Title 1 - Code And Statutes

Chapter 1 - Code Commission

§ 1-1-101 - Composition of commission -- Vacancies.

(a) There is created a Tennessee code commission of five (5) members composed of the chief justice of the supreme court, the attorney general and reporter, the director of the office of legal services for the general assembly, and two (2) other members appointed by the chief justice.

(b) In the event of a vacancy for any cause in the appointed membership, the vacancy shall be filled by appointment by the chief justice.



§ 1-1-102 - Chair -- Executive secretary.

(a) The chief justice shall serve as chair of the commission.

(b) The director of the office of legal services for the general assembly shall serve as executive secretary of the commission.



§ 1-1-103 - Staff services for commission.

The office of legal services for the general assembly shall provide all staff services for the commission.



§ 1-1-104 - Successor to 1953 commission.

The Tennessee code commission, created by § 1-1-101, shall be the immediate successor to the commission created by Chapter 80 of the Public Acts of 1953.



§ 1-1-105 - Publication of Tennessee Code Annotated.

(a) The Tennessee code commission is hereby authorized and directed to formulate and supervise the execution of plans for the compilation, arrangement, classification, annotation, editing, indexing, printing, binding, publication, sale, distribution and the performance of all other acts necessary for the publication of an official compilation of the statutes, codes and session laws of the state of Tennessee of a public and general nature, now existing and to be enacted in the future, including an electronically searchable database of such code, which official compilation shall be known as "Tennessee Code Annotated."

(b) "Publication," as used in this chapter, includes the necessary actions by whatever means and in whatever form for development of a Tennessee Code database.



§ 1-1-106 - Powers of commission -- Contracts.

(a) The Tennessee code commission has full power and authority on behalf of the state of Tennessee to perform all acts and to negotiate and enter into all contracts necessary for and expedient to the successful production and publication of a revised compilation of the statutory laws of Tennessee, including the power and authority to enter into contracts with a law book publisher for the editing, compiling, annotating, indexing, printing, binding, publication, sale and distribution of the revised compilation and the performance and execution of all other publication plans formulated by the commission.

(b) Nothing in this chapter shall be construed to render invalid or impair the obligations of any contract previously entered into by the commission for the purposes set forth in this section or with a suitable contractor for an electronically searchable database of such code.



§ 1-1-107 - Specifications in contract -- Price of supplements and replacement volumes.

(a) Any contract with a law book publisher for the purposes referred to in §§ 1-1-105 and 1-1-106 shall prescribe the specifications for the publication of the revised compilation, including the size of type to be used in the text of the statutes and the annotations, the grade and weight of the paper to be used, the size of the volumes, appropriate provisions for the insertion of pocket supplements and the publication of replacement volumes, the price at which Tennessee Code Annotated shall be sold in Tennessee when originally published, and such other provisions as are necessary for the full performance of the publication plans formulated by the commission.

(b) The price at which pocket supplements and replacement volumes are to be sold from time to time in Tennessee shall be controlled by the commission in such contracts as it may, from time to time, in its discretion execute.



§ 1-1-108 - Substantive changes in text prohibited -- Changes authorized -- Effect of error in enrollment.

(a) In preparing the manuscript of the revised compilation (including pocket supplements and replacement volumes) for publication and distribution, the commission shall not alter the sense, meaning or effect of any act of the general assembly, but shall copy the exact language of the text of the statutes, codes and session laws of a public and general nature of the state of Tennessee, except that the commission is authorized to rearrange, regroup and renumber the titles, chapters, sections and parts of sections of the statutes, codes and code supplements and to change reference numbers to agree with any renumbered chapter or section; to change the wording of and prepare new section headings and symbols; to substitute the proper section or chapter reference where the terms "this act" or "the preceding section" or similar expressions are used in the statutes; to correct manifest misspelling and typographical errors and to change capitalization and spelling for the purpose of uniformity; to change references to governmental agencies, departments and officers when part or all of the powers, rights and/or duties of such agencies, departments or officers have, by an act of the general assembly, been transferred to other agencies, departments or officers; to omit enacting clauses, repealing clauses, severability clauses, conditional clauses, preambles, captions and statements declaring legislative intent; and to make other stylistic, nonsubstantive changes if such changes are consistent with style guidelines that have been approved by the commission and submitted to the judiciary committee of the senate and the civil justice committee of the house of representatives. Where the application or effect of a statute, by its terms, depends on the time when the act creating the statute took effect, the commission may substitute the actual effective date for the various forms of expression which mean that date -- such as "when this act (or chapter, or section) takes effect," or "after (or before) the effective date of this act (or chapter, or section)." No such change shall be deemed an alteration of or departure from the enrolled statute.

(b) (1) When the commission is advised by certificate of the secretary of state that a bill which is signed by the governor, or passed over the governor's veto, or otherwise becomes a public act, differs, by reason of an error in the enrolling process or otherwise from such bill as passed on third reading by both houses of the general assembly, the commission will not compile the public act for codification, but will have a compiler's note inserted in the manuscript of Tennessee Code Annotated, which compiler's note shall set forth the facts revealed by the certificate received from the secretary of state in reference to such error.

(2) Nothing in this subsection (b) shall affect the powers granted the commission under subsection (a).



§ 1-1-109 - Seal and certificate.

The commission has the authority to design and adopt an appropriate certificate and distinctive seal on behalf of the state, a copy of which shall be included in each copy of each volume and pocket supplement of "Tennessee Code Annotated."



§ 1-1-110 - Examination and certification of published volumes.

(a) When the commission finds that the manuscript of the revised compilation hereby authorized or any volume or pocket supplement thereof as printed, edited, annotated, indexed and bound by the law book publisher pursuant to contract conforms to the commission's publication plans and meets and satisfies the requirements of this chapter and also the requirements of the publication contract entered into pursuant to the terms of this chapter, the commission shall prepare an appropriate written certificate of approval for each volume and pocket supplement, and the commission, acting through its executive secretary or other authorized officer, shall certify in writing that the commission has approved the manuscript of the compilation and that the text of each section of the statutes printed or appearing in such volume or pocket supplement has been compared with the original section appearing in the published copies of the public acts, and that, with the exception of changes in form permitted by § 1-1-108, the sections in the printed compilation are correctly and accurately copied.

(b) One (1) copy of each edition of each volume and pocket supplement so approved, together with the original certificate of approval by the commission, shall be filed in the office of the secretary of state.

(c) All other printed copies of each edition of each volume and pocket supplement shall contain a printed copy of the commission's certificate of approval.



§ 1-1-111 - Official status -- Prima facie evidence of law -- Citation.

(a) Upon appropriate certification of approval by the commission filed with the secretary of state as provided in § 1-1-110, the compilation in each volume and supplement so certified shall be in force.

(b) The text of the statutes, codes and code supplements (but not the annotations, footnotes and other editorial matter) appearing in the printed copies of the compilation, containing a copy of the commission's certificate of approval, shall constitute prima facie evidence of the statutory law of this state and be received, recognized, referred to and used in all courts, agencies, departments, offices of and proceedings in the state as the official compilation of the statutory law, and may be cited as Tennessee Code Annotated or by the abbreviation "T.C.A."



§ 1-1-112 - Uncertified compilations not recognized.

No compilation or codification of the statutes of Tennessee not bearing a copy of the certificate of approval of the code commission as provided in § 1-1-110 shall be recognized as an official compilation of the statutory law of Tennessee.



§ 1-1-113 - Expenses -- Costs of publication -- Price.

(a) The commission shall be authorized to expend such funds as may be appropriated by the general assembly for the purpose of this chapter. Such expenditures shall be made upon certification by the chief justice to the proper fiscal officers.

(b) The commission shall not be authorized to subsidize the publication of the code out of public funds, but shall require that the cost of publication be borne by the publisher, and the publisher shall be required to depend for compensation upon the proceeds of the sale of the publication.

(c) In contracting for the price at which the Tennessee Code Annotated and its pocket supplements and replacement volumes shall be sold in Tennessee, the commission is directed to keep the price at the lowest figure which in its discretion is consistent with high editorial and publishing quality.



§ 1-1-114 - Recommendations for statutory changes.

The commission may prepare and submit to succeeding sessions of the general assembly its recommendations for the revision in substance and form or the repeal or amendment of certain statutes or any portion thereof, and submit bills for the accomplishment of such proposed revision, repeal or amendment.



§ 1-1-115 - Preparation of additional indices.

The commission may prepare or cause to be prepared indices to the laws of Tennessee, in addition to such indices as are prepared in accordance with § 1-1-105, and in preparing such indices has the powers authorized by this chapter.



§ 1-1-116 - Changing references from "tax assessor" to "assessor of property."

The code commission is directed to change all references to tax assessor in title 6, chapter 22, part 1; § 6-51-204; title 6, chapter 55, part 6; title 7, chapter 32, part 1; § 7-64-102; § 25-3-118; § 43-34-104; title 67; and title 69, chapter 6, part 1, wherever such references appear, to assessor of property as such sections are amended or volumes are replaced.






Chapter 2 - Enactment of Code

§ 1-2-101 - Designation of code.

(a) This compilation of the laws of the state is to be designated as the "Tennessee Code" and the annotated edition of the code provided for by chapter 1 of this title shall be designated as "Tennessee Code Annotated". Citations to the Tennessee Code Annotated may incorporate the abbreviations "Tenn. Code Ann." or "T.C.A."

(b) As used in acts and resolutions of the general assembly, "Tennessee Code", "Tennessee Code Annotated", "Tenn. Code Ann." or "T.C.A." shall, unless a contrary intention is manifest, be construed to refer to this enactment of the Tennessee Code, amendments and revisions of the Tennessee Code, and additions and supplements to the Tennessee Code.



§ 1-2-102 - Preservation of enrolled draft.

The enrolled draft of the official Tennessee Code shall, upon the approval of this statute by the governor, be deposited in the office of the secretary of state, and shall be carefully preserved by that officer as the official code of this state, adopted and declared to be such.



§ 1-2-103 - Effective date of code.

All the provisions of the following titles, chapters and sections shall be in force on and after January 1, 1956.



§ 1-2-104 - Repeal of public and general laws -- Conflict with 1955 Acts.

(a) All public and general acts passed prior to the 1955 session of the general assembly, and all such acts the subjects of which are revised in this code, except those named in § 1-2-105, subject to the limitations and with the exceptions herein expressed, are repealed.

(b) In case of any conflict between chapter 70 of the Public Acts of 1953 or the acts of the 1955 session of the general assembly and this code, the former shall be controlling, and this regardless of respective dates of passage or approval.



§ 1-2-105 - Laws not repealed.

The following are not to be deemed repealed by the enactment of this code, or the failure to incorporate the statutes or provisions of statutes as a part of this code, unless repealed by necessary implication:

(1) Local, special or private acts, or general or public acts of a temporary nature. "Local act" means one applicable to one (1) or more, but not all, subdivisions or parts of the state;

(2) Provisions in general laws excepting particular localities or subdivisions from their operation;

(3) Acts amendatory of general laws excepting such localities or political subdivisions of the state specifically from their operation;

(4) Acts ceding territory and jurisdiction to the general government;

(5) Acts fixing state or county boundaries;

(6) Acts establishing or regulating special and local courts;

(7) Acts fixing the times of holding courts, or providing for judges or chancellors holding any such, by special act;

(8) Acts, which are not incorporated in this code, establishing, aiding or regulating state or state-aided parks, reservations or memorials;

(9) Acts appropriating money or authorizing the issuance of bonds, or providing sinking funds, for special purposes;

(10) Acts authorizing the construction of public buildings or works;

(11) Acts authorizing officials to convey or mortgage property of the state, including grants of easements;

(12) Curative or validating acts, or provisions in acts, though relating to a general law;

(13) Acts of incorporation passed before the Constitution of 1870 became effective;

(14) Acts incorporating grand lodges of fraternal orders, or societies, and creating or regulating charitable bodies, such as the Ladies' Hermitage Association;

(15) Acts relating to turnpikes and turnpike corporations;

(16) Provisions in general acts saving rights accrued or status fixed under previous acts or laws;

(17) Occupant, entry and other land laws; and

(18) Any act to provide for the revenue of the state and the counties and municipalities thereof, except as may be incorporated in this code.



§ 1-2-106 - Special provisions preserved.

None of the provisions of §§ 4, 5, 6, 6a, 6b, or 16 of chapter 165 of the Public Acts of 1937, nor of the second paragraph of § 15 of that chapter, nor of chapter 11 of the Public Acts of the Second Extraordinary Session of 1931, nor of chapter 103 of the Public Acts of 1933, nor of §§ 1 to 18, inclusive, 20 to 33, inclusive, 35, or 37 to 41, inclusive, of chapter 70 of the Public Acts of 1953, nor of the first sentence of § 19 of that chapter, shall be deemed repealed by the enactment of this code, or the incorporation of or failure to incorporate these chapters or sections or any part thereof in this code, unless repealed by necessary implication.



§ 1-2-107 - Effect on statutes of limitations.

Such repeal, as to any statute of limitations, under which the bar of a right of action or remedy is complete at the time the repeal takes effect, shall not be deemed a removal of such bar.



§ 1-2-108 - Effect on criminal offenses.

No offense committed, and no penalty or forfeiture incurred, under any act hereby repealed, and before January 1, 1956, shall be affected by the repeal; except that when a punishment, penalty, or forfeiture is mitigated by the provisions herein contained, such provisions may be applied to the judgment pronounced after December 31, 1955.



§ 1-2-109 - Prosecutions for offenses and penalties.

No suit or prosecution, pending on January 1, 1956, for an offense committed, or for the recovery of a penalty or forfeiture incurred, shall be affected by the repeal, but the proceedings may be conformed to the provisions of this code as far as applicable.



§ 1-2-110 - Continuation in effect of existing laws.

The existing acts continue in force until January 1, 1956.



§ 1-2-111 - Actions commenced -- Rights accrued.

No action or proceeding commenced before January 1, 1956, and no right accrued, is affected by the provisions of this code, but such proceedings may be conformed to the requirements of the code as far as applicable.



§ 1-2-112 - Litigation pending on effective date.

Although a notice, recognizance, or process has been given, taken, or issued before January 1, 1956, it may, nevertheless, be taken or returnable to a day after such date, in like manner as if this code had been in effect before the notice, recognizance, or process was given, taken or issued. Nothing in this code shall operate to discontinue any cause or matter, civil or criminal, which shall be pending and undetermined in any court on December 31, 1955; but every such cause and matter shall be proceeded in, tried and determined in such court.



§ 1-2-113 - Limitations applicable.

Causes of action accruing before January 1, 1956, shall not be affected by any different limitations provided in the code, but shall be subject to existing limitations. If the limitation is uncertain, the longest time prescribed for the commencement of an action in any form for such cause shall be allowed.



§ 1-2-114 - Reenactment of supplemental and replacement volume material into code.

(a) Reenactment of the Acts of the 2014 Session of the General Assembly. (1) This compilation of laws together with the supplemental reenactments set out in subdivision (b)(1) shall be deemed amendatory.

(2) This compilation shall be deemed a reenactment of the general acts of a permanent nature enacted at the 2014 regular session of the general assembly to the extent codified by the codification act. The sections so reenacted shall be construed as continuations of the previous laws so reenacted, and pending litigation, criminal prosecutions and statutes of limitations shall not be affected by such reenactments.

(3) Each section of this reenactment bearing the same number as a section appearing in the Tennessee Code as enacted in 1955 or in supplemental reenactments of the code is deemed to be in substitution for such section. Statutory references in any title, chapter, or section of the Tennessee Code shall be deemed to be references to the applicable provisions of law, and any change or rearrangements in numbering, division, or placement of the actual title, chapter, or section referred to shall not affect the validity of such references. Where only a portion of a section appears in this reenactment, such portion is deemed to be either in substitution of the same portion appearing in the Tennessee Code or supplemental reenactment or an addition to such section. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Repealed" or "Superseded," they are deemed repealed unless limiting or restricting language follows the word "Repealed" or "Superseded," in which latter event such repeal or supersession shall be limited or restricted in accordance with such language. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Unconstitutional" or are noted as having been found unconstitutional, this is reflective of a definitive court decision on the constitutionality of that section. Clauses, preambles, captions, statements of legislative intent, severability or reverse-severability clauses omitted from codification pursuant to § 1-1-108, remain valid in construing legislative intent of the codified portions of the act notwithstanding that the omitted portions of the act were not codified.

(4) All public acts of a general and permanent nature passed at the 2014 session of the general assembly, to the extent codified in the code, are repealed except those laws excepted by § 1-2-105 of the Tennessee Code.

(5) The enrolled draft of this reenactment shall, upon approval of this statute by the governor, be deposited in the office of the secretary of state, and shall be carefully preserved by that officer as an official reenactment of supplemental material to the Tennessee Code.

(6) All provisions of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955 and the supplemental reenactments set out in subdivision (b)(1) referring generally to such code, including the provisions of chapter 3 of this title, shall be likewise applicable to the sections of this reenactment and to prior supplemental reenactments.

(7) In case of any conflict between the acts of the 2015 session of the general assembly, or any extraordinary session occurring after the 2014 session of the general assembly, and this reenactment, the former shall be controlling regardless of the respective dates of passage or approval.

(8) All references and amendments in the acts of the 2015 session of the general assembly to code sections included in this reenactment shall be deemed to be references or amendments to provisions of law as stated in this reenactment.

(b) Reenactment of the Acts of the 1955 Through 2014 Sessions of the General Assembly. (1) (A) The supplemental material enacted by chapter 1 of the Public Acts of 1959, chapter 1 of the Public Acts of 1961, chapter 1 of the Public Acts of 1963, chapter 1 of the Public Acts of 1965, chapter 1 of the Public Acts of 1967, chapter 1 of the Public Acts of 1969, chapter 354 of the Public Acts of 1970, chapter 1 of the Public Acts of 1971, chapter 441 of the Public Acts of 1972, chapter 1 of the Public Acts of 1973, chapter 414 of the Public Acts of 1974, chapter 1 of the Public Acts of 1975, chapter 382 of the Public Acts of 1976, chapter 1 of the Public Acts of 1977, chapter 496 of the Public Acts of 1978, chapters 1 and 145 of the Public Acts of 1979, chapter 444 of the Public Acts of 1980, chapter 1 of the Public Acts of 1981, chapter 543 of the Public Actsof 1982, chapter 1 of the Public Acts of 1983, chapter 483 of the Public Acts of 1984, chapter 2 of the Public Acts of 1985, chapters 523 and 786 of the Public Acts of 1986, chapter 4 of the Public Acts of 1987, chapter 458 of the Public Acts of 1988, chapter 5 of the Public Acts of 1989, chapter 668 of the Public Acts of 1990, chapter 28 of the Public Acts of 1991, chapter 528 of the Public Acts of 1992, chapter 1 of the Public Acts of 1993, chapter 543 of the Public Acts of 1994, chapter 1 of the Public Acts of 1995, chapter 554 of the Public Acts of 1996, chapter 1 of the Public Acts of 1997, chapter 574 of the Public Acts of 1998, chapter 235 of the Public Acts of 1999, chapter 574 of the Public Acts of 2000, chapter 52 of the Public Acts of 2001, chapter 491 of the Public Acts of 2002, chapter 1 of the Public Acts of 2003, chapter 437 of the Public Acts of 2004, chapter 1 of the Public Acts of 2005, chapter 507 of the Public Acts of 2006, chapter 1 of the Public Acts of 2007, chapter 607 of the Public Acts of 2008, chapter 2 of the Public Acts of 2009, chapter 624 of the Public Acts of 2010, chapter 41 of the Public Acts of 2011, chapter 582 of the Public Acts of 2012, chapter 1 of the Public Acts of 2013, and chapter 530 of the Public Acts of 2014 shall be deemed amendatory of, supplemental to and become part of the Tennessee Code enacted as chapter 6 of the Public Acts of 1955.

(B) The supplemental material reenacted by chapters 450 and 802 of the Public Acts of 1980, by chapters 5 through 13 of the Public Acts of 1981, by chapters 2, 3, 6, and 7 of the Public Acts of 1983, by chapters 487 and 488 of the Public Acts of 1984, by chapters 4 through 6 of the Public Acts of 1985, by chapters 1 through 3 of the Public Acts of 2006, and chapters 1 through 4 of the Public Acts of 2010 shall be deemed amendatory of, supplemental to and become part of the Tennessee Code enacted as chapter 6 of the Public Acts of 1955.

(C) The material contained in replacement volumes 9A (1983 edition), 12A (1983 edition), 6 (1984 edition), 2 (1985 edition), 2A (1985 edition), 2B (1985 edition), 11 (1986 edition), 3A (1987 edition), 12A (1987 edition), 12B (1987 edition), 8 (1987 edition), 8B (1988 edition), 3 (1988 edition), 10 (1988 edition), 10A (1989 edition), 10B (1989 edition), 12 (1989 edition), 9 (1990 edition), 10C (1990 edition), 11 (1990 edition), 7A (1990 edition), 6A (1991 edition), 7 (1991 edition), 2A (1991 edition), 9A (1991 edition), 12A (1992 edition), 3A (1992 edition), 2B (1992 edition), 8A (1992 edition), 11A (1993 edition), 10 (1993 edition), 3 (1993 edition), 8 (1993 edition), 4 (1994 edition), 10A (1994 edition), 2 (1994 edition), 12 (1994 edition), 8B (1995 edition), 12B (1995 edition), 6A (1996 edition), 8A (1996 edition), 9 (1996 edition), 12A (1996 edition), 7 (1997 edition), 7A (1997 edition), 10C (1997 edition), 11 (1997 edition), 2A (1998 edition), 2B (1998 edition), 10 (1998 edition), 12 (1998 edition), 3A (1999 edition), 3B (1999 edition), 9A (1999 edition), 4A (2000 edition), 5 (2000 edition), 8 (2000 edition), 10A (2000 edition), 6 (2001 edition), 6A (2001 edition), 8A (2001 edition), 8B (2001 edition), 12A (2001 edition), 3 (2002 edition), 8C (2002 edition), 9 (2002 edition), 10B (2002 edition), 2 (2003 edition), 7 (2003 edition), 7A (2003 edition), 12 (2003 edition), 10 (2004 edition), 11 (2004 edition), 11A (2004 edition), 12B (2004 edition), 2A (2005 edition), 2B (2005 edition), 6A (2005 edition) 9A (2005 edition), 7 (2006 edition), 7A (2006 edition), 7B (2006 edition), 12 (2006 edition), 12A (2006 edition), 1 (2007 edition), 1A (2007 edition), 6 (2007 edition), 8 (2007 edition), 8A (2007 edition), 9A (2008 edition), 9B (2008 edition), 9C (2008 edition), 10 (2008 edition), 10A (2008 edition), 4 (2009 edition), 9 (2009 edition), 10C (2009 edition), 13 (2009 edition), 6A (2010 edition), 7 (2010 edition), 7B (2010 edition), 11 (2010 edition), 2A (2011 edition) 2B (2011 edition), 3 (2011 edition), 3B (2011 edition), 12 (2011 edition), 12A (2011 edition), 3A (2012 edition), 5 (2012 edition), 7A (2012 edition), 8D (2012 edition), 9C (2012 edition), 12B (2012 edition), 8C (2013 edition), 9 (2013 edition), 10B (2013 edition), 11B (2013 edition), 11C (2013 edition), 12 (2013 edition) 12A (2013 edition), 2 (2014 edition), 6A (2014 edition), 6B (2014 edition), 7 (2014 edition), 7B (2014 edition), and 9A (2014 edition) shall be deemed amendatory of, supplemental to and become part of the Tennessee Code enacted as chapter 6 of the Public Acts of 1955, as though such material were specifically reenacted in its entirety.

(2) The supplemental reenactments set out in subdivision (b)(1) shall be deemed reenactments of the general acts of a permanent nature enacted at the sessions of the general assembly held in the years 1955 through 2014 which were codified therein. The sections so reenacted shall be construed as continuations of the previous laws so reenacted, and pending litigation, criminal prosecutions and statutes of limitations shall not be affected by such reenactments.

(3) Each section of the supplemental reenactments bearing the same number as a section appearing in the Tennessee Code as enacted in 1955 or in prior supplemental reenactments of the code is deemed to be in substitution for such section. Where only a portion of a section appears, such portion is deemed to be either in substitution of the same portion appearing in the Tennessee Code or prior supplemental reenactments or an addition to such section. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Repealed" or "Superseded," they are deemed repealed unless limiting or restricting language follows the word "Repealed" or "Superseded," in which latter event such repeal or supersession shall be limited or restricted in accordance with such language. Where section numbers of the Tennessee Code or supplemental reenactments are followed by "Unconstitutional" or are noted as having been found unconstitutional, this is reflective of a definitive court decision on the constitutionality of that section. Clauses, preambles, captions, statements of legislative intent, severability or reverse-severability clauses omitted from codification pursuant to § 1-1-108, remain valid in construing legislative intent of the codified portions of the act notwithstanding that the omitted portions of the act were not codified.

(4) All public acts of a general and permanent nature, to the extent codified in this act and the supplemental reenactments set out in subdivision (b)(1), which were passed prior to the 2014 session of the general assembly and after the 1953 session are repealed, except chapters 6 and 121 of the Public Acts of 1955, all of the supplemental reenactments set out in subdivision (b)(1), and those laws excepted by § 1-2-105 of the Tennessee Code.

(5) The enrolled draft of each supplemental reenactment shall, upon approval of the statute by the governor, be deposited in the office of the secretary of state, and shall be carefully preserved by that officer as an official enactment of supplemental material to the Tennessee Code.

(6) Title 47 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, as amended and supplemented by chapter 1 of the Public Acts of 1961 and chapter 1 of the Public Acts of 1963, is repealed in its entirety except as provided in § 47-1-110 [repealed]; provided, that the sections appearing in title 47, chapters 11-15 in the reenactment by chapter 1 of the Public Acts of 1965 shall be construed as continuations of the similar sections appearing in the former title 47, and pending litigation, criminal prosecutions and statutes of limitation shall not be affected by such repeal and reenactment.

(7) In case any act or portion of an act codified and reenacted as provided in subdivision (b)(1) is thereafter deleted from this code for reasons other than repeal, supersession, or unconstitutionality, the original act or portion of an act so removed from the code shall be revived and continued in the same force and effect it had as a separate act prior to codification, notwithstanding any action occurring under the provisions of subsection (a).

(8) Legislative intent or effect which is dependent on the proposed placement of an act in the Tennessee Code shall not be affected by the actual codification of such material, and the general repealer contained in subdivision (a)(4) shall not affect such presumed intent.






Chapter 3 - Construction of Statutes

§ 1-3-101 - Repeals not retroactive.

The repeal of a statute does not affect any right which accrued, any duty imposed, any penalty incurred, nor any proceeding commenced, under or by virtue of the statute repealed.



§ 1-3-102 - Computation of time.

The time within which any act provided by law is to be done shall be computed by excluding the first day and including the last, unless the last day is a Saturday, a Sunday, or a legal holiday, and then it shall also be excluded.



§ 1-3-103 - Conflicts within code.

If provisions of different titles or chapters of the code appear to contravene each other, the provisions of each title or chapter shall prevail as to all matters and questions growing out of the subject matter of that title or chapter.



§ 1-3-104 - Tense -- Gender -- Number of words.

(a) Words used in this code in the past or present tense include the future, and the future tense includes the present.

(b) Words importing the masculine gender include the feminine and neuter, except when the contrary intention is manifest.

(c) Singular includes the plural and the plural the singular, except when the contrary intention is manifest.



§ 1-3-105 - Definition of terms used in code.

As used in this code, unless the context otherwise requires:

(1) "Age of majority" means eighteen (18) years of age or older; except that when purchasing, consuming or possessing alcoholic beverages, wine or beer as those terms are defined in title 57, "age of majority" means twenty-one (21) years of age. This subdivision (1) shall not be construed as prohibiting any person eighteen (18) years of age or older from selling, transporting, possessing or dispensing alcoholic beverages, wine or beer in the course of employment;

(2) (A) "Agriculture" means:

(i) The land, buildings and machinery used in the commercial production of farm products and nursery stock;

(ii) The activity carried on in connection with the commercial production of farm products and nursery stock;

(iii) Recreational and educational activities on land used for the commercial production of farm products and nursery stock; and

(iv) Entertainment activities conducted in conjunction with, but secondary to, commercial production of farm products and nursery stock, when such activities occur on land used for the commercial production of farm products and nursery stock;

(B) As used in this definition of agriculture, the term "farm products" means forage and sod crops; grains and feed crops; dairy and dairy products; poultry and poultry products; livestock, including breeding and grazing; fruits; vegetables; flowers; seeds; grasses; forestry products; fish and other aquatic animals used for food; bees; equine; and all other plants and animals that produce food, feed, fiber or fur;

(C) As used in this definition of agriculture, the term "nursery stock" means all trees, shrubs, or other plants, or parts of such trees, shrubs or other plants, grown or kept for, or capable of, propagation, distribution or sale on a commercial basis;

(3) "Code" includes the Tennessee Code and all amendments and revisions to the code and all additions and supplements to the code;

(4) "Collector" includes any person entrusted with the collection of public revenue;

(5) "Constable," or other word used for an executive or ministerial officer, includes any person performing the duties of such officer, either generally or in special cases;

(6) "Coroner," or other word used for an executive or ministerial officer, includes any person performing the duties of such officer, either generally or in special cases;

(7) "County executive" means and includes "county mayor" unless the context clearly indicates otherwise;

(8) "County mayor" means and includes "county executive" unless the context clearly indicates otherwise;

(9) "Executor" includes an administrator, where the subject matter applies to an administrator;

(10) "Federal census," "federal census of population," or references to the federal decennial census, are deemed to be references to the federal decennial censuses of population as defined in § 1-3-116, and contained in the "Tables" volume of this code, Volume 13, or its replacement volume;

(11) "Funeral and burial expenses" includes, but is not limited to, the cost of preparing the body for burial or other disposition, the funeral service, any funeral merchandise, flowers, honoraria, acknowledgment cards, postage, transporting the body to the place of burial or disposition, the burial space, crypt, mausoleum or other final resting place, the opening and closing thereof and any marker;

(12) "Highway" includes public bridges and may be held equivalent to the words "county way," "county road" or "state road";

(13) "Insane" includes all persons of unsound mind;

(14) "Lands" includes lands, tenements and hereditaments, and all rights thereto and interests therein, equitable as well as legal;

(15) "Livestock" means all equine as well as animals that are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats, and poultry;

(16) "Minor" means any person who has not attained eighteen (18) years of age; except that where used in title 57 with respect to purchasing, consuming or possessing alcoholic beverages, wine or beer, "minor" means any person who has not attained twenty-one (21) years of age. This subdivision (16) shall not be construed as prohibiting any person eighteen (18) years of age or older from selling, transporting, possessing or dispensing alcoholic beverages, wine or beer in the course of employment;

(17) "Month" means a calendar month;

(18) "Oath" includes affirmation;

(19) "Person" includes a corporation, firm, company or association;

(20) "Personal property" includes money, goods, chattels, things in action, and evidences of debt;

(21) "Personal representative," when applied to those who represent a decedent, includes executors and administrators, unless the context implies heirs and distributees;

(22) "Probate court" means the court having jurisdiction over the administration of the estates of decedents;

(23) "Property" includes both personal and real property;

(24) "Real estate" and "real property" include lands, tenements and hereditaments, and all rights thereto and interests therein, equitable as well as legal;

(25) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in a perceivable form;

(26) "Representative," when applied to those who represent a decedent, includes executors and administrators, unless the context implies heirs and distributees;

(27) "Road" includes public bridges and may be held equivalent to the words "county way," "county road" or "state road";

(28) "Savings and loan association" includes a building and loan association, a federal or state savings and loan association, a federal savings bank, and any other financial institution, the accounts of which are insured by the federal savings and loan insurance corporation (FSLIC) or any successor of such corporation;

(29) "Sheriff," or other word used for an executive or ministerial officer, includes any person performing the duties of such officer, either generally or in special cases;

(30) "Signature" or "signed" includes a mark, the name being written near the mark and witnessed, or any other symbol or methodology executed or adopted by a party with intention to authenticate a writing or record, regardless of being witnessed;

(31) "State," when applied to the different parts of the United States, includes the District of Columbia and the several territories of the United States;

(32) "Subscription" includes a mark, the name being written near the mark and witnessed;

(33) "Tennessean" denotes a permanent resident of the state, and such spelling is the recognized spelling of the word;

(34) "Tennessee-based business enterprise" means a sole proprietorship, partnership, association, corporation, limited liability corporation, limited partnership or any other business entity having any:

(A) Place of business permanently located within this state;

(B) Employees permanently assigned to work stations or areas located within this state; or

(C) Tangible assets permanently located within this state;

(35) "United States" includes the District of Columbia and the several territories of the United States;

(36) "Writing" or "written" includes printing, typewriting, engraving, lithography, and any other mode of representing words and letters; and

(37) "Year" means a calendar year, unless otherwise expressed; but "year," in reference to any appropriation from the state treasury, means fiscal year, unless otherwise expressed or implied.



§ 1-3-106 - Words of joint authority.

All words giving a joint authority to three (3) or more persons or officers, give such authority to a majority of such persons or officers, unless it is otherwise declared.



§ 1-3-107 - Use of numerals.

The Roman numerals and Arabic figures are to be taken as part of the English language, and are always sufficient to express dates and amounts, unless otherwise imperatively directed by law.



§ 1-3-108 - Code as continuation of existing law.

For the purposes of construction, the provisions of this code insofar as they are substantially the same as existing law relating to the same subject matter shall be construed as continuations of and substitutes for the previously existing law repealed by § 1-2-104. It is not the purpose of this code to change the effect of any such existing law.



§ 1-3-109 - Section headings and histories.

Headings to sections in this code and the references at the end of such sections giving the source or history of the respective sections shall not be construed as part of the law.



§ 1-3-110 - Severability of code.

It is hereby declared that the sections, clauses, sentences and parts of the Tennessee Code are severable, are not matters of mutual essential inducement, and any of them shall be exscinded if the code would otherwise be unconstitutional or ineffective. If any one (1) or more sections, clauses, sentences or parts shall for any reason be questioned in any court, and shall be adjudged unconstitutional or invalid, such judgment shall not affect, impair or invalidate the remaining provisions thereof, but shall be confined in its operation to the specific provision or provisions so held unconstitutional or invalid, and the inapplicability or invalidity of any section, clause, sentence or part in any one (1) or more instances shall not be taken to affect or prejudice in any way its applicability or validity in any other instance.



§ 1-3-111 - Certified mail.

Certified mail may be used instead of registered mail whenever the law requires a notice to be given by registered mail.



§ 1-3-112 - "Legal blindness" and "total blindness" -- Definition.

(a) In all statutes, rules and regulations enacted and/or promulgated by the state, its departments, agencies and institutions, wherein the term "total blindness," that is, unable to distinguish between light and dark, is used or referred to, hereinafter, the term "legal blindness" meaning a person having not more than 20/200 with correcting glasses but with a limitation in the field of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees (20 degrees) shall be used.

(b) Such blindness shall be certified by a duly licensed ophthalmologist, and/or optometrist.

(c) In statutes enacted and/or rules and regulations promulgated prior to and in effect on March 17, 1961, the use of the term "total blindness" shall be construed to mean "legal blindness."



§ 1-3-113 - Eighteen-year-olds -- Legal responsibility -- Alcoholic beverage restrictions on persons under twenty-one (21) years of age.

(a) Notwithstanding any laws to the contrary, any person who is eighteen (18) years of age or older shall have the same rights, duties, and responsibilities as a person who is twenty-one (21) years of age, except as provided in subsection (b) relative to the rights to purchase, possess, transport, and consume alcoholic beverages, wine, or beer as those terms are defined in title 57.

(b) Notwithstanding the provisions of subsection (a), it is unlawful for any person under twenty-one (21) years of age to purchase, possess, transport or consume alcoholic beverages, wine, or beer, with the following exceptions:

(1) Any person eighteen (18) years of age or older may transport, possess, sell, or dispense alcoholic beverages, wine, or beer in the course of such person's employment; and

(2) The provisions of § 39-17-705(1) shall not be affected by any provision of subsection (b), it being the intent of the general assembly that such provisions remain lawful and in full force and effect. Any such priest or minister may utilize and administer alcohol or wine at a communion service, bat mitzvah, bar mitzvah, or other similar religious service or ceremony, in accordance with the practices of such denomination or sect.



§ 1-3-114 - Eighteen-year-olds -- Professional responsibility.

Notwithstanding any laws to the contrary, any person who is eighteen (18) years of age or older shall not be prohibited from entering into any profession or from performing any services on the basis of such person's minority.



§ 1-3-115 - Effect of law reducing age limit.

The provisions of chapter 612 of the Public Acts of 1972, reducing the age limitations from twenty-one (21) years of age to eighteen (18) years of age in §§ 23-1-102 [repealed], 23-1-107, 34-1-106 [repealed], 34-2-201 [repealed], 34-3-412 [repealed], 35-7-102 [repealed], 36-1-102, 36-1-105 and 57-4-203 and the definition of "minor" in § 1-3-105 shall not be considered as repealing or otherwise limiting the provisions of §§ 1-3-113 and 1-3-114.



§ 1-3-116 - Population figures.

(a) Except as provided in subsection (b), references in this code to the federal censuses of population or brackets based on such censuses shall be deemed references to or based on the population figures contained in Volume 13 of this code, or its replacement volume which are reproduced from publications of the United States bureau of the census as specified below, and shall not be affected by revisions, corrections, or alterations to such population figures by the United States bureau of the census subsequent to the publication of these publications:

(1) Census of 1900 and Census of 1910: Bureau of the census. Thirteenth Census of the United States. Taken in the Year 1910. Volume 1. Population. General Report and Analysis, pp. 118, 119;

(2) Census of 1920 and Census of 1930: Bureau of the census. Fifteenth Census of the United States: 1930. Volume 1. Population. Distribution of Inhabitants, pp. 1033, 1034;

(3) Census of 1940 and Census of 1950: Bureau of the census. A Report of the Seventeenth Decennial Census of the United States. Census of Population: 1950. Volume 1. Number of Inhabitants, pp. 42-10, 42-11;

(4) Census of 1960 and Census of 1970: U.S. bureau of the census. U.S. Census of Population: 1970. Number of Inhabitants. Final Report of PC(1)-A44 Tennessee, pp. 44-15, 44-16;

(5) Census of 1980: U.S. Bureau of the Census. 1980 Census of Population and Housing: Tennessee, PHC80-V-44. April 1, 1980;

(6) Census of 1990: U.S. Bureau of the Census. 1990 Census of Population: Tennessee, 1990 CP-1-44; and

(7) Census of 2000: U.S. Bureau of the Census. 2000 Census of Population and Housing: Tennessee, 2000 CPC-1-44.

(b) Subsection (a) does not apply to the provisions of title 3, chapter 1, relative to legislative reapportionment; § 8-24-101, relative to the classification of counties for the purpose of determining the compensation of county officers and clerks of court; §§ 16-15-204 [repealed] and 16-15-5001, relative to the classification of counties for the purpose of determining the compensation of judges; to any provision of the code in which a population figure may be adjusted by a local or state conducted supplemental census; or to any instance where an intent contrary to this section is evidenced.



§ 1-3-117 - Korean War.

(a) All references in Tennessee Code Annotated to "Korean Conflict" are hereby amended to read "Korean War."

(b) All references to "Korean Conflict" included within the official publications, communications, memoranda, letters, public records, legal documents and all other official records of the State of Tennessee shall be deemed to read "Korean War" on April 13, 2000.



§ 1-3-118 - Recognition of high school diplomas from church-related schools and home schools.

(a) Notwithstanding any rule, regulation or other law to the contrary, a high school diploma awarded by a school as defined by § 49-50-801 or § 49-6-3050 in recognition of completion of secondary educational requirements shall be considered by all departments, agencies, commissions or other such entities of state and local government as having all the rights and privileges of a high school diploma awarded by a public school system.

(b) This section shall not apply to state lottery proceeds as provided in title 49, chapter 4, part 9.



§ 1-3-119 - Express language required to create or confer a private right of action.

(a) In order for legislation enacted by the general assembly to create or confer a private right of action, the legislation must contain express language creating or conferring the right.

(b) In the absence of the express language required by subsection (a), no court of this state, licensing board or administrative agency shall construe or interpret a statute to impliedly create or confer a private right of action except as otherwise provided in this section.

(c) Nothing in this section shall be construed in any way to impair the ability of a court to:

(1) Recognize a private right of action that was recognized before July 1, 2012, by the courts of this state as arising under a statute, unless the statute is amended after July 1, 2012, to expressly bar the private right of action;

(2) Create or confer a private right of action in the absence of a controlling statute on each cause of action contained in the complaint if such action is based on the common law;

(3) Utilize the doctrine of negligence per se; or

(4) Recognize a private right of action commenced by a state or local governmental entity to collect any fees owed for a governmental service or to recover such fees from a party that is obligated to bill and collect fees owed others for a governmental service.

(d) Nothing in this section shall be construed in any way to impair the ability of a state or local regulatory or licensing agency to enforce rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, if such rules were duly enacted through the rulemaking authority granted to any such agency by statute.



§ 1-3-120 - Newspapers of general circulation that publish public notices required to post notice in its entirety on web site for same price.

(a) Beginning April 1, 2014, in all cases where a public notice or legal notice is required to be published in a newspaper of general circulation, the newspaper shall for the same price post the complete notice:

(1) On the newspaper's web site, where it shall be published contemporaneously with the notice's first print publication and will remain on the web site for at least as long as the notice appears in the newspaper; and

(2) On a statewide web site established and maintained as a joint venture of the majority of Tennessee newspapers as a repository for such notices and will remain on the repository web site for at least as long as it appears in the newspaper. Any newspaper of general circulation that meets the criteria of this subsection (a) shall have access to the statewide web site at no charge.

(b) Any such notice shall be published online in its entirety, including maps and other exhibits, and shall include the date on which it was first printed in the newspaper.

(c) An error in a notice placed on the newspaper web site or statewide web site, or temporary web site outages or service interruptions prohibiting the posting or display of such notice shall be considered harmless error and proper legal notice requirements shall be considered met if the notice published in the newspaper is correct.

(d) Each newspaper of general circulation publishing public notices shall include on its web site home page a link to its public notice section and shall include on its public notice home page a link to the statewide public notice web site.

(e) Any notice published on a web site pursuant to subdivisions (a)(1) and (2) shall be accessible to the public at no charge.









Title 2 - Elections

Chapter 1 - General Provisions

§ 2-1-101 - Short title.

This title may be cited as the "Election Code."



§ 2-1-102 - Purpose.

The purpose of this title is to regulate the conduct of all elections by the people so that:

(1) The freedom and purity of the ballot are secured;

(2) Voters are required to vote in the election precincts in which they reside, except as otherwise expressly permitted;

(3) Internal improvement is promoted by providing a comprehensive and uniform procedure for elections; and

(4) Maximum participation by all citizens in the electoral process is encouraged.



§ 2-1-103 - Scope of title.

All elections for public office, for candidacy for public office, and on questions submitted to the people shall be conducted under this title.



§ 2-1-104 - Title definitions.

(a) In this title, unless a different meaning is clearly intended:

(1) "Armed forces personnel" means members of the army, navy, air force, marine corps, coast guard, environmental science services administration, and public health service of the United States or members of the merchant marine of the United States, and their spouses and dependents;

(2) "Ballot" means either a piece of paper or the labeled face of a voting machine prepared by appropriate election officials for voters to use to cast their votes;

(3) "Ballot box" means a container in which paper ballots are to be placed after being marked by voters;

(4) "Ballot label" means a piece of paper, cardboard or other material which is placed in the ballot frames of a voting machine to make a ballot;

(5) "Computerized county" means a county which utilizes a computerized voter registration system which has been approved by the coordinator of elections;

(6) "County executive committee" means a political party's authoritative county body which is constituted either under the law or under the rules of the political party;

(7) "Election" means a general election for which membership in a political party in order to participate therein is not required;

(8) "Election officials" means the officers of elections, judges, voting machine operators, precinct and assistant precinct registrars, and inspectors appointed under this title;

(9) "Federal election" means an election held to:

(A) Nominate a political party's candidate for congress or its candidates for elector for president and vice president;

(B) Determine the presidential preference of a political party's members; or

(C) Choose a member of congress or electors for president and vice president;

(10) "Mail" means first class United States mail, but any higher class of mail may be used when "mail" is specified;

(11) "Majority party" means the political party whose members hold the largest number of seats in the combined houses of the general assembly;

(12) "Minority party" means the political party whose members hold the second largest number of seats in the combined houses of the general assembly;

(13) "Newspaper of general circulation" means a publication bearing a title or name, regularly issued at least as frequently as once a week for a definite price, having a second class mailing privilege, being not less than four (4) pages, published continuously during the immediately preceding one-year period, which is published for the dissemination of news of general interest and is circulated generally in the political subdivision in which it is published and in which notice is to be given. In any county where a publication fully complying with this definition does not exist, the state coordinator of elections is authorized to determine the appropriate publication to receive any required election notice. A newspaper which is not engaged in the distribution of news of general interest to the public, but which is primarily engaged in the distribution of news of interest to a particular group of citizens, is not a "newspaper of general circulation";

(14) "Political party" means an organization which nominates candidates for public office;

(15) "Poll book" means the official record book of an election containing poll lists;

(16) "Poll list" means the official list of the names of voters in an election. In computerized counties, such a list may consist of a computer printout of registered voters who voted in that election;

(17) "Polling place" means the room or rooms where voters apply to vote and mark and cast their ballots;

(18) "Precinct" means a geographic unit for the holding of elections having one (1) polling place;

(19) "Primary election" means an election held for a political party for the purpose of allowing members of that party to select a nominee or nominees to appear on the general election ballot;

(20) "Protective counter" means a voting machine counter which cannot be reset and which records the total number of movements of the operating lever of the machine;

(21) "Public counter" means a voting machine counter which shows the total number of movements of the operating lever of the machine at any point in time during an election;

(22) "Question" means a statement of a constitutional amendment or any other proposition submitted to the vote of the people;

(23) "Recognized minor party" means any group or association that has successfully petitioned by filing with the coordinator of elections a petition which shall conform to requirements established by the coordinator of elections, but which must at a minimum bear the signatures of registered voters equal to at least two and one-half percent (2.5%) of the total number of votes cast for gubernatorial candidates in the most recent election of governor, and on each page of the petition, state its purpose, state its name, and contain the names of registered voters from a single county;

(24) "Registered voter" means a qualified voter who has fulfilled the registration requirements of this title;

(25) "Regular August election" means the election held on the first Thursday in August of every even-numbered year;

(26) "Regular November election" means the election held on the first Tuesday after the first Monday in November in every even-numbered year;

(27) "Resident" has the meaning given in §§ 2-2-102 and 2-2-122;

(28) "State election" means an election held to:

(A) Nominate a political party's candidates for state, county or district offices; or

(B) Choose state, county or district officers;

(29) "Statewide election" means an election held to nominate or to choose officers elected by or to submit a question to the voters of the entire state; and

(30) "Statewide political party" means a political party at least one (1) of whose candidates for an office to be elected by voters of the entire state in the past four (4) calendar years has received a number of votes equal to at least five percent (5%) of the total number of votes cast for gubernatorial candidates in the most recent election of governor.

(b) Where any act or section of the Tennessee Code refers to chapters or sections of the former title 2 of the Tennessee Code, which was repealed effective January 15, 1973, such references are deemed references to the appropriate chapters or sections of this title.



§ 2-1-105 - Voting eligibility.

Only qualified voters who are registered under this title may vote at elections in Tennessee.



§ 2-1-106 - Absence from work allowed for voting.

(a) Any person entitled to vote in an election held in this state may be absent from any service or employment on the day of the election for a reasonable period of time, not to exceed three (3) hours, necessary to vote during the time the polls are open in the county where the person is a resident.

(b) A voter who is absent from work to vote in compliance with this section may not be subjected to any penalty or reduction in pay for such absence.

(c) If the tour of duty of an employee begins three (3) or more hours after the opening of the polls or ends three (3) or more hours before the closing of the polls of the county where the employee is a resident, the employee may not take time off under this section.

(d) The employer may specify the hours during which the employee may be absent. Application for such absence shall be made to the employer before twelve o'clock (12:00) noon of the day before the election.



§ 2-1-107 - Signer of petition -- Address required.

(a) Any person signing a petition required under this title, whether for nomination of a candidate, for a referendum or for any other purpose, shall include the address of such person's residence. The signer of a petition must include the address of such person's residence as shown on such person's voter registration card in order for that person's signature to be counted; provided, that if the address shown on the petition is within the precinct in which the person is registered but is not the address shown on the registration card, the signature shall be valid and shall be counted. In the event that the signer of a petition includes information on a nominating petition that exceeds the information contained on such person's voter registration card, the signature shall be counted if there is no conflict between them. If no street address is shown on the signer's voter registration card, that person's signature and address as shown on such person's voter registration card shall be sufficient. However, a street address shall be sufficient, and no apartment number shall be required.

(b) Any person who signed a permanent registration card shall sign any petition signed under this title; provided, that any person who printed such person's name on such person's permanent registration card shall print the name on any petition signed under this title. However, failure to comply with the foregoing shall not operate to disqualify any nominating signature or candidate's signature.

(c) A person's regular signature shall be accepted just as such person's legal signature would be accepted. For example, for the purposes of this section "Joe Public" shall be accepted just as "Joseph Q. Public" would be accepted.



§ 2-1-108 - Filing of required documents.

(a) When any document is required to be filed by a date or time prescribed by this title, it shall be received by the officer or body with which it is to be filed by the date or time prescribed.

(b) The document shall be prominently marked with the time and date of filing and a receipt showing the same information shall be given to the person filing the document.



§ 2-1-109 - Copies of documents -- Certification.

(a) Whenever copies or duplicates of documents, other than tally sheets and similar election return papers, are required, they shall be legible and may be made by any copying method, including photocopying, which is commonly used in business in this state for permanent records.

(b) If copies or duplicates have to be certified, they shall be certified as true copies of the original either by a person who signed the original or by the person who made the copies. The person who certifies the copies or duplicates shall indicate the capacity in which such person is certifying.



§ 2-1-110 - Publication of notice by commission or board.

When a commission or board established under this title is required to publish any notice in a newspaper of general circulation:

(1) It shall publish the notice, if possible, in a newspaper of general circulation published in the county in which notice is to be given;

(2) It shall publish the notice in as many newspapers of general circulation as may be necessary to give notice effectively to the qualified voters of the area in which notice is to be given; and

(3) Notices that require the same time frame for publication may be combined for publication in a newspaper of general circulation.



§ 2-1-111 - Oath of administrators of election laws.

Each person charged with the administration of any part of the election laws of this state shall, before entering upon the performance of such duties, take the following oath:

"I do solemnly swear (affirm) that I will support the Constitution and laws of the United States and the Constitution and laws of the State of Tennessee, and that I will faithfully and impartially discharge the duties of my office."



§ 2-1-112 - Restrictions on commission or board membership or service as election official.

(a) (1) Neither an elected official nor an employee of a county, municipal or federal governmental body or agency or of an elected official may serve as a member of a county election commission or as a member of a county primary board or as an election official. No candidate in an election may act in connection with that election as a member of any board or commission established under this title or as an election official.

(2) No state employee may serve as a member of a county election commission or as a member of a county primary board.

(3) No member of a county election commission who is appointed to the commission after January 1, 2009, shall be the campaign manager or treasurer of any candidate's political campaign in a local, state or federal election during the commissioner's term of office. A violation of this subdivision (a)(3) subjects the member to immediate removal from office by a majority vote of the state election commission. Nothing in this subdivision (a)(3) shall be construed to prohibit a member of the county election commission from providing uncompensated advice on a one-on-one basis to a candidate or party officer, nor shall it prohibit providing a financial contribution to a candidate or party organization.

(b) (1) This section does not disqualify any person who is within its terms solely because the person is a notary public, or a member of a reserve unit of the United States army, air force, marine corps or navy, or a member of the national guard unless the person is a full-time employee or member of such reserve unit or the national guard, or unless the person is on active duty.

(2) This section does not disqualify any employee of a county or city school system who does not work directly under the supervision of an elected official.

(3) This section does not disqualify any person from service as an officer of elections, judge, machine operator, assistant precinct registrar or inspector because the person is a member of a reserve unit of the United States army, air force, marine corps or navy or the national guard except while the person is on active duty.



§ 2-1-113 - Meetings of boards and commissions.

(a) (1) Boards and commissions established under this title shall meet on the call of their chair, or if there is no chair, of the oldest member of the body in age.

(2) All meetings shall be open and subject to title 8, chapter 44.

(3) With respect to meetings regularly scheduled by county election commissions or county primary boards, the public notice requirement of this section may be met by permanently posting in the commission office a conspicuous meeting notice. All notices shall state the time, place and purpose for which the meeting is called.

(4) Official minutes of all meetings shall be kept in permanent form and shall include the vote of each member on all issues passed upon. Minutes shall be available to the public for examination at reasonable times.

(b) A majority of the members shall constitute a quorum for any board or commission established under this title. Action shall be taken by vote of the majority of the members of the board or commission present. Any action taken at a meeting which does not meet the requirements of this section is voidable at the request of any person who is adversely affected by the action.



§ 2-1-114 - Requisites for political parties.

No political party may have nominees on a ballot or exercise any of the rights of political parties under this title until its officers have filed on its behalf with the secretary of state and with the coordinator of elections:

(1) An affidavit under oath that it does not advocate the overthrow of local, state or national government by force or violence and that it is not affiliated with any organization which does advocate such a policy; and

(2) A copy of the rules under which the party and its subdivisions operate. Copies of amendments or additions to the rules shall be filed with the secretary of state and with the coordinator of elections within thirty (30) days after they are adopted and shall be of no effect until ten (10) days after they are filed.



§ 2-1-115 - Computation of time.

The computation of time within which to do any act required by this title shall be in accordance with § 1-3-102.



§ 2-1-116 - Removal of campaign advertising.

(a) After the conclusion of a primary, general, or special election, candidates in such election shall be responsible for the removal of any signs, posters, or placards advocating their candidacy, which have been placed on highway rights-of-way or other publicly owned property. The removal of such materials shall be accomplished within a reasonable period of time following the election, not to exceed three (3) weeks.

(b) Any candidate in a primary election who will also be a candidate in a general or special election following that primary shall not be required to remove any signs advocating such candidate's candidacy until after the conclusion of the general or special election.

(c) This section shall not be construed as being penal in nature. There shall be no punitive measures taken against a candidate or workers if all signs are not removed.



§ 2-1-117 - Newspaper of general circulation.

Notwithstanding any provision of this chapter to the contrary, in any municipality in any county having a metropolitan form of government and a population of more than one hundred thousand (100,000) according to the 1990 federal census or any subsequent federal census, and in any municipality incorporated pursuant to title 6, chapter 18, having a population of not less than eleven thousand two hundred (11,200) nor more than eleven thousand three hundred (11,300) according to the 1990 federal census or any subsequent federal census, which lies within both a county having a metropolitan form of government and a population in excess of one hundred thousand (100,000) according to the 1990 federal census or any subsequent federal census and a county having a population of not less than one hundred three thousand one hundred (103,100) nor more than one hundred three thousand four hundred (103,400) according to the 1990 federal census or any subsequent federal census, for the purposes of this chapter a "newspaper of general circulation" includes a publication bearing a title or name, regularly issued at least as frequently as once a week for a definite price, having a third-class mailing privilege, being not less than four (4) pages, published continuously during the immediately preceding one-year period, which is published for the dissemination of news of general interest to the community which it serves, and is circulated generally in the municipality in which it is published and in which notice is to be given.



§ 2-1-118 - Consolidated report on the Help America Vote Act requirements and payments.

The secretary of state shall file a copy of the previous year's consolidated report on the Help America Vote Act (HAVA) Title I, § 101, codified as 42 U.S.C. § 15301, funds and Title II, § 251, codified as 42 U.S.C. § 15401, requirements and payments to the finance, ways and means committees of the senate and house of representatives, the fiscal review committee and the office of legislative budget analysis by February 1 of each year.



§ 2-1-119 - Monitoring of elections by U.N. representative.

Any representative of the United Nations appearing without a treaty ratified by the United States senate stating that the United Nations can monitor elections in this state, shall not monitor elections in this state.






Chapter 2 - Voter Registration

Part 1 - Registration by Election Commissions

§ 2-2-101 - Chapter definitions.

As used in this chapter:

(1) "Administrator of elections" means the chief administrative officer appointed by the county election commission. The "administrator of elections" created by this section is the immediate successor to the "registrar-at-large" for each county;

(2) "Commission" means the county election commission unless another intent is clearly shown; and

(3) "Deputy" means all office personnel or clerical assistants other than the administrator of elections and is the immediate successor to "deputy registrar."



§ 2-2-102 - Qualified voter.

A citizen of the United States eighteen (18) years of age or older who is a resident of this state is a qualified voter unless the citizen is disqualified under the provisions of this title or under a judgment of infamy pursuant to § 40-20-112.



§ 2-2-103 - Effect of change of residence within thirty (30) days of election.

If a registered voter moves such voter's residence from this state after the thirtieth day before an election for electors for president and vice president and for that reason does not satisfy the registration requirements of such voter's new residence for that election, the voter continues to be a registered voter but only for electors for president and vice president in that election in the voting precinct in which the voter was last registered. The voter may vote either in person or by absentee ballot.



§ 2-2-104 - Persons entitled to register.

The following persons may register permanently under this title:

(1) A person who is a qualified voter when such person applies to register;

(2) A person residing in an area within this state which has been ceded to the federal government if the person is otherwise qualified to vote; and

(3) A person who will be eighteen (18) years of age on or before the date of the next election after the person applies to register and who is otherwise eligible to register.



§ 2-2-105 - Permanency of registration.

Registration of voters under this title is permanent. When a voter has once been registered under this title or under any previous permanent registration law if the voter would be eligible under this title, it is unnecessary for such voter to register again unless the voter's registration is purged under this title or was purged under a previous permanent registration law.



§ 2-2-106 - Acts purging registration -- Notice.

(a) The registration of a person shall be purged:

(1) At the request of the voter;

(2) Ninety (90) days after a change of name for any reason, except by marriage or divorce;

(3) If the voter dies;

(4) Upon receiving information that a person has been convicted of an infamous crime as defined by § 40-20-112 from the state coordinator of elections, the district attorney general, United States attorney, clerk of the court that entered the conviction, or other source upon verification by the clerk of the convicting court; or

(5) Upon written confirmation from the voter that the voter has changed the voter's address to an address outside the county of registration or has registered to vote in another jurisdiction.

(b) It is the responsibility of the county election commission to implement an address verification program to identify any voter who has changed the voter's address of residence without notifying the election commission. This address verification program shall conform with the intent of this section and this part and the National Voter Registration Act of 1993, compiled as 42 U.S.C. § 1973gg et seq. The county election commission shall complete the address verification process at least on a biennial basis, but may do so annually. The county election commission shall complete any such process not later than ninety (90) days before the regular August election.

(c) If, as a result of the address verification program, the county election commission determines that a voter has changed the voter's address of residence, the administrator of elections shall mail a forwardable confirmation notice to the registrant at the address of registration with a postage prepaid, pre-addressed return form on which the voter may verify or correct the new address information. The county election commission shall also follow this process if indications exist that the voter may no longer reside at the address at which the voter is registered, such as the voter's failure to vote, or otherwise update the voter's registration over a period of two (2) consecutive regular November elections.

(d) Upon the mailing of a notice pursuant to subsection (c), the administrator of elections shall place the registration in inactive status and then take one (1) of the following steps as appropriate to the response of the voter or the failure of the voter to respond to the notice:

(1) If the voter returns the form or otherwise notifies the election commission in writing and indicates that there is in fact no change in address, the voter's registration will be returned to active status;

(2) If the voter returns the form or otherwise notifies the election commission in writing and indicates a new address within the county of current registration, the voter's registration will be updated to reflect the new address of residence;

(3) If the voter returns the form or otherwise notifies the election commission in writing and indicates a new address in another county, the administrator of elections shall remove the voter's name from the voter registration rolls, and shall advise the voter how to register in the new county of residence;

(4) If a voter fails to respond to a confirmation notice and the voter in fact does not have a new address or has a new address within the same precinct, the voter may appear at the voter's polling place and vote in any election held between the time the notice was sent and the second regular November election held after the notice was sent. When appearing to vote, the person will be required to make written affirmation on the affidavit as described in § 2-7-140 and vote according to the procedures outlined in that section;

(5) If a voter fails to respond to a confirmation notice and if the voter has changed the voter's address of residence to an address within the same county but in another precinct, the voter may correct the registration and vote at the appropriate polling place for the voter's new residence in any election held between the time the notice was sent and the second regular November election held after the notice was sent. When appearing to vote, the person will be required to make written affirmation on the affidavit as described in § 2-7-140 and vote according to the procedures outlined in that section;

(6) If a voter fails to respond to a confirmation notice and if the voter has changed the voter's address of residence to an address outside the county of registration, the voter may not vote until such voter becomes properly registered in the new county of residence except as provided in § 2-7-115; and

(7) A voter may use a response to a confirmation notice to update the voter's registration to reflect a change in the voter's name.

(e) If the voter fails to respond to the confirmation notice, does not appear to vote, and does not update the voter registration between the time the notice is sent and the second regular November election held after the notice was sent, the administrator of elections shall purge the voter's registration.

(f) Notwithstanding anything in this section to the contrary, the administrator shall send a voter's registration card by non-forwardable mail.

(g) Voter registrations that are inactive pursuant to the provisions of this section shall not be included in a county's total of registered voters. The administrator shall maintain a separate total of voters on inactive status.

(h) Any person who intentionally makes a false affirmation pursuant to this section violates § 2-19-107 and shall be punished as provided in § 2-19-107.



§ 2-2-107 - Precinct or municipality of registration -- Change of habitation without change of residence.

(a) (1) A person shall be registered as a voter of the precinct in which the person is a resident, and, if provided for by municipal charter or general law, may also be registered in a municipality in which the person owns real property in order to participate in that municipality's elections.

(2) Notwithstanding any provision of this title to the contrary, if a person's residence is located on real property which is located in both a municipality and in an unincorporated area in the county in which the municipality is located, then such person shall be eligible to vote in municipal elections if municipal taxes are assessed on the portion of real property located within the municipality. In a county having a metropolitan form of government, "unincorporated area," as used in this subdivision (a)(2), includes an area outside the boundaries of any of the smaller cities within the metropolitan government.

(3) Notwithstanding any law to the contrary, if a municipal charter provides for property rights voting, no more than two (2) persons shall be entitled to vote based upon the ownership of an individual tract of property regardless of the number of property owners.

(b) If a voter moves such voter's habitation outside the precinct where the person is a registered voter but continues to be a resident of the precinct, the county election commission shall determine the person's rights and duties on the basis of the location of the person's last residence in the precinct before the person's change of habitation.

(c) In order to timely correct voter registration records, municipalities which have annexed territory or changed any district or ward boundary shall provide each county election commission affected by the change with the following:

(1) Maps depicting the area;

(2) A copy of the ordinance or resolution calling for the change denoting, if applicable, which wards or districts the annexed or changed area will be a part of; and

(3) A copy of the census taken for the annexation, if available, with names and addresses within the annexed area.



§ 2-2-108 - Commission offices -- Hours -- Functions.

(a) (1) Each commission shall have an office in the county courthouse or another public building and such other locations as the commission may designate for registering voters and performing other functions required or authorized by law. The main office shall be open at least from nine o'clock a.m. (9:00 a.m.) until four o'clock p.m. (4:00 p.m.) on such day or days each week as the commission directs.

(2) In counties with administrators of elections certified under § 2-11-202(b), who receive at least ninety percent (90%) or eighty-five percent (85%) of the assessor of property's salary pursuant to § 2-12-208(a)(1) or (a)(3) [now § 2-12-208(a)], respectively, the commission office shall be open during the hours specified in this subsection (a) at least five (5) days per week. In counties with administrators certified under § 2-11-202(b), who receive at least eighty percent (80%) of the assessor of property's salary pursuant to § 2-12-208(a)(2) [now § 2-12-208(a)], the commission office shall be open during the hours specified in this subsection (a) at least four (4) days per week. The hours such offices shall be open established by this subsection (a) shall be the minimum hours, and nothing in subsection (a) shall be construed as prohibiting the election commission from requiring such offices to stay open for additional hours per day or days per week.

(b) The county election commission may establish additional hours when the main office shall be open to perform the commission's statutory functions. The office shall be open as many days a week as necessary to register qualified registrants, to replace lost registration cards, to transfer or change registrations and to perform the other duties of the commission.



§ 2-2-109 - Registration periods.

(a) A qualified voter may register or have the voter's registration altered at the commission office at any time the office is open, except that applications for registration shall not be processed for twenty-nine (29) days before an election, except as provided in subsection (b); provided, that a qualified voter may file a mail registration form by postmarking the registration form or submitting the registration form thirty (30) days before an election. A mail registration form lacking a postmark, but signed and dated at least thirty (30) days before an election, shall be timely filed if it is received by the county election commission no later than the twenty-seventh day prior to the election. A qualified voter may correct a deficient but timely filed mail registration form if the voter files a completed registration application or otherwise corrects the deficiency no later than five (5) days before the next regularly scheduled November general election. Deficient registrations not corrected prior to the five (5) days before the next regularly scheduled November general election shall no longer be considered deficient and shall be rejected. The administrator of elections shall register the person to vote if the person is otherwise eligible to register. The administrator shall be empowered to update an existing registration until no later than five (5) days before an election to place it within the correct precinct in the county when a voter changes the voter's address through the process described in § 2-7-140.

(b) When the thirtieth day before an election falls on a Saturday, Sunday, or legal holiday, applications for registration shall be accepted and processed the next business day following such Saturday, Sunday, or legal holiday. This extends the deadline for applications for registration completed at the county election commission office as well as the deadline for having a by-mail registration form postmarked.

(c) When elections are being held in two (2) or more voting districts within any county, the time period for such registration or alteration of permanent registration records shall be calculated for each election separately, and such registration or alteration of permanent registration records is not prohibited in one (1) election because it is twenty-nine (29) days prior to another within the same county.



§ 2-2-110 - Registration of those unable to appear at commission office.

The commission may provide for the registration of persons who cannot appear in person due to illness or other good cause by sending the administrator of elections to their homes or other place where they are within the county to register such persons.



§ 2-2-111 - Supplemental registrations generally.

(a) The commission in any county may hold such supplemental registrations as it deems necessary before any election in locations other than the commission office.

(b) In addition to any supplemental voter registration otherwise required by this chapter, the county election commission, or its designee, in each county shall conduct at least one (1) supplemental voter registration each year at every public and private high school in the county, for the purpose of registration of those persons who will be eligible to vote in the next election. The publication requirements of § 2-2-114 shall not apply to the registration required by this subsection (b).

(c) As used in this section, "designees" does not include representatives of a nationally recognized political party or representatives of an organization which actively seeks to influence the outcome of an election.

(d) In addition to any supplemental voter registration otherwise required by this chapter, the county election commission, or its designee, shall conduct a supplemental voter registration when a planned and scheduled group naturalization ceremony is held within the county. The county election commission shall attend the supplemental voter registration in person or shall send one (1) or more assistant registrars or other designees in their stead to register such new citizens.



§ 2-2-114 - Newspaper notice of commission office location -- Notices of precinct or supplemental registrations.

(a) Not less than forty-five (45) days before any election, the commission shall publish, in a newspaper of general circulation in the county, a notice of the exact location and telephone number of its office or offices and the hours and days it is open.

(b) Whenever a county has a supplemental registration, the commission shall publish in a newspaper of general circulation in the county, a notice of the exact location and the time for such supplemental registration. The commission shall publish the notice not less than three (3) days before the beginning of each supplemental registration. The commission shall include in the notice a statement that a transfer of registration may also be done at the supplemental registration.



§ 2-2-115 - Registration by mail -- Forms.

(a) Qualified voters may register by mail by use of postal card forms in such a manner as provided for in this section.

(b) (1) The coordinator of elections shall prepare voter registration forms in accordance with the provisions of this section and shall provide for the printing of an ample quantity of such registration forms to be distributed under the provisions of this section.

(2) Printed registration forms shall be designed to provide a simple method of registering by mail to vote. Registration forms shall include such matter as the coordinator of elections requires to ascertain the qualifications of an individual applying to register under this section and to prevent fraudulent registration.

(3) Registration notification forms advising the applicant of the acceptance or rejection of the applicant's registration shall be completed and mailed by the county election commission to the applicant. If any registration notification form is undeliverable, it shall not be forwarded to another address but shall be returned to the county election commission mailing the form. If any registration notification form is returned as undeliverable and indicates an acceptance of a voter's registration, the administrator of elections shall mail a forwardable confirmation notice to the registrant at the address of registration with a postage prepaid, pre-addressed return form on which the voter may verify or correct the address information. Upon the mailing of the confirmation notice, the administrator of elections shall place the registration in inactive status pursuant to § 2-2-106(d).

(4) The coordinator of elections or any county election commission is authorized to enter into agreements with the postal service and with departments and agencies of the federal government or appropriate state or local agencies, for the distribution of the registration forms, or to arrange for the distribution of such forms so as to effectuate the purpose of this section.

(5) Whenever a state or county official has reason to believe that individuals who are not qualified voters are attempting to register to vote under this chapter, such official shall notify the coordinator of elections and request the assistance of the coordinator of elections to prevent the fraudulent registration. The coordinator of elections shall give such reasonable and expeditious assistance as the coordinator deems appropriate in such cases.

(6) If a state or county official determines that there is a pattern of fraudulent registration, or any activities on the part of any individuals to vote who are not qualified voters, the coordinator of elections shall request the district attorney general within whose district these actions may occur, to bring action under this section. The district attorney general shall bring civil action in any appropriate court in Tennessee to secure an order to prevent fraudulent registration.

(7) Each person who registers by mail shall appear in person to vote in the first election the person votes in after such registration becomes effective; before voting at the appropriate polling place or election commission office, such person shall present satisfactory proof of identity. This subdivision (b)(7) does not apply to a person who is on the permanent absentee voting register.



§ 2-2-116 - Registration form.

The permanent registration record shall be substantially as follows, shall contain all the information required before being signed by the registrant, and shall be witnessed as indicated on the form.

PERMANENT REGISTRATION RECORD



§ 2-2-117 - Voting record form.

(a) On the back of each registration form (or on a separate form if an alternate electronic registration system is used), there shall be printed a ten-year voting record form substantially as follows:

Name of Voter

(b) The year dates printed in the first column shall be changed with each year's printing of the form.



§ 2-2-118 - Filling out of permanent registration record -- Change of registration or name.

(a) If a person registers to vote in the election commission office, the commission employee who assists the person in registering shall fill out the permanent registration record except for the person's signature or mark.

(b) When any person changes one's registration from postcard to in-person, the record from the old form may be transferred onto the new form, and the new form may indicate the date of transfer upon request of the registrant.

(c) Except as provided in subsection (d):

(1) When a person changes one's name for any reason on the registration form, the record from the old form may be transferred onto the new form, and the new form may indicate the date of transfer upon request of the registrant; and

(2) If a person changes one's name because of a change in marital status, the person may use either the old name or the new name. If the person wishes to have one's new name reflected on the registration form, the person shall so request the administrator of elections or a designated employee.

(d) In any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000) according to the 1990 federal census or any subsequent federal census, when a person changes one's name on one's registration form, the record from the old form may be transferred onto the new form, and the new form may indicate the date of transfer upon request of the registrant.



§ 2-2-119 - Disabled registrant -- Inability to write signature or make mark.

If a registrant's disability prevents the registrant from writing a signature or making a mark, the person who assists the registrant shall write the name for the registrant. Such person shall indicate this action by signing such person's name immediately after the space for the registrant's signature or mark.



§ 2-2-120 - Determination of registrant's right to register -- Declaration as a registered voter.

(a) The administrator of elections shall determine, from the registrant's answers to the questions on the permanent registration record and other questions, if necessary, whether the registrant is entitled to register. If the administrator determines that the registrant is entitled to register, the administrator shall declare the registrant a registered voter.

(b) Notwithstanding any law to the contrary, no voter shall be purged due to a deficient registration form once the administrator has declared the person a registered voter under subsection (a) unless the administrator later determines the voter knowingly made or consented to false information being placed on the registration form or failed to provide a valid signature.

(c) (1) At least quarterly, during a county election commission meeting, a county election commission member of the majority and the minority party shall inspect random voter registration forms accepted by the county election commission since the previous inspection. If a deficiency is found, the deficiency shall be recorded and a written report shall be prepared including the name of the administrator at the time the voter registration form was filed, the nature of the deficiency, and whether the individual has voted since the deficient form was filed and accepted. Such report shall be filed with the state coordinator of elections. If no deficiencies are identified, the coordinator of elections shall be notified in writing of the finding. The commission members who inspect the voter registration forms shall sign and date the report.

(2) If a significant number of deficient voter registration forms are discovered, then the administrator of elections may be subject to discipline by the state election commission or be terminated by the county election commission.

(3) The coordinator of elections is authorized to develop a policy to implement this subsection (c).

(4) The coordinator of elections shall audit at least ten (10) county election commissions annually to ensure that all required information fields on the permanent registration forms are being completed with minimal errors and that voters with deficient registrations are being given the opportunity to correct incorrect or omitted information.



§ 2-2-122 - Principles for determination of residence -- Factors involved.

(a) The determination of whether a person is a resident or where the person resides or has residence for purposes of the election code shall be made in the light of the following principles:

(1) The residence of a person is that place in which the person's habitation is fixed, and to which, whenever the person is absent, the person has a definite intention to return; provided, that a person may not register to vote using a business location as the registration address when the sole basis for the person's presence at such location is based on a business or commercial use;

(2) A change of residence is generally made only by the act of removal joined with the intent to remain in another place. There can be only one (1) residence;

(3) A person does not become a resident of a place solely by intending to make it the person's residence. There must be appropriate action consistent with the intention;

(4) A person does not lose residence if, with the definite intention of returning, the person leaves home and goes to another country, state or place within this state for temporary purposes, even if of one or more years duration;

(5) The place where a married person's spouse and family have their habitation is presumed to be the person's place of residence, but a married person who takes up or continues abode with the intention of remaining at a place other than where the person's family resides is a resident where the person abides;

(6) A person may be a resident of a place regardless of the nature of the person's habitation, whether house or apartment, mobile home or public institution, owned or rented; however, a commercial address may not be used for residential purposes, unless the applicant provides evidence of such applicant's residential use of such address;

(7) A person does not gain or lose residence solely by reason of the person's presence or absence while employed in the service of the United States or of this state, or while a student at an institution of learning, or while kept in an institution at public expense, or while confined in a public prison or while living on a military reservation; and

(8) No member of the armed forces of the United States, or such member's spouse or dependent, is a resident of this state solely by reason of being stationed in this state.

(b) (1) The following factors, among other relevant matters, may be considered in the determination of where a person is a resident:

(A) The person's possession, acquisition or surrender of inhabitable property;

(B) Location of the person's occupation;

(C) Place of licensing or registration of the person's personal property;

(D) Place of payment of taxes which are governed by residence;

(E) Purpose of the person's presence in a particular place; and

(F) Place of the person's licensing for activities such as driving.

(2) In determining the residency of a person involuntarily confined in a state institution, the mere anticipation of a future grant of living quarters in a specific half-way house shall not be sufficient to establish intent to reside in such half-way house following release from the institution.

(c) (1) Notwithstanding any other provision in this chapter to the contrary, whenever county boundary lines cross through a farm being operated as a single unit, leaving such farm in two (2) separate counties, persons residing on such farms may make a one-time election to register to vote in either county. The administrator of elections shall place a person who chooses to register in the county which adjoins the physical location of the person's residence in the precinct where the property in the adjoining county is located.

(2) For the purpose of this subsection (c), "farm" means a tract of land of at least fifteen (15) acres constituting a farm unit engaged in the production of growing crops, plants, animals, nursery or floral products. Such farm shall produce gross agricultural income averaging at least one thousand five hundred dollars ($1,500) per year over a three-year period.

(d) (1) Notwithstanding any other provision in this chapter to the contrary, a person shall be eligible to register to vote in the county where the person pays property taxes on the person's primary residence even though the property is partially or totally located in another county, but the only access to the property is through the county where the person pays property taxes. Any person residing at such property shall make a one-time election to register to vote in either the county where the property taxes are paid or the county where the property is located.

(2) The county election commission may require the person to provide written documentation that the person pays property tax in the county if a person chooses to register in the county where the property taxes are paid.



§ 2-2-123 - Cancellation of previous registration.

If a registrant was previously registered in any other place, the registrant's application to register shall serve as a cancellation of registration for the last place of registration. Upon registration of the voter, the administrator of elections shall mail a copy of the new registration to the county election commission where the voter was last registered or otherwise notify such county election commission of the new registration.



§ 2-2-124 - Registration card.

(a) After determining that the registrant is entitled to register, the administrator of elections shall give or mail to each voter who is registered permanently a registration card which shall certify that the voter is registered. The voter shall sign the card in the presence of the administrator except for mail registrants or transferors.

(b) The card shall be in substantially the following form on material on which any alteration of the card or of the voter's signature will be readily apparent:

REGISTRATION CARD

(c) On the reverse side of the card shall be printed the reasons for which the registration will be purged and how registration may be transferred to prevent purging.

(d) Registered voters determined by the administrator of elections to be blind so as to qualify for assistance in voting as provided by § 2-7-116(b) shall be provided a permanent registration card, on the reverse side of which shall be printed the provisions for assistance available to such voters under § 2-7-116(b).

(e) Under no circumstances shall a social security number be printed on a voter registration card or used as an identifying number on a voter registration card.



§ 2-2-125 - Rejected registration -- Right to appeal -- Reports of violations.

(a) If the administrator of elections determines that the registrant is not entitled to be registered, the administrator shall tell the registrant the reason, write the reason on the back of the original permanent registration record, and file the original and the duplicate alphabetically in a binder of rejected registrations.

(b) The administrator shall tell the registrant that the registrant has a right to appeal the decision to the commission within ten (10) days and offer the registrant an appeal form.

(c) The action of the commission on the registrant's application for registration on appeal shall be a final administrative action.

(d) If the commission determines, after notice and hearing for the appellant, that the appellant was not entitled to register, the commission shall give the appellant a written statement of its reasons for so holding.

(e) If the commission believes that the appellant has violated the law in registering, it shall report the matter to the grand jury and the district attorney general.



§ 2-2-126 - Keeping of original and duplicate registration records.

(a) Once the person is registered, the administrator of elections shall file the original permanent registration record alphabetically in the master file of all the registered voters in the county.

(b) The coordinator of elections shall devise a method to be followed for the filing and preservation of postal card registrations and computerized duplicate registration records in any county utilizing a computerized voter registration system.



§ 2-2-127 - Permanent registration records open to inspection -- Social security number redaction and use.

(a) Permanent registration records as public records shall be kept in a safe place by the commission, shall be available for public inspection, and may not be removed from the office of the commission except as required for the performance of duties under this title or in compliance with court orders; provided, that a registrar shall make a reasonable effort to redact a person's social security number from a record before such record is made available to any person other than the holder of the number if such record is stored in a computer readable format on April 12, 1999. When such records are first stored in computer readable format or when changes are made to any computer program that stores or accesses records, a registrar shall redact a person's social security number from a record before such record is made available to any person other than the holder of the number. The coordinator of elections shall also redact the social security number before making any voter registration records available to the public.

(b) Nothing in subsection (a) shall be construed to prohibit an agency of a state, county, or municipal office from using a person's social security number for internal purposes or to prohibit a county election commission and its staff from using a person's social security number for enforcement of the election law as provided in this title, and nothing in subsection (a) shall be construed to limit the public's access to that record.



§ 2-2-128 - Forms -- Retention in commission's office.

Permanent registration record forms and registration card forms may not be removed from the commission office except for the performance of duties under this title.



§ 2-2-129 - Transfer of registration -- Procedure.

(a) A voter may transfer registration when such voter moves outside the precinct in which such voter is registered as follows:

(1) (A) If a voter has moved within the same county, the voter may transfer the registration either in person, by mail, facsimile transmission or by e-mail with an attached document that includes a scanned signature. The voter may request a form which reads substantially as follows:

Click here to view form

(B) If a voter does not use the form, the voter shall include in the request for transfer all of the information required by this subdivision (a)(1);

(2) If the voter moves outside the county, the voter may transfer by registering in the county of the voter's new residence; and

(3) To provide an additional means of initiating and effecting transfers of voter registration within the county of current registration, the commission shall provide the officer of elections at each polling place and the officials at each early voting site with the proper affidavits. Voters who have moved within the county of registration may vote under the provisions described in § 2-7-140 and simultaneously transfer their registration. The written affidavit completed by the voter shall serve as a transfer of registration form for the voter. The election commission shall also make available transfer of address forms for voters who may anticipate a move in the future.

(b) A county election commission may transfer registration when a voter moves outside the precinct in which such voter is registered as follows:

(1) If the county election commission uses change of address information supplied by the postal service to identify registered voters whose addresses may have changed; and

(2) If it appears from information provided by the postal service that:

(A) A registered voter has moved to a different address of residence within the same county, the administrator may change the registration records to show the new address and send the registered voter a forwardable audit notice of the change using the new address and a postage prepaid pre-addressed return form by which the voter may verify or correct the address information; or

(B) A registered voter has moved to an address of residence in a different county or moved without filing a change of address with the postal service, the administrator of elections may mail a forwardable confirmation notice to the registered voter pursuant to the procedures provided in § 2-2-106(c) and (d).

(c) If the voter returns the form or otherwise notifies the election commission in writing and indicates the address information provided by the postal service is incorrect, the voter's registration shall be updated to reflect the correct address of residence.



§ 2-2-130 - Transfer of registration -- New registration card.

The administrator of elections, after transferring a registration, shall immediately give or mail to the voter a new registration card unless the transfer is accomplished through § 2-7-140. If the registration is transferred as a result of § 2-7-140, the administrator shall not provide the voter with a new registration card until after the completion of the election.



§ 2-2-131 - Replacement registration cards -- Correction of errors in registration records.

(a) If a voter states in writing that the voter has lost the registration card, the commission shall replace the registration card. A card issued to replace another shall be marked "Replacement Registration Card." The permanent registration records shall show that the replacement was issued.

(b) The commission may correct any errors in registration records which are apparent on the face of the records or which are called to its attention by the voter whose record is incorrect.



§ 2-2-132 - Purging of permanent registration records.

The commission shall, not less than ninety (90) days before the regular August election, purge the permanent registration records of those persons whose registrations are required to be purged by § 2-2-106.



§ 2-2-133 - Report to coordinator of elections of deaths in state -- Notification of county commissions -- Information from social security administration death master file -- Cancellation of registrations -- Purge of records.

(a) (1) The state office of vital records of the department of health shall furnish the coordinator of elections a monthly, or more frequent, report, as required for compliance with the provisions of this section, of all persons eighteen (18) years of age or over who have died in the state. The report shall list the deaths by county with the names in alphabetical order. The report shall contain each decedent's full name, last address, date and place of birth, and social security number.

(2) The coordinator of elections shall, after receipt of the report, notify each county election commission of all persons of voting age who died with an address in their county.

(b) The coordinator of elections shall annually obtain information regarding Tennessee residents eighteen (18) years of age or over identified as deceased by the federal social security administration death master file. The coordinator of elections shall, after obtaining the information, notify each county election commission of all persons of voting age who are listed as deceased with an address in their county.

(c) The county election commission shall cancel the registration of each deceased person listed under the reports in subsection (a) or (b), in accordance with the provisions of this chapter.

(d) In accordance with § 2-2-106(a)(3), each county election commission shall purge voting registration records of all deceased registered voters appearing on the report transmitted by the coordinator of elections at least every thirty (30) calendar days, and, beginning with the first day of any period of early voting, daily through the day of the election as such information is transmitted from the coordinator of elections.



§ 2-2-134 - Notice of cancellation attached to registration records -- Cancelled registrations -- Rejected ballots.

(a) When an administrator of elections receives the notice provided by § 2-2-123, the administrator shall immediately attach the notice to the permanent registration records of the voter.

(b) When a voter requests cancellation of registration, or the voter's registration is purged, the administrator shall cancel the registration by writing on the face of the permanent registration record of the voter

Click here to view form

The cancellation shall be signed by the administrator.

(c) The permanent registration records of the voter shall be placed in an alphabetically arranged file of purged registrations which shall be a public record. The file of purged registrations shall be retained by the county election commission for two (2) years from the date of the purge, after which time it may be destroyed by the county election commission.

(d) Upon purging a registration record, the administrator shall determine whether the voter has an outstanding or uncounted absentee ballot. If the voter has an outstanding ballot, it shall be marked "Rejected" on receipt. If the voter has an uncounted ballot already submitted, the administrator shall provide the commission with the voter's name and ballot number, and the voter's ballot shall be rejected and so marked on election day.



§ 2-2-136 - Forms and supplies.

(a) The coordinator of elections, at the expense of the state, shall provide the county election commissions with all forms necessary to carry out this chapter. The commissions shall be the custodians of the forms.

(b) A county election commission may use a form generated by the county with the approval of the state coordinator of elections.



§ 2-2-137 - Alternative electronic or microfilm registration system.

(a) Notwithstanding the provisions of this chapter to the contrary, a county election commission may adopt a supplemental system for maintaining registration records utilizing electronic, electromechanical or microfilm equipment. If the election commission exercises its option to scan or microfilm the original permanent record, the filmed or scanned record shall be the legal document of registration. If the election commission microfilms or scans the registration document, the original hard copy shall be retained, but may be retained at any location designated by the election commission.

(b) Beginning January 1, 2015, the coordinator of elections and the state election commission shall certify each voter registration system for purchase and use in the state. Subject to the concurrence of the state election commission, the coordinator of elections may make rules and policies as are necessary to carry out this subsection (b). In determining whether a voter registration system may be certified, the coordinator of elections and the state election commission shall consider, at a minimum, the following:

(1) The compatibility of the voter registration system with any statewide system being operated by the secretary of state's office;

(2) The history of ethical conduct in the sales of the voter registration system by the manufacturer or seller; and

(3) The ability of the manufacturer or seller of the voter registration system to provide adequate professional assistance and service to the counties of the state.



§ 2-2-138 - Voter registration lists -- Purchase by citizens.

(a) In counties of this state having a population in excess of one hundred eighty thousand (180,000) according to the United States census of 1970 or any subsequent United States census, or in any computerized county, it is the duty of the county election commission to prepare or cause to be prepared each month a listing, by voting precinct, of all persons registered to vote in each precinct during the preceding month. However, in the discretion of the commissioners of the county election commission, such listing may be prepared on a bimonthly basis.

(b) (1) Such list, and any other voter registration information such as voter history, if compiled, shall be available for purchase for a price not to exceed the cost of production. This list shall be available to any person who certifies on a form provided by the state election commission that such list will be used for political purposes. The state election commission shall establish a uniform cost for this information. Any county election commission whose cost of production exceeds this rate may petition the state election commission and be granted an increase upon establishing its actual cost to the satisfaction of the state election commission. If the information is provided on computer generated media such as disk, diskette, tape, telecommunications or any other form of magnetic media, then the information shall be provided in non-proprietary and non-encrypted form. Minimum data standards shall be EBCDIC (Extended Binary Coded Decimal Interchange Code), ASCII (American Standard Code Information Interchange) or BCD (Binary Coded Decimal).

(2) The list, and any other voter registration information, shall be the property of the county election commission and the state. Any vendor of the county election commission having access to the voter registration data shall only use such data to service the county election commission and shall be prohibited from using such data other than for purposes of assisting the county election commission and the coordinator of elections. Non-authorized use by the vendor of the data shall constitute a Class B misdemeanor and grounds for decertification by the state election commission.

(c) The county election commission in counties with a population over two hundred fifty thousand (250,000) according to the 1980 census shall make voter registration lists available for purchase by any interested citizen, upon request and payment of the cost, at a price not in excess of the cost to prepare and publish such lists. The county election commission in counties with a population over two hundred fifty thousand (250,000) according to the 1980 census shall act upon such request within seven (7) days of receipt of the request, and reasons for rejection or modification of such request, if any, shall be set out in writing.

(d) (1) Any computerized county, as defined in § 2-1-104(a), shall make the list required by this section available on computer diskette to any person who certifies on a form provided by the state election commission that such list will be used for political purposes.

(2) A false certification made pursuant to the provisions of this subsection (d) is a Class B misdemeanor, punishable only by a fine of five hundred dollars ($500).

(e) Any list of registered voters compiled by the coordinator of elections shall be sold at a price established by the secretary of state. Any money received by the secretary of state from the sale of such lists shall be deposited in the voting machine loan fund established in § 2-9-114. This list shall be available for purchase to any person who certifies on a form provided by the state election commission that such list will be used for political purposes only.



§ 2-2-139 - Restoration of suffrage to persons convicted of infamous crimes.

(a) Any person who has forfeited the right of suffrage because of conviction of an infamous crime may register to vote and vote at any election for which the person is eligible by submitting sufficient proof to the administrator of elections in the county in which the person is seeking to register to vote, that:

(1) The person has been pardoned of all infamous crimes and the person's full rights of citizenship, including the right of suffrage, have been restored;

(2) The person's full rights of citizenship have been restored as prescribed by law; or

(3) An appellate court of competent jurisdiction has entered a final judgment reversing the person's conviction, or convictions, of all infamous crimes.

(b) For purposes of this section, a pardon or a certified copy of a judgment of a court of competent jurisdiction shall be sufficient proof to the administrator that the person fulfills the above requirements as to the offense or offenses specified on the pardon or judgment; however, before allowing a person convicted of an infamous crime to become a registered voter, it shall be the duty of the administrator in each county to verify with the state coordinator of elections that the person is eligible to register under the provisions of this section.

(c) The state election coordinator is empowered to formulate a uniform procedure for verifying the registration eligibility of any person convicted of an infamous crime. Upon receiving sufficient verification of such person's eligibility to register, the administrator shall allow such person to become a registered voter in the same manner and in accordance with the same laws, rules, or regulations as any other citizen of this state.

(d) The provisions of this section, relative to the forfeiture and restoration of the right of suffrage for those persons convicted of infamous crimes, shall also apply to those persons convicted of crimes prior to May 18, 1981, which are infamous crimes after May 18, 1981.



§ 2-2-140 - Duplicate voter registrations.

(a) (1) The state coordinator of elections is encouraged to make every reasonable effort to enter into agreements with other states for the purpose of comparing data to identify duplicate voter registrations. If agreements are entered into with other states, upon finding any duplicate voter registrations, the state coordinator of elections shall make every effort to determine in which state the voter is rightfully entitled to vote.

(2) The state coordinator of elections shall promulgate rules and regulations for any agreements entered into that make provisions for security, maintenance of the integrity of Tennessee's voter information and a method to determine, verify and resolve duplicate voter registrations between the states. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The state coordinator of elections shall file a report with the state and local government committee of the senate and the state government committee of the house of representatives by January 15, 2009, and by January 15 in each year thereafter, regarding the status of any agreements entered into with other states, the progress or difficulties of reaching agreements with other states, and any other information the state coordinator of elections deems necessary to include in the report to keep the members of the general assembly apprised on this essential issue regarding the integrity of Tennessee's statewide voter registration database.



§ 2-2-141 - Proof of citizenship for registering to vote.

(a) The coordinator of elections shall compare the statewide voter registration database with the department of safety database to ensure non-United States citizens are not registered to vote in this state. The coordinator of elections is authorized to compare the statewide voter registration database with relevant federal and state agencies and county records for the same purpose. If evidence exists that a particular registered voter is not a citizen of the United States, the coordinator of elections shall notify the county election commission where the person registered to vote that the registered voter may not be a citizen of the United States.

(b) After receiving such notice, the county election commission shall send a notice to the registered voter inquiring whether the individual is eligible to be registered to vote. Any registered voter who receives the notice shall, within thirty (30) days of the receipt of such notice, provide proof of citizenship to the county election commission. For purposes of this subsection (b), proof of citizenship includes:

(1) The voter's birth certificate or a legible photocopy of the birth certificate;

(2) A United States passport, or a legible photocopy of the pertinent pages of the passport, identifying the voter and showing the passport number;

(3) The voter's United States naturalization documentation, a legible photocopy of the naturalization documentation, or the number of the voter's certificate of naturalization; except that any person who provides the number of the certificate of naturalization in lieu of the naturalization documentation shall not be deemed to have provided proof of citizenship until the coordinator of elections verifies the number with the United States citizenship and immigration services in the department of homeland security or its successor; or

(4) Any document or method of proof of citizenship established by the federal Immigration Reform and Control Act of 1986, P.L. 99-603, compiled in 8 U.S.C. §§ 1101 et seq.

(c) If the registered voter does not provide proof of citizenship within thirty (30) days of the receipt of the notification, the administrator of elections of the county where the person registered to vote shall purge the voter from the voter registration database.

(d) In the event a person is unable to provide any documentation included in subsection (b) to show proof of citizenship, the person may appeal to the state election commission and submit additional proof of citizenship in person or in writing. The state election commission shall conduct a hearing and make a finding concerning the individual's citizenship status and shall forward a copy of its decision to the administrator of elections of the county where the person resides. The voter registration database shall be changed by the administrator of elections to accurately reflect the decision of the state election commission with respect to such voter.

(e) All documentation provided to show proof of citizenship as well as the department of safety database or relevant federal and state agency and county records shall be confidential and shall not be available for inspection by the public.






Part 2 - Registration by Other State Agencies

§ 2-2-201 - Voter registration applications through department of safety -- Contents.

In addition to any other voter registration procedure provided for by law, the department of safety and each county election commission shall provide for voter registration procedures as follows:

(1) The department of safety shall include a voter registration application as part of any motor vehicle driver license application or photo identification license used in Tennessee. Except as provided in subdivision (2)(B), an individual who completes the application and is otherwise eligible shall be registered to vote in accordance with the information supplied by the individual;

(2) The voter registration section of the application:

(A) May require a second signature or other information that duplicates, or is in addition to, information in the license section of the application only if the duplicate or additional information is necessary for prevention of multiple registration of the same individual, for determination of eligibility to vote, or for administration of voter registration or other aspects of the election process;

(B) Shall include a box or other device to permit an applicant for a motor vehicle driver license or photo identification license to decline to register to vote;

(C) Shall include a statement that specifies each eligibility requirement for voting, contains an attestation that the applicant meets each such requirement, including citizenship, and requires the signature of the applicant, under penalty of perjury;

(D) Shall be made available by the department to the appropriate county election commission office; and

(E) Shall be processed as an in-person voter registration;

(3) No information relating to a declination under subdivision (2)(B) may be used for other than official election-related purposes;

(4) Any motor vehicle driver license or photo identification license form used for change of address of residence shall also serve as a notification of change of address of residence for voter registration;

(5) The motor vehicle driver license or photo identification license application and change of address forms used in this state shall be subject to approval by the secretary of state for purposes of voter registration under this section; and

(6) A completed voter registration or change of address of voter registration accepted at a motor vehicle office shall be transmitted to the appropriate county election commission office not later than ten (10) days after the date of acceptance; provided, that if the document is accepted within five (5) days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate county election commission office not later than five (5) days after the date of acceptance.



§ 2-2-202 - Voter registration through other state agencies.

In addition to any other voter registration procedure provided by law and by § 2-2-201:

(1) All offices in the state that provide public assistance;

(2) All offices in the state that provide state-funded programs primarily engaged in providing services to persons with disabilities; and

(3) Public libraries, public high schools, offices of county clerks and offices of county registers of deeds;

shall serve as voter registration agencies. Those agencies designated under subdivision (2) that provide services to a person with a disability at the person's home shall provide the voter registration services at the person's home; provided, that a public library, a county clerk's office, or a county register of deeds office shall not serve as a voter registration agency if such office is located in the same building as the county election commission's office.



§ 2-2-203 - Prohibited acts by registering agencies -- Penalty.

(a) A person who provides service described in § 2-2-202 shall not:

(1) Seek to influence an applicant's political preference or party registration;

(2) Display any such political preference or party allegiance; or

(3) Make any statement to an applicant or take any action, the purpose or effect of which is to discourage the applicant from registering to vote.

(b) A violation of this section is a Class C misdemeanor.



§ 2-2-204 - Registration procedures.

(a) A voter registration agency that is an office described in § 2-2-202(1) and (2) shall:

(1) Distribute with each application for such service or assistance, and with each recertification, renewal, or change of address form relating to such service or assistance, the voter registration-by-mail application form described in § 2-2-115, unless the applicant, in writing, declines to register to vote;

(2) To the greatest extent practicable, incorporate in that agency's application for services or assistance, recertification, renewal or change of address form, a means by which a person who completes the form may decline, in writing, to register to vote;

(3) Provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms; and

(4) Accept the completed voter registration forms for transmittal to the appropriate county election commission to be processed as a voter registration-by-mail form in accordance with § 2-2-115.

(b) A completed voter registration accepted at a voter registration agency described in this section shall be transmitted to the appropriate county election commission office not later than ten (10) days after the date of acceptance; provided, that if the document is accepted within five (5) days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate county election commission office not later than five (5) days after the date of acceptance.



§ 2-2-205 - Registration procedures where agency does not require applications for its services.

(a) To the extent that a voter registration agency is an office, public library or high school described in § 2-2-202(3) and does not require or provide applications for its services, that office, public library or high school shall:

(1) Distribute or otherwise make available the voter registration-by-mail application form described in § 2-2-115 to those individuals whom the office, public library or high school serves;

(2) Provide the person the same degree of assistance with regard to the completion of the registration application form as is provided by the office, public library or high school with regard to the services offered by that office, public library or high school; and

(3) Accept the completed voter registration forms for transmittal to the appropriate county election commission to be processed as a voter registration-by-mail form in accordance with § 2-2-115.

(b) A completed voter registration accepted at a voter registration agency described in this section shall be transmitted to the appropriate county election commission office not later than ten (10) days after the date of acceptance; provided, that if the document is accepted within five (5) days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate county election commission office not later than five (5) days after the date of acceptance.



§ 2-2-206 - Form for declining to register.

(a) The form by which a person may decline to register to vote that is required by § 2-2-204(a)(2) shall include the following:

(1) The question: "If you are not registered to vote where you live now, would you like to apply to register to vote here today?";

(2) If the agency provides public assistance, the statement, "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.";

(3) Boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote, together with the statement "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.";

(4) The statement, "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private."; and

(5) The statement, "If you believe that someone has interfered with your right to register or to decline to register to vote or your right to privacy in deciding whether to register or in applying to register to vote, you may file a complaint with the coordinator of elections." The statement shall also include the address and telephone number of the coordinator of elections.

(b) Each voter registration agency shall maintain the declinations completed by their clientele.



§ 2-2-207 - Rules and regulations.

The commissioner of safety in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and the coordinator of elections in accordance with § 2-11-201(c), may promulgate rules to effectuate the provisions of this part and § 2-2-106.






Part 3 - Statewide Voter Registration Database

§ 2-2-301 - Purpose.

The purpose of this part is to establish a statewide voter registration database maintained by the state coordinator of elections to comply with the Help America Vote Act.



§ 2-2-302 - Automated Electoral System (AES) designated as official list of registered voters.

As of January 1, 2006, the Automated Electoral System (AES) shall be the official list of registered voters in the state.



§ 2-2-303 - Transfer of data from county election commission offices to the state coordinator of elections.

Data from county election commission offices shall be transferred to the state coordinator of elections via the Automated Electoral System (AES) not less than once daily.









Chapter 3 - Place and Time of Elections

Part 1 - Polling Places

§ 2-3-101 - Polling places -- Designation -- Relocation.

(a) (1) All elections shall be held in polling places designated by the county election commission.

(2) (A) Each polling place shall be in the precinct it is to serve except for municipal elections not held in conjunction with:

(i) Any primary election;

(ii) The regular August or November general elections;

(iii) Any special primary or special general election for state or federal offices; or

(iv) The presidential preference primary.

(B) Where a municipal election is not held in conjunction with an election specified in subdivision (a)(2)(A) and if a polling place is located outside of the boundaries of a municipality but the precinct the polling place serves includes residents of the municipality, the county election commission may designate a polling place outside, but closest to the geographic precinct within the limits of the municipality, of the precinct it is to serve. The county election commission may, upon request from a municipality, consolidate one (1) or more polling places, from one (1) or more precincts, within the limits of the municipality.

(C) Immediately after the consolidation of one (1) or more polling places, from one (1) or more precincts within the limits of the municipality, the county election commission shall publish a notice of the consolidation in a newspaper of general circulation in the county. The county election commission shall mail to each active voter whose polling place is affected, a notice of the new polling place and the precinct number. The county election commission shall give written notification of the consolidation to the office of local government, comptroller of the treasury.

(3) If a county election commission determines that there is no place within a precinct which meets the requirements of this title for polling places, it shall designate the nearest available and suitable place no more than one half (1/2) mile from the precinct boundary as the polling place except in an emergency. If no accessible polling place is available within the precinct, or, within the one-half (1/2) mile limit outside the precinct, with the approval of the state coordinator of elections, the county election commission may designate a suitable place within three (3) miles.

(4) No polling place location may be changed within ten (10) days of an election except in an emergency.

(b) (1) In any county having a metropolitan form of government and a population greater than one hundred thousand (100,000), according to the 1980 federal census or any subsequent federal census, if space is available, no more than one (1) polling place for a precinct may be located in the same room.

(2) At least thirty (30) days before a polling place is relocated, the county election commission shall mail a notice of intent to relocate to the elected officials representing the affected area. Such notice of intent shall be mailed to the candidates before the time the voters are notified of the change as provided in § 2-3-105. The provisions of this subdivision (b)(2) shall only apply to any county having a metropolitan form of government and a population greater than one hundred thousand (100,000), according to the 1980 federal census or any subsequent federal census.

(c) Notwithstanding any law to the contrary, if a municipality is located within two (2) or more counties of the state, then the county election commissions of each respective county may, by written mutual agreement of the counties, designate one (1) polling place outside the boundaries of one (1) of the respective counties; provided, that the polling place is located within the limits of the municipality and within five hundred feet (500') of the county boundary line. Voters residing within the precinct are authorized to vote at the polling place established by the county election commissions in accordance with this subsection (c).



§ 2-3-102 - Precincts -- Establishment, consolidation, or change of boundaries -- Splitting precincts.

(a) (1) After May 16, 1991, no voting precinct shall be established, created, consolidated, divided or the boundaries otherwise altered unless ordered by a court of competent jurisdiction, by reason of an annexation or other change in the boundary of a county or municipality or in accordance with subdivision (a)(2). Any boundary which is altered in accordance with this subdivision (a)(1) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census. After phase 2 maps for a county under the block boundary suggestion program of the bureau of the census for Census 2000 are submitted to the bureau of the census by the office of local government, any precinct boundary in such county which is altered in accordance with this subdivision (a)(1) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 2000 federal decennial census. After March 1, 2011, any precinct boundary in such county that is altered in accordance with this subdivision (a)(1) shall coincide with a census block, tract, municipal, or county boundary as designated on United States bureau of the census maps prepared for the 2010 federal decennial census.

(2) The county election commission may establish, consolidate or change the boundaries of precincts whenever the public convenience or law requires it; provided, that if any precinct boundary is altered pursuant to this subdivision (a)(2) then all of the following conditions must be met:

(A) Any boundary which is altered in accordance with this subdivision (a)(2)(A) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census; provided, that after phase 2 maps for a county under the block boundary suggestion program of the bureau of the census for Census 2000 are submitted to the bureau of the census by the office of local government, any precinct boundary in such county which is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 2000 federal decennial census; provided, further, that after March 1, 2011, any precinct boundary in such county that is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal, or county boundary as designated on United States bureau of the census maps prepared for the 2010 federal decennial census; and

(B) All precinct boundaries within the jurisdiction of such county election commission that do not coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census shall be altered so that such boundaries do coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 1990 federal decennial census; provided, that after phase 2 maps for a county under the block boundary suggestion program of the bureau of the census for Census 2000 are submitted to the bureau of the census by the office of local government, any precinct boundary in such county which is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal or county boundary as designated on United States bureau of the census maps prepared for the 2000 federal decennial census; provided, further, that after March 1, 2011, any precinct boundary in such county that is altered in accordance with this subdivision (a)(2) shall coincide with a census block, tract, municipal, or county boundary as designated on United States bureau of the census maps prepared for the 2010 federal decennial census.

(3) Any political subdivision which alters the boundaries of any voting precinct in accordance with this subsection (a) shall send a map to the office of local government and to the office of management information services for the general assembly, which map shall clearly show the new boundaries of such voting precinct.

(4) All census descriptions, census delineations, census district lines and other census designations as used in this subsection (a) are those established for and by the United States bureau of the census for taking either the 1990, 2000 or 2010 federal decennial census in Tennessee.

(b) Notwithstanding the provisions of subdivision (a)(2) to the contrary, a precinct boundary established, consolidated or changed pursuant to subdivision (a)(2) may coincide with a line which divides a census block if:

(1) The line splitting the census block was approved by the United States bureau of the census and population was allocated between the areas split by such line pursuant to the fee paid block split program of such bureau; and

(2) In addition to the maps required to be submitted pursuant to subdivision (a)(3), the allocation of population for any split block is also sent to the office of local government and to the office of management information services for the general assembly.



§ 2-3-103 - Maximum size of precincts.

Precincts where voting machines are used shall, whenever practicable, in the judgment of the county election commission, after taking into consideration all facts and circumstances, be limited in size to a maximum of six thousand (6,000) registered voters.



§ 2-3-104 - Ratio of number of voters to voting machines.

Where voting machines are used, there shall be, as nearly as practicable, no more than one thousand (1,000) registered voters per voting machine.



§ 2-3-105 - Publication of changes in precinct boundaries -- Notice to affected voters and office of local government.

Immediately after any alteration of precinct boundaries or change of district, the county election commission shall publish the changed boundaries in a newspaper of general circulation in the county. The county election commission shall mail to each active voter whose polling place is changed a notice of the voter's new polling place and precinct number. Furthermore, immediately after any alteration of precinct boundaries, the county election commission shall give written notification of such changes to the office of local government, comptroller of the treasury.



§ 2-3-106 - Description of boundaries -- Filing and recordation -- Availability to general assembly.

(a) The boundaries of each precinct shall be described either by metes and bounds or by a map of sufficient detail to delineate the boundaries of the precinct. Copies of the maps shall be filed and recorded in the office of the clerk of the county legislative body and in the office of the coordinator of elections and shall be available for public inspection.

(b) Copies of the maps shall be made available by the coordinator of elections to members of the general assembly upon request and upon payment of the actual cost of reproduction of the same.



§ 2-3-107 - Polling places -- Physical requirements -- Use of public buildings -- Rentals for private buildings.

(a) The county election commission shall designate as polling places only rooms which have adequate heat, light, space and other facilities, including a sufficient number of electrical outlets where voting machines are used, for the comfortable and orderly conduct of elections.

(b) (1) The commission shall, insofar as practicable, arrange for the use of public schools and other public buildings for polling places on election day and during the early voting period.

(2) Upon application of the commission, the authority which has the control of any building or grounds supported by taxation under the laws of this state shall make available the necessary space for the purpose of holding elections and adequate space for the storage of voting machines without charge. A reasonable sum may be paid for necessary extra janitor service. If a state park is to be used as a voting location, the park must establish the site for the polling place at least one (1) year prior to the date of the election, and the location of the polling site within the park may not change without the consent of the county election committee.

(c) When polling places are established in private buildings, the commission may pay a reasonable rental.



§ 2-3-108 - Polling places -- Tables and chairs for officials -- Voting compartments -- Supplies.

(a) The county election commission shall arrange for each polling place to have a sufficient number of tables and chairs for its election officials and poll watchers and voting compartments for the convenient use of voters in marking paper ballots.

(b) (1) Each compartment shall be so arranged that it is impossible for any person to see a voter's ballot while it is being marked. The arrangement shall be such that neither the ballot boxes nor the voting compartments are hidden from the view of the election officials and poll watchers or those just outside a guard rail which may run in front of the ballot box.

(2) The number of such voting compartments shall not be less than three (3) for every one hundred (100) voters registered to vote at a polling place where voting machines are not used.

(c) (1) One (1) voting compartment shall be provided at each polling place where voting machines are used.

(2) Each voting machine shall be so placed that it is accessible to only one (1) voter at a time and is in full view of all the election officials and watchers at the polling place.

(d) The county election commission shall provide for each polling place a sufficient supply of pencils, voting instructions, and boundary signs to be placed at the boundary provided in § 2-7-111. The flag of the United States shall be displayed outside of each polling place on election day. The county election commission shall ensure that such flag is available for each polling place.



§ 2-3-109 - Voters with disabilities and elderly voters.

(a) Pursuant to the provisions of Public Law 98-435 of the 98th Congress, it is the legislative intent, by enactment of this legislation, to improve access for elderly voters and voters with disabilities to registration facilities and polling places.

(b) For the purposes of this section:

(1) "Elderly voter" means any voter sixty (60) years of age or older; and

(2) "Voter with a disability" or "voters with disabilities" means any person or persons whose disability meets the definition of a disability as defined by the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq.

(c) Every building which houses a county election commission office shall be accessible to elderly voters and voters with disabilities by construction of ramps or other appropriate means.

(d) (1) All voting precincts shall be made accessible to elderly voters and voters with disabilities, unless the state election commission and state election coordinator shall, in their sole discretion, determine that the precinct cannot reasonably be made accessible to the elderly voters and voters with disabilities.

(2) Each county election commission shall furnish to the coordinator of elections, at the coordinator of election's request, a listing setting forth which polling places in the county are accessible and which are not. If a building suitable for use as a polling place which is accessible is available, such building shall be designated as the polling place for that voting precinct.

(e) (1) Not later than forty-five (45) days before any election, the county election commission shall publish in a newspaper of general circulation a notice advising any elderly voter or voter with a disability that if such voter's polling place is inaccessible, such voter has the right to vote early by absentee ballot or at the election commission office on election day.

(2) (A) Elderly voters or voters with disabilities assigned to vote in precincts wherein the polling place is not accessible may vote at the election commission office on election day. Such voter shall complete an affidavit at the election commission office stating that such voter's designated voting location, to the best of the voter's knowledge, does not comply with Public Law 98-435 of the 98th Congress. The affidavit must be received by the county election commission not less than ten (10) days prior to the first election in which the elderly voter or voter with a disability plans to vote at the election commission office on election day. The election commission shall maintain a record of all affidavits completed pursuant to this subsection (e) and shall not require a voter to complete more than one (1) such affidavit unless the voter's precinct changes from the precinct cited in the affidavit on file. Upon receipt of such affidavit, the administrator of elections shall remove the voter's duplicate permanent registration card from the precinct binder and place the same in an alphabetical book to be used at the election office on election day. The election commission may allow persons voting hereunder to vote on paper ballot or on voting machines, in the discretion of the voting commission.

(B) As an alternative to voting at the election commission office on election day, an elderly voter or voter with a disability assigned to vote in a precinct where the polling place is inaccessible may vote by absentee ballot or during the early voting period subject to the provisions of § 2-2-115(b)(7).

(C) (i) Each county election commission shall be responsible for notifying the officer of election on election day of any elderly voter or voter with a disability who votes at the election commission office.

(ii) The state election coordinator shall ensure that each county election commission takes the necessary steps to notify the voting precinct of the elderly voter or voter with a disability of the filing of the voter's affidavit for future elections.

(f) The state election coordinator shall ensure that each county election commission takes the necessary steps and secures adequate facilities and supplies to carry out the requirements of this section.

(g) All the rights given and provisions made under this section are in addition to any voting rights or procedures which already are in existence relative to elderly voters or voters with disabilities, and no provision or part hereof shall be deemed to restrict or diminish any such rights or procedures.






Part 2 - Times of Elections

§ 2-3-201 - Hours of election.

(a) Polling places shall be open for voting for a minimum of ten (10) continuous hours but no more than thirteen (13) hours. All polling places in counties in the eastern time zone shall close at eight o'clock p.m. (8:00 p.m.) prevailing time and polling places in counties in the central time zone shall close at seven o'clock p.m. (7:00 p.m.) prevailing time.

(b) (1) At least fifteen (15) days before the date of each election, the county election commission shall determine a uniform time for the opening of all polling places in the county.

(2) (A) All polling places shall open at eight o'clock a.m. (8:00 a.m.) prevailing time in counties having a population according to the 1970 federal census or any subsequent federal census of: Click here to view image.

(B) In any county having a population of not less than one hundred twenty thousand (120,000) according to the 1970 federal census or any subsequent federal census, all polling places shall open by eight o'clock a.m. (8:00 a.m.) prevailing time, but nothing shall prevent an earlier opening time in the discretion of the county election commission.

(c) In the case of municipal elections in a municipality having a population of not more than five thousand (5,000), according to the 1980 federal census or any subsequent federal census, where there is no opposition for any of the offices involved, the polling places shall open at the hour of ten o'clock a.m. (10:00 a.m.) and close at the hour of six o'clock p.m. (6:00 p.m.).



§ 2-3-202 - Judicial and county officers -- Time for election.

Elections for the following offices shall be held at the regular August election when the election immediately precedes the commencement of a full term:

(1) Assessor of property;

(2) Constable;

(3) County clerk and clerks of the circuit and other courts;

(4) County trustee;

(5) District attorney general;

(6) Judges of all courts;

(7) Members of the county legislative body;

(8) Register; and

(9) Sheriff.



§ 2-3-203 - General assembly members, congressional representatives, presidential electors, and governor -- Time for election.

Elections for the following offices shall be held at the regular November election when the election immediately precedes the commencement of a full term:

(1) Representative in the general assembly;

(2) Representative in the United States congress;

(3) Senator in the general assembly;

(4) Senator in the United States senate;

(5) Governor; and

(6) Electors for president and vice president.



§ 2-3-204 - Elections on questions.

(a) Elections on questions submitted to the people shall be held on dates set by the county election commission but not less than forty-five (45) days nor more than sixty (60) days after the county election commission is directed to hold the election under the law authorizing or requiring the election on the question. If the election is to be held in more than one (1) county, the county election commissions shall meet and set the date jointly.

(b) Resolutions, ordinances or petitions requiring the holding of elections on questions submitted to the people which are to be held with the regular August election, the regular November election, any regularly scheduled municipal election or the presidential preference primary shall be filed with the county election commission not less than seventy-five (75) days prior to such election.

(c) If the date for an election on a question, as set by a county election commission or by two (2) or more commissions jointly, falls within thirty (30) days of an upcoming regular primary or general election being held in the jurisdiction voting on the question, the commission or commissions may reset the date of the election on a question to coincide with the regular primary or general election, even though this may be outside of the time period established herein. All dates dependent on the date of the election shall be adjusted accordingly and any acts required to be done by these dates shall be performed timely if done in accordance with the adjusted dates.



§ 2-3-205 - All elections on same day to be held at same time and place.

All elections held on the same day in a county shall be held during the same hours and in the same polling places in the precincts where the elections are to be held.



§ 2-3-206 - Runoff following primary election for municipal office -- Procedure for absentee voting required.

(a) Notwithstanding any provision of this title to the contrary, in any municipality in which the charter of such municipality provides for a runoff election following a primary election for municipal office, such runoff election may be held not less than thirty (30) days following the primary election.

(b) Notwithstanding any provision of this title to the contrary, the county election commission holding such runoff election shall provide a procedure for absentee voting in such election.

(c) Notwithstanding any private act or charter provision to the contrary, when a run-off election is scheduled to be held after a general election in any county having a metropolitan form of government, the run-off election shall be set by the election commission, not less than thirty (30) nor more than forty-five (45) days after the regular election.






Part 3 - Convenience Voting

§ 2-3-301 - Purpose of part -- Pilot projects.

(a) The purpose of this part is to create a pilot project to determine whether convenient voting centers could successfully be established for local and state elections to make it convenient for voters to vote at centralized voting areas in the county in which the voter is registered regardless of the voter's precinct.

(b) A municipality shall indicate its willingness to participate in such a pilot project by adopting a resolution by a majority vote of its legislative body and forwarding the resolution to the county election commission where the municipality is located.

(c) (1) Following such action by the municipality, a super majority of at least four (4) of the five (5) county election commissioners must approve their willingness to participate in the pilot program if the municipality is selected by the state coordinator of elections for inclusion in the pilot program. This super majority will also be required to establish the number and locations of convenience centers in each county if the municipality is so selected. Unless four (4) out of five (5) county election commissioners vote in favor of participating in the pilot program and the number and location of the convenient voting centers, the voting precincts as described in § 2-3-103 must be utilized.

(2) Following an affirmative vote of the county election commission, the county election commission shall report to the state coordinator of elections its willingness to participate in the pilot program.

(d) The state coordinator of elections shall select one (1) or more municipalities from those counties where the county election commission has voted in favor of participating in the convenient voting center pilot project at their municipal elections to be held in 2011 or, for a municipal election held in 2012, at a time other than with the May primary, the regular August election, the regular November election, or the presidential preference primary.

(e) Approval by the state coordinator of elections shall be limited to any county having a population of: Click here to view image.

or in excess of eight hundred thousand (800,000), all according to the 2000 federal census or any subsequent federal census.



§ 2-3-302 - Establishment of convenient voting centers for municipal elections.

(a) Notwithstanding any law to the contrary, the state coordinator of elections, in collaboration with each county election commission where a municipality or municipalities have been chosen for the pilot project, shall establish a program that allows the county election commission to combine precincts or polling places within the municipality or establish convenient voting centers pursuant to § 2-3-303 for the municipal election scheduled in 2011, or, for a municipal election scheduled in 2012, at a time other than with the May primary, the regular August election, the regular November election, or the presidential preference primary.

(b) If convenient voting centers are used in the election, precinct polling places shall not also be used in that election.

(c) Each convenient voting center used in the pilot project shall have a secure electronic connection, certified by the coordinator of elections, to the computerized voter registration system maintained by the county election commission permitting all voting information processed by any computer at a convenient voting center to be immediately accessible to all other computers at all convenient voting centers in the municipality. The secure electronic connection must be sufficient to prevent any voter from voting more than once and to prevent unauthorized access to the computerized voter registration system.

(d) Each convenient voting center shall meet all applicable federal and state laws including the accessibility requirements of the Help America Vote Act, compiled generally in 42 U.S.C. §§ 15301 et seq.

(e) Chapter 7 of this title applies to all convenient voting centers.



§ 2-3-303 - Determination of number of convenient voting centers.

Taking into consideration all facts and circumstances, the county election commission, which has a municipality participating in the pilot project, shall consult with the coordinator of elections and shall determine the number of convenient voting centers to be used in the municipal election. For every twenty-five thousand (25,000) registered voters, the county election commission shall locate at least one (1) convenient voting center, but in no event shall the election commission establish less than two (2) convenient voting centers within the municipality, unless the municipality participating in the pilot project has less than five thousand (5,000) registered voters, in which case, the election commission may establish less than two (2) convenient voting centers within the municipality. In determining the location of the convenient voting centers, the county election commission may choose not to have its office operate as a convenient voting center during the municipal election, but must consider the density of the municipal population and the geographic dividers which exist within the municipality.



§ 2-3-304 - Publication of location of convenient voting centers -- Notification to voters and government officials.

If the county election commission combines polling places, precincts or establishes convenient voting centers within a municipality pursuant to § 2-3-303, the county election commission shall publish in a newspaper of general circulation the location of the convenient voting centers not less than thirty (30) days before the election. The county election commission shall mail to each voter whose polling place is changed a notice containing a list of the convenient voting centers located within the city. If more than one (1) registered voter is at the same address, then only one (1) notice may be sent to that address. Furthermore, immediately after any establishment of a convenient voting center, the county election commission shall give written notification of the changes to the office of local government, comptroller of the treasury and the coordinator of elections.



§ 2-3-305 - Applicability of polling place requirements.

Section 2-3-107 shall apply to convenient voting centers.



§ 2-3-306 - Voting period for convenient voting centers.

The voting period for all convenient voting centers shall begin on the twentieth day before the day of the election and shall continue through the day of the election. Convenient voting centers shall be closed on all Sundays and state holidays in the voting period.



§ 2-3-307 - Commission office hours during early voting period.

The county election commission office hours during the early voting period established pursuant to § 2-6-103 shall apply to the county election commission office hours during the early voting period under this part where any municipality that is participating in the pilot project created by this part is located.



§ 2-3-308 - Evaluation report of pilot projects.

The state election coordinator shall file a report with the state and local government committee of the senate and the state government committee of the house of representatives by January 31 following any municipal election conducted under the pilot project. The report shall contain the coordinator's evaluation of the pilot project together with the coordinator's recommendations as to whether convenient voting centers should continue on a limited basis or whether they could be implemented statewide in all elections.









Chapter 4 - Election Officials

§ 2-4-101 - Officials conducting elections.

All elections shall be held by election officials appointed under this title.



§ 2-4-102 - Appointment of election officials and inspectors.

(a) Not more than sixty (60) days nor less than ten (10) days before each election, the county election commission shall appoint the following minimum number of election officials to hold elections at each polling place: one (1) officer of elections, and three (3) judges. Two (2) of the judges appointed hereunder shall concurrently serve as precinct registrars, in accordance with § 2-12-202. In precincts where voting machines are used, any judge not appointed to serve as a precinct registrar shall concurrently serve as a machine operator for that polling place. Additional precinct registrars and machine operators may be appointed in accordance with § 2-4-105 as necessary to adequately staff the polling place. One (1) machine operator may be appointed to operate no more than two (2) voting machines.

(b) (1) The county election commission may appoint for election day as many inspectors as it may deem necessary.

(2) If a statewide political party has no member on the county election commission and there is not at least one (1) election official appointed from its nominees under § 2-4-106 for each polling place for which it nominates officials, the county election commission shall, on request of the party's county primary board, appoint from that party's nominees under § 2-4-106 one (1) inspector for every thirty thousand (30,000) people in the county according to the 1970 federal census or any later federal census but not less than two (2) inspectors or more than ten (10).

(3) Inspectors represent the commission in its investigation of the conduct of elections. Inspectors shall report any irregularities to the county election commission and the county election commission shall promptly rule on the objections.

(4) No inspector may serve on election day who has not received the instruction provided under § 2-4-108.



§ 2-4-103 - Residence qualification of election officials.

(a) Officers of elections, judges, machine operators, precinct registrars and assistant precinct registrars shall be registered voters and shall reside in the county in which they are appointed to serve.

(b) Inspectors shall be registered voters at a polling place in the county and shall be inhabitants of the county.

(c) In counties having a population of less than six hundred thousand (600,000) according to the federal census of 1970 or any later federal census, the county election commission may appoint persons as precinct registrars who shall be registered voters at a polling place in the county and shall be inhabitants of the county.

(d) (1) In counties having a metropolitan form of government, the county election commission may appoint persons as precinct registrars who shall be registered voters at a polling place within each legislative district.

(2) Inspectors shall be registered voters at a polling place in the legislative district in those counties having a metropolitan form of government.

(e) Notwithstanding any other law to the contrary, a county election commission may appoint as an election official a person who has reached seventeen (17) years of age and who meets all other requirements to serve. Nothing in this section shall prohibit a high school student appointed as a poll official from receiving compensation in addition to having an excused absence.



§ 2-4-104 - Judges to be of different political parties.

Not more than two (2) of the judges at a polling place may be of the same political party, if persons from different political parties are willing to serve. When primary elections are being held, at least one (1) judge shall be appointed from each party having a primary at the polling place for which the judges are being appointed.



§ 2-4-105 - Election officials and inspectors -- Limitation on number from same party -- Exception.

(a) As nearly as practicable, no more than one half (1/2) of the number of election officials at a polling place and no more than one half (1/2) of the whole number of inspectors may be members of the same political party. In applying the rule of this section to inspectors, inspectors whose appointment is required by § 2-4-102 shall not be counted.

(b) In the event that only one (1) political party elects to hold a primary election as authorized under § 2-13-203, then only members of that political party who call the primary shall be appointed to serve at the polls as election officials as required by this title.



§ 2-4-106 - Nominations for appointments as election officials -- Appointment by commission.

(a) Each county primary board shall, and each county executive committee may, nominate persons for appointment as election officials, including precinct and assistant precinct registrars.

(b) The county election commission shall appoint such nominees as election officials to meet the requirements of §§ 2-4-102, 2-4-104 and 2-4-105, but when there is an inadequate number of nominees, the county election commission may nominate as many additional persons as may be necessary for appointment.

(c) The nominations made pursuant to this section shall be made thirty (30) days prior to the appointment time, except that this subsection (c) does not apply to counties with a metropolitan form of government.

(d) The county election commission of any county may refuse to appoint any person nominated hereunder if the members of the county election commission of the political party for which the person was appointed are of the opinion that:

(1) Such person is incompetent to hold elections;

(2) Such person failed to serve as directed in previous elections; or

(3) Such person is otherwise, in their opinion, unfit to serve in the election.



§ 2-4-107 - Notice of appointment -- Form.

The secretary of the county election commission or the administrator of elections shall notify each official of such official's appointment by mail in substantially the following form:

Click here to view form



§ 2-4-108 - Instruction of election officials -- Compensation.

(a) The coordinator of elections shall create minimum standards for educating election officials throughout the state for use by the county election commissions. The standards shall include instructing election officials as to their duties during an election and educating the officials about the election laws of this state.

(b) After the appointment of the election officials pursuant to § 2-4-102, there shall be held in each county, under the direction of the county election commission, at least one (1) instructional meeting for the purpose of training election officials as to their duties during an election. The meeting shall at a minimum meet the standards created pursuant to subsection (a).

(c) The officials for each polling place shall attend the instructional meeting and shall receive, for the time spent in receiving such instructions and qualifying to serve at an election by taking the oath, the sum of ten dollars ($10.00), which is to be paid only if they serve in the election. The compensation may be increased by resolution of the county legislative body.

(d) Notwithstanding any other provisions of this section, the county election commission may limit attendance at instructional meetings to only those persons who are inexperienced or otherwise need the training.



§ 2-4-109 - Compensation paid officials for services.

Officers of elections, judges, machine operators, and inspectors shall be paid for their services on election day a minimum of fifty dollars ($50.00). Compensation for such persons shall be paid as soon as possible after the election. The compensation may be increased by the county legislative body.



§ 2-4-110 - Filling vacancies -- Notice of appointment.

If a county election commission determines that an official whom it has appointed cannot serve, the commission shall appoint a registered voter of the county to fill the vacancy and shall give the voter notice of such appointment.



§ 2-4-111 - Administration of oaths.

The officers of elections may administer oaths in the performance of their duties.






Chapter 5 - Ballots and Supplies

Part 1 - Petitions

§ 2-5-101 - Time for filing -- Required signatures -- Failure to file -- Filing office hours -- Prohibited acts -- Death or late withdrawal of candidates.

(a) Candidates shall qualify by filing all nominating petitions, including any duplicate nominating petitions, by the deadlines set out in the schedule in this section. The qualifying deadline for any office not included in this section shall be twelve o'clock (12:00) noon, prevailing time, on the third Thursday in the third calendar month before the election.

(1) Independent and primary candidates for any office to be filled at the regular November election for which a primary is required to be held at the regular August election shall qualify by filing such candidates' nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April.

(2) Independent and primary candidates for any office to be filled in a regular August general election for which a May primary has been called under § 2-13-203 shall qualify by filing their petitions for the August election no later than twelve o'clock (12:00) noon, prevailing time, on the third Thursday in February. In the event no May primary authorized under § 2-13-203 is called for any office to be filled in the regular August general election, then the candidates shall qualify by filing their petitions no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April. In presidential election years, if a political party calls for the county primary in March, the qualifying deadline for candidates in the primary and independent candidates for those offices shall be twelve o'clock (12:00) noon, prevailing time, on the second Thursday in December. Independent candidates for offices which will appear on the county primary ballot shall qualify by filing their petitions at the same time primary candidates qualify.

(3) Candidates in municipal elections held in conjunction with the regular August election shall file their nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April. Candidates in municipal elections held in conjunction with the presidential preference primary election shall file their nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the second Thursday in December. Candidates in all other municipal elections shall file their nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the third Thursday in the third calendar month before the election.

(4) In counties having a population in excess of six hundred thousand (600,000), according to the federal census of 1970 or any subsequent census, candidates in municipal elections will file their nominating petitions in accordance with time and date as prescribed for the August primary and November general election. When a special election is being held in conjunction with either a municipal August primary or November general election, the time of qualifying for candidates to the office for which the special election is being held shall conform and be governed by the same time and the same date prescribed for the municipal August primary or November general election; but in no way shall the time for qualifying specified by this subdivision (a)(4) be less than the qualifying time prescribed for the special election.

(b) (1) Nominating petitions shall be signed by the candidate and twenty-five (25) or more registered voters who are eligible to vote to fill the office. Nominating petitions for independent presidential candidates shall be signed by the candidate and twenty-five (25) or more registered voters for each elector allocated to the state. Each independent candidate must designate the full number of electors allocated to the state.

(2) The signer of a petition must include the address of the signer's residence as shown on the signer's voter registration card in order for that person's signature to be counted. In the event that the signer of a petition includes information on a nominating petition that exceeds the information contained on such person's voter registration card, the signature shall be counted if there is no conflict between the nominating petition and the voter registration card. If no street address is shown on the signer's voter registration card, that person's signature and address as shown on the voter registration card shall be sufficient. A street address shall be sufficient, and no apartment number shall be required.

(3) A person's regular signature shall be accepted just as the person's legal signature would be accepted. For example, for the purposes of this subsection (b), "Joe Public" shall be accepted just as "Joseph Q. Public" would be accepted.

(c) If a candidate does not file by the deadline specified in this section, or fails to file any duplicate petition required by § 2-5-104 by the deadline specified in this section, or the candidate's petition does not contain the signatures and residential addresses of twenty-five (25) or more registered voters eligible to vote to fill the office, the candidate's name shall not be printed on any official ballot for the election.

(d) Offices in which petitions are to be filed shall be open until four o'clock (4:00 p.m.) prevailing time on the final day of any qualifying period.

(e) The name of any candidate nominated by any political party by any method other than a primary election, for any office to be filled in a regular August election for which a March or May primary has been called under § 2-13-203 shall be certified by the party executive committee to the county election commission or county administrator of elections by the qualifying deadline for the respective primary as provided for elsewhere in this section. If no primary is held, party nominees shall be certified no later than twelve o'clock (12:00) noon, prevailing time, on the first Thursday in April.

(f) (1) It is unlawful for any person to qualify as a candidate in a primary election with more than one (1) political party in which such person seeks the same office.

(2) It is unlawful for any person to qualify as an independent candidate and as a primary candidate for the same office in the same year.

(3) No person defeated in a primary election or party caucus shall qualify as an independent for the general election.

(4) No candidate in a party primary election or party caucus may appear on the ballot in a general election as the nominee of a different political party or as an independent.

(5) No candidate, whether independent or represented by a political party, may be permitted to submit and have accepted by any election commission, more than one (1) qualifying petition, or otherwise qualify and be nominated, or have such candidate's name anywhere appear on any ballot for any election or primary, wherein such candidate is attempting to be qualified for and nominated or elected to more than one (1) state office as described in either § 2-13-202(1) or (2) or in article VI of the Constitution of Tennessee or more than one (1) constitutional county office described in article VII, § 1 of the Constitution of Tennessee or any other county-wide office, voted on by voters during any primary or general election.

(6) It is unlawful for a person to qualify as a candidate for any election if such person has failed to file any required report for which a civil penalty has been imposed under chapter 10 of this title.

(g) (1) If a candidate in a primary election or nonpartisan general election, after the qualifying deadline:

(A) Dies;

(B) Withdraws because of military call up;

(C) Withdraws because of physical or mental disability, such physical or mental disability being properly documented by competent medical authority;

(D) Withdraws because such candidate is forced to change residence by the candidate's employer for a job-related reason; or

(E) Is declared ineligible or disqualified by a court or disqualified by the political party executive committee under § 2-5-204;

leaving no candidates for nomination or office, additional candidates may qualify for the election or that nomination by filing their petitions as provided by law no later than twelve o'clock (12:00) noon, prevailing time on the fortieth day before the election. If any of these events occur within ten (10) days of the fortieth day, the qualifying deadline shall be twelve o'clock (12:00) noon, prevailing time on the tenth day following the death or withdrawal.

(2) Candidates may withdraw for reasons other than those listed in subdivision (g)(1); however, no additional candidates may qualify.

(h) (1) This subsection (h) shall be known and may be cited as the "Anti-Skullduggery Act of 1991."

(2) Notwithstanding any provision of this section to the contrary, additional candidates may qualify for an office by qualifying as provided by law no later than twelve o'clock (12:00) noon, prevailing time, on the seventh day after the original withdrawal deadline, if an incumbent of such office is a candidate for a primary or a nonpartisan general election and if such incumbent dies or properly withdraws on the last day for qualifying or prior to twelve o'clock (12:00) noon, prevailing time, on the seventh day after the qualifying deadline.

(3) If an incumbent withdraws during the period specified in subdivision (h)(2), the provisions of this subsection (h) shall operate to:

(A) Extend the period to qualify for the primary election of each political party holding a primary for that office;

(B) Extend the period during which a political party that would have been authorized by law to nominate a candidate for the office by a means other than primary election, but did not do so prior to the withdrawal of the incumbent; and

(C) Extend the period a person may qualify for a nonpartisan general election.

(4) Any request to withdraw by such additional candidates shall be filed no later than twelve o'clock (12:00) noon, prevailing time, on the fourth day after the new qualifying deadline.



§ 2-5-102 - Nominating petitions -- Form -- Requirements.

(a) Nominating petitions shall be in substantially the following form:

Click here to view form

(b) (1) All nominating petitions required for nomination and election to all congressional, state, county, municipal and political party executive committee offices shall be furnished only by the county election commission office. At the time of issuance of the nominating petitions, the administrator of elections, deputy or a county election commissioner shall type or handwrite in ink at the top of the cover page and each succeeding page of the form the name of the candidate, the office sought by the candidate, including any division, part, district or other identifying number for the office sought, and shall sign and date the form. Additional pages to be attached to a nominating petition may be obtained at a later date; provided, that each additional page must also have the name of the candidate, the office being sought and any identifying number for the office typed or handwritten at the top by the administrator, deputy or election commissioner along with the candidate's signature and the date.

(2) Nominating petitions for offices listed in § 2-13-202 may also be obtained from the office of the coordinator of elections. An employee of the coordinator's office has the same responsibilities as the administrator, deputy and election commissioners in subdivision (b)(1).

(3) The items to be completed under subdivisions (b)(1) and (2) may not be altered, and a petition on which any of these items has been altered may not be accepted in the office in which it is required to be filed in this state. Neither shall any original nominating petition be accepted on which any of the items required to be completed under subdivisions (b)(1) and (2) have been photocopied.

(4) If a county election commission finds it necessary to photocopy the nominating petition, the county election commission shall indicate in the upper right hand corner of each page that the document was photocopied by the county election commission prior to distributing the form to a candidate. Such information shall be typed, stamped or otherwise permanently affixed to the form.

(5) Nominating petitions shall not be issued by any administrator, deputy, county election commissioner or employee of the coordinator's office more than ninety (90) days before the qualifying deadline for the office for which the petition is issued. In any year where reapportionment must occur, the coordinator of elections shall determine the earliest date on which petitions may be issued.



§ 2-5-103 - Candidates for statewide elections.

(a) Each independent or primary candidate for an office elected by the voters of the entire state shall file the candidate's original nominating petition in the office of the state election commission and a certified duplicate with the coordinator of elections and with the chair of the party's state executive committee in the case of primary candidates.

(b) The chair of the state election commission shall, no later than twelve (12:00) noon prevailing time on the first Thursday after the deadlines set in § 2-5-101, certify to the chairs of the county election commissions the names of all candidates who have qualified under this section to have their names on the ballots for general or primary elections.



§ 2-5-104 - Candidates for other than statewide elections.

(a) Each independent or primary candidate, other than those filing under § 2-5-103, and those filing under subsection (b) or subsection (c), shall file the candidate's original nominating petition with the chair or the administrator of elections of the county election commission in the county in which the candidate is a resident and shall file certified duplicates of the nominating petition with the chairs or administrators of the county election commissions in all counties wholly or partially within the area served by the office which the candidate seeks.

(b) (1) Each independent or primary candidate for the office of representative to the United States congress shall file the candidate's nominating petitions as a candidate for an office elected by the voters of the entire state would file the candidate's nominating petitions under the provisions of § 2-5-103.

(2) However, any independent and primary candidate for the office of representative to the United States congress from a district located entirely in one (1) county shall file the candidate's nominating petitions under the provisions of this section.

(c) Each candidate for municipal office shall file the candidate's original nominating petition with the county election commission where the municipality is located. If the municipality is located in more than one (1) county, the candidate shall file the nominating petition with the county election commission of the county responsible for holding the election pursuant to § 6-53-101.



§ 2-5-105 - Certification of political party nominees.

Political party nominees are qualified by certification of their names as nominees under chapter 8 of this title or §§ 2-13-101 -- 2-13-205.



§ 2-5-106 - Certification of attorney on nominating petition.

(a) Any person seeking election to any office that is required by law to be held by an attorney shall certify on the person's nominating petition for such office that such person is licensed to practice law in this state, and shall place on such petition the person's supreme court registration number.

(b) Any person failing to comply with this section shall be disqualified from having the person's name placed on the election ballot for such office.



§ 2-5-151 - Petitions for recall, referendum or initiative.

(a) Any governmental entity having a charter provision for a petition for recall, referendum or initiative or any person acting pursuant to such charter provision shall meet the requirements of this section.

(b) Before a petition may be circulated, at least one (1) registered voter of the city or county shall file with the county election commission:

(1) The proper form of the petition; and

(2) The text of the question posed in the petition.

(c) The county election commission shall certify whether the petition is in proper form within thirty (30) days after the filing of the documentation required by subsection (b). The individual or individuals filing the petition shall have fifteen (15) days to cure any defects in the documentation required by subsection (b) by filing revised documentation in proper form with the county election commission. The county election commission shall determine within fifteen (15) days whether or not the revised documentation shall be certified for final approval.

(d) Petitions shall be signed by at least fifteen percent (15%) of those registered to vote in the municipality or county. The disqualification of one (1) or more signatures shall not render a petition invalid, but shall disqualify such signatures from being counted towards the statutory minimum number of signatures required in this section.

(e) Upon filing, each completed petition shall contain the following:

(1) The full text of the question attached to each petition;

(2) The genuine signature and address of registered voters only, pursuant to the requirements of § 2-1-107;

(3) The printed name of each signatory; and

(4) The date of signature.

(f) (1) Completed petitions shall be filed with the county election commission within seventy-five (75) days after final certification by the county election commission as required by subsection (c).

(2) In addition, a petition for recall, referendum or initiative shall be filed at least ninety (90) days before a general municipal or county election may be held on the question contained in such petition. The question contained in a petition filed less than ninety (90) days before an upcoming general municipal or county election will be placed on the ballot of the following general municipal or county election.

(g) Any person may request either in person or in writing that the county election commission remove such person's name from a petition. Such request must be made within eight (8) days of filing of the completed petition and before final certification by the county election commission of the petition.

(h) The county election commission shall certify whether or not the completed petition meets all applicable requirements within thirty (30) days of filing of the completed petition.

(i) Upon certification by the county election commission pursuant to subsection (h), the election commission shall publish the question contained in the petition pursuant to § 2-12-111.

(j) This section shall control notwithstanding any statutory provision or charter provision of a municipality or county to the contrary; provided, that any contrary charter provision of a municipality or county which is enacted after July 1, 1997, shall control with respect only to the requirements set forth in subsection (d) relating to the statutory minimum number of signatures required in a petition, and to the provisions of subdivision (f)(1) relating to the seventy-five-day deadline for filing of a petition after final certification by the county election commission.

(k) This section shall control any petition with signatures filed with the county election commission on or after June 25, 1997.

(l) Notwithstanding any other law to the contrary, this section shall not apply to any county having a metropolitan form of government and a population greater than one hundred thousand (100,000), according to the 2000 federal census or any subsequent federal census.






Part 2 - Ballots and Supplies

§ 2-5-201 - Printing of ballots.

All ballots used in elections shall be printed and made as provided in this chapter except to the extent that other sections of this title expressly provide otherwise.



§ 2-5-202 - Separate general and primary election ballots.

Each county election commission shall have printed separate general and primary election ballots on which shall be only the names of candidates who have qualified and who are to be voted on at the polling place in which the ballots are to be used.



§ 2-5-203 - Independent candidates.

Candidates who are not to be placed on ballots as nominees of a political party shall be known as "independent candidates."



§ 2-5-204 - Placing of names on ballots -- Withdrawal or disqualification of candidate -- Death of candidate.

(a) Each qualified candidate's name shall be placed on the ballot as it appears on the candidate's nominating petitions unless the candidate dies before the ballots are printed, or unless the candidate requests in writing that the candidate's name not appear on the ballot and files the request with each of the officers with whom the candidate filed nominating petitions or to whom the candidate's nomination was certified as a political party nominee, or unless the executive committee with which a primary candidate filed the original petition determines that the candidate is not qualified under § 2-13-104.

(b) (1) A candidate's request to withdraw shall be filed no later than twelve o'clock (12:00) noon prevailing time on the seventh day after the qualifying deadline for the election. A candidate who qualifies pursuant to § 2-5-101(g)(1) or who is nominated pursuant to § 2-13-204(c) must file any request to withdraw no later than twelve o'clock (12:00) noon prevailing time on the third day after the qualifying deadline.

(2) An executive committee's determination shall be filed with the chair or administrator of elections of each county election commission on whose ballots the candidate's name would otherwise appear no later than twelve o'clock (12:00) noon prevailing time on the seventh day after the qualifying deadline for the election.

(c) If no less than four (4) members of the county election commission vote in the affirmative that a candidate's name on the ballot would be confusing or misleading, the county election commission may require further identifying information or may omit any confusing or misleading portion of the name. In an election where the candidate's name will appear on the ballot in more than one (1) county, this authority shall rest with the state election commission.

(d) No titles may be printed with the candidate's name.

(e) If a candidate dies within forty (40) days before the election, the decedent's name shall remain on the ballot. If the deceased candidate receives the necessary votes to otherwise be elected, then a vacancy shall exist. The vacancy shall be filled as otherwise provided for by law.



§ 2-5-205 - Presidential preference primary -- Printing of names on ballot -- Withdrawal of name.

(a) The names of candidates for president of the United States shall be printed on the ballot for the presidential preference primary only if they are:

(1) The names of persons whom the secretary of state, in the secretary of state's sole discretion, has determined are generally advocated or recognized as candidates in national news media throughout the United States. The secretary of state shall submit the names to the state election commission no later than the first Tuesday in December of the year before the year in which the election will be held. If a candidate who has been certified by the secretary of state wishes to be a candidate in the presidential primary of a party other than that for which the secretary of state certified the candidate, the candidate shall signify the candidate's political party preference to the state election commission no later than twelve o'clock (12:00) noon, prevailing time, on the date established in subsection (b), and the candidate's name shall be certified only for the ballot of the candidate's chosen party, as the case may be.

(2) The names of persons for whom nominating petitions, signed by at least two thousand five hundred (2,500) registered voters of the party whose nomination is sought and by the candidate, are filed not later than twelve o'clock (12:00) noon, prevailing time, on the first Tuesday in December of the year before the year in which the election will be held. The nominating petitions shall be filed with the state election commission and certified duplicates with the coordinator of elections and with the chair of the candidate's party's state executive committee. No candidate may enter the presidential primary of more than one (1) statewide political party.

(b) The secretary of state shall advise each of the prospective candidates by the most expeditious means available that, unless a candidate withdraws the candidate's name by twelve o'clock (12:00) noon, prevailing time, on the second Tuesday in December of the year before the year in which the election will be held, the candidate's name will appear on the ballot of the candidate's party in the presidential preference primary. If such a person executes and files with the state election commission an affidavit stating without qualification that the candidate is not and does not intend to become a candidate for president in the forthcoming presidential election, the candidate's name shall not be on the ballot.

(c) The secretary of state shall certify to the county election commissions on the third Thursday in December the names which this section requires to be on the ballot for each political party.



§ 2-5-206 - Forms of ballots on voting machines.

(a) Voting machine ballot labels and names of candidates shall be printed in black ink with office titles printed in black or red ink on clear material of such size as will fit the ballot frame and in as plain, clear type as the space will reasonably permit.

(b) All voting machine ballots shall be arranged as follows:

(1) In primary elections, the title of the offices shall be placed vertically on the left or right side of the ballot, and there shall be a vertical column for each political party, and the names of the candidates shall be placed opposite the title of the office for which they are to be selected, in alphabetical order according to the initials of their surname, beginning with the first initial. Each column shall be designated by the name of the political party for that column;

(2) In general elections, the title of the offices shall be placed vertically on the left or the right side of the ballot, and there shall be a vertical column for each political party. Any candidate whose name is to be placed on the ballot by virtue of party nomination shall be listed in the political column of such candidate's party, opposite the title of the office the candidate seeks. One (1) vertical column for independent candidates shall be placed on the ballot and shall appear immediately after the political party columns. The independent candidates shall be listed in alphabetical order according to the initials of their surnames, beginning with the first initial. The independent candidate's name shall be listed opposite the title of the office the candidate seeks. This ballot format shall apply to all voting machine ballots, except in counties using Automatic Voting Machine, Inc. type machines, C.E.S., Votomatic or comparable punch card voting systems, or Shouptronic or other comparable direct recording electronic voting systems. Any county using Automatic Voting Machine, Inc. type machines shall arrange its machine ballots in the following manner, to wit: the title of offices shall be placed in vertical columns and the names of the candidates shall be placed in horizontal columns with each political party having its own columns and the independents being placed in a single column or columns after the political party columns; with such candidates' names being listed alphabetically according to the initials of their surname, beginning with the first initial. The ballot format for C.E.S., Inc., Votomatic, or other comparable punch card systems shall be governed by the rules set out by the coordinator of elections and the state election commission under § 2-9-110. The ballot format for Shouptronic or other comparable direct recording electronic voting systems shall be governed by the rules set out by the coordinator of elections and the state election commission under § 2-9-110. Such rules shall be approved by not less than four (4) members of the state election commission;

(3) If the arrangement as set out in subdivisions (b)(1) and (2) will not fit on the voting machine ballot, the county election commission may arrange the ballot so that the voting machine will accommodate the entire ballot including, without limitation, the arrangement of material in vertical columns with the office appearing first and the candidates for such office listed vertically beneath the office, with political party nominees indicated by (D) or (R) and independent candidates by (I); and

(4) Any county using a punch card format system which places an identifying number on the punch card ballot shall place the corresponding number by each position or name displayed on the ballot pages.

(c) The county election commission of each county shall prepare a sample ballot of all candidates and mail this sample ballot to the coordinator of elections for approval. No ballot shall be printed or funds expended therefor by any county until such approval has been granted. The coordinator of elections must give approval or disapproval within ten (10) days of the receipt of the sample ballot.

(d) If the coordinator of elections or the state election commission fails to correct promptly any alleged defect in any ballot, whether for voting machine, paper ballot, or otherwise, a candidate, the candidate's representative, or other party deemed to have standing may apply to the chancery court in the county wherein the allegedly defective ballot may be used, for any appropriate relief under this code or the rules of civil procedure.

(e) (1) Should there be so many candidates or questions, or both, to be voted upon in any election, as to exceed the capacity of a voting machine, paper ballots shall be provided for each polling place, to hold the entire ballot. Where paper ballots are required to list the entire ballot, the names of all candidates for any one (1) particular office shall be printed on the same paper ballot.

(2) Notwithstanding subdivision (e)(1), in any county where a voting machine will not accommodate the entire ballot, the coordinator of elections may, with the approval of the county election commission, permit the placement of part of the ballot on paper ballots. In considering the priority in which parts of the ballot should be placed on paper ballots, the coordinator shall first permit the placement of the candidates for the court of appeals and the court of criminal appeals on paper ballots. Next, the coordinator shall permit the placement of the unopposed candidates for countywide positions on paper ballots; provided, that no candidate who is unopposed in a primary election shall be placed on paper ballots. In any county having a population of not less than one hundred forty-three thousand nine hundred (143,900) nor more than one hundred forty-four thousand (144,000) according to the 1980 federal census or any subsequent federal census, the coordinator shall permit the placement of candidates in nonpartisan elections for county commission on paper ballots.

(f) The machine shall be so adjusted that when one (1) or more voting pointers equaling the total number of persons to be elected to an office shall have been operated, all other voting pointers connected with that office shall be locked. The machines shall be so adjusted that no voter may vote in more than one (1) party's primary election.



§ 2-5-207 - Form of paper ballots.

(a) The state election commission shall establish a uniform maximum and minimum width for all paper ballots. Paper ballots shall be of such length and width as the county election commission deems necessary to contain the offices, names of the candidates, and questions required to be printed, with a stub containing a number.

(b) On the front or back of paper ballots shall be conspicuously printed the words, "Official Ballot for (General) (___________________ Party Primary) Election," followed by the designation of the polling place for which the ballot is prepared, the date of the election, and the names of the members of the county election commission holding the election. The size of the print may not be less than ten (10) point.

(c) All paper ballots for use in a polling place shall be fastened together in convenient numbers in books so that each ballot may be detached and removed separately. Each stub shall be attached to the ballot so that when the ballot is folded, the stub can be detached without injury to the ballot and without exposing its contents. Each stub shall be serially numbered by the printer and no two (2) ballots for use in a single precinct may have the same number. The commission shall keep a record of the numbers of the ballots supplied to each polling place.

(d) (1) On paper ballots, the titles of the offices shall be printed vertically on the left side of the ballot. There shall be a sufficient number of columns to list all political party nominees, independents and uncontested races, each political party and the independents having a column of its own. Any candidate whose name is to be placed on the ballot by virtue of party nomination shall be listed in the political column of the candidate's party, opposite the title of the office the candidate seeks. The independent candidate's name shall also be placed opposite the title of the office such candidate seeks. One (1) column will be left blank for each race, for the purpose of write-in candidates.

(2) Whenever primary elections are being held to select nominees, the names of the candidates shall be listed in alphabetical order, according to the initials of their surname, beginning with the first initial, in the column of their respective political party.

(e) The county election commission of each county shall prepare a sample ballot of all candidates listed in § 2-13-202 and shall mail this sample ballot to the coordinator of elections for approval. No ballot shall be printed or funds expended therefor by any county until such approval has been granted.

(f) The coordinator of elections shall determine distinguishable colors to be used in the printing of the ballot envelopes for early voting and absentee voting. Both envelopes shall include a place for the voter's precinct and district number and a statement for the administrator of elections to sign stating that the voter's signature has been verified and appears to be valid. The absentee voting ballot envelope need not contain a certificate for an attesting official.



§ 2-5-208 - Arrangement of material on ballots.

(a) The requirements of this section apply to all ballots.

(b) Immediately following the title of each office shall be printed the words "Vote for one (1)," "Vote for two (2)," according to the number to be elected.

(c) (1) The order of the titles of the offices to be filled or for which nominees are to be chosen shall be substantially as follows:

(A) Presidential and vice presidential electors;

(B) Governor;

(C) United States senate;

(D) United States house of representatives;

(E) Tennessee senate;

(F) Tennessee house of representatives;

(G) Supreme court judge;

(H) Court of appeals judge;

(I) Court of criminal appeals judge;

(J) Circuit court judge;

(K) Chancellor;

(L) Criminal court judge;

(M) District attorney general;

(N) Public defender;

(O) County mayors, including popularly elected mayors of metropolitan county governments;

(P) County legislative offices, including members of the county legislative bodies;

(Q) Assessor of property;

(R) County trustee;

(S) General sessions judge;

(T) Juvenile court judge;

(U) Sheriff;

(V) Clerks of courts;

(W) County clerk;

(X) Register;

(Y) Elective county department offices, including road superintendents or commissioners, school boards and purchasing agents;

(Z) Municipal executive offices;

(AA) Municipal legislative offices;

(BB) Municipal judicial offices; and

(CC) Offices which do not fall into any classification listed in this subdivision (c)(1).

(2) If several offices to be filled are within a single classification, they shall be arranged in alphabetical order.

(3) If any judicial offices listed in subdivision (c)(1) are to be placed on the ballot as a yes/no retention question, the question shall be placed at the end of the ballot.

(d) (1) Notwithstanding any other provision of this chapter or this title, on general election ballots, the name of each political party having nominees on the ballot shall be listed in the following order: majority party, minority party, and recognized minor party, if any. The names of the political party candidates shall be alphabetically listed underneath the appropriate column for the candidate's party. A column for independent candidates shall follow the recognized minor party, or if there is not a recognized minor party on the ballot, shall follow the minority party, with the listing of the candidates' names alphabetically underneath.

(2) On nonpartisan general election ballots and on the political party's primary ballot, the names of all candidates for the same office shall be arranged alphabetically according to the initials of their surnames, beginning with the first initial.

(e) No number may be prefixed before or affixed after the names of candidates for any office so as to designate by number the order in which candidates' names are on the ballot for any office. The limitation set out in this subsection (e) does not prohibit the printing of numerals on the face of punch cards or ballots used with the microvote electronic voting system.

(f) (1) Whenever a question is submitted to the vote of the people, it shall be placed at the end of the ballot, followed by the words "Yes" and "No", so that the voter can vote a preference by making a cross mark (X) opposite the proper word. If a retention judicial question is on the ballot as provided for in subdivision (c)(3), this question shall be placed after the retention judicial question; provided, that whenever the question of a state constitutional amendment is submitted to the vote of the people pursuant to article XI, § 3, paragraph 1 of the Tennessee Constitution, it shall be printed upon the ballot directly after the list of candidates for governor followed by the words "Yes" and "No", so that the voter can vote a preference by making a cross mark (X) opposite the proper word. Any question submitted to the people shall be worded in such a manner that a "yes" vote would indicate support for the measure and a "no" vote would indicate opposition.

(2) If the full statement of a question is more than three hundred (300) words in length, the question shall be preceded by a brief summary of the proposal written in a clear and coherent manner using words with common everyday meanings. Such summary shall not exceed two hundred (200) words in length. The summary shall be written by the attorney general and reporter for questions submitted to the voters of the entire state or of more than one (1) county or by the county attorney of the county in which the question is to be voted upon for questions to be submitted to the voters of one (1) county or any part of a county. The summary for questions submitted to the voters of a municipality shall be written by the city attorney of the municipality in which the question is to be voted upon.

(g) The ballot for each political party's presidential preference primary shall be headed "Candidates of the Party for President of the United States." Beneath the heading shall be "I declare my preference for candidate for the office of President of the United States to be:" followed by the names of the candidates.

(h) The names of presidential candidates shall be arranged according to political parties, and followed by the words, (giving the name) for president and (giving the name) for vice president. Names of electors need not appear on the ballot.

(i) When there are so many candidates for an office that their names will not all fit either horizontally or vertically on the ballot with the name of the office, the names shall be listed in alphabetical rotation from left to right in each necessary row in the following manner: Click here to view image.

(j) Each state primary board shall prescribe a color for its party's primary ballots which shall be uniform throughout the state and different from every other party's.

(k) At the time of qualification for judge of the supreme court, the candidate shall state on the qualifying petition the grand division in which the candidate resides and the particular seat on the supreme court for which the candidate seeks election. The county election commission shall cause the names of the candidates to be arranged on the ballot so as to denote the grand division of the state for which they are seeking to be elected or whether they are candidates from the state at large by prefixing to the names of the candidates the words "eastern," "western" or "middle" division or "the state at large."

(l) On ballots in a referendum election held by a local government, any question submitted to the vote of the people shall be printed followed by the words "Yes" and "No", so that the voter can vote a preference by making a cross mark (X) opposite the proper word. Any question submitted to the people shall be worded in such a manner that a "yes" vote would indicate support for the measure and a "no" vote would indicate opposition.



§ 2-5-209 - Number of paper ballots for each precinct -- Number reserved for emergency use -- Use of ballot-on-demand technology.

(a) The coordinator of elections shall determine the minimum number of paper ballots furnished to each precinct on election day and the number of paper ballots to be held in reserve by the county election commission for emergency use.

(b) Any county election commission desiring to use ballot-on-demand technology must have approval by the coordinator of elections sixty (60) days before any election.

(1) The coordinator of elections and the state election commission must provide an approved list of available ballot-on-demand technology vendors from which the county election commission must select for use.

(2) Prior to the county election commission voting to utilize ballot-on-demand technology, the county election commission must hold a public meeting with an opportunity for public comment.

(3) During the public meeting held pursuant to subdivision (b)(2), the county election commission must provide election officials and members of the public who are present an opportunity to have demonstrated to them the ballot-on-demand technology machines and the opportunity to experiment with the ballot-on-demand technology machines being considered for use in the county.



§ 2-5-210 - Instruction cards.

The coordinator of elections shall provide the county election commission with instruction cards for each polling place in large, clear type. The instruction cards shall contain full instructions for the guidance of voters in obtaining ballots or admission to voting machines, in casting their votes, in obtaining assistance, and in obtaining new ballots in place of those accidentally spoiled or in moving from an inoperative machine to a functioning one.



§ 2-5-211 - Sample ballots.

(a) The county election commission shall provide two (2) sample ballots for each polling place, arranged in the manner of the paper ballots for the polling place where voting machines are not used, but arranged in the form of a diagram showing the part of the face of the voting machine in use at that election where voting machines are used. Sample ballots may be either full or reduced size and shall contain suitable illustrated instructions for voting; provided, that in any county in which the votomatic punch card system is used, the county election commission may use copies of the guide page ballot as sample ballots.

(b) At least five (5) days before the beginning of an early voting period and at least five (5) days before an election, the county election commission shall:

(1) Publish a sample ballot in a newspaper of general circulation. Where voting machines are used, the sample ballot shall be the machine sample ballot. The sample ballot shall contain the names of all candidates and all offices and a statement of all questions on which voters may vote. A sample ballot does not have to be published in a newspaper of general circulation if a sample ballot that complies with this section has been mailed at least five (5) days prior to the beginning of the early voting period to every active registered voter. If more than one (1) registered voter is at the same address, then only one (1) sample ballot may be sent to that address; and

(2) Post a sample ballot on a web site maintained by the county election commission or, if the county election commission does not have or maintain a web site, on the web site maintained by the secretary of state. The sample ballot shall contain the names of all candidates and all offices and a statement of all questions on which voters may vote.



§ 2-5-213 - Instruction facilities for voters.

The county election commission shall, where voting machines are used, provide adequate facilities for the instruction of voters prior to each election. The commission shall have in one (1) or more convenient public places a voting machine with samples of ballot labels affixed for the purpose of instructing voters in the operation of the machine. The samples of ballot labels may not contain the names of or names similar to those of candidates in the election.



§ 2-5-214 - Ballot boxes.

(a) The county election commission shall furnish for each polling place and for absentee voting at the commission office, locks and standard ballot boxes made of metal or such other material deemed as safe, durable, and secure by the coordinator of elections and the state election commission.

(b) The coordinator of elections shall prescribe the dimensions for such boxes, making allowance for the differences in numbers of voters using paper ballots at the various polling places.

(c) The county election commission shall prescribe and provide the type of lock and seals to be used.



§ 2-5-215 - Bound duplicate registration records.

The county election commission shall provide for each polling place at all elections the bound duplicate registration records of all persons registered at the polling place.



§ 2-5-216 - Supplies for each polling place.

(a) The county election commission shall provide for each polling place:

(1) Duplicate poll list forms on which to list the names of voters made so that writing on one (1) sheet makes an exact copy on the second sheet, and duplicate poll books;

(2) The application for ballot forms shall contain a certification by the applicant that the applicant is a registered and qualified voter in the precinct in which the applicant is offering to vote and requests a ballot to vote in the election. The application shall contain a space for the initials of the precinct registrar approving the application and for ballot numbers and shall contain a printed application number. If a primary election is being held, the application shall include a place for the voter to indicate the voter's party;

(3) Duplicate tally sheets which shall include the name of each candidate and question to be voted on at the polling place in the order in which they appear on the ballot and blanks for the names of write-in candidates. There shall be a space with each name or question for recording votes by paper ballot and, where voting machines are used, by voting machine and the total vote; and

(4) Duplicate record sheets for counting paper ballots.

(b) If a county is using a computerized voter registration system which has been approved by the coordinator of elections and the state election commission, and if the county legislative body approves by resolution the use of a computer printout instead of the duplicate registration records, the county election commission shall provide for each polling place the following:

(1) (A) A printout containing the names and addresses of all eligible voters at the polling place and a space for the signature of each voter;

(B) Notwithstanding the provisions of subdivision (b)(1)(A), in any county having a population of not less than seventy-seven thousand nine hundred (77,900) nor more than seventy-eight thousand (78,000) according to the 1990 federal census or any subsequent federal census in which a computerized voter registration system which has been approved by the coordinator of elections and the state election commission is in use, the county election commission shall provide for each polling place a printout containing the names and addresses of all eligible voters at the polling place and a space for the signature of each voter. This use of the computerized printout at each polling place instead of both the printout and the duplicate registration records requires an authorizing resolution approved by the county legislative body by a two-thirds (2/3) vote;

(2) The application for ballot forms containing the certification required in subdivision (a)(2); provided, that ballot applications need not be provided in any county which uses Votomatic or a comparable punch card voting system;

(3) Duplicate tally sheets containing the information required in subdivision (a)(3); and

(4) Duplicate record sheets for counting paper ballots.



§ 2-5-217 - Ballot boxes paid for by state.

All ballot boxes shall be paid for by the state.



§ 2-5-218 - Ballot supplies for persons with visual impairments.

(a) All nominating petitions, instruction cards, application for ballot forms, and the rules and regulations regarding qualifying for public office may be made available in large print, and in recorded form for citizens of Tennessee with visual impairments. The above named documents and recordings must be available only at the main county election commission office.

(b) The state's share of the funding for the implementation of this section shall be derived from state taxes currently being shared with local governments.



§ 2-5-219 - Candidates nominated by write-in votes -- Withdrawal of name.

(a) Notwithstanding any other general law, or special act, or municipal charter to the contrary, no write-in candidate in a primary election for a position as a county or municipal official shall have such candidate's name placed upon the ballot in the election for such position unless such candidate received not less than twenty-five (25) votes.

(b) If a candidate is nominated as prescribed in subsection (a) by write-in votes, such a nominated candidate may withdraw from the nomination by filing a letter of withdrawal with the county election commission not later than ten (10) days after the primary election wherein such candidate was nominated.









Chapter 6 - Absentee Voting

Part 1 - Purpose and Early Voting

§ 2-6-101 - Purpose of chapter and part -- Construction.

(a) The purpose of this chapter is to provide a means for qualified voters to cast their votes when they would otherwise be unable to vote.

(b) The purpose of this part is to establish an early voting period when eligible registered voters may vote before an election at the county election commission office or another polling place appropriately designated by the county election commission.

(c) To prevent fraud in an election, strict compliance with the provisions of this chapter is required.



§ 2-6-102 - Early voting applications -- Ballots -- Time for voting.

(a) (1) A voter who desires to vote early shall go to the county election commission office or another polling place appropriately designated by the county election commission within the posted hours not more than twenty (20) days nor less than five (5) days before the day of the election. A voter desiring to vote in the early voting period shall sign an application for a ballot.

(2) The state coordinator shall supply or approve the form of the application for a ballot.

(b) (1) Except as provided in subdivision (b)(2), in the case of a municipal election not held in conjunction with any primary election, the regular August or November general elections, or any special primary or special general election for state or federal offices, if there is no opposition, including any write-in candidate that has filed the appropriate notice pursuant to § 2-7-133(i), for any of the offices involved, there shall not be an early voting period.

(2) Subdivision (b)(1) shall not apply to municipal elections held in the largest municipality located in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.

(c) Notwithstanding subdivision (a)(1), when a presidential preference primary is held or an election is held at the same time as a presidential preference primary, a voter who desires to vote early for such elections shall go to the county election commission office within the posted hours not more than twenty (20) days nor less than seven (7) days before the day of the election.



§ 2-6-103 - County election commission office hours.

(a) (1) The county election commission office or another polling place appropriately designated by the county election commission shall be open a minimum of three (3) consecutive hours each weekday including Saturdays between the hours of eight o'clock a.m. (8:00 a.m.) and six o'clock p.m. (6:00 p.m.) prevailing time during the period provided to apply to vote early. For a municipality with a population of less than five thousand (5,000), according to the 1990 federal census or any subsequent federal census, the municipal governing body may determine the Saturday schedule of early voting for municipal elections.

(2) If the proper notice under subsection (c) is made, a county election commission may close its office on a state holiday during the period established for early voting.

(b) (1) On at least three (3) days during the early voting period for those offices listed in § 2-13-202, or for any state or federal election, the county election commission office shall remain open between four-thirty p.m. (4:30 p.m.) and seven o'clock p.m. (7:00 p.m.), and on at least one (1) Saturday during the same period the office shall be open from eight o'clock a.m. (8:00 a.m.) to four o'clock p.m. (4:00 p.m.). The county election commission shall determine the appropriate dates for both late and regular hours at the commission office. This subsection (b) shall apply only to those counties with a population in excess of one hundred fifty thousand (150,000), according to the 1970 census.

(2) In counties affected by this subsection (b), this subsection (b) shall also apply to municipal elections for the principal municipality of the county. For such municipal elections, the municipal governing body and the county election commission shall jointly determine the appropriate dates for additional hours. The municipality shall be responsible for the costs of such additional hours.

(c) Notice of the office hours shall be given by the county election commission not less than twenty-five (25) days prior to the day of election by publication in a newspaper of general circulation.



§ 2-6-104 - Voting machines for early voting.

(a) A county election commission may use voting machines for early voting. The county election commission shall choose one (1) of the following options for its method of early voting:

(1) Place all races on a machine ballot;

(2) Place some of the races on a machine ballot and part of the races on a paper ballot; or

(3) Place all races on a paper ballot.

(b) (1) No single mechanical lever machine may have more than nine hundred ninety-nine (999) voters using a single machine during the early voting period.

(2) No single direct recording electronic (DRE) voting system may have more than nine thousand nine hundred ninety-nine (9,999) voters using a single machine during the early voting period.

(c) The county election commission shall secure each voting machine used in early voting to prohibit tampering and shall also provide maximum security that allows no other person, except for persons designated by the election commission or the administrator of elections, to have access to the room or facility in which the voting machines, ballots and other election supplies are stored.

(d) The coordinator of elections shall, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, promulgate rules and regulations for use of voting machines for early voting. These rules and regulations shall include appropriate provisions for the security of the machines.



§ 2-6-105 - Voter assistance -- Attestation.

Persons voting early are entitled to the same assistance in voting they would be entitled to if they appeared to vote on election day. The procedures under § 2-7-116 govern how assistance should be given.



§ 2-6-106 - Voter unable to write signature or make mark.

If an applicant or voter is so disabled that the applicant or voter cannot write a signature or make a mark where required, the action of the person who offers assistance shall be witnessed by one (1) additional person. Both the person giving assistance and the witness shall sign their names and provide their addresses.



§ 2-6-107 - Application and supplies limited.

The election commission shall furnish only one (1) application for early voting or one (1) set of early voting supplies to any voter unless the voter notifies the commission that the voter has spoiled the application or notifies the commission that the voter has not received the application or voting supplies. If so, the commission shall supply the voter with a subsequent application or supplies. The commission shall note on the records that a subsequent application or supplies have been sent.



§ 2-6-108 - Attesting officials.

In each county, the county election commissioners of the minority party may appoint one (1) early voting deputy who shall receive as compensation for each day spent in such service the same pay as an election official in the county for which such person is appointed.



§ 2-6-109 - Verification of signature -- Voting -- Affidavits -- Voting booths.

(a) (1) Upon completion of the application, the administrator of elections shall compare the signature of the voter with the signature on the voter's permanent registration record, or other evidence of identification if computerized duplicate registration records are used, and shall endorse on the application that the two (2) signatures are, or are not, the same. The administrator shall make a determination whether the voter's address is different from the address on the voter's permanent registration record or if the registration is in inactive status. If the voter has changed residence, or the voter's registration is inactive, the administrator shall follow the procedures for voting pursuant to § 2-7-140. Upon determination that the voter is entitled to vote early in the election, the administrator shall hand to the voter, after recording the ballot number on the voter's permanent registration record:

(A) Instructions; and

(B) One (1) early voting ballot or one (1) primary early voting ballot or both.

(2) In a computerized county, the administrator may record the ballot number on the computer-generated duplicate registration record or the voter's application to vote.

(b) The voter shall show the unmarked ballot to the early voting official, mark the ballot in secret at the place provided in the commission office, either fold the ballot or place it in a secrecy sleeve provided by the election commission in order to preserve the secrecy of the ballot, and return to the early voting official.

(c) (1) The early voting official shall direct the voter to the correct general election early voting ballot box and/or party primary early voting ballot box according to the election and precinct in which the voter voted. The voter shall deposit the ballot in the appropriate ballot box or boxes.

(2) Except in cases in which computerized duplicate registration records are used, the attesting official shall, in the presence of the voter, note on the voter's duplicate permanent registration record that the voter has voted early in the election and in every case, including those counties in which computerized duplicate registration records are used, record the voter's name on the early voting poll book for each election in which the voter voted.

(3) In those counties in which computerized duplicate registration records are used, the attesting official shall update the voter's computerized voter history by making the appropriate data entry.

(d) A county election commission may use any voting machine authorized for use under chapter 9 of this title for early voting.

(e) The county election commission must provide a place where the voter may mark the ballot in complete secrecy and privacy.



§ 2-6-110 - Early voting application -- Uniform forms.

The coordinator of elections shall adopt a uniform form for each county election commission for an application for early voting.



§ 2-6-111 - Filling out application to vote early.

The administrator of elections shall fill out the application to vote early except for the applicant's signature or mark.



§ 2-6-112 - Satellite voting location -- Option not to have early voting.

(a) Upon the request of a municipality, for elections at a time other than the regular August or regular November election, the county election commission shall establish a satellite voting location for early voting within the corporate limits of such municipality. The municipality shall be responsible for the costs of such voting location.

(b) Upon the request of a municipality that has established a satellite voting location under subsection (a), the county election commission may choose not to have early voting at the county election commission office.



§ 2-6-113 - Designation of satellite location outside boundaries of one of counties where municipality lies in two or more counties.

Notwithstanding any law to the contrary, if a municipality is located within two (2) or more counties of the state, then the county election commissions of each respective county may, by written mutual agreement of the counties, designate one (1) satellite location for early voting outside the boundaries of one (1) of the respective counties; provided, that the location for early voting is within the limits of the municipality and within five hundred feet (500') of the county boundary line.






Part 2 - Absentee Voting

§ 2-6-201 - Methods of voting absentee.

A registered voter in any of the following circumstances may vote absentee by mail in the procedures outlined in this part:

(1) Persons Outside of County. If the voter will be outside the county where the voter is registered during the early voting period and on election day during all the hours the polls are open for any reason other than the fact that the voter will be imprisoned;

(2) Students and Spouses Outside of County. If a voter is enrolled as a full-time student in an accredited college, university or similar accredited institution of learning in this state which is outside the county where the voter is registered. This provision also applies to the spouse of the student who resides with the student;

(3) (A) Permanent Absentee Voting Register. The county election commission shall establish a permanent absentee voting register for any person who is, because of sickness, hospitalization or physical disability unable to appear at either the commission office or at the person's polling place for the purpose of voting. To be eligible for placement on the register, a voter shall file a statement by the person's licensed physician with the county election commission stating, under the penalty of perjury, that in the physician's professional medical judgment, the patient (voter) is medically unable to appear at the polling place to vote and is medically unable to go to the commission office for the purpose of early voting. The voter shall file the physician's statement and the application not less than seven (7) days before the election. The administrator of elections shall attach the physician's statement to the voter's permanent registration record. Without any further request, the administrator shall send to each person placed on the permanent absentee voting register an application for an absentee ballot for each election in which the person may vote;

(B) Residents of Certain Institutions. In the case of individuals who are full-time residents of any licensed nursing home, home for the aged or similar licensed institution providing relatively permanent domiciliary care, other than a penal institution, outside the voter's county of residence, the procedure for voting shall substantially follow the provisions established in subdivision (3)(A) for voters on the permanent absentee voting register, or the voter may vote under the procedures established in subdivision (1) for voters outside of the county;

(4) Jurors. If an individual expects to be unable to appear during the early voting period or at the polling place on election day because the person is serving as a juror for a federal or state court;

(5) Persons Over 65 -- Persons Hospitalized, Ill or Disabled. (A) A person sixty-five (65) years of age or older when the person requests to vote absentee; provided, however, that between May 21, 2012, and July 1, 2017, a person sixty (60) years of age or older may vote absentee, when the person requests to vote absentee;

(B) The person is a voter with a disability as defined in § 2-3-109, and the voter's polling place is inaccessible;

(C) The person is hospitalized, ill or physically disabled, and because of such condition, the person is unable to appear at the person's polling place on election day; or

(D) The person is a caretaker of a hospitalized, ill or disabled person;

(6) Candidates for Office. Without stating any reason therefor, if the voter is a candidate for office in the election for which the voter seeks to cast an absentee ballot;

(7) Election Officials -- Election Commission Members or Employees. If the person is an election official or a member or employee of the election commission on election day;

(8) Observance of a Religious Holiday. If the voter cannot appear during the early voting period or at the polling place because of observance of a religious holiday; or

(9) Persons Possessing a Valid Commercial Driver License or Transportation Worker Identification Credential. A voter who possesses a valid commercial driver license or a valid transportation worker identification credential and who certifies that the voter:

(A) Will be working outside of the county or state where the voter is registered during the early voting period and on election day during all the hours the polls are open; and

(B) Has no specific out-of-county or out-of-state location to which mail may be sent or received during such time;

may complete an application to vote absentee by mail at the voter's county election commission office or complete an absentee by-mail application pursuant to § 2-6-202(a)(3); provided, that if applicable, such voter satisfies the requirements of § 2-2-115(b)(7). In order for the absentee application to be processed, the voter must provide a photocopy of the commercial driver license or transportation worker identification credential, the commercial driver license number on the voter's current commercial driver license, if applicable, and provide a current residential address and a mailing address to which the ballot shall be mailed. This subdivision (9) also applies to the spouse of the person who possesses the commercial driver license.



§ 2-6-202 - Voting absentee -- Applications -- Ballots.

(a) (1) A voter who desires to vote absentee shall request an absentee ballot not more than ninety (90) and not later than seven (7) days before the election;

(2) A voter who will be outside of the state on election day and during the period established for early voting may complete an application to vote absentee at the voter's county election commission office;

(3) A voter may also request from the county election commission office an application to vote absentee. A voter may make the request or submit an application to vote by mail, facsimile transmission or e-mail with an attached document that includes a scanned signature. For a voter to use a facsimile transmission, an election commission shall have a facsimile machine physically located in the election commission office. The request shall be in writing over the voter's signature. The request serves as an application for a ballot if the request contains the following information:

(A) The name of the registered voter;

(B) The address of the voter's residence;

(C) The voter's date of birth;

(D) The voter's social security number;

(E) The address to mail the ballot outside the county, except as provided in § 2-6-201(9);

(F) The election the voter wishes to participate in; and

(G) The reason the voter wishes to vote absentee.

(4) This subsection (a) does not and may not be construed to require a county election commission to purchase or obtain a facsimile machine.

(b) Upon receipt of a written request, the administrator of elections shall compare the signature of the voter with the signature on the voter's registration record in whatever form. If the signatures are the same and if the required information is provided, the administrator shall mail the voter a ballot in accordance with subsection (d). If the signatures are not the same, the administrator shall reject the application or request. If the required information is not provided, the administrator shall send the voter by mail or facsimile an application for a ballot.

(c) (1) The coordinator of elections shall either supply to a county election commission the forms for applications for ballots or approve the usage of a county's forms.

(2) The election commission shall furnish only one (1) application for absentee voting or one (1) set of absentee voting supplies to any voter unless the voter notifies the commission that the voter has spoiled the application or notifies the commission that the voter has not received the application or voting supplies. If so, the commission shall supply the voter with a subsequent application or supplies. The commission shall note on the records that a subsequent application or supplies have been sent.

(3) A person who is not an employee of an election commission commits a Class E felony if such person gives an application for an absentee ballot to any person.

(4) A person who is not an employee of an election commission commits a Class A misdemeanor if such person gives an unsolicited request for application for absentee ballot to any person.

(5) Unless otherwise required by federal law, the county election commission shall retain a spoiled application for a ballot for six (6) months.

(6) Any information regarding absentee requests and applications shall be confidential and not subject to the open records law, compiled in title 10, chapter 7, until the end of the early voting period.

(d) (1) Upon receipt of a completed application, the administrator shall verify the signature of the voter by comparing it with the signature on the voter's registration record in whatever form. The administrator shall make a determination whether the voter's address is different from the address on the voter's permanent registration record or if the registration is in inactive status. If the voter has changed residence, or the voter's registration is inactive, the administrator shall follow the procedures for voting pursuant to § 2-7-140. If the administrator determines that the voter may vote absentee, the administrator shall record the ballot number on the voter's application to vote and mail the voter the following:

(A) Instructions;

(B) One (1) absentee ballot or one (1) primary absentee ballot, or both;

(C) One (1) absentee ballot envelope for each election in which the voter will vote; and

(D) A larger envelope, unsealed, which shall bear upon its face the name and address of the county election commission to which the voter shall mail the completed materials.

(2) An administrator may not mail any of the materials with the address "general delivery."

(3) An administrator may not process an application for a ballot received after the seventh day before an election.

(e) After receiving the absentee voting supplies and completing the ballot, the voter shall sign the appropriate affidavit under penalty of perjury. The effect of the signature is to verify the information as true and correct and that the voter is eligible to vote in the election. The voter shall then mail the ballot.

(f) The election commission shall furnish only one (1) set of absentee voting supplies to any voter unless the voter notifies the commission that the voter has spoiled the supplies or notifies the commission that the voter has not received the supplies. If so, the commission shall supply the voter with a subsequent set of supplies. The commission shall note on the records that subsequent supplies have been sent. Unless otherwise required by federal law, the county election commission shall retain a spoiled ballot for six (6) months.

(g) Upon receipt by mail of the absentee ballot, the administrator shall open only the outer envelope and compare the voter's signature on the application with the voter's signature on the appropriate registration record. Upon determining that the voter is entitled to vote, the administrator shall note on the voter's absentee ballot envelope that the voter's signature has been verified. This signature verification is the final verification necessary before the counting board counts the ballots. The administrator shall also record that the voter has voted absentee in the election and in every case, including those counties in which computerized duplicate registration records are used, shall record the voter's name on the absentee poll book for each election in which the voter voted. In those counties in which computerized duplicate registration records are used, the administrator shall update the voter's computerized voter history by making the appropriate data entry. The administrator shall then immediately deposit the absentee ballot envelope in the general election absentee ballot box or in the party's primary absentee ballot box as the case may be.



§ 2-6-203 - Filling out application to vote by mail and voter's affidavit.

The voter may have anyone the voter chooses write the voter's request for an absentee ballot or for an absentee voting by mail application or write out the voter's absentee voting by mail application except for the voter's signature or mark.



§ 2-6-204 - Rejected applications and ballots.

(a) (1) If a voter fails to provide required information on an absentee voting by mail application, the administrator shall mark the application "Rejected" and return it to the voter immediately by mail with a red circle marked around the space provided for the required information. The voter may then return the same application after supplying the required information.

(2) If a voter refuses to provide required information on any absentee voting application, the administrator shall mark the application "Rejected" and write the reason for rejection on the application. Notice of rejection shall immediately be given in writing to the applicant.

(3) If the administrator determines that an applicant is ineligible to vote absentee, the administrator shall mark the application "Rejected" and write the reason for rejection on the application. Notice of rejection shall immediately be given in writing to the applicant.

(b) If upon receipt of any absentee ballot the administrator determines that the ballot is not entitled to be cast under this title, the administrator shall mark the absentee ballot envelope "Rejected," write the reason for the rejection on the envelope, and sign it. The absentee ballot envelope, unopened, shall be placed in a container of rejected absentee ballots for the election. Notice of the rejection shall immediately be given in writing to the voter.



§ 2-6-205 - Absentee voting for voters registered as nonresident property owners.

In the case of individuals who, pursuant to § 2-2-107(a) are registered to vote in a municipality as nonresident property owners, the municipal legislative body may, by ordinance, direct such voters to cast the municipal ballots as absentee by mail ballots. Any municipal ordinance adopted pursuant to this section must be adopted and filed with the county election commission office no later than sixty (60) days before the election. Upon the filing of the municipal ordinance, a nonresident property owner may not thereafter vote in the election except by absentee ballot. No later than forty-five (45) days before the election, the election commission shall mail a notice to each voter registered as a nonresident property owner of the municipality advising the voter of the voting process and include an application for ballot for the municipal election. The election commission shall maintain a record of the municipal ordinance and shall not require a municipality to adopt subsequent ordinances, unless the municipality has repealed such ordinance since the last election.






Part 3 - General Provisions

§ 2-6-301 - Duplicate registration form filed in binder -- Computerized reports -- List posted.

(a) In all counties, the attesting official shall update the voter's computerized voter history by making the appropriate data entry. Upon issuance of an absentee ballot, the voter may not thereafter vote in the election except by absentee ballot; provided, however, that if the ballot is issued pursuant to § 2-6-502 this subsection (a) does not apply.

(b) All absentee voting applications shall be filed alphabetically by election day in a binder and kept in the county election commission office as a public record through election day. As an alternative, a county election commission may maintain, on a daily basis, absentee voting applications as part of a computer-generated report. Such report is a public record.

(c) The county election commission shall furnish each polling place with a certified copy of a complete alphabetical list of its absentee voters for each election, and the copy shall be displayed at the polling place throughout the voting hours on election day.



§ 2-6-302 - Central absentee ballot counting board.

(a) (1) The county election commission shall appoint registered voters of the county to constitute a central absentee ballot counting board to count the ballots cast under this chapter.

(2) The board shall consist of one (1) officer of elections and three (3) judges appointed subject to § 2-4-104. To count the ballots properly and with reasonable speed the commission may, if necessary, appoint additional judges subject to § 2-4-105.

(3) The board shall be assisted by the administrator of elections or other personnel of the county election commission.

(4) The officer and judges shall be compensated at the same rate as other election officials.

(5) The counting board shall be located at a location designated by the county election commission. Notice of the location shall be published in conjunction with the notice of election required by § 2-12-111(c) and shall not be changed except in the event of an emergency.

(b) If the county election commission determines that there are fewer than one hundred (100) absentee ballots to be counted, the county election commission may act as the central absentee ballot counting board without additional compensation.



§ 2-6-303 - Delivery of poll books and other records to board -- Process of ballots.

(a) (1) At four o'clock p.m. (4:00 p.m.) prevailing time, or at such earlier time after the polls open as the county election commission may direct, on election day, the county election commission shall deliver the locked and sealed absentee ballot boxes and their keys to the counting board in the commission office.

(2) The county election commission shall also deliver to the counting board the poll books prepared by precinct by the administrator of elections as the absentee ballots were received, the binder of rejected absentee ballots by precinct, the absentee voting binder of duplicate permanent registration records by precinct, and any other supplies necessary or useful in the performance of the counting board's duties. However, in those counties in which computerized duplicate registration records are used, the administrator shall be relieved of the duty to deliver the absentee voting binder of duplicate permanent registration records by precincts. In counties in which computerized duplicate permanent registration records are used, the county election commission shall deliver to the counting board a printed list, arranged by precinct, of those voters who voted or requested an absentee ballot.

(b) Any absentee ballot received by mail by the county election commission before the closing of the polls shall be processed as were absentee ballots received before election day. For ballots received after the ballot boxes are turned over to the counting board, the administrator shall not record the voters' names on the poll books or note that they voted on their duplicate permanent registration records but shall deliver the ballots to the counting board immediately after determining whether the ballots are entitled to be cast.



§ 2-6-304 - Procedure of counting board.

(a) (1) The absentee ballot counting board shall unlock and open each ballot box in the presence of a majority of the judges and break the seals upon verification that the numbers are the same. All of the sealed absentee ballot envelopes with attached affidavits and early voting ballots shall be removed from the respective ballot boxes. If there is no challenge to a ballot, the counting board shall tear the affidavit from the absentee ballot envelope leaving the envelope sealed. All affidavits so removed shall be gathered together and placed in envelopes provided for that purpose for each election being held.

(2) A majority of the counting board officials shall certify the envelopes for each precinct in substantially the following form:

Click here to view form

(b) If any absentee ballot is rejected for any reason by the administrator of elections or by the counting board, such absentee ballot envelope shall not be opened nor its affidavit removed, but it shall be marked "Rejected" across its face with the reasons for rejection written on it and signed by each official who rejected it. It shall then be placed in the container of rejected absentee ballots. A list shall be made of such rejected ballots, and the administrator shall notify the voters by mail of the rejection.

(c) The counting board official shall then open the sealed absentee ballot envelopes, remove the absentee ballots and count and record the absentee ballot votes and the early voting ballot votes. In no event may the votes for any candidate be totaled until after all polls in the county are closed.

(d) When a counting board receives ballots which the county election commission received on election day before the close of the polls, it shall write on the voter's duplicate permanent registration record that the voter has voted absentee in the election and record the voter's name on the absentee poll book. At the close of the polls the counting board shall make a certificate for such ballots substantially in the form of the certificate required by subsection (a).

(e) If a county election commission authorizes the use of a mechanical or electronic voting machine for early voting, the commission shall remove the vote totals according to rules promulgated by the coordinator of elections. Votes must be removed from the machines in such a manner so that no vote totals can be associated with any candidate at the time of removal. In addition, the election commission shall be required to provide notice to all candidates and political parties of the place and time when the vote totals will be removed from those voting machines. In no event may the votes for any candidate be totaled until after all polls in the county are closed.

(f) Not later than forty-five (45) days after an election, the chair of the county election commission shall certify the results of absentee balloting to the state election coordinator. Failure to so certify shall be grounds for removal from office under title 8, chapter 47.



§ 2-6-305 - Election laws applicable.

The provisions of chapter 7 of this title with respect to challenge and poll watchers apply to the central absentee ballot counting board. A poll watcher may not leave and reenter the absentee ballot counting after the challenge process has been completed and the counting board begins to count the votes without the permission of the administrator of elections or the administrator's designee.



§ 2-6-306 - Absentee voter dying prior to election day -- Disposition of ballot.

If an absentee voter has voted before an election and such absentee voter dies before election day, the county election commission shall count such voter's ballot or vote. The casting of a proper ballot by a person who dies before the day of the election does not invalidate the election.



§ 2-6-307 - Disposition of registration records after election.

Except in those counties which use computerized duplicate registration records, the administrator of elections shall take the duplicate permanent registration records from the early voting duplicate permanent registration binders and put them in the regular duplicate permanent registration books within two (2) weeks after the election, unless an election contest has been initiated. Temporary registration records shall be filed together with the records of the election.



§ 2-6-308 - Early and absentee voting applications -- Uniform forms.

The coordinator of elections shall adopt uniform forms for each county election commission for an application for early voting and absentee voting.



§ 2-6-309 - Absentee ballot envelope -- Requirements -- Voter's affidavit form.

(a) The absentee ballot envelope shall have a sealing flap and shall be a plain envelope without markings except the words "Absentee Ballot Envelope" or "_________________ Primary Absentee Ballot Envelope" printed on the face and such instructions for the use of the envelope if it has become prematurely sealed as the coordinator of elections prescribes. The coordinator of elections shall determine distinguishable colors to be used in the printing of the ballot envelopes for early voting and absentee voting. Both envelopes shall include a place for the voter's precinct and district number and a statement for the administrator to sign stating that the voter's signature has been verified and appears to be valid. The absentee voting ballot envelope need not contain a certificate for an attesting official.

(b) It shall have also a detachable flap which shall contain the words "Do Not Detach" and an affidavit in substantially the following form:

Click here to view form



§ 2-6-310 - Ballot requirements.

(a) Ballots to be used under this chapter shall be prepared by the county election commission. The ballots shall conform to all the requirements of chapter 5, part 2 of this title with respect to paper ballots except as provided otherwise in this chapter.

(b) Ballots to be used under this chapter shall be printed immediately after the deadline established for withdrawal of candidates but not less than thirty (30) days before the day of the election. In individual cases, the county election commission shall be excused from compliance with the requirement of this subsection (b) that ballots be printed at least thirty (30) days before the day of the election whenever application of constitutional or statutory provisions of law concerning the filling of vacancies in public office renders such compliance impossible or impractical. No person shall be denied an opportunity to cast an absentee ballot as a result of noncompliance by such commission with such thirty (30) day requirement.



§ 2-6-311 - Absentee ballot boxes -- Requirements.

(a) Absentee ballot boxes shall meet the requirements for standard ballot boxes under § 2-5-214, have at least two (2) hasps for locks, and be equipped with baffles so that ballots cannot be removed without unlocking the box.

(b) The ballot boxes shall be locked at the beginning of absentee voting with one (1) lock from a county election commissioner of one (1) party and another lock provided by a commissioner of another party. The commissioners shall retain the keys personally. The boxes may not be unlocked except when the votes are to be counted.

(c) In addition to the locks required in subsection (b), the county election commission shall place two (2) numbered seals on each ballot box at the beginning of absentee voting with one (1) seal placed by a county election commissioner of each party. Such seal numbers shall be recorded by the administrator of elections and certified in duplicate by one (1) commissioner of each party, and the original shall be forwarded by mail immediately to the office of the coordinator of elections and the duplicate shall be filed in the election commission office. The seals may not be broken except when the votes are to be counted. If a seal or seals are broken, the administrator shall immediately attach new numbered seals and certify in writing to the coordinator of elections the numbers and a description of the circumstances necessitating this action.



§ 2-6-312 - Official forms at expense of state.

The coordinator of elections shall prepare and furnish all applications, envelopes, instructions and other official forms for use under this chapter at the expense of the state. With the approval of the coordinator of elections, a county election commission may use its own computer-generated forms.






Part 4 - Emergency Absentee Voting

§ 2-6-401 - Emergency absentee ballots.

(a) (1) The county election commission may designate emergency registrars who shall have the responsibility of supplying ballots to and receiving ballots from persons who have been hospitalized in their county of residence within twenty (20) days of an election when such persons will be unable to vote in person on election day.

(2) The county election commission may appoint the hospital administrator to act as an emergency registrar for any person who is a patient in that hospital due to an emergency; provided, that no such appointment shall be made more than fifteen (15) days before the election.

(3) Any ballots cast in accordance with this section shall be witnessed by a voter registered in the county.

(b) A registered voter eligible to request the services of an emergency registrar shall make such a request not more than twenty (20) days before the election and no later than the opening of the polls on election day. Upon receiving a bona fide request for the services of an emergency registrar, the county election commission shall direct an emergency registrar to provide the following materials to such person:

(1) An application;

(2) A paper ballot or ballots;

(3) A duplicate of the person's permanent voter registration; and

(4) An envelope in which to seal the ballot.

(c) In addition to those persons or that category of persons otherwise authorized to vote absentee under this chapter, a voter shall upon a showing of reasonable proof to the administrator of elections or the administrator's deputy be eligible to vote absentee by personal appearance at the commission office, not more than five (5) days nor later than the day prior to the election if:

(1) Due to the death of a relative of a voter which would result in the voter's absence from the state or county on election day; or

(2) If the voter receives a subpoena or service of process requiring the voter's presence on election day.

(d) The procedure for voting shall substantially follow the provisions for voting absentee by personal appearance set out in §§ 2-6-102 and 2-6-109.






Part 5 - Voting by Military and Overseas Citizens

§ 2-6-501 - Voting or registering by mail outside United States or by armed forces -- Envelopes.

For persons voting absentee by mail or registering by mail from outside the territorial limits of the United States and for all armed forces personnel, there shall be printed across the face of each envelope in which a ballot or any registration material is to be sent the words "Official Election Balloting Material-Via Air Mail", or similar language. Furthermore, there shall be printed the words "Free of United States Postage, Including Air Mail."



§ 2-6-502 - Armed forces personnel -- Persons temporarily outside United States -- Procedure.

(a) Any application to vote absentee by mail from armed forces personnel anywhere outside the county where the voter is registered or from qualified voters temporarily staying outside the territorial limits of the United States and the District of Columbia shall be processed under this section if it does not meet the requirements of § 2-6-202 as an absentee voting application or if the applicant is not a registered voter. A certificate of nonregistration is not required of a person voting under this section.

(b) An application for an absentee ballot or temporary registration or both from any person authorized to vote absentee by mail under subsection (a) may be in any form but shall contain the applicant's name, social security number, date of birth, and residence in the county in which the applicant proposes to vote and shall contain the address to which the absentee ballot is to be mailed. If the election is a primary election, the applicant shall state such applicant's political party preference. The county election commission shall accept the federal postcard application or the application for the federal write-in absentee ballot, as provided for in the Uniformed and Overseas Citizens Absentee Voting Act, Public Law 99-410, 42 U.S.C. § 1973ff et seq., for temporary registration and for an absentee ballot for all elections for which the person is eligible to vote. An application or ballot affidavit shall be signed by the voter, under the penalty of perjury, thereby verifying all the information on the application or ballot affidavit is true and correct and that the voter is eligible to vote in the election. The social security number, date of birth, mailing address and electronic mailing address contained on such application shall be confidential and not subject to the open records law compiled in title 10, chapter 7.

(c) An application must be received in the county election commission office of the county in which the applicant is a resident not later than seven (7) days before the election and not earlier than January 1 of the year in which the election is to be held; provided, that in the event an election is to be held less than ninety (90) days after January 1 of any calendar year, applications under this section may be received not earlier than ninety (90) days before the election in which the applicant desires to vote.

(d) An application for an absentee ballot under this section shall be treated as an application for temporary registration if the applicant is not already a registered voter where such applicant applies to vote. The applicant shall be granted temporary registration if such applicant is a qualified voter under § 2-2-102. Temporary registration under this section is not subject to the deadline set in § 2-2-109. A person applying to vote absentee under this section in a primary election may request in such person's application for an absentee ballot that an absentee ballot for the succeeding general election be sent to the person when such ballots become available for distribution; provided, that if a voter voting hereunder moves from the location where the voter is to be sent a primary ballot between the primary and general elections, such voter shall notify the county election commission of such move and advise the commission where the general election ballot is to be sent.

(e) Upon determining whether the applicant is entitled to register, vote, or both in the election, the administrator of elections shall proceed under the general provisions of this chapter for voting absentee by mail or under procedures determined by the coordinator of elections for electronically transmitting voting materials. In all counties, the attesting official shall update the voter's computerized voter history by making the appropriate data entry.

(f) Ballots received under this section shall be processed as other absentee ballots from persons voting absentee by mail. A federal write-in absentee ballot from any applicant under this section shall be counted for all elections for which the applicant is eligible to vote.

(g) A United States citizen who was born abroad and who is eligible to vote and who has never lived in the United States may register temporarily and vote in the county where a parent would be eligible to temporarily register and vote pursuant to this section.



§ 2-6-503 - Special write-in absentee ballots.

(a) Not later than forty-five (45) days before a federal election, as defined in § 2-1-104, the administrator of elections shall mail a ballot or electronically transfer a ballot to each member of the armed forces and each citizen temporarily outside the United States who is entitled to vote and who has submitted a valid application for a ballot. The ballot shall be mailed or electronically transferred in accordance with the preferred method of transmission designated by the applicant. If no preferred method is specified, the ballot shall be mailed. Nothing herein shall be construed to permit the transfer of a ballot by use of a fax machine or to permit a ballot which has been voted by an applicant to be electronically received by the election commission. The coordinator of elections is authorized to develop rules and procedures to ensure full compliance with federal law. The mailed ballot or the electronically transferred ballot shall be in one of the following forms:

(1) An official absentee ballot that complies with the requirements of chapter 5, part 2 of this title and this chapter; or

(2) A write-in ballot that is substantially identical to an absentee ballot described in subdivision (a)(1), except that no candidates' names shall be listed anywhere on the ballot. In addition to this write-in ballot, the administrator of elections shall include a complete list of all candidates who have qualified for the offices listed on the write-in ballot.

(b) (1) Compliance with the time requirements of subsection (a) is required for any federal election as defined by § 2-1-104. For any other election, if the coordinator of elections determines the appropriate qualifying or filing deadline does not reasonably allow compliance, the administrator of elections shall mail or electronically transfer a ballot not later than thirty (30) days before the election.

(2) If the coordinator of elections determines an undue hardship exists for any federal election which prevents a county from complying with the time requirements of subsection (a), the coordinator of elections shall request a waiver as permitted under federal law.

(c) If a vacancy occurs in the office of representatives in congress, and the coordinator of elections determines an undue hardship exists and a timely waiver may not be granted, preventing an election commission from complying with the time requirements of subsection (a), the following shall apply:

(1) Notwithstanding the time established in § 2-16-101 for calling for a special election, within ten (10) days of the vacancy occurring, the governor shall, by writs of election, order a special election to fill the vacancy. The governor shall first determine whether the special election may be held in conjunction with an upcoming regular primary or general election as provided in § 2-14-102;

(2) If the special election cannot be held in such manner, the governor shall, by writ of election, set a date not less than seventy-five (75) nor more than eighty (80) days from the date of the writ for primary election for nominations by statewide political parties to fill the vacancy and shall, by the same writ of election, set a date of not less than one hundred thirty (130) nor more than one hundred thirty-five (135) days from the date of the writ for a general election to fill the vacancy. Candidates for the primary elections and independent candidates for the general election shall qualify as required in regular elections but shall file qualifying petitions no later than twelve o'clock (12:00) noon, prevailing time, on the eighth Tuesday before the day of the primary elections. A candidate's request to withdraw shall be filed no later than twelve o'clock (12:00) noon, prevailing time, on the third day after the qualifying deadline;

(3) Except where this section makes different provisions, chapter 14 of this title shall govern elections required by this section. The state primary boards shall perform their duties under chapter 8 of this title with respect to primaries held under this section as quickly as practicable and shall certify the nominees of their parties to the county election commissions no later than twelve o'clock (12:00) noon, prevailing time, on the fiftieth day before the day of the general election.






Part 6 - Voting at Licensed Nursing Homes

§ 2-6-601 - Methods of voting at licensed nursing homes.

(a) In the case of individuals who are full-time residents of any licensed nursing home, home for the aged or similar licensed institution providing relatively permanent domiciliary care, other than a penal institution, in the county of the voter's residence, the county election commission of each county shall send one (1) absentee voting deputy representing the majority party and one (1) absentee voting deputy representing the minority party to the institution for the purpose of processing, assisting the voter who may be entitled to assistance under § 2-6-105 or § 2-6-106, and attesting absentee ballot applications and ballots. Both absentee voting deputies shall attest the voter's ballot. The procedure for voting shall substantially follow the provisions for early voting established by part 1 of this chapter and shall be provided to each facility as described in this subsection (a). The procedure for voting in this section shall be the only method by which individuals may vote in an election if such individuals are full-time residents of any licensed nursing home, home for the aged or similar licensed institution providing relatively permanent domiciliary care, other than a penal institution. Nothing in this section shall in any manner be construed to prohibit an individual from voting during the early voting period at a location established for early voting, or otherwise voting in person on election day at either the commission office, in accordance with the provisions of § 2-3-109(e), or the individual's polling place, if such an individual is a full-time resident in such home or institution and the individual is medically able to go to the commission office, the person's polling place, or a location established for early voting for the purpose of voting. The county election commission may begin the voting at the licensed nursing homes twenty-nine (29) days before an election.

(b) Each licensed nursing home, assisted care living facility, home for the aged, or similar licensed institution providing relatively permanent domiciliary care shall provide, upon request from the administrator of elections, a list of all the individuals in the licensed institution for the limited purpose of voting the registered voter. This list shall include the names and home addresses of each individual if such address is not the same as the licensed facility. The list shall be requested by the administrator of elections no later than forty (40) days prior to election day for each election and shall be provided promptly by the facility.









Chapter 7 - Procedure at the Polling Place

§ 2-7-101 - Officer of elections.

(a) The officer of elections is in charge of and responsible for the conduct of all the elections being held at the polling place where such officer is the officer of elections. The officer is subject to the direction of the county election commission in the performance of such duties.

(b) The officer of elections shall:

(1) Maintain order at the polling place;

(2) Assure that voting machines and voting compartments are arranged in such a way that the secrecy of the ballot is preserved and that no voter, on entering the polling place, comes near the voting machines or ballot boxes before the voter's eligibility to vote has been determined;

(3) Keep each voting compartment provided with proper supplies for marking the ballots;

(4) Have persons who are waiting to vote stand in line so that no person who is waiting is standing nearer than ten feet (10') to any voting machine or ballot box;

(5) Report the breakdown of any voting machine to the voting machine technician; and

(6) Ensure that each other election official performs such official's duties.



§ 2-7-102 - Judges.

During the time for voting, the judges shall distribute paper ballots, decide challenges to voters, serve in place of other election officials as directed by the officer of elections, and assist the officer of elections in such ways as the officer may direct.



§ 2-7-103 - Persons allowed in polling place.

(a) No person may be admitted to a polling place while the procedures required by this chapter are being carried out except election officials, voters, persons properly assisting voters, the press, poll watchers appointed under § 2-7-104 and others bearing written authorization from the county election commission.

(b) Candidates may be present after the polls close.

(c) No police or other law enforcement officer may come nearer to the entrance to a polling place than ten feet (10') or enter the polling place except at the request of the officer of elections or the county election commission or to make an arrest or to vote.

(d) No person may go into a voting machine or a voting booth while it is occupied by a voter except as expressly authorized by this title.

(e) In addition to persons authorized to be admitted to the polling place in subsection (a), a child under seventeen (17) years of age may accompany the child's parent or legal guardian into the polling place. Such child may also enter the voting machine or voting booth with such parent or guardian to observe the voting process.



§ 2-7-104 - Poll watchers.

(a) Each political party and any organization of citizens interested in a question on the ballot or interested in preserving the purity of elections and in guarding against abuse of the elective franchise may appoint poll watchers. The county election commission may require organizations to produce evidence that they are entitled to appoint watchers. Each candidate in primary elections and each independent candidate in general elections may appoint one (1) or more poll watchers for each polling place; provided, however, at any given time, each such candidate shall have not more than one (1) such poll watcher on duty at each polling place. All appointments of watchers shall be in writing and signed by the persons or organizations authorized to make the appointment. All poll watchers' names shall be submitted to the county election commission no later than twelve o'clock (12:00) noon of the second working day before the election. All appointed poll watchers must have reached the age of seventeen (17) by election day.

(b) Each political party which has candidates in the election and each citizens' organization may have two (2) watchers at each polling place. One (1) of the watchers representing a party may be appointed by the chair of the county executive committee of the party and the other by a majority of the candidates of that party running exclusively within the county in which the watchers are appointed. If the candidates of a party fail to appoint the watchers by twelve o'clock (12:00) noon on the third day before the election, the chair of the county executive committee of the party may appoint both watchers representing the chair's party. In addition, each candidate in a general election may appoint one (1) or more poll watchers for each polling place; provided, however, at any given time, each such candidate shall have not more than one (1) such poll watcher on duty at each polling place.

(c) Upon arrival at the polling place, a watcher shall display such watcher's appointment to the officer of elections and sign the register of watchers. Poll watchers may be present during all proceedings at the polling place governed by this chapter. They may watch and inspect the performance in and around the polling place of all duties under this title. A watcher may, through the judges, challenge any person who offers to vote in the election. A watcher may also inspect all ballots while being called and counted and all tally sheets and poll lists during preparation and certification. A poll watcher who wishes to protest any aspect of the conduct of the election shall present such protest to the officer of elections or to the county election commission or to an inspector. The officer of elections or county election commission shall rule promptly upon the presentation of any protest and take any necessary corrective action.

(d) No watcher may interfere with any voter in the preparation or casting of such voter's ballot or prevent the election officials' performance of their duties. No watcher may observe the giving of assistance in voting to a voter who is entitled to assistance. Watchers shall wear poll watcher badges with their names and their organization's name but no campaign material advocating voting for candidates or positions on questions.

(e) Poll watchers observing the duties of the absentee counting board shall not leave the room, or place of counting, after the actual counting of the ballots has begun. Poll watchers observing the duties of the absentee counting board are prohibited from possessing any electronic device, including a cellular telephone or pager, capable of transmitting election results to a location outside the room where the ballots are being tabulated.



§ 2-7-105 - Election officials -- Vacancies -- Administration of oath -- Compensation.

(a) The election officials of each polling place shall meet at the polling place at least one-half (1/2) hour before the time for opening the polls for the election.

(b) (1) If any election official fails to appear at the polling place, the officer of elections or, in such officer's absence, a majority of the election officials attending shall select other persons to fill the vacancies. The persons selected shall be registered voters of the county for which they are to serve. Any person selected to fill a vacancy shall be, to the extent practicable, of the same political party as the person in whose place such person was selected.

(2) The officer of elections or, in such officer's absence, the oldest election official in age who has taken the oath shall administer the oath of § 2-1-111 to the persons filling vacancies and to any other official who has not taken the oath.

(3) The officer of elections shall notify the county election commission of all vacancies.

(4) Persons appointed to vacancies shall be compensated at the same rate as others performing the job to which they are appointed.



§ 2-7-106 - Failure of all officials to appear -- Appointment of replacements to election commission -- Voting pending appointment.

If the county election commission receives notice that no election officials are at the polling place, the commission shall promptly appoint new officials who shall conduct the election. Until the polling place is open for voting, any voter who is eligible to vote there may vote at the county election commission office; ballots cast under this section shall be counted by the county election commission.



§ 2-7-107 - Delivery of election supplies.

The officer of elections shall deliver to the polling place on the day of the election the duplicate permanent registration records, paper ballots, sample ballots, voting machine keys, ballot boxes and keys, and all other supplies needed for the conduct of the election.



§ 2-7-108 - Lost, stolen or destroyed ballots -- Replacement -- Wrong voting machines delivered -- Written report of circumstances.

(a) If the ballots for a polling place are lost, stolen, destroyed, not delivered to the polling place or the supply of paper ballots is insufficient for any reason, the officer of elections shall notify the county election commission immediately after learning of this fact. The commission shall provide replacements for the missing or destroyed ballots by delivering the ballots reserved under § 2-5-209 and by having such additional ballots prepared as may be necessary.

(b) If paper ballots or voting machines or both are delivered to the wrong polling place, the officer of elections shall notify the county election commission upon discovery of the error. The commission shall immediately have the proper ballots or voting machines delivered. Pending the arrival of the correct voting machines, the officer of elections shall proceed under § 2-7-119 as if the machines were out of order.

(c) At the close of the polls, the officer of elections shall make a written report of the circumstances causing the officer's action under this section to the county election commission which may make additions to the report and shall then transmit it to the grand jury of the county.



§ 2-7-109 - Ballot boxes -- Locked during voting.

The officer of elections shall show the ballot box to the judges who shall verify that it is empty, and the officer shall then lock the ballot box before the polling place is open for voting. The ballot box shall remain locked until the votes are to be counted after voting has ended.



§ 2-7-110 - Examination and final preparation of machines.

(a) The officer shall give the sealed voting machine keys to the judges to prepare the machines for voting. The envelope containing the keys may not be opened until the judges have examined it to see that it has not been opened and that the number registered on the protective counter and the number on the seal with which the machine is sealed correspond with the numbers written on the envelope containing the keys.

(b) If the envelope has been torn open, or if the numbers do not correspond, or if any other discrepancy is found, the judges shall immediately inform the voting machine technician of the facts. The voting machine technician or the technician's assistant shall promptly examine the machine and certify whether it is properly arranged.

(c) If the number on the seal and the protective counter are found to agree with the numbers on the envelope, the judges shall then open the door concealing the counters and carefully examine every counter to see that it registers zero (000) and shall also allow the watchers to examine them. The judges shall then sign a certificate showing the delivery of the keys in a sealed envelope, the number on the seal, the number registered on the protective counter, that all the counters are set at zero (000), and that the ballot labels are properly placed in the machine.

(d) If any counter is found not to register at zero (000) and if it is impracticable for the voting machine technician to arrive in time to adjust the counters before the time set for opening the polls, the judges shall immediately make a written statement of the designating letter and number, if any, of such counter, together with the number registered thereon, and shall sign and post the statement on the wall of the polling place where it shall remain throughout the election day. In filling out the tally sheets, they shall subtract such number from the number then registered on such counter.



§ 2-7-111 - Posting of sample ballots and instructions -- Arrangement of polling place -- Restrictions.

(a) The officer of elections shall have the sample ballots, voting instructions, and other materials which are to be posted, placed in conspicuous positions inside the polling place for the use of voters. The officer shall measure off one hundred feet (100') from the entrances to the building in which the election is to be held and place boundary signs at that distance.

(b) (1) Within the appropriate boundary as established in subsection (a), and the building in which the polling place is located, the display of campaign posters, signs or other campaign materials, distribution of campaign materials, and solicitation of votes for or against any person, political party, or position on a question are prohibited. No campaign posters, signs or other campaign literature may be displayed on or in any building in which a polling place is located.

(2) Except in a county with a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000) according to the 1990 federal census or any subsequent federal census, a solicitation or collection for any cause is prohibited. This does not include the normal activities that may occur at such polling place such as a church, school, grocery, etc.

(3) Nothing in this section shall be construed to prohibit any person from wearing a button, cap, hat, pin, shirt, or other article of clothing outside the established boundary but on the property where the polling place is located.

(c) The officer of elections shall have each official wear a badge with that official's name and official title.

(d) With the exception of counties having a metropolitan form of government, any county having a population over six hundred thousand (600,000) according to the 1970 federal census or any subsequent federal census, and counties having a population of between two hundred fifty thousand (250,000) and two hundred sixty thousand (260,000) by the 1970 census, any county may, by private act, extend the one hundred foot (100') boundary provided in this section.



§ 2-7-112 - Procedure for voting.

(a) (1) A voter shall complete and sign an application for ballot, indicate the primary in which the voter desires to vote, if any, and present it to a precinct registrar. In addition, the voter shall present to the precinct registrar one (1) form of identification that bears the name and photograph of the voter. The requirement to present one (1) form of identification that bears the name and photograph of the voter shall apply to persons voting pursuant to § 2-6-109; provided, however, that a person voting in accordance with § 2-6-401(a) and (b) or § 2-6-601 shall not be required to show an identification with a photograph of the voter. The application for ballot shall include a space for the address of the voter's current residence, and the voter shall write or print such address on the application when the voter signs the application for ballot.

(A) Using the computerized voter signature list or the electronic poll book, the registrar shall make a determination whether the voter's address is different from the address on the voter's permanent registration record or if the registration is in inactive status. If the voter has changed residence, or the voter's registration is inactive, the registrar shall follow the procedures for voting pursuant to §§ 2-7-140 and 2-7-141.

(B) To verify the voter's identification, the voter shall supply evidence of identification specified in subsection (c).

(C) If, upon verification of evidence of identification, it is found that the applicant is entitled to vote, the registrar shall initial the application, note the date of the election, the number on the voter's ballot application, and the primary or general election in which the voter applies to vote.

(D) If the applicant's signature is illegible, the registrar shall print the name on the application.

(2) The county election commission shall use either a computerized voter signature list or an electronic poll book that has been approved for use by the coordinator of elections. A computerized voter signature list shall include the voter's name, current address of residence, social security number or voter identification number, birth date and a space for the voter's signature, elections voted, application or ballot stub number, or both, and precinct registrar's initials. The electronic poll book shall contain the same information as on the computerized voter signature list in an electronic format and provide a place on its screen for the precinct registrar to record elections voted, application or ballot stub number, or both, the precinct registrar's initials and a place for the voter's signature.

(A) For those counties using the computerized voter signature list, the following procedures shall be followed:

(i) After completing the application for ballot, the voter shall sign the computerized voter signature list, and the registrar shall compare the voter's signature and information on the signature list with the information on the application for ballot; and

(ii) If, upon comparison of the information, the registrar determines that the voter is entitled to vote, the registrar shall initial the computerized voter signature list and shall give the voter the ballot application, which is the voter's authorization to vote.

(B) For those counties using the electronic poll book, the following procedure shall be followed: After completing the application for ballot which shall include the voter's signature, if, upon comparison of the information, the registrar determines that the voter is entitled to vote, the registrar shall initial the application for ballot and shall give the voter the ballot application, which is the voter's authorization to vote.

(3) (A) A person shall be entitled to vote a provisional ballot under the procedures of this section if the voter claims to be properly registered in the county and eligible to vote at the precinct in the election, but whose eligibility cannot be determined by the computer signature list or by examination of the permanent registration records on file with the county election commission or an election official asserts that the individual is not eligible to vote. If a voter is unable to present evidence of identification, the voter shall be entitled to vote a provisional ballot pursuant to subsection (e) unless the voter is eligible to vote pursuant to subsection (f).

(i) If the election official cannot determine that the voter's name should have been placed on the precinct's computer signature list, then the voter shall complete an original voter registration application. At the time of registration and pursuant to subsection (d), the voter shall present verification of the residential address under which the person desires to vote.

(ii) After the voter has completed the voter registration application and supplied verification of the voter's residential address, the voter shall complete an application for ballot pursuant to this section.

(iii) Upon completion of the application for ballot, the voter shall be given a provisional ballot and provisional ballot envelope. The provisional ballot envelope shall be of a different color from absentee ballot envelopes and shall bear a detachable slip that contains the provisional ballot affidavit. The provisional ballot affidavit shall contain the voter's printed name, social security number, date of birth, signature and any other identifying information deemed necessary by the coordinator of elections to satisfy the requirements of this section and to prevent fraudulent registration and voting.

(iv) Both the voter registration application and the application for ballot shall be deposited in the provisional ballot box. Nothing in this section shall be construed to allow election day voter registration.

(v) Pursuant to § 2-7-114(b) and (c), the voter shall vote the provisional ballot. Any county utilizing punchcard or optiscan technology shall process their ballots pursuant to rules promulgated by the state coordinator of elections. The provisions of § 2-7-116 shall govern any voter needing assistance.

(vi) Along with the voter registration applications and the applications for ballot completed by provisional voters, all provisional ballots that have been cast shall remain sealed and locked in the absentee ballot box for return to the county election commission at the close of polls.

(B) (i) All provisional ballots shall be counted at the county election commission office by a separate central absentee ballot counting board that has been appointed in like manner to the central absentee ballot counting board established under § 2-6-302 and known as the central provisional ballot counting board. Upon completion of the counting of the absentee ballots, the county election commission may designate the central absentee ballot counting board established under § 2-6-302 as the central provisional ballot counting board. If the county election commission determines that there are fewer than one hundred (100) provisional ballots to be counted, the county election commission may act as the central provisional ballot counting board without additional compensation. When provisional ballots have been cast utilizing punchcard or optiscan technology, the counting of the provisional ballots shall be pursuant to rules promulgated by the state coordinator of elections.

(ii) After the delivery of the absentee ballot boxes containing provisional ballots to the county election commission, the central provisional ballot counting board shall unlock and open each absentee ballot box from the polling places in the presence of a majority of the judges.

(iii) The central provisional ballot counting board shall examine the records of the county election commission and the records of the Tennessee departments of health, human services, mental health and substance abuse services, intellectual and developmental disabilities, safety and veterans affairs with respect to all provisional ballots. The central provisional ballot counting board shall then determine if the person voting that ballot was entitled to vote and met the statutory requirements for registration at the precinct where the person cast a vote in the election. The central provisional ballot counting board shall also determine that the person has not already cast a ballot in the election.

(iv) If the central provisional ballot counting board determines that the person should have been registered to vote and met the statutory requirements for registration in the precinct where the voter cast the ballot and the voter has not cast a ballot in the election in a different precinct, then the central provisional ballot counting board shall remove the provision ballot affidavit from the provisional ballot envelope and place the sealed ballot with all other provisional ballots that have been determined to be countable.

(v) If the central provisional ballot counting board determines that the person should not have been registered to vote in the precinct where the voter cast the ballot or that the voter has previously cast a ballot in the election in a different precinct, the provisional ballot envelope shall not be opened nor its provisional ballot affidavit removed, but it shall be marked "Rejected" across its face with the reason for rejection written on it and signed by at least two (2) members of the central provisional ballot counting board. It shall then be placed in the container of rejected absentee ballots. A list shall be made of such rejected ballots, and the administrator shall notify the voters by mail of the rejection and the reason for such rejection.

(C) (i) The counting of all provisional ballots must be completed within four (4) business days of the close of polls on election day. If the county election commission determines that the counting of provisional ballots cannot be completed by the designated time, the state coordinator of elections may grant the county an extension of time and designate a time that shall be no later than the third Monday after the election.

(ii) If the county election commission determines that the counting of provisional ballots cannot be completed during the night of election day and upon the close of each counting session, the absentee ballot boxes containing the provisional ballots must be locked and sealed in the same manner established in § 2-6-311. The ballot boxes may not be unlocked except when the central provisional ballot counting board is performing its duties in compliance with this section.

(b) If a voter is disabled so as to be unable to write a signature or make a mark, the registrar shall write the voter's name where needed and shall indicate that this has been done by putting the registrar's initials immediately after the name.

(c) For purposes of verifying the person's identification on the application for ballot, "evidence of identification" shall be:

(1) A Tennessee driver license;

(2) (A) Except as provided in subdivision (c)(2)(B), a valid identification card issued by the state of Tennessee, or the United States where authorized by law to issue personal identification; provided, that such identification card contains a photograph of the voter;

(B) An identification card issued to a student by an institution of higher education containing a photograph of a student shall not be evidence of identification for purposes of verifying the person's identification on the application for ballot;

(3) A valid identification card issued pursuant to § 55-50-336;

(4) A valid United States passport;

(5) A valid employee identification card issued by the state of Tennessee, or the United States where authorized by law to issue employee identification; provided, that such identification card contains a photograph of the voter;

(6) A valid United States military identification card; provided, that such identification card contains a photograph of the voter; or

(7) An employee identification card for retired state employees authorized pursuant to § 8-50-118.

(d) For purposes of registering a person to vote pursuant to subdivision (a)(3), "verification of residential address" shall include, but is not limited to, a Tennessee driver license, a residential lease agreement, a utility bill or other document bearing the applicant's residential address. Such verification may be on the same or different document from those listed in subsection (c).

(e) A person whose name appears on the computerized voter signature list or the electronic poll book and is unable to present valid evidence of identification specified in subsection (c) shall be entitled to vote a provisional ballot under the procedures of this subsection (e) unless such person is eligible to vote pursuant to subsection (f).

(1) The voter shall complete an application for ballot pursuant to this section, and if the voter has changed residence, or the voter's registration is inactive, the voter shall complete a fail safe affidavit. The voter must vote in the precinct in which the person is a resident. The voter shall also be given a written statement that specifies the voter has until the second business day after the election to provide evidence of identification. The voter shall sign such statement and return it along with the application of ballot.

(2) Upon completion of the application for ballot and if applicable, the presentation of a fail safe affidavit in the voter's correct polling location, the voter shall be given a provisional ballot and provisional ballot envelope. The provisional ballot envelope shall be a different color from the absentee ballot envelopes and shall bear a detachable slip that contains the provisional ballot affidavit. The provisional ballot affidavit shall contain the voter's printed name, social security number, date of birth, signature and any other identifying information deemed necessary by the coordinator of elections to satisfy the requirements of this section and to prevent fraudulent voting. The application for ballot shall be deposited in the provisional ballot box.

(3) Pursuant to § 2-7-114(b) and (c), the voter shall vote the provisional ballot. Any county utilizing optical scan technology shall process their ballots pursuant to rules promulgated by the state coordinator of elections. Section 2-7-116 shall govern any voter needing assistance.

(4) Along with the applications for ballot completed by provisional voters, all provisional ballots that have been cast shall remain sealed and locked in the provisional ballot box for return to the county election commission at the close of polls.

(5) Provisional ballots cast pursuant to this subsection (e) shall only be counted if the voter provides evidence of identification specified in subsection (c) to the administrator of elections or the administrator's designee by the close of business on the second business day after the election. Evidence of identification must be presented at the voter's county election commission office or another location designated by the county election commission.

(6) Upon the voter presenting valid evidence of identification, set forth in subsection (c), to the administrator of elections or the administrator's designee, the voter shall sign an affidavit, prescribed by the coordinator of elections, containing the voter's name, signature and any other information deemed necessary by the coordinator of elections to satisfy the requirements of this section and to prevent fraudulent voting. The affidavit shall also contain a statement affirming under the penalty of perjury that the voter is the same individual that cast the provisional ballot. A photocopy of the evidence of identification shall be attached to the affidavit.

(7) The central provisional ballot counting board shall compare the information on the provisional affidavit envelope to the information set forth in subdivision (e)(6). If it is determined that the person provided proper evidence of identification, then the central provisional counting board shall remove the provisional ballot affidavit from the provisional ballot envelope and place the sealed ballot with all provisional ballots to be counted.

(8) If the voter does not provide valid evidence of identification in a timely manner, the provisional ballot envelope shall not be opened nor its provisional ballot affidavit removed, but shall be marked "Rejected" across its face with the reason for rejection written on it and signed by at least two (2) members of the central provisional ballot counting board. The board members signing the provisional ballot affidavit may not be of the same political party. It shall then be placed in the container of rejected ballots. The administrator shall notify the voters by mail of the rejection and the reason for such rejection.

(9) The central provisional ballot counting board shall have until the close of business on the fourth business day after the election to count any provisional ballot cast pursuant to this subsection (e). If the county election commission determines that the counting of provisional ballots cannot be completed by the designated time, the state coordinator of elections may grant the county an extension of time and designate a time that shall be no later than the second Monday after the election.

(f) A voter who is indigent and unable to obtain proof of identification without payment of a fee or who has a religious objection to being photographed shall be required to execute an affidavit of identity on a form provided by the county election commission and then shall be allowed to vote. The affidavit shall state that:

(1) The person executing the affidavit is the same individual who is casting the ballot; and

(2) The affiant is indigent and unable to obtain proof of identification without paying a fee or has a religious objection to being photographed.

(g) An identification card issued by a county or municipality or entity thereof, including a public library, containing a photograph shall not be evidence of identification for purposes of verifying the person's identification on the application for ballot.



§ 2-7-113 - Voting by machine.

(a) When the voter is to vote by voting machine, the voter shall then present the ballot application to the machine operator, enter the machine, and vote by marking the ballot and operating the machine.

(b) The machine operator shall file the ballot applications in order of presentation and shall permit the voter to operate the machine for those elections in which the voter is entitled to vote.

(c) The machine operator shall, upon demand of any voter before the voter enters the machine, tell the voter the order of the offices on the ballot and fully instruct the voter on how to operate the machine.



§ 2-7-114 - Voting by paper ballots.

(a) When the voter is to vote by paper ballot, the voter shall then present the ballot application to the judge who is in charge of paper ballots. The judge shall write the ballot number of each ballot the voter is entitled to on the ballot application, give the ballot or ballots to the voter, and give the ballot application to the judge who is assigned to deposit ballots in the ballot box. The judge shall, upon demand of any voter at the time the voter receives the ballot, tell the voter the order of the offices on the ballot.

(b) (1) The voter shall then go to a place where the voter may mark the ballot in complete secrecy and privacy and shall prepare the ballot by making in the appropriate place a cross (X) or other mark opposite the name of the candidate of the voter's choice for each office to be filled, or by filling in the name of the candidate of the voter's choice in the blank space provided, and by making a cross (X) or other mark opposite the answer the voter desires to give on each question. Before leaving the place of secrecy and privacy, the voter shall fold the ballot so that the votes cannot be seen but so that the information printed on the back of the ballot and the numbered stub are plainly visible.

(2) Any voter who fills in or writes in the name of a candidate whose name is not printed on the ballot shall not be required to make a cross (X) or other mark next to such person's name in order for the vote to be counted.

(c) (1) The voter shall state the voter's name and present the folded ballot to the judge assigned to receive and deposit the ballots. The judge shall compare the ballot number on the stub with the ballot number on the voter's ballot application. If the ballot numbers are the same, the judge shall tear off and destroy the stub and deposit the ballot in the ballot box unless the voter is successfully challenged. The judge shall file all ballot applications in the order in which they are received.

(2) If the voter is voting pursuant to § 2-7-112(a)(3), the voter shall state the voter's name and present the folded ballot to the judge assigned to receive and deposit the provisional ballots. The judge shall compare the provisional ballot number on the stub with the provisional ballot number on the voter's ballot application. The judge shall file all ballot applications in the order in which they are received. If the provisional ballot numbers are the same, the judge shall tear off and destroy the provisional ballot stub and deposit the provisional ballot in the provisional ballot envelope which contains the provisional ballot affidavit. The judge shall assure that the provisional ballot affidavit has been completed and signed by the voter. The provisional ballot, in its envelope, shall be deposited in an absentee ballot box that satisfies the requirements of the absentee ballot boxes and has been locked pursuant to § 2-6-311.



§ 2-7-115 - Residence requirements -- Primary election voting requirements.

(a) A voter may vote only in the precinct where the voter resides and is registered, but if a registered voter has, at any time prior to voting, changed residence to another place inside the county, the voter must vote pursuant to the provisions of § 2-7-140. If a registered voter has, within ninety (90) days before a state primary or general election or federal primary or general election, changed residence to another place inside Tennessee but outside the county where the voter is registered, the voter may vote in the polling place where the voter is registered. If the voter has, within ninety (90) days before an election, changed name by marriage or otherwise, the voter may vote in the polling place where the voter is registered or is entitled to vote under § 2-7-140.

(b) A registered voter is entitled to vote in a primary election for offices for which the voter is qualified to vote at the polling place where the voter is registered if:

(1) The voter is a bona fide member of and affiliated with the political party in whose primary the voter seeks to vote; or

(2) At the time the voter seeks to vote, the voter declares allegiance to the political party in whose primary the voter seeks to vote and states that the voter intends to affiliate with that party.



§ 2-7-116 - Assistance to disabled, illiterate or blind voters -- Certified record.

(a) (1) A voter who claims, by reason of illiteracy or physical disability other than blindness, to be unable to mark the ballot to vote as the voter wishes and who, in the judgment of the officer of elections, is so disabled or illiterate, may:

(A) Where voting machines are used, have the ballot marked on a voting machine or on a paper ballot subject to the provisions of § 2-7-117 by any person of the voter's selection, or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party; or

(B) Where voting machines are not used, have the ballot marked by any person of the voter's selection or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party.

(2) The officer of elections shall keep a record of each such declaration, including the name of the voter and of the person marking the ballot and, if marked by a judge, the name of the judge or other official in whose presence the ballot was marked. The record shall be certified and kept with the poll books on forms to be provided by the coordinator of elections.

(b) (1) A voter who claims, by reason of blindness, to be unable to mark the ballot to vote as the voter wishes and who, in the judgment of the officer of elections, is blind, may:

(A) Where voting machines are used, have the ballot marked on a voting machine or on a paper ballot subject to the provisions of § 2-7-117 by any person of the voter's selection or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party; or

(B) Where voting machines are not used, have the ballot marked by any person of the voter's selection or by one of the judges of the voter's choice in the presence of either a judge of a different political party or, if such judge is not available, an election official of a different political party.

(2) The officer of elections shall keep a record of each such declaration, including the name of the voter and of the person marking the ballot and, if marked by a judge, the name of the judge or other official in whose presence the ballot was marked. The record shall be certified and kept with the poll books on forms to be provided by the coordinator of elections.

(c) (1) A voter, who is physically disabled or who is visibly pregnant or frail, may request the officer of elections at the polling place for permission to be moved to the front of any line. In accordance with policies and procedures promulgated by the state coordinator of elections and at the discretion of the officer of elections, the requesting voter may be moved to the front of any line at the polling place.

(2) A temporary sign, restating the language of subdivision (c)(1), shall be prominently and strategically posted at the polling place whenever voting is underway at the polling place.



§ 2-7-117 - Write-in procedure where voting machines are used.

(a) Where voting machines are used, any voter desiring to cast a ballot for a candidate whose name is not on the voting machine ballot may request a paper ballot to be furnished by the ballot judge. This request must be made before operating a voting machine, and a voter after receiving a paper ballot may not enter a voting machine.

(b) The procedure for casting a write-in ballot in counties which use or have a C.E.S., Inc., Votomatic or other comparable punch card voting system shall be governed by rules and regulations promulgated by the coordinator of elections and the state election commission relative to the use of punch card voting systems.



§ 2-7-118 - Time limit for voting -- Removal of voter.

(a) No voter who is voting without assistance may remain in a voting machine booth or occupy a voting compartment for more than five (5) minutes if other voters are waiting or more than ten (10) minutes in any event.

(b) If a voter refuses to leave after such time elapses, the officer of elections shall have the voter removed.



§ 2-7-119 - Machine out of order -- Procedure.

(a) If a voting machine being used in an election becomes out of order, it shall be repaired if possible or another machine substituted as promptly as possible.

(b) If repair or substitution cannot be made and other machines at the polling place cannot handle the voters, the paper ballots provided for the polling place shall be used and, if necessary, ballots shall be provided under § 2-7-108.

(c) If a voting machine becomes out of order while it is being used, the crosses (X) shall be cleared from its face by the names of candidates and by questions. The voter may then vote on another machine or by paper ballot as the judges decide.



§ 2-7-120 - Spoiled ballots.

If any voter spoils a paper ballot, the voter may obtain others, one (1) at a time, not exceeding three (3) in all, upon returning each spoiled one. The spoiled ballots shall be placed in an envelope marked "Spoiled Ballots."



§ 2-7-121 - Rejected ballots.

No person may take any ballot from the polling place before the close of the polls. If a voter refuses to give the paper ballot to the judge to be deposited in the ballot box after marking it, the officer of elections shall require that the ballot be surrendered to the officer and shall deposit it in a sealed envelope marked "Rejected" with the person's name, the reason for rejection, and the officer's signature.



§ 2-7-122 - Management of machine during voting.

(a) The voting machine operator shall inspect the face of the machine after every voter has voted to ascertain that the ballot labels are in their proper places and that the machine has not been injured or tampered with. The operator shall remove any campaign literature left in the machine booth.

(b) During the election the door or other compartment of the machine may not be unlocked or opened or the counters exposed except by the voting machine technician or other authorized person, a statement of which shall be made and signed by the voting machine technician or authorized person and attached to the returns.



§ 2-7-123 - Challenges to right to vote -- Oath of challenged voter.

If any person's right to vote is challenged by any other person present at the polling place, the judges shall present the challenge to the person and decide the challenge after administering the following oath to the challenged voter: "I swear (affirm) that I will give true answers to questions asked about my right to vote in the election I have applied to vote in." A person who refuses to take the oath may not vote.



§ 2-7-124 - Challenges -- Grounds and procedure.

(a) A person offering to vote may be challenged only on the grounds that the person:

(1) Is not a registered voter in Tennessee and did not vote a provisional ballot;

(2) Is not a resident of the precinct where the person seeks to vote;

(3) Is not the registered voter under whose name the person has applied to vote;

(4) Has already voted in the election; or

(5) Has become ineligible to vote in the election being conducted at the polling place since the person registered.

(b) The judges may ask any question which is material to deciding the challenge and may put under oath and ask questions of such persons as they deem necessary to their decision. The judges shall ask the administrator of elections to check the original permanent registration records if the voter claims to be registered but has no duplicate permanent registration record.



§ 2-7-125 - Challenged voter -- Voting procedure.

(a) If the judges determine unanimously that the person is not entitled to vote, the person shall vote by paper ballot and the person's ballot shall be deposited in a sealed envelope marked "Rejected" with the person's name, the reason for rejection, and the signatures of the judges written on it.

(b) If the judges do not agree unanimously to rejection, the person shall be permitted to vote as if unchallenged.

(c) In either case the challenge and outcome shall be noted on the back of the voter's duplicate permanent registration record and on the poll lists.



§ 2-7-126 - Challenge on ground of party membership.

A person offering to vote in a primary may also be challenged on the ground that the person is not qualified under § 2-7-115(b). Such a challenge shall be disposed of under the procedure of §§ 2-7-123 -- 2-7-125 by the judge or judges and the other election officials of the party in whose primary the voter applied to vote, with a total of three (3) to decide the challenge.



§ 2-7-127 - Closing of the polling place.

At the time set for the closing of the polling place, the officer of elections shall place one (1) of the election officials at the end of the line of persons waiting to vote. No other person may then get in line to vote. The polls shall be closed as soon as all persons in the line ahead of the election official have voted regardless of when the polls opened.



§ 2-7-128 - Duties after closing the polls.

The registrars shall, immediately after the polls close, cross (X) out the remaining space on incomplete poll list sheets so that no additional names can be written in and shall number those sheets serially and place them in the poll book binders.



§ 2-7-129 - Unused paper ballots -- Disposal.

Immediately after the polls close and before any ballot box or voting machine is opened to count votes, the judges shall tear all unused paper ballots in half without tearing off the numbered stubs. The portion without the stubs may then be discarded, and the portion with the stubs shall be preserved.



§ 2-7-130 - Locking of machine -- Canvass and proclamation of votes on voting machines.

(a) (1) After the polls have closed and after disposal of unused paper ballots, the judges shall then lock and seal the voting machines against voting. The judges shall sign a certificate on the tally sheets, stating that:

(A) Each machine has been locked against voting and sealed;

(B) The number of voters as shown on the public counters;

(C) The numbers on the seals; and

(D) The numbers registered on the protective counters.

(2) The judges shall then open the counter compartment in the presence of the watchers and all other persons who are present, giving full view of all the counter numbers. One (1) of the judges, under the scrutiny of a judge of a different political party, in the order of the offices as their titles are arranged on the machine, shall read aloud in distinct tones the designating number and letter, if any, on each counter for each candidate's name and the result as shown by the counter numbers. The judge shall in the same manner announce the vote on each question. The counters shall not in the case of presidential electors be read consecutively along the party row or column, but shall always be read along the office columns or rows, completing the canvass for each office. The total shown beside the words "Electors for (giving the name) candidate for President and for (giving the name) candidate for Vice President" shall operate as a vote for all the candidates for presidential electors for those candidates for president and vice president.

(3) The vote as registered shall be entered on the duplicate tally sheets in ink by the precinct registrars in the same order on the space which has the same designating number and letter, if any. The minority party precinct registrar shall then read aloud the figures from the tally sheet filled in by the majority party precinct registrar for verification by the minority party judge.

(4) After proclamation of the vote on the voting machines, ample opportunity shall be given to any person present to compare the results so announced with the counter dials of the machine.

(5) The judges shall make corrections.

(b) When voting machines are employed such as those of Shoup manufacture, which achieve the effect of seals by the utilization of master keys, sealing the machines upon the close of polls shall be unnecessary.



§ 2-7-131 - Counting of ballots.

(a) After the requirements of § 2-7-130 have been met or, where voting machines are not used, after the polling place closes, the judges shall open the ballot box in the polling place in the presence of the watchers and all other persons who are present.

(b) The judges shall alternate in drawing ballots from the box and reading aloud within sight of the other judges the names of the persons who have been voted for on each ballot, and the two (2) precinct registrars shall record the votes at the same time for counting on record sheets. The completed record sheets shall be bound in the poll books.

(c) Two (2) judges of different political parties shall then compute the votes for each candidate and each position on a question and shall enter the totals for the paper ballots on the duplicate tally sheets in ink. The third judge shall verify the computation and entry of the totals.

(d) The paper ballot vote totals shall then be announced.

(e) (1) Notwithstanding subsections (a)-(d), if paper ballots are used pursuant to § 2-5-206(e)(2), the county election commission may have such paper ballots counted by the central absentee ballot counting board pursuant to § 2-6-302, after the ballot boxes have been transported to the county election commission office.

(2) The coordinator of elections may promulgate rules and procedures to implement this subsection (e).

(f) (1) Notwithstanding subsections (a)-(d), the county election commission may instruct the officer of elections and a judge of a different political party to transport the locked ballot box or boxes containing voted paper ballots to the county election commission office to have such paper ballots counted by the central absentee ballot counting board pursuant to § 2-6-302. The central absentee ballot counting board utilized in accordance with this subsection (f) may be the same members as a counting board that has already been appointed in like manner to the absentee ballot counting board established under § 2-6-302 or it may contain different members that have been appointed in like manner to such a board. The county election commission may only exercise this option if the ballot box or boxes used in the polling place satisfy the requirements of the absentee ballot boxes and have been locked pursuant to § 2-6-311.

(2) Where the write-in feature of a direct recording electronic voting machine has been used, the county election commission may instruct the officer of elections and a judge of a different political party to transport the locked ballot box or boxes containing the voting machine printer tape containing the write-in names to the county election commission office to have such paper ballots counted by the central absentee ballot counting board pursuant to § 2-6-302. The central absentee ballot counting board utilized in accordance with this subsection (f) may be the same members as a counting board that has already been appointed in like manner to the absentee ballot counting board established under § 2-6-302 or it may contain different members that have been appointed in like manner to such a board.



§ 2-7-132 - Completion of duplicate tally sheets -- Certification -- Final proclamation of vote.

(a) After the completion of the requirements of § 2-7-131, the duplicate tally sheets shall then be completed, showing the total number of votes cast for each office and question, the total number of votes cast for each candidate, including write-in candidates, and for each position on a question.

(b) The duplicate tally sheets shall be certified correct and signed by each judge and by the officer of elections and shall be placed in the poll books.

(c) A final proclamation shall then be made as to the total vote received by each candidate and for each position on questions.



§ 2-7-133 - Ballots which may be counted.

(a) Only ballots provided in accordance with this title may be counted. The judges shall write "Void" on others and sign them.

(b) If the voter marks more names than there are persons to be elected to an office, or if for any reason it is impossible to determine the voter's choice for any office to be filled or on a question, the voter's ballot shall not be counted for such office and shall be marked "Uncounted" beside the office and be signed by the judges. It shall be counted so far as it is properly marked or so far as it is possible to determine the voter's choice.

(c) If two (2) ballots are rolled up together or are folded together, they shall not be counted. The judges shall write on them "Void" and the reason and sign them.

(d) Any ballot marked by the voter for identification shall not be counted. The judges shall write on it "Void" and the reason and sign it.

(e) Ballots which are not counted shall be kept together and shall be bundled separately from the ballots which are counted.

(f) Notwithstanding any other law to the contrary, a vote shall be counted if a recount is undertaken on a punchcard ballot under the following conditions:

(1) When at least two (2) corners of the chad are detached;

(2) Light is visible through the hole; or

(3) An indentation of the chad from the stylus or other object is present and indicates a clearly ascertainable intent of the voter to vote.

(g) Notwithstanding any other provision of law to the contrary, if a voter marks a paper or optical scan ballot with a cross, "x", checkmark or any other appropriate mark within the square, circle or oval to the right of the candidate's name, or any place within the space in which the name appears, indicating an intent to vote for that candidate, it is a vote for the candidate whose name it is opposite. Underlining or circling the candidate's name would also constitute a vote. Any apparent erasure of a mark next to the name of a candidate may not be counted as a vote for that candidate if the voter makes another mark next to the name of one (1) or more different candidates for the same office and counting of the mark would result in an excess number of votes cast for the office.

(h) If a voter casts more than one (1) vote for the same candidate for the same office, the first vote is valid and the remaining votes are invalid.

(i) Any person attempting to be elected by write-in ballots shall complete a notice requesting such person's ballots be counted in each county of the district no later than twelve o'clock (12:00) noon, prevailing time, fifty (50) days before the general election. Such person shall only have votes counted in counties where such notice was completed and timely filed. The notice shall be on a form prescribed by the coordinator of elections and shall not require signatures of any person other than the write-in candidate requesting ballots be counted. The coordinator of elections shall distribute such form to the county election commissions. Upon timely receiving the notice required by this subsection (i), the county election commission shall promptly inform the state coordinator of elections, the registry of election finance, as well as all other candidates participating in the affected election. A write-in candidate may withdraw the notice by filing a letter of withdrawal in the same manner as the original notice was filed no later than the fifth day before the election.



§ 2-7-134 - Return of keys at close of election.

After the tally sheets have been certified, the judges shall close and lock the voting machines and enclose the keys for each voting machine in a separate sealed envelope on which they shall certify the number of the machine, the polling place where it has been used, the number on the seal, and the numbers registered on the public and protective counters.



§ 2-7-135 - Lists of election officials prepared by officer of elections.

(a) The officer of elections shall prepare and certify to the county election commission a list of all election officials who served at the polling place and their official positions. The list shall be signed by each official.

(b) The officer of elections shall certify to the county election commission the names of those persons appointed as officials for the polling place before the election who failed to appear and discharge the duties of office.



§ 2-7-136 - Public announcement of results -- Certification of results on demand of any candidate or watcher.

When the certification of the tally sheets is complete, the officer of elections shall publicly announce the results and shall, on demand of any candidate or watcher present, furnish such person a certified copy of the results. The certificate shall include the names of all candidates appearing on the ballot, the number of votes received by each and the number of votes for and against each question, including separately the total number of votes cast for each by voting machine and by paper ballot. The certificate shall be signed by the officer of elections and the judges and may be used as competent evidence in case of a contest regardless of what tribunal is hearing the contest.



§ 2-7-137 - Items to be locked in ballot box after certification of the completed tally sheets.

After certification of the completed tally sheets and the performance of the other duties of this chapter, the officer of elections shall have the following items placed in the ballot box or boxes which shall then be locked:

(1) The bound bundles of paper ballots;

(2) The record of voter assistance;

(3) The envelopes containing spoiled ballots;

(4) The envelopes containing rejected ballots;

(5) The poll books;

(6) The bound applications for ballots;

(7) The portions of unused paper ballots containing the numbered stubs;

(8) The envelopes containing the voting machine keys; and

(9) The ballot box keys.



§ 2-7-138 - Delivery of locked ballot box and supplies or equipment to county election commission.

The officer of elections, accompanied by either a judge or precinct registrar of another political party, shall immediately deliver the locked ballot box or boxes and remaining election supplies or equipment except the voting machines to the county election commission.



§ 2-7-139 - Removal of supplies from polling place prohibited.

No election supplies, ballots or equipment may be removed from a polling place from the opening of the polls until the requirements of § 2-7-137 have been met except that items which have been delivered to the wrong polling place may be transferred to the correct one.



§ 2-7-140 - Procedures for certain inactive voters.

(a) Voters whose registration is in inactive status because of a failure to respond to a confirmation notice described in § 2-2-106(c) and voters who have changed their address of residence to a new address within the county of registration shall be required to vote under the procedures of this section.

(b) An inactive voter who has not moved or any registered voter of the county who has changed residence to a new address within the same voting precinct shall be required to make a written affirmation of such voter's current address and that the voter is entitled to vote before voting. This affirmation shall be made on a standard form provided by the county election commission and shall be made before the officer of elections at the voter's polling place or the appropriate election official at an early voting site. The voter may then vote using the same method as any other voter at the polling place.

(c) A registered voter of the county who has changed residence to a new address within the county of registration but outside such voter's former voting precinct shall be required to make a written affirmation of the voter's current address and that the voter is entitled to vote before voting;

(1) If a voter under this subsection (c) appears at an early voting location and makes the proper affirmation, the election official shall allow the voter to vote the ballot for the voter's new precinct of residence using the same method as any other voter at the polling place;

(2) (A) If a voter under this subsection (c) appears at such voter's former polling place, the voter cannot cast any ballot at that location. An election official shall make a determination of the voter's new polling place and inform the voter of the appropriate place to vote. The voter shall be required to make a written affirmation of the voter's current address and that the voter is entitled to vote. The official at the voter's former polling location shall indicate on the affirmation that the person has not been allowed to vote at that location and shall give the voter a copy of the form to take to such voter's new polling location. Upon presenting that affirmation at the new polling location and verification that the new address is within that precinct, the voter shall be allowed to vote using the same method as any other voter at the polling place;

(B) A county election commission may establish a centrally located site or sites to be designated by such commission for voters voting under this subdivision (c)(2);

(C) If a county election commission elects to establish a centrally located site or sites, then the official at such former polling location shall notify the voter that the voter has the option to vote either at the new polling place or at the centrally located site or sites. If a central location is other than the county election commission office, then such centrally located site shall be equipped with computer capabilities linked to the county election commission office to allow the voter's records to be changed or corrected in the same manner as if the voter were to appear at the county election commission office on election day in order that the voter may cast the appropriate ballot;

(3) If a voter under this subsection (c) appears at a polling location where the voter is not currently registered, and does not have a copy of the form described in subdivision (c)(2), the election official shall make a determination as to whether that voter's new address is within the voting precinct for that polling location. If the voter now resides in that precinct, the voter shall be required to make a written affirmation of the voter's current address and that the voter is entitled to vote. The fact that this person is a registered voter must be confirmed by the county election commission before this person's vote is counted.

(d) If a voter described in subsection (a) applies for an absentee ballot, the voter shall fill out the appropriate portion of the absentee application to affirm the voter's address and that the voter is entitled to vote. This affirmation would not have to be made in front of an election official. Upon receiving a proper application, the administrator of elections shall send the voter a ballot for the precinct where the voter now resides and update the registration based upon the affirmation as necessary.



§ 2-7-141 - Procedures for certain active voters.

(a) If the registration of a voter has been transferred to a new precinct within the same county pursuant to § 2-2-129(b)(2)(A), the voter shall be required to vote under the procedures of this section.

(b) (1) A registered voter whose registration has been transferred pursuant to § 2-2-129(b)(2)(A), but who has in fact not moved or has moved to a different address from that supplied by the postal service, shall be required to make a written affirmation of such registered voter's current address of residence and that the voter is entitled to vote before voting. This affirmation shall be made on a standard form provided by the county election commission and shall be made before the officer of elections at the voter's polling place or the appropriate election official at an early voting site. The voter may then vote using the same method as any other voter at the polling place. The fact that this voter is a registered voter and has not already voted in the current election must be confirmed by the county election commission before this person may vote.

(2) A county election commission may establish a centrally located site or sites to be designated by such commission for voters voting under this subsection (b).

(3) If a county election commission elects to establish a centrally located site or sites, then the official at such polling location shall notify the voter that the voter has the option to vote either at the new polling place or at a centrally located site or sites. If a central location is other than the county election commission office, then such centrally located site shall be equipped with computer capabilities linked to the county election commission office to allow the voter's records to be changed or corrected in the same manner as if the voter were to appear at the county election commission office on election day in order that the voter may cast the appropriate ballot.

(c) A registered voter whose registration has been transferred pursuant to § 2-2-129(b)(2)(A), who has in fact moved to the new address of residence recorded by the administrator of elections, and who appears to vote at an early voting site or at the new precinct to which the voter's registration has been transferred, shall vote using the same method as any other voter at the polling place.






Chapter 8 - Determination of Results

§ 2-8-101 - Meeting of county election commission following election.

(a) The county election commission shall meet at its office upon completion of its duties under § 2-8-104, but no later than the third Monday after the election to compare the returns on the tally sheets, to certify the results as shown by the returns in writing signed by at least the majority of them, and to perform the duties prescribed by this chapter.

(b) The commission may not recount any paper ballots, including absentee ballots.

(c) Upon the completion of the vote tabulation on election night, each county election commission shall report unofficial results to the coordinator of elections in a form prescribed by the coordinator.

(d) Any county election commission which fails to certify any election by the deadlines set forth in subsection (a), unless such failure is determined by the state election commission to be for good cause, shall forfeit any compensation due the members for the holding of such election. The chair of the state election commission shall promptly notify the chief fiscal officer of any county of such failure to certify under the provisions of this section.

(e) Upon certifying the results of a referendum held by a municipality or county pursuant to title 57, the county election commission shall send certification of the results to the alcoholic beverage commission.



§ 2-8-102 - Undelivered returns.

If the returns from any polling place have not been delivered to the county election commission by the first day after an election, the commission shall employ either a special messenger, a member of its staff or a member of the commission to obtain the missing returns.



§ 2-8-103 - Form of returns -- Sufficiency.

No return, poll list, or certificate made under this title may be disregarded or rejected for want of form or on account of its not being strictly in accordance with the requirements of this title if it can be clearly understood. Any such return or certificate signed by a majority of the election officials at the polling place is sufficient.



§ 2-8-104 - Comparing votes from tally tapes to tabulated election results.

The commission, or such persons as it may designate, shall, as soon as possible after the election, compare the votes from the tally tapes of all appropriate sources to the tabulated election results. All candidates, their representatives, representatives of the political parties, and representatives of the press may be present during this process and shall be given ample opportunity to examine the tabulations. The commission shall create a written report of any revisions of any vote totals in such election.



§ 2-8-105 - Certification of tabulation and results.

After completing the comparison of the returns, the county election commission shall make and certify the official tabulation and certification of results, showing both precinct and county totals, in the following manner:

(1) In triplicate for the offices of governor, members of the general assembly, presidential and vice presidential elector, members of congress, judge, chancellor, or district attorney general;

(2) In triplicate for questions submitted to the people of the entire state;

(3) In duplicate for any other office not listed in subdivision (1) and for questions submitted to people of a part of the state; and

(4) In triplicate for all primary elections.



§ 2-8-106 - Mailing and filing of tabulation and certification.

(a) The commission shall seal and mail the original of the official tabulation and certification of results prepared pursuant to § 2-8-105(1) and (2) to the secretary of state and take the postmaster's receipt for it and shall mail the first copy to the governor and take the postmaster's receipt for it. The remaining copy shall be filed with the county clerk and the commission shall take the clerk's receipt for it. The aforementioned statements may be delivered personally in lieu of mailing by the deadline set forth in § 2-8-101. In the case of a general election for the office of governor, an additional copy of the returns shall be sent directly to the speaker of the senate as provided by article III, § 2 of the Constitution of Tennessee.

(b) The commission shall deliver the official tabulation and certification of results prepared pursuant to § 2-8-105(3) as follows:

(1) If the election is for a county official, the original to the coordinator of elections and take the postmaster's receipt for it, and file the copy with the county clerk, and take the clerk's receipt for it;

(2) If the election is for a municipal office, the original to the chief administrative offices of the municipality and the copy filed with the county clerk; and

(3) If a question, the original to the coordinator of elections and take the postmaster's receipt for it, and the copy to be filed in the county clerk's office and take the clerk's receipt for it.

(c) The commission shall seal and mail the original of the official tabulation and certification of results prepared pursuant to § 2-8-105(4) to the coordinator of elections and take the postmaster's receipt for it, mail a copy to the chair of the political party's state executive committee and take the postmaster's receipt for it, and deliver the remaining copy to the county clerk and take the clerk's receipt for it.

(d) The official tabulation and certification of results forms to be utilized for elections, both primary and general, for the offices listed in § 2-13-202, and for any question submitted to the voters of the entire state shall be furnished by the coordinator of elections. The county election commission shall furnish the forms for all other elections.

(e) The county election commission shall issue certificates of elections to each person elected except those to be commissioned by the governor.



§ 2-8-107 - Disposition and keeping of pollbooks -- Computerized counties.

(a) The commission shall seal and forward all pollbooks containing the original poll list sheets to the secretary of state within ten (10) days after the election to be stored by the secretary of state for nine (9) years, and shall deposit the pollbooks containing the duplicate poll list sheets in the office of the county clerk to be stored by the county clerk for four (4) years in any secure place.

(b) In computerized counties, the commission shall forward to the secretary of state electronically through the AES computer system a list of the names of all voters who participated in the election, verified as to its accuracy, on or before forty-five (45) days after the election, to be stored by the secretary of state for nine (9) years, and shall deposit the list in the office of the county clerk, either printed or in a CD-ROM format, to be stored by the clerk for six (6) years. The commission shall also forward to the secretary of state the list in a CD-ROM format in the time prescribed by law.

(c) The election commission shall keep on file the voter signature list for six (6) years.



§ 2-8-108 - Preservation of paper ballots and other ballot supplies.

(a) The commission shall preserve all paper ballots for six (6) months after the election to which they were cast or offered to be cast and may then dispose of them. During the period in which they are preserved, the packages of ballots shall be kept securely locked and may be opened and the ballots examined only on court order or under chapter 18 of this title.

(b) All other election documents such as applications for all ballots, spoiled and rejected ballots, voter affidavits, records of assistance to voters, etc., shall be preserved by the county election commission for six (6) months or longer if so ordered by a court or by the coordinator of elections. All election documents pertaining to a federal election shall be preserved by the county election commission for twenty-two (22) months.



§ 2-8-109 - Messenger to bring county returns to the secretary of state.

The secretary of state may employ a special messenger to bring the returns filed with the county clerk if those sent by mail fail to arrive. The expenses of the messenger shall be paid out of the state treasury.



§ 2-8-110 - Public calculation and comparison of votes -- Declaration of election -- Certificates of election.

(a) The governor, secretary of state and attorney general and reporter shall, as soon as the returns are received, publicly calculate and compare the votes received by each person for the office of member of the general assembly, presidential and vice presidential elector, member of congress, judge, chancellor, or district attorney general, and declare the person receiving the highest number of votes elected.

(b) The secretary of state shall assure the preservation of the original certification of results executed under this section.

(c) The governor shall furnish each person elected with a certificate of election, which shall also be a commission of office, signed by the governor and the secretary of state. The certificate shall be prima facie evidence of election. A duplicate original of the certificate of election as United States senator shall be sent to the president of the United States senate.



§ 2-8-111 - Tie votes.

If there is a tie vote between the two (2) or more persons having the highest number of votes for an office, the state election commission shall cast the deciding vote except that:

(1) The county legislative body may cast the deciding vote for offices filled by the votes of a single county or civil district, or, in the alternative, the legislative body may by resolution call for a run-off election between the tied candidates;

(2) The municipal legislative body shall cast the deciding vote for municipal offices, or, in the alternative, the legislative body may by resolution call for a run-off election between the tied candidates;

(3) The governor shall cast the deciding vote for representatives in congress;

(4) The election shall be void if it is for senator in congress, and the governor shall immediately issue an order directing the holding of a special election for the office; and

(5) The general assembly in joint convention shall cast the deciding vote for governor.



§ 2-8-112 - Messenger to bring county returns to general assembly.

The general assembly may, if it becomes necessary, send a special messenger for the copy of the returns of any particular county deposited with the county clerk. The expenses of the messenger shall be paid out of the state treasury.



§ 2-8-113 - Primary elections -- Determination of results.

(a) On the fourth Thursday after a primary election, the state coordinator of elections shall publicly calculate and compare the votes received by each person and declare who has been nominated for office in the primary or elected to the state executive committee. The candidates who receive the highest number of votes shall be declared elected or nominated; provided, that in order for any person to receive a party nomination by write-in ballots, such person must receive a number of write-in votes equal to or greater than five percent (5%) of the total number of registered voters of the district. However, this section shall not apply where there are candidates for the office involved listed on the official ballot.

(b) The coordinator of elections may delegate the duty under subsection (a) to county primary boards with respect to offices to be elected by voters within a single county and, if requested by the state executive committee of a political party, shall delegate such duty to the county primary boards. The county primary boards shall send the results of the primary election to the state party executive committee unless the state party executive committee wishes to exercise its functions under this section as a party primary board. The state party executive committee may revoke or rescind its request that the coordinator of elections delegate such duty to the county primary boards.

(c) Any person trying to receive a party nomination by write-in ballots shall complete a notice requesting such person's ballots be counted in each county of the district no later than twelve o'clock (12:00) noon, prevailing time, fifty (50) days before the primary election. Such person shall only have votes counted in counties where such notice was completed and timely filed. Write-in candidates for the offices of governor, United States senator and representative in the United States congress shall file their notice with the state coordinator of elections. The notice shall be on a form prescribed by the coordinator of elections and shall not require signatures of any person other than the write-in candidate requesting ballots be counted. The coordinator of elections shall distribute such form to the county election commissions. Upon timely receiving the notice required by this subsection (c), the county election commission shall promptly inform the state coordinator of elections, the registry of election finance, as well as all other candidates participating in the affected election. A write-in candidate may withdraw the notice by filing a letter of withdrawal in the same manner as the original notice was filed no later than the fifth day before the election.



§ 2-8-114 - Primary elections -- Tie votes.

If the coordinator of elections determines that there is a tie between the two (2) or more candidates for an office who have the highest number of votes, the tie shall be broken as prescribed in the rules of the political party.



§ 2-8-115 - Primary elections -- Certification of nominees.

The coordinator of elections shall certify the names of the nominees of political parties to the county election commission of each county in which the nominees are candidates by the qualifying deadlines set in § 2-5-101.



§ 2-8-116 - Right of candidate to receive certified copies of poll lists and tally sheets.

Each candidate has the right to have delivered to the candidate by the state election commission or the county election commission certified copies of all poll lists and tally sheets used in the counties in which the candidate ran, upon demand and payment of the regular legal fees.






Chapter 9 - Voting Machines

§ 2-9-101 - Specifications -- Contract for modification.

(a) A voting machine to be used in Tennessee must provide facilities for voting for candidates at both primary and general elections, at nonpartisan elections or at a combination of a nonpartisan and partisan primary or general election. It must permit a voter to vote for any person for any office, whether or not nominated as a candidate by a political party. It must ensure voting in absolute secrecy. It must permit a voter to vote for any candidate or on any special measure for whom or on which the voter is lawfully entitled to vote but none other. It must permit a voter to vote for the proper number of candidates for an office but no more. It must be provided with a lock or locks by which immediately after the polls are closed any movement of the voting or registering mechanism can be absolutely prevented. It may be either manually or electrically operated. An electric machine must convert to manual operation, and the alternate type of operation must be a standard function of the machine and not be designed as an emergency or temporary device only. Each voting machine shall have not less than eight (8) columns and shall be equipped with interlocks in the following manner:

(1) for the basic lever type machine, interlocks on columns 1, 4, and 7;

(2) for the 2.5 lever type machine, interlocks on columns 1, 4, and 7 and an additional main interlock adjacent to column 10;

(3) on the 3.2 eight column machine, interlocks on columns 1, 4, and 7 and an additional main interlock adjacent to column 8; and

(4) on the 3.2-10.25 lever type machine, interlocks on columns 1, 4, and 7 and an additional main interlock adjacent to column 10.

(b) Any voting machine not presently equipped as described in (a) shall be modified pursuant to a contract to be let by the coordinator of elections through normal purchasing procedures. The contract shall contain such provisions as the coordinator of elections, secretary of state and commissioner of finance and administration shall deem necessary and proper, and shall provide for the use of new parts only. Furthermore, the contract shall provide for the inspection of parts, labor, and equipment by a team of local machine technicians, and the costs of such inspection at the local level shall be borne by the company or firm awarded the contract.

(c) A party lever device enabling a voter to vote for all the nominees of a particular political party by operating a single lever is prohibited except that a party lever shall be provided for each political party's candidates for presidential and vice presidential electors.



§ 2-9-102 - Equipment furnished for machine.

The county election commission shall have each voting machine furnished:

(1) With an electric light or a substitute for one which will give sufficient light to enable the voters while in the booth to read the ballot labels and to enable election officials to examine the counters; and

(2) With a curtain or other equipment so as to conceal the voter and the voter's action while voting.



§ 2-9-103 - Voting machine technicians.

(a) The representatives of each political party on the county election commission shall jointly appoint a voting machine technician who is a member of their political party and who is qualified by training or experience to prepare and maintain the voting machines, and the county election commission shall appoint as many assistants as may be necessary for the proper preparation of the machines for elections and for their maintenance, storage, and care.

(b) The voting machine technicians, under the direction of the commission, shall have charge of the voting machines and shall represent the commission during the preparation of the voting machines.

(c) The voting machine technicians shall serve at the pleasure of the commissioners who appointed them. The assistants shall serve at the pleasure of the commission.

(d) The commission shall fix the compensation of the voting machine technicians and assistants commensurate with the work required.

(e) Duties imposed on the voting machine technician by this chapter shall be performed jointly by the voting machine technicians.

(f) (1) Any voting machine technician appointed by the county election commission who performs such duties on a part-time basis and who has other full-time employment shall be excused without pay from such full-time employment for the days required for the performance of the technician's duties.

(2) No employer of a voting machine technician being excused from employment pursuant to this section shall require such technician to use vacation time or other leave time for the days such technician has been excused from employment to perform the technician's duties.



§ 2-9-104 - Custody of machines and keys.

(a) The local authority adopting voting machines shall have custody of them when they are not in use at an election and shall preserve and keep them in repair. All keys for voting machines shall be securely locked between elections by the voting machine technician. A public officer, who is entitled to the custody of the machine for any period of time, is entitled to the keys necessary for the proper use of the machines in the officer's charge.

(b) Local authorities shall provide ample police protection against tampering with or injury to the voting machines after they have been prepared for and during an election and shall provide adequate storage at all other times.



§ 2-9-105 - Preparation of machines for election.

(a) The county election commission shall have the proper ballot labels placed on the voting machines and shall have the machines put in proper order for voting with the registering counters set at zero (000), the counting mechanisms locked, and each machine sealed with a pre-numbered seal. The voting machine technician shall certify in writing that, before sealing each machine but after preparing it for an election, such technician has tested each voting lever and that each machine is in proper working order.

(b) Before examining the voting machines to determine whether they are properly set up, the commission shall mail notices to the chairs of the county executive committees of the political parties and to independent candidates stating where and when the machines will be examined. Each county executive committee chair and county primary board chair may designate a representative who may be present to see that the machines are properly prepared for use in the election.

(c) When the machines have been examined, the party representatives and either the commission or the voting machine technician shall make a certificate in writing which shall be filed in the county election commission office stating the number of machines, whether all of the machines are set at zero (000), the number registered on each protective counter and the number on each metal seal with which the machines are sealed.

(d) The keys for each machine shall be sealed in an envelope showing the location where the machine is to be used, the number of the machine, the number on the protective counter, and the seal number.

(e) The commission may delegate its duty to examine the machines to the voting machine technician.



§ 2-9-106 - Delivery of machines to polling places.

The election commission shall ensure that the voting machines are delivered to the polling places in a timely manner and are set up in the proper manner for use at the election.



§ 2-9-107 - Storage of machines.

Within twenty-four (24) hours after the close of the polls, or as soon thereafter as practicable, the voting machine technician shall have the machines returned to the storage places provided under § 2-9-104(b).



§ 2-9-108 - Voting machines to remain locked.

Each voting machine shall remain locked against voting for five (5) days after the certification of the election and as much longer as may be necessary or advisable because of a contest over the result of the election. When another election necessitating the use of a particular voting machine is to be held within a period of thirty (30) days after an election, that voting machine may be opened after five (5) days upon the agreement of all the candidates in the earlier election whose names appeared on the ballot on that machine. A voting machine may be opened and examined upon the order of any court of competent jurisdiction at any time.



§ 2-9-109 - Precincts required to use voting machines -- Use of paper ballots in certain municipal elections.

(a) Precincts having more than three hundred (300) registered voters shall be equipped by the county in which they are located with voting machines for use in all elections and smaller precincts may be so equipped. If the governing body of any county does not provide voting machines as required by the preceding sentence, the county election commission, instead of the county governing body, shall equip the precincts with voting machines in accordance with §§ 2-9-112 -- 2-9-114. However, in counties having populations of not less than twelve thousand one hundred (12,100) nor more than twelve thousand two hundred (12,200), according to the federal census of 1970 or any subsequent federal census, voting machines for any precinct having fewer than one thousand (1,000) registered voters shall not be purchased without the approval of the county commission.

(b) Any municipality with a population of five thousand (5,000) or less, according to the 1980 federal census or any subsequent federal census, may elect to use paper ballots instead of voting machines for municipal elections, when there is no opposition for any of the offices involved. Such decision shall be made known to the county election commission at the time the municipality directs the election commission to call its election.



§ 2-9-110 - Use of non-standard machines.

(a) The county election commission, with the approval of the coordinator of elections and the state election commission, may provide for the use of voting machines which do not meet the requirements of this title except under this section.

(b) Machines and procedure for such use shall provide as much protection for the purity of the ballot and against election fraud as do voting machines which otherwise meet the requirements of this title.

(c) The use of voting machines in compliance with this section and the rules of the coordinator of elections shall be as valid for all purposes in an election as if the machines had otherwise met the requirements of this title for voting machines.



§ 2-9-111 - Payment for machines.

The governing body of a city, town or county may adopt voting machines and, upon the adoption and purchase of voting machines, shall provide for payment for the machines in the way it deems for the best interest of the locality and may for that purpose issue bonds, certificates of indebtedness or other obligations which shall be a charge on the city, town or county. Such bonds, certificates or other obligations may be issued with or without interest, payable at such time or times as the authorities may determine, but shall not be issued or sold at less than par. If it is proposed that bonds be issued to finance the purchase of voting machines, such bonds may not be issued unless approved in an election by a majority of the votes cast by the voters of the city, town or county affected.



§ 2-9-112 - State financing of voting machines -- Agreement.

When the governing body of a county requests the coordinator of elections to have the state finance the acquisition of a specified number of voting machines under §§ 2-9-112 -- 2-9-114, the governing body of the county and the coordinator of elections shall enter into an agreement to be known as a "contract, lease and option," subject to the following requirements:

(1) The original lease term shall be for a period agreed to by the governing body of the county and the coordinator of elections. The county shall have the exclusive right and option to extend the term of the lease from year to year for periods of one (1) year at a time for an agreed period. The total lease period shall in no case exceed twenty (20) years.

(2) The rentals prescribed for the original term and for each of the full number of years for which the lease may be extended shall not be less than the amounts required in each of such years to amortize the total amount of bonds issued to defray the cost of the machines.

(3) The governing body of the county shall agree, in each effective year of the lease, to maintain the voting machines.

(4) If the governing body of the county fails or neglects to pay any of the rentals prescribed, the commissioner of finance and administration shall retain the sum necessary for such payment out of any state funds distributable to the county for any purpose. No statutory requirement that any distributable, state collected, locally shared funds shall be used exclusively for a designated purpose shall be construed as preventing the commissioner of finance and administration from taking out of such fund.

(5) The contract, lease and option may contain any other reasonable provision deemed necessary and desirable by the commissioner, the coordinator of elections or the governing body of the county.

(6) Subject to all of the above, when the governing body of a county requests the coordinator of elections to have the state finance the cost of modifying its voting machines in order to comply with the specifications of this chapter, the governing body of the county and the coordinator of elections shall enter into an agreement to be known as a "voting machine loan agreement." The agreement shall be subject to all the terms and conditions as if the county were purchasing machines. The agreement shall provide that the state maintain a lien on such machines until such agreement is satisfied and that such agreements are subject to an annual interest rate of six percent (6%).



§ 2-9-113 - State financing of voting machines -- Purchase.

(a) The commissioner of finance and administration shall purchase or otherwise acquire voting machines to carry out § 2-9-112.

(b) The coordinator of elections, subject to the approval of the commissioner, shall determine the number of machines to be purchased for the governing body of any county and enter into agreements, as provided in § 2-9-112, with the county for the financing of the machines. The coordinator of elections in determining the number of machines to be purchased for a county shall consider the following factors:

(1) The amount of state funds available for the financing of voting machines;

(2) Whether the county is making an initial acquisition of machines or is replacing old machines;

(3) The need of the county for assistance in purchasing machines; and

(4) Such other considerations as may be pertinent to carry out the purposes of this title.



§ 2-9-114 - Funding for voting machine loan fund.

All moneys paid by the county to the coordinator of elections under the provisions of either the contract, lease and option or the "voting machine loan agreement" shall be paid into the "voting machine loan fund" and shall be used to fund subsequent loans pursuant to § 2-9-112 in the manner provided by law. Nothing in this section shall be construed to exclude or prevent future appropriations for the purpose of funding the voting machine loan fund.



§ 2-9-115 - Use of voting machines owned by another governing body.

Nothing in this chapter shall prevent voting machines owned or controlled by one governing body from being used by another governing body when arrangements to do so are agreed upon by the affected governing bodies.



§ 2-9-116 - Use of voting machines by groups of citizens.

A county election commission may establish and implement a policy permitting the use of voting machines by a group of citizens; provided, that in any county having a metropolitan form of government, the decision to implement the policy is subject to the approval of the local governing body.



§ 2-9-117 - Approval of voting machines -- Reexamination of machines to ensure certification.

The state coordinator of elections and the state election commission shall approve any voting machine before a county election commission purchases such machine. Before the 2002 election cycle and at least every eight (8) years thereafter, the state coordinator of elections and the state election commission shall reexamine all voting machines to ensure such machines still meet the minimum criteria for certification. If a particular machine is not recertified by the coordinator of elections and the state election commission, the affected county election commission shall have two (2) years to purchase and implement machines that are properly certified.






Chapter 10 - Campaign Finances

Part 1 - Financial Disclosure

§ 2-10-101 - Short title -- Application -- Administration -- Adoption of more stringent requirements.

(a) This part shall be known and may be cited as the "Campaign Financial Disclosure Act of 1980."

(b) This part does not apply to any candidate for public office for which the service is part time and for which the compensation is less than one thousand dollars ($1,000) per month; provided, that this exemption shall not be applicable to any such candidate for a public office as a chief administrative officer or to any such candidate whose expenditures exceed one thousand dollars ($1,000).

(c) Any charter provisions of municipalities regarding campaign financial disclosures of candidates for public office apply to candidates for public office, except to the extent that such provisions are in conflict with this part.

(d) The registry of election finance shall have the jurisdiction to administer and enforce the provisions of this part concerning campaign financial disclosure.

(e) Nothing in this part shall be construed as prohibiting the largest municipality located within any county having a population of not less than three hundred thirty-five thousand (335,000) nor more than three hundred thirty-six thousand (336,000), according to the 1990 federal census or any subsequent federal census, from enacting, by ordinance or charter amendment, more stringent financial disclosures of candidates for municipal local public office than those requirements imposed by this part. A municipality adopting more stringent requirements pursuant to this chapter shall compensate the county for any additional expenses incurred by the county election commission as a result of adopting more stringent requirements.



§ 2-10-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Affiliated political campaign committees" means political campaign committees established, financed, maintained, or controlled by any corporation, labor organization, or any other person, including any parent, subsidiary, branch, division, department, or local unit of such corporation, labor organization, or any other person, or by any group of such persons;

(A) All committees established, financed, maintained or controlled by a single corporation and/or its subsidiaries shall be affiliated political campaign committees;

(B) All committees established, financed, maintained or controlled by a single national or international union and/or its local unions or other subordinate organizations shall be affiliated political campaign committees;

(C) All committees established, financed, maintained or controlled by an organization of national or international unions and/or all its state and the local central bodies shall be affiliated political campaign committees, but such committees shall not be affiliated with the political campaign committees established, financed, maintained or controlled by any union that is a member of the organization;

(D) All committees established, financed, maintained or controlled by a membership organization, other than political party committees, including trade or professional associations and/or related state and local entities of that organization or group shall be affiliated political campaign committees;

(E) All committees established, financed, maintained or controlled by the same person or group of persons shall be affiliated political campaign committees;

(F) Owners, officers, employees, members or other individuals associated with any corporation, labor organization, membership organization, or any other person or group of persons that has established, financed, maintained or controlled a political campaign committee shall not be considered affiliated with such political campaign committee;

(2) "Attorney general and reporter" means the attorney general and reporter of Tennessee;

(3) "Candidate" means an individual who has made a formal announcement of candidacy or who is qualified under the law of this state to seek nomination for election or elections to public office, or has received contributions or made expenditures except for incidental expenditures to determine if one shall be a candidate, or has given consent for a campaign committee to receive contributions or make expenditures with a view to bringing about the individual's nomination for election or election to state public office;

(4) "Contribution" means any advance, conveyance, deposit, distribution, transfer of funds, loan, loan guaranty, personal funds of a candidate, payment, gift, or subscription of money or like thing of value, and any contract, agreement, promise or other obligation, whether or not legally enforceable, made for the purpose of influencing a measure or nomination for election or the election of any person for public office or for the purpose of defraying any expenses of an officeholder incurred in connection with the performance of the officeholder's duties, responsibilities, or constituent services. "Contribution" shall not be construed to include the following:

(A) Services, including expenses provided without compensation by a candidate or individuals volunteering a portion or all of their time, on behalf of a candidate or campaign committee;

(B) Any news story, commentary or editorial distributed through the facilities of any broadcasting station, newspaper, magazine or other periodical publication, unless such facilities are owned wholly or in part, or controlled by any political party, political committee or candidate;

(C) Nonpartisan activity designed to encourage individuals to register to vote or to vote;

(D) Any written, oral or electronically transmitted communication by any membership organization or corporation to its members or stockholders, if such membership organization or corporation is not organized primarily for the purpose of influencing the nomination for election, or election, of any person to public office;

(E) The use of real or personal property and the cost of invitations, food and beverages not exceeding one hundred dollars ($100), voluntarily provided on an individual's residential premises for candidate related activities; or

(F) For a county executive committee that has annual receipts and expenditures of less than ten thousand dollars ($10,000), receipts and expenditures, including a reasonable amount for rent, by a state or county executive committee or primary board when performing the duties imposed upon them by law; provided, that such receipts and expenditures are segregated from and maintained in a fund separate and apart from any funds used by the party as a political campaign committee, it being the legislative intent that if no separate fund is maintained, all receipts and expenditures of the committee or board shall be subject to the disclosure provisions of this part;

(5) "Election" means any general, special or primary election or run-off election, held to approve or disapprove a measure or nominate or elect a candidate for public office;

(6) (A) "Expenditure" means a purchase, payment, distribution, loan, advance, deposit or gift of money or anything of value made for the purpose of influencing a measure or the nomination for election or election of any person to public office;

(B) "Expenditure" also includes the use of campaign funds by an officeholder for the furtherance of the office of the officeholder;

(7) "File" or "filed" means the date actually deposited with or received by the appropriate office or the date of the postmark if postmarked and sent by registered or certified mail of the United States postal service;

(8) "Measure" means any proposal submitted to the people of the entire state, or any political subdivision of the state, for their approval or rejection at an election, including any proposed law, act or part of an act of the general assembly, or revision of or amendment to the constitution;

(9) "Multicandidate political campaign committee" means a political campaign committee to support or oppose two (2) or more candidates for public office or two (2) or more measures;

(10) (A) "Person" means an individual, partnership, committee, association, corporation, labor organization or any other organization or group of persons;

(B) Any limited liability company or limited liability partnership created under title 48 shall be considered a person for the purpose of this subdivision (10) and subdivision (1);

(11) "Personal funds" means:

(A) Any assets which the candidate had legal right of access to or control over at the time the candidate became a candidate and with respect to which the candidate had either:

(i) Legal and rightful title; or

(ii) An equitable interest;

(B) Salary and other earned income from bona fide employment;

(C) Dividends and proceeds from the sale of the candidate's stocks or other investments;

(D) Bequests to the candidate; income from trusts established before candidacy;

(E) Income from trusts established by bequest after candidacy of which the candidate is the beneficiary;

(F) Gifts of a personal nature which had been customarily received prior to candidacy; and

(G) That portion of assets jointly owned with the candidate's spouse which is the candidate's share under the instruments of conveyance or ownership. If no specific share is indicated by such instrument, the value of one-half of the property used shall be considered as personal funds;

(12) "Political campaign committee" means:

(A) A combination of two (2) or more individuals, including any political party governing body, whether state or local, making expenditures, to support or oppose any candidate for public office or measure, but does not include a voter registration program;

(B) Any corporation or any other organization making expenditures, except as provided in subdivision (4), to support or oppose a measure; or

(C) Any committee, club, corporation, association or other group of persons which receives contributions or makes expenditures to support or oppose any candidate for public office or measure during a calendar quarter in an aggregate amount exceeding two hundred fifty dollars ($250);

(13) "Public office" means any state public office or local public office filled by the voters;

(A) "Local public office" means any state, county, municipal, school or other district or precinct office or position, including general sessions and juvenile court judges, that is filled by the voters, with the exception that "local public office" does not include any state public office as defined in subdivision (13)(B); and

(B) "State public office" means the offices of governor, member of the general assembly, delegate to a Tennessee constitutional convention, trial judge, chancellor, district attorney general, district public defender, judge of the court of criminal appeals, judge of the court of appeals and supreme court judge; and

(14) "Secretary of state" means the secretary of state or the secretary of state's designee.



§ 2-10-103 - Duties of county election commissions.

(a) It is the duty of each county election commission to:

(1) Accept and file any information filed pursuant to the requirements of this part and information voluntarily supplied that exceeds the requirements of this part;

(2) Make statements and other information filed with it available for public inspection and copying during regular office hours at reasonable expense;

(3) Preserve such statements and other information for a period of five (5) years from date of receipt; and

(4) Notify all candidates for local public office in a local election of the requirements for filing any statement required by this part seven (7) days before any deadline provided for herein.

(b) It is the duty of the state election commission to furnish the name and address of any candidate for statewide public office and the language of any measure submitted to the people of the entire state to the secretary of state and the registry of election finance.



§ 2-10-104 - Affirmation of statements before witness.

All statements required by this part shall be signed by the person filing such statement in the presence of one (1) witness who shall sign such statements as a witness. The treasurer shall not be authorized to sign as a witness. Such person shall sign the statements prior to the filing of the statements. Statements required by this part do not have to be sworn to or affirmed by a notary.



§ 2-10-105 - Filing of contribution, loan and expenditure statements -- Deadlines -- Certification of treasurers and other officers -- Retention of records -- Additional reporting requirements.

(a) Each candidate for state public office and political campaign committee in a state election shall file with the registry of election finance a statement of all contributions received and all expenditures made by or on behalf of such candidate or such committee. The statement of each candidate for state public office shall include the date of the receipt of each contribution, and the statement of a political campaign committee in a state election shall include the date of each expenditure that is a contribution to a candidate in any election.

(b) Each candidate for local public office and political campaign committee for a local election shall file with each county election commission of the county where the election is held a statement of all contributions received and all expenditures made by or on behalf of such candidate or such committee. The statement of each candidate for local public office shall include the date of the receipt of each contribution, and the statement of a political campaign committee for a local election shall include the date of each expenditure that is a contribution to a candidate in any election.

(c) (1) The statements required by subsections (a) and (b) of each candidate, each single candidate political campaign committee, single measure political campaign or multicandidate political campaign committee shall be filed quarterly during an election year, within ten (10) days following the conclusion of the quarterly reports ending March 31, June 30, September 30 and January 15. Such candidate and political campaign committees shall also be required to file a pre-primary statement and pre-general election statement. The pre-primary statement shall cover the period from the last day included in the July quarterly statement through the tenth day before the primary election. Such pre-primary statement is due seven (7) days before the primary election. The pre-general election statement shall cover the period from the last day included in the October quarterly statement through the tenth day before the general election. Such pre-general election statement is due seven (7) days before the general election.

(2) Statements for any runoff election, from the last day included in any prior report through the tenth day before any such election shall be filed not later than seven (7) days before the election.

(3) Any candidate or political campaign committee filing a statement pursuant to subsection (e) before January 16 of the year in which the candidate or committee expects to be involved in an election shall file reports with the registry of election finance or the county election commission, whichever is required by subsections (a) and (b), by January 31 and July 15 immediately succeeding the filing, and semi-annually thereafter until the year of the election. If January 31 or July 15 falls on a Saturday, a Sunday, or a legal holiday, § 1-3-102 shall apply. The ending date of the January 31 reporting period is January 15. The ending date of the July 15 reporting period is June 30. A semiannual report is not required to be made if the reporting date is within sixty (60) days of a report otherwise required by this part.

(4) Each statement required by subsections (a) and (b) shall include transactions occurring since the preceding statement.

(d) Each multicandidate political campaign committee shall file reports according to subsection (c)(1). Each report shall include transactions occurring since the preceding report. Such reports shall be made available on the Internet as soon as practicable once such multicandidate political campaign committee has filed such information and the registry has reviewed such statements for accuracy and timeliness. If a multicandidate political campaign committee has not timely filed a quarterly report, then the registry shall post on the Internet that the multicandidate political campaign committee is delinquent.

(e) (1) Each candidate and each political campaign committee shall certify the name and address of the candidate's or committee's political treasurer to the registry of election finance or the county election commission, where appropriate, before the candidate or committee may receive a contribution or make an expenditure in a state or local election. A statement certifying a candidate's treasurer must contain the office the candidate is seeking and the year of the election. A state public officeholder shall also certify the name and address of such officeholder's political treasurer to the registry of election finance before the officeholder or the officeholder's political committee may accept a contribution to defray the expenses incurred in connection with the performance of the officeholder's duties or responsibilities, and a local officeholder shall so certify the name and address of such officeholder's treasurer to the appropriate county election commission. A candidate may serve as that candidate's own political treasurer. A candidate or political campaign committee shall notify the registry of election finance or county election commission of any changes in the office of its political treasurer. Any such statements filed pursuant to this part shall be cosigned by the candidate, if such candidate appoints a political treasurer other than the candidate.

(2) In addition to the requirements in subdivision (e)(1), a multicandidate political campaign committee shall also certify the name and address of all officers of such committee to the registry of election finance. A multicandidate political campaign committee is required to have at least one (1) officer, not including the treasurer of such committee.

(f) All records used by the candidate or political campaign committee to complete a statement required by this part shall be retained by the candidate or political campaign committee for at least two (2) years after the date of the election to which the records refer or the date of the statement, whichever is later. After the two-year period, the candidate or political campaign committee is authorized to destroy such records, absent any pending investigation by the registry of election finance or any other law enforcement agency, or absent any administrative or court proceeding. Once an investigation is closed by the registry of election finance, records may be destroyed upon a petition for approval to the registry of election finance.

(g) Separate reporting shall be required for both primary elections and general elections. Cumulative reporting for both primary and general elections for the same office in the same year is expressly prohibited. An appointment of a political treasurer pursuant to subsection (e) may be cumulative, and one (1) such appointment shall be sufficient for both a primary and general election for the same office in the same year. A successful primary candidate shall not be required to certify a political treasurer for the general election, if the candidate had previously certified such political treasurer prior to the primary election.

(h) (1) During the period beginning at twelve o'clock (12:00) midnight of the tenth day prior to a primary, general, runoff or special election or a referendum and extending through twelve o'clock (12:00) midnight of such election or referendum day, each candidate or political campaign committee shall, by telegram, facsimile machine, hand delivery or overnight mail delivery, file a report with the registry of election finance or the county election commission, whichever is required by subsections (a) and (b), of:

(A) The full name and address of each person from whom the candidate or committee has received and accepted a contribution, loan or transfer of funds during such period and the date of the receipt of each contribution in excess of the following amounts: a committee participating in the election of a candidate for any state public office, five thousand dollars ($5,000); or, a committee participating in the election of a candidate for any local public office, two thousand five hundred dollars ($2,500). If the committee is participating in the election of candidates for offices with different reporting amounts, the amount shall be the lowest for any candidate in whose election the committee is participating or in which any committee is participating to which it makes or from which it receives a transfer of funds; and

(B) Such report shall include the amount and date of each such contribution or loan reported, and a brief description and valuation of each in-kind contribution. If a loan is reported, the report shall contain the name and address of the lender, of the recipient of the proceeds of the loan, and of any person who makes any type of security agreement binding such person or such person's property, directly or indirectly, for the repayment of all or any part of the loan.

(2) Each report required by subdivision (h)(1) shall be filed by the end of the next business day following the day on which the contribution to be reported is received.

(3) The registry shall develop appropriate forms for the report required by subdivision (h)(1) and make such forms available to the candidates and the county election commissions.

(i) Any state or local political party or caucus of such political party established by members of either house of the general assembly that controls or operates one (1) or more political campaign committees shall report all receipts and disbursements by the party in the same manner and at the same time that it reports contributions and expenditures by the party's political campaign committee.

(j) Reports filed under this section shall not be cumulative, except as provided in subsection (g) regarding appointment of a political treasurer. Each report shall reflect the total for its own reporting period.

(k) "Date of the receipt", as used in this section, means the date when the contribution was received by the candidate, candidate's committee, or treasurer.



§ 2-10-106 - Supplemental semiannual statements of contributions and expenditures -- Funds maintained in segregated campaign accounts.

(a) If the final statement of a candidate shows an unexpended balance of contributions, continuing debts and obligations, or an expenditure deficit, the campaign treasurer shall file with the registry of election finance or the county election commission, whichever is required by § 2-10-105(a) and (b), a supplemental semiannual statement of contributions and expenditures. Beginning after filing the first quarterly report due after an election, subsequent supplemental statements shall be filed on a semiannual basis by candidates until the account shows no unexpended balance, continuing debts and obligations, expenditures, or deficit. A candidate may close out a campaign account by transferring any remaining funds to any campaign fund, subject to the requirements of this part and commence semiannual filing as provided by this part.

(b) Funds maintained in a separate segregated campaign account are not deemed to be the personal property of any candidate or other individual. Such funds are not subject to garnishment or any type of execution to satisfy the debts or obligations of any individual which are not campaign debts.



§ 2-10-107 - Content of statements -- Closing out accounts -- Reporting of in-kind contributions.

(a) A statement filed under § 2-10-105 or § 2-10-106 shall consist of either:

(1) A statement that neither the contributions received nor the expenditures made during the period for which the statement is submitted exceeded one thousand dollars ($1,000). Any statement filed pursuant to § 2-10-106 shall indicate whether an unexpended balance of contributions, continuing debts and obligations or an expenditure deficit exists; or

(2) (A) (i) A statement setting forth, under contributions, a list of all the contributions received, including the full name, complete address, occupation, and employer of each person who contributed a total amount of more than one hundred dollars ($100) during the period for which the statement is submitted, and the amount contributed by that person;

(ii) When a candidate or the treasurer of a political campaign committee shows that best efforts have been used to obtain, maintain and submit the complete address, occupation, and employer required for contributors, the statement shall be considered in compliance with this subdivision (a)(2)(A). "Best efforts" includes notifying the contributor by first class mail that further information concerning such contributor is required under state law, or by including on a written solicitation for contributions a clear request for the contributor's name, address, occupation and employer and by accurately stating that such information is required under state law for all persons contributing more than one hundred dollars ($100). Further definitions and guidelines, if any, for what is also considered "best efforts" shall be set by rule promulgated pursuant to § 4-55-103(1);

(iii) The statement of each candidate shall include the date of the receipt of each contribution and the statement of a political campaign committee shall include the date of each expenditure that is a contribution to a candidate. "Date of the receipt", as used in this subdivision (a)(2)(A)(iii), means the date when the contribution was received by the candidate, candidate's committee, or treasurer. The statement shall list as a single item the total amount of contributions of one hundred dollars ($100) or less; and

(B) A statement setting forth, under expenditures, a list of all expenditures made, including the full name and address of each person to whom a total amount of more than one hundred dollars ($100) was paid during the period for which the statement is submitted, the total amount paid to that person, and the purpose of the payment which shall clearly identify that it is an allowable expenditure under § 2-10-114. The words "reimbursement", "credit card purchase", "other" and "campaign expense" shall not be considered acceptable descriptions for "purpose". Any purchase made with a credit card shall also be disclosed as a payment to the vendor providing the item or service. Credit card payments to separate vendors shall be disclosed as separate expenditures. The statement shall list the total amount of expenditures of one hundred dollars ($100) or less each, by category, without showing the exact amount of or vouching for each such expenditure.

(b) When any candidate or political campaign committee desires to close out a campaign account, it may file a statement to such effect at any time; provided, that the statement shall on its face show no unexpended balance, continuing debts or obligations or deficit.

(c) (1) When filing a statement under § 2-10-105 or § 2-10-106, a contribution, as defined in § 2-10-102, for which no monetary consideration is paid or promised, referred to as an in-kind contribution in this part, shall be listed separately in the disclosure statement and excluded from the lists of contributions and expenditures. The in-kind contribution list shall include:

(A) In-kind contributions of a value of one hundred dollars ($100) or less may be listed as a single item; and

(B) (i) In-kind contributions of a value of more than one hundred dollars ($100) during the period for which the statement is submitted, and for each such contribution, the category of the contribution, the name, address, occupation and employer of each person who contributed it.

(ii) When a candidate or the treasurer of a political campaign committee shows that best efforts have been used to obtain, maintain and submit the complete address, occupation, and employer required for contributors, the statement shall be considered in compliance with this subdivision (c)(1)(B). "Best efforts" includes notifying the contributor by first class mail that further information concerning such contributor is required under state law, or by including on a written solicitation for contributions a clear request for the contributor's name, address, occupation and employer and by accurately stating such information is required under state law for all persons contributing more than one hundred dollars ($100). Further definitions and guidelines, if any, for what is also considered "best efforts" shall be set by rule promulgated pursuant to § 4-55-103(1).

(iii) The statement of each candidate shall include the date of the receipt of each in-kind contribution and the statement of a political campaign committee shall include the date of each expenditure that is an in-kind contribution to a candidate.

(2) Within ninety (90) days of February 15, 2006, by rule promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the registry of election finance shall enumerate a nonexclusive listing of examples of the various categories of contributions that constitute "in-kind contributions" requiring disclosure. Upon promulgating such rule, the registry shall provide a copy of such rule to each member of the general assembly and each qualified candidate for state office. Any changes or revisions to the rules shall be promulgated pursuant to § 4-55-103(1).

(d) An in-kind contribution is deemed to be made and shall be reportable in the period when such contribution is made or performed and not when the cost is billed or paid. The actual cost of the in-kind contribution, if known, shall be reported in the period such contribution is made or performed. If the actual cost of the in-kind contribution is not known, an estimate of the cost shall be reported in the period such contribution is made or performed, and the report shall indicate that the amount reported is estimated. If the actual cost, as indicated on the bill, is different from the amount reported, such amount shall be amended or adjusted on a later report covering the period in which payment is made.

(e) A statement filed under § 2-10-105 or § 2-10-106 shall also list any unexpended balance, any deficit and any continuing financial obligations of the candidate, campaign or committee.

(f) Payments to a person as reimbursement for expenditures made by the person on behalf of the candidate or committee shall be disclosed as payments to the vendor who provided the item or service to the candidate or committee, not the person who is reimbursed.



§ 2-10-108 - Sworn complaint on statements of candidates -- Penalty for false complaint.

(a) A registered voter of Tennessee may file a sworn complaint alleging that a statement filed regarding an election for which that voter was qualified to vote does not conform to law or to the truth or that a person has failed to file a statement required by law.

(b) All sworn complaints on a statement of a candidate for state public office or a political campaign committee for such candidate must be filed in the office of the registry of election finance.

(c) All sworn complaints on a statement of a candidate for local public office or a political campaign committee for such candidate must be filed in the office of the district attorney general who represents the judicial district in which the voter resides.

(d) Any person who knowingly and willfully files a sworn complaint which is false or for the purpose of harassment is subject to the civil penalties enacted into law by Acts 1989, ch. 585, and is liable for reasonable attorneys' fees incurred by the candidate who was the subject of such complaint.



§ 2-10-109 - Duties of attorney general and reporter.

(a) It is the duty of the attorney general and reporter to:

(1) Advise county election commissions, primary boards and administrators of elections of their duties and responsibilities required by this part;

(2) Provide opinions upon the requirements of this part to the members of the general assembly, district attorneys general, the state and county election commissions, and such other officials who are charged with the administration of this law; and

(3) Represent the registry of election finance in any action or lawsuit in any court of this state.

(b) It is the duty of each district attorney general to:

(1) Investigate any sworn complaint filed in accordance with § 2-10-108(c); and

(2) Seek injunctions from the chancery courts of this state to enforce this part against any campaign committee or candidate about whom a sworn complaint has been filed, if such action is justified.



§ 2-10-110 - Penalties.

(a) The registry of election finance may impose a civil penalty for a violation of this part as provided in this section.

(1) "Class 1 offense" means the late filing of any report or statement required by this part. A Class 1 offense shall be punishable by a civil penalty of not more than twenty-five dollars ($25.00) per day up to a maximum of seven hundred fifty dollars ($750).

(A) For local public offices, the county administrator of elections shall have personally served upon, or send by return receipt requested mail, an assessment letter to any candidate or committee upon the administrator's discovery that a due report has not been filed. The administrator shall forward a copy of such notice to the registry of election finance. For state public offices, the registry of election finance shall have personally served upon, or send by return receipt requested mail, an assessment letter to any candidate or committee upon the registry or its appropriate staff discovering that a due report has not been filed. A civil penalty of twenty-five dollars ($25.00) per day shall begin to accrue five (5) days after personal service or receipt of the letter and shall continue to accrue until the report is filed or for thirty (30) days, whichever occurs first; provided, that no civil penalty shall be imposed by the registry of election finance if a candidate fails to list a contribution on a filed report but corrects the omission to the registry's satisfaction within ten (10) business days from the date on which the candidate is served process by, or receives notice from, the registry. This ten-day period shall not serve to stay the running of any time period or reduce any penalty established by this section. A candidate shall only be allowed to correct up to two (2) omissions in one (1) calendar year and the total of the omissions shall not exceed two thousand dollars ($2,000). Any omission corrected by the candidate prior to the registry's discovery of the omission shall not count against the limitation on correction of omissions.

(B) For any Class 1 offense, the registry of election finance, through its appropriate staff, shall send an assessment letter to a candidate or committee in a form sufficient to advise the candidate or committee of the factual basis of the violation, the maximum penalty and the date a response to the letter must be filed. If a disclosure report is returned to a candidate or committee for correction, a copy of the original shall be retained on file until the corrected report is returned to the registry of election finance. If the original filing was in compliance with the intent of the law and minor errors are corrected within the date set for a response, no penalty shall be assessed.

(C) To request a waiver, reduction, or to in any way contest a Class 1 penalty imposed by the registry of election finance, a candidate for a state or local public office shall file a petition with the registry of election finance. Such petition may be considered as a contested case proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) "Class 2 offense" means failing to file a report required by this part within thirty-five (35) days after service of process or receipt of notice by registered or certified mail of an assessment or any other violation of the requirements of this part. A Class 2 offense is punishable by a maximum civil penalty of not more than ten thousand dollars ($10,000) or fifteen percent (15%) of the amount in controversy, if fifteen percent (15%) of the amount in controversy is greater than ten thousand dollars ($10,000).

(A) For state and local public offices, the registry of election finance may impose a civil penalty for any Class 2 offense; provided, that no penalty shall be imposed by the registry of election finance if a candidate fails to list a contribution on a filed report but corrects the omission to the registry's satisfaction within ten (10) business days from the date on which the candidate is served process by, or receives notice from, the registry. This ten-day period shall not serve to stay the running of any time period established by this section. A candidate shall only be allowed to correct up to two (2) omissions in one (1) calendar year and the total of the omissions shall not exceed two thousand dollars ($2,000). Any omission corrected by the candidate prior to the registry's discovery of the omission shall not count against the limitation on correction of omissions.

(B) To request a waiver, reduction, or to in any way contest a Class 2 penalty imposed by the registry of election finance, a candidate for a state or local public office shall file a petition with the registry of election finance. Such petition may be considered as a contested case proceeding under the Uniform Administrative Procedures Act.

(C) "Amount in controversy" means, as appropriate to the case, the greater of the total expenditures or total contributions, either of which or both of which are shown on a late report subsequently filed, or the amount of an expenditure or contribution that was not reported or was incorrectly reported.

(b) Penalties imposed under this part shall be deposited into the state general fund.

(c) (1) The registry of election finance shall maintain a register of all civil penalties imposed under this part and remaining unpaid.

(2) If a civil penalty lawfully assessed and any lawfully assessed cost attendant to the penalty are not paid within thirty (30) days after the assessment becomes final, or by the qualifying deadline for election, whichever is earlier, the candidate owing such civil penalty shall be ineligible to qualify for election to any state or local public office until such penalty and costs are paid.

(3) If a civil penalty authorized by this section is imposed, it shall be considered as a personal judgment against the candidate.

(d) A candidate for state or local public office who fails to file any statement or report required by this part shall be ineligible to qualify for election to any state or local public office until such statement or report is filed with either the registry or the appropriate county election commission, or both.

(e) It is the intent of the general assembly that the sanctions provided in this section shall be the civil penalties enacted into law by Acts 1989, ch. 585.

(f) (1) For any civil penalty levied by the registry against a multicandidate political campaign committee under this section or § 2-10-308, the treasurer of the committee is personally liable for the penalty.

(2) If a civil penalty lawfully assessed and any lawfully assessed cost attendant to the penalty are not paid within thirty (30) days after the assessment becomes final, the multicandidate political campaign committee owing the civil penalty shall be prohibited from receiving contributions; making expenditures to support or oppose candidates; or making expenditures to other multicandidate political campaign committees; and the treasurer and officers of such delinquent multicandidate political campaign committee shall be prohibited from creating another multicandidate political campaign committee or serving as a treasurer or an officer for another multicandidate political campaign committee until such penalty and all costs attendant to the penalty are paid in full.



§ 2-10-111 - Notification of local election by county election commission -- Report of compliance with statement filings -- Reporting of late filings.

(a) Each county election commission shall notify the state election commission and the registry of election finance of each local election held in that county at the same time that public notice is posted for the election.

(b) Each time that a statement for a candidate for local public office or political campaign committee for a local election is due to be filed with the county election commission under § 2-10-105, the county election commission shall file with the registry of election finance a report certifying that all candidates have filed the report timely or a list of all candidates who have failed to report timely. For each local candidate who is reported to the registry of election finance as filing late, the county election commission shall be required to file, on a form prescribed by the registry, information pertaining to the late filing. The registry shall determine by rule what information from the county election commission shall be necessary. Any changes or revisions to the rules shall be promulgated pursuant to § 4-55-103(1).



§ 2-10-112 - Application of outstanding balance of campaign account cannot exceed campaign contribution limits.

Notwithstanding any other law to the contrary, any candidate who has a previous campaign account with an outstanding balance and who chooses to apply contributions to that previous campaign account, shall not exceed the campaign contribution limits in part 3 of this chapter, for the election cycle during which the candidate accepts the contribution, regardless of whether such candidate applies the amount to the previous campaign account or to the current campaign account. Under no circumstances shall the candidate exceed the contribution limits for the election cycle to which the previous campaign account with an outstanding balance applies.



§ 2-10-114 - Campaign funds -- Allocation of unexpended contributions -- Use of funds -- Specifically prohibited uses of funds -- Allocation of funds on death of incumbent or candidate.

(a) Any candidate for public office in this state shall allocate an unexpended balance of contributions after the election to one (1) or a combination of the following:

(1) The funds may be retained or transferred to any campaign fund pursuant to Tennessee reporting requirements;

(2) The funds may be returned to any or all of the candidate's contributors, in accordance with a formula or plan specified in the candidate's disclosure of the allocation;

(3) The funds may be distributed to the executive committee of the candidate's political party;

(4) The funds may be deposited in the volunteer public education trust fund established under title 49, chapter 3, part 4;

(5) The funds may be distributed to any organization described in 26 U.S.C. § 170(c);

(6) The funds may be distributed to an organization that has received a determination of exemption from the United States internal revenue service pursuant to 26 U.S.C. § 501(c)(3) or (4), if such organization is currently operating under such exemption;

(7) The funds may be used to defray any ordinary and necessary expenses incurred in connection with the office of the officeholder. Such expenses may include, but are not limited to, the cost of advertisements, membership fees, and donations to community causes; and

(8) The funds may be distributed to any institution of public or private education in the state, for the purpose of supplementing the funds of an existing scholarship trust or program.

(b) (1) Except as provided in subsection (a), no candidate for public office shall use any campaign funds for any other purpose other than a contribution or expenditure as defined by this part. The disbursement of campaign funds for a candidate's own personal use is not permitted. For the purpose of this section, "personal use" means any use by which the candidate for public office or elected public official would be required to treat the amount of the expenditure as gross income under 26 U.S.C. § 61, or any subsequent corresponding Internal Revenue Code section.

(2) Expenditures that are specifically prohibited under this section include, but are not limited to:

(A) Any residential or household items, supplies or expenditures, including mortgage, rent or utility payments for any part of any personal residence of a candidate or officeholder or a member of the candidate's or officeholder's family;

(B) Mortgage, rent, or utility payments for any part of any nonresidential property that is owned by a candidate or officeholder or a member of a candidate's or officeholder's family and used for campaign purposes, to the extent the payments exceed the fair market value of the property usage;

(C) Funeral, cremation, or burial expenses related to deaths within a candidate's or officeholder's family;

(D) Clothing, other than items of de minimis value that are used in the campaign;

(E) Tuition payments within a candidate's or officeholder's family other than those associated with training campaign staff or associated with an officeholder's duties;

(F) Dues, fees, or gratuities at a country club, health club, or recreational facility, unless they are part of a specific fundraising event that takes place on the organization's premises;

(G) Salary payments to a member of a candidate's family, unless the family member is providing bona fide services to the campaign. If a family member provides bona fide services to the campaign, any salary payment in excess of the fair market value of the services provided is a prohibited use;

(H) Admission to a sporting event, concert, theater, activity, charitable event or other form of entertainment, unless the event is an expense associated with a legitimate campaign or officeholder activity, where the tickets to such event are provided to students attending schools, guests or constituents of the candidate or officeholder, or persons involved in the candidate's or officeholder's campaign;

(I) Payments for grooming or enhancing one's personal appearance unrelated to campaign activities; or

(J) Payment of any fines, fees, or penalties assessed pursuant to this chapter or title 3, chapter 6.

(3) A violation of this subsection (b) is a Class 2 offense as defined in § 2-10-110(a)(2).

(c) In addition to the manner in which unexpended balances in the campaign account of a candidate may be allocated under the provisions of subsection (a), if an incumbent dies while in office and has an unexpended balance in a campaign account, and if such incumbent's surviving spouse or child is appointed to fill the unexpired term of the deceased incumbent or is elected to the office previously held by the deceased, then the balance remaining in the campaign account of such deceased incumbent shall be transferred to the campaign account of the surviving spouse or child of the deceased incumbent for use by such surviving spouse or child as a candidate for election to public office in accordance with this part.

(d) (1) In the event a candidate for public office dies with an unexpended balance of contributions in such candidate's campaign account and the provisions of subsection (c) are not applicable, then the following individuals, in the descending order, are authorized to allocate such unexpended balance to those persons, political parties, or charitable organizations listed in subdivisions (a)(2)-(6) and (a)(8):

(A) The deceased candidate, if the candidate provided for allocation of an unexpended balance through the candidate's will;

(B) The deceased candidate's treasurer, unless the candidate was the treasurer;

(C) The surviving spouse of the deceased candidate, if the candidate was the treasurer; and

(D) The next of kin of the deceased candidate, if the provisions of subdivisions (d)(1)(B) and (C) do not apply.

(2) If a decision is not made by any such individual, or individuals where subdivision (d)(1)(D) applies, within one (1) year of the date of death of the deceased candidate, then the unexpended balance shall be distributed by the registry of election finance to the volunteer public education trust fund established under title 49, chapter 3, part 4.

(e) Notwithstanding subsection (a), if a member of the general assembly raises funds for a local public office during the time the general assembly is in session in accordance with § 2-10-310(a), then any unexpended balance of contributions in the campaign account established by that member of the general assembly for the member's candidacy for local public office shall not be used for or distributed to a campaign fund:

(1) For the benefit of any election for any candidate for the general assembly;

(2) For the benefit of any statewide election, or any state, national or other political party;

(3) For the benefit of any state, national or other political party caucus; or

(4) For the benefit of any state, national or other political party caucus member.



§ 2-10-115 - Disclosure of income, positions and trusts by the governor, secretary of state, comptroller of the treasury, treasurer, governor's cabinet, cabinet level staff, or their spouses -- Posting of information -- Form.

(a) The governor, secretary of state, comptroller of the treasury, treasurer, any member of the governor's cabinet, cabinet level staff, and those persons' spouses shall report annually to the Tennessee ethics commission prior to April 15 the following information for the prior calendar year:

(1) The major source or sources of private income of more than two hundred dollars ($200), including, but not limited to, offices, directorships, and salaried employments of the person making disclosure, but no dollar amounts need be stated. The disclosure shall state the name and address of any entity that provides a source of private income of more than two hundred dollars ($200). This subdivision (a)(1) shall not be construed to require the disclosure of any client list or customer list, nor the address of any investment property. When reporting private income received from a security listed on the New York Stock Exchange, American Stock Exchange or the Nasdaq, the disclosure may state only the name of the entity, in lieu of disclosing the name and address of the entity. If a person listed in subsection (a) or their spouse's ownership of a business enterprise's securities provides income of more than two hundred dollars ($200), then the business enterprise shall be named in lieu of any investment brokerage firm or other fiduciary that may possess or manage the securities on behalf of such person or spouse. If a person listed in subsection (a) or their spouse's ownership of shares of a mutual fund provides income of more than two hundred dollars ($200), then the mutual fund shall be named in lieu of the business enterprises whose securities are owned by the mutual fund. For purposes of this subdivision (a)(1), income shall be reported for the calendar year in which it is received. When reporting private income received from investments with a federal or state chartered bank, the disclosure may state only the name of the bank, in lieu of stating the name and address of the bank;

(2) Any positions held during the applicable reporting period, including, but not limited to, those of an officer, director, trustee, general partner, proprietor, or representative of any corporation, firm, partnership, or other business enterprise, or any nonprofit organization or educational institution. Both the year and month shall be reported for the period of time the position was held. Positions with the federal government, religious, social, fraternal, or political entities, and those solely of an honorary nature do not require disclosure; and

(3) Any trust considered to be a "blind trust" pursuant to § 35-50-120 to which a person listed in subsection (a) or their spouse is an interested party. The person making disclosure shall state that the person is an interested party to a blind trust and provide the name and address of the trustee of the trust. Notwithstanding any provisions of this subdivision (a)(3) to the contrary, the person making disclosure is not required to disclose any individual asset held in a blind trust.

(b) The reports in subsection (a) shall be posted on the web site of the Tennessee ethics commission. The Tennessee ethics commission shall modify existing forms to accomplish the purposes of this section.

(c) The commission shall create a consolidated form that collects the information required to be reported by this section and § 8-50-502. Any person, who is required to disclose information pursuant to this section and § 8-50-501, who files the consolidated form in a manner that complies with the requirements of those sections, shall fulfill the requirements of this section and § 8-50-501. Filing the consolidated form prior to April 15 as required by this section shall also fulfill the requirements of §§ 8-50-503 and 8-50-504.



§ 2-10-116 - Honorarium defined -- Acceptance of honorarium by public official.

(a) The acceptance of an honorarium by a public official in such person's capacity as a public official is prohibited. "Honorarium" means a payment of money or any thing of value for an appearance, speech or article, but does not include actual and necessary travel expenses, meals and lodging associated with such appearance, speech or article.

(b) Acceptance of an honorarium for an appearance, speech or article by a public official in such person's capacity as a private business person, professional or tradesperson is not prohibited.

(c) As used in this section, "public official" means:

(1) Each person holding any state public office filled by the voters;

(2) Each person holding any local public office filled by the voters;

(3) Each member of the governor's cabinet; and

(4) Each cabinet level staff person employed within the governor's office.



§ 2-10-117 - Contributions from political action committees within ten days of election.

No multicandidate political campaign committee other than a committee controlled by a political party on the national, state, or local level or by a caucus of such political party established by members of either house of the general assembly shall make a contribution to any candidate after the tenth day before an election until the day of the election.



§ 2-10-118 - Filing by responsible party with prior assessment record.

(a) It is unlawful for a responsible party of a multicandidate political campaign committee who has a prior assessment record to intentionally fail to file a required report under this chapter, for which the party is responsible for filing, within thirty-five (35) days after service of process or receipt of notice from the registry by registered or certified mail. For the purposes of this section, "responsible party" is the treasurer of the committee appointed pursuant to § 2-10-105(e), or if no treasurer has been appointed, any person who organizes or directs the fundraising activities of a multicandidate political campaign committee. A responsible party shall be considered to have a prior assessment record for purposes of this section if during the person's service as a responsible party to one (1) or more multicandidate political campaign committees, the committee or committees violate on two (2) or more occasions § 2-10-110 or § 2-10-308 and such violations result in the committee or committees being assessed a penalty by the registry.

(b) A violation of this section is a Class E felony.



§ 2-10-119 - Transfer of funds or assets from federal to state election campaign committee prohibited.

Transfers of funds or assets from a candidate's campaign committee or account for a federal election to a political campaign committee of or for such candidate for public office in this state is prohibited.



§ 2-10-120 - Authority of county election commission.

The county election commission has the authority to forward information regarding violation of disclosure laws by candidates for local public office to the district attorney general for investigation without the necessity of a sworn complaint from a registered voter as provided by § 2-10-108.



§ 2-10-121 - Registration fee for political campaign committees.

No later than January 31 of each year, each multicandidate political campaign committee registered with the registry of election finance shall pay a registration fee to be determined by rule promulgated pursuant to § 4-55-103(1). For any multicandidate political campaign committee registering a new committee during any year, the committee shall pay the appropriate registration fee at the time that it certifies its political treasurer. All fees collected under this section shall be retained and used for expenses related to maintaining an electronic filing system. This section shall not apply to any statewide political party as defined in § 2-1-104 or subsidiaries of the political party.



§ 2-10-122 - Definitions for §§ 2-10-122 -- 2-10-128.

As used in this section and §§ 2-10-123 -- 2-10-128, unless the context otherwise requires:

(1) "Consulting services" with respect to an official in the legislative branch or an official in the executive branch means services to advise or assist a person or entity in influencing legislative or administrative action, as that term is defined in § 3-6-301, relative to Tennessee state government. "Consulting services" with respect to an official in the legislative branch or an official in the executive branch also means services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with the state of Tennessee. "Consulting services" does not mean the practice or business of law in connection with representation of clients by a licensed attorney in a contested case action, administrative proceeding or rule making procedure;

(2) "Consulting services" with respect to an elected municipal or county official, including a member-elect of a municipal or county legislative body, means services to advise or assist a person or entity in influencing legislative or administrative action, as that term is defined in § 3-6-301, relative to the municipality or county represented by that official. "Consulting services" with respect to an elected municipal or county official, including a member-elect of a municipal or county legislative body, also means services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with the municipality or county represented by that official. "Consulting services" does not mean the practice or business of law in connection with representation of clients by a licensed attorney in a contested case action, administrative proceeding or rule making procedure;

(3) "Fee, commission, or any other form of compensation" and "compensation" do not include anything of value that may be accepted under § 2-10-116 or that is identified in § 3-6-305(b);

(4) "Official in the executive branch" means the governor, any member of the governor's staff or any person in the executive service as such term is defined in § 8-30-202; provided, however, that "official in the executive branch" shall not include members of boards and commissions who receive only expenses or a nominal per diem not to exceed six hundred dollars ($600) per month, unless they provide consulting services for compensation with respect to the activities of the board or commission of which they are a member; and

(5) "Official in the legislative branch" has the same meaning as the term is defined in § 3-6-301.



§ 2-10-123 - Violations at state level -- Penalties.

(a) It is an offense for any member of the general assembly, member-elect of the general assembly, governor, member of the governor's staff, secretary of state, treasurer, or comptroller of the treasury to knowingly receive a fee, commission or any other form of compensation for consulting services from any person or entity, other than compensation paid by the state, a county or municipality.

(b) It is an offense for any person or other entity, other than the state, a county or a municipality, to pay a fee, commission or any other form of compensation for consulting services to a person such person or entity knows to be a member of the general assembly, member-elect of the general assembly, governor, member of the governor's staff, secretary of state, treasurer, or comptroller of the treasury.

(c) (1) (A) If conduct giving rise to a violation of this section would also constitute the offense of bribery prohibited by § 39-16-102, then such violation is a Class C felony. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.

(B) Nothing contained within this section shall be construed to prohibit prosecution and conviction for the Class C felony offense of bribery of a public servant, set forth in § 39-16-102; nor shall it be construed to prohibit prosecution and conviction for any other applicable criminal offense.

(2) Any other violation of this section is a Class A misdemeanor. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.



§ 2-10-124 - Violations at local level -- Penalties.

(a) It is an offense for any member of a municipal or county legislative body, member-elect of a municipal or county legislative body, or other elected county or municipal official to knowingly receive a fee, commission or any other form of compensation for consulting services, other than compensation paid by the state, a county, or municipality.

(b) It is an offense for any person or other entity, other than the state, a county, or a municipality, to pay a fee, commission or any other form of compensation for consulting services relating to a municipality or county if such person or entity knows the person to whom the compensation is paid is a member of the municipal or county legislative body, a member-elect of the municipal or county legislative body, or other elected municipal or county official in the county or municipality in which the consulting services are to be performed.

(c) (1) (A) If conduct giving rise to a violation of this section would also constitute the offense of bribery prohibited by § 39-16-102, then such violation is a Class C felony. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.

(B) Nothing contained within this section shall be construed to prohibit prosecution and conviction for the Class C felony offense of bribery of a public servant, set forth in § 39-16-102; nor shall it be construed to prohibit prosecution and conviction for any other applicable criminal offense.

(2) Any other violation of this section is a Class A misdemeanor. Any person convicted of such offense shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.



§ 2-10-125 - Disclosure of contract for consulting services to the Tennessee ethics commission.

(a) If any person or other entity, other than the state, a county or municipality, contracts to pay a fee, commission or any other form of compensation for consulting services to any staff person or employee of the general assembly; member of a commission established by and responsible to the general assembly or either house of the general assembly; member or employee of a state regulatory commission, including, without limitation, directors of the Tennessee regulatory authority; or member or employee of any executive department or agency or other state body in the executive branch, then such person or entity shall disclose the following to the Tennessee ethics commission:

(1) The person to whom the fee was paid;

(2) The position of the person to whom the fee was paid;

(3) The amount of the fee;

(4) The date the services were rendered; and

(5) A general description of the services rendered.

(b) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering into any contract for consulting services. Such form shall be updated quarterly. The dates for filing the quarterly reports shall be determined by the Tennessee ethics commission.

(c) All disclosures made to the commission pursuant to this section are public records and open for inspection during regular business hours.

(d) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form as required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-126 - Disclosure of fees, commissions or any other form of compensation for consulting services to the Tennessee ethics commission.

(a) Any staff person or employee of the general assembly; member of a commission established by and responsible to the general assembly or either house of the general assembly; member or employee of a state regulatory commission, including, without limitation, directors of the Tennessee regulatory authority; or member or employee of any executive department or agency or other state body in the executive branch, who contracts to receive a fee, commission or any other form of compensation for consulting services from a person or entity other than the state, a county or municipality, shall be required to make the same disclosure required by § 2-10-125. The Tennessee ethics commission may devise a new form for disclosure of consulting fees or may modify the one required by § 2-10-125 for use by all parties required to disclose.

(b) All disclosures made to the commission pursuant to this section are public records and open for inspection during regular business hours.

(c) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering any contract for consulting services. Such form shall be updated quarterly. The dates for filing the quarterly reports shall be determined by the Tennessee ethics commission.

(d) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-127 - Reports by members of the general assembly, members-elect of the general assembly, governor, members of the governor's staff, secretary of state, treasurer, or comptroller of the treasury regarding siblings, spouses or children who are lobbyists.

(a) Any person subject to the prohibition in § 2-10-123(a), whose sibling, spouse or child is required to register as a lobbyist under § 3-6-302, shall report in writing, on a form developed by the Tennessee ethics commission:

(1) The name of the person making the disclosure and such person's business address;

(2) The name and business address of the sibling, spouse or child;

(3) The position of the sibling, spouse or child; and

(4) The name and address of each person for whom the sibling, spouse or child registers for the purpose of lobbying.

(b) The report shall be filed with the commission annually no later than February 1.

(c) Each person subject to the prohibition in § 2-10-123(a) shall file a supplementary report with the Tennessee ethics commission that includes a complete description of any information that has changed from the information supplied in the last registration form or last report. Such supplementary reports shall be filed within ten (10) days of any such change.

(d) (1) A person subject to the prohibition in § 2-10-123(a) shall declare before taking a legislative or administrative action on any matter: "It may be considered that I have a degree of personal interest in the subject matter of this bill or action, but I declare that my argument and my ultimate vote answer only to my conscience and to my obligation to my constituents and the citizens of the state of Tennessee," if:

(A) The person is employed by a business entity that employs a lobbyist, and such lobbyist is employed by the business entity to lobby such legislative or administrative action; or

(B) The matter is lobbied by a sibling, spouse or child of the person subject to the prohibition in § 2-10-123(a).

(2) The person may alternatively state that the person is declaring a potential conflict of interest, in accordance with this section, or indicate the conflict via the voting board in the chamber of the house of representatives or the senate.

(e) The report shall be made under oath and shall contain a statement that a false statement on the report is subject to the penalties of perjury.

(f) All disclosures made to the commission pursuant to this section are public records and open for inspection during regular business hours.

(g) Failure to file a report required by this section is a Class C misdemeanor.



§ 2-10-128 - Disclosures required of members of the general assembly.

(a) Each member of the general assembly and the member's spouse shall annually report in writing to the Tennessee ethics commission, prior to April 15, the following information for the prior calendar year:

(1) The major source or sources of private income of more than two hundred dollars ($200), including, but not limited to, offices, directorships, and salaried employments of the person making disclosure, and such person's spouse, but no dollar amounts need be stated. The disclosure shall state the name and address of any entity that provides a source of private income of more than two hundred dollars ($200). This subdivision (a)(1) shall not be construed to require the disclosure of any client list or customer list, nor the address of any investment property. When reporting private income received from a security listed on the New York Stock Exchange, American Stock Exchange or the Nasdaq, the disclosure may state only the name of the entity, in lieu of disclosing the name and address of the entity. If a member or spouse's ownership of a business enterprise's securities provides income of more than two hundred dollars ($200), then the business enterprise shall be named in lieu of any investment brokerage firm or other fiduciary that may possess or manage the securities on behalf of the member or spouse. If a member or spouse's ownership of shares of a mutual fund provides income of more than two hundred dollars ($200), then the mutual fund shall be named in lieu of the business enterprises whose securities are owned by the mutual fund. For purposes of this subdivision (a)(1), income shall be reported for the calendar year in which it is received. When reporting private income received from investments with a federal or state chartered bank, the disclosure may state only the name of the bank, in lieu of stating the name and address of the bank;

(2) Any positions held during the applicable reporting period, including, but not limited to, those of an officer, director, trustee, general partner, proprietor, or representative of any corporation, firm, partnership, or other business enterprise, or any non-profit organization or educational institution. Both the year and month must be reported for the period of time the position was held. Positions with the federal government, religious, social, fraternal, or political entities, and those solely of an honorary nature do not require disclosure; and

(3) Any trust considered to be a "blind trust" pursuant to § 35-50-120 to which a member or the member's spouse is an interested party. The person making disclosure shall state that the person is an interested party to a blind trust and provide the name and address of the trustee of the trust. Notwithstanding any provisions of this subdivision (a)(3) to the contrary, the person making disclosure is not required to disclose any individual asset held in a blind trust.

(b) The reports in subsection (a) shall be posted on the web site of the Tennessee ethics commission. The Tennessee ethics commission shall modify existing forms to accomplish the purposes of this section.

(c) The commission shall create a consolidated form that provides for the disclosure of the information required to be reported by this section and § 8-50-502. Any person who is required to disclose information pursuant to this section and § 8-50-501 who files the consolidated form in a manner that complies with the requirements of those sections shall fulfill the requirements of this section and § 8-50-501. Filing the consolidated form prior to April 15 as required by this section shall also fulfill the requirements of §§8-50-503 and 8-50-504.



§ 2-10-129 - Disclosure of fees paid to a member of the general assembly or the member's spouse for services performed outside of the state.

(a) (1) If any person or other entity that contracts with the state of Tennessee, pays more than a two hundred dollar ($200) fee, commission or other form of compensation, to a member of the general assembly or a member's spouse, for consulting services on contracts to which the state of Tennessee is not a party, and for which such consulting services are to be rendered outside the state of Tennessee, then such person or entity shall disclose the following to the Tennessee ethics commission:

(A) The name and address of the person or entity paying the fee, commission or other form of compensation;

(B) The person to whom the fee, commission or other form of compensation was paid, including the amount paid;

(C) The position of the person to whom the fee, commission or other form of compensation was paid;

(D) The date the services were rendered; and

(E) A general description of the services rendered.

(2) As used in this subsection (a), "consulting services" means services performed outside the state of Tennessee, which would be defined as "influencing legislative or administrative action", in § 3-6-301, if such services were performed in the state of Tennessee. "Consulting services" also includes services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with a state other than the state of Tennessee.

(b) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering into a contract not involving the state of Tennessee with a member of the general assembly. Such form shall be updated annually, no later than February 1, if necessary.

(c) All disclosures made to the commission pursuant to this section are public records, and are open for inspection during regular business hours.

(d) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form as required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-130 - Disclosure of fees, commissions or other compensation for consulting services paid to the governor, secretary of state, comptroller of the treasury, treasurer, governor's cabinet, cabinet level staff, or their spouses.

(a) If any person or other entity that contracts with the state of Tennessee, pays more than a two hundred dollar ($200) fee, commission or other form of compensation, to the governor, secretary of state, comptroller of the treasury, treasurer, any member of the governor's cabinet, any cabinet level staff, or such persons' spouses, for consulting services on contracts to which the state of Tennessee is not a party, and for which consulting services are to be rendered outside the state of Tennessee, then the person or entity shall disclose the following to the Tennessee ethics commission:

(1) The name and address of the person or entity paying the fee, commission or other form of compensation;

(2) The person to whom the fee, commission or other form of compensation was paid, including the amount paid;

(3) The position of the person to whom the fee, commission or other form of compensation was paid;

(4) The date the services were rendered; and

(5) A general description of the services rendered.

(b) As used in this section, "consulting services" means services performed outside the state of Tennessee that would be defined as influencing legislative or administrative action, in § 3-6-301, if those services were performed in the state of Tennessee. "Consulting services" also includes services to advise or assist a person or entity in maintaining, applying for, soliciting or entering into a contract with a state other than the state of Tennessee.

(c) The disclosure shall be on a form designed by the Tennessee ethics commission, shall be made under oath, and shall contain a statement that a false statement on the report is subject to the penalties of perjury. A disclosure form shall be filed within five (5) days of entering into a contract not involving the state of Tennessee with persons subject to subsection (a). The form shall be updated annually, no later than February 1, if necessary.

(d) All disclosures made to the commission pursuant to this section are public records, and are open for inspection during regular business hours.

(e) (1) It is a Class C misdemeanor for any person or entity to knowingly fail to file a disclosure form as required by this section.

(2) It is a Class C misdemeanor for any person or entity to file a disclosure form required by this section more than thirty (30) days after the date on which the report is due.



§ 2-10-131 - [Repealed.]

HISTORY: Acts 2010, ch. 1095, § 3, repealed by Acts 2011, ch. 389, § 3, effective June 1, 2011.



§ 2-10-132 - Designation as a political campaign committee for reporting purposes.

Notwithstanding any law to the contrary, a corporation that uses corporate funds, moneys or credits for communications expressly advocating the election or defeat of a clearly identified candidate which funds, moneys or credits are not used with the cooperation or with the prior consent of, or in consultation with, or at the request of, or suggestion of, a candidate or any agent or authorized committee of the candidate shall be considered a political campaign committee for purposes of reporting such expenditures. The corporation shall be required to file reports required by § 2-10-105(c)(1) and an appointment of treasurer form.






Part 2 - Registry of Election Finance

§ 2-10-201 - Short title.

This part shall be known and may be cited as the "Registry of Election Finance Act of 1989."



§ 2-10-202 - Legislative intent.

It is the intent of the general assembly to provide adequate financial disclosure by public officials, candidates for public office, and lobbyists. Furthermore, it is the intent of the general assembly to establish a registry of election finance to ensure enforcement of these statutes.



§ 2-10-203 - Registry of election finance -- Creation -- Appointments -- Qualifications -- Administration.

(a) (1) There is created as a division of the bureau of ethics and campaign finance, as provided in title 4, chapter 55, a Tennessee registry of election finance. The registry shall be composed of six (6) members appointed as provided in this section.

(2) Appointments shall be made to reflect the broadest possible representation of Tennessee citizens. Of the six (6) members appointed, at least one (1) shall be a female and one (1) shall be black. However, a black female shall not satisfy the requirement of one (1) female and one (1) black. Each member shall have been a legal resident of this state for five (5) years immediately preceding selection. Members shall be at least thirty (30) years of age, registered voters in Tennessee, not announced candidates for public office, not members of a political party's state executive committee, shall not have been convicted of an election offense, and shall be persons of high ethical standards who have an active interest in promoting fair elections. Gubernatorial appointees shall be subject to confirmation by joint resolution of the general assembly. Such appointees shall have full power to serve until any vote of nonconfirmation.

(b) The members of the registry of election finance shall also serve as members of the board of directors of the bureau of ethics and campaign finance.

(c) Members of the registry shall be selected for staggered five-year terms as follows:

(1) The governor shall appoint two (2) members. One (1) member shall be appointed from a list of three (3) nominees submitted by the state executive committee of the majority party. One (1) member shall be appointed from a list of three (3) nominees submitted by the state executive committee of the minority party. The governor's solicitations and the replies shall be public records. The governor shall give due consideration to such nominations. The governor may request a second list of nominees; provided, however, no nominees from the original list of nominees may appear on the second list of nominees.

(2) The senate shall appoint two (2) members, with one (1) member to be chosen by the members of the senate democratic caucus and one (1) member to be chosen by the members of the senate republican caucus; and

(3) The house of representatives shall appoint two (2) members, with one (1) member to be chosen by the members of the house of representatives democratic caucus and one (1) member to be chosen by the members of the house of representatives republican caucus.

(d) Vacancies shall be filled in the same manner as the vacating member's office was originally filled.

(e) The registry shall elect a chair from among its appointed membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(f) The registry shall fix the place and time of its regular meetings by order duly recorded in its minutes. No action shall be taken without a quorum present. Special meetings shall be called by the chair on the chair's initiative or on the written request of four (4) members. Members shall receive seven (7) days' written notice of a special meeting, and the notice shall specify the purpose, time and place of the meeting, and no other matters may be considered, without a specific waiver by all the members.

(g) The members of the registry shall receive no compensation; provided, that each member of the registry shall be eligible for reimbursement for expenses and mileage in accordance with the regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(h) No member of the registry or such member's immediate family, as defined in § 3-6-301, shall, during registry membership:

(1) Be allowed to hold or qualify for elective office to any state or local public office, as defined in § 2-10-102;

(2) Be an employee of the state or any political subdivision of the state;

(3) Be an officer of any political party or political committee;

(4) Permit such person's name to be used or make campaign contributions in support of or in opposition to any candidate or proposition, except that a member's immediate family may make campaign contributions in support of or in opposition to any candidate or proposition;

(5) Participate in any way in any election campaign;

(6) Lobby or employ a lobbyist; or

(7) Be employed by any elected officeholder, either in an official capacity or as an individual, or be employed by any business in which an elected officeholder has any direct input concerning employment decisions.

(i) An incumbent member of the registry may seek votes for confirmation of the member's appointment to the registry; provided, that the member shall comply with the provisions of subsection (h).

(j) The provisions of subsection (h) shall be applicable for one (1) year subsequent to the removal, vacancy or termination of the term of office of a member of the registry.

(k) (1) Every member of the registry of election finance shall, before they proceed to business, take an oath or affirmation to support the constitution of this state and of the United States and the laws of this state and also the following oath:

"I ___________________ do solemnly swear (or affirm) that as a member of this registry of election finance, I will, in all matters, vote without favor, affection, partiality, or prejudice; and that I will not propose or assent to any action, measure, or resolution which shall appear to me to be contrary to law."

(2) Unless otherwise provided by law, any member of the registry who violates the oath of office for that position or participates in any of the activities prohibited by this chapter commits a Class A misdemeanor. If a sworn allegation is made that a member has violated the oath of office for the member's position or has participated in any of the activities prohibited by this chapter, then upon a unanimous vote of the remaining members, the member against whom the sworn allegation is made may be suspended from the registry for such purposes and for such times as the remaining members shall unanimously determine, but no suspension shall extend beyond final disposition of the sworn allegation. The accused member shall not participate in the suspension vote. If a member of the registry is found guilty of or pleads guilty or nolo contendere to a violation of the oath of office for the member's position or participates in any of the activities prohibited by this chapter, then that member shall be deemed to be removed from office.



§ 2-10-205 - Jurisdiction to administer and enforce certain statutes.

The registry has the jurisdiction to administer and enforce the provisions of the following:

(1) The Campaign Financial Disclosure Act, compiled in part 1 of this chapter; and

(2) The Campaign Contribution Limits Act, compiled in part 3 of this chapter.



§ 2-10-206 - Registry of election finance -- Duties.

(a) The duties of the registry include the following:

(1) Develop prescribed forms for statements that are required to be filed under the laws pursuant to § 2-10-205, with the objective of making the disclosure statements as simple and understandable as possible for both the person filing the disclosure statement and the average citizen of the state of Tennessee;

(2) Develop a filing, coding and cross-indexing system;

(3) Make each report filed available for public inspection and copying during regular office hours at the expense of any person requesting copies of the same;

(4) Review all filed statements to ensure compliance with the respective disclosure laws. Statements filed with the registry for more than two (2) years shall be deemed to be sufficient, absent a showing of fraud or the existence of an ongoing investigation related to the statement;

(5) Prepare and publish a manual for all candidates and committees, describing the requirements of the law, including uniform methods of bookkeeping and reporting and requirements as to reporting dates and the length of time that candidates and committees are required to keep any records pursuant to the provisions of this part;

(6) Provide an annual report to the governor and the general assembly concerning the administration and enforcement of the disclosure law by January 15 of each year that includes recommendations by the registry or a statement that the registry makes no recommendations;

(7) Investigate any alleged violation upon sworn complaint or upon its own motion. If the registry investigates the records of any selected candidate, it may also investigate the records of all other candidates running for the same office in the same district or other appropriate geographic area;

(8) Preserve all reports or statements for five (5) years from the date of filing, absent any pending investigation by the registry of election finance or any other law enforcement agency, or absent any administrative or court proceeding;

(9) Notify all candidates for state public office in a state election of the requirements for filing any required disclosure statement fourteen (14) days before any fixed deadline provided for such filing; and

(10) Conduct audits.

(b) The registry shall notify each member of the general assembly by sending notice to the member's home address and the member's legislative office address in Nashville.



§ 2-10-207 - Registry of election finance -- Powers.

The registry of election finance has the following powers:

(1) Hold hearings, conduct audits, subpoena witnesses, administer oaths, and compel production of books, correspondence, papers and other records;

(2) Issue written advisory opinions concerning compliance with this chapter, which may be relied upon without threat of sanction with respect to the issue addressed by the opinion, if the candidate or committee conforms the candidate's or committee's conduct to the requirements of the advisory opinion. Such advisory opinions shall be posted on the web site of the registry of election finance;

(3) In determining whether an actual violation has occurred, conduct a contested case hearing;

(4) Issue an appropriate order following a determination;

(5) Assess a late filing fee of twenty-five dollars ($25.00) per day up to a maximum total penalty of seven hundred fifty dollars ($750);

(6) Assess a civil penalty for any violation of the disclosure laws as provided by this part. Civil penalties may be assessed for any violation of the Campaign Financial Disclosure Act, compiled in part 1 of this chapter, and the Campaign Contribution Limits Act, compiled in part 3 of this chapter; provided, that the registry shall only have the power to assess a civil penalty after notice and opportunity for hearing; and

(7) Where the results of its investigation indicate a criminal act may have occurred, the registry shall refer the matter to the appropriate district attorney general for criminal prosecution.



§ 2-10-208 - Applicability of part.

(a) All political accounts or funds subject to Tennessee law on January 1, 1990, shall become subject to this part.

(b) For the purposes of enforcement, this part shall be prospective only, and the registry shall limit its investigations to acts or omissions which occur after January 1, 1990.



§ 2-10-209 - Enforcement -- Chancery court petitions and orders.

The registry has the authority to petition the chancery court through the attorney general and reporter for enforcement of any order it has issued. The court's order of enforcement has the same force and effect as a civil judgment.



§ 2-10-210 - Authority to establish or levy penalty or sanction.

The registry of election finance shall not establish or levy any penalty or sanction for any action alleged to be a violation of the rules and regulations of the registry unless such action is also a violation of a statutory requirement.



§ 2-10-211 - Electronic filing system.

(a) The registry of election finance, notwithstanding any other law to the contrary, shall do all of the following:

(1) Develop, with the advice, assistance and approval of the office of information resources, an Internet-based electronic filing process for use by all candidates for state public office and all political campaign committees that are required to file statements and reports with the registry of election finance;

(2) Develop, with the advice, assistance and approval of the office of information resources, a system that provides each candidate and campaign committee with secure access to the electronic filing system. The system shall provide safeguards against efforts to tamper or change the data in any way;

(3) Provide training to candidates and campaign committees on the use of the electronic filing system;

(4) Develop, with the advice, assistance and approval of the office of information resources, a system that will forward a copy of any candidate's report that is filed electronically with the registry of election finance to the appropriate local county election commission; and

(5) Provide public access to a list of campaign contributions made to candidates and a list of expenditures made by those candidates by posting the lists on the Internet. In addition, the registry shall provide assistance to anyone seeking to access this information on the Internet. Beginning with the 2006 regular August election, campaign contribution lists shall be made available on the Internet after a candidate has filed the information and the registry has reviewed the statements for accuracy and timeliness. If a candidate has not timely filed campaign contribution lists, then the registry shall post on the Internet that the candidate's statement is delinquent.

(b) The registry of election finance, once the development of the electronic filing system is completed and tested, shall provide public notice that the system is operational and available for filers to commence use.

(c) The registry of election finance shall, with the advice, assistance and approval of the office of information resources, implement the electronic filing system for use in the 2006 regular August election and all subsequent state elections. Candidates for state public offices and campaign committees may commence electronic filing for any state election beginning in the year 2006 and after notice has been given pursuant to subsection (b), and may continue to file electronically all reports for any subsequent state elections. Beginning in July 2006, candidates for state public offices and campaign committees, who have contributions or expenditures in excess of one thousand dollars ($1,000) per reporting period, shall file electronically all reports for any subsequent state elections. Failure to timely file reports electronically may be penalized as provided in § 2-10-110.

(d) All information entered by any candidate or campaign committee into the electronic filing system shall remain confidential until the information is filed with the registry of election finance.



§ 2-10-212 - Audits and investigations of reports and statements.

(a) The registry of election finance shall conduct audits and field investigations of reports and statements filed with the registry as follows:

(1) Each gubernatorial candidate and that candidate's committees that receive at least ten percent (10%) of the vote at the general election shall be audited;

(2) Each candidate for the general assembly and such candidate's committees shall be subject to an audit by the registry on a random selection of districts in an election. Districts shall be randomly drawn until a total of approximately two percent (2%) of all candidates for the general assembly have been selected; and

(3) Each candidate for supreme court, court of appeals and court of criminal appeals shall be subject to an audit by the registry on a random selection. One (1) candidate from each of the supreme court, court of appeals and court of criminal appeals shall be randomly selected by the registry to be audited each election cycle.

(b) (1) (A) The registry shall select by lot the districts to be audited on a random basis regarding candidates for the general assembly. For judicial offices, the registry shall select by lot the names of candidates to be audited on a random basis.

(B) The selection shall be after the last date for filing the first report or statement following the general election for which the candidate ran or for which the committee donated money. The attorney general and reporter, or the attorney general's designee, shall attend the random selection to preserve the integrity of the proceeding.

(2) No audit or investigation of any candidate or candidate's committee in connection with a report or statement required by this chapter shall begin until after the last date for filing the first report or statement following the general election for the office for which the candidate ran. When the campaign statements or reports of a candidate are audited and investigated, the audit and investigation shall cover all campaign statements and reports filed for the primary and general elections and any previous campaign statement or report filed since the last election for that office, but shall exclude any statements or reports that have previously been audited.

(3) Audits of members of the general assembly shall only take place during June through December during odd-numbered years.

(c) In order to comply with an audit, candidates and campaigns shall retain copies of all checks, bank statements and vendor receipts for two (2) years after the date of the election to which the records refer.

(d) (1) The registry shall adopt auditing guidelines and standards with guidance from the comptroller of the treasury, which shall govern audits and field investigations conducted under this section. The guidelines and standards shall be formulated to accomplish the following purposes:

(A) The audits should encourage compliance and detect violations of this chapter;

(B) The audits should be conducted with maximum efficiency in a cost-effective manner; and

(C) The audits should be as unobtrusive as possible, consistent with the purposes provided in this subdivision (d)(1).

(2) In adopting its guidelines and standards, the registry shall consider relevant guidelines and standards of the American Institute of Certified Public Accountants to the extent such guidelines and standards are applicable and consistent with the purposes set forth in this section.

(e) The detailed information received pursuant to this section for an audit shall be considered working papers of the registry of election finance and is, therefore, confidential and not an open record pursuant to title 10, chapter 7.

(f) After the completion and approval of an audit by the registry, the registry shall post any finding that could result in an assessment of significant penalties on the registry's web site, except that audits of candidates defeated in the primary election shall not be made public until after the general election.

(g) Failure to comply with an audit investigation under this section is a Class 2 offense as defined in § 2-10-110.

(h) Notwithstanding this section, any candidate running for the office of governor more than one (1) year prior to the general election may elect to do self-audits. Such audits shall be given to the registry and the registry may give the candidate a letter of compliance stating the audit is complete and acceptable.

(i) Notwithstanding this section, if any candidate files a contribution statement with more than thirty percent (30%) of the candidate's contributions reported as unitemized contributions and such contributions total more than five thousand dollars ($5,000), then the candidate's contributions shall automatically be audited by the registry.



§ 2-10-213 - Power and authority of registry in conducting audits and hearings -- Subpoenas -- Contempt.

(a) (1) For the purpose of conducting any hearing or audit as provided in this chapter, the registry has the power to administer oaths, to call any party to testify under oath at the hearings, to require the attendance of witnesses, the production of books, records, and papers, and to take the depositions of witnesses.

(2) For purposes of subdivision (a)(1), the registry is authorized to issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records or papers. These subpoenas may be served by registered mail, return receipt requested, to the addressee's business mailing address, or by personnel of the registry, or shall be directed for service to the sheriff of the county where the witness resides or is found, or where the person in custody of any books, records, or papers resides or is found.

(b) In case of a refusal to obey a subpoena issued to any person under subsection (a), any circuit or chancery court of this state within the jurisdiction in which the person refusing to obey the subpoena is found or resides may issue to the person, upon application by the registry, an order requiring the person to appear before the court to show cause why the person should not be held in contempt for refusal to obey the subpoena. Failure to obey a subpoena may be punished by the court as a contempt of court.



§ 2-10-214 - Required training program for members of registry.

(a) A person who is appointed to the registry of election finance may not vote, deliberate, or be counted as a member in attendance at a meeting of the registry until the person completes a training program provided by the office of the attorney general and reporter that complies with this section. This section shall not apply to members who are reappointed to the registry.

(b) The training program shall provide the person with information regarding:

(1) The legislation that created the registry;

(2) The role and function of the registry;

(3) The rules of the registry, with an emphasis on the rules that relate to disciplinary and investigatory authority;

(4) The current budget for the registry;

(5) The results of the most recent formal audit of the registry;

(6) The requirements of the campaign finance laws administered and enforced by the registry; and

(7) Any applicable policies adopted by the registry.

(c) A person appointed to the registry is entitled to reimbursement for expenses incurred in attending the training program.

(d) This section shall apply prospectively to members appointed to the registry after February 15, 2006.






Part 3 - Campaign Contributions Limits

§ 2-10-301 - Short title -- Jurisdiction.

(a) This part shall be known and may be cited as the "Campaign Contribution Limits Act of 1995."

(b) The registry of election finance has jurisdiction to administer and enforce this part.



§ 2-10-302 - Contribution limits.

(a) No person shall make contributions to any candidate with respect to any election which, in the aggregate, exceed:

(1) For an office elected by statewide election, two thousand five hundred dollars ($2,500); or

(2) For any other state or local public office, one thousand dollars ($1,000).

(b) No multicandidate political campaign committee shall make contributions to any candidate with respect to any election which, in the aggregate, exceed:

(1) For an office elected by statewide election or the senate, seven thousand five hundred dollars ($7,500); and

(2) For any other state or local public office, five thousand dollars ($5,000).

(c) (1) With respect to contributions from multicandidate political campaign committees for each election:

(A) No candidate for an office elected by statewide election shall accept in the aggregate more than fifty percent (50%) of the candidate's total contributions from multicandidate political campaign committees; and

(B) No candidate for any other state or local public office shall accept in the aggregate more than seventy-five thousand dollars ($75,000) from multicandidate political campaign committees.

(2) In determining the aggregate limits established by this subsection (c), contributions made to a candidate by a committee controlled by a political party on the national, state, or local level or by a caucus of such political party established by members of either house of the general assembly are not included.

(d) (1) Each contribution limit established in subsection (a), (b) or (c) shall be adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the period of January 1, 1996, through December 31, 2010. Each such adjustment shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.

(2) On January 1, 2013, and every two (2) years thereafter, each contribution limit established in subsection (a), (b) or (c), as adjusted pursuant to subdivision (d)(1), shall be further adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the two-year period immediately preceding. Each such adjustment under this subdivision (d)(2) shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.



§ 2-10-303 - Indirect contributions -- Political action committees.

For purposes of the limitations contained in this part:

(1) Contributions made to any political campaign committee authorized by a candidate to accept contributions on the candidate's behalf shall be considered to be contributions made to such candidate;

(2) Contributions made by a political campaign committee authorized by a candidate to make expenditures on the candidate's behalf shall be considered contributions made by such candidate;

(3) All contributions made by a person, either directly or indirectly, on behalf of a particular candidate, including contributions which are in any way earmarked or otherwise directed through an intermediary or conduit to such candidate, shall be treated as contributions from such person to such candidate. The intermediary or conduit shall report the original source and the intended recipient of such contribution to the registry of election finance and to the intended recipient;

(4) All contributions made by affiliated political campaign committees shall be considered to have been made by a single committee; and

(5) Expenditures made by any person in cooperation, consultation, or concert with, or at the request or suggestion of, a candidate, the candidate's political campaign committees, or their agents, shall be considered to be a contribution to such candidate. For purposes of this subdivision (5), the financing by any person of the dissemination, distribution, or republication, in whole or in part, of any broadcast or any written, graphic, or other form of campaign materials prepared by the candidate, the candidate's political campaign committees, or their authorized agents shall be considered to be an expenditure.



§ 2-10-304 - Loans.

(a) The limitations contained in this part do not apply to any loan of money by a financial institution as defined in § 45-10-102 that:

(1) Is made in accordance with applicable law and in the ordinary course of business;

(2) Is made on a basis reasonably designed to assure repayment, evidenced by a written instrument, and subject to a payment due date or amortization schedule; and

(3) Bears the usual and customary interest rate of the lending institution.

(b) An endorsement or guaranty of a loan made pursuant to subsection (a) shall be considered a contribution in the amount of the endorsement or guaranty and shall be subject to the limitations contained in this part. Where the written instrument does not specify the portion of the loan for which the endorser or guarantor is liable, each endorser or guarantor shall be considered to have made a contribution in that proportion of the unpaid balance that each endorser or guarantor bears to the total number of endorsers or guarantors.



§ 2-10-305 - Retention or transfer of funds.

The limits contained in this part do not apply to:

(1) The retention of funds by a candidate pursuant to § 2-10-114(a)(1);

(2) The transfer of funds by a candidate pursuant to § 2-10-114(a)(1) to a campaign fund of the same candidate for election to a different state or local public office; or

(3) The transfer of funds by a candidate for election to a federal office to a campaign fund of the same candidate for election to a state or local public office.



§ 2-10-306 - Aggregate limits -- Exemptions.

(a) All contributions made by political campaign committees controlled by a political party on the national, state, or local level or by a caucus of such political party established by members of either house of the general assembly shall be considered to have been made by a single committee. Such contributions shall not, in the aggregate, exceed:

(1) Two hundred fifty thousand dollars ($250,000) per election to any candidate in a statewide election;

(2) Forty thousand dollars ($40,000) per election to any candidate for the senate; and

(3) Twenty thousand dollars ($20,000) per election to any candidate for any other state or local public office.

(b) For purposes of this section, "contributions" does not include:

(1) Payment of the costs of preparation, display or mailing or other distribution with respect to printed slate cards, sample ballots, or other printed listings of three (3) or more candidates who are opposed for election. This exemption does not apply to costs incurred with respect to the preparation and display of listings made on broadcasting stations or in newspapers, magazines and similar types of general public political advertising such as billboards;

(2) Payment of the costs of voter registration and get-out-the-vote activities conducted by party committees, unless the payments are made on behalf of a clearly identified candidate and the payment can be directly attributed to that candidate;

(3) Expenditures for rent, personnel, overhead, general administrative, fundraising, and other day-to-day costs of party committees, unless the expenditures are made on behalf of a clearly identified candidate and the expenditure can be directly attributed to that candidate; or

(4) Expenditures for education campaign seminars and for training of campaign workers, unless the expenditures are made on behalf of a clearly identified candidate and the expenditure can be directly attributed to that candidate.

(c) (1) Each contribution limit established in subsection (a) shall be adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the period of January 1, 1996, through December 31, 2010. Each such adjustment shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.

(2) On January 1, 2013, and every two (2) years thereafter, each contribution limit established in subsection (a), as adjusted pursuant to subdivision (c)(1), shall be further adjusted to reflect the percentage of change in the average consumer price index (all items-city average), as published by the United States department of labor, bureau of labor statistics, for the two-year period immediately preceding. Each such adjustment under this subdivision (c)(2) shall be rounded to the nearest multiple of one hundred dollars ($100). The registry of election finance shall publish each such adjusted amount on its web site.



§ 2-10-307 - Violations -- Return of unlawful contributions.

(a) No candidate or political campaign committee shall accept any contribution or make any expenditure in violation of this part. No officer or employee of a political campaign committee shall accept a contribution made for the benefit or use of a candidate, or make any expenditure on behalf of a candidate, in violation of any limitation imposed on contributions and expenditures under this section.

(b) In keeping with the federal law, a contribution made or accepted in excess of the limitations established by this part shall not be a violation of this part if the candidate or the political campaign committee returns or refunds the contribution to the person who made the contribution within sixty (60) days of the candidate's or committee's receipt of the contribution.



§ 2-10-308 - Penalties.

(a) The registry of election finance may impose a maximum civil penalty for a violation of this part of not more than ten thousand dollars ($10,000) or one hundred fifteen percent (115%) of the amount of all contributions made or accepted in excess of the limitations established by this part, whichever is greater.

(b) Penalties imposed under this part shall be deposited into the state general fund.

(c) To request a waiver or reduction or in any way to contest a penalty imposed by the staff of the registry, a person shall file a petition with the registry. Such petition shall be considered as a contested case proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(d) If a civil penalty lawfully assessed against a candidate is not paid within thirty (30) days after the assessment becomes final, the candidate shall be ineligible to qualify for election to any state or local public office until such penalty is paid.



§ 2-10-309 - Construction with federal law.

In determining issues arising in regard to this part, the registry may rely on the precedents established under the federal law.



§ 2-10-310 - Fund raising during general assembly session.

(a) (1) Except as provided in subdivisions (a)(2) and (a)(3), from the convening of the general assembly in organizational session through the earlier of the last day of regular session or June 1 in odd years, and from the convening of the general assembly in regular session to the earlier of May 15 or the conclusion of the annual session in even years, and from the convening of the general assembly in any extraordinary session through the conclusion of such extraordinary session, no member of the general assembly or a member's campaign committee or the governor or the governor's campaign committee shall conduct a fundraiser or solicit or accept contributions for the benefit of the caucus, any caucus member or member or candidate of the general assembly or governor.

(2) (A) During such period, a member of the general assembly who is a candidate for a local public office shall be permitted to conduct fundraising events and solicit or accept contributions for such campaign for local public office only under the following conditions:

(i) Such fundraising events may be held only in the county in which such member is a candidate for local public office;

(ii) Solicitations and acceptance of contributions for such purposes may only be made from individuals residing in such county;

(iii) Such fundraising events shall not be held, nor contributions be solicited nor accepted, on state property;

(iv) The member shall not be permitted to solicit or accept, directly or indirectly, any actual or in-kind contribution during such period from a lobbyist or employer of a lobbyist; and

(v) No other member of the general assembly or the campaign committee of such other member shall be permitted to solicit or accept contributions during such period for the member campaigning for local public office.

(B) It shall be unlawful for any lobbyist or employer of a lobbyist to make any contribution to such member's campaign committee during such period for any purpose.

(3) All contributions raised as a result of fundraising or a fundraising event authorized and held in accordance with subdivision (a)(2) shall be reported on a form prescribed and provided by the registry of election finance for such purposes. Such form shall be filed with and attached to the applicable campaign finance disclosure report. The following disclosures shall be made on such form:

(A) The amount of contributions collected as a result of such fundraising event;

(B) The date and place such fundraising event was held;

(C) The dates on which such contributions were accepted; and

(D) All other information required by law to be reported on a campaign financial disclosure report.

(b) From the convening of the general assembly in organizational session through the earlier of the last day of regular session or June 1 in odd years, and from the convening of the general assembly in regular session to the earlier of May 15 or the conclusion of the annual session in even years, and from the convening of the general assembly in any extraordinary session through the conclusion of such extraordinary session, a political campaign committee controlled by a political party on the national, state, or local level, or controlled by a caucus of such political party established by members of either house of the general assembly, or established or controlled by any member of the general assembly, that makes contributions to a candidate for the general assembly or governor for election or to defray the expenses of such person's office shall not conduct a fundraiser, solicit or accept contributions for the benefit of the caucus, any caucus member or candidate for the general assembly or governor.

(c) Excess funds for election to a local public office are not eligible for transfer under § 2-10-114 to a campaign account for election to the general assembly or governor.



§ 2-10-311 - Limitations on cash contributions.

(a) No person shall make cash contributions to any candidate with respect to any election that, in the aggregate, exceed fifty dollars ($50.00).

(b) No person shall make cash contributions to any political campaign committee or multicandidate political campaign committee with respect to any election that, in the aggregate, exceed fifty dollars ($50.00).

(c) No political campaign committee or multicandidate political campaign committee shall make cash contributions to any candidate with respect to any election.

(d) No political campaign committee or multicandidate political campaign committee shall make cash contributions to any other political campaign committee or multicandidate political campaign committee with respect to any election.



§ 2-10-312 - [Repealed.]

HISTORY: Acts 2006 (1st Ex. Sess.), ch. 1, § 51, repealed by Acts 2011, ch. 389, § 6, effective June 1, 2011.






Part 4 - Gubernatorial Inauguration Finance Disclosure

§ 2-10-401 - Short title.

This part shall be known and may be cited as the "Gubernatorial Inauguration Finance Disclosure Act."



§ 2-10-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Contribution" means any advance, conveyance, deposit, distribution, transfer of funds, loan, loan guaranty, payment, gift, or subscription, of money or like thing of value, and any contract, agreement, promise or other obligation, whether or not legally enforceable, made for the purpose of defraying any expenses of a governor or governor-elect's inauguration or the celebration of a governor or governor-elect's inauguration;

(2) "Multicandidate political campaign committee" means a political campaign committee to support or oppose two (2) or more candidates for public office or two (2) or more measures; and

(3) "Person" means an individual, limited liability company, partnership, limited liability partnership, committee, association, labor organization or any other organization or group of persons, but does not mean a corporation or the executive officers or other representatives of a corporation.



§ 2-10-403 - Expense fund.

Not later than thirty (30) days after being elected to the office of governor, the governor-elect shall establish a gubernatorial inauguration expense fund that shall be used to finance any event held for the purpose of celebrating the governor's inauguration. Such fund is subject to the contribution limits and reporting requirements provided in this part. The provisions of parts 1 and 3 of this chapter shall not apply to contributions made pursuant to this part.



§ 2-10-404 - Contribution limits -- Transfer of campaign funds.

(a) No person shall make contributions for the gubernatorial inauguration that, in the aggregate, exceed two thousand five hundred dollars ($2,500).

(b) No multicandidate political campaign committee shall make contributions for the gubernatorial inauguration that, in the aggregate, exceed seven thousand five hundred dollars ($7,500).

(c) No corporation or executive officers or other representatives of any corporation doing business within this state shall make contributions for the gubernatorial inauguration that, in the aggregate, exceed seven thousand five hundred dollars ($7,500).

(d) The governor-elect may transfer funds from the governor-elect's campaign fund to the inauguration fund.



§ 2-10-405 - Financial disclosure statement.

(a) The governor-elect shall file with the registry of election finance a statement of all contributions received and all expenditures made by or on behalf of the gubernatorial inauguration fund.

(b) A statement filed under this section shall consist of either:

(1) A statement that neither the contributions received nor the expenditures made during the period for which the statement is submitted exceeded one thousand dollars ($1,000); or

(2) A statement setting forth:

(A) Under contributions, a list of all the contributions received, as follows:

(i) The statement shall list the full name and complete address of each person, multicandidate political campaign committee, or corporation contributing a total amount of more than five hundred dollars ($500) during the period for which the statement is submitted, and the amount contributed by that person, multicandidate political campaign committee, or corporation. The statement shall include the date of the receipt of each contribution; and

(ii) The statement shall list as a single item the total amount of contributions of five hundred dollars ($500) or less; and

(B) Under expenditures, a list of all expenditures made as follows:

(i) The statement shall list the full name and address of each person to whom a total amount of more than five hundred dollars ($500) was paid during the period for which the statement is submitted, the total amount paid to that person, and the purpose thereof; and

(ii) The statement shall list the total amount of expenditures of five hundred dollars ($500) or less each, by category, without showing the exact amount of or vouching for each such expenditure.

(c) The financial disclosure statement for contributions made up until thirty (30) days before any inauguration event shall be filed no later than ten (10) days before the governor's inauguration. The financial disclosure statement for all other contributions shall be filed no later than thirty (30) days after the governor's inauguration.



§ 2-10-406 - Unused funds.

(a) The governor may hold over funds from the governor's first inauguration to be used in a second inauguration if the governor is re-elected. If the governor is either in a second term, chooses not to run for re-election or is not re-elected, the governor has ninety (90) days to donate any funds remaining in the gubernatorial inauguration fund to a 501(c)(3) nonprofit organization. The governor may request from the registry of election finance an extension of an additional sixty (60) days to donate such remaining funds.

(b) Once the funds have been donated as provided in subsection (a), a financial disclosure statement shall be filed with the registry of election finance disclosing who received such funds and the amount of such donation.









Chapter 11 - State Election Commission

Part 1 - General Provisions

§ 2-11-101 - Composition of commission.

(a) The state election commission shall be composed of seven (7) members.

(b) Wherever in this code the board of elections of the state is referred to, the term "state election commission" shall be substituted.



§ 2-11-102 - Qualifications of members.

Each member of the state election commission shall be at least twenty-five (25) years of age and shall have been a resident of the state for at least seven (7) years prior to such member's election. No more than two (2) members shall be from the same grand division, and each member shall have been a resident of the grand division such member represents for at least four (4) years preceding such member's election; provided, however, that if two (2) additional members are added pursuant to § 2-11-112, then no more than three (3) members shall be from the same grand division.



§ 2-11-103 - Political composition of commission -- Nominations.

(a) Four (4) members of the commission shall be members of the majority party, and three (3) members of the commission shall be members of the minority party.

(b) Each member to be elected shall first be nominated by a joint senate-house caucus of the members of the party of which such person is a member.



§ 2-11-104 - Election of members.

(a) All members shall be elected for a term of four (4) years, beginning on the first Monday in May 1979.

(b) The election of the members of the state election commission shall be by joint resolution of both houses of the general assembly. The election is to take place in the joint session of both houses in which each member of the general assembly shall be entitled to one (1) vote.

(c) Elections shall be held on any date fixed by joint resolution, but shall be held prior to the fourth Monday in March of the year of the election.

(d) Nomination of members shall be in accordance with § 2-11-103.



§ 2-11-105 - Vacancies.

(a) Any person chosen to fill a vacancy shall be a bona fide member of the same party as the person such person replaces.

(b) If a vacancy occurs in the membership of the state election commission at the time when the general assembly is in session, the vacancy may be filled by the general assembly in the same manner as full terms are. A person elected to fill a vacancy shall serve only for the remainder of the unexpired term of the member whose place such person fills.

(c) If a vacancy occurs at a time when the general assembly is not in session, the vacancy shall be filled by the remaining members of the commission. If the remaining members of the commission are not able to agree on a successor to fill the vacancy within thirty (30) days of the time when such vacancy occurs, the secretary of state, the comptroller of the treasury, and the state treasurer, or a majority of those officers shall fill the vacancy. Persons selected to fill vacancies under this subsection (c) shall serve only until the next session of the general assembly, when the general assembly shall fill the vacancies as if they had occurred when the general assembly was in session.

(d) If the general assembly adjourns without filling any vacancies, vacancies shall be filled in the same manner as if they had occurred when the general assembly was not in session.



§ 2-11-106 - Qualification and organization.

(a) The members shall qualify within fifteen (15) days after their election and organize by the selection of one (1) member as chair and another as secretary.

(b) The chair and secretary shall be elected for terms of one (1) year and shall be members of different political parties.

(c) Failure on the part of a member to qualify by taking the oath shall vacate the election of such member.



§ 2-11-107 - Compensation of members.

Each member of the state election commission shall receive as compensation such sum as the general assembly may appropriate.



§ 2-11-108 - Expenses.

(a) The state election commission shall be allowed the necessary sum per annum, payable out of the state treasury, for stationery, postage, and expenses incidental to the conduct of the business of the commission, which shall be payable upon vouchers signed by the secretary and countersigned by the chair of the commission.

(b) The members shall be entitled to reimbursement for travel expense incurred in the performance of their official duties in conformity with comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 2-11-109 - Meetings.

All meetings of the state election commission shall be held in the city of Nashville and at a place selected by the commission.



§ 2-11-110 - Ex officio, nonvoting members.

The chair of the state primary board of any statewide political party which has no members on the state election commission shall be an ex officio, nonvoting member of the state election commission.



§ 2-11-111 - Members prohibited from serving as political candidate's campaign manager or treasurer.

No member of the state election commission who is appointed to the commission after January 1, 2009, shall be the campaign manager or treasurer of any candidate's political campaign in a local, state or federal election during the commissioner's term of office. A violation of this section subjects the member to immediate removal from office by a majority vote of the other members of the state election commission. Nothing in this section shall be construed to prohibit a member of the state election commission from providing uncompensated advice on a one-on-one basis to a candidate or party officer, nor shall it prohibit providing a financial contribution to a candidate or party organization.



§ 2-11-112 - Additional members from majority party added to commission.

Notwithstanding any other provision of this chapter to the contrary, if the majority party, as defined in § 2-1-104, changes as a result of the 2008 regular November election, then two (2) additional members from the majority party shall be added to the commission. The additional members shall meet the same qualifications and shall be appointed and elected in the same manner as other members of the commission.






Part 2 - Coordinator of Elections

§ 2-11-201 - Coordinator of elections.

(a) The secretary of state shall appoint the coordinator of elections, who shall serve at the pleasure of the secretary of state and for such compensation as the secretary of state determines.

(b) The coordinator of elections is the chief administrative election officer of the state and shall obtain and maintain uniformity in the application, operation and interpretation of the election code.

(c) Subject to the concurrence of the secretary of state, the coordinator of elections may make rules and regulations as necessary to carry out the provisions of the election code. Copies of such rules and regulations shall be furnished to the state and county election commissions and to the state and county primary boards.

(d) Subject to the prior approval of the secretary of state, the coordinator of elections may within budgetary limits employ such personnel and enter into such contracts for equipment as may be appropriate for the efficient discharge of the duties of the office.



§ 2-11-202 - Duties of coordinator -- Examination and certification of administrators of elections.

(a) The coordinator of elections shall:

(1) Generally supervise all elections;

(2) Prepare instructions for the conduct of registration;

(3) Advise election commissions, primary boards, and administrators of elections as to the proper methods of performing their duties;

(4) Authoritatively interpret the election laws for all persons administering them;

(5) (A) (i) Investigate or have investigated by local authorities the administration of the election laws and report violations to the district attorney general or grand jury for prosecution; and

(ii) Review the county election commissions in the administration of election laws to include, but not limited to, procedures for voter registration, list maintenance, financial records, election expenses, petitions, poll officials, absentee voting, ballot boxes, voting systems, minutes, certification of election results, and election results tabulation process;

(B) In conducting an investigation or a review relative to the administration of the election laws pursuant to subdivision (a)(5)(A)(i) or (a)(5)(A)(ii) the coordinator of elections or the coordinator's authorized representative may issue subpoenas and summon witnesses, administer oaths to such witnesses, take the depositions of witnesses, compel the production of documents, exhibits, records or things, and require testimony on any issue related to the investigation or review. If a subpoena is issued, such subpoena will be issued to a person for the purpose of testifying before the state election commission in an open meeting;

(C) (i) Any report of an investigation conducted by the coordinator's office pursuant to the request of the attorney general and reporter and/or a district attorney general and filed with the attorney general and reporter and/or a district attorney general or a grand jury shall be privileged and confidential and shall not be deemed to be a public record;

(ii) The report of an investigation into the seating of a member of the general assembly shall be deemed to be a public record;

(iii) If a report of an investigation conducted by the coordinator's office pursuant to the request of the attorney general and reporter and/or a district attorney general appears in the news media, in whole or in part, such report shall be deemed a public record and immediately released. All conclusions of law contained in such report shall be approved by the attorney general and reporter before the report is released;

(6) If a county election commission does not purge the permanent registration records as required by law, the coordinator of elections shall investigate the registration records of that county and file a petition with the circuit or chancery court in the county to purge the permanent registration records of those persons the coordinator of elections determines should have been purged by the county election commission;

(7) Publish in accordance with the rules, regulations, policies and procedures of the state publications committee, and keep up to date an election laws manual, including this title, rules and regulations under this title, and such other material as the coordinator of elections may determine to be useful to persons administering the election laws, and prepare condensed materials for the use of election officials;

(8) Furnish instructions for election officials as to their duties in the conduct of elections and copies of election laws manual and updating materials to the election commissions, primary boards, and administrators. Any interested citizen may purchase a copy of the election laws through the coordinator of elections office at a price to be established by the coordinator. The price charged may not exceed the actual cost involved;

(9) Provide materials for and conduct training programs for persons administering the election laws;

(10) Review all bills affecting the election laws and report in writing to the general assembly on them individually;

(11) Report to each general assembly with any recommendations the coordinator of elections may have for improvements in the election laws or their application;

(12) Ensure that all election commissions within the state shall prohibit any person from becoming qualified to have such person's name placed on any ballot wherein such person is seeking to be nominated or elected to an office for which such person is ineligible or to more than one (1) state legislative office, as described in § 2-13-202, voted on by voters during any primary or general election;

(13) Prepare an instruction sheet for notaries public setting forth the proper and legal procedure for attesting absentee ballots and registration by mail forms. Such instructions shall be sent, in sufficient quantities, to every county clerk in this state, who shall make such instruction sheet available to notaries public in such county upon their request and to notaries public elected after July 1, 1979;

(14) Properly file and keep up to date the information supplied by the county election commissions as established in § 2-12-114; and, further, to supply that information, within a reasonable time, to any member of the general assembly upon request;

(15) Develop a uniform petition form for use by persons seeking to qualify to run for public office and furnish such form to county election commissions for distribution to such persons;

(16) Devise and furnish to the clerks of the circuit and criminal courts a form to be used for notifying county election commissions of the fact that a registered voter in their county has been convicted of an infamous crime and therefore should be purged from the registration records. Such form shall include the voter's name, race, date of birth, and social security number, if available;

(17) Instruct the administrators in each county that they are to purge the registration of any person appearing on the infamous crime list required by subdivision (a)(16) who is registered to vote in their county;

(18) (A) Not less than one (1) time per calendar year, conduct a training seminar for administrators, deputies and county election commissioners. Attendance at such seminars shall be mandatory for administrators and the expenses incurred in such attendance shall, upon appropriate documentation, be included in the county election commission's annual budget submitted pursuant to § 2-12-109 subject to the reimbursement limits for state employees. If for any reason the administrator cannot attend, the chair or the chair's designee shall attend instead;

(B) Unless, in the opinion of the state election commission, an administrator certified under this section has good cause for failing to attend and participate in the training seminars required by this subsection (a), such failure to attend and participate in the seminars shall result in the loss of such administrator's certification. Within thirty (30) days of receiving the training seminar attendance records from the coordinator of elections pursuant to subdivision (a)(19), such commission shall cause to be notified the state official responsible for authorizing payments to counties pursuant to § 2-12-209, of the counties in which the administrator has lost such certification for failing to attend and participate in such seminars;

(C) In addition to the penalties set forth in subdivision (a)(18)(B), if, in the opinion of the state election commission, an administrator fails to substantially perform the duties of the office, the state election commission may revoke the certification of such administrator or otherwise discipline the administrator. In all such cases, the administrator being charged shall be given a hearing before the state election commission. If, after the hearing, the state election commission votes to revoke the certification, such commission shall cause to be notified the state official responsible for authorizing payments to counties pursuant to § 2-12-209, of such revocation and payments to that county shall terminate; and

(19) Keep accurate records of those administrators who do and do not attend the training seminars required by subdivision (a)(18) and, within ten (10) days of the conclusion of each such seminar, transmit such records to the state election commission.

(b) The coordinator of elections and the state election commission shall, at least once per calendar year, prepare and administer a written examination on election laws to any administrator who desires to take the examination. The coordinator of elections and the state election commission shall determine whether or not an administrator passes or fails such examination. All examinations administered pursuant to this subsection (b) shall be prepared, conducted and graded in a fair and impartial manner. An administrator who successfully passes such examination shall receive certification from the state election commission.









Chapter 12 - County Election Commissions

Part 1 - General Provisions

§ 2-12-101 - Commissioners -- Appointment -- Removal -- Legal representation.

(a) The state election commission shall appoint, on the first Monday in April of each odd-numbered year, five (5) election commissioners for each county, for terms of two (2) years and until their successors are appointed and qualified. The five (5) commissioners shall be the county election commission.

(b) The state election commission shall remove a commissioner who becomes unqualified and may remove or otherwise discipline a commissioner for cause.

(c) County election commissions shall be represented in legal proceedings as follows:

(1) If the legal proceeding names the county election commissioners as defendants and the lawsuit involves a municipal election, the municipality concerned shall furnish counsel to represent the commissioners;

(2) If the election involved in the legal proceedings is that of a county election, the county shall furnish counsel for the commissioners and if the election involved in the legal proceedings attacks a state law or presents a question concerning a state or federal election, the attorney general and reporter shall represent the commissioners either by the attorney general and reporter's own staff or by such counsel as the attorney general and reporter may designate;

(3) The counsel furnished, whether by municipality or county, shall be that chosen by the election commission; and

(4) If, in order to properly discharge its duties, the county election commission has to bring legal action against a county or municipality, the compensation for the commission's legal representation shall be borne by the county or municipality, as the case may be.

(d) The county election commission created by this section is the immediate successor to the commissioners of elections for each county. Wherever in the Tennessee Code the commissioners of elections for counties are referred to, the term "county election commission" shall be substituted.



§ 2-12-102 - Qualifications of commissioners.

(a) (1) Except as provided in subdivision (a)(2), persons appointed to the county election commission shall be registered voters who have been residents of the state for five (5) years and residents of the county for which they are appointed for two (2) years.

(2) In counties having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, the persons appointed to the county election commission shall be registered voters who have been residents of the county for which they are appointed for two (2) years.

(b) Any member of the county election commission who qualifies as a candidate for any public office while serving as a member of the commission shall automatically become disqualified to continue in office as a member of the commission, and a vacancy on the commission shall be considered to exist.

(c) A person employed as an assistant public defender or an assistant district attorney may serve as a county election commissioner if such assistant public defender or assistant district attorney does not work in the district in which such assistant public defender or assistant district attorney lives.

(d) Subsection (c) shall not apply in any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census.



§ 2-12-103 - Political division of commission.

(a) Three (3) members shall be members of the majority party and two (2) members shall be members of the minority party.

(b) (1) The members of the majority party on the state election commission shall appoint the persons who are required to be members of that party on county election commissions.

(2) The members of the minority party on the state election commission shall appoint the persons who are required to be members of that party on county election commissions.

(3) When members of another statewide political party are required to be appointed to a county election commission, they shall be nominated by the party's state primary board.

(4) Before appointing county election commissioners, the members of the state election commission shall consult with the members of the general assembly serving each of the counties as to the persons to be appointed to the county election commissions.



§ 2-12-104 - Qualification by filing oath of office.

Persons appointed to the county election commission shall qualify within twenty (20) days after their appointment by filing their oath of office with the secretary of the state election commission. A failure to qualify shall vacate the office of the person failing to qualify.



§ 2-12-105 - Organization.

Within twenty (20) days after their appointment, the county election commissioners shall organize by the selection of a chair and a secretary of different political parties from among them. The county election commission shall within ten (10) days thereafter report to the secretary of the state election commission and to the coordinator of elections the names and addresses of the officers and other members of the commission.



§ 2-12-106 - Vacancies.

The county election commission shall give prompt notice of all vacancies to the state election commission, which shall appoint a new commissioner of the same political party as the vacating commissioner to fill the unexpired term.



§ 2-12-107 - Issuance of commissions of appointment -- Records.

(a) The state election commission shall issue to the county election commissioners commissions of appointment signed by the chair.

(b) The state election commission shall keep records of the names and addresses of all county election commissioners and their officers, of dates of appointment, and of political affiliations of commissioners, and shall keep the oaths filed by the commissioners.



§ 2-12-108 - Compensation.

(a) (1) Except as provided in subdivision (a)(2), each member of the county election commission shall receive each month from the county funds the following minimum amount as compensation for each day spent in the performance of such duties:

(A) In counties of the first class, seventy dollars ($70.00);

(B) In counties of the second class, sixty-five dollars ($65.00);

(C) In counties of the third class, sixty dollars ($60.00);

(D) In counties of the fourth class, fifty-five dollars ($55.00);

(E) In counties of the fifth class, fifty dollars ($50.00);

(F) In counties of the sixth class, forty-five dollars ($45.00); and

(G) In counties of the seventh class, forty dollars ($40.00).

(2) (A) In counties having a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred eighty-eight thousand (288,000), and in counties having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the federal census of 1980 or any subsequent federal census, the chair of the county election commission shall receive three hundred fifty dollars ($350) per month and each other member of the commission shall receive three hundred dollars ($300) per month.

(B) In counties having a population of eight hundred thousand (800,000) or more, according to the 1990 federal census or any subsequent federal census, the chair of the county election commission shall receive one thousand one hundred fifty dollars ($1,150) per month, and each other member of the commission shall receive one thousand dollars ($1,000) per month.

(3) The compensation may be increased by resolution of the county legislative body.

(b) For the purpose of computing what amount of time entitles a commissioner to the minimum compensation as provided in subdivision (a)(1), such commissioner shall have worked not less than one (1) hour in any given twenty-four-hour period in order to be entitled to such payment. Payment shall be made for meetings which last less than one (1) hour if such meetings are required by statute in order to call or conduct an election, or to prepare the annual budget or meetings which are necessary if the election commission is involved in litigation.

(c) (1) The amount provided in this section, or a greater amount provided by resolution duly adopted by the county legislative body, shall be paid to the members for each day's attendance at meetings of the body, or a greater amount provided by resolution duly adopted by the county legislative body as a stated salary per month.

(2) For the purposes of classifying the counties under this section, the population classifications established in § 8-24-101 shall be applicable.

(3) The population of counties for purposes of this section shall be determined by the 1990 federal census or the most recent succeeding federal census or a special census as provided in § 8-24-102(c).

(4) The above minimum compensation amounts shall in no way diminish a compensation already being paid that may be greater than the stated amount.



§ 2-12-109 - Expenses.

(a) Except as otherwise provided by law, it is the responsibility of the county to fund the operations of its election commission. If a county fails to appropriate funds sufficient to pay expenses that are reasonably necessary for the discharge of the statutorily mandated duties of its county election commission, such commission may petition the chancery court of the county in which such election commission is located to compel the appropriation of such funds.

(b) All expenses, including compensation of its employees and election officials, incurred by the county election commission or its members in the performance of duties under this title in holding municipal elections shall be paid out of the funds of the municipality upon the certification of the chair and secretary of the county election commission except as otherwise expressly provided. If a municipal election is held on the same day as a county-wide election, the municipality shall pay only the expenses caused by the municipal election which would not otherwise have been incurred in conducting the county-wide election as certified by the chair and secretary of the county election commission. If, after a legal proceeding involving a municipal election, the court finds that a subsequent election must be held due to an error committed by the county election commission, then the county shall pay the expenses of the subsequent election, unless the court finds that the county election commission's error resulted from the county election commission's reliance on information provided by the municipality.

(c) If a special election is held for the sole purpose of choosing a member of the general assembly under § 2-14-202(b), all expenses, including compensation of its employees and election officials, incurred by a county election commission or its members in the performance of duties under this title shall be paid out of the state treasury upon the certification of the chair and secretary of the county election commission to the secretary of state; provided, that the secretary of state shall review the claim for expenses and only those items certified by the secretary of state to the comptroller of the treasury shall be paid.

(d) All expenses, including compensation of its employees and election officials, incurred by a county election commission or its members in the performance of its duties under this title in connection with the presidential preference primary shall be paid out of the state treasury upon the certification of the chair and secretary of the county election commission to the secretary of state; provided, that the secretary of state shall review the claim and only those items certified by the secretary of state to the comptroller of the treasury shall be paid. In years in which a presidential preference primary will be held, if a political party elects to hold their county primary with the presidential preference primary, then all expenses of the county primary shall likewise be borne by the state upon certification as set forth in this subsection (d).



§ 2-12-110 - Administration of oaths.

The county election commissioners may administer oaths in the performance of their duties.



§ 2-12-111 - Notices of elections.

(a) The county election commission shall publish, in a newspaper of general circulation in the county or municipality in which the election is to be held, a notice of all elections, except special elections, not less than twenty-one (21) days before the qualifying deadline for candidates in the election which shall be named in the notice.

(b) The county election commission shall publish, in a newspaper of general circulation in the county a notice of elections on questions not less than twenty (20) days nor more than thirty (30) days before the day of the election. The notice shall include in its entirety the resolution or other instrument requiring the holding of the election except for signatures or names.

(c) The county election commission shall publish, in a newspaper of general circulation in the county, a notice of every election, stating the day, time and polling places for the election, not more than ten (10) nor less than three (3) days before the day of the election.



§ 2-12-112 - Members of county commission in office throughout each election day.

In any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, the members of the county election commission shall be in the commission office throughout each election day unless they are out for good cause.



§ 2-12-113 - Names of election officials failing to serve submitted to grand jury.

The chair of the county election commission shall furnish the first grand jury sitting in the county after an election the names of all appointed election officials who failed to serve in the election and who did not notify the commission in advance that they could not. If an affidavit has been filed by an official with the commission setting forth why the official did not serve, the chair shall furnish it to the grand jury together with the chair's recommendation.



§ 2-12-114 - Information provided for coordinator of elections.

(a) Each county election commission shall provide to the coordinator of elections the following information by precinct beginning on June 1, 1995, and each six (6) months thereafter:

(1) The number of active voters and the number of inactive voters at the beginning of the reporting period;

(2) The number of active voters and the number of inactive voters at the end of the reporting period;

(3) The number of new valid voter registrations for the reporting period. This number shall not include duplicates, rejected registrations, and changes of names and addresses within the county; and

(4) The number of active voters and the number of inactive voters purged during the reporting period.

(b) Each county election commission shall on the same schedule established in subsection (a) provide to the coordinator of elections the following information for the county:

(1) The number of registration applications received during the reporting period from the following categories of sources:

(A) Those registering to vote in the county election commission office or other supplemental registrations held by or on behalf of the county election commission;

(B) The department of safety, motor vehicle offices;

(C) By-mail registration;

(D) Public assistance agencies serving as voter registration agencies. This includes the following state departments: human services, mental health and substance abuse services, intellectual and developmental disabilities, health, and veterans affairs;

(E) State-funded agencies primarily serving persons with disabilities;

(F) Armed forces recruitment offices; and

(G) Passive registration agencies: public libraries, county clerks, and registers of deeds;

(2) The number of duplicate registration applications received during the six-month period from the same categories of sources; and

(3) The number of confirmation notices mailed out during the six-month period and the number of responses received to those confirmation notices.



§ 2-12-115 - Holdover powers of county election commission upon subdivision of county.

In all cases not otherwise provided for, when fractions of counties have been cut off to establish a new county, the county election commission of each old county shall, until the next apportionment of representatives, hold all elections for governor, members of congress, and members of the general assembly.



§ 2-12-116 - Duty to promote voter registration and the electoral process.

The county election commission shall promulgate such policies as are necessary to aid the personnel of the election commission office in the performance of their duties with regard to the promotion of voter registration and the electoral process. These duties shall include the following:

(1) The commission shall appoint an administrator of elections, who shall be the chief administrative officer of the commission and shall be responsible for the daily operations of the commission office and the execution of all elections. After May 31, 1993, any administrator appointed at large for the first time to such position shall possess a high school education or GED(R). In evaluating a prospective appointee, the commission shall consider the knowledge and experience of such prospective appointee in the following areas: administrative, managerial, instructional, communication, budgetarial, purchasing, promotional, legal and general office skills and other related skills necessary to fulfill the statutory requirements of administrator;

(2) Upon the recommendation of the administrator, the commission shall approve an annual budget for the operation of the election commission;

(3) Upon the recommendation of the administrator, the commission shall be responsible for approving any voting equipment to be purchased by the county for use by the commission;

(4) Upon the recommendation of the administrator, hire legal counsel if necessary to conduct the business of the commission;

(5) The commission shall appoint voting machine technicians as required in § 2-9-103. A voting machine technician shall work under the direction of the administrator;

(6) The commission shall certify all voting machines prior to each election and shall canvass all voting machines after each election;

(7) The commission shall assist the administrator in designating polling places, precinct boundaries and, in conjunction with the primary boards and the administrator, shall assist in obtaining and appointing poll workers as needed for each election;

(8) The commission shall be responsible for locking or sealing all absentee ballot boxes and shall retain possession of the keys for such boxes;

(9) The commission members shall be available to assist election commission personnel upon request throughout each election day;

(10) The commission may act as the central absentee counting board if the total number of absentee ballots to be counted is fewer than one hundred (100);

(11) The commission shall be responsible for certifying the results of each election in regard to official tabulations and shall be responsible for certifying all expenses incurred in regard to the commission's responsibility in the performance of its duties for a presidential preference primary or a special election for the sole purpose of selecting a member of the general assembly;

(12) The commission shall be responsible for the keeping and writing of the minutes of all commission meetings;

(13) The commission shall be responsible for determining a uniform time for the opening of the polls;

(14) The commission members shall not request, except in the event of an emergency, that the administrator employ members of the county election commission, their spouses, parents, brothers, sisters or children, including in-laws, of commission members as clerical assistants, absentee voting deputies, poll officials or as a member of the absentee counting board;

(15) The commission shall be responsible for maintaining the security of the election commission office and any other rooms or facilities it may use in the performance of its duties, including all locks and keys. The commission may delegate this responsibility to the administrator; and

(16) The commission members shall not appoint or hire, except in the event of and during an emergency, spouses, parents, brothers, sisters, or children, including in-laws, of the administrator as deputies, clerical assistants, absentee voting deputies, machine technicians, poll officials, or as members of the absentee counting board.



§ 2-12-117 - Development of Internet based electronic filing process.

(a) Each county election commission is authorized to develop, with the advice, assistance and approval of the registry of election finance, an Internet based electronic filing process for use by candidates for local public office and all political campaign committees for a local election in such county or in the municipalities located in such county that are required to file statements and reports with such county election commission.

(b) Such system shall provide each candidate and political campaign committee with secure access to the electronic filing system and provide safeguards against efforts to tamper or change the data in any way.

(c) Once the electronic filing system is completed and tested, the county election commission shall provide public notice that the system is operational and available for filers to commence use.

(d) If a county election commission decides to develop such an Internet based electronic filing process, any and all costs for such development and Internet posting shall be an expenditure of such county election commission.






Part 2 - Administrators and Registrars

§ 2-12-201 - Employment of election administrators and clerical assistants.

The commission shall appoint an administrator of elections who shall be the chief administrative officer of the commission and who shall be responsible for the daily operations of the office and the execution of all elections. The duties of the administrator of elections may, upon the administrator's discretion, be performed by a designee. Such duties include, but are not limited to, the following:

(1) Employment of all office personnel; after July 1, 2011, administrators of elections may not appoint or hire, except in the event of and during an emergency, members of the county election commission, or spouses, parents, brothers, sisters or children, including in-laws of commission members or spouses, parents, brothers, sisters or children, including in-laws of the administrator of elections as deputies, clerical assistants, absentee voting deputies, machine technicians, poll officials or as members of the absentee counting board;

(2) Preparation of the annual operating budget and presentation of such budget to the election commission for approval;

(3) Upon approval by the county election commission, presentation of the annual budget to the county commission or other legislative body for funding;

(4) Requisition and purchase of any supplies necessary for the operation of the election commission office and the conduct of all elections;

(5) Maintenance of voter registration files, campaign disclosure records, and any other records required by this title;

(6) Conducting of instruction class for poll workers or designation of another qualified person to conduct such class;

(7) Preparation of all notices for publication required by this title;

(8) Preparation and maintenance of all fiscal records necessary for the daily operation of the election commission office and all elections. This may include any requests for funding or changes in funding, if necessary, after adoption of the current fiscal budget;

(9) Compilation, maintenance and dissemination of information to the public, the candidates, the voters, the press and all inquiring parties in regard to all aspects of the electoral process on all governmental levels;

(10) Promotion of the electoral process through supplemental registrations, public functions, press releases and media advertising whenever possible;

(11) Attendance at any required seminar and other educational seminars, as funding permits, to gain knowledge beneficial to the administration of the election commission office or to the electoral process;

(12) Having knowledge of all current laws pertaining to the election process and any changes mandated by the general assembly, and apprising the election commission, office staff, candidates, the press and the public in general of this information;

(13) Assistance in the planning and implementation of any plan of apportionment or reapportionment of any governmental entity involved in the electoral process;

(14) The county election commissioners may not employ themselves or any of their spouses, parents, siblings, in-laws or children as administrator;

(15) Preparation of a plan for placing precinct voting locations and presentation of such plan to the election commission for approval;

(16) Preparation of a plan for early voting sites and presentation of such plan to the election commission for approval; and

(17) Upon request, assist the:

(A) City councils, as appropriate, for cities located in the county;

(B) County legislative body;

(C) Local board of education; and

(D) Members of the general assembly representing the county, concerning redistricting in 2012, and thereafter every two-year period following each decennial census taken by the United States census bureau.



§ 2-12-202 - Precinct registrars and assistants -- Appointment and duties.

(a) The majority party members of the county election commission shall appoint one (1) precinct registrar for each polling place, and the minority party members of the commission shall appoint one (1) precinct registrar for each polling place. The appointments shall be made for each election.

(b) The commission may appoint for each polling place for each election only as many assistant precinct registrars as may be necessary to expedite voting.

(c) Precinct registrars and assistant precinct registrars shall perform the duties imposed by this title and duties assigned them by the county election commission.



§ 2-12-203 - Precinct registrars and assistants -- Compensation.

For each day's attendance upon registration periods and for attendance at the polls, precinct registrars and assistant precinct registrars shall be paid a minimum of fifteen dollars ($15.00) per day. The compensation may be increased by resolution of the county legislative body.



§ 2-12-204 - Absent precinct registrars.

If a precinct registrar is absent on a day fixed for registration or for an election, the commissioners representing the same party as the absent registrar shall select a person who meets the requirements of this chapter to act for the absent precinct registrar during the period of such precinct registrar's absence.



§ 2-12-205 - Removal of precinct registrars for violation of oath.

The commission may remove any precinct registrar for violation of such registrar's oath as a registrar.



§ 2-12-206 - Death or resignation of precinct registrars.

If a precinct registrar dies, resigns or is removed, the vacancy shall be filled by appointment by the commissioners representing the same party as the registrar. The new appointee shall serve for the unexpired term of the person whom such appointee replaces.



§ 2-12-207 - Administration of oaths.

The administrator of elections, deputies, precinct registrars and assistant precinct registrars may administer oaths in the performance of their duties.



§ 2-12-208 - Compensation of certified administrators of elections.

(a) Any administrator of elections employed pursuant to § 2-12-201, who has been certified under § 2-11-202(b), shall receive as a base minimum yearly salary at least ninety percent (90%) of the base salary of the county's assessor of property, as provided in § 67-1-508, if the office of such administrator of elections is open five (5) full days a week. If any administrator of elections' base minimum yearly salary is less than ninety percent (90%) of the base salary of the county's assessor of property on June 18, 2005, then such administrator's salary shall be increased by five percent (5%) per year until such administrator's base minimum yearly salary equals ninety percent (90%) of the base salary of the county's assessor of property; provided, that nothing in this subsection (a) shall prohibit adjustment of an administrator's base minimum yearly salary at a rate greater than five percent (5%) per year.

(b) The minimum salaries for certified administrators provided by this section shall be paid by the county for which such administrator is employed. Nothing in this section shall be construed as prohibiting a county from paying its administrator more than the minimum salary provided by this section.

(c) For the purposes of classifying the counties under this section, the population classifications established in § 8-24-101 shall be applicable. For the purpose of establishing the compensation of certified administrators, the schedule established in § 8-24-102 shall be applicable for the certified administrators in their respective counties effective July 1, 1996.

(d) For the purpose of phasing in the compensation schedule provided in this section no administrator shall receive more than a seven percent (7%) increase in the 1996-97 fiscal year. If any subsequent year's increase provides for an increase of more than ten percent (10%) in any fiscal year, then the remaining increase that exceeds ten percent (10%) shall be carried over to subsequent years until the compensation provided for is obtained.

(e) The population of counties for purposes of this section shall be determined by the 1990 federal census or the most recent succeeding federal census or a special census as provided in § 8-24-102(c).

(f) On July 1, 1997, and each July 1 thereafter, the compensation for certified administrators as provided by this section, shall be increased by a dollar amount equal to the average annualized general increase in state employee's compensation during the prior fiscal year multiplied by the compensation established for the county officials of the county with the median population of all counties; provided, in no year shall such compensation increase by more than ten percent (10%). On or before May 1 of each year, the commissioner of finance and administration shall certify to the comptroller of the treasury the average annualized general increase in state employee's compensation during that fiscal year.



§ 2-12-209 - State contribution to compensation of certified administrators of elections.

(a) (1) The state shall pay to the general fund of every county in which the administrator of elections is or becomes certified under the provisions of § 2-11-202(b), the sum of eighteen thousand dollars ($18,000) in the manner set out in subsection (b) of this section.

(2) In years in which the secretary of state is required to reduce the department of state's budget, the secretary is authorized to reduce any appropriations authorized by this section up to nine percent (9%).

(b) The state payments to a county made pursuant to this section shall be paid quarterly in amounts of four thousand five hundred dollars ($4,500) per quarter.

(1) If an administrator becomes certified at some time other than the beginning of a quarter, such payments to the county shall commence at the beginning of the quarter next following the administrator's certification.

(2) If an administrator in a county receiving quarterly payments under this section loses certification for whatever reason, such administrator shall have six (6) months from the date of such loss to regain such certification. If the administrator has not done so at the end of six (6) months, state payments to the county pursuant to this section shall cease until the quarter next following the quarter such administrator regains certification.

(3) If the office of administrator in a county receiving quarterly payments under this section becomes vacant for whatever reason, the new administrator shall have six (6) months from the date of taking office to become certified. If the new administrator has not become certified at the end of six (6) months, state payments to the county pursuant to this section shall cease until the quarter next following the quarter such new administrator becomes certified.

(c) (1) No county receiving payments pursuant to this section shall reduce the total amount of funds appropriated to such county's election commission below the total amount appropriated to such commission in previous comparable election and non-election years.

(2) (A) If a county election commission is of the opinion that the county legislative body has not appropriated an amount of funds for its budget that is comparable to previous years as prohibited by subdivision (c)(1), it shall, by petitioning the state election coordinator, have the right to a hearing on such matter before an administrative law judge in the office of the secretary of state.

(B) Within ten (10) days of receiving such petition, the state election coordinator shall set a hearing date, which date shall be within thirty (30) days of receiving the petition. The county mayor and county election commission shall be notified of the time, place and date of the hearing by registered mail, return receipt requested, at least ten (10) days prior to such hearing.

(C) The hearing shall be held before an administrative law judge from the office of the secretary of state. None of the parties involved in the hearing shall be required to have an attorney present.

(D) The judge shall examine all evidence produced at the hearing, including the total appropriations made to the election commission of such county in previous comparable election or non-election years. Upon the conclusion of the hearing, the judge shall determine whether the total amount of funds appropriated to the election commission of such county is comparable to the amount it appropriated to such commission in previous election or non-election years.

(E) If the judge determines that the total amount appropriated to the county election commission is not comparable to previous years, and such county is receiving state payments pursuant to this section, the judge shall so certify to the state official responsible for authorizing such payments. Upon receiving certification from the judge pursuant to this subdivision (c)(2)(E), such state official shall cease authorization of payment to such county effective the quarter next following the one in which such certification is received.

(3) In addition to the remedy set out in subdivision (c)(2), the county election commission of any county receiving state payments under this section which so reduces election appropriations shall also be authorized to seek a writ of mandamus to compel the county legislative body to comply with the provisions of this subsection (c).



§ 2-12-210 - Status as county employee unchanged.

Nothing in Acts 1986, ch. 930 shall be construed as conferring upon any county election commission, administrator of elections or any other county election official, status as a state employee. All such persons shall be subject to all applicable purchasing and budgetary laws of such county.









Chapter 13 - Political Parties and Primaries

Part 1 - Political Party Organization

§ 2-13-101 - Chapter definitions.

In this chapter, "political party" and "party" mean "statewide political party" unless another intent is clearly shown.



§ 2-13-102 - Creation of state primary boards.

(a) Each political party shall have a state executive committee which shall be the state primary board for the party.

(b) The state primary board shall perform the duties and exercise the powers required by this title for its party.

(c) The state primary board of each statewide political party created by this section is the immediate successor to the state board of primary election commissioners of each party. Wherever in the Tennessee Code the state board of primary election commissioners of a political party is referred to, "state primary board" shall be substituted.



§ 2-13-103 - State executive committee -- Election -- Composition -- Terms.

(a) Members of the state executive committee for each party are elected at the regular August primary election immediately before the election of the governor.

(b) In each party's primary its voters in each senatorial district shall elect one (1) man and one (1) woman as members of the state executive committee for terms of four (4) years beginning on September 15 following their election.

(c) Persons elected shall qualify by taking the oath of office and filing it with the coordinator of elections.



§ 2-13-104 - Party membership requirements for candidates.

All candidates for state executive committee membership and for membership in the general assembly shall be bona fide members of the political party whose election they seek. A party may require by rule that candidates for its nominations be bona fide members of the party.



§ 2-13-105 - Vacancies on state executive committee.

Each state executive committee may, by vote of its members, temporarily fill a vacancy in its membership due to death, resignation, disqualification, change of residence, persistent absence from meetings without good cause, or violation of the oath of office until a successor is chosen at the next regular August election.



§ 2-13-106 - State primary board -- Operating provisions.

When acting as the state primary board of its party, the state executive committee shall operate subject to the following provisions:

(1) The chair and secretary of the committee, duly elected under the rules of the political party, shall be the chair and secretary of the board;

(2) Unless elected to the committee under § 2-13-103, the chair shall vote only in the event of a tie vote among the members and the secretary shall not vote; and

(3) If there is not a quorum at a properly called meeting, the members present may adjourn from day to day and may treat the absence of a member after the first day of the meeting as a temporary vacancy unless there is known to be good cause for the absence. The members present may fill the vacancy for that meeting only.



§ 2-13-107 - Recognition as a minor party.

(a) (1) To be recognized as a minor party for purposes of a primary election, a petition as required in § 2-1-104 must be filed no later than twelve o'clock (12:00) noon, prevailing time, on the appropriate qualifying deadline as established in § 2-5-101(a) in the office of the coordinator of elections. Notwithstanding the minimum number of signatures required in § 2-1-104(a)(24), if an organization intends to establish a recognized minor party solely within one (1) county, in all other respects, the petition shall conform to the requirements established therein, except the petition must at a minimum bear the signatures of registered voters within such county equal to at least two and one-half percent (2.5%) of the total number of votes cast within such county for gubernatorial candidates in the most recent election for governor. The petition shall be accompanied by the name and address of the person or the names and addresses of the members of the group or association filing the petition to form the recognized minor political party.

(2) To be recognized as a minor party for purposes of a general election, a petition as required in § 2-1-104 must be filed in the office of the coordinator of elections no later than twelve o'clock (12:00) noon, prevailing time, ninety (90) days prior to the date on which the general election is to be held. Notwithstanding the minimum number of signatures required in § 2-1-104(a)(24), if an organization intends to establish a recognized minor party solely within one (1) county, in all other respects, the petition shall conform to the requirements established therein, except the petition must at a minimum bear the signatures of registered voters within such county equal to at least two and one-half percent (2.5%) of the total number of votes cast within such county for gubernatorial candidates in the most recent election for governor. The petition shall be accompanied by the name and address of the person or the names and addresses of the members of the group or association filing the petition to form the recognized minor political party.

(b) Within thirty (30) days after receipt of such petition, the coordinator of elections shall determine the sufficiency of the petition, and if the petition is found sufficient, the minor party shall be recognized with all rights and obligations declared in this section.

(c) Upon filing the required petition, candidates seeking to represent the minor party in a primary election must file nominating petitions as any other candidate for the desired office no later than twelve o'clock (12:00) noon, prevailing time, on the appropriate qualifying deadline as established in § 2-5-101(a). If the coordinator of elections determines the petition meets the statutory requirements to be declared a recognized minor party, the candidates seeking to represent such minor party shall be placed on the appropriate primary ballot for such minor party. If the coordinator of elections determines the petition fails to meet the statutory requirements to be declared a recognized minor party, the candidates seeking to represent such minor party shall be placed on the appropriate general election ballot as independent candidates.

(d) The name used by the minor party shall not be or include the name of any statewide political party then in existence or any word forming any part of the name of any statewide political party then in existence, and shall not include the word "independent" or "nonpartisan." The coordinator of elections shall redact any portion of a minor party name that violates this section.

(e) (1) A recognized minor party must satisfy the requirements of § 2-1-114 no later than June 1 after the May primary elections are held pursuant to § 2-13-203(d) in order for its candidates to appear on the regular August general election ballot. If a recognized minor party fails to satisfy the requirements of § 2-1-114 by the required deadline, its candidates shall appear on the regular August general election ballot as independent candidates.

(2) A recognized minor party must satisfy the requirements of § 2-1-114 no later than September 1 after the primary elections are held pursuant to § 2-13-202 in order for its candidates to appear on the regular November general election ballot. If a recognized minor party fails to satisfy the requirements of § 2-1-114 by the required deadline, its candidates shall appear on the regular November general election ballot as independent candidates.

(f) If a petition filed pursuant to this section is determined to be sufficient by the coordinator of elections pursuant to subsection (b), such party shall be recognized as a minor party for all remaining primary and general elections in the current election year. However, if the recognized minor party is established solely within one (1) county, at least one (1) candidate for the recognized minor party must have received a number of votes equal to at least five percent (5%) of the total number of votes cast for candidates for the office of county mayor in the most recent election for such office. To maintain recognition beyond the current election year, a minor party must meet the requirements of a statewide political party as defined in § 2-1-104. A recognized minor party who fails to meet such requirements shall cease to be a recognized minor party. Such party may regain recognition only by following the procedures for formation of a recognized minor party. The coordinator of elections shall advise each county election commission of a recognized minor party's failure to receive a sufficient number of votes and shall order that said party cease to be recognized.

(g) A recognized minor party shall be exempt from the requirements of §§ 2-13-103, 2-13-106 and 2-13-108.



§ 2-13-108 - Meetings of state primary boards -- Appointment of county primary boards.

(a) (1) Each state primary board shall meet at a public building in Nashville at least once in every even-numbered year at the call of its chair, or on such other occasions as may be necessary in order that it may fulfill its duties under this title.

(2) Meetings of each state primary board shall be open and subject to title 8, chapter 44.

(b) Each state primary board shall appoint five (5) persons in each county, for terms of two (2) years from the date of their appointment and until their successors are appointed and qualified by taking the oath, to compose its county primary boards.

(c) The county primary board of each statewide political party created by this section for each county is the immediate successor to the county boards of primary election commissioners of each political party. Wherever in the Tennessee Code the county boards of primary election commissioners of political parties are referred to, "county primary board" shall be substituted.



§ 2-13-109 - Political party membership requirement for county primary boards.

Members of the county primary boards shall be bona fide members of the political party to whose county primary board they are appointed.



§ 2-13-110 - Lists of nominees for county primary boards.

(a) Each state primary board shall appoint the members of its county primary boards from lists submitted by the county executive committees.

(b) Where the list submitted by the county executive committee is not divided fairly among the elements of the party, the state primary board may appoint two (2) members of the county primary board without regard for the list, but it shall appoint the other three (3) members from the list submitted by the county executive committee.

(c) If no list is submitted, the state primary board shall draw up its own list of nominees from which it shall appoint the county primary board for that county or it may designate the county election commission to act as its county primary board.



§ 2-13-111 - Organization of county primary boards.

The county primary boards shall organize within ten (10) days after their appointment by the election of a chair and secretary.



§ 2-13-112 - Vacancies on county primary board.

Each county primary board shall immediately notify its state primary board upon the occurrence of any vacancy in its membership. The state primary board shall appoint new members to fill any vacancies in the membership of its county primary boards due to death, resignation or other cause. The person so appointed shall hold office during the unexpired term for which the person was appointed.



§ 2-13-113 - Information furnished primary boards.

The state and county election commissions shall furnish to the state and county primary boards such information and such access to records as may be required to enable the boards to carry out their duties under this title.



§ 2-13-114 - Calendar of appearances.

(a) The state executive committees for each statewide political party are urged to jointly establish a calendar of appearances in each county in this state enabling their respective gubernatorial candidates to appear together during the time between the primary and general elections.

(b) At each such appearance, each candidate is to be given an opportunity to speak to those attending the event, and following each candidate's speech, a time is to be provided for a town-hall forum.

(c) The schedule, if established, should be posted on the web site of each political party no less than fifteen (15) days prior to the primary election. Once established, any change to a scheduled appearance or if one of the candidates should be unable to appear, should be posted as soon as such information is available to the respective committee.






Part 2 - Selection of Candidates

§ 2-13-201 - Conditions for name being shown on ballot.

No person's name may be shown on a ballot as the nominee of a political party for the offices named in § 2-13-202 or for any office to be voted on by the voters of a county, unless the political party:

(1) Is a statewide political party or a recognized minor party; and

(2) Has nominated the person substantially in compliance with this chapter.



§ 2-13-202 - Offices for which candidates are chosen in primary elections.

Statewide political parties shall nominate their candidates for the following offices by vote of the members of the party in primary elections at the regular August election:

(1) Governor;

(2) Members of the general assembly;

(3) United States senator; and

(4) Members of the United States house of representatives.



§ 2-13-203 - Methods of nomination for other offices.

(a) (1) Statewide political parties may nominate their candidates for any office other than those listed in § 2-13-202 by any method authorized under the rules of the party or by primary election under this title.

(2) Recognized minor parties may nominate their candidates for any office by any method authorized under the rules of the party or by primary election under this title.

(b) Persons nominated other than by primary method for offices to be filled by the voters of one (1) county or any part of a county shall be immediately certified by the chair of the nominating body to the county election commission by the qualifying deadlines.

(c) Persons nominated other than by primary method for offices to be filled by the voters of more than one (1) county, for state or federal office or for statewide office, shall be immediately certified to the coordinator of elections by the chair of the nominating body. The coordinator of elections shall thereafter certify such nominees to the county election commissions in each county in which the nominees are candidates by the qualifying deadline.

(d) (1) If a statewide political party decides to nominate by primary election under this section, the county executive committee shall, at least one hundred eighty (180) days before the qualifying deadline, direct, in writing, the county election commission of each county whose voters are entitled to vote to fill the office to hold the election. If the one hundred eightieth day falls on a Saturday, Sunday or legal holiday, the deadline shall be the next regular business day. The county executive committee may revoke or rescind its decision to nominate by primary election by providing the county election commission with written notice not less than ninety (90) days before the qualifying deadline.

(2) If a nonrecognized minor party seeking recognition as a recognized minor party decides to nominate by primary election under this section, the officers of the nonrecognized minor party shall file a notice with the coordinator of elections of its intent to nominate by primary election by twelve o'clock (12:00) noon, prevailing time, by the qualifying deadline established in subdivision (d)(1). The notice shall be in writing and shall be signed by two (2) officers with authority to act for the party. The notice shall be notarized and contain the following statement:

We ___________________, and ___________________, officers of the _________________ Party certify under penalty of perjury that we are authorized to act for the _________________ Party.

(3) Primaries, if any, for nominating candidates for any office which will appear on the regular August election ballot shall be held on the first Tuesday in May before the August election. In the years in which an election will be held for president of the United States, a political party primary for offices to be elected in the regular August election may be held on the same day as the presidential preference primary. In such event, the qualifying deadline for candidates and for delegate-candidates shall be twelve o'clock (12:00) noon, prevailing time, on the date established in § 2-5-101(a)(2).

(e) Notwithstanding any provision of this section or any other law to the contrary, by resolution adopted by a two-thirds (2/3) vote of the county legislative body of any county having a population in excess of eight hundred twenty-five thousand (825,000), according to the 1990 federal census or any subsequent federal census, the county legislative body may require that all elections to fill state trial court judgeships and county judicial offices in such county shall be conducted in a nonpartisan manner.



§ 2-13-204 - Withdrawal or death of candidate -- New nomination.

(a) If a political party's candidate for any office dies or withdraws because of military call-up for the draft, or physical or mental disability, such physical or mental disability being properly documented by competent medical authority, or is forced to change residence by the candidate's employer for a job-related reason, or is declared ineligible or disqualified by a court, a new nomination may be made by the former nominee's party by any method of nomination authorized by § 2-13-203. A political party's candidate may withdraw for reasons other than those stated in the preceding sentence, but the political party may make no further nomination for the position in question.

(b) (1) If the office is to be filled by the voters of the entire state, the party's state executive committee shall determine the method of nomination.

(2) If the office is to be filled by the voters of more than one (1) county, the party's chairs of its county executive committees in those counties whose voters will fill the office shall form a committee to determine the method of nomination. However, if the office to be filled is for the house of representatives of the United States congress in a district which consists of more than one (1) county, the chair of the congressional district's convention for that political party shall convene a convention in accordance with the party's rules within fourteen (14) days of the date of the vacancy to determine the method of nomination.

(3) If the office is to be filled by the voters of one (1) county, the party's county executive committee shall determine the method of nomination.

(4) If the office to be filled is a seat in the general assembly, it shall be filled by the members of the party's county executive committee who represent precincts within that district. In a county with two (2) or more districts, only members of the county executive committee who represent precincts in a particular district shall determine the method of nomination in that district. The chair of the county executive committee of the residence of the former nominee shall call a joint convention for the purpose of selecting a new nominee as herein provided within ten (10) days of the date the vacancy occurred. In counties where the members of the county executive committee are selected at large, the full executive committee shall determine the method of nomination.

(5) In counties having a metropolitan form of government the proper county political party executive committee shall meet to choose the party's new nominee.

(c) No later than twelve o'clock (12:00) noon prevailing time on the fortieth day before the election, the chair of the party's state executive committee shall file with the county election commission of each county in which the nominee is a candidate a written statement of their name of the new nominee. If any of the events allowing a new nomination occur within ten (10) days of the fortieth day, the time for making a new nomination shall be twelve o'clock (12:00) noon, prevailing time on the tenth day following the death or withdrawal.

(d) If a candidate for the general assembly is elected to a local public office where the charter or law governing the local election prohibits the person from holding a state office and a local office simultaneously, then the candidate shall have the candidate's name removed from the ballot as a candidate for election to the general assembly, if the candidate files a written request with the county election commission requesting the candidate's name be removed at least fifty (50) calendar days prior to the election for the general assembly. Nomination for a new candidate may be made by the former candidate's party by any method of nomination authorized by § 2-13-203.



§ 2-13-205 - Presidential preference primaries -- Date of election -- Failure to have candidate's name on ballot.

On the first Tuesday in March before presidential electors are elected, a presidential preference primary shall be held for each statewide political party. If no candidate will appear on the presidential preference primary ballot of a political party under § 2-5-205, no presidential preference primary shall be held for that political party.



§ 2-13-206 - County primary elections in metropolitan form of government -- Costs.

All counties in the state which have a metropolitan form of government shall bear the expense of holding county primary elections for those political parties qualified under this chapter.



§ 2-13-207 - Filing fees for such elections.

The city council of any such metropolitan government may set any reasonable filing fees up to five hundred dollars ($500).



§ 2-13-208 - Municipal elections to be nonpartisan.

(a) Notwithstanding other provisions of this part, municipal elections shall be nonpartisan. Municipal elections shall not require candidates to be nominated by political parties unless the municipality's charter specifically permits partisan elections. When a municipality's charter allows partisan elections, political parties may nominate candidates for municipal office by using the primary election provisions of this title or as otherwise authorized by the rules of the party.

(b) In any county having a metropolitan form of government, the election of the county mayor and the members of the legislative body of such metropolitan government shall be considered to be municipal elections within the meaning of this section; however, this section shall not be construed to require a partisan election for any other officers of the metropolitan government if the charter of such metropolitan government provides that elections for such officers shall be nonpartisan.






Part 3 - Presidential Preference Primary and Convention Delegates

§ 2-13-301 - Short title.

This part shall be known and may be cited as the "Southern Regional Presidential Convention Delegate Act of 1986."



§ 2-13-302 - Election of delegates to national convention.

On the date established in § 2-13-205 in 2004, and every four (4) years thereafter, an election will be held to elect delegates to the national conventions of all statewide political parties.



§ 2-13-303 - Certification of delegates, alternates and delegates-at-large -- Elections -- Allocations -- Apportionment of delegates according to primary votes.

(a) On the date established in § 2-5-205(c) next preceding the election, the chair of each statewide political party will certify to the secretary of state and the coordinator of elections the number of delegates and alternates to the national convention allocated by the national party to be elected by the state party.

(b) The chair of each statewide political party will further certify to the secretary of state and the coordinator of elections:

(1) The number of delegates allocated to the state party by the national party to various congressional districts within Tennessee; and

(2) The number of delegates-at-large allocated by the national party to the state party.

(c) (1) Delegates-at-large and alternates shall be elected in accordance with the rules of the respective parties.

(2) If the party executive committee decides to elect the at-large delegates and alternates, it shall meet to do so after the second Tuesday in February and before the first Tuesday in March, such election to be by open ballot of the committee members and no secret balloting shall be permitted. Alternate delegates shall be elected proportional to the vote for delegates in the party's delegate election.

(d) All state party allocations must be in accordance with the charter, rules, and bylaws of the respective national or state party.

(e) (1) There shall be at least three (3) delegates allocated to each congressional district unless such allocation violates the charter, bylaws or rules of the respective national political parties.

(2) Where a political party has allocated three (3) delegates from each congressional district by national party rules, at least one third (1/3) of the at-large delegates shall be elected by popular vote on the ballot.

(f) The respective party executive committees shall meet prior to the date established in § 2-5-205(c) to determine how the provisions of this section with respect to the division of delegates by district and at-large and the method of selecting at-large delegates, and the chair of each party shall certify the decisions of the executive committee to the secretary of state and the coordinator of elections.

(g) In no case shall the candidate receiving the greatest number of votes in a primary have apportioned to such candidate a lesser number of delegates than the candidate with the next greatest number of votes. If one (1) candidate with a total number of votes statewide greater than other candidates receives fewer delegates from districts than the other candidates then the at-large delegates shall be so apportioned as to reflect the percentage of the vote received by the candidate with the greatest number of votes and that candidate's competitors.



§ 2-13-304 - Placement of presidential candidates on preference primary ballot.

(a) On the date established in § 2-5-205(a)(2), the secretary of state shall notify all nationally recognized candidates for president that their names are to be placed on the Tennessee presidential preference primary ballot. Such notice shall also be given at the same time to all of the statewide political parties.

(b) Any person who is notified that such person's name is to be placed on such ballot and who does not desire their name to appear on such ballot shall execute and file with the secretary of state an affidavit stating without qualification that the person is not and does not intend to become a candidate for president in the forthcoming presidential election. Such person shall file such affidavit with the secretary of state prior to twelve o'clock (12:00) noon prevailing time established in § 2-5-205(b).

(c) On the date established in § 2-5-205(c), after twelve o'clock (12:00) noon prevailing time, the secretary of state shall announce the candidates for president who shall appear on the ballot and shall issue a call for an election for the purpose of electing delegates to the national conventions of all statewide political parties.



§ 2-13-305 - Nominating petitions for delegates -- Filing.

(a) Candidates for election as delegates to the national convention of a political party shall qualify by filing nominating petitions no later than twelve o'clock (12:00) noon prevailing time on the date established in § 2-5-101(a)(2) which is prior to the presidential election year in the office of the secretary of state in Nashville.

(b) (1) Nominating petitions shall be signed by the candidate and one hundred (100) or more registered voters who are eligible to vote to fill the position.

(2) Nominating petitions shall bear the name and address of the candidate.

(3) The sufficiency of such petitions, including the requisite quantity and authenticity of signatures, shall be verified by the county election commission.

(c) If the candidate does not file by the deadline specified in this section, the candidate's name shall not be printed on the ballot.



§ 2-13-306 - Nominating petitions -- Form.

Nominating petitions shall be in substantially the following form and the information thereon shall be verified by the county election commission:

We, the undersigned registered voters of the state of Tennessee and members of the (respective) party, hereby nominate (candidate's name), (address) of ____________________ County, as a candidate for delegate to the national convention of the (respective) party to be voted in the presidential preference primary election to be held on the ____________________ day of March. We request that the above nominee's name be printed on the official ballot as a candidate for delegate (at large) or (from the ____________________ congressional district).



§ 2-13-307 - Declaration of candidacy.

(a) At the time of filing the nominating petition, the candidate for delegate to a national convention shall also file a declaration of candidacy which shall be in the following form:

I (candidate's name) declare that I reside in ____________________ County and am a qualified and registered voter in that county. I further certify that I am a member of the (respective) party and am a candidate for election as a delegate (at large) or (from the ____________________ congressional district) to the national convention of the (respective) party next to be held for the nomination of candidates of such party for president and vice president of the United States. I request that my name be printed as such candidate on the official ballot of the (respective) party in this election. I further declare that if elected as a delegate, I will attend such convention unless I shall be prevented by sickness or other occurrence over which I have no control.

(b) If the delegate is supporting a particular presidential candidate, the declaration of candidacy shall also include the following:

I further declare that I am pledged to and a supporter of (name of candidate) and if elected as a delegate will cast my vote for (name of candidate) for at least two (2) ballots if that many ballots are taken.



§ 2-13-308 - Indication of commitment.

At the time the declaration of candidacy is filed as provided by § 2-13-307, a delegate-candidate shall indicate in writing to the secretary of state so that the ballot may so indicate, that the delegate-candidate is either:

(1) An uncommitted delegate; or

(2) Supporting a particular presidential candidate, and if so, which presidential candidate.



§ 2-13-309 - Presidential candidate's consent.

(a) In the event that the delegate-candidate is subject to the provisions of § 2-13-308(2), the delegate-candidate shall provide the secretary of state with the presidential candidate's written consent thereto no later than twelve o'clock (12:00) noon prevailing time at the time the nominating petition is filed.

(b) In the event that such consent is not granted in writing by the presidential candidate, then the name of the delegate-candidate shall appear on the ballot as an uncommitted delegate-candidate.

(c) Each presidential candidate must consent for each district to at least one (1) more and no more than twice the number of delegate-candidates being pledged to such candidate than the number of delegates allocated to the district.



§ 2-13-310 - Certified copies of nominating petition and declaration of delegate candidacy -- Filing -- Certification of names.

(a) Certified copies of the original nominating petition and declaration of delegate candidacy shall be filed by the secretary of state with the coordinator of elections, with the chair of the state executive committee of the candidate's party, and with the chair of the state election commission.

(b) The chair of the state election commission shall no later than four thirty p.m. (4:30 p.m.), prevailing time, on the date established in § 2-5-101(a)(2), certify to the chair of the appropriate county election commission the names of all delegate-candidates who have qualified to have their names printed on the ballot in that county.



§ 2-13-311 - Order of names on ballot.

The names of the candidates for president and delegate-candidates shall appear on the ballot as follows:

(1) The names of the presidential candidates shall be listed vertically within the first two (2) columns for each respective party's primary election. The presidential candidates' names shall appear alphabetically according to the first initial of their surnames. Within the same columns for the presidential preference of each party, there shall be an "Uncommitted" designation immediately following the last listed presidential candidate's name within each party's primary.

(2) (A) Within the vertical columns immediately following and below the entire presidential preference listing for that primary, the names of the presidential candidates shall again appear in vertical columns in alphabetical order according to their surnames. Immediately beneath each presidential candidate's name, the names of delegate-candidates who are committed to that particular presidential candidate in accordance with §§ 2-13-307, 2-13-308(2), and 2-13-309(a), shall appear vertically in alphabetical order according to their surnames. The "Uncommitted" designation shall appear with an alphabetical vertical listing of those uncommitted delegate-candidates pledged to the last listed presidential candidate.

(B) It is expressly understood and provided that the appearance of presidential candidates' names as provided in this subdivision (2) is only for the purpose of identifying individual delegate-candidates committed to particular presidential candidates. The ballot shall clearly indicate that each voter is to vote individually for delegate-candidates.

(3) In each congressional district, the ballot shall list only those delegate-candidates seeking election as a delegate from such congressional district and any at-large delegates who are to be placed on the ballot.



§ 2-13-312 - Number of votes.

Each voter of the political parties shall cast one (1) vote for such voter's preference for candidate for president or for the uncommitted designation and shall vote for as many delegate-candidates as there are to be delegates from such congressional district.



§ 2-13-313 - Allocation of elected delegates.

Delegates elected from a congressional district shall be allocated among the presidential candidates and the uncommitted designation as proportionally as is mathematically possible to the number of votes received in the presidential preference election within such congressional district. If the votes received by a presidential candidate in any congressional district are less than fifteen percent (15%) of the votes cast in such district, no delegates shall be allocated to such candidate and such votes of less than fifteen percent (15%) shall be considered as votes for the uncommitted designation.



§ 2-13-314 - Allocation of delegates-at-large and alternates.

(a) Delegates-at-large and alternates shall be allocated among the presidential candidates or an uncommitted designation so that the proportion of total delegates committed to any candidate shall equal, as mathematically as is possible, the proportion of the vote received by that candidate.

(b) In no event shall the candidate receiving the greatest number of votes receive fewer district and at-large delegates than the candidate with the next greatest number of votes.

(c) If the total votes received by a presidential candidate in the state at large is less than fifteen percent (15%) of the votes cast, no delegate-at-large or alternates shall be allocated to such candidate and such votes of less than fifteen percent (15%) shall be considered as votes for the uncommitted designation.

(d) Votes for the uncommitted designation shall be considered in the same manner as votes for presidential candidates in the allocation of delegates.



§ 2-13-315 - Certification of political party's delegates.

The delegate-candidate, or delegate-candidates, according to the number allocated for any presidential candidate or for the uncommitted designation, receiving the highest number of votes shall be certified as that political party's delegate or delegates to the party's national convention.



§ 2-13-316 - Vacancies in delegation.

Vacancies in the delegation to the national nominating convention of a political party shall be filled in accordance with the rules of the respective party.



§ 2-13-317 - Binding effect of presidential primary.

The results of the preferential presidential primary shall be binding on the delegates to the national conventions as provided in this section. The delegates to the national conventions shall be bound by the results of the preferential presidential primary for the first two (2) ballots and shall vote for the candidate to whom they are pledged as provided in § 2-13-307. The delegates shall thereafter be bound to support such candidate so long as the candidate, not to exceed two (2) ballots, has twenty percent (20%) of the total convention vote or until such time the candidate of their party releases them from the results of the presidential preference primary.



§ 2-13-318 - Legislative intent.

It is the intent of this part that delegate selection comply with the delegate selection rules of the delegates' respective national or state party.



§ 2-13-319 - Conduct of elections.

The elections shall be conducted in accordance with the provisions of chapters 1-19 of this title. Contested elections shall be determined in the manner provided for the determination of contested elections for primary candidates for statewide office.



§ 2-13-320 - Election to fill vacancies in county legislative body -- Date.

All other laws notwithstanding, any county which shall have a special election to fill a county legislative body vacancy to correspond with the date of the presidential preference primary previously set forth in the former law may by resolution of the county legislative body schedule such election to correspond with the date of the preferential presidential primary set forth in this part.









Chapter 14 - Special Elections

Part 1 - General Provisions

§ 2-14-101 - Special elections -- When required.

Special elections shall be held when a vacancy in any office is required to be filled by election at other times than those fixed for general elections.



§ 2-14-102 - Time of holding special election.

(a) Special elections shall be held not less than seventy-five (75) days nor more than eighty (80) days after the officer or body charged with calling the election receives notice of the facts requiring the call. An election for an office shall be held on the same day in every county in which it is held.

(b) (1) If it is necessary to hold a special election to fill a vacant seat in the United States house of representatives, a vacancy in a county office, or a vacancy in any municipal office, and the date for such election, as established under subsection (a), falls within thirty (30) days of an upcoming regular primary or general election being held in that district, the governor, or the county election commission, as specified in § 2-14-103, may issue the writ of election for the special election for the date which will coincide with the regular primary or general election.

(2) If the date of the election is adjusted, as provided in subdivision (b)(1), all other dates dependent on the date of election shall be adjusted accordingly, and any filing of candidacy, or qualifying petitions, financial statements, or other acts shall be timely done if performed in accordance with the revised dates.



§ 2-14-103 - Order for special elections.

The governor shall, by writs of election, order special elections for all offices except county and municipal offices for which elections shall be ordered by the county election commission.



§ 2-14-104 - Order -- Contents and direction.

(a) The order to hold an election for an office shall specify the counties, county or district in which and the day on which the election is to be held, the reason for the election, and the name of the person in whose office the vacancy has occurred.

(b) The order shall be directed to the county election commission or commissions which are to hold the election.



§ 2-14-105 - Publication of notice.

Within ten (10) days after receipt of an order to hold a special election or notice of facts requiring a special election, the county election commission shall publish, in a newspaper of general circulation in the county, a notice of the date and purpose of the election.



§ 2-14-106 - Time when qualifying petitions are to be filed.

(a) Candidates for office in a special election shall qualify as required in regular elections but shall file qualifying petitions no later than twelve o'clock (12:00) noon prevailing time on the sixth Thursday before the day of the election to have their names printed on the ballots. Party nominations shall be made under §§ 2-5-101(g) and 2-13-204 subject to the deadline in the preceding sentence.

(b) In counties having a population in excess of six hundred thousand (600,000), according to the federal census of 1970 or any subsequent federal census, when a special election is being held in conjunction with either a municipal, August primary or general election, the time of qualifying for candidates to the office for which the special election is being held shall conform and be governed by the same time and the same date prescribed for the municipal, August primary or general election; but in no way shall the time for qualifying specified by this subsection (b) be less than the qualifying time prescribed for the special election.



§ 2-14-107 - Special elections to fill vacancy in U.S. house of representatives or general assembly -- Requirements and procedures.

(a) If it is necessary to hold a special election to fill a vacant seat in the United States house of representatives or the general assembly, the requirements of §§ 2-1-104 and 2-13-107 shall apply, except the petition must at a minimum bear the signatures of registered voters within the legislative district for which the special election has been called equal to at least two and one-half percent (2.5%) of the total number of votes cast within such legislative district for gubernatorial candidates in the most recent election for governor.

(b) To be recognized as a minor party for purposes of a special primary or general election, a petition as described in subsection (a), must be filed no later than twelve o'clock (12:00) noon, prevailing time, on the appropriate qualifying deadline for such special primary in the office of the coordinator of elections.

(c) Except as provided in this section, §§ 2-1-104 and 2-13-107 shall govern the process.






Part 2 - Vacancies

§ 2-14-201 - When election required.

(a) If twelve (12) months or more remain prior to the next general election for members of the general assembly and the seat of a member of either house becomes vacant, a successor shall be elected pursuant to § 2-14-202(a)-(c) by the qualified voters of the district in which the vacancy occurred. The successor shall serve the remainder of the original term.

(b) If a vacancy occurs with more than two (2) years remaining in a term in the state senate, but less than twelve (12) months prior to the next general election for members of the general assembly, then a successor shall be elected pursuant to § 2-14-202(d) by the qualified voters of the district in which the vacancy occurred. The successor shall serve the remainder of the original term.



§ 2-14-202 - Time of election -- Vacancy in state senate.

(a) If twelve (12) months or more remain prior to the next regular election for members of the general assembly, the governor shall, by writs of election, order a special election to fill such vacancy.

(b) The governor shall, by writs of election, set a date not less than fifty-five (55) nor more than sixty (60) days from the date of the writs for primary elections for nominations by statewide political parties to fill the vacancy and shall, by the same writs of election, set a date of not less than one hundred (100) nor more than one hundred seven (107) days from the date of the writs for a general election to fill the vacancy. Candidates for the primary elections and independent candidates for the general election shall qualify as required in regular elections but shall file qualifying petitions no later than twelve o'clock (12:00) noon prevailing time on the sixth Thursday before the day of the primary elections. Except where this subsection (b) makes different provisions, part 1 of this chapter shall govern elections required by this subsection (b). The state primary boards shall perform their duties under chapter 8 of this title with respect to primaries held under this subsection (b) as quickly as practicable, and shall certify the nominees of their parties to the county election commissions no later than twelve o'clock (12:00) noon prevailing time on the thirty-fifth day before the day of the general election.

(c) (1) If it is necessary to hold a special election to fill a vacancy in the membership of the general assembly, and the date for such election, as established under subsection (b), falls within thirty (30) days of a regular primary or general election being held in the legislative district, or alternatively falls within thirty (30) days of a municipal election being held in an odd-numbered year in a legislative district which is contained entirely within the boundaries of such municipality, the governor may issue the writ of election for the special election for the date which will coincide with the regular primary, general or municipal election.

(2) If the date of the election is adjusted, as provided herein, all other dates dependent on the date of the election shall be adjusted accordingly, and any filing of candidacy, qualifying petitions, financial statements, or other acts shall be timely done if performed in accordance with the revised dates.

(d) (1) If a vacancy occurs in the state senate in a seat with more than two (2) years remaining in the term, but less than twelve (12) months before the next general election for members of the general assembly, candidates for the primary elections and independent candidates shall qualify at the regular qualifying deadline for state elections.

(2) If a vacancy as described in subdivision (d)(1) occurs after the seventh day before the regular qualifying deadline for statewide offices, candidates for the primary elections and independent candidates shall file the necessary qualifying petitions before twelve o'clock (12:00) noon, prevailing time, on the sixth Thursday before the day of the primary election. Any candidate wishing to withdraw shall do so before twelve o'clock (12:00) noon, prevailing time, on the fourth day after the qualifying deadline.

(3) If a vacancy as described in subdivision (d)(1) occurs after the sixth Thursday before the primary election, the members of the county executive committees who represent the precincts composing such senate district may nominate a candidate to appear on the November election ballot by any method authorized under the rules of the party. The procedure to be followed by an executive committee shall be the same as set forth in § 2-13-204(b)(4). Persons so chosen shall be certified to every county election commission wholly or partially in the district by twelve o'clock (12:00) noon, prevailing time, on the forty-fifth day prior to the regular November election. Independent candidates shall qualify by filing petitions as provided for in § 2-5-104 by twelve o'clock (12:00) noon, prevailing time, on the forty-fifth day prior to the regular November election. Any candidate wishing to withdraw shall do so before twelve o'clock (12:00) noon, prevailing time, on the fourth day after the qualifying deadline.

(4) If a vacancy as described in subdivision (d)(1) occurs within forty-five (45) days of the next general election for legislators, the candidate receiving the highest number of write-in votes at such election shall be elected.



§ 2-14-203 - Interim successor.

The legislative body of the replaced legislator's county of residence at the time of such legislator's election may elect an interim successor to serve until the election.



§ 2-14-204 - Eligibility to fill vacancy.

Only a qualified voter of the district represented shall be eligible to succeed to the vacant seat.









Chapter 15 - Presidential Elections

§ 2-15-101 - Selection of presidential electors.

At the regular November election immediately preceding the time fixed by the law of the United States for the choice of president and vice president, as many electors of president and vice president as this state may be entitled to shall be elected. Each registered voter in this state may vote for the whole number of electors. The persons, up to the number required to be chosen, having the highest number of votes shall be declared to be duly chosen electors.



§ 2-15-102 - Residence requirements for electors.

For each congressional district there shall be elected one (1) elector who is a resident of the congressional district from which such elector is elected, and for the state there shall be two (2) electors who may be residents of any part of the state.



§ 2-15-103 - Duties of governor.

The governor shall perform the duties with respect to the electors required of the governor by the laws of the United States.



§ 2-15-104 - Meeting of electors.

(a) The electors shall meet at the seat of government of this state at the time prescribed by the laws of the United States and perform the duties required of them by the laws of the United States.

(b) The governor shall immediately deliver to the electors present a certificate of all the names of the electors.

(c) (1) The electors shall cast their ballots in the electoral college for the candidates of the political party which nominated them as electors if both candidates are alive.

(2) If the presidential candidate of the party is dead or both the presidential and vice presidential candidates of the party are dead, the electors may cast their ballots in the electoral college as they see fit.

(3) If the vice presidential candidate of the party is dead, the electors shall cast their ballots in the electoral college for the presidential candidate of the political party which nominated them as electors but may cast their ballots in the electoral college for vice president as they see fit.



§ 2-15-105 - Vacancies.

If any elector fails to appear before nine o'clock a.m. (9:00 a.m.), prevailing time, on the day on which electors are to cast their votes for president and vice president, the electors present shall, immediately and in the presence of the governor, elect any resident citizen of the state to fill such vacancy.






Chapter 16 - Members of Congress

§ 2-16-101 - Vacancies.

(a) If a vacancy occurs in the office of United States senator, a successor shall be elected at the next regular November election and shall hold office until the term for which the predecessor was elected expires. If the vacancy will deprive the state of its full representation at any time congress may be in session, the governor shall fill the vacancy by appointment until a successor is elected at the next regular November election and is qualified.

(b) If a vacancy occurs in the office of representative in congress, within ten (10) days of such vacancy occurring the governor shall, by writs of election, order a special election to fill the vacancy. The governor shall, by writs of election, set a date not less than fifty-five (55) nor more than sixty (60) days from the date of the writs for primary elections for nominations by statewide political parties to fill the vacancy and shall, by the same writs of election, set a date of not less than one hundred (100) nor more than one hundred seven (107) days from the date of the writs for a general election to fill the vacancy. Candidates for the primary elections and independent candidates for the general election shall qualify as required in regular elections but shall file qualifying petitions before twelve o'clock (12:00) noon, prevailing time, on the sixth Thursday before the day of the primary elections. Except where this subsection (b) makes different provisions, chapter 14 of this title shall govern elections required by this subsection (b). The state primary boards shall perform their duties under chapter 8 of this title with respect to primaries held under this subsection (b) as quickly as practicable and shall certify the nominees of their parties to the county election commissions no later than twelve o'clock (12:00) noon, prevailing time, on the thirty-fifth day before the day of the general election.



§ 2-16-102 - Establishment of congressional districts.

The general assembly shall establish the composition of districts for the election of members of the house of representatives in congress after each enumeration and apportionment of representation by the congress of the United States. The districts may not be changed between apportionments.



§ 2-16-103 - Composition of state congressional districts.

(a) (1) All census descriptions, counties, voting districts (VTDs), tracts, blocks, census delineations, census district lines and other census designations are those established for or by the United States department of commerce, bureau of the census, for taking the 2010 federal decennial census in Tennessee as contained in the automated geographic database, known as the TIGER (topologically integrated geographic encoding and referencing) system.

(2) As provided in subsection (b), each district is described county by county in alphabetical order and, if a county is split, by the portion of such split county. Split counties are described by VTDs and, if further divided, by census blocks.

(b) The state of Tennessee is divided into the following nine (9) congressional districts composed as follows:

(1) District 1:

Carter County

Cocke County

Greene County

Hamblen County

Hancock County

Hawkins County

Jefferson County

VTD: 03 White Pine School

Blocks (070100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5030 5031 5032 5033 5034 5035 5036 5037 5038 5039 5040 5041 5042 5043 5044 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 5057 5058 5059 5060 5061 5062 5063 5064 5065 5066 5067 5068 5069 5070

Blocks (070200): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2024 2025 2026 2027 2028 2033 2034 2038 2039 2050 2051 2052 2069 2070 2071 2072 2073 2074 2076 2085

Blocks (070700): 1000 1001 1002 1003 2013 2017 2018 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2072

Blocks (070900): 1008 1009

VTD: 09 Talbott School

Blocks (070200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 2023 2029 2030 2031 2032 2035 2036 2037 2040 2041 2042 2043 2044 2045 2047 2048 2049 2053 2067 2068 2075 3000 3001 3002 3003 3005 3006 3009 3010 3011 3015 3016 3017 3026 3027 3034 3035 3037 3038 3039 3040 3048 3049

Johnson County

Sevier County

Sullivan County

Unicoi County

Washington County

(2) District 2:

Blount County

Campbell County

VTD: Habersham

Blocks (950100): 2032

VTD: Jellico

VTD: Newcomb

VTD: Well Springs

Blocks (950800): 1000 1001 1002 1003 1004 1028 1032 1035 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2027 2028 2029 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2072 2073

VTD: White Oak

Claiborne County

Grainger County

Jefferson County

VTD: 01 Dandridge Elementary

VTD: 02 Piedmont

VTD: 03 White Pine School

Blocks (070700): 2009 2073 2074

VTD: 04 Jefferson Elementary

VTD: 05 Jefferson Middle

VTD: 06 Rush Strong School

VTD: 07 New Market City Hall

VTD: 08 Chestnut Hill School

VTD: 08 Old Swannsylvania School

VTD: 09 Talbott School

Blocks (070200): 2046 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2077 2078 2079 2080 2081 2082 2083 2084 3004 3007 3008 3012 3013 3014 3018 3019 3020 3021 3022 3023 3024 3025 3028 3029 3030 3031 3032 3033 3036 3041 3042 3043 3044 3045 3046 3047 3050 3051 3052 3053

Blocks (070600): 2047 2048 2049 2050 2051 2052 2055

Blocks (070700): 2000 2001 2003 2004 2005 2006 2007 2008 2024 2026

VTD: 10 Jefferson City Fire Department

Knox County

Loudon County

(3) District 3:

Anderson County

Bradley County

VTD: 202-1 Charleston

Blocks (011100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1020 1021 1023 1059 1060 1061 1062 1063 1064 1065 1066 1067

VTD: 302-1 Senior Center

Blocks (010300): 2008 2009

Blocks (011100): 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4033 4034 4035 4036 4058 4064

VTD: 401 Oak Grove

Blocks (010900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043

Blocks (011601): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069

VTD: 402 Michigan Avenue

Blocks (010300): 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028

Blocks (011100): 1025 1037 1038 1039 1040 1041 1042 1043 1044 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 2000 2001 2002 2003 2004 2005 2006 2007 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2038 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4043 4044 4046 4047 4049 4050 4051 4052 4053 4054 4055 4056 4057 4059 4060 4061 4062 4063 4065 4066

VTD: 501-1 T.C. Bower

Blocks (010900): 2000 2002 2003 2004 2005 2006 2014 2015 2016 2017 2018 2020 2034 2035 2036 2044

VTD: 601-1 Valley View

VTD: 602-1 Blue Spring

Blocks (011500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3025 3026 3027 3028 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3046 3047 3048 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3067 3068 3069 3070 3071 3072 4004 4012 4013 4014 4015 4016 4017 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102 4103 4104 4105 4107

VTD: 603-1 Waterville

Blocks (010900): 2007 2008 2009 2010 2011 2012 2013 2025 2026 2027 2028 2029 2030 2031 2032 2033 2037 2038 2039 2040 2041 2042 2043 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064

Blocks (011500): 4000 4032 4033 4034 4035 4036

Blocks (011602): 2011 2012 2013 2014 2015 2016

VTD: 604-1 Black Fox

Blocks (011500): 2009 2010 2011 2012 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2097 2098 3016 3017 3018 3019 3020 3021 3022 3023 3024 3029 3030 3031 3032 3044 3045 3049 3050 3051 3066

Campbell County

VTD: Caryville

VTD: Clinchmore

VTD: College Hill

VTD: Coolidge

VTD: Davis Chapel

VTD: Demory

VTD: East LaFollette

VTD: Elk Valley

VTD: Firehall

VTD: Habersham

Blocks (950100): 1031 1052 1054 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1130 1133 1138 1139 1140 1141 1143 1144 1145 1146 1147 2025 2026 2027 2028 2029 2030 2031 2042 2043 2044 2045 2046 2047 2048 2056 2064 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3049 3050 3051 3052 3053 3054 3055 3056 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3084 3086 3087 3088 3090 3091 3094 3095 3096 3097 3101 3102 3135 3136 3137 3138

Blocks (950300): 2041 2045 2048 2049 2130 2131

VTD: Jacksboro

VTD: Jacksboro Station

VTD: Jr. High

VTD: Pinecrest

VTD: Ridgewood

VTD: Valley View

VTD: Well Springs

Blocks (950800): 1034 1055

Blocks (950900): 1028 1029

VTD: West LaFollette

Hamilton County

McMinn County

Monroe County

Morgan County

Polk County

Roane County

Scott County

Union County

(4) District 4:

Bedford County

Bledsoe County

Bradley County

VTD: 101-1 McDonald

VTD: 102-1 Prospect

VTD: 103-1 Hopewell

VTD: 201-1 E.L. Ross

VTD: 202-1 Charleston

Blocks (011100): 1017 1018 1019 1022 1024 1026 1027 1028 1029 1030 1035 1036 1102 1104

Blocks (011201): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2023 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2045 2046 2047 2058

Blocks (011202): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1084 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2045

VTD: 301-1 Lee University

VTD: 302-1 Senior Center

Blocks (010100): 4009 4014 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4042 4043 4044

Blocks (010200): 1017 1018 1019 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2048 2049 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3030 3033 3034 3054 3055 3056 3057 3058 3059 3060

Blocks (010300): 2000 2001 2002 2003 2004 2005 2006 2007 2010 2011

Blocks (011100): 2010 2011 2012 2037 4024 4025 4026 4027 4028 4029 4030 4031 4032 4037 4038 4039 4040 4041 4042 4045 4048

Blocks (011201): 3055 3056 3057 3058 3065 3067 3068

VTD: 401 Oak Grove

Blocks (010800): 2000 2001 2002 2003 2011 2012 2013 2016 2017 2018 2019 2020 2021 2022 2023 2024 2029 2030 2033 2035 2036 2037 3006

VTD: 402 Michigan Avenue

Blocks (010300): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1052

Blocks (011100): 1045 2013

VTD: 501-1 T.C. Bower

Blocks (010700): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 4002 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037

Blocks (010800): 3003 3004 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (010900): 2001 2019 2021 2022 2023 2024

Blocks (011000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2031 2032 2033 2034 2041 3000 3001 3002 3003 3004 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (011500): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020 1021 1022 1023 1024 1025 1026 1030 1031 1040 1041 1042 1046 1047 1048 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1070 1071 1081 1103 1104

VTD: 502-1 Community Serv

VTD: 602-1 Blue Spring

Blocks (011500): 1054 1055 1057 1072 1073 1074 1075 1076 1077 1078 1079 1080 1082 1083 1084 1088 4002 4005 4006 4007 4008 4009 4010 4011 4018 4106

VTD: 603-1 Waterville

Blocks (011000): 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2035 2036 2037 2038 2039 2040 3005 3025 3026 3027

Blocks (011500): 4001 4003

VTD: 604-1 Black Fox

Blocks (011500): 1027 1028 1029 1032 1033 1034 1035 1036 1037 1038 1039 1043 1044 1045 1049 1050 1051 1052 1053 1056 1069 1085 1086 1087 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 2000 2001 2002 2003 2004 2005 2006 2007 2008 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2041 2042 2095 2096

VTD: 701 Stuart

VTD: 702 Cleveland High

Franklin County

Grundy County

Lincoln County

Marion County

Marshall County

Maury County

VTD: Bear Creek

VTD: Bigbyville

VTD: College Hill

Blocks (010500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3012 3014 3015 3016 3017 3018 3019 3020 3021 3022 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3064 3065 3066 3067 3068 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3112 3113 3114 3115 3116 3124 3125 3126 3127 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017

Blocks (010600): 4013 4014 4021 4022 4023

Blocks (011102): 1001 1002 1003 1004 1005 1006 1007 1008 1015 1016 1020 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2014 2016 2017 2018 2019 2024 2025 2026 2027 2028 2029 2030 2034 2035 2036

VTD: CP Church

VTD: Culleoka

VTD: First Family

VTD: Highland

Blocks (010600): 4038 4039 4043

Blocks (010700): 1017 1018 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2025 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

Blocks (011101): 2000 2005 2006 2007 2008 2012 2014 2015 2018 2020 2021 2033 2043 2044 2045 2049

Blocks (011102): 2013

VTD: Mt. Pleasant

VTD: Pleasant Heights

VTD: Porters Chapel

VTD: Rally Hill

VTD: Riverside

VTD: Spring Hill

VTD: St. Catherine

Blocks (010801): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1034 1035 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048

Blocks (010802): 2022 2026 2029 2053 2054 2055 2056 2078 2079 2080 2094 2095 2096 2100

Blocks (011002): 1000 1001 1007 1008

VTD: Tradewinds

Blocks (010801): 1000 1001 1002 1003 1004 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1036 1037 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043

VTD: West End

Blocks (010600): 4046

Meigs County

Moore County

Rhea County

Rutherford County

Sequatchie County

Van Buren County

VTD: Cedar Grove Community Cntr.

VTD: Cummingsville Community Cntr.

Blocks (925000): 2016 2017 2018 2019 2020 2022 2023 2024 2025 2026 2027 2028

Blocks (925200): 1026 1028 2014 2019 2027 2028 2030 2031 2122 2123

VTD: Fall Creek Falls Comm. Center

VTD: Piney Fire Hall

VTD: Spencer 5

VTD: Spencer Elem. School

VTD: White Hill Community Cntr.

Warren County

(5) District 5:

Cheatham County

VTD: 1-1 Cheatham Co. Library - Ashland City

VTD: 2-2 East Cheatham Elem. School

Blocks (070102): 2000 2001 2003 2004 2013

Blocks (070104): 1010 1011 1012 1019 1020

VTD: 3-1 Pleasant View City Hall

Blocks (070201): 1101

Blocks (070202): 1008 1009 1011 1012 1013 1014 1015 1016 1017 1020 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2021 2022 2024 2031 2036 2039 2040 2042 2043 2044 2045 2062 2063 2064 2065 2066 2067

Blocks (070203): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1042 1043 1044 1045 1046 1047 1048 1051

VTD: 4-1 West Cheatham Elem. School

VTD: 4-2 New Hope Community Center

VTD: 4-3 Sycamore Middle School

VTD: 5-1 Two Rivers Fire Hall

VTD: 5-2 Pegram City Hall

VTD: 6-1 Harpeth High School

Davidson County

Dickson County

(6) District 6:

Cannon County

Cheatham County

VTD: 2-2 East Cheatham Elem. School

Blocks (070102): 2002

Blocks (070103): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044

Blocks (070104): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1013 1014 1015 1016 1017 1018 1021 1022 1023 1024 2000 2001 3000 3001 3002 3003 3004 3005 3006

VTD: 3-1 Pleasant View City Hall

Blocks (070201): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1102 1103 1104 1105 1106 1107 1108 1109

Blocks (070202): 1000 1001 1002 1003 1004 1005 1006 1007 1010 1018 1019 2041

Clay County

Coffee County

Cumberland County

DeKalb County

Fentress County

Jackson County

Macon County

Overton County

Pickett County

Putnam County

Robertson County

Smith County

Sumner County

Trousdale County

Van Buren County

VTD: Cummingsville Community Cntr.

Blocks (925000): 2021

Blocks (925200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1126 1127 1128 1129 1130 1131 1132 1133 1135 1136 1137 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2017 2018

White County

Wilson County

(7) District 7:

Benton County

VTD: 1 Holladay School

VTD: 2 Camden High School

VTD: 3 Benton Co. Courthouse

VTD: 4 Camden Elementary School

VTD: 5 Benton Co. Courthouse

VTD: 6 Big Sandy School

Blocks (963000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1040 1047 1048 1049 1050 1051 1052 1053 1054 1055 1057 1058 1060 1061 1063 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 1158 1159 1160 1161 1162 1163 1164 1165 1166 1167 1168 1169 1170 1171 1172 1173 1174 1175 1177 1178 1179 1180 1181 1182 1183 1184 1185 1186 1187 1188 1189 1190 1191 2000 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2078 2079 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2096 2097 2098 2099 2100 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2145

Chester County

Decatur County

Giles County

Hardeman County

Hardin County

Henderson County

Hickman County

Houston County

Humphreys County

Lawrence County

Lewis County

Maury County

VTD: Armory

VTD: Baker

VTD: College Hill

Blocks (010600): 2000 2001 2003 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 4000 4001 4002 4003 4004 4005 4007 4008

VTD: Hampshire

VTD: Highland

Blocks (010700): 1004 1006 1007 1008 1009 1010 1014 1015 1016 1020 1021 1022 1023 2001 2004 2007 2008 2009 2010 2011 2012 2013 2024 4002 4007 4008 4009 4010 4011 4012 4013 4014

VTD: Santa Fe

VTD: St. Catherine

Blocks (010100): 3102 3112 3113 3150

Blocks (010802): 1088 1089 1090 1091 1094 1095 1096 1097 1098 1101 1102 1103 1104 1105 1106 1107 1108 1109 1114 1115 1145 1147 1148 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2021 2027 2028 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2088 2091 2092 2093 2098 2099 2101 2102 2103

Blocks (010900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1083 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1122 1123 1124 1125 1126 1127 1130 1131 1132 1133

Blocks (011001): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2037 2038 2039 2044 2051 2052 2053 2054 2055 2056 2057 2058 2061 2062 2063 2074 2075 2100 2101

VTD: Theta

VTD: Tradewinds

Blocks (010700): 1002 1003 1005 2000 2002 2003 2005 2006

Blocks (010801): 2000 2001 2002 2003 2004

VTD: West End

Blocks (010600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 2002 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3020 3021 3022 3023 3024 3025 3026 3027 4006 4009 4010 4011 4012 4015 4016 4017 4018 4019 4020 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4040 4041 4042 4044 4045 4047 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5030

Blocks (010700): 1000 1001 1011 1012 1013 1019 4000 4001 4003 4004 4005 4006

Blocks (010802): 1042

McNairy County

Montgomery County

Perry County

Stewart County

Wayne County

Williamson County

(8) District 8:

Benton County

VTD: 6 Big Sandy School

Blocks (963000): 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1044 1045 1046 1056 1059 1062 1064 1176

Carroll County

Crockett County

Dyer County

Fayette County

Gibson County

Haywood County

Henry County

Lake County

Lauderdale County

Madison County

Obion County

Shelby County

VTD: ARL-01

VTD: ARL-02

VTD: Bartlett 02

VTD: Bartlett 03

VTD: Bartlett 04

VTD: Bartlett 05

Blocks (020632): 1001 1003 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1042 1043 1044 1045 1046 1047 1048 1049 1053 1054 2000 2001 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010

Blocks (020832): 1015 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1054 1055 1056 1057 1058 1059 1060 1066 1067 1068 1071 1072 1073 1075

VTD: Bartlett 06

VTD: Bartlett 08

VTD: Bartlett 09

VTD: Bartlett 11

VTD: Bartlett 12

VTD: Bartlett 13

VTD: Bartlett 14

Blocks (020222): 1040

Blocks (020531): 2000 2001 2002 2007 3000 3001 3002 3003 3004 3038 3039 3041

Blocks (020644): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1037 1038 1039 1040 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2038 2039 2042 2043 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3012 3014 3015 3016 3017 3018

VTD: Brunswick 1

Blocks (020831): 2000

Blocks (020832): 1002 1003 1004 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1017 1018 1019 1050 1051 1052 1053 1063 1064 1065 3000 3001 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3031

Blocks (021113): 2000

Blocks (021142): 1007

VTD: Brunswick 2

VTD: Collierville 09

VTD: Collierville 1

VTD: Collierville 2

VTD: Collierville 3

VTD: Collierville 4

VTD: Collierville 5

VTD: Collierville 6

VTD: Collierville 7

VTD: Cordova 6

Blocks (021113): 2034

Blocks (021142): 1005 1008

VTD: Cordova 9

Blocks (021139): 1005 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023

Blocks (021140): 1047

VTD: Eads

VTD: Forest Hills 1

Blocks (021341): 2038

Blocks (021342): 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4027 4028 4029 4030 4031 4032 4069 4070 4071 4074 4075 4076 4077 4078 4079 4080 4081 4082

Blocks (021520): 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033

VTD: Forest Hills 2

Blocks (021510): 2000 2002 2003

Blocks (021520): 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1054 1055 1056 1057 1058 1059 1060 1061 1064 1065 1066 1067 2162 2163 2164 2165 2166 2167 2220 2221

VTD: Germantown 01

VTD: Germantown 02

VTD: Germantown 03

VTD: Germantown 04

VTD: Germantown 05

VTD: Germantown 06

Blocks (021341): 1006 1020

Blocks (021342): 1000 1001 1002 1003 1004 1031 1032 1034 1035 2003 2004 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3022 3023 3024 3025 3027 3028 3029 3030 3031 3032 3036 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4058 4059 4060 4061 4062 4072 4073

VTD: Germantown 08

VTD: Germantown 09

VTD: Germantown 10

VTD: Germantown 11

VTD: Germantown 12

VTD: Kerrville

Blocks (020210): 2000 2001 2002 2003 2004 2005 2006 2013 2018 2019 2020 2022 2032 2064 3000

Blocks (020700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1021 2000 2001 2002 2003 2004 2005

Blocks (020810): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1047

VTD: Lakeland 1

VTD: Lakeland 2

Blocks (020831): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2017 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

Blocks (021142): 1006

VTD: Memphis 44-3

Blocks (002900): 5000 5001 5002 5003 5004 5015 5017 5018

Blocks (007300): 1000 1001

VTD: Memphis 46-1

Blocks (007300): 3000

VTD: Memphis 55-1

Blocks (008600): 1028 1029 1030 1031 2010 2011 2012 2013 2014 2015 2021 2022 2023 2024 2025

VTD: Memphis 55-2

VTD: Memphis 56-1

VTD: Memphis 57

VTD: Memphis 63-2

Blocks (009200): 2010 2011 2012 2013 2014 2015

VTD: Memphis 64

VTD: Memphis 68-1

Blocks (009200): 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3045 3047 3048 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 5012 5013 5014 5015 5017 5018 5019 5020 5021 5022 5023 5024 5029 5030

VTD: Memphis 68-2

VTD: Memphis 68-3

VTD: Memphis 80-2

VTD: Memphis 81-1

VTD: Memphis 81-3

Blocks (021320): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032

Blocks (021331): 1000 1001 1002 1011 1012

Blocks (021333): 2000 2001 2002 2003 2004 2005 2007

Blocks (021430): 2015 2016

VTD: Memphis 81-4

VTD: Memphis 81-6

Blocks (021320): 3000 3001

VTD: Memphis 87-3

Blocks (020644): 3011

VTD: Morning Sun 01

Blocks (021010): 1041 1042 1043 1044 1045 1046 1048 1049 1050 1051 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1078 1102 1103 1117 1118 1119

VTD: Morning Sun 02

VTD: Stewartville

Blocks (020210): 1000 1001 1002 1003 1004

Blocks (020222): 1000 1001 1008 1009 1010 1011 1012

Blocks (020644): 1000

Blocks (020700): 1016 1017 1018 1019 1020 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021

Blocks (020810): 1024 1025 1026 1027 1038 1039 1041 1042 1043 1044 1045 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042

Blocks (020820): 1000

Tipton County

Weakley County

(9) District 9:

Shelby County

VTD: Bartlett 05

Blocks (020632): 1050 1051 1052

Blocks (020832): 1061 1069 1070

Blocks (021113): 2002

VTD: Bartlett 10

VTD: Bartlett 14

Blocks (020531): 3021 3042

Blocks (020532): 3000 3031 4000 4001 4002

VTD: Brunswick 1

Blocks (020832): 1062

Blocks (021113): 2001

VTD: Capleville 1

VTD: Capleville 5

VTD: Cordova 10

VTD: Cordova 3

VTD: Cordova 4

VTD: Cordova 5

VTD: Cordova 6

Blocks (021113): 2003 2004 2005 2006 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2039 2040 2041 2050

Blocks (021141): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021

Blocks (021142): 1000 1001 1003 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088

VTD: Cordova 9

Blocks (021139): 1024

Blocks (021140): 1000 1001 1002 1003 1004 1005 1006 1007 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046

VTD: Forest Hills 1

Blocks (021342): 4026

Blocks (021510): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1018 1019 1021 1022 1023 1024 1025 1026 1027 1028 1029 1031 1032 1033 1034 1035 1036 1037 1038 1039 1042 1043

VTD: Forest Hills 2

Blocks (021510): 1020 1030 2001 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071

VTD: Germantown 06

Blocks (021342): 3018 3019 3020 3021 3026 3033 3034 3035 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 4054 4055 4056 4057 4063 4064 4065 4066 4067 4068

Blocks (021510): 1013 1014 1015 1016 1017 1040 1041 1044 1045 1046 1047

VTD: Kerrville

Blocks (020210): 2009 2010 2012 2014 2016 2017 2021 3001

VTD: Lakeland 2

Blocks (020831): 2014

Blocks (021142): 1002 1004

VTD: Locke

VTD: Lucy 1

VTD: Lucy 2

VTD: Lucy 3

VTD: McConnell's

VTD: Memphis 01

VTD: Memphis 02

VTD: Memphis 11

VTD: Memphis 12

VTD: Memphis 13

VTD: Memphis 15

VTD: Memphis 16-1

VTD: Memphis 17

VTD: Memphis 20-1

VTD: Memphis 20-3

VTD: Memphis 21

VTD: Memphis 22

VTD: Memphis 25-2

VTD: Memphis 26-1

VTD: Memphis 27

VTD: Memphis 28

VTD: Memphis 29-1

VTD: Memphis 29-2

VTD: Memphis 31-1

VTD: Memphis 31-2

VTD: Memphis 31-4

VTD: Memphis 32

VTD: Memphis 33

VTD: Memphis 34-2

VTD: Memphis 35-1

VTD: Memphis 36-1

VTD: Memphis 36-2

VTD: Memphis 36-3

VTD: Memphis 37

VTD: Memphis 38-2

VTD: Memphis 40-1

VTD: Memphis 40-2

VTD: Memphis 41-1

VTD: Memphis 41-3

VTD: Memphis 42-1

VTD: Memphis 43-2

VTD: Memphis 44-1

VTD: Memphis 44-2

VTD: Memphis 44-3

Blocks (002900): 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5016

Blocks (007300): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

VTD: Memphis 44-4

VTD: Memphis 44-5

VTD: Memphis 45-1

VTD: Memphis 45-2

VTD: Memphis 45-4

VTD: Memphis 46-1

Blocks (007300): 2000 2001 2002 2003 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018

VTD: Memphis 46-2

VTD: Memphis 47-1

VTD: Memphis 48

VTD: Memphis 49

VTD: Memphis 50-1

VTD: Memphis 52-1

VTD: Memphis 52-2

VTD: Memphis 52-3

VTD: Memphis 53-1

VTD: Memphis 53-2

VTD: Memphis 53-3

VTD: Memphis 54

VTD: Memphis 55-1

Blocks (008600): 1019 1020 1021 1023 1024 1025 1026 1027 1032 1033 1034 1035 1036 2026 2030 2031

VTD: Memphis 56-3

VTD: Memphis 58-1

VTD: Memphis 58-4

VTD: Memphis 59-1

VTD: Memphis 59-5

VTD: Memphis 60-1

VTD: Memphis 60-2

VTD: Memphis 60-3

VTD: Memphis 60-4

VTD: Memphis 60-5

VTD: Memphis 60-6

VTD: Memphis 60-7

VTD: Memphis 60-8

VTD: Memphis 60-9

VTD: Memphis 61

VTD: Memphis 62-0

VTD: Memphis 63-2

Blocks (008600): 3000 3001 3012 3013 3014

Blocks (009200): 2000 2001 2002 2004 2005 2006

Blocks (009800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021

VTD: Memphis 65-1

VTD: Memphis 66

VTD: Memphis 67-1

VTD: Memphis 67-3

VTD: Memphis 68-1

Blocks (009200): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3044

Blocks (021122): 2011 2012 2013 2014 2018 2019

Blocks (021200): 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1016 1017 2000 2001 2002 2003 2004 2005 2006

Blocks (980400): 1006 1011 1012 1013 1014 1015 1016 1018 1044 1047 1048 1049

VTD: Memphis 69-1

VTD: Memphis 69-2

VTD: Memphis 70-1

VTD: Memphis 70-2

VTD: Memphis 70-3

VTD: Memphis 71-3

VTD: Memphis 71-4

VTD: Memphis 71-5

VTD: Memphis 72-1

VTD: Memphis 72-3

VTD: Memphis 72-5

VTD: Memphis 72-7

VTD: Memphis 73-1

VTD: Memphis 73-3

VTD: Memphis 73-4

VTD: Memphis 74-1

VTD: Memphis 74-2

VTD: Memphis 74-4

VTD: Memphis 74-5

VTD: Memphis 74-6

VTD: Memphis 74-9

VTD: Memphis 75-1

VTD: Memphis 75-11

VTD: Memphis 75-5

VTD: Memphis 75-6

VTD: Memphis 75-7

VTD: Memphis 76-4

VTD: Memphis 76-5

VTD: Memphis 76-6

VTD: Memphis 77-1

VTD: Memphis 77-2

VTD: Memphis 77-3

VTD: Memphis 78-1

VTD: Memphis 78-3

VTD: Memphis 79-1

VTD: Memphis 79-2

VTD: Memphis 79-3

VTD: Memphis 79-7

VTD: Memphis 79-8

VTD: Memphis 81-2

VTD: Memphis 81-3

Blocks (021331): 1013

VTD: Memphis 81-5

VTD: Memphis 81-6

Blocks (021320): 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3026 3027

VTD: Memphis 81-7

VTD: Memphis 82-1

VTD: Memphis 82-2

VTD: Memphis 82-3

VTD: Memphis 83

VTD: Memphis 84-1

VTD: Memphis 84-2

VTD: Memphis 86

VTD: Memphis 87-1

VTD: Memphis 87-3

Blocks (020644): 3010 3013 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031

Blocks (020651): 1004 1005 1024 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

VTD: Memphis 88-2

VTD: Memphis 88-3

VTD: Memphis 88-4

VTD: Memphis 88-5

VTD: Memphis 89-1

VTD: Memphis 89-2

VTD: Memphis 90-1

VTD: Memphis 90-2

VTD: Memphis 90-3

VTD: Memphis 91-1

VTD: Memphis 91-2

VTD: Memphis 91-3

VTD: Memphis 92-1

VTD: Memphis 92-2

VTD: Memphis 93-1

VTD: Memphis 93-2

VTD: Memphis 93-3

VTD: Memphis 94-2

VTD: Memphis 94-3

VTD: Memphis 94-5

VTD: Memphis 94-7

VTD: Memphis 94-8

VTD: Memphis 95-1

VTD: Memphis 95-2

VTD: Memphis 95-3

VTD: Memphis 95-5

VTD: Memphis 95-6

VTD: Memphis 95-7

VTD: Memphis 96-01

VTD: Millington 1

VTD: Millington 2

VTD: Morning Sun 01

Blocks (021010): 1053 1054 1055 1056 1057 1058 1059 1076 1077 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1120 1125 1126 1127 1128 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077

VTD: Ross Store 01

VTD: Ross Store 05

VTD: Ross Store 13

VTD: Ross Store 14

VTD: Ross Store 16

VTD: Stewartville

Blocks (020222): 1002 1003 1004 1005 1006 1007 1013 1015 1016 1038

Blocks (020400): 2032

VTD: Woodstock 2

(c) It is the legislative intent that all congressional districts be contiguous and contiguity by water is sufficient, and, toward that end, if any voting district or other geographical entity designated as a portion of a district is found to be noncontiguous with the larger portion of such district, it shall be constituted a portion of the district smallest in population to which it is contiguous.






Chapter 17 - Contested Elections

§ 2-17-101 - Jurisdiction -- Standing.

(a) Except as otherwise expressly provided in this chapter, election contests shall be tried in the chancery court of the division in which the defendant resides. The chief justice of the supreme court shall assign a chancellor from a different division to decide a contested election of chancellor.

(b) The incumbent office holder and any candidate for the office may contest the outcome of an election for the office. Any campaign committee or individual which has charge of a campaign for the adoption or rejection of a question submitted to the people may contest the election on the question.



§ 2-17-102 - Contests for offices of general assembly members.

Contests for the office of senator in the general assembly are decided by the senate, and contests for the office of representative in the general assembly are decided by the house of representatives.



§ 2-17-103 - Contests for office of presidential and vice presidential elector.

(a) Contests for the office of presidential and vice presidential elector shall be decided finally and unreviewably before the last day of November by the presidential electors tribunal composed of the governor, secretary of state and attorney general and reporter.

(b) A petition of contest shall be filed with the secretary of state and a copy of the petition delivered to the chair of the state executive committee of the political party against whose electors the complaint is made within ten (10) days after the election. The petition shall state each ground of complaint specifically and concisely.

(c) A hearing shall be held on the petition between the fifth and tenth day after it is filed at a time and place set by the governor. The governor shall publish a notice of the hearing in each grand division in a newspaper of general circulation. No other pleadings are required. The complaining political party or candidate for elector and each other candidate may be present at the hearing in person and by counsel, may examine and cross-examine witnesses, and may introduce evidence relevant to the grounds of protest.

(d) The governor may administer oaths and subpoena witnesses for the tribunal. The hearing is not subject to the rules of evidence as applied in courts.

(e) After deciding the contest by majority vote, the tribunal shall record its decision and file it with the returns of the election. The governor, secretary of state, and the attorney general and reporter shall then proceed under § 2-8-110 as in uncontested elections.



§ 2-17-104 - Contest of primary election.

(a) Any candidate may contest the primary election of the candidate's party for the office for which that person was a candidate.

(b) To institute a contest, the candidate shall, within five (5) days after the certification of results by the county election commission, file a written notice of contest with the state primary board of the candidate's party and with all other candidates who might be adversely affected by the contest. In the notice the candidate shall state fully the grounds of the contest.

(c) The state primary board shall hear and determine the contest and make the disposition of the contest which justice and fairness require, including setting aside the election if necessary.



§ 2-17-105 - Time for filing complaint.

The complaint contesting an election under § 2-17-101 shall be filed within five (5) days after certification of the election.



§ 2-17-106 - Time of trial -- Service of process.

(a) The trial of an election contest shall be held not less than fifteen (15) nor more than fifty (50) days from the day the complaint is filed and not less than ten (10) days after the complaint is served on the defendant.

(b) A sheriff or constable of the division or circuit shall serve a copy of the complaint on the defendant and make return to the court.



§ 2-17-107 - Testimony and orders.

The testimony in an election contest may be taken orally or by deposition, upon such notice as the court may prescribe, and the court may make all necessary orders with respect to any matter required in the contest.



§ 2-17-108 - Witnesses.

The clerk of the court may, upon the application of either party, issue subpoenas for witnesses, and the witnesses summoned shall be bound under the same penalties as witnesses in the circuit court to attend and give evidence, and for such attendance shall be allowed the same compensation.



§ 2-17-109 - Poll books, voter signature lists and ballot applications as evidence.

(a) Poll books, voter signature lists and ballot applications, or copies of them, certified by the officer having custody of them, are official records and shall be received as evidence in any case arising out of the election. They may be impeached by other evidence.

(b) If the poll books, voter signature lists and ballot applications or copies of them are not certified, they may nonetheless be proved by other credible evidence and received as evidence in an election contest.



§ 2-17-110 - Voting machine as evidence.

(a) If voting machines were used in the election, any party to the contest who challenges either the accuracy of the voting machines or the accuracy of the election officials' recording of the vote on the machines may have the machine or machines brought into court to be examined by the parties or as evidence.

(b) The total votes shown on the machine shall be conclusive unless the court finds reason to believe that the vote shown on the machine is not accurate.



§ 2-17-111 - Minutes of proceedings.

The clerk of the court shall keep minutes of the proceedings in contested election cases as in other cases.



§ 2-17-112 - Judgment.

(a) After hearing the case, the court shall give judgment either:

(1) Confirming the election;

(2) Declaring the election void;

(3) Declaring a tie between persons who have the same number of votes if it appears that two (2) or more persons who have the same number of votes have, or would have had if the ballots intended for them and illegally rejected had been received, the highest number of votes for the office; or

(4) Declaring a person duly elected if it appears that such person received or would have received the highest number of votes had the ballots intended for such person and illegally rejected been received.

(b) A judgment under subdivision (a)(4) deprives the person whose election is contested of all right or claim to the office and invests the person declared by the judgment duly elected with the right to the office.



§ 2-17-113 - Election declared void.

If the person whose election is contested is found to have received the highest number of legal votes, but the election is declared null by reason of constitutional disqualifications on that person's part or for other causes, the election shall be declared void.



§ 2-17-114 - Certification of judgment.

(a) A judgment confirming an election or declaring a person elected to an office commissioned by the governor shall be certified to the secretary of state. In all other cases, the judgment shall be certified to the tribunal before which the officer is required to qualify.

(b) A judgment declaring a tie shall be certified to the officer or body entitled to cast the deciding vote, if any, and, if none, to the officer or body authorized to fill the vacancy or order a new election.

(c) A judgment declaring an election void shall be certified to the officer or body authorized to fill the vacancy or order a new election.



§ 2-17-115 - Malicious or frivolous contests.

Costs and a reasonable attorney's fee shall be assessed against the contestant or the appellant if the contest or the appeal is maliciously or frivolously prosecuted.



§ 2-17-117 - Circumstances justifying recount -- Determining procedure for recount.

(a) Any court, primary board, legislative body, or tribunal having jurisdiction of an election contest pursuant to this chapter may order a recount of the ballots under any of the following circumstances:

(1) A tie vote;

(2) An indication of fraud if the number of votes affected would be sufficient to change the result of the election;

(3) A malfunction of a voting machine or tabulator if the number of votes affected would be sufficient to change the result of the election; or

(4) In any other instance the court or body with jurisdiction of a contested election finds that a recount is warranted.

(b) Any recount ordered by this section shall be a complete recount of all ballots cast in such election.

(c) The court or body with jurisdiction of a contested election shall determine if the recount shall be conducted by hand or with automated tabulators.






Chapter 18 - Contested Election of Governor

§ 2-18-101 - Determination by general assembly.

The procedure for deciding the election of governor in case of contest shall be: The two (2) houses of the general assembly shall, on a day of its organizational session designated by joint resolution, meet in joint convention in the hall of the house of representatives to open the returns of the election for governor, to determine the election, and to declare the result.



§ 2-18-102 - Quorum -- Vote -- Adoption of rules of order -- Power to compel attendance.

(a) A majority of the members of each house shall constitute a quorum. The speaker of the senate shall preside.

(b) Every member shall have one (1) vote, and the majority of the votes shall prevail on all questions to be determined by the joint convention.

(c) The joint session may be adjourned from time to time and rules of order made by it may be adopted and altered.

(d) A minority of the members of the joint convention shall have the power to compel the attendance of absentees by arrest on warrant issued and signed by the speaker of the senate, executed by the sergeant-at-arms of the senate or by any person authorized by the joint convention.



§ 2-18-103 - Tellers.

Before the joint session, each house shall appoint two (2) tellers from different political parties. The tellers shall keep, certify, and deliver to the speaker of the senate a list of the votes in the joint convention.



§ 2-18-104 - Examination of election returns.

(a) When the joint assembly has convened, the speaker of the senate shall, in the presence of the assembled members, open the returns of the election for governor. They shall be opened by counties in alphabetical order. As the returns of a county are opened, they shall be handed to the tellers who shall make a list of the votes. Any member may inspect the returns while they are in the tellers' hands. The returns shall then be handed back to the speaker of the senate, who shall read them to the assembled members.

(b) As the returns from each county are read, the speaker shall call for objections by claimants of the office of governor other than the candidate who prevails on the face of the returns. Upon objection to any county's returns, the vote of that county shall not then be counted, but the returns shall, with the objections, be delivered to the speaker for safekeeping, and they shall not be further considered until all the counties have been disposed of in like manner.

(c) If no objections are made, the vote of the county under consideration shall be counted and shall be final except for objections permitted under § 2-18-106.



§ 2-18-105 - Aggregate vote when no objection -- Resolution of election.

(a) After the returns of all the counties have been considered, if there is no objection by any claimant, the aggregate vote shall be announced by the speaker of the senate, and the person having the highest number of votes shall then be declared to be elected by resolution, which shall be in order and passed in substantially this form: "Resolved, That ____________________, having the highest number of votes at the election in November last, has been elected and shall be Governor of Tennessee."

(b) If it appears to the convention that the result would not be changed if all objections were sustained, the person having the highest number of votes shall be declared elected as in subsection (a).



§ 2-18-106 - Committee on the governor's election.

(a) If it appears to the convention that to sustain any of the objections would change the result, a committee shall be appointed as the "Committee on the Governor's Election" and the candidate who prevails on the face of the returns shall then be permitted to file objections as were the other claimants.

(b) The committee shall be composed of seven (7) members of the house of representatives, appointed by the speaker of the house of representatives, not more than four (4) of whom may belong to the same political party, and five (5) members of the senate, appointed by the speaker of the senate, not more than three (3) of whom may belong to the same political party.

(c) Vacancies in the committee from death or other causes shall be filled by appointment by the speaker of the senate or the speaker of the house of representatives who appointed the original member.

(d) They shall elect one (1) of their number chair.

(e) Any seven (7) shall constitute a quorum, and a majority of a subcommittee shall constitute a quorum thereof.



§ 2-18-107 - Presence of candidates -- Objections and petitions -- Answer.

(a) All persons receiving votes for governor and their attorneys may be present on the floor during the call of counties but only for the purpose of filing objections.

(b) When an objection is made, it shall be followed by a petition stating the grounds of objection clearly and concisely, making specific assignment of the grounds relied on other than the face of the returns, designating the counties, civil districts, wards, and precincts, with specifications as to the irregularities, fraud, error, mistake or illegalities relied upon. The petition shall be filed with the speaker or tellers, not later than the day following the day on which the call of the counties has been concluded.

(c) A copy of the petition of objection shall be served upon each claimant or left at the claimant's usual place of residence, within five (5) days after the filing of the petition, which service shall be sufficient. The copy may be served by the sergeant-at-arms of the senate or house of representatives or one (1) of the assistants of either, by any sheriff or the sheriff's deputy, or by any private person, but if served by a private person, the return showing service shall be on oath in writing.

(d) (1) Within five (5) days after the service of the copy, each person, other than the petitioner, claiming the office of governor by virtue of the election may file with the speaker or tellers an answer making specific assignments of the grounds relied upon and making counter-objections other than to the face of the returns, designating the counties, civil districts, wards, and precincts, with specifications as to the irregularities, fraud, error, mistake, or illegalities relied upon.

(2) The answer shall include specific denials of such assignments of charges by the petitioner as they may see proper.

(3) All charges not denied shall be taken as true.

(4) A copy of each answer shall be served on each claimant as in the case of the petition.



§ 2-18-108 - Specific denials to answer.

(a) The petitioner shall, within two (2) days from the filing of an answer containing counter-objections, file such specific denials thereto as the petitioner may see proper. All charges not denied shall be taken as true.

(b) A copy of the petitioner's answer shall be served on each claimant as in the case of the petition.



§ 2-18-109 - Powers and duties of committee.

(a) The objections, petitions and answers shall be referred to the committee.

(b) The committee shall take evidence and consider the objections.

(c) The committee and any subcommittee of it may:

(1) Send for and examine persons and papers;

(2) Issue compulsory process for them running to every county in the state, which may be executed by the sergeant-at-arms of either house or any assistant sergeant-at-arms, or by any sheriff, deputy sheriff, or constable, or by any special agent appointed by the chair of the committee or by the chair of any subcommittee;

(3) Punish for contempt by fine and imprisonment;

(4) Employ stenographers;

(5) Sit for the taking of evidence at any place in Tennessee and, when in their judgment necessary, in four (4) subcommittees;

(6) Take depositions upon such notice and under such rules and regulations as they may prescribe in the absence of rules prescribed by the general assembly;

(7) Fix the time in which the evidence in chief and rebuttal shall be produced or taken and the time for argument; and

(8) Do all things proper and necessary to ascertain the facts and report on them.

(d) The evidence shall be taken within the forty (40) days next after the issues are made except that, if within forty (40) days the committee on the governor's election asks for further time, the general assembly may grant it.



§ 2-18-110 - Petition and answer to be verified -- Oaths.

(a) The petition and answer shall be sworn to and stated to be true to the best of the person's knowledge, information and belief. The pleading shall make the issues but shall have no weight as evidence.

(b) The chair of the committee and the chairs of subcommittees may administer oaths to witnesses.



§ 2-18-111 - Adjournment pending determination of objections.

Pending the determination of objections, the two (2) houses may, from time to time, adjourn the joint convention, and resolve themselves into their respective houses, and they may proceed as if no such proceedings were pending. The adjournment may be to a day certain or subject to the call of the speaker of the senate.



§ 2-18-112 - Report of committee.

The committee shall proceed with all convenient speed to file its report with the speaker of the senate. The evidence shall accompany the report.



§ 2-18-113 - Consideration of report.

(a) When the report has been made, the speaker of the senate shall cause the members of both houses to be notified, in open session of each house, that the report has been made. The speaker of the senate shall fix the day for the consideration of the report.

(b) The members of both houses shall then assemble and consider the report and determine the election. They shall decide the questions involved and determine which person received the highest number of legal votes. A faithful and correct record of all the proceedings of the joint assembly shall be kept by the clerk of the senate, which, together with the reports of the committee, shall be entered upon the journal of the senate.



§ 2-18-114 - Announcement of aggregate vote -- Declaration of election by resolution.

Upon the decision, the speaker of the senate shall announce the aggregate vote of the persons voted for as corrected and determined by the joint assembly. The person having the highest number shall be declared to be elected by resolution as under § 2-18-105.



§ 2-18-115 - Resolution evidence of election -- Inauguration.

(a) The resolution shall be the evidence that the person named in the resolution has been elected governor and is entitled to be inaugurated. A copy of the resolution certified by the speaker of the senate and the tellers shall be issued to such person.

(b) The governor-elect shall thereafter be inaugurated as soon as practicable, on a day to be designated by resolution of the general assembly. The oath of office shall be administered by the chief justice or an associate judge of the supreme court in the presence of the general assembly or a committee appointed by them.

(c) The governor's term of office shall date from January 15 next following the November in which the election was held.



§ 2-18-116 - Finality of determination.

When the general assembly has determined the contest for governor under this chapter, the determination is final and conclusive.



§ 2-18-117 - Bond -- Enforcement of penalty.

(a) A claimant, before making objection under § 2-18-104, shall enter into bond and good security to be approved by the speakers of the senate and house of representatives, in the sum of twenty-five thousand dollars ($25,000), payable to the state of Tennessee, conditioned upon the faithful and bona fide prosecution of the contest.

(b) (1) If no bond is filed for approval with the speaker of the senate by twelve o'clock (12:00) noon, prevailing time, on December 15 after the election, there may be no contest of the election.

(2) If a bond is filed by that time, other claimants may file their bonds until twelve o'clock (12:00) noon, prevailing time, on the seventh day after the first bond is filed.

(c) The penalty of the bond shall not be enforced against a contestant and the contestant's securities unless the joint assembly concludes that the contest was not in good faith, was malicious, was made for political effect or was without reasonable cause, in which case the joint assembly shall so declare and order the enforcement of the penalty of the bond.






Chapter 19 - Prohibited Practices

Part 1 - Prohibited Practices Generally

§ 2-19-101 - Interfering with nominating meeting or election.

A person commits a Class A misdemeanor if such person:

(1) Breaks up or attempts to break up any legally authorized political party nominating meeting or any election by force or violence;

(2) Assaults or attempts to assault the persons conducting the meeting or the election officials;

(3) Destroys or carries away or attempts to destroy or carry away a ballot box or voting machine; or

(4) Uses force or violence in any other way to prevent the fair and lawful conduct of the nominating meeting or election.



§ 2-19-102 - Violation of title.

A person commits a Class C misdemeanor if such person knowingly does any act prohibited by this title, or if such person knowingly fails to do any act which such person is required to do by this title, or if such person knowingly does any act with the intent that another shall do an act prohibited by this title.



§ 2-19-103 - Interference with another's duties or rights.

A person who knowingly does any act for the purpose of preventing any person's performance of such person's duties under this title or exercise of such person's rights under this title commits a Class A misdemeanor.



§ 2-19-104 - Misconduct in performance of duties for purposes of misleading another.

A person commits a Class C misdemeanor who, with the purpose of misleading a person in the performance of such person's official duties under this title:

(1) Makes any written or oral false statement which such person does not believe to be true;

(2) Purposely creates a false impression in a written application required by this title by omitting information necessary to prevent statements therein from being misleading; or

(3) Submits or invites reliance on any writing which such person knows to be forged, altered or otherwise lacking in authenticity.



§ 2-19-105 - False swearing or affirming.

A person to whom an oath is legally administered under this title commits perjury if such person knowingly and willfully swears or affirms falsely touching a matter material to the point in question.



§ 2-19-106 - Procurement or inducement to violate § 2-19-104 or § 2-19-105.

A person who procures or induces another to violate either § 2-19-104 or § 2-19-105 commits a Class D felony.



§ 2-19-107 - Illegal registration or voting.

A person commits a Class D felony who:

(1) Intentionally and knowing that such person is not entitled to, registers or votes in any manner or attempts to register or vote in any manner where or when such person is not entitled to under this title, including voting more than once in the same election; or

(2) Votes in the primary elections of more than one (1) political party in an election.



§ 2-19-108 - Unlawful possession of official registration or election supplies.

A person who knowingly possesses any official registration or election supplies, except as required or permitted by this title, commits a Class E felony.



§ 2-19-109 - False entries on official registration or election documents -- Penalties.

A person who knowingly makes or consents to any false entry on any permanent registration, poll list, election tally sheet or any other official registration or election document commits a Class D felony.



§ 2-19-110 - Abuse of voter assistance.

A person commits a Class A misdemeanor if such person assists any person in voting except as permitted by this title, or if such person knowingly casts any vote or consents to the casting of any vote contrary to the desire of the voter while otherwise lawfully assisting the voter in casting such person's vote or if, being an election official or other person otherwise lawfully assisting a voter, such person influences or attempts to influence the voter in casting such person's vote.



§ 2-19-111 - Unlawful examination, removal, rejection or destruction of marked ballots.

A person commits a Class A misdemeanor if, except as required or permitted by this title, such person intentionally opens and examines any voter's marked ballot, removes the ballot from the ballot box, prevents the ballot being placed in the ballot box or destroys or changes a voter's ballot.



§ 2-19-112 - Election officials -- Civil liability.

If any person holding an election refuses to deliver to a person elected to any office a fair copy of the list of votes, when demanded according to law, or holds an election in any other manner than as directed by law, or neglects to make or to forward due returns thereof, such person shall forfeit and pay the sum of five hundred dollars ($500), to be recovered by action of debt in any court of record having cognizance thereof, with costs, one half (1/2) to the use of the state, the other one half (1/2) to such person who sues for the same.



§ 2-19-113 - Willful or fraudulent violations by officials.

Any election official or member of a board or commission holding office under this title who willfully or fraudulently violates any of the provisions of this title made for the protection of elections commits a Class A misdemeanor.



§ 2-19-114 - Illegal act by official causing loss of ballots or invalidating election.

An election official or member of a board or commission holding office under this title commits a Class E felony if such person intentionally fails to do any official act required by law or does any illegal act, in relation to any election by which act or omission the votes taken at the election in any precinct are lost, or the electors thereof deprived of their suffrage at such election, or if such person intentionally does any act which renders such election void.



§ 2-19-115 - Violence and intimidation to prevent voting.

It is a Class A misdemeanor for any person, directly or indirectly, personally or through any other person:

(1) By force or threats to prevent or endeavor to prevent any elector from voting at any primary or final election;

(2) To make use of any violence, force or restraint, or to inflict or threaten the infliction of any injury, damage, harm or loss; or

(3) In any manner to practice intimidation upon or against any person in order to induce or compel such person to vote or refrain from voting, to vote or refrain from voting for any particular person or measure, or on account of such person having voted or refrained from voting in any such election.



§ 2-19-116 - Misrepresentations on campaign literature or sample ballots -- Penalty.

(a) No person shall print or cause to be printed or assist in the distribution or transportation of any facsimile of an official ballot, any unofficial sample ballot, writing, pamphlet, paper, photograph or other printed material which contains the endorsement of a particular candidate, group of candidates or proposition by an organization, group, candidate or other individual, whether existent or not, with the intent that the person receiving such printed material mistakenly believe that the endorsement of such candidate, candidates or proposition was made by an organization, group, candidate or entity other than the one or ones appearing on the printed material.

(b) A violation of this section is a Class C misdemeanor.



§ 2-19-117 - Procuring illegal vote.

It is a Class E felony for any person to procure, aid, assist, counsel or advise another to vote in any convention, primary or final election, knowing such person is disqualified.



§ 2-19-118 - Tampering with, mutilating or defacing voting machine -- Penalty.

(a) A person who intentionally tampers with, mutilates or defaces a voting machine owned or used by a county or municipality commits an offense.

(b) This section shall not be construed to prohibit a person from performing a duty imposed by law with respect to a voting machine.

(c) A violation of this section is a Class E felony.



§ 2-19-119 - Violation of § 2-7-111 while boundary signs are posted.

A person commits a Class C misdemeanor if such person violates § 2-7-111 while boundary signs are posted.



§ 2-19-120 - Political communications, advertising and solicitations -- Contents -- Applicability -- Penalties.

(a) Whenever any person makes an expenditure for the purpose of financing a communication that expressly advocates the election or defeat of a clearly identified candidate, as defined by § 2-10-102, or that solicits any contribution, through any broadcasting station, newspaper, magazine, outdoor advertising facility, poster, yard sign, direct mailing or any other form of general public political advertising, a disclaimer meeting the requirements of subdivision (a)(1), (2), (3) or (4) shall appear and be presented in a clear and conspicuous manner to give the reader, observer or listener adequate notice of the identity of persons who paid for and, where required, who authorized the communication. Such person is not required to place the disclaimer on the front face or page of any such material, as long as a disclaimer appears within the communication, except on communications, such as billboards, that contain only a front face.

(1) Such communication, including any solicitation, if paid for and authorized by a candidate, an authorized committee of a candidate, or its agent shall clearly state that the communication has been paid for by the authorized political committee, in addition to the identity of the person who is the head of such committee, or the identity of the treasurer of such committee.

(2) Such communication, including any solicitation, if authorized by a candidate, an authorized committee of a candidate or an agent thereof, but paid for by any other person, shall clearly state that the communication is paid for by such other person and is authorized by such candidate, authorized committee or agent.

(3) Such communication, including any solicitation, if made on behalf of or in opposition to a candidate, but paid for by any other person and not authorized by a candidate, authorized committee of a candidate or its agent, shall clearly state that the communication has been paid for by such person and is not authorized by any candidate or candidate's committee.

(4) (A) For solicitations directed to the general public on behalf of a political committee which is not an authorized committee of a candidate, such solicitation shall clearly state the full name of the person who paid for the communication.

(B) For purposes of this section, whenever a separate segregated fund solicits contributions to the fund from those persons it may solicit, such communication shall not be considered a form of general public advertising. Such advertisements shall also include the name of the printer of such advertisement, and the identity of the person who paid for the advertisement.

(b) The requirements of this section do not apply to bumper stickers, pins, buttons, pens, novelties, and similar small items upon which the disclaimer cannot be conveniently printed.

(c) A violation of this section is a Class C misdemeanor.



§ 2-19-121 - Candidate bargaining for support.

It is unlawful for any candidate for nomination or election in any state, county, city or district office, to expend, pay, promise, or loan or become pecuniarily liable in any way for money or other thing of value, either directly or indirectly, or to agree to enter into any contract with any person to vote for or support any particular policy or measure, in consideration of the vote or support, moral or financial, of such person. A violation of this section shall be punished as provided in § 2-19-123.



§ 2-19-122 - Demanding candidate make promise.

It is unlawful for any person to demand that any candidate for nomination or office shall promise or agree in advance to support any particular individual, policy or measure, in consideration of the vote or support, financial or moral, of such person, in any election, primary or nominating convention. A violation of this section shall be punished as provided in § 2-19-123.



§ 2-19-123 - Penalty for violation of § 2-19-121 or § 2-19-122.

A violation of any of the provisions of § 2-19-121 or § 2-19-122 is a Class C misdemeanor.



§ 2-19-124 - Exceptions to § 2-19-121 or § 2-19-122.

Nothing in § 2-19-121 or § 2-19-122 shall render illegal any expenditures made by any candidate, or by others, for or on the candidate's behalf, to employ clerks or stenographers in the candidate's campaign, for the printing and advertising therein, or the seeking of suitable halls for public speaking or meetings, or suitable headquarters, stationery and stamps, or the actual traveling expenses of such candidate or the candidate's supporters.



§ 2-19-125 - Bribing election officials.

It is unlawful for any person, directly or indirectly, personally or through any other person, to give or offer to give a bribe to any election official or to any administrator of elections or to any member of a board or commission holding office under this title as a consideration for any act done or omitted to be done contrary to such official's official duty under this title.



§ 2-19-126 - Bribing voters.

It is unlawful for any person, directly or indirectly, personally or through any other person to:

(1) Pay, loan, contribute, or offer or promise to pay, loan or contribute any money, property, or other valuable thing, to or for any voter, or to or for any other person, to induce such voter or any voter to vote or refrain from voting in any political convention, primary or final election of any kind or character, or to induce such voter or voters to vote or refrain from voting at any such convention, primary or final election for or against any particular person or measure, or on account of any voter having voted for or against any particular person or measure, or having gone to or remained away from the polls at any such convention, primary or final election;

(2) Give, offer, or promise any place, office or employment, or promise or procure any place, office or employment, to or for any voter, or to or for any other person, in order to induce such voter to vote or refrain from voting at any convention, primary or final election, or to induce any voter at such convention or primary or final election to vote or refrain from voting for any particular person or measure;

(3) Advance or pay or cause to be paid any money or other valuable thing to or for the use of any voter, or to or for the use of any other person, with the intent that the same or any part thereof shall be used in bribery at any primary or final election, or otherwise unlawfully used at, concerning, or in connection with any such primary or final election; or knowingly pay or cause to be paid any money or other valuable thing in discharge or repayment of money or other valuable thing wholly or in part expended in bribery or other unlawful use at or in connection with any such primary or final election; or

(4) Advance, pay or cause to be paid, as expenses or otherwise, to or for the use of any person, any money or other valuable thing in order to induce such person or any person to work for, solicit or seek to influence votes for or against any particular person or measure, at or in connection with any convention, primary or final election; or induce such person or persons to procure, solicit or influence any voter to attend, leave, or remain away from any such convention, primary or final election; or pay or cause to be paid any money or other valuable thing to or for the use or benefit of any person in discharge or payment of or for time, labor, expenses, or services alleged to have been spent, performed, incurred, or rendered for or against any person, at or in connection with any such convention, primary or final election; provided, that this shall not include payment of expenses for soliciting attendance of any person upon party conventions, primaries, or final elections; and provided further, that nothing herein shall be construed to prohibit expenditures otherwise allowed by law.



§ 2-19-127 - Voter accepting bribe.

It is unlawful for any person, directly or indirectly, personally or through any other person, to:

(1) Receive, agree to receive, or contract for, before or during any primary or final election or convention provided by law, any money, gift, loan, or other valuable consideration, or any office, place or employment for such person or for any other person, for voting or agreeing to vote, or for going to or remaining or agreeing to remain away from the polls, or refraining or agreeing to refrain from voting for any particular person or measure, at or in connection with any such convention, primary or election; or

(2) Receive any money or other valuable thing during or after any convention, primary or final election provided by law, on account of such person or any other person, for voting or refraining from voting for any person or measure, or for going to the polls or remaining away from the polls at any such convention, primary or final election, or on account of having induced any person to vote or refrain from voting for any particular person or measure at any such convention, primary or final election.



§ 2-19-128 - Penalty for violation of §§ 2-19-125 -- 2-19-127.

Any person convicted of any of the offenses mentioned in §§ 2-19-125 -- 2-19-127 commits a Class C felony.



§ 2-19-129 - Betting on election -- Penalty.

A person commits a Class C misdemeanor if such person makes any bet or wager of money or other valuable thing upon any election.



§ 2-19-130 - Candidate betting with voter.

It is a Class C misdemeanor for any candidate for public office, before or during any primary or final election provided by law, to make any bet or wager with a voter, or to take a share or interest in, or in any manner become a party to any such bet or wager, or provide or agree to provide any money to be used by another in making such bet or wager, upon any event or contingency whatever, arising out of such election.



§ 2-19-131 - Betting with voter to procure a challenge or to prevent him from voting.

It is a Class C misdemeanor for any person, directly or indirectly, to make a bet or wager with a voter, depending upon the result of any primary or final election provided by law, with the intent thereby to procure the challenge of such voter, or to prevent the voter from voting at such election.



§ 2-19-134 - Coercing or directing employees to vote for measure, party, or person -- Penalty.

(a) It is unlawful for any person to coerce or direct any employee to vote for any measure, party or person who may be a candidate for any office, or for any person who may be a candidate for nomination for any office, to threaten the discharge of such employee if the employee votes or does not vote for any such candidate for nomination or for office, or for any particular policy or measure.

(b) It is unlawful to discharge any employee on account of such employee's exercise or failure to exercise the suffrage, or to give out or circulate any statement or report calculated to intimidate or coerce any employee to vote or not to vote for any candidate or measure.

(c) A violation of this section is a Class C misdemeanor.



§ 2-19-135 - Threatening work stoppage as a result of election.

It is a Class C misdemeanor for any employer, within ninety (90) days of any election or primary provided for by law, to put up or otherwise exhibit in such employer's factory, workshop, mine, mill, boardinghouse, office, or other establishment or place where employees may be working or may be present in the course of their employment, any handbill, notice, or placard containing any threat, notice or information that in case any particular ticket or candidate shall or shall not be elected, work in that establishment shall cease in whole or in part, or the wages or number of workers be reduced, or other threats, express or implied, intended or calculated to influence the political opinions or actions of the employees.



§ 2-19-136 - Grand jury witness immunity.

When any person, without such person's contrivance or procurement, is sent as a witness before the grand jury and is examined before them touching offenses under this chapter, no person against whom such person's evidence is given can afterwards be used as a witness against the person when on trial for an offense under this chapter committed previous to the person's being examined as a witness as aforementioned.



§ 2-19-137 - Violators as witnesses -- Exemption from prosecution.

A person offending against any of the provisions of this chapter shall be a competent witness against any other person violating any provisions of this chapter, and may be compelled to attend and testify upon any trial, hearing, proceeding, or investigation in the same manner as any other person, but the testimony so given shall not be used in any prosecution or proceeding, civil or criminal, against the person so testifying, except for perjury in giving such testimony, and a person so testifying shall not thereafter be liable to indictment, prosecution, or punishment for the offense with reference to which such testimony was given, and may plead or prove the giving of the testimony accordingly in bar of such an indictment or prosecution.



§ 2-19-138 - Defects or irregularities in conventions or elections no defense.

No defect or irregularity in calling any political convention, or any primary or final election, nor any irregularity in the proceedings or organization or conduct thereof, shall be available as a defense under this chapter.



§ 2-19-139 - Permitted expenses.

(a) Nothing in this chapter shall be construed to prevent a candidate in any political convention or in any primary or final election, or any person, from employing and maintaining a proper clerical or office force so employed and maintained in good faith, nor to prevent any political parties, candidates, nominees, and organizations from disseminating literature and defraying the expense of public speakers, nor from announcing any candidacy in any newspaper.

(b) Nothing in this chapter shall be construed to prohibit the hiring of conveyances for voters who may be sick or otherwise unable to go to the polls; provided, that such expenses shall in no case exceed those allowed by law.



§ 2-19-140 - Penalty against corporation and officers.

(a) Any corporation offending against this chapter may be found guilty, and it and its officers through whom such offense was committed shall be fined and the officers imprisoned as other persons under this chapter.

(b) Any corporation violating § 2-19-126 or § 2-19-134 shall in addition forfeit its charter and right to do business in this state.



§ 2-19-141 - Disposition of fines.

All fines collected under this chapter shall be turned into the school fund.



§ 2-19-142 - Knowingly publishing false campaign literature.

It is a Class C misdemeanor for any person to publish or distribute or cause to be published or distributed any campaign literature in opposition to any candidate in any election if such person knows that any such statement, charge, allegation, or other matter contained therein with respect to such candidate is false.



§ 2-19-143 - Suffrage for persons convicted of infamous crimes.

The following provisions shall govern the exercise of the right of suffrage for those persons convicted of an infamous crime:

(1) No person who has been convicted of an infamous crime, as defined by § 40-20-112, in this state shall be permitted to register to vote or vote at any election unless such person has been pardoned by the governor, or the person's full rights of citizenship have otherwise been restored as prescribed by law. However, the governor may attach to any such pardon a special condition that such person shall not have the right of suffrage until a date certain in the future, or until the expiration of the pardoned sentence, whichever period of time is less.

(2) No person who has been convicted in federal court of a crime or offense which would constitute an infamous crime under the laws of this state, regardless of the sentence imposed, shall be allowed to register to vote or vote at any election unless such person has been pardoned or restored to the full rights of citizenship by the president of the United States, or the person's full rights of citizenship have otherwise been restored in accordance with federal law, or the law of this state.

(3) No person who has been convicted in another state of a crime or offense which would constitute an infamous crime under the laws of this state, regardless of the sentence imposed, shall be allowed to register to vote or vote at any election in this state unless such person has been pardoned or restored to the rights of citizenship by the governor or other appropriate authority of such other state, or the person's full rights of citizenship have otherwise been restored in accordance with the laws of such other state, or the law of this state.

(4) The provisions of this section, relative to the forfeiture and restoration of the right of suffrage for those persons convicted of infamous crimes, shall also apply to those persons convicted of crimes prior to May 18, 1981, which are infamous crimes after May 18, 1981.



§ 2-19-144 - Campaign advertising.

It is unlawful for any person to place or attach any type of show-card, poster, or advertising material or device, including election campaign literature, on any kind of poles, towers, or fixtures of any public utility company, whether privately or publicly owned or as defined in § 65-4-101, unless legally authorized to do so.






Part 2 - Offenses by Public Officers and Employees ("Little Hatch Act")

§ 2-19-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Election" includes all elections, local, municipal, primary, general, state, federal and special and any election in the state or any county, municipality or other political subdivision thereof, but does not include referenda or issues submitted to a vote of the people, political convention or caucus;

(2) "Public funds" and "public lands, offices, buildings, vehicles and facilities" include those owned and supported principally by public money appropriated from the state treasury; and

(3) "Public officers and employees" means all employees of the executive branch of the state government, or any department, division, or agency thereof, and all appointed officers and employees of any educational institution, establishment, corporation or agency supported principally by state funds. Popularly elected officials, officials elected by the general assembly, qualified candidates for public office, teachers, as defined by § 49-1501 [repealed], members of the governor's cabinet, and members of the governor's staff are expressly excluded from the provisions of this part, except for the provisions of § 2-19-202.



§ 2-19-202 - Interference with election or nomination.

(a) It is unlawful for any public officer or employee to use such person's official position, authority or influence to interfere with an election or nomination for office or directly or indirectly attempt to intimidate, coerce or command any other officer or employee to vote for or against any measure, party or person, or knowingly receive or pay assessments of any kind or character for political purposes or for election expenses from any other officer or employee.

(b) It is the intent of this section to prohibit any political intimidation or coercion of any public officer or employee.



§ 2-19-203 - Soliciting contributions for political purposes.

(a) It is unlawful for any public officer or employee knowingly to solicit directly or indirectly any contribution of money, thing of value, facilities or services of any person who has received contracts, compensation, employment, loans, grants or benefits, or any person whose organization, agency or firm has received such benefits financed by public funds, state, federal or local, for political purposes or campaign expense.

(b) (1) As used in this subsection (b), unless the context otherwise requires, "contribution" means any advance, conveyance, deposit, distribution, transfer of funds, loan, loan guaranty, payment, gift, or subscription, of money or thing of value, including, but not limited to, use of a facility or provision of personal services, for use on behalf of any candidate for political office, or for any political purpose or campaign expense.

(2) It is unlawful knowingly to solicit, accept, or collect, directly or indirectly, any contribution from a public officer or employee if the solicitor or the solicitor's principal is, directly or indirectly, in a supervisory capacity over such officer or employee or is otherwise able to control the retention, promotion, demotion, or terms or conditions of employment of such officer or employee.

(3) The provisions of this subsection (b) shall not be construed to prevent voluntary contributions from political action committees and associations of public officers and/or employees.



§ 2-19-204 - Promises of benefits for political activity.

It is unlawful for any public officer or employee, directly or indirectly, to promise employment, position, work, compensation, contracts, loans, grants, appropriations or other benefits provided principally from public funds as a consideration, favor or reward for any political activity, support or opposition to any candidate, party or measure in any election.



§ 2-19-205 - Deprivation, attempts to deprive, or threats to deprive persons of benefits.

It is unlawful for any public officer or employee, directly or indirectly, to deprive, attempt to deprive, or threaten to deprive any person of employment, position, work, compensation, contracts, loans, grants, appropriations or benefits provided principally from public funds for any political activity, support or opposition to any candidate, party or measure in any election.



§ 2-19-206 - Use of state-owned property for campaign advertising or activities.

(a) It is unlawful for any elected or appointed official of the state, or any employee of the state or any department, division or agency thereof, to display campaign literature, banners, placards, streamers, stickers, signs or other items of campaign or political advertising on behalf of any party, committee or agency or candidate for political office, on the premises of any building or land owned by the state, or to use any of the facilities of the state, including equipment and vehicles, for such purposes.

(b) It is unlawful to use public buildings or facilities for meetings or preparation of campaign activity in support of any particular candidate, party or measure unless reasonably equal opportunity is provided for presentation of all sides or views, or reasonably equal access to the buildings or facilities is provided all sides.

(c) This section shall not be construed to prohibit an employee from displaying a decal or bumper stickers on the employee's personal vehicle while parked on state property.



§ 2-19-207 - Political activity interfering with state business.

(a) It is unlawful for any person employed by the state to engage actively in a political campaign on behalf of any party, committee, organization, agency or political candidate, or to attend political meetings or rallies or to otherwise use such person's official position or employment to interfere with or affect the result of any regular or special primary election conducted within the state, or to perform political duties or functions of any kind not directly a part of such person's employment, during those hours of the day when such person is required by law or administrative regulation to be conducting the business of the state.

(b) (1) Nothing in this section shall be construed to deprive any official or employee of the state from voting for the party or candidate of such person's choice or to deprive such person of the right to express such person's personal opinion concerning any political subject, party or candidate.

(2) Elected officials, state employees on leave or during those hours not required by law or administrative regulation to be conducting the business of the state, persons duly qualified as candidates for public office and teachers, as defined in § 49-1501 [repealed], are expressly excluded from this section.

(3) No rule or regulation which has been promulgated or shall be promulgated by any department, division, agency, or bureau of state government shall be more restrictive of the political activity of state employees on leave or during those hours not required by law or administrative regulation to be conducting the business of the state than those restrictions already set forth in this section.



§ 2-19-208 - Penalty for violations by public officers and employees.

A violation of this part is a Class C misdemeanor.









Chapter 20 - Tennessee Voter Confidence Act

§ 2-20-101 - Utilization of precinct-based optical scanners.

(a) A county election commission may utilize precinct-based optical scanners.

(b) As used in this chapter, unless the context otherwise requires:

(1) "Precinct-based optical scanner" means an optical ballot scanner that is located in the precinct and into which optical scan voter-verified paper ballots, marked either by hand by the voter or with the assistance of a device, are inserted to count the voter verified paper ballot;

(2) "Top race" means the presidential race, if the presidential race is on the ballot, or the governor's race, if the governor's race is on the ballot; and

(3) "Voter-verified paper ballot" means a permanent, individual paper ballot that is marked either manually by the voter or with the assistance of a device and verified by the voter as correctly reflecting the voter's intent, before the voter's vote is counted by the precinct-based optical scanner.

(c) It is the intent of the general assembly that any county election commission utilizing a precinct-based optical scanner pursuant to this chapter shall comply in all respects with this chapter and federal law.



§ 2-20-102 - Voter with disabilities -- Privacy of ballot.

All voting systems shall meet the minimum federal law requirements with regard to enabling voters with disabilities to complete the voting process in a manner that maintains the privacy of the voter's ballot.



§ 2-20-103 - Automatic mandatory audits of voter-verified paper ballots -- Random selection of precincts -- Security of ballots -- Certification of results.

(a) (1) Following each November general election any county election commission utilizing a precinct-based optical scanner shall, in accordance with this section, conduct automatic mandatory audits of the voter-verified paper ballots cast for the president of the United States in a presidential election and the governor in a gubernatorial election, hereafter referred to as the "top race." The county election commission shall prepare to conduct the audit in the following manner:

(A) Prior to each election, the county election commission shall first assure that each optical scan tabulator used to count absentee by-mail ballots, early voting ballots and election day ballots have been cleaned of debris by the manufacturer. The manufacturer shall provide the election commission with a certificate that attests to the cleaning of the tabulator prior to the election. The certificate of any optical scan tabulator used during the automatic audit shall be made available to the public prior to the use of the optical scan tabulator in the audit process;

(B) The county election commission shall randomly select at least one (1) precinct-based optical scan tabulator used to count ballots cast during early voting;

(C) (i) For counties having a population of less than three hundred thousand (300,000), according to the 2000 federal census or any subsequent federal census, the county election commission shall randomly select at least one (1) voting precinct in the county;

(ii) For counties having a population of three hundred thousand (300,000) or greater, according to the 2000 federal census or any subsequent federal census, the county election commission shall randomly select at least five (5) voting precincts in the county; and

(D) Before an optical scan tabulator may be used for the audit process, a printed tape of the election results must be generated and the electronic election results from the tabulator must be backed up onto a separate laptop. The optical scan tabulator must be cleared and reset. A zero tape from the optical scan tabulator must be printed before the tabulator may be used in the audit process.

(2) Immediately after the polls close and at a place open to the public, the county election commission shall randomly select the voting precinct or precincts, as appropriate, and shall select at least one (1) precinct-based optical scan tabulator used to count ballots during early voting to be used for the automatic mandatory audit and shall announce to the public the results of the random drawing. The random selection utilized by the county election commission shall ensure that all voting precincts in the county and all precinct-based optical scan tabulators used to count ballots cast during early voting have an equal chance of being selected.

(b) (1) After the unofficial election results, excluding provisional ballots, have been determined and made public, a county election commissioner from the majority party and a county election commissioner from the minority party shall have all absentee by-mail ballots, all ballots cast during the early voting period and all ballots cast on election day locked and sealed pursuant to § 2-6-311 until the county election commission convenes to conduct the audit. The county election commission shall also lock and secure each precinct-based optical scan tabulator used in the election process until the county election commission convenes to conduct the audit.

(2) Before one o'clock p.m. (1:00 pm) local time on the day following election day the automatic audit shall be conducted in the following manner:

(A) At a time and place open to the public, the county election commission shall identify those ballot boxes containing the absentee by-mail ballots cast in the randomly selected voting precinct or precincts and identify those ballot boxes containing the election day ballots cast in the randomly selected voting precinct or precincts. The election commission must include in the audit only those absentee by-mail ballots which were counted by an optical scan tabulator rather than by hand. A county election commissioner from the majority party and a county election commissioner from the minority party, personally holding the keys to such ballot box or boxes, shall unlock the ballot box or boxes;

(B) The election commission shall identify and remove from the respective ballot box or boxes each ballot cast in the absentee by-mail voting process in the selected precincts which were counted by an optical scan tabulator and each ballot cast on election day in the selected precinct or precincts;

(C) (i) In auditing the precinct-based optical scan tabulator which had been used to originally count the early voting voter-verified paper ballots, the county election commission shall remove the early voting ballots contained in the ballot box of the optical scan tabulator and shall verify the accuracy of the unofficial election results by inserting such early voting ballots into the randomly selected optical scan tabulator. The county election commission shall compare the results of the top race obtained during the automatic audit of such optical scan tabulator with the unofficial election results of the top race. The election commission shall publicly announce the results;

(ii) In auditing the absentee by-mail ballots which were counted by an optical scan tabulator, the county election commission shall take the absentee by-mail ballots from the randomly selected voting precinct or precincts and shall verify the accuracy of the unofficial election results by inserting the subject absentee by-mail in a different precinct-based optical scan tabulator than that used to originally count the absentee ballots;

(iii) In auditing the election day ballots, the county election commission shall take the election day ballots from the randomly selected voting precinct or precincts and shall verify the accuracy of the unofficial election results by inserting the subject election day ballots in a different precinct-based optical scan tabulator than that used to originally count the election day ballots;

(iv) To judge the accuracy of the unofficial election results, the county election commission shall compare the results of the top race obtained during the automatic audit with the unofficial election results of the top race obtained on election night. The election commission shall publicly announce the results;

(D) (i) If as a result of the automatic audit the county election commission finds that there is a variance of less than one percent (1%) between the unofficial election results of the top race and the automatic audit, no hand count audit shall be required and the county election commission shall certify the election results as originally determined;

(ii) If as a result of the automatic audit, the county election commission finds that there is a variance of more than one percent (1%) between the unofficial election results of the top race and the automatic audit, the county election commission shall randomly select at least three percent (3%) of the voting precincts in the county. The county election commission may include the voting precincts previously audited. The county election commission must identify the ballot box or boxes from the subject voting precincts, obtain the ballots out of those ballot boxes and then insert such ballots into a different optical scan tabulator than that used to originally count the ballots. In addition, the county election commission may conduct a manual hand count of the same ballots subjected to the automatic audit described in this subdivision (b)(2)(D)(ii). The automatic audit or the manual hand count audit, if one is conducted, shall be of the top race on the ballot in such voting precincts used in the expanded audit. The county election commission shall publicly announce the results of the automatic audit and the manual hand count if a manual hand count is conducted;

(iii) The results of any difference between precinct-based optical scan tabulations or the hand count audit shall be available for use in any election contest filed pursuant to chapter 17 of this title.



§ 2-20-104 - Electronic voting systems -- Rules and regulations -- Testing of equipment.

(a) (1) All new precinct-based optical scanners purchased or leased pursuant to this chapter:

(A) Shall be certified pursuant to § 2-9-110 and shall have been certified by the election assistance commission as having met the applicable voluntary voting systems guidelines. In addition, the precinct-based optical scanners shall be tested to ensure the scanners operate in accordance with the guidelines; and

(B) Shall, with all relevant documentation, be made available by their vendors, at the request of the state election commission or the secretary of state for review by an independent expert, selected by the state election commission or the secretary of state, to ensure the functionality and security of its systems.

(2) The state coordinator of elections shall enact necessary rules and regulations to require that all required tests are properly conducted on the precinct-based optical scanners as well as requiring a sufficient review be conducted of the precinct-based optical scanners and the relevant documentation to ensure compliance with this subsection (a).

(b) Prior to each election, all precinct-based optical scanners purchased, leased or used by any county election commission pursuant to this chapter shall be subject to acceptance testing by the commission in accordance with rules and regulations promulgated by the state coordinator of elections.

(c) With respect to precinct-based optical scanners purchased or leased pursuant to this chapter, vendors shall provide access to all information required by law, rule or regulation, which shall be placed in escrow with an agent designated by the secretary of state.

(d) No precinct-based optical scanners used in an election in this state shall have any capability, enabled or disabled, for wireless communication of any sort.



§ 2-20-105 - Duties and powers of coordinator of elections.

(a) At the request of a county election commission, the state coordinator of elections shall provide to the commission necessary assistance and guidance in the selection of a precinct-based optical scanner pursuant to the requirements of this chapter. To the extent federal funding through the Help America Vote Act (HAVA), compiled generally in 42 U.S.C. §§ 15301 et seq., remains available for the cost of purchasing or leasing any new precinct-based optical scanners, the coordinator shall provide financial assistance for purchasing or leasing such machines.

(b) (1) The coordinator of elections shall provide a list of authorized printers for any county election commission to utilize for the printing of ballots required pursuant to this chapter.

(2) The coordinator of elections is authorized to explore the feasibility of utilizing ballot-on-demand technology.



§ 2-20-106 - Voting system preference.

Every effort shall be made to purchase United States manufactured precinct-based optical scanner voting systems.









Title 3 - Legislature

Chapter 1 - General Assembly

Part 1 - General Provisions

§ 3-1-101 - Composition.

The general assembly shall consist of a senate composed of thirty-three (33) members and a house of representatives composed of ninety-nine (99) members, to be apportioned among the qualified voters of the several counties and districts as provided in §§ 3-1-102 and 3-1-103.



§ 3-1-102 - Composition of state senatorial districts.

(a) Senators elected to the One Hundred Seventh General Assembly shall, until the next general election for senators, represent their respective districts as constituted prior to February 9, 2012. Nothing in this section shall be construed as depriving any member of the senate of the One Hundred Seventh General Assembly of such member's office, or as affecting or modifying the constitutional requirement of staggered senatorial terms, or as affecting or modifying any other provisions of article II, § 3 of the Constitution of Tennessee. At the November 2012 general election, and thereafter until changed by law, senators shall be elected to represent the districts as constituted and provided by this section. On the date of such November 2012 general election and thereafter until changed by law, senators shall represent the districts as constituted and provided by this section. If an election is required prior to the general election in November 2012, to fill a vacancy in accordance with article II, § 15(a) of the Constitution of Tennessee, then the election to fill the vacancy shall be held in the district as constituted and provided prior to February 9, 2012.

(b) (1) All census descriptions, counties, voting districts (VTDs), whether designated as precincts, wards, council districts, or otherwise, tracts, blocks, census delineations, census district lines and other census designations are those established for or by the United States department of commerce, bureau of the census, for taking the 2010 federal decennial census in Tennessee as contained in the automated geographic database, known as the TIGER (topologically integrated geographic encoding and referencing) system.

(2) As provided in subsection (d), each district is described county by county in alphabetical order and, if a county is split, by the portion of such split county. Split counties are described by VTDs and, if further divided, by census blocks.

(c) Any reapportionment of county legislative bodies shall not affect these legislative districts.

(d) Until the next enumeration of qualified voters and apportionment of senators, the state senatorial districts shall be composed as follows:

(1) District 01:

Cocke County

Greene County

Hamblen County

Sevier County

VTD: 1-1 Caton's Chapel

VTD: 11-2 Pittman Center City Hall

VTD: 1-2 Jones Cove

VTD: 3-1 New Center

Blocks (080602): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1106 2027 3006 3008 3012 4059 4060 4073 4074 4075 4076 4077 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4099 4101

VTD: 7-1 Voting Machine Warehouse

Blocks (080602): 4002 4003 4006 4033 4038 4040 4041 4042 4043 4045 4046 4047 4048 4049 4050 4051 4053 4054 4055 4056 4057 4058 4069 4070 4071 4100

VTD: 7-2 Catlettsburg

Blocks (080102): 3073 3074 3092 3093

Blocks (080602): 4000 4001 4004 4005 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4025 4027 4028 4030 4031 4032 4034 4035 4036 4037 4039 4044 4052 4061 4064 4065 4066 4098

VTD: 8-1 Kodak

VTD: 8-2 Underwood;

(2) District 02:

Blount County

Sevier County

VTD: 10-1 Boyd's Creek Elementary School

VTD: 10-2 DuPont Community Center

VTD: 10-3 Adult H.S. (Whites)

VTD: 11-1 Gatlinburg Amer. Legion

VTD: 2-1 Waldens Creek

VTD: 2-2 Wearwood School

VTD: 3-1 New Center

Blocks (080602): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2028 2029 2030 2031 2032 2034 2035 2039 2040 2041 2043 2044 3007 3009 3010 3011 3013 3014 3015 3016 3017 3050

Blocks (080700): 1055 1056 1057

VTD: 3-2 Vocational Ctr. Harrisbg.

VTD: 4-1 Pigeon Forge City Hall

VTD: 5-1 Sevierville Middle School

VTD: 5-2 Senior Citizens Bldg.

VTD: 6-1 Seymour Intmdte. School

VTD: 7-1 Voting Machine Warehouse

Blocks (080400): 1071 1072 1073 1074 1076 1077 1078 1079 1080 1081 1082 1135 1142

Blocks (080500): 3009 3010 3011 3013 3014 3015 3016 3017 3018 3019 3020 3021 3029 3031 3035 3036 3039 3043 3044 3045 3046 3082 3083

Blocks (080601): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1012 1013 1014 1015 1016 1017 1018 1019 1030 1031 1032 1035 1036 1038 1039 1040 1041 1046 1047 1048 1056 1057 2099 2100 2101 2102 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2130 2131 2132 2133 2134 2135 2138 2139 2140 2141 2142 2143 2144 2145 2148 2149 2150 2152 2153 2154 2155 2156

Blocks (080602): 3037 3047 3048

VTD: 7-2 Catlettsburg

Blocks (080102): 1052 1059 1060 1061 1062 1063 1064 1066 1067 1068 1069 1070 1071 1072 1074 1075 1076 1077 1078 1079 1080 1081 3046 3051 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091

Blocks (080400): 1000 1001 1002 1008 1019 1020 1021 1022 1023 1024 1025 1026 1028 1029 1030 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1075 1083 1138 1139 1140 1141

Blocks (080500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3012

Blocks (080601): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2103 2104 2127 2128 2129 2136 2137 2146 2147 2151 2157 2158

Blocks (080602): 4024 4026 4029 4062 4063 4067 4068 4072

VTD: 9-1 Seymour Primary School;

(3) District 03:

Carter County

VTD: Central

VTD: Court House

VTD: Eastside

VTD: Elk Mills

VTD: Gap Creek

VTD: Hampton

VTD: Happy Valley

VTD: Harold McCormick

VTD: High School

VTD: Little Milligan

VTD: Range

Blocks (071100): 1069 1071 1072 1079 1088

Blocks (071200): 2060 2061 2062 2063

VTD: Roan Mountain

VTD: Siam

VTD: Tiger Valley

VTD: Valley Forge

VTD: Watauga

Blocks (071100): 1070

VTD: Westside

Unicoi County

Washington County;

(4) District 04:

Carter County

VTD: Hunter

VTD: Keenburg

VTD: Midway

VTD: Range

Blocks (071100): 1012 1016 1019 1024 1073 1074

Blocks (071200): 2041 2042 2043 2048 2049 2050 2064 2065 2075 2076

VTD: Unaka

VTD: Watauga

Blocks (071000): 1000 1001 1005

Blocks (071100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1014 1015 1017 1018 1020 1021 1022 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1080 1081 1082 1083 1085 1086 1087

Blocks (071200): 1007 1016

Johnson County

Sullivan County;

(5) District 05:

Anderson County

Knox County

VTD: 18 Lincoln Park

VTD: 19 S.O.A.R. Youth Ministries

VTD: 20 Beaumont

VTD: 37 Inskip Elementary

VTD: 38 Inskip Elementary

VTD: 39 Inskip Recreation Center

VTD: 56 Heiskell

VTD: 57 Hills

VTD: 58 Pedigo

Blocks (006205): 2000 2001 2002

Blocks (006301): 1039 1040 1041 1042 1057 1058 1060 1062 1063 1064

VTD: 62 Hardin Valley

VTD: 62W Hardin Valley West

VTD: 63N Karns North

VTD: 64 Solway

VTD: 72E Boys and Girls Club

VTD: 72M Boys and Girls Club

VTD: 72W Boys and Girls Club

VTD: 73 Powell

Loudon County;

(6) District 06:

Knox County

VTD: 12 Eastport

VTD: 13 Fair Garden

VTD: 14E Austin-East

VTD: 14M Walter P. Taylor Center

VTD: 15 John T. O'Connor Center

VTD: 24N Pellissippi State Tech

VTD: 24Q Sequoyah Hills

VTD: 25 South Knox Community Center

VTD: 26 Dogwood

VTD: 27 South Knox Optimist Club

VTD: 28 South-Doyle Middle

VTD: 29 Anderson

VTD: 30 Sarah Moore Greene

VTD: 31 Chilhowee

VTD: 32 Spring Hill

VTD: 48 Pond Gap

VTD: 49 Bearden Elementary

VTD: 50S West High

VTD: 51 Deane Hill Recreation Center

VTD: 60 Fort Sumpter

VTD: 61 Halls

VTD: 65 Concord

VTD: 69N A.L. Lotts

VTD: 69S Bluegrass

VTD: 71 Rocky Hill

VTD: 74 Shannondale

VTD: 75 Huffs

VTD: 76 Sunnyview

VTD: 77 Ramsey

VTD: 78 Riverdale

VTD: 79 Dora Kennedy

VTD: 80 Corryton

VTD: 81 Gibbs

VTD: 82 Ellistown

VTD: 84 Ritta

VTD: 85 Skaggston

VTD: 86 Carter

VTD: 87 Thorngrove

VTD: 88 Kings

VTD: 89 Mt.Olive

VTD: 90 Bonny Kate

VTD: 91 Vestal

VTD: 92 Gap Creek

VTD: 93 Hopewell;

(7) District 07:

Knox County

VTD: 06 Green School

VTD: 09 Moses Center

VTD: 10N Fort Sanders

VTD: 10S Stokley Athletics Center

VTD: 11 Central United Methodist Church

VTD: 16N North Knox Recreation Center

VTD: 16S Belle Morris

VTD: 17 Christenberry

VTD: 23N Bible Church of God

VTD: 23S Westview

VTD: 33 Richard Yoakley

VTD: 34 Fountain City Library

VTD: 35 Shannondale

VTD: 36 Gresham

VTD: 40 Norwood Elementary

VTD: 41 Norwood Library

VTD: 42 Pleasant Ridge

VTD: 43 West Haven

VTD: 44 Ridgedale

VTD: 45 Bearden Middle

VTD: 46 West Hills

VTD: 47 Bearden High

VTD: 50N West High

VTD: 55 Lonas

VTD: 58 Pedigo

Blocks (006205): 1006 1007 1008 1009 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (006206): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1013 1020 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006

Blocks (006301): 1059 1065 1066 1067

VTD: 59 Brickey

VTD: 63 Karns

VTD: 65N Concord North

VTD: 66N Farragut I

VTD: 66S Farragut II

VTD: 67 North Cedar Bluff

VTD: 68 South Cedar Bluff

VTD: 68E East Cedar Bluff

VTD: 70 Ball Camp;

(8) District 08:

Claiborne County

Grainger County

Hancock County

Hawkins County

Jefferson County

Union County;

(9) District 09:

Bradley County

VTD: 102-1 Prospect

VTD: 103-1 Hopewell

VTD: 201-1 E.L. Ross

VTD: 301-1 Lee University

VTD: 302-1 Senior Center

VTD: 501-1 T.C. Bower

VTD: 502-1 Community Serv

VTD: 701 Stuart

VTD: 702 Cleveland High

McMinn County

Meigs County

Monroe County

Polk County;

(10) District 10:

Bradley County

VTD: 101-1 McDonald

VTD: 202-1 Charleston

VTD: 401 Oak Grove

VTD: 402 Michigan Avenue

VTD: 601-1 Valley View

VTD: 602-1 Blue Spring

VTD: 603-1 Waterville

VTD: 604-1 Black Fox

Hamilton County

VTD: 002 Alton Park

VTD: 003 Amnicola

VTD: 004 Avondale

VTD: 006 Brainerd

VTD: 007 Brainerd Hills

VTD: 008 Bushtown

VTD: 009 Cedar Hill

VTD: 011 Clifton Hills 1

VTD: 012 Concord 1

VTD: 013 Courthouse

VTD: 014 Dalewood

VTD: 015 Downtown

VTD: 017 East Brainerd 1

VTD: 018 East Chattanooga 1

VTD: 019 East Lake

VTD: 020 East Side 1

VTD: 021 Eastdale 1

VTD: 023 Glenwood

VTD: 024 Highland Park

VTD: 026 Howard

VTD: 031 Missionary Ridge

VTD: 032 Moccasin Bend

VTD: 035 North Chattanooga 1

VTD: 040 Piney Woods

VTD: 041 Ridgedale

VTD: 042 Riverview

VTD: 043 St Elmo 1

VTD: 044 Stuart Heights 1

VTD: 045 Sunnyside

VTD: 048 Lookout Valley 1

VTD: 049 Woodmore

VTD: 050 Apison 1

VTD: 053 East Ridge 1

VTD: 054 East Ridge 2

VTD: 055 East Ridge 3

VTD: 056 East Ridge 4

VTD: 057 East Ridge 5

VTD: 061 Ridgeside

VTD: 064 Westview 1

VTD: 072 Lookout Mountain 1

VTD: 076 Red Bank 1

VTD: 091 Westview 2

VTD: 092 Lookout Valley 2

VTD: 094 Eastgate 1

VTD: 095 Eastgate 2

VTD: 096 Westview 3

VTD: 104 East Brainerd 2

VTD: 111 Lookout Valley 3*

VTD: 117 Mountain Creek 4

VTD: 118 Apison 2

VTD: 121 Lookout Mountain 2

VTD: 125 Red Bank 4

VTD: 131 Eastdale 2

VTD: 132 East Side 2

VTD: 133 Clifton Hills 2

VTD: 137 St. Elmo 2

VTD: 138 St. Elmo 3

VTD: 139 North Chattanooga 2

VTD: 141 Concord 3

VTD: 160 St Elmo 4

VTD: 161 Lookout Valley 4;

(11) District 11:

Hamilton County

VTD: 001 Airport 1

VTD: 005 Bonny Oaks

VTD: 016 DuPont

VTD: 025 Hixon 1

VTD: 027 Kingsport

VTD: 028 Lake Hills

VTD: 029 Lupton City

VTD: 033 Mountain Creek 1

VTD: 034 Murray Hills

VTD: 036 Northgate

VTD: 037 Northwoods 1

VTD: 038 Northwoods 2

VTD: 046 Tyner 1

VTD: 051 Birchwood

VTD: 052 Collegedale 1

VTD: 058 Harrison 1

VTD: 059 Meadowview

VTD: 060 Ooltewah 1

VTD: 062 Snowhill

VTD: 063 Summit

VTD: 065 Bakewell

VTD: 066 Dallas

VTD: 067 Fairmount

VTD: 068 Falling Water 1

VTD: 069 Flat Top Mountain

VTD: 070 Ganns

VTD: 071 Lakesite

VTD: 073 Middle Valley

VTD: 074 Mowbray

VTD: 075 Pleasant Grove 1

VTD: 077 Red Bank 2

VTD: 078 Red Bank 3

VTD: 080 Sale Creek

VTD: 081 Signal Mountain East

VTD: 082 Signal Mountain West

VTD: 083 Soddy Daisy 1

VTD: 084 Soddy Daisy 2

VTD: 085 Valdeau

VTD: 086 Walden

VTD: 088 Hixson 2

VTD: 089 Ooltewah 2

VTD: 090 Harrison 2

VTD: 093 Concord 2

VTD: 097 Tyner 2

VTD: 098 Harrison 3

VTD: 101 Hixson 3

VTD: 102 Northwoods 5

VTD: 103 Pleasant Grove 2

VTD: 106 Mountain Creek 2

VTD: 109 Falling Water 2

VTD: 112 Airport 2

VTD: 119 Northwoods 3

VTD: 122 Collegedale 2

VTD: 127 Red Bank 6

VTD: 130 Tyner 4

VTD: 140 Harrison 4

VTD: 143 Ooltewah 3*

VTD: 144 Soddy Daisy 3

VTD: 144 Stuart Heights 2

VTD: 148 Soddy Daisy 4

VTD: 154 Airport 4

VTD: 162 Northwoods 4*

VTD: 164 Hixson 4*

VTD: 165 Soddy Daisy 5*

VTD: 166 Summit 2;

(12) District 12:

Campbell County

Fentress County

Morgan County

Pickett County

Rhea County

Roane County

Scott County;

(13) District 13:

Rutherford County

VTD: 01-1 LaVergne City Hall

VTD: 01-2 Roy Waldron School

VTD: 02-2 Walter Hill School

Blocks (040501): 1000 1001 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 3026 3035 3036 3039 3040 3041 3042 3043 3044 3045 3046

Blocks (040502): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020 1021 1023 1026 2009 2010 2011 2012

Blocks (041000): 1038 1041 1059

Blocks (041101): 3022 3023 3025 3026 3027 3067

VTD: 03-1 Leana Community Center

Blocks (040901): 2004 2030 2031 2052 2053 2054 2059

Blocks (041000): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1044 1045 1046 1051 1053 1054 1055 1056 2000 2001 2002 2003 2004 2005 2006 2020 2021 2022 2023 2028 2029 3000 3001 3002 3007 3008 3009 3010 3011 3012 3014 3015 3016 3017 3018 3019 3027 3029 3030 3033 4000 4001 4002 4003 4007 4008 4013 4014 4015 4016 4017 4019 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036

VTD: 03-2 Nissan Activity Center

VTD: 03-3 Wilson Elementary School

Blocks (040403): 4000 4001 4002 4003 4004 4011 4012 4013 4014 4036 4037 4040 4044 4045

Blocks (040501): 1006 1007 1008 1009 1010 1011 1012 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3027 3028 3029 3030 3031 3032 3033 3034 3037 3038 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036

Blocks (042200): 3000 3001 3004 3021 3029

VTD: 03-4 Florence Baptist Church

VTD: 05-1 First Baptist Church of LaVergne

VTD: 07-1 Blackman Elementary School

VTD: 07-3 Middle TN Electric Membership Corp

VTD: 08-1 Blackman United Methodist Church

VTD: 08-2 Eagleville Community Center

VTD: 08-3 Lebanon Camp Church

VTD: 08-4 Rockvale Community Center

VTD: 09-1 Stewart Creek Elementary

VTD: 09-2 Giles Creek Baptist Church

VTD: 10-1 Cedar Grove Elementary

VTD: 10-2 Stewartsboro School

VTD: 10-3 Rock Springs School III

VTD: 11-1 Smyrna Middle School

VTD: 12-1 Tennessee Rehab Center

VTD: 13-1 Bellwood School

VTD: 13-2 World Outreach Church

VTD: 14-2 Siegal Elementary School

Blocks (041000): 1039 1040 1042 1043 1047 1048

Blocks (041301): 2000 2001 2002 2003 2013 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: 16-1 Central Middle School

VTD: 16-2 Mitchell Neilson Elementary

VTD: 17-1 North Blvd Church of Christ

VTD: 18-1 Patterson Park

Blocks (041600): 3045 3046 3052 3053 3054 3055 3056 3057 3058 4020 4021 4022 4023 4024 4026 4027

Blocks (041800): 3039 3040 3041 3042 3043 3048 3050 3053 3054 3055 3057

Blocks (041900): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

Blocks (042000): 1004 1018 2000 2003 2004 2007 2008 2009 2012

Blocks (042100): 1019 1020 1021 1022 1023 1024 1025 1027 1030 1031 1032 1033 1034

VTD: 19-1 Mitchell Neilson Primary

VTD: 19-2 Seigel Middle School

VTD: 19-3 Lane Agri-Park

VTD: 20-1 Creekmont General Baptist Church

VTD: 20-2 Blackman Middle School;

(14) District 14:

Bedford County

Lincoln County

Marshall County

Moore County

Rutherford County

VTD: 02-1 Lascassas School

VTD: 02-2 Walter Hill School

Blocks (040501): 1002 1003 1004 1013 1014 1016 1018 1019

Blocks (040502): 1018 1022 1024 1025 2019 2020 2021 2022 2023 2024

Blocks (041000): 1000

Blocks (041101): 1035 1036 1038 1041 1042 1043 1044 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2013 2014 2015 2016 2020 2026 2027 2034 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3014 3016 3017 3018 3019 3020 3021 3024 3028 3029 3030 3031 3032 3033 3037 3039 3040 3041 3042 3043 3048 3053 3054 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3068 4009 4010 4011 4012 4013 4014 4025

VTD: 02-3 Milton Fire Hall

VTD: 03-1 Leana Community Center

Blocks (041000): 1033 1034 1035 1036 1037 4018

VTD: 03-3 Wilson Elementary School

Blocks (040501): 1005 1015 1017 1020

VTD: 04-1 Advent Lutheran Church

VTD: 04-2 Bud's Tire Shop

VTD: 04-3 Kittrell School IV

VTD: 04-4 Oakland High School

VTD: 06-1 Buchanan School

VTD: 06-2 Christiana Middle School

VTD: 06-3 Kittrell School VI

VTD: 07-2 Riverdale High School

VTD: 14-1 Northfield Elementary School

VTD: 14-2 Siegal Elementary School

Blocks (041101): 2011 2012 2017 2018 2019 2021 2022 2023 2024 2025 2028 2031 2033 2035 3015 3034 3035 3036 3038 3052

VTD: 15-1 Kingwood Church of Christ

VTD: 18-1 Patterson Park

Blocks (042000): 3024

VTD: 18-2 Mid TN Realtors Association Bldg

VTD: 18-3 Wilderness Station III

VTD: 21-1 Hobgood School;

(15) District 15:

Bledsoe County

Cumberland County

Jackson County

Overton County

Putnam County

White County;

(16) District 16:

Coffee County

Franklin County

Grundy County

Marion County

Sequatchie County

Van Buren County

Warren County;

(17) District 17:

Cannon County

Clay County

DeKalb County

Macon County

Smith County

Wilson County;

(18) District 18:

Davidson County

VTD: 11-3 Andrew Jackson School

Blocks (010502): 3040 3041 3045 3046

Blocks (015401): 1000 1003 1004 1005 1006 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039

VTD: 11-4 DuPont-Tyler Middle School

VTD: 12-1 Hermitage Presby Church

VTD: 12-2 Ruby Major Elementary

VTD: 12-3 Dupont-Tyler Middle School

VTD: 12-4 Central Pike Church of Christ

VTD: 33-1 Eagle Christian Church

Sumner County

Trousdale County;

(19) District 19:

Davidson County

VTD: 01-3 Temple Baptist Church

VTD: 01-5 Bordeaux Library

VTD: 01-6 Cathedral of Praise

VTD: 02-1 Haynes Middle School

VTD: 02-2 White's Creek Pk Fire Hall #25

VTD: 02-3 Hillhurst Baptist Church

VTD: 02-4 Hillhurst Baptist Church

VTD: 02-5 Looby Comm Ctr

VTD: 02-6 Northwest YMCA

VTD: 03-4 Alex Green School

VTD: 03-5 Bellshire Elem. School

VTD: 03-6 Old Brick Church School

VTD: 03-7 New Brick Church Middle School

VTD: 03-8 Davidson Academy

VTD: 04-1 Madison Station Senior Ctr

VTD: 04-3 Windland Retirement Center

VTD: 05-1 Kipp Academy

VTD: 05-2 Cleveland St. Park Comm Ctr

VTD: 05-3 Eastland Baptist Church

VTD: 05-4 McFerrin Park Comm. Ctr.

VTD: 05-5 Ross Elementary School

VTD: 06-1 Martha O'Bryan Center

VTD: 06-3 East Park Comm. Center

VTD: 06-5 Cora Howe Elem School

VTD: 07-3 Memorial Lutheran Church

VTD: 08-1 Tom Joy School

VTD: 08-2 Gra-Mar School

VTD: 10-5 Parkway Baptist Church

VTD: 13-2 Glengarry School

VTD: 15-5 Vultee Church of Christ

VTD: 16-2 Polk Ave Firehall #12

VTD: 16-3 Vultee Church of Christ

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (017200): 2015 2016 2017 2023 2024 2025 2026 2027 2028 2029 2030 2039 2040 2041

Blocks (017300): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3015 3016

VTD: 17-1 Napier Comm. Ctr

VTD: 17-2 Trevecca Towers

VTD: 17-3 Johnson Middle School

VTD: 17-8 Napier School

VTD: 17-9 Edgehill Library

VTD: 19-1 Buena Vista Elementary School

VTD: 19-2 15th Ave Baptist Church

VTD: 19-3 Watkins Park Comm Ctr

VTD: 19-4 Kayne Av Baptist Church

VTD: 19-5 Murrell School

VTD: 20-2 Union Hall 737

VTD: 21-1 Hadley Park Community Center

VTD: 21-2 Nashville Big Picture High School

VTD: 21-3 Pearl-Cohn High School

VTD: 21-6 McGruder Center

VTD: 24-4 Park Ave School

VTD: 26-1 Paragon Mills School

VTD: 28-1 Una Baptist Church

VTD: 28-3 Una Baptist Church

Blocks (015613): 4000 4007 4010

VTD: 28-4 Antioch Church of Christ

VTD: 28-5 Apollo Middle School

VTD: 29-1 Priest Lake Presbyterian

VTD: 29-2 Lakeview School

VTD: 29-3 Hamilton UMC

VTD: 30-2 Haywood Hills Baptist

VTD: 32-5 Antioch Middle School

VTD: 33-3 Southeast Library

VTD: 33-4 Hickory Hollow Baptist

VTD: 6-4 Main Library;

(20) District 20:

Davidson County

VTD: 01-1 1st Baptist Church of Joelton

VTD: 01-2 Greenville UMC

VTD: 01-4 Scottsboro Comm. Ctr.

VTD: 03-1 Union Hill 1st Baptist Church

VTD: 03-2 Joelton Elem School

VTD: 09-1 Madison Park Comm. Ctr

VTD: 09-3 Neely's Bend Middle School

VTD: 10-1 Luton's UMC

VTD: 10-2 Walker Creek UMC

VTD: 10-3 Goodlettsville Comm. Ctr.

VTD: 10-4 First Baptist Church of Goodlettsville

VTD: 10-6 Gateway School

VTD: 11-1 Old Hickory Comm. Ctr.

VTD: 11-2 Lakewood City Hall

VTD: 11-3 Andrew Jackson School

Blocks (010502): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3042 3043 3044 3047 3048 3049

Blocks (015401): 1001 1007 2016

VTD: 14-1 Hermitage Hills Baptist

VTD: 14-2 Hermitage School

VTD: 14-3 TN School for the Blind

VTD: 14-5 Hickman School

VTD: 15-1 Two Rivers School

VTD: 15-2 Donelson Heights UMC

VTD: 15-3 Donelson Presbyterian Church

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (980200): 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1051 1055 1059 1060 1061

VTD: 17-5 Berry Hill City Hall

VTD: 22-1 Bellevue Comm Ctr

VTD: 22-2 Bellevue Church of Christ

VTD: 22-3 Bellevue Middle School

VTD: 22-4 Bellevue UMC

VTD: 23-1 Brook Hollow Baptist

Blocks (018102): 1003 1004 1006 1007 1008 1009 1010 1011 1012 1013 3001 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (018201): 1001 1003 1004 1005 1006 1007 1008 1009 1010 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3005 3007

Blocks (018203): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2015 2016

Blocks (018301): 3010 3011

VTD: 23-2 West Meade School

VTD: 23-3 Jewish Community Ctr

VTD: 23-4 Belle Meade City Hall

VTD: 24-3 Westminister Presbyterian Church

VTD: 24-6 West End Middle School

VTD: 25-1 West End Middle School

VTD: 25-2 Boy Scouts of America

VTD: 25-5 Hillsboro High School

VTD: 25-6 YWCA

Blocks (017701): 2001 2002 2003 2006 2007 2008 2009 2012 2013 2014 2015 2016 2017

Blocks (017702): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

VTD: 26-4 Crievewood Baptist Church

VTD: 26-5 Ellington Agricultural Center

VTD: 27-2 Ellington Agricultural Center

VTD: 27-3 McMurray Middle School

VTD: 27-4 Christ Church

VTD: 31-1 Woodson Chapel Church of Christ

VTD: 31-2 Woodson Chapel Church of Christ

VTD: 31-4 Granbery Elementary School

VTD: 34-1 Calvary UMC

VTD: 34-10 Forest Hills Baptist

VTD: 34-2 Hillsboro Presbyterian Church

VTD: 34-3 Percy Priest School

VTD: 34-4 John Trotwood Moore School

VTD: 34-5 Brentwood Hills Church of Christ

VTD: 34-8 Glendale UMC

VTD: 35-1 Gower School

VTD: 35-2 South Harpeth Church of Christ

VTD: 35-3 Harpeth Valley School

VTD: 35-4 Bellevue UMC

VTD: 35-5 Jewish Comm. Ctr.;

(21) District 21:

Davidson County

VTD: 04-2 Madison Library

VTD: 04-4 Windland Retirement Center

VTD: 06-2 Shelby Comm. Ctr.

VTD: 07-1 Stratford High School

VTD: 07-2 Dalewood UMC

VTD: 07-4 Cornelia Fort Air Park

VTD: 07-5 Aldergate UMC

VTD: 08-3 Brush Hill Cumberland Pres.

VTD: 08-4 Dalewood Baptist Church

VTD: 09-2 Madison Firehall

VTD: 13-1 Glencliff Presbyterian Church

VTD: 13-3 Vultee Firehall

VTD: 13-4 Whitworth Baptist Christ Church

VTD: 15-4 Margaret Allen School

VTD: 15-7 Margaret Allen School

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (017200): 2032 2038 2042 2043 2050

VTD: 16-5 Woodbine Baptist Church

VTD: 16-6 Glencliff High School

VTD: 17-10 Sevier Park Comm Ctr

VTD: 17-4 Sevier Park Comm. Center

VTD: 17-6 Berry Headstart

VTD: 17-7 Knowles Senior Center

VTD: 18-1 Eakin Elementary

VTD: 18-2 Eakin Elementary

VTD: 18-3 Eakin Elementary

VTD: 18-6 Belmont University (Curb Event Center)

VTD: 18-7 Belmont Heights Baptist Church

VTD: 20-3 Union Hall 737

VTD: 20-4 Charlotte Park School

VTD: 21-4 Centennial Park Art Ctr.

VTD: 21-5 Centennial Park Art Ctr.

VTD: 23-1 Brook Hollow Baptist

Blocks (018102): 3000 3002

VTD: 24-1 Sylvan Park School

VTD: 24-2 TN Technology Center at Nashville

VTD: 24-5 McCabe Park Comm Ctr

VTD: 25-4 Granny White Church of Christ

VTD: 25-6 YWCA

Blocks (017702): 2002 2011 2020 3000 3001 3002 3003 3004 3005 3006

Blocks (017800): 2013 2014 2015 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: 26-3 Norman Binkley School

VTD: 27-1 Church of the Holy Spirit

VTD: 28-3 Una Baptist Church

Blocks (015613): 4001

VTD: 29-4 Smith Springs Church of Christ

VTD: 30-1 Haywood School

VTD: 30-3 Grace Cole School

VTD: 30-4 Tusculum Hills Baptist Church

VTD: 31-3 Oasis Worship Centre

VTD: 32-1 Antioch UMC

VTD: 32-2 Bell Road Baptist

VTD: 32-3 Cane Ridge Comm. Ctr.

VTD: 32-4 Spirit of Life Church

VTD: 33-2 New Antioch High School

VTD: 34-9 Church of the Redeemer;

(22) District 22:

Houston County

Montgomery County

Stewart County;

(23) District 23:

Williamson County;

(24) District 24:

Benton County

Carroll County

Gibson County

Henry County

Obion County

Weakley County;

(25) District 25:

Cheatham County

Dickson County

Hickman County

Humphreys County

Robertson County;

(26) District 26:

Chester County

Decatur County

Fayette County

Hardeman County

Hardin County

Haywood County

Henderson County

McNairy County;

(27) District 27:

Crockett County

Dyer County

Lake County

Lauderdale County

Madison County;

(28) District 28:

Giles County

Lawrence County

Lewis County

Maury County

Perry County

Wayne County;

(29) District 29:

Shelby County

VTD: Locke

VTD: Lucy 1

VTD: Lucy 2

VTD: Lucy 3

VTD: McConnell's

VTD: Memphis 01

VTD: Memphis 02

VTD: Memphis 12

VTD: Memphis 15

VTD: Memphis 16-1

VTD: Memphis 17

VTD: Memphis 22

VTD: Memphis 25-2

VTD: Memphis 26-1

VTD: Memphis 28

VTD: Memphis 29-1

VTD: Memphis 29-2

VTD: Memphis 31-1

VTD: Memphis 31-2

VTD: Memphis 31-4

VTD: Memphis 33

VTD: Memphis 34-2

VTD: Memphis 35-1

VTD: Memphis 48

VTD: Memphis 49

VTD: Memphis 50-1

VTD: Memphis 60-1

VTD: Memphis 60-3

VTD: Memphis 60-4

VTD: Memphis 60-6

VTD: Memphis 60-8

VTD: Memphis 60-9

VTD: Memphis 61

VTD: Memphis 69-1

VTD: Memphis 69-2

VTD: Memphis 71-5

VTD: Memphis 75-1

VTD: Memphis 75-11

VTD: Memphis 75-5

VTD: Memphis 75-6

VTD: Memphis 75-7

VTD: Memphis 76-4

VTD: Memphis 76-5

VTD: Memphis 76-6

VTD: Memphis 77-1

VTD: Memphis 77-2

VTD: Memphis 77-3

VTD: Memphis 78-1

VTD: Memphis 78-3

VTD: Memphis 79-1

VTD: Memphis 79-2

VTD: Memphis 79-3

VTD: Memphis 79-7

VTD: Memphis 79-8

VTD: Memphis 82-1

VTD: Memphis 82-2

VTD: Memphis 82-3

VTD: Millington 1

VTD: Millington 2

VTD: Stewartville

Blocks (020210): 1000 1001 1002 1003 1004

Blocks (020222): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1016 1038

Blocks (020400): 2032

Blocks (020700): 1016 1017 1018 1019 1020 1022 1023 1024 1025 1026 1027 1029 1030

VTD: Woodstock 2;

(30) District 30:

Shelby County

VTD: Bartlett 10

VTD: Bartlett 14

VTD: Memphis 11

VTD: Memphis 13

VTD: Memphis 20-1

VTD: Memphis 20-3

VTD: Memphis 21

VTD: Memphis 27

VTD: Memphis 32

VTD: Memphis 36-1

VTD: Memphis 36-2

VTD: Memphis 36-3

VTD: Memphis 37

VTD: Memphis 38-2

VTD: Memphis 40-1

VTD: Memphis 40-2

VTD: Memphis 41-1

VTD: Memphis 41-3

VTD: Memphis 42-1

VTD: Memphis 43-2

VTD: Memphis 52-1

VTD: Memphis 52-2

VTD: Memphis 52-3

VTD: Memphis 53-1

VTD: Memphis 53-2

VTD: Memphis 53-3

VTD: Memphis 54

VTD: Memphis 62-0

VTD: Memphis 63-2

VTD: Memphis 68-1

VTD: Memphis 68-2

Blocks (009200): 5003

VTD: Memphis 70-1

VTD: Memphis 70-2

VTD: Memphis 70-3

VTD: Memphis 71-3

VTD: Memphis 71-4

VTD: Memphis 72-1

VTD: Memphis 72-3

VTD: Memphis 72-5

VTD: Memphis 72-7

VTD: Memphis 80-2

Blocks (009200): 3046 5000 5001 5002 5031 5032

Blocks (021311): 1003 1004 1005 1006 1007 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1034 1042 1043 1044 1045

Blocks (021320): 2006 3002 3003 3004 3005 3006 3007 3009 3025 3028 3029 3030

VTD: Memphis 81-1

VTD: Memphis 81-4

Blocks (021320): 2007 2008 2009 2010 2012 2013 2014

VTD: Memphis 81-6

VTD: Memphis 83

VTD: Memphis 84-1

VTD: Memphis 84-2

VTD: Memphis 86

VTD: Memphis 87-1

VTD: Memphis 87-3

VTD: Memphis 88-3

VTD: Memphis 88-4

VTD: Memphis 88-5

VTD: Memphis 90-1

VTD: Memphis 90-2

VTD: Memphis 90-3;

(31) District 31:

Shelby County

VTD: Cordova 10

VTD: Cordova 3

VTD: Cordova 4

VTD: Cordova 5

VTD: Cordova 6

VTD: Cordova 9

VTD: Germantown 01

VTD: Germantown 02

VTD: Germantown 03

VTD: Germantown 04

VTD: Germantown 05

VTD: Germantown 06

VTD: Germantown 08

VTD: Germantown 09

VTD: Germantown 10

VTD: Germantown 11

VTD: Germantown 12

VTD: Memphis 44-1

VTD: Memphis 44-2

VTD: Memphis 44-3

VTD: Memphis 44-4

VTD: Memphis 44-5

VTD: Memphis 45-1

VTD: Memphis 45-4

VTD: Memphis 55-1

VTD: Memphis 55-2

VTD: Memphis 56-1

VTD: Memphis 57

VTD: Memphis 64

VTD: Memphis 67-3

Blocks (009500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4025 4026 4027 4028 4029 4030 4031 4033

VTD: Memphis 68-2

Blocks (009200): 4011 4012 4013 4026 4027 4028 5004 5005 5006 5007 5008 5009 5010 5011 5016 5025 5026 5027 5028

Blocks (009600): 1005 1010 2000 2001 2002 2007 2008 2009

VTD: Memphis 68-3

VTD: Memphis 74-6

VTD: Memphis 80-2

Blocks (021311): 1000 1001 1002 1008 1041 1046 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028

Blocks (021312): 1000 1001 1002 1005 1006 1007 1008 1009 1012 1013 1014 1015 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2017

Blocks (021320): 2000 2001 2002 2003 2004 2005 2011

Blocks (021410): 1002 1003 1005 1028 1029

VTD: Memphis 81-2

VTD: Memphis 81-3

VTD: Memphis 81-4

Blocks (021320): 2015 2016 2017 2018 2019 2020 2021 2022 2023

VTD: Memphis 81-7

VTD: Memphis 89-1

VTD: Memphis 89-2

VTD: Memphis 91-1

VTD: Memphis 91-2

VTD: Memphis 91-3

VTD: Memphis 95-1

VTD: Memphis 95-2

VTD: Memphis 95-3

VTD: Memphis 95-5

VTD: Memphis 95-6

VTD: Memphis 95-7

VTD: Memphis 96-01

VTD: Morning Sun 01

VTD: Morning Sun 02;

(32) District 32:

Shelby County

VTD: ARL-01

VTD: ARL-02

VTD: Bartlett 02

VTD: Bartlett 03

VTD: Bartlett 04

VTD: Bartlett 05

VTD: Bartlett 06

VTD: Bartlett 08

VTD: Bartlett 09

VTD: Bartlett 11

VTD: Bartlett 12

VTD: Bartlett 13

VTD: Brunswick 1

VTD: Brunswick 2

VTD: Collierville 09

VTD: Collierville 1

VTD: Collierville 2

VTD: Collierville 3

VTD: Collierville 4

VTD: Collierville 5

VTD: Collierville 6

VTD: Collierville 7

VTD: Eads

VTD: Forest Hills 2

Blocks (021520): 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1054 1055 1056 1057 1058 1059 1060 1061 1064 1065 1066 1067 2162 2163 2164 2165 2166 2167 2220 2221

VTD: Kerrville

VTD: Lakeland 1

VTD: Lakeland 2

VTD: Memphis 88-2

VTD: Stewartville

Blocks (020644): 1000

Blocks (020700): 1028 1031 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021

Blocks (020810): 1024 1025 1026 1027 1038 1039 1041 1042 1043 1044 1045 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042

Blocks (020820): 1000

Tipton County;

(33) District 33:

Shelby County

VTD: Capleville 1

VTD: Capleville 5

VTD: Forest Hills 1

VTD: Forest Hills 2

Blocks (021510): 1020 1030 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071

VTD: Memphis 45-2

VTD: Memphis 46-1

VTD: Memphis 46-2

VTD: Memphis 47-1

VTD: Memphis 56-3

VTD: Memphis 58-1

VTD: Memphis 58-4

VTD: Memphis 59-1

VTD: Memphis 59-5

VTD: Memphis 60-2

VTD: Memphis 60-5

VTD: Memphis 60-7

VTD: Memphis 65-1

VTD: Memphis 66

VTD: Memphis 67-1

VTD: Memphis 67-3

Blocks (009500): 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2018 2019 2020 2021 2022 2023 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024

VTD: Memphis 73-1

VTD: Memphis 73-3

VTD: Memphis 73-4

VTD: Memphis 74-1

VTD: Memphis 74-2

VTD: Memphis 74-4

VTD: Memphis 74-5

VTD: Memphis 74-9

VTD: Memphis 81-5

VTD: Memphis 92-1

VTD: Memphis 92-2

VTD: Memphis 93-1

VTD: Memphis 93-2

VTD: Memphis 93-3

VTD: Memphis 94-2

VTD: Memphis 94-3

VTD: Memphis 94-5

VTD: Memphis 94-7

VTD: Memphis 94-8

VTD: Ross Store 01

VTD: Ross Store 05

VTD: Ross Store 13

VTD: Ross Store 14

VTD: Ross Store 16

(e) It is the legislative intent that all senate districts shall be contiguous and contiguity by water is sufficient, and, toward that end, if any voting district or other geographical entity designated as a portion of a senate district is found to be noncontiguous with the larger portion of the senate district, it shall be constituted a portion of the senate district smallest in population to which it is contiguous.

(f) A candidate for election to the office of senator shall be required to reside in the senatorial district from which such candidate seeks to be elected for one (1) year immediately preceding the election.

(g) County election commissions shall, with the assistance of the office of local government, redraw or establish any precinct lines to ensure that there will be no split precincts in legislative districts.

(h) Any subsequent reapportionment of county legislative bodies shall not affect these legislative districts.

(i) It is the intention of the general assembly in passing a plan apportioning the state senatorial districts to do so in a manner which complies with the constitutional mandates of the United States Constitution and the Constitution of Tennessee and applicable judicial decisions.



§ 3-1-103 - Composition of state house of representative districts.

(a) (1) All census descriptions, counties, tracts, blocks, census delineations, census district lines and other census designations are those established for or by the United States department of commerce, bureau of the census, for taking the 2010 federal decennial census in Tennessee as contained in the automated geographic database, known as the TIGER (topologically integrated geographic encoding and referencing) system. All voting districts (VTDs) are precincts aggregated from such census blocks as reported to the office of management information services for the general assembly by the office of local government, comptroller of the treasury pursuant to title 2, chapter 3, part 1.

(2) As provided in subsection (c), each district is described county by county in alphabetical order and, if a county is split, by the portion of such split county. Split counties are described by VTDs and, if further divided, by census blocks.

(b) It is the intention of the general assembly that:

(1) Each district be represented by a single member;

(2) Districts must be substantially equal in population in accordance with constitutional requirements for "one (1) person one (1) vote" as judicially interpreted to apply to state legislative districts;

(3) Geographic areas, boundaries and population counts used for redistricting shall be based on the 2010 federal decennial census;

(4) Districts must be contiguous and contiguity by water is sufficient, and, toward that end, if any voting district or other geographical entity designated as a portion of a district is found to be noncontiguous with the larger portion of such district, it shall be constituted a portion of the district smallest in population to which it is contiguous;

(5) No more than thirty (30) counties may be split to attach to other counties or parts of counties to form multi-county districts; and

(6) The redistricting plan will comply with the Voting Rights Act and the fourteenth and fifteenth amendments to the United States Constitution.

(c) Until the next enumeration of qualified voters and apportionment of representatives, the state house of representatives shall be composed as follows:

(1) District 01:

Sullivan County

VTD: 02HV Holston View School

VTD: 02VP Valley Pike School

VTD: 03 Hickory Tree Firehall

Blocks (043202): 4029 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4050 4053 4059 4060 4061 4062 4079 4088

VTD: 04 Avoca School

Blocks (042600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2024 2025 2026 2027 2028 2029 2030 2031 2032 2035 2036 2037 2038 2039 2040 2041 3017 3018 3019 3020 3021 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048

Blocks (043000): 1003 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1046 1047 1066 1067 1068 1069 1070 1071 1078 1079 1080 1081 1082 1083 1084 1089 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1136 1137 1138 1139 1140 1143 1144 1145 1146

Blocks (043201): 1000 1003 1004 1005 1006 1007 2035 2036

Blocks (043401): 1000 1001 1002 1020 1021 1022 1030 1031 1032 1033 1034 1035 1036 1052 1053

Blocks (043402): 1037 1038 1039 1056 1057 1058 1059 1061 1062 1063

VTD: 06 Central Heights School

VTD: 10 Ketron Intermediate School

Blocks (042000): 1002 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026

Blocks (042100): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1057 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 3000 3001 3002 3003 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041

Blocks (042200): 2000 2010 2011 2012 2013 2014 2015 2016 2034 2035 2036 2037 2038 2039 2040 2041 2042 2055 2056 2057 2058 2059 2060 2061 2062 2063 2065 2066 2074 2075 2076 2077 2085 2086 2087 2088 2092 2093 2094 2095 2096 2099

VTD: 11C Cedar Grove School

VTD: 12K Ketron Memorial Methodist

VTD: 16CG Chinquapin Ruritan Bldg

Blocks (043202): 4063 4064

VTD: 17W Anderson School

VTD: 17Y YMCA Of Bristol

VTD: 21 East High School

VTD: 22 Holston Valley Middle School

(2) District 02:

Sullivan County

VTD: 07 Indian Springs School

VTD: 10 Ketron Intermediate School

Blocks (040900): 1040 1041 1042 1044

Blocks (042100): 1000 1001 1002 1003 1004 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1054 1055 1056

Blocks (042200): 2001 2002 2003 2004 2005 2006 2007 2008 2009 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2064 2067 2068 2069 2080 2081 2082 2083 2089 2090 2091 2097

VTD: 11S Civic Auditorium

VTD: 11T Traders Village

VTD: 11W Kingsport Public Library

VTD: 12CB Clounds Bend United Methodist

VTD: 13P Sullivan South High School

VTD: 14CH Colonial Heights Middle School

VTD: 14MP Miller Perry Elementary School

VTD: 15 Sullivan West Middle School

(3) District 03:

Carter County

VTD: Elk Mills

VTD: Gap Creek

Blocks (070600): 1011 1016 1017 1018 1019 1021 1022 1025

Blocks (070700): 1014 1015 1033 2024 2025 2026 2027

Blocks (071400): 1009 1019 1020 1021 1022 1024 1025 1026 1027 1028 1029 1031 1032 1033 1034 1044 1045 1052

VTD: Hampton

VTD: Roan Mountain

VTD: Tiger Valley

VTD: Valley Forge

Blocks (070500): 3036 3037 3039 3040 3041 3042 3043 3052 3053 3056 3057

Blocks (070600): 1010 1012 1013 1015 1024

Johnson County

Sullivan County

VTD: 01 South Holston Ruritan

VTD: 03 Hickory Tree Firehall

Blocks (043202): 2022 2031 2034 2035 2036 2037 4009 4010 4012 4013 4014 4015 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4030 4051 4052 4054 4055 4056 4057 4058 4070 4071 4072 4073 4074 4075 4076 4077 4078 4080 4084 4085 4086 4087 4090 4091 4092 4097 4099 4100 4101 4102 4103 4104

Blocks (043302): 3000 3001 3002 3003 3004 3011

VTD: 04 Avoca School

Blocks (043401): 1003 1004 1012 1014 1015 1016 1017 1018 1019 1023 1025 1026 1054 1055 1056 1057 1058 1059

VTD: 05 Sullivan Co Offices

VTD: 08 Buffalo Ruritan Bldg

VTD: 09 Piney Flats Firehall

VTD: 16BC Bluff City Middle School

VTD: 16CG Chinquapin Ruritan Bldg

Blocks (043202): 4067 4068 4069 4081 4082 4083

Blocks (043302): 2006 2010 2011 2012 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2031 2032 2033 2034 2035 2036 2037 2038 2039 3005 3006 3007 3008 3009 3010 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 4007 4008 4009 4010 4015 4016 4017 4031 4036 4037 4038 4039 4040 4041

VTD: 18 Holston School

VTD: 19H East Cherokee School

(4) District 04:

Carter County

VTD: Central

VTD: Court House

VTD: Eastside

VTD: Gap Creek

Blocks (070200): 2027 2030 2031 2032 2033 2034

Blocks (070600): 1002 1003 1004 1006 1007 1008 1009 1020 1023 1026 1027 1028

Blocks (070700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1034 2012 2013 2015 2020 2022 2023 2028 2040 2041

Blocks (071400): 1030

VTD: Happy Valley

VTD: Harold McCormick

VTD: High School

VTD: Hunter

VTD: Keenburg

VTD: Little Milligan

VTD: Midway

VTD: Range

VTD: Siam

VTD: Unaka

VTD: Valley Forge

Blocks (070200): 1092 1093 1094 1100 1101 2029 2049

Blocks (070300): 2034 2036 2053 2056 3022 3024 3025 3026 3027 3029 3030 3031 3033 3035 3037 3040 3066 3076 3077 3078 3090 3091 3095

Blocks (070500): 3018 3019 3020 3021 3025 3027 3028 3033 3034 3035 3038 3044 3045 3046 3047 3048 3049 3050 3051 3054

Blocks (070600): 1000 1001 1005 1014 1029 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026

VTD: Watauga

VTD: Westside

Unicoi County

(5) District 05:

Greene County

VTD: 01 Forest Hills

VTD: 02 Flag Branch

VTD: 04 McDonald

Blocks (091200): 2086 2087

VTD: 05 Orebank

Blocks (090600): 1010 1011 1012 1014 1015 1016 1017 1018 1021 1038 1039 1041 1043 1054 1055 1056 1057 1063 1068

Blocks (091200): 2079 2091 2092 2093 2094

VTD: 07 Mt. Carmel

VTD: 08 Mt. Pleasant

VTD: 09 Debusk

VTD: 10-1 East View

VTD: 10-1 High School

VTD: 10-1 Highland Roby

VTD: 10-1 Tusculum View

VTD: 10-2 Andrew Johnson

VTD: 10-2 Court House

VTD: 10-2 Middle School

VTD: 11 Woodlawn

VTD: 12 Hardins

VTD: 13 Tusculum Corp

VTD: 13 Tusculum North

VTD: 13 Tusculum South

VTD: 14 Chucky Doak

VTD: 15 Jockey

VTD: 16 Lost Mountain

VTD: 16 Union Temple

VTD: 17 West Pines

VTD: 19 Midway

VTD: 20 Newmansville

VTD: 21 Cross Anchor

VTD: 22 Greystone

VTD: 23 Mosheim

VTD: 24 Sunnyside

VTD: 25 Glenwood

(6) District 06:

Washington County

VTD: 01 South Central School

Blocks (061901): 2095 2098 2099 2101 2102 2103 2104 2119 2120 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3039 3040 3041 3042 3043 4058 4059 4060 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102 4103 4104 4105 4106 4107 4108

VTD: 07 Fall Branch

VTD: 09-10 Fairmont School

VTD: 09-5 North Side School

VTD: 09-6 Stratton School

VTD: 09-7 AO Asbury School

Blocks (060400): 4016 4017 4019 4023 4048 5021 5022 5059

Blocks (060501): 3005 3007 4000 4003 4009 4011 4012 4013 4014 4015 4020 4031

Blocks (061402): 1117

Blocks (061701): 1025 1044 1045 1046 1056 1082

Blocks (061702): 1002 1004 1009 1016 1017

VTD: 09-9 Henry Johnson School

Blocks (060100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045

Blocks (062000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1039 1040 1053 3004 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4037 4038 4041

VTD: 10-1 Princeton Arts Center

VTD: 10-12E Indian Trail School

VTD: 10-12W Towne Acres School

VTD: 10S Town Acres South

VTD: 11E Boones Creek

VTD: 11I Boones Creek Elementary

Blocks (061300): 2021 2022 2023 2024 2025 2026 2027 2030 2031 2032 2033 2034 2039 2040 2041 2042 2048

Blocks (061402): 1003 1009 1018 1021 1025 1026 1027 1028 1029 1030 1031 1032 1034 1035 1039 1041 1043 1044 1045 1046 1055 1056 1061 1062 1063 1066 1078 1079 1080 1108 1109 1110 1112 1113 1115 1121 1123 2013 2014 2016 2017 2020 2021 2022 2039 2046 2047 2048 2054 2055 3000 3003 3004 3006 3009 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3055 3058 3059

VTD: 11L Lake Ridge School

VTD: 11M Marvin Chapel

Blocks (060501): 4001 4002 4004

Blocks (061402): 1085 1091 1102

Blocks (061701): 1017 1027

VTD: 11W Boones Creek Elementary

Blocks (061402): 1010 1011 1014 1015 1016 1017 1019 1020 1022 1023 1024 1033 1036 1037 1038 1040 1042 1047 1048 1049 1050 1051 1052 1053 1054 1057 1058 1059 1060 1064 1065 1068 1081 1082 1083 1086 1087 1088 1089 1090 1092 1093 1094 1106 1107 1114 1122 2005 2006 2007 2008 2009 2010 2011 2012 2015 2018 2019 2023 2024 2025 2026 2027 2028 2029 2030 2031 2040 2041 2049 2050 2051 2052 2053 3001 3002 3005 3007 3008 3010 3011 3012 3032 3053 3054 3056 3057 3060 3061 3062

VTD: 12C Gray City

VTD: 12E Gray Fairgrounds East

VTD: 12W Gray Fairgrounds West

VTD: 13 Harmony School

VTD: 14 Sulphur Springs

VTD: 17 Bowmantown Ruritan

VTD: 18 Limestone Ruritan

(7) District 07:

Washington County

VTD: 01 South Central School

Blocks (061800): 4050 4051 4052 4053 4054 4076

Blocks (061901): 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3037 3038 3044 3045 3046 3047 3048 3049 3050

VTD: 02 Conklin Ruritan

VTD: 03 West View

VTD: 04 Lamar School

VTD: 05 Telford Ruritan

VTD: 06 Embreeville

VTD: 08-1 Midway Outside

VTD: 08-14 Cherokee Inside

VTD: 08-15 Midway Inside

VTD: 08-16 Fire Training Center

VTD: 08-2 Cherokee Outside

VTD: 09-1 South Side School

VTD: 09-3 Keystone School

VTD: 09-7 AI Woodland School

VTD: 09-7 AO Asbury School

Blocks (061701): 1012 1014 1015 1016 1018 1021 1028 1033 1047 1048 1050

VTD: 09-8 Adelphia Center

VTD: 09-9 Henry Johnson School

Blocks (060100): 2046 2047 2048 2049

Blocks (060400): 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1027 1028 2017 2018 2019 2020 2021 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2039 2042 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 5040 5041 5043 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 5057 5058 5069

Blocks (062000): 1011 1012 1013 1014 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3005 3006 3007 3008 4031 4032 4033 4034 4035 4036 4039 4040

VTD: 11I Boones Creek Elementary

Blocks (061402): 1111

Blocks (061701): 1001 1003 1004 1005 1007 1034

VTD: 11M Marvin Chapel

Blocks (061402): 1084 1103

Blocks (061601): 1021 1022 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1056

Blocks (061701): 1006 1013 1019 1020 1022 1023 1024 1026 1029 1030 1031 1032 1049 1055 1057 1081 2001 2002 2003 2004 2006 2007 2009 2010 2011 2015 2016 2018 2019 2021 2027 2028

VTD: 11W Boones Creek Elementary

Blocks (061701): 1000 1002 1009 1011

VTD: 15-1 Jonesborough Town Hall

VTD: 15-2 Jonesborough Courthouse

VTD: 16 Leesburg Ruritan

(8) District 08:

Blount County

VTD: Alcoa - Rockford

VTD: Alcoa 1st Baptist

VTD: Beech Grove

VTD: Beech Grove-Alcoa

VTD: Blount County Board of Education-City

VTD: Blount County Board of Education-County

VTD: Carpenters

VTD: Chilhowee View

VTD: Fairview-City

Blocks (011102): 3048 4028

Blocks (011503): 2000 2001 2003 2004

VTD: Happy Valley

VTD: Heritage

VTD: Lanier

VTD: Louisville 8th

VTD: Maryville College

VTD: Maryville High School

Blocks (011102): 4000 4001 4002 4005

VTD: Mentor

VTD: Mentor-Alcoa

VTD: Montvale

VTD: Oak View

VTD: Porter

VTD: Rockford 20th

VTD: Rockford-Alcoa

VTD: Rockford-City

VTD: Rockford-County

VTD: Shooks Gap

VTD: Townsend-City

VTD: Townsend-County

VTD: Walland

(9) District 09:

Hancock County

Hawkins County

(10) District 10:

Hamblen County

(11) District 11:

Cocke County

Greene County

VTD: 03 Caney Branch

VTD: 04 McDonald

Blocks (090600): 1049 1050

Blocks (091100): 1046 1047 1048 1049 1050 1051 1052 1056 1057 1058

Blocks (091200): 1138 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1155 1156 1157 1158 1159 1160 1161 1168 1169 1178 1179 1180 1181 1186 2019 2020 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2080 2081 2082 2083 2084 2085 2088 2089 2090 2095 2096 2097 2098 2099 2100 2101 2102 2103 2106

VTD: 05 Orebank

Blocks (090600): 1019 1020 1022 1023 1024 1025 1026 1027 1028 1040 1046 1047 1048 1051 1052 1058 1059 1060 1061 1062

Blocks (091100): 1045 1128

VTD: 06 Mohawk

VTD: 18 South Greene

Jefferson County

VTD: 03 White Pine School

VTD: 08 Chestnut Hill School

Blocks (070900): 1110 1111 2005 2006 2007 2008 2009 2010 2011 2012 2013 2020 2025 2026 2031 2037 2043 2045 2048 2052 2056 2057 2058 2062 2063 2064 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2118 2119 2120 2121 2122 2123 2124 2125 2128 2129 2130 2132 2139 2140 2141 2142 2143 2144 2145 2174 2176 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053

VTD: 08 Old Swannsylvania School

Blocks (070900): 1000 1001 1002 1003 1004 1005 1006 1007 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 3009

VTD: 09 Talbott School

Blocks (070200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1023 1026 1027 1028 1032 2023 2029 2030 2031 2032 2035 2036 2037 2040 2041 2042 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3037 3038 3039 3040 3047 3049 3050

VTD: 10 Jefferson City Fire Department

(12) District 12:

Sevier County

VTD: 10-1 Boyd's Creek Elementary School

VTD: 10-2 DuPont Community Center

VTD: 10-3 Adult H.S. (Whites)

VTD: 1-1 Caton's Chapel

VTD: 11-1 Gatlinburg Amer. Legion

VTD: 11-2 Pittman Center City Hall

VTD: 2-1 Waldens Creek

VTD: 2-2 Wearwood School

VTD: 4-1 Pigeon Forge City Hall

VTD: 5-1 Sevierville Middle School

VTD: 5-2 Senior Citizens Bldg.

Blocks (080400): 1114

Blocks (080500): 1007 1008 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2016 2021 2022 2023 2024 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2061 2062 2063 2064 2065 2066 2067 2068 2070 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 3040 3041 3042 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081

Blocks (080801): 1002 1004 1005 1006 1007 1040

VTD: 6-1 Seymour Intmdte. School

VTD: 9-1 Seymour Primary School

(13) District 13:

Knox County

VTD: 11 Central United Methodist Church

VTD: 16N North Knox Recreation Center

VTD: 16S Belle Morris

VTD: 17 Christenberry

VTD: 18 Lincoln Park

VTD: 19 S.O.A.R. Youth Ministries

VTD: 23N Bible Church of God

VTD: 23S Westview

VTD: 24N Pellissippi State Tech

VTD: 24Q Sequoyah Hills

VTD: 33 Richard Yoakley

VTD: 37 Inskip Elementary

VTD: 38 Inskip Elementary

VTD: 48 Pond Gap

VTD: 49 Bearden Elementary

VTD: 50N West High

VTD: 50S West High

VTD: 89 Mt.Olive

VTD: 90 Bonny Kate

(14) District 14:

Knox County

VTD: 65 Concord

VTD: 66N Farragut I

Blocks (005803): 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1058 1059 1060 1061 1062 1064 1065 1066 1076 1077 1078 1079 1080

Blocks (005807): 1025 1044

Blocks (005808): 1000

Blocks (005809): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041

Blocks (005810): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

Blocks (005904): 3014 3015 3022 3023

VTD: 66S Farragut II

VTD: 69N A.L. Lotts

VTD: 69S Bluegrass

VTD: 71 Rocky Hill

Blocks (003500): 3017 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041

Blocks (005604): 2013 2015 2016 2017 2018 2019 2021 2026

Blocks (005701): 1000 1019 1020 2000 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3022 3023 3024 3025 3033 3034 3044 3045 3046 3047 3048 3049 3050 3051

(15) District 15:

Knox County

VTD: 06 Green School

VTD: 09 Moses Center

VTD: 10N Fort Sanders

VTD: 10S Stokley Athletics Center

VTD: 12 Eastport

VTD: 13 Fair Garden

VTD: 14E Austin-East

VTD: 14M Walter P. Taylor Center

VTD: 15 John T. O'Connor Center

VTD: 20 Beaumont

VTD: 25 South Knox Community Center

VTD: 26 Dogwood

Blocks (000800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023

Blocks (002200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2033 2034 2035 2036 2037 2038 2039 3000 3001 3002

Blocks (002300): 1001 1002 1003 1004 1005 1006 1007 1008 1009

VTD: 27 South Knox Optimist Club

VTD: 28 South-Doyle Middle

Blocks (002200): 2030 2031 2032

Blocks (002300): 1000 1010 2001 2003 2004 2005 2006 2008 2009 2010 2011 2012 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2030 2031 2033

VTD: 30 Sarah Moore Greene

VTD: 31 Chilhowee

VTD: 32 Spring Hill

VTD: 75 Huffs

VTD: 91 Vestal

(16) District 16:

Knox County

VTD: 34 Fountain City Library

VTD: 35 Shannondale

VTD: 36 Gresham

VTD: 39 Inskip Recreation Center

Blocks (004000): 2006 2007 2008 2009 2010 2011 2012 2024 2025 2026 2027 2028 2029 2030 2031 2032 2034

Blocks (004800): 1009 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1034 1035 1036 1037 1053 1054 1055 1057 1058

Blocks (004900): 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2069

VTD: 56 Heiskell

VTD: 58 Pedigo

Blocks (006206): 1005 1006 1013 1020 1022 1023 1024

VTD: 59 Brickey

VTD: 61 Halls

VTD: 72E Boys and Girls Club

VTD: 72M Boys and Girls Club

VTD: 72W Boys and Girls Club

VTD: 73 Powell

VTD: 74 Shannondale

(17) District 17:

Jefferson County

VTD: 01 Dandridge Elementary

VTD: 02 Piedmont

VTD: 04 Jefferson Elementary

VTD: 05 Jefferson Middle

VTD: 06 Rush Strong School

VTD: 07 New Market City Hall

VTD: 08 Chestnut Hill School

Blocks (070900): 2000 2001 2002 2003 2004 2014 2015 2016 2017 2018 2019 2021 2022 2023 2024 2027 2028 2029 2030 2032 2033 2034 2035 2036 2038 2039 2040 2041 2042 2044 2046 2047 2049 2050 2051 2053 2054 2055 2059 2060 2061 2065 2066 2067 2068 2069 2070 2071 2110 2111 2112 2113 2114 2115 2116 2117 2126 2127 2131 2133 2134 2135 2136 2137 2138 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2164 2165 2166 2167 2168 2169 2170 2171 2172 2173 2175 2177 2178 2179 2180 2181 2182 2183 2184 2185 2186 2187 2188 2189 2190 3054 3055 3056

VTD: 08 Old Swannsylvania School

Blocks (070700): 1031 1032 1033 1034 1058 1059 1060 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1104 1105

VTD: 09 Talbott School

Blocks (070200): 1021 1022 1024 1025 1029 1030 1031 2043 2044 2045 2046 2047 2048 2049 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2075 2077 2078 2079 2080 2081 2082 2083 2084 3036 3041 3042 3043 3044 3045 3046 3048 3051 3052 3053

Blocks (070600): 2047 2048 2049 2050 2051 2052 2055

Blocks (070700): 2000 2001 2003 2004 2005 2006 2007 2008 2024 2026

Sevier County

VTD: 1-2 Jones Cove

VTD: 3-1 New Center

VTD: 3-2 Vocational Ctr. Harrisbg.

VTD: 5-2 Senior Citizens Bldg.

Blocks (080500): 3022 3023 3024 3025 3026 3027 3028 3030 3032 3033 3034 3037 3038 3047 3048 3049 3050 3051 3071

Blocks (080801): 1003

VTD: 7-1 Voting Machine Warehouse

VTD: 7-2 Catlettsburg

VTD: 8-1 Kodak

VTD: 8-2 Underwood

(18) District 18:

Knox County

VTD: 42 Pleasant Ridge

Blocks (003901): 1010 1011 1012 1013 1014 1015 1016 1017 1030

Blocks (004700): 1000 1001 1002 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 2019 2028 2031

VTD: 44 Ridgedale

Blocks (003802): 1000 1001 1002 1003 1004 1005 1006 1007 1008

Blocks (004607): 1000 1001 1021 1022 1029 2002 2003 2004 2005 2008 2011 2012 2013 2014 2015 2016 2017 2034 2035 2041

Blocks (004608): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 2000 2001 2002 2003 2005 2006 2007 2008 2012 2017

Blocks (004700): 2004 2005 2008 2009 2016 2018 2029 2030 2032 2033

VTD: 45 Bearden Middle

VTD: 46 West Hills

VTD: 47 Bearden High

VTD: 51 Deane Hill Recreation Center

VTD: 55 Lonas

Blocks (004607): 1019 1020 1023 2000 2001 2006 2007 2018 2019 2020 2021 2022 2024 2029 2030 2031 2037 2038 2039 2040

Blocks (004608): 1013 2004 2009 2010 2013 2015 2019 2020

Blocks (004613): 1000 1002 1003 1004 1005 1006 1007 1017 2018 2019 2020

Blocks (004614): 1006 1007 1008 1009 1010 1011

VTD: 67 North Cedar Bluff

Blocks (004609): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027

Blocks (004611): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1057 1058 1059 1063 1064 1065 1066 1067 1068 1069 1070 1072 1074 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016

VTD: 68 South Cedar Bluff

VTD: 68E East Cedar Bluff

VTD: 71 Rocky Hill

Blocks (004401): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055

Blocks (004403): 3022 3023 3024 3025 3026 3027 3044 3045 3047

Blocks (005701): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041

(19) District 19:

Knox County

VTD: 26 Dogwood

Blocks (005501): 1003 1005 1011 1012

VTD: 28 South-Doyle Middle

Blocks (002300): 2000 2002 2007 2013 2032

VTD: 29 Anderson

VTD: 57 Hills

VTD: 58 Pedigo

Blocks (006205): 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (006206): 1000 1001 1002 1003 1004 1007 1008 2000 2001 2002 2003 2004 2005 2006

Blocks (006301): 1039 1040 1041 1042 1057 1058 1059 1060 1062 1063 1064 1065 1066 1067

VTD: 60 Fort Sumpter

VTD: 76 Sunnyview

VTD: 77 Ramsey

VTD: 78 Riverdale

VTD: 79 Dora Kennedy

VTD: 80 Corryton

VTD: 81 Gibbs

VTD: 82 Ellistown

VTD: 84 Ritta

VTD: 85 Skaggston

VTD: 86 Carter

VTD: 87 Thorngrove

VTD: 88 Kings

VTD: 92 Gap Creek

VTD: 93 Hopewell

(20) District 20:

Blount County

VTD: Big Springs

VTD: Eagleton 20th

VTD: Eagleton 8th

VTD: Eagleton Cafeteria

VTD: Eagleton-Alcoa

VTD: Everett

VTD: Fairview-City

Blocks (011102): 3021 3022 3047

Blocks (011503): 1000

VTD: Fairview-County

VTD: Friendsville-City

VTD: Friendsville-County

VTD: John Sevier

VTD: Louisville

VTD: Martin Luther King

VTD: Maryville High School

Blocks (010600): 1041 1042 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 3000 3002 3004 3005 3007 3008 3011 3012 3013 3016 3017

Blocks (011102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3023 3024 3025 3026 3036 3037 3039 3040 3041 3050

Blocks (011200): 3090 3091 3104 3105 3106 3116 3118 3119

VTD: Maryville Middle School

VTD: Maryville Municipal-City

VTD: Maryville Municipal-County

VTD: Middlesettlements

VTD: Miser Station

VTD: Pellissippi

VTD: Pellissippi-Alcoa

VTD: Pellissippi-Maryville

VTD: William Blount Academy

VTD: William Blount-City

VTD: William Blount-County

(21) District 21:

Loudon County

VTD: Browder

VTD: Davis

VTD: Eatons

Blocks (060100): 1018 1019 1020 1021 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2164 2165 2166 2167 2168 2169 2170 2171 2172 2173 2174 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3112 3113 3114 3115 3116 3117 3118 3119 3120 3121 3122 3123 3124 3125 3126 3127 3128 3129 3130 3131 3132 3133 3134 3135 3136

Blocks (060201): 1000 1022 1025 2061 2070

Blocks (060202): 1000 1002 1005 1024 1025 1026 1055 1056

Blocks (060301): 2038 2039 2041 2082 2083

VTD: Glendale

Blocks (060400): 1041 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2062 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2124 2142

VTD: Greenback

VTD: Lenoir City

Blocks (060201): 2000 2001 2003 2004 2006 2007 2011 2012 2013 2014 2027 2037 2203 2204 2205 2206

Blocks (060202): 1019 1021 1032 1033 1034 1035 1036 1037 1040 1041 1042 1043 1045 1046 1047 1048 1062 1068 1069 1070 1071 1077 1078 1079 1081 1082 1090 1091 1092 1093 1104 2006 2007 2008 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3053 3054 3055 3058 3059 4000 4001 4002 4003 4009 4010 4011 4012 4013 4014 4015 4016 4017 4020 4021 4022 4024 4025 4026 5000 5001 5002 5003 5004 5005 5006 5007 5008 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5030 5031 5032 5033 5034 5035 5036 5037 5038 5039

Blocks (060301): 2076 2077 2078 2079 2080 2081 2084 2086 2094 2095 2099 2100 2105 2106 2110 2111 2119

VTD: Lenoir City Outside

Blocks (060202): 1018 1020 1027 1028 1029 1030 1031 1038 1039 1044 1063 1064 1065 1066 1067 1080 5009

VTD: Loudon

VTD: Loudon Outside

VTD: Luttrell

VTD: Philadelphia

VTD: Tellico Village

VTD: Tellico Village East

Monroe County

VTD: 01 Sweetwater High School

VTD: 02 Broad Street School

VTD: 03 Brown Elementary

VTD: 04 Vonore Elementary School

VTD: 05 Madisonville Inter. School

Blocks (925300): 2002 2012 2013 2027 3000 3002 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3061 3063 3064 3066 3067 3068 3069 3070 3071 3074 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 5000 5001 5002 5003 5009 5010 5011 5012 5017 5018

Blocks (925400): 1043 1044 1045 1048 1062 1066 1071 1072 1073 1074 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1100 1101 1102 2026 2036 3000 3001 3004 3008 3009 3012 3013 3014 3016 3017 3018 3019 3020 3021 3022 3023 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 4011 4013 4014 4016 4020 4021 4022 4023 4079 4080 4081 4082 4083 4084 4085 4109 4110 4114 5001 5002 5003 5004

VTD: 06 Madisonville Middle School

Blocks (925300): 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1030 1052 1053 1061 1062 1063 1064 1068 2000 2001 2003 2004 2005 2006 2007 2008 2009 2010 2011 2014 2015 2016 2017 2020 2022 2023 2024 2025 2026 2028 2030 2031 2033 2034 2035 2036 2043 2044 2045 2046 2054 2055 2056 3001 3003 3034 3035 3036 3037 3038 3039 3060 3062 3065 3072 3073 5004 5005 5006 5007 5008 5013 5014 5016 5031

Blocks (925400): 5005 5006 5007 5008 5009 5010

VTD: 07 Madisonville Primary School

Blocks (925000): 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078

Blocks (925400) 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1023 1024 1026 1039 1040 1041 1042 1046 1047 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1063 1064 1065 1067 1068 1069 1070 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1099 1103 1104 1105 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2027 2028 2029 2030 2031 2032 2033 2034 2035 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 3002 3003 3005 3006 3007 3010 3011 3015 3024 3025 3026 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4012 4015 4017 4018 4019 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4048 4049 4050 4051 4052 4054 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102 4103 4104 4105 4106 4107 4108 4111 4112 4113 5000 5025 5026

VTD: 08 Vonore Community Center

(22) District 22:

Bradley County

VTD: 103-1 Hopewell

VTD: 202-1 Charleston

VTD: 401 Oak Grove

VTD: 402 Michigan Avenue

VTD: 601-1 Valley View

VTD: 602-1 Blue Spring

VTD: 604-1 Black Fox

Meigs County

Polk County

(23) District 23:

McMinn County

Monroe County

VTD: 05 Madisonville Inter. School

Blocks (925300): 5019 5020 5022

VTD: 06 Madisonville Middle School

Blocks (925300): 2032 2047 2048 2049 2050 2051 2052 2053 2058 4056 5015 5021 5024 5025 5026 5032 5033 5038 5039 5040 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 6014 6027 6037

Blocks (925400): 5011 5012 5013 5014 5015 5016 5017 5018

VTD: 07 Madisonville Primary School

Blocks (925000): 1270

VTD: 09 Old Notchey Creek School

VTD: 10 Rural Vale Fire Dept

VTD: 11 Tellico Community Center

VTD: 12 Coker Creek School

VTD: 14 Toqua Community Center

(24) District 24:

Bradley County

VTD: 101-1 McDonald

VTD: 102-1 Prospect

VTD: 201-1 E.L. Ross

VTD: 301-1 Lee University

VTD: 302-1 Senior Center

VTD: 501-1 T.C. Bower

VTD: 502-1 Community Serv

VTD: 603-1 Waterville

VTD: 701 Stuart

VTD: 702 Cleveland High

(25) District 25:

Cumberland County

Putnam County

VTD: 04A Burks Middle School

VTD: 04B Monterey City Hall

Van Buren County

(26) District 26:

Hamilton County

VTD: 013 Courthouse

Blocks (003100): 1000 1001 1002 1008 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1041 1042 1043 1044 1045 1046 1047 1048 1052 1053 1054 1055 1104 1122 1123 1124 1127 1128 1129 1130

VTD: 015 Downtown

Blocks (003100): 1003 1006 1007 1009 1022 1023 1024 1025 1026 1027 1028 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1056 1057 1058 1059 1060 1061 1073 1074 1075 1076 1077 1078 1079 1080 1081 1086 1087 1090 1091 1092 1093 1094 1100 1101 1102 1103 1109 1110 1111 1116 1117 1118 1136 1137 1138

VTD: 016 DuPont

VTD: 025 Hixon 1

VTD: 029 Lupton City

VTD: 035 North Chattanooga 1

VTD: 036 Northgate

VTD: 042 Riverview

VTD: 044 Stuart Heights 1

VTD: 051 Birchwood

Blocks (010104): 2006 2007

VTD: 058 Harrison 1

VTD: 059 Meadowview

Blocks (010104): 2022 2023

VTD: 062 Snowhill

Blocks (010101): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 3011 3012 3013 3017

Blocks (010103): 2000 2001 2002 2003 2004 2005 2006 2007 2009 2010 2011 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2031 2032 2033 2034

VTD: 063 Summit

VTD: 066 Dallas

Blocks (010303): 2026 2027

Blocks (010304): 2000 2012 2013 2014 2015 2016 2017 3010 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023

Blocks (010305): 1055 1056 1057

VTD: 070 Ganns

VTD: 071 Lakesite

VTD: 073 Middle Valley

VTD: 075 Pleasant Grove 1

VTD: 088 Hixson 2

VTD: 090 Harrison 2

Blocks (010101): 1000 1001 1002 1003 1009 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1028 1029 2014 2017 2018 2019 2020 2021 2022 2055

Blocks (011201): 1013 1014

Blocks (011413): 5003 5007 5008 5009 5010 5011 5012 5013 5014 5018

Blocks (011447): 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1023 1032 1038 2000 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012

VTD: 098 Harrison 3

Blocks (011413): 2000 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3003 3005

VTD: 101 Hixson 3

VTD: 103 Pleasant Grove 2

VTD: 139 North Chattanooga 2

Blocks (000600): 1002 1014 2000 2001 2002 2003 2004 2005 2006 2007 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2027 2036 3002 3003 3006 3009 3026 3027 3028 3029 3030 3031 3032 3034

Blocks (000700): 1027 1028 3024 3025

VTD: 144 Soddy Daisy 3

Blocks (010411): 4005 4024 4025 4026 4027 4028 4031 4038 4044

Blocks (010412): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1016 1017 4000 4012

VTD: 144 Stuart Heights 2

VTD: 164 Hixson 4*

VTD: 166 Summit 2

Blocks (011413): 5015 5016 5017

(27) District 27:

Hamilton County

VTD: 033 Mountain Creek 1

VTD: 037 Northwoods 1

VTD: 038 Northwoods 2

VTD: 043 St Elmo 1

Blocks (001800): 1003 1004 1005 1009 1015 1027 1028 1029 1030 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 2000 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067

Blocks (001900): 2052 2057 3000 3001 3002 3004 3005 3006 3044

VTD: 048 Lookout Valley 1

VTD: 065 Bakewell

Blocks (010201): 1004 1005 1006 1007 1008 1009 1010 1018 2000 2001 2002 2003 2004 2005 2006 2008 2009 2015 2022 2023 2025 2026 3022 3023 3037 3038 3040 3041 3042 3043 3046 3047 3048 3054

Blocks (010202): 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1044 1045 1046 1047 1048 1051 1052 1053 1054 3010 3027 3028 3029 3030 3031 3032 3033 3034 3043 3044 3045 3049

Blocks (010305): 1006 1007

Blocks (011001): 1014 1015 1016 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1040 1041 1043

VTD: 067 Fairmount

VTD: 068 Falling Water 1

VTD: 069 Flat Top Mountain

VTD: 072 Lookout Mountain 1

VTD: 074 Mowbray

VTD: 076 Red Bank 1

VTD: 077 Red Bank 2

VTD: 078 Red Bank 3

VTD: 081 Signal Mountain East

VTD: 082 Signal Mountain West

VTD: 083 Soddy Daisy 1

VTD: 084 Soddy Daisy 2

VTD: 085 Valdeau

VTD: 086 Walden

VTD: 092 Lookout Valley 2

VTD: 102 Northwoods 5

VTD: 106 Mountain Creek 2

VTD: 109 Falling Water 2

VTD: 111 Lookout Valley 3*

VTD: 119 Northwoods 3

VTD: 121 Lookout Mountain 2

VTD: 125 Red Bank 4

VTD: 127 Red Bank 6

VTD: 137 St. Elmo 2

VTD: 138 St. Elmo 3

Blocks (001800): 1013 1014 1016 1017 1018 1019 1023 1025 1026 1033 1035 1101

VTD: 144 Soddy Daisy 3

Blocks (010201): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 2024 2030 2031

VTD: 148 Soddy Daisy 4

VTD: 160 St Elmo 4

VTD: 161 Lookout Valley 4

VTD: 162 Northwoods 4*

VTD: 165 Soddy Daisy 5*

(28) District 28:

Hamilton County

VTD: 002 Alton Park

VTD: 003 Amnicola

VTD: 004 Avondale

VTD: 005 Bonny Oaks

VTD: 008 Bushtown

VTD: 011 Clifton Hills 1

Blocks (002300): 1000 1002 1009 1012 1013 1019 1020 1021 1022 1026 1027 1051

Blocks (002500): 2004 2005 3002 3003 3004 3005 3006 3007 3008 3009 3011 3012 3013 3014 3015 3016 3017 3019 3020 3021 3034 3035

Blocks (002600): 1028 1029 1030 2039 3047 3048

VTD: 013 Courthouse

Blocks (000400): 1001 1002 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054

Blocks (001100): 1013 1014 1015 1016 1017 1018 1019

Blocks (003100): 1049 1050 1051 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1082 1083 1084 1085 1088 1089 1105 1106 1107 1108 1125 1126

Blocks (012400): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076

VTD: 014 Dalewood

VTD: 015 Downtown

Blocks (001600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1060 1061 1062 1065 1066 1067 1068

Blocks (002000): 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1038 1039 1053 1054 1055 1056 1057 1058 1059 1060 1063 1064 1065 1066 1067 1082 1083 1084 1085 1087 1088 1089 1090 1125 1126 1140 1141

Blocks (003100): 1004 1005 1029 1030 1095 1096 1097 1098 1099 1112 1113 1114 1115 1119 1120 1121 1131 1132 1133 1134 1135 1139 1140

VTD: 018 East Chattanooga 1

VTD: 020 East Side 1

VTD: 021 Eastdale 1

VTD: 023 Glenwood

VTD: 024 Highland Park

Blocks (001100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054

Blocks (001200): 1010

Blocks (001400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1029 1036 1037 1038 1039 1040 1043 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017

VTD: 026 Howard

VTD: 027 Kingsport

VTD: 028 Lake Hills

VTD: 031 Missionary Ridge

Blocks (001200): 1011 1012

Blocks (002900): 2004 2005 2006 2007 2010 2011 2012

VTD: 032 Moccasin Bend

VTD: 034 Murray Hills

VTD: 040 Piney Woods

VTD: 041 Ridgedale

Blocks (001300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1034 1035 1036 1037 1038 1039 1053 1054 1055 1061 1062 2003 2004 2006 2007 2019 2020 2021 2029 2030 2033 2034 2035 2036 2042

Blocks (002600): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1021 1022 1023 1024 1025 1026 1027 1035 1036

VTD: 043 St Elmo 1

Blocks (001800): 1007 1008 1010 1012

VTD: 045 Sunnyside

Blocks (002900): 1001 1004 1005 1006 2000 2001 2002 2003 2008 2009 2013 2014 2015 2016 2017 2018

VTD: 049 Woodmore

VTD: 061 Ridgeside

VTD: 094 Eastgate 1

VTD: 098 Harrison 3

Blocks (011413): 3004 3015 3016 3017 3018 3019 3024 3025 3031 3032 3038

VTD: 117 Mountain Creek 4

VTD: 131 Eastdale 2

VTD: 132 East Side 2

VTD: 133 Clifton Hills 2

VTD: 138 St. Elmo 3

Blocks (001800): 1011

VTD: 139 North Chattanooga 2

Blocks (000600): 1013

VTD: 140 Harrison 4

(29) District 29:

Hamilton County

VTD: 001 Airport 1

VTD: 006 Brainerd

Blocks (003000): 2000 2001 2002 2003 2004 2005 2007 2008 2009 2010 2011 2012 2013 2044

VTD: 007 Brainerd Hills

Blocks (003400): 1010 1011 1012 1013 1014 1015 1019 1020 1021 1022 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2030 2031 2032 2033 2034 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030

Blocks (011445): 1034 1036

VTD: 046 Tyner 1

VTD: 050 Apison 1

Blocks (011204): 3012

VTD: 051 Birchwood

Blocks (010104): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 2000 2004 2005 2008 2009 2010 2021 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040

VTD: 052 Collegedale 1

Blocks (011201): 5048 5049 5061 5062 5063 5064 5065 5066 5075 5076 5077 5078 5079 5080 5083 5085 5086

Blocks (011203): 1000 1001 1002 1003 1004 1005 1006 1007 1014 1015 1017 1018 1019 1020 1021 2001 2002 3001 3005

Blocks (011204): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1027 1028 1030 1032 2000 2001 3006 3013

Blocks (011311): 4011 4014 4034 4035 4036 5019 5020 5021

VTD: 059 Meadowview

Blocks (010103): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1025 1026 1028 1029 1030 1031 1032 1033 1036 1044 1045

Blocks (010104): 2001 2002 2003 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2025 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047

VTD: 060 Ooltewah 1

Blocks (011201): 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1028 1029 1030 1031 1033 1037 1038 1039 1040 1041 1048 1049 1050 1051 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 3000 3001 3002 3003 3005 3006 3007 3008 3009 3012 3021 3022 3023 3024 3025 3026 3027 3029 3030 3031 3032 3033 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4020 4021 4023 4024 4025 4026 4027 4028 4029 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5028 5029 5030 5031 5032 5033 5034 5035 5036 5037 5038 5039 5040 5041 5042 5043 5044 5045 5046 5047 5050 5051 5052 5053 5054 5055 5056 5057 5058 5059 5060 5067 5068 5069 5070 5071 5072 5073 5074 5081 5082 5084

Blocks (011204): 1000 1001 1002 1003 1004 1005 1026 1031 3007

Blocks (011311): 4006 4007 4008 4009 4010 4013 4015 4016 4029 4030 4031 4032 4033 4038

Blocks (011447): 2001 2002 2003 2004 2005 2006 2007 2008

VTD: 062 Snowhill

Blocks (010101): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3014 3015 3016 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036

Blocks (010103): 1021 1022 1023 1024 1027 1034 1035 1037 1038 1039 1040 1041 1042 1043 1046 1047 1048 2008 2012 2013 2014 2015 2016 2030 2035 2036 2037 2038 2039 2040 2041 2042 2043

Blocks (010104): 2024

Blocks (011201): 1000 1001 1002 1003 1004 1005 1006 1007 3004 3010 3011 3013 3014 3015 3016 3017 3018 3019 3020 3028

VTD: 065 Bakewell

Blocks (010201): 1000 1001 1002 1003 1011 1012 1013 1014 1015 1016 1017 1029 1030 1031 1032 3000 3001 3002 3003 3004 3005 3007 3014 3015 3016 3017 3018 3019 3020 3039 3044 3045

Blocks (010202): 3014 3017 3021 3022 3023 3024 3025 3035 3036 3037 3038 3039 3040 3041 3042 3046 3047 3048 3050 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029

VTD: 066 Dallas

Blocks (010303): 1003 1004 1005 1006 1007 1008 1009 1010 2000 2001 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2035 2036 2037 2038

Blocks (010304): 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2018 3000 3002 3003 3004 3005 3006 3007 3008 3009 3011 3012

Blocks (010305): 1018 1020 1021 1022 1023 1024 1025 1026 1027 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1044 1045 1046 1049 1050 1051 1052 1053 1054 1058 1059 1060 1061

Blocks (010306): 1048 1050 2016 2051 2052

VTD: 080 Sale Creek

VTD: 089 Ooltewah 2

VTD: 090 Harrison 2

Blocks (010101): 1004 1005 1006 1007 1008 1010 1011 1012 1013 1024 1025 1026 1027 1030

Blocks (011201): 1008 1009 1010 1011 1012

Blocks (011413): 5000 5001

Blocks (011447): 1000 1001 1002 1003 1004 1005 1006 1017 1018 1019 1020 1021 1022 1024 1025 1026 1027 1028 1029 1030 1031 1033 1034 1035 1036 1037

VTD: 093 Concord 2

Blocks (011311): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1010 2012 2013 2014 2015 2016 5004 5011 5013 5041

Blocks (011321): 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4021 4022

Blocks (011323): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013

VTD: 095 Eastgate 2

Blocks (002900): 1023 1024 1025 1026 1027 1028

Blocks (003000): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026

Blocks (003300): 1009 1013 1014 1015 1016 1017 1018 1019 2007 2008 2009 2010 2011 2012 2014 2015 2016 2017 2018 2019 2020 2021

VTD: 097 Tyner 2

VTD: 112 Airport 2

VTD: 118 Apison 2

Blocks (011203): 1008 1009 1010 1011 1012 1013 1022

VTD: 122 Collegedale 2

VTD: 130 Tyner 4

VTD: 141 Concord 3

VTD: 143 Ooltewah 3*

VTD: 154 Airport 4

VTD: 166 Summit 2

Blocks (011311): 2000 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 4004 4005 4012 4017 4018 4019 4020 4021 4022 4023 4024 4025 4028 4037 4039 4040 4041 4042 4043 5026 5040

Blocks (011443): 2000

Blocks (011447): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (980200): 1146 1167

(30) District 30:

Hamilton County

VTD: 006 Brainerd

Blocks (002800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (003000): 2035 2036 2037 2038 2039 2040 2041 2043 2045 2046 2047

Blocks (011442): 1006

Blocks (011600): 1000 1004 2000 2004 3000 3001 3002 3003 3004 3016

Blocks (011700): 1000 1001 2000 3000 3001

VTD: 007 Brainerd Hills

Blocks (003400): 2028

Blocks (011442): 1005

VTD: 009 Cedar Hill

VTD: 011 Clifton Hills 1

Blocks (002500): 3018 3022 3023 3024 3027 3032 3033 3036 3037 3038

VTD: 012 Concord 1

VTD: 017 East Brainerd 1

VTD: 019 East Lake

VTD: 024 Highland Park

Blocks (001300): 2001

VTD: 031 Missionary Ridge

Blocks (001300): 2000 2008 2010

Blocks (002400): 1000 1001 1002 1004 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025

Blocks (002500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1013 1014 1015 1016 1017 1018 1021 1022 1023 1024 1025 1026 1037 1038 1039 1040 1041 1042

Blocks (002600): 1000 1001

Blocks (002800): 3004 3005 3006 3007 3008 3010 3022 3025 3027

VTD: 041 Ridgedale

Blocks (001300): 2002 2005 2009 2011 2012 2013 2014 2015 2016 2017 2018 2022 2023 2024 2025 2026 2027 2028 2031 2032 2037 2038 2039 2040 2041 2043 2044

Blocks (002500): 1020

Blocks (002600): 1002 1003 1004 1005 1006 1007 1008 1020 1033 1034

VTD: 045 Sunnyside

Blocks (002800): 3000 3001 3002 3003 3009 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3023 3028 3029 3030 3031 3042 3043 3044 3045

VTD: 050 Apison 1

Blocks (011203): 2011 2032 2033 2034 2035 2036 2040 2041 2042 2045 2046 2047 2048 2049

Blocks (011204): 2002 2003 2011 2017 2019 2020 3004 3008 3014 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 4000 4001 4002 4003 4006 4007 4008 4009 4010 4013 4015 4016 4017 4018 4019 4020 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034

VTD: 052 Collegedale 1

Blocks (011203): 2000 2003 2004 2005 2006 2007 2008 2009 2010 2012 2013 2014 2015 2016 2017 2018 2021 2022 2024 2025 2026 2028 2029 2030 2031 2037 2038 2039 2043 2044

Blocks (011204): 1020 1021 1022 1023 1024 1025 1029 2004 2005 2006 2007 2008 2009 2010 2012 2013 2014 2015 2016 2018 3005 3009 3010 3011 3015 3016 3017 3018

VTD: 053 East Ridge 1

VTD: 054 East Ridge 2

VTD: 055 East Ridge 3

VTD: 056 East Ridge 4

VTD: 057 East Ridge 5

VTD: 060 Ooltewah 1

Blocks (011203): 2019 2020 2023 2027

Blocks (011204): 3000 3001 3002 3003

VTD: 064 Westview 1

VTD: 091 Westview 2

VTD: 093 Concord 2

Blocks (011321): 4020

Blocks (011323): 2004 2005 2019

VTD: 095 Eastgate 2

Blocks (002800): 1022 1024

Blocks (003000): 2006 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2042

VTD: 096 Westview 3

VTD: 104 East Brainerd 2

VTD: 118 Apison 2

Blocks (011203): 1016 3000 3002 3003 3004 3006 3007 3008 3009

Blocks (011204): 4004 4005 4011 4012 4014 4021

(31) District 31:

Bledsoe County

Rhea County

Roane County

VTD: Eureka

VTD: Glen Alice

VTD: Rockwood Ward 1

Sequatchie County

(32) District 32:

Loudon County

VTD: Eatons

Blocks (060100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1022 1024

Blocks (060301): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2031 2032 2033 2034 2035 2036 2040 2042 2044

Blocks (060302): 1000 1001 1002 1003 1004 1006 1007 1008 1009 1010 1011 1013 1014 1015 1016 1040

VTD: Glendale

Blocks (060202): 1152

Blocks (060302): 4072

Blocks (060400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 2053 2054 2055 2056 2057 2058 2059 2060 2061 2063 2064 2065 2066 2067 2068 2069 2070 2071 2123 2125 2126 2127 2128 2129 2130

VTD: Highland Park

VTD: Lenoir City

Blocks (060201): 2200 2201

Blocks (060202): 1083 1084 1085 1086 1087 1088 1089 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1153 1154 1155 1156 1157 1158 1159 1160 1161 2000 2001 2002 2003 2004 2005 2009 2010 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 3035 3036 3037 3038 3052 3056 3057 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 4004 4005 4006 4007 4008 4018 4019 4023 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046

Blocks (060301): 2043 2045 2046 2047 2048 2050 2051 2053 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2085 2087 2088 2089 2090 2091 2092 2093 2101 2102 2104 2107 2112 2114 2115 2116 2117 2118 2120 2121 2122 2123 2124 2125 2126 2132 2133 2134 2135 2136

Blocks (060302): 3039 3040 3041 3042 3043 4047 4062 4085 4088 4089 4090 4091 4092 4093 4100 4101 4109 4110 4111 4114

VTD: Lenoir City Outside

Blocks (060301): 2026 2027 2028 2029 2030 2037 2049 2052 2054 2055 2056 2057 2058 2096 2097 2098 2103 2108 2109 2113 2127 2128 2129 2130 2131 2137

Blocks (060302): 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3044 3045 4063 4064 4069 4070 4071 4079 4080 4081 4082 4083 4084 4086 4087 4094 4095 4096 4097 4098 4099

Roane County

VTD: Cave Creek

VTD: Cherokee

VTD: Dyllis

VTD: Emory

VTD: Emory Heights

VTD: Fairview

VTD: Harriman Ward 1

VTD: Johnson School House

VTD: Kingston Ward 1

VTD: Kingston Ward 2

VTD: Lawnville

VTD: Midtown

VTD: Midway

VTD: Oak Hills

VTD: Oliver Springs

VTD: Orchard View

VTD: Paint Rock

VTD: Paw Paw

VTD: Renfro

VTD: Rockwood Ward 2

VTD: South Harriman

(33) District 33:

Anderson County

VTD: Block House Valley

VTD: Briceville

VTD: Claxton

VTD: Clinch Valley

Blocks (020902): 2000 2001 2002 2003 2005 2006 2009 2010 2011 2012 2013 2014 2015 2016 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2031 2032 2033 2034 2035 2040 2047 2048 2049 2050 2051 2052 2053 2054 2062 2063 2064 2065 2086 2091 2117 2118 2119 3008 3011 3026 3027

VTD: Clinton

VTD: Clinton High

VTD: Clinton Middle School

VTD: Dutch Valley

VTD: Emory Valley

VTD: Fairview

Blocks (020902): 3028 3032 3033 3037 3038 3039 3040 3049 3050 3051 3052 3053 3054 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033

VTD: Glen Alpine

VTD: Glenwood

VTD: Hendrix Creek

VTD: Highland View

VTD: Lake City

Blocks (020800): 1050 1056 1057 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1097 1098 1102 1112 1113 1114 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2031 2034 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2069 2073 2078 2079

VTD: Lake City Middle School

Blocks (020700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1028 1032 1033 1034 1049 1050 1051 1052 1053

Blocks (020800): 1051 1052 1053 1054 1055 1058 1059 1060 1061 1062 1081 1082 1096 1143 2030 2032 2033 2035 2036 2037 2056 2068 2070 2071 2072 2074 2075 2076 2077 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3066

Blocks (021201): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3024 3031 3032 3033 4008 4009 4010 4011 4013

VTD: Marlow

VTD: North Clinton

VTD: Norwood

VTD: Oak Ridge City Hall

VTD: Pine Valley

VTD: Robertsville

VTD: Rosedale

VTD: South Clinton

VTD: Tri-County

VTD: West Hills

VTD: Woodland

(34) District 34:

Rutherford County

VTD: 07-1 Blackman Elementary School

Blocks (040701): 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1083

Blocks (040808): 2008 2009 2010 2011 2012 2014 2015 2020 2021

Blocks (040809): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3014 3015 3016 3017 3018 3019 3021

Blocks (040902): 1037 1038 1039 1076 1082 3006 3007 3008 3012 3032 3045

Blocks (040903): 1084 1087 1088

Blocks (040904): 3004 3011 3012 3013 3014 3015 3016 3018 3019 3020

Blocks (040905): 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3067 3068 3069 3070

VTD: 07-2 Riverdale High School

VTD: 07-3 Middle TN Electric Membership Corp

VTD: 08-1 Blackman United Methodist Church

Blocks (040807): 1017 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3014 3015 3016 3022 3024 3025 3026 3027

Blocks (040808): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (040902): 2016 2017 2018 2040 2041 2042 2052 2055 2056 2057 2058

VTD: 08-2 Eagleville Community Center

VTD: 08-3 Lebanon Camp Church

VTD: 08-4 Rockvale Community Center

VTD: 09-1 Stewart Creek Elementary

Blocks (040806): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 4002 4004 4005 4006 4007 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4029 4032 4033 4034

Blocks (040807): 1002 1004 1006 1009 1010 1011 1012 1013 1014 1015 1016 1018 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

VTD: 10-2 Stewartsboro School

Blocks (040806): 4001

VTD: 13-1 Bellwood School

VTD: 13-2 World Outreach Church

VTD: 18-1 Patterson Park

Blocks (041600): 3045 3046 3052 3053 3054 3055 3056 3057 3058 4020 4021 4022 4023 4024 4026 4027

Blocks (041800): 3039 3040 3041 3042 3043 3048 3050 3054 3055 3057

Blocks (041900): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

Blocks (042000): 1004 1018 2003 2004 2007 2008 2009 2012

Blocks (042100): 1032 1033 1034

VTD: 18-2 Mid TN Realtors Association Bldg

Blocks (040905): 1004 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1018 1019 1020 1021 1022 1023 1024 1025 1026 2014 2020 2021

VTD: 18-3 Wilderness Station III

VTD: 19-1 Mitchell Neilson Primary

Blocks (040901): 1085 1086 1089

VTD: 19-3 Lane Agri-Park

Blocks (040901): 1087

Blocks (040902): 1062 1063 1077 1085

VTD: 20-1 Creekmont General Baptist Church

Blocks (040808): 1001 1002

VTD: 20-2 Blackman Middle School

Blocks (040902): 1000 1001 1002 1036 1040 1042 1043 1044 1045 1046 1047 1052 1053 1054 1058 1059 1060 1061 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1078 1079 1080 1081 1084 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2043 2044 2045 2046 2047 2048 2049 2050 2051 2053 2054 2059 2060 2061

Blocks (042300): 1161 1162 1164 1165 1166 1167 1168 1169 1170 1171 1172 1173 1174 1175 1176 1177 1178 1180 1181 1182 1183 1184

(35) District 35:

Claiborne County

Grainger County

Union County

VTD: 1-1 Maynardville Elementary

Blocks (040100): 5057 5059 5060 5065 5066 5067 5068 5069 5071 5072 5073 5074 5075 5076 5077 5078 5079 5080 5081 5082 5083

Blocks (040201): 2010

VTD: 2-2 Luttrell Elementary School

Blocks (040100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 4017 4019 4020

VTD: 3-3 Brock Community Center

VTD: 5-10 Sharps Chapel Elementary

VTD: 5-13 Bradens School House

(36) District 36:

Anderson County

VTD: Andersonville

VTD: Clinch Valley

Blocks (020902): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1017 1018 1019 1020 1021 1023 1024 1025 1026 1027 1028 1029 1038 1039 1040 1041 1042 1043 1044 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 3000 3001 3002 3003 3004 3005 3006 3007 3012 3013 3014 3015 3016 3017 3022 3023 3024 3025

VTD: Fairview

Blocks (020901): 3035 3036 3037 3038 3039 3040 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3113

Blocks (020902): 3018 3019 3020 3021 3041 3042 3043 3044 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: Lake City

Blocks (020800): 1036 1037 1039 1040 1041 1042 1045 1046 1047 1048 1049 1099 1100 1101 1103 1104 1108 1109 1110 1111 1115 1116 1140

VTD: Lake City Middle School

Blocks (020800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1038 1043 1044 1105 1106 1107 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1141 1142 1144

VTD: Norris

Campbell County

Union County

VTD: 1-1 Maynardville Elementary

Blocks (040100): 4003 4030 4035 4037 4038 4039 4051 4073 5063 5064

Blocks (040201): 1021 1031 1032 1034 1035 1036 1037 1038 1039 1041 1042 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1061 1062 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3055 3056 3057 3062 3063 3064

Blocks (040202): 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2058 4000 4001 4002 4003 4008 4015 4057 4058 4059 4060 4062

VTD: 2-2 Luttrell Elementary School

Blocks (040100): 3019 3035 3036 3037 3038 3039 3040 3041 3042 4000 4001 4002 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4018 4021 4022 4023 4024 4025 4026 4027 4028 4029 4031 4032 4033 4034 4036 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4074

Blocks (040201): 3054 3058 3059 3060 3061

Blocks (040202): 4046

VTD: 3-2 Cedar Grove Community Cen.

VTD: 4-7 Big Ridge Elementary Sch.

VTD: 6-5 Plainview Community Center

VTD: 6-6 Paulette Community Center

(37) District 37:

Rutherford County

VTD: 01-1 LaVergne City Hall

Blocks (040101): 1002 1003 1005 1006 1009 1010 1011 1012

VTD: 01-2 Roy Waldron School

Blocks (040101): 1000 1001 1004 1007 1008 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034

Blocks (040102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015

Blocks (040103): 1000 1001 1002 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1016 1017 1029 1030 1039 1040 1041 1042 1043 1044 1045 1057 1058 1064 1072 1073

Blocks (042200): 3027 3028

VTD: 02-2 Walter Hill School

Blocks (040501): 1000 1001 1002 1003 1004 1013 1014 1016 1018 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 3026 3035 3036 3039 3040 3041 3042 3043 3044 3045 3046

Blocks (041000): 1041 1059

VTD: 03-1 Leana Community Center

VTD: 03-2 Nissan Activity Center

VTD: 03-3 Wilson Elementary School

Blocks (040403): 4000 4001 4004 4011 4012 4036 4037 4040 4044 4045

Blocks (040501): 1005 1006 1007 1008 1009 1010 1011 1012 1015 1017 1020 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3027 3028 3029 3030 3031 3032 3033 3034 3037 3038 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036

Blocks (042200): 3000 3001 3004 3029

VTD: 05-1 First Baptist Church of LaVergne

Blocks (040103): 1003 1004 1059 1060 1061 1062 1063 1065 1066 1067 1068 1069 1070

VTD: 07-1 Blackman Elementary School

Blocks (040902): 1029

VTD: 11-1 Smyrna Middle School

Blocks (042200): 1000 1001 1002 1003 1004 1005 1006 1008 1009 1010 1011 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055

VTD: 12-1 Tennessee Rehab Center

Blocks (040403): 1004 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2000 2001 2002 2003 2004 2005 2006 2008 2009 2011 2012 2014 2015 2023 2024 2025 3002 3006 3010 3011 3012 3013 3014 3015 3016 3022 3025 3026 3027 3028 3029 4015 4035 4038 4039 4041 4042 4043

Blocks (042200): 1018 1019 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 3025 3063 3064 3065 3066 3073 3074 3075 3076 3077 3078 3079 3080 3082 3083 3084 3092

Blocks (042300): 1038 1039 1040 1041 1042 1043 1045 1046 1047 1085 1086 1087

VTD: 14-1 Northfield Elementary School

VTD: 14-2 Siegal Elementary School

Blocks (041000): 1039 1040 1042 1043 1047 1048

Blocks (041301): 2000 2001 2002 2003 2013 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: 15-1 Kingwood Church of Christ

Blocks (041402): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 2009 2010 2011 2012 4000 4001 4002 4003 4004 4005 4007 4008

Blocks (041600): 1000 1001

VTD: 16-1 Central Middle School

VTD: 16-2 Mitchell Neilson Elementary

VTD: 19-1 Mitchell Neilson Primary

Blocks (040901): 1031 1042 1043 1044 1062 1073 1074 1075 1076 1077 1078 1079 1080 1082 2073

Blocks (041302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 2027 2028 2029 2030 2031 2032 2033

Blocks (041700): 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1032 1033 1037 1038 1040 1041 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3021 3022 4004 4005

VTD: 19-2 Seigel Middle School

VTD: 19-3 Lane Agri-Park

Blocks (040901): 1020 1022 1023 1024 1025 1026 1027 1028 1030 1032 1033 1034 1035 1036 1037 1039 1040 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1066 1067 1070 1071 1081 1083 1094 1095 1096 1097 1098

Blocks (040902): 1055 1056 1057 1083

VTD: 20-2 Blackman Middle School

Blocks (040901): 1021 1029 1099 1101

Blocks (040902): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1030 1031 1032 1033 1034 1035 1041 1048 1049 1050 1051

(38) District 38:

Clay County

Fentress County

VTD: Allardt

VTD: Armathwaite

VTD: Community Center

VTD: Crossroads

VTD: Pall Mall

VTD: Pine Haven

VTD: West Fentress

Macon County

Pickett County

Scott County

(39) District 39:

Franklin County

VTD: 1-1 FC Annex

VTD: 2-1 Clark Memorial

VTD: 3-1 Broadview

VTD: 3-2 Huntland

Blocks (960800): 1027 1028 1029 1030 1043 1044 1045 1046 1047 1048 1049 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1130 1131 1132 1137 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1158 1159 1164 1165 1166 1177 1178 1179 1181 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070

VTD: 3-3 Old Salem

VTD: 4-1 Belvidere

VTD: 4-2 Cowan

VTD: 4-3 Liberty

VTD: 5-1 Keith Springs

Blocks (960600): 3060 3062 3063 3067 3078 3080 3085 3088 3089 3092 3094 3095 3096 3097 3098 3099 3100 3102 3103 3109 3117 3123 3135

Blocks (960700): 2120

Blocks (960800): 1138 1139

VTD: 5-2 Sewanee

VTD: 5-3 Sherwood

Blocks (960600): 1206

Blocks (960700): 2047 2050 2051 2053 2054 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2077 2081 2085 2088 2089 2094 2100 2101 2102 2103 2105 2106 2107 2108 2109 2121 2122 2123 2124 2125 2140 2141 2142 2143

VTD: 6-1 Alto/Oak Grove

VTD: 6-2 Capitol Hill

VTD: 6-3 UTSI

VTD: 7-1 North Lake

VTD: 7-2 Winchester Springs & Center Grove

VTD: 8-1 Decherd

VTD: 8-2 Estill Springs

Marion County

VTD: Battle Creek

VTD: Elder Mountain

VTD: Foster Falls

VTD: Haletown-Ladds

VTD: Lusk Store

VTD: Mineral Springs

VTD: Monteagle

VTD: Powells Crossroads

VTD: Sequatchie

VTD: Waldens Ridge

VTD: Whitwell

VTD: Whitwell Mtn. FD

Moore County

(40) District 40:

DeKalb County

VTD: 1-1 Alexandria

VTD: 1-2 Temperence Hall

VTD: 1-3 Edgar Evins State Park

VTD: 2-1 Liberty

VTD: 2-2 Dowelltown

VTD: 2-3 Snows Hill

VTD: 3 Middle School

Blocks (920101): 1023 1024 1025 1026 1031 1033 1034 1035 1036 1039 1040 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1058 1059 1060 1061

Blocks (920200): 2009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3076 3077 3078 3079 3088 3089 3090 4000 4001 4002 4003 4004 4005 4006 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4021 4022 4023 4024 4025 4026 4027 4028 4030 4031 4032 4033 4034 4035 4041 4049 4050

Blocks (920300): 1071

VTD: 4-1 Cherry Hill

VTD: 4-2 Rock Castle

VTD: 4-3 Courthouse

VTD: 5-1 Johnson Chapel

VTD: 5-2 Elementary School

VTD: 7 Church of Christ Annex

Blocks (920200): 1000 1001 1002 1003 1004

Smith County

Sumner County

VTD: 01 Westmoreland

Blocks (020101): 2046

Blocks (020601): 2005 2089 2090 2091 2093

Blocks (020602): 1000 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1028 1029 1030 1031 1032 1033 1034 1092 1093 1096

VTD: 03 Bethpage

VTD: 03 Cairo

VTD: 03 Castalian Springs

VTD: 03 Civic Center

VTD: 05 South Water

Blocks (020901): 1029 1030 1031 1039 1049 1050 1051 1052 1053

Blocks (020902): 1017 1019 1020 1021 1024 1025

VTD: 06 Gallatin Sr. High School

VTD: 06 Jack Anderson

VTD: 06 Vol State

Trousdale County

(41) District 41:

Fentress County

VTD: Banner Springs

VTD: Clarkrange

VTD: Courthouse

VTD: Grimsley

VTD: Shirley

VTD: York Elementary

Jackson County

Morgan County

Overton County

(42) District 42:

Putnam County

VTD: 01A Capshaw

VTD: 01C South Cookeville

VTD: 02A Northeast Elementary

VTD: 03A University

VTD: 05A Cookeville Community Center

VTD: 05C Prescott South

VTD: 05F Dry Valley

VTD: 06A Cane Creek

VTD: 07A Burgess Falls

VTD: 07D Twin Oak

VTD: 08D Boma

VTD: 08E Buffalo Valley

VTD: 08F Cornerstone Middle

VTD: 08G Upperman

VTD: 09A Double Springs North

VTD: 09B Double Springs South

VTD: 10 Pavilion

VTD: 10B Sycamore

VTD: 11A Bangham

VTD: 11B Cookeville High School

VTD: 12A Algood Inside

VTD: 12B Algood Outside

VTD: 12C Brotherton

(43) District 43:

Grundy County

Warren County

VTD: 01-1 McMinnville Civic Center

VTD: 04-1 TSU Nursery Res. Center

VTD: 05-1 Three Star Mall

VTD: 05-2 Beersheba Towers

VTD: 06-1 Warren Co. Middle School

VTD: 07-1 East Side School

VTD: 08-1 Fairview Community Center

VTD: 08-2 Irving College School

VTD: 10-1 Centertown One

VTD: 11-1 Midway Community Center

VTD: 11-2 Hwy 56 N Church of Christ

VTD: 12-1 Northside Baptist Church

VTD: 12-2 Lucky Community Center

White County

(44) District 44:

Sumner County

VTD: 01 Corinth

VTD: 01 North Sumner

VTD: 01 Westmoreland

Blocks (020101): 1000 1003 1004 1005 1006 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101

Blocks (020102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3030 3031 3032 3033 3034 3035 3036 3037 3040 3041 3042 3043 3044 3047 3048 4000 4001 4002 4003 4004 4005 4006 4007 4008 4033 4034 4035 4036 4037 4038 4039 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4059 4062 4063 4064 4065 4066 4071 4072 4073 4074 4076

Blocks (020601): 2000 2001 2002 2003 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2017 2018 2019 2021 2022 2023 2025 2070 2092

Blocks (020602): 1001

VTD: 02 Portland

VTD: 02 Wiseman

VTD: 03 Bushes Chapel

VTD: 04 County Admin. Bldg.

VTD: 04 Salem

VTD: 04 Union Elementary

VTD: 05 Gallatin City Hall

VTD: 05 South Water

Blocks (020603): 1023 1024 1025

Blocks (020700): 1025

Blocks (020901): 1000 1001 1002 1003 1004 1005 1006 1008 1009 1054

Blocks (020902): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1022 1023 1026 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4020 4021 4022 4023 4024 4025 4026 4027

VTD: 07 Saundersville

VTD: 09 Nannie Berry

Blocks (021204): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2022 2023 2024 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3034

VTD: 09 Rock Castle

Blocks (021201): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 4002 4003

Blocks (021204): 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3035

VTD: 12 Oakmont

Blocks (020206): 1037 1038 1039

Blocks (020207): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019

Blocks (020403): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1030

Blocks (020404): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1025 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1038 1039 1042

(45) District 45:

Sumner County

VTD: 04 Cottontown

VTD: 07 Long Hollow

VTD: 07 Magnet School

VTD: 08 Brown Elementary

VTD: 08 Lakeside

VTD: 09 Indian Lake

VTD: 09 Nannie Berry

Blocks (021201): 1000

Blocks (021204): 2025

Blocks (021205): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 2028 2031 2043 2044 2045 2046 2047 2048 2049 2050 2051

VTD: 09 Rock Castle

Blocks (021201): 2000 2001 2002 2003 2004 2005 2006 2009 2013 2014 4008 4009 4010 4011

VTD: 10 Center Point

VTD: 10 Trinity

VTD: 10 Walton Ferry

VTD: 11 Hunter

VTD: 11 Madison Creek

VTD: 11 Millersville

VTD: 12 Oakmont

Blocks (020403): 1039 1040 1041

Blocks (020404): 1016 1017 1018 1019 1020 1021 1022 1023 1024 1026 1037 1040 1041 1043 1044

Blocks (020405): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1023 1024 1026 1027 1028

Blocks (020406): 2000 2001 2002

VTD: 12 White House City Hall

VTD: 12 White House Middle School

(46) District 46:

Cannon County

DeKalb County

VTD: 3 Middle School

Blocks (920200): 1017 1019

Blocks (920300): 1072 1073 1076 1077 1081 1082

VTD: 6-1 Belk

VTD: 6-2 Keltonburg

VTD: 6-3 Blue Springs

VTD: 7 Church of Christ Annex

Blocks (920102): 3004 3005 3006 3007 3008

Blocks (920200): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1018 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 2026 2027 2029 2030 2038 2042 2053 2054 2055 2056 2057 2058 2059 2060 3073 3080 3081 3082 3083 3084 3085 3086 3087 3091 4007 4019 4020 4029 4036 4037 4038 4039 4040 4042 4043 4044 4045 4046 4047 4048 4051 4052

Wilson County

VTD: 04 Cooks UMC Church

Blocks (030204): 2052 2061 2062 2116 2117

VTD: 05 Berea Church of Christ

Blocks (030101): 1044 1060 1066 1067 1071 1072 1073 1074 1076 1077 1078 1079 1080 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1103 2024 2026 2045 2047 2078 2079 2080 2081

Blocks (030204): 2024 2025 2026 2027 2028 2053 2054 2055 2056 2057 2058 2060 2063 2064 2065 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2114 2115 2118 2119

VTD: 06 Carroll-Oakland School

Blocks (030101): 2046 2054 2055 2056 2057 2058 2064 2065 2066 2067 2068

VTD: 07 Shop Springs Baptist Church

VTD: 07 Southside Elementary School

VTD: 07 Watertown High School

VTD: 09 Commerce Cumberland Pres. Church

VTD: 09 Cottage Home Dem. Club

VTD: 09 Statesville Home Dem. Club

VTD: 09 Watertown Community Center

VTD: 12 Cedars of Leb. St. Park Assembly Hall

Blocks (030903): 3023 3024 3025

Blocks (030904): 1026 1027 1028 1029 1030 1031 1032 1042 1043 1044 1045 1046 1053 1054 1055 1056 1057 1058 1059 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1119 1120 1123 2005 2006 2007 2008 2009 2010 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2096 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2155 2156 2157 2158 2159 2160 2163 2164 2165 2166 2167

VTD: 12 Norene Community Center

VTD: 14 Gladeville Elementary

Blocks (030800): 1127 1128

Blocks (030903): 1007 1008 1034 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1080 1081 1082 1083 1120 1167 1169 1170 1171 1172 1173 1174 1175 1176 1177 1178 1179 1180 1181 1182 1183 1184 1185 1197 1200 3001 3002 3003 3004 3005 3018 3019 3020 3021 3022

Blocks (030904): 1000 1001 1002 1003 1004 1005 1007 1008 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1033 1034 1035 1036 1037 1038 1039 1040 1041 1047 1048 1049 1050 1051 1052 1060 1061 1062 1063 1118 1122

VTD: 14 Wilson County Board of Education

VTD: 15 Tuckers Cross Roads School

VTD: 17 Faith Evangelical Lutheran Church

VTD: 19 Jimmy Floyd Family Center

Blocks (030101): 2043 2044 2048 2049 2059 2060 2061 2062 2063 2069 2070 2071 2072 2073 2074 2075 2076 2077

Blocks (030500): 1007 1008 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3042 3043 3044 3045 3046 3047 3048 3049

VTD: 20 Market Street Community Center

Blocks (030102): 3065 3069

Blocks (030500): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 4009 4010 4011 4012 4013 4014 4015 4018

Blocks (030700): 1000 1001 1002 1003 1004 1005 1006 1011 1012 1013 1014 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1049 1053 1056 2000 2001 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2031 2032 2033 2034 2035 2036

VTD: 21 Water & Wastewater Auth. Of Wilson Co.

VTD: 23 West Hills Baptist Church

VTD: 24 First United Methodist Church

VTD: 25 Leeville Club House

Blocks (030202): 1018 1070 1082 1089 3023 3024 3025 3026 3037 3038 3039 3040 3041 3042 3043 3055 3056 3057 3058 3059 3060 3061 3062 3063 3082 3083 3084 3085 3086 3087 3090

VTD: 25 Maple Hill Church of Christ

(47) District 47:

Coffee County

Warren County

VTD: 02-1 Courthouse

VTD: 02-2 Warren County Airport

VTD: 03-1 Westwood Church of Christ

VTD: 03-2 Smartt Station Fire Hall

VTD: 08-3 LBJ & C Headstart

VTD: 09-1 Morrison Ruritan Club

VTD: 09-2 Viola Valley Comm. Center

VTD: 10-2 Centertown Comm. Ctr.

(48) District 48:

Rutherford County

VTD: 02-1 Lascassas School

VTD: 02-2 Walter Hill School

Blocks (040502): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 2009 2010 2011 2012 2019 2020 2021 2022 2023 2024

Blocks (041000): 1000 1038

Blocks (041101): 1035 1036 1038 1041 1042 1043 1044 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2013 2014 2015 2016 2020 2026 2027 2034 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3014 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3037 3039 3040 3041 3042 3043 3048 3053 3054 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 4009 4010 4011 4012 4013 4014 4025

VTD: 02-3 Milton Fire Hall

VTD: 04-1 Advent Lutheran Church

VTD: 04-2 Bud's Tire Shop

VTD: 04-3 Kittrell School IV

VTD: 04-4 Oakland High School

VTD: 06-1 Buchanan School

VTD: 06-2 Christiana Middle School

VTD: 06-3 Kittrell School VI

VTD: 14-2 Siegal Elementary School

Blocks (041101): 2011 2012 2017 2018 2019 2021 2022 2023 2024 2025 2028 2031 2033 2035 3015 3034 3035 3036 3038 3052

VTD: 15-1 Kingwood Church of Christ

Blocks (041101): 1007 1009 1010 1011 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1031 1033 1034 1037 1039 1040 1045 1046 1047 1048 1049 1050 1051 1052 1053 2029 2030 2032 2036 3013 3044 3045 3046 3047 3049 3050 3051 3055 4005 4006 4007 4008 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024

Blocks (041401): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1035 1036 1037 1038

Blocks (041402): 2000 2001 2002 2003 2004 2005 2006 2007 2008

VTD: 17-1 North Blvd Church of Christ

VTD: 18-1 Patterson Park

Blocks (041800): 3053

Blocks (042000): 2000 3024

Blocks (042100): 1019 1020 1021 1022 1023 1024 1025 1027 1030 1031

VTD: 18-2 Mid TN Realtors Association Bldg

Blocks (041201): 1000 1001 1002 1010 1012 1013 1014 1015 1016 1017 1018 1019 1022 1023 1024 1025 1026 1027 1028 1029 1053 1054 1060

Blocks (041800): 3046 3056 3060 3061 3062 3077

VTD: 21-1 Hobgood School

(49) District 49:

Rutherford County

VTD: 01-1 LaVergne City Hall

Blocks (040104): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028

VTD: 01-2 Roy Waldron School

Blocks (040103): 1013 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1031 1032 1033 1034 1035 1036 1037 1038 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1071 1074

VTD: 03-3 Wilson Elementary School

Blocks (040403): 4002 4003 4013 4014

Blocks (042200): 3021

VTD: 03-4 Florence Baptist Church

VTD: 05-1 First Baptist Church of LaVergne

Blocks (040104): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016

Blocks (040105): 1000 1001 1002 1003 1004 1005 1006 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 3000 3001 3002 3003 3004 3005 3006

Blocks (040200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062

Blocks (040805): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2021 2022 2025 2026 2027

Blocks (042200): 3072

VTD: 08-1 Blackman United Methodist Church

Blocks (040807): 3012 3017 3018 3019 3020 3021 3023 3028

VTD: 09-1 Stewart Creek Elementary

Blocks (040302): 1010 1011 1012 1020 1021 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1058 1059 1060 1065 1066 1067 1068 1069 1071 1072 1073 1075

Blocks (040806): 4003 4008

Blocks (040807): 1005

VTD: 09-2 Giles Creek Baptist Church

VTD: 10-1 Cedar Grove Elementary

VTD: 10-2 Stewartsboro School

Blocks (040302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1013 1014 1015 1016 1017 1018 1019 1022 1061 1062 1063 1064 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3013 3027 3064

Blocks (040308): 1000 1001 1002 1003 1005 1008 1010 1011 1012 1013 1014 1015 1016 1017 1018 1024 1025 1027 1028 1029 1030 1032 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2014 2015 2016 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036

Blocks (040806): 3013 3014 3021 4000

VTD: 10-3 Rock Springs School III

VTD: 11-1 Smyrna Middle School

Blocks (040303): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028

Blocks (040304): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041

Blocks (040305): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028

Blocks (040306): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1016

Blocks (042200): 1007 1012 1013 1014 1015 1016 1017 1022 1023 1024 1041 2009 2031

Blocks (042300): 1044 1048 1049 1050 1051 1052 1064 1065 1066 1067 1068

VTD: 12-1 Tennessee Rehab Center

Blocks (040403): 4005 4006 4007 4008 4009 4010 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055

Blocks (042200): 3002 3003 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3022 3023 3024 3026 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3067 3068 3069 3070 3071 3081 3085 3086 3087 3088 3089 3090 3091

VTD: 19-3 Lane Agri-Park

Blocks (040901): 1055

VTD: 20-1 Creekmont General Baptist Church

Blocks (040302): 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1070 1074 3012 3014 3015 3016 3017 3018 3019 3033 3034 3035 3036 3037 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3055 3057 3058 3059 3060 3061 3062 3063 3065 3067 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040

Blocks (040807): 1000 1001 1003 1007 1008

Blocks (040808): 1000

VTD: 20-2 Blackman Middle School

Blocks (040901): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1038 1041 1056 1057 1058 1059 1060 1061 1093 1100 1102 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2061 2062 2064 2065 2066 2067 2068

Blocks (042300): 1092 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 1158 1159 1160 1163 1179 1185

(50) District 50:

Davidson County

VTD: 01-1 1st Baptist Church of Joelton

VTD: 01-2 Greenville UMC

VTD: 01-4 Scottsboro Comm. Ctr.

VTD: 03-1 Union Hill 1st Baptist Church

VTD: 03-2 Joelton Elem School

VTD: 03-8 Davidson Academy

Blocks (010201): 1000 1001 1002 1003 1004 1005 1006 1017 1026

VTD: 10-1 Luton's UMC

VTD: 10-2 Walker Creek UMC

VTD: 10-3 Goodlettsville Comm. Ctr.

VTD: 10-4 First Baptist Church of Goodlettsville

Blocks (010202): 1009

Blocks (010301): 2001 2002 2003 2011

Blocks (010302): 1000 1001 1002 1003 1004 1005 1006 1009 1010 1011 1012 1013 1014 1015 2041 2042 2044 2045 2046 2047

Blocks (010303): 1010 1012 1018 1019 1020 1021 1022 1023 1028 1029 1030 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017

VTD: 10-6 Gateway School

VTD: 22-1 Bellevue Comm Ctr

VTD: 22-2 Bellevue Church of Christ

VTD: 22-3 Bellevue Middle School

VTD: 22-4 Bellevue UMC

VTD: 23-2 West Meade School

Blocks (018202): 2000 2001 2002 2003 2004 2005 2006

VTD: 35-1 Gower School

Blocks (018301): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1021 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3022 3023 3024 3025 4002 4003 4004

Blocks (018302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1067

VTD: 35-2 South Harpeth Church of Christ

VTD: 35-3 Harpeth Valley School

VTD: 35-4 Bellevue UMC

VTD: 35-5 Jewish Comm. Ctr.

(51) District 51:

Davidson County

VTD: 04-2 Madison Library

Blocks (010701): 1003 1004 1005 1006 1017 4001

Blocks (010702): 1000 1001 1002 1003 2006

VTD: 04-4 Windland Retirement Center

Blocks (010701): 1007 1008 1012 1013 1014 1015 1016 1018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 4000 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013

Blocks (010702): 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2005 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019

Blocks (011100): 1009 1010 1012 1013 2000 2001 2002

VTD: 05-2 Cleveland St. Park Comm Ctr

Blocks (012702): 2050

Blocks (019300): 1000 1001 1002 1003 1004 1005 1010 1011 1017 1018 1019 1020 1021 1022

VTD: 05-4 McFerrin Park Comm. Ctr.

Blocks (019300): 1006 1007 1008 1009 1016

VTD: 05-5 Ross Elementary School

Blocks (011700): 7008 7009 7010 7011 7012 7013 7014 7015 7016 7018 7019 7020

Blocks (011900): 1000 1001 1002 1016 1017 1018 1019 1020 1021 3000 3001 3002 3003 3005

VTD: 06-1 Martha O'Bryan Center

Blocks (012200): 1015 1016 1017 1018 1019 1020 1031 1032 1033 3012 3013 3014 3015 3016 3017 3018 3021 3022 3023 3024 3025 3026 3027 3028

Blocks (019200): 1003 1011 1012 1013 1014 1015 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1049 1050 1053 1054 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 4000 4001 4006 4007 4008 4009 4010 4011 4012 4013 4014 4017 4018 4019 4020 4021

Blocks (019300): 1078 1079 1080 1094 1095 1096 1097 1098

VTD: 06-2 Shelby Comm. Ctr.

Blocks (012100): 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1021 1022 1023 1024 1025 2000 2001 2002 2003 2008 2009 2010 2016 2017

Blocks (012200): 1014 1021 1022 1023 1028 1029 1030 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 2010 2011 2012 2013 2014 2015 2016 2017 2018 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2033 2034 2035 2036 2037 2038 3011 3019 3020

Blocks (019200): 1000 1001 1002 1004 1005 1006 1007 1008 1009 1010 1016 1017 1018

VTD: 06-3 East Park Comm. Center

Blocks (011900): 3004 3018 3020

Blocks (019200): 4002 4003 4004 4005 4015 4016

Blocks (019300): 1012 1023 1024 1025 1026 1027 1028 1029 1030 1031 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1075 1076 1077 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1099 2000 2001 2002 2003 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: 06-5 Cora Howe Elem School

Blocks (011700): 1001 1002 1006 1007 1008 1009 1010 1011 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 3004 3005 3006 3013 3014 3015 3016

Blocks (012100): 1000 1001 1002 1003 1004 1005 1006 1007

VTD: 07-1 Stratford High School

Blocks (011400): 2004 2008 2009

Blocks (011500): 1013 1014 1017 1018 1019 1020 1022 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (011600): 1002 1005 1006 1008 1009 2009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014

Blocks (011700): 1003 1004 1005 1012 1013 1014 1015

VTD: 07-2 Dalewood UMC

VTD: 07-3 Memorial Lutheran Church

Blocks (011400): 1000 1001 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024

Blocks (011500): 1004 1005 1006 1015 1016 1021

VTD: 07-4 Cornelia Fort Air Park

VTD: 07-5 Aldergate UMC

VTD: 08-3 Brush Hill Cumberland Pres.

VTD: 08-4 Dalewood Baptist Church

Blocks (011100): 5003 5004 5005 5006 5007

Blocks (011200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 4000 4001 4002 5002 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6010 6011

VTD: 09-1 Madison Park Comm. Ctr

VTD: 09-2 Madison Firehall

VTD: 09-3 Neely's Bend Middle School

VTD: 10-5 Parkway Baptist Church

Blocks (010401): 2011 2012 2013 2014 2019 2020 2021 2022 2023

VTD: 11-1 Old Hickory Comm. Ctr.

VTD: 11-2 Lakewood City Hall

VTD: 15-1 Two Rivers School

Blocks (015300): 3008 3014 3016 3017 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032

VTD: 15-7 Margaret Allen School

Blocks (019600): 2084 2085

VTD: 19-2 15th Ave Baptist Church

Blocks (019400): 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2078 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113

VTD: 19-4 Kayne Av Baptist Church

Blocks (019400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1058 1059 1070

Blocks (019500): 1013 1024 1031 1032 1033 1034 1035 1036 1037 1038 1039 1041 1042 1043 1051 1052 1053 1054 1055 1056 1057 1058 1059 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1089 1090 1091 1092 1093 1094 1095 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 2058 2059 2060 2061 2062 2063 2064 2065 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2138 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3036 3037 3038 3039 3040 3041 3042 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 4000 4001 4002 4003 4009 4010 4011 4012 4015 4016 4017 4018 4048 4049 4050

VTD: 6-4 Main Library

(52) District 52:

Davidson County

VTD: 06-1 Martha O'Bryan Center

Blocks (012100): 2044 2045 2046 2047

Blocks (012200): 3001 3002 3003 3004 3007 3008 3009

VTD: 06-2 Shelby Comm. Ctr.

Blocks (012100): 1020 2004 2005 2006 2007 2011 2012 2013 2014 2015 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2048 2049

Blocks (012200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1024 1025 1026 1027 1034 1035 1036 1037 1038 1051 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2019 2020 2032 3000 3005 3006 3010

VTD: 07-1 Stratford High School

Blocks (012100): 3007 3008 3009 3010

VTD: 13-1 Glencliff Presbyterian Church

VTD: 13-2 Glengarry School

VTD: 13-3 Vultee Firehall

VTD: 13-4 Whitworth Baptist Christ Church

Blocks (015610): 2024 2026 2027 2028 3021

Blocks (015612): 1000

Blocks (015617): 2000

Blocks (015619): 1001 2000 3000 3002 3003

Blocks (015624): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2004 2005 2006 2007 2008 2009 2010

Blocks (015625): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (980100): 1000 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035

VTD: 15-4 Margaret Allen School

Blocks (015900): 2000 2001 2002 2034 2035 2036 2037 2038 2045

Blocks (019600): 2007 2013 2014 2015 2016 2017 2018 2019 2020 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2037 2038 2039 2040 2059 2060 2061 2062 2070 2071 2072 2078 2079 2080 2081 2082 2094

VTD: 15-5 Vultee Church of Christ

VTD: 16-3 Vultee Church of Christ

Blocks (015700): 1016 1027

Blocks (015802): 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3012 3013 3021 4018

Blocks (017401): 2004

VTD: 16-5 Woodbine Baptist Church

Blocks (015700): 1022 1023 1025 1026

Blocks (017401): 2000 2001 2002 2003 2005 2006 2007 2008 2009 2013

VTD: 16-6 Glencliff High School

Blocks (015700): 1019 1020 1021 1024

Blocks (019006): 1000 1001 1002 1003

VTD: 17-1 Napier Comm. Ctr

VTD: 26-1 Paragon Mills School

Blocks (019004): 1000 1001 1002

Blocks (019006): 1006 1008 1009 1010 3002 3003 3004 3005 3006 3007 3008 3009 3010

VTD: 28-1 Una Baptist Church

Blocks (015613): 1000 1001 1003 1004 1005 1023 3000 3002 3003

Blocks (015700): 1014 1015 1017 1018 1028 1030 1031 1032

Blocks (980100): 1037 1039 1040 1041

VTD: 28-4 Antioch Church of Christ

Blocks (015613): 1002 1006 1007 1008 1009 1010 1014 1019 1020

VTD: 29-1 Priest Lake Presbyterian

Blocks (015612): 1001 1002 1003 1004 1005 1006 1010 1011 1012 1013

Blocks (015617): 2016

VTD: 29-2 Lakeview School

VTD: 29-3 Hamilton UMC

Blocks (015612): 2000 2001 2002 2003 2004 2006 2007 2008 2009 2010

Blocks (015618): 1001 1002 1003 1004

VTD: 29-4 Smith Springs Church of Christ

VTD: 30-1 Haywood School

Blocks (019003): 2002 2003 2004 2005 2006 3002 3005 3006 3007 3008

Blocks (019004): 1003 1004 1005 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: 30-2 Haywood Hills Baptist

Blocks (019003): 3010 3011 3012

VTD: 30-3 Grace Cole School

Blocks (019004): 2000 2003 2017

VTD: 32-4 Spirit of Life Church

Blocks (015630): 1000 1001 1002 1003 1004 1005 2000 2001 2002 2003 2004 2005 2006 2007 2010 2014 2015 2016 2028

VTD: 32-5 Antioch Middle School

Blocks (015629): 3000 3016

VTD: 33-2 New Antioch High School

Blocks (015619): 3001 3004 3005 3006

VTD: 33-3 Southeast Library

VTD: 33-4 Hickory Hollow Baptist

Blocks (015626): 1004 1007 1008 1009 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2004 2005 2006 2007

Blocks (015628): 2000

Blocks (015629): 1000 1001 1002 1003 1004 1005 2002 2004

(53) District 53:

Davidson County

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (980200): 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1051 1055 1059 1060 1061

VTD: 16-5 Woodbine Baptist Church

Blocks (017300): 1005 1006 1007 1008 1009 1010 1011 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 3040

Blocks (017401): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2010 2011 2012

Blocks (017402): 1003 1004

Blocks (017500): 1000 1001 1002 1003 1006 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1028 1029 1030 1031 1032 1033 1034 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005

VTD: 16-6 Glencliff High School

Blocks (017402): 1000 1001 1002 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 4000 4001 4002 4003 4004 4005 4006 4007 5000 5001 5002 5003 5004 5005 5006

Blocks (017500): 1004 1005 1007 1008 1009 1025 1026 1027 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041

Blocks (980200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1047 1048 1049 1050 1052 1053 1054 1056 1057 1058 1062 1063 1064 1065 1066 1067 1068 1069

VTD: 17-5 Berry Hill City Hall

Blocks (017200): 1013 1014 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1064 1065 1066 1067 1068

Blocks (017800): 1000 1001 1002 1014 1017

VTD: 17-6 Berry Headstart

Blocks (017200): 1012 1031 1032 1033 1034 1062 1063 2044 2049 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073

VTD: 26-3 Norman Binkley School

VTD: 27-1 Church of the Holy Spirit

VTD: 27-2 Ellington Agricultural Center

VTD: 27-3 McMurray Middle School

VTD: 27-4 Christ Church

Blocks (019105): 3007 4000 4001 4002 4003 4004 4005 4006 4007 4008

Blocks (019106): 1000 1001 1002 1003 1004 1005 1006 1007 1008 2000 2001 2002 2003 2004 2005 3000 3001 3002 3003 3004 3005

VTD: 30-3 Grace Cole School

Blocks (019004): 2001 2002 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016

Blocks (019109): 2000 2001 2002

Blocks (019110): 1003 1004

VTD: 30-4 Tusculum Hills Baptist Church

Blocks (019110): 1000 1001 1002 1005 1006 1007 1008 2000 2001 2002 2003 2007

VTD: 31-2 Woodson Chapel Church of Christ

Blocks (019114): 1021

Blocks (019115): 1018 1019 1020 1027

Blocks (019116): 1000 1001 1002 1003 1004

VTD: 31-3 Oasis Worship Centre

VTD: 32-1 Antioch UMC

Blocks (019110): 1009 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

VTD: 32-2 Bell Road Baptist

Blocks (019112): 1000 1001 1002 1022

Blocks (019118): 2001 2002 2003 2006

VTD: 32-3 Cane Ridge Comm. Ctr.

VTD: 34-8 Glendale UMC

Blocks (017701): 1000

Blocks (017800): 1015

(54) District 54:

Davidson County

VTD: 01-3 Temple Baptist Church

VTD: 01-5 Bordeaux Library

Blocks (012801): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020

Blocks (012802): 1000 3000 3001 3002 3003 3004 4000 4001 4002 4003 4004 4005 4006 4007 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4030 4031 4037

Blocks (013100): 2018 2019 2024

VTD: 01-6 Cathedral of Praise

Blocks (010105): 1011 1012 1013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 3000 3001 3002 3003 4000 4001 4002 4003 4004 4005

Blocks (012801): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1021 1022 1023 3000 3001 3002 3003 3004 3005 3006 4000 4001 4002 4003 4004

Blocks (012802): 1001 1002 1003 1006 2000 2001 2002 2003 2004 2005 2006 2007 2008 4033

VTD: 02-1 Haynes Middle School

Blocks (012701): 3000 3001 3002 3003 3004 3005 3006 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011

Blocks (012702): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1017 1021 1022 1023 1026 1027

Blocks (012801): 4005 4006 4007 4008

VTD: 02-2 White's Creek Pk Fire Hall #25

Blocks (010904): 2029 2032

Blocks (012701): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2016

VTD: 02-3 Hillhurst Baptist Church

VTD: 02-4 Hillhurst Baptist Church

VTD: 02-6 Northwest YMCA

VTD: 03-4 Alex Green School

VTD: 03-5 Bellshire Elem. School

VTD: 03-6 Old Brick Church School

VTD: 03-7 New Brick Church Middle School

VTD: 03-8 Davidson Academy

Blocks (010201): 1008 1009 1010 1011 1012 1013 1014 1015 1020 1021 1032 1033 1034 1035 1036 1037 1038 2000 2001 2002 2003

VTD: 04-1 Madison Station Senior Ctr

VTD: 04-2 Madison Library

Blocks (010802): 1000 1001 1002 1003 1004 1005 1010 1011 1012 1020 1021 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (010901): 1006 1007

Blocks (010903): 1000

VTD: 04-3 Windland Retirement Center

VTD: 04-4 Windland Retirement Center

Blocks (010802): 1017 1018 1019 1022 1023 1024 1025 1026 1027 1028 1029

Blocks (011002): 1000 1001 1012

VTD: 05-1 Kipp Academy

Blocks (011300): 1001

VTD: 05-3 Eastland Baptist Church

Blocks (011700): 5006 5009 5010 5011

VTD: 06-5 Cora Howe Elem School

Blocks (011700): 1000 3000 3001 3002 3003 3007 3008 3009 3010 3011 3012 4007 4008 4011 4012 4013 4014 4015 4016

VTD: 07-3 Memorial Lutheran Church

Blocks (011400): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1025 1026 1027 1028 1029 1030 1031 1032 2000 2001 2002 2003 2005 2006 2007 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 5000 5001 5002 5003 5004 5005 5006 5007

Blocks (011700): 4000 4001 4002 4003 4004 4005 4006 4009 4010

VTD: 08-1 Tom Joy School

Blocks (010903): 1004 1005 1006 1007

Blocks (011001): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 4000 4001 4002 4003 4004 4005 4006 4008 4009 4010 4014 4015 4022 4024 4025 5000 5001 5002 5003 5004 5005 5006 5007

Blocks (011300): 1000 1002 1007 1008

VTD: 08-2 Gra-Mar School

VTD: 08-4 Dalewood Baptist Church

Blocks (011200): 5000 5001

VTD: 10-4 First Baptist Church of Goodlettsville

Blocks (010301): 2004 2005 2006 2007 2008 2009 2010 2012 2013 2014 2016 2017

Blocks (010302): 1007 1008

VTD: 10-5 Parkway Baptist Church

Blocks (010201): 1007 1016 3000 3001 3002 3004 3005 3006 3007 3008

Blocks (010301): 2015

Blocks (010401): 2016 2024

Blocks (010801): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1017 1018 1019 1020 1021

VTD: 20-2 Union Hall 737

Blocks (013000): 1000 1001 1008 1009 1010 1011 1012 1013 1014 1015 1016 1019 1020 1021 1022 1035 1036 1037 1038 1039 1040

(55) District 55:

Davidson County

VTD: 17-10 Sevier Park Comm Ctr

VTD: 17-4 Sevier Park Comm. Center

Blocks (017100): 3000 3001 3002 3003 3006 3007 3008 3009 3010 3011 3012 3016 3017

VTD: 18-1 Eakin Elementary

VTD: 18-2 Eakin Elementary

VTD: 18-3 Eakin Elementary

VTD: 18-6 Belmont University (Curb Event Center)

VTD: 18-7 Belmont Heights Baptist Church

Blocks (016300): 3016 3020 3021

Blocks (016400): 2007 2008 2009 2014 2015 2016 2017 2022

Blocks (016900): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

Blocks (017000): 3004 3011 3013 3014 3020 3021 3022 3023 3024 3025 3026 3027

VTD: 19-5 Murrell School

Blocks (016400): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1022 1023 2001 2003 2004 2005 2006 2010 2011 2012 2013

Blocks (019500): 2119 2120 2121

VTD: 20-2 Union Hall 737

Blocks (013000): 1003 1004 1005 1006 1007 1017 1018 1023 1024 1025 1026 1027 1028 1029 1033

Blocks (013300): 1001 4005

VTD: 20-3 Union Hall 737

Blocks (013201): 1001 1002 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2015

Blocks (013202): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013

Blocks (013300): 1000 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 4004 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038

Blocks (018101): 3006 3007 3008 3009 3010 3011 3012 3013 3014 3020

VTD: 20-4 Charlotte Park School

VTD: 21-4 Centennial Park Art Ctr.

Blocks (014400): 2045 2046 2056 2057 2064 2065 2066 2067 2068 2069 2070 2080 2081 2084 2085 2086

Blocks (016500): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029

Blocks (016600): 1000 1001 1002

VTD: 21-5 Centennial Park Art Ctr.

VTD: 23-1 Brook Hollow Baptist

VTD: 23-2 West Meade School

Blocks (018201): 2005 2006 2007 2009 2019 2020 2021 2022 3003 3004 3011

Blocks (018202): 1000 1001 1002 1003 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

Blocks (018301): 3019 3026 3033

VTD: 24-1 Sylvan Park School

VTD: 24-2 TN Technology Center at Nashville

VTD: 24-3 Westminister Presbyterian Church

Blocks (016700): 4013 4014

Blocks (018000): 3005 4000 4001 4002 4003 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015

VTD: 24-4 Park Ave School

VTD: 24-5 McCabe Park Comm Ctr

VTD: 24-6 West End Middle School

Blocks (016700): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010

VTD: 25-4 Granny White Church of Christ

Blocks (017800): 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010

VTD: 35-1 Gower School

Blocks (018301): 3005 3006 3009 3012 3013 3014 3015 3016 3017 3018 3020 3021 3027 3030 3031

(56) District 56:

Davidson County

VTD: 23-3 Jewish Community Ctr

VTD: 23-4 Belle Meade City Hall

VTD: 24-3 Westminister Presbyterian Church

Blocks (018000): 3012 3013 3014 3015 3024 5000 5003 5004

VTD: 24-6 West End Middle School

Blocks (017901): 3000 3001 3002 4009 4014

Blocks (018000): 3000 3001 3002 3003 3004 3006 3007 3008 3009 3010 3011 3016 3017 3018 3019 3020 3021 3022 3023 3025 5001 5005 5006 5007 5008 5009 5010 5011 5012

VTD: 25-1 West End Middle School

VTD: 25-2 Boy Scouts of America

VTD: 25-4 Granny White Church of Christ

Blocks (017800): 1018 1019 1023 1024 1025 1026 2011 2012 2016 2017

VTD: 25-5 Hillsboro High School

VTD: 25-6 YWCA

VTD: 26-4 Crievewood Baptist Church

VTD: 26-5 Ellington Agricultural Center

VTD: 27-4 Christ Church

Blocks (018801): 3014 3015 3016 3018 3019 3020

VTD: 31-1 Woodson Chapel Church of Christ

VTD: 31-2 Woodson Chapel Church of Christ

Blocks (019115): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1021 1022 1023 1024 1025 1026

Blocks (019116): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013

VTD: 31-4 Granbery Elementary School

VTD: 34-1 Calvary UMC

VTD: 34-10 Forest Hills Baptist

VTD: 34-2 Hillsboro Presbyterian Church

VTD: 34-3 Percy Priest School

VTD: 34-4 John Trotwood Moore School

VTD: 34-5 Brentwood Hills Church of Christ

VTD: 34-8 Glendale UMC

Blocks (017701): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 2000 2004 2005 2010 2011 2018

Blocks (017800): 1016

VTD: 34-9 Church of the Redeemer

(57) District 57:

Wilson County

VTD: 01 Langford Farms Club

VTD: 02 St. Stephens Catholic Comm.

VTD: 03 West Wilson Middle School

VTD: 04 Cooks UMC Church

Blocks (030202): 1009 1015 1016 1017

Blocks (030203): 1000 1004 1005 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2023 2024 2025 2035 2060 2061 2062 2066 2067 2071 2072 2073 2074 2075 2076 2077 2078 2082 2083 2084 2085 2095

Blocks (030204): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1054 1055 1056 1057 1058 1059 1060 1061 1066 2019 2020 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2059 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2109 2110 2111 2112 2113

Blocks (030304): 3000

VTD: 05 Berea Church of Christ

Blocks (030101): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1061 1062 1063 1064 1065 1068 1069 1070 1075 1081 1082 1083 1102 1104 2017 2018 2019 2020 2021 2022 2023 2027 2050 2051

VTD: 05 LaGuardo Utility District

VTD: 06 Carroll-Oakland School

Blocks (030101): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2025 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2052 2053

Blocks (030102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2033 2034 2037 2042 2043 2044 2056 2057 2086

VTD: 08 Lighthouse Assembly of God

VTD: 10 Mt.Juliet Middle School

VTD: 11 Rutland Elementary School

VTD: 12 Cedars of Leb. St. Park Assembly Hall

Blocks (030903): 3033 3034 3040

VTD: 13 Gladeville Elementary

VTD: 14 Gladeville Elementary

Blocks (030903): 1078 1079 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1121 1150 1151 1152 1153 1154 1155 1156 1163 1164 1165 1166 1168 1207 2000 2005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017

VTD: 14 Silver Springs Baptist Church

VTD: 15 Full Gospel Tabernacle

VTD: 16 Center Chapel Church of Christ

VTD: 18 Lakeview Elementary School

VTD: 19 Jimmy Floyd Family Center

Blocks (030500): 1000 1001 1002 1003 1004 1005 1006 1009 4000 4001 4002 4003 4004 4005 4006 4007 4008 4017 4019 4020 4021 4022

VTD: 20 Market Street Community Center

Blocks (030500): 4016

VTD: 22 W. A. Wright Elementary School

VTD: 25 Leeville Club House

Blocks (030202): 1019 1021 1022 1023 1030 1031 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1057 1058 1059 1060 1061 1062 1063 1065 1071 1072 1073 1074 1075 1076 1077 1078 1079 1083 1084 1085 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3078 3079 3080 3081 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110

Blocks (030203): 2091 2092 2093 2094

(58) District 58:

Davidson County

VTD: 01-5 Bordeaux Library

Blocks (012802): 2009 2010 2011 3008 3009 3011 3012 4028 4029 4032 4034 4035 4036

VTD: 01-6 Cathedral of Praise

Blocks (012802): 3005 3006 3007 3010

VTD: 02-1 Haynes Middle School

Blocks (012702): 1015 1016 1018 1019 1020 1024 1025 1028 1029 1030 1031 1032 2045

Blocks (012801): 4011 4012

VTD: 02-2 White's Creek Pk Fire Hall #25

Blocks (012702): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2039 2040 2041 2042 2043 2044 2046 2047 2048 2049

VTD: 02-5 Looby Comm Ctr

VTD: 05-1 Kipp Academy

Blocks (011001): 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2022 2023 2024 2025 2026 2027 2028

Blocks (011300): 1009 1010 1011 1012 2000 2001 2002 2003 4000 4001 4002 4004 4005 4006 4007 4008 4009 4010 4011 4018 4019 4022 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5017

Blocks (012600): 1017 1018

Blocks (012702): 2038

VTD: 05-2 Cleveland St. Park Comm Ctr

Blocks (011300): 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 4003 4012 4013 4014 4015 4016 4017 4020 4021 5014 5015 5016

Blocks (011800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3009 3010 3011 3012

Blocks (012600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1019 1020 1021 1022 1023 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1050 1051 1052 1053 1066

Blocks (012702): 2051 2052 2053

VTD: 05-3 Eastland Baptist Church

Blocks (011700): 5001 5002 5003 5004 5005 5007 5008 5012 5013 5014

VTD: 05-4 McFerrin Park Comm. Ctr.

Blocks (011700): 6010 6011 6012 6013 6014 6016 6017 6018 6019 6020 6021 6026 6027

Blocks (011800): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013

Blocks (011900): 2004 2005 2007 2022

Blocks (012600): 1024 1045 1046 1047 1048 1049 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065

Blocks (019300): 1014 1015

VTD: 05-5 Ross Elementary School

Blocks (011700): 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6015 6022 6023 6024 6025 7000 7001 7002 7003 7004 7005 7006 7007 7017

Blocks (011900): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1022 2000 2001 2002 2003 2008 2009 2024 3006 3007 3008 3009 3010 3011 3016

VTD: 06-1 Martha O'Bryan Center

Blocks (019200): 1047 1048 1051 1052 1055 1056

Blocks (019300): 1034 1035 1036 1037 1038 1043 1044 1045 1046 1047 1048 1049 1054

VTD: 06-3 East Park Comm. Center

Blocks (011900): 2006 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2023 2025 2026 2027 2028 2029 2030 3012 3013 3014 3015 3017 3019 3021 3022 3023 3024 3025 3026 3027

Blocks (019300): 1013 1032 1033 1039 1040 1041 1042 1050 1051 1052 1053 1074

VTD: 08-1 Tom Joy School

Blocks (011300): 1003 1004 1005 1006 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6010 6011

VTD: 16-2 Polk Ave Firehall #12

VTD: 16-3 Vultee Church of Christ

Blocks (015802): 3000

Blocks (015900): 2041 2048 2049

VTD: 16-4 Woodbine Cumberland Pres. Church

Blocks (017200): 2015 2016 2017 2023 2024 2025 2026 2027 2028 2029 2030 2032 2038 2039 2040 2041 2042 2043 2050

Blocks (017300): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3015 3016

VTD: 16-5 Woodbine Baptist Church

Blocks (015802): 3011 3020

Blocks (015900): 2053 2054 2055 2056 2057

Blocks (017300): 1000 1001 1002 1003 1004 1012 1013 3014 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039

VTD: 17-2 Trevecca Towers

VTD: 17-3 Johnson Middle School

VTD: 17-4 Sevier Park Comm. Center

Blocks (017000): 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029

Blocks (017100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2006 2007 2008 2009 2010 2014 2015 2016 2017 2018 2019 2020 2021 2022 3005

VTD: 17-5 Berry Hill City Hall

Blocks (016100): 2031 2032 2033 2039 2040 2041

Blocks (017100): 2000 2001 2002 2003 2004 2005 2011 2012 2013

Blocks (017200): 1004 1005 1006 1007 1008 1011 1015 1016 1017 1018 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1060 1061

VTD: 17-6 Berry Headstart

Blocks (017200): 1000 1001 1002 1003 1009 1010 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2031 2033 2034 2035 2036 2037 2045 2046 2047 2048

VTD: 17-7 Knowles Senior Center

VTD: 17-8 Napier School

VTD: 17-9 Edgehill Library

VTD: 18-7 Belmont Heights Baptist Church

Blocks (016300): 3012 3013 3014 3017 3022 3023 3024

VTD: 19-1 Buena Vista Elementary School

VTD: 19-2 15th Ave Baptist Church

Blocks (013900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1043 1044 1045 1050 1051 1052 1053 1054 1055 1056 1057 1058 1062 1063 1064 1065 1066 1068

Blocks (019400): 2000 2001 2074 2075 2076 2077 2079 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040

VTD: 19-3 Watkins Park Comm Ctr

VTD: 19-4 Kayne Av Baptist Church

Blocks (014400): 1013 1014 1015 1018 1020 1021 1022 1023 2052 2053 2055 2059 2060 2061 2062 2063 2078

Blocks (016100): 1000

Blocks (016200): 1001 1002 1003 1004 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1024

Blocks (016300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012

Blocks (019400): 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1090

Blocks (019500): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2108 2111 2112 2113 2114 2136 2137 2139

VTD: 19-5 Murrell School

Blocks (016300): 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 2000 2001 2002 2003 2004 2005 2006 2007 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3015 3018 3019

Blocks (016400): 1000 1001 1018 1019 1020 1021 2000 2002

Blocks (019500): 2109 2115 2116 2117 2118

VTD: 20-2 Union Hall 737

Blocks (013000): 1002 1030 1031 1032

Blocks (013300): 4000 4001 4002 4003

Blocks (013602): 1023

VTD: 20-3 Union Hall 737

Blocks (013000): 1034

VTD: 21-1 Hadley Park Community Center

VTD: 21-2 Nashville Big Picture High School

VTD: 21-3 Pearl-Cohn High School

VTD: 21-4 Centennial Park Art Ctr.

Blocks (014400): 2032 2048 2049 2050 2051 2058

Blocks (016500): 1000

Blocks (019500): 2106 2107 2110

VTD: 21-6 Mc Gruder Center

(59) District 59:

Davidson County

VTD: 26-1 Paragon Mills School

Blocks (019005): 1000 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

Blocks (019006): 1004 1005 1007 1011 1012 1013 1014 1015 1016

VTD: 28-1 Una Baptist Church

Blocks (015613): 1011 3001 3004 3005 3006 3007 3008 3009 3010 3011 4002 4003 4004 4005 4006 4008 4009

Blocks (015614): 1000 1001 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

VTD: 28-3 Una Baptist Church

VTD: 28-4 Antioch Church of Christ

Blocks (015613): 1012 1013 1015 1016 1017 1018 1021 1022 1024 1025 1026 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009

Blocks (015615): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2006 2010

Blocks (015627): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2002 2003 2004

VTD: 28-5 Apollo Middle School

VTD: 29-1 Priest Lake Presbyterian

Blocks (015620): 1000 1006 2001 2002 2003 2004 2005 2006 2009 2010 2011 2012 2013

VTD: 29-3 Hamilton UMC

Blocks (015620): 1001 1002 1003 1004 1005 1007 1008

VTD: 30-1 Haywood School

Blocks (019003): 1000 1001 1002 1003 1004 1005 2000 2001 4003 4004

VTD: 30-2 Haywood Hills Baptist

Blocks (019003): 1006 1007 3000 3001 3003 3004 3009 4000 4001 4002 4005

Blocks (019108): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 2000 2001 2002 2003 2004 2005

VTD: 30-3 Grace Cole School

Blocks (019109): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 2003 2004 2005 2006 2007 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

VTD: 30-4 Tusculum Hills Baptist Church

Blocks (019109): 1011

Blocks (019110): 2004 2005 2006

Blocks (019111): 3002 3003 3004 3005 3007

VTD: 32-1 Antioch UMC

Blocks (019111): 1000 1001 1002 1003 1004 1005 1006 1007 1008 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 3000 3001 3006 3008

VTD: 32-2 Bell Road Baptist

Blocks (019117): 1000 1001 1002 1003 1004 1005 1016 1017 1018

Blocks (019118): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2004

VTD: 32-4 Spirit of Life Church

Blocks (015629): 3015 3017

Blocks (015630): 2008 2009 2011 2012 2013 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027

Blocks (015631): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 2000 2001 2002 2003 2009 2010 2011 2012 2013 2014 2015 2016 2017

VTD: 32-5 Antioch Middle School

Blocks (015628): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010

Blocks (015629): 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3018

VTD: 33-2 New Antioch High School

Blocks (015619): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2001 2002 2003 2004 2005 2006 3007 3008 3009 3010

Blocks (015620): 2000 2007 2008 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

Blocks (015631): 2004 2005 2006 2007 2008 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

VTD: 33-4 Hickory Hollow Baptist

Blocks (015626): 1005 1006

(60) District 60:

Davidson County

VTD: 11-3 Andrew Jackson School

VTD: 11-4 DuPont-Tyler Middle School

VTD: 12-1 Hermitage Presby Church

VTD: 12-2 Ruby Major Elementary

VTD: 12-3 Dupont-Tyler Middle School

VTD: 12-4 Central Pike Church of Christ

VTD: 13-4 Whitworth Baptist Christ Church

Blocks (015610): 3031

VTD: 14-1 Hermitage Hills Baptist

VTD: 14-2 Hermitage School

VTD: 14-3 TN School for the Blind

VTD: 14-5 Hickman School

VTD: 15-1 Two Rivers School

Blocks (015300): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2018 3000 3001 3002 3003 3004 3005 3006 3007 3009 3010 3011 3012 3013 3018 3023 3024 3025 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4033 4034 4035 4036 4037

VTD: 15-2 Donelson Heights UMC

VTD: 15-3 Donelson Presbyterian Church

VTD: 15-4 Margaret Allen School

Blocks (015100): 3017 3018 3019 3020 3024

Blocks (019600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1015 1016 1018 1019 1020 1021 1022 2000 2001 2002 2003 2004 2005 2006 2008 2009 2010 2011 2012 2021 2063 2064 2065 2066 2067 2068 2091

VTD: 15-7 Margaret Allen School

Blocks (019600): 1012 1013 1014 1017 2069 2075 2076 2077

VTD: 33-1 Eagle Christian Church

(61) District 61:

Williamson County

VTD: 04-1 First Presbyterian Church

VTD: 04-5 Prairie Life Fitness Center

VTD: 06-1 Concord Church of Christ

VTD: 06-2 New Hope Community Church

VTD: 07-1 Otter Creek Church

VTD: 07-2 Baptist Children's Home

VTD: 07-3 Clearview Baptist Church

VTD: 08-1 Grassland Middle School

VTD: 08-2 Curry Ingram Academy

VTD: 08-3 Episcopal Church

VTD: 09-1 Walnut Grove Elementary

Blocks (050405): 1041 1042 1043 1044 1048 1049 1051

Blocks (050406): 1006 1007 1008 1009 1010 1011 1012 1013 1014

Blocks (050601): 1000 1001 1002 1003 1005 1006 1007 1008 1009 1010 1011 1012 1013 1015 1018 1019 1020 1021 1022 1066

Blocks (050701): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1013 2020 2021 2022

VTD: 09-2 Benton Hall School

VTD: 09-3 Hunter's Bend Elementary

VTD: 10-1 Williamson Recreation Center

Blocks (050601): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2032

Blocks (050702): 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (050800): 2000 2001 2002 2003 2004 2007 2008 2009 2010 2017 2018 2019 2026 2027 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3017 3026

VTD: 10-2 Liberty Elementary

Blocks (050702): 2004 2005 2006 2022 2024 2025

Blocks (050905): 1034 1045 1046 3010

VTD: 12-2 People's Church

Blocks (050905): 2000 2001 2002 2003 2004 2008 2009 2010 2011 2012 2014 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3018 3019 3020

(62) District 62:

Bedford County

Lincoln County

VTD: 9th Grade Academy

VTD: Askins School

VTD: Belleville Community Center

VTD: Boonshill Community Center

Blocks (975100): 1101 1102 1108

Blocks (975200): 1000 1002 1004 1066 2011 2046 2165

Blocks (975300): 4018 4019 4035 4054 4055

VTD: Calvary Baptist Fellowship Hall

VTD: Howell

VTD: Kelso Cumberland Presbyterian Church

VTD: Mulberry Fire Hall

VTD: Petersburg

VTD: Recreation Center

VTD: South Lincoln

Blocks (975400): 3089 3090 3092 3093 3094 3095 3096 3098 3099 3103 3104 3105 3106 3107

Blocks (975601): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1015 1016 1017 1018 1019 1020 1021 1026

VTD: Thorton Taylor Pkwy

(63) District 63:

Williamson County

VTD: 02-2 Grace Chapel

Blocks (050602): 1116 1149 1150 1154 1155

Blocks (050908): 1024 1025 1028 1029 1030

Blocks (050909): 1029 1030 1031 1032 1035 1036 1037 1048

VTD: 02-3 Oak View Elementary

Blocks (050908): 1006 1007 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1026 1027 1031 2000 2001 2002 2003 2004 2005 2006 2007 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027

Blocks (050909): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1018 1022 1023 1034 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1049 1050 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060

Blocks (051201): 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3068 3069 3072 3073 3074 3112

Blocks (051202): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1027 1028

VTD: 03-1 Thompson Station Baptist Church

Blocks (050909): 2061 2062

Blocks (051201): 2108

Blocks (051202): 1013 1014 1026 1029 2000 2001 2002 2003 2004 2005 2006 2008 2009 2039 2040 2041 2042 2043 2044 2045 2046 2067 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4019 4020 4093 4094 4098 4099 4100 4101 4102 4103 4104 4105 4106 4107 4108 4109 4110 4111 4113 4114 4115 4116 4117 4118 4119 4120 4121 4122 4123 4124 4125 4133

VTD: 03-2 Bethesda Recreation Center

VTD: 03-3 College Grove School

VTD: 04-2 Millview Church of Christ

VTD: 04-3 Trinity Baptist

VTD: 04-4 Franklin Christian Church

VTD: 05-1 Brentwood Safety Center E

VTD: 05-2 Nolensville Methodist Church

VTD: 05-3 Triune Baptist Church

VTD: 05-4 Whispering Hills Church

VTD: 05-5 The Community Church

VTD: 06-3 Holy Family Catholic Church

VTD: 11-2 Moore Elementary

Blocks (050602): 1114

Blocks (050906): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022

Blocks (050908): 1000 1001 1002 1003 1004 1008

VTD: 12-1 Franklin Faith Church

Blocks (050907): 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1026 1027 1028 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062

Blocks (050908): 2008

VTD: 12-2 People's Church

Blocks (050905): 3011 3012 3013 3014 3015 3016 3017

Blocks (050907): 1000 1001 1002 1003 1004 1005 1006 1020 1021 1022 1023 1024 1025 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2063

Blocks (050908): 2009

Blocks (051002): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3030

(64) District 64:

Maury County

VTD: Armory

Blocks (010100): 3016 3033 3035 3114 3115 3116 3117 3119 3120 3121 3122 3123 3124 3131 3132 3133 3134 3135 3136 3137 3138 3139 3140 3141 3142 3143 3144 3145 3146 3147 3154 3155 3156 3157 3171 3175

Blocks (010201): 1048 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1080 1081 1082 1087

Blocks (010301): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1030 1031 1032 1033 1036 1037 1041

Blocks (010400): 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4062 4063 4064 4065 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4085 4086 4087 4101 4102 4103 4106 4107 4108 4126 4130 4131 4132 4133 4134 4135 4136 4138 4139 4140 4141 4142 4143 4144 4145 4146 4147 4148 4149 4150 4151 4152 4153

Blocks (010802): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1092 1093 1099 1100 1111 1128 1129 1130 1156 1157 1158 1159 1160 1161 1162 1171 1188 1189 1190

Blocks (010900): 1064 1076 1077 1078 1079 1080 1081 1082 1084 1085 1086 1087 1088 1121

VTD: Bear Creek

Blocks (010301): 2104 2105 2106 2107 2111

Blocks (010302): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1153 1154 1155 1156 1157 1158 1159 1160 1161 1162 1163 1164 1165 1166 1167 1168 1169 1170 1171

Blocks (010400): 2000 2001 2002 2003 2004

Blocks (010500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3013 3023 3063 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3117 3118 3119 3120 3121 3122 3123

Blocks (011102): 1009 1010 1011 1012 1013

Blocks (011200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1063 1064 1065 1067 1069 1070 1075 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1149 1150 1151 1152 1156 1157 1158 1159 1160 1163 1165 1166 1167 1168 1169 1170 1171 1180 1181 1182 1183 1184 1185 1186 1199 1200 1203 1205 1234 1241 1242 1245 1253 1256 1257 1258

VTD: Bigbyville

VTD: CP Church

VTD: Culleoka

VTD: First Family

VTD: Hampshire

Blocks (010900): 2058 2059 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2095 2096 2097 2098 2099 2100 2102 2103 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2136 2140 2141 2142 2143

Blocks (011001): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1033 1034 1037 1053 1054 1055 1056 1057 1058 1168

VTD: Highland

Blocks (010700): 1004 1006 1007 1008 1009 1010 1014 1015 1016 1017 1018 1020 1021 1022 1023 2001 2004 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

Blocks (011101): 2000 2005 2006 2007 2008 2012 2014 2015 2018 2020 2021 2033 2043 2044 2045 2049

Blocks (011102): 2013

VTD: Mt. Pleasant

VTD: Pleasant Heights

VTD: Porters Chapel

VTD: Rally Hill

VTD: Riverside

VTD: Santa Fe

VTD: Spring Hill

VTD: St. Catherine

Blocks (010801): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1034 1035 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048

Blocks (010802): 2039 2040 2041 2046 2091 2092 2093 2094 2098 2100 2101

Blocks (011001): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2037 2038 2039 2044 2051 2052 2053 2054 2055 2056 2057 2058 2061 2062 2063 2074 2075 2100 2101

Blocks (011002): 1000 1001 1007 1008

VTD: Theta

VTD: Tradewinds

Blocks (010700): 2000 2003 2006

Blocks (010801): 1000 1001 1002 1003 1004 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1036 1037 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043

(65) District 65:

Williamson County

VTD: 01-1 Fairview Elementary

VTD: 01-2 Fairview Recreation Center

VTD: 01-3 Pinewood Elementary

VTD: 02-1 Hillsboro Elementary

VTD: 02-2 Grace Chapel

Blocks (050502): 3051

Blocks (050602): 1046 1047 1059 1060 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1085 1087 1088 1089 1090 1092 1093 1098 1099 1100 1106 1107 1108 1109 1110 1115 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 1137 1138 1139 1140 1141 1142 1143 1144 1145 1146 1147 1148 1151 1152 1153 1156 1157 1158 1159 1256 1257

Blocks (050909): 1014 1015 1016 1017 1019 1020 1021 1024 1025 1026 1027 1028 1033

Blocks (051201): 2011 2012 2013 2014 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2057 2065 2066 2067 2070 2071 2072 2075 2076 2077 2078 2079 2087 2088 2090 2091 2104 2105 2111 3000 3001 3002 3003 3004 3005 3009 3010 3011 3012 3014 3015 3016 3017 3018 3019 3020 3021 3023 3024 3025 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3039 3040 3041 3071 3075

VTD: 02-3 Oak View Elementary

Blocks (051201): 3022 3026 3027 3038 3042 3043 3044 3045 3046 3067 3070

VTD: 02-4 Westhaven Clubhouse

VTD: 03-1 Thompson Station Baptist Church

Blocks (051201): 2054 2055 2056 2058 2059 2060 2061 2062 2063 2064 2068 2069 2073 2074 2080 2081 2082 2083 2084 2085 2086 2089 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2106 2107 3076 3077 3078 3079

Blocks (051202): 2007 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 3000 3001 3002 3045 3046 4021 4025 4026 4075 4076 4077 4090 4091 4092 4095 4096 4097 4126 4127 4132

VTD: 03-4 Heritage Elementary

VTD: 03-5 Longview

VTD: 09-1 Walnut Grove Elementary

Blocks (050601): 1014 1016 1017 1034 1038 1043 1044 1045 1046 1047 1054 1055 1056 1057 1058 1059

VTD: 10-1 Williamson Recreation Center

Blocks (050601): 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1035 1036 1037 1039 1040 1041 1042 1048 1049 1050 1051 1052 1053 1060 1061 1062 1063 1064 1065 1067 1068 1069 1070 1071 2026 2027 2028 2035

VTD: 10-2 Liberty Elementary

Blocks (050702): 2003 2021 2023 2026 2027 2028 2029

Blocks (050904): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037

Blocks (050905): 1049 2005 2006 2007

VTD: 10-3 Johnson Elementary

VTD: 11-1 Franklin Elementary Upper Campus

VTD: 11-2 Moore Elementary

Blocks (050906): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024

Blocks (050908): 1005

VTD: 12-1 Franklin Faith Church

Blocks (050906): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023

Blocks (050907): 1019

VTD: 12-2 People's Church

Blocks (050905): 2013 2015

Blocks (050906): 1024 1025 1026 1027 1028 1029 1030

(66) District 66:

Robertson County

(67) District 67:

Montgomery County

VTD: 11

Blocks (101103): 1016 1017 1018

VTD: 12

VTD: 13

VTD: 14

VTD: 15

Blocks (100900): 1005 1006 1008

Blocks (101001): 2017 2021 2027 2028 2029 2030 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2061

Blocks (101101): 1024

Blocks (101102): 3015 3016 3017 3018 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025

Blocks (101103): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1020 1021 1022 1023 1024 1025 1026 1027 1032

VTD: 16

Blocks (101001): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2018 2019 2020 2022 2023 2024 2025 2026 2031 2032 2033 2058 2059 2060 2062 2063

Blocks (101101): 1016 1017 1019 1020 1021 1022 1023

Blocks (101307): 1006 1007 1008 1009 1016 1017 1018 1019 1028 1029 1030

VTD: 17

VTD: 18

VTD: 2

Blocks (101902): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030

Blocks (102001): 1039

VTD: 21

Blocks (100400): 1007 1008 2000 2001 2002 2008 2009 2010 2011 2012 2013 2014 2015 2016 2018

Blocks (100500): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023

Blocks (101802): 2014 2015 3001 3013

VTD: 5

Blocks (100200): 2000

VTD: 9

Blocks (101305): 1000 1001 1002 1004 1005 1016 1017 1018 1020

(68) District 68:

Montgomery County

VTD: 1

VTD: 19

VTD: 2

Blocks (101902): 1000 1001 1002 1003 1004 1005 1006 1007 1008

Blocks (101903): 1050 1051 1052 1053 1055 1056 1059 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

Blocks (102001): 1031 1032 2000 2001 2025 2026

VTD: 20

VTD: 21

Blocks (100400): 2017 2019 2020 2021

Blocks (101802): 3002 3003 3004 3005 3006 3020

VTD: 3A

VTD: 3B

VTD: 4A

VTD: 4B

Blocks (101700): 1057 1058 1059 1082 1083 1090 2034 2035 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2073 2075 2076 4004 4006 4007 4009 4010 4020 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4079 4080 4081 5022 5039 5040 5041 5044 5045 5046 5047 5048 5049 5050 5051 5052 5053 5054 5055 5056 5057 5058 5059 5060 5061 5062 5063 5064 5065 5066 5067 5068 5069 5070 5071

VTD: 5

Blocks (100200): 1012 1013 1014 1015 1016 1017 1018 1019 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046

Blocks (100300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021

Blocks (100400): 1012 1019 1020 1021 1022 2003 2004 2005 2006 2007

VTD: 6A

VTD: 6B

Blocks (101700): 2002 2003 2005 2006 2007 2008 2009 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2026 2027 2028 2029 2030 2031 2032 2033 2036 2037 2038 2039 2047 2048 2074 3017 3022

(69) District 69:

Dickson County

VTD: 01-1 Charlotte CC

VTD: 01-2 Sylvia Baptist Church

VTD: 02-1 Eno Methodist

Blocks (060601): 2007 2008 2009 2010 2011 2012 2013 2014 2016 2017 2018 2023 2024 2025 2026 2027 2030 2031 2033 2035 2036 2037 2041 2054 2055 2056

Blocks (060700): 2000 2001 2002 2003 2004 2018 2022 2023 2024 2025 2026 2027 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2064 2065 2066 2068 2069 2070 2071 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2091 2092 2093 2094 2095 2096 2097 2098 2099 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2112 2114 2115 2116 2117 2118 2119 2139 2140 2141 2142 2143 2144 2145 2146 2148 2149 2151 2152 2153

VTD: 02-2 Tennessee City C.C.

VTD: 03-1 Cumberland Fce Firehall

VTD: 03-2 Vanleer Townhall

VTD: 04-1 Jackson Chapel C.C.

Blocks (060100): 2073

Blocks (060200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 2025 2043 2044 2045 2046 2047 2048 2049 2051 2052 2055 2057 2085

VTD: 05-1 William James Middle

Blocks (060300): 1020 1023 1024 1025

VTD: 07-1 Pomona Baptist Church

Blocks (060601): 2070 2071 2072 2076

Blocks (060602): 1041 1043 3035 3036 3042 3043 3044 3045 4031 4032 4033 4034 4035 4036 4038 4039 4040 4045 4046 4047 4048 4049 4052 4053 4054 4055

Blocks (060700): 2089 2090 2100 2120 2121 2122 2123 2124 2130 2131 2132 2133 2134 2135 2136 2137 2138 2150 2154 2156

VTD: 08-1 Walnut Street Church

VTD: 09-1 Superintendent's Office

VTD: 10-1 Dickson Middle School

Blocks (060501): 4000 4001 4012 4013 4015

Hickman County

Maury County

VTD: Armory

Blocks (010802): 1110 1112 1113 1116 1117 1122 1123 1124 1125 1126 1127 1135 1139 1140 1141 1142 1143 1144 1146 1154 1155

VTD: Baker

VTD: Bear Creek

Blocks (010500): 3081

VTD: College Hill

VTD: Hampshire

Blocks (010100): 3085 3109 3110 3111 3148 3149 3151 3152 3153

Blocks (010900): 1036 1128 1129 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2088 2089 2090 2091 2092 2093 2094 2101 2104 2127 2128 2129 2130 2131 2132 2133 2134 2135 2137 2138 2139 2144 2145 2146

VTD: Highland

Blocks (010600): 4038 4039 4043

Blocks (010700): 4002 4007 4008 4009 4010 4011

VTD: St. Catherine

Blocks (010100): 3102 3112 3113 3150

Blocks (010802): 1088 1089 1090 1091 1094 1095 1096 1097 1098 1101 1102 1103 1104 1105 1106 1107 1108 1109 1114 1115 1145 1147 1148 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2021 2022 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2042 2043 2044 2045 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2078 2079 2080 2088 2095 2096 2099 2102 2103

Blocks (010900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1083 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1122 1123 1124 1125 1126 1127 1130 1131 1132 1133

VTD: Tradewinds

Blocks (010700): 1002 1003 1005 2002 2005

VTD: West End

(70) District 70:

Giles County

Lawrence County

VTD: 10-1 Howards

VTD: 10-2 Brace

VTD: 1-1 St. Joseph

VTD: 1-2 West Loretto

VTD: 13-2 Midwest

VTD: 13-3 Pea Ridge

VTD: 14-1 Crawfish Valley

VTD: 15-1 David Crocket

VTD: 16-1 Rotary Park

VTD: 17-1 Sowell

VTD: 17-2 Old Armory

VTD: 18-1 E. O. Coffman

VTD: 2-1 Loretto Civic Center

VTD: 3-1 South East Lawrence

VTD: 3-2 Centerpoint

VTD: 4-1 Crossroads

VTD: 4-2 Fall River

VTD: 5-1 Leoma

VTD: 5-2 Gandy

VTD: 6-1 Iron City

VTD: 6-2 West Point

VTD: 7-1 Lawrenceburg Public

VTD: 8-1 New Prospect

VTD: 9-1 Ethridge

VTD: 9-2 Mars Hill

(71) District 71:

Hardin County

Lawrence County

VTD: 11-1 Summertown

VTD: 12-1 Center

VTD: 12-2 Henryville

VTD: 13-1 West End

Lewis County

Wayne County

(72) District 72:

Chester County

Decatur County

Henderson County

Perry County

(73) District 73:

Madison County

VTD: 10-1 Spring Creek Fire Station #7

VTD: 10-2 Northeast Middle School

VTD: 10-3 Northside High School

VTD: 1-2 Washington Douglas Headstart School

Blocks (001402): 2022 2028 2029 2030 2032 2033 2034 2035 2041

VTD: 2-2 Aldersgate United Methodist Church

VTD: 3-2 Old Bells Road Fire Station #10

VTD: 3-3 Jackson Center for Independent Living

VTD: 4-1 Jackson Masonic Temple Lodge #45

VTD: 4-3 Festivities! Events and Party Place

VTD: 5-1 Whitehall Elementary School

Blocks (001402): 1033 1034 2016 2018 2019 2020 2023 2024 2025 2026 2027 2075

VTD: 5-3 North Parkway Elementary School

Blocks (000100): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3033

Blocks (001402): 1012 1013 1015 1016 1025 1026 1027 1028 1029 1030 1031 1032 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049

VTD: 6-1 Southside High School

Blocks (000300): 1028 1032 1034 1045 1046 1048

Blocks (001300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1012 1015 1021 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1049 2005 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2053 2054 2055 2056 2057 2061 2063 3000 3001 3002 3003 3004 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066 3067 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3114 3115 3116

Blocks (001900): 4027 4028 4030

VTD: 6-2 South Elementary School

VTD: 6-3 Lesters Chapel Fire Station #1

VTD: 6-4 Malesus Community Center

Blocks (001300): 1009 1010 1011 1013 1014 1016 1017 1018 1019 1020 1022 1023 1024 1025 1048 1050 1051 1052 1053 3035

Blocks (001401): 1009 1010 1011 1012

Blocks (001800): 1014 1015 1016 1017 1018 1019 1020 1021 1022 1024 1095

Blocks (001900): 4013 4014 4020 4021 4022 4023 4024 4029

VTD: 6-5 Medon City Hall

Blocks (001800): 1008 1009 1010 1012 1013 1023 1025 1027 1028 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092

VTD: 7-1 UT Experiment Station

Blocks (000200): 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2025

Blocks (000300): 1021 1022 1023 1024 1025 1026 1027 1035 1036 1037 1049 1050

Blocks (001401): 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2017 2018 2043 2044 2045 2046 2047 2050 2051 2060 2061 2062 2063 2064 2082 2083

VTD: 7-2 Tennessee Technology Center

Blocks (001401): 2000 2001 2014 2015 2016 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2048 2049 2052 2053 2054 2055 2056 2057 2058 2059 2065 2066 2072 2080

Blocks (001700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1095 1096 1097 1103 1104 2016 2018 2020 2021 2022 2023 2024 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2038

VTD: 7-3 Denmark-West Community Center

Blocks (001700): 2025 2036 2037 2042 2043

VTD: 8-1 Beech Bluff Ruritan Club

VTD: 8-2 Brown's Community Ruritan Club

VTD: 8-3 Mifflin Fire Station #15

VTD: 8-4 East Union Ruritan Club

VTD: 9-1 V.F.W.

VTD: 9-2 Pope Elementary School

VTD: 9-3 Three Way City Meeting Room

(74) District 74:

Houston County

Humphreys County

Montgomery County

VTD: 10

VTD: 11

Blocks (101102): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3005 3021

Blocks (101103): 1019 1028 1029 1030 1031 1033

Blocks (101201): 1006 1010 1011

Blocks (101202): 1008 1009 1010 1011 1012 1013 1020

Blocks (101500): 2048 4000 4001 4003 4004 4005 4006 4007 4011

VTD: 15

Blocks (101102): 3004 3006 3007 3008 3009 3010 3011 3012 3013 3014 3019 3020 3022 3023 3024

VTD: 16

Blocks (101101): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1018

VTD: 4B

Blocks (101700): 1064 1065 1073 1074 1075 1076 1077 1078 1079 1080 1081 1087

VTD: 6B

Blocks (101700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1060 1061 1062 1063 1066 1067 1068 1069 1070 1071 1072 1084 1085 1086 1088 1089 1091 1092 2004 2040 2041 2042 2043 2044 2045 2046 2049 2050 2051 2071 2072

VTD: 7

VTD: 8

VTD: 9

Blocks (101304): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3025 3026 3027 3029 3030 3031 3032 3033

Blocks (101305): 1003 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1019

Blocks (101400): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3063 3064

(75) District 75:

Benton County

Henry County

Stewart County

(76) District 76:

Carroll County

VTD: 02 Trezevant

VTD: 03 Christmasville

VTD: 07 Macedonia

VTD: 12 Bruceton

VTD: 13 Hollow Rock

VTD: 14 Vale

VTD: 17 Senior Citizens

VTD: 18 Cannon

VTD: 21 Bethel College-Waddle Hall

VTD: 22 McKenzie City Hall

Obion County

VTD: 1-1 South Fulton

VTD: 2-1 Eddie Cox Sr. Center

Blocks (965100): 1000 1001 1002 1003 1004 1005 1009 1010 1011 1012 1013 1014 1015 1017 1018 1019 1020 1023 1043 1044 1045 1046 1047 1048 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1110 1111 1112 1113 2059 2062 2064 2068 2073

Blocks (965500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1117 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2017 2018 2019 2020 2021 2022 2023 2024 2025 2044 2045 2046 2053 2146 2147 2148

Blocks (965600): 2000 2001 2002 2003 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2024 2025 2026 2027 2031 2032 2033 2034 2035 2036 2037 2038 2045 2046 2047 2048 2049 3013 4005 4006 4007 4008 4009 4010 4011 4012 4023 4024 4025 4026 4032 4033 4034 4035

Blocks (965700): 1006 1007 1013

VTD: 3-4 Rives

Blocks (965000): 4062 4063 4082

Blocks (965100): 1114 1115 1116

Blocks (965600): 1044 1064

Blocks (965800): 1000 1002 1003 1004 1006

VTD: 4-1 Fair Grounds

Weakley County

(77) District 77:

Dyer County

Lake County

Obion County

VTD: 2-1 Eddie Cox Sr. Center

Blocks (965100): 2065 2066 2069 2070 2071 2072 2074

VTD: 2-4 Woodland

VTD: 3-2 Kenton

VTD: 3-4 Rives

Blocks (965200): 2019 2020 2023 2024 2025 2026

Blocks (965400): 1000 1001 1006 1007

Blocks (965500): 2107 2108 2109 2110 2111 2112 2116 2117 2118 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2149 2150 2151 2152 2153

Blocks (965600): 1057 1063

Blocks (965700): 2011 2012 2037 2038 2041 2043 2044 2045 2046 2047 3000 3001 3002 3007 3008 3009 3010 3011 3012 3013 3015 3016 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039

Blocks (965800): 1001 1005 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1119 1120 1121 1122 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 1133 1134 1135 1136 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130

Blocks (965900): 1000 2000 2003 2005

VTD: 5-2 Cloverdale

VTD: 5-4 Hornbeak

VTD: 5-5 Samburg

VTD: 6-1 Troy Senior Center

VTD: 6-2 Obion

VTD: 7-2 Obion Co. Library

(78) District 78:

Cheatham County

Dickson County

VTD: 02-1 Eno Methodist

Blocks (060700): 2127

VTD: 04-1 Jackson Chapel C.C.

Blocks (060200): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2050 2053 2054 2056 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2086 2087 2088 2089 2090 2091

Blocks (060300): 1012 1013 1014 1015

VTD: 05-1 William James Middle

Blocks (060300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1016 1017 1018 1019 1021 1022 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2083 2084 2094 2095 2101 2105 2106

VTD: 06-1 Burns Town Hall

VTD: 06-2 Porter C.C.

VTD: 07-1 Pomona Baptist Church

Blocks (060402): 1066 1067 1068 1069 1070 1079 1080 1081 1082 2065 2066 2068 2069 2070 2071 2072 2073 2074 2120 2121 2122 2126 2127 2128 2129 2130 2131 2132 2133 2134

Blocks (060602): 1054 1055 1056 1057 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1088 1089 1090 1091 1092 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4037 4041 4042 4043 4044 4050 4051 4056 4057

Blocks (060700): 2111 2113 2125 2126 2128 2129

VTD: 10-1 Dickson Middle School

Blocks (060501): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2027 2028 2029 2030 2031 2033 2034 2035 2038 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2055 2056 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4014 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053 4054 4055 4056 4057 4058 4059 4060 4061 4062 4063 4064 4065 4066 4067 4068 4069 4070 4071 4072 4073 4074 4075 4076 4077 4078 4079 4080 4081 4082 4083 4084 4085 4086 4087 4088 4089 4090 4091 4092 4093 4094 4095 4096 4097 4098 4099 4100 4101 4102

VTD: 11-1 New Hope Baptist Church

VTD: 12-1 Catfish Kitchen

VTD: 12-2 Eastside C.C.

VTD: 12-3 White Bluff C.C.

(79) District 79:

Carroll County

VTD: 01 Lavinia

VTD: 04 McLemoresville

VTD: 05 Cedar Grove

VTD: 06 Clarksburg

VTD: 08 Civic Center

VTD: 09 Huntingdon City Hall

VTD: 10 Yuma

VTD: 11 Buena Vista

VTD: 15 Westview

VTD: 16 Atwood

VTD: 19 Concord

VTD: 20 Westport

Gibson County

(80) District 80:

Hardeman County

VTD: Bolivar

VTD: Campbell Chapel

VTD: Grand Junction

Blocks (950600): 1069 1070 1071 1072 1073 1074 1075 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1095 1096 1099 1100 1101 1102 1103 1105 1106 1113 1114 1115 1116 1117 1118 1121 1123 1124 1127 1128 1129 1130 1131 1133 1136 1137 1138 1139 1140 1141 1142 1144 1152 1156 1157 1158 1161 2096 2097 2098 2099 2100 2101 2180

VTD: Hickory Valley

VTD: Hornsby

VTD: Lacy

VTD: Middleton

Blocks (950500): 1005 1006 1007 1008 1012 1013 1014 1015 1016 1017 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1074 1075 1085 1100 1101 1102 1118 1119 1120 1121 1133 1134 1135 2057 2124 2125 2126 2127 2128 2129 2130 2131 2133 2134 2135 2136 2137 2138 2139 2140 2141 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3018 3019 3020 3021 3022 3024 3026 3027 3028 3031 3039 3048 3063 3064

VTD: Pocahontas

Blocks (950100): 3169 3170 3179

Blocks (950500): 2066 2069 2076 2078 2080 2087

VTD: Saulsbury

Blocks (950500): 1018 1019

Blocks (950600): 2000 2001 2002 2003 2004 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2049 2050 2051 2052 2053 2054 2055 2056 2060 2061 2066 2067 2068 2069 2071 2073 2074 2117 2119 2187 2188 2189 2190

VTD: Silerton

VTD: Toone

VTD: West Bolivar

VTD: Whiteville

Madison County

VTD: 1-1 Carl Perkins Civic Center

VTD: 1-2 Washington Douglas Headstart School

Blocks (000900): 1000 1001 1010 1015 1016 1017 1018 1019 1020 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 2009 2010 2021 2022 3020 3026 3027 3028 3029 3034 3035 3036 3037 3038 3039

Blocks (001000): 1000 1001 1002 1003 1004 2000 2001 2002 2003 2004 2005 2006 2007 2008 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016

Blocks (001100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1060 1061 1078 1079 1080 1083 1084

Blocks (001402): 2036 2037

VTD: 2-1 Alexander Elementary School

VTD: 2-3 Tigrett Middle School

VTD: 3-1 Board of Education

VTD: 4-2 Andrew Jackson Elementary School

VTD: 5-1 Whitehall Elementary School

Blocks (000500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026

Blocks (000800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1033 1034 1035 1042

Blocks (000900): 1002 1003 1004 1005 1006 1007 1008 1009 1011 1012 1013 1014 1021 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006 2007 2008 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3021 3022 3023 3024 3025 3030 3031 3032 3033 3040

VTD: 5-2 Macedonia Baptist Church

VTD: 5-3 North Parkway Elementary School

Blocks (000100): 3012 3013 3014 3015 3016 3032 3034 3035

VTD: 6-1 Southside High School

Blocks (000300): 1033 1047

Blocks (000800): 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2043 2044 2045 2046 2104 2105 2106 2120 2121 2125 2128 2129

Blocks (001300): 3005 3006

VTD: 6-4 Malesus Community Center

Blocks (001300): 3007

Blocks (001800): 1000 1001

VTD: 6-5 Medon City Hall

Blocks (001800): 1007 1011 1093 1094 2042 2043 2045 2046 2048 2049 2050 2051 2052 2053 2054 2055 2056 2099 2100 2101 2102 2103 2124 2126 2127 2130

VTD: 7-1 UT Experiment Station

Blocks (000200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1014 2021 2022 2023 2024

Blocks (000300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1029 1030 1031 1038 1039 1040 1041 1042 1043 1044

VTD: 7-2 Tennessee Technology Center

Blocks (001401): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1013 1014 1015 2067 2068 2069 2070 2071 2073 2074 2075 2076 2077 2078 2079 2081

Blocks (001700): 1093 1094 1098 1099 1100 1101 1102 1105 1106 2000 2001 2008 2014 2017 2019 2075 2076 2077 2078 2085 2086 2087 2088 2089 2090 2091 2092

Blocks (001800): 2000 2001 2002 2003 2004

VTD: 7-3 Denmark-West Community Center

Blocks (001700): 1107 2002 2003 2004 2005 2006 2007 2009 2010 2011 2012 2013 2015 2039 2040 2041 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2059 2060 2061 2072 2073

Blocks (001800): 1002 1003 1004 1005 1006 1026 1029 1030 1031 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2025 2026 2028 2032 2033 2034 2035 2036 2037 2038 2039 2040 2129

VTD: 7-4 Mercer Fire Station #8

(81) District 81:

Tipton County

(82) District 82:

Crockett County

Haywood County

Lauderdale County

(83) District 83:

Shelby County

VTD: Forest Hills 1

VTD: Forest Hills 2

Blocks (021520): 1038 1039 1040

VTD: Germantown 02

VTD: Germantown 03

Blocks (021351): 1001 1002 1003 1004 1005 1007 1008 1009 1012 1013 1014 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019

VTD: Germantown 06

VTD: Germantown 09

VTD: Germantown 10

VTD: Memphis 56-1

VTD: Memphis 64

VTD: Memphis 68-1

VTD: Memphis 68-2

VTD: Memphis 68-3

VTD: Memphis 80-2

VTD: Memphis 81-1

VTD: Memphis 81-3

VTD: Memphis 81-4

VTD: Memphis 81-5

VTD: Memphis 81-6

Blocks (021320): 3000 3001

VTD: Memphis 81-7

Blocks (021331): 1014 1015 1016 1017 1018 1021 1022 1031 1032 1033 1034

Blocks (021333): 1003 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2006 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027

Blocks (021334): 1008 1018 1019 1020 1021 1022 1023 1024 1025 1028 1029 1031 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2021 2022 2026 2027

VTD: Memphis 89-2

Blocks (021122): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2015 2016 2017 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012

Blocks (021200): 1002 1003 1014

Blocks (980400): 1005 1007 1008 1009 1010 1017

(84) District 84:

Shelby County

VTD: Capleville 1

VTD: Capleville 5

Blocks (022600): 1170 1171 1192 1194

VTD: Memphis 60-5

Blocks (011010): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016

Blocks (011020): 1001 1002 1003 1004 1005 1006 1007 1008 1010 1011 1012 1013 1014 1015 1016 1017 1022 1023 1024 2000 2001 2002 2003 2004 2005 3000 3001 3002 3003 3004 3005 3006 3007 3008

Blocks (022600): 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1045 1046 1047 1048 1049 1050 1051 1052 1054 1105 1106 1121 1122 1123 1124 1125

Blocks (980100): 1044 1050 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091

VTD: Memphis 60-7

VTD: Memphis 66

Blocks (009400): 1025 1026 1029 1030 1031 1032 1035

VTD: Memphis 67-1

Blocks (009500): 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023

VTD: Memphis 67-3

Blocks (009500): 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2018 2019 2020 2021 2022 2023 3022 3023 3026 3027 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4033

VTD: Memphis 74-1

Blocks (009500): 4034 4035 4036 4037 4038

Blocks (021331): 3011 3012 3013 3014

Blocks (021710): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (021721): 1000 1001 1002 1003 1004 1005 1007 1008 1009 1010 1020

VTD: Memphis 74-4

VTD: Memphis 74-6

Blocks (009500): 4032

Blocks (021331): 3009 3010

VTD: Memphis 74-9

Blocks (022600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1055 1056 1057 1058 1060 1062 1063 1064 1065 1066 1067 1068 1069 1070 2007 2008 2009 2010 2011 2014 2015 2016 2017 2018

VTD: Memphis 79-8

Blocks (022112): 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2011 2012 2013 2014 2015 2016 2017 3013 3015

VTD: Memphis 81-2

Blocks (021331): 2017

VTD: Memphis 92-1

Blocks (010820): 1015 4000 4012 4013 4014 4015

Blocks (021721): 2003

Blocks (021731): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009

Blocks (022600): 2000 2019 2020 2021 2022 2031

VTD: Memphis 92-2

VTD: Memphis 93-1

Blocks (021721): 1006 1011 1012 1013 1014 1015 1016 1017 1018 1019 1021

VTD: Memphis 93-3

Blocks (010820): 1000 1013 1014 1016

Blocks (021721): 2000 2001 2002 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 3000 3001 3002 3003 3004 3005 3006

VTD: Memphis 94-2

VTD: Memphis 94-3

VTD: Memphis 94-5

Blocks (021746): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 3006 3007 3008 3009 3010 3011 3012 3013 3014

VTD: Memphis 94-7

VTD: Memphis 94-8

Blocks (021744): 2003 2004 2005 2006 2007 2008 3008 3009 3010 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010

Blocks (021745): 3006

VTD: Ross Store 01

Blocks (021754): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

VTD: Ross Store 05

Blocks (021744): 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022

Blocks (021745): 1015 1017 1018 1020 1021 1022 1023 1024 1025 1026 2020 2021 2022 2026 2027 2028 2029 3000 3001 3002 3003 3004 3005 3007 3008 3009 3010 3011 3012 3013

VTD: Ross Store 13

Blocks (021754): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029

VTD: Ross Store 16

Blocks (021751): 1017 1018 1019 1020 1021 1022 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033

(85) District 85:

Shelby County

VTD: Capleville 5

Blocks (021900): 2014 2015 2016 2017 2018 2019 2020 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4025 4026 4027

Blocks (022600): 1168 1169 1172 1174 1178 1179 1180 1181 1182 1183 1184 1185 1186 1187 1188 1189 1190 1191 1195 1196 1197 1205 1206 1207 1208 1209

VTD: Forest Hills 2

Blocks (021510): 1020 1030 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071

VTD: Memphis 56-3

Blocks (009400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1016

Blocks (009500): 1000 1001

VTD: Memphis 66

Blocks (009400): 1013 1014 1015 1017 1018 1019 1020 1021 1023 1024

VTD: Memphis 67-1

Blocks (009500): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017

VTD: Memphis 67-3

Blocks (009500): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3024 3025 3028

VTD: Memphis 74-1

Blocks (021725): 3005 3006 3007

VTD: Memphis 74-6

Blocks (021331): 2011 2012 2013 3001 3004 3005 3006 3007 3008 3015

VTD: Memphis 75-11

Blocks (022330): 1003 1004 1005 1006 1010 3000 3001 3002 3003 3004 3015 3016 3017 3019

Blocks (022410): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 2000 2001 2002 2003 2004 2005 2006 2009 2010 2011 2012 2015

VTD: Memphis 75-5

Blocks (022410): 1012 3000 3007 3008 3009 3010 3011 3012

VTD: Memphis 75-6

Blocks (022310): 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017

Blocks (022330): 1001 1002 1007 1008 1009 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3018

VTD: Memphis 75-7

Blocks (022310): 4006 4007 4008

VTD: Memphis 76-4

Blocks (022322): 4002 4009 4010 4011 4012 4013 4014 4015 4016 4017

VTD: Memphis 76-5

VTD: Memphis 76-6

Blocks (022700): 2005 2006 2007 2008 2009 2010 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3014 3015 3016 3017 3018 3019 3020 3021 3023 4000 4001 4002 4003 4004 4005 4006 4007 4016 4017

VTD: Memphis 77-2

Blocks (022121): 3008 3009

Blocks (022700): 2002 2004 2011 2012

VTD: Memphis 79-2

Blocks (022121): 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023

VTD: Memphis 79-3

VTD: Memphis 81-2

Blocks (021331): 1004 1005 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2014 2015 2016 2018 2019 2020 2021 2022 2023 3000 3002 3003 3016 3017 3018

VTD: Memphis 81-6

Blocks (021320): 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3026 3027

VTD: Memphis 81-7

Blocks (021331): 1003 1006 1007 1008 1009 1010 1019 1020 1023 1024 1025 1026 1027 1028 1029 1030

VTD: Memphis 93-1

Blocks (021725): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3000 3001 3002 3003 3004 3008 3009 3010

VTD: Memphis 93-2

VTD: Memphis 93-3

Blocks (021726): 1000 1001 1002 1003 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3003 3004 3005 3006

VTD: Memphis 94-5

Blocks (021746): 3000 3001 3002 3003 3004 3005

VTD: Memphis 94-8

Blocks (021744): 1000 1001 1002 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 3000 3001 3002 3003 3004 3005 3006 3007

VTD: Ross Store 01

Blocks (022600): 1090 1091 1092 1093 1094 1095 1198 1199 1200 1201 1202 1212 1213 1214 1215 1216 1217 1218 1219 1220

VTD: Ross Store 05

Blocks (021342): 1056 1057 1058 1059 1062 1063 1065 1066 1075 1076 1077 1078 1079 1080 1081

Blocks (021744): 1003 1004

Blocks (021745): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2023 2024 2025 2030 2031 2032 2033 2034

VTD: Ross Store 13

Blocks (021753): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013

VTD: Ross Store 14

VTD: Ross Store 16

Blocks (021751): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1023 1024 1025 1026 1041

(86) District 86:

Shelby County

VTD: Bartlett 14

Blocks (020222): 1040

VTD: Locke

VTD: Lucy 1

VTD: Lucy 2

VTD: Lucy 3

VTD: McConnell's

VTD: Memphis 01

Blocks (000100): 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1040 1041 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3063 3064 3065 3066

Blocks (002100): 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081

Blocks (004200): 1000 1001 1002 1003 1004 1005 1006 1007 1009 1010 1011 1012 1020

Blocks (011300): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1065 1066 1067 1068 1069 1070 1071 1072 1073 1097

VTD: Memphis 02

Blocks (004200): 1008 1013 1014 1015 1016 1017 1018 1019 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073

Blocks (004300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1056 1057 1058 1059 1060 1072 1073 1074 1075 1076 1077

Blocks (011400): 1000 1001 1002 1003 1004 1005 1006 1007 1010 1011 1012 1021 1022 1023 1024 1025 1026 1027 1028 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 3007

VTD: Memphis 12

Blocks (004300): 1016 1017 1018 1019 1020 1021 1022 1023 1024 1053 1054 1055 1061 1062 1063 1064 1065 1066 1067 1068 1069 1078 1079

Blocks (011700): 1004 1017 1027 1028 1029 1030 1031 1032 1039 1040 1041 1042 1043 1044 1045 1046 1047 1085 1086 1089 1090 1139 1146

Blocks (980200): 1000 1001 1002 1003 1004 1005 1022 1023 1025 1026 1027 1028

VTD: Memphis 22

VTD: Memphis 25-2

Blocks (005700): 2018

Blocks (005900): 1000 2033 2034

Blocks (011600): 2033 2037 2038

VTD: Memphis 26-1

Blocks (005900): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018

Blocks (006000): 1005 1006

Blocks (006200): 2002 2004 2005 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014

Blocks (006400): 1019 1020 1021 1022 1027 1028 1037

Blocks (011500): 1005 1006 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4032 4033 4034

VTD: Memphis 27

Blocks (011300): 1023

VTD: Memphis 31-1

Blocks (006400): 1007 1008 1009 1011 1012 1013 1033 1034 1035 1036 1041

VTD: Memphis 31-4

Blocks (006400): 1006 1015 1016 1017 1018 1023 1024 1025 1026 1029 1030 1031 1032 1038 1039 1040

VTD: Memphis 34-2

Blocks (005700): 1048 1049 1050 1051 1052 1053 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028

VTD: Memphis 35-1

Blocks (005500): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041

Blocks (005600): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1019 1020 1021 1022 1023 1024 1025 1026

VTD: Memphis 48

Blocks (006000): 1024 1025 1026 1027 1029 1030 1031

Blocks (011500): 4031

VTD: Memphis 49

Blocks (005600): 1000 1001 1002 1003 1004 1005 1016 1017 1027 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3014 3057

Blocks (005700): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2029 2030 2031 2032

Blocks (006000): 1028

Blocks (007500): 2000

VTD: Memphis 50-1

Blocks (005300): 3000 3001 3002 3003 3004 3005 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056 3059 3060

Blocks (980200): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1024 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043

Blocks (980300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1043 1044 1045 1046 1047

VTD: Memphis 69-1

VTD: Memphis 69-2

Blocks (009901): 1024 1025 1026 1027 1028 1029 1030 1031 1033 1034 1035 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3042 3043 3044 3045 3046

Blocks (009902): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1016 1023 1024 1025 1026 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (020101): 1038 1039 1040 1041 1042 1043 1044 1045 1047 1048

VTD: Memphis 70-1

Blocks (010110): 2004 2005 2006 2010 5002 5003 5006 5007 5010 6003 6004

VTD: Memphis 70-2

Blocks (010120): 3005 3006

VTD: Memphis 70-3

VTD: Memphis 71-4

Blocks (009901): 1003 1032 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030

Blocks (010110): 3000

Blocks (010300): 1000 1001 1003 1016

VTD: Memphis 71-5

VTD: Memphis 75-1

Blocks (005300): 3057 3058

Blocks (022220): 1015 1016 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 4002 4003 4004 4005 4006 4007 4008 4009

VTD: Memphis 75-11

Blocks (022410): 2007 2008 2013 2014 2016 2017 2018 2019 2020 2021 2022 2023

VTD: Memphis 75-5

Blocks (022410): 3001 3002 3003 3004 3005 3006 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4022 4025 5000 5001

VTD: Memphis 75-7

Blocks (022210): 3001 3002 3003 3004 3005

Blocks (022310): 5000 5001 5002 5003 5004

VTD: Memphis 82-1

VTD: Memphis 82-2

VTD: Memphis 82-3

VTD: Millington 1

Blocks (020102): 1000 1001 1010 1011 1012 1013 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2007 2008

Blocks (020210): 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3019 3021 3022 3026 3033 3034 3035 3036 3037 3038 3039 3040 3042 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010

Blocks (020221): 1000 1001 1002 1003 1004 1006 1022 1023 2001 2002 2003 2005 2006 2007 2008 2011

Blocks (020300): 2001 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2029 2030 2031 3005 3006 3007 3008 3050

VTD: Millington 2

Blocks (020222): 1019

VTD: Woodstock 2

Blocks (010300): 1002

Blocks (020221): 2044 2045 2046 2047 2048 2052 2053 2058 2059 2060 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2095

(87) District 87:

Shelby County

VTD: Memphis 56-3

Blocks (009300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010

VTD: Memphis 58-4

Blocks (009700): 1012 1013 1014 1015 1016 1017 1018 1022 1023 1024

Blocks (011800): 2004 2005 2006 2011 2012 2015 2016 2017 3006 3007 3012 3014 3015

VTD: Memphis 60-2

Blocks (980100): 1074

VTD: Memphis 60-5

Blocks (010500): 1021 1022 1025 1039 1041

Blocks (010620): 3006 3021 3023 3024 3025 3026

Blocks (011020): 1000

Blocks (022600): 1024 1025 1026

Blocks (980100): 1037 1038 1039 1040 1041 1042 1043 1045 1046 1047 1048 1049 1051 1056 1069 1070 1071 1072 1073 1076 1077 1078 1105 1106

VTD: Memphis 65-1

Blocks (008500): 1033 1034

Blocks (009300): 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015

Blocks (011800): 4000 4011 4013 4014 4015 4016 4017

VTD: Memphis 66

Blocks (009300): 1024 1025 1026 2016 2017 2018 2019 2020 2021 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024

Blocks (009400): 1022 1027 1028 1033 1034 1036 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025

Blocks (009700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1019 1020 1021 1025 1026 2000 2001 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2018

VTD: Memphis 73-1

Blocks (010500): 1013 1014 1015 1018 1019 1020 1026 1027 1028 1030 1031 1032 1033 1034 1037 1038 1040

Blocks (010620): 3019 3020 3022

VTD: Memphis 73-3

Blocks (010710): 1023 1024

Blocks (010810): 3007 3008

VTD: Memphis 73-4

VTD: Memphis 74-1

Blocks (009700): 2002 2015 2016 2017

Blocks (010710): 1000 1001 1003 1004 1005 1006 2000 3000 3001 3002 3018 3019 3020 3021 3022

Blocks (010720): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 2000 2001 2002 2003 2004 2005 2006 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

VTD: Memphis 74-2

VTD: Memphis 74-5

Blocks (010710): 1002 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1025 1026 1027 1028 1029 1030 1031 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017

Blocks (010810): 3004 3005 3006 3013 3014 3015 3016 4000 4001 4002 4003 4004 4009

VTD: Memphis 74-9

Blocks (010630): 1005 1006 1007 1008 1009 1010 1011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

Blocks (010810): 2006 2007 2008 2009 4005 4006 4007 4008 4010 4011 4012 4013 4014 4015 4016

VTD: Memphis 75-6

Blocks (022330): 1000

VTD: Memphis 76-4

Blocks (022111): 4000 4001 4002 4003 4004 4005 4006 4007

Blocks (022322): 1000 1001 1003 1004 1005 1006 1007 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 4000 4001 4003 4004 4005 4006 4007 4008

VTD: Memphis 76-6

Blocks (022322): 1002 1008 1009 1010 1011 1012 1013 1014 1015 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009

VTD: Memphis 77-2

Blocks (022111): 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019

Blocks (022121): 3001 3002 3003 3004 3005 3006 3007

Blocks (022700): 2000 2001 2003

VTD: Memphis 77-3

Blocks (022022): 4018

Blocks (022024): 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 2007 2008 2009 2010 2011 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021

Blocks (022111): 3000 3001 3002 3003 3004 3005 3006 3007 3008

VTD: Memphis 78-1

VTD: Memphis 78-3

Blocks (022022): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1018 1019 1020 1021 1022 1023 1024 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3013 3014 3015 3016 3017 3018 3019 3021 4006 4007 4008 4009 4025 4026

Blocks (022023): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1012

VTD: Memphis 79-1

VTD: Memphis 79-2

Blocks (022121): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3010 3011

VTD: Memphis 79-7

VTD: Memphis 79-8

Blocks (022022): 3012 3020 3022 3023 3024 4000 4001 4002 4003 4004 4005 4010 4011 4012 4013 4014 4015 4016 4017 4019 4020 4021 4022 4023 4024 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5027 5028 5029 5030 5031 5032

Blocks (022112): 1000 1001 1002 1003 1004 1005 1006 1007 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3014 3016

VTD: Memphis 92-1

Blocks (010820): 1010 4001 4002 4003

VTD: Memphis 93-3

Blocks (010820): 1001 1012

(88) District 88:

Shelby County

VTD: Bartlett 06

Blocks (020621): 2000 2001 2002 2003 2004 2021 2023 2024 2034

Blocks (020644): 2033 2034 2035 2036 2037 2040 2041

Blocks (020651): 1000 1001 1002 1003 1008 1009 1010 1011 1016 1017 1018 1019 1020 1021 1022 1023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

VTD: Bartlett 09

Blocks (020651): 1028

VTD: Bartlett 10

Blocks (020531): 1000 1001 1002 1003 1004 1005 1006 1009 1010 1011 1012 1013 1016 1017 1018 1019 2003 2004 2005 2006 2008 2014 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3040

Blocks (020532): 3001 3002 3003 3004 3005 3007 3008 3009 3010 3011 3013 3014 3015 3016 3018 3020 3021 3022 3032 3033

VTD: Bartlett 12

Blocks (020643): 4000 4005 4006 4007

VTD: Bartlett 13

VTD: Bartlett 14

Blocks (020531): 2000 2001 2002 2007 3000 3001 3002 3003 3004 3021 3038 3039 3041 3042

Blocks (020532): 3000 3031 4000 4001 4002

Blocks (020644): 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1037 1038 1039 1040 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2038 2039 2042 2043 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3012 3014 3015 3016 3017 3018

VTD: Memphis 01

Blocks (011300): 1005

VTD: Memphis 02

Blocks (003900): 1026

Blocks (011400): 3006

VTD: Memphis 20-1

Blocks (002500): 2007 2008 2009 2010 2012 2013 2014 2033 2034 2035 2036 2037

Blocks (002600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025

VTD: Memphis 20-3

Blocks (002400): 1023 1024 1025 1026 1027 1030 1031 1033 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3003 3004

Blocks (002500): 1049 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049

Blocks (003900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025

Blocks (011300): 1063 1064 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096

Blocks (011400): 3005

VTD: Memphis 21

Blocks (001900): 2002 2003 2004 2008 2009 2011 2012 2013 2014 2015 2016 2020 2021

Blocks (002400): 1004 1005 1008 1009 1016 1018 1019 1028 1029

VTD: Memphis 27

Blocks (000300): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014

Blocks (002000): 1000 1001 1002 1003 1004 1005 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023

Blocks (002400): 1006 1007 1017

Blocks (011300): 1000 1001 1002 1003 1004 1024 1025 1026 1027 1028 1029 1030 1031 1032 1058 1059 1060 1061 1062 1085 1098

VTD: Memphis 69-2

Blocks (010120): 5008 5013

VTD: Memphis 70-1

Blocks (010110): 2000 2001 2002 2003 2007 2008 2009 2011 5000 5001 5008 5009 5014 5015 6000 6001 6002 6011 6012 6013 6014 6015

VTD: Memphis 70-2

Blocks (000300): 1000 1001

Blocks (000400): 1000 1001 1002 1003 1006 1007 2000 2001

Blocks (010120): 2004 2005 2006 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 3000 3001 3002 3003 3004 3007 3008 3009 3010 3012 3013 3014 3015 5000 5001 5002 5003 5004 5005 5006 5007 5009 5010 5011 5012 5014 5015 5016 5017 5018 5019 5020 5021 5022 5023 5024 5025 5026 5027 5028 5029 5031

VTD: Memphis 71-3

VTD: Memphis 71-4

Blocks (010000): 1000 2000 2001 2002 2003 2004 2005 2006 2008 3000 3001 3002 3003 3004 3005 3006 3007 3008 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018

Blocks (010300): 1004 1005 1006 1007 1008 1009 1010 1011 1013 1014 1015 1017 1018

VTD: Memphis 72-1

VTD: Memphis 72-3

VTD: Memphis 72-5

VTD: Memphis 84-2

Blocks (010220): 1000 1001 1002 1003 1004

VTD: Memphis 87-3

Blocks (020644): 3010 3011 3013 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031

VTD: Memphis 88-2

VTD: Memphis 90-1

VTD: Memphis 90-2

Blocks (020521): 1003 1004 1005 1006 1012 1014 1015 1016 1017 1018 1019 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2017 3001 3002 3003 3004 3005

VTD: Woodstock 2

Blocks (010300): 1012

Blocks (020221): 2056 2096 2097

(89) District 89:

Knox County

VTD: 39 Inskip Recreation Center

Blocks (003902): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020

VTD: 40 Norwood Elementary

VTD: 41 Norwood Library

VTD: 42 Pleasant Ridge

Blocks (004700): 1003 1004 1005 1006 2011 2012 2013

VTD: 43 West Haven

VTD: 44 Ridgedale

Blocks (004607): 1002 1003

Blocks (004700): 2002 2007 2034 2035 2036 2037 2038 2041

Blocks (006002): 2001 2003 2009

VTD: 55 Lonas

Blocks (004613): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

VTD: 62 Hardin Valley

VTD: 62W Hardin Valley West

VTD: 63 Karns

VTD: 63N Karns North

VTD: 64 Solway

VTD: 65N Concord North

VTD: 66N Farragut I

Blocks (005803): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1053 1054 1055 1056 1057 1063 1067 1068 1069 1070 1071 1072 1073 1074 1075

Blocks (005807): 1007 1026 1028 1033 1034 1035 1036

Blocks (005904): 2010 2018 2020 2027 2028 2029 2030 3006 3007 3013 3016 3018 3021 3029

VTD: 67 North Cedar Bluff

Blocks (004606): 1005 1008 1009 1010 1011 1012 1013 1014 1015 1017 3000 3001 3002 3003 3004 3005 3006 3007 3008 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019

VTD: 70 Ball Camp

(90) District 90:

Shelby County

VTD: Memphis 02

Blocks (004300): 1045 1046 1047 1048 1049 1050 1051

Blocks (011400): 1008 1009 1013 1014 1015 1016 1017 1018 1019 1020 1031 1032 1033 1034 1035 1041 3010 3011

VTD: Memphis 11

VTD: Memphis 12

Blocks (004300): 1052 1070 1071

Blocks (011700): 1002 1003 1005 1013 1014 1015 1016 1018 1019 1020 1021 1022 1023 1024 1025 1026 1033 1034 1035 1036 1037 1038 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1087 1088 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1123 1124 1125 1126 1127 1128 1132 1133 1134 1135 1136 1137 1138 1140 1141 1142

VTD: Memphis 13

VTD: Memphis 15

VTD: Memphis 16-1

VTD: Memphis 17

VTD: Memphis 20-1

Blocks (001600): 1015 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 3003 3004

Blocks (002500): 2000 2001 2005 2006 2011

Blocks (002600): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015

Blocks (003200): 2000 2001 2005 2006 2007

VTD: Memphis 20-3

Blocks (002400): 1014 1015 1020 1021 1022 1032

Blocks (002500): 1030 1031 1032 1033 1034 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1048

VTD: Memphis 21

Blocks (000400): 1012 1013 1024 1025 1026 1027 1028 1029 1030 1034 1035 1038 1039 2024 2025 2026 2028 2029 2030 2031

Blocks (001900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2005 2006 2007 2010 2017 2018 2019

Blocks (002400): 1000 1001 1002 1003 1010 1011 1012 1013

Blocks (002500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1035 1047

Blocks (011200): 1007 1008 1009 1010 1011 2001 2002 2003 2004 2005 2006 2007 2008 2010 2011 2012 2013 2014 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020

VTD: Memphis 25-2

Blocks (005900): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2035 2036 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031

Blocks (011600): 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1042 1043 2018 2019 2020 2021 2022 2023 2034 2035 2036

VTD: Memphis 26-1

Blocks (006200): 1018 1019 1020 1024 2000 2001 2003 3000 3001 3002 3003 3004

Blocks (011500): 1000 1001 1002 1003 1004 1007 2007 2008 2009 2010 2011 2012 2013 2015 2016 3000 3001 3002

VTD: Memphis 28

Blocks (003100): 1007 1008 1009 1010 1011 1012 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

VTD: Memphis 29-2

Blocks (006600): 2001

Blocks (006700): 1003

VTD: Memphis 31-1

Blocks (006300): 1000 1001 1002 1003 1008 1009 3014

Blocks (006400): 1002 1004

VTD: Memphis 31-2

VTD: Memphis 31-4

Blocks (006400): 1003 1005

VTD: Memphis 32

VTD: Memphis 33

VTD: Memphis 34-2

Blocks (005700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1054 1055 1056 1057

VTD: Memphis 35-1

Blocks (005300): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 3006

Blocks (005500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029

VTD: Memphis 36-1

Blocks (000700): 1022 1023 1024 1025 1026 1027 1028 1029

Blocks (001600): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1017 1042 2012 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 3000 3001 3002

Blocks (001700): 1040 1041 1042 1043 1045 1046 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 3017 3018

Blocks (002500): 2002

VTD: Memphis 36-2

Blocks (000700): 1020 1021

Blocks (001600): 2000 2001

Blocks (001700): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Blocks (011200): 2000 2009

VTD: Memphis 36-3

Blocks (001700): 1022 1023 1047 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016

Blocks (002500): 2003 2004

VTD: Memphis 40-1

VTD: Memphis 40-2

VTD: Memphis 41-1

Blocks (000600): 1017 1018

VTD: Memphis 41-3

Blocks (000600): 1021

Blocks (000700): 1000 1001 1002 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 2000 2001 2004 2005 2006 2007 2014 2015 2016 2017 3000 3015

VTD: Memphis 45-1

Blocks (003100): 1000 1001 1002 1003 1004 1005 1006 1013 2000

Blocks (006600): 2000

Blocks (006700): 1000 1001 1002

Blocks (007100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 2000 2001 2002 2003 2004 2005 2006 2007 2008

VTD: Memphis 50-1

Blocks (005300): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026

VTD: Memphis 52-2

Blocks (001500): 1013 1016 1022 1025 1026 1027 1028 1029 1030 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

VTD: Memphis 72-7

Blocks (000600): 1002 1003 1004 1005 1006 1007 1045

Blocks (010220): 1005 3012 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4026 4027 4028 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 6000 6001 6002 6003 6004 6005 6006 6007 6008 6009 6010 6011 6012 6013 6014 6015 6016 6017 6018 6019 6020 6021 6022 6023 6024 6025 6026 6027 6028 6030 6033

Blocks (020511): 2001 2002 2003 2004 2005 2006 2011 2021 2022 2023

(91) District 91:

Shelby County

VTD: Memphis 26-1

Blocks (006500): 2005 2006 2007 2015 2018

VTD: Memphis 28

Blocks (003100): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013

Blocks (006600): 2008 2009 2010 2011 2014

VTD: Memphis 29-1

Blocks (006500) 1000 1001 1002 1003 2000

Blocks (006600): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1022 1023 1024 1025 1026 1027 1031 1032 1033 1034 1035 1036 2007 2012 2013 2015 2016 2017 2018 2019 2033 2034 2035 2036 2037 2038 2039 2040 2041 2044 2045 2046 2047 2049 2050 2051

Blocks (006700): 2028 2029 2030 2031 2032 2033

VTD: Memphis 29-2

Blocks (006600): 1019

VTD: Memphis 31-1

Blocks (006300): 1006 1007 1011 1012 1013 1015 1016 3000 3001 3004 3005 3006 3008 3009 3010 3011 3012 3013

Blocks (006400): 1000 1001 1010 1014

VTD: Memphis 31-4

Blocks (006500): 1004 1005 2001 2002 2003 2004 2008 2009 2010 2011 2012 2013 2014

VTD: Memphis 35-1

Blocks (005500): 3042 3043 3044 3045 3046 3047 3048 3049

Blocks (022220): 1000 1001 1002

Blocks (022500): 1028 1029

VTD: Memphis 44-1

Blocks (002900): 1017 1018

VTD: Memphis 44-2

Blocks (002900): 3000 3001 3002 3003 3004 3005 3008 3009 3010 3011 3012 3013 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020

Blocks (008600): 2027 2028 2029

VTD: Memphis 44-3

Blocks (002900): 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018

Blocks (007300): 1000 1001 1002 1003 1004 1005 1006 1007 1014 1015 1016 1017

VTD: Memphis 46-1

Blocks (007300): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3018

VTD: Memphis 46-2

Blocks (007400): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2016 2017 2018 2019 2020 2021 2022 2023 2024 2027

VTD: Memphis 47-1

Blocks (006500): 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028

Blocks (006800): 2008 2010 2011

Blocks (006900): 1010 1011 1012 1013 1014 1015 1016 1017 3007 3008 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022

Blocks (007810): 3002 3003 3004 3005 3007 3014

Blocks (008110): 1000 1001 1002 1003 1004

VTD: Memphis 48

Blocks (006000): 1000 1001 1002 1003 1004 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1032 1033 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011

Blocks (006500): 2016 2017 2019 2020 2021 2022 2023 2024

Blocks (007810): 3000 3001

VTD: Memphis 49

Blocks (005600): 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3010 3011 3012 3013 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3050 3051 3052 3053 3054 3055 3056

Blocks (007500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2015

Blocks (007810): 2052 2053 2054 2055 2056 2057

Blocks (022500): 1026 1027

VTD: Memphis 58-4

Blocks (008200): 1002 4003 4004 4005 4006 4007 5000 5001 5002 5007 5008 5009

Blocks (011800): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2000 2001 2002 2003 2007 2008 2009 2010 2013 2014 2018 3000 3001 3002 3003 3004 3005 3008 3009 3010 3011 3013 3016 3017 3018 3019 3020 4001 4002 4003 4004 4007 4008 4009

VTD: Memphis 59-5

Blocks (008110): 1005 1006 1007

Blocks (008120): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3018 3019 4000 4001 4002

VTD: Memphis 60-1

VTD: Memphis 60-2

Blocks (008110): 1008 1009 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006

Blocks (008120): 4003 4004 4005 4006 4007

Blocks (980100): 1013 1014 1015 1016 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1036 1053 1054 1055 1075

VTD: Memphis 60-3

VTD: Memphis 60-4

VTD: Memphis 60-6

VTD: Memphis 60-8

VTD: Memphis 60-9

VTD: Memphis 65-1

Blocks (008500): 1032

Blocks (011800): 4005 4006 4010 4012

VTD: Memphis 73-1

Blocks (008120): 3017

Blocks (008200): 1011 1012

Blocks (010500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1016 1017 1023 1024 2000 2001 2002 2003 2004

Blocks (980100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1017 1018 1019 1020 1021 1103

VTD: Memphis 73-3

Blocks (010610): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022

Blocks (010630): 1000 1001 1002 1003 1004 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012

VTD: Memphis 74-5

Blocks (010610): 1015

VTD: Memphis 75-1

Blocks (022220): 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1017 1018 1020 1021 4000 4001 4010 4011 4012 4013 4014 4015 4016 4017 4018 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017

VTD: Memphis 75-6

Blocks (022310): 4012

VTD: Memphis 75-7

Blocks (022310): 1000 1001 1002 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 4000 4001 4002 4003 4004 4005 4009 4010 4011

Blocks (022321): 3020

VTD: Memphis 76-4

Blocks (022321): 1005 1006 1007 1008 1009 1010 1011 1012 1013 3021 3022 3028

VTD: Memphis 77-1

VTD: Memphis 77-3

Blocks (022500): 4000 4001 4002 4003 4004 4005 4006 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009

VTD: Memphis 78-3

Blocks (022022): 1014 1015 1016 1017

Blocks (022023): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018

(92) District 92:

Franklin County

VTD: 3-2 Huntland

Blocks (960800): 1126 1127 1128 1129 1133 1134 1135 1136 1140 1141 1157 1160 1161 1162 1163 1167 1168 1169 1170 1171 1172 1173 1174 1175 1176 1180 1182 1183

VTD: 5-1 Keith Springs

Blocks (960600): 3079 3081 3082 3083 3084 3086 3087 3090 3091 3093 3101 3104 3105 3106 3107 3108 3116 3119 3120 3121 3122

Blocks (960700): 2115

VTD: 5-3 Sherwood

Blocks (960600): 3118

Blocks (960700): 2075 2076 2078 2079 2080 2082 2083 2084 2086 2087 2090 2091 2092 2093 2095 2096 2097 2098 2099 2110 2111 2112 2113 2114 2116 2117 2118 2119 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2144 2145 2146 2147

Lincoln County

VTD: Blanche School

VTD: Boonshill Community Center

Blocks (975200): 1001 1003 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1100 1101 1102 1103 1104 1105 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1118 1120 1121 1122 1123 2004 2005 2006 2007 2008 2009 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2064 2065 2066 2067 2068 2069 2070 2071 2072 2073 2074 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2117 2118 2119 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2164 2166 2167 2168

Blocks (975300): 4009 4010 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4033 4034

VTD: Elora Community Center

VTD: Flintville Fire Hall

VTD: FNB Community Room

VTD: Highland Rim School

VTD: Lincoln Community Center

VTD: Molino

VTD: South Lincoln

Blocks (975500): 1113 1114 1115 3034 3035 3036 3039 3040 3041 3042 3044

Blocks (975601): 1011 1012 1013 1014 1025 1028 1029

VTD: Taft Firehall

Marion County

VTD: Cedar Grove

VTD: Jasper

VTD: Kimball

VTD: Lodge

VTD: New Hope

VTD: Orme

VTD: Shellmound

VTD: South Pittsburg

Marshall County

(93) District 93:

Shelby County

VTD: Memphis 29-1

Blocks (006600): 2005 2006 2020

VTD: Memphis 29-2

Blocks (006600): 1000 1001 1002 1003 1004 1020 1021 1028 1029 1030 2002 2003 2004 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2032 2042 2043 2048

Blocks (006700): 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 4001 4002 4006 4007

VTD: Memphis 37

VTD: Memphis 38-2

VTD: Memphis 41-3

Blocks (000800): 1018 1019 1020 1021 1022 1023 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

Blocks (000900): 1000 1001 1002 1003 1004 1005 1006 1007 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005

VTD: Memphis 43-2

Blocks (011100): 1018 1054

VTD: Memphis 44-1

Blocks (001200): 1013

Blocks (002900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1019 1020 1021 1022 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (008600): 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1014 1015 1016 1017 1018

Blocks (008700): 2015 3013 3014

VTD: Memphis 44-2

Blocks (002900): 3006 3007

VTD: Memphis 44-3

Blocks (007300): 1008 1009 1010 1011 1012 1013 1018

VTD: Memphis 44-4

VTD: Memphis 44-5

VTD: Memphis 45-1

Blocks (007100): 2009 2010 2011 2012 2013

VTD: Memphis 45-2

VTD: Memphis 45-4

VTD: Memphis 46-1

Blocks (007300): 2000 2001 2002 2003 3010 3011 3012 3013 3014 3015 3016 3017

VTD: Memphis 46-2

Blocks (007400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 2013 2014 2015 2025 2026 2028 2029 2030 2031 2032

VTD: Memphis 47-1

Blocks (006800): 2009 2012 2016 2017 2018 2019 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010

Blocks (006900): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3009 3010

Blocks (007900): 4004 4005 4006 4007

VTD: Memphis 52-1

VTD: Memphis 52-2

Blocks (001500): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1017 1018 1019 1020 1021 1023 1024 2000 2001 2002

VTD: Memphis 52-3

VTD: Memphis 53-1

Blocks (001100): 1008 1009 1010 1011 1012 1016 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012

Blocks (001200): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1014 1015 1016 1017 1018 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019

Blocks (008800): 4011 4012

Blocks (011100): 1031 1032 1034 1035 1037 1038 1039 1041 1042 1043 1044 1045 1046 1047 1048 1059 1060 1061

VTD: Memphis 54

Blocks (008600): 1000 1001 1012 1013 1022 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3024 3025 3026

Blocks (008700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2016 3000 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018

VTD: Memphis 58-1

VTD: Memphis 58-4

Blocks (008200): 1000 1001 1003 1004 1005 1006 1007 1008 1009 1010 1013 2003 2004 2005 2007 2009 2010 2011 2012 2013 3002 3003 3004 3005 3006 3007 3008 5003 5004 5005 5006

VTD: Memphis 59-1

VTD: Memphis 59-5

Blocks (008120): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031

VTD: Memphis 61

(94) District 94:

Fayette County

Hardeman County

VTD: Grand Junction

Blocks (950600): 1091 1092 1093 1094 1097 1098 1104 1107 1108 1109 1110 1111 1112 1119 1120 1122 1125 1126 1132 1134 1135 1143 1145 1146 1147 1148 1149 1150 1151 1153 1154 1155 1168 2086 2087 2088 2089 2090 2091 2092 2093 2094 2095 2102 2103 2104 2105 2106 2107 2108 2181 2182 2183 2184 2197 2198 2199 2200

VTD: Middleton

Blocks (950500): 1072 1073 1076 1077 1078 1079 1080 1081 1082 1083 1084 1086 1087 1088 1089 1090 1091 1092 1093 1094 1095 1096 1097 1098 1099 1103 1104 1105 1106 1107 1108 1109 1110 1111 1112 1113 1114 1115 1116 1117 1123 1124 1125 1126 1127 1128 1129 1130 1131 1132 3017 3023 3025 3029 3030 3032 3033 3034 3035 3036 3037 3038 3040 3041 3042 3043 3044 3045 3046 3047 3049 3050 3051 3052 3053 3054 3055 3056 3057 3058 3059 3060 3061 3062 3065 3066 3067 3068 3069 3070 3071 3072 3073 3074 3075 3076 3077 3078 3079 3080 3081 3082 3083 3084 3085 3086 3087 3088 3089 3090 3091 3092 3093 3094 3095 3096 3097 3098 3099 3100 3101 3102 3103 3104 3105 3106 3107 3108 3109 3110 3111 3112 3113 3114 3115 3116 3117 3118 3119 3120 3121 3122 3123 3124 3125 3126 3127 3128 3129 3130 3131 3132

Blocks (950600): 2164

VTD: Pocahontas

Blocks (950500): 2079 2081 2082 2083 2084 2085 2086 2088 2089 2090 2091 2092 2093 2094 2095 2096 2097 2098 2099 2100 2101 2102 2103 2104 2105 2106 2107 2108 2109 2110 2111 2112 2113 2114 2115 2116 2119 2120 2121 2142

VTD: Saulsbury

Blocks (950600): 2057 2058 2059 2062 2063 2070 2072 2075 2076 2077 2078 2079 2080 2081 2082 2083 2084 2085 2109 2110 2111 2112 2113 2114 2115 2116 2118 2120 2121 2122 2123 2124 2125 2126 2127 2128 2129 2130 2131 2132 2133 2134 2135 2136 2137 2138 2139 2140 2141 2142 2143 2144 2145 2146 2147 2148 2149 2150 2151 2152 2153 2154 2155 2156 2157 2158 2159 2160 2161 2162 2163 2165 2166 2167 2168 2169 2170 2171 2172 2173 2174 2175 2176 2177 2178 2179 2185 2186 2191 2192 2193 2194 2195 2196

McNairy County

(95) District 95:

Shelby County

VTD: Collierville 09

VTD: Collierville 1

VTD: Collierville 2

VTD: Collierville 3

VTD: Collierville 4

VTD: Collierville 5

VTD: Collierville 6

VTD: Collierville 7

VTD: Cordova 3

Blocks (021020): 1058 1059 1060 1061

VTD: Eads

VTD: Forest Hills 2

Blocks (021520): 1041 1042 1043 1044 1045 1046 1047 1048 1054 1055 1056 1057 1058 1059 1060 1061 1064 1065 1066 1067 2162 2163 2164 2165 2166 2167 2220 2221

VTD: Germantown 03

Blocks (021351): 1000 1006 1010 1011 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025

VTD: Germantown 04

VTD: Germantown 08

VTD: Germantown 11

VTD: Germantown 12

VTD: Morning Sun 02

Blocks (021020): 1003 1004 1031 1032 1033 1034 1035 1036 1039 1040 1048 1049 1050 1051 1053 1055 1056 1057

(96) District 96:

Shelby County

VTD: Cordova 10

VTD: Cordova 3

Blocks (021020): 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1037 1038 1073 1074 1075 1076 1077 1078

Blocks (021136): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2062 2063 2064 2065

Blocks (021138): 1000 1001 1003 1004 1005 1006 1007 1008 1009 1011 1012 1013 1014 1015

Blocks (021139): 1000 1001 1006 1007 1008 1010 1011 1025 1026 1030 2000 2001 2002 2003 2004 2006 2007 2008 2009 2010 2011 2012 2013 2014

VTD: Cordova 4

VTD: Cordova 9

VTD: Germantown 01

VTD: Germantown 05

VTD: Memphis 89-2

Blocks (980400): 1002 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1050 1051 1052 1053 1054 1055 1056 1057 1058

VTD: Memphis 91-1

Blocks (021124): 1057

Blocks (021125): 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1039 1040 1041 1052 1055 2022 2027

Blocks (021135): 3012 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3043 3044 3045 3046

Blocks (021136): 2029 2030 2031 2032 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2067 2068

Blocks (021137): 3000 3001 3002 3003 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028 4029 4030 4031 4032 4033 4034 4035 4036 4037 4038 4039 4040 4041 4042 4043 4044 4045 4046 4047 4048 4049 4050 4051 4052 4053

VTD: Memphis 91-2

VTD: Memphis 91-3

VTD: Memphis 95-5

VTD: Memphis 95-6

VTD: Memphis 95-7

VTD: Morning Sun 01

VTD: Morning Sun 02

Blocks (021010): 1019 1020 1021 1022 1023 1024 1047

Blocks (021020): 1005 1006 1007 1008 1009 1010 1011 1012 1029 1030 1072

(97) District 97:

Shelby County

VTD: Bartlett 02

VTD: Bartlett 03

VTD: Bartlett 08

VTD: Bartlett 09

Blocks (020651): 2014 2019 2020

Blocks (020652): 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 3004 3005 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018

VTD: Bartlett 12

Blocks (020643): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 4008 4009 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024

VTD: Cordova 5

VTD: Cordova 6

VTD: Memphis 55-1

VTD: Memphis 55-2

VTD: Memphis 57

VTD: Memphis 63-2

VTD: Memphis 88-3

Blocks (020610): 1033 1035 1036 1037 1039 1040 1041 1042 1043 1044 1045 2000 2004 2015 2018 2019 2022 2023 2024 2025 2026 2027 2028 3000 3001 3002 3003 3004 3005 3006

Blocks (020621): 5000 5008 5016 5017

Blocks (020622): 3001 3002 3003 3004 3005 3006 3007 3008

VTD: Memphis 89-1

VTD: Memphis 89-2

Blocks (021121): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019

Blocks (021122): 1000 1001 1002 1003 1004 1005 1006 1008 1009 1010 1011 1012 1013 1014

Blocks (021200): 1001

Blocks (980400): 1000 1001 1003 1004 1041 1042 1043 1045 1046

VTD: Memphis 91-1

Blocks (021125): 1038 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1053 1054

VTD: Memphis 95-1

VTD: Memphis 95-2

VTD: Memphis 95-3

VTD: Memphis 96-01

VTD: Morning Sun 02

Blocks (021010): 1015 1016 1017 1018 1052 1123

(98) District 98:

Shelby County

VTD: Bartlett 06

Blocks (020621): 4003 4004 4005 4006 4007 4008 4009 4010 4011 4013 4014 4015 4016 4017 4018 4019 4020 4021 4022 4023 4024 4025 4026 4027 4028

Blocks (020651): 1006 1007 1012 1013 1014 1015 1025 1026 1027

VTD: Bartlett 10

Blocks (020532): 3006 3012 3019 3028

VTD: Memphis 36-1

Blocks (001600): 2010 2013

Blocks (001700): 1029 1030 1031 1032 1036 1037 1038 1039 1044

VTD: Memphis 36-2

Blocks (001600): 2002 2003 2004 2005 2006 2008 2009

Blocks (001700): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1020 1021

VTD: Memphis 36-3

Blocks (001600): 2007 2011

Blocks (001700): 1016 1017 1018 1019 1024 1025 1026 1027 1028 1033 1034 1035

VTD: Memphis 41-1

Blocks (000600): 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2015 2016 2017 2018 2019 2020

VTD: Memphis 41-3

Blocks (000600): 2014 2021 2022 2023

Blocks (000700): 1003 1004 1005 1006 2002 2003 2013 2018 3016 3017 3018 3019

VTD: Memphis 42-1

VTD: Memphis 43-2

Blocks (008900): 3024 3025

Blocks (011100): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1019 1020 1021 1022 1024 1025 1026 1027 1028 1029 1040 1053 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

VTD: Memphis 53-1

Blocks (001100): 1001 1005 1006 1007 1013 1014 1015 1017 1018 2000

Blocks (008800): 1012 1013 1014 1015 1016 3020 3021 3022 3023 3024 3025 3026 3027 3028 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4013

Blocks (011100): 1023 1030 1033 1036 1049 1052

VTD: Memphis 53-2

VTD: Memphis 53-3

VTD: Memphis 54

Blocks (008700): 3001 3002

VTD: Memphis 62-0

VTD: Memphis 72-7

Blocks (000600): 1000 1001

Blocks (010220): 4024 4025 6029 6031 6032

Blocks (020511): 2000 2007 2008 2009 2010 2012 2013 2014 2015 2016 2017 2018 2019 2020 2024 2025 2026 2027 2028 2029 2030 2031 2032 2033

VTD: Memphis 83

VTD: Memphis 84-1

VTD: Memphis 84-2

Blocks (020511): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016

Blocks (020512): 3005 3006 3007

VTD: Memphis 86

VTD: Memphis 87-1

VTD: Memphis 87-3

Blocks (020651): 1004 1005 1024 4000 4001 4002 4003 4004 4005 4006 4007 4008 4009 4010 4011 4012 4013 4014 4015 4016 4017 4018 4019 4020 4021 5000 5001 5002 5003 5004 5005 5006 5007 5008 5009 5010 5011 5012 5013 5014 5015 5016 5017 5018 5019 5020

VTD: Memphis 88-3

Blocks (009100): 1000 1013 1014

Blocks (020610): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1034 1038 1046 1047 1048 1049 2001 2002 2003 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2016 2017 2020 2021

Blocks (020621): 2031 2033 3000 3001 3002 3003 3004 5001 5002 5003 5004 5005 5006 5007 5009 5010 5011 5012 5013 5014 5015

VTD: Memphis 88-4

VTD: Memphis 88-5

VTD: Memphis 90-2

Blocks (020521): 2011 2012 2013 2014 2015 2016 3000 3006 3007 3008 3009 3010 3011 3012 3013 3014 3015

Blocks (020523): 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020

Blocks (020524): 2000 2001 2002 2003 2013 2014 2016 2017 3000 3001 3002 3003 3004 3009 3011 3012 3013 3014 3015 3016 3017

Blocks (020531): 1007 1008 1014 1015

VTD: Memphis 90-3

(99) District 99:

Shelby County

VTD: ARL-01

VTD: ARL-02

VTD: Bartlett 04

VTD: Bartlett 05

VTD: Bartlett 11

VTD: Brunswick 1

VTD: Brunswick 2

VTD: Kerrville

VTD: Lakeland 1

VTD: Lakeland 2

VTD: Millington 1

Blocks (020300): 1000 1001 1002 1003 1004 1010 1012

VTD: Millington 2

Blocks (020210): 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 2007 2008 2011 2015 2023 2024 2025 2026 2027 2028 2029 2030 2031 2033 2034 2035 2036 2037 2038 2039 2040 2041 2042 2043 2044 2045 2046 2047 2048 2049 2050 2051 2052 2053 2054 2055 2056 2057 2058 2059 2060 2061 2062 2063 2065 2066 2067 2068 3018 3020 3023 3024 3025 3027 3028 3029 3030 3031 3032 3041

Blocks (020221): 2000 2012 2013 2014 2015 2016 2037 2038

Blocks (020222): 1014 1017 1026

Blocks (020300): 1005 1006 1007 1008 1009 1011 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 2000 2002 2003 2004 2005 2006 2026 2027 2028 2032 2033 3000 3001 3002 3003 3004 3009 3010 3011 3012 3013 3014 3015 3016 3017 3018 3019 3020 3021 3022 3023 3024 3025 3026 3027 3028 3029 3030 3031 3032 3033 3034 3035 3036 3037 3038 3039 3040 3041 3042 3043 3044 3045 3046 3047 3048 3049 3051

Blocks (020400): 1000 1001 1002 1003 1004 1005 1006 1007 1008 1009 1010 1011 1012 1013 1014 1015 1016 1017 1018 1019 1020 1021 1022 1023 1024 1025 1026 1027 1028 1029 1030 1031 1032 1033 1034 1035 1036 1037 1038 1039 1040 1041 1042 1043 1044 1045 1046 1047 1048 1049 1050 1051 1052 1053 1054 1055 1056 1057 1058 1059 1060 1061 1062 1063 1064 1065 1066 1067 1068 1069 1070 1071 1072 1073 1074 1075 1076 1077 1078 1079 1080 1081 1082 1083 1084 1085 1086 1087 1088 1089 1090 1091 1092 1093 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 2027 2028 2029 2030 2031 2033 2034 2035 2036 2037 2038

VTD: Stewartville

(d) Nothing in this section shall be construed as depriving any member of the house of representatives of the One Hundred Seventh General Assembly of such member's office, or as affecting or modifying the constitutional requirements of article II, § 3 of the Constitution of Tennessee. At the November 2012 general election, and thereafter until changed by law, representatives shall be elected to represent the districts as constituted and provided by this section. If a seat of a member of the house of representatives becomes vacant prior to the general election in November 2012, in accordance with article II, § 15(b) of the Constitution of Tennessee, a successor shall be elected by the county legislative body to represent the district as constituted and provided prior to January 26, 2012.

(e) Any reapportionment of county legislative bodies shall not affect these legislative districts.



§ 3-1-104 - Residence requirements -- Counties electing two or more direct representatives.

In those counties entitled to elect two (2) or more direct representatives and divided by § 3-1-103 into representative districts, a candidate for election to the office of representative shall not be required to reside in the representative district from which such candidate seeks to be elected, but shall be a resident of the county.



§ 3-1-105 - Oaths of office.

(a) The speaker of the senate may administer the official oath to any senators-elect, in the presence of the senate.

(b) The speaker of the house of representatives may administer the official oath to any members-elect of the house of representatives, in the presence of the house.

(c) The speaker of the senate and the speaker of the house of representatives may also administer the oath of office to the clerks and doorkeepers of their respective houses.

(d) (1) The members of the general assembly may administer the official oath of office for any local public official of any municipality or county, including any county having metropolitan form of government, or any other political subdivision of the state.

(2) For purposes of this section, "local public official" means a person elected or appointed to any office or entity of local government.



§ First - of 2 versions of this section

3-1-106. Expenses -- Mileage allowances. [Effective until November 4, 2014. See the version effective on November 4, 2014.]

(a) Each member of the general assembly shall be paid for the member's expenses in attending legislative sessions and legislative committee meetings, and such conferences, symposiums, workshops, assemblages, gatherings and other official meetings and endeavors concerning state business and the duties of a legislator, held within or without the state of Tennessee, as are attended by members of the general assembly with the approval or at the direction of the speaker of either house or both houses. Expense and mileage allowances shall be paid for attending sessions and such other meetings as provided in this section. For attendance at such conferences, symposiums, workshops and meetings which are held outside this state, each member shall additionally receive the expense allowance provided in subsection (b) for one (1) day preceding and one (1) day following such activities if such days are required for travel purposes.

(b) (1) Each member shall be paid an expense allowance equal to the allowance granted federal employees for expenditure reimbursement for the Nashville area for each legislative day, which is defined as each day the general assembly, or either house thereof, officially convenes for the transaction of business, or for each day in attendance at any such other meeting as described in subsection (a).

(2) In addition to the other provisions of this section, a member of the general assembly who is attending a conference, symposium, workshop or other official meeting outside this state with the approval or at the direction of the speaker of either house, or both houses, shall be reimbursed for the actual receipted costs of a standard grade hotel room and intra-city transportation. Costs of meals shall be reimbursed out of the expense allowance otherwise provided by this section.

(c) Each member shall be paid a mileage allowance per mile, equal to the mileage allowance authorized for state employees who have been authorized to use personally owned vehicles in the daily performance of their duties, for each mile traveled from the member's home to the seat of government and back, limited to one (1) round trip each week of any legislative session, and one (1) round trip from the member's home to the site of any such other meeting as described in subsection (a). The preceding allowance shall be paid only in the case of attendance at such meetings described in subsection (a) as are held within the state of Tennessee. In the case of travel to out-of-state meetings, each member traveling by commercial conveyance shall be reimbursed for the member's actual travel expenses which can include, but are not limited to, mileage to and from the member's home to the airport, parking fees at the airport, limousine or taxi fares to and from the member's hotel or motel, or public conveyance charges to and from a hotel or motel to a meeting place. Appropriate receipts shall be provided with the travel expenses claim. Each member traveling by the member's personally provided vehicle shall be reimbursed at the mileage rate fixed herein, as adjusted in accordance with the provisions of § 8-23-101. The reimbursement rate provided for by the first sentence of this subsection (c) shall be adjusted after the election of each general assembly at which time the rate shall be revised to reflect the reimbursement rate allowed state employees on the day previous to the regular November election, and the rate as adjusted shall continue in effect during the term of that general assembly. The first such adjustment shall take effect November 6, 1984.

(d) (1) In lieu of the mileage allowance provided in subsection (c), a member who resides more than one hundred (100) miles from Nashville may be reimbursed the cost of a coach-class airline ticket from the member's home to the seat of government and back, limited to one (1) round trip each week of any legislative session or may be reimbursed the cost of a coach-class airline ticket from the member's home to the seat of government and back, limited to one (1) round trip for attendance, approved by the speaker, for each committee meeting.

(2) In lieu of the mileage allowance provided in subsection (c), a member who resides more than one hundred (100) miles from the site of a committee meeting may be reimbursed the cost of a coach-class airline ticket from the member's home to the airport nearest the site of such meeting and back, limited to one (1) round trip for attendance, approved by the speaker, for each such meeting.

(3) For the purposes of this subsection (d), coach class shall be construed as the lowest fare available.

(4) Each member of the general assembly shall be paid the member's expenses for transportation from an airport to the site of destination pursuant to the provisions of this subsection (d).

(e) Senators, when sitting as a court of impeachment, shall be paid expense and mileage allowances at the same rate and under the same conditions.

(f) (1) Except as provided in subdivision (f)(2), each member of the general assembly shall be paid a monthly expense allowance of one thousand dollars ($1,000), to provide for expenses necessitated in connection with the member's official duties when away from the seat of government including, but not limited to, telecommunications, office, secretarial and other assistance or incidental expenses.

(2) In lieu of being paid the monthly expense in the manner provided in subdivision (f)(1), a member who is receiving early retirement benefits from social security may decline, in whole or in part, any such authorized expense and may apply to the appropriate speaker for reimbursement of actual monthly documented expenses otherwise authorized in this subsection (f); provided, that in no event shall the reimbursement requested exceed the maximum amount of expenditure authorized under subdivision (f)(1). If such member elects to be reimbursed as provided in this subdivision (f)(2), the records of the department of finance and administration shall reflect that such payments are a reimbursement for expenses incurred.

(g) Notwithstanding any provision of this section to the contrary, each member of the house of representatives shall be limited to one (1) round trip each week from such representative's home to the seat of government when the general assembly is not in session to attend meetings for which reimbursement is otherwise authorized by this section.



§ Second - of 2 versions of this section

3-1-106. Expenses -- Mileage allowances. [Effective on November 4, 2014. See the version effective until November 4, 2014.]

(a) Except as otherwise provided in this section, each member of the general assembly shall be paid for the member's expenses in attending legislative sessions and legislative committee meetings, and such conferences, symposiums, workshops, assemblages, gatherings and other official meetings and endeavors concerning state business and the duties of a legislator, held within or without the state of Tennessee, as are attended by members of the general assembly with the approval or at the direction of the speaker of either house or both houses. Expense and mileage allowances shall be paid for attending sessions and such other meetings as provided in this section. For attendance at such conferences, symposiums, workshops and meetings which are held outside this state, each member shall additionally receive the expense allowance provided in subsection (b) for one (1) day preceding and one (1) day following such activities if such days are required for travel purposes.

(b) (1) Each member shall be paid an expense allowance equal to the allowance granted federal employees for expenditure reimbursement for the Nashville area for each legislative day, which is defined as each day the general assembly, or either house thereof, officially convenes for the transaction of business, or for each day in attendance at any such other meeting as described in subsection (a).

(2) In addition to the other provisions of this section, a member of the general assembly who is attending a conference, symposium, workshop or other official meeting outside this state with the approval or at the direction of the speaker of either house, or both houses, shall be reimbursed for the actual receipted costs of a standard grade hotel room and intra-city transportation. Costs of meals shall be reimbursed out of the expense allowance otherwise provided by this section.

(3) A member whose principal residence is fifty (50) miles from the capitol or less shall only be paid an expense allowance for meals and incidentals equal to the allowance granted federal employees for such expenses in the Nashville area for each legislative day in Nashville or any day the member participates in any other meeting or endeavor as described in subsection (a) held in Nashville; provided, however, that, if such member is unable to return home at the conclusion of any such day, with the express approval of the speaker of such member's house, the member shall be reimbursed an expense allowance for lodging equal to the allowance granted federal employees for lodging expense in the Nashville area.

(c) Each member shall be paid a mileage allowance per mile, equal to the mileage allowance authorized for state employees who have been authorized to use personally owned vehicles in the daily performance of their duties, for each mile traveled from the member's home to the seat of government and back, limited to one (1) round trip each week of any legislative session, and one (1) round trip from the member's home to the site of any such other meeting as described in subsection (a); provided, that a member whose principal residence is fifty (50) miles from the capitol or less shall be paid a mileage allowance per mile traveled for each legislative day in Nashville or any Monday, Tuesday, Wednesday or Thursday that the member participates in any other meeting or endeavor as described in subsection (a) held in Nashville, limited to one (1) round trip per day. The preceding allowance shall be paid only in the case of attendance at such meetings described in subsection (a) as are held within the state of Tennessee. In the case of travel to out-of-state meetings, each member traveling by commercial conveyance shall be reimbursed for the member's actual travel expenses which can include, but are not limited to, mileage to and from the member's home to the airport, parking fees at the airport, limousine or taxi fares to and from the member's hotel or motel, or public conveyance charges to and from a hotel or motel to a meeting place. Appropriate receipts shall be provided with the travel expenses claim. Each member traveling by the member's personally provided vehicle shall be reimbursed at the mileage rate fixed herein, as adjusted in accordance with the provisions of § 8-23-101. The reimbursement rate provided for by the first sentence of this subsection (c) shall be adjusted after the election of each general assembly at which time the rate shall be revised to reflect the reimbursement rate allowed state employees on the day previous to the regular November election, and the rate as adjusted shall continue in effect during the term of that general assembly. The first such adjustment shall take effect November 6, 1984.

(d) (1) In lieu of the mileage allowance provided in subsection (c), a member who resides more than one hundred (100) miles from Nashville may be reimbursed the cost of a coach-class airline ticket from the member's home to the seat of government and back, limited to one (1) round trip each week of any legislative session or may be reimbursed the cost of a coach-class airline ticket from the member's home to the seat of government and back, limited to one (1) round trip for attendance, approved by the speaker, for each committee meeting.

(2) In lieu of the mileage allowance provided in subsection (c), a member who resides more than one hundred (100) miles from the site of a committee meeting may be reimbursed the cost of a coach-class airline ticket from the member's home to the airport nearest the site of such meeting and back, limited to one (1) round trip for attendance, approved by the speaker, for each such meeting.

(3) For the purposes of this subsection (d), coach class shall be construed as the lowest fare available.

(4) Each member of the general assembly shall be paid the member's expenses for transportation from an airport to the site of destination pursuant to the provisions of this subsection (d).

(e) Senators, when sitting as a court of impeachment, shall be paid expense and mileage allowances at the same rate and under the same conditions.

(f) (1) Except as provided in subdivision (f)(2), each member of the general assembly shall be paid a monthly expense allowance of one thousand dollars ($1,000), to provide for expenses necessitated in connection with the member's official duties when away from the seat of government including, but not limited to, telecommunications, office, secretarial and other assistance or incidental expenses.

(2) In lieu of being paid the monthly expense in the manner provided in subdivision (f)(1), a member who is receiving early retirement benefits from social security may decline, in whole or in part, any such authorized expense and may apply to the appropriate speaker for reimbursement of actual monthly documented expenses otherwise authorized in this subsection (f); provided, that in no event shall the reimbursement requested exceed the maximum amount of expenditure authorized under subdivision (f)(1). If such member elects to be reimbursed as provided in this subdivision (f)(2), the records of the department of finance and administration shall reflect that such payments are a reimbursement for expenses incurred.

(g) Notwithstanding any provision of this section to the contrary, each member of the house of representatives shall be limited to one (1) round trip each week from such representative's home to the seat of government when the general assembly is not in session to attend meetings for which reimbursement is otherwise authorized by this section.

(h) For the purpose of this section, "fifty (50) miles from the capitol" means the most commonly traveled route between the member's principal residence and the state capitol building.



§ 3-1-107 - Salaries.

(a) (1) Beginning with the election of the Ninety-Sixth General Assembly, each member shall receive an annual salary of sixteen thousand five hundred dollars ($16,500), payable in equal monthly installments, which shall be in addition to all other expenses and allowances provided by law.

(2) Beginning with the election of the Ninety-Seventh General Assembly, in addition to the base annual salary provided in subdivision (a)(1), during the interim between sessions, for each day while performing official duties as a legislator attending to state business at the seat of government, each member may receive supplemental compensation in an amount as provided in § 3-1-106(b)(1). Such days shall be certified by the member to the speaker of the respective house for prior approval.

(b) In lieu of the salary provided in subsection (a), the speaker of the senate and the speaker of the house of representatives shall receive an annual salary equal to three (3) times the amount of the salary provided in subsection (a), payable in equal monthly installments, which shall be in addition to all other expenses and allowances provided by law.

(c) For the fiscal year beginning in 2005, and for each subsequent fiscal year, the base salary fixed in subdivision (a)(1) shall be adjusted to reflect the average percentage pay increase provided for state employees by the general appropriations act. However, any adjustments occurring during a term of the general assembly shall not take effect until the election of the next general assembly. On or before November 1 of each year, the comptroller of the treasury shall certify to the office of legislative administration such average increase in state employee's compensation during that fiscal year.



§ 3-1-108 - Joint convention for state-of-the-state address.

(a) During the first week of each regular session of the general assembly which begins in accordance with the provisions of the Constitution of Tennessee, article II, § 8 in each odd-numbered year and during the first week of any adjourned session in an even-numbered year, the general assembly shall by joint resolution call a joint convention of the senate and house of representatives to convene in the chamber of the house of representatives for the purpose of hearing a state-of-the-state address by the governor.

(b) No public funds shall be expended for advertising or otherwise publicizing the broadcast or televised coverage of such an address.

(c) In the governor's annual state-of-the-state address to the general assembly, the governor is invited to review the progress of the state on all fronts during the past year, the major problems currently facing the state, and those that can reasonably be anticipated in the coming year, and the governor's proposals and recommendations for handling such problems.



§ 3-1-109 - Office space, equipment, and supplies.

The county legislative body of any county having a population of not less than eighty-three thousand three hundred (83,300) and not more than eighty-three thousand four hundred (83,400) according to the 1980 federal census or any subsequent census shall be authorized to provide any member of the general assembly representing such county, or any part thereof, with suitable office space, office furniture, equipment, and supplies. Such office shall be located in such county in a location determined by the county legislative body.



§ 3-1-110 - Business or occupation participation not part-time or temporary.

Notwithstanding any law or rule to the contrary, a member of the general assembly shall not be considered as participating in a business or occupation on a part-time or temporary basis because of such member's attendance at sessions or committee meetings of the general assembly.



§ 3-1-111 - Official flag of the general assembly.

(a) (1) The official and permanent flag of the general assembly shall be the official legislative flag denoted and described in House Joint Resolution No. 531 of the Ninetieth General Assembly, which resolution was adopted by the Ninetieth General Assembly on March 29, 1978.

(2) The official flag of the general assembly is on a field of white to symbolize purity. The color blue represents the love Tennesseans feel for their state and red signifies that in times of war and peace Tennesseans are true-blooded Americans. Each star depicts one (1) of the three (3) grand divisions of the state. Wheat portrays the agricultural heritage and richness of Tennessee and our respect for our bountiful natural resources. Finally, the gavel indicates the power of the people which is vested in the general assembly.

(b) (1) The official flag of the general assembly shall be appropriately displayed in the chambers of the house of representatives and senate.

(2) (A) The facilities manager for the legislative complex shall ensure that the official flag of the general assembly be flown over the State Capitol when either house of the general assembly is in session.

(B) The facilities manager shall also ensure that the official flag of the general assembly is flown over the Legislative Plaza.



§ 3-1-112 - Toll-free telephone service to the general assembly -- Access for the deaf.

(a) The general assembly shall establish a toll-free telephone service to enable citizens within the state to call the general assembly free of charge. One (1) toll-free telephone line shall be used and be in operation Monday through Friday for twelve (12) hours beginning at seven o'clock a.m. (7:00 a.m.) and ending at seven o'clock p.m. (7:00 p.m.), central time, during the legislative session of the general assembly. By use of a voice mail system, such service shall enable members of the public to leave messages for members of the general assembly, receive information pertaining to the legislative calendars for the senate and house of representatives, and receive information on the status of legislation currently before the general assembly.

(b) The general assembly shall establish a toll-free telephone service using a telecommunications device for the deaf to enable deaf citizens to call the general assembly free of charge. One (1) toll-free telephone line using a telecommunications device for the deaf shall be used and shall be in operation Monday through Friday for twelve (12) hours beginning at seven o'clock a.m. (7:00 a.m.) and ending at seven o'clock p.m. (7:00 p.m.), central time, during the legislative session of the general assembly. By use of a voice mail system which employs technology that serves deaf persons, such service will enable deaf members of the public to leave messages for members of the general assembly, receive information pertaining to the legislative calendars for the senate and house of representatives, and receive information on the status of legislation currently before the general assembly.



§ 3-1-113 - Purchases of computer equipment by members.

A member of the general assembly may purchase through the office of legislative administration computer equipment for legislative use which is the same as or compatible with the computer hardware or software installed or used by legislative information systems for the general assembly. The cost of any purchases made pursuant to this section shall be borne by the member of the general assembly requesting the purchase of such items. The office of legislative information systems is authorized to install and maintain, at its office in Nashville, such computer programs and equipment purchased by the member for legislative use. Nothing in this section shall prohibit the office of legislative information from providing information systems and technical support to the member by telephone, email or other type of electronic communication.



§ 3-1-114 - Reporting requirement satisfied by notice to legislators of publication of report.

If a statute requires an official or entity of state government to make a report to each member of the general assembly, the statute is satisfied if the official or entity notifies each of the members in writing to each member's office that the report has been published. A member may then notify the official or entity if the member chooses to receive a copy of the report. The member may give such notice by electronic mail or facsimile transmission. The notice shall provide a date or a period of time in which the member shall respond. A failure of a member to respond to the notice shall be considered the same as a member declining to receive a copy of such report.



§ 3-1-115 - Orientation on ethics laws and rules for general assembly members.

An orientation shall be provided to all members elected or appointed to serve for their first term or partial term of office in the general assembly, which shall include, as part of the orientation, instruction on ethics laws and rules that pertain to members of the general assembly.



§ 3-1-116 - Group health insurance not applicable to certain members of general assembly -- Exceptions.

(a) The provisions of § 8-27-203 shall not apply to persons who are appointed to fill a vacancy in the general assembly, or to persons elected to fill an unexpired term in the general assembly, unless such person:

(1) Was elected to serve a full term of office as a member of the general assembly prior to such appointment or election; or

(2) Is elected to a full term of office as a member of the general assembly following such appointment or election to fill the unexpired term.

(b) Except as provided in subsection (a), after June 20, 2005, any person appointed to fill a vacancy in the general assembly, or elected to fill an unexpired term in the general assembly, is not eligible to participate in the state employees' health group insurance plan, except during the general assembly in which such person fills the unexpired term of office by appointment or election.



§ 3-1-118 - Open meetings -- Exceptions -- Enforcement.

(a) Every meeting of the general assembly, senate, house of representatives, or any joint committee, standing committee, statutory committee, special committee, select committee, oversight committee, ad hoc committee, any other committee or any subcommittee shall be open to the public. Only when considering a matter involving the security of the state or nation or when investigating a proposed Article V impeachment of a public official other than a member of the general assembly, pursuant to Article V of the Constitution of Tennessee, may a meeting be closed to the public, but only if there is an affirmative vote of at least three-fourths (3/4) of the members present. Adequate public notice of every meeting shall be provided. The term "meeting" means at least a quorum of the members of a subcommittee, committee, the senate, the house of representatives, or the general assembly is present and public business within the jurisdiction of that body is being deliberated and decided.

(b) Procedures for enforcing the provisions of subsection (a) shall be set forth in the rules of the senate and the rules of the house of representatives.

(c) The 104th general assembly recognizes that the appellate courts of Tennessee, in specifically considering the open meetings laws, compiled in title 8, chapter 44, have unequivocally ruled that Article II, § 12 of the Constitution of Tennessee prevents this or any other general assembly from statutorily binding a future general assembly on rules of proceedings. Therefore, this general assembly truthfully acknowledges that subsection (a) can be legally binding only for the duration of the 104th general assembly. However, each future general assembly is strongly encouraged and vigorously urged to adopt rules incorporating provisions no less open than subsection (a).



§ 3-1-119 - Statement disclosing contributions and expenditures for each caucus of the general assembly -- Maintenance of caucus records and accounts.

(a) Each caucus of the general assembly shall make a full disclosure of the sources of contributions received and expenditures made by submitting statements to the registry of election finance within ten (10) days following the conclusion of the quarterly periods ending March 31, June 30, September 30, and December 31. A statement filed pursuant to this section shall consist of either:

(1) A statement that neither the contributions received nor the expenditures made during the period for which the statement is submitted exceeded one thousand dollars ($1,000). Any statement filed pursuant to this section shall indicate whether an unexpended balance of contributions, continuing debts and obligations or an expenditure deficit exists; or

(2) (A) A statement setting forth, under contributions, a list of all the contributions received, including the full name, complete address, occupation, and employer of each person who contributed a total amount of more than one hundred dollars ($100) during the period for which the statement is submitted, and the amount contributed by that person. The statement shall include the date of the receipt of each contribution. "Date of the receipt", as used in this subdivision (a)(2)(A), means the date when the contribution was received by the caucus. The statement shall list as a single item the total amount of contributions of one hundred dollars ($100) or less; and

(B) A statement setting forth, under expenditures, a list of all expenditures made, including the full name and address of each person to whom a total amount of more than one hundred dollars ($100) was paid during the period for which the statement is submitted, the total amount paid to that person, and the purpose of the expenditure. The words "reimbursement", "credit card purchase", "other" and "campaign expense" shall not be considered acceptable descriptions for "purpose". Any purchase made with a credit card shall also be disclosed as a payment to the vendor providing the item or service. Credit card payments to separate vendors shall be disclosed as separate expenditures. The statement shall list the total amount of expenditures of one hundred dollars ($100) or less each, by category, without showing the exact amount of or vouching for each such expenditure.

(b) Each caucus of the general assembly shall maintain its records and financial accounts in conformity with generally accepted accounting principles, shall retain the records for a period of at least five (5) years after the close of the appropriate fiscal year, and shall make the records available for audit and review by the state upon request of the comptroller of the treasury or the comptroller's designated representative.

(c) For purposes of this section, "caucus" means any association whose majority membership consists of members of the general assembly that seeks to pursue, promote or support a common interest, including, but not limited to, a political party. "Caucus" does not include any standing, special, select, ad hoc, or statutory subcommittee or committee of the general assembly.



§ 3-1-120 - Mass mailings sent within thirty days of an election.

(a) Any mass mailings, including surveys and newsletters, that a member of the general assembly sends to persons in the member's district within thirty (30) days of any election in which the member's name appears on the ballot shall be paid from non-state funds.

(b) For purposes of subsection (a):

(1) "Election" does not include any early voting period; and

(2) "Mass mailing" means more than two hundred (200) pieces of substantially similar material mailed within a seven-day period, but does not include a form letter or other mail that is sent in response to an unsolicited request, letter or other inquiry.



§ 3-1-121 - Tennessee Legislative Record.

The legislative publication commonly known as the "Tennessee Legislative Record" shall be published in printed form only at the conclusion of each annual session of the general assembly or as requested by any member of the general assembly for that member's official duties; provided, that the information shall continue to be compiled, updated and available on the official web site of the Tennessee general assembly during such sessions.



§ 3-1-122 - Forwarding of former general assembly member's e-mail.

A former member of the general assembly may request that e-mails sent to the former member's legislative e-mail address be automatically forwarded to the former member's private e-mail address for up to twelve (12) months from the former member's last official day of service as a member of the general assembly. This section shall not apply to members of the general assembly who are removed from office or who resign from office.






Part 2 - Tennessee General Assembly Uniform Nepotism Policy Act of 2006

§ 3-1-201 - Short title.

This part shall be known and may be cited as the "Tennessee General Assembly Uniform Nepotism Policy Act of 2006."



§ 3-1-202 - Part definition.

As used in this part, unless the context otherwise requires, "relative" means a parent, foster parent, parent-in-law, child, spouse, brother, foster brother, sister, foster sister, grandparent, grandchild, son-in-law, brother-in-law, daughter-in-law, sister-in-law, or other family member who resides in the same household.



§ 3-1-203 - Direct supervision of relatives prohibited.

Within the general assembly, no employees who are relatives shall be placed within the same direct line of supervision whereby one (1) relative is responsible for supervising the job performance or work activities of another relative; provided, that, to the extent possible, this part shall not be construed to prohibit two (2) or more relatives from working within the general assembly.



§ 3-1-204 - Transfer of spouses.

When as a result of a marriage, general assembly employees are in violation of the prohibition established by this part, the violation shall be resolved by means of a transfer within the general assembly, transfer to another governmental entity, or resignation as may be necessary to remove the violation. The director of legislative administration shall advise the employees of each of the alternatives available to remove the violation. The employees shall be given the opportunity to select among the available alternatives. If the employees are unable to agree upon any the alternative within sixty (60) days, then the speaker of the house of representatives, the speaker of the senate, both speakers acting jointly or the joint legislative services committee shall take appropriate action to resolve the violation.



§ 3-1-205 - Prospective application of part.

The prohibition established by this part shall not be applied retroactively, but shall be adhered to by the general assembly in all hiring and employee transactions subsequent to February 15, 2006.









Chapter 2 - Bills, Resolutions, and Orders

§ 3-2-101 - Engrossment and enrollment.

All bills and resolutions of the general assembly shall be engrossed or enrolled in type, or on a typewriter, by the engrossing clerks, and a copy made at the time and furnished the secretary of state.



§ 3-2-102 - Presentation to governor.

(a) Every bill, joint resolution, or order, except on questions of adjournment and proposals of specific amendments to the Constitution of Tennessee, shall, after the same has been passed, enrolled, and signed by the speakers of both houses of the general assembly, be presented by the committee on enrolled bills of that house wherein such bill, joint resolution, or order originated, to the governor for signature.

(b) The committee shall report that they have presented the bill, joint resolution, or order to the governor for signature, and the date of such presentation, which report shall be entered on the journal of that house to which such committee belongs.

(c) (1) No bill, joint resolution, or order shall be presented to the governor until the time for moving for a reconsideration shall have expired, unless expressly ordered by that house wherein such bill, joint resolution, or order originated.

(2) The speaker of the senate shall first sign all bills and joint resolutions originating in the senate, and the speaker of the house of representatives shall first sign all bills and joint resolutions originating in the house of representatives.



§ 3-2-103 - Approval of governor.

If the governor approves the bill, joint resolution, or order, the governor shall write upon the same, to the left of and below the signatures of the speakers of the two (2) houses, the fact and date of approval, as follows: "Approved _____, 20_____," and shall sign the same as follows: "___________________, Governor."



§ 3-2-104 - Failure of governor to return.

If, while the general assembly remains in session, the governor fails to return any bill, joint resolution, or order, with objections, within ten (10) days (Sundays excepted) after it has been presented to the governor, it shall be the duty of the committee on enrolled bills of that house wherein such bill, joint resolution, or order originated to cause the bill, joint resolution, or order forthwith to be reenrolled; and the same shall thereupon be signed by the respective speakers of each house, who shall annex and sign the following certificate:

Click here to view form



§ 3-2-105 - Filing with secretary of state.

When any bill, joint resolution, or order has been returned duly signed by the governor, or has passed over the governor's veto, or shall otherwise become a law, the committee on enrolled bills of that house wherein such bill, joint resolution, or order originated, shall forthwith file the same in the office of the secretary of state, and shall report the fact and date of such filing, which report shall be entered upon the journal.



§ 3-2-106 - Preservation of original acts.

The original acts and resolutions passed by the general assembly, and enrolled and filed in the office of the secretary of state, shall be bound together and preserved in that form in that office, and the secretary of state shall cause the same to be done.



§ 3-2-107 - Fiscal notes for revenue bills -- Cumulative fiscal notes during session -- Comparison of actual fiscal impact -- Written summary.

(a) (1) Fiscal notes shall be provided for all general bills or resolutions increasing or decreasing state or local revenues, making sum-sufficient appropriations, or increasing or decreasing existing appropriations or the fiscal liability of the state or of the local governments of the state. Not more than ten (10) days following the introduction of any such bill or resolution, the fiscal review committee shall furnish to the chief clerk of the house or houses of introduction a statement of analysis of the fiscal effect of such bill or resolution and shall prepare and distribute copies of the statement to members of the general assembly. Within ten (10) days following receipt of a request from a member of the general assembly for a fiscal note on any proposed bill or resolution requiring a fiscal note, the fiscal review committee shall prepare a fiscal note statement to accompany such proposal at the time of introduction. Within twenty-four (24) hours following a request by the sponsor of an amendment to any pending measure on which a fiscal note is required by this section, the fiscal review committee shall prepare for the sponsor a fiscal note showing what effect the amendment would have on the estimates made in the fiscal note which applies to the bill or resolution. In regard to any bill or resolution affecting local government, the office of the comptroller of the treasury is directed to provide to the fiscal review committee, upon request, the information necessary to determine the fiscal effect of such bill or resolution.

(2) (A) The fiscal note shall, if possible, include an estimate in dollars of the anticipated change in revenue, expenditures, or fiscal liability under the provisions of the bill or resolution. It shall also include a statement as to the immediate effect and, if determinable or reasonably foreseeable, the long-range effect of the measure. If, after careful investigation, it is determined that no dollar estimate is possible, the note shall contain a statement to that effect, setting forth the reasons why no dollar estimate can be given. The fiscal note statement shall include an explanation of the basis or reasoning on which the estimate is founded, including any assumptions involved.

(B) (i) The fiscal note shall also include a statement as to the immediate effect and, if determinable or reasonably foreseeable, the long-range effect on commerce and jobs in this state. Such impact to commerce statement shall also include, if possible, an estimate in dollars of the anticipated change in costs or savings to commerce under the bill or resolution.

(ii) Beginning January 1, 2014, impact to commerce statements shall be required for general bills or resolutions referred to the following standing committees:

(a) Business and utilities committee of the house of representatives;

(b) Insurance and banking committee of the house of representatives; and

(c) Commerce and labor committee of the senate.

(3) No comment or opinion shall be included in the fiscal note regarding the merits of the measure for which the note is prepared; however, technical or mechanical defects may be noted.

(b) A cumulative fiscal note shall be prepared weekly by the fiscal review committee and a copy shall be distributed to each member of the general assembly each week while the general assembly is in session. The cumulative fiscal note shall show the cumulative increase or decrease of revenue or expenditures as caused by legislation enacted from the beginning of the session then convened.

(c) (1) Within sixty (60) days after the conclusion of each annual regular legislative session, the fiscal review committee staff shall select a fair and representative sample of at least five (5) public chapters enacted within the preceding five (5) years and compare the actual fiscal impact of each public chapter to the fiscal impact as stated in the cumulative fiscal note.

(2) Upon completing the review, the fiscal review committee staff shall present the results of this review to the fiscal review committee at a meeting of the committee. The committee may also invite testimony from other witnesses, including representatives of executive departments and agencies affected by the bill. A written summary of the results of such review shall be provided to each member of the general assembly each year.



§ 3-2-108 - Prefiling bills or resolutions -- Time -- Manner.

(a) At the times specified in this section and § 3-2-109, members of the general assembly are hereby authorized to prefile legislative bills and resolutions for introduction in the next succeeding regular legislative session.

(b) Bills and resolutions may be prefiled at the following times:

(1) In the case of both senators and representatives, from the time that a member-elect has received the certificate of election until the next succeeding regular legislative session;

(2) In the case of both senators and representatives, from the adjournment of the regular legislative session in odd-numbered years until the convening of the regular legislative session in even-numbered years; and

(3) In the case of senators, from the date of each general election of representatives at which senators are not regularly elected until the next succeeding regular legislative session.

(c) Bills and resolutions which are prefiled under this section and § 3-2-109 shall be in such final and correct form for introduction in the general assembly as is required by the constitution, laws, and rules of the respective houses of the general assembly.

(d) The original copy of every bill and resolution prefiled shall be inspected by an attorney for the legislative drafting service.

(e) Any bill or resolution prefiled under this section and § 3-2-109 shall be mailed to the chief clerk of either house by registered or certified mail, return receipt requested, or by personal delivery by a member of the general assembly who is one of the authors of the bill or resolution, and in the case of personal delivery the office of the chief clerk of either house shall deliver a signed receipt therefor to such author.

(f) Any standing committee may prefile any bill or resolution at any time when a senator or representative is authorized to prefile bills and resolutions under this section. Bills or resolutions filed under authority of this subsection (f) shall be filed by the chair or vice chair of the standing committee in the same manner as such chair or vice chair would prefile a bill of which such person was the author, or in the event neither the chair nor vice chair desires to sign the bill any member of the committee voting with the majority of the committee may introduce it. Before prefiling any bill or resolution under authority of this subsection (f), the chair or vice chair shall be authorized to make such prefiling by a majority vote of the members of the committee.

(g) The chief clerk of either the senate or the house of representatives shall number the bill or resolution and note thereon the date of the prefiling and the date of the first day of the next session of the general assembly on which it will be first considered and passed. The procedures for printing and distribution shall be the same for prefiled bills and resolutions as if the general assembly were in regular session.



§ 3-2-109 - Placing prefiled bill or resolution on calendar -- Effect of procedural defects.

(a) Immediately upon the convening of the next succeeding regular session of the general assembly, all bills and resolutions prefiled in accordance with § 3-2-108 and this section shall be deemed properly introduced and shall be placed upon the calendar on the first legislative day for first consideration and passage in the same manner as bills and resolutions introduced after the convening of the general assembly.

(b) When any prefiled bill or resolution is placed on the calendar for first consideration and the same is passed, any prior failure to comply with any of the procedural requirements of § 3-2-108 and this section shall have no effect on the validity of such bill or resolution.



§ 3-2-111 - Bills concerning health coverage -- Impact notes and statements.

(a) As used in this section, unless the context otherwise requires:

(1) "Health insurance issuer" means any entity subject to the insurance laws of this state or subject to the jurisdiction of the department of commerce and insurance that contracts or offers to contract to provide health insurance coverage including, but not limited to, an insurance company, a health maintenance organization, or a non-profit hospital and medical service corporation; and

(2) "Mandated health benefit" means a benefit or coverage that is proposed to be required by law or that is required by law to be offered or provided by a health insurance issuer including, but not limited to, coverage for or the offering of specific health care services, treatments, diagnostic tests or practices.

(b) (1) As of January 2, 2005, upon the completion of all bill filing deadlines each year in both the house of representatives and senate of the general assembly, legislation containing a mandated health benefit shall be referred to the fiscal review committee in order that it may evaluate the legislation's potential impact on the cost of health insurance premiums.

(2) To the extent that resources are otherwise available, the fiscal review committee may conduct research; receive testimony of experts including advocates of such mandated benefits; receive technical assistance from health insurance issuers; review for purposes of comparison, the mandated health benefits upon health insurance issuers in other states and jurisdictions and the effects of such mandates; and take other actions it determines appropriate for the completion of the assigned tasks. The fiscal review committee may receive pertinent data from health insurance issuers and from advocates of mandated benefits. Notwithstanding title 10, chapter 7, part 1, such data will be held as confidential by the fiscal review committee.

(3) The fiscal review committee may draw on existing expertise within the departments of health, commerce and insurance, finance and administration, the TennCare bureau, and any other state agency or official, to perform these functions. If the fiscal review committee determines that additional resources are needed to evaluate fully a proposal, such request shall be directed to the finance, ways and means committees of the senate and house of representatives for consideration of funding as an amendment to the general appropriations act.

(4) The fiscal review committee shall, no later than March 15 of the year in which the legislation is filed, attach to such legislation a statement on the proposed mandated benefit's impact on the premiums for health insurance coverage in Tennessee, especially for employees of companies employing fewer than fifty (50) employees. If the impact cannot be reasonably determined without additional resources, a statement to that effect, including the amount of additional resources needed, shall be included. The impact statement shall be available for the appropriate legislative committee when considering such proposal.

(5) Nothing in this section shall be construed to prohibit any health insurance issuer from voluntarily expanding or eliminating coverage nor to prohibit any individual or employer from electing to expand or eliminate coverage on any health maintenance organization contract or individual or group health insurance policy or contract covering the individual, the employer or employees of the employer, as applicable.

(c) (1) The fiscal review committee is encouraged to inquire into and make recommendations with respect to the costs of:

(A) Each and every state and federally mandated health benefit placed upon health insurance issuers in Tennessee since 1990; and

(B) The impact of each such mandated health benefit on the premiums for health insurance coverage in Tennessee, especially on employees of companies with fewer than fifty (50) employees.

(2) In accordance with this subsection (c), the fiscal review committee is encouraged to make a final report with recommendations to the general assembly no later than January 1, 2006.

(3) The fiscal review committee may draw on existing expertise within the departments of health, commerce and insurance, finance and administration, the TennCare bureau, and any other state agency or official, to perform these functions. If the fiscal review committee determines that additional resources are needed to evaluate fully a proposal, such request shall be directed to the finance, ways and means committees of the senate and house of representatives for consideration of funding as an amendment to the general appropriations act.



§ 3-2-112 - Denomination of highways and public structures, facilities or property -- Legislative action.

(a) Neither the senate nor the house of representatives shall take formal action to give a name to or to rename any road, highway, interstate highway, bridge, overpass or other public structure, facility or property unless such action shall be accomplished through enactment of legislation or adoption of a joint resolution.

(b) Any such action taken in violation of this section shall be void and shall have no effect.






Chapter 3 - Committee Investigations

§ 3-3-101 - "Committee" defined.

"Committee," as used in this chapter, except when more particularly provided in this chapter, includes:

(1) A committee appointed by either the house of representatives or the senate;

(2) A committee appointed by the joint action of such bodies;

(3) A committee appointed by the speaker of the house of representatives or the speaker of the senate or a joint committee appointed by both speakers in accordance with the rules of proceedings adopted by the respective houses; and

(4) Any subcommittee designated out of the membership of any such committee;

when any such committee or subcommittee thereof is charged with any duty to make investigation and report, to or for the benefit of either or both houses, in respect of any matter or thing referred to any such committee.



§ 3-3-102 - Scope of chapter.

This chapter shall apply to all committees authorized and appointed at any session of the general assembly.



§ 3-3-103 - Meetings of committees -- Rules -- Place of hearings.

(a) Any such committee, so acting on behalf of either or both houses of the general assembly, shall always be and remain subject to the call of the chair of such committee, or in the absence of such chair, or in the event of the chair's failure for any reason to act, subject to the call of a majority of the membership of such committee.

(b) A quorum of such committee shall consist of a majority of the membership thereof, and a quorum of the entire primary committee shall have power to make and enforce rules regulating the conduct of the business of such committee, or any subcommittee designated by it from its membership as hereinafter provided.

(c) Such subcommittee or subcommittees as hereinafter provided may conduct hearings at such points in this state as may be deemed advisable by any such primary committee.



§ 3-3-104 - Employment of personnel -- Records.

(a) Any such primary committee, appointed and acting by and on behalf of either or both houses of the general assembly, as contemplated and provided in this chapter, is given authority and power, unless otherwise directed by the house or houses of the general assembly for which the committee is acting, to employ one (1) or more sergeants-at-arms, and necessary or proper legal counsel, investigators and clerks, and a stenographer or stenographers, to take down and typewrite and make a record of the testimony given before any such committee, as well as all other data and information assembled and procured under the directions of such committee.

(b) All such records, after use by such committee and the house or houses of the general assembly appointing it, shall be finally lodged and filed in the office of the secretary of state, and kept therein for public inspection, as other public records, statutes, etc., are kept and retained in such office.



§ 3-3-105 - Compensation of employees.

The compensation to be paid to any sergeants-at-arms, counsel, investigators, clerks and stenographers, for performing their duties under this chapter, shall be in pursuance of appropriations to be made in the miscellaneous appropriation bill, out of any funds in the state treasury not otherwise appropriated.



§ 3-3-106 - Subcommittees -- Appointment and powers.

(a) In order to expedite and efficiently perform its duties, any such committee, unless otherwise ordered and directed by the house or houses for which such committee may be acting, may appoint and designate out of its own membership, a subcommittee or subcommittees, to consist of one (1) or more of the members of such committee.

(b) Such subcommittee or subcommittees, when so designated and directed by such committee, and subject to such restrictions as the committee may impose, shall be and are authorized and empowered, on behalf of such committee, and on behalf of the house or houses of the general assembly for which such committee has been authorized to act, to proceed with the work and investigations of such committee, including the assembling of desired information and data, and the subpoenaing and taking of testimony of witnesses, and having a record thereof made, for the later use of such committee and the house or houses of the general assembly for which such committee has been authorized to act.

(c) Any such subcommittee or subcommittees, when acting in pursuance of the orders and directions of the committee from whose membership they have been selected, shall have and possess all the power and authority conferred by this chapter upon the committee from the membership of which such subcommittee has been designated, and any person or witness failing to obey a subpoena to appear and testify and produce any evidence, documentary or otherwise, before such subcommittee, is guilty of contempt, and may be dealt with therefor, as provided in § 3-3-111 in respects to all persons or witnesses subpoenaed to appear and appearing before any committee. Any such person or witness subpoenaed to appear or appearing before any such subcommittee who makes default in respect of such appearance, the giving of testimony or the production of any evidence, documentary or otherwise, before any subcommittee, commits a criminal offense, and upon indictment, trial and conviction therefor, shall be punished by fine and imprisonment, in all respects as provided in § 3-3-112 in regard to offending persons or witnesses subpoenaed to appear or appearing before any committee as set out and declared in §§ 3-3-112 -- 3-3-114 and 3-3-120.



§ 3-3-107 - Assistants for subcommittees.

When, under the authority of this chapter, any such committee shall designate, out of its own membership, any such subcommittee or subcommittees to act for it and to proceed with its work and investigation as provided in § 3-3-106, then such committee, from among its authorized aides, shall designate necessary sergeants-at-arms, counsel, investigators, clerks and stenographers, who shall attend upon the work of any such subcommittee and give to it the necessary and proper aid and assistance in the performance of its duties, as ordered and directed by the committee, so designating from its membership such subcommittee or subcommittees.



§ 3-3-108 - Subpoena power.

Either house of the general assembly, acting in committee of the whole, or both houses acting in joint session or committee of the whole, or any committee of either or both houses, has the power, respectively, to compel the attendance of witnesses and the production of papers or other evidence; and to that end each of them, respectively, has the power to issue subpoenas, including subpoenas duces tecum, to enforce the attendance of witnesses and the production of any records, documents, papers or other items of evidence, deemed to be material to any matter under inquiry or investigation by any of them respectively.



§ 3-3-109 - Service of subpoenas -- Form.

(a) Any such subpoenas may be delivered to, and, when so delivered, shall be served by the sergeant-at-arms of the senate, acting for it, or by the sergeant-at-arms of the house of representatives, acting for it, or by either of the sergeants-at-arms when the subpoena relates to a matter pending before both houses acting in joint session, or by a sergeant-at-arms to be appointed by any committee to act for it.

(b) Any such sergeant-at-arms shall promptly serve, execute and make return of any such process delivered to the sergeant-at-arms, and has the power to deputize any person to serve, execute and make return of such process for and in the stead of the sergeant-at-arms, to the house or houses or committee issuing same.

(c) Such subpoenas shall be signed, respectively, by the speaker or speaker pro tem of either house, or the chair of a committee of the whole of the house or houses, or by the chair or chair pro tem of any committee, issuing such subpoena; and same shall run in the name of the state of Tennessee, and the county in which the subpoena is issued, or is to be served, and may be in the usual form of subpoenas issuing out of courts of record of this state, requiring the attendance of witnesses and production of any such evidence before the bodies or committees issuing such subpoenas.



§ 3-3-110 - Offenses constituting contempt.

Any person who, after having been served with a subpoena to appear as provided in § 3-3-109, fails to appear and makes willful default in that regard, or who, having appeared, willfully refuses to answer any question, propounded by any member of the committee or any legal counsel of such committee acting in its presence and by its permission, pertinent to the matter under investigation, or willfully refuses to produce any papers, documents, records, or other items of evidence, deemed to be material by any such body or committee, in any such pending inquiry or investigation, commits contempt in impeding the progress of such investigation and the proper functioning of such body or committee then engaged in such investigation.



§ 3-3-111 - Arrest and punishment for contempt.

Such body or committee has the right and power to issue and enforce process of arrest or attachment and impose penalty for disobedience and contempt, as contemplated, set out and provided in § 3-3-110, to the same extent as belongs by law in this state to courts of record in instances of such like offending, and as now provided by law. In addition to being guilty of such offense so then, for the time being, impeding the progress of such investigation and inquiry and the functioning of such body or committee, such offending and contemptuous person commits a Class C misdemeanor.



§ 3-3-112 - Penalty for willful default of summoned witness.

Every person who, having been summoned as a witness by the authority of either house or of both houses of the general assembly, or by the authority of any standing or special committee of either house or any joint committee of both houses of the general assembly, to give testimony or to produce any papers, or other items of evidence, upon any matter under inquiry before either house, or both houses, or any such committee of either house or joint committee of both houses of the general assembly, willfully makes default, by failing to appear, or who, having appeared, willfully refuses to answer any question or to produce any papers or other evidence pertinent to the matter under inquiry, whether such question be propounded by any member of such committee, or by any legal counsel of such committee, in its presence and by its permission, commits a Class C misdemeanor.



§ 3-3-113 - Violation of § 3-3-112 as continuing offense -- Limitation of prosecutions.

(a) Any person willfully making default in appearance when subpoenaed, or who, having appeared, willfully refuses to answer any question or to produce any paper or other evidence, pertinent to the matter under inquiry, whether such question be propounded by any member of such committee, or by any legal counsel of such committee, in its presence or by its direction, in violation of § 3-3-112, commits a continuing offense under that section, so long as the default in appearance or refusal to answer or to produce such paper or other evidence, shall continue during such inquiry.

(b) No such person guilty of violating § 3-3-112 shall be subject or liable to more than one (1) conviction for any one (1) violation of that section, and any indictment under that section shall be returned within five (5) years after the date of the final adjournment of the general assembly at which the inquiry or investigation was made or authorized.



§ 3-3-114 - Venue for violations of § 3-3-112.

Any person violating § 3-3-112 shall be subject to indictment, trial and conviction in any county of this state in which, after having been subpoenaed, the person has gone, remains or may be found, while willfully disobeying the subpoena, or in which the person willfully fails to appear, as directed in the subpoena, or having appeared, willfully refuses to answer any question or produce any paper or other evidence pertinent to the matter under inquiry, as provided in § 3-3-112.



§ 3-3-115 - Penalty for evasion of service.

Any person who, after having knowledge that an inquiry or investigation has been ordered by either house or both houses of the general assembly, willfully leaves and is absent from the county of such person's usual residence for the purpose of evading the service upon such person of any subpoena that thereafter might be issued to command such person to appear and give testimony or produce documents or other evidence in the course of any such inquiry or investigation, commits a Class C misdemeanor.



§ 3-3-116 - Violation of § 3-3-115 as continuing offense -- Venue -- Limitation of prosecutions.

(a) Any person violating § 3-3-115 commits a continuing offense during all the time such person is so willfully absent from the county of such person's usual residence for the purpose of evading any subpoena that might be issued for such person during the session of the general assembly which has ordered such investigation.

(b) Such continuing offender shall be subject to indictment, trial and conviction, in any county of this state to which such person has gone, or in which such person remains or may be found during the continuance of such offense, as well as in the county of such person's usual residence from which such person has willfully gone and is absent for the purpose of evading the service of any such subpoena.

(c) No such person guilty of violating § 3-3-115 shall be subject or liable to more than one (1) conviction for any one (1) violation, and any indictment under § 3-3-115 shall be returned within five (5) years after the date of the final adjournment of the session of the general assembly at which the inquiry or investigation, at which such offender has willfully sought to avoid appearing, was made or authorized.



§ 3-3-117 - Issuance of attachments.

(a) Power is given to such committees or subcommittees to issue attachments to be served on all persons who may willfully violate any subpoena, rule or order, made or promulgated by such committee.

(b) Such attachment may be served by a sergeant-at-arms of any such committee on the offending person, who shall be kept in the custody of the sergeant-at-arms and brought before such committee to be dealt with as such committee may determine, under the power and authority provided and given in this chapter.



§ 3-3-118 - Oaths of witnesses.

(a) All such witnesses, when so subpoenaed, before giving their testimony before the bodies or committees subpoenaing them, shall take an oath or make affirmation as provided by law for witnesses appearing in a court of record of this state to give testimony in such court.

(b) The speaker of the senate, the speaker of the house of representatives, or a chair of a committee of the whole of either or both houses, or the chair or chair pro tem of any committee of either or both houses, is authorized and empowered to administer oaths or affirmations to witnesses appearing before any such committee.



§ 3-3-119 - Self-incrimination.

(a) No person shall be excused from attending and testifying or producing papers, documents, records, or other items of evidence, before houses of the general assembly, or any such committee of either or both houses, in obedience to a subpoena of those bodies or any such committee, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of such person, may tend to incriminate or subject such person to a penalty or forfeiture; but the testimony so given shall not be used in evidence against such person in any criminal prosecution in the courts of this state, seeking conviction for any offense about which such person has been required to testify, except for perjury in giving the testimony.

(b) No such person so testifying, or producing such evidence, documentary or otherwise, in obedience to such subpoena shall thereafter be liable to indictment, prosecution or punishment for or on account of any transaction, matter or thing, concerning or with reference to which such person may testify, or produce evidence, documentary or otherwise, before those bodies or either of them or before any such committee, in obedience to any subpoena issued by them or either of them, in the course of such inquiry and investigation pending before them or any of them. Such person may plead or prove the giving of testimony accordingly in bar of such indictment or prosecution; provided, that the above immunity from use of any such testimony or evidence, documentary or otherwise, against such person and witness, and the above immunity from indictment, prosecution or punishment of such person and witness, shall be claimed by such person and witness declining to answer the particular question or questions which such person may think has a tendency to incriminate such person, upon the expressly stated claim or objection that an answer or answers may tend to incriminate the witness.

(c) When, after making such claim and objection, the witness is nevertheless directed to make answer, and obeys such direction and makes answer accordingly, then the full immunity hereinbefore given and declared shall be possessed by such person and witness after being directed to make answer, notwithstanding the claim or objection that an answer may tend to incriminate the witness; provided, that any witness upon being called to testify or required to produce evidence, documentary or otherwise, before such bodies, or a committee of either or both of them, may be given the option of signing a waiver of all such immunity, and if witness shall sign the waiver, then the testimony and evidence, documentary or otherwise, given or produced by such witness, shall be admissible against such person, if otherwise competent and relevant, in any criminal prosecution brought against any such person and witness.



§ 3-3-120 - Perjury and subornation of perjury -- Penalty.

(a) Any person who willfully and corruptly swears or affirms falsely in any material manner, upon any oath or affirmation, in respect of any matter under inquiry before either house, or such committee of either house or joint committee of both houses, commits perjury and shall be subject to indictment, trial and conviction for such perjury.

(b) Any person who corruptly procures another to swear or affirm falsely in any such inquiry commits subornation of perjury and shall be subject to indictment, trial and conviction for such offense.

(c) A violation of this section is a Class E felony.



§ 3-3-121 - Prosecution by district attorney general.

(a) Whenever a witness, summoned by subpoena issued as hereinbefore provided, fails to appear, or, having appeared, fails to answer, as provided in § 3-3-112, and the facts are reported to either house, the speaker of the senate or the speaker of the house of representatives, as the case may be or the chair of the committee in any event, shall certify such facts forthwith to the district attorney general for any county or counties in which such failing or refusing witness is subject to indictment and trial under this chapter, whose duty it shall be to bring the matter before the grand jury for its action, at the first opportunity, and to prosecute such offending witness by virtue of the office as such district attorney general, and is also the district attorney general's duty ex officio to prefer an indictment against such offending person.

(b) It is also the duty of the district attorney general for any county or counties in which any person or witness is subject to indictment and trial under §§ 3-3-113, 3-3-114 and 3-3-120, to bring the matter of any violations of those sections before the grand jury for its action, at the first opportunity, and to prosecute such offending person by virtue of the office as such district attorney general, and it is the district attorney general's duty ex officio to prefer an indictment against such offending person.



§ 3-3-122 - Compensation of witnesses.

(a) Any person or persons subpoenaed to appear as a witness before any such committee, or subcommittee, shall be entitled to compensation including travel pay, as is now provided by law in respect of witnesses subpoenaed to appear in civil cases in courts of record of this state.

(b) Such compensation for witnesses, when certified as due and payable by the chair of any such committee, or the member or members thereof acting as such subcommittee, shall be paid by the state treasurer, upon warrants drawn by the commissioner of finance and administration, out of any funds of the state not otherwise appropriated.



§ 3-3-123 - Committee reports on investigations.

Upon the completion of any investigation, made as herein contemplated and provided, the committee making such investigation shall then report its findings, embodying its recommendations, to the house or houses of the general assembly by which such committee was authorized and empowered to act.



§ 3-3-124 - Legislative powers unabridged.

(a) Nothing in this chapter shall be construed as inconsistent with the continued reservation by each house of the general assembly of the right and purpose at all times directly to exercise, in all proper cases, all other powers necessary for a branch of the general assembly as expressly declared in article II, § 12 of the Constitution of Tennessee.

(b) Nor shall anything in this chapter be construed as inconsistent with the continued power and purpose of each house of the general assembly directly to deal with any matter of contempt intrinsic to the right of either house to preserve the means of discharging its legislative duties, when any person willfully fails and refuses to appear and testify regarding any matter under inquiry or investigation as provided and authorized by the direct action of either or both houses of the general assembly.

(c) Nor shall anything in this chapter be construed as providing that any person who commits any contempt of either house of the general assembly, which, under the law, can be directly dealt with by either house for the purpose of enabling the house to perform its legislative duties, shall be imprisoned, as the result of the action of either house, or any committee of either or both houses of the general assembly, without indictment and court trial, for any term of imprisonment which shall extend beyond the session of the general assembly during which such imprisonment shall have been ordered.



§ 3-3-125 - Liberal construction.

This chapter shall be liberally construed in favor of making more effective any investigation ordered by either or both houses of the general assembly for the purpose of obtaining information to aid the general assembly, or either house thereof, in the performance of its legislative duties and obligations to the people of this state.






Chapter 4 - Miscellaneous Committee Provisions

§ 3-4-101 - Subpoena powers.

(a) Any standing committee or select committee of the general assembly shall have the power to issue subpoenas, including subpoenas duces tecum, and to enforce the attendance of witnesses and the production of records, documents, papers or other items of evidence.

(b) In proceedings before such committees, the provisions of §§ 3-3-108 -- 3-3-121 shall apply.



§ 3-4-102 - Interim meetings.

(a) Any standing, special or select committee of the general assembly may meet during any recess of the general assembly, in the interim period between sessions, or after adjournment, for the purpose of considering or investigating any matter of state business within the scope of its authority.

(b) Meetings shall be called by the chair of any such committee and/or upon the request of a majority of the committee members.

(c) Senate and house of representatives committees having the same area of interest may have joint meetings if they wish, but each committee shall file a report, with recommendations, if any, with the chief clerk of its house, with the request that copies be forwarded immediately to each member of that house.

(d) Committees investigating any matter of state business shall have the powers granted to investigating committees in chapter 3 of this title.

(e) Members of committees meeting as provided in this section are entitled to such allowances and expenses for attending meetings as may be established by law.

(f) All committees shall meet within the boundaries of the state of Tennessee.



§ 3-4-103 - Expenses -- Mileage allowance.

Each member of any standing, select or special committee of the general assembly, shall be paid the same expense allowance provided in § 3-1-106 for each day in attendance at any authorized meeting of a committee of which such person is a member, and a mileage allowance at the same rate as provided in § 3-1-106, for each mile traveled from the member's home to the site of the meeting and back.



§ 3-4-104 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Select or special committee" means any committee, or subcommittee thereof, of the general assembly appointed by:

(A) Either the house of representatives or by the senate;

(B) Joint action of the house of representatives and the senate;

(C) The speaker of the house of representatives or the speaker of the senate or a joint committee appointed by both speakers in accordance with the rules of proceedings adopted by the respective houses; or

(D) The speaker of the house of representatives or the speaker of the senate or a joint committee appointed by both speakers; and

(2) "Standing committee" means any standing committee, or subcommittee thereof, of the general assembly created by the rules of proceedings of the house of representatives or the senate.






Chapter 6 - Ethics and Lobbying

Part 1 - Tennessee Ethics Commission Act of 2006 -- Ethics Commission

§ 3-6-101 - Short title.

Parts 1 and 2 of this chapter shall be known and may be cited as the "Tennessee Ethics Commission Act of 2006."



§ 3-6-102 - Legislative intent.

It is the intent of the general assembly that the integrity of the processes of government be secured and protected from abuse. The general assembly recognizes that a public office is a public trust and that the citizens of Tennessee are entitled to a responsive, accountable, and incorruptible government. The Tennessee ethics commission is established to sustain the public's confidence in government by increasing the integrity and transparency of state and local government through regulation of lobbying activities, financial disclosure requirements, and ethical conduct. A determination of the intent of the general assembly shall be based on the operative statutory provisions, as well as the legislative history pertaining to such statutory provisions, as evidenced by legislative committee and floor actions, discussions and debates.



§ 3-6-103 - Creation -- Composition -- Staff -- Selection of members -- Terms -- Meetings.

(a) (1) There is created as a division of the bureau of ethics and campaign finance, as provided in title 4, chapter 55, a Tennessee ethics commission. The commission shall be composed of six (6) members appointed as provided in this section.

(2) (A) Appointments shall be made to reflect the broadest possible representation of Tennessee citizens. Of the six (6) members appointed, at least one (1) shall be a female member and one (1) shall be an African-American member. However, an African-American female member shall not satisfy the requirement of one (1) female member and one (1) African-American member. Each member shall:

(i) Have been a legal resident of this state for five (5) years immediately preceding selection;

(ii) Be at least thirty (30) years of age;

(iii) Be a registered voter in Tennessee;

(iv) Be a person of high ethical standards who has an active interest in promoting ethics in government; and

(v) Not have been convicted of a felony.

(B) No person shall be appointed to the commission if the person, or any member of the person's immediate family as defined in § 3-6-301, is announced as a candidate for public office, holds public office, or is a member of a political party's state executive committee.

(b) The members of the ethics commission shall also serve as members of the board of directors of the bureau of ethics and campaign finance.

(c) (1) The members of the Tennessee ethics commission shall be selected as follows:

(A) The governor shall appoint one (1) member who is a member of the majority party and one (1) member who is a member of the minority party;

(B) The speaker of the senate shall appoint one (1) candidate from a list of three (3) candidates submitted by the majority caucus of the senate and one (1) candidate from a list of three (3) candidates submitted by the minority caucus of the senate. The speaker of the senate may request a second list of candidates; however, no candidate from the original list of candidates may appear on the second list of candidates; and

(C) The speaker of the house of representatives shall appoint one (1) candidate from a list of three (3) candidates submitted by the majority caucus of the house of representatives and one (1) candidate from a list of three (3) candidates submitted by the minority caucus of the house of representatives. The speaker of the house of representatives may request a second list of candidates; however, no candidate from the original list of candidates may appear on the second list of candidates.

(2) Each gubernatorial appointee shall be subject to confirmation by a two-thirds (2/3) vote of approval by each house of the general assembly and each legislative appointee shall be subject to confirmation by a two-thirds (2/3) vote of approval by the appointing authority's house. If the general assembly is in session when an appointment is made, then the appointment shall be subject to confirmation within thirty (30) days of appointment. If the general assembly is not in session when an appointment is made, the appointment shall be subject to confirmation within thirty (30) days after the general assembly next convenes following the appointment. If an appointee is refused confirmation, or is not confirmed during the thirty (30) day period, then the appointing authority of the appointee shall select another appointee for confirmation subject to the requirements of this section. Vacancies shall be filled in the same manner as the vacating member's office was originally filled. Notwithstanding this subdivision (c)(2), an appointment to serve on the initial commission shall be made by April 1, 2006.

(d) (1) The initial members' terms of office shall commence upon appointment. For purposes of calculating the initial terms of the members' offices, the initial appointments shall be deemed to be made on January 1, 2007. The initial members' terms shall be staggered as follows:

(A) The gubernatorial appointees shall serve initial terms of two (2) years;

(B) The senate appointees shall serve initial terms of three (3) years; and

(C) The house of representatives appointees shall serve initial terms of four (4) years.

(2) After the initial terms, members of the commission shall serve four-year terms and are eligible to serve two (2) four-year terms in succession.

(e) The initial chair of the commission shall be appointed by the governor. Every year thereafter the commission shall elect a chair from among its membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(f) The commission shall fix the place and time of its regular meetings by order duly recorded in its minutes. Four (4) members of the commission shall constitute a quorum. Except as provided in § 3-6-201, four (4) affirmative votes are required for any commission action. Special meetings shall be called by the chair on the chair's initiative or upon the written request of three (3) members. Members shall receive written notice three (3) days in advance of a special meeting. Notice shall be served personally or left at a member's usual place of residence and shall specify the purpose, time and place of the meeting. No matters unrelated to the specified purpose may be considered without a specific waiver by all members of the commission.

(g) The members of the commission shall receive no compensation; provided, that each member of the commission shall be eligible for reimbursement of expenses and mileage in accordance with the regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(h) No member of the commission or the member's immediate family, as defined in § 3-6-301, shall during such membership:

(1) Be allowed to hold or qualify for elective office to any state or local public office, as defined in § 2-10-102;

(2) Be an employee of the state or any political subdivision of the state;

(3) Be an officer of any political party or political committee;

(4) Permit such person's name to be used or make campaign contributions in support of or in opposition to any candidate or proposition, except that a member's immediate family may make campaign contributions in support of or in opposition to any candidate or proposition;

(5) Participate in any way in any election campaign;

(6) Lobby or employ a lobbyist; or

(7) Be employed by any elected officeholder, either in an official capacity or as an individual, or be employed by any business in which an elected officeholder has any direct input concerning employment decisions.

(i) An incumbent member of the commission may seek votes for confirmation of the member's appointment to the commission; provided, that the member shall comply with the provisions of subsection (h).

(j) Subsection (h) shall be applicable for one (1) year subsequent to the removal, vacancy or termination of the term of office of a member of the commission.

(k) (1) Each member of the commission shall, before they proceed to business, take an oath or affirmation to support the constitution of this state and of the United States and the laws of this state and also the following oath:

I ___________________ do solemnly swear (or affirm) that as a member of this commission, I will, in all matters, vote without favor, affection, partiality, or prejudice; and that I will not propose or assent to any action, measure, or resolution which shall appear to me to be contrary to law.

(2) Unless otherwise provided by law, any member of the commission who violates the oath of office for the member's position or participates in any of the activities prohibited by this chapter commits a Class A misdemeanor. If a sworn complaint is made pursuant to § 3-6-209 that a member has violated the oath of office for the position, has participated in any of the activities prohibited by this chapter, or has committed actions inconsistent with the intent of the Comprehensive Governmental Ethics Reform Act of 2006, Acts 2006, ch. 1 of the extraordinary session of the 104th general assembly, then, upon a unanimous vote of the remaining members, the member against whom the sworn allegation is made may be suspended from the commission for such purposes and for such times as the remaining members shall unanimously determine; but no such suspension shall extend beyond final disposition of the sworn complaint pursuant to § 3-6-209. The accused member shall not participate in the suspension vote.



§ 3-6-105 - Jurisdiction of commission -- Referral of complaints.

(a) The Tennessee ethics commission is vested with jurisdiction to administer and enforce this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, and title 8, chapter 50, part 5.

(b) In addition to the jurisdiction vested in subsection (a), with respect to members of the general assembly, the commission also has jurisdiction to investigate, in accordance with § 3-6-203, complaints alleging acts by a member of the general assembly that constitute misuse of office for personal financial gain; provided, however, that, if a member of the general assembly makes the declaration required by § 2-10-127(d), then the member shall not be deemed to have misused the member's office for personal financial gain based solely upon the member's relationship to a sibling, spouse or child who lobbied for or against the legislative action.

(c) The ethics committee in each house is authorized to refer to the commission for investigation, in accordance with § 3-6-203, any complaint it receives alleging a violation of this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, title 8, chapter 50, part 5, or misuse of legislative office for personal financial gain.

(d) The governor is authorized to refer to the commission for investigation, in accordance with § 3-6-203, any allegation the governor receives concerning a violation by an officer or staff member of the executive branch subject to the jurisdiction of the commission, pursuant to this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, title 8, chapter 50, part 5, an executive order related to ethics, or misuse of office for personal financial gain.

(e) The commission shall refer to the registry of election finance for investigation and appropriate action any complaint filed with the commission that is within the jurisdiction of the registry.

(f) The commission is vested with jurisdiction over any violation of the laws administered and enforced by the commission, or any alleged violation referred to the commission pursuant to this section, that occurs within five (5) years prior to the filing of a complaint alleging a violation.



§ 3-6-106 - Duties of the commission and the attorney general and reporter.

(a) The duties of the Tennessee ethics commission include the following:

(1) Recommend guiding principles of ethical conduct for consideration and adoption by the legislative or executive branches. The commission shall publish the guiding principles on the commission's web site. Guiding principles of ethical conduct may be recommended for each of the following classifications:

(A) Members of the general assembly;

(B) The governor, secretary of state, treasurer, comptroller of the treasury, members of the governor's cabinet, and cabinet level staff within the governor's office; and

(C) Lobbyists and employers of lobbyists;

(2) Develop filing, coding and cross-indexing systems;

(3) Make as many documents filed available for viewing on the Internet as is reasonable based on the commission's financial resources, and make each document filed available for public inspection and copying during regular office hours at the expense of any person requesting copies of the documents; provided, that this subdivision (a)(3) does not apply to those documents required to be confidential pursuant to § 3-6-202;

(4) Review all filed documents to ensure compliance with the laws administered and enforced by the commission. Statements filed with the commission for more than two (2) years shall be deemed to be sufficient, absent a showing of fraud or the existence of an ongoing investigation related to the statement;

(5) Accept and file any information voluntarily supplied that exceeds the requirements of this chapter;

(6) Prepare and publish on the commission's web site reports as are deemed to be appropriate and in the public interest by the commission, including quarterly reports listing alphabetically all registered lobbyists and employers of lobbyists, as defined in part 3 of this chapter;

(7) Prepare and publish manuals and guides to facilitate compliance with, and enforcement of, the laws administered and enforced by the commission;

(8) Administer ethics training as provided in this part;

(9) Provide an annual report to the governor and the general assembly by February 1 concerning the administration and enforcement of laws under the jurisdiction of the commission, including the necessity, or lack of necessity, for any additional action or additional legislation that will serve to further the purposes of this chapter;

(10) Investigate any alleged violation, upon sworn complaint or upon its own motion, as provided in § 3-6-201; and

(11) Preserve all filed reports or statements for a period of at least five (5) years from the date of receipt, or longer when there is a pending investigation by the commission or any law enforcement agency, or when there is an ongoing administrative or judicial proceeding related to the information.

(b) It is the duty of the attorney general and reporter to render opinions and give counsel to the commission upon the request of the executive director or the commission.



§ 3-6-107 - Powers of the commission.

The Tennessee ethics commission possesses power to:

(1) Subpoena witnesses, compel their attendance and testimony, conduct audits, administer oaths, take evidence and require, by subpoena duces tecum, the production of books, papers, records or other evidence needed for the performance of the commission's duties or exercise of its powers, including its duties and powers of investigation;

(2) Issue written advisory opinions to any person subject to the jurisdiction of the commission in accordance with §§ 3-6-117 and 3-6-308(a)(4). When issuing any advisory opinion or any other interpretive document, the commission shall review and consider all operative statutory provisions, as well as the legislative history pertaining to the statutory provisions, as evidenced by legislative committee and floor actions, discussions and debates;

(3) Request legal and investigative assistance from the office of the attorney general and reporter;

(4) Conduct a hearing to determine if an actual violation has occurred;

(5) Issue an appropriate order following a determination of an actual violation;

(6) Assess and collect late filing fees in amounts provided by statute;

(7) Assess and collect a civil penalty as provided in this chapter, title 8, chapter 50, part 5, and rules promulgated pursuant to this chapter and title 8, chapter 50, part 5; provided, that the commission shall only have the power to assess a civil penalty after notice and opportunity for hearing; and

(8) Seek injunctive relief in the chancery court of Davidson County to prevent continuing violations of this chapter.



§ 3-6-108 - Prospective application of chapter.

For the purposes of enforcement, this chapter shall be prospective only, and the Tennessee ethics commission shall limit its investigations to acts or omissions that occur on or after October 1, 2006.



§ 3-6-109 - Referral of criminal violations to law enforcement.

Where the results of an investigation indicate a criminal violation has occurred, the commission shall refer the matter to the appropriate law enforcement agency.



§ 3-6-110 - Authority to petition for an order of enforcement.

The Tennessee ethics commission has the authority to petition the chancery court, through the attorney general and reporter or its own legal counsel, for enforcement of any order it has issued. The court's order of enforcement has the same force and effect as a civil judgment.



§ 3-6-112 - Annual ethics course for supervisory personnel in the executive branch -- Manuals and guides.

(a) The Tennessee ethics commission shall provide an annual ethics course concerning compliance with the laws administered and enforced by the commission for supervisory personnel in the executive branch of state government. The commission shall notify administrative departments and divisions in advance of the time and location of the course. The course may be offered on multiple occasions in locations that will make attendance by personnel in the three (3) grand divisions reasonably convenient. The ethics course shall include, but not be limited to, discussion of relevant laws, administrative regulations, advisory opinions, current ethical issues and situations, and development of problem-solving skills.

(b) Administrative departments and divisions shall annually select appropriate supervisory personnel and shall communicate the name, position, and contact information of each individual required to attend the annual course to the commission prior to February 1.

(c) In addition to any other manuals or guides prepared and published by the commission, the commission shall provide a manual for supervisory personnel of the executive branch that includes ethics statutes and administrative regulations relevant to such personnel, explanations of purposes and principles underlying the laws, explanations of technical and specific legal requirements, examples of practical applications of the laws and principles, a question-and-answer section regarding common problems and situations, summaries of advisory opinions, and any other information that would inform supervisory personnel of the executive branch about ethics laws and regulations and assist them in applying those laws and regulations to specific situations. The manual may be distributed to supervisory personnel, and shall be made available to the public, by posting the manual in pdf format on the commission's web site.



§ 3-6-113 - Annual orientation ethics course and current issues course for members of the general assembly -- Manuals and guides.

(a) The Tennessee ethics commission shall provide an annual orientation ethics course concerning compliance with the laws administered and enforced by the commission for members of the general assembly who have not yet taken the orientation ethics course and shall offer an annual current issues course for members of the general assembly who have taken the orientation course. Such courses shall be offered on a date or dates when the general assembly is in session. The commission shall notify members in advance of the time and location of the courses.

(1) The orientation ethics course shall include, but not be limited to, laws administered and enforced by the commission, administrative regulations, relevant internal policies, specific technical and legal requirements, summaries of advisory opinions, underlying purposes and principles of ethics laws, examples of practical applications of ethics laws, and a question-and-answer participatory segment regarding common problems and situations.

(2) The current issues course shall include, but not be limited to, discussion of changes in relevant laws, administrative regulations, new advisory opinions, current ethical issues and situations, and development of problem-solving skills.

(b) Members of the general assembly shall attend the courses provided by the commission pursuant to subsection (a). However, a member may petition the commission to approve an ethics course other than a course offered by the commission to fulfill the current issues course requirement.

(c) In addition to any other manuals or guides prepared and published by the commission, the commission shall provide a manual for members of the general assembly that includes ethics statutes and administrative regulations relevant to members, explanations of purposes and principles underlying the laws, explanations of technical and specific legal requirements, examples of practical applications of the laws and principles, a question-and-answer section regarding common problems and situations, summaries of advisory opinions, and any other information that would inform members about ethics laws and regulations and assist them in applying those laws and regulations to specific situations. The manual may be distributed to members of the general assembly, and shall be made available to the public, by posting the manual in pdf format on the commission's web site.



§ 3-6-114 - Annual ethics course for lobbyists and employers of lobbyists -- Manuals and guides.

(a) The Tennessee ethics commission shall provide an annual ethics course on multiple dates, both when the general assembly is in session and when the general assembly is not in session for both lobbyists and employers of lobbyists. The training may be offered electronically. Training shall include, but not be limited to, laws administered and enforced by the commission, administrative regulations, relevant internal policies, specific technical and legal requirements, and summaries of advisory opinions. The commission shall impose a fee for attending the ethics course that will enable participation in the course to be funded from the fee.

(b) Each lobbyist shall attend one (1) ethics course annually. A lobbyist may petition the commission to approve an ethics course other than a course offered by the commission to fulfill the ethics course requirement. A lobbyist may also attend one (1) of the annual ethics courses provided for members of the general assembly pursuant to § 3-6-113 in lieu of the course described in this section.

(c) In addition to any other manuals or guides prepared and published by the commission, the commission shall provide a manual for lobbyists and employers of lobbyists that includes ethics statutes and administrative regulations relevant to lobbyists and employers of lobbyists, explanations of purposes and principles underlying the laws, explanations of technical and specific legal requirements, examples of practical applications of the laws and principles, a question-and-answer section regarding common problems and situations, summaries of advisory opinions, and any other information that would inform lobbyists and employers of lobbyists about ethics laws and regulations and assist them in applying those laws and regulations to specific situations. The manual may be distributed to lobbyists and employers of lobbyists, and shall be made available to the public, by posting the manual in pdf format on the commission's web site.



§ 3-6-115 - Electronic filing and registration system.

(a) Notwithstanding any other law to the contrary, the Tennessee ethics commission shall:

(1) Develop, with the advice, assistance and approval of the office of information resources, an Internet-based electronic filing process for use by all persons that are required to electronically register or file statements and reports with the commission pursuant to this chapter, §§ 2-10-115 and 2-10-122 -- 2-10-130, and title 8, chapter 50, part 5;

(2) Develop, with the advice, assistance and approval of the office of information resources, a system that provides each person required to register or file statements and reports with the commission secure access to the electronic registration and filing system. The system shall provide adequate safeguards to prevent unauthorized persons from inappropriately tampering with or changing the data and shall provide for secure authentication safeguards for documents such as electronic signatures and electronic notarization;

(3) Provide training to each person required to register or file statements and reports with the commission on the use of the electronic filing system;

(4) Make, with the advice, assistance and approval of the office of information resources, electronically filed reports and statements available for viewing on the commission's web site in a format that is searchable and that may be downloaded and managed by a user with appropriate software; provided, that this subdivision (a)(4) does not apply to those documents required to be confidential pursuant to § 3-6-202. In addition to any other method of information management developed by the commission, conflict of interest disclosures shall be indexed and searchable by county; and

(5) Beginning on October 1, 2006, with the advice, assistance and approval of the office of information resources, provide the public access to lists compiled from the registrations and other documents filed by employers of lobbyists, lobbyists, and persons required to file conflict of interest disclosures. In addition, the commission shall provide assistance to anyone seeking to access this information on the Internet.

(b) The commission, once the development of the electronic filing system is completed and tested, shall provide public notice that the system is operational and available for filers to commence use.

(c) The commission shall, with the advice, assistance and approval of the office of information resources, implement the electronic filing system for use by October 1, 2006. Any person required to electronically file statements and reports with the commission shall file required statements and reports electronically on or after October 1, 2006. Any required statements and reports filed with the registry of election finance prior to October 1, 2006, shall continue to be filed with the registry until such date.

(d) All information entered by any person required to file statements and reports electronically with the commission shall remain confidential until the information is submitted to the commission.

(e) The commission shall strive to establish electronic filing for all documents required to be filed with the commission; provided, however, that no candidate or appointee to a local public office, as defined in § 2-10-102, shall be required to electronically file documents with the commission.

(1) Except as provided in this subsection (e), the commission, unless otherwise required by law to provide for electronic filing, shall have the discretion to determine when electronic filing is financially feasible and will be an accessible and efficient method of filing.

(2) The commission shall establish rules specifying the manner in which a report, statement or other documents shall be filed. The rules shall be published and posted conspicuously on the commission's web site at least sixty (60) days prior to the due date of any document affected by the rules.



§ 3-6-116 - Training program for members of the commission.

(a) A person who is appointed to the Tennessee ethics commission may not vote, deliberate, or be counted as a member in attendance at a meeting of the commission until the person completes a training program provided by the office of the attorney general and reporter that complies with this section. This section shall not apply to members who are reappointed to the commission for a subsequent term.

(b) The training program shall provide the person with information regarding:

(1) The legislation that created the commission;

(2) The role and function of the commission;

(3) The rules of the commission, with an emphasis on the rules that relate to disciplinary and investigatory authority;

(4) The current budget for the commission;

(5) The results of the most recent formal audit of the commission;

(6) The requirements of the laws administrated and enforced by the commission; and

(7) Any applicable policies adopted by the commission.

(c) A person appointed to the commission is entitled to reimbursement for expenses incurred in attending the training program.



§ 3-6-117 - Exclusive authority to issue formal advisory opinions.

(a) The commission is the only entity authorized to issue formal advisory opinions. All opinions that deal with any statutory provision or provisions that are in any way subject to interpretation, unclear or uncertain, or subject to dispute as to their meaning or application are formal advisory opinions. With respect to an issue addressed in a formal advisory opinion, any person who conforms that person's behavior to the requirements of the advisory opinion shall not be sanctioned if it is later determined that the advisory opinion did not correctly interpret the statute. A person who requests an advisory opinion shall be entitled to withdraw the request at any time before the opinion is issued, in which case the commission shall not issue the opinion.

(b) (1) Except as provided in this subsection (b), under no circumstances shall a person performing staff duties as an employee of the commission have the authority to issue an advisory opinion, including an informal response.

(2) A person performing staff duties as the executive director or as an attorney is authorized to give informal responses to any person subject to the jurisdiction of the commission in accordance with this subsection (b).

(3) The commission shall make and keep records of all inquiries and all informal responses given, including the name and position of the person making the inquiry, the entity, if any, on behalf of which the inquiry is made, the date of the inquiry, the person responding to the inquiry, the precise inquiry, including the facts and background information provided and the section or sections of statute involved, and the answer or response given.

(4) The commission shall compile all of the information in subdivision (b)(3), which shall include a mechanism to ascertain the responses to all inquiries about the same statutory section, so that the responses will be consistent or can be prudently revised if necessary.

(5) (A) An informal response may be given verbally or by electronic mail. Any verbal informal response shall be verified by electronic mail. Whether or not a request for an informal response is answered verbally, all informal responses shall be issued by electronic mail to the person who made the request, with a copy to the members of the commission. Each informal response shall:

(i) Set forth the facts and background information of the inquiry;

(ii) Cite the relevant operative statutory section or sections and the language in the section or sections on which the response is based; and

(iii) Refer to any relevant advisory opinions issued by the commission that relate to the inquiry.

(B) The informal response shall be based on such information, the operative provisions of the cited statute and the legislative history pertaining to the statutory provisions, as evidenced by legislative committee and floor actions, discussions and debates. In addition, the informal response shall indicate whether the statute and any previous opinions are clear or unclear on the issue.

(6) If the person who requested the informal response conforms that person's behavior to the requirements of the informal response, then that person shall not be sanctioned if it is later determined that the informal response was not a correct response or incorrectly interpreted the statutory section or sections or commission advisory opinions on the issue.

(7) Any informal response shall be subject to review or modification by the commission. Any person who disputes the informal response given by the staff employees in subdivision (b)(2) shall have the right to request a formal advisory opinion from the commission.






Part 2 - Tennessee Ethics Commission Act of 2006 -- Violations

§ 3-6-201 - Complaints by private citizens or the commission.

(a) (1) Any citizen of Tennessee may file a sworn complaint executed on a form prescribed by the Tennessee ethics commission alleging a violation of laws or rules within the jurisdiction of the commission.

(2) No political party chairman, state or county executive director of a political party, or employee or agent of a political party acting in that person's official capacity may file a complaint with the commission for a violation of laws or rules within the jurisdiction of the commission. Nothing in this section prohibits a private citizen, acting in a private capacity, from filing a sworn complaint with the commission under this section.

(b) A complaint filed under this section shall set forth in simple, concise, and direct statements:

(1) The name of the complainant;

(2) The street or mailing address of the complainant;

(3) The name of each alleged violator;

(4) The position or title of each alleged violator;

(5) A short and plain statement of the nature of the violation and the law or rule upon which the commission's jurisdiction over the violation depends;

(6) A statement of the facts constituting the alleged violation and the dates on which, or period of time in which, the alleged violation occurred; and

(7) All documents or other material available to the complainant that are relevant to the allegation; a list of all documents or other material within the knowledge of the complainant and available to the complainant that are relevant to the allegation, but that are not in the possession of the complainant, including the location of the documents, if known; and a list of all documents or other material within the knowledge of the complainant that are unavailable to the complainant and that are relevant to the complaint, including the location of the documents, if known.

(c) The complaint shall be accompanied by an affidavit stating that the information contained in the complaint is either correct or that the complainant has good reason to believe and does believe that the violation occurred. If the complaint is based on information and belief, the complaint shall state the source and basis of the information and belief. The complainant may swear to the facts by oath before a notary public.

(d) The commission may initiate a complaint upon an affirmative vote that includes three (3) members of the commission who are members of the same party or two (2) members of the commission who are members of different parties.

(e) (1) Any complaint that is filed against a candidate in any election, as defined in § 2-10-102, during the period from thirty (30) days immediately prior to the election through election day shall be considered filed but not verified by the commission. The commission shall take no action relative to the complaint during this thirty-day period. In addition, the commission shall not initiate a complaint during the thirty-day period.

(2) During the thirty-day period, the commission shall stay any proceedings with regard to an ethics complaint filed against a candidate more than thirty (30) days prior to voting for the election; provided, that the candidate may waive the postponement in writing.

(3) For purposes of this subsection (e), any provisions of this chapter setting time periods for initiating a complaint or for performing any other action are considered tolled until after the election at which the candidate stands for elective office.

(f) Within five (5) days after the filing or initiation of a complaint, the commission shall cause a copy of the complaint to be transmitted by return receipt requested mail to the person alleged to have committed the violation.



§ 3-6-202 - Confidentiality -- Public disclosure.

(a) (1) The members and staff of the Tennessee ethics commission shall preserve the confidentiality of all commission proceedings, including records relating to a preliminary investigation. Such records shall be exempt from the provisions of title 10, chapter 7 and shall be confidential until:

(A) The alleged violator requests in writing that the investigation and associated records and meetings be made public;

(B) The commission finds that probable cause exists to believe that a violation has occurred. Upon this determination, the records and proceedings shall be made public on:

(i) The date the public hearing to determine whether a violation has occurred commences; or

(ii) The date the commission refers a matter based upon a finding of probable cause; or

(C) The commission determines that no probable cause exists to believe that a violation has occurred. Upon such determination, the records and proceedings shall be made public sixty (60) days after:

(i) The date the report of the commission's finding is issued, if the complainant does not request a probable cause hearing pursuant to § 3-6-203(b)(1); or

(ii) The date the commission issues its finding of no probable cause from a probable cause hearing.

(2) No personal or professional financial records of the alleged violator shall be disclosed pursuant to this section upon a finding of no probable cause.

(3) A member of the commission or a member of the commission staff may acknowledge receipt of a complaint or may disclose information to the extent necessary to successfully pursue an investigation. In no event shall such information against a candidate in any election, as defined in § 2-10-102, be disclosed during the period from thirty (30) days immediately preceding the commencement of voting for that election through election day, unless the candidate requests in writing the disclosure of the information.

(b) A member of the commission or member of the commission staff who knowingly discloses information in violation of this section commits a Class C misdemeanor. A violation of this section also subjects the person to the civil penalties imposed by § 3-6-205(a)(2). Violation of this section by a member of the commission shall be grounds for removal from office.



§ 3-6-203 - Preliminary investigation -- Referral of sufficient complaint to attorney general -- Presentation of evidence on probable cause -- Determination of probable cause -- Public hearing.

(a) The commission shall initiate a preliminary investigation of each sworn complaint that complies with § 3-6-201. If the commission determines that the sworn complaint does not comply with § 3-6-201, then the commission shall dismiss the complaint and notify the complainant. In the notification sent to the complainant, the commission shall state with particularity why the complaint does not comply with § 3-6-201. If the commission has referred the complaint to the registry of election finance, then the commission shall also notify the complainant of the referral.

(b) The commission shall refer a factually and legally sufficient complaint to the office of the attorney general and reporter, who shall conduct a preliminary investigation. The commission shall make a probable cause determination after the office of the attorney general and reporter completes its investigation and reports its findings to the commission. Both the alleged violator and the complainant shall be entitled, upon request, to present evidence before the commission prior to the commission's probable cause determination. The commission shall have notice that evidence will be presented to the commission personally served upon, or sent by return receipt requested mail, to the alleged violator and the complainant. The commission has discretion to determine the appropriate procedure for the presenting of evidence.

(1) If the commission determines that no probable cause exists to believe a violation of any law or rule administered and enforced by the commission occurred, the commission shall dismiss the complaint by issuing a report to the complainant and the alleged violator, stating with particularity its reasons for dismissal of the complaint. A complainant may request a hearing upon a determination of no probable cause. If after the hearing the commission determines that there is no probable cause, the commission may order the complainant to reimburse the alleged violator for any reasonable costs and reasonable attorney fees the alleged violator has incurred.

(2) If the commission determines that probable cause exists to believe a violation of any law or rule administered and enforced by the commission occurred, the commission shall conduct a public hearing and, if the alleged violator is a member of the general assembly, shall notify the ethics committee of the appropriate house of the probable cause determination. Both the alleged violator and the complainant shall receive, by personal service or return receipt requested mail, notice of the time, date, and location of the hearing.



§ 3-6-204 - Subpoena power -- Fees -- Judicial review -- Procedure.

(a) The Tennessee ethics commission, on its own motion or at the request of the alleged violator, may issue subpoenas in accordance with the Tennessee Rules of Civil Procedure, except that service may be by certified mail, in addition to the means of service provided by the Tennessee Rules of Civil Procedure. Witnesses under subpoena shall be entitled to the same fees as are now or may hereafter be provided by law or by action of the commission. The party requesting the subpoenas shall bear the cost of paying the fees to the witnesses subpoenaed.

(b) A person who is aggrieved by a final disposition of the commission shall be entitled to judicial review.

(1) Proceedings for review shall be instituted by filing a petition for review in the chancery court of Davidson County, unless another court is specified by statute. The petition shall be filed within sixty (60) days after the entry of the commission's final disposition on the complaint. Copies of the petition shall be served upon the commission, the complainant and all parties of record, including the attorney general and reporter, in accordance with the provisions of the Tennessee Rules of Civil Procedure pertaining to service of process.

(2) The provision of § 4-5-322 relating to judicial review of agency decisions shall apply to a petition of review filed pursuant to this section.



§ 3-6-205 - Penalties.

(a) The Tennessee ethics commission may impose a civil penalty for a violation of title 8, chapter 50, part 5.

(1) "Class 1 offense" means the late filing of any report or statement required by title 8, chapter 50, part 5. A Class 1 offense shall be punishable by a civil penalty of not more than twenty-five dollars ($25.00) per day, up to a maximum of seven hundred fifty dollars ($750).

(A) The Tennessee ethics commission shall have personally served upon, or sent by return receipt requested mail, an assessment letter to any person required to file, upon the commission's discovery that a due report has not been filed. A civil penalty of twenty-five dollars ($25.00) per day shall begin to accrue five (5) days after personal service or receipt of the letter and shall continue to accrue until the report is filed, or for thirty (30) days, whichever occurs first.

(B) To request a waiver, reduction, or to in any way contest a penalty imposed by the Tennessee ethics commission for a Class 1 offense, a person shall file a petition with the commission.

(2) "Class 2 offense" means failing to file a report required by title 8, chapter 50, part 5, within thirty-five (35) days after service of process or receipt of notice by registered or certified mail of an assessment or any other violation of the requirements of title 8, chapter 50, part 5, except where another penalty is prescribed by law. A Class 2 offense is punishable by a maximum civil penalty of not more than ten thousand dollars ($10,000).

(A) For any Class 2 offense, the Tennessee ethics commission shall send an assessment letter to a person required to file, in a form sufficient to advise the person required to file, of the factual basis of the violation, the maximum penalty and the date a response to the letter must be filed. If a disclosure report is returned to a person required to file for correction, a copy of the original shall be retained on file until the corrected report is returned to the Tennessee ethics commission. If the original filing was in compliance with the intent of the law and minor errors are corrected within the date set for a response, no penalty shall be assessed.

(B) To request a waiver, reduction, or to in any way contest a penalty imposed by the Tennessee ethics commission for a Class 2 offense, a person shall file a petition with the commission.

(b) Any candidate for state public office who fails to file any statement or report required by title 8, chapter 50, part 5, shall be ineligible to qualify for election to any state public office until the statement or report is filed with the commission.



§ 3-6-206 - Register of unpaid penalties -- Effect of unpaid penalties.

(a) The Tennessee ethics commission shall maintain a register of all civil penalties imposed under this chapter and remaining unpaid.

(b) If a civil penalty lawfully assessed and any lawfully assessed cost attendant to the penalty are not paid within thirty (30) days after the assessment becomes final, any candidate owing a civil penalty shall be ineligible to qualify for election to any state public office until the penalty and costs are paid.

(c) If a civil penalty authorized by this section is imposed, it shall be considered a personal judgment against the person subject to the civil penalty.



§ 3-6-207 - Misuse of office for personal gain by general assembly member.

Notwithstanding § 3-6-203, if the commission determines that probable cause exists to believe that a member of the general assembly has committed an act constituting misuse of office for personal financial gain, then, except as otherwise provided in § 3-6-306(a)(3), no civil penalty shall be imposed and the commission shall instead report its determination and findings to the ethics committee of the appropriate house of the general assembly.



§ 3-6-208 - Sanctions for unsubstantiated complaints -- Immunity.

(a) If the commission determines that a person:

(1) Filed a complaint or provided information that resulted in an investigation knowing that the material statements in the complaint or the information provided was not true;

(2) Filed an unsubstantiated complaint in reckless disregard of the truth or falsity of the statements contained in the complaint; or

(3) Filed one (1) or more unsubstantiated complaints that constituted abuse of process,

then the complainant is subject to the civil penalties authorized by § 3-6-205(a)(2) and may be liable for any reasonable costs and reasonable attorney fees the alleged violator has incurred. The commission may also decline to consider any further complaints brought by the complainant.

(b) The sanctions authorized by subsection (a) are not exclusive and do not preclude any other remedies or rights of action the alleged violator may have against the complainant or informant under the law; provided, that any person who in good faith files a verified complaint or any person, official, or agency that gives credible information that results in a formal complaint filed by the commission is immune from any civil liability that otherwise might result by reason of such actions.



§ 3-6-209 - Complaints against commission -- Special joint committee -- Probable cause -- Recommendation on penalty -- Sanctions for unsubstantiated complaints -- Immunity.

(a) An individual who is within the jurisdiction of the commission may file a sworn complaint against any member or employee of the commission alleging a violation of this chapter, including allegations of arbitrary and capricious actions of the commission against the individual. The complaint shall state with specificity such allegation. Such complaint shall be filed with the speaker of the senate and the speaker of the house of representatives. Each speaker shall, after determining that there are sufficient grounds for review, appoint four (4) members of their respective bodies to a special joint committee, which shall investigate the complaint. Two (2) members of the majority party and two (2) members of the minority party shall be appointed to the committee by each speaker. The special joint committee shall appoint a chair and other officers deemed necessary. An affirmative vote of five (5) members of the committee shall be required for any committee action.

(b) If the special joint committee finds insufficient evidence to establish probable cause to believe a violation has occurred, it shall dismiss the complaint.

(c) If, upon completion of its preliminary investigation, the committee finds sufficient evidence to establish probable cause to believe a violation has occurred, the chair of the committee shall transmit the findings to the governor, who shall convene a meeting of the governor, the speaker of the senate and the speaker of the house of representatives to take such final action on the complaint as they shall deem appropriate consistent with penalties imposed pursuant to this chapter, including referring the matter to the office of the attorney general and reporter or removing the member of the commission from office and declaring the office vacant.

(d) Upon request of a majority of the governor, the speaker of the senate and the speaker of the house of representatives, the special joint committee shall submit a recommendation as to what penalty, if any, should be imposed.

(e) If a person:

(1) Files a complaint against a member of the commission pursuant to this section that results in an investigation, knowing that the material statements in the complaint or the information provided was not true;

(2) Files an unsubstantiated complaint in reckless disregard of the truth or falsity of the statements contained in the complaint; or

(3) Files one (1) or more unsubstantiated complaints that constitute abuse of process,

then the complainant is subject to the civil penalties authorized by § 3-6-205(a)(2) and may be liable for any reasonable costs and reasonable attorney fees the alleged violator has incurred. The sanctions authorized by this subsection (e) are not exclusive and do not preclude any other remedies or rights of action the member may have against the complainant or informant under the law; provided, that any person who in good faith files a verified complaint or any person, official, or agency who gives credible information that results in an investigation is immune from any civil liability that otherwise might result by reason of such actions.



§ 3-6-210 - Applicability of §§ 3-6-201 -- 3-6-203 -- Authority of commission to investigate alleged violations of title 8, chapter 50, part 5 -- Petitions considered as contested case.

(a) Except as provided in subdivision (b)(1), §§ 3-6-201 -- 3-6-203 shall only apply to a complaint alleging a violation of this chapter.

(b) (1) The commission has the authority to investigate any alleged violation of title 8, chapter 50, part 5, upon a sworn complaint by a citizen of this state that meets the requirements of § 3-6-201(b) or upon its own motion. The commission shall only have the power to assess a civil penalty after notice and opportunity for hearing.

(2) A petition filed pursuant to § 3-6-205(a)(1)(B) or (a)(2)(B) may be considered as a contested case under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 3 - Lobbyists

§ 3-6-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Administrative action" means the taking of any recommendation, report or nonministerial action; the making of any decision or taking any action to postpone any action or decision; action of the governor in approving or vetoing any bill or resolution; the promulgation of a rule; or any action of a quasi-legislative nature, by an official in the executive branch of state government; however, "administration action" does not include ordinary and routine permitting, licensing, or compliance decisions by an official of the executive branch of state government;

(2) "Association" means any union, league, chamber of commerce, committee, club, or other membership organization;

(3) "Attorney general" means the attorney general and reporter;

(4) "Campaign contribution" means any contribution as defined by § 2-10-102;

(5) "Candidate for public office" means any individual who has made a formal announcement of candidacy or who qualified under the law of this state to seek nomination for election or elections to any state public office, or has received contributions or made expenditures, except for incidental expenditures to determine if one shall be a candidate, or has given consent for a campaign committee to receive contributions or make expenditures, with a view to bringing about that person's nomination for election or the election to state public office, and any individual who has been nominated for appointment as an official in the legislative or executive branch;

(6) "Compensation" means any salary, fee, payment, reimbursement or other valuable consideration, or any combination thereof, whether received or to be received; however, "compensation" does not include the salary or reimbursement of an individual whose lobbying is incidental to that person's regular employment;

(7) "Employer of a lobbyist" or "employer" means any person or entity that employs, retains or otherwise arranges for a lobbyist to engage in lobbying on behalf of the person or entity for compensation. "Employer of a lobbyist" or "employer" specifically includes any such person or entity notwithstanding the lobbyist's status as an employee, agent, contractor, subcontractor or other representative lobbying on behalf of such person or entity for compensation. "Employer of a lobbyist" or "employer" does not include the individual employees, officers, directors, or members of a corporation, labor organization, association, or membership organization other than the chief executive officer and the chief financial officer or comparable individuals within such corporation, labor organization, association, or membership organization. For purposes of employer registration and disclosure pursuant to this part, a lobbying firm is not deemed to be the employer of any lobbyist within the firm;

(8) "Executive agency" means any commission, board, agency, or other entity in the executive branch of the state government or any independent entity of the state government that is not a part of the legislative or judicial branch;

(9) "Expenditure" means any advance, conveyance, deposit, distribution, transfer of funds, loan, payment, pledge, or subscription of money or anything of value, and any contract, agreement, promise, or other obligation, whether or not legally enforceable, to make an expenditure;

(10) "Gift" means any payment, honorarium, subscription, loan, advance, forbearance, rendering or deposit of money or services, unless consideration of equal or greater value is received. "Gift" does not include a campaign contribution otherwise reported as required by law, a commercially reasonable loan made in the ordinary course of business, or a gift received from a member of the person's immediate family or from a relative within the third degree of consanguinity of the person or of the person's spouse, or from the spouse of any such relative. "Gift" does not include the waiver of a registration fee for a conference or educational seminar;

(11) "Immediate family" means a spouse or minor child living in the household;

(12) "Influencing legislative or administrative action" means promoting, supporting, influencing, modifying, opposing or delaying any legislative or administrative action by any means, including, but not limited to, the provision or use of information, statistics, studies, or analyses, but not including the furnishing of information, statistics, studies, or analyses requested by an official of the legislative or executive branch to that official or the giving of testimony by an individual testifying at an official hearing conducted by officials of the legislative or executive branch;

(13) "Investigatory audit information" means data obtained pursuant to a finding of probable cause to believe that an employer or lobbyist has violated this part, including information pertaining to the source or amount of employer or lobbyist income, expenditures, receipts, assets, liabilities, net worth, or related financial or proprietary information that is received by, recorded by, prepared by, or collected by or on behalf of the ethics commission during the course of any audit, investigation or other examination undertaken for the purpose of ensuring compliance with, or imposing civil or criminal sanctions for violation of, this part. "Investigatory audit information" does not include data in a form that cannot, either directly or indirectly, be associated with, or otherwise be used to identify, directly or indirectly, a particular employer or lobbyist;

(14) "Legislative action" means introduction, sponsorship, debate, voting or any other nonministerial official action or nonaction on any bill, resolution, amendment, nomination, appointment, report or any other matter pending or proposed in a legislative committee or in either house of the general assembly;

(15) (A) "Lobby" means to communicate, directly or indirectly, with any official in the legislative branch or executive branch for the purpose of influencing any legislative action or administrative action;

(B) "Lobby" does not mean communications with officials of the legislative or executive branches by an elected or appointed public official performing the duties of the office held; a duly licensed attorney at law acting in a representative capacity on behalf of a client appearing before an official of the executive branch for the purpose of determining or obtaining such person's legal rights or obligations in a contested case action, administrative proceeding, or rule making procedure; or an editor or working member of the press, radio or television who, in the ordinary course of business, disseminates news or editorial comment to the general public;

(C) "Lobby" does not mean communications by an incumbent or prospective contractor or vendor, or an employee of the contractor or vendor, while engaged in selling or marketing to the state, or any department or agency of the state, by demonstrating or describing goods or services to be provided or by inquiring about specifications, terms, conditions, timing, or similar commercial information. However, the contractor or vendor, or employee of the contractor or vendor, shall be deemed to be a lobbyist, solely for the purposes of § 3-6-305, if actively engaged in selling or marketing to an official in the executive branch or an official in the legislative branch whose duty it is to vote for, let out, overlook, or in any manner to superintend any work or any contract so marketed or sold;

(D) "Lobby" does not mean communications by an employee of a school board, municipal utility, utility district, or any department, agency or entity of state, county or municipal government; provided, however, that, if the board, utility, district, department, agency or entity employs, retains or otherwise arranges for lobbyist services in this state by a contractor, subcontractor or other representative who is not an employee of such board, utility, district, department, agency or entity, then "lobby" includes communications by the contractor, subcontractor or other representative, and the contractor, subcontractor or other representative shall comply with the lobbying registration and other provisions of this part pertaining to lobbyists; provided further, however, that the board, utility, district, department, agency or entity that employs the contractor, subcontractor or other representative is not deemed to be an employer of a lobbyist for purposes of this part;

(E) "Lobby" does not mean communications with officials of the executive branch by any person to promote, oppose, or otherwise influence the outcome of a decision related to the issuance or award of a bond, grant, lease, loan or incentive pursuant to §§ 4-3-701 -- 4-3-733; and

(F) "Lobby" does not mean communications with officials of the executive branch by any person to promote, oppose, or otherwise influence the outcome of a decision related to any component of an economic development incentive package; provided, that any person who is otherwise required to register as a lobbyist under the provisions of the Comprehensive Governmental Ethics Reform Act of 2006, Acts 2006, ch. 1 of the extraordinary session of the 104th general assembly, shall not be deemed to fall within this exception;

(16) "Lobbying firm" means any firm, corporation, partnership or other business entity that regularly supplies lobbying services to others for compensation;

(17) "Lobbyist" means any person who engages in lobbying for compensation;

(18) "Ministerial action" means an action that a person performs in a prescribed manner in obedience to the mandate of legal authority, without regard to, or the exercise of, the person's own judgment upon the propriety of the action being taken;

(19) "Official in the executive branch" means the governor, any member of the governor's staff, any member or employee of a state regulatory commission, including, without limitation, directors of the Tennessee regulatory authority, or any member or employee of any executive department or agency or other state body in the executive branch. "Official in the executive branch" also includes any administrative governmental official or employee of any county exercising the authority set forth in § 8-17-103(b);

(20) "Official in the legislative branch" means any member, member-elect, any staff person or employee of the general assembly or any member of a commission established by and responsible to the general assembly or either house of the general assembly who takes legislative action. "Official in the legislative branch" also includes the secretary of state, treasurer, and comptroller of the treasury and any employee of those offices. "Official in the legislative branch" also includes any legislative governmental official or employee of any county exercising the authority set forth in § 8-17-103(b);

(21) "Person" means any individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons;

(22) "Random audit information" means information obtained pursuant to an examination of a lobbyist's employment contract, job description or other documentation in order to determine that no contingency fee arrangement prohibited under § 3-6-304(k) is included and that the date of employment as a lobbyist is consistent with the registration statements filed by both the lobbyist and employer. "Random audit information" also means information obtained pursuant to a review of the total lobbying and lobbying-related compensation and expenses paid to the lobbyist by an employer that will be checked against the range of expenditures reported by the employer in a random audit. As provided in § 3-6-106(a)(4), information contained in statements filed with the commission for more than two (2) years shall not serve as the basis for a random audit. Nothing contained in this subdivision (22) shall prevent the commissioner, upon a finding of probable cause to believe that an employer or lobbyist has violated this part from initiating an investigatory audit; and

(23) "Solicit" means to entreat, to implore, to ask, to attempt, or to try to obtain.



§ 3-6-302 - Electronic registration of lobbyists and employers of lobbyists -- Lobbyist photographs -- Amendment of inaccuracies -- Consolidated statements -- Fees.

(a) (1) Not later than seven (7) days after becoming an employer of a lobbyist, the employer shall electronically register with the Tennessee ethics commission. Each year thereafter, the employer shall register in the same manner, if the employer continues to employ one (1) or more lobbyists.

(2) Not later than seven (7) days after becoming a lobbyist, the lobbyist shall electronically register with the ethics commission. The information provided by the lobbyist shall include, but not be limited to, the lobbyist's name and birthdate, and the last four (4) digits of the lobbyist's social security number; provided, that the last four (4) digits of the lobbyist's social security number is not a public record and shall only be used by the state or a local governmental entity for purposes related to the administration of chapter 519 of the Public Acts of 2012. Each year thereafter, the lobbyist shall register in the same manner if the lobbyist continues to engage in lobbying.

(3) Within thirty (30) days after registering, each lobbyist shall provide a current photographic portrait to the ethics commission; however, no lobbyist shall be required to submit more than one (1) portrait during any year.

(b) (1) As a component of the registration process, each employer of a lobbyist shall electronically file a registration statement that includes the following information:

(A) Employer's name, business address, telephone number and e-mail address; and, in the case of a corporation, association or governmental entity, the names of the individuals performing the functions of chief executive officer and chief financial officer;

(B) Name, business address, telephone number and e-mail address of each lobbyist authorized to represent the employer; and

(C) Verification that the employer has downloaded from the commission web site or otherwise obtained the commission's manual for lobbyists and employers of lobbyists.

(2) As a component of the registration process, each lobbyist shall electronically file a registration statement that includes the following information:

(A) Lobbyist's name, business address, telephone number and e-mail address;

(B) Name, business address, telephone number and e-mail address of each employer the lobbyist is authorized to represent;

(C) Subject matters lobbied for such employers during the registration year, to be indicated among general categories listed by the ethics commission;

(D) Name and business address of any member of the lobbyist's immediate family who is an official within the legislative or executive branch; and

(E) The extent of any direct business arrangement or partnership between the lobbyist and any candidate for public office or any official in the legislative or executive branch.

(c) Throughout the year, by amendment electronically filed with the ethics commission, each employer of a lobbyist and each lobbyist shall update, correct or otherwise modify the employer's or lobbyist's registration statement not later than seven (7) days following the occurrence of any event, action or changed circumstance that renders the registration statement inaccurate or incomplete.

(d) A lobbying firm shall be authorized, by rule promulgated pursuant to § 4-55-103(1), to file consolidated lobbyist registration, registration statements, and registration amendments on behalf of all partners, associates and employees within the firm; however, the partners, associates and employees of the firm shall be individually named and shall remain individually accountable for the timeliness and accuracy of the consolidated filing.

(e) Registration fees for employers of lobbyists and registration fees for lobbyists shall be established by rule, promulgated pursuant to § 4-55-103(1). The registration fee shall be paid not later than thirty (30) days following submission of a registration statement or amendment through which an employer reports a lobbyist or additional lobbyist or through which a lobbyist reports an employer or additional employer.

(f) Employer and lobbyist registration statements, as may be amended, as well as lobbyist photographs, shall be promptly posted on the commission's Internet site.

(g) The initial registration year for lobbyists and employers of lobbyists shall be the period from October 1, 2006, through December 31, 2007. Thereafter, the registration year for lobbyists and employers of lobbyists shall be the period of January 1 through December 31.



§ 3-6-303 - Biannual employer disclosure reports.

(a) Within forty-five (45) days following conclusion of the six-month periods ending June 30 and December 31, each employer of a lobbyist shall electronically file with the ethics commission the employer disclosure report. For the six-month period, the report shall disclose the following information on a single electronic form:

(1) The aggregate total amount of lobbyist compensation paid by the employer. For purposes of the disclosure, compensation paid to any lobbyist who performs duties for the employer in addition to lobbying and related activities shall be apportioned to reflect the lobbyist's time allocated for lobbying and related activities in this state. The aggregate total amount of such lobbyist compensation shall be reported within one (1) of the following ranges:

(A) Less than $10,000;

(B) At least $10,000 but less than $25,000;

(C) At least $25,000 but less than $50,000;

(D) At least $50,000 but less than $100,000;

(E) At least $100,000 but less than $150,000;

(F) At least $150,000 but less than $200,000;

(G) At least $200,000 but less than $250,000;

(H) At least $250,000 but less than $300,000;

(I) At least $300,000 but less than $350,000;

(J) At least $350,000 but less than $400,000; or

(K) $400,000 or more; provided, however, that, if the aggregate total amount is reported within this range, then the employer shall round the aggregate total amount to the nearest $50,000 and also report the rounded amount within the disclosure report;

(2) Excluding lobbyist compensation, the aggregate total amount of employer expenditures incurred for the purpose of influencing legislative or administrative action through public opinion or grassroots action, including, but not necessarily limited to, any such expenditures for printing, publishing, advertising, broadcasting, paid announcements, audiotapes, videotapes, compact discs, digital video discs, infomercials, rallies, demonstrations, seminars, lectures, conferences, postage, telephone-related costs, Internet-related services, public relations services, governmental relations services, polling services, travel expenses, grants to issue groups or grassroots organizations, or any similar expense. For purposes of this disclosure, any such expenditure that is made for the purpose of achieving a multistate effect shall be apportioned equally among such states. The aggregate total amount of these employer expenditures shall be reported within one (1) of the following ranges:

(A) Less than $10,000;

(B) At least $10,000 but less than $25,000;

(C) At least $25,000 but less than $50,000;

(D) At least $50,000 but less than $100,000;

(E) At least $100,000 but less than $150,000;

(F) At least $150,000 but less than $200,000;

(G) At least $200,000 but less than $250,000;

(H) At least $250,000 but less than $300,000;

(I) At least $300,000 but less than $350,000;

(J) At least $350,000 but less than $400,000; or

(K) $400,000 or more; provided, however, if the aggregate total amount is reported within this range, then the employer shall round the aggregate total amount to the nearest $50,000 and also report the rounded amount within the disclosure report; and

(3) The aggregate total amount of all employer expenditures for any event permissible under § 3-6-305(b)(8).

(b) Employer disclosure reports shall be promptly posted on the commission's web site. Any such posting of an employer's aggregate total expenditures disclosed pursuant to subdivision (a)(3) shall be supplemented by the commission with other information related to such event or events, delivered or reported to the commission pursuant to § 3-6-305(b)(8).



§ 3-6-304 - Restrictions on lobbying.

(a) No employer of a lobbyist, lobbyist or any person acting at the specific direction of an employer or lobbyist shall offer or attempt to offer anything of value to an official in the legislative or executive branch, or to the official's immediate family, based on any stated or tacit understanding that the official's vote, official action or judgment would be influenced thereby.

(b) No employer of a lobbyist or lobbyist shall knowingly make or cause to be made any false statement or misrepresentation of the facts concerning any matter for which the lobbyist is registered to lobby to any official in the legislative or executive branch.

(c) No official in the legislative or executive branch, or a member of the official's staff or immediate family, shall solicit or accept anything of value in violation of subsection (a).

(d) No lobbyist shall make a loan of money to a candidate for public office, official in the legislative or executive branch, or to anyone on their behalf.

(e) No candidate for public office, official in the legislative or executive branch, or a member of the official's staff or immediate family, shall solicit or accept a loan in violation of subsection (d).

(f) No employer of a lobbyist, lobbyist or any person acting at the direction of an employer or lobbyist shall pay or agree to pay a candidate for public office or official in the legislative or executive branch compensation for property or services substantially in excess of that charged in the ordinary course of business.

(g) No employer of a lobbyist, lobbyist or any person acting at the direction of an employer or lobbyist shall permit a candidate for public office, official in the legislative or executive branch or a staff member, or a member of the candidate or official's immediate family, to use the credit or credit card of the employer or lobbyist or any other credit card over which the employer or the lobbyist has control.

(h) Except to the extent permissible under § 3-6-305, no employer of a lobbyist, lobbyist or any person acting at the direction of an employer or lobbyist shall pay the lodging expenses of an official in the legislative or executive branch or immediate family of the official.

(i) No employer of a lobbyist or multicandidate political campaign committee controlled by an employer of a lobbyist shall make any campaign contribution to a candidate for the office of governor or member of the general assembly during any regular annual session or any extraordinary session of the general assembly.

(j) No lobbyist shall offer or make any campaign contribution, including any in-kind contribution, to or on behalf of the governor or any member of the general assembly or any candidate for the office of governor, state senator or state representative.

(k) No employer of a lobbyist shall offer or pay and no lobbyist shall solicit or accept any fee, compensation or bonus for lobbying wherein the amount of the fee, compensation or bonus is contingent upon achievement of an outcome deemed to be successful for the employer.

(l) No member of the general assembly, elected official in the executive branch, member of the governor's cabinet, or cabinet level staff within the governor's office shall be a lobbyist during the twelve-month period immediately following departure from such office or employment.

(m) No lobbyist shall serve as a member of any board, commission or governmental entity of state government having jurisdiction to regulate the business endeavors or professional activities of any employer of the lobbyist; nor shall any lobbyist serve as a member of the state election commission or any county election commission; provided, that this prohibition does not apply to a lobbyist serving on an election commission on February 15, 2006, as long as the lobbyist continuously serves as a member of that commission.

(n) No official in the legislative or executive branch shall accept travel expenses, meals or lodging paid pursuant to § 2-10-116(a), if payment of the travel expenses, meals or lodging violates this section or constitutes a prohibited gift under § 3-6-305.



§ 3-6-305 - Prohibited gifts -- Exceptions.

(a) (1) No employer of a lobbyist or lobbyist may provide a gift, directly or indirectly, to a candidate for public office, official in the legislative branch, official in the executive branch, or immediate family of such candidate or official.

(2) A candidate for public office, an official in the legislative branch, or an official in the executive branch, or the immediate family of such candidate or official, may not solicit or accept, directly or indirectly, a gift from an employer of a lobbyist or a lobbyist.

(b) The following are not subject to the prohibition in subsection (a):

(1) Benefits resulting from business, employment, or other outside activities of a candidate or official or the immediate family of a candidate or official, if such benefits are customarily provided to others in similar circumstances and are not enhanced due to the status of the candidate or official;

(2) Informational materials in the form of books, articles, periodicals, other written materials, audiotapes, videotapes, or other forms of communication;

(3) Gifts that are given for a nonbusiness purpose and motivated by close personal friendship, but only to the extent such gifts are specifically defined and authorized by the rules of the ethics commission;

(4) Sample merchandise, promotional items, and appreciation tokens, if such merchandise, items and tokens are routinely given to customers, suppliers or potential customers or suppliers in the ordinary course of business;

(5) Unsolicited tokens or awards of appreciation, honorary degrees, or bona fide awards in recognition of public service in the form of a plaque, trophy, desk item, wall memento and similar items; provided, that any such item shall not be in a form that can be readily converted to cash;

(6) Opportunities and benefits made available to all members of an appropriate class of the general public, including, but not limited to:

(A) Discounts afforded to the general public or specified groups or occupations under normal business conditions, except that such discounts may not be based on the status of the candidate or official;

(B) Prizes and awards given in public contests; and

(C) Benefits of participation in events held within the state and sponsored by, or for the benefit of, charitable organizations as defined in § 48-101-501, if provided by an employer of a lobbyist to an official in the executive branch or to an official in the legislative branch; provided, that such events are open to participation by persons other than officials in the executive branch or officials in the legislative branch or the official's immediate family and any benefits received are not enhanced due to the status of the official in the executive or legislative branch; or provided, that invitations are extended to the entire membership of the general assembly;

(7) (A) Expenses for out-of-state travel, if such expenses are paid for or reimbursed by a governmental entity or an established and recognized organization of elected or appointed state government officials, staff of state government officials or both officials and staff, or any other established and recognized organization that is an umbrella organization for such officials, staff, or both officials and staff;

(B) Entertainment, food, refreshments, meals, beverages, amenities, goody bags, exhibitor promotional items given in the exhibit hall to conference attendees, health screenings, lodging, or admission tickets that are provided in connection with, and are arranged or coordinated through the employees or designated agents of, a conference, if the conference is sponsored by an established and recognized organization of elected or appointed state government officials, staff of state government officials or both officials and staff, or any other established and recognized organization that is an umbrella organization for such officials, staff, or both officials and staff. For purposes of this subdivision (b)(7)(B), any entertainment, food, refreshments, meals, beverages, amenities, goody bags, or admission tickets provided at events designated as a state night or other events for attendees of the conference shall be deemed to be provided in connection with, and arranged or coordinated through the employees or designated agents of the conference;

(8) Entertainment, food, refreshments, meals, beverages, or health screenings that are provided in connection with an in-state event to which invitations are extended to the entire membership of the general assembly; however, a copy of the invitation shall be delivered to the ethics commission and to each member of the general assembly at least seven (7) days in advance of the event by the employer or lobbyist paying for the event; provided further, however, that, within thirty (30) days following the event, the employer or lobbyist shall electronically report to the commission the total aggregate cost paid for the event, as well as the per person contractual cost for the event or the per person cost for the event based on the number of persons invited, which shall not exceed fifty dollars ($50.00) per person per day, excluding sales tax and gratuity. The value of any such gift may not be reduced below the monetary limitation by dividing the cost of the gift among two (2) or more lobbyists or employers of lobbyists. All such information delivered or reported to the commission shall be promptly posted on the commission's Internet site. The filing of a consolidated report may be authorized by rule, promulgated pursuant to § 4-55-103(1), if the costs of the event are shared by two (2) or more employers or lobbyists; however, any such report shall specify the allocation of the costs among the employers or lobbyists; provided further, however, that the employers or lobbyists shall remain individually accountable for the timeliness and accuracy of the consolidated filing. The fifty dollar ($50.00) limitation shall be increased to the nearest one dollar ($1.00) amount to reflect the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, every odd-numbered year on January 1, starting in 2007. The ethics commission shall publish the increased amount on its web site;

(9) Entertainment, food, refreshments, meals, amenities, or beverages that are provided in connection with an in-state event at which a candidate for public office, an official in the legislative branch or an official in the executive branch, or an immediate family member of the candidate or official is a speaker or part of a panel discussion at a scheduled meeting of an established and recognized membership organization that has regular meetings; however, the cost of the entertainment, food, refreshments, meals, amenities, or beverages shall be paid for or reimbursed by the membership organization and the per person cost of the event, which shall not exceed fifty dollars ($50.00) per person per day, excluding sales tax and gratuity. The value of any such gift may not be reduced below such monetary limitation by dividing the cost of the gift among two (2) or more lobbyists or employers of lobbyists. The fifty dollar ($50.00) limitation shall be increased to the nearest one dollar ($1.00) amount to reflect the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, every odd-numbered year on January 1 starting in 2007. The ethics commission shall publish the increased amount on its web site;

(10) (A) Food, refreshments, meals, or beverages that are provided by an employer of a lobbyist in connection with an in-state event to which invitations are extended to an official or officials in the legislative branch or official or officials in the executive branch; provided, that:

(i) No employer of a lobbyist may provide food, refreshments, meals, or beverages, the value of which to the official exceeds fifty dollars ($50.00) per event per day, excluding sales tax and gratuity; nor may such employer of a lobbyist provide any such items to any official pursuant to this subdivision (b)(10)(A)(i) that have a cumulative value of more than one hundred dollars ($100) to the official during a calendar year;

(ii) The value of any such gift may not be reduced below such monetary limitations by dividing the cost of the gift among two (2) or more employers of lobbyists;

(iii) This exception to the prohibition in subsection (a) only applies to a member or members of the general assembly, if the member or members do not receive a per diem allowance pursuant to § 3-1-106, for the day on which the event is held and the member or members do not receive any food, refreshments, meals or beverages that are provided in connection with the in-state event that are not offered or provided to other nonmembers in attendance at the event; and

(iv) An officer or management-level employee of each employer of a lobbyist paying for the event shall attend the event; however, a lobbyist shall not be considered to be an officer or management-level employee of an employer of the lobbyist paying for the event for purposes of this subdivision (b)(10)(A)(iv).

(B) The fifty dollar ($50.00) and one hundred dollar ($100) amounts in subdivision (b)(10)(A)(i) shall be increased to the nearest one dollar ($1.00) amount to reflect the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, every odd-numbered year on January 1 starting in 2007. The ethics commission shall publish the increased amount on its web site;

(11) Occasional or incidental local travel for which no fare is ordinarily charged; or

(12) [Expired, see the Compiler's Notes]

(c) If an official in the legislative or executive branch attends an event and accepts a gift that is provided by a person or entity not subject to the prohibition set forth in § 3-6-305(a), and if a lobbyist also attends the event and knows or has reason to know that the gift has been provided at the suggestion or direction of the lobbyist, then, within seven (7) days following the event, the lobbyist shall electronically report the following information to the ethics commission:

(1) Name of the official or family member;

(2) Nature and purpose of the event;

(3) Name, address and business of the person or entity that provided the gift;

(4) Description of the gift; and

(5) Cost of the gift; however, if the cost of the gift is unknown and not reasonably discernible by the lobbyist, then the lobbyist shall report a good faith estimate of the cost of the gift.

(d) A gift made contrary to this section, shall not be a violation of this section, if the candidate, official or immediate family member does not use the gift and returns it to the donor within the latter of ten (10) days of receipt or ten (10) days of having knowledge that the gift was a violation or pays consideration of equal or greater value within the latter of ten (10) days of receipt or ten (10) days of having knowledge that the gift was a violation.



§ 3-6-306 - Penalties.

(a) Notwithstanding any law to the contrary:

(1) (A) The ethics commission may administratively assess a civil penalty of not more than twenty-five dollars ($25.00) per day up to a maximum of seven hundred fifty dollars ($750) if an employer of a lobbyist:

(i) Fails, without good cause, to timely register or to timely update, correct or otherwise modify the employer's registration statement;

(ii) Fails, without good cause, to timely pay registration fees;

(iii) Fails, without good cause, to timely file the employer disclosure report;

(B) The ethics commission may administratively assess a civil penalty, not to exceed ten thousand dollars ($10,000), if an employer of a lobbyist:

(i) Files information with the commission knowing or having reason to know that the information is inaccurate or incomplete;

(ii) Utilizes the services of a lobbyist knowing or having reason to know that the lobbyist has not registered or that the lobbyist's registration has expired without renewal or has been rejected, suspended or revoked by the ethics commission; or

(iii) Knowingly violates § 3-6-304 or § 3-6-305; provided, that for an initial violation of § 3-6-305, the commission may only assess a civil penalty up to two hundred percent (200%) of the value of any gift or twenty-five dollars ($25.00), whichever is greater;

(2) (A) The ethics commission may administratively assess a civil penalty of not more than twenty-five dollars ($25.00) per day up to a maximum of seven hundred fifty dollars ($750) if a lobbyist:

(i) Fails, without good cause, to timely register or to timely update, correct or otherwise modify the lobbyist's registration statement; or

(ii) Fails, without good cause, to timely pay a registration fee;

(B) The ethics commission may administratively assess a civil penalty, not to exceed ten thousand dollars ($10,000), if a lobbyist:

(i) Files information with the commission knowing or having reason to know that the information is inaccurate or incomplete;

(ii) Engages in lobbying on behalf of an employer knowing or having reason to know that the employer has not registered or that the lobbyist's registration has expired without renewal or has been rejected, suspended or revoked by the ethics commission; or

(iii) Knowingly violates § 3-6-304 or § 3-6-305; provided, that, for an initial violation of § 3-6-305, the commission may only assess a civil penalty up to two hundred percent (200%) of the value of any gift or twenty-five dollars ($25.00), whichever is greater; and

(3) (A) The ethics commission may administratively assess a civil penalty, not to exceed ten thousand dollars ($10,000), if any candidate for public office, official in the legislative or executive branch, or an immediate family member of the candidate or official knowingly violates § 3-6-304 or § 3-6-305; provided, that, for an initial violation of § 3-6-305, the commission may only assess a civil penalty up to two hundred percent (200%) of the value of any gift or twenty-five dollars ($25.00), whichever is greater. Additionally, if the commission determines that an egregious violation of either § 3-6-304 or § 3-6-305 has been committed by a member of the general assembly, then it may report its findings and actions to the ethics committee of the appropriate house of the general assembly.

(B) (i) Notwithstanding subdivision (a)(3)(A), no civil penalty shall be imposed by the ethics commission on any staff person or employee of the general assembly or any employee of any executive department or agency or other state body in the executive branch for a violation of this part. The ethics commission shall instead refer the commission's findings and recommendations for appropriate action to the speakers of the senate and of the house of representatives, if the person is a staff person or employee of the general assembly and to the appropriate executive official with supervisory authority over that person if the person is an employee of any executive department or agency or other state body in the executive branch.

(ii) As used in subdivision (a)(3)(B)(i), "staff person" and "employee" shall not be construed to include any person holding any office or position enumerated in § 8-50-501(a).

(b) Notwithstanding any law to the contrary, the ethics commission may administratively place on probationary status, suspend, reject, or revoke the registration of any lobbyist who knowingly and persistently violates this part. As used in this subsection (b), "persistently" means three (3) or more occasions during a two-year period of any general assembly.

(c) (1) On its Internet site, the ethics commission shall promptly post the names of all employers and lobbyists who are:

(A) Delinquent in filing registration, registration statements or amendments thereto;

(B) Delinquent in filing disclosure reports;

(C) Delinquent in paying registration fees or civil penalties; or

(D) Found to have committed any other violation of this part.

(2) Additionally, the commission shall post the names of all lobbyists having expired, probationary, suspended, rejected, or revoked registration. The commission shall also post the names of any other person found to have knowingly violated § 3-6-304 or § 3-6-305.

(d) An intentional violation of this part constitutes a criminal offense and is punishable as a Class C misdemeanor for the first offense, as a Class B misdemeanor for the second offense, and as a Class A misdemeanor for the third and subsequent offenses.

(e) In the chancery court of Davidson County, the ethics commission may seek injunctive relief to prevent any employer of a lobbyist, lobbyist, candidate for public office, official in the legislative or executive branch, or the immediate family of the candidate or official from engaging in any continuing violation of this part.

(f) It is a Class B misdemeanor for any person to file with the ethics commission a sworn complaint, alleging a violation of this part, that is known to be false.



§ 3-6-307 - Exemption of lobbying activities when paid only out-of-pocket personal expenses.

(a) Notwithstanding any provision of this chapter to the contrary, if a person receives as compensation for lobbying only reimbursement for actual out-of-pocket personal expenses, and if the person receives reimbursement for ten (10) days or less per year, then the person is not a lobbyist for purposes of this chapter or § 67-4-1702(a)(1).

(b) Notwithstanding any provision of this chapter to the contrary, if a person receives as compensation for lobbying only reimbursement for actual out-of-pocket personal expenses, and if the person receives the reimbursement for more than ten (10) days per year, then the person shall register as a lobbyist and shall comply with all lobbyist requirements imposed pursuant to this chapter; provided, however, that the commission shall waive the person's registration fee and the person shall be exempt from payment of the occupational privilege tax on lobbyists imposed by § 67-4-1702(a)(1).

(c) Notwithstanding any provision of this chapter to the contrary, if an individual or entity employs, retains or otherwise arranges for one or more persons to engage in lobbying for compensation, and if the only compensation paid is reimbursement for actual out-of-pocket personal expenses, and if the reimbursement is not paid for more than ten (10) days per person per year, then the individual or entity is not an employer of a lobbyist for purposes of this chapter.

(d) For purposes of this section, the term "out-of-pocket personal expenses" includes such things as the lobbyist registration fee, legislative information services material, copying expenses, transportation costs, parking fees, and personal lodging and food expenses incurred while actually engaging in lobbying. Reimbursement for transportation, parking, personal lodging and food costs shall be limited to expenses allowed for those items in the comprehensive state travel regulations. No such reimbursed expenses shall be for the benefit of any public official, except for informational materials delivered to public officials.



§ 3-6-308 - Administration and enforcement -- Duties of ethics commission -- Duties of attorney general -- Confidentiality.

(a) This part shall be administered and enforced by the ethics commission. To that end, it is the duty of the ethics commission to:

(1) Develop, with the advice, assistance and approval of the office of information resources, and prescribe electronic forms for registration, registration statements, amendments to registration statements, disclosure reports and other information required to be reported pursuant to this part;

(2) Preserve the registration, registration statements, amendments to registration statements, disclosure reports and other filed information for a period of at least five (5) years, or longer when there is a pending investigation by the commission or any law enforcement agency, or when there is an ongoing administrative or judicial proceeding related to any registration, statements, amendments, reports or information;

(3) Develop a filing, coding and cross-indexing system consonant with the purposes of this part;

(4) Issue and publish, upon proper request from any employer, lobbyist or public official subject to the jurisdiction of the commission, advisory opinions concerning the requirements of this part; however, under no circumstances shall a person performing staff duties as an employee of the commission have the authority to issue an advisory opinion, informal or otherwise, except as provided in § 3-6-117, concerning the authority of a person performing staff duties as the executive director or an attorney to give informal responses in the manner described in § 3-6-117;

(5) Accept the electronic filing of any pertinent information voluntarily supplied that exceeds the requirements of this part;

(6) Review electronic filings submitted pursuant to this part to ensure compliance with the laws administered and enforced by the ethics commission. Filings older than two (2) years shall be deemed to be sufficient, absent a showing of fraud;

(7) Audit each year the registration statements, amendments to registration statements and reports of no more than four percent (4%) of all lobbyists. The attorney general and reporter, or the attorney general's designee, shall attend the random selection proceeding in order to preserve the integrity of the proceeding. Nothing contained within this subdivision (a)(7) shall be construed to prevent the commission, upon finding probable cause to believe that an employer or a lobbyist has violated this part, from auditing the registration statements, amendments to registration statements and reports of the employer or lobbyist;

(8) (A) Compile and publish, on the commission's Internet site, the following reports listing:

(i) All registered employers, alphabetically;

(ii) All registered lobbyists, alphabetically; and

(iii) Each subject matter category specified by the ethics commission for purposes of § 3-6-302(b)(2)(C), with each lobbyist listed under the subject matter category who lobbied that subject matter category during the registration year;

(B) The ethics commission may prepare and publish on its web site such other reports as are deemed to be appropriate and in the public interest; and

(9) Impose civil penalties and other administrative sanctions in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) It is the duty of the attorney general and reporter to render opinions and give counsel to the ethics commission upon request of the executive director.

(c) Notwithstanding any law to the contrary, random audit information and investigatory audit information shall be confidential and shall be maintained as such by the members and employees of the ethics commission and by the officers and employees of the state, in the manner and to the extent that the confidentiality of tax information is maintained by the officers and employees of the department of revenue and the state under title 67, chapter 1, part 17.



§ 3-6-309 - Registration of person in default on student loans.

(a) As used in this section, unless the context otherwise requires:

(1) "Commission" means the Tennessee ethics commission or other governmental body authorized by statute to register lobbyists;

(2) "Guarantee agency" means a guarantor of student loans that has an agreement with the United States secretary of education; and

(3) "TSAC" means the Tennessee student assistance corporation.

(b) Upon receiving a copy of a final order as provided in subsection (c) from TSAC or a guarantee agency, the commission shall suspend, deny or revoke the registration of any individual lobbyist who has defaulted on a repayment or service obligation under any federal family education loan program, the federal Higher Education Act of 1965, compiled in 20 U.S.C. § 1001 et seq., a student loan guaranteed or administered by TSAC, or any other state or federal educational loan or service-conditional scholarship program.

(c) (1) The commission shall accept any determination of default from TSAC or a guarantee agency, after TSAC or the guarantee agency has afforded a debtor an opportunity to be heard in accordance with subdivision (c)(2); and the commission shall rescind any disciplinary action and restore any registration upon receiving notice from TSAC or the guarantee agency that the individual has agreed to serve the individual's obligation or is in compliance with an approved repayment plan.

(2) (A) Unless a debtor has made satisfactory arrangements according to the lender, TSAC or the guarantee agency, which may include administrative wage garnishment, voluntary payment arrangements, deferment or forbearance, then the debtor shall be regarded as delinquent or in default. If a debtor is delinquent or in default on a repayment or service obligation under a guaranteed student loan identified in subsection (b), or the debtor has failed to enter into a payment plan, agree to a service obligation or comply with a payment plan previously approved by TSAC or the guarantee agency, then TSAC or the guarantee agency shall issue to the debtor a notice of intent to file an order with the appropriate licensing authority to seek to suspend, deny or revoke the debtor's registration. The notice shall:

(i) Be served upon the debtor personally or by certified mail with return receipt requested; and

(ii) State that the debtor's registration shall be suspended, denied or revoked ninety (90) days after service unless within that time the debtor:

(a) Pays the entire debt stated in the notice;

(b) Enters into a payment plan, service obligation or complies with a payment plan previously entered into and approved by TSAC or the guarantee agency;

(c) Requests and qualifies for deferment, forbearance or other satisfactory compliance; or

(d) Requests a hearing before TSAC or the guarantee agency.

(B) The hearing request by the debtor shall be made in writing and must be received by TSAC or the guarantee agency within twenty (20) days of the date the notice is served.

(C) TSAC or the guarantee agency, upon receipt of a request for a hearing from the debtor, shall schedule a hearing to determine whether a determination of delinquency or default which could result in suspension, denial or revocation of the debtor's registration is appropriate. The debtor's registration may not be suspended, denied or revoked until a determination is reached following the hearing. The issues that may be determined in the hearing are:

(i) The amount of the debt, if any;

(ii) Whether the debtor is delinquent or in default; and

(iii) Whether the debtor:

(a) Has entered into a payment plan or service obligation approved by TSAC or the guarantee agency;

(b) Is willing to enter into a payment plan or service obligation approved by TSAC or the guarantee agency;

(c) Is willing to comply with a payment plan or service obligation previously entered into and approved by TSAC or the guarantee agency; or

(iv) Whether the debtor is eligible for deferment, forbearance or other satisfactory compliance.

(D) If a debtor, without good cause, fails to respond to the notice of intent, fails to timely request a hearing, or fails to appear at a regularly scheduled hearing, the debtor's defenses, objections, or request for a payment plan or compliance with a payment plan may be determined to be without merit; and TSAC or the guarantee agency shall enter a final decision and order, requesting suspension, denial or revocation of the debtor's registration, and further requesting the commission to order the debtor to refrain from engaging in lobbying. TSAC or the guarantee agency shall send a copy of the order to the commission and the debtor.

(E) The administrative hearings shall be conducted in accordance with rules and regulations adopted under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(F) (i) When TSAC or the guarantee agency determines that the debt is paid in full or the debtor has entered into a payment plan, entered into a service obligation, is otherwise in satisfactory compliance or complied with a payment plan previously approved by TSAC or the guarantee agency, TSAC or the guarantee agency shall enter an order requesting that the commission terminate the order suspending, denying or revoking the registration. TSAC or the guarantee agency shall send a copy of the order to the commission and the debtor. Notwithstanding any other law, rule or regulation to the contrary, when the registration is reinstated, the commission shall not impose a reinstatement fee that exceeds fifty dollars ($50.00).

(ii) Entry of an order seeking to terminate suspension, denial or revocation of a registration does not limit the ability of TSAC or the guarantee agency to issue a new order which seeks to suspend, deny or revoke the registration of the same debtor in the event of another delinquency or default.

(G) TSAC is authorized to promulgate necessary rules and regulations to effectuate the purposes of this subsection (c). All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.

(d) The commission is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act.









Chapter 7 - Fiscal Review Committee

§ 3-7-101 - Creation -- Membership.

(a) There is created a special, continuing committee of the general assembly, to be known as the fiscal review committee.

(b) (1) (A) It shall be composed of the speaker of the senate, the speaker of the house of representatives, the chair of the senate standing committee on finance, ways and means (or if the committee has co-chairs, then one (1) of them, to be designated by the speaker), the chair of the house standing committee on finance, ways and means (or if the committee has co-chairs, then one (1) of them, to be designated by the speaker), all ex officio members, and fifteen (15) members to be elected as follows:

(B) Six (6) senators and nine (9) representatives to be elected by the respective houses of the general assembly, with each house to elect an appropriate number of members from each of the two (2) major political parties so that the political make-up of the committee, exclusive of the speakers, shall reflect as nearly as possible the same ratio of members of such parties as the parties are represented in the respective houses. Nothwithstanding subdivision (b)(1)(A), however, no political party shall have less than two (2) elective members from each house of the general assembly.

(2) After committee membership is selected pursuant to subdivision (b)(1) and subsection (c), if the required political party ratio or minimum representation is undermined by changed circumstances other than a vacancy in the committee membership, then the required party ratio or minimum representation shall be promptly restored via appointment of an additional interim member or members by the appropriate speaker. The term of any member so appointed shall terminate at the next regular election of committee membership conducted pursuant to subdivision (b)(1) and subsection (c).

(c) Committee members shall serve for their full term of office as legislators and until their successors are selected and qualified, if reelected to either house of the general assembly. Members are eligible to succeed themselves as members of the committee. As terms expire, successors shall be selected during the fifteen-day organizational session of each general assembly.

(d) Vacancies among the membership shall be filled in the same manner as in the original selection of members, except that in the case of a vacancy in the elected membership when the general assembly is not in session, the speaker of the body from which the originally elected member came shall appoint a successor, who shall be from the same political party as the member's predecessor.

(e) The committee shall elect from its membership a chair, a vice chair, and such other officers as it considers necessary.

(f) All members of the committee, exclusive of the speakers, shall be voting members.



§ 3-7-102 - Meetings -- Subcommittees -- Expenses.

(a) The committee shall meet at least once in each fiscal quarter on such dates as it shall choose and at such other times as it considers necessary or upon call of the chair.

(b) The committee may create subcommittees for such purposes as it considers advisable.

(c) Members of the committee are entitled to be reimbursed for their expenses in attending meetings of the committee or any subcommittee thereof (including a mileage allowance for travel expenses), at the same rates and in the same manner as when attending the general assembly.



§ 3-7-103 - Purpose of committee -- Duties of committee and comptroller.

(a) The purpose of the committee is to become knowledgeable about the fiscal affairs of the state and to use every means of imparting this knowledge to the members of the general assembly, it being the function of the committee to conduct a continuing review of such items as revenue collections, budget requests from the several spending agencies of the state, the recommended executive budget, appropriations, work programs, allotments, reserves, impoundments, the state debt, and the condition of the various state funds.

(b) The fiscal review committee has the responsibility of preparing and distributing the fiscal note statements required in § 3-2-107.

(c) The committee shall also call on the staff of the office of legal services, the office of legislative services [repealed], or the office of legislative administration of the general assembly for such advice or services as it may require.

(d) (1) The comptroller of the treasury shall make quarterly reports to the committee concerning the state's fiscal affairs, which reports shall concern such subjects and be of such scope and depth as the committee may direct.

(2) The comptroller of the treasury shall also perform such other duties and furnish such other information or services from time to time as the committee or any subcommittee thereof shall direct.

(e) In carrying out the responsibilities of the committee, the committee, any subcommittee thereof, the staff director, or the comptroller of the treasury shall call upon the department of finance and administration, the department of revenue, the department of the treasury, and other executive, legislative, and judicial departments and agencies of state government for such information as the committee desires, and it is the duty of such departments and agencies to furnish promptly the desired information upon request of the comptroller of the treasury, the staff director, the committee or any subcommittee thereof.

(f) The committee, with the comptroller of the treasury and the commissioner of finance and administration, or appointed members of their respective staffs, shall review at least annually the organization and operation of state government in order to determine if changes need to be made.

(g) The comptroller of the treasury may delegate certain responsibilities in connection with serving the committee to one (1) or more members of the staff of the comptroller of the treasury, but shall be responsible to the committee and shall be personally available to the committee upon its request.



§ 3-7-104 - Committee representation at executive budget meetings -- Documents concerning budget and appropriations.

(a) The commissioner of finance and administration shall give the committee as much advance notice as possible of any formal meeting, hearing, or conference concerning the formulation of the executive budget for submission to the general assembly, and shall give the committee an opportunity to be represented at such meeting, hearing, or conference. The committee may be represented, at the direction of the committee or its chair, by one (1) or more of its members or by the comptroller of the treasury or by one (1) or more members of the staff of the comptroller of the treasury, or by any consultants or other staff, or by any combination thereof.

(b) The commissioner of finance and administration shall, upon receipt thereof, furnish to the comptroller of the treasury and staff director copies of the estimated expenditure requirements, budget requests, proposed work programs and allotment requests from the various departments and agencies, and upon completion thereof, copies of revenue estimates, the approved or revised budgets, work programs and allotments for the various departments and agencies, the budget document, the appropriation bill, and any other documents pertinent to the state budget and appropriations.



§ 3-7-105 - Reports.

The committee shall report at least quarterly to the general assembly, and shall make such special reports to such standing committees as it thinks appropriate, concerning its work and may include any recommendation it wishes to make pertaining to the state's fiscal affairs.



§ 3-7-106 - Subpoenas -- Oaths.

In carrying out its work, the committee is authorized to issue subpoenas, including subpoenas duces tecum, to enforce the attendance of witnesses and the production of records, documents, papers, or other items of evidence, and to administer oaths to persons testifying before the committee.



§ 3-7-107 - Executive director and other personnel.

(a) The fiscal review committee is authorized to hire an executive director, subject to a vote of the majority of the membership of the committee, and other such personnel as the committee determines is necessary.

(b) The executive director shall be a graduate of an accredited college or university and shall have five (5) or more years of experience in the field of professional financial management, administrative services management or related professional managerial experience, or governmental experience in relation to the fiscal or budget process. The executive director of the fiscal review committee and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee.

(c) The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the committee.

(d) For administrative purposes, the fiscal review committee is attached to the general assembly. The office of legislative administration shall assist the fiscal review committee with personnel, payroll and other administrative functions.



§ 3-7-108 - Provisions supplemental.

This chapter is supplementary to chapter 3 of this title, title 8, chapter 4, and title 9, chapter 6.



§ 3-7-109 - Determination of fiscal impact of compromise and settlement of civil litigation.

(a) The director of the fiscal review committee shall review all reports submitted to it by the attorney general and reporter pursuant to § 8-6-109(b)(11), and shall notify the speaker of each house of the general assembly and the attorney general and reporter of any pending lawsuit in which the director concludes there is a substantial likelihood that adjudication will result in a significant increase in state expenditures.

(b) The fiscal review committee shall at least biennially establish the monetary minimum amounts that shall be the significant increase in state expenditures which are used for the purposes of §§ 8-6-109(d) and 20-13-103. From April 8, 1986, and until such monetary minimum amount or amounts are established by the fiscal review committee, the monetary minimum amount for the purposes of §§ 8-6-109(d) and 20-13-103 shall be two million dollars ($2,000,000). The comptroller of the treasury shall determine the lawsuits to which the state is a party and in which a decision may affect the bond rating of the state for the purposes of §§ 8-6-109(d) and 20-13-103. The director of the fiscal review committee shall review all reports submitted by the attorney general and reporter pursuant to § 8-6-109(d), and advise the speaker of the senate, the speaker of the house of representatives, or the director of the office of legal services or the director's designee on such reports when requested.



§ 3-7-110 - Programs with reduced federal funds.

(a) Notwithstanding any law to the contrary, prior to March 1 of each year, the fiscal review staff shall provide the senate and house finance, ways and means committees and the fiscal review committee with demographic information which reflects the nature and scope of services provided by state programs which have suffered significant reductions of federal financial support during the preceding year and which also generally identifies the level of reduced services likely to result from such reductions. As used in this section, "significant reductions" means reductions of ten percent (10%) or more in any given year.

(b) There is established a federal grants monitoring and information management responsibility within the staffs of the fiscal review committee and the office of legislative budget analysis. The monitoring and information management responsibility shall be administered by one (1) staff person in the office of legislative budget analysis and one (1) staff person from the staff of the fiscal review committee. The staff of the fiscal review committee and the office of legislative budget analysis shall jointly monitor, analyze, and manage information concerning federal grants programs, including, but not limited to, social services grant funds, in order to inform members of the general assembly concerning such grants. The directors of the staff of the fiscal review committee and of the office of legislative budget analysis shall jointly make such reports as are appropriate to the speakers of the house of representatives and of the senate and to the fiscal review committee.



§ 3-7-111 - [Repealed.]

HISTORY: Acts 1986, ch. 670, § 3; repealed by Acts 2012, ch. 673, § 1, effective July 1, 2012.



§ 3-7-112 - Contract services subcommittee.

(a) Within the fiscal review committee there is created a contract services subcommittee, the members of which shall be appointed by the chair of the fiscal review committee. The chair of the fiscal review committee shall determine the number of members of the subcommittee and shall appoint the chair of the subcommittee. For purposes of determining a quorum to conduct business, other members of the fiscal review committee may serve as pro tempore members of the subcommittee.

(b) The purpose of the subcommittee is to become knowledgeable about the state's use of contract services and to impart this knowledge to the members of the general assembly. This function is one of continuing review.

(c) The contract services subcommittee shall review the state's fee-for-service type contracts. These contracts include:

(1) Fee-for-service contracts;

(2) Direct purchase authority contracts;

(3) Interdepartmental contracts; and

(4) Government contracts other than the state.

(d) The contract services subcommittee may also review the state's contracts involving:

(1) Grants;

(2) Grants to governments;

(3) Departmental grant authority;

(4) No cost contracts;

(5) Revenue contracts; and

(6) Memoranda of agreement.

(e) During the course of its review the subcommittee shall make inquiry of each appropriate state governmental entity concerning:

(1) The number of contracts outstanding;

(2) The amount of money involved;

(3) The length of the contracts;

(4) The criteria for the use of contract services;

(5) The savings realized by the use of contract services; and

(6) Such other information as the subcommittee may require.

(f) The subcommittee shall utilize the existing staff of the committee.

(g) The subcommittee shall report annually on the state's use of contract services to the general assembly. In addition to its annual report, the subcommittee may make such special reports to the general assembly or a standing committee thereof as the subcommittee finds appropriate.

(h) The contract services subcommittee shall not infringe upon any matter presently within the scope of the study of the information systems council.



§ 3-7-113 - Review and discussion of any audit.

The fiscal review committee shall review and discuss any audit of a department, agency or institution of this state prepared by the comptroller of the treasury, pursuant to § 8-4-109, subject to the following:

(1) The fiscal review staff shall first review all audits of state departments, agencies or institutions prepared by the comptroller, pursuant to § 8-4-109, in conjunction with the chair or chairs of the fiscal review committee or the chairs' selected designees, for analysis and selection of such audits as deemed necessary for formal review by the fiscal review committee;

(2) Effective January 1, 2007, the fiscal review staff shall forward to the chair or chairs of the fiscal review committee any above mentioned audit that contains a finding, or substantially similar finding, that has been repeated in three (3) or more consecutive audit reports;

(3) Except in extraordinary circumstances, all audit reviews by the staff and committee pursuant to this section shall be conducted while the general assembly is not in session; and

(4) This section does not limit the jurisdiction of the committee to review matters contained in other audits performed by the comptroller.



§ 3-7-114 - Identification and listing of acts null and void for lack of first year's funding by general assembly appropriation.

Within forty-five (45) days following the conclusion of each fiscal year, the fiscal review committee shall identify and list each law enacted during the fiscal year that is null and void for lack of a timely appropriation providing the estimated first year's funding for the law, as required by Article II, § 24 of the Constitution of Tennessee. The list shall be promptly delivered to the speaker of the senate, the speaker of the house of representatives, and the executive secretary of the Tennessee code commission.






Chapter 9 - Pensions and Insurance

Part 1 - Council on Pensions and Insurance

§ 3-9-101 - Creation -- Membership.

(a) There is hereby created a council on pensions and insurance to be composed of the following members, ex officio:

(1) The speaker of the senate;

(2) The speaker of the house of representatives;

(3) The chair, chair emeritus and first vice chair of the committee on finance, ways and means of the senate; provided, that, if the office of the chair emeritus is vacant, the second vice chair;

(4) The chair, vice chair and subcommittee chair of the committee on finance, ways and means of the house of representatives;

(5) The comptroller of the treasury;

(6) The commissioner of finance and administration;

(7) The commissioner of personnel;

(8) The state treasurer;

(9) The director of retirement;

(10) Three (3) members of the senate finance, ways and means committee, appointed by the chair of that committee and approved by the speaker of the senate; and

(11) Three (3) members of the house finance, ways and means committee to be appointed by the chair of that committee and approved by the speaker of the house of representatives.

(b) The three (3) members appointed from the house finance, ways and means committee and the three (3) members appointed from the senate finance, ways and means committee shall serve for their full term of office as members of the general assembly and until their successors are selected and qualified if reelected to either house of the general assembly. Members are eligible to succeed themselves as members of the committee. As terms expire, successors shall be selected during the fifteen-day organizational session of the general assembly.

(c) Vacancies among the six (6) appointed members shall be filled in the same manner as in the original selection of members; provided, that if a vacancy occurs during a period of time when the general assembly is no longer in existence, the speaker of the respective bodies shall fill such vacancies.

(d) (1) All legislative members of the council on pensions and insurance shall be voting members; provided, that the recommendations of any nonlegislative members of the committee attending any meeting of the council shall be made a part of the minutes.

(2) A quorum shall consist of seven (7) voting members.

(3) No member of the council shall have a vote except elected representatives or senators and these votes must be public.

(4) The speaker of the senate may designate a member of the senate and the speaker of the house of representatives may designate a member of the house of representatives to serve as alternates to vote or otherwise act at council meetings in the absence of the respective speaker. A speaker participating in a council meeting through a designee shall be deemed present at such meeting for purposes of quorum requirements and voting.

(e) The council shall elect from its members a chair, vice chair and any other officers as it considers necessary except the director of retirement, who shall serve as secretary of the council. The division of retirement shall furnish all secretarial, professional, technical and clerical services as required by the council; provided, that all professional and technical services relative to state insurance program issues shall be furnished by the state insurance staff as required by the council.

(f) The council on pensions and insurance shall meet until the new members are duly appointed. The council on pensions and insurance can be called into session at any time by the chair or by a quorum of the council.

(g) All bills pertaining to retirement and state insurance programs shall be referred to this committee for recommendation.

(h) Members of the council on pensions and insurance who are also members of the general assembly shall each receive the same per diem and travel allowance provided by law for members of the general assembly in attending meetings of the general assembly and committees thereof.

(i) For purposes of this chapter, "state insurance programs" means all insurance programs administered by the state insurance committee or the local education insurance committee pursuant to title 8, chapter 27.



§ 3-9-102 - Powers and duties.

(a) The council is authorized to establish its own rules, regulations and procedures and directed to:

(1) Develop, establish and recommend pension and insurance standards and a coherent state policy on pensions and insurance, grounded in progressive and fundamental principles;

(2) Continuously survey pension and insurance developments in other governments, in industry and business and periodically reappraise the state's policy and standards in view of such developments and changing economic and social conditions;

(3) Continuously maintain a critical analysis of the federal social security program and evaluate its objectives and accomplishments;

(4) Appraise pension and insurance provisions in force in Tennessee from time to time, along with those in other states and recommend such changes as considered necessary or advisable in the state's laws;

(5) Review proposals from other sources for changes in the state's laws and transmit recommendations concerning them to the general assembly and the governor;

(6) Submit suggested legislation or amendments to the general assembly and governor for the purpose of carrying out its recommendations; and

(7) Adopt committee amendments as appropriate in regard to any proposed change in the state's law.

(b) The role of the council on pensions and insurance, in reviewing the state insurance program, shall not include the administrative or day-to-day operations of the state insurance programs, including, but not limited to, the selection of vendors to provide services and the resolution of benefit disputes.



§ 3-9-103 - Review of pension and retirement system bills.

(a) Whenever any bill is introduced in the general assembly proposing to establish a new pension system or to make any change in an existing system, or to make any change in the law which may have a financial impact on the Tennessee consolidated retirement system, the bill shall be referred to the council and to a standing committee; provided, that no action shall be taken on the bill by the standing committee until the council reports its recommendation and the actuarial cost of the bill.

(b) Any bill which creates financial liability on the Tennessee consolidated retirement system or on any superseded system must contain the manner of funding for such liabilities created by the bill. Accrued liability costs shall be actuarially determined on a period not exceeding twenty (20) years.

(c) Whenever the council recommends a bill for passage only with the adoption of an amendment or amendments approved by a majority vote of the council, the council shall cause such committee amendment or amendments to be prepared in proper form and filed with the chief clerks of both houses of the general assembly in advance of any consideration of the bill on the floor and in the standing committee. The chief clerks of both houses shall cause the recommended amendment or amendments to be reproduced and placed upon the desk of all members of their respective houses and also upon the desk of all members of the standing committee of their respective houses. Bills reported out of the council shall not be considered by a standing committee unless the committee amendment of the council is attached to the bill.

(d) The council shall not report for approval any bill which creates additional financial liabilities on the Tennessee consolidated retirement system or on any superseded system unless such bill is preceded by or accompanied by an appropriation bill or appropriate amendment prepared and attached, which provides the first year's funding, determined actuarially. However, technical adjustments accompanied by coincidental costs which are found necessary by the state's actuary may be made without regard to this section.

(e) If a bill comes before the council without appropriate funding, the council may receive recommendations to provide for funding based on the above criteria. Consideration shall be given to increasing employee contributions to cover any additional costs.

(f) All bills referred to the council shall be reported back to the standing committee to which they were assigned no later than five (5) weeks after the later of the dates adopted by the house of representatives or the senate for cutting off the introduction of new bills with appropriate amendments attached.



§ 3-9-104 - Bills establishing or changing insurance programs.

(a) Whenever any bill is introduced in the general assembly proposing to establish a new insurance program, or to make any change in any existing program, the bill shall be referred to the council and to a standing committee; provided, that no action shall be taken on the bill by the standing committee until the council reports its recommendation and the cost of the bill.

(b) Whenever the council recommends a bill for passage only with the adoption of an amendment or amendments approved by a majority vote of the council, the council shall cause such committee amendment or amendments to be prepared in proper form and filed with the chief clerks of both houses of the general assembly in advance of any consideration of the bill on the floor and in the standing committee. The chief clerks of both houses shall cause the recommended amendment or amendments to be reproduced and placed upon the desks of all members of their respective houses, and also upon the desk of all members of the standing committee of their respective houses. Bills reported out of the council shall not be considered by a standing committee unless the committee amendment of the council is attached thereto.

(c) All bills referred to the council shall be reported back to the standing committee to which they were assigned no later than five (5) weeks after the later date of the dates adopted by the house of representatives or the senate for cutting off the introduction of new bills with appropriate amendments attached.






Part 2 - Pension Review

§ 3-9-201 - Short title.

This part may be cited as the "Tennessee Public Pension Review Act."



§ 3-9-202 - "Local government retirement plan" defined.

For the purposes of this part, "local government retirement plan" means any retirement plan of any county, municipality, school district, utility district, development district, or any other subdivision of the state which operates a public retirement plan for its employees for which the governmental unit has liability.



§ 3-9-203 - Report on status of retirement plan.

Upon the request of the council on pensions and insurance, the chief executive officer or the plan administrator shall file a report on the actuarial and financial status of the retirement plan in effect for employees of the local government unit. The report shall be on such forms as may be prescribed by the secretary of the council and shall cover the most recently ended plan year ending on or before June 30 of the year of the request. The report shall be filed with the secretary of the council within ninety (90) calendar days from the date of the request, unless the secretary extends the time in writing.



§ 3-9-204 - Contents of report.

The report as specified in § 3-9-203 shall include the following:

(1) The most recent actuarial valuation of the system conducted by a professionally qualified actuary;

(2) Year-end financial statements, including the auditor's statement, when available; and

(3) Publications by the plan's administrator to the members and/or other interested parties.









Chapter 10 - Joint Legislative Services Committee

§ 3-10-101 - Creation -- Composition.

(a) There is created a joint legislative services committee, hereinafter referred to as the committee, which shall constitute a special committee of the general assembly.

(b) The committee shall be composed of ten (10) members. The speaker of the senate and the speaker of the house of representatives shall be members and shall serve as co-chairs of the committee. The speaker of the senate and the speaker of the house of representatives shall each appoint two (2) members of the majority party and two (2) members of the minority party from the respective houses.



§ 3-10-102 - Appointment -- Terms -- Vacancies.

(a) Appointment of members of the committee shall be made at the same time as standing committee appointments are made. Members shall serve until the end of their terms of office or until the next regular November general election, whichever occurs first.

(b) In the event of a vacancy on the committee, the vacancy shall be filled in the same manner as the original appointment was made.



§ 3-10-103 - Meetings.

The first meeting of the committee shall be held at the call of the co-chairs within fifteen (15) days after the appointment of the members. Thereafter, the committee shall meet at least one (1) time during each regular or adjourned session of the general assembly. Other meetings may be called during or between sessions by the co-chairs at their pleasure or by a majority of the members of the committee. Members of the committee from the senate only or the house of representatives only may meet at the call of the appropriate speaker to consider matters concerning only the senate or the house of representatives, respectively.



§ 3-10-104 - Recommendations on management, policy and procedure.

The committee shall make recommendations on management, policies, and procedures to be employed in providing services to the general assembly or either house thereof. Recommendations which concern only one (1) house shall be approved by a majority of the committee members from the appropriate house and the speaker of that house. Recommendations which concern the general assembly as a whole shall be approved by a majority of the committee and by both speakers.



§ 3-10-105 - Cooperation of state departments, institutions and agencies.

(a) The office of legal services, the office of legislative administration, office of legislative budget analysis and the office of legislative information systems established by §§ 3-12-101, 3-13-101, 3-14-201 and 3-16-101, respectively, may call upon the state library, state universities and colleges, the comptroller of the treasury, the state planning office, the attorney general and reporter, and all other state departments and agencies for assistance and advice.

(b) It is the duty of the attorney general and reporter to render opinions and give counsel to the office of legal services, the office of legislative administration, and the offices of legislative information systems upon request of the directors of the respective offices.



§ 3-10-107 - Legislative information systems -- Select advisory council -- Staff user group.

(a) (1) A select advisory council on legislative information systems may be appointed by the speaker of the senate and the speaker of the house of representatives. Such council shall be composed of an equal number of members of the senate and the house of representatives as the speakers shall determine, and the clerks shall serve as ex officio nonvoting members of the advisory council. The legislative members shall be appointed in the same manner as the members of the joint legislative services committee.

(2) The select advisory council shall advise the speakers and the joint legislative services committee on policies and procedures relative to the electronic data processing system and services provided by the legislative information systems.

(b) There is created a staff user group which shall be composed of ten (10) members. The chief clerk of the senate and the chief clerk of the house of representatives shall be members and shall serve as co-chairs of the group. The other members of the staff user group shall be the director of the office of legislative administration, office of legislative budget analysis, the director of the office of legal services, the director of the office of management information services, the executive director of the fiscal review committee, and one (1) secretary from a standing committee of each house to be appointed by the respective speakers. The staff user group may advise the speakers, the joint legislative services committee, and the select advisory council on policies and procedures relative to the electronic data processing system.



§ 3-10-108 - Access to legislative computer system -- Reproduction of Tennessee Code Annotated.

(a) The joint legislative services committee shall consider each application for direct access to the legislative computer system in which confidential information is stored or processed, or that is connected to another computer in which confidential information is stored or processed, and solely shall determine whether or not to permit direct access by the applicant.

(b) Direct access to such a computer may not be permitted unless protection of any confidential information is ensured.

(c) The provisions of § 10-7-503 shall not apply to records or information otherwise available in printed form or to information or records otherwise exempt from the provisions of § 10-7-503.

(d) If public information is stored in a computer-readable form, the committee has exclusive authority to determine the form in which the information will be reproduced for the requestor of the information; provided, that the reproduction, publication, and sale of Tennessee Code Annotated in any form, in whole or in part, shall be pursuant to the provisions of title 1, chapter 1. If access to such public information is also available in printed form, it need not be provided in an electronic readable form.

(e) The committee shall designate the terminals, if any, at which public access is given to public information. The data processing equipment located in the offices of members of the general assembly and legislative staff need not provide such access if not so designated by the committee.



§ 3-10-109 - Legislative computer access and information -- Violations -- Penalties.

(a) It is unlawful for any person to intentionally or knowingly gain access to information stored or maintained in a computer under the control of the joint legislative services committee if it is not lawful for such person to have access and such person is also not authorized by such committee to have access to that information.

(b) It is unlawful for a person to intentionally, knowingly or recklessly damage, destroy, delete, alter, or impair access to or use of information stored or maintained in a computer under the control of the joint legislative services committee if such person is not authorized by such committee to do so.

(c) A violation of this section is a Class C misdemeanor.



§ 3-10-110 - Actions to increase public access.

The house of representatives shall take action to improve, enhance, and expand its audio-visual, Internet, graphics, captioning, wireless and broadcast capabilities so that public access to its proceedings will increase.






Chapter 11 - Office of Legislative Services



Chapter 12 - Office of Legal Services

§ 3-12-101 - Creation -- Duties.

There is created the office of legal services, which has the duty to:

(1) Provide summaries and abstracts of proposed legislation;

(2) Prepare and assist in the preparation of proposed legislation and amendments;

(3) Give legal opinions upon request of members of the general assembly;

(4) Inform the speaker of the senate, the speaker of the house of representatives, and appropriate committees of either house of developments which have affected or may affect state law or which may require legislative action, together with appropriate recommendations;

(5) Review all proposed legislation as to form and style, prior to its introduction;

(6) Conduct a continuing review of the Tennessee Code Annotated and uncodified public chapters and advise the general assembly as to legislation deemed necessary to remove defective or anachronistic laws in light of the common law and judicial decisions;

(7) Advise the general assembly of proposals for the reform or betterment of the law recommended by the National Conference of Commissioners on Uniform State Laws, the National Conference of State Legislatures, the Council of State Governments, the American Law Institute, any bar association or other learned body;

(8) Receive and consider suggestions from legislators, judges, public officials, lawyers, and the public as to defects and anachronisms in the law and, if deemed appropriate, prepare legislation to remove such defects or anachronisms;

(9) Inform the general assembly of all provisions of the Tennessee Code Annotated which have been repealed by implication or which have been held unconstitutional by the Tennessee Supreme Court or by the United States Supreme Court; and

(10) Provide other legal services requested by the committee, the speakers, or the general assembly.



§ 3-12-102 - Director -- Staff.

The joint legislative services committee shall appoint, subject to the approval of the speaker of the senate and the speaker of the house of representatives, a director of legal services who shall be a graduate of an accredited law school, shall be licensed to practice law in the state of Tennessee, shall have five (5) or more years of experience in the field of legislative law, and shall have such training or practical experience in government as may be deemed necessary to perform the duties of the office. The director of legal services and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers.



§ 3-12-103 - Office space -- Facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.



§ 3-12-104 - Suggested revisions of laws.

(a) Suggested revisions to the Tennessee Code Annotated, to the uncodified public acts, and to other general laws of the state shall be prepared by the office of legal services. Such revisions may be initiated by the office of legal services, may be recommended by individual lawyers, legislators, judges, or other public officials, or may be directed by resolution of either or both houses of the general assembly.

(b) Suggested revisions initiated by the office of legal services shall be transmitted with appropriate explanatory information to the standing committees by which such legislation would be reviewed.

(c) Suggested revisions recommended by individual lawyers, legislators, judges, or other public officials shall be transmitted to the appropriate standing committees with a copy to the recommending party.

(d) Suggested revisions directed by either house of the general assembly shall be conducted under the supervision of special committees composed of legislators and other persons knowledgeable in the particular field of inquiry. Such committees shall be appointed by the speaker of the senate or the speaker of the house of representatives, or both in the case of joint resolutions. The resolution shall specify the size of the special committee, the areas of representation desired, and a time for reporting. Upon completion of any suggested revision, the supervising committee shall transmit its report and recommendations to the house directing the suggested revision or to the general assembly; and that committee shall be disbanded. In preparing suggested revisions directed by resolution, the office of legal services shall have the authority to contract for assistance with any public or private agency or educational institution or to contract for any necessary assistance from individuals.



§ 3-12-105 - Records are public -- Exceptions.

(a) All books, papers, records, and correspondence of the office of legal services pertaining to its work shall be kept in the office of legal services and all such materials are public records except:

(1) Intraoffice memoranda made by the director of the office of legal services or the director's staff; and

(2) Work papers and correspondence, including correspondence by electronic mail, with any person receiving service from the office of legal services.

(b) Such papers and correspondence may become public records whenever the director of the office of legal services or the general assembly shall so order.



§ 3-12-106 - Relationships with members of general assembly.

(a) The director of the office of legal services and the director's legal staff shall maintain the attorney-client relationship with each member of the general assembly with respect to communications between the member and the attorney, except as otherwise provided by the rules of either house of the general assembly.

(b) All materials arising out of this relationship including, but not limited to, proposed bills and amendments, analyses, opinions, and memoranda prepared by an attorney are not public records nor subject to title 10, chapter 7, part 5, except as otherwise provided by the rules of either house of the general assembly or when released by the member for whom the material was prepared.



§ 3-12-107 - Legislative reference and law library.

(a) The office of legal services shall maintain a legislative reference and law library for the use and information of the general assembly.

(b) The library shall be staffed by a librarian who is a graduate of an accredited school of library science.

(c) The library shall be the official depository for all research and reference materials or reports transmitted to the general assembly by national associations, including the National Conference of State Legislatures and the Council of State Governments. In addition, copies of all acts or publications distributed to members of the general assembly shall also be supplied to the library. Copies of the acts, journals, or other legislative publications of other states may be acquired through exchange, transfer, loan, or purchase either from the issuing state or from libraries and agencies within the state government.

(d) The library maintained by the legislative council committee shall be transferred to the office of legal services.



§ 3-12-108 - Reviewing reports of civil litigation -- Consultation concerning employment of and assistance of legal counsel for civil litigation having significant fiscal impact.

The director of the office of legal services or the director's designee shall review all reports submitted by the attorney general and reporter pursuant to § 8-6-109(d), inform the speakers of the senate and the house of representatives of such lawsuits for the purposes of § 8-6-109(e), assist any legal counsel employed pursuant to § 8-6-109(e), and upon request of the speakers, join with the attorney general and reporter in consultation with them on such matters. The director or designee shall consult with the speakers of the senate and the house of representatives on the employment of legal counsel pursuant to § 8-6-109(e).



§ 3-12-109 - Office of the repealer -- Creation -- Duties -- Online capability.

(a) There is created the office of the repealer within the office of legal services created pursuant to § 3-12-101. The director of legal services shall serve as the administrator of the office of the repealer. The research analysts of the house of representatives and of the senate shall assist the office of legal services in performing the functions of the office of the repealer.

(b) In order to assist the chairs of the standing committees, and other members of the general assembly, it shall be the duty of the office of the repealer to:

(1) Solicit and receive suggestions and supporting information concerning state statutes, uncodified public acts, or rules that may be anachronistic, obsolete, defective, duplicative, contradictory, unnecessary or incomprehensible;

(2) Review and evaluate systematically such suggestions and supporting information;

(3) Identify specific state statutes, uncodified public acts, or rules that may, in fact, be anachronistic, obsolete, defective, duplicative, contradictory, unnecessary or incomprehensible and that may, therefore, be appropriate for legislative consideration of repeal, modification or revision; and

(4) Report findings and recommendations annually, beginning December 1, 2014, to the speaker of the senate, the speaker of the house of representatives, and the chairs of the standing committees.

(c) In consultation with the director of legislative information systems, the office of the repealer shall establish an online capability to solicit and receive suggestions and supporting information pursuant to subdivision (b)(1).






Chapter 13 - Offices of Legislative Administration

§ 3-13-101 - Creation -- Duties.

(a) There is created the office of legislative administration, which has the duty to:

(1) Assist the speaker of the senate and the speaker of the house of representatives and the heads of any legislative committees or offices with the preparation of budgets;

(2) Provide for processing of all forms and records on members and employees of the general assembly;

(3) Perform any recruitment or training requested by, or with the approval of, the speakers;

(4) Maintain such personnel records as may be necessary or advisable in accordance with accepted personnel practices;

(5) Prepare the payroll for all members and employees of the general assembly, its offices and committees and provide for the disbursement of payroll checks;

(6) Provide for the payment of compensation and of expense and mileage allowances to members, the payment of travel expenses of all employees, and the payment of any committee expenses authorized by the speaker of the senate or the speaker of the house of representatives;

(7) Promulgate for legislative employees on official business travel regulations established by the committee and approved by the speakers;

(8) Purchase and distribute supplies and equipment required for the operation of the general assembly;

(9) Provide for maintenance services for all legislative facilities;

(10) Make disbursements of funds for all other lawful expenses of the general assembly;

(11) Assume any other duties or responsibilities or to take any action in budgeting or administration as directed by the committee or either speaker; and

(12) Establish and implement a policy in conjunction with the two (2) speakers for the prevention of sexual harassment; this policy shall include training workshops and the establishment of a hearing procedure.

(b) This office shall succeed to all functions of legislative administration or budgeting heretofore performed by the office of the comptroller of the treasury, and all office furnishings and supplies in use by the office of legislative administration shall be retained by that office.



§ 3-13-102 - Director -- Staff.

The joint legislative services committee shall appoint, subject to the approval of the speakers of the senate and the house of representatives, a director of legislative administration. The director shall be a graduate of an accredited college or university or shall have such training or practical experience in finance, public administration, or accounting as may be deemed necessary to perform the duties of the office. The director and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers.



§ 3-13-103 - Office space -- Facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.



§ 3-13-104 - Posting of report of per diem payments and reimbursed expenses on general assembly web site.

The director of legislative administration shall cause to be posted on the official general assembly web site a report, by member, that contains the per diem payments made to members of the general assembly and all other expenses, including out-of-state travel, reimbursed in accordance with the provisions of § 3-1-106. The report shall include the purpose of the reimbursement made. The initial report shall be filed no later than fifteen (15) days following the last day of April 2006, and shall include all payments made from the first day of January 2006, until the last day of March 2006. Thereafter, the report shall be updated quarterly, no later than fifteen (15) days following the end of the quarter. The reports shall remain on the web site until one month following the end of each general assembly. The last quarter reported in each general assembly shall include the period of time from the last quarter reported until the regular November election and the first report in each general assembly shall include the period of time from the regular November election until the end of the first quarter.






Chapter 14 - Office of Evaluation and Analysis

Part 1 - Office of Program Evaluation

§ 3-14-101 - Creation -- Duties.

There is created an office of program evaluation within the general assembly which has the duty to:

(1) Systematically evaluate, on an appropriate schedule, all programs conducted under the control or auspices of state government;

(2) Evaluate programs of local government as directed by resolution of either house of the general assembly or by joint resolution;

(3) Furnish to the members of the general assembly reports of the findings of its evaluative studies of state or local governmental programs, agencies, and departments;

(4) Prepare, in conjunction with the office of legal services for the general assembly, and distribute legislation which would effectuate any statutory changes recommended in a report of an evaluative study;

(5) Provide personnel to serve as committee staff or to assist the staff of any committee of either house of the general assembly which has program evaluation duties;

(6) Assist committees and individual members of the general assembly in the evaluation of state and local governmental programs; and

(7) Fulfill any other functions specified by law or assigned by any committee of the general assembly and approved by the appropriate speaker.



§ 3-14-102 - Director -- Staff.

The joint legislative services committee shall appoint, subject to the approval of the speakers of the senate and the house of representatives, a director of program evaluation who shall have such training or experience in government as may be deemed necessary to perform the duties of the office. The director and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed upon recommendation of the director with approval of the speakers.



§ 3-14-103 - Office space -- Facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.



§ 3-14-104 - Scope of evaluations.

(a) Evaluations performed by the office under the provisions of § 3-14-101 shall be based on standards and methods developed by the office with the assistance of appropriate committees of the general assembly. Evaluations shall focus on the degree to which the department or agency is efficiently fulfilling its statutory or executive order mandate.

(b) The evaluations shall include, but are not limited to, a consideration of the following factors:

(1) The degree of successful achievement of the purposes set out or implicit in the enabling statute or executive order;

(2) The efficiency with which the program is being implemented;

(3) Any alternative methods by which other jurisdictions are attempting to achieve the same or similar program goals; and

(4) The results of published and unpublished studies of various alternative methods of accomplishing the program of the department or agency.



§ 3-14-105 - Reports.

Evaluative reports prepared by the office shall include, but are not limited to:

(1) Evaluation of the present program;

(2) Evaluation of the implementation procedures; and

(3) Recommendations on changes needed in the program, implementation, funding level, statutory authority, or department organization.



§ 3-14-106 - Division of advocacy -- Duties.

The office of program evaluation shall have a permanent division of advocacy for the developmentally disabled which may perform, or contract for the performance of, those advocacy functions required by federal law. The division may receive and expend, through the office of program evaluation, such federal funds as are or may become available under federal law as well as any state funds appropriated for its purposes.



§ 3-14-107 - Expenditure of funds.

The office of program evaluation shall have the authority to expend appropriated state funds and receive and expend available federal, foundation, or other funds.



§ 3-14-108 - Coordination with other programs and governments.

(a) The office of program evaluation shall coordinate its activities with those of all other legislative programs in order to avoid duplication of effort.

(b) All documents, records, and other information of state and local governments shall be made available to the office upon request. All facilities of state and local government shall be open to the office upon request.

(c) No action of the office shall violate appropriate state or federal privacy legislation.



§ 3-14-109 - Records are public -- Exceptions.

(a) All books, papers, records, and correspondence pertaining to the work of the office are public records except:

(1) Intraoffice memoranda made by the director or the director's staff;

(2) Work papers and correspondence with any committee or member of the general assembly; and

(3) Any material supplied to the office by a state or local government agency or department which, under applicable law, would remain confidential in the hands of that agency or department.

(b) Such papers and correspondence may become public records whenever the speakers shall so order.

(c) The office has the authority to withhold from the public record any information supplied to the office or to a committee of the general assembly or a member of the general assembly by an individual who requests such confidentiality.






Part 2 - Office of Legislative Budget Analysis

§ 3-14-201 - Duties.

(a) There is created the office of legislative budget analysis which has the duty to:

(1) Conduct detailed analyses of the state's budget and its content including recommended appropriations, expenditures, revenues, work programs, recommended appropriations for capital projects, recommended improvements, recommended carry-over appropriations, recommended supplemental appropriations, and other aspects of the budget, and shall review and report on such items as the status of the reserve account for revenue fluctuations, the amount of state-bonded indebtedness, and the status and condition of the financing of state programs;

(2) Assist the speakers in reviewing and analyzing the state funding board reports of the estimated rate of growth of the state's economy;

(3) Conduct detailed analyses of the impact of complex legislation and summarize the short-term and long-term impact of such legislation on the state's budgeting and financing methods and sources;

(4) Examine and make recommendations on the short-term and long-term effect of public policy decisions of the general assembly and make recommendations for changes in overall public policy designed to bring about efficiencies and economies;

(5) Assist members and committees of the general assembly with budget analysis; and

(6) Perform such other duties as may be assigned by the speakers.

(b) It is also the duty of the office of legislative budget analysis to jointly monitor federal grants and information management responsibility with the fiscal review committee in accordance with § 3-7-110. The monitoring and information management responsibility shall be administered by one (1) staff person in the office of legislative budget analysis and one (1) staff person from the staff of the fiscal review committee. The staff of the fiscal review committee and the office of legislative budget analysis shall jointly monitor, analyze, and manage information concerning federal grants programs, including, but not limited to, social services grant funds, in order to inform members of the general assembly concerning such grants. The directors of the staff of the fiscal review committee and of the office of legislative budget analysis shall jointly make such reports as are appropriate to the speakers of the house of representatives and of the senate and to the fiscal review committee.

(c) The office of legislative budget analysis shall not propose a general appropriations bill.



§ 3-14-202 - Staffing and assistance.

(a) To aid the office of legislative budget analysis, the staff of the comptroller of the treasury and the fiscal review committee shall furnish such assistance as may be required. The office may also call on the staff of the other legislative staff offices for advice and assistance as required.

(b) In carrying out the responsibilities of the office, the office shall call upon the executive, legislative, and judicial departments and agencies of state government for such information as the office requires, and it is the duty of such agencies and departments to furnish promptly the desired information.

(c) The commissioner of revenue shall provide the director with the monthly revenue collections report published by the department of revenue. The commissioner of finance and administration shall provide the office of legislative budget analysis with access to the state accounting system for the purpose of monitoring allotments, expenditures, and revenue collections of state agencies.

(d) The commissioner of personnel shall provide the office of legislative budget analysis a monthly listing of personnel positions that have been overlapped for ninety (90) days or more. The commissioner of finance and administration shall provide to the office of legislative budget analysis summaries which revise the funding recommendations and personnel summaries contained in the budget document to conform with the general appropriations act, other general acts of the general assembly, and any other actions which affect the level of departmental or other such revenue.

(e) The commissioner of education shall provide to the office of legislative budget analysis the revised BEP funding formula for the ensuing fiscal year no later than January 1 of each year.

(f) The governing boards of the University of Tennessee system and the state university and community college system shall provide to the office of legislative budget analysis both the original proposed operating budget submitted to the Tennessee higher education commission and the revised operating budget no later than March 1 of each year.

(g) The Tennessee higher education commission shall provide to the office of legislative budget analysis the revised higher education funding formula for the ensuing fiscal year no later than December 1 of each year.

(h) (1) The commissioner of finance and administration shall give the office of legislative budget analysis as much advance notice as possible of any meeting, hearing or conference to inform staff of the general assembly of the substance of the executive budget prior to submission of such budget to the general assembly, and shall give the office an opportunity to be represented at such meeting, hearing or conference.

(2) The commissioner of finance and administration shall furnish to the office of legislative budget analysis contemporaneous copies of all information provided to the fiscal review committee in accordance with the provisions of § 3-7-104. In addition, the commissioner shall furnish to the office of legislative budget analysis changes to the work program including, but not limited to, expansions and revisions. Such revisions and expansions may be provided in written or electronic format.



§ 3-14-203 - Appointment of director and other personnel.

The joint legislative services committee shall appoint, subject to the approval of the speaker of the senate and the speaker of the house of representatives, a director of the office of legislative budget analysis who shall be a graduate of an accredited college or university, shall have five (5) or more years of experience in the field of state budget analysis and review, and shall have such training or practical experience in government as may be deemed necessary to perform the duties of the office. The director of the office of legislative budget analysis and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers. The office of legislative budget analysis shall be the successor office to the existing legislative budget office and the director, all personnel, office furnishings, office equipment and supplies in use by the existing office of legislative budget analysis shall be transferred to the office created by this part and such director and staff shall be the director and staff of the office created by this part.



§ 3-14-204 - Office space.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.









Chapter 15 - Select Joint Committees [Repealed]

Part 1 - Select Oversight Committee on Corrections [Repealed]

§ 3-15-101 - [Repealed.]

HISTORY: Acts 1985 (1st Ex. Sess.), ch. 5, § 34; 1995, ch. 10, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 1985 (1st Ex. Sess.), ch. 5, § 34; Acts 1987, ch. 1, § 1; T.C.A., § 3-15-108; Acts 1990, ch. 608, §§ 1, 2; 1994, ch. 625, §§ 1, 2; 1995, ch. 10, §§ 1, 2; 997, ch. 108, § 1; 2002, ch. 611, § 1; 2006, ch. 635, § 1; 2008, ch. 807, § 1, repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-102 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-103 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-104 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-105 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-106 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-107 - [Repealed.]

HISTORY: Acts 1985 (1st E.S.), ch. 5, § 34; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-108 - [Repealed.]

HISTORY: Acts 1987, ch. 1, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-109 - [Repealed.]

HISTORY: Acts 1985 (1st Ex. Sess.), ch. 5, § 34; T.C.A., § 3-15-108; Acts 1990, ch. 608, §§ 1, 2; 1994, ch. 625, §§ 1, 2; 1995, ch. 10, § 2; 1997, ch. 108, § 1; 2002, ch. 611, § 1; 2006, ch. 635, § 1; 2008, ch. 807, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 2 - Select Committee on Children and Youth [Repealed]

§ 3-15-201 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 2; 1993, ch. 216, §§ 1, 2, 9; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 1987, ch. 348, §§ 2, 3, 5, 6; 1993, ch. 216, §§ 1, 2, 3, 5-9; 1997, ch. 518, § 1; 2000, ch. 823, §§ 1, 2, 4; 2004, ch. 498, § 1; 2008, ch. 884, § 1; 2009, ch. 487, § 1, repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-202 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 3; 1993, ch. 216, § 3; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-203 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 4; repealed by Acts 1993, ch. 216, § 4



§ 3-15-204 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 5; 1993, ch. 216, § 5; 2000, ch. 823, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-205 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 6; 1993, ch. 216, § 6; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-206 - [Repealed.]

HISTORY: Acts 1987, ch. 348, § 7; 1990, ch. 611, § 1; 1993, ch. 216, § 7; 2000, ch. 823, § 3; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-207 - [Repealed.]

HISTORY: Acts 1990, ch. 1057, §§ 2, 3; 1993, ch. 216, § 8; 1997, ch. 518, § 1; 2000, ch. 823, § 4; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-208 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; 2000, ch. 823, § 2; 2004, ch. 498, § 1; 2008, ch. 884, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-209 - [Repealed.]

HISTORY: Acts 2009, ch. 487, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 3 - Select Oversight Committee on Education [Repealed]

§ 3-15-301 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, § 13; T.C.A., § 49-5-5021; Acts 1993, ch. 251, § 1; 1995, ch. 46, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 1984 (1st Ex. Sess.), ch. 7, §§ 12, 13; 1984, ch. 829, § 6; T.C.A., § 49-5-5021; 1986, ch. 933, §§ 3, 4; T.C.A., § 49-5-5022; Acts 1993, ch. 251, § 1; 1995, ch. 46, § 1, repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-302 - [Repealed.]

HISTORY: Acts 1984 (1st Ex. Sess.), ch. 7, §§ 12, 13; 1984, ch. 829, § 6; 1986, ch. 933, §§ 3, 4; T.C.A., § 49-5-5022; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 4 - Health Equity Commission [Repealed]

§ 3-15-401 - [Repealed.]

HISTORY: Acts 1990, ch. 1039, § 1; 2008, ch. 748, §§ 1, 2; 2010, ch. 905, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 1990, ch. 1039, § 1; 2008, ch. 748, §§ 1, 2; 2010, ch. 905, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-402 - [Repealed.]

HISTORY: Acts 1990, ch. 1039, § 2; 2008, ch. 748, §§ 1, 3; 2010, ch. 905, § 2; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-403 - [Repealed.]

HISTORY: Acts 1990, ch. 1039, § 3; 2008, ch. 748, § 1; 2010, ch. 905, § 3; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-404 - [Repealed.]

HISTORY: Acts 1990, ch. 1039, § 4; 1994, ch. 932, § 1; 2008, ch. 748, §§ 1, 4; 2009, ch. 574, § 1; 2010, ch. 905, § 4; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-405 - [Repealed.]

HISTORY: Acts 1990, ch. 1039, § 5; 1994, ch. 932, §§ 2, 4; 2008, ch. 748, § 5; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-406 - [Repealed.]

HISTORY: Acts 2009, ch. 576, §§ 1-3; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 5 - Select Oversight Committee on TennCare [Repealed]

§ 3-15-501 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 2. 1999, ch. 226, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 1994, ch. 830, §§ 2-10; 1996, ch. 1039, §§ 1-6; 1998, ch. 835, § 1; 1999, ch. 226, §§ 1-3; 2000, ch. 798, § 1; 2000, ch. 947, § 6; 2004, ch. 623, § 1; 2009, ch. 562, § 1; 2010, ch. 1030, § 1; 2010, ch. 1079, §§ 1, 2; 2010, ch. 1100, § 2, repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-502 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 3; 1999, ch. 226, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-503 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 4; 1999, ch. 226, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-504 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 5; 1999, ch. 226, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-505 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 6; 1999, ch. 226, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-506 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 7; 1999, ch. 226, § 1; 2000, ch. 947, § 6; 2010, ch. 1100, § 2; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-507 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 8; 1999, ch. 226, §§ 1, 2; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-508 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 9; Acts 1998, ch. 835, § 1; 1999, ch. 226, § 1; 2010, ch. 1079, §§ 1, 2; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-509 - [Repealed.]

HISTORY: Acts 1994, ch. 830, § 10; 1999, ch. 226, §§ 1, 3; 2004, ch. 623, § 1; 2009, ch. 562, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-510 - [Repealed.]

HISTORY: Acts 1996, ch. 1039, §§ 1-6; 1999, ch. 226, § 1; 2000, ch. 798, § 1; 2010, ch. 1030, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 6 - Joint Select Committee on Business Taxes [Repealed]

§ 3-15-601 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 2; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.

Acts 2001, ch. 318, §§ 2-8; 2009, ch. 540, § 1, repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-602 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 3; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-603 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 4; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-604 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 5; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-605 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 6; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-606 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 7; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-607 - [Repealed.]

HISTORY: Acts 2001, ch. 318, § 8; 2009, ch. 540, § 1; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 7 - Joint Committee on Children's Services [Repealed]

§ 3-15-701 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-702 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-703 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-704 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-705 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.



§ 3-15-706 - [Repealed.]

HISTORY: Acts 1996, ch. 1079, § 183; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011.






Part 8 - Joint Committee on Electric Utility Deregulation [Obsolete]



Part 9 - Commission on Responsible Fatherhood [Obsolete]



Part 10 - Charitable Gaming Oversight Committee [Repealed]

§ 3-15-1001 - [Repealed.]

HISTORY: Acts 2004, ch. 476, § 10; repealed by Acts 2011, ch. 410, § 1(a), effective July 1, 2011. Former part 10, § 3-15-1001 concerned the charitable gaming oversight committee.









Chapter 16 - Office of Legislative Information Systems

§ 3-16-101 - Creation -- Duties.

There is created the office of legislative information systems for the general assembly, which has the duty to:

(1) Operate an automated data processing center and perform computing and programming services as are required for data processing applications by the members of the general assembly, the legislative committees, the offices of legislative administration and legal services, the clerks of the senate and house of representatives, and the fiscal review committee in the performing of their respective duties;

(2) Cooperate and consult with the chief clerk of the senate, the chief clerk of the house of representatives, the directors of all offices under the control of the committee in developing and maintaining computer programs and services required for the operation of such offices;

(3) Advise the joint legislative services committee on matters relating to computer services and computer needs and uses of the legislative computer system;

(4) Maintain on its electronic data processing equipment the complete text of Tennessee Code Annotated for the use of the general assembly and its staff and the Tennessee code commission and its staff;

(5) Coordinate and administer the scheduling and use of computer programs and machine time to facilitate application of computer and other office machine technology for the storing and retrieving all of the financial, factual, procedural, legal and other information necessary to serve all of the committees, officers and agencies of the general assembly; and

(6) Perform all other duties the joint legislative services committee, the speakers, or the general assembly may deem essential to the efficient operation of the legislative branch.



§ 3-16-102 - Director of legislative information systems.

The joint legislative services committee shall appoint, subject to the approval of the speaker of the senate and the speaker of the house of representatives, a director of legislative information systems, who shall be a graduate of an accredited college or university and shall have not less than five (5) years of practical experience in computer technology, including administrative and technical responsibility for developing and implementing a computer-oriented data processing system. The director and other personnel shall be chosen without reference to party affiliation but solely on the basis of fitness to perform the duties of the office. The director shall serve at the pleasure of the committee. The committee shall determine the compensation of the director, while the compensation of other personnel shall be determined by the committee upon recommendation of the director. Personnel shall be employed on recommendation of the director with the approval of the speakers.



§ 3-16-103 - Control, operation, and maintenance of legislative computer system and equipment.

The joint legislative services committee shall, through the office of legislative information systems, control, operate, and maintain the legislative computer system and the use of electronic data processing equipment in the legislative branch. The committee shall adopt policies, procedures, and guidelines for such system. The provisions of § 3-10-104 shall be applicable to such policies, procedures, and guidelines.



§ 3-16-104 - Office space and facilities.

Suitable office space and facilities shall be provided in Nashville convenient to the general assembly.






Chapter 17 - Tennessee Charitable Gaming Implementation Law

§ 3-17-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Charitable Gaming Implementation Law."



§ 3-17-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) A "501(c)(3) organization" means an entity that is exempt from federal income taxation under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a), as an organization described in § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), and, for the limited purposes of this chapter:

(A) Has been in continuous and active existence in this state for five (5) years immediately preceding the event date listed in an annual event application as an organization exempt from federal income taxation under § 501(a) of the Internal Revenue Code as an organization described in § 501(c)(3) of the Internal Revenue Code;

(B) Has been in continuous and active existence in this state for five (5) years immediately preceding the event date listed in an annual event application as an organization exempt from federal income taxation under § 501(a) of the Internal Revenue Code as an organization described in any subdivision of § 501(c) of the Internal Revenue Code, but, prior to submission of an annual event application, has received exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code;

(C) Has been conducting a fishing event for the benefit of youth for at least ten (10) successive years in the county in which it applies to hold an annual event, but, prior to submission of an annual event application, has received exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code;

(D) Has been operating for at least four (4) years in this state as part of an organization exempt from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code, but, prior to submission of an annual event application, has received separate exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code;

(E) Has been in continuous and active existence in Tennessee for three (3) years immediately preceding the event date listed in an annual event application as an organization described in § 501(c)(3) of the Internal Revenue Code, and has merged with an organization that had been in continuous and active existence in Tennessee for at least five (5) years as an organization described in § 501(c)(3) of the Internal Revenue Code; or

(F) Is a school foundation organized pursuant to § 49-2-612 and, prior to submission of an annual event application, has received exemption from federal taxation as an organization described in § 501(c)(3) of the Internal Revenue Code. No more than one (1) school foundation per public school per annual event period shall qualify as a 501(c)(3) organization pursuant to this subdivision (1)(F);

(2) "Annual event" means an event:

(A) Authorized by two-thirds (2/3) vote of all members elected to each house of the general assembly;

(B) Operated for the benefit of a 501(c)(3) organization located in Tennessee;

(C) Conducted with a single type of lottery game;

(D) Conducted on an event date; and

(E) Conducted at a location within a county where the organization maintains a physical presence or in a county that is contiguous to a county where the organization maintains a physical presence;

(3) "Annual event application" means the application made to the secretary of state to operate an annual event;

(4) "Event date" means the day of an annual event. For the purposes of this subdivision (4), "day" means a twenty-four-hour period beginning at twelve o'clock (12:00) midnight and ending at eleven fifty-nine post meridiem (11:59 p.m.);

(5) "Financial accounting" means a report of funds collected and expended for the annual event that is filed after completion of an annual event;

(6) "Person" means any individual, organization, trust, foundation, group, association, partnership, limited liability company, corporation, society, or any combination of them, or any other entity;

(7) "Secretary" means the secretary of state or the secretary of state's authorized representative; and

(8) (A) "Type of lottery game" means a game of chance played by any person eighteen (18) years of age or older, including raffles, reverse raffles, cakewalks and cakewheels, but expressly prohibiting pulltabs, punchboards, bingo, instant bingo, video lottery, instant and on-line lottery games of a type operated by the Tennessee education lottery corporation, keno and games of chance associated with casinos including, but not limited to, slot machines, roulette wheels, and the like;

(i) For the purpose of this subdivision (8), "bingo" means a specific game of chance in which participants use cards or paper sheets divided into horizontal and vertical spaces, each of which is designated by a letter and a number, and prizes are awarded on the basis of the letters and numbers on the card conforming to a predetermined and preannounced configuration of letters and numbers selected at random;

(ii) For the purpose of this subdivision (8), "cakewalks" and "cakewheels" mean a game of chance in which a participant is required to make a wager to select, or to receive, a prize with the winner determined by random selection through walking to music, colored space, a spinning wheel, drawing or any combination thereof;

(iii) For the purpose of this subdivision (8), "raffles" and "reverse raffles" mean a game of chance in which a participant is required to purchase a ticket, share, chance or similar record for a chance to win a prize, with the winner to be determined by random drawing;

(iv) For the purpose of this subdivision (8), "video lottery" means a lottery that allows a game to be played utilizing an electronic computer and an interactive terminal device, equipped with a video screen and keys, a keyboard or other equipment allowing input by an individual player, into which the player inserts coins or currency as consideration in order for play to be available, and through which terminal device, the player may receive free games or a voucher that can be redeemed for a cash or non-cash prize, or nothing, determined wholly or predominantly by chance;

(B) Any type of lottery game not expressly authorized in this subdivision (8) is prohibited.



§ 3-17-103 - Annual events -- Application -- Organizational requirements and restrictions -- Proceeds -- Omnibus list of qualifying applicants -- Submission of financial accounting.

(a) (1) (A) A 501(c)(3) organization seeking to operate an annual event for the benefit of that organization located in this state shall submit an annual event application to the secretary by January 31 each year for the annual event period beginning July 1 of that calendar year and ending June 30 of the subsequent calendar year.

(B) For purposes of the submission deadline, the postmark date on the annual event application shall be considered the date of submission.

(2) The organization shall be a 501(c)(3) organization as defined in § 3-17-102.

(3) (A) A 501(c)(3) organization, including chapters or affiliates operating under the same tax exemption, shall not operate more than one (1) annual event within any twelve-month period beginning July 1 and ending June 30.

(B) (i) An annual event shall be operated at a single location within a county in Tennessee where the 501(c)(3) organization has a physical presence or in a county that is contiguous to a county where the organization maintains a physical presence, as disclosed pursuant to § 3-17-104(e)(1), or a 501(c)(3) organization may operate an annual event on the same day in one (1) county where it has a physical presence in each grand division of the state as described in §§ 4-1-201 -- 4-1-204. Such location, or locations, shall be listed as the location of the annual event in the annual event application pursuant to § 3-17-104(e)(4).

(ii) Nothing in this subdivision (a)(3)(B) shall be construed to limit the ability of an organization to sell tickets, shares, chances or similar records for an authorized annual event in any political subdivision of this state.

(iii) No more than two (2) annual events per calendar month shall be held at the same location in each county during any annual event period. For the purpose of this subdivision (a)(3)(B), "location" means a single physical site in a county identified by an address or unique descriptive feature.

(C) Notwithstanding any provision of this chapter to the contrary, a 501(c)(3) organization authorized to conduct an annual event may change the location of the annual event if the location listed on the annual event application is subsequently unavailable during the time in which the annual event was to be conducted and if the following conditions are satisfied:

(i) Written notice is given to the secretary of state, Tennessee bureau of investigation and district attorney general for the judicial district in which the annual event is to be conducted, stating that the listed location is unavailable, the reason for unavailability, and the new location;

(ii) Sufficient public notice is given by means of posting notice on the organization's web site, if any, and by publication in a newspaper of general circulation in the county in which the annual event will be conducted; and

(iii) The new location complies with subdivision (a)(3)(B)(iii).

(4) (A) A 501(c)(3) organization may operate an annual event in conjunction with one (1) or more 501(c)(3) organizations under the following circumstances:

(i) Each 501(c)(3) organization files an independent annual event application including, but not limited to, the appropriate application fee, in accordance with this chapter;

(ii) Each 501(c)(3) organization submits, with the annual event application, a joint statement of authorization indicating the intention to conduct a joint annual event and listing all organizations participating in such joint event; and

(iii) Each 501(c)(3) applicant is in compliance with this chapter and is eligible for inclusion on the omnibus list.

(B) If one (1) or more 501(c)(3) organizations are not eligible for inclusion on the omnibus list, or fail to timely file an annual event application, all applicants for a joint annual event shall be excluded from the omnibus list. No provision of this subdivision (a)(4) shall be construed as authorizing a 501(c)(3) organization participating in a joint event to operate, participate or conduct, jointly or otherwise, more than one (1) annual event within any twelve-month period beginning July 1 and ending June 30.

(5) (A) (i) Except as otherwise provided in this subdivision (a)(5), a 501(c)(3) organization authorized to conduct an annual event pursuant to this chapter shall not employ, contract with, or otherwise utilize the services of any person including, but not limited to, any management company, consultant or other entity, to manage, conduct or operate any aspect of an annual event. An authorized annual event shall be managed, conducted and operated only by bona fide directors, officers or employees of a 501(c)(3) organization who:

(a) Manage, conduct or operate only one (1) such annual event in any twelve-month period beginning on July 1 and ending on June 30 each year for any 501(c)(3) organization; and

(b) Receive no compensation for duties associated with the annual event from the proceeds of the annual event except compensation otherwise due to such person in the normal course of business. In no event shall such person's normal compensation, or any other form of compensation or benefit including, but not limited to, any bonus payment or any other form of supplemental payment, be based upon or determined by reference to a percentage of the proceeds derived from the operation of the annual event, the number of people participating in the annual event or any other factor related to the annual event.

(ii) Unpaid volunteer personnel, including members of a 501(c)(3) organization, may be utilized by a 501(c)(3) organization to manage, conduct or operate an annual event.

(B) (i) Nothing in this subdivision (a)(5) or § 39-17-654(b) shall be construed as prohibiting a 501(c)(3) organization from purchasing, leasing or accepting donations of prizes, facilities, locations, advertising services, printing services, telephone services and any records, devices or other supplies necessary to conduct an authorized annual event; provided, that the compensation paid for such purchases or leases shall not be at a price greater than fair market value and shall not be based on a percentage of the proceeds of an annual event or by any other contingency agreement based on the proceeds of an annual event.

(ii) No 501(c)(3) organization shall purchase or lease prizes, facilities, locations, advertising services, printing services, telephone services and any records, devices or other supplies necessary to conduct an authorized annual event from any director, officer or employee of the 501(c)(3) organization.

(6) (A) Except as provided in subdivision (a)(6)(B), a 501(c)(3) organization authorized to conduct an annual event pursuant to this chapter shall return all of the gross proceeds, less any amount expended pursuant to subdivision (a)(5)(B), to the organization for the purposes or programs described in § 3-17-104(e)(6), but in any event, a 501(c)(3) organization shall return at least twenty-five percent (25%) of gross proceeds to the organization for the purposes or programs described in § 3-17-104(e)(6).

(B) A 501(c)(3) organization that fails to return at least twenty-five percent (25%) of gross proceeds from the annual event to the purposes or programs described in § § 3-17-104(e)(6) in any year shall file notice with the secretary on a form prescribed by the secretary. If, in the sound discretion of the secretary, the organization was not at fault in failing to return the required percentage, the organization shall be allowed to file an annual event application for the next annual event period; provided, that if an organization fails to return the required percentage in two (2) consecutive annual event periods, the organization shall be permanently disqualified from filing annual event applications. If an organization is not permitted by the secretary to file an event application pursuant to this subdivision (a)(6)(B), the organization may request a review and appeal pursuant to the procedures set forth in § 3-17-105(g) and (h).

(C) As used in this subdivision (a)(6), gross proceeds shall not include revenue disclosed as the fair market value of any donated prizes, goods and services.

(7) A 501(c)(3) organization seeking authorization to conduct an annual event pursuant to this chapter shall be in compliance with the registration requirements for charitable organizations set forth in title 48, chapter 101, part 5, or be exempt from annual registration pursuant to § 48-101-502.

(b) The secretary shall review all annual event applications timely submitted and shall transmit an omnibus list of qualifying applicants to the clerk of the senate and the clerk of the house of representatives in an electronic format, as is required by the respective clerks, on or before March 1 of each year. The omnibus list shall include, at a minimum, the name of the 501(c)(3) organization, the name of the event, the type of lottery game, the event date for the event and the location or locations of the event. The omnibus list shall list 501(c)(3) organizations alphabetically by county in which the annual event is proposed to be operated.

(c) Upon authorization by the general assembly, the clerk of the house last approving such authorization shall transmit a copy of such authorization to the secretary and to each district attorney general. The secretary shall transmit such authorization to each authorized 501(c)(3) organization at the mailing address listed in such organization's annual event application; provided, that in the case of an organization with multiple chapters, branches or affiliates in Tennessee, such authorization shall be transmitted only to the primary mailing address of the applicant. Such authorization shall be posted on the web site of the secretary with such additional information as the secretary deems appropriate. At a minimum, the secretary shall post the name of the 501(c)(3) organization, the name of the event, the type of lottery game, the event date for the event and the location, or locations, of the event.

(d) (1) (A) An authorized annual event shall be held within twenty-eight (28) calendar days of the event date listed in the annual event application; provided, that nothing in this subdivision (d)(1) shall be construed as allowing two (2) annual events in any one-year period or as allowing a 501(c)(3) organization to operate an annual event at authorized multiple locations on separate days.

(B) A 501(c)(3) organization shall give notice to each chief law enforcement officer of the county or municipality in which the annual event shall be conducted one hundred thirty (130) days prior to the event date listed in the annual event application; provided, that if the event date is within one hundred thirty (130) days from notification of authorization to conduct an annual event, the 501(c)(3) organization shall immediately, upon receipt of such notification and prior to the commencement of selling any tickets, shares, chances or similar records, give notice to the chief law enforcement officer of each county or municipality in which the annual event shall be conducted. In accordance with subdivision (d)(1)(A), if the actual event date is different than the event date listed in the annual event application, a 501(c)(3) organization shall give an additional notice to each chief law enforcement officer of the county or municipality in which the annual event shall be conducted prior to conducting the annual event. For the purposes of this subdivision (d)(1)(B), "notice" means a letter sent by certified mail, or by actual physical delivery of a letter to the chief law enforcement officer or such officer's designee, containing, at a minimum, the following information:

(i) The name of the 501(c)(3) organization;

(ii) The name of the event;

(iii) The location of the event, including the physical address where the annual event will be conducted;

(iv) The type of lottery game to be conducted;

(v) The event date for the event listed in the annual event application;

(vi) If applicable, the actual event date for the annual event if different than the event date listed in the annual event application;

(vii) If applicable, additional locations of the event, including the physical address where the annual event will be conducted, if such event will be operated at authorized multiple locations;

(viii) The name, address and telephone number of the 501(c)(3) organization's chair, president or chief administrative officer; and

(ix) If applicable, the name, address and telephone number of the person responsible for the operation of the annual event for the 501(c)(3) organization, if different than the organization's chair, president or chief administrative officer.

(2) Except as provided in subdivision (d)(3), upon receipt of authorization from the secretary pursuant to subsection (c), a 501(c)(3) organization may conduct all necessary activities for such event including, but not limited to, planning, advertising, promoting, printing of materials and tickets, shares, chances or similar records and the transportation of such records and other devices.

(3) A 501(c)(3) organization, or any person authorized pursuant to subdivision (a)(5)(A) on behalf of the 501(c)(3) organization, may sell tickets, shares, chances or similar records on the actual date of the annual event and for one hundred twenty (120) days immediately preceding the event date listed in the application and for any period after the event date listed in the annual event application but prior to the actual date of the annual event if such actual date is after the event date in accordance with subdivision (d)(1). No person shall sell tickets, shares, chances or similar records outside of the period authorized by this subdivision (d)(3). Notwithstanding any provision of this chapter to the contrary, the secretary shall establish rules and regulations concerning modification of the actual dollar amounts at which a ticket, share, chance or other similar record shall be sold by a 501(c)(3) organization authorized to conduct an annual event; provided, that only one (1) such modification shall be made prior to the sale of any ticket, share, chance or other similar record and only in amounts within fifty dollars ($50.00) of the actual dollar amounts disclosed pursuant to § 3-17-104(e)(5). Tickets, shares, chances or other similar records may be sold at a single price or at different value levels or tiers. If tickets, shares, chances or other similar records are sold at different value levels or tiers, then the organization shall keep a written or electronic record of each sale, which shall include the name, the amount paid, the mailing address, and the contact information of the purchaser for the purpose of issuing refunds if a cancellation of the annual event occurs.

(e) (1) Within ninety (90) days following the event date listed in the annual event application, a financial accounting as required pursuant to § 3-17-106 shall be submitted by the organization to the secretary.

(2) For purposes of this chapter, the postmark date on the financial accounting shall be considered the date of submission.

(3) The secretary shall post such accounting, or a synopsis of such accounting, on the web page of the secretary.

(f) [Deleted by 2014 amendment, effective July 1, 2014.]



§ 3-17-104 - Annual event application -- Requirements.

(a) All annual event applications shall be submitted to the secretary from July 1 to January 31 for the annual event period beginning July 1 following the close of the application period and ending June 30 of the subsequent calendar year.

(b) The secretary shall develop a uniform application form for annual event applications. The secretary is encouraged to utilize, to every extent possible, web-based forms and procedures for annual event applications.

(c) (1) An application fee shall be paid at the time of submission of an annual event application. Annual event applications shall not be accepted by the secretary unless accompanied by the appropriate application fee.

(2) The secretary shall collect a reasonable fee for annual event applications. The secretary may establish a fee schedule for annual event applications based on the gross revenue of the annual event. No fee shall exceed seven hundred dollars ($700). Funds collected under this chapter shall be used by the secretary and the Tennessee bureau of investigation to defray the cost of administering this chapter, including, but not limited to, the cost of investigations pursuant to § 3-17-113.

(3) Annual event application fees are nonrefundable.

(d) All annual event applications shall be signed by the 501(c)(3) organization's chair, president or chief administrative officer and the preparer of the application. Such persons shall certify under oath and subject to criminal penalties, including perjury, that the information contained in the annual event application is true and accurate.

(e) A 501(c)(3) organization filing an annual event application shall submit, on a form prescribed by the secretary, the following information:

(1) The name, mailing address and physical address of the 501(c)(3) organization. If the organization has multiple chapters or affiliates in Tennessee operating under the same tax exemption, the organization shall submit the physical addresses and mailing addresses of such multiple locations; provided that, for the purposes of this chapter, a post office box, or similar address at a mail or package delivery service, shall not be considered a physical address. If the principal office of the 501(c)(3) is outside Tennessee, the organization shall submit the physical address and mailing address of such principal location;

(2) The name of the event;

(3) The date of the event;

(4) The location of the event;

(5) A description of the type of lottery game to be conducted. Such description shall include the estimated number of tickets, shares, chances or other similar records to be offered and the actual dollar amount at which a ticket, share, chance or other similar record shall be sold; provided that, if tickets, shares, chances or other similar records are to be sold at different value levels or tiers, then the actual dollar amounts and structure of such value levels or tiers;

(6) A description of the charitable use of the proceeds from the event;

(7) The name and telephone number of a contact person for the event;

(8) A copy of the organization's determination letter from the internal revenue service showing that the organization is exempt from federal income taxation under § 501(a) of the Internal Revenue Code as an organization described in § 501(c)(3) of the Internal Revenue Code;

(9) (A) A copy of the 501(c)(3) organization's last annual report, Form 990, filed with the internal revenue service and any attached schedules for the organization's tax year ending immediately preceding the annual event application;

(B) If the organization has not filed an annual report with the internal revenue service for the organization's tax year ending immediately preceding the annual event application, the organization shall submit an affidavit from the 501(c)(3) organization's chair, president or administrative officer affirming that the organization has not filed an annual report and shall begin to file annual reports as required by the provisions of this chapter; provided, that the organization may submit such affidavit only one (1) time;

(C) An organization shall not be required to comply with this subdivision (e)(9) if it is not required to file a Form 990 with the internal revenue service; provided, that the organization submits proof of such determination by the internal revenue service;

(10) The names and addresses of the officers, directors, trustees, and the principal salaried executive staff officer of the 501(c)(3) organization;

(11) A sworn statement that the organization has been in continuous and active existence as a 501(c)(3) organization located in Tennessee as defined by § 3-17-102(1);

(12) A sworn statement that no officer, director, trustee, or the principal salaried executive staff officer of the 501(c)(3) organization has been convicted of a violation of § 39-14-103, § 39-14-104, § 39-14-105, § 39-16-702, § 39-16-703, title 39, chapter 17, parts 5 or 6, or a similar offense in another jurisdiction; and

(13) A sworn statement that the board of the organization has approved the filing of an annual event application and intends to operate an annual event if authorized by the general assembly.



§ 3-17-105 - Omnibus list.

(a) The secretary shall examine each annual event application submitted under this chapter for inclusion on the omnibus list. An annual event shall be included on the omnibus list if:

(1) All annual event application filing requirements of § 3-17-104 are met;

(2) The secretary determines that the 501(c)(3) organization has been recognized by the internal revenue service as a tax exempt 501(c)(3) organization and that such exemption is valid at the time of filing an annual event application;

(3) The secretary determines that the organization is a 501(c)(3) organization as defined in § 3-17-102; and

(4) The type of lottery game is authorized by the provisions of this chapter and article XI, § 5 of the Constitution of Tennessee.

(b) (1) The secretary shall establish rules and regulations concerning the acceptance of amendments to annual event applications otherwise consistent with this chapter including, but not limited to, amendments concerning conflicting locations for an annual event.

(2) Notwithstanding any law to the contrary, an organization may submit a request for a location or date change, regardless of whether such location or date is in actual conflict with another organization, to the secretary no later than twelve o'clock (12:00) noon central standard time (CST) on the fifteenth day of February each year.

(c) The secretary shall include all qualified annual event applicants on an omnibus list to be transmitted to the general assembly pursuant to the provisions of § 3-17-103(b).

(d) (1) Except as provided in subdivision (d)(2)(B), no extension of time shall be granted for submission, or completion, of an annual event application after the application deadline has passed for the appropriate annual event period.

(2) (A) Except as provided in subdivision (d)(2)(B), the secretary shall have no authority to accept, and shall not accept, an annual event application, or an amendment to an annual event application, submitted after the application deadline has passed for the appropriate annual event period as established pursuant to § 3-17-103(a)(1).

(B) For annual event applications submitted by twelve o'clock (12:00) noon central standard time (CST) prior to January 31 each year, the secretary shall notify any organization that would not otherwise be included on the omnibus list of the reason, or reasons, why such organization would not be included. Such notification shall be made by February 15 each year. Any such organization may submit an amended annual event application to the secretary no later than twelve o'clock (12:00) noon CST on the last day of February. Any such annual event shall be included on the omnibus list if the amended annual event application complies with this chapter.

(e) An annual event application may be permanently withdrawn prior to the date of transmission of the omnibus list to the general assembly; provided, that once withdrawn, the 501(c)(3) organization may not resubmit an annual event application for the annual event period in which the previously submitted application was withdrawn.

(f) If an annual event application is not included in the omnibus list, the secretary shall transmit notification to the applicant stating the basis for such non-inclusion. The secretary shall transmit such notice to the applicant at the primary mailing address listed in such applicant's annual event application.

(g) An applicant whose application is not included in the omnibus list may request in writing that the secretary reconsider the determination; provided, that such written request is filed with the secretary within ten (10) calendar days from the date of notification of non-inclusion. The secretary shall reconsider such determination and issue a final decision within ten (10) calendar days of receipt of such written request for reconsideration.

(h) (1) Review of final decisions of the secretary shall be heard by the Tennessee claims commission in accordance with rules and regulations promulgated by the commission. It is the intent of the general assembly that reviews pursuant to this subsection (h) shall be heard on an expedited basis. The venue for any such review shall be in the middle division of the Tennessee claims commission.

(2) A petition for review shall be filed not later than ten (10) calendar days after issuance of the final decision by the secretary. Copies of the petition shall be served upon the secretary and the attorney general and reporter.

(3) The review shall be conducted by the claims commission on the small claims docket pursuant to § 9-8-403 and shall be confined to the record of proceedings before the secretary.

(4) The claims commission shall issue written findings of fact and conclusions of law as to whether the secretary's decision was:

(A) Clearly erroneous; or

(B) Arbitrary and capricious.

(5) The claims commission shall have no authority to award monetary damages in any review made pursuant to this section.



§ 3-17-106 - Financial accounting -- Requirements.

(a) (1) An organization authorized by the general assembly to operate an annual event shall file, within ninety (90) calendar days following the actual event date, a financial accounting with the secretary in accordance with this section.

(2) An organization that fails to file its financial accounting in accordance with this section may be assessed a late fee of twenty-five dollars ($25.00) for each month, or portion thereof, that the accounting is late. The late filing fee shall accompany every late-filed financial accounting. If an organization fails to timely file the required financial accounting in any two (2) of three (3) consecutive annual event periods, the organization may, in the discretion of the secretary, be disqualified from filing future annual event applications, which decision is subject to the review and appeal procedures provided in § 3-17-105(g) and (h).

(b) For events grossing fifty thousand dollars ($50,000) or less, the organization shall file a financial accounting, on a form prescribed by the secretary, showing the following:

(1) The gross amount of money received from the annual event;

(2) The amount of money expended by the organization including, for amounts exceeding one hundred dollars ($100), the name and address of the payee, the category of expense, and the amount expended;

(3) The amount of money disbursed, or to be disbursed, to the charitable programs or purposes of the 501(c)(3) organization including, but not limited to, sufficient documentation indicating that all of the gross proceeds, less any amount expended pursuant to § 3-17-103(a)(5)(B), have been used, or have been earmarked, for the purposes or programs described in § 3-17-104(e)(6); and

(4) A list of all prize winners, including their names and addresses, of cash, goods or services valued at more than fifty dollars ($50.00) and the prize received.

(c) For events grossing more than fifty thousand dollars ($50,000), the organization shall file an audited financial statement prepared by an independent certified public accountant or an independent public accountant, on a form prescribed by the secretary, showing the following:

(1) The gross amount of money received from the proceeds of the annual event;

(2) The amount of money disbursed, or to be disbursed, to the charitable programs or purposes of the 501(c)(3) organization including, but not limited to, sufficient documentation indicating that all of the gross proceeds, less any amount expended pursuant to § 3-17-103(a)(5)(B), have been used, or have been earmarked, for the purposes or programs described in § 3-17-104(e)(6);

(3) An itemized list, including the name and address of the payee, of the amounts spent for all expenses; provided, that individual expenses of one hundred dollars ($100) or less may be listed as miscellaneous expenses, by category, so long as the aggregate sum of all miscellaneous expenses is less than five thousand dollars ($5,000); and

(4) A list of all prize winners, including their names and addresses, of cash, goods or services valued at more than fifty dollars ($50.00) and the prize received.

(d) In the case of an annual event held jointly by two (2) or more 501(c)(3) organizations as provided in § 3-17-103(a)(4), the financial accounting filed pursuant to this section shall be based on the gross amount of money jointly received and shall, in addition to the applicable requirements of subsection (b) or (c), show the amount disbursed, or to be disbursed, to each participating 501(c)(3) organization. Such organizations may file the same financial accounting; provided, that the signature requirements of subsection (e) are satisfied.

(e) For events grossing fifty thousand dollars ($50,000) or less, all financial accountings required by this section shall be signed by the chair, president or chief administrative officer of the 501(c)(3) organization and the preparer of the report, or, if the chair, president or chief administrative officer is the preparer of the report, by such person and by one additional officer of the 501(c)(3) organization. For events grossing more than fifty thousand dollars ($50,000), all financial accountings required by this section shall be signed by the chair, president or chief administrative officer of the 501(c)(3) organization and the preparer of the report. Such persons shall certify under oath and subject to criminal penalties, including perjury, that the information contained in the report is a true and accurate accounting of the funds received and expended during operation of the annual event.

(f) (1) A 501(c)(3) organization that has received authorization to conduct an annual event, or conduct an annual event at multiple locations, may, at the discretion of the organization, cancel an annual event, or, if authorized at multiple locations, cancel a location of the annual event; provided, that:

(A) An affidavit from the 501(c)(3) organization's chair, president or chief administrative officer is filed with the secretary and the chief law enforcement officer of the county or municipality stating that the annual event, or a location of a multiple location annual event, is cancelled, and the nature of the cancellation, within ten (10) calendar days of the decision to cancel the event or location. Such cancellation shall be posted on the web site of the secretary. Notwithstanding any provision of this chapter to the contrary, if a single location annual event is cancelled, no other notice to the chief law enforcement officer of the county or municipality or a financial accounting shall be required, except as provided in subdivision (f)(1)(B); if a location of a multiple location annual event is cancelled, no other notice to the chief law enforcement officer of the county or municipality of the cancelled location is required; and

(B) If cancellation occurs after the commencement of the sale of tickets, shares, chances or similar records, a full refund is offered for at least ninety (90) days following cancellation; provided, that if a location of a multiple location annual event is cancelled, only tickets, shares, chances or similar records for the cancelled location shall be required to be offered for at least ninety (90) days following cancellation. If a different value level or tiered pricing annual event is cancelled, any refund shall be for either the actual amount received by the organization as evinced by the record of each sale or, if such record is lost or destroyed, the highest value level or tiered price charged on a per ticket, share, chance or other similar record basis. A 501(c)(3) organization shall give reasonable public notice of cancellation in the area in which tickets, shares, chances or similar records were sold, including the terms of the refund offered. Such terms shall be included in the affidavit required pursuant to subdivision (f)(1)(A), including a mailing or physical address to submit a refund claim; and, within ninety (90) days of cancellation of an annual event, or a location of a multiple location annual event, the organization shall file an accounting of tickets sold, refunds made and ticket proceeds remaining with the secretary and the chief law enforcement officer of the county or municipality. Any remaining ticket proceeds shall be used in furtherance of the charitable purposes or programs described in § § 3-17-104(e)(6) of the organization's annual event application.

(2) No annual event cancelled pursuant to this subsection (f) may be conducted during the annual event period. No multiple location annual event for which a location is cancelled pursuant to this subsection (f) may be conducted at such cancelled location during the annual event period.

(g) (1) Notwithstanding any other provision of this section to the contrary, for authorized annual events whose gross revenue does not actually exceed five thousand dollars ($5,000), the organization shall file a financial accounting, on a form prescribed by the secretary, including the following:

(A) The gross amount of money received from the annual event;

(B) The amount expended for prizes and administrative costs; and

(C) The amount of money disbursed, or to be disbursed, to the charitable programs or purposes of the 501(c)(3) organization.

(2) (A) If the secretary determines that the gross revenue reported in subdivision (g)(1) exceeds five thousand dollars ($5,000), the 501(c)(3) organization shall remit to the secretary the full application fee as required pursuant to § 3-17-104(c)(2), less the reduced fee remitted with the annual event application. Any payment to be remitted pursuant to this subdivision (g)(2)(A) shall be submitted contemporaneously with an updated financial accounting report prepared in accordance with the financial accounting requirements of subsections (b)-(e).

(B) An organization required to remit an additional payment pursuant to subdivision (g)(2)(A) shall, in the next annual event application period, pay the full application fee as required pursuant to § 3-17-104(c)(2).



§ 3-17-107 - Public records -- Release of information.

Applications, reports, and all other documents and information required to be filed under this chapter, or by the secretary, shall be public records in the office of the secretary. The secretary, in the secretary's discretion, may compile, summarize, publish, or otherwise release to the public any information contained in applications and any other documents filed with or received by the secretary under this chapter.



§ 3-17-108 - Recordkeeping.

(a) Every 501(c)(3) organization subject to the provisions of this chapter and the rules and regulations prescribed by the secretary, shall keep:

(1) True and accurate fiscal records including, but not limited to, all income and expenses; and

(2) True and accurate records regarding the conduct of any annual event, including records of any documents, information, notices, or applications required to be prepared or filed pursuant to this chapter. Unless otherwise provided, such records shall be retained for a period of at least five (5) years after the event date to which they relate.

(b) Upon request and at a reasonable time and place within Tennessee, such records, as well as any other records regarding annual events within this state, shall be made available to the secretary, the state and local government committee of the senate and the state government committee of the house of representatives, the attorney general and reporter, or an appropriate district attorney general for inspection.



§ 3-17-109 - Restrictions on purchase of tickets, shares, chances, or similar records -- Restrictions on prizes and awards.

(a) No ticket, share, chance or similar record shall be purchased by and no prize or award shall be paid to:

(1) Any member of the board of directors of a 501(c)(3) organization authorized by the general assembly to operate an annual event for such organization;

(2) Any officer or employee of a 501(c)(3) organization authorized by the general assembly to operate an annual event for such organization;

(3) Any member of the immediate family of any person described in subdivisions (a)(1) or (a)(2) residing as a member of the same household in the principal place of residence of any such person;

(4) Any member of the general assembly during such member's term of office as a member of the general assembly; or

(5) The secretary or any employee of the secretary during the secretary's term of office and such employee's term of employment with the secretary.

(b) No ticket, share, chance or similar record for any specific authorized annual event shall be purchased by, and no prize or award shall be paid to:

(1) Any person providing printing services, telephone services and any records, devices or other gaming related supplies to conduct such specific authorized annual event;

(2) Any officer, employee, agent or subcontractor of any person described in subdivision (b)(1); or

(3) Any member of the immediate family of any person described in subdivisions (b)(1) or (b)(2) residing as a member of the same household in the principal place of residence of any such person.

(c) For the purposes of this section, "immediate family" means a spouse, child, step-child, brother, sister, son-in-law, daughter-in-law, parent or grandparent.

(d) No ticket, share, chance or similar record for any specific authorized annual event shall be purchased by, and no prize or award shall be paid to, any individual providing prizes or any member of the immediate family of any individual providing prizes residing as a member of the same household in the principal place of residence of such individual.



§ 3-17-110 - Name of organization on ticket, share, chance or similar record -- Method of payment of prizes and awards -- Limitations on prices and awards.

(a) The ticket, share, chance or other similar record shall bear on its face the name of the 501(c)(3) organization on whose behalf the event is being conducted.

(b) All cash prizes or awards exceeding fifty dollars ($50.00) shall be paid by check from a designated account of the organization to a named individual. In the case of non-cash prizes or awards, payment shall be in the form of goods or services and, if applicable, by an appropriate legal instrument including, but not limited to, deeds, titles and gift certificates. Checks or other legal instruments payable to "cash" or "bearer" are expressly prohibited.

(c) (1) For single location annual events, the total value of all prizes awarded per annual event shall not exceed two hundred fifty thousand dollars ($250,000); provided, that such limitation shall not apply to prizes of real property.

(2) For multiple location annual events, the total value of all prizes awarded per annual event location shall not exceed one hundred fifty thousand dollars ($150,000); provided, that such limitation shall not apply to prizes of real property.

(3) Notwithstanding subdivisions (c)(1) and (2), for annual events conducted by a 501(c)(3) organization that does not intend to raise gross revenue from the annual event exceeding five thousand dollars ($5,000), the total value of all prizes awarded per annual event shall not exceed twenty-five thousand dollars ($25,000).

(d) Authorized 501(c)(3) organizations offering a prize of real property pursuant to subsection (c) may offer a cash equivalent prize not to exceed the fair market value of the real property; provided, that any such cash equivalent prize shall be disclosed in the rules of the specific annual event prior to the sale of any ticket, share, chance or other similar record for such annual event and, if a cash equivalent prize is awarded, shall comply with subsection (b).



§ 3-17-111 - Disqualification.

Any person who is convicted of a violation of § 39-16-702, § 39-16-703, or title 39, chapter 17, parts 5 and 6 shall be permanently disqualified from submitting an annual event application.



§ 3-17-112 - Preemption.

The general assembly, by enacting this chapter, intends to preempt any other regulation of the area covered by this chapter. No political subdivision or agency may enact or enforce a law, ordinance, resolution or regulation that regulates or prohibits any conduct in the area covered by this chapter.



§ 3-17-113 - Compliance -- Penalties -- Hearings -- Investigations.

(a) The secretary may publicly or privately investigate, as the secretary of state deems necessary, any person or organization that the secretary has reason to believe has violated this chapter. The secretary may assess a civil penalty against any person, or a 501(c)(3) organization, not to exceed fifty thousand dollars ($50,000) for a violation of this chapter or any rule or regulation adopted pursuant to this chapter. Any hearing on the imposition of a civil penalty pursuant to this section shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The Tennessee bureau of investigation shall have jurisdiction over, and shall investigate, violations of §§ 39-17-651 -- 39-17-657 and reports of official misconduct concerning this chapter in a manner consistent with title 38, chapter 6, part 1.

(c) Subsection (a) shall apply to applications and annual events to be conducted on and after July 1, 2005.



§ 3-17-114 - Criminal background checks.

(a) The secretary of state may establish, by duly promulgated rules and regulations, the procedures and criteria for requiring and obtaining criminal background checks for officers, directors, trustees, and the principal salaried executive staff officer who will operate the annual event for a 501(c)(3) organization. No background check shall be conducted on any such person unless the secretary finds good cause, based upon objective criteria, that the information contained in the annual event application, or supporting documentation, is ambiguous, false or insufficient; provided, that a background check may be required for good cause if based upon reliable information from a law enforcement agency. The secretary of state may utilize the Tennessee bureau of investigation or the federal bureau of investigation to conduct criminal background checks.

(b) Procedures and payments of costs associated with criminal background checks shall be governed by §§ 38-6-103 and 38-6-109. The 501(c)(3) organization that has filed an annual event application shall be responsible for payment of all criminal background checks required by this section. The secretary of state shall not pay for any criminal background check required by this section.

(c) Criminal background checks may include fingerprint checks against state and federal criminal records maintained by the Tennessee bureau of investigation and the federal bureau of investigation.

(d) The secretary of state shall be immune from suit for declining to approve the conducting of an annual event based upon criminal background information received pursuant to this section.

(e) (1) In the event that the secretary establishes procedures and criteria for requiring and obtaining criminal background checks, such checks shall not be performed upon officers, directors or trustees who receive no compensation for their duties associated with the 501(c)(3) organization.

(2) In the event that the secretary establishes procedures and criteria for requiring and obtaining criminal background checks, such provisions shall only apply to annual event applications for the operation of annual events to be conducted on and after July 1, 2005.



§ 3-17-115 - Rules and regulations by secretary of state.

(a) The secretary of state is authorized to promulgate rules and regulations as the secretary of state may deem necessary to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Notwithstanding §§ 4-5-208 and 4-5-209 or any other law to the contrary, the secretary of state is authorized to promulgate emergency rules to implement this chapter.



§ 3-17-116 - Rules and regulations by the claims commission.

(a) The Tennessee claims commission is authorized to promulgate rules and regulations as the commission may deem necessary to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Notwithstanding §§ 4-5-208 and 4-5-209 or any other law to the contrary, the Tennessee claims commission is authorized to promulgate emergency rules to implement this chapter.






Chapter 18 - Article V Conventions

§ 3-18-101 - Application of chapter.

This chapter shall apply whenever an Article V convention is called.



§ 3-18-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Alternate delegate" means an individual elected as an alternate delegate as provided by this chapter;

(2) "Article V convention" means a convention for proposing amendments to the Constitution of the United States called for by the states under Article V of the Constitution of the United States;

(3) "Delegate" means an individual elected as provided by this chapter to represent Tennessee at an Article V convention;

(4) "House of representatives" means the house of representatives of the general assembly;

(5) "Paired delegate" means the delegate with whom an alternate delegate is paired as provided by this chapter; and

(6) "Senate" means the senate of the general assembly.



§ 3-18-103 - Joint resolution to provide instructions.

(a) At the time delegates and alternate delegates are elected, the general assembly shall adopt a joint resolution to provide instructions to the delegates and alternate delegates regarding the following:

(1) The rules of procedure; and

(2) Any other matter relating to the Article V convention that the general assembly considers necessary.

(b) The general assembly may amend the instructions at any time by joint resolution.



§ 3-18-104 - Duties of alternate delegates -- Votes and attempted votes made outside of instructions and established limits void -- Forfeiture of delegate's appointment.

(a) An alternate delegate shall:

(1) Act in the place of the alternate delegate's paired delegate when the alternate delegate's paired delegate is absent from the Article V convention; or

(2) Replace the alternate delegate's paired delegate if the alternate delegate's paired delegate vacates the office.

(b) A vote cast by a delegate or an alternate delegate at an Article V convention that is outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention;

is void.

(c) A delegate or alternate delegate who votes or attempts to vote outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention;

forfeits the delegate's appointment by virtue of that vote or attempt to vote.

(d) The paired alternate delegate of a delegate who forfeits appointment under subsection (c) becomes the delegate at the time the forfeiture of the appointment occurs.



§ 3-18-105 - Application to call convention of no effect if all delegates and alternates vote or attempt to vote outside scope of instructions and established limits.

The application of the general assembly to call an Article V convention for proposing amendments to the Constitution of the United States ceases to be a continuing application and shall be treated as having no effect if all of the delegates and alternate delegates vote or attempt to vote outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention.



§ 3-18-106 - Offense of delegate or alternate knowingly or intentionally voting or attempting to vote outside of scope of instructions or established limits -- Class E felony.

(a) It is an offense for a delegate or alternate delegate to knowingly or intentionally vote or attempt to vote outside the scope of:

(1) The instructions established by a joint resolution adopted under § 3-18-103; or

(2) The limits placed by the general assembly in a joint resolution that calls for an Article V convention for the purpose of proposing amendments to the Constitution of the United States on the subjects and amendments that may be considered by the Article V convention.

(b) A violation of subsection (a) is a Class E felony.



§ 3-18-107 - Qualifications for appointment as delegate or alternate delegate.

(a) An individual must satisfy the following requirements to be appointed as a delegate or as an alternate delegate to an Article V convention:

(1) The individual shall be a resident of Tennessee for at least one (1) full year immediately prior to the appointment;

(2) The individual shall be a registered voter in Tennessee;

(3) The individual shall be at least eighteen (18) years of age; and

(4) The individual shall not be registered or required to be registered as a lobbyist under chapter 6, part 3 of this title or under § 2 U.S.C. 1603, or rules or regulations adopted under such laws.

(b) An individual may not be appointed as a delegate or as an alternate delegate if the individual holds a federal elected or appointed office. The two (2) delegates shall reside in different grand divisions of this state, and one (1) of the two (2) alternate delegates shall reside in the grand division not represented by the two (2) delegates.



§ 3-18-108 - Number of delegates to be appointed -- Special session to be called if general assembly not in session.

(a) Whenever an Article V convention is called, the general assembly shall appoint:

(1) The number of delegates allocated to represent Tennessee; and

(2) An equal number of alternate delegates, under rules adopted jointly by the house of representatives and the senate. Unless established otherwise by the rules and procedures of an Article V convention, it shall be assumed that Tennessee has two (2) delegates and two (2) alternate delegates designated to represent Tennessee.

(b) If the general assembly is not in session during the time during which delegates to an Article V convention must be appointed, the governor shall call the general assembly into special session under Article III, § 9 of the Constitution of Tennessee for the purpose of appointing delegates and alternate delegates.



§ 3-18-109 - Required votes for election of delegates or alternate delegates -- Recall and replacement of delegates -- Joint resolution required.

(a) To be elected a delegate or an alternate delegate, an individual shall receive, in each house of the general assembly, a two-thirds (2/3) vote of all the members to which such house is entitled under the Constitution of Tennessee.

(b) At the time of election, each alternate delegate shall be paired with a delegate as provided in a joint resolution adopted by the general assembly.

(c) The general assembly may recall any delegate or alternate delegate and replace that delegate or alternate delegate with an individual appointed under this section at any time.

(d) The general assembly shall appoint or recall delegates or alternate delegates by joint resolution.



§ 3-18-110 - Delegate or alternate delegate not lucrative office -- Payment for expenses and mileage.

(a) A delegate or an alternate delegate shall not receive compensation, but shall be eligible for reimbursement for expenses and mileage in accordance with the regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(b) For purposes of Article II, § 26 of the Constitution of Tennessee, the position of delegate or alternate delegate is not a lucrative office.

(c) All funds necessary to pay expenses under subsection (a) shall be paid from appropriations to the general assembly.



§ 3-18-111 - Oath.

(a) Each delegate and alternate delegate shall, after appointment and before the delegate or alternate delegate may exercise any function as delegate or alternate delegate, execute an oath in writing that the delegate or alternate delegate will:

(1) Support the Constitution of the United States and the Constitution of Tennessee;

(2) Faithfully abide by and execute any instructions to delegates and alternate delegates adopted by the general assembly and as may be amended by the general assembly at any time; and

(3) Otherwise faithfully discharge the duties of delegate or alternate delegate.

(b) A delegate's or alternate delegate's executed oath shall be filed with the secretary of state.









Title 4 - State Government

Chapter 1 - General Provisions

Part 1 - Sovereignty and Jurisdiction

§ 4-1-101 - Sovereignty coextensive with boundary.

The sovereignty and jurisdiction of the state is coextensive with the boundaries of the state, but the extent of such jurisdiction over places that have been or may be ceded to the United States is qualified by the terms of such cession.



§ 4-1-102 - Protection of territory.

The governor and all subordinate officers of this state are empowered to protect the territory of this state, within its defined limits in all the courts of the country, and the governor may employ counsel for this purpose whenever, in the governor's judgment, it becomes necessary in order to protect this state and the citizens of the commonwealth against illegal encroachments upon their rights, the fee for such services to be fixed by the governor and approved by the attorney general and reporter.



§ 4-1-103 - Concurrent jurisdiction of boundary waters.

This state has concurrent jurisdiction on the waters of any river that forms a common boundary between this and any other state.



§ 4-1-104 - Mississippi River -- Criminal jurisdiction.

(a) The criminal jurisdiction of this state is extended as follows: Beginning at a point where the north boundary line of Tennessee intersects the east bank of the Mississippi River and extending west along a line in extension of and parallel to the north boundary of Tennessee to the west bank of the Mississippi River, in the state of Missouri; thence south along that bank, passing the line dividing the states of Missouri and Arkansas, and following the meanders of that river bank to a point on the west bank of that river where a line drawn east and parallel to the south boundary of Tennessee would intersect the west bank of the Mississippi River; thence east along that line to a point where the south boundary line of Tennessee intersects the east bank of the Mississippi River.

(b) This state and her sister states, Arkansas and Missouri, have concurrent criminal jurisdiction over the parts of the territory lying opposite them and between the lines extending parallel to their north and south boundaries.

(c) This section shall take effect as to the states of Arkansas and Missouri, or either of them, when these states, or either of them, pass a similar act governing the territory described in subsection (a), opposite them and between their north and south boundaries; this section to take effect from and after its passage as to all that part of the territory so described that is included within the boundaries east of the states of Arkansas and Missouri.



§ 4-1-105 - Retrocession of federal jurisdiction.

(a) The consent of this state is hereby given to the retrocession of jurisdiction by the United States over land owned by the United States within the boundaries of this state, and the governor of this state is hereby authorized to accept for this state such retrocession of jurisdiction.

(b) Retrocession of jurisdiction shall be effected by written notice by the principal officer of the agency of the United States having supervision and control over the land by metes and bounds and stating that legislative, executive and judicial jurisdiction is to be retroceded to this state and the filing of a statement of acceptance of jurisdiction by the governor of this state with the secretary of state of this state.



§ 4-1-106 - Federal application for cession of state jurisdiction.

(a) Whenever the United States shall desire to acquire legislative jurisdiction over any lands within this state and shall make application for that purpose, the governor is authorized to cede to the United States such measure of jurisdiction, not exceeding that requested by the United States, as the governor may deem proper over all or any part of the lands as to which a cession of legislative jurisdiction is requested, reserving to the state such concurrent or partial jurisdiction as the governor may deem proper.

(b) The application on behalf of the United States shall state in particular the measure of jurisdiction desired and shall be accompanied by an accurate description of the lands over which such jurisdiction is desired and information as to which of such lands are then owned or leased by the United States.

(c) The cession of jurisdiction shall become effective when it is accepted on behalf of the United States, which acceptance shall be indicated, in writing upon the instrument of cession, by an authorized official of the United States and filing with the secretary of state.



§ 4-1-107 - Jurisdiction reserved by state when cessions made to United States.

Notwithstanding any other provision of law, there are reserved over any lands as to which any legislative jurisdiction may be ceded to the United States pursuant to §§ 4-1-106 -- 4-1-109, the state's entire legislative jurisdiction with respect to taxation and that of each state agency, county, city, political subdivision and public district of the state; the state's entire legislative jurisdiction with respect to marriage, divorce, annulment, adoption, commitment of the mentally incompetent, and descent and distribution of property; concurrent power to enforce the criminal law; and the power to execute any process, civil or criminal, issued under the authority of the state; nor shall any persons residing on such lands be deprived of any civil or political rights, including the right of suffrage, by reason of the cession of such jurisdiction to the United States.



§ 4-1-108 - Relinquishment of ceded legislative jurisdiction by United States.

(a) Whenever the United States tenders to the state a relinquishment of all or part of the legislative jurisdiction theretofore acquired by it over lands within this state, the governor is authorized to accept on behalf of the state the legislative jurisdiction so relinquished.

(b) The governor shall indicate the governor's acceptance of such relinquished legislative jurisdiction by a writing addressed to the head of the appropriate department or agency of the United States, and such acceptance shall be effective when the writing is deposited in the United States mails.



§ 4-1-109 - Cession or acceptance -- Authority of local government.

When an acceptance or cession of jurisdiction as cited in §§ 4-1-106 -- 4-1-108 is sought for lands within this state concerning jurisdictional matters over which counties or municipalities, rather than the governor, have authority, agreements made under §§ 4-1-106 -- 4-1-108 shall be authenticated by the appropriate representative of the United States and the competent local authority, rather than by the governor, and shall be filed with the secretary of state.






Part 2 - Grand Divisions and State Capital

§ 4-1-201 - Grand divisions.

There are three (3) grand divisions of the state: the eastern, middle and western.



§ 4-1-202 - Eastern grand division.

The eastern division comprises the counties of Anderson, Bledsoe, Blount, Bradley, Campbell, Carter, Claiborne, Cocke, Cumberland, Grainger, Greene, Hamblen, Hamilton, Hancock, Hawkins, Jefferson, Johnson, Knox, Loudon, Marion, McMinn, Meigs, Monroe, Morgan, Polk, Rhea, Roane, Scott, Sevier, Sullivan, Unicoi, Union and Washington.



§ 4-1-203 - Middle grand division.

The middle division comprises the counties of Bedford, Cannon, Cheatham, Clay, Coffee, Davidson, DeKalb, Dickson, Fentress, Franklin, Giles, Grundy, Hickman, Houston, Humphreys, Jackson, Lawrence, Lewis, Lincoln, Macon, Marshall, Maury, Montgomery, Moore, Overton, Perry, Pickett, Putnam, Robertson, Rutherford, Sequatchie, Smith, Stewart, Sumner, Trousdale, Van Buren, Warren, Wayne, White, Williamson and Wilson.



§ 4-1-204 - Western grand division.

The western division comprises the counties of Benton, Carroll, Chester, Crockett, Decatur, Dyer, Fayette, Gibson, Hardeman, Hardin, Haywood, Henderson, Henry, Lake, Lauderdale, Madison, McNairy, Obion, Shelby, Tipton and Weakley.



§ 4-1-205 - State capital.

The city of Nashville, in the county of Davidson, is the seat of the state government.






Part 3 - State Symbols

§ 4-1-301 - State flag or banner.

(a) The flag or banner of this state shall be of the following design, colors and proportions, to wit: an oblong flag or banner in length one and two thirds (12/3) times its width, the principal field of same to be of color red, but the flag or banner ending at its free or outer end in a perpendicular bar of blue, of uniform width, running from side to side, that is to say, from top to bottom of the flag or banner, and separated from the red field by a narrow margin or stripe of white of uniform width; the width of the white stripe to be one fifth (1/5) that of the blue bar; and the total width of the bar and stripe together to be equal to one eighth (1/8) of the width of the flag. In the center of the red field shall be a smaller circular field of blue, separated from the surrounding red field by a circular margin or stripe of white of uniform width and of the same width as the straight margin or stripe first mentioned. The breadth or diameter of the circular blue field, exclusive of the white margin, shall be equal to one half (1/2) of the width of the flag. Inside the circular blue field shall be three (3) five-pointed stars of white distributed at equal intervals around a point, the center of the blue field, and of such size and arrangement that one (1) point of each star shall approach as closely as practicable without actually touching one (1) point of each of the other two (2) around the center point of the field; and the two (2) outer points of each star shall approach as nearly as practicable without actually touching the periphery of the blue field. The arrangement of the three (3) stars shall be such that the centers of no two (2) stars shall be in a line parallel to either the side or end of the flag, but intermediate between same; and the highest star shall be the one nearest the upper confined corner of the flag.

(b) (1) It is an offense to knowingly manufacture or sell a state flag that is not in compliance with subsection (a).

(2) This subsection (b) shall apply only to flags that are manufactured, sold or offered for sale as official state flags and shall not apply to miniature flags or flags manufactured, sold or offered for sale as souvenirs, novelties, decorations or toys.

(3) A violation of this subsection (b) is considered a deceptive business practice and punishable as provided in § 39-14-127.

(c) (1) Each Tennessee state flag manufactured or otherwise produced shall have imprinted on the flag a legend or other markings, or both, sufficient to clearly indicate the proper manner in which to fly or otherwise display the Tennessee state flag.

(2) The purpose of this subsection (c) is to ensure that the public does not fly or otherwise display the Tennessee state flag in any incorrect manner, especially not upside down.

(3) For the purposes of this subsection (c), "Tennessee state flag" includes all flags that are manufactured, sold or offered for sale as official state flags.

(d) All official flags of the United States and of the state of Tennessee, purchased under a state contract, shall be manufactured in the United States.



§ 4-1-302 - State songs.

The official songs of this state shall be as follows:

(1) "My Homeland, Tennessee" by Nell Grayson Taylor and Roy Lamont Smith, as adopted by House Joint Resolution 36 in 1925;

(2) "When It's Iris Time In Tennessee" by Willa Mae Waid, as adopted by Acts 1935, chapter 154;

(3) "My Tennessee" by Francis Hannah Tranum, as adopted by Senate Joint Resolution 35 in 1955, as the official public school song in Tennessee;

(4) "The Tennessee Waltz" by Redd Stewart and Pee Wee King, as adopted by Senate Joint Resolution 9 in 1965;

(5) "Rocky Top" by Boudleaux and Felice Bryant, as adopted by Acts 1982, chapter 545;

(6) "The Pride of Tennessee" by Fred Congdon, Thomas Vaughn and Carol Elliot, as added by House Joint Resolution 221 in 1996, as the official song of the state of Tennessee; and

(7) "Tennessee" by John R. Bean, as adopted by Acts 2011, chapter 242.



§ 4-1-303 - State poem.

The poem entitled, "Oh Tennessee, My Tennessee," by Admiral William Lawrence, is designated and adopted as the official state poem for this state, which poem reads as follows:

"Oh Tennessee, My Tennessee

What Love and Pride I Feel for Thee.

You Proud Ole State, the Volunteer,

Your Proud Traditions I Hold Dear.

I Revere Your Many Heroes

Who Bravely Fought our Country's Foes.

Renowned Statesmen, so Wise and Strong,

Who Served our Country Well and Long.

I Thrill at Thought of Mountains Grand;

Rolling Green Hills and Fertile Farm Land;

Earth Rich with Stone, Mineral and Ore;

Forests Dense and Wild Flowers Galore;

Powerful Rivers that Bring us Light;

Deep Lakes with Fish and Fowl in Flight;

Thriving Cities and Industries;

Fine Schools and Universities;

Strong Folks of Pioneer Descent,

Simple, Honest, and Reverent.

Beauty and Hospitality

Are the Hallmarks of Tennessee.

And O'er the World as I May Roam,

No Place Exceeds my Boyhood Home.

And Oh How Much I Long to See

My Native Land, My Tennessee."



§ 4-1-304 - State slogan.

The following is hereby adopted as an official slogan for this state: "Tennessee -- America at Its Best." This slogan may be used in advertising the state and its attractions for industry, recreation and pleasant living.



§ 4-1-305 - State tree.

The tulip poplar is designated and adopted as the official state tree of this state.



§ 4-1-306 - State wild flowers.

The official wild flowers of this state shall be as follows:

(1) The passion flower, family passiflora incarnate; and

(2) Tennessee Echinacea, Echinacea tennesseensis.



§ 4-1-307 - State cultivated flower.

The iris, family iridaceae, is designated as the state cultivated flower.



§ 4-1-308 - State insects -- State agricultural insect.

(a) The well-known firefly, or lightning bug beetle, and the ladybird beetle, commonly known as the ladybug, are hereby designated as the official state insects.

(b) The honeybee is designated as the official agricultural insect of Tennessee in tribute to its fundamental role in the production of all crops.



§ 4-1-309 - State rock.

The useful and attractive calcium carbonate, commonly known as limestone, is hereby designated as the official state rock.



§ 4-1-310 - State gem.

(a) The Tennessee pearl is hereby designated as the official state gem. This designation is not intended to prohibit such activities as dredging, filling, damming or other acts that are otherwise subject to regulation and control by the United States corps of engineers, the Tennessee Valley authority, or other governmental entities.

(b) The historic Tennessee River Freshwater Pearl Farm and Museum located in Camden, Benton County, Tennessee is hereby designated the official site of freshwater pearl culturing in the state of Tennessee.



§ 4-1-311 - Official railroad museums.

The following are designated as official railroad museums in this state:

(1) The Tennessee Valley Railroad Museum, located in Hamilton County, which shall be indicated by an appropriate marker erected by the state. The signs shall be placed on the property of the museum and shall not exceed five hundred dollars ($500) in cost; and

(2) The Cowan Railroad Museum, located in Franklin County, which shall be indicated by an appropriate marker erected by the state. The museum may also receive appropriations as the general assembly deems necessary, grants from state or federal agencies, and donations from private or public sources.



§ 4-1-312 - State folk dance.

The square dance is hereby designated as the official state folk dance.



§ 4-1-313 - Porcelain painting.

Porcelain painting (china painting) is recognized as a fine art in Tennessee.



§ 4-1-314 - Great seal of the state of Tennessee.

(a) The great seal of the state of Tennessee shall be in the shape of a circle. The circumference of the circle shall bear the words "THE GREAT SEAL OF THE STATE OF TENNESSEE" and in the lower part of the circumference shall be the date "1796," being the year in which the constitution of Tennessee was adopted and Tennessee became one of the United States.

(b) Inside the upper semicircle of the circle shall be set the numerals "XVI," being the number of the state in chronological order within the United States; below the numerals shall be the figures of a plough, sheaf of wheat and cotton plant, emblematic of agriculture within the state; and under the base of the upper semicircle shall be the word "AGRICULTURE."

(c) Inside the lower semicircle of the circle shall be set the figure of a boat with sail, emblematic of commercial activity in the state; and below this figure the word "COMMERCE."

(d) The size of the seal embossed shall be not greater in diameter than two and one quarter inches (21/4'') nor smaller in diameter than one and three quarter inches (13/4'').

(e) The size of printed seals shall conform to the range of sizes as permitted by the rules of the state publication committee.

(f) Until a different rendering of this design is submitted by the governor to the secretary of state and approved by resolution by both houses of the general assembly, voting separately, the design in use as of May 17, 1987 is hereby validated and adopted, to wit: Click here to view image.



§ 4-1-315 - State motto.

The motto of this state shall be "Agriculture and Commerce," as proclaimed on the great seal of the state of Tennessee since 1801.



§ 4-1-316 - State commercial fish.

The channel catfish is hereby designated as the official state commercial fish.



§ 4-1-317 - State sport fish.

The small-mouth bass is hereby designated as the official state sport fish.



§ 4-1-318 - State game bird.

The bobwhite quail is hereby designated as the official state game bird.



§ 4-1-319 - State butterfly.

The beautiful zebra swallowtail, Eurytides marcellus, is hereby designated as the official state butterfly.



§ 4-1-320 - State amphibian.

The unique Tennessee cave salamander, Gyrinophilus palleucus, is hereby designated as the official state amphibian.



§ 4-1-321 - State reptile.

The widespread eastern box turtle, Terrapene carolina, is hereby designated as the official state reptile.



§ 4-1-322 - Official poem of the Tennessee Bicentennial.

The poem entitled "Who We Are" by Margaret Britton Vaughn, Poet Laureate of Tennessee, is designated and adopted as the official poem of Tennessee's Bicentennial, which poem reads as follows:

Who We Are

The Bicentennial of Tennessee

1796-1996

The fertile soil of Tennessee

Grew more than corn, tobacco, and cotton,

It grew a crop of people who are

Trailblazers, child raisers, flag wavers, soul savers.

Like the roots of the tulip poplar,

Our feet are planted deeply

Into good living, neighbor giving, God fearing.

Like the iris, buttercup and wild daisies,

Our towns have sprung up

In valleys, basins, mountains, plains and plateaus

That house cabins, mansions and hillside chateaus.

We're the one-room schoolhouse in the hollow;

We're the university grad and the front-porch scholar.

We're Davy Crockett at the Alamo,

Sergeant York, World War I hero.

We're Cordell Hull who served Roosevelt;

We're Chief Sequoyah and his Cherokee alphabet.

We're W.C. Handy and the Memphis Blues;

We're Ida B. Wells and Civil Rights news,

And Grand Ole Opry with old wooden pews.

We're "Rocky Top" and "Tennessee Waltz" the same;

We're "Star Spangled Banner" before the game.

We're mockingbirds singing Appalachian folk songs;

We're country church sing-alongs.

We're hand clappers, toe tappers, knee slappers

And Mama's lap lullaby nappers.

We're Jackson, Johnson and James K. Polk;

We're city slickers and poor hill folk;

We're Anne Dallas Dudley and the Suffrage Vote.

We're John Sevier, Don Sundquist and governors galore;

We're congressmen, mayors and Vice President Gore.

We're Wilma Rudolph's run for the gold

And Sunday golfers' eighteenth hole.

We're Christmas Eve and the Fourth of July;

We're 4-H and homemade chess pie.

We're TVA rivers, creeks and man-made lakes;

We're ruts in dirt roads and interstates.

We're all religions, creeds and peoples of race;

We're Tennesseans who love the home place.

We're the Volunteer State and will always be

Ready to go when someone's in need.

As our trees turn green and our barns turn gray.

We celebrate our two hundredth birthday.

We know we've done our best, stood the test,

And will be laid to rest

In the fertile soil of Tennessee.



§ 4-1-323 - Official state tartan.

The design adopted by the Heart of Tennessee Scottish Celebration in conjunction with all the other Scottish Societies in Tennessee is designated as the official state tartan for Tennessee. The design is described as follows: A symmetrical tartan sett, using the following colors: natural white, dark green, purple, red, and dark blue. The colors shall be employed in a thread count of white -- 2, green -- 20, purple -- 2, green -- 12, red -- 2, green -- 2, purple -- 2, white -- 2, blue -- 20 and red -- 4. The pattern pivot is red line to return to green 20.



§ 4-1-324 - State theatre of Tennessee.

Notwithstanding any provision of law to the contrary, the Tennessee Theatre is hereby designated as the state theatre of Tennessee.



§ 4-1-325 - State horse.

The Tennessee Walking Horse is hereby designated as the official state horse.



§ 4-1-326 - State aviation hall of fame.

(a) Notwithstanding any provision of law to the contrary, the Tennessee Aviation Hall of Fame, which is located at the Gatlinburg-Pigeon Forge Airport in Sevier County and which has been founded for the purpose of honoring aviation pioneers and leaders in Tennessee, is designated as the official state aviation hall of fame.

(b) The Tennessee Aviation Hall of Fame and affiliated Tennessee Museum of Aviation are designated as the official state repository and archive for aviation history.



§ 4-1-327 - State fruit.

The delicious tomato, Lycopersicon lycopersicum, is designated as the official state fruit.



§ 4-1-328 - Railroad library.

The A.C. Kalmbach Memorial Library in Chattanooga is an official railroad library of the state of Tennessee.



§ 4-1-329 - Official salute to the Tennessee flag.

(a) The following salute written by Lucy Steele Harrison is designated and adopted as the first official salute to the flag of Tennessee:

"Three white stars on a field of blue

God keep them strong and ever true

It is with pride and love that we

Salute the Flag of Tennessee."

(b) The following salute written by Miss John Bostick is designated and adopted as the second official salute to the flag of Tennessee:

"Flag of Tennessee, I salute thee

To thee I pledge my allegiance with

My affection, my service and my life."



§ 4-1-330 - State mineral.

Agate is designated as the official state mineral.



§ 4-1-331 - State beverage.

Milk is designated as the official state beverage.



§ 4-1-332 - State evergreen tree.

The eastern red cedar, Juniperus virginiana, is designated as the official state evergreen tree.



§ 4-1-333 - Official state botanical garden.

The University of Tennessee Botanical Gardens are designated as the official state botanical garden.



§ 4-1-334 - State symbol of remembrance to honor fallen military service members.

(a) The Honor and Remember Flag is designated as the official state symbol of remembrance and as the symbol of our state's concern and commitment to honoring and remembering the lives of all members of the United States armed forces who have lost their lives while serving, or as a result of service, and their families.

(b) The design of the Honor and Remember Flag, created by Honor and Remember Inc., shall be of the following design:

(1) The principal field of the flag shall be red to represent the blood shed by brave servicemembers who sacrificed their lives for freedom;

(2) The white banner at the bottom of the flag to represent the purity of that sacrifice;

(3) The center of the flag shall feature a gold star outlined in blue. The blue star-shaped border represents active service in military conflict and dates back to World War I. The gold star signifies the ultimate sacrifice of a warrior in active service who is not returning home and reflects the value of life given;

(4) The folded flag element below the gold star highlights this nation's final tribute to a fallen servicemember and a family's sacrifice; and

(5) The center of the gold star shall be filled by a flame, to symbolize the eternal spirit of the departed.



§ 4-1-335 - Official state fife and drum corps.

The Watauga Valley Fife and Drum Corps is hereby designated as the official state fife and drum corps.



§ 4-1-336 - Official state artifact.

"Sandy," the ancient stone statue discovered in 1939 on Sellars Farm in Wilson County, being a prime example of the Tennessee-Cumberland Style of Mississippian Stone Statuary crafted and used during the Mississippian Period, AD 800 - 1500, is recognized as the official state artifact of Tennessee.



§ 4-1-337 - Official state pet.

Dogs and cats that are adopted from Tennessee animal shelters and rescues are designated as the official state pet.






Part 4 - Miscellaneous

§ 4-1-401 - Standard time.

(a) There shall be observed in each and every part of this state only standard time as fixed for such area by the United States department of transportation. No town, city, municipal corporation, taxing district, county or other governmental subdivision shall possess power to adopt permanently or temporarily or from time to time any other standard of time to be observed than as prescribed by this subsection (a). All municipal ordinances, resolutions or other forms of enactment by any body of the nature mentioned in this subsection (a) in conflict with this section are hereby nullified and made of no effect, whether enacted prior or subsequent to the effective date of this section.

(b) No person, firm, partnership, corporation or other entity operating or maintaining a place of business of whatsoever kind or nature shall employ, display or maintain or use any other standard of time in connection with such place of business than standard time as prescribed by this section. No radio or television station doing business in this state shall operate on, announce, employ, display, maintain or use any other standard of time than standard time as prescribed by this section.

(c) Whoever shall in connection with any place of business of whatsoever kind or nature employ, display, announce, operate on, maintain or use any other than standard time as prescribed by this section commits a Class C misdemeanor. Each day of such violation constitutes a separate offense.



§ 4-1-402 - Due dates falling on Saturday or Sunday.

Whenever the due date for filing any schedule, form or return with any state department or agency or for paying any tax due the state occurs on a Saturday or Sunday, the taxpayer shall have until the close of business hours for such department or agency on the following Monday to file such schedule, form or return or to pay such tax.



§ 4-1-403 - Appointments to state boards or commissions -- Age discrimination prohibited.

Notwithstanding any provision of the law to the contrary, a person meeting all other requirements shall not be ineligible for appointment or reappointment to any state board or commission because of age.



§ 4-1-404 - English -- Official and legal language.

English is hereby established as the official and legal language of Tennessee. All communications and publications, including ballots, produced by governmental entities in Tennessee shall be in English, and instruction in the public schools and colleges of Tennessee shall be conducted in English unless the nature of the course would require otherwise.



§ 4-1-405 - Use of certain symbols, mascots and names.

(a) The general assembly recognizes that many Tennessee institutions, both public and private, have elected to select symbols, mascots, and names to represent those institutions. The symbols, mascots, and names are often chosen in recognition of the area's heritage and to honor and respect certain persons or cultures and their contributions to our citizens and our state.

(b) No state agency has the authority to require or to prohibit or impair in any way the right of any public or private institution to continue to honor certain persons or cultures through the use of symbols, mascots and names.



§ 4-1-406 - Flag display protocol -- Display for soldiers killed in line of duty.

(a) Whenever the official United States flag or the official state flag is displayed, appropriate flag display protocol requires that when flown on the same pole on property owned, operated or controlled by the state of Tennessee or any political subdivision of the state, including all educational institutions, the order of placement from top to bottom shall be the official United States flag, the official state flag, and any other flags.

(b) (1) As used in this subsection (b):

(A) "County" includes, but is not limited to, any county having a metropolitan form of government;

(B) "Member of the armed services" or "member" means a citizen of Tennessee who is a member of the armed forces of the United States, or a member of a reserve or Tennessee national guard unit who is called into active military service of the United States, as defined in § 58-1-102, and is stationed outside the United States during hostilities in which military personnel are entitled to combat compensation as determined by the United States department of defense; and

(C) "Political subdivision" means county or municipality.

(2) Notwithstanding any law to the contrary, in the event a member of the armed services, while serving honorably, is killed in action or dies as a direct result of injuries sustained from a service connected, combat-related cause, the governor shall proclaim a state-wide day of mourning and shall order the state flag to be flown at half-staff over the state capitol during such period of mourning.

(3) The governor or the governor's designee shall notify the executive official of the political subdivision in which such member of the armed services resided of the deceased member's identity and the date of the day of mourning declared pursuant to subdivision (b)(2). The executive official of the political subdivision, or such official's designee, shall order any state flag hoisted on the property of the political subdivision to be flown at half-staff during such day of mourning.

(4) The names of all members of the armed services for whom a state-wide day of mourning is declared pursuant to subdivision (b)(2) shall be recorded in the journals of the senate and the house of representatives.



§ 4-1-407 - Preservation of religious freedom.

(a) As used in this section, unless the context otherwise requires:

(1) "Demonstrates" means meets the burdens of going forward with the evidence and of persuasion under the standard of clear and convincing evidence;

(2) "Exercise of religion" means the exercise of religion under article I, § 3 of the Constitution of Tennessee and the first amendment to the United States Constitution;

(3) "Fraudulent claim" means a claim that is dishonest in fact or that is made principally for a patently improper purpose, such as to harass the opposing party;

(4) "Frivolous claim" means a claim that completely lacks merit under existing law and cannot be supported by a good faith argument for the extension, modification or reversal of existing law or the establishment of new law;

(5) "Government entity" means any branch, department, agency, commission or instrumentality of state government, any official or other person acting under color of state law or any political subdivision of the state;

(6) "Prevails" means to obtain "prevailing party" status as defined by courts construing the federal Civil Rights Attorney's Fees Awards Act of 1976, codified in 42 U.S.C. § 1988; and

(7) "Substantially burden" means to inhibit or curtail religiously motivated practice.

(b) Except as provided in subsection (c), no government entity shall substantially burden a person's free exercise of religion even if the burden results from a rule of general applicability.

(c) No government entity shall substantially burden a person's free exercise of religion unless it demonstrates that application of the burden to the person is:

(1) Essential to further a compelling governmental interest; and

(2) The least restrictive means of furthering that compelling governmental interest.

(d) (1) Nothing in this section shall be construed to:

(A) Authorize any government entity to burden any religious belief; or

(B) Affect, interpret or in any way address those portions of article I, § 3 of the Constitution of Tennessee and the first amendment to the United States Constitution that prohibit laws respecting the establishment of religion.

(2) Nothing in this section shall create or preclude a right of any religious organization to receive funding or other assistance from a government or of any person to receive government funding for a religious activity.

(e) A person whose religious exercise has been burdened by government in violation of this section may assert that violation as a claim or defense in any judicial or administrative proceeding and may obtain such declaratory relief, monetary damages as may properly be awarded by a court of competent jurisdiction, or both declaratory relief and monetary damages. A person who prevails in any proceeding to enforce this section against a government entity may recover the person's reasonable costs and attorney's fees. Standing to assert a claim or defense under this section shall be governed by general rules of law that establish standing. This subsection (e) relating to attorney's fees shall not apply to criminal prosecutions.

(f) Any person found by a court with jurisdiction over the action to have abused the protections of this section by filing a frivolous or fraudulent claim may be assessed the government entity's court costs, if any, and may be enjoined from filing further claims under this section without leave of court.



§ 4-1-408 - Departments and agencies of state government to strive for economic efficiency.

(a) Each department and agency of state government shall strive to achieve economic efficiency through utilization of innovative approaches and methodologies while maintaining the highest level of service for the citizens of Tennessee.

(b) In achieving economic efficiency, each department and agency is encouraged to seek input and ideas from their employees and the general public. Each department and agency is encouraged to include a public comment portal on its web site to facilitate such solicitations.

(c) Each department and agency shall annually report progress in achieving economic efficiency during their budget hearings to the appropriate committees of the senate and house of representatives.



§ 4-1-409 - Autism Awareness Recognition Day.

The governor shall designate one (1) day of each calendar year during the month of April as "Autism Awareness Recognition Day" in order to promote knowledge within the state's communities about the condition, the need for community services and appropriate medical treatment for the condition.



§ 4-1-410 - Tennessee's Day of Prayer.

The governor shall designate the first Thursday during the month of May of each calendar year as "Tennessee's Day of Prayer" on which the people of this state may turn to prayer, meditation or otherwise give thanks, in accordance with their own faiths and consciences.



§ 4-1-411 - Tennessee Genealogy Month.

The month of July each year shall be observed as "Tennessee Genealogy Month," to be proclaimed as such by the governor.



§ 4-1-412 - Tennessee heritage protection.

(a) (1) No statue, monument, memorial, nameplate, or plaque which has been erected for, or named or dedicated in honor of, the French and Indian War, American Revolution, War of 1812, United States-Mexican War, the War Between the States, Spanish American War, the Mexican border period, World War I, World War II, the Korean War, the Vietnam War, Operation Urgent Fury (Grenada), Operation El Dorado Canyon (Libya), Operation Just Cause (Panama), Operation Desert Shield/Desert Storm (Persian Gulf War I), Operation Enduring Freedom (Afghanistan), and Operation Iraqi Freedom (Persian Gulf War II), and is located on public property, may be relocated, removed, altered, renamed, rededicated, or otherwise disturbed.

(2) No statue, monument, memorial, nameplate, plaque, historic flag display, school, street, bridge, building, park, preserve, or reserve which has been erected for, or named or dedicated in honor of, any historical military figure, historical military event, military organization, or military unit, and is located on public property, may be renamed or rededicated.

(b) No person may prevent the governmental entity having responsibility for maintaining any of the items, structures, or areas described in subsection (a) from taking proper and appropriate measures, and exercising proper and appropriate means, for the protection, preservation, care, repair, or restoration of such items, structures, or areas.

(c) Any entity exercising control of public property on which an item, structure or area described in subsection (a) is located may petition the Tennessee historical commission for a waiver to this section. A petition for waiver shall be in writing and shall state the reason, or reasons, upon which the waiver is sought. At any regularly scheduled meeting of the commission, the commission may grant a petition for waiver by a majority vote of those present and voting. The commission may include reasonable conditions and instructions to ensure that any items, structures, or areas are preserved to the greatest extent possible.

(d) For the purposes of this section, "public property" means all property owned or leased by the state of Tennessee, any county, municipality, metropolitan government, or any other entity that is created by act of the general assembly to perform any public function.

(e) (1) This section shall apply to items, structures, or areas described in subsection (a) in existence prior to January 1, 1970, and those lawfully erected, named or dedicated on or after January 1, 1970.

(2) This section shall not apply to items, structures, or areas described in subsection (a) that are located on public property under the control of, or acquired by, the department of transportation which may interfere with the construction, maintenance, or operation of the public transportation system. The department shall strive to ensure that any such items, structures, or areas are preserved to the greatest extent possible.



§ 4-1-413 - Women in STEM month.

The month of August shall be designated "Women in STEM" month to raise awareness of the opportunities for women to pursue a career in a science, technology, engineering, and math (STEM) related field.






Part 5 - Three Stars of Tennessee Award

§ 4-1-501 - Three Stars of Tennessee Award -- What constitutes -- When presented -- Selection and administration by homeland security council.

(a) This part shall be known as the "Three Stars of Tennessee Award."

(b) The award shall consist of a plaque and a medal.

(c) The governor or the governor's designee shall present a Three Stars of Tennessee Award to each recipient or surviving next of kin during a public ceremony held on, or as near as practicable to, September 11 of each year.

(d) The Three Stars of Tennessee Award shall be selected and administered by the homeland security council created by Executive Order No. 8 of 2003, within the department of safety.



§ 4-1-502 - Presentation to peace officers or next of kin -- Submission of information to council -- "Peace officer" defined.

(a) A Three Stars of Tennessee Award shall be awarded to:

(1) A peace officer who suffers a career-ending injury in the line of duty;

(2) The surviving next of kin of a peace officer who is killed or sustains a fatal injury in the line of duty;

(3) A federal law enforcement officer or special agent who suffers a career-ending injury in the line of duty assisting a state or local law enforcement agency; or

(4) The surviving next of kin of a federal law enforcement officer or special agent who sustains a fatal injury while assisting a state or local law enforcement agency in this state.

(b) Any person who has personal knowledge of a peace officer who was killed or suffered a career-ending injury in the line of duty, or a federal law enforcement officer or special agent who was killed or suffered a career-ending injury assisting a state or local law enforcement agency in this state, may submit that information in writing to the council.

(c) As used in this section, "peace officer" means an officer, employee or agent of government who has a duty imposed by law to maintain public order; make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses including laws and regulations pertaining to the forests of this state; and to investigate the commission or suspected commission of offenses.



§ 4-1-503 - Presentation to firefighters or next of kin -- Submission of information to council -- "Firefighter" defined.

(a) A Three Stars of Tennessee Award shall be awarded to:

(1) A firefighter who suffers a career-ending injury in the line of duty; or

(2) The surviving next of kin of a firefighter who is killed or sustains a fatal injury in the line of duty.

(b) Any person who has personal knowledge of a firefighter who, in the line of duty was killed or suffered a career-ending injury may submit that information in writing to the council.

(c) As used in this section, "firefighter" means any full-time, part-time, or volunteer firefighter hired or accepted as a firefighter by a fire department recognized under title 68, chapter 102, part 3 and meets the minimum training requirements of § 4-24-112.



§ 4-1-504 - Presentation to medical first responders or next of kin -- Submission of information to council -- "Medical first responder" defined.

(a) A Three Stars of Tennessee Award shall be awarded to:

(1) A medical first responder who suffered a career-ending injury in the line of duty; or

(2) The surviving next of kin of a medical first responder who is killed or sustains a fatal injury in the line of duty.

(b) Any person who has personal knowledge of a medical first responder who was killed or suffered a career-ending injury in the line of duty may submit that information in writing to the council.

(c) As used in this section, "medical first responder" means emergency services personnel or other person who responds to calls for emergency medical assistance from a 911 call.









Chapter 2 - Boundaries

§ 4-2-101 - North Carolina boundary.

The boundaries of this state, as defined by the cession act of North Carolina, and embodied in the Constitutions of 1796, of 1834 and of 1870, article I, § 31, are as follows: Beginning on the extreme height of the Stone Mountain, at the place where the line of Virginia intersects it, in latitude thirty-six degrees and thirty minutes (36 degrees 30') north; running thence along the extreme height of that mountain to the place where the Watauga River breaks through it; thence, a direct course, to the top of the Yellow Mountain, where Bright's Road crosses it; thence along the ridge of that mountain, between the waters of Doe River and the waters of Rock Creek, to the place where the road crosses the Iron Mountain; from thence along the extreme height of that mountain to the place where the Nolichucky River runs through it; thence to the top of the Bald Mountain; thence along the extreme height of that mountain to the Painted Rock, on French Broad River; thence along the highest ridge of that mountain to the place where it is called the Great Iron or Smoky Mountain; thence along the extreme height of that mountain to the place where it is called Unicoi or Unaka Mountain, between the Indian towns of Cowee and Old Chota; thence along the main ridge of that mountain to the southern boundary of North Carolina, including all the territory, lands and waters lying west of that line, and contained within the chartered limits of the state of North Carolina before the cession.



§ 4-2-102 - Commissioners' North Carolina boundary.

The boundary line between this state and the state of North Carolina, as run by commissioners appointed for the purpose of running and marking the same, begins at a stone set up on the north side of Cataloochee Turnpike Road, and marked on the west side, "Ten., 1821," and on the east side, "N.C., 1821"; running thence in a southwestwardly course to the Bald Rock, on the summit of the Great Iron or Smoky Mountain, and continuing southwestwardly on the extreme height thereof to where it strikes Tennessee River, about seven (7) miles above the old Indian town of Tallassee, crossing Porter's Gap at the distance of twenty-two (22) miles from the beginning, passing Meigs' boundary line at thirty-one and one half (31 1/2) miles, the Equovettly path at fifty-three (53) miles and crossing Tennessee River at the distance of sixty-five (65) miles from the beginning; from Tennessee River to the main ridge, and along the extreme height of the same to the place where it is called Unicoi or Unaka Mountain, striking the old trading path leading from the Valley Towns to the Overhills Towns, near the head of the west fork of Tellico River, and at the distance of ninety-three (93) miles from the beginning; thence along the extreme height of Unicoi or Unaka Mountain to the southwest end thereof, at the Unicoi or Unaka Turnpike Road, where a cornerstone is set up, marked "Ten." on the west side and "N.C." on the east side, and where a hickory tree is also marked on the south side, "Ten. 101 M.," and on the north side, "N.C. 101 M.," being one hundred one (101) miles from the beginning; from thence a due course south two (2) miles and two hundred fifty-two (252) poles to a spruce pine on the north bank of the Hiwassee River below the mouth of Cane Creek; thence up that river the same course about one (1) mile, and crossing the same to a maple, marked "W.D." and "R.A.," on the south bank of the river; thence continuing the same course due south eleven (11) miles and two hundred seventy-three (273) poles to the southern boundary of the states of Tennessee and North Carolina, making in all one hundred sixteen (116) miles and two hundred twenty-three (223) poles from the beginning, and striking the southern boundary line twenty-three (23) poles west of a tree in that line, marked "72 M.," where was set up by the commissioners a square post, marked on the west side "Ten., 1821," and on the east side, "N.C., 1821," and on the south, "G."



§ 4-2-103 - Virginia boundary.

The boundary line between this state and the state of Virginia begins on the summit of the White Top Mountain, at the termination of the northeast corner of this state, running thence a due west course to the top of the Cumberland Mountain, where the southwestern corner of the state of Virginia terminates, equidistant from the lines called Walker's and Henderson's.



§ 4-2-104 - Kentucky boundary.

(a) The boundary line between this state and the state of Kentucky, as run by commissioners for this state and the state of Kentucky, appointed for the purpose of running and marking the same, runs as is set forth in detail in Acts 1821, chapter 44; 1857-1858, chapter 26; 1859-1860, chapter 79.

(b) All the intervening marks and monuments made and set up by duly authorized boundary commissioners heretofore or hereafter appointed shall be the only lawful boundary between this state and the state of Kentucky, and all the lands lying and inhabitants residing south of that boundary line are, and shall be, subject to the laws and jurisdiction of this state.

(c) It is a Class C misdemeanor to alter, deface, disfigure, change, remove or destroy any of these marks or monuments.

(d) Land titles shall not be affected in any manner by the establishment of the state line described as the boundary between the two (2) states.



§ 4-2-105 - Georgia boundary.

The boundary line between this state and the state of Georgia begins at a point in the true parallel of the thirty-fifth degree of north latitude, as found by James Carmack, mathematician on the part of the state of Georgia, and James S. Gaines, mathematician on the part of this state, on a rock about two feet (2') high, four inches (4'') thick, and fifteen inches (15'') broad, engraved on the north side thus: "June 1st, 1818, Var. 63/4 East," and on the south side thus: "Geo. 35 North, J. Carmack," which rock stands one (1) mile and twenty-eight (28) poles from the south bank of the Tennessee River, due south from near the center of the old Indian town of Nick-a-Jack, and near the top of the Nick-a-Jack Mountain at the supposed corner of the states of Georgia and Alabama; thence running due east, leaving old D. Ross two (2) miles and eighteen (18) yards in this state, and leaving the house of John Ross about two hundred (200) yards in the state of Georgia, and the house of David McNair one (1) mile and one fourth (1/4) of a mile in this state, with blazed and mile-marked trees, lessening the variation of the compass by degrees, closing it at the termination of the line on the top of the Unicoi Mountain at five and one half degrees (51/2 degrees).



§ 4-2-106 - Mississippi boundary.

The boundary line between this state and the state of Mississippi begins at a point on the west bank of the Tennessee River, six (6) four-pole chains south or above the mouth of Yellow Creek, and about three quarters (3/4) of a mile north of the line known as Thompson's line, and twenty-six (26) chains and ten (10) links north of Thompson's line, at the basis meridian of the Chickasaw surveys, and terminating at a point on the east bank of the Mississippi River, opposite Cow Island, sixteen (16) chains north of Thompson's line, being the line marked by commissioners appointed for the two (2) states, as the thirty-fifth degree of north latitude.



§ 4-2-107 - Missouri and Arkansas boundaries.

The western boundary of this state is the middle of the stream of the Mississippi River, including within this state all such islands as are held under grants from the states of Tennessee and North Carolina.






Chapter 3 - Creation, Organization and Powers of Administrative Departments and Divisions

Part 1 - General Provisions

§ 4-3-101 - Administrative departments and divisions -- Creation.

There are created and established the following administrative departments of state government:

(1) Department of agriculture;

(2) Department of audit;

(3) Department of children's services;

(4) Department of commerce and insurance;

(5) Department of correction;

(6) Department of economic and community development;

(7) Department of education;

(8) Department of environment and conservation;

(9) Department of finance and administration;

(10) Department of financial institutions;

(11) Department of general services;

(12) Department of health;

(13) Department of human resources;

(14) Department of human services;

(15) Department of intellectual and developmental disabilities;

(16) Department of labor and workforce development;

(17) Department of mental health and substance abuse services;

(18) Department of revenue;

(19) Department of safety;

(20) Department of state;

(21) Department of tourist development;

(22) Department of transportation;

(23) Department of the treasury;

(24) Department of veterans' affairs; and

(25) Legal department.



§ 4-3-103 - Powers and duties of departments.

These departments shall be vested respectively with such powers and required to perform such duties as are set forth in this chapter and shall be charged with the administration, execution and performance of such laws as the general assembly may enact from time to time.



§ 4-3-104 - Name changes of departments and divisions.

(a) References appearing elsewhere in this code to the department of accounts, the department of the budget or to the office of the state property administrator are deemed references to the department of finance and administration.

(b) References to the department of finance and taxation are deemed references to the department of revenue.

(c) References to the department of highways and public works when relating to public buildings are deemed references to the department of general services.

(d) References to the department of highways and public works, except when relating to public buildings, and references to the bureau of aeronautics, the bureau of highways and the mass transit bureau are deemed references to the department of transportation.

(e) References to the department of institutions are deemed references to the department of correction.

(f) References to the department of insurance and banking are deemed references to the department of commerce and insurance.

(g) References to the department of local finance or division of local finance are deemed references to the office of the comptroller of the treasury.

(h) [Deleted by 2010 amendment.]

(i) References to the department of public welfare are deemed references to the department of human services.

(j) References to the department of standards and purchases are deemed references to the department of general services.

(k) References to the staff division of industrial development are deemed references to the industrial development division of the department of economic and community development.

(l) References to the division of hotel and restaurant inspection of the department of conservation are deemed references to the hotel and restaurant division of the department of tourist development.

(m) References to the staff division of veterans' affairs are deemed references to the department of veterans' affairs.

(n) References to the state educational agency for surplus property are deemed references to the department of general services.

(o) References to the tourism development division of the department of economic and community development are deemed references to the tourism division of the department of tourist development.

(p) References to the department of banking are deemed references to the department of financial institutions.

(q) References in title 45, chapter 5, except in § 45-5-304(a)(4), to the department of commerce and insurance are deemed to be references to the department of financial institutions.

(r) References to the department of insurance are deemed references to the department of commerce and insurance.

(s) References to the state planning office appearing in §§ 54-4-203 and 67-6-103 are deemed references to the department of economic and community development.

(t) References to the department of public health are deemed references to the department of health.

(u) References to the department of health and environment are deemed references to the department of health.

(v) References to the department of conservation are deemed references to the department of environment and conservation.

(w) References to the department of labor are deemed references to the department of labor and workforce development.

(x) References to the department of employment security are deemed references to the department of labor and workforce development.

(y) References to the department of personnel are deemed references to the department of human resources.

(z) References to the board of probation and parole are deemed references to the board of parole.



§ 4-3-111 - Chief executive officers of administrative departments.

There shall be a chief executive officer of each of the administrative departments of state government created by § 4-3-101, which shall be as follows:

(1) Attorney general and reporter, for the legal department;

(2) Commissioner of agriculture, for the department of agriculture;

(3) Commissioner of children's services, for the department of children's services;

(4) Commissioner of commerce and insurance, for the department of commerce and insurance;

(5) Commissioner of correction, for the department of correction;

(6) Commissioner of economic and community development, for the department of economic and community development;

(7) Commissioner of education, for the department of education;

(8) Commissioner of environment and conservation, for the department of environment and conservation;

(9) Commissioner of finance and administration, for the department of finance and administration;

(10) Commissioner of financial institutions, for the department of financial institutions;

(11) Commissioner of general services, for the department of general services;

(12) Commissioner of health, for the department of health;

(13) Commissioner of human resources, for the department of human resources;

(14) Commissioner of human services, for the department of human services;

(15) Commissioner of intellectual and developmental disabilities, for the department of intellectual and developmental disabilities;

(16) Commissioner of labor and workforce development, for the department of labor and workforce development;

(17) Commissioner of mental health and substance abuse services, for the department of mental health and substance abuse services;

(18) Commissioner of revenue, for the department of revenue;

(19) Commissioner of safety, for the department of safety;

(20) Commissioner of tourist development, for the department of tourist development;

(21) Commissioner of transportation, for the department of transportation;

(22) Commissioner of veterans' affairs, for the department of veterans' affairs;

(23) Comptroller of the treasury, for the department of audit;

(24) Secretary of state, for the department of state; and

(25) State treasurer, for the department of treasury.



§ 4-3-112 - Appointment of commissioners.

(a) The commissioners shall be appointed by the governor for terms to expire with the beginning of the term of the governor next elected, or whenever their successors shall be appointed and qualified.

(b) Each commissioner shall hold office at the pleasure of the governor.



§ 4-3-113 - Name changes of departments, directors and commissioners.

(a) References appearing elsewhere in this code to the director of accounts, the director of the budget or to the state property administrator are deemed references to the commissioner of finance and administration.

(b) References to the superintendent of banks, to the superintendent of banking or to the commissioner of banking are deemed references to the commissioner of financial institutions.

(c) References to the commissioner of finance and taxation are deemed references to the commissioner of revenue.

(d) References to the commissioner of highways and public works, when relating to public buildings, are deemed references to the commissioner of general services.

(e) References to the commissioner of highways and public works, except when relating to public buildings, and references to the director of the bureau of aeronautics, the director of the bureau of highways, and the director of the mass transit bureau are deemed references to the commissioner of transportation.

(f) References to the commissioner of institutions are deemed references to the commissioner of correction.

(g) References to the commissioner of insurance and banking are deemed references to the commissioner of commerce and insurance.

(h) References to the state director of local finance, director of local finance, state director of the division of local finance or to the director of the division of local finance are deemed references to the comptroller of the treasury.

(i) [Deleted by 2010 amendment.]

(j) References to the commissioner of public welfare are deemed references to the commissioner of human services.

(k) References to the commissioner of standards and purchases are deemed references to the commissioner of general services.

(l) References to the director of the staff division of industrial development are deemed references to the director of the industrial development division of the department of economic and community development.

(m) References to the director of the division of hotel and restaurant inspection of the department of conservation are deemed references to the commissioner of tourist development.

(n) References to the director of veterans' affairs are deemed references to the commissioner of veterans' affairs.

(o) References to the assistant commissioner of the tourism development division in the department of economic and community development are deemed references to the commissioner of tourist development.

(p) References to the commissioner of insurance are deemed references to the commissioner of commerce and insurance.

(q) References to the commissioner of public health are deemed references to the commissioner of health.

(r) References to the commissioner of health and environment are deemed references to the commissioner of health.

(s) References to the commissioner of conservation are deemed references to the commissioner of environment and conservation.

(t) References to the department of employment security are deemed references to the department of labor and workforce development.

(u) References to the department of labor are deemed references to the department of labor and workforce development.

(v) References to the commissioner of personnel are deemed references to the commissioner of human resources.



§ 4-3-121 - Commissioners and staff directors as department and division heads.

(a) (1) The commissioners of the administrative departments of the state government created by this chapter shall be the administrative heads of those departments. They shall have charge and general supervision of their respective departments.

(2) The officers and employees of the various departments established by this chapter shall be under the supervision, direction and control of the commissioners of their respective departments and shall perform such duties as the commissioners may prescribe.

(b) (1) Each staff division of the governor's office shall have as its chief executive officer a staff director who shall be appointed by the governor for a term to expire with the beginning of the term of the governor next elected, or whenever the staff director's successor shall be appointed and qualified, and who shall hold office at the pleasure of the governor.

(2) Staff directors shall have charge and general supervision of their respective divisions and shall exercise such powers and perform such duties in regard thereto as are vested therein by law, and shall receive compensation in the amount provided by § 8-23-101 for commissioners of departments.

(3) Staff directors, with respect to their divisions, shall be subject to all laws applying generally to commissioners of administrative departments, and staff divisions shall be subject to all laws applying generally to state administrative departments.



§ 4-3-122 - Governor's cabinet.

(a) The commissioners of the administrative departments shall constitute a cabinet or advisory staff to the governor on all matters of state administration.

(b) Staff directors may be members of the governor's cabinet or advisory staff, and the secretary of state, the state treasurer and the comptroller of the treasury may also serve on the governor's cabinet or advisory staff if invited to do so by the governor.

(c) (1) The governor shall hold regular meetings of this cabinet each month, or more often at the governor's option.

(2) At these meetings, the administrative work and budgetary requirements of each department shall be discussed, and practical methods devised and applied to further cooperation in, and coordination of, such work, and to eliminate duplication and overlapping of functions between the several departments.



§ 4-3-123 - Commission on aging -- Review of agency proposals.

(a) In order to fulfill its duties as established by § 71-2-105, it is essential that the commission on aging have an opportunity to review and comment on proposed plans, programs and rules that may have a substantial and direct effect on persons sixty (60) years of age or older and to be given the opportunity to have its representative in attendance at meetings of administrative departments or agencies of state government that qualify as open meetings as defined in § 8-44-102, at which such matters are intended to be considered. Therefore, the commission through its executive director shall define those areas of concern that affect older Tennesseans and make such areas known to state departments and agencies.

(b) State departments and agencies of state government shall appropriately notify the commission in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, and the procedure for intergovernmental review established by Executive Order No. 58, which took effect October 29, 1983, concerning those areas defined by the commission.



§ 4-3-124 - Sexual harassment policy -- Posting.

Each entity of state government shall post in the workplace the state policy for the prevention of sexual harassment established pursuant to Acts 1993, chapter 307.






Part 2 - Department of Agriculture

§ 4-3-201 - Creation.

There is hereby created the department of agriculture.



§ 4-3-202 - Commissioner.

The department of agriculture shall be under the charge and general supervision of the commissioner of agriculture.



§ 4-3-203 - Powers and duties.

The department of agriculture has the power to:

(1) Encourage and promote, in every practicable manner, the interests of agriculture, including horticulture, livestock industry, dairying, poultry raising, beekeeping, production of wool and other allied industries;

(2) Promote and improve methods of conducting agricultural industries, with a view to increasing the production, and facilitating the distribution, of products at minimum cost;

(3) Collect, publish and distribute statistics relating to crop production and marketing of beef, pork, poultry, fish, mutton, wool, butter, cheese and other agricultural products, so far as such statistical information may be of value to the agricultural and allied interests of the state;

(4) Inquire into the cause of contagious, infectious and communicable diseases among domestic animals, and the means for the prevention and cure of the same;

(5) Assist, encourage and promote the organization of farmers' institutes, horticultural and agricultural societies, the holding of fairs, stock shows or other exhibits of the products of agriculture;

(6) Cooperate with producers and consumers in devising and maintaining economical and efficient systems of distribution, and to aid in whatever way may be consistent or necessary in accomplishing the reduction of waste and expenses in marketing;

(7) Cooperate with the agricultural college, the experiment stations of the state university and the federal government;

(8) Enter and inspect any rights-of-way of any highway, railway, field, orchard, nursery, fruit packing house, storeroom, depot or other place where fruits are grown or stored, and inspect fruits, trees, plants, vines, shrubs or other articles within the state, and if such plant life is infected with pests or with their eggs or larvae, or with any contagious disease injurious to plant life, abate the same as a nuisance;

(9) Enforce all of the penal and regulatory laws of the state in the same manner and with like authority as the sheriffs of the counties; and

(10) (A) Promulgate rules and regulations necessary to effectuate the purposes, duties and responsibilities of the department. Such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, except as otherwise provided by law.

(B) The enactment of a federal declaration of an extraordinary emergency or issuance of an emergency federal order or similar federal enactment that relates to the spread of plant or animal disease, the spread of pests from state to state, the protection of the food or feed supply, or that otherwise relates matters generally regulated by the department shall be deemed to constitute sufficient evidence of an immediate danger to the public health, safety or welfare of such a nature to justify the enactment of emergency rules for purposes of § 4-5-208(a).



§ 4-3-204 - Civil penalty for violating regulatory matters -- Revocation of license or permit -- Denial of license or permit renewal.

(a) The department or any board or commission attached to the department may, in a lawful proceeding respecting licensing, as defined in the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, in addition to or in lieu of any other lawful disciplinary action, assess a civil penalty of not more than five hundred dollars ($500) for each violation of statute, rule or order enforceable by the department or board or commission attached to the department.

(b) The department and any board or commission attached to the department shall by rule establish a schedule designating the minimum and maximum civil penalty that may be assessed under this section for violation of each statute, rule or order over which it has regulatory control.

(c) In the event of nonpayment of any civil penalty lawfully assessed pursuant to subsection (a), such penalty shall be recoverable in the name of the state by the attorney general and reporter in the chancery court of Davidson County, or by the district attorney general in the chancery court of the county in which all or part of the violation occurred.

(d) All sums recovered under this section shall be paid into the state treasury, except that in those counties where a contract exists between the department and the county health department pursuant to § 53-8-205(7), such sums may be retained by the county health department in accordance with the contract between the department and such county health department; provided, that all such funds so retained by the county health department shall be paid into the county's general fund.

(e) In the event of nonpayment of any civil penalty lawfully assessed by the department or any board or commission attached thereto, the commissioner of agriculture may revoke a current license or permit or deny renewal of a license or permit until the respective civil penalties have been paid in full. Payment of the civil penalty does not necessarily obligate the commissioner to issue any license or permit; provided, no such action affecting licenses or permits shall be taken without a hearing as provided in the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-3-205 - License, certification or registration -- Notifications -- Prerequisites -- Web site.

(a) The department and any board, commission, committee, or other governmental entity created pursuant to titles 43 and 44 shall notify each applicant for a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any board, commission, committee, or other governmental entity created pursuant to titles 43 and 44 shall notify each holder of a professional or occupational license, certification or registration from the department, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any board, commission, committee, or other governmental entity created pursuant to titles 43 and 44 shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any board, commission, committee, or other governmental entity created pursuant to this title and titles 43 and 44 shall allow each holder of a professional or occupational license, certification or registration from the department, board, commission, committee, or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any board, commission, committee or other governmental entity created pursuant to this title and titles 43 and 44 shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.






Part 3 - Department of Audit

§ 4-3-301 - Creation.

The department of audit is created and established in the state government.



§ 4-3-302 - Administrative head of department.

The comptroller of the treasury shall be the administrative head of this department.



§ 4-3-303 - Organization of department.

(a) The department of audit shall be organized in whatever manner the comptroller of the treasury may deem best to the accomplishment of its functions.

(b) The department shall have such auditors, assistants and employees as the comptroller of the treasury may require, subject to the budgetary and personnel provisions of § 4-4-107 and within the appropriations made by the general assembly.



§ 4-3-304 - Powers and duties.

The department of audit has the power and is required to:

(1) (A) Perform currently a post audit of all accounts and other financial records of the state government, and of any department, institution, office or agency thereof in accordance with generally accepted auditing standards and in accordance with such procedures as may be established by the comptroller of the treasury;

(B) Make annually, and at such other times as the general assembly shall require, a complete report on the post audit, such report to be in the form provided by §§ 8-4-109 -- 8-4-111 and by any subsequent legislation;

(2) Certify to the fund balance sheets, operating and other statements, covering the condition of the state's finances, as prepared by the department of finance and administration, or by the state treasurer, before publication of such statements;

(3) Serve as a staff agency to the general assembly, or to any of its committees, in making investigations of any phase of the state's finances;

(4) Make annually an audit of all the records of the several counties of the state, including the offices of county trustees, circuit court clerks, criminal court clerks, county clerks and clerks and masters of chancery courts, and all county mayors and judges of the courts of general sessions, specifically including the accounts of all "trust funds" in the hands of clerks and masters, or county clerks, or both, and any other county official, whether elected or appointed;

(A) In lieu of the audit required under this subdivision (4), the department may accept an audit made by an independent certified public accountant or licensed public accountant, employed at the expense of the county, if the audit made by such independent certified public accountant or licensed public accountant meets the minimum standards for county auditing established by the comptroller of the treasury, and approved by the governor;

(B) The audit shall be made annually and copies of the audit furnished to the comptroller of the treasury;

(C) Any county having an audit made by an independent certified public accountant or licensed public accountant under the conditions prescribed in this subdivision (4) shall be relieved of paying to the state the fee required by § 9-3-210;

(D) Beginning July 1, 1974, the department shall prepare the audit required under this subdivision (4) in each county of this state at least once in every five-year period, and shall not accept an audit prepared by a certified public accountant or licensed public accountant in lieu of a state audit for more than four (4) years in every five-year period beginning July 1, 1974, or may, in such manner as the comptroller of the treasury may determine, participate with or monitor the audit with the independent certified public accountant or licensed public accountant;

(5) Devise a modern, effective and uniform system of bookkeeping and accounting, subject to the approval of the governor, comprehending:

(A) An efficient system of checks and balances between the officers at the seat of government entrusted with the collections and receipts, custody and disbursement of the revenues of the state; and

(B) A system of bookkeeping and accounting, for the use of all county officials and agencies handling the revenues of the state or of any political subdivision thereof; provided, that the comptroller of the treasury and the governor may approve any existing system;

(6) Perform economy and efficiency audits, program results audits and program evaluations. Any or all of the elements of an audit may be performed, including financial and compliance, economy and efficiency program results and program evaluation;

(7) Require that audits to be performed by the internal audit staffs of grantees or the internal audit staffs of state departments, boards, commissions, institutions, agencies, authorities or other entities of the state shall be coordinated with the office of the comptroller of the treasury, and any such audit reports as may be issued shall be prepared in accordance with standards established by the comptroller of the treasury. No department, agency, institution, board, commission or authority shall cause internal auditing to be performed by persons who do not meet the job specifications for internal auditors established by the commissioner of human resources and approved by the commissioner of finance and administration and the comptroller. Notwithstanding any law to the contrary, working papers created, obtained or compiled by an internal audit staff are confidential and are therefore not an open record pursuant to title 10, chapter 7. "Working papers" includes, but is not limited to, auditee records, intra-agency and interagency communications, draft reports, schedules, notes, memoranda and all other records relating to an audit or investigation by internal audit staff;

(8) Require that all persons, corporations or other entities receiving grants from or through this state shall cause a timely audit to be performed, in accordance with auditing standards prescribed by the comptroller of the treasury; and

(9) Establish minimum standards for the performance of audits by the internal audit staffs of local governments, special taxing districts, utility districts, political subdivisions, state departments, boards, commissions, institutions, agencies, authorities or other entities of the state. These standards, which shall be established by the comptroller of the treasury, shall include "Standards for the Professional Practice of Internal Auditing" published by the Institute of Internal Auditors, Inc., or such other standards as may be approved by the comptroller of the treasury. All audit reports issued by such internal audit staffs shall include a statement that the audit was conducted pursuant to these standards. Notwithstanding any law to the contrary, working papers created, obtained or compiled by an internal audit staff are confidential and are therefore not an open record pursuant to title 10, chapter 7. "Working papers" includes, but is not limited to, auditee records, intra-agency and interagency communications, draft reports, schedules, notes, memoranda and all other records relating to an audit or investigation by internal audit staff.



§ 4-3-305 - Administration by comptroller of the treasury.

(a) The comptroller of the treasury is authorized to administer all or any part of the powers and duties prescribed in subsection (b).

(b) The comptroller of the treasury or the comptroller's designee shall, when a general act for county budgeting, or a county fiscal control act, is enacted, have authority to:

(1) Prescribe forms and procedures for the preparation of annual budgets in the several counties and in the other local governments;

(2) Require from the proper local authority a copy of the annual budget as adopted by the governing body of each county or other local government;

(3) Prepare a flexible system of uniform accounts for the various counties and for the other local governments, and assist the local authorities in its installation;

(4) Require annually from each county and other local government a financial report, showing in itemized form all expenditures for current operation and maintenance, for capital outlays, for debt retirement and interest charges and for any other expenses, and also setting forth in detail all revenues and other sources of income;

(5) Audit the accounts of all county and other local governments, such audit to be made either by the auditors of the comptroller of the treasury or the comptroller's designee or by private accountants approved by the comptroller of the treasury or the comptroller's designee;

(6) Promulgate regulations with respect to the issuance of county and municipal bonds, the refunding and retirement of county and municipal debts and the handling of county or municipal defaults; and

(7) Study the state subsidies and turn-backs to county and other local governments for highway, welfare, educational and other purposes, and make recommendations to the governor on the fiscal aspects of such subsidies and turn-backs.

(c) (1) Notwithstanding the provisions of this section or any other provision of law to the contrary, upon the approval of the comptroller of the treasury or the comptroller's designee, a municipality or county is authorized to prepare and adopt a biennial budget for such departments as authorized by the comptroller of the treasury or the comptroller's designee. The budgets shall be prepared as required by the comptroller of the treasury or the comptroller's designee and after all necessary changes have been made to the local government's charter, private acts, resolutions, or ordinances, as appropriate.

(2) In preparing such budgets, careful consideration shall be given to ensure there is no impairment to an existing contract, bond obligation, or anticipation note of the governmental entity.



§ 4-3-306 - State funding board.

(a) The state funding board is attached to the office of the comptroller of the treasury for all administrative purposes.

(b) (1) The state funding board is authorized to establish policies and procedures under which the comptroller of the treasury or the comptroller's designee shall be guided in the administration of state laws concerning bond and note issues by counties, municipalities and utility districts.

(2) Noncompliance with provisions of subdivision (b)(1) shall not invalidate any bonds issued by a unit of local government.



§ 4-3-307 - Expenses of department representatives.

The necessary expenses of any representative of the department of audit assigned to duty away from the seat of government shall be reimbursed under the provisions of rules and regulations prescribed by the commissioner of finance and administration. All such expenses, before being paid, shall first be approved by the office of the comptroller of the treasury.



§ 4-3-308 - Office of education accountability.

(a) There is hereby established within the office of the comptroller of the treasury an office of education accountability, which shall monitor the performance of school boards, directors of schools, school districts, schools, and school personnel in accordance with the performance standards set out in the Education Improvement Act or by regulations of the state board of education.

(b) The office of education accountability shall be provided with information generated through the management information system provided for in § 49-1-209, information gathered for the annual report provided for in § 49-1-211, or any other information that it may require.

(c) The office of education accountability shall conduct such studies, analyses, or audits as it may determine to be necessary to evaluate education performance and progress, or as may be assigned to it by the governor or general assembly.

(d) The office of education accountability shall report its findings annually to the governor and the general assembly.






Part 4 - Department of Financial Institutions

§ 4-3-401 - Creation.

There is hereby created the department of financial institutions.



§ 4-3-402 - Commissioner -- Appointment.

(a) The department of financial institutions shall be under the charge and general supervision of the commissioner of financial institutions.

(b) The commissioner shall be appointed by the governor and shall serve at the governor's pleasure.



§ 4-3-403 - Powers and duties.

The department of financial institutions shall exercise all the rights, powers and duties described in title 45 and otherwise vested by law in the department, the commissioner of financial institutions, and the commissioner's officers, assistants and employees.






Part 5 - Department of Environment and Conservation

§ 4-3-501 - Creation.

There is hereby created the department of environment and conservation.



§ 4-3-502 - Commissioner.

The department of environment and conservation shall be under the charge and general supervision of the commissioner of environment and conservation.



§ 4-3-503 - Establishment of divisions, bureaus and organizational units.

The commissioner is authorized to establish divisions, bureaus or other organizational units necessary to carry out the duties imposed upon the commissioner and the department.



§ 4-3-504 - Powers and duties of department.

The department of environment and conservation has the power to:

(1) Exercise all functions, rights, powers, and duties vested by law; and

(2) Make rules and regulations not inconsistent with law for the administration of such functions and duties, and for the management of any parks or other properties belonging to the state.



§ 4-3-505 - Deputy and assistant commissioners -- Absence or incapacity of commissioner -- Vacancy in office.

The commissioner is authorized to appoint such deputy and assistant commissioners as may be necessary to discharge the powers and duties of the department. In the event of absence or incapacity of the commissioner or in the event of a vacancy in the office of the commissioner, an appropriate person designated by the governor may be authorized, in accordance with § 4-4-115, to exercise any and all of the powers of the commissioner until such time as the duly appointed commissioner can fulfill such commissioner's responsibilities.



§ 4-3-506 - Making completeness determinations and issuing or denying permits within time frame specified in department's rules and regulations.

(a) It is the intent of the general assembly that the department of environment and conservation seek to accomplish making a completeness determination and issuing or denying any permit within the time frames specified by the department's rules and regulations.

(b) (1) The commissioner shall prepare semiannual permitting efficiency reports that include statistics on whether the department has timely acted on permit applications pursuant to the appropriate rule. The reports are due February 1 and August 1 of each year beginning in 2013.

(2) For permit applications that have not met the time frame required by rule, the report must state the reasons for not meeting the time frame. In stating the reasons for not meeting the time frame, the commissioner shall separately identify delays caused by the responsiveness of the applicant, lack of staff, scientific or technical disagreements, or the level of public engagement.

(3) The report shall specify the number of days from initial submission of the application to the day of determination that the application is complete. The report due August 1 of each year must aggregate the data for the year and assess whether the program or system changes are necessary to achieve the time frame as specified by rule.

(4) The report shall be posted on the department's web site and electronically submitted to the governor and members of the general assembly.



§ 4-3-508 - Contracts and leases entered into prior to July 1, 1991 -- Rules, regulations, orders and decisions issued or promulgated by the department.

(a) All contracts or leases entered into prior to July l, 1991, by the department of environment and conservation or its predecessor in name, the department of conservation, with any entity, corporation, agency, enterprise or person pertaining to § 11-1-108, title 11, chapter 4, §§ 43-14-218, 54-17-105, 54-17-109 and 67-5-1004, shall continue in full force and effect as to all essential terms and conditions of the contracts in existence on July 1, 1991, to the same extent as if such contracts had originally been entered into by and between such entity, corporation, agency, enterprise or person and the department of agriculture, unless and until such contracts or leases are amended or modified by the parties to such contracts or leases.

(b) All rules, regulations, orders and decisions heretofore issued or promulgated by the department of environment and conservation or its predecessor in name, the department of conservation, pursuant to § 11-1-108, title 11, chapter 4, §§ 43-14-218, 54-17-105, 54-17-109 and 67-5-1004, shall remain in full force and effect and shall hereafter be administered and enforced by the department of agriculture. To this end, the department of agriculture, through the commissioner, has the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred in § 11-1-108, title 11, chapter 4, §§ 43-14-218, 54-17-105, 54-17-109 and 67-5-1004, to modify or rescind orders or rules and regulations heretofore issued and to adopt, issue or promulgate new orders or rules and regulations necessary for the administration of the programs or functions of the department of agriculture transferred in this section.



§ 4-3-509 - License, certification or registration -- Notifications -- Prerequisites -- Web site.

(a) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each applicant for a professional or occupational license, certification or registration from the department, division, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any division, board, commission, committee, agency, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall allow each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any division, board, commission, committee, agency or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.






Part 6 - Department of Correction

§ 4-3-601 - Creation.

There is hereby created the department of correction.



§ 4-3-602 - Commissioner -- Appointment -- Qualifications -- Salary -- Expenses -- Secretary and other employees.

(a) The department of correction is under the charge and general supervision of the commissioner of correction.

(b) It is the duty of the governor to appoint a suitable person to the position of commissioner of correction, who shall serve for a term coeval with that of the governor, or until the commissioner's successor is appointed and qualified. In the case of a vacancy in the office, it is the duty of the governor to appoint a suitable person to fill the office for the unexpired term. In order to be qualified for the office, a person shall be not less than twenty-five (25) years of age, a person of good character, and a person with training and experience in institutional operation and management in similar activities. The commissioner, upon the commissioner's appointment, shall take the oath required by law of other state officers.

(c) The commissioner shall receive as compensation for the commissioner's services a salary to be fixed by the governor as provided in § 8-23-101, payable monthly upon warrant of the commissioner of finance and administration, and also the commissioner's traveling expenses incurred in official business, when itemized and approved by the governor.

(d) The commissioner shall be provided with a suitable office, and with such furniture, supplies, books and appliances as may be necessary, the expense thereof to be audited and paid like other state expenses.

(e) The commissioner is authorized to appoint:

(1) A secretary and stenographer for the department, who shall have charge of and keep a record of the transactions of the department and all books and accounts, and perform such other duties as may be assigned to the secretary and stenographer by the commissioner, and shall receive a salary payable monthly upon warrant of the commissioner of finance and administration; and

(2) Such other employees as may be necessary to enable the department to efficiently discharge its duties.



§ 4-3-603 - Duties of commissioner.

(a) The commissioner is the executive officer of the department of correction and has the immediate charge of the management and government of the institutions of the department, and the commissioner shall devote the commissioner's entire time and attention to the duties of the commissioner's position.

(b) In addition to any other duties provided by law, when it appears to the commissioner, in the commissioner's sole discretion, that the available facilities and institutions of the department that are designed for the custody of inmates are overcrowded, the commissioner shall endeavor to alleviate such overcrowded conditions by contracting with local governmental entities, when possible, for the care, custody, and control in local jails, workhouses, penal farms or other such facilities, of inmates who have been committed to the department, or by any other means permitted by law.



§ 4-3-604 - Investigations by commissioner.

(a) The commissioner may make such investigations as the commissioner may deem necessary to the performance of the commissioner's duties, and to that end the commissioner shall have the same power as a judge of the court of general sessions to administer oaths and to enforce the attendance and testimony of witnesses and the production of books and papers.

(b) The commissioner shall keep a record of such investigations, stating the time, place, character or subject, witnesses summoned and examined, and the commissioner's conclusions.

(c) In matters involving the conduct of an officer, a stenographic report of the evidence shall be taken and a copy thereof with all documents introduced kept on file at the office of the department.

(d) The fees of witnesses for attendance and travel shall be the same as in the circuit court, but no officer or employee of the institution under investigation shall be entitled to such fees.

(e) Any judge of the circuit court, either in term time or in vacation, upon application of the commissioner, may compel the attendance of witnesses, the production of books or papers and the giving of testimony before the commissioner, by a judgment for contempt or otherwise, in the same manner as in cases before a circuit court.



§ 4-3-605 - Organization of department.

The commissioner of correction has the authority, with the approval of the governor, to organize the work of the department under such divisions as may be necessary to carry it on most efficiently and economically.



§ 4-3-606 - Powers and duties of department.

The department of correction shall exercise all the rights, powers and duties described in chapter 6 of this title and otherwise vested by law in the department, the commissioner, and the commissioner's officers, assistants and employees.



§ 4-3-607 - Record of transactions.

A record of the transactions of the department of correction shall be kept by the commissioner, or under the commissioner's direction by the secretary.



§ 4-3-608 - Local jails -- Approval of construction plans.

All plans for new jails shall, before the adoption of the same by the county or city authorities, be submitted to the commissioner for suggestions and criticism.



§ 4-3-609 - Exercise of police powers by employees.

(a) Those employees of the department of correction as the commissioner shall designate who have been trained in the use of firearms are vested with the powers and authority of law enforcement officers, including the authority to carry weapons, and may exercise such powers and authority while performing special details and assignments in the course of their duties as authorized by the commissioner. These instances may include the search for and apprehension of escapees, transporting inmates, assisting other law enforcement agencies, and other functions while on duty and under the supervision of the department.

(b) (1) Those employees of the department of correction appointed as special agents or as director of internal affairs and who have successfully completed law enforcement training in accordance with internal standards, including firearms training and successful completion of the Tennessee bureau of investigations basic agent training, shall be fully vested and sworn by the commissioner as full-time law enforcement officers. The department's internal standards shall include, at a minimum, forty (40) hours initial training and eight (8) hours annual in-service training in firearms qualification administered by an instructor with certification from the Tennessee Correction Academy's firearms instructor program or from a police firearms instructor training program conducted or sanctioned by the federal bureau of investigation or the National Rifle Association. These agents and director shall have full authority to investigate and enforce the laws of the state and their mission shall focus on matters relative to the department of correction as well as those matters assisting other local, state, and federal agencies. These agents and director shall be so commissioned to carry weapons in the course of their duties and as is consistent with applicable standards for law enforcement personnel.

(2) Persons employed by the department of correction as internal affairs special agents or as an internal affairs director shall have the full power to administer oaths and take oral and written statements.

(c) The commissioner shall also establish internal procedures concerning appropriate exercise of the powers and authority vested by this section.



§ 4-3-610 - Assistance in acquiring dogs for detection of drugs.

(a) The state of Tennessee, acting though the commissioner and department of correction, is authorized to assist counties and municipalities in acquiring dogs trained to detect marijuana and other illicit substances for use in jails and workhouses for the purposes set out in § 41-1-118.

(b) Sheriffs, police chiefs and other local law enforcement officials are encouraged to utilize the dogs provided for in subsection (a).



§ 4-3-611 - Disclosure of the death of persons in the custody of the department of correction.

The commissioner of correction shall provide a report of any death of any person in the custody of the department at a department facility within ten (10) business days of the death of such person to the state senator and representative representing such person. The legislators representing such person shall be determined by the home address of the person in the state of Tennessee. This section shall not apply to the deaths of persons who were not residents of Tennessee prior to being placed in the custody of the department.






Part 7 - Department of Economic and Community Development

§ 4-3-701 - Creation.

There is hereby created the department of economic and community development.



§ 4-3-702 - Commissioner.

(a) The department of economic and community development shall be under the charge and general supervision of the commissioner of economic and community development.

(b) The commissioner shall be appointed by the governor from among nominations received by the governor from the Tennessee board for economic growth.

(c) The commissioner has the authority to promulgate rules and regulations necessary for the operation of the department or to effectuate any of the programs or responsibilities of any of the divisions of the department. Such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-3-703 - General functions.

It is the function of the department of economic and community development to coordinate development services to communities, businesses and industries in the state.



§ 4-3-704 - Divisions -- Creation.

(a) There are created within the department of economic and community development the following divisions:

(1) The administrative and support services division;

(2) The industrial development division; and

(3) The energy division, which shall have the duties specified in §§ 4-3-708 -- 4-3-712.

(b) The commissioner is authorized, with the consent of the governor, to appoint directors of these divisions, to combine, consolidate, or abolish any of these divisions, or to create such new divisions as are necessary to carry out the duties imposed upon the commissioner and this department.



§ 4-3-705 - Administrative and support services division -- Functions.

It is the function of the administrative and support services division to provide development services and marketing programs for the other divisions of this department and to provide administrative and budgetary services for the entire department.



§ 4-3-706 - Industrial development -- Powers and duties.

(a) It is the function of the department of economic and community development to stimulate the creation of new jobs and income through services to business and industry.

(b) The department shall exercise all of the administrative powers, duties and functions described in §§ 4-14-103 -- 4-14-107.

(c) The department has the power to make rules and regulations not inconsistent with law for the administration of its functions and duties.

(d) The board for economic growth created by former § 4-14-101 [repealed] shall serve as an advisory commission to the commissioner of economic and community development, who shall undertake to carry out the program and policies recommended by the board and who shall be an ex officio member of the board.

(e) The department shall provide for the administration of title 68, chapter 202, part 1.



§ 4-3-707 - Industrial development authority -- Transfer of duties.

The duties required of the Tennessee industrial development authority as of June 30, 1981, relative to the outstanding loan guarantees and commitments made by the authority, are transferred to the department of economic and community development.



§ 4-3-708 - Energy division -- General powers.

The energy division has the duty and responsibility to:

(1) Promote research, development, recruitment and investments in conservation and renewable technology business (e.g., businesses that are labor intensive, environmentally sound, energy conserving and compatible with the development of a statewide energy program), with the recognition that a commitment to energy efficiency and development of renewable resources promotes economic growth and job creation;

(2) Provide incentives for energy conservation and renewable technologies development;

(3) Provide informational and educational programs for local governmental units and the general public, including the operation of a toll-free energy hotline;

(4) Administer federal energy programs to include, but not be limited to, an energy extension service and a state energy conservation plan.

(5) Promote state and local energy emergency preparedness in coordination with other appropriate state agencies, such as the military department;

(6) Establish a working liaison with the Tennessee Valley authority and other energy-related nonprofit organizations;

(7) Provide technical assistance to state businesses experiencing financial difficulty due to escalating energy costs;

(8) Maintain a record of businesses lost to the state or that have gone out of business due to escalating energy costs; and

(9) (A) Prepare an annual report on the activities of the division, including information on conservation, energy management, renewable industry investments and recruitments, and energy savings goals set and realized by the programs administered by the division;

(B) The report shall be submitted to the governor, the speakers of the senate and house of representatives, and the chair of the senate and house of representatives committees on government operations, energy, and conservation, or their successor committees.



§ 4-3-709 - Energy division -- Powers concerning promoting research and development.

The division of energy has the power in promoting research and development to:

(1) Assist the state, its subdivisions and institutions, private parties, and any energy supplier chartered or regulated under the provisions of this code, through the collection and compilation of information on energy programs throughout the state and the United States, the coordination of research and experimental projects in this state, and contracts and the issuance of grants to Tennessee institutions and citizens for research and experimentation, in the development of:

(A) Petroleum and natural gas storage or production capacity wherever such can be located;

(B) Coal gasification and liquefaction;

(C) Propane, butane or methane storage, shipment, handling and rapid redistribution to areas of need;

(D) An energy port authority in connection with a grouping and system interconnection of energy loading, unloading, storage and transfer facilities;

(E) Magnetohydrodynamics (MHD), fluidized bed combustion and other advanced combustion and conversion facilities;

(F) Technology and related facilities for the collection, conversion and use of solar energy;

(G) Facilities designed to produce central heating, cooling, electrical energy, or process steam through the combustion of garbage or other wastes;

(H) Other energy production, storage or distribution facilities, including co-generation of power; and

(I) Technology and related facilities for the collection, conversion and use of methane gas. The division shall cooperate with the University of Tennessee Space Institute and any other state agency studying the use of methane gas;

(2) Promote and assist in the execution of programs to gain maximum benefit for citizens of Tennessee from the state's natural energy resources, including, but not limited to:

(A) Coal field development and utilization, both surface and subsurface;

(B) Oil deposits;

(C) Natural gas for intrastate and interstate use;

(D) Ores containing fissionable elements;

(E) Geographical characteristics;

(F) Resource recycling; or

(G) Renewable resources;

(3) Coordinate the development of energy facilities in this state; and

(4) Monitor the spending of any public funds provided for projects under this section, and the progress of any work financed in whole or in part with such funds.



§ 4-3-710 - Energy division -- Powers concerning promoting conservation.

The division of energy has the power in promoting conservation to:

(1) Develop and implement plans, projects or programs for the purpose of energy conservation in regard to residential, commercial, industrial or governmental uses of energy;

(2) Coordinate any energy conservation programs or projects undertaken by the state or municipal governments, or by the federal government as permitted by applicable federal law;

(3) Participate in or carry out any federal energy conservation programs;

(4) Recommend, in coordination with other standards and codes, energy and lighting efficiency building standards for new and renovated buildings in this state. Such standards will be mandatory for all building construction or renovation begun after they take effect. Such standards will be administered by local governments, and if such governments have standards equal to or stricter than the authority standards, the local standards will control;

(5) Prepare, implement and administer a plan that encourages utilities to provide conservation services to their customers;

(6) Assist the utilities of the state in their actions before those federal agencies that regulate or otherwise control specific energy supplies, if such actions are consistent with state energy policy;

(7) Coordinate and maintain, in cooperation with other divisions, and state and federal departments and agencies, a comprehensive educational and information program on energy conservation for the general public. The division shall make a continuing effort to keep the citizens of the state informed as to the most efficient and expeditious means of reducing their use of energy; and

(8) Develop and carry out its programs on its own initiative, in cooperation with federal, state or local governments, or with private citizens. Such plans, projects or programs may include, but are not limited to:

(A) Van pooling and car pooling plans and incentives;

(B) Home weatherization;

(C) Development of mass transit alternatives;

(D) Incentives to promote residential conservation of energy use;

(E) Compilation and dissemination of energy efficiency information;

(F) Programs to promote energy conservation in industry and commerce;

(G) Encouragement of the use and development within the state of solar, geothermal and other renewable energy resources;

(H) Development of energy management systems; and

(I) Development of material recycling, handling and management systems.



§ 4-3-711 - Energy division -- Set-aside program for petroleum products.

(a) The division of energy shall develop an emergency liquid fuel allocation program to be implemented by the governor in event of an energy emergency as defined in § 58-2-101.

(1) The setting aside of petroleum products will be in order to help meet emergency petroleum requirements, thereby relieving the hardship caused by such shortage to entities including, but not limited to, the following:

(A) Certain governmental entities providing emergency services;

(B) Other entities defined by rules as promulgated by this division;

(C) Energy producers;

(D) Telecommunications services;

(E) Public transit;

(F) Users engaged in agricultural production, planting and harvesting; and

(G) Sanitation services.

(2) The division shall promulgate rules, including emergency rules pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, to govern the administration of the set-aside program, including, but not limited to, the form, procedures, criteria and priority for set-aside allocation and distribution.

(3) The state set-aside program for petroleum products shall be operated to the extent that it does not preempt federal law.

(4) The state set-aside program shall terminate upon the issuance of an executive order stating that a shortage of petroleum products no longer exists.

(b) The division shall assist with contingency plans, in coordination with power distributors in this state, to conserve electrical energy during emergency conditions. Such plans shall include the designation of priority users of electrical power.



§ 4-3-712 - Energy division -- Additional powers -- Confidentiality.

(a) In furtherance of its duties under §§ 4-3-708 -- 4-3-711, the division of energy has the power to:

(1) Collect energy-related information for the purpose of maintaining a current source of relevant data, and for supplying the division, as well as other federal and state agencies and the general public, with the necessary information to enable them to make informed evaluations and decisions about energy-related problems;

(2) Perform such studies, analyses or surveys as it deems necessary to carry out the intent and purposes of this chapter. The division shall first of all be concerned with providing any studies or analyses of energy information that the governor or appropriate committees of the general assembly shall request. In addition, within limitations of funds, time and staff capacities, the division may provide such information for the general public, individual members of the general assembly, and other state and federal authorities;

(3) (A) Maintain current reports on the supply, demand and price of the various energy resources, which shall include, but are not limited to:

(i) Coal;

(ii) Electricity;

(iii) Geothermal;

(iv) Natural gas;

(v) Nuclear power;

(vi) Petroleum; and

(vii) Solar power;

(B) In maintaining such reports, the division shall utilize data available from other state and federal sources to the extent possible to avoid duplication of requests;

(4) Monitor and analyze technological developments in the fields of energy resource exploration, extraction, utilization, production, distribution, conservation and end-product reuse;

(5) Provide an analysis of the availability of various energy resources as well as a forecast of the future demand and availability of those resources, where feasible;

(6) Establish an information distribution system to convey energy-related information to the general public and other interested persons;

(7) Obtain information on and monitor energy-related developments, including the following:

(A) Energy legislation pending before the United States congress;

(B) Proposed energy-related rules and regulations of federal agencies;

(C) Research development and demonstration activities affecting Tennessee;

(D) Federal grants for which citizens or government might apply;

(E) Energy proceedings and hearings of the various energy regulatory agencies;

(F) Energy-related activities and legislation in other states; and

(G) Such other energy-related activities as the head of the division may assign;

(8) Coordinate the responses of other state agencies over and above the responses required under office of management and budget circular A-95, to federal energy programs and projects and present those agencies' views to the extent feasible; and

(9) Evaluate the practical, economic and financial feasibility of projects or facilities included under § 4-3-709(3).

(b) (1) The division shall maintain the confidentiality of all proprietary information it may acquire.

(2) "Proprietary information" is defined as trade secrets and commercial or financial information that is used either directly or indirectly in the business of any person submitting information to the division under this chapter, and that gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information.



§ 4-3-713 - Energy division -- Expenditure of funds.

Any federal funds expended pursuant to §§ 4-3-708 -- 4-3-712 shall only be obligated or expended in accordance with the program, terms, conditions and agreement under which such funds were received, unless specific authority to modify such program, terms, conditions or agreement has been received in writing from the granting authority.



§ 4-3-714 - Legislative intent -- Reports.

It is the intent of the general assembly that the department of economic and community development provide periodic reports to the government operations committees of the senate and the house of representatives relative to corrective steps to address the audit findings of the office of the comptroller.



§ 4-3-715 - Short title -- Purpose.

Sections 4-3-715 -- 4-3-717 shall be known and may be cited as "The Tennessee Job Growth Act of 2005" and are enacted for the purpose of establishing the FastTrack infrastructure development and job training assistance and economic development programs within the department of economic and community development to assist new and existing business and industry that locate or expand in this state and create or retain jobs.



§ 4-3-716 - FastTrack infrastructure development and job training assistance and economic development fund -- Funding -- Uses of fund -- Legislative intent.

(a) The FastTrack infrastructure development and job training assistance and economic development fund, referred to as the "FastTrack fund" in this section and in § 4-3-717, is established as a separate account in the general fund.

(b) The FastTrack fund is composed of:

(1) Funds appropriated by the general assembly for the FastTrack fund; and

(2) Gifts, grants and other donations received by the department of economic and community development for the FastTrack fund.

(c) Money in the FastTrack fund may be used by the department of economic and community development for program administration, marketing expenses and program evaluation; however, such expenses shall not exceed five percent (5%) of the total amount appropriated for the program in any fiscal year.

(d) Subject to the availability of revenue at the end of each fiscal year, the commissioner of finance and administration is authorized to carry forward any amounts remaining in the FastTrack fund or transfer any part of the fund to the revenue fluctuation reserve.

(e) Moneys in the FastTrack fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the FastTrack fund, and interest accruing on investments and deposits of such fund shall be returned to such fund and remain part of the FastTrack fund.

(f) It is the intent of the general assembly that, to the extent practicable, money from the FastTrack fund shall be spent in all areas of the state.

(g) It is the legislative intent that new commitments made by the commissioner of economic and community development for grants from the FastTrack fund shall not exceed the appropriations made for the purposes of the FastTrack infrastructure development, job training assistance and economic development programs. The commissioner of economic and community development is authorized, subject to the concurrence of the state funding board, to determine the amount of new commitments unlikely to be accepted based on historical program trends and may over-commit to the extent of such determination. In no event may such over-commitments exceed thirty percent (30%) of the appropriations available for new grants. It is further the legislative intent that in each fiscal year the FastTrack programs be managed so that actual expenditures and obligations to be recognized at the end of the fiscal year shall not exceed any available reserves and appropriations of the programs.

(h) No less frequently than quarterly, the commissioner of economic and community development shall report to the commissioner of finance and administration the status of the appropriations for the FastTrack fund, such report to include at least the following information: the amount of each commitment accepted since the previous report and the name of the company receiving the benefit of such commitment, the total outstanding commitments and the total unobligated appropriation. A copy of each such report shall be transmitted to the speaker of the house of representatives and the speaker of the senate, the chairs of the finance, ways and means committees, the state treasurer, the state comptroller, the office of legislative budget analysis, and the secretary of state.



§ 4-3-717 - Grants and loans.

(a) FastTrack infrastructure development, training, and economic development grants from the FastTrack fund shall be made only where there is a commitment by a responsible official in an eligible business for the creation or retention of private sector jobs and private investment, or where the commissioner of economic and community development determines that such investment will have a direct impact on employment and investment opportunities in the future.

(b) (1) FastTrack industrial infrastructure and industrial site preparation grants or loans to assist eligible businesses may be made only to local governments or to their economic development organizations or other political subdivisions of the state.

(2) Infrastructure grants may not be applied to private land or to land that is expected to become privately owned.

(3) Land owned by a political subdivision of the state shall not be considered private land and any such land that is subject to a purchase option by a private entity shall not be considered to be land that is expected to become privately owned so long as the purchase option covering the land may not be exercised for a period of at least five (5) years following the date of an infrastructure grant pursuant to this section.

(c) FastTrack industrial training grants from the FastTrack fund shall be awarded only to eligible businesses for industrial training under the following conditions:

(1) To support the training of new employees for locating or expanding industries; and

(2) To support the retraining of existing employees where retraining is required by the installation of new machinery or production processes.

(d) (1) FastTrack economic development grants or loans to assist eligible businesses may be made only to local governments or to their economic development organizations or other political subdivisions of the state. FastTrack economic development grants or loans may be used to facilitate economic development activities that are not eligible for FastTrack infrastructure development or job training assistance funds. These activities include, but are not limited to, grants or loans for retrofitting, relocating equipment, purchasing equipment, building repairs and improvements, temporary office space or other temporary equipment related to relocation or expansion. It is the intent of the general assembly that these economic development funds be used in exceptional circumstances when the funds will make a proportionally significant economic impact on the affected community.

(2) The department of economic and community development shall notify and provide to the state funding board a detailed written explanation of the purpose for which a FastTrack economic development grant or loan is being awarded or used when FastTrack economic development grants or loans are awarded or used for activities that are not eligible for FastTrack infrastructure development or job training assistance funds.

(3) The state funding board shall maintain as confidential any records or information obtained in accordance with subdivision (d)(2) that is otherwise confidential pursuant to state law.

(e) The total amount of FastTrack grants or loans made pursuant to these programs shall not exceed seven hundred fifty thousand dollars ($750,000) per eligible business within any three-year period beginning July 1, 2005, unless approved by the state funding board. The state funding board is authorized to establish, by policy or action, the process by which the commissioner of economic and community development shall seek and receive approval for such grants and loans to exceed the dollar limitation.

(f) In determining the level of grant assistance for infrastructure and site preparation consideration shall be given to local ability-to-pay with areas of lesser ability being eligible for higher grant rates.

(g) Notwithstanding any other law to the contrary, the department shall post the following information on its web site at least quarterly:

(1) The name of the company or entity receiving FastTrack funds;

(2) The amount of the FastTrack funds received;

(3) The number of jobs to be created by a project funded by FastTrack funds; and

(4) The location of a project funded by FastTrack funds.

(h) As used in §§ 4-3-715, 4-3-716 and this section, unless the context otherwise requires:

(1) "Eligible business" means:

(A) Manufacturing and other types of economic activities which export more than half of their products or services outside of Tennessee;

(B) Businesses where more than half of the business' products or services enter into the production of exported products;

(C) Businesses where the uses of the business' products primarily result in import substitution on the replacement of imported products or services with those produced in the state; or

(D) Other types of economic activity, including, but not limited to, research funding, technology projects and other projects that contribute significantly to community development education as determined by the commissioner of economic and community development to have a beneficial impact on the economy of the state; and

(2) "Industrial infrastructure" includes, but is not limited to, water, wastewater, or transportation systems, line extensions or industrial site preparation where it is demonstrated that such infrastructure improvements are necessary for the location or expansion of business or industry. Industrial infrastructure also means significant technological improvements, including, but not limited to, digital switches, fiber optic cabling or other technological improvements determined by the commissioner of economic and community development to have a beneficial impact on the economy of this state.



§ 4-3-726 - [Repealed.]

HISTORY: Acts 1983, ch. 442, § 1; repealed by Acts 2011, ch. 509, § 2, effective July 1, 2012.



§ 4-3-727 - Local government planning advisory committee.

(a) There is created a local government planning advisory committee composed of seven (7) officers of local governments to be appointed by the governor for a term of four (4) years; provided, that four (4) of the members shall be appointed for an initial term of four (4) years and three (3) for an initial term of two (2) years.

(b) Membership on the committee shall terminate upon:

(1) Separation of any member from local government office; or

(2) The failure of any member to attend three (3) consecutive meetings of the committee.

(c) The governor shall fill vacancies for any unexpired term.

(d) No member shall serve for more than one (1) consecutive term.

(e) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. All members of the committee shall serve as such without compensation, but they shall be allotted necessary traveling and other appropriate expenses while engaged in the work of or for the committee.

(f) The committee has the duty to exercise the powers over regional planning commissions provided for in §§ 13-3-101 and 13-3-102.

(g) The committee shall adopt and implement a conflict of interest policy for committee members. The policy shall mandate annual written disclosures of financial interests, other possible conflicts of interest, and an acknowledgement by committee members that they have read and understand all aspects of the policy. The policy shall also require persons who are to be appointed to the committee to acknowledge, as a condition of appointment, that they are not in conflict with the conditions of the policy.



§ 4-3-728 - Community development block grants to disadvantaged businesses.

(a) Notwithstanding any provision of the law to the contrary, in the allocation and use of community development block grants it is the policy of this state that a substantial portion of such grants shall be utilized whenever reasonably possible for the development of contracts with disadvantaged businesses as defined in § 4-26-102.

(b) The office of business enterprise in the department of economic and community development shall advise the commissioner, or any other official with authority to allocate or disperse community block grants, of disadvantaged businesses that should be considered as recipients of such block grants.

(c) The office of business enterprise shall annually report not later than December 1, to the general assembly, of all such advisements regarding disadvantaged businesses and the number of or amount of community block grants received by disadvantaged businesses.



§ 4-3-729 - Annual reports.

(a) Each agency that receives public funding to assist small businesses shall file an annual report with the department of economic and community development. The reports filed by each such agency shall include an analysis detailing the accomplishments of the agency, including, but not limited to, the number of businesses served, the status of those programs it is charged with administering, and the status of each business the agency has assisted.

(b) The office of minority business enterprise or other appropriate department, office or division of the department of economic and community development shall prepare a report to be filed with the commissioner compiling an analysis of all the data required to be filed by this section by each such agency. The commissioner shall annually report the results of such data to the general assembly.

(c) For purposes of this section, "small business" means a business with a sales volume of two hundred thousand dollars ($200,000) or less or that employs fewer than fifteen (15) persons.

(d) Nothing in this section shall require any small business as defined in subsection (c) either to answer any question or to complete any form.



§ 4-3-730 - Records open to public inspection -- Exceptions.

(a) The department of economic and community development adopts as its official policy the principle of open records and, unless otherwise provided by this section, the information and documents maintained, received or produced by such department shall be open for inspection by the public.

(b) Any binding contract or agreement entered into or signed by the department that obligates public funds shall, together with all supporting records and documentation, be considered a public record and open for public inspection as of the date such contract or agreement is entered into or signed.

(c) (1) Notwithstanding any other provision of law to the contrary, any record, documentary materials, or other information, including proprietary information, received, produced or maintained by the department shall be considered public unless the commissioner, with the affirmative agreement of the attorney general and reporter, determines that a document or information is of such a sensitive nature that its disclosure or release would seriously harm the ability of this state to compete or conclude agreements or contracts for economic or community development.

(2) If the commissioner, with the agreement of the attorney general and reporter, determines pursuant to subdivision (c)(1) that a document or information should not be released or disclosed because of its sensitive nature, such document or information shall be considered confidential for a period of up to five (5) years from the date such a determination is made. After such period, the document or information made confidential by this subsection (c) shall become a public record and shall be open for inspection.

(d) This section shall not apply to trade secrets received, maintained or produced by the department. All such trade secrets shall remain confidential.

(e) As used in this section, unless the context otherwise requires:

(1) "Proprietary information" means commercial or financial information that is used either directly or indirectly in the business of any person or company submitting information to the department, and that gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information; and

(2) "Trade secrets" means manufacturing processes, materials used in manufacturing processes, and costs associated with the manufacturing process of a person or company submitting information to the department.

(f) (1) This section shall not apply to company documents or records containing marketing information or capital plans that are provided to the department with the understanding that they are now and should remain confidential. Any such document or record shall remain confidential until such time as the provider thereof no longer requires its confidentiality.

(2) As used in subdivision (f)(1), unless the context otherwise requires:

(A) "Capital plans" means plans, feasibility studies, and similar research and information that will contribute to the identification of future business sites and capital investments; and

(B) "Marketing information" means marketing studies, marketing analyses, and similar research and information designed to identify potential customers and business relationships.



§ 4-3-731 - Execution of a separate agreement when grant or loan contract reserves right of recovery if person or entity fails to fulfill commitments.

(a) Notwithstanding any law to the contrary, the department of economic and community development shall execute a separate agreement in conjunction with any grant or loan contract awarded pursuant to § 4-3-717(d)(1) that reserves the right of the department to recover the amount of money, grants, funds, or other incentives disbursed by the department, in whole or in part, if the person or entity benefitting from such money, grants, funds, or other incentives fails to fulfill the commitments made by such person or entity to the department.

(b) For any grant or loan contract awarded pursuant to § 4-3-717(d)(1) on or after July 1, 2014, the department shall publish all baseline reports or annual reports filed with the department pursuant to this section on its web site within ninety (90) days of receipt. For any grant or loan contract awarded pursuant to § 4-3-717(d)(1) between May 27, 2005, and January 1, 2011, the recipient shall be required to file a one-time report by February 1, 2015. The department shall provide a form for the reports that shall request, at a minimum:

(1) The name of the development authority which administers the grant;

(2) The name of the eligible business;

(3) For baseline reports, the number of existing employees of the eligible business;

(4) For annual reports, the number of net new jobs for the reporting period, as well as the number of cumulative net new jobs of the eligible business, and the total amount of the grant; and

(5) Any other information that may be required by the department.

(c) As used in this section:

(1) "Annual report" means a report which is delivered to the department by an eligible business after execution of a grant or loan contract awarded pursuant to § 4-3-717(d)(1) on an annual basis which details the number of net new jobs for the reporting period as well as the number of cumulative net new jobs; and

(2) "Baseline report" means a report which is delivered to the department by an eligible business upon execution of a grant or loan contract awarded pursuant to § 4-3-717(d)(1) which details the number of existing employees of an eligible business.



§ 4-3-732 - Enhanced policymaking role for minority business.

Notwithstanding the provisions of any law to the contrary, the director of the office of business enterprise, created by § 4-26-101, may, in the discretion of the commissioner, serve as a full, voting member of each committee, board, task force, group or other entity that is formally or informally attached to or established within the department for the purpose of formulating, adopting or recommending state policies to enhance economic and community development. The general assembly urges the department of economic and community development to develop an enhanced policymaking role for minority business.



§ 4-3-733 - Historically black college or university consortium or technology partnership -- Memorandum of cooperation.

(a) The department of economic and community development is authorized and directed to provide all necessary and appropriate administrative assistance, support, and guidance to facilitate strategy development and coordinated implementation by the Tennessee HBCU consortium and the Tennessee HBCU technology partnership to accomplish their respective and mutual key objectives.

(b) In furtherance of subsection (a), the department may enter into one or more memoranda of cooperation with the consortium and the partnership on such terms as are deemed by the commissioner to be appropriate, mutually beneficial, and in the best interest of the consortium and the partnership.



§ 4-3-734 - Minimum energy conservation standards -- New residential building construction.

(a) Notwithstanding title 13, chapter 19 to the contrary, the minimum energy conservation standards for any new residential building construction on or after January 1, 2009, shall be the 2003 International Energy Conservation Code published by the International Code Council. Builders of new residential and commercial construction are encouraged to voluntarily utilize the 2006 International Energy Conservation Code energy conservation standards for new residential or commercial construction.

(b) The department is requested to provide information to the public concerning the 2003 and 2006 International Energy Conservation Codes on its web site.

(c) This section shall not be construed as mandating any higher level of enforcement or inspection by local governments than that in place prior to January 1, 2009.



§ 4-3-735 - Energy efficiency and environmental building standards.

Energy efficiency and environmental building standards adopted by the state or by local jurisdictions:

(1) May include the use of a sheathing with factory applied radiant barrier with an emissivity rating of five one hundredths (0.05) or less or a sheet radiant barrier with an emissivity rating of five one hundredths (0.05) or less that also meets the specifications of ASTM C1313 and is installed according to ASTM C1158; and

(2) May include the use of lumber and engineered wood products that originate from sustainable sources and are certified through the:

(A) SFI (Sustainable Forestry Initiative);

(B) CSA (Canadian Standards Association);

(C) ATFS (American Tree Farms System);

(D) PEFC (Programme for the Endorsement of Forest Certification) endorsed schemes; and

(E) FSC (Forest Stewardship Council).



§ 4-3-736 - Authority of department of economic development to allocate the national recovery zone economic development bond limitation and the national recovery zone facility bond limitation among counties and large municipalities.

The state delegates to the department of economic and community development the authority to allocate on behalf of the state the portions of the national recovery zone economic development bond limitation and the national recovery zone facility bond limitation, as the national recovery zone economic development bond limitation and the national recovery zone facility bond limitation are defined in § 1400U-1 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1400U-1, that are allocated to the state pursuant to § 1400U-1(a)(1) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1400U-1(a)(1), among the counties and large municipalities, as defined in § 1400U-1(a)(3)(B) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1400U-1(a)(3)(B), in the manner provided in § 1400U-1(a)(3) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1400U-1(a)(3).



§ 4-3-737 - Small business incentive.

(a) (1) As an incentive to encourage the creation of more small businesses in this state by making access to essential information necessary to begin a business user friendly, the department of economic and community development, in consultation with the office of small business advocate, created within the office of the comptroller of the treasury pursuant to § 8-4-702, shall develop a web page to aid the user in obtaining information concerning state laws, regulations and requirements that apply to the specific type of small business the user desires to form. The web page shall have its own domain name with a URL that indicates it is related to small businesses. The web page shall also contain hyperlinks to such laws, regulations and requirements. The hyperlinks shall include, but not be limited to:

(A) Forms or documents which a state department or agency requires to be filed for that type of business to operate in Tennessee;

(B) Contact information and web sites for boards and commissions which regulate the specific type of entity to be formed; and

(C) Notices regarding potential and pending rule making hearings for the various boards and commissions.

(2) The web page shall also provide notice to the user of the importance of checking with the local government where the business is to be located to ensure compliance with local zoning and code requirements and may provide a hyperlink to the county or municipality's web page, if one is maintained by the county or municipality.

(b) All departments and agencies with regulatory authority over business shall provide assistance in the compilation of this information.

(c) The department of economic and community development shall monitor the web page to insure the accuracy of its information and to update it as necessary.

(d) The office of small business advocate shall report the status of the project no later than February 15, 2013, to the commerce and labor committee of the senate and the business and utilities committee of the house of representatives.



§ 4-3-738 - Made in Tennessee Act -- Pilot project to encourage producers and promotion of Tennessee products.

(a) This section shall be known and may be cited as the "Made in Tennessee Act."

(b) The purpose of this section is to create a pilot project that will terminate January 1, 2016, unless extended by the general assembly, to encourage producers and promotion of non-agricultural products made in this state.

(c) The University of Tennessee Center for Industrial Services may:

(1) Use a logo or seal for "Made in Tennessee" products and goods, except for food and agricultural products, that have been substantially processed, fabricated, manufactured or otherwise transformed in this state; and

(2) Take appropriate steps to protect the logo or seal from misuse or infringement as deemed necessary by the center.

(d) Prior to use of the logo or seal, a producer or retailer shall register with the center and comply with all terms, conditions and requirements for use of the logo or seal as determined by the center. A list of all producers and retailers registered with the center may be made available on the center's web site.

(e) The center may deny, suspend or revoke a producer or retailer's registration and the ability to use the logo or seal if the producer or retailer fails to comply with the terms, conditions and requirements promulgated by the center.

(f) The department may provide technical assistance to the center upon request.

(g) The center may seek any available grants and other sources of funding to implement and administer the pilot program described in this section.

(h) The center shall report on the pilot project to the commerce and labor committee of the senate and the business and utilities committee of the house of representatives no later than February 1, 2015, and annually thereafter if the pilot project is extended by the general assembly.

(i) As used in this section, unless the context requires otherwise:

(1) "Agricultural products" means horticultural, poultry, dairy and farm products, livestock and livestock products, harvested trees, nursery stock and nursery products;

(2) "Center" means the University of Tennessee Center for Industrial Services;

(3) "Department" means the department of economic and community development;

(4) "Producer" means any individual or legal entity engaged in the processing, fabrication, manufacture or other transformation of goods or products, other than food and agricultural products, in this state; and

(5) "Retailer" means any individual or legal entity engaged in the business of making sales of a producer's goods or products to the public.






Part 8 - Department of Education

§ 4-3-801 - Creation.

There is hereby created the department of education.



§ 4-3-802 - Commissioner -- Qualifications -- Appointment.

(a) The chief executive officer of the department of education shall be the commissioner of education.

(b) The commissioner shall be a person of literary and scientific attainments and of skill and experience in school administration. The commissioner shall also be qualified to teach in the school of the highest standing over which the commissioner has authority.

(c) The commissioner shall be appointed by the governor.



§ 4-3-803 - Offices -- Powers and duties.

The department of education shall have its offices in the state capitol and its commissioner is vested with such powers and required to perform such duties as are set forth in title 49, and is charged with the administration of such laws as the general assembly from time to time may enact.






Part 9 - Department of Employment Security [Repealed or Transferred.]



Part 10 - Department of Finance and Administration

§ 4-3-1001 - Creation.

There is hereby created the department of finance and administration.



§ 4-3-1002 - Commissioner.

The department of finance and administration shall be under the charge and general supervision of the commissioner of finance and administration.



§ 4-3-1003 - Establishment and transfer of sections.

(a) To discharge the authority, powers and duties hereby imposed upon the department of finance and administration and the commissioner of the department, there are created within the department the following sections:

(1) The accounts section;

(2) The architectural section;

(3) The budget section;

(4) The data processing section; and

(5) The program coordinating section.

(b) The commissioner is authorized to assign to these sections the duties imposed upon the department and the commissioner thereof. The commissioner is authorized to combine, consolidate or abolish any of these sections, or to create such new sections as are necessary to carry out the duties imposed upon the commissioner and the department.

(c) [Deleted by 2013 amendment, effective May 16, 2013.]



§ 4-3-1004 - Data processing section.

(a) Through the data processing section, the commissioner shall make available such electronic and mechanical equipment as is required for the central handling of accounting, statistical and engineering operations of the state.

(b) The services of the section shall be available to state agencies under a general plan prepared by the commissioner, and it is expressly provided that where existing accounting, payroll and statistical services can be converted to mechanical handling, the commissioner is authorized to make such conversions.



§ 4-3-1005 - State building commission personnel.

There shall be attached to the department of finance and administration personnel employed by the state building commission for all administrative purposes, except the discharge of the duties and functions directly required of such personnel by the state building commission.



§ 4-3-1006 - Budget powers.

The department of finance and administration has the power and is required to:

(1) Prepare and submit to the governor, annually, a state budget document in accordance with the provisions outlined in title 9, chapter 4, part 51;

(2) Prescribe forms for the preparation of the budget estimates by all the spending agencies of state government, and furnish every state officer, department and agency with a sufficient number of the budget estimate forms not later than October 15 of each year;

(3) Prescribe the classifications of expenditures and revenues for the purposes of budget making and accounting;

(4) Examine and recommend for approval the work program and quarterly allotments of each spending agency of state government before the appropriations made for such agency shall become available for expenditure;

(5) Examine and recommend for approval any changes made in the work program and quarterly allotments of any spending agency during the fiscal year;

(6) Investigate duplication of work among the departments and other agencies of state government, study the organization and administration of such departments and agencies, and formulate plans for better management and more efficient and economical operation;

(7) Prepare and report to the governor when requested, any financial data or statistics that the governor may require, such as monthly or quarterly estimates of the state's income, and cost figures on the current operations of state institutions and other agencies;

(8) Examine all requisitions for purchases as the department may deem necessary, with power and authority to refuse to approve or honor any and all requisitions for purchases, except requisitions for purchases of the general assembly, state court system, attorney general and reporter, secretary of state, comptroller of the treasury, and state treasurer; and

(9) Review and approve or refuse to approve any personal services, professional services, or consultant services contract concerning management services of all types, management studies, planning services, public relations, evaluations, systems designs, data processing, auditing, or accounting services entered into by an executive branch department or agency of state government.



§ 4-3-1007 - Accounting powers.

The department of finance and administration has the power and is required to:

(1) Maintain a system of general accounts embracing all the financial transactions of state government;

(2) Examine and approve all contracts, requisitions, orders, payrolls and other documents, the purpose of which is to incur financial obligations against state government, and ascertain that moneys have been duly appropriated and allotted to meet such obligations and will be available when such obligations will become due and payable;

(3) Audit and approve all bills, invoices, accounts, payrolls and other evidences of claims, demands or charges against state government, and determine the regularity, legality and correctness of such claims, demands or charges;

(4) Inquire concerning articles and materials furnished or work and labor performed, for the purpose of ascertaining that the prices, quality and amount of such articles or materials are fair, just and reasonable, and that all the requirements expressed and implied pertaining thereto have been complied with, and reject or disallow any excess;

(5) Make monthly reports on all receipts and expenditures of the state government to the governor and the department of audit, and make monthly reports on appropriations, allotments, encumbrances and authorized payments to the governor, to the department of audit, and to the head of the department, office or agency directly concerned;

(6) Prescribe by means of written procedures the forms of receipts, vouchers, bills or claims to be used by and the responsibilities and duties required of each fiscal officer of any and all departments, institutions, offices and agencies of the state government. All such written procedures shall become effective upon approval by the commissioner of finance and administration and the comptroller of the treasury;

(7) Prescribe such subsidiary accounts, including cost accounts, for the various departments, institutions, offices and agencies as may be desirable for purposes of administration, supervision and financial control;

(8) Examine at any time the accounts of every department, institution, office or agency, receiving appropriations from the state;

(9) Report to the attorney general and reporter for such action, civil or criminal, as the attorney general and reporter may deem necessary, and to the comptroller of the treasury, all facts showing illegality in the expenditure of public moneys, or in the collection of public revenues, or the misappropriation of public properties;

(10) Exercise the rights, powers and duties, except the power to collect taxes, conferred by law upon the comptroller of the treasury under title 8, chapter 4, and the rights, powers and duties conferred by § 9-2-107, insofar as these provisions relate to financial administration and general accounting control of the state government, involving the keeping of general accounts, the auditing before payment of all bills, or vouchers and the authorization of all claims against the state for which appropriations have been made;

(11) In consultation with the comptroller of the treasury, establish guidelines for the evaluation by agencies of their systems of internal accounting and administrative control as provided in title 9, chapter 18;

(12) Establish and prescribe guidelines for systems of internal accounting for railroad authorities as provided in title 64, chapter 2;

(13) Record the transfer of equipment to or between the several state departments; and

(14) Supervise and regulate the making of an inventory of all removable equipment and other movable property belonging to the state government or any of its departments, institutions or agencies, with the exception of those institutions expressly exempted from the operation of title 12, chapter 3, and keep the inventory current. This subdivision (14) shall not apply to the various collections of articles, specimens and relics placed under the charge of the director of the state museum.



§ 4-3-1008 - Centralized services.

The department of finance and administration, with the approval of the governor, has the power and is required to:

(1) Prepare and apply plans for the housing of all departments, offices and agencies of the state government located at the capitol, with a view to more efficient and economical administration;

(2) Study the location of branch offices and divisions throughout the state, and make arrangements in the interest of better service and more economical rentals;

(3) Prepare uniform rules and regulations for the payment of travel expenses for officers and employees of all state departments, institutions and agencies. It is the legislative intent that such rules and regulations provide, through travel advances or reimbursement, or both, that an employee under normal circumstances shall be responsible for bearing travel expenses for no more than thirty (30) days from the date of filing a claim, subject to an audit of the claim as required. The commissioner is further authorized to prepare special regulations when the commissioner determines that special circumstances necessitate them. Proposed uniform rules and regulations and proposed special regulations shall become effective upon approval by the attorney general and reporter. Prior to filing with the attorney general and reporter, the commissioner shall submit the proposed uniform rules and regulations and proposed special regulations to the comptroller of the treasury for comment;

(4) Make provisions for the centralization of such departmental services as punch and tabulatory in order to save duplicate outlays for costly equipment used only part time;

(5) Provide central messenger, telephone, switchboard and mailing facilities for the departments, offices and agencies at the capitol; and

(6) Study the work of each department and office and recommend the use of stenographic pools, unified files and combined porter service, whenever conducive to better administration.



§ 4-3-1009 - Powers relating to public buildings and property.

(a) The department of finance and administration has the power to:

(1) Prepare or cause to be prepared general plans and preliminary sketches and estimates for the public buildings to be erected for any department;

(2) Have general supervision and care of storerooms, offices and buildings leased for the use of the state government or any department, office or institution thereof; and

(3) Perform the duties with respect to the inventory of state property set forth in title 12, chapter 2.

(b) The department, through its division of real property management, has the authority and responsibility of allocating space in the Knoxville state office building and the Knoxville office building annex, but such authority does not extend to the Knoxville supreme court building.

(c) The commissioner, through the division of real property management, has the authority and responsibility to review periodically the contract terms of leased facilities and to analyze proposed contract terms of leased facilities to determine if, whether for financial or program purposes, it is in the best interest of the state to directly own the facility. If the commissioner determines that direct ownership by the state is in the best interest, such recommendation shall be presented to the governor. Upon the approval by the governor for any recommendation that will cost more than one million dollars ($1,000,000), the commissioner shall present a recommendation to the fiscal review committee. Upon the approval by the fiscal review committee, the commissioner shall present a recommendation to the state funding board, including the analysis supporting the determination as to the best interest of the state, the anticipated cost, the funds currently appropriated for the lease payments, and any available debt authority. Upon approval by the governor for any recommendation that will cost one million dollars ($1,000,000) or less, the commissioner shall present a recommendation to the state funding board, including the analysis supporting the determination as to the best interest of the state, the anticipated cost, the funds currently appropriated for the lease payments, and any available debt authority.



§ 4-3-1010 - Posting of report of travel and expense reimbursements on state web site.

(a) In addition to their other powers and duties, the department of finance and administration and its commissioner are vested with all the authority, powers and duties given them by title 12, chapter 2 and by § 67-5-2505 [repealed].

(b) The commissioner shall report quarterly to the joint committee on finance, ways and means all out-of-state travel by citizen members of boards and commissions. Such report shall include the name of the person, the board or commission the person represents and the person's position with such board or commission, destination, dates of travel, estimated cost and the purpose of the trip.

(c) The commissioner of finance and administration shall cause to be posted on the official web site of the state a report that contains all out-of-state travel and expense reimbursements made to the governor, any member of the governor's cabinet, and cabinet level staff in accordance with the comprehensive travel regulations of the state or any policy of the governor; provided, however, that information shall not be posted if the out-of-state travel occurred for the purpose of recruiting industry or economic development in the state and the information, in the judgment of the commissioner, has the potential to harm contract negotiations or otherwise place the state at a competitive disadvantage in seeking industrial or economic development opportunities. The report shall include the purpose of the reimbursements made and shall be reported by the person reimbursed. The initial report shall be filed no later than fifteen (15) days following the last day of April 2006 and shall include all payments made from the first day of January 2006, until the last day of March 2006. Thereafter, the report shall be updated quarterly, no later than fifteen (15) days following the end of the quarter. The reports shall remain on the web site until one (1) month following the end of the governor's term of office. The last quarter reported in each such term shall include the period of time from the last quarter reported until the regular November election at which the next governor will be elected, and the first report in each governor's term shall include the period of time from the regular November election until the end of the first quarter.



§ 4-3-1012 - Transfer of office of energy management functions relating to state buildings and state-owned facilities.

(a) The state building energy management program shall be transferred from the department of general services to the department of finance and administration, as to any functions related to the energy management program for state buildings and state-owned facilities. All staff, staff positions, equipment, supplies, property, funds and other resources of the functions referenced above shall be transferred to the department of finance and administration. Energy management functions not related to state buildings and state-owned facilities shall remain with the department of general services.

(b) The duties of the department relative to energy management shall include:

(1) Defining and implementing specific yearly conservation/energy management goals for state-owned facilities in coordination with the state architect's office and the state building commission;

(2) Defining and implementing an energy efficiency code for future state buildings to include a review of renewable options by means of life-cycle analysis. This life-cycle analysis of renewable options shall be mandatory;

(3) Developing and implementing, in coordination with the department of general services, a formalized monitoring and analyzing schedule for utility data from state buildings, including both costs and usage;

(4) Developing and implementing an energy management program for state government; and

(5) Preparing an annual report on the activities of the department relative to energy management. The department shall publish the report on the department's web site and shall submit the report to the governor, the speakers of the senate and the house of representatives, the chairs of the government operations committees of the senate and the house of representatives and the chairs of the energy, agriculture and natural resources committee of the senate and the agriculture and natural resources committee of the house of representatives, or their successor committees. The report shall include savings realized by the state as a result of the office's activities expressed in both units of energy saved and monetary cost-avoidance.

(c) The energy management program described in subsection (b) may include, but is not limited to, implementing energy cost saving measures in buildings under the jurisdiction of the state building commission. The measures may include, but shall not be limited to, maintenance, repair or replacement of lighting and mechanical equipment and related controls. Energy cost saving measures may be implemented through contracts with energy professionals, including, but not limited to, energy service companies, commissioning and retro commissioning firms and agencies and energy auditing consultants. Such contracts are subject to approval by the state building commission. All departments, institutions and agencies having control of, or responsibility for, the management or operation of buildings under the jurisdiction of the state building commission shall cooperate with state building energy management in implementing energy cost saving measures.



§ 4-3-1013 - Authority to develop prescription drug programs and to contract with pharmacy benefits managers (PBMs).

(a) The TennCare bureau is authorized to develop prescription drug programs and to contract with one (1) or more pharmacy benefit managers (PBMs) or other appropriate third party contractors to administer all or a portion of such prescription drug programs for the TennCare program. It is the legislative intent that, insofar as practical, any such pharmacy programs shall be developed and implemented in a manner that seeks to minimize undue disruption in successful drug therapies for current TennCare enrollees.

(b) Under such a contract, a PBM may be directed by the TennCare bureau to:

(1) Provide information to the state TennCare pharmacy advisory committee for making recommendations related to a state preferred drug list (PDL);

(2) Provide claims processing and administrative services for the TennCare program;

(3) Provide data on utilization patterns to the bureau of TennCare, the department of finance and administration, TennCare managed care organizations, the University of Tennessee Health Science Center, and other entities determined by the TennCare bureau;

(4) Conduct prospective and retrospective drug utilization review as directed by the bureau of TennCare;

(5) Establish procedures for determining potential liability of third party payers, including, but not limited to, Medicare and private insurance companies, for persons receiving pharmacy services through the state of Tennessee;

(6) Maintain a retail pharmacy network to provide prescription drugs through state programs;

(7) Set pharmacy reimbursement rates and dispensing fee schedules necessary to maintain an adequate retail pharmacy network and increase the cost-effectiveness of state pharmacy purchases;

(8) Negotiate supplemental rebates with pharmaceutical manufacturers for prescription drug expenditures;

(9) Propose other initiatives to the bureau of TennCare to maintain or improve patient care while reducing prescription drug costs; and

(10) Provide other services as directed by the bureau of TennCare.

(c) The state TennCare program shall be authorized to receive one hundred percent (100%) of all rebates and any other financial incentives directly or indirectly resulting from the state's contract with any PBM.

(d) The PBM contract may include performance goals and financial incentives for success or failure in attaining those goals. It is the legislative intent that such goals and incentives shall include the reliable and timely performance of any system of prior authorization that may be implemented pursuant to pharmacy programs authorized by this section.

(e) To the extent permitted by federal law and the TennCare waiver, the bureau of TennCare may implement, either independently or in combination with a PDL, cost saving measures for pharmaceutical services including, but not limited to, tiered co-payments, reference pricing, prior authorization, step therapy requirements, exclusion from coverage of drugs or classes of drugs, mandating the use of generic drugs, and mandating the use of therapeutic equivalent drugs.

(f) The TennCare bureau shall be required to annually report to the health committee of the house of representatives and the health and welfare committee of the senate concerning pharmacy benefits under the medical assistance program provided pursuant to title 71, chapter 5, on or before January 15 of each calendar year, beginning on January 15, 2013. The report shall specifically report on the use and cost of opioids and other controlled substances in the program.



§ 4-3-1014 - Authority to create prescription drug purchase program.

In accordance with applicable provisions of law:

(a) The department of finance and administration is authorized to create a program whereby local government entities, including, but not limited to county jails, can purchase prescription drugs through state methods at reduced prices.

(b) The department of general services is authorized to sell drugs to participating local entities that have certified pharmacists on staff or require wholesalers contracting with the department of general services to sell prescription drugs to participating local entities at discounted rates.



§ 4-3-1015 - EFFECTs position in state government to establish accountability process.

(a) The commissioner of finance and administration shall establish a position within state government whose focus shall be to establish an accountability process within state government to insure that state government is efficient, forward-looking, focused, energetic, competent and transparent, hereafter referred to as the "EFFECTs" person or position.

(b) No new position shall be created for such EFFECTs position, but a knowledgeable person currently employed by the state shall be designated as the EFFECTs person. Any staff that may be assigned to aid such EFFECTs person shall likewise be moved from existing positions.

(c) The EFFECTs person shall seek to do the following:

(1) Utilize precise measures to determine the effectiveness of programs;

(2) Work with the commissioner of finance and administration to ensure the productive use of the workforce;

(3) Obtain timely and accurate information about the effects of personnel policies and the ways in which policies can be altered or enforced to improve morale and increase state services performance;

(4) Examine methods to improve the rapid deployment of services; and

(5) Work to expand follow-up and the assessment of state constituent services.



§ 4-3-1016 - Restrictions on carry forwards and transfers of funds to the state general fund.

(a) Notwithstanding any provision of the law to the contrary, subject to the specific provisions of an appropriation act, the commissioner of finance and administration is authorized to deny carry forwards for, and to transfer funds from, the funds, reserve accounts or programs identified in this section to the state general fund for the purpose of meeting the requirements of funding the operations of state government for the fiscal year ending June 30, 2006, and subsequent fiscal years. The authorization provided for in this subsection (a) shall not apply to allow the transfer of any fund balances that are mandated by federal law to be retained in such fund. This authority shall only apply to transfers and carry forwards necessary to fund the expenditures for the state for the fiscal year ending June 30, 2006, and subsequent fiscal years.

(b) No funds shall be transferred unless specifically appropriated in an appropriations act and such funds shall only be expended in accordance with the provisions of such act.

(c) Notwithstanding any provision of this section to the contrary, no transfers are authorized from department of transportation funds, reserve accounts and programs in the highway fund or other funds created or referenced in titles 54, 55, 57, 65 and 67, except as authorized by § 47-18-1311.

(d) In the fiscal years ending June 30, 2008, June 30, 2009, June 30, 2010, June 30, 2011 and June 30, 2014, transfers are authorized from the following funds, reserve accounts and programs:

(1) Department of finance and administration, for the department of revenue, computerized titling and registration system accumulated fees, created or referenced in title 55, chapter 4, part 1;

(2) Department of finance and administration, domestic violence community education fund, created or referenced in title 36, chapter 3, part 6;

(3) Department of finance and administration, electronic fingerprint imaging systems fund, created or referenced in title 67, chapter 4, part 6;

(4) Department of finance and administration, family violence shelter reserve, created or referenced in title 36, chapter 6, part 4;

(5) Department of finance and administration, drug courts reserve, created or referenced in title 16, chapter 22;

(6) Department of finance and administration, state health planning reserve, created or referenced in title 68, chapter 11, part 16;

(7) Department of finance and administration, sexual assault program, created or referenced in title 40, chapter 24, part 1;

(8) Department of finance and administration, domestic assault defendant fines program, created or referenced in title 39, chapter 13, part 1;

(9) Department of correction, community correction program grants, created or referenced in title 40, chapter 36, part 3;

(10) Department of correction, supervision and rehabilitation accumulated fees, created or referenced in title 40, chapter 28, part 2;

(11) Department of correction, GPS offender tracking fees, created or referenced in title 40, chapter 28, part 2;

(12) Department of agriculture, agricultural resources conservation fund, created or referenced in title 67, chapter 4, part 4;

(13) Department of agriculture, agricultural regulatory fund, created or referenced in title 43, chapter 1, part 7;

(14) Department of environment and conservation, Tennessee board of water quality, oil and gas reclamation fund, created or referenced in title 60, chapter 1, part 4;

(15) Department of environment and conservation, solid waste management fund, created or referenced in title 68, chapter 211, part 8;

(16) Department of environment and conservation, used oil collection fund, created or referenced in title 68, chapter 211, part 10;

(17) Department of environment and conservation, hazardous waste remedial action fund, created or referenced in title 68, chapter 212, part 2;

(18) Department of environment and conservation, drycleaner environmental response fund, created or referenced in title 68, chapter 217, part 1;

(19) Department of environment and conservation, environmental protection fund, created or referenced in title 68, chapter 203, part 1;

(20) Department of environment and conservation, heritage conservation trust fund, created or referenced in title 11, chapter 7, part 1;

(21) Department of environment and conservation, lead based paint abatement fund, created or referenced in title 68, chapter 131, part 4;

(22) Department of environment and conservation, voluntary cleanup oversight and assistance fund, created or referenced in title 68, chapter 212, part 2;

(23) Department of environment and conservation, abandoned land program, created or referenced in title 59, chapter 8, part 2;

(24) Department of environment and conservation, underground storage tank fund, created or referenced in title 68, chapter 215, part 1;

(25) Department of environment and conservation, surface mine reclamation fund, created or referenced in title 59, chapter 8, part 2;

(26) Department of environment and conservation, local parks land acquisition fund, created or referenced in title 67, chapter 4, part 4;

(27) Department of environment and conservation, state lands acquisition fund, created or referenced in title 67, chapter 4, part 4;

(28) Tennessee wildlife resources agency, wetland acquisitions fund, created or referenced in title 67, chapter 4, part 4;

(29) Department of correction, sex offender treatment fund, created or referenced in title 39, chapter 13, part 7;

(30) Department of correction, work release supervision and rehabilitation accumulated fees, created or referenced in title 40, chapter 28, part 2;

(31) Department of economic and community development, FastTrack fund, created or referenced in chapter 3, part 7 of this title;

(32) Department of economic and community development, film and television incentive grants fund, created or referenced in chapter 3, part 49 of this title;

(33) Department of economic and community development, job skills fund, created or referenced in title 50, chapter 7, part 4;

(34) Education trust fund, created or referenced in title 49, chapter 3, part 3;

(35) Department of education, driver education fund, created or referenced in title 67, chapter 4, part 6;

(36) Department of education, safe schools program, created or referenced in title 49, chapter 6, part 43;

(37) Department of education, special schools, created or referenced in title 49, chapter 50, part 10;

(38) Department of education, Alvin C. York Institute operational reserve, created or referenced in title 49, chapter 50, part 10;

(39) Department of education, Tennessee school for the blind operational reserve, created or referenced in title 49, chapter 50, part 10;

(40) Department of education, Tennessee school for the deaf operational reserve, created or referenced in title 49, chapter 50, part 10;

(41) Department of education, West Tennessee school for the deaf operational reserve, created or referenced in title 49, chapter 50, part 10;

(42) Department of education, boys and girls clubs reserve, created or referenced in title 36, chapter 6, part 4;

(43) Department of financial institutions, bank fees, created or referenced in title 45, chapter 1, part 1, and any other law and such funds in a deferred revenue account;

(44) Department of commerce and insurance fees, created or referenced in Acts 2001, ch. 333, and title 56, chapter 2, part 5; title 56, chapter 4, part 1; title 56, chapter 6, part 1; title 56, chapter 14, part 1; title 56, chapter 32, part 2; title 56, chapter 35, part 1; and title 55, chapter 18;

(45) Department of commerce and insurance, emergency communications funds, created or referenced in title 7, chapter 86, part 1;

(46) Department of commerce and insurance, state board of accountancy fund, created or referenced in title 62, chapter 1, part 1;

(47) Department of commerce and insurance, division of regulatory boards fund, created or referenced in title 56, chapter 1, part 3;

(48) Department of commerce and insurance, real estate education and recovery education fund, created or referenced in title 62, chapter 13, part 2;

(49) Department of commerce and insurance, real estate education and recovery claims fund, created or referenced in title 62, chapter 13, part 2;

(50) Department of commerce and insurance, auctioneer education and recovery account, created or referenced in title 62, chapter 19, part 1;

(51) Department of commerce and insurance, manufactured housing fund, created or referenced in title 68, chapter 126, part 4;

(52) Department of labor and workforce development, employment security special administrative fund, created or referenced in title 50, chapter 7, part 5;

(53) Department of labor and workforce development, Tennessee Occupational Safety and Health Act fund, created or referenced in title 50, chapter 6, part 4;

(54) Department of labor and workforce development, uninsured employers fund, created or referenced in title 50, chapter 6, part 8;

(55) Department of mental health and substance abuse services or the department of health, alcohol and drug addiction treatment fund, created or referenced in title 40, chapter 33, part 2;

(56) Department of health, health access incentive account, created or referenced in title 66, chapter 29, part 1;

(57) Department of health, child safety fund, created or referenced in title 55, chapter 9, part 6;

(58) Department of health, nursing home residents fund, created or referenced in title 68, chapter 11, part 8;

(59) Department of health, traumatic brain injury fund, created or referenced in title 68, chapter 55, part 4;

(60) Department of health, health-related boards fund, created or referenced in title 63, chapter 1, part 1;

(61) Department of revenue, C.I.D. anti-theft fund, created or referenced in title 55, chapter 3, part 2;

(62) Tennessee bureau of investigation, fingerprint criminal history database accumulated fees, created or referenced in title 39, chapter 17, part 13;

(63) Tennessee bureau of investigation, expunged criminal offender pretrial diversion database accumulated fees, created or referenced in title 38, chapter 6, part 2 and title 40, chapter 32;

(64) Tennessee bureau of investigation, intoxicant testing fund, created or referenced in title 55, chapter 10, part 4;

(65) Tennessee bureau of investigation, handgun permit reserve, created or referenced in title 39, chapter 17, part 13;

(66) Department of safety, driver education fund, created or referenced in title 67, chapter 4, part 6;

(67) Department of safety, motorcycle rider safety fund, created or referenced in title 55, chapter 51;

(68) Department of safety, handgun permit reserve, created or referenced in title 39, chapter 17, part 13;

(69) Department of children's services, child abuse prevention reserve, created or referenced in title 36, chapter 6, part 4;

(70) Court system Tennessee judicial information system fund, created or referenced in title 16, chapter 3, part 8;

(71) Court system divorcing parents mediation fund, created or referenced in title 36, chapter 6, part 4;

(72) Court system court automation hardware replacement revolving loan fund, created or referenced in title 16, chapter 3, part 10;

(73) Court system municipal court clerks training and education program, created or referenced in title 16, chapter 18, part 3;

(74) Secretary of state voting machines loan fund, created or referenced in title 2, chapter 9;

(75) Secretary of state, voting machine reserve fund, created or referenced in title 2, chapter 9;

(76) Secretary of state, Blue Book reserve, created or referenced in title 8, chapter 3, part 1;

(77) Ethics commission reserve, created or referenced in title 3, chapter 6, part 1;

(78) State treasurer, small and minority-owned business assistance program, created or referenced in title 65, chapter 5, part 1;

(79) Health services and development agency fund, created or referenced in title 68, chapter 11, part 16;

(80) Tennessee regulatory authority, deferred revenue account, created or referenced in title 65, chapter 1, part 1 and any other reserve fund maintained by the Tennessee regulatory authority;

(81) Tennessee regulatory authority, assistive telecommunication device distribution program, created or referenced in title 65, chapter 21, part 1; and

(82) Tennessee advisory commission on intergovernmental relations, accumulated balances or carry-over funds, created or referenced in chapter 10, part 1 of this title.

(e) In the fiscal years ending June 30, 2009, June 30, 2010, and June 30, 2011, in addition to the transfers authorized in subsection (d), transfers are authorized from the following additional funds, reserve accounts and programs:

(1) Department of correction, confiscated cash fund, created or referenced in chapter 6, part 1 of this title;

(2) Department of economic and community development, biofuels manufacturers incentive fund, created or referenced in title 67, chapter 3, part 4;

(3) Department of health, diabetes prevention and health improvement account, created or referenced in chapter 40, part 4 of this title; and

(4) Department of environment and conservation, natural resources trust fund, created or referenced in title 11, chapter 14, part 3.

(f) In the fiscal years ending June 30, 2009, June 30, 2011 and June 30, 2014, transfers shall not be made from the following funds, reserve accounts or programs:

(1) Department of transportation funds, reserve accounts and programs in the highway fund or other funds created or referenced in titles 54, 55, 57, 65 and 67, except as otherwise provided by law;

(2) Department of commerce and insurance, state board of accountancy fund, created or referenced in title 62, chapter 1, part 1;

(3) Department of commerce and insurance, division of regulatory boards fund, created or referenced in title 56, chapter 1, part 3; and

(4) Department of health, health-related boards fund, created or referenced in title 63, chapter 1, part 1.

(g) Notwithstanding Acts 2001, ch. 333, § 9 and any other law to the contrary, transfers are authorized from the department of commerce and insurance fees increased by Acts 2001, ch. 333.

(h) Other provisions of law to the contrary notwithstanding, in the year ending June 30, 2009, reserves of the Tennessee regulatory authority, including the deferred revenue account created or referenced in title 65, chapter 1, part 1, the assistive telecommunication device distribution program reserve created or referenced in title 65, chapter 21, part 1, and any other reserve fund maintained by the authority are available to the authority for its operational costs; and such reserves may be transferred between operational accounts of the authority.



§ 4-3-1017 - Energy management program -- Development and implementation through the state building energy management program.

(a) In developing and implementing an energy management program for state government under §§ 4-3-1017 -- 4-3-1019, the department, through the state building energy management program, may include:

(1) Development, in coordination with the emergency management agency, of contingency plans for the most efficient use of energy by state buildings;

(2) Development and implementation of projects using renewable energy resources in state operations and procedures; and

(3) Development of a program to ascertain the energy use of each state department, agency, college, university or other institution, to recommend specific plans for energy use reduction to such entities, and to monitor the implementation of such plans.

(b) This program shall be implemented by all departments and agencies of the executive branch and by all state colleges and universities operated by the board of trustees of the University of Tennessee or the state board of regents.



§ 4-3-1018 - Energy management program -- Liaisons -- Action -- Reevaluation.

(a) To assist the department of finance and administration in developing an energy management plan for state government under §§ 4-3-1017 -- 4-3-1019, each department of state government, institution or agency having control of or responsibility for the management or operation of a building used by state government, including the postsecondary public institutions and subparts of the University of Tennessee, the state board of regents and the state board of education, whether owned or leased, shall designate a representative for each building or group of buildings under one (1) management as a liaison with the department. Such person shall be the building manager or superintendent or someone familiar with the operation of the building.

(b) Each person designated as a liaison with the department shall cooperate with and assist the department in conducting energy audits of the building or group of buildings for which the person is the designated liaison, as well as any other studies or plans carried out by the department under this chapter or energy efficiency codes. Duties of the person shall include, but not be limited to, collecting energy use and other data requested by the department, assisting the department in identifying energy use reduction opportunities, implementing energy use reduction efforts and monitoring and reporting results following such efforts.

(c) (1) When the department, in accordance with §§ 4-3-1017 -- 4-3-1019, makes recommendations for energy conservation measures in any building for which an energy audit, or other similar study, has been conducted, it is the duty of the department, institution, board or agency and the building superintendent or manager to implement these recommendations.

(2) Implementation shall occur as soon as is feasible, taking into account the nature of the recommendations and the availability of personnel for implementation.

(3) Any recommendation in conflict with health or building codes shall be superseded by such codes, and such conflict shall be reported to the department.

(4) Any recommendation requiring capital outlays for equipment, building modifications, or similar actions and for which there are no appropriated funds, shall be submitted by the department and the involved department, institution, board, commission or agency to the state building commission, with an estimate of savings that would result from implementation of such recommendations, the anticipated costs of implementation and a recommendation for action. Such submissions shall be made and shall pass through such intermediate steps as are required by the laws and regulations governing capital requests or building projects by such department, institution, board, commission or agency.

(d) (1) After a recommendation has been implemented and in effect for a reasonable period of time, the effects and results of the implementation shall be reevaluated by the department, in cooperation with the designated building liaison.

(2) In reevaluating the recommendations, the department shall consider any hardship or inconvenience, either to affected workers or the public, caused by such recommendation, the actual, as opposed to estimated, savings effected by such recommendations, and such other factors as the department, the liaison persons or the involved department, institution or agency may consider important.

(3) After such reevaluation, any implemented recommendation may be modified or rescinded.

(4) The department shall report to the energy, agriculture and natural resources committee of the senate and the agriculture and natural resources committee of the house of representatives, or their successor committees, on the implementation of the plan, and on compliance therewith. Copies of these reports will be made available to interested agencies.



§ 4-3-1019 - Energy management program -- Interagency cooperation.

(a) To facilitate coordination of state building energy conservation and retrofit measures to be developed or to be implemented within state government, including public institutions of higher education, and to prevent duplication of such plans or programs, the departments of general services, economic and community development, the state building commission, the Tennessee higher education commission, the state board of regents, the board of trustees of the University of Tennessee, and the state board of education shall cooperate with the department of finance and administration and shall supply information concerning any retrofit proposals or consulting projects involving energy conservation within the proposing or consulting entity that are developed independently of the department of finance and administration.

(b) The information provided for in subsection (a) would include requests for funding or consulting contracts for building energy management programs or requests for funding of energy conservation retrofits, and should be furnished prior to approval of the request.

(c) The department of finance and administration may comment on any such plan or program, including noting the existence of a similar plan or program, but shall have no power to postpone or deny this request.



§ 4-3-1020 - Energy management program -- Expenditure of federal funds.

Any federal funds expended pursuant to §§ 4-3-1017 -- 4-3-1019, shall only be obligated or expended in accordance with the program, terms, conditions and agreement under which such funds were received, unless specific authority to modify such program, terms, conditions or agreement has been received in writing from the granting authority.



§ 4-3-1021 - Monitoring and auditing of pharmacy benefits manager's compliance with state pharmacy benefits management contract.

(a) The department of finance and administration shall monitor, and cause to be audited by its qualified independent auditor, the pharmacy benefits manager's compliance with any state pharmacy benefits management contract. The commissioner of finance and administration, or the commissioner's designee, shall report, by July 1 of each year, on the pharmacy benefits manager's contract compliance to the speaker of the senate, the speaker of the house of representatives and the fiscal review committee.

(b) In order to comply with subsection (a), the department shall, after one (1) year of entering into or renewing any state pharmacy benefits management contract, annually perform a single risk assessment to determine those areas of the contracts that pose the greatest risk of noncompliance, fraud, waste and abuse. Upon completion of the risk assessment, the department shall incorporate the results of the risk assessment into its audit and monitoring plan. The department shall update the risk assessment when contract amendments result in additional risks of noncompliance, fraud, waste, or abuse. The department shall consult with the office of the comptroller of the treasury in determining the scope and extent of the audit and monitoring plan procedures. The department may submit the updated audit and monitoring plan, along with any audit or monitoring findings, to comply with the reporting requirement in subsection (a).

(c) The audit and monitoring plan shall address all state pharmacy benefits management contracts and be designed to examine source documentation whenever such documentation is available. The plan shall include, but not be limited to, a review of:

(1) Repricing of pharmacy claims at the drug level;

(2) Validation of the national drug code (NDC) usage;

(3) Appropriateness of the nationally recognized reference prices, or average wholesale price (AWP), in accordance with § 56-7-3104;

(4) Eligibility of beneficiaries for pharmacy claims paid;

(5) For pharmacy benefits contracts entered into or renewed on or after July 1, 2013, reconciliation of the pharmacy benefits manager's payments to pharmacies with the state's reimbursement to the pharmacy benefits manager;

(6) Confirmation that the pharmacy benefits manager's payments to pharmacies do not reflect disparity among network pharmacies attributable to preferential treatment of one (1) or more pharmacies;

(7) Recalculation of discount and dispensing fee guarantees;

(8) Review of the state's claim utilization to ensure that per claim rebate guarantees were accurately calculated by the pharmacy benefits manager;

(9) Review of rebate contracts between the pharmacy benefits manager and five (5) drug manufacturers, to be selected by the benefits administration division of the department, and the contracted auditor to ensure that eligible rebate utilization was accurately invoiced on behalf of the state;

(10) Comparison of total rebates collected by the PBM (pass-through rebates) to the minimum rebate guarantees (per claim rebates) to ensure that annual reconciliation of rebate payments to the state represented the greater of the two (2) amounts;

(11) Monitor the activities of the pharmacy benefits manager to ensure that the contractor is conducting audits and other reviews of pharmacies as provided in the contractor's scope of services; and

(12) Consideration of other industry related risks to reduce the risk of financial losses due to fraud, waste and abuse.

(d) The department shall seek appropriate remedies for contract noncompliance and occurrences of fraud, waste or abuse that are discovered through monitoring or audits.

(e) The department shall have the authority to contract with a qualified independent auditor experienced in conducting pharmacy audits for auditing the pharmacy benefits manager's compliance with the contract. No contracted qualified independent auditor shall subcontract any part of the plan described in this section without the express written approval by the commissioner, or the commissioner's designee, and notification in writing to the comptroller of the treasury.

(f) This section shall apply to any state or local health insurance plan established under title 8, chapter 27.






Part 11 - Department of General Services

§ 4-3-1101 - Creation.

There is hereby created the department of general services.



§ 4-3-1102 - Commissioner.

The department of general services shall be under the charge and general supervision of the commissioner of general services.



§ 4-3-1103 - General functions.

The department of general services shall coordinate and administer the state's purchases, personal properties, printing and motor vehicle facilities, surplus property, postal services and general public works services, and will provide for state agencies all additional support services that are not assigned by law to specific departments.



§ 4-3-1104 - Divisions -- Creation.

(a) In order to discharge the functions of this department, there are hereby created within the department the following divisions:

(1) The food services management division;

(2) The motor vehicle management division;

(3) The photographic division;

(4) The printing division;

(5) The property services management division;

(6) The public works division; and

(7) The purchasing and administration division.

(8) [Deleted by 2013 amendment, effective April 23, 2013.]

(b) The commissioner shall assign to the divisions the functions and duties imposed upon the department. The commissioner may combine, consolidate or abolish any of the divisions, or create such new divisions as are necessary to carry out the duties imposed upon the department, subject to the approval of the commissioner of finance and administration.



§ 4-3-1105 - Powers and duties.

The department of general services has the power and is required to:

(1) Establish facilities for the testing of any materials, supplies or equipment purchased, or to be purchased, for this state or any of its departments, institutions or agencies, use the testing facilities of any other state department, institution or agency, and contract for testing services from any other private or public facility;

(2) Sell supplies, materials and equipment that are surplus, obsolete or unused;

(3) Have general care and supervision of all central storerooms operated by the state government, and establish and maintain such other central storerooms as may be necessary for the proper administration of title 12, chapter 3;

(4) Establish, maintain and conduct a central mail room, central postage metering, and centralized outgoing mail services for all state departments, institutions and agencies located at the state capitol, except those exempted by the commissioner;

(5) Prepare, publish and keep current a purchasing manual containing, among other things, the material provisions of title 12, chapter 3, the rules and regulations of the department and the procurement commission, and an explanation of the procedures followed in the handling and making of purchases and contracts under this part;

(6) Exercise, with the approval of the procurement commission, all the rights, powers and duties vested by title 12, chapter 5;

(7) Furnish, when requested, without cost, to the chief fiscal officer in each county and in each municipality of this state the current catalog or price listing of goods and materials, which the department may purchase for local government, by virtue of § 12-3-1201;

(8) Supervise the maintenance of public buildings, including the state capitol and capitol annexes except as otherwise provided by § 4-8-101(a)(2), and of the capitol grounds, and the supplying of furniture and fixtures to these buildings;

(9) Study the use of state-owned automobiles by the state departments, offices and agencies, and establish rules and regulations for the housing, repair and operation of such automobiles;

(10) Make provisions for the centralization of such departmental services as mimeographing, duplicating, addressographing, copying, typesetting, copy preparation and binding, in order to save duplicate outlays for costly equipment used only part time;

(11) Supervise and maintain all public memorials and monuments erected or owned by the state, except where the supervision and maintenance is otherwise provided by law;

(12) Exercise general custodial care of all real property of the state;

(13) Provide for the supervision of the planning, preparing and serving of food including, but not limited to, the training and supervision of state food service employees;

(14) Exercise all functions previously exercised by the state educational agency for surplus property, as described in § 49-1-304;

(15) Supervise and regulate parking in the main state employee parking lot at the base of Capitol Hill in Nashville, as well as any other state employee parking lots now in existence or hereafter created throughout the state, except as provided in § 4-8-201, the parking lot adjacent to the Supreme Court Building in Nashville that is utilized by the personnel employed in the Supreme Court Building, and the underground parking facility adjacent to the War Memorial Building in Nashville. Such regulation shall include, but not be limited to, issuance of parking stickers to state employees, assessment of civil penalties in the manner provided in § 4-8-203, and removal of unauthorized vehicles. Such regulations shall not be applicable to tourists with out-of-state tags;

(16) Supervise the supplying of utilities to the state-owned buildings under the department's control and implement a system for monitoring and controlling the cost of such utilities;

(17) Provide state vehicle energy management life-cycle (operational and maintenance) cost analysis;

(18) Define and implement an energy efficiency code for state procurement of equipment and appliances;

(19) Administer the state employee van pool program;

(20) Prepare an annual report on the activities of the department concerning the definition and implementation of an energy efficiency code for state procurement of equipment and appliances. The department shall publish the report on the department's web site and submit the report to the governor, the speakers of the senate and the house of representatives, the chairs of the government operations committees of the senate and the house of representatives, and the chairs of the energy, agriculture and natural resources committee of the senate and the agriculture and natural resources committee of the house of representatives, or their successor committees. The report shall include savings realized by the state as a result of the office's activities expressed in both units of energy saved and monetary cost-avoidance;

(21) Implement and administer the procurement of energy-efficient motor vehicles as provided in this part; and

(22) Impose a reasonable real estate transaction fee on all real estate transactions when the transaction is processed through the department of general services and to grant a fee waiver when deemed appropriate by the department. Said fee structure and waivers shall be subject to approval by the state building commission.



§ 4-3-1106 - Special police commissions.

(a) The commissioner of general services shall be authorized to issue special police commissions to qualified state security personnel, who are full-time salaried employees of the state of Tennessee, to go armed or carry pistols while on active duty engaged in enforcing § 4-3-1105(8), (11), (12) and (15).

(b) Such commissions shall only be issued by the commissioner to those personnel who have satisfactorily completed appropriate training and who are certified as qualified, including mental and physical competency, to carry firearms by the Jerry F. Agee Tennessee law enforcement training academy or other similar agency.



§ 4-3-1109 - Energy efficient state vehicles.

(a) The commissioner shall encourage the acquisition of energy-efficient and alternative fuel motor vehicles in the fleet of state vehicles. Each year, every effort should be made to achieve a target goal that one hundred percent (100%) of newly purchased passenger motor vehicles be energy-efficient or alternative fuel motor vehicles. The department shall ensure that at least twenty-five percent (25%) of newly purchased passenger motor vehicles procured for use in areas designated by the United States environmental protection agency (EPA) as nonattainment areas shall be all electric or hybrid-electric vehicles or vehicles powered by natural gas or propane; provided, that such vehicles and fueling infrastructure are available at the time of procurement and such vehicles are purchased at competitive prices. In the event that such vehicles or fueling infrastructure is not available at the time of procurement, the department may instead meet this mandate by procuring compact fuel-efficient vehicles. In areas not designated by the EPA as nonattainment areas, the department shall ensure that at least twenty-five percent (25%) of newly purchased passenger motor vehicles are all electric or hybrid-electric vehicles, vehicles powered by natural gas or propane, or compact fuel-efficient vehicles; provided, that such vehicles are purchased at competitive prices.

(b) (1) Commencing June 30, 2013, the commissioner shall compile and maintain information on the nature of passenger motor vehicles that are owned and leased by the state, including, but not limited to:

(A) The number of passenger motor vehicles purchased during the fiscal year categorized by energy-efficiency; and

(B) The number of passenger motor vehicles owned as of June 30 of each year categorized by energy-efficiency.

(2) The commissioner shall file an annual report with the governor and the general assembly concerning such passenger motor vehicles. The report shall include at a minimum:

(A) Problems or concerns the state may have experienced in meeting the target goal set pursuant to subsection (a) relative to obtaining such energy-efficient motor vehicles;

(B) Any savings or increased expenditures to the state in the purchase of, as well as the operation and maintenance cost of, such motor vehicles;

(C) Plans for integrating energy-efficient motor vehicles identified in subdivisions (c)(1)(E) and (G) into the state passenger motor vehicle fleet;

(D) The volume of gasoline or diesel displaced by the usage of energy-efficient or alternative fuel vehicles; and

(E) The emissions reduction achieved by the usage of energy-efficient or alternative fuel vehicles.

(3) The information compiled and maintained pursuant to subdivisions (b)(1) and (2) shall be made accessible to the public on the department's web site through a prominent link provided on the home page. In addition, the department shall submit an annual report containing the information compiled and maintained pursuant to subdivisions (b)(1) and (2) to the speaker of the senate and the speaker of the house of representatives and to the chairs of the committees concerning government operations and to the chair of the energy, agriculture and natural resources committee of the senate and the chair of the agriculture and natural resources committee of the house of representatives.

(c) For purposes of this section, unless the context otherwise requires:

(1) "Energy-efficient motor vehicle" means a passenger motor vehicle that is:

(A) An alternative fuel vehicle as defined by the Energy Policy Act of 1992 (P.L. 102-486);

(B) A flexible fuel vehicle (FFV) utilizing ethanol, biodiesel, or any other commercially available alternative fuel approved by the United States department of energy;

(C) A hybrid-electric vehicle (HEV);

(D) A compact fuel-efficient vehicle, defined as a vehicle powered by unleaded gasoline that has a United States EPA estimated highway gasoline mileage rating of at least twenty-five miles per gallon (25 mpg) or greater for the model year purchased;

(E) An electric vehicle (EV);

(F) A vehicle powered by natural gas or propane; or

(G) A vehicle powered by ultra low sulfur diesel fuel that meets Bin 5, Tier II emission standards mandated by the EPA and that has an EPA estimated highway mileage rating of at least thirty miles per gallon (30 mpg) or greater for the model year purchased; and

(2) "Passenger motor vehicle" means a motor vehicle designed for carrying six (6) or fewer adult passengers and used for the transportation of persons; provided, that vans, including cargo vans, trucks, sport utility vehicles, and police pursuit vehicles shall not be considered passenger motor vehicles.

(d) For purchases of vehicles that are not passenger motor vehicles, including cargo vans, trucks, and sport utility vehicles, the department is encouraged to make reasonable efforts to achieve a target goal that at least five percent (5%) of newly purchased vehicles are vehicles powered by natural gas or propane; provided, that such vehicles and fueling infrastructure are available at the time of procurement and such vehicles are purchased at competitive prices.

(e) In order to facilitate the development of natural gas and propane fueling infrastructure, the department is authorized to participate in such pilot projects as may be necessary to ensure the availability of natural gas and propane fueling infrastructure throughout the interstate highway corridors in this state.



§ 4-3-1112 - Rain forest materials and products -- Study of purchases -- Reduction or elimination.

The commissioner of general services is requested to conduct a study of the purchase by the state of any materials or products having their origin in raw materials derived from the endangered rain forest and how the state might reduce or eliminate the purchase of such materials or products. The commissioner is also requested to purchase non-rain forest products if comparable in quality and cost to products derived from endangered rain forests.



§ 4-3-1113 - Lighting of Tennessee Tower.

The commissioner of general services shall, whenever practicable, provide the lighting patterns of the Tennessee Tower in Nashville for holidays and for appropriate messages from local nonprofit organizations and causes.



§ 4-3-1114 - Emergency keyed lock boxes next to functioning elevators.

(a) Not later than November 28, 2005, each state-owned public building under the department's control, including the state capitol and capitol annexes, must ensure that an emergency keyed lock box is installed next to each bank of functioning elevators located on the main level. Such lock boxes shall be permanently mounted seventy-two inches (72'') from the floor to the center of the box, be operable by a universal key, no matter where such box is located, and shall contain only fire service keys and drop keys to the appropriate elevators. General standards for the design of such boxes shall be approved by the department of labor and workforce development not later than July 31, 2005; provided, however, that such standards must be consistent with all applicable building and life safety standards governing the facility.

(b) Failure to comply with this section shall be a Class C misdemeanor, and shall be punishable by a fine only of not more than two hundred fifty dollars ($250).






Part 12 - Department of Human Services

§ 4-3-1201 - Creation.

There is hereby created the department of human services.



§ 4-3-1202 - Commissioner.

The department of human services shall be under the charge and general supervision of the commissioner of human services.



§ 4-3-1203 - General functions of department.

The department of human services shall administer all functions to be established in this state under the federal Social Security Act, compiled in 42 U.S.C. § 301 et seq., except those functions that may be expressly delegated by either state statute or by federal law to other state departments, offices or agencies.



§ 4-3-1204 - Duties of commissioner.

(a) (1) The commissioner shall formulate rules and regulations:

(A) Fixing the minimum standards of service to be required of the local government authorities in carrying out the public welfare functions reposed in them;

(B) Providing for the termination of any grants-in-aid to any such local government authority whenever it becomes apparent that such minimum standards are not being complied with; and

(C) Requiring that the local governments shall bear such proportion of the total expenses as may be fixed by statute.

(2) The terms of subdivision (a)(1) shall apply only to the social security program.

(b) The commissioner is authorized to provide technical assistance to private employers pertaining to the implementation of day care services as an employee benefit under a cafeteria benefit plan. Such technical assistance shall be coordinated with appropriate state officials and private industry associations.






Part 13 - Department of Commerce and Insurance

§ 4-3-1301 - Creation.

There is hereby created the department of commerce and insurance.



§ 4-3-1302 - Commissioner.

The department of commerce and insurance shall be under the charge and general supervision of the commissioner of commerce and insurance.



§ 4-3-1303 - Divisions -- Creation.

The department of commerce and insurance shall be organized under four (4) divisions, as follows:

(1) The division of commerce and insurance;

(2) The division of consumer affairs;

(3) The division of fire prevention; and

(4) The division of regulatory boards.



§ 4-3-1304 - Administration of regulatory boards -- Notification of vacancy -- Termination of regulatory board -- Expediting issuance of license.

(a) Except as provided in § 68-115-103 relative to the Tennessee athletic commission, all state regulatory boards are attached to the division of regulatory boards, which is authorized to administer all the administrative functions and duties of the regulatory boards, except those discretionary regulatory duties and powers vested by law in the board members. The regulatory boards attached to the division are as follows:

(1) Auctioneer commission;

(2) Board for licensing general contractors;

(3) Board of accountancy;

(4) [Deleted by 2014 amendment, effective July 1, 2014.]

(5) [Deleted by 2014 amendment, effective July 1, 2014.]

(6) Board of examiners for architects and engineers;

(7) Board of examiners for land surveyors;

(8) Board of funeral directors and embalmers;

(9) Commission on firefighting personnel standards and education;

(10) Motor vehicle commission;

(11) Personnel recruiting services board;

(12) Private investigation and polygraph commission;

(13) Real estate commission;

(14) State board of cosmetology and barber examiners; and

(15) All other boards, commissions and agencies created to regulate professions, vocations and avocations in this state, except that there shall not be included the Tennessee athletic commission, the board of healing arts, the board for licensing hospitals, the stream pollution control board, the pest control board, the board of examiners for registered professional sanitarians, the board of examiners of miners or the board of law examiners.

(b) Each regulatory board incurring a vacancy shall notify the appointing authority in writing within ninety (90) days after the vacancy occurs. All vacancies on the state regulatory boards attached to the division of regulatory boards shall be filled by the appointing authority within ninety (90) days of receiving written notice of the vacancy and sufficient information is provided for the appointing authority to make an informed decision in regard to filling such vacancy. If such sufficient information has been provided and such board has more than one (1) vacancy that is more than one hundred eighty (180) days in duration, such board shall report to the house of representatives and senate government operations committees why such vacancies have not been filled.

(c) If more than one half (1/2) of the positions on any state regulatory board are vacant for more than one hundred eighty (180) consecutive days, such state regulatory board shall terminate; provided that such board shall wind up its affairs pursuant to § 4-29-112. If a state regulatory board is terminated pursuant to this subsection (c) it shall be reviewed by the evaluation committees pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, before ceasing all its activities. Nothing in this section shall prohibit the general assembly from continuing, restructuring, or re-establishing a state regulatory board.

(d) (1) Notwithstanding any other law to the contrary, each board attached to the division of regulatory boards shall establish a procedure to expedite the issuance of a license, certification or permit to perform services regulated by each such board to a person:

(A) (i) Who is certified or licensed in another state to perform services in a state other than Tennessee;

(ii) Whose spouse is a member of the armed forces of the United States;

(iii) Whose spouse is the subject of a military transfer to this state; and

(iv) Who left employment to accompany the person's spouse to this state; or

(B) (i) Who, as a member of the armed forces of the United States, carries a current license or certification in another state to perform substantially similar services in a state other than Tennessee; and

(ii) Who applies for a license in Tennessee within one hundred eighty (180) days of:

(a) Retiring from the armed forces of the United States;

(b) Receiving any discharge other than a dishonorable discharge from the armed forces of the United States; or

(c) Being released from active duty into a reserve component of the armed forces of the United States.

(2) The procedure shall include:

(A) Issuing the person a license, certificate or permit if in the opinion of the board, the requirements for certification or licensure of such other state are substantially equivalent to that required in this state; or

(B) Developing a method to authorize the person to perform services regulated by the board in this state by issuing the person a temporary permit for a limited period of time to allow the person to perform services while completing any specific requirements that may be required in this state that were not required in the state in which the person was licensed or certified.

(e) The commissioner and each regulatory board shall, upon application for certification or licensure, accept military education, training or experience completed by a person described in subdivisions (d)(1)(B)(ii)(a)-(c) toward the qualifications to receive the license or certification if such education, training or experience is determined by the commissioner or board to be substantially equivalent to the standards of this state.

(f) (1) Notwithstanding any other law to the contrary, the license, certification or permit issued by a board, commission or agency attached to the division of regulatory boards of any member of the national guard or a reserve component of the armed forces of the United States called to active duty that expires during the period of activation shall be eligible to be renewed upon the licensee being released from active duty without:

(A) Payment of late fees or other penalties;

(B) Obtaining continuing education credits when:

(i) Circumstances associated with the person's military duty prevented the obtaining of continuing education credits and a waiver request has been submitted to the appropriate regulatory board; or

(ii) The person performs the licensed or certified occupation as part of such person's military duties and provides documentation to the appropriate regulatory board; or

(C) Performing any other act typically required for the renewal of the license or certification.

(2) The license, certification or permit shall be eligible for renewal pursuant to subdivision (f)(1) for six (6) months from the person's release from active duty.

(3) Any person described in subdivision (f)(1) shall provide the regulatory board which issued the license, permit or certification such supporting documentation evidencing activation as may be required by the regulatory board prior to the renewal of any license pursuant to this subsection (f).



§ 4-3-1305 - Safeguards for retirement living facilities guaranteeing continued medical care and services -- Regulations -- Actions.

(a) The department of commerce and insurance has the authority to determine whether any facility that has guaranteed or guarantees to provide medical coverage for its residents has adequate safeguards in place to ensure that such medical care will be provided as guaranteed. If the department determines that adequate safeguards have not been established, the department has the authority to require that such provider place a sufficient amount of funds in escrow to ensure that such medical care will be provided. The escrow account shall be established in a manner authorized by the department.

(b) If the department requires an escrow account for a present provider, then prior to the expansion of any proposed facilities for which continuing care agreements are to be signed, the provider must establish a comparable escrow account and deposit a specified amount into such account as determined by the department as funds are contributed by residents for such facilities. This section shall apply only to retirement living facilities that offer or propose to offer continuing life care services to individuals for a fee.

(c) (1) The commissioner may from time to time make, promulgate, amend and rescind such rules as are necessary to carry out this section.

(2) All rules provided for in this part shall be adopted, promulgated and contested as provided in the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(d) (1) Whenever it appears to the commissioner that any facility that has guaranteed or guarantees to provide medical coverage for its residents has not established adequate safeguards to ensure that such medical care will be provided as guaranteed, the commissioner may, in the commissioner's discretion, bring an action in the chancery court in any county in this state to enforce compliance with this part or any rule or order under this part.

(2) Upon a proper showing, a permanent or temporary injunction, restraining order, writ of mandamus, disgorgement or other proper equitable relief shall be granted, and a receiver or conservator may be appointed for the defendant or the defendant's assets.

(3) The court may not require the commissioner to post a bond.



§ 4-3-1306 - License, certification or registration -- Notifications -- Prerequisites -- Web site.

(a) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each applicant for a professional or occupational license, certification or registration from the department, division, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any division, board, commission, committee, agency, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall allow each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any division, board, commission, committee, agency or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.






Part 14 - Department of Labor and Workforce Development

§ 4-3-1401 - Short title.

The title of this part is, and may be cited as, the "Tennessee Workforce Development Act of 1999."



§ 4-3-1402 - Purpose and intent.

The purpose of this part is to:

(1) Further the implementation of the federal Workforce Investment Act of 1998, compiled in 29 U.S.C. § 2801 et seq.;

(2) Reduce duplicative efforts and fully utilize resources by creating an integrated, coordinated, simplified system of workforce development in the state of Tennessee through the consolidation or collaboration of job training, employment, employment-related educational programs, health and safety and unemployment insurance programs in the state; and

(3) Foster public and private sector partnerships designed to provide employment-related services to citizens and employers of the state of Tennessee. It is not the intent of this part to expand or authorize contracting services beyond that authorized under the laws of the state of Tennessee.



§ 4-3-1403 - Creation of department.

There is hereby created the department of labor and workforce development.



§ 4-3-1404 - Purpose and goals of the department.

(a) Through the department of labor and workforce development, Tennessee state government, in cooperation with business and industry, will strive to provide integrated, effective, efficient delivery of employment related services and training, in compliance with the Workforce Investment Act of 1998, compiled in 29 U.S.C. § 2801 et seq.; so the state of Tennessee can increase the occupational skill attainment of its workforce and, as a result, improve the quality of the workforce, further the reduction of welfare dependency and enhance the state's productivity and competitiveness in the global economy. The department shall strive to meet the needs of business and industry in this state for the development of a highly skilled and productive workforce.

(b) The department shall strive to meet the needs of employees, unemployed persons, and persons making the transition into the workplace through education, skills training, labor market information, and an efficient unemployment insurance program to enhance their employability, earnings and standard of living while ensuring that employees have a safe, healthy workplace. These services for employees shall focus, whenever possible, on assisting employees to obtain jobs of their choice that provide health insurance, job security and the opportunity for self-sufficiency. The department shall serve as a model employer relative to safety and working conditions in the workplace and in the training and retraining of employees to meet the changes in the work environment. The departments of labor and workforce development and economic and community development shall collaborate relative to job creation, attraction and expansion of business and industry. The department of labor and workforce development shall work to continuously improve the management and coordination of employment-related services for the benefit of business and industry and Tennessee's workforce and shall ensure the taxpayers of this state that revenues for workforce development and unemployment insurance programs are spent effectively and efficiently.



§ 4-3-1405 - Powers of the department.

(a) The department of labor and workforce development is designated as the department of this state for the implementation and administration of the following federal programs relating to workforce development, including, but not limited to, the:

(1) Workforce Investment Act of 1998, compiled in 29 U.S.C. § 2801 et seq.;

(2) Wagner-Peyser Act, compiled in 29 U.S.C. § 49 et seq.; and

(3) The former Job Training Partnership Act, compiled in 29 U.S.C. § 1501 et seq. [repealed].

(b) The department shall cooperate with all authorities of the United States having powers or duties under the acts of congress mentioned in subsection (a), and shall do and perform all things necessary to secure to this state the benefits of such acts.

(c) Except for the supervisory responsibilities of the department of commerce and insurance, the department of labor and workforce development has full and complete charge of the administration of the state's Workers' Compensation Law, compiled in title 50, chapter 6, the Employment Security Law, compiled in title 50, chapter 7, and the state employment service for this state and has the administration of such other functions exercised by the department of employment security or the department of labor, or both, prior to June 17, 1999.

(d) The department of labor and workforce development has full and complete charge of the following:

(1) Adult basic education authorized by the Tennessee Rules, Regulations and Minimum Standards of the state board of education and administered by the department of education prior to June 17, 1999; and

(2) Employment and employment training programs authorized under the Food Stamp Act of 1977, codified in 7 U.S.C. § 2015.

(e) The department of labor and workforce development shall coordinate the collaborative and cooperative activities and functions of other departments and state agencies and commissions, including, but not limited to, the department of education, the department of human services, the department of economic and community development, and the Tennessee higher education system, including colleges of applied technology and two-year post secondary institutions, to reduce duplication among employment and employment-related training activities in the state, and to maximize Tennessee's efforts to increase the skills of its workforce, foster economic growth through job placement and training services and provide high quality services to its customers including employees, families, business and industry, and particularly those individuals who are economically disadvantaged, dislocated workers, and others with substantial barriers to employment. The department of human services has the responsibility for contracting for the activities required of Families First participants pursuant to § 71-3-104.

(f) The department of labor and workforce development may do all acts and functions necessary or proper to carry out the powers expressly granted under this part, including, but not limited to, entering into agreements or contracts with local governmental units or corporations to provide services that assist the department in carrying out the duties imposed by this part or elsewhere in this code. It is not the intent of this part to create new state authority or to expand any existing authority to contract for services with private entities.

(g) The department of labor and workforce development has authority over such other functions generally, as the governor may lodge with the department by executive order duly signed and filed with the secretary of state.

(h) The department of labor and workforce development has the power to:

(1) Collect information on the subject of labor, its relation to capital, the hours of labor, and the earnings of laboring men and women, and the means of promoting their material, social, intellectual and moral prosperity;

(2) Visit and inspect, as often as necessary, during reasonable hours all shops, factories and mercantile establishments and other places where workers are employed and to cause the provisions of law to be enforced therein;

(3) Inspect the sanitary conditions, system of sewerage, system of heating, lighting and ventilation of rooms where persons are employed at labor and the means of exit in case of fire, or other disaster within or connected with shops and factories;

(4) Examine the machinery in and about workshops and factories, to see that it is not located so as to be dangerous to employees when engaged in their ordinary duties;

(5) Declare and prescribe what safety devices, safeguards or other means of protection are well adapted to render employees or places of employment safe;

(6) Order such reasonable changes in the construction, maintenance and repair of places of employment as shall render them safe;

(7) Require the performance of any act necessary for the protection of life, health and safety of employees;

(8) Collect and compile reliable data that, if disseminated, would tend to the development of the state by inducing population and capital to come within its borders; and

(9) Collect and compile accurate listings of employers who do not comply with § 50-6-405.

(i) Activities associated with Title V of the federal Older Americans Act of 1965, compiled in 42 U.S.C. § 3001, et seq. shall be administered by the department. Funding to community providers pursuant to a grant or contract with the commission on aging and disability in effect on June 30, 2003, shall continue so long as federal funding continues and each provider continues to meet program goals and requirements and complies with any applicable audit and financial accountability laws.

(j) (1) To the extent permitted by any federal law or rule, regulation, guideline, or advisory opinion of the internal revenue service, the department shall accept and process any IRS Form 8850, or any successor to such form, that is submitted with electronic signatures in the same manner as the department accepts such forms when submitted with physical signatures if such form is submitted to the department by mail, facsimile, or e-mail copy.

(2) For purposes of this subsection (j), "electronic signatures" includes a physical printout of an electronically signed IRS Form 8850 indicating that the signature field is "signed electronically".



§ 4-3-1406 - Commissioner.

The department of labor and workforce development shall be under the charge and general supervision of the commissioner of labor and workforce development.



§ 4-3-1407 - Powers and duties of commissioner.

The commissioner of labor and workforce development or the commissioner's designee has the following powers and duties, in addition to such other powers and duties as may be specifically provided by law in this title, transferred by this part or as otherwise provided by law:

(1) Develop and implement activities and programs that foster the continued enhancement of Tennessee's workforce;

(2) Ensure the maintenance of a fair, equitable and fully funded unemployment insurance program; and

(3) Be responsible for the administration of a workforce development system that protects the life, health and safety of Tennessee's workforce.



§ 4-3-1408 - Divisions -- Creation -- Office of administrator.

(a) In addition to the creation of the division of the Tennessee state employment service within the department of labor and workforce development as provided in § 50-7-601, there are created within the department, the following divisions:

(1) The division of employment security;

(2) The division of workers' compensation; and

(3) The division of occupational safety and health.

(b) The division of employment security and the division of occupational health and safety shall be under the supervision and charge of the commissioner of labor and workforce development, and shall be separate administrative entities for programs, personnel, and budgets. The division of workers' compensation shall also be a separate administrative entity for programs, personnel, and budgets; the supervision and charge of the division shall be in accordance with § 4-3-1409.

(c) (1) (A) The office of administrator is hereby created for each division created pursuant to subdivisions (a)(1)-(3). The administrator shall have the general administrative authority of the division.

(B) Except as otherwise provided in this chapter, the administrator of the division of employment security is responsible, to the greatest extent possible, for administering, implementing, and enforcing title 50, chapter 7, and any rules or regulations promulgated in accordance with such chapter that are within the purview of employment security, but not including WOTC alien certification, veterans' programs and the Tennessee state employment service. The administrator shall have a minimum of five (5) years' credible experience in the field of employment security and shall have a comprehensive knowledge of and experience in the operation and programs of the division. The administrator shall be recognized by the representatives of the business and labor communities as a person of good standing and reputation in matters concerning employment security.

(C) The administrator of the division of workers' compensation is responsible for administering, implementing, and enforcing all of the provisions enacted into law and compiled in title 50, chapter 6, and any rules or regulations promulgated in accordance with such chapter.

(D) The administrator of the division of occupational safety and health shall be responsible for administering, implementing, and enforcing all of the provisions enacted into law and compiled in title 50, chapter 3, and any rules or regulations promulgated in accordance with such chapter. The administrator shall have a minimum of five (5) years' credible experience in the field of occupational safety and health and shall have a comprehensive knowledge of and experience in the operation and programs of the division. The administrator shall be recognized by the representatives of the business and labor communities as a person of good standing and reputation in matters concerning occupational safety and health.

(2) In addition to other duties, each administrator is responsible for preparing and submitting to the commissioner of labor and workforce development an annual budget for the division the administrator heads.

(3) The administrators of the division of employment security and the division of occupational safety and health shall be appointed by the commissioner of labor and workforce development for a term of four (4) years. The first appointment shall be made July 1, 1999, or as soon as practical thereafter. The four-year terms shall begin on July 1 and end on June 30 of appropriate years. The commissioner of labor and workforce development has the authority to remove an administrator only for non-performance of duties and responsibilities. If removed, a vacancy shall exist in the office of the administrator. A vacancy in the office shall be filled for the unexpired term with a person meeting the requirements applicable to the original appointee.

(4) The administrator of the division of workers' compensation shall be appointed in the manner provided in § 4-3-1409.

(d) The transfer of the functions and activities of the various departments and programs to the department of labor and workforce development shall not, because of the transfer, result in any preferred service employee suffering loss of employment, compensation, benefits, or state service status. Such rights, benefits, and compensation shall continue without any impairment, interruption, or diminution; provided, that the department may engage in disciplinary actions or reductions in force as provided for by law. The commissioner of human resources is authorized to enforce this section and shall determine whenever the rights, benefits, and compensation are impaired, interrupted, or diminished. Any employee aggrieved by any impairment in violation of this section shall have the right to seek redress through the grievance procedure established in § 8-30-318.



§ 4-3-1409 - Independence of the workers' compensation division -- Division under the charge and general supervision of the administrator of the division -- Powers and duties of administrator --Appointment of administrator.

(a) In recognition of Tennessee's endeavor to reform the workers' compensation law in a manner designed to ensure the health and safety of Tennessee workers and to promote Tennessee as an attractive destination for business, the general assembly has determined that the independence of the workers' compensation division is paramount. The workers' compensation division shall be an autonomous unit that shall be attached to the department of labor and workforce development for administrative matters only.

(b) (1) The division of workers' compensation shall be under the charge and general supervision of the administrator.

(2) The administrator or the administrator's designee has the following powers and duties, in addition to other powers and duties specifically provided by law:

(A) Development and maintenance of an organizational structure to ensure fair, equitable, expeditious, and efficient administration of the workers' compensation law; and

(B) Responsibility for the administration of a workers' compensation system that protects the life, health, and safety of Tennessee's workforce and ensures the continued viability of Tennessee's business environment.

(c) (1) The administrator of the division of workers' compensation shall be appointed by the governor for a term of six (6) years. No administrator shall serve more than two (2) full terms, and service of more than half of a six-year term shall constitute service of one (1) full term; provided, that any administrator appointed to serve less than a full term to fill a vacancy created by the removal or resignation of the previous administrator shall be eligible to serve an additional two (2) full terms. The first appointment shall be made July 1, 2013, or as soon as practical thereafter. The first six-year term shall begin on July 1, 2013, and end on June 30, 2019. Thereafter, all terms shall begin on July 1 and end, six (6) years later, on June 30 of the following years. The governor has the authority to remove the administrator for nonperformance of duties and responsibilities or for cause. If the administrator is removed or resigns, a vacancy shall exist in the office, which shall be filled for the unexpired term by a person meeting the requirements of subdivision (c)(2).

(2) The administrator shall have a minimum of seven (7) years' credible experience in the field of workers' compensation and shall have a comprehensive knowledge of and experience in the operation and programs of the workers' compensation industry. The administrator shall be recognized by the representatives of the business and labor communities as a person of good standing and reputation in matters concerning workers' compensation.



§ 4-3-1410 - Funds.

(a) The department of labor and workforce development, through its commissioner, has the authority to receive, administer, allocate, disburse and supervise any grants and funds from whatever sources, including, but not limited to, the federal, state, county and municipal governments on a state, regional, county or other basis, with respect to any programs and/or responsibilities outlined in this part or assigned to the department by law, regulation or order. Exercise of this authority shall not be inconsistent with laws or regulations governing the appropriation and disbursement of funds for the administration of employment security law under title 50, chapter 7, or the department of finance and administration.

(b) All funds received by the department of labor and workforce development for the purpose or administration of the state unemployment insurance program, the state employment service, workers' compensation and the Occupational Safety and Health Act of 1972, compiled in title 50, chapter 3, shall have their separate identities maintained and shall be expended only for the intended purpose.



§ 4-3-1411 - Orders, rules and regulations, decisions and policies.

The department of labor and workforce development, through its commissioner, has the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred by Chapter 520 of the Public Acts of 1999, to modify or rescind orders, rules and regulations, decisions or policies heretofore issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions transferred by Chapter 520 of the Public Acts of 1999.



§ 4-3-1412 - Nondiscrimination.

In compliance with all federal and state laws and constitutional provisions prohibiting discrimination, including, but not limited to, the Civil Rights Act of 1964, Title VI, codified in 42 U.S.C. § 2000d, no person, on the grounds of race, color, national origin, age or sex shall be excluded from participation, be denied the benefits of, or be otherwise subjected to discrimination under, any program or activity operated by the department of labor and workforce development. This includes, but is not limited to, contracts for services, employment or services to the department's customers.



§ 4-3-1414 - Notice of entitlement to have state pay health insurance premium.

The commissioner of labor and workforce development, in performing the duties established in title 5, shall also require every business or entity that sponsors a group medical benefit contract in this state to include in each notice issued pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, codified in 29 U.S.C. § 1166 or 42 U.S.C. § 300bb-6, and related laws and regulations, the following additional language:

You may be entitled to have the state of Tennessee pay the premium for your on-going health insurance. For more information, contact your local department of human services.



§ 4-3-1415 - Maintenance and expenditure of funds.

All funds to the credit of the unemployment compensation division of the United States department of labor and to the credit of the state employment service, transferred to the credit of the department of labor and workforce development, shall have their separate identities maintained, and only funds allocated to each of those divisions may be expended by such unit.



§ 4-3-1416 - Distribution of sexual harassment rules.

The department of labor and workforce development shall, in consultation with the human rights commission, promulgate rules that provide for the distribution, in one (1) of the department's regular mailings to the employers, of the state materials explaining the sexual harassment rules of the state human rights commission. These materials, which the employer shall make available to its employees, may be in the form of a poster, brochure, or pamphlet.



§ 4-3-1417 - Discrimination prohibited.

In making appointments to any board, commission or panel that is administratively attached to the department, the appointing authority shall not discriminate against any person on the basis of race, color, ethnicity, national origin, age or religious belief. The appointing authority shall strive to ensure that the makeup of all boards, commissions and panels attached to the department reflect and represent the diversity of persons in Tennessee.



§ 4-3-1418 - Pilot program for training TennCare recipients in health care fields.

(a) The department of labor and workforce development, in conjunction with the department of finance and administration, the department of health, and the department of education, shall establish a two-year pilot program in which the department will make specific efforts to encourage individuals on the TennCare program to utilize existing educational grants, in an effort to train individuals in needed health care-related fields for the region. The goal is to reduce the TennCare rolls, while at the same time directing people into medical fields that are vital to the specific area of the pilot program.

(b) The department of labor and workforce development will utilize existing staff in the pilot region to assist individuals interested in educational opportunities, and, with the assistance of the department of education, seek out existing grant opportunities, including, but not limited to, the Wilder-Naifeh technical skills grants funded out of proceeds from the Tennessee lottery. Utilizing information from the department of health, efforts shall be made to encourage individuals to enter into the health-related fields that are lacking in the respective region.

(c) The department of labor and workforce development shall report to the general assembly on or before April 1 of each year regarding the results of the program, including how many individuals took advantage of educational grants, how many individuals are in training in health-related fields, and how the individuals are proceeding through the pilot program.

(d) The pilot project created by this section shall be implemented in local workforce investment areas four (4) and eleven (11).



§ 4-3-1419 - License, certification or registration -- Notifications -- Prerequisites -- Web site.

(a) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each applicant for a professional or occupational license, certification or registration from the department, division, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, policies, and guidelines setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, policies, and guidelines.

(b) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and any division, board, commission, committee, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and any division, board, commission, committee, agency, or other governmental entity under the jurisdiction of, or administratively attached to, the department shall allow each holder of a professional or occupational license, certification or registration from the department, division, board, commission, committee, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and any division, board, commission, committee, agency or other governmental entity under the jurisdiction of, or administratively attached to, the department shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.



§ 4-3-1420 - We Want to Learn English Initiative.

(a) The department of labor and workforce development, in conjunction with the department of education, shall establish and administer a grant program to be known as the "We Want to Learn English Initiative." The initiative shall be created for the purpose of providing resources for immigrants and refugees in this state to learn English in order to move toward becoming full members of American society.

(b) The department shall utilize existing staff to assist in the implementation of the program and provide grant funding from whatever funding sources available, including, but not limited to, funds from the federal, state, county and municipal governments.

(c) The department of labor and workforce development shall allocate and disperse funds each fiscal year to community-based, not-for-profit organizations, immigrant social service organizations, faith-based organizations and on-site job training programs so that immigrants and refugees can learn English where they live, work, pray and socialize and where their children attend school.

(d) Funds for the We Want to Learn English Initiative may be used only to provide programs that teach English to United States citizens, lawful permanent residents and other persons residing in this state who are in lawful immigration status.



§ 4-3-1421 - Program for payment of the cost of licensing tests for adult students with financial need.

The department of labor and workforce development, in conjunction with the department of education, is encouraged to consider the development, implementation and administration of a program for payment of the cost of licensing tests for adult students with financial need who complete a high school diploma or a general educational development (GED(R)) credential in a career and technical education program and who are required to take a test in order to become licensed for a career in their fields of study.



§ 4-3-1422 - Lois M. DeBerry Alternative Diploma Act -- Assessments that lead to high school equivalency credential.

(a) This section shall be known and may be cited as the "Lois M. DeBerry Alternative Diploma Act."

(b) The department of labor and workforce development is authorized to make recommendations relative to assessments that lead to the award of a high school equivalency credential. The state board shall review the recommendations of the department. Any recommendation approved by the state board of education shall be considered a high school equivalency assessment and the successful completion of such assessment shall lead to the award of a high school equivalency credential. The department, as needed, may consult with or request assistance from other state agencies in performing its duties under this section.






Part 15 - Legal Department

§ 4-3-1501 - Creation.

There is hereby created the legal department.



§ 4-3-1502 - Attorney general and reporter.

The legal department shall be under the charge and general supervision of the attorney general and reporter.



§ 4-3-1503 - Powers and duties.

The attorney general and reporter and the attorney general and reporter's assistants shall constitute the legal department, which has the powers and duties specified in title 8, chapter 6.






Part 16 - Department of Mental Health and Substance Abuse Services

§ 4-3-1601 - Creation -- General functions.

(a) There is created the department of mental health and substance abuse services.

(b) The general functions of the department are to coordinate, set standards for, plan for, monitor, and promote the development and provision of services and supports to meet the needs of persons with mental illness or serious emotional disturbance through the public and private sectors in this state as set out in applicable provisions of title 33.



§ 4-3-1602 - Commissioner.

(a) The department of mental health and substance abuse services shall be in the charge of a commissioner, who shall be appointed by the governor in the same manner as are other commissioners and who shall have the same official status as other commissioners.

(b) The commissioner shall hold office at the pleasure of the governor, and the commissioner's compensation shall be fixed by the governor and paid from the appropriation available to such department.

(c) The commissioner shall be appointed without regard to residence on the basis of merit as measured by administrative abilities and a demonstrated quality of leadership, and must have a recognized graduate degree as a psychiatrist, doctor of medicine, behavioral scientist, social scientist, educator or other profession involved with human development, human welfare or human relations, with experience in public administration; and shall further have a professional background in the area of mental illness or serious emotional disturbance, and an understanding of the conditions of mental health, human development, human welfare and social services.

(d) No person shall be eligible to appointment as commissioner unless such person is at least thirty (30) years of age and has five (5) years of administrative experience, including at least three (3) years of full time management experience in private enterprise, private practice or public service.



§ 4-3-1603 - Powers and duties.

(a) The department of mental health and substance abuse services has jurisdiction and control over the mental health facilities of the state, regardless of the names by which the facilities are known.

(b) The department, through its appropriate officials, has the duty and power to provide the best possible care for persons with mental illness or serious emotional disturbance in the state by improving existing facilities, by developing future facilities and programs, and by adopting a preventive program for mental illness and serious emotional disturbance, all as provided in applicable provisions of title 33.

(c) The department of mental health and substance abuse services shall administer title 33, chapter 2, part 4.






Part 17 - Department of Human Resources

§ 4-3-1701 - Creation.

There is hereby created the department of human resources.



§ 4-3-1702 - Commissioner.

The department of human resources shall be under the charge and general supervision of the commissioner of human resources.



§ 4-3-1703 - Powers and duties.

(a) The department of human resources has the power and is required to:

(1) Transfer, temporarily, employees from one (1) department to another when necessary to expedite the work of any department;

(2) Exercise the duties vested by title 8, chapter 30;

(3) Establish and maintain a program of training for administrative judges and hearing officers, as defined by § 4-5-102; and

(4) Assist each department and entity of state government in the planning and conduct of training workshops to prevent sexual harassment from occurring. The department is also directed to design an orientation session with appropriate materials, which shall be made available to the departments for distribution to each new employee.

(b) In addition to duties expressly imposed by law upon the department, the department shall:

(1) Foster the interest of institutions of learning and of industrial, civic, professional and employee organizations in the improvement of personnel standards in state service;

(2) Make a study of the state service system in those departments of the state government covered by such system and make periodic reports to the governor on recommendations for improvement of the system; and

(3) Make annual reports, and such special reports as it may deem necessary, to the governor and commissioner regarding personnel administration.






Part 18 - Department of Health

§ 4-3-1801 - Creation.

There is hereby created the department of health.



§ 4-3-1802 - Commissioner.

The department of health shall be under the charge and general supervision of the commissioner of health.



§ 4-3-1803 - Powers and duties.

The department of health has the power to:

(1) Have general supervision of the interest relating to the health and lives of the people of the state;

(2) Act in an advisory capacity relative to the public water supply, water purification works, sewerage systems, sewerage treatment works, and exercise supervision over nuisances growing out of the operation of such water and sewerage works, and make, promulgate and enforce rules and regulations relating to such nuisances;

(3) Make such sanitary investigations as may from time to time be deemed necessary for the preservation and improvement of public health;

(4) Make investigations and inquiries with respect to the causes of disease, especially epidemics, investigate the causes of mortality, and the effect of localities and other conditions on the public health, and make such other sanitary investigations as may be deemed necessary for the preservation and improvement of the public health;

(5) Keep informed of the work of the local health officers and agencies throughout the state;

(6) Promote the information of the general public in all matters pertaining to public health;

(7) Make sanitary, sewerage, health and other inspections and examinations for the charitable and penal institutions and the normal schools;

(8) Inspect from time to time all hospitals and sanitaria and other institutions conducted by county, city or town authorities and report as to the sanitary conditions and interests of such hospitals, sanitaria and institutions to the official authority having jurisdiction over them;

(9) Print, publish and distribute documents, reports, bulletins, certificates and other matter relating to the prevention of diseases, and the health and sanitary condition of the state;

(10) Exercise all the rights, powers and duties relating to the subject of tuberculosis control and treatment set forth in title 68, chapter 9, and have custody and control of all reports, records and equipment appertaining thereto;

(11) Exercise all the rights, powers and duties relating to the administration of the children's special services set forth in title 68, chapter 12, and have custody and control of all records, reports and equipment appertaining thereto;

(12) Carry out the policies of the state as set forth in title 68, chapter 34, relative to family planning; and

(13) Carry out the purposes and programs pertaining to alcoholism and drug dependence in title 68, chapter 24.






Part 19 - Department of Revenue

§ 4-3-1901 - Creation -- Organization.

(a) There is hereby created the department of revenue.

(b) The commissioner of revenue shall determine the organization of and the methods of procedure within the department that are deemed suitable or necessary to exercise the powers conferred and perform the duties imposed by law and shall appoint, in accordance with applicable personnel guidelines and budgetary limitations, such assistants as are deemed necessary to effectively discharge the duties of the office in an orderly and efficient manner.



§ 4-3-1902 - Commissioner.

The department of revenue shall be under the charge and general supervision of the commissioner of revenue.



§ 4-3-1903 - Powers and duties.

(a) The commissioner is vested with power to prescribe rules and regulations not inconsistent with law and prepare such forms as the commissioner may deem proper for the administration of the duties of the commissioner's office.

(b) The department of revenue has the power to:

(1) Administer the assessment and collection of all state taxes except those for which responsibility is expressly conferred by statute upon some other officer or agency;

(2) Administer the assessment and collection of privilege taxes;

(3) Receive state revenues collected by county officials and make and retain records of same;

(4) Investigate the tax systems of other states, and formulate and recommend to the governor such legislation as may be deemed expedient to prevent evasion of taxes, to secure just and equitable taxation and to improve the system of taxation in the state;

(5) Examine, at any and all times, the accounts of any private corporation, institution, association or board receiving appropriations from the general assembly;

(6) Require a complete record of the officers, assistants and employees appointed by the commissioners of the various departments, and require the salaries of the same to be in conformity with the scale authorized; and

(7) Procure from any department or agency of the state, or any of its political subdivisions, a copy of the complete record maintained by it of any convictions for violation of any criminal laws by any person who has made application to the department for employment, for the exclusive use of the department in screening the applicant to determine suitability for an appointment therein.






Part 20 - Department of Safety

§ 4-3-2001 - Creation.

There is created and established the department of safety.



§ 4-3-2002 - Commissioner.

(a) The head of this department shall be the commissioner of safety, who shall be appointed by the governor and hold office at the governor's pleasure.

(b) The commissioner shall be qualified as a disciplinarian and experienced in matters pertaining to safety.



§ 4-3-2003 - Highway patrol duties.

The department of safety shall assume and exercise the powers and duties of the Tennessee highway patrol under chapter 7 of this title.



§ 4-3-2004 - Notary powers of department employees.

(a) (1) The commissioner of safety is authorized to designate in writing employees of the department of safety, who shall be authorized to take acknowledgements and administer oaths and perform other notarial acts with respect to applications, reports and any and all other documents required by law or departmental regulation to be filed with the department.

(2) Any employee so designated is authorized to perform the services and functions of a notary public with respect to such matters exclusively under the supervision and administration of the department, but no further nor otherwise.

(3) A written list of the employees so designated shall be posted in the office of the commissioner and shall be open to inspection at all business hours.

(b) Any false statement made on oath or affirmation before any such person shall subject the offender to punishment for perjury under the penalties now provided by law.



§ 4-3-2005 - Hearing officers -- Review of initial orders.

(a) The commissioner of safety, in the commissioner's discretion, is hereby authorized to appoint or designate hearing officers to conduct contested case hearings under the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(b) The commissioner shall delegate the commissioner's authority to review initial orders in contested cases suspending or revoking driver licenses to the administrative procedures division of the office of the secretary of state for review by an administrative judge with such division. The commissioner may delegate the commissioner's authority to review initial orders under this subsection (b) to one (1) or more additional persons. Review of initial orders shall be subject to further review and final disposition by the commissioner.

(c) The time taken to review an initial order shall not extend the time provided in § 4-5-315 for rendering and entering a final order or order remanding the case for further proceedings by the commissioner.



§ 4-3-2006 - Division of protective services.

(a) (1) There is created within the department of safety a division of protective services.

(2) This division shall exercise the powers and duties formerly imposed upon the department of general services to provide police services by sworn officers for the State Capitol, the Legislative Plaza, the War Memorial Building and all state office buildings in Davidson County, and to provide personal security from time to time of state officials as directed by the commissioner, along with the primary, but not exclusive, responsibility of enforcing the parking regulations and policies as established by the department of general services.

(b) (1) The commissioner of safety shall be authorized to issue special police commissions to qualified state security personnel, who are full-time salaried employees of the state of Tennessee, to go armed or carry pistols while on active duty engaged in carrying out their responsibilities under subsection (a).

(2) Such commissions shall only be issued to those personnel who have satisfactorily completed appropriate training and are certified as qualified, including physical and mental competency, to carry firearms by the Jerry F. Agee Tennessee law enforcement training academy or other similar agency; provided, that security personnel employed before July 1, 1980, shall not be required to meet the training or mental and physical requirements set out in this subdivision (b)(2) as a condition of tenure or continued employment, nor shall their failure to fulfill such requirements make them ineligible for any promotional examination for which they are otherwise eligible.

(3) Nothing contained herein shall be construed to impose upon such security personnel the same criteria for employment and retention in state service as are required of members of the Tennessee highway patrol.



§ 4-3-2007 - Rules and regulations regarding motor vehicles.

Subject to the approval of the department of general services under the authority of § 4-3-1105(9), the department of safety shall develop rules and regulations for the acquisition, assignment, use and disposal of motor vehicles. Such rules and regulations should promote the efficient and effective use of motor vehicles in law enforcement activities. These rules and regulations are also subject to approval by the department of finance and administration.



§ 4-3-2009 - Rules and regulations regarding administration.

The commissioner of safety has the authority to establish and to promulgate such rules and regulations governing the administration and operation of the department as may be deemed necessary by the commissioner and that are not inconsistent with the laws of this state.



§ 4-3-2010 - Division of motor vehicle enforcement -- Duties.

(a) The division of motor vehicle enforcement, or such other division of the department as may be directed to by the commissioner, has the following responsibilities and duties:

(1) Perform odometer fraud investigations, detect altered titles and vehicles, identify perpetrators, secure vehicle documentation and evidence for eventual indictment and prosecution of persons involved in odometer fraud;

(2) Perform covert odometer fraud investigations of individuals and dealers in odometer tampering by use of surveillance, undercover odometer rollbacks, title washing buys and other techniques;

(3) Perform overt odometer fraud investigations of individuals and dealers by interpreting title histories, interviewing subjects, informants, spinners and suspected perpetrators and utilizing lab analysis reports to support altered documents;

(4) Prepare odometer fraud outline memoranda to be used by United States attorneys in the indictment and prosecution of odometer tamperers;

(5) Assist United States attorneys in the indictment and trial process of major odometer fraud cases, and analyze and evaluate the total factual investigation for maximum effectiveness in the trial presentation by the United States attorneys;

(6) Testify before grand juries and in criminal prosecutions;

(7) Serve subpoenas in the investigation and prosecution of odometer fraud;

(8) Assist and coordinate with state and federal agencies nationwide in the investigation and prosecution of odometer fraud;

(9) Train and supervise persons involved in investigations by the unit; and

(10) Perform other duties relative to odometer fraud as may be assigned to the unit by the division.

(b) The division shall maintain agents in each grand division to investigate odometer fraud, but the activities of such agents shall be coordinated so as to ensure the most effective use of all employees.

(c) [Deleted by 2013 amendment, effective July 1, 2013.]

(d) The increased costs imposed on the department by this section and the provisions of Acts 1989, chapter 276 amending §§ 55-2-112 and 55-6-101 shall be funded from the increase in the state fee for certificates of title authorized by Acts 1989, chapter 276, increasing the fee from three dollars ($3.00) to three dollars and fifty cents ($3.50).



§ 4-3-2011 - Organ and tissue donor registry.

(a) (1) (A) The organ procurement organization, as defined in § 68-30-102, serving Tennessee may create and maintain an electronic registry of Tennesseans who have given consent to be organ and tissue donors. On a weekly basis, the department of safety shall transmit to the electronic registry the following information on those individuals who have given consent to be organ and tissue donors:

(i) True full name;

(ii) Residence or mailing address;

(iii) Date of birth; and

(iv) Tennessee driver license number.

(B) The information obtained by the organ procurement organization for the purposes of subdivision (a)(1)(A) shall be used for these purposes only and shall not be disseminated further by the organ procurement organization.

(2) The department shall offer each applicant for issuance or renewal of a driver license the opportunity for the applicant to give consent to be an organ and tissue donor. Each applicant shall be offered the opportunity to give consent by responding affirmatively to the following statement: "Yes, I want to be an organ and tissue donor."

(3) The department shall advise each applicant by making available the brochure referred to in subdivision (a)(4) or otherwise, that the applicant is under no compulsion to consent to be an organ and tissue donor. An individual who responds affirmatively to the consent statement gives full legal consent to donate the organs or tissue of the individual upon death. An individual may give or withdraw consent by any means provided by law, including, but not limited to, notifying the registry in writing or by electronic access to the registry.

(4) A brochure shall be made available to each applicant explaining the execution of a document of gift for organ and tissue donation, including the consent statement referred to in subdivision (a)(2). The brochure may be made available by electronic means. The brochure shall be provided to the department free of charge by the organ procurement organization.

(b) The department shall engage in public information and other activities to encourage all Tennesseans to become organ and tissue donors and to be so identified within the organ and tissue donor registry. Furthermore, in order to encourage and promote the highest level of organ and tissue donorship within the state, the commissioner shall periodically coordinate and convene strategy and planning meetings for representatives of the departments of commerce and insurance, education, and health, Tennessee organ and tissue donor service agencies, Tennessee hospitals, Tennessee physicians' organizations, as well as other organizations and entities that seek to promote and encourage organ and tissue donorship within the state.



§ 4-3-2012 - Rules and regulations regarding motor carriers.

The department of safety has the power to exercise all duties, responsibilities and powers granted the department in title 65, chapter 15, to establish and promulgate rules and regulations necessary for the administration and enforcement of title 65, chapter 15.



§ 4-3-2013 - Required driving under the influence information to be posted on web site of department.

The department of safety shall develop and maintain, upon its web page on the world wide web of the Internet, information concerning driving under the influence of an intoxicant, including, but not limited to, the penalties for violations of the state's drunk driving laws, the blood alcohol concentration (BAC) limit, the penalties for refusing to take a breath test, the fees to have a driver license reinstated after an alcohol-related offense, the penalties for unlawful possession of alcohol by minors and statistical information concerning drunk driving. The department is authorized to include additional information on the web page as deemed necessary by the department to combat drunk driving in Tennessee.



§ 4-3-2014 - Reporting of DUI-related accidents involving the death of a minor.

Beginning October 1, 2006, and every month thereafter, the department of safety shall report to the department of education any death of a person eighteen (18) years of age or younger that occurred as the result of a motor vehicle accident in which a driver eighteen (18) years of age or younger was driving under the influence of an intoxicant or drug. The report shall include the following information:

(1) The nature of the vehicular accident;

(2) The background of the victim; and

(3) The impact on the victim's family and friends.



§ 4-3-2015 - Memorandum of understanding with United States department of homeland security concerning enforcement of federal immigration laws.

(a) The commissioner of safety may negotiate the terms of a memorandum of understanding between the state of Tennessee and the United States department of homeland security concerning the enforcement of federal immigration laws, detention and removals, and investigations in the state of Tennessee.

(b) The memorandum of understanding shall be signed on behalf of the state of Tennessee by the commissioner of safety and the governor or as otherwise required by the appropriate federal agency.

(c) The commissioner of safety shall designate that appropriate employees of the Tennessee highway patrol be trained pursuant to the memorandum of understanding. There shall be at least one (1) employee of the Tennessee highway patrol in each district office of the highway patrol who is trained pursuant to the memorandum of understanding.

(d) Funding for training shall be provided pursuant to the Homeland Security Appropriation Act of 2006, Public Law 109-90, or subsequent federal funding sources.



§ 4-3-2016 - Connecting cell phone callers to the nearest highway patrol dispatcher through *THP (*847) program.

The department of safety is encouraged to increase its consumer information efforts about the *THP (*847) program, which connects cell phone callers to the nearest highway patrol dispatcher. The information efforts should seek to educate the motoring public about dialing "*THP (*847)" to report drivers who are violating the rules of the road to the highway patrol.



§ 4-3-2017 - Authority to enter into agreements with nonprofit organizations to promote and support goals and objectives of agency.

(a) The department of safety is authorized to enter into agreements with nonprofit organizations for the purpose of promoting and supporting the goals and objectives of the agency, including, but not limited to, law enforcement, safety education, motorist services, disaster preparedness and prevention, and marketing opportunities. No contractual agreement shall be entered into with any nonprofit entity that is tax exempt under United States Internal Revenue Code § 501(c)(3), codified in 26 U.S.C. § 501(c)(3), as a religious organization, an organization that is affiliated with a religious organization as defined in 26 CFR 1.6033-2(h), a nonprofit entity that is tax exempt under United States Internal Revenue Code § 527, codified in 26 U.S.C. § 527, as a political organization, or an organization that is affiliated with a political organization, as "affiliated" is defined in 11 CFR, chapter 1.

(b) This section shall not be interpreted to abridge any powers or duties delegated to the agency in this part.

(c) The nonprofit shall have its board of directors elected by a process approved by the governor or the governor's designee.

(d) The nonprofit shall be properly incorporated under the laws of this state, and approved by the internal revenue service as an organization that is exempt from federal income tax under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a), by virtue of being organizations described in § 501(c)(3) of the Internal Revenue Code.

(e) The nonprofit shall annually submit to the governor, the speakers of the senate and the house of representatives, within ninety (90) days after the end of its fiscal year, a complete and detailed report setting forth its operation and accomplishments.

(f) The annual reports and all books of accounts and financial records of all funds received by grant, contract or otherwise from state, local or federal sources shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the nonprofit partner. If an independent public accountant is employed, the audit contract between the nonprofit partner and the independent accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the nonprofit partner. The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(g) All full board meetings of a nonprofit organization concerning activities authorized by this section shall be open to the public, except for executive sessions that include, but are not limited to, any of the following matters: litigation; audits or investigations; human resources issues; gift acceptance deliberations; board training; governance; donor strategy sessions; and security measures.

(h) All contributions to and expenditures of a nonprofit organization relating to activities authorized by this section shall be open for public inspection upon specific request to the nonprofit organization.

(i) The proposed charter and any proposed amendments of a nonprofit organization shall be submitted to the comptroller of the treasury for review and comment prior to the adoption of any such charter or amendments.



§ 4-3-2018 - Authority of department regarding statewide P25 interoperable communications system.

(a) The department has the authority to promulgate rules and regulations regarding access to its statewide P25 interoperable communications system, including the authority to collect, by rules or regulations, assessments for the use and/or maintenance of the system.

(b) Any assessments collected by the department pursuant to the rules and regulations established in subsection (a) shall be expendable receipts of the department for use in maintaining the statewide P25 interoperable communications system.



§ 4-3-2019 - State facility protection officers.

(a) The commissioner of safety may appoint and commission peace officers as provided in this section. Such peace officers shall be known as state facility protection officers. Any company licensed under title 62, chapter 35 as a private protective service and which has a contract with the state of Tennessee to provide armed guards may apply to the commissioner of safety for the appointment and commissioning of such number of its employees as the company shall designate to act as state facility protection officers.

(b) (1) The commissioner, or the commissioner's designee, upon receipt of a state facility protection officer application, shall review the application to verify the person seeking the commission is qualified to receive such commission, and may issue such commission if all requirements are met.

(2) No person shall be commissioned unless:

(A) The person holds an armed guard certification issued under title 62, chapter 35;

(B) The person has received initial civilian or military training substantially similar to that of the peace officers standards and training commission in the areas pertaining to their duties;

(C) The person substantially meets the pre-employment standards as set forth by the peace officers standards and training commission; and

(D) The person has completed a department approved training course pertaining to their duties as a state facility protection officer.

(3) All commissioned persons are required to maintain their armed guard certification and comply with any required, recurrent training as may be mandated by the department.

(4) The commission issued under this subsection (b) shall only be issued to persons who are assigned to property or buildings owned or leased by the state and located in Davidson County.

(c) (1) The state facility protection officer program shall be overseen and directed by the commissioner or the commissioner's designee.

(2) Each state facility protection officer assigned in accordance with subdivision (b)(4) shall have and exercise the following authority for the sole purpose of carrying out the scope of assigned duties as specified or limited within the exclusive judgment of the department of safety:

(A) The authority to make arrests for public offenses committed against state officials or employees or committed upon, about, or against property owned or leased by the state or on public roads or rights-of-way passing through such owned or leased property;

(B) The authority to provide security at property owned or leased by the state; and

(C) The authority to carry weapons for the reasonable purposes of the officer's employment and only while in the performance of the officer's assigned duties.

(d) Every state facility protection officer appointed pursuant to this section, when on duty shall possess a badge or identification card issued by the department identifying the officer as a state facility protection officer, and the officer shall exhibit the badge or identification card on demand and before making an arrest.

(e) (1) When a person appointed and commissioned as a state facility protection officer leaves employment with the company that person's powers as a state facility protection officer shall cease and terminate at that time. The company shall notify the commissioner in writing within one (1) business day of the person leaving employment, and shall return any badge or identification to the department within five (5) business days of the day the person leaves employment.

(2) When the department no longer requires the services of a person appointed and commissioned as a state facility protection officer, the department of safety shall notify the company. Upon notification, the powers of the state facility protection officer shall cease and terminate. The company shall not return the person to an assignment under the contract and shall return any badge or identification held by the person to the department.






Part 21 - Department of State

§ 4-3-2101 - Creation -- Secretary of state as chief officer.

There is created the department of state through which the secretary of state, who shall be the chief officer of the department, shall administer the duties imposed upon the secretary of state by law.



§ 4-3-2102 - Department and secretary subject to general laws.

The secretary of state, as the chief officer of the department, and the department are subject to all laws applying generally to administrative heads of departments and administrative departments, not inconsistent with the secretary of state's status as a constitutional officer.



§ 4-3-2103 - Administrative attachment of state election commission.

The state election commission is hereby attached to the department of state for all administrative matters relating to receipts, disbursements, expense accounts, budget, audit and other related items. The autonomy of the state election commission and its authority are not affected hereby.






Part 22 - Department of Tourist Development

§ 4-3-2201 - Creation -- Commissioner as chief administrator.

There is hereby established the department of tourist development, the chief administrator of which shall be the commissioner of tourist development.



§ 4-3-2202 - Appointment of commissioner -- Qualifications.

(a) The commissioner shall be appointed by the governor to serve at the governor's pleasure and shall receive a salary in accordance with § 8-23-101.

(b) The commissioner shall be a person qualified by training and experience to perform the duties of the commissioner's office.



§ 4-3-2203 - Divisions -- Creation.

The commissioner is authorized to create, with the approval of the governor, such new divisions as are necessary to carry out the duties imposed upon the commissioner and the department.



§ 4-3-2204 - Tourism division -- Creation -- Director -- Personnel -- Duties.

(a) (1) (A) There shall be in the department of tourist development, a tourism division, to be under the direction and charge of the commissioner of tourist development, who shall, however, appoint a person to be known as the director of the tourism division, who shall perform such duties respecting the work of the division as the commissioner shall, from time to time, prescribe.

(B) The director shall be a competent person, having executive ability and properly informed on the plans and methods of public contracts, publicity, advertising and tourist promotion, and shall have charge of all active functions of the division and the enforcement of the orders, rules and regulations of the commissioner, subject to and under the commissioner's jurisdiction and direction.

(2) The commissioner may transfer to such division, or assign to its work, any employees of the department, and, subject to appropriations, may appoint or employ such other persons as the commissioner may find necessary for the work of the division in carrying out this section and §§ 4-3-2206 -- 4-3-2208.

(b) The division shall promote new investment in the tourist industry, provide comprehensive services to existing tourist enterprises, promote in other states the attractions of Tennessee, distribute Tennessee informational publications and supervise the system of welcome centers in the state.



§ 4-3-2205 - [Repealed.]

HISTORY: Acts 1976, ch. 468, § 2; T.C.A., § 4-346; repealed by Acts 2013, ch. 132, § 4, effective April 12, 2013.



§ 4-3-2206 - Powers and duties of commissioner.

(a) The commissioner, acting through the tourism division, shall, in accordance with the rules, regulations, policies and procedures of the state publications committee:

(1) Collect, compile and distribute literature as to the facilities, advantages and attractions of the state, the historic, recreational and scenic points and places of interest within the state and the transportation and highway facilities of the state;

(2) Plan and conduct a program of information and publicity designed to attract to the state tourists, visitors and other interested persons from outside the state, and also encourage and coordinate the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of the state for the same purposes;

(3) Publicize the material and economic advantages of the state that render it a desirable place for business and residence; and

(4) Carry on such educational programs as are necessary to familiarize the people of the state with the scenic, historical, industrial, recreational and agricultural advantages or needs of the state.

(b) To carry out the purpose and intent of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208, the commissioner is authorized and empowered to:

(1) Form contracts with agencies of any type or wherever situated, that will tend to promote the objectives of advertising Tennessee to nonresidents;

(2) Gather and compile, in accordance with the rules, regulations, policies and procedures of the state publications committee, information from branches of the state government and others, that will promote authentic information for advertising purposes;

(3) Enter into cooperative agreements and contracts with such individuals, partnerships, corporations public or private, associations, societies, educational institutions, chambers of commerce, automobile associations, and other organized groups as may be deemed advantageous and proper by the commissioner to effectuate the intent and purpose of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208; provided, that an authenticated copy of all such contracts shall be filed with the comptroller of the treasury and shall be approved by the attorney general and reporter;

(4) Accept unconditional gifts of money to be expended in furtherance of the purposes of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208;

(5) Within the limits of available funds, match any moneys advanced for the purposes of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208, by the federal government, or by any state, county, municipality, corporation, association, society, development district, regional council, association of local governments or individual; and

(6) Within the limits of available funds, enter into such cooperative agreements or contracts with any instrumentality of the federal government, municipal or county government of Tennessee, or any other state or group of states that, in the judgment of the commissioner, will effectuate the purposes of this section and §§ 4-3-2204, 4-3-2207, and 4-3-2208.



§ 4-3-2207 - Regional tourist promotion -- State assistance.

(a) It is the intent of the state to assist financially with the development of regional plans for tourist promotion and for coordination of activities thereunder.

(b) From and after the creation of any regularly chartered, nonprofit tourist promotion organization or a tax exempt public agency representing all the area within a planning region of this state as delineated by the state planning office and reiterated by Executive Order No. 17, and when the local people shall indicate their willingness to contribute financially, then the state shall be authorized to match such local contributions up to a maximum of thirty-five thousand dollars ($35,000) annually on the basis of two dollars ($2.00) in matching state funds for each one dollar ($1.00) contributed by the local people involved. The aggregate of such funds may also be used for purposes of matching various federal programs of assistance for tourist promotion. Cities and counties are specifically authorized to appropriate and expend funds for carrying out the purposes of this section and §§ 4-3-2204, 4-3-2206, and 4-3-2208.

(c) Each organization operating under this section and §§ 4-3-2204, 4-3-2206, and 4-3-2208 and shall operate subject to the supervision and control of the commissioner of tourist development.

(d) State funds shall be contributed to any such organization only upon recommendation of the commissioner of tourist development and the approval by the commissioner of finance and administration.

(e) Each organization operating under this section and §§ 4-3-2204, 4-3-2206, and 4-3-2208 shall prepare an annual audit report of its activities through June 30 of each year, and submit a copy of such report to the governor and the general assembly, and the commissioner of tourist development. Financial records of each participating organization shall be subject to audit by the comptroller of the treasury.

(f) Funds appropriated to implement this section are subject to the approval of the governor and the commissioner of tourist development. Such funds or portions thereof shall be paid only upon certification by the appropriate official of each participating organization that matching local funds are available.

(g) Such funds shall be from the appropriations of the department of tourist development, tourism division and shall be used for the sole purpose of permitting the state to match funds contributed by the local people involved. Any such funds not distributed under this section shall revert to the general fund at the end of the fiscal year.



§ 4-3-2208 - Annual appropriation -- Expenditure.

The sum of one hundred thousand dollars ($100,000) annually, or so much thereof as may be necessary, is appropriated out of the general fund of the state, not otherwise appropriated, to the department of tourist development, for carrying out §§ 4-3-2204, 4-3-2206 and 4-3-2207 for maintenance and operation, including personal services, to be paid out of the general fund of the state treasury in the form and manner as now prescribed for the expenditures of other public funds.



§ 4-3-2209 - Welcome centers and rest stops -- Development of promotional content and training.

(a) It is the intent of the state to promote and facilitate Tennessee's natural beauty and bountiful attractions. To the extent permitted by federal laws and regulations and the requirements of the federal highway administrator, all welcome centers supervised by the department may have photographs, posters, maps, music, books and other items that illustrate Tennessee's unique heritage and wealth of endeavors, from the historic to the peculiar, the traditional to the frivolous. Each welcome center may place an emphasis on events and sites that are within a fifty-mile radius within Tennessee.

(b) The commissioner of tourist development shall develop promotional content and train staff members regarding all aspects of Tennessee life that are endearing to its citizens and captivating to its visitors. Emphasis may be placed on hidden treasures that a casual observer might miss, including natural sites such as waterfalls and caves, and man-made sites such as museums, seasonal events, and community celebrations. The commissioner of tourist development is encouraged to make Tennessee's welcome centers a place for travelers to enjoy and linger as tired limbs are stretched and eyes are rested.






Part 23 - Department of Transportation

§ 4-3-2301 - Creation.

There is hereby established the department of transportation.



§ 4-3-2302 - Commissioner -- Qualifications -- Appointment -- Salary -- Vacancy or absence.

(a) The administrator and head of the department shall be the commissioner of transportation, who shall be a person qualified by training and experience to perform the duties of the commissioner's office.

(b) The commissioner shall be appointed by the governor.

(c) The commissioner shall serve at the pleasure of the governor and shall receive a salary in accordance with § 8-23-101.

(d) In the event of death, resignation, temporary incapacity or removal of the commissioner, and prior to the appointment of the commissioner's successor, the governor may appoint a qualified employee of the department of transportation to serve as acting commissioner. The commissioner may appoint, during the commissioner's absence from the state, a qualified employee of the department to serve as acting commissioner for the duration of the absence. In either case, the acting commissioner shall have all the duties, functions and powers of the commissioner during the commissioner's absence or incapacity, or until the commissioner's successor is duly qualified and appointed.



§ 4-3-2303 - Powers and duties of commissioner.

The commissioner has the power and duty to:

(1) Retain, employ and contract for the services of private and public consultants, research and technical personnel and procure by contract, consulting, research, technical and other services and facilities, whenever considered by the commissioner necessary or desirable in the performance of the functions of the department and whenever funds shall be available for those purposes;

(2) Establish and promulgate such rules and regulations governing the administration and operation of the department as may be deemed necessary by the commissioner and that are not inconsistent with the laws of this state;

(3) Maintain such facilities throughout the state as may be required for the effective and efficient operation of the department;

(4) Apply for and accept on behalf of the state any grant from the federal government to be used for any of the purposes of the department, and to comply with any conditions and limitations annexed;

(5) Supervise, direct and account for the administration and operation of the department and its employees;

(6) Organize the department into such units as the commissioner deems necessary to carry out the duties and functions imposed on the commissioner and the department. Any reorganization or creation or elimination of any units after July 1, 2003, shall be jointly reviewed by the officers of the house of representatives and senate finance, ways and means committees and the officers of the transportation committee of the house of representatives and the transportation and safety committee of the senate, it being the intent of the general assembly to recognize the organization of the department as of July 1, 2003, as the legal organization of the department;

(7) Appoint such personnel as may be necessary for the administration and operation of the department, within reasonable budgetary limitations;

(8) Delegate any of the commissioner's powers, duties or functions to a departmental employee of the commissioner's choosing, except the commissioner's power to remove employees of the department or to fix their compensation;

(9) Undertake programs of transportation related to investigation, research and operation of safe, adequate and efficient transportation modes, including, but not limited to, aeronautics, waterways, rails, highways and mass transit;

(10) Provide technical assistance and financial assistance, as it may become available, to other public agencies;

(11) Develop and implement a continuing, comprehensive, and multimodal statewide transportation planning process that is consistent with the transportation planning requirements of the United States department of transportation and includes the development and periodic updating of a long-range statewide transportation plan, including: consideration and provision, as applicable, of elements and connections of and between highway, rail, mass transit, waterway, aviation, pedestrian and bicycle facilities; consideration of operations and maintenance of those facilities; and a review of projected costs and anticipated revenues;

(12) Plan, propose and coordinate transportation related policies, activities and programs among state departments and agencies and within the state;

(13) Prepare and report annually to the general assembly an updated multimodal transportation improvement program for the state, which shall be based on the long-range statewide transportation plan and shall provide the basis for annual funding recommendations by the commissioner and for annual expenditures by the department;

(14) Administer a statewide rideshare/car pooling program, including the establishment of appropriate rideshare parking locations on the perimeter of major urban areas or other areas needing such facilities, as determined by the commissioner;

(15) Document and evaluate the cost-effectiveness of contracting maintenance work with private vendors;

(16) Develop a plan to establish and maintain long-term, cost-effective highway condition ratings;

(17) Develop, document and demonstrate to the general assembly a system of accountability over transportation field units;

(18) Exercise all duties, responsibilities and powers granted the department in title 65, chapters 3, 11, and 12, and establish and promulgate rules and regulations necessary for the administration and enforcement of title 65, chapters 3, 11, and 12; and

(19) Solely at the commissioner's discretion, upon awarding federal transportation enhancement grant funds to be used for the acquisition, preservation or protection of civil war battlefield sites or related properties or easements, the commissioner may contract directly with any established and nationally recognized nonprofit organization dedicated to the preservation of civil war battlefields; provided, that the commissioner finds that the organization complies with federal eligibility requirements for grantees of such enhancement grant funds.



§ 4-3-2305 - Compliance.

(a) The department of transportation shall comply with all the terms and conditions of the disadvantaged business enterprise and historically underutilized business enterprise provisions of the federal Transportation Equity Act for the 21st Century, compiled in 23 U.S.C. § 101 et seq.

(b) In addition to subsection (a), the department shall continue to comply with the good faith efforts requirements of § 67-3-904, which apply to the revenue generated from the 1986 and 1989 gasoline tax increases with respect to disadvantaged business enterprises or women business enterprises.

(c) It being in the public interest and for a public purpose to support the participation of small businesses in department contracts, the department is authorized to establish the programs described in this section to assist small businesses to participate in department contracts, either as a prime or as a subcontractor. Small business shall be defined to include certified disadvantaged business enterprises as defined by 49 CFR Part 26, and business enterprises that satisfy all the requirements of a disadvantaged business enterprise under Part 26, including but not limited to, requirements of business size and net worth of owners, other than the requirement that the owners of the business qualify as members of the groups identified in subsection 2 of the definition of socially and economically disadvantaged individuals in 49 CFR Part 26.5. The commissioner may promulgate rules to implement the purpose of this section.

(1) The department is authorized to conduct studies to determine whether any group consisting of socially and economically disadvantaged individuals as defined in 49 CFR Part 26 is underutilized on state funded construction projects. In the event underutilization is documented and any other necessary findings are made, the commissioner may elect to set appropriate goals on state funded projects.

(2) The department is authorized to offer construction management development programs for small businesses and may charge a fee for the programs.

(3) The department is authorized to create and implement a surety bond guarantee program for small businesses to act as subcontractors on department construction projects. The state may guarantee up to ninety percent (90%) of a surety bond amount of two hundred fifty thousand dollars ($250,000) or less and up to eighty percent (80%) of a surety bond amount greater than two hundred fifty thousand dollars ($250,000), which surety bond is provided by an approved surety. The department may be entitled to receive a fee from a participating small business and may require any participating small business to set aside part of the subcontract amount as security for the surety bond or guarantee, or both. The department is required to promulgate rules to effectuate this subsection (c). In no event shall the total amount guaranteed under this program at any given time exceed five million dollars ($5,000,000). The department is authorized to expend funds from the highway fund to fund administrative expenses and fund any losses that may arise under the surety bond guarantee program.

(4) The commissioner shall report in writing the progress of this program to any member of the general assembly upon request. The report shall include, as a minimum, the number of users of the surety bond guarantee plan; the number of defaults and dollar loss; the cost of the program categorized by cost of administration; and the cost of on-the-job and classroom instruction.



§ 4-3-2306 - Transportation Information Planning Act of 2001.

(a) This section shall be known and may be cited as the "Transportation Information Planning Act of 2001."

(b) The general assembly finds and declares that:

(1) Planning of Tennessee's transportation system is vital to ensuring that Tennessee's transportation needs are met now and in the future;

(2) The general assembly and the public's ability to be informed and involved in the planning and implementation of Tennessee's transportation system will add value to ensuring a transportation system that meets the needs of Tennessee's citizens; and

(3) With the emergence of new information technology, access to planning documentation can and should be made more readily available to the public.

(c) In order to facilitate the dissemination of information to the citizens of Tennessee, the department of transportation shall post the following documents or information on its Internet web site:

(1) A copy of the most current statewide transportation plan required pursuant to § 4-3-2303(13); and

(2) Information identifying and explaining the types of planning information available from the department and the procedures for obtaining each type of such information from the department.



§ 4-3-2307 - Travel and tourism signage programs.

(a) The commissioner is authorized to develop guidelines for municipal tourism/wayfinding informational signage programs. Such guidelines may include, but are not limited to, construction, placement and safety standards. The commissioner is urged to consult with interested municipalities in the development of this program. Such municipalities may participate in the development of such guidelines; provided, that nothing in this section shall be construed as requiring any municipality to participate in, or undertake construction of, a municipal tourism/wayfinding information signage program.

(b) The commissioner of transportation is authorized to develop guidelines for optional county/municipal tourism/wayfinding informational signage programs within any municipality having a population in excess of one hundred fifty-five thousand (155,000), according to the 2000 federal census or any subsequent federal census, or within any county. Such guidelines may include, but are not limited to, construction, placement and safety standards. The commissioner is urged to consult with interested parties within any county or municipality desiring to participate in the development of this program. Such county or municipality may participate in the development of such guidelines; provided, that nothing in this subsection (b) shall be construed as requiring participation or to undertake construction of a county/municipal tourism/wayfinding information signage program.

(c) The department of transportation is hereby authorized to remove any signs from the federal interstate highway system within any participating county or municipality that were installed as a result of acts or resolutions of the Tennessee general assembly; provided that the entity or facility which is signed agrees in writing that the entity or facility's interstate guide sign and any associated ramp sign may be removed as part of the overall plan for the tourism/wayfinding informational signage program implemented by such county or municipality.



§ 4-3-2308 - [Repealed.]

HISTORY: Acts 2008, ch. 981, § 1; repealed by Acts 2013, ch. 308, § 21, effective July 1, 2013.



§ 4-3-2309 - Commercial advertising on the exterior of incident response HELP trucks.

(a) The department is authorized to allot space on the exterior of the incident response HELP trucks and enter into contracts for the purpose of obtaining commercial sponsorship for the HELP program.

(b) All revenue generated from any commercial sponsorship authorized by this section shall be deposited in the highway fund to be used solely for transportation purposes.

(c) Such commercial sponsorship shall not include, identify or promote:

(1) Alcohol or tobacco products;

(2) Adult-oriented establishments, as defined in § 7-51-1102 or § 7-51-1401;

(3) Political candidacies, political issue advocacy, or political campaign advertising as prohibited in § 2-19-144; or

(4) Any unlawful conduct or activities.

(d) The department shall prefer sponsorship by organizations that have a transportation purpose or otherwise promote highway safety.

(e) (1) The sponsorship message shall identify the sponsor as a sponsor of the HELP program and otherwise shall include only the name and logo of the sponsor.

(2) The sponsorship message shall not be located on the front of vehicle, including the front of the utility compartment, or on the cab of the vehicle, including the doors.

(3) The sponsorship message may be located on the storage compartment doors on either side of the utility compartment or on the back of the vehicle, excluding the message board or arrow board.

(4) The logo of the sponsor shall not exceed four hundred (400) square inches in size, and the lettering identifying the sponsor shall not exceed eight inches (8'') in height.

(f) In consultation with the department of safety, the department of transportation is authorized to promulgate rules and regulations or adopt policies as needed to effectuate this section.



§ 4-3-2310 - Commercial advertising on the Tennessee 511 system.

(a) The department is authorized to obtain commercial sponsorship of the 511 system and to enter into contracts for this purpose.

(b) All revenue generated from any commercial sponsorship authorized by this section shall be deposited in the highway fund to be used solely for transportation purposes.

(c) Such commercial sponsorship shall not include, identify or promote:

(1) Alcohol or tobacco products;

(2) Adult-oriented establishments, as defined in § 7-51-1102 or § 7-51-1401;

(3) Political candidacies, political issue advocacy, or political campaign advertising, as prohibited in § 2-19-144; or

(4) Any unlawful conduct or activities.

(d) The department shall prefer sponsorships by organizations which have a transportation purpose or otherwise promote highway safety.

(e) In consultation with the department of safety, the department of transportation is authorized to promulgate rules and regulations or adopt policies as needed to effectuate this section.

(f) Sponsorship of the 511 system shall be limited to identification of sponsors of a traffic information message. Sponsors' recorded messages shall be not more than fifteen (15) seconds and may precede or follow the traffic information message. The commissioner of transportation or the commissioner's designee shall review and approve all recorded commercial sponsorship messages.



§ 4-3-2311 - Special committee to study improvement of transportation services.

(a) For purposes of this section, "transportation services" means public transportation services and transportation services for populations needing specialized assistance.

(b) (1) There is hereby created a special committee, to be known as "the coordination committee," to study the improvement of the methods of delivery and coordination of transportation services by state departments and agencies, as well as transportation provided by local government and non-profit agencies that are funded by state departments and agencies; the effectiveness of existing services and the need for new types of services; improvements in the effective use of existing funding by state departments and agencies to maximize financial efficiency; reduction of barriers to the effective funding of transportation services; identification of new sources of transportation funding; and improvement of universal mobility for Tennessee citizens and visitors.

(2) The coordination committee shall consist of the following persons and organizations:

(A) One (1) member of the transportation and safety committee of the senate and one (1) other member of the senate, each to be selected by the speaker of the senate;

(B) One (1) member of the transportation committee of the house of representatives and one (1) other member of the house of representatives, each to be selected by the speaker of the house of representatives;

(C) Two (2) representatives of the department of transportation;

(D) One (1) representative of the department of human services;

(E) One (1) representative of the department of children's services;

(F) One (1) representative of the department of finance and administration;

(G) One (1) representative of the Tennessee department of veterans affairs;

(H) One (1) representative of the bureau of TennCare;

(I) One (1) representative of the commission on aging and disability;

(J) One (1) representative of the Tennessee Public Transportation Association; and

(K) A representative from each department or state agency as deemed necessary by the department of transportation.

(3) The lead agency for supporting and staffing the coordination committee shall be the department of transportation.

(4) All appropriate state agencies shall provide assistance to the coordination committee upon request.

(5) All legislative members of the coordination committee who are duly elected members of the general assembly shall remain members of such committee until the committee reports its findings and recommendations to the general assembly. Non-legislative members shall serve without compensation.

(6) The coordination committee shall only meet on days when the house of representatives and the senate are otherwise meeting in session or committee.

(c) Departmental representatives on the coordination committee shall represent such department's policy and operational levels. The coordination committee's purpose shall be to regularly coordinate the efforts of each agency as follows:

(1) Improve transportation coordination;

(2) Improve methods of delivery of passenger transportation;

(3) Improve effectiveness of service and improve overall financial efficiency;

(4) Improve universal mobility for Tennessee citizens and visitors; and

(5) Identify opportunities and barriers, and recommend solutions to improve transportation coordination.

(d) The coordination committee shall promote public education about the availability and use of transportation services in this state and provide such information to all departments in state government and to the general public.

(e) The coordination committee is directed to create a strategic transportation coordination plan that will guide its work for the next five (5) years. Such plan shall be updated every five (5) years.

(f) The department of transportation shall present an executive summary for the coordination committee to the transportation and safety committee of the senate and transportation committee of the house of representatives annually.

(g) It is the intent of the general assembly that all departments of state government effectuate this section using existing resources.



§ 4-3-2312 - Power of commissioner to enter into contracts for the purpose of stabilizing expenses for purchase of gasoline, diesel, or other fuels. [Effective until June 30, 2016.]

(a) Notwithstanding any other law to the contrary, the commissioner of transportation may enter into a negotiated contract or contracts with a bank, investment bank or other similar financial institution for the purpose of stabilizing the net expense of the department of transportation in the purchase of gasoline, diesel, or other fuels for the department's own use.

(b) The contracts entered into under this section may include, without limitation, financial instruments commonly referred to as hedges, futures, options, swap transactions, or any similar financial instrument for cost stabilization. The contracts authorized herein shall not be deemed contracts for services subject to former § 12-4-109 [See the Compiler's Notes].

(c) Notwithstanding any other law to the contrary, the contracts authorized in this section may be procured in such manner pursuant to policy and executed in such form, all as approved by the state chief procurement officer, with the approval of the state funding board. Such policy shall provide, at a minimum, that the initial selection of financial institutions for the purpose of entering into such contracts shall be conducted by a public solicitation and request for qualifications, including credit worthiness and other factors as determined by the state chief procurement officer, with the approval of the state funding board.

(d) When entering into any contract authorized under this section, the written contract shall provide that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation as may bear a reasonable relationship to the transaction; provided, however, that any suit, action, or proceeding at law or in equity against this state shall be brought solely in any court of competent jurisdiction in Davidson County, Tennessee.

(e) The commissioner of transportation shall report to the state funding board and to the chairs of the finance, ways and means committees of the senate and house of representatives no later than January 31, 2013, and annually thereafter prior to January 31, as to the utilization of the authority of this section.

(f) The authority granted under this section is in addition to, and supplemental to, any existing authority granted under any other law but shall expire on June 30, 2016.






Part 24 - Department of the Treasury

§ 4-3-2401 - Creation -- State treasurer as chief officer.

There is created the department of the treasury through which the state treasurer, who shall be the chief officer of the department, shall administer the duties imposed upon the state treasurer by law.



§ 4-3-2402 - Department and treasurer subject to general laws.

The state treasurer, as the chief officer of the department, and the department shall be subject to all laws applying generally to heads of administrative departments and to administrative departments, not inconsistent with the state treasurer's status as a constitutional officer.



§ 4-3-2403 - Division of retirement -- Retirement systems attached to division.

(a) (1) A division of retirement is hereby created in the department of the treasury.

(2) The division shall attend to all duties heretofore performed by the personnel of such retirement systems as shall by law be attached to it, except those discretionary duties performed directly by the boards administering such retirement systems.

(3) The authority of retirement systems attached to the division of retirement to employ personnel is hereby abolished, but the authority of boards administering retirement systems is not otherwise impaired hereby.

(b) The following retirement systems are hereby attached to the division of retirement:

(1) The Tennessee consolidated retirement system;

(2) The Tennessee teachers' retirement system;

(3) The Tennessee state retirement system;

(4) [Deleted by 2013 amendment, effective April 16, 2013.]

(5) The attorneys general retirement system of Tennessee; and

(6) The Tennessee judges' retirement system.






Part 25 - Department of Veterans' Affairs

§ 4-3-2501 - Creation.

There is hereby created the department of veterans' affairs.



§ 4-3-2502 - Commissioner.

The department of veterans' affairs is under the charge and general supervision of the commissioner of veterans' affairs.



§ 4-3-2503 - Powers and duties.

The department of veterans' affairs and the commissioner of veterans' affairs are vested with all the authority, powers and duties formerly imposed upon the staff division of veterans' affairs and the director of the department of veterans' affairs and as prescribed in title 58, chapter 3.



§ 4-3-2504 - Youth programs -- Department's activity restricted.

The department of veterans' affairs is prohibited from developing, coordinating, administering, supervising or in any way assisting in the implementation or operation of the Tennessee Tomorrow Program or any other youth-in-public-service program. No funds that may be appropriated, transferred or otherwise made available to the department shall be expended or in any way utilized by the department on behalf of such programs.






Part 26 - Department of Youth Development [See title 37, chapter 5, for the new Department of Children's Services]



Part 27 - Department of Intellectual and Developmental Disabilities

§ 4-3-2701 - Creation -- General functions.

(a) There is created the department of intellectual and developmental disabilities.

(b) The general functions of the department are to coordinate, set standards for, plan for, monitor, and promote the development and provision of services and supports to meet the needs of persons with intellectual and developmental disabilities through the public and private sectors in this state as set out in applicable provisions of title 33.



§ 4-3-2702 - Commissioner.

(a) The department of intellectual and developmental disabilities shall be in the charge of a commissioner, who shall be appointed by the governor in the same manner as are other commissioners and who shall have the same official status as other commissioners.

(b) The commissioner shall hold office at the pleasure of the governor, and the commissioner's compensation shall be fixed by the governor and paid from the appropriation available to such department.

(c) The commissioner shall be appointed without regard to residence on the basis of merit as measured by administrative abilities and a demonstrated quality of leadership, and must have a recognized graduate degree as a psychiatrist, doctor of medicine, behavioral scientist, social scientist, educator or other profession involved with human development, human welfare or human relations, with experience in public administration; and shall further have a professional background in the area of intellectual or developmental disabilities, and an understanding of the conditions of human development, intellectual or developmental disabilities, human welfare and social services.

(d) No person shall be eligible to appointment as commissioner unless such person is at least thirty (30) years of age and has five (5) years of administrative experience, including at least three (3) years of full time management experience in private enterprise, private practice or public service.



§ 4-3-2703 - Powers and duties.

(a) The department of intellectual and developmental disabilities has jurisdiction and control over the intellectual and developmental disabilities facilities of the state, regardless of the names by which the facilities are known.

(b) The department, through its appropriate officials, has the duty and power to provide the best possible care for persons with intellectual and developmental disabilities in the state by improving existing facilities, by developing future facilities and programs, and by adopting a preventive program for intellectual and developmental disabilities, all as provided in title 33, with control over those services and supports as set out in title 33, chapter 5.

(c) Licensing of these facilities shall be the responsibility of the department of intellectual and developmental disabilities under title 33, chapter 2, part 4.



§ 4-3-2704 - Construction with federal law, rule or regulation.

Any provision of Acts 2010, ch. 1100, or application thereof, which is inconsistent with federal law, rule or regulation shall be deemed to be construed as being consistent with federal law, rule or regulation.



§ 4-3-2705 - Transfer to the department of intellectual and developmental disabilities.

(a) Notwithstanding any law to the contrary, on January 15, 2011, all duties of the department of mental health and substance abuse services and the department of finance and administration, whose duties fall within those duties required to be performed by the department of intellectual and developmental disabilities pursuant to Acts 2010, ch. 1100, shall be transferred to the department of intellectual and developmental disabilities.

(b) Notwithstanding any law to the contrary, on January 15, 2011, all employees of the department of mental health and substance abuse services and the department of finance and administration, whose duties fall within those duties transferred to the department of intellectual and developmental disabilities pursuant to Acts 2010, ch. 1100, shall be transferred to the department of intellectual and developmental disabilities.

(c) All reports, documents, surveys, books, records, papers or other writings in the possession of the department of mental health and substance abuse services or the department of finance and administration with respect to administering the provisions of title 33, chapter 5, assigned to the department of intellectual and developmental disabilities by Acts 2010, ch. 1100, shall be transferred to and remain in the custody of the department of intellectual and developmental disabilities. The transfer of all such reports, documents, surveys, books, records, papers or other writings shall be subject to any necessary consent by a federal court due to the requirements of litigation.

(d) All leases, contracts and all contract rights and responsibilities in existence with the department of mental health and substance abuse services and the department of finance and administration with respect to the duties transferred by this act to the department of intellectual and developmental disabilities shall be preserved and transferred to the department of intellectual and developmental disabilities.

(e) All assets, liabilities and obligations of the department of mental health and substance abuse services and the department of finance and administration with respect to the duties transferred by Acts 2010, ch. 1100 to the department of intellectual and developmental disabilities shall become the assets, liabilities and obligations of the department of intellectual and developmental disabilities.



§ 4-3-2706 - Continuing effect of contracts and leases.

(a) Contracts or leases entered into prior to January 15, 2011, with respect to any program or function transferred to the department of intellectual and developmental disabilities with any entity, corporation, agency, enterprise or person, shall continue in full force and effect as to all essential provisions in accordance with the terms and conditions of the contracts in existence on January 15, 2011, to the same extent as if such contracts had originally been entered into by and between such entity, corporation, agency, enterprise or person and the department of intellectual and developmental disabilities, unless and until such contracts or leases are amended or modified by the parties thereto or until the expiration of such contract.

(b) This part shall not be implemented in any manner which violates the prohibition against impairment of contract obligations as contained in article I, § 20 of the Constitution of Tennessee.



§ 4-3-2707 - Authority of the department.

On January 15, 2011, the department of intellectual and developmental disabilities, through its commissioner, shall have the authority to receive, administer, allocate, disburse and supervise any grants and funds from whatever sources, including, but not limited to, the federal, state, county and municipal governments on a state, regional, county or any other basis, with respect to any programs or responsibilities outlined in Acts 2010, ch. 1100 or assigned to the department of intellectual and developmental disabilities by law, regulation or order. Exercise of this authority shall not be inconsistent with laws or regulations governing the appropriation and disbursement of funds as administered by the department of finance and administration.



§ 4-3-2708 - Continuing effect of current rules, regulations, orders, decisions and policies.

All current rules, regulations, orders, decisions and policies heretofore issued or promulgated by an agency of state government whose functions have been transferred under Acts 2010, ch. 1100 to the department of intellectual and developmental disabilities shall remain in full force and effect and shall hereafter be administered and enforced by the department of intellectual and developmental disabilities. To this end, the department of intellectual and developmental disabilities, through its commissioner, shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred herein, to modify or rescind orders, rules and regulations, decisions or policies heretofore issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions herein transferred.



§ 4-3-2709 - Construction of part.

Nothing in this part shall be construed as expanding or reducing programs or services or as expanding or reducing eligibility for such programs or services.



§ 4-3-2710 - No reimbursement for travel expenses -- Exhaustion of existing supplies and materials.

(a) Notwithstanding any law to the contrary, members of the statewide planning and policy council for the department of intellectual and developmental disabilities created by § 33-5-601 shall serve without reimbursement for their actual travel expenses.

(b) All agencies effected by Acts 2010, ch. 1100 shall exhaust existing supplies and materials, including letterhead, brochures and pamphlets, and shall make every effort to eliminate or minimize other expenses due to the creation of the department of intellectual and developmental disabilities.






Part 28 - Nonprofit Organization for Support and Enhancement of Volunteer Tennessee

§ 4-3-2801 - Creation of a nonprofit citizen support organization.

In order to maintain and enhance the purposes, programs and functions of Volunteer Tennessee, including, but not limited to, overseeing federal grants and training services to support AmeriCorps, Learn and Serve America, the governor's Volunteer Stars awards and volunteer centers throughout the state, a nonprofit citizen support organization may be organized, and the commissioner of finance and administration, after approval of the board of directors of Volunteer Tennessee, may enter into agreements with such organizations for the purpose of providing support, financial and otherwise, to Volunteer Tennessee. The agreement shall be forwarded to the comptroller of the treasury for review and comment prior to the execution by an authorized state official. It is the legislative intent that any revenues generated by such citizen support organization be used to directly enhance Volunteer Tennessee's programs and services.



§ 4-3-2802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Citizen support organization" means an organization which:

(A) Is organized as a nonprofit corporation, or is otherwise qualified to do business in Tennessee as a nonprofit corporation, pursuant to title 48, chapter 51;

(B) Is exempt from payment of federal income taxes pursuant to § 501(c) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 501(c), as it may be amended from time to time;

(C) Is incorporated for purposes which are consistent with the goals, objectives, programs, responsibilities, and functions of Volunteer Tennessee as provided in Executive Order No. 42 of 2006, as determined by the governor; and

(D) Provides equal opportunities and membership to all persons regardless of race, color, national origin, sex, religion, age, handicap or any other constitutionally protected classification;

(2) "Commissioner" means the commissioner of finance and administration or the commissioner's designee or, in the event of the commissioner's or designee's absence or vacancy in the office of the commissioner, the deputy commissioner; and

(3) "Department" means the department of finance and administration.



§ 4-3-2803 - Agreement with citizen support organization.

The commissioner, upon the approval of the board of directors of Volunteer Tennessee, may enter into an agreement with a citizen support organization for purposes consistent with this part if the commissioner determines it is in the best interest of Volunteer Tennessee.



§ 4-3-2804 - Activities.

A citizen support organization which enters into an agreement with the commissioner may provide support, assistance, or cooperation to Volunteer Tennessee or Volunteer Tennessee events generally, including, but not limited to:

(1) Financial support, whether through donation, gift or otherwise, for Volunteer Tennessee programs, property or other program purposes;

(2) Volunteer personnel services or monetary contributions for adding positions for Volunteer Tennessee services;

(3) Equipment or other goods;

(4) The gift or donation of money to fund programs and exhibits or to procure equipment, materials, books, or services; and

(5) Exhibits and materials for display and related equipment and material.



§ 4-3-2805 - Use of property and facilities of the Volunteer Tennessee program.

If the commissioner enters into an agreement with a citizen support organization, the commissioner may authorize such organization limited use, under such conditions as the commissioner may prescribe, of property or facilities of the Volunteer Tennessee program to carry out its specific support activities.



§ 4-3-2806 - Assistance by the commissioner.

The commissioner, through the executive director of Volunteer Tennessee, may assist organizers of a citizen support organization with the creation of such organization and may provide technical assistance to the organization after its incorporation. However, it is the responsibility of the citizen support organization to ensure that the organization is lawfully incorporated and operating.



§ 4-3-2807 - Audits -- Books and records.

(a) All annual reports and all books of accounts and financial records of a citizen support organization shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the citizen support organization. If an independent public accountant is employed, the audit contract between the citizen support organization and the independent public accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the citizen support organization.

(b) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(c) One (1) copy of each audit shall be furnished to each member of the board of the citizen support organization, the department, and the comptroller of the treasury.

(d) The department and the comptroller of the treasury, or their designated representative, shall have access to the citizen support organization's books, records, and accounts whenever deemed necessary by either office.

(e) If the comptroller of the treasury determines that due to size or insignificant financial activities by a citizen support organization the requirement of this section for an audit is unnecessary or would be burdensome on a citizen support organization, then the comptroller of the treasury may waive the required audit.



§ 4-3-2808 - Gifts and donations.

(a) Any monetary gifts, donations, or other good or service received by the department or the commissioner from a citizen support organization and designated by the citizen support organization for the benefit of a Volunteer Tennessee program, shall be deposited directly to the account for the specific program of Volunteer Tennessee or to the general account for direct support to Volunteer Tennessee, shall not revert to the general fund at the end of the fiscal year and shall be retained in the account until expended, notwithstanding the provisions of any law to the contrary.

(b) Any gifts of equipment, materials, or other personal property to Volunteer Tennessee shall be used solely at Volunteer Tennessee unless the commissioner determines such property should be used for another program.



§ 4-3-2809 - Dissolution.

In the event a citizen support organization dissolves, then any funds remaining after dissolution shall be donated to Volunteer Tennessee and shall be deposited, as provided in Executive Order No. 42 of 2006, as determined by the governor, and applied for Volunteer Tennessee programs, services or facilities.



§ 4-3-2810 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.






Part 30 - Human Trafficking Task Force

§ 4-3-3001 - Establishment of a human trafficking task force.

The governor shall establish a human trafficking task force to develop and implement a state plan for the prevention of human trafficking.



§ 4-3-3002 - Meetings --Authority.

The human trafficking task force shall meet at least biannually and is authorized to address all aspects of human trafficking, including, but not limited to, sex trafficking and labor trafficking of both United States citizens and foreign nationals.



§ 4-3-3003 - Task force membership -- No compensation or reimbursement for expenses.

(a) The human trafficking task force shall be comprised of the following members:

(1) A human trafficking task force chair, to be appointed by the governor;

(2) One (1) representative from each of the following:

(A) Tennessee bureau of investigation;

(B) Office of the attorney general and reporter;

(C) Department of labor and workforce development;

(D) Tennessee Association of Chiefs of Police;

(E) Tennessee Sheriffs' Association;

(F) Department of safety;

(G) District attorneys general conference;

(H) District public defenders conference;

(I) Department of health;

(J) Department of children's services; and

(K) Department of human services;

(3) At least one (1) representative from each of the following entities, associations, or categories, to be appointed by the governor:

(A) Non-governmental organization specializing in human trafficking;

(B) Member of a community or group disproportionately affected by human trafficking;

(C) Agency or group specializing in child services and runaway services;

(D) Academic researcher specializing in human trafficking; and

(E) Survivor or victim of human trafficking; and

(4) One (1) member of the house of representatives to be appointed by the speaker of the house of representatives and one (1) member of the senate to be appointed by the speaker of the senate.

(b) The governor may invite representatives of the following to be members of the human trafficking task force:

(1) United States attorney's offices; and

(2) Federal law enforcement agencies, including, but not limited to, the federal bureau of investigation and United States immigration and customs enforcement.

(c) The task force shall serve without compensation, and members of the task force shall not be reimbursed for necessary expenses in attending such meetings, unless otherwise required by law.



§ 4-3-3004 - Duties.

The human trafficking task force, directly or through one (1) or more of its constituent agencies, shall:

(1) Develop the state plan for the prevention of human trafficking;

(2) Coordinate the collection and sharing of human trafficking data regarding victims, while ensuring their privacy, among government agencies;

(3) Coordinate the sharing of information regarding detection of criminal groups involved in human trafficking among government agencies;

(4) Consider establishing policies regarding time limits for the issuance of law enforcement agency endorsements described in 8 CFR 214.11(f)(1);

(5) Establish policies to improve cooperation between state government agencies and non-governmental organizations and other advocacy groups to prevent human trafficking and provide assistance to victims;

(6) Review the effectiveness of existing services and facilities regarding victims of human trafficking;

(7) Make recommendations regarding a system to coordinate services for victims of human trafficking, including, but not limited to, the following services:

(A) Health services, including mental health;

(B) Housing;

(C) Education and job training;

(D) English as a second language classes;

(E) Language interpretation services;

(F) Legal services; and

(G) Victim compensation; and

(8) Evaluate approaches used by other state and local governments to increase public awareness for human trafficking and its victims.



§ 4-3-3005 - Annual report.

The human trafficking task force shall submit an annual report to the governor or the governor's designee by December 31 of each year. Such report shall include detailed information on the findings and recommendations of the human trafficking task force.






Part 49 - Visual Content Act of 2006

§ 4-3-4901 - Short title -- Purpose.

This part shall be known and may be cited as the "Visual Content Act of 2006," and is enacted for the purpose of providing incentive grants that encourage the production of films, movies, television pilots or programs in the state of Tennessee.



§ 4-3-4902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commission" means the Tennessee film, entertainment and music commission;

(2) "Commissioner" means the commissioner of economic and community development;

(3) "Department" means the department of economic and community development;

(4) "Executive director" means the director of the commission;

(5) "Film/TV fund" means the Tennessee film/television incentive fund;

(6) "Minority participant" means an individual who is impeded from normal entry into the economic mainstream because of race, religion, sex or national origin;

(7) "Production activities" means activities related to the production of entertainment properties;

(8) "Production company" means any person or entity that produces a film, movie, pilot or show in Tennessee;

(9) "State-certified production" means a film, movie, pilot or show that meets the criteria established by the commission to receive an incentive grant; and

(10) "Tennessee motion picture and television incentive grant" or "incentive grant" means a grant for a state-certified production that is approved by the department to receive a grant based upon the recommendation of the executive director.



§ 4-3-4903 - Tennessee film/TV incentive fund.

(a) The film/TV fund is established as a separate account in the general fund and shall be administered by the department.

(b) The film/TV fund is composed of:

(1) Funds appropriated by the general assembly for the film/TV fund; and

(2) Gifts, grants and other donations received by the department or the commission for the film/TV fund.

(c) (1) Moneys in the film/TV fund shall be appropriated and expended to provide incentive grants to production companies for use in producing state-certified productions and shall be used by the department to defray the expenses of administering this section; provided, however, that the expenses shall not exceed five percent (5%) of the total amount appropriated for the program in any fiscal year.

(2) The amount of each grant awarded pursuant to this section shall not exceed twenty-five percent (25%) of the total expenses incurred by a production company for a project; except, however, the department may award grants in excess of this amount if deemed appropriate by the department. It is the legislative intent that funding be appropriated each year in the general appropriations act for awarding grants. It is further the legislative intent that the department strive to award the maximum amount of incentive grants authorized by this section due to the amendments to § 67-4-2109(j) provided in chapter 1026, § 10 of the Public Acts of 2012, which added 67-4-2109(j)(6).

(d) Moneys in the film/TV fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the film/TV fund, and interest accruing on investments and deposits of the fund shall be returned to the fund and remain part of the film/TV fund.

(e) Subject to the availability of revenue at the end of each fiscal year, the commissioner of finance and administration is authorized to carry forward any amounts remaining in the film/TV fund or transfer any part of the fund to the revenue fluctuation reserve.

(f) It is the intent of the general assembly that, to the extent practicable, moneys from the film/TV fund shall be used to provide incentive grants to production projects in all areas of the state.

(g) It is the intent of the general assembly that the commission shall actively encourage independent producers and minority participants to apply for incentive grants.

(h) Incentive grants from the film/TV fund shall not exceed the amount available in the fund at any time. No less frequently than biannually, the executive director shall report to the commissioner of finance and administration on the status of the incentive grant program, such report to include at least the following information: the amount of each grant awarded since the previous report and the name of the production company receiving the benefit of each grant, the total amount of outstanding grants and the total unobligated amount in the film/TV fund. A copy of each report shall be transmitted to the speaker of the house of representatives and the speaker of the senate, the chairs of the finance, ways and means committees of the senate and the house of representatives, the state treasurer, the comptroller of the treasury and the office of legislative budget analysis.

(i) The department shall promulgate rules and regulations as the department may deem necessary to effectuate the purposes of this part. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.






Part 50 - Tennessee Film, Entertainment and Music Commission Act of 1987

§ 4-3-5001 - Short title.

This part shall be known and may be cited as the "Tennessee Film, Entertainment and Music Commission Act of 1987."



§ 4-3-5002 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Entertainment properties" mean motion pictures, television programs, sound recordings and other audio, video or audiovisual programs produced for distribution to the public;

(2) "Local government" means any county, municipality, city or other political subdivision of this state;

(3) "Production activities" mean activities related to the production of entertainment properties; and

(4) "Production facilities" mean streets, roads, highways, buildings, real or personal property or personal services.



§ 4-3-5003 - Creation of commission -- Executive director.

(a) (1) There is created within the office of the governor, the Tennessee film, entertainment and music commission.

(2) The commission shall be administered by an executive director who shall be appointed by the governor, whose compensation shall be established by the governor and who shall serve at the pleasure of the governor.

(3) For administrative purposes only, the commission shall be attached to the department of economic and community development.

(b) To effectuate the purposes of this part, the executive director may:

(1) Request from any branch, department, division, board, bureau, commission or other agency of the state or that receives state funds, and the same shall provide, such information as will enable the executive director to best serve the commission and perform the duties required by this part;

(2) Enter into agreements with any local government authorizing the commission to grant permission, in accordance with rules or regulations promulgated by the commission, for use of any production facilities within the control or jurisdiction of such local government for or in connection with production activities;

(3) Coordinate the use of production facilities within the control of any branch, department, bureau, commission or other agency of this state for or in connection with production activities and, after receipt of authorization from the appropriate official or officials, grant permission for the use of such facilities;

(4) Issue permits to producers of entertainment properties in accordance with rules and regulations promulgated by the commission; and

(5) Employ all necessary and appropriate personnel to carry out this part. Such personnel shall serve at the pleasure of the executive director.



§ 4-3-5004 - Members -- Advisory council.

(a) The Tennessee film, entertainment and music commission shall be composed of nine (9) Tennessee citizens who have experience in and knowledge of the film, television or music industries. The commission shall be appointed by the governor to assist and counsel the governor on the subject for which it was created. One (1) member shall be appointed from each of the film, television and music segments of the industry. The membership of the commission shall also reflect the racial make up of the state.

(b) The members of the commission shall be appointed for terms of four (4) years. In making the initial appointments, four (4) members shall be appointed for four-year terms and five (5) members shall be appointed for two-year terms. Thereafter, all appointments shall be for the full term. At least one (1) member of the commission shall reside in each grand division. Each member shall serve until the member's successor is appointed, and if a vacancy occurs on the commission, it shall be filled by the governor for the remainder of the unexpired term. The governor shall designate one (1) member of the commission to serve as chair for a one-year term. The chair may be reappointed to serve for one (1) additional term. No member may serve as chair for more than two (2) consecutive terms.

(c) The commission shall meet at least quarterly but may meet as often as the duties of such commission require.

(d) The commission members shall receive no compensation for their services on the commission but shall receive reimbursement for expenses incurred in attending meetings of the commission and for travel incident thereto, in accordance with the provisions of the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The governor shall appoint a film, entertainment and music advisory council to assist and advise the commission in the performance of its duties. Such council shall be appointed by the governor and the number of its members shall be determined by the governor. Each advisory council member shall be appointed for a two-year term and the duties of the council shall be established by the commission. The governor shall designate one (1) member of the advisory council to serve as chair for a one-year term. The chair may be reappointed to serve for one (1) additional term. No member may serve as chair more than two (2) consecutive terms.



§ 4-3-5005 - Purpose of commission -- Rules and regulations.

(a) The purposes of the Tennessee film, entertainment and music commission are to:

(1) Attract and bring to this state the production activities of film, television, record and other producers of entertainment properties;

(2) Develop increased production activities by those producers of entertainment properties already located in this state; and

(3) Coordinate the needs of the producers of entertainment properties with the needs of the citizens of this state and of the various departments of state and local governments.

(b) To accomplish the purposes of the film, entertainment and music commission, it has the authority to promulgate and enforce all necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-3-5006 - Use and disclosure of information.

No member of the commission or the council shall use information gained as such member for personal gain or shall reveal such information to any person except in connection with commission or council activities.






Part 51 - State Board of Equalization

§ 4-3-5101 - Members -- Appointment -- Terms.

(a) The state board of equalization shall consist of:

(1) The governor or one (1) individual appointed by the governor whose name shall be filed with the secretary of state and who shall sit on the board for the governor in the governor's absence as a voting member of the board;

(2) The treasurer;

(3) The secretary of state;

(4) The comptroller of the treasury;

(5) The commissioner of revenue;

(6) One (1) person named by the governor who has knowledge of and experience in tax assessments at the city level; and

(7) One (1) person named by the governor who has knowledge of and experience in tax assessments at the county level.

(b) Each appointment by the governor to fill the positions created by subdivisions (a)(6) and (7) shall be for a tenure or term of four (4) years, for each of the two (2) members who are not serving ex officio to be staggered with that of the other.



§ 4-3-5102 - Chair and vice chair.

(a) The governor shall be chair of the board.

(b) At the meeting of the board on the second Monday in August of each year, the board shall elect one (1) of its members to serve as vice chair for one (1) year who shall preside at all meetings in the absence of the governor.



§ 4-3-5103 - Powers and duties of board.

The state board of equalization has the following duties and functions to:

(1) Promulgate and publish an assessment manual or manuals for the appraisal, classification and assessment of property for use by local assessors of property in making their assessments of particular classes and parcels of property, including the assessment of the various kinds of personal property owned and used by corporations, partnerships and individuals engaged in business and professions for profit;

(2) Effect the assessment of all property in the state in accordance with the Constitution of Tennessee and all statutory provisions. The state board shall exercise powers conferred upon it by law to the end that assessments in every taxing jurisdiction may be in accordance with the law;

(3) Prescribe educational and training courses for state and local assessing officials and issue certificates to such officials who successfully complete the training and requirements prescribed by the state board;

(4) Receive, hear, consider and act upon complaints and appeals made to the board regarding the valuation, classification and assessment of property in the state;

(5) Hear and determine complaints and appeals made to the board concerning exemption of property from taxation;

(6) Review assessments made by the comptroller of the treasury;

(7) Promulgate all necessary rules, regulations and procedures for implementation of tax relief to elderly low income taxpayers, homeowners totally and permanently disabled and disabled veterans, and make an annual summary of their findings available to members of the general assembly upon request; and

(8) Carry out such other duties as may be required by law.



§ 4-3-5104 - Executive secretary -- Appointment.

(a) The state board of equalization shall appoint an executive secretary, who shall be a person qualified by training and experience to assist the board and to perform the duties of this office.

(b) The board shall fix the salary of the executive secretary, who shall serve at the pleasure of the board.



§ 4-3-5105 - Powers and duties of executive secretary.

Under the direction of the state board of equalization, the executive secretary has the power and duty to:

(1) Keep written minutes of all meetings of the state board setting forth all actions of the state board, which shall be open to public inspection during regular office hours;

(2) Conduct preliminary hearings and make investigations for the state board regarding any appeals before the board from assessments of property, other than assessments made by the comptroller of the treasury;

(3) Obtain evidence, information and statistics relative to the value, classification and assessment of property for assistance to the state board in its duties of equalization;

(4) Require assessors of property to furnish reports under oath, giving specific information relating to assessments and other facts concerning properties and such other information as may be required by the state board;

(5) Prepare an annual report, approved by the state board, which shall be made available to the general assembly with an appropriate summary of information regarding assessments of property in each county of the state;

(6) Conduct such studies of the relationship between existing assessments and the value as set out in § 67-5-603 of such property or classes of property as may be directed by the state board;

(7) Study and investigate the tax laws of other states and policies of federal and state agencies relating to assessments of property;

(8) Approve applications for exemption from property taxation, subject to review by the state board;

(9) Give assistance to local boards of equalization on matters affecting the equalization of assessments and the interpretation of laws relating to assessment, classification and valuation of property; and

(10) Carry out all policies, rules and regulations that are adopted by the state board.



§ 4-3-5106 - Employment of personnel.

The executive secretary may employ such personnel as are approved by the state board, either part time or full time, to assist in carrying out §§ 4-3-5102 -- 4-3-5105 and any other provisions required of the executive secretary by law.






Part 53 - State Government Quality Improvement Act of 1992 [Repealed]

§ 4-3-5301 - [Repealed.]

HISTORY: Acts 1992, ch. 774, § 1; repealed by Acts 2013, ch. 199, § 1, effective April 23, 2013.



§ 4-3-5302 - [Repealed.]

HISTORY: Acts 1992, ch. 774, § 2; 2012, ch. 800, § 49; repealed by Acts 2013, ch. 199, § 1, effective April 23, 2013.



§ 4-3-5303 - [Repealed.]

HISTORY: Acts 1992, ch. 774, § 3; repealed by Acts 2013, ch. 199, § 1, effective April 23, 2013.



§ 4-3-5304 - [Repealed.]

HISTORY: Acts 1992, ch. 774, § 4; repealed by Acts 2013, ch. 199, § 1, effective April 23, 2013.



§ 4-3-5305 - [Repealed.]

HISTORY: Acts 1992, ch. 774, § 5; repealed by Acts 2013, ch. 199, § 1, effective April 23, 2013.






Part 54 - Tennessee Sports Hall of Fame Act of 1994

§ 4-3-5401 - Short title.

This part shall be known and may be cited as the "Tennessee Sports Hall of Fame Act of 1994."



§ 4-3-5402 - Creation -- Board of directors.

(a) There is created a Tennessee sports hall of fame.

(b) The hall of fame shall be administered by a board of directors, which shall be selected pursuant to this part.

(c) To effectuate the purposes of this part, the board of directors may:

(1) Request from any branch, department, division, board, bureau, commission or other agency of the state or that receives state funds, such information as will enable the executive director to best serve the hall of fame and perform the duties required by this part;

(2) Enter into mutual agreements with any state or local government, or subdivision thereof, or privately owned entity authorizing the hall of fame the use of any facility within the control or jurisdiction of such entity for or in connection with hall of fame activities; and

(3) Employ all necessary and appropriate personnel to carry out this part.



§ 4-3-5403 - Board membership -- Term of office -- Meetings.

(a) The Tennessee sports hall of fame board of directors shall be composed of twenty-five (25) Tennessee citizens. Eight (8) members of the board shall be appointed by the governor, eight (8) members shall be appointed by the lieutenant governor and eight (8) members shall be appointed by the speaker of the house of representatives. The secretary of state, or the secretary of state's designee, shall serve as an ex officio member of the board of directors. No more than eight (8) of the appointed members shall reside in a grand division. The department of state may, at the discretion of the secretary of state, provide administrative assistance to the hall of fame.

(b) The term of office for a director shall be for six (6) years and a director may be reappointed. The term for the initial board of directors shall be staggered so as one-half (1/2) of the appointees serve a three-year initial term and thereafter a six-year term. Each director shall serve until the director's successor is appointed, and if a vacancy occurs on the board of directors, it shall be filled by the official who made the original appointment.

(c) The board of directors shall designate one (1) director to serve as president. The board shall also elect a vice president, and a secretary and such other officers as it deems necessary to perform the business of the entity. Such officers and the secretary of state, or the secretary of state's designee, shall comprise the executive committee. The board may also appoint advisory boards to report to the executive committee as deemed necessary.

(d) The board of directors shall hold an annual meeting in the last quarter of the fiscal year, and may meet as often thereafter as the duties of the hall of fame require.

(e) The directors shall receive no compensation for their services.

(f) The board of directors of the hall of fame may appoint no more than five (5) ex officio, voting members of the board to advise it in its activities relative to the promotion, operation and marketing of activities for the hall of fame.



§ 4-3-5404 - Purpose -- Powers of board.

(a) The purposes of the Tennessee sports hall of fame are to:

(1) Honor, preserve and perpetuate the names and accomplishments of outstanding athletes, athletic teams and other sports personalities who are natives of Tennessee;

(2) Honor persons who have competed on teams for, or worked for, Tennessee institutions of learning;

(3) Honor persons with outstanding athletic records who reside in the state of Tennessee at the time of their nomination;

(4) Honor deceased persons with outstanding athletic records who were residents of Tennessee;

(5) Establish, erect and maintain a permanent archive for the collection and display of memorabilia related to the lives and careers of individuals, teams and sports events chosen for induction by the hall of fame;

(6) Initiate programs and campaigns deemed advisable by the board of directors that are designated to promote the spirit of sportsmanship and genteel competition both inside and outside the arena of athletic competition;

(7) Publish any materials that will assist the board of directors in informing the public about the lives and accomplishments of the inductees and purposes of the hall of fame; and

(8) Administer a scholarship program to award privately funded scholarships to students based on guidelines and criteria established by the board of directors, consistent with the purposes of the hall of fame.

(b) The hall of fame has the authority to adopt a charter, bylaws and shall promulgate such rules, regulations and policies as the board of directors deems necessary to further the purposes of the hall of fame. Any rules and regulations proposed by the board of directors shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(c) The hall of fame has the authority to raise funds, including corporate funding, to promote its activities and support ongoing programs; provided, that the board of directors does not have the authority to borrow money without the express, prior approval of the state funding board.



§ 4-3-5405 - Annual reports -- Audit.

(a) All annual reports and all books of accounts and financial records of the hall of fame shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the hall of fame. If an independent public accountant is employed, the audit contract between the hall of fame and the independent accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the hall of fame.

(b) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(c) One (1) copy of each audit shall be furnished to each member of the board of the hall of fame and one (1) copy shall be furnished to the comptroller of the treasury.

(d) The comptroller of the treasury, or the comptroller's designated representative, shall have access to the hall of fame's books, records and accounts whenever deemed necessary by such person.






Part 55 - Information Systems Council

§ 4-3-5501 - Establishment -- Membership -- Appointment -- Compensation.

(a) There is hereby created an information systems council, to be composed of the commissioner of finance and administration, the commissioner of general services, the comptroller of the treasury, three (3) members of the senate and three (3) members of the house of representatives, the director of legislative information systems appointed pursuant to § 3-16-102, and two (2) private citizens who have demonstrated expertise and experience in managing large and diverse information management systems. The two (2) private citizen members of the council shall be appointed by the governor for three-year terms. The members from the senate shall be appointed by the speaker of the senate; the members from the house of representatives shall be appointed by the speaker of the house of representatives. In addition, one (1) director of the Tennessee regulatory authority, to be appointed by the chair of the authority, shall be a member whenever the council shall consider statewide telecommunications issues or other matters relating directly to areas over which the authority has responsibility.

(b) There shall also be two (2) nonvoting members of the council; one (1) nonvoting member shall be a state employee selected by the Tennessee State Employees Association who has experience in the field of information systems; the other non voting member shall be the chair of the state employee-run information systems management group.

(c) Legislative members of the council shall be appointed for two-year terms and shall serve only so long as they remain members of the general assembly. Any legislative vacancy on the council shall be filled by appointment by the appropriate speaker; this appointment shall be for the purpose of serving out the remainder of the unexpired term. Vacancies among the private citizen members of the council shall be filled by the governor to serve for the remainder of the unexpired term. Members shall be eligible for reappointment.

(d) The commissioner of finance and administration shall be the chair of the information systems council.

(e) Legislative members of the information systems council shall be reimbursed as members of the general assembly are paid for attending legislative meetings as provided in § 3-1-106.

(f) Non-legislative members of the information systems council shall receive no compensation for their work with the council but may be reimbursed for expenses in accordance with the provisions of the comprehensive travel regulations, as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(g) The chief justice of the supreme court of Tennessee or the chief justice's designee shall also be included as a full voting member of the information systems council.



§ 4-3-5502 - Duties and responsibilities.

The duties and responsibilities of the information systems council include the following:

(1) Developing policy guidelines for the overall management of the state's information systems, which shall include, but not be limited to, the following:

(A) Appropriate hardware and software for the state's data center;

(B) Appropriate security and disaster recovery policies and procedures for the state's information systems environment;

(C) The most appropriate and cost effective use of departmental computer systems, which shall, for the purpose of this policy, include the appropriate use and integration of microcomputers and minicomputers into the state's information management system;

(D) The most appropriate and cost effective telecommunication policies;

(E) Establishment of guidelines for the acquisition of both hardware and software;

(F) Making recommendations to the governor and general assembly regarding amendments to the purchasing laws that would be helpful in establishing and operating information systems; and

(G) Establishment of effective long-range planning for the state's information management system; and

(2) To periodically review the overall effectiveness and efficiency with which the state's information systems network is managed. Such review shall be conducted where appropriate on a department by department basis and shall be for the purpose of identifying weaknesses in the current system as well as opportunities for improvements in each department's information system. Such reports as may be issued pursuant to this review shall be transmitted to the appropriate agency head, the governor and the speakers of the senate and house of representatives. Such a review shall include, but not be limited to:

(A) The adequacy of systems development planning and implementation;

(B) Opportunities for increased efficiency through either a reduction of the long run current operating costs for various programs of state government, or the opportunity to provide increased services through more effective use of management information systems, or both; and

(C) The most appropriate and cost effective hardware and software.



§ 4-3-5503 - Staffing -- Office of information resources.

(a) The office of information resources of the department of finance and administration shall serve as staff to the information systems council. In addition, the office of information resources shall facilitate the use of information systems, provide technical direction and assistance to departments and agencies for all distributive processing and network related systems, and serve as a computer service bureau.

(b) (1) In accordance with the Federal Information Security Management Act of 2002, compiled in 44 U.S.C. § 3541 et seq., and the criminal justice information services (CJIS) security policy, a criminal history background check performed by the Tennessee bureau of investigation and the federal bureau of investigation shall be required for all employees of the office of information resources having elevated and privileged access to criminal justice information systems or to information accessed via criminal justice information systems. The department of human resources shall maintain classifications of employees subject to the criminal history background check. Background checks shall include fingerprint checks against state and federal criminal records maintained by the Tennessee bureau of investigation and the federal bureau of investigation. The department of finance and administration shall establish policies concerning the implementation and use of criminal history background checks conducted pursuant to this section.

(2) The state shall pay for costs associated with criminal history background checks conducted pursuant to this section.



§ 4-3-5504 - Policymaking authority -- Legislative intent.

Notwithstanding any other law to the contrary, the information systems council shall, with the assistance and support of the department of general services and the department of finance and administration, be responsible for establishing the policy under which the state procures telecommunications, computer or computer-related equipment or services. The council, in establishing procurement policy, shall also have the ability to authorize research and development, including the procurement of equipment, for the purpose of improving the state's information system. The role of the council, in establishing such policy, shall not include the administrative or day-to-day operations of the procurement process, including, but not limited to, the selection of vendors to provide equipment or services and the resolution of protests. Such procurements shall be administered by either the department of general services or the department of finance and administration, or both, under present or future laws, rules and regulations governing procurements. It is the legislative intent that the information systems council, in establishing procurement policy pursuant to this section, select the purchasing method for a procurement that, in the sole discretion of the council, will produce the lowest and best overall costs to the state. In making the determination of which method would produce the lowest and best overall costs, the council shall consider, when appropriate, the costs of the hardware, software development, operations, maintenance, and such other factors as the council determines to be relevant.



§ 4-3-5505 - Disposition of surplus computers.

Notwithstanding any other law to the contrary, including title 12, chapter 2, part 4, the council has the authority to dispose of surplus state computers and any components thereof, at no cost, to governmental entities and not-for-profit corporations whose chartered activities are related to education.



§ 4-3-5506 - Leasing of state communications services.

(a) The information systems council has the authority to establish a program to lease state communications services to public and private agencies, as set forth in policies and procedures prepared by the commissioner of finance and administration and approved by the comptroller of the treasury. The council will establish fees consistent for all users of the network based on a cost recovery method approved by the commissioner of finance and administration.

(b) Disputes about fees established under subsection (a) shall be resolved by the procurement commission.



§ 4-3-5507 - Licensure or sale of state information systems.

The information systems council has the authority to approve license or sale of the state's information systems' interest or copyright to a vendor under policies and procedures prepared by the commissioner of finance and administration and approved by the comptroller of the treasury. However, any license or sale of the general assembly's information systems' interest or copyright shall be subject to the approval of the speakers of the senate and the house of representatives.



§ 4-3-5508 - Information systems council creation and functions.

The information systems council shall perform the functions for which it is responsible under §§ 47-10-117 -- 47-10-120 of the Uniform Electronic Transactions Act.



§ 4-3-5509 - Conduct of meetings with subject matter open to the public and confidential.

(a) If the council holds a meeting covered by the open meeting provisions of title 8, chapter 44, at which subject matter will be discussed that is not confidential and subject matter will be discussed that is confidential pursuant to § 10-7-504(i), the notice of such meeting required pursuant to § 8-44-103 shall specify that part of the meeting will be a public meeting open to the public and part of the meeting will not be open to the public because of discussion of confidential subject matter.

(b) A meeting at which both subject matter open to the public and confidential subject matter will be discussed shall be conducted as follows:

(1) All business relating to subject matter that is public in nature shall be conducted first; and

(2) At the conclusion of the meeting relating to subject matter that is public in nature, the chair shall announce that the public portion of the meeting is adjourned and that the remainder of the meeting will concern matters that are confidential pursuant to § 10-7-504(i). When everyone at the meeting who is not authorized to attend the confidential portion of the meeting has departed, the confidential portion of the meeting shall commence.

(c) Nothing in this section shall be construed as prohibiting the council from acting upon public matters and confidential matters at separate meetings if the council so desires.



§ 4-3-5525 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Local government" means any county, municipality, city or other political subdivision of this state, including any school districts or school systems created thereby;

(2) "Private agency" means an accredited nonpublic school or a nonprofit institution of higher education eligible for tuition grants;

(3) "Public agency" means a state agency, local government, an institution under the control of the University of Tennessee or the Tennessee board of regents, the judicial department, the legislative department, a special school district or any other local public school system or school district created or authorized by the general assembly, a public library operated by any unit or agency of local or state government, a museum owned or operated by the state or any political subdivision of the state, or an agency or instrumentality of the federal government; and

(4) "State communications" refers to the transmission of voice, data, video, the written word or other visual signals by electronic means but does not include broadcast radio and television facilities.









Chapter 4 - Administration of State Departments

§ 4-4-101 - Reorganization of divisions.

(a) The commissioner of each department under chapter 3 of this title, with the approval of the governor, has the authority to consolidate any two (2) or more offices within the commissioner's department, or reduce the number of divisions, or create new divisions therein.

(b) Notwithstanding subsection (a), no state department or agency in the executive branch of state government shall make organizational changes within such department or agency without the prior approval of the commissioner of finance and administration. If such organizational changes require a transfer of funds between organizational accounts and are contrary to the manner in which appropriations have been made in the appropriations act, then such transfer of funds is subject to approval by the commissioner of finance and administration and by a majority of a committee comprised of the speaker of the senate, the speaker of the house of representatives, and the comptroller of the treasury; provided, however, that if the transfer of funds is merely a change in the organizational account to which the appropriation is allocated and does not constitute a change in the purpose of the appropriation, then the approval of the committee shall not be required; provided further, however, that the approval of the commissioner of finance and administration shall be required.



§ 4-4-102 - Transfer of functions between departments.

(a) The governor has the authority to transfer any functions between the departments created and established by chapter 3 of this title, except to or from the department of audit, in the interest of a more economical and efficient state service.

(b) The governor shall make each such transfer by an executive order, a copy of which shall be filed with the secretary of state.



§ 4-4-103 - Department regulations.

The commissioner of each department is empowered to prescribe regulations, not inconsistent with the law, for the government of the commissioner's department, the conduct of its employees, the distribution and performance of its business, and the custody, use and preservation of the records, papers, books, documents and property pertaining thereto.



§ 4-4-104 - Department offices.

(a) Each department shall maintain a central office at the capitol, which shall be the official residence of each commissioner, or head of department.

(b) The commissioner of each department may, in the commissioner's discretion and with the approval of the governor, establish and maintain at places other than the seat of government, branch offices for any one (1) or more functions of the commissioner's department.



§ 4-4-105 - Department office hours -- Overtime.

(a) (1) Each department shall be opened for the transaction of public business from eight o'clock in the morning (8:00 a.m.) until four thirty in the afternoon (4:30 p.m.) of each day except Saturdays, Sundays and legal holidays.

(2) Except for those personnel required to be on duty because of the pressure of business or in case of any emergency, state offices shall be closed and a holiday observed on the Monday following any legal holiday that falls on Sunday and on the Friday before any legal holiday that falls on Saturday.

(3) The governor may, at the governor's discretion, substitute the Friday after the fourth Thursday in November, which is Thanksgiving Day, for the legal holiday that occurs on the second Monday in October, which is Columbus Day, for purposes of closing state offices only.

(4) Each employee shall be granted a one (1) hour unpaid lunch period.

(b) Whenever the pressure of business so demands and in cases of emergency, the commissioner in any department is authorized to direct that such personnel as may be required in any particular office shall be on duty, in which event the personnel performing such additional duties shall be entitled to equivalent time off at other times during the week.

(c) Subsections (a) and (b) shall not apply to the uniformed members of the departments of safety or revenue; or to the game wardens or conservation officers charged with the enforcement of the fish and game laws; or to the employees of the department of transportation with the job title of highway response operator 1, highway response operator 2, highway response operator supervisor 1, highway response operator supervisor 2, communications dispatcher 1, communications dispatcher 2, transportation management center operator, transportation management center supervisor 1, transportation management center supervisor 2; or to any members or employees of the departments of correction or children's services, except administrative officials. Nor shall subsections (a) and (b) apply to employees and officials of hospitals or institutions, regardless of the department by which operated.

(d) Any commissioned employee of the department of safety who is required to be on duty on any legal holiday shall be entitled to payment in addition to such employee's normal compensation. Payment shall be made in an amount recommended by the commissioner of safety, authorized in advance by the commissioner of human resources, and approved in advance by the commissioner of finance and administration. This subsection (d) shall not apply to any employee with a commission or rank of captain and above, except a captain over a division.



§ 4-4-106 - Appointment of personnel.

Except as may be provided in this chapter, such officers, assistants and employees as may be necessary to carry on the work of each department of the state government shall be appointed by the commissioner or administrative head of such department from the list of eligibles furnished by the department of human resources, and subject to such minimum qualifications as to efficiency, as may be established by executive order of the governor, or by law.



§ 4-4-107 - Compensation of personnel -- Discharge.

The governor may strike from the state payroll any state employee appointed by the governor or the governor's appointee, and may fix, increase or decrease the salary of such employee. The salaries of the commissioners and other officers as set out in § 8-23-101 shall be fixed as therein provided. In no case, however, shall any compensation for personal services be fixed in excess of the amount of money appropriated by the general assembly for personal services in any department or agency of the state government.



§ 4-4-108 - Blanket surety bond.

(a) A blanket surety bond shall be obtained covering all officers and employees of every department, agency, office, commission, institution, institution of higher education, and instrumentality of the executive, legislative and judicial branches of state government, except senators and representatives of the general assembly, delegates to a constitutional convention, judges of the supreme court, court of appeals, and court of criminal appeals, judges, clerks, officers and employees of the chancery, circuit, and criminal courts, and other courts of record other than the supreme court, court of appeals and court of criminal appeals, officers and employees of counties and municipalities, constables, notaries public, notaries at large, and any special deputy appointed by a sheriff pursuant to § 8-8-303.

(b) The bond shall be executed by a surety company authorized to do business in this state and made payable to the state.

(c) The bond may be written separately, or as a rider to, or as an extension of, coverage under a policy of insurance providing coverage to the state for other purposes.

(d) (1) The bond may provide separate or additional penalty amounts or conditions for an individual officer or employee or class of officers or employees when the interest of the state demands it.

(2) The penalty amount or amounts for clerks, officers and employees of the supreme court, court of appeals, and court of criminal appeals shall be determined by the procurement commission after consulting with the judges of the supreme court or their designated representatives.

(3) The penalty amount or amounts for the comptroller of the treasury, secretary of state and state treasurer, and their officers and employees, and the officers and employees of the general assembly shall be determined by the procurement commission after consulting with the speakers of the senate and the house of representatives or their designated representatives.

(4) The penalty amount or amounts for all other officers and employees shall be determined by the procurement commission.

(e) Any deductible amount or amounts shall be determined by the procurement commission and shall be commercially reasonable.

(f) The form and conditions of the bond shall be determined pursuant to §§ 8-19-101 and 8-19-111.

(g) It is the intent of the general assembly that the blanket surety bond required by subsection (a) shall be the only surety bond required for the officers and employees described in subsection (a).



§ 4-4-109 - Services performed by one department for another.

Whenever, in the carrying on of the work of any department, the services of any expert, or the use of any special apparatus shall be desired, or any work needs to be done for which the department is not equipped, the commissioner thereof may request the assistance of any other department that may have the needed experts or apparatus. It is lawful for the department so called upon to cooperate in meeting the need so far as it can be done without detriment to the work of that department, and the actual costs, as determined by the commissioner of finance and administration, shall be the proper charge, unless otherwise approved by the commissioner of finance and administration, and filed with the comptroller of the treasury.



§ 4-4-110 - Interdepartmental payments by agreement.

When costs provided in § 4-4-109 have been incurred between departments, the commissioners thereof shall, from time to time, certify to the commissioner of finance and administration the sums due from the one to the other on account of such work, and the commissioner of finance and administration shall thereupon cause to be paid such sums to the creditor department. The payment may be made by check, as other state bills are paid, or by a system of debits and credits, as the commissioner of finance and administration may determine. All sums so received by, or credited to, any department shall be added to the current appropriation made for the support of that department, to the end that its appropriation may not be depleted by reason of the work done for another department.



§ 4-4-111 - Interdepartmental payments -- Approval.

(a) When a department of state government or division of any department of state government renders services that are directly or indirectly incident to the duties of another department, then the department rendering such service may be reimbursed for the service by the other department out of the funds credited to the latter department, but such reimbursement shall only be made upon the approval of the commissioner of finance and administration.

(b) Such reimbursement shall be made either by actual payment or by the proper bookkeeping entry in the department of finance and administration prior to the end of the fiscal year in which such services were rendered.



§ 4-4-112 - Cooperation between departments.

(a) (1) Two (2) or more departments shall unite in cooperative work in lines germane to the duties of those departments, and the commissioners thereof shall agree on the distribution of the expense to be incurred.

(2) The agreement shall include the payment or transfer from one department to another of a lump sum, and the payment by the department receiving the same, of all expenses incurred in such cooperative work.

(b) The commissioner of finance and administration shall, upon due notification of the agreement, make the necessary payments, or credits and debits, from sums not otherwise under requisition by the cooperating departments.



§ 4-4-113 - Federal funds -- Acceptance and use.

Any department of state government may accept and use grant-in-aid funds from any agency or instrumentality of the federal government for purposes of carrying on programs in which such department may be authorized to engage; provided, that such acceptance shall be with the express approval of the governor; and such department, acting through its commissioner, is authorized to enter into any and all requisite agreements with such federal agency or instrumentality for the purpose of acceptance and use of such grant-in-aid funds; provided further, that no agreement or contract shall be made by such department involving the expenditure of funds beyond those available to such department by appropriation, gift or otherwise.



§ 4-4-114 - Reports.

(a) (1) The head of each administrative department, established by chapter 3 of this title, and the state treasurer, the secretary of state and the adjutant general, unless otherwise provided in this title, shall annually, on or before October 1, report in writing to the governor concerning the functions, management and financial transactions of such person's department or agency for the preceding fiscal year.

(2) Such reports, or parts thereof, or summaries and digests thereof, shall be published under the supervision of the tourism division, department of tourist development, upon the direction of the governor.

(b) (1) The commissioner of finance and administration shall promulgate rules and regulations governing the size, format, contents and publishing of all reports of all executive departments and agencies of the state required to make semiannual or annual reports.

(2) The rules and regulations shall include a provision stipulating that there shall be no automatic distribution of reports or publications, except the distribution provided for by title 12, chapter 6, or otherwise by law or resolution enacted after May 25, 1984.

(c) All executive departments and agencies of the state required to make semiannual or annual reports shall make such reports in conformity with the rules and regulations promulgated for such reports by the commissioner of finance and administration.



§ 4-4-115 - Substitute for disabled department head.

(a) In the event of the absence, illness or disability of any commissioner or the head of any department, division or agency of the executive department of state government, the governor is authorized and empowered to designate and appoint a qualified person to act in such capacity.

(b) The person so designated shall have all the powers, duties and responsibility provided for such office under the statutes of this state during the time such person is so serving.

(c) This section shall apply to the secretary of state, the comptroller of the treasury and the state treasurer, except as provided for in §§ 8-3-105, 8-4-302 and 8-5-202.



§ 4-4-116 - Federal aid -- Federal grant programs.

(a) The governor, acting on behalf of the state, is hereby authorized and empowered to accept from the federal government through any of its departments, bureaus, agencies or other instrumentalities, federal aid made available to this state, whether by grant or loan through any executive order of the president or any act of congress heretofore or hereafter enacted; provided, that any such aid accepted in the form of a loan is subject to the approval of the funding board.

(b) (1) For the purpose of establishing and administering federal grant programs by this state, the governor or the governor's designee is authorized to cooperate with or enter into agreement with, or both, any official of another state.

(2) The governor or the governor's designee is authorized to enter into contracts, in accordance with all applicable laws, rules and regulations, and procedures regarding such contracts, and perform all things necessary in the governor's discretion to secure to this state and citizens of this state the benefits of federal grant programs.



§ 4-4-117 - Federal-state programs -- Transfer of functions between departments.

(a) Notwithstanding the rights, powers and duties that have heretofore been vested in or exercised by any officer, board, commission, department, or other agency of state government to the contrary, the governor has the authority and is hereby empowered to transfer any functions exercised with respect to any joint federal-state programs between the departments, agencies, commissions or boards, whenever such transfers will facilitate the operation of governmental programs or where such transfers are desirable to meet the changes in federal statutes.

(b) The governor has the authority and is hereby authorized to assign or reassign responsibility for any joint federal-state programs hereafter established to any state department, agency, commission or board created under the statutes of the state not inconsistent with the executive order or congressional enactment for the administration of such programs.



§ 4-4-118 - Readers for blind employees.

(a) The commissioner of each department of the executive branch of state government is authorized, in the commissioner's discretion, to employ a reading assistant or assistants for any blind employee in the commissioner's department, to serve without compensation from such department.

(b) Each such reading assistant may be paid for services as reading assistant by and from such blind employee or any nonprofit organization.

(c) "Blind employee" as used in this section means an employee of the state who establishes to the satisfaction of the commissioner of the department where such employee works, that such employee has an impairment of sight, either permanent or temporary, that is so severe or disabling that the employment of a reading assistant or assistants for such employee is necessary or desirable to enable such employee properly to perform such employee's work.

(d) This section shall not be held or considered to prevent or limit in any way the assignment to a blind employee by a department of clerical or secretarial assistance at the expense of such department, if such assistance is normally provided or authorized.



§ 4-4-119 - [Repealed.]

HISTORY: Acts 1975, ch. 135, § 1; T.C.A., § 4-419; repealed by Acts 2013, ch. 243, § 2, effective April 19, 2013.



§ 4-4-120 - Bad debts of departments, etc. -- Writing-off.

(a) (1) The commissioner of finance and administration and the comptroller of the treasury shall establish procedures for the writing-off of uncollectable accounts receivable by all state agencies, departments and institutions that charge the public, create a debt to the state, and maintain accounts receivable.

(2) No state agency, department or institution described in this section shall write off uncollectable accounts receivable except by the procedure to be established as provided in this section.

(b) Every rule or regulation, or change thereto, promulgated under the authority of this section shall:

(1) Be filed with the secretary of state;

(2) Bear the name of the person or persons proposing such rule or regulation; and

(3) Have attached thereto a copy of the roll call vote on adoption by "aye" or "no" of each person voting.



§ 4-4-121 - Smoking policies.

(a) Smoking shall be prohibited in all buildings that are owned or operated by the state, except for those sleeping rooms in state park inns and cabins that are designated as smoking rooms or cabins. It is the intent of the general assembly that all buildings that are owned or operated by the state, other than sleeping rooms in state park inns and cabins designated for smoking, shall be completely smoke-free.

(b) Smoking shall be prohibited in all motor vehicles that are owned, leased, or operated by the state. It is the intent of the general assembly that all motor vehicles that are owned, leased, or operated by the state shall be completely smoke-free.



§ 4-4-122 - Employees who are victims of criminal offenses -- Restraints on exercise of rights prohibited -- Grievance procedure.

(a) No branch, department, agency or other subdivision of state government shall terminate, dismiss, demote or take any other disciplinary action against an employee of such entity who is the victim of a criminal offense solely because such employee takes any lawful action to cause or assist in causing the arrest, prosecution and conviction of the perpetrator of such offense.

(b) No branch, department, agency or other subdivision of state government shall by rule, regulation or policy prohibit an employee thereof who is the victim of a criminal offense from taking any lawful action to cause or assist in causing the arrest, prosecution and conviction of the perpetrator of such offense.

(c) Any state employee adversely affected by a violation of this section shall be entitled to file a grievance in accordance with the grievance procedure set out in § 8-30-328 [repealed; see § 8-30-318 for current appeal provisions]. The procedure and remedies set out in § 8-30-328 [repealed; see § 8-30-318 for current appeal provisions] shall govern violations of this section.



§ 4-4-123 - Title IX implementation plan.

(a) Each entity of state government that is subject to the requirements of Title IX of the Education Amendments Act of 1972, compiled in 20 U.S.C. § 1681 et seq., and regulations promulgated pursuant to Title IX, shall develop a Title IX implementation plan with participation by protected beneficiaries as may be required by such law or regulations. To the extent applicable, such plan shall include Title IX implementation plans of any subrecipients of federal funds through the state entity. Each such entity of state government shall submit annual Title IX compliance reports and implementation plan updates to the department of audit by October 1, 2008, and each October 1 thereafter. The reporting period shall cover the most recent full fiscal year. At least once each year, the department of audit shall publish a cumulative report of its findings and recommendations concerning compliance with the requirements of this section. The cumulative annual report shall be distributed to the governor, to each member of the general assembly, and to each library designated as a depository of state reports and documents.

(b) It is the legislative intent that any increased costs incurred by state entities as a result of this section shall, to the extent legally available, be paid from federal funds available therefor.



§ 4-4-125 - Dissemination of social security numbers.

(a) No state entity shall publicly disclose the social security number of any citizen of the state unless:

(1) Such permission is given by such citizen;

(2) Distribution is authorized under state or federal law; or

(3) Distribution is made:

(A) To a consumer reporting agency as defined by the federal Fair Credit Reporting Act, compiled in 15 U.S.C. § 1681 et seq.;

(B) To a financial institution subject to the privacy provisions of the federal Gramm Leach Bliley Act, codified in 15 U.S.C. § 6802; or

(C) To a financial institution subject to the International Money Laundering Abatement and Financial Anti-Terrorism Act of 2001, compiled in 31 U.S.C. § 5311 et seq.

(b) (1) For purposes of this section, "publicly disclose" shall not include the use of any social security number by any state governmental entity in the performance of its functions or the disclosure of any social security number to another state entity, political subdivision, agency of the federal government, or any private person or entity that has been authorized to perform certain duties as a contractor of the state of Tennessee. Any person or entity receiving a social security number from any state entity shall be subject to the same confidentiality provisions as the disclosing state entity; provided, however, that the confidentiality provisions applicable to a consumer reporting agency or financial institution as defined in subdivision (a)(3) shall be governed by federal law.

(2) For purposes of this section, "state entity" means any state department, division, agency, bureau, board, commission, or other separate unit of state government created or established by the constitution, by law or pursuant to law, including the legislative branch and the judicial branch, and any employee or agent thereof.






Chapter 5 - Uniform Administrative Procedures Act

Part 1 - General Provisions

§ 4-5-101 - Short title.

This chapter may be cited as the "Uniform Administrative Procedures Act."



§ 4-5-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administrative judge" means an agency member, agency employee or employee or official of the office of the secretary of state, licensed to practice law and authorized by law to conduct contested case proceedings pursuant to § 4-5-301;

(2) "Agency" means each state board, commission, committee, department, officer, or any other unit of state government authorized or required by any statute or constitutional provision to make rules or to determine contested cases;

(3) "Contested case" means a proceeding, including a declaratory proceeding, in which the legal rights, duties or privileges of a party are required by any statute or constitutional provision to be determined by an agency after an opportunity for a hearing. Such proceeding may include rate making; price fixing; granting of certificates of convenience and necessity; the making, review or equalization of tax assessments; the granting or denial of licenses, permits or franchises where the licensing board is not required to grant the licenses, permits or franchises upon the payment of a fee or the finding of certain clearly defined criteria; and suspensions of, revocations of, and refusals to renew licenses. An agency may commence a contested case at any time with respect to a matter within the agency's jurisdiction;

(4) "Hearing officer" means an agency member, agency employee or employee or official of the office of the secretary of state, not licensed to practice law, and authorized by law to conduct a contested case proceeding pursuant to § 4-5-301;

(5) "License" includes the whole or part of any agency, permit, certificate, approval, registration, charter or similar form of permission required by law;

(6) "Licensing" includes the agency process respecting the grant, denial, renewal, revocation, suspension, withdrawal or amendment of a license;

(7) "Order" means an agency action of particular applicability that determines the legal rights, duties, privileges, immunities or other legal interests of a specific person or persons;

(8) "Party" means each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party;

(9) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character, including another agency;

(10) "Policy" means a set of decisions, procedures and practices pertaining to the internal operation or actions of an agency;

(11) "Publication" means a posting of materials on the appropriate web site by the secretary of state that have been submitted in accordance with this chapter or any other information for which the secretary of state is responsible;

(12) "Rule" means each agency statement of general applicability that implements or prescribes law or policy or describes the procedures or practice requirements of any agency. "Rule" includes the amendment or repeal of a prior rule, but does not include:

(A) Statements concerning only the internal management of state government and not affecting private rights, privileges or procedures available to the public;

(B) Declaratory orders issued pursuant to § 4-5-223;

(C) Intra-agency memoranda;

(D) General policy statements that are substantially repetitious of existing law;

(E) Agency statements that:

(i) Relate to the use of the highways and are made known to the public by means of signs or signals; or

(ii) Relate to the curriculum of individual state supported institutions of postsecondary education or to the admission or graduation of students of such individual institutions but not to the discipline or housing of students;

(F) Rate filings pursuant to title 56, chapters 5 and 6; or

(G) Statements concerning inmates of a correctional or detention facility; and

(13) "Small business" means a business entity, including its affiliates, that employs fifty (50) or fewer full-time employees.



§ 4-5-103 - Construction of chapter.

(a) This chapter shall not be construed as in derogation of the common law, but as remedial legislation designed to clarify and bring uniformity to the procedure of state administrative agencies and judicial review of their determination; and this chapter shall be given a liberal construction and any doubt as to the existence or the extent of a power conferred shall be resolved in favor of the existence of the power.

(b) This chapter does not repeal § 65-2-110, and where there is a conflict between this chapter and that section, that section shall control. In any other case of conflict between this chapter and any statute, whether general or specific, this chapter shall control; however, compliance with the procedures prescribed by this chapter does not obviate the necessity of complying with procedures prescribed by other provisions of this code.

(c) Nothing in this chapter shall be held to modify or repeal the statutes with respect to payment of taxes under protest and suits for the recovery thereof.



§ 4-5-104 - Suspension of provisions when necessary to avoid loss of federal funds.

(a) The governor may exempt an agency from complying with any provision of this chapter where necessary to conform to any provisions of federal law or rules and regulations as a condition to the receipt of federal granted funds provided that:

(1) The governor determines that, because of a conflict between this chapter and federal law or rules and regulations, receipt of federal funds either authorized, anticipated, or appropriated is placed in jeopardy;

(2) The governor determines that the alternative procedure necessary to satisfy federal funding requirements does not abrogate basic fairness;

(3) The governor exempts that agency from only those provisions of the chapter compliance with which would jeopardize federal funding;

(4) The governor states in detail and in writing the governor's findings under subdivisions (a)(1) and (2), the extent of the agency's exemption under subdivision (a)(3), and the alternative procedures to replace those procedures from which the agency is exempted under this section;

(5) The governor files a copy of such written statement with the secretary of state;

(6) The effectiveness of the exemption shall in no case be extended beyond thirty (30) days after the date of adjournment of the next session of the general assembly lasting ten (10) legislative days or longer; and that if the general assembly fails to act within such legislative session to make by law such exemption permanent, then the governor may not at a later time reinstitute the same exemption; and

(7) The governor may at any time determine that the federal funding is no longer jeopardized and at such time revoke the governor's exemption of an agency from any particular provision of the chapter, which revocation shall be effective upon the governor filing a written statement to that effect with the secretary of state.

(b) Such administrative latitude is intended to facilitate the operation of state government and cooperation between the state of Tennessee and the United States government and shall not be used to create job positions that are intended to exist beyond the federal funding, nor to create any program requiring the expenditure of state funds not specifically directed by the general assembly, or that are intended to exist beyond the federal funding.



§ 4-5-105 - Informal settlements.

Except to the extent precluded by another provision of law, informal settlement of matters that may make unnecessary more elaborate proceedings under this chapter is encouraged. Agencies may establish specific procedures for attempting and executing informal settlement of matters. This section does not require any party or other person to settle a matter pursuant to informal procedures.



§ 4-5-106 - Application.

(a) This chapter shall not apply to the military, the governor, the general assembly, the state building commission, the state funding board or the courts, nor shall they apply to county and municipal boards, commissions, committees, departments or officers.

(b) Disciplinary and job termination proceedings for inmates under the supervision of the department of correction or juveniles under the supervision of the department of children's services shall not be considered "contested cases" as defined by § 4-5-102.

(c) Sections 4-5-105, 4-5-219, 4-5-223, 4-5-225 and 4-5-301 -- 4-5-323 shall not apply to the board of claims, the state election commission or the board of parole.

(d) The rulemaking and publication provisions of this chapter shall not apply to proclamations promulgated under title 70, and the promulgation, filing and publication provisions of such title shall control, except that the secretary of state shall publish on the administrative register web site current and effective proclamations in the same manner that rules and other notices are published under § 4-5-220. The text of proclamations shall be published on the administrative register web site under the proclamation section and shall have the same weight and effect prescribed in § 4-5-221(c), for the text of rules so published. The wildlife resources agency shall keep an original copy of all proclamations from which the effective dates of all proclamations can be determined.

(e) Sections 4-5-303, 4-5-309, 4-5-311(a), (b) and (c), 4-5-312(c), 4-5-314(b), 4-5-315 -- 4-5-318, 4-5-322 and 4-5-323, shall not apply to the department administering the Employment Security Law under title 50, chapter 7.

(f) This chapter shall not apply to revenue rulings and letter rulings issued by the commissioner of revenue.



§ 4-5-107 - Majority needed to determine rules or contested cases -- Exceptions.

Unless otherwise provided by statute, no state board, commission or department composed of two (2) or more members or commissioners shall make any rule or declaratory rulings or finally determine any contested case, as the terms "rule" and "contested case" are defined in this chapter, unless a majority of the members or commissioners is present.



§ 4-5-108 - Legislative proposals affecting administrative procedure -- Prior study.

(a) Any legislation that, in whole or in part, amends or repeals any provision of this chapter, or any legislation that reestablishes, restructures or otherwise delegates any type of rulemaking authority to any new or pre-existing governmental entity to which this chapter applies, shall be referred to the government operations committee according to the rules of the senate and the rules of the house of representatives. The government operations committees of each house shall then review the legislation and shall recommend that the legislation be considered for passage or shall recommend against passage to the appropriate standing committee.

(b) Except when the government operations committee is designated as the appropriate standing committee, nothing contained in this section shall be construed to authorize the government operations committee to delay or prevent consideration of such legislation by the appropriate house by withholding its recommendation.

(c) Nothing contained within this chapter shall be construed to prevent the government operations committee from being considered as an appropriate standing committee to consider legislation that amends or repeals any provision of this chapter.






Part 2 - Rulemaking and Publications

§ 4-5-201 - Petitions for or against rules.

(a) Except where the right to petition for a rule is restricted by statute to a designated group or except where the form of procedure for such petition is otherwise prescribed by statute, any municipality, corporation or any five (5) or more persons having an interest in a rule may petition an agency requesting the adoption, amendment or repeal of such rule.

(b) Such petition shall state clearly and concisely:

(1) The substance or nature of the rulemaking that is requested;

(2) The reasons for the request and the petitioner's interest in the request; and

(3) Reference to the authority of the agency to take the action that is requested.

(c) After submission of a petition, the agency shall, as promptly as is consistent with the orderly dispatch of its business, deny the request or grant the same or provide for some modified form of the proposed rule. If the agency denies the petition, it shall promptly give notice thereof to the person who filed the petition. If the agency grants the petition in whole or in part, it shall proceed to meet the rulemaking requirements set out in this chapter.



§ 4-5-202 - When hearings required.

(a) An agency shall precede all its rulemaking with notice and a public hearing unless:

(1) The rule is adopted as an emergency rule; or

(2) The proposed rule is posted to the administrative register web site within the secretary of state's web site within seven (7) days of receipt, together with a statement that the agency will adopt the proposed rule without a public hearing unless within ninety (90) days after filing of the proposed rule with the secretary of state, a petition for a public hearing on the proposed rule is filed by twenty-five (25) persons who will be affected by the rule, an association of twenty-five (25) or more members, a municipality or by a majority vote of any standing committee of the general assembly. If an agency receives such a petition, it shall not proceed with the proposed rulemaking until it has given notice and held a hearing as provided in this section. The agency shall forward the petition to the secretary of state. The secretary of state shall not be required to compile all filings of the preceding month into one (1) document.

(b) Subdivision (a)(2) does not apply if another statute specifically requires the agency to hold a hearing prior to adoption of the rule under consideration.

(c) The secretary of state shall prescribe rules governing the manner and form in which proposed rules shall be prepared by the agencies for submission for publication under subdivision (a)(2). The secretary of state may refuse to accept for publication any proposed rule that does not conform to such requirements.



§ 4-5-203 - Notice of hearing.

(a) Whenever an agency is required by law to hold a public hearing as part of its rulemaking process, the agency shall:

(1) Transmit written notice of the hearings to the secretary of state for publication in the notice section of the administrative register web site and, if a statute applicable to the specific agency or a specific rule or class of rules under consideration require some other form of publication, publish notice as required by that statute in addition to publication in the notice section of the administrative register web site. Such notice of a hearing shall remain on the web site until the date of such hearing;

(2) Take such other steps as it deems necessary to convey effective notice to persons who are likely to have an interest in the proposed rulemaking.

(b) Except as otherwise permitted by § 4-5-204(e), notice through publication on the administrative register web site shall be given at least forty-five (45) days prior to the date set for the hearing and shall be deemed to have been given seven (7) days from the date notice was transmitted to the secretary of state for such publication.

(c) The notice that this section requires an agency to give shall include:

(1) A statement of the time and place at which the hearing is to be held;

(2) (A) The express terms of the rule being proposed; provided, that an informative summary reasonably calculated to give notice to interested parties may be substituted for the express terms of the proposed rule if:

(i) The express terms of the rule being proposed are filed with the secretary of state;

(ii) The secretary of state determines that publication of the entire text of the proposed rule would be impractical; and

(iii) The complete text of the express terms of the proposed rule is made available by the secretary of state or the agency for public inspection and copying;

(B) Nothing in this section shall be construed to preclude an agency from making changes in the rule being proposed after the public hearing, so long as the changes are within the scope of the rulemaking notice filed with the secretary of state;

(3) Insofar as practicable, a reference to the statutory authority pursuant to which the agency proposed to adopt the rule; and

(4) Any additional matter that may be prescribed by statute applicable to the specific rule or class of rules under consideration.

(d) Failure of any person to receive notice of a hearing on proposed rulemaking is not grounds for invalidating the resulting rule if notice of the hearing was published as provided in subdivision (a)(1).

(e) The secretary of state shall prescribe rules governing the manner and form in which written notice of hearings shall be transmitted by the agencies to the secretary of state for publication in the notice section of the administrative register web site. The secretary of state may refuse to accept for publication any notice of hearing transmitted that does not conform to such requirements, in which case transmission of notice shall be deemed not to have been satisfied under subdivision (a)(1) and subsection (b).

(f) (1) Except as provided in subdivision (f)(2), a hearing shall be conducted prior to the adoption of a permanent rule if such rule was filed previously as an emergency rule pursuant to § 4-5-208.

(2) A hearing shall not be required if the emergency rule was required by an agency of the federal government and adoption of the rule through ordinary rulemaking procedures might jeopardize the loss of a federal program or funds.



§ 4-5-204 - Conduct of hearings.

(a) (1) The agency shall hold a public hearing at the time and place designated in the notice of hearing, and shall afford all interested persons or their representatives an opportunity to present facts, views or arguments relative to the proposal under consideration.

(2) The presiding officer may limit oral presentations if the presiding officer feels that the length of the hearing otherwise would be unduly increased by reason of repetition.

(3) The agency shall afford each interested person opportunity to present facts, views or arguments in writing, whether or not such person had an opportunity to present them orally.

(4) At the beginning of each hearing, if the agency has made a proposal, the agency shall present a summary of the factual information on which its proposal is based, including any information obtained through the use of advisory committees or as a result of informal conferences or consultation.

(b) (1) The person authorized by the agency to conduct the hearing may administer oaths or affirmations and may continue or postpone the hearing to such time and place as it determines.

(2) The agency shall keep minutes or a record of the hearing in such manner as it determines to be desirable and feasible.

(c) (1) If the officer or a quorum of the board or commission charged by law with ultimate responsibility for rulemaking is not present at the hearing, a person who appears at the hearing shall be given an opportunity to present the person's arguments to such officer or quorum of such board or commission prior to adoption of the proposed rule if, at the hearing, the person makes a request for such opportunity in writing to the person presiding at the hearing.

(2) Such officer, board or commission may in its discretion require such arguments to be presented in writing.

(3) If a record of the hearing has been made, argument shall be limited to the record.

(4) Where oral argument is accorded, such officer, board or commission may impose reasonable limitations on the length and number of appearances in order to conserve time and preclude undue repetition.

(d) The procedures prescribed by this section are supplemental to procedures prescribed by any statute relating to the specific agency or to the rule or class of rules under consideration. However, in any case of conflict between this section and another procedural administrative statute, this section shall control.

(e) Prior to holding the public hearing as required by subsection (a), the agency may solicit comments from the public on a subject matter of possible rulemaking under active consideration within the agency, significant aspects of which remain undeveloped, by causing notice of the hearing to be published in accordance with the requirements of § 4-5-203. At such hearing notice of the time and place of the public hearing required by subsection (a) shall be announced; and the agency shall take other appropriate actions to comply with § 4-5-203 and title 8, chapter 44, part 1. The hearing procedures set forth in this subsection (e) are in addition to, and not a substitution for, the requirements of § 4-5-203. When the agency has determined the specifics of the proposal, it must comply with the normal hearing and notice requirement of rulemaking.



§ 4-5-205 - Consideration of arguments -- Reasons given for agency action -- Advisory committees.

(a) The agency shall consider fully all written and oral submissions respecting proposed rules.

(b) Upon adoption of a rule, the agency, if requested to do so by an interested person prior to adoption or within thirty (30) days thereafter, shall issue a concise statement of the principal reasons for its action.

(c) An agency is authorized to appoint committees of experts or interested persons or representatives of the general public to advise it with respect to any contemplated rulemaking. The powers of such committees shall be advisory only. The agency may at its election compensate the members of such advisory committees for their services.



§ 4-5-206 - Filing of rules.

(a) It is the duty of the secretary of state to file the rules of each agency in a convenient and accessible manner. Each copy of a rule filed shall contain a citation of the authority pursuant to which it was adopted, and if an amendment, it shall clearly identify the original rule by rule number and title.

(b) The secretary of state shall endorse on each copy of a rule or rules filed the time and date of filing and shall maintain a file of such rules for public inspection.

(c) No rule shall be filed under this chapter unless it complies with § 4-5-211.

(d) The secretary of state shall prescribe rules governing the manner and form in which regulations shall be prepared for filing. The secretary of state may refuse to accept for filing any rule that does not conform to such requirements.



§ 4-5-207 - Effective dates of rules.

No rule shall become effective unless it complies with §§ 4-5-206 and 4-5-211. No rule, unless filed as an emergency rule pursuant § 4-5-208, shall become effective until ninety (90) days after the filing of such rule in the office of the secretary of state.



§ 4-5-208 - Emergency rules.

(a) An agency may, upon stating its reasons in writing for making such findings, proceed without prior notice or hearing to adopt an emergency rule, if the agency finds that:

(1) An immediate danger to the public health, safety or welfare exists, and the nature of this danger is such that the use of any other form of rulemaking authorized by this chapter would not adequately protect the public;

(2) The rule only delays the effective date of another rule that is not yet effective;

(3) It is required by the constitution or court order;

(4) It is required by an agency of the federal government and adoption of the rule through ordinary rulemaking procedures described in this chapter might jeopardize the loss of a federal program or funds; or

(5) The agency is required by an enactment of the general assembly to implement rules within a prescribed period of time that precludes utilization of rulemaking procedures described elsewhere in this chapter for the promulgation of permanent rules.

(b) The emergency rule shall become effective immediately, unless otherwise stated in the rule, upon a copy of the rule and a copy of the written statement of the reasons for the rule being filed with the secretary of state. The emergency rule may be effective for a period of not longer than one hundred eighty (180) days. An agency shall not adopt the same or a substantially similar emergency rule within one (1) calendar year from its first adoption, unless the agency clearly establishes that it could not reasonably be foreseen during the initial one hundred eighty-day period that the emergency would continue or would likely recur during the next nine (9) months. The adoption of the same or substantially similar rule through ordinary rulemaking procedures authorized by this chapter shall not be precluded by this section.

(c) The agency shall take steps to make emergency rules known to persons who will be affected by the rules. The secretary of state shall post the emergency rule filing to the administrative register web site within four (4) days of filing. An emergency rule filing shall remain on the administrative register web site until the filing expires. The secretary of state shall update relevant rules to reflect the filing and the expiration of emergency rules.

(d) In any action contesting a rule adopted in reliance upon this section, the burden of persuasion shall be upon the agency to demonstrate that the rule meets the criteria established by this section.

(e) An agency's finding of an emergency pursuant to this section shall not be based upon the agency's failure to timely process and file rules through the normal rulemaking process.



§ 4-5-209 - Reference to public necessity rules deemed references to emergency rules.

Any reference in this code to public necessity rules shall be deemed to be a reference to emergency rules as provided in § 4-5-208. The Tennessee code commission is directed to change all references to public necessity rules, wherever such references appear in this code, to emergency rules, as sections are amended and volumes are replaced. The Tennessee code commission is directed to compile a list of all public necessity rules that are subject to this section and provide such list by January 1 of each year to each member of the government operations committees of the house of representatives and the senate.



§ 4-5-211 - Approval of rules by attorney general and reporter.

No rule shall be filed in the office of the secretary of state until such rule has been filed with the office of the attorney general and reporter. The office of the attorney general and reporter shall review the legality and constitutionality of every rule filed pursuant to this section and shall approve or disapprove of rules based upon the attorney general's determination of the legality of such rules. The attorney general and reporter shall not disapprove an emergency rule filed pursuant to § 4-5-208 solely on the basis of failure to meet the statutory criteria for adoption of the rule contained in this chapter, unless the attorney general and reporter determines and states in writing that the attorney general and reporter could not defend the legality of the rule on the basis of failure to meet the statutory criteria for adoption of the rule contained in this chapter, in any action contesting the legal validity of the rule.



§ 4-5-214 - Withdrawal of rules.

(a) A rule may be withdrawn by the agency proposing such rule at any point prior to the effective date of the rule. Such withdrawal shall become effective upon delivery of written notification of such withdrawal to the office of the secretary of state and shall result in the nullification of all procedures undertaken or performed in order to promulgate such rule.

(b) If, pursuant to this chapter, an agency withdraws a rule amending a previously existing rule, then such previously existing rule shall continue in effect until it is later amended, repealed or superseded by law.



§ 4-5-215 - Stay of effective date of rules.

(a) Prior to the effective date of a rule, the agency proposing the rule may stay the running of the ninety-day period required by § 4-5-207 for a period of time not to exceed seventy-five (75) days. The stay shall become effective at such time as the agency files written notice with the secretary of state and shall specify the length of the effectiveness of the stay. Prior to the expiration date of the stay, the stay may be withdrawn by the agency. Withdrawal or expiration of the stay shall reactivate the running of the balance of the ninety-day period that remained upon the date the stay was filed.

(b) Prior to the effective date of a rule, the house of representatives or senate government operations committee may stay the running of the seventy-five-day period required by § 4-5-207 for a period of time not to exceed sixty (60) days. Such stay shall become effective at such time as the committee files written notice with the secretary of state and shall specify the length of effectiveness of the stay. Prior to the expiration date of the stay, such stay may be withdrawn by the committee. Withdrawal or expiration of the stay shall reactivate the running of the balance of the seventy-five-day period that remained upon the date the stay was filed.



§ 4-5-216 - Invalidity of improperly adopted rules.

Any agency rule not adopted in compliance with this chapter shall be void and of no effect and shall not be effective against any person or party nor shall it be invoked by the agency for any purpose.



§ 4-5-217 - Rules of practice required.

In addition to other rulemaking requirements imposed by law, each agency shall adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including, where practical, a description of all forms and instructions used by the agency.



§ 4-5-218 - Public inspection and copying of agency rules, final orders and decisions.

(a) Each agency shall make available for inspection and copying:

(1) Agency rules, final orders and decisions;

(2) Written statements of policy or interpretations formulated, adopted or used by the agency in the discharge of its functions;

(3) Opinions of the attorney general and reporter rendered to the agency; and

(4) A description of its current organization stating the general course and method of its operation and the methods whereby the public may obtain information or make submissions or requests.

(b) The agency may charge reasonable compensatory fees for providing any documents specified in this section to requesting persons.

(c) Nothing in this section shall be construed to limit access to public documents under any other provision of law.

(d) The segregable portion of any document or other agency record specified in this section shall be provided to any person requesting such document or record after deletion of the portions that are confidential under any provision of law and payment of reasonable compensatory fees to the agency.



§ 4-5-219 - Model rules of procedure.

(a) The secretary of state, from time to time, shall adopt, in accordance with the rulemaking requirements of this chapter, model rules of procedure appropriate for use by as many agencies as possible.

(b) The model rules shall deal with all general functions and duties performed in common by several agencies.

(c) Each agency shall adopt as much of the model rules as is practicable. To the extent an agency adopts the model rules, it shall do so in accordance with the rulemaking requirements of this chapter.

(d) Any rule or procedure adopted by an agency that differs from the model rules shall be accompanied by a finding stating the reasons why the relevant portions of the model rules were impracticable for such agency.



§ 4-5-220 - Publication of rules on the secretary of state's web site -- Contents of web site.

(a) After a rule is filed, the secretary of state shall, within seven (7) days of its acceptance, add the filed rule to the appropriate location within the portion of the secretary of state's web site devoted to this chapter. The secretary of state's web site shall contain the following:

(1) The text of all pending rules, notices of rulemaking hearings, withdrawal of rules, stays of effective dates, withdrawal of stays of effective dates, emergency rules, announcements and proclamations. The text shall remain on the web site until the filing becomes effective as provided by this chapter. After the effective date of the rule, the filing shall be archived on the web site;

(2) A table listing the citations of all rules filed that have pending effective dates, hearing dates or some other action required by this chapter;

(3) A table listing all emergency rules in effect;

(4) A table of all pending rules and regulations with projected financial impact upon local governments as provided to the secretary of state pursuant to § 4-5-228; and

(5) Any other notices or documents designated by law or by the secretary of state.

(b) The secretary of state shall compile on the secretary of state's web site an official compilation of all the effective rules and regulations of each agency. The secretary of state shall update agency rules on the effective date of any new amendment to existing rules or of any new rules. The secretary of state shall incorporate emergency rules within the appropriate agency's rules within four (4) days of their filing. The secretary of state shall revise the official compilation of rules upon the expiration of an emergency rule.

(c) The secretary of state may, in the secretary of state's discretion, omit from the register or the compilation rules, which, if published, would be unduly cumbersome, expensive or otherwise inexpedient, if such rules are made available in printed, electronic or processed form on application to the adopting agency, and if the register or compilation contains a notice stating the general subject matter of the rules so omitted and stating how copies of the rules may be obtained.

(d) The secretary of state shall make the register web site and the official rules and regulation web site available through the Internet without charge to the user.



§ 4-5-221 - Powers of secretary of state regarding publication -- Certification of rules -- Web site and its contents prima facie evidence of regulatory law -- Delegation of duties and powers.

(a) With respect to the publication of the administrative code to be cited as the rules and regulations of the state of Tennessee, and with regard to the publication of the monthly administrative register to be cited as the Tennessee administrative register, the secretary of state shall have the powers set out in subdivision (a)(1); provided, that the requirements of subdivision (a)(2) are met:

(1) In preparing the administrative code and administrative register the secretary of state shall not alter the sense, meaning or effect of any rule promulgated by an agency, but shall copy the exact language of the text of a rule filed with the secretary of state's office, except that the secretary of state is authorized to rearrange, regroup, and renumber the divisions, chapters, rules, and parts of rules for publication in the administrative code and monthly register and to change reference numbers to agree with any renumbered chapter or rule, to change the wording of and prepare new rule headings and symbols; to substitute the proper rule or chapter reference where the terms "these rules" or "this regulation" or similar expressions are used in the rules; to correct manifest misspelling and typographical errors and to change capitalization and spelling for the purpose of uniformity; to change references to governmental agencies, when part or all of the powers, rights or duties of such agencies have, by act of the general assembly or of the governor, been transferred to other agencies; and to omit preambles, captions and statements declaring authority and rulemaking intent. Where the application or effect of a rule, by its terms, depends on the time when the rule took effect, the secretary of state may substitute the actual effective date for the various forms of expression that mean that date, such as "when this rule (or chapter) takes effect" or "after (or before) the effective date of this rule (or chapter)." No such change shall be deemed an alteration or departure from the rule as filed.

(2) Every agency filing rules for publication in the administrative code and administrative register shall assure the accuracy of its submission and that the submission meets the requirements of the rules and regulations promulgated by the secretary of state pursuant to this chapter, when they are filed with the secretary of state.

(b) The secretary of state shall prepare a written certificate of approval for each web site that certifies approval of the web site and its contents and that the text of each rule was compared with the original filing with the secretary of state, and that, with the exception of changes in form permitted by subsection (a), the rules are accurately and correctly copied.

(c) The web site of the administrative register and administrative code and its contents that contain the secretary of state's certificate of approval shall constitute prima facie evidence of the regulatory law of the state of Tennessee and be received, recognized, referred to and used in all courts, agencies, departments, offices of and proceedings in Tennessee as the official compilation of rules and regulations of Tennessee.

(d) The secretary of state is authorized to delegate any or all duties and powers set out in this section and chapter to the director of the publications division or any other members of the secretary of state's staff.



§ 4-5-222 - Record of voting on policy or rule adoption.

(a) (1) Notwithstanding any provision of the law to the contrary, in addition to other rulemaking requirements imposed by law, each agency shall maintain the following written records on each rule adopted by such agency:

(A) The rule, in writing, signed by the person proposing such rule;

(B) A roll call vote on adoption by "aye" or "no" of each person voting; and

(C) The responses of the agency to the comments submitted at any public hearing on the proposed rule. Each comment shall be addressed; provided, however, that similar comments may be grouped together and addressed in one (1) response. The response to specific comments shall include the reasons for agency adoption or rejection of any specific changes suggested by the comments. A transcript of the rulemaking hearing shall not suffice as the response to comments required by this section.

(2) The record required by this section need not be published, but a copy shall be filed with the secretary of state, and the agency shall certify its compliance with this section to the attorney general and reporter prior to the approval of the rule. Failure to file such record at the time the rule is filed with the secretary of state will make the rule void and of no effect. Such record shall be available to the public during normal office hours of the agency at its principal office or the office of the secretary of state.

(b) Whenever policies that affect the rules and procedures of any agency are decided by vote of the agency, a record on such policies shall be maintained in accordance with this section and made available to the public in the same manner as is required for a rule.



§ 4-5-223 - Declaratory orders.

(a) Any affected person may petition an agency for a declaratory order as to the validity or applicability of a statute, rule or order within the primary jurisdiction of the agency. The agency shall:

(1) Convene a contested case hearing pursuant to this chapter and issue a declaratory order, which shall be subject to review in the chancery court of Davidson County, unless otherwise specifically provided by statute, in the manner provided for the review of decisions in contested cases; or

(2) Refuse to issue a declaratory order, in which event the person petitioning the agency for a declaratory order may apply for a declaratory judgment as provided in § 4-5-225.

(b) A declaratory order shall be binding between the agency and parties on the state of facts alleged in the petition unless it is altered or set aside by the agency or a court in a proper proceeding.

(c) If an agency has not set a petition for a declaratory order for a contested case hearing within sixty (60) days after receipt of the petition, the agency shall be deemed to have denied the petition and to have refused to issue a declaratory order.

(d) Each agency shall prescribe by rule the form of such petitions and the procedure for their submission, consideration and disposition.



§ 4-5-224 - Declaratory order request -- Notices.

(a) Whenever an agency is petitioned for a declaratory order, that agency shall:

(1) Submit electronically to the secretary of state the notice of hearing for publication in the notice section of the administrative register web site and, if a statute applicable to the specific agency or a specific rule or class of rules under consideration requires some other form of publication, publish notice as required by that statute in addition to publication in the notice section of the administrative register web site; and

(2) Take such other steps as it deems necessary to convey effective notice to other agencies and professional associations that are likely to have an interest in the declaratory order proceedings.

(b) Such notices shall include specific information relating to the declaratory order request, including, but not limited to:

(1) Name of petitioner and an explanation of whom such person or entity purports to represent;

(2) A summary of the relief requested, including the specific nature of the requested order, and the conclusion or conclusions the petitioner requests that the agency reach following the declaratory proceeding; and

(3) A detailed outline and summary of the statutes or regulations that the agency is called upon to interpret or upon which it is to rule.

(c) Notwithstanding § 4-5-223(a)-(c), except in the case of an emergency proceeding that meets the conditions of § 4-5-208, no declaratory order proceeding that calls for a title 63 agency to rule on the meaning of any provision of a licensee's professional licensing act may be set until at least forty-five (45) days after the notice required by this section has been filed with the secretary of state.



§ 4-5-225 - Declaratory judgments.

(a) The legal validity or applicability of a statute, rule or order of an agency to specified circumstances may be determined in a suit for a declaratory judgment in the chancery court of Davidson County, unless otherwise specifically provided by statute, if the court finds that the statute, rule or order, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the complainant. The agency shall be made a party to the suit.

(b) A declaratory judgment shall not be rendered concerning the validity or applicability of a statute, rule or order unless the complainant has petitioned the agency for a declaratory order and the agency has refused to issue a declaratory order.

(c) In passing on the legal validity of a rule or order, the court shall declare the rule or order invalid only if it finds that it violates constitutional provisions, exceeds the statutory authority of the agency, was adopted without compliance with the rulemaking procedures provided for in this chapter or otherwise violates state or federal law.



§ 4-5-226 - Expiration of rules -- Review by general assembly.

(a) Notwithstanding any other law to the contrary, unless legislation is enacted to continue a rule to a date certain or indefinitely, any permanent rule filed in the office of the secretary of state shall expire on June 30 of the year following the year of its filing.

(b) (1) Notwithstanding any other law to the contrary, unless legislation is enacted to continue a rule to a date certain or to a date indefinitely beyond the date upon which an agency terminates, each permanent rule that does not expire under subsection (a), shall expire on the day provided in chapter 29, part 2 of this title for termination of the agency that promulgated such rule; provided, that if such agency continues in existence pursuant to § 4-29-112, such agency rule shall expire upon completion of such wind-up period.

(2) All rules and regulations issued or promulgated by any department or agency of state government whose functions, duties, or responsibilities have been transferred to another department or agency shall remain in full force and effect, and shall thereafter be administered and enforced by the agency or department assuming responsibility for those functions, duties, or responsibilities as rules of that agency or department, and all proposed rules pending with the attorney general and reporter or secretary of state, unless withdrawn, shall continue that status as proposed rules until becoming effective as rules of the agency assuming the functions, duties, or responsibilities. The agency or department assuming responsibility for such functions, duties, or responsibilities shall have the authority to promulgate new rules and regulations pursuant to this chapter to effectuate its duties and responsibilities. To this end, the department or agency shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred, to modify or rescind orders, rules and regulations, decisions or policies heretofore issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions transferred.

(c) Rules promulgated pursuant to this chapter may be reviewed by the government operations committees of the senate and the house of representatives meeting jointly or separately; or, alternatively, at the discretion of the chair of either of such committees, such rule may be reviewed by a subcommittee of the government operations committees. Members of the government operations committees of the senate and the house of representatives shall serve as members of such committees until their successors are duly appointed; provided, that such members remain members of the general assembly. Any member of either government operations committee who ceases to be a member of the general assembly shall cease to be a member of the government operations committee on the same date such member's membership in the general assembly ceases, as provided in the Constitution of Tennessee. In the event a majority of the membership of either government operations committee shall cease to be members of the general assembly, the speaker of the senate or the speaker of the house of representatives, as the case may be, may designate an appropriate number of members to serve interim appointments until the government operations committee is reconstituted. The house of representatives and senate government operations committees shall strive to hear rules within ninety (90) days of such rules being filed in the office of the secretary of state.

(d) In conducting the review required by subsection (c), the committees or subcommittees shall hold at least one (1) public hearing to receive testimony from the public and from the administrative head of the agency. At such hearing, the agency shall have the burden of demonstrating that consideration of the factors enumerated in subsection (e) justifies the continued existence of an agency rule. Notice of the time and place of the public hearing shall be on the general assembly web site prior to the hearing. To the extent reasonably practicable, the committees or subcommittees shall conduct hearings on newly filed rules, other than emergency rules, during the ninety-day period immediately following the filing of the original of such rule in the office of the secretary of state.

(e) In conducting the review of agency rules, the committees or subcommittees shall consider the following factors:

(1) Authority;

(2) Clarity;

(3) Consistency;

(4) Justification;

(5) Necessity, which shall include the need for a regulation where no regulations presently apply; and

(6) Reference.

(f) As used in subsection (e):

(1) "Authority" means provisions of law that permit or obligate the agency to adopt, amend or repeal a regulation;

(2) "Clarity" means the grammatical and structural soundness of a rule that tends to ensure that the rule will be easily understood by those persons directly affected by such rule;

(3) "Consistency" means the quality of being in harmony with, and not in conflict with or contradictory to, existing provisions of laws;

(4) "Justification" refers to the diligent, knowledgeable, zealous and timely efforts of the agency proposing continuation of a rule to produce all pertinent and relevant documents, records, written and verbal comments, and other items of information needed to justify continuation of the rule to the committee;

(5) "Necessity" means the need for and usefulness of a regulation as dictated by public policy considerations; and

(6) "Reference" means the statute, court decision or other provision of law that the agency implements, interprets or makes specific by adopting, amending or repealing a regulation.

(g) Nothing contained in this chapter shall be construed to prohibit the general assembly by legislative enactment from directly or indirectly repealing or amending any rule.

(h) The committees or subcommittees have the authority to hold hearings, subpoena records, documents and persons, and to exercise all powers otherwise vested upon committees of the general assembly by title 3, chapter 3, and by the rules of the appropriate house.

(i) (1) All agencies, upon filing a rule in the office of the secretary of state, shall also submit the following information:

(A) A brief summary of the rule and a description of all relevant changes in previous regulations effectuated by such rule;

(B) A citation to and brief description of any federal law or regulation or any state law or regulation mandating promulgation of such rule or establishing guidelines relevant thereto;

(C) Identification of persons, organizations, corporations or governmental entities most directly affected by this rule, and whether those persons, organizations, corporations or governmental entities urge adoption or rejection of this rule;

(D) Identification of any opinions of the attorney general and reporter or any judicial ruling that directly relates to the rule;

(E) An estimate of the probable increase or decrease in state and local government revenues and expenditures, if any, resulting from the promulgation of this rule, and assumptions and reasoning upon which the estimate is based. An agency shall not state that the fiscal impact is minimal if the fiscal impact is more than two percent (2%) of the agency's annual budget or five hundred thousand dollars ($500,000), whichever is less;

(F) Identification of the appropriate agency representative or representatives, possessing substantial knowledge and understanding of the rule;

(G) Identification of the appropriate agency representative or representatives who will explain the rule at a scheduled meeting of the committees;

(H) Office address, e-mail address and telephone number of the agency representative or representatives who will explain the rule at a scheduled meeting of the committees; and

(I) Any additional information relevant to the rule proposed for continuation that the committee requests.

(2) (A) All amendments to existing executive agency rules to be reviewed by the committees or subcommittees pursuant to this part shall be filed with the secretary of state. One (1) copy of the amendments shall be filed in redline form for review by the committees or subcommittees.

(B) As used in subdivision (i)(2)(A), "redline form" means to denote all amendments to an existing rule by placing a line through all language to be deleted and by including all language to be added in brackets or underlined or by another clearly recognizable method that indicates the changes made to the rule.

(3) Failure to comply with this subsection (i) may be considered as evidence of the failure by an agency to meet its burden of proof required by subsection (d).

(4) The secretary of state shall refuse to accept the filing of any rule that fails to comply with this subsection (i).

(j) (1) The committee may express its disapproval of a rule that fails to satisfy any or all of the factors enumerated in subsection (e), by voting to allow such rule to expire upon its established expiration date or by voting to request the agency to repeal, amend or withdraw this rule before such established expiration date. Notice of the committee's disapproval of a rule whether by vote to allow the rule to expire or by vote to request the agency to repeal, amend or withdraw a rule shall be posted on the administrative register web site as soon as possible after the committee meeting in which such action was taken.

(2) In the event an agency fails to comply with the committee's request to repeal, amend or withdraw a rule within a reasonable time and before the established expiration date, the committee may vote to request the general assembly to suspend any or all of such agency's rulemaking authority for any reasonable period of time or with respect to any particular subject matter, by legislative enactment.

(k) In addition to the grounds stated in subdivision (j) it shall also be grounds for the government operations committee to recommend to the general assembly to terminate a rule promulgated under authority of any provision of title 68, chapters 201--221, or title 69, chapter 3, that imposes environmental requirements or restrictions on municipalities or counties that are more stringent than federal statutes or rules on the same subject, and that result in increased expenditure requirements on municipalities or counties beyond those required to meet the federal requirements, unless the general assembly has appropriated funds to the affected local government or governments to cover the increased expenditures, in addition to those they receive pursuant to other laws; provided, a timely comment was addressed to the promulgating authority pursuant to § 4-5-204, raising this issue and specifying the level of increased expenditure mandated by the rule.

(l) If, pursuant to this section, the general assembly terminates a rule amending a previously existing rule, then such previously existing rule shall continue in effect until it is later amended, repealed or superseded by law.

(m) If, pursuant to this chapter, an agency withdraws a rule amending a previously existing rule, then such previously existing rule shall continue in effect until it is later amended, repealed or superseded by law.



§ 4-5-227 - Designation of date for automatic termination of rule.

Upon filing a rule with the secretary of state, an agency may designate a date on which the effectiveness of such rule will automatically terminate. Such a designation shall be made either within the substantive language of the rule or on a form provided for such purpose by the secretary of state and shall result, at the appropriate time, in the repeal and removal of such rule from the Official Compilation of Rules and Regulations of the State of Tennessee, published by the secretary of state, without any further rulemaking activity by the agency. Any rule that automatically expires under § 4-5-226, shall so expire pursuant to that section, notwithstanding the fact that the rulemaking agency may have designated a later date for the automatic termination of such rule under this section. This section shall not apply to emergency rules.



§ 4-5-228 - Statement by proposing agency projecting whether new rule or regulation to have financial impact on local governments.

(a) On any rule and regulation proposed to be promulgated, the proposing agency shall state in a simple declarative sentence, without additional comments on the merits or the policy of the rule or regulation, whether the rule or regulation may have a projected financial impact on local governments. The statement shall describe the financial impact in terms of increase in expenditures or decrease in revenues. If the statement says that the rule or regulation has a financial impact on local governments, the general assembly may request representatives of any affected local government to testify concerning its impact.

(b) The proposing agency shall submit a copy of the statement provided in subsection (a) to the secretary of state.



§ 4-5-229 - Effective date of new fees or fee increases promulgated by state agency rule.

(a) Except as provided in subsections (b) and (c), any new fee or fee increase promulgated by state agency rule, in accordance with this chapter, shall take effect on July 1, following expiration of the ninety (90) days as provided in § 4-5-207.

(b) This section shall not apply to rules that implement new fees or fee increases that are promulgated as emergency rules pursuant to § 4-5-208(a) and to subsequent rules that make permanent such emergency rules, as amended during the rulemaking process.

(c) This section shall not apply to state agencies that did not, during the preceding two (2) fiscal years, collect fees in an amount sufficient to pay the cost of operating the board, commission or entity in accordance with § 4-29-121(b).






Part 3 - Contested Cases

§ 4-5-301 - Conduct of contested cases.

(a) In the hearing of any contested case, the proceedings or any part thereof shall be conducted:

(1) In the presence of the requisite number of members of the agency as prescribed by law and in the presence of an administrative judge or hearing officer; or

(2) By an administrative judge or hearing officer sitting alone.

(b) It is the duty of the administrative judge or hearing officer to preside at the hearing, rule on questions of the admissibility of evidence, swear witnesses, advise the agency members as to the law of the case, and ensure that the proceedings are carried out in accordance with this chapter, other applicable law and the rules of the respective agency. At no time shall the administrative judge or hearing officer hearing a case with agency members under subsection (a) take part in the determination of a question of fact, unless the administrative judge or hearing officer is an agency member. An administrative judge or hearing officer shall, upon the judge's or the officer's own motion, or timely motion of a party, decide any procedural question of law.

(c) The agency shall determine whether a contested case shall be conducted by an administrative judge or hearing officer sitting alone or in the presence of members of the agency; provided, that administrative judges or hearing officers employed in the office of the secretary of state shall not be required to conduct a contested case sitting alone in the absence of agreement between the agency and the secretary of state.

(d) Contested cases under this section may be conducted by administrative judges or hearing officers employed in the office of the secretary of state upon the request of the agency being presented to the secretary of state and the request being granted.

(e) Any agency not authorized by law to have a contested case conducted by an administrative judge, hearing officer or similar officer from the agency shall direct that the proceedings or any part thereof be conducted by an administrative judge or hearing officer employed in the office of the secretary of state.



§ 4-5-302 - Disqualification of judge, hearing officer, etc. -- Substitutions.

(a) Any administrative judge, hearing officer or agency member shall be subject to disqualification for bias, prejudice, interest or any other cause provided in this chapter or for any cause for which a judge may be disqualified.

(b) Any party may petition for the disqualification of an administrative judge, hearing officer or agency member promptly after receipt of notice indicating that the individual will serve or, if later, promptly upon discovering facts establishing grounds for disqualification.

(c) A party petitioning for the disqualification of an agency member shall not be allowed to question the agency member concerning the grounds for disqualification at the hearing or by deposition unless ordered by the administrative judge or hearing officer conducting the hearing and agreed to by the agency member.

(d) The individual whose disqualification is requested shall determine whether to grant the petition, stating facts and reasons for the determination.

(e) If a substitute is required for an individual who becomes unavailable as a result of disqualification or any other reason, the substitute shall be appointed, unless otherwise provided by law by:

(1) The governor, if the unavailable individual is a cabinet member or elected official, except that the speakers of the senate and house of representatives shall appoint a substitute for individuals elected by the general assembly; or

(2) The appointing authority, if the unavailable individual is an appointed official.

(f) Any action taken by a duly appointed substitute for an unavailable individual shall be as effective as if taken by the unavailable individual.



§ 4-5-303 - Separation of functions.

(a) A person who has served as an investigator, prosecutor or advocate in a contested case may not serve as an administrative judge or hearing officer or assist or advise an administrative judge or hearing officer in the same proceeding.

(b) A person who is subject to the authority, direction or discretion of one who has served as investigator, prosecutor or advocate in a contested case may not serve as an administrative judge or hearing officer or assist or advise an administrative judge or hearing officer in the same proceeding.

(c) A person who has participated in a determination of probable cause or other equivalent preliminary determination in a contested case may not serve as an administrative judge or hearing officer or assist or advise an administrative judge or hearing officer in the same proceeding.

(d) A person may serve as an administrative judge or hearing officer at successive stages of the same contested case, unless a party demonstrates grounds for disqualification in accordance with § 4-5-302.

(e) A person who has participated in a determination of probable cause or other equivalent preliminary determination or participated in or made a decision that is on administrative appeal in a contested case may serve as an agency member in the contested case where authorized by law and not subject to disqualification or other cause provided in this chapter.



§ 4-5-304 - Ex parte communications.

(a) Unless required for the disposition of ex parte matters specifically authorized by statute, an administrative judge, hearing officer or agency member serving in a contested case proceeding may not communicate, directly or indirectly, regarding any issue in the proceeding, while the proceeding is pending, with any person without notice and opportunity for all parties to participate in the communication.

(b) Notwithstanding subsection (a), an administrative judge, hearing officer or agency member may communicate with agency members regarding a matter pending before the agency or may receive aid from staff assistants, members of the staff of the attorney general and reporter, or a licensed attorney, if such persons do not receive ex parte communications of a type that the administrative judge, hearing officer or agency members would be prohibited from receiving, and do not furnish, augment, diminish or modify the evidence in the record.

(c) Unless required for the disposition of ex parte matters specifically authorized by statute, no party to a contested case, and no other person may communicate, directly or indirectly, in connection with any issue in that proceeding, while the proceeding is pending, with any person serving as an administrative judge, hearing officer or agency member without notice and opportunity for all parties to participate in the communication.

(d) If, before serving as an administrative judge, hearing officer or agency member in a contested case, a person receives an ex parte communication of a type that may not properly be received while serving, the person, promptly after starting to serve, shall disclose the communication in the manner prescribed in subsection (e).

(e) An administrative judge, hearing officer or agency member who receives an ex parte communication in violation of this section shall place on the record of the pending matter all written communications received, all written responses to the communications, and a memorandum stating the substance of all oral communications received, all responses made, and the identity of each person from whom the person received an ex parte communication, and shall advise all parties that these matters have been placed on the record. Any party desiring to rebut the ex parte communication shall be allowed to do so, upon requesting the opportunity for rebuttal within ten (10) days after notice of the communication.

(f) An administrative judge, hearing officer or agency member who receives an ex parte communication in violation of this section may be disqualified if necessary to eliminate the effect of the communication.

(g) The agency shall, and any party may, report any willful violation of this section to appropriate authorities for any disciplinary proceedings provided by law. In addition, each agency by rule may provide for appropriate sanctions, including default, for any violations of this section.



§ 4-5-305 - Representation.

(a) Any party may participate in the hearing in person or, if the party is a corporation or other artificial person, by a duly authorized representative.

(b) Whether or not participating in person, any party may be advised and represented at the party's own expense by counsel or, unless prohibited by any provision of law, other representative.



§ 4-5-306 - Pre-hearing conferences.

(a) (1) In any action set for hearing, the administrative judge or hearing officer assigned to hear the case, upon the administrative judge's or the hearing officer's own motion, or upon motion of one (1) of the parties or such party's qualified representatives, may direct the parties or the attorneys for the parties, or both, to appear before the administrative judge or hearing officer for a conference to consider:

(A) The simplification of issues;

(B) The necessity or desirability of amendments to the pleadings;

(C) The possibility of obtaining admissions of fact and of documents that will avoid unnecessary proof;

(D) The limitation of the number of expert witnesses; and

(E) Such other matters as may aid in the disposition of the action.

(2) The administrative judge or hearing officer shall make an order that recites the action taken at the conference, the amendments allowed to the pleadings, and the agreements made by the parties as to any of the matters considered, and that limits the issues for hearing to those not disposed of by admissions or agreements of the parties, and such order when entered controls the subsequent course of the action, unless modified at the hearing to prevent manifest injustice.

(b) Upon reasonable notice to all parties, the administrative judge or hearing officer may convene a hearing or convert a pre-hearing conference to a hearing, to be conducted by the administrative judge or hearing officer sitting alone, to consider argument or evidence, or both, on any question of law. The administrative judge or hearing officer may render an initial order, as otherwise provided by this chapter, on the question of law.

(c) In the discretion of the administrative judge or hearing officer, all or part of the pre-hearing conference may be conducted by telephone, television or other electronic means, if each participant in the conference has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceeding while it is taking place.

(d) If a pre-hearing conference is not held, the administrative judge or hearing officer for the hearing may issue a pre-hearing order, based on the pleadings, to regulate the conduct of the proceedings.



§ 4-5-307 - Notice of hearing.

(a) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.

(b) In all proceedings the notice shall include:

(1) A statement of the time, place, nature of the hearing, and the right to be represented by counsel;

(2) A statement of the legal authority and jurisdiction under which the hearing is to be held, including a reference to the particular sections of the statutes and rules involved; and

(3) A short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon timely, written application a more definite and detailed statement shall be furnished ten (10) days prior to the time set for the hearing.



§ 4-5-308 - Filing pleadings, briefs, motions, etc. -- Service.

(a) The administrative judge or hearing officer, at appropriate stages of the proceedings, shall give all parties full opportunity to file pleadings, motions, objections and offers of settlement.

(b) The administrative judge or hearing officer, at appropriate stages of the proceedings, may give all parties full opportunity to file briefs, proposed findings of fact and conclusions of law, and proposed initial or final orders.

(c) A party shall serve copies of any filed item on all parties, by mail or any other means prescribed by agency rule.



§ 4-5-309 - Default.

(a) If a party fails to attend or participate in a pre-hearing conference, hearing or other stage of a contested case, the administrative judge or hearing officer, hearing the case alone, or agency, sitting with the administrative judge or hearing officer, may hold the party in default and either adjourn the proceedings or conduct them without the participation of that party, having due regard for the interest of justice and the orderly and prompt conduct of the proceedings.

(b) If the proceedings are conducted without the participation of the party in default, the administrative judge or hearing officer, hearing the case alone, shall include in the initial order a written notice of default, otherwise, the agency, sitting with the administrative judge or hearing officer, shall include such written notice of default in the final order. If the proceedings are adjourned and not conducted, the administrative judge or hearing officer, hearing the case alone, may render an initial default order, otherwise, the agency, sitting with the administrative judge or hearing officer, may render a final default order. All default orders and notices of default in default orders shall include a written statement of the grounds for the default.

(c) A party may petition to have a default set aside by filing a timely petition for reconsideration as provided in § 4-5-317.

(d) If a party fails to file a timely petition for reconsideration or the petition is not granted, the administrative judge or hearing officer, sitting alone, or agency, sitting with the administrative judge or hearing officer, shall conduct any further proceedings necessary to complete the contested case without the participation of the defaulting party and shall determine all issues in the adjudication, including those affecting the defaulting party.



§ 4-5-310 - Intervention.

(a) The administrative judge or hearing officer shall grant one (1) or more petitions for intervention if:

(1) The petition is submitted in writing to the administrative judge or hearing officer, with copies mailed to all parties named in the notice of the hearing, at least seven (7) days before the hearing;

(2) The petition states facts demonstrating that the petitioner's legal rights, duties, privileges, immunities or other legal interest may be determined in the proceeding or that the petitioner qualifies as an intervenor under any provision of law; and

(3) The administrative judge or hearing officer determines that the interests of justice and the orderly and prompt conduct of the proceedings shall not be impaired by allowing the intervention.

(b) The agency may grant one (1) or more petitions for intervention at any time, upon determining that the intervention sought is in the interests of justice and shall not impair the orderly and prompt conduct of the proceedings.

(c) If a petitioner qualifies for intervention, the administrative judge or hearing officer may impose conditions upon the intervenor's participation in the proceedings, either at the time that intervention is granted or at any subsequent time. Conditions may include:

(1) Limiting the intervenor's participation to designated issues in which the intervenor has a particular interest demonstrated by the petition;

(2) Limiting the intervenor's use of discovery, cross-examination and other procedures so as to promote the orderly and prompt conduct of the proceedings; and

(3) Requiring two (2) or more intervenors to combine their presentations of evidence and argument, cross-examination, discovery and other participation in the proceedings.

(d) The administrative judge, hearing officer or agency, at least twenty-four (24) hours before the hearing, shall render an order granting or denying each pending petition for intervention, specifying any conditions, and briefly stating the reasons for the order. The administrative judge, hearing officer or agency may modify the order at any time, stating the reasons for the modification. The administrative judge, hearing officer or agency shall promptly give notice of an order granting, denying or modifying intervention to the petitioner for intervention and to all parties.



§ 4-5-311 - Discovery -- Subpoenas -- Protective orders.

(a) The administrative judge or hearing officer, at the request of any party, shall issue subpoenas, effect discovery, and issue protective orders, in accordance with the Tennessee Rules of Civil Procedure, except that service in contested cases may be by certified mail in addition to means of service provided by the Tennessee Rules of Civil Procedure. The administrative judge or hearing officer shall decide any objection relating to discovery under this chapter or the Tennessee Rules of Civil Procedure. Witnesses under subpoena shall be entitled to the same fees as are now or may hereafter be provided for witnesses in civil actions in the circuit court and, unless otherwise provided by law or by action of the agency, the party requesting the subpoenas shall bear the cost of paying fees to the witnesses subpoenaed.

(b) In case of disobedience to any subpoena issued and served under this section or to any lawful agency requirement for information, or of the refusal of any person to testify in any matter regarding which such person may be interrogated lawfully in a proceeding before an agency, the agency may apply to the circuit or chancery court of the county of such person's residence, or to any judge or chancellor thereof, for an order to compel compliance with the subpoena or the furnishing of information or the giving of testimony. Forthwith, the court shall cite the respondent to appear and shall hear the matter as expeditiously as possible. If the disobedience or refusal is found to be unlawful, the court shall enter an order requiring compliance. Disobedience of such order shall be punished as contempt of court in the same manner and by the same procedure as is provided for like conduct committed in the course of judicial proceedings.

(c) The agency may promulgate rules to further prevent abuse and oppression in discovery.

(d) Any party to a contested case shall have the right to inspect the files of the agency with respect to the matter and to copy therefrom, except that records, the confidentiality of which is protected by law, may not be inspected.



§ 4-5-312 - Procedure at hearing.

(a) The administrative judge or hearing officer shall regulate the course of the proceedings, in conformity with the pre-hearing order if any.

(b) To the extent necessary for full disclosure of all relevant facts and issues, the administrative judge or hearing officer shall afford to all parties the opportunity to respond, present evidence and argument, conduct cross-examination, and submit rebuttal evidence, except as restricted by a limited grant of intervention or by the pre-hearing order.

(c) In the discretion of the administrative judge or hearing officer and agency members and by agreement of the parties, all or part of the hearing may be conducted by telephone, television or other electronic means, if each participant in the hearing has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceedings while taking place.

(d) The hearing shall be open to public observation pursuant to title 8, chapter 44, unless otherwise provided by state or federal law. To the extent that a hearing is conducted by telephone, television or other electronic means, the availability of public observation shall be satisfied by giving members of the public an opportunity, at reasonable times, to hear the tape recording and to inspect any transcript obtained by the agency, except as otherwise provided by § 50-7-701.



§ 4-5-313 - Rules of evidence -- Affidavits -- Official notice.

In contested cases:

(1) The agency shall admit and give probative effect to evidence admissible in a court, and when necessary to ascertain facts not reasonably susceptible to proof under the rules of court, evidence not admissible thereunder may be admitted if it is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. The agency shall give effect to the rules of privilege recognized by law and to agency statutes protecting the confidentiality of certain records, and shall exclude evidence which in its judgment is irrelevant, immaterial or unduly repetitious;

(2) At any time not less than ten (10) days prior to a hearing or a continued hearing, any party shall deliver to the opposing party a copy of any affidavit such party proposes to introduce in evidence, together with a notice in the form provided in subdivision (4). Unless the opposing party, within seven (7) days after delivery, delivers to the proponent a request to cross-examine an affiant, the opposing party's right to cross-examination of such affiant is waived and the affidavit, if introduced in evidence, shall be given the same effect as if the affiant had testified orally. If an opportunity to cross-examine an affiant is not afforded after a proper request is made as provided in this subdivision (2), the affidavit shall not be admitted into evidence. "Delivery" for purposes of this section means actual receipt;

(3) The officer assigned to conduct the hearing may admit affidavits not submitted in accordance with this section where necessary to prevent injustice;

(4) The notice referred to in subdivision (2) shall contain the following information and be substantially in the following form:

Click here to view form

(5) Documentary evidence otherwise admissible may be received in the form of copies or excerpts, or by incorporation by reference to material already on file with the agency. Upon request, parties shall be given an opportunity to compare the copy with the original, if reasonably available; and

(6) (A) Official notice may be taken of:

(i) Any fact that could be judicially noticed in the courts of this state;

(ii) The record of other proceedings before the agency;

(iii) Technical or scientific matters within the agency's specialized knowledge; and

(iv) Codes or standards that have been adopted by an agency of the United States, of this state or of another state, or by a nationally recognized organization or association.

(B) Parties must be notified before or during the hearing, or before the issuance of any initial or final order that is based in whole or in part on facts or material noticed, of the specific facts or material noticed and the source thereof, including any staff memoranda and data, and be afforded an opportunity to contest and rebut the facts or material so noticed.



§ 4-5-314 - Final order -- Initial order.

(a) An agency with statutory authority to decide a contested case shall render a final order.

(b) If an administrative judge or hearing officer hears a case alone under § 4-5-301(a)(2), the administrative judge or hearing officer shall render an initial order, which shall become a final order unless reviewed in accordance with § 4-5-315.

(c) A final order, initial order or decision under § 50-7-304 shall include conclusions of law, the policy reasons therefor, and findings of fact for all aspects of the order, including the remedy prescribed and, if applicable, the action taken on a petition for stay of effectiveness. Findings of fact, if set forth in language that is no more than mere repetition or paraphrase of the relevant provision of law, shall be accompanied by a concise and explicit statement of the underlying facts of record to support the findings. The final order, initial order or decision must also include a statement of the available procedures and time limits for seeking reconsideration or other administrative relief and the time limits for seeking judicial review of the final order. An initial order or decision shall include a statement of any circumstances under which the initial order or decision may, without further notice, become a final order.

(d) Findings of fact shall be based exclusively upon the evidence of record in the adjudicative proceeding and on matters officially noticed in that proceeding. The agency member's experience, technical competence and specialized knowledge may be utilized in the evaluation of evidence.

(e) If an individual serving or designated to serve as an administrative judge, hearing officer or agency member becomes unavailable, for any reason, before rendition of the final order or initial order or decision, a substitute shall be appointed as provided in § 4-5-302. The substitute shall use any existing record and may conduct any further proceedings as is appropriate in the interest of justice.

(f) The administrative judge or hearing officer may allow the parties a designated amount of time after conclusion of the hearing for the submission of proposed findings.

(g) A final order rendered pursuant to subsection (a) or initial order rendered pursuant to subsection (b) shall be rendered in writing within ninety (90) days after conclusion of the hearing or after submission of proposed findings in accordance with subsection (f) unless such period is waived or extended with the written consent of all parties or for good cause shown.

(h) The agency shall cause copies of the final order under subsection (a) and the administrative judge or hearing officer shall cause copies of the initial order under subsection (b) to be delivered to each party.



§ 4-5-315 - Review of initial order.

(a) The agency upon the agency's motion may, and where provided by federal law or upon appeal by any party shall, review an initial order, except to the extent that:

(1) A statute or rule of the agency precludes or limits agency review of the initial order; or

(2) The agency in the exercise of discretion conferred by statute or rule of the agency:

(A) Determines to review some but not all issues, or not to exercise any review;

(B) Delegates its authority to review the initial order to one (1) or more persons; or

(C) Authorizes one (1) or more persons to review the initial order, subject to further review by the agency.

(b) A petition for appeal from an initial order shall be filed with the agency, or with any person designated for such purpose by rule of the agency, within fifteen (15) days after entry of the initial order. If the agency on its own motion decides to review an initial order, the agency shall give written notice of its intention to review the initial order within fifteen (15) days after its entry. The fifteen-day period for a party to file a petition for appeal or for the agency to give notice of its intention to review an initial order on the agency's own motion shall be tolled by the submission of a timely petition for reconsideration of the initial order pursuant to § 4-5-317, and a new fifteen-day period shall start to run upon disposition of the petition for reconsideration. If an initial order is subject both to a timely petition for reconsideration and to a petition for appeal or to review by the agency on its own motion, the petition for reconsideration shall be disposed of first, unless the agency determines that action on the petition for reconsideration has been unreasonably delayed.

(c) The petition for appeal shall state its basis. If the agency on its own motion gives notice of its intent to review an initial order, the agency shall identify the issues that it intends to review.

(d) The person reviewing an initial order shall exercise all the decision-making power that the agency would have had to render a final order had the agency presided over the hearing, except to the extent that the issues subject to review are limited by rule or statute or by the agency upon notice to all parties.

(e) The agency shall afford each party an opportunity to present briefs and may afford each party an opportunity to present oral argument.

(f) Before rendering a final order, the agency may cause a transcript to be prepared, at the agency's expense, of such portions of the proceeding under review as the agency considers necessary.

(g) The agency may render a final order disposing of the proceeding or may remand the matter for further proceedings with instructions to the person who rendered the initial order. Upon remanding a matter, the agency may order such temporary relief as is authorized and appropriate.

(h) A final order or an order remanding the matter for further proceedings pursuant to this section shall be rendered and entered in writing within sixty (60) days after receipt of briefs and oral argument, unless that period is waived or extended with the written consent of all parties or for good cause shown.

(i) A final order or an order remanding the matter for further proceedings under this section shall identify any difference between such order and the initial order, and shall include, or incorporate by express reference to the initial order, all the matters required by § 4-5-314(c).

(j) The agency shall cause copies of the final order or order remanding the matter for further proceedings to be delivered to each party and to the administrative judge or hearing officer who conducted the contested case.



§ 4-5-316 - Stay.

A party may submit to the agency a petition for stay of effectiveness of an initial or final order within seven (7) days after its entry unless otherwise provided by statute or stated in the initial or final order. The agency may take action on the petition for stay, either before or after the effective date of the initial or final order.



§ 4-5-317 - Reconsideration.

(a) Any party, within fifteen (15) days after entry of an initial or final order, may file a petition for reconsideration, stating the specific grounds upon which relief is requested. However, the filing of the petition shall not be a prerequisite for seeking administrative or judicial review.

(b) The petition shall be disposed of by the same person or persons who rendered the initial or final order, if available.

(c) The person or persons who rendered the initial or final order that is the subject of the petition, shall, within twenty (20) days of receiving the petition, enter a written order either denying the petition, granting the petition and setting the matter for further proceedings; or granting the petition and issuing a new order, initial or final, in accordance with § 4-5-314. If no action has been taken on the petition within twenty (20) days, the petition shall be deemed to have been denied.

(d) An order granting the petition and setting the matter for further proceedings shall state the extent and scope of the proceedings, which shall be limited to argument upon the existing record, and no new evidence shall be introduced unless the party proposing such evidence shows good cause for such party's failure to introduce the evidence in the original proceeding.

(e) The sixty-day period for a party to file a petition for review of a final order shall be tolled by granting the petition and setting the matter for further proceedings, and a new sixty-day period shall start to run upon disposition of the petition for reconsideration by issuance of a final order by the agency.



§ 4-5-318 - Effectiveness of new order.

(a) Unless a later date is stated in an initial or final order, or a stay is granted, an initial or final order shall become effective upon entry of the initial or final order. All initial and final orders shall state when the order is entered and effective.

(b) If the agency has utilized an administrative judge from the administrative procedures division of the office of the secretary of state, the initial or final order shall not be deemed entered until the initial or final order has been filed with the administrative procedures division.

(c) The agency shall establish which agency members, officials or employees may sign final orders rendered by the agency.

(d) A party may not be required to comply with a final order unless the final order has been mailed to the last known address of the party or unless the party has actual knowledge of the final order.

(e) A nonparty may not be required to comply with a final order unless the agency has made the final order available for public inspection and copying or unless the nonparty has actual knowledge of the final order.

(f) Unless a later date is stated in an initial order or a stay is granted, the time when an initial order becomes a final order in accordance with § 4-5-314 shall be as follows:

(1) When the initial order is entered, if administrative review is unavailable;

(2) When the agency enters an order stating, after a petition for appeal has been filed, that review will not be exercised, if discretion is available to make a determination to this effect; or

(3) Fifteen (15) days after entry of the initial order, if no party has filed a petition for appeal and the agency has not given written notice of its intention to exercise review.

(g) An initial order that becomes a final order in accordance with subsection (f) and § 4-5-314 shall be effective upon becoming a final order; provided, that:

(1) A party may not be required to comply with the final order unless the party has been served with or has actual knowledge of the initial order or of an order stating that review will not be exercised; and

(2) A nonparty may not be required to comply with the final order unless the agency has made the initial order available for public inspection and copying or the nonparty has actual knowledge of the initial order or of an order stating that review will not be exercised.

(h) This section shall not preclude an agency from taking immediate action to protect the public interest in accordance with § 4-5-320.



§ 4-5-319 - Agency record.

(a) An agency shall maintain an official record of each contested case under this chapter. The record shall be maintained for a period of time not less than three (3) years; provided, that the department of labor and workforce development shall be required to maintain the record for such period of time as shall be determined by the agency or otherwise required by law.

(b) The agency record shall consist solely of:

(1) Notice of all proceedings;

(2) Any pre-hearing order;

(3) Any motions, pleadings, briefs, petitions, requests and intermediate rulings;

(4) Evidence received or considered;

(5) A statement of matters officially noticed;

(6) Proffers of proof and objections and rulings thereon;

(7) Proposed findings, requested orders, and exceptions;

(8) The tape recording, stenographic notes or symbols, or transcript of the hearing;

(9) Any final order, initial order, or order on reconsideration;

(10) Staff memoranda or data submitted to the agency unless prepared and submitted by personal assistants and not inconsistent with § 4-5-304(b); and

(11) Matters placed on the record after an ex parte communication.

(c) A record, which may consist of a tape or similar electronic recording, shall be made of all oral proceedings. Such record or any part thereof shall be transcribed on request of any party at such party's expense or may be transcribed by the agency at its expense. If the agency elects to transcribe the proceedings, any party shall be provided copies of the transcript upon payment to the agency of a reasonable compensatory fee.

(d) Except to the extent that this chapter or another statute provides otherwise, the agency record shall constitute the exclusive basis for agency action in adjudicative proceedings under this chapter, and for judicial review thereof.



§ 4-5-320 - Proceedings affecting licenses.

(a) When the grant, denial, or renewal of a license is required to be preceded by notice and opportunity for hearing, the provisions of this chapter concerning contested cases apply.

(b) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency, and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

(c) No revocation, suspension, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct that warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety, or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

(d) (1) Notwithstanding the provisions of subsection (c), in issuing an order of summary suspension of a license the agency shall use one (1) of the following procedures:

(A) The agency shall issue a notice to the licensee providing an opportunity for a prompt informal hearing, review or conference before the agency prior to the issuance of an order of summary suspension; or

(B) The agency shall proceed with the summary suspension and notify the licensee of the opportunity for an informal hearing, review or conference before the agency within seven (7) business days of the issuance of the order of summary suspension.

(2) The notice provided to the licensee may be provided by any reasonable means and shall inform the licensee of the reasons for the action or intended action of the agency and of the opportunity for an informal hearing, review or conference before the agency. The informal hearing, review or conference described by this subsection (d) shall not be required to be held under the contested case provisions of this chapter. The hearing, review or conference is intended to provide an informal, reasonable opportunity for the licensee to present the licensee's version of the situation to the person or entity authorized by law to summarily suspend the license involved. Whether the informal hearing, review or conference is held before or after an order of summary suspension, the sole issue to be considered is whether the public health, safety or welfare imperatively required emergency action by the agency.



§ 4-5-321 - Administrative procedures division -- Manual of policies and procedures -- Code of conduct.

(a) There is created in the office of the secretary of state a division to be known as the administrative procedures division. This division has the responsibility to:

(1) Investigate any conflicts or inequities that may develop between federal administrative procedures, and state administrative procedures and propose any amendments to this chapter to correct those inconsistencies and inequities as they develop;

(2) Establish and maintain in cooperation with the office of the attorney general and reporter a pool of administrative judges and hearing officers, who shall be learned in the law;

(3) Establish and maintain in cooperation with the office of the attorney general and reporter a pool of court reporters for agency administrative hearing proceedings before the licensing boards that are under the supervision of the departments of commerce and insurance and of health; and

(4) Perform any and all other functions assigned to the secretary of state under this chapter and delegated by the secretary of state to the administrative procedures division.

(b) The secretary of state shall adopt by rule, promulgated in accordance with the rulemaking requirements of this chapter, a manual of policies and procedures, including a code of conduct, to be followed by all administrative judges and hearing officers.



§ 4-5-322 - Judicial review.

(a) (1) A person who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter, which shall be the only available method of judicial review. A preliminary, procedural or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy.

(2) A state agency is considered to be an aggrieved person for the purpose of judicial review when the order is from a board, commission or other entity independent of the aggrieved agency. In such instances, judicial review under this chapter is permitted upon the request of the agency head and the approval of the attorney general and reporter.

(b) (1) (A) Proceedings for review are instituted by filing a petition for review in the chancery court of Davidson County, unless another court is specified by statute. Such petition shall be filed within sixty (60) days after the entry of the agency's final order thereon.

(B) (i) A person who is aggrieved by a final decision of the department of human services or the department of children's services in a contested case may file a petition for review in the chancery court located either in the county of the official residence of the appropriate commissioner or in the county in which any one (1) or more of the petitioners reside.

(ii) A person who is aggrieved by the final determination of a hearing officer or local board of education in a special education hearing conducted pursuant to § 49-10-601 may file a petition for review in the chancery court of Davidson County or, alternatively, in the county in which the petitioner resides.

(iii) A person who is aggrieved by any final decision of the Tennessee regulatory authority, or by a final decision of the state board of equalization in a contested case involving centrally assessed utility property assessed in accordance with title 67, chapter 5, part 13, shall file any petition for review with the middle division of the court of appeals.

(2) In a case in which a petition for judicial review is submitted within the sixty-day period but is filed with an inappropriate court, the case shall be transferred to the appropriate court. The time for filing a petition for review in a court as provided in this chapter shall not be extended because of the period of time allotted for filing with the agency a petition for reconsideration. Copies of the petition shall be served upon the agency and all parties of record, including the attorney general and reporter, in accordance with the provisions of the Tennessee Rules of Civil Procedure pertaining to service of process.

(c) The filing of the petition for review does not itself stay enforcement of the agency decision. The agency may grant, or the reviewing court may order, a stay upon appropriate terms, but if it is shown to the satisfaction of the reviewing court, in a hearing that shall be held within ten (10) days of a request for hearing by either party, that any party or the public at large may suffer injury by reason of the granting of a stay, then no stay shall be granted until a good and sufficient bond, in an amount fixed and approved by the court, shall be given by the petitioner conditioned to indemnify the other persons who might be so injured and if no bond amount is sufficient, the stay shall be denied. The reviewing court shall not consider a stay unless notice has been given to the attorney general and reporter; nor shall the reviewing court consider a stay unless the petitioner has previously sought a stay from the agency or demonstrates that an agency ruling on a stay application cannot be obtained within a reasonable time.

(d) Within forty-five (45) days after service of the petition, or within further time allowed by the court, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all the parties of the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional cost. The court may require or permit subsequent corrections or additions to the record.

(e) If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings or decisions with the reviewing court.

(f) The procedure ordinarily followed in the reviewing court will be followed in the review of contested cases decided by the agency, except as otherwise provided in this chapter. The agency that issued the decision to be reviewed is not required to file a responsive pleading.

(g) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the agency, not shown in the record, proof thereon may be taken in the court.

(h) The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if the rights of the petitioner have been prejudiced because the administrative findings, inferences, conclusions or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedure;

(4) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(5) (A) Unsupported by evidence that is both substantial and material in the light of the entire record.

(B) In determining the substantiality of evidence, the court shall take into account whatever in the record fairly detracts from its weight, but the court shall not substitute its judgment for that of the agency as to the weight of the evidence on questions of fact.

(i) No agency decision pursuant to a hearing in a contested case shall be reversed, remanded or modified by the reviewing court unless for errors that affect the merits of such decision.

(j) The reviewing court shall reduce its findings of fact and conclusions of law to writing and make them parts of the record.



§ 4-5-323 - Appeals to court of appeals.

(a) An aggrieved party may obtain a review of any final judgment of the chancery court under this chapter by appeal to the court of appeals of Tennessee.

(b) The record certified to the chancery court and the record in the chancery court shall constitute the record in an appeal. Evidence taken in court pursuant to § 4-5-322(g) shall become a part of the record.

(c) The procedure on appeal shall be governed by the Tennessee Rules of Appellate Procedure.



§ 4-5-324 - Training program for administrative judges or hearing officers.

Each person employed to serve as an administrative judge or hearing officer shall, within the six-month period following the date of such employment, participate in a program of training for administrative judges and hearing officers conducted by the department of human resources, division of training. The department shall issue a certificate of participation to each judge or officer whose attendance is satisfactory.



§ 4-5-325 - Payment of costs to cited party.

(a) When a state agency issues a citation to a person, local governmental entity, board or commission for the violation of a rule, regulation or statute and such citation results in a contested case hearing, at the conclusion of such hearing, the hearing officer or administrative law judge may order such agency to pay to the party issued a citation the amount of reasonable expenses incurred because of such citation, including a reasonable attorney's fee, if such officer or judge finds that the citation was issued:

(1) Even though, to the best of such agency's knowledge, information and belief formed after reasonable inquiry, the violation was not well grounded in fact and was not warranted by existing law, rule or regulation; or

(2) For an improper purpose such as to harass, to cause unnecessary delay or cause needless expense to the party cited.

(b) If a final decision in a contested case hearing results in the party issued a citation seeking judicial review pursuant to § 4-5-322, the judge, at the conclusion of the hearing, may make the same findings and enter the same order as permitted the hearing officer or administrative law judge pursuant to subsection (a).






Part 4 - Regulatory Flexibility Act of 2007

§ 4-5-401 - Short title.

This part shall be known and may be cited as the "Regulatory Flexibility Act of 2007."



§ 4-5-402 - Analysis of impact on small business.

(a) Prior to initiating the rulemaking process as described in §§ 4-5-202(a)(2) and 4-5-203(a), all agencies shall conduct a review of whether a proposed rule or rule affects small businesses.

(b) Each agency shall, after June 21, 2007, employ a regulatory flexibility analysis utilizing regulatory methods that accomplish the objectives of applicable statutes while minimizing any adverse impact on small business. The agency shall consider, but not be limited to, each of the following methods of reducing the impact of the proposed rule on small businesses while remaining consistent with health, safety, and well-being:

(1) The extent to which the rule may overlap, duplicate, or conflict with other federal, state, and local governmental rules;

(2) Clarity, conciseness, and lack of ambiguity in the rule;

(3) The establishment of flexible compliance and reporting requirements for small businesses;

(4) The establishment of friendly schedules or deadlines for compliance and reporting requirements for small businesses;

(5) The consolidation or simplification of compliance or reporting requirements for small businesses;

(6) The establishment of performance standards for small businesses as opposed to design or operational standards required in the proposed rule; and

(7) The unnecessary creation of entry barriers or other effects that stifle entrepreneurial activity, curb innovation, or increase costs.



§ 4-5-403 - Preparation of economic impact statement.

As part of the rulemaking process for any proposed rule that may have an impact on small businesses, each agency shall prepare an economic impact statement as an addendum for each rule that is deemed to affect small businesses, which shall be published in the Tennessee administrative register, filed with the secretary of state and made available to all interested parties, including the secretary of state, attorney general and reporter and the government operations committees of the senate and the house of representatives, and as described for rules in part 2 of this chapter. The statement shall include the following:

(1) The type or types of small business and an identification and estimate of the number of small businesses subject to the proposed rule that would bear the cost of, or directly benefit from the proposed rule;

(2) The projected reporting, recordkeeping and other administrative costs required for compliance with the proposed rule, including the type of professional skills necessary for preparation of the report or record;

(3) A statement of the probable effect on impacted small businesses and consumers;

(4) A description of any less burdensome, less intrusive or less costly alternative methods of achieving the purpose and objectives of the proposed rule that may exist, and to what extent the alternative means might be less burdensome to small business;

(5) A comparison of the proposed rule with any federal or state counterparts; and

(6) Analysis of the effect of the possible exemption of small businesses from all or any part of the requirements contained in the proposed rule.



§ 4-5-404 - Application.

This part shall not apply to rules that are adopted on an emergency basis under part 2 of this chapter, that are federally mandated, or that substantially codify existing state or federal law.









Chapter 6 - Department of Correction -- Administration of Institutions

Part 1 - General Provisions

§ 4-6-101 - Charitable institutions free from charters.

All charitable institutions owned and operated by the state are declared to be a part of the state government, and shall be operated and maintained as such, free from the control of any charter of incorporation, or any portion of any act of the general assembly for incorporation.



§ 4-6-102 - Penitentiaries for adults -- Management by department of correction.

The management and government of the state penitentiaries for adults are vested in the department of correction. It has all the power necessary for the full and efficient exercise of the executive, administrative, and fiscal supervision over all such institutions, except as otherwise expressly provided.



§ 4-6-103 - Wardens and superintendents -- Appointment.

The state penitentiary and the Brushy Mountain state penitentiary shall each be under the immediate executive control and management of a warden, and each of the other penal, reformatory or charitable institutions of the state shall be under the executive control and management of a superintendent, all subject to the rules and regulations of the department vested with control of such institution and this chapter, the superintendents and wardens to be appointed by the commissioner vested with the administration of such institutions, with the approval of the governor.



§ 4-6-104 - Salaries of wardens and superintendents.

(a) The warden of the state penitentiary and the warden of the Brushy Mountain state penitentiary, respectively, shall each receive a salary payable monthly upon the warrant of the commissioner of finance and administration.

(b) The salaries of all superintendents shall be fixed by the commissioner vested with the administration of the respective institutions, unless otherwise fixed by law before the appointment of such superintendent, and the same shall not be changed during their terms of office.

(c) The commissioner shall file with the commissioner of finance and administration a statement in writing showing the salaries of such other superintendents, and the same shall be paid monthly upon the warrant of the commissioner of finance and administration.



§ 4-6-105 - No impairment, interruption or diminution of employee rights, salary, benefits, leave accumulation or employment on transfer of career service employees to the department of correction.

The initial transfer of any career service employee pursuant to the transfer of probation and parole field services and the administration of the community corrections program from the board of parole to the department of correction shall not result in any impairment, interruption or diminution of employee rights, salary, benefits, leave accumulation or employment. The commissioner of human resources is authorized to determine if there has been any impairment of rights, salary, benefits, leave accumulation or employment as a result of the initial transfer. Any career service employee may seek redress of any such determination through a request for declaratory order by the commissioner of human resources pursuant to § 4-5-223.



§ 4-6-106 - Compensation plan for correctional officers.

The commissioner of correction shall formulate and implement a compensation plan for correctional officers by which such officers are paid at least the average compensation of correctional officers in the southeastern United States with similar qualifications and years of service. Such plan shall be revised annually to reflect changes in the southeast average compensation. The commissioner shall report annually to the general assembly on the components and ranges in such plan. Such compensation plan shall only be implemented in years in which funds are appropriated to pay the average compensation as determined by such survey.



§ 4-6-107 - Commissioner's authority over officers of penitentiaries -- Presumption in favor of commissioner.

(a) The commissioner shall make rules for the prosecution of the commissioner's powers and may require the performance of additional duties by the officers of the penitentiaries named in § 4-6-102, so as to fully meet the requirements, intents and purposes of this chapter, and particularly those relating to the making of estimates and furnishing proper proof of the use made of all articles furnished or produced at such penitentiaries.

(b) In case of an apparent conflict between the powers conferred by law upon any warden or superintendent and those conferred, by this chapter, upon the commissioner, the presumption shall be conclusive in favor of the commissioner.



§ 4-6-108 - Matron of penitentiary.

(a) The matron of the state penitentiary shall be appointed by the commissioner of correction, and shall receive a salary, payable monthly upon the warrant of the commissioner of finance and administration.

(b) It is the matron's duty to look after the moral conduct and general welfare of the female inmates, and to perform such other duties as may be required by the commissioner.



§ 4-6-109 - Hospitalization of inmates.

Whenever, in the judgment of the physician or physicians in charge of any of the charitable or penal institutions of the state of Tennessee, it becomes necessary to perform an operation or give special treatment or care to any inmate of any such institution, if the institution is not equipped for the performance of the operation or to give special treatment, the physician in charge of such institution may, with the approval of the commissioner vested with the administration of such institution, have such inmate placed in a first-class hospital of the state where the inmate may have the necessary operation, hospitalization, care and treatment.



§ 4-6-110 - Dentists -- Appointment and removal.

The commissioner of the department having control of the state prisons shall appoint a dentist, or may appoint dentists, whose duty it is to do the necessary dental work for the inmates of such of these institutions as may be under the commissioner's administration. Such dentist or dentists may at any time be removed by the commissioner for just cause. Only dentists who are licensed to practice dentistry in this state shall be eligible for appointment. Such appointment may be by employment in the department or by contract for services.



§ 4-6-111 - Dentists -- Facilities.

The superintendent of each of the institutions specified in § 4-6-110 shall provide a suitable room for the dentist, with all necessary equipment, with the approval of the commissioner, and the same shall be paid for out of the funds appropriated for the maintenance of the institution for which the equipment is purchased.



§ 4-6-112 - Dentists -- Duties.

(a) It is the duty of dentists appointed pursuant to § 4-6-110 to inspect at regular intervals the teeth of each inmate of the institutions specified in § 4-6-110, and to keep a record of the work necessary to be done on the teeth of each inmate for the protection and preservation of the health of the inmate. So much of the necessary work shall be done by the dentist as possible.

(b) Work that is not necessary for the protection and preservation of the health of an inmate shall not be done by such dentists.

(c) Preference shall at all times be given by such dentists to inmates who are being supported in the institutions specified in § 4-6-110 at the expense of the state or county.

(d) All other dental work except that set out in subsections (a)-(c) may be done by the dentist for inmates who are not being supported by the state or county, and the work done for any such paying inmate must be paid for by the inmate or by the person or persons paying for the support of such inmate in the institution, a reasonable charge to be made for such work and payment to be made to the superintendent who shall apply the same as other income of the institution is applied.

(e) Such dentists shall at no time do any work for any officer or employee of any of such institutions.



§ 4-6-113 - Dentists -- Compensation.

Each dentist appointed pursuant to § 4-6-110 shall receive compensation as fixed by the commissioner, subject to the approval of the department of revenue, payable monthly, and shall receive necessary traveling expenses, when required to make a trip by the commissioner, and shall in addition be provided with a room and board at each of such institutions.



§ 4-6-114 - Architects and construction supervisors.

The commissioner vested with the administration of the institutions named in § 4-6-102 may employ an architect or architects skilled in methods of sanitation and the preparations of plans, specifications, estimates and details for buildings, betterments and such items of equipment as may be required in any of those institutions, and also employ such mechanical engineers, superintendents and supervisors as the commissioner may deem necessary, and fix their titles and compensations, which, with all necessary expenses, when itemized and approved, shall be paid like other expenses of the department.



§ 4-6-115 - Detail of construction personnel between penitentiaries.

The commissioner of correction has the authority to detail any engineer or skilled worker connected with the main prison or other penitentiaries under the commissioner's control for special service at the other penitentiaries named in § 4-6-102. Services thus rendered and the expense thereof shall be paid by the penitentiary for which the work is performed to the penitentiary furnishing same, such sum as may be fixed by the commissioner.



§ 4-6-116 - Accounts -- Auditing -- Reports.

(a) The commissioner of correction shall keep in the commissioner's office a proper and complete set of books and accounts with each penitentiary named in § 4-6-102, which shall clearly show the nature and amount of every expenditure authorized and made at such penitentiary, the receipts from the expenditure, and contain an account of all appropriations made by the general assembly and of all other funds with the disposition thereof.

(b) The department of finance and administration shall prescribe the form of vouchers, records and methods of keeping accounts at each of the penitentiaries, which shall be as nearly uniform as possible.

(c) (1) The commissioner has the right and power to examine the records of each penitentiary at any time, and has the power to authorize its bookkeeper, accountant, or any other employee to examine and check the records, accounts and vouchers, or take an inventory of the property of any penitentiary, or to do whatever may be necessary, and to pay the actual and reasonable expenses incurred in such service upon an itemized account thereof being filed and approved.

(2) It is the duty of the commissioner to cause to be examined and audited the books of the different penitentiaries under the commissioner's supervision at least once in each year, and as often as may be necessary.

(3) It is the duty of the comptroller of the treasury to make such expert examinations when called upon to do so by the commissioner.

(4) The officers of such penitentiaries must permit such examinations and auditing and must, upon demand, produce all books, contracts and papers in their respective offices, without unnecessary delay, and must furnish, upon demand, the information touching the books, papers, and contracts and other matter pertaining to their respective offices.

(5) When the examinations are made, reports thereof shall be made in duplicate, one (1) copy of which shall be filed with the governor, and the other with the commissioner of finance and administration.



§ 4-6-117 - Monthly reports of receipts and expenditures.

It is the duty of each warden and superintendent to make to the commissioner of correction a monthly statement showing the entire amount received by such warden or superintendent from all sources, and all expenditures during the month for which the report is made, such report to be made on forms prepared by the commissioner, and a copy thereof shall be filed with the commissioner of finance and administration.



§ 4-6-118 - Estimates -- Monthly estimates required.

For the purpose of proper regulation, recording and auditing the various expenditures of the penitentiaries named in § 4-6-102, the managing officers thereof shall prepare, and present to the commissioner of correction in triplicate, not less than fifteen (15) days before the first day of each month and on forms furnished by the commissioner, a detailed estimate of all supplies, materials, improvements and money needed during each month.



§ 4-6-119 - Estimates -- Review by commissioner of correction.

The commissioner of correction shall review the estimates required by § 4-6-118, and in writing advise changes, if any, giving the commissioner's reasons therefor. The officer making the estimate may appeal to the commissioner on any change so advised, due notice of which shall be given such officer.



§ 4-6-120 - Estimates -- Staple articles.

Estimates for periods longer than one (1) month may be made in the same manner specified in § 4-6-118 by the managing officer for staple articles designated by the commissioner of correction, or for other supplies.



§ 4-6-121 - Estimates -- Contingent funds.

Each estimate under §§ 4-6-118 -- 4-6-123 may include a contingent fund, not to exceed three percent (3%) of the total amount for maintenance for the period of the estimate, for which no detailed account need be given in the estimate, but such funds shall be drawn upon only in due form as provided in this chapter and under the rules of the commissioners of correction and finance and administration.



§ 4-6-122 - Estimates -- Approved copies.

The commissioner of correction shall return to the managing officer one (1) copy of every estimate with the commissioner's approval or alterations in writing, furnishing one (1) copy to the commissioner of finance and administration and filing the third in the office of the commissioner of correction.



§ 4-6-123 - Estimates -- Review by commissioner of finance and administration -- Warrants.

The commissioner of finance and administration shall ascertain that the estimates so received do not exceed the respective appropriations and shall draw warrants on the state treasurer monthly for the salary and contingent funds for each institution, which shall be placed in the hands of the managing officer thereof.



§ 4-6-124 - Vouchers -- Form and disposition.

Itemized payrolls or vouchers for penitentiaries named in § 4-6-102 shall be drawn in triplicate. One (1) copy shall be kept on file by the managing officer, two (2) sent to the commissioner of correction, who upon approval shall send one (1) copy to the commissioner of finance and administration, who shall issue a warrant on the state treasurer thereon.



§ 4-6-125 - Vouchers -- Officer's certification.

Each voucher shall contain a statement of the managing officer certifying that:

(1) The supplies and materials purchased conformed to the contract and samples, and the improvements or repairs made or special services rendered were fully satisfactory;

(2) The approving officer was in no way financially interested in the transaction to which the same relates; and

(3) The approving officer has full knowledge of the value of the purchase or work or service in question.



§ 4-6-126 - Vouchers -- Form of certificate -- Temporary employment payrolls.

The statement provided for in § 4-6-125 shall be made according to forms provided by the commissioner of correction; provided, that payrolls for temporary employees in cases of emergency may be made at any time after the services are performed, but all such payrolls shall be certified by the managing officer in the same manner as other vouchers, who shall also certify that each person named in the payroll actually rendered the services for the time and at the rate charged therein.



§ 4-6-127 - Control of funds by treasurer -- Disposition of collections.

(a) The state treasurer has charge of all funds under the jurisdiction of the department having control of the penitentiaries named in § 4-6-102, and shall pay out the same only in accordance with this chapter.

(b) The moneys designated and approved by the commissioners of correction and finance and administration as salary and contingent funds in the monthly estimates shall be placed not later than the first day of each month in the hands of the managing officer of each penitentiary or under the managing officer's control, who shall act as treasurer thereof.

(c) Moneys collected from various sources, such as the sale of goods, farm products and all miscellaneous articles, shall be transmitted on or before Monday of each week to the state treasurer, and a detailed statement of such collections made to the commissioner of correction by each managing officer.



§ 4-6-128 - Appropriations -- Classification.

(a) The appropriations for state penal, reformatory or charitable institutions shall be of three (3) classes:

(1) Maintenance;

(2) Ordinary repairs and improvements; and

(3) Specific purposes.

(b) Appropriations for specific purposes shall cover all items for construction, extraordinary repairs and purchase of land and shall be used only for the institutions and purposes specified therein.



§ 4-6-129 - Appropriations -- Requests.

Each superintendent and warden of an institution named in § 4-6-102 shall, before each session of the general assembly, present to the department of correction an itemized list of appropriations desired for maintenance, repairs, and improvements and special purposes as such superintendent or warden considers necessary for the period of time to be covered by appropriations.



§ 4-6-130 - Appropriations -- Tabulation of requests -- Presentation to general assembly.

The commissioner having control of such institution shall tabulate such statements with the commissioner's recommendations. It shall then be the duty of the commissioner to present the needs of the institutions to the general assembly.



§ 4-6-131 - Appropriations -- Maintenance allowance included in requests.

For the purpose of requesting appropriations from the general assembly, a per capita allowance for the inmates, patients and pupils of each of the institutions shall be arrived at and a total allowance for maintenance asked for on the basis of actual number and estimated increase.



§ 4-6-132 - Appropriations -- Special needs itemized in requests.

Every special need shall be itemized and the appropriation asked for that specific purpose.



§ 4-6-133 - Appropriations -- Information on requests.

The commissioner of correction shall furnish to the governor and to the general assembly such information as may be required regarding appropriations requested.



§ 4-6-134 - Appropriations -- Commissioner's control.

It is the intent that all requests for appropriations for penitentiaries named in § 4-6-102 shall be placed under sole control of the commissioner having control of such penitentiary, and that appropriations for the maintenance and for ordinary repairs and improvements thereof shall be made to the commissioner in single sums to be used for the several penitentiaries according to their varying needs.



§ 4-6-135 - Sale of mining or industrial products -- Approval of contracts.

(a) All contracts covering the sale or disposal of the output of the state mines, or any factories or industries operated by the state, must be submitted to the commissioner of correction for the commissioner's approval.

(b) All such contracts shall, before the same become effective, be transmitted, with all papers and recommendations, to the commissioner, and shall be effective only from the date of their approval.



§ 4-6-136 - Sale of mining products -- Contracts authorized.

(a) The commissioner of correction, with the approval of the commissioner of general services, is hereby authorized to make such disposition by way of sale of slate and other waste products of the coal mines owned and operated by the state as the commissioner of correction may deem fit and proper.

(b) To this end, the commissioner of correction is authorized to enter into contracts for the sale thereof for a period of time not in excess of ten (10) years, such contracts to be upon such terms as may be mutually agreeable to the commissioner of correction, the commissioner of general services and the contracting party.

(c) "Other waste products" as used in subsection (a) includes coal dust.



§ 4-6-137 - Sale of mining products -- Petros mines.

The commissioner of correction, by and with the consent and approval of the governor, is authorized to enter into such contracts for the sale of all coal mined at the state mines, situated at Petros, as are permitted by § 41-22-106, the contracts to be made at such prices and covering such periods of time as, in the opinion of the commissioner, will best subserve and protect the interests of the state and the welfare of the inmates. The contracts are to be made and entered into without the necessity of advertising.



§ 4-6-138 - Use of inmates for personal gain.

It is unlawful for any person having supervision or control of inmates of the department of correction to use, or allow to be used, such inmates for personal gain or to allow such inmates to work on private property, except as provided by law.



§ 4-6-139 - Unlawful use of inmates -- Class E felony.

A violation of § 4-6-138 is a Class E felony.



§ 4-6-140 - Records of inmates.

(a) The commissioner of correction shall keep in the commissioner's own office, accessible only to the commissioner's secretary, and proper clerks, except by the commissioner's consent, or the orders of the judge of a court of record, a record showing the name, residence, sex, age, nativity, occupation, condition and date of entrance or commitment of every inmate, patient or pupil in the several institutions governed by the commissioner, the date, cause and terms of discharge, and the conditions of such person at the time of leaving, and also all transfers from one (1) institution to another, and, if dead, the date and cause.

(b) These and such other facts as the commissioner may, from time to time, require shall be furnished by the managing officer of each institution, within ten (10) days after the commitment, entrance, death or discharge of an inmate, patient or pupil, and the managing officer shall make a special report within twenty-four (24) hours thereafter, giving the circumstances as fully as possible.

(c) Notwithstanding any other provision of law to the contrary, all inmate records and the information contained therein shall be open for public inspection. Any information contained in an inmate record that is otherwise made confidential by § 10-7-504, shall remain confidential. The commissioner has the authority to delete from any such record the name of, or any identifying information concerning, any department employee, law enforcement officer or informant or other inmate if, in the commissioner's opinion, public disclosure of such name or information would place the safety of such employee, law enforcement officer, informant or inmate in jeopardy. If the commissioner determines that a name or identifying information cannot be deleted in a manner sufficient to protect any such person, the commissioner may refuse to disclose the document in which such name or identifying information appears.



§ 4-6-141 - Investigations ordered by governor.

The governor, in the governor's discretion, may at any time order an investigation by the department having control of the management of any penal, reformatory or charitable institution of the state, and, in making such investigation, the commissioner has the power to send for persons and papers, and to administer oaths and affirmations, and the report of such investigation, with the testimony, shall be made to the governor, and shall be submitted by the governor, with the governor's suggestions, to the general assembly.



§ 4-6-142 - Interstate traveling expenses.

No expenditures for traveling expenses to other states, or for attending an interstate or national convention or association, shall be made by any member or employee of the department of correction or by any officer of an institution under its control, unless authority is granted by the commissioner of correction, by a writing, stating the purpose and reason therefor.



§ 4-6-143 - Special school district of penal and reformatory institutions.

(a) The penal and reformatory institutions under the control of the commissioner of correction shall be a special school district, which shall be given the same funding consideration for federal funds that special schools within the state are given.

(b) The schools within such institutions shall be under the control of the commissioner who shall serve as the board of education and director of schools for such district.

(c) (1) The schools shall meet the requirements of the law for public schools and rules and regulations of the state board of education.

(2) The commissioner of education may grant waivers for such provisions of the law and regulations with which the schools cannot comply because of the penal and reformatory function of the institutions on an annual basis and in response to the director of education's written request and justification. Such exceptions shall be in writing.

(d) (1) Each teacher in the special school district shall receive annual compensation at a rate of one tenth (1/10) times twelve (12) of the annual compensation in effect in the county in which the respective institution is located or one tenth (1/10) times twelve (12) of the average of the annual compensation of all the counties that are contiguous with the county in which the respective institution is located, whichever is greater, solely out of the state appropriations made to the respective institutions.

(2) This subsection (d) shall not act to reduce the compensation currently paid any teacher in the special school district.

(3) To the extent such resources are available, federal funding resources shall be utilized to meet increased costs resulting from implementation of this subsection (d).

(4) Longevity shall not be paid to teachers in the special school district under both §§ 8-23-206 and 49-5-402.

(e) The commissioner of correction shall develop and implement a plan whereby there shall be sufficient substitute teachers available for temporary service as needed for each school composing the special school district.

(f) Nothing in the language of this section shall be construed as prohibiting any local school district from issuing a diploma to a resident of a state correctional institution, upon certification of the principal of a state correctional school. School records of any juvenile in the correctional programs who is issued a diploma by a local school district shall be maintained by such local school district; provided, that all references to the juvenile's commitment to and treatment by the department of children's services are expunged.

(g) The special school district of penal and reformatory institutions shall have the powers, privileges and authority exercised or capable of exercise by any other school district.

(h) The effect of this section shall not be to provide state funds to the special school district of penal and reformatory institutions through the basic education program (BEP).



§ 4-6-144 - Library region for penal and reformatory institutions.

(a) There is created a library region to be composed of the penal and reformatory institutions under the control of the department of correction.

(b) The library shall have a branch library at each of the penal and reformatory institutions.

(c) A librarian shall be appointed who shall serve as a consultant in the state library and archives, public library section.

(d) The commissioner of correction shall ensure that penal and reformatory institutions shall comply with the requirements for libraries as provided in title 10, chapter 5, part 1, except for such provisions of any law, rule or regulation that conflicts with the primary penal and reformatory function of such institutions.



§ 4-6-145 - Information from clerks, superintendents, and jailers.

The clerks of all trial courts exercising criminal jurisdiction, the superintendents of all local workhouses, and all jailers shall, upon the request of the department of correction, furnish to the department pertinent information relating to felony offenders committed to local workhouses and jails, including the names of offenders, offenses committed, sentences imposed, presentence reports and all other information deemed relevant by the department for long-term correctional planning.



§ 4-6-146 - Confiscation of contraband.

(a) The commissioner of correction is authorized to permanently confiscate weapons, alcohol, controlled substances, controlled substance analogues, cash and other items that could be detrimental to institutional security or adversely affect an inmate's rehabilitation, if such items have been specifically designated as contraband by the commissioner, and such items are found on the grounds of any institution under the supervision of the department of correction.

(b) "Contraband" does not include cash lawfully in possession of an inmate for allowable purposes within an institution.



§ 4-6-147 - Confiscated cash fund.

(a) There is established a separate department of correction confiscated cash fund.

(b) All moneys collected as contraband from the inmate population at any of the facilities operated by or under the authority of the department of correction shall be paid over to the department of correction for deposit into the fund established by this section.

(c) The purpose of the fund is to enhance the department's ability to combat drug trafficking in facilities operated by or under the authority of the department of correction through the use of accepted investigative techniques and interdiction efforts, including, but not limited to, the use of canine units. Any moneys within the fund shall be withdrawn or expended only for accepted drug trafficking investigative techniques and interdiction efforts, including, but not limited to, the purchasing, training and maintenance of the department's canine units. Accounting procedures for the financial administration of the funds shall be in keeping with those prescribed by the comptroller of the treasury.

(d) (1) Moneys retained in the confiscated cash fund shall be invested by the state treasurer under appropriate rules and regulations to the end that adequate funds will be available for the purposes of this section.

(2) Revenue that is produced for the confiscated cash fund shall not revert to the state general fund and shall not be subject to impoundment or allotment reserve, but shall be managed on a revolving no-quarter basis.



§ 4-6-148 - Temporary retention of disabled correctional officer or youth service worker.

Whenever a correctional officer or youth service worker is injured in the line of duty and such injury disables such person from performing such person's regular duties, whether such disability is temporary or permanent, it is lawful for the commissioner of correction, or the commissioner of children's services, as appropriate, in such commissioner's sound discretion and with the approval of the governor and the attorney general and reporter, to retain such injured disabled employee upon the regular payroll of the department of correction or the department of children's services, as appropriate, until the person's claim for compensation for such disability is determined by the division of claims administration.






Part 2 - Volunteer Inmate Work Program

§ 4-6-201 - Creation of program -- Criteria.

(a) There is established a volunteer inmate work program in the department of correction for minimum risk inmates.

(b) The department shall, by rules and regulations promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, establish criteria for participation in such program. Such rules and regulations shall also develop criteria for work projects pursuant to such program, including, but not limited to, the following:

(1) Public works projects;

(2) Conservation projects; and

(3) Rehabilitation of cemeteries.



§ 4-6-202 - Funding.

Funds available for the development and implementation of a volunteer inmate work program and for construction of a facility or facilities to house inmates participating in such programs to help alleviate over-crowding in existing institutions shall be as provided by the general appropriations act. Any such facility shall be constructed by volunteer prison labor.









Chapter 7 - Highway Patrol

Part 1 - General Provisions

§ 4-7-101 - Establishment -- Personnel.

There shall be a police force to be known and designated as the Tennessee highway patrol, which shall consist of one (1) chief and such other personnel as may be designated by the commissioner of safety, with the approval of the governor.



§ 4-7-102 - Members -- Conditions of employment -- Oath.

(a) (1) The members of the Tennessee highway patrol shall be appointed by the commissioner of safety, by and with the consent and approval of the governor.

(2) Members shall serve at the will and pleasure of the commissioner.

(3) Members' compensation is to be fixed by the commissioner, with the approval of the governor.

(b) Each member of the Tennessee highway patrol, upon the member's appointment and before entering upon the member's duties, shall swear and subscribe to the following oath:

"I do solemnly swear that I will support the Constitution of Tennessee, and will well and faithfully perform the duties imposed upon me as a member of the Tennessee highway patrol to the best of my ability; that I will serve the state of Tennessee honestly and faithfully, and will obey the orders of the officers and officials placed over me according to law."

(c) Notwithstanding any other provision of law to the contrary, each member employed after July 1, 2006, shall meet the requirements for minimum standards as set forth in title 38, chapter 8, part 1, and as required by the Tennessee peace officer standards and training commission; however, these Tennessee highway patrol members shall not be entitled to receive a police pay supplement as authorized under § 38-8-111.



§ 4-7-103 - List of applicants to fill vacancies -- County of residence.

(a) When the commissioner of safety proposes to fill a vacancy in the highway patrol, the commissioner shall request the commissioner of human resources to certify the names of persons eligible for appointment.

(b) The commissioner of human resources shall certify to the commissioner of safety a list of the top eligible applicants from the register.

(c) (1) Residence of the applicants shall be disregarded in making up such a list.

(2) In making appointments from among the eligible applicants on the list, the county of residence of the applicants may be considered in order to achieve some equitable distribution of positions in the state service in proportion to county populations.



§ 4-7-104 - Duties.

It is the duty of the members of the Tennessee highway patrol, under the direction of the commissioner of safety, to:

(1) Patrol the state highways and enforce all laws, and all rules and regulations of the department of transportation regulating traffic on and use of those highways; and

(2) Assist the department of revenue and the county clerks of the state in the collection of all taxes and revenue going to the state, and in the enforcement of all laws relating to same.



§ 4-7-105 - Enforcement of motor carrier laws.

The members of the Tennessee highway patrol have jurisdiction and authority to make such investigation of operators of motor vehicles for hire as they may see fit to ascertain whether or not they are operating in compliance with § 65-15-109, and whether or not they are otherwise complying with the provisions of the law relating to such operators, and they have authority to make arrests for any violation of title 65, chapter 15, or of any other traffic law of the state.



§ 4-7-106 - Enforcement of animal disease laws.

(a) The Tennessee highway patrol is granted the further authority, and it is its duty, to enforce title 44, chapter 2, part 1, relative to the prevention of the spread of communicable diseases among domestic animals and protection to the livestock industry.

(b) The Tennessee highway patrol is granted the same authority and police power to enforce title 44, chapter 2 as is vested in the commissioner of agriculture and in the state veterinarian by title 44, chapter 2.

(c) Any fines assessed and collected under title 44, chapter 2, part 1 in arrests made by the Tennessee highway patrol shall be divided, one half (1/2) to the department of agriculture and one half (1/2) to the Tennessee highway patrol.



§ 4-7-107 - Powers of members -- Age -- Uniforms -- Protective vests.

(a) The members of the Tennessee highway patrol are clothed with all such necessary police powers as will enable them properly to perform their duties, as outlined and defined in §§ 4-7-104 -- 4-7-106, including the right to make arrests and the right to serve criminal warrants and subpoenas for witnesses. The fees taxed to them for arrests and service of warrants only for violations of the laws of the road and violations of the revenue laws of the state, and subpoenas are to be paid over to the commissioner of safety, and then to be transmitted to the state treasurer to be credited to the general fund of this state, and such funds as may be necessary for the operation of the Tennessee highway patrol shall be made available through appropriation by the general assembly.

(b) Each patrol officer appointed shall be at least eighteen (18) years of age.

(c) All members of the Tennessee highway patrol when on duty shall wear a uniform to be designated by the commissioner of safety and shall be provided with a bullet-proof or protective vest for wear in hazardous situations.

(d) All members of the Tennessee highway patrol shall be provided with training in proper procedures to respond to persons with mental illnesses.



§ 4-7-108 - Carrying pistol.

It is lawful for Tennessee highway patrol officers employed by the Tennessee highway patrol to wear or carry a pistol at such times as they are in uniform and on active duty, in like manner as the city or metropolitan police officers.



§ 4-7-109 - Temporary retention of disabled member on payroll.

(a) Whenever a commissioned member of the department of safety is injured in the line of duty and such injury disables the member from performing the member's regular duties, whether such disability is temporary or permanent, it is lawful for the commissioner of safety, in the commissioner's sound discretion and with the approval of the governor and the attorney general and reporter, to retain such injured disabled member of the department upon the regular payroll of the department until such member's claim for compensation for such disability is determined by the division of claims administration.

(b) (1) The discretionary authority granted to the commissioner in subsection (a) with respect to commissioned members of the department shall also extend in like manner to the department's driver license examiners who are injured and disabled in the line of duty.

(2) In any recovery from, or settlement with, a third party made by such driver license examiners where the state receives any part of such recovery in compensation for payments made under this subsection (b), the state shall pay a pro rata share, based on the percentage of the recovery it receives, of any attorney fees paid or agreed to by the driver license examiner to secure such settlement or recovery.



§ 4-7-110 - Retired commission card -- Retention of service weapon and badge by retired members.

(a) Any commissioned member of the department of safety, who performs honorably and retires from the department in good standing, as determined solely by the commissioner, shall be issued by the department a retired commission card, which shall identify the member, the member's department and rank, and the fact that the member is retired. The card shall bear the inscription, in print of equal or larger size than the rest of the printing on the card, the words "Not a handgun permit."

(b) (1) A commissioned member, who is issued a retired commission card pursuant to subsection (a), may retain the member's service weapon and badge in recognition of the member's years of good and faithful service; provided, that the member retires:

(A) After twenty-five (25) or more years of service;

(B) After twenty (20) or more years of service, as a result of disability; or

(C) Upon attaining the mandatory retirement age imposed in title 8, chapter 36.

(2) A commissioned member, who is issued a retired commission card pursuant to subsection (a) but who is not included within subdivision (b)(1), may retain the member's service weapon and badge in recognition of the member's years of good and faithful service; provided, that the member reimburses the department for the cost of the service weapon and badge.

(3) Nothing in this subsection (b) shall be construed to require the department to purchase additional service weapons.

(c) Each badge retained pursuant to subsection (b) shall be permanently marked to indicate the retired status of the commissioned member.

(d) (1) Notwithstanding any other law to the contrary, if a commissioned member of the department of safety dies or is killed in the line of duty, the department shall be authorized to present the member's service weapon to the member's surviving spouse or children, or, if the member had no spouse or children, to the member's parents.

(2) If the surviving child or children are under twenty-one (21) years of age, the service weapon shall be given into the custody of the child's legal guardian to be held until the child or eldest surviving child attains twenty-one (21) years of age.

(3) If the surviving spouse, child or children, surviving parents or legal guardian of such person is not eligible to possess a firearm under federal or state law, the department shall not present the service weapon to them.



§ 4-7-111 - Longevity pay.

(a) In addition to all other salary benefits otherwise payable, every commissioned member of the department of safety shall be paid longevity pay according to the following schedule:

(1) First through the fifth year -- none;

(2) Beginning with the month following the fifth anniversary of the member's employment, the sum of five dollars ($5.00) per month times the member's total years of service.

(b) The longevity pay provided for in subsection (a) shall not be in lieu of merit raises, step increases or cost of living increases, but shall be in addition to all such increases.

(c) It is hereby declared to be the legislative intent to reward experience and faithful service to the state and to encourage career law enforcement officers to remain in service to the state.

(d) In addition to the five dollars ($5.00) per month longevity payment authorized in subsection (a), each eligible employee shall receive a longevity payment supplement in the amount of fifteen dollars ($15.00) per year for each year of creditable service with the Tennessee highway patrol for the first fifteen (15) years of service only.

(e) Funds required to fund this section are hereby directed to be from the 1977 increase in driver license fees.



§ 4-7-112 - Rules and regulations -- Expenses of patrol.

(a) The commissioner of safety is charged with the proper administration of this part, and may make such rules and regulations relating thereto as may be necessary.

(b) The expenses of carrying out this part, including the compensation of the members of the Tennessee highway patrol, and their necessary expenses incurred in the performance of their duties, shall be paid out of the motor vehicle fund; provided, that such expenses and compensation shall not exceed ten percent (10%) of such fund per annum; and provided further, that only the net amount of the motor vehicle fund shall be subject to allocation between the department of transportation and the various counties.



§ 4-7-113 - Construction of part.

(a) This part is necessary to:

(1) Protect the lives and safety of the traveling public on state highways;

(2) Conserve and preserve the state's property; and

(3) Assist in the collection of state revenues.

(b) This part is remedial in nature and shall be construed liberally.



§ 4-7-114 - Enforcement of anti-theft laws.

(a) The members of the Tennessee highway patrol have jurisdiction and authority, and it is their duty, to aid in the enforcement of the criminal provisions of title 55, chapter 5 and § 39-14-103, whenever an alleged violation of those statutory provisions involves unlawful taking of a motor vehicle.

(b) Members of the highway patrol have authority to investigate and to make arrests for violations of such statutory provisions whenever an alleged violation involves unlawful taking of a motor vehicle.



§ 4-7-115 - Use of dogs to detect drugs.

The Tennessee highway patrol is authorized to utilize dogs trained to detect marijuana and other illicit substances in its work, as may be desirable and appropriate.



§ 4-7-118 - Canine training for highway patrol officers.

(a) Effective August 1, 2003, before a person appointed by the commissioner can become a commissioned member of the highway patrol, such person, as a part of the training for such position, shall complete a course of instruction in animal behavior generally and canine behavior specifically that complies with the requirements of § 38-8-117.

(b) For members of the highway patrol who have completed the animal behavior training course required by subsections (a) and (c), any annual in-service training, required for members of the highway patrol, may also include the animal behavior training course.

(c) Any member of the highway patrol who was employed prior to the time when the course of instruction required by subsection (a) was established and offered shall be required to complete it as part of any annual in-service training required of the highway patrol. Any such member shall have two (2) years from June 15, 2004 to receive the instruction required by subsection (a). Any officer who does not comply with this subsection (c) shall be subject to departmental disciplinary proceedings.

(d) Any member of the highway patrol who completes a course of instruction in animal behavior approved by the POST commission for use as required in § 38-8-117, shall be in compliance with this section.



§ 4-7-119 - [Obsolete.]

HISTORY: Acts 2005, ch. 193, § 2; deleted as obsolete by Acts 2013, ch. 308, § 18, effective July 1, 2013.



§ 4-7-120 - Political activity.

No member of the Tennessee highway patrol shall engage in political activity, support or opposition to any candidate, party or measure in any election when on duty or acting in the member's official capacity. When off duty and acting as a private citizen, no member of the Tennessee highway patrol shall be prohibited from engaging in political activity or denied the right to refrain from engaging in political activity.



§ 4-7-121 - Officers trained to enforce federal immigration laws.

Highway patrol officers certified as trained in accordance with a memorandum of understanding between the state of Tennessee and the United States department of homeland security pursuant to § 4-3-2015 are authorized to enforce federal immigration laws while performing within the scope of their authorized duties as state highway patrol officers.



§ 4-7-122 - Retired members -- Employment by local enforcement agencies.

Notwithstanding any other law to the contrary, retired members of the Tennessee highway patrol are eligible to be employed by local law enforcement agencies; provided, that the retired member meets the certification and firearms training requirements of the local law enforcement agency with which the retired member seeks employment.






Part 2 - Compensation

§ 4-7-201 - Annual compensation survey.

The commissioner of human resources shall annually conduct a survey of the then current compensation levels of the duty classifications and classes of position in § 4-7-203 in the following adjacent states -- Kentucky, Virginia, North Carolina, Georgia, Alabama, Mississippi, Arkansas and Missouri -- for the purpose of implementing a revised salary schedule for such duty classifications and classes of position.



§ 4-7-202 - Report of survey.

The commissioner of human resources is directed to annually report on or before September 1, the data and conclusions of the compensation survey to the commissioner of safety, the commissioner of finance and administration, the finance, ways and means committees of the senate and the house of representatives and the office of legislative budget analysis.



§ 4-7-203 - Corresponding duty classifications and compensation in adjacent states.

(a) (1) The commissioner of human resources shall determine corresponding duty classifications of highway patrol officers or other state officers of the adjacent states who perform the same or similar duties as fully commissioned members employed by the department of safety, and electronic alarms technicians of the division of motor vehicle enforcement. The commissioner shall utilize the duty classifications of such members of the department of safety that were in use on January 1, 1985, to determine the classification and compensation of such members.

(2) This part shall apply to the following members of the department of safety:

(A) Commissioned members of the highway patrol;

(B) Commissioned members of the division of motor vehicle enforcement; and

(C) Electronic alarms technicians of the division of motor vehicle enforcement.

(b) This part shall apply to the commissioned members of the Jerry F. Agee Tennessee law enforcement training academy.

(c) The compensation report shall determine the compensation levels of highway patrol officers or other state officers of the adjacent states who have attained the same or similar class of position, for each of the duty classifications, as the classes of position that were in use on January 1, 1985, to determine the classification and compensation of such members of the department of safety.



§ 4-7-204 - Establishment of compensation schedule.

(a) (1) The survey shall determine the lowest step in the range in each adjacent state for each class of position in each duty classification, and from such data determine the average compensation paid in the adjacent states for each class of position in each duty classification.

(2) The survey shall establish a ten-step range in each class of position in each duty classification. The amount of average compensation as determined in this section shall equal Step 1 of each class of position in each duty classification.

(3) Step 2 of each class of position in each duty classification shall equal one hundred four and one-half percent (104.5%) of Step 1.

(4) Step 3 of each class of position in each duty classification shall equal one hundred nine and two-tenths percent (109.2%) of Step 1.

(5) Step 4 of each class of position in each duty classification shall equal one hundred fourteen and twelve hundredths percent (114.12%) of Step 1.

(6) Step 5 of each class of position in each duty classification shall equal one hundred nineteen and one-quarter percent (119.25%) of Step 1.

(7) Step 6 of each class of position in each duty classification shall equal one hundred twenty-four and sixty-two hundredths percent (124.62%) of Step 1.

(8) Step 7 of each class of position in each duty classification shall equal one hundred thirty and twenty-three hundredths percent (130.23%) of Step 1.

(9) Step 8 of each class of position in each duty classification shall equal one hundred thirty-six and nine hundredths percent (136.09%) of Step 1.

(10) Step 9 of each class of position in each duty classification shall equal one hundred forty-two and twenty-one hundredths percent (142.21%) of Step 1.

(11) Step 10 of each class of position in each duty classification shall equal one hundred forty-eight and sixty-one hundredths percent (148.61%) of Step 1.

(b) (1) In determining the compensation paid in each adjacent state for each class of position in each duty classification, the survey shall not include any employment benefits other than direct compensation, and shall not include any longevity pay unless such pay is a normal part of the monthly base pay schedule.

(2) In determining the compensation paid in each adjacent state for each class of position for the duty classifications within the division of motor vehicle enforcement, the survey shall not include any personnel from an adjacent state who are not commissioned members of a state organization, regardless of any similarity of duties, and shall not include any personnel from an adjacent state who are commissioned members of a state police or highway patrol organization.



§ 4-7-205 - Implementation of salary schedule.

(a) The salary schedule determined by the most recent compensation survey shall be implemented by the commissioners of human resources and finance and administration in the next fiscal year, subject only to availability of appropriations.

(b) In each fiscal year all funds appropriated in the general appropriations act and allocated for the salaries of fully commissioned members of the department of safety and electronic alarms technicians of the division of motor vehicle enforcement shall be first used to implement the compensation survey. To the extent of any remaining funds, the general assembly, upon the recommendations of the department of human resources, shall provide for the expenditure of such funds.

(c) (1) No adjustment arising from the survey provided for in this part or the salary schedule determined by the survey shall take effect until such adjustment is funded in the general appropriations bill.

(2) The payment of such adjustment or increase in the salary schedule is conditioned upon such adjustment or increase being funded in the general appropriations bill.



§ 4-7-206 - Duty classifications for initial implementation.

(a) For implementation purposes in the initial fiscal year of the compensation survey, the fully commissioned members of each duty classification in the Jerry F. Agee Tennessee law enforcement training academy shall be paid in accordance with the following schedule for the proper class of position:

(1) Newly hired members and those with less than one (1) year service in like class of position shall be at Step 1;

(2) Members with more than one (1) year but less than two (2) years' service in like class of position shall be at Step 2;

(3) Members with more than two (2) years' but less than three (3) years' service in like class of position shall be at Step 3;

(4) Members with more than three (3) years' but less than four (4) years' service in like class of position shall be at Step 4;

(5) Members with more than four (4) years' but less than five (5) years' service in like class of position shall be at Step 5;

(6) Members with more than five (5) years' but less than six (6) years' service in like class of position shall be at Step 6;

(7) Members with more than six (6) years' but less than seven (7) years' service in like class of position shall be at Step 7;

(8) Members with more than seven (7) years' but less than eight (8) years' service in like class of position shall be at Step 8;

(9) Members with more than eight (8) years' but less than nine (9) years' service in like class of position shall be at Step 9; and

(10) Members with more than nine (9) years' service in like class of position shall be at Step 10.

(b) For implementation purposes in the initial fiscal year of the compensation survey, the fully commissioned members of each duty classification in the department of safety, and electronic alarms technicians of the division of motor vehicle enforcement, except members of the Jerry F. Agee Tennessee law enforcement training academy, shall be paid in accordance with each member's present step in class of position as of June 30, 1986, and each such member shall receive one (1) additional step in class of position on July 1, 1986, not to exceed ten (10) steps.

(c) For implementation purposes in each subsequent fiscal year of the compensation survey, all fully commissioned members of each duty classification in the department of safety, and electronic alarms technicians of the division of motor vehicle enforcement shall receive one (1) additional step in class of position on each July 1, not to exceed ten (10) steps.

(d) For implementation purposes in each fiscal year of the compensation survey, the following duty classifications shall be paid the same as the duty classification deemed its equivalent, for like years of service:

(1) A technician 3 in the highway patrol shall be equivalent to a sergeant in the highway patrol;

(2) A technician supervisor in the highway patrol shall be equivalent to a lieutenant in the highway patrol; and

(3) An electronic alarms technician in the division of motor vehicle enforcement shall be equivalent to a sergeant in the division of motor vehicle enforcement.

(e) For implementation purposes in each fiscal year of the compensation survey, for fully commissioned members of the department of safety, and communications technicians of the department of safety, any length of service in the highway patrol at a comparable or a higher rank, any length of service in the Jerry F. Agee Tennessee law enforcement training academy at the same or a higher rank and any length of service in the division of motor vehicle enforcement at the same or a higher rank shall be included in computing a member's years of service.



§ 4-7-207 - Promotions.

Any promotion to a higher class of position shall result in a minimum increase of compensation of at least five percent (5%), notwithstanding § 4-7-206.



§ 4-7-208 - Determination of compensation for each step.

For implementation purposes of the compensation survey in fiscal year 1988-1989, and in all subsequent fiscal years, the average compensation for each class of position in each duty classification shall be determined in accordance with § 4-7-204(a)(1). All other steps shall be computed in accordance with § 4-7-204(a).



§ 4-7-209 - Suspension of step schedules.

Implementation of salary increases pursuant to this part based on step schedules shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to this part based on step schedules shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.






Part 3 - Litter Prevention and Control Law

§ 4-7-301 - Short title.

This part shall be known and may be cited as the "Litter Prevention and Control Law."



§ 4-7-302 - Creation of special unit.

(a) There is created within the Tennessee highway patrol a special unit for the enforcement of the Litter Control Law, compiled in title 39, chapter 14, part 5. The unit shall consist of a minimum of eight (8) members of the highway patrol. Such members shall be stationed in equal numbers in the eight (8) highway patrol districts.

(b) Sections 4-7-102, 4-7-103, 4-7-107 -- 4-7-112, and 4-7-201 -- 4-7-208 shall apply to the members authorized in subsection (a).



§ 4-7-303 - Jurisdiction, authority and duty.

The members of the special unit created by this part have jurisdiction and authority, and it is their duty, to enforce the Litter Control Law, compiled in title 39, chapter 14, part 5. Such jurisdiction shall include all public roads, highways, rights-of-way, waters and property.



§ 4-7-304 - Reporting of violations -- Prosecutions.

The special unit created by this part shall encourage citizens to report violations of the Litter Control Law, compiled in title 39, chapter 14, part 5, and to prosecute offenders. If a citizen reports a violation of such law and declines to prosecute, the special unit shall notify the suspected offender by letter of the provisions of the Litter Control Law of 1971 and penalties for violation thereof.



§ 4-7-305 - Training -- Rules and regulations.

The commissioner of safety shall provide for appropriate training for members of the special unit created by this part. The commissioner may promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, to implement this part.



§ 4-7-306 - Citizen cooperation.

The special unit created by this part shall encourage the citizens of this state to cooperate with the department in preventing and controlling violations of the Litter Control Law, compiled in title 39, chapter 14, part 5. Such unit shall develop programs to accomplish such cooperation, including, but not limited to, "litter watch" programs.






Part 4 - Criminal Investigation Division

§ 4-7-401 - Creation.

There is created the criminal investigation division within the Tennessee highway patrol, referred to as "CID" in this part.



§ 4-7-402 - Purpose -- Jurisdiction.

(a) The mission of the CID shall be to investigate, gather evidence and assist federal, state and local law enforcement in the prosecution of criminal offenses enumerated in § 4-7-404(3).

(b) The CID shall have original jurisdiction to enforce title 55, chapter 5, relative to automobile anti-theft, odometer and fraud prevention, as well as all criminal matters initiated by the highway patrol or other divisions of the department of safety, including, but not limited to, the investigation of vehicular homicides, vehicular assaults and traffic crashes involving death or serious bodily injury.



§ 4-7-403 - Staffing.

The CID shall be staffed in an appropriate and professional manner to carry out its duties and functions. Such staffing shall be in the discretion of the commissioner of safety.



§ 4-7-404 - Authority.

Members of the CID shall have the authority to:

(1) Provide investigative and technical support to the highway patrol in all criminal matters initiated by their actions;

(2) Provide investigative and technical support to the driver license division of the department of safety;

(3) Conduct overt and covert criminal investigations relating to:

(A) Motor vehicle and motorized vehicle theft;

(B) Stolen motor vehicles and motorized vehicle parts;

(C) Stolen boats, airplanes and parts therefrom;

(D) Violation of title and registration laws and operation of chop shops in title 55, chapter 5;

(E) Identify theft laws;

(F) Odometer fraud;

(G) Vehicular homicides;

(H) Vehicular assault; and

(I) Insurance fraud related to motor vehicles; and

(4) Provide technical and investigative support to the internal affairs division of the department of safety.



§ 4-7-405 - Assisting the TBI.

The CID may also assist the Tennessee bureau of investigation (TBI) in any other criminal investigations not specified in § 4-7-404, upon written request by the director of the TBI and approval of the commissioner of safety.









Chapter 8 - State Capitol and Annexes

Part 1 - Capitol Grounds and Annexes

§ 4-8-101 - Care of buildings and fixtures -- Preservation of order.

(a) (1) Except as otherwise provided by subdivision (a)(2), it is the duty of the department of general services, through the commissioner, to take care of and preserve the state capitol and capitol annexes and all the furniture, fixtures and the capitol grounds, and to keep the same in good order.

(2) (A) It is the duty of the department of general services, through the commissioner acting with approval of the speaker of the senate and the speaker of the house of representatives, to take care of and preserve the second floor of the state capitol, including all chambers, galleries, offices, rooms, hallways, balconies, storage areas and other spaces therein, and all associated furniture and fixtures and to keep the same in good order.

(B) The secretary of state is authorized to produce a virtual tour of the state capitol, capitol annexes and grounds and to publish the virtual tour on the web sites of the general assembly and of the secretary of state. The secretary of state may reproduce the virtual tour on electronic media. The secretary of state is further authorized, acting through the state librarian and archivist, to distribute to any public or private elementary, middle, junior high or senior high school the virtual tour on electronic media.

(b) The department, through proper agencies, has the authority to preserve order among visitors who may be in and around the capitol and annexes, and to keep improper persons out of the different offices and rooms, in the absence of the regular occupants.



§ 4-8-102 - Superintendence of deliveries and shipments.

The department of general services shall superintend the delivery of supplies of fuel, water and stationery for the different departments of the state government, the delivery of all necessary dispatches and communications, and the packing and shipments of the acts, journals and other public documents.



§ 4-8-103 - Capitol employees.

(a) The commissioner of general services is authorized to appoint one (1) or more security guards for the capitol and capitol grounds, who shall receive for services the sums appropriated, and one (1) or more porters, who shall receive the sums appropriated.

(b) The commissioner may also appoint a landscape gardener to perform such duties in connection with the care of the grounds as may from time to time be necessary.



§ 4-8-104 - Police powers of security guards.

(a) The security guards are vested with police powers.

(b) It is their duty to arrest any and all persons committing nuisances or misdemeanors in or around the capitol, annexes, or on the grounds, or for other violation of law, and take such offender or offenders before some magistrate for trial and punishment.



§ 4-8-105 - Supervision of porters.

The commissioner of general services has general supervision and control of all porters appointed or employed at the expense of the state in connection with any and all of the departments in and about the capitol.






Part 2 - Capitol Parking

§ 4-8-201 - Rules and regulations.

(a) The governor is hereby authorized to promulgate rules and regulations governing the parking of motor vehicles on the state-owned property known as Capitol Hill and immediately surrounding the state capitol at Nashville. The office of the chief clerk of the senate and the office of the chief clerk of the house of representatives shall each be assigned a minimum of six (6) parking spaces pursuant to such rules and regulations; and the chief clerk of the senate and the chief clerk of the house of representatives shall jointly possess exclusive custody, control and direction of any parking spaces developed and constructed, after January 1, 2001, on the right side of the drive on Capitol Hill up to the state capitol.

(b) Such rules and regulations when promulgated shall be enforced by the commissioner of general services, in the manner provided in this part.



§ 4-8-202 - Marking of parking space.

Such parking space as exists on Capitol Hill shall be marked and defined under the rules and regulations promulgated by the governor, with due regard to safety and the orderly operation of the business of this state.



§ 4-8-203 - Violation of parking or traffic regulations.

(a) (1) Any person found guilty of violation of the parking or traffic regulations promulgated under §§ 4-8-201 and 4-8-202 is subject to a civil penalty of ten dollars ($10.00) for the first offense, and twenty-five dollars ($25.00) for second and subsequent offenses during a one-year period.

(2) Any person who is found guilty of four (4) or more violations during a one-year period shall have any state-issued parking permit revoked for a period of one (1) year from the date of the last violation.

(3) Provisions of this section shall also apply to parking violations in the state employee parking lots described in § 4-3-1105, and to parking on any other property under state control.

(4) Sections 4-8-201, 4-8-202 and this section shall not apply to tourists with out-of-state auto tags.

(b) (1) The commissioner of safety, or the commissioner's designee, shall conduct a hearing if the person charged with the violation so desires.

(2) The hearing date shall be posted on the citation issued, and will be no less than fifteen (15), nor more than thirty-five (35), calendar days from the date of issuance.

(3) Persons charged who do not desire a hearing may plead guilty to the charge by remitting the assessed civil penalty to the address on the citation.

(4) At each such hearing, the state shall have the burden of proving the subject vehicle was in violation of the parking or traffic regulations promulgated under §§ 4-8-201 and 4-8-202, and failure to carry such burden shall be cause for dismissal of the case.

(c) As provided in §§ 55-8-186 and 55-10-312, the proof of registration shall create the presumption the vehicle was operated by the owner or with the owner's knowledge and consent. It is the responsibility of the registered owner of the vehicle to provide the commissioner with sworn evidence that the vehicle was not being used by the owner, and provide the name, address and driver license number of the person in control of the vehicle at the time of the violation. If the owner fails to provide such information, then the owner shall become personally liable for the violation.

(d) (1) Failure of the person to appear on, or remit the civil penalty by, the hearing date shall result in notice being mailed to the address of the registered owner of the vehicle.

(2) The notice shall set forth a date for the owner to appear and present the information required in subsection (c).

(e) (1) Failure of the registered owner, or the person who was in control of the vehicle on the date of the violation, to either appear for the scheduled hearing or remit the civil penalty shall cause the vehicle to be subject to immobilization.

(2) If the vehicle is again found in violation, the vehicle will be immobilized by the department until such time as all outstanding civil penalties are paid by the owner.

(f) It is the responsibility of the department to maintain records of all vehicles issued citations for violation of this chapter.

(g) Any person aggrieved by a decision of the commissioner, or the commissioner's designee, may appeal in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-8-204 - Car pool section parking -- Designation of area.

There shall be reserved a priority section of a sufficient number of parking spaces in the Capitol Hill state employees parking lot to accommodate those who wish to participate in the car pool program. The area shall be designated the "car pool section" to be used solely for car pool priority parking for state employees; however, unused parking spaces in the car pool section may be released at an appropriate time for use by other state employees.



§ 4-8-205 - Car pool section parking -- Eligibility -- Applications.

(a) State employees desiring to take advantage of car pool section parking shall be required to execute a signed statement that the employee transports at least two (2) persons to and from work per day and containing the names and addresses of their regular passengers, the state department or office in which they are employed and their addresses, and their home and office telephone numbers. The statement shall also certify that regular passengers are not members of another car pool with a priority parking space.

(b) The application for priority parking used in the state of Tennessee's operation car pool program by the department of general services may be used to carry out this section.

(c) All state employees working in the area of the Capitol Hill complex shall be notified at least once a year of the availability of the car pool program.

(d) The two (2) persons riding in the applicant's car shall all be employees of the state of Tennessee in order to qualify under § 4-8-204 and this section.



§ 4-8-206 - Van section parking.

(a) There shall be reserved a priority section of a sufficient number of parking spaces in the Capitol Hill state employees parking lot to accommodate those vans in which several state employees are commuting. The area shall be designated "van section" and used solely for van priority parking for state employees; however, unused parking spaces in the van section may be released at an appropriate time for use by other state employees.

(b) The commissioner of general services shall develop and issue a policy or rule, as the commissioner deems appropriate, governing the vans and the state employees who may use van priority parking. Such policy or rule shall set eligibility requirements for the employees and the motor vehicles that may use such parking.






Part 3 - State Capitol Commission

§ 4-8-301 - Established -- Membership -- Chair -- Compensation.

(a) (1) There is hereby created the state capitol commission, which shall be composed of seven (7) ex officio members, as follows: the commissioner of general services, the comptroller of the treasury, the secretary of state, the state treasurer, the commissioner of finance and administration, the commissioner of environment and conservation, and the chair of the Tennessee historical commission, or their respective designees. In addition, the membership shall include two (2) legislative members as follows: one (1) member appointed by the speaker of the senate and one (1) member appointed by the speaker of the house of representatives.

(2) The commission membership shall also include three (3) private citizens appointed by the governor to staggered terms of three (3) years.

(A) In appointing private citizens to serve on the state capitol commission, the governor shall strive to ensure that at least one (1) such citizen serving on the commission is sixty (60) years of age or older and that at least one (1) such citizen serving on the commission is a member of a racial minority.

(B) At least one (1) of the private citizens appointed by the governor shall be a black person.

(C) (i) In appointing private citizens to serve on the state capitol commission, the governor shall appoint one (1) person from each of the three (3) grand divisions of the state.

(ii) The private citizen members serving on the commission on March 20, 2012, shall continue to serve until they either vacate their positions or their terms of office expire, whichever occurs first, whereupon the governor shall appoint persons to fill the positions in accordance with subdivision (a)(2)(C)(i).

(b) The governor shall appoint a chair from among the full membership of the commission.

(c) All members shall serve without compensation, but shall be eligible for reimbursement for travel expenses in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-8-302 - Powers and duties.

(a) The state capitol commission has the following power and duty to:

(1) Formulate and develop a plenary master plan and program for the adaptive restoration and preservation of the state capitol, including the building and contiguous grounds;

(2) Consistent with the master plan required in subdivision (a)(1), to establish policy controlling the furnishings, including, but not limited to, wall, floor and window coverings of the state capitol;

(3) Establish policy governing maintenance of the state capitol;

(4) Establish policy governing the use of the state capitol for any nongovernmental activities; and

(5) Establish a policy relative to historical commemorative additions and improvements on the Bicentennial Mall, such as statues and monuments, and to approve such historical commemorative additions and improvements as may come with such policy; provided, that all other aspects of the administration of the Bicentennial Mall shall remain within the control and jurisdiction of the department of environment and conservation.

(b) All actions of the commission pursuant to subsection (a) shall be subject to the concurrence of the state building commission.



§ 4-8-303 - Staff -- Experts.

(a) The department of general services, the state museum, the Tennessee historical society, and the office of the state architect shall provide appropriate staff to the state capitol commission.

(b) In addition, the commission has the authority to contract pursuant to state law for the services of experts and specialists in the area of adaptive restoration and preservation of historic buildings. All contracts shall be executed by the commissioner of finance and administration, with the approval of the comptroller of the treasury and the attorney general and reporter; provided, that design and construction contracts are subject to the approval of the state building commission.



§ 4-8-304 - Reports.

The commission shall make an annual written report to the governor and general assembly. The report shall describe the activities of the commission during the preceding twelve (12) months and shall outline the activities for the ensuing twelve (12) months, with recommendations.






Part 4 - David Crockett Commission

§ 4-8-401 - Creation -- Purpose.

There is created the David Crockett commission, hereinafter "the commission," to identify ways and means and raise the necessary funds to erect a monument or statue honoring David Crockett on the grounds of the state capitol as a permanent tribute to one of Tennessee's most prominent citizens throughout its history.



§ 4-8-402 - Composition of commission.

(a) The commission shall be composed of nine (9) citizen members: five (5) members to be appointed by the governor, two (2) members to be appointed by the speaker of the house of representatives, and two (2) members to be appointed by the speaker of the senate. The governor shall designate one (1) member to serve as chair of the commission. Vacancies shall be filled by the original appointing authority. Members of the commission shall not receive travel expenses or compensation for their service; however, members of the commission may receive compensation or reimbursement for travel expenses from private sources.

(b) Of the members appointed to the commission:

(1) One (1) shall be a member of a Tennessee historical society or organization;

(2) One (1) shall be an employee or director of a public museum with experience relative to commissioned projects;

(3) One (1) shall have experience in fundraising for historical, artistic, or educational organizations or projects; and

(4) One (1) shall be a resident of the eastern grand division from an area of David Crockett's birthplace or where he enjoyed his early childhood who is a member of a group that studies or celebrates David Crockett on an ongoing basis.



§ 4-8-403 - Consultation with state capitol commission -- Approval of design.

The commission shall consult with the state capitol commission relative to all aspects of the monument or statue honoring David Crockett, and the state capitol commission must give final approval of the design of such monument or statue prior to its erection.



§ 4-8-404 - Sole use of private funding.

The monument or statue of David Crockett shall be erected using private funds solely, and no state funds shall be expended for such project.



§ 4-8-405 - Report on operation and accomplishments -- Termination of commission.

Within thirty (30) days of the erection of the monument or statue in accordance with this part, the David Crockett commission shall submit to the governor, the speakers of the senate and the house of representatives, and the chairs of the government operations committees of the house of representatives and senate a complete and detailed report setting forth its operation and accomplishments, at which time the commission shall cease to exist.









Chapter 9 - Commission for Uniform Legislation

§ 4-9-101 - Creation -- Composition.

(a) There is created a board of commissioners for the promotion of uniformity of legislation in the United States, composed of three (3) lawyers appointed by the governor. Any vacancy on the board by resignation, death or otherwise arising shall be filled by the appointment of a lawyer by the governor. In making appointments to the board, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(b) The director of the office of legal services, or the director's designee, shall serve as an associate member of the board and may assist the board in the timely and thorough performance of its duties.



§ 4-9-102 - Duties.

It is the duty of the board of commissioners to:

(1) Examine the subjects upon which uniformity of legislation in the various states and territories of the union is desirable, but which are outside the jurisdiction of the congress of the United States;

(2) Confer upon these matters with the commissioners appointed by other states and territories for the same purpose;

(3) Consider and draft uniform laws to be submitted for approval and adoption by the several states; and

(4) Generally advise and recommend such other or further course of action as shall accomplish the purposes of this chapter.



§ 4-9-103 - Record -- Reports.

The board of commissioners shall keep a record of its transactions, and shall at the session of each general assembly make a report of its doings and of its recommendations to the general assembly.



§ 4-9-104 - Compensation.

(a) No member of the board shall receive any compensation for such member's services.

(b) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.






Chapter 10 - Commission on Intergovernmental Relations

§ 4-10-101 - Legislative findings.

The general assembly finds and declares that there is a need for a permanent intergovernmental body to study and report on:

(1) The current pattern of local governmental structure and its viability;

(2) The powers and functions of local governments, including their fiscal powers;

(3) The existing, necessary and desirable relationships between and among local governments and the state;

(4) The existing, necessary and desirable allocation of state and local fiscal resources;

(5) The existing, necessary and desirable roles of the state as the creator of the local governmental systems;

(6) The special problems in interstate areas facing their general local governments, intrastate regional units, and areawide bodies, such studies where possible to be conducted in conjunction with those of a pertinent sister state commission; and

(7) Any constitutional amendments and statutory enactments required to implement appropriate commission recommendations.



§ 4-10-102 - Advisory commission on intergovernmental relations -- Creation.

There is hereby created the Tennessee advisory commission on intergovernmental relations.



§ 4-10-103 - Members -- Appointment -- Officers -- Terms -- Quorum.

(a) Beginning July 1, 1997, the commission shall be composed of the following twenty-five (25) members; provided, that the membership may exceed this number until the appropriate terms of office have expired as provided in this section:

(1) The chair of the senate finance, ways and means committee;

(2) The chair of the finance ways and means committee of the house of representatives;

(3) Four (4) state senators appointed by the speaker of the senate;

(4) Four (4) state representatives appointed by the speaker of the house of representatives;

(5) Four (4) elected municipal officials;

(6) Four (4) elected county officials;

(7) Two (2) executive branch members, one (1) of whom may be the commissioner of finance and administration, each appointed by the governor;

(8) Two (2) private citizens, each appointed by the governor;

(9) One (1) elected representative of the Tennessee Development District Association;

(10) One (1) elected representative of the County Officials Association of Tennessee, appointed by the governor; and

(11) The comptroller of the treasury.

(b) Members currently holding appointments on the commission shall serve their full terms. As vacancies occur, new appointments shall be filled by the speaker of the senate and the speaker of the house of representatives by alternating appointments until each speaker has made three (3) non-legislative appointments for a maximum of seven (7) appointments. Thereafter, appointments shall alternate among the governor, the speaker of the senate and the speaker of the house of representatives, respectively; provided, that none of the appointing authorities mentioned in this subsection (b) shall exceed the number of appointments as provided in this subsection (b). The next three (3) vacancies in the category of private citizen shall not be filled, thereby reducing the total number of private citizens serving on the commission to two (2). Total membership may exceed twenty-five (25) members until the necessary vacancies occur in the private citizen category.

(c) The chair and vice chair of the commission shall be elected by the members of the commission for two-year terms and may subsequently be re-elected; provided, that the chair shall be a member of the general assembly. In the event of the absence or disability of both the chair and vice chair, the members of the commission shall elect a temporary chair by a majority vote of those present and voting.

(d) (1) Members shall be appointed for a term of four (4) years and may be subsequently appointed to additional four-year terms except in those instances where membership is reduced as provided in this section. In the case of members of the general assembly, appointments and reappointments shall be consistent with terms of office for the senate and the house of representatives. Members currently holding office are eligible for reappointment for one (1) additional term; provided, that those holding positions subject to downsizing shall not be eligible for reappointment.

(2) Should any member cease to be an officer, member or employee of the unit, body or agency such member is appointed to represent, such member's membership on the commission shall terminate immediately and a new member shall be appointed for a full term in the same manner as such new member's predecessor.

(e) (1) The members appointed from private life under subsection (a) shall be appointed without regard to political affiliation. Such members shall not hold any public office.

(2) Of each class of local government members appointed, no more than one half (1/2) shall be from any one (1) political party.

(3) Of each class of legislative members appointed by the speaker of the senate and the speaker of the house of representatives, two (2) shall be from the majority party of their respective houses.

(f) A majority of those currently appointed to the commission shall constitute a quorum.

(g) For each municipal vacancy, the Tennessee Municipal League shall submit a list of three (3) elected nominees to the appropriate appointing authority.

(h) For each general county government vacancy, the Tennessee County Services Association shall submit a list of three (3) elected nominees to the appropriate appointing authority.

(i) For the development district vacancy, the Tennessee Development District Association shall submit a list of three (3) elected nominees to the appropriate appointing authority; except as provided in subdivision (d)(1).

(j) For the county officials vacancy, the County Officials Association of Tennessee shall submit a list of three (3) elected nominees to the governor.

(k) In implementing this section, the state shall aggressively seek racial and gender diversity by enlisting ethnic minority and female participation on all levels. No person shall be excluded from participation in, or be denied the benefits of, any program or activity receiving funding as a result of implementation of this section on grounds of race, color or gender.



§ 4-10-104 - Duties.

The commission shall:

(1) Serve as a forum for the discussion and resolution of intergovernmental problems;

(2) Engage in such activities and make such studies and investigations as are necessary or desirable in the accomplishment of the purposes set forth in § 4-10-101;

(3) Consider, on its own initiative, ways and means of fostering better relations among local governments and state government;

(4) Draft and disseminate legislative bills, constitutional amendments and model local ordinances necessary to implement recommendations of the commission;

(5) Encourage, and where appropriate, coordinate studies relating to intergovernmental relations conducted by universities, state, local and federal agencies, and research and consulting organizations;

(6) Review the recommendations of national commissions studying federal, state and local government relationships and problems and assess their possible application to this state;

(7) Study issues relating to changing federalism, including federal devolution, block grants, preemptions, mandates, and the tenth amendment to the Constitution of the United States;

(8) Study tax equivalent payments by municipally owned electric operations to the various taxing jurisdictions within the state;

(9) Study the laws relating to the assessment and taxation of property;

(10) Conduct an annual study of the fiscal capacity of local governments to fund education; and

(11) Conduct an annual infrastructure study.



§ 4-10-105 - Meetings -- Committees -- Rules of procedure.

(a) The commission shall hold meetings quarterly and at such other times as it deems necessary. The commission may hold public hearings from time to time on matters within its purview.

(b) Each officer, board, commission, council, department or agency of state government, and each political subdivision of the state, shall make available all facts, records, information and data requested by the commission, and in all ways cooperate with the commission, in carrying out the functions and duties imposed by this chapter.

(c) The commission may establish committees as it deems advisable and feasible, whose membership shall include at least one (1) member of the commission, but only the commission itself may set policy or take other official action.

(d) The commission shall promulgate rules of procedure governing its operations; provided, that they are in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(e) All meetings of the commission, or any committee thereof, at which public business is discussed or formal action is taken shall conform to title 8, chapter 44.



§ 4-10-106 - Staff assistance.

In addition to its own staff, and at the request of the chair, the comptroller of the treasury and the institute of public service of the University of Tennessee are authorized to provide staff assistance as necessary.



§ 4-10-107 - Compensation -- Appropriations.

(a) (1) No member of the commission is entitled to a salary for duties performed as a member of the commission.

(2) Members who are not government employees or officers shall receive seventy-five dollars ($75.00) per diem for attendance at meetings of the commission.

(3) Each member is entitled to reimbursement for travel and other necessary expenses incurred in the performance of official duties in accordance with the state comprehensive travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(b) The commission is authorized to apply for, contract for, receive and expend for its purposes any appropriations or grants from the state, its political subdivisions, the federal government, or any other source, public or private.

(c) Political subdivisions of the state are authorized to appropriate funds to the commission to share in the cost of its operations, and may furnish staff personnel to the commission.

(d) In addition to any funds appropriated by the general assembly to the commission, the commission is authorized to receive annual allocations of funds from the Tennessee State Revenue Sharing Act, § 67-9-102(b)(3).

(e) Funds provided under §§ 4-10-109 and 67-9-102 to the commission shall not revert to the general fund at the conclusion of a fiscal year, but such funds shall be carried forward. Other funds available to the commission funds may revert to the general fund at the end of the fiscal year subject to the approval of the chair of the commission.



§ 4-10-108 - Reports.

The commission shall issue reports of its findings and recommendations, as appropriate, and shall issue a biennial report on its work. Copies of the biennial report shall be distributed to members of the commission, the library and archives and the legislative library. Upon request, copies shall be provided to other public officials, public agencies, and to the public. Copies of reports mandated by the general assembly shall be distributed to all legislative members.



§ 4-10-109 - Inventory of public infrastructure needs.

(a) The commission shall annually compile and maintain an inventory of needed infrastructure within this state. The information and data gathered by such an annual inventory is deemed necessary in order for the state, municipal and county governments of Tennessee to develop goals, strategies and programs that would improve the quality of life of its citizens, support livable communities and enhance and encourage the overall economic development of the state through the provision of adequate and essential public infrastructure. All funds necessary and required for this inventory shall be administered through the commission's annual budget, and such funds shall be in addition to the commission's annual operational budget amounts. The inventory shall include, at a minimum, needed public infrastructure facilities that would enhance and encourage economic development, improve the quality of life of the citizens and support livable communities within each municipality, utility district, county and development district region of the state, and shall include needs for transportation, water and wastewater, industrial sites, municipal solid waste, recreation, low and moderate income housing, telecommunications, other infrastructure needs such as public buildings, including city halls, courthouses and kindergarten through grade twelve (K-12) educational facilities, and other public facilities needs as deemed necessary by the commission. The data shall be compiled on a county-by-county basis within each development district area. The commission shall annually contract for the services of the state's nine (9) development districts to accomplish this inventory. However, if the executive director finds that a development district has not adequately fulfilled a prior inventory contract, then instead of the development district that has not fulfilled its contract obligations, the executive director may annually contract with another agency or entity of state or local government or higher education to perform the inventory within that district's area.

(b) In compiling the public infrastructure needs inventory on a county-by-county basis, at a minimum, the commission shall consult with each county mayor, mayor, local planning commission, utility district, county road superintendent and other appropriate local and state officials concerning planned or anticipated, or both, public infrastructure needs over the next five-year period, together with estimated costs and time of need within that time frame. From those cities and counties with adopted growth plans in accordance with title 6, chapter 58, the commission shall gather and report the infrastructure, urban services' and public facilities' needs reported in the growth plans. These infrastructure needs are factors in the determination of urban growth boundaries for cities and the planned growth areas for counties. Implementation of infrastructure, urban services and public facility elements of the city and county growth plans are to be monitored by means of the five-year inventory of public infrastructure needs.

(c) The public infrastructure needs inventory shall not include projects considered to be normal or routine maintenance. Moreover, infrastructure needs projects included in the inventory should involve a capital cost of not less than fifty thousand dollars ($50,000). The infrastructure needs inventory shall not duplicate the extensive needs data currently maintained by various state agencies on state facilities that are presently available to the commission. This limitation does not prohibit one (1) or more counties or municipalities from identifying a need for a vocational educational facility or a community college or a new public health building in a particular local area. In addition, the commission may request various state agencies to supply various needs data that may be available in such areas as highway or rail bridges, airports or other areas.

(d) The annual public infrastructure needs inventory by each development district or an agency or entity of state or local government or higher education shall be conducted utilizing standard statewide procedures and summary format as determined by the commission to facilitate ease and accuracy in summarizing statewide needs and costs.

(e) The public infrastructure needs inventory shall be completed by the development districts or an agency or entity of state or local government or higher education and submitted to the commission no later than June 30 of each year.

(f) The annual inventory of statewide public infrastructure needs and costs for provision of adequate and essential public infrastructure shall be presented by the commission to the general assembly at its next regular annual session following completion of the inventory each year.



§ 4-10-110 - Effect of tax abatements or reductions on local public education.

(a) The Tennessee advisory commission on intergovernmental relations (TACIR) is directed to perform a study of the overall effect on local public education when property taxes or in lieu of tax payments earmarked for education are abated or reduced and whether the effect on local public education is offset by enhanced economic development. This study shall be conducted from TACIR's existing resources.

(b) All appropriate state departments and agencies shall provide assistance to TACIR.

(c) TACIR shall report its findings and recommendations, including any proposed legislation or interim reports upon conclusion of its study.



§ 4-10-111 - Study of impact on public safety of non-emergency communications district affiliated public service answering points.

(a) The Tennessee advisory commission on intergovernmental relations (TACIR) is directed to perform a study of the impact on public safety of non-emergency communications district affiliated public service answering points (PSAPs). The study shall review the emergency communications equipment capabilities of non-affiliated PSAPs. This study shall be conducted from TACIR's existing resources.

(b) All appropriate state departments and agencies shall provide assistance to TACIR.

(c) TACIR shall report its findings and recommendations, including any proposed legislation or interim reports upon conclusion of its study. The report shall be delivered to each member of the government operations committees of the house of representatives and the senate by December 1, 2011.



§ 4-10-112 - Monitoring of current wholesale power supply arrangements between the TVA and municipal utilities and electric cooperatives.

The Tennessee advisory commission on intergovernmental relations (TACIR) is directed to continue to monitor, within existing resources, whether the current wholesale power supply arrangements between the Tennessee Valley authority and municipal utilities and electric cooperatives are likely to change in the future in a way that could affect payments in lieu of taxes from the Tennessee Valley authority to the state and to its local governments. No later than February 1, 2011, and annually thereafter, TACIR shall report written findings to the commerce and labor committee of the senate, the business and utilities committee of the house of representatives, the finance, ways and means committee of the senate, and the finance, ways and means committee of the house of representatives. The report shall include recommendations, if any, on adjustments to the state tax system that would keep the state and local governments whole from such future changes.






Chapter 11 - Historian and Historical Commission

Part 1 - State Historian and Historical Commission

§ 4-11-101 - State historian.

(a) There is hereby created the position of state historian.

(b) The governor shall appoint some person qualified by experience and training to this position.

(c) The term of office of such historian shall be for four (4) years from the date of such historian's appointment and until such historian's successor shall be appointed and qualified.

(d) Subsequent appointments as the terms expire shall be made by the governor.

(e) The department of finance and administration shall furnish the state historian suitable office space in some state office building.

(f) The office of state historian shall be honorary, and the incumbent shall receive no compensation therefor, except that the incumbent shall be reimbursed for necessary traveling expenses incurred while in the performance of official duties, which shall be certified to and paid in the manner prescribed for other state officials.

(g) It is the state historian's duty to prepare for publication and to disseminate historical data upon Tennessee history, present and past, and to conduct such negotiations for the publication thereof in book form as may be deemed proper. However, no publication in book form shall be made without proper authorization from the governor.



§ 4-11-102 - Commission -- Creation -- Membership.

(a) There is hereby created the Tennessee historical commission, which shall be composed of the governor or the governor's designee, the state historian, the state archaeologist, the commissioner of environment and conservation or the commissioner's designee, and the state librarian and archivist, all of whom shall be voting ex officio members; and twenty-four (24) members appointed by the governor. In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority. At least three (3) persons serving on the commission shall have an academic background in history or historic preservation, or both, preferably a master's degree. In making the appointments, there should be a conscientious effort by the appointing authority to ensure that persons meeting these criteria are inclusive of African-Americans and of Native American ancestry.

(b) In case of death or resignation of any appointed member of the commission, then such member's successor shall be appointed by the governor for a term of five (5) years from the date of the successor's appointment.

(c) Members of the commission appointed pursuant to this section shall be equally divided among the three (3) grand divisions of the state.

(d) Members who have been granted the title "member emeritus" by an action of the commission shall retain the same rights and privileges of other members, except the right to vote at meetings of the commission.

(e) All members of the commission may be paid necessary expenses while engaged in the work of the commission. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-11-103 - Commission -- Administration of funds -- Reports.

(a) The commission shall adopt rules for the transaction of business and shall keep a record of all its proceedings.

(b) It shall:

(1) Prepare such reports of its operation as may be required by the governor or the general assembly;

(2) Administer funds made available from public sources for historical purposes;

(3) Submit a budget consistent with its program; and

(4) Operate its program within the financial resources available.

(c) The commission shall exercise administrative supervision over all funds appropriated for the purposes of this part, and no allotment of funds may be made without the review of the commission.

(d) The commission shall require proper financial and accounting statements from all recipients of funds authorized under this part on or before June 30 of each year, and all recipients shall comply with the standard operating procedures of the commission.



§ 4-11-104 - Criteria for evaluation of historic sites.

The commission shall develop criteria for the evaluation of state historic sites and all related real and personal property that may be of such importance as would justify acquisition and ownership by this state, and it shall also develop criteria for evaluation of any such properties owned by agencies other than the state for which state aid is requested.



§ 4-11-105 - Commission personnel.

(a) In order to effectively carry on its program, the commission has the authority to create such positions and employ such personnel as are deemed necessary to conduct its affairs in accordance with the law and rules applicable to employees in the unclassified state service.

(b) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-11-106 - Commission -- Advisory boards or committees.

(a) The commission may also establish and appoint one (1) or more advisory boards or advisory committees to assist the commission in the performance of its duties.

(b) The commission is authorized, out of any funds appropriated to the commission, to pay the actual expenses of such board or committee members incurred while on official business.

(c) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-11-107 - Acquisition of historical or archaeological property.

The commission may accept gifts, bequests and endowments from any private source, and may acquire real and personal properties that have statewide historical or archaeological significance by gift, purchase, devise or bequest, the title thereto to vest in the state of Tennessee.



§ 4-11-108 - Operation of historical property.

(a) (1) The historical properties owned by the state shall be placed under the authority of the commission, which may in its discretion make a contract with any county, municipality or agency within the state or with any nonprofit corporation or organization or with any private individual, partnership, corporation or association for the administration, development or operation of such property, which contract shall be subject to periodic review.

(2) Any such contract made by the commission shall be expressly subject to the requirements of the public purchasing law, title 12, chapter 3.

(3) The commission shall determine criteria for the approval of such properties for state aid, and shall make reasonable rules for the regulation of use by the public of such historical properties under its charge, including the establishment of admission fees to be charged the public.

(b) (1) The commission, under this chapter, may contract for the preservation, maintenance and operation of the Sam Houston Schoolhouse State Historic Site.

(2) The commission, under the authority of this chapter, shall enter into a suitable contract for the maintenance, preservation and interpretation of the John Sevier Home Historic Site.



§ 4-11-109 - Preservation of public records -- Certified copies.

(a) Any state, county, town or other public official in custody of public documents is empowered in such official's discretion to turn over to the commission any official books, documents, records, official papers, newspaper files, printed books or portraits not in current use in the public official's office, and the commission shall provide for their permanent preservation.

(b) When so surrendered, copies of the items mentioned in subsection (a) shall be made and certified under seal, upon application of any person, which certificate shall have effect as if made by the officer originally in charge of them, and the commission shall charge for such copies the same fees as that officer is by the law allowed.



§ 4-11-110 - Appropriations.

For carrying out the purposes and objects of this chapter, the sum of ten thousand dollars ($10,000), or so much thereof as shall be needed, over and above all the funds derived from the sale of the publications and all of the fees collected under § 4-11-109, is annually or continuously appropriated, and, upon order of the chair of the commission, the commissioner of finance and administration is empowered and directed to draw the commissioner's warrant for the sum from the state treasury.



§ 4-11-111 - Review prior to demolishing, altering or transferring historically, architecturally or culturally significant state property.

(a) All state agencies and institutions of higher education and other state entities that have control of state property shall consult the commission prior to demolishing, altering or transferring any property that is or may be of historical, architectural or cultural significance. Such agencies, institutions and entities shall seek the advice of the commission on possible alternatives to the demolition, alteration or transfer of such property.

(b) The commission shall make staff available to assist agencies, institutions and entities in determining if property is or may be of historical, architectural or cultural significance.

(c) The commission shall have thirty (30) working days to review and comment on plans to demolish, alter or transfer state property that is or may be of historical, architectural or cultural significance prior to approval of such action by the state building commission. Such comment shall be in writing and filed with the proposing agency or entity and the state building commission.

(d) The standard of review by the historical commission shall be the secretary of the interior's standards of rehabilitation or other criteria adopted in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(e) The state building commission shall consider the comments of the historical commission prior to approving or disapproving plans to demolish, alter or transfer state property that is or may be of historical, architectural or cultural significance.

(f) Nothing contained in this section shall be construed as further extending the jurisdiction of the state building commission over transactions involving department of transportation projects. When the department is the proposing agency, the commissioner of transportation shall consider the comments of the historical commission prior to demolishing, altering or transferring state property that is of historical, architectural or cultural significance.



§ 4-11-112 - Site preservation fund.

(a) There is created a special account in the state treasury to be known as the Tennessee Civil War or War Between the States site preservation fund, hereinafter referred to as the "preservation fund".

(b) (1) Moneys in the preservation fund shall be used exclusively by the Tennessee historical commission to provide grants to private nonprofit organizations to match federal and other matching funds. All such grants shall be made solely for the fee simple purchase of, or purchase of protective interests in, any Tennessee Civil War or War Between the States historic site listed in the Report on the Nation's Civil War Battlefields, issued in 1993, or as amended or reissued pursuant to the Civil War Battlefield Preservation Act of 2002 (P.L. 107-359) as amended or supplemented by new information by the national park service's American battlefield protection program, hereinafter referred to as "the report" or any historic site associated with the Underground Railroad that is eligible for national historic landmark designation or for listing in the national register of historic places.

(2) The commission shall establish, administer, manage and make expenditures and allocations from the preservation fund.

(3) (A) Private nonprofit organizations seeking grant funding from the preservation fund shall be required to provide matching funds from any non-state sources on a dollar-for-dollar basis.

(B) For the purposes of this section, "matching funds" means both cash and the value of any non-cash contribution due to a bargain sale or the donation of land or interest therein made by the landowner as part of the proposed project.

(C) No state funds may be included in determining the amount of the match.

(4) Eligible costs for which moneys from the preservation fund may be allocated include acquisition of land and any improvements thereon or permanent protective interests, including, but not limited to, conservation easements, and costs associated with such acquisitions, including, but not limited to, the cost of appraisals, environmental reports, surveys, title searches and title insurance, and other closing costs.

(5) Grants from the preservation fund shall not exceed fifty percent (50%) of the appraised value of the land or permanent protective interest therein.

(6) Grants from the preservation fund may be awarded for prospective purchases or for acquisitions which the applicant has closed; provided, that for closed acquisitions, the applicant shall demonstrate that:

(A) The closing occurred no more than twelve (12) months prior to the date of application for the grant; and

(B) An identifiable threat to the resource or compelling need for preservation existed at the time of the purchase.

(7) Any eligible organization making an acquisition of land or interest therein pursuant to this section shall grant to the state or other qualified holder a perpetual easement placing restrictions on the use or development of the land. In cases where the easement is granted to a holder other than the state, all terms and conditions of the easement shall be reviewed by and found by the commission to be consistent with the intent and purpose of the Conservation Easement Act, compiled in title 66, chapter 9, part 3, and to accomplish the perpetual preservation of Civil War or War Between the States historic site or historic site associated with the Underground Railroad. Such other holder shall demonstrate to the commission that it has the capacity and expertise to manage and enforce the terms of the easement.

(8) Nothing in this section shall be construed to prevent the subsequent transfer of property acquired pursuant to this section to the United States, its agencies or instrumentalities.

(9) The commission shall establish, administer, manage and make expenditures and allocations from the preservation fund and shall establish guidelines for applications, prioritization and award of grants from the preservation fund in consultation with appropriate site preservation interests. Consideration shall be given, but not limited to, the following:

(A) Significance of the battlefield and the location of the proposed project in relation to core and study areas as identified in the report as well as proximity to other protected lands;

(B) Threat to and integrity of the features associated with the battle which occurred there; and

(C) The financial and administrative capacity of the applicant to complete the project and to maintain and manage the property consistent with the public investment and public interests, such as education, recreation, research, heritage tourism promotion or orderly community development.

(10) All grant recipients are subject to audit by the comptroller of the treasury as to the funds received pursuant to this section.

(c) (1) In addition to appropriations made to the preservation fund, the commission may accept other funds, public or private, by way of gift or grant to the fund. Any such gift or grant shall be deposited into the preservation fund to be distributed in accordance with this section.

(2) Moneys in the preservation fund may be invested by the state treasurer in accordance with § 9-4-602.

(3) Notwithstanding any law to the contrary, interest accruing on investments and deposits of the preservation fund shall be credited to such fund, shall not revert to the general fund, and shall be carried forward into the subsequent fiscal year.

(4) Any balance remaining unexpended at the end of a fiscal year in the preservation fund shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.






Part 2 - Tennessee Register of Historic Places

§ 4-11-201 - Creation -- Authority.

The Tennessee historical commission is authorized and directed to maintain and expand a register of districts, sites, buildings, structures and objects significant in Tennessee history, architecture, archaeology, engineering, and culture. This register shall be known as the "Tennessee register of historic places" and shall be the official inventory of irreplaceable historic resources that need to be given maximum encouragement for historic preservation.



§ 4-11-202 - Criteria for listing places -- Revision.

(a) The following criteria are used in determining eligibility in being placed on the Tennessee register of historic places:

(1) The quality of significance in Tennessee history, architecture, archaeology, engineering and culture is present in districts, sites, buildings, structures and objects that possess integrity of location, design, setting, materials, workmanship, feeling and association, and that:

(A) Are associated with events that have made a significant contribution to the broad patterns of our history;

(B) Are associated with the lives of persons significant in our past;

(C) Embody the distinctive characteristics of a type, period or method of construction or that represent the work of a master, or that possess high artistic values, or that represent a significant and distinguishable entity whose components may lack individual distinction; or

(D) Have yielded, or may be likely to yield, information important in prehistory or history; and

(2) Ordinarily cemeteries, birthplaces or graves of historical figures, properties owned by religious institutions or used for religious purposes, structures that have been moved from their original locations, reconstructed historic buildings, properties primarily commemorative in nature, and properties that have achieved significance within the past fifty (50) years shall not be considered eligible for the Tennessee register. However, such properties will qualify if they are integral parts of districts that do meet the criteria or if they fall within the following categories:

(A) A religious property deriving primary significance from architectural or artistic distinction or historical importance;

(B) A building or structure removed from its original location but that is significant primarily for architectural value, or that is the surviving structure most importantly associated with an historic person or event;

(C) A birthplace or grave of an historical figure of outstanding importance, if there is no other appropriate site or building directly associated with such historical figure's productive life;

(D) A cemetery that derives its primary significance from graves of persons of transcendent importance, from age, from distinctive design features, or from association with historic events;

(E) A reconstructed building when accurately executed in a suitable environment and presented in a dignified manner as part of a restoration master plan, and when no other building or structure with the same association has survived;

(F) A property primarily commemorative in intent if design, age, tradition or symbolic value has invested it with its own historical significance; or

(G) A property achieving significance within the past fifty (50) years, if it is of exceptional importance.

(b) Revisions to the criteria in subsection (a) may be made by the Tennessee historical commission in order to enhance the historical quality of the register.



§ 4-11-203 - Properties listed in national register.

The Tennessee register of historic places shall consist of all properties in Tennessee that are listed on the national register of historic places maintained by the United States department of interior as of July 1, 1994. Properties that are in the future nominated to the national register of historic places shall be also listed in the Tennessee register of historic places as of the date of their acceptance by the keeper of the national register; provided, that the owner or owners of such property have not objected to such listing as provided for in § 4-11-204.



§ 4-11-204 - Public and private properties eligible -- Notice to owner -- Objections.

Both publicly and privately owned property shall be included in the Tennessee register of historic places. However, prior to the inclusion of privately owned property on the Tennessee register of historic places, the owner or owners of such property shall be given the opportunity (including a reasonable period of time) to concur in or object to such listing. If the owner, or in the case of multiple ownership as in an historic district, a majority of owners, object to such listing, the property proposed for listing in the Tennessee register of historic places shall not be listed until such objection is withdrawn.



§ 4-11-205 - Publication and distribution of register.

The register will be published annually when funds are available, and copies of the register shall be placed in the various planning agencies of the state.



§ 4-11-206 - Removal of properties from register.

A property listed in the Tennessee register of historical places may be removed from such listing if it has lost the qualities of historical, architectural, or archaeological significance that made it eligible.



§ 4-11-207 - Keeper of the register.

The executive director of the Tennessee historical commission is designated as keeper of the Tennessee register of historic places.



§ 4-11-209 - Polk grave site -- Jackson statue.

(a) Notwithstanding any provision of the law or of this part to the contrary, the grave site of James K. Polk shall not be relocated unless the proposed relocation is approved in advance by a duly adopted joint resolution of the general assembly.

(b) Nothing contained within this part shall be construed to prohibit the transfer of any statue of Andrew Jackson, currently placed upon the grounds of the state capitol building, to the Jackson homeplace, the Hermitage.






Part 3 - Tennessee Wars Commission

§ 4-11-301 - Creation.

There is hereby created the Tennessee wars commission, hereafter referred to as the "commission," which shall coordinate planning, preservation and promotion of the structures, buildings, sites and battlefields of Tennessee associated with the French and Indian War, American Revolution, War of 1812, U.S.-Mexican War, and the War Between the States.



§ 4-11-302 - Powers and duties.

(a) The commission shall:

(1) Develop a plan regarding significant sites in Tennessee related to the French and Indian War, American Revolution, War of 1812, U.S.-Mexican War, and the War Between the States, hereafter referred to as the "wars." The plan will provide incentives to local landowners and local governments to preserve and restore battlefields and historic sites related to the wars. Through cooperative agreements between local governments, landowners and the commission, such entities will work together to preserve and restore historic sites;

(2) Preserve and conserve the legacy of the wars in the state of Tennessee;

(3) Recognize important events and geographic locations in the conduct of the wars in the state of Tennessee;

(4) Establish a geographic data base and an information system that can be used to locate, track, and cross-reference significant historical and cultural properties, structures and markers associated with the wars;

(5) Acquire or provide funds for the acquisition of battlegrounds, cemeteries and other historic properties associated with the wars;

(6) Expend funds received from state appropriations and other sources to make grants to municipalities, counties and nonprofit organizations for the purpose of maintaining and restoring existing memorials and cemeteries related to the wars;

(7) Encourage the establishment of reference sections relating to the wars in high schools;

(8) Ensure that all literature produced by the commission adequately reflects the role of African-Americans in the French and Indian War, American Revolution, War of 1812, U.S.-Mexican War, and contributions on both sides of the War Between the States; and

(9) Ensure the opportunity for adequate participation in the activities of the commission by African-Americans.

(b) In carrying out its purposes, the commission is authorized to:

(1) Accept loans or grants, or both, of money, materials or property of any kind from the United States or any agency or instrumentality thereof upon such terms and conditions as the United States or such agency or instrumentality may impose;

(2) Receive and accept loans, gifts, grants, donations or contributions of property, facilities, or services, with or without consideration from any person, firm or corporation or from the state of Tennessee or any agency or instrumentality thereof or from any county, municipal corporation or local government or governing body; and

(3) Hold, use, administer and expend such sum or sums as may hereafter be received as income, as gifts or as appropriations from the general assembly for any of the purposes of the commission.



§ 4-11-303 - Composition.

The Tennessee historical commission established by § 4-11-102, is designated to be the Tennessee wars commission.



§ 4-11-304 - Acquisition of lands -- Maintenance.

(a) The commission may, with the consent of the owner, acquire by donation, purchase or exchange lands and interests in battlefields and memorials of the wars, together with lands and interests in lands necessary to provide adequate public access to the battlefields and memorials.

(b) The commission may make funds available, subject to appropriations for such purposes, for the maintenance and protection of the battlefields and memorials that may be subject to agreements as provided in § 4-11-302.



§ 4-11-305 - Compensation of members -- Reports -- Appropriations.

(a) The members of the commission shall receive no salary but shall be reimbursed necessary travel and per diem expenses as prescribed in comprehensive travel regulations by the commissioner of finance and administration for employees of the state of Tennessee.

(b) The commission shall file an annual report with the governor and the speakers of the respective bodies of the general assembly containing a summary of the accomplishments of the commission during the preceding year and the plans of the commission for the following year.

(c) No state funds shall be expended for the purposes of the commission unless specifically appropriated by the general assembly.



§ 4-11-306 - Compliance with laws and regulations.

In the conduct of its affairs, the commission shall comply with all laws, policies and regulations applicable generally to state agencies, with specific reference made to the laws, policies and regulations applicable to the historical commission. Furthermore, all loans shall be subject to the approval of the state funding board and all land acquisitions and dispositions shall be subject to the approval of the state building commission.






Part 4 - Great War Commission [Effective until November 11, 2018.]

§ 4-11-401 - Creation of commission [Effective until November 11, 2018.]

There is created the Great War commission, hereinafter "the commission", to facilitate the appropriate recognition by Tennessee, along with other states and nations, of the centenary of the cataclysm of 1914 through 1919, later called World War I.



§ 4-11-402 - Commission members -- Eligibility to serve -- Officers -- No travel expenses or compensation. [Effective until November 11, 2018.]

(a) The commission shall be composed of nine (9) members: three (3) members to be appointed by the governor, three (3) members to be appointed by the speaker of the house of representatives, and three (3) members to be appointed by the speaker of the senate. Each appointing authority shall select persons who reside in each of the three (3) grand divisions of the state to serve on the commission. Vacancies shall be filled by the original appointing authority. All appointees to the commission shall be persons who have demonstrated an interest in Tennessee history, twentieth century world history, modern European world history, or the continuing significance of World War I.

(b) Any survivor of a World War I veteran may serve as an honorary, nonvoting member of the commission.

(c) From its membership, the commission shall elect a chair and such other officers as the commission deems necessary to effectuate the purposes for which the commission was created.

(d) Members of the commission shall not receive travel expenses or compensation for their service.

(e) For administrative purposes only, the commission shall be attached to the office of the secretary of state.



§ 4-11-403 - Powers, duties and authority of the commission. [Effective until November 11, 2018.]

(a) The Great War commission has the power and duty to formulate, develop and execute plans for projects and activities that facilitate the appropriate recognition by Tennessee, along with other states and nations, of the centenary of World War I, with particular emphasis on those Tennesseans who made the supreme sacrifice and those who returned home gravely wounded.

(b) The commission is authorized to:

(1) Cooperate with national and international activities that commemorate World War I with appropriate solemnity and accurate scholarship;

(2) Elevate young Tennesseans' knowledge and understanding of World War I, in connection with the teaching of Tennessee, American or world history in public schools and public institutions of higher education; and

(3) Receive and accept loans, gifts, grants, donations or contributions of property, facilities, or services, with or without consideration from any person, firm or corporation or from the state of Tennessee or any agency or instrumentality thereof or from any county, municipal corporation or local government or governing body.



§ 4-11-404 - Annual report. [Effective until November 11, 2018.]

Beginning July 15, 2015, the commission shall file an annual report with the chair of the government operations committee of the senate and the chair of the government operations committee of the house of representatives that details the commission's activities for the prior fiscal year. The report shall also include, but not be limited to, all commission plans and projects, in addition to an accounting of commission revenues by source and expenditures by item.



§ 4-11-405 - Termination of commission -- Preservation of items of historical value. [Effective until November 11, 2018.]

The commission shall cease to exist on November 11, 2018, at which time all of the commission's minutes, files, papers, recordings, publications, and any other items of historical value shall be delivered to the state library and archives to ensure the preservation of such items.









Chapter 12 - State Museum

Part 1 - General Provisions

§ 4-12-101 - Creation.

There is created a state museum for the purpose of bringing together the administration of the various collections of articles, specimens and relics owned by the state, to be under the supervision of, and administered by, the Tennessee state museum commission, established pursuant to chapter 20, part 3 of this title.



§ 4-12-102 - Director and other employees.

(a) The Douglas Henry state museum commission shall employ a museum director, experts and other employees as may be needed to properly care for and maintain the museum and to impart its educational value to the visiting public.

(b) The museum director has the authority to assume charge of all collections and articles acquired, and to coordinate and display such articles in such manner as the museum director deems to the best interest of the general public.

(c) (1) The museum director also has the power to solicit and accept gifts and contributions on behalf of the state museum upon such terms and conditions and for such uses and purposes as may be consistent with state law.

(2) The museum director shall install and maintain suitable containers for the collection of small cash donations to the state museum. The funds so collected shall be receipted and deposited as departmental revenue of the museum with the same budgetary and accounting controls as other funds of the museum. Expenditure of funds so collected shall be for the furtherance of the objectives of the museum's programs and shall be made under the same restrictions and controls as other expenditures of the museum.



§ 4-12-103 - Compensation of staff.

The executive director of the museum, experts and such other assistants as may be employed under this chapter, shall have their compensation fixed and paid by the Douglas Henry state museum commission consistent with the department of human resources' policies and standards.



§ 4-12-104 - Location -- When open.

(a) The museum shall occupy space in the James K. Polk State Office Building and Cultural Complex, at Nashville, and space on the ground floor of the south wing of the War Memorial Building, at Nashville, and both facilities shall be kept open every day, including Sundays, during such hours as may be determined by the commission.

(b) Notwithstanding this section, the commission may, in its discretion, close the museum on Mondays, and on January 1, Easter Sunday, the fourth Thursday in November, and December 25.



§ 4-12-105 - Administration of other museums and exhibits.

(a) In order to carry out this chapter, the World War Museum, previously administered by the adjutant general's office, the Civil War Exhibit, previously administered by the United Daughters of the Confederacy and Spanish-American War Exhibit, previously administered by the Spanish War Veterans, the Museum of Natural History, previously administered by the former game and fish commission, the Tennessee Archaeological Exhibit, the Tennessee Historical Exhibit and the relics and mementos of the World War II Commission are under the supervision of the state museum.

(b) Any other exhibit in the possession of the state, or that may come into the possession of the state, shall be placed under this commission and administered under this chapter, this subsection (b) having especial reference to exhibits of the natural resources of the state.

(c) The state museum is authorized and empowered to:

(1) Enter into contracts, within the limits and funds available therefor, with individuals, organizations and institutions for services furthering the objectives of the museum's programs;

(2) Provide advice and technical assistance, within the limits of funds available therefor, to the staff or board of directors or trustees of museums that are operated on state-owned property by entities other than the state; and

(3) Make and sign any agreement and do and perform any acts that may be necessary to carry out the purposes of this chapter.



§ 4-12-106 - Appropriation -- Other funds.

In order to establish, maintain and operate the state museum, five thousand dollars ($5,000) annually is appropriated out of the general funds of the state, which funds may be supplemented by any other sums for the museum, coming into the hands of the commission from any other source whatsoever.



§ 4-12-107 - Future reorganization permitted.

Nothing in this chapter shall prohibit a future reorganization that may be enacted to bring together all or any of the cultural activities of the state of Tennessee, including the historical commission, within a single department or division.



§ 4-12-108 - Sales facilities authorized.

(a) The state museum is hereby authorized to operate sales facilities in the state museum at no cost to the state of Tennessee.

(b) Nothing in this chapter shall prevent the operation of sales facilities in the state museum by any nonprofit corporation that has as its chief purpose the support of the programs of the Tennessee state museum.



§ 4-12-109 - Items to be sold.

The facility authorized by § 4-12-108 shall sell Tennessee produced items or items appropriate to the museum's programs, as approved by the director of the state museum.



§ 4-12-110 - Use of profits.

Any profits derived from this operation shall be used in the programs of the state museum.



§ 4-12-111 - Fees or admission -- Facilities for nonprofit groups.

(a) (1) The state museum is authorized to impose a fee or charge admission for special events or programs.

(2) The amount of the fee or charge shall be determined by the Douglas Henry state museum commission, and proceeds from the fees or charges shall only be used by the commission to offset the cost of the special events or programs or other educational programs of the state museum.

(3) There shall be no more than four (4) special events, programs or exhibits per year, and this limitation shall not apply to educational programs, such as classes, workshops, lectures, film series or to annual meetings or conferences of professional organizations.

(4) The square footage occupied by any such special event or program shall not exceed twenty-five percent (25%) of the total square footage of the museum.

(b) The state museum is authorized by this subsection (b) to have reduced fees or admission charges for any person who may have a disability, be an honorably discharged veteran of the United States armed forces, sixty-five (65) years of age or older, or a student in any school, grades kindergarten through twelve (K-12), for the special events or programs.

(c) The state museum, in the discretion of the director of the state museum, is further authorized to provide facilities, assistance and space to any nonprofit corporation that has as its principal purpose the support of the programs of the state museum and whose net proceeds are directed to benefit the programs or operation of the state museum. This cooperation and assistance may be provided regardless of whether the corporation charges a fee or imposes an admission charge to its programs.



§ 4-12-112 - Black history.

(a) The Tennessee arts commission, acting upon the recommendation of the museum director, is hereby authorized to contract with the Beck Cultural Exchange Center, Knoxville, for either the appropriate deposit, display, examination, or preservation, or any of these, at the center of such items or collections of articles, specimens and relics owned by the state and administered by the commission, as may be deemed by the commission and by the center to be of special interest to the black citizens of this state.

(b) The terms of any such contract shall ensure that adequate steps are undertaken to protect and preserve all such items for the benefit of future Tennesseans.






Part 2 - Museum Inventory Act

§ 4-12-201 - Short title.

This part shall be known and may be cited as the "Museum Inventory Act."



§ 4-12-202 - Exemption from inventory procedures.

It is the intention and purpose of the general assembly that the Tennessee state museum shall be exempted from inventorying its various collections under the rules established by the department of general services.



§ 4-12-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Tennessee state museum" means both the facility operated as the military branch of the Tennessee state museum in the War Memorial Building and the Tennessee state museum in the James K. Polk Building; and

(2) "The various collections of articles, specimens and relics placed under the charge of the director of the state museum" means those collections owned and acquired by the state, the Tennessee Historical Society, Inc., or other entities.






Part 3 - Museum Donation Act

§ 4-12-301 - Short title.

This part shall be known and may be cited as the "Museum Donation Act."



§ 4-12-302 - Tennessee state museum -- Defined.

As used in this part, unless the context otherwise requires: "Tennessee state museum" means both the facility operated as the military branch of the Tennessee state museum in the War Memorial Building and the Tennessee state museum located in the James K. Polk Building.



§ 4-12-303 - Powers of director.

It is the intention and purpose of the general assembly that the director of the state museum be empowered to accept donations of funds and objects for the benefit of the Tennessee state museum.









Chapter 13 - Historic Properties

Part 1 - The Hermitage

§ 4-13-101 - Conveyance of property.

(a) All property belonging to the state of Tennessee and known as the "Hermitage Farm," consisting of approximately five hundred (500) acres, located in the fourth civil district of Davidson County, and being the same property referred to in Acts 1889, chapter 180, § 1 and being the same property acquired by the state of Tennessee by virtue of Acts 1856, chapter 96, be and the same is conveyed in trust to the Ladies' Hermitage Association, a corporation organized and chartered under the laws of the state of Tennessee.

(b) The association shall be deemed the successor in interest to the Ladies' Hermitage Association board of trustees and shall assume all rights, responsibilities and liabilities of such board of trustees.



§ 4-13-102 - Object of trust creation -- Definition.

(a) The object for which this trust is created is to permit and encourage the Ladies' Hermitage Association to preserve and beautify the property herein conveyed, in trust, and to keep the property in such state of preservation as the association may deem best so as to display the respect, love and affection that a grateful state and people cherish for their illustrious hero and statesman, Andrew Jackson.

(b) (1) It is furthermore the object of this trust to permit and encourage the association to do all things deemed necessary or advisable by the association to elucidate the history of the time of Andrew Jackson, his life and works and the place thereof in American history.

(2) These activities may include, but shall not be limited to, the support of scholarly publications and other educational activities, the acquisition of related real and personal property and the maintenance and exhibition thereof.

(3) Any property so acquired including, but not limited to, that property known as Tulip Grove, shall be held in trust in the same manner as the trust established for the Hermitage Farm in § 4-13-101.

(4) Except as otherwise provided in this part, the association has all rights and powers in and to the property conveyed in this part and any earnings or proceeds therefrom as though the property were conveyed in fee simple absolute.

(c) As used in this part, "association" means the Ladies' Hermitage Association.



§ 4-13-103 - Conditions of conveyance.

The trust conveyance described in this part is subject to the following terms and conditions:

(1) The association may not mortgage, sell or otherwise transfer all or any part of the property conveyed in trust, with the exception of normal encumbrances for utility and other easements, without the permission of the state;

(2) The association shall maintain its records and financial accounts in conformity with generally accepted accounting principles, shall retain such records for a period of at least five (5) years after the close of the appropriate fiscal year, and shall make such records available for audit and review by the state upon request of the comptroller of the treasury or the comptroller's designated representative;

(3) The association shall undertake no substantial construction, alteration or modification of any structure at the Hermitage until a copy of the plans and specifications therefor has been transmitted to the state architect or the state architect's representative; and

(4) Except as waived or modified by the state in light of the special needs of historic restoration and preservation activities, the association shall comply with all applicable state law and regulations in the use of funds appropriated by the general assembly.



§ 4-13-104 - Reports furnished to state.

Except as otherwise provided in this part, the association shall be required to furnish only the following reports to the state, notwithstanding any law or regulation to the contrary:

(1) The association shall on an annual basis have prepared by an independent public accountant an audited financial report, which shall include, but not be limited to, a:

(A) Balance sheet;

(B) Statement of changes in fund balances; and

(C) Statement of revenues and expenditures;

(2) The association shall on an annual basis forward such audited financial report to the commissioner of finance and administration and the comptroller of the treasury;

(3) On an annual basis, the association shall provide to the state building commission a report on proposed property acquisition, construction, demolition, alteration, restoration or preservation works in progress, and a description of all such proposed acquisition, construction, demolition, alteration, restoration or preservation projects to be undertaken during the calendar year following the date of the report to the commission. Such reports shall include a description of the work, its purposes and sources of funding therefor. The commission shall have the authority to disapprove any property acquisition, construction, demolition, alteration, restoration or preservation project that is submitted for its review. No project may be initiated or continued without the approval of the commission;

(4) The state architect shall review all reports and specifications submitted to the commission pursuant to § 4-13-103(3). The state architect may disapprove any plan that does not conform substantially to the corresponding plan that was submitted to the commission pursuant to this section; and

(5) (A) The association shall submit to the commission a copy of its bylaws and purchasing procedures, and shall also submit thirty (30) days in advance of the effective date any changes in such bylaws or purchasing procedures that from time to time may be proposed.

(B) Any such bylaws, purchasing procedures or changes therein shall be deemed to have been accepted by the state thirty (30) days after receipt thereof by the commission.

(C) Upon request of any member of the commission, such bylaws, purchasing procedures or changes therein shall be considered by the commission and approved or rejected on an expedited basis.



§ 4-13-105 - Revocation of trust conveyance.

(a) In the event the association should at any time fail, neglect or refuse to preserve and beautify the premises as provided in § 4-13-102 or, in the event the association should fail to comply with the terms, conditions and reporting requirements of this part, or for any other reason, the state may revoke this trust, and, the property conveyed to the association by § 4-13-101 or acquired pursuant to § 4-13-102 shall revert and go back to the state without compensation to the association or any other person or persons, and the state shall not be required to pay any money whatever for any improvements that may have been erected on the land conveyed herein in trust.

(b) In the event that the state decides to revoke this trust conveyance, it shall transmit to the association notice thereof signed by the governor or the governor's designee, the attorney general and reporter, the comptroller of the treasury, and the speakers of the senate and house of representatives, such notice to be effective upon receipt.



§ 4-13-109 - Trust property not state property.

(a) Notwithstanding any provision of law to the contrary, the property conveyed in trust by § 4-13-101 or acquired pursuant to § 4-13-102 shall not be subject to controls applicable to state property until the effective date of any revocation of this trust conveyance.

(b) Nothing in this part shall be construed to prohibit the state from providing liability, comprehensive or other insurance or any other thing of value to the association for the benefit of the property conveyed herein in trust.



§ 4-13-110 - Conveyance of all interest of board of trustees.

The right, title and interest of any real or personal property or rights of the Ladies' Hermitage Association board of trustees that have not already been conveyed to the association are hereby transferred and conveyed to the association, a corporation organized and chartered under the laws of this state, subject to the trust terms and conditions set forth in this part.



§ 4-13-111 - Open meetings.

Meetings of the association and its board of directors shall be open to the public.






Part 2 - James K. Polk Home

§ 4-13-201 - Property conveyed to association.

There is hereby conveyed in trust to the James K. Polk Memorial Association, a corporation organized under the laws of Tennessee, for the general welfare and not for profit, and its successors in trust, a tract of land in the second ward of the city of Columbia, located on the corner of West Seventh Street and South High Street, known as the James K. Polk Home, being the same land conveyed to the state of Tennessee by George L. Reynolds and Bessie F. Reynolds, his wife, by deed dated January 8, 1929, recorded in the registrar's office of Maury County, Tennessee, book 177, page 71.



§ 4-13-202 - Purposes of conveyance in trust.

This conveyance in trust is made so that the James K. Polk Memorial Association shall restore and preserve the property herein conveyed as a permanent memorial to James K. Polk, governor of Tennessee and eleventh president of the United States, and as a shrine of American patriotism.



§ 4-13-203 - Annual report to governor.

The James K. Polk Memorial Association shall make an annual report to the governor of its performance of the duties herein imposed, and of its compliance with the terms of the uses and trusts herein created.



§ 4-13-204 - Revocability of trust.

In the event the James K. Polk Memorial Association or its successors in trust shall fail to execute the provisions of this trust, the trust shall be terminable by the general assembly.






Part 3 - Sam Davis Home

§ 4-13-301 - Property conveyed in trust -- Appointment of trustees.

(a) The tract of land, being the same purchased from O.M. Davis, Jr., in 1927, by the Sam Davis Commission in the name of the state of Tennessee, be and is hereby conveyed in trust to the Sam Davis Memorial Association.

(b) The governor shall appoint, upon recommendation of the Sam Davis Memorial Association, nine (9) persons over the age of eighteen (18) years, who shall constitute the board of trustees of the Sam Davis Memorial Association.



§ 4-13-302 - Object of trust creation.

The object for which this trust is created is to permit and encourage the Sam Davis Memorial Association to improve and beautify the Sam Davis home and other houses and grounds, in such manner as it may deem best, and to keep them in such high state of improvement and beauty, as will display to the world the respect, love and affection that should ever live in the hearts of an admiring people for their departed boy hero of the Confederacy.



§ 4-13-303 - Trustees -- Officers -- Quorum.

(a) The trustees shall elect one (1) of their members as president and one (1) of their members secretary.

(b) Five (5) members shall constitute a quorum for the transaction of business, and the board of trustees is hereby authorized and empowered to enforce such bylaws as may be necessary to put into operation and continual execution the objects and purposes for which this trust is created.



§ 4-13-304 - Trustees' tenure -- Vacancies.

The trustees appointed as provided in § 4-13-301 shall each hold such trustee's office for four (4) years, and until such trustee's successor is appointed and qualified, and all vacancies by death, removal or expiration of term or otherwise, shall be filled by the governor upon recommendation of the Sam Davis Memorial Association as provided in § 4-13-301.



§ 4-13-305 - Appropriation.

There is hereby appropriated the sum of one thousand eight hundred dollars ($1,800) per annum for the maintenance or upkeep, or both, of the Sam Davis home, to be paid out of any funds in the treasury not otherwise appropriated, upon the warrant of the comptroller of the treasury, approved by the president of the board of trustees of the Sam Davis Memorial Association.



§ 4-13-306 - Reversion of property -- Conditions.

In the event the Sam Davis Memorial Association should at any time fail, neglect or refuse to improve the houses and grounds, and to keep them in a high state of beauty and improvement, then the houses and land and such other improvements as may be upon the grounds shall revert to the state of Tennessee without compensation to the trustees, Sam Davis Memorial Association or other corporation or person. The state shall not be required to pay any money whatever for such improvements as the trustees, Sam Davis Memorial Association or other person or persons may have made upon the houses or lands.



§ 4-13-307 - Revocability of trust.

The state may revoke this trust at will.






Part 4 - Cragfont

§ 4-13-401 - Purchase of property.

The Tennessee historical commission, as defined by chapter 11, part 1 of this title, is hereby authorized and empowered to use any funds appropriated or available to the commission to purchase and acquire a tract of land in Sumner County, on which is located Cragfont, the home of General James Winchester, for a sum not to exceed thirty thousand dollars ($30,000).



§ 4-13-402 - Expenditures for repair, restoration and renovation.

(a) The Tennessee historical commission is authorized to expend any funds appropriated or available to it in the repair, renovation and restoration of the mansion house, Cragfont, and the improvement of the premises for use by the general public as a park, as picnic grounds, and for other related purposes.

(b) The commission is authorized, in lieu of contracting itself for the repair, renovation and restoration of the mansion house, to authorize the Sumner County Chapter of the Association for the Preservation of Tennessee Antiquities to contract for same, within the limit of the funds set aside for such purpose, and to furnish the funds to the Sumner County Chapter of the Association for the Preservation of Tennessee Antiquities, to be used for that purpose, under such safeguards as the commission may prescribe.



§ 4-13-404 - Actual custody and control of property.

The Tennessee historical commission shall hold legal title to the property, but is authorized and empowered to assign the actual custody and control of the property to a Tennessee not-for-profit corporation organized for the express purpose of restoring, maintaining and operating Cragfont; provided, that such not-for-profit corporation was in existence as of July 1, 1995. Any such corporation shall have the right to operate and manage the property on behalf of the Tennessee historical commission for the benefit of the general public, and to keep the property and improvements in a high state of improvement and repair, and to operate and maintain the grounds improved by the Tennessee historical commission in a manner consistent with such guidelines as may be promulgated by the Tennessee historical commission, or as the Tennessee historical commission shall contract with the corporation.



§ 4-13-405 - Continued operation as museum house.

It is the intent of this part that Cragfont shall continue to be operated as a museum house open to the general public and preserved for the citizens of Tennessee and future generations.






Part 5 - McCampbell House

§ 4-13-501 - Expenditure of funds.

(a) The Tennessee state museum is authorized to expend any funds appropriated or available to it in the administration, operation, maintenance, repair, renovation and restoration of the mansion home, McCampbell House in Donelson, that was bequeathed to the museum and for the improvement of the premises.

(b) The museum is authorized, in lieu of contracting itself for the repair, renovation and restoration of the mansion house, to authorize an appropriate organization to contract for the same, within the limit of the funds set aside for such purpose, and to furnish the funds to such organization, to be used for that purpose, under such safeguards as the museum may prescribe.



§ 4-13-502 - Administration, operation and maintenance.

The Tennessee state museum shall hold legal title to the property, but is authorized and empowered to assign the actual custody and control of the property to a Tennessee not-for-profit corporation organized for the express purpose of restoring, maintaining and operating the McCampbell House. Any such corporation shall have the right to operate and manage the property on behalf of the Tennessee state museum for the benefit of the general public, and to keep the property and improvements in a high state of improvement and repair, and to operate and maintain the grounds improved by the Tennessee state museum in a manner consistent with such guidelines as may be developed by the Tennessee state museum, or as the Tennessee state museum shall contract with the corporation.






Part 6 - Cordell Hull Birthplace

§ 4-13-602 - Administration, operation and maintenance.

(a) The administration, operation and maintenance of the Cordell Hull birthplace and all surrounding property that have been deeded to the state are hereby vested in the department of environment and conservation, division of parks and recreation.

(b) The department shall promulgate such rules and regulations as are necessary for the efficient operation, administration, and maintenance of the Cordell Hull birthplace.

(c) One (1) seasonal, full-time park manager position and one (1) full-time custodial position shall be created and funded within the department for the operation and management of the Cordell Hull birthplace. The department shall establish qualifications for such positions and employ appropriate personnel to perform the duties and functions of such positions.



§ 4-13-603 - Expenditure of funds.

The department of environment and conservation is authorized to expend any funds appropriated or available to it in the administration, operation, maintenance, repair, renovation or restoration of the Cordell Hull birthplace and all surrounding property that have been deeded to the state.



§ 4-13-604 - Designation of personnel -- Rules and regulations.

The department of environment and conservation has the right to designate the personnel who shall have actual charge of the premises and has the right to promulgate rules and regulations with respect to the Cordell Hull birthplace.



§ 4-13-605 - Historical papers and correspondence -- Removal of papers or letters.

(a) The department of environment and conservation may enter into all necessary agreements with the state library and archives to ensure the preservation of the historical papers and personal correspondence of Cordell Hull for posterity.

(b) No historical paper or item of personal correspondence shall be removed from the Cordell Hull birthplace without the express written consent of the Friends of Cordell Hull, the successor organization to the Cordell Hull Birthplace and Memorial Association and the true owner of such collection. The Friends of Cordell Hull may, in consultation with the department, develop and implement policies and guidelines for the loan or other removal of such historical papers and items of personal correspondence from the Cordell Hull birthplace. Such historical papers and items of personal correspondence may only be removed from the site with the stipulation, agreed to by the Friends of Cordell Hull and the borrower, of a specific date for the return of such item or items.






Part 10 - General Provisions

§ 4-13-1001 - Sale or transfer of land containing historically significant buildings or adjacent to such land.

Notwithstanding any other provision of law to the contrary, subject to the approval by the state building commission, the state is authorized to sell or negotiate a transfer of any parcel of land that contains a building having historical significance, or is immediately adjacent to a parcel of land that contains a building having historical significance under the following conditions:

(1) No public funds are being appropriated for maintenance or preservation of the property;

(2) The state is not maintaining or preserving the property; and

(3) The use of the property is not available to the general public.



§ 4-13-1002 - Qualifying nonprofit organizations.

Properties specified in § 4-13-1001 shall be sold or transferred to a nonprofit organization that has the capability and plans to maintain and preserve the property and to open the property for general viewing of or other use by the general public.









Chapter 14 - Industrial Development

Part 1 - General Provisions

§ 4-14-103 - Industrial development division -- Staff -- Offices -- Interagency cooperation.

(a) The industrial development division of the department of economic and community development may appoint and fix the compensation of such employees as it may deem necessary for its work. The division may also contract with industrial engineers and other consultants for such services as it may require.

(b) The division shall be supplied with the necessary office space, accommodations and necessary equipment.

(c) Upon request of the division, the governor may, from time to time, for the purpose of special surveys under the direction of the division, assign or detail to the division any member of any state administrative department or bureau or agency, or may direct any such department, bureau or agency to make for the division special surveys or studies requested by the division.



§ 4-14-104 - Industrial development division -- Travel expenses.

In the event the director of the industrial development division, or the director's authorized representative, travels within or without the state for the purpose of promoting industrial development, the director shall certify the director's expense voucher, or the voucher of the director's authorized representative, as all other expense vouchers are certified for payment, but the same shall receive immediate and preferred attention by the commissioner of finance and administration, in view of the expected travel expense of the director or the director's representative.



§ 4-14-105 - Department of economic and community development -- Duties.

It is the duty and function of the department of economic and community development to:

(1) Promote in a sound manner the location of additional industries and businesses in the state, to utilize the state's resources to the best advantage and to increase employment opportunities for all elements of the state's population;

(2) Aid and encourage the existing industries of the state; and

(3) Cooperate with existing state and federal agencies and local governments and agricultural, business, industrial and educational interests of the state in promotion of industrial development in this state.



§ 4-14-106 - Department of economic and community development -- Powers.

To achieve the aims stated in § 4-14-105, the department of economic and community development is authorized to:

(1) Undertake studies and research of the state's industrial resources, industrial opportunities, potentialities and problems affecting industrial growth;

(2) Disseminate information in the interest of industrial development by publication, advertisement and other means;

(3) Provide advice and technical assistance to existing, prospective and potential industries, to local governments, chambers of commerce and other agencies, groups and individuals in the promotion of the general aims of this chapter; and

(4) Cooperate with the University of Tennessee and other institutions of higher learning, technological and trade schools and the public schools of the state in the interest of industrial experimentation and education.



§ 4-14-107 - Industrial development division -- Appropriation.

There is hereby appropriated for expenditure by the industrial development division from funds in the state treasury not otherwise appropriated the sum of seventy-five thousand dollars ($75,000) per annum.



§ 4-14-109 - Industrial development division -- Building finance committee.

(a) There is created in the industrial development division, referred to in this section as the "division," a building finance committee referred to in this section as the "committee," which shall exercise the powers and duties and discharge the responsibilities enumerated in this section and in title 7, chapters 53 and 55 for such committee, subject to such review and rules and regulations as may be prescribed by the division.

(b) The committee shall consist of the vice chair of the former Tennessee board of economic growth, serving ex officio as chair of the committee, and six (6) additional members appointed by the governor, two (2) from each of the three (3) grand geographical divisions of the state, who shall be competent to serve on the committee by reason of experience in the fields of investment finance or industry.

(c) The term of each appointive member shall be four (4) years.

(d) Any vacancy in the appointive membership shall be filled by the governor for the unexpired term.

(e) The members of the committee shall serve without pay, except for actual expenses incurred in the course of attending to the official business of the committee.

(f) The director of the division shall serve as secretary of the committee, and such additional staff may be assigned or employed as may be deemed necessary by the committee, to carry out effectively title 7, chapters 53 and 55.

(g) A majority of the members of the committee shall constitute a quorum for the transaction of any and all business of the committee, and one (1) member shall be designated as a vice chair to preside at meetings and otherwise act as chair in the absence of the chair.

(h) All orders, findings, acts and certificates of the committee shall be attested by the signature of the chair or vice chair, and the secretary, and when so attested, all orders, acts, findings and certificates of the committee shall be competent evidence and shall be given full faith and credit in any court or proceeding, and unless affirmatively shown to the contrary, it shall be presumed that the proceedings of the committee were in all things regular.

(i) The secretary, or in the secretary's absence, some person designated by the secretary to act in the secretary's place, shall keep regular and accurate minutes of the committee's proceedings, in a minute book provided for that purpose, which shall be a public record, and all orders, findings and acts of the committee shall be entered upon its minutes.

(j) The committee is authorized and empowered to use and expend such funds as may be made available for its purposes by the staff division.

(k) The committee shall hold regular meetings at the offices of the division, and at such other times and places as its duties may require, with the express authority to adjourn or recess from time to time, and place to place, and to convene special meetings by unanimous consent.

(l) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(m) The committee shall adopt and implement a conflict of interest policy for committee members. The policy shall mandate annual written disclosures of financial interests, other possible conflicts of interest, and an acknowledgement by committee members that they have read and understand all aspects of the policy. The policy shall also require persons who are to be appointed to the committee to acknowledge, as a condition of appointment, that they are not in conflict with the conditions of the policy.






Part 2 - Tennessee Science and Technology Advisory Council [Repealed]



Part 3 - Tennessee Technology Development Corporation

§ 4-14-301 - Corporation established.

There is hereby established to carry out the purposes of this chapter a private not-for-profit corporation to be known as the "Tennessee technology development corporation" and, in this part, as "the corporation."



§ 4-14-302 - Charter and bylaws -- Review -- Hearing.

If the corporation satisfies the conditions imposed by § 4-14-304 and title 48, chapter 51, the corporation shall perform the functions enumerated in § 4-14-305. Before delivering a charter to the secretary of state for filing, the department of economic and community development shall conduct a public hearing for the purpose of giving all interested parties an opportunity to review and comment upon the charter, bylaws, and methods of operation of the corporation. Notice of the hearing shall be given at least thirty (30) days prior to the hearing by publishing a written advertisement of such hearing in newspapers of general circulation in Nashville, Memphis, Chattanooga, Knoxville and the Tri-Cities area.



§ 4-14-303 - Board of directors -- Officers.

(a) The corporation shall be governed by a board of directors consisting of twenty-two (22) natural persons.

(b) Fourteen (14) members of the board of directors shall represent and be appointed from the private sector. Three (3) representatives of the private sector shall be appointed by the governor, two (2) representatives shall be appointed by the speaker of the house of representatives, two (2) representatives shall be appointed by the speaker of the senate, and seven (7) representatives from the private sector shall be nominated by the board of directors' nominating committee and approved by majority vote of the board of directors.

(c) Seven (7) members of the board of directors shall represent and be appointed from the public sector. Three (3) representatives of the public sector shall be appointed by the governor, two (2) representatives shall be appointed by the speaker of the house of representatives and two (2) representatives shall be appointed by the speaker of the senate. One (1) representative of the public sector appointed by the governor may be selected from lists of qualified persons submitted by interested municipal and county organizations including, but not limited to, the Tennessee municipal league and the Tennessee county services association. The governor shall consult with such interested organizations to determine a qualified person to fill the position on the board.

(d) The commissioner of economic and community development shall serve ex officio on the board of directors of the corporation.

(e) The corporation shall elect a chair, vice chair, secretary and such other officers as it deems necessary from among its members.

(f) One (1) representative of the private sector and one (1) representative of the public sector appointed by the governor shall initially serve a two-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the speaker of the house of representatives shall initially serve a two-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the speaker of the senate shall initially serve a two-year term. Three (3) representatives from the private sector nominated by the board of directors' nominating committee and approved by majority vote of the board of directors shall initially serve a two-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the governor shall initially serve a three-year term. One (1) representative of the private sector appointed by the speaker of the senate and one (1) representative of the public sector appointed by the speaker of the house of representatives shall initially serve a three-year term. Two (2) representatives from the private sector nominated by the board of directors' nominating committee and approved by majority vote of the board of directors shall initially serve a three-year term. One (1) representative of the private sector and one (1) representative of the public sector appointed by the governor shall initially serve a four-year term. One (1) representative of the private sector appointed by the speaker of the house of representatives and one (1) representative of the public sector appointed by the speaker of the senate shall initially serve a four-year term. Two (2) representatives from the private sector nominated by the board of directors' nominating committee and approved by majority vote of the board of directors shall initially serve a four-year term. After the initial appointments, all members shall serve four-year terms, except the commissioner of economic and community development who shall serve by virtue of such office, and the two (2) members of the former Tennessee science and technology advisory council who shall serve according to their respective terms on the council. Board members are eligible to serve successive terms if reappointed by the original authority.

(g) The board of directors shall appoint an executive committee of five (5) of its members to administer the day-to-day operations of the corporation. The chair of the corporation shall also serve as the chair of the executive committee.

(h) The board of directors shall not meet more than eight (8) times in a calendar year. The executive committee shall not meet more than four (4) times in a calendar year.

(i) In making appointments to the board of directors, the governor, speaker of the house of representatives and the speaker of the senate shall consider the racial diversity of the board of directors in order to ensure that representatives selected reflect the racial composition of Tennessee.

(j) The board of directors shall adopt and implement a conflict of interest policy for board members. The policy shall mandate annual written disclosures of financial interests, other possible conflicts of interest, and an acknowledgement by board members that they have read and understand all aspects of the policy. The policy shall also require persons who are to be appointed to the board of directors to acknowledge, as a condition of appointment, that they are not in conflict with the conditions of the policy.



§ 4-14-304 - Contents of articles and bylaws.

The articles and bylaws shall provide that:

(1) The purposes of the corporation are to contribute to the strengthening of the economy of the state through the development of science and technology, and to promote the development of Tennessee businesses by supporting the transfer of science, technology, and quality improvement methods to private and public enterprises;

(2) The corporation may receive money from any source, may borrow money, may enter into contracts, and may expend money for any activities appropriate to its purpose;

(3) The corporation may appoint staff and do all other things necessary or incidental to carrying out the functions listed in § 4-14-305;

(4) Any changes in the articles of incorporation or bylaws shall be approved by the general assembly;

(5) The corporation shall submit an annual report to the governor and to the general assembly, such report is due on November 1 of each year and shall include detailed information on the structure, operation, and financial status of the corporation. The corporation shall conduct an annual public hearing to receive comments from interested parties regarding the report. Notice of such hearing shall be given at least thirty (30) days before the hearing; and

(6) The corporation is subject to an annual audit by the comptroller of the treasury, and that the corporation shall bear the full costs of this audit.



§ 4-14-305 - Functions of corporation.

The corporation, after being certified by the secretary of state, shall:

(1) Assist in evaluating statewide innovation capacity as measured by new technology business starts, research disclosure and patent generation, venture capital availability and investment, public and private research and development expenditures, and research commercialization efforts;

(2) Assist in the development, attraction and retention of diverse high skill and high wage jobs in Tennessee and attract prominent leaders in industry, research and education to Tennessee, ensuring the talent exists within Tennessee to foster innovation;

(3) Support and improve technology transfer and commercialization mechanisms from research organizations, universities and businesses;

(4) Increase the availability of capital to perform applied research, develop technology and stimulate new technology business creation and growth in Tennessee;

(5) Assist in the development of physical infrastructure required for a technology and innovation driven economy;

(6) Stimulate entrepreneurship and create an entrepreneurial culture in Tennessee;

(7) Assist in establishing cooperative and collaborative associations between universities, research organizations, and private enterprises in Tennessee for the purpose of coordinating research and development programs that will aid in the creation of new products, services and jobs in Tennessee; and

(8) Provide financial assistance through contracts, grants and loans to programs of scientific and technological research and development.



§ 4-14-306 - Corporate debts.

Debts incurred by the corporation under authority of this chapter do not represent or constitute a debt of the state within the meaning of the provisions of the Constitution of Tennessee or Tennessee Code Annotated.



§ 4-14-307 - Duration of certification.

The certification by the secretary of state pursuant to § 4-14-302 shall remain in effect until the general assembly provides for termination of such certification.



§ 4-14-308 - Confidentiality of records.

Any documentary materials or data made or received by any member or employee of the corporation to the extent that such material or data consists of trade secrets or commercial or financial information regarding the operation of any business conducted by an applicant for, or recipient of, any form of assistance that the corporation is empowered to render, or regarding the competitive position of such applicant in a particular field of endeavor, shall not be deemed public records and shall not be subject to title 10, chapter 7; provided, that if the corporation purchases a qualified security from such applicant, the commercial and financial information, excluding trade secrets, shall be deemed to be a public record of the corporation and subject to title 10, chapter 7, after the expiration of three (3) years from the date of purchase of such qualified security, or, in the case of such information being made or received by any member or employee of the corporation after the purchase of such qualified security, three (3) years from the date such information was made or received. Any discussion or consideration of such trade secrets or commercial or financial information may be held by the board, or any subcommittee of the board, in executive sessions closed to the public. All applications (except the identity of the applicants) and supporting documentary materials or data, including personal financial records, trade secrets, commercial or financial information and proprietary information of applicants, and all executive sessions or portions thereof conducted by the board, or any subcommittee of the board, for the purpose of reviewing applications for assistance shall be confidential and exempt from title 8, chapter 44.



§ 4-14-309 - Rules and regulations.

The commissioner of economic and community development shall be authorized to promulgate rules and regulations to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.









Chapter 15 - State Building Commission

§ 4-15-101 - Creation -- Membership -- Terms.

(a) (1) There is created a state building commission composed of seven (7) ex officio members who shall be the governor, the secretary of state, the comptroller of the treasury, the state treasurer, the commissioner of finance and administration, the speakers of the senate and the house of representatives.

(2) The governor shall serve as chair and the commission shall elect from its membership a vice chair and secretary.

(b) The attorney general and reporter shall serve as legal counsel to the commission in accordance with the requirements of § 8-6-301.

(c) In the event that the voting membership of any ex officio members is found by a court of competent jurisdiction to be unconstitutional or invalid, they shall continue as ex officio nonvoting members, and in addition, the senate and house of representatives shall by joint resolution appoint another person or persons to be a voting member or members.



§ 4-15-102 - Powers and duties.

(a) The commission has the power and authority, except as otherwise provided in this chapter, to approve and supervise all projects involving:

(1) Any improvement to real property funded by public or private funds or both in which the state of Tennessee or any of its departments, institutions or agencies has an interest;

(2) The demolition of any building or structure located on real property in which the state of Tennessee or any of its departments, institutions or agencies has an interest, or the demolition of any building or structure by a foundation created for the primary purpose of benefiting the University of Tennessee or any institution of the state university and community college system of Tennessee, provided such building or structure when constructed or acquired was originally approved by the commission pursuant to this section, except for the demolition of any building or structure acquired by the department of transportation for highway rights-of-way; and

(3) Any improvement to real property in excess of five hundred thousand dollars ($500,000) by a foundation created for the primary purpose of benefiting the University of Tennessee or any institution of the state university and community college system of Tennessee, the operation of which will be, or is intended by the foundation to be or become, the responsibility of the University of Tennessee or any institution of the state university and community college system of Tennessee. The intent of the foundation to retain operation of the improvement or to transfer operations to the state shall be contained in the records of the foundation.

(b) (1) No contract for the improvement of real property in which the state of Tennessee or any of its departments, institutions or agencies has an interest, and no contract for the demolition of any building or structure on real property in which the state of Tennessee or any of its departments, institutions or agencies has an interest shall be awarded until the plans therefor have been submitted to and approved by the commission.

(2) This subsection (b) shall not apply to the demolition of any building or structure acquired by the department of transportation for highway rights-of-way.

(3) This subsection (b) shall apply to improvements or demolitions of any building or structure approved by the commission pursuant to this section by a foundation created for the primary purpose of benefiting the University of Tennessee or any institution of the state university and community college system of Tennessee.

(c) (1) (A) The commission, using procedures that promote competition to the greatest extent possible, has the power and authority to advertise and award contracts relating to the projects described in subsection (a), including contracts for construction, erection or demolition and contracts to furnish, install or provide goods or materials that are incidental to projects that are within the jurisdiction of the commission.

(B) The commission also has the power and authority to award contracts for professional design, surveying or planning services relating to the projects described in subsection (a), following procedures of the commission.

(C) This subsection (c) shall not apply to contracts made by the department of transportation pursuant to title 54, chapter 5.

(2) Any rule, regulation, specification or policy of the commission promulgated pursuant to this subsection (c) that restricts eligibility to bid on a project to the manufacturer of the material to be utilized in such project shall be waived, if in the discretion of the commission:

(A) The person, company, corporation or other entity submitting a bid offers a warranty or guarantee substantially equivalent to the warranty or guarantee offered by the manufacturer; and

(B) The person, company, corporation or other entity submitting such bid is financially capable of performing such warranty or guarantee.

(d) (1) The following transactions shall be subject to approval by the state building commission, in addition to the other approvals required by law:

(A) The acquisition of any interest in real property by the state of Tennessee or any of its departments, institutions or agencies, except for the acquisition of any interest in real property by the department of transportation for highway rights-of-way;

(B) The disposal of any interest in surplus real property described in § 12-2-112; provided, that:

(i) The commission may establish policies that permit the disposal, without approval by the commission, of interests in surplus real property other than the fee interest, including, but not limited to, leases, easements and rights-of-way; and

(ii) Such policies that permit the disposal of any interest, without the approval by the commission, shall not include disposal or conveyance in any manner of any interest or rights in minerals, coal, natural gas, oil, timber and any other energy related resources;

(C) All leases described in § 12-2-115(b); and

(D) All leases or other contracts that may involve the use of private funds for the proposed construction and that relate to improvements to real property in which the state of Tennessee or any of its departments, institutions or agencies have an interest.

(2) Notwithstanding any other law to the contrary, subdivision (d)(1) shall not apply to the University of Tennessee and the state university and community college system of Tennessee in the acquisition and disposal of any interest in real property acquired by gift or devise, unless the acquisition of any interest in real property by gift or devise obligates the University of Tennessee, the state university and community college system of Tennessee, or the state of Tennessee to expend state funds for capital improvements or continuing operating expenditures. Furthermore, information on such gift property will be filed with the commission.

(e) (1) It is the duty of the office of legislative services to notify each member of the general assembly who requests such notification of any particular project to be considered by the commission, which project is proposed to be located within the district represented by the particular senator or representative.

(2) Such notification shall be given by mail not less than five (5) days prior to the commission meeting at which the subject project will be considered, unless it is an emergency meeting of the commission, in which case notification shall be made to the legislators as quickly as feasible.

(f) (1) The commission may award and approve contracts that provide for retainage as follows: not more than ninety-five percent (95%) of the contract price shall be paid on any contract until it is completed and the work is accepted; provided, that such contracts are with reputable building contractors who are principally located within this state and who have demonstrated by past experience their ability to properly perform equivalent building construction or improvement projects, whether public or private.

(2) (A) Prior to the execution of any such contract in excess of one hundred thousand dollars ($100,000), the commission shall require the execution of a good and solvent corporate surety payment and performance bond in an amount to be determined by the commission.

(B) Such bond shall be sufficient in amount to secure the faithful and satisfactory completion of the state building or improvement project and payment for all labor and materials used by the contractor, or any immediate or remote subcontractor under the contract.

(3) Any damages caused by a building contractor for failure to complete the contract or by failing to satisfactorily complete the work shall be recoverable by the state in an action against the building contractor and the building contractor's sureties.

(g) Full settlement may be made with the contractor after the following have occurred:

(1) The contractor shall furnish evidence to satisfy the commission that all the material used by the contractor, the contractor's subcontractors or the contractor's agents has been fully paid for and all laborers and other employees working for the contractor, the contractor's subcontractors, or the contractor's agents have been fully paid; and

(2) Within ten (10) days after receipt of evidence requested in subdivision (g)(1), the commission shall provide thirty (30) days notice in some newspaper published in the county where the work is done, if there is a newspaper published there, and if not, in a newspaper in an adjoining county, that settlement is about to be made and notifying all claimants to file notice of their claims with the commission, and the period for filing shall not be less than thirty (30) days after the last published notice.

(h) Except as provided in chapter 13, part 1 of this title, the provisions of this chapter shall have no application to property conveyed in trust to a private corporation organized and chartered under the laws of this state pursuant to § 4-13-101.

(i) Whenever the commissioner of education is authorized by the state board of education to take responsibility for the operation of any local school system or school that has been placed on probation pursuant to title 49, chapter 1, part 6, the state building commission shall have the same authority granted by this chapter relative to state agencies for all expenditures of educational capital outlay funds for such local school system or school.



§ 4-15-103 - Personnel -- Compensation.

(a) The commission is authorized to employ such personnel as are necessary to carry out the purposes of this chapter, and to properly and efficiently maintain the buildings constructed upon their completion.

(b) The members of the commission shall serve without additional compensation, but shall be entitled to reimbursement for their necessary expenses.

(c) The compensation of employees of the commission shall be fixed by the commission within the limitations of such amounts as may be appropriated by the general assembly for that purpose.

(d) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-15-104 - Rules and regulations for construction.

(a) The commission is authorized to prescribe standards and promulgate rules and regulations for the construction of state buildings, and the procedure to be followed with respect thereto.

(b) The commission is encouraged to prescribe high performance building requirements and other standards, and promulgate rules and regulations, which meet or exceed the 2005 sustainable design guidelines that the commission implemented, that are necessary to ensure all state buildings perform in an energy efficient manner.

(c) Notwithstanding subsection (b), the commission shall not prescribe any high performance building requirement or any other standard, nor promulgate any rules and regulations, which require or permit any wood products harvested or manufactured in this state, or any wood products designed or manufactured by a forest products company that is headquartered in this state, to be in any way less preferred in the design and construction of state buildings than any wood products harvested or manufactured outside this state, or to be in any way less preferred than any other wood products grown or harvested in this state, that have been certified or graded by any certifying or grading association or agency, including, but not limited to, the Sustainable Forestry Initiative, the American Tree Farm System, or the Forest Stewardship Council.



§ 4-15-105 - Bidding in large counties -- Bidding in East and West Tennessee.

(a) The commission is hereby authorized to permit bids invited by officials, departments, institutions and agencies of the state of Tennessee for building construction or improvements, to be performed or done in counties having a population of six hundred thousand (600,000) or more, according to the federal census of 1960 or any subsequent federal census, to be received and publicly opened in the county at a previously announced place and time by a representative of the state, and that such representative to receive and open the bids may be, but is not limited to, a duly licensed architect or engineer designated by the state.

(b) The commission is authorized to permit bids invited by officials, departments, institutions and agencies of the state of Tennessee for building construction or improvements, to be performed or done in the eastern or western grand division, to be received and publicly opened in such grand division at a previously announced place and time by a representative of the state. Such bids shall be received and opened in the cities of Chattanooga or Knoxville, or the Tri-Cities area for the eastern grand division and in Shelby County or the city of Jackson for the western grand division.



§ 4-15-106 - Enforcement of other statutes.

(a) It is the duty and responsibility of the commission to enforce the Tennessee Public Buildings Accessibility Act, compiled in title 68, chapter 120, part 2, as to all public buildings owned or leased by the state of Tennessee or any department, institution or agency thereof, and any subsequent acts that require specific construction or design specifications, techniques or objectives for such state public buildings.

(b) (1) It is also the duty and responsibility of the commission to enforce the code for energy conservation in new building construction, compiled in title 13, chapter 19, as to all buildings designed or constructed for the state of Tennessee after January 1, 1979. Such enforcement shall be accomplished by requiring the designing architect or engineer and the construction contractor to certify that the design and construction of the building for which each is responsible is in conformity with the requirements of title 13, chapter 19. The staff of the commission shall review such design or construction to verify compliance. Responsibility for proper design of the structure shall remain with the designing architect or engineer, even though the staff of the commission has conducted the review and approval process of the project documents.

(2) In addition to the requirements for new buildings to meet the code for energy conservation, as compiled in title 13, chapter 19, the staff of the commission shall review any recommended energy conservation proposals and make recommendations to the commission for inclusion of these proposals in projects where deemed feasible.

(c) The state architect or the state architect's designee shall allocate the energy efficient commercial building tax deduction codified in 26 U.S.C. § 179D to the party primarily responsible for designing the property in accordance with internal revenue service tax provisions. This party shall distribute all or part of this deduction to other parties responsible for design or installation of energy efficient commercial systems used to obtain such tax credit. This authority is retroactive, pursuant to applicable internal revenue service tax guidelines. If the property is financed with bonds issued by the state, no energy efficient commercial building tax deduction shall be awarded without approval of bond counsel.



§ 4-15-107 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the state building commission;

(2) "Improvement to real property" means:

(A) The construction or erection of new buildings or structures in which the state of Tennessee or any of its departments, institutions or agencies have an interest, whether financed by public or private funds or both;

(B) The major maintenance of any building or structure in which the state of Tennessee or any of its departments, institutions or agencies have an interest; or

(C) The renovation of any building or structure in which the state of Tennessee or any of its departments, institutions or agencies have an interest;

(3) "Major maintenance" means the repair or renovation of any building or structure or any portion thereof in which the state of Tennessee or any of its departments, institutions or agencies have an interest and that is being funded by direct appropriations for major maintenance or that will cost in excess of one hundred thousand dollars ($100,000); and

(4) "Renovation" means the change in the functional use or operation of space in existing buildings or structures in which the state of Tennessee or any of its departments, institutions or agencies have an interest.






Chapter 16 - Office of Local Government

§ 4-16-101 - Creation -- Personnel -- Functions and duties.

(a) There is hereby created the office of local government to be located in the office of the comptroller of the treasury.

(b) (1) The office of local government shall have a director who shall be appointed by the comptroller of the treasury and serve at the pleasure of the comptroller of the treasury.

(2) The staff of the office of local government shall be appointed by the director, subject to the approval of the comptroller of the treasury.

(c) The office of local government has the following functions and duties:

(1) Provide geographic information systems technical support, training, and map maintenance to the division of property assessments and local governments;

(2) Assist local governments with geographic information systems and mapping issues;

(3) Assist and advise local governments with local redistricting and reapportionment;

(4) Compile and maintain precinct boundaries and maps in the state and assist with their development;

(5) Serve as the liaison with the United States census bureau and participate in its redistricting data program;

(6) Assist with other geographic information systems activities in the office of the comptroller of the treasury; and

(7) Such other duties as may be assigned by the comptroller of the treasury.



§ 4-16-102 - Other state agencies unaffected.

Nothing in this chapter shall be deemed to detract from the function, powers and duties legally assigned to any other agency of the state, nor to interrupt or preclude direct relationships by any such agency with local governments in carrying out its operations.






Chapter 17 - Economic Development and Growth

Part 1 - Economic Development Corporation [Repealed]



Part 2 - Tennessee Growth Fund [Repealed]



Part 3 - Property Tax Incentives for Economic Development

§ 4-17-301 - Legislative findings and intent.

The general assembly finds and declares that property tax incentives, resulting from legal ownership of valuable business or commercial properties by local governments or their agencies under various statutory programs, has served to promote economic development, but confusion and nonuniformity in structuring such incentives have led to uncertainty in determining property tax liability of new investment prospects. It is the intent of this part to provide for state and local review of property tax incentives for economic development. It is not the intent of this part to authorize new property tax incentives beyond those authorized by law on January 1, 1993.



§ 4-17-302 - Economic development agreement defined.

As used in this part, unless the context otherwise requires:

(1) "Economic development agreement" means an agreement between a private entity and local government agency that permits use of specified property of the local government or its agencies for business or commercial purposes of the private entity, in order to promote local economic development, and that has the effect of reducing property taxes on such property below amounts that would be due if the property were owned by the private entity; and

(2) "Economic development agreement" includes, but is not limited to, leases or other agreements with private entities under the industrial development program provided in title 7, chapter 53, and redevelopment plans and agreements containing tax increment financing provisions authorized under title 13, chapter 20, including development authorities created by private act, as authorized pursuant to § 13-20-202(c).



§ 4-17-303 - Agreements -- Writing -- Submission -- Approval -- Late filing payment in lieu of tax.

All economic development agreements shall be reduced to writing and submitted to the chief executive officer of each jurisdiction in which the property is located and to the comptroller of the treasury, for review, but not approval. The agreement may be submitted in advance of its execution but must be submitted within ten (10) days after its execution. The name of private business entities that are parties to the agreement may be obscured on copies of agreements submitted in advance of their execution. If the agreement is not filed within thirty (30) days after written demand by the comptroller of the treasury or other public entity with which it is to be filed, the private entity that is party to the agreement shall owe an additional payment in lieu of tax in the amount of five hundred dollars ($500).



§ 4-17-304 - Petitions to boards for adjudication of issues.

For purposes of establishing the taxable value, classification, or exempt status of property subject to an economic development agreement, the parties may petition the local and state boards of equalization for adjudication of such issues in the manner otherwise required by law for filing appeals from local assessments.



§ 4-17-305 - Applicability.

This part shall not affect rights or duties that matured, liabilities or penalties that were incurred, or proceedings begun before January 1, 1993, except that the parties to any existing economic development agreements otherwise required to be disclosed under this part shall disclose the existence and terms of such agreements to the comptroller of the treasury on or before January 1, 1993.






Part 4 - Tennessee Industrial Finance Corporation Act [Repealed]

§ 4-17-401 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 1; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-402 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 2; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-403 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 3; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-404 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 4; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-405 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 5; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-406 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 6; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-407 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 7; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-408 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 8; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-409 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 9; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-410 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 10; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-411 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 11; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-412 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 12; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-413 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 13; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-414 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 14; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.



§ 4-17-415 - [Repealed.]

HISTORY: Acts 1995, ch. 443, § 15; repealed by Acts 2013, ch. 198, § 2, effective April 23, 2013.









Chapter 18 - False Claims Act

§ 4-18-101 - Short title.

This chapter shall be known and may be cited as the "False Claims Act."



§ 4-18-102 - Chapter definitions.

For purposes of this chapter:

(1) "Claim" means any request or demand for money, property, or services made to any employee, officer, or agent of the state or of any political subdivision, or to any contractor, grantee, or other recipient, whether under contract or not, if any portion of the money, property, or services requested or demanded issued from, or was provided by, the state, referred to in this chapter as "state funds" or by any political subdivision thereof, referred to in this chapter as "political subdivision funds";

(2) (A) "Knowing" and "knowingly" mean that a person, with respect to information, does any of the following:

(i) Has actual knowledge of the information;

(ii) Acts in deliberate ignorance of the truth or falsity of the information; or

(iii) Acts in reckless disregard of the truth or falsity of the information.

(B) Proof of specific intent to defraud is not required;

(3) "Person" means any natural person, corporation, firm, association, organization, partnership, limited liability company, business, or trust;

(4) "Political subdivision" means any city, town, municipality, county, including any county having a metropolitan form of government, or other legally authorized local governmental entity with jurisdictional boundaries; and

(5) "Prosecuting authority" means the county counsel, city attorney, or other local government official charged with investigating, filing, and conducting civil legal proceedings on behalf of, or in the name of, a particular political subdivision.



§ 4-18-103 - Liability for violations.

(a) Any person who commits any of the following acts shall be liable to the state or to the political subdivision for three (3) times the amount of damages that the state or the political subdivision sustains because of the act of that person. A person who commits any of the following acts shall also be liable to the state or to the political subdivision for the costs of a civil action brought to recover any of those penalties or damages, and shall be liable to the state or political subdivision for a civil penalty of not less than two thousand five hundred dollars ($2,500) and not more than ten thousand dollars ($10,000) for each false claim:

(1) Knowingly presents or causes to be presented to an officer or employee of the state or of any political subdivision thereof, a false claim for payment or approval;

(2) Knowingly makes, uses, or causes to be made or used a false record or statement to get a false claim paid or approved by the state or by any political subdivision;

(3) Conspires to defraud the state or any political subdivision by getting a false claim allowed or paid by the state or by any political subdivision;

(4) Has possession, custody, or control of public property or money used or to be used by the state or by any political subdivision and knowingly delivers or causes to be delivered less property than the amount for which the person receives a certificate or receipt;

(5) Is authorized to make or deliver a document certifying receipt of property used or to be used by the state or by any political subdivision and knowingly makes or delivers a receipt that falsely represents the property used or to be used;

(6) Knowingly buys, or receives as a pledge of an obligation or debt, public property from any person who lawfully may not sell or pledge the property;

(7) Knowingly makes, uses, or causes to be made or used a false record or statement to conceal, avoid, or decrease an obligation to pay or transmit money or property to the state or to any political subdivision;

(8) Is a beneficiary of an inadvertent submission of a false claim to the state or a political subdivision, subsequently discovers the falsity of the claim, and fails to disclose the false claim to the state or the political subdivision within a reasonable time after discovery of the false claim; or

(9) Knowingly makes, uses, or causes to be made or used any false or fraudulent conduct, representation, or practice in order to procure anything of value directly or indirectly from the state or any political subdivision.

(b) Notwithstanding subsection (a), the court may assess not less than two (2) times nor more than three (3) times the amount of damages that the state or the political subdivision sustains because of the act of the person described in that subsection, and no civil penalty, if the court finds all of the following:

(1) The person committing the violation furnished officials of the state or of the political subdivision responsible for investigating false claims violations with all information known to that person about the violation within thirty (30) days after the date on which the person first obtained the information;

(2) The person fully cooperated with any investigation by the state or a political subdivision of the violation; and

(3) At the time the person furnished the state or the political subdivision with information about the violation, no criminal prosecution, civil action, or administrative action had commenced with respect to the violation, and the person did not have actual knowledge of the existence of an investigation into the violation.

(c) Liability under this section shall be joint and several for any act committed by two (2) or more persons.

(d) This section does not apply to any controversy involving an amount of less than five hundred dollars ($500) in value, unless the controversy arose from a violation of chapter 58 of this title. For purposes of this subsection (d), "controversy" means any one (1) or more false claims submitted by the same person in violation of this chapter.

(e) This section does not apply to claims, records, or statements made pursuant to workers' compensation claims.

(f) This section does not apply to claims, records, or statements made under any statute applicable to any tax administered by the department of revenue.



§ 4-18-104 - Investigation and prosecution.

(a) (1) The attorney general and reporter shall diligently investigate violations under § 4-18-103 involving state funds. If the attorney general and reporter finds that a person has violated or is violating § 4-18-103, the attorney general and reporter may bring a civil action under this section against that person.

(2) If the attorney general and reporter brings a civil action under this subsection (a) on a claim involving political subdivision funds as well as state funds, the attorney general and reporter shall, on the same date that the complaint is filed in this action, serve by mail with "return receipt requested" a copy of the complaint on the appropriate prosecuting authority.

(3) The prosecuting authority shall have the right to intervene in an action brought by the attorney general and reporter under this subsection (a) within sixty (60) days after receipt of the complaint pursuant to subdivision (a)(2). The court may permit intervention thereafter.

(b) (1) The prosecuting authority of a political subdivision shall diligently investigate violations under § 4-18-103 involving political subdivision funds. If the prosecuting authority finds that a person has violated or is violating § 4-18-103, the prosecuting authority may bring a civil action under this section against that person.

(2) If the prosecuting authority brings a civil action under this section on a claim involving state funds as well as political subdivision funds, the prosecuting authority shall, on the same date that the complaint is filed in this action, serve a copy of the complaint on the attorney general and reporter.

(3) Within sixty (60) days after receiving the complaint pursuant to subdivision (b)(2), the attorney general and reporter shall do either of the following:

(A) Notify the court that it intends to proceed with the action, in which case the attorney general and reporter shall assume primary responsibility for conducting the action and the prosecuting authority shall have the right to continue as a party; or

(B) Notify the court that it declines to proceed with the action, in which case the prosecuting authority shall have the right to conduct the action.

(c) (1) A person may bring a civil action for a violation of this chapter for the person and either for the state of Tennessee in the name of the state, if any state funds are involved, or for a political subdivision in the name of the political subdivision, if political subdivision funds are involved, or for both the state and political subdivision if state and political subdivision funds are involved. The person bringing the action shall be referred to as the qui tam plaintiff. Once filed, the action may be dismissed only with the written consent of the court, taking into account the best interests of the parties involved and the public purposes behind this chapter.

(2) A complaint filed by a private person under this subsection (c) shall be filed in circuit or chancery court in camera and may remain under seal for up to sixty (60) days. No service shall be made on the defendant until after the complaint is unsealed. This subsection (c) shall not be construed as prohibiting an action being brought in federal court that involves claims from several states or claims involving federal funds.

(3) On the same day as the complaint is filed pursuant to subdivision (c)(2), the qui tam plaintiff shall serve by mail with "return receipt requested" the attorney general and reporter with a copy of the complaint and a written disclosure of substantially all material evidence and information the person possesses.

(4) Within sixty (60) days after receiving a complaint and written disclosure of material evidence and information alleging violations that involve state funds but not political subdivision funds, the attorney general and reporter may elect to intervene and proceed with the action.

(5) The attorney general and reporter may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal pursuant to subdivision (c)(2). The motion may be supported by affidavits or other submissions in camera.

(6) Before the expiration of the sixty-day period or any extensions obtained under subdivision (c)(5), the attorney general and reporter shall do either of the following:

(A) Notify the court that it intends to proceed with the action, in which case the action shall be conducted by the attorney general and reporter and the seal shall be lifted; or

(B) Notify the court that it declines to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(7) (A) Within fifteen (15) days after receiving a complaint alleging violations that exclusively involve political subdivision funds, the attorney general and reporter shall forward copies of the complaint and written disclosure of material evidence and information to the appropriate prosecuting authority for disposition, and shall notify the qui tam plaintiff of the transfer.

(B) Within forty-five (45) days after the attorney general and reporter forwards the complaint and written disclosure pursuant to subdivision (c)(7)(A), the prosecuting authority may elect to intervene and proceed with the action.

(C) The prosecuting authority may, for good cause shown, move for extensions of the time during which the complaint remains under seal. The motion may be supported by affidavits or other submissions in camera.

(D) Before the expiration of the forty-five-day period or any extensions obtained under subdivision (c)(7)(C), the prosecuting authority shall do either of the following:

(i) Notify the court that it intends to proceed with the action, in which case the action shall be conducted by the prosecuting authority and the seal shall be lifted; or

(ii) Notify the court that it declines to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(8) (A) Within fifteen (15) days after receiving a complaint alleging violations that involve both state and political subdivision funds, the attorney general and reporter shall forward copies of the complaint and written disclosure to the appropriate prosecuting authority, and shall coordinate its review and investigation with those of the prosecuting authority.

(B) Within sixty (60) days after receiving a complaint and written disclosure of material evidence and information alleging violations that involve both state and political subdivision funds, the attorney general and reporter or the prosecuting authority, or both, may elect to intervene and proceed with the action.

(C) The attorney general and reporter or the prosecuting authority, or both, may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under subdivision (c)(2). The motion may be supported by affidavits or other submissions in camera.

(D) Before the expiration of the sixty-day period or any extensions obtained under subdivision (c)(8)(C), the attorney general and reporter shall do one of the following:

(i) Notify the court that, it intends to proceed with the action, in which case the action shall be conducted by the attorney general and reporter and the seal shall be lifted;

(ii) Notify the court that it declines to proceed with the action but that the prosecuting authority of the political subdivision involved intends to proceed with the action, in which case the seal shall be lifted and the action shall be conducted by the prosecuting authority; or

(iii) Notify the court that both it and the prosecuting authority decline to proceed with the action, in which case the seal shall be lifted and the qui tam plaintiff shall have the right to conduct the action.

(E) If the attorney general and reporter proceeds with the action pursuant to subdivision (c)(8)(D)(i) the prosecuting authority of the political subdivision shall be permitted to intervene in the action within sixty (60) days after the attorney general and reporter notifies the court of its intentions. The court may authorize intervention thereafter.

(9) The defendant shall not be required to respond to any complaint filed under this section until thirty (30) days after the complaint is unsealed and served upon the defendant.

(10) When a person brings an action under this subsection (c), no other person may bring a related action based on the facts underlying the pending action.

(d) (1) No court shall have jurisdiction over an action brought under subsection (c) against a member of the general assembly, a member of the state judiciary, an elected official in the executive branch of the state, or a member of the governing body or other elected official of any political subdivision if the action is based on evidence or information known to the state or political subdivision when the action was brought.

(2) A person may not bring an action under subsection (c) that is based upon allegations or transactions that are the subject of a civil suit or an administrative proceeding in which the state or political subdivision is already a party.

(3) (A) No court shall have jurisdiction over an action under this chapter based upon the public disclosure of allegations or transactions in a criminal, civil, or administrative hearing, in an investigation, report, hearing, or audit conducted by or at the request of the general assembly, comptroller of the treasury, or governing body of a political subdivision, or by the news media, unless the action is brought by the attorney general and reporter or the prosecuting authority of a political subdivision or the person bringing the action is an original source of the information.

(B) For purposes of subdivision (d)(3)(A), "original source" means an individual, who has direct and independent knowledge of the information on which the allegations are based, who voluntarily provided the information to the state or political subdivision before filing an action based on that information, and whose information provided the basis or catalyst for the investigation, hearing, audit, or report that led to the public disclosure as described in subdivision (d)(3)(A).

(4) No court shall have jurisdiction over an action brought under subsection (c) based upon information discovered by a present or former employee of the state or a political subdivision during the course of such person's employment unless that employee first, in good faith, exhausted existing internal procedures for reporting and seeking recovery of the falsely claimed sums through official channels and unless the state or political subdivision failed to act on the information provided within a reasonable period of time.

(e) (1) If the state or political subdivision proceeds with the action, it shall have the primary responsibility for prosecuting the action. The qui tam plaintiff shall have the right to continue as a full party to the action.

(2) (A) The state or political subdivision may seek to dismiss the action for good cause notwithstanding the objections of the qui tam plaintiff if the qui tam plaintiff has been notified by the state or political subdivision of the filing of the motion and the court has provided the qui tam plaintiff with an opportunity to oppose the motion and present evidence at a hearing.

(B) The state or political subdivision may settle the action with the defendant notwithstanding the objections of the qui tam plaintiff if the court determines, after a hearing providing the qui tam plaintiff an opportunity to present evidence, that the proposed settlement is fair, adequate, and reasonable under all of the circumstances.

(f) (1) If the state or political subdivision elects not to proceed, the qui tam plaintiff shall have the same right to conduct the action as the attorney general and reporter or prosecuting authority would have had if it had chosen to proceed under subsection (c). If the state or political subdivision so requests, and at its expense, the state or political subdivision shall be served with copies of all pleadings filed in the action and supplied with copies of all deposition transcripts.

(2) (A) Upon timely application, the court shall permit the state or political subdivision to intervene in an action with which it had initially declined to proceed if the interest of the state or political subdivision in recovery of the property or funds involved is not being adequately represented by the qui tam plaintiff.

(B) If the state or political subdivision is allowed to intervene under subdivision (f)(2)(A), the qui tam plaintiff shall retain principal responsibility for the action and the recovery of the parties shall be determined as if the state or political subdivision had elected not to proceed.

(g) (1) (A) If the attorney general and reporter initiates an action pursuant to subsection (a) or assumes control of an action initiated by a prosecuting authority pursuant to subdivision (b)(3)(A), the office of the attorney general and reporter shall receive a fixed thirty-three percent (33%) of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims.

(B) If a prosecuting authority initiates and conducts an action pursuant to subsection (b), the office of the prosecuting authority shall receive a fixed thirty-three percent (33%) of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims.

(C) If a prosecuting authority intervenes in an action initiated by the attorney general and reporter pursuant to subdivision (a)(3) or remains a party to an action assumed by the attorney general and reporter pursuant to subdivision (b)(3)(A), the court may award the office of the prosecuting authority a portion of the attorney general and reporter's fixed thirty-three percent (33%) of the recovery under subdivision (g)(1)(A), taking into account the prosecuting authority's role in investigating and conducting the action.

(2) If the state or political subdivision proceeds with an action brought by a qui tam plaintiff under subsection (c), the qui tam plaintiff shall, subject to subdivisions (g)(4) and (5), receive at least twenty-five percent (25%) but not more than thirty-three percent (33%) of the proceeds of the action or settlement of the claim, depending upon the extent to which the qui tam plaintiff substantially contributed to the prosecution of the action. When it conducts the action, the attorney general and reporter's office or the office of the prosecuting authority of the political subdivision shall receive a fixed thirty-three percent (33%) of the proceeds of the action or settlement of the claim, which shall be used to support its ongoing investigation and prosecution of false claims made against the state or political subdivision. When both the attorney general and reporter and a prosecuting authority are involved in a qui tam action pursuant to subdivision (c)(6)(C), the court at its discretion may award the prosecuting authority a portion of the attorney general and reporter's fixed thirty-three percent (33%) of the recovery, taking into account the prosecuting authority's contribution to investigating and conducting the action.

(3) If the state or political subdivision does not proceed with an action under subsection (c), the qui tam plaintiff shall, subject to subdivisions (g)(4) and (5), receive an amount that the court decides is reasonable for collecting the civil penalty and damages on behalf of the government. The amount shall be not less than thirty-five percent (35%) and not more than fifty percent (50%) of the proceeds of the action or settlement and shall be paid out of these proceeds.

(4) If the action is one provided for under subdivision (d)(4), the present or former employee of the state or political subdivision is not entitled to any minimum guaranteed recovery from the proceeds. The court, however, may award the qui tam plaintiff those sums from the proceeds as it considers appropriate, but in no case more than thirty-three percent (33%) of the proceeds if the state or political subdivision goes forth with the action or fifty percent (50%) if the state or political subdivision declines to go forth, taking into account the significance of the information, the role of the qui tam plaintiff in advancing the case to litigation, and the scope of, and response to, the employee's attempts to report and gain recovery of the falsely claimed funds through official channels.

(5) If the action is one that the court finds to be based primarily on information from a present or former employee who actively participated in the fraudulent activity, the employee is not entitled to any minimum guaranteed recovery from the proceeds. The court, however, may award the qui tam plaintiff any sums from the proceeds it considers appropriate, but in no case more than thirty-three percent (33%) of the proceeds if the state or political subdivision goes forth with the action or fifty percent (50%) if the state or political subdivision declines to go forth, taking into account the significance of the information, the role of the qui tam plaintiff in advancing the case to litigation, the scope of the present or past employee's involvement in the fraudulent activity, the employee's attempts to avoid or resist the activity, and all other circumstances surrounding the activity.

(6) The portion of the recovery not distributed pursuant to subdivisions (g)(1)-(5), inclusive, shall revert to the state if the underlying false claims involved state funds exclusively and to the political subdivision if the underlying false claims involved political subdivision funds exclusively. If the violation involved both state and political subdivision funds, the court shall make an apportionment between the state and political subdivision based on their relative share of the funds falsely claimed.

(7) For purposes of this section, "proceeds" include civil penalties as well as double or treble damages as provided in § 4-18-103.

(8) If the state, political subdivision, or the qui tam plaintiff prevails in or settles any action under subsection (c), the qui tam plaintiff shall receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable costs and attorney's fees. All expenses, costs, and fees shall be awarded against the defendant and under no circumstances shall they be the responsibility of the state or political subdivision.

(9) If the state, a political subdivision, or the qui tam plaintiff proceeds with the action, the court may award to the defendant its reasonable attorney's fees and expenses against the party that proceeded with the action if the defendant prevails in the action and the court finds that the claim was clearly frivolous, clearly vexatious, or brought solely for purposes of harassment.

(h) (1) The court may stay an act of discovery of the person initiating the action for a period of not more than sixty (60) days if the attorney general and reporter or local prosecuting authority shows that the act of discovery would interfere with an investigation or a prosecution of criminal or civil matter arising out of the same facts, regardless of whether the attorney general and reporter or local prosecuting authority proceeds with the action. This showing shall be conducted in camera.

(2) The court may extend the sixty-day period upon a further showing in camera that the attorney general and reporter or local prosecuting authority has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigation or proceedings.

(i) Upon a showing by the attorney general and reporter or local prosecuting authority that unrestricted participation during the course of the litigation by the person initiating the action would interfere with or unduly delay the attorney general and reporter's or local prosecuting authority's prosecution of the case, or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, including the following:

(1) Limiting the number of witnesses the person may call;

(2) Limiting the length of the testimony of the witnesses;

(3) Limiting the person's cross-examination of witnesses; or

(4) Otherwise limiting the participation by the person in the litigation.

(j) There is hereby created in the state treasury a fund to be known as the "False Claims Act Fund." Proceeds from the action or settlement of the claim by the attorney general and reporter pursuant to this chapter shall be deposited into this fund. Moneys in this fund, upon appropriation by the general assembly, shall be used by the attorney general and reporter to support the ongoing investigation and prosecution of false claims in furtherance of this chapter. Amounts in the fund at the end of any fiscal year shall not revert to the general fund, but shall remain available for the purposes set forth in this chapter.



§ 4-18-105 - Prohibition against preventing employees from disclosing information -- Violations -- Remedies.

(a) No employer shall make, adopt, or enforce any rule, regulation, or policy preventing an employee from disclosing information to a government or law enforcement agency or from acting in furtherance of a false claims action, including investigating, initiating, testifying, or assisting in an action filed or to be filed under § 4-18-104.

(b) No employer shall discharge, demote, suspend, threaten, harass, deny promotion to, or in any other manner discriminate against an employee in the terms and conditions of employment because of lawful acts done by the employee on behalf of the employee or others in disclosing information to a government or law enforcement agency or in furthering a false claims action, including investigation for, initiation of, testimony for, or assistance in, an action filed or to be filed under § 4-18-104.

(c) An employer who violates subsection (b) shall be liable for all relief necessary to make the employee whole, including reinstatement with the same seniority status that the employee would have had but for the discrimination, two (2) times the amount of back pay, interest on the back pay, compensation for any special damage sustained as a result of the discrimination, and, where appropriate, punitive damages. In addition, the defendant shall be required to pay litigation costs and reasonable attorneys' fees. An employee may bring an action in the appropriate chancery court of the state for the relief provided in this subsection (c).

(d) An employee who is discharged, demoted, suspended, harassed, denied promotion, or in any other manner discriminated against in terms and conditions of employment by such person's employer because of participation in conduct that directly or indirectly resulted in the submission of a false claim to the state or a political subdivision shall be entitled to the remedies under subsection (c) if, and only if, both of the following occur:

(1) The employee voluntarily disclosed information to a government or law enforcement agency or acted in furtherance of a false claims action, including investigation for, initiation of, testimony for, or assistance in an action filed or to be filed; and

(2) The employee had been harassed, threatened with termination or demotion, or otherwise coerced by the employer or its management into engaging in the fraudulent activity in the first place.



§ 4-18-106 - Statute of limitations.

(a) A civil action under § 4-18-104 may not be filed more than three (3) years after the date of discovery by the official of the state or political subdivision charged with responsibility to act in the circumstances or, in any event, no more than ten (10) years after the date on which the violation of § 4-18-103 was committed.

(b) A civil action under § 4-18-104 may be brought for activity prior to July 1, 2001, if the limitations period set in subsection (a) has not lapsed.

(c) In any action brought under § 4-18-104, the state, the political subdivision, or the qui tam plaintiff shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(d) Notwithstanding any other provision of law to the contrary, a guilty verdict rendered in a criminal proceeding charging false statements or fraud, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, except for a plea of nolo contendere made prior to July 1, 2001, shall estop the defendant from denying the essential elements of the offense in any action that involves the same transaction as in the criminal proceeding and that is brought under § 4-18-104(a), (b), or (c).



§ 4-18-107 - Provisions are not exclusive -- Liberal construction.

(a) This chapter is not exclusive, and the remedies provided for in this chapter shall be in addition to any other remedies provided for by law or available under common law.

(b) If any provision of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to that end this chapter is declared to be severable.

(c) This chapter is declared to be remedial in nature and this chapter shall be liberally construed to effectuate its purposes.



§ 4-18-108 - Inapplicable to medical claims.

This chapter shall not apply to any conduct, activity or claims covered by the Medicaid False Claims Act, §§ 71-5-181 -- 71-5-185, including without limitation, claims arising out of funds paid to or by TennCare managed care organizations.






Chapter 19 - State Examining Boards--General Provisions

§ 4-19-101 - Retention of examination papers.

All state boards, except the board of law examiners, charged with the duty of giving examinations to determine the qualifications of individuals who seek to be licensed to engage in a special profession, position or business, are required to retain all examination papers for a period of at least one (1) year, during which time the examination papers will be subject to review upon request.



§ 4-19-102 - Applicants -- Number of times examination may be taken.

(a) No board, commission or agency of this state that issues licenses to persons to engage in an occupation, trade or profession based upon written or oral examination shall adopt or enforce any rule, regulation or law limiting the number of times that any person, otherwise qualified, may apply for and stand for such written or oral examination at any regular examination session regardless of the number of times such person has taken such examination.

(b) This section shall specifically apply to the state board of law examiners.






Chapter 20 - Art

Part 1 - Arts Commission

§ 4-20-101 - Commission created -- Regional representation.

(a) (1) There is created and established a state commission to be known as the Tennessee arts commission, to consist of fifteen (15) members broadly representative of all fields of the performing, visual and literary arts, to be appointed by the governor from among citizens of the state who have demonstrated a vital interest in the performing, visual or literary arts.

(2) In making appointments to the arts commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(b) There shall be at least one (1) but not more than two (2) members from each United States congressional district in Tennessee. Such members' residency shall be determined by the congressional district in which such members are registered to vote.



§ 4-20-102 - Members -- Tenure -- Vacancies -- Expenses -- Officers.

(a) Terms shall be for five (5) years.

(b) No member of the commission who serves a full five-year term shall be eligible for reappointment during a one-year period following the expiration of such member's term.

(c) All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments.

(d) (1) The members of the commission shall not receive any compensation for their services but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties as members of the commission.

(2) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The commission will annually elect its chair and other officers.



§ 4-20-103 - Executive director -- Staff -- Advisory panels.

(a) The governor shall appoint an executive director for the Tennessee arts commission. The executive director shall have broad experience in art agency management. Prior to appointing the executive director, the governor shall request that the Tennessee arts commission conduct a search for qualified candidates. The commission shall submit to the governor at least three (3) interested and qualified candidates. The commission shall submit additional candidates at the governor's request. The governor shall appoint the executive director from among the recommendations submitted by the commission. In the event of a vacancy, the governor shall appoint a new executive director. The governor or the commission shall remove the executive director for neglect of duty or other just cause.

(b) The executive director shall employ other officers, experts and employees as may be needed and shall fix their compensation within the amounts made available for such purposes. Employment of staff members is subject to the approval of the commissioner of human resources.

(c) The commission may also, at its discretion, form advisory panels from qualified persons within the state to obtain their advice and counsel on matters pertaining to the arts. Members of these panels shall serve at the will and pleasure of the commission and will receive no compensation.



§ 4-20-104 - Duties and objectives.

The duties and objectives of the commission are to:

(1) Stimulate and encourage throughout the state the study and presentation of the performing, visual and literary arts and public interest and participation therein;

(2) Encourage participation in, appreciation of, and education in the arts to meet the legitimate needs and aspirations of persons in all parts of the state;

(3) Take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of our state, to expand the state's cultural resources and to promote the use of art in the state government's activities and facilities; and

(4) Encourage excellence and assist freedom of artistic expression essential for the well-being of the arts.



§ 4-20-105 - Powers.

(a) The commission is authorized and empowered to:

(1) Hold public hearings;

(2) Enter into contracts, within the limit of funds available therefor, with individuals, organizations and institutions for services furthering the objectives of the commission's programs;

(3) Enter into contracts, within the limit of funds available therefor, with local and regional associations for cooperative endeavors furthering the objectives of the commission's programs;

(4) Accept gifts, contributions and bequests of unrestricted funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the objectives of the commission's programs;

(5) Make and sign any agreements and do and perform any acts that may be necessary to carry out the purposes of this part; and

(6) Promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(b) The commission may request and shall receive from any department, division, board, bureau, commission or agency of this state such assistance and data as will enable it properly to carry out its powers and duties under this part.



§ 4-20-106 - Federal funds.

The commission is the official agency of the state to receive and disburse appropriate funds made available by the federal government for programs related to the performing, visual and literary arts, and the preservation of architecture, art or artifacts.



§ 4-20-107 - Duties as to underserved and underrepresented artists and art organizations.

The executive director shall employ at least one (1) full-time employee who shall perform the following duties:

(1) Identify the traditionally underserved and underrepresented ethnic minority, people with a disability, elderly, and rural artists and arts organizations within the state;

(2) Periodically survey such artists and arts organizations in order to determine the level of grant program participation among such artists and organizations;

(3) Review with the executive director and the members of the Tennessee arts commission the grant process and award system in order to identify barriers to equal opportunity for such artists and arts organizations with regard to recruitment, selection, training, technical assistance, funding, benefits and special conditions for each arts grant program administered by or through any entity of state government;

(4) Report, at least once each year, to the arts commission and to the members of the general assembly concerning the level of grant program participation by such artists and arts organizations and make recommendations pertaining thereto; and

(5) Undertake other appropriate activities to assure equitable participation by the traditionally underserved and underrepresented ethnic minority, people with a disability, elderly, and rural artists and arts organizations within this state with regard to grant programs administered by or through entities of state government.






Part 2 - Stieglitz Collection

§ 4-20-201 - Fisk University Stieglitz Collection Art Endowment Fund.

(a) The Fisk University Stieglitz Collection Art Endowment Fund is hereby created under the supervision of the Tennessee arts commission.

(b) Such fund shall operate as an irrevocable trust fund within the state treasury and shall be administered by the state treasurer. The terms of the trust instrument shall be approved by the attorney general and reporter.

(c) The trustees of the trust fund shall be the board of trustees of Fisk University. The members of the Tennessee arts commission shall serve in an ex officio capacity as an advisory committee to such trustees. The state treasurer shall serve as chair of the advisory committee.

(d) The trustees shall set the investment policy for the trust in accordance with the laws, guidelines and policies that govern investments by the Tennessee consolidated retirement system. The state treasurer is responsible for investment of trust funds in accordance with the policy established by the trustees.

(e) The trust shall include funds appropriated for the purpose of funding the trust, individual contributions, corporate contributions, contributions by any other public or private entity and the earnings thereon.

(f) (1) The corpus of the trust shall not be expended for any purpose.

(2) Income from the trust shall only be expended to employ a curator, security staff and other employees necessary to allow the Stieglitz Collection at Fisk University to be open to the public, to enable other art exhibits at Fisk University to be open to the public, to employ a docent to prepare educational materials and tours, to provide public information concerning the availability of the artistic and cultural resources at Fisk University, and to provide other necessary staff or services to implement the preceding purposes. No funds may be expended for such purposes until the requirements of subsection (g) have been fulfilled.

(g) In consideration of the funds made available to Fisk University pursuant to this part, the university shall execute an agreement with the state to admit, for education purposes and free of admission or any other fees, any junior or senior high school student enrolled in any public school who is accompanied by a teacher to the Stieglitz Collection or any other art exhibit that receives funds pursuant to this part that is otherwise open to the public.

(h) All moneys in the trust fund may be commingled for investment with other trust funds and other funds subject to investment by the state treasurer.



§ 4-20-202 - Appropriation to further artistic and cultural purposes.

There is appropriated an additional sum of eighty thousand dollars ($80,000) annually to the Tennessee arts commission for the purpose of making an annual grant of that amount to Fisk University to employ a curator, security staff and other employees necessary to allow the Stieglitz Collection at Fisk University to be open to the public, to enable other art exhibits at Fisk University to be open to the public, to employ a docent to prepare educational materials and tours, to provide public information concerning the availability of the artistic and cultural resources at Fisk University, and to provide other necessary staff or services to implement the preceding purposes. The appropriation in this section is to become effective only if adopted as an amendment to the general appropriations act.






Part 3 - Douglas Henry State Museum Commission

§ First - of 2 versions of this section

4-20-301. Creation -- Members. [Effective until July 1, 2015. See the version effective on July 1, 2015.]

(a) There is created and established a state commission to be known as the Douglas Henry state museum commission, referred to as "the commission" in this part, to consist of thirteen (13) voting members.

(b) (1) Two (2) members of the commission shall be appointed by the speaker of the house of representatives. These members shall serve four-year terms.

(2) Two (2) members of the commission shall be appointed by the speaker of the senate. These members shall serve four-year terms.

(c) Six (6) members of the commission shall be appointed by the governor, with two (2) members to be appointed from each grand division of the state. These members shall serve three-year terms and shall not serve for more than two (2) consecutive terms. The successor of any of these members shall be appointed from their grand division.

(d) One (1) member of the commission shall be appointed jointly by the speaker of the senate and the speaker of the house of representatives as an at-large member. This member shall serve a three-year term and shall not serve more than two (2) consecutive terms.

(e) One (1) member of the commission shall be the chair of the senate finance, ways and means committee or the chair's designee. One (1) member of the commission shall be the chair of the house of representatives finance, ways and means committee or the chair's designee.

(f) The commission shall include, as an ex officio, nonvoting member, the executive director of the state museum, whose term shall be for so long as the person remains the executive director of the state museum.

(g) The commission shall include, as an ex officio, nonvoting member, the chair of the Tennessee arts commission as of January 1, 2009, who shall serve only one (1) two-year term beginning on July 1, 2009. This member shall serve as a resource to the state museum commission. Notwithstanding § 55-4-215 or § 55-4-216 or any other law to the contrary, this member shall facilitate transition grants awarded from revenue granted from the sale of new specialty earmarked and cultural plates to the state museum commission from the arts commission, with the grant money to be used at the discretion of the museum commission for operating expenses. The commission shall be eligible to receive these transition grants pursuant to the authority granted to the member in this subsection (g) for the period beginning July 1, 2009, and ending June 30, 2011. Nothing in this subsection (g) shall prohibit the commission from receiving transition grants pursuant to any other authority.

(h) In making appointments to the state museum commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(i) All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments.

(j) A quorum shall be six (6) voting members of the commission.



§ Second - of 2 versions of this section

4-20-301. Creation -- Members. [Effective on July 1, 2015. See the version effective until July 1, 2015.]

(a) There is created and established a state commission to be known as the Douglas Henry state museum commission, referred to as "the commission" in this part, to consist of thirteen (13) voting members.

(b) (1) Two (2) members of the commission shall be appointed by the speaker of the house of representatives. These members shall serve four-year terms.

(2) Two (2) members of the commission shall be appointed by the speaker of the senate. These members shall serve four-year terms.

(c) Six (6) members of the commission shall be appointed by the governor, with two (2) members to be appointed from each grand division of the state. These members shall serve three-year terms and shall not serve for more than two (2) consecutive terms. The successor of any of these members shall be appointed from their grand division.

(d) One (1) member of the commission shall be appointed jointly by the speaker of the senate and the speaker of the house of representatives as an at-large member. This member shall serve a three-year term and shall not serve more than two (2) consecutive terms.

(e) One (1) member of the commission shall be the chair of the senate finance, ways and means committee or the chair's designee. One (1) member of the commission shall be the chair of the house of representatives finance, ways and means committee or the chair's designee.

(f) The commission shall include, as an ex officio, nonvoting member, the executive director of the state museum, whose term shall be for so long as the person remains the executive director of the state museum.

(g) The commission shall include, as an ex officio, nonvoting member, the chair of the Tennessee arts commission as of January 1, 2009, who shall serve only one (1) two-year term beginning on July 1, 2009. This member shall serve as a resource to the state museum commission. Notwithstanding § 55-4-215 or § 55-4-216 or any other law to the contrary, this member shall facilitate transition grants awarded from revenue granted from the sale of new specialty earmarked and cultural plates to the state museum commission from the arts commission, with the grant money to be used at the discretion of the museum commission for operating expenses. The commission shall be eligible to receive these transition grants pursuant to the authority granted to the member in this subsection (g) for the period beginning July 1, 2009, and ending June 30, 2011. Nothing in this subsection (g) shall prohibit the commission from receiving transition grants pursuant to any other authority.

(h) The commission shall include as an ex officio, nonvoting member, the president of the Tennessee historical society or the president's designee, whose term shall begin on July 1, 2015.

(i) In making appointments to the state museum commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(j) All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments.

(k) A quorum shall be six (6) voting members of the commission.



§ 4-20-302 - Qualifications of members -- Chair -- Service of members without compensation -- Expenses.

(a) The members of the commission shall be citizens of the state who have demonstrated active involvement in museums, museum governance, history, art, cultural heritage and enrichment, education and who exemplify fundamental leadership skills and fundraising capabilities.

(b) The commission shall elect a chair from among its appointed membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(c) (1) The members of the commission shall not receive any compensation for their services but may be reimbursed for actual and necessary expenses incurred in the performance of their duties as members of the commission.

(2) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 4-20-303 - Transfer of duties and functions from the Tennessee arts commission -- Function of the commission.

(a) The duties and functions of the Tennessee arts commission relative to the operation of the state museum are transferred to the Douglas Henry state museum commission.

(b) The primary function of the commission shall be to oversee the operations of the state museum. The commission shall also be entrusted with establishing the strategic direction of the museum, with an emphasis on the educational and cultural enrichment of the citizens of this state. The commission shall work to ensure that the citizens of this state have access and exposure to the museum collections and special changing exhibits, and that the current collections are preserved appropriately and exposed to the public. The commission shall also work to ensure that future acquisitions are made in a deliberate manner in support of the mission and goals of the museum, for the purpose of educating the citizens of this state.



§ 4-20-304 - Powers and authority -- Assistance and data from other state entities -- Sole governing authority of museum.

(a) The commission is authorized and empowered to:

(1) Oversee the operation of the state museum;

(2) Employ an executive director of the museum, experts and such other assistants as deemed necessary;

(3) Promulgate rules and regulations for its own governance and for the operation and administration of the museum, with the rules and regulations being promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title;

(4) Identify the necessary controls to ensure expenditures in accordance with the law of such public funds as may be appropriated to the commission;

(5) Make regular reports to the general assembly as required; and

(6) Adopt policies designed to fulfill the duties and to attain the objectives of the commission as established by law.

(b) The commission may request and shall receive from any department, division, board, bureau, commission or agency of this state any assistance and data as will enable it properly to carry out its powers and duties under this part.

(c) The commission shall be the sole governing authority of the state museum.



§ 4-20-305 - Commission official agency to receive federal funding.

The commission is the official agency of the state to receive federal funding related to the functions of the museum and for regranting to other appropriate entities.









Chapter 21 - Human Rights

Part 1 - General Provisions

§ 4-21-101 - Purpose and intent.

(a) It is the purpose and intent of the general assembly by this chapter to:

(1) Provide for execution within Tennessee of the policies embodied in the federal Civil Rights Acts of 1964, 1968 and 1972, the Pregnancy Amendment of 1978, codified in 42 U.S.C. § 2000e(k), and the Age Discrimination in Employment Act of 1967, compiled in 29 U.S.C. § 621 et seq.;

(2) Assure that Tennessee has appropriate legislation prohibiting discrimination in employment, public accommodations and housing sufficient to justify the deferral of cases by the federal equal employment opportunity commission, the department of housing and urban development, the secretary of labor and the department of justice under those statutes;

(3) Safeguard all individuals within the state from discrimination because of race, creed, color, religion, sex, age or national origin in connection with employment and public accommodations, and because of race, color, creed, religion, sex or national origin in connection with housing;

(4) Protect their interest in personal dignity and freedom from humiliation;

(5) Make available to the state their full productive capacity in employment;

(6) Secure the state against domestic strife and unrest that would menace its democratic institutions;

(7) Preserve the public safety, health and general welfare; and

(8) Further the interest, rights, opportunities and privileges of individuals within the state.

(b) The prohibitions in this chapter against discrimination because of age in connection with employment and public accommodations shall be limited to individuals who are at least forty (40) years of age.



§ 4-21-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the Tennessee human rights commission;

(2) "Commissioner" means a member of the commission;

(3) (A) "Disability" means, with respect to a person:

(i) A physical or mental impairment that substantially limits one (1) or more of such person's major life activities;

(ii) A record of having such an impairment; or

(iii) Being regarded as having such an impairment;

(B) "Disability" does not include current, illegal use of, or addiction to, a controlled substance or controlled substance analogue;

(4) "Discriminatory practices" means any direct or indirect act or practice of exclusion, distinction, restriction, segregation, limitation, refusal, denial, or any other act or practice of differentiation or preference in the treatment of a person or persons because of race, creed, color, religion, sex, age or national origin;

(5) "Employer" means the state, or any political or civil subdivision thereof, and persons employing eight (8) or more persons within the state, or any person acting as an agent of an employer, directly or indirectly;

(6) "Employment agency" means any person or agency, public or private, regularly undertaking, with or without compensation, to procure employees for an employer or to procure for employees opportunities to work for an employer;

(7) "Familial status" means one (1) or more individuals, who have not attained eighteen (18) years of age, being domiciled with:

(A) A parent or another person having legal custody of such individual or individuals; or

(B) The designee of such parent or other person having such custody, with the written permission of such parent or other person. The protections against discrimination on the basis of familial status shall apply to any person who is pregnant or who is in the process of securing legal custody of any person who has not attained eighteen (18) years of age;

(8) "Family" includes a single individual;

(9) "Financial institution" means a bank, banking organization, mortgage company, insurance company or other lender to whom application is made for financial assistance for the purchase, lease, acquisition, construction, rehabilitation, repair, maintenance or improvements of real property, or an individual employed by or acting on behalf of any of these;

(10) "Hearing examiner" is one (1) or more persons or commissioners, designated by the commission to conduct a hearing. The commission has the sole power to determine qualifications of the hearing examiner;

(11) "Housing accommodation" includes improved and unimproved property and means a building, structure, lot or part thereof that is used or occupied, or is intended, arranged or designed to be used or occupied, as the home or residence of one (1) or more individuals;

(12) "Labor organization" includes any organization that exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or for other mutual aid or protection in relation to employment or any agent acting for organizations;

(13) "National origin" includes the national origin of an ancestor;

(14) "Person" includes one (1) or more individuals, governments, governmental agencies, public authorities, labor organizations, corporations, legal representatives, partnerships, associations, trustees, trustees in bankruptcy, receivers, mutual companies, joint stock companies, trusts, unincorporated organizations or other organized groups of persons;

(15) "Places of public accommodation, resort or amusement" includes any place, store or other establishment, either licensed or unlicensed, that supplies goods or services to the general public or that solicits or accepts the patronage or trade of the general public, or that is supported directly or indirectly by government funds, except that:

(A) A bona fide private club is not a place of public accommodation, resort or amusement if its policies are determined solely by its members; and

(B) Its facilities or services are available only to its members and their bona fide guests;

(16) "Real estate broker" or "real estate salesperson" means an individual, whether licensed or not, who, on behalf of others, for a fee, commission, salary, or other valuable consideration, or who with the intention or expectation of receiving or collecting the same, lists, sells, purchases, exchanges, rents or leases real estate, or the improvements thereon, including options, or who negotiates or attempts to negotiate on behalf of others such activity; or who advertises or holds such individual out as engaged in such activities; or who negotiates or attempts to negotiate on behalf of others a loan secured by mortgage or other encumbrance upon a transfer of real estate, or who is engaged in the business of charging an advance fee or contracting for collection of a fee in connection with a contract whereby such individual undertakes to promote the sale, purchase, exchange, rental, or lease of real estate through its listing in a publication issued primarily for such purpose; or an individual employed by or acting on behalf of any of these;

(17) "Real estate operator" means any individual or combination of individuals, labor unions, joint apprenticeship committees, partnerships, associations, corporations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees in bankruptcy, receivers or other legal or commercial entities, or the county or any of its agencies, that is engaged in the business of selling, purchasing, exchanging, renting or leasing real estate, or the improvements thereon, including options, or that derives income, in whole or in part, from the sale, purchase, exchange, rental or lease of real estate; or an individual employed by or acting on behalf of any of these;

(18) "Real estate transaction" includes the sale, exchange, rental or lease of real property;

(19) "Real property" includes buildings, structures, real estate, lands, tenements, leaseholds, cooperatives, condominiums, and hereditaments, corporeal and incorporeal, or any interest in these; and

(20) "Sex" means and refers only to the designation of an individual person as male or female as indicated on the individual's birth certificate.






Part 2 - Human Rights Commission

§ First - of 2 versions of this section

4-21-201. Commission created -- Members. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) There is hereby created the Tennessee human rights commission.

(b) The commission shall consist of fifteen (15) members to be appointed by the governor, five (5) of whom shall reside in each grand division of the state.

(c) All of the fifteen (15) members of the commission shall be appointed for a term of six (6) years.

(d) They shall elect one (1) member as chair.

(e) The members shall be appointed on a nonpartisan basis and shall be broadly representative of employees, proprietors, trade unions, religious groups, human rights' groups and the general public.

(f) In the event of the death or resignation of a member, such member's successor shall be appointed to serve the unexpired term.

(g) The members shall be eligible for reappointment.

(h) The members are entitled to reimbursement for expenses incurred in the performance of their duties and to reasonable fees for each day of service as hearing examiners.

(i) A commissioner who is absent from more than three (3) regularly scheduled meetings in the course of the commission's fiscal year may be removed from the commission by the governor.



§ Second - of 2 versions of this section

4-21-201. Commission created -- Members. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) There is hereby created the Tennessee human rights commission.

(b) (1) The commission shall consist of nine (9) members to be appointed as follows:

(A) The speaker of the senate shall appoint two (2) members;

(B) The speaker of the house of representatives shall appoint two (2) members; and

(C) The governor shall appoint five (5) members.

(2) Three (3) members of the commission shall reside in each grand division of the state.

(3) The appointing authorities shall consult with each other prior to appointing any member to the commission to ensure that appointments are made in accordance with this subsection (b).

(c) (1) The entire membership of the commission as comprised on December 31, 2014, shall be vacated on January 1, 2015, and new members shall be appointed in accordance with subsection (b).

(2) In order to stagger the terms of the newly appointed commission members, initial appointments shall be made as follows:

(A) Each of the appointing authorities shall make one (1) initial appointment for a term that shall begin on January 1, 2015, and expire on June 30, 2017;

(B) The governor shall make three (3) initial appointments for a term that shall begin on January 1, 2015, and expire on June 30, 2019; and

(C) Each of the appointing authorities shall make one (1) initial appointment for a term that shall begin on January 1, 2015, and expire on June 30, 2021.

(d) (1) Following the expiration of members' initial terms as prescribed in subdivision (c)(2), all appointments to the commission shall be for terms of six (6) years and shall begin on July 1 and terminate on June 30, six (6) years thereafter.

(2) All members shall serve until the expiration of the term to which they were appointed and until their successors are appointed and qualified.

(3) A vacancy occurring other than by expiration of a term shall be filled in the same manner as the original appointment but for the unexpired term only.

(4) Successors shall be appointed from the same grand divisions of the state in which the members they are replacing reside.

(5) Members shall be eligible for reappointment to the commission following the expiration of their terms, but shall serve no more than two (2) consecutive six-year terms.

(e) The commission shall designate one (1) of its members to serve as chair for a two-year term. The chair may be reappointed to serve for one (1) additional term. No member may serve as chair for more than two (2) consecutive terms.

(f) The members shall be appointed on a nonpartisan basis and shall be broadly representative of employees, proprietors, trade unions, religious groups, human rights' groups and the general public.

(g) The members are entitled to reimbursement for expenses incurred in the performance of their duties and to reasonable fees for each day of service as hearing examiners.

(h) A commissioner who is absent from more than three (3) regularly scheduled meetings in the course of the commission's fiscal year may be removed from the commission by the respective appointing authority.



§ 4-21-202 - Powers and duties.

In the enforcement of this chapter, the commission has the power and duty to:

(1) Maintain offices in Shelby County, Davidson County, Knox County and Hamilton County and such other offices within the state as may be deemed necessary;

(2) Meet and exercise its powers within the state;

(3) Annually appoint an executive director, fix the director's compensation with the approval of the governor, and delegate any of its functions and duties to the director in the interest of efficient management of the appropriations and resources of the agency;

(4) Promote the creation of local commissions on human rights, to cooperate with state, local and other agencies, both public and private, and individuals, and to obtain upon request and utilize the services of all governmental departments and agencies;

(5) Enter into cooperative working agreements with local commissions that have enforceable ordinances, orders, or resolutions and professional staff;

(6) Cooperate with the federal equal employment opportunity commission created under § 705 of the Civil Rights Act of 1964, codified in 42 U.S.C. § 2000e-4, and with the department of housing and urban development in enforcing the Fair Housing Act of 1968, compiled in 42 U.S.C. § 3601 et seq., in order to achieve the purposes of those acts, and with other federal and local agencies in order to achieve the purposes of this chapter;

(7) Accept and disburse gifts and bequests, grants or other payments, public or private, to help finance its activities;

(8) Accept reimbursement pursuant to § 709(b) of the Civil Rights Act of 1964, codified in 42 U.S.C. § 2000e-8, and pursuant to § 816 of the Fair Housing Act of 1968, codified in 42 U.S.C. § 3616, for services rendered to assist the federal equal employment opportunity commission and the department of housing and urban development;

(9) Receive, initiate, investigate, seek to conciliate, hold hearings on and pass upon complaints alleging violations of this chapter;

(10) Require answers to interrogatories, compel the attendance of witnesses, examine witnesses under oath or affirmation in person by deposition, and require the production of documents relevant to the complaint. The commission may make rules authorizing or designating any member or individual to exercise these powers in the performance of official duties;

(11) Furnish technical assistance requested by persons subject to this chapter to further their compliance with this chapter or an order issued thereunder;

(12) Make studies appropriate to effectuate the purposes and policies of this chapter and make the results thereof available to the public;

(13) Render, in accordance with the rules, regulations, policies and procedures of the state publications committee, a written report. The report may contain recommendations of the commission for legislative or other action to effectuate the purposes and policies of this chapter;

(14) Adopt, promulgate, amend and rescind rules and regulations to effectuate the purposes and provisions of this chapter, including regulations requiring the posting of notices prepared or approved by the commission;

(15) Cooperate with community, professional, civic and religious organizations, federal agencies and agencies from other states in the development of public information programs, leadership and activities in the interest of equal opportunity and treatment of all individuals;

(16) (A) Create local or statewide advisory agencies that in its judgment will aid in effectuating the purposes of this chapter. The commission may empower these agencies to:

(i) Study and report on problems of discrimination because of race, creed, color, religion, sex, age or national origin;

(ii) Foster through community effort or otherwise, goodwill among the groups and elements of the population of the state; and

(iii) Make recommendations to the commission for the development of policies and practices that will aid in carrying out the purposes of this chapter.

(B) Members of such advisory agencies shall serve without pay, but shall be reimbursed for expenses incurred in such services. The commission may make provision for technical and clerical assistance to the advisory agencies; and

(17) Conduct tests of housing accommodations and availability through the use of staff, both full time and part time, and of volunteers to ascertain the availability of housing, both in sales and also in rentals of real property.



§ 4-21-203 - Duties and responsibilities of the human rights commission to verify compliance with Title VI of the Civil Rights Act of 1964.

(a) In addition to the duties and responsibilities of the human rights commission pursuant to chapter 29 of this title, it is the responsibility of the human rights commission to verify that all state governmental entities comply with the requirements of Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq. and regulations promulgated pursuant to Title VI.

(b) Notwithstanding any other law to the contrary, the human rights commission shall be responsible, pursuant to subsection (c), for the development of a Title VI implementation plan with participation by protected beneficiaries as may be required by that law or regulations for state governmental entities subject to the requirements of Title VI. To the extent applicable, the plan shall include Title VI implementation plans of any subrecipient of federal funds through a state entity. Each state governmental entity shall submit annual Title VI compliance reports and implementation plan updates to the human rights commission by October 1, 2010, and each October 1 thereafter. The reporting period shall cover the most recent full fiscal year. At least once each year, the human rights commission shall publish a cumulative report of its findings and recommendations concerning compliance with the requirements of this section. The cumulative annual report shall be distributed to the governor, to each member of the general assembly, and to each library designated as a depository of state reports and documents.

(c) It shall be the duty of the human rights commission to:

(1) Review current Title VI monitoring and enforcement procedures in federal and state statutes, rules, regulations, programs, services and budgetary priorities;

(2) Define and establish the components, guidelines and objectives of a comprehensive state policy to ensure and to promote present and future compliance with Title VI requirements;

(3) Identify any Tennessee laws, rules, programs, services and budgetary priorities that conflict with the components, guidelines and objectives of the comprehensive state policy;

(4) Search for any interdepartmental gaps, inconsistencies and inefficiencies in the implementation of the comprehensive state policy;

(5) Identify any new laws, rules, programs, services and budgetary priorities that are needed to ensure and promote present and future compliance with and enforcement of Title VI;

(6) Serve as the central coordinating agency for executive branch departments and agencies for technical assistance, consultation and resources to encourage and assist compliance with the requirements of Title VI;

(7) Periodically and systematically audit, review, evaluate and report on Title VI compliance efforts and outcomes for each executive branch department and agency;

(8) Conduct research, hold public hearings, publish reports and engage in other activities to inform Tennesseans of the provisions and requirements of Title Vl;

(9) Investigate allegations of noncompliance with Title VI;

(10) Report annually to the governor and the general assembly concerning the commission's activities, findings and recommendations; and

(11) Engage in other activities to encourage, promote and assist compliance with the requirements of Title VI.

(d) Due to the diversity of programs that constitute federal financial assistance, subject to appropriations in the general appropriations act, the human rights commission shall provide ongoing training, education and technical assistance to employees of each state department. The diversity training shall include, but not be limited to, health and social services, road maintenance and building, employment issues, housing and related issues, education and education related issues and administrative and administrative support functions. In addition, subject to appropriations in the general appropriations act, diversity training shall be extended to provide training to subrecipients of federal funds through the state general appropriations act, including local governments, nonprofit organizations and private businesses.






Part 3 - Violations--Procedures

§ 4-21-301 - Discriminatory practices.

(a) It is a discriminatory practice for a person or for two (2) or more persons to:

(1) Retaliate or discriminate in any manner against a person because such person has opposed a practice declared discriminatory by this chapter or because such person has made a charge, filed a complaint, testified, assisted or participated in any manner in any investigation, proceeding or hearing under this chapter;

(2) Willfully interfere with the performance of a duty or the exercise of a power by the commission or one (1) of its members or representatives;

(3) Willfully obstruct or prevent a person from complying with this chapter or an order issued under this chapter; or

(4) Violate the terms of a conciliation agreement made pursuant to this chapter.

(b) No individual employee or agent of an employer shall be liable for any violation of part 4 of this chapter that any employer shall be found to have committed.



§ 4-21-302 - Complaints -- Consideration by commission.

(a) A person claiming to be aggrieved by a discriminatory practice, or a member of the commission may file with the commission a written sworn complaint stating that a discriminatory practice has been committed, setting forth the facts sufficient to enable the commission to identify the persons charged, referred to in this part as the respondent. Within ten (10) days after receipt of the complaint, the commission shall serve on the complainant a notice acknowledging the filing of the complaint and informing the complainant of the respondent's time limits and choice of forums under this chapter.

(b) The commission staff, or a person designated pursuant to its rules, shall promptly investigate the matter to determine whether the discriminatory practice exists and shall within ten (10) days furnish the respondent with a copy of the complaint and a notice advising the respondent of the respondent's procedural rights and obligations under this chapter.

(c) The complaint must be filed within one hundred eighty (180) days after the commission of the alleged discriminatory practice.

(d) (1) The commission staff, or a person designated pursuant to its rules, shall commence an investigation of the complaint within thirty (30) days after the filing of the complaint. The commission staff, or designee, shall promptly investigate the matter to determine whether the discriminatory practice exists.

(2) If it is determined that there is no reasonable cause to believe that the respondent has engaged in a discriminatory practice, the commission shall furnish a copy of the order to the complainant, the respondent, and such public officers and persons as the commission deems proper.

(e) (1) The complainant, within thirty (30) days after receiving a copy of the order dismissing the complaint, may file with the commission an application for reconsideration of the order.

(2) Upon such application, the commission or an individual designated pursuant to its rules shall make a new determination within thirty (30) days whether there is reasonable cause to believe that the respondent has engaged in a discriminatory practice.

(3) If it is determined that there is no reasonable cause to believe that the respondent has engaged in a discriminatory practice, the commission shall issue an order dismissing the complaint after reconsideration, and furnishing a copy of the order to the complainant, the respondent, and such public officers and persons as the commission deems proper.



§ 4-21-303 - Conciliation agreements -- Temporary relief.

(a) If the staff determines after investigation, or if the commission or its delegate determines after the review provided for in § 4-21-302 that there is reasonable cause to believe that the respondent has engaged in a discriminatory practice, the commission staff shall endeavor to eliminate the alleged discriminatory practices by conference, conciliation and persuasion.

(b) The terms of a conciliation agreement reached with a respondent shall require the respondent to refrain from discriminatory practices in the future, and shall make such further provisions as may be agreed upon between the commission or its assigned staff and the respondent.

(c) If a conciliation agreement is entered into, the commission shall issue and serve on the complainant an order stating its terms. A copy of the order shall be delivered to the respondent, and such public officers and persons as the commission deems proper.

(d) Except for the terms of the conciliation agreement, neither the commission nor any officer or employee thereof shall make public, without the written consent of the complainant and the respondent, information concerning efforts in a particular case to eliminate discriminatory practice by conference, conciliation or persuasion, whether or not there is a determination of reasonable cause or a conciliation agreement. The conciliation agreement itself shall be made public unless the complainant and the respondent otherwise agree, and the commission also determines that disclosure is not required to further the purposes of this chapter.

(e) At the expiration of one (1) year from the date of a conciliation agreement, and at other times in its reasonable discretion, the commission staff may investigate whether the terms of the agreement have been and are being complied with by the respondent.

(f) Upon finding that the terms of the agreement are not being complied with by the respondent, the commission shall take such action as it deems appropriate to assure compliance.

(g) At any time after a complaint is filed, the commission may file an action in the chancery court or circuit court in a county in which the subject of the complaint occurs, or in a county in which a respondent resides or has the respondent's principal place of business, seeking appropriate temporary relief against the respondent, pending final determination of proceedings under the chapter, including an order or decree restraining such respondent from doing or procuring any act tending to render ineffectual any order the commission may enter with respect to the complaint. The court has the power to grant such temporary relief or restraining order as it deems just and proper.



§ 4-21-304 - Hearings.

(a) (1) In complaints involving discrimination in employment and public accommodations, within ninety (90) days after an administrative determination of reasonable cause to believe that discrimination took place, unless the commission has issued an order stating the terms of a conciliation agreement, or, in those cases in which the terms of a conciliation agreement have been kept confidential, has issued an order stating that the case has been satisfactorily conciliated, the commission shall serve on the respondent by mail or in person a written notice, together with a copy of the complaint as it may have been amended, or a copy of the letter of determination, requiring the respondent to answer the allegation of the complaint at a hearing before a hearing examiner or hearing examiners, or another individual pursuant to its rules, at a time and place specified by the hearing examiner or examiners after conference with the parties or their attorneys.

(2) A copy of the notice shall be furnished to the complainant, and such public officers and persons as the commission deems proper.

(3) In complaints involving housing discrimination only, if the commission has determined that there is reasonable cause to believe that the respondent has engaged in a discriminatory housing practice, and if the complaint has not been resolved through a conciliation agreement, and if neither party has made an election for a civil action pursuant to § 4-21-312 within ninety (90) days after the complaint is filed, the commission shall commence a hearing in accordance with this subsection (a).

(4) All hearings conducted under this section shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5, part 3 of this title.

(b) A member of the commission who filed the complaint or endeavored to eliminate the alleged discriminatory practice by conference, conciliation or persuasion shall not participate in the hearing or in the subsequent deliberation of the commission.

(c) The respondent may file an answer with the commission by registered or certified mail in accordance with the rules of the commission before the hearing date. The respondent may amend an answer at any time prior to the issuance of an order based on the complaint, but no order shall be issued unless the respondent has had an opportunity of a hearing on the complaint or amendment on which the order is based.

(d) A respondent, who has filed an answer or whose default in answering has been set aside for good cause shown, may appear at the hearing with or without representation, may examine and cross-examine witnesses and the complainant, and may offer evidence.

(e) The complainant and the complainant's private attorney, and, in the discretion of the commission, any person, may intervene, examine, and cross-examine witnesses, and present evidence.

(f) If the respondent fails to answer the complaint, the commission may enter the respondent's default. Unless the default is set aside for good cause shown, the hearing may proceed on the evidence in support of the complaint.

(g) Efforts at conference, conciliation and persuasion shall not be received in evidence.

(h) Testimony taken at the hearing shall be under oath and transcribed. If the testimony is not taken before the commission, the record shall be transmitted to the commission.

(i) In a proceeding under this chapter, the production of a written, printed or visual communication, advertisement or other form of publication, or a written inquiry, or record, or other document purporting to have been made by a person shall be prima facie evidence that it was authorized by the person.



§ 4-21-305 - Findings and orders.

(a) If the commission determines that the respondent has not engaged in a discriminatory practice, the commission shall state its findings of fact and conclusions of law and shall issue an order dismissing the complaint. A copy of the order shall be delivered to the complainant, the respondent, and such public officers and persons as the commission deems proper.

(b) If the commission determines that the respondent has engaged in a discriminatory practice, the commission shall state its findings of fact and conclusions of law and shall issue an order requiring the respondent to cease and desist from the discriminatory practice and to take such affirmative action as in the judgment of the commission will carry out the purposes of this chapter. A copy of the order shall be delivered to the respondent, the complainant, and to such public officers and persons as the commission deems proper.



§ 4-21-306 - Remedies.

(a) Affirmative action ordered under this section may include, but is not limited to:

(1) Hiring, reinstatement or upgrading of employees with or without back pay. Interim earnings or amounts earnable with reasonable diligence by the person or persons discriminated against shall operate to reduce the back pay otherwise allowable;

(2) Admission or restoration of individuals to union membership, admission to, or participation in, a guidance program, apprenticeship, training program, on-the-job training program, or other occupational training or retraining program, and the utilization of objective criteria in the admission of individuals to such programs;

(3) Admission of individuals to a place of public accommodation, resort or amusement;

(4) The extension to all individuals of the full and equal enjoyment of the advantages, facilities, privileges and services of the respondent;

(5) Reporting as to the manner of compliance;

(6) Posting notices in conspicuous places in the respondent's place of business in the form prescribed by the commission and inclusion of such notices in advertising material;

(7) Payment to the complainant of damages for an injury, including humiliation and embarrassment, caused by the discriminatory practice, and cost, including a reasonable attorney's fee;

(8) Such other remedies as shall be necessary and proper to eliminate all the discrimination identified by the evidence submitted at the hearing or in the record; and

(9) (A) In cases involving discriminatory housing practices only, payment by the respondent of a civil penalty:

(i) In an amount not exceeding ten thousand dollars ($10,000) if the respondent has not been adjudged to have committed any prior unlawful discriminatory housing practices;

(ii) In an amount not exceeding twenty-five thousand dollars ($25,000) if the respondent has been adjudged to have committed one (1) other unlawful discriminatory housing practice during the five-year period ending on the date of the filing of the complaint; or

(iii) In an amount not exceeding fifty thousand dollars ($50,000) if the respondent has been adjudged to have committed two (2) or more unlawful discriminatory housing practices during the seven-year period ending on the date of the filing of the complaint.

(B) If the acts constituting the discriminatory housing practice that is the object of the complaint are committed by the same natural person who has been previously adjudged to have committed acts constituting an unlawful discriminatory housing practice, then the civil penalties set forth in subdivisions (a)(9)(A)(ii) and (iii) may be imposed without regard to the period of time within which any subsequent discriminatory housing practice occurred.

(b) The commission may publish, or cause to be published, the names of persons who have been determined to have engaged in a discriminatory practice.



§ 4-21-307 - Judicial review.

(a) A complainant, respondent or intervenor aggrieved by an order of the commission, including an order dismissing a complaint or stating the terms of a conciliation agreement, may obtain judicial review, and the commission may obtain an order of the court for enforcement of its order, in a proceeding brought in the chancery court or circuit court in which the alleged discriminatory practice that is the subject of the order occurred or in which a respondent resides or transacts business.

(b) (1) The proceeding for review or enforcement is initiated by filing a petition in court.

(2) Copies of the appeal shall be served upon all parties of record.

(3) Within thirty (30) days after the service of the petition for appeal upon the commission or its filing by the commission, or within such further time as the court may allow, the commission shall transmit to the court the original or a certified copy of the entire record upon which the order is based, including a transcript of testimony, which need not be printed.

(4) By stipulation of all parties to the review proceeding, the record may be shortened.

(5) The findings of fact of the commission shall be conclusive unless clearly erroneous in view of the probative and substantial evidence on the whole record.

(6) The court has the power to grant such temporary relief or restraining order as it deems just and to enter an order enforcing, modifying and enforcing as modified, or setting aside in whole or in part the order of the commission, or remanding the case to the commission for further proceedings.

(7) All such proceedings shall be heard and determined by the chancery court or circuit court and court of appeals as expeditiously as possible and with lawful precedence over other matters.

(c) If the commission has failed to schedule a hearing in accordance with § 4-21-304 or has failed to issue an order within one hundred eighty (180) days after the complaint is filed, the complainant, respondent or an intervenor may petition the chancery court or circuit court in a county in which the alleged discriminatory practice set forth in the complaint occurs or in which the petitioner resides or has the petitioner's principal place of business for an order directing the commission to take such action. The court shall follow the procedure set forth in subsection (b) so far as applicable.

(d) (1) The court shall not consider any matter not considered by, nor any objection not raised before, the hearing examiner or examiners unless the failure of a party to present such matter to or raise such objection before the hearing examiner or examiners are excused because of good cause shown.

(2) A party may move the court to remand the case to the commission in the interest of justice for the purpose of adducing additional specified material evidence and seeking findings thereon; provided, that the party shows good cause for the failure to adduce such evidence before the commission.

(e) (1) The jurisdiction of the chancery court or circuit court shall be exclusive, and its final judgment or decree shall be subject to review by the court of appeals as provided by the Rules of Civil Procedure.

(2) The commission's copy of the testimony shall be available to all parties for examination without cost during business hours at the commission's office in Nashville.

(f) (1) A proceeding under this section must be initiated within thirty (30) days after a copy of the order of the commission is petitioned or the petition is filed under § 4-21-304.

(2) If no proceeding is so initiated, the commission may obtain a decree of the court of enforcement of its order upon showing that a copy of the petition for enforcement was served on the respondent and the respondent is subject to the jurisdiction of the court.



§ 4-21-308 - Access to records.

(a) In connection with an investigation of a complaint filed under this chapter, the commission or its designated representative at any reasonable time may request access to premises, records and documents relevant to the complaint and the right to examine a photograph and copy evidence.

(b) Every person subject to this chapter shall:

(1) Make and keep records relevant to the determination of whether discriminatory practices have been or are being committed;

(2) Preserve such records for such periods; and

(3) Make such reports therefrom, as the commission shall prescribe by regulation or order, as reasonably necessary, or appropriate for the enforcement of this chapter or the regulation or orders thereunder.

(c) So as to avoid undue burdens on persons subject to this chapter, records and reports required by the commission under this section shall conform as near as may be to similar records and reports required by federal law and the laws of other states and to customary recordkeeping practice.

(d) If a person fails to permit access, examination, photographing or copying or fails to make, keep or preserve records or make reports in accordance with this section, the chancery court in Davidson county or the chancery court or circuit court for the county in which such person is found, resides, or has such person's principal place of business, upon application of the commission, may issue an order requiring compliance.

(e) The commission, by regulation, shall require each person subject to this chapter who controls an apprenticeship or other training program to keep all records reasonably necessary to carry out the purpose of the chapter, including, but not limited to, a list of applicants who wish to participate in such program, including the chronological order in which applications were received, and shall furnish to the commission upon request, a detailed description of the manner in which persons are selected to participate in the apprenticeship or other training programs.

(f) A person who believes that the application to it of a regulation or order issued under this section would result in undue hardship may apply to the commission for an exemption from the application of the regulation or order. If the commission finds the application of the regulation or order to the person in question would impose an undue hardship, the commission may grant appropriate relief.



§ 4-21-309 - Subpoenas.

(a) (1) Upon written application to the commission, a party to a proceeding is entitled as of right to the issuance of subpoenas for deposition or hearing in the name of the commission by an individual designated pursuant to its rules requiring attendance and the giving of testimony by witnesses and the production of documents.

(2) A subpoena so issued shall show on its face the name and address of the party at whose request the subpoena is directed.

(3) On petition of the person to whom the subpoena is directed and notice to the requesting party, the commission or an individual designated pursuant to its rules may vacate or modify the subpoena.

(4) Depositions of witnesses may be taken as prescribed by the Tennessee Rules of Civil Procedure.

(5) Witnesses whose depositions are taken, or who are summoned before the commission or its agents, will be entitled to the same witness and mileage fees as are paid to the witnesses subpoenaed in chancery courts of the state.

(b) If a person fails to comply with a subpoena issued by the commission, the chancery court or circuit court of the county in which the person is found, resides, or has the person's principal place of business, upon application of the commission or the party requesting the subpoena, may issue an order requiring compliance. In any proceeding brought under this section, the court may modify or set aside the subpoena.



§ 4-21-310 - Resistance to, obstruction, etc., of commission.

Any person who willfully resists, prevents, impedes or interferes with the performance of a duty or the exercise of a power by the commission or one (1) of its members or representatives commits a Class C misdemeanor.



§ 4-21-311 - Additional remedies preserved.

(a) Any person injured by any act in violation of this chapter shall have a civil cause of action in chancery court or circuit court.

(b) In such an action, the court may issue any permanent or temporary injunction, temporary restraining order, or any other order and may award to the plaintiff actual damages sustained by such plaintiff, together with the costs of the lawsuit, including a reasonable fee for the plaintiff's attorney of record, all of which shall be in addition to any other remedies contained in this chapter.

(c) In cases involving discriminatory housing practices, the court may award punitive damages to the plaintiff, in addition to the other relief specified in this section and this chapter. In addition to the remedies set forth in this section, all remedies described in § 4-21-306, except the civil penalty described in § 4-21-306(a)(9), shall be available in any lawsuit filed pursuant to this section.

(d) A civil cause of action under this section shall be filed in chancery court or circuit court within one (1) year after the alleged discriminatory practice ceases, and any such action shall supersede any complaint or hearing before the commission concerning the same alleged violations, and any such administrative action shall be closed upon such filing.

(e) In any civil cause of action alleging a violation of this chapter or of § 8-50-103, the plaintiff shall have the burden of establishing a prima facie case of intentional discrimination or retaliation. If the plaintiff satisfies this burden, the burden shall then be on the defendant to produce evidence that one (1) or more legitimate, nondiscriminatory reasons existed for the challenged employment action. The burden on the defendant is one of production and not persuasion. If the defendant produces such evidence, the presumption of discrimination or retaliation raised by the plaintiff's prima facie case is rebutted, and the burden shifts to the plaintiff to demonstrate that the reason given by the defendant was not the true reason for the challenged employment action and that the stated reason was a pretext for illegal discrimination or retaliation. The foregoing allocations of burdens of proof shall apply at all stages of the proceedings, including motions for summary judgment. The plaintiff at all times retains the burden of persuading the trier of fact that the plaintiff has been the victim of intentional discrimination or retaliation.



§ 4-21-312 - Election of civil action.

(a) This section applies only in cases involving discriminatory housing practices.

(b) Within ninety (90) days after a complaint is filed, if the commission has determined that there is reasonable cause to believe that the respondent has engaged in a discriminatory housing practice and if the complaint has not been resolved through a conciliation agreement, the commission shall notify the complainant and the respondent in writing that they may elect to have the claims and issues of the complaint decided in a civil action commenced and maintained by the commission. Either the complainant or the respondent may make such an election by notifying the commission of the complainant's or respondent's desire to do so. A party shall make an election for a civil action no later than twenty (20) days after receiving notice of permission to do so.

(c) If an election is made under this section, no later than sixty (60) days after the election is made, the commission shall commence a civil action in the chancery court or circuit court in a county in which the subject of the complaint occurs, or in a county in which a respondent resides or has the respondent's principal place of business.

(d) In a civil action brought under this section, the court may grant relief as it deems appropriate, including any permanent or temporary injunction, temporary restraining order, or other equitable relief, and may award to any person compensatory and punitive damages. Parties to a civil action brought pursuant to this section shall have the right to a jury trial.



§ 4-21-313 - Limitations on compensatory damage amounts -- Exclusions from application of limits.

(a) For any cause of action arising under § 4-21-401, § 8-50-103, or § 50-1-304, the sum of the amount of compensatory damages awarded for future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses, shall not exceed, for each complaining party:

(1) In the case of an employer who has eight (8) or more but fewer than fifteen (15) employees at the time the cause of action arose, twenty-five thousand dollars ($25,000);

(2) In the case of an employer who has more than fourteen (14) and fewer than one hundred one (101) employees at the time the cause of action arose, fifty thousand dollars ($50,000);

(3) In the case of an employer who has more than one hundred (100) and fewer than two hundred one (201) employees at the time the cause of action arose, one hundred thousand dollars ($100,000);

(4) In the case of an employer who has more than two hundred (200) and fewer than five hundred one (501) employees at the time the cause of action arose, two hundred thousand dollars ($200,000); and

(5) In the case of an employer who has more than five hundred (500) employees at the time the cause of action arose, three hundred thousand dollars ($300,000).

(b) The limitations in subsection (a) shall not apply to backpay, interest on backpay, front pay, or any equitable relief.

(c) The court shall not inform a jury of the limitations in subsection (a), but the court shall conform any judgment to comply with the limitations.

(d) For the purpose of determining when the cause of action arose under subsection (a), the court shall determine the number of employees employed by the employer on the date when the adverse employment action giving rise to the employee's claim occurred.



§ 4-21-314 - Simultaneous action in state and federal courts concerning common nucleus of operative factors prohibited.

No employee may concurrently maintain any cause of action in state court under § 4-21-401, § 8-50-103, or § 50-1-304, while at the same time prosecuting an action in federal court based on a common nucleus of operative facts. Upon motion of the employer, the state court shall dismiss any action maintained under § 4-21-401, § 8-50-103, or § 50-1-304, in which the employee is concurrently prosecuting an action based on a common nucleus of operative facts in federal court.






Part 4 - Employment-Related Discrimination

§ 4-21-401 - Employer practices.

(a) It is a discriminatory practice for an employer to:

(1) Fail or refuse to hire or discharge any person or otherwise to discriminate against an individual with respect to compensation, terms, conditions or privileges of employment because of such individual's race, creed, color, religion, sex, age or national origin; or

(2) Limit, segregate or classify an employee or applicants for employment in any way that would deprive or tend to deprive an individual of employment opportunities or otherwise adversely affect the status of an employee, because of race, creed, color, religion, sex, age or national origin.

(b) This section does not apply to the employment of an individual by such individual's parent, spouse or child or to employment in the domestic service of the employer.

(c) It is not a discriminatory practice for an employer to institute a policy in the employer's workplace requiring that all employees speak only in English at certain times when the employer has a legitimate business necessity for such a policy, including, but not limited to, the safe and efficient operation of the employer's business, and the employer provides notice to employees of the policy and the consequences of violating the policy.

(d) (1) No employer shall terminate an employee who is a volunteer rescue squad worker, as this term is defined in § 7-51-207, because the employee, when acting as a volunteer rescue squad worker, is absent or late to the employee's employment in order to respond to an emergency prior to the time the employee is to report to the employee's place of employment.

(2) An employer may charge against the employee's regular pay any time that an employee who is a volunteer rescue squad worker loses from employment because of the employee's response to an emergency.

(3) An employer has the right to request an employee who loses time from the employee's employment to respond to an emergency to provide the employer with a written statement from the supervisor or acting supervisor of the volunteer rescue squad worker stating that the employee responded to an emergency and list the time and date of the emergency.

(4) Any employee who is absent or late to the employee's employment in order to respond to an emergency shall make a reasonable effort to notify the employee's employer that the employee may be absent or late.

(5) Any employee terminated in violation of this section may bring a civil action against the employee's employer. The employee may seek reinstatement to the employee's former position, payment of back wages, reinstatement of fringe benefits, and where seniority rights are granted, the reinstatement of seniority rights. The employee has one (1) year from the date of a violation of this section to file an action.



§ 4-21-402 - Labor organization practices.

It is a discriminatory practice for a labor organization to:

(1) Exclude or expel from membership, or otherwise to discriminate against a member or applicant for membership because of race, creed, color, religion, sex, age or national origin;

(2) Limit, segregate, or classify membership or application for membership or to classify or fail or refuse to refer for employment on the basis of race, creed, color, religion, sex, age or national origin, in a manner that would deprive or tend to deprive any person of employment opportunities, or that would limit employment opportunities or to otherwise adversely affect the status of an employee or of an applicant for employment because of race, creed, color, religion, sex, age or national origin; or

(3) Cause or attempt to cause an employer to violate this chapter.



§ 4-21-403 - Employment agency practices.

It is a discriminatory practice for an employment agency to classify or refer for employment, or to fail or refuse to refer for employment, or otherwise to discriminate against any person because of race, creed, color, religion, sex, age or national origin.



§ 4-21-404 - Training program practices.

It is a discriminatory practice for:

(1) An employer, labor organization, or joint labor-management committee controlling apprenticeship, or on-the-job, or other training or retraining programs, to discriminate against an individual because of race, creed, color, religion, sex, or national origin, in admission to, or employment in, a program established to provide apprenticeship or other training;

(2) An employer, labor organization, employment agency or joint labor-management committee controlling apprenticeship or other training or retraining programs, including on-the-job training programs, to print, publish or circulate or cause to be printed, published or circulated any statement, advertisement or publication relating to employment by such an employer, or membership in such organization or any classification or referral for employment by such labor organization, or relating to any classification or referral for employment by such an employment agency or relating to admission to, or employment in, any program established to provide apprenticeship or other training by such a joint labor-management committee indicating any preference, limitation, specification or discrimination based on race, creed, color, religion, sex or national origin; except that such advertisement or publication may indicate preference, limitation or specification based on religion or sex when religion or sex is a bona fide occupational qualification for employment.



§ 4-21-405 - Religious groups exempted.

This chapter shall not apply to religious corporations, associations, educational institutions, or societies, with respect to the employment of individuals of a particular religion to perform work connected with the carrying on by the corporation, association, educational institution, or society, of its religious activities.



§ 4-21-406 - Religion or sex as bona fide occupational qualifications -- Affirmative action plans.

(a) It is not a discriminatory practice for:

(1) An employer to employ employees;

(2) An employment agency to classify, or refer for employment any individual;

(3) A labor organization to classify its members or to classify or refer for employment any individual; or

(4) An employer, labor organization, or joint training or retraining programs to admit or employ any individual in any such program;

on the basis of religion or sex in those certain instances where religion or sex is a bona fide occupational qualification reasonably necessary to the normal operation of that particular business or enterprise.

(b) It is not a discriminatory practice for a person subject to this chapter to adopt and carry out a plan to fill vacancies or hire new employees so as to eliminate or reduce imbalance with respect to race, creed, color, religion, sex, age or national origin, if the plan has been filed with the commission and the commission has not disapproved the plan.



§ 4-21-407 - Age discrimination.

(a) It is not unlawful for an employer, employment agency or labor organization to:

(1) Discriminate in employment on the basis of age where age is a bona fide occupational qualification reasonably necessary to the normal operation of the particular business, or where the differentiation is based on reasonable factors other than age; or

(2) Observe the terms of a bona fide seniority system or any bona fide employee benefit plan, such as a retirement, pension or insurance plan, that is not a subterfuge to evade the purposes of this chapter, except that no such employee benefit plan shall excuse the failure to hire any individual, and no such seniority system or employee benefit plan shall require or permit the involuntary retirement of any individual specified by § 4-21-101(b) because of the age of such individual, unless otherwise provided by law.

(b) The prohibitions imposed by this chapter relating to age discrimination in employment shall be limited to individuals who are at least forty (40) years of age.

(c) Notwithstanding any other provisions of this chapter relating to age discrimination in employment, it is not unlawful for an employer, employment agency or labor organization subject to the other provisions of this chapter to observe the terms of a bona fide seniority system or any bona fide employee benefit plan, such as a retirement, pension or insurance plan, that is not a subterfuge to evade the purposes of this chapter, except that no such employee benefit plan shall excuse the failure to hire any individual, and no such seniority system or employee benefit plan shall require or permit the involuntary retirement of any individual covered by this chapter because of the age of such individual.

(d) Nothing in this chapter relating to age discrimination shall be construed to prohibit compulsory retirement of any employee who has attained sixty-five (65) years of age and who, for the two-year period immediately before retirement, is employed in a bona fide executive or a high policymaking position, if such employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit-sharing, savings or deferred compensation plan, or any combination of such plans, of the employer of such employee, that equals, in the aggregate, at least forty-four thousand dollars ($44,000).

(e) (1) It is not unlawful for an employer subject to this chapter to fail or refuse to hire or to discharge any individual because of such individual's age if such action is taken:

(A) With respect to the employment of an individual as a firefighter or a law enforcement officer and the individual has attained the age of hiring or retirement in effect under applicable state or local law on March 3, 1983; and

(B) Pursuant to a bona fide hiring or retirement plan that is not a subterfuge to evade the purposes of this chapter.

(2) For the purposes of this part, unless the context otherwise requires:

(A) "Firefighter" means an employee, the duties of whose position are primarily to perform work directly connected with the control and extinguishment of fires or the maintenance and use of firefighting apparatus and equipment, including an employee engaged in this activity who is transferred to a supervisory or administrative position; and

(B) "Law enforcement officer" means an employee, the duties of whose position are primarily the investigation, apprehension or detention of individuals suspected or convicted of offenses against state criminal laws, including an employee engaged in this activity who is transferred to a supervisory or administrative position. For the purposes of this subdivision (e)(2)(B), "detention" includes the duties of employees assigned to guard individuals incarcerated in any penal institution.

(3) This subsection (e) shall not apply with respect to any cause of action arising under the Age Discrimination in Employment Act of 1967, compiled in 29 U.S.C. § 621 et seq., as in effect before January 1, 1987.



§ 4-21-408 - Leave for adoption, pregnancy, childbirth and nursing an infant.

(a) Employees who have been employed by the same employer for at least twelve (12) consecutive months as full-time employees, as determined by the employer at the job site or location, may be absent from such employment for a period not to exceed four (4) months for adoption, pregnancy, childbirth and nursing an infant, where applicable, referred to as "leave" in this section. With regard to adoption, the four-month period shall begin at the time an employee receives custody of the child.

(b) (1) Employees who give at least three (3) months' advance notice to their employer of their anticipated date of departure for such leave, their length of leave, and their intention to return to full-time employment after leave, shall be restored to their previous or similar positions with the same status, pay, length of service credit and seniority, wherever applicable, as of the date of their leave.

(2) Employees who are prevented from giving three (3) months' advance notice because of a medical emergency that necessitates that leave begin earlier than originally anticipated shall not forfeit their rights and benefits under this section solely because of their failure to give three (3) months' advance notice.

(3) Employees who are prevented from giving three (3) months' advance notice because the notice of adoption was received less than three (3) months in advance shall not forfeit their rights and benefits under this section solely because of their failure to give three (3) month's advance notice.

(c) (1) Leave may be with or without pay at the discretion of the employer. Such leave shall not affect the employees' right to receive vacation time, sick leave, bonuses, advancement, seniority, length of service credit, benefits, plans or programs for which the employees were eligible at the date of their leave, and any other benefits or rights of their employment incident to the employees' employment position; provided, that the employer need not provide for the cost of any benefits, plans or programs during the period of such leave, unless such employer so provides for all employees on leaves of absence.

(2) If an employee's job position is so unique that the employer cannot, after reasonable efforts, fill that position temporarily, then the employer shall not be liable under this section for failure to reinstate the employee at the end of the leave period.

(3) The purpose of this section is to provide leave time to employees for adoption, pregnancy, childbirth and nursing the infant, where applicable; therefore, if an employer finds that the employee has utilized the period of leave to actively pursue other employment opportunities or if the employer finds that the employee has worked part time or full time for another employer during the period of leave, then the employer shall not be liable under this section for failure to reinstate the employee at the end of the leave.

(4) Whenever the employer shall determine that the employee will not be reinstated at the end of the leave because the employee's position cannot be filled temporarily or because the employee has used the leave to pursue employment opportunities or to work for another employer, the employer shall so notify the employee.

(d) Nothing contained within this section shall be construed to:

(1) Affect any bargaining agreement or company policy that provides for greater or additional benefits than those required under this section;

(2) Apply to any employer who employs fewer than one hundred (100) full-time employees on a permanent basis at the job site or location; or

(3) Diminish or restrict the rights of teachers to leave pursuant to title 49, chapter 5, part 7, or to return or to be reinstated after leave.

(e) This section shall be included in the next employee handbook published by the employer after May 27, 2005.






Part 5 - Discrimination in Public Accommodations

§ 4-21-501 - Discrimination prohibited.

Except as otherwise provided in this chapter, it is a discriminatory practice for a person to deny an individual the full and equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of a place of public accommodation, resort or amusement, as defined in this chapter, on the grounds of race, creed, color, religion, sex, age or national origin.



§ 4-21-502 - Advertisement indicating discriminatory policy.

It is a discriminatory practice for a person, directly or indirectly, to publish, circulate, issue, display or mail or cause to be published, circulated, issued, displayed or mailed a written, printed, oral or visual communication, notice or advertisement that indicates that the goods, services, facilities, privileges, advantages and accommodations or a place of public accommodation, resort or amusement will be refused, withheld from or denied an individual on account of the individual's race, creed, color, religion, sex or national origin; or that the patronage of, or presence at, a place of public accommodation, resort or amusement, of an individual on account of the individual's race, creed, color, religion, sex, age or national origin is objectionable, unwelcome, unacceptable or undesirable.



§ 4-21-503 - Segregation on basis of sex.

Nothing in this part shall prohibit segregation on the basis of sex of bathrooms, health clubs, rooms for sleeping or changing clothes, or other places of public accommodation the commission specifically exempts on the basis of bona fide considerations of public policy.






Part 6 - Discrimination in Housing and Financing

§ 4-21-601 - Discriminatory housing practices generally.

(a) It is a discriminatory practice for any person because of race, color, creed, religion, sex, disability, familial status or national origin, to:

(1) Refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, real property or a housing accommodation to a person;

(2) Discriminate against any person in the terms, conditions, or privileges of sale or rental of real property or a housing accommodation, or in the provision of services or facilities in connection therewith;

(3) Refuse to receive or transmit a bona fide offer to purchase, rent or lease real property or a housing accommodation from a person;

(4) Represent to a person that real property or a housing accommodation is not available for inspection, sale, rental or lease when in fact it is so available, or to refuse to permit a person to inspect real property or a housing accommodation;

(5) Make, print, publish, circulate, post or mail or cause to be made, printed, published, circulated, posted or mailed a notice, statement, advertisement or sign, or use a form of application for the purchase, rental or lease of real property or a housing accommodation, or make a record of inquiry in connection with the prospective purchase, rental or lease of real property or a housing accommodation, that indicates, directly or indirectly, a limitation, specification or discrimination as to race, color, creed, religion, sex, disability, familial status or national origin or an intent to make such a limitation, specification or discrimination;

(6) Offer, solicit, accept, use or retain a listing of real property or a housing accommodation for sale, rental or lease with the understanding that a person may be discriminated against in the sale, rental or lease of that real property or housing accommodation or in the furnishing of facilities or services in connection therewith; or

(7) Deny any person access to, or membership or participation in, any multiple-listing services, real estate brokers' organization or other service, organization or facility relating to the business of selling or renting dwellings, or to discriminate against such person in the terms or conditions of such access, membership or participation.

(b) (1) It is a discriminatory practice for any person to:

(A) Discriminate in the sale or rental of, or otherwise make unavailable or deny, a dwelling to any buyer or renter because of a disability of:

(i) The buyer or renter;

(ii) A person residing in or intending to reside in the dwelling after it is so sold, rented or made available; or

(iii) Any person associated with the buyer or renter; or

(B) Discriminate against any person in the terms, conditions or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with such dwelling, because of a disability of:

(i) The person;

(ii) A person residing in or intending to reside in the dwelling after it is so sold, rented or made available; or

(iii) Any person associated with the person.

(2) For purposes of this subsection (b), "discriminate" includes:

(A) Refusing to permit, at the expense of the disabled person, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises; except that, in the case of a rental, no modification need be permitted unless the renter first agrees to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted, unless previously negotiated with the landlord;

(B) Refusing to make reasonable accommodations in rules, policies, practices or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling; or

(C) In connection with the design and construction of covered multifamily dwellings for first occupancy after March 13, 1991, failing to design and construct those dwellings in such a manner that:

(i) The dwellings have at least one (1) building entrance on an accessible route, unless it is impractical to do so because of terrain or unusual site characteristics; or

(ii) With respect to dwellings with a building entrance on an accessible route:

(a) The public use and common use portions of such dwellings are readily accessible to and usable by disabled persons;

(b) All the doors designed to allow passage into and within all premises within such dwellings are sufficiently wide to allow passage by disabled persons in wheelchairs; and

(c) All premises within such dwellings contain the following features of adaptive design:

(1) An accessible route into and through the dwelling;

(2) Light switches, electrical outlets, thermostats and other environmental controls in accessible locations;

(3) Reinforcements in bathroom walls to allow later installation of grab bars; and

(4) Usable kitchens and bathrooms, such that an individual in a wheelchair can maneuver about the space.

(3) Compliance with the appropriate requirements of the American National Standard for buildings and facilities providing accessibility and usability for physically disabled people (commonly cited as "ANSI A117.1") suffices to satisfy the requirements of subdivision (b)(2)(C)(ii).

(4) As used in this subsection (b), "covered multifamily dwellings" means:

(A) Buildings consisting of four (4) or more units if such buildings have one (1) or more elevators; and

(B) Ground floor units in other buildings consisting of four (4) or more units.

(5) Nothing in this subsection (b) requires that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

(c) It is a discriminatory practice for a person in the business of insuring against hazards to refuse to enter into, or discriminate in the terms, conditions, or privileges of, a contract of insurance against hazards to a housing accommodation or real property because of the race, color, creed, religion, sex or national origin of the person owning, or residing in or near the housing accommodations or real property.

(d) It is a discriminatory practice for a person to coerce, intimidate, threaten or interfere with any person in the exercise or enjoyment of, or on account of such person's having exercised or enjoyed, or on account of such person's having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by this chapter.

(e) This section may also be enforced by appropriate civil action.



§ 4-21-602 - Exemption from housing provisions.

(a) Nothing in § 4-21-601 shall apply to:

(1) The rental of housing accommodations in a building that contains housing accommodations for not more than two (2) families living independently of each other, if the owner or a member of the owner's family resides in one (1) of the housing accommodations;

(2) The rental of one (1) room or one (1) rooming unit in a housing accommodation by an individual if such individual or a member of such individual's family resides therein, or, as regards to sex, rooms or rental units where the tenants would be required to share a common bath;

(3) A religious organization, association, or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association, or society, that limits the sale, rental or occupancy of dwellings that it owns or operates for other than a commercial purpose to persons of the same religion, or that gives preference to such persons, unless membership in such religion is restricted on account of race, color, or national origin; or

(4) As regards to sex, the rental of housing accommodations of single-sex dormitory rental properties, including, but not limited to, those dormitories operated by higher educational institutions.

(b) Nothing in this chapter shall require a real estate operator to negotiate with any individual who has not shown evidence of financial ability to consummate the purchase or rental of a housing accommodation.

(c) Nothing in subsection (a) shall prohibit the use of attorneys, escrow agents, abstractors, title companies and other such professional assistance as necessary to perfect or transfer the title.

(d) (1) Nothing in this part limits the applicability of any reasonable local, state or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling. Nor does any provision in this part regarding familial status apply with respect to dwellings provided under any state or federal program specifically designed and operated to assist elderly persons, as defined in the state or federal program, or to housing for older persons.

(2) As used in this subsection (d), "housing for older persons" means housing communities consisting of dwellings:

(A) (i) Intended for, and at least ninety percent (90%) occupied by, at least one (1) person fifty-five (55) years of age or older per unit;

(ii) Providing significant facilities and services specifically designed to meet the physical or social needs of such persons; and

(iii) Publishing and adhering to policies and procedures that demonstrate an intent by the owner or manager to provide housing for persons fifty-five (55) years of age or older;

(B) Intended for and occupied solely by persons sixty-two (62) years of age or older.

(3) Nothing in this part prohibits conduct against a person because such person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined in § 102 of the Controlled Substances Act, codified in 21 U.S.C. § 802, or controlled substance or controlled substance analogue, as defined in the Tennessee Drug Control Act, compiled in title 39, chapter 17, part 4.



§ 4-21-603 - Blockbusting.

It is a discriminatory practice for a real estate operator, a real estate broker, a real estate salesperson, a financial institution, an employee of any of these, or any other person, for the purpose of inducing a real estate transaction from which such person may benefit financially to:

(1) Represent that a change has occurred or will or may occur in the composition with respect to race, color, creed, religion, sex, disability, familial status or national origin of the owners or occupants in the block, neighborhood or area in which the real property is located; or

(2) Represent that this change will or may result in the lowering of property values, an increase in criminal or antisocial behavior, or a decline in the quality of schools in the block, neighborhood or area in which the real property is located.



§ 4-21-604 - Restrictive covenants and conditions.

(a) Every provision in an oral agreement or a written instrument relating to real property that purports to forbid or restrict the conveyance, encumbrance, occupancy or lease thereof to individuals of a specified race, color, creed, religion, sex or national origin is void.

(b) Every condition, restriction or prohibition, including a right of entry or possibility of reverter, that directly or indirectly limits the use or occupancy of real property on the basis of race, color, creed, religion, sex or national origin is void, except a limitation of use on the basis of religion of real property held by a religious institution or organization or by a religious or charitable organization operated, supervised, or controlled by a religious institution or organization, and used for religious or charitable purposes.

(c) It is a discriminatory practice to insert in a written instrument relating to real property a provision that is void under this section or to honor or attempt to honor such a provision in the chain of title.



§ 4-21-605 - Agency no defense in proceeding.

It shall be no defense to a violation of this chapter by a real estate operator, real estate broker, real estate salesperson, financial institution, or other person subject to this chapter that the violation was requested, sought or otherwise procured by a person not subject to this chapter.



§ 4-21-606 - Residential real estate-related transactions.

(a) It is an unlawful practice for any person or other entity whose business includes engaging in residential real estate-related transactions to discriminate against any person in making available such transaction, or in the terms and conditions of such transaction, because of race, color, creed, religion, sex, disability, familial status or national origin.

(b) As used in this section, "residential real estate-related transaction" means:

(1) The making or purchasing of loans or providing financial assistance:

(A) For purchasing, constructing, improving, repairing, or maintaining a dwelling;

(B) Where the security is residential real estate; or

(2) The selling, brokering, or appraising of residential real estate.



§ 4-21-607 - Violations by real estate brokers or salespersons -- Notice to real estate commission.

Where a real estate broker or a real estate salesperson has failed to comply with any order issued by the commission or has been found to have committed a discriminatory housing practice in violation of § 4-21-601 or § 4-21-603, the commission shall notify in writing the real estate commission of the failure to comply or the violation.






Part 7 - Malicious Harassment

§ 4-21-701 - Creation of civil action -- Damages.

(a) There is hereby created a civil cause of action for malicious harassment.

(b) A person may be liable to the victim of malicious harassment for both special and general damages, including, but not limited to, damages for emotional distress, reasonable attorney's fees and costs, and punitive damages.



§ 4-21-702 - Alternative remedies preserved.

The remedy for malicious harassment provided in this part shall be in addition to, and shall not preclude victims from seeking, other remedies, criminal or civil, otherwise available under the law.






Part 8 - Civil Rights Act of 1990

§ 4-21-801 - Short title.

This part shall be known and may be cited as the "Civil Rights Act of 1990."



§ 4-21-802 - State activities and expenditures prohibited.

(a) No state official, employee or agency shall sponsor or organize a meeting or other activity, the purpose of which is related to state business, including any athletic competition, in an establishment or facility that does not afford full membership rights and privileges to a person because of sex, race, creed, color, religion, ancestry, national origin or disability.

(b) No state funds shall be expended in connection with a meeting or other activity held at an establishment or facility that does not afford full membership rights and privileges to a person because of sex, race, creed, color, religion, ancestry, national origin or disability.

(c) No state official, employee or agent shall be reimbursed for dues or other expenses incurred at an establishment or facility that does not afford full membership rights and privileges to a person because of sex, race, creed, color, religion, ancestry, national origin or disability.

(d) This section shall not apply to state officials, employees or agents acting in the course of on-going law enforcement, code enforcement or other required investigations and inspections.

(e) For the purposes of this section, a "public official" is a person who holds an elected or appointed position in state government.



§ 4-21-803 - Commercial agreements with the state -- Prohibition -- Required statement.

(a) No state official, employee or agent shall enter into a commercial agreement on behalf of the state with a club that denies to a person entry, use of facilities or membership, or unreasonably prevents the full enjoyment of such club on the basis of sex, race, creed, color, religion, ancestry, national origin or disability.

(b) Prior to entering into a commercial agreement with the state, a club must file a statement, verified by the president or chief executive officer of the club, that it does not deny a person entry, use of facilities or membership or unreasonably prevent the full enjoyment of such club on the basis of sex, race, creed, color, religion, ancestry, national origin or disability.



§ 4-21-804 - Higher education adjunct organizations -- Provision of discriminatory club membership prohibited.

No adjunct organization, including, but not limited to, booster groups, of a state university, community college or institution of higher learning shall enter into a contract on behalf of, or purchase membership for, an employee of such university, college or institution of higher learning to a club that denies to a person entry, use of facilities or membership, or unreasonably prevents the full enjoyment of such club on the basis of sex, race, creed, color, religion, ancestry, national origin or disability.



§ 4-21-805 - Enforcement.

(a) (1) The state of Tennessee or a person who is discriminated against in violation of this part may enforce this part by means of a civil action.

(2) A person found to violate any of this part is liable for the actual damages caused by such violation and such other amount as may be determined by a jury or a court sitting without a jury, but in no case less than two hundred fifty dollars ($250), plus, in addition thereto, reasonable attorney's fees and court costs as may be determined by the court.

(b) (1) A person who commits an act or engages in any pattern and practice of discrimination in violation of this part may be enjoined therefrom by a court of competent jurisdiction.

(2) An action for injunction under this subsection (b) may be brought by a person who is discriminated against in violation of this part by the state, or by a person or entity that will fairly and adequately represent the interests of the protected class.

(c) Nothing in this part shall preclude any person from seeking any other remedies, penalties or procedures provided by law. No criminal penalties shall attach for a violation of this part.



§ 4-21-806 - Exemption -- Religious organizations.

(a) Nothing in this part shall be construed to prohibit a religious organization or any organization operating solely for religious, charitable, educational or social welfare purposes from restricting membership or facilities to persons of the same religious faith, where necessary to promote the religious principles under which it was established and is currently maintained.

(b) This exemption applies only to organizations whose primary purpose is to serve members of a particular religion.






Part 9 - Title VI Implementation Plans

§ 4-21-901 - Development of plan -- Annual reports.

Each state governmental entity subject to the requirements of Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq., and regulations promulgated pursuant thereto, shall develop a Title VI implementation plan with participation by protected beneficiaries as may be required by such law or regulations. To the extent applicable, such plan shall include Title VI implementation plans of any subrecipients of federal funds through the state entity. Each such state governmental entity shall submit annual Title VI compliance reports and implementation plan updates to the human rights commission pursuant to § 4-21-203.



§ 4-21-902 - Federal funding.

It is the legislative intent that any increased costs incurred by state entities as a result of this section shall, to the extent legally available, be paid from federal funds available therefor.



§ 4-21-904 - Discrimination by funded programs prohibited.

It is a discriminatory practice for any state agency receiving federal funds making it subject to Title VI of the Civil Rights Act of 1964, compiled in 42 U.S.C. § 2000d et seq., or for any person receiving such federal funds from a state agency, to exclude a person from participation in, deny benefits to a person, or to subject a person to discrimination under any program or activity receiving such funds, on the basis of race, color, or national origin.



§ 4-21-905 - Filing a complaint.

(a) Any person claiming to be aggrieved by a discriminatory practice under this part may file a complaint with the state department, agency or entity receiving the funds within one hundred eighty (180) days of the occurrence of the alleged discriminatory act. Any such complaint filed with a state department, agency or entity is subject to review by the Title VI compliance commission for applicability under Title VI of the Civil Rights Act of 1964, compiled in 42 U.S.C. § 2000d et seq.

(b) Any person claiming to be aggrieved by a discriminatory practice under this part may also file a complaint with the Title VI compliance commission, in the same manner established in § 4-21-302, for other discriminatory practices. If such a complaint is filed with the Title VI compliance commission pursuant to this section, then the commission shall exercise the same powers and shall observe the same procedures as are set forth in part 3 of this chapter for the human rights commission when complaints of other discriminatory practices are filed with the commission pursuant to § 4-21-302.






Part 10 - Tennessee Anti-Slapp Act of 1997

§ 4-21-1001 - Short title.

This part shall be known and may be cited as the "Tennessee Anti-Slapp Act of 1997."



§ 4-21-1002 - Legislative intent and findings.

(a) It is the intent of the general assembly to provide protection for individuals who make good faith reports of wrongdoing to appropriate governmental bodies. Information provided by citizens concerning potential misdeeds is vital to effective law enforcement and the efficient operation of government.

(b) The general assembly finds that the threat of a civil action for damages in the form of a "strategic lawsuit against political participation" (SLAPP), and the possibility of considerable legal costs, can act as a deterrent to citizens who wish to report information to federal, state, or local agencies. SLAPP suits can effectively punish concerned citizens for exercising the constitutional right to speak and petition the government for redress of grievances.



§ 4-21-1003 - Immunity from SLAPP suits -- Exceptions -- Costs.

(a) Any person who in furtherance of such person's right of free speech or petition under the Tennessee or United States Constitution in connection with a public or governmental issue communicates information regarding another person or entity to any agency of the federal, state or local government regarding a matter of concern to that agency shall be immune from civil liability on claims based upon the communication to the agency.

(b) The immunity conferred by this section shall not attach if the person communicating such information:

(1) Knew the information to be false;

(2) Communicated information in reckless disregard of its falsity; or

(3) Acted negligently in failing to ascertain the falsity of the information if such information pertains to a person or entity other than a public figure.

(c) A person prevailing upon the defense of immunity provided for in this section shall be entitled to recover costs and reasonable attorneys' fees incurred in establishing the defense.



§ 4-21-1004 - Intervention by agency or attorney general and reporter.

(a) In order to protect the free flow of information from citizens to their government, an agency receiving a complaint or information under § 4-21-1003 may intervene and defend against any suit precipitated by the communication to the agency. In the event that a local government agency does not intervene in and defend against a suit arising from any communication protected under this part, the office of the attorney general and reporter may intervene in and defend against the suit.

(b) An agency prevailing upon the defense of immunity provided for in § 4-21-1003 shall be entitled to recover costs and reasonable attorneys' fees incurred in establishing the defense. If the agency fails to establish such defense, the party bringing such action shall be entitled to recover from the agency costs and reasonable attorneys' fees incurred in proving the defense inapplicable or invalid.









Chapter 22 - State Owned Motor Vehicle Fleets

§ 4-22-101 - Plans to reduce use of petroleum products.

(a) All state agencies, universities, and community colleges that have state owned motor vehicle fleets consisting of more than ten (10) motor vehicles shall develop and implement plans to increase the state's use of alternative fuels, synthetic lubricants, and energy-efficient motor vehicle or low-emission vehicles. Each entity's plan shall have a goal of reducing or displacing at least twenty percent (20%) of the current petroleum products consumed by each entity's motor vehicle fleet by January 1, 2015. All entities shall initiate plan implementation by January 1, 2014.

(b) Reductions may be met by displacing the use of petroleum or oils through the use of biodiesel, ethanol, synthetic oils or lubricants, or other alternative fuels; the use of hybrid electric vehicles, natural gas vehicles, propane vehicles or other energy-efficient motor vehicle or low-emission vehicles; or additional methods that reduce harmful emissions as may be approved by the department of general services, thereby reducing the amount of harmful emissions.

(c) No plan shall impede mission fulfillment of the entity and every plan shall allow for changes in vehicle usage and total miles driven and provide exceptions for technological or budgetary limitations and emergencies. Technological exceptions may include, but not be limited to, that the entity's vehicles will be operating primarily in an area in which there is no refueling station established for alternative fuels.

(d) For purposes of this section:

(1) "Energy-efficient motor vehicle" means a passenger motor vehicle that is:

(A) An alternative fuel vehicle as defined by the Energy Policy Act of 1992 (P.L. 102-486);

(B) A flexible fuel vehicle (FFV) utilizing ethanol, biodiesel, or any other commercially available alternative fuel approved by the United States department of energy;

(C) A hybrid-electric vehicle (HEV);

(D) A compact fuel-efficient vehicle, defined as a vehicle powered by unleaded gasoline that has a United States EPA estimated highway gasoline mileage rating of at least twenty-five miles per gallon (25 mpg) or greater for the model year purchased;

(E) An electric vehicle (EV);

(F) A vehicle powered by natural gas or propane; or

(G) A vehicle powered by ultra low sulfur diesel fuel that meets Bin 5, Tier II emission standards mandated by the EPA and that has an EPA estimated highway mileage rating of at least thirty miles per gallon (30 mpg) or greater for the model year purchased; and

(2) "Motor vehicle" means a self-propelled vehicle licensed for highway use.



§ 4-22-102 - Modified vehicles.

If an entity has, as part of the entity's motor vehicle fleet, motor vehicles that have been modified from the vehicles' original construction for an educational, emergency services, or public safety use or motor vehicles that are used for emergency services or law enforcement purposes, then the entity shall provide for a reduction or displacement of at least ten percent (10%) of the current petroleum products consumed by those motor vehicles in the entity's reduction and displacement plan.



§ 4-22-103 - [Repealed.]

HISTORY: Acts 2007, ch. 489, § 3; 2012, ch. 604, § 5; 2012, ch. 1054, § 4; repealed by Acts 2013, ch. 48, § 1, effective March 26, 2013.






Chapter 23 - Executive Residence Preservation

Part 1 - Tennessee Residence Foundation

§ 4-23-103 - Board of directors -- Creation of foundation.

(a) The Tennessee residence foundation shall exercise its powers through a board of directors composed of seven (7) members as provided by this section. The spouse of the governor or the governor's designee, if the governor is not married, shall serve on the board of directors. Three (3) additional members, one (1) from each grand division of the state, shall be appointed to the board by the governor. The chair of the Tennessee state museum foundation board shall serve on the board of directors for the Tennessee residence foundation. Two (2) additional members, selected by the governor from the membership of the Tennessee state museum foundation board, shall be appointed by the Tennessee state museum foundation board to serve on the board for the Tennessee residence foundation. In the event the Tennessee state museum foundation ceases to exist, its appointees shall be filled by appointments made by the governor. The members of the board for the Tennessee residence foundation shall receive no compensation for their service, but shall be entitled to reimbursement for reasonable travel expenses incurred in the performance of official duties. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(b) The term for any member of the board appointed or selected by the governor shall be coterminous with the term of office of such governor, except that any member may be reappointed. Each director shall serve until a successor is appointed. If a vacancy occurs on the board, it shall be filled by the governor in accordance with this chapter.

(c) The board of directors shall designate one (1) director to serve as president for a one-year term. The board shall also elect to a one-year term of office a vice president and a secretary and such other officers as it deems necessary to perform the business of the foundation.

(d) The board of directors, established in this chapter and acting on behalf of the foundation, is hereby authorized and empowered to expend for the purposes of this chapter any funds appropriated, received by or allocated to the foundation.

(e) The foundation established pursuant to Acts 1974, ch. 443, shall no longer have any duties or responsibilities with regard to the executive residence.

(f) The board of directors created under this section shall prepare, consistent with the terms of this section, the appropriate documents to create a foundation and file the same with the proper state and federal agencies. In addition, such board shall prepare bylaws consistent with the terms of this section.

(g) In addition to any other powers conferred by this part, the Tennessee residence foundation created in this section is authorized to raise and spend funds for the renovation, restoration, reconstruction, expansion and upkeep of the executive residence.






Part 2 - Tennessee Residence Commission Act of 2010

§ 4-23-201 - Short title.

This part shall be known and may be cited as the "Tennessee Residence Commission Act of 2010."



§ 4-23-202 - Creation -- Membership -- Chair -- Compensation and reimbursement -- Policy regarding conflicts of interest.

(a) (1) There is hereby created the Tennessee residence commission, which shall be composed of six (6) voting, ex officio members, as follows: the governor, the first spouse, the commissioner of general services, the state architect, the chair of the Tennessee historical commission and the executive director of the Tennessee state museum, or their respective designees.

(2) The commission membership shall also include four (4) private citizens appointed by the governor to staggered terms of four (4) years. One (1) member shall serve an initial term of one (1) year, one (1) member shall serve an initial term of two (2) years, one (1) member shall serve an initial term of three (3) years, and one (1) member shall serve an initial term of four (4) years. All citizen members shall be voting members of the commission. In appointing private citizens to serve on the Tennessee residence commission, the governor shall strive to ensure that at least one (1) such citizen serving on the commission is sixty (60) years of age or older, that at least one (1) such citizen serving on the commission is a member of a racial minority, and that at least one (1) such citizen is a resident of the City of Oak Hill. In addition to all other requirements for membership on the commission, all persons appointed or otherwise named to serve as members of the commission shall be residents of this state.

(b) The governor shall appoint a chair from among the full membership of the commission.

(c) All members shall serve without compensation, but shall be eligible for reimbursement for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) (1) The commission shall adopt and implement a policy related to conflicts of interest, to ensure that all members avoid any situation that creates an actual or perceived conflict of interest related to the work of the commission. Such policy related to conflicts of interest shall be implemented within six (6) months of the final appointment of a member to the commission.

(2) The commission shall adopt and implement a policy of ethical considerations to ensure all members operate in a manner that is free from actual or perceived inappropriate actions. Such policy of ethical considerations shall be implemented within six (6) months of the final appointment of a member to the commission.

(e) Six (6) members of the commission shall constitute a quorum.

(f) The Tennessee residence commission established by this part shall terminate on June 30, 2012, pursuant to chapter 29, part 2 of this title and § 4-29-233(b).



§ 4-23-203 - Powers and duties.

(a) The Tennessee residence commission shall have the following powers and duties:

(1) Formulate and develop a plenary master plan and program for the adaptive restoration and preservation of the Tennessee residence, including the building and contiguous grounds;

(2) Consistent with the master plan required in subdivision (a)(1), establish policies governing any improvements, alterations, repairs, replacements, or reconstruction of the residence, its appurtenant buildings, and its grounds, including furniture and fixtures;

(3) Establish rules and policies governing the acquisition of furniture and fixtures, including, but not limited to, carpets, rugs, paintings, draperies, and objects of art, for the public quarters of the residence;

(4) Establish rules and policies to ensure that the private quarters of the executive residence are maintained appropriately;

(5) Establish rules and policies governing maintenance of the Tennessee residence; and

(6) Establish rules and policies governing the use of the Tennessee residence for any nongovernmental activities.

(b) The commission shall report in writing its progress on the formulation and development of the master plan and program required by subsection (a) to the state building commission, the speaker of the senate, and the speaker of the house of representatives no later than February 1 of each year, until such master plan and program have been completed.



§ 4-23-204 - Staffing -- Contracting for services of experts and specialists.

(a) The department of general services, the state museum, the Tennessee historical society, and the office of the state architect shall provide appropriate staff assistance to the Tennessee residence commission.

(b) In addition, the commission has the authority to contract pursuant to state law for the services of experts and specialists in the area of adaptive restoration and preservation of historic buildings. All contracts shall be executed by the commissioner of finance and administration, with the approval of the comptroller of the treasury and the attorney general and reporter; provided, that design and construction contracts are subject to the approval of the state building commission.









Chapter 24 - Firefighting Training and Standards

Part 1 - Commission on Firefighting Personnel Standards and Education

§ 4-24-101 - Creation.

(a) There is hereby created the commission on firefighting personnel standards and education.

(b) The commission shall be attached to the department of commerce and insurance, division of fire prevention, and the division shall serve as a fiscal agent for the commission.



§ 4-24-102 - Recommendations to governor and general assembly.

The commission shall recommend to the governor and the general assembly standards of performance, courses of instruction and training, and procedures for certifying levels of achievement for full-time municipal and volunteer firefighters.



§ 4-24-103 - Quorum -- Officers.

(a) Five (5) members shall constitute a quorum.

(b) In July of each even numbered year, the commission shall elect from its membership a chair, a vice chair, and a secretary.



§ 4-24-104 - Members.

(a) The commission shall be composed of nine (9) members, appointed by the governor as provided in this section. The commissioner of commerce and insurance and the executive director of the fire service and codes enforcement academy shall be ex officio nonvoting members.

(b) (1) Each appointed member, with the exception of volunteer members, shall be qualified by experience in the area of fire protection and related fields, meet the minimum training requirements of § 4-24-112, be a certified firefighter II or above, and be an active or retired member of a fire department currently participating in the commission's certification training program.

(2) Each appointed volunteer member shall be qualified by experience; extinguish and control fires and fire-related emergencies as a member of a volunteer fire department recognized under title 68, chapter 102, part 3; meet the minimum training requirements of § 4-24-112; currently serve or has served as a training officer for a fire department; and not be considered a full-time employee of the fire department that they are representing.

(c) (1) Three (3) members appointed to the commission shall be selected from candidates submitted collectively by the Tennessee Fire Chief's Association, the Tennessee Fire Safety Inspectors Association, and the Tennessee Fireman's Association. One (1) of the members appointed pursuant to this subdivision (c)(1) shall be a volunteer firefighter.

(2) Three (3) members appointed to the commission shall be selected from candidates submitted by the governing body of the Tennessee Professional Firefighters Association.

(3) Three (3) members appointed to the commission shall be appointed by the governor. One (1) appointment shall be a career firefighter and one (1) appointment shall be a volunteer firefighter.

(4) The appointments shall be made in accordance with the following procedure:

(A) Within two (2) weeks after the occurrence of a vacancy in the office of any commissioner caused by death, resignation, disability, or forfeiture of office, and no later than thirty (30) days prior to the expiration of the term of office of any incumbent commissioner, the chair of the commission shall notify the appropriate association of the vacancy or expiration of the term when the vacancy or expiration results in an opening for that particular association to make recommendations for an appointment;

(B) Within twenty-one (21) days after the receipt of such notice, the governing body of the association may submit to the governor a list of three (3) qualified nominees to fill such vacancy, in order of preference;

(C) Within twenty-one (21) days after the submission of the list or after the time for submission of the list has expired, the governor may appoint one (1) of the nominees for the remainder of the term, or for the next term, as the case may be; provided, that the governor may reject all nominees by written objection mailed to the association within the twenty-one-day period, in which event the governing board of the association shall have twenty-one (21) days from receipt of the written objection within which to submit a second list of three (3) appointees in order of preference, and the governor may likewise reject all such nominees by written objection in the manner provided in this subdivision (c)(4)(C), in which event the procedure of objection by the governor and certification of additional names by the governing body of the association shall continue until the position is filled;

(D) In the event the governor fails to exercise the governor's executive power or power to object within the applicable twenty-one-day period, then the first name listed on the last list of recommended nominees shall be the appointee by operation of law; and

(E) In the event the governing body of the association fails to submit a list of qualified nominees as provided in this subsection (c), the governor may proceed to appoint a person meeting the qualifications for the position.

(d) In making appointments to the commission, the governor shall strive to ensure that at least one (1) person appointed to serve on the commission is sixty (60) years of age or older and that at least one (1) person appointed to serve on the commission is a member of a racial minority.

(e) Commission members shall be appointed for six-year terms.

(f) The governor shall fill by appointment vacancies occurring during terms.

(g) Each grand division of the state shall be represented on the commission.

(h) A member whose term expires shall continue to serve on the commission until a new member is appointed.

(i) With the exception of the executive director of the fire service and codes enforcement academy or the executive director's designee, who serves as a nonvoting member and whose attendance does not count towards a quorum, no state employee, including full-time and part-time employees, shall be appointed to serve on the commission. This subsection (i) shall not affect the terms of the members of the commission appointed prior to April 11, 2007, but all appointments made on or after April 11, 2007, shall meet the requirements established in this subsection (i).



§ 4-24-105 - Per diem payments and expenses.

(a) (1) Commission members shall receive a per diem payment for each day of attendance at a local firefighting unit pursuant to § 4-24-110, or a meeting of the commission pursuant to § 4-24-107, in the amount of fifty dollars ($50.00) per day of attendance.

(2) Members shall receive a prorated share of such per diem payment for less than a full day's attendance.

(b) A travel and expense allowance, consistent with state travel policy, shall be paid from the member's home to the location of the firefighting unit, or meeting of the commission, and return.

(c) The payment of such per diem and travel allowance expense shall be subject to funding being available in the budget of the commission for the fiscal year in which such payments are made.



§ 4-24-106 - Duties.

The commission shall:

(1) Certify firetraining instructors;

(2) Certify training and education programs prescribed by the commission;

(3) Recommend and approve curricula for advanced courses and seminars in fire science, fire engineering and training in institutions of higher education or other state supported schools;

(4) Approve all fire services curricula offered through the Tennessee fire services and codes enforcement academy;

(5) Establish classifications based on training and education for full-time or volunteer fire service personnel who desire to be certified and who successfully pass the examination given by the commission; and

(6) Administer the educational incentive provided in part 2 of this chapter.



§ 4-24-107 - Powers.

The commission may:

(1) Meet at such times and places in the state as may be needed, upon call of the chair or upon the request of five (5) members;

(2) Contract with other agencies, public or private, or persons as it finds necessary for cooperation with city, county, state and federal agencies for training programs;

(3) Make reasonable rules and regulations for the implementation of objectives established in this part;

(4) Employ a director for the purpose of full implementation of this chapter;

(5) Prepare a standard examination to test the levels of training and education of applicants for certification and establish a passing grade therefor;

(6) Develop standards and programs for the administration and distribution of the educational incentive to eligible firefighters pursuant to part 2 of this chapter; and

(7) Certify individuals who are not currently firefighters but who complete a commission approved recruit training program.



§ 4-24-108 - Local governments -- Powers unaffected.

Nothing contained in this part shall be deemed to limit the powers, rights, duties and responsibilities of municipal or county governments.



§ 4-24-109 - Funds.

The commission shall operate only on funds appropriated by the general assembly.



§ 4-24-110 - Assistance to local firefighters -- Examination and administration.

(a) Individual commission members may assist local firefighting units in the general area of their residence with the development of training and education programs for certification. Members may also administer examinations for certification if such administration is approved by the commission. Members shall receive a per diem payment for each day of attendance at a local firefighting unit as provided for in § 4-24-105, only if such attendance is in lieu of the attendance of a staff employee of the commission.

(b) The commission shall promulgate rules and regulations for the implementation of this section and § 4-24-105. Such rules and regulations shall become effective only upon the approval of the commissioner of commerce and insurance.



§ 4-24-111 - Domestic violence training.

The curriculum requirements of the commission on firefighting personnel standards and education shall include materials concerning domestic violence training.



§ 4-24-112 - Minimum training requirements.

(a) Any full-time, part-time or volunteer firefighter hired or accepted as a firefighter on or after July 1, 2009, by a fire department recognized under title 68, chapter 102, part 3 must meet the following minimum training requirements:

(1) The firefighter must have previously completed or must complete after joining the fire department a minimum of sixteen (16) hours of initial training developed by the Tennessee fire service and codes enforcement academy in firefighting procedures and techniques or complete equivalent training approved by the Tennessee commission on firefighting personnel standards and education before being allowed to actively fight a fire; and

(2) Within thirty-six (36) months after hire or acceptance date as a firefighter, the firefighter must have completed, or must complete after joining the fire department, the basic and live firefighting course offered by the Tennessee fire service and codes enforcement academy or an equivalent course.

(b) The following firefighters are exempt from the training requirements of subsection (a):

(1) Any firefighter in the fire service on July 1, 2009, and who entered the fire service before June 30, 2004; and

(2) Any firefighter who is certified by a medical doctor as medically or physically unable to complete the training requirements; however, the fire department may not allow these firefighters to engage in active firefighting operations.

(c) Any firefighter who is certified by the fire department's chief officer that they will not operate within an environment determined to be immediately dangerous to life and health (IDLH) is exempt from the live firefighting portion of the training referenced in subdivision (a)(2).

(d) Any firefighter in the fire service on July 1, 2009, and who was hired or accepted as a firefighter between July 1, 2004, and June 30, 2009, has until July 1, 2012, to show proof of completion of the minimum training requirements of this section.

(e) The commission on firefighting personnel standards and education may issue any rules and take any other administrative action necessary to implement this section.

(f) The governmental unit, person, organization, agency or entity that obtained a certificate of recognition from the state fire marshal's office for the fire department is authorized to determine whether it or the firefighter shall be responsible for paying any fees charged for or associated with obtaining the training required under this section.

(g) (1) This section shall not apply in counties having the following populations, according to the 2000 federal census or any subsequent federal census, nor to municipalities located within such counties: Click here to view image.

unless the governing body of any such county or of a municipality located in any such county adopts a resolution of its governing body to apply such requirements within the jurisdictional boundaries of their respective municipality or county, as appropriate; provided, that any action by the county legislative body concerning the implementation of this subdivision (g)(1) shall be limited to the jurisdictional boundaries outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county or of a municipality located in any such county that has taken the action pursuant to subdivision (g)(1) is authorized to reverse such action by adopting a resolution to exempt their municipality or county from the application of this section within the jurisdictional boundaries of the municipality or county, as appropriate; provided, that any action by the county legislative body concerning its actions shall be limited to the jurisdictional boundaries outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(3) Notwithstanding any other provision of law to the contrary, if a firefighter located in a county or a municipality located within a county to which Chapter 661 of the Public Acts of 2010 applies is exempt from meeting the minimum training requirements established pursuant to this section, then the pay supplement authorized pursuant to § 4-24-202 for firefighters completing the in-service training course shall not be available to such a firefighter unless the firefighter meets the minimum training requirements established pursuant to this section.

(4) Notwithstanding any other provision of law to the contrary, if a firefighter located in a county or a municipality located within a county having a population of not less than seventeen thousand seven hundred (17,700) nor more than seventeen thousand seven hundred seventy-five (17,775), according to the 2000 federal census or any subsequent federal census, is exempt from meeting the minimum training requirements established pursuant to this section, then the pay supplement authorized pursuant to § 4-24-202 for firefighters completing the in-service training course shall not be available to such a firefighter unless the firefighter meets the minimum training requirements established pursuant to this section.

(h) (1) This section shall not apply in the unincorporated areas, outside the municipal boundaries of any municipality, in counties having a population of not less than eighty seven thousand nine hundred (87,900) nor more than eighty-eight thousand (88,000), according to the 2000 federal census or any subsequent federal census, unless the governing body of any such county adopts a resolution to apply such requirements within the jurisdictional boundaries of the county outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (h)(1) is authorized to reverse such action by adopting a resolution to exempt their county from the application of this section within the jurisdictional boundaries of the county outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(i) This section shall not apply in counties having the following populations, according to the 2000 federal census or any subsequent federal census, nor to municipalities located within such counties: Click here to view image.

(j) (1) Except as provided in subdivision (j)(2), this section shall not apply in the unincorporated areas, outside the municipal boundaries of any municipality in any county having a population of not less than twenty-eight thousand three hundred fifty (28,350) nor more than twenty-eight thousand four hundred fifty (28,450), according to the 2000 federal census or any subsequent federal census.

(2) This section shall not apply to any city having a population of not less than two thousand twenty (2,020) nor more than two thousand thirty (2,030), according to the 2000 federal census or any subsequent federal census.

(k) (1) This section shall not apply in the unincorporated areas, outside the municipal boundaries of any municipality, in counties having the following populations, according to the 2000 federal census or any subsequent federal census: Click here to view image.

unless the governing body of any such county adopts a resolution of its governing body to apply such requirements within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (k)(1) is authorized to reverse the action by adopting a resolution to exempt the county from the application of this section within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(l) (1) This section shall not apply in any county having a population of not less than forty-nine thousand (49,000) nor more than forty-nine thousand one hundred (49,100), according to the 2000 federal census or any subsequent federal census, unless the governing body of any such county adopts by a two-thirds (2/3) vote a resolution to apply such requirements within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (l)(1) is authorized to reverse such action by adopting a resolution to exempt their county from the application of this section. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(m) (1) This section shall not apply in counties having the following populations, according to the 2000 federal census or any subsequent federal census: Click here to view image.

unless the governing body of any such county adopts a resolution of its governing body to apply the requirements within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(2) The governing body of any such county that has taken the action pursuant to subdivision (m)(1) is authorized to reverse such action by adopting a resolution to exempt the county from the application of this section within the jurisdictional boundaries of the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.

(n) This section shall not apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(o) The legislative body of any municipality or county that has been exempted from this section may adopt a resolution by a two-thirds (2/3) vote to make this section applicable within the jurisdictional boundaries of their respective municipality or county, as appropriate; provided, that any action by the county legislative body concerning the action shall be limited to the jurisdictional boundaries outside any municipality located within the county. The presiding officer of the governing body shall notify the state fire marshal of the approval of the resolution.



§ 4-24-113 - Administrative functions of the director of the division of fire prevention.

(a) Notwithstanding any law to the contrary, the director of the division of fire prevention shall:

(1) Act as chief administrative officer for the commission;

(2) Employ all consultants, investigators, inspectors, legal counsel and other personnel necessary to staff and carry out the functions of the commission, and assign the personnel in a manner designed to assure their most efficient use;

(3) Provide office space and necessary quarters for the commission;

(4) Maintain a central filing system for official records and documents of the commission;

(5) Promulgate rules and regulations for all administrative functions and activities of the commission;

(6) Enforce all regulations promulgated by the commission;

(7) Collect and account for all fees prescribed to be paid to the commission, and, unless otherwise prescribed by law, deposit the fees in the state treasury, and the commissioner of finance and administration shall make allotments out of the general fund as may be necessary to defray the expenses of the commission as provided by law; and

(8) Perform other duties the commissioner prescribes, or as prescribed by law.

(b) In providing the administrative functions, the director shall consult with the commission, but the decision of the director in such matters shall be conclusive, except as otherwise directed by the commissioner.






Part 2 - Salary Supplements

§ 4-24-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commission" means the commission on firefighting personnel standards and education created by this chapter;

(2) "Firefighter" means any person in the employ of a unit of government who is a member of the fire department of such unit, is trained in firefighting or prevention of fires, and is actively engaged in such work, and whose primary livelihood is derived from such work; and

(3) "Unit of government" means any county, municipality, the state of Tennessee or any political subdivision or agency thereof, employing firefighters, all of whom must meet the minimum employment standards established by the commission.



§ 4-24-202 - Bonus pay -- Eligibility.

(a) Any unit of government with firefighters who successfully complete in each year an in-service training course, appropriate to the firefighter's rank and responsibility and the size and location of the firefighter's department, of at least forty (40) hours duration at a school certified or established by the commission shall be entitled to receive a pay supplement of six hundred dollars ($600) from the commission to be paid to the firefighter in addition to the firefighter's regular salary.

(b) Any or all firefighters shall be eligible for such educational incentive upon satisfactory completion, as determined by the commission, of forty (40) hours of such training in each year.

(c) (1) Notwithstanding any provision of law, rule or regulation to the contrary, any firefighter who served on active duty in the armed forces of the United States during either the Desert Storm or Desert Shield Operations shall receive the cash salary supplement provided pursuant to this section, if such service prevented such firefighter from attending the in-service training program pursuant to this section. The provisions are retroactive in application.

(2) In addition, any firefighter who served or serves on active duty in the armed forces of the United States during Operation Enduring Freedom or any other period of armed conflict prescribed by presidential proclamation or federal law that occurs following the period involving Operation Enduring Freedom shall receive the cash salary supplement provided pursuant to this section, if such service prevented or prevents such firefighter from attending the in-service training program pursuant to this section.



§ 4-24-203 - Funding.

Funds made available under this part to units of government shall be received and expended as follows:

(1) Funds shall be used only as a cash salary bonus supplement to firefighters;

(2) Each firefighter shall be entitled to receive the educational incentive that such firefighter's qualifications brought to such unit;

(3) Funds provided shall not be used to supplant existing salaries or as substitutes for normal salary increases periodically due to firefighters; and

(4) In accordance with rules and regulations of the commission.



§ 4-24-204 - Equal opportunity for training.

All units of government are hereby expressly prohibited from discriminating against any firefighter by interfering with or denying any firefighter the opportunity to participate in any training or educational program established by such unit of government for the purpose of compliance with this part.



§ 4-24-205 - Minimum employment and training standards.

The commission is empowered to establish minimum employment and training standards for firefighters who are to be eligible for educational incentives.






Part 3 - Adequate Facilities in Fire Station

§ 4-24-301 - Separate facilities in new construction for men and women.

With respect to any fire station constructed after June 26, 2007, each municipal or county fire department, and each volunteer fire department or company is encouraged to have separate restroom facilities, showers and locker rooms for men and women.



§ 4-24-302 - Gender friendly conditions in existing facilities.

(a) Each municipal or county fire department, and each volunteer fire department or company, are urged to develop plans that, to the greatest extent possible, will create gender friendly conditions in existing facilities.

(b) The purpose of the plans is to identify which stations could be upgraded to accomplish a gender-friendly facility and identify which stations cannot be made gender-friendly due to space constraints, historical significance of the station, or other documented reasons why this could not be accomplished.

(c) The plans, once developed, shall be made available upon request by the commission on firefighting personnel standards and education and from interested persons in the community.



§ 4-24-303 - Existing facilities that cannot be upgraded.

Existing facilities that cannot be upgraded to gender-friendly stations should be made gender-friendly to the greatest extent possible by:

(1) Using empty or unused rooms in the station. In no event shall existing rooms, including, but not limited to, bedrooms, weight rooms, T.V. rooms, or other rooms utilized by the firefighters for relaxation or rest, be taken or redesignated for purposes of complying with this part;

(2) With regard to restrooms, shower rooms or locker rooms, using a male/female flip sign with locks on the door when the room is being utilized by either a male or female. No restroom, shower room or locker room that is designated specifically for male or female may be used at any time by the opposite sex;

(3) With respect to sleeping arrangements created for the purpose of complying with this part, if it is not possible to have individual sleeping quarters, privacy for everyone shall be provided by installing individual cubicles in a room or rooms designated for sleeping with a curtain or screen blocking the entrance to each individual cubicle. The cubicles shall contain at least a bed, desk, lamp and a sufficient number of lockers to provide each firefighter on a shift with a designated, private area to rest or sleep.









Chapter 25 - Paperwork Reduction and Simplification Act of 1976

§ 4-25-101 - Short title.

This chapter shall be known and may be cited as the "Paperwork Reduction and Simplification Act of 1976."



§ 4-25-102 - Legislative intent.

The legislative intent of this chapter is declared to be as follows:

Information reporting requirements of the state government have proliferated to the point that they have placed an unprecedented paperwork burden upon citizens and businesses. It is hereby declared to be the policy of the state to reduce, simplify and minimize these requirements and the forms they necessitate to the fullest extent consistent with the necessity of gathering data sufficient to assure the efficient and effective operation of the necessary programs of state government. It is essential that there be a comprehensive and ongoing examination of the policies and procedures of the state government that have produced this paperwork burden in order to assure that this policy is fully implemented on a continuing basis.



§ 4-25-103 - Chapter definitions.

As used in this chapter, unless the context clearly requires otherwise:

(1) "Agency" means any administrative unit within state government that utilizes one (1) or more printed forms for information reporting by citizens or businesses;

(2) "Department" means the department of general services;

(3) "Director" means the commissioner of the department;

(4) "Form" means a printed or otherwise mass-duplicated document of standard format distributed by an agency for the purpose of gathering information from citizens or businesses; and

(5) "Program" means the forms reduction and management program.



§ 4-25-104 - Forms reduction and management program.

The director shall establish and implement a forms reduction and management program in the department that shall apply to every agency of state government. In so doing, the director is authorized and directed to:

(1) Make an inventory of all forms used by every agency, together with a brief statement of the authorization, need and use for each;

(2) Assign a number to each form determined to be properly authorized, needed and used;

(3) Direct the destruction and prohibit the further use of each form determined not to be properly authorized, needed and used;

(4) Establish basic state design and specification criteria to effectuate the standardization of all forms to which numbers are assigned. The revised design and specification criteria shall become effective with respect to each form as the current inventories of each form are exhausted;

(5) Design and require the use of composite forms by agencies seeking and needing the same or similar information from individuals or businesses;

(6) Deny the use by any agency of a form to obtain information from individuals or businesses that can be obtained from another agency already gathering that information;

(7) Provide assistance to all agencies in determination of the need for and design of new forms;

(8) Develop procedures for the most efficient, economical and timely procurement, receipt, storage and distribution of forms by all agencies;

(9) Coordinate the program with the existing state archives and records management programs; and

(10) Develop and promulgate rules, regulations and standards necessary to implement the foregoing authority and the legislative intent of this chapter, in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-25-105 - Forms require director's approval -- Elimination or redesign of forms -- Agency compliance.

(a) No agency shall issue, cause to be printed or otherwise duplicated or distributed any form that does not have the prior approval of the director and to which the director has assigned a number.

(b) Each agency shall comply immediately and fully with directives of the director for the elimination or redesign of any form in use on July 1, 1976, and shall provide the director with whatever personal or staff assistance is required to carry out those directives.

(c) Compliance with this chapter and rules, regulations and standards promulgated by the director pursuant to the director's authority is mandatory upon the chief executive officer of each agency, although such chief executive officer may delegate the authority to act in such chief executive officer's behalf in so doing to a subordinate official within the agency.



§ 4-25-107 - Reports.

(a) The director shall make a written report to the governor, the speaker of the senate, the speaker of the house of representatives and the chairs of the state and local government committee of the senate and the state government committee of the house of representatives at least once each year, such report to be made no later than December 1.

(b) The director shall include in the report:

(1) Proposals for legislative action needed to improve forms reduction and management;

(2) A summary of accomplishments and planned initiatives to reduce the number of forms used by agencies;

(3) A statement of targeted areas of reduction of paperwork within agencies of state government;

(4) A tabulation of areas of duplication in agency forms identified during the preceding year and efforts made to preclude the collection of duplicate information; and

(5) A summary of procedures developed to improve efficient procurement, receipt, storage and distribution of forms by all agencies.



§ 4-25-108 - Liberal construction.

This chapter shall be liberally construed to carry out its purposes and objectives of reducing the paperwork burden of state government and to achieve the statement of legislative intent contained in this chapter.






Chapter 26 - Business Enterprise Office

§ 4-26-101 - Establishment.

There is established within the department of economic and community development an office of business enterprise.



§ 4-26-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bid bond" means a bond conditioned upon the entering into a contract by a bidder, if the bidder receives the award thereof, and furnishing the prescribed payment bond and performance bond;

(2) "Commissioner" means the commissioner of economic and community development;

(3) "Department" means the department of economic and community development;

(4) "Director" means the director of the office of business enterprise;

(5) "Disability" means a physical impairment that, in the written opinion of a person's licensed physician, substantially limits one (1) or more of the major life activities of such person and is expected to continue to exist for more than five (5) years. As used in this subdivision (5), "major life activities" means caring for oneself and performing manual tasks, which includes writing, walking, seeing, hearing, speaking, and breathing;

(6) "Disadvantaged business" means a business that is solely owned, or at least fifty-one percent (51%) of the outstanding stock of which is owned, by a person who is either:

(A) By reason of social background unable to obtain technical, business or financial assistance of a quality or quantity similar to that available to the average business;

(B) Impeded from normal entry into the economic mainstream because of past practices of discrimination based on race, religion, ethnic background, sex or service in the armed forces during the Vietnam war; provided, that it is not the policy of this state to encourage employment outside the home of mothers of minor children;

(C) Unable to compete effectively because of tendencies of regular financing and commercial organizations to restrict their services to established businesses;

(D) In a state of chronically low income because of long residence in an urban area with high unemployment and low income; or

(E) Impeded from normal entry into the economic mainstream because of a disability;

(7) "Obligee" means:

(A) In the case of a bid bond, the person requesting bids for the performance of a contract; or

(B) In the case of a payment bond or performance bond, the person who has contracted with a principal for the completion of the contract and to whom the obligation of the surety runs in the event of a breach by the principal of the conditions of a payment bond or performance bond;

(8) "Payment bond" means a bond conditioned upon the payment by the principal of money to persons under contract with the principal;

(9) "Performance bond" means a bond conditioned upon the completion by the principal of a contract in accordance with its terms;

(10) "Prime contractor" means the person with whom the obligee has contracted to perform the contract;

(11) (A) "Principal" means:

(i) In the case of a bid bond, a person bidding for the award of a contract; or

(ii) The person primarily liable to complete a contract for the obligee, or to make payments to other persons in respect of such contract, and for whose performance of such person's obligation the surety is bound under the terms of a payment or performance bond.

(B) A principal may be a prime contractor or a subcontractor;

(12) "Subcontractor" means a person who has contracted with a prime contractor or with another subcontractor to perform a contract; and

(13) "Surety" means the person who:

(A) Under the terms of a bid bond, undertakes to pay a sum of money to the obligee in the event the principal breaches the conditions of the bond;

(B) Under the terms of a performance bond, undertakes to incur the cost of fulfilling the terms of a contract in the event the principal breaches the conditions of the contract; or

(C) Under the terms of a payment bond, undertakes to make payment to all persons supplying labor and material in the prosecution of the work provided for in the contract if the principal fails to make prompt payment.



§ 4-26-103 - Powers and duties.

(a) The department is authorized to:

(1) Provide assistance to disadvantaged businesses by advising and counseling on all phases of procurement policies, by obtaining information concerning prime contractors in letting subcontracts and by encouraging the letting of subcontracts by prime contractors to disadvantaged businesses;

(2) Receive funding from sources other than the state;

(3) Make studies and conduct workshops, conferences and seminars, with owners and employees of disadvantaged businesses to enhance their understandings of business management, bidding, licensing procedures, procurement procedures and any other activities incident to their positions in business;

(4) Develop training and educational programs in cooperation with institutions, associations, and other state, local and federal agencies, and coordinate the training efforts of the various organizations presently providing technical assistance to disadvantaged businesses;

(5) Encourage and provide the direction and coordination necessary to secure franchises and dealerships from private firms for disadvantaged businesses;

(6) Review and evaluate legislation and determine its effect upon disadvantaged businesses and make appropriate recommendations to the governor and the general assembly;

(7) Employ such personnel as may be required to implement and administer this chapter; and

(8) (A) Develop sources of capital for minority entrepreneurs;

(B) Assist in setting up new minority banks, small business investment companies, as defined in 15 U.S.C. § 681(a), and minority enterprise small business investment companies, being the companies authorized in 15 U.S.C. § 681(d) [repealed]; and

(C) Develop loan packages to assist minority business persons in the start-up or expansion of businesses, or any other financial counseling necessary to enable minority business operations to operate on a sound financial basis.

(b) (1) The department shall continually evaluate the progress of disadvantaged businesses through monitoring and techniques of evaluation, such as surveys and feasibility studies.

(2) The department shall maintain complete and consistent program data.



§ 4-26-104 - Purpose and construction.

This chapter shall be liberally construed to carry out the following purposes and objectives that:

(1) Disadvantaged businesses share in the American economic system of private enterprise through free and vigorous competition;

(2) Such competition be fostered through the encouragement and development of disadvantaged businesses; and

(3) The state aid, counsel and assist in every practical manner disadvantaged businesses in order to preserve free competition on equal terms with those businesses constituting the major part of the business community.



§ 4-26-105 - Reports.

(a) The department shall make a written report to the governor, the speaker of the senate, the speaker of the house of representatives, the chair of the commerce and labor committee of the senate, the chair of the business and utilities committee of the house of representatives, and any governor's advisory committee on minority economic development, at least once each year, such report to be made no later than December 1.

(b) The report shall advise the officials and committees mentioned in subsection (a) on the administration and operation of this chapter.



§ 4-26-106 - Disadvantaged business loan guarantee program.

(a) (1) The general assembly finds that conventional funding sources for emerging and expanding disadvantaged businesses are limited or nonexistent.

(2) The general assembly further finds that promoting and encouraging economic opportunity and development within the state's minority community is a worthy public purpose.

(3) Such economic opportunity and development serve the health, safety and welfare of all citizens through creation of long-term employment opportunities, reduction of unemployment, diminished demand for costly social services and increased revenue collections.

(b) (1) There is created within the state treasury a restricted account not to exceed fifty thousand dollars ($50,000) to be known as the "disadvantaged business loan guarantee account."

(2) Amounts in the account at the end of any fiscal year shall not revert to the general fund but shall remain available to the department for the purposes set forth in this section.

(3) Amounts in the account shall be invested for the benefit of the account by the state treasurer pursuant to § 9-4-603. The account shall be administered by the commissioner.

(c) (1) There is created within the department the disadvantaged business loan guarantee program.

(2) The purpose of the loan guarantee program is to ensure the availability of conventional financial resources to emerging and expanding disadvantaged businesses by guaranteeing loans for disadvantaged businesses.

(3) To qualify for a loan guarantee, a disadvantaged business must demonstrate to the satisfaction of the commissioner that the loan will be fully repaid and will produce economic benefit for the community and state.

(4) The department is authorized to determine the total dollar amount of loans to be guaranteed, subject to a maximum of five (5) times the balance of appropriated funds within the loan guarantee account, plus income, less expenses associated with the program.

(5) The department is authorized to charge a premium to the borrower to help defray the cost of administering the program.

(6) The department may establish other terms and conditions for guarantees of loans.

(7) The total aggregate amount of the loan guarantee may not exceed eighty percent (80%) of any loan.

(8) All documentation evidencing a loan guarantee shall clearly state that such guarantee is an obligation of the disadvantaged business loan guarantee account and not of the general fund or the state of Tennessee, and that any amounts required to be paid pursuant to the loan guarantee are subject to the availability of sufficient funds within the guarantee account.

(d) The commissioner shall annually submit to the governor and the speakers of the senate and house of representatives, within ninety (90) days after the end of the fiscal year, a complete and detailed report setting forth the operations, transactions and accomplishments of the disadvantaged business loan guarantee fund.



§ 4-26-107 - Guidelines and reports to the government operations committees of the senate and house of representatives.

The office of business enterprise shall provide guidelines to address any impediments by other state agencies to the conduct of the office of business enterprise to the members of the government operations committees of the senate and the house of representatives. The office of business enterprise shall also provide periodic reports to the government operations committees of the senate and house of representatives relative to the audit findings of the office of the comptroller.






Chapter 27 - Employee Suggestion Award and Incentive Plans

§ 4-27-101 - Establishment.

(a) There is established an employee suggestion award program for employees and retired employees of state government.

(b) Under this program, cash or honorary awards may be made to state employees and retired state employees whose adopted suggestions will result in substantial savings or improvement in state operations.



§ 4-27-102 - Board -- Establishment -- Composition.

There is hereby established an employee suggestion award board, which shall be composed of the commissioner of finance and administration, the commissioner of human resources, the commissioner of general services, the executive director of fiscal review committee, and one (1) member appointed by the Tennessee State Employees Association.



§ 4-27-103 - Powers and duties of board.

It is the duty of the board to:

(1) Adopt rules governing its proceedings;

(2) Elect a chair and secretary;

(3) Keep permanent and accurate records of its proceedings;

(4) Establish criteria for making awards;

(5) Adopt rules and regulations to carry out this chapter; and

(6) Approve each award made.



§ 4-27-104 - Ineligible employees.

In establishing criteria for making awards, the board may exclude certain levels of positions from participation in the program, but in no event shall the following levels of management be eligible to receive cash awards under the program:

(1) LEVEL I: Governor's staff, department commissioner or equivalent;

(2) LEVEL II: Assistant or deputy commissioner, assistant to commissioner, major fiscal and administrative policy departmental staff or equivalent;

(3) LEVEL III: Director or division chief, including the full line division chief to a statewide program; includes chief of division supervising several line service units or equivalent;

(4) LEVEL IV: Assistant to director or division chief, section chief or head of major departmental function or equivalent.



§ 4-27-105 - Cash awards -- Maximum.

(a) (1) The maximum cash award shall be limited to ten percent (10%) of the first year's estimated savings or ten thousand dollars ($10,000), whichever is less. The board may, however, increase the maximum amount of the award for suggestions that result in extraordinary amounts of savings.

(2) Any cash awards approved by the board shall be charged against the appropriation item or items to which estimated savings apply.

(3) Cash awards approved for suggestions that have a first year's estimated savings of less than two hundred fifty dollars ($250) shall be twenty-five dollars ($25.00).

(b) (1) The maximum cash award for suggestions resulting in the improvement of the effectiveness of state operations shall be the amount set in subdivision (a)(1).

(2) The board shall promulgate rules and regulations relative to criteria for making awards pursuant to this section.

(3) In promulgating rules and regulations, the board shall consider the following factors:

(A) Severity of the present problem;

(B) Effectiveness of the suggestion offered;

(C) Probability of occurrence of improvement in state operations; and

(D) Ingenuity of the suggestion.






Chapter 28 - Tennessee Small Business Investment Company Credit Act

§ 4-28-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Small Business Investment Company Credit Act."



§ 4-28-102 - Chapter definitions.

As used in this chapter:

(1) "Affiliate" means:

(A) (i) Any person who, directly or indirectly, beneficially owns, controls or holds the power to vote fifteen percent (15%) or more of the outstanding voting securities or other voting ownership interest of a TNInvestco or insurance company; or

(ii) Any person, fifteen percent (15%) or more of whose outstanding voting securities or other voting ownership interests are directly or indirectly beneficially owned, controlled or held with power to vote by a TNInvestco or insurance company;

(B) Notwithstanding this subdivision (1), an investment by a participating investor in a TNInvestco pursuant to an allocation of investment tax credits under this section does not cause that TNInvestco to become an affiliate of that participating investor;

(2) "Allocation amount" means the total amount of tax credits allocated to the participating investors in a qualified TNInvestco pursuant to this chapter;

(3) "Allocation date" means the date on which investment tax credits under § 4-28-105 are allocated to the participating investor of a qualified TNInvestco under this chapter;

(4) "Base investment amount" means fourteen million dollars ($14,000,000) in the case of a qualified TNInvestco receiving one (1) allocation of tax credits and twenty eight million dollars ($28,000,000) in the case of a qualified TNInvestco receiving two (2) allocations of tax credits, which must be available in cash or cash equivalents immediately following the investment by a TNInvestco's participating investors and its owners; provided, however, that a contract for payment of cash or cash equivalents over a specified period of time shall also be sufficient;

(5) "Designated capital" means an amount of money that is invested by a participating investor in a qualified TNInvestco;

(6) "Investment period" means the period January 1, 2010, through December 31, 2019;

(7) "Minority-owned business" means a business that is wholly owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by one (1) or more individuals who are members of any racial or ethnic minority within the state and whose management and daily business operations are under the control of one (1) or more members of any racial or ethnic minority within the state;

(8) "Participating investor" means any insurance company required to pay the gross premiums tax pursuant to § 56-4-205 that contributes designated capital pursuant to this chapter;

(9) "Person" means any natural person or entity, including, but not limited to, a corporation, general or limited partnership, trust or limited liability company;

(10) "Profit share percentage" means a fee paid to the state by a qualified TNInvestco as provided in § 4-28-109 in an amount equal to fifty percent (50%) of all distributions or payments made by a qualified TNInvestco that are not classified as qualified distributions, other than distributions or repayments of capital contributions by the TNInvestco's equity owners who are not participating investors;

(11) (A) "Qualified business" means a business that is independently owned and operated and meets all of the following requirements:

(i) It is headquartered in this state, its principal business operations are located in this state, and at least sixty percent (60%) of its employees are located in this state;

(ii) It has not more than one hundred (100) employees;

(iii) It is not principally engaged in:

(a) Professional services provided by accountants, doctors or lawyers;

(b) Banking or lending;

(c) Real estate development;

(d) Insurance;

(e) Oil and gas exploration; or

(f) Gambling activities; and

(iv) It is not a franchise of and has no financial relationship with a TNInvestco or any affiliate of a TNInvestco prior to a TNInvestco's first qualified investment in the business; provided, however, that if the TNInvestco continues to fulfill its fiduciary duty to the program established by this chapter, then the business can be one in which the TNInvestco, its affiliates, or a separate fund managed by the managers of the TNInvestco was invested prior to the allocation of investment tax credits to the TNInvestco; and provided, further, that if the TNInvestco continues to fulfill its fiduciary duty to the program established by this chapter, then the business can be one in which a separate fund managed by the managers of the TNInvestco makes an investment after the investment by the TNInvestco;

(B) (i) The requirements of subdivision (11)(A)(i) may, in the alternative, be met if the qualified TNInvestco represents in its application for funding approval that the business will, in the definitive purchase agreements to be executed upon closing, agree to:

(a) Commence locating its headquarters, its principal business operations, and at least sixty percent (60%) of its employees in Tennessee; and

(b) Complete all of the required elements of subdivision (11)(A)(i) within twelve (12) months after closing;

(ii) If the business fails to fulfill the commitments specified in subdivision (11)(B)(i), then the commissioner of economic and community development may, in the commissioner's sole discretion, impose on the TNInvestco the following penalty. Notwithstanding subdivision (10) to the contrary, under the penalty authorized by this subdivision (11)(B)(ii), the profit share percentage, as otherwise defined in subdivision (10), shall be amended such that the fee paid to the state by the qualified TNInvestco in connection with the business shall equal eighty percent (80%), rather than fifty percent (50%), of any distributions arising from the TNInvestco's investment in the business, other than qualified distributions or distributions or repayments of capital contributions by the TNInvestco's equity owners who are not participating investors;

(C) A business classified as a qualified business at the time of the first qualified investment in the business will remain classified as a qualified business and may receive continuing qualified investments from any TNInvestco; provided, that the business continues to meet the requirements of subdivision (11)(A)(i);

(12) "Qualified distribution" means any distribution or payment by a qualified TNInvestco in connection with the following:

(A) Costs and expenses of forming, syndicating and organizing the qualified TNInvestco, including fees paid for professional services; provided, however, that start up costs shall not exceed one hundred twenty-five thousand dollars ($125,000);

(B) An annual management fee to offset the costs and expenses of managing and operating a qualified TNInvestco; provided, however, that in the first four (4) years following its allocation date, a qualified TNInvestco's management fee shall not exceed two percent (2%) of its base investment amount per annum and in the fifth through tenth years following its allocation date, a qualified TNInvestco's management fee per annum shall not exceed two percent (2%) of the lesser of its base investment amount or its qualified investments;

(C) Reasonable and necessary fees in accordance with industry custom for ongoing professional services, including, but not limited to, legal and accounting services related to the operation of a qualified TNInvestco not including any lobbying or governmental relations; provided, however, that professional service fees shall not exceed fifty thousand dollars ($50,000) annually;

(D) An increase or projected increase in federal or state taxes of the equity owners of a TNInvestco resulting from the earnings or other tax liability of a TNInvestco to the extent that the increase is related to the ownership, management or operation of a TNInvestco; provided, however, that such distributions shall not exceed that actual tax liability due and payable on such investor's actual return. Documents supporting such payments must be provided to the commissioner of revenue upon request; or

(E) Payments to the TNInvestco's equity owners who are not participating investors; provided, that no such payments shall reduce the base amount for other purposes of this chapter without regard to the early or seed stage multiplier;

(13) "Qualified investment" means the investment of cash by a qualified TNInvestco in a qualified business for the purchase of equity, equity options, warrants, or debt convertible to equity. An investment by a qualified TNInvestco in a debt instrument whose terms are substantially equivalent to terms typically found in debt financing provided by banks to profitable companies, such as security interests in tangible assets with readily discernable orderly liquidation value in excess of the loan amount and/or personal guarantees, shall not be deemed as a qualified investment. Qualified investments determined to be seed or early stage investments shall be increased by three hundred percent (300%) for purposes of determining if a qualified TNInvestco meets the investment thresholds in § 4-28-106;

(14) "Qualified TNInvestco" means a TNInvestco that has been approved to receive an investment tax credit allocation;

(15) "Seed or early stage investment" means an investment in a company that has a product or service in testing or pilot production that may or may not be commercially available. The company may or may not be generating revenues and may have been in business less than three (3) years at the time of investment;

(16) "State premium tax liability" means any liability incurred by an insurance company under § 56-4-205 or in the case of a repeal or a reduction by the state of the liability imposed by § 56-4-205, any other tax liability imposed upon an insurance company by the state;

(17) "TNInvestco" means a partnership, corporation, trust or limited liability company, whether organized on a for-profit or not-for-profit basis that completes the application process in § 4-28-104 and that is certified by the department of economic and community development as meeting the established criteria; and

(18) "Woman-owned business" means a business that is wholly owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by one (1) or more women and whose management and daily business operations are under the control of one (1) or more women.



§ 4-28-103 - Participating investor's investment tax credit -- Limits -- Payment of retaliatory tax not required -- Credits against other taxes.

(a) A participating investor shall earn an investment tax credit against its state premium tax liability equal to one hundred percent (100%) of the investment tax credit allocated to the participating investor under § 4-28-105. The participating investor's investment tax credit shall be earned and vested upon making its investment in the qualified TNInvestco. Beginning January 1, 2012, a participating investor may claim the investment tax credit as follows:

(1) In tax years 2012, 2013, 2014, and 2015, an amount equal to fifteen percent (15%) of the investment tax credit allocated to the participating investor; and

(2) In tax years 2016, 2017, 2018 and 2019, an amount equal to ten percent (10%) of the investment tax credit allocated to the participating investor.

(b) No participating investor's investment tax credit for any taxable year shall exceed the participating investor's state premium tax liability for such year. If the amount of the investment tax credit determined under this section for any taxable year exceeds the state premium tax liability, then the excess shall be an investment tax credit carryover to future taxable years until tax year 2037. Investment tax credits may be used in connection with both final payments and prepayments of a participating investor's state premium tax liability. Investment tax credits may be sold or otherwise transferred by a participating investor to another entity, which can likewise resell or transfer the tax credits; provided, that the department of revenue receives written notification within thirty (30) days of any sale or transfer.

(c) A participating investor claiming an investment tax credit under this section is not required to pay any additional retaliatory tax levied as a result of claiming the investment tax credit.

(d) A participating investor is not required to reduce the amount of tax pursuant to the state premium tax liability included by the participating investor in connection with ratemaking for any insurance contract written in this state because of a reduction in the participating investor's tax liability based on the investment tax credit allowed under this section.

(e) If the taxes paid by a participating investor with respect to its state premium tax liability constitute a credit against any other tax that is imposed by this state, the participating investor's credit against the other tax shall not be reduced by virtue of the reduction in the participating investor's tax liability based on the investment tax credit allowed under this section.



§ 4-28-104 - Standardized format for qualification -- Qualification requirements -- Determination of satisfaction of requirements -- Issuance of certification or refusal -- Submission of applications.

(a) The department of economic and community development, in consultation with the department of revenue, shall provide a standardized format for persons attempting to qualify as a TNInvestco.

(b) An applicant for qualification is required to:

(1) File an application with the department of economic and community development;

(2) Pay a nonrefundable application fee of seven thousand five hundred dollars ($7,500) at the time of filing the application; and

(3) Submit as part of its application an audited balance sheet that contains an unqualified opinion of an independent certified public accountant issued not more than sixty (60) days before the application date that states that the applicant has an equity capitalization of five hundred thousand dollars ($500,000) or more in the form of unencumbered cash, marketable securities or other liquid assets.

(c) The department of economic and community development and the department of revenue must review the organizational documents of each applicant for certification and determine whether the applicant has satisfied the requirements of this chapter.

(d) Within thirty (30) days after the receipt of an application, the department of economic and community development shall issue the certification or refuse the certification and communicate in detail to the applicant the grounds for refusal, including suggestions for the removal of such grounds.

(e) The department of economic and community development must begin accepting applications to become a TNInvestco by August 1, 2009. All applications must be submitted to the department of economic and community development no later than the close of business on October 1, 2009.

(f) (1) Any information received, created, or promulgated by the department of economic and community development or the department of revenue pursuant to this section on or after July 9, 2009, shall constitute a public record, as defined in § 10-7-503, and shall be open for personal inspection by any citizen of this state.

(2) Any information received, created, or promulgated by the department of economic and community development or the department of revenue pursuant to this section shall not:

(A) Constitute "tax information" or "tax administration information", as defined in § 67-1-1701, and shall not be subject to title 67, chapter 1, part 17; or

(B) Be subject to § 4-3-730.

(g) If the general assembly subsequently authorizes an allocation of investment tax credits in addition to the two hundred million dollars ($200,000,000) authorized by § 4-28-105(f) and by Chapter 610 of the Public Acts of 2009, the department of revenue and the department of economic and community development, in reviewing the organizational documents of each applicant for certification and determining whether the applicant has satisfied the requirements of this chapter pursuant to subsection (c), shall additionally take into consideration the applicant's involvement of women and minorities.



§ 4-28-105 - Standardized format for TNInvestco to apply for investment tax credits -- Information required in applications -- Submission of irrevocable investment commitments -- Penalty for failure to perform -- Review of applications -- Criteria -- Aggregate amount of investment tax credits to be allocated -- Deadline for approval.

(a) The department of economic and community development, in consultation with the department of revenue must provide a standardized format for a TNInvestco to apply for the investment tax credits.

(b) Applications shall contain such information as required by the department of revenue and the department of economic and community development, including statements regarding the ability to obtain the required investment commitments. Each TNInvestco shall submit irrevocable investment commitments from participating investors and TNInvestco owners in an aggregate amount equal to at least the base investment amount not later than November 30, 2009. TNInvestcos that are awarded investment tax credits under this chapter based on the asserted ability to raise the required capital shall be subject to a fifty-thousand-dollar ($50,000) penalty for failure to perform. The proceeds from any such penalty shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts.

(c) (1) (A) The department of revenue and the department of economic and community development, in consultation with the Tennessee Technology Development Corporation, shall review the applications and award the investment tax credits based on the overall strength of the application using the following criteria:

(i) The applicant has at least two (2) investment managers with five (5) or more years of investment experience;

(ii) The applicant has been based, as defined by having a principal office, in this state for at least five (5) years or has at least five (5) years of experience in investing primarily in Tennessee domiciled companies;

(iii) The applicant's proposed investment strategy for achieving transformational economic development outcomes through focused investments of capital in seed or early stage companies with high-growth potential; and

(iv) The applicant's demonstrated ability to lead investment rounds, advise and mentor entrepreneurs and facilitate follow-on investments.

(B) TNInvestcos that do not meet the criteria in subdivision (c)(1)(A)(ii) may submit a joint application with an entity that meets the criteria set out in subdivision (c)(1)(A)(ii), and such application shall be judged based on the combined attributes of the joint application.

(2) The awarding of investment tax credits shall be in the sole discretion of the commissioner of revenue and the commissioner of economic and community development.

(d) The aggregate amount of investment tax credits to be allocated to all participating investors of qualified TNInvestcos under this chapter shall not exceed one hundred twenty million dollars ($120,000,000). The investment tax credits will be awarded in twenty-million-dollar ($20,000,000) allocations. No TNInvestco, on an aggregate basis with its joint applicants, may apply for more than two (2) twenty-million-dollar ($20,000,000) allocations.

(e) The TNInvestco will receive, no later than December 31, 2009, a written notice from the department of economic and community development stating whether or not it has been approved as a qualified TNInvestco and, if applicable, stating the amount of its investment tax credit allocation.

(f) Notwithstanding subsection (d), the commissioner of revenue and the commissioner of economic and community development are authorized to allocate additional investment tax credits in the total amount of eighty million dollars ($80,000,000) such that the aggregate amount of investment tax credits to be allocated under this chapter shall not exceed two hundred million dollars ($200,000,000). Such additional investment tax credits shall consist of four (4) twenty-million-dollar allocations, which shall be awarded, respectively, to the four (4) TNInvestcos, chosen as finalists by the commissioner of revenue and the commissioner of economic and community development during the selection process set out in subsections (a)-(e), that did not receive an allocation of investment tax credits under subsection (d). Final allocation of such tax credits to such TNInvestcos shall occur after the TNInvestcos have obtained irrevocable investment commitments from participating investors and TNInvestco owners in an aggregate amount equal to at least the base investment amount. The tax credits awarded pursuant to this section shall be syndicated in a manner approved by the state treasurer and the commissioner of economic and community development. Any contract to sell tax credits, entered on or after June 30, 2010, in a manner that has not been approved by the state treasurer and the commissioner of economic and community development shall be voidable in the sole discretion of the state treasurer.

(g) If the general assembly subsequently authorizes an allocation of investment tax credits in addition to the two hundred million dollars ($200,000,000) authorized by subsection (f) and by Chapter 610 of the Public Acts of 2009, in reviewing applications and awarding such credits, the commissioner of revenue and the commissioner of economic and community development shall strive to select applicants whose investment team membership is reflective of the racial, ethnic and gender diversity of Tennessee's population.



§ 4-28-106 - Maintaining certification -- Penalty for failure to meet performance measures -- Request for written determination that proposed investment will qualify as a qualified investment in a qualified business or a seed or early stage investment.

(a) (1) (A) To maintain its certification, a qualified TNInvestco shall make qualified investments, as follows:

(i) Within two (2) years after the allocation date, a qualified TNInvestco shall have invested an amount equal to at least fifty percent (50%) of its base investment amount in qualified investments;

(ii) Within three (3) years after the allocation date, a qualified TNInvestco shall have invested an amount equal to at least seventy percent (70%) of its base investment amount in qualified investments;

(iii) Within four (4) years after the allocation date, a qualified TNInvestco shall have invested an amount equal to at least eighty percent (80%) of its base investment amount in qualified investments; and

(iv) Within six (6) years or any year thereafter the allocation date, a qualified TNInvestco shall have invested an amount equal to at least ninety percent (90%) of its base investment amount in qualified investments.

(B) Not more than twenty-five percent (25%) of the investment amounts required by subdivisions (a)(1)(A)(i)-(iv) shall be attributable to the three-hundred-percent (300%) seed or early-stage multiplier.

(2) Failure to meet the performance measures set out in subdivision (a)(1) during any calendar year shall result in a two-hundred-fifty-thousand-dollar penalty fee against the qualified TNInvestco. The proceeds from any such penalty fee shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts. Funds related to the investment tax credit shall not be used to pay the penalty fee imposed under this subdivision (a)(2).

(b) Prior to making a proposed qualified investment in a specific business, a qualified TNInvestco must request from the department of economic and community development a written determination that the proposed investment will qualify as a qualified investment in a qualified business or, if applicable, a seed or early stage investment. The department shall notify a qualified TNInvestco within ten (10) business days from the receipt of a request of its determination. If the department fails to notify the qualified TNInvestco of its determination within ten (10) business days, the proposed investment will be deemed to be a qualified investment in a qualified business and, if applicable, a seed or early stage investment. If the department determines that the proposed investment does not meet the definition of a qualified investment, qualified business, or seed or early stage investment, the department may nevertheless consider the proposed investment a qualified investment, or a seed or early stage investment, and if necessary, the business a qualified business, if the department determines that the proposed investment will further state economic development.

(c) All designated capital not invested in qualified investments by a qualified TNInvestco shall be held in an escrow account maintained by the state and administered through the department of economic and community development.

(d) A qualified TNInvestco may not invest more than fifteen percent (15%) of its designated capital in any one qualified business without the specific approval of the department of economic and community development.

(e) Any amounts that have not been invested by the TNInvestco at the end of the investment period shall be forfeited and paid to the state to support the Tennessee rural opportunity fund. Investment returns, profits and the portion of the base investment amount, may be reinvested until the seventh anniversary of the fund. If a TNInvestco elects to reinvest returns, the TNInvestco shall reinvest the state's and the TNInvestco's returns in equal portions.

(f) No qualified TNInvestco shall sell any interest in a qualified business to an affiliate unless the TNInvestco has first obtained written authorization for the sale from the department of economic and community development.

(g) (1) All qualified TNInvestcos, and the qualified businesses in which they invest, shall strive to maximize the participation of minority-owned businesses and woman-owned businesses to reflect the racial, ethnic and gender diversity of Tennessee's population.

(2) The department of economic and community development shall promote awareness of the program established by this chapter among minority-owned businesses and woman-owned businesses.

(3) The department of economic and community development shall undertake training programs and other educational activities to increase diversity of participation by encouraging minority-owned businesses and woman-owned businesses to apply, compete and qualify for investments under this chapter.

(4) Each TNInvestco shall coordinate its efforts to strive to maximize participation in minority-owned businesses and woman-owned businesses with the efforts of the department of economic and community development.

(5) Each TNInvestco shall provide information on its web site concerning this program and the availability of capital to businesses including minority-owned businesses and woman-owned businesses.



§ 4-28-107 - Restrictions on insurance companies and their affiliates.

An insurance company or affiliate of an insurance company shall not, directly or indirectly:

(1) Beneficially own, whether through rights, options, convertible interest or otherwise, fifteen percent (15%) or more of the voting securities or other voting ownership interest of a TNInvestco;

(2) Manage a TNInvestco, other than exercising remedies for default; or

(3) Control the direction of investments for a TNInvestco.



§ 4-28-108 - Distributions from qualified TNInvestco.

Qualified distributions from a qualified TNInvestco may be made at any time. Distributions other than qualified distributions from a qualified TNInvestco may be paid out annually or upon designated liquidity events as established by the qualified TNInvestco. Any such distributions other than qualified distributions may not reduce the base investment amount during any calendar year. The profit share percentage shall be paid to the state in the same time and manner as all other distributions as provided in § 4-28-109. Any such payments shall be deposited into the general fund or the rural opportunity fund and the small and minority-owned business assistance program fund as provided in § 4-28-109. Investment capital liquidated during a liquidity event will be given a one-year redeployment period for purposes of calculating the investment thresholds in § 4-28-106. The department of economic and community development shall ensure, pursuant to the authority provided in this chapter, that a qualified TNInvestco provides adequate documentary support for all proceeds and distributions related to liquidity events and the department shall use best efforts to confirm that all information provided to the department by the TNInvestco is accurate so the department may ensure that all parties involved receive the proper designated share. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information.



§ 4-28-109 - Payment of profit share percentage -- Transfers from the general fund to the Tennessee rural opportunity fund and the small and minority owned business assistance program fund -- Distribution of investment returns -- Minimizing any related federal tax obligation.

(a) (1) (A) At any time that the TNInvestco makes distributions, other than qualified distributions or distributions representing repayments of capital contributions, to its equity investors, the qualified TNInvestco shall pay to the state the profit share percentage. Any such payments shall be deposited into the general fund until such time as the department of finance and administration certifies that the total amount of payments deposited in the general fund equals the total amount of revenue forgone pursuant to the credits used as provided in § 4-28-103. Any payments made in excess of the amount of revenue forgone shall be deposited into the Tennessee rural opportunity fund and the small and minority-owned business assistance program fund to further support the state's economic development efforts.

(B) The department shall obtain all necessary information from each TNInvestco to support the state's profit share percentage. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information.

(2) After the department of finance and administration has provided its certification pursuant to subdivision (a)(1), any additional state revenue generated and deposited into the general fund as a result of this chapter through sales and use taxes, franchise and excise taxes, business taxes or any other source of revenue shall be identified by the department of revenue. The amount of this additional revenue shall be certified by the department of revenue on an annual basis and an amount equivalent to the certified amount shall be transferred from the general fund and seventy-five percent (75%) of such amount shall be transferred to the Tennessee rural opportunity fund and twenty-five percent (25%) of such amount shall be transferred to the small and minority-owned business assistance program fund.

(b) Following the seventh anniversary of the fund, investment returns (profits and the portion of the base investment amount) may be distributed as liquidity permits; provided, that no more than twenty-five percent (25%) of the TNInvestco's base amount may be distributed in any one (1) year until the end of the investment period, at which time all of the fund's proceeds may be distributed as liquidity permits.

(c) The TNInvestco and the state shall structure the qualified distributions and final payments in a manner that minimizes any related federal tax obligation. To the extent that the profit share distribution to qualified TNInvestco investors is less than the state's share, pursuant to the profit share percentage, due to federal income tax liabilities, the final payments may be adjusted to equalize the post-tax profit share payments made during the investment period.



§ 4-28-110 - Report by TNInvestco -- Annual, nonrefundable certification fee -- Satisfaction of the requirements of § 4-28-106(a)(1).

(a) Each qualified TNInvestco shall report the following to the department of economic and community development:

(1) As soon as practicable, but no later than thirty (30) days after the receipt of designated capital:

(A) The name of each participating investor from which the designated capital was received, including such participating investor's insurance tax identification number;

(B) The amount of each participating investor's investment of designated capital; and

(C) The date on which the designated capital was received;

(2) On an annual basis, on or before January 31 of each year:

(A) The amount of the qualified TNInvestco's remaining uninvested designated capital at the end of the immediately preceding taxable year;

(B) Whether or not the qualified TNInvestco has invested more than fifteen percent (15%) of its total designated capital in any one (1) business;

(C) All qualified investments that the qualified TNInvestco has made in the previous taxable year and the number of employees, including the number of minority and women employees, of each such qualified business at the time of such investment and as of December 31 of the preceding taxable year; and

(D) For any qualified business where the qualified TNInvestco no longer has an investment, the qualified TNInvestco must provide employment figures for that company as of the last day before the investment was terminated;

(3) Other information that the department may reasonably request that will help the department ascertain the impact of the TNInvestco program both directly and indirectly on the economy of this state; and

(4) Within one hundred twenty (120) days of the close of its fiscal year, annual audited financial statements of the qualified TNInvestco, which must include the opinion of an independent certified public accountant, and an examination review of follow-on capital, jobs data and pacing requirement compliance also performed by the independent certified public accountant, prepared in accordance with audit and attestation standards established by the American Institute of Certified Public Accountants. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information.

(5) [Deleted by 2014 amendment, effective July 1, 2014.]

(b) A qualified TNInvestco must pay to the department of economic and community development an annual, nonrefundable certification fee of five thousand dollars ($5,000) on or before April 1, or ten thousand dollars ($10,000) if later. No annual certification fee is required if the payment date for such fee is within six (6) months of the date a qualified TNInvestco is first certified by the department.

(c) Upon satisfying each of the requirements of § 4-28-106(a)(1), a qualified TNInvestco shall provide notice to the department of economic and community development and the department shall, within sixty (60) days of receipt of such notice, either confirm that the qualified TNInvestco has satisfied such requirement of § 4-28-106(a)(1) as of such date or provide notice of noncompliance and an explanation of any existing deficiencies. If the department does not provide such notification within sixty (60) days, the qualified TNInvestco shall be deemed to have met such requirement of § 4-28-106(a)(1).

(d) (1) For the purposes of this subsection (d), "key person" means:

(A) The TNInvestco investment managers listed in part II, item 6, of such TNInvestco's application under § 4-28-105; or

(B) A list of investment managers as has been previously approved by the department of economic and community development under subdivision (d)(2) or otherwise.

(2) A TNInvestco's success shall be deemed to depend, in particular, on the TNInvestco's key person or persons. On or before July 1, 2010, each qualified TNInvestco shall provide to the department of economic and community development a description of the TNInvestco's procedure for choosing a successor should any key person die, become legally incapacitated, or cease to be involved in the management of the TNInvestco for more than ninety (90) consecutive days. In the event that a majority of key persons do die, become legally incapacitated, or cease to be involved in the management of the TNInvestco for more than ninety (90) consecutive days for any reason, the commissioner of economic and community development, in consultation with the commissioner of revenue, the Tennessee Technology Development Corporation, or any other appropriate professional advisors, shall determine whether a new individual or individuals will be able to assume the role of key person so that the TNInvestco's performance will remain unimpaired. If the commissioner of economic and community development determines, in the commissioner's sole discretion, that the key person cannot be adequately replaced and the TNInvestco's performance therefore will be impaired, then any funds not already invested by the TNInvestco shall be deposited into the general fund unless the department of finance and administration has certified, pursuant to § 4-28-109, that the total amount of payments deposited in the general fund under this chapter equals or exceeds the total amount of revenue forgone pursuant to the credits used as provided in § 4-28-103. If the department of finance and administration has made such a determination, then any funds not already invested by the TNInvestco shall be deposited into the Tennessee rural opportunity fund to further support the state's economic development efforts.

(e) To promote openness and transparency, a copy of each annual report received by the department of economic and community development pursuant to this section shall be posted on the Tennessee TNInvestco web site that is maintained by the department of economic and community development.



§ 4-28-111 - Annual review -- Summary of findings -- Curing noncompliance.

(a) The department shall conduct an annual review of each qualified TNInvestco to determine if the qualified TNInvestco is abiding by the requirements of the program and to ensure that no investments have been made in violation of this chapter. This review shall include the use of the scorecard data received from each qualified TNInvestco as provided in § 4-28-113. The department shall also compare this scorecard data to the qualified TNInvestco's original application to examine the investment strategy for accuracy and consistency and to ensure that statutory requirements and the department's policies are met each year. Information provided to the department pursuant to this section shall be kept confidential due to the proprietary nature of such information. The cost of the annual review shall be paid by each qualified TNInvestco according to a reasonable fee schedule adopted by the department.

(b) The department shall provide the qualified TNInvestco a summary of findings including any areas of noncompliance. Failure to cure the areas of noncompliance within forty-five (45) days from the date of the notice of noncompliance shall result in a penalty of ten thousand dollars ($10,000) per day until the noncompliance is cured. The proceeds from a penalty assessed pursuant to this subsection (b) shall be deposited into the Tennessee rural opportunity fund, to further the state's economic development efforts. Funds related to the investment tax credit shall not be used to pay the penalty imposed under this section.

(c) The department of economic and community development shall provide the comptroller of the treasury and the state treasurer, upon request, a copy of any written findings made in connection with the annual review required under subsection (a) and a copy of the summary of findings provided to the qualified TNInvestco pursuant to subsection (b).

(d) The department of economic and community development may promulgate rules to ensure compliance with the requirements listed in this chapter and the policies and procedures set forth by the department. Rules promulgated by the department may assess a penalty of up to ten thousand dollars ($10,000) per incidence for failure to comply with the requirements. The proceeds from any such penalty shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts. Funds related to the investment tax credit shall not be used to pay the penalty imposed by the rules. Any penalty assessed may be netted against the annual management fee.



§ 4-28-112 - Annual report.

(a) The department of economic and community development shall make an annual report to the governor, the comptroller of the treasury, the state treasurer, and the chairs and ranking minority members of the committees having jurisdiction over taxes and economic development. The report must include:

(1) The number of qualified TNInvestcos holding designated capital;

(2) The amount of designated capital invested in each qualified TNInvestco;

(3) The cumulative amount that each qualified TNInvestco has invested as of January 1, 2011, and the cumulative total each year thereafter;

(4) The cumulative amount of follow-on capital that the investments of each qualified TNInvestco have created in terms of capital invested in qualified businesses at the same time or subsequent to investments made by a qualified TNInvestco in such businesses by sources other than qualified TNInvestcos;

(5) The total amount of investment tax credits applied under this chapter for each year;

(6) The performance of each qualified TNInvestco with regard to the requirements for continued certification;

(7) The classification of the companies in which each qualified TNInvestco has invested according to industrial sector and size of company;

(8) The gross number of jobs created by investments made by each qualified TNInvestco and the number of jobs retained;

(9) The location of the companies in which each qualified TNInvestco has invested;

(10) Those qualified TNInvestcos that have been decertified, including the reasons for decertification; and

(11) Other related information as necessary to evaluate the effect of this chapter on economic development.

(b) To promote openness and transparency, a copy of each annual report made by the department of economic and community development pursuant to this section shall be posted on the Tennessee TNInvestco web site that is maintained by the department of economic and community development.

(c) The department of economic and community development shall submit the annual report to the designees as specified in subsection (a) no later than the first Tuesday in September of the year following the year of the annual review of the TNInvestcos. If the report cannot be submitted by the first Tuesday in September deadline, the commissioner must notify the designees as specified in subsection (a) no later than thirty (30) days prior to the due date that the report will be late, the reasons why the report cannot be submitted in a timely manner, and an estimated submittal date.



§ 4-28-113 - Investment stategy scorecard -- Annual review -- Compliance -- Written findings.

(a) Within ninety (90) days after the department of economic and community development provides notice to a TNInvestco, the commissioner of economic and community development and the commissioner of revenue, in consultation with the state treasurer, working with the TNInvestco, shall cause to be created an investment strategy "scorecard" for the TNInvestco. The "scorecard" shall contain not more than six (6) objective metrics or measures that will be used to reflect the investment strategy approved by the state, which strategy may, in the sole discretion of the commissioner of economic and community development, be modified from time to time upon written request of the TNInvestco to the commissioner of economic and community development.

(b) The commissioner of economic and community development, in consultation with the commissioner of revenue and the state treasurer or any other appropriate professional advisors, shall conduct an annual review of each qualified TNInvestco, at the conclusion of each fiscal year, to determine whether the investment strategy used by the TNInvestco is in substantial compliance with the TNInvestco's scorecard.

(c) (1) If the commissioner of economic and community development reasonably determines that the investment strategy actually used by the TNInvestco is not in substantial compliance with the scorecard, then the commissioner of economic and community development shall provide the qualified TNInvestco a summary of findings including the areas of noncompliance. Within sixty (60) days of receiving the commissioner's findings, the TNInvestco shall provide to the commissioner of economic and community development a written statement that shall describe in detail the TNInvestco's plan for curing all areas of noncompliance before the next annual review. Said plan may include a request for modification of the strategy with corresponding changes in the scorecard which, if approved, shall become the scorecard against which future compliance will be measured.

(2) If the commissioner of economic and community development reasonably determines, at the next annual review conducted pursuant to this section, that the TNInvestco has failed to cure such areas of noncompliance, a penalty in the amount of two hundred fifty thousand dollars ($250,000) shall be imposed, and an additional penalty of two hundred fifty thousand dollars ($250,000) shall be imposed for each year in which such noncompliance remains uncured.

(3) The proceeds from any penalty imposed pursuant to subdivision (c)(2) shall be deposited into the Tennessee rural opportunity fund to further the state's economic development efforts. Such penalty shall not be paid out of monies generated by the sale of investment tax credits under this chapter or any gain thereon.

(d) The department of economic and community development shall provide the comptroller of the treasury, upon request, a copy of any written findings made in connection with the annual review required under subsection (b).



§ 4-28-114 - Maintenance of web site.

(a) Any qualified TNInvestco that has received an allocation of investment tax credits pursuant to this chapter shall be required to maintain a web site that provides information to the general public about the biographical and professional background of each member of the executive management team of the TNInvestco and of each member of the board or other governing body of the TNInvestco. The qualified TNInvestco shall also provide information to the general public on its web site concerning the availability of capital pursuant to the program established by this chapter.

(b) The department of economic and community development shall maintain at least one (1) web page that provides information to the general public about the TNInvestco program, including Internet links to the web sites of each qualified TNInvestco. Each qualified TNInvestco shall maintain an Internet link on its web site to the TNInvestco program web page of the department of economic and community development.



§ 4-28-115 - Liquidation of remaining state ownership interests -- Method -- Approval by treasurer.

Beginning on December 31, 2021, the department shall liquidate any remaining ownership interests owned by the state. Methods to liquidate remaining ownership interests include the sale of interests to a third party. The sale of any ownership interests shall be approved by the treasurer.






Chapter 29 - Tennessee Governmental Entity Review Law

Part 1 - Entity Review

§ 4-29-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Governmental Entity Review Law."



§ 4-29-102 - Legislative findings -- Purpose.

(a) The general assembly finds and declares that state regulation of its citizens, businesses and industries is increasing at an alarming rate and that a method of reviewing such regulation is necessary to ensure that unnecessary and harmful regulation is abolished and that legitimate, necessary regulation is conducted efficiently and economically.

(b) It is the intent of the general assembly by this chapter to provide a responsible method to review state governmental entities to ensure that state governmental regulation is beneficial rather than detrimental to the public interest of the citizens of Tennessee.

(c) (1) The general assembly declares that the delivery of human and community services to the state's citizens, including, but not limited to, the poor and aged, is a matter of public interest. The general assembly declares that the provision of human and community services should include, but not be limited to, the following goals: reduce and eliminate poverty; help every Tennessean become self-sufficient to improve their quality of life and standard of living; and coordinate, use, and distribute the state's financial, human, program, and other resources in the most effective and efficient manner possible.

(2) (A) The general assembly realizes that in many areas of the state, there are duplicate human and community service and action organizations that receive state appropriations, state-administered funds, or contracts with various state departments that could result in an unnecessary duplication of services and administration, thereby resulting in an unnecessary duplication of costs. Such unnecessary duplication could decrease the overall effectiveness of human and community service programs and agencies. The general assembly further realizes that if such unnecessary duplication exists, it is not efficient, effective, or in the public's best interest.

(B) Where there are two (2) or more agencies that receive state appropriations, state-administered funds, or contracts with various state departments in the same county or service area upon sunset review the reviewing authority shall make an evaluation of a duplication of services, administration or costs, and report this finding and make recommendations to the general assembly to correct this situation upon reauthorization of such agency or agencies, or reauthorization of state funding. Upon receiving such recommendation, the review committee created in § 4-29-103 may recommend to terminate state funds to the entities.

(3) The general assembly concludes that the evaluation of human and community service delivery agencies, their services, and programs is necessary to determine whether they are achieving their goals, using resources as effectively and efficiently as possible, and minimizing any duplication of services, administration, and costs. The general assembly further concludes that there is no systematic on-going effort, using objective outcome measures, to evaluate human and community service and action organizations. The general assembly further concludes that a statewide strategy for such delivery would enable, promote, and require the effective and efficient coordination of programs, services, and resources among the state's human and community service delivery organizations.

(4) The general assembly finds that the state's human and community service and action organizations, including, but not limited to, community action agencies and human resource agencies, were authorized by state law and receive state appropriations, state-administered funds, or contracts with various state departments to provide services to Tennessee residents. Therefore, these agencies should be independently evaluated, using objective outcome measures. Such outcome measures will be defined by the reviewing entity and will include, but not be limited to:

(A) The extent to which the low-income clients served by the entities have become more self-sufficient;

(B) The extent to which the low-income clients have improved their lives through increased employment;

(C) The extent to which agency clients have been able to move to standard, permanent housing from substandard, temporary housing;

(D) The extent to which clients participate in community groups; and

(E) The extent to which administrative resources are used efficiently in relation to programmatic resources.



§ 4-29-103 - Review committees -- Joint evaluation committee.

(a) The speakers of the senate and the house of representatives shall designate appropriate committees in their respective houses to conduct the review of governmental entities as provided in this chapter.

(b) The chairs of such committees shall appoint a subcommittee to conduct the review of each governmental entity.

(c) The appropriate subcommittees appointed in the senate and in the house of representatives shall meet as a joint committee as the evaluation committee to review each governmental entity assigned to such committee. There shall be an equal number of senators and representatives on the two (2) subcommittees and committees when meeting as a joint evaluation committee for the review of any specific governmental entity.

(d) Members of the evaluation committee shall serve until their successors are appointed in accordance with this section so long as such members remain members of the general assembly. Any member of the evaluation committee who ceases to be a member of the general assembly shall cease to be a member of the evaluation committee on the same date such member's membership in the general assembly ceases, as provided in the Constitution of Tennessee. In the event a majority of the membership of any subcommittee comprising an evaluation committee shall cease to be members of the general assembly, the speaker of the house in which such vacancies occur shall designate members of that house to interim appointments until such time as the evaluation committee is reconstituted as provided in this section.



§ 4-29-104 - Hearings.

(a) Prior to the termination, continuation, reestablishment or restructuring of any governmental entity, the evaluation committee created in § 4-29-103 shall hold at least one (1) public hearing and receive testimony from the public and from the administrative head of the governmental entity.

(b) The governmental entity shall have the burden of demonstrating the public need for its continued existence and the extent to which any change in organization, structure or transfer to another department of state government for administrative purposes would increase the operational or administrative effectiveness and efficiency of such entity.

(c) (1) Notice of the time and place of the public hearing shall be published in at least one (1) newspaper of general circulation in each of the state's major metropolitan areas, Nashville, Memphis, Knoxville, Chattanooga, and the tri-cities area composed of Bristol, Johnson City and Kingsport, ten (10) days prior to the hearing.

(2) In addition, a notice of intent to hold the public hearing shall be published at least once every ninety (90) days, listing all entities that might be scheduled for such hearings during the subsequent ninety (90) days.

(3) Funding allocated for purchasing publication of such notices in Nashville, Memphis, rural west Tennessee, Knoxville and Chattanooga newspapers may be expended to purchase publication of such notices within newspapers published primarily for distribution within the African-American communities within Nashville, Memphis, rural west Tennessee, Knoxville and Chattanooga.



§ 4-29-105 - Evaluation committee objectives.

The evaluation committee shall have as its objectives:

(1) The review of present programs and strategies of entities to determine the quality, efficiency, and success of such programs and strategies in implementation of legislative mandates;

(2) The continuation of successful and efficient entities that are beneficial to the citizens of the state and the modification of any organizational structure that would result in more efficient or effective service to the public;

(3) The elimination of inactive entities;

(4) The elimination of entities that duplicate other entities or other governmental programs and activities, or an appropriate consolidation of them; and

(5) The elimination of inefficient, ineffective, unnecessary or undesirable entities.



§ 4-29-106 - Criteria for review.

In conducting the review of governmental entities, the evaluation committee shall take into consideration the following factors:

(1) The extent to which regulatory entities have permitted qualified applicants to serve the public;

(2) The extent to which the affirmative action requirements of state and federal statutes have been complied with by the governmental entity or the industry that it regulates;

(3) The extent to which the governmental entity has recommended statutory changes to the general assembly that would benefit the public as opposed to those persons it regulates;

(4) The extent to which the governmental entity has required the persons it regulates to report to it concerning the impact of its rules and decisions on the public with respect to improvement, economy and availability of service;

(5) The extent to which persons regulated by the governmental entity have been required to assess problems in the professions or vocations that affect the public;

(6) The extent to which the governmental entity has encouraged public participation in its rules and decision making, as opposed to participation solely by the persons it regulates;

(7) The degree of efficiency with which formal public complaints concerning those persons regulated by the governmental entity have been processed to completion or forwarded to appropriate officials for completion;

(8) The extent to which the governmental entity has considered alternative methods by which other jurisdictions have attempted to achieve the same or similar program goals;

(9) The extent to which the governmental entity has considered the results of published and unpublished studies of various alternative methods of accomplishing the objectives of the entity;

(10) The extent to which the absence of regulation would endanger the public health, safety or welfare;

(11) The extent to which regulation directly or indirectly increases the costs of goods or services to the public;

(12) The extent to which the regulatory process is designed to protect and promote the public interest and the degree to which that process has attained those objectives;

(13) The extent to which the governmental entity has operated in the public interest, and the extent to which its operations have been impeded or enhanced by existing statutory procedures, practices of the department to which it is attached for administrative purposes, or any other relevant circumstances, including budgetary, resource and personnel matters that have affected its performance with respect to its public purpose;

(14) The extent to which a need actually exists for the governmental entity to engage in any one (1) of its regulatory activities;

(15) The extent to which the statutory requirements of the agency are necessary and are being met;

(16) The extent to which the governmental entity possesses clear and specific objectives and purposes;

(17) The extent to which the agency has effectively obtained its objectives and purposes and the efficiency with which it has operated;

(18) The extent to which the level of regulation exercised by the agency is appropriate and whether less or more stringent levels of regulatory activity would be desirable; and

(19) The extent to which changes are necessary in the enabling statutes to adequately comply with the criteria established in this section.



§ 4-29-107 - Vote to terminate entity -- Recommended legislation.

If the evaluation committee by a majority vote determines that a governmental entity should be terminated, the evaluation committee shall cause to be introduced legislation necessary to transfer or abolish such entity's functions, duties and powers and repeal or amend any section of the code or the public acts that would be repealed or amended by implication if the governmental entity is terminated.



§ 4-29-108 - Vote to continue entity -- Recommended amendments.

If the evaluation committee by a majority vote determines that a governmental entity should be continued, restructured or reestablished, if the duties, powers, authority or functions of the governmental entity are changed, or if the governmental entity is transferred to another department of state government for administrative purposes, the evaluation committee shall cause to be introduced legislation to amend the appropriate sections of the code or the public acts.



§ 4-29-109 - Periodic review or automatic termination of entities.

Each governmental entity that is continued, restructured or reestablished under §§ 4-29-107, 4-29-108 and 4-29-110 shall terminate eight (8) years following its continuation or reestablishment, and shall be subject every eight (8) years thereafter during its existence to the review and procedures provided for in this chapter.



§ 4-29-110 - Tie vote in joint evaluation committee -- Action by joint review committee.

(a) If, by a tie vote of the evaluation committee, no determination of status of a government entity can be decided, the evaluation committee shall refer the final decision to the appropriate committees of the respective houses that shall meet jointly to hear the recommendations of each member of the evaluation committee.

(b) The vote of the majority of the members, present and voting, of such appropriate committees meeting jointly shall decide the final recommendation on the abolition, transfer, or continuation or restructure of the governmental entity, and the evaluation committee shall cause the introduction of legislation required by this vote.



§ 4-29-111 - Information, assistance, audits provided to evaluation committee.

(a) All governmental entities shall provide the evaluation committee with any information or assistance it requires.

(b) The comptroller of the treasury shall perform limited program review audits to aid the review of the evaluation committee and shall, from time to time, counsel and consult with the committee on its informational requirements on the governmental entities being reviewed.



§ 4-29-112 - Winding up affairs of terminated entity.

Upon the termination of any governmental entity under this chapter, it shall continue in existence until June 30 of the next succeeding calendar year for the purpose of winding up its affairs. During that period, termination shall not diminish, reduce, or limit the powers or authorities of each respective governmental entity. When the wind-up period expires, the governmental entity shall cease all activities.



§ 4-29-113 - Continuation of claims or rights against terminated entity.

(a) This chapter shall not cause the dismissal of any claim or right of any person against any governmental entity or any claim or right of a governmental entity terminated under this chapter that is the subject of litigation. Such claims and rights shall be assumed by the state as of the date of termination.

(b) If any entity terminated under this chapter has any outstanding bonds or other indebtedness, the state shall preserve the rights of the holders of such bonds or other indebtedness and the obligations and rights of such entity shall accrue to the state.



§ 4-29-114 - Recommended amendatory legislation -- Form.

Any legislation that the evaluation committee causes to be introduced shall concern only one (1) governmental entity, and the name of such entity shall be contained in the caption of the bill. However, if the evaluation committee causes legislation to be introduced that would restructure two (2) or more entities by combining their functions, duties or administration, then such legislation may concern all the entities thereby restructured; provided, that the names of all such entities are contained in the caption of the bill.



§ 4-29-115 - Extension of entity's life pending action.

If any governmental entity is scheduled to be terminated before the review by the evaluation committee under this chapter is completed and before any legislative action is taken pursuant to §§ 4-29-107 -- 4-29-110, such entity shall continue its operations for an additional year after which it shall cease to exist without legislation pursuant to §§ 4-29-107 -- 4-29-110.



§ 4-29-116 - Change or termination of entity before review date.

Nothing in this chapter shall be construed to prohibit the general assembly from terminating an entity covered by its provisions at a date earlier than that provided in this chapter, nor to prohibit the general assembly from considering any other legislation relative to such an entity.



§ 4-29-117 - Study and recommendations by other committees.

Nothing in this chapter shall be construed to prohibit an evaluation committee or any other committee from studying or making recommendations on or concerning any governmental entity.



§ 4-29-118 - Termination date of governmental entities -- Review of legislation creating governmental entities.

(a) Notwithstanding any provision of law to the contrary, each department, commission, board, agency or council of state government initially created after January 1, 1995, shall terminate on June 30 of the second calendar year following the year in which such governmental entity is created. The termination date of each such governmental entity shall be subject to the requirements of §§ 4-29-104 and 4-29-112.

(b) (1) Notwithstanding subsection (a), any legislation that creates a new department, commission, board, agency or council of state government for the purpose of providing licensing or certification, or both, for occupational or professional groups, or both, shall be referred to the government operations committee by the speaker of each house, and shall be reviewed in accordance with this subsection (b) and §§ 4-29-105 and 4-29-106, and for the purposes of such review, the government operations committee of each house shall be considered an appropriate standing committee.

(2) In conducting the review of such legislation, the government operations committees shall take into consideration the following factors:

(A) The extent to which the unregulated practice of the profession or occupation can substantially harm or endanger the public health, safety or welfare, and the extent to which the potential for such harm is recognizable and not remote or dependent upon tenuous argument;

(B) The extent to which the profession or occupation possesses qualities that distinguish it from ordinary labor;

(C) The extent to which the practice of the profession or occupation requires specialized skill or training;

(D) The likelihood that a substantial majority of the public does not have the knowledge or experience to evaluate whether the practitioner of the profession or occupation is competent; and

(E) The degree to which the public is effectively protected by other means.

(3) The sponsor of the legislation shall have the burden of presenting to the government operations committees such data as they require to perform their evaluation of the criteria enumerated in subdivision (b)(2)(B), including, but not limited to, information as necessary to show:

(A) That the unregulated practice of the occupation or profession may be hazardous to the public health, safety or welfare;

(B) The approximate number of people who would be regulated and the number of persons who are likely to utilize the service of the occupation or profession;

(C) That the occupational or professional group has an established code of ethics, a voluntary certification program, or other measures to ensure a minimum quality of service;

(D) That other states have regulatory provisions similar to the one proposed;

(E) How the public will benefit from regulation of the occupation or profession;

(F) How the occupation or profession will be regulated, including qualifications and disciplinary procedures to be applied to practitioners;

(G) The purpose of the proposed regulation and whether there has been any public support for licensure of the profession or occupation;

(H) That no other licensing board regulates similar or parallel functions;

(I) That the educational requirements for licensure, if any, are fully justified; and

(J) Any other information the committee considers relevant to the proposed regulatory plan.



§ 4-29-119 - Review of entities not enumerated in chapter.

(a) If any state governmental entity is not scheduled for review in part 2 of this chapter, the comptroller of the treasury shall advise the chairs of the appropriate evaluation committee of the schedule for the limited program review audit for such entity, and such entity shall be reviewed by such evaluation committee in accordance with such schedule and every eight (8) years thereafter.

(b) It is the duty of the commissioner of finance and administration to advise the comptroller of the treasury and the chairs of the appropriate evaluation committee of any such entity.



§ 4-29-120 - Notification of interested persons -- Notification registry -- Rules and regulations.

(a) Except as provided in subsection (f), prior to issuing a permit or hearing an appeal from a person who has been denied a permit for a proposed project or action, each department and agency of the state shall provide personal notification to all interested persons who have given the department or agency the information required pursuant to subsection (b). The notification shall be given at least fifteen (15) days prior to the issuance of a permit or hearing an appeal for the purpose of giving all interested persons an opportunity to review and comment on the proposed project or action.

(b) To effectuate subsection (a), each department and agency of the state shall create and maintain a notification registry for the purpose of allowing individuals who would be affected by the issuance of a permit to contact the department and agency and have the individual's full name and electronic mail address entered in the registry for notification purposes.

(c) Notice by mail is not required under this section. This section shall not be construed or applied to limit any other provision of law requiring notice.

(d) The commissioner of each department or executive director of each agency is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(e) This section shall not apply to persons applying for oil and gas well permits issued by the department of environment and conservation, or to persons who appeal the department's denial of oil and gas well permits.

(f) Permits issued for subsurface sewage disposal systems pursuant to title 68, chapter 221, part 4 shall be exempt from the requirements of this section.



§ 4-29-121 - Regulatory agencies not collecting fees sufficient to pay operating costs.

(a) On or before December 31 each year, the commissioner of finance and administration shall certify to the government operations committees of the senate and the house of representatives and to the office of legislative budget analysis a list containing the name of each regulatory board, commission and entity administratively attached to the division of regulatory boards within the department of commerce and insurance or to the division of health-related boards within the department of health that did not, during the preceding fiscal year, collect fees in an amount sufficient to pay the cost of operating the board, commission or entity.

(b) Notwithstanding any provision of this chapter to the contrary, any such board, commission or entity that is so certified by the commissioner for two (2) consecutive years shall be reviewed by a joint evaluation committee during the next legislative session following the second consecutive fiscal year during which the board, commission or entity operated at a deficit. The review of any such board, commission or entity shall be conducted in accordance with this chapter.



§ 4-29-122 - Notice to evaluation committee of transferred functions.

Any department or agency of state government whose functions, duties, or responsibilities are transferred to another department or agency shall notify in writing the evaluation committee created in § 4-29-103. The agency or department assuming responsibility for such functions, duties, or responsibilities shall be subject to review by the evaluation committee created in § 4-29-103 within two (2) years of such transfer. The evaluation committee may choose to review only those functions, duties, or responsibilities that were transferred, or the evaluation committee may choose to review in its entirety the department or agency assuming responsibility for such functions, duties, or responsibilities.






Part 2 - Termination of Entities

§ 4-29-230 - Governmental entities terminated on June 30, 2009.

(a) The following governmental entities shall terminate on June 30, 2009:

(1) [Deleted by 2009 amendment, transferred to § 4-29-236.]

(2) [Deleted by 2010 amendment, transferred to § 4-29-233.]

(3) [Deleted by 2010 amendment, transferred to § 4-29-231.]

(4) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(5) [Deleted by 2009 amendment, transferred to § 4-29-236.]

(6) [Deleted by 2009 amendment, board terminated.]

(7) [Deleted by 2009 amendment, transferred to § 4-29-235.]

(8) [Deleted by 2009 amendment, transferred to § 4-29-235.]

(9) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(10) [Deleted by 2009 amendment, transferred to § 4-29-235.]

(11) [Deleted by 2009 amendment, transferred to § 4-29-236.]

(12) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(13) [Deleted by 2009 amendment, transferred to § 4-29-234.]

(14) [Deleted as obsolete by the code commission in 2011.]

(15) [Deleted by 2009 amendment, transferred to § 4-29-236.]

(16) [Deleted by 2009 amendment, transferred to 4-29-236.]

(17) [Deleted by 2009 amendment, transferred to § 4-29-234.]

(18) [Deleted by 2009 amendment, transferred to § 4-29-234.]

(19) [Deleted by 2009 amendment, transferred to § 4-29-233.]

(20) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(21) [Deleted by 2010 amendment, transferred to § 4-29-235.]

(22) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(23) [Deleted by 2009 amendment, transferred to § 4-29-234.]

(24) [Deleted by 2009 amendment, council terminated.]

(25) [Deleted by 2011 amendment, council terminated.]

(26) [Deleted by 2009 amendment, authority terminated.]

(27) [Deleted by 2009 amendment, transferred to § 4-29-234.]

(28) [Deleted by 2009 amendment, transferred to § 4-29-234.]

(29) [Deleted by 2009 amendment, transferred to § 4-29-238.]

(30) [Deleted by 2009 amendment, transferred to § 4-29-234.]

(31) [Deleted by 2009 amendment, transferred to § 4-29-238.]

(32) [Council terminated.]

(33) [Deleted by 2009 amendment, transferred to § 4-29-235.]

(34) [Deleted by 2009 amendment, transferred to § 4-29-235.]

(35) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(36) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(37) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(38) [Deleted by 2009 amendment, transferred to § 4-29-235.]

(39) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(40) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(41) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(42) [Deleted by 2009 amendment, transferred to § 4-29-236.]

(43) [Deleted by 2009 amendment, transferred to § 4-29-237.]

(44) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(45) [Deleted by 2010 amendment, transferred to § 4-29-235.]

(46) [Deleted by 2009 amendment, transferred to § 4-29-233.]

(47) [Deleted by 2009 amendment, transferred to § 4-29-235.]

(48) [Deleted by 2009 amendment, transferred to § 4-29-232.]

(49) [Deleted by 2009 amendment, transferred to § 4-29-235.]

(50) [Deleted by 2011 amendment, task force terminated.]

(51) [Deleted by 2010 amendment, transferred to § 4-29-235.]

(52) [Deleted by 2009 amendment, transferred to § 4-29-236.]

(53) [Deleted by 2009 amendment, transferred to § 4-29-235.]

(54) [Deleted by 2009 amendment, removed from governmental review.]

(55) [Deleted by 2009 amendment, transferred to § 4-29-237.]

(56) [Deleted by 2009 amendment, transferred to § 4-29-234.]

(57) [Deleted by 2009 amendment, transferred to § 4-29-236.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2007 shall terminate June 30, 2009.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-231 - Governmental entities terminated on June 30, 2010.

(a) The following governmental entities shall terminate on June 30, 2010:

(1) [Deleted by 2010 amendment, transferred to § 4-29-237.]

(2) [Deleted by 2011 amendment, transferred to § 4-29-232.]

(3) [Deleted by 2011 amendment, transferred to § 4-29-234.]

(4) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(5) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(6) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(7) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(8) [Deleted by 2011 amendment, transferred to § 4-29-232.]

(9) [Deleted by 2011 amendment, transferred to § 4-29-232.]

(10) [Deleted by 2011 amendment, transferred to § 4-29-232.]

(11) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(12) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(13) [Deleted by 2010 amendment, transferred to § 4-29-233.]

(14) [Deleted by 2010 amendment, transferred to § 4-29-237.]

(15) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(16) [Deleted by 2011 amendment, transferred to § 4-29-232.]

(17) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(18) [Deleted by 2011 amendment, transferred to § 4-29-232.]

(19) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(20) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(21) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(22) [Deleted by 2011 amendment, transferred to § 4-29-232.]

(23) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(24) [Deleted by 2011 amendment, transferred to § 4-29-232.]

(25) [Deleted by 2010 amendment, transferred to § 4-29-237.]

(26) [Deleted by 2011 amendment, transferred to § 4-29-235.]

(27) [Deleted by 2011 amendment, transferred to § 4-29-234.]

(28) [Deleted by 2010 amendment, transferred to § 4-29-233.]

(29) [Deleted by 2011 amendment, transferred to § 4-29-232.]

(30) [Deleted by 2010 amendment, transferred to § 4-29-237.]

(31) [Deleted by 2010 amendment, transferred to § 4-29-237.]

(32) [Deleted by 2010 amendment, transferred to § 4-29-233.]

(33) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(34) [Deleted by 2011 amendment, committee terminated.]

(35) [Deleted by 2011 amendment, board terminated.]

(36) [Deleted by 2011 amendment, transferred to § 4-29-234.]

(37) [Deleted by 2011 amendment, transferred to § 4-29-234.]

(38) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(39) [Deleted by 2010 amendment, transferred to § 4-29-233.]

(40) [Deleted by 2010 amendment, transferred to § 4-29-238.]

(41) [Deleted by 2010 amendment, transferred to § 4-29-235.]

(42) [Deleted by 2011 amendment, transferred to § 4-29-234.]

(43) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(44) [Deleted by 2010 amendment, transferred to § 4-29-237.]

(45) [Deleted by 2010 amendment, transferred to § 4-29-237.]

(46) [Deleted by 2010 amendment, transferred to § 4-29-235.]

(47) [Deleted by 2011 amendment, transferred to § 4-29-234.]

(48) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(49) [Deleted by 2011 amendment, transferred to § 4-29-232.]

(50) [Deleted in 2008, council terminated.]

(51) [Deleted by 2010 amendment, transferred to § 4-29-233.]

(52) [Deleted by 2010 amendment, removed from governmental review.]

(53) [Deleted by 2010 amendment, transferred to § 4-29-232.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2008 terminates on June 30, 2010.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-232 - Governmental entities terminated on June 30, 2011.

(a) The following governmental entities shall terminate on June 30, 2011:

(1) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(2) [Deleted by 2011 amendment, transferred to § 4-29-236.]

(3) [Deleted by 2010 amendment, transferred to § 4-29-234.]

(4) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(5) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(6) [Deleted by 2011 amendment, board terminated.]

(7) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(8) [Deleted by 2012 amendment, board terminated.]

(9) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(10) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(11) [Deleted by 2011 amendment, transferred to § 4-29-236.]

(12) [Deleted by 2011 amendment, transferred to § 4-29-238.]

(13) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(14) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(15) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(16) [Deleted by 2011 amendment, transferred to § 4-29-236.]

(17) [Deleted by 2011 amendment, transferred to § 4-29-235.]

(18) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(19) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(20) [Deleted by 2012 amendment, agency responsibilities transferred to statewide community services agency, created by § 37-5-305. See § 4-29-235.]

(21) [Deleted by 2011 amendment, transferred to § 4-29-236.]

(22) [Deleted by 2012 amendment, transferred to § 4-29-235.]

(23) [Deleted by 2011 amendment, transferred to § 4-29-234.]

(24) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(25) [Deleted by 2010 amendment, transferred to § 4-29-237.]

(26) [Deleted by 2011 amendment, transferred to § 4-29-236.]

(27) [Deleted by 2012 amendment, agency responsibilities transferred to statewide community services agency, created by § 37-5-305. See § 4-29-235.]

(28) [Deleted by 2012 amendment, agency responsibilities transferred to statewide community services agency, created by § 37-5-305. See § 4-29-235.]

(29) [Deleted by 2012 amendment, agency responsibilities transferred to statewide community services agency, created by § 37-5-305. See § 4-29-235.]

(30) [Deleted by 2009 amendment, board terminated.]

(31) [Deleted by 2011 amendment, council terminated.]

(32) [Deleted by 2011 amendment, transferred to § 4-29-236.]

(33) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(34) [Deleted by 2010 amendment, transferred to § 4-29-237.]

(35) [Deleted by 2011 amendment, transferred to § 4-29-236.]

(36) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(37) [Deleted by 2012 amendment, agency responsibilities transferred to statewide community services agency, created by § 37-5-305. See § 4-29-235.]

(38) [Deleted by 2012 amendment, transferred to § 4-29-234.]

(39) [Deleted by 2012 amendment, agency responsibilities transferred to statewide community services agency, created by § 37-5-305. See § 4-29-235.]

(40) [Deleted by 2012 amendment, agency responsibilities transferred to statewide community services agency, created by § 37-5-305. See § 4-29-235.]

(41) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(42) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(43) [Deleted by 2012 amendment, agency responsibilities transferred to statewide community services agency, created by § 37-5-305. See § 4-29-235.]

(44) [Deleted by 2011 amendment, transferred to § 4-29-234.]

(45) [Deleted by 2011 amendment, transferred to § 4-29-234.]

(46) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(47) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(48) [Deleted by 2011 amendment, transferred to § 4-29-236.]

(49) [Deleted by 2011 amendment, committee terminated.]

(50) [Deleted by 2012 amendment, transferred to § 4-29-235.]

(51) [Deleted by 2011 amendment, transferred to § 4-29-234.]

(52) [Deleted by 2011 amendment, transferred to § 4-29-236.]

(53) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(54) [Deleted by 2011 amendment, transferred to § 4-29-234.]

(55) [Deleted by 2012 amendment, agency responsibilities transferred to statewide community services agency, created by § 37-5-305. See § 4-29-235.]

(56) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(57) [Deleted by 2011 amendment, transferred to § 4-29-237.]

(58) [Deleted by 2012 amendment, commission terminated.]

(59) [Deleted by 2012 amendment, transferred to § 4-29-236.]

(60) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(61) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(62) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(63) [Deleted by 2012 amendment, transferred to § 4-29-235.]

(64) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(65) [Deleted by 2012 amendment, transferred to § 4-23-237.]

(66) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(67) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(68) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2009 terminates on June 30, 2011.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-233 - Governmental entities terminated on June 30, 2012.

(a) The following entities shall terminate on June 30, 2012:

(1) [Deleted by 2011 amendment, transferred to § 4-29-235.]

(2) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(3) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(4) [Deleted by 2012 amendment, transferred to § 4-29-236.]

(5) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(6) [Deleted by 2012 amendment, transferred to § 4-29-235.]

(7) [Deleted by 2012 amendment, transferred to § 4-29-236.]

(8) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(9) [Deleted by 2012 amendment, transferred to § 4-29-235.]

(10) [Deleted by 2012 amendment, transferred to § 4-29-235.]

(11) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(12) [Deleted by 2011 amendment, commission terminated.]

(13) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(14) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(15) Judicial nominating commission, created by § 17-4-102;

(16) [Deleted by 2012 amendment, transferred to § 4-29-234.]

(17) [Deleted by 2013 amendment, board terminated, responsibilities transferred to the underground storage tanks and solid waste disposal control board, created by § 69-211-111. See § 4-29-235.]

(18) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(19) [Deleted by 2013 amendment, board terminated, responsibilities transferred to the underground storage tanks and solid waste disposal control board, created by § 69-211-111. § 4-29-235.]

(20) [Deleted by 2012 amendment, transferred to § 4-29-237.]

(21) [Deleted by 2013 amendment, transferred to § 4-29-237.]

(22) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(23) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(24) [Deleted by 2011 amendment, transferred to § 4-29-235.]

(25) [Deleted by 2011 amendment, transferred to § 4-29-235.]

(26) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(27) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(28) [Deleted by 2012 amendment, court terminated; responsibilities transferred to the Tennessee board of judicial conduct. See § 4-29-235.]

(29) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(30) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(31) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(32) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(33) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(34) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(35) [Deleted by 2012 amendment, transferred to § 4-29-238.]

(36) [Deleted by 2012 amendment, transferred to § 4-29-235.]

(37) [Deleted by 2013 amendment, board terminated, responsibilities transferred to the Tennessee board of water quality, oil, and gas, created by § 69-3-104. See § 4-29-235.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2010 terminates on June 30, 2012.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-234 - Governmental entities terminated on June 30, 2013.

(a) The following entities shall terminate on June 30, 2013:

(1) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(2) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(3) [Deleted by 2014 amendment, board terminated, responsibilities transferred to state board of cosmetology and barber examiners.]

(4) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(5) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(6) [Deleted by 2014 amendment, board terminated, responsibilities transferred to state board of cosmetology and barber examiners.]

(7) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(8) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(9) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(10) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(11) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(12) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(13) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(14) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(15) [Deleted by 2013 amendment; transferred to § 4-29-240.]

(16) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(17) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(18) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(19) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(20) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(21) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(22) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(23) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(24) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(25) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(26) Drycleaner environmental response board, created by § 68-217-104;

(27) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(28) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(29) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(30) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(31) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(32) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(33) [Deleted by 2014 amendment, transferred to § 4-29-235.]

(34) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(35) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(36) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(37) Judicial performance evaluation commission, created by § 17-4-201; and

(38) [Deleted by 2011 amendment, commission terminated.]

(39) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(40) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(41) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(42) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(43) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(44) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(45) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(46) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(47) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(48) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(49) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(50) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(51) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(52) [Deleted by 2014 amendment, compact terminated.]

(53) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(54) [Deleted by 2013 amendment, transferred to § 4-29-239.]

(55) [Deleted in 2013, council repealed by Acts 2013, ch. 454, § 4, effective July 1, 2013.]

(56) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(57) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(58) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(59) [Deleted by 2013 amendment, transferred to § 4-29-238.]

(60) [Deleted by 2013 amendment, transferred to § 4-29-236.]

(61) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(62) [Deleted by 2013 amendment, transferred to § 4-29-235.]

(63) [Deleted by 2013 amendment, transferred to § 4-29-240.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2011 terminates on June 30, 2013.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ First - of 2 versions of this section

4-29-235. Governmental entities terminated on June 30, 2014. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) The following governmental entities shall terminate on June 30, 2014:

(1) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(2) [Deleted by 2014 amendment, advisory council terminated.]

(3) [Deleted by 2014 amendment, transferred to § 4-29-238. ]

(4) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(5) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(6) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(7) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(8) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(9) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(10) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(11) [Deleted by 2011 amendment; responsibilities transferred to the state procurement commission.]

(12) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(13) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(14) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(15) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(16) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(17) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(18) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(19) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(20) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(21) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(22) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(23) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(24) Emergency communications board, created by § 7-86-302;

(25) [Deleted by 2014 amendment, task force terminated.]

(26) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(27) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(28) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(29) Industrial development division, building finance committee, created by § 4-14-109;

(30) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(31) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(32) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(33) [Deleted by 2014 amendment, committee terminated.]

(34) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(35) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(36) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(37) [Deleted by 2014 amendment, compact terminated.]

(38) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(39) [Deleted by 2014 amendment, transferred to § 4-29-243.]

(40) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(41) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(42) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(43) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(44) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(45) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(46) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(47) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(48) State textbook commission, created by § 49-6-2201; and

(49) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(50) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(51) [Deleted by 2014 amendment, terminated.]

(52) Tennessee athletic commission, created by § 68-115-103.

(53) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(54) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(55) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(56) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(57) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(58) [Deleted by 2014 amendment, committee terminated.]

(59) [Deleted by 2014 amendment, transferred to § 4-29-236.]

(60) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(61) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(62) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(63) [Deleted by 2014 amendment; council terminated.]

(64) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(65) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(66) [Deleted by 2013 amendment, committee terminated, responsibilities transferred to the underground storage tanks and solid waste disposal control board, created by § 69-211-111. See § 4-29-239.]

(67) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(68) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(69) [Deleted by 2014 amendment, transferred to § 4-29-236.]

(70) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(71) [Deleted by 2014 amendment, board terminated.]

(72) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(73) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(74) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(75) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2012 terminates on June 30, 2014.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ Second - of 2 versions of this section

4-29-235. Governmental entities terminated on June 30, 2014. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) The following governmental entities shall terminate on June 30, 2014:

(1) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(2) [Deleted by 2014 amendment, advisory council terminated.]

(3) [Deleted by 2014 amendment, transferred to § 4-29-238. ]

(4) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(5) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(6) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(7) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(8) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(9) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(10) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(11) [Deleted by 2011 amendment; responsibilities transferred to the state procurement commission.]

(12) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(13) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(14) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(15) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(16) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(17) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(18) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(19) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(20) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(21) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(22) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(23) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(24) Emergency communications board, created by § 7-86-302;

(25) [Deleted by 2014 amendment, task force terminated.]

(26) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(27) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(28) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(29) Industrial development division, building finance committee, created by § 4-14-109;

(30) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(31) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(32) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(33) [Deleted by 2014 amendment, committee terminated.]

(34) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(35) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(36) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(37) [Deleted by 2014 amendment, compact terminated.]

(38) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(39) [Deleted by 2014 amendment, transferred to § 4-29-243.]

(40) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(41) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(42) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(43) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(44) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(45) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(46) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(47) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(48) [Deleted by 2014 amendment, commission terminated, responsibilities transferred to the State textbook and instructional materials quality commission, created by § 49-6-2201. See § 4-29-238.]

(49) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(50) [Deleted by 2014 amendment, transferred to § 4-29-238.]

(51) [Deleted by 2014 amendment, alliance terminated.]

(52) Tennessee athletic commission, created by § 68-115-103.

(53) [Deleted with 2014 amendment, transferred to § 4-29-239.]

(54) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(55) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(56) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(57) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(58) [Deleted by 2014 amendment, committee terminated.]

(59) [Deleted by 2014 amendment, transferred to § 4-29-236.]

(60) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(61) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(62) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(63) [Deleted by 2014 amendment; council terminated.]

(64) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(65) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(66) [Deleted by 2013 amendment, committee terminated, responsibilities transferred to the underground storage tanks and solid waste disposal control board, created by § 69-211-111. See § 4-29-239.]

(67) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(68) [Deleted by 2014 amendment, transferred to § 4-29-237.]

(69) [Deleted by 2014 amendment, transferred to § 4-29-236.]

(70) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(71) [Deleted by 2014 amendment, board terminated.]

(72) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(73) [Deleted by 2014 amendment, transferred to § 4-29-239.]

(74) [Deleted by 2014 amendment, transferred to § 4-29-240.]

(75) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2012 terminates on June 30, 2014.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-236 - Governmental entities terminated on June 30, 2015.

(a) The following governmental entities shall terminate on June 30, 2015:

(1) Advisory committee on women's health, created by § 68-1-1804;

(2) Advisory council for education of students with disabilities, created by § 49-10-105;

(3) Advisory council on teacher education and certification, created by § 49-5-110;

(4) Air pollution control board, created by § 68-201-104;

(5) Beef promotion board, created by § 43-29-118;

(6) Board for professional counselors, marital and family therapists, and clinical pastoral therapists, created by § 63-22-101;

(7) Board of alcohol and drug abuse counselors, created by § 68-24-604;

(8) [Deleted by 2009 amendment, board terminated.]

(9) Board of boiler rules, created by § 68-122-101;

(10) Board of claims, created by § 9-8-101;

(11) Board of dispensing opticians, created by § 63-14-101;

(12) Board of ground water management, created by § 69-10-107;

(13) Board of osteopathic examination, created by § 63-9-101;

(14) Board of parole, created by § 40-28-103;

(15) Board of trustees of the baccalaureate education system trust fund program, created by § 49-7-804;

(16) Bureau of TennCare within the department of finance and administration, pursuant to Executive Order No. 23 on October 19, 1999;

(17) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(18) Commission on children and youth, created by § 37-3-102;

(19) Commission on firefighting personnel standards and education, created by § 4-24-101;

(20) Consumer advocate division in the office of the attorney general and reporter, created by § 65-4-118;

(21) Delta human resource agency, created by § 13-26-102;

(22) Department of commerce and insurance, created by §§ 4-3-101 and 4-3-1301;

(23) Department of correction, created by §§ 4-3-101 and 4-3-601;

(24) Department of education, created by §§ 4-3-101 and 4-3-801;

(25) Department of environment and conservation, created by §§ 4-3-101 and 4-3-501;

(26) Department of health, created by §§ 4-3-101 and 4-3-1801;

(27) Department of labor and workforce development, created by §§ 4-3-101 and 4-3-1403;

(28) East Tennessee human resource agency, created by § 13-26-102;

(29) Elevator and amusement device safety board, created by § 68-121-102;

(30) Egg promotion board, created by § 43-29-120;

(31) First Tennessee human resource agency, created by § 13-26-102;

(32) Hemophilia advisory committee, created by § 68-41-103;

(33) Higher education and technical institutions publication committee, created by § 12-7-106;

(34) Information systems council, created by § 4-3-5501;

(35) [Deleted by 2013 amendment, institute terminated.]

(36) James K. Polk memorial association, created by § 4-13-201;

(37) Medical advisory committee, created by § 50-6-135

(38) Medical care and cost containment committee, created by § 50-6-125;

(39) Medical payment committee, created by § 50-6-125;

(40) Mid-Cumberland human resource agency, created by § 13-26-102;

(41) Northwest Tennessee human resource agency, created by § 13-26-102;

(42) Occupational safety and health review commission, created by § 50-3-801;

(43) Office of business enterprise, created by § 4-26-101;

(44) Perinatal advisory committee, created by § 68-1-803;

(45) Pork promotion board, created by § 43-29-119;

(46) Prevailing wage commission, created by § 12-4-404;

(47) Rail service authorities, created by § 7-56-201;

(48) Renal disease advisory committee, created by § 68-35-102;

(49) Review committee, created by former § 12-4-109 [See the Compiler's Notes];

(50) South Central Tennessee human resource agency, created by § 13-26-102;

(51) South Central Tennessee railroad authority, created by § 64-2-201;

(52) Southeast Tennessee human resource agency, created by § 13-26-102;

(53) Southern growth policies board, created by § 13-2-101;

(54) Southwest Tennessee human resource agency, created by § 13-26-102;

(55) State board of education, created by § 49-1-301;

(56) State board of equalization, created by § 4-3-5101;

(57) State unemployment compensation advisory council, created by § 50-7-606;

(58) Tennessee aeronautics commission, created by § 42-2-301;

(59) Tennessee claims commission, created by § 9-8-301;

(60) Tennessee consolidated retirement system, board of trustees, created by § 8-34-301;

(61) Tennessee council for the deaf, deaf-blind, and hard of hearing, created by § 71-4-2102;

(62) Tennessee dairy promotion committee, created by § 44-19-114;

(63) Tennessee economic council on women, created by § 4-50-101;

(64) Tennessee health information committee, created by § 56-2-125;

(65) Tennessee peace officers standards and training commission, created by § 38-8-102;

(66) [Deleted by 2009 amendment, removed from governmental review.]

(67) Tennessee soybean promotion board, created by § 43-20-102;

(68) Tennessee state veterans' home board, created by§ 58-7-102;

(69) Traumatic brain injury advisory council, created by § 68-55-102;

(70) Tri-county railroad authority, created by § 64-2-301;

(71) Upper Cumberland human resource agency, created by § 13-26-102;

(72) Utility management review board, created by § 7-82-701; and

(73) West Fork Drakes Creek dam and reservoir interstate authority, created by § 64-1-901.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2013 terminates on June 30, 2015.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-237 - Governmental entities terminated on June 30, 2016.

(a) The following governmental entities terminate June 30, 2016:

(1) Advisory board for rehabilitation centers, created by § 49-11-704;

(2) Advisory council on workers' compensation, created by § 50-6-121;

(3) Applied behavior analyst licensing committee of the board of examiners in psychology, created by § 63-11-303;

(4) Archaeological advisory council, created by § 11-6-103;

(5) Board for licensing healthcare facilities, created by § 68-11-203;

(6) Board of appeals for the department of human resources, created by § 8-30-108;

(7) Board of athletic trainers, created by § 63-24-102;

(8) Board of dietitian/nutritionist examiners, created by § 63-25-106;

(9) Board of examiners for architects and engineers, created by § 62-2-201;

(10) Board of examiners for nursing home administrators, created by § 63-16-102;

(11) Board of land survey examiners, created by § 62-18-103;

(12) Board of medical examiners, created by § 63-6-101;

(13) Board of pharmacy, created by § 63-10-301;

(14) Board of respiratory care, created by § 63-27-103;

(15) Bureau of ethics and campaign finance, created by § 4-55-101;

(16) Center for earthquake research and information, created by § 49-8-602;

(17) [Deleted by 2012 amendment; commission terminated.]

(18) Commission on aging and disability, created by § 71-2-104;

(19) Committee for clinical perfusionists, created by § 63-28-112;

(20) [Deleted by 2013 amendment, commission terminated.]

(21) Controlled substance database advisory committee, created by § 53-10-303;

(22) Council of certified professional midwifery, created by § 63-29-103;

(23) Council for hearing instrument specialists, created by § 63-17-202;

(24) Department of finance and administration, created by §§ 4-3-101 and 4-3-1001;

(25) Department of human resources, created by §§ 4-3-101 and 4-3-1701;

(26) Department of transportation, created by §§ 4-3-101 and 4-3-2301;

(27) Doe Mountain recreation authority, created by § 11-25-103;

(28) Douglas Henry state museum commission, created by § 4-20-301;

(29) Emergency medical services board, created by § 68-140-303;

(30) Employee suggestion award board, created by § 4-27-102;

(31) Great Smoky Mountain parks commission, created by § 11-19-101;

(32) Interstate Compact on Mental Health, created by § 33-9-201;

(33) Interstate Compact on the Placement of Children, created by § 37-4-201;

(34) Massage licensure board, created by § 63-18-103;

(35) Memphis regional megasite authority, created pursuant to § 64-6-101;

(36) [Deleted by 2013 amendment, board terminated, responsibilities transferred to Tennessee board of water quality, oil, and gas, created by § 69-3-104. See § 4-29-235.]

(37) Polysomnographic professional standards committee, created by § 63-31-103;

(38) Public records commission, created by § 10-7-302;

(39) Regional transportation authority, created by § 64-8-101;

(40) Selection panel for TennCare reviewers, created by § 56-32-126;

(41) Southeast Interstate Low-Level Radioactive Waste Compact, created by § 68-202-701;

(42) Southern Dairy Compact, created by § 43-35-101;

(43) State board for alarm systems contractors, created by § 62-32-306;

(44) State board of accountancy, created by § 62-1-104;

(45) State board of cosmetology and barber examiners, created by §§ 62-4-103 and 62-3-101;

(46) State election commission, created by § 2-11-101;

(47) State family support council, created by § 33-5-208;

(48) State funding board, created by § 9-9-101;

(49) State soil conservation committee, created by § 43-14-203;

(50) State TennCare pharmacy advisory committee, created by § 71-5-2401;

(51) [Deleted by 2014 amendment, transferred to § 4-29-241.]

(52) Tennessee advisory committee for acupuncture, created by § 63-6-1003;

(53) Tennessee medical examiner advisory council, created by § 38-7-201;

(54) Tennessee medical laboratory board, created by § 68-29-109;

(55) Tennessee motor vehicle commission, created by § 55-17-103;

(56) Tennessee rehabilitative initiative in correction board, created by § 41-22-404;

(57) Tennessee sports hall of fame, created by § 4-3-5402;

(58) Tennessee-Tombigbee waterway development authority, created by § 69-8-101; and

(59) Water and wastewater operators, board of certification, created by § 68-221-905.

(60) [Deleted by 2014 amendment, transferred to § 4-29-236.]

(b) Each department, commission, board, agency, or council of state government created during calendar year 2014 terminates on June 30, 2016.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.

§ First - of 2 versions of this section

4-29-238. Governmental entities terminated on June 30, 2017. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) The following governmental entities terminate on June 30, 2017:

(1) Advisory council on state procurement, created by § 4-56-106;

(2) Alcoholic beverage commission, created by § 57-1-102;

(3) Board of chiropractic examiners, created by § 63-4-102;

(4) Board of communication disorders and sciences, created by § 63-17-104;

(5) Board of dentistry, created by § 63-5-101;

(6) Board of examiners in psychology, created by § 63-11-101;

(7) Board of medical examiners' committee on physician assistants, created by § 63-19-103;

(8) Board of optometry, created by § 63-8-103;

(9) Board of podiatric medical examiners, created by § 63-3-103;

(10) Board of veterinary medical examiners, created by § 63-12-104;

(11) Civil Defense and Disaster Compact, created by § 58-2-401;

(12) Committee for purchase from the blind and other severely disabled, created by § 71-4-703;

(13) Council on pensions and insurance, created by § 3-9-101;

(14) Department of children's services, created by §§ 4-3-101 and 37-5-101;

(15) Department of economic and community development, created by §§ 4-3-101 and 4-3-701;

(16) Department of financial institutions, created by §§ 4-3-101 and 4-3-401;

(17) Department of general services, created by §§ 4-3-101 and 4-3-1101;

(18) Department of mental health and substance abuse services, created by §§ 4-3-101 and 4-3-1601;

(19) Department of safety, created by §§ 4-3-101 and 4-3-2001;

(20) Emergency Management Assistance Compact, created by § 58-2-403;

(21) Health services and development agency, created by § 68-11-1604;

(22) Human rights commission, created by § 4-21-201;

(23) Interstate Compact on Detainers, created by § 40-31-101;

(24) Interstate Corrections Compact, created by § 41-23-102;

(25) Interstate Earthquake Compact of 1988, created by § 58-2-701;

(26) Interstate Insurance Product Regulation Compact of 2007, created by § 56-58-101;

(27) Local government insurance committee, created by § 8-27-207;

(28) Second look commission, created by § 37-3-803;

(29) Southeast Interstate Forest Fire Protection Compact, created by § 11-4-501;

(30) State building commission, created by § 4-15-101;

(31) State capitol commission, created by § 4-8-301;

(32) State forestry commission, created by § 11-4-201;

(33) State insurance committee, created by § 8-27-101;

(34) State procurement commission, created by § 4-56-102;

(35) State protest committee, created by § 4-56-103;

(36) State trust of Tennessee, created by § 9-4-801;

(37) Statewide community services agency, created by § 37-5-305;

(38) Statewide planning and policy council for the department of intellectual and developmental disabilities, created by § 33-5-601;

(39) Statewide planning and policy council for the department of mental health and substance abuse services, created by § 33-1-401;

(40) Tennessee advisory commission on intergovernmental relations, created by § 4-10-102;

(41) Tennessee arts commission, created by § 4-20-101;

(42) Tennessee code commission, created by § 1-1-101;

(43) Tennessee community resource board, created by § 41-10-105;

(44) Tennessee council for career and technical education, created by § 49-11-201;

(45) Tennessee emergency management agency, created by § 58-2-103;

(46) Tennessee financial literacy commission, created by § 49-6-1702;

(47) Tennessee interagency cash flow committee, created by § 9-4-610;

(48) Tennessee life and health insurance guaranty association, created by § 56-12-205;

(49) Tennessee regulatory authority, created by § 65-1-101;

(50) Tennessee residence commission, created by § 4-23-202; and

(51) Tennessee technology development corporation, created by § 4-14-301.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2015 terminates on June 30, 2017.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.

§ Second - of 2 versions of this section

4-29-238. Governmental entities terminated on June 30, 2017. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) The following governmental entities terminate on June 30, 2017:

(1) Advisory council on state procurement, created by § 4-56-106;

(2) Alcoholic beverage commission, created by § 57-1-102;

(3) Board of chiropractic examiners, created by § 63-4-102;

(4) Board of communication disorders and sciences, created by § 63-17-104;

(5) Board of dentistry, created by § 63-5-101;

(6) Board of examiners in psychology, created by § 63-11-101;

(7) Board of medical examiners' committee on physician assistants, created by § 63-19-103;

(8) Board of optometry, created by § 63-8-103;

(9) Board of podiatric medical examiners, created by § 63-3-103;

(10) Board of veterinary medical examiners, created by § 63-12-104;

(11) Civil Defense and Disaster Compact, created by § 58-2-401;

(12) Committee for purchase from the blind and other severely disabled, created by § 71-4-703;

(13) Council on pensions and insurance, created by § 3-9-101;

(14) Department of children's services, created by §§ 4-3-101 and 37-5-101;

(15) Department of economic and community development, created by §§ 4-3-101 and 4-3-701;

(16) Department of financial institutions, created by §§ 4-3-101 and 4-3-401;

(17) Department of general services, created by §§ 4-3-101 and 4-3-1101;

(18) Department of mental health and substance abuse services, created by §§ 4-3-101 and 4-3-1601;

(19) Department of safety, created by §§ 4-3-101 and 4-3-2001;

(20) Emergency Management Assistance Compact, created by § 58-2-403;

(21) Health services and development agency, created by § 68-11-1604;

(22) Human rights commission, created by § 4-21-201;

(23) Interstate Compact on Detainers, created by § 40-31-101;

(24) Interstate Corrections Compact, created by § 41-23-102;

(25) Interstate Earthquake Compact of 1988, created by § 58-2-701;

(26) Interstate Insurance Product Regulation Compact of 2007, created by § 56-58-101;

(27) Local government insurance committee, created by § 8-27-207;

(28) Second look commission, created by § 37-3-803;

(29) Southeast Interstate Forest Fire Protection Compact, created by § 11-4-501;

(30) State building commission, created by § 4-15-101;

(31) State capitol commission, created by § 4-8-301;

(32) State forestry commission, created by § 11-4-201;

(33) State insurance committee, created by § 8-27-101;

(34) State procurement commission, created by § 4-56-102;

(35) State protest committee, created by § 4-56-103;

(36) State textbook and instructional materials quality commission, created by § 49-6-2201;

(37) State trust of Tennessee, created by § 9-4-801;

(38) Statewide community services agency, created by § 37-5-305;

(39) Statewide planning and policy council for the department of intellectual and developmental disabilities, created by § 33-5-601;

(40) Statewide planning and policy council for the department of mental health and substance abuse services, created by § 33-1-401;

(41) Tennessee advisory commission on intergovernmental relations, created by § 4-10-102;

(42) Tennessee arts commission, created by § 4-20-101;

(43) Tennessee code commission, created by § 1-1-101;

(44) Tennessee community resource board, created by § 41-10-105;

(45) Tennessee council for career and technical education, created by § 49-11-201;

(46) Tennessee emergency management agency, created by § 58-2-103;

(47) Tennessee financial literacy commission, created by § 49-6-1702;

(48) Tennessee interagency cash flow committee, created by § 9-4-610;

(49) Tennessee life and health insurance guaranty association, created by § 56-12-205;

(50) Tennessee regulatory authority, created by § 65-1-101;

(51) Tennessee residence commission, created by § 4-23-202; and

(52) Tennessee technology development corporation, created by § 4-14-301.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2015 terminates on June 30, 2017.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-239 - Governmental entities terminated on June 30, 2018.

(a) The following governmental entities shall terminate on June 30, 2018:

(1) Board of funeral directors and embalmers, created by § 62-5-201;

(2) Board of nursing, created by § 63-7-201;

(3) Collateral pool board, created by § 9-4-506;

(4) Collection service board, created by § 62-20-104;

(5) Commission for uniform legislation, created by § 4-9-101;

(6) Compact for Education, created by § 49-12-201;

(7) Council on children's mental health care, created by § 37-3-111;

(8) Department of agriculture, created by § 4-3-101 and § 4-3-201;

(9) Department of human services, created by §§ 4-3-101 and 4-3-1201;

(10) Department of intellectual and developmental disabilities, created by §§ 4-3-101 and 4-3-2701;

(11) Department of revenue, created by §§ 4-3-101 and 4-3-1901;

(12) Department of tourist development, created by §§ 4-3-101 and 4-3-2201;

(13) Department of veterans' affairs, created by §§ 4-3-101 and 4-3-2501;

(14) Division of workers' compensation, created by § 4-3-1408;

(15) Domestic violence state coordinating council, created by § 38-12-101;

(16) Four Lake regional industrial developmental authority, created by § 64-5-201;

(17) Housing development agency, board of directors, created by § 13-23-104;

(18) Interstate Compact for Juveniles, created by § 37-4-101;

(19) Interstate Compact for Supervision of Adult Offenders, created by § 40-28-401;

(20) Interstate Mining Compact, created by § 59-10-101;

(21) Interstate Nurse Licensure Compact, created by § 63-7-301;

(22) Investment advisory council, created by § 8-37-108;

(23) Post-conviction defender oversight commission, created by § 40-30-203;

(24) Private investigation and polygraph commission, created by § 62-26-301;

(25) Real estate appraiser commission, created by § 62-39-201;

(26) Real estate commission, created by § 62-13-201;

(27) Sex offender treatment board, created by § 39-13-704;

(28) Soil scientist advisory committee, created by § 62-18-210;

(29) State university and community college system, board of regents, created by § 49-8-201;

(30) Tennessee auctioneer commission, created by § 62-19-104;

(31) Tennessee board of court reporting, created by § 20-9-604;

(32) Tennessee board of judicial conduct, created by § 17-5-201;

(33) Tennessee board of water quality, oil and gas, created by § 69-3-104;

(34) Tennessee bureau of investigation, created by § 38-6-101;

(35) Tennessee film, entertainment and music commission, created by § 4-3-5003;

(36) Tennessee fish and wildlife commission, created by § 70-1-201;

(37) Tennessee heritage conservation trust fund board of trustees, created by § 11-7-104;

(38) Tennessee higher education commission, created by § 49-7-201;

(39) Tennessee student assistance corporation, board of directors, created by § 49-4-202;

(40) Underground storage tanks and solid waste disposal control board, created by § 68-211-111; and

(41) University of Tennessee, board of trustees, created by § 49-9-202,

(b) Each department, commission, board, agency or council of state government created during calendar year 2016 terminates on June 30, 2018.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.



§ 4-29-240 - Governmental entities terminated on June 30, 2019.

(a) The following governmental entities shall terminate on June 30, 2019:

(1) Advisory committee for children's special services, created by § 68-12-106;

(2) Board of occupational therapy, created by § 63-13-216;

(3) Board of physical therapy, created by § 63-13-318;

(4) Child care advisory council, created by § 49-1-302;

(5) Child care agency licensing board of review, created by § 71-3-510;

(6) Energy efficient schools council, created by § 49-17-103;

(7) Genetic advisory committee, created by § 68-5-503.

(8) Historical commission, created by § 4-11-102;

(9) Sam Davis memorial association, board of trustees, created by § 4-13-301;

(10) Southern states energy board, created by § 68-202-601;

(11) Southern States Nuclear Compact, created by § 68-202-601;

(12) Standards committee, department of children's services, created by § 37-5-516;

(13) Standards committee, department of human services, created by § 71-3-511;

(14) Tennessee agricultural hall of fame board, created by § 43-1-601;

(15) Tennessee public television council, created by § 49-50-905;

(16) Tennessee wars commission, created by § 4-11-301;

(17) Viticulture advisory board, created by § 43-30-102; and

(18) Wastewater financing board, created by § 68-221-1008.

(b) Each department, commission, board, agency, or council of state government created during calendar year 2017 terminates on June 30, 2019.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-241 - Governmental entities terminated on June 30, 2020.

(a) The following governmental entities shall terminate on June 30, 2020:

(1) Beech River watershed development authority, board of directors, created by § 64-1-101;

(2) Board of law examiners, created by § 23-1-101;

(3) Board of social work licensure, created by § 63-23-101;

(4) Carroll County watershed authority, created by § 64-1-801;

(5) Chickasaw basin authority, created by § 64-1-201;

(6) Integrated criminal justice steering committee, created by § 16-3-815;

(7) Local education insurance committee, created by § 8-27-301;

(8) Local government planning advisory committee, created by § 4-3-727;

(9) Pest control board, created by § 62-21-104;

(10) Sequatchie Valley planning and development agency, created by §§ 64-1-501 and 64-1-502;

(11) Southern Regional Education Compact, created by § 49-12-101;

(12) State board for licensing contractors, created by § 62-6-104;

(13) State law library commission, created by § 10-4-101;

(14) Tellico Reservoir development agency, created by § 64-1-701;

(15) Tennessee corrections institute, board of control, created by § 41-7-105;

(16) Tennessee Duck River development agency, created by §§ 64-1-601 and 64-1-602; and

(17) West Tennessee River basin authority, created by § 64-1-1101.

(b) Each department, commission, board, agency or council of state government created during calendar year 2018 terminates on June 30, 2020.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished or restructured in accordance with this chapter.



§ 4-29-243 - Governmental entities terminated on June 30, 2022.

(a) The following governmental entities shall terminate on June 20, 2022:

(1) School bond authority, created by § 49-3-1204;

(b) Each department, commission, board, agency or council of state government created during calendar year 2020 terminates on June 30, 2022.

(c) Any governmental entity that has been terminated under this section may be continued, reestablished, or restructured in accordance with this chapter.









Chapter 30 - Local Government Electronic Technology Act of 2009

§ 4-30-101 - Purpose -- Short title.

In order to encourage local governments in Tennessee to utilize current electronic technology to perform the business functions of their offices, to ensure the best possible stewardship of public funds and to maintain adequate internal controls, there is created the "Local Government Electronic Technology Act of 2009."



§ 4-30-102 - Chapter definitions.

As used in this chapter, "local government" means any county, metropolitan government, municipality or other political subdivision of this state.



§ 4-30-103 - Use of current electronic technology -- Filing of plan before implementing new electronic technology -- Contents of plan.

Local governments are encouraged to use current electronic technology to perform the business functions of their offices. Prior to any local government implementing new electronic technology associated with the disbursement of public funds, purchasing or the sale of local government assets or the collection of various taxes, fines, fees or payments, the local government shall file a plan with the comptroller of the treasury for comments. The plan shall be filed at least thirty (30) days prior to implementation. The plan shall contain the following information:

(1) A description of the business process and the technology to be utilized;

(2) A description of the policies and procedures related to the implementation of the electronic technology;

(3) Documentation of internal controls that will ensure the integrity of the business process; and

(4) The estimated implementation cost and a statement as to whether the implementation of the new electronic technology will be implemented within the existing operating resources of the office or indicate prior approval of the governing body if additional operating resources are needed.






Chapter 31 - Tennessee Local Development Authority Act

Part 1 - General Provisions

§ 4-31-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Local Development Authority Act."



§ 4-31-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural development loan program" means the authority's program of providing loans to lenders or purchasing loans from lenders for the purpose of making funds available for the financing of agricultural enterprises;

(2) "Agricultural enterprise" means the acquisition, reconstruction or improvement of land or buildings or other improvements thereto, or any combination thereof, and any breeding stock and machinery or equipment necessary or suitable for use in farming, ranching, the production of agricultural commodities, including the products of agriculture and silviculture, or necessary and suitable for treating, processing, storing or transporting raw agricultural commodities;

(3) "Authority" means the Tennessee local development authority, a public agency and instrumentality of the state, created by this chapter, or if such authority shall be abolished, the board, body, commission or agency succeeding to the principal functions thereof or to which the powers and duties granted or imposed upon the authority shall be given by law;

(4) "Bond" means any bond authorized and issued pursuant to this chapter;

(5) "Capital project" means the same as "public works project" as defined in § 9-21-105;

(6) "Department" means the department of environment and conservation, or, if the department shall be abolished, the board, body, commission or agency succeeding to the principal functions thereof or to which the powers and duties granted or imposed upon the department shall be given by law;

(7) "Industrial development authority" means the Tennessee industrial development authority, or, if the industrial development authority shall be abolished, the board, body, commission or agency succeeding to the principal functions thereof or to which the powers and duties granted or imposed upon the industrial development authority shall be given by law;

(8) "Lender" means any federal or state chartered bank, federal land bank, production credit association, bank for cooperatives, federal or state chartered savings and loan association or building and loan association, insurance company, or mortgage loan company;

(9) "Loan insurer" or "loan guarantor" means an agency, department, administration or instrumentality, corporate or otherwise, of or in the department of housing and urban development, the farmers home administration of the department of agriculture or the veterans administration of the United States, any private mortgage insurance company or any other public or private agency that insures or guarantees loans;

(10) "Loan program agreement" means a contractual arrangement by and between a local government unit and the authority pursuant to and in accordance with part 4 of this chapter providing for loans to such local government units for the purpose of paying the cost of the construction of capital projects and a contractual arrangement by and between a local government unit and the state acting by and through the department, pursuant to and in accordance with title 68, chapter 211, part 4 [repealed], or title 68, chapter 221, parts 2 and 5 providing for loans to such local government unit for the purpose of paying the cost of the construction of sewage treatment works, waterworks, or energy recovery facilities and/or solid waste resource recovery facilities, as the case may be, which loans are made or are to be made from the proceeds of bonds or notes issued pursuant to this chapter;

(11) "Local government unit" means any county, metropolitan government, incorporated town or city, or special district of the state, water/wastewater authority or any energy authority created by an act of the general assembly;

(12) "Note" means any note authorized and issued pursuant to this chapter;

(13) "Pollution" means the placing of any noxious or deleterious substances, including noise, in any air or water or land of or adjacent to the state or affecting the physical, chemical or biological properties of any air or waters or land of or adjacent to the state in a manner and to an extent that renders or is likely to render such air or waters or land inimical or harmful to the public health, safety or welfare, or to animal, bird or aquatic life, or to the use of such air or waters or land for domestic, industrial, agricultural or recreational purposes;

(14) "Pollution control facilities" means any equipment, structure or facility or any land and any building, structure, facility or other improvement thereon, or any combination thereof, and all real and personal property deemed necessary therewith having to do with or the end purpose of which is the control, abatement or prevention of water, air, noise or general environmental pollution, including, but not limited to, any air pollution control facility, noise abatement facility, water management facility, waste water collecting system, waste water treatment works, or solid waste disposal facility;

(15) "Program loans" means loans or grants made to a local government unit by the state that are required to be repaid pursuant to a loan program agreement;

(16) "Small business concern" means an enterprise that constitutes a "small business concern" under federal law and the criteria used by the administrator of the small business administration of the United States as the same may be amended from time to time;

(17) "Small business financing agreement" means a lease, sublease or loan agreement entered into between a small business concern and the authority, the payments under which have been guaranteed by the small business administration of the United States or any other agency thereof;

(18) "State" means the state of Tennessee;

(19) "State loan programs" means the activities and policies undertaken by the state pursuant to title 68, chapter 221, part 2 to provide assistance to local government units by making grants that are required to be repaid for the construction of sewage treatment works, or pursuant to title 68, chapter 221, part 5, to provide assistance to local government units by making loans for the construction of waterworks, or pursuant to title 68, chapter 211, part 4 [repealed], to provide assistance to local government units by making loans for the construction of energy recovery facilities or solid waste resource recovery facilities, or both, or pursuant to part 4 of this chapter to provide assistance to local government units by making loans for the construction of capital projects; and

(20) "State-shared taxes" means taxes imposed and collected by the state pursuant to law and allocated by law to local government units, whether allocated for a particular purpose or for the general use of such local government units.



§ 4-31-103 - Authority created -- Organization and administration.

(a) There is hereby created a body, politic and corporate, to be known as the "Tennessee local development authority."

(b) The authority shall be a public agency and an instrumentality of the state and shall be deemed to be acting in all respects for the benefit of the people of the state in the performance of essential public functions and to be serving a public purpose in improving and otherwise promoting the health, welfare and prosperity of the people of the state.

(c) (1) Its membership shall consist of the governor, the secretary of state, the state treasurer, the comptroller of the treasury and the commissioner of finance and administration, and their successors in office from time to time, by virtue of their incumbency in such offices and without further appointment or qualification, together with one (1) member who shall be appointed by the speaker of the senate from a list of three (3) individuals nominated by the Tennessee county services association, and one (1) member who shall be appointed by the speaker of the house of representatives from a list of three (3) individuals nominated by the Tennessee municipal league, each of whom shall serve for a period of two (2) years, subject to reappointment, or until such member's successor is similarly nominated and appointed.

(2) The governor, the secretary of state, the state treasurer, the comptroller of the treasury and the commissioner of finance and administration shall be designated as ex officio members of the authority. Each ex officio member of the authority may designate a member of the ex officio member's respective staff to attend meetings of the authority or its committees and to exercise the ex officio member's right to vote in the ex officio member's absence. The designation must be made in writing addressed to the secretary of the authority specifying the meeting for which the designation is effective and filed with the secretary of state.

(3) The member appointed by the speaker of the senate and the member appointed by the speaker of the house of representatives shall not participate in or vote on any proceeding before the authority relative to the agricultural development loan program.

(A) For purposes of administering the agricultural development loan program, the governor may appoint two (2) individuals knowledgeable in agricultural enterprise to serve as nonvoting advisors to the authority.

(B) The recommendations of such advisors attending any meeting of the authority shall be part of the minutes.

(C) Such advisors shall serve without compensation but shall be reimbursed in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The governor shall serve as chair of the authority, and the comptroller of the treasury shall serve as secretary.

(e) (1) The members shall serve without salary, but each member shall be entitled to reimbursement for such member's actual and necessary expenses incurred in the performance of such member's official duties.

(2) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(f) (1) The authority and its corporate existence shall continue until terminated by law; provided, that no such law shall take effect so long as the authority shall have bonds, notes or other obligations outstanding.

(2) Upon termination of the existence of the authority, all its rights and properties shall pass to and be vested in the state.

(g) (1) The powers of the authority shall be vested in and exercised by no fewer than four (4) of the members thereof.

(2) The authority may delegate to one (1) or more of its members or its officers such powers and duties as it may deem proper.

(h) (1) Written minutes covering all meetings and actions of the authority shall be prepared by the secretary of the authority and shall be kept on file, open to public inspection.

(2) The minutes and all other records of the authority shall be kept in the office of the comptroller of the treasury.

(i) The authority shall be empowered to act on behalf of the state and its people in serving this public purpose for the benefit of the general public.



§ 4-31-104 - Powers.

Except as otherwise limited by this chapter, the authority has the power to:

(1) Sue and be sued;

(2) Have a seal and alter the same at pleasure;

(3) Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this chapter;

(4) Subject to agreements with bondholders or noteholders, make rules and regulations governing the conduct of its meetings and the use and application of its money and properties;

(5) Borrow money and issue negotiable bonds, notes or other obligations in the principal amounts and for the purposes authorized by law, and provide for the rights of the holders of such bonds, notes or other obligations;

(6) Invest any funds held in reserve or sinking funds, or any moneys not required for immediate use or disbursement at the discretion of the authority in any investments or securities in which moneys of the state are authorized to be invested;

(7) In connection with the issuance of bonds or notes of the authority, make and collect such rents, fees and charges, including, but not limited to, reimbursement of all costs of financing by the authority as the authority shall determine to be reasonable and required;

(8) Accept any gifts or grants or loans of funds or financial or other aid in any form from the federal government or any agency or instrumentality thereof or from the state or from any other source and to comply, subject to this chapter, with the terms and conditions thereof;

(9) Accept the assignment of the right to receive money paid under loan program agreements;

(10) Engage the services of attorneys and consultants on a fee or contract basis for the rendering of professional and technical assistance and advice;

(11) Do any and all things necessary or convenient to carry out its purposes and exercise the powers expressly given and granted in this chapter;

(12) Procure insurance or guarantees from any public or private entities, including any department, agency or instrumentality of the United States, for payment of any bonds or notes issued by the authority to fund its state loan programs and its agricultural development loan program, including the power to pay premiums on any such insurance;

(13) Enter into agreements with any department, agency or instrumentality of the United States or the state and with lenders, and enter into loan agreements, sales contracts and leases with contracting parties for the purpose of planning, regulating and providing for the financing or refinancing of any agricultural enterprise;

(14) Enter into contracts or agreements with lenders for the servicing and processing of loans made to finance agricultural enterprises;

(15) Provide technical assistance to local public bodies and to profit and nonprofit entities in the development or operation of agricultural enterprises and distribute data and information concerning the encouragement and improvement of agricultural enterprises and agricultural employment in the state;

(16) To the extent permitted under a resolution authorizing notes or bonds to fund the agricultural development loan program, consent to any modification with respect to the rate of interest, time and payment of any installment of principal or interest, or any other term of any contract, loan, loan note, loan note commitment, contract, lease or agreement of any kind to which the authority is a party;

(17) To the extent permitted under a resolution authorizing notes or bonds to fund the agricultural development loan program for financing certain agricultural enterprises, enter into contracts with any lender containing provisions enabling it to reduce the rental or carrying charges to persons unable to pay the regular schedule of charges when, by reason of other income or payment by any department, agency or instrumentality of the United States or of the state, the reduction can be made without jeopardizing the economic stability of the agricultural enterprise being financed;

(18) Enter into agreements for management on behalf of the authority of any of its properties acquired under the agricultural development loan program upon such terms and conditions as may be mutually agreeable;

(19) Sell, at public or private sale, with or without public bidding, any loan or other obligation held by the authority, when such loan or other obligation is held by the authority pursuant to the agricultural loan program;

(20) Foreclose any mortgages, deeds of trust, notes, debentures, bonds and other security interests held by it relative to an agricultural enterprise either by action or by exercise of a power of sale, and sell the equity of redemption in such security interests in accordance with the terms of such instruments and applicable state law, and take all such other actions as may be necessary to enforce any obligation held by it;

(21) Purchase the equity of redemption in any such mortgage, deed of trust, note, debenture, bond or other security interest;

(22) Mortgage, pledge, assign or grant security interests in any or all of its notes or other instruments, contract rights or other property, including, but without limitation to, any receipts from insurance on or guarantees of any of its notes or other instruments or any receipts from state-shared taxes, as security for the payment of the principal of and interest on any notes or bonds issued by the authority, or as security for any agreements made in connection therewith, whether then owned or thereafter acquired;

(23) Sell, exchange, donate and convey any or all of its properties whenever the authority shall find such action to be in furtherance of the purposes for which the authority was created;

(24) Make and execute contracts and all other instruments necessary or convenient to do any and all things, including the issuance of rules and regulations, for the exercise of its powers and functions under the Wastewater Facilities Act of 1987, compiled in title 68, chapter 221, part 10;

(25) When entering into any contracts or agreements authorized under this chapter, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, however, that jurisdiction over the authority against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee that would otherwise have jurisdiction of actions brought in contract against the authority; and

(26) For purposes of financing the acquisitions and improvements of facilities previously financed under part 7 of this chapter and from funds available, lend moneys to local government units to be repaid with revenues of such facilities under such terms and conditions deemed appropriate by authority.



§ 4-31-105 - Bonds and notes -- Issuance and terms -- Designation of state-shared taxes.

(a) (1) (A) Whenever the authority is authorized by law to issue bonds or notes, the bonds and notes shall be authorized by resolution of the authority, may be in one (1) or more series, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof, not exceeding eight (8) years from the date of issue of such original note, and in the case of any such bond not exceeding thirty (30) years from the date of issue, as such resolution or resolutions may provide.

(B) In its discretion, the authority by resolution may provide that a note or any renewal of such note may mature more than eight (8) years from the date of issue of such original note; provided, that:

(i) The local government units whose projects were financed pursuant to loan program agreements with the proceeds of such note or renewal note shall have begun repayment of principal in accordance with a payment schedule established by the authority; and

(ii) The maturity of such note or any renewal note or bond refunding such notes financing such program agreements shall not exceed thirty (30) years from the date of issue of such original note.

(2) The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption, as such resolution or resolutions may provide.

(3) The bonds and notes may be sold at public or private sale, at such price or prices as the authority shall determine.

(4) With respect to all or any portion of any issue of bonds or notes issued or anticipated to be issued hereunder, the authority may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements and options in respect thereto, from time to time and under such terms and conditions as the authority may determine, including, without limitation, provisions permitting the authority to pay to or receive from any person or entity for any loss of benefits under such agreement upon early termination thereof or default under such agreement.

(5) The authority may enter into an agreement to sell its bonds or notes under this chapter, providing for delivery of such debt not more than five (5) years, or such greater period of time if approved by the comptroller of the treasury, from the date of execution of such agreement or in the case of refunding bonds the earlier of the first date on which the bonds being refunded can be optionally redeemed resulting in cost savings or be optionally redeemed at par.

(b) Any resolution or resolutions authorizing any bonds or notes, or any series thereof, may contain the following provisions, which shall be a part of the contract with the holders thereof:

(1) Pledging all or any part of the moneys that the authority is permitted by law to pledge, and securing the payment of the bonds or notes or of any series thereof, subject to such agreements with bondholders or noteholders as may then exist;

(2) Creating and establishing such funds and accounts as may be deemed necessary or advisable and setting aside reserves or sinking funds and agreeing as to the maintenance, regulation and disposition thereof;

(3) Limiting the purpose to which the proceeds of sale of bonds or notes may be applied, and pledging such proceeds to secure the payment of the bonds or notes or of any series thereof;

(4) Limiting the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding or other bonds or notes;

(5) Prescribing the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(6) Investing in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to § 4-31-106 and limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers and duties of such trustee; or

(7) Setting forth any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

(c) (1) The authority by resolution may, from time to time, identify those taxes constituting state-shared taxes and, upon approval of the form and substance of such resolution by the attorney general and reporter, such identification shall be conclusive as to those taxes that constitute state-shared taxes; provided, that nothing contained in this subsection (c) shall be deemed to require the general assembly to continue to impose any tax identified as a state-shared tax or to maintain such tax at any particular level.

(2) As of January 1, 1986, the identification by the authority of the following taxes as state-shared taxes is hereby ratified and confirmed:

(A) The tax on income from stocks and bonds, distributed pursuant to title 67, chapter 2;

(B) The gasoline tax, distributed pursuant to title 67, chapter 3;

(C) The motor vehicle fuel use tax, distributed pursuant to title 67, chapter 3, part 8 [repealed];

(D) The sales tax, distributed pursuant to title 67, chapter 6;

(E) The mixed drink tax, distributed pursuant to title 57, chapter 4;

(F) The alcoholic beverage tax, distributed pursuant to title 57, chapter 3;

(G) The beer tax, distributed pursuant to title 57, chapter 5; and

(H) The federal payments in lieu of taxes, distributed pursuant to title 67, chapter 9.

(3) A local government unit shall not have any claim on state-shared taxes withheld as permitted under the terms of the state loan program.

(d) (1) The authority, subject to such agreements with bondholders or noteholders as may then exist, shall have power to purchase notes or bonds out of any moneys available therefor at a price not exceeding:

(A) The redemption price then applicable, plus accrued interest to the next interest payment date thereon, if the notes or bonds are then redeemable; or

(B) The redemption price applicable on the first date after such purchase upon which the bonds or notes become subject to redemption, plus accrued interest to such date if the notes or bonds are not then redeemable.

(2) All bonds and notes so purchased shall be cancelled.

(e) Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(f) In the event any member of the authority whose signature or facsimile signature thereof shall appear on any bonds or coupons shall cease to be a member of the authority before the delivery thereof, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes, the same as if such member had remained a member of the authority until after such delivery.

(g) (1) Any pledge made by the authority pursuant to this chapter or by a local government unit pursuant to a loan program agreement shall be valid and binding from the time when the pledge is made, the moneys or property so pledged and thereafter received by the authority or local government unit, as applicable, shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority or local government unit, as applicable, irrespective of whether such parties have notice thereof.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(h) (1) The bonds and notes shall not be invalid for any irregularity or defect in the proceedings for the issuance or sale thereof.

(2) Such bonds and notes shall contain a recital that they have been authorized and issued pursuant to the laws of the state, including particularly this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.

(3) Bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state or any local government unit, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly or any local government unit or any other taxing authority within the state for the payment of the principal of, premium, if any, and interest on, such bonds and notes, but such bonds and notes shall be payable solely from the revenues and moneys pledged for their payment.

(4) All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes are not a debt of the state or any local government unit or any other taxing authority within the state, but are payable solely from revenues and moneys pledged to the payment thereof.



§ 4-31-106 - Bonds and notes -- Default -- Remedies.

(a) In the event that the authority shall default in the payment of principal of or interest and premium, if any, on bonds or notes similarly secured after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty (30) days, or in the event that the authority shall fail or refuse to comply with this chapter, or shall default in any agreement made with the holders of bonds or notes similarly secured, the holders of twenty-five percent (25%) in aggregate principal amount of such bonds and notes then outstanding, by instrument or instruments filed in the office of the comptroller of the treasury and approved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such notes or bonds for the purposes herein provided in this section.

(b) Such trustee may, and upon written request of the holders of twenty-five percent (25%) in principal amount of such bonds and notes then outstanding shall, in such trustee's own name:

(1) By suit, action or proceeding at law or in equity in any court of competent jurisdiction, enforce all rights of the bondholders or noteholders, including the right to require the authority to collect the moneys payable to it and to require the authority to carry out any other agreements with the holders of such bonds or notes and to perform its duties under this chapter;

(2) Bring suit upon such bonds or notes;

(3) By action or suit, require the authority to account as if it were the trustee of an express trust for the holders of such bonds and notes;

(4) By action or suit, enjoin any acts or things that may be unlawful or in violation of the rights of the holders of such bonds or notes; and

(5) Declare all such bonds or notes due and payable and, if all defaults shall be made good, then, with the consent of the holders of the twenty-five percent (25%) of the principal amount of such bonds or notes then outstanding, to annul such declaration and its consequences.

(c) Such trustee shall, in addition to the foregoing, have and possess all of the powers necessary or appropriate for the exercise of any functions specially set forth herein or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

(d) Notwithstanding the preceding provisions of this section, the authority may provide in resolution or resolutions authorizing such bonds and notes for the limitation or abrogation of the rights of a trustee if the particular default shall have been remedied or cured or proper action is diligently being pursued by the authority, to remedy or cure default.



§ 4-31-107 - Bonds and notes -- Issuance to fund state loan programs.

(a) For the purpose of providing moneys to make program loans under the state loan programs or to retire general obligation bond anticipation notes of the state issued to provide interim financing for such program loans the authority, in addition to the powers otherwise granted by law, shall have the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in such principal amounts as may from time to time be authorized by law.

(b) The proceeds of such bonds and notes shall be applied by the authority, as it deems necessary, to provide sufficient moneys to carry out the purposes of the state loan programs, including the retirement of general obligation bond anticipation notes of the state issued to provide interim financing for the state loan programs, to provide for the payment of interest on such bonds and notes for a reasonable time after issuance, to establish reserves to secure such bonds and notes, and to provide for the payment of costs incident to the issuance of such bonds and notes.

(c) Bonds or notes issued by the authority to provide for loans to local government units pursuant to title 68, chapter 221, part 2 for the construction of sewage treatment works, pursuant to title 68, chapter 221, part 5 for the construction of water works, or pursuant to title 68, chapter 211, part 4 [repealed], for the construction of energy recovery facilities and/or solid waste resource recovery facilities shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to part 4 of this chapter to provide for loans to local government units for the construction of capital projects, or with bonds or notes issued pursuant to any other provisions of this chapter or any other law, nor shall bonds or notes issued by the authority pursuant to part 4 of this chapter to provide loans to local government units for the construction of capital projects be issued and sold as part of an issue of bonds or notes issued pursuant to any other provision of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this section.

(d) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(e) Except as may otherwise be expressly provided by the authority, each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority payable solely from and secured solely by moneys derived by the authority from all or a portion of payments made by local government units, pursuant to the loan program agreements with such local government units or moneys withheld from state-shared taxes apportioned to such local government units as permitted under the provisions of the state loan programs, as provided in the resolution authorizing such bonds and notes.

(f) The authority is hereby authorized to issue its bonds and notes in such manner as provided by this chapter.



§ 4-31-108 - Program loans -- Comptroller's certification -- Handling of funds.

(a) The comptroller of the treasury shall file a certificate with the authority setting forth with respect to each local government unit that will receive a program loan:

(1) The name of such local government unit;

(2) The amount of such program loan;

(3) That the loan program agreement pursuant to which the program loan to be made is entered into pursuant to, and in accordance with, title 68, chapter 221, part 2 or part 5, title 68, chapter 211, part 4 [repealed], or part 4 of this chapter as the case may be;

(4) The total, at the time of approval of the program loan with respect to which such certificate relates, of all program loans under the state loan programs made to the local government unit, whether financed from the proceeds of bonds or notes issued pursuant to § 4-31-107 or from the proceeds of general obligation bonds or bond anticipation notes of the state;

(5) The total amount, at the time of approval of the program loan with respect to which such certificate relates, of payments to the state required to be made in each fiscal year of the state under loan program agreements, excluding payments that will be required on account of the program loan with respect to which such certificate relates, or under contracts providing for program loans from the proceeds of general obligation bonds or bond anticipation notes;

(6) The amount of state-shared taxes received in the prior fiscal year of the state as shown by the latest completed audit for the state's fiscal year preceding the time of approval of the program loan with respect to which such certificate relates;

(7) The amount, at the time of approval of the program loan with respect to which such certificate relates, of indebtedness, other than under loan program agreements, having a prior lien on state-shared taxes as certified by the local government unit; and

(8) The total amount, at the time of approval of the program loan with respect to which such certificate relates, of payments to the state required to be made in each fiscal year of the state under loan program agreements, including payments that will be required on account of the program loan with respect to which such certificate relates, and under contracts providing for program loans from the proceeds of general obligation bonds and bond anticipation notes.

(b) In the preparation of the certificate required by subsection (a), the comptroller of the treasury, in determining the amount of payments to the state required to be made in each fiscal year of the state under loan program agreements, including the loan program agreement with respect to which such certificate relates, and under contracts providing for program loans from the proceeds of general obligation bonds or bond anticipation notes, shall:

(1) With respect to program loans that have been funded from the proceeds of bonds of the authority or the proceeds of general obligation bonds of the state, utilize the actual debt service requirements under such loan program agreements or contracts; and

(2) With respect to program loans for which no funding has yet been provided or for which interim financing from the proceeds of notes or from other available moneys is being provided, utilize the debt service requirements under such loan program agreements determined by the state funding board at the time of approval of such loan program agreement as if the bonds to be issued to fund such program loans will bear interest at such rate per annum and mature in such manner as the state funding board shall establish at the time of such approval.

(c) Each certificate may relate to one (1) or more local government units, program loans, or both, and be prepared in such form and manner as the comptroller of the treasury deems advisable.

(d) (1) No proceeds of bonds or notes shall be applied by the authority to provide moneys to make a program loan to any local government unit unless the certificate of the comptroller of the treasury prepared pursuant to subsection (a) shows that the ratio of unobligated state-shared taxes to the maximum annual amount of program loan payments complies with the statutes governing the state loan programs.

(2) For purposes of this subsection (d) and subsection (i):

(A) "Maximum annual amount of program loan payments" means the total amount of payments to the state by such local government unit required to be made in any fiscal year of the state under loan program agreements determined as provided in this section, including payments that will be required on account of the program loan with respect to which such certificate relates, and under contracts, other than loan program agreements, providing for program loans from the proceeds of general obligation bonds and bond anticipation notes; and

(B) "Unobligated state-shared taxes" means the total amount of state-shared taxes shown in the certificate that such local government unit received in the prior fiscal year of the state as shown by the latest completed audit for the state's fiscal year, after deducting the amount of such state-shared taxes applied to other indebtedness of such local government unit in such fiscal year.

(e) Prior to the issuance of bonds pursuant to § 4-31-107, the comptroller of the treasury shall file with the authority a certificate:

(1) Setting forth the total amount of bonds to be issued, stating separately:

(A) The amount from proceeds of the proposed bonds allocable to program loans, whether to finance a program loan or to retire notes theretofore issued to finance a program loan;

(B) The estimated amount, if any, in order to provide for the payment of interest on such bonds for a stated period after issuance;

(C) The estimated amount, if any, required to establish reserves;

(D) The estimated amount, if any, required to provide for the payment of costs incident to the issuance of such bonds; and

(2) Certifying, with respect to each local government unit to which a program loan is to be made or refinanced from the proceeds of such bonds, that a loan program agreement is in effect, that the certificate required pursuant to subsection (a) with respect to each such program loan has been filed with the authority, and that the aggregate of the payments to be made to the state by all local government units under all loan program agreements will be sufficient, together with other funds available for such purpose, to pay the principal of, and interest and premium, if any, on all bonds issued to finance program loans and to fulfill any and all other obligations of the authority.

(f) Prior to the issuance of notes pursuant to § 4-31-107, the comptroller of the treasury shall file with the authority a certificate:

(1) Setting forth the total amount of notes to be issued, stating separately:

(A) The amount from the proceeds of the proposed notes allocable to program loans, whether to finance a program loan or to retire other notes theretofore issued to finance a program loan;

(B) The estimated amount, if any, in order to provide for the payment of interest on such notes for a stated period after issuance;

(C) The estimated amount, if any, required to establish reserves;

(D) The estimated amount, if any, required to provide for the payment of costs incident to the issuance of such notes; and

(2) Certifying, with respect to local government units to which program loans are to be made from at least seventy-five percent (75%) of the proceeds of such notes available for program loans, that the loan program agreements are in effect and that the issuance of such notes will not affect the ability of the authority to pay the principal of, interest and premium, if any, on any bonds of the authority issued to finance program loans and to fulfill any and all other obligations of the authority.

(g) Pending application of the proceeds of bonds or notes to provide program loans as provided herein, such proceeds shall be held in trust for the benefit of the holders of such bonds or notes, as the case may be.

(h) The authority is hereby authorized to establish in the state treasury a separate special trust fund of the authority for each separate issue of bonds or notes that is similarly secured, to be known as the "state loan programs fund" and to bear such additional designation as the authority deems appropriate to properly identify each fund. The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to § 4-31-107 then, notwithstanding the provisions of any other law, and particularly title 68, chapter 221, parts 2 and 5, and title 68, chapter 211, part 4 [repealed], moneys derived by the state from payments made by local government units pursuant to loan program agreements with such local government units and moneys withheld from state-shared taxes apportioned to such local government units as permitted under the terms of the state loan programs that are pledged to the payment of such bonds or notes shall be paid into the particular state loan programs fund established for the issuance of bonds or notes to which such moneys are pledged, and such moneys shall be accounted for separately from all other moneys in the state treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to § 4-31-107, refunding moneys due to participating local government units where appropriate, and paying all other costs incidental to the administration of the authority in connection with the state loan programs and the issuance of such issue of bonds and notes.

(i) (1) There is hereby established a separate special trust fund of the state to be known as the "local development authority statutory reserve fund."

(2) There shall be deposited in such statutory reserve fund all moneys from whatever source, including appropriations pursuant to law, received by the authority for such purpose.

(3) The statutory reserve fund shall be established and maintained in an amount equal to the statutory reserve fund requirement.

(4) For purposes of this subsection (i):

(A) "Program loan certificate" means the certificate of the comptroller of the treasury prepared pursuant to subsection (a);

(B) "Statutory reserve fund requirement" means the total amount obtained by adding the amount for each program loan arrived at by subtracting the total unobligated state-shared taxes shown on the program loan certificate relating to such program loan from the maximum annual amount of payments shown on the program loan certificate relating to such program loan.

(5) At the end of each calendar year, the authority shall certify to the governor the amount of the deficiency, if any, on deposit in the statutory reserve fund, valuing investments in such fund at face value, and there shall be included in the governor's recommended budget next submitted to the general assembly a line item appropriation in the amount equal to the deficiency in the amount required to be on deposit in the statutory reserve fund, which amount, if appropriated, shall be apportioned and paid to the authority for deposit in the statutory reserve fund.

(6) Moneys on deposit in the statutory reserve fund shall be invested and reinvested from time to time by the authority in securities and obligations deemed appropriate by the authority, including securities or obligations, the interest on which is exempt from federal income taxes. Any earnings from such investment and reinvestment shall accrue to the benefit of the statutory reserve fund; provided, that at the end of each fiscal year, any amount in such fund in excess of two hundred percent (200%) of the amount required hereby to be maintained in such fund shall revert to the general fund in accordance with the applicable provisions of the general appropriations bill.

(7) The moneys held in the statutory reserve fund shall be a trust fund for the benefit of the holders of the bonds and notes of the authority issued pursuant to § 4-31-107, and shall be paid to the authority, upon request of the authority, whenever any local government unit shall fail to make a payment required under a program loan agreement and there are insufficient state-shared taxes available to the authority to be withheld as permitted under the provisions of the state loan programs to permit the payment of principal of or interest on bonds or notes of the authority issued pursuant to § 4-31-107 in accordance with the terms of such bonds or notes.



§ 4-31-109 - Bonds and notes -- Issuance to fund pollution control facilities.

(a) For the purpose of providing moneys to assist small business concerns in financing pollution control facilities, the authority, in addition to the powers otherwise granted by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in such principal amounts as may from time to time be authorized by law.

(b) The proceeds of such bonds and notes may be loaned by the authority to a small business concern pursuant to a small business financing agreement and applied by such small business concern solely to the payment of the cost of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering or extending any pollution control facilities of such small business concern, including the payment of engineering, fiscal, architectural and legal expenses incurred in connection with such pollution control facilities and the issuance of the bonds or notes, or may be applied by the authority to the payment of the cost of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering, or extending any pollution control facilities of such small business concern, including the payment of engineering, fiscal, architectural and legal expenses incurred in connection with such pollution control facilities and the issuance of the bonds or notes, and, in either case, there may be reserved sufficient proceeds of such bonds or notes to provide for the payment of interest on the bonds or notes during construction of any such pollution control facilities and for six (6) months after the estimated date of completion, and for the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds or notes in the event of a deficiency in the revenues and receipts available for such payment.

(c) Bonds or notes issued pursuant to this section shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provision of this chapter or other law.

(d) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(e) (1) Except as may otherwise be expressly provided by the authority, each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority payable solely from and secured by moneys derived by the authority from payments made by small business concerns pursuant to small business financing agreements with such small business concerns.

(2) In addition, bonds or notes issued pursuant to this section may be secured by a mortgage or deed of trust covering all or part of the pollution control facilities financed from the proceeds of such bonds or notes, including any enlargements of and additions to any such pollution control facilities thereafter made, or by an assignment and pledge of all or any part of the authority interest in and rights under the small business financing agreement relating to such pollution control facilities, or any thereof, or by both such mortgage or deed of trust and such assignment and pledge.

(f) The authority is hereby authorized to issue bonds and notes the principal amount of which to be outstanding at any one (1) time shall not exceed fifty million dollars ($50,000,000), such bonds to be issued in the manner provided in this chapter to implement the provisions thereof relating to providing moneys to assist small business concerns in financing pollution control facilities.



§ 4-31-110 - Bonds and notes issued under § 4-31-109 -- Limitations.

(a) Prior to the issuance of bonds or notes pursuant to § 4-31-109, the industrial development authority shall file with the authority a certificate to the effect that the pollution control facilities to be financed from the proceeds of such bonds or notes constitute pollution control facilities as defined in this chapter, and that assisting the small business concern in financing such pollution control facilities is in furtherance of the public purpose of abating or controlling pollution in the state.

(b) Such certificate by an officer of the industrial development authority shall be conclusive evidence that the pollution control facilities to be financed from the proceeds of such bonds or notes are pollution control facilities that may properly be financed from the proceeds of such bonds or notes.

(c) No bonds or notes shall be authorized by the authority under § 4-31-109 to provide moneys to assist a small business concern in financing pollution control facilities, unless the aforementioned certificate by an officer of the industrial development authority shall have been filed with the authority, and the authority shall receive evidence, as it deems sufficient, that the payments of all moneys by such small business concern that are due under the small business financing agreement entered into by such small business concern and the authority have been guaranteed by the small business administration of the United States under the Small Business Act, compiled in 15 U.S.C. § 631 et seq., and Small Business Investment Act of 1958, compiled in 15 U.S.C. § 661 et seq., or otherwise.



§ 4-31-111 - Bonds and notes -- Holders' rights preserved.

The state does hereby covenant and agree with the holders of any bonds or notes issued under this chapter, that the state will not limit or alter the rights hereby vested in the authority to fulfill the terms of any agreements made with the holders thereof, or in any way impair the rights and remedies of such holders until such bonds or notes, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged.



§ 4-31-112 - Bonds and notes -- Negotiable instruments.

Whether or not the bonds or notes issued under this chapter are of such form and character as to be negotiable instruments under the negotiable instruments law, title 47, chapter 3, such bonds or notes shall be and hereby are made negotiable instruments within the meaning of and for all the purposes of the negotiable instruments law, subject only to the provisions of the bonds or notes for registration.



§ 4-31-113 - Bonds and notes -- Tax exemption.

The state covenants with the purchasers and all subsequent holders and transferees of bonds and notes issued by the authority pursuant to this chapter, in consideration of the acceptance of and payment therefor, the bonds and notes of the authority issued pursuant to this chapter, and the income therefrom, and all moneys received or to be received by the authority and pledged to pay or to secure the payment of such bonds or notes shall at all times be free from taxation by the state or any local governmental unit or other political corporations or subdivisions thereof, except inheritance, transfer and estate taxes.



§ 4-31-114 - Bonds and notes -- Legal investments and lawful security.

(a) The bonds and notes issued pursuant to this chapter shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, guardians and for all public funds of the state, any local government unit or other political corporations or subdivisions of the state.

(b) Such bonds and notes shall be eligible to secure the deposit of any and all public funds of the state and all public funds of local government units or other political corporations or subdivisions of the state, and such bonds and notes shall be lawful and sufficient security for these deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto.



§ 4-31-115 - Powers supplemental -- Construction.

(a) The powers conferred by this chapter shall be in addition to the powers conferred by other laws, and the limitations imposed by this chapter shall not affect the powers conferred by any other law, general or special, and, except as provided herein, bonds and notes may be issued hereunder notwithstanding the provisions of any other such law and without regard to the procedure required by any other such law.

(b) Insofar as this chapter is inconsistent with the provisions of any other law, general or special, this chapter shall be controlling.

(c) This chapter shall be liberally construed to effect the purposes hereof.



§ 4-31-116 - Expenses.

Expenses incurred by the authority in carrying out each of the programs authorized by this chapter may be made payable from funds made available to each program pursuant to this chapter, and no liability shall be incurred by the authority beyond the extent to which moneys shall have been so provided.



§ 4-31-117 - Annual report and audit.

(a) (1) The authority shall, following the close of each fiscal year, submit an annual report of its activities for the preceding fiscal year to the governor and the speakers of each house of the general assembly.

(2) The report shall set forth a separate and complete operating and financial statement for each of the programs authorized by this chapter.

(b) The annual report, including financial statements, all books, accounts and financial records of the authority shall be audited annually by the comptroller of the treasury.

(c) All audits performed by the internal audit staff of the authority shall be performed in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 4-31-118 - Loans for acquisition and improvement of mental health and developmental disability facilities.

(a) The authority may enter into loan agreements with any local government unit and any local government unit may enter into loan agreements with the authority for loans for acquisitions and improvement of facilities previously financed under provisions of part 7 of this chapter.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the local government and shall additionally include, in substance, the following:

(1) The amount of the loan as determined by the authority;

(2) An agreement by the authority to pay part of the amount of the loan to the local government unit during the progress of the acquisition or improvement, or to pay the amount of the loan following completion of the acquisition or improvement, as may be agreed upon by the parties; and

(3) An agreement by the local government unit:

(A) To proceed expeditiously with and complete the project;

(B) To commence operation of the project on its completion, and not to discontinue operations or dispose of the project without the approval of the authority;

(C) To operate and maintain the project in accordance with applicable provisions of this part and in compliance with rules and regulations of the authority;

(D) Not to contract with any corporation for profit, private person or firm for that operation of the same notwithstanding the provisions of any law authorizing such contracts, except upon approval by the authority of an application to the authority;

(E) To pledge any available sources of revenue to make payment according to a schedule established by the authority, and to make such payments; and

(F) To establish and maintain adequate financial records for the project, and to cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audits to the comptroller.

(c) The authority may promulgate any additional rules or regulations concerning the contract and charges in operations of a capital project.



§ 4-31-119 - Authority of the Tennessee local development authority to allocate the national qualified energy conservation bond limitation -- Administration of programs -- Issuance of bonds for qualified energy conservation projects.

(a) The state delegates to the Tennessee local development authority the authority to allocate on behalf of the state the portion of the "national qualified energy conservation bond limitation," as defined in § 54D of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54D, that is allocated to the state pursuant to § 54D, in a manner consistent therewith. The authority may make such allocations from a list of recommended allocations presented to it by the department of economic and community development. The department shall consider both state and local government projects and issuers when developing recommendations.

(b) The department of economic and community development shall serve as the coordinator and administrator of such qualified energy conservation bond programs, establishing the terms and provisions of the programs and adopting such procedures with respect to such programs as necessary or appropriate.

(c) The authority has the power and is authorized to issue its negotiable bonds for a qualified energy conservation project as a capital project under part 4 of this chapter if the commissioner of the department of economic and community development certifies that such project complies with a qualified energy conservation bond program developed by the department, which certification shall be conclusive. In applying § 47-14-103, and related provisions of title 47, chapter 14, to such bonds issued by the authority, the effective rate of the interest on any such bond shall be determined by reducing the interest payable by the authority with respect to such bond by the amount of payments from the United States treasury department that the authority expected, at the time of the issuance of such bond, to receive with respect to such bond.






Part 2 - Tennessee Agricultural Development Act

§ 4-31-201 - Short title.

This part shall be known and may be cited as the "Tennessee Agricultural Development Act."



§ 4-31-202 - Legislative findings.

(a) The general assembly finds and declares that:

(1) The high cost and limited availability of agricultural financing threatens to halt needed expansion or even perpetuation of many farm operations and related enterprises in Tennessee;

(2) These conditions severely limit the ability of young persons to begin farming or to carry on family farming traditions;

(3) Resulting shortages in agricultural commodities will aggravate food price inflation; and

(4) Resulting reductions in agricultural employment will contribute to overall unemployment with its attendant problems.

(b) (1) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue revenue bonds, and to make the proceeds available for loans to farmers and farm-related enterprises that private industry alone would be otherwise unable to serve, at interest rates lower than would otherwise be obtainable.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to the accomplishment of these purposes.



§ 4-31-203 - Loans -- General power of authority.

(a) The authority may make, and undertake commitments to make, loans to or deposits with lenders under the agricultural development loan program for the financing of certain agricultural enterprises under terms and conditions that shall:

(1) Require the proceeds thereof to be used by such lenders to make loans for agricultural enterprises; and

(2) Require that no loans made by such lenders to finance a single agricultural enterprise shall exceed the aggregate principal amount of five hundred thousand dollars ($500,000).

(b) The authority may invest in, purchase or make commitments to invest in or purchase, and take assignments of, loans made by lenders for the construction, rehabilitation or purchase of agricultural enterprises. No loan shall be eligible for investment in, purchase or assignment by the authority:

(1) If the loan was initially made more than six (6) months prior to the date of investment, purchase or assignment; or

(2) If the aggregate principal amount of the loan received by a person exceeds five hundred thousand dollars ($500,000), and in computing that amount a loan received by an individual shall be aggregated with those loans received by such individual's spouse and children, and a loan received by a firm, partnership or corporation shall be aggregated with those loans received by each owner, partner or stockholder thereof.



§ 4-31-204 - Loans -- Prerequisites to action under § 4-31-203.

(a) Prior to an exercise of powers conferred by § 4-31-203(b), the authority shall:

(1) Require the lender to certify that the loan at the time of making was, is or will be in all respects a prudent investment;

(2) Require the lender to certify that it would not have made the loan if the authority had not agreed to purchase the loan pursuant to § 4-31-203(b);

(3) Require the lender to certify, if the principal amount of the loan is two hundred thousand dollars ($200,000) or more, that the borrower has obtained at least one (1) written declination of credit from a lender in or near the borrower's local community; and

(4) Require that the loan involved be insured by a loan insurer or be guaranteed by a loan guarantor or that the payment of principal and interest on the notes or bonds be insured or guaranteed.

(b) Prior to the exercise of powers conferred by § 4-31-203, the authority shall for all loans to be made pursuant to the agricultural loan development program for agricultural enterprises:

(1) Require any type of security that it deems reasonable and necessary;

(2) Authorize the reservation of funds by lenders in such amounts and subject to such conditions as the authority considers reasonable and necessary; and

(3) Require that all agriculture enterprises for which funds are advanced, loaned or otherwise provided by the authority under this chapter be in compliance with any state or local land use, zoning, subdivision and other laws applicable to the land upon which such enterprise is located or is to be constructed.



§ 4-31-205 - Bonds and notes.

(a) For the purpose of providing moneys to assist lenders in providing moneys to finance agricultural enterprises, the authority, in addition to the powers otherwise granted by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority.

(b) The proceeds of such bonds and notes may be applied by the authority to the making of loans to or deposits with lenders or the purchase of loans made by lenders as set forth in § 4-31-203.

(c) Bonds or notes issued pursuant to this section shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provision of this chapter or other law.

(d) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(e) Each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority payable solely from and secured by amounts derived by the authority from loans purchased with the proceeds of such bonds or notes, payments made by lenders pursuant to loan agreements with such lenders, or proceeds derived from the certificates of deposit or other obligations of lenders purchased from bond proceeds.

(f) The bonds may be additionally secured by a pledge of any grant, contribution or guarantee from the federal government or any corporation, association, institution or person or a pledge of any money, income or revenue of the authority from any source.

(g) The authority shall not issue bonds and notes under this part in an aggregate principal amount at any one (1) time outstanding exceeding thirty million dollars ($30,000,000), excluding bonds or notes for the payment or redemption of which there has been or will be set aside and held in trust either moneys or direct and general obligations of, or obligations guaranteed by, the United States, or obligations secured by such obligations, or any combination thereof, that are or will be sufficient to pay when due the principal or applicable redemption price and all accrued interest thereon and, if such bonds or notes are to be redeemed, for which notice of redemption has been given or satisfactory provision has been made for the giving of such notice.



§ 4-31-206 - False statements -- Felony.

(a) It is unlawful for any person to knowingly make, utter or publish a false statement of substance or aid or abet another person in making, uttering or publishing a false statement of substance for the purpose of influencing the authority to make a loan or deposit to finance an agricultural enterprise or to purchase a loan that finances an agricultural enterprise.

(b) A violation of this section is a Class E felony.






Part 3 - Industrial Development Loan Program of 1981

§ 4-31-301 - Short title.

This part shall be known and may be cited as the "Industrial Development Loan Program of 1981."



§ 4-31-302 - Program established.

There is hereby established the industrial development loan program, with the purpose of providing loans to small communities in order to finance public facilities that will support industrial development and generate manufacturing jobs in Tennessee.



§ 4-31-303 - Participation in program.

Participation in the program shall be limited to:

(1) Local governments of less than twenty-five thousand (25,000) population, according to the latest certified census; and

(2) County governments if the largest community within the county does not exceed fifty thousand (50,000) population, according to the latest certified census, that have unemployment rates that have exceeded the state average for the twelve-month period prior to application, or that have certified per capita income averages that have not exceeded the state average for the twelve-month period prior to application.



§ 4-31-304 - Loans -- Priority.

(a) Loans under this program shall be made only for projects that are designed to stimulate the growth of manufacturing jobs.

(b) (1) The first priority for loans shall be projects that are related to an industrial location or expansion.

(2) Second priority projects shall be those that create the conditions for future industrial growth.

(c) Eligible projects shall be limited to the following:

(1) Water and sewerage treatment plants that will serve industrial land;

(2) Water distribution lines and sewerage collection lines that will serve industrial land;

(3) The development of industrial land (including ports), with eligible costs to include the following:

(A) Land purchase (including easements);

(B) Site preparation;

(C) Extension of utilities, including, but not limited to, electrical and gas;

(D) Road access; and

(E) Environmental monitoring equipment; and

(4) The construction and renovation of publicly owned industrial buildings.



§ 4-31-305 - Loans -- Maximum amount.

In order to ensure that as many communities as possible benefit from the program, individual loans shall not exceed two hundred fifty thousand dollars ($250,000).



§ 4-31-306 - Rules for administration.

The state funding board, in consultation with the Tennessee local development authority and the commissioner of economic and community development, is authorized to promulgate such rules as it deems necessary for the orderly and efficient administration of this part.



§ 4-31-307 - Loans -- Applications.

(a) Counties or municipalities meeting the requirements of § 4-31-303 are authorized to make application to the commissioner of economic and community development for a loan pursuant to this part.

(b) (1) The commissioner shall review the application.

(2) If, after making such review, the commissioner determines that the applicant is eligible under this part, and the rules promulgated by the state funding board pursuant thereto, the commissioner is authorized to present such application to the state funding board with a request to approve a loan pursuant to this part, and the rules of the state funding board promulgated pursuant thereto.



§ 4-31-308 - Loans -- Approval -- Fund allocation.

The state funding board, in consultation with the authority, is authorized to approve such loan and allocate such funds as may be necessary to meet the requirements stipulated in such loan from moneys appropriated and legally available for such purpose.






Part 4 - Tennessee Local Development Authority Capital Projects Loan Act of 1990

§ 4-31-401 - Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Capital Projects Loan Act of 1990."



§ 4-31-402 - Legislative intent.

(a) The general assembly finds and declares that:

(1) Financing costs incurred by local governments in connection with capital projects are a significant factor in the ability of the local governments to meet the needs of their communities; and

(2) To the extent that financing of capital projects can be accomplished less expensively through the pooling together of needs and the use of less costly borrowing techniques, local governments would be better able to provide capital projects, and other essential services for the benefit of their citizens and taxpayers.

(b) (1) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue its revenue bonds and to make the proceeds available for loans to local government units for capital projects, at a cost that is lower than would otherwise be readily obtainable.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-403 - "Construction" defined.

As used in this part, unless the context otherwise requires, "construction" means the building, reconstruction, creation, replacement, extension, repairing, betterment, improvement, alteration, equipment, extension or acquisition of capital projects, including, but not limited to, the acquisition of land and of rights in land, the engineering, architectural designs, plans, working drawings, specifications, procedures and other action necessary in the construction of such capital projects, and the inspection and supervision of such capital projects.



§ 4-31-404 - Loans for capital projects authorized for local government units receiving state-shared taxes -- Schedule of payments.

(a) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any local government unit for the construction of capital projects pursuant to a loan program agreement between the local government and the authority. Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.

(b) Only local government units receiving state-shared taxes shall be eligible to participate in the loan program; provided, that a local government unit receiving state-shared taxes may jointly enter into a loan agreement with the authority and loan the proceeds of such loan to a local government unit not receiving state-shared taxes.

(c) (1) (A) The authority shall establish a repayment schedule to be made by a local government unit under a loan agreement.

(B) Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to local government units for the construction of capital projects, and as may be necessary for the authority to maintain a reserve for debt service.

(C) At the time of approval of a loan agreement, the annual repayment schedule applicable to all approved loans to a local government unit under provisions of this part, when combined with annual repayment schedules applicable to approved loans to local government units under provisions of title 68, chapter 221, parts 2 and 5, and title 68, chapter 211, part 4 [repealed] or other state loan programs, shall not exceed one hundred percent (100%) of the unobligated amount of annual state-shared taxes paid to the local government unit as shown by the latest completed audit for the state's fiscal year.

(D) Nothing contained in this subsection (c) shall require a uniform test for all loans, it being the intent of the general assembly that the authority exercise discretion based on the facts and circumstances of each loan.

(E) In exercising its discretion, the authority shall take into consideration the general financial condition of the local government unit receiving the loan.

(2) For purposes of determining compliance with this subsection (c), the annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreements as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-405 - Administration of loans.

(a) The authority shall administer loans made under this part. In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by the local government unit in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing agreements entered into by local government units with the authority.

(b) Any one (1) or more local government units entering into a loan agreement with the authority must state in the loan application, in addition to any requirements established by the authority, if the capital project is a correctional facility, that:

(1) The plans for the construction of such correctional facility have been submitted to the Tennessee corrections institute for review and comment; and

(2) The plans for construction of such correctional facility conform to standards established by the Tennessee corrections institute pursuant to § 41-4-140 and title 41, chapter 7, and the Life and Safety Code, as adopted by regulation of the department of commerce and insurance.

(c) Prior to being placed into use, any project that is a correctional facility financed by the loan agreement must first be inspected, approved and certified by the Tennessee corrections institute pursuant to § 41-4-140 and title 41, chapter 7. Certification must be submitted to the authority within thirty (30) days of receipt by the local government unit.

(d) If the capital project is a qualified energy conservation project, the local government unit shall first apply to the department of economic and community development. Any loan agreement for such qualified energy conservation project must be recommended by the commissioner of that department.



§ 4-31-406 - Loan agreements.

(a) Subject to § 4-31-405 and subject to any existing contractual obligations of the local government, the authority may enter into loan agreements with any local government unit and any local government unit may enter into loan agreements with the authority for loans for capital projects described in this part.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the local government subject to § 4-31-405 and shall additionally include, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the project to be constructed, as determined by the authority;

(2) An agreement by the authority to pay part of the amount of the loan to the local government unit during the progress of the construction, or to pay the amount of the loan following completion of the construction, as may be agreed upon by the parties; and

(3) An agreement by the local government unit to:

(A) Proceed expeditiously with, and complete, the project in accordance with the plans approved pursuant to this part;

(B) Commence operation of the project on its completion, and not to discontinue operations or dispose of the project without the approval of the authority;

(C) Operate and maintain the project in accordance with applicable provisions of this part and in compliance with rules and regulations of the authority;

(D) Not contract with any corporation for profit, private person or firm for the operation of the same, notwithstanding the provisions of any law authorizing such contracts, except upon approval by the authority of an application to the authority, which application shall include, but not be limited to, an opinion from a nationally recognized bond counsel that the contract will not affect the tax exempt status of the income of the authority's bonds or notes financing such facility under state or federal law;

(E) To pledge any available sources of revenue to make payment according to a schedule established by the authority, including state-shared taxes and to make such payments; and

(F) To establish and maintain adequate financial records for the project, and to cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audits to the comptroller of the treasury.

(c) Failure of a local government unit to file the audit required by subdivision (b)(3)(F) with the comptroller of the treasury each year until the loan, together with interest, is totally repaid constitutes a Class A misdemeanor and anyone violating this provision, upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, within discretion of the court, and each day of continued violation constitutes a separate offense.

(d) The authority may promulgate any additional rules or regulations concerning the contract and change in operations of a capital project.



§ 4-31-407 - Further agreements and guarantees.

The authority has the right to enter into such further agreements with a local government unit and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or to refuse to issue bonds until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.



§ 4-31-408 - Preparation and approval of agreements -- Approval of funding -- Payments subject to audit.

(a) The authority shall prepare, and the attorney general and reporter shall approve, a form of loan agreement to be used to evidence loans made to local government units pursuant to this part.

(b) All loan agreements entered into pursuant to this part shall be subject to approval by the commissioner of finance and administration as to funding.

(c) All payments made pursuant to loan agreements shall be made on vouchers approved by the authority, and such payments shall be subject to audit at any time.



§ 4-31-409 - Allocation of funds -- Criteria.

In allocating loan funds to local government units, the authority shall give consideration to, and apply, the following standards and criteria:

(1) The need and desirability for capital projects; and

(2) The ability of the local government unit to secure borrowed money from other sources and costs thereof.



§ 4-31-410 - Tax levy to meet payments.

In the event the funds pledged shall be insufficient to meet the payments as established by the authority for its loan, the local government unit shall levy a tax on property sufficient to make such payments, which shall be in addition to all other taxes authorized or limited by law.



§ 4-31-411 - Failure to make payments -- Withholding of shared revenues authorized.

(a) In the event any local government unit having entered into a loan agreement fails to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner, within five (5) days of such failure, shall deliver by certified mail a written notice of such failure to the local government unit.

(b) In the event the local government unit, as the case may be, shall fail to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state-shared taxes that are otherwise apportioned to such local government unit for the benefit of the authority issuing bonds or notes for the purposes referred to in this part.



§ 4-31-412 - Enforcing of agreement by court action.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the local government unit and the governing body and any proper officer, agent or employee of the local government unit to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-413 - Debt limit not applicable.

Local government units may enter into loan agreements under this part notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-414 - Actions of governing body by resolution.

All action required or authorized to be taken under this part by the governing body of any local government unit may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced, and shall take effect immediately upon its adoption.



§ 4-31-415 - Provisions supplemental.

(a) This part shall be in addition and supplemental to any other law providing for the financing of capital projects by local government units and shall not be deemed to amend or repeal any other law.

(b) No proceedings by a local government unit shall be required for loan agreements hereunder, except as provided by this part, any provision of law to the contrary notwithstanding.

(c) No other requirements or restrictions applicable to borrowing by a local government unit contained in any other law shall be applicable to loans under this part.






Part 5 - Tennessee Local Development Authority Rural Fire Protection Equipment Act of 1986

§ 4-31-501 - Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Rural Fire Protection Equipment Act of 1986."



§ 4-31-502 - Intent.

It is in the interest and welfare of the people of Tennessee that the Tennessee local development authority be empowered to issue its revenue bonds, and to make the proceeds available for loans to counties for the purchase of equipment for the use of county or volunteer fire departments serving unincorporated areas of the county, in order to improve county and other rural fire protection, which will in turn result in improvements in fire ratings and a reduction in fire insurance premiums.



§ 4-31-503 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Equipment" means fire engines, ladders, hooks, hoses and all other equipment necessary for the containing and extinguishing of fires; and

(2) "Loan agreement" means a contractual arrangement by and between a county and the authority pursuant to and in accordance with this part.



§ 4-31-504 - Loans for the purchase of equipment for the use of county or volunteer fire departments by counties receiving state-shared taxes -- Schedule of payments.

(a) For the purpose of providing moneys to fund loans authorized by this part, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in an amount not to exceed ten million dollars ($10,000,000) in accordance with the terms set forth in §§ 4-31-105, 4-31-106 and 4-31-107(d).

(b) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provisions of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this part.

(c) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any county for the acquisition of equipment for the use of county or volunteer fire departments serving the unincorporated areas of a county pursuant to a loan agreement between the county and the authority. Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.

(d) (1) (A) The authority shall establish a repayment schedule to be made by a county under a loan agreement.

(B) Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to counties for the purchase of equipment, and as may be necessary for the authority to maintain a reserve for debt service.

(C) The authority may collect an administrative fee in addition to such repayment schedule in an amount as may be set forth in the loan agreement.

(D) At the time of approval of a loan agreement, the annual repayment schedule applicable to all approved loans to a county under provisions of this part, when combined with the annual repayment schedules applicable to approved loans to counties under title 68, chapter 221, parts 2 and 5, title 68, chapter 211, part 4 [repealed], or any other loan agreement entered into between the county and the authority pursuant to this chapter shall not exceed one hundred percent (100%) of the unobligated amount of annual state-shared taxes paid to the county as shown by the latest completed audit for the state's fiscal year.

(E) Nothing contained in this subsection (d) shall require a uniform test for all loans, it being the intent of the general assembly that the authority exercise discretion based on the facts and circumstances of each loan.

(F) In exercising its discretion, the authority shall take into consideration the general financial condition of the county receiving the loan.

(2) For purposes of determining compliance with this subsection (d), the annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreements as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-505 - Administration of loans.

(a) (1) The authority shall administer loans made under this part.

(2) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by the county in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing agreements entered into by a county with the authority.

(b) Any county entering into a loan agreement with the authority must state in the loan application, in addition to any requirements established by the authority pursuant to rules and regulations, that the purchase of the equipment is reasonably calculated to result in a reduction of fire insurance premium rates for businesses and residents within the unincorporated area of the county served by the county or volunteer fire department.



§ 4-31-506 - Loan agreements.

(a) Subject to § 4-31-505 and subject to any existing contractual obligations of the county, the authority may enter into loan agreements with any county, and any county may enter into loan agreements with the authority for loans for equipment for the use of county or volunteer fire departments serving the unincorporated area of the county.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the county, subject to § 4-31-505 and shall additionally include, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the equipment to be purchased, as determined by the authority; and

(2) An agreement by the local government unit to:

(A) Proceed expeditiously with the purchase in accordance with the loan agreement approved pursuant to this part;

(B) Not dispose of the equipment without the prior approval of the authority;

(C) Pledge any available sources of revenue to make payment according to the repayment schedule established by the authority, including state-shared taxes, and to make such payments; and

(D) Establish and maintain adequate financial records for the equipment, including maintaining an inventory, and cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audits to the comptroller of the treasury.

(c) Failure of a county to file the audit required by subdivision (b)(2)(D) with the comptroller of the treasury each year, until the loan, together with interest is totally repaid, constitutes a Class A misdemeanor and anyone violating this provision, upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, within the discretion of the court, and each day of continued violation constitutes a separate offense.



§ 4-31-507 - Further agreements and guarantees.

The authority has the right to enter into such further agreements with a county and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or to refuse to issue bonds until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.



§ 4-31-508 - Approval of agreements -- Payments subject to audit.

All loan agreements entered into pursuant to this part shall be subject to approval by the attorney general and reporter as to the form and by the commissioner of finance and administration, and all payments made pursuant to such loan agreements shall be made on vouchers approved by the authority, and such payments shall be subject to audit at any time.



§ 4-31-509 - Allocation of funds -- Criteria.

In allocating loan funds to counties, the authority shall give consideration to, and apply, the following standards and criteria:

(1) The need and desirability for such equipment; and

(2) The ability of the county to secure borrowed money from other sources and costs thereof.



§ 4-31-510 - Tax levy to meet payments.

In the event the funds pledged shall be insufficient to meet the payments as established by the authority, any county shall levy a tax on property sufficient to make such payments, which shall be in addition to all other taxes authorized or limited by law.



§ 4-31-511 - Failure to make payments -- Withholding of state-shared revenues authorized.

(a) In the event any county having entered into a loan agreement shall fail to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner, within five (5) days of such failure, shall deliver by certified mail a written notice of such failure to the county.

(b) In the event the county shall fail to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state-shared taxes that are otherwise apportioned to such county for the benefit of the authority issuing bonds or notes for the purposes referred to in this part.

(c) A county shall not have any claims on state-shared taxes withheld as permitted under the terms of this part.



§ 4-31-512 - Authority to establish rural fire protection equipment fund -- Disposition of funds.

(a) The authority is hereby authorized to establish in the state treasury a separate special trust fund of the authority for each separate issue of bonds or notes that is similarly secured, to be known as the "rural fire protection equipment fund," and to bear such additional designation as the authority deems appropriate to properly identify each fund.

(b) (1) The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to this part, moneys derived by the state from payments made pursuant to loan agreements with such counties and moneys withheld from state-shared taxes apportioned to such counties as permitted under the terms of the loan agreements that are pledged to the payment of such bonds or notes shall be paid into the particular fund established for the issuance of bonds or notes to which such moneys are pledged.

(2) Such moneys shall be accounted for separately from all other moneys in the state treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to this section, refunding moneys due to participating counties where appropriate, and paying all other costs incidental to the administration of the authority in connection with the loan agreements and the issuance of such issue of bonds and notes.



§ 4-31-513 - Enforcing of agreement by court action.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the county and the governing body and any proper officer, agent or employee of the county to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-514 - Debt limit not applicable.

Any county may enter into loan agreements under this part notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-515 - Actions of governing body by resolution.

All action required or authorized to be taken under this part by the governing body of any county may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced and shall take effect immediately upon its adoption.



§ 4-31-516 - Provisions supplemental.

(a) This part shall be in addition and supplemental to any other law providing for the financing of the purchase of equipment by counties and shall not be deemed to amend or repeal any other law.

(b) No proceedings by a county shall be required for loan agreements hereunder, except as provided by this part, any provisions of law to the contrary notwithstanding.

(c) No other requirements or restrictions applicable to borrowing by any county contained in any other law shall be applicable to loans under this part.






Part 6 - TLDA Airport Loan Act of 1988

§ 4-31-601 - Short title.

This part shall be known and may be cited as the "TLDA Airport Loan Act of 1988."



§ 4-31-602 - Legislative intent.

(a) The general assembly finds and declares that:

(1) The construction of safety improvements for airports is an essential function of airport authorities, municipal airports, and state and local governments;

(2) The construction of projects for airport improvements, for the mitigation of noise created by activity of an airport, for the acquisition of property and rights in property, real and personal, relating thereto, and the financing of such, are essential functions of airport authorities, municipal airports, and state and local governments; and

(3) To the extent that financing of improvements, safety improvements and noise mitigation for airport authorities and municipal airports can be accomplished through the pooling of needs and the use of less costly borrowing techniques, airport authorities, municipal airports and local governments would be better able to provide improvements, safety improvements and noise mitigation for the benefit of citizens.

(b) (1) It is accordingly in furtherance of the interest and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue its revenue bonds and to make proceeds available for loans to airport authorities and municipal airports for improvements, safety improvements and noise mitigation projects at a cost lower than would otherwise be obtainable.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Airport" means and includes any one (1) or more airports or heliports and related facilities of an airport authority or municipal airport, including, but not limited to, land and interests in land, facilities for storage of air and space craft, navigation and landing aids, taxiways, pads, aprons, control towers, passenger and cargo terminal buildings, hangars, administration and office buildings, garages, parking lots, and such other structures, facilities and improvements necessary or convenient to the development and maintenance of airports and heliports, and for the promotion and accommodation of air and space travel, commerce and navigation;

(2) "Airport authority" means those airport authorities created pursuant to title 42, chapter 3 and those metropolitan airport authorities created pursuant to title 42, chapter 4;

(3) "Construction" means the building, reconstruction, creation, replacement, extension, repair, betterment, improvement, installation, alteration, equipping, extension, development, acquisition by gift, lease, purchase, or the exercise of the right of eminent domain, or any one (1) or more of the foregoing, including the acquisition of property and rights in property, real and personal;

(4) "Loan agreement" means a contractual arrangement by and between an airport authority or a municipal airport and the authority and, in the discretion of the authority, the creating or participating municipality providing the guaranty, pursuant to and in accordance with this part;

(5) "Municipal airport" means those county or municipal airports created pursuant to title 42, chapter 5; and

(6) "Project" means any one (1) or any combination of the following: safety improvements for airports; mitigation of noise created by activity of an airport, including the acquisition of property and rights in property, real and personal, related thereto; and for any purpose for which bonds or notes can be issued pursuant to the Metropolitan Airport Authority Act, compiled in title 42, chapter 4.



§ 4-31-604 - Financing of projects for use of airport authorities and municipal airports -- Schedule of payments.

(a) For the purpose of providing moneys to fund loans authorized by this part, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in an amount not to exceed two hundred million dollars ($200,000,000) in accordance with the terms of this part.

(b) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provisions of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this part.

(c) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any airport authority or municipal airport that has obtained the guaranty of a creating municipality or participating municipality pursuant to § 4-31-607, for the financing of projects for airport authorities or municipal airports pursuant to a loan agreement. Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.

(d) (1) The authority shall establish a repayment schedule to be made by an airport authority or municipal airport under a loan agreement. Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to airport authorities or municipal airports for the financing of projects, and as may be necessary for the authority to maintain a reserve for debt service. The authority may collect an administrative fee in addition to such repayment schedule in an amount as may be set forth in the loan agreement.

(2) The annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreement as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-605 - Administration of loans.

(a) The authority shall administer loans made under this part.

(b) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by an airport authority or municipal airport in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing loan agreements entered into by an airport authority or municipal airport with the authority.



§ 4-31-606 - Loan agreements.

(a) Subject to § 4-31-605 and subject to any existing contractual obligations of the airport authority or municipal airport, the authority may enter into a loan agreement with any airport authority or municipal airport, and any airport authority or municipal airport may enter into a loan agreement with the authority, for loans for financing projects, if such repayment under such loan agreement is guaranteed or secured by a creating municipality or participating municipality as set forth in § 4-31-607.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the airport authority or municipal airport, subject to § 4-31-605 and shall additionally include, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the project to be financed, as determined by the authority; and

(2) An agreement by the airport authority or municipal airport to:

(A) Proceed expeditiously with, and complete, the project in accordance with the loan agreement approved pursuant to this part;

(B) Not dispose of the project without the prior approval of the authority during the term of the loan agreement;

(C) Pledge any available sources of revenues, income and charges, including grants and contributions from the federal government or other sources, make payments according to the repayment schedule established by the authority and make such payments; and

(D) Establish and maintain adequate financial records for the project, including maintaining an inventory, cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and furnish a copy of such audits to the comptroller of the treasury.

(c) Failure of an airport authority or municipal airport to file the audit required by subdivision (b)(2)(D) with the comptroller of the treasury each year, until the loan, together with interest, is totally repaid, constitutes a Class A misdemeanor, and anyone violating this provision, upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, and each day of continued violation constitutes a separate offense.



§ 4-31-607 - Guarantees by municipality of loan agreement.

(a) Any creating municipality or participating municipality under title 42, chapters 3-5 is hereby authorized pursuant to resolution adopted by the governing body of any such creating or participating municipality to guarantee or in any other manner to secure the payment of the airport authority or municipal airport under the loan agreement. Such guarantee shall include the pledge of unobligated state-shared taxes of the creating or participating municipality to the repayment of the loan agreement of the airport authority or municipal airport; provided, that at the time of approval of a loan agreement, the annual repayment schedule applicable to all approved loans to an airport authority or municipal airport so guaranteed by a creating or participating municipality to which unobligated state-shared taxes are pledged, when combined with annual repayment schedules applicable to approved loans to the creating or participating municipality under parts 4 and 5 of this chapter, title 68, chapter 221, parts 2 and 5, and title 68, chapter 211, part 4 [repealed] or other state loan programs, shall not exceed one hundred percent (100%) of the unobligated amount of annual state-shared taxes paid to the creating or participating municipality as shown by the latest completed audit for the state's fiscal year.

(1) In the event the funds pledged by an airport authority or municipal airport shall be insufficient to meet the payments as established by the authority, any creating or participating municipality guaranteeing such loan agreement shall levy a tax on property sufficient to make such payments, which shall be in addition to all other taxes authorized or limited by law.

(2) In the event any airport authority or municipal airport having entered into a loan agreement shall fail to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner of finance and administration shall deliver by certified mail a written notice of such failure to the airport authority or municipal airport and to the creating or participating municipality guaranteeing such loan agreement, within five (5) days of such failure.

(3) In the event the airport authority or municipal airport and the creating or participating municipality guaranteeing such loan agreement shall fail to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state-shared taxes that are otherwise apportioned to such creating or participating municipality for the benefit of the authority issuing bonds or notes for the purposes referred to in this part. The creating or participating municipality shall not have any claim on state-shared taxes withheld as permitted under this part.

(b) The county mayor, the county clerk, or the mayor and the city recorder for any creating or participating municipality, are authorized and directed upon adoption of such resolution to execute all documents necessary to guarantee or in any other manner to secure the payment of the airport authority or municipal airport under the loan agreement.

(c) (1) Prior to any meeting where such authorization will be considered by the governing body of a creating or participating municipality, a notice shall be published at least five (5) days in advance of such meeting in a newspaper of general circulation within the creating or participating municipality describing the matter to be considered and containing an estimate of the dollar amount of any contingent liability proposed to be undertaken by the creating or participating municipality.

(2) The resolution of such creating or participating municipality authorized to be taken under this part may be adopted at the meeting of the governing body of such municipality at which such resolution is introduced and shall take effect immediately upon its adoption.



§ 4-31-608 - Further agreements and guarantees with authority.

The authority has the right to enter into such further agreements with an airport authority or municipal airport and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or notes or to refuse to issue bonds or notes until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.



§ 4-31-609 - Approval of agreements -- Audits.

All loan agreements entered into pursuant to this part shall be subject to approval by the attorney general and reporter as to the form and by the commissioner of finance and administration, and all payments made pursuant to such loan agreement shall be as to funding approved by the authority, and such payments shall be subject to audit at any time.



§ 4-31-610 - Bonds and notes -- Issuance and terms -- Security -- Defaults.

(a) (1) The bonds and notes for any project shall be authorized by resolution of the authority, may be in one (1) or more series, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof, not exceeding eight (8) years from the date of issue of such original note, and in the case of any such bond not exceeding thirty (30) years from the date of issue, as such resolution or resolutions may provide.

(2) The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption as such resolution or resolutions may provide.

(3) The bonds and notes may be sold at public or private sale, at such price or prices as the authority may provide.

(b) Any resolution or resolutions authorizing any bonds or notes, or any series thereof, may contain the following provisions, which shall be a part of the contract with the holders thereof:

(1) Pledging all or any part of the moneys that the authority is permitted by law to pledge, and securing the payment of the bonds or notes or of any series thereof, subject to such agreements with bondholders or noteholders as may then exist;

(2) Creating and establishing such funds and accounts as may be deemed necessary or advisable and setting aside reserves or sinking funds and agreeing as to the maintenance, regulation and disposition thereof;

(3) Limiting the purpose to which the proceeds of sale of bonds or notes may be applied, and pledging such proceeds to secure the payment of the bonds or notes or of any series thereof;

(4) Limiting the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding or other bonds or notes;

(5) Prescribing the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(6) Investing in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to § 4-31-106 and limiting or abrogating the right of the bondholders or to appoint a trustee or limiting the rights, powers and duties of such trustee; and

(7) Setting forth any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

(c) (1) The authority, subject to such agreements with bondholders or noteholders as may then exist, shall have power to purchase notes or bonds out of any moneys available therefor at a price not exceeding:

(A) The redemption price then applicable, plus accrued interest to the next interest payment date thereon, if the notes or bonds are then redeemable; or

(B) The redemption price applicable on the first date after such purchase upon which the bonds or notes become subject to redemption, plus accrued interest to such date if the notes or bonds are not then redeemable.

(2) All bonds and notes so purchased shall be cancelled.

(d) Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(e) In the event any member of the authority whose signature or facsimile signature thereof shall appear on any bonds or coupons shall cease to be a member of the authority before the delivery thereof, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes, the same as if such member had remained a member of the authority until after such delivery.

(f) (1) Any pledge made by the authority pursuant to this chapter shall be valid and binding from the time when the pledge is made, the moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(g) (1) The bonds and notes shall not be invalid for any irregularity or defect in the proceedings for the issuance or sale thereof.

(2) Such bonds and notes shall contain a recital that they have been authorized and issued pursuant to the laws of the state, including particularly this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.

(3) Bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state, any local governmental unit, creating or participating municipality, airport authority or municipal airport, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly or any local governmental unit, creating or participating municipality or any other taxing authority within the state for the payment of the principal of, premium, if any, and interest on, such bonds and notes, but such bonds and notes shall be payable solely from the revenues and moneys pledged for their payment.

(4) All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes, as the case may be, are not a debt of the state, any local governmental unit, creating or participating municipality, any other taxing authority, or any airport authority or municipal airport within the state, but are payable solely from revenues and moneys pledged to the payment thereof.

(h) (1) The authority has the power, and is hereby authorized, to issue from time to time renewal notes, and bonds to pay notes issued in anticipation of such bonds, and, whenever it deems refunding expedient, to refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other authorized purpose.

(2) Such refunding bonds and renewal notes may be issued without further authorization, such issuance being deemed authorized by the law authorizing the bonds and notes to be renewed, paid or refunded.

(3) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(i) Except as may otherwise be expressly provided by the authority, each issue of its notes or bonds issued pursuant to this section shall be limited special obligations of the authority, payable solely from and secured solely by moneys derived by the authority from all or a portion of payments made by an airport authority or municipal airport pursuant to the loan agreement with such airport authority or municipal airport as permitted under the provisions of the state loan programs, as provided in the resolution authorizing such bonds and notes.

(j) In the event the authority shall default in the payment of principal of or interest and premium, if any, on the bonds or notes, the determination of such default and the remedies therefor shall be governed by § 4-31-106.



§ 4-31-611 - Airport authority fund.

(a) The authority is hereby authorized to establish in the state treasury a separate special trust fund of the authority for each separate issue of bonds or notes that is similarly secured to be known as the "airport authority fund," and to bear such additional designation as the authority deems appropriate to properly identify each fund.

(b) (1) The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to this part, moneys derived by the state from payments made pursuant to loan agreements with such airport authorities or municipal airports as permitted under the terms of the loan agreements that are pledged to the payment of such bonds or notes shall be paid into the particular fund established for the issuance of bonds or notes to which such moneys are pledged.

(2) Such moneys shall be accounted for separately from all other moneys in the state treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to this section, refunding moneys due to participating airport authorities or municipal airports where appropriate, and paying all other costs incidental to the administration of the authority in connection with the loan agreements and the issuance of such issue of bonds and notes.



§ 4-31-612 - Enforcement of agreements.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the airport authority or municipal airport and the governing body and any proper officer, agent or employee of the airport authority or municipal airport to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-613 - Debt limit not applicable.

Any airport authority or municipal airport may enter into loan agreements under this part, notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-614 - Actions of governing body.

All action required or authorized to be taken under this part by the governing body of any airport authority or municipal airport may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced and shall take effect immediately upon its adoption.



§ 4-31-615 - Provisions supplemental.

(a) This part shall be in addition and supplemental to any other law providing for financing by airport authorities or municipal airports and shall not be deemed to amend or repeal any other law.

(b) No proceedings by an airport authority or municipal airport shall be required for loan agreements hereunder, except as provided by this part, any provisions of law to the contrary notwithstanding.

(c) No other requirements or restrictions applicable to borrowing by any airport authority or municipal airport contained in any other law shall be applicable to loans under this part.






Part 7 - Tennessee Local Development Authority Mental Health and Mental Retardation Facilities Act of 1990

§ 4-31-701 - Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Mental Health and Mental Retardation Facilities Act of 1990."



§ 4-31-702 - Legislative intent.

(a) The general assembly finds and declares that the provision of care, rehabilitation and treatment for mental illness, intellectual and developmental disabilities, or alcohol or drug abuse or dependency is a public purpose.

(b) The general assembly further finds and declares that, to the extent that financing the construction of facilities used in connection with the provision of mental health, intellectual and developmental disabilities, and alcohol and drug programs and services can be accomplished less expensively through the pooling together of needs and the use of less costly borrowing techniques, providers of such programs and services would be better able to construct these facilities and to provide essential programs and services for the benefit of the citizens of the state.

(c) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority be empowered to issue its revenue bonds and to make the proceeds available for loans to mental health, intellectual and developmental disabilities, and alcohol and drug facilities for capital projects, at interest rates lower than would otherwise be obtainable from private industry.

(d) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-703 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of mental health and substance abuse services when referenced in provisions relating to mental health facilities or centers and means the commissioner of intellectual and developmental disabilities when referenced in provisions relating to intellectual and developmental disabilities facilities or centers;

(2) "Construction" means construction, acquisition, reconstruction, improvement, equipping, furnishing, bettering or extension of a facility, including paying engineering, fiscal, architectural and legal expenses incurred in connection therewith;

(3) "Department" means the department of mental health and substance abuse services when referenced in provisions relating to mental health facilities or centers and means the department of intellectual and developmental disabilities when referenced in provisions relating to developmental disabilities facilities or centers;

(4) "Facility" means "facility" as defined in § 33-2-402;

(5) "Grantee" means a nonprofit, 26 U.S.C. § 501(c)(3) corporation that is licensed under §§ 33-2-402 -- 33-2-415 and §§ 68-11-201 -- 68-11-250, that is under a grant contract with the department, and that has the primary purpose of delivering mental health, developmental disabilities or alcohol and drug services; and

(6) "Project" means the facility or portion of a facility, the construction of which is being financed or refinanced by a loan pursuant to this part.



§ 4-31-704 - Issuance and sale of bonds and notes -- Loans -- Authorization.

(a) In addition to the powers otherwise granted by law, the authority has the power and is authorized to issue and sell bonds and notes, the proceeds of which may be used to make loans to any grantee for the construction or the refinancing of the construction of a facility pursuant to a loan agreement between the grantee, the department and the authority.

(b) Such loans shall be made from the proceeds of bonds or notes issued by the authority for the purpose of making such loans.



§ 4-31-705 - Repayment of loans.

(a) The authority shall establish a repayment schedule to be made by a grantee under a loan agreement.

(b) Such repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, authority bonds and notes issued for the purpose of providing loans pursuant to this part and as may be necessary for the authority to maintain a reserve for debt service and to pay costs of administration.



§ 4-31-706 - Issuance of bonds or notes -- Limitations -- Deficiency.

(a) (1) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provision of this chapter or law.

(2) The authority shall not issue bonds and notes under this part in an aggregate principal amount at any one (1) time outstanding exceeding fifty million dollars ($50,000,000), excluding bonds or notes for the payment of redemption of which there has been or will be set aside and held in trust either moneys or direct and general obligations of, or obligations guaranteed by, the United States, or obligations secured by such obligations, or any combination thereof, that are or will be sufficient to pay when due the principal or applicable redemption price and all accrued interest thereon and, if such bonds or notes are to be redeemed, for which notice of redemption has been given or satisfactory provision has been made for the giving of such notice.

(b) Each issue of its notes or bonds issued pursuant to this part shall be limited special obligations of the authority payable solely from, and secured by amounts derived by, the authority from loans made pursuant to this part.

(c) (1) At the end of each calendar year, the authority shall certify to the governor and the commissioner the amount of deficiency, if any, in the debt service reserve account for bonds and notes issued pursuant to this part to mental health or developmental disabilities facilities.

(2) The commissioner shall transfer to the authority the amount of the deficiency from state funds appropriated to the department by the general assembly.

(d) (1) At the end of each calendar year the authority shall certify to the governor and the commissioner the amount of the deficiency, if any, in the debt service reserve account for bonds and notes issued pursuant to this part to alcohol and drug treatment facilities.

(2) The commissioner shall transfer to the authority the amount of the deficiency from state funds appropriated to the department by the general assembly.

(e) The authorization to issue additional bonds pursuant to this section is terminated. The authority and the department are authorized and directed to enter into a memorandum of understanding with the state funding board providing for the monitoring and servicing of all outstanding loan agreements entered into under this part. Upon the issuance of debt by the state funding board, refunding and defeasing all outstanding authority debt previously issued pursuant to this part, the authority may transfer all payments received from grantees, as directed by the state funding board.



§ 4-31-707 - Administration of loans -- Loan agreement -- Security.

(a) (1) The authority shall administer loans made under this part.

(2) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part.

(b) The loan agreements into which the authority enters with grantees may include such provisions as may be agreed upon by the authority and the grantees and shall include an agreement by the grantee to:

(1) Proceed expeditiously with, and complete, the project in accordance with the loan agreement;

(2) Pledge any available sources of revenues, income and charges and make payments according to the repayment schedule;

(3) Authorize the commissioner of finance and administration, in the event of a failure by the grantee to make a timely payment of amounts due under a loan agreement, to withhold grant funds pursuant to this part;

(4) Establish and maintain adequate financial records for the project, including maintaining an inventory;

(A) Cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards; and

(B) Furnish a copy of such audits to the comptroller of the treasury;

(5) Prepare and submit a plan of operation as required by this part;

(6) Operate the project in accordance with law;

(7) Reapply for or renegotiate its grant with the department for so long as the loan with the authority is outstanding; and

(8) Not contract with any other entity, nonprofit corporation, corporation for profit, private person or firm for the operation of the facility without prior written permission of both the department and the authority.

(c) The authority has the right to enter into further agreements with a grantee and require such further guarantees or securities as it may see fit prior to, or simultaneously with, the issuance of bonds or to refuse to issue bonds until such agreements or securities, in any form that the authority may elect, are agreed to or are obtained.

(d) The loan agreement is subject to the approval by the attorney general and reporter as to form; each loan agreement is subject to approval by the commissioner of finance and administration as to funding. All pay requests shall be on vouchers approved by the authority, and payments to grantees shall be subject to audit at any time.

(e) The authority shall require any type of security that it deems reasonable and necessary, including, but not limited to, a lien (deed of trust or mortgage) on the project; the authority shall be exempt from payment of indebtedness tax that would otherwise be due in connection with the perfection of the authority's lien.



§ 4-31-708 - Notice of failure to remit funds -- Withholding of funds.

(a) In the event any grantee having entered into a loan agreement shall fail to remit funds in accordance with the annual repayment schedule established by the authority, the commissioner of finance and administration shall deliver by certified mail or other means of verified delivery written notice of such failure to the grantee within five (5) business days of such failure.

(b) In the event the grantee shall fail to remit the amount set forth in the notice within ten (10) business days of the receipt of the notice, the commissioner shall, without further authorization, withhold such sum or part of such sum from any state grant funds that are otherwise available to such grantee for the benefit of the authority.

(c) A grantee shall have no claims to grant funds withheld as permitted under the terms of this part.



§ 4-31-709 - Enforcement.

The authority has the right, in addition to all other rights, by appropriate suit, action or proceeding in any court of competent jurisdiction, to require the grantee, its governing body, or any proper officer, agent or employee to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-710 - Certificate filed by commissioner.

(a) Prior to the issuance of bonds or notes pursuant to this part, the commissioner shall file with the authority a certificate to the effect that:

(1) The project to be financed from the proceeds of such bonds or notes constitutes a facility in accordance with § 33-2-402;

(2) Assisting the grantee in financing such project is in furtherance of the public purpose of the provision of mental health, intellectual disabilities, and alcohol and drug programs and services; and

(3) The costs of the project are reasonable and the revenues of the grantee will be sufficient to cover the costs of operation and maintenance of the facility, including depreciation and debt service.

(b) Such certificate by the commissioner shall be conclusive evidence that the projects to be financed from the proceeds of such bonds or notes are facilities that may properly be financed from the proceeds of such bonds or notes; however, such certificate shall not constitute a guarantee of the success of the project or of the loan obligation of the grantee.



§ 4-31-711 - Grantee's plan of operation.

(a) At least ninety (90) days prior to the beginning of each state fiscal year, the grantee shall submit a plan of operation for review and approval to the commissioners of mental health and substance abuse services, intellectual and developmental disabilities, health and finance and administration and the comptroller of the treasury. The plan of operation shall be in such form as may be required by the department and shall include, but not be limited to:

(1) A budget for operating and capital expenditures;

(2) Contracts for services;

(3) Appropriate policies and procedures adopted by the grantee to govern the expenditure of funds; and

(4) Other items as required by the department through rules and regulations.

(b) The plan of operation may be amended during a fiscal year with the written approval of the commissioners of mental health and substance abuse services, intellectual and developmental disabilities, health and finance and administration and the comptroller of the treasury.






Part 8 - Tennessee Insurance Guaranty Association Bond Act of 1995

§ 4-31-801 - Short Title.

This chapter shall be known and cited as the "Tennessee Insurance Guaranty Association Bond Act of 1995."



§ 4-31-802 - Legislative findings and declarations.

The general assembly finds and declares that if a natural disaster, as defined herein, causes, in whole or in part, an insolvency resulting in covered claims in excess of the association's capacity to pay from the assessments under § 56-12-107(a)(3), it is proper to authorize the authority to issue bonds to expedite the handling and payment of covered claims against insolvent insurers operating in this state. It is determined to be in the best interest of and necessary for the protection of public health, safety, and general welfare of the residents of this state, and is hereby declared to be an essential public purpose to permit such actions as will provide relief to claimants and policyholders having covered claims against insolvent insurers operating in this state, by expediting the handling and payment of covered claims.



§ 4-31-803 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Association" means the Tennessee insurance guaranty association;

(2) "Bonds" means all bonds, notes or other obligations issued by the authority under this part;

(3) "Claim" or "claims" means a covered claim as defined in § 56-12-104, to be paid from the issuance of bonds under this part in the event of insolvencies as described in § 56-12-107(b)(3); and

(4) "Natural disaster" means any hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, ice storm, drought, fire, explosion, civil disturbance or other catastrophe that causes or may cause substantial damage or injury to property.



§ 4-31-804 - Issuance of bonds -- Limitations on bond amounts -- Source of funds.

The authority may issue bonds in an amount not to exceed the ability of the association to repay the bond indebtedness from assessments assessed pursuant to §§ 56-12-103(3) and 56-12-107(b)(3), with the proceeds of such bond issuance to fund a loan to the association in accordance with the provisions of the bond documents under which the bonds are issued, and the association shall expend such loan funds for the purpose of paying to claimants or policyholders covered claims, as such term is defined in § 4-31-803, arising through an insolvency. Any bonds issued by the authority under this section may all be payable from and secured by moneys received by or on behalf of the authority from assessments levied under § 56-12-107(b)(3), and assigned and pledged under § 56-12-107(b)(3), to or on behalf of the authority for the benefit of the holders of such bonds in connection with such assistance program. The funds, credit, property, and taxing power of the state shall not be pledged for the payment of such bonds.



§ 4-31-805 - Review by commissioner of commerce and insurance.

Prior to the issuance of bonds to pay covered claims in the event of an insolvency, the commissioner of commerce and insurance shall recommend the amount of unpaid covered claims to be paid from the bond issuance. In making its recommendation, the commissioner shall review whether the amount of assessments proposed by the association could service repayment of the bond indebtedness and whether the insurers have the ability to pay the assessments to be levied.



§ 4-31-806 - Negotiable bonds and notes.

For the purpose of providing moneys to fund loans authorized by this part, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in accordance with the following terms:

(1) The authority shall establish a repayment schedule to be made under a loan agreement. The repayments shall be in such amounts as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority for the purpose of providing loans to the association for the payment of covered claims as defined in § 4-31-803 in the event of an insolvency, and as may be necessary for the authority to maintain a reserve for debt service. The authority may collect a reasonable administrative fee in addition to such repayment schedule in an amount as may be set forth in the loan agreement.

(2) The annual repayment schedule for each loan shall be, in cases prior to the funding of such loans or where such loans have been financed on an interim basis other than by bonds, an estimated annual repayment schedule showing debt service requirements under the loan agreement as if the bonds to be issued to fund such loans will bear interest at a rate per annum and mature in such manner as the authority shall establish at the time of the approval of each such loan and, in cases where bonds have been issued to fund such loan, the actual debt service requirements on such bonds.



§ 4-31-807 - Administration of loans.

(a) The authority shall administer loans made under this part.

(b) In so doing, the authority may adopt rules and regulations necessary for the effective administration of this part, including the promulgation of prerequisites that must be fulfilled by the association in order to be eligible for a loan, procedures to be followed in making loan applications to the authority, procedures to be followed in the disbursement of loan funds, and procedures for enforcing loan agreements entered into by the association with the authority.



§ 4-31-808 - Loan agreements.

(a) Any loan agreement may include such provisions as may be agreed upon by the authority and the association and shall include, in substance, the following:

(1) The amount of the loan as determined by the authority; and

(2) An agreement by the association to:

(A) Proceed expeditiously with and complete payment of the claims in accordance with the loan agreement approved pursuant to this part;

(B) Pledge any assessments and make payments according to the repayment schedule established by the authority; and

(C) Establish and maintain adequate financial records for the payment of claims, cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted accounting principles, and furnish a copy of such audits to the comptroller of the treasury.

(b) In addition to the foregoing, the authority shall administer loans made under this part only after it has determined that the association has the ability to repay the amount loaned.



§ 4-31-809 - Approval of agreements -- Audits.

All loan agreements entered into pursuant to this part shall be subject to approval by the attorney general and reporter as to form and by the commissioner of finance and administration; all payments made pursuant to such loan agreement shall be approved by the authority, as to funding. All payments made to the association under the loan agreements are to be requested on forms approved by the authority in amounts consistent with the loan amount, and such payments shall be subject to audit at any time.



§ 4-31-810 - Requirements and procedure.

(a) (1) The bonds and notes for claims payment shall be authorized by resolution of the authority, may be in one (1) or more series, shall bear such date or dates, and shall mature at such time or times, in the case of any such note or any renewals thereof, not exceeding eight (8) years from the date of issue of such original note, and in the case of any such bond not exceeding thirty (30) years from the date of issue, as such resolution or resolutions may provide.

(2) The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, and be subject to such terms of redemption as such resolution or resolutions may provide.

(3) The bonds and notes may be sold at public or private sale, at such price or prices as the authority may provide.

(b) Any resolution or resolutions authorizing any bonds or notes, or any series thereof, may contain the following provisions, which shall be a part of the contract with the holders thereof:

(1) Pledging all or any part of the moneys that the authority is permitted by law to pledge, and securing the payment of the bonds or notes or of any series thereof, subject to such agreements with bondholders or noteholders as may then exist;

(2) Creating and establishing such funds and accounts as may be deemed necessary or advisable and setting aside reserves or sinking funds and agreeing as to the maintenance, regulation and disposition thereof;

(3) Limiting the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and the refunding of outstanding or other bonds or notes;

(4) Prescribing the procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto, and the manner in which such consent may be given;

(5) Investing in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to § 4-31-106, and limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers and duties of such trustee; and

(6) Setting forth any other matters, of like or different character, that in any way affect the security or protection of the bonds or notes.

(c) (1) The authority, subject to such agreements with bondholders or noteholders as may then exist, shall have power to purchase bonds or notes out of any moneys available therefor at a price not exceeding the redemption price then applicable, plus accrued interest to the next interest payment date thereon, if the bonds or notes are then redeemable.

(2) All bonds and notes so purchased shall be cancelled.

(d) Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(e) If any member of the authority whose signature or facsimile signature thereof shall appear on any bonds or coupons ceases to be a member of the authority before the delivery thereof, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes the same as if such member had remained a member of the authority until after such delivery.

(f) (1) Any pledge made by the authority pursuant to this chapter shall be valid and binding from the time when the pledge is made, the moneys, or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(g) (1) The bonds and notes shall not be invalid for any irregularity or defect in the proceedings for the issuance or sale thereof.

(2) Such bonds and notes shall contain a recital that they have been authorized and issued pursuant to the laws of the state, including particularly this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.

(3) Bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state or a local governmental unit, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly or any local governmental unit or any other taxing authority within the state for the payment of the principal of and interest and premium, if any, on such bonds and notes, but such bonds and notes shall be payable solely from the assessments pledged for their payment.

(4) All such bonds and notes shall contain on the face thereof a statement to the effect that the bonds or notes are not a debt of the state, any local governmental unit, creating or participating municipality, any other taxing authority, or any airport authority or municipal airport within the state, but are payable solely from revenues and moneys pledged to the payment thereof.

(h) The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

(i) Except as may otherwise be expressly provided by the authority, each issue of its bonds or notes issued pursuant to this section shall be limited special obligations of the authority, payable solely from and secured solely by moneys derived by the authority from all or a portion of payments made pursuant to the loan agreement with the association as provided in the resolution authorizing such bonds and notes.

(j) If the authority defaults in the payment of principal of and interest and premium, if any, on the bonds or notes, the determination of such default and the remedies therefor shall be governed by § 4-31-106.



§ 4-31-811 - Tennessee insurance guaranty association fund.

(a) The authority is hereby authorized to establish in the state treasury a special trust fund of the authority to be known as the "Tennessee insurance guaranty association fund."

(b) (1) The state hereby covenants and agrees that from and after the issuance of any bonds or notes under and pursuant to this part, moneys derived by the state from payments made pursuant to loan agreements with the association as permitted under the terms of the loan agreements that are pledged to the payment of such bonds or notes shall be paid into the particular fund established for the issuance of bonds or notes to which such moneys are pledged.

(2) Such moneys shall be accounted for separately from all other moneys in the treasury and shall be applied by the authority solely for the purpose of paying principal of and interest and premium, if any, on such issue of bonds and notes issued pursuant to this section, refunding moneys due to the association where appropriate, and paying all other costs incidental to the administration of the authority in connection with the loan agreements and the issuance of such issue of bonds and notes.



§ 4-31-812 - Powers of the authority.

The authority has the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction, to require the association and the board of directors and any proper officer, agent or employee of the association to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant thereto.



§ 4-31-813 - Applicability.

(a) This part shall be in addition and supplemental to any other law providing for financing by the association and shall not be deemed to amend or repeal any other law.

(b) No proceedings by the association shall be required for loan agreements hereunder, except as provided by this part, any provisions of law to the contrary notwithstanding.

(c) Any requirements or restrictions applicable to borrowing by the association contained in any other law shall not be applicable to loans under this part.






Part 9 - Tennessee Local Development Authority Leaking Underground Storage Funding Act of 1997

§ 4-31-901 - Short title.

This part shall be known and may be cited as the "Tennessee Local Development Authority Leaking Underground Storage Funding Act of 1997."



§ 4-31-902 - Legislative findings.

(a) The general assembly finds and declares that the costs incurred in connection with reasonable and safe cleanup with respect to petroleum sites within the state, as provided in title 68, chapter 215, part 1, are extensive and threaten the state's ability to meet its obligations with respect to the environment.

(b) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority, referred to in this part as the "authority," be empowered to issue revenue bonds and notes and to make the proceeds available to the petroleum underground storage tank board for purposes of providing for the reimbursement of reasonable and safe cleanup of petroleum sites.

(c) It is intended that the authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-903 - Bonds authorized.

(a) For the purpose of providing moneys for deposit with the petroleum underground storage tank board, the authority, in addition to the powers otherwise created by law, has the power and is hereby authorized to issue from time to time negotiable bonds and notes of the authority in an amount not to exceed fifteen million dollars ($15,000,000) in accordance with the terms of this part.

(b) Bonds or notes issued pursuant to this part shall not be issued and sold as part of an issue of bonds or notes of the authority issued pursuant to any other provisions of this chapter or any other law; provided, that the foregoing shall not prohibit the issuance of separate issues of bonds or notes pursuant to this part.

(c) In addition to powers otherwise granted by law, the authority has the power and is authorized to enter into a funding agreement with the petroleum underground storage tank board.

(d) The authority shall determine the amount as will be at least sufficient, together with other funds available therefor, to pay the principal of, and interest on, bonds and notes issued by the authority and to fund a debt service reserve fund. The authority may collect an administrative fee in addition to such schedule for repayment of debt. Such schedule for repayment of debt shall be provided to the commissioners of finance and administration, revenue and environment and conservation.

(e) Prior to the issuance of any debt, there shall be a determination by the authority as to the sufficiency of the tax collections to service such debt.



§ 4-31-904 - Authorization by resolution -- Payment.

(a) The bonds and notes shall be authorized by resolution of the authority, secured by the deposit of the assurance fee required under § 68-215-110, under such terms and conditions as deemed appropriate by the authority; provided, that such debt, including any renewals or extensions, shall not be outstanding longer than twenty (20) years or the useful life for the funded cleanup, whichever is shorter.

(b) Such bonds and notes of the authority shall not constitute a debt or a pledge of the faith and credit of the state, and the holders or owners of such bonds and notes shall have no right to have taxes levied by the general assembly, or any other taxing authority within the state for the payment of the principal, premium, if any, and interest on such bonds and notes, but such bonds and notes shall be payable solely from the revenues and moneys pledged for their payment.






Part 10 - Tennessee Lottery Funds for Education Projects Loan Act of 2003

§ 4-31-1001 - Short title.

This part shall be known and may be cited as the "Tennessee Lottery Funds for Education Projects Loan Act of 2003."



§ 4-31-1002 - Legislative intent.

(a) The general assembly finds and declares that:

(1) Financing costs incurred by local governments in connection with education projects are a significant factor in the ability of the local governments to meet the kindergarten through grade twelve (K-12) educational needs of their communities; and

(2) To the extent that financing of education projects can be accomplished less expensively through the pooling of needs and the use of less costly borrowing techniques, local governments would be better able to provide education projects, and other essential services for the benefit of their citizens and taxpayers.

(b) (1) It is accordingly in furtherance of the interests and welfare of all Tennesseans that the Tennessee local development authority shall be empowered and is authorized to issue its revenue bonds and to make the proceeds available for loans to local government units for capital projects for kindergarten through grade twelve (K-12) educational purposes.

(2) It is intended that the Tennessee local development authority be vested with all powers necessary to accomplish these purposes.



§ 4-31-1003 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means the Tennessee local development authority;

(2) "Construction" means the building, reconstruction, creation, replacement, extension, repairing, betterment, improvement, alteration, equipment, extension, or acquisition, including, but not limited to, the acquisition of land and of rights in land, the engineering, architectural designs, plans, working drawings, specifications, procedures, and other action necessary in the construction of such capital projects, and the inspection and supervision of such capital projects;

(3) "Education project" means a capital outlay project for kindergarten through grade twelve (K-12) educational facilities; and

(4) "Local education agency" or "LEA" has the same meaning as defined in § 49-3-302.



§ 4-31-1004 - Power and authority.

(a) In addition to the powers otherwise granted by law, the authority has the power and is authorized to make loans to any local government unit to finance the construction of education projects pursuant to a loan agreement between the local government unit and the authority. Such loans shall be made from the proceeds of bonds or notes issued by the authority pursuant to this chapter for the purpose of making such loans; provided, however, that the bonds and notes of the authority that may be outstanding at any time for such purpose shall not exceed seventy-five million dollars ($75,000,000). Such bonds or notes may be payable from or secured by the general shortfall reserve subaccount created by § 4-51-111 as the authority may provide in the indentures or resolutions authorizing and securing the authority's bonds and notes, which indentures and resolutions may include covenants with the holders of the bonds and notes with respect to the use, including limitations on such use, of such subaccount.

(b) Only local government units funding the local share of the basic education program for a local education agency shall be eligible to participate in the loan program.



§ 4-31-1005 - Loan agreements.

(a) Subject to any existing contractual obligations of the local government unit and the local education agency, the authority may enter into loan agreements with any local government unit and any local government unit may enter into loan agreements with the authority for loans for education projects described in this part.

(b) Any loan agreement may include such provisions as may be agreed upon by the authority and the local government and shall additionally include, among other things, in substance, the following:

(1) The amount of the loan, not to exceed the estimated reasonable cost of the project to be constructed, the financing costs of the authority, the administrative costs of the authority, and the amount of any required reserves as determined by the authority;

(2) An agreement by the authority to pay part of the amount of the loan to the local government unit during the progress of the construction, or to pay the amount of the loan following completion of the construction, as may be agreed upon by the parties; and

(3) An agreement by the local government unit:

(A) To proceed expeditiously with and complete construction of the project in accordance with the plans approved pursuant to this part;

(B) To commence operation of the project on its completion, and not to discontinue operations, change the use of, or dispose of the project without the approval of the authority;

(C) To operate and maintain the project in accordance with applicable provisions of this part and in compliance with rules and regulations of the authority;

(D) Not to contract with any for-profit-corporation, private person or firm for the operation or beneficial use of the for-profit-corporation, private person, or firm, notwithstanding the provisions of any law authorizing such contracts, except upon approval by the authority of an application to the authority, which application shall include, but not be limited to, an opinion from a nationally recognized bond counsel that the contract will not affect the tax exempt status of the income of the authority's bonds or notes financing such facility under state or federal law;

(E) To pledge such sources of revenue including, but not limited to, the tax required by § 4-31-1006 to pay the principal of and interest on the loan and to make such payments as and when due in accordance with the loan agreement; and

(F) To establish and maintain adequate financial records for the project, and to cause to be made an annual audit of the financial records and transactions covering each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of such audit and, upon request, such financial records to the comptroller of the treasury.

(c) The authority has the right to enter into such further agreements with a local government unit and require such further security as it may see fit prior to, or simultaneously with, the issuance of bonds or notes or to refuse to issue bonds or notes until such agreements or security, in any form that the authority may elect, are agreed to or are obtained.

(d) Failure of a local government unit to file the audit or, upon request, the financial information with the comptroller of the treasury as required by the loan agreement each year until the loan, together with interest, is totally repaid constitutes a Class A misdemeanor and anyone violating this subsection (d), upon conviction, shall be liable for a fine of not less than ten dollars ($10.00) nor more than one hundred dollars ($100) for each violation, within the discretion of the court, and each day of continued violation constitutes a separate offense.

(e) The department of education, in conjunction with the authority, shall develop an application and review procedure for loans under this program and shall make recommendations to the authority as to loan applications.

(f) The authority and the department shall have such other authority as may be necessary or appropriate for the exercise of the powers and duties conferred by this part.

(g) Each local education agency is authorized to pledge to the authority, for the further security of the authority's bonds and notes, the state share of the nonclassroom capital outlay portion of the local education agency's basic education program funds as set forth in the formula model established or revised by the state board of education and approved by the general assembly. These pledges may be required by the authority as a condition to making loans to local government units.

(h) The authority may promulgate additional guidelines, rules, or regulations in furtherance of the administration of this part.



§ 4-31-1006 - Levy and collection of tax to pay for loan.

(a) Whenever, and as often as, a local government unit enters into a loan agreement with the authority under this part, the governing body of such local government unit shall provide by resolution for the levy and collection of a tax upon all taxable property within the local government unit sufficient to pay when due all amounts payable under the loan agreement as and when such amounts become due and payable, including all fees and charges due the authority under such loan agreement and, furthermore, to pledge such tax and the full faith and credit of such local government unit to such payments; provided, however, that a special school district shall provide for the collection of such a tax upon the levy of the tax by the general assembly or shall pledge sufficient amounts from previously authorized taxes to cover all amounts due.

(b) The tax provided for in subsection (a) shall be assessed, levied, collected, and paid in like manner as other taxes of the local government unit, except as provided in subsection (a).

(c) The tax provided for in subsection (a) shall not be included within any statutory or other limitation of rate or amount for such local government, but shall be excluded therefrom and be in addition thereto and in excess thereof, notwithstanding and without regard to the prohibitions, restrictions, or requirements of any other law, whether public or private.

(d) There shall be set aside from the tax levy into a special fund an amount sufficient for the payment of the annual amount due under any such loan agreement and such additional amounts as may be required by the loan agreement for reserves. The money in such funds shall be used exclusively for such purposes and shall not be used for any other purpose until such annual amount has been paid in full or such reserve requirement has been fully satisfied.



§ 4-31-1007 - Failure to remit funds.

(a) In the event any local government unit having entered into a loan agreement shall fail to remit funds in accordance with a loan agreement, the authority shall notify the commissioner of education who shall instruct the commissioner of finance and administration to deliver within five (5) days notice of such failure to the local government unit.

(b) In the event the local government unit shall fail to remit the amount set forth in the notice within thirty (30) days of the receipt of the notice, the commissioner of finance and administration shall, without further authorization, withhold such sum or part of such sum from the state share of the nonclassroom capital outlay portion of the basic education program fund that is otherwise apportioned to such local education agency and pledged to the authority for the loan to such local government unit, for the benefit of the authority issuing bonds or notes for the purposes referred to in this part.

(c) In the event there are not sufficient funds in the state share of the nonclassroom capital outlay portion of the basic education program fund still held by the commissioner of finance and administration for the local education agency to cure the deficiency in repayments to the authority, the commissioner shall transfer to the authority funds equal to the amount of the remaining payment deficiency from the general shortfall reserve subaccount of the lottery for education account as established by § 4-51-111, subject to any limitations on the use of the subaccount established pursuant to § 4-31-1004(a). The commissioner of education shall instruct the commissioner of finance and administration to withhold from the state share of the nonclassroom capital outlay portion of subsequent basic education program funds apportioned to such local education agency an amount to replenish the general shortfall reserve subaccount of the lottery for education account equal to the amount transferred to the authority.



§ 4-31-1008 - Rights of the authority.

The authority has the right, in addition to all other rights, by mandamus or other suit, action, or proceeding in any court of competent jurisdiction, to require the local government unit, the governing body, and any proper officer, agent, or employee of the local government unit to carry out any agreements and to perform its and their duties under this part or under any rule or regulation of the authority adopted pursuant to this part.



§ 4-31-1009 - Limits on indebtedness.

Local government units may enter into loan agreements under this part notwithstanding and without regard to any limit on indebtedness provided by law.



§ 4-31-1010 - Resolutions.

All action required or authorized to be taken under this part by the governing body of any local government unit may be by resolution, which resolution may be adopted at the meeting of the governing body at which such resolution is introduced, and shall take effect immediately upon its adoption.



§ 4-31-1011 - Provisions supplemental.

(a) This part shall be in addition to and supplemental to any other law providing for the financing of education projects by local government units.

(b) Notwithstanding any provisions of law to the contrary, no proceedings by a local government unit or local education agency shall be required for loan agreements hereunder, except as provided by this part.

(c) No requirements or restrictions applicable to borrowing by a local government unit contained in any other law shall be applicable to loans under this part.



§ 4-31-1012 - Pledges.

(a) Any pledge made by the authority pursuant to this chapter, or by a local government unit pursuant to a loan program agreement, or by a local education agency in connection therewith shall be valid and binding from the time when the pledge is made, the moneys or property so pledged and thereafter received by the authority or local government unit, as applicable, shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, local government units, or local education agency as applicable, irrespective of whether such parties have notice of those claims.

(b) Recording of the resolution or any other instrument by which a pledge is created is not required.






Part 11 - Enhancement Program for Debt Financing of Capital Projects

§ 4-31-1101 - Part definitions -- Eligibility -- Purposes -- Application and review procedure.

(a) For the purposes of this part, the following definitions shall apply:

(1) "Authority", "construction", and "education project" as defined in § 4-31-1003;

(2) "Available local capital outlay funds" means, with respect to any LGU or LEA, the state share of the capital outlay portion of the non-classroom component of the BEP funding as set forth in the formula model established or revised by the state board of education, or any replacement funding, approved by the general assembly from time to time, that the LGU or LEA is entitled to receive;

(3) "Basic education program" (BEP) and "local education agency" (LEA) as defined in § 49-3-302;

(4) "Education debt" means debt issued, together with any debt issued to renew or refund the debt, by any LGU to finance the construction of education projects subject to an agreement entered into pursuant to this part;

(5) "Enhancement program" means the program established pursuant to this part; and

(6) "Local government unit" (LGU), as defined in § 4-31-102.

(b) Only LGUs funding the local share of the BEP for an LEA shall be eligible to participate in the program under this part.

(c) The authority, in conjunction with the department of education, is empowered and is authorized to develop an enhancement program under which legally available state funds and available local capital outlay funds assigned or pledged by the LGU or LEA may be applied to one (1) or more of the following purposes for education debt issued by LGUs:

(1) To pay the debt service on or to provide for the payment of debt service on such debt; or

(2) To provide reserves for such debt.

(d) The department of education, in conjunction with the authority, shall develop an application and review procedure for requests under this enhancement program. The department of education shall review each proposed education project and shall make recommendations to the authority as to the applications. The department shall monitor education projects during the term of the agreements required by § 4-31-1102.



§ 4-31-1102 - Program provisions.

Any program established by the authority pursuant to this part may include such provisions as may be agreed upon by the parties and shall additionally include, among other things, in substance, the following:

(1) The structural requirements of the education debt issued by the LGU, including payment dates, maturity schedule, interest rates, and paying agent;

(2) The coverage requirement for the available local capital outlay funds, provided that the maximum annual debt service on the education debt can be no greater than the available local capital outlay funds in the prior fiscal year divided by 1.25;

(3) A description and estimated costs of the education project; and

(4) An agreement by the LGU and the LEA to:

(A) Proceed expeditiously with, and use its best efforts to complete, the education project;

(B) Commence operation of the education project as soon as possible after completion, and not to use the education project for any purpose not approved pursuant to this part, and not to discontinue operations or dispose of the education project without the prior approval of the authority and the department of education;

(C) Operate and maintain the project in accordance with applicable provisions of this part and rules and regulations of the department of education;

(D) Assign or pledge available local capital outlay funds; and

(E) Cause to be made an annual audit of the financial records of the LEA each fiscal year in accordance with generally accepted government auditing standards, and to furnish a copy of each such audit to the comptroller of the treasury.



§ 4-31-1103 - Assignment or pledge of local capital outlay funds as security -- Procedures.

(a) Each LGU issuing education debt, as well as any LEA for which education debt is issued, are authorized to assign or pledge for the further security of the education debt the available local capital outlay funds, whether such debt is issued pursuant to title 9, chapter 21, or title 49, chapter 3, and to assign or pledge to the authority all right and interest in such funds to be used by the authority as permitted under this part.

(b) Upon the approval of an application, the authority shall notify the commissioner of finance and administration, indicating the identity of the participating LGU and LEA and the terms of the assignment or pledge. The authority shall submit a certified copy of the debt service schedule for the education debt to the commissioner of finance and administration. The commissioner of finance and administration shall be entitled to rely on such schedule or other submitted documentation, without any further review or investigation. Notwithstanding § 49-3-101(b), the commissioner shall withhold and pay such sum from the available local capital outlay funds to the authority pursuant to any assignment or pledge.

(c) Any earnings on such funds after receipt by the authority and prior to payment on the education debt shall accrue to the benefit of the authority.

(d) The lien of any assignment or pledge pursuant to this part shall be valid and binding as of the time it is made, and as against all parties having claims of any kind in tort, contract, or otherwise against the LGU, the LEA, or the authority, regardless of whether such parties have notice of those claims. Recording of the resolution or any other instrument by which the assignment or pledge is created is not required. This part and the agreement required by § 4-31-1102 shall in all respects govern the creation, perfection, priority and enforcement of such assignment or pledge, and title 47, chapter 9 shall not govern such matters.






Part 12 - Tennessee Transportation State Infrastructure Fund Act

§ 4-31-1201 - Short title.

This part shall be known and may be cited as the "Tennessee Transportation State Infrastructure Fund Act."



§ 4-31-1202 - Part definitions.

As used in this part:

(1) "Department of transportation" means the Tennessee department of transportation and its successors;

(2) "Eligible costs" means, as applied to a qualified project to be financed with federal funds, the costs that are permitted under applicable federal laws, requirements, procedures and guidelines. As applied to all other qualified projects, "eligible costs" includes the costs of preliminary engineering, traffic and revenue studies, environmental studies, right-of-way acquisition, legal and financial services associated with the development of the qualified project, construction, construction management, facilities and other costs necessary for the qualified project. "Eligible costs" also includes project monitoring costs incurred by the department of transportation, as provided in § 4-31-1205(d);

(3) (A) "Eligible project" means:

(i) A transportation infrastructure project, including streets, highways, bridges, tunnels and any related roadway facilities;

(ii) Intelligent transportation systems;

(iii) Air transport and airport facilities;

(iv) Railways and rail facilities;

(v) Port facilities;

(vi) Mass transit systems or transit capital projects;

(vii) Parking facilities; and

(viii) Pedestrian or bicycle facilities that provide public benefits by enhancing mobility or safety, promoting economic development or increasing the quality of life and general welfare of the public;

(B) There may be included as part of any "eligible project" all improvements, including equipment, necessary to the full utilization of the project, including site preparation, roads and streets, sidewalks, water supply, outdoor lighting, belt line railroad sidings and lead tracks, bridges, causeways, terminals for railroad, automotive and air transportation, transportation facilities incidental to the project and the dredging and improving of harbors and waterways;

(C) None of the descriptive words in subdivision (3)(B) shall be construed to constitute a limitation;

(4) "Financing agreement" means any agreement entered into between the authority and a qualified borrower pertaining to a loan entered into under this part;

(5) "Fund" means the Tennessee transportation state infrastructure fund;

(6) "Government unit" means a county, incorporated town or city, metropolitan government, state agency, or instrumentality, authority or agency of government created by any one (1) or more of the listed entities or by an act of the general assembly, including combinations of two (2) or more of these entities, acting jointly to construct, own or operate a qualified project, or any other state authority, board, commission, agency or department that may construct, own or operate a qualified project;

(7) "Loan" means an obligation subject to repayment that is provided by the fund to a qualified borrower for all or part of the eligible costs of a qualified project. A loan may be disbursed in anticipation of reimbursement for or direct payment of the eligible costs of a qualified project;

(8) "Project revenues" or "revenues" mean all rates, rents, fees, assessments, charges and other receipts derived or to be derived by a qualified borrower from a qualified project or otherwise made available, including, but not limited to, tax revenues, and, as provided in the applicable financing agreement, derived from any system of which the qualified project is a part or from any other revenue producing facility under the ownership or control of the qualified borrower, including, without limitation, proceeds of grants, gifts, appropriations, investment earnings, proceeds of insurance or condemnation and proceeds from the sale or other disposition of property and from any other source as may be provided by the qualified borrower;

(9) "Qualified borrower" means any governmental unit authorized to construct, operate, or own a qualified project;

(10) "Qualified project" means an eligible project that has been recommended by the department of transportation to receive a loan from the fund to defray an eligible cost; and

(11) "Security" means that which is determined by the authority to be acceptable to secure a loan to a qualified borrower under this part and includes, but is not limited to, project revenues, ad valorem taxes, state-shared taxes, letters of credit and bond insurance.



§ 4-31-1203 - Establishment -- Accounts -- Investment of funds -- Interest and earnings.

(a) The department of finance and administration shall establish the Tennessee transportation state infrastructure fund, in the state treasury, under the control of the authority.

(b) For necessary and convenient administration of the fund, the authority shall establish accounts and subaccounts as necessary to meet any applicable federal law requirements or as necessary or desirable in order to implement this part.

(c) All federal funds shall be invested as required by applicable federal law, and all other funds shall be invested pursuant to state law.

(d) All interest and earnings of the fund shall remain a part of the fund.

(e) No part of the fund shall revert to the general fund on any June 30, but shall remain a part of the fund available for expenditure in accordance with this part.



§ 4-31-1204 - Transfer of funds from existing fund -- Capitalization of fund -- Soliciting funds -- Prohibition against commingling funds -- Entering cooperative agreements.

(a) The state treasurer shall transfer the balance from the existing fund for the Tennessee state infrastructure bank, administered by the department of transportation, on July 1, 2009, to the fund established in § 4-31-1203.

(b) The following sources may be used to capitalize the fund and for the authority to carry out its purposes:

(1) Appropriations by the general assembly;

(2) Federal funds apportioned and available to the state, as approved by the department of transportation;

(3) Contributions, donations, grants and deposits from the federal government, government units, private entities and any other source as may become available to the fund; and

(4) All payments of principal and interest on loans or pursuant to the financing agreements.

(c) In addition to the powers specified in part 1 of this chapter, the authority may request and receive funds from federal, state or other government sources or from private entities. The authority may request the department of transportation, or other state agencies or officials, as appropriate, to act on its behalf or to assist in making application for such funds. All funds received from government or private sources shall be deposited in the fund to be used in accordance with this part.

(d) The authority shall comply with all applicable federal laws and regulations prohibiting the commingling of certain federal funds deposited in the fund.

(e) The authority may enter into cooperative agreements with agencies of the federal government or other state agencies as necessary or desirable to implement this part.



§ 4-31-1205 - Recommendation of projects -- Loans -- Qualified borrowers -- Reimbursement of costs -- Loan fees.

(a) The commissioner of transportation shall review a proposed project and shall determine if it is an eligible project and, if so, whether or not to recommend the project to the authority. Preference may be given to eligible projects that have financial support in addition to any loan that may be received from the fund.

(b) Upon recommendation by the department of transportation of a qualified project, the authority has the power and is authorized to make loans to a qualified borrower; provided, that the fund has sufficient money to make the loan to pay for all or part of the eligible costs of a qualified project. The term of the loan shall not exceed the useful life of the project, as determined by the authority in consultation with the department of transportation. The authority shall require the qualified borrower to enter into a financing agreement in connection with its loan. The authority, in consultation with the department of transportation, shall determine the form and content of loan applications and financing agreements, including the term and rate or rates of interest on a financing agreement and security required. The authority shall determine the interest rate for a loan under this part in a manner consistent with interest rates established for loans under title 68, chapter 221, part 10. The terms and conditions of a loan made with federal funds shall comply with applicable federal requirements.

(c) Loans shall be made only to qualified borrowers that:

(1) In the opinion of the authority demonstrate financial capability to assure sufficient revenues to operate and maintain the eligible project for its useful life and to repay the loan;

(2) Pledge the security as required by the authority for repayment of the loan;

(3) Provide assurances that are reasonably requested by the authority and the department of transportation; and

(4) Agree to maintain financial records in accordance with governmental accounting standards and to conduct an annual audit of the project's financial records in accordance with generally accepted governmental auditing standards and with minimum standards prescribed by the comptroller of the treasury, and to file the audit with the comptroller. In the event of the failure or refusal of a qualified borrower to have the audit prepared, the comptroller may appoint an accountant or direct the department of audit to prepare the audit at the expense of the borrower.

(d) The department of transportation shall review and approve, and submit to the authority for reimbursement, such eligible costs as may be incurred by a qualified borrower for a qualified project. For this purpose, the department of transportation shall have authority to inspect the work, examine project records and employ consultants as it deems appropriate to assist in carrying out such functions. To cover the costs of performing such functions, the department of transportation may charge the costs to the qualified project as an eligible cost and receive reimbursement for the costs from the authority.

(e) The authority may assess a loan fee to cover the costs of administration of the program. The fee may be apportioned between the authority and the department of transportation.



§ 4-31-1206 - Part supplemental to other law -- Debt limit not applicable -- Adequate security -- Pledge valid and binding -- Misuse of loan.

(a) This part is in addition and supplemental to any other law providing for the financing of eligible projects of qualified borrowers and shall not be deemed to amend or repeal any other law.

(b) Qualified borrowers may enter into financing agreements under this part, notwithstanding and without regard to any limit on indebtedness provided by law. No requirements or restraints applicable to borrowing by qualified borrowers contained in any other law shall be applicable to financing agreements or to the proceedings for approval of the financing agreements entered into under this part. Qualified borrowers entering into financing agreements may perform any acts, take any action, adopt any proceedings and make and carry out any contracts or agreements with the authority as may be agreed to by the authority and any qualified borrower for the carrying out of the purposes contemplated by this part.

(c) In order to provide adequate security as may be required by the authority for a loan under this part, a qualified borrower is authorized to:

(1) Receive, apply, pledge, assign and grant security interests in project revenues and any revenues from any other revenue producing facilities from which the qualified borrower derives project revenues to secure its obligations as provided in this part;

(2) Pledge its state-shared taxes, as defined in § 4-31-102, if any;

(3) Pledge the full faith and credit and unlimited taxing power, if any, of the qualified borrower as to all taxable property of the qualified borrower to the punctual payment of the loan; and

(4) Pledge any other security determined by the authority to be acceptable to secure a loan under this part.

(d) (1) Any pledge made by the qualified borrower pursuant to this part shall be valid and binding from the time when the pledge is made, the moneys or property so pledged and thereafter received by the qualified borrower shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the qualified borrower, regardless of whether the parties have notice of the lien of the pledge.

(2) Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(e) A qualified borrower shall ensure that all loans received from the authority pursuant to this part are used in accordance with applicable federal and state law. The qualified borrower shall be liable for the repayment of the funds or damages caused in the event of any misuse of the loan received pursuant to this part.



§ 4-31-1207 - Default on amounts due.

(a) If a qualified borrower fails to collect and remit in full all amounts due to the authority on the date the amounts are due under the terms of any note or other obligation of the qualified borrower, or if the qualified borrower fails to repay funds or pay damages in the event of misuse of loans received pursuant to this part, the authority shall notify the appropriate state officials who shall withhold all or a portion of the funds of the state and all funds administered by the state and its agencies, boards and instrumentalities allotted or appropriated to the borrower, including, but not limited to, state-shared taxes and apply an amount necessary to the payment of the amount due.

(b) Nothing contained in this section mandates the withholding of funds allocated to a qualified borrower that would violate contracts to which the state is a party, the requirements of federal law imposed on the state or judgments of a court binding on the state.



§ 4-31-1208 - Annual report -- Audit.

(a) Following the close of each state fiscal year, the authority shall submit an annual report of its activities for the preceding year to the governor, the speaker of the senate and the speaker of the house of representatives and make the report available to the general assembly. The authority also shall submit an annual report to the appropriate federal agency in accordance with requirements of any federal program.

(b) The annual reports and all books of accounts and financial records of the authority shall be subject to audit annually by the comptroller of the treasury.



§ 4-31-1209 - Policies and procedures.

The authority, in consultation with the department of transportation, is authorized to adopt policies and procedures to effectuate the purposes of this part.









Chapter 32 - Institute for Labor-Management Studies [Repealed]

§ 4-32-101 - [Repealed.]

HISTORY: Acts 1978, ch. 840, § 1; T.C.A., § 4-3201; Acts 1986, ch. 844, § 8; 1987, ch. 14, § 4; 1997, ch. 193, § 1; 1999, ch. 520, § 30; repealed by Acts 2013, ch. 454, § 3, effective July 1, 2013.



§ 4-32-103 - [Repealed.]

HISTORY: Acts 1996, ch. 1067, § 1; 1997, ch. 193, § 2; 1999, ch. 520, § 31; repealed by Acts 2013, ch. 454, § 3, effective July 1, 2013.






Chapter 33 - Tennessee Economic Impact Disclosure Law of 1979

§ 4-33-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Economic Impact Disclosure Law of 1979."



§ 4-33-102 - Purpose -- Legislative intent.

(a) It is the purpose and intent of the general assembly by this enactment to require state agencies to state the direct and indirect costs of government programs to consumers and the relationship between the costs of a program and the benefits to be received from the program.

(b) The general assembly intends this chapter to supplement existing laws and regulations.

(c) Nothing in this chapter shall affect existing statutory obligations of a state agency.



§ 4-33-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agency" means every department or organization described in chapter 3 of this title; and

(2) "Agency action" includes any action by an agency or subdivision thereof that may have substantial economic impact upon any person. Substantial economic impact may occur through a related series of agency decisions that individually may not have substantial economic impact, but that cumulatively have substantial economic impact.



§ 4-33-104 - Economic impact statements.

(a) Upon written request by the commissioner or head of any agency, or by any member of the general assembly, each agency shall within a reasonable time justify a proposed action by preparing an economic impact statement using professionally accepted methodology, with quantification of data to the extent practicable, giving effect to both short-term and long-term consequences; provided, that this section shall not apply to any action of the department of transportation in which federal-aid matching funds are used.

(b) The economic impact statement shall include the following information:

(1) A description of the action proposed, the purpose of the action, the legal authority for the action and the plan for implementing the action;

(2) A determination that the action is the least-cost method for achieving the stated purpose;

(3) A comparison of the cost-benefit relation of the action to nonaction;

(4) A determination that the action represents the most efficient allocation of public and private resources;

(5) A determination of the effect of the action on competition;

(6) A determination of the effect of the action on the cost of living in the geographical area in which the action would occur;

(7) A determination of the effect of the action on employment in the geographical area in which the action would occur;

(8) The source of revenue to be used for the action; and

(9) A conclusion as to the economic impact upon all persons substantially affected by the action, including an analysis containing a description as to which persons will bear the costs of the action and which persons will benefit directly and indirectly from the action.

(c) If, during the course of an agency action, information required by the economic impact statement materially changes, the agency shall amend the statement with the correct information.



§ 4-33-106 - Exempt agency actions.

The following agency actions are exempt from this chapter:

(1) The collection and payment of social security funds, retirement funds or employee benefit funds;

(2) Participation in any federal program, if under federal law the participation would be prevented by compliance with this chapter;

(3) All emergency rules, or emergency purchases, if the governor agrees that an emergency exists and that a timely economic impact statement could not be prepared, but within a reasonable period of time after the action, an appropriate economic impact statement shall be prepared;

(4) All legislative actions;

(5) All purchases by any state agency that have a fair market value or monetary value that is less than twenty-five thousand dollars ($25,000);

(6) Ministerial action by an agency that complies with applicable statutes and rules; provided, however, this exemption does not include an agency action where the contracting of services is considered or used instead of state employees;

(7) Action by a state agency that is required by law to be maintained as confidential;

(8) The preparation and sale of all bonds that are processed by the state funding board;

(9) Expenditures of money from trust funds that previously have been designed by the general assembly for a specific purpose;

(10) The prosecution of civil, criminal or administrative actions before any court or before an administrative hearing officer; and

(11) Actions involving persons in the custody of the state voluntarily or under court order.



§ 4-33-107 - Copies of economic impact statements.

In addition to any copies that may be provided to other individuals or entities, each agency that prepares an economic impact statement pursuant to this chapter shall provide a copy of such impact statement to the senate and house of representatives government operations committees.






Chapter 34 - Native American Indians

Part 1 - General Provisions [Obsolete]



Part 2 - Native American Indian Rights

§ 4-34-201 - Inclusion of "Native American Indian" as racial or ethnic origin.

(a) Notwithstanding any provision of law to the contrary, a state or local governmental entity requiring or requesting a person to divulge racial or ethnic origin on an employment form, education application, or other such document shall contain a space, box, or blank clearly designated "Native American Indian."

(b) This section may not be construed to require a governmental entity to revise the forms in the manner required by this section before exhausting its supply of forms on hand on January 1, 1995.



§ 4-34-202 - Eligibility for minority-based benefits.

Notwithstanding any other provision of law to the contrary, a Native American or an African-American is eligible to receive scholarships, grants or any other benefit afforded to minorities from the University of Tennessee system, the board of regents system, or any Tennessee school system. As used in this section, "Native American" means an individual recognized as Native American by a federally recognized tribe or a state.









Chapter 35 - State of Tennessee Audit Committee Act of 2005

§ 4-35-101 - Short title.

This chapter shall be known and may be cited as the "State of Tennessee Audit Committee Act of 2005."



§ 4-35-102 - Creation of audit committees.

(a) A state governing board, council, commission, or equivalent body that has the authority to hire and terminate its employees shall create an audit committee, subject to subsection (c).

(b) A state governing board, council, commission, or equivalent body that is responsible for the preparation of financial statements, whether included in the financial statements of other entities or free standing, shall create an audit committee, subject to subsection (c).

(c) A state governing board, council, commission, or equivalent body subject to subsections (a) and (b) may be excepted from the requirement to form an audit committee only upon the approval of the comptroller of the treasury.



§ 4-35-103 - Development of charter -- Guidelines for and review of charter -- Approval.

(a) An audit committee created pursuant to this chapter shall develop a written charter addressing the audit committee's purpose, powers, duties, and mission.

(b) The comptroller of the treasury shall establish guidelines for creation of an audit committee charter and shall review the proposed charter to determine whether the charter contains the minimum necessary requirements.

(c) The charter, and any subsequent amendments, shall be presented to the full state governing board, council, commission, or equivalent body, and the comptroller of the treasury for approval.



§ 4-35-104 - Standing committee -- Members -- Meetings.

(a) The audit committee shall be a standing committee of the state governing board, council, commission, or equivalent body.

(b) An audit committee created pursuant to this chapter shall have at a minimum three (3) members, chosen as prescribed in the audit committee charter.

(c) (1) The audit committee's charter shall provide for the frequency of and procedures relative to conducting meetings.

(2) The audit committee shall meet upon the request of the comptroller of the treasury.



§ 4-35-105 - Responsibilities of audit committee.

The responsibilities of an audit committee created pursuant to this chapter include, but are not limited to:

(1) Overseeing the financial reporting and related disclosures, especially when financial statements are issued;

(2) Evaluating management's assessment of the body's system of internal controls;

(3) Formally reiterating, on a regular basis, to the state governing board, council, commission, equivalent body, or management and staff of the agency to which the audit committee is attached, the responsibility of the state governing board, council, commission, equivalent body, or management and staff of the agency for preventing, detecting, and reporting fraud, waste, and abuse;

(4) Serving as a facilitator of any audits or investigations of the body to which the audit committee is attached, including advising auditors and investigators of any information the audit committee may receive pertinent to audit or investigative matters;

(5) Informing the comptroller of the treasury of the results of assessment and controls to reduce the risk of fraud; and

(6) Promptly notifying the comptroller of the treasury of any indications of fraud.



§ 4-35-106 - Powers and duties.

An audit committee created pursuant to this chapter shall have the power and duty to take whatever actions the audit committee deems necessary in carrying out its responsibilities in this chapter, including, but not limited to:

(1) Seeking information the audit committee requires from employees or external parties;

(2) Meeting with agency management, board, council, commission, or equivalent body members, external and internal auditors, legal counsel, or others as necessary; and

(3) Requiring internal auditors to report directly to the audit committee.



§ 4-35-107 - Establishment of confidential reporting of illegal, improper, wasteful or fraudulent activity.

(a) An audit committee created pursuant to this chapter shall establish a process by which employees, taxpayers, or other citizens may confidentially report suspected illegal, improper, wasteful, or fraudulent activity. If the information provided causes the chair of the audit committee to believe that illegal, improper, wasteful, or fraudulent activity may have occurred, then the chair of the audit committee shall report the information to the office of the comptroller of the treasury. The comptroller of the treasury shall have the power to prescribe the method of making the report by the chair of the audit committee. The detailed information received and generated pursuant to a report of suspected illegal, improper, wasteful, or fraudulent activity shall be considered audit working papers and is therefore not an open record pursuant to title 10, chapter 7.

(b) Section 8-50-116 shall apply to all state governing board, council, commission or equivalent body employees. In addition, no state governing board, council, commission or equivalent body's employees shall suffer any of the prohibited retaliatory actions specified in § 8-50-116 for reporting or cooperating with the audit committee, internal auditors, or auditors from, or approved by, the comptroller of the treasury, or for reporting any facts to the state governmental body to which the audit committee is attached. Any person who knowingly and willingly retaliates or takes adverse action of any kind against any person for reporting alleged wrongdoing pursuant to this chapter commits a Class A misdemeanor.



§ 4-35-108 - Notice of meetings -- Open meetings -- Exceptions.

(a) Except as provided in subsection (b), all meetings of an audit committee created pursuant to this chapter shall abide by the notice requirements adhered to by the state governing board, council, commission, or equivalent body to which the audit committee is attached.

(b) All meetings of an audit committee created pursuant to this chapter shall be subject to the open meetings provisions of title 8, chapter 44, except that the audit committee may hold confidential, nonpublic executive sessions to discuss:

(1) Items deemed not subject to public inspection under §§ 10-7-503 and 10-7-504, and all other matters designated as confidential or privileged under this code;

(2) Litigation;

(3) Audits or investigations;

(4) Information protected by federal law; and

(5) Matters involving information under § 4-35-107(a), where the informant has requested anonymity.

(c) No business, other than that described under subdivisions (b)(1)-(5), shall be considered during a confidential, nonpublic executive session by the audit committee.

(d) For purposes of providing notice of a confidential, nonpublic executive session, the agenda must disclose the general nature of discussion as described under subdivisions (b)(1)-(5).

(e) A meeting at which both subject matter open to the public and confidential subject matter will be discussed shall be conducted as follows:

(1) All business relating to subject matter that is public in nature shall be conducted first; and

(2) At the conclusion of the meeting relating to subject matter that is public in nature, the chair shall announce that the public portion of the meeting is adjourned and that the remainder of the meeting will concern matters that are confidential under subdivisions (b)(1)-(5). When everyone at the meeting who is not authorized to attend the confidential portion of the meeting has departed, the confidential portion of the meeting shall commence.

(f) This chapter is not intended to prevent the full state governing board, commission, council, or equivalent body from going into confidential, nonpublic executive session for the purpose of further discussing those matters as described under subdivisions (b)(1)-(5). All portions of meetings of the full state governing board, commission, council, or equivalent body, where matters described under subdivisions (b)(1)-(5) will be discussed, shall be exempt from title 8, chapter 44; provided, that the full state governing board, commission, council or equivalent body shall abide by the notice requirements of subsections (c)-(e).






Chapter 36 - Racing Control Act of 1987

Part 1 - General Provisions

§ 4-36-101 - Short title.

This chapter shall be known and may be cited as the "Racing Control Act of 1987."



§ 4-36-102 - Legislative intent.

It is the intention and policy of the general assembly to encourage legitimate occupations, and legitimate sporting events with pari-mutuel wagering in this state in a manner consistent with the health, safety and welfare of the people. To further this policy, the intent of this chapter is to vest the Tennessee racing commission with plenary power to control and regulate racing in Tennessee, with full recognition of the statement that racing is a privilege and is not a right. In keeping with this policy, the racing commission shall maintain racing events with the appearance and the fact of complete honesty and the highest integrity.



§ 4-36-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Association" means, as the context requires, any person applying to the Tennessee state racing commission for a license to conduct a race meeting or any person licensed by the commission to engage in the conduct of a race meeting;

(2) "Breakage" means the odd cents by which the amount payable on each dollar wagered exceeds a multiple of ten cents (10cent(s));

(3) "Commission" means the Tennessee state racing commission, created by § 4-36-201 [obsolete];

(4) "Dark day" means a day on which the association does not conduct live racing on its track surface;

(5) "Enclosure" means the real property and appurtenances and improvements to real property that are contiguous or adjacent to the association's racing surface and are owned, leased or otherwise possessed by the association for purposes related to its conduct of pari-mutuel wagering;

(6) "Fair" means a county, district or division fair, as defined in § 43-21-104, that qualifies for state aid grants under § 43-21-102;

(7) "Horse" means any type of horse, including, but not limited to, Appaloosa, Arabian, Standardbred, Quarter Horse or Thoroughbred;

(8) "Host facility" means the racetrack at which the race is run or the facility that is designated as the host facility if the race is run in a jurisdiction that is not participating in the interstate combined wagering pool;

(9) "Host jurisdiction" means the jurisdiction in which the host facility is located;

(10) "Interstate combined wagering pool" means a pari-mutuel pool established in one (1) jurisdiction that is combined with comparable pari-mutuel pools from one (1) or more other jurisdictions for the purpose of establishing payoff prices in the various participating jurisdictions;

(11) "Jurisdiction" means that governmental entity that regulates pari-mutuel wagering at the national, state, or local level in the United States, its territories or possessions, or in any other country;

(12) "Live race" means a horse race that is actually run on an association's track;

(13) "Municipality" means any incorporated municipality having a population greater than one hundred thousand (100,000), according to the 1980 federal census or any subsequent federal census;

(14) "Person" means any individual, association, partnership, joint venture, corporation, governmental entity or instrumentality thereof, or any other organization or entity;

(15) "Premises" means any real property and the appurtenances and improvements to real property that are owned, leased or otherwise possessed by the association for purposes related to its conduct of pari-mutuel wagering;

(16) "Public employee" means any individual who receives compensation from the state or any political subdivision thereof or any public governmental authority or corporation established for the performance of public functions;

(17) "Public official" means an elected or appointed person in the executive, legislative or judicial branch of the state or any political subdivision thereof;

(18) "Race meeting" means the whole period of time, whether consecutive dates or otherwise, for which an association has been granted a license by the commission;

(19) "Satellite teletheater" or "satellite simulcast teletheater" means a facility, operated by an association that has been granted a race meeting license, at a location separate from the enclosure for the purpose of displaying and accepting wagers on simulcast races. A satellite teletheater shall have amenities similar in quality to the association's grandstand and clubhouse facilities;

(20) "Simulcast race" means, according to the context, either the broadcast from an association of a live race, simultaneously with its running, or the receipt by an association of a broadcast of a race conducted at a track in the United States, simultaneously with its running; and

(21) "Take-out" means that portion of a wager that is deducted from or not included in the pari-mutuel pool, and that is distributed to persons other than those placing wagers.



§ 4-36-104 - Costs in implementing and administering chapter.

(a) It is the intention of this chapter that all costs incurred by the state in implementing and administering this chapter be paid out of the revenue received from the taxes imposed in this chapter.

(b) The commissioner of finance and administration shall identify all costs incurred by the state to implement and administer this chapter.

(c) All moneys to be received into the special agency account known as the "racing development fund" shall be used first to defray costs incurred by the state.



§ 4-36-105 - Racing development fund.

(a) There is hereby established within the general fund a special agency account to be known as the "racing development fund," referred to as the "fund" in this section. The fund shall be composed of breakage proceeds received by the state under § 4-36-306(d), the uncashed ticket proceeds received by the state under § 4-36-306(e), registration fees collected by the commission under § 4-36-304, and the fund allocation established in § 4-36-306(a).

(b) Any unencumbered funds and any unexpended balance of this fund remaining at the end of the fiscal year shall not revert to the general fund, but shall be carried forward until expended in accordance with this chapter.

(c) Interest accruing on investments and deposits of the fund shall be returned to the fund and remain a part of the fund.

(d) The fund shall be managed on a revolving no-quarter basis.

(e) An advisory committee composed of one (1) breeder, one (1) member of the commission, and one (1) member who shall be a representative of a licensed association shall be selected by the full commission for terms established by the commission, and shall offer recommendations to the commission concerning the administration of the fund for supplemental programs and purses.

(f) After defraying the state costs in implementing and administering this chapter, as provided in § 4-36-104, the commission shall use the fund to promote, enhance, improve and encourage the development of the breeding industry in Tennessee by providing supplemental programs and purses for designated stakes, handicap, allowance and non-claiming maiden races at licensed race meetings in Tennessee. The awarding and payment of a supplemental purse shall be conditioned on the winning, placing or showing in such races by Tennessee bred horses. Any supplemental purse provided for a designated race shall be apportioned among the winning, placing and showing horses in the same proportion as the stake or purse is provided for the race by the association.

(g) The commission shall control expenditures made from the fund. The commission shall consult with various breeders' associations in allocating the proceeds from the fund. The commission shall promulgate rules and regulations to effectuate this subsection (g), and shall administer the program in a manner best designed to promote and aid the development of the horse breeding industry in Tennessee, to upgrade the quality of racing in Tennessee, and to improve the quality of horses bred in Tennessee.






Part 2 - Tennessee State Racing Commission [Obsolete]



Part 3 - Race Meetings

§ 4-36-301 - Plenary power and jurisdiction of commission.

The commission is vested with plenary power and jurisdiction over race meetings, and over all persons and things having to do with the operation of such meetings.



§ 4-36-302 - Powers and duties of commission -- Time and place of race meetings -- Applications.

The commission shall carry out this chapter, including the following specific duties:

(1) (A) The commission shall decide when and where certain recognized forms of race meetings may be conducted in this state. The commission shall take the following factors into consideration in its determination:

(i) The public interest;

(ii) A professional analysis of the wagering markets within Tennessee and adjacent states;

(iii) The ability of the city or county in which the proposed track is located to provide public services to the facility and surrounding areas, including, but not limited to: fire protection, law enforcement, roadways, water and waste water facilities, zoning, subdivision and building regulations and other public services as may be required by the track or the anticipated growth in the surrounding areas;

(iv) The proximity of the proposed track to any central business district and the effect of the track on other local tourist attractions;

(v) Community support for the proposed track or satellite teletheater location, or both, proposed by the applicant. To measure accurately this support, the commission shall hold at least one (1) public hearing in the area of the proposed track or satellite teletheater location, or both, to receive comments and testimony. Before conducting such public hearing, the commission shall publicize the meeting in a newspaper of general circulation in a notice of no less than five inches (5'') in width and five inches (5'') in length for three (3) consecutive weeks prior to the meeting, with the final notice under this subdivision (1)(A)(v) to be no less than four (4) days or greater than seven (7) days prior to the meeting. The applicant shall reimburse the commission for any cost incurred as a result of conducting such public hearing; and

(vi) Such other conditions as the commission believes to be pertinent to the licensing of an association to conduct a race meeting in conformity with the intent and policy of this chapter and the commission;

(B) The commission shall also consider, in determining whether to approve a proposed track location, reasons opposing or favoring the proposed location as may be presented to the commission by the governing body of any city or county;

(C) Except for associations that are fairs, the commission shall not grant more than one (1) license to conduct racing in each grand division, as defined in chapter 1, part 2 of this title;

(2) The commission shall require an application of each applicant desiring to operate a race meeting. An application to conduct a race meeting shall include, but not be limited to, the following:

(A) Ownership.

(i) Name of applicant and form of business organization;

(ii) The following information -- if a parent corporation is involved, the same information should be given for both corporations:

(a) Year of organization;

(b) State where organized;

(c) Copy of bylaws;

(d) Classes of capital stock authorized;

(e) Amount of stock authorized;

(f) Amount of stock outstanding not less than fifteen (15) days prior to the filing of the application;

(g) Name and address of each person who owns, of record or beneficially, one (1) or more shares of any class of capital stock;

(h) Terms of voting trust in which any capital stock may be held, if any, and the name, address, class of stock and number of shares of stock held in voting trust;

(i) Terms of any proxy by which any capital stock is held, the holder of the proxy and name, address, class of stock, and number of shares of stock for all stock held by proxy;

(j) Whether five percent (5%) or more of applicant's assets or five percent (5%) or more of any principal stockholder's stock is encumbered by long-term debt. Names and addresses of persons holding security interests or promissory notes from the applicant and stockholders, where stock is pledged as security, and the terms of agreements creating the security interests;

(k) Dividend rights, voting rights, liquidation rights, preemptive rights, conversion rights, and redemption provisions;

(l) If applicant was organized as a corporation within the past five (5) years, the following information: names of promoters, nature and amount of anything of value received or to be received by each promoter directly or indirectly from the applicant; and nature and amount of any assets, services or other consideration received or to be received by the applicant;

(1) Names of all directors and officers and all persons chosen to become directors or officers;

(2) All positions and offices with applicant held by each person named and principal occupation during past five (5) years of each person named; and

(n) All parents of the corporation, if applicable, showing basis of control, percentage of voting securities owned by the parent, percentage of voting securities owned, or other basis of control by the parent;

(iii) Financial information. (a) Financial statements audited and certified by independent certified public accountants for each of the last three (3) fiscal years or for the period of organization if less than three (3) years; and

(b) Any loan, including the borrower's name, the amount of loan and the collateral, if any, held by the applicant that is greater than one percent (1%) of the applicant's net income;

(iv) Any pending legal proceeding to which the applicant or subsidiary or parent is a party or to which any of its property is a party. This information, if applicable, shall include the name of the court or agency in which a proceeding is pending, the date instituted and the principal parties;

(v) Any ownership interest held by a director, officer, policy-making manager, or principal stockholder in any entity previously licensed by another racing commission;

(vi) The approximate amount of any material interest, direct or indirect, of any officer, director or principal stockholder of the applicant or any associate of any officer, director or principal stockholder of the applicant, in any material transaction during the last three (3) years to which the applicant was, or is to be, a party;

(vii) Principal purposes for which the net income received by applicant is intended to be used and an approximate percentage of the amount intended for each purpose;

(viii) Any contract the applicant has entered into within one (1) year of the date of application and any executory contract in which consideration exceeds one percent (1%) of the applicant's net income; and

(ix) Direct remuneration paid by the applicant or a subsidiary, if any, during the most recently concluded fiscal year to:

(a) Each director of the applicant;

(b) Each officer of the applicant; and

(c) Any other person whose direct remuneration was more than ten thousand dollars ($10,000).

(B) Racing operations. (i) Location. (a) County and, if applicable, municipality wherein the track will be located;

(b) Actual legal description of site, names and addresses of all persons who are titleholders to real property and names and addresses of all persons holding mortgages or security interests in the property;

(c) Transportation facilities serving the area; number of miles from nearest population center;

(d) Climatic conditions during proposed racing season;

(e) Population of local areas and growth trends;

(f) Principal sources of local income where track would be located;

(g) The effect of competition with other tracks in and out of state and with other sports or recreational activities of the area and effect of competition on availability of racing stock and track personnel; and

(h) The total economic impact of the facility on the community and the facility's relationship with other tourist attractions.

(ii) Physical plant. (a) Exact dimensions of any track;

(b) Grandstand size and type of construction, including a copy of an architect's plans with details of proposed construction;

(c) Security and safety measures to be taken for safety of public and license holders;

(d) Fire protection and law enforcement;

(e) Parking facilities and capacity;

(f) Number and type of stables, including capacity and fire prevention facilities;

(g) Facilities for owners of animals and other racing personnel;

(h) Arrangements for food and drink concessions. Providers of concessions, if operating as a lessee, shall provide the same ownership and financial records as an applicant;

(i) Racing dates requested;

(j) Kind of race conducted;

(k) Pari-mutuel operation and terms of ticket sales; and

(l) Financing arrangements for the construction of the track. Such arrangements may include the issuance of bonds by a county or a municipality; provided, that any issuance of bonds by a county or a municipality may not include the issuance of general obligation bonds or a pledge of the credit of the county or municipality.

(iii) Association membership. (a) Proof of membership or application therefor in the Thoroughbred Racing Association (TRA), if the applicant proposes to conduct thoroughbred racing; or

(b) Proof of membership or application therefor in the United States Trotting Association (USTA), if the applicant proposes to conduct standardbred racing;

(C) Bond. A cash bond in an amount to be established by rule of the commission. The bond shall guarantee the applicant's performance, if issued a license;

(3) The commission shall request the assistance of the Tennessee bureau of investigation in performing background investigations on any applicant;

(4) The commission shall appoint three (3) stewards to serve each day of any race meeting at the track of a licensed racing association. Two (2) of the stewards shall be nominated by the association, but shall be subject to approval and appointment by the commission. The remaining steward shall be appointed by the commission. The commission shall be required to show just cause for not appointing a person nominated by an association to be a steward. All stewards shall be paid equally by the commission;

(5) The commission shall promulgate a set of rules and regulations for the holding, conducting and operating of all race meetings conducted in this state, as long as such rules and regulations are uniform in their application and effect;

(A) The commission shall cause this set of rules and regulations to be published and distributed to each association and every licensee under this chapter;

(B) The published set of rules and regulations shall contain:

(i) The racing law;

(ii) A complete set of definitions;

(iii) Table of contents and an index; and

(iv) Rules, regulations and conditions applying to each racing official, licensee and other persons and things that the commission believes to be pertinent to the accomplishment of this chapter;

(C) Such rules, regulations and conditions shall be consistent with this chapter and provide for and deal with, by way of illustration and without limitation, the following:

(i) Racing terms and definitions;

(ii) General rules of racing;

(iii) Authorized agents;

(iv) Claiming of race horses;

(v) Clerk of scales;

(vi) Racing colors;

(vii) Corrupt and fraudulent practices;

(viii) Daily double;

(ix) Dead heats;

(x) Declarations and scratches;

(xi) Drivers;

(xii) Engagements and transfers;

(xiii) Entries in races;

(xiv) Equipment and equipment changes;

(xv) Fines and suspensions;

(xvi) Handicapper;

(xvii) Jockeys;

(xviii) Jockey apprentices;

(xix) Jockey room custodians;

(xx) Licenses;

(xxi) Licensee's duties and obligations;

(xxii) Concessionaires and caterers;

(xxiii) Objections;

(xxiv) Owners and breeders;

(xxv) Paddock judges;

(xxvi) Paddock to post;

(xxvii) Pari-mutuel departments at tracks;

(xxviii) Pari-mutuel betting and types thereof;

(xxix) Partnerships;

(xxx) Patrol judges;

(xxxi) Placing judges;

(xxxii) Post positions;

(xxxiii) Post to finish;

(xxxiv) Postponements and cancellations of race days;

(xxxv) Races: Thoroughbred, Standardbred, Quarter Horse, Appaloosa, Arabian, others;

(xxxvi) Racing officials;

(xxxvii) Racing secretary;

(xxxviii) Refunds;

(xxxix) Stable names;

(xl) Official starter;

(xli) Stewards;

(xlii) Timers;

(xliii) Trainers;

(xliv) Vendors;

(xlv) Veterinarians;

(xlvi) Walking over;

(xlvii) Weights, scales of;

(xlviii) Weighing in, and weighing out;

(xlix) Weight penalties and allowances;

(l) Winnings, purses, prizes, etc.;

(li) Conduct detrimental to the best interests of racing;

(lii) Qualifications, terms and conditions of licensing;

(liii) Multiple wagering;

(liv) Jockeys' and drivers' agents; and

(lv) Medications and chemical testing;

(D) The commission shall cause this set of rules and regulations to be published and distributed to each association and licensee, which shall become familiar with the rules, regulations and conditions contained therein. Failure to abide by such rules, regulations and conditions shall result in the suspension or revocation of that person's license to act in any capacity in racing in this state;

(6) The commission may delegate to the stewards and judges such powers and duties as are necessary to fully carry out and effectuate the purposes of this chapter;

(7) The commission may visit and investigate the offices, tracks or places of business of any association, and place therein expert accountants and such other personnel as it deems necessary for the purposes of ascertaining compliance with the rules and regulations of the commission;

(8) The commission shall collect the fees payable for a permit or license issued by it, and shall supervise the pari-mutuel departments at all tracks in this state;

(9) The commission shall employ a chemist or contract with either a duly qualified chemical laboratory or university to determine by chemical testing and analysis of saliva, urine, blood or other excretions of body fluids, whether or not any prohibited substances have been introduced that would affect the outcome of any race, or whether or not any action has been taken or any substance or drug has been introduced that may interfere with the testing procedure. Procedures therefor and any action taken on positive reports shall be in conformity with the standards of the Association of Racing Commissioners International (ARCI), the Association of Official Racing Chemists (AORC) or such other procedures or standards as the commission may require. The commission may collect from each race meeting licensee an amount not to exceed such licensee's pro rata share of the costs associated with conducting such procedures; provided, that when chemical testing and analysis is requested by the owner or trainer of a horse, the owner or trainer shall reimburse the commission for the cost of the testing procedure;

(10) The commission shall appoint a supervisor of mutuels, security personnel and as many other employees as may be necessary for the enforcement of the laws of this state and the rules and regulations of the commission;

(A) The supervisor of mutuels shall supervise the wagering and the pari-mutuel departments of all race meetings and shall enter into no other employment involving racing or pari-mutuel wagering either within or without this state during those periods of time that the supervisor of mutuels is serving in such capacity at a race meeting;

(B) The security personnel appointed by the commission shall assist in keeping the peace at all race meetings, shall enforce all laws of the state relating to racing and all rules and regulations of the commission, and perform such duties as the commission may prescribe. In such capacity, these security personnel shall have the authority of law enforcement officers; the jurisdiction of such officers is statewide;

(11) The commission shall establish a security division charged with the responsibility for such investigative matters relating to the proper conduct of racing and pari-mutuel wagering including, but not limited to, the following:

(A) Barring undesirables from the premises of any race meeting;

(B) Undercover investigations;

(C) (i) Fingerprinting of each person applying to the commission for a license, as a prerequisite for licensure. The commission shall submit such fingerprints to the federal bureau of investigation and to the Tennessee bureau of investigation for the purpose of determining whether the fingerprinted applicant has any recorded arrests or convictions;

(ii) Instead of being fingerprinted by the commission's security division, the commission may allow an applicant for licensure to submit the applicant's fingerprints to the Association of Racing Commissioners International (ARCI) in accordance with the procedures established pursuant to the federal Pari-mutuel Licensing Simplification Act of 1988, compiled in 28 U.S.C. § 534 note, when the results of such submittal will be acceptable for the commission's licensing purposes. The commission may require that each such applicant also submit a fingerprint card to the commission;

(iii) The commission may by rule establish the frequency of submission of fingerprints by applicants and a fee for the background checks enabled by the submission of fingerprints;

(D) Production and distribution of photographed identification cards to each racing official and licensee of the commission; and

(E) The security division shall be assisted in this capacity by the Thoroughbred Racing Protective Bureau (TRPB), the Tennessee bureau of investigation, or local law enforcement officers;

(12) The commission may grant, refuse, suspend or revoke licenses issued pursuant to this chapter in conformance with the regulations governing such procedure as provided in this chapter;

(13) The commission shall require of each applicant for a license to conduct a race meeting, an application statement under oath that the information supplied therein is true and not misleading. Failure to do so shall result in the delay, refusal, suspension or revocation of a license to conduct a race meeting in this state;

(14) The commission shall publicly state its reasons for refusing, suspending or revoking a license granted by it, and such reasons shall be included in the minute book of the commission, and such book shall be open to public inspection during all regular office hours of the commission;

(15) The commission shall make rules governing, restricting or regulating bids on leases;

(16) The commission shall approve all proposed additions, extensions, improvements or original construction of buildings, stables or tracks upon property owned or leased by a licensee if such extension, addition, improvement or original construction is related to the conduct of a race meeting in this state;

(17) The commission shall completely supervise and control the pari-mutuel machines and equipment at all race meetings conducted in this state; and

(18) The commission may perform such other duties and functions as the commission deems necessary and desirable to ensure the honest and efficient conduct of racing in this state.



§ 4-36-303 - Pari-mutuel wagering races.

(a) The commission may prescribe rules and regulations under which a live race may be run or a simulcast race may be presented at a recognized race meeting in this state upon which results the pari-mutuel style of wagering is solely permitted.

(b) (1) Only those persons licensed by the commission to conduct race meetings in this state may conduct pari-mutuel wagering, and such wagering shall be conducted only on the association's premises, notwithstanding any other statutes of this state to the contrary.

(2) Any association, except a fair, that requests approval for at least thirty-four (34) live racing days may also request approval to conduct simulcast wagering on dark days at the enclosure or simulcast wagering at a satellite teletheater, or both.

(3) An association that makes application for an initial race meeting license may request approval to conduct simulcast wagering on its premises that are within the same local governmental boundaries as its enclosure prior to the initial commencement of live racing at such enclosure. Such approval, however, shall not be given by the commission prior to the grant of a race meeting license. Such simulcast wagering shall be considered to be conducted at the enclosure.

(c) (1) Notwithstanding any other statutes of this state to the contrary, interstate combined pool wagering may be permitted on simulcast races, and the commission is authorized to enter into agreements with other racing commissions or boards and their respective states or jurisdictions to effect such combined pool wagering.

(2) Interstate simulcasts shall be in compliance with the Interstate Horseracing Act, 15 U.S.C. § 3001 et seq.

(3) With the approval of the commission, whenever an association participates in an interstate combined wagering pool, the association may adopt the take-out of the host jurisdiction or facility. Of the simulcast handle, the state of Tennessee shall receive one percent (1%) of the first six hundred thousand dollars ($600,000) and two percent (2%) of the amount over six hundred thousand dollars ($600,000) for distribution by the department of revenue in accordance with § 4-36-306(b)(3) and (4), and shall receive one-half percent (0.5%) of the handle for deposit into the racing development fund established in § 4-36-105.

(4) The commission may permit an association to use one (1) or more of its races for interstate combined wagering pools at locations outside this state, and may allow pari-mutuel pools in other states or jurisdictions to be combined with pari-mutuel pools in this state for the purpose of establishing interstate combined wagering pools.

(5) The participation by an association in an interstate combined wagering pool shall not cause that association to be considered to be doing business in any jurisdiction other than the jurisdiction in which the association is physically located.

(6) Tennessee pari-mutuel taxes or retainage (the "take-out") may not be imposed on any amounts wagered in an interstate combined wagering pool other than on amounts wagered in this state.

(7) Breakage for interstate combined wagering pools shall be calculated in accordance with the statutes or rules of the host jurisdiction and shall be distributed among the participating jurisdictions in a manner agreed to by the jurisdictions.

(8) The commission may approve types of wagering, distribution of winnings, and rules of racing for simulcast races and interstate combined pool wagering that are different from those that normally apply in Tennessee.

(d) Any association conducting a race meeting under this chapter may provide a place or places in the race meeting enclosure at which such an association may conduct, under the supervision of the commission, the pari-mutuel system of wagering by patrons on the results of races, either live or simulcast, within the terms of this chapter.

(e) A place provided in conformity with this section shall be equipped with automatic ticket-issuing and vending machines with totalisating machine equipment capable of accurate and speedy determination of the amount of money in each wagering pool and on each entry and the amount or award owing to winning patrons and displaying same to patrons. Such machines shall be equipped with automatic or hand-operated machinery suitable for displaying on the totalisator board, located in the infield portion of the track within easy viewing distance of the patrons, the total amount of sales on each and every live or simulcast race and the amount of award to winning patrons.



§ 4-36-304 - Valid license required -- Fees.

(a) No association shall conduct a race meeting without a valid license issued under this chapter authorizing the holding of such meeting.

(b) The license fee to be paid by an association to hold a race meeting shall be for an association that:

(1) Has not previously held a race meeting license issued by the commission:

(A) Ten thousand dollars ($10,000), to accompany the application;

(B) Twenty-five thousand dollars ($25,000), which shall also accompany the application, to defray the costs of background investigations required under § 4-36-302(3). The commission shall refund to the applicant any unexpended balance of the investigation fee after the conclusion of the investigation and the payment of all expenses incident thereto; and

(C) An amount not to exceed one thousand dollars ($1,000) for each racing day. The commission may establish a fee amount based on simulcast racing days and a separate fee amount based on live racing days;

(2) Held a race meeting license, issued by the commission, for the year preceding the race meeting dates applied for:

(A) One thousand dollars ($1,000), to accompany the application; and

(B) An amount not to exceed one thousand dollars ($1,000) for each racing day. The commission may establish a fee amount based on simulcast racing days and a separate fee amount based on live racing days.

(c) Other occupational license fees shall be established by rule by the commission, but no single fee shall exceed one thousand dollars ($1,000) a year.

(d) The commission shall establish by rule a schedule of registration fees to be paid by those owners and breeders desiring to become eligible to receive supplemental purses that are conditioned on the winning, placing or showing by Tennessee bred horses in designated races at an association's track, as authorized under § 4-36-105(f).



§ 4-36-305 - Admissions tax -- Record of admission tickets and attendance.

(a) Each association shall pay to the commission an admissions tax of fifteen cents (15cent(s)) for each person entering the grounds of the association upon a ticket of admission.

(b) Accurate records and books shall at all times be kept and maintained by the association showing the admission tickets issued and used on each racing day and the attendance at each race meeting.



§ 4-36-306 - Amount of money retained by associations -- Taxes -- Breakage -- Outstanding tickets -- Racing development fund.

(a) Each association may retain, subject to the payment of privilege taxes and the purses, an amount not to exceed seventeen percent (17%) of all money wagered, plus an additional amount equal to three and one-half percent (31/2%) of the amount wagered on multiple wagering that involves a single wagering interest on two (2) horses, plus an additional amount equal to eight percent (8%) of the amount wagered on a multiple wagering that involves a single wagering interest on three (3) or more horses. In addition, each association shall retain one half of one percent (0.5%) of all money wagered, which shall be forwarded to the department of revenue for allocation to the racing development fund established in § 4-36-105.

(b) (1) Each association conducting a race meeting under this chapter shall pay to the department within forty-eight (48) hours after the close of a racing day, a tax in the amount established by the following table:

(A) Up to and including the first six hundred thousand dollars ($600,000) of daily pari-mutuel handle ..................... 1%

(B) Over six hundred thousand dollars ($600,000) ..................... 2%

(2) If an association conducts more than one (1) program on any day, each program shall be considered a separate racing day for the purpose of calculating the tax due. The tax shall be applied separately to the pari-mutuel handles at each track or simulcast teletheater, or both. The association shall indicate to the department the amount of tax paid for each track and/or simulcast teletheater and the name of the municipality or county (if outside the corporate boundaries of a municipality) wherein the track and/or simulcast teletheater is located.

(3) (A) The department shall pay thirty percent (30%) of the tax paid by a track under this subsection (b) to the director of finance or other appropriate financial officer of the municipality wherein such track is located. If a track is not located within the corporate boundaries of a municipality, the department shall pay thirty percent (30%) of the tax paid by such track under this subsection (b) to the director of finance or other appropriate financial officer of the county wherein such track is located. If a track is located in any county having a metropolitan form of government, the department shall pay thirty percent (30%) of the tax paid by such track under this subsection (b) to the director of finance of the metropolitan government. The proceeds designated by this subdivision (b)(3)(A) for a local government shall be earmarked for law enforcement, rehabilitation referral services or programs for problem and compulsive gamblers, and education programs. If the commission determines that a proposed track will increase expenditures in a city or county other than the city or county in which the track is located, the commission shall have the power to require that a portion of the tax proceeds allocated in this subsection (b) shall be paid by the department to such city or county.

(B) The department shall pay thirty percent (30%) of the tax paid by a satellite teletheater under this subsection (b) to the director of finance or other appropriate financial officer of the municipality wherein such satellite teletheater is located. If a satellite teletheater is not located within the corporate boundaries of a municipality, the department shall pay thirty percent (30%) of the tax paid by a satellite teletheater under this subsection (b) to the director of finance or other appropriate financial officer of the county wherein such satellite teletheater is located. If a satellite teletheater is located in any county having a metropolitan form of government, the department shall pay thirty percent (30%) of the tax paid by a satellite teletheater under this subsection (b) to the director of finance of the metropolitan government. The proceeds designated by this subdivision (b)(3)(B) for a local government shall be earmarked for law enforcement, rehabilitation referral services or programs for problem and compulsive gamblers and education programs. If the commission determines that a proposed satellite teletheater will increase expenditures in a city or county other than the city or county in which the satellite teletheater is located, the commission shall have the power to require that a portion of the tax proceeds allocated in this subsection (b) shall be paid by the department to such city or county.

(4) The remaining seventy percent (70%) shall be allocated to local governments as follows:

(A) Thirty-three percent (33%) of the amount available shall be paid to counties in accordance with the percentage that the population of each county bears to the total state population;

(B) Thirty-three percent (33%) of the amount available shall be paid to counties in accordance with the percentage that the total acreage of each county bears to the total acreage of the state; and

(C) Thirty-four percent (34%) of the amount available shall be paid to incorporated municipalities in accordance with the percentage that the population of each incorporated municipality bears to the population of all incorporated municipalities; provided, that the local governmental entity receiving the tax proceeds under subdivision (b)(3) shall not participate in the distribution under this subdivision (b)(4).

(c) No other organization license fee, privilege tax, excise tax or racing fee, except as provided in this chapter, shall be assessed or collected from any association by the state or any unit of local government; and, notwithstanding § 67-4-712(c) or any other section to the contrary, the transfer of ownership of a horse by means of a claiming race shall not be subject to taxation.

(d) Breakage shall at all times be computed on a basis not to exceed ten cents (10cent(s)) on the dollar. An association is entitled to retain thirty-three percent (33%) of the total amount of breakage each day. Thirty-three percent (33%) shall be remitted to the department, which shall pay the money into the racing development fund established in § 4-36-105. The remaining thirty-four percent (34%) shall be remitted to the department, which shall pay the money equally to each of the major zoological institutions in this state that contains a zoological garden and collection of living animals and provides for their care and housing for public exhibition and that is owned, operated or leased by a municipal or county government.

(e) (1) Funds for payment of outstanding pari-mutuel tickets shall be held by the association in an interest-bearing special escrow account for one (1) year from the date of issuance.

(A) The interest earned shall be apportioned and paid out as set out for the principal in this subsection (e).

(B) Within the special escrow account, the commingling of funds from outstanding pari-mutuel tickets and any interest earned thereon with funds from other sources is prohibited.

(2) At the end of one (1) year, thirty-three percent (33%) of the funds shall become the property of the association.

(3) Thirty-three percent (33%) shall be remitted to the department, which shall pay the money into the racing development fund established in § 4-36-105.

(4) The remaining thirty-four percent (34%) shall be remitted to the department, which shall pay the money equally to each of the major zoological institutions in this state that contains a zoological garden and collection of living animals and provides for their care and housing for public exhibition and that is owned, operated or leased by a municipal or county government.

(f) If, after one (1) year, a pari-mutuel ticket is presented to the association for payment, the association shall pay the same and may charge the amount thereof against unpaid money similarly accumulated on account of pari-mutuel tickets not presented for payment.



§ 4-36-307 - Residence of association employees.

(a) At least eighty percent (80%) of the individuals employed by an association at any race meeting must be citizens and residents of Tennessee and have been such citizens and residents for at least one (1) year.

(b) For the purpose of this section, citizens and residents of this state shall be construed to mean individuals who maintain a permanent place of residence in this state and who have been bona fide residents and citizens of this state for a period of one (1) year immediately prior to the filing of their applications for employment.

(c) This section shall not apply to trainers, jockeys, groomsmen, individuals engaged in the construction of a racetrack, in the equipping of same, or to officials designated by the commission or officials designated by the executive officials of an association.



§ 4-36-308 - Restrictions on wagering by certain persons.

(a) No employee of an association, licensed to conduct a race meeting, shall place wagers upon races on that meeting.

(b) No deputies, officers, representatives, employees or counsel of the commission shall wager upon the outcome of any race conducted at a track at which pari-mutuel wagering is conducted by any association within this state.

(c) No employee or official connected with the pari-mutuel department at any race meeting may place a wager on the outcome of any race conducted in this state.



§ 4-36-309 - Exclusion or ejection of persons.

(a) The commission may, by rule and through the actions of its own security division, exclude or eject from the licensed premises any known bookmaker, tout, person who has been convicted in violation of any provision of this section or of any law prohibiting bookmaking or any other illegal act relating to the racing of horses, or any other person whose presence on the premises would, in the opinion of the duly authorized security division, not be conducive to the best interests of the public or the sport of racing. No such rule shall provide for the exclusion or ejection of a person on the grounds of race, color, creed, national origin or sex.

(b) Any person who, pursuant to a rule of the commission, is excluded or ejected from any racetrack where racing is authorized and licensed in this state, may apply to the commission for a hearing on the question of whether the rule is applicable to such person.

(c) Any person who is excluded or ejected from the premises of an association, pursuant to a rule or rules promulgated by the commission, commits a misdemeanor if such person thereafter enters the premises of any licensed track in this state without first having obtained a determination from the commission that the rule pursuant to which such person was excluded or ejected should not apply.



§ 4-36-310 - Minimum age for wagering.

No person under eighteen (18) years of age shall be permitted to wager at any race meeting.



§ 4-36-311 - Fairs.

Notwithstanding any other provisions of this part to the contrary, the commission may establish by rule, separate provisions regarding the conduct of live racing and simulcasts by fairs. Such provisions shall include, but not be limited to, content of race meeting license applications, qualifications for licensure, criteria for consideration of a license application, fees and bonds, association duties and obligations, length of race meetings, wagering at the enclosure and/or satellite simulcast teletheaters, and commission personnel.






Part 4 - Local Option

§ 4-36-401 - Local referendum on pari-mutuel wagering.

(a) Upon enactment, a county or municipal legislative body may by resolution or ordinance call a referendum on whether racing with pari-mutuel wagering shall be permitted in that county or municipality. Upon approval by the county or municipal legislative body, the county election commission shall call a referendum at the next regularly scheduled county-wide or municipality-wide general election on the question of whether horse racing with pari-mutuel wagering shall be permitted in that county or municipality. The question to be placed on the ballot shall read as follows:

Shall (here insert name of county or municipality) permit pari-mutuel wagering on horse racing?

FOR _____ AGAINST _____

(b) (1) As an alternative to a county or municipality by resolution or ordinance calling a referendum, a petition signed by the residents of a county or municipality, as the case may be, equal to or exceeding a number amounting to ten percent (10%) of the votes cast for sheriff at the last preceding August general election shall require the county election commission to place the question stated in subsection (a) on the ballot at the next regularly scheduled election. No referendum under this chapter may be placed on the same ballot or conducted on the same day of a primary election. Such petition shall be addressed to the county election commission of such county, or county in which such municipality is located, and shall read, except for such address, substantially as follows:

"We, registered voters of (here insert name of county or municipality, as the case may be), hereby request the holding of a referendum on the question of whether horse racing with pari-mutuel wagering shall be permitted."

(2) Such petition may be in two (2) or more parts.

(c) (1) If a county or municipality, except as provided in subdivision (c)(2), conducts a referendum under this section and the number of qualified votes cast negative to the racing proposition exceeds sixty percent (60%) of the total number of votes cast in the election, no further racing proposition shall be placed on the ballot in that locality for a period of ten (10) years from the date of the previous election.

(2) If a county or municipality as specified in this subdivision (c)(2) conducts a referendum this section and the number of qualified votes cast negative to the racing proposition exceeds sixty percent (60%) of the total number of votes cast in the election, no further racing proposition shall be placed on the ballot in that locality for a period of four (4) years from the date of the previous election. This subdivision (c)(2) shall apply only in counties having populations according to the 1980 federal census or any subsequent federal census of: Click here to view image.

(d) No provision in this chapter shall be construed as requiring the approval of any track. A determination of the commission as to whether or not to approve a proposed track shall be in the sole discretion of the commission and shall be subject to judicial review only in the event of official misconduct.

(e) After May 21, 1996, a county or municipal legislative body may by resolution or ordinance call a referendum on whether pari-mutuel wagering on horse racing shall be permitted at a satellite simulcast teletheater located in that county or municipality. Upon approval by the county or municipal legislative body, the county election commission shall call a referendum at the next regularly scheduled county-wide or municipality-wide general election on the question of whether pari-mutuel wagering on horse racing at a satellite simulcast teletheater shall be permitted in that county or municipality. The question to be placed on the ballot shall read as follows:

.....................

Shall (here insert name of county or municipality) permit pari-mutuel wagering on horse racing at satellite teletheaters?

FOR _____ AGAINST _____

.....................

(f) (1) As an alternative to a county or municipality by resolution or ordinance calling a referendum, a petition signed by the residents of a county or municipality, as the case may be, equal to or exceeding a number amounting to ten percent (10%) of the votes cast for sheriff at the last preceding August general election shall require the county election commission to place the question stated in subsection (e) on the ballot at the next regularly scheduled election. Such petition shall be addressed to the county election commission of such county, or county in which such municipality is located, and shall read, except for such address, substantially as follows:

.....................

"We, registered voters of (here insert name of county or municipality, as the case may be), hereby request the holding of a referendum on the question of whether pari-mutuel wagering on horse racing shall be permitted at satellite teletheaters."

.....................

(2) Such petition may be in two (2) or more parts.



§ 4-36-402 - Annexation of approved track locations -- Designation of taxes.

If a municipality annexes a track location after its approval by the commission, the commission shall designate the portion of the tax provided for in § 4-36-306(b)(3), to be paid to the municipality and the portion to be paid to the county.









Chapter 37 - Child Care Facilities Loan Guarantee Program

Part 1 - Tennessee Child Care Facilities Corporation [Repealed]



Part 2 - Public/Private Partnerships Program

§ 4-37-201 - Creation -- Use of matching funds -- Departmental report -- Promulgation of rules and regulations.

(a) (1) The department of human services is authorized to work with local communities, industry and other entities to develop the preliminary parameters of a program of public/private partnerships to enhance funding of child care. In such efforts, the department shall involve entities such as the Tennessee Child Care Facilities and Programs Corporation, established pursuant to part 1 of this chapter [repealed], the appropriate local families first councils and the work force development council.

(2) In exploring such partnerships, the department shall examine the feasibility of securing federal and state funding as an incentive for developing matching local funds derived from local governments, employers, charitable institutions or foundations and other sources, so that communities may seek local, flexible partnerships with employers for the creation and enhancement of child care.

(b) (1) Only to the extent of any current funding not otherwise obligated by law, the department may also establish preliminary public/private partnerships through a program based upon the principles in subsection (a). In any preliminary program created pursuant to this subsection (b), any matching funds shall be used with the input and direction of local communities to meet the needs of working parents and to create, expand or upgrade on-site child care facilities; to contract or partner with child care agencies that provide such types of child care as sick-care, after-hours care for children and any other forms of child care that become necessary to meet the needs of children, parents, and employers; and to use such funds as incentives or for studies that may be necessary to aid in the development of any child care for the particular community.

(2) Any funds used pursuant to this subsection (b) shall supplement or extend the use of existing public or private funding and shall not be used to supplant the maintenance of effort being exerted currently by the employer or other contributor.

(3) Any funds utilized pursuant to this subsection (b) shall be for child care provided in a facility licensed, approved or certified by a state child care licensing, certification or approval entity under title 37, 49, or 71, or in any other facility or program approved for the care of children by the department.

(c) The department is authorized to promulgate rules and regulations, which may include emergency rules, pursuant to chapter 5 of this title, to implement subsection (b). Such rules may include criteria for grants and use of program funds and shall be limited to any currently available funds not otherwise obligated by law.









Chapter 38 - Refugee Absorptive Capacity Act

§ 4-38-101 - Short title.

This chapter shall be known and may be cited as the "Refugee Absorptive Capacity Act."



§ 4-38-102 - Chapter definitions.

As used in this chapter:

(1) "Absorptive capacity" is a determination made by a local government evaluating, for a host community within that jurisdiction:

(A) The capacity of the community's social service and healthcare agencies to meet the existing needs of the community's current residents;

(B) The availability of affordable housing, low-cost housing, or both, and existing waiting lists for such housing in the community;

(C) The capacity of the local school district to meet the needs of the existing or anticipated refugee student population; and

(D) The ability of the local economy to absorb new workers without causing competition with local residents for job opportunities, displacing existing local workers, or adversely affecting the wages or working conditions of the local workforce;

(2) "Local government" or "local governments" refers to either the city council, governing body of any county having a metropolitan form of government, or county legislative body which regulates any host community being considered for refugee resettlement activity;

(3) "Tennessee office for refugees" means the state office which administers the refugee program for this state, or the entity or agency to whom the state has delegated such function and that has been designated and recognized by the federal government to administer such program; and

(4) "Tennessee refugee coordinator" means the official designated by the Tennessee office for refugees.



§ 4-38-103 - Duties of Tennessee office for refugees.

The Tennessee office for refugees shall:

(1) Provide at least a written quarterly report to representatives of local governments to plan and coordinate the appropriate placement of refugees in advance of the refugees' arrival, and appear before the local government to provide additional information at the request of the local government. Specifically, the local government may request reporting of information related to the factors of absorptive capacity as stated in § 4-38-102.

(2) Ensure that representatives of local resettlement agencies, local community service agencies, and other publicly-funded or tax-exempt agencies that serve refugees in this state shall upon request meet with representatives of local governments to plan and coordinate the appropriate placement of refugees in the host community in advance of the refugees' arrival;

(3) Execute a letter of agreement with each agency providing refugee resettlement services in this state. The letter of agreement shall require the parties to mutually consult and prepare a plan for the initial placement of refugees in a host community and set forth the continuing process of consultation between the parties. The provisions of the letter of agreement shall be consistent with federal law regulating the resettlement of refugees;

(4) At least quarterly transmit to the chairs of the state government committee of the house of representatives and state and local government committee of the senate, and to the chair of the budget committee of either the city council or the county legislative body regulating the host community copies of:

(A) The letters of agreement;

(B) Any initial refugee placement plans prepared pursuant to letters of agreement; and

(C) Any communications received and responded to pursuant to subdivision (5), including how or to the extent any issue regarding the concerns of host communities and representatives of local governments was resolved; and

(5) Ensure that residents of host communities and representatives of local governments are aware that any and all concerns regarding local refugee resettlement activities in any host community shall be filed with the Tennessee office for refugees and further that the Tennessee office for refugees shall respond timely in writing to all such communications.



§ 4-38-104 - Request for moratorium.

(a) Based on the factors in § 4-38-102(1), upon the adoption of a resolution the legislative body of a local government may request a moratorium on new refugee resettlement activities, documenting that the host community lacks absorptive capacity and that further resettlement of refugees in the host community would result in an adverse impact to existing residents. Such resolution shall be forwarded to the Tennessee office for refugees for appropriate action pursuant to subsection (b).

(b) The Tennessee office for refugees shall accept and may forward to the United States state department, the request from a local government for a moratorium on new refugee resettlement activities in a host community which lacks absorptive capacity. The United States state department may thereafter implement the request for a moratorium.

(c) Upon notice of a determination made pursuant to this section, the United States state department may thereafter suspend additional resettlement of refugees in that community, until the state refugee coordinator and the local government have jointly determined that absorptive capacity for refugee resettlement exists to implement any further refugee resettlement activities in the host community.

(d) The period of validity of a moratorium described in subsection (c) or any extension thereof, shall not exceed one (1) year.






Chapter 40 - Physical Fitness and Health

Part 1 - Tennessee Governor's Council on Physical Fitness and Health [Repealed.]

§ 4-40-101 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 1; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.



§ 4-40-102 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 2; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.



§ 4-40-103 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 3; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.



§ 4-40-104 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 6; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.



§ 4-40-105 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 8; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.



§ 4-40-106 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 9; repealed by Acts 2014, ch. 502, § 2, effective February 28, 2014.






Part 3 - Tennessee Alliance for Fitness and Health [Repealed]

§ 4-40-301 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 7; repealed by Acts 2014, ch. 500, § 2, effective February 28, 2014.



§ 4-40-302 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 7; repealed by Acts 2014, ch. 500, § 2, effective February 28, 2014.



§ 4-40-303 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 7; repealed by Acts 2014, ch. 500, § 2, effective February 28, 2014.



§ 4-40-304 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 7; repealed by Acts 2014, ch. 500, § 2, effective February 28, 2014.



§ 4-40-305 - [Repealed.]

HISTORY: Acts 1991, ch. 175, § 7; repealed by Acts 2014, ch. 500, § 2, effective February 28, 2014.









Chapter 43 - Office of State Geographer

§ 4-43-101 - Creation.

There is hereby created the office of state geographer.



§ 4-43-102 - Appointment -- Term of office.

The state geographer shall be appointed by the governor to serve a term of three (3) years and may be reappointed to serve additional terms. The state geographer shall serve at the pleasure of the governor and shall report to the governor or the governor's designee and to the appropriate official of any agency for which such geographer has contracted to perform work.



§ 4-43-103 - Qualifications.

The state geographer shall hold a graduate degree in geography, have the confidence of professional colleagues and possess a record of public service.



§ 4-43-104 - Duties.

The state geographer shall be available at all times to serve as a consultant, advisor or director of research on geographic matters of interest to, and at the request of, appropriate officials in state government on a task-by-task contract basis.



§ 4-43-105 - Service without staff, expenses or salary.

The state geographer shall serve without staff, expenses, or salary.






Chapter 44 - Tennessee Bicentennial [Obsolete]



Chapter 47 - Passenger Railroad Commission [Repealed]

§ 4-47-101 - [Repealed.]

HISTORY: Acts 1995, ch. 433, §§ 2-6; repealed by Acts 2013, ch. 308, § 22, effective July 1, 2013.



§ 4-47-102 - [Repealed.]

HISTORY: Acts 1995, ch. 433, §§ 2-6; repealed by Acts 2013, ch. 308, § 22, effective July 1, 2013.



§ 4-47-103 - [Repealed.]

HISTORY: Acts 1995, ch. 433, §§ 2-6; repealed by Acts 2013, ch. 308, § 22, effective July 1, 2013.



§ 4-47-104 - [Repealed.]

HISTORY: Acts 1995, ch. 433, §§ 2-6; repealed by Acts 2013, ch. 308, § 22, effective July 1, 2013.



§ 4-47-105 - [Repealed.]

HISTORY: Acts 1995, ch. 433, §§ 2-6; repealed by Acts 2013, ch. 308, § 22, effective July 1, 2013.






Chapter 48 - Tennessee Commission on Holocaust Education

§ 4-48-101 - Creation.

The Tennessee commission on Holocaust education is created and established in the executive branch of the state government. It shall be independent, except for administration and finance.



§ 4-48-102 - Membership.

The commission shall consist of members including: a senator appointed by the speaker of the senate and a representative appointed by the speaker of the house of representatives; the commissioner of education; a vice chancellor of the University of Tennessee and a vice president of the board of regents; and twelve (12) public members appointed by the governor. The public members shall be Tennessee residents, with due regard to broad geographic representation, who have served prominently as spokespersons for, or as leaders of organizations that serve members of, religious, ethnic, national heritage or social groups that were subjected to genocide, torture, wrongful deprivation of liberty or property, officially imposed or sanctioned violence and other forms of human rights violations and persecution at the hands of the Nazis and their collaborators during the Nazi era, or they shall be residents who are experienced in the field of Holocaust education, or representative of liberators of victims of the Holocaust, such as veterans organizations.



§ 4-48-103 - Term of office.

Each public member of the commission shall serve for a term of three (3) years. Public members shall be eligible for reappointment. They shall serve until the expiration of the term to which they were appointed and until their successors are appointed and qualified. A vacancy occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.



§ 4-48-104 - Expenses.

The members of the commission shall serve without compensation, but they shall be entitled to reimbursement for all necessary expenses incurred in the performance of their duties, in accordance with the comprehensive state travel regulations.



§ 4-48-105 - Chair.

The commission shall have a chair appointed by the governor for a three-year term. It shall meet upon the call of the chair or of a majority of the commission members. The presence of a majority of the authorized membership of the commission shall be required for the conduct of official business.



§ 4-48-106 - Executive director.

The commission shall appoint an executive director, who shall serve at its pleasure and shall be a person qualified by training and experience to perform the duties of the office.



§ 4-48-107 - Responsibilities and duties.

The commission has the responsibility and duty to:

(1) Provide, based upon the collective knowledge and experience of its members, assistance and advice to the public and private schools, colleges and universities with respect to the implementation of Holocaust education and awareness programs;

(2) Meet with appropriate education officials and other interested public and private organizations, including service organizations, for the purpose of assisting with the planning, coordination or modification of courses of study dealing with the subject of the Holocaust;

(3) Survey and catalog the extent and breadth of Holocaust and genocide education presently being incorporated into the curricula and taught in the educational systems of the state and inventory those Holocaust memorials, exhibits and resources that could be incorporated in courses of study at various locations and other educational agencies in the development and implementation of Holocaust and genocide education programs. In furtherance of this responsibility, the commission is authorized to contact and cooperate with existing Holocaust and genocide public or private nonprofit resource organizations. The commission may also act as a liaison concerning Holocaust and genocide education to members of the United States senate and house of representatives, the Tennessee senate and house of representatives and the United States Holocaust Memorial Museum;

(4) Compile a roster of individual volunteers who are willing to share their knowledge and experience in classrooms, seminars and workshops on the subject of the Holocaust. These volunteers may be survivors of the Holocaust, liberators of concentration camps, scholars, members of the clergy, community relations professionals and other persons who, by virtue of their experience or interest, have acquired personal or academic knowledge of the Holocaust;

(5) Coordinate events memorializing the Holocaust and seek volunteers who are willing and able to participate in commemorative events that will enhance public awareness of the significance of the Holocaust; and

(6) Prepare reports for the governor and the general assembly regarding its findings and recommendations to facilitate the inclusion of Holocaust studies and special programs memorializing the Holocaust in educational systems in the state.



§ 4-48-108 - Cooperation by other state entities.

(a) The commission is authorized to call upon any department, office, division or agency of the state, to supply such data, program reports and other information, personnel and assistance as it deems necessary to discharge its responsibilities under this chapter.

(b) These departments, offices, divisions and agencies shall, to the extent possible and not inconsistent with any other law of this state, cooperate with the commission, and shall furnish it with such information, personnel and assistance as may be necessary or helpful to accomplish the purposes of this chapter.



§ 4-48-109 - Not-for-profit corporation to further purposes of commission.

(a) The commission is hereby authorized to create a not-for-profit corporation to raise funds, develop, manage and implement the plans and programs of the commission relating to the Holocaust.

(b) The commission is authorized to select a name for the corporation. The corporation shall have its own board of directors, which shall consist of the members of the commission, a representative appointed by the governor, and a representative of the attorney general and reporter. The board may select its own chair with the approval of the chair of the commission.

(c) After proper incorporation, the not-for-profit corporation is authorized and directed to apply for tax-exempt status under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3).

(d) In addition to funds received from the general public, the corporation may receive funds from the state at such times and in such amounts as appropriated by the general assembly to be used for its tax-exempt purposes.

(e) Upon its incorporation, the not-for-profit corporation shall be responsible for implementing such programs as the commission plans. The not-for-profit corporation may hire such support staff and name such advisory groups or steering committees as necessary to assist in the promotion, coordination, and implementation of and fundraising for the comprehensive program developed by the commission.






Chapter 50 - Economic Council on Women

§ 4-50-101 - Council created -- Membership -- Term of service.

(a) A Tennessee economic council on women, referred to in this chapter as the "economic council," is created. The economic council shall be composed of twenty-one (21) members. Nine (9) members shall be jointly appointed by the speaker of the senate and the speaker of the house of representatives, one (1) such member to be so appointed from each of the nine (9) multi-county development districts created under title 13, chapter 14, part 1. Two (2) senators shall be appointed by the speaker of the senate and two (2) representatives shall be appointed by the speaker of the house of representatives. One (1) member shall be appointed by the Tennessee black caucus of state legislators and one (1) member shall be appointed by the legislative women's caucus. One (1) cabinet member shall be appointed by the governor. Three (3) members shall be appointed by the governor, one (1) such member to be so appointed from nominations received from each of the following: the board of trustees of the University of Tennessee, the Tennessee board of regents and the Tennessee independent colleges and universities, which nominees shall be academic faculty or staff:

(1) From state or private four-year universities or colleges having a graduate program; and

(2) With research and teaching experience in the field of economic concerns of women.

(b) The governor shall also appoint two (2) at-large members, who may be selected from lists of qualified persons submitted by interested local, civic and business groups, including, but not limited to, Links, One Hundred Black Women, League of Women Voters of Tennessee, Tennessee Women's Political Caucus, Tennessee Lawyers Association for Women and housing authority tenant associations. The interested groups shall actively seek persons from as broad a range within each group as is reasonably possible, and shall ensure that such persons broadly represent the community in such areas as age, sex, minority groups, economic levels, employment and political affiliation.

(c) The governor shall consult with interested local, civic and business groups, including, but not limited to, Links, One Hundred Black Women, League of Women Voters of Tennessee, Tennessee Women's Political Caucus, Tennessee Lawyers Association for Women and housing authority tenant associations to determine qualified persons to fill the positions as provided in subsection (b).

(d) The first appointive members shall hold office for staggered terms. Of the nine (9) appointees from the development districts, the speakers shall jointly appoint three (3) for two-year terms, three (3) for four-year terms, and three (3) for six-year terms. Of the three (3) academic appointees of the governor, one (1) academic member shall be appointed for a two-year term, one (1) for a four-year term, and one (1) for a six-year term. One (1) of the members at-large appointed by the governor shall serve an initial four-year term. The other member at-large appointed by the governor shall serve an initial six-year term. All other appointees shall be for six-year terms. All subsequent appointments of members shall be for full six-year terms. No appointed member shall be appointed to more than two (2) consecutive six-year terms. Vacancies shall be filled by appointment pursuant to the criteria in this section only for the remainder of the unexpired term. Any member initially appointed for a six-year term shall not be eligible for reappointment without a two-year absence from commission membership. All other members shall be eligible for reappointment for a six-year term. A two-year absence from the economic council membership qualifies any member for reappointment following the criteria of this section.



§ 4-50-102 - Meetings -- Officers -- Bylaws -- Rules -- Executive director -- Duties of council.

(a) (1) The economic council shall meet as necessary to transact business; provided, that meetings shall be held at least quarterly. Special meetings may be called by the chair or by three (3) members of the economic council, upon delivery of written notice to each member of the economic council. All members shall be duly notified of the time and place of any regular or special meeting at least seven (7) days in advance of such meeting. The economic council may conduct meetings, which must be open to the public by telephone conference calls with speaker phones, or electronic conferencing, or both. Such meetings shall conform to the requirements of title 8, chapter 44, part 1. The economic council shall elect at the first regular meeting of each calendar year a chair, a vice chair, and three (3) representatives, one (1) from each of the three (3) grand divisions, who shall comprise the five-member executive committee to function between quarterly meetings. The chair or the executive director may call meetings of the executive committee. The executive committee shall carry out the matters delegated to it by the full economic council. The majority of the members of the economic council shall constitute a quorum and the concurrence of a majority of those present and voting in any matter within its duties shall be required for a determination of matters within its jurisdiction.

(2) Each member shall serve without compensation. Each member is eligible for expense reimbursement only for attendance at the regularly scheduled quarterly meetings. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(b) (1) The economic council shall promulgate bylaws to provide for the election of officers, establishment of committees, meetings and regulations as to procedural matters of the economic council. The economic council shall conduct its meetings using Robert's Rules of Order.

(2) The council is also authorized to promulgate, amend, revise and rescind rules for its own functioning in accordance with the Uniform Administrative Procedures Act compiled in chapter 5 of this title.

(c) The economic council has the authority to hire an executive director who shall serve at the pleasure of the economic council.

(d) The economic council shall address the economic concerns and needs of women in Tennessee, which concerns and needs include, but are not limited to, employment policies and practices, educational needs and opportunities, child care, property rights, health care, domestic relations, and the effect of federal and state laws on women. In order to address these concerns and needs of women, the council may conduct research, hold hearings, develop recommendations and policy, educate the public and engage in activities for the benefit of women.

(e) The economic council is authorized to request funds from the federal government and private sources to implement subsection (d).

(f) The economic council shall consult with and report to the governor, the women's legislative caucus, the general assembly, and the pertinent agencies, departments, boards, commissions and other entities of state and local governments on matters pertaining to women. Furthermore, the economic council may request assistance from the departments of state and local governments, and advisory committees as needed.

(g) (1) The economic council shall serve as an advocate for women.

(2) The council shall set up and execute a program to find and encourage women to serve on state boards and commissions.

(h) To the extent resources to do so exist, the economic council shall evaluate and quantify the results of job training programs that currently exist, and evaluate whether they are helping women to obtain better employment.

(i) For administrative purposes, the economic council on women is attached to the department of state for all matters relating to receipts, disbursements, expense accounts, budget, audit, and other related items.



§ 4-50-103 - Biennial report -- Other recommendations.

Beginning in the year 2000, the economic council shall submit a biennial report to the governor, the women's legislative caucus and the general assembly by September 1 following the conclusion of any regular annual session occurring in an even-numbered year. Such report shall summarize the economic council's activities, and findings on the economic status of women in the state of Tennessee during the preceding two (2) years. The report shall include recommendations for more effective use of existing resources and services for women, and proposals for the development of programs, opportunities and services that are not otherwise provided, with the aim of development of a comprehensive and coordinated system of services for women. Furthermore, the economic council may make such other recommendations as the economic council deems appropriate. A copy of such report shall be published and disseminated to the public, as well as copies made available in the offices of the economic council for review by the public.



§ 4-50-104 - Executive director -- Duties and responsibilities.

(a) The executive director shall be chief administrative officer of the economic council and pursuant to § 4-50-102(c), shall serve at the pleasure of the economic council. The executive director shall be a full-time employee of the economic council and shall have education as deemed necessary by the economic council. The economic council shall fix the executive director's duties and responsibilities that are in addition to those specified in this chapter. The economic council shall evaluate periodically the performance of the executive director. The executive director has the authority to conduct the ordinary and necessary business in the name of the economic council in accordance with this part or as determined by the economic council.

(b) The executive director has the following duties:

(1) Supervise the expenditure of funds and be responsible for complying with all applicable provisions of state and federal law in the receipt and disbursement of funds;

(2) Serve as an advocate for women;

(3) Serve as the executive officer of the economic council; and

(4) (A) Employ personnel as authorized by the economic council; and

(B) Hire and remove any clerical personnel in accordance with the state service system.



§ 4-50-105 - Conflict of interest.

The conflict of interest provisions set forth in § 12-4-101, shall apply to members of the economic council.






Chapter 51 - Tennessee Education Lottery Implementation Law

Part 1 - General Provisions

§ 4-51-101 - Creation of corporation.

(a) There is hereby created a corporation, which shall be known as the "Tennessee education lottery corporation."

(b) The corporation shall be registered with the secretary of state and shall be subject to the corporate laws of the state of Tennessee.

(c) The corporation shall be a body, politic and corporate, and a quasi-public instrumentality, and not a state agency or department, which shall be deemed to be acting in all respects for the benefit of the people of the state through the operation of a state lottery and in the performance of other essential public functions entrusted to it.

(d) The corporation shall have perpetual succession and shall adopt, amend, and repeal bylaws and regulations for the conduct of its affairs.

(e) The corporation shall strive to maximize net lottery proceeds.

(f) Venue for the corporation is Davidson County.



§ 4-51-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of directors of the Tennessee education lottery corporation;

(2) "Chief executive officer" means the chief executive officer of the Tennessee education lottery corporation;

(3) "Corporation" means the Tennessee education lottery corporation;

(4) "Director" means a member of the board of directors of the Tennessee education lottery corporation;

(5) "Educational programs and purposes" means financial assistance to Tennessee citizens to enable such citizens to attend post-secondary educational institutions located within Tennessee, capital outlay projects for grades kindergarten through twelve (K-12) educational facilities, early learning programs and after school programs in accordance with article XI, § 5 of the Constitution of Tennessee;

(6) "Immediate family" means a spouse, child, step-child, brother, sister, son-in-law, daughter-in-law, parent, or grandparent;

(7) "Local government unit" means any county, metropolitan government, incorporated town or city, or special district of the state;

(8) "Lottery," "lotteries," "lottery game," or "lottery games" means any game of chance approved by the board and operated pursuant to this chapter, including, but not limited to, instant tickets, on-line games, and games using mechanical or electronic devices. For the purposes of this chapter, "lottery," "lotteries," "lottery game," or "lottery games" does not include:

(A) Casino gambling or games of chance associated with casinos and prohibited pursuant to article XI, § 5 of the Constitution of Tennessee. For the purposes of this subdivision (8)(A), "casino gambling" means a location or business for the purpose of conducting illegal gambling activities, excluding the sale and purchase of lottery tickets or shares as authorized by this chapter; or

(B) Video lottery. For the purposes of this subdivision (8)(B), "video lottery" means a lottery that allows a game to be played utilizing an electronic computer and an interactive terminal device, equipped with a video screen and keys, a keyboard or other equipment allowing input by an individual player, into which the player inserts coins or currency as consideration in order for play to be available, and through which terminal device, the player may receive free games or a voucher that can be redeemed for a cash or non-cash prize, or nothing, determined wholly or predominantly by chance;

(9) "Lottery proceeds" or "proceeds" means all lottery revenue derived from the sale of lottery tickets or shares and all other moneys derived from the lottery or received by the Tennessee education lottery corporation;

(10) "Lottery retailer" or "retailer" means a person who sells lottery tickets or shares on behalf of the Tennessee education lottery corporation pursuant to a contract;

(11) "Lottery vendor" or "vendor" means a person who provides or proposes to provide goods or services to the Tennessee education lottery corporation pursuant to a major procurement contract, but does not include an employee of the Tennessee education lottery corporation, a retailer, or a state agency or instrumentality of the Tennessee education lottery corporation. Such term does include a corporation whose shares are traded publicly and that is the parent company of the contracting party in a major procurement contract;

(12) "Major procurement contract" means any gaming product or service costing in excess of seventy-five thousand dollars ($75,000), including, but not limited to, major advertising contracts, annuity contracts, prize payment agreements, consulting services, equipment, tickets, and other products and services unique to the Tennessee lottery, but not including materials, supplies, equipment, and services common to the ordinary operations of a corporation;

(13) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of such business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background, or sex;

(B) A disability as defined in § 4-26-102; or

(C) Past practices of racial discrimination against African-Americans;

(14) "Net proceeds" or "net lottery proceeds" means all revenue derived from the sale of lottery tickets or shares and all other moneys derived from lottery games minus operating expenses. "Net proceeds" or "net lottery proceeds" does not include unclaimed prize money;

(15) "Operating expense" means all costs of doing business including, but not limited to, prizes, commissions, and other compensation paid to a lottery retailer, advertising and marketing costs, rental fees, personnel costs, capital costs, depreciation of property and equipment, amounts held in or paid from a fidelity fund pursuant to § 4-51-118, and all other operating costs;

(16) "Person" means any individual, corporation, partnership, unincorporated association, or other legal entity;

(17) "Prize" means an award, gift, or anything of value regardless of whether there are conditions or restrictions attached to its receipt;

(18) "Share" means any intangible evidence of participation in a lottery game; and

(19) "Ticket" means any tangible evidence issued by the lottery to provide participation in a lottery game.



§ 4-51-103 - Board of directors -- Appointment, duties.

(a) The corporation shall be governed by a board of directors composed of seven (7) directors.

(b) The directors shall be residents of the state of Tennessee, shall have expertise in their businesses or professions, and shall be appointed by the governor. All appointments shall be filed with the secretary of state within five (5) working days of appointment.

(c) (1) No person shall serve as a director of the corporation who has been convicted of:

(A) Any felony;

(B) A misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(C) Any violation of this chapter; or

(D) Any offense in a federal court, military court, or court of another state, territory or jurisdiction that under the laws of this state would disqualify such person pursuant to subdivision (c)(1)(A), (c)(1)(B), or (c)(1)(C).

(2) Prior to the appointment of a person as a director, the governor shall submit the names of potential directors to the Tennessee bureau of investigation and the Tennessee bureau of investigation, pursuant to § 38-6-109, shall conduct a criminal history records check on all such persons. The Tennessee bureau of investigation may contract with the federal bureau of investigation, other law enforcement agency or any other legally authorized entity to assist in such investigation. Such persons shall supply a fingerprint sample on request and in the manner requested by the investigating entity. The Tennessee bureau of investigation shall conduct such investigation as soon as practicable after submission of names by the governor. The corporation shall pay, as an operating expense, the cost of the records check. The results of such a records check shall not be considered a record open to the public pursuant to title 10, chapter 7, part 5.

(d) In making the appointments pursuant to subsection (b), the governor shall strive to ensure that the board is composed of directors who are diverse in professional or educational background, ethnicity, race, gender, geographic residency, heritage, perspective and experience.

(e) (1) Directors shall serve terms of five (5) years; provided, however, that of the initial directors appointed:

(A) Two (2) directors shall be appointed for an initial term of one (1) year;

(B) Three (3) directors shall be appointed for an initial term of three (3) years; and

(C) Two (2) directors shall be appointed for an initial term of five (5) years.

(2) After the initial terms, directors shall be appointed to serve five-year terms.

(f) All appointments of the directors shall be confirmed by joint resolution adopted by each house of the general assembly prior to the commencement of the term of office to which such director is appointed. If the general assembly is not in session when initial appointments are made, all initial appointees shall serve the terms prescribed pursuant to subsection (e), unless such appointments are not confirmed within thirty (30) days after the general assembly next convenes following such appointments. Any vacancy on the board shall be filled by the governor to serve the unexpired term and such appointment shall be confirmed in the same manner as the original appointment. However, if the general assembly is not in session and a vacancy occurs, the governor shall fill such vacancy by appointment and the appointee to such vacancy shall serve the unexpired term unless such appointment is not confirmed within thirty (30) days after the general assembly next convenes following the appointment to fill such vacancy.

(g) The term of office of each director shall commence on July 1, following such director's appointment; provided, however, that the term of office for each initial director shall commence on the date of appointment but shall be calculated, for purposes of the term, from July 1, 2003. If not reappointed, a director shall cease to hold office at the end of the director's term. All initial appointments of directors shall be made on or before July 1, 2003.

(h) A director of the board, or any member of their immediate family, shall not have a direct or indirect interest at the time of their appointment, or within a period of two (2) years prior to their appointment, in any undertaking that puts their personal interest in conflict with that of the corporation, including, but not limited to, any interest, through ownership, stock or otherwise, in a major procurement contract or a participating retailer; provided, however, that a director, or a member of such director's immediate family, may hold an incidental interest not to exceed one percent (1%) of the outstanding stock of a participating retailer.

(i) The directors shall elect from their membership a chair and vice chair. The directors shall also elect a secretary and treasurer who may, from time-to-time, serve as the acting chief executive officer of the corporation. Such officers shall serve for such terms as shall be prescribed by the bylaws of the corporation or until their respective successors are elected and qualified. No director of the board shall hold more than one (1) office of the corporation, except that the same director may serve as secretary and treasurer.

(j) The board of directors may delegate to one (1) or more of its members, to the chief executive officer, or to any agent or employee of the corporation such powers and duties as it may deem proper.

(k) A majority of the directors in office shall constitute a quorum for the transaction of any business and for the exercise of any power or function of the corporation.

(l) Action may be taken and motions and resolutions adopted by the board at any board meeting by the affirmative vote of a majority of present and voting directors.

(m) No vacancy in the membership of the board shall impair the right of the directors to exercise all the powers and perform all the duties of the board.

(n) (1) Upon approval by the chair, directors of the board shall be reimbursed for actual and reasonable expenses incurred or a per diem not to exceed the per diem provided to members of the general assembly pursuant to § 3-1-106 for each day's service spent in the performance of the duties of the corporation or both.

(2) Directors shall not receive a salary for their duties.

(o) (1) The governor may remove a director for neglect of duty or misconduct in office.

(2) If the governor seeks removal of a director pursuant to this subsection (o), the governor shall deliver to the director a copy of the charges levied against such director together with a notice of hearing affording such director an opportunity to be heard in person or by counsel to defend publicly against such charges prior to removal. The notice of hearing shall be served upon the director no later than ten (10) days prior to the hearing date.

(3) If such director is removed, the governor shall file in the office of the secretary of state a complete statement of all charges made against the director and the governor's findings regarding the charges, together with a complete record of the proceedings.

(4) If a director is removed, such vacancy shall be filled in the same manner as other vacancies on the board.

(p) No director shall make a contribution to the campaign of a candidate for the general assembly or to a candidate for governor.



§ 4-51-104 - Chief executive officer -- Board duties.

(a) The board of directors shall appoint and shall provide for the compensation of a chief executive officer who shall be an employee of the corporation and who shall direct the day-to-day operations and management of the corporation. The chief executive officer shall be vested with such powers and duties as specified by the board and by law. The chief executive officer shall serve at the pleasure of the board.

(b) The board of directors shall provide the chief executive officer with private sector perspectives of a large marketing enterprise.

(c) The board of directors shall:

(1) Approve, disapprove, amend, or modify the budget recommended by the chief executive officer for the operation of the corporation;

(2) Approve, disapprove, amend, or modify the terms of major lottery procurements recommended by the chief executive officer;

(3) Hear appeals required by this chapter;

(4) Not approve a bonus for, and no bonus shall be paid to, the chief executive officer or any other of the executive employees of the corporation for any fiscal year in which lottery revenues are flat or declining as measured against the previous fiscal year's revenues;

(5) Adopt regulations, policies, and procedures relating to the conduct of lottery games and as specified in § 4-51-108; and

(6) Perform such other functions as specified by this chapter.



§ 4-51-105 - Corporate powers.

(a) The corporation shall have any and all powers necessary or convenient to its usefulness in carrying out and effectuating the purposes and provisions of this chapter that are not in conflict with the constitution of the state of Tennessee and that are generally exercised by corporations engaged in entrepreneurial pursuits, including, but not limited to, the following powers:

(1) To sue and be sued as provided in this chapter;

(2) To adopt and alter a seal;

(3) To adopt, amend, and repeal bylaws, regulations, and policies and procedures for the regulation of its affairs and the conduct of its business; to elect and prescribe the duties of officers and employees of the corporation; and to perform such other matters as the corporation may determine. In the adoption of bylaws, regulations, policies, and procedures or in the exercise of any regulatory power, the corporation shall be exempt from the requirements of the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title;

(4) To procure or to provide insurance;

(5) To hold copyrights, trademarks, and service marks and enforce its rights with respect to the copyrights and marks;

(6) To initiate, supervise, and administer the operation of the lottery in accordance with this chapter and regulations, policies, and procedures adopted pursuant to this chapter;

(7) To enter into written agreements with one (1) or more other states or sovereigns for the operation, participation in marketing, and promotion of a joint lottery or joint lottery games;

(8) To conduct such market research as is necessary or appropriate, which may include an analysis of the demographic characteristics of the players of each lottery game and an analysis of advertising, promotion, public relations, incentives, and other aspects of communication;

(9) To acquire or lease real property and make improvements to that real property and acquire by lease or by purchase tangible personal property and intangible personal property;

(10) To enter into contracts to incur debt in its own name and enter into financing agreements with the state, agencies or instrumentalities of the state, or with any commercial bank or credit provider; provided, however, that any such debt must be approved by the state funding board;

(11) To be authorized to administer oaths, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence relative to any investigation or proceeding conducted by the corporation;

(12) To appoint and select officers, agents, and employees, including professional and administrative staff and personnel and hearing officers to conduct hearings required by this chapter, and to fix their compensation, pay their expenses, and provide a benefit program, including, but not limited to, a retirement plan and a group insurance plan; provided, however, that the corporation may become a participating employer in the Tennessee consolidated retirement system pursuant to § 4-51-131 and may be eligible as a quasi-governmental organization for state group health insurance pursuant to § 8-27-207;

(13) To select and contract with vendors and retailers;

(14) To enter into contracts or agreements with the Tennessee bureau of investigation, local law enforcement agencies, appropriate federal agencies or private companies for the performance of criminal record checks, background investigations, and security checks;

(15) To enter into contracts of any and all types on such terms and conditions as the corporation may determine;

(16) To establish and maintain banking and other financial relationships, including, but not limited to, establishment of checking and savings accounts and lines of credit;

(17) To advertise and promote the lottery and lottery games in a dignified and responsible manner;

(18) To act as a retailer, to conduct promotions that involve the dispensing of lottery tickets or shares, and to establish and operate sales facilities to sell lottery tickets or shares and any related merchandise;

(19) To establish and maintain regional offices; provided, however, that there shall be at least one (1) such office in each grand division; and

(20) To adopt and amend such regulations, policies, and procedures as necessary to carry out and implement its powers and duties, organize and operate the corporation, regulate the conduct of lottery games in general, and any other matters necessary or desirable for the efficient and effective operation of the lottery or the convenience of the public. The promulgation of any such regulations, policies, and procedures shall be exempt from the requirements of the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(b) Title 67, chapter 4, parts 7, 20, and 21 shall not apply to the activities of the corporation.

(c) The powers enumerated in subsection (a) are cumulative of and in addition to those powers enumerated elsewhere in this chapter, and do not limit or restrict any other powers of the corporation.



§ 4-51-106 - Investments.

(a) (1) Investment of funds of the corporation shall be undertaken in a manner that first seeks to ensure preservation of principal, that next ensures the liquidity needs of the corporation are met and, after satisfaction of these objectives, seeks a market rate of return.

(2) Pursuant to § 4-51-105(a)(3), the corporation shall adopt an investment policy to govern the investment of assets consistent with the objectives listed in subdivision (a)(1).

(3) A copy of the corporation's investment policy, and any revisions to that policy, shall be filed with the state funding board.

(b) The corporation shall be authorized to invest in securities as provided in § 9-4-602; provided, however, that if the business needs of the corporation necessitate investment in securities or classes of securities not specifically authorized in § 9-4-602, the corporation shall be authorized to invest in such additional securities or classes of securities after filing a statement with the state funding board describing the need for, and nature of, such additional security or classes of securities.

(c) The corporation is authorized, but not required, to invest its moneys as part of the local government investment pool created in title 9, chapter 4, part 7 and shall be deemed to be eligible for participation in such pool.



§ 4-51-107 - Bank accounts.

(a) In accordance with § 4-51-105(a)(16), the corporation shall establish and maintain bank accounts only in institutions deemed to be qualified public depositories pursuant to title 9, chapter 4, part 5; provided, however, that if business needs dictate the establishment of accounts with an institution other than a qualified public depository, the corporation may create such accounts after filing a statement with the state funding board describing the business need for accounts at such an institution and the corporation's plan for securing funds on deposit with such an institution.

(b) For purposes of § 45-2-611, the corporation shall be considered a "governmental entity" and funds in its possession shall be deemed to be "public funds."



§ 4-51-108 - Adoption of regulations, policies, and procedures.

(a) The board may adopt regulations, policies, and procedures regulating the conduct of lottery games in general including, but not limited to, regulations, policies, and procedures specifying:

(1) The type of games to be conducted, including, but not limited to, instant lotteries, online games, and other games traditional to the lottery. Such games may include the selling of tickets or shares, or the use of electronic or mechanical devices; provided, however, that the board shall not approve, and the corporation shall not operate, a video lottery as defined in § 4-51-102(8)(B);

(2) The sales price of tickets or shares and the manner of sale; provided that all sales shall be for cash only and that payment by checks, credit cards, charge cards or any form of deferred payment is prohibited. For the purposes of this subdivision (a)(2), "cash" means coins or notes. Nothing in this part shall be construed as prohibiting or restricting the direct sale of lottery tickets or shares by the corporation through any form of payment and in any amount;

(3) The type, number and amount of prizes;

(4) The method and location of selecting or validating winning tickets or shares;

(5) The manner and time of payment of prizes, which may include lump sum payments or installments over a period of years;

(6) The manner of payment of prizes by the corporation or a lottery retailer to the holders of winning tickets or shares, including, without limitation, provision for payment of prizes not exceeding six hundred dollars ($600) after deducting the price of the ticket or share and after performing validation procedures appropriate to the game and as specified by the board;

(7) The frequency of games and drawings or selection of winning tickets or shares;

(8) The means of conducting drawings;

(9) (A) The method to be used in selling tickets or shares, which may include the use of electronic or mechanical devices, but such devices shall only be placed in locations on the premises of the lottery retailer that are within the view of such retailer or an employee of such retailer and, if outside the area of immediate control of the retailer, such devices shall be equipped with technology allowing such retailer to remotely deactivate such device. All electronic or mechanical devices outside the area of immediate control of the retailer shall bear a conspicuous label at least twelve inches (12'') in circumference prohibiting the use of such device by persons under eighteen (18) years of age, stating the following:

ATTENTION: STATE LAW STRICTLY PROHIBITS THE SALE OF LOTTERY TICKETS TO PERSONS UNDER THE AGE OF EIGHTEEN (18) YEARS; PROOF OF AGE MAY BE REQUIRED FOR PURCHASE.

* * *

ATENCION: POR LEY DEL ESTADO DE TENNESSEE ES ESTRICTAMENTE PROHIBIDO VENDER BOLETAS DE LOTERIA A PERSONAS MENORES DE DIECIOCHO ANOS; PRUEBA DE EDAD PUEDE SER REQUERIDA PARA COMPRARLAS.

(B) A lottery retailer who allows a person under eighteen (18) years of age to purchase a lottery ticket or share from an electronic or mechanical device shall be subject to the penalties provided in § 39-17-602;

(10) The manner and amount of compensation to lottery retailers; and

(11) Any and all other matters necessary, desirable, or convenient toward ensuring the efficient and effective operation of lottery games, the continued entertainment and convenience of the public, and the integrity of the lottery.

(b) The board may delegate the adoption of regulations, policies, and procedures relating to the conduct of lottery games to the chief executive officer.

(c) The corporation shall not print on any lottery ticket a representation or likeness of the state flag, as provided in § 4-1-301, or the state seal, as provided in § 4-1-314.



§ 4-51-109 - Duties of chief executive officer.

(a) The chief executive officer of the corporation shall direct and supervise all administrative and technical activities in accordance with this chapter and with the regulations, policies, and procedures adopted by the board. It shall be the duty of the chief executive officer to:

(1) Facilitate the initiation and supervise and administer the operation of the lottery games;

(2) Employ and direct such personnel as deemed necessary;

(3) Employ by contract and compensate such persons and firms as deemed necessary;

(4) Promote or provide for promotion of the lottery and any functions related to the corporation;

(5) Prepare a budget for the approval of the board;

(6) Require bond from such retailers and vendors in such amounts as required by the board;

(7) Report quarterly to the comptroller of the treasury, the state treasurer, the state and local government committee of the senate, the state government committee of the house of representatives, the office of legislative budget analysis and the board a full and complete statement of lottery revenues and expenses for the preceding quarter;

(8) Report quarterly to the commissioner of finance and administration, the commissioner of education, the chairs of the finance, ways and means committees of the senate and house of representatives, the chairs of the education committees of the senate and house of representatives and the office of legislative budget analysis, a full and complete statement of the moneys that became unclaimed prize moneys for deposit in the after school programs special account in the preceding quarter; and

(9) Perform other duties generally associated with a chief executive officer of a corporation of an entrepreneurial nature.

(b) The chief executive officer may for good cause suspend, revoke, or refuse to renew any contract entered into in accordance with this chapter or the regulations, policies, and procedures of the board.

(c) The chief executive officer or a designee may conduct hearings and administer oaths to persons for the purpose of assuring the security or integrity of lottery operations or to determine the qualifications of or compliance by vendors and retailers.

(d) (1) No person shall serve as chief executive officer of the corporation who has been convicted of:

(A) Any felony;

(B) A misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(C) Any violation of this chapter; or

(D) Any offense in a federal court, military court or court of another state, territory or jurisdiction that under the laws of this state would disqualify such person pursuant to subdivisions (d)(1)(A), (d)(1)(B), or (d)(1)(C).

(2) Prior to employment of a person as the chief executive officer, the board shall submit the names of potential chief executive officers to the Tennessee bureau of investigation and the Tennessee bureau of investigation, pursuant to § 38-6-109, shall conduct a criminal history records check on all such persons. The Tennessee bureau of investigation may contract with the federal bureau of investigation, other law enforcement agency or any other legally authorized entity to assist in such investigation. Such persons shall supply a fingerprint sample on request and in the manner requested by the investigating entity. The Tennessee bureau of investigation shall conduct such investigation as soon as practicable after submission of names by the board. The corporation shall pay, as an operating expense, the cost of the records check. The results of such a records check shall not be considered a record open to the public pursuant to title 10, chapter 7, part 5.

(e) No person shall be selected to serve as the initial chief executive officer of the corporation who does not possess:

(1) At least two (2) years of experience as a chief executive officer or chief operating officer of a state lottery within the United States; or

(2) At least five (5) years of management level experience with a state lottery within the United States.



§ 4-51-110 - Employees -- Personnel program.

(a) The corporation shall establish and maintain a personnel program for its employees and fix the compensation and terms of compensation of its employees, including, but not limited to, production incentive payments.

(b) No employee of the corporation shall have a financial interest in any vendor doing business or proposing to do business with the corporation.

(c) No employee of the corporation, with decision-making authority, shall participate in any decision involving a retailer with whom the employee has a financial interest.

(d) No employee of the corporation who leaves the employment of the corporation may represent any vendor or lottery retailer before the corporation for a period of two (2) years following termination of employment with the corporation.

(e) All offers of employment shall be extended contingent upon the results of a criminal history records check. Immediately upon the acceptance of the offer of employment, the chief executive officer, or such officer's designee, shall submit the names of such persons to the Tennessee bureau of investigation. The Tennessee bureau of investigation, pursuant to § 38-6-109, shall conduct a criminal history records check on all such persons. The Tennessee bureau of investigation may contract with the federal bureau of investigation, other law enforcement agencies, or any other legally authorized entity to assist in such investigation. Such persons shall supply a fingerprint sample on request, in the manner requested by the investigating entity. The Tennessee bureau of investigation shall conduct such investigation as soon as practicable after submission of names by the chief executive officer or such officer's designee. The corporation shall pay, as an operating expense, the cost of the records check. The results of such a records check shall not be considered a record open to the public, pursuant to title 10, chapter 7, part 5.

(f) In addition to any records check pursuant to subsection (e), those persons accepting an offer of employment with the corporation at the level of division director and above, and at any level within the division of security and as otherwise required by the board, shall immediately have their names submitted by the chief executive officer, or such officer's designee, for a background investigation, which may be conducted by the Tennessee bureau of investigation or other law enforcement agency, or any other legally authorized investigative entity. Such investigation shall be conducted as soon as practicable after submission of names by the chief executive officer or such officer's designee. The corporation shall pay, as an operating expense, the cost of the investigation. The results of such investigation shall not be considered a record open to the public, pursuant to title 10, chapter 7, part 5. Such person's offer of employment shall be further contingent upon the results of such investigation.

(g) No person shall be maintained as an employee of the corporation who has been convicted of:

(1) Any felony;

(2) A misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(3) Any violation of this chapter; or

(4) Any offense in a federal court, military court or court of another state, territory or jurisdiction that, under the laws of this state, would disqualify such person, pursuant to subdivision (g)(1), (g)(2) or (g)(3).

(h) The corporation shall bond corporation employees who have access to corporation funds or lottery revenue, in such an amount as provided by the board, and may bond other employees as deemed necessary.



§ 4-51-111 - Lottery proceeds.

(a) (1) All lottery proceeds shall be the property of the corporation.

(2) From its lottery proceeds the corporation shall pay the operating expenses of the corporation. As nearly as practical, at least fifty percent (50%) of the amount of money from the actual sale of lottery tickets or shares shall be made available as prize money; provided that this subdivision (a)(2) shall not be deemed to create any lien, entitlement, cause of action, or other private right, and any rights of holders of tickets or shares shall be determined by the corporation in setting the terms of its lottery or lotteries.

(3) As nearly as practical, for each fiscal year, net lottery proceeds shall equal at least thirty-five percent (35%) of the lottery proceeds or an amount that maximizes net lottery proceeds; provided, however, that for the first two (2) full fiscal years and any partial first fiscal year of the corporation, net lottery proceeds need only equal, as nearly as practical, thirty percent (30%) of the lottery proceeds. If, after the second full fiscal year, the corporation determines that an amount that maximizes net lottery proceeds is less than thirty-five percent (35%) of the lottery proceeds, then, immediately upon making such determination, the corporation shall file with the state funding board a statement of reasons supporting such determination and a projection of such amount.

(b) (1) There is created within the state treasury a "lottery for education account." Amounts remaining in the account at the end of each fiscal year shall not revert to the general fund. Money in the account shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6 for the sole benefit of the account. All earnings attributable to such investments shall be credited to the lottery for education account.

(2) On or before the fifteenth day of the first month of each quarter, the corporation shall transfer to the state treasury, for credit to the lottery for education account, an amount representing an estimate of the net lottery proceeds for the immediately preceding quarter. Any additional transfers required to reconcile the amount of the net lottery proceeds transferred on the fifteenth day of the month shall be completed by the last business day of the month following the end of the quarter. Upon deposit into the state treasury, net lottery proceeds shall become the unencumbered property of the state of Tennessee and the corporation shall have no power to agree or undertake otherwise. Except as otherwise provided in subdivision (b)(3), such funds shall be expended for education programs and purposes in accordance with article XI, § 5 of the Constitution of Tennessee.

(3) (A) A general shortfall reserve subaccount shall be maintained within the lottery for education account.

(B) Except as provided in subdivision (b)(3)(D), the amount of the general shortfall reserve subaccount shall equal one hundred million dollars ($100,000,000). In any fiscal year, only an amount necessary to maintain the general shortfall reserve subaccount in an amount equal to one hundred million dollars ($100,000,000) shall be deposited into the subaccount.

(C) If the net lottery proceeds deposited into the lottery for education account in any year, exclusive of the amount in the general shortfall reserve subaccount, are not sufficient to meet the amount appropriated for educational programs and purposes pursuant to subsection (c), the general shortfall reserve subaccount may be drawn upon to meet the deficiency; provided, however, that reserves in the account shall be used first for any shortfall in the amount appropriated to the educational scholarship program and then to any other educational programs and purposes otherwise provided by law for which net lottery proceeds may be expended. In the event it becomes necessary to draw from the general shortfall reserve subaccount in any fiscal year for educational programs and purposes, such programs and purposes shall be reviewed and shall be reduced to the amount of available net lottery proceeds, exclusive of the general shortfall reserve subaccount, estimated to be available in the next fiscal year. In the event the general shortfall reserve subaccount is drawn upon in any fiscal year, the subaccount shall be brought back to its prior level in subsequent fiscal years. Five percent (5%) of net lottery proceeds shall be deposited into the lottery for education account each quarter, until the amount of the general shortfall reserve subaccount equals one hundred million dollars ($100,000,000). Notwithstanding any provision of this subdivision (b)(3)(C) to the contrary, the program reduction and repayment provisions of this subdivision (b)(3)(C) shall not be triggered, if amounts in excess of one hundred million dollars ($100,000,000) are recommended for appropriation pursuant to subdivision (b)(3)(D).

(D) In addition to the amount provided pursuant to subdivision (b)(3)(B), the funding board may recommend appropriation of funds to the general shortfall reserve subaccount if such fund is deemed inadequate. The funding board may recommend appropriation of funds from the general shortfall reserve subaccount if adequate funds are deemed to be available in the general shortfall reserve subaccount and if such funds are needed for educational programs and purposes consistent with article XI, § 5 of the Constitution of Tennessee; provided, that "adequate funds" shall not be deemed to be available if such recommended appropriation would reduce the general shortfall reserve account below one hundred million dollars ($100,000,000).

(E) The comptroller of the treasury shall annually review and report to the education committees of the senate and the house of representatives concerning the adequacy of the balance of the general shortfall reserve subaccount, whether payment from net lottery proceeds for educational programs authorized in the Constitution of Tennessee has been sufficient to fund the programs without drawing on the general shortfall reserve subaccount and whether triggers for replenishing or increasing the general shortfall reserve subaccount, if deemed inadequate, are sufficient.

(4) A special reserve subaccount shall be maintained within the lottery for education account. The amount of the special reserve subaccount shall be equal to one percent (1%) of net lottery proceeds deposited into the lottery for education account from all deposits made to the fund from the initial deposit until the last deposit made in fiscal year 2007-2008. Transfers to the special reserve subaccount shall be made from the lottery for education account quarterly until the end of such fiscal year. The amount in the special reserve subaccount may be used to make or support loans to local government units for educational programs and purposes in accordance with article XI, § 5 of the Constitution of Tennessee and to pay or secure debt issued for such programs and purposes as otherwise provided by law. Such amount shall supplement, not supplant, nonlottery educational resources for such programs and purposes. Notwithstanding any provision of this section to the contrary, treasurer's earnings on the special reserve subaccount shall be credited to the special reserve subaccount to be used in a manner consistent with this subdivision (b)(4).

(c) (1) No later than the date in 2003 upon which the state funding board presents state revenue estimates to the governor pursuant to § 9-4-5202(e)(3), the funding board shall establish a projected revenue range for net lottery proceeds for the remainder of the current fiscal year and the next succeeding fiscal year. No later than the date of presentation of such estimates to the governor by the state funding board in all subsequent years, the funding board shall project the revenue for net lottery proceeds for the remainder of the then current fiscal year and the next succeeding four (4) fiscal years. Such projection shall be made in the same manner as other state revenues are projected by the funding board, which figure may be adjusted prior to the enactment of the general appropriations act. In making such projections, the funding board shall recognize unusual fluctuations in lottery proceeds. In making such projections, the funding board is authorized to obtain information from those having expertise and experience in projecting revenue from the sale of lottery tickets or shares.

(2) (A) (i) Before December 15, 2003, and before December 15 in each succeeding year, the Tennessee student assistance corporation shall prepare a report setting forth an estimate of the total cost of lottery related financial assistance to be provided to Tennessee citizens during the next fiscal year pursuant to title 49, chapter 4, part 9. Such report shall include the major assumptions and the methodology used in arriving at such estimate. For the report due in December 2003, the Tennessee student assistance corporation shall base its estimate of total costs on the award values established pursuant to title 49, chapter 4, part 9. For subsequent reports, the Tennessee student assistance corporation shall base its estimate of total costs on the award values in effect at the time the report is prepared. The Tennessee higher education commission, the board of trustees of the University of Tennessee system, the state board of regents, the department of education and the Tennessee independent college and universities association shall provide the Tennessee student assistance corporation with such information as is needed to prepare its report. The Tennessee student assistance corporation shall deliver its report to the governor, the funding board, the speaker of the senate, the speaker of the house of representatives, the chairs of the senate and house of representatives finance, ways and means committees, the chairs of the senate and house of representatives education committees, the state and local government committee of the senate, the state government committee of the house of representatives, and the office of legislative budget analysis.

(ii) Before December 15 of each year, the state funding board, with the assistance of the Tennessee student assistance corporation, shall project long-term funding needs of the lottery scholarship and grant programs established under title 49, chapter 4, part 9. The projections shall cover at least the four (4) fiscal years next succeeding the current fiscal year. The analysis shall be performed to determine if adjustments in lottery scholarship and grant programs should be made to prevent funding required in the future for such programs from exceeding estimates of net lottery proceeds made under subdivision (c)(1).

(B) Before December 15, 2003, and before December 15 in each succeeding year, appropriate state agencies shall submit to the funding board and to the governor their recommendations for other educational programs and purposes consistent with article XI, § 5 of the Tennessee Constitution based on the difference between the funding board's projections and recommendations for the lottery scholarship program based on the report submitted pursuant to subdivision (c)(2)(A). In no event shall such recommendations exceed the projections of the funding board for a specific fiscal year.

(3) (A) The governor shall submit to the general assembly in the annual budget document prepared pursuant to title 9, chapter 4, part 51 recommendations concerning the distributions to be made from the lottery for education account based on the projections of the funding board, including recommended appropriations by the funding board from the general shortfall reserve subaccount, if any, and any treasurer's earnings credited to the lottery for education account.

(B) In a separate budget category entitled "net education lottery proceeds," the governor shall estimate the amount of net lottery proceeds and treasurer's earnings thereon to be credited to the lottery for education account during the fiscal year and the amount of unappropriated surplus estimated to be accrued in the account at the beginning of the fiscal year. The sum of estimated net lottery proceeds, treasurer's earnings thereon, and unappropriated surplus shall be designated "net education lottery proceeds."

(C) In the budget document, the governor shall submit specific recommendations as to the educational programs and purposes for which appropriations should be made from the lottery for education account. Such recommendation shall include the specific value of each category of awards to be offered pursuant to title 49, chapter 4, part 9. The recommendation for each category of award shall be the value of such award as set in the previous general appropriations act unless such value, based on the estimates of the Tennessee student assistance corporation and the funding board, should be adjusted in a manner consistent with title 49, chapter 4, part 9 and this chapter.

(D) The governor's recommendations as to the educational programs and purposes for which appropriations should be made in accordance with this subdivision (c)(3) shall be referred to the education committees of both houses for recommendation and comments prior to final action by the finance, ways and means committees of both houses on the general appropriations act.

(4) The general assembly shall appropriate from the lottery for education account by specific reference to it, or by reference to "net education lottery proceeds." All appropriations to any particular budget unit shall be made together in a separate part entitled, identified, administered, and accounted for separately as a distinct budget unit for net education lottery proceeds. Such appropriations shall otherwise be made in the manner required by law for appropriations.

(5) It is the intent of the general assembly that appropriations from the lottery for education account shall be allocated and expended for educational programs and purposes only in accordance with article XI, § 5 of the Constitution of Tennessee. Such net education lottery proceeds shall be used to supplement, not supplant, existing resources for educational programs and purposes.

(d) Any funds appropriated, but not expended, for educational programs or purposes from the lottery for education account or from the general shortfall reserve subaccount shall not revert to the general fund at the end of the fiscal year but shall be credited, respectively, to the lottery for education account or the general shortfall reserve subaccount and retained there until allocated and appropriated as provided in subdivision (b)(3) and subsection (c).

(e) In compliance with the requirement of this chapter that there shall be a separate accounting of net education lottery proceeds, no deficiency in the lottery for education account shall be replenished by book entries reducing any nonlottery reserve of general funds, including specifically, but without limitation, the reserve for revenue fluctuations or other reserve accounts established by law; nor shall any program or project started specifically from net education lottery proceeds be continued from the general fund; such programs must be adjusted or discontinued according to available net education lottery proceeds unless the general assembly by general law establishes eligibility requirements and appropriates specific other funds within the general appropriations act; nor shall any nonlottery surplus in the general fund be reduced. No surplus in the lottery for education account shall be reduced to correct any nonlottery deficiencies in sums available for general appropriations, and no surplus in the lottery for education account shall be included in any revenue or surplus calculated for setting aside any additional funds in the reserve for revenue fluctuations as provided in § 9-4-211.

(f) (1) There is created a special account in the state treasury to be known as the "after school programs special account," hereinafter referred to as the "after school account." In accordance with § 4-51-123, one hundred percent (100%) of moneys constituting an unclaimed prize shall be deposited in the after school account at the end of each fiscal year.

(2) In any fiscal year in which the financial assistance program for attendance at post-secondary educational institutions located within this state is funded pursuant to title 49, chapter 4, part 9, and excess is available from net lottery proceeds for other educational purposes and projects consistent with article XI, § 5 of the Constitution of Tennessee, then in any such fiscal year moneys in the after school account may be appropriated by the general assembly from such account pursuant to subdivision (f)(3).

(3) Moneys in the after school account shall be used exclusively for after school programs consistent with article XI, § 5 of the Constitution of Tennessee. Such moneys shall supplement, not supplant, nonlottery educational resources for after school educational programs and purposes. The general assembly shall appropriate from the after school programs special account by specific reference to it, or by reference to the "after school account." Such appropriations shall otherwise be made in the manner required by law for appropriations.

(4) Any reserve balance remaining unexpended at the end of a fiscal year in the after school account shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.

(5) Notwithstanding any provision of this section to the contrary, interest accruing on investments and deposits of the after school account shall be credited to such account, shall not revert to the general fund, and shall be carried forward into the subsequent fiscal year.

(6) Moneys in the after school account shall be invested by the state treasurer in accordance with § 9-4-603.



§ 4-51-112 - Minority-owned businesses.

(a) It is the intent of the general assembly that the corporation encourage participation by minority-owned businesses. Accordingly, the board of directors shall adopt a plan that achieves to the greatest extent possible a level of participation by minority-owned businesses taking into account the total number of all retailers and vendors, including any subcontractors. The corporation is authorized and directed to undertake training programs and other educational activities to enable such minority-owned businesses to compete for contracts on an equal basis. The corporation will strive to maximize participation of minority-owned businesses to achieve a minimum participation goal of fifteen percent (15%) through both prime and second tier business contracting opportunities. The board shall monitor the results of minority-owned business participation and shall report the results of minority-owned business participation to the general assembly at least on an annual basis.

(b) (1) The chair of the board, in consultation with the board of directors, shall appoint an advisory council on minority business participation. The council shall be composed of nine (9) citizens, three (3) of whom shall be appointed from and represent each grand division of the state. The membership of the council shall collectively reflect a richness of diversity in professional and business experience, educational attainment, ethnicity, race, gender, heritage, and socio-economic perspective.

(2) The advisory council on minority business participation shall serve as an educational, research and technical resource for the board of directors. It shall be a duty of the council to solicit, analyze and present the views and concerns of minority business owners throughout the state. The council may report to the board of directors or to the state and local government committee of the senate and the state government committee of the house of representatives in writing at any time. The board of directors may invite the council to present oral testimony to the board of directors at any meeting of the board.

(3) The advisory council on minority business participation shall annually elect from its membership a chair, a vice chair and such other officers as it deems necessary. The council shall meet at least quarterly at the call of the chair. The organizational meeting of the advisory board shall be convened by the chair of the board of directors.

(4) Members appointed to the advisory council shall each serve regular terms of three (3) years; provided, however, that in order to stagger such terms, three (3) of the initial appointees shall serve terms of two (2) years, and three (3) of the initial appointees shall serve terms of one (1) year.

(5) The advisory council on minority business participation shall establish its own rules and internal operating procedures. As an operating expense of the corporation, members of the advisory council shall receive a per diem not to exceed the per diem provided to members of the general assembly pursuant to § 3-1-106, for each day's service spent in the performance of the duties and responsibilities of the advisory council.



§ 4-51-113 - Vendors -- Requirements when submitting a bid, proposal, or offer -- Procurement contract.

(a) The corporation shall investigate the financial responsibility, security, and integrity of any lottery system vendor who is a finalist in submitting a bid, proposal, or offer as part of a major procurement. At the time of submitting such bid, proposal, or offer to the corporation, the corporation shall require the following items:

(1) A disclosure of the vendor's name and address and, as applicable, the names and addresses of the following:

(A) If the vendor is a corporation, the officers, directors, and each stockholder in such corporation; provided, however, that in the case of owners of equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own beneficially one percent (1%) or more of such securities need be disclosed;

(B) If the vendor is a trust, the trustee and all persons entitled to receive income or benefits from the trust;

(C) If the vendor is an association, the members, officers, and directors; and

(D) If the vendor is a partnership or joint venture, all of the general partners, limited partners, or joint venturers;

(2) A disclosure of all the states and jurisdictions in which the vendor does business and the nature of the business in each such state or jurisdiction;

(3) A disclosure of all the states and jurisdictions in which the vendor has contracts to supply gaming goods or services, including, but not limited to, lottery goods and services, and the nature of the goods or services involved for each such state or jurisdiction;

(4) A disclosure of all the states and jurisdictions in which the vendor has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked a lottery or gaming license of any kind or had fines or penalties assessed to the vendor's license, contract, or operation and the disposition of such in each such state or jurisdiction. If any lottery or gaming license or contract has been revoked or has not been renewed or any lottery or gaming license or application has been either denied or is pending and has remained pending for more than six (6) months, all of the facts and circumstances underlying the failure to receive such a license shall be disclosed;

(5) (A) A disclosure of the details of any finding or plea, conviction, or adjudication of guilt in a state or federal court, or in another jurisdiction, of the vendor for any felony or any other criminal offense other than a traffic violation;

(B) A disclosure of the details of any finding or plea, conviction, or adjudication of guilt in a state or federal court, or in another jurisdiction, of any present employee, or past employee within ten (10) years, of the vendor for any felony or misdemeanor involving gambling, theft, computer offenses, forgery, perjury, dishonesty or unlawfully selling or providing a product or substance to a minor;

(6) A disclosure of the details of any bankruptcy, insolvency, reorganization, or corporate or individual purchase or takeover of another corporation, including bonded indebtedness, or any pending litigation of the vendor;

(7) A disclosure of the vendor's minority-owned business participation plan, if a portion of the vendor's contract is to be subcontracted pursuant to the provisions of the proposal or, if at any time thereafter, a portion of such vendor's contract is subcontracted; and

(8) Such additional disclosures and information as the corporation may determine to be appropriate for the procurement involved.

(b) If ten percent (10%) or more of the cost of a vendor's contract is subcontracted, the vendor shall disclose all of the information required by this section for the subcontractor as if the subcontractor were itself a vendor.

(c) A lottery procurement contract shall not be entered into with any lottery system vendor who has not complied with the disclosure requirements described in subsections (a) and (b) and any contract with such a vendor is voidable at the option of the corporation. Any contract with a vendor who does not comply with such requirements for periodically updating such disclosures during the tenure of a contract as may be specified in such contract may be terminated by the corporation. This section shall be construed broadly and liberally to achieve the ends of full disclosure of all information necessary to allow for a full and complete evaluation by the corporation of the competence, integrity, background, and character of vendors for major procurements.

(d) A major procurement contract shall not be entered into with any vendor who has been found guilty of a felony related to the security or integrity of a lottery in this or any other jurisdiction.

(e) A major procurement contract shall not be entered into with any vendor if such vendor has an ownership interest in an entity that had supplied consultation services under contract to the corporation regarding the request for proposals pertaining to those particular goods or services.

(f) For the purposes of this chapter, "jurisdiction" includes, but is not limited to:

(1) Any Native American tribal government;

(2) Any governmental body at the national, state or local level in the United States or its territories and possessions; and

(3) Any governmental body at the national or state, or its equivalent, level in any other country.

(g) No lottery system vendor nor any applicant for a major procurement contract, or an officer, director or employee of such vendor or applicant, or a member of such officer's, director's or employee's immediate family residing in the same household, shall pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, excluding food and beverages having an aggregate value not exceeding one hundred dollars ($100) in any calendar year, to any director, the chief executive officer or any employee of the corporation, or to a member of the immediate family of any such person.

(h) Notwithstanding any provision of this part to the contrary, no applicant for a major procurement contract, or any person employed by such applicant, may contact or otherwise solicit a member of the board of directors individually during the application and selection process for such contract. All contact and other solicitations made by an applicant for a major procurement contract, or any person employed by such applicant, shall be directed to the board as a whole.



§ 4-51-114 - Vendor -- Performance bond or letter of credit -- Minority-owned business waiver.

(a) (1) (A) Except as provided in subdivision (a)(2), each vendor shall, at the execution of the contract with the corporation, post a performance bond or letter of credit from a bank or credit provider acceptable to the corporation in an amount as deemed necessary by the corporation for that particular bid or contract. In lieu of the bond, a vendor may, to assure the faithful performance of its obligations, deposit and maintain with the corporation securities that are interest bearing or accruing and that are rated in one (1) of the three (3) highest classifications by an established nationally recognized investment rating service. Securities eligible under this section are limited to:

(i) Certificates of deposit issued by solvent banks or savings associations approved by the corporation and that are organized and existing under the laws of this state or under the laws of the United States;

(ii) United States bonds, notes, and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest; and

(iii) Corporate bonds approved by the corporation. The corporation that issued the bonds shall not be an affiliate or subsidiary of the depositor.

(B) Such securities shall be held in trust and shall have at all times a market value at least equal to the full amount estimated to be paid annually to the lottery vendor under contract.

(2) Because of certain economic considerations, minority businesses may not be financially able to comply with the bonding, deposit of securities, or letter of credit requirements of subdivision (a)(1). In order to assure minority participation in major procurement contracts to the most feasible and practicable extent possible, the chief executive officer is authorized and directed to waive the bonding, deposit of securities, and letter of credit requirements of subdivision (a)(1) for a period of five (5) years from the time that a minority business enters into a major procurement contract in cases where any minority business substantiates financial hardship pursuant to the policies and procedures established by the board.

(b) Each vendor shall be qualified to do business in this state and shall file appropriate tax returns as provided by the laws of this state. All contracts under this section shall be governed by the laws of the state of Tennessee.

(c) No contract shall be secured with any vendor in which a public officer, as covered in § 8-50-501(a), or an employee of such officer, has an ownership interest of one percent (1%) or more.



§ 4-51-115 - Lottery retailers.

(a) The general assembly recognizes that to conduct a successful lottery, the corporation must develop and maintain a state-wide network of lottery retailers that will serve the public convenience and promote the sale of tickets or shares and the playing of lottery games while ensuring the integrity of the lottery operations, games, and activities.

(b) The corporation shall make every effort to provide small retailers a chance to participate in the sales of lottery tickets or shares.

(c) (1) The corporation shall provide for compensation to lottery retailers in the form of commissions for the sale and cashing of lottery tickets or shares in an amount of not less than six and one-half percent (6 1/2%) of gross sales. Each lottery retailer shall be required to cash lottery tickets or shares up to the amount authorized pursuant to § 4-51-108(a)(6) in the manner adopted by regulation, policy, or procedure of the board.

(2) In addition to the commissions for services rendered by lottery retailers pursuant to subdivision (c)(1), the corporation may provide for other forms of compensation for services rendered by lottery retailers relating to the sale of lottery tickets or shares.

(d) The corporation shall issue a certificate of authority to each person with whom it contracts as a retailer for purposes of display; provided, however, that if a retailer contract permits sales at multiple locations, a separate certificate shall be issued for each authorized location. Every lottery retailer shall post and keep conspicuously displayed in a location on the premises where lottery tickets or shares are sold, and accessible to the public, its certificate of authority. No certificate shall be assignable or transferable.

(e) Notwithstanding any other provision of law to the contrary, no business seeking to become a lottery retailer shall be prohibited from applying to the corporation, and if successful in such application, from selling lottery tickets or shares, including, but not limited to, businesses licensed pursuant to title 57, chapter 3, part 2; provided, however, that the corporation shall not issue, sell or authorize the sale of lottery tickets at any location licensed to provide deferred presentment services pursuant to title 45, chapter 17, part 1, or to any pawnshop, as defined in § 45-6-203, or to any business engaged exclusively in the business of selling lottery tickets or shares; provided, further, that this subsection (e) shall not preclude the corporation from selling or giving away lottery tickets or shares.

(f) The board shall develop a list of objective criteria upon which the qualification of lottery retailers shall be based. Separate criteria shall be developed to govern the selection of retailers of instant tickets and on-line retailers. In developing these criteria, the board shall consider such factors as the applicant's financial responsibility, security of the applicant's place of business or activity, accessibility to the public, integrity, and reputation. The board shall not consider political affiliation, activities, or monetary contributions to political organizations or candidates for any public office. The criteria shall include, but not be limited to, the following:

(1) The applicant shall be current in filing all applicable tax returns to the state of Tennessee and in payment of all taxes, interest, and penalties owed to the state of Tennessee, excluding items under formal appeal pursuant to applicable statutes. The department of revenue is authorized and directed to provide this information to the corporation upon request; and

(2) No person, partnership, unincorporated association, corporation, including the board and executive officers of the corporation, or other business entity shall be selected as a lottery retailer who:

(A) Has been convicted of a criminal offense related to the security or integrity of a lottery in this state or any other jurisdiction;

(B) Has been convicted of any criminal offense involving gambling, theft, computer offenses, forgery, perjury or dishonesty, unless the person's civil rights have been restored or at least five (5) years have elapsed from the date of the completion of the sentence without a subsequent conviction of a crime described in this subdivision (f)(2)(B);

(C) Has been found to have violated this chapter or any regulation, policy, or procedure of the corporation unless either ten (10) years have passed since the violation or the board finds the violation both minor and unintentional in nature;

(D) Is a vendor or any employee or agent of any vendor doing business with the corporation;

(E) Resides in the same household as a director or an officer of the corporation;

(F) Has made a statement of material fact to the corporation knowing such statement to be false; or

(G) Has been convicted of any criminal offense involving the unlawful selling or providing a product or substance to a minor in this state or any other jurisdiction, unless the offense involves a license violation where any sentence has been completed and the license has been restored, unless the person's civil rights have been restored, or unless at least five (5) years have elapsed from the date of the completion of the sentence without a subsequent conviction of a crime described in this subdivision (f)(2)(G).

(g) (1) Persons applying to become lottery retailers shall be charged a uniform application fee for each lottery outlet. Retailers who participate in on-line games shall be charged a uniform application fee for each on-line outlet.

(2) Any lottery retailer contract executed pursuant to this section may, for good cause, be suspended, revoked, or terminated by the chief executive officer, or such officer's designee, if the retailer is found to have violated any provision of this chapter or objective criteria established by the board. Review of such activities shall be in accordance with the procedures outlined in this chapter and shall not be subject to the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title.

(3) All lottery retailer contracts shall be renewable unless, in the discretion of the corporation, sooner cancelled or terminated. At the time of renewal, the corporation shall review the lottery retailer's compliance with this chapter and title 39, chapter 17, part 6. The corporation shall renew such contracts only if the lottery retailer is in compliance with this chapter and title 39, chapter 17, part 6 and would otherwise be eligible to be a lottery retailer pursuant to this chapter and the terms of the retailer's contract; provided, however, that a violation of title 39, chapter 17, part 6 by an employee of a lottery retailer shall only prohibit the issuance of a certificate of authority for the specific location of such violation for a period of one (1) year from the date of conviction unless, in the case of a lottery retailer operating multiple locations and in the discretion of the corporation, the entire contract should be cancelled or terminated as otherwise provided by this chapter or by the retailer's contract.

(h) No lottery retailer or applicant to be a lottery retailer shall pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, excluding food and beverages having an aggregate value not exceeding one hundred dollars ($100) in any calendar year, to any director, the chief executive officer, or any employee of the corporation, or to a member of the immediate family of any such person.



§ 4-51-116 - Lottery retailer advisory board.

(a) The chair of the board of directors shall appoint a lottery retailer advisory board to be composed of twelve (12) lottery retailers, four (4) from each grand division, representing the broadest possible spectrum of geographical, racial, and business characteristics of lottery retailers. The function of the advisory board shall be to advise the board of directors on retail aspects of the lottery and to present the concerns of lottery retailers throughout the state.

(b) Members appointed to the lottery retailer advisory board shall serve terms of two (2) years; provided, however, that six (6) of the initial appointees shall serve terms of one (1) year.

(c) The advisory board shall establish its own rules and internal operating procedures. The advisory board may report to the board of directors or to the state and local government committee of the senate and the state government committee of the house of representatives in writing at any time. The board of directors may invite the advisory board to make an oral presentation to the board of directors at regular meetings of the board.

(d) As an operating expense of the corporation, members of the advisory board shall receive a per diem not to exceed the per diem provided to members of the general assembly pursuant to § 3-1-106, for each day's service spent in the performance of the duties and responsibilities of the advisory board.



§ 4-51-117 - Lottery retailer contract.

(a) No lottery retailer contract shall be transferable or assignable.

(b) No lottery retailer shall contract with any person for lottery goods or services except with the approval of the board.

(c) Lottery tickets and shares shall only be sold by the retailer stated on the lottery retailer certificate of authority.



§ 4-51-118 - Retailer fidelity fund -- Retailer fee -- Reserve account to cover losses -- Retailer bond.

(a) The corporation may establish a fidelity fund separate from all other funds and shall assess each retailer a one-time fee not to exceed one hundred dollars ($100) per sales location. In accordance with § 4-51-106, the corporation is authorized to invest the funds or place such funds in one (1) or more interest-bearing accounts. Moneys deposited to the fund may be used to cover losses the corporation experiences due to nonfeasance, misfeasance or malfeasance of a lottery retailer. In addition, the funds may be used to purchase blanket bonds covering the corporation against losses from all lottery retailers. At the end of each fiscal year, the corporation shall pay to the lottery for education account any amount in the fidelity fund that exceeds five hundred thousand dollars ($500,000), and such funds shall be commingled with and treated as net proceeds from the lottery.

(b) A reserve account may be established as a general operating expense account to cover amounts deemed uncollectable. The corporation shall establish procedures for minimizing any losses that may be experienced for the foregoing reasons and shall exercise and exhaust all available options in such procedures prior to amounts being written off to this account.

(c) (1) The corporation may require any retailer to post an appropriate bond, as determined by the corporation, using an insurance company acceptable to the corporation; provided, however, that after one (1) full fiscal year of lottery operations the amount of any such bond shall not exceed the applicable district sales average of lottery tickets for two (2) quarterly billing periods.

(2) In its discretion, the corporation may allow a retailer to deposit and maintain with the corporation securities that are interest bearing or accruing. Securities eligible under this subdivision (c)(2) shall be limited to:

(A) Certificates of deposit issued by solvent banks or savings associations organized and existing under the laws of this state or under the laws of the United States;

(B) United States bonds, notes, and bills for which the full faith and credit of the United States is pledged for the payment of principal and interest;

(C) Federal agency securities by an agency or instrumentality of the United States government.

(3) Such securities shall be held in trust in the name of the corporation.



§ 4-51-119 - Retail contract -- Cancellation, suspension, revocation or termination.

(a) Any retail contract executed by the corporation pursuant to this chapter shall specify the reasons for which a contract may be cancelled, suspended, revoked, or terminated by the corporation, which reasons shall include, but not be limited to:

(1) Commission of a violation of this chapter, a regulation, or a policy or procedure of the corporation;

(2) Commission of a violation of title 39, chapter 17, part 6, relative to lottery offenses;

(3) Failure to accurately or timely account for lottery tickets, lottery games, revenues, or prizes as required by the corporation;

(4) Commission of any fraud, deceit, or misrepresentation;

(5) Insufficient sales;

(6) Conduct prejudicial to public confidence in the lottery;

(7) The retailer filing for or being placed in bankruptcy or receivership;

(8) Any material change as determined in the sole discretion of the corporation in any matter considered by the corporation in executing the contract with the retailer; or

(9) Failure to meet any of the objective criteria established by the corporation pursuant to this chapter.

(b) If, in the discretion of the chief executive officer, or such officer's designee, cancellation, denial, revocation, suspension, or rejection of renewal of a lottery retailer contract is in the best interest of the lottery, the public welfare, or the state of Tennessee, the chief executive officer, or such officer's designee, may cancel, suspend, revoke, or terminate, after notice and a right to a hearing, any contract issued pursuant to this chapter. Such contract may, however, be temporarily suspended by the chief executive officer or a designee without prior notice pending any prosecution, hearing, or investigation, whether by a third party or by the chief executive officer. A contract may be suspended, revoked or terminated by the chief executive officer, or such officer's designee, for any one (1) or more of the reasons enumerated in subsection (a). Any hearing held shall be conducted by the chief executive officer or such officer's designee. A party to the contract aggrieved by the decision of the chief executive officer, or such officer's designee, may appeal the adverse decision to the board. Such appeal shall be pursuant to the regulations, policies, and procedures set by the board and is not subject to the Tennessee Uniform Administrative Procedures Act, compiled in chapter 5 of this title.



§ 4-51-120 - Lottery retailers -- Fiduciary duty -- Protection against loss.

(a) All proceeds from the sale of the lottery tickets or shares shall constitute a trust fund until paid to the corporation either directly or through the corporation's authorized collection representative. A lottery retailer and officers of a lottery retailer's business shall have a fiduciary duty to preserve and account for lottery proceeds and lottery retailers shall be personally liable for all proceeds. Proceeds shall include unsold instant tickets received by a lottery retailer and cash proceeds of the sale of any lottery products, net of allowable sales commissions and credit for lottery prizes sold to or paid to winners by lottery retailers. Sales proceeds and unused instant tickets shall be delivered to the corporation or its authorized collection representative upon demand.

(b) (1) Pursuant to § 4-51-105(a)(3), the corporation shall adopt and enforce policies designed to safeguard and limit the opportunity for loss of lottery proceeds that are not in the possession of the corporation. Such policies may include, but are not limited to:

(A) Requirements governing financial institutions into which retailers shall deposit lottery proceeds;

(B) Requirements for the establishment of separate accounts for the deposit of lottery proceeds by retailers;

(C) The timing of deposit of lottery proceeds by retailers; and

(D) The timing of withdrawal of funds from retailer accounts by the corporation.

(2) Any policies designed to safeguard and limit the opportunity for loss of lottery proceeds, and any revisions to such policies, shall be filed with the state funding board.

(c) Notwithstanding any provision of law to the contrary, whenever any person who receives proceeds from the sale of lottery tickets or shares in the capacity of a lottery retailer becomes insolvent or dies insolvent, the proceeds due the corporation from such person or that person's estate shall have preference over all debts or demands.



§ 4-51-121 - Lottery retailer -- Rental payments based on percentage of retail sales.

If a lottery retailer's rental payments for the business premises are contractually computed, in whole or in part, on the basis of a percentage of retail sales and such computation of retail sales is not explicitly defined to include sales of tickets or shares in a state-operated or state-managed lottery, only the compensation received by the lottery retailer from the corporation may be considered in determining the amount of the lottery retail sales for purposes of computing the rental payment.



§ 4-51-122 - Restrictions on sales.

(a) In accordance with title 39, chapter 17, part 6:

(1) No person shall sell a ticket or share at a price other than the price established by the corporation unless authorized in writing by the chief executive officer;

(2) No person, other than a duly certified lottery retailer, shall sell lottery tickets or shares;

(3) This subsection (a) shall not be construed to prevent a person who may lawfully purchase tickets or shares from making a gift of lottery tickets or shares to another;

(4) This subsection (a) shall not be construed to prevent a merchant who may lawfully purchase tickets or shares from making a gift of lottery tickets or shares as a means of promoting goods or services to customers or prospective customers subject to prior approval by the corporation; and

(5) This subsection (a) shall not be construed to prohibit the corporation from designating certain of its agents and employees to sell or give lottery tickets or shares directly to the public.

(b) No lottery retailer shall sell a lottery ticket or share except from the locations listed in the retailer's contract and as evidenced by the retailer's certificate of authorization unless the corporation authorizes in writing any temporary location not listed in the retailer's contract.

(c) In accordance with title 39, chapter 17, part 6, no lottery tickets or shares shall be sold to persons under eighteen (18) years of age; provided, however, that nothing in this chapter or title 39, chapter 17, part 6, prohibits the purchase of a lottery ticket or share by a person eighteen (18) years of age or older for the purpose of making a gift to any person of any age. In such case, the corporation shall direct payment of proceeds of any lottery prize to an adult member of the person's family or a legal representative of the person on behalf of such person.



§ 4-51-123 - Attachments, garnishments, or executions withheld from lottery prizes -- Validity of lottery tickets or shares -- Prize restrictions -- Electronic or mechanical machines -- Unclaimed prizes.

(a) Except as otherwise provided in part 2 of this chapter, attachments, garnishments, or executions authorized and issued pursuant to law shall be withheld from the proceeds of any lottery prize if timely served upon the corporation.

(b) Subsection (a) shall not apply to a retailer.

(c) The corporation shall adopt regulations, policies, and procedures to establish a system of verifying the validity of lottery tickets or shares claimed to win prizes and to effect payment of such prizes, except that:

(1) No prize, any portion of a prize, or any right of any person to a prize awarded shall be assignable. Any prize or any portion of a prize remaining unpaid at the death of a prize winner shall be paid to the estate of the deceased prize winner or to the trustee of a trust established by the deceased prize winner as settlor if a copy of the trust document or instrument has been filed with the corporation along with a notarized letter of direction from the settlor and no written notice of revocation has been received by the corporation prior to the settlor's death. Following a settlor's death and prior to any payment to such a successor trustee, the corporation shall obtain from the trustee a written agreement to indemnify and hold the corporation harmless with respect to any claims that may be asserted against the corporation arising from payment to or through the trust. This section shall prevail over any inconsistent provisions of § 47-9-406. Notwithstanding any other provisions of this section to the contrary, any person, pursuant to an appropriate judicial order, shall be paid the prize to which a winner is entitled;

(2) No prize shall be paid:

(A) Arising from claimed tickets that are stolen, counterfeit, altered, fraudulent, unissued, produced, or issued in error, unreadable, not received, or not recorded by the corporation within applicable deadlines;

(B) Lacking in captions that conform and agree with the play symbols as appropriate to the particular lottery game involved; or

(C) Not in compliance with such additional specific regulations and public or confidential validation and security tests of the corporation appropriate to the particular lottery game involved;

(3) No particular prize in any lottery game shall be paid more than once and, in the event of a determination that more than one (1) claimant is entitled to a particular prize, the sole remedy of such multiple claimants is the award to each of them of an equal share in the prize; and

(4) (A) A holder of a winning cash ticket or share from any lottery game conducted by a drawing shall claim a cash prize within one hundred eighty (180) days after the drawing in which the cash prize was won or the end of the game as determined by the corporation, whichever is later. If a multistate or multisovereign lottery game requires, by rule or regulation, a period of time less than one hundred eighty (180) days for redemption of a winning ticket, such period shall apply for that lottery game.

(B) In any Tennessee lottery game in which the player may determine instantly if the player has won or lost, such player shall claim a cash prize within ninety (90) days, or for a multistate or multisovereign lottery game within one hundred eighty (180) days, after the end of the lottery game.

(C) If a valid claim is not made for a cash prize within the applicable period, the cash prize shall constitute an unclaimed prize for purposes of this section.

(d) No prize shall be paid upon a ticket or share purchased or sold in violation of this chapter. Any such prize shall constitute an unclaimed prize for purposes of this section.

(e) The corporation is discharged of all liability upon payment of a prize.

(f) No ticket or share shall be purchased by and no prize shall be paid to:

(1) (A) Any member of the board of directors;

(B) Any officer or employee of the corporation; or

(C) To any member of the immediate family of any person described in subdivision (f)(1)(A) or (f)(1)(B) residing as a member of the same household in the principal place of residence of any such person.

(2) No ticket or share shall be purchased by and no prize shall be paid to any officer, employee, agent, or subcontractor of any vendor, or to any member of the immediate family residing as a member of the same household in the principal place of residence of any such person if such officer, employee, agent, or subcontractor has access to confidential information that may compromise the integrity of the lottery.

(g) No lottery game utilizing an electronic or mechanical machine may use a machine that:

(1) Dispenses coins or currency; or

(2) Accepts debit or credit cards.

(h) Unclaimed prize money shall not constitute net lottery proceeds and, for the purposes of § 4-51-111(a), shall not be distributed as lottery proceeds. Title 66, chapter 29 shall not apply to unclaimed prize money of the corporation. At the end of each fiscal year, one hundred percent (100%) of any unclaimed prize money shall be deposited in the after school programs special account created in accordance with § 4-51-111; provided, however, that, if the unclaimed prizes in any fiscal year total more than eighteen million dollars ($18,000,000), then the excess shall accrue to the fund balance of the lottery for education account.



§ 4-51-124 - Confidential information -- Criminal history checks -- Lottery integrity.

(a) All records and information in the possession of the corporation are open for inspection by members of the public unless otherwise provided by state law. The following records or information in the possession of the corporation shall be treated as confidential and shall be exempt from § 10-7-503:

(1) Trade secrets, as such term is defined in § 47-25-1702;

(2) Security measures, systems, or procedures;

(3) Security reports;

(4) Proposals received pursuant to personal service, professional service, consultant service contract regulations, and related records, including evaluations and memoranda; provided, however, that such information shall be available for public inspection after the completion of evaluation of such proposals by the corporation. Sealed bids for the purchase of goods and services, and leases of real property, and individual purchase records, including evaluations and memoranda relating to such bids; provided, however, that such information shall be available for public inspection after the completion of evaluation of such bids by the corporation. Internal audit reviews of the corporation including any documentation and memoranda relating to such audits; provided, however, that such information shall be available for public inspection after finalization of such audits by the corporation;

(5) (A) The following records or information of an employee of the corporation in the possession of the corporation in its capacity as an employer shall be treated as confidential and shall not be open for inspection by members of the public: unpublished telephone numbers; bank account information; social security number; driver license information except where driving or operating a vehicle is part of the employee's job description or job duties or incidental to the performance of the employee's job; and the same information of immediate family members or household members;

(B) Information made confidential by this subdivision (a)(5) shall be redacted wherever possible and nothing in this subdivision (a)(5) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains confidential information;

(C) Nothing in this subdivision (a)(5) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions;

(D) Nothing in this subdivision (a)(5) shall be construed to close any personnel records of an employee of the corporation that are currently open under state law;

(E) Nothing in this subdivision (a)(5) shall be construed to limit access to information made confidential under this subdivision (a)(5), when the employee expressly authorizes the release of such information;

(6) Information obtained pursuant to investigations that is otherwise confidential;

(7) Identifying information obtained from prize winners including, but not limited to, home and work addresses, telephone numbers, social security numbers, and any other information that could reasonably be used to locate the whereabouts of an individual; provided, however, that:

(A) The corporation shall disclose any relevant information to a claimant agency pursuant to part 2 of this chapter necessary to establish or enforce a claim against a debtor as defined in part 2 of this chapter;

(B) The corporation may disclose a lottery prize winner's name, home state, hometown, and, if authorized by the prize winner, any other information for marketing, advertising, or promotional purposes; and

(C) The corporation shall disclose any information not subject to subdivisions (a)(1)-(4) or (a)(6), that is otherwise necessary to assist any federal, state, or local entity in the performance of its statutory or regulatory duties;

(8) Medical records or medical information of an employee of the corporation, and medical records or information of family members of an employee of the corporation in the possession of the corporation shall be treated as confidential and shall not be open for inspection by members of the public;

(9) All information relative to the hiring or retention of the chief executive officer or president;

(10) All information relative to prospective lottery games and security and other sensitive information relative to current lottery games; and

(11) Any information concerning lottery sales made by lottery retailers unless otherwise provided by law.

(b) Meetings of the corporation shall be open to the public pursuant to title 8, chapter 44, part 1; provided, however, that portions of meetings devoted to discussing information deemed confidential pursuant to this section or deemed confidential pursuant to title 10, chapter 7, part 5 are exempt from title 8, chapter 44, part 1.

(c) Information deemed confidential pursuant to subsection (a) is exempt from § 10-7-503. Meetings or portions of meetings devoted to discussing information deemed confidential pursuant to subsection (a) are exempt from title 8, chapter 44, part 1.

(d) The corporation shall perform or cause to be performed full criminal history record checks prior to the execution of any vendor contract.

(e) The corporation, or its authorized agent, shall:

(1) Conduct criminal history record checks and credit investigations on all potential retailers; provided, however, that the corporation, or its authorized agent, may conduct or cause to be conducted criminal history record checks and credit investigations on employees of potential and authorized lottery retailers at any time;

(2) Supervise ticket or share validation and lottery drawings;

(3) Inspect, at times determined solely by the corporation, the facilities of any vendor or lottery retailer in order to determine the integrity of the vendor's product or the operations of the retailer in order to determine whether the vendor or the retailer is in compliance with its contract;

(4) Report any suspected violations of this chapter to the appropriate district attorney, or the attorney general and reporter, and to any law enforcement agencies having jurisdiction over the violation; and

(5) Upon request, provide assistance to any district attorney, the attorney general and reporter, or a law enforcement agency investigating a violation of this chapter or title 39, chapter 17, parts 5 or 6.



§ 4-51-125 - Intelligence sharing, reciprocal use, or restricted use agreements.

(a) The corporation may enter into intelligence sharing, reciprocal use, or restricted use agreements with the federal government, law enforcement agencies, lottery regulation agencies, and gaming enforcement agencies of other jurisdictions that provide for and regulate the use of information provided and received pursuant to the agreement.

(b) Records, documents, and information in the possession of the corporation received pursuant to an intelligence-sharing, reciprocal use, or restricted use agreement entered into by the corporation with a federal department or agency, any law enforcement agency, the lottery regulation agency, or gaming enforcement agency of any jurisdiction shall be considered investigative records of a law enforcement agency and are not subject to § 10-7-503 and shall not be released under any condition without the permission of the person or agency providing the record or information.



§ 4-51-126 - Procurement contracts -- Competitive bidding.

(a) (1) All major procurement contracts shall be competitively bid pursuant to policies and procedures adopted by the board pursuant to § 4-51-104(c)(5) and approved by the procurement commission pursuant to subdivision (a)(2). Such policies and procedures shall be designed to allow the selection of proposals that provide the greatest long-term benefit to the state, the greatest integrity for the corporation and the best service and products for the public. The requirement for competitive bidding does not apply in the case of a single vendor having exclusive rights to offer a particular service or product.

(2) (A) Policies and procedures concerning competitive bidding of major procurement contracts for on-line and instant ticket lottery vendors and for advertising contracts estimated to be valued in excess of five hundred thousand dollars ($500,000) shall be filed with the procurement commission for review in accordance with subdivision (a)(2)(B).

(B) Notwithstanding any provision of title 12, chapter 3, part 4 to the contrary, the procurement commission shall review and approve, or disapprove, such policies and procedures within five (5) working days after submission.

(i) Upon approval, such policies and procedures shall become effective immediately and shall remain effective until amended, altered, or repealed.

(ii) If not approved, the procurement commission shall file a statement with the corporation stating its basis for non-approval. The corporation shall make any necessary revisions and file such revised policies and procedures with the procurement commission for review and approval in a manner consistent with this subdivision (a)(2).

(iii) If the procurement commission neither approves nor disapproves of such policies and procedures within five (5) working days, such policies and procedures shall become effective after the tenth calendar day and shall remain effective until amended, altered, or repealed.

(C) Any amendment to such policies and procedures shall be filed with the procurement commission for review and approval in a manner consistent with this subdivision (a)(2).

(b) In any bidding process, the corporation may administer its own bidding and procurement or may utilize the services of the department of general services or other state agency or subdivision thereof.

(c) (1) There shall be a lottery procurement panel consisting of the secretary of state, state treasurer and the commissioner of finance and administration. The commissioner of finance and administration shall serve as chair of the panel, and the department of finance and administration shall provide staff support to the panel as needed.

(2) Prior to issuance of procurement documents for major procurement contracts regarding on-line and instant ticket lottery vendors, and any advertising contract estimated to be valued in excess of five hundred thousand dollars ($500,000), the corporation shall file such procurement documents with the lottery procurement panel. Such panel may individually, or collectively, review the procurement document and submit comments, if any, to the corporation within five (5) working days after submission to the panel for review. After receiving comments from the panel and, in any event, after the tenth calendar day after submission to the panel for review, the corporation may:

(A) Revise such procurement document based on the comments of the panel. Any revised procurement document based on the comments of the panel shall be filed with the panel prior to issuance; or

(B) Revise such procurement document in a manner not based on the comments of the panel. Any revised procurement document not based on the comments of the panel shall be filed with the panel and reviewed by the panel in accordance with this subsection (c) prior to issuance; or

(C) Issue the procurement document without revision. Notwithstanding any provision of this subdivision (c)(2) to the contrary, the corporation may revise such procurement document prior to the fifth working day provided that the revised procurement document is filed with the panel and reviewed in accordance with this subsection (c) prior to issuance.

(3) Comments of the procurement panel, or failure of the corporation to modify procurement documents based on such comments, shall not confer any rights or constitute a basis for a challenge by a vendor to the procurement process.

(d) If the corporation determines that the requirement for competitive bidding does not apply to a major procurement contract regarding an on-line or instant ticket lottery vendor because such vendor is a single vendor having exclusive rights to offer a particular service or product, then, immediately upon making such a determination, the corporation shall file with the panel a notice of its intent not to require competitive bidding and a statement of reasons supporting that determination.

(e) Executed copies of major procurement contracts regarding on-line and instant ticket lottery vendors, and any advertising contract valued in excess of five hundred thousand dollars ($500,000), shall be filed with the lottery procurement panel within five (5) working days of execution.

(f) Procurement documents, contracts, and any other documentation, or portions thereof, filed with the lottery procurement panel by the corporation shall be subject to § 4-51-124. Such information shall retain its confidentiality, if any, and shall only be used by the panel in the performance of its official duties.

(g) (1) Except for information deemed confidential pursuant to § 4-51-124, major procurement contracts entered into by the corporation regarding on-line and instant ticket lottery vendors, and any advertising contract valued in excess of five hundred thousand dollars ($500,000), shall be posted, via link to "Major Procurement Contracts," on the web site of the Tennessee education lottery corporation. The corporation may post additional major procurement contracts.

(2) The corporation shall post all major procurement contract procurement documents, via link to "Major Procurement Opportunities," on the web site of the Tennessee education lottery corporation.



§ 4-51-127 - Appealing final actions of the board.

(a) Any retailer, vendor, or applicant for a retailer or vendor contract aggrieved by a final action of the board may appeal that decision to the chancery court of Davidson County.

(b) The chancery court of Davidson County shall hear appeals from decisions of the board and based upon the record of the proceedings before the board may reverse the decision of the board only if the appellant proves the decision to be:

(1) Clearly erroneous;

(2) Arbitrary and capricious;

(3) Procured by fraud;

(4) A result of substantial misconduct by the board; or

(5) Contrary to the United States Constitution or the Constitution of Tennessee or this chapter.

(c) The chancery court may remand an appeal to the board to conduct further hearings.

(d) Any person who appeals the award of a major procurement contract for the supply of a lottery ticket system, share system, or an on-line or other mechanical or electronic system shall be liable for all costs of appeal and defense in the event the appeal is denied or the contract award is upheld. Costs of appeal and defense shall include, but are not limited to, court costs, bond and attorney's fees; provided that, upon motion of the corporation, such costs shall also include any loss of income to the corporation resulting from institution of the appeal if the court finds the appeal to have been frivolous.



§ 4-51-128 - Disposition of funds.

(a) The corporation may borrow, or accept and expend, in accordance with this chapter, such moneys as may be received from any source, including income from the corporation's operations, for effectuating its corporate purposes, including the payment of the initial expenses of initiation, administration, and operation of the corporation and the lottery, and other lottery related purposes, including the payment of the initial expenses of initiation, administration, and operation of educational programs and purposes.

(b) The corporation shall be self-sustaining and self-funded. Moneys in the state general fund shall not be used or obligated to pay the expenses of the corporation or prizes of the lottery and no claim for the payment of an expense of the lottery or prizes of the lottery may be made against any moneys other than moneys credited to the corporation operating account.

(c) The corporation may purchase, lease, or lease-purchase such goods or services as are necessary for effectuating the purposes of this chapter. The corporation may make procurements that integrate functions such as lottery game design, lottery ticket distribution to retailers, supply of goods and services, and advertising. In all procurement decisions, the corporation shall take into account the particularly sensitive nature of the state lottery and shall act to promote and ensure security, honesty, fairness, and integrity in the operation and administration of the lottery and the objectives of raising net lottery proceeds for the benefit of educational programs and purposes.



§ 4-51-129 - Financial reports, audits, and records.

To ensure the financial integrity of the lottery, the corporation, through its board of directors, shall:

(1) Submit quarterly and annual reports to the governor, the state and local government committee of the senate, the state government committee of the house of representatives, the comptroller of the treasury and the state treasurer, disclosing the total lottery revenues, prize disbursements, operating expenses, and administrative expenses of the corporation during the reporting period. The annual report shall additionally describe the organizational structure of the corporation and summarize the functions performed by each organizational division within the corporation;

(2) Adopt a system of internal audits; all audits performed by the internal audit staff of the corporation shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9);

(3) Maintain weekly or more frequent records of lottery transactions, including the distribution of tickets or shares to retailers, revenues received, claims for prizes, prizes paid, prizes forfeited, and other financial transactions of the corporation;

(4) (A) Be subject to audits by the comptroller of the treasury in accordance with § 8-4-109. Such audits may be undertaken at anytime at the sole discretion of the comptroller; provided, however, that the comptroller shall conduct, or contract for, an annual financial audit of the corporation. The comptroller of the treasury, or the comptroller's designated representatives, shall have access to the corporation's books, records, and accounts whenever deemed necessary by such office. The comptroller of the treasury, or the comptroller's designated representatives, shall have access to any and all of the records of the corporation's distributing agencies, lottery vendors or lottery retailers that relate to the operation, administration or promotion of the lottery. Except as provided in subdivision (4)(B), the corporation may, with prior notice to the comptroller of the treasury, contract with a licensed independent certified public accountant or firm for additional audits concerning any phase of the operations of the corporation; provided, however, that the licensed certified public accountant or firm shall have no financial interest in any vendor with whom the corporation is under contract. The corporation shall be responsible, as an operating expense, for reimbursement of the costs of audits prepared by the comptroller of the treasury and for the payment of fees for audits prepared by a licensed independent certified public accountant or firm. All audits shall be prepared in accordance with generally accepted governmental auditing standards;

(B) The corporation may, with prior approval of the comptroller of the treasury, contract with a licensed independent certified public accountant or firm for an additional annual financial audit of the corporation; provided, however, that the licensed certified public accountant or firm shall have no financial interest in any vendor with whom the corporation is under contract. If a licensed independent certified public accountant or firm is employed pursuant to this subdivision (4)(B), the audit contract between the corporation and the licensed independent certified public accountant or firm shall be on contract forms prescribed by the comptroller of the treasury. The corporation shall be responsible, as an operating expense, for the payment of fees for audits prepared pursuant to this subdivision (4)(B). Such audits shall be prepared in accordance with generally accepted governmental auditing standards and shall meet minimum audit standards prescribed by the comptroller of the treasury;

(C) A copy of any audit performed by the comptroller of the treasury or any independent certified public accountant or firm shall be transmitted to the governor, the speaker of the senate, the speaker of the house of representatives, the chairs of the state and local government committee of the senate and the state government committee of the house of representatives, the state treasurer and, if applicable, the comptroller of the treasury;

(5) Submit to the department of finance and administration, the office of legislative budget analysis and the comptroller of the treasury by June 30 of each year a copy of the annual operating budget for the corporation for the next fiscal year. This annual operating budget shall be approved by the board and be on such forms as prescribed by the department of finance and administration;

(6) For informational purposes only, submit to the department of finance and administration on September 1 of each year a proposed operating budget for the corporation for the succeeding fiscal year. This budget proposal shall also be accompanied by an estimate of the net lottery proceeds to be deposited into the lottery for education account during the succeeding fiscal year. This budget shall be on such forms as prescribed by the department of finance and administration; and

(7) Adopt the same fiscal year as that used by state government.



§ 4-51-130 - Ineligibilty.

(a) No member of the general assembly, the governor, a member of the governor's cabinet or a cabinet-level member of the governor's staff shall serve as a director or employee of the corporation while holding such position in state government.

(b) No member of the general assembly, the governor, a member of the governor's cabinet or a cabinet-level member of the governor's staff shall serve as an employee, or otherwise receive compensation or other benefit for consultation or services rendered directly or indirectly through a partnership, corporation or other business entity, from an on-line or instant ticket lottery vendor of the Tennessee education lottery corporation or an on-line or instant ticket lottery vendor seeking to become a vendor of the Tennessee education lottery corporation, while holding such position in state government. Nothing in this subsection (b) shall be construed as prohibiting continued employment of such official by a partnership, corporation, or other business entity receiving compensation from an on-line or instant ticket lottery vendor if:

(1) Such official has no direct or indirect contact with an on-line or instant ticket lottery vendor; and

(2) Such official does not share in any compensation or any benefit received from an on-line or instant ticket lottery vendor.

(c) This section shall not apply to any employee of the corporation or of an on-line or instant ticket lottery vendor who, subsequent to such employment, seeks election to the general assembly or the office of governor. No provision of this subsection (c) shall be construed as prohibiting such employee from continuing in such employment during the individual's term in office as a member of the general assembly.

(d) This section also applies to any children residing in the primary residence and the spouse of any member of the general assembly, the governor, a member of the governor's cabinet or a cabinet-level member of the governor's staff.

(e) A violation of this section is a Class C misdemeanor punishable only by a fine of one thousand dollars ($1,000).



§ 4-51-131 - Corporation participation in the Tennessee consolidated retirement system.

(a) The Tennessee education lottery corporation shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the corporation's board of directors authorizing an actuarial study; and

(2) Passage of a resolution by the corporation's board of directors authorizing such participation and accepting the liability as a result of the participation by its full-time employees.

(b) The employees of the corporation shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the corporation under the same provisions that apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the corporation or their beneficiaries for which reserves have not been previously created from funds contributed by the corporation, its employees or the corporation and its employees.

(e) In case of the withdrawal of the corporation as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with § 8-35-211.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the corporation.



§ 4-51-132 - Preemption.

The general assembly, by enacting this chapter and title 39, chapter 17, part 6, intends to preempt any other regulation of the area covered by this chapter and title 39, chapter 17, part 6. No political subdivision or agency may enact or enforce a law, ordinance, resolution or regulation that regulates or prohibits any conduct in the area covered by this chapter and title 39, chapter 17, part 6.



§ 4-51-133 - [Repealed.]

HISTORY: Acts 2003, ch. 297, § 3; repealed by Acts 2011, ch. 410, § 1(b), effective July 1, 2011. Former § 4-51-133 concerned the select committee on the Tennessee Education Lottery Corporation.



§ 4-51-134 - Participation in "Amber Alert."

The Tennessee education lottery corporation shall formulate and implement a plan, in cooperation with the Tennessee bureau of investigation, for the Tennessee lottery's participation in the state's AMBER ALERT program via on-line lottery ticket terminals and all other appropriate media and technology at the corporation's disposal.



§ 4-51-135 - Immunity of corporation -- Corporation employees considered state employees -- Property and casualty insurance.

(a) The corporation is immune from all tort causes of action. Notwithstanding § 4-51-101(c) or any other law to the contrary, the corporation shall be considered a state agency for purposes of title 9, chapter 8, parts 3 and 4; provided, that the corporation shall not be considered a state agency for purposes of contract and workers' compensation actions. Actions for workers' compensation and contract actions, as provided in this chapter, may be brought against the corporation only in the chancery court for Davidson County.

(b) Corporation employees shall be considered state employees for purposes of §§ 8-42-103, 9-8-112 and 9-8-307; provided, that such employees shall not be considered state employees for workers' compensation coverage, pursuant to § 9-8-307(a)(1)(K).

(c) The corporation shall have the authority to participate in the department of treasury's property/casualty risk program pursuant to title 12, chapter 3, part 9, for all buildings and building contents owned by the corporation, or that the corporation is contractually obligated to insure.

(d) The corporation shall pay to the state, as a premium, any contribution required by the risk management fund under this section.

(e) It is the legislative intent that the state shall incur no additional liability as a result of this section.



§ 4-51-136 - Lottery ticket litter reduction program.

The corporation shall establish a lottery ticket litter reduction program. In development of the program, the corporation is encouraged to examine successful litter reduction and recycling programs as established in other jurisdictions, including, but not limited to, the use of second chance drawings, non-winning ticket collection incentives and other promotional recycling activities.






Part 2 - Debtors Owing Money to the State

§ 4-51-201 - Purpose.

The purpose of this part is to establish a policy and to provide a system whereby all claimant agencies of this state in conjunction with the corporation shall cooperate in identifying debtors who owe money to the state through its various claimant agencies or to persons on whose behalf the state and its claimant agencies act and who qualify for prizes under part 1 of this chapter from the corporation. It is also the purpose of this part to establish procedures for setting off against any such prize the sum of any debt owed to the state or to persons on whose behalf the state and its claimant agencies act. It is the intent of the general assembly that this part be liberally construed to effectuate these purposes.



§ 4-51-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Claimant agency" means any state agency, department, board, bureau, commission, or authority to which an individual owes a debt or that acts on behalf of an individual to collect a debt;

(2) "Debt" means any liquidated sum due and owing any claimant agency, which sum has accrued through contract, subrogation, tort, or operation of law, regardless of whether there is an outstanding judgment for the sum or any sum that is due and owing any person and is enforceable by the state or any of the claimant agencies of the state. "Debt" specifically includes, but is not limited to, uncollected amounts owed by any person due to judgments for overdue child support as provided by title 36, chapter 5;

(3) "Debtor" means any individual owing money or having a delinquent account with any claimant agency, which obligation has not been adjudicated as satisfied by court order, set aside by court order, or discharged in bankruptcy. "Debtor" specifically includes, but is not limited to, all persons who are required by any order to pay child support and whose payments are overdue as provided by title 36, chapter 5, and which payments have become judgments by operation of law pursuant to § 36-5-101(a)(5), or by law in any other state or territory, or by judgment of a court in this or any other state or territory; and

(4) "Prize" means the proceeds of any lottery prize awarded under part 1 of this chapter.



§ 4-51-203 - Collection remedy.

The collection remedy authorized by this part is in addition to and not in substitution for any other remedy available by law.



§ 4-51-204 - List of debtors -- Withholding winnings -- Ranking of liens.

(a) (1) Any claimant agency may submit to the corporation a list of the names of all persons owing debts in excess of one hundred dollars ($100) to such claimant agency or to persons on whose behalf the claimant agency is acting. The full amount of the debt shall be collectable from any lottery winnings without regard to limitations on the amounts that may be collectable in increments through garnishment or other proceedings. Such list, filed by paper or by electronic means, shall constitute a valid lien upon and claim of lien against the lottery winnings of any debtor named in such list. The list shall contain the names of the debtors, their social security numbers, if available, and any other information that would assist the corporation in identifying the debtors named in the list.

(2) The corporation may establish with any claimant agency that has such capability an automated process utilizing the corporation's and the claimant agency's databases to effectuate this part including, but not limited to, a computerized matching process.

(b) (1) The corporation is authorized and directed to withhold any winnings subject to the lien created by this part and send notice to the winner by certified mail, return receipt requested, of such action and the reason the winnings were withheld; provided, however, that if the winner appears and claims winnings in person, the corporation shall notify the winner at that time by hand delivery of such action.

(2) If the debtor does not protest the withholding of such winnings in writing within thirty (30) days of such notice, the corporation shall pay the funds over to the claimant agency. Except as provided in subdivision (b)(3), if the debtor protests the withholding of such winnings within thirty (30) days of such notice, the corporation shall file an action in interpleader in the circuit court of the county in which the debtor resides if the debtor resides in the state of Tennessee. If the debtor does not reside in the state of Tennessee, such action shall be filed in Davidson County. The corporation shall pay the disputed sum into the clerk of the court and give notice to the claimant agency and debtor of the initiation of such action.

(3) For all persons who are debtors of the department of human services due to overdue child support, the corporation shall withhold all winnings subject to administrative proceedings in accordance with title 36, chapter 5 and the rules of the department.

(c) The liens created by this part shall rank among themselves as follows:

(1) Taxes due the state;

(2) Delinquent child support; and

(3) All other judgments and liens in order of the date entered or perfected.

(d) The corporation shall not be required to deduct claimed debts from prizes paid out by retailers or entities other than the corporation.

(e) Any list of debt provided pursuant to this part shall be provided periodically as the corporation shall provide by rules and regulations and the corporation shall not be obligated to retain such lists or deduct debts appearing on such lists beyond the period determined by such rules and regulations; provided, however, that lists provided to the corporation through an automatic data match process shall be maintained on an ongoing basis to enable the continuous monitoring and withholding of lottery winnings for debts due any claimant agency.

(f) Pursuant to § 4-51-105(a)(3), the corporation is authorized to prescribe forms and promulgate rules and regulations that it deems necessary to carry out this part.

(g) The corporation and any claimant agency shall incur no civil or criminal liability for good faith adherence to this section.

(h) The claimant agency shall pay the corporation for all costs incurred by the corporation in setting off debts in the manner provided in this part.



§ 4-51-205 - Confidential information.

(a) Pursuant to § 4-51-124, the corporation shall provide to a claimant agency all information necessary to accomplish and effectuate the intent of this part.

(b) The information obtained by a claimant agency from the corporation in accordance with this part shall retain its confidentiality and shall only be used by a claimant agency in the pursuit of its debt collection duties and practices. Any employee or prior employee of any claimant agency who discloses any such information for any other purpose, except as otherwise specifically authorized by law, shall be subject to a civil penalty of fifty dollars ($50.00), which shall be collected by the claimant agency as otherwise provided by law.



§ 4-51-206 - Application.

This part shall only apply to prizes of six hundred dollars ($600) or more.









Chapter 52 - Governor's Books from Birth Fund

§ 4-52-101 - Establishment.

There is established the "Governor's Books from Birth Fund."



§ 4-52-102 - Purpose.

The fund shall promote and foster the development of a comprehensive statewide program for encouraging pre-school children to read.



§ 4-52-103 - Staff, office space and supplies -- Travel expenses -- Administrative attachment.

(a) Any agency of state government may provide staff and other assistance to the fund, subject to existing statutes, rules, and policies.

(b) Subject to existing statutes, rules, and policies, the fund may procure office space and supplies necessary to enable the fund to effectively carry out the program.

(c) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations, as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) For administrative purposes, the fund shall be attached to the department of education.



§ 4-52-104 - Contracts and agreements.

The fund may enter into such contractual and promotional agreements necessary to effectively stimulate a statewide program for encouraging pre-school children to read.



§ 4-52-105 - Partnership with nonprofit public benefit corporation.

(a) The fund is authorized to partner with a nonprofit public benefit corporation that is organized solely to promote and encourage reading by the children of the state of Tennessee, for the purpose of implementing the early reading initiatives of the fund.

(b) The nonprofit partner shall have its board of directors elected by a process approved annually by the governor or the governor's designee. The nonprofit partner's board may select its own chairperson.

(c) The nonprofit partner shall be properly incorporated under the laws of the state of Tennessee, and approved by the internal revenue service as an organization that is exempt from federal income tax under § 501(a) of the Internal Revenue Code, 26 U.S.C. § 501(a), by virtue of being an organization described in § 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3).

(d) The nonprofit partner may receive funds from the general public, and also may receive funds from the state of Tennessee, at such times and in such amounts as appropriated by the general assembly.

(e) Costs to underwrite the nonprofit partner's activities related to the fund shall be borne from revenues of the nonprofit partner and no state employee shall benefit from such proceeds.

(f) The nonprofit partner may exercise all powers authorized under the Tennessee Nonprofit Corporation Act, compiled in title 48, chapters 51-68.

(g) The nonprofit partner may receive staff and other assistance from any agency of state government, subject to existing statutes, rules, and policies.

(h) All funds that are held by the fund on June 30, 2005, shall be transferred to the nonprofit partner for the purposes described in this chapter.



§ 4-52-106 - Authorization to work with local government, private organizations and citizens.

The governor's books from birth fund and the nonprofit partner may work with local governments, private organizations and citizens as it plans and engages in activities related to the fund.



§ 4-52-107 - Participation by nonprofit partner in retirement system.

(a) The nonprofit partner shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the nonprofit's board of directors authorizing:

(1) An actuarial study; and

(2) Participation, and accepting the liability as a result of the participation, by its full-time employees.

(b) The employees of the nonprofit partner shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this chapter.

(c) The employees of the nonprofit partner shall be entitled to credit for prior service, as approved by the board of directors of the nonprofit, under the same provisions that apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the nonprofit partner, or the beneficiaries of such employees, for which reserves have not been previously created from funds contributed by the nonprofit partner, its employees or the nonprofit partner and its employees.

(e) In case of the withdrawal of the nonprofit partner as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with § 8-35-211.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the nonprofit partner.



§ 4-52-108 - Participation by nonprofit partner in health insurance plan.

The nonprofit partner may participate, the same as an eligible quasi-governmental organization, in the health insurance plan authorized under § 8-27-207, to provide health insurance for its employees, as long as such nonprofit partner satisfies each of the requirements of § 8-27-207. For the purpose of determining the distribution of premium for participating in the specific policies authorized by the state insurance committee, the nonprofit partner shall pay the same amount as the state government for employee participation in such coverage. An employee of the nonprofit partner electing to continue such coverage shall continue to meet the eligibility criteria of a state employee to participate in the state plan. Each employee of the nonprofit partner also is subject to the same retiree continuation provisions as state employees, as provided in title 8, chapter 27, part 2.



§ 4-52-109 - Annual report.

The nonprofit partner shall annually submit to the governor and the speakers of the senate and the house of representatives, within ninety (90) days after the end of its fiscal year, a complete and detailed report setting forth its operation and accomplishments.



§ 4-52-110 - Audit.

The nonprofit partner shall be subject to examination and audit by the comptroller of the treasury in the same manner as prescribed for departments and agencies of the state.



§ 4-52-111 - Intentional destruction of books for Imagination Library Program prohibited -- Delivery to intended recipients.

(a) No person shall intentionally destroy books intended to be delivered to children enrolled in Tennessee's Imagination Library program.

(b) Any person in possession of undelivered or undeliverable Imagination Library program books shall make every effort to deliver the books to their intended recipients or, in the alternative, make the books available to any pre-kindergarten, kindergarten or elementary education program.






Chapter 54 - Tennessee Firearms Freedom Act

§ 4-54-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Firearms Freedom Act."



§ 4-54-102 - Constitutional authority.

The general assembly declares that the authority for this chapter is the following:

(1) The tenth amendment to the United States constitution guarantees to the states and their people all powers not granted to the federal government elsewhere in the constitution and reserves to the state and people of this state certain powers as they were understood at the time that this state was admitted to statehood. The guarantee of those powers is a matter of contract between the state and people of this state and the United States as of the time that the compact with the United States was agreed upon and adopted by this state and the United States;

(2) The ninth amendment to the United States constitution guarantees to the people rights not granted in the constitution and reserves to the people of this state certain rights as they were understood at the time that this state was admitted to statehood. The guarantee of those rights is a matter of contract between the state and people of this state and the United States as of the time that the compact with the United States was agreed upon and adopted by this state and the United States;

(3) The regulation of intrastate commerce is vested in the states under the ninth and tenth amendments to the United States constitution, particularly if not expressly preempted by federal law. Congress has not expressly preempted state regulation of intrastate commerce pertaining to the manufacture on an intrastate basis of firearms, firearms accessories and ammunition;

(4) The second amendment to the United States constitution reserves to the people the right to keep and bear arms as that right was understood at the time that this state was admitted to statehood, and the guarantee of the right is a matter of contract between the state and people of this state and the United States as of the time that the compact with the United States was agreed upon and adopted by this state and the United States; and

(5) The Tennessee constitution clearly secures to Tennessee citizens, and prohibits government interference with, the right of individual Tennessee citizens to keep and bear arms.



§ 4-54-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Firearms accessories" means items that are used in conjunction with or mounted upon a firearm but are not essential to the basic function of a firearm, including, but not limited to, telescopic or laser sights, magazines, flash or sound suppressors, folding or aftermarket stocks and grips, speedloaders, ammunition carriers and lights for target illumination;

(2) "Generic and insignificant parts" includes, but is not limited to, springs, screws, nuts and pins; and

(3) "Manufactured" means creating a firearm, a firearm accessory or ammunition from basic materials for functional usefulness, including, but not limited to, forging, casting, machining or other processes for working materials.



§ 4-54-104 - Firearms, firearm accessories and ammunition manufactured in this state not subject to federal regulation under interstate commerce clause.

A personal firearm, a firearm accessory or ammunition that is manufactured commercially or privately in this state and that remains within the borders of this state is not subject to federal law or federal regulation, including registration, under the authority of congress to regulate interstate commerce. It is declared by the legislature that those items have not traveled in interstate commerce. This section applies to a firearm, a firearm accessory or ammunition that is manufactured in this state from basic materials and that can be manufactured without the inclusion of any significant parts imported into this state. Generic and insignificant parts that have other manufacturing or consumer product applications are not firearms, firearms accessories or ammunition, and their importation into this state and incorporation into a firearm, a firearm accessory or ammunition manufactured in this state does not subject the firearm, firearm accessory or ammunition to federal regulation. It is declared by the legislature that basic materials, such as unmachined steel and unshaped wood, are not firearms, firearms accessories or ammunition and are not subject to congressional authority to regulate firearms, firearms accessories and ammunition under interstate commerce as if they were actually firearms, firearms accessories or ammunition. The authority of congress to regulate interstate commerce in basic materials does not include authority to regulate firearms, firearms accessories and ammunition made in this state from those materials. Firearms accessories that are imported into this state from another state and that are subject to federal regulation as being in interstate commerce do not subject a firearm to federal regulation under interstate commerce because they are attached to or used in conjunction with a firearm in this state.



§ 4-54-105 - Application of § 4-54-104.

Section 4-54-104 shall not apply to:

(1) A firearm that cannot be carried and used by one (1) person;

(2) A firearm that has a bore diameter greater than one and one half inches (1 1/2'') and that uses smokeless powder, not black powder, as a propellant;

(3) Ammunition with a projectile that explodes using an explosion of chemical energy after the projectile leaves the firearm; or

(4) A firearm that discharges two (2) or more projectiles with one (1) activation of the trigger or other firing device.



§ 4-54-106 - Firearm must be clearly stamped with words "Made in Tennessee".

A firearm manufactured or sold in this state under this chapter must have the words "Made in Tennessee" clearly stamped on a central metallic part, such as the receiver or frame.






Chapter 55 - Bureau of Ethics and Campaign Finance

§ 4-55-101 - Creation -- Composition -- Governance -- Attachment to department of state -- Meetings.

(a) (1) There is created, as an independent entity of state government, the bureau of ethics and campaign finance, referred to in this chapter as the "bureau."

(2) The bureau shall be composed of two (2) divisions as follows:

(A) The Tennessee registry of election finance, established by title 2, chapter 10, part 2; and

(B) The Tennessee ethics commission, established by title 3, chapter 6, part 1.

(3) The bureau shall be governed by a board of directors to be composed of the six (6) members of the registry of election finance and the six (6) members of the ethics commission.

(b) The bureau of ethics and campaign finance shall be attached to the department of state for all administrative matters relating to receipts, disbursements, expense accounts, budget, audit and other related items. The autonomy of the bureau and its authority is absolute and the secretary of state shall have no administrative or supervisory control over the bureau.

(c) The board of directors shall elect a chair from among its membership. The chair shall serve in that capacity for one (1) year and shall be eligible for reelection. The chair shall preside at all meetings and shall have all the powers and privileges of the other members.

(d) Eight (8) members of the board of directors shall constitute a quorum and eight (8) affirmative votes are required for any action by the board of directors. Special meetings shall be called by the chair on the chair's initiative or upon the written request of eight (8) members. Members shall receive written notice three (3) days in advance of a special meeting. Notice shall be served personally or left at a member's usual place of residence and shall specify the purpose, time and place of the meeting. No matters unrelated to the specified purpose may be considered without a specific waiver by all members of the board of directors.



§ 4-55-102 - Employees of the bureau.

(a) The board of directors of the bureau of ethics and campaign finance shall appoint a full-time executive director who shall serve at the pleasure of the board of directors. Other employees of the bureau shall be employed on recommendation of the executive director with the approval of the board. The executive director and all other employees of the bureau shall constitute the staff of the bureau and its two (2) divisions. The board of directors of the bureau may call on the office of the state coordinator of elections for such advice, documents or services as it may require.

(b) Employees of the bureau shall not possess state service status, but the employees shall be subject to personnel policies applicable to state employees generally, such as leave, compensation, classification and travel requests.

(c) Neither the executive director nor any other employee of the bureau, nor any member of an employee's immediate family as defined in § 3-6-301, shall, during the period of such employment:

(1) Be allowed to hold or qualify for elective office to any state or local public office as defined in § 2-10-102;

(2) Be an officer of any political party or political committee;

(3) Permit the employee's name to be used or make contributions in support of or in opposition to any candidate or proposition, except that an employee's immediate family may make campaign contributions in support of or in opposition to any candidate or proposition;

(4) Participate in any way in any election campaign;

(5) Lobby or employ a lobbyist; provided, that this subdivision (c)(5) shall not prohibit the executive director from the performance of the executive director's duties; or

(6) Be employed by any elected officeholder, either in an official capacity or as an individual, or be employed by any business in which an elected officeholder has any direct input concerning employment decisions.



§ 4-55-103 - Duties of the bureau.

The bureau of ethics and campaign finance shall:

(1) Promulgate such rules and regulations, pursuant to the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, as are necessary to implement title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; and title 8, chapter 50, part 5; provided, however, that all rules that relate exclusively to the registry of election finance shall be initiated and proposed to the board of directors of the bureau by a majority of the members of the registry of election finance and all rules that relate exclusively to the ethics commission shall be initiated and proposed to the board of directors of the bureau by a majority of the members of the ethics commission. Subject to the limitations contained in this subdivision (1), all rulemaking authority delegated by this chapter shall be vested in the bureau of ethics and campaign finance;

(2) Collect or receive all filings required to be made pursuant to title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; or title 8, chapter 50, part 5, and assign the issues contained in title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; or title 8, chapter 50, part 5, as appropriate, to the registry of election finance or the ethics commission, and further collect all fees, fines and moneys assessed by the registry of election finance or the ethics commission; and

(3) Promulgate rules prescribing all forms for filings, complaints, registrations, statements and other documents that are required to be filed under the laws administered and enforced by the ethics commission or the registry of election finance, with the objective of making the documents as simple and understandable as possible for both the person filing the document and the average citizen of this state.



§ 4-55-104 - Disposition of all fees, appropriations and penalties.

All fees imposed by the registry of election finance and the ethics commission and collected by the bureau of ethics and campaign finance, as well as all appropriations made to the bureau, shall be deposited by the state treasurer in a separate account exclusively for the bureau, and shall be used by the bureau to defray expenses necessary to administer this part; title 2, chapter 10; title 3, chapter 6; title 8, chapter 17; and title 8, chapter 50, part 5, including the payment of salaries to employees, the purchase of supplies and any other necessary expenses. Unexpended and unobligated fees remaining in this account at the end of any fiscal year shall not revert to the general fund, but shall remain available for use by the bureau. Penalties collected by the bureau shall be deposited into the state general fund.



§ 4-55-105 - Regulatory jurisdiction of members of the registry of election finance and of members of the ethics commission.

(a) Except as provided in this chapter specifically to the contrary, the members of the registry of election finance shall exercise regulatory jurisdiction over matters relating exclusively to the registry pursuant to title 2, chapter 10, free from interference by members of the ethics commission.

(b) Except as provided in this chapter specifically to the contrary, the members of the ethics commission shall exercise regulatory jurisdiction over matters relating exclusively to the ethics commission pursuant to title 2, chapter 10, part 1; title 3, chapter 6; title 8, chapter 17; and title 8, chapter 50, part 5, free from interference by members of the registry of election finance.



§ 4-55-106 - Legislative intent.

It is the intent of the general assembly that:

(1) The current members of the registry of election finance and the ethics commission shall remain members of each respective entity and shall comprise the bureau of ethics and campaign finance created by this chapter until the expiration of their terms or resignation;

(2) The executive director of the registry of election finance, on June 30, 2009, shall be the initial executive director of the bureau of ethics and campaign finance;

(3) (A) From July 1, 2009, through and including August 10, 2009, the bureau of ethics and campaign finance is authorized to undertake actions necessary on behalf of the Tennessee ethics commission and the Tennessee registry of election finance to effectuate the transition of such entities into divisions of the bureau;

(B) Staff positions of the Tennessee ethics commission as of June 30, 2009, shall be transferred to the bureau of ethics and campaign finance through and including August 10, 2009; provided, however, that the bureau of ethics and campaign finance shall reclassify the position of the executive director of the Tennessee ethics commission. With the approval of the bureau, the executive director of the bureau may reclassify or eliminate staff positions of the ethics commission after August 10, 2009, as the executive director deems necessary for the efficient and effective operations of the bureau. No vacant staff position within the bureau shall be filled from July 1, 2009, through August 10, 2009;

(4) All rules of the registry of election finance and the ethics commission in effect on June 30, 2009, shall remain in full force and effect as rules of the bureau of ethics and campaign finance until modified or repealed; and

(5) The registry of election finance and ethics commission shall be audited in conjunction with the audit of the bureau of ethics and campaign finance by the comptroller of the treasury for purposes of title 4, chapter 29.






Chapter 56 - Procurement

§ 4-56-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the state procurement commission, which replaces the board of standards within title 12, chapter 3, part 4;

(2) "Committee" means the state protest committee, which replaces the board of standards protest authority within former § 12-3-214 [repealed] and the review committee within former § 12-4-109(a)(1)(E) [repealed];

(3) "Council" means the advisory council on state procurement;

(4) "Goods" means all property, including, but not limited to, supplies, equipment, materials, printing, and insurance. Goods does not include leases, acquisitions, and disposals of real property, which are governed under chapter 15 of this title;

(5) "Grant" means any grant awarded to the state or awarded by the state for the furnishing by the state of assistance, whether financial or otherwise, to any person to support a program authorized by law. Grant does not include an award with the primary purpose of procuring an end product, whether in the form of supplies, services, or construction, or any contract resulting from such an award;

(6) "Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring any goods or services. It also includes all functions that pertain to the obtaining of any goods or service, including the description of requirements, selection and solicitation of sources, preparation and award of a contract, and all phases of contract administration;

(7) "Proposer" includes a "bidder" or "proposer" that is a legal entity that has properly registered as required by the state. The terms "bidder" and "proposer" may be used interchangeably for the term "proposer";

(8) "Services" means all services and agreements obligating the state, except services for highway and road improvements, which are governed by title 54, and designer and construction services, which are governed under chapter 15 of this title; and

(9) "Vendor" means a legal entity that has been established by the department of finance and administration's division of accounts as a vendor through proper authority for which payment may be made by the state.



§ 4-56-102 - Procurement commission -- Creation.

(a) (1) There is created a procurement commission, which shall consist of the commissioners of general services and finance and administration, and the comptroller of the treasury. The chief procurement officer shall serve as a nonvoting member.

(2) The commission shall adopt a procedure governing its proceedings, and the chief procurement officer shall keep a permanent and accurate record of all of its proceedings.

(3) All departments and agencies shall submit existing rules related to procurement to the commission for the commission's review, comment, and recommendations for any changes to such rules. Prior to forwarding draft rules related to procurement to the secretary of state, all departments shall submit such draft rules to the commission for the commission's review and comment together with any recommendations for changes to such draft rules.

(4) The attorney general and reporter shall serve as legal counsel to the commission in accordance with the requirements of § 8-6-301.

(b) (1) The commission has the power and authority, except as otherwise provided in this chapter, to review, comment, and approve draft rules and regulations, policies, standards, and procedures to be followed consistent with this chapter and title 12, chapters 3 and 4, and to make recommendations for changes thereto, governing the procurement of goods and services, contracting, agency contract and grant management, training and professional development, and the disposal of goods and services by the state.

(2) The commission is authorized to promulgate necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in chapter 5 of this title, as well as policies and procedures to implement this chapter.

(3) The commission shall not exercise authority over the award or administration of any particular contract or grant.



§ 4-56-103 - Proposed rules related to procurement -- State protest committee -- Creation -- Commission's authority.

(a) Creation of Committee. (1) There is created a state protest committee, which shall consist of the commissioners of general services and finance and administration, and the treasurer.

(2) The committee shall adopt procedures governing its operations, and the chief procurement officer shall keep a permanent and accurate record of all of its proceedings.

(3) If a member is not available to hear a scheduled protest, the member is authorized to appoint a designee to hear the scheduled protest on the member's behalf.

(b) Appeals to Committee. (1) The committee is authorized to act on any appeal of the chief procurement officer's decision of a protest.

(2) Any committee member whose department is the requestor of a procurement or the resulting contract may not hear the protest.

(3) The chief procurement officer shall provide the minutes of the protest proceedings to each committee member and to the comptroller of the treasury and shall post the final determination within fifteen (15) business days to the single public procurement web site.



§ 4-56-104 - Procurement office -- Creation -- Chief procurement officer -- Personnel -- Contracts and contract rights and responsibilities -- Adoption of operational procedures.

(a) There is created a procurement office headed by the chief procurement officer in such department as the governor shall designate, after consulting with the comptroller of the treasury, which shall take effect as provided in subsection (b).

(b) Effective July 1, 2011, the governor shall appoint the chief procurement officer, who shall be a person:

(1) Qualified by training and relevant and recent experience in large scale public procurement of goods and services, establishment of contracts, contract oversight, providing training and contract administration, and demonstrated executive and organizational ability to perform the duties of this office; and

(2) Qualified by training or relevant and recent experience in administering programs to encourage and enhance economic opportunities for small businesses and minority-owned businesses.

(c) The chief procurement officer shall be a full-time public official of the state as an executive service employee appointed by the governor to serve at the pleasure of the governor.

(d) (1) Necessary personnel in the department of general services involved in the procurement of goods and necessary personnel in the department of finance and administration involved in the procurement of services, as required by the procurement officer, shall be transferred to the procurement office together with the funding for the compensation and benefits for such personnel.

(2) The chief procurement officer is authorized to employ such additional personnel as are necessary to carry out the purposes of this chapter, upon the approval of the governor.

(3) The compensation of employees of the procurement office shall be fixed by the governor.

(e) (1) All contracts and contract rights and responsibilities, and renewals for such contracts, in existence with the department of general services and the department of finance and administration with respect to the duties transferred by this section shall be preserved and transferred to the procurement office.

(2) Any bidding procedure or negotiations concerning any such procedure which is in the process but not complete shall continue under the purview of the procurement officer.

(3) All documents, books, records, papers or other writings in the possession of the department of general services and the department of finance and administration with respect to the duties transferred by this section shall be transferred to and remain in the custody of the procurement office.

(4) Any rules, regulations, orders, decisions and policies formerly issued or promulgated by the departments of finance and administration or general services whose functions have been transferred under this section to the procurement office shall remain in full force and effect and shall hereafter be administered and enforced by the procurement officer. The commission shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred herein, to modify or rescind orders, rules and regulations, decisions or policies formerly issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions herein transferred.

(f) Subject to this chapter and other procurement laws under the jurisdiction of the chief procurement office, the chief procurement officer may adopt operational procedures governing the internal functions of the procurement office.



§ 4-56-105 - Powers and duties of chief procurement officer.

The chief procurement officer has the power and duty to:

(1) Effective January 1, 2012, establish a single, public procurement web site that includes how to do business with the state; registration for bidders; posting of all procurements in process and related status to award; and a database of established contracts by state agencies, departments and institutions;

(2) Effective April 1, 2012, develop a transition plan that provides for the implementation by date and action to consolidate the procurement and contracting for goods, services and grants; to include employee job classifications for the state procurement office and agency procurement functions that include development and training plans and other plans as prescribed and approved by the commission;

(3) Develop and propose to the general assembly any changes required to consolidate statutes;

(4) Develop proposed rules and regulations, policies, standards and procedures consistent with this chapter and title 12, chapters 3 and 4 and approved by the commission that establish:

(A) A central procurement process with opportunities for strategic sourcing;

(B) A central contract management process;

(C) A central grant management process that will assist agencies in identifying grant opportunities and provide for a central database of information regarding grant recipients and sub-recipients for monitoring purposes;

(D) A central performance and quality assurance process that assists agencies in identifying risk areas and recommending contract performance and management best practices; and

(E) A central bidder relations management process to include a central bidder registration database and program for conducting business with the state, which provides bidders and vendors with training and assistance with technical matters, procurement notification, and contract and grant awards;

(5) Develop and conduct training to foster professional development and certification for the state procurement office and agency procurement staff to promote procurement excellence, either independently or in cooperation with other state governments, municipalities or other units of local government, or other persons. In conducting this training, the chief procurement officer shall:

(A) Prescribe professional and accountability standards and guidelines for procurement, contract, grant, performance and quality assurance management personnel;

(B) Conduct or participate in procurement education and training programs;

(C) Conduct research into existing and new methods of procurement; and

(D) Establish and maintain an electronic library of education and training courses and technical reference resources;

(6) Delegate authority to designees or to any department, agency, or official, subject to additional approvals including approval by the comptroller of the treasury and such other requirements as prescribed in rules, regulations, standards, policies and procedures approved by the commission;

(7) Establish and maintain agenda and minutes of the commission and the council and all actions of both, which shall be open to public inspection during regular office hours and on the single public procurement web site in accordance with bylaws established by the council and commission. The chief procurement officer shall chair the council. Except as otherwise indicated, all requirements of this section shall be ready for implementation by the chief procurement officer by April 1, 2012;

(8) Prescribe the manner in which goods and services shall be purchased, delivered, stored and distributed;

(9) Require periodic reports by departments, institutions and agencies of state government of stocks of supplies, materials, and equipment on hand and prescribe the form of such reports;

(10) Prescribe the dates for making requisitions and estimates, the periods for which they are to be made and the manner of authentication;

(11) Prescribe the manner of inspecting all deliveries of supplies, materials, and equipment and of making chemical and physical tests of samples submitted with solicitation responses, and sample deliveries to determine whether deliveries have been made to departments, institutions, and agencies in compliance with specifications;

(12) Prescribe the manner for the handling and processing of specifications, estimates, requisitions, solicitations, responses to solicitations, and all reports made and required to be made to the department;

(13) Prescribe the manner in which respondents may qualify and show responsibility in compliance;

(14) Prescribe the manner for responding to solicitations on lease-purchase contracts and multi-year contracts for the rental of personal property;

(15) Prescribe the manner that provides for and regulates the advertisement, soliciting, and letting of state contracts that include escalator clauses;

(16) Resolve controversies concerning protests of qualification of respondents, suspension from competing, solicitations, and stay of award prior to actual award;

(17) Prescribe the manner for conducting discussions and negotiations, particularly with respect to participants and safeguarding of information, for all solicitation types;

(18) Prescribe the process to be followed in making data available to respondents of solicitations;

(19) Prescribe the process to be followed by agencies in requisitioning goods or services through the central procurement office; and

(20) Provide for any other matters that may be necessary to give effect to the powers and duties of the chief procurement officer under this section by rules and regulations, standards, policies and procedures approved by the commission.



§ 4-56-106 - Advisory council on state procurement -- Creation.

(a) (1) Effective November 1, 2011, there is created an advisory council on state procurement. There shall be five (5) voting members of the council. There shall be seven (7) non-voting members of the council representing the proposer and vendor community and other procurement professionals. All members shall have a demonstrable working knowledge of the state procurement process. In making the appointments to the advisory council, the appointing authorities shall give due consideration to the need for geographic, age, racial, gender, and ethnic diversity on the council.

(2) The five (5) voting members of the council shall consist of one (1) representative of state agencies appointed by the commissioner of general services, one (1) representative from the department of general services to be appointed by the commissioner of general services, one (1) representative from the department of finance and administration to be appointed by the commissioner of finance and administration, one (1) representative from the office of the comptroller of the treasury to be appointed by the comptroller of the treasury, and the chief procurement officer who shall serve as chair. The initial appointments by the commissioners shall be made prior to November 1, 2011. The initial appointment by the comptroller of the treasury shall be made prior to November 1, 2011. Any vacancy shall be filled for the unexpired term by the appointing authority making the initial appointment. The pattern established for initial appointments shall be followed for appointments by the appropriate officials when appointments are to fill expired terms.

(b) (1) Voting members appointed by the commissioner of general services shall serve a staggered four-year term, beginning November 1, 2011. These voting members of the council shall, upon expiration of the member's term, be eligible for reappointment and shall serve until a successor is appointed.

(2) (A) The terms shall be staggered so that the terms of only two (2) voting members shall terminate at the same time.

(B) The term of one (1) voting member initially appointed by the commissioner of general services and the voting member appointed by the commissioner of finance and administration shall be for a two-year term to begin on November 1, 2011, to expire on October 31, 2013, and the successors shall serve a four-year term to begin on November 1, and expire October 31 of the appropriate year.

(C) The term of the other voting member initially appointed by the commissioner of general services shall be for a three-year term to begin on November 1, 2011, to expire on October 31, 2014, and the successor shall serve a four-year term to begin on November 1, and expire October 31 of the appropriate year.

(D) The chief procurement officer shall be an ex officio member whose term shall begin November 1, 2011.

(E) The one (1) voting member appointed by the comptroller of the treasury shall be appointed for a four-year term to begin on November 1, 2011, to expire on October 31, 2015. The successor shall serve a four-year term to begin on November 1, and expire October 31 of the appropriate year.

(3) Proxy voting is prohibited by voting members of the council; provided, however, that, in instances where a voting member will be absent from a vote of the council, the member's appointing authority is authorized to appoint an alternate or designee for the vote.

(c) (1) Except as provided in subsections (a) and (b), the seven (7) non-voting members shall be selected to serve staggered four-year terms as follows:

(A) The speaker of the house of representatives, the speaker of the senate, and the governor shall each appoint two (2) representatives, with one (1) representative from the bidder or vendor community and one (1) representative recommended by the National Institute of Government Purchasing. The final advisory non-voting member appointment shall be appointed by the chair of the fiscal review committee. The initial appointments to the council shall be made prior to November 1, 2011, by the speaker of the senate and the speaker of the house of representatives. The pattern established for initial appointments shall be followed for appointments by the appropriate officials when appointments are to fill expired terms;

(B) The non-voting member appointed by the chair of the fiscal review committee shall serve a two-year term, beginning November 1, 2011, until the term expires October 31, 2013. The non-voting member appointed by the chair of fiscal review shall be eligible for reappointment to succeeding two-year terms without limitation; the two-year term of office of successor appointees shall begin November 1, and expire October 31 of the appropriate year; and

(C) The initial appointments of the non-voting members shall be staggered. The speaker of the senate and the speaker of the house of representatives shall each initially appoint one (1) member for a two-year term to begin November 1, 2011, and expire October 31, 2013, and one (1) member for a three-year term to begin November 1, 2011, and expire October 31, 2014; and the governor shall initially appoint one (1) member for a two-year term to begin November 1, 2011, and expire October 31, 2013, and one (1) member for a three-year term to begin November 1, 2011, and expire October 31, 2014. All subsequent appointments shall be for a four-year term to begin November 1, and expire October 31 of the appropriate year.

(d) Except as provided in subdivision (c)(1)(B), each non-voting member of the council, upon expiration of the member's term, shall not be eligible for reappointment for two (2) years after the conclusion of that member's term. In no event shall a non-voting member of the council serve more than four (4) consecutive years as a non-voting member of the council. In the event a member resigns or becomes ineligible for service during the member's term, a successor shall be appointed by the appropriate appointing authority to serve the remainder of the term.

(e) No employer shall discriminate in any manner against an employee who serves on the council because of the employee's service on the council. Employees who serve on the council shall not be denied any benefit from their employer because of the employee's service on the council.

(f) Members of the council shall not be paid but may be reimbursed for travel expenses. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(g) The council shall meet at least twice each year for the discussion of problems and recommendations for improvement of the procurement process or any other matter relevant to procurement as determined by the chief procurement officer.

(h) The council shall review and issue a formal comment approved by the council on procurement policies, standards, guidelines, and procedures established by the chief procurement officer prior to being presented for approval by the commission. All reviews and formal comments shall be issued within sixty (60) days of being presented to the council by the chief procurement officer. The formal comments approved by the council shall be provided to the members of the commission, and the officers of the fiscal review committee.

(i) When requested by the chief procurement officer, the council may conduct studies, research, analyses, and make reports and recommendations with respect to subjects or matters within the authority and duties of the chief procurement officer. The chief procurement officer may appoint advisory groups to assist in specific areas, and with respect to any other matters within the authority of the chief procurement officer.

(j) In performing its responsibilities, the council's role shall be strictly advisory, but it may do any of the following:

(1) Make recommendations to the governor, general assembly, fiscal review committee, commissioner of general services, commissioner of finance and administration, and comptroller of the treasury relating to the enactment or promulgation of laws or rules that affect this title and title 12, chapters 3 and 4;

(2) Make recommendations to the commissioner of general services and commissioner of finance and administration regarding the method and form of statistical data collections; and

(3) Monitor the performance of the chief procurement office in the implementation of legislative directives.

(k) The council may develop evaluations, statistical reports, and other information from which the general assembly may evaluate the impact of legislative changes to procurement laws.

(l) Whenever any bill is introduced in the general assembly proposing to amend this chapter, to make any change in public procurement or contract law, or to make any change in the law that may have a financial or other substantive impact on the administration of public procurement and contract law, the standing committee to which the bill is referred may refer the bill to the council. The council's review of bills relating to procurement and contract law shall include, but not be limited to, bills that propose to amend this chapter and title 12, chapters 3 and 4. All bills referred to the council shall be reported back to the standing committee to which they were assigned in a reasonable time. Notwithstanding the absence of a report from the council, the standing committee may consider the bill at any time. The chair making the referral shall immediately notify the prime sponsors of the bill of the referral and the council shall not review and comment on the proposed legislation until the prime sponsors of the bill have been notified. The comments of the council shall describe the potential effects of the proposed legislation on the procurement and contract process and its operations and any other information or suggestions that the council may determine to be helpful for the sponsors, standing committees, or the general assembly. The comments of the council may include recommendations concerning the proposed legislation. Except for reporting the recommendations for or against passage of proposed bill and responding to any inquiries made by the members of the general assembly, council staff shall not lobby or advocate for or against passage of any proposed legislation.



§ 4-56-107 - Requests for noncompetitive contracts to fiscal review committee -- Review by the fiscal review committee -- Exceptions to requests -- Goods and services quarterly report -- Report to fiscal review committee of list of all contracts awarded under delegated authority -- Report to fiscal review committee by department of transportation on highway and road improvement contracts -- Report by state building commission.

(a) All requests of the procuring agency to procure goods or services by negotiation with a single service provider, referred to in this section as a noncompetitive contract, shall be contemporaneously filed with the fiscal review committee of the general assembly, comptroller of the treasury and the chief procurement officer. Such requests shall document the following:

(1) Description of the goods or services to be acquired;

(2) Explanation of the need for or requirement to acquire the goods or services;

(3) Name and address of the proposed contractor's principal owner;

(4) Evidence that the proposed contractor has experience in providing the same or similar goods or services and evidence of the length of time the contractor has provided the same or similar goods or services;

(5) Explanation of whether the goods or services were purchased by the procuring agency in the past, and if applicable, the method used to purchase the goods or services and the name and address of the contractor;

(6) Description of the procuring agency's efforts to use existing state employees and resources, or in the alternative, to identify reasonable and competitive procurement alternatives, rather than to use noncompetitive negotiation;

(7) Justification of why the goods or services should be acquired through noncompetitive negotiation; and

(8) Any additional information that the fiscal review committee may direct the procuring agency to provide that will assist the committee in evaluating the contract.

(b) (1) The following contracts and contract amendments shall be subject to review by the fiscal review committee:

(A) Proposed noncompetitive contracts with a term of more than one (1) year or which contain a provision to allow for extension by either party that would extend the contract beyond twelve (12) months and which have a cumulative value of not less than two hundred fifty thousand dollars ($250,000), including all possible extensions; and

(B) Any amendment to a contract meeting the term and dollar threshold requirements as described in subdivision (b)(1)(A), regardless of whether the original contract was procured through competitive or noncompetitive means, where the amendment:

(i) Increases or decreases the maximum liability;

(ii) Extends or shortens the contract term;

(iii) Changes the entity or name of the entity with which the state is contracting; or

(iv) Otherwise changes an original contract or amended contract in a substantive manner.

(2) If the chief procurement officer or delegated state agency is unable to determine whether a proposed contract or amendment would be subject to review by the fiscal review committee, the chief procurement officer or delegated state agency shall contact the fiscal review committee staff for a determination.

(3) The contracts subject to review shall include all contracts of the executive branch that otherwise meet the requirements of subdivision (b)(1), including, but not limited to, contracts of higher education, including the board of regents, the University of Tennessee, and the Tennessee higher education commission. Highway and road improvement contracts reviewed by the department of transportation, contracts reviewed by the state building commission and debt issuance contracts reviewed by the comptroller of the treasury shall not be subject to this review.

(4) The fiscal review committee, pursuant to its jurisdiction under § 3-7-103(a), is authorized to review any other state contract or contract amendment in accordance with the procedures established in this section without regard to whether the contract or contract amendment meets the requirements of subdivision (b)(1).

(5) (A) The fiscal review committee shall have forty (40) business days from receipt of the request as provided in this section to comment on the proposed contract. After this forty-day period, any such contract authorized by the chief procurement officer may be executed. All other requests to negotiate noncompetitive contracts shall be reviewed by the fiscal review committee after approval by the chief procurement officer. With respect to such requests, the fiscal review committee shall be provided the same information to be submitted in accordance with subsection (a). The chair or the chair's designee, after consultation with the comptroller of the treasury, shall have authority to waive the forty-day period for comment and authorize the chief procurement officer to execute contracts or amendments that are determined to be in the best interest of the state, and to proceed with reporting and comment by the committee at their next scheduled meeting.

(B) If an exception is granted to any request, approved in accordance with subdivision (a)(1) or rules promulgated pursuant to § 4-56-103, then any such exception shall be filed with the fiscal review committee for its perusal, comment and review.

(C) The procurement office shall file a goods and services contract report quarterly with the fiscal review committee. The report shall list contracts approved in accordance with rules authorized by § 4-56-103 during the prior quarter and detail whether each contract procurement was competitive.

(D) Each procuring agency granted a special delegated authority, pursuant to rules authorized by § 4-56-103, to establish goods and services contracts shall report to the fiscal review committee a list of all contracts awarded under the delegated authority. The list of contracts awarded shall be filed quarterly and shall include the contractor name, contract period, contract amount, method used to select the contractor, and the completion date for a monitoring review, as defined by any applicable policy developed by the chief procurement officer and any other information the procuring agency wishes to include.

(E) The department of transportation shall report to the fiscal review committee on approved highway and road improvement contracts that would otherwise meet the requirements of subdivision (b)(1) within thirty (30) days of approval, including all of the information specified in subsection (a) and any other information the committee deems necessary or helpful. The fiscal review committee shall have the option to conduct a separate hearing on highway and road improvement contracts approved by the department of transportation.

(F) The state building commission shall report to the fiscal review committee on contracts it has approved that would otherwise meet the requirements of subdivision (b)(1) within thirty (30) days of approval, including all of the information specified in subsection (a) and any other information the committee deems necessary or helpful. The committee shall have the option to conduct a separate hearing on contracts approved by the building commission.



§ 4-56-108 - Review and approval by the comptroller of the treasury -- Authority of comptroller to examine any documents under the authority of the chief procurement officer -- Documentation of the cancellation of procurements or rejection of all responses to a procurement -- Protests -- Executed documents -- Posting of reports.

(a) The comptroller of the treasury shall review and approve such procurements, contracts, grants, and other related documents prior to the public posting on the single procurement web site of such procurements; after posting any amendments thereto; after recommendation for award; and prior to execution of the contract as applicable for the following:

(1) Delegation of procurement or contract authority by the chief procurement officer. All initial, reduced or revoked delegations as provided under § 12-3-401 shall be reported to the comptroller of the treasury in such format and time interval as reasonable. All periodic reviews of purchasing activities of any state agency granted such delegation shall be provided to the comptroller of the treasury;

(2) Procurement and contracts for goods and services where authority exists under both the state building commission and the central procurement office to procure and contract;

(3) Procurement and contracts for auditing services;

(4) Cooperative agreement to participate, sponsor, conduct or administer as provided in § 12-3-512 with any other entity;

(5) Fee for service procurement or contracts with a maximum liability in excess of five million dollars ($5,000,000), which may be increased or decreased by action of the commission;

(6) Grant contracts with a maximum liability in excess of five million dollars ($5,000,000), which may be increased or decreased by action of the commission;

(7) Fee for service procurement or contracts for new or replacement information systems and technical infrastructure projects for goods and services in excess of five hundred thousand dollars ($500,000), which may be increased or decreased by action of the commission;

(8) Procurement or contracts that would utilize competitive or noncompetitive negotiations with a maximum liability in excess of two hundred fifty thousand dollars ($250,000), which may be increased or decreased by action of the commission. Competitive or noncompetitive negotiation shall not be utilized by a state agency unless such procurement is performed by the central procurement office;

(9) Procurement or contracts for which the state would receive revenue;

(10) Procurement or contracts that would incur no cost;

(11) Procurement or contracts that propose a term that exceeds sixty (60) months;

(12) Procurement or contracts that propose a limitation of liability that is less than two (2) times the maximum liability;

(13) Procurement or contracts that propose to change the records, annual report and audit or monitoring provisions;

(14) Procurement or contracts that would provide for the negotiation of a necessary, mandatory or standard contract clause;

(15) Procurement that would provide that a cost proposal may be evaluated contemporaneously with or prior to evaluation of the technical proposal;

(16) Procurement or contract that provides an automatic price escalator; and

(17) Such other procurements, contracts or other items as may be directed by the commissioner of finance and administration or by the commission.

(b) Without limitation of the audit authority of the comptroller of the treasury, the comptroller is authorized to examine any documents under the authority of the chief procurement officer.

(c) Cancellation of procurements or rejection of all responses to a procurement shall be documented in accordance with rules and regulations, standards, policies and procedures as approved by the commission and the reason for the cancellation or rejection of all bids for a procurement shall be provided to the comptroller of the treasury within three (3) business days after such determination.

(d) Any protest after notice of intent to award by an aggrieved respondent received by the chief procurement officer or the protest committee shall be filed with the comptroller of the treasury within three (3) business days of receipt. All responses to the aggrieved respondent regarding the protest whether allowed or not, shall be filed with the comptroller of the treasury at the same time provided to the aggrieved respondent.

(e) Contracts shall contain on the last page of the secured contract document the signature and approval date of all required approvers to be a fully executed document and for the release of a purchase order against the contract.

(f) The comptroller of the treasury shall be provided view access to any information or data from any system housing procurement and contract related data, information, and processes.

(g) The chief procurement officer shall post on the single procurement web site reports or data queries, subject to approval by the comptroller of the treasury as to format and time interval for update. Such reports shall include, but are not limited to, the following:

(1) Noncompetitive, sole source or proprietary contracts;

(2) Cancellation of procurements or contract awards;

(3) Cancellation of contracts before term extension or for cause;

(4) Protests to chief procurement officer and protest committee;

(5) Emergency procurements and contracts;

(6) Contracts with term extensions beyond sixty (60) months;

(7) Rule exceptions approved by the chief procurement officer; and

(8) Persons or entities that are prevented from contracting or submitting a response to a procurement.



§ 4-56-109 - [Repealed.]

HISTORY: Acts 2010, ch. 1098, § 1; 2011, ch. 295, § 5; repealed by Acts 2013, ch. 403, § 7, effective July 1, 2013.



§ 4-56-110 - [Repealed.]

HISTORY: Acts 2010, ch. 1098, § 1; 2011, ch. 295, § 5; repealed by Acts 2013, ch. 403, § 7, effective July 1, 2013.






Chapter 57 - Tennessee State Fair and Exposition Act

§ 4-57-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee State Fair and Exposition Act."



§ 4-57-102 - Legislative intent.

It is the intent of the general assembly that the commission created herein shall be the sole body in Tennessee charged with administering a state fair and exposition.



§ 4-57-103 - Chapter definitions.

For the purposes of this chapter unless the context otherwise requires:

(1) "Commission" means the Tennessee state fair and exposition commission;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the department of agriculture;

(4) "Exhibition" means one (1) or more displays or demonstrations which are of educational or entertainment value to those witnessing such exhibition; and

(5) "Fair" or "exposition" means an exhibition of agricultural, business, manufacturing, or other industries and labor, education service organizations, social and religious groups or any other events or activities consistent with the general welfare and interests of the people of the state, and includes such services as are necessary for the care and comfort or amusement of the public. Such services include rest areas, sanitary and other such comforts, and concessions for food, drink, amusements, and the sale of trinkets.



§ 4-57-104 - State fair and exposition commission.

Notwithstanding any other law to the contrary establishing a state fair board, there is hereby created within the department of agriculture a state fair and exposition commission which shall be composed of the following members to be appointed by the governor:

(1) The commissioner of agriculture, the commissioner of tourist development and the commissioner of economic and community development, or their designees, who shall be ex officio members with voting rights on such commission;

(2) The dean of the University of Tennessee extension;

(3) The president of the Tennessee Farm Bureau;

(4) One (1) member nominated by the mayor of the host county of the fair or exposition; and

(5) Such other members as the governor may appoint to carry out the purposes of the commission.



§ 4-57-105 - Authority and powers of the commission.

The commission is authorized and empowered to:

(1) Contract with a Tennessee not-for-profit corporation for the purpose of operating, managing and conducting at least one (1) fair or exposition annually, under the supervision of the commission, with such additional fairs, expositions, or exhibitions as the commission determines are in the general public interest;

(2) Enter into any contracts and agreements necessary and do and perform any acts necessary to carry out the purposes of this chapter;

(3) Maintain and manage property held by the state for the purpose of conducting fairs, expositions, and exhibits;

(4) Accept gifts, contributions and bequests of unrestricted funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the objectives of the commission's programs;

(5) Accept on behalf of the state conveyances of property for the purposes of conducting fairs, expositions, and exhibits, subject to any terms and conditions agreed to by the commission;

(6) Sell or convey all or a portion of the property, land, or buildings under its management subject to the approval of the state building commission;

(7) Grant leases on all or any part of the property, land, or buildings under the management of the commission to private or public organizations, which appear to be in the best interests of the state;

(8) Recommend to the commissioner such rules and regulations that should be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, in order to carry out the purposes of the commission; and

(9) Form advisory panels, as needed, from qualified persons within the state to obtain their advice and counsel on matters pertaining to the state fair. Members of these panels shall serve at the will and pleasure of the commission and shall receive no compensation.



§ 4-57-106 - Use of the name "Tennessee State Fair" or "Tennessee State Exposition".

The use of the name "Tennessee State Fair" or "Tennessee State Exposition" in Tennessee to denote a fair serving the state shall only be granted by the department of agriculture with the approval of the commission.



§ 4-57-107 - State audit included as part of the department of agriculture audit.

The division of state audit shall include as part of its scheduled audit of the department of agriculture a review of the Tennessee state fair and exposition commission including, but not limited to, the commission's authority and function.






Chapter 58 - Eligibility Verification for Entitlements Act

§ 4-58-101 - Short title.

This chapter shall be known and may be cited as the "Eligibility Verification for Entitlements Act."



§ 4-58-102 - Chapter definitions.

As used in this chapter:

(1) "Federal public benefit":

(A) Has the same meaning as provided in 8 U.S.C. § 1611; and

(B) Does not mean a benefit listed in 8 U.S.C. § 1611(b);

(2) "Political subdivision" means any local governmental entity, including, but not limited to, any municipality, metropolitan government, county, utility district, school district, public building authority, and development district created and existing pursuant to the laws of this state, or any instrumentality of government created by any one (1) or more of the named local governmental entities;

(3) "Qualified alien" means:

(A) A qualified alien as defined by 8 U.S.C. § 1641(b); or

(B) An alien or nonimmigrant eligible to receive state or local public benefits under 8 U.S.C. § 1621(a);

(4) "SAVE program" means the systematic alien verification for entitlements program created pursuant to the federal Immigration Reform and Control Act of 1986, compiled in 8 U.S.C. § 1101 et seq., and operated by the United States department of homeland security, or any successor program thereto;

(5) "SEVIS system" means the student and exchange visitor information system created pursuant to § 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Public Law 104-208 (as amended), and operated by the United States department of homeland security, or any successor program thereto;

(6) "State governmental entity":

(A) Means a state agency, department, board, commission, and other body which carries out state functions and programs; and

(B) Does not mean a political subdivision; and

(7) "State or local public benefit":

(A) Means any public benefit as defined in 8 U.S.C. § 1621, that is provided or administered by a state governmental entity or a local health department; and

(B) Does not mean a benefit listed in 8 U.S.C. § 1621(b).



§ 4-58-103 - Verification of citizenship of applicants for benefits.

(a) Except where prohibited by federal law, every state governmental entity and local health department shall verify that each applicant eighteen (18) years of age or older, who applies for a federal, state or local public benefit from the entity or local health department, is a United States citizen or lawfully present in the United States in the manner provided in this chapter.

(b) (1) As provided in subdivision (b)(2), every state governmental entity or local health department shall include on all forms, electronic or otherwise, and all automated phone systems, a written or verbal statement:

(A) Requiring an applicant for a federal, state or local public benefit to, under penalty of perjury, attest to the applicant's status as either:

(i) A United States citizen; or

(ii) A qualified alien; and

(B) Describing the penalties for violations of this chapter.

(2) Subdivision (b)(1) shall be implemented upon the entity's or local health department's first reprinting of applicable forms or updating of the electronic or automated phone systems, described in subdivision (b)(1), after October 1, 2012.

(c) For an applicant who claims United States citizenship, the entity or local health department shall make every reasonable effort to ascertain verification of the applicant's citizenship, which may include requesting the applicant to present any one (1) of the following:

(1) (A) A valid Tennessee driver license or photo identification license issued by the department of safety; or

(B) A valid driver license or photo identification license from another state where the issuance requirements are at least as strict as those in Tennessee, as determined by the department of safety;

(2) An official birth certificate issued by a state, jurisdiction or territory of the United States, including Puerto Rico, United States Virgin Islands, Northern Mariana Islands, American Samoa, Swains Island, Guam; provided, that Puerto Rican birth certificates issued before July 1, 2010, shall not be recognized under this subdivision (c)(2);

(3) A United States government-issued certified birth certificate;

(4) A valid, unexpired United States passport;

(5) A United States certificate of birth abroad (DS-1350 or FS-545);

(6) A report of birth abroad of a citizen of the United States (FS-240);

(7) A certificate of citizenship (N560 or N561);

(8) A certificate of naturalization (N550, N570 or N578);

(9) A United States citizen identification card (I-197, I-179);

(10) Any successor document of subdivisions (c)(4)-(9); or

(11) A social security number that the entity or local health department may verify with the social security administration in accordance with federal law.

(d) (1) For an applicant who claims qualified alien status, the applicant shall present two (2) forms of documentation of identity and immigration status, as determined by the United States department of homeland security to be acceptable for verification through the SAVE program; provided, that no entity or local health department is required to verify such applicant's documents through the SAVE program if two (2) such documents are presented unless otherwise required by federal law.

(2) If an applicant who claims eligibility as a qualified alien is unable to present two (2) forms of documentation as described in subdivision (d)(1), then the applicant shall present at least one (1) such document that the entity or local health department shall then verify through the SAVE program or the SEVIS system.

(e) Each state governmental entity or local health department shall maintain a copy of all documentation submitted by an applicant for verification in a manner consistent with the entity's or local health department's rules, regulations or policies governing storage or preservation of such documentation.

(f) (1) Any document submitted pursuant to subsections (c) or (d) shall be presumed to be proof of an individual's eligibility under this chapter until a final verification is received by the state governmental entity or local health department, and no entity or local health department shall delay the distribution of any federal, state or local benefit based solely on the pendency of final verification.

(2) Upon receipt of a final verification that indicates that the applicant is not a United States citizen or qualified alien, the state governmental entity or local health department shall terminate any recurring benefit, and shall pursue any action applicable against the applicant pursuant to § 4-58-104 or § 4-58-105.

(g) The verification process required by this section shall be enforced without regard to race, religion, gender, ethnicity or national origin.



§ 4-58-104 - Liability for false, fictitious or fraudulent statements or representations.

(a) Any natural person eighteen (18) years of age or older who knowingly and willfully makes a false, fictitious or fraudulent statement or representation under this chapter shall be liable under either:

(1) The Tennessee Medicaid False Claims Act, compiled in §§ 71-5-181 -- 71-5-185; or

(2) The False Claims Act, compiled in chapter 18 of this title.

(b) Any natural person who conspires to defraud the state or any local health department by securing a false claim allowed or paid to another person in violation of this chapter shall be liable under § 4-18-103(a)(3).

(c) A state governmental entity or local health department shall file, with the attorney general and reporter of this state, a complaint alleging a violation of subsections (a) or (b), as applicable.

(d) Any moneys collected pursuant to this section shall be deposited with and utilized by the applicable entity or local health department that filed a complaint pursuant to subsection (c). The applicable entity or local health department shall establish a fund for the deposit of such moneys, and shall use such moneys for the sole purpose of enforcing this chapter. Any interest accruing on investments and deposits of the fund shall be credited to such fund, shall not revert to any general fund, and shall be carried forward into each subsequent fiscal year.



§ 4-58-105 - Filing with United States attorney complaints alleging criminal violations of 18 U.S.C. § 911.

A state governmental entity or local health department shall file, with the United States attorney, a complaint alleging a criminal violation of 18 U.S.C. § 911, for each person who willfully makes a false, fictitious or fraudulent statement or representation of United States citizenship.



§ 4-58-106 - Violation of chapter prohibited -- Report on compliance.

(a) No state governmental entity or local health department shall provide or offer to provide any federal, state or local public benefit in violation of this chapter.

(b) Each entity and local health department, subject to this chapter, shall include in any annual report to the general assembly, as required by law, a report of its compliance with this chapter through June 30 of each year.



§ 4-58-107 - Sending to or receiving from naturalization service information regarding immigration status of aliens.

Unless otherwise provided by federal law, no state governmental entity or local health department shall be prohibited, or in any way restricted, from sending to or receiving from the immigration and naturalization service information regarding the immigration status, lawful or unlawful, of an alien in the United States.



§ 4-58-108 - Interpretation consistent with federal and state law.

This chapter shall be interpreted consistently with all federal laws, including, but not limited to, federal laws regulating immigration, labor, and medicaid, and all state laws.



§ 4-58-109 - No limitation regarding application process -- Cost of verification.

(a) Nothing in this chapter shall be interpreted as limiting a state governmental entity or local health department regarding its current application process for administering a federal, state or local public benefit, including, but not limited to, requesting additional information from the applicant or requiring additional verification of eligibility.

(b) The state shall defray the cost to a local health department of verifying each applicant's status for a benefit.



§ 4-58-110 - Limitations on application of chapter.

This chapter shall not apply to:

(1) Any person applying for benefits who:

(A) Lacks the mental capacity to commit perjury under oath; and

(B) Has not been judicially appointed a guardian or conservator;

(2) Legal services provided by a district public defender, court-appointed counsel, or other counsel for indigent services;

(3) Prenatal care administered by the department of health; or

(4) The special supplemental food program for women, infants and children administered by the department of health.









Title 5 - Counties

Chapter 1 - General Provisions

Part 1 - Counties Generally

§ 5-1-101 - Enumeration of counties.

The state is divided into the following counties: Anderson, Bedford, Benton, Bledsoe, Blount, Bradley, Campbell, Cannon, Carroll, Carter, Cheatham, Chester, Claiborne, Clay, Cocke, Coffee, Crockett, Cumberland, Davidson, Decatur, DeKalb, Dickson, Dyer, Fayette, Fentress, Franklin, Gibson, Giles, Grainger, Greene, Grundy, Hamblen, Hamilton, Hancock, Hardeman, Hardin, Hawkins, Haywood, Henderson, Henry, Hickman, Houston, Humphreys, Jackson, Jefferson, Johnson, Knox, Lake, Lauderdale, Lawrence, Lewis, Lincoln, Loudon, Macon, Madison, Marion, Marshall, Maury, McMinn, McNairy, Meigs, Monroe, Montgomery, Moore, Morgan, Obion, Overton, Perry, Pickett, Polk, Putnam, Rhea, Roane, Robertson, Rutherford, Scott, Sequatchie, Sevier, Shelby, Smith, Stewart, Sullivan, Sumner, Tipton, Trousdale, Unicoi, Union, Van Buren, Warren, Washington, Wayne, Weakley, White, Williamson and Wilson.



§ 5-1-102 - Jurisdiction over boundary waters.

Counties bounded by a stream or other waters shall have concurrent jurisdiction over the whole of the waters lying between them.



§ 5-1-103 - Corporate capacity.

Every county is a corporation and the members of the legislative body of each county assembled are the representatives of the county and authorized to act for it.



§ 5-1-104 - County officers -- Filling vacancies.

(a) Each organized county shall have, in addition to the judicial officers elected by the qualified voters or by the county legislative body, such other officers as are authorized by law to manage county business.

(b) (1) Vacancies in county offices required by the Constitution of Tennessee or by any statutory provision to be filled by the people shall be filled by the county legislative body, and any person so appointed shall serve until a successor is elected at the next general election, as defined in § 2-1-104, in the county and is qualified. The county legislative body shall be required to make an appointment to fill a vacancy within one hundred twenty (120) days of receiving notice of the vacancy unless during that time period there is a general election scheduled in the county and there is sufficient time for the vacancy to be placed on the ballot in accordance with this section. Any appointment to fill a vacancy by the county legislative body shall be made in accordance with chapter 5, part 1 of this title. This subdivision (b)(1) shall not apply to any county that has a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census. This subdivision (b)(1) shall not apply in any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census.

(2) If the vacancy occurs after the time for filing nominating petitions for the party primary election and more than sixty (60) days before the party primary election, then nominees of political parties shall be selected in such primary election and a successor elected in the August general election. If the vacancy occurs less than sixty (60) days before the party primary election but sixty (60) days or more before the August election, then nominees of political parties shall be selected by party convention and a successor elected in the August election. If the vacancy occurs less than sixty (60) days before the August election but sixty (60) days or more before the November election, then nominees of political parties shall be selected by party convention and a successor elected in the November election.

(3) If a vacancy occurs more than ten (10) days prior to the regular qualifying deadline, then the regular qualifying deadline shall apply. If the vacancy occurs after the tenth day prior to the regular qualifying deadline, independent candidates and candidates nominated by any political party for the vacancies shall qualify by filing all nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-fifth day before the election. If the qualifying deadline is the fifty-fifth day before the election, candidates must withdraw no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-second day before the election.

(c) Notwithstanding any provision of law or any provision of any charter of a metropolitan government to the contrary, whenever an election is held to fill a vacancy in a county office that is elected from districts, including, but not limited to, county school board members, county legislative body members, county highway commissions, and constables, the county legislative body may provide by resolution duly certified to the county election commission that persons qualifying as candidates shall be elected from the most recently adopted reapportionment plan in the county. If the county legislative body requires the election to be held using districts as adopted in the most recently adopted reapportionment plan in the county, the county legislative body shall specify to the county election commission which district shall be used to fill the vacancy by election. In the absence of a resolution requiring the latest reapportionment plan be used and specifying which district shall be used for the election, the election shall be held using the district as constituted for the election of the vacated incumbent.



§ 5-1-105 - Suits against counties.

Suits may be maintained against a county for any just claim, as against other corporations.



§ 5-1-106 - Suits for use of counties.

Suits for the use and benefit of any county in this state against any delinquent officer or such officer's sureties, for moneys or funds due such county, shall be brought in the name of the state of Tennessee, for the use of the county for the benefit of which such suit may be brought.



§ 5-1-107 - Mandamus to enforce county duties.

The performance of any duty made incumbent by law upon the county may be enforced by mandamus from the circuit court, according to the nature of the case.



§ 5-1-108 - Division into districts.

The different counties shall be laid off, as the general assembly may direct, into districts of convenient size, so that the whole number in each county shall not be more than twenty-five (25), or four (4) for every one hundred square miles (100 sq. mi.).



§ 5-1-109 - Continuation of existing districts.

The districts already laid off in the several counties shall continue until altered in the manner pointed out by law.



§ 5-1-110 - District maps and boundaries.

(a) The county legislative body shall make, or have made, a map showing civil districts of the county and, on the same or on a separate map, the county districts from which the members are elected to the county legislative body, and shall have typed or printed a description of the boundaries of the civil districts. A description of the boundaries of the county districts may be typed or printed if the map is not of sufficient detail to delineate the boundaries of the county districts.

(b) A copy of the map or maps and the accompanying descriptions of the civil district boundaries and, if any, the county district boundaries shall be filed with the county clerk, and a copy also shall be filed with the secretary of state and the comptroller of the treasury.

(c) Revised maps shall be filed within ninety (90) days of any revision in any civil district or any other district from which members of the county legislative body are elected.



§ 5-1-111 - County legislative bodies -- Reapportionment.

(a) Prior to January 1, 1982, and at least every ten (10) years thereafter, county legislative bodies of the different counties shall meet and, a majority of the members being present and concurring, shall change the boundaries of districts or redistrict a county entirely if necessary to apportion the county legislative body so that the members represent substantially equal populations.

(b) The county legislative body may increase or decrease the number of districts when the reapportionments are made.

(c) A county legislative body may reapportion at any time if the county legislative body deems such action necessary to maintain substantially equal representation based on population.

(d) The county legislative body must use the latest federal census data whenever a reapportionment is made.

(e) Districts shall be reasonably compact and contiguous and shall not overlap.

(f) (1) Except as provided in subdivision (f)(2), in the establishment of boundaries for districts, no precinct shall be split.

(2) Upon written certification by the coordinator of elections, a county election commission may establish a precinct that encompasses two (2) or more districts in any county that has twenty (20) or more county legislative body districts. In making this determination the coordinator of elections shall consider, among other things, the type of voting equipment used in the county, as well as the racial makeup of the districts and the cost savings to the county.

(g) Upon application of any citizen of the county affected, the chancery court of such county shall have original jurisdiction to review the county legislative body's apportionment, and shall have jurisdiction to make such orders and decrees amending the apportionment to comply with this section, or if the county legislative body fails to make apportionment, shall make a decree ordering an apportionment.



§ 5-1-112 - Civil districts undisturbed by county legislative body reapportionment.

The recordkeeping role of the present civil districts shall be left undisturbed, and the boundaries of civil districts shall be preserved as they exist at the time of the apportionment of the county legislative bodies and on March 7, 1978.



§ 5-1-113 - Interlocal cooperation with municipalities.

The county legislative body of any county and the chief legislative body of any one (1) or more municipalities lying within the boundaries of the county are authorized and empowered to enter into any such agreements, compacts or contractual relations as may be desirable or necessary for the purpose of permitting the county and the municipality or municipalities to conduct, operate or maintain, either jointly or otherwise, desirable and necessary services or functions, under such terms as may be agreed upon by the county legislative body and the chief legislative body of the municipality or the chief legislative bodies of the municipalities.



§ 5-1-114 - Interlocal cooperation between contiguous counties.

(a) The county legislative bodies of any two (2) or more contiguous counties are empowered to enter into such agreements, contractual arrangements or compacts as they may deem necessary and desirable, in order to provide for the joint conducting or financing of any of the functions or services rendered by or through the county government.

(b) Any county legislative body is empowered to enter into such agreements, contractual arrangements or compacts, as may be deemed necessary or desirable for the county to have any one (1) or more of its services or functions performed by and through the offices and officials of another county legislative body, and any county legislative body is authorized to enter into such agreements, contractual arrangements or compacts as may be deemed desirable or necessary to permit the offices and officials of such county legislative body to perform those services or functions for another county or counties.

(c) Such services or functions shall be performed and provided for in accordance with the terms and conditions as agreed upon between the respective county legislative bodies.



§ First - of 2 versions of this section

5-1-115. Removal of vegetation and debris from certain lots. [Effective until January 1, 2015. See the version effective on January 1, 2015. For Amendment contingent on county approval; see the Compiler's Notes.]

(a) The authority in this section is permissive and not mandatory and may or may not be exercised by a county, as each county deems appropriate.

(b) If it is determined by the appropriate department or person, as designated by the governing body of a county, that any owner of record of real property has created, maintained or permitted to be maintained on such property, the growth of trees, vines, grass, underbrush or the accumulation of debris, trash, litter, garbage, or any combination of the preceding elements, or a vacant dilapidated building or structure, so as to endanger the health, safety or welfare of other citizens, or to encourage the infestation of rats and other harmful animals, the appropriate department or person shall provide notice to the owner of record to remedy the condition immediately. The notice shall be given by United States mail, addressed to the last known address of the owner of record. The notice shall state that the owner of the property is entitled to a hearing. The notice shall be written in plain language and shall also include, but not be limited to, the following elements:

(1) A brief statement of this section, which shall contain the consequences of failing to remedy the noted condition;

(2) The person, office, address and telephone number of the department or person giving notice;

(3) A cost estimate for remedying the noted condition, which shall be in conformity with the standards of cost in the community; and

(4) A place wherein the notified party may return a copy of the notice, indicating the desire for a hearing.

(c) (1) If the person fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in conformity with reasonable standards and the cost thereof assessed against the owner of the property. The cost shall be a lien upon the property in favor of the county. These costs shall be placed upon the tax rolls of the county as a lien upon the property and shall be collected in the same manner as the county's taxes are collected, when the county causes a notice thereof to be filed in the office of the register of deeds of the county in which the property lies, second only to liens of the state, county and municipality for taxes, any lien of the county for special assessments and any valid lien, right or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. Such notice shall identify the owner of record of the real property, contain the property address, describe the property sufficiently to identify it and recite the amount of the obligation secured by the lien.

(2) If the person who is the owner of record is a carrier engaged in the transportation of property or is a utility transmitting communications, electricity, gas, liquids, steam, sewerage or other materials, the ten-day period provided for in subdivision (c)(1) shall be twenty (20) days, excluding Saturdays, Sundays and legal holidays.

(d) (1) The county governing body or the appropriate department, or both, may make any rules and regulations necessary for the administration and enforcement of this section. The county shall provide for a hearing upon request of the person aggrieved by the determination made pursuant to subsection (b). A request for a hearing shall be made within ten (10) days following the receipt of the notice issued pursuant to subsection (b). Failure to make the request within this time shall without exception constitute a waiver of the right to a hearing.

(2) Any person aggrieved by an order or act of the board, agency or commission under the provisions of this subsection (d) may seek judicial review of the order or act. The time period established in subsection (c) shall be stayed during the pendency of a hearing.

(e) (1) Except in any county having a population of: Click here to view image.

according to the 1990 federal census or any subsequent federal census, the provisions of subsection (c) permitting a county to remedy such dangerous conditions shall not apply to any parcel of property upon which an owner-occupied residence is located.

(2) Notwithstanding the provisions of subdivision (e)(1), in any county having a population of not less than sixty-nine thousand four hundred (69,400) nor more than sixty-nine thousand five hundred (69,500), according to the 2000 federal census or any subsequent federal census, the provisions of subsection (c) permitting a county to remedy such dangerous conditions shall apply to any parcel of property, including any parcel upon which an owner-occupied residence is located.

(3) The provisions of this subsection (e) shall not apply to subsection (g).

(f) The provisions of this section are in addition and supplemental to, and not in substitution for, similar authority in any county's charter or other applicable law.

(g) (1) As used in this subsection (g):

(A) "Community organization" means a community-oriented organization or group including, but not limited to, a school group, church youth group, or community support group; and

(B) "Vacant property" means property on which no building exists or on which a building exists but any such building is no longer utilized for any business, commercial or residential purposes.

(2) If a person fails to remedy the condition on vacant property within the time period prescribed by subsection (c), subject to any stay as provided in subsection (d), upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, to implement this subsection (g) within such county, a community organization shall be entitled to petition the county to enter upon such vacant property to remedy the conditions identified in subsection (b). Upon the filing of such a petition, the county is authorized to contract with such community organization for such purposes. The contract shall provide for the manner in which the community organization shall be compensated for remedying the conditions pursuant to such contract. Any county that contracts with a community organization for such purposes shall be absolutely immune from any liability to any and all persons and for damage to the vacant property for conditions remedied by the community organization. No monetary liability and no cause of action of any nature shall arise against the county for acts of omission or commission of such community organization for conditions remedied pursuant to such contract.



§ Second - of 2 versions of this section

5-1-115. Removal of vegetation and debris from certain lots. [Effective on January 1, 2015. See the version effective until January 1, 2015. For Amendment contingent on county approval; see the Compiler's Notes.]

(a) The authority in this section is permissive and not mandatory and may or may not be exercised by a county, as each county deems appropriate.

(b) If it is determined by the appropriate department or person, as designated by the governing body of a county, that any owner of record of real property has created, maintained or permitted to be maintained on such property, the growth of trees, vines, grass, underbrush or the accumulation of debris, trash, litter, garbage, or any combination of the preceding elements, or a vacant dilapidated building or structure, so as to endanger the health, safety or welfare of other citizens, or to encourage the infestation of rats and other harmful animals, the appropriate department or person shall provide notice to the owner of record to remedy the condition immediately. The notice shall be given by United States mail, addressed to the last known address of the owner of record. The notice shall state that the owner of the property is entitled to a hearing. The notice shall be written in plain language and shall also include, but not be limited to, the following elements:

(1) A brief statement of this section, which shall contain the consequences of failing to remedy the noted condition;

(2) The person, office, address and telephone number of the department or person giving notice;

(3) A cost estimate for remedying the noted condition, which shall be in conformity with the standards of cost in the community; and

(4) A place wherein the notified party may return a copy of the notice, indicating the desire for a hearing.

(c) (1) If the person fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in conformity with reasonable standards and the cost thereof assessed against the owner of the property. The cost shall be a lien upon the property in favor of the county. These costs shall be placed upon the tax rolls of the county as a lien upon the property and shall be collected in the same manner as the county's taxes are collected, when the county causes a notice thereof to be filed in the office of the register of deeds of the county in which the property lies, second only to liens of the state, county and municipality for taxes, any lien of the county for special assessments and any valid lien, right or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. Such notice shall identify the owner of record of the real property, contain the property address, describe the property sufficiently to identify it and recite the amount of the obligation secured by the lien.

(2) If the person who is the owner of record is a carrier engaged in the transportation of property or is a utility transmitting communications, electricity, gas, liquids, steam, sewerage or other materials, the ten-day period provided for in subdivision (c)(1) shall be twenty (20) days, excluding Saturdays, Sundays and legal holidays.

(d) (1) The county governing body or the appropriate department, or both, may make any rules and regulations necessary for the administration and enforcement of this section. The county shall provide for a hearing upon request of the person aggrieved by the determination made pursuant to subsection (b). A request for a hearing shall be made within ten (10) days following the receipt of the notice issued pursuant to subsection (b). Failure to make the request within this time shall without exception constitute a waiver of the right to a hearing.

(2) Any person aggrieved by an order or act of the board, agency or commission under the provisions of this subsection (d) may seek judicial review of the order or act. The time period established in subsection (c) shall be stayed during the pendency of a hearing.

(e) (1) Except in any county having a population of: Click here to view image.

according to the 1990 federal census or any subsequent federal census, the provisions of subsection (c) permitting a county to remedy such dangerous conditions shall not apply to any parcel of property upon which an owner-occupied residence is located.

(2) Notwithstanding the provisions of subdivision (e)(1), in any county having a population of not less than sixty-nine thousand four hundred (69,400) nor more than sixty-nine thousand five hundred (69,500), according to the 2000 federal census or any subsequent federal census, the provisions of subsection (c) permitting a county to remedy such dangerous conditions shall apply to any parcel of property, including any parcel upon which an owner-occupied residence is located.

(3) The provisions of this subsection (e) shall not apply to subsection (g).

(f) The provisions of this section are in addition and supplemental to, and not in substitution for, similar authority in any county's charter or other applicable law.

(g) (1) As used in this subsection (g):

(A) "Community organization" means a community-oriented organization or group including, but not limited to, a school group, church youth group, neighborhood preservation nonprofit corporation, or community support group; and

(B) "Vacant property" means property on which no building exists or on which a building exists but any such building is no longer utilized for any business, commercial or residential purposes.

(2) If a person fails to remedy the condition on vacant property within the time period prescribed by subsection (c), subject to any stay as provided in subsection (d), upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, to implement this subsection (g) within such county, a community organization shall be entitled to petition the county to enter upon such vacant property to remedy the conditions identified in subsection (b). Upon the filing of such a petition, the county is authorized to contract with such community organization for such purposes. The contract shall provide for the manner in which the community organization shall be compensated for remedying the conditions pursuant to such contract. Any county that contracts with a community organization for such purposes shall be absolutely immune from any liability to any and all persons and for damage to the vacant property for conditions remedied by the community organization. No monetary liability and no cause of action of any nature shall arise against the county for acts of omission or commission of such community organization for conditions remedied pursuant to such contract.



§ 5-1-116 - Building, safety and other standardized codes, incorporated by reference -- Citations.

(a) If the county legislative body or any agency or instrumentality thereof incorporates by reference a building code, safety and health code, or any other standardized code or document, a copy of such code or document shall be obtained and retained as a public record by the respective legislative body, agency or instrumentality.

(b) If any person is cited by the county legislative body or any agency or instrumentality thereof as having violated a building code, safety and health code, or any other standardized code or document that has been incorporated by reference pursuant to subsection (a), a notation shall be included in such citation identifying with specificity where a copy of the respective code or document is located and the hours during which such person has the opportunity to read or inspect such code or document.



§ 5-1-117 - Sober ride programs.

In any county, including those having a metropolitan form of government, any department, agency, or office, working in conjunction with the sheriff's office of such county, may sponsor or participate in a "sober ride program", which may include, but is not limited to, the provision of rides to persons who request transportation in order to avoid driving while under the influence of any intoxicant or drug.



§ 5-1-118 - County powers shared with municipalities.

(a) Counties, by resolution of their respective legislative bodies, in addition to other powers authorized by general law or private act, may exercise the following powers granted to all or certain municipalities by the following code sections:

(1) Section 6-2-201(3)-(8), (10)-(13), (18), (19), (26) and (28);

(2) Section 6-54-103;

(3) Section 6-54-110;

(4) Section 6-54-307; and

(5) Sections 6-54-601 -- 6-54-603.

(b) Nothing in this part shall be construed as granting counties the power to prohibit or regulate normal agricultural activities.

(c) (1) In addition to those powers granted to counties pursuant to subsection (a), any county may, by adoption of a resolution by a two-thirds (2/3) vote of their respective legislative bodies, exercise those powers granted to all or certain municipalities by § 6-2-201(22) and (23), except as provided in subsection (b) and subdivisions (c)(2) and (3). Any such regulations shall be enacted by a resolution passed by a two-thirds (2/3) vote of the county legislative body. The powers granted to counties in this subdivision (c)(1) apply only within the unincorporated areas. Nothing in this subdivision (c)(1) may be construed to allow any county to prohibit or in any way impede any municipality in exercising any power or authority the municipality may lawfully exercise. If, prior to April 17, 2002, a county has adopted a resolution by a two-thirds (2/3) vote, pursuant to previous acts enacted by the general assembly, to exercise the powers granted in accordance with this subdivision (c)(1), no further action by the legislative body of such county is necessary to continue exercising such powers.

(2) The powers granted by § 6-2-201(22) and (23) shall not apply to those activities, businesses, or uses of property and business occupations and practices that are subject to regulation pursuant to title 57, chapters 5 and 6; title 59, chapter 8; title 60, chapter 1; title 68, chapters 201-221; or title 69, chapters 3, 7, 10 and 11.

(3) All court decisions and statutory laws relating to variances and non-conforming uses applicable to zoning ordinances and land use controls shall apply to the enforcement and exercise of those powers granted pursuant to subdivision (c)(1).



§ 5-1-119 - Power to condemn property.

Counties, by resolution of their respective legislative bodies, may condemn property, real or personal, or any easement, interest, or estate or use therein, for present or future public use, either within or without the county, in accordance with the terms and provisions of title 29, chapter 16, or in any other manner provided by law, except that a county may not condemn property located outside of the county without receiving the approval of the county legislative body of the county wherein the land proposed to be taken for public use is located.



§ 5-1-120 - Power to regulate stray animals.

Counties, by resolution of their respective legislative bodies, may license and regulate dogs and cats, establish and operate shelters and other animal control facilities, and regulate, capture, impound and dispose of stray dogs, stray cats and other stray animals.



§ 5-1-121 - Enforcement of county rules.

Counties, by resolution of their respective legislative bodies, may establish a monetary penalty not to exceed five hundred dollars ($500) for each violation of a rule or regulation that the county legislative body is authorized to adopt.



§ 5-1-122 - Exclusion of agricultural buildings.

The powers granted to counties by this part do not include the regulation of buildings used primarily for agricultural purposes; it being the intent of the general assembly that the powers granted to counties by this part should not be used to inhibit normal agricultural activities.



§ 5-1-123 - General sessions court empowered to enforce county rules.

The general sessions court or court exercising the powers of a general sessions court in any county has jurisdiction of matters related to §§ 5-1-118 -- 5-1-123, and has the power to enforce regulations and resolutions by which counties may exercise authority under this part. In the event of a conflict between a regulation or resolution of a county made pursuant to this part and an ordinance or regulation of any municipality in the county, such conflict shall be resolved in favor of the municipality with respect to persons and property within the municipality.



§ 5-1-124 - County hospitals -- Authority to enter into contracts and agreements.

Notwithstanding any other provision of law to the contrary, any county that owns and operates a hospital is authorized to enter into any contract or agreement that any privately owned hospital operating under title 68 is authorized to enter into, including, but not limited to, agreements authorized by title 68, chapter 11, part 13, and Acts 1995, ch. 466.



§ 5-1-125 - County officials or employees prohibited from purchasing surplus property except at public auction -- Penalty.

(a) It is hereby declared unlawful for any county official or employee to purchase from the county any property declared to be surplus by the county except by bid at public auction or competitive sealed bid during the tenure of such person's office or employment, or for six (6) months thereafter.

(b) A purchaser who violates the provisions of this section commits a Class A misdemeanor.



§ 5-1-126 - Requirements prior to employment with county.

(a) A county may require all persons prior to employment with such county to:

(1) Agree to the release of all investigative records to the county for the purpose of verifying the accuracy of criminal violation information contained on an employment application; and

(2) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation. In addition, to the extent permitted by federal law, and at the discretion of the county, a check of such prints may be made against records maintained by the federal bureau of investigation.

(b) Any costs incurred by the Tennessee bureau of investigation or the federal bureau of investigation, as appropriate, in conducting such investigations of applicants shall be paid by the county requesting such investigation and information; provided, that the county may require an applicant to pay such costs if the applicant is offered and accepts a position with such county. Payment of such costs is to be made in accordance with the provisions of § 38-6-103.

(c) A county may establish the job titles or classifications to which the requirements of this section apply. Such classifications shall not supersede any mandatory fingerprint-based criminal history background requirements that may be applicable for any person who is seeking employment in a position in any program subject to licensure, approval or certification by any state agency.



§ 5-1-127 - Charter of incorporation to be posted on Internet.

(a) No later than January 1, 2009, every municipality and county, including any county having a charter form of government or metropolitan government, shall post its charter of incorporation, as most recently revised or amended, on a web site maintained by the municipality or county or on the web site maintained by the secretary of state, if the municipality or county does not have or maintain a web site.

(b) Within three (3) months following any changes or revisions to the charter, the electronic language posted on the web site shall be corrected by the municipality or county to reflect such changes or revisions. The secretary of state is not responsible for maintaining the correct language of a charter, if the charter is posted on the web site maintained by the secretary of state.



§ 5-1-128 - Sale of surplus property by public auction includes sale by Internet auction.

When a county, including any county having a charter or metropolitan form of government, is required by any law or its charter to sell surplus property by public auction, "public auction" includes the sale by Internet auction.



§ 5-1-129 - Design review commission.

(a) (1) It is the intent of the general assembly that all appropriate actions should be taken to authorize the local legislative body in any county having a population of not less than one hundred sixty thousand six hundred (160,600) nor more than one hundred sixty thousand seven hundred (160,700), according to the 2010 federal census or any subsequent federal census which has county-wide zoning to protect the manner in which growth and construction of buildings are regulated in areas of historical significance to a locality, the county and the state.

(2) The county legislative body of a county to which subdivision (a)(1) applies may create a design review commission, referred to in this section as "DRC," having the authority to develop general guidelines for the exterior appearance of and entrance to properties which are located in an area of historical significance to a locality, the county and the state. The only properties to which this section applies located in such area must be:

(A) Nonresidential property; or

(B) Multiple family residential property.

(3) The county legislative body may designate the planning commission as the design review commission.

(4) When developing the guidelines for the exterior appearance of and entrance to properties identified in subdivision (a)(2), the county legislative body or planning commission must obtain input from citizens living within the area as well as from persons who have an interest in and knowledge of preservation of historic buildings.

(5) When the county creates a separate DRC, the county mayor or county executive or metropolitan mayor shall appoint the members of the DRC from residents of the county and shall strive to ensure that the membership is representative of the county as a whole, including, if possible, members with either architectural or engineering knowledge, or any other person having experience in nonresidential building.

(b) If a municipality within a county has a planning region outside of its current corporate limits, and the municipality has a DRC that has adopted guidelines, then the county's DRC shall adopt the same guidelines as the municipality for that area within the municipality's planning region insofar as such guidelines meet the requirements of subsection (a).

(c) The county DRC guidelines adopted pursuant to subsection (a) shall not apply within the corporate limits of any municipality unless the municipality adopts such county's DRC guidelines.

(d) This section shall not apply to any agricultural buildings in the unincorporated area of the county.

(e) The county DRC guidelines adopted pursuant to subsection (a) shall be subject to approval by the county legislative body. Once approved, county building permits issued pursuant to § 13-7-110 or similar law, shall be withheld for noncompliance with DRC guidelines.

(f) Any property owner affected by the guidelines or the withholding of a building permit due to noncompliance with such adopted DRC guidelines may appeal a decision of the DRC or the county building commissioner or similar official to the county board of zoning appeals created pursuant to § 13-7-106, or similar law, for a final decision.

(g) Nothing in this section shall be construed to apply to "outdoor advertising" as defined in § 54-21-102.






Part 2 - Charter Form of Government

§ 5-1-201 - Purpose -- Construction.

(a) It is hereby declared to be the legislative intent and purpose of this part to provide for the right to charter for counties as an alternate form of county government.

(b) This part shall be liberally construed as a utilization of the constitutional power granted by amendment to the Constitution of Tennessee, article VII, § 1 approved at an election on March 7, 1978.



§ 5-1-202 - Charter adoption -- Effect on existing offices, etc.

(a) After adoption of a charter pursuant to this part, no right, power, duty, obligation or function of any officer, agency or office of such county shall be retained and continued unless this part or the charter of such county expressly so provides, or unless such retention and continuation be required by the Constitution of Tennessee.

(b) The adoption of a charter shall not have the effect of removing the incumbent from any county office or abridging the term or altering the salary prior to the end of the term for which such public officer was elected.



§ 5-1-203 - Authority to adopt charter form.

(a) Each county in this state may adopt a charter form of government as provided in this part.

(b) Such charter when complete shall result in the creation and establishment of an alternate form of county government to perform all the governmental and corporate functions previously performed by the county.

(c) Such charter form of government shall replace the existing form if approved by a majority of the voters in a referendum.



§ 5-1-204 - Charter commission -- Creation.

(a) The initial step in a charter form of county government shall be the creation of a charter commission.

(b) (1) The charter commission may be created by the adoption of a charter resolution by the legislative body of a county.

(2) Such resolution shall be adopted by a majority of all members constituting such legislative body, and not by merely a majority of the quorum at any regular meeting or at any meeting specially called to consider such resolution.

(3) Such resolution shall provide that a charter commission is established to propose to the people an alternative form of county government to perform all of the governmental and corporate functions of the county.

(4) Such resolution shall provide that an election shall be held to select members of the charter commission.

(5) Members of the charter commission shall be elected from the same districts and in the same manner as the members of the county legislative body. No more than three (3) members of the charter commission shall be elected from any one (1) district.

(6) A copy of the resolution providing for an election to select members of the charter commission shall be certified by the county clerk to the county election commission, together with certificates as to the fact and date of adoption, and thereupon an election shall be held as provided in § 5-1-205.

(c) (1) Alternatively, the charter commission may be created by proclamation of the county mayor.

(2) Such proclamation shall be ratified by a two-thirds (2/3) vote of all members constituting the county legislative body, and not by merely a majority of the quorum at any regular meeting or at any meeting specially called to consider such proclamation.

(3) Such proclamation shall provide that a charter commission is established to propose to the people an alternative form of county government to perform all of the governmental and corporate functions of the county.

(4) Such proclamation shall also identify and appoint the individual members of the charter commission.

(5) Members of the charter commission shall be appointed from the same districts as members of the county legislative body are elected. No more than three (3) members of the charter commission shall be appointed from any one (1) district.

(6) The provisions of this subsection (c) shall not apply in counties having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.

(d) (1) A charter resolution creating a charter commission may be initiated by petition of the voters in the following manner:

(A) The petition shall be addressed to the county legislative body requesting that a charter commission be created, and it shall state the number of members to be elected as members of such commission;

(B) The petition shall state the number of members to be elected from each of the same districts as members of the county legislative body. No more than three (3) members of the charter commission shall be elected from any one (1) district;

(C) The petition shall be signed by at least a number of registered voters in the county equal to ten percent (10%) of the total number of votes cast in such county for governor at the last preceding gubernatorial election;

(D) The petition requesting such resolution shall be filed with the county clerk and a photographic copy of the petition shall be filed at the same time with the county election commission, which shall be the judge of the sufficiency of the petition.

(2) The county election commission shall hold an election on the charter resolution, as in subsection (b).

(e) A charter commission may be created in any county in the manner prescribed by private act of the general assembly.

(f) (1) Nothing contained within the provisions of this section shall be construed to affect the judicial system in any county adopting a charter form of government except as its charter or ordinances may direct the imposing, levying or collection of fines, penalties, fees or court costs or the procedures for the filling of vacancies as required by law.

(2) The provisions of this subsection (f) shall not apply to counties with a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred ninety thousand (290,000), based upon the 1980 federal census.



§ 5-1-205 - Charter commission -- Election of members.

(a) Upon the adoption of a charter resolution by the legislative body of a county or by petition of the voters, which resolution provides for an election of the members of a charter commission, it shall be the duty of the county election commission to call an election to elect members of the charter commission, such election to be held concurrently with the next primary or general election in the county occurring seventy-five (75) days or more after such resolution is adopted or otherwise becomes effective.

(b) The cost of the election shall be paid out of the county funds.

(c) The number of candidates in each district receiving the highest total vote in such election, as specified in such resolution, shall be elected as members of the charter commission.

(d) Any qualified voter of the county shall be eligible for election as a member of such charter commission.

(e) The deadline for filing nominating petitions for candidates for the charter commission shall be no later than twelve o'clock (12:00) noon, prevailing time, on the date established in § 2-5-101. For any election of charter commission members held within the year 2010, the candidates for the office shall qualify by filing all nominating petitions no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-fifth day before the election, and candidates must withdraw no later than twelve o'clock (12:00) noon, prevailing time, on the fifty-second day before the election.



§ 5-1-206 - Charter commission -- Meetings -- Organization -- Staff.

(a) The members of the charter commission shall hold an organizational meeting at the courthouse at ten o'clock a.m. (10:00 a.m.) on the fifth weekday following their certification of election or, alternatively, as the case may be, on the fifth weekday following ratification by the county legislative body of the proclamation providing for their appointment, or at such subsequent date and place as a majority of the members may choose.

(b) The charter commission shall elect a chair, chair pro tempore, a secretary, and such other officers as it may deem necessary.

(c) The charter commission shall be authorized to employ such staff as may be required to assist it in drafting a charter for an alternate form of county government to be proposed for adoption.

(d) Members of the charter commission shall not receive per diem or other compensation for their services, but may be reimbursed for actual expenses.

(e) The staff employed by such commission shall be paid compensation as determined by such charter commission within the limits of funds available to it under the provisions of this part.

(f) Any vacancy in the office of charter commissioner shall be filled by an election of a new member by the county legislative body.

(g) All meetings of the charter commission shall be held in compliance with the provisions of title 8, chapter 44.



§ 5-1-207 - Charter commission -- Appropriations -- Assistance of public officials.

(a) Whenever any charter commission is established, it shall be the duty of the legislative body of the county to appropriate sufficient funds to defray the expenses of such commission, which appropriation shall be not more than fifty thousand dollars ($50,000). Such funds shall be disbursed by the county mayor or other fiscal officer of the county upon vouchers or warrants signed by the chair and the secretary of such commission.

(b) All public officials shall, upon request, furnish the commission with all information and assistance necessary or appropriate for its work.



§ 5-1-208 - Charter commission -- Duties.

(a) Each charter commission shall prepare and file the charter proposed by it not later than nine (9) months after the date of its initial meeting, or within such extended limit of time as may be authorized by resolution of the legislative body of the county.

(b) The chair of the charter commission shall certify and file copies of such proposed charter with the county clerk and with the county election commission. Such copies shall be public records, available for inspection or examination by any interested person. Such charter commission shall also furnish or make available to every daily or weekly newspaper published in the county a complete copy of such charter.

(c) Such charter commission shall take such other steps within the limitation of its available funds as it deems reasonable and appropriate to inform the public throughout the county of the contents of the proposed charter, and the same may be published or summarized in pamphlets and booklets to be made available for general distribution.



§ 5-1-209 - Charter referendum.

(a) After a copy of the proposed charter has been certified to the county election commission, as provided in § 5-1-208, it shall be the duty of the county election commission to hold a referendum election for the ratification or rejection of the proposed charter.

(b) The ballots used in the election shall have printed on them a brief summary of the proposed charter as required by § 2-5-208(f). The ballots shall be prepared so as to provide a choice for voters as follows:

For a charter form of county government _____.

Against a charter form of county government _____.

(c) The referendum election shall be held at the time of the next general election. Notice of the referendum election shall be given as required in other elections on questions submitted to the vote of the people.

(d) The proposed charter shall be deemed ratified and adopted if it is approved by a majority of those voting in the referendum.

(e) (1) The returns of the referendum election shall be certified by the county election commission to the secretary of state, together with a copy of the charter previously filed with such county election commission by the charter commission.

(2) Thereupon, the secretary of state shall issue a proclamation showing the result of such election on the adoption or rejection of the proposed charter, one (1) copy of which proclamation shall be attached to the copy of the charter theretofore certified to the secretary of state and one (1) copy of which shall be delivered to the county clerk, who shall attach the same to the copy of the charter theretofore certified to such county clerk.

(3) Whenever a charter form of county government has been adopted, such two (2) certified copies with proclamations attached thereto shall be deemed duplicate original copies of the charter of such government.

(4) The certified copy of the charter and proclamation deposited with the county clerk shall subsequently be delivered by such county clerk to such officer of the county government as the charter may direct.



§ 5-1-210 - Charter contents.

The proposed county charter shall provide:

(1) For the creation of an alternative form of county government vested with any and all powers that counties are, or may hereafter be, authorized or required to exercise under the Constitution and general laws of the state of Tennessee, and any and all powers and duties of such county that are required or authorized by private acts effective on the date of ratification of such charter, as fully and completely as though the powers were specifically enumerated therein;

(2) That such chartered county government shall be a public corporation, with perpetual succession, capable of suing and being sued, and capable of purchasing, receiving and holding property, real and personal, and of selling, leasing or disposing of the same to the extent as other counties;

(3) For a county legislative body, which shall be the legislative body of the county and shall be given all the authority and functions of the legislative body of the county being chartered, with such exceptions and with such additional authority as may be specified elsewhere in this part;

(4) For the size, method of election, qualification for holding office, method of removal, and procedures of the county legislative body with such other provisions with respect to such body as are normally related to the organization, powers and duties of governing bodies in counties;

(5) For the assignment of administrative and executive functions to officers of the county government, which officers may be given, subject to such limitations as may be deemed appropriate or necessary, all or any part of the administrative and executive functions possessed by the county being chartered and such additional powers and duties, not inconsistent with general law or the Constitution of Tennessee;

(6) For the names or titles of the administrative and executive officers of the county government, their qualifications, compensation, method of selection, tenure, removal, replacement and such other provisions with respect to such officers, not inconsistent with general law, as may be deemed necessary or appropriate for the county government;

(7) For such administrative departments, agencies, boards and commissions as may be necessary and appropriate to perform the functions of county government in an efficient and coordinated manner and for this purpose for the alteration or abolition of existing county offices, departments, boards, commissions, agencies and functions, except where otherwise provided in this part or prohibited by the Constitution of Tennessee;

(8) For the maintenance and administration of an effective civil service system and of county employees' retirement and pension systems and the regulation of such systems; provided, that nothing in this part or in a charter adopted pursuant to this part shall impair or diminish the rights and privileges of the existing employees under civil service or in the existing county employees' retirement and pension systems. Nothing in this subdivision (8) shall be construed to require any county to establish a civil service system or to establish and maintain its own retirement and pension system in the adoption of a charter form of county government;

(9) For the method and procedure by which such charter may subsequently be amended; provided, that no such amendment shall be effective until submitted to the qualified voters of the county and approved by a majority of those voters voting thereon;

(10) For such procedures, methods and steps as are determined to be necessary or appropriate to effectuate a transition from the existing county government to the chartered form of county government;

(11) Such terms and provisions as are contained in any private act with respect to any county owned utility supported by its own revenues and operated, administered and managed pursuant to such private act; provided, that such terms and provisions of the charter may subsequently be amended pursuant to subdivision (9); and

(12) That the duties of the constitutional county officers as prescribed by the general assembly shall not be diminished under a county charter form of government; provided, that such officers may be given additional duties under such charters.



§ 5-1-211 - Chartered counties -- Ordinances.

(a) The legislative body of each county that adopts a charter form of county government may pass ordinances relating to purely county affairs, but such ordinances shall not be opposed to the general laws and shall not interfere with the local affairs of any municipality within the limit of such county.

(b) Each county government created and established pursuant to this part is empowered to set maximum monetary penalties and forfeitures up to one thousand dollars ($1,000) for violation of county ordinances. In counties with a population of over seven hundred thousand (700,000), according to the 1990 federal census, no fine over fifty dollars ($50.00) is allowed unless the ordinance permitting such is approved by a two-thirds (2/3) vote of the county commission.

(c) (1) Every ordinance shall be read on three (3) different days in open session of the legislative body before its adoption, and not less than one (1) week shall elapse between first and third readings, and any ordinance not so read shall be null and void. Such county may establish by ordinance a procedure to read the caption of an ordinance on the first and second readings and an ordinance in its entirety on the third reading; provided, that for any ordinance that is longer than two (2) typewritten pages, the county may adopt a procedure to read a summary of the ordinance in lieu of reading the entire ordinance. Copies of such ordinances shall be available during regular business hours at the office of the county clerk and during sessions in which the ordinance has its second and third readings.

(2) Unless prohibited by its charter, the county legislative body of a county that has a charter form of county government may by ordinance require every ordinance to be read on two (2) different days in open session of the legislative body before its adoption, and not less than one (1) week shall elapse between first and second readings, and any ordinance not so read shall be null and void. Such county may establish by ordinance a procedure to read the caption of an ordinance on the first reading and an ordinance in its entirety on the second reading; provided, that for any ordinance that is longer than two (2) typewritten pages, the county may adopt a procedure to read a summary of the ordinance in lieu of reading the entire ordinance. Copies of such ordinances shall be available during regular business hours at the office of the county clerk and during sessions in which the ordinance has its second reading.

(d) (1) An ordinance shall not take effect until fifteen (15) days after its passage, except in case of an emergency ordinance.

(2) An emergency ordinance may become effective upon the day of its final passage; provided, that it shall contain the statement that an emergency exists and shall specify with distinctness the facts and reasons constituting such an emergency.

(3) The unanimous vote of all members of the legislative body present shall be required to pass an emergency ordinance.

(4) No ordinance making a grant, renewal or extension of a franchise or other special privilege, or regulating the rate to be charged for its service by any public utility shall ever be passed as an emergency ordinance.

(5) No ordinance shall be amended except by a new ordinance.

(e) In all ordinances adopted under subsections (c) and (d), the vote shall be determined by yeas and nays, and the names of the members voting for or against an ordinance shall be entered upon the journal.

(f) The county clerk shall number and compile in an ordinance book all ordinances and shall preserve such book in the county clerk's office.

(g) After passage all ordinances of a penal nature shall be published at least once in a newspaper of general circulation in the county, and no such ordinance shall take effect prior to its publication.

(h) Ordinances shall be enforced by the chief law enforcement officer of the county, unless an ordinance otherwise provides.

(i) Persons charged with violation of an ordinance in whole or in part shall be tried in the court of general sessions. Any fines collected for such violation shall be paid into the county general fund unless the ordinance otherwise provides.



§ 5-1-212 - Charter adoption -- Rights, etc., preserved.

(a) The creation and establishment of a charter form of county government pursuant to this part shall not alter or change zoning regulations effective in the county, but the same shall continue until modified or changed by the county legislative body acting under authority granted in the charter.

(b) Nothing in the provisions of the charter of a county shall be construed to abolish, limit or abrogate any rights, privileges, duties or liabilities created by contract with the existing form of county government prior to the adoption of the county charter.

(c) Nothing in the provisions of the charter of a county shall be construed to abolish, limit or abrogate any rights of or against the county existing prior to the adoption of the county charter.



§ 5-1-213 - Chartered counties -- Privilege taxes.

Each county government created and established pursuant to this part shall be authorized and empowered to levy within its area any and every privilege tax that a county is now authorized to levy or may hereafter be authorized to levy.



§ 5-1-214 - Charter adoption -- Effective date.

If a charter is approved as provided in § 5-1-209, the charter form of government shall take effect in the county on September 1 of the year in which the terms of the incumbent members of the county legislative body expire; provided, that such referendum shall have been held at least eighty (80) days prior to such date.



§ 5-1-215 - Financial policy on debt required for certain counties.

The county legislative body of any county having a charter form of government that has a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, shall adopt a financial policy establishing guidelines and goals in regard to the amount and type of debt issued by or on behalf of such county. Such policy shall be adopted within one (1) year from May 30, 2001.






Part 3 - County Officials Certificate Training Program Act

§ 5-1-301 - Short title.

This part shall be known and may be cited as the "County Officials Certificate Training Program Act."



§ 5-1-302 - Participants.

In the interpretation of this part, "participant" includes county sheriffs, trustees, state court clerks, county clerks, county mayors, registers of deeds, assessors of property, chief administrative officers of the county highway departments, county legislative body members, and the staff, employees, deputies and assistants to such officials who take courses under the county officials certificate training program (COCTP) as administered by the University of Tennessee institute for public service's center for government training.



§ 5-1-303 - Creation.

There is hereby created a county officials certificate training program (COCTP) to be offered and administered by the University of Tennessee institute for public service's center for government training, with the assistance of the University of Tennessee institute for public service's county technical assistance service, and conducted in cooperation with the Tennessee County Services Association (TCSA), the County Officials Association of Tennessee (COAT), and the Tennessee Sheriffs' Association (TSA).



§ 5-1-304 - Levels of training -- Credit hours -- Curricula certification.

(a) The county officials certificate training program (COCTP) shall be composed of three (3) levels of training: introductory, intermediate, and advanced.

(b) At the successful completion of all three (3) levels, a participant shall have accumulated a minimum of one hundred fifteen (115) credit hours of instruction or related association involvement.

(c) Curricula shall be offered for certification for the following county offices: county mayor, county legislative body member, county clerk, chief administrative officer of the county highway department, register of deeds, trustee, assessor of property, state court clerks and sheriff.



§ 5-1-305 - Introductory level -- Requirements.

(a) For successful completion of the introductory level, thirty-six (36) credit hours of course work from the introductory level curricula, which may include up to eight (8) credits for association activities, within the county officials certificate training program (COCTP) must be completed by a participant.

(b) The introductory level curricula shall be the same for all of the county offices included within the COCTP and shall be developed by the University of Tennessee institute for public service's center for government training.

(c) Introductory level requirements shall include one (1) course on county budgeting and one (1) course on supervisory/management skills.

(d) Upon successful completion of the introductory level, a participant will be awarded an introductory level certificate by the University of Tennessee institute for public service's center for government training.



§ 5-1-306 - Introductory level renewal sticker.

Participants who do not wish to enter the intermediate level or the advanced level or who cannot complete the requirements of the next level within one (1) year may complete eighteen (18) hours of training from courses not taken within the previous year and earn a renewal sticker to attach to the introductory level certificate.



§ 5-1-307 - Intermediate level -- Requirements.

(a) For successful completion of the intermediate level, fifty-one (51) credit hours of course work, including twenty-seven (27) credit hours for all officials and twenty-four (24) credit hours from the office specific courses developed for each of the county offices included in the county officials certificate training program (COCTP) must be completed by a participant.

(b) All intermediate level courses will include a post test as part of the course work, which must be passed by the participant prior to receiving credit for the course work.

(c) Participants who do not pass an intermediate level course shall repeat the course.

(d) Intermediate level courses may be taken prior to introductory level courses.

(e) Certificates will only be awarded by the University of Tennessee institute for public service's center for government training in the proper sequence.

(f) Upon successful completion of the intermediate level, a participant will be awarded an intermediate level certificate by the University of Tennessee institute for public service's center for government training.



§ 5-1-308 - Advanced level -- Requirements.

(a) For successful completion of the advanced level, twenty-eight (28) credit hours of course work must be completed by a participant. Such course work shall include a fourteen-hour roundtable discussion of the intergovernmental issues affecting counties in particular and the way the management knowledge gained through the county officials certificate training program (COCTP) can be applied, as well as the participation in a real-life case study exercise to identify a specific problem/opportunity in the office discussing with other roundtable participants the manner in which the participant would address the problem or opportunity with skills learned in the COCTP.

(b) At the end of the advanced level, participants who have successfully completed all three (3) levels will be designated "Certified Public Administrators", in recognition of the significant time committed to their professional development, by the University of Tennessee institute for public service's center for government training.



§ 5-1-309 - Modification of course level requirements.

Modification of the course level requirements outlined in this part, including renewal criteria for any level, may be made by the University of Tennessee institute for public service's center for government training with the concurrence of a majority of the education committees of the associations referred to in § 5-1-303.



§ 5-1-310 - Certified public administrator -- Educational incentive payments.

(a) Any full-time county officer enumerated in § 8-24-102 who is designated as a "certified public administrator" pursuant to § 5-1-308 shall receive an annual educational incentive payment from the state treasurer in the amount of three hundred seventy-five dollars ($375), which amount shall be increased by a like amount each year until the official receiving such designation or continuing such designation shall receive an annual incentive amount of one thousand five hundred dollars ($1,500).

(b) By no later than August 31 of each year, the University of Tennessee institute for public service's center for government training shall provide the state treasurer with a list of all county officers described in subsection (a) who have successfully completed all levels of the county officials certificate training program (COCTP) for that year. The list shall include the respective address of each such county officer and other information that the state treasurer may deem necessary.

(c) The incentive provided for in subsection (a) shall continue to be paid each year to any such county officer; provided, that the officer is included in the list submitted under subsection (b) as having successfully completed the continuing education requirements of the program and all other requirements necessary to maintain the officer's designation as a certified public administrator.

(d) The incentive provided for by this section shall be paid by the state treasurer from funds appropriated for that purpose. The incentive shall be paid no later than October 31 of each year.

(e) The state treasurer shall offset the amount of any incentive payable to a county officer under this section against any other incentive or payment for professional training or development payable by the state to the officer so that the total amount paid to the officer by the state does not exceed one thousand five hundred dollars ($1,500). The offset provided in this subsection (e) shall not be applicable to incentive compensation payable to assessors of property pursuant to § 67-1-508, and certified public administrator incentives payable to assessors shall be determined without regard to incentives payable under § 67-1-508.

(f) Notwithstanding this section or any other law to the contrary, the availability or the amount of the incentive authorized by this section shall be subject to the appropriation of funds in each year's general appropriations act for the purposes set forth in this section. If, in any given year, the amount appropriated in that year's general appropriations act is not sufficient to pay each eligible county officer in full, then the amount available shall be prorated by the state treasurer among such officers. Any unpaid portion shall not be carried forward to subsequent years.

(g) Any payment made pursuant to this section shall be considered as an incentive for the successful completion of educational training and shall not be considered in determining the county officer's average final compensation for retirement purposes pursuant to title 8, chapters 34-37. Further, the incentive payment shall not be used for the purpose of computing the salary or compensation of any other public official other than the officer receiving the incentive.

(h) The incentive provided for by this section shall not be paid retroactively, but shall become effective for the fiscal year beginning July 1, 1998.

(i) Each county is encouraged and authorized to provide in its annual budget for payment of an annual educational incentive to employees as defined in § 29-20-102 who attain the designation of a "certified public administrator" pursuant to § 5-1-308 in an amount not to exceed three thousand dollars ($3,000) less any payment received from the state of Tennessee as provided in subsection (a). The incentive provided by this section shall be paid from funds appropriated for such purpose and shall be paid in one (1) payment, no later than October 31. In any county providing such an incentive, the county mayor shall provide to the state treasurer the amount of any educational incentive paid in the county and the number of persons receiving such incentive, which the state treasurer shall compile in an annual report.









Chapter 2 - Changes in Boundaries--New Counties

§ 5-2-101 - New counties -- General requirements.

(a) New counties may be established by the general assembly that consist of not less than two hundred seventy-five square miles (275 sq. mi.), and that shall contain a population of not less than seven hundred (700) qualified voters.

(b) No line of such county shall approach the courthouse of any old county from which it may be taken nearer than eleven (11) miles, nor shall such old county be reduced to less than five hundred square miles (500 sq. mi.).

(c) No part of a county shall be taken off to form a new county or a part thereof without the consent of two thirds (2/3) of the qualified voters in such part taken off; and where an old county is reduced for the purpose of forming a new one, the seat of justice in the old county shall not be removed without the concurrence of two thirds (2/3) of both branches of the general assembly.



§ 5-2-102 - New counties -- Notice of petition for creation.

When it is intended to petition the general assembly to create a new county, notice of such intention shall be posted on meeting days of the county legislative bodies, at least sixty (60) days next preceding the annual election of representatives to the general assembly, at the front doors of the courthouses of the counties from which the new county is proposed to be formed, which notice shall set forth the names of such counties, and the metes and bounds proposed for the new county.



§ 5-2-103 - Memorial for division of county.

(a) Any person desiring to divide a county shall prefer a memorial to the general assembly for that purpose.

(b) The memorial shall describe the line or lines of the proposed division and be accompanied by a fair and accurate plat of the county to be divided, representing together the old counties and the new one, the survey and plat to be made by a sworn surveyor, and by such surveyor subscribed and certified to be just and true.



§ 5-2-104 - Boundary changes -- Plats and surveys.

(a) All applications for legislation changing county lines shall be accompanied by:

(1) An accurate survey and plat, showing the changes asked for, and giving courses and distances of the county line as it will be left after such change should be made; and

(2) A resolution approved by two thirds (2/3) of the county commissioners of all counties affected by such boundary line change.

(b) No bill providing for such change shall be in order unless so accompanied.



§ 5-2-105 - Transferred areas -- Continuing liability.

The fractions taken from old counties to form new counties, or taken from one (1) county and added to another shall continue to be liable for their pro rata of all debts contracted by their respective counties prior to the separation, and be entitled to their proportion of any stocks or credits belonging to such old counties.



§ 5-2-106 - Transferred areas -- Voting rights.

The registered voters who may be included in any new county shall vote with the county or counties from which they may have been stricken off, for members of congress, for governor and for members of the general assembly until the next apportionment of members to the general assembly after the establishment of such new county.



§ 5-2-107 - Transcription of records.

The county legislative bodies of new counties so formed may appoint a commissioner or commissioners to transcribe the records of all title deeds to lands and mortgages and other pertinent instruments affecting lands lying in the new counties, and when the transcript is completed, the register of the county from which the same is taken shall affix such register's certificate to the transcript, and the same shall be filed with the register of the new county, and a copy from the transcript shall be as valid evidence of title in all courts of law and equity in this state as the original would be; provided, that the expenses of the transcript shall be paid by the county or counties for whose benefit the same is made.



§ 5-2-108 - New or altered counties -- Pending litigation.

(a) All actions at law or in equity, or causes in the court of general sessions of any old county where new counties have been formed from the territory of the same, if the parties interested in the suits live in the new counties so formed, and the subject matter of the suits originated within the limits of the new county, upon application of the parties litigant, or either of them, may be removed to the new county.

(b) When the plaintiff and defendant in any litigation both reside in a new county established by law, the litigation, if pending in one (1) of the old counties from which the new county is taken, may be transferred to the court established for the new county, either common law, chancery, or criminal, according to the nature of the case.



§ 5-2-110 - Transfer of court records.

In all cases where new counties are formed out of fractions of old counties, or where fractions of one county are attached to another county, it shall be the duty of the judge or judges of the court of general sessions of the old county, or of the county from which the fraction is taken, to deliver all the dockets, papers, public laws and statutes belonging to that judge's office to the nearest judge of the new county, or of the county to which the fraction is attached, and the judges to which the dockets, etc., are delivered, shall have the same authority over the dockets, etc., and the judgments thereon, as is by law conferred on the judge rendering such judgment.



§ 5-2-111 - Process on transferred records.

Where the docket shall have been delivered as provided in § 5-2-110, it shall be the duty of the magistrate of the new county to issue executions, scire facias, and such other process as may be necessary for the enforcement of the judgments thereon, to the same extent and in as full a manner as the magistrate of the old county could have done, and it shall be the duty of the county clerk of the new county, upon presentation of any such process, to certify to the official character of the magistrate issuing the execution or other process, and any such process so certified shall have the same force and validity in any other county as is now by law given to such process when issued by a magistrate of an old county and certified by the clerk thereof.



§ 5-2-112 - Dissolution of new county -- Pending litigation.

(a) When a new county that has been established by act of the general assembly and that has gone into operation is subsequently dissolved in any way or for any reason, the pending litigation in the courts and before the judges of the court of general sessions of that county shall not abate, but shall be transferred to the courts and judges of the old county from which the new county was formed.

(b) The suits before judges of the court of general sessions, in such cases, will follow the place where the judge holds such judge's court.

(c) Suits in court shall be transferred to the county in which the defendant resides, if the defendant resides in either of the old counties from which the new county was taken, and, if not, to the old county selected by the plaintiff.



§ 5-2-113 - Dissolution of new county -- Fiduciaries.

The executors, administrators and guardians appointed in such dissolved counties, who have not settled and closed their trusts, shall make settlements in the court of general sessions of the county that would have had jurisdiction if such new county had never been organized; and such persons may be proceeded against as if appointed in the old county.



§ 5-2-114 - Location of boundaries -- Authority of state board of equalization.

The state board of equalization shall have jurisdiction to determine the location of county boundaries.



§ 5-2-115 - Location of boundaries -- Assessment of property -- Effects of county boundary changes -- Notification.

(a) In circumstances where property is claimed to be located within the boundaries of two (2) adjoining counties and the property has been assessed for property taxation by both counties, the location of county boundaries shall be determined by the state board of equalization.

(b) If the state board determines that the entire property lies within either of the respective counties, it shall declare the assessment made by the other county void.

(c) Upon a determination by the state board that the property is partially located within the boundaries of both counties, it shall determine the number of acres or amount of property lying within each of the respective counties and determine the pro rata value of the property lying within each of the counties and assess the same pursuant to the provisions of § 67-5-505.

(d) When property has been assessed in one county for five (5) years or more, the state board shall not have authority to rule that such property shall be located in a different county, but the board shall have authority to redress double assessment in these circumstances by voiding the later assessment to the extent it represents an assessment by both counties.



§ 5-2-116 - Location of boundaries -- Purposes other than assessment.

(a) In circumstances where a dispute arises concerning the location of a county line for purposes other than property taxation, the state board of equalization shall have authority to determine the location of county lines.

(b) In such disputes, the state board shall not have the authority to locate a county line so that property that has been assessed for property taxation purposes in one (1) county for five (5) years or more is located in a different county.



§ 5-2-117 - Location of boundaries -- Effect of determination.

Any determination of the state board of equalization regarding the location of county boundaries shall be final and conclusive subject to judicial review.






Chapter 3 - Consolidation of Counties

§ 5-3-101 - State consolidation committee.

(a) There is created a state consolidation committee composed of the following members:

(1) The governor;

(2) The attorney general and reporter or the attorney general and reporter's representative;

(3) The commissioner of revenue or the commissioner's representative;

(4) The commissioner of transportation or the commissioner's representative;

(5) The commissioner of education or the commissioner's representative;

(6) The commissioner of environment and conservation or the commissioner's representative; and

(7) The director and secretary of the state planning office.

(b) (1) The governor shall serve as chair of the committee and the committee shall meet subject to the call of the governor.

(2) All members shall be notified, in advance, of the time and place of each meeting, and four (4) members shall constitute a quorum.



§ 5-3-102 - County consolidation committee.

(a) Upon receipt of a petition, signed by qualified voters of any one (1) county, equal in number to at least twenty-five percent (25%) of the number of votes cast in the county for governor in the last general election, requesting the consolidation of the county or parts of the county with one (1) or more adjoining counties, the state consolidation committee shall appoint a county consolidation committee for the county.

(b) The county consolidation committee shall be composed of the county mayor and the county trustee of the petitioning county, the county mayors of the adjoining counties, and five (5) signers of the petition designated by the governor.



§ 5-3-103 - Joint committee -- Hearings and report.

(a) The state consolidation committee and the county consolidation committee shall act as a joint committee to consider the request for consolidation and shall hold hearings thereon within the petitioning county.

(b) The hearings shall be public and representatives of the governing bodies of the counties concerned in the proposed consolidation shall be invited to attend.

(c) Within ninety (90) days of the receipt of the petition by the state consolidation committee, the joint committee shall report its findings and recommendations on the feasibility of consolidation of the petitioning county with another county or counties.

(d) If such consolidation should be found desirable, the report shall recommend, among other things, the county or counties with which the petitioning county should be consolidated, and shall set the boundaries thereof.

(e) The findings of the report shall be published in a newspaper or newspapers or a periodical of general distribution within the counties so affected.



§ 5-3-104 - Referendum.

(a) If the report of the joint committee recommends that the petitioning county be consolidated, the county election commission of the petitioning county shall, after publication of the report, call an election in the county on the question of whether a constitutional majority of the qualified voters in the county are in favor of the plan of consolidation as recommended by the joint committee.

(b) All registered voters in the county may vote in the election.

(c) (1) After completion of its duties under § 2-8-105(3), the county election commission shall determine and certify the result of the election.

(2) One (1) copy of the certificate shall be delivered by the county election commission to the county clerk of each of the counties affected, one (1) copy shall be delivered to the state consolidation committee, one (1) copy shall be delivered to the county consolidation committee, and one (1) copy shall be delivered to the secretary of state.

(3) Any irregularity in the certificate or any failure or omission to deliver, to forward, to file, or to record the certificate, as provided in subdivision (c)(2), shall not affect the validity of the act, or the legality of the consolidation of the petitioning county with any other county or counties; provided, that it be a fact that a constitutional majority of the qualified voters of the petitioning county voted for the consolidation of the county at the election.



§ 5-3-105 - Dissolution of county -- Effective date.

(a) If the result of the election shall show that a constitutional majority of the votes cast, namely two thirds (2/3) or more of the qualified voters in the petitioning county, were in favor of the plan for consolidation, it is declared that the petitioning county shall be, and it shall stand, abolished and dissolved as such, and its territory shall be transferred to, and shall become a part of, the county or counties as set forth in the consolidation plan and any act or acts relating to the creation of the petitioning county shall be and become repealed.

(b) The effective date of the abolishment of any such county and its offices shall be on the quadrennial date, computed from September 1, 1942, following next after completion of proceedings under this chapter.



§ 5-3-106 - Dissolution of county -- Transfer of functions, etc.

Immediately upon the effective date of the consolidation of the petitioning county, all county offices of the county shall be and stand abolished, and it shall be the duty of the several county officers in the county to surrender their offices, books, records, funds and other property, and account to the like officers in the county or counties as set forth in the plan for consolidation; and the receiving officers shall be and become entitled to the offices, books, records, funds and property; and the trustee or county clerk, as the case may be, of the absorbing county or counties, shall collect and disburse, as provided by law, all unpaid taxes, fines, licenses and fees for that portion of the county being consolidated with the absorbing county.



§ 5-3-107 - Dissolution of county -- Rights and duties of county officers.

(a) In the event of a favorable vote under § 5-3-104, the constitutional and other elective officers of the petitioning county, as provided by law, shall continue to serve out their existing terms of office and shall receive full compensation therefor; provided, that such compensation shall not be on a higher rate than was set for the office one (1) year before the receipt of the petition for consolidation by the state consolidation committee; and provided further, that all such offices and compensation shall be and stand abolished upon the effective date of consolidation.

(b) It shall be the duty of such officers to assist the like officers of the absorbing county or counties in effecting the necessary transfer of offices, books, records, funds and other property.



§ 5-3-108 - Districts.

(a) All magisterial or civil districts shall become a part of the absorbing county or counties, as set forth in the consolidation plan.

(b) (1) In the event the combined number of magisterial or civil districts in any absorbing county exceeds the constitutional limitation, namely twenty-five (25), the county legislative body of the county shall, in accordance with §§ 5-1-111 and 5-1-112, at its first regular meeting following the consolidation, redistrict the county to provide not more than the constitutional number of magisterial or civil districts.

(2) In the event the county fails so to act, the state consolidation committee is empowered, authorized and directed so to redistrict the county.



§ 5-3-109 - Indebtedness and property.

In the event of a favorable vote under § 5-3-104, the indebtedness of the petitioning county shall be and become the obligation of and against the absorbing county or counties, subject to limitations as set forth in any legislation hereinafter enacted and as set forth in the consolidation plan; and in a like manner the title to all the property, real, personal or mixed, or of whatever character, that belongs to the petitioning county, shall pass to and be and become the property of the absorbing county or counties.



§ 5-3-110 - Transfer of court records.

The records, papers, files, etc., in the chancery court, circuit court and court of general sessions of the petitioning county shall be, by the respective clerks of such courts, turned over to the clerks of the respective courts of the absorbing county or counties, as set forth in the consolidation plan.



§ 5-3-111 - Voting -- Reapportionment.

(a) From and after the effective date of consolidation, the qualified voters of the petitioning county or any portion thereof shall vote in any general or special election with the voters of the county absorbing the petitioning county or portion thereof.

(b) The general assembly, following the effective date of consolidation, shall so apportion the members to the general assembly and shall make such adjustments in the judicial districts as may be found necessary.



§ 5-3-113 - Debt reorganization -- Definition of terms.

As used in §§ 5-3-113 -- 5-3-121, the following words and terms have the following meanings:

(1) "Absorbed county" means any county or a part of any county that is absorbed by another county;

(2) "Absorbing county" means any county that absorbs any other county or portion of any county;

(3) "Funding bonds" means bonds issued to pay or to extend the time of payment of debts not evidenced by bonds;

(4) "Governing body" means the county legislative body of the "absorbing county"; and

(5) "Refunding bonds" means bonds issued to pay or to extend the time of payment of debts evidenced by bonds.



§ 5-3-114 - Debt reorganization -- Plan.

(a) The governing body is authorized and empowered to prepare a plan of debt reorganization, which may include the bonded or floating indebtedness of the absorbing county, together with any bonded or floating indebtedness of any absorbed county, within ninety (90) days after a consolidation shall have taken place between counties or portions of counties.

(b) The plan of debt reorganization shall be subject to the review of the state consolidation committee, which must approve the plan of debt reorganization in writing before the governing body of the absorbing county undertakes any funding or refunding. To this end, the state consolidation committee shall have the power and authority to demand the production of any and all county books and records, and to require the counties to submit such proofs and information as, in the judgment of the state consolidation committee, may be necessary or helpful.

(c) Any plan of debt reorganization so prepared may provide for the issuance at one (1) time, or from time to time, of bonds of the absorbing or absorbed county for the following purposes:

(1) Funding any or all warrants, notes or other indebtedness of such unit not evidenced by bonds, and interest accrued on the warrants, notes or other indebtedness, that are outstanding at the close of the fiscal year immediately preceding the authorization of such funding bonds;

(2) Refunding any or all bonds of the absorbing and absorbed counties, and interest accrued thereon, whether such units issued such bonds or assumed or became liable therefor, including bonds not matured, if the unmatured bonds be then redeemable, or if the holder thereof be willing to surrender the same for retirement, and including bonds belonging to the sinking funds of such units; and

(3) To pay any redemption premium upon bonds so refunded and also such expenses as the governing body may deem reasonable and proper for carrying out the provisions of §§ 5-3-113 -- 5-3-121.



§ 5-3-115 - Debt reorganization -- Laws relating to particular county.

All bonds issued under the provisions of §§ 5-3-113 -- 5-3-121 shall be issued according to the provisions of any other public or private act relating to the absorbing county; provided, that those acts are not in conflict with the provisions of §§ 5-3-113 -- 5-3-121.



§ 5-3-116 - Debt reorganization -- Bond interest and maturity.

According to the debt reorganization plan, approved by the state consolidation committee, the governing body shall by resolution determine the rate or rates of interest to be paid on the bonds, not exceeding six percent (6%) per annum, and the time or times of payment of such interest, and the maturity or maturities of the bonds, which shall be at a time or times not exceeding twenty (20) years from the date of the bonds, in the case of funding bonds, and not exceeding thirty (30) years from the date of the bonds, in the case of refunding bonds; provided, that with the approval of the state consolidation committee, funding bonds may be made to mature at any time or times not exceeding thirty (30) years from the date of the bonds, and refunding bonds may be made to mature at any time or times not exceeding forty (40) years from the date of the bonds.



§ 5-3-117 - Debt reorganization -- Bond format and additional terms.

(a) The governing body shall also by resolution determine the form of the bonds, the officers by whom they shall be executed and the place or places in Tennessee or in any other state at which the principal and interest shall be payable. In case any of the officers whose signatures or facsimile signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures or facsimile signatures shall nevertheless be valid and sufficient for all purposes, the same as if they had remained in office until such delivery.

(b) The bonds may be made registrable as to principal alone, or as to both principal and interest, under such terms and conditions as may be determined by the governing body, and provisions may be made for the exchange of fully registered bonds for coupon bonds and of coupon bonds for fully registered bonds.



§ 5-3-118 - Debt reorganization -- Terms of bond sale or exchange.

(a) The governing body may sell any or all of the bonds authorized under the provisions of §§ 5-3-113 -- 5-3-121 in such manner and for such price as it may determine to be for the best interests of the unit, but no such sale shall be made at a price so low as to require the payment of interest on the money received therefor at more than six percent (6%) per annum, computed with relation to the absolute maturity or the average maturity of the bonds, in accordance with standard tables of bond values.

(b) Any or all of the bonds authorized under the provisions of §§ 5-3-113 -- 5-3-121 may be exchanged for the bonds to be refunded thereby, or the evidences of indebtedness to be funded thereby, including bonds not matured or redeemable, if the holders thereof be willing to surrender the same for retirement.



§ 5-3-119 - Debt reorganization -- Bond retirement -- Sinking fund.

(a) All bonds issued under the provisions of §§ 5-3-113 -- 5-3-121 shall be direct and general obligations of the unit issuing the same, for the payment of which the full faith and credit of the unit shall be irrevocably pledged.

(b) (1) In each fiscal year while any funding or refunding bonds issued under the provisions of §§ 5-3-113 -- 5-3-121, shall be outstanding, there shall be levied upon all taxable property in the unit an ad valorem tax sufficient to pay the interest on the bonds as it falls due and the principal of such bonds that shall then have matured or that shall mature within the same fiscal year, and any sinking fund payments that may be provided for by the bonds or by the resolution authorizing the same, as well as all deficits in such interest, principal and sinking fund payments arising by failure to comply with the provisions of §§ 5-3-113 -- 5-3-121 or by failure to collect the taxes levied or otherwise; provided, that the governing body, in its discretion, may levy in any fiscal year a tax sufficient to pay, in addition to the interest and principal that shall fall due in such fiscal year, any portion of the interest or principal that shall fall due in any succeeding fiscal year, and may also levy in any fiscal year a tax for sinking fund payments, in addition to the tax required for such payments by the resolution authorizing any of such bonds.

(2) The governing body may provide in the resolution authorizing the issuance of any such funding or refunding bonds, that any sinking fund provided for such bonds shall be used solely for the purchase or redemption of the bonds authorized by such resolution, and all bonds so purchased or redeemed shall be cancelled and shall not be reissued.



§ 5-3-120 - Debt reorganization -- Bonds tax exempt.

No bonds issued under the authority of §§ 5-3-113 -- 5-3-121 shall be subject to taxation by this state or by any county or municipality thereof, and such bonds shall so state on the face thereof.



§ 5-3-121 - Debt reorganization -- Payment of unfunded debt.

(a) Any floating indebtedness or bonded indebtedness of an absorbed county, not funded or refunded under the provisions of §§ 5-3-113 -- 5-3-121, shall be paid out of a tax levied against the property of the absorbed county.

(b) This tax levy shall be such proportion of the tax levy, levied by the absorbed county for bonds and interest during the past fiscal year, as the outstanding bonds of the absorbed county bears to the outstanding bonds of the absorbed county prior to consolidation.



§ 5-3-122 - State consolidation grants -- Funding.

(a) The state funding board is authorized to issue at one (1) time or from time to time bonds of the state of Tennessee in an amount not to exceed one million dollars ($1,000,000).

(b) These bonds shall be issued under the authority of title 9, chapter 9, according to the conditions and limitations set forth in former § 9-9-208 [repealed].

(c) All bonds issued under the authority of §§ 5-3-122 -- 5-3-125 shall be issued by the state funding board upon request of the state consolidation committee.

(d) These bonds, after issuance, shall constitute general obligations of the state for the payment of which its full faith and credit are hereby pledged and shall be further secured by the pledges of special revenue as provided for in title 9, chapter 9.

(e) Any and all bonds that may be sold by the state funding board pursuant to §§ 5-3-122 -- 5-3-125 shall be sold in the same manner and subject to the same conditions as prescribed by former § 9-9-208 [repealed].



§ 5-3-123 - State consolidation grants -- Issuance.

(a) The proceeds derived from the sale of bonds issued under the authority of §§ 5-3-122 -- 5-3-125 shall be deposited in a special fund to be used by the state consolidation committee for use as described in subsection (b).

(b) (1) Within sixty (60) days after an entire county has consolidated with any other county, according to law, the state consolidation committee shall make a grant out of the proceeds of state bonds as described in subsection (a), to both the absorbed county and the absorbing county.

(2) This grant shall be made, not to exceed fifty thousand dollars ($50,000) each, both to the absorbing county and absorbed county.

(3) In the event that a portion of any county is absorbed by another county, the state consolidation committee shall make a grant, which shall be computed as follows: The amount of money to be granted for the portion of the absorbed county shall be that proportion of fifty thousand dollars ($50,000) that the amount of the assessed valuation being absorbed bears to the total taxable valuation of the whole county, a portion of which is being absorbed.

(4) In the event that only a portion of a county is absorbed by another county, the state consolidation committee shall grant as much money to the absorbing county as is granted to the absorbed county.



§ 5-3-124 - State consolidation grants -- Use and purpose.

Any money granted by the state consolidation committee to any county or counties shall be used by the counties in the payment of the outstanding indebtedness of the county receiving the grant, and this grant shall have as its purpose the equalization of the burden of bonded indebtedness between the counties being absorbed and absorbing.



§ 5-3-125 - State consolidation grants -- Reimbursement.

(a) All state moneys now being distributed to both the absorbed and absorbing county or counties shall continue to be distributed to the absorbing county or counties after consolidation on a pro rata basis according to the plan of consolidation approved by the state consolidation committee, and it shall be the duty of the committee to see that sufficient moneys are retained monthly by the state out from the proceeds of the gas tax being distributed to the counties receiving any grants as described in this chapter, so as to permit the state to be reimbursed the principal amount of the grant made to the counties over a period of twenty (20) years.

(b) All money withheld by the state consolidation committee, from the proceeds of the gas tax being distributed to the counties, shall be deposited with the state funding board to be used for the payment of principal and interest on the state's bonded indebtedness.






Chapter 4 - Removal of County Seat

§ 5-4-101 - Vote required for removal.

Where an old county is reduced for the purpose of forming a new one, the seat of justice in the old county shall not be removed without the concurrence of two thirds (2/3) of both branches of the general assembly, nor shall the seat of justice of any county be removed without the concurrence of two thirds (2/3) of the qualified voters of the county.



§ 5-4-102 - Order of election.

The county legislative body may at any regular meeting, a majority of the members concurring, order an election to ascertain if the people desire the county seat to be removed.



§ 5-4-103 - Balloting procedure.

Each voter shall put on such voter's ballot the name of the place to which such voter desires the county seat removed or mark the words "no removal."



§ 5-4-104 - Counting of votes -- Removal.

(a) The county election commission shall make its return to the county mayor, and at the next regular meeting of the county legislative body after the election, the vote shall be counted and the result declared.

(b) If the proposition to remove the county seat received the requisite number of votes, then the county legislative body shall proceed to make all necessary provisions for the removal.



§ 5-4-105 - Sale of old courthouse.

When a county seat is removed, the members of the county legislative body shall order a sale of the old courthouse and ground belonging to it, upon such terms as they think most for the interest of the county, and shall apply the proceeds of the sale to the payment for a new courthouse.






Chapter 5 - County Legislative Bodies

Part 1 - Substantive Provisions

§ 5-5-101 - Basic legislative unit -- Name changes.

(a) The county legislative body is established as a basic legislative unit of each county of this state; provided, that the provisions of this subsection (a) shall not apply to counties that have already adopted the metropolitan form of government.

(b) Effective September 1, 1978, except in any county organized under the consolidated government provisions of the Constitution of Tennessee, article XI, § 9, the quarterly county court, county council and any other forms of county legislative bodies are abolished and all legislative powers that remained with such court, council and other forms of legislative bodies are hereby vested in the county legislative body. The county legislative body is further vested with all legislative powers and duties vested in justices of the peace prior to May 11, 1978.

(c) References to the quarterly county court, county council or other county legislative body appearing elsewhere in this code shall be deemed references to the county legislative body.

(d) References to the magistrates, justices of the peace, members or membership of such court, council or body appearing elsewhere in this code shall be deemed references to the members of the county legislative body.



§ 5-5-102 - Membership.

(a) (1) The county legislative body shall be composed of not less than nine (9) nor more than twenty-five (25) members.

(2) There shall be at least nine (9) districts in the county legislative body in any county designated as a Class 2 county before January 1, 1999, as established by § 8-24-101.

(b) Members shall reside within and be qualified voters of the districts that they represent.

(c) (1) Notwithstanding any provision of the law to the contrary, any county employee, otherwise qualified to serve as a member of the county legislative body, shall not be disqualified from such legislative office by reason of being a county employee.

(2) No person elected or appointed to fill the office of county mayor, sheriff, trustee, register, county clerk, assessor of property, or any other county-wide office filled by vote of the people or the county legislative body, shall also be nominated for or elected to membership in the county legislative body. After June 18, 2005, a director of schools shall not be qualified to serve as a member of the county legislative body.

(3) (A) Any member of a local governing body of a county or a municipality who is also an employee of such county or municipality may vote on matters in which such member has a conflict of interest if the member informs the governing body immediately prior to the vote as follows:

Because I am an employee of (name of governmental unit), I have a conflict of interest in the proposal about to be voted. However, I declare that my argument and my vote answer only to my conscience and to my obligation to my constituents and the citizens this body represents.

(B) In the event a member of a local governing body of a county or a municipality has a conflict of interest in a matter to be voted upon by the body, such member may abstain for cause by announcing such to the presiding officer. Any member of a local governing body of a county or municipality who abstains from voting for cause on any issue coming to a vote before the body shall not be counted for the purpose of determining a majority vote.

(C) The vote of any person having a conflict of interest who does not inform the governing body of such conflict as provided in subdivision (c)(3)(A) shall be void if challenged in a timely manner. As used in this section, "timely manner" means during the same meeting at which the vote was cast and prior to the transaction of any further business by the body.

(D) Nothing in this subdivision (c)(3) shall be construed as altering, amending or otherwise affecting the provisions of § 12-4-101(a). In the event of any conflict between this subdivision (c)(3) and § 12-4-101(a), the provisions of § 12-4-101(a) shall prevail.

(d) No more than three (3) members shall be elected from any one (1) district.

(e) (1) Members shall serve terms of four (4) years or until their successors are elected and qualified.

(2) Members of the county legislative body shall be elected in the regular August election in 1978 and every four (4) years thereafter.

(f) The members of the county legislative body shall be known individually as county commissioners and collectively as the board of county commissioners.

(g) The term of office for members of the county legislative body shall begin on September 1 next succeeding their election.

(h) (1) The county legislative body shall have discretionary authority to determine whether each office in multi-member districts will be separately designated on the ballot, with candidates required to run and to be elected on the basis of such separately designated offices within the district.

(2) No candidate shall qualify for more than one (1) such separately designated office within a multi-member district.

(3) In any county designated as a Class 2 county before January 1, 1999, as established by § 8-24-101, each office in multi-member districts shall be separately designated on the ballot, and candidates shall run and be elected on the basis of such separately designated offices within the district.

(i) If a vacancy shall occur in the office of a member of the county legislative body, the vacancy shall be filled as provided for in § 5-1-104(b).



§ 5-5-103 - Officers.

(a) In counties electing a county mayor as provided in § 5-6-102(1) and (2), there shall be a chair and chair pro tempore.

(b) (1) The legislative body, at its first session on or after September 1 of each year, shall elect from its membership a chair and a chair pro tempore; provided, that the county legislative body may elect the county mayor to be its chair; provided further, that such election shall confer no additional powers or authority to the chair so elected other than as presiding officer that are not otherwise provided by law.

(2) If any county commission elects as its chair the county mayor, and such county mayor accepts the position of chair of the county commission, then the county mayor shall relinquish the county mayor's veto power, as provided in § 5-6-107, for so long as the county mayor remains chair of the county commission.

(3) In counties having a population of not less than eight thousand four hundred (8,400) nor more than eight thousand five hundred (8,500), according to the 1970 or any subsequent federal census, having a county administrator who was empowered by private act prior to September 1, 1978, to preside over the county legislative body, such county administrator shall continue to preside as chair, notwithstanding the provisions of this chapter and chapter 6 of this title, nor shall the county administrator have the power of veto over legislation passed by the county legislative body, the provisions of this chapter and chapters 1 and 6 of this title notwithstanding.

(4) This subsection (b) does not apply to:

(A) Counties with a population between two hundred fifty thousand (250,000) and three hundred thousand (300,000);

(B) Any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census; or

(C) Counties with a population in excess of six hundred thousand (600,000) by the 1970 federal census.

(c) The chair of the legislative body shall preside over the sessions of the legislative body.

(d) When the regular chair is unable or fails to attend the meetings of the legislative body, the regular chair shall notify the chair pro tempore, and the chair pro tempore shall attend, discharge the duties of the office, and be vested with all the powers of the regular chair while engaged therein.

(e) The compensation of the chair and chair pro tempore shall be fixed by the legislative body, but such compensation, if fixed on a per diem basis, shall not be less than the amount fixed for the members of the legislative body; provided further, that the compensation of the chair pro tempore shall not exceed the compensation allowed the chair for like services.

(f) In the absence of the chair and the regular chair pro tempore, the county legislative body may appoint, temporarily, a chair pro tempore to preside over the meeting who is vested with all the powers, for this purpose and for the time being, of the regular chair, or regular chair pro tempore.

(g) In the event the county mayor is absent or intends to be absent for more than twenty-one (21) days, or is incapacitated or otherwise unable to perform the duties of the county mayor's office, the county legislative body shall appoint the chair to serve until the absence or disability is removed. Any contest of disability or its removal shall be adjudicated in the chancery court of such county. While the chair is serving as county mayor, the chair pro tempore shall preside over sessions of the legislative body.

(h) The chair of the county legislative body may designate, from time to time, another member of the county legislative body to sit in the chair's place on any board, authority or commission that the chair serves upon by virtue of holding the office of chair of the county legislative body. Any such designee shall have such powers, including the power to vote, as are otherwise conferred upon the chair of the county legislative body when serving upon such board, authority or commission. At any such meeting attended by the chair of the county legislative body, only the chair of the county legislative body shall exercise voting power.

(i) (1) If the office of the county mayor should become vacant pursuant to § 8-48-101, the chair, or if the county mayor served as the chair, the chair pro tempore shall serve as interim county mayor until the vacancy is filled pursuant to § 5-1-104. The interim county mayor shall have the same powers, duties and bond as provided by chapter 6 of this title.

(2) The provisions of this subsection (i) shall not apply if the method of filling the vacancy in the office of the county mayor is established by a metropolitan charter or a private act.



§ 5-5-104 - Regular meetings.

(a) Regular meetings of each county legislative body shall be held at the time, day and place set by resolution of each legislative body.

(b) There shall be at least four (4) regular meetings of the county legislative body each year.

(c) Special meetings of the county legislative body may be called by the county mayor or by petition of a majority of the members of the county legislative body in accordance with § 5-5-105.

(d) No business shall be transacted, or any appointment made, or nominations confirmed, except in public session.

(e) The provisions of this section shall not apply to any Class 1 county established by § 8-24-101, that has by private act adopted regular meetings of its legislative body and procedures for calling special meetings of such body.



§ 5-5-105 - Special meetings.

(a) (1) The county mayor has the power to convene the legislative body in special session when, in the county mayor's opinion, the public necessities require it.

(2) Upon written application to the chair of the legislative body by the county mayor or by a majority of the members of such body, then in that instance, it shall be mandatory for the chair to call a special session of such body.

(3) The convening date of such body shall not be more than fifteen (15) days nor less than forty-eight (48) hours from the time of the filing of such application with the chair.

(4) The provisions of this subsection (a) shall not apply to counties of Class 1 as established by § 8-24-101.

(b) (1) The county mayor shall be authorized to call a special session of the county legislative body for emergency purposes only by publication in a newspaper published in the county, and by personal notification to the members of the county legislative body at least two (2) days before the time of the convening of the county legislative body, in any county that authorizes its county mayor to act in accordance with the provisions of this subsection (b), by a two-thirds (2/3) vote of the county legislative body.

(2) The call or notice shall specify the objects and purposes for which such special session is called, and no other business but that embraced in such call shall be transacted during such special session.

(3) The provisions of this subsection (b) shall apply only to any county having a population not less than two hundred eighty-seven thousand seven hundred (287,700) and not greater than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent census.

(c) (1) The call shall be made by publication in some newspaper published in the county, or by personal notices sent by the county clerk, at least five (5) days before the time of the convening of the county legislative body, which call or notice shall specify the objects and purposes for which the special session is called, and no other business but that embraced in the call shall be transacted during the sitting of the special term.

(2) In the event no newspaper is published in the county, the notice shall be by personal service upon all the members of the county legislative body, such service to contain the purpose for which the body is convened, and to be at least five (5) days before the time for convening.



§ 5-5-106 - Attendance at meetings.

Every member of the county legislative body shall be required to attend each and every session of the body, and allowed to vote and draw pay for attendance.



§ 5-5-107 - Compensation of members.

(a) The several county legislative bodies are authorized to fix the compensation of their membership in attending sessions of the county legislative body and duly authorized committees thereof.

(b) (1) The counties are hereby classified in accordance with § 8-24-101, and the compensation fixed by the county legislative body for attending sessions of the body shall in no case be less than the applicable amount as follows:

Counties of the third class ..................... $35/day

Counties of the fourth class ..................... $30/day

Counties of the fifth class ..................... $25/day

Counties of the sixth class ..................... $20/day

Counties of the seventh class ..................... $20/day

Counties of the eighth class ..................... $20/day

(2) Upon adoption of a resolution by a two-thirds (2/3) vote of its membership, the county legislative body of any county having a population of not less than two hundred eighty-five thousand (285,000) nor more than two hundred eighty-six thousand (286,000), according to the 1990 federal census or any subsequent federal census, shall fix the salary of the members of the county legislative body by June 30, 1999, to become effective July 1, 1999. On July 1, 2000, and each July 1 thereafter, the compensation for members of the county legislative body shall be adjusted to reflect the same percentage increase the county mayor of such county is to receive.

(c) The amount provided in this section, or a greater amount provided by resolution duly adopted by the county legislative body, shall be paid to the members for each day's attendance at meetings of the body or any duly authorized committee thereof, or a greater amount provided by resolution duly adopted by the county legislative body as a stated salary per month.

(d) The compensation fixed by the county legislative body for attending duly authorized committee meetings of such body shall be one half (1/2) of the compensation paid for attending regular sessions of the body.



§ 5-5-108 - Quorum.

A majority of the members of the county legislative body of each county shall constitute a quorum for the transaction of all business by the bodies in regular or special sessions.



§ 5-5-109 - Voting.

(a) A majority of all the members constituting the county legislative body, and not merely a majority of the quorum, shall be required to:

(1) Elect county officials required by law to be elected by the body;

(2) Fix salaries;

(3) Appropriate money; and

(4) Transact all other business coming before the county legislative body in regular or special sessions.

(b) (1) If the members of the county legislative body are equally divided upon any question coming before them upon which they may lawfully act, then and only then, a county mayor serving as chair may cast a deciding vote.

(2) If the person serving as chair of the county legislative body is a regular member of the county legislative body, such person may not break a tie vote in the capacity of chair, but may cast a vote in the first instance as a regular member of the body.



§ 5-5-110 - Business presented by chair.

(a) All business for the action of the county legislative body shall be presented to the chair, who shall announce the same to the county legislative body and take the vote thereon.

(b) No business shall be acted on by the body unless presented as required in subsection (a), except by the consent of a majority of the members present.



§ 5-5-111 - Filling vacancies -- Notice to legislative body -- Notice to public -- Nominations -- Appointment by vote of legislative body -- Challenge of appointment -- Deadline -- Applicability of provisions.

(a) (1) Whenever an office is required to be filled, or a vacancy occurs in any office required to be filled, by the county legislative body, the county clerk shall provide notice to every member of the county legislative body of the need to fill the office or vacancy. If the office of county clerk is vacant, the notice shall be provided by the county clerk's deputy. If, in addition, there is no deputy county clerk, notice shall be provided by the acting chair of the county legislative body. In accordance with § 8-48-108, the formal notice to members required by this subdivision (a)(1) is directory and may be waived by the members of the county legislative body if all members have constructive notice of the vacancy or opening through other sources of information.

(2) In addition to the notice provided for in subdivision (a)(1), the presiding officer of the county legislative body shall cause public notice to be given in a newspaper of general circulation in the county at least seven (7) days prior to the meeting of the body at which the office is to be filled, notifying the public of the vacancy or opening and specifying the office or offices to be filled at the meeting.

(b) Before the county legislative body votes or considers any motion or resolution regarding the office to be filled, the chair shall allow registered voters of the county an opportunity to submit names to the county legislative body for consideration. The names may be submitted in writing to the chair prior to the meeting or may be submitted in person at the meeting. In order for a name to be considered, a member of the county legislative body must subsequently nominate the person. Members of the county legislative body may also nominate a candidate or candidates to fill the office or vacancy without the name being submitted by a voter. Nominations do not require a second. If the person nominated is not present at the meeting, the person making the nomination shall submit a signed statement from the nominee that the nominee is willing to serve in the office if appointed.

(c) Should a member of the county legislative body accept a nomination for an office or vacancy that is required by the Tennessee constitution to be filled by the county legislative body, the member shall be prohibited from voting on the appointment or any motions or resolutions relative to making the appointment until the office or vacancy is filled. For the purposes of determining a majority, the membership of the county legislative body shall be reduced to reflect any member or members prohibited from voting on the appointment. If a member of the county legislative body is subsequently appointed to fill the office or vacancy, the member shall immediately resign from the county legislative body upon accepting the appointment. If the member does not receive the appointment, the member shall not be required to resign and may continue the member's duties on the county legislative body upon the conclusion of the vote on the appointment.

(d) After nominations cease, the county legislative body may discuss the nominations and may, at the discretion of the chair, interview nominees or allow nominees the opportunity to address the county legislative body. Upon motion passed by the majority of the members, the vote to make the appointment may be postponed to a subsequent meeting, provided that adequate public notice of the meeting is given in accordance with title 8, chapter 44.

(e) To receive an appointment, a nominee must receive the votes of a majority of the members of the county legislative body eligible to vote on the appointment. The county legislative body shall adopt rules of procedure for eliminating nominees in cases where there are multiple nominees for an appointment and no nominee receives a majority of the votes after the initial vote. No secret balloting shall be permitted. Each member's vote regarding the appointment process shall be recorded by the clerk and entered on the minutes of the county legislative body. A tie vote of the county legislative body regarding an appointment may be broken in the same manner that other tie votes of the body may be broken.

(f) Any complaint challenging the legality of an appointment made by the county legislative body shall be filed with the chancery court of the county within ten (10) days of the date of the appointment.

(g) When filling a vacancy in offices required to be filled by the county legislative body, the county legislative body shall fill the vacancy in accordance with the deadline provided in § 5-1-104.

(h) (1) This section shall not apply to any county that has a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.

(2) This section shall not apply to any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census.



§ 5-5-118 - Powers and duties -- Voting railroad stock.

The county legislative bodies have the power, and it is their duty, through an agent or proxy, to vote the stock of the county in any railroad, in all elections of officers and directors in such railroad.



§ 5-5-119 - Powers and duties -- Supervision of local improvements.

The establishment and general supervision of roads and ferries, watercourses and local improvements, are entrusted to the county legislative body, as provided in title 54, chapters 7 and 9-14.



§ 5-5-120 - Powers and duties -- Commissioners for local improvements.

The county legislative bodies have power to appoint commissioners for towns, toll bridges and other public improvements, and to fill all vacancies that may at any time occur among the commissioners, as prescribed.



§ 5-5-121 - Powers and duties -- Control of public buildings.

The county legislative bodies have power to erect or control, and dispose of public county buildings, as provided in chapter 7 of this title.



§ 5-5-122 - Powers and duties -- Tax levy for public buildings.

The county legislative bodies have full power to lay any tax, from time to time, and, at any time that they may think proper, to build, extend or repair, any courthouse, jail or public office for county purposes.



§ 5-5-123 - Powers and duties -- Time for county tax levy.

The county legislative body is required, at the first term in every year, to impose, and provide for the collection of, the tax for county purposes, and fix the rate thereof; but if it omits such duty at the first session, it shall be performed at the next regular session.



§ 5-5-124 - Powers and duties -- Correction of tax errors.

The county legislative bodies may release from double taxes, when they have been incurred, and correct errors in the tax list.



§ 5-5-125 - Powers and duties -- Exemptions from roadwork, peddling requirements.

The county legislative bodies may exempt any indigent, decrepit, or other persons unable by manual labor or physical exertion to obtain a living, from working on the public roads as provided in § 71-5-2302, or allow persons to hawk and peddle, without license, as provided in § 67-4-102.



§ 5-5-126 - Powers and duties -- Oaths of witnesses.

Power is given to members of the county legislative body to administer an oath or affirmation, as provided by law for witnesses appearing in a court of record of this state to give testimony in such court, when a witness is called to give testimony before the county legislative body or any committee of the county legislative body that has been created by a duly adopted resolution of the county legislative body.



§ 5-5-127 - Powers and duties -- Alcoholic beverages in parks, etc.

(a) A county may by resolution of its county legislative body prohibit or restrict the consumption of any alcoholic beverage or beer in public parks or recreation areas that are not within the corporate boundaries of a municipality. Such areas shall be prominently posted by the county in order to give the public reasonable notice.

(b) A violation of such a resolution shall upon conviction be a Class A misdemeanor and be punishable by a fine of not more than fifty dollars ($50.00).






Part 2 - Transitional Provisions

§ 5-5-202 - County bonds.

(a) It is the intent of the general assembly to preserve the rights and privileges of holders of outstanding county bonds and other indebtedness. The respective counties shall continue to be liable upon all outstanding bonds and other indebtedness for which they were liable prior to May 11, 1978, and nothing in this chapter and chapters 1 and 6 of this title shall be construed to abolish, limit or abrogate any rights or privileges heretofore existing in any holders of such outstanding bonds or indebtedness.

(b) With respect to county bonds and other indebtedness, the county mayor established by this chapter and chapters 1 and 6 of this title shall succeed to all rights and duties heretofore existing as to any officers whose functions are assumed in whole or part by the county mayor pursuant to this chapter and chapters 1 and 6 of this title. Likewise with respect to county bonds and other indebtedness, the county legislative body established by this chapter and chapters 1 and 6 of this title shall succeed to all rights and duties heretofore existing as to any entities whose functions are assumed in whole or part by the county legislative body pursuant to this chapter and chapters 1 and 6 of this title.



§ 5-5-203 - Effect on private and other acts.

(a) Any provision of law, private act or general act of local application in conflict with any provision of this chapter and chapters 1 and 6 of this title is hereby repealed.

(b) Any provision of law, private act or general law of local application not in conflict with the provisions of this chapter and chapters 1 and 6 of this title shall remain in full force and effect; provided, that any conflict shall be construed in favor of implementing the provisions of this chapter and chapters 1 and 6 of this title and repealing the conflicting provisions of law.

(c) Nothing in this chapter and chapters 1 and 6 of this title shall be construed as affecting the operation or existence of boards, commissions, committees or other agencies of local government except as necessary to avoid conflict with express provisions hereof.









Chapter 6 - County Mayors

Part 1 - Substantive Provisions

§ 5-6-101 - County mayor -- Term -- Title.

(a) Except in counties organized under the consolidated government provisions of the Constitution of Tennessee, article XI, § 9, the chief executive officer of each county shall be a county mayor elected in accordance with § 5-6-102 by the qualified voters of the county for a term of four (4) years or until a successor is elected and qualified.

(b) The term of office for a county mayor shall begin on September 1 next succeeding the county mayor's election.

(c) References to the chair of the county court and county judge appearing elsewhere in this code shall be deemed references to the county mayor.

(d) (1) The chief executive officer of each county shall be redesignated and hereafter referred to as the county mayor, except as provided in subdivision (d)(2). References to the term "county executive" appearing elsewhere in this code are to be deemed references to the county mayor.

(2) Private acts enacted prior to March 28, 2007, designating the title of the chief executive officer of the county as "county executive" shall remain in full force and effect. No county may redesignate the county mayor as county executive by private act following March 28, 2007.

(3) Notwithstanding subdivisions (d)(1) and (2), in any county having a population of not less than twenty thousand one hundred (20,100) nor more than twenty thousand two hundred (20,200), according to the 2000 federal census or any subsequent federal census, the chief executive officer of the county shall be designated and hereafter referred to as the county executive.



§ 5-6-102 - Election.

Election of the county mayor shall be in accordance with the following provisions:

(1) In counties of Class 1 and counties of Class 2 having a county council form of county government as established by § 8-24-101, in counties having a population of not less than twelve thousand three hundred fifty (12,350) nor more than twelve thousand three hundred seventy-five (12,375), or not less than thirty-eight thousand eight hundred (38,800) nor more than thirty-eight thousand nine hundred (38,900), by the federal census of 1970 or any subsequent federal census, and in counties having a chair of the county court on May 11, 1978, the county mayor shall be elected in the regular August election in 1978 and every four (4) years thereafter.

(2) In all other counties, the county mayor shall be elected in the regular August election in 1978 and every four (4) years thereafter.



§ 5-6-104 - Qualifications.

(a) The county mayor shall be:

(1) A qualified voter of the county;

(2) At least twenty-five (25) years of age; and

(3) A resident of the county for one (1) full year prior to the date of filing a nominating petition for election to such office.

(b) The county mayor shall continue to reside in the county during the county mayor's term of office, and shall not, during the county mayor's term of office, hold any other public office for profit.



§ 5-6-105 - Compensation.

(a) The county mayor shall devote full-time to the duties and demands of the office unless the voters of the county, by means of a referendum authorized by Acts 1979, chapter 145, § 2, determine that such duties and demands are insufficient to require full-time action.

(b) (1) The county mayor shall receive for the county mayor's services such compensation as established in § 8-24-102.

(2) Such minimum salary shall apply to a county mayor who devotes full-time to such office.

(3) The salary of a county mayor who devotes less than full-time to such office shall be determined by resolution of the county legislative body.



§ 5-6-106 - Powers and duties -- Generally -- Ex officio memberships -- Appointments.

(a) The county mayor shall be the chief executive officer of the county and shall have all the powers and duties formerly exercised by the county judge, county chair, or elected official exercising general supervision of the county government as provided by this chapter, other general law, special, local or private acts.

(b) (1) The county mayor shall serve as a nonvoting ex officio member of the county legislative body. The county mayor or the county mayor's designated representative shall serve as a nonvoting ex officio member of each committee of the county legislative body and of each board, commission or authority of the county government, except as provided by law or by action of the county legislative body.

(2) In those circumstances not addressed by the provisions of subdivision (b)(1), the county mayor may designate, from time to time, a professional staff member with appropriate training or a member of the county legislative body to sit in the county mayor's place on any board, authority or commission that the county mayor serves upon by virtue of holding the office of county mayor. Any such designee shall have the powers, including the power to vote, as are otherwise conferred upon the county mayor when serving upon such board, authority or commission. At any such meeting attended by the county mayor, only the county mayor shall exercise voting power.

(c) Except as otherwise provided by general law, or special or private act, the county mayor shall appoint members of county boards and commissions and county department heads. Such appointees shall be subject to confirmation by the county legislative body, and in so doing, the legislative body may express its views fully and freely and shall vote for or against confirmation. The legislative body shall not seek or interview such prospective employees prior to their appointment by the county mayor. Such appointment and confirmation are not applicable to employees appointed by other elected county officials.



§ 5-6-107 - Powers and duties -- Action on legislation.

(a) (1) The county mayor has the power of veto with respect to resolutions of the county legislative body.

(2) Such veto shall apply only to legislative resolutions and shall not apply to resolutions in which the legislative body is exercising administrative or appellate authority.

(b) (1) Every resolution shall be submitted to the county mayor.

(2) If the county mayor signs it, the resolution shall become effective immediately or at a later date if the resolution so provides.

(3) If the county mayor vetoes the resolution, the county mayor shall return it to the county legislative body for action on the county mayor's veto, in which case it shall become effective only upon subsequent passage by a majority of all the members comprising the county legislative body.

(4) Such passage must take place within twenty (20) days of receiving the county mayor's message of veto or at the next regular meeting of the county legislative body, whichever is later.

(5) If the county mayor fails either to sign or to veto a resolution and to report the county mayor's action to the county legislative body within ten (10) days after the resolution is submitted to the county mayor, the resolution shall become effective without the county mayor's signature upon the expiration of the ten-day period or at a later date if the resolution so provides.

(c) The veto may not be exercised with respect to specific items or parts of items in the annual county budget, and may only be exercised with respect to the whole.

(d) (1) The provisions of this section shall not be applicable to counties of Class 1 as established by § 8-24-101, that have comparable provisions in special or private acts establishing a veto power in the county mayor.

(2) The provisions of this section shall not be applicable in any county in which the county mayor is elected as chair of the county legislative body as provided in § 5-5-103.

(3) This section shall be applicable in counties having a population of not less than twelve thousand three hundred fifty (12,350) nor more than twelve thousand three hundred seventy-five (12,375), by the federal census of 1970 or any subsequent federal census.

(4) This section shall be applicable in counties having a population of not less than thirty-eight thousand eight hundred (38,800) nor more than thirty-eight thousand nine hundred (38,900), by the federal census of 1970 or any subsequent federal census.



§ 5-6-108 - Powers and duties -- County property and accounts.

The county mayor shall be the accounting officer and general agent of the county; and, as such, the county mayor shall have power, and it shall be the county mayor's duty to:

(1) Have the care and custody of all the county property, except such as is by law placed in the custody of other officers;

(2) Appoint an agent or attorney to take care of such property, and fix such agent's or attorney's compensation;

(3) Control all books, papers and instruments pertaining to the county mayor's office;

(4) Audit all claims for money against the county;

(5) Draw, without seal, all warrants upon the county treasury;

(6) Audit and settle the accounts of the county trustee, and those of any other collector or receiver of county revenue, taxes, or incomes, payable into the county treasury, and those of any persons entrusted to receive or expend any money of the county;

(7) Require such officers or persons to render and settle their accounts as directed by law, or by the authority under which they act;

(8) Enter in a book, to be known as the warrant book, in the order of issuance, the number, date, amount and name of the drawee of each warrant drawn upon the treasury;

(9) Keep in a suitable book an account of the receipts and expenditures of the county, so as to show clearly the assets of the county, and the debts payable to and by it, balancing the account semiannually, and generally to superintend the financial concerns of the county; and

(10) Report, in writing, semiannually, to the county legislative body all moneys received and paid out, and a complete statement of the financial condition of the county, and the county mayor shall settle the county mayor's accounts once every year.



§ 5-6-109 - Powers and duties -- Bond.

All county mayors shall, before entering upon the discharge of their duties, enter into an official bond prepared in accordance with title 8, chapter 19, to be approved by the county legislative bodies, in the sum of one hundred thousand dollars ($100,000), or in a greater sum as the county legislative body may determine, payable to the state of Tennessee, for the use of their respective counties, conditioned for the faithful discharge of their duties as accounting officers and general agents of their counties, during their official terms, as set forth in § 5-6-108. The bond shall be recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 5-6-110 - Powers and duties -- Duties as financial officer.

It is the duty of the county mayor to:

(1) Draw the county mayor's warrant on the county trustee for the payment of any judgment recovered against, or debt due from, the county;

(2) Reduce to writing the testimony of any witness examined by the county mayor touching any settlement, and file the same therewith;

(3) Minutely examine and settle the accounts of county officers, referring to the records, documents, dockets and papers in the offices to verify each item;

(4) Report to the county legislative body the settlements, under oath that the county mayor believes that the report contains a true schedule of the revenue collected by each officer, and that the county mayor is bound by law to pay to the county trustee;

(5) Make duplicates of the settlements with the clerks of the circuit, chancery and appellate courts, and deliver one (1) of the duplicates to the county clerk, and file the others in each of the clerk's offices.



§ 5-6-112 - Powers and duties -- Powers as financial officer.

The county mayor has the power to:

(1) If there is no county attorney, employ or retain counsel, or both, to advise the county mayor and the members of the county legislative body as to their legal rights as such members, to prepare and draft resolutions for passage by the body, and to represent the county either as plaintiff or defendant in such suits as may be brought by or against the county, except suits by the county to collect delinquent taxes, which counsel shall be entitled to a reasonable fee for such counsel's services or retention, or both, to be fixed by a majority vote of the members of the county legislative body at one (1) of its regular sessions, to be paid out of the county general fund;

(2) Require the clerks of the several courts to produce to the county mayor all records, documents, dockets and papers in their offices relating to each office, and tending to give information in relation to the county revenue collected by such officer for the use of the county;

(3) Call or summon before the county mayor all witnesses having any knowledge relating to the county revenue;

(4) Demand of each of the clerks of the several courts an account, on oath, of all moneys by such clerk collected for the use of the county, setting forth each separate item, from whom and at what time received, and the source from which it was derived;

(5) Call the collectors of the county tax, at the time prescribed by law, for the purpose of making a final settlement for the year last past;

(6) Call the county trustee to a settlement when required by law, or by the county legislative body;

(7) Procure, at the expense of the county, a well bound book, and therein cause to be entered, on the left-hand pages, two (2) regular accounts, one (1) against the collectors of taxes and revenue, the other against the county trustee, stating the amount of all the taxes for which the collectors are accountable, and each item with which each of the officers is chargeable, on behalf of the county, expressing the manner in which it became due and owing, or by whom paid. And, on the right-hand page, opposite the debits, the county mayor shall cause to be entered each item or credit to which either of the officers is entitled, plainly showing the amount thereof and to whom paid;

(8) Transfer the balance, if any, either for or against the county, to their respective accounts to be opened for the ensuing year, so that the county mayor may be enabled, when required by the county legislative body, plainly to show the state and condition of the county treasury, and in what manner the moneys thereof have been disbursed; and

(9) Demand of the county clerk a list of the amount of taxes put into the hands of the collector, and due and owing for that year, together with sufficient vouchers, showing the amount of moneys by such clerk paid to the trustee, as required by law, for fines and forfeitures, and the amount of all appropriations made for the year by the county legislative body, with all necessary documents and vouchers showing any receipts or disbursements of county moneys.



§ 5-6-114 - Powers and duties -- Acting for clerk.

When the county clerk is incompetent, because of interest or relationship, to do or perform any official act required by law to be done by the county clerk, it shall be lawful, and is made the duty of the county mayor to do and perform that act.



§ 5-6-115 - Incompetency of clerk -- Additional provisions.

When the county clerk is incompetent to take and state any account, the same shall be taken and stated by a special commissioner, to be appointed by the county legislative body as provided by law.



§ 5-6-116 - Clerical assistants.

The county mayor for each county may employ one (1) or more clerical assistants as may be necessary for the performance of the county mayor's official duties. The county mayor shall establish the compensation of any such assistant within the amount appropriated for such purpose by the county legislative body.



§ 5-6-120 - Transfer of duties to water and wastewater treatment authorities.

(a) (1) The duties of the county mayor in regard to any petition filed pursuant to title 7, chapter 82, are transferred to the water and wastewater treatment authority board under title 68, chapter 221, part 6 in any county that has created such authority. Such petitions may be granted if the board determines in its sole discretion that the public convenience and necessity require the same. The general assembly enacts this section as a statement of its intent that this section is a clarification of title 68, chapter 221, part 6. From and after the creation of a water and wastewater treatment authority and the establishment of its service area, the authority shall be the sole and exclusive provider of its authorized services in its service area. The designated service area for any particular function or service shall not include any area located within the boundaries of another governmental entity providing the same function or service on the date the service area is established. Different service areas may be established for different functions or services. The authority may cede all or any portion of its functions or service area to another governmental entity upon the board determining in its sole discretion that the public convenience and necessity require the same.

(2) Notwithstanding any provision of law to the contrary, the transfer of duties as provided in subdivision (a)(1) do not apply to a county which:

(A) Is served by a water and wastewater treatment authority that does not provide water service;

(B) Has its water provided by more than five (5) utility districts; and

(C) Has, under state law, had its county mayor hear petitions of utility districts.

(b) The authority granted in this section shall prevail over any other provision of the law to the contrary for all water and wastewater service providers proposing to provide such services in the service area of the authority. Any city proposing to provide such services in the service area of the authority shall have authorization to do so only by filing a petition in the manner established by this section and receiving a cession by the authority.



§ 5-6-121 - County fire marshal -- Appointment -- Compensation -- Qualifications.

(a) The county mayor for each county may appoint a fire marshal, whose duty shall be to coordinate the efforts of volunteer fire departments, enforce local fire safety regulations and assist in the prevention of fire and arson. If a county fire marshal is employed, the county mayor shall establish the compensation of the county fire marshal within the amount appropriated for such purpose by the county legislative body.

(b) The county fire marshal shall:

(1) Have at least five (5) years of experience as a firefighter;

(2) Have and maintain certification from the state fire marshal in accordance with § 68-120-113; and

(3) Serve at the pleasure of the county mayor.






Part 2 - Transitional Provisions

§ 5-6-205 - Effect on private and other acts.

(a) Any provision of law, private act or general act of local application in conflict with any provision of this chapter and chapters 1 and 5 of this title is hereby repealed.

(b) Any provision of law, private act or general law of local application not in conflict with the provisions of this chapter and chapters 1 and 5 of this title shall remain in full force and effect; provided, that any conflict shall be construed in favor of implementing the provisions of this chapter and chapters 1 and 5 of this title and repealing the conflicting provisions of law.

(c) Nothing in this chapter and chapters 1 and 5 of this title shall be construed as affecting the operation or existence of boards, commissions, committees or other agencies of local government except as necessary to avoid conflict with express provisions hereof.









Chapter 7 - County Buildings and Property

§ 5-7-101 - County powers generally.

Each county may acquire and hold property for county purposes, and make all contracts necessary or expedient for the management, control and improvement thereof, and for the better exercise of its civil and political powers, and may make any order for the disposition of its property.



§ 5-7-102 - Grants for use of county.

All deeds, conveyances or grants that have been, or may be, made to any officer or person for the use or benefit of the county, vest in such county the title as fully as if made to such county by name, but such conveyances hereafter shall be made to the county.



§ 5-7-103 - Sites for offices.

The county legislative body of every county, a majority of the members being present and voting for it, may purchase and hold suitable sites for offices of the county clerks, and such other county offices as may be deemed expedient by the legislative body.



§ 5-7-104 - Required structures.

It is the duty of the county legislative body to erect a courthouse, jail, and other necessary county buildings.



§ 5-7-105 - Location of county buildings and courthouse, jail, workhouse and county highway department garage -- Interlocal agreements.

(a) The courthouse and all county buildings provided by the county for the county officers shall be erected within the limits of the county town; provided, that the jail and county highway department garage may be erected outside the limits of the county town but within the boundaries of the county; and provided further, that if two (2) or more counties enter into an interlocal agreement providing for a jail or workhouse to serve the counties that are parties to the agreement, then a county that is a party to such an agreement shall not be required to have a jail or workhouse located within the boundaries of the county, but any jail or workhouse serving more than one (1) county shall be located within the boundaries of one (1) of the counties that is a party to the agreement.

(b) Nothing in this section shall be construed as preventing or prohibiting a county that has constructed a criminal justice building or facility, or that uses a building or facility, that is not located within the limits of the county seat, from holding criminal court in that building or facility; provided, that it is located within the limits of the county. If the building or facility is used to hold criminal court, a defendant may be indicted, prosecuted, tried and convicted in that building or facility as if done at the courthouse.



§ 5-7-106 - Construction and maintenance costs -- Tax levy.

The county buildings are to be erected and kept in order and repair at the expense of the county, under the direction of the county legislative body, and it may levy a special tax for this purpose.



§ 5-7-107 - Employment of superintendent.

The county legislative body is authorized, but not required, to employ a competent person to superintend the construction and repair of such county buildings, bridges, levees, etc., as may be necessary; the superintendent to be paid such salary as may be agreed upon, out of the county treasury, but no contract to continue longer than twelve (12) months.



§ 5-7-108 - Courthouse -- Sheriff's power and duties.

(a) (1) The sheriff has charge of the courthouse, unless some other person is specially appointed by the county legislative body for that purpose, and shall prevent trespasses, exclude intruders, and keep it and the grounds attached thereto in order, reporting from time to time the repairs required, and the expense, to the county legislative body.

(2) Beginning July 1, 2008, deputy sheriffs newly assigned to courts pursuant to §§ 8-8-201(a)(2)(A), 16-15-715, and 37-1-213 shall participate in forty (40) hours of basic training in courthouse security within twelve (12) months of assignment to that duty. Every year thereafter the deputies shall participate in a minimum of sixteen (16) hours of training specific to courthouse security that has been approved by the peace officers standards and training commission.

(b) It is further the duty of the sheriff to see that the state and national flags as provided for in § 5-7-109 are properly displayed in each courtroom while such county legislative body is in session.



§ 5-7-109 - Flags.

(a) Any county mayor of any county whose courthouse is equipped with a flag pole shall have the right to request and be furnished with a flag of the state of Tennessee, which flag shall be displayed by the county authority upon proper occasions.

(b) Any county mayor desiring such state flag shall certify in such county mayor's official capacity that:

(1) The courthouse of the county of which that person is county mayor is duly equipped with a flag pole suitable for displaying such state flag; and

(2) If such state flag is furnished such county, the county authorities agree and obligate themselves to display the same upon all national and state holidays and other days set apart by law for patriotic purposes.

(c) Such request shall be forwarded to the adjutant general of the state, who shall thereupon furnish the county with such state flag, to be approximately six feet (6') in length and four feet (4') in width, and from the funds appropriated for the adjutant general's department, the adjutant general is authorized to procure as many state flags as may be necessary; provided, that not more than one (1) such state flag shall be furnished to any county; provided further, that no county shall be entitled to receive a second flag where the one originally furnished it has been destroyed by the elements or other casualties.

(d) It is the duty of the county mayor of each and every county obtaining a state flag under the provisions of this section to see that the same is displayed upon all legal holidays, either state or national, and upon all other days set apart for patriotic observance.

(e) Every county shall provide a flag of the United States and a flag of the state of Tennessee to be displayed in the courtroom of every court of record of the county while such court is in session.



§ 5-7-110 - Jail specifications.

(a) The county jail shall be of sufficient size and strength to contain and keep securely the inmates confined therein, and shall contain at least two (2) apartments, one (1) for males and one (1) for females.

(b) The county jail shall be properly heated and ventilated, and have sufficient sewerage to ensure the health and comfort of the inmates.



§ 5-7-111 - Replacement of courthouse or jail -- Authorization.

Whenever, in the opinion of a majority of the members of the county legislative body, two thirds (2/3) of them being present, the site of a jail or public prison, or courthouse, is unhealthy, insecure or inconvenient in its location to the county or to the town, or inhabitants of the town, in which it is situated, or the interest and convenience of the town would be promoted by the removal of any of the same, the members may order a sale of the site, and of the whole or part of the materials used in its construction; and they may also order that a more eligible, convenient, healthy or secure site be purchased, and cause to be erected thereon a new jail or courthouse, better suited to the convenience of the town, and to secure the safe custody, health and comfort of inmates.



§ 5-7-114 - Replacement of courthouse or jail -- Deed conveying old site.

Any deed of conveyance of the old site of the prison or courthouse, made by the project superintendents, duly proved or acknowledged and registered, shall be effectual to vest a valid title in the purchaser.



§ 5-7-115 - Authority for county governments to display historic documents on public buildings and grounds.

Each county is authorized to display, in county public buildings and on county public grounds, replicas of historical documents, including, but not limited to, the Ten Commandments, Magna Carta, Mayflower Compact, Declaration of Independence, United States Constitution, Bill of Rights, Constitution of Tennessee, and other such historically significant documents in the form of statues, monuments, memorials, tablets, or any other display that respects the dignity and solemnity of such documents.



§ 5-7-116 - Leasing.

Each county may lease land or existing buildings owned by the county to any person, corporation, partnership or association for such consideration and upon such terms as in the judgment of the governing body are in the interest of the county.



§ 5-7-117 - County operating water utility system -- Transfer of system to utility district -- Procedure.

(a) Notwithstanding the provisions of any other law to the contrary, any county operating a water utility system pursuant to previous transfer or merger under the authority of title 7, chapter 82, or operating under private acts, or otherwise, may by resolution agree to transfer all or any part of such water system to a utility district having all or part of its official territory within the county, which utility district was either previously formed or formed for the purpose of receiving transfer of such system; provided, that the resolution must contain a provision requiring the protection of all rights of bondholders, and must specifically state all other conditions to the transfer that may be imposed by the county legislative body, and such resolution must be approved by a two-thirds (2/3) vote of such county legislative body.

(b) Before voting to sell, transfer, convey or set over such system, the county legislative body shall cause notices to be mailed to all customers of such county water system or the part thereof intended to be transferred, and shall provide such customers an opportunity to testify in a public hearing, the date of which shall be fixed in such notice.

(c) When all conditions of such resolution shall have been met, the county mayor and president of the utility district shall sign an addendum to the contract, identifying the county and the utility district resolutions of which the contract consists, certifying that all conditions therein have been met, and shall cause such addendum to be published in a newspaper of general circulation within the county at the expense of the utility district, upon which publication the transfer shall thereupon be consummated by operation of law without the need for the execution of any instruments of transfer.



§ 5-7-118 - County security officers -- Standards -- Police powers.

(a) The county mayor or the county mayor's designee is authorized to establish policies pursuant to which a suitable number of persons may be employed and commissioned as county security officers.

(b) All security officers employed pursuant to this section must meet the minimum certification requirements of the peace officers standards and training commission.

(c) The county mayor or the county mayor's designee is authorized to establish such other minimum qualifications for employment as security officers as deemed appropriate; however, the qualifications for security officers permitted to carry firearms or other arms while on duty shall be at least equivalent to the certification requirements of the peace officers standards and training commission.

(d) When properly commissioned and qualified in accordance with the policies of the county mayor or the county mayor's designee, the security officers shall have all the police powers necessary to enforce all state laws and duly enacted county ordinances. The authority hereby granted extends to all facilities or property owned, leased or operated by the county.

(e) The provisions of this section only apply in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census.



§ 5-7-119 - County authorized to dispose of real property at nominal cost to certain nonprofit corporations.

Notwithstanding any rule, regulation or other law to the contrary, any county, upon two-thirds (2/3) vote of the county legislative body, may dispose of real property at a nominal cost by private negotiation and sale to a nonprofit corporation, incorporated under the laws of this state, that has received a determination of exemption from the internal revenue service pursuant to 26 U.S.C. § 501(c)(3), and whose purpose includes providing educational and vocational training services to children and adults with disabilities.






Chapter 8 - Receipt and Management of Funds

Part 1 - General Provisions

§ 5-8-101 - Sources of county revenue -- Gifts and donations.

(a) County revenue is derived from taxes on property, privileges, litigation, merchants, peddlers; from fines and forfeitures; and from money remaining unclaimed more than two (2) years in clerks' offices.

(b) Notwithstanding any provision of law to the contrary, a county is authorized to accept and receive gifts and donations of money, intangible personal property, tangible personal property and real property. If any such gift or donation is offered subject to conditional or restrictive terms, then the gift must be accepted by majority vote of the county legislative body and must be used by the county subject to the terms of such conditions or restrictions. If an unrestricted gift or donation of money is accepted and received, then such money must be deposited in the county general fund and must be appropriated and expended in accordance with county budgetary procedures. If an unrestricted gift or donation of personal or real property is accepted and received, and if the property is subsequently leased or sold, then the proceeds from such lease or sale must be deposited in the county general fund and must be appropriated in accordance with county budgetary procedures.



§ 5-8-102 - Privilege tax -- Motor vehicle tax.

(a) Privilege Taxes Authorized. Each county is empowered to levy privilege taxes upon merchants and such other vocations, occupations or businesses as are declared to be privileges, not exceeding in amount that levied by the state for state purposes.

(b) Motor Vehicle Tax -- Authorization. Each county is empowered to levy for county purposes by action of its governing body a motor vehicle privilege tax as a condition precedent to the operation of a motor vehicle within the county. The tax may be levied on any motor vehicle taxable by the state.

(c) Motor Vehicle Tax -- Imposition. (1) No resolution authorizing such motor vehicle privilege tax shall take effect unless it is approved by a two-thirds (2/3) vote of the county legislative body at two (2) consecutive, regularly scheduled meetings or unless it is approved by a majority of the number of qualified voters of the county voting in an election on the question of whether or not the tax should be levied.

(2) (A) Except as provided in subdivision (c)(2)(B), if there is a petition of registered voters amounting to ten percent (10%) of the votes cast in the county in the last gubernatorial election that is filed with the county election commission within thirty (30) days of final approval of such resolution by the county legislative body, then the county election commission shall call an election on the question of whether or not the tax should be levied in accordance with the provisions of this section.

(B) In any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, if there is a petition of ten percent (10%) of the qualified voters who voted in the county in the last gubernatorial election that is filed with the county election commission within thirty (30) days of final approval of such resolution by the county legislative body, then the county election commission shall call an election on the question of whether or not the tax should be levied in accordance with the provisions of this section.

(3) The local governing body shall direct the county election commission to call such election to be held in a regular election or in a special election for the purpose of approving or rejecting such tax levy.

(4) The ballots used in such election shall have printed on them the substance of such resolution and the voters shall vote for or against its approval.

(5) The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by it to the local governing body.

(6) The qualifications of voters voting on the question shall be the same as those required for participation in general elections.

(7) All laws applicable to general elections shall apply to the determination of the approval or rejection of this tax levy.

(d) Motor Vehicle Tax -- Requirements and Limitations. (1) Any disabled veteran who has one hundred percent (100%) permanent total disability from a service-connected cause or any former prisoner-of-war, as determined by the United States veterans administration, is exempt from the motor vehicle privilege tax imposed by this section or by private act upon submission of evidence of such disability to the officer in the county charged with the responsibility for collecting such tax.

(2) In each county that has levied or may hereafter levy a motor vehicle privilege tax under either this chapter or by private act, the duration or term for which the privilege is issued, method of collection, proration of the amount chargeable for a period of either more or less than a calendar year interval, and the grace period allowable shall be the same as that provided for in § 55-4-104 for payment of state motor vehicle registration fees for all such vehicles described in that section. During the period of transition from the current collection procedure and tax interval to the alternate interval method, each county shall use the same system of fee proration for applicable vehicles as that applied by the state during its transitional period. No resolution of the local governing body or election on the question by qualified voters of the county is required for implementation of these specific provisions.

(3) In each county that has levied or may hereafter levy a motor vehicle privilege tax under either this chapter or by private act, the county legislative body shall determine by resolution whether a resident who operates a motor vehicle in the county shall have a decal or emblem affixed upon the motor vehicle as evidence of compliance and, if a decal or emblem is required by the county legislative body, the place on the motor vehicle at which it shall be affixed. Any person who fails to display the decal or emblem required by a county legislative body under this subdivision (d)(3) commits a Class C misdemeanor. However, the provisions of § 7-51-702, concerning nonresident motorists, shall remain in effect.

(4) Any OEM headquarters company may make application to the commissioner of revenue to be exempt from the motor vehicle privilege tax imposed by this section or by private act; provided, however, that the exemption granted under this subdivision (d)(4) shall apply only with respect to OEM headquarters company vehicles. For purposes of this subdivision (d)(4), "OEM headquarters company" and "OEM headquarters company vehicle" have the same meaning as provided in title 55, chapter 1.

(5) (A) For purposes of this subdivision (d)(5), "antique motor vehicle" means any antique motor vehicle, as defined in § 55-4-111, for which a permanent antique motor vehicle registration plate has been or is issued pursuant to § 55-4-111(b) and title 55, chapter 4, part 2.

(B) In each county that has levied or may levy a motor vehicle privilege tax under either this chapter or by private act, the county may, by action of its governing body, either:

(i) Exempt any owner of an antique motor vehicle who resides in the county from liability for the tax; or

(ii) In lieu of paying the tax annually, require any owner of an antique motor vehicle who resides in the county to pay the tax on a one-time-only basis upon issuance of a permanent decal or other device pursuant to subdivision (d)(5)(D).

(C) No resolution authorizing an exemption pursuant to subdivision (d)(5)(B)(i) or requiring the one-time payment of the tax pursuant to subdivision (d)(5)(B)(ii), whichever is applicable, shall take effect unless it is approved by a two-thirds (2/3) vote of the county legislative body at two (2) consecutive, regularly scheduled meetings or unless it is approved by a majority of the number of qualified voters of the county voting in an election conducted in accordance with subsection (c) on the question of whether or not owners should be exempted from the tax or liable for the one-time payment of the tax, whichever is applicable.

(D) (i) In any county that approves a resolution requiring the payment of a one-time tax pursuant to subdivision (d)(5)(B)(ii), any owner who has been previously issued a decal or other device evidencing payment of the tax pursuant to this chapter or by private act and any owner who applies for initial issuance of such a decal or device shall be entitled to issuance of a permanent decal or other device upon payment of a one-time-only tax and the fee imposed by subdivision (d)(5)(D)(iii).

(ii) The permanent decal or other device shall be nonrenewable and nontransferable and shall be valid so long as the permanent antique motor vehicle registration plate issued to the owner is valid pursuant to § 55-4-111(b)(2).

(iii) The county clerk may charge a one-time-only fee for the initial issuance of the permanent decal or other device in an amount sufficient to defray the costs of implementing this subdivision (d)(5)(D).



§ 5-8-103 - Exempt or taxable property, privileges.

The property and privileges that are taxable or exempt from taxation, for county purposes, are the same that are taxable or exempt from taxation for state revenue.



§ 5-8-104 - Fines applied to county use.

Fines, amercements, forfeitures, and recoveries in prosecutions for offenses below the grade of petit larceny, shall be applied to the use of the county where they originate.



§ 5-8-105 - Fines adjudged by general sessions judges.

Fines and forfeitures arising in pursuance of the judgment of any judge of the court of general sessions, on any penal statute, shall belong to the county.



§ 5-8-106 - Revenue docket.

A book, to be called the revenue docket, shall be kept by the county clerk, in which the county clerk shall record all the sources of the county revenue, whether consisting of taxes upon property, or upon sales of merchandise and patent medicines, or on the exercise of privileges, or of fines and forfeitures, or otherwise.



§ 5-8-107 - Use of revenue, generally.

(a) Any revenue of a county, the use of which is not otherwise expressly restricted, and that is derived from taxes levied by the state of Tennessee and distributed to the various counties, from which taxes the cities likewise receive a portion thereof from the state collection, and any revenue of a county derived solely from taxes on privileges exercised in that county outside the corporate limits of any city, may be spent in such manner as the local governing body of each county shall direct, including, but not limited to, the retirement of bonds issued by such county, regardless of the obligation recited in the bond issue for the servicing and retirement thereof.

(b) This section shall not affect municipal revenues.



§ 5-8-108 - Authority to seek and use public funds.

Counties of this state, acting through their appropriate governing bodies, have the power and are authorized to apply for, receive and disburse for public purposes grants, loans and funds from the federal and state governments or any department or agency thereof authorized to administer grant, loan or similar programs.






Part 2 - Bank Accounts

§ 5-8-201 - Deposits authorized -- Finance committee -- Securing of funds.

(a) (1) The county legislative body in regular session assembled, a quorum being present, is authorized to adopt a resolution to contract with a bank or banks making the highest and best bid or bids to pay interest on daily balances of the county's funds; and to appoint three (3) of its members, who, in conjunction with the county trustee and county mayor, shall constitute the county finance committee, with the county mayor as chair of the committee.

(2) Before making any such contract, the trustee shall receive the bids from the banks and shall file an analysis of the bids that have been submitted with the county clerk who shall provide a copy of this report to each member of the county legislative body on or before the next meeting of the county legislative body. The analysis shall recommend the bank making the highest and best bid or bids to pay interest on daily balances of the county's funds, considering the lowest service charges, and considering other factors affecting safety and liquidity of county moneys.

(b) Any county shall require any financial institution that becomes a depository of county funds to secure such funds as provided in a collateral pool created under title 9, chapter 4, part 5, or in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4.

(c) If the county finance committee does not have a contract with a bank or other financial institution, the county trustee may contract with a bank or banks or other financial institutions for deposit, safekeeping, and earning of interest on daily balances of the county's funds, according to the same terms as are required by this section for a county finance committee. Additionally, the county trustee is authorized to enter into such agreements with banks and other financial institutions as necessary for the maintenance of collateral to secure the daily balances of the county's funds on deposit with banks or other financial institutions.

(d) Notwithstanding any general law or private act to the contrary, at least once every four (4) years and not less than once every term of office, the county trustee shall evaluate whether the contract entered into pursuant to this section should be rebid. The evaluation shall be based on obtaining proposals from at least two (2) banks or other financial institutions. The trustee shall prepare a written evaluation of the proposals and preserve the evaluation for a period of not less than three (3) years.



§ 5-8-202 - Contracts -- Execution and effect.

The finance committee, to carry out the will of the county legislative body, shall be vested with full power to formulate, make and sign a contract upon the terms and conditions specified, which contract shall be approved by the county mayor, and attested by the county clerk, with the county seal attached, on the part of the county, and shall be binding on the county.



§ 5-8-203 - Contracts -- Notice to trustee.

When the contract has been signed on the part of the county, and also signed by the proper officers, on the part of the bank or banks under the seal thereof, and a good and sufficient bond has been executed by the bank or banks, for the faithful performance of the contract and to save the county harmless, the finance committee shall so notify the county trustee, in writing, and order the county trustee to place all funds already in the county trustee's hands or that may thereafter be collected by the county trustee on deposit in the bank or banks, noting the funds that shall draw interest and the amount thereof.



§ 5-8-204 - Deposit of funds by trustee.

Upon the receipt of the notice and order specified in § 5-8-203, it is made the duty of the county trustee to place all funds in the notice in the bank or banks designated therein.



§ 5-8-205 - Liability of trustee.

From the date of the deposit, which shall be evidenced by the bank book, the county trustee shall be released from liability for losses to the county in consequence of the contract and deposit; but should the county trustee fail or refuse specifically to obey the order specified in § 5-8-203, the county trustee shall be held liable not only for the money collected and not so deposited, but for the interest on the funds mentioned in the contract, and as a penalty shall be liable for further interest equal in amount of the interest contracted for, all of which may be recovered by suit; and when collected the interest paid as penalty shall become the property of the contracting bank or banks, and the balance of the fund recovered, together with the cost, shall be paid to the county.



§ 5-8-206 - Monthly statements.

Before the fifteenth of each month, each of the contracting banks shall render a statement to the county trustee, showing the balance on hand and the interest thereon due the county to the first of the month, and the county trustee shall, in the county trustee's monthly report to the county mayor, as required by § 67-5-1902(a), show the amount of the monthly balance as per bank statement, the interest to be placed by the trustee to the credit of the proper county fund.



§ 5-8-207 - County officers -- Securing funds -- Mandatory accounts.

(a) (1) Every county official handling public funds shall be required to maintain an official bank account in a bank or banks within this state, and shall, within three (3) days after the receipt by such county official of any public funds, deposit the funds to the credit of such county official's official bank account, or bank accounts. Each county official maintaining an official bank account is authorized to enter into such agreements with banks and other financial institutions as necessary for the maintenance of collateral to secure the funds on deposit; provided, that the deposit of county funds in banks or financial institutions by a county trustee shall be done in accordance with § 5-8-201.

(2) All funds deposited with a bank or other financial institution shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.

(3) This requirement shall not prohibit a county official handling public funds from maintaining a petty cash fund in an account sufficient for the transaction of the official business of such county official's office.

(b) Every county official handling public funds shall be required to make all disbursements of such public funds by consecutively prenumbered warrants or consecutively prenumbered checks drawn on such county official's official bank account or bank accounts.

(c) A violation of this section is a Class C misdemeanor.



§ 5-8-210 - Checking system.

(a) Each county trustee may adopt a checking system for the disbursing of county funds by the county trustee as prescribed by this section by giving at least thirty (30) days notice to each official authorized to sign checks. Once adopted, any trustee may, with the approval of the county finance committee created pursuant to § 5-8-201, or with the approval of the county legislative body, discontinue the application of this section.

(b) For purposes of this section, the "county master account" means all accounts maintained by the county trustee for the purpose of handling banking transactions of the various county funds required by law to be managed by the county trustee, except for any check clearing account as defined in subsection (c). The county trustee shall reconcile all county master accounts and shall maintain all records as required by law relating to such accounts, including maintaining paid checks.

(c) For purposes of this section, "check clearing account" includes any account created for combined offices and departments or created for separate offices or departments, or both, that the county trustee establishes as a separate checking account for county payrolls or as a method of certifying checks. If any check clearing account is established, such account shall be reconciled by the county trustee, except that a separate clearing account established for a single office or department shall be reconciled by that office or department; provided, that if the county trustee deems it necessary or advisable, the county trustee may reconcile any check clearing account established for a single office or department, which shall include maintaining the paid checks.

(d) Any financial institution charges incurred by a county for a county master account or for a check clearing account shall be an allowable office expense for the county trustee; provided, that any financial institution charges incurred for a check clearing account established for a single office or department shall be a charge against the funds of the office or department.

(e) In any county coming under this section, a county master account and a check clearing account shall be established by the county trustee at a financial institution selected by the county finance committee created pursuant to § 5-8-201 or, if the county legislative body has not created a county finance committee or the county finance committee fails to specify one (1) or more financial institutions, then the county trustee may select a financial institution authorized to handle such account. Any financial institution shall be selected based on the institution offering the highest and best bid or bids to pay interest on daily balances of the county's funds, considering the lowest service charges, and considering other factors affecting safety and liquidity of county moneys.

(f) When the financial institution has been selected, the county trustee shall establish one (1) or more county master bank accounts or one (1) or more check clearing accounts, or both, and have each official authorized by law to sign checks drawn on each account to complete forms as required by the financial institution. The forms shall be completed and returned to the financial institution prior to any checks being issued on the account. Persons who have the authority to sign checks drawn on the account shall promptly complete these forms and return them to the county trustee. The county trustee shall maintain a copy of these forms and shall provide a copy of each completed form to the county mayor and to each person who is authorized to sign checks drawn on the account.

(g) The county trustee, in conjunction with the financial institution, may designate specifications for checks used to make withdrawals on any account established pursuant to this section. In the event of a written objection to the specifications by the county mayor, a department head, the director of accounts and budgets, or the director of finance is filed with the trustee, the county trustee's specifications for checks shall be approved by the finance committee created pursuant to § 5-8-201, or by the county legislative body.

(h) In any county that adopts the provisions of this section, the issuance of checks shall be certified by one (1) of the following methods adopted by the county trustee:

(1) List Certification Method. This method requires each department, including the county mayor, a department head, director of accounts and budgets, and a director of finance, to submit a list by fund to the county trustee of the checks being issued showing the date of the check, check number, payee and amount. The county trustee verifies the department's fund balance and certifies that funds are available or will be available in the "check clearing account" for payment of those checks. The county trustee then transfers funds from the "county master account" to the "check clearing account." The county trustee may develop a procedure for emergency certification by the county trustee in circumstances where such would be reasonable, in which event the county trustee must be provided with a written document for certification by the end of the next business day;

(2) Check Signing/Validation Method. This method requires each department, including the county mayor, department heads, director of accounts and budgets, and directors of finance, to submit a list to the county trustee of checks being issued showing the date of the check, check number, payee and amount. The county trustee verifies the department's fund balance. The county trustee signs or validates each check if sufficient funds are or will be available and makes any necessary transfer of funds from the master account to the check clearing account;

(3) Combination Method. The method outlined in subdivision (h)(1) may be followed for some offices and departments, and the method outlined in subdivision (h)(2) followed for other offices and departments in the discretion of the county trustee; or

(4) Any other certification method requested by the county trustee and approved by the comptroller of the treasury.

(i) When the county trustee has certified that funds are available, the total amount certified shall be charged to the fund on which the check or checks are drawn on at least a daily basis so that a current balance is maintained.

(j) Any reference in this code or regulations issued pursuant to this code that require or authorize the issuance or acceptance of a county warrant shall also authorize the issuance or acceptance of a check drawn pursuant to this section and, to the extent that the provisions of this section conflict with other laws or regulations, the provisions of this section shall apply in any county in which this section has been adopted by the county trustee as provided in subsection (a).

(k) Any person who signs or issues any check required by this section to be certified by the county trustee, that has not been certified by the county trustee in accordance with this section, is in violation of this section, subject to removal from position or office, and subject to personal liability for any improperly disbursed funds.






Part 3 - Investment in Bonds or Notes

§ 5-8-301 - Authorized investments.

(a) It is the policy of the state of Tennessee and the several counties that all idle county funds shall be invested to the maximum extent practical according to the following:

(1) Idle county funds derived from bond proceeds shall be invested in accordance with subsection (b);

(2) Idle county funds derived from sales of assets, settlements, or other infrequent and unusual occurrences shall be invested in accordance with subsection (b) and subdivisions (c)(2) and (3); and

(3) All other idle county funds shall be invested in accordance with subsections (b) and (c).

(b) In order to provide a safe temporary medium for investment of idle funds, counties are authorized to invest in the investment instruments noted in this section or as otherwise provided in the charter of those counties that have adopted a charter form of government pursuant to chapter 1, part 2 of this title. Any investments made pursuant to subdivisions (b)(3), (5) and (6) shall either be approved by the county legislative body, be in compliance with an investment policy adopted by the county legislative body, or approved by an investment committee established pursuant to § 5-8-302. Counties are authorized to invest idle funds in any of the following:

(1) Bonds, notes or treasury bills of the United States or other obligations guaranteed as to principal and interest by the United States or any of its agencies;

(2) Certificates of deposit and other evidence of deposit at Tennessee state chartered banks and savings and loan associations and federally chartered banks and savings and loan associations. Prior to making these investments, the county official shall obtain and document at least two (2) proposals from banks or other financial institutions to assure the county receives the highest and best rate of return. The documentation shall be retained in the official's office for a period of not less than three (3) years. Notwithstanding any other public or private act to the contrary, all investments made pursuant to this subdivision (b)(2) shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5;

(3) Obligations of the United States or its agencies under a repurchase agreement for a shorter time than the maturity date of the security itself if the market value of the security itself is more than the amount of funds invested. Counties may invest in repurchase agreements only if the comptroller of the treasury or the comptroller's designee approves repurchase agreements as an authorized investment and if such investments are made in accordance with procedures established by the state funding board;

(4) The pooled investment fund established by title 9, chapter 4, part 7;

(5) (A) (i) Bonds of this state, including any revenue bond issued by any agency of the state of Tennessee, specifically including institutions under the control of the state board of education, the board of trustees for the University of Tennessee and bonds issued in the name of the state school bond authority;

(ii) Bonds of any county or municipal corporation of this state, including bonds payable from revenues, but expressly excluding bonds of any road, levee or drainage district; and

(iii) Bonds of any other state or political subdivision thereof;

(B) Any funds invested pursuant to this subdivision (b)(5) shall be invested only in bonds rated A or higher by any nationally recognized rating service;

(6) Nonconvertible debt securities of the following federal government sponsored enterprises that are chartered by the United States congress; provided, that the securities are rated in the highest category by at least two (2) nationally recognized rating services:

(A) The federal home loan bank;

(B) The federal national mortgage association;

(C) The federal farm credit bank;

(D) The federal home loan mortgage corporation; and

(E) Any other obligations that are guaranteed as to principal and interest by the United States or any of its agencies; and

(7) The county's own bonds or notes issued in accordance with title 9, chapter 21.

(c) (1) Not more than twenty percent (20%) of the lowest idle fund balance in the last five (5) years or twenty percent (20%) of the idle funds available at the time of investment, whichever is less, may be invested in maturities of greater than two (2) years but not greater than five (5) years from the date of investment.

(2) No idle funds are to be invested for a maturity of greater than two (2) years, unless first the county legislative body shall appoint an investment committee as authorized by § 5-8-302 or § 5-21-105, and such investment committee shall give its prior approval. Such investment committee may approve investments in maturities of up to five (5) years.

(3) Under subdivision (a)(2), the investment committee may approve investment in maturities of greater than five (5) years. Any such investments shall also be approved by the comptroller of the treasury or the comptroller's designee. The individual designated to invest the funds shall submit to the director in writing the infrequent and unusual occurrence that generated idle funds under subdivision (a)(2), the medium of investment and the maturity approved by the investment committee.

(d) (1) In addition to the investments authorized in subsection (a), those counties having a population in excess of one hundred fifty thousand (150,000), according to the 1980 federal census or any subsequent federal census, may also permit investment of idle funds in the investment instruments in subdivisions (d)(1)(A) and (B) in accordance with the provisions of subdivision (d)(3);

(A) Prime banker's acceptances that are eligible for purchase by the federal reserve system; and

(B) Prime commercial paper that is rated at least A1 or equivalent by at least two (2) nationally recognized rating services.

(2) In addition to the investments authorized in subsection (a), those counties having a population of not less than twenty thousand (20,000) nor more than one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census, may also permit investment of idle funds in prime commercial paper in accordance with the following:

(A) Such paper shall be rated in the highest category by at least two (2) commercial paper rating services; and

(B) The paper shall have a remaining maturity of ninety (90) days or less.

(3) Investment in the instruments set forth in subdivisions (d)(1) and (2) shall first be authorized by the county legislative body, acting by resolution duly adopted or otherwise provided in the charter of those counties that have adopted a charter form of government, pursuant to the provisions of chapter 1, part 2 of this title. In addition, investment in the instruments set forth in subdivisions (d)(1) and (2) shall be prohibited until the investment committee has adopted written policies to govern the use of such instruments, with such policies being no less restrictive than those established by the state funding board to govern state investment in the instruments set forth in subdivisions (d)(1) and (2).



§ 5-8-302 - Committee on investment.

(a) For the purpose of carrying out the provisions of § 5-8-301, the county legislative body of the several counties may appoint a committee with authority to designate the types of investments, the amounts of those investments and the maturity of those investments.

(b) No liability shall attach to any member of a committee selected for the purpose mentioned in subsection (a), except for misfeasance or malfeasance in the performance of the duties imposed on the committee.






Part 4 - Unclaimed Funds

§ 5-8-401 - Disposition.

The county mayor is required, in making settlements with clerks, to ascertain what amount of money is in their hands due to witnesses and officers, that may have been collected by them from suitors, and that has been in the hands of the clerk for more than two (2) years, and such sums of money shall be paid into the county treasury as other county revenue.



§ 5-8-402 - Records and reports.

(a) The several clerks shall, upon oath, produce their books and papers, and point out to the county mayor the items so collected by them and remaining in their hands, mentioned in § 5-8-401; and the county mayor shall examine the books minutely, and interrogate the clerks with a view to elicit the facts, and shall report thereon.

(b) The county mayor shall include with the report a list of the persons to whom money remaining in the hands of the clerk is due, and the amount due, and the county clerk shall spread the same in full in a record book kept for this purpose.



§ 5-8-403 - Payment to claimant.

The person to whom any money paid into the county treasury is due may apply to the county mayor for a warrant for the amount due that person, and, on presenting this warrant to the county trustee, the county trustee shall pay the amount, as in other cases, out of any money in the treasury.



§ 5-8-404 - Unclaimed funds from appellate courts.

This part shall apply to clerks of the appeals and supreme courts, who are required to pay over to the county mayor of the county in which the suits originated, as other county revenue, on the first day of January, April, July, and October of each year, all moneys in their hands due to witnesses, officers, litigants, or others, that may have been collected by the clerk from suitors or from the state and county treasury, and that have been in court for more than two (2) years.






Part 5 - Accounting System and Reports

§ 5-8-501 - Standard accounting system.

The comptroller of the treasury, with the approval of the governor, shall devise a modern and effective bookkeeping and accounting system to be used by all county officials and agencies receiving and disbursing the revenues of the state or any political subdivision thereof, and shall prescribe the minimum standards that shall be required under such system.



§ 5-8-502 - Compliance with accounting standards.

All county officials and agencies receiving and disbursing the revenues of the state or any political subdivision thereof shall be required to adopt a system of bookkeeping and accounting that meets the minimum standards provided for in § 5-8-501.



§ 5-8-503 - Noncompliance -- Additional audit costs.

If any county official or agency receiving and disbursing the revenues of the state or any political subdivision thereof shall fail to comply with the provisions of § 5-8-502, the county, within thirty (30) days after the completion of the audit made by the state department of audit under the provisions of §§ 4-3-304 and 9-3-212, shall be obligated to pay into the office of the comptroller of the treasury such portion of the actual cost of the audit as exceeds the fee provided by § 9-3-210.



§ 5-8-505 - Financial reports -- Applicability and contents.

All appointive or elective county public officials, official county boards, committees and commissions in the state of Tennessee having in their charge and custody public funds or moneys are required to file with the county mayor and with the county clerk, who shall provide a copy of this report to each member of the county legislative body on or before the next meeting of the county legislative body an annual financial report for the year ended June 30, in a form prescribed by the comptroller of the treasury.



§ 5-8-507 - Annual operating budget -- Publication -- Budgetary comparison.

(a) Notwithstanding the provisions of any other law to the contrary, the county commission shall cause to be published the proposed annual operating budget, no later than five (5) days after the budget is presented to the governing body, in a newspaper of general circulation, if the newspaper is published daily. If the newspaper of general circulation is published less frequently than daily, then the commission shall cause the proposed annual operating budget to be published in the first edition for which the deadline for publication falls after the budget is presented to the governing body. No county commission shall approve final adoption of such budget until at least ten (10) days after the budget has been so published. A county may also publish the proposed annual operating budget on the county's Internet web site, which shall be accessible to the public, on the day the budget is presented to the governing body in order to give the public notice of the budget.

(b) The annual operating budget shall contain a budgetary comparison for the following governmental funds:

(1) General;

(2) Highway/public works;

(3) General purpose school fund; and

(4) Debt service.

(c) The budgetary comparison shall include comparisons of the proposed budget with the current year and the prior year. The budgetary comparisons shall be by individual fund and shall summarize revenues by local taxes, state of Tennessee, federal government and other sources. Expenditures shall be summarized by salaries and other costs. The budgetary comparison shall also present beginning and ending fund balances and the number of employee positions.






Part 6 - Revenue Commissioners

§ 5-8-601 - Appointment -- Tenure -- Oath.

(a) (1) The county legislative bodies, at their July term, shall elect three (3) competent citizens, not members of the county legislative body, county clerk, or deputy county clerk, who shall be known as the "revenue commissioners" of the county.

(2) One (1) of these commissioners shall be an expert accountant.

(b) Their term of office shall begin on the first Monday in September following their election, and they shall hold office for two (2) years, and until their successors are elected and qualified.

(c) Before entering upon their duties, they shall subscribe to an oath before the county clerk that they will well and truly discharge all duties that may devolve upon them by law.



§ 5-8-602 - Inspections.

(a) On Tuesday before the first Monday in January, April, July and October of each year, the revenue commissioners shall meet and critically examine the settlements of the county mayor, with all the collecting officers of the county.

(b) They shall inspect the reports of those collecting officers made to the county mayor, and the books of those officers, if necessary.

(c) They shall also carefully examine the financial report of the county mayor.

(d) They shall examine the checks and warrants on which disbursements from the treasury have been made, and compare these with the books of the treasurer or trustee.

(e) They shall ascertain what warrants have been drawn by the county mayor during the preceding quarter, which of these have been paid, which have been registered with the trustee and remain unpaid, and how many, if any, have been either registered or paid.

(f) The commissioners in each case shall see that the balances as stated in the report of the county mayor correspond with the balances shown to be on hand by the books of the trustee and exhibit of the cash or assets which the trustee has or should have on hand.



§ 5-8-603 - Reports.

The revenue commissioners shall report, in writing at the end of each quarter, the result of their investigation, and it shall be their special duty to call attention to any neglect or violation of duty that they may observe on the part of any official.



§ 5-8-604 - Compensation.

(a) The revenue commissioners shall be paid for their services such compensation as may be allowed them by the county legislative bodies of the respective counties as follows: not to exceed ten dollars ($10.00) per day for the chair and not to exceed eight dollars ($8.00) per day for other members for the time actually engaged in the discharge of their duties.

(b) (1) In counties having a population of: Click here to view image.

according to the 1970 United States census or any subsequent United States census, such compensation shall not exceed twenty dollars ($20.00) per day for the chair and not exceed fifteen dollars ($15.00) per day for other members for the time actually engaged in the discharge of their duties.

(2) In counties having a population of not less than fourteen thousand nine hundred (14,900) nor more than fourteen thousand nine hundred twenty-five (14,925), according to the 1980 federal census or any subsequent federal census, such compensation shall not exceed thirty dollars ($30.00) per day for the chair and twenty-five dollars ($25.00) per day for other members for the time actually engaged in the discharge of their duties.









Chapter 9 - Appropriation and Disbursement of Funds

Part 1 - Authorized Appropriations Generally

§ 5-9-101 - Miscellaneous purposes.

The county legislative body may appropriate moneys as follows:

(1) For the payment of jurors;

(2) For the payment of costs of criminal prosecutions chargeable by law to the county;

(3) For the support of people who are indigent or have mental illness or intellectual or developmental disabilities;

(4) For the burial or cremation expenses of any poor person dying in the county, leaving no means to pay for the same;

(5) For the purchase of record books for the use of the circuit and chancery court clerks, the county clerk and the county register;

(6) To pay solicitors, sheriffs and clerks for ex officio services;

(7) To pay clerks for making out tax lists;

(8) To pay the county mayor for the county mayor's services as financial agent of the county;

(9) To pay the county mayor for other services;

(10) To pay commissioners for settling with the officers entrusted with the collection of the public or county revenue;

(11) For building, repairing and taking care of courthouses, jails and other county buildings;

(12) For purchasing tools for overseers of roads;

(13) For weights and measures;

(14) For building bridges; but no county legislative body of this state shall appropriate any moneys to repair or build any bridges on chartered turnpike roads that charge and collect toll;

(15) To compensate a judge of the court of general sessions and officers concerned in the arrest and examination of a person charged with a felony, as provided in this code;

(16) For exhibits and buildings and other permanent improvements for or at county and state fairs;

(17) For aiding farmers' cooperative demonstration work;

(18) For public and permanent statutes of this state;

(19) Toward the construction or maintenance of a public market house;

(20) Toward the printing of histories of the county, and further in aid of the construction of markers or monuments of a historical character within the bounds of the county and toward the acquisition and development of historic sites, structures and buildings in the county;

(21) To purchase all necessary equipment for use by the sheriff of the county for the preservation of the peace and for the service and execution of all process, criminal and civil, and to pay the salaries of deputy sheriffs appointed pursuant to the provisions of title 8, chapter 20;

(22) To make appropriations for the purpose of participating with the federal government in community planning services and training of older people or senior citizens in accordance with the provisions of the Older Americans Act of 1965, compiled in 42 U.S.C. § 3001 et seq.;

(23) To nonprofit volunteer fire departments or to nonprofit county-wide fire departments authorized by § 5-17-101, upon such terms as may be agreed to by the county legislative bodies;

(24) To make appropriations for the purpose of participating with either the state or federal government, or both of them, to provide services and facilities for people with mental illness or intellectual or developmental disabilities;

(25) To appropriate funds for any project otherwise statutorily authorized; and

(26) For economic and community development.



§ 5-9-102 - State and county fairs.

The county legislative bodies are empowered to make appropriations of money to provide for exhibits of their agriculture, horticulture, and mineral products and resources and manufactured products and the erection of buildings and other permanent improvements at the fairs to be held within the respective counties, and for exhibits of their agriculture, horticulture, and mineral products and resources and manufactured products and the erection of buildings at the Tennessee state fair held annually at Nashville, under the management of the Tennessee State Fair Association; and to provide ways and means and prescribe rules and regulations governing the expenditure of any moneys so appropriated.



§ 5-9-103 - Market houses.

The county legislative body is authorized to appropriate money towards the construction or maintenance of a public market house, to be erected within the confines of the county, and to be used for general public market purposes.



§ 5-9-104 - Farmers' extension work.

The county legislative bodies are empowered to appropriate annually such an amount of money as may be deemed necessary or expedient in order to cooperate with the division of extension of the college of agricultural sciences and natural resources of the University of Tennessee, in its farm demonstration and agricultural extension work, to be conducted by such college in cooperation with the United States department of agriculture through the Smith-Lever bill, compiled in 7 U.S.C. § 341 et seq., the farmer's demonstration work, or other work supported by acts of congress, or in its extension work to be conducted through appropriations from the state, or through moneys received from any other source.



§ 5-9-105 - Purchases of code.

(a) The county legislative body, composed of the members thereof, is authorized to purchase, from time to time, compilations of the public and permanent statutes of this state, for the use of judges of the court of general sessions and county officers, and to make appropriations of county funds for such purpose.

(b) (1) No judge of the court of general sessions or county officer furnished with a compilation under the provisions of this section shall acquire any personal ownership or title thereto, but all such compilations shall be and remain the property of the county.

(2) All laws pertaining to the preservation, safekeeping and transmission of official books and papers from incumbents to their successors in office shall be in force and applicable to all copies of compilations purchased under the provisions of this section.



§ 5-9-106 - Soil conservation.

(a) The county legislative bodies in all counties having soil conservation districts are hereby authorized and empowered to:

(1) Appropriate county funds for the purchase of equipment that is not available locally on a fair rental basis as may be needed in conservation work;

(2) Employ such secretarial help as may be needed;

(3) Purchase such office equipment and supplies as may be needed;

(4) Pay for the rental of office space; and

(5) Promote projects that are considered beneficial to the soil conservation program.

(b) After the funds are appropriated, they shall be paid out in accordance with the resolution of the county legislative body but under the supervision of the supervisors of the district for which the funds were appropriated, and county warrants shall be drawn and issued in the same way and manner as the law prescribes for warrants to be drawn and issued against the county's general fund.



§ 5-9-107 - Watershed development.

(a) Any county may make financial contributions to any watershed development authority created by special act of the general assembly, where a portion or all of the watershed development administered by such authority lies within the territory of such county.

(b) Such contributions shall only be made when authorized by the legislative body of such county, and from the general funds of the county. No special tax may be levied therefor.

(c) The amount of such contribution shall be as fixed by such county legislative body and sanctioned thereby as a county purpose, the development of which being beneficial to such county.



§ 5-9-108 - Medical services.

(a) The county legislative body or governing body of each county is authorized and empowered in its discretion to appropriate from the general funds of such county a sum of money for the purpose of defraying the cost of acquiring real estate and partially funding the operation of a nonprofit corporation that provides, through the national health service corps, medical services to members of the community for a fee and to indigent patients without charge; provided, that such nonprofit corporation is eligible for financial assistance by agencies of the state or federal government under provisions of any of its programs.

(b) Any funds appropriated for this purpose need not be repaid to the county by the nonprofit corporation.



§ 5-9-109 - Charitable and civic organizations.

(a) (1) The county legislative body or governing body of each county may appropriate funds for the financial aid of any nonprofit charitable organization, any chamber of commerce, exempt from taxation pursuant to the Internal Revenue Code of 1954, § 501(c)(6), codified in 26 U.S.C. § 501(c)(6), or any nonprofit civic organization in accordance with the guidelines required by subsection (b).

(2) For the purposes of this section:

(A) A nonprofit charitable organization is one in which no part of the net earnings inures or may lawfully inure to the benefit of any private shareholder or individual and that provides services benefiting the general welfare of the residents of the county; and

(B) A nonprofit civic organization means a civic organization exempt from taxation pursuant to § 501(c)(4) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(4), that operates primarily in the county for the purpose of bringing about civic betterments and social improvements through efforts to maintain and increase employment opportunities in the county by promoting industry, trade, commerce, tourism and recreation by inducing manufacturing, industrial, governmental, educational, financial, service, commercial, recreational and agricultural enterprises to locate in or remain in the county.

(3) The statement of public policy set forth in Acts 1955, chapter 209, § 3 is hereby incorporated into and made a part of this section, and it is hereby determined and declared that appropriations authorized by this section are needed to relieve the emergency created by the continuing migration from Tennessee and its counties of a large number of its citizens in order to find employment elsewhere, and to enable the counties of the state to assist nonprofit organizations in furthering the economic development, social welfare and common good of its residents.

(b) Each county legislative body shall devise guidelines directing for what purposes the appropriated money may be spent. These guidelines shall provide generally that any funds appropriated shall be used to promote the general welfare of the residents of the county. Any funds appropriated under the provisions of this section shall be used and expended under the direction and control of the county legislative bodies.

(c) (1) Any nonprofit organization that desires financial assistance from the county legislative body or the governing body of the county shall file with the county clerk a copy of an annual report of its business affairs and transactions, which includes, but is not limited to, a copy of an annual audit, a description of the program that serves the residents of the county, and the proposed use of the county assistance.

(2) Such report will be open for public inspection during the regular business hours of the county clerk's office.

(3) Any nonprofit organization that desires such financial assistance may file, in lieu of the annual audit, an annual report detailing all receipts and expenditures.

(4) Such report shall be prepared and certified by the chief financial officer of such nonprofit organization.

(5) Financial reports shall be available to fiscal officers of the county and shall be subject to audit under provisions of § 4-3-304.

(d) Appropriations to nonprofit organizations other than charitable organizations may be made only when notices have been published in a newspaper of general circulation in the county of the intent to make an appropriation to a nonprofit but not charitable organization, specifying the intended amount of the appropriation and the purposes for which the appropriation will be spent.



§ 5-9-110 - Animal welfare.

The several counties of the state, after the affirmative vote on reference of the question to the people, shall be empowered to levy a tax and provide for the administration of its proceeds for the purpose of securing humane treatment of animals therein that are not subject to the state game and fish laws.



§ 5-9-111 - Funds for dues of associations composed of or for the benefit of county officeholders.

(a) The legislative body of each county is authorized to appropriate funds for the purpose of defraying the cost of dues to associations of particular county officeholders or associations made up of groups of county officeholders.

(b) If the county legislative body of a county appropriates funds for the dues in such association for the benefit of the county mayor, county highway superintendent or members of the county legislative body, then such an appropriation sufficient to pay the cost of the annual association dues in an amount not to exceed one hundred dollars ($100) of the assessor of property, county clerk, state court clerks, sheriff, register of deeds and trustee in at least one (1) such association, as designated by the officeholder, shall be likewise appropriated by the county legislative body, upon the request of the officials. The county legislative body is authorized to appropriate sufficient amounts in excess of one hundred dollars ($100) to pay such association dues in the discretion of the county legislative body.

(c) No such funds appropriated shall be used for lobbying activities as defined in § 3-6-102, for the purpose of influencing legislative action relative to benefits or salaries of the association's members.



§ 5-9-112 - Assistance to low-income elderly residents.

(a) The legislative body of each county is authorized to appropriate funds for the purpose of providing assistance to low-income elderly residents of the county.

(b) If a county chooses to provide assistance, such funds shall be appropriated on an annual basis based on the particular needs of eligible persons, as determined by the county legislative body.

(c) The county legislative body is authorized to develop guidelines for eligibility and participation in applying for assistance authorized pursuant to this section.






Part 2 - Advertising and Tourist Promotion

§ 5-9-201 - Legislative declaration -- Appropriations for advertising authorized.

(a) Advertising the commercial, social, agricultural, industrial, scenic, recreational, historical, educational and other advantages, the points of interest and attractions within the various counties of Tennessee, and tourist promotion generally are declared to be a county purpose.

(b) The county legislative body or other governing body of each county is authorized and empowered in its discretion to appropriate moneys from the general funds of such county for the purpose of advertising the commercial, social, agricultural, industrial, scenic, recreational, historical, educational and other advantages of such county, and the points of interest and attractions therein, for tourist promotion.



§ 5-9-202 - Control of expenditures.

The funds appropriated pursuant to authority vested in the various county legislative bodies or governing bodies of counties in § 5-9-201 shall be used and expended under the direction and control of the county legislative bodies so appropriating the funds, or through such agency or agencies as they shall prescribe, and under such rules and regulations as they see fit.



§ 5-9-203 - Related county powers.

To carry out the purpose and intent of this part, the counties are authorized and empowered to:

(1) Form contracts with agencies of any type or wherever situated that will tend to promote the objectives of advertising the advantages of the various counties of this state;

(2) Gather and compile information from branches of the state government and other sources that will promote authentic information for advertising purposes;

(3) Enter into cooperative agreements and contracts with such individuals, partnerships, corporations, public and private associations, societies, educational institutions, chambers of commerce, tourist bureaus, automobile associations or any other organized groups as may be deemed advantageous to carry out the intent and purposes of this part;

(4) Accept unconditional gifts of money to be expended in furtherance of the purposes set out in § 5-9-201;

(5) Within the limits of available funds, match the money advanced for the purposes of this part, by the federal government, or by any state, county, municipal corporation, association, society or individual; and

(6) Donate, contribute or give all or any part of the funds so appropriated to such organized associations, societies, tourist bureaus or chambers of commerce, or corporations located within the territorial limits of such county, as may be deemed advantageous and proper to effectuate the purposes and intent of this part.






Part 3 - Procedures

§ 5-9-301 - Book of appropriation applications.

(a) It is the duty of the county clerk to keep a book in which applications for appropriation shall be entered when made to the county legislative body, and the same shall be open for the inspection of the citizens of the county.

(b) The county legislative body shall not consider or make any appropriation unless the same shall have first been entered in a book as heretofore required.



§ 5-9-302 - Vote on appropriations.

In making appropriations of money, the vote of the members of the county legislative body present shall be taken by ayes and nayes, the clerk calling and recording the name of each member, together with each member's vote, aye or no, as it is given, which shall be entered on the minutes, together with the items of allowance.



§ 5-9-304 - Revenue docket -- Entry of claims.

(a) In the revenue docket shall be entered all appropriations or allowances made by the county legislative body, all claims of jurors and officers for attendance, and all other claims chargeable against the county.

(b) The entry shall set forth the character, description, purpose, date and amount of every appropriation or allowance, and the minute book and page where the allowance was made.



§ 5-9-305 - Revenue docket -- Jurors' claims.

The evidence upon which claims of jurors shall be entered shall be a list of the same, with the number of days each has served, and the amount due to such juror, made out by the clerk of the court in which the service was rendered, under the seal of the court, delivered to the county clerk.



§ 5-9-306 - Revenue docket -- Entry prerequisite to warrant issuance.

No warrant shall be drawn for any claim against the county treasury until the claim has been registered, by order of the county mayor, in the revenue docket.



§ 5-9-307 - Warrant of county mayor required.

(a) No money shall be drawn out of the treasury of the county except upon the warrant of the county mayor.

(b) (1) Upon the absence, death or incapacity of the county mayor, the chair of the county legislative body appointed pursuant to § 5-5-103(g), shall serve in the office of county mayor and may draw warrants upon the treasury of the county in the performance of the duties of office.

(2) Before commencing service as county mayor under the provisions of this subsection (b), the chair of the county legislative body shall be bonded in accordance with the provisions of § 5-6-109.

(3) The provisions of this subsection (b) shall not apply in any county that has a population according to the 1980 federal census or any subsequent federal census of: Click here to view image.



§ 5-9-308 - Bills of cost -- Certification.

(a) No warrant shall be drawn for costs against a county, unless the same has been regularly taxed by the clerk, examined by the presiding judge of the court in which the costs accrued, and by them certified, under the seal of the court, to be correctly taxed and lawfully chargeable upon the county.

(b) In making the certificate, the judge shall certify the aggregate amount of each bill of cost, writing the aggregate amount in both words and figures, and no bill of cost shall be paid unless so certified.



§ 5-9-309 - Bills of cost -- Correction.

If the county mayor, when a bill of costs authenticated as provided for in § 5-9-308 is presented to the county mayor, and the county mayor's warrant for the payment of the same demanded, conceives that the bill of costs, or any part of it, is not lawfully chargeable to the county, the county mayor may defer the issuance of the county mayor's warrant until the county mayor has moved the court for a correction of the taxation.



§ 5-9-310 - Bills of cost -- Disallowance.

(a) The county mayor, after the bills referred to in § 5-9-308 have been examined and approved by the judge and district attorney general, is granted full power, and it is made the county mayor's duty, to examine into, inspect and audit all bills of cost accruing against the county, and disallow any part of the bills of cost that may be illegally or wrongfully taxed against the county.

(b) The county mayor may disallow any and all costs taxed against the county on account of malicious, frivolous, or unnecessary prosecution, in the event the judge and district attorney general should, by mistake or otherwise, approve any of such bills.



§ 5-9-311 - Pauper's burial -- Affidavit.

No warrant shall be drawn to pay for the funeral or cremation expenses of a pauper, unless the claim is accompanied by an affidavit showing the cost of the same, that the expenses were incurred for the interment of a pauper in the county, and that the claimant has no other means of obtaining payment.



§ 5-9-312 - Judgment against county -- Tax levy.

Where judgment is obtained against a county, the county legislative body shall impose a tax to pay it, at the next regular imposition of taxes after the judgment; and the taxes, when levied and collected, shall be immediately applied to the payment of such judgment.



§ 5-9-313 - Judgment against county -- Mandamus.

(a) If, upon application of the person owning the judgment, the county legislative body refuses to impose the tax, a mandamus may be issued from either of the courts of law or equity in the county, ordering and compelling the imposition of a tax sufficient to discharge the amount of the judgment; or the party owning the judgment may appeal from the refusal of the county legislative body to impose the tax to the next term of the circuit court for the county.

(b) On trial of the appeal, the circuit court may make an order on the county legislative body, in the nature of a peremptory mandamus, to impose, levy and collect the tax, which order or peremptory mandamus shall be served on a majority of the members of the county legislative body. Service of the mandamus nisi on the county mayor shall be sufficient.






Part 4 - Agency Expenditures

§ 5-9-401 - County legislative body appropriates agency funds.

All funds from whatever source derived, including, but not limited to, taxes, county aid funds, federal funds, and fines, that are to be used in the operation and respective programs of the various departments, commissions, institutions, boards, offices and agencies of county governments shall be appropriated to such use by the county legislative bodies.



§ 5-9-402 - Agency budgets -- Submission.

(a) The county board of education, county highway commissioners or superintendents and each of the other operating departments, commissions, institutions, boards, offices and agencies of county government that expend county funds shall file with the county mayor for study and submission to the county legislative body or an appropriate committee of the county legislative body, on or before April 1 of each year, or on such date as may be prescribed by the county legislative body, a budget as to funds estimated to be required by the particular department, commission, institution, board, office or agency during the ensuing fiscal year.

(b) The agencies mentioned in subsection (a) shall not be required to file individual budgets when such agencies are under the supervisory control of a commission or a board that files such estimated budget with the county legislative body covering all departments under its control.



§ 5-9-403 - Agency budgets -- Form.

In all cases in which the form of the budget is not otherwise provided for by law, the comptroller of the treasury is authorized to prescribe the form, including certain standard accounts and classifications for the various operating departments of the several counties, and when so prescribed by the comptroller of the treasury, the budget shall be presented as required in § 5-9-402 in the form prescribed, including the accounts and classifications prescribed for a given county.



§ 5-9-404 - Agency budgets -- Approval.

(a) It is the duty of the county legislative bodies in regard to all departments, commissions, institutions, boards, offices or agencies to adopt a budget and appropriate funds for the ensuing fiscal year.

(b) This section shall not be construed as affecting the laws relative to the budget of the county boards of education.



§ 5-9-405 - Provisions constitute minimum requirements.

The requirements set forth in §§ 5-9-401 -- 5-9-404 shall constitute the minimum requirements of any department, commission, institution, board, office or agency of county government.



§ 5-9-406 - Exemptions from application.

The provisions of this part shall not apply with respect to offices that operate on fees collected by such offices.



§ 5-9-407 - Budget amendments -- Limitation -- Procedure -- Applicability.

(a) Under any procedure for amending the budget provided in this section, the budget may not be amended to reduce any expenditure required by law, and all requests for amendments to the school budgets shall be approved by the school board.

(b) Once a budget has been adopted, the budget, including line items and major categories, may be amended by passage of an amendment by a majority of the members of the county legislative body. If an official or department head is requesting the budget amendment and the amendment involves amendment of major categories of the budget, the request shall be submitted in writing to the county mayor and to each member of the county legislative body, and must be approved by the county legislative body in order to be effective. The county mayor may make a recommendation to the county legislative body regarding the requested major category amendment. The written request may be on an amendment request form, if one is specified by the county mayor, otherwise such amendment request shall specify the following:

(1) A description of the amendment, including the purpose of the amendment and why it is needed during the current fiscal year;

(2) A statement showing the cost of the amendment by budget line item with subclassifications showing specific cost elements (personnel, salaries, equipment, etc., included in the line item); and

(3) Funding sources for the expenditure itemized by federal sources, state sources, local sources or fund balance.

(c) In addition to approval by the county legislative body as provided in subsection (b), there are two (2) alternative methods for adopting budget amendments to line items within a major category of the budget by which an official or department head may request approval of the amendment, except that amendment requests that have been disapproved by the county legislative body may not be approved under this subsection (c). The official or department head may request approval by the method outlined in subsection (b) or subdivision (c)(2) without first requesting approval under subdivision (c)(1).

(1) (A) The first alternative method under this subsection (c) to amend line items within a major category of the budget, except for those affecting amounts budgeted for personnel costs and amendments affecting the administrative or other expenses relating to the functioning of the county commission that require amendment by the procedure outlined in subdivision (c)(2) or that require approval by the county legislative body, is by written approval of the county mayor.

(B) Prior to the county mayor's approval, the official or department head of the office or department whose budget is to be amended shall make a written amendment request on the amendment request form specified by the county mayor to include the information outlined in subdivisions (b)(1)-(3). If the county mayor fails to approve such an amendment request, the amendment request may be approved by a budget committee created by law, by a budget committee of the county legislative body appointed by the county legislative body to approve budget amendments, or by a majority vote of the county legislative body.

(2) (A) The second alternative method for approval of any line item amendment, including, but not limited to, any line item amendment that in any way affects amounts budgeted for personnel costs, is by approval by a budget committee created by law or a budget committee of the county legislative body appointed by the county legislative body to approve budget amendments.

(B) Prior to any budget committee's approval, the official or department head of the affected office or department shall make a written amendment request specified by the committee to include the information outlined in subdivisions (b)(1)-(3). If the budget committee fails to approve such an amendment request, the amendment request may be approved by a majority vote of the county legislative body, but may not be approved by the county mayor pursuant to subdivision (c)(1).

(d) All budget amendments approved by the county mayor or a budget committee under subsection (c) shall be reported to the county legislative body in the next financial report.

(e) (1) (A) This section shall apply in every county unless a county exempts itself from the provisions of this section by the adoption of a resolution by December 31, 1991.

(B) This section shall not apply in any county that has adopted Acts 1989, chapter 550.

(2) (A) In any county that has a private act or has adopted chapter 12 of this title, this section is supplemental authority for an amendment to the budget.

(B) In any county subject to the provisions of this section that is under the provisions of chapter 21 of this title, in addition to the requirement of this section, an official or department head shall submit a budget request to the budget committee for its recommendations to the county mayor or county legislative body, or both, for approval.

(3) The provisions of this section shall not apply to local education agencies as defined in § 49-1-103.

(f) "Major categories of the budget," as used in this section, means major categories or summary accounts in the latest uniform chart of accounts as prescribed by the comptroller of the treasury.

(g) (1) The provisions of this section do not apply in any county having a population of not less than eighty-eight thousand seven hundred (88,700) nor more than eighty-eight thousand eight hundred (88,800), according to the 1980 federal census or any subsequent federal census.

(2) The provisions of this section do not apply in any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census.









Chapter 12 - County Budgeting Laws

Part 1 - County Budgeting Law of 1957

§ 5-12-101 - Short title.

This part shall be known and may be cited as the "County Budgeting Law of 1957."



§ 5-12-102 - Local approval -- Form.

(a) This part shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body or other governing body of the county approving this law, or upon the contingency of the majority of the voters casting votes in any election held for this purpose approving this law.

(b) (1) The procedure for elections held for the purpose of approving this law shall be that the county election commission shall call and conduct an election within thirty (30) days after receiving a petition signed by ten percent (10%) of the qualified voters of the county, stating that they favor this law and requesting that an election be held in the county on the subject.

(2) The number of qualified voters in the county is deemed to be the total number of votes cast for all candidates for governor in the last general election, or upon a resolution of the county legislative body or other governing body, duly certified to the election commission, requesting such an election.

(3) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the County Budgeting Law of 1957" and "Against the County Budgeting Law of 1957."



§ 5-12-103 - Local approval -- Effect.

Any county that adopts this law, or the budgeting system provided for in this part, in accordance with § 5-12-102, shall follow the general procedures set forth in this part in the preparation, adoption and execution of all budgets respecting all funds, activities and agencies of county government.



§ 5-12-104 - Budget committee.

(a) A county budget committee is hereby created.

(b) (1) Except as provided in subsection (e), the committee shall consist of five (5) members, one (1) of whom shall be the county mayor, and the other four (4) shall be appointed by the county mayor with the approval of the county governing body at its regular January session of each year or at any subsequent session.

(2) The members of the committee need not be members of the county governing body.

(3) The county mayor shall be the ex officio chair of the budget committee, and the director of accounts and budgets shall be the ex officio secretary of the budget committee.

(c) (1) The county governing body may in its discretion allow members of the budget committee such compensation for their service as the commission may deem proper.

(2) Any provision for compensation, as well as provision for printing, publicity, supplies and other necessary expenses of the budget committee, shall be payable from the county general fund and shall be included in the annual appropriations.

(d) The budget committee shall perform all the duties respecting county budgets and appropriations now performed, or required to be performed, by the finance committee, tax levy committee or other committees of the county, and shall perform such other duties as provided in this part.

(e) In any county having a population of not less than one hundred fifty-six thousand eight hundred (156,800) nor more than one hundred fifty-six thousand nine hundred (156,900), according to the 2010 federal census or any subsequent federal census, the committee shall consist of not more than nine (9) nor less than five (5) members, one (1) of whom shall be the county mayor. The other members shall be appointed by the county mayor with the approval of the county governing body at its regular January session of each year or at any subsequent session. The number of members shall be determined annually by the legislative body of the county.



§ 5-12-105 - Fiscal year.

(a) There is hereby created a fiscal year for the counties and for each office, department, institution, activity and agency thereof, which fiscal year shall begin on July 1 of each year and shall end on June 30 next following.

(b) The fiscal year shall constitute the budget year, and the year for accounting and reporting of each and every fund, office, department, institution, activity and agency of the county government; but the provisions of this subsection (b) shall be in addition to, and not in lieu of, any accounting and reporting now required of any official by general law.



§ 5-12-106 - Budget estimates.

(a) The county highway commissioners or superintendent shall, on or before April 1 of each year, file with the director of accounts and budgets an itemized statement of the funds estimated to be required for the county road program for the ensuing fiscal year and for the construction, operation, repair and maintenance of the county road system and for the general administration of the highway department, together with an estimate of the highway and road funds expected to be received during such fiscal year.

(b) The county board of education, after preparing its annual budget as now provided by law, shall file such budget with the director of accounts and budgets for inclusion in the complete budget document to be presented to the budget committee.

(c) The county mayor, on or before April 1 of each year, shall file with the director of accounts and budgets an itemized statement of the amounts that the county mayor estimates are necessary to be expended from the county general fund, the debt service funds and from all other funds, excluding highway funds, school funds, and funds derived from the sale of bonds, together with an estimate of the revenue to be received during the next fiscal year.

(d) Each of the other operating departments, institutions, offices and agencies shall file with the director of accounts and budgets on or before April 1 of each year a detailed estimate of its requirements for expenditures from the county's funds for the ensuing fiscal year, together with an estimate of any county revenues to be received by such agency, office or department.

(e) The director of accounts and budgets, on or before May 1 of each year, shall file a consolidated budget document with the budget committee showing an itemized statement of the amounts estimated by the various departments and officials to be required for the efficient operation of the county government from the county general fund, the debt service funds, highway funds, school funds and all other funds, together with an estimate of the revenues estimated to be received by each of the funds during the next fiscal year and an estimate of the unencumbered cash balance of each of the funds at the beginning of the fiscal year.

(f) It is the duty of each official, office, department, institution, agent or employee of the county government to furnish in writing such information, in such form and at such time, as may be requested by the budget committee.



§ 5-12-107 - Committee action on budget.

(a) (1) At least forty-five (45) days prior to the beginning of each fiscal year, the budget committee shall review and adopt the annual budget.

(2) The budget shall contain an itemized and classified plan of all proposed expenditures and estimated receipts for the ensuing fiscal year, and shall conform to the uniform classification of accounts established by the director of accounts and budgets.

(3) The classification of accounts must be first approved by the comptroller of the treasury.

(4) It is expressly provided that the classification of expenditures and receipts of any and all county school funds for any purpose, administered by the county board of education and the county director of schools shall conform in all respects to the classification of accounts as prescribed by the commissioner of education.

(b) Opposite each item of estimated revenue, the budget document shall show in opposite parallel columns the amount actually collected for the last completed fiscal year, a revised estimated amount for the current fiscal year, and the estimate for the ensuing fiscal year.

(c) Likewise, opposite each item of proposed expenditure, the budget document shall show the amount actually expended for such item during the last completed year, the probable amount that will be spent during the current fiscal year and the proposed appropriations or expenditure estimate for the ensuing fiscal year.

(d) In preparing the budget, the budget committee may revise, as it deems necessary, the estimates or requests made by the various departments, officials, offices, institutions and agencies of the county, but any county official or employee shall be entitled to a hearing before the budget committee with reference to any contemplated changes in the county official's or employee's budget requests or estimates.

(e) The budget committee shall certainly and fully provide in the budget for all requirements for debt service, interest and bond maturities and for any cash deficit in any fund at the beginning of the fiscal year, and shall propose a tentative tax rate for the current calendar year.



§ 5-12-108 - Budget proposal -- Public comment -- Committee revisions.

(a) (1) (A) At least ten (10) days before the budget committee conducts a public hearing as provided in subdivision (a)(3), the budget committee shall cause the proposed annual operating budget to be published in a newspaper of general circulation.

(B) This budget shall contain a budgetary comparison for the following governmental funds:

(i) General;

(ii) Highway/public works;

(iii) General purpose school fund; and

(iv) Debt service

that shall include comparisons of the proposed budget with the current year and the prior year.

(C) The budgetary comparisons shall be by individual fund and shall summarize revenues by local taxes, state of Tennessee, federal government and other sources. Expenditures shall be summarized by salaries and other costs. The budgetary comparison shall also present beginning and ending fund balances and the number of employee positions.

(2) The publication shall also contain a notice of a public hearing to be conducted by the budget committee at which any citizen of the county shall have the right to appear and state such citizen's views on the budget.

(3) Such public hearing shall be held by the budget committee not later than ten (10) days prior to the beginning of the fiscal year.

(b) Following such public hearing, the budget committee shall make the final revision of the budget document and prepare copies for presentation to the county governing body.



§ 5-12-109 - County governing body action on budget.

(a) (1) The budget committee shall present the budget to the county governing body at the regular July session each year or at a special session called for this purpose during the month of July.

(2) The proposed budget shall be accompanied by a budget message explaining the financial program and outlining the services, work and activities to be financed by the proposed budget and a brief discussion of the means proposed for financing the expenditure program set forth in the budget.

(3) With the proposed budget, the budget committee shall deliver to the county governing body a budget appropriation resolution and a tax levy resolution.

(b) (1) The county governing body may alter or revise the proposed budget except as to provision for debt service requirements and for other expenditures required by law, but the county governing body shall finally adopt a budget not later than the third Monday in July.

(2) Pending such final adoption, the director of accounts and budgets is hereby authorized to make temporary allotments for expenditures for essential county services, in amounts not in excess of the comparable allotment for an average quarter of the preceding fiscal year.

(c) The budget, the appropriation resolution, and the tax levy resolution, as adopted, shall be spread upon the minutes of the county governing body.



§ 5-12-110 - Expenditures -- Limitations and restrictions -- Disbursement warrants.

(a) The appropriations made in the appropriation resolution, or any amendment thereto, shall constitute the limit to expenditures for the various purposes and from the several funds of such county for the fiscal year covered by the resolution, and no expenditure shall be made or obligation created in excess of such limitation.

(b) Any resolution presented to the county legislative body or other governing body in any fiscal year, after the original appropriation resolution has been adopted and the tax rate for the year fixed by that body, that provides for an appropriation in addition to those made in the original budget appropriation resolution, shall specifically provide sufficient revenue or other funds to meet expenditures to be made in consequence of such additional appropriation.

(c) If at any time during the fiscal year it shall become apparent that the revenues of any of the county's funds, together with its unencumbered cash balance at the beginning of such year, will not be sufficient to equal the amount of the original appropriations, it shall be the duty of the director of accounts and budgets and the county mayor to impound the appropriations from such fund in such amount as shall appear necessary, subject to the written approval of the budget committee.

(d) (1) The appropriations made by the county legislative body or other governing body, as provided in subsections (a) through (c), shall constitute authorization for expenditures; and expenditures may be made and obligations created against any appropriation to an aggregate total of the amount appropriated for such item.

(2) However, the expenditures and encumbrances against the amounts appropriated shall be made only in consequence of an order issued by the purchasing agent and subsequent approval of the invoice by the director of accounts and budgets; except that payrolls and bills for telephones, water, gas, electric and other utility services shall first be checked and approved for payment by the various departments or otherwise as provided by law, and county obligations imposed by law shall be approved by the proper authority before being submitted to the director of accounts and budgets for payment.

(3) No expenditures made or obligations created in any manner other than so specified or authorized in this part shall be valid or binding against the county; provided, that the purchasing commission may issue such regulations as it deems necessary for the prompt handling of bona fide emergencies.

(e) Accounts and other obligations of the county department of education, other than payrolls, after pre-audit by the director of accounts and budgets, shall be paid by disbursement warrants drawn on the county trustee by the county board of education, but copies of all disbursement warrants issued by the board of education, showing the accounting classification chargeable, shall be furnished by the board of education to the director of accounts and budgets daily as issued. In lieu of such requirement, such disbursement warrants may be prepared in the office of the director of accounts and budgets for the county board of education.

(f) (1) Expenditures from all other funds of the county, except school funds, shall be made by disbursement warrants on the county trustee signed by the county mayor and the director of accounts and budgets, and no other official, department, institution or agency of the county shall issue negotiable warrants or vouchers for such expenditures.

(2) Before any disbursement warrant shall be issued in discharge of any obligation, a detailed invoice or statement thereof shall be filed with the director of accounts and budgets, and it shall be the director's duty to carefully check all such invoices to determine if they are correct, if the goods or services have been received or rendered as stated, and if the obligation is just, authorized or legally binding on the county.

(g) Bills and accounts incurred in accordance with authorized appropriations shall be paid promptly in order that the county may obtain the benefit of cash discounts; and for this purpose, it shall not be necessary for any such bill or account to be filed and recorded by the county clerk or to be approved before payment by the county legislative body or by any committee or commission appointed by it.



§ 5-12-111 - Monthly report of director.

(a) The director of accounts and budgets shall make a report at the end of each month showing the condition of the budget.

(b) (1) The report shall show for each item of appropriation, or allotment of each item of appropriation, or both, the total expenditures for the month and the year to date, the amount of outstanding encumbrances and the amount of the unencumbered balance.

(2) The report shall also show for each fund an itemized statement of the revenues and receipts estimated for the year, the amount of the collections of each item for the month and the year to date and the unrealized portion of the estimate.

(3) In a parallel column shall be shown the amount of each item or revenue during the comparable elapsed period of the preceding fiscal year.

(c) (1) The most recent of such reports shall be presented by the county mayor at each regular session of the county legislative body or other governing body.

(2) At such time, the county mayor shall advise the county governing body of the condition of the budget, and of any adjustment or reduction of appropriations that should be made, and shall recommend any other action that, in the county mayor's opinion, the county governing body should take in order that the budget shall be kept in balance.



§ 5-12-112 - Violations -- Penalties.

Any official or employee of the county, or of any institution or agency thereof, who fails or refuses to perform the duties required of that official or employee by this part, or who fails or refuses otherwise to conform to the provisions of this part, commits a Class C misdemeanor and is subject to removal from that official's or employee's position.



§ 5-12-113 - Application to schools, etc.

The provisions of this part shall not apply to county school funds for any purpose, the county board of education, and the county director of schools unless approved by the commissioner of education.



§ 5-12-114 - Construction of part.

(a) It is not the intent of this part to repeal or supersede any private or local law concerning budgeting systems.

(b) This part is not exclusive and shall not prevent the adoption of amendments to existing special or local laws pertaining to county budgeting systems, or the enactment of special or local budgeting systems.






Part 2 - Local Option Budgeting Law of 1993

§ 5-12-201 - Short title -- Applicability.

This part shall be known and may be cited as the "Local Option Budgeting Law of 1993" and applies only to any county having adopted its provisions by approval by a two-thirds (2/3) vote of the county legislative body.



§ 5-12-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Budget committee" refers only to a budget committee created by law, such as being created according to the County Financial Management System of 1981, compiled in chapter 21 of this title, the County Budgeting Law of 1957, compiled in part 1 of this chapter, or similar provision, or created by private act;

(2) "Chief administrative officer of the county highway department" means the officer or entity having the general control and authority over the county highway department in accordance with § 54-7-109;

(3) "County mayor or budget committee," in counties not having a budget committee as referred to in subdivision (1), means the county mayor; and

(4) "Long-term debt" means debt payable after June 30 of the fiscal year, for which the budget is applicable.



§ 5-12-203 - Applicability.

The provisions of this part apply to each department, office or agency funded, in whole or in part, from county appropriations. Nevertheless, with regard to entities receiving county funds pursuant to § 5-9-109, only the requested county appropriation and expenditures of county funds shall be included within the provisions of this part.



§ 5-12-204 - Duties of comptroller of the treasury or the comptroller's designee not precluded.

Nothing in this part shall be construed as precluding the duties of the comptroller of the treasury or the comptroller's designee pursuant to §§ 9-11-116 and 9-21-403.



§ 5-12-205 - Conflicts with other laws.

If a county included in this part has adopted the County Financial Management System of 1981, compiled in chapter 21 of this title, the County Budgeting Law of 1957, compiled in part 1 of this chapter, or private acts, and such county does not revoke or repeal such act, in the event of a conflict between the provisions of this part and the provisions of such acts, the provisions of this part shall not supersede those provisions, except that the provisions of § 5-12-210 shall supersede any other law.



§ 5-12-206 - Forms on which to submit a proposed budget.

The county mayor of each county shall furnish to the head of each department, office or agency covered by this part, on or before February 1 of each year, budget forms on which to submit a proposed budget. Such forms shall contain the minimum requirements prescribed by the comptroller of the treasury, and shall include space for additional information desired by the county mayor and such additional information desired by the budget committee in counties having a budget committee.



§ 5-12-207 - County mayor to furnish an estimate of revenue.

The county mayor shall furnish to the director of schools and to the chief administrative officer of the county highway department an estimate of the amount of revenue to be generated by one cent (1cent(s)) of the county property tax for each taxing jurisdiction for the ensuing fiscal year and a form tax rate resolution on or before March 15 of each year. The assessor of property shall furnish such assessor's best estimate of the actual assessed value of all taxable property within the county for the ensuing year to the county mayor before March 15 of each year.



§ 5-12-208 - Each department head to provide proposed budget document.

(a) The head of each department, office or agency covered by this part shall provide the county mayor or, if a director of accounts and budgets, director of finance, or similar person is provided by law, then to such official, with a proposed budget document on the budget forms on or before April 1 of each year.

(b) The director of schools and the chief administrative officer of the county highway department shall file, with the proposed budget, a proposed tax rate on the tax rate resolution form necessary to fund the requested budget of the department. The proposed budget submitted by these officials shall include estimated total revenues and other resources sufficient to fund the total proposed appropriations. Appropriations shall be included in an amount sufficient to fund the annual county debt service requirements.

(c) The county mayor or budget committee shall allow any department, office or agency to alter or amend the submitted budget at any time prior to May 15, or such other time as the proposed budget is submitted to the county legislative body, whichever occurs first. The county mayor or budget committee may allow submission of amendments after the budget is submitted to the county legislative body, but not later than June 15 or the adoption of the budget, whichever occurs first. Each alteration or amendment must be submitted in writing.



§ 5-12-209 - Review of proposed budgets -- Presentation to county legislative body.

(a) On or before June 1 of each year, the county mayor or budget committee shall consolidate and review the various department, office and agency budgets, and other proposed appropriations, if any. Any change in the budget proposed by the county mayor or budget committee shall be reviewed by the county mayor or budget committee with the affected officer or department or agency head, and an attempt will be made to arrive at a mutually acceptable budget amount. If the county mayor or budget committee reaches agreement with the affected officers, department and agency heads, then this change shall be reflected in the consolidated budget and accompanying property tax rate resolution and appropriation resolution, which shall be presented to the county legislative body. If the county mayor or budget committee cannot reach agreement with any affected officer or department or agency head concerning the budget of the office, department or agency, then the consolidated budget shall be presented to the county legislative body with the original proposed budget for the office, department or agency affected, and the county mayor or budget committee shall submit the proposed budget changes in a separate accompanying document, or as an additional column of information in the consolidated budget, and shall also submit this with a property tax rate resolution and appropriation resolution. The county mayor or budget committee shall outline the proposed changes to the consolidated budget and shall state the reasons for the proposed changes in a budget message to the county legislative body.

(b) The county mayor or budget committee may propose changes to the consolidated budget, the property tax rate resolution and appropriation resolution until the same are approved by the county legislative body, or until July 15, whichever occurs first.



§ 5-12-210 - Adoption of budget, tax rate and appropriation resolution.

(a) The county legislative body shall each year adopt a budget, tax rate and appropriation resolution on or before twelve o'clock (12:00) midnight of the earlier of the date provided in any private act, or applicable under the County Financial Management System of 1981, compiled in chapter 21 of this title; or applicable under the County Budgeting Law of 1957, compiled in part 1 of this chapter; or July 31, for the fiscal year beginning on the first day of such July. Nevertheless, if the budget, tax rate and appropriation resolution are not adopted by the county legislative body on or before twelve o'clock (12:00) midnight on June 30 for the ensuing fiscal year, all departments and offices of the county may make expenditures according to the budget of that department or office as adopted for the preceding fiscal year, except that such departments and offices are limited to expenditures and obligations based on a monthly allotment from the preceding fiscal year's budget.

(b) If the county legislative body fails to adopt a budget, property tax rate resolution and appropriation resolution by August 15 of any year, then the portion of the consolidated budget for the county department of education, as proposed by the board of education or modified with the agreement of the board of education, and the accompanying property tax rate for education and the appropriation for the county department of education, embodied in the submitted resolutions, shall become effective by operation of law for the ensuing fiscal year. If the county legislative body fails to adopt a budget, property tax rate resolution and appropriation resolution by August 15 of any year, then the operating budget for the ensuing fiscal year, other than the portion for the county department of education, shall be the consolidated budget with proposed amendments submitted by the county mayor or the budget committee.

(c) All budget proposals, including the consolidated budget proposal submitted by the county mayor or budget committee and the budget as finally adopted, shall establish the number and salaries of all full-time personnel authorized therein.

(d) The budget as adopted shall be balanced as to all funds.

(e) The setting of the tax rate, by approval of the county legislative body, by operation of law, or otherwise according to law, constitutes a valid tax levy for collection purposes in accordance with the provisions of this part.

(f) The board of education, through its designated representative, has the right to address the county legislative body in regard to the board's budget and tax rate proposals.



§ 5-12-211 - Right to petition for additional deputies and assistants not precluded.

The budget shall have attached to it any court order or letter of agreement setting forth the number of authorized deputies and assistants pursuant to title 8, chapter 20, for the trustee, clerks of courts, register of deeds, county clerk and sheriff. Nothing in this part precludes the trustee, clerks of courts, register of deeds or county clerk from the right to petition the appropriate court for necessary deputies and assistants pursuant to title 8, chapter 20, nor is the right of the sheriff, as provided in § 8-20-120, precluded by this part.



§ 5-12-212 - Requests for budget amendment -- Approval.

When the budget has been adopted, whether by action of the county legislative body or by operation of law, any budget amendment requested by any department to appropriate local, state or federal revenues, received in excess of the estimates used to adopt the budget, may be approved by a majority vote of the county legislative body. Notwithstanding, any department requesting such approval shall give written notice to the county mayor at least seven (7) calendar days prior to consideration of the request by the county legislative body. Other amendments shall be approved as provided in § 5-12-213.



§ 5-12-213 - Who may make amendments to the budget -- Compliance with court orders.

(a) (1) Amendments to line items within a major category of the budget may be made by the official or department head of the office or department whose budget is to be amended, including those county officials named in § 5-12-211, and by the assessor of property, upon written notice to the county mayor and the county legislative body. Any line item amendment that in any way affects amounts budgeted for personnel costs, however, shall require approval of the county mayor to be effective, or if the county mayor disapproves or fails to take action on the amendment within seven (7) calendar days after written submission of the amendment, the county legislative body may approve the amendment by a two-thirds (2/3) vote.

(2) Amendments to line items within major categories of the budget for departments other than the school department, highway department, the officials named in § 5-12-211 or the assessor may be made with approval of the county mayor and a committee of the county legislative body specifically authorized by law or authorized by the county legislative body to approve such amendments. If no committee is created or the committee disapproves or fails to approve the requested line item amendment within twenty-one (21) days after written submission of the request to the chair of the committee, the amendment may be approved by the county legislative body. However, if amendments to the line items within major appropriation categories of the budget are not approved by the county mayor, or the county mayor fails to take action within seven (7) calendar days after written submission of the amendment to the county mayor, such amendment may be subsequently approved by a two-thirds (2/3) vote of the county legislative body.

(3) When the budget has been adopted, whether by action of the county legislative body or by operation of law, amendments to major categories of the budget may be made with the approval of the county mayor and passage of the amendment by a majority vote of the county legislative body. If amendments to the major appropriation categories of the budget are not approved by the county mayor, or the county mayor fails to take action on the amendment within seven (7) calendar days after written submission of the amendment to the county mayor, such amendment may be subsequently approved by a two-thirds (2/3) vote of the county legislative body. The amendments to major categories of the budget must be submitted in writing to the county mayor and the county legislative body and shall specify the following:

(A) A description of the amendment, including the purpose of the amendment and why it is needed during the current fiscal year;

(B) A statement showing the cost of the amendment by budget line item with subclassifications showing specific cost elements (personnel, salaries, equipment, etc., included in the line item); and

(C) Funding sources for the expenditure itemized by federal sources, state sources, local sources or fund balance.

(b) All amendments to the budget of the school department shall first be approved by the county board of education, and all amendments to the budget of the county highway department shall first be approved by the chief administrative officer of the county highway department.

(c) Notwithstanding, amendments shall be made to comply with any court order entered pursuant to title 8, chapter 20.



§ 5-12-214 - Approval of appropriation for capital expenditures to be financed by long-term debt.

Any appropriation for capital expenditures to be financed by long-term debt shall not be expended or obligated until the issuance of the long-term debt has been approved by the county legislative body and the comptroller of the treasury or the comptroller's designee as required by law.



§ 5-12-215 - Impoundment power to prevent deficit operation -- Override -- Applicability.

(a) If at any time the county mayor determines that the revenues or other resources are, with respect to any fund, less than was anticipated in the adopted budget, or if unanticipated expenditures arise that will likely create a budget deficit, the county mayor, upon certification to each member of the county legislative body, may impound such appropriation as may be necessary to prevent deficit operation. Such impoundment power may be overridden by a two-thirds (2/3) vote of the county legislative body, if the county legislative body makes such amendments at the same meeting to the budget as may be necessary to prevent deficit operation. Such necessary amendment requires a majority vote of the county legislative body. Notwithstanding this section, there shall be no impoundment of funds previously appropriated to the trustee, clerks of courts, register of deeds, county clerk, assessor of property or sheriff.

(b) This section is inapplicable to counties having impoundment provisions under other provisions of law.



§ 5-12-216 - Modification of dates.

If good cause is shown, such as, but not limited to, a reappraisal of property within the county, the comptroller of the treasury may, notwithstanding any provision of law to the contrary, modify any dates required under this part in a particular county.



§ 5-12-217 - Creation of a revenue fluctuation major category.

The county legislative body may, in its discretion and with the approval of the county mayor, county board of education, or chief administrative officer of the county highway department whose budget is affected, create a reservation of fund balance for such revenue fluctuations for any fund or funds. Such reservation of revenue fluctuations shall be available to fund shortfalls in revenue or to meet unforeseen increases in operating expenses, or both.









Chapter 13 - County Fiscal Procedure Law of 1957

§ 5-13-101 - Short title.

This chapter shall be known as the "County Fiscal Procedure Law of 1957."



§ 5-13-102 - Local approval.

(a) This chapter shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body or other governing body of the county approving this law, or upon the contingency of the majority of the voters casting votes in any election held for this purpose approving this law.

(b) (1) The procedure for elections held for the purpose of approving this law shall be that the county election commission shall call and conduct an election within thirty (30) days after receiving a petition signed by ten percent (10%) of the qualified voters of the county stating that they favor this law and requesting that an election be held in the county on the subject.

(2) The number of qualified voters in the county is deemed to be the total number of votes cast for all candidates for governor in the last general election, or upon a resolution of the county legislative body or other governing body, duly certified to the election commission, requesting such an election.

(3) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the County Fiscal Procedure Law of 1957" and "Against the County Fiscal Procedure Law of 1957."



§ 5-13-103 - Director of accounts and budgets -- Appointment -- Compensation -- Staff.

(a) The county mayor of any county that has adopted the provisions of this part shall appoint, with the approval of the county legislative body or other governing body, a director of accounts and budgets who shall be a county employee.

(b) The director of accounts and budgets shall be qualified by training and experience in the field of accounting to perform the director's duties in a proficient manner and in accordance with generally recognized principles of governmental accounting.

(c) (1) Before assuming the director's duties the director shall execute a corporate surety bond, the amount of which shall be established by the county mayor at not less than one hundred thousand dollars ($100,000).

(2) The bond shall be prepared in accordance with title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.

(3) The premium for such bond shall be paid from the county general fund.

(d) (1) The compensation of the director, which shall not be in excess of compensation allowed county officials in accordance with §§ 8-24-101 and 8-24-102, shall be set annually by the county legislative body or other governing body of the county.

(2) The amount of such compensation, the compensation of such stenographers, typists or assistants as the director may need, and the other necessary expenses of the director's office shall be provided for by annual appropriation from the county general fund.

(e) The director has the power, in accordance with such regulations as may be established from time to time by the county mayor, to appoint and remove the director's assistants, to prescribe their duties, and to fix their salaries within the limits of the annual appropriation.

(f) (1) In any county having a population of not less than thirty-eight thousand six hundred (38,600) nor more than thirty-eight thousand seven hundred (38,700), according to the 1970 federal census or any subsequent federal census, the director shall not be terminated or discharged without the approval of the county legislative body.

(2) The provisions of this subsection (f) shall not apply in any county that has a metropolitan form of government.



§ 5-13-104 - Fiscal procedure system.

(a) There shall be set up and maintained in the office of the director of accounts and budgets a system of fiscal procedure, control and centralized accounting, set out and described in this section, which shall be under the administrative control and direction of the director; but such system shall be conducted in full accordance with the general law of this state respecting the duties and responsibilities of the county mayor as fiscal agent of the county.

(b) The system of fiscal procedure, control and accounting provided for in this section shall conform to generally accepted principles of governmental accounting and shall be in substantial agreement with the recommendations of the national committee on governmental accounting.

(c) The system shall include such records and procedures as may be required to accurately reflect the assets, liabilities, income and expenditures of each fund of the county, together with such records, accounts and files as are necessary to record and control:

(1) The transactions relating to county revenues, and the revenues for each of its several funds;

(2) The transactions relating to the adopted budget and appropriations, including the expenditures and encumbrances against each item of appropriations;

(3) The transactions relating to the bonded debt; and

(4) Such other records as may be necessary to facilitate the operation of the adopted budget and the proper accounting for each item of county expenditure.



§ 5-13-105 - Director of accounts and budgets -- Accounting duties generally.

(a) It is the duty of the director of accounts and budgets to:

(1) Post and otherwise keep the records of the central accounting system;

(2) Verify all bills, invoices, payrolls and claims against the county before payment; and

(3) Check the settlements and reports of the various officials and department heads of the county government.

(b) (1) The director shall also, after careful pre-audit of invoices, bills and claims against the county or any of its funds, prepare disbursement warrants on all county funds.

(2) It is the duty of such director to sign all county disbursement warrants as evidence of such director's audit and approval of the expenditure made thereby, but no disbursement warrant drawn on the county trustee shall become a county liability payable by the county trustee until such warrant shall also have been signed by the county mayor, county director of schools, or other official or officials whose signatures are required on such warrants.

(c) (1) The director shall install, with the approval of the comptroller of the treasury, a uniform classification of accounts, including a classification of revenues and expenditures, to be used in accounting, budgeting and financial reporting respecting all county funds, offices, agencies and activities of the county governments, with the exception of school funds administered by the county board of education and the county superintendent of schools, and shall prescribe the forms to be used by each official and employee of the county in connection therewith.

(2) The classification of expenditures and receipts of county school funds shall conform to the classification of accounts as prescribed by the commissioner of education.

(d) (1) The director shall set up and maintain a double entry system of accounting for recording the transactions of all of the county's funds, including both proprietary and budgetary accounts, in conformity with the requirements set out in § 5-13-104.

(2) The accounts shall be kept on the modified cash basis.

(e) (1) The director shall set up the necessary accounts to properly record the annual budget and each appropriation made by the county legislative body.

(2) All encumbrances, expenditures or other charges against any item of the budget shall be promptly recorded in order that the unencumbered balance of each item of the budget shall be readily ascertainable at all times.

(f) (1) At the end of each month, the director shall prepare a comprehensive report of all revenues and expenditures of the county and of each of its several funds, departments, offices, agencies and activities, all encumbrances against the several appropriations, and the condition of each item of appropriation in the annual budget.

(2) The most recent of such reports shall be presented to the county legislative body at each quarterly meeting and copies of such reports shall be furnished the members thereof.

(g) (1) The director shall pre-audit all payrolls of the county before payment and shall maintain complete earnings records of each employee of the county.

(2) The director and the county mayor are hereby authorized to maintain a special county payroll account at a local bank at the county seat, in which disbursement warrants for the total of each payroll may be deposited and against which individual net earning checks may be issued to each of the county employees.

(3) The county mayor may authorize the issuance of such payroll checks on the signature of the director, and in such event the depository bank shall be so instructed.



§ 5-13-106 - Receipt of funds.

Excepting taxes such as the county trustee is authorized to collect, the payment of all moneys to the county trustee by any collectors authorized by statute, or by anyone on account due the county, shall be made only by issuance of a receivable warrant signed by the county mayor instructing the trustee to receive the amount named, for which the trustee shall issue a receipt, a duplicate of which shall be delivered to the director of accounts and budgets to be used by the director in posting the accounting records.



§ 5-13-107 - Disbursement of funds.

(a) Before any obligation against the county shall be paid or any disbursement warrant or voucher issued therefor, a detailed invoice or statement approved by the head of the office, department or agency for which the obligation was made shall be filed with the director of accounts and budgets.

(b) The director shall make a careful pre-audit of such invoice or statement, including a comparison with any encumbrance document previously posted or filed authorizing such obligation, and shall approve for payment only such items as appear to be correct, properly authorized, and not exceeding the otherwise unencumbered balance of the allotments or appropriations against which they are chargeable.

(c) Disbursement warrants shall be promptly prepared for all such approved items by the director and mailed or delivered to the payees thereof.

(d) A duplicate copy of all disbursement warrants, with all original invoices or other supporting documents, or both, attached to the duplicate copies, shall be kept on file in the office of the director.



§ 5-13-108 - Agency reports and information.

(a) Each official, office, department, institution, agency, board, committee, commission or employee of the county shall furnish such information and make such reports as may be required to properly maintain the central accounting system and fiscal procedures herein authorized and prescribed, and such information and reports shall be furnished at such times and in such form as may be prescribed by the director of accounts and budgets.

(b) The records of all county offices, departments and agencies shall be made available by their respective officials or employees for examination at all reasonable hours by the director.



§ 5-13-109 - Violations -- Penalties.

Any official named in this chapter, or any other official, agent or employee of the county who fails or refuses to perform the duties required of that official, agent or employee under this chapter, or who otherwise fails or refuses to conform to the provisions of this chapter, commits a Class C misdemeanor and is subject to removal from office.



§ 5-13-110 - Application to schools, etc.

The provisions of this chapter shall not apply to county school funds for any purpose, the county board of education, and the county director of schools unless approved by the commissioner of education.



§ 5-13-111 - Construction of chapter.

This chapter is not exclusive and shall not prevent the adoption of amendments to existing special or local laws pertaining to fiscal procedure, control and accounting, or the enactment of special or local acts creating central accounting systems, fiscal procedures, and offices of director of accounts and budgets.






Chapter 14 - County Purchasing

Part 1 - County Purchasing Law of 1957

§ 5-14-101 - Short title.

This part shall be known and may be cited as the "County Purchasing Law of 1957."



§ 5-14-102 - Local approval.

(a) This part shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body or other governing body of the county approving this law, or upon the contingency of the majority of the voters casting votes in any election held for this purpose approving this law.

(b) (1) The procedure for elections held for the purpose of approving this law shall be that the county election commission shall call and conduct an election within thirty (30) days after receiving a petition signed by ten percent (10%) of the qualified voters of the county, stating that they favor this law and requesting that an election be held in the county on the subject.

(2) The number of qualified voters in the county is deemed to be the total number of votes cast for all candidates for governor in the last general election, or upon a resolution of the county legislative body, or other governing body, duly certified to the election commission, requesting such an election.

(3) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the County Purchasing Law of 1957" and "Against the County Purchasing Law of 1957."



§ 5-14-103 - Purchasing agent -- Appointment -- Compensation -- Staff.

(a) The county mayor of any county that has adopted the provisions of this part shall appoint, with the approval of the county legislative body or other governing body, a purchasing agent who shall be a county employee.

(b) A purchasing agent shall be qualified by training and experience to perform the purchasing agent's duties in a proficient manner and in accordance with generally recognized principles of governmental purchasing and in accordance with the provisions of this part.

(c) (1) Before assuming the purchasing agent's duties, a purchasing agent shall execute a corporate surety bond, the amount of which shall be established by the county mayor at not less than one hundred thousand dollars ($100,000).

(2) The bond shall be prepared in accordance with the provisions of title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.

(3) The premium for such bond shall be paid from the county general fund.

(d) The compensation of the purchasing agent, which shall not be in excess of compensation allowed county officials in accordance with §§ 8-24-101 and 8-24-102, shall be set annually by the county legislative body or other governing body; and the amount of such compensation, the compensation of such clerks and assistants as may be needed, and the other necessary expenses of this office shall be provided for by annual appropriation made by the county legislative body or other governing body from the county general fund.

(e) The purchasing agent has the power, in accordance with such regulations as may be established by the county mayor, to appoint and remove the purchasing agent's assistants, to prescribe their duties, and to fix their salaries within the limits of the annual appropriation made therefor.



§ 5-14-104 - Purchasing agent -- Office.

(a) Necessary office space and equipment for the use of the purchasing agent shall be provided and maintained at the county seat of such county.

(b) Such office shall be open for business during the usual hours observed by other officials of the county government.



§ 5-14-105 - Purchasing agent -- Powers and duties.

The county purchasing agent has exclusive power and it is the purchasing agent's duty to:

(1) Contract for and purchase all supplies, materials, equipment and contractual services required by each and every official, agency, office, department or employee of the county government, or that is supported by, or under control of, the county government and that expends or encumbers any of the county's funds. No other official, employee or agent of the county or of any of its departments or agencies shall be authorized to contract for or purchase any such materials, supplies, equipment or contractual services;

(2) Arrange for the rental of machinery, buildings or equipment when the rents are to be paid out of funds belonging to the county or any department, institution or agency thereof; and no other official, employee or agent of the county shall have the right or power to make any contract for such rental;

(3) Transfer materials, supplies and equipment to or between county departments and agencies as may be needed for the proper and efficient administration of the county government; and

(4) Have charge of any central storeroom or central mailing room or similar services that may hereafter be established for the efficient and economical handling of the county's business.



§ 5-14-106 - County purchasing commission.

(a) A county purchasing commission is hereby created.

(b) (1) The commission shall consist of five (5) members, one (1) of whom shall be the county mayor; the remaining four (4) shall be appointed by the county mayor with the approval of the county governing body.

(2) The members of the commission need not be members of the county governing body.

(c) Such commission shall elect its own chair and shall meet from time to time as it may deem necessary for the discharge of its duties.

(d) It is the duty of the commission to assist the purchasing agent in the determination of overall purchasing policies and in the establishment and promulgation, in accordance with this part, of rules, regulations and procedures to be followed in the making of purchases and contracts for purchase for the county. The actual administration of such activity shall be the sole responsibility of the purchasing agent.



§ 5-14-107 - Rules and regulations.

The county purchasing agent, with the assistance of the county purchasing commission, shall adopt, promulgate, and may from time to time amend, rules and regulations for the purchase of supplies, materials, equipment and contractual services and specifically for the following purposes:

(1) Authorizing in writing any department, official or agency of the county government to make purchases in the open market for immediate delivery in emergencies, defining such emergencies, describing the manner in which such emergency purchases shall be made and promptly afterward reported to the county purchasing agent;

(2) Prescribing the manner in which supplies, materials and equipment shall be requisitioned, purchased, delivered, stored and distributed, and providing that such shall be conducted in accordance with the provisions of this part;

(3) Prescribing the dates for submitting requisitions and estimates, the future period they are to cover, the form in which they are to be submitted, the manner of their authentication, and their revision by the county purchasing agent;

(4) Prescribing the manner of inspecting all deliveries of supplies, materials and equipment, and of making or procuring chemical and physical tests of samples submitted with bids and samples of deliveries to determine compliance with specifications;

(5) Requiring periodical and special reports by county departments, agencies, and employees of stocks of surplus, unusable or obsolete supplies and equipment on hand and prescribing the form of such reports;

(6) Providing for the transfer to or between county departments and agencies of supplies and equipment on hand, that are surplus with one (1) department or agency, but that may be needed by another or others, and for the disposal by sale, after receipt of competitive bids, of supplies, materials and equipment that are obsolete or unusable;

(7) Determining whether a deposit or bond is to be submitted with a bid on a purchase contract or sale, and if required, prescribing the amount and form thereof, and providing that such surety shall be forfeited if the successful bidder refuses to enter into contract ten (10) days after the award;

(8) Prescribing the manner in which invoices for supplies, materials, equipment and contractual services delivered to any and all departments, agencies and offices of the county shall be submitted, examined and approved;

(9) Providing for all other such matters as may be necessary to give effect to the foregoing rules and to the provisions of this part; and

(10) Prescribing the manner in which public auctions for the sale of county-owned property, real or personal, that has become surplus, obsolete or unusable shall be conducted.



§ 5-14-108 - Purchases, sales, etc. -- Bidding, auctions.

(a) (1) All purchases of and contracts for purchases of supplies, materials, equipment and contractual services, and all contracts for the lease or rental of equipment, and all sales of county-owned property that has become surplus, obsolete or unusable, shall be based wherever possible on competitive bids.

(2) Contracts for legal services, auditing services by certified public accountants, and similar services by professional persons or groups of high ethical standards shall not be based upon competitive bids but shall be awarded on the basis of recognized competence and integrity.

(3) Bids need not be required for services for which the rate or price is fixed by a public authority authorized by law to fix such rates or prices.

(4) The prohibition in this subsection (a) against competitive bidding shall not prohibit the county from interviewing eligible persons or groups to determine the capabilities of such persons or groups.

(b) The county may purchase materials, supplies, commodities and equipment from any federal, state or local governmental unit or agency, without conforming to the competitive bidding requirements of this part.

(c) (1) If the amount of the expenditure or sale is estimated to exceed five hundred dollars ($500), sealed bids shall be solicited, unless the county legislative body by resolution establishes a higher amount not to exceed ten thousand dollars ($10,000).

(2) The county legislative body by resolution may exempt perishable commodities from the requirements of sealed or competitive bidding when such items are purchased in the open market.

(3) The county purchasing agent shall solicit sealed bids by public notice inserted at least once in a newspaper of county-wide circulation, five (5) days prior to the final date for submitting bids or by posting notices on a public bulletin board in the county courthouse.

(4) The county purchasing agent shall also, when deemed necessary or desirable, solicit sealed bids by sending requests by mail to prospective suppliers.

(5) All such notices shall include a general description of the commodities or contractual services to be purchased or property to be sold, and shall state where bid blanks and specifications may be obtained and the time and place of opening bids.

(d) (1) All purchases or sales in amounts that do not require bid solicitation pursuant to subsection (c) may be made by the county purchasing agent in the open market without newspaper notice, but shall whenever possible be based upon at least three (3) competitive bids.

(2) Requisitions for items estimated to cost an amount such as to require public newspaper notice shall not be subdivided in order to circumvent the requirement for public newspaper notice as herein provided.

(3) All sales by the purchasing agent shall be made to the highest responsible bidder.

(e) Bids on purchases shall in all cases be based on such standards as may be adopted and promulgated by the county purchasing agent and approved by the county purchasing commission.

(f) All open market purchase orders or contracts made by the county purchasing agent or in extreme emergencies by any county department or agency shall be awarded to the lowest and best bidder, taking into consideration the qualities of the articles to be supplied, their conformity with specifications, their suitability to the requirements of the county government, and the delivery terms. Any or all bids may be rejected for good cause.

(g) All bids taken under the requirements of this part, and all other documents, including purchase orders, pertaining to the award of contracts on such bids, shall be preserved for a period of five (5) years.

(h) If all bids received on a pending contract are for the same unit price or total amount, the county purchasing agent shall have authority to reject all bids and to purchase the required supplies, materials, equipment or contractual services in the open market; provided, that the price paid in the open market does not exceed the bid price.

(i) All sealed bids received shall be opened publicly at the time and place fixed in the advertisement. Each bid, with the name and address of the bidder, shall be entered on a record, and each record with the names of the bidders, the amounts of their bids, and the name of the successful bidder indicated thereon, shall, after the award or contract or order, be open to public inspection.

(j) All contracts shall be approved as to form by the county attorney, and the original copy of each long-term contract shall be filed with the county clerk.

(k) No purchase shall be made or purchase order or contract of purchase issued but in consequence of a written requisition for the supplies, materials, equipment or contractual services required, which requisition shall be signed by the head of the department, office or agency of the county requiring such articles or services. Original copies of all such requisitions shall be kept on file in the office of the county purchasing agent.

(l) No purchase shall be made or purchase order or contract of purchase issued for tangible personal property or services by county officials or employees, acting in their official capacity, from any firm or individual whose business tax or license is delinquent.

(m) (1) The county purchasing agent is authorized to purchase and contract to purchase materials, supplies, equipment and contractual services on a fiscal year basis, but no commitment shall be made that extends beyond the end of the current fiscal year for which appropriations have been made by the county legislative body, except such commitments as are authorized by resolution of the county legislative body.

(2) In the determination of the county's annual needs of certain commodities or services, or both, the county purchasing agent may request the various departments, offices and agencies of the county government to anticipate their needs for the remainder of the fiscal year and to issue their requisitions based upon such estimates.

(n) (1) Perishable commodities, at the election of the local governing body, may be exempted from the requirements of public advertisements and competitive bidding when such items are purchased in the open market.

(2) A record of all such purchases shall be made by the purchasing agent and shall specify the amount paid, the items purchased, and from whom the purchase was made.

(3) A report of such purchases shall be made to the county mayor and the governing body of the county at frequencies specified by the governing body.

(4) Fuel and fuel products may be purchased in the open market without public newspaper notice, but shall whenever possible be based on at least three (3) competitive bids. Fuel and fuel products may be purchased from the department of general services' contract where available.

(5) This subsection (n) shall apply to any county having a population of not less than seventy-seven thousand seven hundred (77,700) nor more than seventy-seven thousand eight hundred (77,800), according to the 1980 federal census or any subsequent census, if it is approved by a two-thirds (2/3) vote of the county legislative body of any county to which it may apply.

(o) (1) All sales of county-owned property, real or personal in nature, that has become surplus, obsolete or unusable shall be made by public auction or by sealed bid under this section, in the discretion of the purchasing agent or responsible official. "Public auction" includes sale by Internet auction.

(2) The county purchasing agent shall give public notice of such auction by inserting at least once in a newspaper of county-wide circulation or by posting on a public bulletin board in the county courthouse at least five (5) days prior to the date of such auction, a notice specifying the auction date, time, place, property to be sold and terms of such auction.

(3) The provisions of this subsection (o) do not apply to any books, recordings, or other material previously in general circulation at a county public library; provided, however, that the county public library shall conduct a public sale of surplus, obsolete or otherwise unusable books, recordings or other materials previously in general circulation at the county public library and shall give public notice of such sale by inserting at least once in a newspaper of county-wide circulation, by posting such sale on a Web site maintained by the county, or by posting on a public bulletin board in the county courthouse and at the county public library at least five (5) days prior to the date of such sale, a notice specifying generally that such a sale shall occur, including the dates, times, places, and terms of such sale.

(4) Notwithstanding any other law, a procedure may be established upon approval by resolution or ordinance, by a two-thirds (2/3) majority vote of the county legislative body, to provide the purchasing agent, upon request of the county mayor, the authority to declare county owned personal property with an accumulative estimated value of one thousand dollars ($1,000) or less surplus, obsolete, or unusable personal property and to dispose of the personal property, at the purchasing agent's discretion, by selling the personal property on the open market or by gift, trade, or barter to a nonprofit or charitable organization properly incorporated under the laws of this state and in which no part of the net earnings of the organization inures or may lawfully inure to the benefit of any private shareholder or individual and that it provides services benefiting the general welfare of the residents of the county. Items having an accumulative estimated value that exceeds one thousand dollars ($1,000) shall not be subdivided in order to circumvent the requirement for public notice or receipt of sealed bids or selling the property through public or Internet auction. The purchasing agent shall keep all records of transactions of the disposal of personal property under this subdivision (o)(4) for a minimum of five (5) years.

(p) In any county having a population of not less than one hundred seven thousand one hundred (107,100) nor more than one hundred seven thousand two hundred (107,200), according to the 2000 federal census or any subsequent federal census, the county may purchase and enter into contracts for group health insurance for county employees and officials without conforming to the competitive bidding requirements of this part. The provisions of this subsection (p) shall only be implemented in any county to which this subsection (p) applies upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of such county.



§ 5-14-109 - Purchases -- Certification of adequate funding.

Except in emergencies, no order for delivery on a contract or open market order for supplies, materials, equipment or contractual services for any county department or agency shall be awarded unless it shall be first certified by the director of accounts and budgets, or other county official or employee in charge of the central accounting records of the county that the unencumbered balance in the appropriation chargeable with such purchase in excess of all unpaid obligations, is sufficient to defray the entire cost of such order or contract.



§ 5-14-110 - Emergency purchases.

(a) The county purchasing agent may authorize any department or agency of the county government to purchase in the open market, without filing requisition or estimate, any supplies, materials or equipment for immediate delivery in actual emergencies arising from unforeseen causes, including delays by contractors, delays in transportation, and unanticipated volume of work; but such emergencies shall not include conditions arising from neglect or indifference in anticipating normal needs.

(b) (1) Such direct emergency purchases, however, may only be made by department or agency heads at times when the office of the county purchasing agent is closed.

(2) At all other times, only the county purchasing agent shall make these purchases.

(3) A report of such emergency purchase, when made by a department or agency head, together with a record of the competitive bids secured and upon which it was based, shall be submitted in writing to the county purchasing agent before the close of the next working day following the date of such purchase, by the head of the county department or agency concerned, together with a full and complete account of the circumstances of such emergency.

(4) Such report shall be kept on file and shall be open to public inspection.



§ 5-14-111 - Written orders and contracts.

(a) Each purchase order or contract issued or executed pursuant to the provisions of this chapter shall be evidenced by a written order signed by the county purchasing agent, which shall give all significant details respecting such order or contract.

(b) A copy of such order shall be furnished the vendor, one (1) copy shall be furnished to the county accounting department, and at least two (2) copies shall be retained in the office of the county purchasing agent, one (1) of such copies to be filed in numerical order and the other alphabetically.



§ 5-14-112 - Purchasing standards and specifications.

(a) It is the duty of the county purchasing agent to:

(1) Classify the requirements of the county government for supplies, materials and equipment;

(2) Adopt as standards the smallest number of quantities, sizes and varieties of such supplies, materials and equipment consistent with the successful operation of the county government; and

(3) Prepare, adopt and promulgate written specifications describing such standards.

(b) (1) In the preparation and revision of such standards, the county purchasing agent shall seek the advice, assistance and cooperation of the county departments and agencies concerned, to ascertain their precise requirements.

(2) Each specification adopted for any commodity shall, insofar as possible, satisfy the requirements of the majority of the county departments and agencies that use the same.



§ 5-14-113 - Liability of county.

The county shall be liable for the payment of all purchases of supplies, materials, equipment and contractual service made in accordance with the provisions of this chapter, but shall not be liable for the payment of such purchases made contrary to its provisions.



§ 5-14-114 - Conflicts of interest -- Illegal payments.

(a) Neither the county purchasing agent, nor members of the county purchasing commission, nor members of the county legislative body, nor other officials of the county, shall be financially interested, or have any personal beneficial interest, either directly or indirectly, in any contract or purchase order for any supplies, materials, equipment or contractual services used by or furnished to any department or agency of the county government.

(b) Nor shall any such persons accept or receive, directly or indirectly, from any person, firm or corporation to which any contract or purchase order may be awarded, by rebate, gift or otherwise, any money or anything of value whatsoever, or any promise, obligation or contract for future reward or compensation.

(c) A violation of this section is a Class D felony.



§ 5-14-115 - Application to schools.

(a) The provisions of this part shall not apply to county school funds for any purpose, the county board of education and the county director of schools, unless approved by the commissioner of education.

(b) Upon request by a majority vote of the local board of education and with the approval of the commissioner of education, applicability of the provisions of this part as it applies to county school funds shall cease to be effective.



§ 5-14-116 - Construction of part.

This part is not exclusive and shall not prevent the adoption of amendments to existing special or local purchasing laws, or the enactment of special or local purchasing acts.






Part 2 - County Purchasing Law of 1983

§ 5-14-201 - Short title.

This part shall be known and may be cited as the "County Purchasing Law of 1983."



§ 5-14-202 - Application of part.

This part applies to all purchases by authorized officials in all counties using or encumbering county funds, except that this part does not apply to purchases:

(1) Made from county highway funds pursuant to § 54-7-113;

(2) Made from county education funds pursuant to § 49-2-203;

(3) Made by any county that has adopted either the County Purchasing Law of 1957, compiled in part 1 of this chapter, or the County Financial Management System of 1981, compiled in chapter 21 of this title;

(4) Made by any county governed by a private act regarding purchasing if such private act provides for advertisement and competitive bidding before a purchase is made and if the dollar amount for each purchase requiring advertisement and competitive bidding is ten thousand dollars ($10,000) or some lesser amount;

(5) Made under the provisions of § 12-3-1201;

(6) Made by any county having a population of seven hundred thousand (700,000) or more according to any federal census and governed by a private act regarding purchasing, if such private act provides for advertisement and competitive bidding before a purchase is made and if the dollar amount for each purchase requiring advertisement and competitive bidding is five thousand dollars ($5,000) or some lesser amount;

(7) From nonprofit corporations, such as the Local Government Data Processing Corporation, whose purpose is to provide goods or services specifically to counties; or

(8) Made by a county with a population of not less than two hundred thousand (200,000) according to any federal census, so long as the county through county or metropolitan government charter, private act, or ordinance has established a procedure regarding purchasing that provides for advertisement and competitive bidding and sets a dollar amount for each purchase requiring advertisement and competitive bidding; provided that purchases of less than the dollar amount requiring advertisement and competitive bidding shall, wherever possible, be based upon at least three (3) competitive bids.



§ 5-14-203 - Limits on purchases.

All purchases made from funds subject to the authority of this part shall be made within the limits of the approved budget and the appropriations made for the department, office or agency for which the purchase is made.



§ 5-14-204 - Bidding -- Exceptions.

All purchases and leases or lease-purchase agreements shall be made or entered into only after public advertisement and competitive bid, except as follows:

(1) Purchases costing less than ten thousand dollars ($10,000); provided, that this exemption shall not apply to purchases of like items that individually cost less than ten thousand dollars ($10,000), but that are customarily purchased in lots of two (2) or more, if the total purchase price of such items would exceed ten thousand dollars ($10,000) during any fiscal year;

(2) Any goods or services that may not be procured by competitive means because of the existence of a single source of supply or because of a proprietary product;

(A) A record of all such sole source or proprietary purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchases were made;

(B) A report of such sole source or proprietary purchases shall be made as soon as possible to the county governing body and the county mayor of the county and shall include all items of information as required in the record;

(3) Purchases or leases of any supplies, materials or equipment for immediate delivery in actual emergencies arising from unforeseen causes, including delays by contractors, delays in transportation, and unanticipated volume of work;

(A) A record of any emergency purchase shall be made by the person or body authorizing such emergency purchase, and shall specify the amount paid, the items purchased, from whom the purchase was made and the nature of the emergency;

(B) A report of any emergency purchase shall be made as soon as possible to the county governing body and the county mayor, and shall include all items of information as required in the record;

(4) Leases or lease-purchase agreements requiring total payments of ten thousand dollars ($10,000) or less in each fiscal year the agreement is in effect; provided, that this exemption shall not apply to leases of like or related items that individually may be leased or lease-purchased with total payments of less than ten thousand dollars ($10,000) in any fiscal year, but that are customarily leased or lease-purchased in numbers of two (2) or more, if the total lease or lease-purchase payments for such items under a single agreement would exceed ten thousand dollars ($10,000) in any fiscal year;

(5) Governing bodies may exempt perishable commodities from the requirements of public advertisement and competitive bidding when such items are purchased in the open market;

(A) A record of all such purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchase was made;

(B) A report of such purchases shall be made, at least monthly, to the county mayor and the governing body and shall include all items of information as required in the record; and

(6) Fuel and fuel products may be purchased in the open market without public advertisement, but shall whenever possible be based on at least three (3) competitive bids. Fuel and fuel products may be purchased from the department of general services' contract where available.



§ 5-14-205 - Expenditures under $10,000.

All purchases, leases or lease-purchase arrangements with expenditures of less than ten thousand dollars ($10,000) in any fiscal year may be made in the open market without newspaper notice, but shall, wherever possible, be based upon at least three (3) competitive bids.



§ 5-14-206 - Stricter requirements -- Regulations.

(a) County governing bodies are specifically authorized to lower the dollar amounts required in this part for public advertisement and competitive bidding to an amount to be set by the county governing body.

(b) County governing bodies are specifically authorized to adopt regulations providing procedures for implementing the provisions of this part.



§ 5-14-207 - Bid specifications for purchases of chemical products.

(a) Bid specifications for purchases of chemical products pursuant to this chapter shall require that the manufacturer of the chemical products create and maintain a material safety data sheet (MSDS) for such chemical products on the national MSDSSEARCH repository or the manufacturer's web site so that the information can be accessed by means of the Internet. A site operated by or on behalf of the manufacturer or a relevant trade association is acceptable so long as the information is freely accessible to the public.

(b) The URL for MSDSSEARCH shall be posted on the web site of the department of general services as provided in § 12-3-808. In lieu of posting a MSDS on MSDSSEARCH, a bidder shall include the manufacturer's URL for their MSDS in the bid proposal or purchase order.









Chapter 16 - Urban Type Public Facilities

§ 5-16-101 - Power granted to counties -- Chapter definitions.

(a) The various counties of this state are hereby authorized to establish, construct, install, acquire, operate and maintain urban type public facilities in any area or areas within their borders, and to charge fees, rates and charges for such facilities.

(b) As used in this chapter, unless the context otherwise requires:

(1) "Other governing body" means only that body having the taxing authority; and

(2) "Urban type public facilities" means and includes sanitary and storm sewer lines and facilities, plants for the collection, treatment and disposal of sewage and waste matter, facilities and plants for the incineration or other disposal of garbage, trash, ashes and other waste matter, or water supply and distribution lines, facilities and plants, chemical pipelines and docks, or all of these things, and fire protection and emergency medical services.



§ 5-16-102 - Resolution of authorization.

For the exercise of the powers conferred by this chapter, a county shall authorize same by resolution adopted by a majority of the county legislative body or other governing body. Such resolution shall provide for the exercise of such powers by either:

(1) Some agency of the county already in existence;

(2) A public works department to be created; or

(3) A board established as provided in § 5-16-103.



§ 5-16-103 - Board of public utilities. [For contingent amendment, see the Compiler's Notes.]

(a) (1) In the event the resolution provides for the exercise of the powers provided for in this chapter by a board, upon the approval of the resolution, the county mayor shall appoint, subject to confirmation by the county legislative body, three (3), five (5) or seven (7) persons to comprise what shall be known as "the county board of public utilities."

(2) The county mayor shall have the option of appointing a seven-person board only in any county having a population of not less than sixty-seven thousand three hundred (67,300) nor more than sixty-seven thousand four hundred (67,400), according to the 1980 federal census or any subsequent federal census.

(b) (1) In the event the board has three (3) members, the initial appointees shall serve for one (1), two (2) and three (3) years respectively, from July 1 next succeeding the date of appointment.

(2) (A) In the event five (5) members are desired as provided in subsection (a), the county mayor shall appoint, subject to confirmation by the county legislative body, such additional members to initial terms of two (2) and three (3) years respectively from July 1 next succeeding the date of appointment.

(B) The terms of no more than two (2) members of the county board of public utilities shall expire at the same time.

(3) (A) In the event seven (7) members are desired as provided in subsection (a), the county mayor shall appoint, subject to confirmation by the county legislative body, the necessary additional members to initial terms of not more than three (3) years, beginning July 1 next succeeding the date of appointment.

(B) The initial terms of the additional members shall be staggered in such a manner that the terms of no more than three (3) members of the county board of public utilities shall expire at the same time.

(c) Successors to such appointees shall each be appointed for a term of three (3) years by the county mayor, subject to confirmation as provided in subsections (a) and (b).

(d) The county mayor shall in like manner fill any vacancies that may occur for the unexpired terms of the vacancies.

(e) Each member shall give such bond as may be required by resolution of the county legislative body.

(f) (1) Except as provided in this subsection (f), such members shall serve without compensation except for necessary expenses incurred in the performance of their duties.

(2) In any county having a population of not less than sixty-seven thousand three hundred (67,300) nor more than sixty-seven thousand four hundred (67,400), according to the 1980 federal census or any subsequent federal census, and in any county having a population of not less than one hundred forty thousand (140,000) nor more than one hundred forty-five thousand (145,000), according to the 1990 federal census or any subsequent federal census, the county legislative body may provide for compensation of not more than one hundred dollars ($100) for a monthly meeting for such members upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(2) may apply. The approval or nonapproval of this subdivision (f)(2) shall be proclaimed by the presiding officer of such county legislative body and certified by such presiding officer to the secretary of state. If the county legislative body provides compensation for such members, the members shall also adopt a resolution that ratifies the compensation before any such compensation may be paid.

(3) (A) In counties having a population of not less than twenty-four thousand five hundred (24,500) nor more than twenty-four thousand five hundred sixty (24,560), according to the 1980 federal census or any subsequent federal census, the county legislative body may provide for compensation of such members upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(3) may apply.

(B) The approval or nonapproval of this subdivision (f)(3) shall be proclaimed by the presiding officer of such county legislative body and certified by such presiding officer to the secretary of state.

(4) Each member of any board created pursuant to the Interlocal Cooperation Act, compiled in title 12, chapter 9, for the purpose of providing service to two (2) or more counties is, due to the increased responsibilities and duties arising as a result of such multi-county service area, entitled to compensation in an amount not exceeding one hundred dollars ($100) per month, the exact amount of such compensation to be determined by resolution of such board.

(5) (A) In counties having a population of not less than twenty-eight thousand one hundred (28,100) nor more than twenty-eight thousand four hundred (28,400), according to the 1990 federal census or any subsequent federal census, the county legislative body may provide for compensation of such members upon approval by a two-thirds (2/3) vote of the county legislative body of any county to which this subdivision (f)(5) may apply.

(B) The approval or nonapproval of this subdivision (f)(5) shall be proclaimed by the presiding officer of such county legislative body and certified by the presiding officer to the secretary of state.

(6) (A) In counties having a population of not less than twenty-six thousand seven hundred (26,700) nor more than twenty-six thousand eight hundred (26,800), according to the 2000 federal census or any subsequent federal census, the county legislative body may provide for compensation of board members upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(6)(A) may apply.

(B) The approval or nonapproval of subdivision (f)(6)(A) shall be proclaimed by the presiding officer of such county legislative body and certified by such presiding officer to the secretary of state.

[For contingent amendment, see the Compiler's Notes.]

(7) (A) In counties having a population of not less than fifty-one thousand nine hundred (51,900) nor more than fifty-two thousand (52,000), according to the 2000 federal census or any subsequent federal census, the county legislative body may provide for compensation of not more than one hundred dollars ($100) per month for the board members; provided, that attendance at board meetings shall be required in order to receive the compensation, upon approval by a two-thirds (2/3) vote of the county legislative body to which this subdivision (f)(7)(A) may apply.

(B) The approval or nonapproval of subdivision (f)(7)(A) shall be proclaimed by the presiding officer of the county legislative body and certified by the presiding officer to the secretary of state.

(g) A majority of the board shall constitute a quorum.

(h) The board shall elect its own chair, and shall be authorized to employ such clerical help as may be necessary.

(i) The board shall hold public meetings at least once each month at such regular time and place as the board may determine, and special meetings upon the call of the chair.

(j) The board shall establish its own rules of procedure.

(k) Any member of the board may be removed from office for cause upon a vote of two-thirds (2/3) of the members of the county legislative body, but only after preferment of formal charges by a resolution of a majority of the county legislative body following a public hearing before it.

(l) Before the board shall adopt any proposed budget or salary plan for its employees, it shall submit same to the county legislative body for approval or rejection.

(m) Notwithstanding any provision of law to the contrary, in any county having a population of not less than sixty-seven thousand three hundred (67,300) nor more than sixty-seven thousand four hundred (67,400), according to the 1980 federal census or any subsequent federal census, the county mayor may appoint members of the county legislative body to serve upon the board. Such members shall be subject to confirmation as provided in subsections (a) and (b).



§ 5-16-104 - Superintendent -- Appointment -- Compensation -- Powers exercised on behalf of county.

(a) The general supervision and control of the acquisition, improvement, operation and maintenance of the urban type public facilities as provided in this chapter shall be in charge of the board or other agency as provided in this chapter.

(b) If the powers of this chapter are exercised by an agency other than the board as provided in this chapter, such agency shall have at its head a person to be known as a superintendent, to be appointed by the county mayor, subject to confirmation by the county legislative body or other governing body, and if such powers are exercised by a board, such board shall appoint a superintendent.

(c) (1) The superintendent in any case shall be a person who shall be qualified by training and experience for supervision over the maintenance and operation of the facilities as provided in this chapter.

(2) Such person need not be a resident of the county or of the state at the time of such person's selection.

(d) (1) In the event that the powers as provided in this chapter are exercised by an agency other than the board as provided in this chapter, the salary of the superintendent shall be fixed by the county legislative body or other governing body.

(2) If such powers are exercised by the board as provided in this chapter, the salary shall be fixed by the board, subject to approval of the county legislative body or other governing body.

(3) In either case, the superintendent shall serve at the pleasure of the appointing authority and shall be subject to removal by that authority at any time.

(e) Within the limits of the funds available therefor, all powers to acquire, improve, operate and maintain the facilities as provided in this chapter, and all powers necessary or convenient thereto, conferred by this chapter shall be exercised on behalf of the county by the board, or other agency, and the superintendent respectively.



§ 5-16-105 - Superintendent -- Powers and duties.

(a) The superintendent shall have charge of all actual construction, the immediate management and operation of all the facilities as provided in this chapter and the enforcement of all rules, regulations, programs, plans and decisions of the governing authority, which shall be either the county legislative body or other governing body, or the board as provided in this chapter.

(b) The superintendent shall hire all employees and fix their duties, excepting that the appointment of all technical consultants, advisers and legal assistants shall be subject to the approval of the governing authority.

(c) The superintendent, with the approval of the governing authority, may fix compensation of all employees.

(d) (1) The superintendent may, with the approval of the governing authority, acquire and dispose of all property, real and personal, necessary to effectuate the purposes of this chapter. Title to such property shall in all cases be taken in the name of the county.

(2) The superintendent, subject to the approval of the governing authority, shall let all contracts.

(3) The superintendent may, however, make purchases of personalty up to a cost of ten thousand dollars ($10,000) without the approval of the governing authority, but subject to such regulations as the governing authority may prescribe.

(4) Any contract for construction exceeding ten thousand dollars ($10,000) shall be advertised by the superintendent for bids.

(5) If the powers conferred by this chapter are exercised by an agency other than the board as provided in this chapter, such bids shall be subject to the approval of the county mayor, and if they are exercised through the board, they shall be subject to approval of the board.

(6) Where the county has a central purchasing authority, purchases made for the purpose herein contemplated shall be through such authority.

(e) The superintendent shall make and keep full and proper books and records, subject to the supervision and direction of the governing authority.



§ 5-16-106 - Bonds.

(a) The county legislative body is hereby authorized to issue bonds of the county for the purpose of financing the cost of establishment, construction, installation or acquisition of any urban type public facility.

(b) Bonds so issued may be either general obligation bonds of the county secured by the full faith and credit and taxing power of the county, or revenue bonds secured by the revenues derived from the operation of the urban type public facility financed thereby, or by a combination of such revenues and the unpledged revenues derived by the county from any other urban type public facilities owned and operated by the county.

(c) (1) Any bonds issued by the county for the purpose of financing urban type public facilities shall be issued in the manner and form prescribed by the applicable provisions of title 9, chapter 21.

(2) In the issuance of bonds, an urban type public facility so financed shall be deemed to be a "public works project," as defined in title 9, chapter 21, and all power and authority conferred upon the county by the terms and provisions of title 9, chapter 21 with respect to the construction, operation, maintenance, financing and the fixing and collection of fees, rates, rents and other charges shall be available to and vested in the county with respect to the establishment, construction, installation, acquisition, operation, maintenance and financing of the urban type public facilities authorized pursuant to the provisions of this chapter.



§ 5-16-107 - Intergovernmental cooperation.

(a) In connection with the operation of any urban type public facility as provided in this chapter, the board or other administrative agency, with the approval of the county legislative body or other governing body, is hereby authorized to enter into contracts with other governmental units or agencies, federal, state, or local, including municipalities, towns, utility districts and improvement districts within the county, for the furnishing of services and facilities within the purview of this chapter, and to enter into cooperative arrangements and agreements for providing such services and facilities, upon terms deemed advantageous by the board or other administrative agency.

(b) With the approval of the county legislative body or other governing body, the board or other administrative agency is authorized to enter into contracts with any of such governmental units or entities to provide or share in the provision of any urban type facility and for the joint operation thereof, and to make or pay charges in connection therewith by written agreement with such unit or entity.

(c) All governmental units subject to the jurisdiction of the state of Tennessee are hereby authorized to enter into contracts with the board or other administrative agency for providing any urban type public facility within the purview of this chapter, and to otherwise cooperate in furnishing such facilities, upon any terms deemed to be mutually advantageous.

(d) In any cooperative undertaking by the board or other administrative agency with any other governmental unit or entity as described in this section for furnishing any of the facilities contemplated in this chapter, the county's share of the costs may be financed in the same manner as is provided for in § 5-16-106.



§ 5-16-108 - Sewerage facilities -- Mandatory connection and use.

The board or other administrative agency is hereby authorized to require any person, firm or corporation owning or occupying property within an area of land in which sewerage facilities are maintained by the board or administrative agency, to connect with and use such facilities.



§ 5-16-109 - Service charges -- Rules and regulations.

(a) The board or administrative agency shall determine and fix charges to be made for furnishing any and all of the facilities as provided in this chapter, upon a basis calculated to ensure the fiscal solvency of the operation at all times.

(b) The board or administrative agency is further authorized and directed to make and publish reasonable rules and regulations covering the use by any individual, firm or corporation of any facility furnished to users.



§ 5-16-110 - Municipal annexation or incorporation -- Effect on facilities.

(a) (1) Upon annexation by any municipality, or by including within the corporate territorial limits of any incorporating municipality, of an area including any of the facilities as herein authorized and provided, the municipality and the county legislative body or other governing body shall attempt to reach a written agreement for the allocation and conveyance to the municipality of any or all functions, rights, duties, property, assets or liabilities, in conjunction with such facilities, that justice and reason may require in the circumstances.

(2) The annexing or incorporating municipality, for and to the extent that it may choose, shall have the exclusive right to provide such facilities within the annexed or incorporated area, and shall manifest such choice by proper resolution or ordinance at the first meeting of its governing body after the annexation or incorporation.

(3) Subject to the provisions of subdivision (a)(2), any such matters upon which the respective parties are not in written agreement within sixty (60) days after the operative date of such annexation shall be settled by arbitration in accordance with the state laws of arbitration effective at the time of submission to the arbitrators, and § 29-5-101(2) shall not apply to any arbitration arising hereunder.

(4) The award so rendered shall be transmitted to the chancery court, and thereupon shall be subject to review in accordance with §§ 29-5-113 -- 29-5-115 and 29-5-118.

(5) Subdivisions (a)(1) and (2) shall not apply to any city that is being incorporated if that city does not plan to furnish service that would compete with service the county is now furnishing.

(b) (1) If there are outstanding bonds or other obligations in conjunction with the public facilities as herein provided, the agreement or arbitration award shall also provide that the municipality will operate such facilities in the annexed or incorporated territory and account for the revenues therefrom in such manner as not to impair the obligations of contract with reference to such bonds or other obligations.

(2) The rights vested in the holders of all such outstanding bonds or other obligations shall be fully preserved and in no wise impaired by any agreement or arbitration award.



§ 5-16-111 - Service near city or town -- Restrictions.

A county may not extend any public facilities, as provided for in this chapter, within five (5) miles of any part of the boundary of an incorporated city or town unless such incorporated city or town has failed to take appropriate action to provide a specified public facility or facilities in a specified area or areas for a period of ninety (90) days after having been petitioned to do so by resolution of the county legislative body or other governing body. The resolution shall contain a plan of service, and shall be accompanied by a preliminary engineering report and a financial feasibility report, and shall set out the type, standard and schedule of installation of public facilities and the specified area or areas proposed to be served by the county. The resolution, plan of service and reports shall have been previously submitted to the local planning commission for review as provided for in § 5-16-112.



§ 5-16-112 - Plan of services.

(a) (1) No county shall adopt the resolution provided for in § 5-16-102 until there is presented to the regional planning commission serving such county a plan of services for a specified area or areas, for study and a written report, to be rendered within ninety (90) days after such submission, unless by resolution of the county legislative body or other governing body a longer period is allowed.

(2) Such plan of services shall set forth, at a minimum, the identification and proposed timing of the services to be rendered.

(b) No county shall construct or acquire facilities under this chapter unless plans, including necessary engineering and financing plans, have been similarly presented to the planning commission for study and report.

(c) In the event there is no such regional planning commission, then the referral shall be to the local planning commission of the largest municipality within the county having such a commission, and if no municipality within the county has such a planning commission, to the state planning office.






Chapter 17 - County-wide Fire Departments

§ 5-17-101 - Formation.

(a) The county legislative body or other governing body of any county is authorized to form a new agency to be known as the county-wide fire department for the purpose of providing fire protection services to all of the county.

(b) The powers and duties of the county-wide fire department may be delegated by the county legislative body or other governing body to an existing agency.

(c) (1) The governing body of any county that now has or may hereafter have a metropolitan form of government as defined by § 7-1-101, is authorized to form a new agency to be known as the county-wide fire department, or to extend fire protection services of an existing agency or department to all or any part thereof of the general services district outside the urban services district in the manner and to the extent prescribed in this section.

(2) In counties governed by metropolitan government, the powers and duties of the agency or department affording fire protection outside the urban services district shall be vested in that agency in which the charter of the metropolitan government vests the responsibility for protection against fire of life and property within the urban services district.

(d) A fire department established pursuant to this chapter may be funded through one (1) of the following methods:

(1) As authorized by §§ 5-17-105 -- 5-17-107, the county legislative body may establish one (1) or more fire and emergency services tax districts and levy an annual fire and emergency services tax upon the property in each district for the purpose of funding the activities of the fire department within that district;

(2) As an alternative to fire and emergency services tax districts, the county legislative body is hereby authorized to allocate revenue from the general fund of the county to fund fire protection services to be provided to the unincorporated portions of the county. Any such revenues allocated for fire protection services shall be generated by situs-based taxes collected in unincorporated areas of the county or shall originate from other revenue sources that have already been shared with municipalities;

(3) Nothing in this section shall be construed as limiting the ability of local governments to provide for fire protection services through an interlocal agreement as authorized by title 12, chapter 9, or any other provision of the Tennessee Code;

(4) Nothing in this subsection (d) shall prohibit nor be construed to prohibit a local government from accepting donations or charitable contributions to fund the activities of the fire department, regardless of the method of funding selected by a local government under the provisions of this section.

(e) Any county choosing to create a county-wide fire district as authorized by this section, may, with the approval of the local legislative body, mandate that all interlocal agreements and contracts with providers for services permitted under this section contain performance based criteria designed to ensure timely response and effective services, the exact methodology of which is to be determined by local ordinance.



§ 5-17-102 - Powers and duties.

(a) With the specific exceptions relating to metropolitan governments provided for in this section, the county-wide fire department is empowered to do all things necessary to provide coordinated fire protection to all areas of the county, including, but not limited to:

(1) Sue and be sued;

(2) Take or acquire real or personal property of every kind, or any interest therein, within the county, by grant, purchase, gift, devise or lease, and hold, manage, occupy, dispose of, convey and encumber the same and create a leasehold interest in the same for the benefit of the county;

(3) Exercise the right of eminent domain, but only with the consent of the county legislative body or other governing body;

(4) Establish, equip, operate and maintain a county-wide fire department and establish and enforce regulations including, but not limited to, those for the administration, operation and maintenance thereof;

(5) Appoint and employ necessary employees and define their qualifications, duties and responsibilities, and provide for payment in reasonable sums for such duties;

(6) Employ counsel;

(7) Enter into and perform all necessary contracts, including, but not limited to:

(A) Contracts for the supply of water where necessary for fire protection;

(B) Contract to have existing fire departments and others provide fire protection services in any area of the county, including, but not limited to:

(i) Contracts with incorporated towns and utility districts to provide such service within or without their corporate limits;

(ii) Contracts to provide fire protection services for any city, town, district, or any part thereof within the county;

(C) Contracts to provide and be provided training and maintenance;

(D) Contracts to provide and be provided all special service functions, such as arson investigation, inspection, and emergency ambulance and rescue services;

(8) Provide and maintain all special service functions necessary for the prevention of fires, including the investigation of the cause of fires and the enforcement of regulations to prevent harmful fires and smoke;

(9) Provide and maintain an emergency ambulance, first aid and rescue service;

(10) Make regulations, in order to prevent harmful fires and smoke, that shall have the force of law when approved by the county legislative body or other governing body;

(11) Give aid anywhere in the county in the event of fire, flood or other disaster;

(12) Assist local and volunteer fire departments whenever necessary. Such assistance includes, but is not limited to, financial aid and shall be upon such terms as agreed to by both parties;

(13) Provide training and maintenance services for the benefit of any fire department;

(14) Set up a central communications network connecting all fire and emergency units in the county;

(15) Train, equip, maintain, and provide for the payment of volunteers at the discretion of the county-wide fire department;

(16) Recommend the boundaries of fire and emergency services tax district or districts to the county legislative body or other governing body, in those counties that have chosen to fund fire departments through fire and emergency services tax districts, in order to have the fire and emergency services taxes more nearly reflect the cost of services to be rendered in each area of the county, and recommend the amount to be spent in each such district;

(17) Make reasonable charges for any services rendered that are not included in the fire and emergency services tax of the district; and

(18) With the approval of the county legislative body or other governing body, make written agreements for allocation and conveyance of any or all public functions, rights, duties, property, assets and liabilities of the county-wide fire department to any annexing municipality that justice or reason may require in the circumstances.

(b) In those counties that now have or may hereafter have a metropolitan form of government, the powers described in subdivisions (a)(1)-(3), (5), (6) and (9) shall not be vested in the county-wide fire department, but shall be vested in the metropolitan government, to be exercised in the manner provided by its charter.



§ 5-17-103 - County fire chief.

(a) The county-wide fire department shall be headed by an official to be known as the county fire chief, in whom shall be vested all the powers of the agency and the right to delegate those powers to such persons as the fire chief may see fit.

(b) While responding to, operating at, or returning from an emergency site, the fire chief, or any member serving in the capacity of fire officer in charge, shall have all authority granted to municipal fire departments by the provisions of § 6-21-703.

(c) The county fire chief shall be appointed by the county mayor, subject to confirmation by the county legislative body or other governing body.

(d) In counties governed by a metropolitan government as defined by § 7-1-101, the provisions of this section shall not be effective, and the management and control of the agency or department shall be vested in the person in whom the charter of the metropolitan government vests the management and control of the agency that has the responsibility for the protection against fire of life and property within the urban services district.

(e) In any county having a population of not less than eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, the county fire chief shall be appointed by the county mayor, subject to confirmation by the county legislative body. The county mayor and legislative body shall ensure that the views and opinions of all participating governmental entities are given full consideration in the selection of the fire chief, with the exact methodology to be determined by local ordinance.



§ 5-17-104 - Budget.

(a) The county-wide fire department shall prepare an annual budget of anticipated receipts and expenditures, and it shall be submitted to the county legislative body or other governing body of the county.

(b) In those counties that have established fire and emergency services tax districts, the county-wide fire department shall determine what share of the total annual expense of the county-wide fire department must be allocated to each fire and emergency services tax district.

(c) In those counties having a metropolitan government, the budget for the county-wide fire department shall be prepared, submitted and adopted in the manner provided therefor in the charter of the metropolitan government.



§ 5-17-105 - Fire and emergency services tax districts.

(a) (1) The boundaries of fire and emergency services tax districts shall be determined by the county legislative body or other governing body, and shall become fixed by resolution of the county legislative body or other governing body thirty (30) days or more after notice of the determination of the boundaries of a district has been given to the property owners of the district.

(2) Such notice shall be given by mailing a description of the boundaries of the district to all of the property owners of record within the district, at their last known address.

(b) The boundaries of any district may be altered at any time by means of the same procedure by which the district was created.

(c) In the case of county-wide fire districts as authorized by § 5-17-101, the fire and emergency services tax district shall comprise the entire county outside of any and all incorporated municipalities within the county, but each and every such incorporated municipality within the county may elect to contract with the county for inclusion in such fire and emergency services tax district as authorized by § 5-17-108.

(d) In those counties having eight (8) or more incorporated municipalities that levy a property tax and four (4) or more special school districts, the fire and emergency services tax district shall comprise the entire county, including each and every incorporated municipality.



§ 5-17-106 - Fire and emergency services tax -- Levy.

(a) The county legislative body or other governing body shall levy an annual fire and emergency services tax upon the property owners of each district. The county legislative body of any county having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), according to the 1990 federal census or any subsequent federal census, that after April 8, 1992, establishes a fire and emergency services tax district, may levy an annual fire and emergency services tax upon the property owners of each district. If a tax is levied, subsection (b) shall apply to such fire and emergency services tax.

(b) The fire and emergency services tax of each fire and emergency services tax district shall be set at a rate sufficient to pay that district's share of the total budget of the county-wide fire department.



§ 5-17-107 - Fire and emergency services tax -- Inclusion in property tax.

(a) The fire and emergency services tax shall be assessed in the same manner as the county property tax and collected as an addition thereto.

(b) The fire and emergency services tax shall in all ways be treated as a part of the county property tax.



§ 5-17-108 - Service supplementary.

Nothing in this chapter shall be construed to limit in any way the fire departments of any municipality or utility district providing fire service, but merely authorizes such county fire protection service to contract with municipalities or utility districts in order to coordinate fire service county-wide.






Chapter 18 - County Historian

§ 5-18-101 - In general.

The legislative body of each county shall appoint some person of the county as county historian, who shall serve without compensation and whose duties shall include, but not be limited to, collecting and preserving local and state history, and in doing so, to work with, in such manner as may mutually be agreed upon, the state historian, the state library and archives and the Tennessee historical commission.






Chapter 19 - Garbage and Rubbish Collection and Disposal Services

§ 5-19-101 - Power granted to counties.

The several counties of this state are hereby authorized to provide garbage and rubbish collection services or garbage and rubbish disposal services, or both, to the entire county or to special districts within the county as provided in this chapter.



§ 5-19-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Garbage and rubbish collection service" means and includes all operations of all manpower and equipment, whether employed or owned by the county or by some other entity, public or private, with which the county may choose to contract, for the gathering, removal and transporting of refuse produced by the area to be served;

(2) "Garbage and rubbish disposal service" means and includes all composting or other processing plants, incinerators, sanitary landfills and all other sites or facilities for the receiving, processing and getting rid of collected refuse, whether publicly or privately owned or operated, or both; and

(3) "Other governing body" means only that body having the taxing authority.



§ 5-19-103 - Resolution authorizing services.

For the exercise of the powers conferred by this chapter, a county shall authorize same by resolution adopted by a majority of the county legislative body or other governing body. Such resolution shall provide for the exercise of such powers by either:

(1) Some agency or officer of the county already in existence;

(2) A county sanitation department to be created;

(3) A board established as provided in § 5-19-104; or

(4) Contractual arrangements the county may make between itself and any municipality, any utility or other service district, any private organization or any combination of such entities engaged in garbage and rubbish collection services or garbage and rubbish disposal services, or both. In the event all such county services are to be rendered exclusively by such contractual arrangements, the contracts involved shall be negotiated by the county mayor, shall be subject to the approval of the county legislative body or other governing body and may be administered by the county mayor without the appointment of a superintendent, as provided for in § 5-19-105, being required.



§ 5-19-104 - County board of sanitation.

(a) (1) In the event the resolution provides for the exercise of the powers provided for in this chapter by a board, upon the approval of the resolution, the county mayor shall appoint, subject to confirmation by the county legislative body or other governing body, three (3) persons to constitute what shall be known as "the county board of sanitation," which appointees shall serve for one (1), two (2), and three (3) years respectively, from July 1 next succeeding the date of appointment.

(2) Successors to such appointees shall each be appointed for a term of three (3) years by the county mayor, subject to confirmation as provided for in subdivision (a)(1).

(3) The county mayor shall in like manner fill any vacancies that may occur for the unexpired terms thereof.

(b) Each member shall give such bond as may be required by resolution of the county legislative body or other governing body.

(c) The salary or per diem payment, if any, for service on the county board of sanitation shall be established by resolution of the county legislative body. Necessary travel expenses incurred in the performance of their duties shall be paid by the county.

(d) A majority of the board shall constitute a quorum.

(e) The board shall elect its own chair, and shall be authorized to employ such clerical help as may be necessary.

(f) (1) The board shall hold public meetings at least once each month at such regular time and place as the board may determine, and special meetings upon the call of the chair.

(2) The board shall establish its own rules of procedure.

(g) Any member of the board may be removed from office for cause upon a vote of two-thirds (2/3) of the members of the county legislative body or other governing body, but only after preferment of formal charges by a resolution of a majority of such governing body and following a public hearing before it.

(h) Before the board shall adopt any proposed budget or salary plan for its employees, it shall submit same to the county legislative body or other governing body for approval or rejection.



§ 5-19-105 - Supervision generally -- Office of superintendent.

(a) The general supervision and control of the acquisition, improvement, operation and maintenance of all such refuse collection or disposal systems, or both, as provided in this chapter shall be in charge of the county legislative body or other governing body or other agency as provided in this chapter.

(b) (1) If the powers of this chapter, other than those exercised exclusively by contractual arrangements, are exercised by an agency other than the county legislative body or other governing body or by other than the board as provided in this chapter, such agency shall have at its head a person to be known as a superintendent, to be appointed by the county mayor, subject to confirmation by the county legislative body or other governing body, and if such powers are exercised by a board, such board shall appoint a superintendent.

(2) The superintendent, in any case where a superintendent is required, shall be a person who shall be qualified by training and experience for supervision over the maintenance and operation of the facilities and services as provided in this chapter.

(3) Such person need not be a resident of the county or of the state at the time of such person's selection.

(4) In the event that the powers as provided in this chapter are exercised by an agency other than the board as provided in this chapter, the salary of the superintendent shall be fixed by the county legislative body or other governing body.

(5) If such powers are exercised by the board as provided in this chapter, the salary shall be fixed by the board, subject to approval of the county legislative body or other governing body.

(6) In either case, the superintendent shall serve at the pleasure of the appointing authority and shall be subject to removal by that authority at any time.

(c) Within the limits of the funds available therefor, all powers to acquire, improve, operate and maintain the facilities and services as herein provided, and all powers necessary or convenient thereto, conferred by this chapter shall be exercised on behalf of the county by the county legislative body or other governing body or by the board, or other designated agency, and the superintendent respectively.



§ 5-19-106 - Intergovernmental cooperation.

(a) In connection with the operation of any refuse collection or disposal equipment or facility as provided in this chapter, the superintendent, or the board in the event the powers conferred by this chapter are exercised through a board, with the approval of the county legislative body or other governing body, or the county legislative body or other governing body is hereby authorized to enter into contracts with other governmental units or agencies, federal, state or local, including municipalities, towns, utility districts and improvement districts within the county or with private contractors, for furnishing services, equipment and facilities within the purview of this chapter, and to enter into cooperative arrangements and agreements for providing such services and facilities, upon terms deemed advantageous by the agency involved.

(b) The county legislative body or other governing body, or other agency involved with the approval of the county legislative body or other governing body, is authorized to enter into contracts with any of the governmental units described in subsection (a) or private entities to provide or share in the provision of any refuse collection or disposal equipment, facility or service and for the joint operation thereof, and to make or pay charges in connection therewith by written agreement with such unit or entity.

(c) All governmental units subject to the jurisdiction of the state of Tennessee are hereby authorized to enter into contracts with the appropriate agency prescribed herein for the providing of any refuse collection or disposal equipment, facility or service within the purview of this chapter, and to otherwise cooperate in furnishing such facilities, equipment or services upon any terms deemed to be mutually advantageous.

(d) In any cooperative undertaking with any other governmental unit or entity, or in a contract with any private contractor, as described in this section for furnishing any of the facilities, equipment or services contemplated in this chapter, the county's share of the costs may be financed in the same manner as is provided for in § 5-19-111 to discharge direct county costs for such facilities, equipment or services.



§ 5-19-107 - Powers of counties.

The several counties are empowered to do all things necessary to provide such county-wide or special district garbage and rubbish collection service or garbage and rubbish disposal service, or both, including, but not limited to:

(1) Sue and be sued;

(2) Take or acquire real or personal property of every kind, or any interest therein within the county, by grant, purchase, gift, devise or lease, and hold, manage, occupy, dispose of, convey, and encumber the same and create a leasehold interest in the same for the benefit of the county;

(3) Exercise the right of eminent domain;

(4) Establish, equip, operate and maintain the services, or any of them, authorized by this chapter and establish and enforce regulations including, but not limited to, those for the administration, operation and maintenance thereof;

(5) Appoint and employ necessary employees and define their qualifications, duties and responsibilities, and provide for payment in reasonable sums for such duties;

(6) Employ counsel;

(7) Enter into and perform all necessary contracts, including, but not limited to, contracts with incorporated towns and cities, or with utility districts, within or without the county, or with private contractors, to provide such services within or without their corporate limits, contracts to provide or to be provided training and maintenance, contracts with one (1) or more other counties or with one (1) or more municipalities in other counties for joint provision of such services, contracts for purchasing or leasing necessary equipment, contracts for the performance of any or all operations involved in the provision of such services either on a district, or on a county-wide basis, or on an intergovernmental basis;

(8) Provide and maintain all special service functions necessary to the implementation of this chapter, such as, but not limited to, the services of the county sanitarian in the inspection of all refuse processing or disposing operations within the county;

(9) Make regulations that shall have the force of law governing all collection and disposal operations and practices entered into under the terms of this chapter;

(10) Set the boundaries of special refuse disposal districts established under the terms of this chapter;

(11) Establish schedules of, and collect reasonable charges for, any services rendered in any district or area that are not covered by the special tax levy authorized in § 5-19-108 or § 5-19-109 for garbage and rubbish collection or disposal, or both, in that district or area; and

(12) Make written agreements for the allocation and conveyance to any annexing municipality of any or all public functions, rights, duties, property, assets and liabilities of a county-wide or district system within or without the area annexed, or to be annexed, that justice and reason may require in the circumstances.



§ 5-19-108 - Tax levy.

Such garbage and rubbish collection and disposal services may be financed in whole or in part by a levy of a tax on all property in the county only if all persons in the county are to be equally served, but such a county-wide levy shall be unlawful if any city, town or special district in any city or town, that, through its own forces or by contract, provides such services within its boundaries, or if any other part of the county is to be excluded from the service area.



§ 5-19-109 - Service districts.

(a) If less than all persons in the county are to be served, the county, if it chooses to enter into garbage and rubbish collection and disposal activities, must establish a district or districts within which the service is to be provided.

(b) Such county must pay the full costs of the services to be provided either:

(1) From the proceeds of a tax levied only on property within the district or districts;

(2) From the proceeds of a schedule of service charges levied upon the recipients of the services in the district or districts; or

(3) From a combination of both such a tax levy and service charge levy.

(c) The county legislative body or other governing body may, in its discretion, allocate from among the general funds otherwise available to it an amount sufficient to compensate the garbage and rubbish disposal operation for the use of disposal facilities by persons other than those who reside in the districts served, and may reduce the cost to be recovered from such district or districts by a like amount.



§ 5-19-110 - Superintendent -- Powers and duties.

(a) The superintendent, in all cases in which that office is created, has charge of all actual construction and of the immediate management and operation of all the services, equipment and facilities provided for in this chapter for which are owned and operated by the county and of the enforcement of all rules, regulations, programs, plans and decisions of the board or governing body and of the administration of all contracts between the county and other entities covering refuse collection and disposal services.

(b) (1) Within the limits of a budget and of a salary plan to be approved by the county governing body, the superintendent shall hire all employees and fix their duties, except that the engagement of technical consultants, advisers and legal assistants shall be subject to the approval of the governing body.

(2) The superintendent, with the approval of the governing body, may fix the compensation of all employees.

(c) (1) The superintendent, with the approval of the governing body, may acquire and dispose of all property, real and personal, necessary to effectuate the purposes of this chapter.

(2) Title to such property shall in all cases be taken in the name of the county.

(d) (1) The superintendent, subject to the approval of the governing body, shall let all contracts.

(2) The superintendent may, however, make purchases of personalty up to a cost of five hundred dollars ($500), within budgetary limits, without the approval of the governing body, subject, however, to such rules governing such purchases as the governing body may prescribe.

(3) Any contract for construction exceeding two thousand dollars ($2,000) shall be advertised by the superintendent for bids.

(4) Where the county has a central purchasing authority, purchases made for the purposes herein contemplated shall be processed through such authority.



§ 5-19-111 - Bonds.

(a) The county legislative body, or other governing body, of the county is hereby authorized to issue bonds of the county for the purpose of financing the cost of the establishment, construction, installation or acquisition of any refuse collection or disposal equipment or facility.

(b) Bonds so issued may be either general obligation bonds of the county secured by the full faith and credit and taxing power of the county, or by taxes levied on property in a specified district, or revenue bonds secured by the revenues derived from the operation of the refuse collection or disposal equipment or facility financed thereby, or by a combination of such revenues and the unpledged revenues derived by the county from any other refuse collection or disposal equipment or facility owned and operated by the county, or combination revenue-general obligation deficiency bonds secured primarily by revenues and secondarily by the taxing power of the county.

(c) (1) Any bonds issued by the county for the purpose of financing refuse collection or disposal equipment or facilities shall be issued in the manner and form prescribed by the applicable provisions of title 9, chapter 21.

(2) In the issuance of bonds, any refuse collection or disposal equipment or facility so financed shall be deemed to be a "public works project," as defined in title 9, chapter 21, and all power and authority conferred upon the county by the terms and provisions of title 9, chapter 21, with respect to the construction, operation, maintenance, financing and the fixing and collection of fees, rates, rents and other charges shall be available to and vested in the county with respect to the establishment, construction, installation, acquisition, operation, maintenance and financing of the refuse collection or disposal equipment or facility authorized pursuant to the provisions of this chapter.



§ 5-19-112 - Plan of services.

(a) No county shall adopt the resolution provided for in § 5-19-103 until there shall have been presented to the regional planning commission serving such county a plan of services for a specified area or areas for study and a written report to be rendered within ninety (90) days after such submission unless, by resolution of the county legislative body or other governing body, a longer period is allowed.

(b) Such plan of services shall set forth, at a minimum, the identification and proposed timing of the services to be rendered.

(c) No county shall construct or acquire facilities under this chapter unless plans, including necessary engineering and financing plans, shall have been similarly presented to the planning commission for study and report.

(d) In the event there is no such regional planning commission, then the referral shall be to the local planning commission of the largest municipality within the county having such a commission, and, if no municipality within the county has such a planning commission, to the state planning office.



§ 5-19-113 - Inspection of facilities.

(a) The county sanitarian of each county shall, not less frequently than quarterly, inspect any and all refuse processing or refuse disposing facilities, or both, public or private, within the county for any practices or procedures followed in the county that do, or may, adversely affect the public health, the public safety, or the quality of the environment, and shall report the findings of the results of such inspections both to the board or governing body having jurisdiction over the area involved and to the superintendent.

(b) The superintendent, within budgetary, policy and feasibility limits as such are defined by the board or governing body, will make every effort to correct any shortcomings in county-owned operations reported upon by the county sanitarian.

(c) Such board or governing body may, in its discretion, institute corrective action on its own with reference to its own operations or initiate appropriate action designed to abate such practice or practices under terms of existing laws dealing with the abatement of nuisances or the elimination of hazards to the public health with reference to the refuse disposal operations of others within its jurisdiction.



§ 5-19-114 - Investigations of facilities.

(a) Either on the commissioner's own initiative or at the request of the governing body of any political subdivision of the state, the commissioner of environment and conservation may investigate refuse disposal operations within any county, city or town in the state, may make written or other recommendations for the improvement thereof, and may offer such technical advice and assistance to the responsible local officials for the betterment of refuse disposal practices within their jurisdictions as limitations of staff and budget will allow.

(b) The commissioner may also draw up, publish, distribute information and recommend standards in refuse disposal for the consideration of responsible local officials.

(c) The commissioner may delegate the responsibilities described in subsections (a) and (b) to appropriate personnel of the department of environment and conservation or to the director of a city, county or district health department to the extent deemed necessary.



§ 5-19-115 - Governmental entities' rights preserved.

Any of the provisions of this chapter notwithstanding, any municipality, utility or other special district shall retain existing rights to provide such garbage and rubbish collection services or disposal services, or both, to residents and taxpayers within its jurisdiction, including any territory annexed to such jurisdiction, and the existing rights of such instrumentalities to acquire disposal sites outside the limits of their jurisdictions shall not be impaired in any wise whatsoever.



§ 5-19-116 - Householders' rights preserved.

This chapter shall not prohibit an individual householder from disposing of solid waste from such householder's own household upon such householder's own land; provided, that such disposal does not create a public nuisance or a hazard to the public health.






Chapter 20 - Adoption of Prepared Building, Plumbing and Gas Codes by Reference

§ 5-20-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Code" means any published compilation of rules and regulations that has been prepared by technical trade associations or model code organizations regulating building construction, plumbing and gas installation, fire prevention, any portion of such rules, or any amendment of such rules; and

(2) "Governing body" means the county legislative body, board of commissioners, county council, or other body in which the general legislative powers of a county are vested.



§ 5-20-102 - Adoption by reference authorized.

(a) The governing body of any county may adopt or repeal a resolution that incorporates by reference the provisions of any code properly identified as to date and source, without setting forth the provisions of such code in full, except that this enabling authority shall not apply to any subject area that the state, now or hereafter, elects to regulate through its own adopted code.

(b) (1) At least one (1) copy of the code that is incorporated by reference shall be filed in the office of the county clerk and kept there for public use, inspection, and examination.

(2) This filing requirement shall not be deemed complied with unless the required copy of the code is filed with the clerk for a period of ninety (90) days before the adoption of the resolution that incorporated the code by reference.

(3) Federal rules and regulations, including any changes in the regulations when properly identified as to the date and source, may be incorporated by reference without setting forth the provisions of the regulations in full.

(c) No resolution incorporating a code by reference shall be effective until published in a newspaper having a general circulation in the county.



§ 5-20-103 - Administration of code.

(a) The adopting resolution may also incorporate by reference the administrative provisions of any code, or may include in the adopting resolution any suggested administrative provisions found in a code.

(b) If a code does not contain administrative provisions, the administrative provisions of another code may be adopted and included in such resolution.

(c) The powers and duties of enforcing the provisions of any code may be conferred upon such officials within the existing framework of the county government as the governing body may determine, such as, but not limited to, officials administering zoning and planning regulations of the county.



§ 5-20-104 - Enforcement of code.

The county attorney or any official vested with the powers of enforcing the provisions of any code may, in addition to any other remedies provided by law, institute an injunction to prevent the violation of any provision of such code.



§ 5-20-105 - Code violations -- Penalties.

(a) The authority of this chapter shall not extend to the incorporation by reference of any penalty clause contained in a code.

(b) (1) Any person, firm or corporation or agent who violates a provision of any code or fails to comply therewith or with any of the provisions thereof, or violates a detailed statement or plans submitted and approved thereunder, commits a Class C misdemeanor.

(2) Each such person, firm or corporation or agent commits a separate offense for each and every day or portion thereof during which any violation of any of the provisions of a code is committed or continued.



§ 5-20-106 - Applicability.

The provisions of this chapter shall apply only to the unincorporated area of a county adopting such a code resolution and to those incorporated cities and towns within the county that do not elect, now or hereafter, to adopt their own codes regulating the same subject areas.






Chapter 21 - County Financial Management System of 1981

§ 5-21-101 - Short title.

This chapter shall be known and may be cited as the "County Financial Management System of 1981."



§ 5-21-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Committee" means the county financial management committee;

(2) "Department" means the finance department; and

(3) "Director" means the director of the finance department.



§ 5-21-103 - Finance department -- General provisions -- County hospitals and nursing homes -- Exclusion from coverage of chapter.

(a) (1) There is hereby created a finance department to administer the finances of the county for all funds of the various departments, agencies and boards that are handled by the county trustee.

(2) The accounting, bank accounts, personnel and salary policies, and other policies of the funds and offices of the clerks of courts, county clerk, register of deeds, sheriff and trustee, that were not subject to the budgeting authority of the county legislative body prior to application of this part, are not subject to the provisions of this part. This part shall not be construed as authority over the fee and commission accounts of other accounts that are not handled by the trustee for offices other than the trustee nor for the trustee's fee and commission account. This part shall not be construed as authority over personnel policies or procedures or salaries of the various county offices or departments, except with respect to requiring necessary recordkeeping and reporting needed for performing the payroll functions as prescribed by the finance committee.

(b) The finance department shall be responsible for purchasing, accounting, budgeting, payroll, cash management and other such financial matters of the county as provided in this chapter.

(c) All employees performing the functions of purchasing, payroll, accounting and budgeting in the various operating departments shall be transferred to the supervision of the director of finance, and such salaries, benefits and expenses relating to such personnel shall be budgeted under the finance department, notwithstanding any other law to the contrary. No employee may be transferred, however, from the office of the trustee, county clerk, assessor of property, clerks of courts, register of deeds or sheriff.

(d) (1) The department shall establish a system of fiscal management, control, accounting, budgeting, purchasing and cash management as herein provided.

(2) Such system shall conform to generally accepted principles of governmental accounting and shall be in substantial agreement with the recommendations of the national council of governmental accounting, and the rules and regulations established by the comptroller of the treasury, commissioner of education and state law.

(e) (1) Notwithstanding any provision of this chapter to the contrary, the county legislative body may exclude, by two thirds (2/3) majority vote, the county hospitals or nursing homes, or both, from the provisions of this chapter. In the event county hospitals or nursing homes, or both, are excluded, the county legislative body may establish, after allowing the financial management committee to submit recommendations, financial procedures and reporting requirements to include, but not to be limited to, the following:

(A) Monthly financial reports;

(B) Approval of the required annual audit contract with a licensed Tennessee certified public accountant and the reports presented in such audit;

(C) Inspection of records, bank statements and other financial records; and

(D) Approval of the annual budget by the county legislative body prior to the beginning of the fiscal year.

(2) If a hospital or nursing home, or both, is excluded from the provisions of this chapter, the county legislative body may by two-thirds (2/3) majority vote include such hospitals or nursing homes, or both, under the provisions of this chapter. Upon voting to include such hospital or nursing home, or both, implementation of the provisions of this chapter shall begin no later than the beginning of the next fiscal year.



§ 5-21-104 - Financial management committee -- General provisions.

(a) A county financial management committee is hereby created.

(b) (1) The committee shall consist of the county mayor, supervisor of highways, director of schools, and four (4) members elected by the county legislative body at its regular September session of each year or at any subsequent session.

(2) The four (4) members elected by the county legislative body need not be members of such body.

(c) Such committee shall elect its own chair and shall meet from time to time as it may deem necessary for the discharge of its duties as provided in this section.

(d) The director shall be the ex officio secretary of such committee.

(e) (1) The committee shall establish and approve policies, procedures and regulations in addition to the specific provisions of this chapter, for implementing a sound and efficient financial system for administering the funds of the county.

(2) Such system shall include budgeting, accounting, purchasing, payroll, cash management and such other financial matters necessary to an efficient system.



§ 5-21-105 - Special committees -- General provisions.

(a) The county legislative body may authorize the committee to assume the functions of any or all of the following special committees or the county legislative body may by resolution create:

(1) A budget committee;

(2) An investment committee; or

(3) A purchasing committee.

(b) (1) Except as provided in subdivision (b)(2), upon creation, the special committees shall be composed of a minimum of five (5) members appointed by the county legislative body. The members of such committee need not be members of the county legislative body.

(2) (A) Notwithstanding the provisions of subdivision (b)(1), in counties having the following populations, according to the 1990 federal census or any subsequent federal census, special committees shall be composed of five (5) members: Click here to view image.

(B) Notwithstanding the provisions of subdivision (b)(1), in counties having a population of not less than seventeen thousand two hundred fifty (17,250) nor more than seventeen thousand five hundred fifty (17,550), according to the 1990 federal census or any subsequent federal census, the budget committee shall be composed of six (6) members.

(c) The director shall be the ex officio secretary of each such committee.

(d) The budget committee shall establish and approve policies, forms and documents, procedures, and regulations necessary for the preparation of the annual operating and capital improvement budgets.

(e) The investment committee shall establish and approve policies and procedures for cash management and investing idle cash funds in various investments as prescribed by law.

(f) The purchasing committee shall establish and approve policies and procedures for the purchasing of all supplies, equipment or goods for the county.



§ 5-21-106 - Director -- Appointment and compensation.

(a) (1) The committee shall appoint the director.

(2) The committee may dismiss the director, subject to the approval of the county legislative body.

(3) The director shall for all purposes be an employee of the county.

(b) (1) The director shall have a minimum of a bachelor of science degree from an accredited college or university. Such person shall have had at least eighteen (18) quarter hours or equivalent semester hours in accounting.

(2) The committee may select a person not having a bachelor of science degree or having a sufficient number of hours in accounting; provided, that such person has at least two (2) years of acceptable experience in a related position or an equivalent number of other related courses.

(c) The compensation of the director shall be established by the committee, subject to the approval of the county legislative body.



§ 5-21-107 - Director -- Duties.

(a) The director shall oversee the operation of the department in the functions established by this chapter, and shall be responsible for the implementation of the policies of the committee or such special committees established by the county legislative body.

(b) The director shall, among the director's duties, install and maintain a purchasing, payroll, budgeting, accounting and cash financial management system for the county.

(c) The director shall assist other county officials and employees in achieving an efficient financial management system for the county.

(d) The director has the authority to hire personnel for the finance department; provided, that the positions are funded in the annual budget and the personnel so hired meet the written job requirements as recommended by the director and approved by the committee.



§ 5-21-108 - Director -- Deputy.

(a) A person employed by the finance department shall be recommended by the director and approved by the committee to serve as deputy director of finance.

(b) (1) The person employed for this position shall perform such duties and responsibilities as assigned by the director.

(2) In the absence of the director, the deputy director shall perform the duties of the director necessary to the continued operation of the department, including, but not limited to, the cosigning of warrants, payroll checks and purchase orders.



§ 5-21-109 - Director -- Bond.

(a) The director shall execute a blanket bond in an amount of not less than one hundred thousand dollars ($100,000) for the faithful performance of the director's duties as director and of the department employees in accordance with the general law for such bonds.

(b) The cost of such bond shall be paid from funds appropriated to the department for such purpose.

(c) The amount of such bond may be increased subject to the approval of the committee, and additional appropriations by the county legislative body.

(d) The bond shall be prepared in accordance with the provisions of title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 5-21-110 - Budget -- Preparation and committee review.

(a) On or before February 1 of each year the budget committee, in conjunction with the director, shall prescribe the budgetary procedures, forms, calendar and other information as may be necessary to implement the budgetary procedures contained in this chapter.

(b) On request of the budget committee each department or office of county government shall submit a proposed budget for the succeeding fiscal year and such other budgetary information requested by the director of the budget committee.

(c) (1) From information submitted the director shall prepare a consolidated budget document.

(2) Such document shall show by item the amounts estimated by the various departments and officials required for the efficient operation of the county government from the county general fund, the debt service funds, highway funds, school funds and all other funds.

(3) Such document shall show an estimate of the revenues to be received by each of the funds during the next fiscal year and an estimate of the unencumbered fund balance of each of such funds at the beginning of the fiscal year.

(d) (1) The director shall file the consolidated budget with the budget committee.

(2) The budget committee shall review and present the recommended budget to the members of the county legislative body at least ten (10) days prior to the July meeting.

(3) Such budget shall contain an itemized and classified plan of all proposed expenditures and estimated receipts for the ensuing fiscal year as submitted by each department, office or agency and recommended by the budget committee, and shall conform to the uniform classification of accounts established by the director in accordance with the prescribed state uniform accounting system.

(4) It is expressly provided that the classification of expenditures and receipts of any and all county school funds for any purpose, administered by the county board of education and county director of schools, shall conform to the classification of accounts as prescribed by the commissioner of education.

(5) The budget committee shall fully provide in the budget for all requirements for debt service, interest and bond maturities and for any cash deficit in any fund at the beginning of the fiscal year, and shall propose a tentative tax rate to fund such budget. The budget committee shall fully provide for any court-ordered expenses, including, but not limited to, deputies' and assistants' salaries authorized by court order pursuant to title 8, chapter 20. The budget, when adopted, shall appropriate funds to fully comply with such court order. The county legislative body shall adopt any budget amendment necessary to implement the provisions of such court order.



§ 5-21-111 - Budget -- Hearings -- Supporting documents -- County action.

(a) (1) (A) At least ten (10) days before the proposed budget is to be presented to the governing body, the budget committee shall cause to be published in a newspaper of general circulation the proposed annual operating budget.

(B) This budget shall contain a budgetary comparison for the following governmental funds:

(i) General;

(ii) Highway/public works;

(iii) General purpose school fund; and

(iv) Debt service

that shall include comparisons of the proposed budget with the current year and the prior year.

(C) The budgetary comparisons shall be by individual fund and shall summarize revenues by local taxes, state of Tennessee, federal government and other sources. Expenditures shall be summarized by salaries and other costs. The budgetary comparison shall also present beginning and ending fund balances and the number of employee positions.

(2) Such publication shall also contain a notice of a public hearing to be conducted by the budget committee at which any citizen of the county upon five (5) days' written request shall have the right to appear and state such citizen's views on the budget.

(b) The budget committee shall present the budget to the county legislative body at the regular July meeting each year or at a special session called for this purpose prior to the regular July meeting.

(c) The proposed budget shall be accompanied by a budget message explaining the financial program and outlining the services, work and activities to be financed by the proposed budget and a brief discussion of the means proposed for financing the expenditure program set forth in the budget.

(d) With the proposed budget, the budget committee shall deliver to the county legislative body a budget appropriation resolution and a tax levy resolution.

(e) (1) The county legislative body may alter or revise the proposed budget except as to provision for debt service requirements and for other expenditures required by law. However, when reviewing the proposed budget of the county department of education, the county legislative body may only alter or revise the total amount of expenditures as proposed and such alterations or revisions shall comply with state law and regulations. Upon alteration or revision of the proposed budget of the department of education, the director of schools shall submit a revised budget within the total expenditures approved by the county legislative body within ten (10) days. If the revised budget complies with the amount of expenditures as adopted by the county legislative body, the revised budget will become the approved budget for the county department of education.

(2) The county legislative body shall finally adopt a budget in July.

(f) (1) After the adoption of the budget, any county department, agency or official shall be entitled to a hearing before the county legislative body in order to justify any proposed additional requests or budget estimates.

(2) The director may make quarterly allotments to any department, agency or official seeking a budget hearing in an amount not in excess of that approved in the budget for such quarter.

(3) Upon amendment of the budget, the director shall make a supplemental allotment or impound the funds of any department, agency or official to bring such appropriations in line with the amended budget.

(g) The budget, the appropriation resolution, and the tax levy resolution, as adopted, shall be spread upon the minutes of the county clerk.



§ 5-21-112 - Appropriations -- Later modifications -- Impounding.

(a) The appropriations made in the appropriation resolution, or any amendment thereto, shall constitute the limit to expenditures for the various purposes and from the several funds of such county for the fiscal year covered by the resolution, and no expenditure shall be made or obligation created in excess of such limitation.

(b) Any resolution presented to the county legislative body in any fiscal year, after the original appropriation resolution has been adopted and the tax rate for the year fixed by the county legislative body, that provides for an appropriation in addition to those made in the original budget appropriation, shall specifically provide by tax levy sufficient revenues, or designate the source of funds to meet expenditures to be made in consequence of such additional appropriation.

(c) (1) If at any time during the fiscal year it shall become apparent that the revenues of any of the county's funds, together with its unencumbered cash balance at the beginning of such year, will not be sufficient to equal the amount of the original appropriations, it shall be the duty of the director to impound the appropriations from such fund in such amount as shall be necessary to balance such account. Nevertheless, the impoundment power provided by this section shall not apply to the funds appropriated to the offices of trustee, county clerk, assessor of property, clerks of courts, register of deeds or sheriff.

(2) Upon the written approval of the committee, such impounded funds shall be released.



§ 5-21-113 - Expenditures -- Minor adjustments.

(a) The appropriations made by the county legislative body shall constitute authorization for the expenditures contained therein unless otherwise limited by the county legislative body.

(b) Expenditures may be made and obligations created against any appropriation to an aggregate total of the amount appropriated.

(c) The expenditures and encumbrances against the amounts appropriated shall be made only upon an order or authorization issued by the department.

(d) No expenditures made or obligations created in any manner shall be valid or binding against the county except as provided by the provisions of this chapter.

(e) (1) The budget committee, with the consent of any official, head of any department or division that may be affected, may make transfers and adjustments within the smallest budgetary itemization of any subdivision.

(2) Any other transfers or adjustments shall be submitted to the budget committee for its recommendation to the county legislative body.



§ 5-21-114 - Monthly reports.

(a) (1) The director shall make a report at the end of each month showing the condition of the budget.

(2) Such report shall show for each item of appropriation, or allotment thereof, the total expenditures for the month and the year to date, the amount of outstanding encumbrances and the amount of the unencumbered balance.

(3) Such report shall also show for each fund an itemized statement of the revenues and receipts estimated for the year, the amount of the collections of each item for the month and the year to date and the unrealized portion of the estimate.

(b) Each department head, elected official and board member shall be furnished copies of monthly reports for their respective departments as soon as the same are available.

(c) (1) The most recent of such reports shall be presented by the director at each regular session of the county legislative body.

(2) At such time, the director shall advise the county legislative body of the condition of the budget, and of any adjustment or reduction of appropriations that should be made, and shall recommend any other action that, in the director's opinion, the county legislative body should take in order that the financial condition of the county is not impaired.



§ 5-21-115 - Accounting system -- Preaudit of invoices, etc.

(a) There shall be set up and maintained in the department a system of fiscal procedure, control and centralized accounting, which shall be under the administrative control and direction of the director. The procedures and records shall be maintained in accordance with provisions of § 5-21-103(c).

(b) (1) Before any obligation against the county shall be paid or any disbursement warrant or voucher issued, a detailed invoice, receivable copy of the purchase order, or such document indicating receipt of merchandise or service should be approved by the head of an office, department or agency for which the obligation was made and be filed with the director.

(2) The director shall establish a system for making a careful preaudit of such invoice, purchase order, or other documents, including a comparison with any encumbrance document previously posted or filed authorizing such obligation, and shall approve for payment only such items as appear to be correct, properly authorized, and not exceeding the otherwise unencumbered balance of the allotments or appropriations against which they are chargeable.

(3) Disbursement warrants shall be promptly prepared for all such approved obligations by the director, signed in accordance with § 5-21-116 and mailed or delivered to the payees thereof.



§ 5-21-116 - Disbursement warrants.

(a) All disbursement warrants drawn on the county trustee for the obligations of all county departments, agencies, and officials, including the county mayor, the county highway department, and the county department of education, shall be signed as provided in this section.

(b) (1) The disbursement warrants shall be prepared in the finance department, and provided to each department for signing.

(2) Upon preparation of such warrant by the finance department, the department head signing the disbursement warrant shall keep one (1) copy for filing in such department.

(3) The original and all other copies of such warrant shall be returned to the director for such director's signature as a cosigner and for filing and mailing from the finance department.

(4) A duplicate copy of all disbursement warrants, with all original invoices and other supporting documents attached thereto, shall be kept on file in the office of the director.

(c) (1) In lieu of each department agency or official signing disbursement warrants, the departments may authorize the director to use a signature plate in accordance with the general law and approval by the comptroller of the treasury.

(2) If such signature plate is used, it shall be locked in a safe place when not in use and supervised by the person responsible for its safekeeping when in use.

(3) A record shall be maintained indicating when the signature plate is used, numbers of the warrants signed, and the person using such plate.



§ 5-21-117 - Payroll account.

(a) The committee shall maintain a special county payroll account at a bank, in which disbursement warrants for the total of each payroll shall be deposited and against which individual net earning checks may be issued to each of the county employees.

(b) The committee may authorize the issuance of such payroll checks on the signature of the director and, in such event, the depository bank shall be so instructed.



§ 5-21-118 - Director as purchasing agent -- Optional purchasing department.

(a) The director or a deputy appointed by the director shall serve as the county purchasing agent and shall assist the committee in developing policies and procedures for implementing an economical and efficient purchasing system.

(b) The following shall be the responsibility of the director:

(1) The contract, purchase, or any obligation of the county for supplies, material, equipment, contractual services, rental of machinery, buildings, or equipment, transfer of materials, supplies, and equipment between county offices or agencies;

(2) Supervision of storeroom or warehouse;

(3) Contracts for building construction and the purchase of land;

(4) Public sale of all surplus materials, equipment, buildings and land; and

(5) Any other created obligation of the county.

(c) (1) Upon the recommendation of the committee and approval of the county legislative body or as authorized by the county legislative body, a separate purchasing department may be established with a person hired as purchasing agent for the county.

(2) In the event a separate purchasing department is established and a purchasing agent is hired, all duties and responsibilities relative to purchasing shall be removed from the director.



§ 5-21-119 - Purchasing system.

(a) The committee, with the assistance of the purchasing agent, shall establish a purchasing system for the county.

(b) Such system shall provide, among other procedures, the following:

(1) Review of all contracts or purchases for biddable supplies, materials, equipment, and other needs of the county, shall be made by the purchasing agent;

(2) No purchase or contract shall be made when the bid prices exceed the current market price for the same merchandise or service;

(3) Purchases and contracts shall be awarded based on the lowest and best bid;

(4) Specifications development shall be made by the department, agency or official to receive the merchandise, construction or service;

(5) The purchasing agent shall:

(A) Review specifications and changes to allow for maximum competition of prospective bidders;

(B) Prepare formal and informal bids;

(C) Collect sealed bids;

(D) Open bids through a procedure open to the public;

(E) Evaluate, compare and submit bids for approval by the committee, if so deemed by the committee;

(F) Issue purchase orders and contracts; and

(G) Verify receiving the merchandise or service;

(6) The director shall:

(A) Accept requisitions by the department, agency or official, and, if such supplies are not currently on hand, transmit such requisition to the purchasing agent;

(B) Verify budget appropriations before authorizing a purchase;

(C) Approve invoices for payment; and

(D) Pay invoices and obligations of the county as provided herein; and

(7) Emergency purchases, total cost bidding, blanket purchases for small orders, grouping of purchases of the various departments, and other methods for receiving the most competitive price and best bid. Emergency purchases shall be limited to needs arising that are not normally foreseeable. Emergency purchases shall not be permissible if a department or agency fails to properly plan for the need, proper purchasing procedures, and delivery time.



§ 5-21-120 - Bidding.

(a) The committee shall authorize the dollar limitation when formal competitive bids are required but not to exceed the amount as authorized by state law for the highway and education departments or other such amounts as established by law.

(b) Subject to the policies and regulations of the committee, "biddable items" means any need of the county where more than one (1) bidder or contractor in the county's trade area can provide the material or service. Specifications shall not be written to exclude vendors and contractors or limit the bidding to a specific vendor or contractor.

(c) The county shall be liable for the payment of all purchases of supplies, materials, equipment and contractual service made in accordance with the provisions of this chapter, but shall not be liable for the payment of such purchases made contrary to its provisions unless such item is specifically approved by the committee.



§ 5-21-121 - Conflicts of interest.

(a) The director, purchasing agent, members of the committee, members of the county legislative body, or other officials, employees, or members of the board of education or highway commission shall not be financially interested or have any personal beneficial interest, either directly or indirectly, in the purchase of any supplies, materials, equipment or contractual services for the county.

(b) No firm, corporation, partnership, association or individual furnishing any such supplies, materials, equipment or contractual services, shall give or offer nor shall the director or purchasing agent or any assistant or employee accept or receive directly or indirectly from any person, firm, corporation, partnership or association to whom any contract may be awarded, by rebate, gift or otherwise, any money or other things of value whatsoever, or any promise, obligation or contract for future reward or compensation.



§ 5-21-122 - Committee members -- Compensation.

The county legislative body shall set the compensation based on the service and time rendered in implementing the provisions of this chapter for members of the various committees created in this chapter.



§ 5-21-123 - County employees unaffected.

(a) Notwithstanding any provision of this chapter, each department, agency or official shall have the authority to hire personnel and set salaries and to determine the needs for its use, all subject to budget limitations and the availability of funds.

(b) The authority of the committee, director or purchasing agent shall be limited to the provisions of this chapter and such policies necessary to implement the provisions of this chapter. They shall not have the authority to veto the hiring and dismissal of personnel of the various county departments, agencies, or officials or set salaries or determine the needs of such departments.



§ 5-21-124 - Education department -- Withdrawal from system.

(a) In the event the director or purchasing agent established under this chapter does not maintain records, follow accounting and budgetary procedures, and submit timely reports and information as prescribed by state law and the commissioner of education, the commissioner, after a hearing on the issue of such neglect, shall remove the education department of the county involved from the county financial management system established by this chapter by written notification to the presiding officer of the county legislative body.

(b) Upon notice from the commissioner, the county legislative body shall transfer sufficient funds from the control of the department to provide financial services in the county education department under the supervision of the county director of schools, as provided by general law.

(c) State funds may be withheld for failure to provide adequate funds to transfer the responsibilities to the education department.



§ 5-21-125 - Violations -- Penalties.

Any official or employee of the county, or of any institution or agency thereof, who fails or refuses to perform the duties required by this chapter or who fails or refuses otherwise to conform to the provisions of this chapter commits a Class C misdemeanor, and is subject to removal from office or position.



§ 5-21-126 - Adoption of system.

(a) This chapter shall be local in effect and shall become effective in a particular county upon a two-thirds (2/3) majority vote of the county legislative body adopting this chapter, or upon a majority of the voters casting votes in any election held for the purpose of approving this chapter.

(b) (1) The procedure for elections held for the purpose of approving this chapter shall be that the county election commission shall call and conduct an election on the question pursuant to § 2-3-204 after receiving a petition signed by ten percent (10%) of the qualified voters of the county, stating that they favor this law and requesting that an election be held in the county on the subject, the number of qualified voters in the county being deemed to be the total number of votes cast for all candidates for governor in the last general election; or upon a resolution of the county legislative body, duly certified to the election commission, requesting such an election.

(2) In such an election, the propositions to be voted upon shall be stated on the ballot on separate lines in the following manner: "For the county financial management system" and "Against the county financial management system."

(c) The provisions of this chapter shall not apply in any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census.



§ 5-21-127 - Implementation of system.

(a) Upon this chapter's becoming law in a county, the county legislative body shall appoint members of the committee at the next meeting of such body.

(b) Within thirty (30) days after such appointment, the committee shall meet, elect a chair, and start the process for hiring a director.

(c) The committee shall also develop plans for implementing the financial management system beginning July 1 of the next fiscal year, and completing the implementation process by August 1 of the second fiscal year.

(d) In implementing the system, the committee and director shall seek recommendations from the comptroller of the treasury, the state department of education, the University of Tennessee's county technical assistance service, and other such organizations.

(e) After an implementation plan has been developed and approved by the committee, a report shall be submitted to the county governing body by July 1 of the fiscal year in which the system is to be implemented.

(f) The committee shall publish in a local newspaper of county-wide circulation a notice specifying that:

(1) The county has adopted the "Local Option Financial Management System" and all employees, vendors and contractors must abide by its provisions beginning on a date specified in the notice; and

(2) The act or policies to implement the act will be available on a date specified in the notice and copies may be obtained at that time.



§ 5-21-128 - Suspension of private or local acts.

Upon ratification by the county legislative body or the people in a referendum and the full implementation of the chapter's provisions on or before August 1 of the second fiscal year, the operation of all private or local acts relative to county finances, budgeting, and purchasing in conflict with this chapter are suspended until such time as the provisions of this chapter are revoked as provided in § 5-21-129.



§ 5-21-129 - Revocation of adoption.

(a) The provisions of this chapter once adopted may be revoked by the same method used to adopt the chapter.

(b) Such revocation shall be effective with the fiscal year beginning at least sixty (60) days after passage of the resolution or referendum.



§ 5-21-130 - Sale of surplus, obsolete or unusable county-owned property on Internet web site.

In addition to any other methods for sales of county-owned property authorized by law, any county having adopted the County Financial Management System of 1981, compiled in this chapter, is authorized to conduct a sale of county-owned property that has become surplus, obsolete, or unusable on any Internet auction web site that is approved by the county's financial management committee.






Chapter 23 - Written Personnel Policies

§ 5-23-101 - Legislative intent.

It is the legislative intent that all counties in this state have certain minimum written personnel policies in effect in order to assist in maintaining compliance with applicable state and federal laws and to facilitate accurate recordkeeping. This chapter is not intended to affect the present authority within counties to adopt policies in addition to those required by this chapter, nor is it intended to enlarge, diminish or otherwise affect the obligation to comply with current state and federal laws governing personnel matters. Nothing in this chapter shall be construed to impose any liability on any county government for failure to have written personnel policies in place, except as may be otherwise specifically provided by law.



§ 5-23-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Base personnel policies" means the policies that are required to be adopted under this chapter and that are enumerated in § 5-23-104;

(2) "County employees" means employees of the county as defined under the federal Fair Labor Standards Act, 29 U.S.C. § 201 et seq., as amended;

(3) "County judge" means any judge who employs one (1) or more county employees; and

(4) "County officials" means the county trustee, register of deeds, county clerk, county judges, county clerks of courts, sheriff, assessor of property, county board of education, and the chief administrative officer of the highway or public works department.



§ 5-23-103 - Adoption of base personnel policies.

(a) Each county official shall adopt base personnel policies, which shall be approved by an attorney as provided in this chapter and filed in the office of the county clerk as provided in this section on or before December 31, 1997. The county official shall submit the base personnel policies to the attorney selected in accordance with § 5-23-105, to be reviewed for compliance with the provisions of this chapter and other applicable law. In the event that any policy is not approved by such attorney, the county official may challenge the conclusion of the attorney as to such policy and have such policy reviewed by another attorney selected by the county official and paid from the fees of the office or funds budgeted for the office or department, and the conclusion of that attorney shall be final. The county official shall submit the approved policies to the county legislative body for inclusion in the minutes of the body and filing in the office of the county clerk. Notwithstanding the foregoing, the county board of education may employ its own attorney to review and approve its policies, and the board shall submit to the county legislative body with the approved policies acceptable evidence that the policies have been reviewed and are in compliance with this chapter and applicable law. If any county official fails to adopt and file such policies on or before December 31, 1997, the employees of the county official shall be governed by the base personnel policies adopted by the county legislative body pursuant to subsection (d).

(b) Any county official who wishes to discontinue policies that the official has previously adopted under subsection (a) shall submit written notice to the county legislative body for inclusion in the minutes and filing in the office of the county clerk, specifying the effective date of the change. From and after the specified effective date, the employees of such office shall be governed by the base personnel policies adopted by the county legislative body pursuant to subsection (d).

(c) (1) Any county official whose employees are governed by the base personnel policies adopted by the county legislative body shall have the right to adopt separate base personnel policies applicable to the employees of such official's office by filing approved base personnel policies with the county legislative body in the same manner as set out in subsection (a), at the following times:

(A) Once annually, on or before November 30 each year; and

(B) Within thirty (30) days after any amendment to the policies becomes effective.

(2) Such policies shall become effective on the first day of the month following their filing in the office of the county clerk as provided in subsection (a).

(d) (1) The county mayor and the county legislative body shall provide for the adoption of base personnel policies to govern all county employees except those governed by separate base personnel policies adopted as provided in this section.

(2) The county mayor shall submit to the county legislative body for approval a list of all agencies, offices and departments that will be governed by the base personnel policies. This list shall include and shall be limited to all departments, agencies and boards whose funds are handled through the office of the county trustee.

(3) The attorney selected in accordance with § 5-23-105 shall review the list for accuracy and completeness, and shall report such attorney's findings to the county legislative body.

(4) Upon approval of the list, the county mayor shall appoint, subject to the confirmation of the county legislative body, one (1) or more persons to develop the base personnel policies. Such persons may be members of the county legislative body, the county mayor, officials or employees of agencies, offices or departments to be governed by such policies, or other persons having appropriate knowledge and expertise. Such persons shall be appointed and confirmed on or before October 31, 1997.

(5) The policies shall be prepared and submitted to an attorney for review as provided in § 5-23-105, and upon approval by the attorney they shall be presented to the county legislative body for approval on or before March 1, 1998.

(6) The county legislative body shall either approve or disapprove the policies as a whole. If the policies are not approved, they shall be returned to the originating person or group for revision and resubmission to the county legislative body.

(7) When approved, the policies shall be included in the minutes of the county legislative body and filed in the office of the county clerk, and the policies shall be effective on the first day of the month following approval by the county legislative body. The final policies shall be approved by the county legislative body and filed in the minutes in the office of the county clerk on or before May 31, 1998.

(8) Any governmental agency or entity whose funds are not handled through the office of the county trustee may, by action of the governing board of such agency or entity, adopt for such agency or entity the personnel policies filed in the office of the county clerk in accordance with this subsection (d).

(e) Upon completion of the base personnel policies in accordance with subsection (d), a county mayor may adopt separate base personnel policies applicable to the employees of the county mayor's individual office by filing approved base personnel policies with the county legislative body in the same manner established in subsection (a).



§ 5-23-104 - Required provisions.

The base personnel policies required under this chapter are:

(1) Whether employees are entitled to paid vacation or annual leave, sick leave, or other leave, policies for accrual and use of such leave, policies for compliance with state and federal family and medical leave laws, and provisions for maintaining leave records;

(2) The compensatory time policy in effect for the office or department or a statement that no compensatory time is allowed, a statement of whether the salary received by salaried employees is intended to cover all hours worked up to and including forty (40) hours in a work week in offices or departments where the regular work week is less than forty (40) hours, policies for maintaining compliance with the overtime provisions of the federal wage and hour laws, and provisions for recordkeeping;

(3) Policies on non-discrimination and sexual harassment, including a complaint procedure as required under the federal Americans with Disabilities Act, compiled in 42 U.S.C. §§ 12101 -- 12213, and guidelines to enable compliance with the fair hiring requirements of the federal equal employment opportunity laws and regulations. For employees of county judges, procedures administered by the administrative office of the courts for complaints under the Americans with Disabilities Act, compiled in 42 U.S.C. §§ 12101 -- 12213, may be used, if available; and

(4) For any employees who are required by law to be tested, policies and procedures for drug testing or alcohol testing, or both.



§ 5-23-105 - Retainer of attorney.

The county mayor shall retain an attorney, subject to confirmation of the county legislative body, to review the base personnel policies for compliance with the provisions of this chapter and other applicable law. The county mayor may, but is not required to, retain the county attorney in such capacity. The compensation of the attorney shall be established by the county legislative body, and shall be paid from the county general fund.



§ 5-23-106 - Modification of policy.

Once adopted and approved as provided in this chapter, personnel policies may be amended, modified, enlarged or repealed at any time by the same process used for original adoption. Any and all personnel policies governing county employees shall be subject to change at any time, and shall not give rise to any contractual rights or obligations between the county and its employees.



§ 5-23-107 - Duties of county officials and department heads.

Each county official and each department head within the county is responsible, with respect to the employees of that office or department, for:

(1) Ensuring that each employee under such person's direction has received a copy of the personnel policies in effect for that office, including a statement that nothing in the policies is intended to create a contract of employment or to affect the employment-at-will status of county employees, and a statement for each employee to sign acknowledging receipt of a copy of the policies for that employee's office or department, and acknowledging that the employee understands that subsequent amendments will be on file at the office of the county clerk; provided, that a local board of education may, by resolution or memorandum of understanding pursuant to title 49, chapter 5, part 6, dispense with the requirements of this subdivision (1) and instead adopt other appropriate measures to ensure that each employee has knowledge of and access to a copy of personnel policies of the school system and any subsequent amendments applicable to them. Nothing in this chapter shall be construed to enlarge, modify or repeal the rights of employees of local boards of education as set forth in title 49.

(2) Furnishing to each employee a copy of § 39-16-504, relative to falsifying, destroying, or tampering with governmental records;

(3) Maintaining all required personnel records, including, but not limited to, the form I-9 required under federal immigration laws and all wage and hour records required under state or federal law, unless such records are maintained in a central payroll office within the county; and

(4) Ensuring that all posters and other employee notifications required by the Federal Fair Labor Standards Act, compiled in 29 U.S.C. § 201 et seq., the Family and Medical Leave Act, compiled in 29 U.S.C. § 2601 et seq., applicable equal employment opportunity laws, and other applicable state or federal laws have been posted or otherwise given to employees.



§ 5-23-108 - Existing authority to be retained by officials.

Elected or appointed officials, boards and department heads shall retain their present authority to make decisions and adopt policies that are not in conflict with the provisions of this chapter, including, but not limited to, matters concerning hiring, compensation, promotions, transfers, layoffs, discipline, termination, and other employment matters for the employees of their respective offices. Nothing in this chapter shall be construed as authorization for establishing systems of seniority, tenure, or classified service, nor for creating contracts of employment or establishing the terms thereof. Nothing in this chapter or any of the policies adopted pursuant to this chapter shall be construed to affect the employment-at-will status of any county employee or otherwise create any contractual obligation on the part of the county as employer.



§ 5-23-109 - Actions by counties against official or employee in derogation of chapter.

If a court finds a county liable as a result of acts or omissions by any official or employee in connection with the requirements of this chapter or any policies adopted pursuant to this chapter, then the county shall have a right of action for reimbursement against the official or employee whose conduct resulted in liability for the county not covered by insurance, where the conduct of the official or employee was intentional and knowing and constituted illegal behavior in the workplace. For purposes of this section, the words "intentional" and "knowing" have the same meanings as defined in § 39-11-302. An official's or employee's conduct shall not constitute knowing or intentional illegal conduct in the workplace if the conduct was based on the written advice or opinion of the county attorney or the official's or employee's legal counsel.



§ 5-23-110 - Mandamus to compel compliance.

In order to enforce the provisions of this chapter, the county mayor is authorized to retain the county attorney, or an attorney hired pursuant to § 5-6-112, to seek mandamus to compel compliance as provided in § 5-1-107, and additionally may pursue any and all other remedies available at law or in equity.



§ 5-23-111 - Compliance with Title VI.

No expenditure of public funds pursuant to this chapter shall be made in violation of the provisions of Title VI of the Civil Rights Act of 1964, as codified in 42 U.S.C. § 2000d.



§ 5-23-112 - Applicability.

The provisions of this chapter are intended to supersede any conflicting provisions of any general laws or private acts; provided, that this chapter shall not apply to any county with a population over eight hundred thousand (800,000) or any county that has adopted a metropolitan form of government.






Chapter 24 - Electronic Commerce Act [Repealed]






Title 6 - Cities And Towns

Mayor-Aldermanic Charter

Chapter 1 - Mayor-Aldermanic Charter -- Adoption and Surrender

Part 1 - Definitions

§ 6-1-101 - Charter definitions.

As used in chapters 1-4 of this title, unless the context otherwise requires:

(1) "Board" means the mayor and the aldermen;

(2) "Department head" means the city administrator, city recorder, treasurer, police chief and any other department heads appointed by the board or mayor;

(3) "Officer" means the mayor, aldermen, city attorney and city judge;

(4) "This charter" refers to chapters 1-4 of this title; and

(5) "Ward" means a geographical subdivision of the municipality established for the purpose of securing representation on the board.



§ 6-1-102 - Use of "shall" and "may."

As used in this chapter, "shall" is mandatory and "may" is permissive.






Part 2 - Adoption of Charter

§ 6-1-201 - Right to adopt charter -- Incorporation within specified distances from existing cities.

(a) (1) The residents of any incorporated municipality or of any territory wanting to incorporate under this charter may adopt the provisions of chapters 1-4 of this title in the manner provided in this chapter. Thereupon, the municipality or territory shall be and become incorporated and be governed as set forth in this chapter. No unincorporated territory shall be incorporated under the provisions of this charter unless such territory contains not fewer than one thousand five hundred (1,500) persons, who shall be actual residents of the territory.

(2) No unincorporated territory shall be allowed to hold a referendum on the question of whether or not to incorporate under this charter until a plan of services is documented, setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall be attached to the petition to incorporate when such petition is filed with the county election commission. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and the revenue from purely local sources to be payable annually. Municipalities that are first incorporated on or after July 1, 1993, and that produce no local own-source revenues in any fiscal year, shall not receive any state-shared revenues during the next fiscal year.

(3) Prior to filing the petition with the county election commission, a public hearing on the referendum on the question of whether or not to incorporate under this charter and plan of services shall be conducted. The public hearing shall be advertised in a newspaper of general circulation for two (2) consecutive weeks.

(b) (1) (A) Except as provided in subdivision (b)(2), no unincorporated territory shall be incorporated within three (3) miles of an existing municipality or within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population according to the latest census certified by the department of economic and community development. "Existing municipality" and "existing municipality of one hundred thousand (100,000) or more in population" do not include any county with a metropolitan form of government with a population of one hundred thousand (100,000) or more, according to the 1990 federal census or any subsequent census.

(B) If any part of the unincorporated territory proposed for incorporation is within five (5) miles of an existing municipality of one hundred thousand (100,000) or more, according to the most recent federal census, and if the governing body of such municipality adopts a resolution by a two-thirds (2/3) vote indicating that the municipality has no desire to annex the territory, such territory may be included in a proposed new municipality. A petition for incorporation shall include a certified copy of such resolution from the affected municipality.

(2) In any county having a population of more than eighteen thousand two hundred (18,200) and less than eighteen thousand five hundred (18,500), according to the latest census certified by the department of economic and community development, if any part of the unincorporated territory proposed for incorporation is within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population or within two (2) miles of an existing municipality of more than one thousand (1,000) and fewer than one hundred thousand (100,000) in population, according to the 1990 federal census or any subsequent census, then action on the petition as provided in §§ 6-1-202 and 6-1-204 shall be held in abeyance for fifteen (15) months from the date of filing the petition. If, within this period, the existing municipality does not annex at least twenty percent (20%) of the land area or twenty percent (20%) of the population of the territory proposed for incorporation, then proceedings shall be continued as provided in §§ 6-1-202 and 6-1-204 as though the petition had been filed at the conclusion of the fifteen-month period. If the existing municipality annexes at least that part of the territory within this period, then the petition shall be null and void.

(c) Notwithstanding subsection (a) or (b) to the contrary, a territory may be incorporated if the following conditions are fulfilled:

(1) The territory contains two hundred twenty-five (225) residents or more;

(2) The territory is composed of property that is one thousand six hundred feet (1,600') or more above sea level on the western border of the territory and contiguous with a county boundary on the eastern border of the territory;

(3) The territory is located within an area that is bordered on the west, north and east by the Tennessee River and on the south by the border between Tennessee and another state; and

(4) The territory is located within a metropolitan statistical area.

(d) Notwithstanding subsections (a)-(c) to the contrary, a territory may be incorporated that meets the following conditions:

(1) The territory contains three hundred (300) residents or more;

(2) The territory's western boundary is contiguous with the western boundary of the county in which it is located;

(3) The territory is located within an area bordered on the north by the Loosahatchie River and on the south by the Wolf River;

(4) The territory's eastern boundary is approximately parallel with the western boundary, but in no place is more than eight (8) miles from the western boundary; and

(5) The territory is located within a metropolitan statistical area.

(e) Notwithstanding the requirements of this section, or §§ 6-1-202, 6-1-203, and 6-1-209, or any other provision of law to the contrary, the petition for incorporation of the territory described in this subsection (e) may consist of a letter from a resident of the territory desiring to incorporate to the county election commission requesting that the question of incorporating the territory be placed on the ballot. The letter shall describe the exact boundaries of the proposed municipality, indicate the name of the proposed muncipality, and indicate under which charter the territory desires to incorporate. The letter shall be treated as a petition meeting all the requirements of law.

(f) (1) Notwithstanding any provision of law to the contrary, whenever the governing body of any existing city affected by this section, by a resolution adopted by a majority vote of its governing body, indicates that it has no interest in annexing the property to be incorporated, and when a certified copy of such resolution and a petition requesting that an incorporation election be held are filed with the county election commission, then the proceedings shall continue as provided in this chapter as though the proposed new incorporation was not within the specified distance of such existing city as provided in this section.

(2) Subdivision (f)(1) shall only apply in counties having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), according to the 1990 federal census or any subsequent federal census; provided, that in an adjoining county an existing municipality that is within the specified distance may also use the procedure authorized by subdivision (f)(1).



§ 6-1-202 - Election to adopt charter.

(a) The county election commission shall hold an election for the purpose of determining whether this charter shall become effective for any municipality or newly incorporating territory upon the petition in writing of at least thirty-three and one-third percent (331/3%) of the registered voters of the municipality or territory. The petition shall include a current list of the registered voters who live within the proposed territory. The petition shall state in a sufficient manner the boundaries of the proposed municipal corporation, which may be done by a general reference to the boundaries then existing if there is one. Upon receipt of the petition, the county election commission shall examine the petition to determine the validity of the signatures in accordance with § 2-1-107. The county election commission shall have a period of twenty (20) days to certify whether the petition has the sufficient number of signatures of registered voters. If the petition is sufficient to call for an election on the issue of incorporation, the county election commission shall hold an election, providing options to vote "FOR" or "AGAINST" the incorporation of the new charter, not less than forty-five (45) days nor more than sixty (60) days after the petition is certified. The date of the election shall be set in accordance with § 2-3-204. The county election commission shall, in addition to all other notices required by law, publish one (1) notice of the election in a newspaper of general circulation within the territory of the municipality or of the proposed municipality, and post the notice in at least three (3) places in the territory.

(b) At any time not less than thirty (30) days prior to the election provided for in this part, the petition may be withdrawn or may be amended to call for a smaller territory for the proposed municipal corporation so long as all of the proposed smaller territory is contained within the boundaries of the territory described in the first petition. The withdrawal or amendment shall be valid if filed with the county election commission in writing, and if signed by not fewer than fifty-one percent (51%) of those who signed the original petition. In the event such an amended petition is filed, all provisions relating to time periods in § 6-1-201 shall be controlled by the date of the filing of the original petition, notwithstanding the filing of the amended petition, and the county election commission shall publish the notice of election as provided for in subsection (a). A petition to withdraw, when filed with and validated by the county election commission, shall render the original petition null and void.

(c) A cash bond equivalent to the costs of the election to incorporate under this charter shall be filed by the petitioners with the county election commission together with the petition for incorporation.



§ 6-1-203 - Petition to incorporate under this charter.

The petition filed in accordance with § 6-1-202 shall be in substantially the form provided in § 6-1-209 and shall include a description of the boundaries of the proposed municipal corporation and the boundaries of the proposed wards, if there is only one (1) alderman to be elected per ward, the wards that will carry the initial two-year term, the proposed name of the municipality and whether it is a city or town. The petition shall include a plan of services setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and a property tax rate to be annually levied upon all taxable property in the area to be incorporated. Boundary descriptions shall contain references to tax maps kept in the office of the county assessor of property.



§ 6-1-204 - Qualifications to vote -- Certification of result.

(a) All registered voters of the municipality or of the territory of the proposed municipality are eligible to vote in the election.

(b) The county election commission shall determine and declare the result of the election and shall certify the result in accordance with § 2-8-105(3) within forty-eight (48) hours after the election. It shall publish the results in a newspaper of general circulation in the municipality or territory and, if the municipality is already incorporated, shall file the results with the legislative body of the municipality at its first meeting after the certification. The results shall be entered at large on the minutes of the body with which it is filed.

(c) In any election held by municipalities incorporated under this charter, registered voters of the municipality may vote in accordance with this subsection (c). Upon adoption of a resolution approved by a two-thirds (2/3) vote of the board of commissioners of any municipality incorporated under this charter that has a population of not less than seven thousand seven hundred ten (7,710) nor more than seven thousand seven hundred twenty (7,720), according to the 2000 federal census or any subsequent federal census, registered voters who own real property located in the municipality shall be entitled to vote in all municipal elections and municipal referenda held in the municipality. Section 2-2-107(a)(3) shall apply to the property rights voting within the municipality. The approval or nonapproval of the resolution shall be proclaimed by the presiding officer of the board and certified by the presiding officer to the secretary of state.



§ 6-1-205 - Effect of vote.

(a) If the majority of the votes cast are in favor of the adoption of this charter, it shall be deemed to have been adopted. The newly adopted charter shall not be effective until the first board takes office as provided in § 6-1-207. Except for the provisions of this charter that are adopted by reference in other municipal charters, the provisions of this charter apply only to those municipalities that have adopted this charter by referendum as authorized by law.

(b) Following the defeat of an incorporation in an election held pursuant to § 6-1-202, no new petition for an election may be filed until after the expiration of four (4) years; provided, however, that if the territory included in the boundaries of the newly proposed municipal corporation includes less than fifty percent (50%) of the actual territory subject to incorporation in the previous election, the new petition may be filed after the expiration of two (2) years.



§ 6-1-206 - Certification to secretary of state.

After certification of the election results, if at least a majority of the votes cast are "for charter," the county election commission shall certify to the secretary of state that notice was duly given, and application in due form of law made, the description of boundaries, the entire number of votes cast, the number of votes cast "for charter," the number of votes cast "against charter," and the corporate name of the municipality.



§ 6-1-207 - Election of officers upon incorporation -- Length of terms.

(a) The county election commission shall call an election not later than sixty-two (62) days following the election for adoption of this charter, at which time municipal officials shall be chosen who shall take office immediately following the election. The qualifying deadline for filing nominating petitions shall be as described in § 2-5-101.

(b) In the election held pursuant to subsection (a), where there is more than one (1) alderman to be elected per ward, the alderman receiving the higher number of votes in each ward shall serve a four-year term. The alderman receiving the second higher number of votes shall serve an initial two-year term. All terms thereafter will be four (4) years.

(c) The mayor and each alderman shall serve the term for which they were elected or until their successors are elected and qualified.



§ 6-1-208 - Succession to old corporation.

(a) (1) This charter shall take effect in any municipality immediately after the election and qualification of the first board of mayor and aldermen, and any then-existing charter of the municipality shall immediately become null and void.

(2) The right, title and ownership of all property of the municipality and all of its uncollected taxes, dues, claims, judgments, and choses in action, and all of its rights of every kind whatsoever, shall immediately become vested in the new corporation chartered under chapters 1-4 of this title.

(3) The new corporation shall answer and be liable for all debts, contracts and obligations of the corporation it succeeds in the same manner and proportion and to the same extent as the former corporation was liable under existing laws.

(4) All ordinances, resolutions and bylaws duly enacted and in force under the preexisting charter and not inconsistent with this charter shall remain in full force until repealed, modified or amended.

(b) Any zoning ordinance applicable to any territory incorporated under this charter shall continue to apply to that territory until the municipality enacts a zoning ordinance, or enacts an ordinance rescinding the zoning that applied to such territory.



§ 6-1-209 - Sample petition for adoption.

Petitions for adoption of this charter shall be in substantially the following form:

PETITION FOR INCORPORATION ELECTION FOR TOWN (CITY) OF , TENNESSEE



§ 6-1-210 - General validation provision.

(a) The adoption, heretofore accomplished, of chapters 1 and 2 of this title, before June 30, 1991, by any territory or municipality is hereby ratified and validated in all respects. No flaw or defect or failure to comply with any technical requirement of incorporation shall invalidate any ordinance passed by any municipality incorporating under chapters 1-4 of this title, after June 30, 1991.

(b) Notwithstanding any provision of this chapter or any other law to the contrary,

IF the registered voters of any unincorporated territory approved a mayor-aldermanic charter and elected municipal officials, acting pursuant to this chapter on or before December 31, 1999; AND

IF, from the election of such officials until April 26, 2001, the territory has continuously functioned as a mayor-aldermanic municipality; AND

IF the territory, between the date of such election and April 26, 2001, received and expended state funding allocated for municipalities; THEN

The adoption of such charter, the incorporation of such territory as a mayor-aldermanic municipality and the election of such officials are hereby ratified and validated in all respects; and no flaw or defect or failure to comply with any requirement of incorporation, set forth in § 6-1-201(b), shall invalidate the territory's status as an incorporated municipality or invalidate any ordinance passed by the board.



§ 6-1-211 - Elections valid despite informalities.

No informalities in conducting any election held under this chapter shall invalidate it if the election is conducted fairly and in substantial conformity with the requirements of this chapter and the general election law.



§ 6-1-220 - County of situs to continue receiving tax revenues from new municipality until July 1 -- Exception -- Notice to department.

(a) Notwithstanding any provisions of law to the contrary, whenever a new municipality incorporates under any form of charter, the county or counties in which the new municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the newly incorporated area, until July 1 following the incorporation, unless the incorporation takes effect on July 1.

(b) If the incorporation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within its corporate boundaries for the period beginning July 1.

(c) Whenever a municipality incorporates, the municipality shall notify the department of revenue of such incorporation prior to the incorporation becoming effective for the purpose of tax administration.

(d) Such taxes shall include the local sales tax authorized in § 67-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.






Part 3 - Surrender

§ 6-1-301 - Surrender of charter.

(a) After the adoption of this charter and the election of the first board of mayor and aldermen, no election for the surrender of this charter shall be called or held for a period of four (4) years from the date the first board takes office.

(b) After the expiration of the four-year period, an election to surrender the charter may be held. In order for a surrender election to be held, a petition requesting surrender of the charter must be filed in the same manner and contain the signatures of the same number of registered voters as provided for the adoption of this charter. The petition must pray for a surrender of the charter and must be accompanied by a cash bond to be posted by the petitioners to cover the cost of the election. In case of a failure to surrender the charter, future elections to surrender it shall not be held more frequently than at four-year intervals.



§ 6-1-302 - Conduct of surrender election.

The county election commission has the same duties with respect to an election for the surrender of a charter as it has with respect to an election to adopt a charter under this title.



§ 6-1-303 - Termination of charter -- New charter.

If a majority of the votes cast in the election favor the termination of this form of government, the provisions of this charter shall terminate at one (1) minute after midnight (12:01 a.m.) on the sixtieth day next following the date of the election, unless this falls upon Sunday or a holiday, in which case it shall terminate at one (1) minute after midnight (12:01 a.m.) on the next day. If, before the adoption of this charter, the municipality functioned under a different charter, then upon termination of this charter the prior charter shall become effective at the time provided for in this section. Territory previously unincorporated shall revert to that status. Another charter, however, may be adopted, and the question of whether or not another charter shall be adopted may be placed on the ballots used in the election mentioned in this section, if the petition filed requests that, and if all other necessary legal steps to adopt the other charter have been taken.



§ 6-1-304 - Election of new officers when charter is surrendered.

(a) If there was a previously incorporated municipality or if a new charter is adopted as provided in § 6-1-303, the county election commission shall call an election not more than sixty-two (62) days following the election for surrender of this charter, at which time municipal officials for the newly adopted form of government shall be chosen who shall take office immediately after the election.

(b) The previous board shall hold over until the newly elected officers take office.

(c) The qualifying deadline for filing nominating petitions shall be as described in § 2-5-101.

(d) All registered voters of the municipality may vote in the election.



§ 6-1-305 - Succession to assets, liabilities and obligations after surrender of charter.

(a) In case of a reversion to a former charter or adoption of a new one simultaneously with the surrender of the old, all assets, liabilities and obligations of the old municipality shall become those of the new municipality.

(b) In the event a municipality reverts to unincorporated status, the board of mayor and aldermen shall become trustees of the property and funds of the former municipality, and, under such bonds as may be required by the county legislative body, shall proceed to terminate the affairs of the municipality and dispose of its property.



§ 6-1-306 - Liquidation of affairs.

(a) If the property and funds are more than sufficient to meet the municipality's obligations, the surplus shall be paid into the treasury of the county to become a part of its general fund.

(b) If the property and funds are insufficient to meet all the municipality's current obligations, the county legislative body may levy and collect taxes upon the property within the boundaries of the former municipality and pay the revenue to the trustees for the purpose of meeting the current deficit.

(c) The trustees shall terminate the affairs of the municipality as soon as possible, but in no event shall the trusteeship continue for more than thirty-six (36) months. Any matters, including obligations maturing after thirty-six (36) months, not disposed of within the thirty-six-month period shall become the responsibility of the county legislative body of the county in which the municipality is located.






Part 4 - Officers [Repealed]



Part 5 - Name Change of Municipality

§ 6-1-501 - Amendment of charter.

A municipality may amend this charter for the sole purpose of changing the corporate name of the municipality, including the municipality's designation as a town or city in the manner provided in § 6-1-502.



§ 6-1-502 - Approval by resolution -- Notice -- Effect of majority vote.

The corporate name of a municipality may be changed only in the following manner:

(1) The proposed name change must be approved by resolution by a vote of not less than two thirds (2/3) of the board in the manner provided for ordinances in § 6-2-102;

(2) If approved by the board, the resolution shall be published in a newspaper of general circulation in the municipality within fourteen (14) days of final approval by the board or the first available opportunity for publication, whichever is sooner. Such resolution shall become operative sixty (60) days after its adoption by the board unless ten percent (10%) of the qualified electors of the municipality sign a petition and present it to the board during such sixty-day period requesting that the resolution be referred to the electors, in which case it must receive the approval of a majority of the electors voting thereon at an election held as provided in subdivision (3). If such a petition is not received within such sixty-day period, the resolution shall become operative at the end of such sixty-day period and the mayor shall file a copy of the resolution indicating the new corporate name of the municipality with the secretary of state;

(3) Upon receipt of a petition filed in the manner provided in subdivision (2), a certified copy of the resolution shall be sent to the county election commission, which shall place the question whether to approve the resolution on the ballot of the next scheduled municipal election or general election at which members of the general assembly are chosen, whichever is sooner. The ballot shall provide options to vote "FOR" or "AGAINST" the resolution. The qualifications for voting shall be the same as otherwise provided in § 6-1-204 in the election to adopt the original charter under this chapter;

(4) If the majority vote is for the resolution, it shall be deemed to be operative on the date that the county election commission makes its official canvas of the election returns. The county election commission shall then promptly certify the results of the election to the secretary of state and the new corporate name of the municipality; and

(5) If the majority vote is against the election, the question of approving the resolution shall not be included on any subsequent election ballot unless a new resolution is first approved by the board in the manner provided in this section.



§ 6-1-503 - Effect on civil liability.

Any change in the name of any municipality under this part shall have no effect whatever on any obligations or liabilities of the municipality, in contract, tort, or otherwise, all of which shall remain the same as prior to the name change.









Chapter 2 - Powers of Municipalities with Mayor-Aldermanic Charter

Part 1 - Ordinances

§ 6-2-101 - Publication of ordinances.

Each ordinance, or the caption of each ordinance, shall be published after its final passage in a newspaper of general circulation in the municipality. No ordinance shall take effect until the ordinance or its caption is published.



§ 6-2-102 - Ordinance procedure.

An ordinance shall be considered and adopted on two (2) separate days; any other form of board action shall be considered and adopted in one (1) day. Any form of board action shall be passed by a majority of the members present, if there is a quorum. A quorum is a majority of the members to which the board is entitled. All ayes and nays on all votes on all forms of board action shall be recorded.



§ 6-2-103 - Annual operating budget and budgetary comparisons -- Publication.

(a) Notwithstanding the provisions of any other law to the contrary, the governing body shall publish the annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(1) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(2) Revenues for each fund shall be listed separately by local taxes, state of Tennessee, federal government and other sources;

(3) Expenditures for each fund shall be listed separately by salaries and other costs;

(4) Beginning and ending fund balances shall be shown for each fund; and

(5) The number of full-time equivalent employee positions shall be shown for each fund.

(b) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.



§ 6-2-105 - Ordinances prior to June 30, 1991 ratified.

All ordinances adopted on or prior to June 30, 1991, are hereby ratified and confirmed.






Part 2 - Municipal Authority Generally

§ 6-2-201 - General powers.

Every municipality incorporated under this charter may:

(1) Assess, levy and collect taxes for all general and special purposes on all subjects or objects of taxation, and privileges taxable by law for municipal purposes;

(2) Adopt classifications of the subjects and objects of taxation that are not contrary to law;

(3) Make special assessments for local improvements;

(4) Contract and be contracted with;

(5) Incur debts by borrowing money or otherwise, and give any appropriate evidence thereof, in the manner provided for in this section;

(6) Issue and give, sell, pledge or in any manner dispose of, negotiable or nonnegotiable interest-bearing or noninterest-bearing bonds, warrants, promissory notes or orders of the municipality, upon the credit of the municipality or solely upon the credit of specific property owned by the municipality or solely upon the credit of income derived from any property used in connection with any public utility owned or operated by the municipality, or solely upon the credit of the proceeds of special assessments for local improvements, or upon any two (2) or more such credits;

(7) Expend the money of the municipality for all lawful purposes;

(8) Acquire or receive and hold, maintain, improve, sell, lease, mortgage, pledge or otherwise dispose of property, real or personal, and any estate or interest therein, within or without the municipality or state;

(9) Condemn property, real or personal, or any easement, interest, or estate or use therein, either within or without the municipality, for present or future public use; the condemnation shall be effected in accordance with the terms and provisions of title 29, chapter 16, or in any other manner provided by law;

(10) Take and hold property within or without the municipality or state upon trust, and administer trusts for the public benefit;

(11) Acquire, construct, own, operate and maintain, or sell, lease, mortgage, pledge or otherwise dispose of public utilities or any estate or interest therein, or any other utility that is of service to the municipality, its inhabitants, or any part of the municipality, and further, may issue debt for these purposes under the Local Government Public Obligations Act, compiled in title 9, chapter 21;

(12) Grant to any person, firm, association or municipality, franchises for public utilities and public services to be furnished the municipality and those in the municipality. The power to grant franchises embraces the power to grant exclusive franchises. When an exclusive franchise is granted, it shall be exclusive not only as against any other person, firm, association, or corporation, but also against the municipality itself. Franchises may be granted for a period of twenty-five (25) years or less, but not longer. The board may prescribe, in each grant of a franchise, the rates, fares, charges and regulations that may be made by the grantee of the franchise in accordance with state and federal law. Franchises may by their terms apply to the territory within the corporate limits of the municipality at the date of the franchises, and as the corporate limits may be enlarged, and to the existing streets, alleys and thoroughfares that may be opened after the grant of the franchise;

(13) Make contracts with any person, firm, association or corporation for public utilities and public services to be furnished the municipality and those in the municipality. The power to make contracts embraces the power to make exclusive contracts. When an exclusive contract is entered into, it shall be exclusive against any other person, firm, association or corporation. These contracts may be entered into for a period of twenty-five (25) years or less, but not longer. The board may prescribe in each such contract entered into the rates, fares, charges, and regulations that may be made by the person, firm, association or corporation with whom the contract is made. Such contracts may by their terms apply to the territory within the corporate limits of the municipality at the date of the contract, and as the corporate limits may be enlarged, and to the then existing streets, alleys and thoroughfares and to any other streets, alleys and other thoroughfares that may be opened after the grant of the contract;

(14) Prescribe reasonable regulations regarding the construction, maintenance, equipment, operation and service of public utilities, compel reasonable extensions of facilities for these services, and assess fees for the use of or impact upon these services. Nothing in this subdivision (14) shall be construed to permit the alteration or impairment of any of the terms or provisions of any exclusive franchise granted or of any exclusive contract entered into under subdivisions (12) and (13);

(15) Establish, open, relocate, vacate, alter, widen, extend, grade, improve, repair, construct, reconstruct, maintain, light, sprinkle and clean public highways, streets, boulevards, parkways, sidewalks, alleys, parks, public grounds, public facilities, libraries and squares, wharves, bridges, viaducts, subways, tunnels, sewers and drains within or without the corporate limits, regulate their use within the corporate limits, assess fees for the use of or impact upon such property and facilities, and take and appropriate property therefor under §§ 7-31-107 -- 7-31-111 and 29-16-203, or any other manner provided by general laws;

(16) (A) Construct, improve, reconstruct and reimprove by opening, extending, widening, grading, curbing, guttering, paving, graveling, macadamizing, draining or otherwise improving any streets, highways, avenues, alleys or other public places within the corporate limits, and assess a portion of the cost of these improvements on the property abutting on or adjacent to these streets, highways or alleys under, and as provided by, title 7, chapters 32 and 33;

(B) Subdivision (16)(A) may not be construed to prohibit a municipality with a population of not less than seven hundred (700) nor more than seven hundred five (705), according to the 1990 federal census or any subsequent federal census, from installing and maintaining a traffic control signal within its corporate limits, and any such municipality is expressly so authorized; provided, that no device shall be installed to control traffic on a state highway without the approval of the commissioner of transportation;

(17) Assess against abutting property within the corporate limits the cost of planting shade trees, removing from sidewalks all accumulations of snow, ice and earth, cutting and removing obnoxious weeds and rubbish, street lighting, street sweeping, street sprinkling, street flushing, and street oiling, the cleaning and rendering sanitary or removing, abolishing and prohibiting of closets and privies, in such manner as may be provided by general law or by ordinance of the board;

(18) Acquire, purchase, provide for, construct, regulate and maintain and do all things relating to all marketplaces, public buildings, bridges, sewers and other structures, works and improvements;

(19) Collect and dispose of drainage, sewage, ashes, garbage, refuse or other waste, or license and regulate their collection and disposal, and the cost of collection, regulation or disposal may be funded by taxation, special assessment to the property owner, user fees or other charges;

(20) License and regulate all persons, firms, corporations, companies and associations engaged in any business, occupation, calling, profession or trade not prohibited by law;

(21) Impose a license tax upon any animal, thing, business, vocation, pursuit, privilege or calling not prohibited by law;

(22) Define, prohibit, abate, suppress, prevent and regulate all acts, practices, conduct, businesses, occupations, callings, trades, uses of property and all other things whatsoever detrimental, or liable to be detrimental, to the health, morals, comfort, safety, convenience or welfare of the inhabitants of the municipality, and exercise general police powers;

(23) Prescribe limits within which business occupations and practices liable to be nuisances or detrimental to the health, morals, security or general welfare of the people may lawfully be established, conducted or maintained;

(24) Inspect, test, measure and weigh any article for consumption or use within the municipality, and charge reasonable fees therefor, and provide standards of weights, tests and measures in such manner as may be provided pursuant to title 47, chapter 26, part 9;

(25) Regulate the location, bulk, occupancy, area, lot, location, height, construction and materials of all buildings and structures in accordance with general law, and inspect all buildings, lands and places as to their condition for health, cleanliness and safety, and when necessary, prevent their use and require any alteration or changes necessary to make them healthful, clean or safe;

(26) Provide and maintain charitable, educational, recreative, curative, corrective, detentive, or penal institutions, departments, functions, facilities, instrumentalities, conveniences and services;

(27) Purchase or construct, maintain and establish a correctional facility for the confinement and detention of persons who violate laws within the corporate limits of the city, or to contract with the county to keep these persons in the correctional facility of the county and to enforce the payment of fines and costs in accordance with §§ 40-24-104 and 40-24-105 or through contempt proceedings in accordance with general law;

(28) (A) Enforce any ordinance, rule or regulation by fines, forfeitures and penalties, and by other actions or proceedings in any court of competent jurisdiction;

(B) Provide by ordinance for court costs as provided in the Municipal Court Reform Act, compiled in title 16, chapter 18, part 3;

(29) Establish schools, to the extent authorized pursuant to general law, determine the necessary boards, officers and teachers required therefor, and fix their compensation, purchase or otherwise acquire land for or assess a fee for use of, or impact upon, schoolhouses, playgrounds and other purposes connected with the schools, purchase or erect all necessary buildings and do all other acts necessary to establish, maintain and operate a complete educational system within the municipality;

(30) Regulate, tax, license or suppress the keeping or going at large of animals within the municipality, impound them, and in default of redemption, sell or kill them;

(31) Call elections as provided in this charter;

(32) Have and exercise all powers that now or hereafter it would be competent for this charter specifically to enumerate, as fully and completely as though these powers were specifically enumerated; and

(33) Create a design review commission, which shall have the authority to develop general guidelines and to develop procedures for the approval of the guidelines for the exterior appearance of all nonresidential property, multiple family residential property, and any entrance to nonresidential developments within the municipality; provided, that the authority is subordinate to and in no way exceeds the authority delegated to a municipal planning commission pursuant to title 13, chapter 4. Any property owner affected by the guidelines may appeal a decision by the design review commission to the municipality's planning commission or, if there is no planning commission, to the entire municipal legislative body.






Part 3 - Expenditures and Taxation [Repealed]



Part 4 - Officers [Repealed]






Chapter 3 - Board of Mayor and Aldermen

§ 6-3-101 - Election of board -- Municipalities incorporating under chapters 1-4 of this title after June 30, 1991 -- Ward boundaries.

(a) Any municipality incorporating under this charter after June 30, 1991, shall have at least one (1) ward but not more than eight (8) wards. Any municipality having a population of less than five thousand (5,000) shall, upon incorporation, have one (1) ward, and its board shall consist of a mayor and two (2) aldermen elected at large. Any municipality having a population of more than five thousand (5,000) shall, upon incorporation, have two (2) wards, and its board shall consist of a mayor to be elected at large and two (2) aldermen elected from each ward. The mayor and aldermen elected to the first board shall serve the four-year and two-year terms prescribed by § 6-1-207(b). At each election thereafter the mayor and aldermen shall be elected to four-year terms, except in transitional elections prescribed by subsection (c). Any municipality that incorporated under this charter after June 30, 1991, and that has a population of less than five thousand (5,000) and has only one (1) ward, may by ordinance increase the number of aldermen to a maximum of four (4) without increasing the number of wards. The ordinance shall provide for staggered four-year terms in accordance with § 6-1-207(b), but may provide for transitional terms of less than four (4) years.

(b) (1) Any municipality incorporated after June 30, 1991, may increase or reduce the number of wards, except that municipalities having a population of more than five thousand (5,000) shall not reduce the number of wards below two (2). The board of any municipality having between one (1) and four (4) wards shall consist of a mayor elected at large and two (2) aldermen elected from each ward, except that municipalities having more than one (1) ward may reduce the number of aldermen from each ward from two (2) to one (1). The board of any municipality having between five (5) and eight (8) wards shall consist of a mayor elected at large and one (1) alderman elected from each ward. In wards having more than one (1) alderman, the aldermen shall serve staggered terms of office within their wards.

(2) Any municipality that has only one (1) ward may provide by ordinance for numerical designations for aldermanic positions. After numerical positions have been designated, candidates for alderman shall qualify by indicating on the qualifying petition the position the candidate is seeking. Ballots shall indicate the position to be filled by the selection of candidates listed under "Alderman, position 1," "Alderman, position 2," and so on. Any qualified person residing in the municipality may seek an open aldermanic position, but may qualify in any election for only one (1) position.

(c) All increases and reductions in the number of wards and aldermen under this section shall be accomplished only by ordinance passed by a two-third (2/3) vote of the entire membership to which the board is entitled. The ordinance shall:

(1) Take effect at the next municipal election, but shall not affect the present terms of members of the board of mayor and aldermen;

(2) Where appropriate, establish and describe the new ward boundaries;

(3) Provide for a transitional election following the adoption of the ordinance in which the mayor or aldermen, or both, running for office shall be elected for terms that will expire at the next municipal election;

(4) At the second municipal election following the adoption of the ordinance provide for a system of staggered terms of office under which the mayor is elected for a term of four (4) years, in cities with an even number of wards one half (1/2) the total number of mayor and aldermen running for office are elected to four-year terms, in cities with an uneven number of wards one (1) more or one (1) less than one half (1/2) the total number of mayor and aldermen running for office, are elected to four-year terms, in both classes of cities the remaining aldermen are elected to two-year terms, and following which all aldermen shall be elected for four-year terms; and

(5) In the case of a ward that has been abolished, provide that any alderman whose term extends past the life of a ward shall serve as an alderman at large for the remainder of the term.



§ 6-3-102 - Election of board by municipalities incorporated under chapters 1 and 2 of this title, on or prior to June 30, 1991. [Amendment Contingent on Municipality Approval. See the Compiler's Notes].

(a) (1) A municipality incorporated under chapters 1 and 2 of this title, on or before June 30, 1991, may, by ordinance, establish wards, increase or decrease the number of wards, increase or decrease the number of aldermen to no fewer than two (2) and no more than eight (8) in accordance with § 6-3-101.

(2) Any municipality that has only one (1) ward may provide by ordinance for numerical designations for aldermanic positions. After numerical positions have been designated, candidates for alderman shall qualify by indicating on the qualifying petition the position the candidate is seeking. Ballots shall indicate the position to be filled by the selection of candidates listed under "Alderman, position 1," "Alderman, position 2," and so on. Any qualified person residing in the municipality may seek an open aldermanic position, but may qualify in any election for only one (1) position.

(b) (1) A municipality whose board has staggered two-year terms may by ordinance change to staggered four-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board of mayor and aldermen, shall provide for the transitional election of some members of the board for three-year terms. After this initial election, all members of the board shall be elected for four-year terms.

(2) A municipality whose board has nonstaggered two-year terms may by ordinance change to staggered four-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board, shall provide for the transitional election of some members of the board for two-year terms. After this initial election, all members of the board shall be elected for four-year terms.

(3) A municipality whose board has nonstaggered four-year terms may by ordinance change to staggered four-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board, shall provide for the transitional election of some members of the board for either two-year or six-year terms. After this initial election, all members of the board shall be elected for four-year terms.

(4) A municipality whose board has staggered two-year terms may, by ordinance, change to nonstaggered two-year terms. The ordinance, which shall take effect for the next municipal election and shall not affect the present terms of members of the board of mayor and aldermen, shall provide that the members elected at the next election will serve transitional terms of three (3) years. After such election, all members of the board shall be elected to serve two-year terms.

(5) A municipality whose board has non-staggered or staggered four-year terms may, by ordinance, change to two-year non-staggered or staggered terms. The ordinance shall not affect the present terms of members of the board serving four-year terms, and shall take effect for the next appropriate municipal election following the adoption of the ordinance. After such election, all members of the board shall be elected to serve two-year terms.

(6) A municipality whose board has nonstaggered two-year terms may by ordinance change to nonstaggered four-year terms. The ordinance shall take effect for the next municipal election and shall not affect the present terms of members of the board.

(c) (1) Notwithstanding any provision of this chapter to the contrary, any municipality incorporated under this charter that is located within two (2) counties and has a population of not less than one thousand four hundred fifty (1,450) nor more than one thousand four hundred seventy-five (1,475), according to the 1990 federal census or any subsequent federal census, may by ordinance provide for the election of its mayor to a four-year term and the election of its aldermen to staggered four-year terms beginning with municipal elections that are conducted after January 1, 2001.

(2) Nothing in subdivision (c)(1) shall be construed as having the effect of removing any incumbent from office or abridging the term of any official prior to the end of the term for which such official was elected.



§ 6-3-103 - Residence requirements for officers.

(a) No person shall be eligible for the office of mayor unless such person has resided within the municipality for at least one (1) year next preceding the election.

(b) No person shall be eligible for the office of alderman unless such person has resided within the ward for at least one (1) year next preceding the election.

(c) Residence within any area annexed in a year preceding an election shall be counted in meeting the residence requirement of this section.

(d) Any officer moving from such officer's ward, in the case of an alderman, or moving from the municipality, in the case of the mayor, during the term of office shall be presumed to have vacated the office, and it shall be declared vacant, and filled as provided in § 6-3-107.



§ 6-3-104 - Dates for municipal elections.

(a) The board may by ordinance change the date of municipal elections to coincide with the August or November general election. The ordinance changing the election date shall provide for the extension of the terms of members of the board necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date.

(b) Nothing in subsection (a) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(c) If the board changes the date of municipal elections pursuant to subsection (a), the board may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The board may only make an election date change under this subsection (c) one (1) time. Terms of incumbent members of the board shall not be abridged to accomplish an election date change under this subsection (c); however, members elected at a date change pursuant to this subsection (c) may take office at a later date so as to not abridge terms of incumbent members. If such members take office at a later date, their term may be abridged due to such members having to take office at the later date.



§ 6-3-105 - Oaths of office.

The mayor, after the mayor's election, shall take an oath of office to support the constitution of the state and faithfully discharge the duties of the mayor's office, before any officer authorized to administer oaths. This officer or the mayor shall then induct the aldermen into office by administering to them a similar oath of office. Oaths of office shall be filed in the archives of the municipality.



§ 6-3-106 - Duties of mayor.

(a) The mayor:

(1) Shall be the chief executive officer of the municipality and shall preside at meetings of the board;

(2) Shall communicate any information needed, and recommend measures the mayor deems expedient to the board;

(3) (A) Shall make temporary appointments of any officer or department head as those terms are defined in § 6-1-101, except that of alderman, arising from the absence, sickness or disability of any such officer or department head, and shall report such appointment to the board at its next regular meeting;

(B) The board may confirm or reject the mayor's temporary appointments, or, at its discretion, make its own temporary appointments. The board shall make appointments to fill vacancies in office;

(4) (A) May call special meetings of the board upon adequate notice to the board and adequate public notice;

(B) Shall state the matters to be considered at the special meeting and the action of the board shall be limited to those matters submitted;

(5) Shall countersign checks and drafts drawn upon the treasury by the treasurer and sign all contracts to which the municipality is a party;

(6) As a member of the board, may make motions and shall have a vote on all matters coming before the board; and

(7) Shall make appointments to boards and commissions as authorized by law.

(b) Unless otherwise designated by the board by ordinance, the mayor shall perform the following duties or may designate a department head or department heads to perform any of the following duties:

(1) Those duties set forth in § 6-4-101, if the board does not appoint a city administrator, or if someone else is not designated by the board to perform those duties;

(2) (A) Employ, promote, discipline, suspend and discharge all employees and department heads, in accordance with personnel policies and procedures, if any, adopted by the board;

(B) Nothing in this charter shall be construed as granting a property interest to employees or department heads in their continued employment;

(3) Act as purchasing agent for the municipality in the purchase of all materials, supplies and equipment for the proper conduct of the municipality's business; provided, that all purchases shall be made in accordance with policies, practices and procedures established by the board;

(4) Prepare and submit the annual budget and capital program to the board for their adoption by ordinance; and

(5) Such other duties as may be designated or required by the board.



§ 6-3-107 - Vice mayor -- Vacancies in office.

(a) The board shall elect an alderman to the office of vice mayor, who shall serve as mayor when the mayor is absent or unable to discharge the duties of the mayor's office, and, in case of a vacancy in the office of mayor, until the next regular municipal election.

(b) (1) By affirmative vote of a majority of the remaining members, the board shall fill a vacancy in the office of alderman for the unexpired term, but any portion of an unexpired four-year term for alderman or mayor that remains beyond the next municipal election shall be filled by the voters at that election, if the vacancy occurs at least twenty (20) days before the latest time for filing nominating petitions for candidates in that election.

(2) All such elections by the board shall be made by voice vote, on the calling of the roll. If a tie vote occurs in filling a vacancy on the board, the presiding officer shall vote a second time to break the tie.



§ 6-3-108 - Election of alderman as presiding officer.

In the absence of the mayor and vice mayor, the board may elect an alderman to act as presiding officer.



§ 6-3-109 - Compensation.

(a) The compensation of all officers shall be established in the ordinance adopting the annual budget and capital program.

(b) The compensation of the mayor may not be diminished during the mayor's term of office.



§ 6-3-110 - Establishment of term limits for the mayor and board of mayor and aldermen of certain municipalities by ordinance.

(a) Subject to the further provisions of this section, the board of mayor and aldermen of any municipality incorporated under this charter which is located within a county that has adopted a charter form of government is authorized upon its own initiative and upon the adoption of an ordinance by a two-thirds (2/3) vote at two (2) separate meetings to establish term limits for the mayor and board of mayor and aldermen of such municipality in such manner as shall be designated by the ordinance. The operation of the ordinance shall be subject to approval of the voters as required in subsection (b).

(b) (1) Any ordinance to establish term limits for the mayor and board of mayor and alderman of any municipality to which subsection (a) applies shall not become operative until approved in an election herein provided in the municipality. Upon the adoption of the ordinance, the mayor shall notify the county election commission to hold an election as provided in this subsection (b).

(2) After the receipt of a certified copy of such ordinance, the county election commission shall hold an election on the question pursuant to § 2-3-204, providing options to vote "FOR" or "AGAINST" the ordinance, and a majority vote of those voting in the election shall determine whether the ordinance is to be operative.

(3) If the majority vote is for the ordinance, it shall be deemed to be operative on the date that the county election commission makes its official canvass of the election returns; provided, however, that no term limits shall apply until the election of the mayor and board of mayor and aldermen held after the ordinance is operative.

(4) If the majority vote is against the ordinance, no further elections on the question of term limits shall be held until at least four (4) years have expired from the previous election and only after the board of mayor and aldermen adopts a new ordinance for such purposes in accordance with subsection (a).






Chapter 4 - Officers and Department Heads

Part 1 - City Administrator

§ 6-4-101 - Duties of city administrator.

(a) The board may appoint a city administrator who shall be under the control and direction of the board. The city administrator shall report and be responsible to the board.

(b) The board may, by ordinance, require the city administrator to perform any or all the following duties:

(1) Administer the business of the municipality;

(2) Make recommendations to the board for improving the quality and quantity of public services to be rendered by the officers and employees to the inhabitants of the municipality;

(3) Keep the board fully advised as to the conditions and needs of the municipality;

(4) Report to the board the condition of all property, real and personal, owned by the municipality and recommend repairs or replacements as needed;

(5) Recommend to the board and suggest the priority of programs or projects involving public works or public improvements that should be undertaken by the municipality;

(6) Recommend specific personnel positions, as may be required for the needs and operations of the municipality, and propose personnel policies and procedures for approval of the board; and

(7) Perform such other duties as may from time to time be designated or required by the board.






Part 2 - City Recorder

§ 6-4-201 - City recorder -- Appointment.

The board shall appoint a city recorder, who also may be appointed to the positions of finance director or treasurer, or both.



§ 6-4-202 - Recorder's functions at board meeting.

The recorder or the recorder's designee shall be present at all meetings of the board, and keep a full and accurate record of all business transacted by the board to be preserved in permanent form.



§ 6-4-203 - Custody of official records.

(a) The recorder or the recorder's designee shall have custody of, and preserve in the recorder's office, the city seal, the public records, original rolls of ordinance, ordinance books, minutes of the board, contracts, bonds, title deeds, certificates, and papers, all official indemnity or security bonds, except the recorder's bond, which shall be in the custody of the mayor, and all other bonds, oaths and affirmations and all other records, papers and documents not required by this charter or by ordinance to be deposited elsewhere, and register them by numbers, dates and contents, and keep an accurate and modern index of such material.

(b) All such records shall be the property of the municipality.



§ 6-4-204 - Copies of records and ordinances.

(a) The recorder shall provide, copy, and, when required by any officer or person, certify copies of records, papers and documents in the recorder's office.

(b) Fees for copying and certification shall be charged as established by ordinance.






Part 3 - City Judge -- City Court

§ 6-4-301 - City judge -- Jurisdiction -- Appointment -- Qualifications and compensation -- Elections.

(a) There shall be a city court presided over by a city judge appointed by the board or elected as provided in subsection (c).

(b) (1) (A) Where the city judge is appointed, the city judge shall have the qualifications, term of office, if any, and receive the compensation the board may provide by ordinance.

(B) The board may appoint the general sessions court judge of the county or counties in which the municipality lies to act as city judge to the extent the general sessions court judge agrees to act as city judge.

(2) In the absence or disability of the city judge, the mayor may designate a qualified person to serve as city judge or, to the extent the general sessions court judge agrees to serve as city judge, may designate the general sessions court judge of the county or counties in which the municipality lies to be acting city judge until one can be appointed at the next regularly scheduled meeting of the board, or as otherwise provided by ordinance.

(c) (1) The board may require, by ordinance, that the city judge meet the constitutional qualifications and be elected in the same manner as a judge of an inferior court. Constitutional provisions applicable to judges of inferior courts shall apply to the elected city judge.

(2) If an elected city judge is temporarily unable to preside over the city court for any reason, then, to the extent a general sessions court judge agrees to serve temporarily as city judge, the judge shall appoint a general sessions judge of the county or counties within which the municipality lies to sit in the judge's place. If no general sessions judge is available, then the city judge shall appoint an attorney, meeting the same qualifications as a general sessions judge, to sit temporarily.



§ 6-4-302 - Power to enforce ordinances.

(a) The city judge may impose fines, costs and forfeitures, and punish by fine for violation of city ordinances.

(b) The judge may preserve and enforce order in the court and enforce the collection of all fines, costs and forfeitures imposed.

(c) (1) In default of payment, or good and sufficient security given for the payment of any fines or forfeitures imposed, if:

(A) The court has concurrent jurisdiction with the general sessions court, the judge is authorized to enter an order in accordance with § 40-24-104 which, in accordance with such section, may include imprisonment until the fine, or any portion of it, is paid. No such imprisonment shall exceed the period of time established in § 40-24-104, for any one (1) offense or violation;

(B) The court does not have concurrent jurisdiction with the general sessions court, the judge is authorized to enter an order for contempt of court for the payment of the fine in the amount established pursuant § 16-18-306.

(2) Fines may be paid in installments in the manner provided by ordinance or in accordance with § 40-24-104. Any court is authorized to enforce the collection of unpaid fines or forfeitures as a judgment in a civil action in any court with competent jurisdiction in accordance with § 40-24-105. The city judge may remit, with or without condition, fines and costs imposed for violation of any ordinance provision.






Part 4 - Treasurer--Deposits of Municipal Funds

§ 6-4-401 - Appointment and duties of treasurer.

(a) The board shall appoint a treasurer.

(b) The treasurer shall collect, receive and receipt for the taxes and all other revenue and bonds of the municipality, and the proceeds of its bond issues, and disburse them.

(c) The board may appoint the recorder as treasurer.



§ 6-4-402 - Depositories of municipal funds.

Depositories of the municipal funds shall be designated by ordinance. The board shall require any financial institution that becomes a depository of municipal funds to secure such funds by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.












City Manager-Commission Charter

Chapter 18 - City Manager-Commission Charter--Adoption or Surrender

§ 6-18-101 - Definitions -- Chapters 18-22.

(a) (1) "City," in chapters 18-22 of this title, refers to any city that may adopt the provisions of these chapters, and "county" refers to the county in which any such city is located; and

(2) "This charter" refers to chapters 18-22 of this title.

(b) Whenever the "county election commission" is referred to in chapters 18-22 of this title, it means the county election commission of the county in which the territory proposed to be incorporated or the municipality is situated. If the territory proposed to be incorporated or the municipality includes parts of two (2) or more counties, it means the county election commission in each of such counties and they shall act jointly in performing the functions required of county election commissions in chapters 18-22 of this title.



§ 6-18-102 - Construction of chapters 18-22.

In the construction of any portion of chapters 18-22 of this title whose meaning or application is in dispute, it is intended that its phraseology shall be liberally construed to effect the substantial objects of these chapters.



§ 6-18-103 - Right to adopt city manager form -- Incorporation within specified distances from existing cities.

(a) (1) The residents of any incorporated municipality or of any territory that it is desired to incorporate shall have the right to adopt the provisions of chapters 18-22 of this title in the manner provided in this charter; and thereupon such city or territory shall be and become incorporated and be governed as set forth in this charter. No unincorporated territory shall be incorporated under the provisions of chapters 18-22 of this title unless such territory contains not less than one thousand five hundred (1,500) persons, who shall be actual residents of the territory, and shall also contain real estate included in the territory worth not less than five thousand dollars ($5,000).

(2) No unincorporated territory shall be allowed to hold a referendum on the question of whether or not to incorporate under this charter until a plan of services is documented, setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall be attached to the petition to incorporate when such petition is filed with the county election commission. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and the revenue from purely local sources to be payable annually. Municipalities that are first incorporated on or after July 1, 1993, and that produce no local own-source revenues in any fiscal year, shall not receive any state-shared revenues during the next fiscal year.

(3) Prior to filing the petition with the county election commission, a public hearing on the referendum on the question of whether or not to incorporate under this charter and plan of services shall be conducted. The public hearing shall be advertised in a newspaper of general circulation for two (2) consecutive weeks.

(b) No unincorporated territory shall be incorporated within three (3) miles of an existing municipality or within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population, according to the latest census certified by the department of economic and community development. "Existing municipality" and "existing municipality of one hundred thousand (100,000) or more in population" do not include any county with a metropolitan form of government with a population of one hundred thousand (100,000) or more, according to the 1990 federal census or any subsequent federal census certified by the department of economic and community development.

(c) Notwithstanding subsection (a) or (b) to the contrary, a territory may be incorporated if the following conditions are fulfilled:

(1) The territory contains two hundred twenty-five (225) residents or more;

(2) The territory is composed of property that is one thousand six hundred feet (1,600') or more above sea level on the western border of the territory and contiguous with a county boundary on the eastern border of the territory;

(3) The territory is located within an area that is bordered on the west, north and east by the Tennessee River and on the south by the border between Tennessee and another state; and

(4) The territory is located within a metropolitan statistical area.

(d) Notwithstanding subsections (a)-(c) to the contrary, a territory may be incorporated that meets the following conditions:

(1) The territory contains three hundred (300) residents or more;

(2) The territory's western boundary is contiguous with the western boundary of the county in which it is located;

(3) The territory is located within an area that is bordered on the north by the Loosahatchie River and on the south by the Wolf River;

(4) The territory's eastern boundary is approximately parallel with the western boundary, but in no place is more than eight (8) miles from the western boundary; and

(5) The territory is located within a metropolitan statistical area.

(e) Notwithstanding the requirements of § 6-18-104, or any other provision of law to the contrary, the petition for incorporation of the territory described in subsection (d) may consist of a letter from a resident of the territory desiring to incorporate to the county election commission requesting that the question of incorporating the territory be placed on the ballot. The letter shall describe the exact boundaries of the proposed municipality, indicate the name of the proposed municipality, and indicate under which charter the territory desires to incorporate. The letter shall be treated as a petition meeting all the requirements of law.

(f) (1) Notwithstanding any provision of law to the contrary, whenever the governing body of any existing city affected by this section, by a resolution adopted by a majority vote of its governing body, indicates that it has no interest in annexing the property to be incorporated, and when a certified copy of such resolution and a petition requesting that an incorporation election be held are filed with the county election commission, then the proceedings shall continue as provided in this chapter as though the proposed new incorporation was not within the specified distance of such existing city as provided in this section.

(2) Subdivision (f)(1) shall only apply in counties having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), according to the 1990 federal census or any subsequent federal census; provided, that in any adjoining county an existing municipality that is within the specified distance may also use the procedure authorized by subdivision (f)(1).



§ 6-18-104 - Election to adopt city manager form.

(a) An election for the purpose of determining whether or not chapters 18-22 of this title shall become effective for any city shall be included on the ballot at the next election, as defined in § 2-1-104, by the county election commission upon the petition in writing of thirty-three and one-third percent (33 1/3%) of the registered voters of the city or territory, which petition shall state therein in a sufficient manner the boundaries of the proposed municipal corporation, which may be done by a general reference to the boundaries then existing if there is one. Petitioners shall attach a list of the names of all persons who at the time of making the list would be qualified voters in the proposed territory. The county election commission shall, in addition to all other notices required by law, publish one (1) notice of the election in a newspaper of general circulation within the territory of the city or of the proposed city and post the notice in at least ten (10) places in the territory.

(b) At any time not less than thirty (30) days prior to the election provided for in this section, the request or petition may be withdrawn or may be amended to call for a smaller territory for the proposed municipal corporation so long as all of the proposed smaller territory is contained within the boundaries of the territory described in the first petition or request. The withdrawal or amendment shall be valid if filed with the county election commission in writing and executed by twenty percent (20%) of the number of the registered voters voting at the last election within the boundaries of the territory described in the original request or petition, and if signed by not less than fifty-one percent (51%) of those who signed the original request or petition. In the event such an amended request or petition is filed, all provisions relating to time periods in § 6-18-103 shall be controlled by the date of the filing of the original petition, notwithstanding the filing of the amended request or petition, and the county election commission shall publish the notice of election as provided for in this section. A petition for request to withdraw, when filed with and validated by the county election commission, shall render the original request or petition null and void.

(c) Following the defeat of an incorporation in an election held pursuant to this section, no new request for petition for an election may be filed until after the expiration of four (4) years. If the territory included in the boundaries of the newly proposed municipal corporation includes less than fifty percent (50%) of the territory subject to incorporation in such previous election, and if the territory subject to incorporation in such election comprises less than fifty percent (50%) of the territory included in the boundaries of the newly proposed municipal corporation, the four-year waiting period shall not be required.

(d) (1) If a proposal to incorporate a territory is defeated in an election held pursuant to this section by a number of negative votes comprising more than sixty percent (60%) of the persons voting, no further incorporation election shall be held for a period of four (4) years from the previous election unless the conditions established in subsection (c) are met.

(2) If a proposal to incorporate a territory is defeated in an election held pursuant to this section by a number of negative votes comprising less than sixty percent (60%) of the persons voting, no further incorporation election shall be held for a period of two (2) years from the previous election unless the conditions established in subsection (c) are met.



§ 6-18-105 - Registration of voters -- Qualifications to vote -- Certification of result.

(a) The county election commission shall use such methods authorized by title 2 as it judges necessary to facilitate registration before the election.

(b) All registered voters of the city or of the territory of the proposed city are eligible to vote in the election.

(c) The county election commission shall determine and declare the results of the election and shall certify the results within forty-eight (48) hours after it completes its duties under § 2-8-105(3). It shall publish the certificate in a newspaper of general circulation in the city or territory and, if the city is already incorporated, shall file the certificate with the city council or other legislative body of the city at its first meeting after the certification. The certificate shall be entered at large on the minutes of the body with which it is filed.



§ 6-18-106 - Effect of favorable vote.

(a) If it is found, as provided in § 6-18-105, that the majority of the votes cast are in favor of the adoption of chapters 18-22 of this title, it shall be deemed to have been adopted.

(b) Except for the provisions of chapters 18-22 of this title that are adopted by reference in other municipal charters, the provisions of chapters 18-22 of this title apply only to those cities that have adopted chapters 18-22 of this title by referendum as authorized by law.



§ 6-18-107 - Succession to old corporation.

(a) Chapters 18-22 of this title shall take effect in any city immediately after the election and organization of the first board of commissioners provided for in this charter, and thereupon any then existing charter of such city shall immediately become abrogated and null. The right, title and ownership of all property of the city and all of its uncollected taxes, dues, claims, judgments, and choses in action, and all of its rights of every kind whatsoever, shall immediately become vested in the corporation so chartered under chapters 18-22 of this title. The new corporation shall answer and be liable for all debts, contracts, and obligations of the corporation that it succeeds in the same manner and proportion and to the same extent as the former corporation was liable under existing laws. All ordinances, laws, resolutions, and bylaws duly enacted and in force under the preexisting charter and not inconsistent with the provisions of chapters 18-22 of this title shall remain in full force until repealed, modified, or amended as provided in this charter.

(b) The zoning ordinance duly enacted and in force in any county shall apply to any unincorporated territory in the county incorporated under the provisions of chapters 18-22 of this title until such incorporated city shall duly enact zoning ordinances, or for a period of six (6) months from the date the first board of commissioners shall take their respective offices, whichever occurs first.



§ 6-18-108 - Surrender of charter.

(a) After the adoption of this charter and the election of the commissioners, a majority of whom are elected for a four-year period as provided in subsection (b), no election for the surrender of this charter shall be called or held for a period of four (4) years from the date the first board of commissioners shall take their respective offices.

(b) After the expiration of the four-year period, and upon the filing of a petition in the same manner as provided for the adoption of chapters 18-22 of this title containing the signatures of the same number of registered voters and praying for a surrender of such charter, an election shall be held to determine whether or not the same shall be surrendered; provided, that in case of a failure to surrender such charter, the election shall not be held more frequently than at two-year intervals thereafter. For a four-year period after the first board of commissioners shall take office, the cost of calling and holding such an election shall be borne by those petitioning therefor if such election does not result in a surrender of this form of charter. Should such election, however, result in a surrender, the cost of such election shall be borne by the city and following the expiration of such four-year period the cost of such election shall be borne by the city.



§ 6-18-109 - Conduct of surrender election -- Qualifications to vote.

The county election commission has the same duties with respect to an election for the surrender of a charter as it has with respect to an election to adopt a charter under this title. Any registered voter of the city may vote in the election.



§ 6-18-110 - Termination of charter -- New charter.

(a) If a majority of the votes cast in the election provided for in this charter shall favor the termination of such form of government, the provisions of such charter shall terminate at one (1) minute past midnight (12:01 a.m.) on the sixtieth day following the date of such election unless it falls upon a Sunday, in which case it shall terminate at one (1) minute past midnight (12:01 a.m.) on the next day. If previous to the adoption of this form of charter such city or town functions under a different charter, then upon termination of this charter such prior charter shall become effective at the time mentioned in this subsection (a), and territory previously unincorporated shall revert to that status.

(b) If by law in the case of unincorporated territory another charter may be adopted by vote of the electors, the question as to whether or not such other form of charter shall be adopted may be placed upon the ballot to be used in the election mentioned in this section, if the petition filed requests the same, and if all other necessary legal steps to adopt such other form of charter have been taken prior to the election.



§ 6-18-111 - Election of new officers after surrender of charter -- Filing deadline -- Qualifications to vote.

(a) In case there is a previously incorporated city or if a new charter is adopted as provided in § 6-18-110, the county election commission shall call an election not less than forty (40) days nor more than fifty (50) days following the election for surrender of the charters provided in § 6-18-108, at which time municipal officials for the newly adopted form of government shall be chosen who shall take office upon the date fixed for the termination of the previous charter.

(b) The qualifying deadline for filing nominating petitions shall be twelve o'clock (12:00) noon of the sixth Thursday before the election.

(c) All registered voters of the municipality may vote in the election.



§ 6-18-112 - Succession to assets, liabilities and obligations after surrender of charter.

In case of a reversion to a former form of charter or adoption of a new one simultaneously with the surrender of the old, all assets, liabilities and obligations of such city shall become assets, liabilities and obligations of the new municipality, and in the event that a city shall revert to an unincorporated status, the governing body of such city thereupon shall become trustees of the property and funds of such former city and, under such bonds as may be required by the county legislative body, shall proceed to terminate the affairs of the city and dispose of its property.



§ 6-18-113 - Liquidation of affairs.

Should the property and funds be more than sufficient to meet the city's obligations, the surplus shall be paid into the treasury of the county to become a part of its general fund. Should the property and funds be insufficient to meet all the city's current obligations, the county legislative body is hereby authorized to levy and collect taxes upon the property within the boundaries of the former city and to pay same over to the trustees for the purpose of meeting such current deficit. The trustees shall terminate the affairs of the city as soon as possible, but in no event shall the trusteeship continue for more than thirty-six (36) months. Any matters, including obligations maturing after thirty-six (36) months, not disposed of within the period designated in this section shall become the responsibility of the county legislative body of the county wherein the city was located.



§ 6-18-115 - Situs county of new municipality to continue receiving tax revenues until July 1 -- Exception -- Notice to department of revenue of incorporation.

(a) Notwithstanding any other provision of law to the contrary, whenever a new municipality incorporates under any form of charter, the county or counties in which the new municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the newly incorporated area, until July 1 following the incorporation, unless the incorporation takes effect on July 1.

(b) If the incorporation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within its corporate boundaries for the period beginning July 1.

(c) Whenever a municipality incorporates, the municipality shall notify the department of revenue of such incorporation prior to the incorporation becoming effective, for the purpose of tax administration.

(d) Such taxes shall include the local sales tax authorized in § 67-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.






Chapter 19 - Powers Under City Manager-Commission Charter

§ 6-19-101 - General powers.

Every city incorporated under chapters 18-22 of this title may:

(1) Assess, levy and collect taxes for all general and special purposes on all subjects or objects of taxation, and privileges taxable by law for municipal purposes;

(2) Adopt such classifications of the subjects and objects of taxation as may not be contrary to law;

(3) Make special assessments for local improvements;

(4) Contract and be contracted with;

(5) Incur debts by borrowing money or otherwise, and give any appropriate evidence thereof, in the manner provided in this section;

(6) Issue and give, sell, pledge, or in any manner dispose of, negotiable or nonnegotiable interest-bearing or noninterest-bearing bonds, warrants, promissory notes or orders of the city, upon the credit of the city or solely upon the credit of specific property owned by the city, or solely upon the credit of income derived from any property used in connection with any public utility owned or operated by the city, or solely upon the credit of the proceeds of special assessments for local improvements, or upon any two (2) or more such credits;

(7) Expend the money of the city for all lawful purposes;

(8) Acquire or receive and hold, maintain, improve, sell, lease, mortgage, pledge, or otherwise dispose of property, real or personal, and any estate or interest therein, within or without the city or state;

(9) Condemn property, real or personal or any easement, interest, or estate or use therein, either within or without the city, for present or future public use; such condemnation to be made and effected in accordance with the terms and provisions of title 29, chapter 16, or in such other manner as may be provided by general law;

(10) Take and hold property within or without the city or state upon trust; and administer trusts for the public benefit;

(11) Acquire, construct, own, operate and maintain, or sell, lease, mortgage, pledge, or otherwise dispose of public utilities or any estate or interest therein, or any other utility that is of service to the city, its inhabitants, or any part of the city;

(12) Grant to any person, firm, association, or corporation franchises for public utilities and public services to be furnished the city and those in the city. Such power to grant franchises shall embrace the power hereby expressly conferred, to grant exclusive franchises. When an exclusive franchise is granted, it shall be exclusive not only as against any other person, firm, association, or corporation, but also as against the city itself. Franchises may be granted for the period of twenty-five (25) years or less, but not longer. The board of commissioners may prescribe in each grant of a franchise, the rates, fares, charges, and regulations that may be made by the grantee of the franchise. Franchises may by their terms apply to the territory within the corporate limits of the city at the date of the franchises, and as the corporate limits thereafter may be enlarged; and to the then existing streets, alleys, and other thoroughfares that may be opened after the grant of the franchise;

(13) Make contracts with any person, firm, association or corporation, for public utilities and public services to be furnished the city and those in the city. Such power to make contracts shall embrace the power, expressly conferred, to make exclusive contracts. When an exclusive contract is entered into, it shall be exclusive not only against any other person, firm, association or corporation, but also as against the city itself. Such contracts may be entered into for the period of twenty-five (25) years or less, but not longer. The board of commissioners may prescribe in each such contract entered into, the rates, fares, charges, and regulations that may be made by the person, firm, association, or corporation with whom the contract is made. Such contracts may by their terms apply to the territory within the corporate limits of the city at the date of the contract, and as the corporate limits thereafter may be enlarged; and to the then existing streets, alleys and thoroughfares and to any other streets, alleys and other thoroughfares that may be opened after the grant of the contract;

(14) Prescribe reasonable regulations regarding the construction, maintenance, equipment, operation and service of public utilities and compel, from time to time, reasonable extensions of facilities for such services, but nothing in this subdivision (14) shall be construed to permit the alteration or impairment of any of the terms or provisions of any exclusive franchise granted or of any exclusive contract entered into under subdivisions (12) and (13);

(15) Establish, open, relocate, vacate, alter, widen, extend, grade, improve, repair, construct, reconstruct, maintain, light, sprinkle, and clean public highways, streets, boulevards, parkways, sidewalks, alleys, parks, public grounds, and squares, wharves, bridges, viaducts, subways, tunnels, sewers and drains within or without the corporate limits and regulate the use thereof within the corporate limits, and property may be taken and appropriated therefor under §§ 7-31-107 -- 7-31-111 and 29-16-203, or in such other manner as may be provided by general laws;

(16) Construct, improve, reconstruct and reimprove by opening, extending, widening, grading, curbing, guttering, paving, graveling, macadamizing, draining, or otherwise improving any streets, highways, avenues, alleys or other public places within the corporate limits, and assess a portion of the cost of such improvements upon the property abutting upon or adjacent to such streets, highways or alleys as provided by title 7, chapters 32 and 33;

(17) Assess against abutting property within the corporate limits the cost of planting shade trees, removing from sidewalks all accumulations of snow, ice, and earth, cutting and removing obnoxious weeds and rubbish, street lighting, street sweeping, street sprinkling, street flushing and street oiling, the cleaning and rendering sanitary or removal, abolishing, and prohibiting of closets and privies, in such manner as may be provided by general law or by ordinance of the board of commissioners;

(18) Acquire, purchase, provide for, construct, regulate, and maintain and do all things relating to all marketplaces, public buildings, bridges, sewers and other structures, works and improvements;

(19) Collect and dispose of drainage, sewage, ashes, garbage, refuse or other waste, or license and regulate such collection and disposal, and the cost of such collection, regulation or disposal may be funded by taxation or special assessment to the property owner;

(20) License and regulate all persons, firms, corporations, companies and associations engaged in any business, occupation, calling, profession, or trade not forbidden by law;

(21) Impose a license tax upon any animal, thing, business, vocation, pursuit, privilege, or calling not prohibited by law;

(22) Define, prohibit, abate, suppress, prevent and regulate all acts, practices, conduct, business, occupations, callings, trades, uses of property and all other things whatsoever detrimental, or liable to be detrimental, to the health, morals, comfort, safety, convenience, or welfare of the inhabitants of the city, and to exercise general police powers;

(23) Prescribe limits within which business occupations and practices liable to be nuisances or detrimental to the health, morals, security or general welfare of the people may lawfully be established, conducted or maintained;

(24) Inspect, test, measure and weigh any article for consumption or use within the city, and charge reasonable fees therefor, and to provide standards of weights, tests and measures in such manner as may be provided pursuant to title 47, chapter 26, part 9;

(25) Establish, regulate, license and inspect weights and measures in accordance with subdivision (24);

(26) Regulate the location, bulk, occupancy, area, lot, location, height, construction and materials of all buildings and structures in accordance with general law, and to inspect all buildings, lands and places as to their condition for health, cleanliness and safety, and when necessary, prevent the use thereof and require any alteration or changes necessary to make them healthful, clean or safe;

(27) Provide and maintain charitable, educational, recreative, curative, corrective, detentive, or penal institutions, departments, functions, facilities, instrumentalities, conveniences and services;

(28) Purchase or construct, maintain and establish a correctional facility for the confinement and detention of persons who violate laws within the corporate limits of the city, or to contract with the county to keep these persons in the correctional facility of the county and to enforce the payment of fines and costs in accordance with §§ 40-24-104 and 40-24-105 or through contempt proceedings in accordance with general law;

(29) Enforce any ordinance, rule or regulation by fines, forfeitures and penalties, and by other actions or proceedings in any court of competent jurisdiction;

(30) Establish schools, to the extent authorized pursuant to general law, determine the necessary boards, officers and teachers required therefor, and fix their compensation, purchase or otherwise acquire land for schoolhouses, playgrounds and other purposes connected with the schools; purchase or erect all necessary buildings and do all other acts necessary to establish, maintain and operate a complete educational system within the city;

(31) Regulate, tax, license or suppress the keeping or going at large of animals within the city, impound the same and, in default of redemption, to sell or kill the same;

(32) Call elections as provided in this charter; and

(33) Have and exercise all powers that now or hereafter it would be competent for this charter specifically to enumerate, as fully and completely as though such powers were specifically enumerated in this section.



§ 6-19-102 - Enumeration of powers not exclusive.

The enumeration of particular powers in this charter is not exclusive of others, nor restrictive of general words or phrases granting powers, nor shall a grant or failure to grant power in this chapter impair a power granted in any other part of this charter, and whether powers, objects, or purposes are expressed, conjunctively or disjunctively, they shall be construed so as to permit the city to exercise freely any one (1) or more such powers as to any one (1) or more such objects for any one (1) or more such purposes.



§ 6-19-103 - School systems.

Such town may establish, erect, and maintain public schools, and may assess and levy taxes for such purpose.



§ 6-19-104 - Purchasing and contract procedures.

(a) The city manager shall be responsible for all city purchasing, but the city manager may delegate the duty to make purchases to any subordinate appointed by the city manager.

(b) Competitive prices for all purchases and public improvements shall be obtained whenever practicable and in accordance with regulations established by ordinance, and the purchase made from or the contract awarded to the lowest and best bidder; provided, that the city may reject any and all bids.

(c) Formal sealed bids shall be obtained in all transactions involving the expenditure of an amount to be set by ordinance. The amount set shall be equal to or greater than the amount set in chapter 56, part 3 of this title, but may not be greater than ten thousand dollars ($10,000). The transaction shall be evidenced by written contract. In cases where the board indicates by unanimous resolution of those present at the meeting, based upon the written recommendation of the manager, that it is clearly to the advantage of the city not to contract with competitive bidding, it may authorize noncompetitive contracts.

(d) The city manager may reject all bids and authorize the making of public improvements or accomplishment of any other city work by any city department.

(e) Purchasing and contract procedures not prescribed by this charter or other law may be established by ordinance.

(f) The board of commissioners may by ordinance delegate to the city manager the authority to enter into binding contracts on behalf of the city, without specific board approval, in routine matters and matters having insubstantial long-term consequences. The ordinance shall enumerate the types of matters to which the city manager's authority extends and may place other limitations on the city manager's authority under this subsection (f). As used in this subsection (f), "routine matters and matters having insubstantial long-term consequences" means any contract for which expenditures during the fiscal year will be less than ten thousand dollars ($10,000).



§ 6-19-105 - Retirement benefits.

The board of commissioners may provide for the retirement of the city's full-time nonelective officers and employees and make available to them any group, life, hospital, health, or accident insurance, either independently of, or as a supplement to, any retirement or other employee welfare benefits otherwise provided by law.






Chapter 20 - Commissioners and Mayor Under City Manager-Commission Charter

Part 1 - Election of Commissioners

§ 6-20-101 - Number and terms of commissioners -- Election by districts.

(a) In all cities that adopt the provisions of chapters 18-22 of this title, commissioners as provided for in this charter shall be elected in the manner prescribed in this chapter.

(b) If such city or territory has a population of five thousand (5,000) or more according to the last federal census, there shall be elected at the first election five (5) commissioners, the three (3) receiving the highest number of votes to hold office for four (4) years, and the other two (2) for two (2) years. If such city or territory has a population of less than five thousand (5,000) according to the last federal census, there shall be elected at the first election three (3) commissioners, the two (2) receiving the highest number of votes to hold office for four (4) years and the third for two (2) years. The term of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. Any such city that has a population of not less than two thousand nine hundred twenty (2,920) nor more than two thousand nine hundred twenty-two (2,922), according to the federal census of 1960 or any subsequent federal census, five (5) commissioners shall be elected as provided for cities of more than five thousand (5,000) population. The deadline for filing nominating petitions for the first commissioners is thirty-five (35) days before the incorporation election.

(c) Any city having a population of less than five thousand (5,000) shall have the option of increasing the number of commissioners to five (5) by ordinance. In the next regular city election after the adoption of such an ordinance, voters shall be entitled to vote for three (3) commissioners, or four (4) commissioners, as the case may be, and at the same election the approval of the ordinance shall also be submitted to the voters. If a majority of those voting on the ordinance shall be for approval and the number of commissioners to be elected is three (3), the two (2) receiving the highest number of votes shall hold office for four (4) years, and the third for two (2) years. If the number of commissioners to be elected is four (4), the two (2) receiving the highest number of votes shall hold office for four (4) years, and the other two (2) for two (2) years. The terms of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. An ordinance approved by the voters may not be repealed or amended. If a majority of those voting on the ordinance shall not be for approval, the ordinance shall be null and void, and the results of the election shall be certified as though the election were for one (1) commissioner, or two (2) commissioners, as the case may be, and as though no ordinance had been adopted.

(d) An ordinance increasing the number of commissioners to five (5) may also be submitted to the voters in an election on the question that the board of commissioners directs the county election commission to hold. At such election, voters shall be entitled to vote for two (2) commissioners to serve until the next regular city election. If a majority of those voting on the ordinance shall be for approval, the two (2) candidates for commissioner receiving the highest number of votes shall be declared elected. At the next regular city election if the number of commissioners to be elected is four (4), the three (3) receiving the highest number of votes shall hold office for four (4) years, and the fourth for two (2) years; if the number of commissioners to be elected is three (3), they shall hold office for four (4) years. The terms of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. If a majority of those voting on the ordinance in the special election shall not be for approval, the ordinance and the election of the two (2) commissioners shall be null and void.

(e) Notwithstanding subsections (a)-(d), a city with a population of not less than six hundred (600) nor more than six hundred twenty-five (625) persons, according to the 1980 federal census or any subsequent federal census, located in a county with a population in excess of seven hundred thousand (700,000) persons, also according to the 1980 federal census or any subsequent federal census, shall elect all commissioners at one time for a four-year term so that the city may be spared the expense of conducting elections every two (2) years. In order to effectuate this provision, all commissioners to be elected at the 1983 election shall be elected to a two-year term only, to serve until the 1985 election at which time, and every four (4) years thereafter, all commissioners shall be elected to four-year terms. Subsection (e) shall have no effect unless approved by a two-thirds (2/3) vote of the governing body of any municipality to which it may apply.

(f) Cities that have adopted § 6-20-201(a)(3) to provide for popular election of the mayor shall have two (2) or four (4) commissioners as the case may be under subsection (b) or (c).

(g) Notwithstanding subsections (a)-(f), any city incorporated under or adopting this charter may, by ordinance, choose to elect the members of the board of commissioners by district. If the board chooses to elect commissioners by district, the board shall by ordinance create contiguous single-member districts equal to the number of commissioners. The districts shall be equitably apportioned according to population. The establishment of the districts and the fixing of their boundaries shall be accomplished not less than twelve (12) months prior to the regular city election at which commissioners are to be elected, and any change in district boundaries shall also be accomplished within this time limitation. The board shall, within ten (10) years from the initial establishment of districts and at least once in every ten (10) years thereafter, reapportion the districts so that the apportionment shall comply with the requirements of this section. One (1) commissioner shall be elected from each district of the city. The ordinance providing that the commissioners will be chosen by districts may provide that each district commissioner will be elected by the voters of the city at-large or by only the voters of the district. A person must reside in a district to run for or hold the office of commissioner from that district. The ordinance providing that commissioners will be chosen by district may also provide for transition provisions, including increasing the terms of the number of commissioners necessary so that the initial election from all districts shall take place at the same time. The ordinance may provide that all commissioners initially elected serve four-year terms or that some serve four (4) years and some serve two (2) years. If some are elected for two (2) years, their successors shall be elected for four (4) years, so that the commissioners have staggered terms. After the initial election, all commissioners shall be elected for four-year terms.

(h) Any city having a population of more than twenty thousand (20,000), according to the last federal census, shall have the option of increasing the number of commissioners to seven (7) by ordinance. Upon adoption of such an ordinance, it shall be filed with the county election commission, which shall submit approval of the ordinance to the voters of the city at the next general election or regular city election that follows the filing period required pursuant to § 2-3-204(b). If a majority of those voting on the ordinance are not for approval, the ordinance shall be null and void. If a majority of those voting on the ordinance are for approval, then at the next regular city election, voters shall be entitled to vote for four (4) commissioners, or five (5) commissioners, as the case may be, in order to provide for a total of seven (7) commissioners. If the number of commissioners to be elected is four (4), each shall hold office for four (4) years. If the number of commissioners to be elected is five (5), the three (3) receiving the highest number of votes shall hold office for four (4) years, and the other two (2) for two (2) years. The terms of all commissioners thereafter elected shall be for four (4) years, or until their successors are elected and qualified. An ordinance approved by the voters pursuant to this section may not be repealed or amended.



§ 6-20-102 - Date of elections.

(a) The first election of commissioners in any city under chapters 18-22 of this title shall be held on the fourth Tuesday following the election at which the provisions of these chapters have been adopted. The board of commissioners shall fix the date of all subsequent elections; provided, that any date so designated shall fall within ninety (90) days of the annual anniversary of the first election of the board of commissioners.

(b) In any city having a population of not less than three hundred seventy-five (375) nor more than four hundred twenty-five (425), in any county having a population of not less than twenty-eight thousand (28,000) nor more than twenty-eight thousand one hundred (28,100), all according to the 1970 federal census or any subsequent federal census, the board of commissioners shall fix the date of all subsequent elections; provided, that any date so designated shall be set at least one hundred twenty (120) days prior to the date such election is to be held. The presiding officer of the board of commissioners shall certify such election date, or any subsequent change thereto, to the secretary of state.

(c) (1) The board of commissioners may by ordinance change the date of municipal elections to coincide with the August or November general election. The ordinance changing the election date shall provide for the extension of the terms of members of the board necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date.

(2) Nothing in subdivision (c)(1) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(3) If the board of commissioners changes the date of municipal elections pursuant to subdivision (c)(1), the board may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The board may only make an election date change under this subdivision (c)(3) one (1) time. Terms of incumbent members of the board shall not be abridged to accomplish an election date change under this subsection (c); however members elected at a date change pursuant to this subsection (c) may take office at a later date so as to not abridge terms of incumbent members. If such members take office at a later date, their term may be abridged due to such members having to take office at the later date.

(d) (1) In addition to the authority granted by subsections (a), (b) and (c), the board of commissioners of any municipality incorporated under the general laws of this state and having a population of not less than four hundred fifty (450) nor more than four hundred sixty (460), or not less than four hundred eight-five (485) nor more than four hundred ninety-four (494), that is located in any county having a population of not less than fifty-one thousand two hundred (51,200) nor more than fifty-one thousand three hundred (51,300), all according to the 2000 federal census or any subsequent federal census, may, by an ordinance approved by an affirmative two-thirds (2/3) vote of its membership, fix the date of subsequent regular municipal elections as the date of the regular November election as defined in § 2-1-104, by one (1) of the following alternative methods specified in the ordinance:

(A) The terms of office of the incumbent members of the board of commissioners and popularly-elected mayor, if there is one, that would have expired on the date of the first regular municipal election occurring after the adoption of the ordinance shall be extended to the date of the regular state November election occurring thereafter. The terms of office of the incumbent members of the board of commissioners and popularly-elected mayor, if there is one, that would have expired on the date of the second regular municipal election occurring after the adoption of the ordinance shall be extended to the date of the regular state November election occurring thereafter; or

(B) The terms of incumbent members of the board of commissioners, and the popularly-elected mayor, if there is one, that expire six (6) months or less before a regular state November election, shall be extended to the date of that state election. The terms of members of the board of commissioners and the popularly-elected mayor, if there is one, that expire more than six (6) months before a regular state November election shall be filled at the regular city election pertinent to those offices for terms extending to the next regular state November election.

(2) Members of the board of commissioners, and the popularly-elected mayor, if there is one, shall be elected for terms of four (4) years, except for the transitional term provided for in subdivision (d)(1)(B).

(3) Nothing in this subsection (d) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.



§ 6-20-103 - Persons eligible as commissioners.

A qualified voter of the city, other than a person qualified to vote based only on nonresident ownership of real property under § 6-20-106(b), shall be eligible for election to the office of commissioner.



§ 6-20-104 - Disqualification from office.

No person shall become commissioner who has been convicted of malfeasance in office, bribery, or other corrupt practice, or crime, or of violating any of the provisions of § 6-20-108 in reference to elections. Any commissioner so convicted shall forfeit such commissioner's office.



§ 6-20-105 - Calling elections.

The board of commissioners has the power by ordinance to direct the calling by the county election commission of municipal elections, including all elections respecting bond issues.



§ 6-20-106 - Qualifications of voters.

(a) In any election of commissioners under this charter, registered voters of the city or territory may vote.

(b) In cities having populations of not less than one thousand three hundred fifty (1,350) nor more than one thousand three hundred seventy-five (1,375), according to the 1970 federal census or any subsequent federal census, registered voters who own real property located in any such city shall be entitled to vote in all municipal elections and municipal referenda held in such city. In cases of multiple ownership of real property, no more than two (2) owners who are registered voters shall be eligible to vote under this subsection (b). This subsection (b) shall have no effect unless it is approved by a two-thirds (2/3) vote of the board of commissioners of any city to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of such board and certified by such presiding officer to the secretary of state.

(c) In cities having a population of not less than four thousand five hundred fifty (4,550) nor more than four thousand six hundred eight (4,608) according to the 1980 federal census or any subsequent federal census, all registered voters who own real property located in any such city shall also be entitled to vote in all municipal elections and municipal referenda held in such city.

(d) In any city having a population of not less than one thousand nine hundred forty (1,940) nor more than two thousand (2,000), according to the 1980 federal census or any subsequent federal census, a registered voter who resides outside the boundaries of the city, but who owns at least eight thousand square feet (8,000 sq. ft.) of real property located within the boundaries of the city, shall be entitled to vote in all municipal elections and municipal referenda held in the city. In any case of multiple ownership of such real property, the nonresident voter must own at least one-half (1/2) interest of such property. This subsection (d) shall have no effect unless it is approved by a two-thirds (2/3) vote of the board of commissioners of any city to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of such board and certified by such presiding officer to the secretary of state.

(e) In municipalities having a population of not less than one thousand ten (1,010) and not more than one thousand fifteen (1,015), according to the 1990 federal census or any subsequent federal census, all registered voters who own real property located in any such municipality shall also be entitled to vote in all municipal elections and municipal referenda held in such city. In cases of multiple ownership of real property, no more than two (2) owners who are registered voters are eligible to vote under this subsection (e). This subsection (e) shall have no effect unless it is approved by a two-thirds (2/3) vote of the board of commissioners of any city to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of such municipality and certified by the presiding officer to the secretary of state.



§ 6-20-107 - Declaration of results.

The county election commission shall determine and declare the results of the election. The requisite number of candidates receiving the highest number of votes shall be declared elected.



§ 6-20-108 - Improper solicitation of political support.

No candidate for any office nor any other person shall, directly or indirectly, give or promise any person or persons any office, employment, money, benefit, or anything of value for the purpose of influencing or obtaining political support, aid, or vote for any candidate. Any person violating this section shall be punished by fine of not more than fifty dollars ($50.00) for each offense.



§ 6-20-109 - Beginning of terms of office.

The terms of all commissioners shall begin at the beginning of the first regularly scheduled meeting of the board of commissioners following the date of their election.



§ 6-20-110 - Vacancies.

(a) Any vacancy on the board occurring prior to a regular city election shall be filled by the remaining members of the board until that election. At the election, the remaining unexpired term shall be filled. No member shall be appointed under this section at any time when the board already has one (1) member so appointed. In the case of any additional vacancy, the board shall by ordinance or resolution, call upon the county election commission to call a special election for the purpose of filling such additional vacancy. If a city has chosen to elect commissioners from districts, any vacancy in a district commissioner's office shall be filled by the appointment or election of a qualified person who resides in the district.

(b) If, within ninety (90) days of the occurrence of a vacancy, the vacancy has not been filled by the remaining members of the commission in accordance with subsection (a), then the mayor, or, if a vacancy exists in the position of mayor, then the city manager, or, if a vacancy exists in the positions of mayor and city manager, then the city recorder, shall notify the county election commission within five (5) business days following the passage of such ninety-day period. The county election commission shall call a special election for the purpose of filling the vacancy; provided, however, that such special election shall be held in conjunction with the next general election or city election, if such election is scheduled to occur more than seventy-five (75) days but less than one hundred twenty (120) days from the date the county election commission is notified of the unfilled vacancy.






Part 2 - Powers and Duties of Board

§ 6-20-201 - Election of mayor -- Absence or disability of mayor.

(a) (1) The commissioners, at the first regular meeting after each biennial election, shall elect one (1) of their number mayor for a term of two (2) years, and, thus organized, the body shall be known as the board of commissioners.

(2) In cities holding elections every four (4) years under the terms of § 6-20-101(e), the commissioners, at the first regular meeting after the quadrennial election and every two (2) years subsequent thereto, shall elect one (1) of their number mayor for a term of two (2) years, and the body so organized shall be known as the board of commissioners. This subdivision (a)(2) shall have no effect unless approved by a two-thirds (2/3) vote of the governing body of any municipality to which it may apply.

(3) (A) Cities holding elections every four (4) years under the terms of § 6-20-101 and having a population of not less than one thousand twenty (1,020) nor more than one thousand thirty (1,030), according to a 1987 state certified census or any subsequent federal census, shall have the option of a popular election of a mayor, to serve four (4) consecutive years, as the board of commissioners directs the county election commission to hold under § 6-20-102. Voters shall be entitled to vote for a mayor and two (2) or four (4) commissioners dependent upon those provisions of § 6-20-101 in effect for that city.

(B) Subdivision (a)(3)(A) shall have no effect unless approved by a two-thirds (2/3) vote of the governing body of any municipality to which it may apply.

(b) (1) (A) Rather than being elected by the board of commissioners, the mayor may be elected by popular vote if this method of electing the mayor is approved in a referendum in the city. In the referendum, the question on the ballot shall appear in substantially this form:

Shall the mayor of this city be elected by popular vote rather than by the board of commissioners?

(B) The referendum may be called by resolution of the board of commissioners or by petition of ten percent (10%) of the registered voters of the city. The referendum shall be held by the county election commission as provided in the general election law for elections on questions, or the resolution or petition may provide that the referendum be held at the next regular city election.

(2) Once the popular election of the mayor has been approved by a majority of those voting, the board of commissioners shall designate by ordinance one (1) of the commissioner positions as that of mayor. The popular election of the mayor shall take effect at the next election for the position designated. In the mayoral election, the person receiving the most votes shall become the mayor. The term of the popularly elected mayor shall be four (4) years.

(3) In a city that has chosen to elect commissioners from districts and that also has chosen to elect the mayor by popular vote, the board of commissioners shall establish one (1) less district than the number of commissioners, and the mayor shall be elected at-large for a four-year term.

(4) The popularly elected mayor shall have the same powers and duties as a mayor chosen by the board of commissioners.

(c) During the absence or disability of the mayor, the board shall designate some properly qualified person to perform the mayor's duties.



§ 6-20-202 - Appointment of vice mayor.

At the first meeting of the board, and thereafter at the first meeting after a general city election, the board shall choose from its membership a member to act in the absence, inability, or failure to act of the mayor.



§ 6-20-203 - Duties of vice mayor.

The vice mayor shall act as mayor during any temporary absence, inability, or failure to act of the mayor, and whenever a vacancy occurs in the office of mayor, such member shall become mayor and hold office as such for the unexpired term.



§ 6-20-204 - Compensation of mayor and commissioners.

(a) The salary of the mayor shall not exceed three hundred dollars ($300) per month, and the salary of each commissioner shall not exceed two hundred fifty dollars ($250) per month; except that in cities that have a population of not less than one thousand (1,000), according to the federal census of 1970 or any subsequent federal census, the salary of the mayor shall not exceed five hundred dollars ($500) per month, and the salary of each commissioner shall not exceed four hundred fifty dollars ($450) per month. No increase in the salaries permitted by this section shall become effective unless approved by a two-thirds (2/3) vote of the board of commissioners.

(b) (1) The salary of the mayor and commissioners shall be set by the board of commissioners. In cities with a population of less than one thousand (1,000), however, the salary of the mayor shall not exceed five hundred dollars ($500) per month, and the salary of each commissioner shall not exceed four hundred fifty dollars ($450) per month. In cities with a population of one thousand (1,000) or more, the salary of the mayor shall not exceed one thousand dollars ($1,000) per month, and the salary of each commissioner shall not exceed nine hundred fifty dollars ($950) per month. No increase in salaries of the mayor and commissioners shall be effective unless approved by a two-thirds (2/3) vote of the members to which the board of commissioners is entitled. Populations referred to in this section shall be as determined by the latest federal decennial census.

(2) This subsection (b) shall only apply in counties having a population of not less than four hundred seventy thousand (470,000) nor more than four hundred eighty thousand (480,000), according to the 1980 federal census or any subsequent federal census.

(c) (1) Notwithstanding the limits established in subsections (a) and (b), the salaries of the mayor and commissioners may be established annually by the board of commissioners at the time of adoption of the annual operating budget; provided, however, that such salaries shall not be increased or diminished prior to the end of the term for which such officials were elected.

(2) This subsection (c) shall become effective upon approval by a two-thirds (2/3) vote of the board of commissioners.



§ 6-20-205 - Powers of board -- Conflict of interest.

(a) The legislative and all other powers, except as otherwise provided by this charter, are delegated to and vested in the board of commissioners. The board may by ordinance or resolution not inconsistent with this charter prescribe the manner in which any powers of the city shall be exercised, provide all means necessary or proper therefor, and do all things needful within or without the city or state to protect the rights of the city.

(b) (1) Any member of a local governing body of a county or a municipality who is also an employee of such county or municipality may vote on matters in which such member has a conflict of interest if the member informs the governing body immediately prior to the vote as follows:

"Because I am an employee of (name of governmental unit), I have a conflict of interest in the proposal about to be voted. However, I declare that my argument and my vote answer only to my conscience and to my obligation to my constituents and the citizens this body represents."

(2) In the event a member of a local governing body of a county or a municipality has a conflict of interest in a matter to be voted upon by the body, the member may abstain for cause by announcing such to the presiding officer. Any member of a local governing body of a county or municipality, who abstains from voting for cause on any issue coming to a vote before the body shall not be counted for the purpose of determining a majority vote.

(3) The vote of any person having a conflict of interest who does not inform the governing body of such conflict as provided in subdivision (b)(1) shall be void if challenged in a timely manner. As used in this subdivision (b)(3), "timely manner" means during the same meeting at which the vote was cast and prior to the transaction of any further business by the body.

(4) Nothing in this subsection (b) shall be construed as altering, amending or otherwise affecting the provisions of § 12-4-101(a). In the event of any conflict between this subsection (b) and § 12-4-101(a), the provisions of § 12-4-101(a) shall prevail.



§ 6-20-206 - Exercise of board's powers.

The board shall exercise its powers in session duly assembled, and no member or group of members thereof shall exercise or attempt to exercise the powers conferred upon the board, except through proceedings adopted at some regular or special session.



§ 6-20-207 - Regular meetings.

The board of commissioners shall by ordinance fix the time and place at which the regular meetings of the board shall be held. Until otherwise provided by ordinance, the regular meetings of the board shall be held at eight o'clock p.m. (8:00 p.m.) on the first and third Thursdays of each month.



§ 6-20-208 - Special meetings.

Whenever, in the opinion of the mayor, city manager or any two (2) commissioners the welfare of the city demands it, the mayor or the recorder shall call special meetings of the board of commissioners upon at least twelve (12) hours written notice to each commissioner, the city manager, recorder, and city attorney, served personally or left at such person's usual place of residence. Each call for a special meeting shall set forth the character of the business to be discussed at such meeting and no other business shall be considered at such meeting.



§ 6-20-209 - Mayor presiding.

The mayor shall preside at all meetings of the board of commissioners.



§ 6-20-210 - Quorum.

A majority of all the members of the board constitutes a quorum, but a smaller number may adjourn from day to day, and may compel the attendance of the absentees in such manner and under such penalties as the board may provide.



§ 6-20-211 - Procedural powers and duties of board -- Penalties.

(a) The board may determine the rules of its proceedings, subject to this charter, and may arrest and punish by fine any member or other person guilty of disorderly or contemptuous behavior in its presence.

(b) (1) The board has the power and may delegate it to any committee to:

(A) Subpoena witnesses, and order the production of books and papers relating to any subject within its jurisdiction;

(B) Call upon its own officers or the chief of police to execute its process; and

(C) Arrest and punish by fine or imprisonment, or both, any person refusing to obey such subpoena or order.

(2) The refusal to obey a subpoena or order of the board is a Class C misdemeanor.

(c) A violation of this section is a Class C misdemeanor, and each day's continuance in any refusal to comply with the requirements of this section is a separate offense.

(d) The board's presiding officer or the chair of any committee may administer oaths to witnesses.

(e) The board shall keep a journal of its proceedings, and the yeas and nays on all questions shall be entered thereon.



§ 6-20-212 - Board sessions public. -- Emergencies.

(a) All sessions of the board shall be public.

(b) All sessions of the board shall be subject to change of plan in case of emergency.



§ 6-20-213 - Powers of mayor.

The mayor shall preside at all meetings of the board of commissioners and perform such other duties consistent with the mayor's office as may be imposed by it, and the mayor shall have a seat, a voice and a vote, but no veto. The mayor shall sign the journal of the board and all ordinances on their final passage, execute all deeds, bonds, and contracts made in the name of the city, and the mayor may introduce ordinances to the board of commissioners.



§ 6-20-214 - Style of ordinances.

All ordinances shall begin, "Be it ordained by the city of (here insert name) as follows:".



§ 6-20-215 - Ordinance procedure.

(a) Every ordinance shall be read two (2) different days in open session before its adoption, and not less than one (1) week shall elapse between first and second readings, and any ordinance not so read shall be null and void. Any city incorporated under chapters 18-22 of this title may establish by ordinance a procedure to read only the caption of an ordinance, instead of the entire ordinance, on both readings. Copies of such ordinances shall be available during regular business hours at the office of the city recorder and during sessions in which the ordinance has its second reading.

(b) An ordinance shall not take effect until fifteen (15) days after the first passage thereof, except in case of an emergency ordinance. An emergency ordinance may become effective upon the day of its final passage; provided, that it shall contain the statement that an emergency exists and shall specify the distinct facts and reasons constituting such an emergency.

(c) The unanimous vote of all members of the board present shall be required to pass an emergency ordinance.

(d) No ordinance making a grant, renewal, or extension of a franchise or other special privilege, or regulating the rate to be charged for its service by any public utility shall ever be passed as an emergency ordinance. No ordinance shall be amended, except by a new ordinance.



§ 6-20-216 - Voting by board.

In all cases under § 6-20-215, the vote shall be determined by yeas and nays, and the names of the members voting for or against an ordinance shall be entered upon the journal.



§ 6-20-217 - Recording of ordinances.

Every ordinance shall be immediately taken charge of by the recorder and by the recorder be numbered, copied in an ordinance book, filed and preserved in the recorder's office.



§ 6-20-218 - Publication of penal ordinances -- Effective date.

(a) Each ordinance of a penal nature, or the caption of each ordinance of a penal nature, shall be published after its final passage in a newspaper of general circulation in the city.

(b) No such ordinance shall take effect until the ordinance, or its caption, is published, except as otherwise provided in chapter 54, part 5 of this title.



§ 6-20-219 - Mayoral duties required by ordinance.

The mayor has the power and it is hereby made the mayor's duty to perform all acts that may be required of the mayor by any ordinance duly enacted by the board of commissioners, not in conflict with any of the provisions of this charter.



§ 6-20-220 - Removal of officers.

(a) The mayor or any commissioner may be removed from office by the board of commissioners for crime or misdemeanor in office, for grave misconduct showing unfitness for public duty, or for permanent disability, by a majority vote of the other members of the board voting for such removal. The proceedings for such removal shall be upon specific charges in writing, which, with a notice stating the time and place of the hearing, shall be served on the accused or published at least three (3) times on three (3) successive days in a daily newspaper circulating in the city.

(b) The hearing shall be public and the accused shall have the right to appear and defend in person or by counsel and have process of the board to compel the attendance of witnesses in the accused's behalf. Such vote shall be determined by yeas and nays, and the names of the members voting for or against such removal shall be entered in the journal.

(c) Immediately upon the vote for removal, the term of the accused shall expire and the accused's official status, power and authority shall cease without further action.

(d) Anyone removed under this section shall have the right of appeal.









Chapter 21 - City Manager, Officers and Employees

Part 1 - General Provisions

§ 6-21-101 - Appointment and removal of city manager.

(a) The board of commissioners shall appoint and fix the salary of the city manager, who shall serve at the will of the board.

(b) (1) The city manager may not be removed within twelve (12) months from the date on which the city manager assumed the duties of the city manager, except for incompetence, malfeasance, misfeasance, or neglect of duty.

(2) In case of the city manager's removal within that period, the city manager may demand written charges and a public hearing thereon before the board prior to the date on which final removal shall take effect. The decision and action of the board on such hearing shall be final, and pending such hearing, the board may suspend the city manager from duty.



§ 6-21-102 - Subordinate officers and employees.

(a) The city manager may appoint, promote, suspend, transfer and remove any officer or employee of the city responsible to the city manager; or the city manager may, in the city manager's discretion, authorize the head of a department or office responsible to the city manager to take such actions regarding subordinates in such department or office. The city manager shall appoint such heads of administrative offices or organizational units as the city manager deems necessary. The city manager may combine, or personally hold, any such administrative offices established pursuant to this subsection (a) or otherwise established or may delegate parts of the duties of the city manager's office to designated subordinates.

(b) Except as otherwise provided in this charter, the compensation of all officers and employees of the city shall be fixed by the city manager within the limits of the appropriations ordinance and in accordance with a comprehensive pay plan adopted by the board of commissioners.



§ 6-21-103 - Oath of office.

Every officer, agent, and employee holding a position upon an annual salary shall, before entering upon such person's duties, take and subscribe and file with the recorder, an oath or affirmation that such person has all the qualifications named in this charter for the office or employment such person is about to assume, that such person will support the constitutions of the United States and of this state and the charter and ordinances of the city and will faithfully discharge the duties of the office or employment.



§ 6-21-104 - Surety bond.

The city manager and every officer, agent, and employee having duties embracing the receipt, disbursement, custody, or handling of money shall, before entering upon these duties, execute a fidelity bond with some surety company authorized to do business in the state of Tennessee, as surety, except that bonds for five hundred dollars ($500) or less may be given with personal surety, in such amount as shall be prescribed by ordinance of the board of commissioners, except where the amount is prescribed in this charter. All such bonds and sureties thereto shall be subject to the approval of the board of commissioners. The cost of making these bonds is to be paid by the city.



§ 6-21-105 - Additional bond.

If, at any time, it appears to the mayor, city manager, or recorder that the surety or sureties on any official bond are insufficient, the officer or employee shall be required to give additional bond, and if such officer or employee fails to give additional bond within twenty (20) days after being notified, the officer or employee's office shall be vacant.



§ 6-21-106 - Political activities of officers and employees -- Penalties.

(a) Neither the city manager, recorder, city judge, chief of police nor any person in the employ of the city, under any of such officers, shall take any active part in or contribute any money toward the nomination or election of any candidate for election to the board of commissioners, except to answer such questions as may be put to them and as they may desire to answer.

(b) A violation of this section shall subject the offenders to removal from office or employment, and to punishment by fine of not more than fifty dollars ($50.00) for each offense.



§ 6-21-107 - Manager as administrative head -- Absence -- Time devoted to office.

(a) In addition to all other powers conferred upon the city manager, the city manager shall be the administrative head of the municipal government under the direction and supervision of the board of commissioners. The city manager shall be appointed without regard to the city manager's political beliefs and need not be a resident of the city or state at the time of appointment.

(b) During the absence or disability of the city manager, the board of commissioners may designate some properly qualified person to perform the functions of the city manager.

(c) The city manager shall not be required to give the city manager's entire time to the affairs of the city, unless the city commissioners, when employing the city manager, make the employment conditional upon the city manager's devoting the city manager's entire time to the interest of the city.



§ 6-21-108 - Powers and duties of manager.

The powers and duties of the city manager are to:

(1) See that the laws and ordinances are enforced, and upon knowledge or information of any violation thereof, see that prosecutions are instituted in the city court;

(2) Except as otherwise provided in this charter, appoint, promote, demote, suspend, transfer, remove, and otherwise discipline all department heads and subordinate employees at any time, subject only to any personnel rules and regulations adopted by ordinance or resolution by the commission. Any hearings on, or appeals from, the city manager's personnel decisions provided for in the personnel rules and regulations shall be exclusively before the city manager or a hearing officer designated by the city manager;

(3) Supervise and control the work of the recorder, the chief of police, the city attorney, treasurer, and all other officers, and of all departments and divisions created by this charter or that hereafter may be created by the board of commissioners;

(4) See that all terms and conditions imposed in favor of the city or its inhabitants in any public utility or franchise are faithfully done, kept and performed, and, upon knowledge or information of any violation thereof, call the same to the attention of the city attorney, who is hereby required to take such steps as are necessary to enforce the same;

(5) Attend all meetings of the board, with the right to take part in the discussion, but not to vote;

(6) Recommend to the board for adoption such measures as the city manager deems necessary or expedient;

(7) Act as budget commissioner and keep the board fully advised as to the financial condition and need of the city;

(8) Act as purchasing agent for the city and purchase all material, supplies and equipment for the proper conduct of the city's business as provided in § 6-19-104;

(9) Execute contracts on behalf of the city when this authority is delegated to the city manager by ordinance; and

(10) Perform such other duties as may be prescribed by this charter or required of the city manager by resolution or ordinance of the board.






Part 2 - City Attorney

§ 6-21-201 - Qualifications.

The city attorney shall be an attorney at law entitled to practice in the courts of the state.



§ 6-21-202 - Duties and compensation.

(a) The city attorney shall:

(1) Direct the management of all litigation in which the city is a party, including the functions of prosecuting attorney in the city courts;

(2) Represent the city in all legal matters and proceedings in which the city is a party or interested, or in which any of its officers are officially interested;

(3) Attend any meetings of the board of commissioners when required by the board;

(4) Advise the board and committees or members thereof, the city manager, and the heads of all departments and divisions, as to all legal questions affecting the city's interest; and

(5) Approve as to form all contracts, deeds, bonds, ordinances, resolutions and other documents to be signed in the name of or made by or with the city.

(b) The city attorney shall receive a salary to be fixed by the board.






Part 3 - Departments Generally

§ 6-21-301 - Departments of city.

That the work and affairs of the city may be classified and arranged conveniently and conducted efficiently, there are hereby established the following departments:

(1) Department of education;

(2) Department of finance;

(3) Department of public safety; and

(4) Department of public works and welfare.



§ 6-21-302 - Creation and control of departments by board.

The board of commissioners may by ordinance create new departments or combine or abolish existing departments and prescribe their duties and functions, but before doing so must receive the written recommendations of the city manager.



§ 6-21-303 - Supervision of departments by manager.

The city manager shall supervise and control all departments now or hereafter created, except as otherwise provided by this charter.






Part 4 - City Recorder

§ 6-21-401 - City recorder -- Appointment.

The city manager shall appoint a city recorder, who also may be appointed to the positions of finance director or treasurer or both.



§ 6-21-402 - Recorder pro tempore.

In the event of the temporary absence or disability of the recorder, the city manager may appoint a recorder pro tempore.



§ 6-21-403 - Functions at board meeting.

It is the duty of the recorder to be present at all meetings of the board of commissioners, and to keep a full and accurate record of all business transacted by the same, to be preserved in permanent book form.



§ 6-21-404 - Custody of official records.

The recorder shall have custody of, and preserve in the recorder's office, the city seal, the public records, original rolls of ordinance, ordinance books, minutes of the board of commissioners, contracts, bonds, title deeds, certificates, and papers, all official indemnity or security bonds, except the recorder's bond, which shall be in the custody of the mayor, and all other bonds, oaths and affirmations, and all other records, papers, and documents not required by this charter or by ordinance to be deposited elsewhere, and register them by numbers, dates, and contents, and keep an accurate and modern index thereof.



§ 6-21-405 - Copies of records and ordinances.

The recorder shall provide, and when required by any officer or person certify, copies of records, papers, and documents in the recorder's office, and charge therefor, for the use of the city, such fees as may be provided by ordinance, cause copies of ordinances to be printed, as may be directed by the board of commissioners, and keep them in the recorder's office for distribution.






Part 5 - City Court

§ 6-21-501 - City judges -- Jurisdiction -- Qualifications and compensation -- Elections -- Temporary replacement.

(a) There shall be a city court presided over by a city judge. The board of commissioners may appoint a city judge who shall serve at the will of the board. The city judge shall have such qualifications and receive such compensation as the board may provide by ordinance.

(b) (1) At the regular general election in August 1990, the candidate for city judge who receives the highest number of votes shall be elected to the position of city judge for a term of eight (8) years and shall be a licensed attorney authorized to practice in the courts of this state. The city judge shall be not less than thirty (30) years of age and shall be a resident of the county within which the city lies. The city judge shall receive such compensation as the board by ordinance may establish; provided, that such compensation shall not be altered for the term for which the city judge is elected.

(2) All fees shall be paid into the treasury of the city and are not to be considered as part of the compensation of the city judge. In the absence or disability of the city judge, a general sessions court judge of the county within which the city lies shall sit temporarily as city judge. Any vacancy in the office of city judge shall be filled by the board until the next regularly scheduled election is conducted.

(3) This subsection (b) is local in effect and shall become effective in a particular municipality upon the contingency of a two-thirds (2/3) vote of the legislative body of the municipality approving the provisions of this subsection (b). Unless the municipality's charter provides otherwise, by the same vote, the legislative body of the municipality may revoke the approval of the provisions of this subsection (b), and this subsection (b) shall become ineffective upon the end of the term of the city judge elected under this subsection (b).

(4) (A) This subsection (b) only applies in counties having a population in excess of two hundred fifty thousand (250,000), according to the 1980 federal census or any subsequent federal census.

(B) This subsection (b) does not apply in any county having a population greater than seven hundred seventy thousand (770,000), according to the 1980 federal census or any subsequent census.

(C) This subsection (b) shall not apply in any county having a population of not less than four hundred seventy thousand (470,000) nor more than four hundred eighty thousand (480,000), according to the 1980 federal census of population or any subsequent federal census.

(c) If a city judge is unable to preside over city court for any reason, then, to the extent a general sessions court judge agrees to serve temporarily as city judge, the judge shall appoint a general sessions judge of the county within which the city lies to sit in the city judge's stead. If there is not a general sessions judge available, then the city judge shall appoint an attorney, meeting the same qualifications as a general sessions judge, to sit temporarily.



§ 6-21-502 - Power to enforce ordinances.

(a) The city judge has the power and authority to:

(1) Impose fines, costs, and forfeitures, and punish by fine for violations of city ordinances;

(2) Preserve and enforce order in such city judge's court;

(3) Enforce the collection of all such fines, costs, and forfeitures imposed by such city judge; and

(4) (A) In default of payment, or of good and sufficient security given for the payment of such fines, costs or forfeitures imposed by such city judge, if:

(i) The city court has concurrent jurisdiction with the general sessions court, the city judge is authorized to enter an order in accordance with § 40-24-104 which, in accordance with such section, may include imprisonment until the fine, costs or forfeitures, or any portion of it, is paid. No such imprisonment shall exceed the period of time established in § 40-24-104, for any one (1) offense or violation.

(ii) The city court does not have concurrent jurisdiction with the general sessions court, the city judge is authorized to enter an order for contempt of court for the payment of the fine in the amount established pursuant to § 16-18-306.

(B) Fines may be paid in installments in the manner provided by ordinance or in accordance with § 40-24-104. Any court is authorized to enforce the collection of unpaid fines or forfeitures as a judgment in a civil action in any court with competent jurisdiction in accordance with § 40-24-105. The city judge may remit, with or without condition, fines and costs imposed for violation of any ordinance provision.

(b) The city judge may remit, with or without condition, fines and costs imposed for violation of any ordinance or charter provision.



§ 6-21-503 - Docket.

The city judge shall keep, or cause to be kept, a court docket or dockets embodying complete detailed records of all cases handled by the city judge.



§ 6-21-504 - Arrest warrant.

(a) Only one (1) warrant shall be issued for the same offense, the warrant to embrace all of the parties charged with the same offense.

(b) No arrest shall be made, except upon a warrant duly issued, unless the offense is committed in the presence of the officer making the arrest, or unless in a case of felony.

(c) The affidavit upon which the warrant is issued shall especially state the offense charged.



§ 6-21-505 - Appearance bond.

Whenever any person is arrested for the violation of any city ordinance in the presence of a police officer, and no warrant has been issued or served, such person may execute an appearance bond in an amount not exceeding fifty dollars ($50.00), and file same with a police desk sergeant, or may, in lieu of the execution of an appearance bond, deposit a sum not exceeding fifty dollars ($50.00), with a police desk sergeant and be given a receipt for same, and, on the appearance of such person before the city court at the time specified in the receipt, such deposit shall be returned to that person. On the failure of such person to appear at the time specified, the amount so deposited shall be forfeited to the municipality and such person shall not be entitled to the return of any part thereof and it shall not be necessary to issue a scire facias; provided, that within two (2) days of the imposition of the forfeiture, the city judge shall have the power to set aside the conditional judgment imposing such forfeiture when it shall be made to appear that the failure of the accused to appear and defend such accused's suit was due to no fault or negligence of the accused. After the expiration of the two (2) days, there may be a final judgment imposing a forfeiture.



§ 6-21-506 - Disposition of fines and labor.

(a) All fines imposed by the city judge for violations of city ordinances shall belong to and be paid into the treasury of the city.

(b) Any labor performed in the execution of a workhouse or prison sentence for such violation or violations shall be performed for the city under the direction of the city manager.



§ 6-21-507 - Collection of fines and cost.

(a) The city judge, in all cases heard or determined by such city judge for offenses against the corporate laws and ordinances, shall set and collect municipal court costs in accordance with the provisions of § 16-18-304, shall levy and collect the litigation tax in accordance with the provisions of § 16-18-305 and, in addition, shall add thereto one dollar ($1.00), as a tax on all such cases. The city judge shall certify to the chief of police for collection, all fines, costs, and forfeitures imposed by the city judge for offenses against the laws and ordinances of the city. Costs in favor of any person paid a fixed salary by the city shall belong to the city and be paid into its treasury. It is the duty of the city judge to collect and receipt for all fines imposed by the city judge, and the city judge shall render a monthly report to the board of commissioners of all costs and fines collected and of all assessed and uncollected.

(b) It is unlawful for any other person or officer to collect or receipt for such fines, costs, and recoveries, but the city judge may authorize the chief of police to collect and receipt for fines and costs.



§ 6-21-508 - Appeal from city judge's judgment.

Any person dissatisfied with the judgment of the city judge in any case or cases heard and determined by the city judge, may, within ten (10) entire days thereafter, Sundays exclusive, appeal to the next circuit court of the county, upon giving bond with good and sufficient security as approved by the city judge for such person's appearance or the faithful prosecution of the appeal; provided, that in prosecutions for violations of the city ordinances, the bond shall not exceed two hundred fifty dollars ($250).






Part 6 - Police

§ 6-21-601 - Appointment.

The city manager shall appoint a chief of police and such patrol officers and other members of the police force as may be provided by ordinance.



§ 6-21-602 - Duties.

It is the duty of the chief of police and the members of the police force to:

(1) Preserve order in the city;

(2) Protect the inhabitants and property owners therein from violence, crime, and all criminal acts;

(3) Prevent the commission of crime, violations of law and of the city ordinances; and

(4) Perform a general police duty, execute and return all processes, notices, and orders of the mayor, city manager, city attorney, and recorder, and all other processes, notices, and orders as provided in this charter or by ordinance.



§ 6-21-603 - Emergency assistance to police.

In time of riot or other emergency, the mayor or city manager shall have power to summon any number of inhabitants to assist the police force.



§ 6-21-604 - Duties in prosecution of violations.

Members of the police force, whenever necessary for the purpose of enforcing the ordinances of the city, shall procure the issuance of warrants, serve the same, and appear in the city courts as prosecutors, relieving complaining citizens insofar as practical of the burden of instituting cases involving the violation of city ordinances; but this section shall not be construed to relieve any person from the duty of appearing in court and testifying in any case.






Part 7 - Fire Department

§ 6-21-701 - Appointment.

The city manager shall appoint a chief of the fire department and such other members of the department as may be provided by ordinance.



§ 6-21-702 - Duties.

It is the duty of the chief of the fire department and the members thereof to take all proper steps for fire prevention and suppression.



§ 6-21-703 - Emergency powers.

(a) When any fire department or company recognized as duly constituted by the commissioner of commerce and insurance pursuant to § 68-102-108 is requested to respond to a fire, hazardous materials incident, natural disaster, service call, or other emergency, it may, regardless of where the emergency exists, proceed to the emergency site by the most direct route at the maximum speed consistent with safety. While responding to, operating at, or returning from such emergency, the chief of the responding fire department or company, or any member serving in capacity of fire officer-in-charge, shall also have the authority to:

(1) Control and direct the activities at the scene of the emergency;

(2) Order any person or persons to leave any building or place in the vicinity of such scene for the purpose of protecting such person or persons from injury;

(3) Blockade any public highway, street or private right-of-way temporarily while at such scene;

(4) Trespass at any time of the day or night without liability while at such scene;

(5) Enter any building or premises, including private dwellings, where a fire is in progress, or where there is reasonable cause to believe a fire is in progress, for the purpose of extinguishing the fire;

(6) Enter any building or premises, including private dwellings, near the scene of the fire for the purpose of protecting the building or premises, or for the purpose of extinguishing the fire that is in progress in another building or premises;

(7) Inspect for preplanning all buildings, structures, or other places in the chief's fire district, except the interior of a private dwelling, where any combustible material, including waste paper, rags, shavings, waste, leather, rubber, crates, boxes, barrels, rubbish, or other combustible material that is or may become dangerous as a fire menace to such buildings, structures, or other places has been allowed to accumulate, or where such chief or the chief's designated representative has reason to believe that such combustible material has accumulated or is likely to accumulate;

(8) Direct without liability the removal or destruction of any fence, house, motor vehicle, or other thing, if such person deems such action necessary to prevent the further spread of the fire;

(9) Request and be furnished with additional materials or special equipment at the expense of the owner of the property on which the emergency occurs, if deemed necessary to prevent the further spread of the fire or hazardous condition; and

(10) Order disengagement or discouplement of any convoy, caravan, or train of vehicles, craft, or railway cars, if deemed necessary in the interest of safety of persons or property.

(b) When any fire department or company responds to any emergency outside its fire district, however, it shall at all times be subject to the control of the fire chief or designated representative in whose district the emergency occurs.



§ 6-21-704 - Fire marshal.

The city manager may appoint a fire marshal whose duty shall be, subject to the chief of the fire department, to investigate the cause, origin, and circumstances of fires and the loss occasioned thereby, and assist in the prevention of arson.






Part 8 - Schools

§ 6-21-801 - Authority of city manager.

The city manager of any municipality incorporated under chapters 18-22 of this title has full power to manage and control the public or city schools.



§ 6-21-802 - Officers and employees.

The city manager shall appoint, prescribe the duties and powers of, and fix the salary of the director of schools of the city and appoint, fix the salaries of, and have power to remove, all other officers and all teachers, agents, and employees of the department of education.



§ 6-21-803 - Building plans.

All plans for the erection or improvement of school buildings or other buildings used for educational purposes shall be subject to the approval of the city manager.



§ 6-21-804 - Equipment and supplies.

All materials, supplies, and equipment for educational purposes shall be purchased by the city manager.



§ 6-21-805 - State and county school funds.

In apportioning the state and county school funds of the county, the county board of education, or other apportioning and disbursing body, shall apportion and pay over to the treasurer of the city such portion of the state and county school funds as by law is applicable to the schools within the limits of the city.



§ 6-21-806 - Disbursements from school fund.

The board of commissioners shall provide by ordinance for the manner in which the state, county, and city taxes apportioned to the school fund shall be paid over by the city treasurer.



§ 6-21-807 - Board of education -- Election -- Powers.

(a) The provisions of §§ 6-21-801 and 6-21-802 notwithstanding, the board of commissioners, by ordinance, may delegate the power to manage and control the city public schools to an elected board of education.

(b) The board of education shall have the same number of members as the board of commissioners and shall be elected on the same day and in the same manner as the board of commissioners.

(c) If the board of commissioners is elected by district, the board of education shall also be elected by district.

(d) The board shall exercise the power otherwise granted to the city manager in this part.









Chapter 22 - Fiscal Affairs Under City Manager-Commission Charter

§ 6-22-101 - Duties of finance director.

The city manager or an officer appointed by the city manager shall serve as finance director and shall:

(1) Exercise a general supervision over the fiscal affairs of the city, and general accounting supervision over all the city's property, assets and claims, and the disposition of such property, assets and claims;

(2) Be the general accountant and auditor of the city;

(3) Have custody of all records, papers, and vouchers relating to the fiscal affairs of the city, and the records in the city manager's office shall show the financial operations and conditions, property, assets, claims, and liabilities of the city, all expenditures authorized and all contracts in which the city is interested;

(4) Require proper fiscal accounts, records, settlements and reports to be kept, made and rendered to the city manager by the several departments and officers of the city, including all deputies or employees of the city manager's department charged with the collection or expenditures of money, and shall control and audit the same; and

(5) At least monthly, adjust the settlements of officers engaged in the collection of the revenue.



§ 6-22-102 - Taxes and assessments under department of finance.

The assessment, levy, and collection of taxes and special assessments shall be in the charge of the department of finance, subject to the limitations elsewhere found in this charter.



§ 6-22-103 - Property and privileges taxable.

All property, real, personal and mixed subject to state, county, and city taxes, and all privileges taxable by law, shall be taxed, and taxes thereon collected by the city for municipal purposes as provided in this chapter.



§ 6-22-104 - Ad valorem tax.

The ad valorem tax upon the stocks, accounts, and equipment may be assessed and collected in like manner as state and county merchant's ad valorem tax is assessed upon the same property. It is the duty of the county assessor of property and the comptroller of the treasury to prepare a separate assessment book or roll showing real, personal and mixed property assessable by the county assessor of property or the comptroller of the treasury lying within the limits of the city.



§ 6-22-105 - Certification of assessments.

The records referenced in § 6-22-104 shall be certified to the finance director of the city upon the completion of the work of the boards of equalization, after they have been copied by the county clerk or the department of revenue.



§ 6-22-106 - Tax books.

(a) As soon as practicable in each year after the assessment books for the state and county are complete, which shall be after boards of equalization provided for by general laws shall have finished their work, it is the duty of the finance director to prepare or cause to be prepared, from the assessment books of the county and of the comptroller of the treasury, a tax book similar in form to that required by laws of the state to be made out for the county trustee, embracing, however, only such property and persons as are liable for taxes within the city.

(b) Such tax books, when certified to be true, correct and complete by the finance director, shall be the assessment for taxes in the city for all municipal purposes; provided, that there may be an assessment by the finance director at any time, of any property subject to taxation found to have been omitted, and such assessment shall be duly noted and entered on the assessment books of the city. Instead of the assessment made by county and state officials as provided in this section, the city may, by ordinance insofar as not prohibited by general laws, provide for and regulate an assessment to be made by its own assessor of property.



§ 6-22-107 - Statement of taxable property -- Tax levy.

(a) It is the duty of the finance director, in each year, as soon as the assessment roll for the city is complete, to submit to the board of commissioners a certified statement of the total amount of the valuation or assessment of the taxable property for the year within the city limits, including the assessment of all railroads, telephone, telegraph, and other public utility properties, together with a certified statement of the revenue derived by the city from privilege taxes, merchant's ad valorem taxes, street labor taxes, fines for the preceding fiscal year, and miscellaneous revenue.

(b) Upon the presentation of such statements by the finance director, the board shall proceed by ordinance to make the proper levy to meet the expenses of the city for the current fiscal year.



§ 6-22-108 - Effective date of levy.

The board of commissioners of the city shall have full power to levy and collect taxes as of January 10 of each and every year.



§ 6-22-109 - Extension of levy on tax books.

It is the duty of the finance director, immediately after the levy of taxes by the board of commissioners, to cause the levy to be extended upon the tax book prepared by the finance director in the same manner that extensions are made upon the tax books in the hands of the county trustee.



§ 6-22-110 - Due date of taxes -- Tax collector -- Distress warrants.

(a) All taxes due the city, except privilege and merchant's ad valorem taxes and street labor taxes, shall, until otherwise provided by ordinance, be due and payable on November 1 of the year for which the taxes are assessed.

(b) The treasurer shall be custodian of the tax books and shall be the tax collector of the city.

(c) Distress warrants may issue for the collection of taxes and any such distress warrant shall be executed by the chief of police or any police officers of the city by a levy upon, and sale of goods and chattels under the same provisions as prescribed by law for the execution of such process of courts of general sessions.



§ 6-22-111 - Tax liens -- Errors and irregularities in assessment.

(a) All municipal taxes on real estate in the city, and all penalties and costs accruing thereon, are hereby declared to be a lien on such realty from and after January 1 of the year for which same are assessed, superior to all other liens, except the liens of the United States, the state of Tennessee and the county, for taxes legally assessed thereon, with which it shall be a lien of equal dignity.

(b) No assessment shall be invalid because the size and dimensions of any tract, lot or parcel of land shall not have been precisely named nor the amount of the valuation or tax not correctly given, nor because the property has been assessed in the name of a person who did not own the same, nor because the same was assessed to unknown owners, nor on account of any objection or informality merely technical, but all such assessments shall be good and valid.

(c) The board of commissioners shall have power to correct any errors in the tax assessments upon a certificate filed by the assessor of property or assessing body.



§ 6-22-112 - Delinquency penalties -- Discount for early payment.

(a) On December 1 of the year for which the taxes are assessed, or other date provided by ordinance, a penalty of two percent (2%) upon all taxes remaining unpaid shall be imposed and collected by the city and paid into the city treasury. An additional penalty of two percent (2%) shall be added for each month thereafter for twelve (12) months.

(b) If any taxpayer elects to pay such taxpayer's taxes prior to October 1, that taxpayer shall be entitled to a discount of two percent (2%) from the amount of the taxpayer's bill.



§ 6-22-113 - Change of due dates -- Semiannual installments.

(a) The board of commissioners may, by ordinance passed by unanimous vote, change the due date and delinquent date of all taxes, and may provide for the semiannual payment of taxes and a discount for the prompt payment of such taxes.

(b) In case a semiannual installment of taxes is made due and payable before the assessment and levy of taxes in the city for the current year is complete, the amount of the installment so collected as a tax upon any property shall be not more than fifty percent (50%) of the taxes levied on the property for the preceding year, such installment to be credited on the current year's taxes when determined and levied.



§ 6-22-114 - Sale of real property for delinquency.

The finance director shall, under the provisions of the state law for the collection of delinquent taxes, certify to the trustee of the county a list of all real estate upon which municipal taxes remain due and unpaid, or that is liable for sale for other taxes, and the same shall be sold in like manner and upon the same terms and conditions as real estate is sold for delinquent state and county taxes.



§ 6-22-115 - Complaints in chancery to collect special assessments.

The board of commissioners has the power, and is hereby given authority, to file complaints in the chancery court in the name of the city for the collection of assessments and levies made for payment for improvements or service in the city, such as paving, sidewalks, curbing, guttering, sewers and other improvements, or services for which assessments may be made under the charter, or by any other acts of the general assembly, and the cost of which is made a charge on property owners abutting the improvements and a lien on abutting property. The suits commenced by such complaints shall be conducted as other suits in chancery for the enforcement of like liens and under the rules of law and practice provided for the same. The complaints shall not be objectionable because the owners of different parcels or lots of land are made parties thereto, it being the intention that all persons in the same improvement district, or liable for portions of the same assessment and levy for improving a portion of the city as provided in this section, and on whose property the assessment or levy is a lien, shall be made parties defendant to one (1) complaint.



§ 6-22-116 - License taxes.

(a) License taxes may be imposed by ordinance upon any and all privileges, businesses, occupations, vocations, pursuits, or callings, or any class or classes thereof, now or hereafter subject to such taxation under the laws of Tennessee, and a separate license tax may be imposed for each place of business conducted or maintained by the same person, firm, or corporation.

(b) The treasurer shall enforce the collection of merchants' taxes and all other license taxes, and for that purpose have and exercise the powers of law vested in, and follow the procedure and methods prescribed for, county clerks.



§ 6-22-117 - Accounting system.

The finance director, with the approval of the city manager, shall cause an efficient system of accounting for the city to be installed and maintained.



§ 6-22-118 - Fiscal forms.

The finance director shall cause all forms used in connection with either the receipt or disbursement of city funds to be numbered consecutively, and shall account for all spoiled or unused forms.



§ 6-22-119 - Appointment and duties of treasurer.

(a) The city manager shall appoint a treasurer.

(b) It is the duty of the treasurer to collect, receive and receipt for the taxes and all other revenue and bonds of the city, and the proceeds of its bond issues, and to disburse the same.

(c) The city manager may appoint the recorder as treasurer.



§ 6-22-120 - Depositories of municipal funds.

Depositories of the municipal funds shall be designated by ordinance. The board shall require any financial institution that becomes a depository of municipal funds to secure such funds by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.



§ 6-22-121 - Budget commissioner -- Fiscal year.

(a) The city manager shall be budget commissioner.

(b) The fiscal year of the city shall begin on July 1, unless otherwise provided by ordinance.



§ 6-22-122 - Budget estimate submitted to commissioners.

The city manager shall, on or before May 15 of each year, submit to the board of commissioners an estimate of the expenditures and revenue of the city for the ensuing fiscal year. This estimate shall be compiled from detailed information obtained from the several departments on uniform blanks to be furnished by the city manager.



§ 6-22-124 - Appropriation ordinance -- Amendments.

(a) Upon receipt of the estimate provided for in § 6-22-122, the board of commissioners shall prepare a tentative appropriation ordinance.

(b) The appropriation ordinance for each fiscal year shall be finally adopted before the first day of the fiscal year.

(c) Amendments may be made to the original appropriations ordinance at any time during a current fiscal year; provided, however, that, except for emergency expenditures under § 6-22-129, increased appropriations may be made only after the city manager has certified in writing that sufficient unappropriated revenue will be available.



§ 6-22-125 - Reversion of appropriations to general fund.

At the end of each year, all unencumbered balances or appropriations in the treasury shall revert to the general fund and be subject to further appropriations. Such balances shall be considered unencumbered only when the city manager shall certify in writing that the purposes for which they were appropriated have been completely accomplished and that no further expenditure in connection with them is necessary.



§ 6-22-126 - Approval of claims against city.

(a) Except as by this charter or by law or ordinance otherwise provided, the finance director shall prescribe and regulate the manner of paying creditors, officers and employees of the city. The finance director shall audit all payrolls, accounts and claims against the city and certify thereon the balance as stated by the finance director, but no payroll, account, or claim, or any part thereof, shall be audited against the city or paid unless authorized by law or ordinance and approved and certified by the city manager and the head of the department for which the indebtedness was incurred, and the amount required for payment of the same appropriated for that purpose by ordinance and in the treasury.

(b) Whenever any claim is presented to the city finance director, the finance director shall have power to require evidence that the amount claimed is justly due, and is in conformity to law and ordinance, and for that purpose may summon before such finance director any officer, agent or employee of any department of the municipality, or any other person, and examine the officer, agent or employee upon oath or affirmation relative thereto.

(c) The city manager, finance director and head of the department concerned, and their sureties, shall be liable to the municipality for all loss or damages sustained by the municipality by reason of the corrupt approval of any claim against the municipality.



§ 6-22-127 - Issuance of warrants.

(a) Subject to § 6-22-126, warrants shall be issued by the finance director.

(b) Each warrant shall specify the particular departmental fund against which it is drawn and shall be payable out of no other fund.

(c) Any officer or employee in the finance director's office may be designated by such finance director to draw warrants with the same effect as if signed by the finance director, such designation to be in writing, in duplicate, filed with the city manager. The city manager may make such designation if the finance director is absent or disabled and there is no one in the finance director's office designated to act. Any such designation may be revoked by the finance director while acting as such by filing the revocation in duplicate with the city manager and the treasury division.



§ 6-22-128 - Certification of availability of funds to meet contract obligations.

No contract, agreement, or other obligation involving the expenditure of money shall be entered into, nor shall any ordinance, resolution or order for the expenditure of money be passed by the board of commissioners or be authorized by any officer of the city, unless the finance director shall first certify to the board or the proper officer, as the case may be, that the money required for such contract, agreement, obligation or expenditure, is in the treasury or safely assured to be forthcoming and available in time to comply with, or meet such contract, agreement, obligation or expenditures; and no contract, agreement or other obligation involving the expenditure of money payable from the proceeds of bonds of the city shall be entered into until the issuance and sale of such bonds have been duly authorized in accordance with the provisions of this charter in reference to city bonds.



§ 6-22-129 - Emergency expenditures.

No contract liability shall be incurred without previous authority of law or ordinance, but the board of commissioners may, by ordinance, empower the proper officials to pay out money or incur contract liability for the city for the necessary preservation of the city's credit, or in other extreme emergency, under such restrictions as may be provided in the ordinance; provided, that any such liability shall mature not later than one (1) year from the date of its incurrence.



§ 6-22-130 - Annual operating budget -- Publication -- Budgetary comparison.

(a) Notwithstanding the provisions of any other law to the contrary, the governing body shall publish the annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(1) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(2) Revenues for each fund shall be listed separately by local taxes, state of Tennessee, federal government and other sources;

(3) Expenditures for each fund shall be listed separately by salaries and other costs;

(4) Beginning and ending fund balances shall be shown for each fund; and

(5) The number of full-time equivalent employee positions shall be shown for each fund.

(b) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.






Chapter 23 - Bonds Under City Manager-Commission Charter [Repealed]






Modified City Manager-Council Charter

Chapter 30 - Modified City Manager-Council Charter--Adoption or Surrender

§ 6-30-101 - Alternative method of incorporation provided.

An alternative method whereby unincorporated territory may become an incorporated city is provided by chapters 30-36 of this title.



§ 6-30-102 - Definitions -- Chapters 30-36.

As used in chapters 30-36 of this title, unless the context otherwise requires:

(1) "City" means any city or territory to be incorporated that may adopt the provisions of chapters 30-36 of this title;

(2) "County" means the county in which any such city or territory to be incorporated under chapters 30-36 of this title is located, or in which the major portion of the population of any such city or territory to be incorporated is located as indicated by the last federal census; and

(3) "This charter" refers to chapters 30-36 of this title.



§ 6-30-103 - Right to incorporate under modified city manager-council charter.

(a) The residents of any unincorporated territory that it is desired to incorporate shall have the right to adopt the provisions of chapters 30-36 of this title in the manner provided in these chapters; and thereafter such territory shall be and become incorporated and be governed as set forth in these chapters. No unincorporated territory shall be incorporated under the provisions of chapters 30-36 of this title unless such territory contains not less than five thousand (5,000) persons, who shall be actual residents of the territory.

(b) No unincorporated territory shall be incorporated within three (3) miles of an existing municipality or within five (5) miles of an existing municipality of one hundred thousand (100,000) or more in population, according to the latest census certified by the department of economic and community development. "Existing municipality" and "existing municipality of one hundred thousand (100,000) or more in population" do not include any county with a metropolitan form of government with a population of one hundred thousand (100,000) or more, according to the latest census certified by the department of economic and community development.

(c) Notwithstanding subsection (a) or (b) to the contrary, a territory may be incorporated if the following conditions are fulfilled:

(1) The territory contains two hundred twenty-five (225) residents or more;

(2) The territory is composed of property that is one thousand six hundred feet (1,600') or more above sea level on the western border of the territory and contiguous with a county boundary on the eastern border of the territory;

(3) The territory is located within an area that is bordered on the west, north and east by the Tennessee River and on the south by the border between Tennessee and another state; and

(4) The territory is located within a metropolitan statistical area.

(d) Notwithstanding subsections (a)-(c) to the contrary, a territory may be incorporated that meets the following conditions:

(1) The territory contains three hundred (300) residents or more;

(2) The territory's western boundary is contiguous with the western boundary of the county in which it is located;

(3) The territory is located within an area bordered on the north by the Loosahatchie River and on the south by the Wolf River;

(4) The territory's eastern boundary is approximately parallel with the western boundary, but in no place is more than eight (8) miles from the western boundary; and

(5) The territory is located within a metropolitan statistical area.

(e) Notwithstanding the requirements of § 6-30-106, or any other provision of law to the contrary, the petition for incorporation of the territory described in this section may consist of a letter from a resident of the territory desiring to incorporate to the county election commission requesting that the question of incorporating the territory be placed on the ballot. The letter shall describe the exact boundaries of the proposed municipality, indicate the name of the proposed municipality, and indicate under which charter the territory desires to incorporate. The letter shall be treated as a petition meeting all the requirements of law.



§ 6-30-104 - Procedure for adoption or surrender of charter.

(a) The adoption or surrender of the provisions of chapters 30-36 of this title shall be accomplished in the same manner as is provided in §§ 6-18-104(c), 6-18-105 -- 6-18-113 and 6-30-106 for the adoption or surrender of the uniform city manager-commission charter; provided, that where those sections refer to chapters 18-22 of this title "the provisions of chapters 30-36 of this title" shall be substituted; that where the uniform city manager-commission charter is referred to "modified city manager-council charter" shall be substituted; and that where commissioners are referred to, "council members" shall be substituted.

(b) No unincorporated territory shall be allowed to hold a referendum on the question of whether or not to incorporate under this charter until a plan of services is documented, setting forth the identification and projected timing of municipal services proposed to be provided and the revenue from purely local sources to be payable annually. The plan of services shall be attached to the petition to incorporate when such petition is filed with the county election commission. The plan of services shall include, but not be limited to, police protection, fire protection, water service, sanitary sewage system, solid waste disposal, road and street construction and repair, recreational facilities, a proposed five-year operational budget, including projected revenues and expenditures, and the revenue from purely local sources to be payable annually. Municipalities that are first incorporated on or after July 1, 1993, that produce no local own-source revenues in any fiscal year, shall not receive any state-shared revenues during the next fiscal year.

(c) Prior to filing the petition with the county election commission, a public hearing on the referendum on the question of whether or not to incorporate under this charter and plan of services shall be conducted. The public hearing shall be advertised in a newspaper of general circulation for two (2) consecutive weeks.



§ 6-30-105 - Construction of charter.

In the construction of any portion of this charter whose meaning or application is in dispute, it is intended that its phraseology shall be liberally construed to effect the substantial objects of chapters 30-36 of this title.



§ 6-30-106 - Election to adopt city manager form -- Publication of notice -- Applicability.

(a) An election for the purpose of determining whether or not chapters 30-36 of this title shall become effective for any city shall be called by the county election commission or, if the area is in two (2) or more counties, jointly by the county election commissions of the affected counties, upon the petition in writing of twenty percent (20%) of the number of registered voters of the city or territory voting at the last general election, which petition shall state therein the proposed corporate name and shall designate therein in a sufficient manner the boundaries of the proposed municipal corporation, which may be done by a general reference to the boundaries then existing if there is one, and the boundaries of the councilmanic districts, or shall have attached thereto a map of the area to be incorporated on which the councilmanic districts are shown.

(b) The county election commission shall, in addition to all other notices required by law, publish one (1) notice of the election in a newspaper of general circulation within the territory of the city or of the proposed city and post the notice in at least ten (10) places in the territory.

(c) Except for the provisions of chapters 30-36 of this title that are adopted by reference in other municipal charters, the provisions of chapters 30-36 of this title apply only to those cities that have adopted chapters 30-36 of this title by referendum as authorized by law.



§ 6-30-108 - County of situs of newly incorporated municipality to continue to receive tax revenues until July 1 -- Exception -- Notice to department of revenue.

(a) Notwithstanding any other provision of law to the contrary, whenever a new municipality incorporates under any form of charter, the county or counties in which the new municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the newly incorporated area, until July 1 following the incorporation, unless the incorporation takes effect on July 1.

(b) If the incorporation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within its corporate boundaries for the period beginning July 1.

(c) Whenever a municipality incorporates, the municipality shall notify the department of revenue of such incorporation prior to the incorporation becoming effective for the purpose of tax administration.

(d) Such taxes shall include the local sales tax authorized in § 67-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.






Chapter 31 - Elections Under Modified City Manager-Council Charter

Part 1 - General Provisions

§ 6-31-101 - Method of electing governing body.

(a) All corporate, legislative, and other powers of the city, except as otherwise provided in chapters 30-36 of this title, shall be vested in a council, and the council shall be composed of members to be elected as provided in this section: One (1) member of the council shall be elected from each voting precinct of the incorporated area, to be voted on exclusively by the members of that particular voting precinct, and no person not a resident of the voting precinct shall be eligible to run for the office of council member from that voting precinct. In the event the incorporated area takes in a portion or a part of a voting precinct, that portion or part shall be considered, so far as the provisions of this section are concerned, as a complete voting precinct. For the purposes of complying with chapter 30 of this title, each voting precinct shall be known as a councilmanic district.

(b) If an area to be incorporated, or that has been incorporated under chapters 30-36 of this title, lies in two (2) or more counties, the county election commissions of the counties in which the area lies shall jointly conduct elections under chapters 30-36 of this title.

(c) If the area to be incorporated includes inactive voting precincts or portions of inactive voting precincts, or both, the inactive voting precinct or portions of the inactive precincts, or both, shall be included in a contiguous voting precinct. An inactive precinct is one in which a general state election has not been held for five (5) years prior to the date of filing the petition for incorporation.

(d) In no event shall the membership of the council be less than seven (7), and in the event there are not sufficient voting precincts to elect a minimum of seven (7) members, the additional members of the council shall be elected at large. Council members from the city at large shall be voted on by the electors in all voting precincts.

(e) Any city operating under this charter may elect all such council members from the city at large, at its option. The option may be exercised by a private act of the general assembly providing for such when ratified as provided for by article XI, § 9 of the Constitution of Tennessee.

(f) Election to the board of education shall be as provided in chapter 36 of this title.



§ 6-31-102 - Time of election of council members.

(a) The first election of council members in any city incorporating under chapters 30-36 of this title shall be had on the fourth Tuesday following the election at which the provisions of chapters 30-36 of this title have been adopted, and a regular municipal election shall be held biennially thereafter.

(b) (1) Any city operating under this charter may change the date of holding its regular biennial municipal election from the date provided in subsection (a) to the first Tuesday after the first Monday in November, to coincide with the election of members of the general assembly and representatives in the congress of the United States, as provided in § 2-3-203 or to coincide with the August general election. This option may be exercised by ordinance duly adopted in accordance with § 6-32-202. The ordinance changing the election date shall provide for the extension of the terms of council members necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date.

(2) Nothing in subdivision (b)(1) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(3) If the council changes the date of municipal elections pursuant to subdivision (b)(1), the council may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The council may only make an election date change under this subdivision (b)(3) one (1) time. Terms of incumbent council members shall not be abridged to accomplish an election date change under this subsection (b); however, council members elected at a date change pursuant to this subsection (b) may take office at a later date so as to not abridge terms of incumbent council members. If such council members take office at a later date, their term may be abridged due to such members having to take office at the later date.



§ 6-31-103 - Qualifications for voting.

In any election under this charter, registered voters of the city or territory may vote.



§ 6-31-104 - Nonpartisanship.

All elections shall be nonpartisan.



§ 6-31-105 - Eligibility for office of council member.

Any qualified voter of the city is eligible for election to the office of council member; provided, that such voter has been a resident of the city for one (1) year next preceding the day of election; and provided further, that before taking office, the voter resigns any state, county, or other municipal office or position of employment that is filled by public election or that is remunerative, except as a notary public or member of the national guard.



§ 6-31-106 - Deadline for councilmanic nominations.

The deadline for filing nominating petitions for the first councilmanic election after incorporation is thirty-five (35) days before the councilmanic election will be held.



§ 6-31-107 - Term of office.

The terms of council members elected at this and all succeeding elections for the office of council shall be four (4) years. However at the option of the council, an ordinance may be adopted by two thirds (2/3) of the entire membership of the council prescribing and fixing staggered terms for members of the council, and the ordinance may shorten or extend the terms of current members of the council for the sole purpose of staggering the terms, but otherwise the terms of office shall be four (4) years.



§ 6-31-108 - Restrictions on candidates and supporters -- Penalty.

If a candidate or any person on such candidate's behalf directly or indirectly gives or promises to any person or persons any office, employment, money, benefit, or anything of value in connection with such candidate's candidacy, upon conviction thereof such person shall be punished by a fine of not more than fifty dollars ($50.00), and shall thereafter be ineligible to hold any office or position of employment in the city government for a period of five (5) years.



§ 6-31-109 - Certification of election.

The county election commission or county election commissions shall determine and declare the results of the election and shall certify the results of the election. The chair of the county election commission or the chairs shall by mail send notices of election to the elected candidates, indicating the term to be served by each. A notice of the certification shall be published in a newspaper of general circulation in the city.



§ 6-31-110 - Expenses of election.

All expenses of the election shall be borne and paid by the city within six (6) months after the election.



§ 6-31-111 - Time of taking office.

Persons elected to the office of council member shall take office the second Tuesday after the election at twelve o'clock (12:00) noon.



§ 6-31-112 - Oath of office -- Bond.

(a) Every officer or employee before taking any office in the city government shall take, subscribe to and file with the city clerk the following oath or affirmation:

"I solemnly swear (or affirm) that I possess all the qualifications prescribed for the office (or position) of ___________________, as prescribed by this charter, and that I will support the Constitution and will obey the laws of the United States and of the state of Tennessee, that I will, in all respects, observe the provisions of the charter and ordinances of the city of _________________, and that I will faithfully discharge the duties of the office (or position) of _________________."

(b) Any bond that may be required by law shall be filed with the oath or affirmation in subsection (a) in the office of the city clerk; provided, that the first seven (7) council members elected shall file the oath with the county mayor of the county wherein the city is located. Failure to comply with this section within ten (10) days from the date of election or appointment shall vacate the office involved, unless the council shall, by resolution, extend the time for qualifying.






Part 2 - Vacancies

§ 6-31-201 - Vacancies in council.

(a) A vacancy shall exist if a council member:

(1) Resigns;

(2) Dies;

(3) Moves the member's residence from the district in which the council member was elected;

(4) Has been continuously disabled for a period of six (6) months so as to prevent the council member from discharging the duties of such office;

(5) Fails to attend sixty percent (60%) of regular council meetings in any period of six (6) consecutive months;

(6) Accepts any state, county or other municipal office or position of employment that is filled by public election or that is remunerative, except as a notary public or member of the national guard; or

(7) Is convicted of malfeasance or misfeasance in office, a felony, a violation of the charter, or a violation of the election laws of the state.

(b) A vacancy shall be filled within thirty (30) days, by an affirmative vote of a majority of the remaining council members, the appointee to serve until the next regular city or county election, whichever is first held. If a tie vote by the council to fill a vacancy is unbroken for thirty (30) days, the mayor shall appoint a qualified person to fill the vacancy. No appointment to fill a vacancy shall be made within sixty (60) days prior to any regular city election.






Part 3 - Recalls

§ 6-31-301 - Board of education member -- Petition.

(a) Any member of the board of education of the city elected or appointed to fill a vacancy under this charter may be removed from office by the registered voters of the city.

(b) The procedure to effect such removal shall be as follows:

(1) A petition, signed by registered voters equal in number to at least sixty-six percent (66%) of the total vote cast for the candidate for the board of education receiving the highest number of votes at the last regular election, demanding the recall of the person sought to be removed shall be filed with the county election commission, and notice given by the commission of such filing by publication at least once in the official city newspaper, which petition shall contain a general statement of the grounds upon which the removal is sought. The signatures to the petition need not all be appended to one (1) paper, but each signer shall sign such signer's name, and shall place thereon, after such signer's name, the date of signing and such signer's place of residence by street and number or by other customary designation;

(2) To each petition paper there shall be attached a sworn affidavit by the circulator thereof stating the number of signers thereto and that each signature thereon is the genuine signature of the person whose name it purports to be, and that it was made in the presence of the affiant;

(3) Such petition shall be filed with the county election commission, which shall, within fifteen (15) days, canvass the signatures thereon to determine the sufficiency thereof;

(4) A separate petition shall be filed for each person sought to be removed; and

(5) The county election commission shall attach to such petition its certificate showing the result of the examination.



§ 6-31-302 - Board of education member -- Amended petition.

If, by the certificate, the petition is shown to be insufficient, it may be amended within ten (10) days from the date of the certificate. The county election commission shall, within fifteen (15) days after such amendment, make the same examination as provided in § 6-31-301 of the amended petition, and, if its certificate shall hold the same to be insufficient, such petition shall be returned to the persons filing it.



§ 6-31-303 - Board of education member -- Calling election on recall.

If the county election commission's certificate shows that the petition is sufficient, the commission shall call an election on the question of recall.



§ 6-31-304 - Board of education member -- Recall election.

At such election, the voter shall vote either "for recall" or "against recall." If sixty-six percent (66%) of those voting vote "for recall," the person named shall be declared removed from office and the office declared vacant. Such vacancy shall be filled as directed in § 6-36-107. The method of removal shall be cumulative and additional to the methods heretofore existing by law. No more than one (1) election for the purpose of recall shall be held in any six-month period, and no such election shall be held within a period beginning ninety (90) days before and ending ninety (90) days after a regular municipal election.



§ 6-31-306 - City council member -- Removal.

(a) Any council member of the city elected or appointed to fill a vacancy under this charter may be removed from office by the voters.

(b) The procedure to effect the removal of the incumbent shall be as follows:

(1) A petition, by registered voters equal in number to at least sixty-six percent (66%) of the total vote cast for the office held by the incumbent at the last regular election, demanding the recall of the person sought to be removed shall be filed with the county election commission, and notice given by the commission of such filing by publication at least once in the official city newspaper, which petition shall contain a general statement of the grounds upon which the removal is sought. The signatures to the petition need not all be appended to one (1) paper, but each signer shall sign such signer's name, and shall place thereon, after such signer's name, the date of signing and such signer's place of residence by street and number, or by other customary designation;

(2) To each petition paper there shall be attached a sworn affidavit by the circulator thereof stating the number of signers thereto, that each signature thereon is the genuine signature of the person whose name it purports to be, and that it was made in the presence of the affiant;

(3) Such petition shall be filed with the county election commission, which shall, within fifteen (15) days, canvass the signatures thereon to determine the sufficiency thereof;

(4) A separate petition shall be filed for each person sought to be removed; and

(5) The county election commission shall attach to such petition its certificate showing the result of the examination.

(c) If the county election commission's certificate shows that the petition is sufficient, the commission shall call an election on the question of recall.



§ 6-31-307 - City council member -- Recall election.

At such election, voters shall vote either "for recall" or "against recall." If sixty-six percent (66%) of those voters vote "for recall," the person named shall be declared removed from office and the office declared vacant. Such vacancy shall be filled as directed in § 6-31-201. The method of removal shall be cumulative and additional to the methods heretofore existing by law. No more than one (1) election for the purpose of recall shall be held in any six-month period and no such election shall be held within a period beginning ninety (90) days before and ending ninety (90) days after a regular municipal election.









Chapter 32 - Council and Mayor Under Modified City Manager-Council Charter

Part 1 - Council and Mayor Generally

§ 6-32-101 - Regular meetings.

The council shall hold regular meetings at least twice monthly. These meetings shall be held on the second and fourth Tuesdays of each month unless otherwise provided by ordinance; provided, that if a regular meeting date falls on a legal holiday, the meeting shall be held the following day. The council shall provide by resolution for the time of day and place of its meetings. However at the option of the council, an ordinance may be adopted by a two-thirds (2/3) vote of its entire membership to hold regular council meetings once monthly.



§ 6-32-102 - Special meetings.

Special meetings shall be called by the clerk on the written request of the mayor, the manager, or any two (2) council members by providing each council member with twenty-four (24) hours written notice served personally or left at each of such council member's usual place of residence. Any special meeting at which all members of the council are present or have waived notice thereof in writing shall be a legal meeting for all purposes. Business transacted at any special meeting shall be limited to subjects recited in the notice of such meeting.



§ 6-32-103 - Meetings to be public.

All council meetings shall be open to the public and citizens shall have a reasonable opportunity to be heard. The council shall exercise its powers only at public meetings.



§ 6-32-104 - Quorum.

At least one half (1/2) of the members of the council shall be a quorum for the transaction of business at all council meetings, but, in the absence of a quorum, three (3) members may adjourn the meeting to a later date or may compel the attendance of absent members.



§ 6-32-105 - Attendance and conduct at meetings.

The council may enforce orderly conduct and compel the attendance of its members and other city officers at its meetings. Any member of the council or other officer of the city who refuses to attend meetings when served with notice or acts in a disorderly manner at such meetings commits misconduct in office. Upon council request, the manager shall designate a police official or officer to serve as the sergeant-at-arms of the council.



§ 6-32-106 - Mayor.

(a) The council, at its first regular meeting following a regular city election, shall elect one (1) of its members mayor for a term of two (2) years. Whenever a vacancy occurs in the office of the mayor, the council shall elect one (1) of its members to serve until its first regular meeting following the next regular city election.

(b) The mayor shall:

(1) Preside at meetings of the council;

(2) Have a vote on all matters but no veto power;

(3) Be the ceremonial head of the city;

(4) Sign ordinances and resolutions on their final passage;

(5) Sign deeds, bonds and contracts when authorized by the council to do so;

(6) Be the officer to accept process against the city;

(7) Not have any regular administrative duties; and

(8) Perform only such duties as shall be specifically conferred or required by law.



§ 6-32-107 - Mayor pro tem.

The council shall choose one (1) of its members mayor pro tem who shall act in the temporary absence or disability of the mayor.



§ 6-32-108 - Council rules -- Transaction of business.

The council shall determine its own rules and order of business subject to the following provisions:

(1) The affirmative vote of at least one half (1/2) of the members of the council shall be required to make any authorized appointment or remove such appointees;

(2) All other actions, except those listed in §§ 6-32-102 and 6-32-104, may be passed by the affirmative vote of a majority of those present when there is a quorum;

(3) There shall be a journal of the proceedings of all council meetings, signed by the mayor and clerk and to which the public shall have access at all reasonable times;

(4) A summary of council proceedings shall be published in the official city newspaper within fifteen (15) days after a meeting, showing the substance of each council action;

(5) A vote upon all proposed ordinances and resolutions shall be taken by "yea" and "nay" vote and the vote of each council member entered upon the journal, except that where the vote is unanimous it shall be necessary only to so state;

(6) The journal shall also report the names of the council members present and absent, each motion considered, and the title of each ordinance or resolution considered; and

(7) There shall be no standing committee of the council.



§ 6-32-109 - Powers of council.

The council may by resolution subpoena and examine witnesses, order the production of books and papers, and shall have the same powers as a circuit court to punish for refusal to obey such an order or subpoena or for disorderly or contemptuous behavior in the presence of the council. Its presiding officer may administer oaths to witnesses.



§ 6-32-110 - Compensation of council and mayor.

(a) Each member of the council shall be compensated at the rate of five dollars ($5.00) per meeting attended but not to exceed one hundred twenty dollars ($120) per year. At the option of the council, an ordinance may be adopted by a two-thirds (2/3) vote of its entire membership to fix the compensation of members of the council at an amount not exceeding one hundred fifty dollars ($150) per month, and the council person serving as mayor not exceeding two hundred dollars ($200) per month, to take effect at the end of the term of the council person whose term last expires.

(b) The mayor shall receive the sum of ten dollars ($10.00) per month, in addition to the mayor's compensation as council member.

(c) All members of the council may be reimbursed for actual and necessary expenses incurred in the conduct of their official duties; provided, that such expenses are approved by the council at one of its regular meetings.






Part 2 - Ordinances and Regulations

§ 6-32-201 - Form of ordinances.

Any action of the council having a regulatory or penal effect, relating to revenue or the expenditure of money, or required to be done by ordinance under this charter, shall be done only by ordinance. Each ordinance shall relate to a single subject, which shall be expressed in a title, and upon passage shall be further identified by a number and, if desirable, a short title. The enacting clause of all ordinances shall be: "Be it ordained by the Mayor and Council members of the City of (here insert name)." Other actions may be accomplished by resolutions or motions. Each motion, resolution and ordinance shall be in written form before being introduced.



§ 6-32-202 - Passage, amendment and repeal of ordinances.

(a) Each ordinance, before being adopted, shall be read at two (2) meetings not less than one (1) week apart, and shall take effect ten (10) days after its adoption; provided, that, where an emergency exists and the public safety and welfare requires it, an ordinance containing a full statement of the facts and reasons for the emergency may be made effective upon its adoption if approved by a majority of the members of the council on two (2) readings on successive days. As used in this subsection (a), "read" means the reading of the caption of the ordinance.

(b) At least the title and a brief summary of each ordinance, except an emergency ordinance, shall be published in the official city newspaper at least one (1) week before final passage, either separately or as part of the published proceedings of the council.

(c) Amendments of ordinances and resolutions or parts thereof shall be accomplished only by setting forth the complete section, sections, subsection, or subsections in their amended form.

(d) An ordinance may be repealed by reference to its number and title only and publication of the ordinance may be similarly limited.



§ 6-32-203 - Ordinances granting permits to use, franchise, and special privileges.

Every proposed ordinance granting any permit or right to occupy or use the streets, highways, bridges, or public places in the city for any purpose or granting any franchise, exclusive contract or other special privilege shall remain on file with the clerk for public inspection for at least two (2) weeks before its final adoption in the complete form in which it is finally passed.



§ 6-32-204 - Preservation and publication of ordinances.

(a) All ordinances and their amendments shall be recorded by the clerk in a book to be known as the "ordinance book," and it shall be the duty of the mayor and clerk to authenticate such records by their official signatures. A separate record shall be maintained for resolutions. The original copies of all ordinances, resolutions, and motions shall be filed and preserved by the city clerk.

(b) At least an abstract of the essential provisions of each ordinance shall be published once in the official city newspaper within ten (10) days after its adoption, except that only the title shall be so published of any technical code adopted by reference.



§ 6-32-205 - Codification of ordinances.

The council shall, within one (1) year after the adoption of this charter, and every ten (10) years thereafter, arrange for the codification of all ordinances and resolutions having a regulatory effect or of general application that are to be continued in force. Current loose-leaf editions of the official code shall be maintained and be made available for purchase by the public at a reasonable fee established by the council. The code shall carry notes and cumulative references indicating prior amendments to any section thereof. Copies of the official code may be certified by the city clerk, and when so certified shall be competent evidence in all courts and legally established tribunals as to the matters contained therein.



§ 6-32-206 - Rules and regulations.

The council may by ordinance authorize the city manager to formulate and promulgate formal rules and regulations having regulatory effect or of general application on various matters, subject to such restrictions and standards of guidance as the council may prescribe. No such formal rule or regulation shall take effect until it is filed with the city clerk, who shall file and preserve the original copy in such clerk's office. Such rules and regulations shall be included as a separate section of the city code. Amendments of such rules and regulations shall be accomplished only by setting forth complete sections or subsections in their amended form.



§ 6-32-207 - Rules of ordinance construction -- Severability.

In the construction of the ordinances of the city, the following rules shall be observed, unless such construction would be inconsistent with the manifest intent of the council. If any portion of an ordinance or the application thereof to any person or circumstances is found to be invalid by a court, such invalidity shall not affect the remaining portions or applications of the ordinance that can be given effect without the invalid portion or application, provided such remaining portions are not determined by the court to be inoperable, and to this end ordinances are declared to be severable.



§ 6-32-208 - Repeal of blue laws by referendum.

(a) Any municipality having an ordinance prohibiting retail sales or deliveries of merchandise on Sunday may repeal the same by a referendum election for the ratification or rejection of the ordinance. The mayor and council by resolution may request the county election commission to hold a special or regular referendum election for the ratification or rejection of the Sunday ordinance; provided, the county election commission receives the necessary resolution requesting the election at least thirty (30) days before the date on which the election is scheduled to be held.

(b) At any such election, the only question submitted to the voters shall be in the following form:

"For ordinance prohibiting sale or delivery of retail merchandise on Sunday.

Against ordinance prohibiting sale or delivery of retail merchandise on Sunday."

(c) The election commission shall certify the result to the mayor and council of the municipality. If a majority of those voting in the referendum favor repeal, the ordinance thereby shall be repealed. If a majority of those voting in the referendum oppose repeal, the ordinance shall continue in effect until legally amended or repealed.

(d) A referendum on this subject shall not be held more than once every twelve (12) months from the date of election.









Chapter 33 - Powers and Offices Under Modified Manager-Council Charter

§ 6-33-101 - Powers.

(a) Every territory incorporating under the provisions of chapters 30-36 of this title has all the powers and authority enumerated in §§ 6-2-201, 6-19-101 and 6-19-102.

(b) In addition to the powers granted in subsection (a), any city incorporated under chapters 30-36 of this title has the power to:

(1) Purchase, acquire, construct, own, operate, maintain, extend, improve, repair, equip and dispose of community antenna television systems or microwave multi-point distribution systems, or both, for the benefit of the citizens of the city. The city may operate any such system as a department or part of a department of the city or place its operation in a separate board or in an existing electric or utility board, as provided by ordinance; and

(2) Borrow money to purchase, acquire, construct, extend, improve, repair or equip any such system and issue its bonds or notes therefor, including refunding bonds, in such form and upon such terms as it may determine. Any such bonds or notes shall be issued pursuant to the procedures set forth in and shall be governed by title 9, chapter 21, including provisions dealing with covenants permitted in bond resolutions, security and remedies of bondholders, and the system described in this subdivision (b)(2) shall be deemed to be a "public works project," as defined in title 9, chapter 21.



§ 6-33-102 - City judge -- Employees of city court -- Compensation -- Vacancies -- Special judge.

(a) The city judge shall be a person licensed to practice law in the state of Tennessee and shall be elected by popular vote at the same time as provided for election of the governing body of such corporation, and in the same manner as provided for election to the board of education.

(b) Such judge shall be elected for a term of four (4) years.

(c) The city council shall by ordinance provide for the compensation of the city judge and other employees of the court, except that the judge shall be authorized to appoint, promote, suspend, remove or to take any other established personnel action with respect to the court clerk and other court employees consistent with the provisions of this charter. The compensation fixed for the judge and court employees shall in no way be related to the amount of moneys collected by the court, and the compensation so fixed shall be in lieu of all fees, fines, penalties, forfeitures, or other moneys collected by the court.

(d) A vacancy shall exist if the city judge resigns, dies, or has been continuously disabled for a period of three (3) months so as to prevent the city judge from discharging the duties of office; and such vacancy shall be filled by a majority vote of the city council, the appointee to serve until the next regular city or county election, whichever is first held, at which election a duly qualified person shall be elected to fill the unexpired term of the office.

(e) Whenever the city judge finds it necessary to be absent from holding court, the city judge may designate in writing, to be filed with the clerk of the city court, a name of a special judge to hold court in the city judge's place and stead. The special judge shall be a person who has the qualifications of city judge and the special judge shall take the same oath and have the same authority as the regular city judge to hold court for the occasion.



§ 6-33-103 - Property and privileges taxable.

A city court is created to be administered and presided over by a city judge. The judge of the city court shall have jurisdiction in and over all cases for the violation of and all cases arising under the laws and ordinances of the city. The city judge, in all cases heard or determined by such city judge for offenses against the corporate laws and ordinances, shall set and collect municipal court costs in accordance with § 16-18-304, and shall levy and collect the litigation tax in accordance with § 16-18-305. In all cases where the offender is committed to the jail or workhouse for failure to pay fines, costs or forfeitures, the offender shall be credited with two dollars ($2.00) for each day's imprisonment. The city judge shall be vested with the jurisdiction formerly exercised by justices of the peace in all cases of violation of the criminal laws of the state within the limits of the city. Warrants, subpoenas, orders and other processes of the court shall be executed by the police officers of the city who for such purposes shall have the same powers and authority of a sheriff in executing process of a circuit court. The council may authorize any officer or employee of the court to accept pleas of guilty and to fix fines in cases of minor traffic violations, as defined by the city council, and to issue warrants and accept bail bonds. All fines, penalties, forfeitures, and money collected by the court, or the officers and employees thereof, shall be promptly turned over to the city treasury. The council shall require an audit of the accounts of the court at least annually. The records of the court shall be prescribed by ordinance.



§ 6-33-104 - Removal of city judge.

The city judge shall be subject to removal from office for the same causes and in the same manner as provided for the removal of public officers by title 8, chapter 47. In case of the absence or inability of the judge to serve, the city council may appoint and fix the compensation of an acting city judge who may be removed at any time without cause. Except as provided in this chapter, officers and employees of the court are also subject to § 6-35-403.



§ 6-33-105 - Advisory boards.

The council shall by ordinance create a personnel advisory board and may create such other boards advisory to the council and manager with respect to specific municipal functions as it may deem necessary, prescribing in each case the number, manner of appointment, length of term, and advisory duties of members of such boards who shall serve without compensation but may be reimbursed for necessary expenses incurred in official duties.



§ 6-33-106 - Planning commission.

The council shall establish a planning commission, and may by ordinance within the framework of this charter, exercise authority in the fields of planning, zoning, subdivision control and related activities as provided by general laws of the state. The rules and regulations of the planning commission shall have no force or effect unless approved by the council. No later than ninety (90) days prior to each fiscal year, the planning commission shall submit to the city manager a long-term capital improvement program with recommendations as to the priority of individual projects and the methods of financing them. The members of the planning commission shall serve without compensation, but may be reimbursed for necessary expenses incurred in official duties.



§ 6-33-107 - Intergovernmental and interlocal agreements and contracts.

(a) In addition to other powers granted in this charter, the city council has the power to contract and cooperate with any other municipality or other political subdivision of the state, or with an elective or appointive official thereof, or with any duly authorized agency of the federal or state government for:

(1) The planning, development, construction, acquisition, or operation of any public improvement, utility, or facility;

(2) A common public service;

(3) Having the same individuals serve as officers or employees in more than one (1) political subdivision or federal or state agency, or any of these subdivisions or agencies, on a part-time basis in each;

(4) The construction or operation of federally-owned utilities and other property on behalf of the federal government;

(5) The acquisition by gift or by transfer or by purchase of federal property and if by purchase for the financing of its acquisition;

(6) Entering into contracts relating to acceptance of payments in lieu of taxes or state, federal, or other contributions; and

(7) The furnishing of services to the federal government and its designees, outside the city limits as well as within.

(b) The subject and purpose of any such contract or cooperative action made and entered into by the council shall be within the scope of the powers of the city.



§ 6-33-108 - Powers under cooperative agreements.

(a) The city council may exercise the powers conferred in § 6-33-107 by ordinance setting out the terms agreed upon by the parties to such a contract or cooperative action. The parties to such a contract or cooperative action, or any of them, may acquire, by gift or purchase, or by the power of eminent domain exercised by one (1) or more of the parties, the lands, buildings, and other property necessary or useful for the purposes of the contract or cooperative action, either within or without the corporate limits of one (1) or more of the contracting parties, and shall have the power to hold or acquire such lands as tenants in common. The city may provide for the financing of its share or portion of the cost or expenses of such a contract or cooperative action in the same manner and by the same procedure for the financing by the city of the subject and purposes of the contract or cooperative action as if acting alone and on its own behalf.

(b) Such contract also may provide for the establishment and selection of a joint commission, officer, or officers to supervise, manage, and have charge of such joint service or project, and may provide for the powers and duties, terms of office, compensation, if any, and other provisions relating to the members of such joint commission, officer, or officers. Such contract may include and specify terms and provisions relative to the termination or cancellation of the contract or cooperative action by ordinance or resolution, and the notice, if any, to be given of such termination or cancellation; provided, that such termination or cancellation shall not relieve any party participating in such contract or cooperative action from any obligation or liability for its share of the cost or expense incurred prior to the effective date of any such termination or cancellation.



§ 6-33-109 - Liability of officers under cooperative agreements.

All public officers acting under the authority of a contract or cooperative action under § 6-33-107 or § 6-33-108 are deemed to be subject to the same liabilities to which they would have been subjected for actions occurring entirely within their own territorial limits.



§ 6-33-110 - Deposits and disbursements of funds under cooperative agreements.

All money received pursuant to any such contract or cooperative action, under § 6-33-107 or § 6-33-108, unless otherwise provided by law, shall be deposited in the appropriate fund or funds and disbursed in accordance with the provisions of such contract or cooperative action.



§ 6-33-111 - Franchises.

(a) No franchise or grant for the operation of a water, electric, telephone, steam, or public transportation or other utility that is not revocable at the will of the council shall be granted or become operative, except by ordinance. Such ordinance shall become effective thirty (30) days after its adoption by the council unless twenty percent (20%) of the qualified electors of the city sign a petition and present it to the council during such thirty-day period requesting that the ordinance be referred to the electors, in which case it must receive the approval of a majority of the electors voting thereon at a municipal election, and all renewals, extensions and amendments thereof shall be granted only in the same manner.

(b) All public utility franchises granted under this charter shall be subject to the following rights of the city; provided, that this enumeration is not to be construed as being exclusive or as impairing council authority to impose any condition that may be in the municipal interest and within the power of the city to impose or require:

(1) To revoke for misuse, or nonuse, or for failure to comply with the provisions thereof;

(2) To require proper and adequate provision, extension, and maintenance of plant and service at the highest practicable standard of performance;

(3) To establish reasonable standards of service and prevent unjust discrimination in service or rates;

(4) To require uninterrupted service to the public in accordance with the terms of the franchise throughout the entire period thereof; and

(5) To impose such other regulations as may be determined by the council to be necessary to the health, safety, welfare, and accommodation of the public.

(c) The council may institute such actions or proceedings as may be necessary to enforce a franchise and may revoke, cancel, or annul all franchises that have become inoperative, illegal, or void and not binding upon the city. Subject to state law, all public utility franchises shall prescribe the manner of fixing rates, fares, and charges, and the readjustments thereof at reasonable intervals at the discretion of the city. The value of the property of the utility used as a basis for fixing such rates, fares, and charges shall in no event include a value predicated upon the franchise, good will, or prospective profits.

(d) This section shall not be construed to repeal, abridge, modify or supersede any statute or law of the state pertaining to the Tennessee regulatory authority or the regulation of public utilities which are subject to its jurisdiction, and subdivisions (b)(2), (3), and (4) shall not apply to any public utility over which the authority exercises regulatory authority.



§ 6-33-112 - Official city newspaper.

The council by resolution shall designate a newspaper of general circulation in the city as the official city newspaper.



§ 6-33-113 - City attorney.

(a) The council shall appoint a city attorney, together with such assistant city attorneys as the council shall determine are required.

(b) The city attorney shall:

(1) Be responsible for representing and defending the city in all litigation in which the city is a party;

(2) Be the prosecuting officer in the city court;

(3) Attend all meetings of the council;

(4) Advise the council, city manager and other officers and employees of the city concerning legal aspects of the city's affairs;

(5) Approve as to form and legality all contracts, deeds, bonds, ordinances, resolutions, motions, and other official documents; and

(6) Perform such other duties as may be prescribed by the council or city manager.






Chapter 34 - Taxation and Issuance of Obligations Under Modified Manager-Council Charter

Part 1 - Equalization Board

§ 6-34-101 - Establishment.

The council shall establish an equalization board, and shall appoint each year three (3) persons who are property owners and qualified voters of the city for a one-year term.



§ 6-34-102 - Powers and compensation.

(a) The equalization board may increase assessments made, and may add assessments omitted by the city assessing officer, but it may decrease individual assessments or strike erroneous assessments from the assessment roll only on appeals from interested parties. It may increase or decrease the assessment of all property or of any class of property by a uniform percentage, in which case the requirement of notice and hearing shall not apply, but a notice of such blanket increase or decrease shall be inserted once in the official city newspaper.

(b) The members of the board may receive such compensation on a per diem basis for each day of duty as provided by ordinance.



§ 6-34-103 - Sessions.

The equalization board shall begin and end its work at times to be prescribed by ordinance, which times shall be so established that the assessment roll may be completed and tax bills may be prepared before the tax due date.



§ 6-34-104 - Reports to council.

The equalization board, upon completion of its work, shall submit a written report to the council, including total increases and decreases made by it and the final total assessment of each class of property.






Part 2 - Assessment and Levy

§ 6-34-201 - Assessments generally.

The council may, by ordinance, provide for the assessment, by city assessing personnel, of property lying within the corporate limits, or may enter into any necessary agreements with the appropriate county officials for joint assessments by the city and county, or may elect to use county assessments. There shall be added to any county assessment any property omitted from such assessments.



§ 6-34-202 - Notice and hearing on assessments -- Appeal.

(a) Every owner of property liable for taxes based on increased or new assessment shall be sent the notice thereof by ordinary mail or by personal service. If the owner of such property is unknown, or is a nonresident of the state with no known agent in the state, a notice stating the time and place when the taxpayer may be heard shall be posted on the property at least ten (10) days in advance of the date set for the hearing.

(b) A notice of the board's decision shall be mailed to the taxpayer within five (5) days after the hearing.

(c) Thereafter appeals may be taken as provided by general law.

(d) If the taxpayer fails to appear at such hearing, or does not file an appeal within the time allowed by general law, the assessment shall stand.



§ 6-34-203 - Levy, due date, and delinquencies.

Unless otherwise provided by ordinance, the schedule for levy, due date and delinquencies shall be the same as provided by general law for counties; provided, that the tax levy shall be set by council not later than sixty (60) days preceding the new fiscal year, except as provided in § 6-34-204.



§ 6-34-204 - Levy for school budget.

In the event a tax levy for the fiscal year is found to be insufficient to meet the requirements of a school budget increased by reason of a referendum provided for in § 6-36-114, the council shall have authority to amend the tax levy ordinance so as to raise the levy contained therein in an amount sufficient to cover the deficiency.



§ 6-34-205 - Previous year's levy to continue if no levy made.

If no levy is made at the time fixed for the levy, the previous year's levy shall continue in effect.






Part 3 - Notes and Bonds [Repealed]






Chapter 35 - City Manager--Administration of City Affairs Under Modified Manager-Council Charter

Part 1 - General Provisions

§ 6-35-101 - Administrative organization.

(a) Within the framework established by this charter, the administrative organization of the city shall be organized into departments of general government, finance, and such other departments necessary to provide health, welfare, police, recreation, fire, library, public works, utilities and other municipal services as shall be provided in a plan of administrative organization to be developed by the city manager and submitted to the council for approval and adoption by ordinance.

(b) The council may by ordinance amend the plan of administrative organization only after receiving the written recommendations of the city manager.

(c) Administrative regulations governing the operations and relationships of departments, agencies, and offices within the administrative organization shall be prepared and issued by the city manager; provided, that the authority to prepare and issue departmental rules and regulations may be delegated to designated subordinates.



§ 6-35-102 - Disposal of utility plants and property.

(a) The city shall not sell, exchange, lease, or in any way alienate or dispose of the property, easements, or other equipment, privileges or assets that are essential parts of any utility that it may acquire, unless and except the proposition for such purpose shall first have been submitted and approved by a majority vote of the electors voting thereon at a municipal election in the manner provided in this charter.

(b) All contracts, negotiations, licenses, grants, leases, or other forms of transfer in violation of this provision shall be void and of no effect as against the city.

(c) This section shall not, however, be interpreted to preclude the sale, exchange, or other disposal to the advantage of the city, of parts of a utility's property and assets that are not essential to continued effective utility service and the disposal of which will not prejudice municipal interests.






Part 2 - City Manager

§ 6-35-201 - Appointment and qualifications.

(a) The council shall appoint a chief administrative officer of the city who shall be the city manager, and who shall serve at the pleasure of the council.

(b) (1) The manager shall be selected on the basis of training, experience, and other administrative qualifications for the office and without regard to such person's political or religious preference or such person's place of residence at the time of appointment.

(2) No council member shall be eligible for the position of manager within two (2) years after the expiration of the member's latest councilmanic term.



§ 6-35-202 - Temporary absence or disability.

The council may designate a qualified administrative officer of the city to assume the duties and authority of the manager during periods of vacancy in the office, temporary absences or disability of the manager.



§ 6-35-203 - Council-manager relationships.

(a) The manager shall be responsible to the council for the administration of all units of the city government under the manager's jurisdiction and for carrying out policies adopted by the council.

(b) (1) Except for the purpose of inquiry, the council and its members shall deal with the administrative officers and employees solely through the manager.

(2) Neither the council nor any member thereof shall give orders to the manager's subordinates or otherwise interfere with managerial functions through such means as directing or requesting the appointment or removal of any of the manager's subordinates, or the making of particular purchases from, or contracts with, any specific organization.

(c) The office of any council member violating any provision of this section shall immediately become vacant upon such person's conviction in a court of competent jurisdiction.



§ 6-35-204 - Powers and duties.

The manager shall:

(1) Supervise the administrative affairs of the city;

(2) Be charged with the preservation of the public peace and health, the safety of persons and properties, and the enforcement of the laws, ordinances, and franchises, and the development and utilization of the city's resources;

(3) Make such reports and recommendations as the manager may deem desirable and perform such other duties as may be prescribed by this charter or required of the manager by ordinance or resolution of the council not inconsistent with this charter; and

(4) Have the right to take part in the discussion of all matters coming before the council, but not the right to vote.



§ 6-35-205 - Purchasing.

(a) Except as provided in § 6-36-115, the manager shall be responsible for all city purchasing but may delegate such duty to any subordinate appointed by the manager.

(b) (1) Competitive prices for all purchases and public improvements shall be obtained whenever practicable and in accordance with regulations established by ordinance, and the purchase made from or the contract awarded to the lowest responsible bidder; provided, that the city shall have the power to reject any and all bids.

(2) Formal sealed bids shall be obtained in all transactions involving the expenditure of ten thousand dollars ($10,000) or more, and the transaction shall be evidenced by written contract submitted to and approved by the council; provided, that in cases where the council indicates by formal unanimous resolution of those present at the meeting, based upon the written recommendation of the manager, that it is clearly to the advantage of the city not to contract with competitive bidding, it may authorize noncompetitive contracts.

(3) The council may also authorize the making of public improvements or the performing of any other city work by any city department or agency without competitive bidding.

(c) Purchasing and contract procedures not prescribed by this charter or other law may be established by ordinance.



§ 6-35-206 - Management of city property and equipment -- Lease of property and equipment to contractors for city services.

(a) The management of all city property and equipment, except school property and equipment, shall be the responsibility of the city manager who shall prepare for the approval of the council regulations governing the acquisition, custody, use and disposal of all such property and equipment. Such regulations shall provide for a regular inventory, appraisal and marking of all such property and shall require that the disposal of any city property and equipment shall be by sale, with sealed bids taken or public auction held on such property and equipment valued at more than five hundred dollars ($500); provided, that any sale for more than one thousand dollars ($1,000), or any sale of real estate shall be subject to the approval of the city council.

(b) (1) The mayor and city council may by ordinance authorize the city to enter into contracts for city services and may lease machinery, equipment, and real property belonging to the city to such contractors to provide for city services. The contracts shall contain such terms and conditions as may be agreed upon by the city and the contractor; provided, that any contract shall be performed within the term of the mayor and city council authorizing it. The contractor shall be paid for the service from reasonably anticipated taxes or other revenue. Notwithstanding the provisions of § 6-35-205, no contract for a city service or the leasing of machinery, equipment, or real property by the contractor shall be subject to competitive bids.

(2) Subdivision (b)(1) apply only to cities with populations greater than eleven thousand eight hundred twenty-five (11,825) but less than twelve thousand twenty-five (12,025), according to the 1970 federal census or any subsequent federal census, and that are located in counties with populations greater than twenty-nine thousand nine hundred (29,900) but less than thirty thousand (30,000), according to the 1970 federal census or any subsequent federal census.

(3) Subdivision (b)(1) are applicable only to garbage collection and fire protection services.






Part 3 - Financial Matters

§ 6-35-301 - Collection of taxes.

The city manager or administrative personnel appointed by the city manager shall make use of every method provided by general law to ensure the collection of taxes due the city, and shall also be authorized to use and shall use, if necessary, the methods now available to cities organized under the uniform city manager-commission charter, §§ 6-22-110 -- 6-22-115.



§ 6-35-302 - Administration of finances.

The city manager or an officer appointed by the city manager shall have charge of the administration of the financial affairs of the city. There shall be maintained such accounting controls over the finances of the city and such financial reports as may be required by this charter, by ordinance, or by the manager. The manager shall provide for the auditing, approving and payment of all claims against the city.



§ 6-35-303 - Fiscal year.

The fiscal year of the city shall begin on July 1 and shall end on June 30 of the succeeding year, but another fiscal year may be fixed by ordinance for the entire city government or for any utility.



§ 6-35-304 - Preparation and contents of budget.

(a) On or before a date fixed by the council, but not later than ninety (90) days prior to the beginning of the fiscal year, the manager shall submit to the council a proposed budget for the next fiscal year.

(b) The budget shall present a complete financial plan for the ensuing year, including at least the following information:

(1) Detailed estimates of all proposed expenditures for each department, board, office or other agency of the city, showing in addition the expenditures for corresponding items for the last preceding fiscal year, appropriations and anticipated expenditures for the current fiscal year, and reasons for recommended departures from the current expenditure pattern;

(2) Statements of the bonded and other indebtedness of the city, including the debt redemption and interest requirements, the debt authorized and unissued, and the condition of the sinking funds;

(3) Detailed estimates of all anticipated revenues of the city from all sources, including current and delinquent taxes, nontax revenues and proceeds from the sale of any bonds, with a comparative statement of the amounts received by the city from each of such sources for the last preceding fiscal year, the current fiscal year, and the coming fiscal year;

(4) A statement of the estimated balance or deficit, as of the end of the current fiscal year; and

(5) Such other supporting schedules as the council may request, or are otherwise required by law.



§ 6-35-305 - Capital budget program.

As a part of the annual budget, the city shall include a statement of pending capital projects and proposed new capital projects, relating the respective amounts proposed to be raised therefor by appropriations in the budget and the respective amounts, if any, proposed to be raised therefor by the issuance of bonds during the fiscal year. The city manager shall also include in the message, or attach thereto, a program of proposed capital projects for the five (5) fiscal years next succeeding the budget year, prepared by the planning commission, together with the city manager's comments thereon and any estimate of costs.



§ 6-35-306 - Public hearing on budget -- Budget as public record -- Distribution.

(a) A public hearing on the budget shall be held before its final adoption by the council, at such time and place as the council shall direct, and notice of such public hearing shall be published ten (10) days in advance of the date of the hearing. All persons present shall be given a reasonable opportunity to be heard for or against the estimates of any item in the budget.

(b) The budget and budget message and all supporting schedules shall be a public record in the office of the city clerk, open to public inspection by anyone.

(c) The city manager shall cause sufficient copies of the budget and budget message to be prepared for distribution to interested persons at least ten (10) days before the hearing.



§ 6-35-307 - Adoption of appropriation ordinance.

(a) Before the beginning of the next fiscal year, the council shall adopt an appropriation ordinance, based on the city manager's budget with such modifications as the council considers necessary or desirable; provided, that modifications in the school budget as submitted by the board of education shall be subject to the limitations of § 6-36-113.

(b) Appropriations need not be in more detail than a lump sum for each fund.

(c) The council shall not make any appropriations in excess of estimated revenue, except to provide for an actual emergency threatening the health, property or lives of the inhabitants of the city and declared by a unanimous vote of all members of the council present, when there is a quorum.

(d) If for any reason an appropriation ordinance is not adopted prior to the beginning of the next fiscal year, the appropriations for the last fiscal year shall become the appropriations for the next fiscal year, until the adoption of the new appropriation ordinance.

(e) The appropriation ordinance, insofar as it relates to the appropriation for schools, shall be further subject to the provisions of § 6-36-114.



§ 6-35-308 - Amendment to appropriation ordinance.

Amendments may be made to the original appropriation at any time during a current fiscal year after a public hearing before the council on five (5) days' notice published once in the official city newspaper; provided, that increased appropriations may be made only after the city manager has certified in writing that a sufficient amount of unappropriated revenue will be available, except for emergency appropriations as provided in § 6-35-307.



§ 6-35-309 - Unexpended appropriation to lapse.

Any portion of an annual appropriation remaining unexpended and unencumbered at the close of a fiscal year shall lapse and be credited to the general fund, except that any balance remaining in any other fund at the end of a fiscal year may remain to the credit of that fund and be subject to further appropriation.



§ 6-35-310 - Budget control.

At the beginning of each quarterly period during the fiscal year, and more often if required by the council, the manager shall submit to the council data showing the relation between the estimated and actual revenues and expenditures to date. If it shall appear that the revenues are less than anticipated, the council may reduce the appropriations, as prescribed in § 6-35-308, except amounts required for debt and interest charges, and with the further exception that reductions in school appropriation shall be as to total amount only, to such a degree as may be necessary to keep expenditures within the receipts. The manager may provide for monthly or quarterly allotments of appropriations to all departments, agencies or activities within the manager's jurisdiction under such rules as the manager shall prescribe, and make transfers between departments, agencies, or activities within each fund, and when authorized by the city council, from one (1) fund to another; provided, that any transfer of moneys from the city school fund to any other fund shall be made only with the concurrence of the board of education.



§ 6-35-311 - Annual audit.

At the end of each fiscal year, an audit shall be made of the accounts and funds of the city covering the operations of the past fiscal year, by a certified public accountant selected by the council. The council may employ certified public accountants to audit all or any of its accounts and funds at the time it takes office or at any time it may deem expedient to assure correctness thereof.



§ 6-35-312 - Fees.

All fees received in handling city business by any officer or employee shall belong to the city and shall be paid promptly into the city treasury, except fees received by school officers and employees, which shall be paid into the city school fund.



§ 6-35-313 - Depository for city funds.

(a) The council shall designate a commercial bank or banks as depository or depositories for city funds and shall provide for the regular deposit of all city moneys.

(b) The council shall require any city funds deposited with a financial institution to be secured by collateral in the same manner and under the same conditions as state deposits, under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.



§ 6-35-314 - Financial records of utilities.

Separate financial and accounting records shall be maintained for each utility in accordance with accepted principles of utility accounting and as may be required by the city council, without impairing the authority of the city to manage and operate the utilities with the same personnel and equipment.



§ 6-35-315 - Annual operating budget -- Publication -- Budgetary comparison.

(a) Notwithstanding the provisions of any other law to the contrary, the governing body shall publish the annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(1) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(2) Revenues for each fund shall be listed separately by local taxes, state of Tennessee, federal government and other sources;

(3) Expenditures for each fund shall be listed separately by salaries and other costs;

(4) Beginning and ending fund balances shall be shown for each fund; and

(5) The number of full-time equivalent employee positions shall be shown for each fund.

(b) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.






Part 4 - Officers and Employees

§ 6-35-401 - City clerk.

The city manager shall appoint a city clerk, together with such deputy city clerks as may be authorized by ordinance. The city clerk shall be responsible for keeping and preserving the city seal and all records of the council, attending meetings of the council and keeping a journal of proceedings at such meetings, preparing and certifying copies of official records in the city clerk's office, for which fees may be prescribed by ordinance, and performing all other duties as are prescribed by the council or city manager.



§ 6-35-402 - Appointment, removal and supervision of personnel.

The manager has the power to appoint, promote, suspend, transfer, and remove, or to take any other established personnel action consistent with the provisions of §§ 6-35-403 -- 6-35-411 with regard to all administrative officers and employees of the city responsible to the manager; or the manager may, at the manager's discretion, authorize the head of a department or office responsible to the manager to take such actions regarding subordinates in such department or office. The manager shall appoint such heads of administrative offices, organization units, and activities as the manager may deem necessary. The manager may combine, or personally hold, any such administrative offices established pursuant to this section or otherwise established, or may delegate parts of the duties of the manager's office to designated subordinates.



§ 6-35-403 - Merit system.

(a) The policy of the city shall be to employ those persons best qualified to carry out the functions of the city. To this end, the council shall, by ordinance, establish a merit system providing for the appointment and promotion of city officers and employees solely on the basis of competence and fitness.

(b) All officers and employees shall be included in such merit system, except:

(1) Council members;

(2) Members of boards who are not city employees;

(3) The manager and the manager's secretary;

(4) Department heads; and

(5) Organizations and their employees and other persons who are engaged by the city on a contractual basis.



§ 6-35-404 - Manager to administer personnel system.

(a) The manager shall be responsible for the administration of the merit system. The manager shall:

(1) With the advice of the personnel advisory board, develop, maintain, and apply suitable provisions for the classification of positions and for the recruitment, compensation, training, promotions and disciplinary and related aspects of personnel management; and

(2) Develop and revise, as necessary, a comprehensive pay plan and personnel rules setting forth employment conditions.

(b) The personnel advisory board shall review such plans and rules and proposed revisions thereof, and submit them to the council with recommendations for adoption.



§ 6-35-405 - Investigation of complaints by personnel advisory board.

(a) The personnel advisory board shall investigate complaints made to it in writing by any officer or employee who is included in the merit system and who is suspended or removed from such officer's or employee's position or otherwise adversely affected by a personnel action.

(b) (1) If, in the opinion of the board, the procedures established for such personnel action were not complied with, the board shall make decisions that shall be binding on the administrative officer of the city.

(2) In all other cases, the board shall report its findings and recommendations, which shall be advisory in nature, in writing to the manager, and the decision of the manager shall be final. In all such cases any such officer or employee shall have the right to common law certiorari to review the action of the board and the manager.



§ 6-35-406 - Personnel advisory board to assist manager.

The personnel advisory board shall assist the manager in other personnel matters as may be set forth by ordinance and may investigate and make recommendations and reports to the council and manager on improvements in conditions of municipal employment and on significant violations of the principles of sound personnel administration.



§ 6-35-407 - Compensation.

Except as otherwise provided in this charter, the compensation of all officers and employees of the city shall be fixed by the manager within the limits of budget appropriations and in accordance with a comprehensive pay plan adopted by the council.



§ 6-35-408 - Disposition of fees and commissions.

The compensation of officers and employees as fixed or otherwise provided for by this charter shall be in full payment for all official services of such officers or employees, and shall be in lieu of any and all fees, commissions, and other compensation that may be receivable by such officers in performance of the duties of their offices. Such fees, commissions and compensation shall belong to the city, be collected and accounted for by such officers, and be paid over to the city.



§ 6-35-409 - Employee benefits.

The council may provide for the retirement of the city's nonelective officers and employees and make available to them any group, life, hospital, health, or accident insurance, either independently of, or as a supplement to, any retirement or other employee welfare benefits otherwise provided by law.



§ 6-35-410 - Resignations.

The council shall prescribe by ordinance appropriate procedures with respect to resignations of officers and employees and with respect to the orderly transfer of records, assets, and other effects in the custody of such officers and employees to their successors or supervisors.



§ 6-35-411 - Surety bonds.

All city officers or employees receiving, disbursing or responsible for city funds shall be bonded. The council may require any officer or employee to give a bond, approved by and in such amount as the council shall determine. All such bonds shall be corporate surety bonds, and the premiums thereon shall be paid by the city. No such bond shall be issued for a term exceeding four (4) years. No bond required by this section shall be renewed upon its expiration or in the event of the reappointment of any officer or employee to a position for which a bond is required, but a new bond shall be furnished. The resignation, removal, or discharge of any officer or employee of the city shall not, nor shall the election or appointment of another to such officer's or employee's office or employment, exonerate such officer or employee or such officer's or employee's sureties from liability incurred by such officer's or employee's, or such officer's or employee's sureties.



§ 6-35-412 - Pecuniary interest prohibited.

(a) No officer or employee of the city shall have any financial interest other than the common public interest in the profits of any contract, service, or other work performed for the city; or personally profit directly or indirectly from any contract, purchase, sale, or service between the city and any person or company; or personally as an agent provide any surety, bail, or bond required by law or subject to approval by the council.

(b) No officer or any employee shall accept any free or preferred services, benefits or concessions from any person or company, except that free transportation may be provided for police officers and firefighters on official duty.

(c) Any officer or employee who violates the provisions of this section commits misconduct of office.



§ 6-35-413 - Political activity prohibited -- Penalty.

(a) No officer or employee of the city, other than council members, or members of the board of education, shall continue in the employment of the city after becoming a candidate for nomination or election to any public office nor hold office in any political activity.

(b) No officer or employee of the city shall orally, by letter or otherwise, solicit or be in any manner concerned in soliciting any assessment, subscription or contribution for any political party or political purpose from any officer or employee of the city.

(c) No officer or employee of the city, other than council members or board of education members, shall make any contribution to the campaign funds of any candidate in any city election, nor shall such person take part in the management, affairs or political campaign of any city election, other than in the exercise of such person's rights as a citizen to express such person's opinions and to cast such person's vote.

(d) (1) Any person who alone or with others willfully or corruptly violates any provision of this section commits a Class C misdemeanor.

(2) Any person who is convicted under this section shall be ineligible to hold any office or position of employment in the city government for a period of five (5) years thereafter and, if such person is an officer or employee at the time of conviction, shall immediately forfeit and vacate the office or position held.









Chapter 36 - Public Schools Under Modified City Manager-Council Charter

§ 6-36-101 - Board of education -- Membership -- Terms of members.

(a) (1) If a city incorporated under this charter is authorized, pursuant to general law, to establish and operate a school system, the control and management of the schools of the city shall be the responsibility of the board of education, which shall consist of five (5) qualified voters of the city, meeting the requirements of §§ 6-31-105 and 6-31-112.

(2) By ordinance adopted by a two-thirds (2/3) vote of the entire membership of the city council, the board of education may be increased to seven (7) qualified voters of the city, meeting the requirements of §§ 6-31-105 and 6-31-112. The two (2) additional board members authorized by this subdivision (a)(2) shall be elected at-large and shall be voted on by the electors in all voting precincts of the city. This subdivision (a)(2) shall only apply within counties having a population of not less than thirty-one thousand five hundred (31,500) nor more than thirty-one thousand eight hundred (31,800), according to the 1990 federal census or any subsequent federal census.

(b) Except as provided in § 6-36-103, the board members shall hold office for a term of four (4) years from twelve o'clock (12:00) noon of the second Wednesday next following the regular city election at which they are elected, or until their successors are elected and qualified.



§ 6-36-102 - Nomination, election, and recall of board members.

(a) The members of the board of education shall be nominated by petition and elected at the same time and places as provided in this charter for elections of the members of the city council, except that in the first election the manner of election shall be that provided in § 6-36-103.

(b) The members of the board shall be subject to the provisions of this charter with regard to recall as provided in §§ 6-31-301 -- 6-31-304.

(c) Each candidate to the board or any person acting in the candidate's behalf shall be subject to § 6-31-108.



§ 6-36-103 - First election of board -- Terms of first members -- Subsequent elections.

(a) The first election of board of education members shall be held at the same time and place as the first election of city council members. Eligibility requirements for voters shall be the same as § 6-31-103. At this election, each voter shall be entitled to vote for not more than five (5) candidates for the board of education.

(b) The two (2) candidates for the board of education who receive the two (2) highest number of votes shall be declared elected for a four-year term beginning at twelve o'clock (12:00) noon on the second Wednesday next following the election at which they were elected. The three (3) candidates for the board of education who receive the third, fourth and fifth highest number of votes respectively shall be declared elected for a two-year term beginning at twelve o'clock (12:00) noon on the second Wednesday next following the election at which they were elected.

(c) For any board of education increased to seven (7) members pursuant to § 6-36-101(a)(2), the initial election of the additional two (2) members shall be held at the first November general election occurring more than forty-five (45) days following adoption of the ordinance required to expand board membership. To ensure staggered terms, the at-large candidate receiving the highest number of votes shall be declared elected for a four-year term beginning at twelve o'clock (12:00) noon on the second Wednesday next following the election; and the at-large candidate receiving the second highest number of votes shall be declared elected for a two-year term beginning at the same date and time.

(d) Subsequent elections shall be held biennially for election of board members to four-year terms.



§ 6-36-104 - Chair and vice chair.

(a) At the first meeting after each regular biennial election, the board shall elect a chair and vice chair.

(b) The chair shall preside at the meetings of the board and may vote as any other member but shall have no power of veto. The chair shall perform the duties imposed upon the chair by the rules of the board.

(c) The vice chair shall perform the duties of the chair in case of the chair's absence or inability to act.

(d) In the event of a permanent vacancy in the office of chair, a new chair shall be elected.



§ 6-36-105 - Powers and duties of board.

The board of education has the power and duty to:

(1) Appoint and remove a director of schools as provided in § 6-36-109;

(2) Establish schools, determine the attendance areas of the various schools, and determine the policies and programs of the city school system, subject to the availability of school funds;

(3) Determine the number of teachers and other employees in the city school system subject to availability of school funds, after considering the written recommendations of the director of schools;

(4) Review, revise and approve budget estimates prepared by the director of schools and submit such estimates to the city manager, in accord with budget control procedures described in § 6-35-310;

(5) Initiate, review, revise and approve plans for the erection or improvement of buildings and facilities to be used for educational purposes, and transmit copies of all such plans that bear on the long range development of the schools to the city planning commission for incorporation as part of the capital improvement program;

(6) Purchase or otherwise acquire land for school buildings, playgrounds and other purposes connected with the city school system; purchase, construct, operate and regulate the use of all buildings, required for purposes of the city school system; and do any and all other acts necessary to establish, maintain, and operate a complete public educational system within the city, including adult education, subject to the availability of school funds;

(7) Review, revise and act upon any recommendation by the director of schools relating to the operation and maintenance of school buildings;

(8) Cooperate with the city council, city manager and other officials of the city government, and with the officials of other governmental jurisdictions, in programs leading to improvements and economies in the public services provided the residents and taxpayers;

(9) Make any investigation that the board may consider desirable concerning administration of the city school system; and

(10) Exercise any and all powers not specifically stated in chapters 30-36 of this title but given to boards of education by general law, except those that are inconsistent with the provisions of chapters 30-36 of this title.



§ 6-36-106 - Rules of procedure and meetings.

(a) The board shall adopt rules governing the conduct of its business and meetings; provided, that regular meetings shall be held on the second Wednesday of each month unless another day is set by the board; and provided further, that if a regular meeting date falls on a legal holiday, the meeting shall be held on the following day. The board shall provide by resolution for the time of day and place of all its meetings.

(b) A majority of the board constitutes a quorum and the affirmative vote of at least three (3) members shall be required to approve any action; however, if the board consists of seven (7) members, then an affirmative vote of at least four (4) members shall be required to approve any action.

(c) A special meeting shall be called by the chair, by any two (2) members of the board, or by the director of schools, by a written notice delivered at least twenty-four (24) hours in advance of the meeting, either personally or left at the usual place of residence of the members and director of schools. Such notice shall set forth the character of business to be discussed at the meeting, and no other business shall be considered at such meeting.

(d) All board meetings shall be open to the public, and citizens shall have a reasonable opportunity to be heard. The board shall exercise its powers only at public meetings.



§ 6-36-107 - Vacancies.

(a) A vacancy shall exist if a board member:

(1) Resigns;

(2) Dies;

(3) Moves the member's residence from the city;

(4) Has been continuously disabled for a period of six (6) months so as to prevent the member from discharging the duties of office;

(5) Accepts any state, county, or other municipal office or position of employment, except as a notary public or member of the national guard; or

(6) Is convicted of malfeasance or misfeasance in office, a felony, a violation of this charter, or a violation of the election laws of the state.

(b) A vacancy shall be filled within thirty (30) days by an affirmative vote of a majority of the remaining board members, the appointee to serve until the next regular election at which time a successor shall be elected to fill the unexpired term in the manner specified in § 6-31-201, except that the term "chair of the board" shall be read for references to the term "mayor." If a tie vote by the board to fill a vacancy is unbroken for thirty (30) days, the chair shall appoint a qualified person to fill the vacancy. No appointment to fill the vacancy shall be made within sixty (60) days prior to any regular city election. The candidates in such an election to fill the vacancy shall be nominated by petition as provided in § 6-36-102.



§ 6-36-108 - Compensation.

The members of the board of education shall receive no compensation but may be reimbursed for actual and necessary expenses incurred in the conduct of their duties; provided, that such expenses are approved by the board at a regular meeting.



§ 6-36-109 - Director of schools -- Board secretary.

(a) The board of education shall appoint a director of schools who shall be the administrative head of the city school system. The director shall be subject only to the board of education and all orders of the board relating to the management of the schools shall be given through the director. Except for the purpose of inquiry, the board and its members shall deal with administrative officers, principals, teachers and other employees solely through the director. Neither the board nor any member thereof shall give orders to the director's subordinates or otherwise interfere with the director's functions through such means as the making of particular purchases from, or contracts with, any specific individual or organization.

(b) The office of any board member violating any provision of this section shall immediately become vacant upon the member's conviction in a court of competent jurisdiction.

(c) The board of education shall fix the director's salary. The director shall serve at the pleasure of the board as provided by the director's contract of employment. The director has the right to take part in the discussion of all matters coming before the board, but not the right to vote.

(d) The director, or other employee designated by the board on the recommendation of the director, shall serve as secretary to the board.



§ 6-36-110 - Powers and duties of director of schools.

The director of schools has the power and duty to:

(1) Manage and direct the city school system in accordance with the policies and programs of the board of education;

(2) Appoint, promote, transfer, retire, and remove and take any other established personnel action with regard to all teachers, and other employees in the city school system consistent with the provisions of this chapter, policies and programs adopted by the board of education and the general laws of the state;

(3) Prescribe, control and correlate the courses of study, textbooks, and educational apparatus and equipment, consistent with the school laws of the state, and the policies and programs adopted by the board of education;

(4) Prepare and issue rules and regulations for the administration and execution of the policies, plans, and programs adopted by the board;

(5) Prepare budgets for the city school system for approval by the board of education and submission to the city manager for final consideration by the city council;

(6) Make periodic allotments of funds appropriated for city school purposes;

(7) Make purchases and contracts subject to the limitations of this charter and such policies as may be prescribed by the board of education;

(8) Prepare for approval by the board of education salary schedules for teachers and other employees of the city school system as provided in § 6-36-111;

(9) Prepare, for approval by the board of education, plans for constructing, enlarging or improving school buildings and other school facilities; and

(10) Exercise such other powers and perform such other duties not inconsistent with this charter or other general laws, as may be prescribed by the board of education.



§ 6-36-111 - Officers and employees of school system.

All of the officers and employees of the city school system shall be subject to §§ 6-35-407 -- 6-35-413 of this charter, with the school system standing in the stead of the city, with the board of education in the stead of the city council, board members in the stead of council members, chair in the stead of the mayor, and the director of schools in the stead of the city manager and the city clerk, and that on actions taken under this chapter, the rules and regulations of the board shall have the same force and effect as an ordinance of the city council.



§ 6-36-112 - Financial management.

(a) All school moneys appropriated by the city council, all state and county funds received for the city school system, and all other moneys, fees, revenues or income that are received by the city school system or that heretofore or hereafter are granted or permitted to the city school system shall be deposited in a city school fund to be withdrawn only upon the order of the board of education; provided, that a full estimate thereof shall have been summarized in each school budget; and provided further, that those portions of such funds derived from city appropriation ordinances shall be subject to §§ 6-35-308 and 6-35-310.

(b) The board of education shall establish such school funds as are required by general law or as it considers necessary for the operation of the school system.

(c) At the end of each fiscal year an audit shall be made of the accounts and funds of the school system covering the operations of the last fiscal year by certified public accountants selected by the board. The board of education may employ certified accountants to audit all or any of the school funds and accounts at any time it may deem expedient to assure the correctness of the accounts and funds.

(d) Section 6-35-313 shall apply with the board of education standing in the stead of council.



§ 6-36-113 - School budget.

The city school budget submitted by the board of education through the city manager to the city council shall include estimates of all school revenues, as well as estimates of expenditures necessary for the operation of the school system for the next fiscal period. Neither the city manager nor the city council shall have any authority to modify or delete any item of the school estimates, and the council shall have the power to modify only the total amount of the school budget, except that in no event shall a reduction in the school budget exceed the total sum requested by the board of education from current city tax revenues. Such budget estimates shall not include any requests for the purchase of land, and the purchase, construction, reconstruction, or major alteration of any building for school purposes. Requests for such improvements shall be transmitted to the planning commission for review and incorporation into the capital improvement program.



§ 6-36-114 - Notice of appropriation.

The adoption by the city council of an appropriation ordinance for the next fiscal year, or the allowance of a continuation of the appropriation for the last fiscal year, shall serve as notice to the board of education of the total amount of the school appropriation for the next fiscal period.



§ 6-36-115 - Purchases and contracts.

(a) All materials, supplies and equipment shall be purchased by the director of schools in accordance with procedures approved by the board of education, except that centralized purchasing with the city administration may be utilized where it is mutually agreed upon by the council and board or their delegated representatives.

(b) The board of education or director of schools, in making purchases and contracts, shall be subject to the provisions of this charter relating to purchases and contracts by the city council and city manager, with the board of education standing in the stead of the council and the director of schools standing in the stead of the city manager.

(c) No purchase, expenditure or contract shall be made in excess of available school funds.



§ 6-36-116 - Disbursements.

All disbursements of moneys from the city school funds or other established school funds for the city school system shall be made by checks countersigned by the director of schools or by other school personnel designated by the board of education upon recommendation of the director.



§ 6-36-117 - Transfer of city schools to county.

The city school system or any part thereof may be transferred to the county upon the adoption of a resolution by the city council after considering the written recommendations of the board of education; provided, that all such transfers must first be approved by a majority of the qualified voters voting in a referendum held for that purpose.



§ 6-36-118 - Agreement with county to take over county schools.

The city council, after considering the written recommendations of the board of education, may enter into an agreement with the county for the city school system to take over ownership, management and control of that part of the county school system within the city, including land, buildings and all other school property, equipment, and facilities.









Municipal Government Generally

Chapter 51 - Change of Municipal Boundaries

Part 1 - Annexation

§ 6-51-101 - Part definitions and definitions for § 6-51-301.

As used in this part and § 6-51-301, unless the context otherwise requires:

(1) "Larger" and "smaller" refer to population and not area;

(2) "Municipality" or "municipalities" means any incorporated city or cities, or town or towns, and does not include any utility district, sanitary district, school district, or other public service district, whether organized under public or private acts; and

(3) "Notice" means publication in a newspaper of general circulation in the municipality at least seven (7) days in advance of a hearing. The notice, whether by ordinance as stipulated in § 6-51-102(a)(1) and (b) or by referendum as stipulated in § 6-51-104(b), shall be satisfied by inclusion of a map that includes a general delineation of the area or areas to be annexed by use of official road names or numbers, or both, names of lakes and waterways, or other identifiable landmarks, as appropriate.



§ First - of 2 versions of this section

6-51-102. Annexation by ordinance. [Effective until May 16, 2015. See the version effective on May 16, 2015.]

(a) (1) A municipality, when petitioned by a majority of the residents and property owners of the affected territory, or upon its own initiative when it appears that the prosperity of such municipality and territory will be materially retarded and the safety and welfare of the inhabitants and property endangered, after notice and public hearing, by ordinance, may extend its corporate limits by annexation of such territory adjoining its existing boundaries as may be deemed necessary for the welfare of the residents and property owners of the affected territory as well as the municipality as a whole; provided, that the ordinance shall not become operative until thirty (30) days after final passage thereof. During this thirty-day period, the municipality shall notify the county mayor in whose county the territory being annexed is located that territory located in the unincorporated part of the county is being annexed by the municipality. The notification shall include a copy of the annexation ordinance and a map of the area being annexed.

(2) The provisions of subdivision (a)(1) that are in conflict with this subdivision (a)(2) do not apply to any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census. In such county, if the proposal to extend the corporate limits by the annexation of territory adjoining the existing boundaries of a municipality is proposed by the municipality upon its own initiative by ordinance, the ordinance shall not become operative until an election is held at the expense of the proposing municipality for approval or disapproval of such annexation by the qualified voters who reside in the territory proposed for annexation. The operation of the ordinance shall be subject to approval of the voters who reside in such territory. The county election commission shall hold an election thereon, providing options to vote "For" or "Against" the ordinance, not less than forty-five (45) days nor more than sixty (60) days after the receipt of a certified copy of such ordinance, and a majority vote of those voting in the election shall determine whether the ordinance is to be operative. A vote "For" the ordinance shall be a vote "For Annexation" and a vote "Against" the ordinance shall be a vote "Against Annexation." If the vote is for the ordinance, the ordinance shall become operative thirty (30) days after the date that the county election commission makes its official canvass of the election returns; such ordinance shall not become operative before the expiration of one hundred twenty (120) days following the final passage of the annexation ordinance. If the ordinance is rejected, all relevant provisions in this chapter shall apply to the question of annexation in such county.

(3) (A) No municipality having a population greater than ten thousand (10,000), according to the 1970 federal census or any subsequent federal census shall, by means of annexation by ordinance upon its own initiative, increase the land area contained within its boundaries by more than twenty-five percent (25%) during any twenty-four-month period.

(B) (i) Subdivision (a)(3)(A) shall not apply to any municipality having a population of less than twelve thousand (12,000), according to the 1980 federal census or any subsequent federal census, and the charter of which is provided for by a private act of the general assembly, and not under the general law of this title.

(ii) Subdivision (a)(3)(B)(i) shall not apply to any municipality located in any county having a population of not less than thirty-four thousand one hundred (34,100) nor greater than thirty-four thousand two hundred (34,200), or located in any county having a population of not less than thirty-seven thousand (37,000) nor greater than thirty-seven thousand one hundred (37,100), or located in any county having a population of not less than forty-nine thousand four hundred (49,400) nor greater than forty-nine thousand five hundred (49,500), each according to the 1980 federal census or any subsequent federal census.

(b) (1) Before any territory may be annexed under this section, the governing body of the municipality shall adopt a plan of services establishing at least the services to be delivered and the projected timing of the services. Upon adoption of the plan of services, the municipality shall cause a copy of the plan of services to be forwarded to the county mayor in whose county the territory being annexed is located. The plan of services shall be reasonable with respect to the scope of services to be provided and the timing of the services.

(2) The plan of services shall include, but not be limited to: police protection, fire protection, water service, electrical service, sanitary sewer service, solid waste collection, road and street construction and repair, recreational facilities and programs, street lighting, and zoning services. If the municipality maintains a separate school system, the plan shall also include schools and provisions specifically addressing the impact, if any, of annexation on school attendance zones. If the municipality does not maintain a separate school system, then the municipality shall provide written notice of the annexation to all affected school systems as soon as practicable, but in no event less than thirty (30) days prior to the public hearing requirement set forth in subdivision (b)(4). The plan of services may exclude services that are being provided by another public agency or private company in the territory to be annexed other than those services provided by the county.

(3) The plan of services shall include a reasonable implementation schedule for the delivery of comparable services in the territory to be annexed with respect to the services delivered to all citizens of the municipality.

(4) Before a plan of services may be adopted, the municipality shall submit the plan of services to the local planning commission, if there is one, for study and a written report, to be rendered within ninety (90) days after such submission, unless by resolution of the governing body a longer period is allowed. Before the adoption of the plan of services, a municipality shall hold a public hearing. Notice of the time, place, and purpose of the public hearing shall be published in a newspaper of general circulation in the municipality not less than fifteen (15) days before the hearing. The notice shall include the locations of a minimum of three (3) copies of the plan of services, which the municipality shall provide for public inspection during all business hours from the date of notice until the public hearing.

(5) A municipality may not annex any other territory if the municipality is in default on any prior plan of services.

(6) If a municipality operates a school system, and if the municipality annexes territory during the school year, any student may continue to attend such student's present school until the beginning of the next succeeding school year unless the respective boards of education have provided otherwise by agreement.

(c) Anything contained in this chapter to the contrary notwithstanding, a municipality in any county having a population of over sixty-six thousand (66,000), except in those counties having a population of more than seven hundred thousand (700,000), according to the federal census of 1970 or any subsequent federal census; or in those counties that have the metropolitan form of government, shall have the supplemental right and authority to annex upon its own initiative by ordinance any territory without levying any municipal ad valorem taxes, except for actual municipal services rendered, and that the residents of, and persons owning property in, annexed territory shall be entitled to rights and privileges of citizenship, in accordance with the provisions of the annexing municipality's charter, immediately upon annexation as though such annexed territory had always been a part of the annexing municipality; and it shall be the duty of the governing body to put into effect with respect to an annexed area any charter provisions relating to representation on the governing body. Any municipality that exercises such right to annex is hereby authorized, required and shall levy separate ad valorem taxes for each municipal purpose or service, or both, within the existing limits of the city and shall levy only such taxes, if any, in any territory annexed hereunder when and if the municipal service or purpose for which such taxes have been imposed is actually being rendered; provided, that in the case of sanitary sewers, such sewers shall be furnished within thirty-six (36) months after ad valorem taxes become due.

(d) In counties having a population of more than seven hundred thousand (700,000), or having a population of not less than two hundred sixty thousand (260,000) nor more than two hundred eighty thousand (280,000), according to the 1970 federal census or any subsequent federal census, or in those counties that have the metropolitan form of government, a smaller municipality may, by ordinance, extend its corporate limits by annexation of any contiguous territory, when such territory within the corporate limits of a larger municipality is less than seventy-five (75) acres in area, is not populated, is separated from the larger municipality by a limited access express highway, its access ramps or service roads, and is not the site of industrial plant development. The provisions of this chapter relative to the adoption of a plan of service and the submission of same to a local planning commission, if there is such, shall not be required of the smaller municipality for such annexation.

(e) After receiving the notice from the municipality, as provided in subdivision (a)(1) or (b)(1), the county mayor shall notify the appropriate departments within the county regarding the information received from the municipality.



§ Second - of 2 versions of this section

6-51-102. Annexation by ordinance. [Effective on May 16, 2015. See the version effective until May 16, 2015.]

(a) [Deleted by 2014 amendment, effective May 16, 2015.]

(b) (1) Before any territory may be annexed under this section, the governing body of the municipality shall adopt a plan of services establishing at least the services to be delivered and the projected timing of the services. Upon adoption of the plan of services, the municipality shall cause a copy of the plan of services to be forwarded to the county mayor in whose county the territory being annexed is located. The plan of services shall be reasonable with respect to the scope of services to be provided and the timing of the services.

(2) The plan of services shall include, but not be limited to: police protection, fire protection, water service, electrical service, sanitary sewer service, solid waste collection, road and street construction and repair, recreational facilities and programs, street lighting, and zoning services. If the municipality maintains a separate school system, the plan shall also include schools and provisions specifically addressing the impact, if any, of annexation on school attendance zones. If the municipality does not maintain a separate school system, then the municipality shall provide written notice of the annexation to all affected school systems as soon as practicable, but in no event less than thirty (30) days prior to the public hearing requirement set forth in subdivision (b)(4). The plan of services may exclude services that are being provided by another public agency or private company in the territory to be annexed other than those services provided by the county.

(3) The plan of services shall include a reasonable implementation schedule for the delivery of comparable services in the territory to be annexed with respect to the services delivered to all citizens of the municipality.

(4) Before a plan of services may be adopted, the municipality shall submit the plan of services to the local planning commission, if there is one, for study and a written report, to be rendered within ninety (90) days after such submission, unless by resolution of the governing body a longer period is allowed. Before the adoption of the plan of services, a municipality shall hold a public hearing. Notice of the time, place, and purpose of the public hearing shall be published in a newspaper of general circulation in the municipality not less than fifteen (15) days before the hearing. The notice shall include the locations of a minimum of three (3) copies of the plan of services, which the municipality shall provide for public inspection during all business hours from the date of notice until the public hearing.

(5) A municipality may not annex any other territory if the municipality is in default on any prior plan of services.

(6) If a municipality operates a school system, and if the municipality annexes territory during the school year, any student may continue to attend such student's present school until the beginning of the next succeeding school year unless the respective boards of education have provided otherwise by agreement.

(c) [Deleted by 2014 amendment, effective May 16, 2015.]

(d) [Deleted by 2014 amendment, effective May 16, 2015.]

(e) After receiving the notice from the municipality, as provided in subdivision (b)(1), the county mayor shall notify the appropriate departments within the county regarding the information received from the municipality.



§ 6-51-103 - Quo warranto to contest annexation ordinance -- Appellate review.

(a) (1) (A) Any aggrieved owner of property that borders or lies within territory that is the subject of an annexation ordinance prior to the operative date thereof, may file a suit in the nature of a quo warranto proceeding in accordance with this part, § 6-51-301 and title 29, chapter 35 to contest the validity thereof on the ground that it reasonably may not be deemed necessary for the welfare of the residents and property owners of the affected territory and the municipality as a whole and so constitutes an exercise of power not conferred by law. Notwithstanding the provisions of any other section in this chapter, for purposes of this section, an "aggrieved owner of property" does not include any municipality or public corporation created and defined under title 7, chapter 82 that owns property bordering or lying within the territory that is the subject of an annexation ordinance requested by the remaining property owner or owners of the territory and whose property and services are to be allocated and conveyed in accordance with § 6-51-111, § 6-51-112 or § 6-51-301, or any contractual arrangement otherwise providing for such allocation and conveyance.

(B) Subdivision (a)(1)(A) does not apply to the counties covered by subdivision (a)(2).

(2) (A) Any aggrieved owner of property, lying within territory that is the subject of an annexation ordinance prior to the operative date thereof, may file a suit in the nature of a quo warranto proceeding in accordance with this part, § 6-51-301 and title 29, chapter 35 to contest the validity thereof on the ground that it reasonably may not be deemed necessary for the welfare of the residents and property owners of the affected territory and the municipality as a whole, and so constitutes an exercise of power not conferred by law.

(B) Subdivision (a)(2)(A) shall apply only in counties having a metropolitan form of government and in counties having populations of: Click here to view image.

according to the 1980 federal census or any subsequent federal census, and in any county with a population of not less than two hundred eighty-five thousand (285,000) and not more than two-hundred ninety thousand (290,000) based upon the 1980 federal census.

(b) The rendering of services under a mutual aid agreement, an automatic response agreement, an operational agreement, or any other agreement as allowed under a comprehensive growth plan, pursuant to chapter 58 of this title, or the providing of mutual aid or assistance under the Mutual Aid and Emergency and Disaster Assistance Agreement Act of 2004, compiled in title 58, chapter 8, is not admissible as evidence against the municipality in any action brought under this section or title 29, chapter 14.

(c) The municipality shall have the burden of proving that an annexation ordinance is reasonable for the overall well-being of the communities involved.

(d) (1) If more than one (1) suit is filed, all of them shall be consolidated and tried as one (1) in the first court of appropriate jurisdiction in which suit is filed. Suit or suits shall be tried on an issue to be made up there, and the question shall be whether the proposed annexation is or is not unreasonable in consideration of the health, safety and welfare of the citizens and property owners of the territory sought to be annexed and the citizens and property owners of the municipality. Should the court find the ordinance to be unreasonable, or to have been done by exercise of powers not conferred by law, an order shall be issued vacating the ordinance and the municipality shall be prohibited from annexing, pursuant to the authority of § 6-51-102, any part of the territory proposed for annexation by such vacated ordinance for a period of at least twenty-four (24) months following the date of such order. In the absence of such finding, an order shall be issued sustaining the validity of such ordinance, which shall then become operative thirty-one (31) days after judgment is entered unless an abrogating appeal has been taken from the judgment, or unless the presiding court grants the municipality's petition to defer the effective date pursuant to subdivision (d)(2).

(2) Upon petition of the municipality, the presiding court may, as part of the judgment sustaining the validity of the annexation ordinance, order that the effective date of the ordinance be fixed as December 31 following the date of entry of the judgment or determination of appeal. In making any order under this subdivision (d)(2), the court shall consider the necessity of the deferred effective date to render municipal services to the annexed territory within a reasonable time. The petition shall be filed by the municipality in the presiding court where the annexation ordinance is being contested in a quo warranto proceeding as provided in this section.

(e) If on appeal judgment shall be against the validity of such ordinance, an order shall be entered vacating the same and the municipality shall be prohibited from annexing, pursuant to the authority of § 6-51-102, any part of the territory proposed for annexation by such vacated ordinance for a period of at least twenty-four (24) months following the date of such order. If judgment shall be in favor of the validity of such ordinance, it shall become operative forthwith by court order and shall not be subject to contest or attack in legal or equitable proceeding for any cause or reason, the judgment of the appellate court being final.

(f) Should the territory hereafter sought to be annexed be the site of substantial industrial plant development, a fact to be ascertained by the court, the municipality shall have the burden of proving that the annexation of the site of the industrial plant development is not unreasonable in consideration of the factors above mentioned, including the necessity for or use of municipal services by the industrial plant or plants, and the present ability and intent of the municipality to benefit the industrial plant development by rendering municipal services thereto when and as needed. The policy and purpose of this provision is to prevent annexation of industrial plants for the sole purpose of increasing municipal revenue, without the ability and intent to benefit the area annexed by rendering municipal services, when and as needed, and when such services are not used or required by the industrial plants.

(g) During the time that any annexation ordinance is being contested as provided in this section, the annexing municipality and the county governing body or any affected school, sanitary or utility district, or all such districts, may enter into an agreement to provide for new, expanded, and/or upgraded services and facilities, including, but not limited to, equipment, land and buildings, and capital expenditures, including sale of bonds, to finance such services and facilities, which agreement shall include an equitable division of the cost and liabilities of such capital expenditures between the annexing municipality and the county governing body or any affected school, sanitary, or utility district, or all such districts, upon final determination of such contested annexation ordinance.

(h) When territory is annexed that is located in a county other than one in which the city hall of the annexing municipality is then located, any suit filed pursuant to this section for the purpose of contesting the annexation ordinance shall be filed in the county where the city hall of the annexing municipality is located. The chancellor, however, shall change the venue to a county that is adjacent to either the county where the annexing municipality's city hall is located or the county where the proposed annexation is located.

(i) When a final judgment is rendered in a quo warranto suit contesting a proposed annexation, the municipality shall notify the county mayor of the outcome of the litigation, so the county may keep abreast of the status of a pending annexation. Similarly, when a municipality files an appeal of a decision in a quo warranto suit, the municipality shall notify the county mayor of the pending appeal.

§ First - of 2 versions of this section

6-51-104. Resolution for annexation by referendum -- Notice. [Effective until May 16, 2015. See the version effective on May 16, 2015.]

(a) A municipality, when petitioned by interested persons, or upon its own initiative, by resolution, may propose extension of its corporate limits by the annexation of territory adjoining to its existing boundaries.

(b) (1) (A) A copy of the resolution, describing the territory proposed for annexation, shall be promptly sent by the municipality to the last known address listed in the office of the property assessor for each property owner of record within the territory proposed for annexation. The resolution shall be sent by first class mail and shall be mailed no later than fourteen (14) calendar days prior to the scheduled date of the hearing on such proposed annexation. The resolution shall also be published by posting copies of it in at least three (3) public places in the territory proposed for annexation and in a like number of public places in the municipality proposing such annexation, and by publishing notice of such resolution at or about the same time in a newspaper of general circulation, if there is one, in such territory and municipality. The resolution shall also include a plan of services for the area proposed for annexation. The plan of services shall address the same services and timing of services as required in § 6-51-102. Upon adoption of the plan of services, the municipality shall cause a copy of the resolution to be forwarded to the county mayor in whose county the territory being annexed is located.

(B) A person or persons with personal knowledge of the mailing of the resolutions to each property owner of record pursuant to subdivision (b)(1)(A) may submit a notarized affidavit to the presiding officer of the municipality attesting that such resolutions were mailed in accordance with this subdivision (b)(1). Failure of a property owner to receive a notice that was mailed pursuant to subdivision (b)(1)(A) shall not be grounds to invalidate the annexation.

(2) After receiving the notice from the municipality as provided in subdivision (b)(1), the county mayor shall notify the appropriate departments within the county regarding the information received from the municipality.

§ Second - of 2 versions of this section

6-51-104. Resolution for annexation by referendum -- Notice. [Effective on May 16, 2015. See the version effective until May 16, 2015.]

(a) A municipality, when petitioned by interested persons, or upon its own initiative, by resolution, may propose extension of its corporate limits by the annexation of territory adjoining to its existing boundaries; provided, however, no such resolution shall propose annexation of any property being used primarily for agricultural purposes. Notwithstanding any provision of this part or any other law to the contrary, property being used primarily for agricultural purposes shall be annexed only with the written consent of the property owner or owners. A resolution to effectuate annexation of any property, with written consent of the property owner or owners, shall not require a referendum.

(b) (1) (A) A copy of the resolution, describing the territory proposed for annexation, shall be promptly sent by the municipality to the last known address listed in the office of the property assessor for each property owner of record within the territory proposed for annexation. The resolution shall be sent by first class mail and shall be mailed no later than fourteen (14) calendar days prior to the scheduled date of the hearing on such proposed annexation. The resolution shall also be published by posting copies of it in at least three (3) public places in the territory proposed for annexation and in a like number of public places in the municipality proposing such annexation, and by publishing notice of such resolution at or about the same time in a newspaper of general circulation, if there is one, in such territory and municipality. The resolution shall also include a plan of services for the area proposed for annexation. The plan of services shall address the same services and timing of services as required in § 6-51-102. Upon adoption of the plan of services, the municipality shall cause a copy of the resolution to be forwarded to the county mayor in whose county the territory being annexed is located.

(B) A person or persons with personal knowledge of the mailing of the resolutions to each property owner of record pursuant to subdivision (b)(1)(A) may submit a notarized affidavit to the presiding officer of the municipality attesting that such resolutions were mailed in accordance with this subdivision (b)(1). Failure of a property owner to receive a notice that was mailed pursuant to subdivision (b)(1)(A) shall not be grounds to invalidate the annexation.

(2) After receiving the notice from the municipality as provided in subdivision (b)(1), the county mayor shall notify the appropriate departments within the county regarding the information received from the municipality.



§ 6-51-105 - Referendum on annexation.

(a) At least thirty (30) days and not more than sixty (60) days after the last of such publications, the proposed annexation of territory shall be submitted by the county election commission in an election held on the request and at the expense of the proposing municipality, for approval or disapproval of the qualified voters who reside in the territory proposed for annexation.

(b) The legislative body of the municipality affected may also at its option submit the questions involved to a referendum of the people residing within the municipality.

(c) In the election or elections to be held, the questions submitted to the qualified voters shall be "For Annexation" and "Against Annexation."

(d) The county election commission shall promptly certify the results of the election or elections to the municipality. Upon receiving the certification from the county election commission, the municipality shall forward a copy of the certification to the county mayor in whose county the territory being annexed is located.

(e) If a majority of all the qualified voters voting thereon in the territory proposed to be annexed, or in the event of two (2) elections as provided for in subsections (a) and (b), a majority of the voters voting thereon in the territory to be annexed and a majority of the voters voting thereon in the municipality approve the resolution, annexation as provided therein shall become effective thirty (30) days after the certification of the election or elections.

(f) The mode of annexation provided in this section is in addition to the mode provided in § 6-51-102.



§ 6-51-106 - Abandonment of proceedings.

Any annexation proceeding initiated under § 6-51-102 or § 6-51-104 may be abandoned and discontinued at any time by resolution of the governing body of the municipality.



§ 6-51-107 - Referral to planning agency.

The governing body of a municipality shall, if its charter so provides, and otherwise may, refer any proposed annexation to the planning agency of the municipality for study of all pertinent matters relating thereto, and the planning agency expeditiously shall make such a study and report to the governing body.



§ 6-51-108 - Rights of residents of annexed territory -- Plan of service and progress report.

(a) Residents of, and persons owning property in, annexed territory shall be entitled to rights and privileges of citizenship, in accordance with the provisions of the annexing municipality's charter, immediately upon annexation as though such annexed territory had always been a part of the annexing municipality. It shall be the duty of the governing body to put into effect with respect to an annexed area any charter provisions relating to representation on the governing body.

(b) (1) This subsection (b) shall apply to any municipality whose annexation ordinance becomes effective by court order pursuant to § 6-51-103(d).

(2) Within ten (10) days after the date on which a court order is entered sustaining the validity of a proposed annexation, any annexing municipality to which this subsection (b) applies shall submit written notification, meeting the requirements of subdivision (b)(3), to each person owning real property in the territory that the territory will become a part of the municipality. In the event an appeal is taken from the court order, the annexing municipality shall notify the property owners in writing of the pending appeal. If on appeal the court affirms the validity of the proposed annexation, the municipality shall submit written notification, meeting the requirements of subdivision (b)(3), to the property owners within ten (10) days of entry of judgment of the appellate court.

(3) The advance written notification shall include the date on which the annexed territory becomes a part of the municipality, a detailed description of the annexed territory, and the reasons for the annexation. The notification shall be sent by first class mail to the last known address listed in the office of the property assessor for each property owner of record within the annexed territory.

(4) A person with personal knowledge of the mailing of the notification shall submit a notarized affidavit to the presiding officer of the annexing municipality attesting that the notifications were mailed in accordance with subdivision (b)(3).

(c) Upon the expiration of six (6) months from the date any annexed territory for which a plan of service has been adopted becomes a part of the annexing municipality, and annually thereafter until services have been extended according to such plan, there shall be prepared and published in a newspaper of general circulation in the municipality a report of the progress made in the preceding year toward extension of services according to such plan, and any changes proposed therein. The governing body of the municipality shall publish notice of a public hearing on such progress reports and changes, and hold such hearing thereon. Any owner of property in an annexed area to which such plan and progress report are applicable may file a suit for mandamus to compel the governing body to comply with the requirements of this subsection (c).

(d) A municipality may amend a plan of services by resolution of the governing body only after a public hearing for which notice has been published at least fifteen (15) days in advance in a newspaper of general circulation in the municipality when:

(1) The amendment is reasonably necessary due to natural disaster, act of war, act of terrorism, or reasonably unforeseen circumstances beyond the control of the municipality;

(2) The amendment does not materially or substantially decrease the type or level of services or substantially delay the provision of services specified in the original plan; or

(3) The amendment:

(A) Proposes to materially and substantially decrease the type or level of services under the original plan or to substantially delay those services;

(B) Is not justified under subdivision (d)(1); and

(C) Has received the approval in writing of a majority of the property owners by parcel in the area annexed. In determining a majority of property owners, a parcel of property with more than one (1) owner shall be counted only once and only if owners comprising a majority of the ownership interests in the parcel petition together as the owner of the particular parcel.

(e) An aggrieved property owner in the annexed territory may bring an action in the appropriate court of equity jurisdiction to enforce the plan of services at any time after one hundred eighty (180) days after an annexation by ordinance takes effect and until the plan of services is fulfilled, and may bring an action to challenge the legality of an amendment to a plan of services if such action is brought within thirty (30) days after the adoption of the amendment to the plan of services. If the court finds that the municipality has amended the plan of services in an unlawful manner, then the court shall decree the amendment null and void and shall reinstate the previous plan of services. If the court finds that the municipality has materially and substantially failed to comply with its plan of services for the territory in question, then the municipality shall be given the opportunity to show cause why the plan of services was not carried out. If the court finds that the municipality's failure is due to natural disaster, act of war, act of terrorism, or reasonably unforeseen circumstances beyond the control of the municipality that materially and substantially impeded the ability of the municipality to carry out the plan of services, then the court shall alter the timetable of the plan of services so as to allow the municipality to comply with the plan of services in a reasonable time and manner. If the court finds that the municipality's failure was not due to natural disaster, act of war, act of terrorism, or reasonably unforeseen circumstances beyond the control of the municipality that materially and substantially impeded the ability of the municipality to carry out the plan of services, then the court shall issue a writ of mandamus to compel the municipality to provide the services contained in the plan, shall establish a timetable for the provision of the services in question, and shall enjoin the municipality from any further annexations until the services subject to the court's order have been provided to the court's satisfaction, at which time the court shall dissolve its injunction. If the court determines that the municipality has failed without cause to comply with the plan of services or has unlawfully amended its plan of services, the court shall assess the costs of the suit against the municipality.



§ 6-51-109 - Annexation of smaller municipality by larger municipality.

(a) Upon receipt of a petition in writing of twenty percent (20%) of the qualified voters of a smaller municipality, voting at the last general election, such petition to be filed with the chief executive officer of the smaller municipality who shall promptly submit the petition to the chief executive officer of the larger municipality, such larger municipality may by ordinance annex such portion of the territory of the smaller municipality described in the petition or the totality of such smaller municipality if so described in the petition only after a majority of the qualified voters voting in an election in such smaller municipality vote in favor of the annexation.

(b) The county election commission shall hold such an election on the request and at the expense of the larger municipality, the results of which shall be certified to each municipality.

(c) If a majority of the qualified voters voting in such election are in favor of annexation, the corporate existence of such smaller municipality shall end within thirty (30) days after the adoption of the ordinance by the larger municipality, and all of the choses in action, including the right to collect all uncollected taxes, and all other assets of every kind and description of the smaller municipality shall be taken over by and become the property of the larger municipality. All legally subsisting liabilities, including any bonded indebtedness, of the smaller municipality shall be assumed by the larger municipality, which shall thereafter have as full jurisdiction over the territory of the smaller municipality as over that lying within the existing corporate limits of the larger municipality.



§ 6-51-110 - Priority of municipalities in annexation.

(a) Nothing in this part and § 6-51-301 shall be construed to authorize annexation proceedings by a smaller municipality with respect to territory within the corporate limits of a larger municipality nor, except in counties having a population of not less than sixty-five thousand (65,000) nor more than sixty-six thousand (66,000) and counties having a population of four hundred thousand (400,000) or more, according to the federal census of 1970 or any subsequent federal census, and except in counties having a metropolitan form of government, by a larger municipality with respect to territory within the corporate limits of a smaller municipality in existence for ten (10) or more years. Notwithstanding any provisions of this chapter to the contrary, in counties of this state having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the federal census of 1970 or any subsequent federal census, nothing in this part shall be construed to authorize annexation proceedings by a larger municipality with respect to territory within the corporate limits of any smaller municipality in existence at the time of the proposed annexation.

(b) If two (2) municipalities that were incorporated in the same county shall initiate annexation proceedings with respect to the same territory, the proceedings of the municipality having the larger population shall have precedence and the smaller municipality's proceedings shall be held in abeyance pending the outcome of the proceedings of such larger municipality.

(c) If two (2) municipalities that were incorporated in different counties shall initiate annexation proceedings with respect to the same territory, the proceedings of the municipality that was incorporated in the same county in which the territory to be annexed is located shall have precedence and the other municipality's proceedings shall be held in abeyance pending the outcome of the proceedings of the municipality that was incorporated in the same county as the territory to be annexed.

(d) Except in counties having a population of not less than sixty-five thousand (65,000) nor more than sixty-six thousand (66,000) and counties having a population of four hundred thousand (400,000) or more, according to the federal census of 1970 or any subsequent federal census, and except in counties having a metropolitan form of government, annexation proceedings shall be considered as initiated upon passage on first reading of an ordinance of annexation.

(e) If the ordinance of annexation of the larger municipality does not receive final approval within one hundred eighty (180) days after having passed its first reading, the proceeding shall be void and a smaller municipality shall have priority with respect to annexation of the territory; provided, that its annexation ordinance shall likewise be adopted upon final passage within one hundred eighty (180) days after having passed its first reading.

(f) When a larger municipality initiates annexation proceedings for a territory that could be subject to annexation by a smaller municipality, the smaller municipality shall have standing to challenge the proceedings in the chancery court of the county where the territory proposed to be annexed is located.

(g) A smaller municipality may, by ordinance, extend its corporate limits by annexation of any contiguous territory, when such territory within the corporate limits of a larger municipality is less than seventy-five (75) acres in area, is not populated, is separated from the larger municipality by a limited access express highway, its access ramps or service roads, and is not the site of industrial plant development. The provisions of this chapter relative to the adoption of a plan of service and the submission of same to a local planning commission, if there be such, shall not be required of the smaller municipality for such annexation.



§ 6-51-111 - Municipal property and services.

(a) Upon adoption of an annexation ordinance or upon referendum approval of an annexation resolution as provided in this part, an annexing municipality and any affected instrumentality of the state, including, but not limited to, a utility district, sanitary district, school district, or other public service district, shall attempt to reach agreement in writing for allocation and conveyance to the annexing municipality of any or all public functions, rights, duties, property, assets and liabilities of such state instrumentality that justice and reason may require in the circumstances. Any and all agreements entered into before March 8, 1955, relating to annexation shall be preserved. The annexing municipality, if and to the extent that it may choose, shall have the exclusive right to perform or provide municipal and utility functions and services in any territory that it annexes, notwithstanding § 7-82-301 or any other statute, subject, however, to the provisions of this section with respect to electric cooperatives.

(b) Subject to such exclusive right, any such matters upon which the respective parties are not in agreement in writing within sixty (60) days after the operative date of such annexation shall be settled by arbitration with the laws of arbitration of this state effective at the time of submission to the arbitrators, and § 29-5-101(2) shall not apply to any arbitration arising under this part and § 6-51-301. The award so rendered shall be transmitted to the chancery court of the county in which the annexing municipality is situated, and thereupon shall be subject to review in accordance with §§ 29-5-113 -- 29-5-115 and 29-5-118.

(c) (1) If the annexed territory is then being provided with a utility service by a state instrumentality that has outstanding bonds or other obligations payable from the revenues derived from the sale of such utility service, the agreement or arbitration award referred to in subsections (a) and (b) shall also provide that:

(A) The municipality will operate the utility property in such territory and account for the revenues therefrom in such manner as not to impair the obligations of contract with reference to such bonds or other obligations; or

(B) The municipality will assume the operation of the entire utility system of such state instrumentality and the payment of such bonds or other obligations in accordance with their terms.

(2) Such agreement or arbitration award shall fully preserve and protect the contract rights vested in the holders of such outstanding bonds or other obligations.

(d) (1) Notwithstanding the provisions of any law to the contrary, if a private individual or business entity provides utility service within the boundaries of a municipality under the terms of a privilege, franchise, license, or agreement granted or entered into by the municipality, and if the municipality annexes territory that includes the service area of a utility district, then such private individual or business entity and the utility district shall attempt to reach agreement in writing for allocation and conveyance to such private individual or business entity of any or all public functions, rights, duties, property, assets, and liabilities of such utility district that justice and reason may require in the circumstances. If an agreement is not reached, then notwithstanding the change of municipal boundaries, the service area of the utility district shall remain unchanged, and such private individual or business entity shall not provide utility service in the service area of the utility district.

(2) Nothing in subdivision (d)(1) shall be construed to diminish the authority of any municipality to annex.

(e) If at the time of annexation, the annexed territory is being provided with utility service by a municipal utility system or other state instrumentality, including but not limited to, a utility district, the annexing municipality shall, by delivering written notice of its election to the municipal utility system or other state instrumentality, have the right to purchase all or any part of the utility system of the municipal utility system or other state instrumentality then providing utility service to the area being annexed that the annexing municipality has elected to serve under this section. The purchase price shall be a price agreed upon by the parties for the properties comprising the utility system, or part thereof, that is being acquired and payment of such purchase price shall be on terms agreed to by the parties. In the event the parties cannot agree on a purchase price, then a final determination of the fair market value of the properties being acquired and all other outstanding issues related to the provision of utility services in the annexed area shall be made using the arbitration provisions of subsection (b); provided, that the arbitrator or arbitrators shall be a person or persons experienced and qualified to value public utility properties and any such arbitrator or arbitrators shall be agreed upon by the parties. If the parties cannot agree, the selection of an arbitrator shall be as otherwise provided by the laws of arbitration of this state. Such method and determination shall be the sole means by which the annexing municipality may acquire the facilities of a municipal utility or other state instrumentality located in the annexed territory.



§ 6-51-112 - Electric cooperatives.

(a) Notwithstanding the provisions of any other statute, if the annexing municipality owns and operates its own electric system, it shall either offer to purchase any electric distribution properties and service rights within the annexed area owned by any electric cooperative, or grant such cooperative a franchise to serve the annexed area, as follows:

(1) The municipality shall notify the affected electric cooperative in writing of the boundaries of the annexed area and shall indicate such area on appropriate maps;

(2) The municipality shall offer to purchase the electric distribution properties of the cooperative located within the annexed area, together with all of the cooperative's rights to serve within such area, for a cash consideration, which shall consist of:

(A) The present-day reproduction cost, new, of the facilities being acquired, less depreciation computed on a straight-line basis; plus

(B) An amount equal to the cost of constructing any necessary facilities to reintegrate the system of the cooperative outside the annexed area after detaching the portion to be sold; plus

(C) An annual amount, payable each year for a period of ten (10) years, equal to the sum of:

(i) Twenty-five percent (25%) of the revenues received from power sales to consumers of electric power within the annexed area, except consumers with large industrial power loads greater than three hundred kilowatts (300kW), during the last twelve (12) months preceding the date of the notice provided for in subdivision (a)(1); and

(ii) Fifty percent (50%) of the net revenues, which is gross power sales revenues less wholesale cost of power including facilities rental charge, received from power sales to consumers with large industrial power loads greater than three hundred kilowatts (300kW) within the annexed area during the last twelve (12) months preceding the date of the notice provided for in subdivision (a)(1);

(3) The electric cooperative, within ninety (90) days after receipt of an offer by the annexing municipality to purchase the cooperative's electric distribution properties and service rights within the annexed area, shall signify in writing its acknowledgement of the offer, and the parties shall proceed to act. The annexing municipality shall then be obligated to buy and pay for, and the cooperative shall be obligated to sell to the municipality, such properties and rights free and clear of all mortgage liens and encumbrances for the cash consideration computed and payable as provided in subdivision (a)(2);

(4) The annexing municipality, if it elects not to make the offer to purchase as provided for in subdivisions (a)(1) and (2), shall grant to the cooperative a franchise to serve within the annexed area, for a period of not less than five (5) years, and the municipality shall thereafter renew or extend the franchise or grant new franchises for similar subsequent periods; provided, that upon expiration of any such franchise, the municipality may elect instead to make an offer to buy the cooperative's electric distribution properties and service rights as they then exist in accordance with and subject to the provisions of subdivisions (a)(1) and (2); provided further, that, during the term of any such franchise, the annexing municipality shall be entitled to serve only such electric customers or locations within the annexed area as it served on the date when such annexation became effective;

(5) If any annexing municipality contracts its boundaries so as to exclude from its corporate limits any territory, the cooperative may elect within sixty (60) days thereafter to purchase from such municipality, and such municipality shall thereupon sell and convey to the cooperative, the electric distribution properties and service rights of the municipality in any part of the excluded area that the electric cooperative had previously served, upon the same procedures set forth in subdivisions (a)(1)-(4) for acquisitions by municipalities;

(6) Nothing contained in this section shall prohibit municipalities and any cooperative from buying, selling, or exchanging electric distribution properties, service rights and other rights, property, and assets by mutual agreement;

(7) The territorial areas lying outside municipal boundaries served by municipal and cooperative electric systems will remain the same as generally established by power facilities already in place or legal agreements on March 6, 1968, and new consumers locating in any unserved areas between the respective power systems shall be served by the power system whose facilities were nearest on March 6, 1968, except to the extent that territorial areas are revised in accordance with this section; and

(8) "Electric distribution properties," as used in this section, means all electric lines and facilities used or useful in serving ultimate consumers, but does not include lines and facilities that are necessary for integration and operation of portions of a cooperative's electric system that are located outside the annexed area.

(b) The methods of allocation and conveyance of property and property rights of any electric cooperative to any annexing municipality provided for in subsection (a) shall be exclusively available to such annexing municipality and to such electric cooperative notwithstanding § 7-52-105 or any other title or section of the code in conflict or conflicting herewith.



§ 6-51-113 - Provisions supplemental.

Except as specifically provided in this part, the powers conferred by this part shall be in addition and supplemental to the powers conferred by any other general, special, or local law, and the limitations imposed by this part shall not affect such powers.



§ 6-51-114 - Special census after annexation.

In the event any area is annexed to any municipality, the municipality may have a special census and in any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, the municipality shall have such special census within the annexed area taken by the federal bureau of the census or in a manner directed by and satisfactory to the department of economic and community development, in which case the population of such municipality shall be changed and revised so as to include the population of the annexed area as shown by such supplemental census. The population of such municipality as so changed and revised shall be its population for the purpose of computing such municipality's share of all funds and moneys distributed by the state of Tennessee among the municipalities of the state on a population basis, and the population of such municipality as so revised shall be used in computing the aggregate population of all municipalities of the state, effective on the next July 1 following the certification of such supplemental census results to the commissioner of finance and administration.

§ First - of 2 versions of this section

6-51-115. Receipt and distribution of tax revenues. [Effective until July 1, 2015. See the version effective on July 1, 2015.]

(a) Notwithstanding any provisions of law to the contrary, whenever a municipality extends its boundaries by annexation, the county or counties in which the municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the annexed area, until July 1 following the annexation, unless the annexation takes effect on July 1.

(1) If the annexation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within the annexed area for the period beginning July 1.

(2) Whenever a municipality extends its boundaries by annexation, the municipality shall notify the department of revenue of such annexation upon the annexation becoming effective, for the purpose of tax administration.

(3) Such taxes shall include the local sales tax authorized in § 67-6-702, the wholesale beer tax authorized in § 57-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.

(b) In addition to the provisions of subsection (a), when a municipality annexes territory in which there is retail or wholesale activity at the time the annexation takes effect or within three (3) months after the annexation date, the following shall apply:

(1) Notwithstanding the provisions of § 57-6-103 or any other law to the contrary, for wholesale activity involving the sale of beer, the county shall continue to receive annually an amount equal to the amount received by the county in the twelve (12) months immediately preceding the effective date of the annexation for beer establishments in the annexed area that produced wholesale beer tax revenues during that entire twelve (12) months. For establishments that produced wholesale beer tax revenues for at least one (1) month but less than the entire twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of wholesale beer tax revenue produced during each full month the establishment was in business during that time and multiplying this average by twelve (12). For establishments that did not produce revenue before the annexation date but produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of wholesale beer tax revenue produced during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). The provisions of this subdivision (b)(1) are subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(1), for a period of fifteen (15) years.

(2) Notwithstanding the provisions of § 67-6-712 or any other law to the contrary, for retail activity subject to the Local Option Revenue Act, compiled in title 67, chapter 6, part 7, the county shall continue to receive annually an amount equal to the amount of revenue the county received pursuant to § 67-6-712(a)(2)(A) in the twelve (12) months immediately preceding the effective date of the annexation for business establishments in the annexed area that produced Local Option Revenue Act revenue during that entire twelve (12) months. For business establishments that produced such revenues for more than a month but less than the full twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of local option revenue produced by the establishment and allocated to the county under § 67-6-712(a)(2)(A) during each full month the establishment was in business during that time and multiplying this average by twelve (12). For business establishments that did not produce revenue before the annexation date and produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, produced and allocated to the county under § 67-6-712(a)(2)(A) during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). The provisions of this subdivision (b)(2) are subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(2), for a period of fifteen (15) years.

(c) Subsection (b) is subject to these exceptions:

(1) Subdivision (b)(1) ceases to apply as of the effective date of the repeal of the wholesale beer tax, should this occur;

(2) Subdivision (b)(2) ceases to apply as of the effective date of the repeal of the Local Option Revenue Act, compiled in title 67, chapter 6, part 7, should this occur;

(3) Should the general assembly reduce the amount of revenue from the Wholesale Beer Tax, compiled in title 57, chapter 6, part 1, or the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, accruing to municipalities by changing the distribution formula, the amount of revenue accruing to the county under subsection (b) will be reduced proportionally as of the effective date of the reduction;

(4) A county, by resolution of its legislative body, may waive its rights to receive all or part of the revenues provided by subsection (b). In these cases, the revenue shall be distributed as provided in §§ 57-6-103 and 67-6-712 of the respective tax laws unless otherwise provided by agreement between the county and municipality; and

(5) Annual revenues paid to a county by or on behalf of the annexing municipality are limited to the annual revenue amounts provided in subsection (b) and known as "annexation date revenue" as defined in subdivision (d)(2). Annual situs-based revenues in excess of the "annexation date revenue" allocated to one (1) or more counties shall accrue to the annexing municipality. Any decrease in the revenues from the situs-based taxes identified in subsection (b) shall not affect the amount remitted to the county or counties pursuant to subsection (b), except as otherwise provided in this subsection (c); provided, that a municipality may petition the department of revenue no more often than annually to adjust annexation date revenue as a result of the closure or relocation of a tax producing entity.

(d) (1) It is the responsibility of the county within which the annexed territory lies to certify and to provide to the department a list of all tax revenue producing entities within the proposed annexation area.

(2) The department shall determine the local share of revenue from each tax listed in this section generated within the annexed territory for the year before the annexation becomes effective, subject to the requirements of subsection (b). This revenue shall be known as the "annexation date revenue."

(3) The department, with respect to the revenues described in subdivision (b)(2), and the municipality, with respect to the revenues described in subdivision (b)(1), shall annually distribute an amount equal to the annexation date revenue to the county of the annexed territory.

§ Second - of 2 versions of this section

6-51-115. Receipt and distribution of tax revenues. [Effective on July 1, 2015. See the version effective until July 1, 2015.]

(a) Notwithstanding any provisions of law to the contrary, except that § 67-6-716 shall control the effective date of local jurisdictional boundary changes for sales and use tax purposes, whenever a municipality extends its boundaries by annexation, the county or counties in which the municipality is located shall continue to receive the revenue from all state and local taxes distributed on the basis of situs of collection, generated within the annexed area, until July 1 following the annexation, unless the annexation takes effect on July 1.

(1) If the annexation takes effect on July 1, then the municipality shall begin receiving revenue from such taxes generated within the annexed area for the period beginning July 1.

(2) Whenever a municipality extends its boundaries by annexation, the municipality shall notify the department of revenue of such annexation upon the annexation becoming effective, for the purpose of tax administration.

(3) Such taxes shall include the local sales tax authorized in § 67-6-702, the wholesale beer tax authorized in § 57-6-103, the income tax on dividends authorized in § 67-2-102, and all other such taxes distributed to counties and municipalities based on the situs of their collection.

(b) In addition to the provisions of subsection (a), when a municipality annexes territory in which there is retail or wholesale activity at the time the annexation takes effect or within three (3) months after the annexation date, the following shall apply:

(1) Notwithstanding the provisions of § 57-6-103 or any other law to the contrary, for wholesale activity involving the sale of beer, the county shall continue to receive annually an amount equal to the amount received by the county in the twelve (12) months immediately preceding the effective date of the annexation for beer establishments in the annexed area that produced wholesale beer tax revenues during that entire twelve (12) months. For establishments that produced wholesale beer tax revenues for at least one (1) month but less than the entire twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of wholesale beer tax revenue produced during each full month the establishment was in business during that time and multiplying this average by twelve (12). For establishments that did not produce revenue before the annexation date but produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of wholesale beer tax revenue produced during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). The provisions of this subdivision (b)(1) are subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(1), for a period of fifteen (15) years.

(2) Notwithstanding the provisions of § 67-6-712 or any other law to the contrary, for retail activity subject to the Local Option Revenue Act, compiled in title 67, chapter 6, part 7, the county shall continue to receive annually an amount equal to the amount of revenue the county received pursuant to § 67-6-712(a)(2)(A) in the twelve (12) months immediately preceding the effective date of the annexation for business establishments in the annexed area that produced Local Option Revenue Act revenue during that entire twelve (12) months. For business establishments that produced such revenues for more than a month but less than the full twelve-month period, the county shall continue to receive an amount annually determined by averaging the amount of local option revenue produced by the establishment and allocated to the county under § 67-6-712(a)(2)(A) during each full month the establishment was in business during that time and multiplying this average by twelve (12). For business establishments that did not produce revenue before the annexation date and produced revenue within three (3) months after the annexation date, and for establishments that produced revenue for less than a full month prior to annexation, the county shall continue to receive annually an amount determined by averaging the amount of the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, produced and allocated to the county under § 67-6-712(a)(2)(A) during the first three (3) months the establishment was in operation and multiplying this average by twelve (12). The provisions of this subdivision (b)(2) are subject to the exceptions in subsection (c). A municipality shall only pay the county the amount required by this subdivision (b)(2), for a period of fifteen (15) years.

(3) When the amount of local option sales tax produced by businesses in the annexed area cannot be determined from sales tax returns filed by the businesses, the commissioner may determine the amount to be distributed to the county over the fifteen-year period based on the best information available. For this purpose, the commissioner may use information obtained from business tax returns or obtain additional information from the businesses involved.

(c) Subsection (b) is subject to these exceptions:

(1) Subdivision (b)(1) ceases to apply as of the effective date of the repeal of the wholesale beer tax, should this occur;

(2) Subdivision (b)(2) ceases to apply as of the effective date of the repeal of the Local Option Revenue Act, compiled in title 67, chapter 6, part 7, should this occur;

(3) Should the general assembly reduce the amount of revenue from the Wholesale Beer Tax, compiled in title 57, chapter 6, part 1, or the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, accruing to municipalities by changing the distribution formula, the amount of revenue accruing to the county under subsection (b) will be reduced proportionally as of the effective date of the reduction;

(4) A county, by resolution of its legislative body, may waive its rights to receive all or part of the revenues provided by subsection (b). In these cases, the revenue shall be distributed as provided in §§ 57-6-103 and 67-6-712 of the respective tax laws unless otherwise provided by agreement between the county and municipality; and

(5) Annual revenues paid to a county by or on behalf of the annexing municipality are limited to the annual revenue amounts provided in subsection (b) and known as "annexation date revenue" as defined in subdivision (d)(2). Annual situs-based revenues in excess of the "annexation date revenue" allocated to one (1) or more counties shall accrue to the annexing municipality. Any decrease in the revenues from the situs-based taxes identified in subsection (b) shall not affect the amount remitted to the county or counties pursuant to subsection (b), except as otherwise provided in this subsection (c); provided, that a municipality may petition the department of revenue no more often than annually to adjust annexation date revenue as a result of the closure or relocation of a tax producing entity.

(d) (1) It is the responsibility of the county within which the annexed territory lies to certify and to provide to the department a list of all tax revenue producing entities within the proposed annexation area.

(2) The department shall determine the local share of revenue from each tax listed in this section generated within the annexed territory for the year before the annexation becomes effective, subject to the requirements of subsection (b). This revenue shall be known as the "annexation date revenue."

(3) The department, with respect to the revenues described in subdivision (b)(2), and the municipality, with respect to the revenues described in subdivision (b)(1), shall annually distribute an amount equal to the annexation date revenue to the county of the annexed territory.



§ 6-51-116 - Annexation of territory in a county in a different time zone.

Notwithstanding any provision of law to the contrary, after December 31, 1992, it is unlawful for any municipality to annex, by ordinance upon its own initiative, territory in any county other than the county in which the city hall of the annexing municipality is located, if the two (2) counties involved are located in different time zones.



§ 6-51-117 - Annexation of regional airport commission property.

If three (3) or more municipalities and counties jointly create and participate in a regional airport commission and if the property of the regional airport commission is located outside the boundaries of the participating municipalities, then no municipality shall annex any property of the regional airport commission without the prior consent of the legislative bodies of the participating municipalities and counties.



§ 6-51-118 - Applicability to certain counties with a metropolitan form of government.

No provision of Acts 1998, ch. 1101, applies to an annexation in any county with a metropolitan form of government in which any part of the general services district is annexed into the urban services district; provided, that any section of this part specifically referenced on May 19, 1998, in the charter of any county with a metropolitan form of government shall refer to the language of such sections in effect on January 1, 1998.



§ 6-51-119 - Provision of copy of annexation ordinance, the plan for emergency services and map designating the annexed area to emergency communications district.

(a) The legislative body of an annexing municipality or its designee shall provide a copy of the annexation ordinance, along with a copy of the portion of the plan of services dealing with emergency services and a detailed map designating the annexed area, to any affected emergency communications district upon final passage of the ordinance. The map shall identify all public and private streets in the area to be annexed, including street names and direction indicators. The map shall include or have appended a list of address ranges for each street to be annexed. For contested annexation ordinances, in cases in which the municipality plans to begin providing emergency services in the annexed territory immediately, the municipality shall notify the district when the annexation becomes final. Compliance or noncompliance with this section is not admissible against the municipality in any case brought under this title or title 29, chapter 14, or against the municipality or any affected emergency communications district under the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20.

(b) The municipality shall provide the information required in subsection (a) to an affected district by certified return receipt mail or other method that assures receipt by the district.



§ 6-51-120 - Annexation of territory in a state park or natural area.

No municipality shall annex any territory located within any state park or natural area unless all of the following conditions are met:

(1) The territory proposed for annexation must be located within the municipality's urban growth boundaries;

(2) The municipality must provide advance written notification of the proposed annexation to the commissioner of environment and conservation;

(3) The advance written notification must include a detailed description of the territory proposed for annexation, reasons for the proposed annexation, the proposed plan of municipal services, and the timeline for actual delivery of each municipal service;

(4) The department of environment and conservation must study the likely impact upon the park or natural area and its wildlife, scenery, ambiance, traffic, roads, visitors and mission. The cost of the study shall be borne by the municipality proposing the annexation;

(5) As a component of the study, the department must conduct one (1) or more public hearings for citizen input;

(6) Prior to the public hearing, the department must seek the county commission's input regarding the municipality's proposed annexation; and

(7) The department must report its findings and may prescribe such binding prerequisites for the proposed annexation as may be necessary and desirable to protect and preserve the park or natural area for the benefit of all current and future Tennesseans.



§ 6-51-121 - Recording of annexation ordinance of resolution by annexing municipality.

Upon adoption of an annexation ordinance or upon referendum approval of an annexation resolution as provided in this part, an annexing municipality shall record the ordinance or resolution with the register of deeds in the county or counties where the annexation was adopted or approved. The ordinance or resolution shall describe the territory that was annexed by the municipality. A copy of the ordinance or resolution shall also be sent to the comptroller of the treasury and the assessor of property for each county affected by the annexation.



§ 6-51-122 - No municipality permitted to extend corporate limits by annexation ordinance on municipality's own initiative for certain period of time -- Exceptions -- Comprehensive review and evaluation of state policies.

(a) Notwithstanding any provision of this part or any other law to the contrary:

(1) (A) From April 15, 2013, through April 15, 2014, no municipality shall extend its corporate limits by means of annexation by ordinance upon the municipality's own initiative, pursuant to § 6-51-102, in order to annex territory being used primarily for residential or agricultural purposes; and no such ordinance to annex such territory shall become operative during such period, except as otherwise permitted pursuant to subdivision (a)(1)(B);

(B) If, prior to April 15, 2013, a municipality formally initiated an annexation ordinance restricted by subdivision (a)(1)(A); and if the municipality would suffer substantial and demonstrable financial injury if such ordinance does not become operative prior to April 15, 2014; then, upon petition by the municipality submitted prior to April 15, 2014, the county legislative body may, by a majority vote of its membership, waive the restrictions imposed on such ordinance by subdivision (a)(1)(A); and

(2) (A) From April 15, 2014, through May 15, 2015, no municipality shall extend its corporate limits by means of annexation by ordinance, pursuant to § 6-51-102, or by resolution, pursuant to §§ 6-51-104 and 6-51-105; and no annexation shall become operative during such period, unless otherwise permitted pursuant to subdivision (a)(1)(B), (a)(2)(B), or § 6-58-118, or unless the owner or owners of the property give written consent for the annexation;

(B) If, prior to April 15, 2014, a municipality formally acted upon an annexation ordinance or resolution restricted by subdivision (a)(2)(A); and if the municipality would suffer substantial and demonstrable financial injury if such ordinance or resolution does not become operative prior to May 15, 2015; then, upon petition by the municipality submitted prior to May 15, 2015, the county legislative body may, by a majority vote of its membership, waive the restrictions imposed on such ordinance or resolution by subdivision (a)(2)(A).

(b) On or before February 15, 2015, the Tennessee advisory commission on intergovernmental relations (TACIR) shall complete a comprehensive review and evaluation of the efficacy of state policies set forth within this chapter and chapter 58 of this title, and shall submit a written report of findings and recommendations, including any proposed legislation, to the speaker of the senate and the speaker of the house of representatives.



§ 6-51-123 - County having metropolitan government permitted to expand area of urban services district by any method authorized by charter.

Notwithstanding any provision of Chapter 707 of the Public Acts of 2014, this part, or any other law to the contrary, any county having a metropolitan form of government may expand the area of its urban services district using any method authorized by its charter. Such expansion may also be accomplished using any method, identified by charter reference to general annexation law, that was applicable at the time the charter or amendment was approved by referendum held pursuant to Article XI, § 9 of the Tennessee Constitution and § 7-2-106(c) or § 7-2-108(a)(20).






Part 2 - Contraction

§ 6-51-201 - Procedure -- Ordinance -- Referendum.

(a) Any incorporated city or town, whether it was incorporated by general or special act, may contract its limits within any given territory; provided, that three fourths (3/4) of the qualified voters voting in an election thereon assent thereto.

(b) (1) Any incorporated city or town, whether it was incorporated by general or special act, may after notice and public hearing, contract its limits within any given territory upon its own initiative by ordinance when it appears in the best interest of the affected territory.

(2) Such contraction of limits within any territory shall not occur unless a majority of the total membership of the city legislative body approves such contraction.

(3) Such contraction of limits within any territory shall not occur if opposed by a majority of the voters residing within the area to be deannexed. The concurrence of a majority of the voters shall be presumed unless a petition objecting to deannexation signed by ten percent (10%) of the registered voters residing within the area proposed to be deannexed is filed with the city recorder within seventy-five (75) days following the final reading of the contraction ordinance. If such a petition is filed, a referendum shall be held at the next general election to ascertain the will of the voters residing in the area that the city proposes to deannex. The ballot shall provide a place where voters may vote for or against deannexation by the city. If a majority of those voting in the referendum fail to vote for the deannexation, the contraction ordinance shall be void and the matter may not be considered again for two (2) years. If a majority vote for deannexation, the ordinance shall become effective upon certification of the result of the referendum.



§ 6-51-202 - Election.

The election provided for in § 6-51-201, shall be held under the provisions of an ordinance to be passed for that purpose. A full report of the election shall be spread upon the minutes of the board, if three fourths (3/4) of the voters assent to the contraction, and in the report the metes and bounds of the territory to be excluded must be fully set forth.



§ 6-51-204 - Effective date of contraction -- Continuing jurisdiction for taxation -- Notice of contraction.

(a) Except for responsibility for any debt contracted prior to the surrender of jurisdiction, all municipal jurisdiction shall cease over the territory excluded from the municipality's corporate limits on the effective date of the ordinance if the contraction is done by ordinance, or on the date of the certification of the results of the election if the contraction is done by election. The municipality may continue to levy and collect taxes on property in the excluded territory to pay the excluded territory's proportion of any debt contracted prior to the exclusion.

(b) The chief executive officer of the municipality shall notify the county assessor of property as to contractions in the territorial limits of the municipality and shall provide the county assessor of property with a complete description of all property affected by the contractions.






Part 3 - Mutual Adjustments

§ 6-51-301 - Utility services other than gas or telephone.

(a) (1) Notwithstanding any other law, public or private, to the contrary, no municipality may render utility water service to be consumed in any area outside its municipal boundaries when all of such area is included within the scope of a certificate or certificates of convenience and necessity or other similar orders of the Tennessee regulatory authority or other appropriate regulatory agency outstanding in favor of any person, firm or corporation authorized to render such utility water service. If, and to the extent that, a municipality chooses to render utility water service to be consumed within its municipal boundaries when all or part of such area is included within the scope of a certificate or certificates of convenience and necessity or other similar orders of the Tennessee regulatory authority or other appropriate regulatory agency outstanding in favor of any person, firm or corporation authorized to render such utility water service, then the municipality and such person, firm or corporation shall attempt to reach agreement in writing for allocation and conveyance to the municipality of any or all public utility functions, rights, duties, property, assets, and liabilities of such person, firm or corporation so affected that justice and reason may require. If, within a reasonable time, the parties cannot agree in writing on allocation and conveyance, then either party may petition the chancery court of the district in which such area is located for a determination of value and damages suffered by such person, firm or corporation as a result of such municipal choice.

(2) Such proceeding shall be conducted according to the laws of eminent domain, title 29, chapter 16, and shall include a determination of actual damages, incidental damages, and incidental benefits, as provided for therein, but in no event shall the amounts so determined exceed the replacement cost of the facilities.

(b) "Municipality," as used in this section, includes any agency, instrumentality, board, public corporation, or authority of the municipal government performing or authorized to perform such utility functions. This subsection (b) shall not apply to municipalities having a population in excess of three hundred fifty thousand (350,000), according to the federal census of 1960 or any subsequent federal census.

(c) (1) This section shall not apply to those counties having a population of not less than twenty-six thousand nine hundred (26,900) and not more than twenty-seven thousand (27,000), according to the federal census of 1960.

(2) This section shall not apply in counties having a population of not less than twenty-seven thousand six hundred (27,600) nor more than twenty-seven thousand seven hundred (27,700), according to the 1960 federal census or any subsequent federal census.

(3) This section shall not apply in counties having a population of not less than ten thousand seven hundred (10,700) nor more than ten thousand seven hundred seventy (10,770) or not less than twelve thousand (12,000) nor more than twelve thousand one hundred (12,100), according to the 1960 federal census or any subsequent federal census.

(d) If and to the extent that a municipality incorporated after January 1, 1972, and that has been incorporated for two (2) years or longer chooses to render any utility services, other than the furnishing of natural or artificial gas or telephone service, within its municipal boundaries, when all or any part of such area is included within the scope of:

(1) A certificate or certificates of convenience and necessity or other similar orders of the Tennessee regulatory authority or other appropriate regulatory agency outstanding in favor of any person, firm or corporation authorized to render any such utility services, other than the furnishing of natural or artificial gas or telephone service; or

(2) An order issued pursuant to the provisions of title 7, chapter 82 authorizing a utility district to furnish any such utility services, other than the furnishing of natural or artificial gas or telephone service;

then the municipality and such person, firm or corporation or utility district shall attempt to reach agreement in writing for allocation and conveyance to the municipality of any or all public utility functions, including, but not limited to, those set out in § 7-82-302, excepting the furnishing of natural or artificial gas or telephone service, and of all rights, duties, property, assets and liabilities of such person, firm or corporation or utility district so affected that justice and reason may require. If, within a reasonable time, the parties cannot agree in writing on allocation and conveyance, then either party may petition the circuit court of the district in which such area is located for a determination of value and damages suffered by such person, firm or corporation or utility district as a result of such municipal choice. If the court finds that it would be in the best interests of both the municipality and the person, firm or corporation or utility district furnishing utility services in the area in question, the court may, in its discretion, order the transfer to the municipality of the entire utility system, upon compensation being paid such person, firm or corporation or utility district in such amount and in such manner as may be determined by the court. Before any such municipality may initiate any negotiation or proceedings under this subsection (d) for the allocation and conveyance to the municipality of any or all public utility functions, such action shall first have been approved by a majority of the qualified voters of such municipality voting in a referendum on the question of such municipality acquiring and exercising such public utility functions. Such referendum shall be called by resolution or ordinance duly adopted by a majority of the governing body of such municipality, and shall be held by the county election commission upon request of such governing body not less than forty-five (45) days after the adoption of such resolution or ordinance and publication in a newspaper of general circulation in such municipality once a week for a period of three (3) weeks preceding such referendum. The votes cast in such election shall be counted and the results certified as provided by law for municipal elections generally and the qualification of voters in such referendum shall be the same as those required for voting in municipal elections generally. The municipality shall pay the costs of holding such referendum.



§ 6-51-302 - Adjustment of boundaries of contiguous municipalities.

(a) Whenever the boundaries of the corporate limits of municipalities are contiguous and such boundaries either are not in line with the street and lot layout of the municipalities or do not conform to existing or proposed public rights-of-way, drainage ways, utility easements, or railroad rights-of-way, these municipalities may adjust such boundaries by contract between themselves so as to avoid confusion and uncertainty about the location of the contiguous boundary or to conform the contiguous boundary to an existing public right-of-way, drainage way, utility easement, or railroad right-of-way, or to dedicated public right-of-way or lot line that appears on a recorded plat or deed, or to a proposed public right-of-way, drainage way, utility easement, or railroad right-of-way that is a part of either a comprehensive municipal or county plan, or both, approved by a municipal or county governmental body or by a legally constituted municipal planning commission, regional planning commission, or the state planning office.

(b) Such boundary adjustments may not place any elected official into a voting or political subdivision not presently in the district that such elected official represents, and no such boundary shift may occur any less than ninety (90) days prior to any election in which affected citizens may participate if such boundary adjustment had not occurred.






Part 4 - Merger of Municipalities

§ 6-51-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Contiguous" means having a shared portion of boundary. In the case of more than two (2) municipalities, it means that each municipality must have a shared portion of boundary with at least one (1) of the other municipalities seeking to merge; and

(2) "Municipality" or "municipalities" refers to incorporated cities and towns in this state.



§ 6-51-402 - Merger -- Authorized.

(a) Two (2) or more contiguous municipalities located in the same county may merge into one (1) municipality using the procedures in this part.

(b) When municipalities are separated only by water, they shall be deemed contiguous for all purposes of this part if they are in the same county. After the municipalities merge, the water shall become a part of the consolidated municipality.

(c) The merger, when complete, shall result in the creation and establishment of a new municipality.

(d) Contiguous municipalities may be merged either as provided in § 6-51-403 or § 6-51-404.



§ 6-51-403 - Merger -- By resolution and referendum.

(a) The governing bodies of the municipalities wanting to merge may pass a joint resolution, or joint ordinance in the case of a proposed merger involving a home rule municipality, requesting a referendum in the municipalities to approve or disapprove a merger. The resolution must be passed by each of the governing bodies by a majority vote of the members to which the body is entitled. The resolution shall list the municipalities seeking to merge and state the name of the proposed consolidated municipality and under which charter it will operate: mayor-aldermanic, chapter 1 of this title; city manager-commission, chapter 18 of this title; or one (1) of the charters of the merging municipalities. The resolution may establish wards or districts for the consolidated municipality if the charter provides for wards or districts. A copy of the resolution, certified by the record keeper of each municipality, shall be forwarded to the county election commission or commissions if more than one (1) county is involved.

(b) (1) Upon receipt of the resolution, the county election commission or commissions shall call an election on the question of the merger in the municipalities as provided in the general election law. The election shall be held on the same day in each municipality. The question to be voted on shall appear on the ballot in substantially the following form:

(A) Shall the ___________________________________ of ___________________________________ and the ___________________________________ of ___________________________________ merge and become one (1) municipality?

..........YES _____ No _____

(B) If one (1) of the municipalities seeking to merge is a home rule municipality pursuant to the Constitution of Tennessee, article XI, § 9, all references in this section to "resolution" shall be deemed a reference to "ordinance." The ordinance must indicate whether the non-home rule municipality wishes to adopt home rule and whether the home rule municipality wishes to abandon home rule. If the municipalities seeking to merge wish to adopt the home rule charter, the question appearing on the ballot in the non-home rule municipality shall be:

Shall this municipality adopt home rule and merge with the __________ of ____________________ and become one (1) municipality?

..........YES _____ No _____

(C) If, on the other hand, the municipalities seeking to merge do not wish to adopt the home rule charter, the question appearing on the ballot in the home rule municipality shall be:

Shall this municipality abandon home rule and merge with the __________ of ____________________ and become one (1) municipality?

..........YES _____ No _____

(2) If a majority of those voting in each municipality votes yes, the municipalities shall merge and become one (1) municipality one hundred twenty (120) days after the certification of the election results. If a majority of those voting in either municipality votes no, the municipalities shall remain separate entities.

(3) Notwithstanding any restrictions or requirements of the charter of the consolidated municipality, during the one-hundred-twenty-day period after approval of a merger, but before it takes effect, the election commission or commissions shall call an election in the area of the consolidated municipality to elect the officials who are chosen by popular vote under the charter of the consolidated municipality. These officials shall take office on the date the merger takes effect and will serve in accordance with the charter.



§ 6-51-404 - Merger -- By petition and referendum.

(a) Registered voters in each of the municipalities may petition for a referendum on the merger of the municipalities. The petition shall be signed by ten percent (10%) of the registered voters in each municipality. The petition shall list the municipalities seeking to merge and request a referendum on merging the municipalities, state the name of the proposed consolidated municipality, under which charter it will operate: mayor-aldermanic, chapter 1 of this title; city manager-commission, chapter 18 of this title; or one (1) of the charters of the merging municipalities, and may divide the proposed municipality into wards or districts if the charter provides for wards or districts. The petition shall be forwarded to the county election commission or commissions.

(b) Upon receipt of the petition and its verification, the county election commission or commissions shall proceed as provided in § 6-51-403(b)(1) and (2). The provisions of § 6-51-403(b)(3) shall apply if the merger is approved.



§ 6-51-405 - Costs of referendum.

If the merger is authorized by referendum, the costs of the election shall be borne by the municipality formed by the merger. If the merger is defeated by referendum, the costs shall be borne by each municipality in the proportion its population bears to the total population of the municipalities in which the election was held. Population figures used shall be those from the latest determination of population by the department of economic and community development.



§ 6-51-406 - Continuation of ordinances.

(a) (1) Unless otherwise provided in the petition or resolution that initiated the merger, the provisions of this subsection (a) shall govern the continuation of ordinances and the interpretation of existing ordinances.

(2) All ordinances in force within the former municipalities at the time of the merger that are not in conflict with the consolidated municipality's charter or with the ordinances of the former municipality with the greater population according to the latest determination by the department of economic and community development shall remain in full force and effect until superseded or repealed by the governing body of the consolidated municipality.

(3) All such ordinances, except franchise and other ordinances of only local effect, shall apply to the entire area of the consolidated municipality. In the case of different nonconflicting ordinances dealing with the same subject matter, the ordinance of the more populous municipality shall control.

(4) Ordinances of the former municipalities that are in conflict with the charter of the merged municipality or the ordinances of the more populous municipality shall be deemed repealed as of the effective date of the merger.

(5) Nothing in this subsection (a) shall be construed to discharge any person from liability, either civil or criminal, for any violation of any ordinance of any of the former municipalities incurred before the merger.

(b) The petition or resolution initiating the merger may provide different terms for the continuation of ordinances and the interpretation of existing ordinances from those provided in subsection (a).



§ 6-51-407 - Property, rights and privileges.

All the property, rights and privileges of every kind vested in or belonging to either of the former municipalities shall be vested in and owned by the consolidated municipality.



§ 6-51-408 - Debts and liabilities -- Bond funds.

(a) All outstanding debts and liabilities of the former municipalities shall be assumed by the consolidated municipality.

(b) All the territory included within the limits of the consolidated municipality shall be liable for the floating and bonded indebtedness, including interest, of all the territory included within the consolidated municipality.

(c) Whenever at the time of the merger, however, any of the respective municipalities have on hand any bond funds voted for public improvements not already appropriated or contracted for, this money shall be kept in a separate fund and devoted to public improvements in the territory for which the bonds were voted.



§ 6-51-409 - State-shared taxes.

(a) The consolidated municipality shall continue without interruption receiving state-shared taxes.

(b) For state-shared taxes distributed on a population basis, the entire population of the consolidated municipality shall determine its share of the state revenue.



§ 6-51-410 - Part inapplicable.

This part shall not apply to counties having a metropolitan form of government.









Chapter 52 - Dissolution and Liquidation of Affairs

Part 1 - General Provisions

§ 6-52-101 - Tax levy to pay indebtedness of former municipality.

The county legislative bodies are empowered to levy a special tax within the territory embraced within the limits of any incorporated town or city whose charter has been abolished and no new charter granted, or no reincorporation has taken place, or when a new charter has been granted making no provision for the indebtedness of the former corporation, for the purposes of meeting existing indebtedness due, meeting annual or semiannual interest charges on bonded indebtedness, providing any required sinking fund, and paying off all indebtedness when due.



§ 6-52-102 - Collection and disposition of tax.

The proceeds of the special tax levied by § 6-52-101 shall be collected by the county trustee and paid out upon warrant of the county mayor for the purposes enumerated in § 6-52-101, and not otherwise.



§ 6-52-103 - Right to condemnation proceeds after dissolution.

(a) Where any governmental agency, corporation, association, firm, partnership or individual is authorized under the laws of this state, or of the United States, to take property belonging to any of the incorporated municipalities, cities or towns within this state, and such power and authority is exercised to the extent that such incorporated municipality, city or town can no longer function as such, the right to compensation for the property so taken shall vest in the taxpayers of such incorporated municipality, city or town owning real estate or personal property assessed for ad valorem taxes within such incorporated municipality, city or town.

(b) Such rights shall become vested as of the date the first property or properties are acquired by such governmental agency, corporation, association, firm, partnership or individual having the right under the laws of this state or the United States to acquire such property, either by sale, condemnation proceedings or eminent domain.



§ 6-52-104 - Apportionment and distribution of condemnation proceeds.

Where any incorporated municipality, city or town is compelled to surrender its charter by reason of the taking of its property by any governmental agency, corporation, association, firm, partnership or individual vested with the authority to purchase or condemn or take the properties of such incorporated municipality, city or town under the power of eminent domain, the proceeds derived from the taking of such municipal properties shall belong to, and become vested in, such taxpayers in proportion to the amount of such taxes paid or owing by such taxpayers to such incorporated municipality for the year that the first property or properties are acquired by such governmental agency, corporation, association, firm, partnership or individual; provided, that where no taxes have been assessed for such year, then the next preceding tax year shall constitute the basis for distribution. Such distribution shall be made only after payment of all indebtedness owing by such municipality, city or town incorporated under the laws of this state.



§ 6-52-105 - New corporation as successor to old.

When the charter of any municipal corporation has been repealed, and the same territory has been reincorporated, the new corporation is declared to be the successor of the old corporation for the purposes of this section, §§ 6-52-106 and 6-52-107.



§ 6-52-106 - Property and debts passing to successor.

Such new corporation shall be liable for the debts of such old corporation, and shall be entitled to the property and assets of such old corporation, which shall pass to and be vested in such new corporation for the same uses and purposes for which it was held and to be used by the old corporation.



§ 6-52-107 - Collection of taxes and dues by successor.

Such new corporation is invested with the right to collect, receive, and receipt for all taxes and dues to the old corporation to which it succeeds, and shall be entitled to exercise all the remedies provided by law for the collection of such taxes and dues.






Part 2 - Abolition of Charter

§ 6-52-201 - Petition for abolition.

The people of any incorporated municipality, which was chartered or incorporated under the general laws providing for the organization of municipal corporations, who desire to surrender or abolish their charter, may do so in the following manner:

(1) Whenever ten percent (10%) or more of the registered voters of any such town or city shall petition the county election commission of the county in which the town or city is located, setting forth in the petition that they desire and pray that an election be held of the qualified voters of the town or city, submitting to them the question of "charter" or "no charter," the county election commission shall cause to be held an election in the town or city, in the several wards thereof, if there are such wards, to ascertain the will of the people of the town or city, as to the surrender or nonsurrender of their charter. If the municipal corporation includes territory in two (2) or more counties, such election shall be called and conducted by the county election commissions of the counties in which the territory is situated, and the results certified to the county clerks of all such counties;

(2) Notwithstanding the provisions of subdivision (1), or the provisions of § 6-52-205 to the contrary, no such petition shall be accepted nor election with respect to such question scheduled to be held by the county election commission of the county in which the town or city is located, unless two (2) years shall have expired from the date of the incorporation of the municipality or the date of the holding of the most recent election in the municipality on the question of "charter" or "no charter," whichever shall have last occurred.



§ 6-52-202 - Notice of election.

Upon the receipt of such petition, the county election commission shall give notice of the time of holding such election, by written or printed handbills posted at five (5) or more public places in the town or city and every ward thereof, at least thirty (30) days before the day of election, stating the object of the election, and shall also cause the same to be published for two (2) consecutive weeks in some newspaper, if there is one published in the town or city.



§ 6-52-203 - Conduct of election.

(a) On the day fixed in the notices of election and at the usual place or places of holding elections in the town or city, the county election commission shall cause the elections to be held in the manner prescribed by law in cases of general election.

(b) All persons who are entitled to vote in the town or city for officers thereof shall be entitled to vote in the election, and those who desire to surrender or abolish the charter shall have printed or written on their tickets the words "no charter," and those opposed to the repeal or surrender of the charter shall have printed or written on their tickets the word "charter."



§ 6-52-204 - Return and canvass of election.

When the election is closed, the officers, judges and clerks holding the election shall certify the result of the election, together with the poll list of voters and ballots, and the same shall be duly returned to the county election commission, which shall canvass the ballots and verify the same as required by law in case of general elections.



§ 6-52-205 - Results of election.

(a) When the county election commission has duly canvassed the vote and the returns, and ascertained the result of the election, if it should appear that "no charter" has a majority of the votes cast, the county election commission shall make a triplicate certificate of the result of the election and file one (1) with the original petition with the county clerk; it shall also file one (1) of the certificates, together with a copy of the original petition, with the secretary of state, to be filed and recorded in the secretary of state's office, and it shall cause one (1) of the certificates to be registered in the register's office of the county in which the town or city is situated. When the certificates are duly filed and registered as provided in this subsection (a), the corporation shall be abolished and become extinct.

(b) If a majority of the votes cast in the election are for "charter," the county election commission shall make one (1) statement and certificate of the result, which it shall file with the county clerk of the county, together with the original petition. No other election shall be held for the repeal of the charter of such town or city until after the expiration of twelve (12) months.



§ 6-52-206 - Time for election.

Such an election will be held in conjunction with the next scheduled city or county-wide election, primary or referendum that is held forty-five (45) days after the petitions for abolition are filed with the election commission.






Part 3 - Forfeiture of Charter

§ 6-52-301 - Requisites for forfeiture.

(a) If any municipal corporation with a population of one hundred (100) inhabitants or fewer according to the latest federal census fails to exercise its corporate powers as described in § 6-52-302, then it shall, as a municipal corporation, forfeit its charter.

(b) Such forfeiture shall become effective upon the issuance of a court decree to that effect as prescribed in § 6-52-303.



§ 6-52-302 - Failure to exercise corporate powers.

"Failure to exercise corporate powers" under § 6-52-301 shall include either subdivisions (1)(A)-(C) combined, or subdivision (2) alone:

(1) (A) Failure to elect a mayor or legislative body, or both, for more than one (1) year after the time fixed for such elections; and

(B) Failure to levy and collect any municipal ad valorem property taxes for a period of three (3) successive years; and

(C) Failure to expend any funds for municipal purposes or adopt a budget for municipal expenditures for a period of three (3) successive years; or

(2) Failure to hold any municipal elections for more than twenty (20) years.



§ 6-52-303 - Procedure.

(a) Any five (5) qualified voters of a municipal corporation that has failed to exercise municipal powers as described in § 6-52-302 may petition the chancery court or court of record with equity jurisdiction in the county in which the municipal corporation is located to declare the charter of the municipal corporation forfeited.

(b) A hearing shall be held not more than sixty (60) days after the filing of the petition to determine whether the municipal corporation meets all the conditions set forth in § 6-52-302. If the court determines that such conditions are met, then it shall issue a decree declaring the charter of the municipal corporation forfeited.

(c) Such decree shall be transmitted by certified mail by the clerk of the court to the secretary of state who shall attach the decree to the charter of the municipal corporation and note its dissolution on all records relating to the municipal corporation. Failure of the secretary of state to make such notations shall have no effect on the forfeiture.



§ 6-52-304 - Outstanding debts -- Disposition of municipal property.

(a) If there are any outstanding debts in the form of bonds or otherwise owed by the municipal corporation at the time of forfeiture of the charter, the county legislative body of the county in which the municipal corporation is located is authorized to levy a special tax within the territory embraced within the corporate limit of the former corporation for the purposes set forth in § 6-52-101. The collection and disposition of such a tax shall be pursuant to § 6-52-102.

(b) If a municipal corporation that has forfeited its charter pursuant to this part retains any property or assets, or both, that property or assets, or both shall first be applied to any indebtedness owed by the municipal corporation. If any such property or assets, or both remain after the payment of any indebtedness, then such property or assets, or both shall become the property or assets, or both of the county in which the municipal corporation is located.









Chapter 53 - Municipal Elections

§ 6-53-101 - Notice of elections.

(a) (1) The county election commission of each county shall hold, upon no less than one hundred twenty (120) days' notice, an election for mayor and aldermen, and other officers in any incorporated town, village, or city, according to law, who, when elected, shall have all the powers conferred on them by their respective charters of incorporation, and until their successors are elected and qualified. If the municipal corporation includes territory in two (2) or more counties, such election and all other municipal elections of such municipal corporation shall be called and conducted by the county election commission of the county in which the town seat or city hall is located.

(2) Any municipality that has changed the term of office of any elected official shall file a certified copy of the ordinance changing such term of office with the appropriate county election commission at least seven (7) days prior to the deadline for filing the notice of election pursuant to § 2-12-111.

(b) (1) In municipalities with a population of one hundred twenty-five (125) or less, according to the 1960 census or any subsequent federal census, notice of municipal elections may be made by posting in five (5) public places in the municipality a proclamation of the legislative body of the town holding the municipal election; provided, that the notice shall be on heavy paper or cardboard at least eight inches (8'') long and five inches (5'') wide, and shall be clearly legible.

(2) The notice provided for such towns may be made in lieu of all other notices required by law for municipal elections; provided, that the elections relate only to officers of the municipality.



§ 6-53-102 - Qualifications of voters.

(a) All persons living within such corporation and who have been residents thereof for three (3) months previous to the election, except at first election, and who are entitled to vote for members of the general assembly, shall be entitled to vote in municipal elections; provided, that if and when inclusion of additional territory within such corporation becomes effective within three (3) months next preceding the election, the length of residence during such preceding three (3) months within the added territory shall be included and recognized in applying the municipal residence requirement, prescribed by this section, as a qualification of voters in such election.

(b) (1) In counties having a population of not less than twenty-six thousand five hundred (26,500) nor more than twenty-seven thousand one hundred fifty (27,150), according to the 1970 federal census or any subsequent federal census, the board of mayor and aldermen of any municipality under this chapter may by ordinance provide that any person who is a qualified voter and who owns real property situated within the corporate limits of such municipality may vote in any municipal election or referendum even though such person does not reside within the municipality.

(2) Subdivision (b)(1) shall not be effective until approved by a two-thirds (2/3) vote of the legislative body of any municipality to which it may apply.

(c) (1) All persons residing outside the corporation limits, having owned a taxable freehold within the corporation for a period of six (6) months next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote at the election, in any corporations having a population of not less than twelve thousand two hundred fifty (12,250) nor more than twelve thousand three hundred (12,300), according to the 1970 federal census or any subsequent federal census.

(2) Subdivision (c)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(d) (1) All persons residing outside the corporation limits, having owned a taxable freehold within the corporation for a period of six (6) months next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote at the election, in any corporation having a population of not less than four hundred forty (440) persons nor more than four hundred sixty (460) persons, according to the 1980 federal census or any subsequent federal census.

(2) Subdivision (d)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(e) (1) In any city with a population of less than one thousand five hundred (1,500) located in a county with a population of not less than forty-one thousand four hundred (41,400) nor more than forty-one thousand five hundred (41,500), according to the 1980 federal census or any subsequent federal census, all persons residing outside the corporation limits of such city who shall have owned not less than a one-half (1/2) interest in a taxable freehold, or husband and wife who shall have owned a taxable freehold as tenants by the entireties within the corporation for a period of six (6) months next preceding the date of such election, and being otherwise qualified, shall also be entitled to vote at such election; provided, that for the purposes of this subdivision (e)(1), all persons residing outside the corporation limits of such city and owning a time-share estate as it is defined in § 66-32-102, within the corporation, shall not be considered the owner of a taxable freehold and shall not be entitled to vote in such election.

(2) Subdivision (e)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(f) (1) Subject to approval in a referendum held in accordance with subdivision (f)(2), in any city having a population of not less than three hundred forty (340) nor more than three hundred fifty (350) located in any county having a population of not less than twenty thousand (20,000) nor more than twenty thousand three hundred (20,300), according to the 1990 federal census or any subsequent federal census, any person residing outside the corporate limits of the city who owned at least a one-half (1/2) interest in a taxable freehold within such limits for the thirty-day period immediately preceding the date of such election, or any husband and wife residing outside the corporate limits of such city who owned, as tenants by the entirety, a taxable freehold within such limits for the thirty-day period immediately preceding the date of such election, shall also be entitled to vote at such election, being otherwise qualified. As used in this subdivision (f)(1), "taxable freehold" means an estate for life or a fee simple absolute in real property having an appraised value of not less than two thousand dollars ($2,000) for purposes of title 67, chapter 5.

(2) Subdivision (f)(1) shall only apply in such city if a majority of the number of qualified voters of the city voting in the first city election held following April 18, 2001, approve the question of whether or not the subsection shall apply to such city. The ballots used in such election shall have printed on them the substance of this subsection (f) and the voters shall vote for or against the subsection applying in such city. The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by it to the secretary of state as provided by law in the case of general elections. The qualifications of voters voting on the question shall be the same as those required for participation in general elections. All laws applicable to general elections shall apply to the determination of the approval or rejection of this subsection (f).

(g) (1) All persons residing outside the corporate limits of any municipality having a population of not less than one thousand three hundred three (1,303) nor more than one thousand three hundred ten (1,310), located in any county having a population of not less than fifty-one thousand nine hundred (51,900) nor more than fifty-two thousand (52,000), both according to the 2000 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (g)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(h) (1) All persons residing outside the corporation limits of any municipality having a population of not less than six thousand five hundred (6,500) nor more than six thousand five hundred fifty (6,550), according to the 2000 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (h)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(i) (1) All persons residing outside the corporation limits of any municipality having a population of not less than one thousand two hundred twenty-five (1,225) nor more than one thousand two hundred thirty-five (1,235), according to the 2000 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (i)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(j) (1) All persons residing outside the corporation limits of any municipality having a population of not less than two thousand fifty (2,050) nor more than two thousand sixty (2,060), according to the 2010 federal census or any subsequent federal census, having owned a fee simple interest in real property pursuant to the ownership requirements of § 2-2-107(a)(3) within the corporation for a period of thirty (30) days next preceding the date of the election, and being otherwise qualified, shall also be entitled to vote in municipal elections of such municipality.

(2) Subdivision (j)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.

(k) (1) Persons owning at least a fifty percent (50%) fee simple interest in a parcel of real property of at least five thousand square feet (5,000 sq. ft.) or appraised for tax purposes at not less than three thousand dollars ($3,000) for the six (6) month period immediately preceding an election, who are otherwise qualified to vote in state elections in this state, shall be eligible to vote in municipal elections; provided, that the person is properly registered to vote.

(2) Subdivision (k)(1) shall only apply in any municipality with a population of not less than five hundred thirty (530) nor more than five hundred thirty-nine (539) that is located in any county having a population of not less than fourteen thousand one hundred (14,100) nor more than fourteen thousand two hundred (14,200), according to the 2010 federal census or any subsequent federal census.

(3) Subdivision (k)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the municipal legislative body of any municipality to which it may apply.



§ 6-53-103 - Certificate of election.

Immediately after the election, the county election commission or officers holding the election shall deliver to the persons having the highest number of votes a certificate of their election.



§ 6-53-105 - Home rule municipalities -- Elections on questions requiring local approval and on amendments to charter.

(a) In any municipality that has adopted home rule, where any question subject to local approval, under the provisions of the Constitution of Tennessee, article XI, § 9 has not been approved by a two-thirds (2/3) vote of the local governing body, a petition signed by the qualified voters of the municipality in a number amounting to at least ten percent (10%) of the votes cast in the last election for mayor may be filed with the appropriate election commission officials not later than sixty (60) days prior to the day of the next regular election, or primary and the question shall be placed on the ballot of the next regular election. Where the total cost of conducting a special election pursuant to the Constitution of Tennessee, article XI, § 9 is defrayed completely by private financial contributions, a special election may be held for the purpose of approving or disapproving the question.

(b) Except in counties having a metropolitan form of government and having a population of not less than four hundred twenty thousand (420,000) nor more than five hundred thousand (500,000), according to the 1970 federal census, the local governing body of any municipality that has adopted home rule may, by ordinance, propose an amendment to the charter of such municipality by a majority vote of the body and submit the same for ratification by approval of the qualified voters of the municipality, in a special election to be held for such purpose, the amendment to be limited in its substance and applicability to the establishment of a property tax rate, or the increasing or reduction thereof. When such local governing body has proposed any such amendment, it shall notify the election commission, which shall call and hold an election for the municipality after giving forty-five (45) days' notice that such election will be held. The ballot shall set forth the proposed amendment as set out in the resolution adopted by the local governing body, and the voters shall vote "For the amendment" or "Against the amendment." Following the election the vote shall be canvassed by the county election commission and if a majority of those voting vote for the amendment, it shall become a part of the charter of such home rule municipality.

(c) On any ballot on which an amendment to the charter of a home rule municipality appears for approval or disapproval by the electorate, a statement certified by the chief financial officer of the municipality shall appear immediately after the language describing the amendment but before the questions "For the amendment" and "Against the amendment." The statement shall indicate the chief financial officer's estimate of the net cost savings, net cost increase, or net increase or decrease in revenues, on a yearly basis, if any, that will be effected if the amendment is approved. The statement by the financial officer shall be made readily distinguishable from the language describing the amendment itself.



§ 6-53-106 - Filling certain vacancies.

(a) Notwithstanding the provisions of any other law or municipal charter, whenever a vacancy occurs in the membership of any city board of education whose members are elected by vote of the people or in the office of city judge who is elected by vote of the people in any city having a population in excess of one hundred thousand (100,000) within counties, except those counties with the metropolitan form of government, having a population in excess of two hundred thousand (200,000), each according to the 1970 federal census or any subsequent federal census, any appointment made pursuant to law or charter provision shall be an interim appointment, valid only until the next primary or general election or referendum that is held in such city after the vacancy occurs.

(b) At such primary or general election or referendum, the vacancy shall be filled for the remainder of the unexpired term by the election of some qualified candidate.

(c) In any city to which this section applies, for those offices for which by charter or other law a special election is provided for the filling of vacancies, the provisions of such charter or other law shall be controlling, but if no special election is so provided for the filling of vacancies, the provisions of this section shall control.



§ 6-53-107 - Vacancies in council.

(a) Notwithstanding the provisions of any other law or charter, whenever a vacancy occurs in the membership of the city council of any city having a population in excess of one hundred thousand (100,000) within counties, except those counties with the metropolitan form of government, having a population in excess of two hundred thousand (200,000), each according to the 1970 federal census or any subsequent federal census, any appointment made to fill such vacancy under the provisions of law or charter shall be an interim appointment, valid only until the next primary or general election or referendum that is held in such city after the vacancy occurs.

(b) At such primary or general election or referendum, the vacancy shall be filled for the remainder of the unexpired term by the election of some qualified candidate.

(c) In any city to which this section applies, for those offices for which by charter or other law a special election is provided for the filling of vacancies, the provisions of such charter or other law shall be controlling, but if no special election is so provided for the filling of vacancies, the provisions of this section shall control.



§ 6-53-108 - Petitions for recall elections.

(a) The charter of any municipality to the contrary notwithstanding, any petition or petitions required to be filed under a municipal charter in order to cause a recall election of whatever type or kind, whether in the nature of a new municipal election prior to the next regular election or otherwise, shall contain one (1) or more specific grounds for removal.

(b) This section shall be construed to be remedial and shall be given a liberal and retroactive effect where legally permissible.



§ 6-53-109 - Minimum age of city and municipal legislators.

(a) Notwithstanding any provision of the general law, private act, or municipal charter to the contrary, no minimum age qualification for membership on the legislative body of any municipality or city shall be greater than twenty-one (21) years of age at the time of taking office nor less than eighteen (18) years of age as a candidate for election to such office; provided, that a minimum age qualification for such membership, within such age range, may be established by a municipality or city by private act, charter provision, or ordinance if authorized by its charter.

(b) This section shall not apply to any county with a metropolitan form of government.



§ 6-53-110 - Election districts.

(a) (1) Notwithstanding any other provision of the law or charter to the contrary, no member of the legislative body of a municipality, a popularly elected school board, or any other similarly constituted and elected board or commission of a county or municipality shall be elected to such office through an election procedure requiring candidates to be nominated from a district and elected at-large, but such members shall be elected from districts as established by the appropriate county or municipality, which districts shall:

(A) Assure representation of substantially equal populations and guarantee the principle of one man/one vote in compliance with the provisions of the Constitution of the United States; and

(B) Be reasonably compact and contiguous and not overlap.

(2) Following the establishment of the districts, such districts shall be reapportioned at least as often as districts for the county legislative body of such county are reapportioned to ensure compliance with the limitations prescribed in this section.

(b) (1) (A) This section shall apply to all such elections held on and after September 1, 1983.

(B) This section shall not apply in any municipality with a population of less than fifty thousand (50,000) persons or in any county with a population of less than ninety thousand (90,000) persons, according to the 1980 federal census or any subsequent federal census.

(C) This section shall not apply in any county having a population of not less than eighty-five thousand seven hundred twenty-five (85,725) nor more than eighty-five thousand eight hundred twenty-five (85,825), according to the 1980 federal census or any subsequent federal census.

(2) This section shall only apply to local governmental entities that use the election procedure outlined in subsection (a).

(c) This section shall have no effect, unless it is approved by a majority of the number of qualified voters of the county or municipality to which it may apply, as the case may be, voting in an election on the question of whether or not this section should be approved. The ballots used in the first regular election held in such county or municipality after May 24, 1983, shall have printed on them the substance of this section and the voters shall vote for or against its approval. The election commission shall place this question on the ballot at the direction of the state election coordinator. The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by it to the secretary of state as provided by law in the case of general elections. The qualifications of voters voting on the question shall be the same as those required for participation in general elections. All laws applicable to general elections shall apply to the determination of the approval or rejection of this section.



§ 6-53-111 - Home rule municipalities -- Status of school board following merger with county school system.

(a) When a home rule city having a city board of education changes its charter to repeal prospectively its charter provisions authorizing it to maintain a separate school system from the county in which it is located, no further election for the city's board of education shall be held within the period of three (3) years before the date of the merger of the city school system into the county school system. The members in office at the time of the charter vote shall remain in office until the repeal takes effect, unless the intervening period is more than three (3) years.

(b) The powers conferred by this section are in addition and supplemental to the powers conferred by any other law, charter, or home rule provision.






Chapter 54 - Municipal Powers Generally

Part 1 - General Provisions

§ 6-54-101 - Division into wards.

The governing board may divide any municipal corporation into as many wards as it may deem necessary.



§ 6-54-102 - Redistricting into new wards.

Municipalities may redistrict into new wards whenever, for proper reasons, they deem it expedient so to do.



§ 6-54-103 - Owning real estate outside limits.

All municipal corporations may, for corporate purposes, hold real estate beyond their limits.



§ 6-54-104 - Regulation of electrical work.

All incorporated cities, towns, and villages, however formed, are empowered to regulate the business of electricians and electrical work in such cities, towns, or villages, and to enforce efficiency of same, and to that end to pass all ordinances necessary to carry out and enforce the powers delegated.



§ 6-54-105 - Regulation of sale of commodities.

All corporate towns may pass laws to require articles usually sold by dry or heaped measure, to be sold by weight, within their corporate limits.



§ 6-54-106 - Regulation of powder magazines.

The governing body of any incorporated municipality may authorize the building of powder magazines at any safe and prudent distance from the limits of the corporation. When it gives such authority, it shall be by order upon its records, designating and appointing the places within its county where such magazines may be erected, in which it shall be lawful to deposit and keep gunpowder. The corporate authorities shall adopt such regulations in regard to the construction of such magazines as may, in their opinion, best secure the community from danger.



§ 6-54-107 - Interest of officer in municipal contracts prohibited.

(a) No person holding office under any municipal corporation shall, during the time for which such person was elected or appointed, be capable of contracting with such corporation for the performance of any work that is to be paid for out of the treasury. Nor shall such person be capable of holding or having any other direct interest in such a contract. "Direct interest" means any contract with any business in which the official is the sole proprietor, a partner, or the person having the controlling interest. "Controlling interest" includes the individual with the ownership or control of the largest number of outstanding shares owned by any single individual or corporation.

(b) No officer in a municipality shall be indirectly interested in any contract to which the municipality is a party unless the officer publicly acknowledges such officer's interest. "Indirectly interested" means any contract in which the officer is interested but not directly so, but includes contracts where the officer is directly interested but is the sole supplier of goods or services in a municipality.

(c) (1) Any member of a local governing body of a county or a municipality who is also an employee of such county or municipality may vote on matters in which such member has a conflict of interest if the member informs the governing body immediately prior to the vote as follows:

"Because I am an employee of (name of governmental unit), I have a conflict of interest in the proposal about to be voted. However, I declare that my argument and my vote answer only to my conscience and to my obligation to my constituents and the citizens this body represents."

(2) In the event a member of a local governing body of a county or a municipality has a conflict of interest in a matter to be voted upon by the body, the member may abstain for cause by announcing such to the presiding officer. Any member of a local governing body of a county or municipality who abstains from voting for cause on any issue coming to a vote before the body shall not be counted for the purpose of determining a majority vote.

(3) The vote of any person having a conflict of interest who does not inform the governing body of such conflict as provided in subdivision (c)(1) shall be void if challenged in a timely manner. As used in this subdivision (c)(3), "timely manner" means during the same meeting at which the vote was cast and prior to the transaction of any further business by the body.

(4) Nothing in this subsection (c) shall be construed as altering, amending or otherwise affecting the provisions of § 12-4-101(a). In the event of any conflict between this subsection (c) and § 12-4-101(a), the provisions of § 12-4-101(a) shall prevail.



§ 6-54-108 - Penalty for unlawful interest of officer.

Every officer of such corporation who shall unlawfully be concerned in making such contract, or who shall unlawfully pay money upon the same to or for any person declared incapable in § 6-54-107, shall forfeit the amount so paid; and such officer shall be jointly and severally liable to an action for the same, which action may be prosecuted by any citizen of the corporation in its name.



§ 6-54-109 - Municipal control of utilities.

It is not lawful for:

(1) Any corporation chartered or authorized to build or operate, or operating, a street railway, whether by steam, electricity, or otherwise;

(2) Any corporation chartered or authorized to manufacture or furnish, or furnishing gas, electricity, or other substance for the lighting of the streets or public places of any town or city, or for the use or consumption by the inhabitants of such town or city; or

(3) Any corporation chartered or authorized to supply, or supplying, any town or city or the inhabitants thereof with water;

to acquire the franchises or property of any similar corporation carrying on its operations with any city or town, or partly in such city or town and in the territory adjacent to same, by consolidation, purchase, lease or other mode, except only by and with the permission and consent, expressed officially in writing, of the municipal government of the city or town in which the corporation whose franchises or property is being acquired carries on its business, wholly or in part, and then only upon such terms and conditions as the municipal government may prescribe; provided, that such terms and conditions shall not violate any law.



§ 6-54-110 - Oil and natural gas -- Powers and duties.

(a) Notwithstanding any other provisions of law, a municipality, its agencies or divisions thereof, may within or without the state of Tennessee engage in investigating, exploring, prospecting, drilling, and mining for and producing natural gas and oil and mineral by-products thereof, and construct the appropriate facilities to produce, save, take care of, maintain, treat and transport natural gas and oil and mineral by-products thereof, or to contract for same with any person, federal agency, municipality or public or private corporation.

(b) No municipality, its agencies, or division thereof, is granted any additional power of eminent domain to carry out the provisions of this section.



§ 6-54-111 - Appropriation of funds for nonprofit organizations.

(a) (1) The legislative body of each municipality may appropriate funds for the financial aid of any nonprofit charitable organization or any nonprofit civic organization in accordance with the guidelines required by subsection (b).

(2) (A) For the purposes of this section, "nonprofit charitable organization" is one in which no part of the net earnings inures or may lawfully inure to the benefit of any private shareholder or individual and that provides year-round services benefiting the general welfare of the residents of the municipalities.

(B) For the purposes of this section, "nonprofit civic organization" means a civic organization exempt from taxation pursuant to § 501(c)(4) or (c)(6) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c)(4) or (c)(6), which operates primarily for the purpose of bringing about civic betterments and social improvements through efforts to maintain and increase employment opportunities in the municipality by promoting industry, trade, commerce, tourism and recreation by inducing manufacturing, industrial, governmental, educational, financial, service, commercial, recreational, and agricultural enterprises to locate in or remain in the municipality. The statement of public policy set forth in Acts 1955, ch. 209, § 3 is hereby incorporated into and made a part of this section, and it is hereby determined and declared that appropriations authorized by this section are needed to relieve the emergency created by the continuing migration from Tennessee and its municipalities of a large number of its citizens in order to find employment elsewhere, and to enable the municipalities of the state to assist nonprofit organizations in furthering the economic development, social welfare, and common good of its residents.

(b) The comptroller of the treasury shall devise standard procedures to assist a municipality in the disposition of funds that are appropriated under the provisions of this section. Each legislative body of a municipality shall devise guidelines directing for what purpose the appropriated money may be spent. These guidelines shall provide generally that any funds appropriated shall be used to promote the general welfare of the residents of the municipality. Any funds appropriated under the provisions of this section shall be used and expended under the direction and control of the legislative body of a municipality in conjunction with the guidelines and procedures of the comptroller of the treasury.

(c) Any nonprofit organization that desires financial assistance from a municipality shall file with the city clerk a copy of an annual report of its business affairs and transactions, which includes, but is not limited to, a copy of an annual audit, a description of the program that serves the residents of the municipality and the proposed use of the municipal assistance. Such report will be open for public inspection during regular business hours of the city clerk's office.

(d) Appropriations to nonprofit organizations other than charitable organizations may be made only once notices have been published in a newspaper of general circulation in the municipality of the intent to make an appropriation to a nonprofit, but not charitable, organization specifying the intended amount of the appropriation and the purposes for which the appropriation will be spent.



§ 6-54-112 - Mayors and commissioners -- Substitutes to serve on boards, etc.

(a) (1) Any mayor or full-time commissioner of a municipality who serves on a municipal, county, regional board, commission, or authority or development district board, in an appointed, elected, or ex officio capacity, may from time to time designate a person qualified to hold the official's office, a professional staff member of the municipality with appropriate training, or a member of the municipality's governing body to sit in the municipal official's place on the board, commission, or authority.

(2) Any such designee has the same immunities and powers, including the power to vote, as are otherwise conferred on the elected municipal official on the board, commission, or authority.

(3) No such designee may cast more than one (1) vote.

(4) At any meeting attended by the elected municipal official, only the elected municipal official, and not the designee, shall exercise voting power.

(b) (1) Subsection (a) shall not be applicable when there is a charter, private act, ordinance, or general law provision providing for a substitute for the local government official, nor shall subsection (a) apply to boards, commissions, or authorities whose members are appointed by the governor.

(2) Subsection (a) shall not apply to the members of local boards of education.



§ First - of 2 versions of this section

6-54-113. Removal of vegetation and debris from certain lots. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) (1) "Municipality," as used in this section, includes incorporated cities and towns and metropolitan governments.

(2) The authority provided in this section is permissive and not mandatory and may or may not be exercised by a municipality, as each municipality deems appropriate.

(b) If it is determined by the appropriate department or person as designated by the governing body of a municipality that any owner of record of real property has created, maintained or permitted to be maintained on such property the growth of trees, vines, grass, underbrush or the accumulation of debris, trash, litter, or garbage, or any combination of the preceding elements, so as to endanger the health, safety or welfare of other citizens or to encourage the infestation of rats and other harmful animals, the appropriate department or person shall provide notice to the owner of record to remedy the condition immediately. The notice shall be given by United States mail, addressed to the last known address of the owner of record. When an attempt at notification by United States mail fails or no valid last known address exists for the owner of record, the municipality may publish the notice in a newspaper of general circulation in the county where the property sits for no less than two (2) consecutive issues or personally deliver the notice to the owner of record. For purposes of this section, such publication shall constitute receipt of notice effective on the date of the second publication of the notice and personal delivery shall constitute receipt of notice immediately upon delivery. The notice shall state that the owner of the property is entitled to a hearing. The notice shall be written in plain language and shall also include, but not be limited to, the following elements:

(1) A brief statement of this section, which shall contain the consequences of failing to remedy the noted condition;

(2) The person, office, address and telephone number of the department or person giving notice;

(3) A cost estimate for remedying the noted condition, which shall be in conformity with the standards of cost in the community; and

(4) A place wherein the notified party may return a copy of the notice, indicating the desire for a hearing.

(c) (1) (A) If the person fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in conformity with reasonable standards and the cost thereof assessed against the owner of the property. The municipality may collect the costs assessed against the owner through an action for debt filed in any court of competent jurisdiction. The municipality may bring one (1) action for debt against more than one (1) or all of the owners of properties against whom such costs have been assessed, and the fact that multiple owners have been joined in one (1) action shall not be considered by the court as a misjoinder of parties. Upon the filing of the notice with the office of the register of deeds of the county in which the property lies, the costs shall be a lien on the property in favor of the municipality, second only to liens of the state, county and municipality for taxes, any lien of the municipality for special assessments, and any valid lien, right or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. These costs shall be collected by the municipal tax collector or county trustee at the same time and in the same manner as property taxes are collected. If the owner fails to pay the costs, they may be collected at the same time and in the same manner as delinquent property taxes are collected and shall be subject to the same penalty and interest as delinquent property taxes.

(B) When the owner of an owner-occupied residential property fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in accordance with reasonable standards in the community, with these costs to be assessed against the owner of the property. Subdivision (c)(1)(A) shall apply to the collection of costs against the owner of an owner-occupied residential property, except that the municipality shall wait until cumulative charges for remediation equal or exceed five hundred dollars ($500) before filing the notice with the register of deeds and the charges becoming a lien on the property. After this threshold has been met and the lien attaches, charges for costs for which the lien attached are collectible as provided in subdivision (c)(1)(A) for these charges.

(2) If the person who is the owner of record is a carrier engaged in the transportation of property or is a utility transmitting communications, electricity, gas, liquids, steam, sewerage or other materials, the ten-day period specified in subdivision (a)(1) shall be twenty (20) days, excluding Saturdays, Sundays and legal holidays.

(d) (1) The municipal governing body or the appropriate department, or both, may make any rules and regulations necessary for the administration and enforcement of this section. The municipality shall provide for a hearing upon request of the person aggrieved by the determination made pursuant to subsection (b). A request for a hearing shall be made within ten (10) days following the receipt of the notice issued pursuant to subsection (b). Failure to make the request within this time shall without exception constitute a waiver of the right to a hearing.

(2) Any person aggrieved by an order or act of the board, agency or commission under this subsection (d) may seek judicial review of the order or act. The time period established in subsection (c) shall be stayed during the pendency of a hearing.

(e) The provisions of this section are in addition and supplemental to, and not in substitution for, similar authority in any municipality's charter or other applicable law.

(f) In the event a privately owned cemetery would otherwise meet the requirements of this section, and if a Boy Scout troop or other organization were to remedy the conditions existing on such property, the municipality shall be prohibited from filing a lien against such property for the value of the work performed by such organization. Such organization shall be immune from any legal action for damages, and no cause of action for civil or criminal liability may be brought by the owner of record of the cemetery or descendants of those buried in the cemetery against such organization, so long as reasonable care is taken by such organization not to violate § 46-2-105, § 46-3-108 [repealed], or any other provision of law, rule or regulation.

(g) (1) As used in this subsection (g):

(A) "Community organization" means a community-oriented organization or group including, but not limited to, a school group, church youth group, or community support group; and

(B) "Vacant property" means property on which no building exists or on which a building exists but any such building is no longer utilized for any business, commercial or residential purposes.

(2) Except as provided in subsection (f), if a person fails to remedy the condition on vacant property within the time period prescribed by subsection (c), subject to any stay as provided in subsection (d), upon the adoption of a resolution by a two-thirds (2/3) vote of the municipal legislative body of any municipality located in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, to implement this subsection (g) within any such municipality, a community organization shall be entitled to petition the municipality to enter upon such vacant property to remedy the conditions identified in subsection (b). Upon the filing of such a petition, the municipality is authorized to contract with such community organization for such purposes. The contract shall provide for the manner in which the community organization shall be compensated for remedying the conditions pursuant to such contract. Any municipality that contracts with a community organization for such purposes shall be absolutely immune from any liability to any and all persons and for damage to the vacant property for conditions remedied by the community organization. No monetary liability and no cause of action of any nature shall arise against the municipality for acts of omission or commission of such community organization for conditions remedied pursuant to such contract.



§ Second - of 2 versions of this section

6-54-113. Removal of vegetation and debris from certain lots. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) (1) "Municipality," as used in this section, includes incorporated cities and towns and metropolitan governments.

(2) The authority provided in this section is permissive and not mandatory and may or may not be exercised by a municipality, as each municipality deems appropriate.

(b) If it is determined by the appropriate department or person as designated by the governing body of a municipality that any owner of record of real property has created, maintained or permitted to be maintained on such property the growth of trees, vines, grass, underbrush or the accumulation of debris, trash, litter, or garbage, or any combination of the preceding elements, so as to endanger the health, safety or welfare of other citizens or to encourage the infestation of rats and other harmful animals, the appropriate department or person shall provide notice to the owner of record to remedy the condition immediately. The notice shall be given by United States mail, addressed to the last known address of the owner of record. When an attempt at notification by United States mail fails or no valid last known address exists for the owner of record, the municipality may publish the notice in a newspaper of general circulation in the county where the property sits for no less than two (2) consecutive issues or personally deliver the notice to the owner of record. For purposes of this section, such publication shall constitute receipt of notice effective on the date of the second publication of the notice and personal delivery shall constitute receipt of notice immediately upon delivery. The notice shall state that the owner of the property is entitled to a hearing. The notice shall be written in plain language and shall also include, but not be limited to, the following elements:

(1) A brief statement of this section, which shall contain the consequences of failing to remedy the noted condition;

(2) The person, office, address and telephone number of the department or person giving notice;

(3) A cost estimate for remedying the noted condition, which shall be in conformity with the standards of cost in the community; and

(4) A place wherein the notified party may return a copy of the notice, indicating the desire for a hearing.

(c) (1) (A) If the person fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in conformity with reasonable standards and the cost thereof assessed against the owner of the property. The municipality may collect the costs assessed against the owner through an action for debt filed in any court of competent jurisdiction. The municipality may bring one (1) action for debt against more than one (1) or all of the owners of properties against whom such costs have been assessed, and the fact that multiple owners have been joined in one (1) action shall not be considered by the court as a misjoinder of parties. Upon the filing of the notice with the office of the register of deeds of the county in which the property lies, the costs shall be a lien on the property in favor of the municipality, second only to liens of the state, county and municipality for taxes, any lien of the municipality for special assessments, and any valid lien, right or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. These costs shall be collected by the municipal tax collector or county trustee at the same time and in the same manner as property taxes are collected. If the owner fails to pay the costs, they may be collected at the same time and in the same manner as delinquent property taxes are collected and shall be subject to the same penalty and interest as delinquent property taxes.

(B) When the owner of an owner-occupied residential property fails or refuses to remedy the condition within ten (10) days after receiving the notice, the appropriate department or person shall immediately cause the condition to be remedied or removed at a cost in accordance with reasonable standards in the community, with these costs to be assessed against the owner of the property. Subdivision (c)(1)(A) shall apply to the collection of costs against the owner of an owner-occupied residential property, except that the municipality shall wait until cumulative charges for remediation equal or exceed five hundred dollars ($500) before filing the notice with the register of deeds and the charges becoming a lien on the property. After this threshold has been met and the lien attaches, charges for costs for which the lien attached are collectible as provided in subdivision (c)(1)(A) for these charges.

(2) If the person who is the owner of record is a carrier engaged in the transportation of property or is a utility transmitting communications, electricity, gas, liquids, steam, sewerage or other materials, the ten-day period specified in subdivision (a)(1) shall be twenty (20) days, excluding Saturdays, Sundays and legal holidays.

(d) (1) The municipal governing body or the appropriate department, or both, may make any rules and regulations necessary for the administration and enforcement of this section. The municipality shall provide for a hearing upon request of the person aggrieved by the determination made pursuant to subsection (b). A request for a hearing shall be made within ten (10) days following the receipt of the notice issued pursuant to subsection (b). Failure to make the request within this time shall without exception constitute a waiver of the right to a hearing.

(2) Any person aggrieved by an order or act of the board, agency or commission under this subsection (d) may seek judicial review of the order or act. The time period established in subsection (c) shall be stayed during the pendency of a hearing.

(e) The provisions of this section are in addition and supplemental to, and not in substitution for, similar authority in any municipality's charter or other applicable law.

(f) In the event a privately owned cemetery would otherwise meet the requirements of this section, and if a Boy Scout troop or other organization were to remedy the conditions existing on such property, the municipality shall be prohibited from filing a lien against such property for the value of the work performed by such organization. Such organization shall be immune from any legal action for damages, and no cause of action for civil or criminal liability may be brought by the owner of record of the cemetery or descendants of those buried in the cemetery against such organization, so long as reasonable care is taken by such organization not to violate § 46-2-105, § 46-3-108 [repealed], or any other provision of law, rule or regulation.

(g) (1) As used in this subsection (g):

(A) "Community organization" means a community-oriented organization or group including, but not limited to, a school group, church youth group, neighborhood preservation nonprofit corporation, or community support group; and

(B) "Vacant property" means property on which no building exists or on which a building exists but any such building is no longer utilized for any business, commercial or residential purposes.

(2) Except as provided in subsection (f), if a person fails to remedy the condition on vacant property within the time period prescribed by subsection (c), subject to any stay as provided in subsection (d), upon the adoption of a resolution by a two-thirds (2/3) vote of the municipal legislative body of any municipality located in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, to implement this subsection (g) within any such municipality, a community organization shall be entitled to petition the municipality to enter upon such vacant property to remedy the conditions identified in subsection (b). Upon the filing of such a petition, the municipality is authorized to contract with such community organization for such purposes. The contract shall provide for the manner in which the community organization shall be compensated for remedying the conditions pursuant to such contract. Any municipality that contracts with a community organization for such purposes shall be absolutely immune from any liability to any and all persons and for damage to the vacant property for conditions remedied by the community organization. No monetary liability and no cause of action of any nature shall arise against the municipality for acts of omission or commission of such community organization for conditions remedied pursuant to such contract.



§ 6-54-114 - Municipal civil service board -- Members -- Qualifications -- Appointment.

(a) Notwithstanding any provision of any municipal charter to the contrary, each member of a municipal civil service board shall be a domiciled resident of the municipality that the board serves for at least one (1) year prior to appointment. During a member's term of office, no such member shall engage in any type of business with the municipality or any employee of such municipality.

(b) Notwithstanding any provision of any municipal charter or ordinance to the contrary, all members of any municipal civil service board in any county with a population greater than three hundred thousand (300,000), created by ordinance or charter, shall be appointed by the mayor of the municipality which the board serves. Such appointments shall be subject to confirmation by the municipal legislative body. At least one (1) member shall be a woman and one (1) member shall be a minority citizen. This section shall not apply to municipalities with a mayor-aldermen form of government.



§ 6-54-115 - Exemption of property from seizure.

The public property of every municipality, of every character and description, used for strictly municipal purposes, is exempt from seizure by attachment, execution or other legal process; nor shall municipal funds in the hands of its treasurer or depository be subject to garnishment or other legal process, except as is elsewhere provided. There shall be no priority, by pledge of property or taxes, given to creditors.



§ 6-54-116 - Joint building inspectors in certain municipalities.

(a) Two (2) or more municipalities, neither of which exceeds twenty-five thousand (25,000) in population, may engage jointly one (1) building inspector, and make an agreement specifying how this inspector shall be paid for the services and how the inspector's time or services shall be allocated to the respective municipalities. Municipalities shall have this authority regardless of any other law or charter provision to the contrary.

(b) "Municipalities" means incorporated cities and towns.



§ 6-54-117 - Construction of entertainment facilities.

All municipal corporations have the power and are authorized to purchase land and install therein roads and streets and water, sewer, electric and other utilities for the purpose of aiding in the construction and development therein of performance halls, auditoriums, theaters, or other entertainment facilities, and to issue their bonds or notes to finance in whole or in part the costs of such land and improvements, in accordance with and subject to the requirements of title 9, chapter 21, and title 13, chapter 16, and to exercise all the powers set forth therein as it relates to such construction and development.



§ 6-54-118 - Municipal relationships with industrial development corporations.

(a) (1) Notwithstanding any other provision of law to the contrary, a municipality may appropriate funds, which may be funds borrowed by the municipality under applicable law, for the purpose of making a loan, with reasonable interest assessed, or a contribution to an eligible industrial development corporation, as defined in subsection (c), for the purpose of economic development or industrial development, or both.

(2) Without limiting the provisions of subdivision (a)(1), a municipality may also agree, for the period of time that the municipality may determine pursuant to an interlocal agreement entered into under § 12-9-104, that relates to the joint development or operation of an industrial park or a business park, to contribute to any eligible industrial development corporation that is identified in the interlocal agreement as the entity responsible for the development or operation of the industrial park or business park an amount equal to the property taxes that the municipality receives with respect to the property, including personal property, located within the industrial park or business park.

(3) Any amounts contributed to an industrial development corporation pursuant to subdivision (a)(2) shall be deemed revenues of the industrial development corporation, which may be used for any lawful purpose of the industrial development corporation.

(4) Without limiting the provisions of subdivisions (a)(1)-(3), any industrial development corporation that is identified in an interlocal agreement as the entity responsible for the development or operation of an industrial park or business park shall be authorized to distribute to any municipality that is a party to the interlocal agreement any revenues received by the industrial development corporation with respect to the industrial park or business park that are in excess of the amounts that are needed to pay the expenses of developing and operating the industrial park or business park.

(b) Without limiting the authorization provided under any otherwise applicable law, on or before 11:59 p.m., January 1, 2012, a municipality located in a tier 3 enhancement county as defined in § 67-4-2109(a)(2) as of June 1, 2011, acting through the authorization of the board of public utilities or other board or supervisory body having responsibility for the electric department or gas department of the municipality, may loan funds from the electric department or gas department to an eligible industrial development corporation for the purpose of economic development or industrial development, or both; provided, that:

(1) Prior to making any loan pursuant to this subsection (b), the municipality shall submit the loan agreement to the comptroller of the treasury, or the comptroller's designee, for approval based upon a review of the financial condition of the electric or gas department, the department's available reserves, the collateral provided to the department, and the terms and conditions of the loan documents; and

(2) The principal amount of any loan made pursuant to this subsection (b) shall not exceed five hundred thousand dollars ($500,000).

(c) For purposes of this section:

(1) "Eligible industrial development corporation" means:

(A) Any industrial development corporation incorporated in the county in which the municipality is located;

(B) Any industrial development corporation formed jointly by the municipality and other municipalities pursuant to § 7-53-104(b); and

(C) Any industrial development corporation that has been identified in an interlocal agreement to which a municipality is a party as the entity that will be responsible for the development or operation of an industrial park or business park; and

(2) "Municipality" shall have the same meaning as in § 7-53-101.



§ 6-54-119 - Building safety and other standardized codes incorporated by reference -- Citations.

(a) If the legislative body of any municipality or any agency or instrumentality thereof incorporates by reference a building code, safety and health code, or any other standardized code or document, a copy of such code or document shall be obtained and retained as a public record by the respective legislative body, agency or instrumentality.

(b) If any person is cited by the municipal legislative body or any agency or instrumentality thereof as having violated a building code, safety and health code, or any other standardized code or document that has been incorporated by reference pursuant to subsection (a), a notation shall be included in such citation identifying with specificity where a copy of the respective code or document is located and the hours during which such person has the opportunity to read or inspect such code or document.



§ 6-54-120 - Municipal clerk certifications.

(a) After July 1, 1998, a municipality that employs an officer or employee responsible for exercising any of the duties of municipal clerk or municipal recorder, as specified in the municipal charter, or any of the duties listed in subdivision (a)(1), shall have one (1) such person obtain certification upon meeting the qualifications for certification established by the secretary of state; provided, that a municipality shall have four (4) years to ensure that any officer or employee responsible for exercising any of the duties of municipal clerk or recorder and who was hired after July 1, 1994, meets those qualifications.

(1) Examples of duties commonly exercised by municipal recorders and clerks include, but are not limited to:

(A) Taking the minutes and keeping a record of business transacted at meetings of the legislative body;

(B) Preserving the minutes in permanent form;

(C) Acting as custodian of and preserving the public records of the city, including original copies of ordinances, minutes of the legislative body, contracts, bonds, title deeds, and other official papers, records and documents; and

(D) Providing copies and certifying copies of official records, papers and documents.

(2) In municipalities where more than one (1) person is responsible for exercising the duties listed in subdivision (a)(1), one (1) person in each municipality shall obtain certification. More than one (1) municipal employee or officer may become certified.

(b) Any person who is licensed to practice law in the state of Tennessee and who satisfies the continuing legal education requirement in Supreme Court Rule 21 is exempt from the certification requirements of this section. Any person who is a certified public accountant holding a certificate as provided in § 62-1-106 or § 62-1-107 is exempt from the certification requirements of this section. Any person who has been appointed or is acting in the capacity of a city manager or administrator and who possesses a Masters of Arts degree in public administration shall also be exempt from the certification requirements of this section. In addition, any person is exempt from initial certification if such person has served as both a city judge and city recorder for at least twenty-five (25) years.

(c) (1) The secretary of state shall establish the qualifications for certification in rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and in consultation with the Tennessee association of municipal clerks and recorders. Certification requires at least one hundred (100) hours of education courses.

(2) The required education hours may include a credit of twenty-five (25) hours for an Associate of Arts or Science degree and a credit of fifty (50) hours for a Bachelor of Arts or Science degree; provided, that such credit is given for only one (1) degree.

(3) In addition, completion of any course approved for continuing education credit may be applied to satisfy the required education hours.

(d) The secretary of state shall recognize and accept certification from the International Institute of Municipal Clerks as satisfying the certification requirements of this part.

(e) To retain certification, a certified officer or employee shall be required to attend a minimum of eighteen (18) hours of continuing education courses every three (3) years.

(f) Any courses offered in conjunction with the University of Tennessee municipal technical advisory service and center for government training shall be offered in each grand division of the state.

(g) Hours of training may be earned toward certification by using self-teaching computer programs as approved by the secretary of state.

(h) This section shall be optional for any municipality having a population of less than one thousand five hundred (1,500), according to the 1990 federal census or any subsequent federal census. Any such municipality may by ordinance require its recorder or clerk, or both, to obtain certification as required by this section.



§ 6-54-121 - Development by municipalities for resale prohibited -- Exceptions.

(a) No municipality shall have, or acquire by private act or amendment to a charter, the power to acquire undeveloped real property for the purpose of development or subdivision into residential lots for resale.

(b) Subsection (a) shall not affect any power that a municipality may have by general law or private act to engage in slum clearance or the redevelopment of blighted areas, or the construction or development of subsidized low or moderate income housing under state or federal law.

(c) As used in this section "municipality" includes incorporated towns or cities, metropolitan governments, or counties.



§ 6-54-122 - Eminent domain -- Notice to counties -- Vote by county legislative body -- Review.

(a) Notwithstanding any other provision of law to the contrary, a municipality, in exercising its powers of eminent domain pursuant to title 29, chapters 16 and 17, or in any other manner provided by law, to condemn unincorporated territory that is located in any county where any part of the municipality was not located prior to May 1, 1995, shall first notify, in writing, the county clerk of the county where the territory proposed to be taken for public use is located. The county clerk shall immediately send a copy of the notice to the county mayor and to the members of the county legislative body. The county legislative body shall approve or disapprove the municipality's proposed action no later than its next regularly scheduled meeting and may hold a special meeting for this purpose. If the county legislative body takes no action or approves the municipality's action, the municipality may proceed with its proposed action. If the county legislative body disapproves the municipality's action, the municipality may not proceed, except as provided in this section. This section shall not apply to any condemnation proceedings for territories that lie within the corporate boundaries of the municipality, nor to any condemnation proceedings in a county where any part of the municipality was located prior to May 1, 1995.

(b) A vote of disapproval by the county legislative body shall not be arbitrary or capricious, but shall be based upon its reasonable consideration of the impact of the proposed action upon the county, including, but not limited to, consideration of any materials or evidence that may be presented to it at such meeting by any interested party, including the municipality proposing such action.

(c) The action of the county legislative body in connection with the disapproval of any order of any kind may be reviewed by statutory writ of certiorari, with the court examining the action to see if it meets the standard of subsection (b). The municipality shall address the petition of certiorari to the chancery court of the county in which the territory in question is located. The trial of the case shall be expedited by giving it priority over all cases on the trial docket, except workers' compensation cases. If the court finds that the county legislative body's disapproval was arbitrary or capricious, it shall enter an order allowing the municipality to proceed.

(d) Immediately upon the grant of the writ of certiorari, the county legislative body making the disapproval shall cause to be made, certified and forwarded to the court a complete transcript of the proceedings before the county legislative body.

(e) This section shall be the sole remedy and exclusive method of review of any action that may have been taken by the county legislative body. The provisions of the Tennessee Rules of Civil Procedure shall be applicable in connection with such review. Any party dissatisfied with the decree of the court may, upon giving bond as required in other cases, appeal, where the cause shall be heard upon the transcript of the records from the chancery court.

(f) This section shall not apply to the exercise of the powers of eminent domain by a municipality insofar as such powers are exercised to acquire interests in property to be used directly or indirectly for the benefit of the operations of a municipal utility including, without limitation, electric utility services, gas utility services, water utility services, sewer utility services, storm water management services, telecommunication utility services, and any facility or equipment deemed by the municipal utility to be necessary for the provision of any one (1) or more of the foregoing utility services.

(g) This section shall not apply to the exercise of the power of eminent domain by a metropolitan government that:

(1) Is acquiring interests in property to be used directly or indirectly in the provision of utility service or storm water management;

(2) Is undertaking a joint public project that is approved by the county or counties through an inter-local agreement or other contract; or

(3) Undertakes a public project or improvement to be located on property contiguous to the county's boundary, but primarily inside the metropolitan government, and additional land located within the county is needed to satisfy zoning requirements.

(h) This section shall not apply to or affect in any way the exercise of the power of eminent domain governed by title 42, chapter 5, affecting county and municipal airports.

(i) This section shall not apply to any project jointly sponsored by a municipality and the governing body of the county in which the proposed project is to be located.



§ 6-54-123 - Personnel policies.

On or before July 1, 1998, any municipality, incorporated before June 13, 1997 that has not adopted a personnel policy by ordinance, resolution, or otherwise, shall adopt such a policy that applies fairly, impartially, and uniformly, to the extent practicable, to each department of the municipal government. The policy may include, but not be limited to, hiring procedures, benefits, personnel rules and regulations, fair and reasonable complaint conferences and hearing procedures for employees dismissed, demoted, or suspended; procedures for compliance with federal laws such as, but not limited to, the Fair Labor Standards Act, compiled in 29 U.S.C. § 201 et seq., and the Americans with Disabilities Act, compiled in 42 U.S.C. § 12101 et seq.; drug and alcohol testing policy; and a sexual harassment policy. The policy may not grant a property right or contract right to the job to any employee. The municipality may work with the University of Tennessee Municipal Technical Advisory Service, in cooperation with the Tennessee Municipal League, in developing its policy. A copy of the resolution or ordinance adopting the policy, or its caption, shall be published in a newspaper of general circulation in the municipality before final adoption of the policy. A copy of the personnel policy as required by this section shall be kept in the office of the city recorder or clerk and made available to an employee on request. Any municipality incorporated after June 13, 1997 shall have two (2) years after incorporation to adopt and implement a personnel policy pursuant to this section.



§ 6-54-124 - Community development block grant funds -- Payments in lieu of property taxes -- Reports of expenditures.

(a) A municipality that is the recipient of community development block grant funds shall make a report concerning the expenditure of such funds. The municipality shall place a copy of such report in the main branch of the public library located within the boundaries of the municipality. A municipality that permits access to public information through the Internet may also place such report on the municipality's homepage.

(b) A municipality or an industrial development corporation formed by such municipality that is a party to an agreement that involves a payment in lieu of property taxes shall make a report concerning such agreement and the expenditure of such funds. The municipality shall place a copy of such report in the main branch of the public library located within the boundaries of the municipality. A municipality that permits access to public information through the Internet may also place such report on the municipality's homepage.



§ 6-54-125 - Municipal officials and employees prohibited from purchasing surplus property, except at public auction -- Penalty.

(a) It is unlawful for any municipal official or employee to purchase from the municipality any property declared to be surplus by the municipality, except by bid at public auction during the tenure of such person's office or employment, or for six (6) months thereafter.

(b) A purchaser who violates this section commits a Class A misdemeanor.



§ 6-54-126 - Zoning limitations on agricultural land.

For any land that is used for agricultural purposes as of May 10, 1998, a municipality may not use its zoning power to interfere in any way with the use of such land for agricultural purposes as long as the land is used for agricultural purposes.



§ 6-54-127 - Graffiti removal -- Funds and manpower.

(a) For the purpose of promoting the public safety, health, welfare, convenience and enjoyment, to protect the public investment in public property, and to preserve and enhance the scenic beauty of property visible from publicly owned property, the general assembly hereby finds and declares that graffiti constitutes a public nuisance that may be abated in accordance with the provisions of this section, or by civil actions or suits brought in the circuit or chancery courts as provided by the general law. The authority provided in this section is permissive and not mandatory and may be exercised by a municipality in accordance with this section upon the adoption of an ordinance.

(b) As used in this section, unless the context otherwise requires:

(1) "Advertising" means any letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind lawfully placed on property by an owner or tenant of the property, or an agent of such owner or tenant, for the purpose of promoting products or services or conveying information to the public;

(2) "Graffiti" means, without limitation, any letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind visible to the public that is drawn, painted, chiseled, scratched or etched on a rock, tree, wall, bridge, fence, gate, building or other structure; provided, this definition shall not include advertising or any other letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind lawfully placed on property by an owner of the property, a tenant of the property, by an authorized agent for such owner or tenant, or unless otherwise approved by the owner or tenant;

(3) "Municipality," includes incorporated cities and towns and metropolitan governments;

(4) "Publicly owned property" means the property owned or controlled by a federal, state or local governmental entity, including, but not limited to, public parks, streets, roads and sidewalks; and

(5) "Tenant" means any person shown by the records of the register of deed's office as a lessee of property, or any person lawfully in actual physical possession of property.

(c) Any municipality may use municipal funds to remove graffiti or other inscribed material from publicly owned real or personal property or privately owned real or personal property visible from publicly owned property and located within the municipality and to replace or repair publicly owned property or privately owned property visible from publicly owned property within that municipality that has been defaced with graffiti or other inscribed material.

(d) The municipality shall be authorized to remove the graffiti or other inscribed material, or, if the graffiti or other inscribed material cannot be removed cost-effectively, to repair or replace that portion of the property that was defaced, but not the painting, repair, or replacement of other parts of the property that were not defaced by graffiti, and may designate by ordinance an administrative officer or administrative body to perform the functions set forth in this section.

(e) (1) The removal, repair, or replacement may be performed, in the case of publicly owned real or personal property, only after securing the consent of the public entity having jurisdiction over the property.

(2) In the case of privately owned real or personal property visible from publicly owned property, the removal, repair, or replacement may be performed after the property owner and the tenant, if any, give their written consent to the municipality authorizing removal of the graffiti.

(f) The municipality may also use municipal funds for anti-graffiti education, operate a "hot line" for the purpose of receiving reports of unlawful application of graffiti on public or private property, and operate a program of financial reward, not to exceed one thousand dollars ($1,000), for information leading to the arrest and conviction of any person who unlawfully applies graffiti to any public property or private property visible from the public right-of-way.

(g) Removal of graffiti by a municipality pursuant to the provisions of this section shall be performed at the sole expense of the municipality. In removing the graffiti, the municipality shall consult with the property owner or tenant and arrive at a method of removal that does not result in further damage or harm to the property. If the municipality and the property owner or tenant are unable to agree on a method of removal, the municipality shall not remove the graffiti. In removing the graffiti, the municipality shall restore the property as nearly as possible to the condition as it existed immediately prior to the graffiti being placed on the property. Nothing in this section shall be construed to impair or limit the power of the municipality to define and declare nuisances and to cause their removal or abatement under any procedure now provided by law for the abatement of any public nuisances.

(h) In removing, repairing or replacing the real or personal property pursuant to this section, the municipality or county may use the services of persons ordered to perform those services by a general sessions, criminal or juvenile court.

(i) The municipality and its officers, employees, agents, volunteers and persons ordered to perform nuisance removal by a general sessions, criminal or juvenile court shall not be liable for any damages or loss of property:

(1) Due to the removal of graffiti performed pursuant to this section;

(2) Due to the repair or replacement of the property performed pursuant to this section; or

(3) Due to the failure by the municipality to remove, repair or replace property defaced by graffiti pursuant to this section.



§ 6-54-128 - Criminal records of vehicle operators transporting the public -- Costs of investigation.

(a) In counties having a population in excess of one hundred thousand (100,000), according to the 2000 federal census or any subsequent federal census, it is hereby declared that access to criminal conviction histories by municipalities that choose to license and regulate persons operating vehicles for hire, or choose to employ persons to transport members of the public, and further choose to disqualify an applicant for a license or a permit, or refuse to hire a person because of a conviction for any specified criminal offense serves a law enforcement purpose. Municipalities that choose to license and regulate persons operating vehicles for hire, or choose to employ persons to transport members of the public, and further choose to disqualify an applicant for a license or a permit, or refuse to hire a person because of a conviction for any specified criminal offense shall require that all applicants for a license or permit to operate a vehicle for hire or employ persons to transport citizens submit a full set of fingerprints and undergo a criminal conviction records investigation through the political subdivision, the Tennessee bureau of investigation or the federal bureau of investigation in accordance with subsection (b).

(b) Upon receipt of an application, the municipality shall:

(1) Conduct a criminal conviction record investigation through computer terminals or other means of access to criminal convictions maintained by the municipality, the Tennessee bureau of investigation and the federal bureau of investigation; and

(2) Forward the applicant's fingerprints to the Tennessee bureau of investigation, which shall verify the identity of the applicant and conduct a criminal conviction record investigation and forward the results of that investigation to the requesting entity.

(c) If no disqualifying record is identified at the political subdivision or state level, the Tennessee bureau of investigation shall forward the fingerprints to the federal bureau of investigation for verification of the applicant's identity and the federal bureau of investigation shall conduct a criminal conviction record investigation using the fingerprints.

(d) The results of criminal conviction record investigations shall be used for the limited purpose of determining the suitability of the applicant for issuance of the license or permit or the suitability of the person for employment with the municipality.

(e) Fingerprints shall be submitted on authorized fingerprint cards or by electronic, machine-readable data, or other suitable technological means.

(f) Any cost incurred in conducting such criminal conviction records investigations shall be paid by the governmental entity making the request. Governmental entities may include such cost as part of any fee charged for the processing of the applicant's license or permit.



§ 6-54-129 - Requirements prior to employment with municipality.

(a) Prior to employment with a municipality, the municipality may require all persons to:

(1) Agree to the release of all investigative records to the municipality for the purpose of verifying the accuracy of criminal violation information contained on an employment application; and

(2) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation. In addition, to the extent permitted by federal law, and at the discretion of the municipality, a check of such prints may be made against records maintained by the federal bureau of investigation.

(b) Any costs incurred by the Tennessee bureau of investigation or the federal bureau of investigation, as appropriate, in conducting such investigations of applicants shall be paid by the municipality requesting such investigation and information; provided, that the municipality may require an applicant to pay such costs if the applicant is offered and accepts a position with such municipality. Payment of such costs is to be made in accordance with § 38-6-103.

(c) A municipality may establish the job titles or classifications to which the requirements of this section apply; provided, however, that such classifications shall not supersede any mandatory fingerprint-based criminal history background requirements that may be applicable for any person who is seeking employment in a position in any program subject to licensure, approval or certification by any state agency.



§ 6-54-130 - Amateur radio service.

(a) A municipality, including a city and lesser incorporated area, or a county may not enact or enforce an ordinance that does not comply with the ruling of the federal communications commission in "In the Matter of Federal preemption of state and local regulations pertaining to Amateur radio facilities," 101 FCC 2nd 952 (1985), or a regulation related to amateur radio service adopted under 47 CFR chapter I, subchapter D, part 97.

(b) If a municipality adopts an ordinance involving the placement, screening or height of an amateur antenna based on health, safety, or aesthetic conditions, the ordinance shall:

(1) Reasonably accommodate amateur radio communications; and

(2) Represent the minimal practicable regulation to accomplish the municipality's or county's purpose.



§ 6-54-131 - Restrictions on creation of municipal courts with concurrent general sessions court jurisdiction.

(a) Notwithstanding any other provision of the law to the contrary, the general assembly shall not, by general law, private act or amendment to a municipal charter, allow or provide for the creation of a municipal court with concurrent general sessions court jurisdiction until such time as the Tennessee judicial council, having heard the report of the committee it created to examine the issue of the proliferation of municipal courts in Tennessee, has made a recommendation to the general assembly and the general assembly has had until the adjournment of the first session of the 103rd General Assembly to consider the issue. During the second session of the 103rd General Assembly, and thereafter, any legislation on the subject of municipal courts with concurrent general sessions court jurisdiction may be considered and enacted.

(b) Further, there is a moratorium for the same time period on the creation of a municipal court with concurrent general sessions court jurisdiction by any municipality currently authorized to create such court and that has not done so prior to January 1, 2003.

(c) The judicial council must report by February 1, 2004, to the general assembly.



§ 6-54-132 - Wheel immobilizers.

Municipalities shall be authorized to regulate the commercial use of wheel immobilizers to disable vehicles.



§ 6-54-133 - Design review commission -- Authority -- Members -- Appeal of decisions.

Any municipality may create a design review commission (DRC) having the authority to develop general guidelines for the exterior appearance of nonresidential property, multiple family residential property, and any entrance to a nonresidential development within the municipality. The municipal governing body may designate the planning commission as the DRC. When the municipality creates a separate DRC, the mayor shall appoint the members of the DRC from residents of the municipality and shall strive to ensure that the membership is representative of the municipality as a whole, including, if possible, members with either architectural or engineering knowledge, or any other person having experience in nonresidential building. Any property owner affected by the guidelines may appeal a decision of the DRC to the municipality's planning commission or, if there is no planning commission or if the municipality has designated the planning commission as the DRC, to the municipality's governing body.



§ 6-54-134 - Sale of surplus property by public auction includes sale by Internet auction.

When a municipality is required by any law to sell surplus property by public auction, "public auction" includes the sale by Internet auction.



§ 6-54-135 - Allowing pet dogs in outdoor dining areas at restaurants.

(a) For purposes of this section, "pet dog" means a dog other than a service or guide dog assisting a handicapped person.

(b) Notwithstanding any other prohibition to the contrary, certain jurisdictions, as provided in subsection (c), may, by ordinance or resolution, authorize the presence of pet dogs in outdoor dining areas of restaurants, if the ordinance provides for adequate controls to ensure compliance with the Tennessee Food, Drug and Cosmetic Act, compiled in title 53, chapter 1, and any other applicable statutes and ordinances. An ordinance enacted under this section shall provide for a permitting process to authorize individual restaurants to permit dogs as provided in this section and to charge applicants and authorized restaurants a reasonable permit fee as the ordinance may establish. Additionally, the ordinance shall provide that:

(1) No pet dog shall be present in the interior of any restaurant or in any area where food is prepared;

(2) The restaurant shall have the right to refuse to serve the owner of a pet dog if the owner fails to exercise reasonable control over the pet dog or the pet dog is otherwise behaving in a manner that compromises or threatens to compromise the health or safety of any person present in the restaurant;

(3) All public food service establishment employees shall wash their hands promptly after touching, petting or otherwise handling a pet dog. Employees shall be prohibited from touching, petting or otherwise handling pet dogs while serving food or beverages or handling tableware or before entering other parts of the public food service establishment;

(4) Employees and patrons shall be instructed that they shall not allow pet dogs to come into contact with serving dishes, utensils, tableware, linens, paper products or any other items involved in food service operations;

(5) Patrons shall keep their pet dogs on a leash at all times and keep their pet dogs under reasonable control;

(6) Pet dogs shall not be allowed on chairs, tables or other furnishings;

(7) Accidents involving pet dog waste shall be cleaned immediately and the area sanitized with an approved product. A kit with the appropriate materials for this purpose shall be kept near the designated outdoor area;

(8) A sign or signs reminding employees and patrons of the applicable rules shall be posted on the premises in a manner and place as determined by the local permitting authority; and

(9) Pet dogs shall not be permitted to travel through indoor or nondesignated portions of the public food service establishment, and ingress and egress to the designated outdoor portions of the public food establishment shall not require entrance into or passage through any indoor area of the food establishment.

(c) (1) This section shall apply in a municipality with a population of at least one hundred thousand (100,000), according to the 2000 federal census or any subsequent census.

(2) This section shall also apply in a county with a population of at least one hundred thousand (100,000), according to the 2000 federal census or any subsequent census.

(3) This section shall also apply in counties having a population, according to the 2000 federal census or any subsequent census, of: Click here to view image.



§ 6-54-136 - Archives and record management fee.

(a) Any city or town may establish and collect, through all entities creating public records, except for the office of the county register, an archives and record management fee not to exceed five dollars ($5.00) per record filed.

(b) Any city or town may establish and collect through the clerks of court, an archives and record management fee not to exceed five dollars ($5.00) per public record for the purpose of initiating a legal proceeding.

(c) Funds collected though these fees must be designated exclusively for duplicating, storing and maintaining any records required by law to be permanently kept.



§ 6-54-137 - Protection from infringement of name of municipality and any visual images adopted by municipality.

(a) Any municipality has the exclusive right to use:

(1) The full corporate name of the municipality as stated in the municipality's charter or as otherwise officially adopted by the municipality; and

(2) Any seal, insignia, flag, coat of arms, emblem, sign, logo or other visual image that has been formally adopted by the municipality.

(b) A municipality may file a civil action against a party who, without the consent of the municipality, uses:

(1) Any visual image described in subdivision (a)(2) for the purpose of trade or commerce, to induce the sale of any goods or services, or to promote any public exhibition, performance, competition or similar activity; or

(2) The name of the municipality as described in subdivision (a)(1), any visual image described in subdivision (a)(2), or any words, combination of words or visual representation tending to cause confusion or mistake, to deceive, or to falsely suggest a connection with or endorsement by the municipality. Notwithstanding the foregoing, a variation of the name of the municipality may be used by any organization composed of employees of the municipality.

(c) (1) In the event that the actions of any person give rise to a cause of action pursuant to subsection (b), the municipality may seek to enjoin the manufacture, use, display or sale of a protected name or image, and any court of competent jurisdiction may grant an injunction to restrain such manufacture, use, display or sale as such court may deem just and reasonable. Upon finding that a defendant has violated a municipality's exclusive rights of use pursuant to this section, the court may order that the defendant pay to such municipality all profits derived from the unauthorized manufacture, use, display or sale and all damages suffered by reason of such acts. If the court finds that the defendant's acts constitute a willful or knowing violation, or that the defendant otherwise acted in bad faith, the court, in its discretion, may enter judgment in favor of the municipality in an amount not to exceed three (3) times the amount of the defendant's profits and the municipality's damages, plus reasonable attorneys' fees.

(2) The enumeration of any right or remedy in this section shall not affect a municipality's right to prosecute an offender under any other law of this state.

(d) Any municipal mayor or mayor's designee may authorize, in writing, contributors, suppliers of goods and services, or other third parties to use the name of the municipality as described in subdivision (a)(1) or a visual image as described in subdivision (a)(2); provided, that such authorization shall not be granted or denied in an arbitrary or capricious manner.

(e) Notwithstanding the provisions of this section to the contrary, any business entity or civic organization that was using the corporate or officially adopted name of any municipality in such entity's or organization's own name immediately prior to July 1, 2010, shall be permitted to continue such use whether or not the municipality that claims an exclusive right to use such name consents to the use of such name by the entity or organization so long as the entity or organization maintains its legal existence and the use of such name by the entity or organization is continuous.

(f) Nothing contained in this section shall be construed to prohibit any elected municipal official from using the name or visual image of the municipality in the performance of such official's duties.



§ 6-54-138 - Changing the date by ordinance of municipal elections to coincide with general election.

(a) Notwithstanding any provision of a private act of a municipality to the contrary, the legislative body of a municipality may by ordinance change the date of municipal elections to coincide with the August or November general election. The ordinance changing the election date shall provide for the extension of the terms of members of the legislative body of the municipality necessary to meet the election date, but no term may be extended for more than two (2) years beyond its regular expiration date. If an action is taken pursuant to this subsection (a), the presiding officer of the legislative body shall file a certified copy of the ordinance with the state coordinator of elections.

(b) Nothing in subsection (a) shall be construed to remove any incumbent from office or abridge the term of any incumbent prior to the end of the term for which an elected official was selected.

(c) If the legislative body of a municipality changes the date of municipal elections pursuant to subsection (a), the legislative body may at a later date change the election date back to what such date was prior to moving the election date to coincide with the August or November general election. The legislative body may only make a change under this subsection (c) one (1) time. Terms of incumbent members of the legislative body shall not be abridged to accomplish an election date change under this subsection (c); however, members elected at a date change pursuant to this subsection (c) may take office at a later date so as to not abridge terms of incumbent members of the legislative body. If such members take office at a later date, their term may be abridged due to such members having to take office at the later date.



§ 6-54-139 - Action or proceeding to set aside the charter of municipality or to challenge the legality of the municipality's existence.

(a) If a municipality:

(1) Contains the minimum number of persons as actual residents of the municipality required pursuant to the general law charter under which it incorporates;

(2) Has continuously functioned as a municipality pursuant to its charter since its incorporation; and

(3) Has levied a municipal property tax,

then any action or proceeding in any court to set aside the charter of such municipality or to otherwise challenge the legality of the municipality's existence as a political subdivision of this state must be commenced within ten (10) years of the date the municipality was first incorporated.

(b) This section shall apply to any municipality meeting the requirements of this section incorporated prior to or on or after June 10, 2011.

(c) With respect to any municipality which meets the requirements of this section, whether in existence ten (10) or more years on June 10, 2011, or after June 10, 2011, the adoption of the charter, the incorporation of territory as a municipality pursuant to the general laws of this state and the election of officials of such municipality are hereby ratified and validated in all respects; and no flaw or defect or failure to comply with any requirement of incorporation shall invalidate the territory's status as an incorporated municipality or invalidate any ordinance passed by the governing body of the municipality.



§ 6-54-140 - Authority for municipal governments to display historic documents on public buildings and grounds.

Each city and town is authorized to display, in municipal public buildings and on municipal public grounds, replicas of historical documents, including, but not limited to, the Ten Commandments, Magna Carta, Mayflower Compact, Declaration of Independence, United States Constitution, Bill of Rights, Constitution of Tennessee, and other such historically significant documents in the form of statues, monuments, memorials, tablets, or any other display that respects the dignity and solemnity of such documents.



§ 6-54-141 - Fees to be adjudged as part of costs -- Disbursement of fees.

(a) As provided in § 38-6-103, the following fees shall be adjudged as a part of the costs in each case upon conviction of the following offenses:

(1) Controlled substances, narcotics, drugs ......................$ 20.00

(2) Driving a motor vehicle, or operating a boat while under the influence of intoxicants and/or drugs, except as provided in § 55-10-413(d) ......................17.50

(3) Certification of criminal histories and records ......................Amount fixed by the ..................... federal bureau of investigation

(4) Upon the forfeiture of a cash bond or other surety entered as a result of a municipal traffic citation, whether considered a fine, a bond or a tax ......................13.75

(b) Such fees shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law.

(c) Except when and as provided in this section, the appropriate clerk, after deducting five percent (5%) as compensation when applicable, shall identify those fees set out in subsection (a) that are dedicated for use by the Tennessee bureau of investigation and remit the fees to the state treasury to be expended by the Tennessee bureau of investigation as appropriated by the general assembly. These fees shall be transmitted by the clerk of the court to the state treasurer for deposit in a fund to be used by the Tennessee bureau of investigation for the purpose of employing personnel; for the purchase of equipment and supplies; to pay for the education, training and scientific development of employees; or for any other purpose to allow the bureau's business to be done in a more efficient and expeditious manner. The moneys received in the fund shall be invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state, but shall, together with interest income credited to the fund, remain available for expenditure in subsequent fiscal years.

(d) Upon approval of the director of the Tennessee bureau of investigation, local governing bodies which have the responsibility for providing funding for sheriffs' offices and police departments are authorized to purchase from state contracts approved for bureau purchases, scientific instruments designed to examine a person's breath and measure the alcohol content of a person's breath, for use as evidence in the trial of cases; provided, that prior to use of the scientific instruments, such instruments must be delivered to the forensic services division for testing and certification pursuant to § 38-6-103(g). The bureau shall continue to maintain and certify the instruments and operating personnel, pursuant to § 38-6-103(g), and furnish expert testimony in support of the use of the scientific instruments when required.






Part 2 - Advertising

§ 6-54-201 - Municipal advertising authorized -- Special tax.

(a) Advertising the commercial, social, agricultural, industrial, scenic, recreational, historical, educational, and other advantages, the points of interest and attractions within the various municipalities, and tourist promotion generally are declared to be a municipal purpose.

(1) Except as provided in subdivision (a)(1), the official governing body of each municipality is authorized and empowered, in its discretion, to appropriate from the general funds of such municipality a sum of money not to exceed thirty thousand dollars ($30,000) per annum for the purpose of advertising the commercial, social, agricultural, industrial, scenic, historical, educational, and other advantages, the points of interest and attractions therein for tourist promotion; provided, that a municipality and county that have consolidated under the metropolitan form of government, or where a municipality and county government have entered into a contractual agreement, the total appropriation may be a sum of money not to exceed sixty thousand dollars ($60,000) per annum. Notwithstanding this subdivision (a)(1), the official governing body of a city whose primary industry is tourism is authorized and empowered, in its discretion, to appropriate from the general funds and/or hotel/motel tax fund of such municipality whatever funds its governing body deems necessary to conduct tourist promotion.

(2) Upon the adoption of an ordinance by a two-thirds (2/3) vote of the legislative body of any municipality located in any county having a population of not less than one hundred thirty-four thousand seven hundred (134,700) nor more than one hundred thirty-four thousand eight hundred (134,800), according to the 2000 federal census or any subsequent federal census, the official governing body of the municipality is authorized and empowered, in its discretion, to appropriate from the general funds and/or hotel/motel tax fund of the municipality whatever funds its governing body deems necessary to conduct tourist promotion.

(b) The governing body of any municipal corporation is empowered to levy annually a special tax not to exceed two cents (2cent(s)) on each one hundred dollars ($100) valuation of the annual tax aggregate, for the purpose of establishing and maintaining a fund for advertising the commercial, social, agricultural, industrial, scenic, historical, and educational advantages of the municipal corporation's community, and any points of interest and attraction, and for such other purposes as the bodies mentioned in this subsection (b), in their discretion, believe will increase the population, value of taxable property, and the general business prospects and the general welfare of their respective municipal corporations.



§ 6-54-202 - Expenditure of advertising funds.

The funds provided for in § 6-54-201(b) shall be used and expended under the direction and control of the governing body of the municipal corporation or through such agency or agencies as they shall prescribe, and under such rules and regulations as the governing body of the municipal corporation deems proper.



§ 6-54-203 - Election on advertising tax.

(a) Should the governing body of any municipal corporation fail to levy such tax at the regular tax levy then, upon a petition containing the signatures of not less than five percent (5%) of the registered voters of the municipal corporation being presented to the governing body, such governing body shall call an election to be held at the next regular municipal election, at which time it shall be determined by a majority vote whether or not such tax shall be levied and collected to be used for any one (1) or more of such purposes.

(b) The ballots used at the election shall be the ballots used in the next and regular municipal election; the election shall be held to determine the will of the voters as to whether the tax shall be levied, collected and used as mentioned in subsection (a). The election shall be held and conducted and notice given as other elections are now required by law to be held and notice thereof given.

(c) The ballots used at the election shall contain, in substance, these words:"

"For Advertising Tax Levy of ___________________ cents"

"Against Advertising Tax Levy of ___________________ cents"

and the voters shall signify their will by putting an X mark opposite "For Advertising Tax Levy of ___________________________________ cents" or "Against Advertising Tax Levy of ___________________________________ cents."

(d) At such election every voter qualified to vote in the regular municipal election shall be entitled to vote.

(e) A majority vote of the votes cast "For Advertising Tax Levy of ___________________________________ cents" and "Against Advertising Tax Levy of ___________________________________ cents" shall determine the will of the voters. After the election has been held and the vote determined, the governing body of the municipal corporation where the election was held shall carry out the will of the voters.






Part 3 - Police Authority and Penalties for Violations

§ 6-54-301 - Extension of police authority beyond limits.

The police authority of all incorporated towns and cities shall extend to a distance of one (1) mile from the lawful corporate limits thereof, for the suppression of all disorderly acts and practices forbidden by the general laws of the state; provided, that such jurisdiction of an incorporated town or city shall not be hereby extended beyond the limits of the county in which any part of such town is situated, or so as to come within one (1) mile of any other incorporated town or city.



§ 6-54-302 - Service of warrants outside city.

Any duly and regularly appointed police officer of a municipality having a duly constituted city or municipal court has the authority to serve warrants for the arrest of persons for municipal offenses committed within the municipal limits, at any point within the county wherein the municipality is located.



§ 6-54-303 - Execution on municipal court judgments.

(a) In all municipal courts where the judge has entered a judgment for fines and costs, and same remain unpaid for thirty (30) days thereafter, the court is authorized by and through its clerk to issue execution thereon from the court in the same manner and methods as prescribed in title 26, chapters 1-3, and the clerks shall assess the same fees and costs as allowable to clerks of general sessions court.

(b) For purpose of service of a levy of execution or execution by garnishment, the police officers of the municipality are empowered to serve the same anywhere in the county.



§ 6-54-304 - Disposition of fines and costs.

(a) The procedure set out in § 6-54-303 shall likewise apply to judgments for fines and costs of municipal courts exercising concurrent jurisdiction with general sessions courts.

(b) (1) Upon collection of state fines and costs, the clerk shall remit those portions due the county and state as though paid by the defendant before levy or execution.

(2) Notwithstanding subdivision (b)(1), in any county having a population of not less than seventy-four thousand five hundred (74,500) nor more than seventy-four thousand six hundred (74,600), according to the 1980 federal census or any subsequent federal census, and in any county having a population of not less than forty-nine thousand four hundred (49,400) and not more than forty-nine thousand five hundred (49,500), according to the 1980 federal census or any subsequent federal census, the clerk of a municipal court shall, upon collection of state fines and costs, remit such fines and costs to the municipality for which the municipal court was created as though paid by the defendant before levy or execution.



§ 6-54-305 - Collection of fines for nonmoving traffic violations -- Service by mail.

Any municipality or metropolitan government having a city or metropolitan court is empowered to permit by ordinance service of process through the use of registered mail or certified mail, addressee only, return receipt requested, in lieu of personal service of process in an action of debt involving nonpayment of any ticket or citation issued for any nonmoving traffic violation. This section shall only apply to municipalities having a population of thirty-two thousand (32,000) or more, according to the 1970 federal census or any subsequent federal census.



§ 6-54-306 - Penalty for violation of home rule municipal ordinances.

(a) All home rule municipalities are empowered to set maximum penalties of thirty (30) days imprisonment or monetary penalties and forfeitures, or both imprisonment and monetary penalties and forfeitures, up to five hundred dollars ($500), or both, to cover administrative expenses incident to correction of municipal violations.

(b) Notwithstanding the limitations on recovery of administrative costs imposed in subsection (a), if a home rule municipality has adopted an ordinance to prohibit false threats or hoaxes involving biological weapons, destructive devices, or weapons of mass destruction, then the municipality may recover actual administrative expenses incurred as a result of any such prohibited threat or hoax.



§ 6-54-307 - Mutual aid agreements.

(a) (1) Incorporated cities and towns are authorized to enter into contracts and mutual aid agreements with other incorporated cities and towns, counties, and metropolitan airport authorities that provide law enforcement service within the state and with those of any other states or with any agency of the United States to the extent that the laws of such other state or the United States permit such joint contracts or agreements to furnish one another assistance in law enforcement.

(2) Incorporated cities and towns may also enter into contracts with an organization of residents and property owners of an unincorporated community for the purpose of providing law enforcement assistance to such unincorporated community.

(3) Contracts or mutual aid agreements entered into pursuant to this section by an incorporated city or town shall, in the judgment of the city's or town's governing body, be advantageous to and serve the public interest of the city or town.

(b) In authorizing or permitting its law enforcement officers to answer calls outside the corporate limits as authorized in this section, and in answering such calls, the city or town and its officers and employees shall be considered as acting in a governmental capacity.

(c) Any officer, or employee of a police department of an incorporated city or town, while engaged in any duty or activity in connection with this section or pursuant to orders or instructions from such person's officers or superiors, shall be entitled to all rights, privileges, exemptions and immunities as if such duty or activity were performed within the corporate limits of the incorporated city or town by which such person is employed.



§ 6-54-308 - Penalty for violation of nonhome rule municipal ordinances.

(a) Except as provided in § 6-54-306 for home rule municipalities, the legislative body of any other municipality may establish a monetary penalty not to exceed five hundred dollars ($500) for each violation of an ordinance of such municipality.

(b) The authority for increased monetary penalties for ordinance violations provided by this section does not apply to ordinances regulating all moving traffic violations.






Part 4 - Public Morals

§ 6-54-401 - Enforcement of laws for protection of public morals.

It is the duty of the mayors, commissioners, council members, aldermen, chiefs of police, recorders, municipal judges, marshals, and police officers of each municipal corporation, to faithfully maintain and enforce, within the corporate limits of their respective municipalities, the statute laws relating to lewdness, drunkenness, gaming, and the sale and manufacture of intoxicating liquors, by having arrested and arraigned for trial all persons violating such laws with their knowledge, and by taking such other proceedings against such violators as may be authorized and provided by the ordinances of such municipalities.



§ 6-54-402 - Failure to enforce laws.

The willful failure or neglect of any of such officials or police officers to perform the duties prescribed by § 6-54-401 is a Class C misdemeanor and the offender shall be dismissed from office.



§ 6-54-403 - Motion picture regulatory board -- Creation.

Any municipality in a county having a population of not less than two hundred thousand (200,000), according to the federal census of 1960 or any subsequent federal census, may by ordinance create and establish a regulatory board for the review and classification of commercial motion picture films, which board shall have the powers herein set forth. The number of members of such board and their terms of office shall be set forth in such ordinance.



§ 6-54-404 - Motion picture regulatory board -- Definition of "minor."

For the purpose of §§ 6-54-403 -- 6-54-406 "minor" means any person under eighteen (18) years of age.



§ 6-54-405 - Motion picture regulatory board -- Powers.

The motion picture regulatory board may be empowered to classify commercial motion picture films prior to or after the commencement of their presentation to the public as to their suitability for viewing by minors, and to forbid the showing of commercial films to minors unless information on the film has been submitted to the board for classification of the film in accordance with reasonable or expeditious procedures, and the film has either been classified by the board as suitable for minors or has not been classified within a reasonable time after submission.



§ 6-54-406 - Motion picture regulatory board -- Enforcement of orders.

(a) The municipality may enforce the lawful orders of the board by fine or other penalty within the power of the municipality to impose, and by obtaining an injunction in any circuit, chancery or criminal court of this state against the showing to minors of any motion picture film that has not been presented to the board for classification in accordance with such ordinance and such reasonable rules as the board may adopt, or that has been classified by the board, pursuant to its authorized procedures, as unsuitable for minors.

(b) The circuit, chancery and criminal courts have jurisdiction to enjoin the presentation to minors of any motion picture film in violation of any ordinance adopted pursuant to §§ 6-54-403 -- 6-54-406, or in violation of any lawful classification, regulation or order of any board established pursuant hereto.

(c) In any suit for injunction to forbid the presentation to minors of a motion picture classified as not suitable for minors, the proceedings shall be in accordance with those set forth in § 39-17-908, and no municipality or board shall be required to file any injunction, cost or appeal bond.






Part 5 - Ordinances and Codes

§ 6-54-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Code" means and includes any published compilation of rules and regulations that have been prepared by various technical trade associations and shall include specifically, but not be limited to, building codes; plumbing codes; electrical wiring codes; codes for the slaughtering, processing, selling of meats and meat products for human consumption; codes for the production, pasteurizing and sale of milk and milk products; together with any other code that embraces rules and regulations pertinent to a subject that is a proper municipal legislative matter;

(2) "Municipality" means and includes any city or town organized and operating under the general or special laws of the state of Tennessee;

(3) (A) "Public record" means and includes any municipal, state, or federal statute, rule, or regulation adopted prior to the exercise by any municipality of the authority to incorporate by reference granted in this part;

(B) "Public record" does not include the municipal ordinances, rules, or regulations of any municipality, except those of the municipality that is exercising the right to incorporate by reference, nor does "public record" include the state laws, rules or regulations of any state other than the state of Tennessee; and

(4) "Published" means printed, lithographed, multigraphed, or otherwise reproduced.



§ 6-54-502 - Adoption of codes and public records by reference -- Building code amendments.

(a) Any municipality is hereby authorized to adopt by reference the provisions of any code or portions of any code as defined in § 6-54-501, without setting forth the provisions of such codes in full; provided, that at least one (1) copy of the code that is incorporated or adopted by reference is filed in the office of the clerk or recorder of the municipality and is kept available for public use, inspection, and examination. Any municipality is likewise authorized and empowered to adopt by reference the provisions of any public records; provided, likewise, that one (1) copy of such public record is kept on file in the office of the clerk of the municipality as provided above for codes. The filing requirement herein prescribed shall not be deemed to be complied with unless the required copy of such code or public record is filed with the clerk of such municipality for a period of fifteen (15) days prior to adoption of the ordinance that incorporates such code or public record by reference.

(b) In those municipalities that have adopted building codes by reference pursuant to subsection (a), except when a municipal governing body by a vote of at least two thirds (2/3) of its total membership elects not to incorporate by reference any specific change or amendment, the municipal governing body shall incorporate by reference all such subsequent changes and amendments thereof, properly identified as to date and source, as may be adopted by the agency or association that promulgated the code.

(c) In those municipalities that have adopted building codes by reference pursuant to subsection (a), the requirements of subsection (b) may be satisfied by having the appropriate municipal code administrative official adopt administrative regulations that incorporate by reference such subsequent changes and amendments thereof, properly identified as to date and source, as may be adopted by the agency or association that promulgated the code.

(d) Any administrative regulations that incorporate building code amendments by reference shall become effective upon the expiration of ninety (90) calendar days or after the second official meeting of the municipal governing body following the publication of the regulations, whichever is later, unless within that period of time a resolution disapproving such administrative regulation has been adopted by the municipal governing body.

(e) In addition to complying with all requirements for the issuance of administrative regulations by the appropriate municipal code administrative official, the filing requirement of subsection (a) shall be complied with in adopting amendments to building codes by administrative regulation.



§ 6-54-503 - Adoption of amendments by reference.

(a) Any amendment that may be made to any code or public record incorporated by reference by a municipality under this part, may be likewise adopted by reference; provided, that an amended or corrected copy is filed with the clerk or recorder of such municipality for inspection, use, and examination by the public.

(b) Ordinances adopting amendments by reference shall be required to be published as any other ordinances of the municipality and the requirements as to prior filing before passage shall apply likewise to amendments.



§ 6-54-504 - Penalty clauses.

Nothing contained in this part shall be deemed to permit the adoption of the penalty clauses by reference that may be established in the code or public record that is being incorporated by reference, and such penalty clauses shall be set forth in full in the adopting ordinances and be published along with and in the same manner as the adopting ordinance is required to be published.



§ 6-54-506 - Validation of ordinances prior to 1951.

Any municipality that has before March 16, 1951, enacted a code or public record by reference thereto shall not be required to reenact such code or public record by reason of this part, and all previous incorporations by reference that would have been valid if this part had then been in effect are hereby ratified and declared effective; provided, that a copy was forthwith filed with the clerk or recorder of the municipality, if it had not already been filed.



§ 6-54-507 - Adoption of model traffic ordinance.

All cities, towns and municipalities in this state are hereby authorized and empowered to adopt by reference the model traffic ordinance produced by the national committee on uniform traffic laws and ordinances.



§ 6-54-508 - Adoption of municipal code.

(a) Commencing March 21, 1955, no municipality, whether required by charter or otherwise, shall be required to publish its code of ordinances in a newspaper.

(b) A public hearing shall be held prior to adoption of a code of ordinances, and advance notice thereof shall be published in a newspaper of general circulation in the municipality.

(c) Any code of ordinances adopted before March 21, 1955, by any municipality is hereby validated with respect to any requirements for publication thereof.

(d) If any part of such code of ordinances contains new provisions of a penal nature, then such published notice shall specifically state such fact and shall also state that a copy of such new provisions is available at the city recorder's office for examination.



§ 6-54-509 - Notice of adoption of code.

Any municipality that, on or after March 21, 1955, adopts a code of ordinances shall publish in a newspaper of general circulation in the municipality a notice that a code of ordinances has been adopted and that a copy is available at the city recorder's office for anyone who desires to examine it. Such notice shall also include a statement providing notice of any new provisions of a penal nature in such code of ordinances.



§ 6-54-510 - Validation of codified ordinances.

(a) When any municipality has its ordinances codified and adopts a code of ordinances in accordance with this part, or when a municipality has its code of ordinances updated from time to time, the adoption of the code or the updating of the code of ordinances shall cure any defects that occurred in the adoption of any of the individual ordinances that are codified or referred to in the code.

(b) The adoption of all ordinances codified or referred to in all municipal codes of ordinances previously adopted and in existence on April 16, 1990, is hereby expressly validated and ratified, notwithstanding that defects may have occurred in the adoption.



§ 6-54-511 - Inspections of residential rental property with code violations.

(a) (1) If any residential rental property has three (3) code violations cited on three (3) separate dates within a six-month period, the municipal agency or department that is responsible for enforcement of building codes is authorized to conduct an in-home inspection of the property, regardless of whether the landlord or a tenant is in possession of the property.

(2) The municipal agency or department that is responsible for enforcement of building codes may enter the dwelling unit only:

(A) With the consent of the tenant in possession;

(B) With a validly issued search warrant; or

(C) In the event of an emergency presenting an immediate threat to the health, safety, and welfare of the tenant in possession.

(3) Entry shall comply in all respects with Amendment IV of the Constitution of the United States, as well as Article I, § 7 of the Constitution of Tennessee. Entry shall be made in such manner as to cause the least possible inconvenience to the tenant in possession.

(b) This section shall apply to any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census, or any subsequent federal census, and to any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census.

(c) This section shall apply to any municipality having a population of not less than thirteen thousand seven hundred (13,700) nor more than thirteen thousand eight hundred (13,800), and to any municipality having a population of not less than twenty-seven thousand two hundred (27,200) nor more than twenty-seven thousand four hundred (27,400).



§ 6-54-512 - Actions of governing body to be by ordinance.

The following actions of the governing body of a municipality shall be by ordinance unless otherwise allowed by general law to be done by resolution:

(1) Any action required by general law or the charter of a municipality to be by ordinance; or

(2) Any action that:

(A) Levies a tax;

(B) Makes a special assessment;

(C) Is permanent in nature; or

(D) Has a regulatory or penal effect.



§ 6-54-513 - Notice to owner of motor vehicle before forwarding unpaid parking tickets to collection agency.

A municipality shall have no authority to forward to a collection agency unpaid parking tickets for collection without notifying the owner of record of the motor vehicle for which the parking ticket was issued. The notification shall be sent by postal mail to the owner of record of such motor vehicle that such action will occur unless the owner pays the unpaid tickets within thirty (30) days from the date the letter is mailed to the owner. The municipality shall also include in the notification a statement that, if the ticket is forwarded to a collection agency for collection, the agency may notify the credit bureau or credit agency of such fact, which could affect the owner's credit rating.






Part 6 - Mutual Assistance in Firefighting

§ 6-54-601 - Contracts and mutual aid agreements.

(a) Incorporated cities and towns are authorized to enter into contracts and mutual aid agreements with other incorporated cities and towns, with counties, with private incorporated fire departments, with utility districts that provide firefighting service, with metropolitan airport authorities that provide firefighting service, and with industrial fire departments to furnish one another assistance in fighting fires.

(b) Incorporated cities and towns may also enter into contracts with organizations of residents and property owners of unincorporated communities for the purpose of providing firefighting assistance to the unincorporated community.

(c) Any incorporated city or town may provide fire protection to citizens outside the territorial limits of the municipality on an individual contractual basis whenever an agreement has been made for the extension of that service by the legislative body of the municipality and the legislative body of the county in which the fire protection is to be provided. In addition, any municipality may provide fire protection to citizens within an area outside the territorial limits of the municipality without individual contracts whenever an agreement has been made by the legislative body of the municipality, and the legislative body of the county in which fire protection is to be provided for the extension of that service and establishing the area to be served. Counties may appropriate funds for the payment of compensation to the municipalities for the extension of firefighting service.

(d) Contracts or mutual aid agreements entered into pursuant to this section by an incorporated city or town shall, in the judgment of the city's or town's governing body, be advantageous to and serve the public interest of the city or town.

(e) The authority in this section for municipalities to go outside their corporate limits to provide firefighting service is in addition and supplemental to, and not in substitution for, any such authority in any other general law or in any municipality's charter.



§ 6-54-602 - Mutual assistance as governmental function.

In authorizing or permitting its fire department to answer calls outside the corporate limits as authorized in this part, and in answering such calls, the city or town and its officers and employees shall be considered as acting in a governmental capacity.



§ 6-54-603 - Rights, duties and immunities of officers and employees.

Any officer or employee of a fire department of an incorporated city or town, while engaged in any duty or activity in connection with this part or pursuant to orders or instructions from such person's officers or superiors, shall be entitled to all rights, privileges, exemptions and immunities as if such duty or activity were performed within the corporate limits of the incorporated city or town by which such person is employed.






Part 7 - Regulation of Transfer and Storage Businesses

§ 6-54-701 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Governing body" means the official or officials authorized by law to exercise ordinance or other law-making power of a municipality;

(2) "Local transfer and storage business" means the business of transferring and/or storing for a profit the household goods and effects of another within the confines of the territorial limits of the municipality adopting this part;

(3) "Municipality" means any incorporated city or incorporated town of this state, with a population in excess of four hundred thousand (400,000), according to the federal census of 1960 or any subsequent federal census;

(4) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, trustee, receiver or assignee; and

(5) "Transfer and storage regulatory board" means any regulatory board created pursuant to § 6-54-702.



§ 6-54-702 - Creation of regulatory board.

(a) Any municipality may, by ordinance, or by resolution, create a transfer and storage regulatory board, which shall be authorized to exercise its functions upon the appointment and qualification of the first members of such board.

(b) Upon adoption of an ordinance or resolution, whichever is applicable, creating a transfer and storage regulatory board, the governing body shall, pursuant to the ordinance or resolution, appoint five (5) persons as members of the board.

(c) The members who are first appointed shall be designated to serve for terms of one (1), two (2), three (3), four (4) and five (5) years respectively, but thereafter each member shall be appointed for a term of five (5) years, except that vacancies occurring otherwise than by the expiration of the terms shall be filled for the unexpired term by the governing body in the same manner as the original appointments.



§ 6-54-703 - Organization of board -- Rules and regulations.

Immediately upon appointment, the members of the regulatory board shall select from among the members a chair and a secretary of the board and, as soon thereafter as is feasible, the board shall submit to the governing body a set of rules and regulations that it deems necessary and desirable for the protection of the citizens of the municipality, to prevent irresponsible persons from engaging in the business and to avoid the likelihood of fraud and injustice being wrought upon the citizenry.



§ 6-54-704 - Adoption and enforcement of regulations.

(a) The governing body may then adopt or reject the recommendations of the board by ordinance or resolution or make such modifications as it deems proper.

(b) When proper regulations, satisfactory to the board and governing body, have been established, the governing body shall empower the board to regulate and enforce the regulations, adopting in the regulations such penal provisions as it deems necessary to ensure the powers in the board to enforce the regulations, and granting to persons feeling aggrieved by the enforcement of the regulations such appellate procedural rights as it deems proper.



§ 6-54-705 - Compensation -- Supplies and secretarial help -- Fees.

The members of the regulatory board shall serve without compensation; provided, that the governing body may expend such sums of money as it deems necessary to provide secretarial help and office supplies to the board as might be required, and may by ordinance or resolution levy a nominal charge upon those parties engaged in the local transfer and storage business as may be necessary to defray the expense thereof.






Part 8 - Minimum Fire and Police Retirement Allowances

§ 6-54-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the fire department or police department of any municipality that pays wages to its employees for services rendered;

(2) "Employee" means any person who, on the adoption of the provisions of this part, is a paid employee in the fire department or police department of any municipality and a member of a municipal retirement system or pension plan;

(3) "Municipality" means any municipality having its own employees retirement system or pension plan;

(4) "Retired employee" means any person who has been a paid employee in the fire department or police department of any municipality and who, on the adoption of the provisions of this part, is receiving from such municipality a retirement allowance based upon such person's service in such department;

(5) "Retirement allowance" means the monthly payment for life made to a retired employee or the retired employee's survivors or beneficiaries under the provisions of a municipal employees retirement system or pension plan;

(6) "Retirement system" or "pension plan" means an existing system or plan by which a municipality is paying or will pay the retired employees of its fire department or police department a retirement allowance after such employees have complied with certain conditions or requirements of employment or service to the municipality; and

(7) "Survivor or beneficiary" includes any person, who is receiving, or who is entitled to receive, an allowance or survivor benefit from a retirement system that is based upon the retirement allowance of an employee or a retired employee.



§ 6-54-802 - Adoption of part -- Application of part.

(a) Notwithstanding any provision of the law to the contrary, the governing body of any municipality may by ordinance adopt the provisions of this part to establish and to authorize the payment of the minimum retirement allowance provided in § 6-54-803. The adoption of the provisions of this part shall not authorize a decrease in the retirement allowance presently being paid to any retired employee. The adoption of the provisions of this part by a municipality shall be permanent and such action may not be repealed to the detriment of any retired employee or such retired employee's survivor or beneficiary.

(b) If the department of any municipality has more than one (1) retirement system or pension plan for its retired employees, the adoption of the provisions of this part by the governing body of the municipality shall not affect any provisions of such retirement system or pension plan, except as is necessary to provide the minimum retirement allowance established in subsection (a).

(c) This part shall not apply to retirement allowances of municipal employees under the provisions of the Tennessee state retirement system.

(d) This part shall not apply to any retirement system, pension plan or division thereof in which the member's or beneficiary's benefits are computed in conjunction with or reduced by social security benefits.



§ 6-54-803 - Computation of allowances -- Cost of living benefits.

(a) The minimum retirement allowance for an employee, during the remainder of such employee's life, shall be computed as follows:

(1) The retirement allowance of such employee who retires upon reaching the minimum age of fifty (50) years or older after a total of not less than twenty-five (25) separate years of service in either or both departments shall be two percent (2%) multiplied by the number of years of service, up to a maximum of thirty (30) years of service, multiplied by such employee's highest monthly salary during such employee's period of service in the department.

(2) Such allowance shall not be less than fifty percent (50%) or greater than sixty percent (60%) of such employee's highest monthly salary during such employee's period of service in the department.

(b) In addition to the retirement allowance, a retired employee shall be paid a cost of living benefit each month beginning January 1 of the year following the twenty-fourth month of such employee's retirement. Such benefit shall be adjusted annually thereafter and shall be computed by multiplying the retirement allowance by the percentage of increase or decrease in the consumer price index, as compiled by the bureau of labor statistics in the United States department of labor, for the twelve-month period ending September 30 of each year. Such percentage shall not exceed three percent (3%) in any year. The retirement allowance shall not be decreased below the amount provided in subsection (a). Such percentage shall be applied only to the retirement allowance and shall not be compounded from year to year.

(c) The retirement allowance of the survivor or beneficiary of any employee or retired employee shall be computed by using the allowances in subsection (a). The cost of living benefit shall be computed in the same manner as provided in subsection (b).






Part 9 - Travel and Expenses

§ 6-54-901 - Reimbursement for expenses incident to holding office.

(a) Notwithstanding the provisions of any public or private act to the contrary, in all municipalities of the state, any mayor and any member of the local governing body, and any board or committee member elected or appointed by the mayor or local governing body, and any official or employee of the municipality whose salary is set by charter or general law, may be reimbursed from municipal funds for the actual expense that such municipal officer may incur as an incident to holding such office.

(b) The municipal legislative body shall by ordinance determine whether or not to pay the expenses of the mayor or any member of the local governing body, and any board or committee member elected or appointed by the mayor or local governing body, and any official or employee of the municipality whose salary is set by charter or general law; and, if it is determined that the municipality will reimburse expenses, shall enact a written policy as to how expenses will be reimbursed and determine what expenses are reimbursable.

(c) In such municipality it is the duty of the chief administrative officer or such chief administrative officer's designee to prescribe forms on which expenses will be reported, and it is further made such chief administrative officer's duty to examine such expense report to determine if all expenses so listed as reimbursable are legally reimbursable expenditures within the schedule as determined by the municipal legislative body, and, if such listed expenses are reimbursable, then to forward the expense report to the proper disbursing officer for payment.



§ 6-54-902 - When expense allowances to be treated as compensation.

To the extent not adequately documented as provided in § 6-54-901, expense allowances shall be considered compensation for purposes of any salary limitations as may be provided by statute, charter or private act.



§ 6-54-903 - Policies and amendments to be filed with the comptroller.

All municipal travel and expense reimbursement policies, and any amendments thereto, shall be filed with the office of the comptroller of the treasury or the comptroller of the treasury's designee. Such policies and amendments are not subject to the approval of, but shall not be effective until filed with, the office of the comptroller of the treasury.



§ 6-54-904 - Municipal technical advisory service model policies.

The municipal technical advisory service (MTAS) shall disseminate, and amend from time to time as necessary, a model travel and expense policy to provide guidance for the various municipalities. Such policy and amendments thereto are subject to the approval of the comptroller of the treasury. Any municipality that adopts the policy promulgated by MTAS is not required to file such policy with the office of the comptroller of the treasury, but shall notify the comptroller in writing that the policy promulgated by MTAS was adopted and the date such action was taken.



§ 6-54-905 - Provision of vehicles -- Policy.

Municipalities may provide vehicles for the use of the mayor, any member of the local governing body, any board or committee member elected or appointed by the mayor or local governing body, and any official or employee whose salary is set by charter or general law. Such vehicles shall be provided pursuant to a written policy adopted by the municipal legislative body. The written policy for vehicle use shall be separate from the travel and expense policy provided for in the previous sections of this part and shall contain no other subject matter.



§ 6-54-906 - Direct payments.

In addition to the authority to reimburse expenses provided in this part, municipalities may pay directly for travel expenses, including meals and lodging, and registration fees for conferences, conventions, seminars, and other education programs on behalf of the mayor, and any member of the local governing body, and any board or committee member elected or appointed by the mayor or local governing body, and any official or employee whose salary is set by charter or general law, provided payment is made directly to the provider and not to the official or employee.



§ 6-54-907 - Applicability.

This part does not apply to municipalities nor to metropolitan governments with a population greater than one hundred thousand (100,000), according to the most recent federal decennial census. Those municipalities and metropolitan governments may elect to pay and/or reimburse expenses for their officials in accordance with travel and expense policies that may be adopted and amended from time to time by the appropriate bodies or officials.






Part 10 - Office of Administrative Hearing Officer

§ 6-54-1001 - Creation by ordinance -- Contents of ordinance -- Interlocal agreements -- Existing municipal power or authority.

(a) Municipalities are authorized to create, by ordinance, the office of administrative hearing officer to hear building and property maintenance code violations.

(b) Such authorizing ordinance must, at minimum, contain:

(1) Reference to the municipal code sections subject to administrative jurisdiction; and

(2) The number of administrative hearing officer positions created.

(c) Two (2) or more municipalities may enter into an interlocal agreement to employ one (1) or more administrative hearing officers if so referenced in the adopting ordinance.

(d) No provision in this part diminishes or terminates any existing municipal power or authority.

(e) For purposes of this part, "municipality" means any incorporated town or city.



§ 6-54-1002 - Jurisdiction of administrative body -- Restrictions on authority.

(a) The administrative body has jurisdiction to hear cases involving violations of municipal ordinances regulating building and property maintenance, including:

(1) Locally adopted building codes;

(2) Locally adopted residential codes;

(3) Locally adopted plumbing codes;

(4) Locally adopted electrical codes;

(5) Locally adopted gas codes;

(6) Locally adopted mechanical codes;

(7) Locally adopted energy codes;

(8) Locally adopted property maintenance codes; and

(9) Ordinances regulating any subject matter commonly found in the codes mentioned in subdivisions (a)(1)-(8).

(b) Administrative hearing officers are not authorized to hear violations of codes adopted by the state fire marshal pursuant to § 68-120-101(a) enforced by a deputy building inspector pursuant to § 68-120-101(f).



§ 6-54-1003 - Communications by administrative hearing officer and parties in contested cases.

(a) Unless required for the disposition of ex parte matters specifically authorized by statute, an administrative hearing officer presiding over a contested case proceeding may not communicate, directly or indirectly, regarding any issue in the proceeding, while the proceeding is pending, with any person without notice and opportunity for all parties to participate in the communication.

(b) Notwithstanding subsection (a), an administrative hearing officer may communicate with municipal employees or officials regarding a matter pending before the administrative body or may receive aid from staff assistants, members of the staff of the city attorney or a licensed attorney, if such persons do not receive ex parte communications of a type that the administrative hearing officer would be prohibited from receiving, and do not furnish, augment, diminish or modify the evidence in the record.

(c) Unless required for the disposition of ex parte matters specifically authorized by statute, no party to a contested case, and no other person may communicate, directly or indirectly, in connection with any issue in that proceeding, while the proceeding is pending, with any person serving as an administrative hearing officer without notice and opportunity for all parties to participate in the communication.

(d) If, before serving as an administrative hearing officer in a contested case, a person receives an ex parte communication of a type that may not properly be received while serving, the person, promptly after starting to serve, shall disclose the communication in the manner prescribed in subsection (e).

(e) An administrative hearing officer who receives an ex parte communication in violation of this section shall place on the record of the pending matter all written communications received, all written responses to the communications, and a memorandum stating the substance of all oral communications received, all responses made, and the identity of each person from whom the person received an ex parte communication, and shall advise all parties that these matters have been placed on the record. Any party desiring to rebut the ex parte communication shall be allowed to do so, upon requesting the opportunity for rebuttal within ten (10) business days after notice of the communication.



§ 6-54-1004 - Appearance in person or by a duly authorized representative -- Representation by counsel.

(a) Any party may participate in the hearing in person or, if the party is a corporation or other artificial person, by a duly authorized representative.

(b) Whether or not participating in person, any party may be advised and represented at the party's own expense by counsel or, unless prohibited by any provision of law, other representative.



§ 6-54-1005 - Pre-hearing conference -- Hearing or converting pre-hearing conference to hearing -- Prehearing orders.

(a) (1) In any action set for hearing, the administrative hearing officer, upon the administrative hearing officer's own motion, or upon motion of one (1) of the parties or such party's qualified representatives, may direct the parties or the attorneys for the parties, or both, to appear before the administrative hearing officer for a conference to consider:

(A) The simplification of issues;

(B) The possibility of obtaining admissions of fact and of documents that will avoid unnecessary proof;

(C) The limitation of the number of witnesses; and

(D) Such other matters as may aid in the disposition of the action.

(2) The administrative hearing officer shall make an order that recites the action taken at the conference, and the agreements made by the parties as to any of the matters considered, and that limits the issues for hearing to those not disposed of by admissions or agreements of the parties. Such order when entered controls the subsequent course of the action, unless modified at the hearing to prevent manifest injustice.

(b) Upon reasonable notice to all parties, the administrative hearing officer may convene a hearing or convert a pre-hearing conference to a hearing, to be conducted by the administrative hearing officer sitting alone, to consider argument or evidence, or both, on any question of law.

(c) In the discretion of the administrative hearing officer, all or part of the pre-hearing conference may be conducted by telephone, television or other electronic means, if each participant in the conference has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceeding while it is taking place.

(d) If a pre-hearing conference is not held, the administrative hearing officer may issue a pre-hearing order, based on the pleadings, to regulate the conduct of the proceedings.



§ 6-54-1006 - Appointment of administrative hearing officer -- Temporary appointment of admininstrative law judge.

(a) Each administrative hearing officer shall be appointed by the local governing body for a four-year term and serve at the pleasure of the appointing governing body. Such administrative hearing officer may be reappointed.

(b) An administrative hearing officer shall be one (1) of the following:

(1) Licensed building inspector;

(2) Licensed plumbing inspector;

(3) Licensed electrical inspector;

(4) Licensed attorney;

(5) Licensed architect; or

(6) Licensed engineer.

(c) A municipality may also contract with the administrative procedures division, office of the Tennessee secretary of state to employ an administrative law judge on a temporary basis to serve as an administrative hearing officer. Such administrative law judge shall not be subject to the requirements of § 6-54-1007(a) and (b).



§ 6-54-1007 - Training and continuing education -- Fees.

(a) Each person appointed to serve as an administrative hearing officer shall, within the six-month period immediately following the date of such appointment, participate in a program of training conducted by the University of Tennessee's municipal technical advisory service, referred to in this part as MTAS. MTAS shall issue a certificate of participation to each person whose attendance is satisfactory. The curricula for the initial training shall be developed by MTAS with input from the administrative procedures division, office of the Tennessee secretary of state. MTAS shall offer this program of training no less than twice per calendar year.

(b) Each person actively serving as an administrative hearing officer shall complete six (6) hours of continuing education every calendar year. MTAS shall develop the continuing education curricula and offer that curricula for credit no less than twice per calendar year. The education required by this section shall be in addition to any other continuing education requirements required for other professional licenses held by the individuals licensed under this part. No continuing education hours from one (1) calendar year may be carried over to a subsequent calendar year.

(c) MTAS has the authority to set and enact appropriate fees for the requirements of this section. A municipality shall bear the cost of the fees for administrative hearing officers serving their jurisdiction.

(d) Costs pursuant to this section shall be offset by fees enacted.



§ 6-54-1008 - Citations for violations -- Written notice -- Signature of violator -- Service on absentee property owners -- Deadline for transmission of citations.

(a) Upon the issuance of a citation for violation of a municipal ordinance referenced in the municipality's administrative hearing ordinance, the issuing officer shall provide written notice of:

(1) A short and plain statement of the matters asserted. If the issuing officer is unable to state the matters in detail at the time the citation is served, the initial notice may be limited to a statement of the issues involved and the ordinance violations alleged. Thereafter, upon timely, written application a more definite and detailed statement shall be furnished ten (10) business days prior to the time set for the hearing;

(2) A short and plain description of the municipality's administrative hearing process including references to state and local statutory authority;

(3) Contact information for the municipality's administrative hearing office; and

(4) Time frame in which the hearing officer will review the citation and determine the fine and remedial period, if any.

(b) Citations issued for violations of ordinances referenced in the municipality's administrative hearing ordinance shall be signed by the alleged violator at the time of issuance. If an alleged violator refuses to sign, the issuing officer shall note the refusal and attest to the alleged violator's receipt of the citation. An alleged violator's signature on a citation is not admission of guilt.

(c) Citations issued upon absentee property owners may be served via certified mail sent to the last known address of the recorded owner of the property.

(d) Citations issued for violations of ordinances referenced in the municipality's administrative hearing ordinance shall be transmitted to an administrative hearing officer within two (2) business days of issuance.



§ 6-54-1009 - Review of citation for appropriateness -- Levy of fines -- Setting hearing -- Cancellation of fines and hearing if violation remedied.

(a) Upon receipt of a citation issued pursuant to § 6-54-1008, an administrative hearing officer shall, within seven (7) business days of receipt, review the appropriateness of an alleged violation. Upon determining that a violation does exist, the hearing officer has the authority to levy a fine upon the alleged violator in accordance with this section. Any fine levied by a hearing officer must be reasonable based upon the totality of the circumstances.

(1) For violations occurring upon residential property a hearing officer has the authority to levy a fine upon the violator not to exceed five hundred dollars ($500) per violation. For purposes of this part, "residential property" means a single family dwelling principally used as the property owner's primary residence and the real property upon which it sits.

(2) For violations occurring upon non-residential property a hearing officer has the authority to levy a fine upon the violator not to exceed five hundred dollars ($500) per violation per day. For purposes of this part, "non-residential property" means all real property, structures, buildings and dwellings that are not residential property.

(b) If a fine is levied pursuant to subsection (a), the hearing officer shall set a reasonable period of time to allow the alleged violator to remedy the violation alleged in the citation before the fine is imposed. The remedial period shall be no less than ten (10) nor greater than one hundred twenty (120) calendar days, except where failure to remedy the alleged violation in less than ten (10) calendar days would pose an imminent threat to the health, safety or welfare of persons or property in the adjacent area.

(c) Upon the levy of a fine pursuant to subsection (a), the hearing officer shall within seven (7) business days, provide via certified mail notice to the alleged violator of:

(1) The fine and remedial period established pursuant to subsections (a) and (b);

(2) A statement of the time, place, nature of the hearing, and the right to be represented by counsel; and

(3) A statement of the legal authority and jurisdiction under which the hearing is to be held, including a reference to the particular sections of the statutes and rules involved.

(d) The date of the hearing shall be no less than thirty (30) calendar days following the issuance of the citation. To confirm the hearing, the alleged violator must make a written request for the hearing to the hearing officer within seven (7) business days of receipt of the notice required in subsection (c).

(e) If an alleged violator demonstrates to the issuing officer's satisfaction that the allegations contained in the citation have been remedied to the issuing officer's satisfaction, the fine levied pursuant to subsection (a) shall not be imposed or if already imposed cease; and the hearing date, if the hearing has not yet occurred, shall be cancelled.



§ 6-54-1010 - Party in default.

(a) If a party fails to attend or participate in a pre-hearing conference, hearing or other stage of a contested case, the administrative hearing officer may hold the party in default and either adjourn the proceedings or conduct them without the participation of that party, having due regard for the interest of justice and the orderly and prompt conduct of the proceedings.

(b) If the proceedings are conducted without the participation of the party in default, the administrative hearing officer shall include in the final order a written notice of default and a written statement of the grounds for the default.



§ 6-54-1011 - Petitions for intervention -- Conditions on intervenor's participation.

(a) The administrative hearing officer shall grant one (1) or more petitions for intervention if:

(1) The petition is submitted in writing to the administrative hearing officer, with copies mailed to all parties named in the notice of the hearing, at least seven (7) business days before the hearing;

(2) The petition states facts demonstrating that the petitioner's legal rights, duties, privileges, immunities or other legal interest may be determined in the proceeding or that the petitioner qualifies as an intervenor under any provision of law; and

(3) The administrative hearing officer determines that the interests of justice and the orderly and prompt conduct of the proceedings shall not be impaired by allowing the intervention.

(b) If a petitioner qualifies for intervention, the administrative hearing officer may impose conditions upon the intervenor's participation in the proceedings, either at the time that intervention is granted or at any subsequent time. Conditions may include:

(1) Limiting the intervenor's participation to designated issues in which the intervenor has a particular interest demonstrated by the petition;

(2) Limiting the intervenor's participation so as to promote the orderly and prompt conduct of the proceedings; and

(3) Requiring two (2) or more intervenors to combine their participation in the proceedings.

(c) The administrative hearing officer, at least twenty-four (24) hours before the hearing, shall render an order granting or denying each pending petition for intervention, specifying any conditions, and briefly stating the reasons for the order. The administrative hearing officer may modify the order at any time, stating the reasons for the modification. The administrative hearing officer shall promptly give notice of an order granting, denying or modifying intervention to the petitioner for intervention and to all parties.



§ 6-54-1012 - Regulating course of proceedings -- Full disclosure of relevant facts and issues -- Hearing open to public.

(a) The administrative hearing officer shall regulate the course of the proceedings, in conformity with the pre-hearing order, if any.

(b) To the extent necessary for full disclosure of all relevant facts and issues, the administrative hearing officer shall afford to all parties the opportunity to respond, present evidence and argument, conduct cross-examination, and submit rebuttal evidence, except as restricted by a limited grant of intervention or by the pre-hearing order.

(c) In the discretion of the administrative hearing officer and by agreement of the parties, all or part of the hearing may be conducted by telephone, television or other electronic means, if each participant in the hearing has an opportunity to participate in, to hear, and, if technically feasible, to see the entire proceedings while taking place.

(d) The hearing shall be open to public observation pursuant to title 8, chapter 44, unless otherwise provided by state or federal law. To the extent that a hearing is conducted by telephone, television or other electronic means, the availability of public observation shall be satisfied by giving members of the public an opportunity, at reasonable times, to hear the tape recording and to inspect any transcript produced, if any.



§ 6-54-1013 - Evidence and affidavits -- Official notice -- Information in the notice.

(a) In administrative hearings:

(1) The administrative hearing officer shall admit and give probative effect to evidence admissible in a court, and when necessary to ascertain facts not reasonably susceptible to proof under the rules of court, evidence not admissible thereunder may be admitted if it is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. The administrative hearing officer shall give effect to the rules of privilege recognized by law and to statutes protecting the confidentiality of certain records, and shall exclude evidence which in the officer's judgment is irrelevant, immaterial or unduly repetitious;

(2) At any time not less than ten (10) business days prior to a hearing or a continued hearing, any party shall deliver to the opposing party a copy of any affidavit such party proposes to introduce in evidence, together with a notice in the form provided in subsection (b). Unless the opposing party, within seven (7) business days after delivery, delivers to the proponent a request to cross-examine an affiant, the opposing party's right to cross-examination of such affiant is waived and the affidavit, if introduced in evidence, shall be given the same effect as if the affiant had testified orally. If an opportunity to cross-examine an affiant is not afforded after a proper request is made as provided in this subdivision (a)(2), the affidavit shall not be admitted into evidence. "Delivery", for purposes of this section, means actual receipt;

(3) The administrative hearing officer may admit affidavits not submitted in accordance with this section where necessary to prevent injustice;

(4) Documentary evidence otherwise admissible may be received in the form of copies or excerpts, or by incorporation by reference to material already on file with the municipality. Upon request, parties shall be given an opportunity to compare the copy with the original, if reasonably available; and

(5) (A) Official notice may be taken of:

(i) Any fact that could be judicially noticed in the courts of this state;

(ii) The record of other proceedings before the agency; or

(iii) Technical or scientific matters within the administrative hearing officer's specialized knowledge; and

(B) Parties must be notified before or during the hearing, or before the issuance of any final order that is based in whole or in part on facts or material notice, of the specific facts or material noticed and the source thereof, including any staff memoranda and data, and be afforded an opportunity to contest and rebut the facts or material so noticed.

(b) The notice referred to in subdivision (a)(2) shall contain the following information and be substantially in the following form:

The accompanying affidavit of _________________ (here insert name of affiant) will be introduced as evidence at the hearing in _________________ (here insert title of proceeding). _________________ (here insert name of affiant) will not be called to testify orally and you will not be entitled to question such affiant unless you notify _________________ (here insert name of the proponent or the proponent's attorney) at _________________ (here insert address) that you wish to cross-examine such affiant. To be effective, your request must be mailed or delivered to _________________ (here insert name of proponent or the proponent's attorney) on or before ____________________ (here insert a date seven (7) business days after the date of mailing or delivering the affidavit to the opposing party).



§ 6-54-1014 - Rendering of final order -- Findings of fact -- Appointment of qualified substitute -- Submission of proposed findings.

(a) An administrative hearing officer shall render a final order in all cases brought before the officer's body.

(b) A final order shall include conclusions of law, the policy reasons therefor, and findings of fact for all aspects of the order, including the remedy prescribed. Findings of fact, if set forth in language that is no more than mere repetition or paraphrase of the relevant provision of law, shall be accompanied by a concise and explicit statement of the underlying facts of record to support the findings. The final order must also include a statement of the available procedures and time limits for seeking reconsideration or other administrative relief and the time limits for seeking judicial review of the final order.

(c) Findings of fact shall be based exclusively upon the evidence of record in the adjudicative proceeding and on matters officially noticed in that proceeding. The administrative hearing officer's experience, technical competence and specialized knowledge may be utilized in the evaluation of evidence.

(d) If an individual serving or designated to serve as an administrative hearing officer becomes unavailable, for any reason, before rendition of the final order, a qualified substitute shall be appointed. The substitute shall use any existing record and may conduct any further proceedings as is appropriate in the interest of justice.

(e) The administrative hearing officer may allow the parties a designated amount of time after conclusion of the hearing for the submission of proposed findings.

(f) A final order rendered pursuant to subsection (a) shall be rendered in writing within seven (7) business days after conclusion of the hearing or after submission of proposed findings unless such period is waived or extended with the written consent of all parties or for good cause shown.

(g) The administrative hearing officer shall cause copies of the final order under subsection (a) to be delivered to each party.



§ 6-54-1015 - Statement of when order entered and effective -- Compliance with final order.

(a) All final orders shall state when the order is entered and effective.

(b) A party may not be required to comply with a final order unless the final order has been mailed to the last known address of the party or unless the party has actual knowledge of the final order.



§ 6-54-1016 - Collection of fines, judgments or debts.

A municipality may collect a fine levied pursuant to this section by any legal means available to a municipality to collect any other fine, judgment or debt.



§ 6-54-1017 - Judicial review of final order.

(a) A person who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter, which shall be the only available method of judicial review.

(b) Proceedings for judicial review of a final order are instituted by filing a petition for review in the chancery court in the county where the municipality lies. Such petition must be filed within sixty (60) calendar days after the entry of the final order that is the subject of the review.

(c) The filing of the petition for review does not itself stay enforcement of the final order. The reviewing court may order a stay on appropriate terms, but if it is shown to the satisfaction of the reviewing court, in a hearing that shall be held within ten (10) business days of a request for hearing by either party, that any party or the public at large may suffer injury by reason of the granting of a stay, then no stay shall be granted until a good and sufficient bond, in an amount fixed and approved by the court, shall be given by the petitioner conditioned to indemnify the other persons who might be so injured and if no bond amount is sufficient, the stay shall be denied.

(d) Within forty-five (45) calendar days after service of the petition, or within further time allowed by the court, the administrative hearing officer shall transmit to the reviewing court the original or a certified copy of the entire record of the proceeding under review. By stipulation of all the parties of the review proceedings, the record may be shortened. A party unreasonably refusing to stipulate to limit the record may be taxed by the court for the additional cost. The court may require or permit subsequent corrections or additions to the record.

(e) If, before the date set for hearing, application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the administrative proceeding, the court may order that the additional evidence be taken before the administrative hearing officer upon conditions determined by the court. The administrative hearing officer may modify its findings and decision by reason of the additional evidence and shall file that evidence and any modifications, new findings or decisions with the reviewing court.

(f) The procedure ordinarily followed in the reviewing court will be followed in the review of contested cases decided by the administrative hearing officer, except as otherwise provided in this chapter. The administrative hearing officer that issued the decision to be reviewed is not required to file a responsive pleading.

(g) The review shall be conducted by the court without a jury and shall be confined to the record. In cases of alleged irregularities in procedure before the administrative hearing officer, not shown in the record, proof thereon may be taken in the court.

(h) The court may affirm the decision of the administrative hearing officer or remand the case for further proceedings. The court may reverse or modify the decision if the rights of the petitioner have been prejudiced because the administrative findings, inferences, conclusions or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the administrative hearing officer;

(3) Made upon unlawful procedure;

(4) Arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; or

(5) Unsupported by evidence that is both substantial and material in the light of the entire record. In determining the substantiality of evidence, the court shall take into account whatever in the record fairly detracts from its weight, but the court shall not substitute its judgment for that of the administrative hearing officer as to the weight of the evidence on questions of fact.

(i) No administrative hearing decision pursuant to a hearing shall be reversed, remanded or modified by the reviewing court unless for errors that affect the merits of such decision.

(j) The reviewing court shall reduce its findings of fact and conclusions of law to writing and make them parts of the record.



§ 6-54-1018 - Appeal to court of appeals.

(a) An aggrieved party may obtain a review of any final judgment of the chancery court under this chapter by appeal to the court of appeals of Tennessee.

(b) The record certified to the chancery court and the record in the chancery court shall constitute the record in an appeal. Evidence taken in court pursuant to title 24 shall become a part of the record.

(c) The procedure on appeal shall be governed by the Tennessee Rules of Appellate Procedure.









Chapter 55 - Licensing and Taxing Powers

Part 1 - General Provisions

§ 6-55-101 - Collection and payment of taxes.

(a) The collector of every municipal corporation shall collect and pay over to the treasurer, on the first Monday of January and July, each year, all taxes, fines, and forfeitures due and owing to the same; and, on failure, shall be liable for the amount of such collector's delinquency, with costs, on motion before the circuit court.

(b) Notwithstanding any charter provision to the contrary, the powers of the county trustee of any county having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census, shall include the power to collect real and personal property taxes or tax equivalents and all merchants' ad valorem taxes that have been delinquent for more than six (6) months as well as any interest and penalties thereon, if such power is given to the county trustee by ordinance of the legislative body of such a county.



§ 6-55-102 - Privilege taxes.

Each municipality is empowered to levy privilege taxes upon merchants and such other vocations, occupations, or businesses as are declared to be privileges, not exceeding in amount that levied by the state for state purposes.






Part 2 - Nonpayment of Real Estate Tax

§ 6-55-201 - Sale of real estate for delinquency.

(a) If taxes assessed upon real estate in the corporation, according to its ordinances, are not paid by the owner of the property within the year for which they were assessed, the collector shall report the facts to the recorder or other officer, and the recorder or other officer shall cause the real estate to be sold in the manner prescribed for sale of real estate for state and county taxes.

(b) The sheriff or county trustee shall pay the money received on such sales to the treasurer of the corporation, and, if the sheriff or county trustee fails to do so, the sheriff or county trustee shall be liable to judgment on motion.



§ 6-55-202 - Tax suit -- Jurisdiction.

It is lawful for any incorporated municipality to sue in the chancery court of the county in which it is located for taxes due the municipality upon real estate, whenever the taxes are past due and unpaid. The fact that the complaint contains the names of more than one (1) defendant shall not subject the complaint to an objection for misjoinder by reason of the distinct interests the several defendants have in the properties proceeded against.



§ 6-55-204 - Tax suit -- Prejudgment payment of taxes.

Should any person interested pay, after the bill is filed, and before sale of the land, to the attorney representing the municipality, or such other person as may be designated by the municipality to receive it, the amount of taxes sued for, and interest thereon, it shall be the duty of the attorney aforementioned to dismiss the suit as to the persons and property included in the payment; provided, that the person so paying the taxes shall pay such person's just proportion of the costs accrued in the cause to the date of payment.



§ 6-55-205 - Tax suit -- Enforcement of judgment.

The court may proceed to judgment or decree against all defendants who do not settle the taxes due as provided above, and enforce the judgment or decree and the lien for the taxes due by sale of the lands upon which such taxes are assessed, under the rules applicable to other chancery sales.



§ 6-55-206 - Tax suit -- Fees.

The same fees for clerks and other officers as are allowed by law, providing for collection of delinquent state and county taxes, shall be allowed the clerk and other officers acting under §§ 6-55-202 -- 6-55-205.






Part 3 - Distress Warrants

§ 6-55-301 - Purpose.

If any person or corporation required by law to pay privilege taxes to any municipal corporation, or to obtain a license before engaging in same, presumes to sell goods or exercise a privilege without first obtaining a license as required by law, such clerk, recorder, or collecting officer shall issue to the sheriff, city marshal, or any constable a distress warrant, commanding such sheriff, city marshal or constable to levy, in case of a privilege tax, double the highest tax imposed upon any such privilege, and in other cases double the highest tax imposed on any similar business, together with costs and charges, by distraining and selling so much of the delinquent's goods and chattels as shall be sufficient for the purpose.



§ 6-55-302 - Execution.

The officer to whose hands such warrants shall come shall immediately execute the same, on pain of being held personally liable in the circuit court, on motion by the clerk, recorder, or collecting officer, for the double tax, cost, and charges lost by such officer's delay.



§ 6-55-303 - Sale.

The officer, having seized the goods and chattels of the delinquent, shall give ten (10) days' notice of the time and place of sale, which the officer shall make at the time specified, unless the owner, at or before the time of sale, produces the clerk's, recorder's, or collecting officer's receipt for the tax, cost, and charges, in which case the officer shall redeliver the goods to the owner.



§ 6-55-304 - Fees.

In all cases in which the penalty prescribed against breaches of the revenue laws in relation to license is recovered, double fees shall be allowed to the clerk, recorder, and collecting officer or attorney prosecuting the case.






Part 4 - Regulations of Liquidation Sales

§ 6-55-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner or such official designated by the city ordinance, to be appointed by the municipality;

(2) "Inspector" means an inspector of the department of licenses;

(3) "License" means a license issued pursuant to this part;

(4) "Licensee" means any person to whom a license has been issued pursuant to this part;

(5) "Municipality" means any incorporated city or any incorporated town;

(6) "Publish," "publishing," "advertisement," or "advertising" means every kind of conveying to the public notice of sale or notice of intention to conduct a sale, whether by word of mouth, newspaper advertising, magazine advertisement, handbill, written notice, printed notice, printed display, billboard display, poster, radio announcement, and, any and all means including oral, written or printed; and

(7) "Sales" means the sale or any offer to sell to the public goods, wares and merchandise of any and all kinds and descriptions on hand and in stock in connection with a declared purpose, as set forth by advertising, on the part of the seller that such sale is anticipatory to the termination, closing, liquidation, revision, windup, discontinuance, conclusion or abandonment of the business in connection with such sale. It also includes any sale advertised to be a "fire sale," "adjustment sale," "creditor's sale," "trustee's sale," "liquidation sale," "reorganization sale," "insurance salvage sale," "administrator's sale," "insolvent sale," "mortgage sale," "assignee's sale," "adjuster's sale," "receiver's sale," "loss-of-lease sale," "wholesaler's close-out sale," "creditor's committee sale," "forced-out-of-business sale," "removal sale" and any and all sales advertised in such manner as to reasonably convey to the public that upon disposal of the stock of goods on hand, the business will cease and be discontinued.



§ 6-55-402 - License requirement.

No person, firm or corporation shall publish or conduct any sale of the type defined in § 6-55-401 without a license for the publication or conduct of such sale.



§ 6-55-403 - Application for license.

(a) The commissioner is hereby authorized and empowered to supervise and regulate sales or special sales defined in § 6-55-401, and to issue appropriate licenses or license for such sales.

(b) Such licenses or license shall be issued in the discretion of the commissioner of licenses upon the written application in a form approved by the commissioner and verified by the person who, or by an officer of the corporation that, intends to conduct such sale.

(c) Such application shall contain:

(1) A description of the place where such sale is to be held, the nature of the occupancy, whether by lease or sublease and the effective date of the termination of such occupancy, the means to be employed in publishing such sale, together with the proposed language content in any advertisements;

(2) An itemized list of the goods, wares and merchandise to be offered for sale, the place where such stock was purchased or acquired, and if not purchased, the manner of such acquisition; and

(3) Any additional information as the commissioner may require.



§ 6-55-404 - Issuance of license.

Upon receipt of such application and payment of the fee prescribed in § 6-55-406, the commissioner shall cause the same to be examined and investigated. If after such investigation the commissioner is satisfied as to the truth of the statements contained in such application and as to the form and content of the advertising to be used in connection with such sale, the commissioner may then issue a license permitting the publication and conduct of such sale. Such license shall be for a period of not exceeding thirty (30) days.



§ 6-55-405 - Renewal license.

Upon satisfactory proof by the licensee that the stock itemized in the original application has not been disposed of, the commissioner may renew such license for an additional thirty-day period upon payment of the prescribed renewal fee. Such proof for a renewal license shall be furnished in a form to be issued by the commissioner. The renewal application shall contain an itemized list of stock on hand and the same shall be verified by the applicant. The commissioner shall cause the same to be examined and investigated, and if satisfied as to the truth of the statements therein contained, the commissioner may issue a renewal license for a period not exceeding thirty (30) days; provided, that not more than three (3) such renewals shall be granted for any such sale for the same location within a period of one (1) year from date of issuance of the first license.



§ 6-55-406 - Application fee.

Upon filing an original application or a renewal application for a license to advertise and conduct a sale or special sale, as defined in § 6-55-401, the applicant shall pay to the commissioner a fee in the sum of twenty-five dollars ($25.00). If any application or renewal application is disapproved, such payment shall be forfeited to the commissioner of licenses as and for the cost of investigating the statements contained in such application or renewal application.



§ 6-55-407 - Contents of advertising.

(a) All advertisements or advertising and the language contained therein shall be in accordance with the purpose of the sale as stated in the application pursuant to which a license was issued and the wording of such advertisements shall not vary from the wording as indicated in the application.

(b) Such advertising shall contain a statement in these words and no others:

"Sale held pursuant to permit No. ____________________ of department of licenses granted the ____________________ day of ___________________."

and in such blank spaces shall be indicated the permit number and the requisite dates.



§ 6-55-408 - Display of license -- Books and records.

(a) Upon commencement of any sale, as defined in § 6-55-401, the license issued by the commissioner shall be prominently displayed near the entrance of the premises.

(b) A duplicate of the original application and stock list pursuant to which the license was issued shall at all times be available to the commissioner or to inspectors of the department of licenses, and the licensee shall permit such inspectors to examine all merchandise on the premises for comparison with such stock list.

(c) Suitable books and records as prescribed by the commissioner shall be kept by the licensee and shall be at all times available to the inspectors of the department of licenses.

(d) At the close of the business day the stock list attached to the application shall be revised and those items disposed of during such day shall be marked thereon.



§ 6-55-409 - Rules and regulations.

The commissioner is further empowered to make such rules and regulations for the conduct and advertisement of such sale or special sale as in the commissioner's opinion will serve to prevent deception and to protect the public.



§ 6-55-410 - Suspension or revocation of license.

The commissioner has the power to suspend or revoke at any time any license granted in accordance with this part.



§ 6-55-411 - Violations.

Any person who violates, neglects or refuses to comply with any of the provisions of this part commits a Class C misdemeanor.



§ 6-55-412 - Application of part.

This part shall not apply to or affect the following persons:

(1) Persons acting pursuant to an order or process of court of competent jurisdiction;

(2) Persons acting in accordance with their powers and duties as public officers, such as sheriffs and marshals; or

(3) Duly licensed auctioneers, selling at auction.



§ 6-55-413 - Adoption of part.

Any municipality desiring to adopt the provisions of this part may do so and in addition shall have the necessary power to take whatever additional steps are required to carry out the purpose of this part.






Part 5 - Motor Vehicles

§ 6-55-501 - Privilege tax on vehicles prohibited.

The licensing as a privilege of the driving of any motor driven vehicle upon the roads, streets or other highways of the state of Tennessee is declared an exclusive state privilege and no tax for such privilege under any guise or shape shall hereafter be assessed, levied or collected by any municipality of the state.



§ 6-55-502 - Conflicting ordinances invalid -- Scope of part -- License tax on nonresidents prohibited.

(a) All ordinances, rules or regulations heretofore passed, enacted or promulgated by any incorporated municipality of the state in conflict with the provisions of § 6-55-501 are declared inoperative and of no effect.

(b) Neither § 6-55-501 nor this section shall prohibit municipalities from maintaining and operating safety lanes, inspection bureaus or stations, or shall abridge their right to require city automobile tags.

(c) No municipality shall require any person who does not reside within the municipality's corporate boundaries to purchase a city automobile tag, or pay any license fee, regulatory fee, inspection fee, safety inspection fee, or any citation or fine for noncompliance with any regulatory, license, or inspection requirement, or tax of whatever nature for the privilege of driving a motor vehicle on the roads, streets or highways of such municipality.






Part 6 - Assessors of Property and Assessments

§ 6-55-601 - Municipal assessor of property.

The governing body of any municipality is authorized to:

(1) Elect an assessor of property, who shall be required to make and subscribe to an oath as provided by the general laws of the state of Tennessee for county assessors of property;

(2) Prescribe the bond that the assessor of property shall give; and

(3) Fix the assessor of property's compensation and the compensation of any and all deputies or employees.



§ 6-55-602 - Procedure for assessments.

All assessments made by an assessor of property elected pursuant to this part shall be made in accordance with the laws of the state of Tennessee by which such property is assessed for county purposes.



§ 6-55-603 - Adoption of county assessments.

In the event an assessor of property is not so elected, the governing body of any municipality may adopt, by ordinance or resolution, the assessments made by the county assessor of property within the confines of the municipality, and have the assessments as made by the county assessor of property copied and entered on the tax books of the municipality.



§ 6-55-604 - Correction and equalization of assessments.

The governing body of any municipality may provide by ordinance or resolution for the correction of erroneous assessments, and for equalization of assessments made by the assessor of property.



§ 6-55-605 - Construction of part.

This part shall not be construed to alter or conflict with any other method provided by law that provides for a municipal assessor of property, or for equalization or correction of municipal tax assessments, or for an assessor and equalization or correction of assessments.









Chapter 56 - Fiscal Affairs

Part 1 - General Provisions

§ 6-56-101 - Biennial audit required.

(a) It is the duty of the governing board of every municipal corporation to have a thorough audit of the financial affairs of the corporation, including all receipts from every source and every expenditure or disbursement of the money of the corporation, made by a disinterested person skilled in such work, as often as every two (2) years.

(b) Each audit shall cover the period extending back to the date of the last preceding audit.

(c) The cost of each audit shall be paid out of the funds of the municipality, and a sufficient sum shall be appropriated by the board for that purpose.



§ 6-56-102 - Responsibility of municipal officers for audit.

The duties placed upon the board in § 6-56-101 shall devolve upon the officers of every municipal corporation having power to provide and enact ordinances for the corporation.



§ 6-56-103 - Taxpayers compelling audit.

If two (2) years lapse without the audit provided for in §§ 6-56-101 and 6-56-102 being made, any ten (10) persons over eighteen (18) years of age, who have paid taxes to such municipal corporation during the two-year period for which no audit has been made, may file a written demand for such an audit with the mayor, and if the audit is not commenced within fifteen (15) days after the filing of such demand, the ten (10) persons may file their bill in the chancery court against the corporation, and officers of the corporation charged with the duty of causing the audit to be made. Upon proof of their failure to provide for the audit and the demand therefor by the complainants, the chancellor shall decree that the audit be made, and shall appoint an auditor who shall make the audit. The cost of the audit so made shall be adjudged against the municipality as a part of the costs of the case.



§ 6-56-104 - Audit as public record -- Publication.

(a) The result of each audit provided for in §§ 6-56-101 -- 6-56-103 shall be kept as a public record of the corporation, and shall be always subject to the inspection of each citizen or taxpayer of the corporation.

(b) A summary of the audit, prepared by the auditor, shall be published in at least one (1) issue of a newspaper of general circulation in the corporation, if there is one.

(c) The municipality shall place a copy of the result of each audit in the main branch of the public library located within the boundaries of the municipality. A municipality that permits access to public information through the Internet may also place a copy on the municipality's homepage.



§ 6-56-105 - Audit of subordinate agencies.

(a) The governing body of each municipality shall cause an annual audit to be made of the accounts and records of all departments, boards, and agencies under its jurisdiction that receive and disburse funds. The audit shall include, but not be limited to, general funds, highway funds, school funds, public utilities and municipal courts.

(b) The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that the audits are prepared in accordance with generally accepted governmental auditing standards and determining whether the audits meet minimum audit standards, which shall be prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until such audit has been approved by the comptroller of the treasury.

(c) The audits may be prepared by certified public accountants, public accountants or by the department of audit. In the event the governing body of the municipality fails or refuses to have the audit prepared, the comptroller of the treasury may appoint a certified public accountant or public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the municipality.

(d) All such audits shall be completed as soon as practicable after the end of the fiscal year of the municipality. One (1) copy of each audit shall be furnished to the mayor, chief executive officer, each member of the governing body, and the comptroller of the treasury. Copies of each audit shall also be made available to the press.

(e) All audits performed by the internal audit staff of the municipality shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 6-56-106 - Authorized investments.

(a) In order to provide a safe temporary medium for investment of idle funds, municipalities are authorized to invest in the following:

(1) Bonds, notes or treasury bills of the United States;

(2) Nonconvertible debt securities of the following federal government sponsored enterprises that are chartered by the United States congress; provided, that such securities are rated in the highest category by at least two (2) nationally recognized rating services:

(A) The federal home loan bank;

(B) The federal national mortgage association;

(C) The federal farm credit bank; and

(D) The federal home loan mortgage corporation;

(3) Any other obligations not listed in subdivisions (a)(1) and (2) that are guaranteed as to principal and interest by the United States or any of its agencies;

(4) Certificates of deposit and other evidences of deposit at state and federally chartered banks, and savings and loan associations. Notwithstanding any other public or private act to the contrary, all investments made pursuant to this subdivision (a)(4) shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5;

(5) Obligations of the United States or its agencies under a repurchase agreement for a shorter time than the maturity date of the security itself if the market value of the security itself is more than the amount of funds invested; provided, that municipalities may invest in repurchase agreements only if the comptroller of the treasury or the comptroller's designee approves repurchase agreements as an authorized investment, and if such investments are made in accordance with procedures established by the state funding board;

(6) The local government investment pool created by title 9, chapter 4, part 7;

(7) (A) Municipalities having a population in excess of one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census, may also permit investment of idle funds in the following investment instruments:

(i) Prime banker's acceptances that are eligible for purchase by the federal reserve system; and

(ii) Prime commercial paper that is rated at least A1 or equivalent by at least two (2) nationally recognized rating services;

(B) Municipalities having a population of not less than twenty thousand (20,000) nor more than one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census, may also permit investment of idle funds in prime commercial paper in accordance with the following:

(i) Such paper shall be rated in the highest category by at least two (2) commercial paper rating services; and

(ii) The paper shall have a remaining maturity of ninety (90) days or less;

(C) Investment in the instruments set forth in this subdivision (a)(8) shall first be authorized by the municipality's legislative body, acting by resolution or ordinance. In addition, investment in such instruments shall be prohibited until the legislative body has adopted written policies to govern the use of such instruments, with such policies being no less restrictive than those established by the state funding board to govern state investments in such instruments;

(8) The municipality's own bonds or notes issued in accordance with title 9, chapter 21; and

(9) (A) Investment in the instruments set forth in subdivision (a)(2), (a)(5), (a)(6), or any type of investment authorized pursuant to a municipality's charter that is of a type that is not included in this part shall require the following:

(i) The municipality's legislative body must authorize the investment by ordinance; and

(ii) The legislative body must adopt a written enforceable investment policy by ordinance to govern the use of investments, with the policies being no less restrictive than those established by the state funding board to govern state investments in these types of instruments.

(B) Investment in instruments covered by this subdivision (a)(9) shall be prohibited until the legislative body has adopted written policies to govern the use of the investments or an ordinance has been passed to authorize the investment.

(b) The investments listed in subdivisions (a)(1)-(4) may have a maturity of not greater than four (4) years from the date of investment; however, such investments may have a maturity of greater than four (4) years from the date of investment if such maturity is approved by the comptroller of the treasury or the comptroller's designee.

(c) (1) Proceeds of bonds, notes and other obligations issued by municipalities, reserves held in connection therewith and the investment income therefrom, may be invested in obligations that:

(A) Are rated in either of the two (2) highest rated categories by a nationally recognized rating agency of such obligation;

(B) Are direct general obligations of a state of the United States, or a political subdivision or instrumentality thereof, having general taxing powers; and

(C) Have a final maturity on the date of investment of not to exceed forty-eight (48) months or that may be tendered by the holder to the issuer thereof, or an agent of the issuer, at not less than forty-eight-month intervals.

(2) Such proceeds and the investment income thereon may also be invested as otherwise set forth in this section.

(d) The investments authorized by this section are in addition to those authorized in any other general law or in any municipality's charter.



§ 6-56-107 - Selection of bonds for investment.

(a) For the purpose of carrying out the provisions of § 6-56-106, the governing body of the municipality may appoint a committee with authority to act in the premises and, unless the governing body shall designate the specific series of bonds in which such funds shall be invested, the selection of the series for investment of such funds as will be best suited to the requirements of the municipality shall be made by the committee.

(b) No liability shall attach to any member of a committee selected for the aforementioned purpose, except for misfeasance or malfeasance in the performance of the duties imposed on the committee.



§ 6-56-108 - Contributions to watershed development authority.

Any municipality of this state may make financial contributions to any watershed development authority created by special act of the general assembly, where a portion or all of the watershed development administered by such authority lies within the county wherein such municipality is situated, and such municipality is participating directly or indirectly in such development. Such contributions shall only be made when authorized by the legislative body of such municipality from the general funds of such municipality. No special tax may be levied for such contributions. The amount of such contribution shall be fixed by such legislative body and sanctioned thereby as a municipal purpose, the development of which being beneficial to such municipality.



§ 6-56-109 - Acceptance of partial payments of property taxes -- Acceptance of taxes paid by electronic funds.

(a) Any municipality that collects its own property taxes may by ordinance opt to accept partial payments of property taxes.

(b) Prior to any municipality accepting partial payment of property taxes, the municipality must file a plan with the comptroller of the treasury. The plan must indicate that the municipality has the accounting system technology to implement a program for partial payment of property taxes. The plan shall also indicate whether such a program will be implemented within the existing operating resources of the municipal department collecting the tax or indicate prior approval of the municipal legislative body if additional operating resources are needed. This subsection (b) does not apply to any municipality which has implemented a partial payment program prior to March 29, 2010.

(c) A municipality may accept taxes paid by electronic funds transfer, including, but not limited to, bank customer preauthorized payments, wire transfers or automated clearing house (ACH) credits. If the entire amount of taxes due is not paid prior to the delinquency date for such taxes, the entire property shall be subject to the tax lien and enforcement by a tax sale or other legally authorized procedures. Unless partial payment is made by electronic transfer of funds, if the municipality accepts partial payment within ten (10) days of the delinquency date, or at any time following such delinquency date, then prior to accepting such payment the municipality must inform the taxpayer of the delinquency date and must advise such taxpayer that the property may be subjected to a tax lien and enforcement by tax sale or other legally authorized procedures.

(d) Direct bank transfers and partial payments are subject to the following guidelines:

(1) Vouchers issued pursuant to a relief program shall be used as all or a portion of the final payment; and

(2) A receipt shall be issued to the taxpayer for any partial payment of taxes. The receipt shall state that:

(A) The payment is a partial payment of property taxes;

(B) The balance owing on such taxes that must be paid prior to the delinquency date; and

(C) A failure to pay the entire amount of the taxes prior to the delinquency date subjects any unpaid taxes to the penalties and interest applicable to delinquent taxes and subjects the entire property on which there is a lien for taxes to a tax sale. The final partial payment shall show that a zero (0) balance is owing or shall state that the taxes are paid in full. Receipts shall also be sent to the taxpayer for payments made by direct bank transfer of funds.

(e) The powers conferred by this section are in addition to any existing powers conferred by statute, municipal charter or other provision of law.



§ 6-56-110 - Deposits -- Collateral.

Notwithstanding any other public or private act to the contrary, any municipal funds deposited with a financial institution shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in the collateral pool created under title 9, chapter 4, part 5.



§ 6-56-111 - Deposit of funds -- Petty cash -- Disbursement -- Penalty for violations.

(a) Every municipal official handling public funds shall be required to, as soon as practical, but no later than three (3) working days after the receipt by such municipal official of any public funds, deposit the funds to the credit of such municipality's official bank account, or bank accounts.

(b) This requirement shall not prohibit a municipal official handling public funds from maintaining a petty cash fund in an amount sufficient for the transaction of the official business of the municipal official's office.

(c) Every municipal official authorized to disburse public funds shall be required to make disbursements of such public funds by consecutively prenumbered checks, warrants or other generally accepted negotiable instruments drawn on the municipality's official bank account or accounts. Disbursements may also be made by electronic transfer, if such transfer is properly documented and recorded.

(d) A violation of this section is a Class C misdemeanor.



§ 6-56-112 - Lawful municipal purpose required.

All expenditures of money made by a municipality must be made for a lawful municipal purpose.



§ 6-56-151 - Salary of municipal judges in certain municipalities.

The minimum salary payable to municipal judges that have been created in all municipalities having a population greater than one hundred seventy thousand (170,000), according to the 1970 federal census or any subsequent federal census, shall be fourteen thousand five hundred dollars ($14,500) per annum, payable in equal monthly installments. Any municipality affected by this section may provide for greater compensation for the office of municipal judge. Any salary for the office of municipal judge shall be paid by the municipality wherein the office of municipal judge is established.






Part 2 - Municipal Budget Law of 1982

§ 6-56-201 - Short title.

This part shall be known and may be cited as the "Municipal Budget Law of 1982."



§ 6-56-202 - Applicability.

This part applies to any municipality that does not have budget provisions in its charter that are at least as detailed as provided by § 6-56-203(1) and (3).



§ 6-56-203 - Annual budget ordinance.

The governing body of each municipality shall adopt and operate under an annual budget ordinance. The budget ordinance shall present a financial plan for the ensuing fiscal year, including at least the following information:

(1) Estimates of proposed expenditures for each department, board, office or other agency of the municipality, showing in addition, the expenditures for corresponding items for the last preceding fiscal year, projected expenditures for the current fiscal year, and reasons for recommended departures from the current appropriation pattern in such detail as may be prescribed by the governing body. It is the intent of this subdivision (1) that, except for moneys expended pursuant to a project ordinance or accounted for in a proprietary type fund or a fiduciary type fund that are excluded from the budget ordinance, all moneys received and expended by a municipality shall be included in a budget ordinance. Therefore, notwithstanding any other provision of law, no municipality may expend any moneys regardless of their source, including moneys derived from bond and long-term note proceeds, federal, state or private grants or loans, or special assessments, except in accordance with a budget ordinance adopted under this section or through a proprietary type fund or a fiduciary type fund properly excluded from the budget ordinance;

(2) Statements of the bonded and other indebtedness of the municipality, including the debt redemption and interest requirements, the debt authorized and unissued, and the condition of the sinking fund;

(3) Estimates of anticipated revenues of the municipality from all sources including current and delinquent taxes, nontax revenues, and proceeds from the sale of any bonds or long-term notes with a comparative statement of the amounts received by the municipality from each of such sources for the last preceding fiscal year, the current fiscal year, and the coming fiscal year in such detail as may be prescribed by the governing body;

(4) A statement of the estimated balance or deficit, as of the end of the current fiscal year;

(5) A statement of pending capital projects and proposed new capital projects, relating to respective amounts proposed to be raised therefor by appropriations in the budget and the respective amounts, if any, proposed to be raised therefor by the issuance of bonds during the fiscal year; and

(6) Such other supporting schedules as the governing body deems necessary, or otherwise required by law.



§ 6-56-204 - Municipal school budget.

(a) The municipal school budget submitted by the board of education to the governing body shall include estimates of school revenues, as well as estimates of expenditures necessary for the operation of the school system for the next fiscal period.

(b) The governing body shall have no authority to modify or delete any item of the school estimates and shall have the power to modify only the total amount of the school budget, except that in no event shall a reduction in the school budget exceed the total sum requested by the board of education from current municipal revenues.

(c) Such budget estimates shall not include any requests for the purchase of land, and the purchase, construction, reconstruction or major alteration of any building for school purposes. Requests for such improvements shall be transmitted to the governing body of the municipality or to the planning commission, in those municipalities where there is a planning commission, for review and incorporation into the capital improvement program.



§ 6-56-205 - Excess appropriations prohibited -- Emergencies.

The governing body shall not make any appropriations in excess of estimated available funds, except to provide for an actual emergency threatening the health, property or lives of the inhabitants of the municipality and declared by a two-thirds (2/3) vote of all members of the governing body present, when there is a quorum.



§ 6-56-206 - Notice and hearing on proposed budget.

(a) A public hearing shall be held on the proposed budget ordinance before its final adoption by the governing body, at such time and place as the governing body shall direct.

(b) (1) The governing body of each municipality shall cause to be published the proposed annual operating budget and budgetary comparisons of the proposed budget with the prior year's actual figures and the current year's estimated figures, which information shall include the following:

(A) Revenues and expenditures for the following governmental funds: general, streets/public works, general purpose school and debt service;

(B) Revenues for each fund shall be listed separately by local taxes, state of Tennessee, federal government and other sources;

(C) Expenditures for each fund shall be listed separately by salaries and other costs;

(D) Beginning and ending fund balances shall be shown for each fund; and

(E) The number of full-time equivalent employee positions shall be shown for each fund.

(2) The publication shall be in a newspaper of general circulation and shall be published not less than ten (10) days prior to the meeting where the governing body will consider final passage of the budget.

(c) The budget and all supporting data shall be a public record in the office of the chief financial officer of the municipality and shall be open to public inspection by anyone.

(d) The chief financial officer shall cause sufficient copies of the budget ordinance and budget message, if there is one, to be prepared for distribution to interested persons at least ten (10) days before the hearing.



§ 6-56-207 - Limitation on tax levies and appropriations.

Except in cases of emergency as set out in § 6-56-205, no levy of property taxes shall be made by any municipality unless and until a budget ordinance has been adopted and no appropriation of moneys or revenues shall be made for any purpose contrary to the estimates in the budget ordinance.



§ 6-56-208 - Amendment of budget ordinance.

Except as otherwise restricted by law, the governing body may amend the budget ordinance in the same manner as any other ordinance may be amended.



§ 6-56-209 - Transfer of money.

The governing body by appropriate resolution or ordinance may authorize the budget officer to transfer moneys from one appropriation to another within the same fund, subject to such limitations and procedures as it may prescribe. Any such transfers shall be reported to the governing body at its next regular meeting and shall be entered in the minutes.



§ 6-56-210 - Carry over of appropriations.

If for any reason a budget ordinance is not adopted prior to the beginning of the next fiscal year, the appropriations for the last fiscal year shall become the appropriations for the next fiscal year, until the adoption of the new budget ordinance.



§ 6-56-211 - Unexpended appropriations.

Any portion of an annual appropriation remaining unexpended and unencumbered at the close of a fiscal year shall lapse and be credited to the general fund, except that any balance remaining in any other fund at the end of a fiscal year may remain to the credit of that fund and be subject to further appropriation.



§ 6-56-212 - Intragovernmental service funds.

(a) If a local government or public authority establishes and operates one (1) or more intragovernmental service funds, it need not include such a fund in its budget ordinance. However, at the same time it adopts the budget ordinance, the governing body shall approve a balanced financial plan for each intragovernmental service fund. A financial plan is balanced when estimated expenditures do not exceed estimated funds available.

(b) The budget officer shall include in the budget such officer submits to the governing body a proposed financial plan for each intragovernmental service fund to be operated during the budget year by the local government or public authority. The proposed financial plan shall be in such form and detail as prescribed by the budget officer or governing body.

(c) The approved financial plan shall be entered in the minutes of the governing body, as shall each amendment to the plan approved by the governing body.

(d) Any changes in a financial plan must be approved by the governing body.






Part 3 - Municipal Purchasing Law of 1983

§ 6-56-301 - Short title.

This part shall be known and may be cited as the "Municipal Purchasing Law of 1983."



§ 6-56-302 - Application of part.

This part shall apply to all purchases by authorized officials in all municipalities using or encumbering municipal funds, except as follows:

(1) This part shall not apply to purchases by authorized officials in municipalities that have a charter provision or private act that either establishes within the charter or act itself dollar limits over which competitive bidding is required, or authorizes the municipality to set a dollar limit by ordinance but establishes the maximum dollar limit over which competitive bidding is required, and the municipality has established either by charter, private act, or ordinance general bidding procedures that include, but are not limited to, public advertising, securing and opening bids, and any exemptions from competitive bidding. Any exemptions must be substantially similar to those listed in § 6-56-304, except that any dollar amounts listed must be established in accordance with the municipality's charter or private act;

(2) This part shall not apply to purchases by authorized officials in municipalities that have charter provisions relative to competitive bidding but that do not establish a dollar limit over which competitive bidding is required, as long as the municipality, by ordinance, establishes:

(A) A dollar limit over which competitive bidding is required, which may not exceed twenty-five thousand dollars ($25,000);

(B) A dollar limit, which may not exceed forty percent (40%) of the amount established under subdivision (2)(A), over which the municipality need not advertise but must, when possible, obtain three (3) competitive bids and below which no advertisement or competitive bidding is required;

(C) Procedures for public advertising, securing, and opening bids; and

(D) Any exemptions from competitive bidding, which must be substantially similar to those listed in § 6-56-304, except that any dollar amounts listed must be in accordance with the municipality's ordinances;

(3) This part shall not apply to purchases made under § 12-3-1201;

(4) This part shall not apply to investments in or purchases from the pooled investment fund established pursuant to title 9, chapter 4, part 7;

(5) This part shall not apply to purchases from instrumentalities created by two (2) or more cooperating governments such as, but not limited to, those established pursuant to the Interlocal Cooperation Act, compiled in title 12, chapter 9; and

(6) This part shall not apply to purchases from nonprofit corporations such as, but not limited to, the Local Government Data Processing Corporation, whose purpose or one of whose purposes is to provide goods or services specifically to municipalities.



§ 6-56-303 - Limits on purchases.

All purchases made from funds subject to the authority of this part shall be made within the limits of the approved budget, when required, and the appropriations, when required, for the department, office or agency for which the purchase is made.



§ 6-56-304 - Advertising and bidding -- Exceptions.

Except as provided in this section all purchases and leases or lease-purchase agreements shall be made or entered into only after public advertisement and competitive bid, except as follows:

(1) Purchases costing less than two thousand five hundred dollars ($2,500); provided, that this exemption shall not apply to purchases of like items that individually cost less than two thousand five hundred dollars ($2,500), but that are customarily purchased in lots of two (2) or more, if the total purchase price of such items would exceed two thousand five hundred dollars ($2,500) during any fiscal year;

(2) Any goods or services that may not be procured by competitive means because of the existence of a single source of supply or because of a proprietary product. A record of all such sole source or proprietary purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchase was made. A report of such sole source or proprietary purchases shall be made as soon as possible to the municipal governing body and the chief executive officer of the municipality and shall include all items of information as required for the record;

(3) Purchases or leases of any supplies, materials or equipment for immediate delivery in actual emergencies arising from unforeseen causes, including delays by contractors, delays in transportation, and unanticipated volume of work. A record of any such emergency purchase shall be made by the person or body authorizing such emergency purchases, and shall specify the amount paid, the items purchased, from whom the purchase was made and the nature of the emergency. A report of any emergency purchase shall be made as soon as possible to the municipal governing body and the chief executive officer of the municipality, and shall include all items of information as required in the record;

(4) Leases or lease-purchase agreements requiring total payments of less than two thousand five hundred dollars ($2,500) in each fiscal year the agreement is in effect; provided, that this exemption shall not apply to leases of like or related items that individually may be leased or lease-purchased with total payments of less than two thousand five hundred dollars ($2,500) in any fiscal year, but that are customarily leased or lease-purchased in numbers of two (2) or more, if the total lease or lease-purchase payments for such items under a single agreement would be two thousand five hundred dollars ($2,500) or more in any fiscal year;

(5) Purchases, leases, or lease-purchases of real property;

(6) Purchases, leases, or lease-purchases from any federal, state, or local governmental unit or agency of secondhand articles or equipment or other materials, supplies, commodities, and equipment;

(7) Purchases of perishable commodities, when such items are purchased in the open market. A record of all such purchases shall be made by the person or body authorizing such purchases and shall specify the amount paid, the items purchased, and from whom the purchase was made. A report of such purchases shall be made, at least monthly, to the chief executive officer and the governing body, and shall include all items of information as required in the record. Fuel and fuel products may be purchased in the open market without public advertisement, but shall, whenever possible, be based on at least three (3) competitive bids. Fuel and fuel products may be purchased from the department of general services' contract where available; and

(8) Purchases, for resale, of natural gas and propane gas.



§ 6-56-305 - Advertising and bidding -- Expenditures of less than $2,500.

All purchases, leases, or lease-purchase arrangements with expenditures of less than two thousand five hundred dollars ($2,500) but more than one thousand dollars ($1,000) in any fiscal year may be made in the open market without public advertisement, but shall, whenever possible, be based upon at least three (3) competitive bids. Purchases, leases, or lease-purchases of one thousand dollars ($1,000) or less in any fiscal year shall not require any public advertisement or competitive bidding. Any municipal governing body may, by ordinance, increase the one-thousand-dollar limit in this section to a maximum of forty percent (40%) of the amount established as authorized under § 6-56-306 for purchases requiring public advertisement and competitive bidding.



§ 6-56-306 - Additional authority of municipal governing body.

(a) Municipal governing bodies are specifically authorized to lower the dollar amounts required in this part for public advertisement and competitive bidding to an amount to be set by the municipal governing body. Municipal governing bodies may by ordinance increase the dollar amount required in this part for public advertisement and competitive bidding from two thousand five hundred dollars ($2,500) to a maximum of ten thousand dollars ($10,000). Municipal governing bodies of any municipality having a population of not less than forty thousand (40,000) nor more than forty-two thousand five hundred (42,500) or any municipality with a population over one hundred fifty thousand (150,000), according to the 2000 federal census or any subsequent federal census, may increase the dollar amount required in this part for public advertisement and competitive bidding to a maximum not to exceed twenty-five thousand dollars ($25,000); provided, that purchases of between ten thousand dollars ($10,000) and twenty-five thousand dollars ($25,000) shall, wherever possible, be based upon at least three (3) competitive bids. When the governing body does this, references in this part to two thousand five hundred dollars ($2,500) shall be deemed a reference to the amount established by the municipal governing body in its ordinance.

(b) Municipal governing bodies are specifically authorized to adopt regulations providing procedures for implementing this part.



§ 6-56-307 - Bid specifications for purchases of chemical products.

(a) Bid specifications for purchases of chemical products pursuant to this chapter shall require that the manufacturer of the chemical products create and maintain a material safety data sheet (MSDS) for such chemical products on the national MSDSSEARCH repository or the manufacturer's web site so that the information can be accessed by means of the Internet. A site operated by or on behalf of the manufacturer or a relevant trade association is acceptable so long as the information is freely accessible to the public.

(b) The URL for MSDSSEARCH shall be posted on the web site of the department of general services as provided in § 12-3-808. In lieu of posting a MSDS on MSDSSEARCH, a bidder shall include the manufacturer's URL for their MSDS in the bid proposal or purchase order.






Part 4 - Municipal Finance Officer Certification and Education Act of 2007

§ 6-56-401 - Short title.

This part shall be known and may be cited as the "Municipal Finance Officer Certification and Education Act of 2007."



§ 6-56-402 - Employment of person with oversight responsibilities regarding financial operations -- Exceptions.

(a) To ensure competence in the handling of municipal funds and the protection of public moneys, each municipality shall have in its employ, except as provided in this section, at least one (1) certified municipal finance officer (CMFO) or an exempt individual as recorder, city clerk, director of finance, or other official or employee who has oversight responsibilities regarding the municipality's financial operations, in accordance with the schedule established in this part.

(b) [Deleted by 2013 amendment, effective July 1, 2013.]

(c) Any municipality with five hundred thousand dollars ($500,000) or less in gross revenues for all funds, including utilities, but excluding one-time non-recurring grants, and with debt totaling five hundred thousand dollars ($500,000) or less in the immediately preceding fiscal year may, instead of employing a CMFO, or a qualified individual who is exempt from CMFO certification for financial oversight, shall be required to have in their employment an individual who has met the continuing education requirements of § 6-56-404.



§ 6-56-403 - Development of curriculum for certified municipal finance officer -- Candidates for course -- Demonstrated proficiencies -- Training and testing administration.

(a) The municipal technical advisory service (MTAS) of the University of Tennessee's institute for public service, with the approval of the state comptroller's office, shall develop a curriculum, including testing, leading to the designation certified municipal finance officer (CMFO). The program shall include at least eighty (80) combined hours of course and lab work, including the following topics:

(1) Governmental environment;

(2) Auditing and internal controls;

(3) Governmental accounting;

(4) Financial reporting;

(5) Budgeting;

(6) Debt administration;

(7) Cash and investment management;

(8) Strategic planning and capital improvement plans;

(9) Pensions and benefits administration and risk management; and

(10) Procurement and enterprise resource planning systems.

(b) A candidate for the CMFO designation shall:

(1) Be at least eighteen (18) years of age;

(2) Be a high school graduate or the equivalent;

(3) Not have been convicted of any felony or any lesser crime involving theft, fraud, or other crimes of dishonesty under the laws of this state, the United States, or any other state or country if the acts involved would have constituted such a crime under the laws of this state; and

(4) Not engage in any conduct reflecting adversely upon the candidate's fitness to perform services while certified as a CMFO.

(c) To achieve the CMFO designation, a candidate shall demonstrate proficiency in the subject matter by passing a series of examinations on the course materials. A CMFO candidate, however, may choose to take an examination on the subject matter before taking a course, except for the course covering governmental environment, which is mandatory for all candidates. If the candidate makes a passing grade on the examination, the candidate shall receive credit toward the CMFO designation without attending the training class in which the particular subject matter is covered. A candidate who passes all the examinations covering the ten (10) topics listed in subsection (a) shall be eligible to receive the CMFO designation, and shall receive that designation upon application to and certification by the comptroller of the treasury's office.

(d) Training will be provided and examinations administered by the staff of the MTAS.



§ 6-56-404 - Continuing education to maintain certification -- Revocation.

(a) To maintain certification, a certified municipal finance officer (CMFO) shall earn at least twenty-four (24) hours of continuing professional education (CPE) of financial education each calendar year after receiving the designation. A CMFO wishing to maintain certification who earns more than the minimum CPE hours during any calendar year may carry over to the next calendar year a maximum of twenty-four (24) CPE hours. CPE hours shall be filed with and maintained by the comptroller of the treasury's office, which shall keep individual records on CMFOs and CMFO candidates. The comptroller may allow exceptions to the continuing education requirement for good cause shown.

(b) A CMFO's certification may be revoked for either or both of the following:

(1) Failure to obtain or maintain the required continuing education;

(2) Failure to comply with the standards for CMFO candidates as set forth in § 6-56-403.



§ 6-56-405 - Exemptions from education requirements.

(a) The following individuals with financial oversight responsibility employed as a finance officer by a municipality and who would otherwise be required to have the certified municipal finance officer (CMFO) designation are exempt from the educational requirements leading to the CMFO designation, but shall comply with the continuing educational requirements of § 6-56-404:

(1) An individual designated as a certified government finance manager (CGFM) by the association of government accountants;

(2) An individual designated as a certified public finance officer (CPFO) by the government finance officers association;

(3) An individual licensed as a certified public accountant (CPA) by the state board of accountancy and in active status who has a minimum of five (5) years of primarily governmental experience with at least three (3) of those years in this state.

(b) An individual employed as a municipal finance officer with financial oversight responsibility who would otherwise be required to have the CMFO designation but who is claiming exemption shall send proof of exemption to the comptroller of the treasury. The comptroller shall acknowledge an exemption in an appropriate manner determined by the comptroller. The comptroller shall keep a record of exempted individuals and their continuing education units earned.



§ 6-56-406 - Compliance.

(a) Municipalities shall comply with the requirement that they have a certified municipal finance officer (CMFO) in their employ based on the following schedule determined by the gross revenues the municipality derived from all funds, including utilities, during the July 1, 2006, to June 30, 2007, fiscal year: Click here to view image.

(b) After the compliance date applicable to a municipality has passed and it later becomes necessary for the municipality to hire an individual in a position in which the CMFO designation is required, the individual hired shall either be exempt as provided in § 6-56-405 or shall become certified within two (2) years of the hiring date.

(c) If a municipality is in compliance before the applicable mandatory compliance date in subsection (a) and the CMFO or exempt finance officer leaves employment with the municipality within two (2) years before the applicable mandatory compliance date, leaving the municipality in noncompliance, the municipality shall have two (2) years from the date of the departing finance officer's last day of employment to comply.

(d) For municipalities that have been subject to § 6-56-402(c), and circumstances change that would make them subject to § 6-56-402(a), the municipality shall be required to comply with the requirements of § 6-56-402(a) within two (2) years from:

(1) The submission date of the financial report used to determine that the municipality is subject to § 6-56-402(a); or

(2) Six (6) months following the fiscal year end of the financial report used to make the determination, whichever is earlier.



§ 6-56-407 - Violations.

Any municipality determined by the comptroller of the treasury to be in violation of the requirement of this part that the municipality have in its employ a certified municipal finance officer (CMFO) or exempt individual in a position of financial oversight is subject to a civil penalty to be levied by the comptroller of up to fifty dollars ($50.00) per day during the entire time the violation continues.



§ 6-56-408 - Rules.

The comptroller of the treasury may issue any rules necessary to implement this part.









Chapter 57 - Municipal Bonds in General [Repealed]

Part 1 - Bonds for Erection of Workhouse [Repealed]



Part 2 - Authorized Bonds and Procedures [Repealed]



Part 3 - General Obligation Bonds [Repealed]






Chapter 58 - Comprehensive Growth Plan

§ 6-58-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Calendar quarter" means any one (1) of the following time periods during a given year: January 1 through March 31, April 1 through June 30, July 1 through September 30, or October 1 through December 31;

(2) "Committee" means the local government planning advisory committee established by § 4-3-727;

(3) "Council" means the joint economic and community development council established by § 6-58-114;

(4) "Growth plan" means the plan each county must file with the committee by July 1, 2001, as required by § 6-58-107;

(5) "National flood insurance program (NFIP)" means the insurance program administered by the federal emergency management agency, as authorized by the National Flood Insurance Reform Act, compiled in 42 U.S.C. § 4001 et seq;

(6) "Planned growth area" means an area established in conformance with § 6-58-106(b) and approved in accordance with the requirements of § 6-58-104;

(7) "Rural area" means an area established in conformance with § 6-58-106(c) and approved in accordance with the requirements of § 6-58-104;

(8) "Special flood hazard area" means the land area covered by the floodwaters of the base flood on NFIP maps; and

(9) "Urban growth boundary" means a line encompassing territory established in conformance with § 6-58-106(a) and approved in accordance with the requirements of § 6-58-104.



§ 6-58-102 - Purpose of chapter.

With this chapter, the general assembly intends to establish a comprehensive growth policy for this state that:

(1) Eliminates annexation or incorporation out of fear;

(2) Establishes incentives to annex or incorporate where appropriate;

(3) More closely matches the timing of development and the provision of public services;

(4) Stabilizes each county's education funding base and establishes an incentive for each county legislative body to be more interested in education matters; and

(5) Minimizes urban sprawl.



§ 6-58-103 - Applicability of chapter to counties with metropolitan governments.

This chapter does not apply to any county having a metropolitan form of government; provided, that each such county shall receive full benefit of all incentives available pursuant to § 6-58-109, and each such county shall escape the sanctions imposed by § 6-58-110; and provided further, that any municipality that lies within a county having a metropolitan form of government and another county must establish an urban growth boundary in conjunction with the county containing the territory that is not within the county having a metropolitan form of government.



§ 6-58-104 - Coordinating committee -- Recommended growth plan -- Hearings -- Submission for ratification -- Rejection and revision -- Final plan.

(a) (1) Except as otherwise provided pursuant to subdivision (a)(9), effective September 1, 1998, there is created within each county a coordinating committee, which shall be composed of the following members:

(A) The county mayor or the county mayor's designee, to be confirmed by the county legislative body; provided, that a member of the county legislative body may serve as such designee subject to such confirmation;

(B) The mayor of each municipality or the mayor's designee, to be confirmed by the municipal governing body;

(C) One (1) member appointed by the governing board of the municipally owned utility system serving the largest number of customers in the county;

(D) One (1) member appointed by the governing board of the utility system, not municipally owned, serving the largest number of customers in the county;

(E) One (1) member appointed by the board of directors of the county's soil conservation district, who shall represent agricultural interests;

(F) One (1) member appointed by the board of the local education agency having the largest student enrollment in the county;

(G) One (1) member appointed by the largest chamber of commerce, to be appointed after consultation with any other chamber of commerce within the county; and

(H) Two (2) members appointed by the county mayor and two (2) members appointed by the mayor of the largest municipality, to assure broad representation of environmental, construction and homeowner interests.

(2) It is the duty of the coordinating committee to develop a recommended growth plan not later than January 1, 2000, and to submit such plan for ratification by the county legislative body and the governing body of each municipality. The recommended growth plan shall identify urban growth boundaries for each municipality within the county and shall identify planned growth areas and rural areas within the county, all in conformance with § 6-58-106. In developing a recommended growth plan, the coordinating committee shall give due consideration to such urban growth boundaries as may be timely proposed and submitted to the coordinating committee by each municipal governing body. The coordinating committee shall also give due consideration to such planned growth areas and rural areas as may be timely proposed and submitted to the coordinating committee by the county legislative body. The coordinating committee is encouraged to utilize planning resources that are available within the county, including municipal or county planning commissions. The coordinating committee is further encouraged to utilize the services of the county technical assistance service, and the municipal technical advisory service.

(3) Prior to finalization of the recommended growth plan, the coordinating committee shall conduct at least two (2) public hearings. The county shall give at least fifteen (15) days advance notice of the time, place and purpose of each public hearing by notice published in a newspaper of general circulation throughout the county.

(4) Not later than January 1, 2000, the coordinating committee shall submit its recommended growth plan for ratification by the county legislative body and by the governing body of each municipality within the county; provided, that, notwithstanding any provision of this chapter to the contrary, if a municipality is completely contiguous to and surrounded by one (1) or more municipalities, then the corporate limits of the surrounded municipality shall constitute the municipality's urban growth boundaries and such municipality shall not be eligible to ratify or reject the recommended growth plan. Not later than one hundred twenty (120) days after receiving the recommended growth plan, the county legislative body or municipal governing body, as the case may be, shall act to either ratify or reject the recommended growth plan of the coordinating committee. Failure by such county legislative body or any such municipal governing body to act within such one hundred twenty-day period shall be deemed to constitute ratification by such county or municipality of the recommended growth plan.

(5) If the county or any municipality therein rejects the recommendation of the coordinating committee, then the county or municipality shall submit its objections, and the reasons therefor, for resolution in accordance with subsection (b). In resolving disputes arising from disagreements over which urban growth boundary should contain specific territory, due consideration shall be given if one of the municipalities is better able to efficiently and effectively provide urban services within the disputed territory. Due consideration shall also be given if one of the municipalities detrimentally relied upon priority status conferred under prior annexation law and, thereby, justifiably incurred significant expense in preparation for annexation of the disputed territory.

(6) (A) A municipality may make binding agreements with other municipalities and with counties to refrain from exercising any power or privilege granted to the municipality by this title, to any degree contained in the agreement including, but not limited to, the authority to annex.

(B) A county may make binding agreements with municipalities to refrain from exercising any power or privilege granted to the county by title 5, to any degree contained in the agreement including, but not limited to, the authority to receive annexation date revenue.

(C) Any agreement made pursuant to this subdivision (a)(6) need not have a set term, but after the agreement has been in effect for five (5) years, any party upon giving ninety (90) days written notice to the other parties is entitled to a renegotiation or termination of the agreement.

(7) (A) Notwithstanding any provisions of this chapter or any other provision of law to the contrary, any annexation reserve agreement or any agreement of any kind either between municipalities or between municipalities and counties setting out areas reserved for future municipal annexation and in effect on May 19, 1998, are ratified and remain binding and in full force and effect. Any such agreement may be amended from time to time by mutual agreement of the parties. Any such agreement or amendment may not be construed to abrogate the application of any provision of this chapter to the area annexed pursuant to the agreement or amendment.

(B) In any county with a charter form of government, the annexation reserve agreements in effect on January 1, 1998, are deemed to satisfy the requirement of a growth plan. The county shall file a plan based on such agreements with the committee.

(8) No provision of this chapter shall prohibit written contracts between municipalities and property owners relative to the exercise of a municipality's rights of annexation or operate to invalidate an annexation ordinance done pursuant to a written contract between a municipality and a property owner in existence on May 19, 1998.

(9) (A) Instead of the coordinating committee created under subdivision (a)(1), in any county in which the largest municipality comprises at least sixty percent (60%) of the population of the entire county and on May 19, 1998, there is no other municipality in the county with a population in excess of one thousand (1,000), according to the 1990 federal census or any subsequent federal census, the coordinating committee in such county shall be the municipal planning commission of the largest municipality and the county planning commission, if the county has a planning commission. The mayor of the largest municipality and the county mayor of such county may jointly appoint as many additional members to the coordinating committee as they may determine. Notwithstanding the provisions of this subsection (a) with respect to the adoption or ratification of the recommended growth plan, in any county to which this subdivision (a)(9)(A) applies, upon adoption of a recommended growth plan, the coordinating committee shall submit its recommendation to the county legislative body for ratification. The county legislative body may only disapprove the recommendation of the coordinating committee if it makes an affirmative finding, by a two-thirds (2/3) vote, that the committee acted in an arbitrary or capricious manner or abused its official discretion in applying the law. If the county legislative body disapproves the recommendation of the coordinating committee, then the dispute resolution process of this section shall apply.

(B) Instead of the coordinating committee created pursuant to subdivision (a)(1), if the county legislative body and the governing body of each municipality located therein all agree that another entity shall perform the duties assigned by this chapter to the coordinating committee, then such other entity shall perform such duties of the coordinating committee, and such coordinating committee shall not be created or continued, as the case may be.

(b) (1) If the county or any municipality rejects the recommended growth plan, then the coordinating committee shall reconsider its action. After such reconsideration, the coordinating committee may recommend a revised growth plan and may submit such revised growth plan for ratification by the county legislative body and the governing body of each municipality. If a recommended growth plan or revised growth plan is rejected, then the county or any municipality may declare the existence of an impasse and may request the secretary of state to provide an alternative method for resolution of disputes preventing ratification of a growth plan.

(2) Upon receiving such request, the secretary of state shall promptly appoint a dispute resolution panel consisting of a minimum of one (1) member and a maximum of three (3) members. The secretary of state shall have the discretion to determine the size of the panel. Each member of the panel shall be appointed from the ranks of the administrative law judges employed within the administrative procedures division. Each member shall possess formal training in the methods and techniques of dispute resolution and mediation. Panel members and their spouses and immediate family shall not be residents, property owners, officials or employees of the county or any municipality within the county.

(3) The panel shall attempt to mediate the unresolved disputes. If, after reasonable efforts, mediation does not resolve the disputes, then the panel shall propose a non-binding resolution. The county legislative body and the municipal governing bodies shall be given a reasonable period in which to consider the proposed resolution. If the county legislative body and the municipal governing bodies do not accept and approve the resolution, the secretary of state shall appoint a new panel of administrative law judges, composed and selected in the same manner specified in subdivision (b)(2), for the purpose of adopting a growth plan. The panel may initiate formal proceedings, if they are necessary to obtain sufficient information for adopting a growth plan. These proceedings shall be conducted subject to the open meetings provisions of title 8, chapter 44, but need not be in compliance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The panel may consult with experts in urban planning, growth and development, and may commission or contract for additional studies and reports on population growth and projections, land utilization and needs, environmental impacts, and the development and production of maps adequate for the use of the panel in mediating a dispute or in adopting a growth plan. The costs associated with obtaining the services of experts, the production of studies, reports, maps and other documents shall be a reasonable and necessary cost associated with the panel's development of the growth plan.

(4) The secretary of state shall certify the reasonable and necessary costs incurred by the dispute resolution panel, including, but not necessarily limited to, salaries, supplies, travel expenses and staff support for the panel members. The county and the municipalities shall reimburse the secretary of state for such costs, to be allocated on a pro rata basis calculated on the number of persons residing within each of the municipalities and the number of persons residing within the unincorporated areas of the county; provided, that if the dispute resolution panel determines that the dispute resolution process was necessitated or unduly prolonged by bad faith or frivolous actions on the part of the county and/or any one (1) or more of the municipalities, then the secretary of state may, upon the recommendation of the panel, reallocate liability for such reimbursement in a manner clearly punitive to such bad faith or frivolous actions.

(5) If a county or municipality fails to reimburse its allocated or reallocated share of panel costs to the secretary of state after sixty (60) days notice of such costs, the department of finance and administration shall deduct such costs from such county's or a municipality's allocation of state shared taxes.

(c) (1) No later than July 1, 2001, the growth plan recommended or revised by the coordinating committee and ratified by the county and each municipality therein or alternatively adopted by a dispute resolution panel shall be submitted to and approved by the local government planning advisory committee.

IF urban growth boundaries, planned growth areas and rural areas were recommended or revised by a coordinating committee and ratified by the county and each municipality therein;

THEN the local government planning advisory committee shall grant its approval, and the growth plan shall become immediately effective.

In addition, in any county with a charter form of government, the annexation reserve agreements in effect on January 1, 1998, are deemed to satisfy the requirement of a growth plan, and the local government planning advisory committee shall approve such plan.

In all other cases:

IF the local government planning advisory committee determines that such urban growth boundaries, planned growth areas and rural areas conform with the provisions of § 6-58-106;

THEN the local government planning advisory committee shall grant its approval and the growth plan shall immediately become effective;

HOWEVER, IF the local government planning advisory committee determines that such urban growth boundaries, planned growth areas and/or rural areas in any way do not conform with the provisions of § 6-58-106;

THEN the committee shall adopt and grant its approval of alternative urban growth boundaries, planned growth areas and/or rural areas for the sole purpose of making the adjustments necessary to achieve conformance with the provisions of § 6-58-106.

Such alternative urban growth boundaries, planned growth areas and/or rural areas shall supersede and replace all conflicting urban growth boundaries, planned growth areas and/or rural areas and shall immediately become effective as the growth plan.

(2) After the local government planning advisory committee has approved a growth plan, the committee shall forward a copy to the county mayor who shall file the plan in the register's office. The register may not impose a fee on the county mayor for this service.

(d) (1) After the local government planning advisory committee has approved the county's initial growth plan, the plan shall stay in effect for not less than three (3) years absent a showing of extraordinary circumstances. After the initial three-year period, a growth plan may be amended as often as deemed necessary by the county and cities. Any time after the expiration of the initial three-year period, the mayor of any municipality in the county or the county mayor or county executive may propose an amendment to the growth plan by filing notice with the county mayor or county executive and with the mayor of each municipality in the county. Upon receipt of such notice, the county mayor or county executive shall take appropriate action to reconvene or reestablish the coordinating committee within sixty (60) days of the receipt of the notice. Except as provided for in this subdivision (d)(1), the procedures for amending the growth plan shall be the same as the procedures in this section for establishing the original plan. The burden of proving the reasonableness and necessity of the proposed amendment shall be upon the party proposing the change. It is the duty of the coordinating committee to submit the proposed amendment with its recommendation either for or against the amendment to the county legislative body and to the governing body of each municipality within the county for their approval or disapproval within six (6) months of the date of the coordinating committee's first meeting on the proposed amendment. After the proposed amendment is approved by the county legislative body and the governing body of each municipality and by the local government planning advisory committee, the amendment shall become part of the county's growth plan.

(2) In any county with a charter form of government with annexation reserve agreements in effect on January 1, 1998, any municipality or the county may immediately file a proposed amendment after May 19, 1998, in accordance with this subsection (d).

(e) [Deleted by 2010 amendment, effective July 1, 2014.]



§ 6-58-105 - Judicial review of growth plan.

(a) The affected county, an affected municipality, a resident of such county or an owner of real property located within such county is entitled to judicial review under this section, which shall be the exclusive method for judicial review of the growth plan and its urban growth boundaries, planned growth areas and rural areas. Proceedings for review shall be instituted by filing a petition for review in the chancery court of the affected county. Such petition shall be filed during the sixty-day period after final approval of such urban growth boundaries, planned growth areas and rural areas by the local government planning advisory committee. In accordance with the provisions of the Tennessee rules of civil procedure pertaining to service of process, copies of the petition shall be served upon the local government planning advisory committee, the county and each municipality located or proposing to be located within the county.

(b) Judicial review shall be de novo and shall be conducted by the chancery court without a jury. The petitioner shall have the burden of proving, by a preponderance of the evidence, that the urban growth boundaries, planned growth areas and/or rural areas are invalid because the adoption or approval thereof was granted in an arbitrary, capricious, illegal or other manner characterized by abuse of official discretion. The filing of the petition for review does not itself stay effectiveness of the urban growth boundaries, planned growth areas and rural areas; provided, that the court may order a stay upon appropriate terms if it is shown to the satisfaction of the court that any party or the public at large is likely to suffer significant injury if such stay is not granted. If more than one (1) suit is filed within the county, then all such suits shall be consolidated and tried as a single civil action.

(c) IF the court finds by a preponderance of the evidence that the urban growth boundaries, planned growth areas and/or rural areas are invalid because the adoption or approval thereof was granted in an arbitrary, capricious, illegal or other manner characterized by abuse of official discretion;

THEN an order shall be issued vacating the same, in whole or in part, and remanding the same to the county and the municipalities in order to identify and obtain adoption or approval of urban growth boundaries, planned growth areas and/or rural areas in conformance with the procedures set forth within § 6-58-104.

(d) Any party to the suit, aggrieved by the ruling of the chancery court, may obtain a review of the final judgment of the chancery court by appeal to the court of appeals.



§ 6-58-106 - Urban growth boundaries -- Proposal -- Hearing -- Rural areas.

(a) (1) The urban growth boundaries of a municipality shall:

(A) Identify territory that is reasonably compact yet sufficiently large to accommodate residential and nonresidential growth projected to occur during the next twenty (20) years;

(B) Identify territory that is contiguous to the existing boundaries of the municipality;

(C) Identify territory that a reasonable and prudent person would project as the likely site of high density commercial, industrial and/or residential growth over the next twenty (20) years based on historical experience, economic trends, population growth patterns and topographical characteristics; if available, professional planning, engineering or economic studies, or any of these studies, may also be considered;

(D) Identify territory in which the municipality is better able and prepared than other municipalities to efficiently and effectively provide urban services; and

(E) Reflect the municipality's duty to facilitate full development of resources within the current boundaries of the municipality and to manage and control urban expansion outside of such current boundaries, taking into account the impact to agricultural lands, forests, recreational areas and wildlife management areas.

(2) Before formally proposing urban growth boundaries to the coordinating committee, the municipality shall develop and report population growth projections; such projections shall be developed in conjunction with the University of Tennessee. The municipality shall also determine and report the current costs and the projected costs of core infrastructure, urban services and public facilities necessary to facilitate full development of resources within the current boundaries of the municipality and to expand such infrastructure, services and facilities throughout the territory under consideration for inclusion within the urban growth boundaries. The municipality shall also determine and report on the need for additional land suitable for high density, industrial, commercial and residential development, after taking into account all areas within the municipality's current boundaries that can be used, reused or redeveloped to meet such needs. The municipality shall examine and report on agricultural lands, forests, recreational areas and wildlife management areas within the territory under consideration for inclusion within the urban growth boundaries and shall examine and report on the likely long-term effects of urban expansion on such agricultural lands, forests, recreational areas and wildlife management areas.

(3) Before a municipal legislative body may propose urban growth boundaries to the coordinating committee, the municipality shall conduct at least two (2) public hearings. Notice of the time, place and purpose of the public hearing shall be published in a newspaper of general circulation in the municipality not less than fifteen (15) days before the hearing.

(b) (1) Each planned growth area of a county shall:

(A) Identify territory that is reasonably compact yet sufficiently large to accommodate residential and nonresidential growth projected to occur during the next twenty (20) years;

(B) Identify territory that is not within the existing boundaries of any municipality;

(C) Identify territory that a reasonable and prudent person would project as the likely site of high or moderate density commercial, industrial and/or residential growth over the next twenty (20) years based on historical experience, economic trends, population growth patterns and topographical characteristics; (if available, professional planning, engineering and/or economic studies may also be considered);

(D) Identify territory that is not contained within urban growth boundaries; and

(E) Reflect the county's duty to manage natural resources and to manage and control urban growth, taking into account the impact to agricultural lands, forests, recreational areas and wildlife management areas.

(2) Before formally proposing any planned growth area to the coordinating committee, the county shall develop and report population growth projections; such projections shall be developed in conjunction with the University of Tennessee. The county shall also determine and report the projected costs of providing urban type core infrastructure, urban services and public facilities throughout the territory under consideration for inclusion within the planned growth area as well as the feasibility of recouping such costs by imposition of fees or taxes within the planned growth area. The county shall also determine and report on the need for additional land suitable for high density industrial, commercial and residential development after taking into account all areas within the current boundaries of municipalities that can be used, reused or redeveloped to meet such needs. The county shall also determine and report on the likelihood that the territory under consideration for inclusion within the planned growth area will eventually incorporate as a new municipality or be annexed. The county shall also examine and report on agricultural lands, forests, recreational areas and wildlife management areas within the territory under consideration for inclusion within the planned growth area and shall examine and report on the likely long-term effects of urban expansion on such agricultural lands, forests, recreational areas and wildlife management areas.

(3) Before a county legislative body may propose planned growth areas to the coordinating committee, the county shall conduct at least two (2) public hearings. Notice of the time, place and purpose of the public hearing shall be published in a newspaper of general circulation in the county not less than fifteen (15) days before the hearing.

(c) (1) Each rural area shall:

(A) Identify territory that is not within urban growth boundaries;

(B) Identify territory that is not within a planned growth area;

(C) Identify territory that, over the next twenty (20) years, is to be preserved as agricultural lands, forests, recreational areas, wildlife management areas or for uses other than high density commercial, industrial or residential development; and

(D) Reflect the county's duty to manage growth and natural resources in a manner that reasonably minimizes detrimental impact to agricultural lands, forests, recreational areas and wildlife management areas.

(2) Before a county legislative body may propose rural areas to the coordinating committee, the county shall conduct at least two (2) public hearings. Notice of the time, place and purpose of the public hearing shall be published in a newspaper of general circulation in the county not less than fifteen (15) days before the hearing.

(d) Notwithstanding the extraterritorial planning jurisdiction authorized for municipal planning commissions designated as regional planning commissions in title 13, chapter 3, nothing in this chapter shall be construed to authorize municipal planning commission jurisdiction beyond an urban growth boundary; provided, that in a county without county zoning, a municipality may provide extraterritorial zoning and subdivision regulation beyond its corporate limits with the approval of the county legislative body.



§ 6-58-107 - Approved plan required -- Land use decisions to be consistent with plan.

Not later than July 1, 2001, a growth plan for each county shall be submitted to and approved by the local government planning advisory committee in accordance with § 6-58-104. After a growth plan is so approved, all land use decisions made by the legislative body and the municipality's or county's planning commission shall be consistent with the growth plan. The growth plan shall include, at a minimum, documents describing and depicting municipal corporate limits, as well as urban growth boundaries, planned growth areas, if any, and rural areas, if any, approved in conformance with § 6-58-104. The purpose of a growth plan is to direct the coordinated, efficient, and orderly development of the local government and its environs that will, based on an analysis of present and future needs, best promote the public health, safety, morals and general welfare. A growth plan may address land-use, transportation, public infrastructure, housing, and economic development. The goals and objectives of a growth plan include the need to:

(1) Provide a unified physical design for the development of the local community;

(2) Encourage a pattern of compact and contiguous high density development to be guided into urban areas or planned growth areas;

(3) Establish an acceptable and consistent level of public services and community facilities and ensure timely provision of those services and facilities;

(4) Promote the adequate provision of employment opportunities and the economic health of the region;

(5) Conserve features of significant statewide or regional architectural, cultural, historical, or archaeological interest;

(6) Protect life and property from the effects of natural hazards, such as flooding, winds, and wildfires;

(7) Take into consideration such other matters that may be logically related to or form an integral part of a plan for the coordinated, efficient and orderly development of the local community; and

(8) Provide for a variety of housing choices and assure affordable housing for future population growth.



§ 6-58-108 - Annexation by ordinance -- Growth plan required for incorporation of new city.

(a) (1) After May 19, 1998, a municipality may not annex by ordinance upon its own initiative territory in any county other than the county in which the city hall of the annexing municipality is located, unless one (1) of the following applies:

(A) A municipality that is located in two (2) or more counties as of November 25, 1997, may annex by ordinance in all such counties, unless the percentage of the municipal population residing in the county or counties other than that in which the city hall is located is less than seven percent (7%) of the total population of the municipality;

(B) A municipality may annex by ordinance with the approval by resolution of the county legislative body of the county in which the territory proposed to be annexed is located; or

(C) A municipality may annex by ordinance in any county in which, on January 1, 1998, the municipality provided sanitary sewer service to a total of one hundred (100) or more residential customers, commercial customers, or a combination thereof.

(2) Subdivision (e)(1) shall not affect any annexation ordinance adopted on final reading by a municipality prior to May 19, 1998, if such ordinance annexed property within the same county where the municipality is located or annexed property in a county other than the county in which the city hall is located if the property is used or is to be used only for industrial purposes.

(b) After January 1, 1999, a new municipality may only be incorporated in accordance with this section and with an adopted growth plan.



§ 6-58-109 - Increased allocation of certain funds for counties and municipalities with approved growth plans.

(a) Upon approval of the growth plan by the local government planning advisory committee but beginning no earlier than July 1, 2000, each municipality within the county and the county shall receive an additional five (5) points on a scale of one hundred (100) points or a comparable percentage increase as determined by the commissioner of economic and community development in any evaluation formula for the allocation of private activity bond authority and for the distribution of grants from the department of economic and community development for the:

(1) Tennessee industrial infrastructure program;

(2) Industrial training service program; and

(3) Community development block grants.

(b) Upon approval of the growth plan by the local government planning advisory committee but beginning no earlier than July 1, 2000, each municipality within the county and the county shall receive an additional five (5) points on a scale of one hundred (100) points or a comparable percentage increase as determined by the commissioner if permissible under federal requirements in any evaluation formula for the distribution of grants from the department of environment and conservation for state revolving fund loans for water and sewer systems; provided, that no such preferences shall be granted if prohibited by federal law or regulation.

(c) Upon approval of the growth plan by the local government planning advisory committee but beginning no earlier than July 1, 2000, each municipality within the county and the county shall receive an additional five (5) points on a scale of one hundred (100) points or a comparable percentage increase as determined by the executive director in any evaluation formula for the distribution of HOUSE or HOME grants from the Tennessee housing development authority or low income tax credits or private activity bond authority; provided, that no such preferences shall be granted if prohibited by federal law or regulation.



§ 6-58-110 - Certain grants unavailable to counties and municipalities without approved growth plan as of July 1, 2001.

Effective July 1, 2001, the following loan and grant programs shall be unavailable in those counties and municipalities that do not have growth plans approved by the local government planning advisory committee, and shall remain unavailable until growth plans have been approved:

(1) Tennessee housing development agency grant programs;

(2) Community development block grants;

(3) Tennessee industrial infrastructure program grants;

(4) Industrial training service grants;

(5) Intermodal Surface Transportation Efficiency Act funds or any subsequent federal authorization for transportation funds; and

(6) Tourism development grants.



§ 6-58-111 - Annexation procedure -- Quo warranto action to challenge annexation.

(a) A municipality possesses exclusive authority to annex territory located within its approved urban growth boundaries; therefore, no municipality may annex by ordinance or by referendum any territory located within another municipality's approved urban growth boundaries. Within a municipality's approved urban growth boundaries, a municipality may use any of the methods in chapter 51 of this title to annex territory; provided, that if a quo warranto action is filed to challenge the annexation, the party filing the action has the burden of proving that:

(1) An annexation ordinance is unreasonable for the overall well-being of the communities involved; or

(2) The health, safety, and welfare of the citizens and property owners of the municipality and territory will not be materially retarded in the absence of such annexation.

(b) In any such action, the action shall be tried by the circuit court judge or chancellor without a jury.

(c) (1) Prior to a municipality annexing by ordinance territory outside its existing urban growth boundary whether the territory desired for annexation is within another municipality's urban growth boundary or a county's planned growth area or rural area, it must first amend the growth plan by having its desired change to the urban growth boundary submitted to the coordinating committee and then receive a recommendation for or against the amendment from the coordinating committee, the coordinating committee then must submit the proposed amendment with its recommendation to all the legislative bodies for approval. If the amendment to the growth plan is approved by the legislative bodies or by the dispute resolution panel, it is then submitted to the local government planning advisory committee for its approval. This amendment process must follow the procedure as outlined in § 6-58-104 and the criteria for establishing an urban growth boundary as delineated in § 6-58-106.

(2) As an alternative to a municipality annexing in a county's planned growth area or rural area by first amending the growth plan as described in subdivision (c)(1), a municipality may annex within a county's planned growth area or rural area, but the annexation must be by referendum only and not by ordinance. The municipality must follow the referendum process as provided for in §§ 6-51-104 and 6-51-105.



§ 6-58-112 - New municipalities -- Property tax -- Incorporation election.

(a) (1) After January 1, 1999, a new municipality may only be created in territory approved as a planned growth area in conformity with the provisions of § 6-58-104;

(2) A county may provide or contract for the provision of services within a planned growth area and set a separate tax rate specifically for the services provided within a planned growth area; and

(3) A county may establish separate zoning regulations within a planned growth area, for territory within an urban growth boundary or within a rural area.

(b) [Deleted by 2013 amendment, effective April 24, 2013.]

(c) A municipality, incorporated after May 19, 1998, shall impose a property tax that raises an amount of revenue not less than the amount of the annual revenues derived by the municipality from state-shared taxes as estimated by the department of revenue on or before July 1. The municipality shall levy and provide for the administration and collection of a property tax in the required amount before the municipality may receive state-shared taxes. Furthermore, the provisions of § 6-51-115(b), shall apply within the territory of such newly incorporated municipality as if such territory had been annexed rather than incorporated. For purposes of levying a property tax, the incorporation of a municipality shall be effective on January 1 following the election at which the incorporation is approved.

(d) (1) If the residents of a planned growth area petition to have an election of incorporation, the county legislative body shall approve the corporate limits and the urban growth boundary of the proposed municipality before the election to incorporate may be held.

(2) Within six (6) months of the incorporation election, the municipality shall adopt by ordinance a plan of services for the services the municipality proposes to deliver. The municipality shall prepare and publish its plan of services in a newspaper of general circulation distributed in the municipality. The rights and remedies of § 6-51-108 apply to the plan of services adopted by the municipality.



§ 6-58-113 - Monitoring and reporting by advisory commission on intergovernmental relations.

The Tennessee advisory commission on intergovernmental relations (TACIR) shall monitor implementation of this chapter and shall periodically report its findings and recommendations to the general assembly. Each agency of the executive branch, each municipal and county official, each local government organization, including any planning commission and development district, shall cooperate with the commission and provide necessary information and assistance for the commission's reports. TACIR reserve funds may be expended for the purpose of performing duties assigned by this section.



§ 6-58-114 - Joint economic and community development board.

(a) It is the intent of the general assembly that local governments engage in long-term planning, and that such planning be accomplished through regular communication and cooperation among local governments, the agencies attached to them, and the agencies that serve them. It is also the intent of the general assembly that the growth plans required result from communication and cooperation among local governments.

(b) There shall be established in each county a joint economic and community development board, which shall be established by interlocal agreement pursuant to § 5-1-113. The purpose of the board is to foster communication relative to economic and community development between and among governmental entities, industry, and private citizens.

(c) Each joint economic and community development board shall be composed of representatives of county and city governments, private citizens, and present industries and businesses. The final makeup of the board shall be determined by interlocal agreement but shall, at a minimum, include the county mayor and the city mayor or city manager, if appropriate, of each city lying within the county and one (1) person who owns land qualifying for classification and valuation under title 67, chapter 5, part 10; provided, that in cases where there are multiple cities, smaller cities may have representation on a rotating basis as determined by the interlocal agreement.

(d) There shall be an executive committee of the board, which shall be composed of members of the joint economic and community development board selected by the entire board. The makeup of the executive committee shall be determined by the entire joint economic and community development board but shall, at a minimum, include the county mayor and the city mayors or city managers of the larger municipalities in the county.

(e) The terms of office shall be determined by the interlocal agreement, but shall be staggered, except for those positions held by elected officials whose terms shall coincide with the terms of office for their elected positions. All terms of office shall be for a maximum of four (4) years.

(f) The board shall meet, at a minimum, four (4) times annually, and the executive committee of the board shall meet at least four (4) times annually. An executive committee meeting shall be held once each calendar quarter. Minutes of all meetings of the board and the executive committee shall be documented by minutes kept and by certification of attendance. Meetings of the joint economic and community development board and its executive committee are subject to the open meetings law.

(g) (1) The activities of the board shall be jointly funded by the participating governments. The formula for determining the amount of funds due from each participating government shall be determined by adding the population of the entire county as established by the last federal decennial census to the populations of each city as determined by the last federal decennial census, or special census as provided for in § 6-51-114, and then determining the percentage that the population of each governmental entity bears to the total amount.

(2) If a special census has been certified pursuant to § 6-51-114, during the five-year period after certification of the last federal decennial census, the formula shall be adjusted by the board to reflect the result of the special census; provided, that the board shall only make such an adjustment during the fifth year following the certification of a federal decennial census.

(3) The board may accept and expend donations, grants and payments from persons and entities other than the participating governments. The board is authorized to transfer or to donate funds from participating governments or outside sources to other public or nonprofit entities within the county to be used for economic or industrial development purposes.

(4) If, on May 19, 1998, a county and city government have a joint economic and community development council that has an established funding mechanism to carry out a unified economic and community development program for the entire county, such funding mechanism shall be utilized in lieu of the formula established in this subsection (g).

(h) An annual budget to fund the activities of the board shall be recommended by the executive committee to the board, which shall adopt a budget before April 1 of each year. The funding formula established by this act shall then be applied to the total amount budgeted by the board as the participating governments' contributions for the ensuing fiscal year. The budget and a statement of the amount due from each participating government shall be immediately filed with the appropriate officer of each participating government. In the event a participating government does not fully fund its contribution, the board may establish and impose such sanctions or conditions as it deems proper.

(i) When applying for any state grant a city or a county shall certify its compliance with the requirements of this section.

(j) If there exists within a county a similar organization on May 19, 1998, that organization may satisfy the requirements of this section. The county mayor shall file a petition with the committee, which shall make a determination whether the existing organization is sufficiently similar to the requirements of this section. When the committee has made its determination, an affected municipality or county may rely upon that status of the existing organization to satisfy the certification requirements of subsection (i).

(k) The county mayor and the mayor, or city manager, if appropriate, of each city lying within the county are authorized to designate an alternate representative, who shall have full authority to vote and participate in all activities of the joint economic and community development board and its executive committee. An alternate appointed to serve on the joint economic and community development board or its executive committee shall have experience or education in the fields of public administration, economic and community development or planning, and be able to speak for the entity represented.



§ 6-58-115 - Applicability to pending annexation ordinances.

This chapter shall not apply to any annexation ordinance that was pending, but not yet effective, on November 25, 1997.



§ 6-58-116 - Airport -- Annexation-free zone.

Notwithstanding the provisions of §§ 6-58-106, 6-58-108 and 6-58-111, the property of an airport with regularly scheduled commercial passenger service that is located in a county other than the county where the creating municipality is located, except upon approval by resolution of the legislative body of the creating municipality, shall be and remain in an annexation-free zone.



§ 6-58-117 - Flood insurance rate map or flood hazard boundary map -- Requirements for participation in the national flood insurance program.

(a) In cooperation with the department of economic and community development, all counties and municipalities in this state that have an effective flood insurance rate map or flood hazard boundary map published by the federal emergency management agency that identifies a special flood hazard area within the political boundaries of the county or municipality shall meet the requirements for participation in the national flood insurance program authorized by 42 U.S.C. § 4001 et seq. and administered by the federal emergency management agency on or before June 30, 2012.

(b) If a county or municipality does not currently have an effective flood insurance rate map or flood hazard boundary map published by the federal emergency management agency that identifies a special flood hazard area within the political boundaries of county or municipality, the county or municipality shall have twenty-four (24) months from the effective date of any future flood insurance rate map or flood hazard boundary map published by the federal emergency management agency to meet the requirements for participation in the national flood insurance program.



§ 6-58-118 - Urban growth boundaries -- Expansion without reconvening coordinating committee or approval from county.

A municipality may expand its urban growth boundaries to annex a tract of land without reconvening the coordinating committee or approval from the county or any other municipality if:

(1) The tract is contiguous to a tract of land that has the same owner and has already been annexed by the municipality;

(2) The tract is being provided water and sewer services; and

(3) The owner of the tract, by notarized petition, consents to being included within the urban growth boundaries of the municipality.






Chapter 59 - Courthouse Square Revitalization Pilot Project Act of 2005 [Effective until June 30, 2015]

§ 6-59-101 - Short title. [Effective until June 30, 2015. See the Compiler's Notes.]

This chapter shall be known and may be cited as the "Courthouse Square Revitalization Pilot Project Act of 2005."



§ 6-59-102 - Chapter definitions. [Effective until June 30, 2015. See the Compiler's Notes.]

As used in this chapter, unless the context otherwise requires:

(1) "Courthouse square revitalization zone" or "revitalization zone" means an area in a municipality officially designated by ordinance or resolution of such municipality as the courthouse square revitalization zone, in which the county's courthouse is located, that is approved and certified by the department of finance and administration as meeting the requirements of this chapter.

(2) "Municipality" means any incorporated town or city that is the county seat of a county having a population of not more than one hundred twenty thousand (120,000), according to the 1990 federal census or any subsequent federal census.



§ 6-59-103 - Adoption of boundaries of zone -- Apportionment and distribution of sales and use tax revenues. [Effective until June 30, 2015. See the Compiler's Notes.]

(a) The governing body of a municipality may designate the boundaries of a courthouse square revitalization zone by adoption of an ordinance or resolution.

(b) Sales and use tax revenue shall be apportioned and distributed to, in accordance with this chapter, a municipality containing a revitalization zone, in an amount equal to the amount of state and local tax revenue derived under title 67, chapter 6, from sales or use of goods, products and services within the revitalization zone; provided, that the allocations, apportionments and payments set forth in this subsection (b) shall not apply to state or local tax revenue derived from any area added to a courthouse square revitalization zone by amendment of the boundaries of the revitalization zone by the municipality after the approval of the municipality's application by the department of finance and administration, unless the department has determined, in accordance with this chapter, that the area added to the revitalization zone is appropriate. The amount so distributed to the municipality shall be used exclusively for maintaining and improving the viability of the courthouse square through any means deemed appropriate by the governing body of the municipality, including, but not limited to, making loans or grants to the county governing body or any other public or private person, entity or association for use on infrastructure, marketing and other purposes related to revitalization.

(c) Notwithstanding any provision of subsection (b) or § 6-59-104(a) to the contrary, the amount of revenue apportioned and distributed to a municipality under this chapter shall equal the amount of state tax revenue derived under title 67, chapter 6, from sales or use of goods, products and services within the revitalization zone.



§ 6-59-104 - Application to receive allocations of sales and use tax revenue. [Effective until June 30, 2015. See the Compiler's Notes.]

(a) To be entitled to receive the allocations of state and local sales and use tax revenue as provided in this chapter, a municipality must first file with the department of finance and administration an application seeking approval and certification of the proposed courthouse square revitalization zone. The department shall review the application to confirm that the courthouse square revitalization zone meets the size and form requirements of this chapter. A revitalization zone may embrace two (2) or more separate parcels of real property, and such property may be publicly or privately owned. Each revitalization zone shall be of such size and form as to include all properties that, in the judgment of the municipality and the department of finance and administration, constitute an integral part of the courthouse square. If the department determines that the boundaries of the proposed courthouse square revitalization zone exceed the area that is reasonably deemed to be integral to the courthouse square, the department may adjust or reduce the boundaries of the proposed area. In reviewing the application, the department of finance and administration shall consult with the department of revenue and the department of economic and community development.

(b) The application shall include, but not be limited to, the following information:

(1) The name of the proposed courthouse square revitalization zone, which shall include the name of the municipality in which the revitalization zone is to be located, together with the words, "courthouse square revitalization zone";

(2) A description of the revitalization zone by metes and bounds;

(3) A map showing the parcels of real property included in the revitalization zone and the present use of such parcels; and

(4) Such other information as may be reasonably requested by the department of finance and administration.

(c) The department of finance and administration shall set an application deadline.

(d) Upon expiration of the application deadline, the commissioner of finance and administration, in consultation with the commissioner of revenue and the comptroller of the treasury, shall review and evaluate all completed applications and select one (1) project from each grand division of the state.

(e) Notwithstanding any provision of subsection (d) or § 6-59-105 to the contrary, six (6) projects may be selected for the courthouse square revitalization pilot project; provided that no more than two (2) projects may be selected from each grand division.



§ 6-59-105 - Apportionment and payment of tax revenue. [Effective until June 30, 2015. See the Compiler's Notes.]

After selection of the three (3) projects, as provided in § 6-59-104(d), the apportionment and payment of tax revenue, as provided in this chapter, shall be made by the department of revenue to the municipality within ninety (90) days of the end of each fiscal year for which the municipality is entitled to receive an allocation and payment of such tax revenue.



§ 6-59-106 - Rules and regulations. [Effective until June 30, 2015. See the Compiler's Notes.]

The department of revenue and the department of finance and administration are authorized to adopt rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this chapter.



§ 6-59-107 - Repealer. [Effective until June 30, 2015. See the Compiler's Notes.]

This part is repealed on June 30, 2015.












Title 7 - Consolidated Governments and Local Governmental Functions and Entities

Metropolitan Government

Chapter 1 - Metropolitan Government--General Provisions

§ 7-1-101 - Definitions -- Chapters 1-6.

As used in chapters 1-6 of this title, unless the context otherwise requires:

(1) "City governing body" means the city council or other public agency possessing power and authority usually possessed by a city council;

(2) "County governing body" means that body in a particular county that is vested with the power to levy property taxes;

(3) "General services district" means a service district within a metropolitan government whose geographical limits are coextensive with the total area in which the government functions;

(4) "Metropolitan government" means the political entity created by consolidation of all, or substantially all, of the political and corporate functions of a county and a city or cities;

(5) "Metropolitan government charter commission" or "charter commission" means a commission established to propose to the voters for adoption the charter for a metropolitan government;

(6) "Municipal corporation" means an incorporated city or town;

(7) "Principal city" means that municipal corporation having the largest population of any municipality in a particular county;

(8) "Smaller city" means any municipal corporation other than the principal city; and

(9) "Urban services district" means a service district within a metropolitan government in which are furnished by the metropolitan government municipal services additional to those provided in the general services district.



§ 7-1-102 - Legislative purpose and intent -- Construction -- Continuation of local functions and powers.

(a) It is hereby declared to be the legislative intent and purpose of chapters 1-3 of this title to provide for the consolidation of all, or substantially all, of the governmental and corporate functions now or hereafter vested in municipal corporations with the governmental and corporate functions now or hereafter vested in the counties in which such municipal corporations are located, and to provide for the creation of metropolitan governments, which may be used to fulfill the unique and urgent needs of a modern metropolitan area.

(b) Chapters 1-3 of this title are hereby declared to be remedial legislation to be liberally construed as a utilization of the constitutional power granted by Amendment No. 8 to article XI, § 9 of the Constitution of Tennessee approved at an election on November 3, 1953.

(c) After consolidation of a county and a municipal corporation or corporations under § 7-1-103, no functions of the governing bodies of the county and the municipal corporation, or of the officers thereof, shall be retained and continued, unless chapters 1-3 of this title or the charter of the metropolitan government expressly so provide, or unless such retention and continuation are required by the Constitution of Tennessee. After the consolidation, no officer or agency of the county or of the municipal corporation shall retain any right, power, duty or obligation, unless chapters 1-3 of this title or the charter of the metropolitan government expressly so provide, or unless such retention and continuation are required by the Constitution of Tennessee.

(d) Any municipal corporation that lies in two (2) or more counties, except those in counties excluded in § 7-1-112(d), may consolidate with the county in which the majority of its territory lies.



§ 7-1-103 - Consolidation of functions.

(a) Each county in this state, without regard to population, and the municipal corporations within such county, may consolidate all, or substantially all, of their governmental and corporate functions in the manner and with the consequences provided in this chapter. The consolidation, when complete, shall result in the creation and establishment of a new metropolitan government to perform all, or substantially all, of the governmental and corporate functions previously performed by the county and by the municipal corporations, the voters of which approve the consolidation.

(b) Nothing contained in this section, or any other law, except § 7-1-112(d), shall be construed to prohibit a municipal corporation that lies in two (2) or more counties from consolidating its governmental and corporate functions with the county in which the majority of its territory lies.



§ 7-1-104 - Creation of municipality or public service district after charter commission created.

When a metropolitan government charter commission is created, as provided in § 7-2-101, no municipality and no public service district, including, but not limited to, a utility district, sanitary district or school district, shall thereafter be created in the county proposed to be included in such consolidation, unless and until the proposed charter of metropolitan government shall have been rejected by voters in a referendum election as provided in § 7-2-106, or unless and until a charter has been adopted by the voters in a referendum election as provided in § 7-2-106 with provisions permitting such municipalities or public service districts as described in § 7-1-103.



§ 7-1-105 - Civil districts.

When a metropolitan government is created and established within a county, there shall then be and continue only two (2) civil districts, one (1) consisting of the area embraced in the urban services district and the other consisting of the area of the county other than the urban services district.



§ 7-1-106 - Excluded smaller city -- Inclusion within metropolitan government.

Any smaller city that has been excluded from a metropolitan government created and established under chapters 1-3 of this title may at any time surrender its municipal charter and become a part of that metropolitan government under such terms and conditions and by such methods and procedures as may be established in the charter of the metropolitan government; provided, that no such consolidation shall become effective until submitted to the registered voters residing within the smaller city and approved by a majority of those voting.



§ 7-1-107 - Effect on local government simplification statutes.

Nothing in chapters 1-3 of this title shall be construed to alter, abridge or abrogate any provision of §§ 5-1-113 and 49-2-503 or any other law, practice, custom or tradition with respect to contractual, cooperative, unilateral or other devices for simplifying or expediting municipal or county government.



§ 7-1-108 - Appointment of state officials to public utility boards.

Notwithstanding any provision of law, including any provision of a municipal or metropolitan charter to the contrary, the appropriate appointing authority may appoint at least one (1) elected state official to serve as a member of the board of any public utility operated by a municipality or metropolitan government. This section shall only apply to those counties having a metropolitan form of government.



§ 7-1-109 - Elected officials may decline salaries.

Any and all elected public officials in counties that have a metropolitan form of government are authorized to refuse or decline any and all salaries to which they may be entitled under the laws of this state or local ordinances.



§ 7-1-110 - Change by ordinance of local governmental entities or functions established by private act.

Any city or county office, department, board, commission, agency or function established by private act prior to the adoption of a metropolitan form of government may be altered, consolidated or abolished by ordinance of the chief legislative body of the metropolitan government if the charter of the metropolitan government does not otherwise provide for the office, department, board, commission, agency or function, and such alteration, consolidation or abolition is not otherwise prohibited by chapters 1-6 of this title or the Constitution of Tennessee.



§ 7-1-111 - Electric power boards -- Removal of members of certain utility boards -- Salary increase.

(a) Notwithstanding any law to the contrary, any electric power board having a customer service greater than two hundred thousand (200,000) active electric meters within a county having a metropolitan form of government shall be composed of at least seven (7) members.

(b) The initial term of office of the two (2) additional members of the electric power board appointed pursuant to this section shall be for a period of five (5) years and three (3) years respectively, with each such appointment to be effective July 1, 1988. Each successive term of office shall be for a period of five (5) years from the date of expiration of the preceding term of office.

(c) Any member of a utility board created under the charter of a metropolitan government that has a population in excess of four hundred thousand (400,000), according to the 1980 federal census or any subsequent federal census, may be removed from office upon a vote of three fourths (3/4) of the members of the governing body of such metropolitan government, but only after the assertion of reasons for removal as set forth in a resolution passed by three fourths (3/4) of the members of such governing body and only after the holding of a public hearing before such governing body.

(d) No officer of an electric system owned and operated by a metropolitan government shall receive any salary increase that exceeds ten percent (10%) of such officer's base salary for the previous year unless such increase is approved by a unanimous vote of the board.



§ 7-1-112 - Consolidation with county wherein majority of municipal territory lies.

(a) Notwithstanding § 7-2-106, or any other law to the contrary, whenever a municipal corporation that lies in two (2) or more counties is proposed for consolidation with the county in which the majority of its territory lies, any referendum held pursuant to § 7-2-106 shall also include all qualified voters of the municipal corporation, regardless of whether such voters reside or own property outside of the boundaries of the county in which the majority of the municipal corporation's territory lies. The respective county election commissions shall cooperate fully in order to implement this section in an effective, efficient, and timely manner.

(b) Notwithstanding § 2-2-107, or any other law to the contrary, whenever a municipal corporation that lies in two (2) or more counties consolidates its governmental and corporate functions with the county in which the majority of its territory lies, elections for consolidated government representation and school board representation, as well as all other referenda and elections pertaining to the affairs of such consolidated government, shall also include all qualified voters of such municipal corporation, regardless of whether such voters reside or own property outside of the boundaries of the county in which the majority of the municipal corporation's territory lies. The respective election commissions shall cooperate fully in order to implement this section in an effective, efficient, and timely manner.

(c) Whenever a municipal corporation that lies in two (2) or more counties consolidates its governmental and corporate functions with the county in which the majority of its territory lies, the urban services tax prescribed pursuant to § 7-2-108(a)(5) may be levied throughout the territory of the municipal corporation; however, the general services tax prescribed pursuant to § 7-2-108(a)(5) shall not be levied in any portion of the territory of the municipal corporation that lies outside of the boundaries of such county.

(d) (1) This section and §§ 7-1-102(d) and 7-1-103(b) do not apply in counties with populations according to the 1980 federal census or any subsequent federal census of: Click here to view image.

(2) This section and §§ 7-1-102(d) and 7-1-103(b) do not apply in counties having a metropolitan form of government and a population in excess of four hundred fifty thousand (450,000), according to the 1980 federal census or any subsequent federal census.






Chapter 2 - Metropolitan Government--Adoption and Provisions of Charter

§ 7-2-101 - Metropolitan government charter commission -- Creation -- Methods of selecting members.

The initial step in a consolidation under this chapter shall be the creation of a metropolitan government charter commission, sometimes called "charter commission" in this chapter, by one (1) of the following methods:

(1) The commission may be created by the adoption of a consolidation resolution by the governing body of a county and by the adoption of a substantially similar resolution by the governing body of the principal city in the county;

(A) The resolution may be adopted by a majority vote of the members of such governing body present and voting, a quorum being present, at any regular meeting or at any meeting specially called to consider the resolution. The resolution shall provide that a metropolitan government charter commission is established to propose to the people the consolidation of all, or substantially all, of the governmental and corporate functions of the county and its principal city and the creation of a metropolitan government for the administration of the consolidated functions;

(B) The resolution shall either:

(i) Authorize the county mayor to appoint ten (10) commissioners, subject to confirmation by the county governing body, and authorize the mayor of the principal city to appoint five (5) commissioners, subject to confirmation by the city governing body; or

(ii) Provide that an election shall be held to select members of the metropolitan government charter commission;

(C) It is the legislative intent that the persons appointed to the charter commission shall be broadly representative of all areas of the county and principal city and that every effort shall be made to include representatives from various political, social, and economic groups within the county and principal municipality;

(D) Promptly after the adoption of the consolidation resolution by the governing body of a county, its clerk shall certify the fact of such adoption with a copy of the resolution to the clerk of the governing body of the principal city, and promptly after the adoption of a consolidation resolution by the governing body of the principal city, its clerk shall certify the fact of such adoption to the clerk of the governing body of the county;

(E) When the resolutions of the governing bodies of the county and of the principal city shall provide for the appointment of commissioners of the county and city, the metropolitan government charter commission shall be created and duly constituted after appointments have been made and confirmed;

(F) When the resolutions provide for an election to select members of the metropolitan government charter commission, copies of the resolution shall be certified by the clerks of the governing bodies to the county election commission, together with certificates as to the fact and date of adoption, and then an election shall be held as provided in § 7-2-102;

(G) In any county having a metropolitan form of government in existence on January 1, 1977, the metropolitan mayor or county mayor is authorized to appoint five (5) commissioners, subject to confirmation by the county governing body, and the mayor of the principal city is authorized to appoint five (5) commissioners, subject to confirmation by the city governing body;

(H) When the consolidation resolutions provide for the appointment of members of the metropolitan government charter commission, such appointments shall be made within thirty (30) days after the adoption of the resolution by the last governing body to do so, whether of the county or the principal city;

(2) In counties having a board of county commissioners, a charter commission may be created by the adoption of a consolidation resolution by either the governing body of the county or the board of county commissioners and by the adoption of a substantially similar resolution by the governing body of the principal city in the county;

(A) The resolution may be adopted by majority vote of the total number of members to which such governing body is entitled, or by a majority of the members of the board of county commissioners, at any regular or called meeting of such county governing body or board of county commissioners;

(B) The resolution and the procedures concerning its adoption and certification and the appointment or election of members of the charter commission pursuant thereto shall be governed by subdivision (1), except that if members of the charter commission are to be appointed, the resolution shall authorize the county mayor to appoint six (6) commissioners, and the board of county commissioners to appoint six (6) commissioners, and the mayor of the principal city to appoint eight (8) commissioners;

(i) The commissioners appointed by the mayor of the principal city shall be made subject to confirmation by the city governing body, and the commissioners appointed by the county mayor and by the board of county commissioners shall be made subject to confirmation by whichever of the county bodies first adopts a consolidation resolution, unless both bodies adopt a consolidation resolution on the same day, in which case, the commissioners appointed by the county mayor shall be confirmed by the county governing body and the commissioners appointed by the board of county commissioners shall not be subject to confirmation;

(ii) It is the legislative intent that the persons appointed shall be broadly representative of all areas of the county and principal city and that every effort shall be made to include representatives from various political, social and economic groups within the county and principal municipality;

(3) The charter commission may be created in any county in the manner prescribed by private act of the general assembly; or

(4) The commission may be created upon receipt of a petition, signed by qualified voters of the county, equal to at least ten percent (10%) of the number of votes cast in the county for governor in the last gubernatorial election;

(A) The petition shall be delivered to the county election commission for certification. After the petition is certified, the county election commission shall deliver the petition to the governing body of the county and the governing body of the principal city in the county. The petition shall become the consolidation resolution of the county and the principal city in the county. The resolution shall provide that a metropolitan government charter commission is established to propose to the people the consolidation of all, or substantially all, of the government and corporate functions of the county and its principal city, and the creation of a metropolitan government for the administration of the consolidated functions;

(B) The resolution shall either:

(i) Authorize the county mayor to appoint ten (10) commissioners, subject to confirmation by the county governing body, and authorize the mayor of the principal city to appoint five (5) commissioners, subject to confirmation by the city governing body; or

(ii) Provide that an election shall be held to select members of the metropolitan government charter commission; provided, that if the governing body of the county and the governing body of the principal city cannot agree on the method of selecting members of the metropolitan government charter commission within sixty (60) days of certification, then an election shall be held to select members of the metropolitan government charter commission as provided in § 7-2-102;

(C) It is the legislative intent that the persons appointed to the charter commission shall be broadly representative of all areas of the county and principal city and that every effort shall be made to include representatives from various political, social, and economic groups within the county and principal municipality;

(D) When such resolution provides for the appointment of commissioners of the county and city, the metropolitan government charter commission shall be created and duly constituted after appointments have been made and confirmed;

(E) When the resolution provides for an election to select members of the metropolitan government charter commission, copies of the resolution shall be certified by the clerks of the governing bodies to the county election commission, and then an election shall be held as provided in § 7-2-102;

(F) When the consolidation resolution provides for the appointment of members of the metropolitan government charter commission, the appointments shall be made within thirty (30) days after the resolution is submitted to the governing bodies of the county and the principal city; and

(G) If the referendum to approve consolidation fails, another commission may not be created by petition for three (3) years.



§ 7-2-102 - Election of members.

(a) No less than forty-six (46) days nor more than sixty (60) days after the adoption of a consolidation resolution by the governing bodies of a county and of its principal city, which resolution providing for an election of the members of a metropolitan government charter commission, it shall be the duty of the county election commission to hold a special election to elect members of the charter commission.

(b) The cost of the election shall be paid out of county funds.

(c) The ten (10) candidates receiving the highest total vote in the election shall be elected as members of the metropolitan government charter commission.

(d) Any qualified voter of the county shall be eligible for election as a member of the charter commission.

(e) The deadline for filing nominating petitions for candidates for the charter commission is twelve o'clock (12:00) noon of the fortieth day before the election.



§ 7-2-103 - Organization of charter commission -- Officers and personnel -- Compensation -- Vacancies.

(a) The members of the charter commission shall hold an organizational meeting at the courthouse at ten o'clock a.m. (10:00 a.m.) on the fifth day following their appointment or election, or at such subsequent date and place as a majority of the members may assemble.

(b) The metropolitan government charter commission shall be authorized to elect a chair, a secretary, and such other officers as it may deem necessary.

(c) The charter commission shall be authorized to employ such staff as may be required to assist it in drafting a charter for a single metropolitan government, which shall consolidate county and city functions as provided in this chapter and which shall be proposed for adoption.

(d) Members of the charter commission shall not receive per diem or other compensation for their services, except reimbursement of actual expenses by members.

(e) The staff employed by the commission shall be paid compensation as determined by the charter commission within the limits of funds available to it under this chapter.

(f) Vacancies in the office of charter commission shall be filled by the remaining members.



§ 7-2-104 - Appropriation for charter commission -- Disbursement -- Cooperation from public officials.

(a) Whenever any charter commission is established as provided in this chapter, it shall be the duty of the governing body of the county to appropriate sufficient funds to defray the expenses of the commission, which appropriation shall be not less than twenty-five thousand dollars ($25,000) nor more than fifty thousand dollars ($50,000). Such funds shall be disbursed by the county mayor or other fiscal officer of the county upon vouchers or warrants signed by the chair and the secretary of the commission.

(b) All public officials shall, upon request, furnish the commission with all information and assistance necessary or appropriate for its work.



§ 7-2-105 - Preparation and filing of proposed charter -- Publication.

Any charter commission established under this chapter shall prepare and file the charter proposed by it not later than nine (9) months after the date of its initial meeting, or within such extended limit of time as may be authorized by resolution of the governing bodies of the county and principal city. Copies of the proposed charter shall be filed with the county clerk, with the city clerk of each incorporated municipality in the county and with the county election commission. The copies shall be public records, available for inspection or examination by any interested person. The charter commission shall also furnish or make available to every daily or weekly newspaper published in the county a complete copy of the charter. The charter commission shall take such other steps within the limitation of its available funds as it deems reasonable and appropriate to inform the public throughout the county of the contents of the proposed charter, and the proposed charter may be published or summarized in pamphlets and booklets to be made available for general distribution.



§ 7-2-106 - Referendum on proposed charter.

(a) After a copy of the proposed charter has been certified to the county election commission, as provided in § 7-2-105, it shall be the duty of the county election commission to hold a special referendum election for the ratification or rejection of the proposed charter. The ballot shall be prepared so as to provide a choice for voters between:

Click here to view form

(b) The special referendum election shall be held on a date fixed by the county election commission not less than eighty (80) days nor more than one hundred (100) days subsequent to the filing of the charter as provided in § 7-2-105. Notice of the referendum election shall be given as required in other elections on questions submitted to the vote of the people. The date of the election and the form of ballot shall be uniform throughout the entire county, but the county election commission shall canvass the returns and certify the results as if separate elections were being held for the principal city and for the area of the county outside of the principal city of the county. For the purpose of determining whether the proposed charter has been accepted or rejected, the county election commission shall canvass the returns and certify the results:

(1) For the principal city; and

(2) For the entire area of the county outside of the principal city, including in such area the smaller cities, if any, within the county.

(c) The proposed charter shall be deemed ratified and adopted if the proposed charter is approved by a majority of those voting within the principal city and also a majority of those voting in the county outside of the principal city.

(d) The proposed charter shall be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the principal city. The proposed charter shall also be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the county outside of the principal city.

(e) The returns of the referendum election shall be certified by the county election commission to the secretary of state, together with a copy of the charter previously filed with the county election commission by the charter commission. Thereupon, the secretary of state shall issue a proclamation showing the result of the election on the adoption or rejection of the proposed charter, one (1) copy of which proclamation shall be attached to the copy of the charter certified to the secretary of state and one (1) copy of which shall be delivered to the county clerk, who shall attach the proclamation to the copy of the charter certified to the county clerk. Whenever a charter for metropolitan government has been adopted, the two (2) certified copies with proclamations attached to the certified copies shall be deemed duplicate original copies of the charter of the metropolitan government. The certified copy of the charter and proclamation deposited with the county clerk shall subsequently be delivered by the county clerk to the officer of the metropolitan government that the metropolitan charter may direct.



§ 7-2-107 - Smaller cities -- Inclusion in proposed consolidation -- Referendum.

(a) After a charter commission has been created, any smaller city within the county may by action of its legislative body appoint a representative to consult with the charter commission concerning the terms upon which the functions of such smaller city may be included in the proposed consolidation. Any terms proposed by the charter commission with respect to the smaller city shall be filed and published separately as an appendix to the metropolitan charter proposed with respect to the principal city, and shall be submitted independently in a special referendum election for ratification or rejection by the voters of the smaller city and by the voters of the county outside the smaller city in a manner similar to that provided in §§ 7-2-105 and 7-2-106 with respect to the proposed metropolitan charter for the principal city.

(b) The appendix shall be deemed ratified and adopted if it is approved by a majority of those voting within the smaller city and also by a majority of those voting in the county outside of such smaller city, but shall not become effective unless the proposed metropolitan charter with respect to the principal city and the county is ratified and adopted.

(c) The appendix shall be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the smaller city. It shall also be deemed rejected and shall not become effective if it is disapproved by a majority of those voting in the county outside of such smaller city.

(d) The returns of the referendum election on the proposed appendix shall be certified and proclaimed in a manner similar to that provided in § 7-2-106 with respect to the proposed metropolitan charter for the principal city.

(e) Where a proposed charter of metropolitan government is ratified by a majority of those voting in a principal city and of those voting in the county outside of the principal city, but a smaller city continues, either because a proposed appendix has been rejected or no such appendix has been proposed, the smaller city shall become a part of the general services district, but the smaller city may not thereafter be included within the urban services district by action of the metropolitan council.



§ 7-2-108 - Metropolitan charters -- Contents -- Removal of members of boards, commissions or authorities.

(a) The proposed metropolitan charter shall provide:

(1) For the creation of a metropolitan government vested with:

(A) Any and all powers that cities are, or may hereafter be, authorized or required to exercise under the Constitution and general laws of the state of Tennessee, as fully and completely as though the powers were specifically enumerated in the Constitution and general laws of the state of Tennessee, except only for such limitations and restrictions as are provided in chapters 1-6 of this title or in such charter; and

(B) Any and all powers that counties are, or may hereafter be, authorized or required to exercise under the Constitution and general laws of the state of Tennessee, as fully and completely as though the powers were specifically enumerated in the Constitution and general laws of the state of Tennessee, except only for such limitations and restrictions as are provided in chapters 1-6 of this title or in such charter;

(2) That the territory embraced in the metropolitan government shall be the total area of the county;

(3) The name of the metropolitan government, which name may be:

(A) The name of the principal city followed by the words "metropolitan government";

(B) The name of the county followed by the words "metropolitan government";

(C) A compound word consisting of the name of the principal city of the county, followed by the words "metropolitan government"; or

(D) Such other name as the charter commission shall deem historically and geographically appropriate;

(4) That the metropolitan government shall be a public corporation, with perpetual succession, capable of suing and being sued, and capable of purchasing, receiving and holding property, real and personal, and of selling, leasing or disposing of property, real and personal, to the same extent as other governmental entities;

(5) For two (2) service districts within the geographical limits of the metropolitan government, a general services district and an urban services district, as to both of which districts the metropolitan government shall have jurisdiction and authority. The general services district shall consist of the total area of the county. The urban services district shall consist originally of the total area of the principal city at the time of the filing of the proposed charter with the county election commission, together with such area of any smaller cities as may be specified in an appendix duly ratified and adopted under § 7-2-107. In the event additional territory has been added to the principal city by annexation, effective subsequent to the creation of a charter commission or subsequent to the time of the filing of the proposed charter, the metropolitan council is hereby authorized, and it shall be its duty to remove from the total area of the urban services district such areas of the principal city as to which the metropolitan government will not be able to provide substantial urban services within a reasonable period, that shall not be greater than one (1) year after ad valorem taxes in the annexed area become due, and which shall specifically include sanitary sewers within a period that shall not be greater than thirty-six (36) months after ad valorem taxes in the annexed area become due;

(6) That the area of the urban services district may be expanded and its territorial limits extended by annexation whenever particular areas of the general services district come to need urban services and the metropolitan government becomes able to provide such service within a reasonable period. The annexation shall be under provisions and limitations specified in the charter, consistent with those provided by §§ 6-51-101 -- 6-51-106;

(7) For the functions of the metropolitan government that shall be performed throughout the entire general services district and the governmental services that shall be rendered in such district;

(8) That the tax levy for the general services district shall be set so as to be sufficient, with other available funds and grants, to defray the cost of all governmental services that are provided generally throughout or on behalf of such district;

(9) For the functions of the metropolitan government that shall be performed within the urban services district and the governmental services that shall be rendered in such district;

(10) That the tax levy for the urban services district shall be set so as to be sufficient, with other available funds and grants, to defray the cost of municipal-type governmental services that are provided within such district;

(11) For a metropolitan council, which shall be the legislative body of the metropolitan government and shall be given all the authority and functions of the governing bodies of the county and cities being consolidated, with such exceptions and with such additional authority as may be specified elsewhere in chapters 1-6 of this title;

(12) For the size, method of election, qualification for holding office, method of removal, term of office and procedures of the metropolitan council, with such other provisions with respect to the council as are normally related to the organization, powers and duties of governing bodies in cities and counties;

(13) For the assignment of administrative and executive functions to officers of the metropolitan government, which officers may be given, subject to such limitations as may be deemed appropriate, all or any part of the administrative and executive functions possessed by the county and cities being consolidated and such additional powers and duties, not inconsistent with general law, as may be deemed necessary or appropriate for the metropolitan government;

(14) For the names or titles of the administrative and executive officers of the metropolitan government, their qualifications, compensation, method of selection, tenure, removal, replacement and such other provisions with respect to such officers, not inconsistent with general law, as may be deemed necessary or appropriate for the metropolitan government;

(15) That the urban services district shall be and constitute a municipal corporation with a three-member urban council, whose sole function shall be a mandatory obligation to levy a property tax adequate with other available funds to finance the budget for urban services, as determined by the metropolitan council. The proposed metropolitan charter shall provide the method of selecting the urban council;

(16) For such administrative departments, agencies, boards and commissions as may be necessary and appropriate to perform the consolidated functions of city and county government in an efficient and coordinated manner and for this purpose for the alteration or abolition of existing city and county offices, departments, boards, commissions, agencies and functions, except where otherwise provided in chapters 1-6 of this title or prohibited by the Constitution of Tennessee;

(17) For the maintenance and administration of an effective civil service system, and also for the consolidation of county and city employees' retirement and pension systems and the regulation of such consolidated system; provided, that nothing in chapters 1-6 of this title or in a charter adopted pursuant to those provisions shall impair or diminish the rights and privileges of the existing employees under civil service or in the existing county and city employees' retirement and pension systems;

(18) For the consolidation of the existing school systems with the county and city or cities, including the creation of a metropolitan board of education, which board may be vested with power to appoint a director of schools, if there are no special school districts operating in the county. If one (1) or more special school districts operate within the county, then the metropolitan charter need not provide for the consolidation of the existing school systems. If the school districts are not consolidated, then any special school district shall continue to exist as a separate entity;

(19) For a determination, as between the general services district and the urban services district, of proportionate responsibility for the existing county bonded indebtedness, both countywide and district, and for the existing municipal indebtedness;

(20) For the method and procedure by which the charter may subsequently be amended; provided, that no such amendment shall be effective until submitted to the qualified voters residing within the general services district and approved by a majority of those voters voting on the amendment;

(21) For such procedures, methods and steps as are determined to be necessary or appropriate to effectuate a transition from separate county and city governments into a single metropolitan government in which the functions of county and of city have been consolidated; and

(22) Such terms and provisions as are contained in any private act or municipal charter with respect to any municipally owned utility supported by its own revenues and operated, administered and managed pursuant to the private act or municipal charter; provided, that such terms and provisions of the charter may subsequently be amended pursuant to subdivision (a)(20).

(b) The metropolitan charter may provide for annual assessments of real property.

(c) In each county in this state, without regard to population, the metropolitan charter may provide, in addition to the urban services district and general services district required by subdivision (a)(5), for one (1) or more special service districts within all or any part of the general services district outside the urban services district, for the purpose of furnishing in any part or all of the general services district one (1) or more services that are furnished within the urban services district. If the metropolitan charter provides for special service districts, the following provisions shall apply to the creation, alteration, and taxation of special service districts:

(1) The boundaries of special service districts shall be determined by the metropolitan council and shall become fixed by ordinance of the metropolitan council thirty (30) days or more after notice of the determination of the boundaries of a district has been given to the property owners of the district. Notice shall be given by mailing a description of the boundaries of the district to all of the property owners of record within the district, at their last known address. It shall not be necessary for the boundaries of any special service district to be contiguous with the boundaries of the urban services district. The boundaries of any special service district may be altered at any time by means of the same procedure by which it was created;

(2) The metropolitan council shall levy an annual ad valorem tax upon the property owners of each special service district. The tax shall be set at a rate sufficient to pay that special service district's share of the total budget of the metropolitan government for the particular service being rendered to the residents and property owners of the district. The tax shall be assessed in the same manner as the general services district tax and collected as an addition to the general services district tax;

(3) Each special service district may be given a name that the metropolitan council deems appropriate, and the boundaries of special service districts may overlap or be coextensive with boundaries of other special service districts;

(4) In the case of special service districts for sanitary sewers, the sanitary sewers shall be furnished to the residents and property owners of the special service districts within thirty-six (36) months after ad valorem taxes in the special service districts become due; and

(5) When substantial urban services are offered within an area served by special service districts, then that area shall become a part of the urban services district under the charter provisions and limitations established pursuant to subdivision (a)(6).

(d) Those counties with populations in excess of four hundred fifty thousand (450,000), according to the 1980 federal census or any subsequent federal census, and having a metropolitan form of government, shall provide that any member of a board, commission or authority created under the charter of a metropolitan government may be removed from office upon a vote of three fourths (3/4) of the members of the governing body of the metropolitan government, but only for good cause shown as set forth in a resolution passed by a three-fourths (3/4) majority vote of the members of the governing body, and only after the holding of a public hearing before the governing body.






Chapter 3 - Metropolitan Government--Operation and Powers

Part 1 - General Provisions

§ 7-3-101 - Successor to rights and obligations of counties and cities.

Any metropolitan government created and established pursuant to chapters 1-3 of this title shall acquire and succeed to all rights, obligations, duties and privileges of the county and of the cities consolidating; and, without the necessity or formality of deed, bill of sale or other instrument of transfer, the metropolitan government shall be and become the owner of all property previously belonging to the county and cities.



§ 7-3-102 - Federal and state aid.

(a) Any metropolitan government created and established pursuant to chapters 1-3 of this title shall be entitled to receive as state aid or as grant-in-aid from the state of Tennessee, from the United States or from any other agency, public or private, all funds to which a county is, or may hereafter be, entitled, and also all funds to which an incorporated city or municipality is or may hereafter be entitled and to receive the funds without diminution or loss by reason of a consolidation made as provided in chapters 1-3 of this title.

(b) (1) The metropolitan government shall be deemed a county and shall also be deemed an incorporated city or municipality for the purpose of determining its right to receive, and for the purpose of receiving, state aid or grant-in-aid from the state of Tennessee, from the United States or from any other agency.

(2) When state aid or other grant-in-aid is distributed to any county on the basis of population or area, or both, then the entire population and the total area of the county in which such metropolitan government is established shall be considered in calculating and determining the basis of such distribution.

(3) When state aid or other grant-in-aid is distributed to any county on the basis of rural area, rural road mileage or rural population, or any combination thereof, then that area of the general services district outside of the urban services district shall be deemed to constitute rural area, its road mileage to constitute rural road mileage and its population to constitute rural population.

(4) When state aid or other grant-in-aid is distributed to any incorporated city or municipality on the basis of population or area, or both, then the population and the area of the urban services district shall be deemed the population and the area of the metropolitan government in calculating and determining the basis of such distribution.



§ 7-3-103 - Reapportionment.

(a) (1) Notwithstanding any provision of general law or metropolitan charter to the contrary, the planning commission of any county having a metropolitan form of government shall recommend to the metropolitan council that councilmanic districts or school districts or both be reapportioned for either or both of the following reasons:

(A) To more closely conform the boundary lines of such districts to the boundary lines of state senate and state house of representatives districts in order to minimize voter inconvenience, to avoid split precincts, and to substantially reduce the expense of conducting elections in the county; and

(B) To correct drafting or typographical errors appearing in a previously adopted ordinance of reapportionment.

(2) If the planning commission determines that such districts should be reapportioned for either or both of the reasons enumerated by subdivision (a)(1), then the commission shall submit a proposed ordinance designed to accomplish its recommendations. The metropolitan council shall then act upon such ordinance in the procedural manner prescribed by controlling provisions of general law or metropolitan charter for other duly presented ordinances of reapportionment.

(b) The authority to reapportion granted by subsection (a) shall not be exercised more than once in regard to any ordinance of reapportionment that was previously enacted in direct response to either a federal decennial census or a court order.



§ 7-3-104 - Representation of county employees by employee organizations.

For any county with a metropolitan form of government that has adopted a labor policy establishing the right of its employees to join an employee organization and that has a procedure for establishing exclusive representation status of an employee organization, an employee may be represented before any board, agency, civil service commission, hearing officer, or other body empowered to impose discipline or otherwise deal with wages, hours, and working conditions of employees by a representative from the employee organization that has been designated as the exclusive representative for such employees. Any such employee shall be entitled to select a spokesperson or representative for the purpose of providing aid and assistance in any proceeding before any such board, agency, commission, hearing officer, or entity, notwithstanding any other code section to the contrary. Such assistance or representation by a member or employee of the exclusive representative for such employee shall not be considered "law practice" or "law business" as may be defined in the Tennessee Code Annotated. Such representation does not include representation in any court of law, or in any judicial proceeding. Nothing in this section prevents such employee from being represented by an attorney if the employee or the exclusive representative so chooses.



§ 7-3-105 - Guaranteed payment plan for superseded retirement systems.

(a) As used in this section, unless the context clearly requires otherwise:

(1) "Metropolitan board of public education" means the local board of education of a metropolitan government, as defined in subdivision (a)(2);

(2) "Metropolitan government" means any metropolitan government established under this title; and

(3) "Superseded system" means any closed local city or county retirement plan, except "superseded system" does not include any retirement plan closed after June 30, 1994. "Superseded system" further means any closed city teacher retirement plan, closed county teacher plan or closed local teacher retirement plan in existence prior to June 23, 2000.

(b) (1) The local legislative body of a metropolitan government, as defined in subdivision (a)(2), and its local board of education may adopt a guaranteed payment plan for pension liabilities as follows:

(A) Adoption of a guaranteed payment plan must be approved by an ordinance approved by a two-thirds (2/3) vote of the local legislative body of the metropolitan government and by resolution approved by a two-thirds (2/3) vote of the metropolitan board of public education; and

(B) The guaranteed payment plan must cover all superseded systems of the metropolitan government and the metropolitan board of public education.

(2) Funding obligations of the superseded system, including the funding of any unfunded accrued liabilities of the superseded system, shall be determined in a manner so as to amortize the funding obligations over a period of time established by the local legislative body, such period not to exceed thirty (30) years from the beginning of the fiscal year in which the guaranteed payment plan is adopted by the metropolitan government. Any benefit improvements granted by the superseded system shall be fully funded over the same amortization period established by this subsection (b). Appropriations made by the local legislative body to fund the obligations of the superseded system pursuant to this section may not be reduced by any year until all of the pension obligations of the superseded system are fully amortized.

(3) The metropolitan board of public education shall fund in its annual budget the actuarial contribution attributable to the aggregate benefits of all teachers covered under the superseded systems established upon or after the establishment of the metropolitan government. The metropolitan government shall fund the actuarial contribution attributable to the aggregate benefits of all other superseded systems. The amounts necessary to fund such actuarial contributions shall be set forth in the annual budget adopted by the local legislative body.

(c) A metropolitan government establishing a guaranteed payment plan for pension liabilities pursuant to this section shall establish a guaranteed payment account, which shall be separate and apart from the pension trust funds of any superseded system. All funds appropriated by the local legislative body for funding the obligation of the superseded system shall be directly transferred to the guaranteed payment account by the chief accountant of the metropolitan government or, in the absence of a chief accountant, the person who otherwise performs the duties of a chief accountant for a metropolitan government. The chief accountant shall transfer such amounts as may be necessary to pay the current benefit distributions of the superseded system to each respective system and shall transfer all remaining balances to the credit of the trust funds of the respective superseded systems in such amounts as are required to ensure that all liabilities are fully amortized as required by this section.






Part 2 - Taxes

§ 7-3-201 - Privilege taxes.

(a) Any metropolitan government created and established pursuant to chapters 1-3 of this title shall be authorized and empowered to levy within its general services district any and every privilege tax that a county is now authorized to levy or may hereafter be authorized to levy. When the amount of the authorized privilege tax shall depend upon the population of the county, then the population of the general services district shall be determinative of the authorized levy.

(b) In addition to the privilege taxes authorized in subsection (a), any such metropolitan government by action of its metropolitan council shall be authorized and empowered to levy within its urban services district any and every privilege tax that an incorporated city or municipality is now authorized to levy or may hereafter be authorized to levy. When the amount of the authorized privilege tax shall depend upon population of the incorporated city or municipality, then the population of the urban services district shall be determinative of the authorized levy.



§ 7-3-202 - Municipal stadium seat privilege tax.

(a) As used in this section, unless the context otherwise requires:

(1) "Event" means any activity with a paid admission fee that takes place primarily on or directly above the playing surface at the municipal stadium;

(2) "Metropolitan government" means those counties and municipalities adopting the metropolitan form of government;

(3) "Municipal stadium" means a structure with seats for not less than thirty thousand (30,000) spectators, which is constructed after July 7, 1977, and which is used primarily for sporting events and other related activities and is currently financed or was financed by general obligation bonds, revenue bonds or other indebtedness issued by a metropolitan government or any public instrumentality of a metropolitan government; and

(4) "Promoter" means any person, and any agent or representative of the person, engaged in the sale or offering for sale of tickets to an event.

(b) (1) (A) There is authorized a privilege tax upon the privilege of attending any event at the municipal stadium in an amount not to exceed ten percent (10%) of the consideration charged for spectators attending the event.

(B) Subject to the limitation in subdivision (b)(1)(A), the amount of the tax shall be established from time to time by ordinance of the local legislative body of the metropolitan government; provided, however, that the tax as adopted by the local legislative body shall not be at a rate or in an amount that would create a reimbursement obligation to the primary tenant of the municipal stadium under any lease existing on January 1, 2009, so long as the lease is in effect.

(2) The privilege tax authorized in this section shall not apply to an event at a municipal stadium for the benefit of a public college or university where the public college or university utilizes the municipal stadium for a majority of its home football games in a particular season.

(3) The privilege tax authorized in this section shall not apply to:

(A) Non-ticketed or complimentary admissions credentials; or

(B) Tickets for which no monetary consideration is received to the extent the number of the tickets does not exceed the lesser of five percent (5%) of the total number of tickets offered for sale to the event or three thousand two hundred fifty (3,250).

(4) The privilege tax authorized in this section shall apply to the first, initial or original sale of tickets and shall not apply to re-sales or redistributions of the tickets.

(5) The privilege tax authorized in this section shall be in addition to all other taxes or fees levied or authorized to be levied on the sale of any event ticket, whether in the form of excise, license or privilege taxes and shall be in addition to all other fees and taxes now levied or authorized to be levied; provided, however, that the privilege tax authorized in this section shall not be subject to state or local option taxes under title 67, chapter 6.

(c) (1) The privilege tax authorized in this section shall be added to the ticket price charged for admission to the municipal stadium by each promoter of the event. The promoter shall collect the privilege tax and remit it to the metropolitan government.

(2) By ordinance, the legislative body of the metropolitan government may authorize the promoter to deduct up to two percent (2%) of the privilege tax collected by the promoter to defray the cost of accounting and remitting the tax to the metropolitan government.

(d) The proceeds from the privilege tax authorized by this section and received by the metropolitan government shall be used by the metropolitan government exclusively to defray the cost of constructing, operating, renovating, expanding or improving the municipal stadium or for the payment of debt service on bonds or other indebtedness issued by the metropolitan government or any public instrumentality of the metropolitan government for the construction, operation, renovation, expansion or improvement of the municipal stadium.

(e) This section shall only apply to those counties having a metropolitan form of government.

(f) The privilege tax authorized by subdivision (b)(1) shall take effect upon the approval of the privilege tax by a two-thirds (2/3) vote of the local legislative body of the metropolitan government.



§ 7-3-203 - Billing for taxes -- Installment payments.

A metropolitan government, as defined in § 7-1-101, is hereby authorized by ordinance or resolution of its governing body to direct or permit its trustee, as a convenience to its taxpayers, to prepare and send to each owner of taxable property a bill for the amount of taxes due on the property. Where the property is located within the urban services district, the governing body may authorize the tax for the urban services district and the tax for the general services district to be consolidated into one (1) tax bill, computed on the combined tax rate of both of the taxing districts; provided, that the tax rate for each of such districts shall be shown plainly on the face of the consolidated tax bill. In any case where the taxpayer pays as much as one half (1/2) of the total amount of the combined tax bill not later than October 31 of the year for which the taxes are due, and the remaining one half (1/2) not later than February 28 of the following year, no interest or penalty shall be charged, notwithstanding any provisions of state law, charter or ordinance of the metropolitan government to the contrary.



§ 7-3-204 - Municipal auditorium events -- Privilege tax.

(a) As used in this section, unless the context otherwise requires:

(1) "Metropolitan government" means those counties and municipalities adopting the metropolitan form of government; and

(2) "Municipal auditorium" means a structure with seats for not less than ten thousand (10,000) spectators, which is constructed after July 7, 1977, and which is used primarily for public events and other related activities and financed either by general obligation bonds or revenue bonds by the metropolitan government.

(b) (1) There is hereby authorized a privilege tax upon the privilege of attending any event at the municipal auditorium, in an amount not to exceed ten percent (10%) of the consideration charged for spectators attending the event. This authorization to levy tax shall expire on January 1 following the maturity and redemption of the indebtedness for the auditorium. The tax shall be approved by resolution of the metropolitan council.

(2) The tax levied in this section shall be in addition to all other taxes levied or authorized to be levied, whether in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes now levied or authorized to be levied.

(c) The tax shall be added by each promoter of the event to the ticket price charged for admission to the municipal auditorium. The tax shall then be remitted to the metropolitan government.

(d) The proceeds from the tax levied in this section shall be retained by the metropolitan government and utilized to defray the cost of operating and constructing the municipal auditorium.

(e) This section shall only apply to those counties having a metropolitan form of government.






Part 3 - Enumerated Functions

§ 7-3-301 - Issuance of bonds.

Any metropolitan government created and established pursuant to chapters 1-3 of this title may issue bonds under such terms, conditions and limitations as may be prescribed by the metropolitan charter.



§ 7-3-302 - Public service districts.

Any metropolitan government created and established pursuant to chapters 1-3 of this title may at any time:

(1) Assume and take over all public functions, rights, duties, property, assets and liabilities of any utility district, sanitary district, school district or other public service district, all of whose public functions, services or duties are performed within the geographical jurisdiction of the metropolitan government, notwithstanding § 7-82-301, or any other statute; except, that if the metropolitan charter did not provide for the consolidation of the existing school systems, then the metropolitan government shall not have the power or authority to assume any public function, right, duty, property, asset or liability of any special school district that was not included in the consolidation of the local governments; and

(2) Notify any utility district, sanitary district, school district or other public service district that performs some part of its public functions, services or duties within the geographical jurisdiction of such metropolitan government of its desire to assume responsibility for all or any part of such functions, services or duties. It shall then be the duty of such district and the metropolitan government to attempt to reach agreement in writing for the allocation to the metropolitan government of any such public functions, services or duties as the metropolitan government may desire to assume and all related rights, duties, property, assets and liabilities of such district that justice and reason may require in the circumstances. Such metropolitan government, if and to the extent that it may choose, shall have the exclusive right to perform or provide municipal and utility functions and services within its geographic jurisdiction, notwithstanding § 7-82-301, or any other statute. Subject to such exclusive right, any such matters upon which the respective parties are not in agreement in writing within sixty (60) days after a metropolitan government gives such notice shall be settled by arbitration in accordance with the laws of arbitration of the state of Tennessee effective at the time of submission to the arbitrators, except that § 29-5-101(2) shall not apply to any arbitration under this subdivision (2). The award so rendered shall be transmitted to the chancery court of the county in which the parties are situated, and then shall be subject to review in accordance with §§ 29-5-113, 29-5-115, and 29-5-118.



§ 7-3-303 - Alcoholic beverages.

The creation and establishment of a metropolitan government under chapters 1-3 of this title shall not alter the status of the county involved as to legality of the manufacture, receipt, sale, storage, transportation, distribution and possession of alcoholic beverages. Local option elections previously held in the county pursuant to §§ 57-3-106 and 57-3-107 to fix such status shall continue to control until the status is subsequently altered by a local option election held pursuant to such law. Where a local option election under § 57-3-106 has previously permitted, or, subsequent to March 7, 1957, permits the sale of alcoholic beverages, then the urban services district, but not the general services district, shall be deemed a municipality within the meaning of the law. The metropolitan council shall have the power and authority:

(1) For the general services district, to regulate and tax the manufacture, distribution and sale of beer and other alcoholic beverages of less than five percent (5%) to the same extent that governing bodies of counties now possess, or may hereafter possess, such power and authority; and

(2) For the urban services district, to regulate and tax the manufacture, distribution and sale of beer and other alcoholic beverages of less than five percent (5%) and also the manufacture, receipt, sale, storage, transportation, distribution and possession of other alcoholic beverages to the same extent that governing bodies of cities now possess or may hereafter possess such power and authority.



§ 7-3-304 - Zoning regulations.

The creation and establishment of a metropolitan government pursuant to chapters 1-3 of this title shall not alter or change zoning regulations effective in the county and in the city or cities consolidated, but the zoning regulations shall continue until modified or changed by the metropolitan council acting under authority granted in the charter of the metropolitan government.



§ 7-3-305 - Authority to order demolition of certain unoccupied buildings.

In any county having a metropolitan form of government with a population of less than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, the governing body of any municipality that has a metropolitan form of government may authorize the demolition and removal of any unoccupied building or dwelling that is in such a state of disrepair that it constitutes a violation of one (1) or more municipal codes so as to render the building or dwelling unfit for human habitation, as determined by a court having jurisdiction of the case; provided, that the owner of any unoccupied building or dwelling has the right, within twelve (12) months of any final judicial determination adverse to such owner, to make such repairs as are necessary to bring the building or dwelling in compliance with the applicable codes of the municipality.



§ 7-3-306 - Competitive bidding.

Where the charter for a metropolitan government requires purchases in excess of one thousand dollars ($1,000) be made on the basis of competitive bidding, "competitive bidding" means: Click here to view image.



§ 7-3-311 - Courts and judicial functions.

(a) Chapters 1-3 of this title shall have no effect upon the chancery courts, circuit courts and criminal courts established for or functioning in the county affected by a consolidation under chapters 1-3 of this title and it shall have no effect upon the judicial functions formerly exercised by the county judge.

(b) The charter of a metropolitan government may provide that the powers and duties of the county mayor as accounting officer and as general agent of the county shall be exercised by such officer or agency of the metropolitan government and in such manner as the charter may provide.

(c) Municipal courts created by the charters of the principal city and smaller cities may be provided for, consolidated or abolished by the charter for metropolitan government as courts of such cities; provided, however, that the term of office of an incumbent judge of a municipal court shall not be terminated or abridged by the charter for metropolitan government at the end of the term of any incumbent judge of a municipal court ending after the adoption of the charter for metropolitan government. The municipal judge shall in no manner hold such office for a further term except by the approval of a majority of the voters voting in an election to be held for such purpose or in the next regular election.

(d) General sessions courts and juvenile courts established for the county shall be provided for and continued in the charter for metropolitan government as courts of the metropolitan government.

(e) For all purposes contained within the charter for a metropolitan government, judges of the general sessions court shall likewise be judges of the metropolitan court and shall not engage in the private practice of law.

(f) In counties where a general sessions court system exists prior to consolidation, the charter may consolidate municipal and general sessions courts by providing that judges of the municipal court of the principal city may become judges of the general sessions court, and that the general sessions court, in addition to the jurisdiction and powers previously vested in the general sessions court, shall also be vested with all the jurisdiction and powers vested in the municipal court of the principal city of the county prior to the creation of metropolitan government, and jurisdiction to hear, try and dispose of all cases arising under the laws, ordinances and resolutions of the metropolitan government. It may also provide that jurisdiction and powers vested in the municipal courts of smaller cities that become a part of the urban services district at the time of the creation of a metropolitan government under chapters 1-3 of this title or that become a part of the metropolitan government later pursuant to § 7-1-106, shall be vested in the general sessions court, and that judges of such courts may become judges of the general sessions court. If the charter provides for consolidation of municipal and general sessions courts in such manner that municipal courts thus become general sessions courts and general sessions courts exercise all jurisdiction and powers previously exercised by municipal courts, then the charter may also provide that whenever a vacancy occurs in the office of judge of the general sessions court, it may be filled by appointment by the mayor of a judge to serve until the next general election occurring more than ninety (90) days after the occurrence of such vacancy. The charter may also provide that the metropolitan council may from time to time by ordinance increase the number of divisions of a general sessions court that has thus assumed the functions of municipal courts.

(g) In any county having a metropolitan form of government and a population of less than thirty thousand (30,000), according to the 1980 federal census or any subsequent federal census, the judge of the general sessions court shall be considered as a part-time judge, and shall not be prohibited from the practice of law or other gainful employment while serving as judge, except to the extent such practice or employment constitutes a conflict of interest.

(h) (1) The legislative body of any county that has adopted a metropolitan form of government may, by ordinance, create not more than two (2) additional divisions of general sessions court and not more than two (2) additional judges and other essential personnel to staff such divisions.

(2) If the legislative body of such county creates such additional division or divisions, the judge or judges for the division or divisions shall be elected at the regular August election in 1998, and their term of eight (8) years shall begin on September 1, 1998.

(3) If the legislative body desires the judge or judges of such new division or divisions to hear, primarily or exclusively, only certain types of cases, it shall so designate in the ordinance. Otherwise, such new division or divisions shall have concurrent jurisdiction with the other courts of general sessions in such counties.

(4) The judge or judges of such new division or divisions shall have the same powers and duties and shall receive the same compensation, payable in the same manner, as other general sessions judges in such county.



§ 7-3-312 - Certain state offenses enumerated -- Exclusive jurisdiction in state courts -- Restrictions on ordinances.

(a) In all counties in this state that have adopted a metropolitan form of government, or that may subsequently adopt a metropolitan form of government, the offenses enumerated in subsection (b) are declared to be state offenses, and any person arrested for violation of the offenses shall be tried for violation of state law in state courts, in which the jurisdiction shall be exclusive. Any ordinance presently enacted to regulate any of the enumerated offenses or to be later enacted is hereby declared to be void and of no effect.

(b) The enumerated offenses are as follows:

(1) Driving while intoxicated or drugged, as forbidden by § 55-10-401;

(2) Failing to stop after a traffic accident, as forbidden by title 55, chapter 10;

(3) Driving while license is suspended or revoked, as forbidden by § 55-50-504; and

(4) Drag racing, as defined and forbidden by § 55-10-501.



§ 7-3-313 - Airport noise mitigation programs.

(a) Counties with metropolitan forms of government in which a metropolitan airport authority has been created pursuant to § 42-4-104 are hereby authorized to establish airport noise mitigation programs to minimize the impact of noise from airport operations on surrounding properties located within the area of the metropolitan government. Such airport noise mitigation programs may include sound insulation programs, purchase assistance programs, grant or loan programs or payment of compensation to property owners whose properties are adversely affected by airport noise. Notwithstanding any law to the contrary, the expenditure of public funds to implement such a noise mitigation program shall be for the public purpose of protecting the health, safety and welfare of the citizens of the metropolitan government.

(b) No state funds shall be obligated or expended to implement this section.



§ 7-3-314 - Financial assistance to nonprofit organizations.

(a) The legislative body of each county with a metropolitan form of government may appropriate funds for the financial aid of any nonprofit organization as defined in § 6-54-111(a)(2), or any organization otherwise meeting the definition of "nonprofit civic organization" set forth in § 6-54-111(a)(2)(B), except that it is exempt from taxation pursuant to § 501(c)(6) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c)(6). Such appropriations shall be in accordance with the guidelines of the metropolitan government, which shall provide generally that any funds appropriated shall be used to promote the general welfare of the residents of the municipality.

(b) Any nonprofit organization that desires financial assistance from a county with a metropolitan form of government shall file with the clerk of the legislative body a statement of the proposed use of the funds and the program that serves the residents of the county and a copy of an annual audit. The report will be open for public inspection during regular business hours of the clerk's office. This subsection (b) does not apply to nonprofit organizations involved in the study, participation in and appreciation of the visual, performing or literary arts receiving grants from an arts commission or arts board created by the legislative body of the metropolitan government.

(c) Notwithstanding any provision of state law or regulation to the contrary, where counties with a metropolitan form of government publish a budget document that includes the name of each nonprofit charitable or civic organization to which money is appropriated and the specific amount appropriated, and enter into a written agreement with any such organization, no additional resolutions approving such an appropriation shall be required. The clerk of the legislative body shall cause to be published, in a newspaper of general circulation, a list of all nonprofit charitable and civic organizations that are listed as receiving appropriations in the finally adopted budget ordinance.

(d) Notwithstanding any provision of state law or regulation to the contrary, where counties with a metropolitan form of government establish an arts commission or arts board and appropriate funds to that entity in the annual budget, that entity may distribute money to nonprofit organizations involved in the study, participation in and appreciation of the visual, performing, or literary arts without obtaining additional approval from the legislative body. The arts commission or arts board shall provide an annual report to the legislative body prior to the adoption of the annual budget detailing the grant recipients, the moneys disbursed, and the purpose for which the money was disbursed.



§ 7-3-315 - Additional services that may be provided by water or sewer authority.

A municipality-owned water or sewer utility, operating within the boundaries of a metropolitan government, may participate with a local housing authority to provide services, which may include leak repairs, payment of certain water and sewer charges caused by the leak, water or sewer connections, and service line replacements for eligible low and moderate income persons.



§ 7-3-316 - Fees to be adjudged as part of costs -- Disbursement of fees.

(a) As provided in § 38-6-103, the following fees shall be adjudged as a part of the costs in each case upon conviction of the following offenses:

(1) Controlled substances, narcotics, drugs ......................$20.00

(2) Driving a motor vehicle, or operating a boat while under the influence of intoxicants and/or drugs, except as provided in § 55-10-413(d) ......................17.50

(3) Certification of criminal histories and records ......................Amount fixed by the ......................federal bureau of investigation

(4) Upon the forfeiture of a cash bond or other surety entered as a result of a municipal traffic citation, whether considered a fine, a bond or a tax ......................13.75.

(b) Such fees shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law.

(c) Except when and as provided in this section, the appropriate clerk, after deducting five percent (5%) as compensation when applicable, shall identify those fees set out in subsection (a) that are dedicated for use by the Tennessee bureau of investigation and remit the fees to the state treasury to be expended by the Tennessee bureau of investigation as appropriated by the general assembly. These fees shall be transmitted by the clerk of the court to the state treasurer for deposit in a fund to be used by the Tennessee bureau of investigation for the purpose of employing personnel; for the purchase of equipment and supplies; to pay for the education, training and scientific development of employees; or for any other purpose to allow the bureau's business to be done in a more efficient and expeditious manner. The moneys received in the fund shall be invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state, but shall, together with interest income credited to the fund, remain available for expenditure in subsequent fiscal years.

(d) Upon approval of the director of the Tennessee bureau of investigation, local governing bodies which have the responsibility for providing funding for sheriffs' offices and police departments are authorized to purchase from state contracts approved for bureau purchases, scientific instruments designed to examine a person's breath and measure the alcohol content of a person's breath, for use as evidence in the trial of cases; provided, that prior to use of the scientific instruments, such instruments must be delivered to the forensic services division for testing and certification pursuant to § 38-6-103(g). The bureau shall continue to maintain and certify the instruments and operating personnel, pursuant to § 38-6-103(g), and furnish expert testimony in support of the use of the scientific instruments when required.






Part 4 - Metro Sheriffs' Restitution Act of 1978

§ 7-3-401 - Short title.

This part shall be known and may be cited as the "Metro Sheriffs' Restitution Act of 1978."



§ 7-3-402 - Establishment of program.

The sheriff of any county having a metropolitan form of government is authorized to establish a residential restitution program for the purpose of allowing persons convicted of felony offenses and sentenced to the workhouse of such counties to reimburse the victim for the value of property stolen, or for damage caused by such offenses. The sheriff may promulgate rules and regulations necessary to administer the program, and the program shall be carried out using present facilities and administrative staff. Before any inmate is accepted into a restitution program, the inmate shall enter into an agreement to abide by the rules, regulations and special conditions established by the sheriff or the sheriff's designees. No inmate convicted of a felony for which the maximum punishment actually imposed is greater than five (5) years shall be eligible for such a program.



§ 7-3-403 - Deposit of wages -- Charges for board.

(a) When inmates are employed and participating in this program, the sheriff or the sheriff's designees shall require that inmates turn wages and salaries over to the sheriff or the sheriff's designees when received and the sheriff or the sheriff's designees shall deposit such money in trust accounts. Ledgers shall be maintained reflecting the status of individual accounts.

(b) Each inmate shall be liable for reasonable charges for board as fixed by law.



§ 7-3-404 - Disbursement of wages.

After initial payment of board, the wages and salaries of inmates shall be disbursed for the following purposes in the order set forth:

(1) Reimbursement to the victims of the offense in the amounts and in the manner set forth in the contract executed between the inmate, victim and the sheriff of such county;

(2) Support of dependents, if any, in amounts fixed by the sheriff of such counties or the sheriff's designees;

(3) Payment of any outstanding court costs assessed against the inmate;

(4) Payment in full or ratably of the inmate's written obligations; and

(5) The balance, if any, to the inmate upon discharge from confinement.



§ 7-3-405 - Selection of inmate participants.

Participating inmates shall be carefully screened and the committing courts shall be consulted before an inmate is placed in the restitution program.






Part 5 - Violation of Ordinances, Laws and Regulations

§ 7-3-501 - Enforcement of ordinances, laws or regulations -- Citations and warrants.

When any person violates an ordinance, law or regulation of a metropolitan government, any police or peace officer of such metropolitan government or any employee of the metropolitan government authorized to enforce such ordinance, law or regulation, in whose presence the violation is committed or who determines after investigation that there is probable cause such a violation has been committed, may issue a citation or civil warrant, giving a copy to the violator, showing the ordinance, law or regulation violated and the date, time and place when the violator is to appear in court.



§ 7-3-502 - Notice on citation or warrant.

Each citation or civil warrant issued pursuant to this part shall have printed on it, in large, conspicuous block letters, the following:

NOTICE: FAILURE TO APPEAR IN COURT ON THE DATE ASSIGNED BY THIS CITATION/WARRANT CAN RESULT IN: THE COURT ORDERING YOU TO PAY A CIVIL FINE/PENALTY, COURT COSTS AND LITIGATION TAXES TO THE METROPOLITAN GOVERNMENT; THE ISSUANCE OF AN EXECUTION AND GARNISHMENT TO COLLECT THE FINE/PENALTY, COSTS AND TAXES; AND THE ISSUANCE OF A BENCH WARRANT FOR YOUR ARREST FOR CONTEMPT OF COURT, WITH A PENALTY OF UP TO FIVE (5) DAYS IN JAIL AND/OR A FINE OF UP TO TEN DOLLARS ($10.00).



§ 7-3-503 - Service of citation or warrant.

If the police or peace officer or employee of a metropolitan government authorized to enforce such ordinance, law or regulation is unable to serve the citation or civil warrant issued pursuant to § 7-3-501 at the time the ordinance, law or regulation is violated, the citation or civil warrant may be served by the police or peace officer or any employee of the metropolitan government authorized to enforce such ordinance, law or regulation or charged with the duty to serve civil or criminal process and who is at least eighteen (18) years of age. Service may be made by delivering a copy of the citation or civil warrant to the violator personally or, if the violator evades service, by leaving a copy of the citation or warrant at the violator's dwelling house or usual place of abode, with some person of suitable age and discretion then residing in the dwelling house or abode, whose name shall appear on the proof of service.



§ 7-3-504 - Service by mail.

Service by mail of a citation or civil warrant upon the violator may be made by any employee of a metropolitan government, by any additional plaintiff, or the violator's attorney, or by any person authorized by statute. The person serving the citation or civil warrant by mail shall send, postage prepaid, a copy of the citation or civil warrant to the violator by registered, return receipt, or by certified, return receipt mail. Service by mail shall not be the basis for the entry of a judgment by default unless the record contains a return receipt showing personal acceptance by the violator or by the violator's authorized agent.



§ 7-3-505 - Failure to produce identification -- Arrest -- Release -- Bond.

When any police or peace officer of a metropolitan government or any employee of a metropolitan government authorized to enforce ordinances, laws or regulations of the metropolitan government or charged with the duty to serve civil or criminal process, asks the violator for identification for the purpose of issuing a citation or civil warrant to that person, the failure to produce or give such identification shall be grounds for the violator to be arrested by an officer authorized to make arrests pursuant to title 40, chapter 7. In such event, the violator shall be arrested, transported to the police station or jail, booked, photographed and fingerprinted for identification purposes and, thereafter, shall be served with the citation or civil warrant and released from custody without being required to post a bond.



§ 7-3-506 - Injunctions and restraining orders.

Injunctions or restraining orders issued by any court of competent jurisdiction to enforce any ordinance, law or regulation of any metropolitan government or to restrain the violation of any ordinance, law or regulation of any metropolitan government shall not be stayed pending appeal, unless such stay is requested by motion in the court that issued the injunction and an appropriate bond approved by the court is posted. The court having issued the injunction or restraining order shall retain jurisdiction to consider such motion for a stay after an appeal has been filed. This section shall not be applicable in any proceeding where the procedure is governed by the Tennessee Rules of Civil Procedure or the Tennessee Rules of Criminal Procedure.



§ 7-3-507 - Penalties.

All metropolitan governments are empowered to set a penalty of up to five hundred dollars ($500) per day for each day during which the violation of ordinances, laws and regulations of such metropolitan government continues or occurs. No penalty in excess of one hundred fifty dollars ($150) may be imposed on any property owner who is charged with violating any ordinance, law or regulation relating to zoning or housing standards when the principal use of the property is for an owner-occupied residential dwelling and the appraised value of such property as shown on the records of the assessor of property does not exceed thirty thousand dollars ($30,000).



§ 7-3-508 - Powers deemed additional and supplemental.

The powers conferred by this part are in addition and supplemental to the powers conferred by any other laws, charter or home rule provision.









Chapter 4 - Metropolitan Government--Tourist Accommodation Tax

Part 1 - General Provisions

§ 7-4-101 - Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Consideration" means the consideration charged, whether or not received, for the occupancy in a hotel valued in money whether to be received in money, goods, labor or otherwise, including all receipts, cash, credits, property and services of any kind or nature without any deduction therefrom whatsoever. Nothing in this definition shall be construed to imply that consideration is charged when the space provided to the person is complimentary from the operator and no consideration is charged to or received from any person;

(2) "Convention center" means any land, improvement, structure, building or part of a building comprised of facilities for conventions, public assemblies, conferences, trade exhibitions or other business, social, cultural, scientific and public interest events, along with any associated hotel accommodations; transportation infrastructure; tourism, theatre, retail business and commercial office space facilities; parking facilities or any other structure or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in this chapter, and also includes, but is not limited to, parks, greenways, open spaces, roads, streets, highways, curbs, bridges, flood control facilities and utility services, such as water, sanitary sewer, electricity, gas and natural gas and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in chapter 89 of this title; provided, that any such supporting system or facility is dedicated for public use;

(3) "Counties and municipalities" means the counties having a metropolitan form of government and municipalities with a population of five thousand (5,000) or more, according to the 1980 federal census or any subsequent federal census, located partly within such counties and partly within adjacent counties;

(4) "Hotel" means any structure, or any portion of any structure, that is occupied or intended or designed for occupancy by transients for dwelling, lodging or sleeping purposes, and includes any hotel, inn, tourist court, tourist camp, tourist cabin, motel or any place in which rooms, lodgings or accommodations are furnished to transients for a consideration;

(5) "Occupancy" means the use or possession, or the right to the use or possession, of any room, lodgings or accommodations in a hotel for a period of less than thirty (30) continuous days;

(6) "Operator" means the person operating the hotel, whether as owner, lessee or otherwise;

(7) "Person" means any individual, firm, partnership, joint venture, association, social club, fraternal organization, joint stock company, corporation, estate, trust, business trust, receiver, trustee, syndicate, or any other group or combination acting as a unit;

(8) "Tax collection official" means the department of finance of the county or municipality, as applicable, or the county clerk, if so designated by ordinance of the legislative body of any municipality having a metropolitan form of government and a population of more than four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census;

(9) "Tourism" means the planning and conducting of programs of information and publicity designed to attract to the county tourists, visitors and other interested persons from outside the area and also to encourage and coordinate the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of the area for the same purposes. "Tourism" also means the acquisition, construction and remodeling of facilities useful in the attraction and promoting of tourist, convention and recreational businesses;

(10) "Tourist commission" means a seven-person body established subject to the same local organic law as other boards and commissions established by the charter of the metropolitan government; and

(11) "Transient" means any person who exercises occupancy or is entitled to occupancy for any rooms, lodgings or accommodations in a hotel for a period of less than thirty (30) days.

(b) Terms used in this chapter that are not otherwise defined shall have the same meaning ascribed to them in chapter 88 of this title.



§ 7-4-102 - Authorization, nature and levy of tax -- Convention centers.

(a) (1) There is hereby authorized a privilege tax upon the privilege of occupancy in any hotel of each transient in an amount not to exceed three percent (3%) of the consideration charged by the operator, except as provided in subsection (b). The tax so imposed is a privilege tax upon the transient occupying the room and is to be collected and distributed as provided in this chapter, and the tax shall be approved by ordinance of the metropolitan council.

(2) In addition to the tax authorized in subdivision (a)(1) and subsection (b), there is hereby authorized an additional privilege tax upon the privilege of occupancy in any hotel of each transient in an amount not to exceed one percent (1%) of the consideration charged by the operator in metropolitan counties having a population in excess of one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census. The tax so imposed is a privilege tax upon the transient occupying the room and is to be collected and distributed as provided in this chapter, and the tax shall be approved by ordinance of the metropolitan council.

(b) (1) There is hereby authorized an additional one-percent increase to the privilege tax authorized pursuant to subsection (a) when the metropolitan government enters into a binding contract with a general contractor for the construction of a convention center, the additional one-percent increase to be used exclusively for the purpose of constructing, financing and operating a convention center. Such tax so imposed is a privilege tax upon the transient occupying the room of any hotel and shall be approved by ordinance of the metropolitan council. Such ordinance shall include provisions to reflect the intent and effect of this subsection (b). This subsection (b) only applies in counties having a metropolitan form of government that have a population of not less than four hundred thousand (400,000) and not more than five hundred thousand (500,000), according to the 1970 federal census or any subsequent federal census.

(2) The metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, is authorized to impose an additional one-percent increase to the privilege tax authorized pursuant to subdivision (b)(1). The additional one-percent increase to the privilege tax may be imposed throughout the county or only within a tourist development zone created within the county. Except as otherwise provided in subdivision (b)(3), the proceeds from the tax shall be retained by the metropolitan government and distributed in accordance with § 7-4-110(b). The tax so imposed is a privilege tax upon the transient occupying the room of a hotel located within the territory of the metropolitan government or a tourist development zone. The ordinance shall include provisions to reflect the intent and effect of this subdivision (b)(2).

(3) If there has been designated within a county described in subdivision (b)(2) a secondary tourist development zone, then all of the proceeds of the additional one-percent increase to the privilege tax authorized pursuant to subdivision (b)(2) which are derived from the secondary tourist development zone shall be deposited in the general fund of the county in which the secondary tourist development zone is located.

(c) A municipality with a population of five thousand (5,000) or more, according to the 1980 federal census or any subsequent federal census, lying partly within a county with a metropolitan form of government and partly within an adjacent county may levy a privilege tax on the privilege of occupancy in any hotel of each transient in an amount, set by the governing body of such municipality, in an amount not exceeding that set in subsection (a). The tax shall be collected and distributed as provided in this chapter.



§ 7-4-103 - Tax added to room invoice -- Collection and remittance of tax.

The tax shall be added by each and every operator to each invoice prepared by the operator for the occupancy of the operator's hotel, such invoice to be given directly or transmitted to the transient, and the tax shall be collected by the operator from the transient and remitted to the tax collection official.



§ 7-4-104 - When tax collected and remitted -- Compensation to operator for administrative expenses.

(a) The tax levied by this chapter shall be remitted by all operators who lease, rent, or charge for any rooms to the metropolitan department of finance not later than the twentieth of each month next following collection from the transient. The operator is hereby required to collect the tax from the transient at the time of the presentation of the invoice for the occupancy whether prior to occupancy or not, as may be the custom of the operator; the obligation to the metropolitan government entitled to such tax shall be that of the operator.

(b) For the purpose of compensating the operator in accounting for and remitting the tax levied by this chapter, the operator shall be allowed two percent (2%) of the amount of tax due and accounted for and remitted to the tax collection official in the form of a deduction in submitting the operator's report and paying the amount due by the operator; provided, that the amount due was not delinquent at the time of payment.



§ 7-4-105 - Prohibited representations.

No operator of a hotel shall advertise or state in any manner, whether directly or indirectly, that the tax or any part of the tax will be assumed or absorbed by the operator, or that it will be added to the rent, or that, if added, any part will be refunded.



§ 7-4-106 - Violations and penalties -- Delinquent taxes.

(a) Taxes collected by an operator that are not remitted to the tax collection official on or before the due dates are delinquent.

(b) An operator shall be liable for interest on such delinquent taxes from the due date at the rate of eight percent (8%) per annum, and in addition for penalty of one percent (1%) for each month or fraction of a month that such taxes are delinquent. Such interest and penalty shall become a part of the tax required in this chapter to be remitted.

(c) Willful refusal of an operator to collect or remit the tax or willful refusal of a transient to pay the tax imposed is a Class C misdemeanor.

(d) Any fine levied in this chapter shall be applicable to each individual transaction involving lodging services paid by a customer to the operator in those cases when the operator fails or refuses to pay the tax payable.



§ 7-4-107 - Records.

It is the duty of every operator liable for the collection and payment of any tax imposed by this chapter to keep and preserve for a period of three (3) years all records necessary to determine the amount of the tax, which records the tax collection official shall have the right to inspect at all reasonable times.



§ 7-4-108 - Administration and enforcement -- Taxpayer remedies.

(a) In administering and enforcing this chapter, the tax collection official shall have, as additional powers, those powers and duties with respect to collection of taxes provided in title 67 or otherwise provided by law.

(b) Upon any claim of illegal assessment and collection, the taxpayer has the remedy provided in § 67-1-911, it being the intent of this chapter that the provisions of law that apply to the recovery of state taxes illegally assessed and collected be conformed to apply to the recovery of taxes illegally assessed and collected under the authority of this chapter; provided, that the tax collection official shall possess those powers and duties as provided in § 67-1-707, with respect to the adjustment and settlement with taxpayers of all errors of taxes collected by the tax collection official under the authority of this chapter and to direct the refunding of the adjustments and settlements. Notice of any tax paid under protest shall be given to the tax collection official, and suit for recovery shall be brought against the tax collection official.



§ 7-4-109 - Tourist commission.

(a) (1) For the purpose of promoting tourist, convention, and recreational activity, authorization is granted to establish, and there shall be established, a tourist commission of either seven (7) members or nine (9) members as provided in this section. This commission shall be comprised of persons selected by the mayor of the metropolitan government in the following manner:

(A) Three (3) commissioners from a list of five (5) persons submitted by the hotel and motel association, or if expanded pursuant to subdivision (a)(2), four (4) commissioners from a list of not less than six (6) persons submitted by the hotel and motel association;

(B) One (1) commissioner from a list of three (3) persons submitted by the area chamber of commerce; and

(C) Three (3) commissioners selected by the mayor of the metropolitan government from tourist related industries, or, if expanded pursuant to subdivision (2), four (4) commissioners selected by the mayor of the metropolitan government from tourist related industries.

(2) At least two (2) of the members of the commission shall be selected from minorities, as well as members of the sex that historically have been underrepresented on the tourist commission. If a county with a metropolitan form of government having a population of not less than four hundred seventy thousand (470,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census, creates a tourist commission consisting of nine (9) members, at least two (2) of the members of the tourist commission shall be appointed consistent with provisions of this subdivision (a)(2).

(b) The commissioners shall be appointed for terms of three (3) years, and vacancies shall be filled in the same manner that original appointments are made but shall be for the duration of the unexpired term only; commencing in 1988, the terms of the commissioners shall be of such length and so arranged that the terms of one third (1/3) of the commission shall expire each year.

(c) As relating to budgetary and fiscal matters and expenditures, the commission shall be subject to the same provisions of the local organic law as the other boards and commissions established by the charter of the metropolitan government, and the commission shall be responsible for preparing and submitting a budget for all funds to be expendable pursuant to § 7-4-110(a)(1) and (2) for appropriate action by the metropolitan government.



§ 7-4-110 - Additional privilege tax.

(a) Except as otherwise provided in subsection (f), until the metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the proceeds from the tax authorized to be levied in § 7-4-102(a)(1) shall be retained by the metropolitan government and distributed as follows:

(1) One third (1/3) shall be used for direct promotion of tourism;

(2) One third (1/3) shall be used for tourist related activities; and

(3) One third (1/3) shall be deposited in the general fund.

(b) Except as otherwise provided in subsection (f), when the metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the proceeds from the tax authorized to be levied pursuant to this chapter, other than the tax described in § 7-4-102(c), shall be retained by the metropolitan government and distributed as follows:

(1) One third (1/3) in its entirety shall be used for the direct promotion of tourism;

(2) One third (1/3) in its entirety shall be maintained in a reserve fund to be used exclusively for the purpose of modifying, constructing, financing and operating a convention center;

(3) One sixth (1/6) shall be used for tourist related activities which may include funding a convention center; and

(4) One sixth (1/6) shall be deposited in the general fund of the metropolitan government.

(c) If the total tax collections received pursuant to this section and dedicated to the purposes contained in subdivisions (b)(1), (2) and (3) exceed the amounts necessary to fund the obligations under those subdivisions, the excess shall be placed in a reserve fund and expended only for tourist related activities.

(d) Until the metropolitan council in a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the proceeds from the tax authorized to be levied in § 7-4-102(a)(2) shall be retained by the metropolitan government having a population in excess of one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, and shall be used solely for the direct promotion of tourism.

(e) The proceeds from the tax authorized by § 7-4-102(c) shall be retained by the collecting municipality and used exclusively for tourist related activities within the municipality.

(f) If there has been designated within the county a secondary tourism development zone, then one third (1/3) of the proceeds of the tax authorized to be levied in § 7-4-102(a)(1) and all of the proceeds of the tax authorized to be levied in § 7-4-102(a)(2) which are derived from the secondary tourism development zone shall be paid to the county for deposit in its general fund, but only to the extent that the same exceeds one third (1/3) of the proceeds of the tourist accommodation tax from the secondary tourism development zone for the fiscal year ending June 30, 2006, increased by three percent (3%) for each fiscal year thereafter (i.e., in fiscal year 2007, one hundred three percent (103%) of the proceeds for fiscal year 2006; in fiscal year 2008, one hundred three percent (103%) of the amount so calculated for fiscal year 2007; etc.).

(g) If there has been designated within the county a secondary tourism development zone, until the metropolitan council approves an ordinance to impose an additional one-percent increase to the privilege tax authorized pursuant to § 7-4-102(b)(2), the metropolitan council may by resolution authorize one third (1/3) of the proceeds of the tax authorized to be levied in § 7-4-102(a)(1) and all of the proceeds of the tax authorized to be levied in § 7-4-102(a)(2) which are derived from the secondary tourism development zone to be paid to the county for deposit in its general fund, but only to the extent that the same exceeds one third (1/3) of the proceeds of the tourist accommodation tax from the secondary tourism development zone for the fiscal year ending June 30, 2006, increased by three percent (3%) for each fiscal year thereafter (i.e., in fiscal year 2007, one hundred three percent (103%) of the proceeds for fiscal year 2006; in fiscal year 2008, one hundred three percent (103%) of the amount so calculated for fiscal year 2007, etc.).



§ 7-4-111 - Tax additional to other taxes and fees.

The tax levied in this chapter shall be in addition to all other taxes levied or authorized to be levied whether in the form of excise, license, or privilege taxes, and shall be in addition to all other fees and taxes now levied or authorized to be levied.



§ 7-4-112 - Applicability.

This chapter shall only apply to those counties having a metropolitan form of government.






Part 2 - The Convention Center Fund

§ 7-4-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Metropolitan council" means the council of a county having a metropolitan form of government that has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(2) "Metropolitan government" means any county having a metropolitan form of government that has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(3) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of the business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background, or sex;

(B) A disability as defined in § 4-26-102; or

(C) Past practices of racial discrimination against African-Americans;

(4) "Person" means any individual, firm, partnership, joint venture, association, social club, fraternal organization, joint stock company, corporation, estate, trust, business trust, business organization, receiver, trustee, syndicate, or any other group or combination acting as a unit; and

(5) "Tax collection official" means the department of finance of the county or municipality, as applicable, or the county clerk, if so designated by ordinance of the legislative body of any municipality having a metropolitan government.



§ 7-4-202 - Additional tax on hotel room occupancy. [For Expiration of Provisions in Subsection (a) on May 21, 2020, See Subdivision (d)(2).]

(a) In addition to any other tax or fee imposed pursuant to this chapter on the occupancy of a hotel room, upon the adoption of an ordinance by the metropolitan council in a county having a metropolitan government, there is authorized an additional privilege tax of up to two dollars and fifty cents ($2.50) upon the occupancy of each hotel room within the territory of that metropolitan government. The tax so imposed is a privilege tax upon each occupied room for each night of occupancy and is to be collected and distributed as provided in part 1 of this chapter.

(b) All revenues received by the metropolitan government from the privilege tax imposed pursuant to subsection (a) shall be deposited into a metropolitan government fund entitled "the convention center fund" and shall be used for the purpose of paying costs incurred in modification or construction of a publicly owned convention center in excess of four hundred million dollars ($400,000,000) in costs located within the territory of the metropolitan government. The revenues may also be used for the operation, promotion, management and marketing of such a convention center. If the revenues from the surcharge or tax in any fiscal year exceed the total of the debt service requirements from that year, the surplus revenue thus accruing shall be retained by the metropolitan government as a reserve fund for future convention center debt service requirements.

(c) In the event that the total bonded indebtedness incurred for the modification or construction of the convention center facility by the metropolitan government is paid in full as to bond principal and interest, including expenses of bond sale or sales, the metropolitan government's taxing resolution imposing taxes authorized by subsection (a) shall be repealed and this tax shall no longer be levied; provided, however, that any funds and interest remaining in the reserve fund after all obligations imposed under this part have been fulfilled shall be used by the governmental board or agency responsible for the operation of the convention center for use by it in the operation, promotion and advertisement of the convention center facilities.

(d) (1) Upon the adoption of an ordinance by the metropolitan council in a county having a metropolitan government, all revenues received by the metropolitan government from the privilege tax imposed pursuant to subsection (a) and that exceed two dollars ($2.00) shall be deposited into a metropolitan government fund entitled the event and marketing fund. For administrative purposes, the event and marketing fund and the committee that approves expenditures shall be attached to a convention and visitors bureau in a county having a metropolitan government or a similar entity approved by the metropolitan council and the metropolitan government mayor. The fund will be governed by a six-person committee and a chair who votes only to break a tie. The committee and the chair shall be appointed by the mayor of the metropolitan government. Members of the committee shall include at least one (1) person nominated by a hotel and lodging association located in the county having a metropolitan government, one (1) person from the hospitality industry, one (1) representative from a hotel corporation that operates a single hotel in a county with a metropolitan government with an excess of two thousand nine hundred (2,900) rooms, two (2) members of the public, one (1) person who owns or operates a business within the central business improvement district, and a chair to be selected by the mayor. Expenditures from the event and marketing fund may be used for any purpose allowable under § 7-4-110(a)(1). All expenditures are subject to the approval of the finance director of the metropolitan government. An audited financial statement shall be supplied annually to the finance director and the council of the metropolitan government.

(2) The authority to charge the amount of the privilege tax imposed on hotel room occupancy by subsection (a) in excess of two dollars ($2.00) and the terms of the committee members shall expire six (6) years from May 21, 2014.



§ 7-4-203 - Privilege tax on contracted vehicles leaving public airports.

(a) (1) There is authorized a privilege tax on the privilege of contracted vehicles exiting public airports located within the boundaries of a metropolitan government. The tax shall only be effective upon the adoption of an ordinance by the metropolitan council to impose this privilege tax.

(2) The tax shall be imposed only upon contracted vehicles that charge customers a separate fee for transportation from the airport, unless otherwise excluded in this part.

(3) The tax shall be two dollars ($2.00) each time a contracted vehicle meeting the requirements of subdivision (a)(2) exits the airport while transporting customers from the airport located within the territory of the metropolitan government, but shall exclude noncommercial vehicles and equipment operated by the metropolitan transit authority.

(b) The tax imposed by subsection (a) is a privilege tax upon the contracted vehicle exiting the airport and is to be collected and distributed as provided in this chapter.

(c) The privilege tax is due each time a contracted vehicle to which this section applies leaves the airport. The operator of the contracted vehicle shall be responsible for keeping accurate records to determine the amount of the tax due and payable. That information shall be transmitted daily by the operator of the contracted vehicle to a designated individual within the business organization that hired the operator of the contracted vehicle. The privilege tax shall be remitted to the metropolitan tax collection official by a designated individual within the business organization no later than the twentieth of each month.

(d) All revenues received by the metropolitan government from the privilege tax imposed pursuant to subsection (a) shall be deposited into a metropolitan government fund entitled "the convention center fund" and shall be used for the purpose of paying costs incurred in modification or construction of a publicly owned convention center in excess of four hundred million dollars ($400,000,000) in costs located within the territory of the metropolitan government. If the revenues from the surcharge or tax in any fiscal year exceeds the total of the debt service requirements from that year, the surplus revenue thus accruing shall be retained by the metropolitan government as a reserve fund for future debt service requirements.

(e) In the event that the total bonded indebtedness incurred for the modification or construction of the convention center facility by the metropolitan government is paid in full as to bond principal and interest, including expenses of bond sale or sales, the metropolitan government's taxing resolution imposing the taxes authorized pursuant to subsection (a) shall be repealed and the taxes shall no longer be levied; provided, however, that any funds remaining in the reserve fund after all obligations imposed under this part have been fulfilled shall be used by the governmental board or agency responsible for the operation of the convention center for use by it in the promotion and advertisement of the convention center facilities.



§ 7-4-204 - Delinquency -- Interest and penalties.

(a) Taxes due and payable that are not remitted to the tax collection official on or before the due dates are delinquent.

(b) The person owing the taxes shall be liable for interest on any delinquent taxes from the due date at the rate of eight percent (8%) per annum, and, in addition, for a penalty of one percent (1%) for each month or fraction of a month that the taxes are delinquent. The interest and penalties shall become a part of the tax required to be remitted in this chapter.

(c) Willful refusal of a person to collect or remit the tax or willful refusal of an operator of a contracted vehicle to keep accurate records of the tax due and payable is a Class C misdemeanor.

(d) Any fine levied in this chapter shall be applicable to each individual transaction involving an operator of a contracted vehicle for willful refusal to keep accurate records or the willful refusal of a person to collect or remit the tax due and owing.



§ 7-4-205 - Wage rates and benefits for workers.

(a) During the construction of a new publicly owned convention center as provided in this part, any contractor entering into a contract with the metropolitan government for the performance of work on the convention center shall pay all workers performing work under those contracts not less than the mean wage for the applicable occupation under the "construction and extraction occupations" published in the Tennessee Occupational Wages Report, as defined in § 12-4-907. In addition, all such contractors shall provide health insurance coverage for all workers performing work under the contracts.

(b) After the construction of the convention center is completed, all persons employed to perform labor or services at the convention center shall be paid a wage that is not less than the mean wage for the applicable occupation under the "construction and extraction occupations" published in the Tennessee Occupational Wages Report, as defined in § 12-4-907. In addition, health insurance coverage shall be provided to all such employees.



§ 7-4-206 - Minority-owned businesses.

(a) A metropolitan government, in soliciting bids for the construction of a publicly owned convention center in excess of four hundred million dollars ($400,000,000) in costs located within the territory of that metropolitan government, shall actively solicit bids from minority-owned businesses. The metropolitan government shall strive to maximize participation of minority-owned businesses through both prime and second tier business contracting opportunities.

(b) (1) The metropolitan council shall ensure that the funds that are deposited into the convention center fund created pursuant to this part, are expended in a nondiscriminatory manner.

(2) The metropolitan government shall monitor the expenditure of funds from the convention center fund to ensure that all contractors, vendors, suppliers and professional services providers receiving compensation from the fund do not discriminate in hiring, partnering, contracting or subcontracting on the basis of race, religion, ethnic background, or sex.

(3) The metropolitan government shall monitor the results of minority-owned business participation. The metropolitan government shall periodically investigate to ascertain whether minority-owned business participation is being achieved at a level contemplated pursuant to subsection (a) and shall report information to the comptroller of the treasury in the manner proscribed in subdivision (b)(4).

(4) The metropolitan government shall prepare and submit a quarterly report entitled "the convention center compliance report," which shall be submitted to the comptroller of the treasury no later than twenty (20) business days after the end of any calendar quarter in which funds are expended from the convention center fund. The report shall include:

(A) Data on the race, religion, ethnic background and sex of the workforce of each person that receives funds from the convention center fund;

(B) Data on the actual expenditure of funds to minority-owned businesses from the convention center fund; and

(C) Data summarizing the findings of all periodic investigations conducted in accordance with subdivision (b)(3).

(5) The comptroller of the treasury shall, upon receipt of the report from the metropolitan government, transmit a synopsis of the report to the chairs and membership of the state and local government committee of the senate and the local government committee of the house of representatives.









Chapter 5 - Metropolitan Governments' Port Authority Act

§ 7-5-101 - Short title.

This chapter shall be known and may be cited as the "Metropolitan Governments' Port Authority Act."



§ 7-5-102 - Declaration of purpose and necessity -- Exemption from taxation.

It is hereby declared that a clear need exists in metropolitan areas of Tennessee for improved transportation and navigation for the movement and transportation of people, goods and merchandise, and for the creation of expanded employment opportunities through the promotion of commerce and industry, with minimal pollution, which requires that such metropolitan areas have the option of placing the central operation and financing of such metropolitan port and development agencies within metropolitan instrumentalities, and that such instrumentalities have the authority to acquire from the state, or other owners, real and personal property, and to develop, manage and operate the same for economic and industrial development. It is hereby declared that port authorities created pursuant to this chapter are public and governmental bodies acting as agencies and instrumentalities of the creating and participating municipalities; and that the acquisition, operation, financing and disposal of ports, lands, industrial and other related facilities are hereby declared to be for a public and governmental purpose and a matter of public necessity. The property and revenues of the authority or any interest in the property and revenues shall be exempt from all state, county and municipal taxation.



§ 7-5-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means a metropolitan port authority created pursuant to this chapter;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" includes notes, interim certificates or other obligations of an authority;

(4) "Contracting party" or "other contracting party" means any party to a sale contract, lease, or loan agreement except the authority;

(5) "Creating municipality" means any city or county having a metropolitan form of government and having a population of not less than one hundred thousand (100,000), that creates an authority pursuant to this chapter;

(6) "Enterprise" means the manufacturing, processing, assembling, and commercial service operations to be carried on with or otherwise using the facilities of a project;

(7) "Executive officer" means the mayor, county mayor, or other chief executive officer of any creating municipality;

(8) "Governing body" means the chief legislative body of any creating municipality;

(9) "Lease" includes a lease containing an option to purchase the project for a nominal sum upon payment in full or provision for the purchase of all bonds issued in connection with the project and all interest on the bonds and all other expenses in connection with the project, and a lease containing an option to purchase the project at any time, as provided in the option, upon payment of the purchase price, which shall be sufficient to pay all bonds issued in connection with the project and all interest on the bonds and all other expenses incurred in connection with the project, but which payment may be made in the form of one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the lessee providing for time payments, including, without limitation, interest on the notes, debentures, bonds or other secured or unsecured debt obligations sufficient for such purposes and delivered to the corporation or to the trustee under the indenture pursuant to which the bonds were issued;

(10) "Loan agreement" means an agreement providing for an authority to loan the proceeds derived from the issuance of bonds pursuant to this chapter to one (1) or more contracting parties, to be used to pay the costs of one (1) or more projects and providing for the repayment of the loan by the other contracting party or parties, and which may provide for the loans to be secured or evidenced by one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the contracting party or parties delivered to the authority or to the trustee under the indenture pursuant to which the bonds were issued;

(11) "Metropolitan government" means the political entity created by consolidation of all, or substantially all, of the political and corporate functions of a county and a city or cities;

(12) "Pollution" means the placing of any noxious or deleterious substances, including noise, in any air or water of or adjacent to the state of Tennessee or affecting the physical, chemical or biological properties of any air or waters of or adjacent to the state of Tennessee in a manner and to an extent that renders or is likely to render the air or waters inimical or harmful to the public health, safety or welfare, or to any animal, bird or aquatic life, or to the use of the air or waters for domestic, industrial, agricultural or recreational purposes;

(13) "Pollution control facilities" means any equipment, structure or facility or any land and any building, structure, and facility or other improvement of any kind, or any combination thereof, and all real and personal property deemed necessary therewith having to do with or the end purpose of which is the control, abatement or prevention of water, air, noise or general environmental pollution, including, but not limited to, any air pollution control facility, noise abatement facility, water management facility, wastewater collecting systems, wastewater treatment works, or solid waste disposal facility;

(14) "Port" means a terminal facility with all associated components necessary for the loading and unloading of goods and people involved in inland waterway transport and navigation;

(15) (A) "Project" means all or any part of, or any interest in:

(i) Any land and building, including office building, and facility or other improvement on land, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, that shall be suitable for the following or by any combination of two (2) or more thereof:

(a) Any industry for the manufacturing, processing or assembling of any agricultural, mining, or manufactured products; any commercial enterprise in selling, providing, or handling any financial service or in storing, warehousing, distributing or selling any products of agriculture, mining, or industry;

(b) Any undertaking involving the use of ship canals, ports or port facilities, off-street parking facilities, docks or dock facilities, or harbor facilities, or of railroads, monorail or tramway, railway terminals, or railway belt lines and switches;

(c) All or any part of any office building or buildings for the use of such tenant or tenants as may be determined or authorized by the board, including, without limitation, any industrial, commercial, financial or service enterprise, any nonprofit domestic corporation or enterprise now or hereafter organized, whose purpose is the promotion, support and encouragement of either agriculture or commerce in this state or whose purpose is the promoting of the health, welfare and safety of the citizens of the state;

(d) Any office or other public building for any metropolitan government having a population of not less than one hundred thousand (100,000), or any board of public utilities, or any public authority, agency or instrumentality of the state of Tennessee or of the United States;

(e) Any buildings, structures and facilities, including the site thereof, machinery, equipment and furnishings, suitable for use by any metropolitan government having a population of not less than one hundred thousand (100,000) as health care or related facilities, including, without limitation, hospitals, clinics, nursing homes, research facilities, extended or long-term care facilities, and all buildings, structures and facilities deemed necessary or useful in connection therewith;

(f) Any nonprofit educational institution in any manner related to or in furtherance of the educational purposes of such institution, including, but not limited to, classroom, laboratory, housing, administrative, physical education, and medical research and treatment facilities;

(g) Any planetarium or museum; and

(h) Any facilities for any recreation or amusement park, public park or theme park suitable for use by any private corporation or any governmental unit of the state of Tennessee, including the state of Tennessee;

(ii) Not included are facilities designed for the sale or distribution to the public of electricity, gas, water or telephone or other services commonly classified as public utilities, except such as are specifically included in this subdivision (15)(A); and

(iii) Any pollution control facilities that are suitable for use by any of the facilities listed in subdivision (15)(A)(i) or by any public utility whether publicly or privately owned, board of public utilities, public authority, or agency or instrumentality of the state of Tennessee or the United States, or by any combination of two (2) or more;

(B) The board shall find with respect to any office building financed under this chapter that the acquisition and leasing or sale of such building, or the financing of the acquisition and leasing or sale by loan agreement, as the case may be, will develop trade and commerce in and adjacent to the municipality, will contribute to the general welfare and will alleviate conditions of unemployment, and such finding by the board shall be conclusive;

(16) "Revenues" of a project, or derived from a project, include payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as provided in this chapter;

(17) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments. If the sale contract permits title to the project to pass to the other contracting party or parties prior to payment in full of the entire purchase price, the sale contract shall also provide for the other contracting party or parties to deliver to the authority or to the trustee under the indenture pursuant to which the bonds were issued one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties providing for timely payments, including, without limitation, interest on the notes, debentures, bonds or other secured or unsecured debt obligations for the balance of the purchase price at or prior to the passage of such title; and

(18) "State" means the state of Tennessee.



§ 7-5-104 - Creation of metropolitan port authority.

(a) Any metropolitan government having a population of not less than one hundred thousand (100,000) may create a metropolitan port authority in the manner provided in this chapter.

(b) The governing body of the creating municipality, if it shall determine the public convenience and necessity requires the creation of a metropolitan port authority, shall adopt, and the executive officer of the creating municipality shall approve, a resolution so declaring and creating an authority, which resolution shall designate the name and principal office address of the authority. A certified copy of the resolution shall be filed with the secretary of state and with the commissioner of transportation, and upon adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this chapter. A copy of the resolution shall also be filed with the department of community and economic development, or its functional successor.



§ 7-5-105 - Board of commissioners.

(a) The governing power of the authority shall be vested in a board of commissioners of nine (9) persons, each of whom shall have no financial interest in the authority or its concessions, appointed by the executive officer of the creating municipality and confirmed by resolution of its governing body. All commissioners shall be of excellent character and reputation and any commissioners appointed from the fields of finance, industry or commerce, and real estate shall be eminently qualified in their fields of endeavor and shall possess all necessary licenses enabling them to practice their professions in Tennessee.

(b) Terms of office for the commissioners shall be as follows: the term of the first two (2) commissioners confirmed shall be one (1) year, for the second two (2) commissioners confirmed, two (2) years and for the last five (5) commissioners confirmed, three (3) years. The succeeding commissioners shall be appointed for a term of three (3) years. In the event of a failure to appoint or confirm a successor to any member of the board, the commissioner whose term has expired shall continue to serve until such commissioner's successor has been duly confirmed as provided in this section, but in no event for longer than one (1) year after such commissioner's term has expired. In the event of a vacancy on the board by reason of nonresidence, incapacity, resignation or death, a successor shall be appointed and confirmed as provided in this section, and within one (1) year after the vacancy occurs. A commissioner may be removed from office by a two-thirds (2/3) vote of the governing body of the creating municipality, but only after notice of the cause of such removal has been served upon the commissioner, and only after the commissioner has been granted an opportunity for a public hearing in such cause.

(c) Before entering upon their duties, all commissioners shall take and subscribe to an oath of office as provided by the Constitution of Tennessee and by law for municipal officers. Copies of the oath of each commissioner shall be filed with the clerk of the creating municipality.

(d) Any person of at least twenty-one (21) years of age and who has resided within the creating municipality for a period of at least one (1) year immediately preceding such person's confirmation by the governing body shall be eligible to serve as a member of the board. Any commissioner who ceases to reside within the creating municipality shall automatically be ineligible to serve in the office as of the date such commissioner ceases to reside within the municipality. Such cessation of residence within the creating municipality shall constitute a resignation from the board.

(e) The board shall elect from among its members a chair, vice chair and any other such officers it may in its bylaws determine are necessary. A majority of the commissioners shall constitute a quorum for the transaction of business. The board shall hold regular meetings at least once every three (3) months, and at such regular time and place as the commissioners may determine by resolution or bylaw; additional or special meetings may be held as determined by the board.

(f) Commissioners shall receive no salary, but shall be reimbursed for necessary expenses incurred in the performance of their official duties by the authority or by appropriation of the governing body.

(g) Except as expressly otherwise specified in this chapter, all power granted in this chapter to an authority shall be exercised by the board.



§ 7-5-106 - Officers and other employees.

The board shall appoint a port authority manager who shall be the chief executive and administrative officer of the authority, and shall enter into a contract with the manager establishing such port authority manager's salary and term of office. The manager shall appoint, subject to the approval of the board, all other officers and other employees subject to any civil service plan adopted by the board. The port authority manager shall prepare an annual operating budget of the authority and submit the budget to the board for approval at least sixty (60) days prior to the beginning of the fiscal year. If the budget shall not have been acted upon by the board on the first day of the fiscal year, it shall then automatically go into effect. The manager shall also submit periodic reports to the board as the board may direct. The manager shall attend all meetings of the board.



§ 7-5-107 - General powers.

An authority has all powers necessary to accomplish the purposes of this chapter, excluding the power to levy and collect taxes and special assessments, including but not limited to, the power to:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Acquire, construct, purchase, operate, maintain, replace, repair, rebuild, extend, and improve within the boundaries of the creating municipality and in contiguous counties so long as the governing bodies of such counties grant their concurrence and agreement, ports and any and all other related facilities, equipment, projects and appurtenances necessary or convenient for the promotion of industrial development, commerce and recreation and for the improvement of the access to all channels of commerce, and make the facilities available to any firm, person, public or private corporation, to any other shipper, consignee, or carrier, and charge for their use and for any and all services performed by the authority; provided, that nothing in this chapter shall give the authority the power or the duty to construct, purchase, operate, maintain, replace, repair, rebuild, extend and improve any public-use freight port or terminal; and provided, further, that such powers granted by this subdivision (2) shall only be exercised over lands acquired by the authority pursuant to the powers granted in this chapter;

(3) Issue and sell bonds payable solely out of the revenue and receipts derived from the authority's projects or of any thereof as may be designated in the proceedings of the authority commissioners under which the bonds shall be authorized to be issued, including debt obligations of the lessee, devisee, or contracting party obtained from or in connection with the financing of a project;

(4) Borrow money from banks and other financial institutions by issuing its notes for the purpose of carrying out any of its powers;

(5) As security for the payment of the principal of and interest on any bonds or notes so issued and any agreements made in connection with the bonds or notes, mortgage and pledge any or all of its projects, or any part or parts of its projects, whether then owned or thereafter acquired, and pledge the revenues and receipts from its projects, or from any thereof, or assign and pledge all or any part of its interest in and rights under the leases, sale contracts or loan agreements relating to its projects or to any thereof;

(6) Apply to the proper authorities of the United States, pursuant to appropriate law, for the right to establish, operate, and maintain foreign-trade zones within the limits of the port authority and establish, operate, and maintain the foreign-trade zones;

(7) Authorize the application for and establishment, operation and maintenance of foreign-trade subzones outside the limits of the port authority through the authority's foreign-trade zone upon the request of any party and the approval of a majority of the legislative body in the county or municipality in which the requesting party is located;

(8) Accept donations to the authority of cash, lands or other property to be used in the furtherance of the purposes of this chapter;

(9) Accept grants, loans, or other financial assistance from any federal, state, county, or municipal agency, or in aid of the acquisition or improvement of the administration and operation of any of the facilities provided for in this chapter;

(10) Purchase, rent, lease or otherwise acquire and dispose of any and all kinds of property, real, personal or mixed, tangible or intangible, and whether or not subject to mortgages, liens, charges, or other encumbrances, that in the judgment of the commissioners, is necessary or convenient to carry out the powers granted in this section. The authority granted in this section to acquire property shall include, but not be limited to, the acquisition of lands in the vicinity of the port and terminal facilities provided for in this section, and to give priority for the use of such lands to projects requiring access to inland waterways in their operations;

(11) Make contracts and execute instruments containing such covenants, terms and conditions, as in the judgment of the commissioners, may be necessary, proper or advisable for the purpose of obtaining grants, loans, or other financial assistance from any federal or state agency, for or in aid of the acquisition or improvement of the facilities provided for in this chapter; make all other contracts and execute all other instruments including, without limitation, licenses, long-term or short-term leases, deeds, mortgages and deeds of trust, and other agreements relating to property and facilities under its jurisdiction, and the construction, operation, maintenance, repair, and improvement thereof, as in the judgment of the board, may be necessary, proper, or advisable for the furtherance of the purposes of this chapter, and the full exercise of the powers granted in this section; and carry out and perform the covenants, terms, and conditions of all such contracts or instruments;

(12) Enter upon any lands, waters, and premises for the purpose of making surveys, soundings, and examination in connection with the acquisition, improvement, operation, or maintenance of any of the facilities provided for in this chapter;

(13) Promulgate and enforce such rules and regulations as the board may deem proper for the orderly administration of the authority and the efficient operation of its facilities;

(14) Use in the performance of its functions the officers, agents, employees, services, facilities, records and equipment of the creating municipality, with the consent of any such municipality and subject to such terms and conditions as may be agreed upon; and

(15) Do all acts and things necessary, or deemed necessary or convenient, to carry out the powers expressly given in this chapter. None of the powers created in this section may be exercised either directly or indirectly by the municipality to provide real estate that had been condemned by eminent domain subsequent to March 29, 1979, while such real estate was in use as residential dwellings, it being the intent of this chapter that none of the power or authority created in this chapter and vested in either the creating municipality or the authority to be created shall be exercised in such a way that real estate utilized in creating or carrying out the purposes or functions of the authority provided in § 7-5-104 shall have been condemned or acquired by eminent domain after March 29, 1979, while it was in use as residential dwellings.



§ 7-5-108 - Real property interests.

Any creating municipality, upon the written recommendation of the board, may acquire any interest in land within the boundaries of the creating municipality by gift, purchase, lease, or condemnation and may transfer such interest to an authority by sale, lease or gift. Such transfer may be authorized by ordinance of the governing body of the creating municipality without submission of the question to the voters and without regard to the requirements, restrictions, or other provisions contained in any other general, special, or local law, with the exception of title 29, chapters 16 and 17, or as the same may be hereafter enacted. None of the foregoing interest in land transferred to an authority by any creating municipality shall have been acquired by eminent domain after March 29, 1979, while the land was in use as residential dwellings.



§ 7-5-109 - Bonds.

(a) The authority has the power to issue negotiable bonds from time to time in order to accomplish any of the purposes authorized by this chapter, and it also has the power to issue refunding bonds for the purposes, and in the amounts and manner provided in title 9, chapter 21. All the bonds shall be payable solely from all or any part of the revenues, income and charges of the authority and the bonds shall not constitute an obligation of the creating municipality, and the bonds shall so state.

(b) The bonds shall be authorized by resolution of the board and shall bear such date, mature at such time or times, bear interest at such rate or rates payable annually or semiannually, be in such form and denominations, be subject to such terms of redemption with or without premium, carry such registration privileges, be payable in such medium and at such place or places, be executed in such manner, all as may be provided in the resolution authorizing the bonds. The bonds may be sold at public or private sale in such manner and for such amount as the board may determine.

(c) The resolution may include any covenants with the bondholders deemed necessary by the board to make the bonds secure and marketable, including, but not limited to, covenants regarding the application of the bond proceeds; the pledging, application and securing of the revenues of the authority; the creation and maintenance of reserves; the investment of funds; the issuance of additional bonds; the maintenance of minimum fees, charges and rental; the operation and maintenance of its port authority; insurance and insurance proceeds; accounts and audits; the sale of port authority properties; remedies of bondholders; the vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable; the terms and conditions upon which bondholders may exercise their rights and remedies; the replacement of lost, destroyed or mutilated bonds; the definition, consequences and remedies of an event of default; the amendment of such resolution; and the appointment of a receiver in the event of a default.

(d) Any holder of any such bonds, including any trustee for any bondholders, may enforce their rights against the authority, its board or any officer, agent or employee thereof by mandamus, injunction or other action in any court of competent jurisdiction, subject to the covenants included in the bond resolution.

(e) All sums received as accrued interest from the sale of any bonds shall be applied to the payment of interest on the bonds. All sums received as principal or premium from the sale shall be applied to the purpose for which the bonds were issued, and may include, but not limited to, expenses for fiscal, legal, engineering and architectural services, expenses for the authorization, sale and issuance of the bonds, expenses for obtaining an economic feasibility survey in connection with the bonds, and to create a reserve for the payment of not exceeding one (1) year's interest on the bonds.

(f) Bonds issued pursuant to this chapter executed by officers in office on the date of such execution shall be valid obligations of the authority, notwithstanding that before the delivery of the bonds any or all of the persons executing the bonds shall have ceased to be officers.

(g) Bonds issued pursuant to this chapter, and the income from the bonds, shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.

(h) All public officers and bodies of the state, municipal corporations, political subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, all executors, administrators, guardians, trustees, and all other fiduciaries in the state may legally invest funds within their control in bonds of an authority.



§ 7-5-110 - Employees.

Employees other than independent contractors of the authority shall be considered employees of the creating municipality, and shall enjoy all rights and responsibilities as do other employees of the creating municipality, and shall be considered in classified or unclassified service as are all other employees of the creating municipality.



§ 7-5-111 - Powers of creating municipalities.

Any creating municipality has all of the necessary powers in order to further the purposes of this chapter, including, without limitation, the following, any or all of which powers may be exercised by resolution of its governing body:

(1) Advance, donate or lend money, raised from any source and by any means, or real or personal property to the authority;

(2) Provide that any funds on hand or to become available to it for port purposes shall be paid directly to the authority;

(3) Cause water, sewer, gas, electric or other utility services to be provided to the authority;

(4) Open and improve streets, roads and alleys to the port;

(5) Provide police and fire protection services to the port; and

(6) Pledge the full faith and credit and unlimited taxing power of the municipality as surety for the payment of the authority's bonds in accordance with the procedure for industrial development corporations as set out in §§ 7-53-306 and 7-53-307. None of the foregoing powers may be exercised either directly or indirectly by the municipality to provide real estate that had been condemned by eminent domain subsequent to March 29, 1979, while such real estate was in use as residential dwellings, it being the intent of this chapter that none of the power or authority created in this chapter and vested in either the creating municipality or the authority to be created shall be exercised in such a way that real estate utilized in creating or carrying out the purposes or functions of the authority provided in § 7-5-104 shall have been condemned or acquired by eminent domain after March 29, 1979, while it was in use as residential dwellings.



§ 7-5-112 - Dissolution -- Disposition of property.

Whenever the governing body of the creating municipality by resolution determines that the purposes for which the authority was created have been substantially accomplished, that all of the bonds and other obligations of the authority have been fully paid, then the executive officer of the creating municipality shall execute and file for record with the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon such filing, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of the dissolution shall vest in and be delivered to the creating municipality.



§ 7-5-113 - Supplemental nature of chapter.

(a) The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect such powers.

(b) The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this chapter.

(c) Any metropolitan government authorized under this chapter to create a metropolitan port authority may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.






Chapter 6 - Metropolitan Celebration Authority Act

§ 7-6-101 - Short title.

This chapter shall be known and may be cited as the "Metropolitan Celebration Authority Act."



§ 7-6-102 - Legislative declaration and purpose -- Exemption from taxation.

(a) It is hereby declared that metropolitan celebration authorities created pursuant to this chapter shall be public and governmental bodies acting as agencies and instrumentalities of the creating municipality, and that the acquisition, construction, operation and financing of improvements by such authorities are hereby declared to be a public and governmental purpose and a matter of public necessity.

(b) The property and revenues of the authority or any interests in property and revenues shall be exempt from all state, county and municipal taxation.

(c) The authorities shall be created for the purpose of implementing projects to commemorate and celebrate the bicentennial anniversary of the principal city of any county adopting a metropolitan form of government.



§ 7-6-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means a metropolitan celebration authority created pursuant to the authority of this chapter;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" includes notes, interim certificates or other obligations of an authority;

(4) "Creating municipality" means any county having adopted a metropolitan form of government that creates an authority pursuant to this chapter;

(5) "Executive officer" means the mayor, county mayor or other chief executive officer of any creating municipality; and

(6) "State" means the state of Tennessee.



§ 7-6-104 - Creation of a metropolitan celebration authority.

(a) Any county having a metropolitan form of government may create a metropolitan celebration authority in the manner provided in this section.

(b) The governing body of the creating municipality shall adopt, and its executive officer shall approve, a resolution calling for a public hearing on the question of creating a metropolitan celebration authority. Notice of the date, hour, place and purpose of the hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the creating municipality, the last publication to be at least one (1) week prior to the date set for the hearing.

(c) The hearing shall be had before the governing body and all interested persons shall have an opportunity to be heard.

(d) After the hearing, if the governing body determines that the public convenience and necessity require the creation of an authority, it shall adopt, and its executive officer shall approve, a resolution so declaring and creating an authority, which resolution shall designate the name and principal office address of the authority. A certified copy of the resolution shall be filed with the secretary of state and with the Tennessee historical commission, along with the resolution approving the appointment of the board as provided for in § 7-6-105, and, upon the adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this chapter.



§ 7-6-105 - Board of commissioners.

(a) (1) The authority shall be governed by a board of commissioners composed of eleven (11) members. Three (3) members shall be officers of the state of Tennessee, who shall be appointed by the executive officer of the creating municipality after consultation with the governor, the speaker of the senate and the speaker of the house of representatives. The executive officer of the creating municipality or the executive officer's designee shall be a member. Seven (7) members shall be appointed by the executive officer of the creating municipality subject to confirmation by the governing body of the municipality. The executive officer or the executive officer's designee shall serve during the term of the executive officer. The three (3) members who shall be officers of the state of Tennessee shall serve while holding their respective offices. The seven (7) members appointed by the executive officer subject to confirmation by the governing body shall serve for terms of one (1), two (2), three (3), four (4), five (5), six (6) and seven (7) years, respectively.

(2) Nothwithstanding subdivision (a)(1), any member may be removed at the pleasure of the executive officer.

(b) The board shall elect from its members a chair and vice chair, each of whom shall be voting members, and shall adopt bylaws and rules of procedure.

(c) A majority of the commissioners shall constitute a quorum for the transaction of business.

(d) Except as expressly otherwise specified, all powers granted in this chapter to the authority shall be exercised by the board.

(e) Commissioners shall receive no salary, but shall be reimbursed for necessary expenses incurred in the performance of their official duties.



§ 7-6-106 - Officers and employees.

(a) The board shall appoint an executive director who shall be the chief executive and administrative officer of the authority, and shall enter into a contract with the executive director establishing the executive director's salary and term of office.

(b) The executive director shall appoint, subject to confirmation by the board, the following additional officers: a secretary, an auditor, a legal counsel and a treasurer.

(c) All other officers and employees of the authority shall be appointed by the executive director.

(d) The executive director shall attend all meetings of the board.



§ 7-6-107 - General powers.

An authority has all of the powers necessary to accomplish the purposes of this chapter, excluding the exercise of the power of eminent domain and the power to levy and collect taxes and special assessments, including, but not limited to, the power to:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Acquire real or personal property or any interest in real or personal property by gift, lease, or purchase, for any of the purposes provided in this chapter and sell, lease or otherwise dispose of any such property;

(3) Enter into contracts and agreements with any person or entity for any of the purposes provided for in this chapter; and

(4) Make application directly to the proper federal, state, county and municipal officials and agencies, or to any other source, public or private, for loans, grants, guarantees or other financial assistance in aid of the purposes provided for in this chapter.



§ 7-6-108 - Bonds.

(a) The authority has the power to issue negotiable bonds from time to time in order to accomplish any of the purposes authorized by this chapter, and it also has the power to issue refunding bonds for the purposes, and in the amounts and manner provided in title 9, chapter 21. All the bonds shall be payable solely from all or any part of the revenues, income and charges of the authority and the bonds shall not constitute an obligation of the creating municipality, and the bonds shall so state.

(b) The bonds shall be authorized by resolution of the board and shall bear such date, mature at such time or times, bear interest at such rate or rates, payable annually or semiannually, be in such form and denominations, be subject to such terms of redemption with or without premium, carry such registration privileges, be payable in such medium and at such place or places, be executed in such manner, all as may be provided in the resolution authorizing the bonds. The bonds may be sold at public or private sale in such manner and for such amount as the board may determine.

(c) The resolution may include any covenants with the bondholders deemed necessary by the board to make the bonds secure and marketable, including, but not limited to, covenants regarding the application of the bond proceeds; the pledging, application and securing of the revenues of the authority; the creation and maintenance of reserves; the investment of funds; the issuance of additional bonds; remedies of bondholders; the vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable; the terms and conditions upon which the bondholders may exercise their rights and remedies; the replacement of lost, destroyed or mutilated bonds; the definition, consequences and remedies of an event of default; the amendment of such resolution; and the appointment of a receiver in the event of default.

(d) Any holder of any such bonds, including any trustee for any bondholders, may enforce their rights against the authority, its board or any officer, agent or employee thereof by mandamus, injunction or other action in any court of competent jurisdiction, subject to the covenants included in the bond resolution.

(e) All sums received as accrued interest from the sale of any bonds shall be applied to the payment of interest on such bonds. All sums received as principal or premium from the sale shall be applied to the purpose for which the bonds were issued, and may include, but not limited to, expenses for fiscal, legal, engineering and architectural services, expenses for the authorization, sale and issuance of the bonds, expenses for obtaining an economic feasibility survey in connection with the bonds, and to create a reserve for the payment of not exceeding one (1) year's interest on the bonds.

(f) Bonds issued pursuant to this chapter executed by officers in office on the date of the execution shall be valid obligations of the authority, notwithstanding that before the delivery of the bonds any and all of the persons executing bonds shall have ceased to be such officers.

(g) Bonds issued pursuant to this chapter, and the income from the bonds, shall be exempt from all state, county and municipal taxation except inheritance, transfer and estate taxes.

(h) All public officers and bodies of the state, municipal corporations, political subdivisions, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, all executors, administrators, guardians, trustees, and all other fiduciaries in the state may legally invest funds within their control in bonds of the authority.



§ 7-6-109 - Certain powers of creating municipality.

(a) The creating municipality has all of the necessary power in order to further the purposes of this chapter, including, without limitation, any and all of which powers may be exercised by resolution of its governing body, the power to:

(1) Advance, donate or lend money or real or personal property to the authority;

(2) Provide that any funds on hand or to become available to it for celebration purposes shall be paid directly to the authority;

(3) Cause water, sewer, gas, electric or other utility services to be provided to the authority;

(4) Sell, lease, dedicate, donate or otherwise convey to the authority any of its interest in real or personal property, or grant easements, licenses or other rights or privileges therein to the authority; and

(5) Open and improve streets, roads and alleys at the request of the authority.

(b) None of the foregoing powers may be exercised either directly or indirectly by the municipality to provide real estate that had been condemned by eminent domain subsequent to May 30, 1979, while such real estate was in use as residential dwellings, it being the intent of this chapter that none of the power or authority created in this chapter and vested in either the creating municipality or the celebration authority to be created shall be exercised in such a way that real estate utilized in creating or carrying out the purposes or functions of the metropolitan celebration authority provided in § 7-6-104 shall have been condemned or acquired by eminent domain after May 30, 1979, while it was in use as residential dwellings.



§ 7-6-110 - Dissolution -- Disposition of property.

Whenever the governing body of a creating municipality shall by resolution determine that the purposes for which the authority was created have been substantially accomplished and that all the bonds and other obligations of the authority have been fully paid or secured and payment provided for, then the executive officer of the creating municipality shall execute and file for record with the secretary of state and the Tennessee historical commission a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon filing, the authority shall be dissolved, and title to all funds and other properties of the authority, real, personal and mixed, at the time of the dissolution shall vest in and be delivered to such creating municipality.



§ 7-6-111 - Supplemental nature of chapter.

(a) The powers conferred by this chapter are in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect such powers.

(b) The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided for in this chapter.

(c) Any county having adopted a metropolitan form of government may create a metropolitan celebration authority as provided in this chapter without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 7-6-112 - Construction -- Chapter controlling.

This chapter shall be liberally construed to effect the purposes of this chapter, and insofar as the provisions of this chapter may be inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling.






Chapter 7 - Metropolitan Hearing Officer Act of 1983

§ 7-7-101 - Short title.

This chapter shall be known and may be cited as the "Metropolitan Hearing Officer Act of 1983."



§ 7-7-102 - Appointment -- Salary and benefits.

(a) The chief legislative body of any county having a metropolitan form of government is empowered to authorize the chief executive officer of the county to appoint a metropolitan hearing officer who shall serve at the pleasure of the chief executive officer.

(b) The metropolitan hearing officer shall receive such salary and other benefits as may be provided by the chief legislative body.



§ 7-7-103 - Qualifications.

The qualifications of a metropolitan hearing officer are as follows:

(1) A resident of the county, having been a resident for at least three (3) years immediately prior to appointment; and

(2) An attorney in good standing and licensed to practice law in the state of Tennessee for at least three (3) years immediately prior to appointment.



§ 7-7-104 - Powers and duties.

The powers, duties, obligations and responsibilities of a metropolitan hearing officer are to:

(1) Promptly hold a hearing on all matters appealed to appellate boards of the county;

(2) Issue subpoenas as requested by either party in such matters;

(3) Prepare a complete record of each hearing;

(4) Make written recommendations following each hearing; and

(5) Furnish each member of the appropriate appellate boards with a copy of the documents required in subdivisions (3) and (4) for their review.



§ 7-7-105 - Hearings by administrative law judges in certain counties.

(a) In lieu of appointing a hearing officer as authorized in this chapter, any county having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 census or any subsequent federal census, is empowered to contract with the secretary of state for use of administrative law judges, duly appointed pursuant to § 4-5-102(1), on a case-by-case basis to conduct hearings on any matters appealed to boards and commissions of the county.

(b) Any appeal conducted by an administrative law judge under this section shall be conducted substantially in accordance with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. The board or commission that considers such appeals shall promulgate rules that specify the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, applicable to such appeals.






Chapter 8 - Metropolitan Government--Housing Trust Fund

§ 7-8-101 - Authorized.

(a) Any county having a metropolitan form of government may establish a housing trust fund for the purposes set out in this chapter, to be administered by the housing development agency of such county (herein referred to as "agency") in accordance with this chapter. The cost of administering this fund shall be borne by the agency out of its administrative budget.

(b) The funds provided for by this chapter shall be used to provide low income persons with safe and affordable housing. Funds shall be loaned, or grants made available, from the housing trust fund for programs to include, but not be limited to, the following: bi-weekly mortgages; rehabilitation loans for substantial rehabilitation of existing residential real property; weatherization for existing single family residences, which shall be mandatory after the qualified individual has received assistance three (3) times from a low income energy program in the county; land acquisition in redevelopment areas; interest buy-down to enable a qualified individual to purchase a residence; and homeless shelters.



§ 7-8-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Housing trust fund" means appropriations, reserves or dedications of any funds by the county;

(2) "Low income persons" means qualified persons or families who lack the amount of income that is necessary, as determined by the agency, to enable them, without low interest financial assistance, to live in decent, safe and affordable dwellings without overcrowding; and

(3) "Substantial rehabilitation" means improvements made to residential real property that exceed thirty-five percent (35%) of the proposed market value of the structure after rehabilitation.



§ 7-8-103 - Disposition of funds.

Any loans or grants to applicants by the county, including interest earned on investment of repayments of the loans, shall be used to benefit low income individuals or families residing within the county. All funds received for the purposes provided for in this chapter and all such interest repayments shall be added to the housing trust fund and deposited in an accredited financial institution located within the county to be designated by the county. The funds shall be deposited in a separate account earmarked to be used solely for programs established through and included in the housing trust fund pursuant to this chapter.



§ 7-8-104 - Design of program -- Rules and regulations.

The agency shall design and tailor the program according to its needs and requirements and shall promulgate necessary rules and regulations to implement the effect and intent of this chapter.



§ 7-8-105 - Escrow account -- Loan fund endowment -- Contributions.

(a) Any county having a metropolitan form of government may create a special escrow account earmarked for the sole purpose of generating revenue to provide low income persons, as defined in § 7-8-102, with safe and affordable housing.

(b) Notwithstanding any other provision of law to the contrary, the escrow account shall consist of amounts deposited voluntarily, including, but not limited to, funds that are held in escrow and represent earnest money in real estate transactions, mortgage reserve account deposits, and tenant security deposits.

(c) Any such county may establish a loan fund endowment in connection with the housing trust fund program, and may charge up to five dollars ($5.00) per month for the term of the loan as a participation fee in lieu of interest on loans made to qualified individuals. All proceeds from a loan fund endowment shall be used to support the housing trust fund and may be used as required under this chapter.

(d) The county may make "in-kind" contributions. Such in-kind contributions may include, but not be limited to, land, personnel costs, program support costs, such as accounting, audit, purchasing services, and other costs as established by a cost allocation plan that directly supports program operations.



§ 7-8-106 - Use of homebuyers' revolving loan fund pool funds.

The county may utilize any funds authorized by title 13, chapter 23, part 3, as provided by § 13-23-303(b) for any and all authorized purposes in the housing trust fund.






Chapter 21 - Charter Government Unification Act

Part 1 - General Provisions

§ 7-21-101 - Short title.

This chapter shall be known and may be cited as the "Charter Government Unification Act."



§ 7-21-102 - Applicability.

This chapter shall apply to the consolidation and unification of the governmental and corporate functions of a county whose voters have adopted county charter government pursuant to article VII, § 1 of the Constitution of Tennessee, with one (1) or more of the municipalities within that county's boundaries.



§ 7-21-103 - Liberal construction -- No effect on Metropolitan Government Act.

(a) It is hereby declared that this chapter is remedial and shall be liberally construed to achieve the purposes stated in this chapter by utilization of the constitutional power granted by the Constitution of Tennessee, article XI, § 9 with respect to the consolidation of the governmental and corporate functions of a county charter government with one (1) or more of the municipalities within that county's boundaries.

(b) This chapter shall not be, or be construed as, an amendment to, or as a part of, the Metropolitan Government Act, compiled in chapters 1-8 of this title, but shall be an alternative method to consolidate the governmental and corporate functions of a county government whose charter vests in the county full and complete municipal powers exercisable by home rule, as provided in the Constitution of Tennessee, article VII, § 1, with one (1) or more municipalities within that county's boundaries, as provided in the Constitution of Tennessee, article XI, § 9.



§ 7-21-104 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Charter" means a document containing a unified government structure, pursuant to this chapter, that constitutes the fundamental law of the unified government;

(2) "Charter commission" means a commission established to propose the charter to the voters for adoption as provided in this chapter;

(3) "Chief executive officer of the county" means the officer vested by either the county charter or general law with the executive powers of the county government;

(4) "City legislative body" means the city council, board of mayor and aldermen or other body possessing the legislative power and authority of the government of a municipality;

(5) "County" means any county whose voters have adopted a county charter government;

(6) "County legislative body" means that body vested by either the county charter or general law with the legislative powers of the county government;

(7) "Mayor" means such officer vested by either the city charter or general law with the executive powers of a municipality;

(8) "Municipality" means an incorporated city or town located within the boundaries of a county whose voters have adopted a county charter government;

(9) "Participating governmental unit" means a county whose voters have adopted a county charter government or a municipality located within that county's boundaries that has elected to participate in the preparation of a charter pursuant to this chapter;

(10) "Principal city" means that municipality having the largest population of any municipality in a particular county;

(11) "Smaller city" means any municipality within a county other than the principal city;

(12) "Unification" or "unified" means consolidation or consolidated pursuant to this chapter and that power granted by the Constitution of Tennessee, article XI, § 9 to consolidate any or all of the governmental and corporate functions now, or hereafter, vested in a county government with one (1) or more municipalities located within that county's boundaries;

(13) "Unified government" means the governmental entity created by the unification of the governmental and corporate functions of a charter county government with the governmental and corporate functions of one (1) or more municipalities within that county's boundaries; and

(14) "Unified municipality" means a former municipality that has merged into a unified government pursuant to this chapter.



§ 7-21-105 - Unified government permitted -- When -- Effect of unification.

(a) Each county in this state whose voters have adopted a charter form of government and the principal city within its boundaries may create and establish a unified government to perform all of the governmental and corporate functions now, or hereafter authorized to be, performed by the county government and by the government of the principal city in the manner and with the consequences provided for in this chapter. The government of a smaller city within the county may initially or subsequently merge into the unified government by complying with § 7-21-107 or § 7-21-204(c). Any municipality lying in two (2) or more counties may unify with the county in which the majority of its territory lies.

(b) After unification of a charter county government with a municipality, no functions of the governing bodies of the county and the unified municipality, or of the officers of the governing bodies, shall be retained and continued, unless otherwise so provided either in the charter of the unified government or the Constitution of Tennessee.

(c) After the unification, no officer or agency of the county or the unified municipality shall retain any right, power, duty or obligation, unless so provided either in the charter of the unified government or the Constitution of Tennessee; provided, that nothing contained in this chapter shall impair the rights and obligations of notaries public commissioned according to law by the county prior to unification, and such notaries public shall continue to serve for the remainder of their terms as originally commissioned.



§ 7-21-106 - Creation of charter commission -- Effect.

When a charter commission shall be created pursuant to this chapter, no municipality shall thereafter be created in the county, unless and until the proposed charter shall have been rejected by voters in a referendum election as provided in this chapter, or unless and until a charter with express provision permitting such municipality shall have been adopted by the voters in a referendum election as provided in this chapter.



§ 7-21-107 - Smaller cities -- Election to become part of unified government.

Any smaller city that has elected not to be initially included in a unified government created and established under this chapter may at any time become a part of the unified government under such terms and conditions and by such methods and procedures as may be established in the charter of the unified government, so long as such unification is accomplished in accordance with the Constitution of Tennessee, article XI, § 9.






Part 2 - Unified Government

§ 7-21-201 - Charter commission -- Creation -- Procedure -- Commissioners -- Organizational meeting -- Vacancies -- Officers.

(a) The initial step in the creation of a unified government shall be the creation of a charter commission. The charter commission may be initiated either by a proclamation of the chief executive officer of the county or by resolution of the county legislative body. Such proclamation must be ratified by the county legislative body, or the resolution of the county legislative body must be adopted by a majority vote of all members constituting the county legislative body. The proclamation or resolution shall provide that a charter commission is established to propose to the people the unification of all governmental and corporate functions of the county and its principal city and the creation of a unified government for the administration of the unified functions. Any proclamation under this section shall also identify and appoint the eight (8) individual members of the charter commission pursuant to subsection (c). Any resolution under this section shall authorize or direct the chief executive officer of the county to appoint the eight (8) individual members of the charter commission pursuant to subsection (c) within a specified period of time, not to exceed thirty (30) days. The proclamation or resolution shall fix the time and place for the county clerk to convene the initial meeting of the charter commission, and shall fix the date by which the charter commission must certify and file copies of the proposed charter with the county clerk and the clerks of the city legislative body of each municipality in the county. Within five (5) days from the effective date of the proclamation or resolution, the clerk of the county legislative body shall certify a copy of the proclamation or resolution to the clerk of the city legislative body of the principal city within the county and to the clerk of the city legislative body of each smaller city within the county. The county proclamation or resolution shall become void unless the city legislative body of the principal city ratifies a substantially similar proclamation or adopts a substantially similar resolution within sixty (60) days of receipt of the certified county proclamation or resolution. The proclamation of the mayor of the principal city shall also identify and appoint the eight (8) individual members of the charter commission pursuant to subsection (c). The resolution of the principal city shall authorize or direct the mayor of the principal city to appoint the eight (8) individual members of the charter commission pursuant to subsection (c) within a specified period of time not to exceed thirty (30) days. The mayor and city legislative body of the principal city may also initiate the creation of a charter commission by complying with the provisions of this subsection (a) applicable to the chief executive officer of the county and the county legislative body. The county may validate the charter commission by complying with the provisions of this subsection (a) applicable to the mayor and the city legislative body of the principal city.

(b) Within thirty (30) days of ratification of a substantially similar proclamation or the adoption of a substantially similar resolution by the city legislative body of the principal city or by the county legislative body, as applicable, as set forth in subsection (a), the mayor of each smaller city within the county shall appoint one (1) member of the charter commission; provided, that the failure of the mayor of any smaller city to timely appoint such member shall not delay or prohibit the convening of the charter commission or in any way affect the right of the county and principal city to proceed in all respects under this chapter.

(c) The charter commission shall be composed of eight (8) charter commissioners appointed by the chief executive officer of the county, eight (8) charter commissioners appointed by the mayor of the principal city, and one (1) charter commissioner appointed by the mayor of any smaller city within the county electing to participate by the timely appointment of a charter commission member. At least one (1) charter commissioner from the principal city and at least one (1) charter commissioner from the county shall be an official or employee of the appointing participating governmental unit.

(d) The county clerk shall call and convene members of the charter commission to hold an organizational meeting at such time and place as are provided in the certified proclamations or resolutions adopted in accordance with this section.

(e) Any vacancy occurring in the office of a charter commissioner shall be filled by the governmental entity making the original appointment in the same manner as the original appointment.

(f) The charter commission shall elect from its membership a chair, a chair pro tempore, a secretary and such other officers as it may deem necessary.



§ 7-21-202 - Expenses of charter commission -- Funding -- Staff -- Compensation of staff and members.

(a) It is the duty of the county legislative body to appropriate sufficient funds to defray the expenses of the charter commission, which appropriation shall be not less than fifty thousand dollars ($50,000). Such funds shall be disbursed by the fiscal officer of the county upon appropriate documentation signed by the chair or the secretary of the charter commission.

(b) The charter commission is authorized to employ such staff as may be required to assist in performing its duties, which staff shall be paid compensation as determined by the charter commission within the limits of funds appropriated pursuant to subsection (a).

(c) Members of the charter commission shall not receive per diem or other compensation for their services except reimbursement of actual expenses authorized and approved by the charter commission.



§ 7-21-203 - Information and assistance from public officials.

All public officials shall, upon request, furnish the charter commission with all information and assistance necessary or appropriate for its work.



§ 7-21-204 - Meetings -- Preparation and filing of proposed charter -- Action by legislative bodies -- Publication of proposed charter.

(a) All meetings of the charter commission shall be held in compliance with the open meetings law compiled in title 8, chapter 44.

(b) The charter commission shall prepare and file the charter proposed by it not later than the date provided in the proclamations or resolutions creating the charter commission, or within such extended limit of time as may be authorized by resolutions of the respective legislative bodies of the county and principal city.

(c) (1) The chair of the charter commission shall certify and file two (2) copies of such proposed charter with the county clerk and one (1) copy with the clerk of the city legislative body of each municipality in the county. Such copies shall be public records, available for inspection or examination by any interested person. Within sixty (60) days from the certifications and filings under this subdivision (c)(1), the county legislative body and the city legislative body of the principal city shall either endorse or disapprove the proposed charter. Failure to act within the required time shall be deemed to be a favorable endorsement by the subject legislative body.

(2) (A) Within the sixty-day period provided in subdivision (c)(1), the city legislative body of each smaller city shall, by resolution, elect and determine whether or not to direct the county election commission to place on the ballots to be used only by voters within such smaller city a question for such voters, in addition to the question of consolidation of principal city and county governmental functions, which additional question shall be stated as follows:

For the city (town) of ___________________________________ surrendering its charter, terminating its separate existence, thereby becoming a part of the home rule unified government.

Against the city (town) of __________ surrendering its charter, terminating its separate existence, thereby becoming a part of the home rule unified government

(B) Failure of any smaller city legislative body to act within the required time shall be deemed to be a favorable determination to place such question upon the ballots to be used by voters within the smaller city at the time the issue of unification is presented to the voters of the county in which the smaller city is located.

(3) Within five (5) days following the favorable endorsement or disapproval by the city legislative body of the principal city, and within five (5) days following the passage of the resolution or resolutions to place or not to place the additional questions set forth in subdivision (c)(2) upon the ballot of the respective smaller city or cities, the clerk of the city legislative body of each respective municipality shall certify a copy of such legislative bodies' resolution or resolutions to the county clerk and shall cause a copy of such resolution or resolutions to be published in a newspaper of general circulation within the county.

(4) After action, if any, by the county legislative body and receipt of certifications, if any, from each of the clerks of the city legislative bodies of each of the principal city and smaller city or cities, or following the expiration of seventy (70) days from the receipt from the chair of the charter commission of the certified proposed charter, whichever shall first occur, the county clerk shall promptly file with the county election commission one (1) copy of such certified proposed charter, together with the certified resolutions of endorsement or disapproval, if any, of the county legislative body and of the city legislative body of the principal city and certified resolutions, if any, of the smaller city or cities directing or denying placement of the additional question on the ballot of the smaller city or cities.

(d) The charter commission shall furnish or make available to every daily or weekly newspaper published in the county a complete copy of the proposed charter. The charter commission shall take such other steps within the limitation of its available funds as it deems reasonable and appropriate to inform the public throughout the county of the contents of the proposed charter, and the same may be published or summarized in pamphlets and booklets to be made available for general distribution.



§ 7-21-205 - Referendum election -- Ballots -- Notice -- Canvassing of returns -- When charter deemed ratified and adopted -- Certification of returns -- Publication of election results -- Copies of adopted charters.

(a) After a copy of the proposed charter has been certified to the county election commission and the proposed charter has been, in all respects, qualified to be submitted to the voters of the principal city and to the voters of the county outside the principal city, including any smaller city or cities, as provided in § 7-21-204, and, if applicable, to the voters of any smaller city or cities electing to proceed in accordance with § 7-21-204(c)(2), it is the duty of the county election commission to hold a referendum election for the ratification or rejection of the proposed charter and additional question, if applicable, at such regular county, state or federal election as shall be designated in the proposed charter.

(b) The ballots used in the election shall have printed on them a brief summary of the proposed charter as required by § 2-5-208(f). The ballots shall be prepared so as to provide a choice for voters as follows:

For a Home Rule Unified Government Charter ____________________.

Against a Home Rule Unified Government Charter ____________________.

(c) Notice of the referendum election shall be given as required in other elections on questions submitted to the vote of the people.

(d) The date of the election and the form of the ballot shall be uniform throughout the entire county on the issue as to whether there shall be a unified government between the principal city and the area within the county outside of the principal city, including any smaller cities within the county; provided, that the county election commission shall canvass the returns and certify the results as if separate elections were being held for the principal city and the area of the county outside of the principal city, including any smaller cities within the county. For the purpose of determining whether the proposed charter has been accepted or rejected, the county election commission shall canvass the returns and certify the results for:

(1) The principal city;

(2) The entire area of the county outside the principal city, including in such area the smaller cities, if any, within the county; and

(3) Any smaller city that has elected to include the additional question provided in § 7-21-204(c)(2) on the ballots for the voters of such smaller city.

(e) The proposed charter shall be deemed ratified and adopted if the same is approved by a majority of those voting within the principal city and a majority of those voting in the county outside the principal city. Any smaller city, if applicable, shall be included in the unified government only if inclusion is approved by majority vote of those voting within the smaller city.

(f) The returns of the referendum election shall be certified by the county election commission to the secretary of state, together with a copy of the charter previously filed with the county election commission by the county clerk.

(g) The secretary of state shall then issue a proclamation showing the result of the election on the adoption or rejection of the proposed charter, and the inclusion, if applicable, of any smaller city, one (1) copy of which proclamation shall be attached to the copy of the charter certified to the secretary of state and one (1) copy of which shall be delivered to the county clerk, who shall attach the proclamation to the remaining copy of the proposed charter certified to the county clerk.

(h) Whenever a unified government charter has been adopted, the two (2) certified copies with proclamations attached shall be deemed duplicate original copies of the charter of such government.

(i) The certified copy of the charter and proclamation deposited with the county clerk shall subsequently be delivered by the county clerk to such officer of the unified government as the charter may direct.



§ 7-21-206 - Unified government -- Name -- Effective date -- Executive, legislative and judicial powers -- Required provisions of charter.

(a) The name of the unified government shall be such name as the charter commission shall deem historically and geographically appropriate.

(b) The proposed charter shall provide for the effective date of the unified government.

(c) The proposed charter shall provide for a single government possessing three (3) branches of government, executive, legislative and judicial, with due regard for the doctrine of separation of powers as known and practiced in the American form of representative or republican government.

(d) All executive powers of the unified government shall be vested in a chief executive officer whose title shall be determined by the charter commission.

(e) All legislative powers of the unified government shall be vested in a legislative body whose title and size shall be determined by the charter commission; provided, that the members shall be elected by districts and shall be not less than nine (9) nor more than nineteen (19) members.

(f) The courts established by general law shall constitute the judicial branch, but the proposed charter may vest additional jurisdiction of local ordinances to the extent not prohibited by general law. Such courts as are established by private act or by public act having local application may be continued by charter provisions.

(g) Within the general restrictions contained in this section, the proposed charter may organize the executive and legislative branches as the charter commission deems necessary and appropriate for the efficient and economical delivery of public services befitting the particular county.

(h) Any functions of the governing bodies of the county, the principal city or any smaller city electing to be included, or functions of the officers of the governing bodies that the charter commission may deem feasible to carry forward into the unified government, to the extent that such functions are not set forth in the Constitution of Tennessee, shall be set forth in the charter.

(i) Any right, power, duty or obligation of any officer or agency of the county, the principal city or any smaller city electing to be included, deemed by the charter commission to be feasible to carry forward into the unified government, and not set forth in the Constitution of Tennessee, shall be set forth in the charter.

(j) The charter shall expressly provide the means, as determined to be necessary and appropriate by the charter commission, by which the indebtedness and contract obligations of the county and the principal city and any smaller city electing to be included shall not be impaired or diminished.

(k) The charter shall set forth the procedure for the subsequent merger of the government of any smaller city into the unified government.

(l) The date of such regular county, state or federal election at which the referendum election shall be held for the ratification or rejection of the proposed charter shall be set forth in the proposed charter.

(m) The charter shall designate the officer with whom the official copy of the charter of the unified government shall permanently repose.

(n) The charter shall provide for the consolidation of county and city employees' retirement and pension systems and the regulation of the retirement and pension systems; provided, that nothing in this chapter or in a charter adopted pursuant to these provisions shall impair or diminish the rights and privileges of the city and county employees in the existing city and county employees' retirement and pension systems in effect at the time of establishment of the unified government.

(o) The charter shall provide for the maintenance and administration of an effective consolidated civil service system and the regulation of a civil service system; provided, that nothing in this chapter or in a charter adopted pursuant to these provisions shall impair or diminish the rights and privileges of city and county employees as provided for in any city charter, county ordinance or general state law at the time of the establishment of the unified government.

(p) The charter shall contain or incorporate into the charter such terms and provisions as are contained in any private act or municipal charter with respect to any utility created, authorized or owned by the principal city that is supported by its own revenues and operated, administered and managed pursuant to the private act or municipal charter. Such terms and provisions as are required by this subsection (p) may be subsequently amended only pursuant to subsection (q).

(q) The charter shall provide for the method and procedure by which the charter may subsequently be amended; provided, that no such amendment shall be effective until submitted to the qualified voters residing within the geographical jurisdiction of the unified government and approved by a majority of those voters voting on the amendment.

(r) The charter shall provide for a determination of the proportionate responsibility for the existing bonded indebtedness, contract obligations and pension obligations of the county and any unified municipality, and shall provide for the creation and establishment of such taxing districts as are necessary and appropriate to fairly allocate such obligations.






Part 3 - Utility Services

§ 7-21-301 - Authority -- Administration.

(a) (1) Any unified government created and established under this chapter shall possess all powers, rights, obligations, duties and privileges to provide electricity, natural gas, water, wastewater, solid waste disposal, recycling, energy production or any other utility service as permitted by the charter, collectively referred to as "utility services", or any combination thereof; but in no event shall any initial charter provision supersede or conflict with § 7-21-206(p).

(2) The powers granted to any unified government in this subsection (a) shall be the exclusive right to perform or provide such utility services within the boundaries of the county and without the boundaries of the county, as permitted by law.

(3) Notwithstanding subdivisions (a)(1) and (2), any utility district created pursuant to chapter 82 of this title or Private Acts of 1959, chapter 175, that is providing service on the effective date of the charter shall possess all powers, rights, obligations, duties and privileges as are granted to it by such public or private act, as may subsequently be amended.

(b) (1) The powers, rights, obligations, duties and privileges granted in subsection (a) shall be exercised and administered through such board or boards, commission or commissions or franchise or franchises as are authorized or established under the charter.

(2) Any such utility board or commission not otherwise established under charter provisions required by § 7-21-206(p), that is created by the legislative body of the unified government, shall be composed of not less than five (5) nor more than nine (9) members who are appointed in accordance with procedures specified in the charter.

(3) The members must be, at a minimum, citizens of the jurisdiction or jurisdictions served by the utility, who are of legal age, and who are not elected officials or employees of any governmental unit or agency within the county. Upon the effective date of the charter, all existing members of utility boards or commissions established under charter provisions required by § 7-21-206(p) shall automatically be appointed to continue to serve the balance of their term of office as provided in such private act or municipal charter provision governing such utility immediately prior to the effective date of the charter.



§ 7-21-302 - Assumption of utility services provided within county -- Procedure.

(a) Any unified government created and established pursuant to this chapter may at any time assume and take over the utility services provided within its county by any utility service provider created, authorized or owned by any private or public entity located outside such county, referred to as "outside utility service provider".

(b) In exercising the powers granted in subsection (a), the unified government shall notify any outside utility service provider of its desire to assume responsibility for all or any part of the outside utility service provider's functions, services or duties within the county of the unified government. It shall then be the duty of the outside utility service provider and the unified government to attempt to reach agreement in writing for the allocation to the unified government of any such public functions, services or duties as the unified government may desire to assume, and all related rights, duties, property, assets and liabilities of the outside utility service provider that justice and reason may require under the circumstances. Any matters upon which the respective parties are not in agreement in writing within sixty (60) days after a unified government gives such notice shall be settled by arbitration in accordance with the law of arbitration of the state of Tennessee effective at the time of submission to the arbitrators, except that § 29-5-101(2) shall not apply to any arbitration under this section. The award so rendered shall be transmitted to the chancery court of the county of the unified government, and then shall be subject to review in accordance with §§ 29-5-113, 29-5-115 and 29-5-118.



§ 7-21-303 - Smaller cities -- Utility services.

(a) (1) Notwithstanding anything in this part to the contrary, no unified government may take over, assume or acquire any powers, rights, obligations, duties and privileges with respect to any utility service created, authorized or owned by a smaller city not electing to merge into the unified government, unless and until the legislative body of such smaller city expressly consents to the acquisition by the unified government.

(2) Express consent shall be evidenced by the execution by the smaller city of a franchise agreement granting to the service provider rights and authority within the boundary of the smaller city, subject to such terms and conditions as may mutually be agreed upon between the smaller city and service provider.

(b) (1) Notwithstanding anything in this part to the contrary, in the event that a unified government shall take over, assume or acquire by any means the assets, property or rights of any utility district located within the county of the unified government and any of such assets, property or rights are located within or relate to any smaller city not electing to unify, the smaller city shall have the right and option to acquire such assets, property or rights as are located within or relate to, or that reasonably and economically cannot be separated from such assets and property, as are located within the smaller city upon assumption by the smaller city of the debts, obligations and liabilities reasonably incurred or related to such property, assets or rights.

(2) If the parties are not in agreement in writing within sixty (60) days after acquisition by the unified government, the matters upon which agreement have not been reached shall be settled by arbitration in accordance with the law of arbitration of the state of Tennessee effective at the time of submission to the arbitrators, except that § 29-5-101(2) shall not apply to any arbitration under this section.

(3) The award so rendered shall be transmitted to the chancery court of the county of the unified government and then shall be subject to review in accordance with §§ 29-5-113, 29-5-115 and 29-5-118.






Part 4 - Powers and Duties

§ 7-21-401 - Powers and duties -- Right to receive government funds -- Application of funds.

(a) Any unified government created and established under this title shall possess all powers, rights, obligations, duties and privileges of county and municipal governments not prohibited by general law or its charter; and, without the necessity or formality of deed, bill of sale or other instrument of transfer, the unified government shall be and become the owner of all property previously belonging to the county and any unified municipality.

(b) Any unified government created and established pursuant to this chapter shall be entitled to receive as state aid or as grant-in-aid from the state of Tennessee or from the United States or from any other agency, public or private, all funds to which a county is, or may hereafter be, entitled and all funds to which each unified municipality is, or may hereafter be, entitled, and to receive the same without diminution or loss by reason of the unification of the governments as provided in this chapter. The application of such funds shall be made as follows:

(1) The unified government shall be deemed a county and shall also be deemed a municipality for the purpose of determining its right to receive, and for the purpose of receiving, state aid or grant-in-aid from the state of Tennessee or from the United States or from any other agency, public or private;

(2) When funds are distributed on the basis of population or area, or both, to any county that has a unified government in effect pursuant to this chapter, then the entire population and the total area of the county shall be considered in calculating and determining the basis of the distribution;

(3) When funds are distributed to any county on the basis of rural area, rural road mileage or rural population, or any combination thereof, then the area to which such funds shall be applied shall exclude such basis attributable to any smaller city located in part or entirely within such county that has not elected to become a part of the unified government; otherwise, such funds shall be applied as determined by the legislative branch of the unified government;

(4) When funds are distributed to any incorporated city or municipality on the basis of population or area, or both, and the unified government is to receive that portion or portions attributable to any unified municipality, the area or population within the county that is also within the boundaries of any smaller city that has not elected to become a part of the unified government shall not be included in determining such basis for the application of such funds; otherwise, the population or the area to be used in determining such basis or to which such funds shall be applied shall be as determined by the legislative branch of the unified government.



§ 7-21-402 - Legislative branch -- Redistricting.

On or before December 31 of the first calendar year following a year of federal decennial census, it is the duty of the legislative branch of the unified government to reapportion or redistrict the seats of the legislative branch and the seats of the board of education of the unified government to comply with constitutional requirements. Districts reapportioned or redistricted under this section shall be relatively compact, undivided, representative of community interests, and as equal in population as reasonably practicable.



§ 7-21-403 - Taxing authority.

(a) Any unified government created and established pursuant to this chapter shall be authorized and empowered, through its legislative branch, to levy every tax that a county or municipality is now authorized to levy or may hereafter be authorized to levy.

(b) Any tax created, assessed, or levied prior to unification under this chapter by the county or any municipality shall continue unabated in favor of the unified government subsequent to unification of the county and such unified municipality.

(c) The act of unification shall not affect the assessment, levy or collection of any tax within the county adopting unified government under this chapter, unless and until specific action with respect to the assessment, levy or collection of any tax is taken by the legislative body of the unified government.

(d) When the amount of the authorized tax depends upon the population or area of the entire county, without regard to the exclusion of population or area that is or may have been within the boundaries of municipalities within the county, then the entire population and the total area of the county in which such unified government is established shall be determinative of the authorized levy.

(e) The legislative body may create and establish such taxing districts, as in its judgment, are necessary and appropriate to fairly allocate such taxes.



§ 7-21-404 - Special service districts.

The legislative branch of the unified government may establish and name such special service districts, as in its judgment, may be necessary or appropriate for the exercise within such district of any one (1) or more of the public corporation rights or powers of the unified government not then being exercised for the benefit of all citizens of the county. All tax levies in special service districts shall be made with due regard for services rendered in the special service districts. The boundaries of special service districts need not be contiguous and may overlap or be coextensive with the boundaries of other special service districts.



§ 7-21-405 - Bonds.

Any unified government created and established pursuant to this chapter may issue bonds under such terms, conditions and limitations as may be prescribed by general law and the charter.



§ 7-21-406 - Alcoholic beverages.

The creation and establishment of unified government under this chapter shall not alter the status of the county, any unified municipality or any smaller city not electing to be included in the unified government as to the legality of the manufacture, receipt, sale, storage, transportation, distribution and possession of alcoholic beverages. Local option elections previously held in the county or unified municipalities or such smaller city to fix such legal status shall continue to control the legal status of alcoholic beverages until the legal status is subsequently altered by a local option election held pursuant to such law. All local option elections with respect to unified governmental entities permitting such legal status of alcoholic beverages, the determination of the geographical areas of same and any other conditions and restrictions shall be as provided in the charter, notwithstanding any other law to the contrary. The unified government hereunder shall have the same power as the county and the unified municipalities previously possessed with respect to the regulation and taxation of the manufacture, distribution and sale of beer or any other alcoholic beverages.



§ 7-21-407 - Zoning regulations.

The creation and establishment of a unified government under this chapter shall not alter or change zoning regulations effective in the county and in the unified municipalities, but the zoning regulations shall continue until modified or changed by the legislative branch of the unified government acting under authority of its charter. The creation and establishment of a unified government under this chapter shall not alter or change zoning regulations effective in a smaller city that has not elected to merge with the unified government, but the zoning regulations shall continue until modified or changed by the legislative branch of the smaller city or until the smaller city shall elect to become a part of the unified government pursuant to § 7-21-107.



§ 7-21-408 - Applicability of chapter.

This chapter shall not apply to counties having a metropolitan form of government pursuant to chapters 1-8 of this title, or to counties having a county charter form of government, pursuant to title 5, chapter 1, part 2, where the county charter prohibits consolidated government.












Municipal Functions

Chapter 31 - Streets and Other Public Improvements

§ 7-31-101 - Duty to maintain roads.

(a) It is the duty of all incorporated municipalities, when a public highway passes through the corporation, or to any public place within the incorporated municipality, to keep the road in good repair. Nothing in this subsection (a) shall be construed to apply to any railroads or their rights-of-way.

(b) It is the duty of the grand jury to make presentments as for misdemeanor against the mayor and governing body of any incorporated municipality that violate this section.



§ 7-31-102 - Duty to keep board functioning.

It is the duty of all incorporated municipalities to keep an organized governing board functioning, and if any incorporated municipalities fail so to do for six (6) consecutive months, the residents of the municipality shall be subject to work on the public roads for the space of twelve (12) months thereafter, and until a board is elected, organized and functioning.



§ 7-31-103 - Notice of tort action based on condition of streets.

No suit shall be brought against any municipal corporation on account of injuries received by person or property on account of the negligent condition of any street, alley, sidewalk, or highway of the municipal corporation, unless within one hundred twenty (120) days after an injury to the person or property has been inflicted, a written notice shall be served upon the mayor or manager of the municipality, stating the time and place where the injury was received and the general nature of injury inflicted. The failure to give the notice prescribed in this section, within the time set out, shall be a valid defense against any liability of the municipality that might otherwise exist on account of the defective or negligent condition of the street, alley, sidewalk, or highway; provided, that proof of registered letter by registry receipt addressed to the mayor or manager setting forth the injury and place of injury complained of shall be a complete compliance with this section.



§ 7-31-104 - Establishment of streets in extension.

When the limits of an incorporated municipality are enlarged by law, the mayor and board may establish such new streets, alleys, or parks as are deemed necessary by reason of the enlargement. When the improvement is made for its public utility, it shall be done at the expense of the corporation; but should improvement be done for individual convenience, the applicants shall pay the expenses.



§ 7-31-105 - Construction of sidewalks authorized.

It is lawful for any person owning town lots, or lands adjoining the public highways or streets in any village or unincorporated town in the state, to construct suitable sidewalks on those highways or streets along the line of the lots or lands.



§ 7-31-106 - Unlawful use of sidewalks.

When any sidewalks are constructed, every person who rides or drives a horse, team or other vehicle on the sidewalks, except for the purpose of crossing the sidewalks when necessary to do so, or who hitches any horse or other animal to any tree growing on or adjacent to such sidewalks, commits a Class C misdemeanor.



§ 7-31-107 - Condemnation for streets.

Wherever any municipal corporation shall seek to condemn lands to be used in establishing, widening, extending, or otherwise improving its public streets, alleys, highways, parks, parkways, or boulevards, it shall have full power to condemn the fee of the land necessary to be taken, by paying the fair cash market value of the land to be fixed in the manner provided by law where private property is taken for public use.



§ 7-31-108 - Assessment of damages by freeholders.

When the owner of the land through which any street, alley, or park is to be extended or established requires compensation or damages for the extension or establishment, the legislative body of such municipality shall, by ordinance or resolution, appoint freeholders, not exceeding seven (7) in number, who after first being duly sworn, shall examine the premises and assess the damages or compensation, and report the damages or compensation to the mayor and aldermen or the legislative body of the municipality, which body shall cause the report to be spread upon its minutes with its action on the assessment.



§ 7-31-109 - Opening of street on payment of damages.

Upon payment of the compensation or damages that have been assessed by the condemnation commission and approved by the municipal legislative body, into the office of the recorder or city clerk, for the benefit, or to the account and subject to the order of the owner of the land condemned, the administrative officer or officers of the municipality may order the owner of the land condemned to open the public streets, alleys, highways, parks, parkways, or boulevards, and give the municipality possession of the public streets, alleys, highways, parks, parkways, or boulevards, and fifteen (15) days after the date of the order such municipality may open and take possession of the public streets, alleys, highways, parks, parkways, or boulevards.



§ 7-31-110 - Failure to open street on condemnation.

If any owner of land condemned refuses or fails to give possession of land to the municipality or to open the public streets, alleys, highways, parks, parkways, or boulevards, so condemned within fifteen (15) days after the order of the administrative officer or officers of such municipality, then such owner may be fined not less than five dollars ($5.00) nor more than fifty dollars ($50.00) for such failure and refusal, and each and every day of such failure and refusal is deemed a separate offense. If the owner of land condemned contests the right or legality of the condemnation, then the obligation to surrender possession to the municipality and the liability for the fine for failing so to do shall not obtain until the question of the right or legality of the condemnation shall be finally determined. Any municipal court shall have jurisdiction over such offenses. This remedy is not exclusive, but is in addition to the right of the municipality to take possession as owner of the condemned land and to open the public streets, alleys, highways, parks, parkways, or boulevards.



§ 7-31-111 - Appeal from order opening street.

Any owner aggrieved by the opening of the public streets, alleys, highways, parks, parkways, or boulevards may appeal to the circuit court within twenty (20) days after the administrative officer or officers of the municipality have ordered the public streets, alleys, highways, parks, parkways, or boulevards to be opened and possession delivered; provided, that any such appeal shall not operate to prevent the municipality from taking possession of the land condemned, nor stay the opening or extension of any such street, alley or other improvement.



§ 7-31-112 - Damage from change of grade or repair.

When any owner of real estate in any municipality sustains any damage to the owner's property by reason of any change made in the natural or established grade of any highway, street or alley, or by reason of the raising or lowering of the grades, or other acts done for the purpose of improving or repairing any highway, street or alley, the owner shall be paid all damages for the damage by such municipality, which damages may be recovered by suit brought at any time within one (1) year from the completion of or the cessation of such works, acts, or improvements; but all benefits accruing by reason of such improvements, acts, or works shall be allowed to affect, reduce, and offset the damages provided for in this section.



§ 7-31-113 - Maintenance guaranties in paving contracts.

(a) Municipalities have the power to provide in any contract made by them for paving any street, highway, alley, park, or public square, that the contractor shall guarantee to maintain and repair the street, highway, alley, park, or public square, for such time as the governing body or board of the municipality shall deem proper, the expense of which shall be included in the assessment for the construction, and no special or improvement assessment shall be affected or invalidated on account of the guaranty.

(b) The municipalities have the authority to provide the manner and time of payment for the guaranty of maintenance or repairs.



§ 7-31-114 - Installation of ramps at crosswalks.

(a) Every incorporated city and town shall install ramps at crosswalks, in both business and residential areas, when making new installations of sidewalks, curbs or gutters, or improving or replacing existing sidewalks, curbs or gutters, so as to make the transition from street to sidewalk easily negotiable for persons with disabilities in wheelchairs and for other persons who may have difficulty in making the required step up or down from curb level to street level.

(b) "Ramps," as used in this section, means a sloping asphalt or concrete surface, from the level of the sidewalk or curb to the level of the street at curbside, extending outward and downward from the curb to the street for such a distance, at such an angle, and at such a width as will facilitate the movement up and down such ramps of persons in wheelchairs or persons who have difficulty in stepping up or down between curb level and street level.

(c) All such ramps shall be constructed or installed in accordance with design specifications for the ramps prepared by the department of transportation. The department shall make available to such municipalities design standards for such ramps.






Chapter 32 - Improvements by Special Assessment

§ 7-32-101 - Chapter definitions -- Powers of municipalities.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Assessed value basis" means the apportionment of the applicable cost according to the ratio that the assessed value of the individual parcels of property bears to the total assessed value of all such properties at such time as is determined by the legislative body;

(2) "Benefits received basis" means the apportionment of the applicable costs according to an equitable determination by the legislative body of the municipality of the special benefit received by the individual parcel of property from the public facility, taking into account any of the following factors: square footage of parcels or anticipated improvements, or both, front footage, assessed value, type of use, business classification, property location, zones of benefit or a combination of such factors;

(3) "City clerk" or comparable official includes the clerk or other officer who maintains the records of a municipality;

(4) "Fair basis" means assessed value basis, square foot basis, or benefits received basis;

(5) "Public facility" means roads, streets, sidewalks, utilities, including electrical, gas, water and wastewater improvements, related improvements, parking facilities, parks and greenways and any improvements for public safety, including police and fire stations;

(6) "Mayor" of a municipality in this chapter includes the chief executive officer of any municipality;

(7) "Municipality" or "city" means any town, city, metropolitan government or county;

(8) "Square foot basis" means the apportionment of the applicable costs according to the ratio that the square footage of the individual parcels of property or the buildings expected to be constructed on the property bears to the square footage of all the property or the buildings expected to be constructed on the property; and

(9) "Treasurer" includes the finance director or other chief financial officer of the municipality.

(b) The municipalities whose charters do not contain specific provisions to the contrary, or otherwise, have the power to design, or cause to be designed, contract for, and execute, or cause to be executed, the construction and improvement or the reconstruction or reimprovement of any street, avenue, alley, highway, or other public place, by opening, extending, widening, grading, paving, macadamizing, curbing, guttering, draining, or otherwise improving any street, avenue, alley, highway, or other public place, in such manner and with such materials and with such culverts and drains as the legislative body of such municipality may prescribe, and to cause not less than two thirds (2/3) of the cost or expense of the work and improvements mentioned in this subsection (b) to be assessed against the property abutting or adjacent to the street, avenue, alley, or any other public place so improved.

(c) The municipalities described in subsection (b) shall also have the power to design, or cause to be designed, contract for, execute, or cause to be executed, improvements or alterations for flood control, water management, soil erosion, and disaster relief and to cause not less than two thirds (2/3) of the cost or expense of the work and improvements mentioned in this subsection (c) not paid by federal funds to be assessed against property within the flood plain in which the improvements or alterations are made.

(d) (1) Notwithstanding any local charter provision or other law to the contrary, the legislative body of any municipality may approve the transfer to the municipality of a public facility or property to be improved as a public facility that has been acquired, improved or constructed by a third party, including a private entity, or enter into an agreement with a private entity under which the private entity agrees to pay all or a portion of the costs of a public facility being constructed by the municipality; provided, that, in either case, the municipality reasonably anticipates that private investment of not less than twenty-five million dollars ($25,000,000) will be made on property benefitted by the public facility.

(2) (A) The transfer of any public facility or agreement for a third party to pay costs relating to a public facility shall be documented by written agreement between the municipality and the other party or parties thereto, and the agreement shall be approved in substantially final form by the legislative body of the municipality. The agreement may provide that payment of any amounts under the agreement by the municipality may be contingent upon the availability of funds from the proceeds of bonds issued pursuant to § 7-33-121, and the agreement may also provide that the obligation of a private entity to pay a portion of the cost of a public facility may be reduced to the extent proceeds of bonds issued pursuant to § 7-33-121 are available for such purpose. The mayor of the municipality shall submit the proposed form of the agreement to the legislative body for approval. As a condition to entering into an agreement, the legislative body shall determine that the municipality and the citizens of the municipality will receive a public benefit from entering into the agreement. Before approving any such agreement and the assessment of any portion of any costs to be incurred under the agreement pursuant to § 7-32-115, the legislative body of the municipality shall hold a public hearing relating to the proposed agreement and assessment.

(B) Notice of the public hearing shall be published by the mayor of the municipality in a newspaper of general circulation in the municipality at least two (2) weeks prior to the date of the public hearing. The notice shall include the time, place and purpose of the public hearing and notice of how the proposed form of the agreement and a map of the area that is proposed to be subject to assessment pursuant to § 7-32-115 can be viewed by the public and the date the documents will be available for review, which shall be no later than one (1) week prior to the date of the hearing. Additionally, the notice shall be mailed by the mayor of the municipality or the mayor's designee via certified mail to each owner of property proposed to be subject to assessment at the address of the owner on the records of the assessor of property of the county in which the property is located. The notice may be combined with the notice of assessment required by § 7-32-115(b).

(3) The municipality may pay consideration for any transfer of a public facility pursuant to this subsection (d). The amount of the consideration and the terms of payment for the consideration shall be set forth in the agreement described in subdivision (d)(2); however, the consideration may not exceed the cost documented by the transferring party of acquiring, improving or constructing the public facility, including any costs incurred in the acquisition of the land on which the public facility is or will be located; provided, however, that the municipality may pay the appraised value for the acquisition of real property to be used in connection with public facilities to be constructed or improved by the municipality or other governmental entity. The consideration shall be payable in the manner agreed upon between the municipality and the transferor or transferors of the public facilities and may be payable in the installments and at the times agreed upon by the municipality and the transferor or transferors. Additionally, a municipality may agree as additional consideration for the transfer of a public facility to reimburse the transferor or transferors or a public facility for expenditures made by the transferor or transferors to improve existing public facilities in order to facilitate the construction of the public facility being sold or to connect the public facility being sold to existing public facilities; however, the amount of the reimbursement may not exceed the actual documented cost of the expenditures.

(4) Notwithstanding any other provision to the contrary, §§ 7-32-102 -- 7-32-114 shall not apply to the acquisition, improvement or construction of any public facilities pursuant to this subsection (d) or § 7-32-115(b) or any assessments relating to the acquisition, improvement or construction.

(5) The authority granted to municipalities by this subsection (d) shall not be construed to limit in any manner the authority of any municipality to acquire a public facility or any other property or enter into any agreement with another party in accordance with other law or any local charter.

(6) Any action taken by the legislative body under this chapter relating to any agreement entered into pursuant to this subsection (d) or any assessments under § 7-32-115 or any matters relating thereto may be by resolution, adopted at a meeting, regular or special, of the legislative body at which the resolution is introduced and shall take effect immediately upon adoption. Except as specifically provided in this subsection (d), the resolution need not be published or posted or be subject to veto by the municipality's mayor, nor shall the resolution require for its passage more than a majority vote of all members of the legislative body then in office. Any property that is subject to assessment pursuant to § 7-32-115 shall be specifically identified in the resolution that is adopted approving any such assessment. In approving the property that is to be subject to assessment, the legislative body may remove, but not add, any properties to those identified in the map of the properties that are subject to public view prior to the public hearing required as described in subdivision (d)(2).



§ 7-32-102 - Ordinance for improvement.

When the legislative body of any municipality shall determine to construct any improvement authorized by § 7-32-101, it shall adopt an ordinance that such improvement or improvements shall be made, which ordinance shall describe the nature and extent of the work, the character of materials to be used, the location and the terminal points of the proposed improvements, and the flood plain, streets, alleys, highways, or other public places, or part or parts thereof, on which such improvements are to be made, and which shall direct that full details, drawings, plans, specifications, and surveys of the work and estimates be prepared by the city engineer, or such other person as may be designated in the ordinance; or the legislative body may adopt plans for such work already prepared.



§ 7-32-103 - Filing of documents.

Details, drawings, plans, specifications, and estimates shall, when completed, be placed on file in the office of the city engineer, or other official designated in the ordinance, where the property owners who may be affected by such improvement may see and examine the details, drawings, plans, specifications, and estimates.



§ 7-32-104 - Appointment of time to hear objections.

The ordinance shall appoint a time when the legislative body of the municipality shall meet, which shall not be less than two (2) weeks after the date of the first publication of notice of the ordinance, to hear any objections or remonstrances that may be made to the improvement, the manner of making objections, or the character of material to be used.



§ 7-32-105 - Notice of ordinance and hearing of objections.

Notice of the adoption of an ordinance shall be given by publishing a notice once a week for two (2) consecutive weeks in some newspaper of general circulation in the municipality. It shall not be necessary to set out in full in the notice the ordinance, but the notice shall state the character of the improvement or improvements, the location and terminal points of the improvements, and also the time and place, not less than two (2) weeks from the date of first publication of the notice, at which the legislative body of the municipality shall meet to hear remonstrances or protests against the making of the improvement or improvements.



§ 7-32-106 - Hearing of objections -- Final action on ordinance.

At the time and place appointed, pursuant to § 7-32-105, the legislative body shall meet, and at the meeting, or at the time and place to which the meeting may be adjourned from time to time, all persons whose property may be affected by the improvement or improvements may appear in person or by attorney or by petition and protest against the making of such improvement or improvements, the material to be used, and the manner of making improvement or improvements; and the legislative body shall consider such objections and protests, if any, and may confirm, amend, modify, or rescind the original ordinance. Failure to object or protest at the time of confirmation of the original ordinance shall constitute a waiver of any and all irregularities, omissions, and defects in the proceedings taken prior to such a time.



§ 7-32-107 - Undertaking work -- Construction contract.

Upon the confirmation of the ordinance, it shall be the duty of the legislative body to proceed to construct the improvements thus authorized, which may be done by contract with the lowest and best responsible bidder, in accordance with the provisions of the charter of such city or town, or it may be done by the municipality, as it may elect.



§ 7-32-108 - Security required of bidders.

In case the work is let to the lowest and best responsible bidder, all bids submitted for the construction of an improvement shall be accompanied by a certified check or a suitable bond, with at least two (2) good and solvent sureties, who are citizens or residents of the city or town where the improvement is to be done; or in lieu of personal sureties, the bond of some surety company authorized to do business in this state may be given in a penal sum of at least ten percent (10%) of the entire cost of the work to be done or improvements to be made, computed on the basis of the bid submitted, and conditioned that the contractors named in the bid shall, in case the work is awarded to them, enter into a contract with the city or town within the time required and for the price named in their respective bids, and in accordance with the plans and specifications of the municipality and the provisions of the ordinance providing for the improvement.



§ 7-32-109 - Rejection of bids -- Rebidding.

The legislative body has the power to reject any and all bids and to order new bids.



§ 7-32-110 - Contractor's performance bond.

The successful bidder shall execute a bond to the city or town, in an amount equal to fifty percent (50%) of the entire contract price of the improvement, conditioned that the party shall well and truly perform all of the terms and conditions of the contract, in a good and workmanlike manner, and in accordance with the plans and specifications, which shall form part of the contract, and shall indemnify and hold the city harmless from all losses, costs, and expenses that it may sustain by reason of any negligence or default of such contractor.



§ 7-32-111 - Costs borne by railway.

Should there be a street, electric, interurban or steam railroad track or tracks on any street, alley, avenue, or highway improved under this chapter, the cost of such improvement between the rails and the spaces between such tracks and eighteen inches (18'') beyond the outer rail, including switches and turnouts, shall be paid by the owners of such railroad, and shall be assessed and collected from such owner, and shall be a lien upon the railroad and the property used in connection with the railroad and the property; provided, that where any such railroad shall occupy any street, alley, or highway under ordinance or contract with the municipality, it shall pay or improve according to the provisions of such ordinance or contract, as is provided in § 7-32-113.



§ 7-32-112 - Replacement of railway rails.

When any of the improvements authorized by this chapter have been directed to be done by ordinance, as provided in this chapter, the legislative body of such city has the power to require any street or other railroad company to replace the rails that such company may have in such streets with other rails of a kind to be specified by the legislative body, when, in the judgment of the legislative body, the rails ordered to be removed are not suitable to be used with paving that is about to be put down by the body. Should the company refuse to comply with the requirements of the notice, the legislative body has the right, and it shall be its duty, to institute suitable legal proceedings against the company to compel and require the company to lay and replace the rails as are thus specified; and if successful in such legal proceedings, the city shall be entitled to recover from such company any and all costs, expenses, and losses incurred by it because of such refusal and failure of such company to comply with such order.



§ 7-32-113 - Ascertainment of railway's intent.

When any street, highway, avenue, or alley to be improved has located in the street, highway, avenue, or alley the track or tracks of any street railway, interurban railway, or commercial railway company that has agreed to pave any portion of the street, highway, avenue, or alley, and by the terms of its agreement has the option of either doing the work of paving in accordance with the plans and specifications prepared by such city, or of permitting the city or town to do the work at a price to be paid to the city or town by the company, it is the duty of the legislative body, before enacting the ordinance or ordinances providing for the improvement, to ascertain whether the company desires to do its portion of the paving itself or that the same be done by the municipality.



§ 7-32-114 - Deduction of cost payable by railway.

If the company elects to have its portion of the paving done by the municipality, then, and before proceeding to apportion the cost of the improvement upon any lots or parcels of ground abutting on or adjacent to the highway, the board shall first deduct from the total of the improvement the amount that should be paid by such company; and after deducting the amount that is to be paid by such street or other railway company, the legislative body shall proceed to apportion two thirds (2/3) of the balance of the cost of such improvement upon the land abutting on and adjacent to such street, highway, avenue, or alley, as provided in this chapter.



§ 7-32-115 - Apportionment by frontage among property owners.

(a) After the completion of the work or improvement, it shall be the duty of the legislative body, in conformity with the requirements of the ordinance, to apportion at least two thirds (2/3) of the cost of such improvement not paid by federal funds upon the land within the flood plain or abutting on or adjacent to the street, highway, avenue, alley, or other public place, which apportionment shall be made against the land, and the several lots or parcels of the land, according to the frontage of the lots or parcels on the street, highway, avenue, or alley.

(b) (1) If a municipality enters into an agreement pursuant to § 7-32-101(d), the legislative body of the municipality may apportion the costs incurred by the municipality under the agreement and all other costs authorized by this subsection (b) among each parcel of property that is determined by the legislative body to directly benefit from the public facilities that are the subject of the agreement on a fair basis, as defined in § 7-32-101, and shall levy an assessment on each parcel of property of the amount so apportioned.

(2) In addition to amounts authorized to be apportioned and assessed pursuant to subdivision (b)(1), the municipality may also apportion and assess the following costs in connection with the assessment:

(A) Costs incurred by the municipality or other public entity at the request of the other party to the agreement entered into pursuant to § 7-32-101(d) to pay costs of public facilities that will benefit the property subject to assessment;

(B) All costs relating to the issuance of bonds or other obligations pursuant to § 7-33-121 including interest expense and such amounts as the municipality deems necessary to pay capitalized interest on the bonds to the extent permitted by applicable law and to fund reserve funds to secure the payment of the bonds or other obligations; and

(C) All other fiscal, legal and administrative expenses of the municipality relating to the agreement entered into pursuant to § 7-32-101(d), any assessment under this chapter or any related financing. A municipality's determination that public facilities benefit the property subject to assessment under this chapter shall be conclusive.

(3) If a municipality levies assessments with respect to parcels of properties pursuant to this subsection (b), the municipality shall also be authorized to levy an annual assessment as to those parcels, without any further authorization from the governing body of the municipality, in the same proportion as the assessments are levied pursuant to subdivision (b)(1) to pay the costs reasonably estimated by the municipality to be incurred in connection with the administration and collection of the assessments.

(4) The legislative body of the municipality is authorized to adopt such policies and procedures as the legislative body deems appropriate to administer assessments imposed under this subsection (b), including, but not limited to, policies relating to the rate and methodology governing the implementation of the assessment. The policies and procedures may also address such matters as the reapportionment of assessments upon the request of property owners, reallocation of assessments upon subdivision of property, credits against assessment payments based upon other available funds, including earnings on reserve funds, maintenance of an assessment roll and procedures for the prepayment of assessments.

(5) A municipality may levy a maximum assessment under this subsection (b) based upon the estimated cost of the public facilities and other permitted costs being assessed, and, in such case, the amount of the assessment shall be reduced by the municipality once the actual costs are established by the municipality and may provide that assessments may become effective at different periods of time to take into account when the costs being assessed will be incurred. The legislative body of the municipality may also provide that assessments shall only be effective upon any issuance of bonds or other obligations pursuant to § 7-33-121.

(6) (A) Each person owning property affected by the levy of an assessment shall receive written notice of:

(i) The method of apportionment of the assessment; and

(ii) The amount of the assessment allocated to the owner's parcel.

(B) The notice shall be delivered by certified mail to the address listed on the records of the assessor of property of the county in which the property is located.

(7) For purposes of apportioning and assessing costs pursuant to this subsection (b), §§ 7-32-116 -- 7-32-118 and § 7-32-121(c) shall not be applicable.



§ 7-32-116 - Limitation on aggregate amount of assessment.

(a) The aggregate amount of the levy or assessment made against any lot or parcel of land shall not exceed one half (1/2) of the cash value of the lot and improvements on the lot.

(b) By cash value, it is the intent of this section to mean the fair sale price of the lot and improvements on the lot if sold at a voluntary sale.

(c) The city or town shall pay any part of the levy or assessment against any such lot or parcel of land as may be in excess of one half (1/2) of the cash value of the lot or parcel of land.



§ 7-32-117 - Apportionment of cost of intersection improvements.

Where intersections of any street, avenue, or other highway are improved, the municipality shall pay one third (1/3) of the cost of the improvement, and the balance shall be assessed against the property of the street improved and the intersecting street or streets for one half (1/2) a block in all directions according to the frontage of the property; provided, that the cost to be assessed against railways having tracks within such intersections shall be deducted from the cost of such intersections to be paid by the municipality and property owners.



§ 7-32-118 - Property owners bearing entire cost.

In the event a petition is presented to the legislative body of the municipality averring the willingness of each of the signers to pay their pro rata share of the entire cost of any improvement such as is authorized by this chapter, and relieve the municipality from the payment of any part of the improvement as to any street, highway, or alley, or part or parts thereof, which petition is signed by the owners of at least seventy-five percent (75%) of the frontage of the lots or parcel of land abutting on such street, highway, or alley or part or parts thereof, proposed to be thus improved, such petition may be granted by the legislative body; and then proceedings may be had under this chapter and chapter 33 of this title, the same in all respects as if the improvement had been begun by the legislative body on its own initiative. Bonds may be issued and assessments shall be made, except that the assessments shall, in such event, be made for the entire cost of the improvement, and bonds may be issued for the entire cost instead of assessments being made and bonds being issued for only two thirds (2/3) of the cost of the improvements; provided, that no assessment under this section shall in any event exceed on any lot one half (1/2) of the assessed value of the lot for municipal taxes for the current year, and all other provisions of this chapter and chapter 33 of this title shall be applicable in respect of any improvement made under this section, except as in this section otherwise expressly provided.



§ 7-32-119 - Costs of improvements.

The cost of any improvement contemplated in this chapter shall include the expense of the preliminary and other surveys, the inspection and superintendence of the work, the preparation of plans and specifications, the printing and publishing of notices, resolutions, and ordinances required, including notice of assessment, preparing bonds, interest on bonds, and any other expense necessary for the completion of the improvement; provided, that the cost of any guaranty or maintenance of any work constructed under the terms of this chapter shall not be assessed against the property abutting on or adjacent to street or streets or other ways improved.



§ 7-32-120 - Water connections.

(a) Before making any of the improvements contemplated in this chapter, the legislative body shall have the power to order the owners of all abutting real estate to connect their several premises with water mains located in the streets or highways adjacent to their several premises; and upon default of the owners for thirty (30) days after such order to make connection, the city may contract for and make the connection aforementioned, at such distances, under such regulations, and in accordance with such specifications as may be prescribed by the legislative body; and the whole cost of each connection shall be assessed against the premises with which the connection is made.

(b) Any number of such connections may be included in one (1) contract, and the cost thereof shall be added to the final levy or assessment made against the property of each lot owner, as hereinbefore provided.



§ 7-32-121 - Notice of apportionment completion and hearing on objections.

(a) When the legislative body has completed apportionment, the city clerk, or such person as may be designated by the legislative body of the city, shall publish a notice that the assessment list has been completed, and that, on a day named, which shall be not less than ten (10) days after the date of publication of the notice, the city council or board will consider any and all objections to the apportionment that have been filed in the office of the city clerk or person designated.

(b) The notice shall further recite that the lists are in the office of the city clerk or person designated, and may be inspected within business hours and during the time specified by anyone interested.

(c) The notice shall also state the general character of the improvement and the terminal points of the improvement.



§ 7-32-122 - Filing objections to assessments.

All persons whose property it is proposed to assess for the cost of the improvement or any costs incurred pursuant to § 7-32-101(d) may, at any time on or before the date named in the notice, and before the meeting of the legislative body, file in writing with the city clerk or person designated any objections or defense to the proposed assessment or to the amount of the assessment.



§ 7-32-123 - Hearing on assessments and objections.

On the date named in the notice, or at any day to which the meeting may be adjourned or to which consideration of the assessments and the objections to the assessment may be postponed, the legislative body shall hear and consider the assessment and objections to the assessment, and, after so doing, shall confirm, modify, or set aside the assessments as shall be deemed right and proper. If any objections to an assessment to pay costs pursuant to § 7-32-101(d) are made, the confirmation of the assessment shall require the unanimous approval of the members of the legislative body present at the meeting at which the objection is considered.



§ 7-32-124 - Failure to object to assessments.

(a) If no objection to the assessment or the amount of the assessment is filed, or if the property owners fail to appear in person or by attorney and present the objection, the assessment shall be confirmed and made final.

(b) Property owners who do not file objection in writing or protest against the assessment shall be held to have consented to the assessment and are forever barred to attack the regularity, validity, or legality of the assessment.



§ 7-32-125 - Final action on assessments.

(a) The confirmation and final action by the legislative body specified in § 7-32-124 shall be done at a single meeting of the body.

(b) It is hereby declared that the provisions of the charters of the cities in reference to the passage of ordinances shall not be applicable to the action of the bodies in levying such assessments, except that such levy or assessment shall be approved by the mayor, and in the event the mayor refuses to approve or vetoes the levies or assessments, which the mayor shall do as a whole, such levies or assessments shall be passed over the mayor's veto in like manner as ordinances or resolutions are passed over such vetoes.



§ 7-32-126 - Appeal on assessments.

(a) When any owner or part owner of any of the lots of lands in the flood plain or abutting on or adjacent to any street, highway, avenue, or alley that is improved or about to be improved as provided in this chapter, and upon or against which lots or lands, levies or assessments have been made for the purpose of paying for such improvement, as has been provided in this chapter, shall be aggrieved by the action of the legislative body of such city in confirming the levies or assessments made by the legislative body as mentioned in this chapter, such owner or person shall have the right to appeal from the action of such legislative body to the circuit court of the county in which such city or town is located; provided, that the owner made objection or protest to the levies or assessments at the time provided for and appointed for objecting to the levies or assessments, such appeal shall be perfected by filing with the clerk of such circuit court a petition setting forth the facts in regard to such levies and assessments and the irregularities or illegal acts in the making of the levies or assessments; and such clerk shall then notify such city or town to deliver a copy of such levies or assessments, and all proceedings had in reference to the levies or assessments, to the clerk of the circuit court, and such case then be docketed for trial as other civil causes at law. The appeal of any individual shall not affect the legality of such levy or assessment as to other property involved in the levies or assessments. Such appeal shall be perfected within thirty (30) days after the final action of the legislative body making such levies or assessments, and if not perfected within this time, the levies or assessments shall be regarded as final, and shall not be reviewed by certiorari, injunctions, bills to quiet title or otherwise by any of the courts.

(b) Notwithstanding subsection (a), an owner of property subject to an assessment may irrevocably waive the owner's right to appeal in the contract for installment payments described in § 7-32-134 or by otherwise evidencing waiver in writing.



§ 7-32-127 - New assessment to replace assessment set aside.

If in any court any final assessment made in pursuance of this chapter is set aside for irregularities, omissions, or defects in the proceedings, then the legislative body of such city may, upon recommendation and notice as required in the making of an original assessment, make a new assessment in accordance with this chapter.



§ 7-32-128 - Correction of errors.

Any error, mistake of name, number of lot, amount, or other irregularity may at any time be corrected; and no such levy or assessment shall ever be declared void or invalid by reason of any error, mistake, or irregularity, but the person aggrieved may have the error, mistake, or irregularity corrected by application to the legislative body of the city or town.



§ 7-32-129 - Delivery of assessments to tax collector -- Indexing of information.

(a) After the legislative body has levied the assessments against certain parcels of property, the city clerk or person designated shall deliver the assessments to the tax collector of the municipality, who shall enter the assessments into the tax collector's records, which shall include the following information:

(1) Name of owner of the property;

(2) The amount that has been assessed against the parcel of property; and

(3) Any other information deemed appropriate.

(b) The information in subsection (a) shall be indexed according to the names of the owners of the property.



§ 7-32-130 - Entries in assessment book -- Copies.

The special assessment book referred to in § 7-32-129 shall be a book of original entries for any and all purposes, and certified copies of the entries shall be competent evidence in all cases in all the courts.



§ 7-32-131 - Lien of assessment -- Tax sale.

(a) All such assessments shall constitute a lien on the respective lots or parcels of land upon which they are levied, superior to all other liens except those of the state, county and city for taxes.

(b) The enforcement by the state, county, and city of their liens for taxes on any lot or parcel of land upon which has been levied an assessment for any improvement authorized by this chapter shall not operate to discharge or in any manner affect the city's or town's lien for such assessment; however, a purchaser at a tax sale by the state, county, or city of any lot or parcel of land upon which the assessment has been levied shall take the same subject to the lien of such assessment, and if bought by the state, any conveyance of the title thus acquired or any redemption shall be subject to the lien of such assessment.



§ 7-32-132 - Warrant for and payment of assessments.

The tax collector shall issue the tax collector's receivable warrant to the individual or owner desiring to pay any of the assessments, which amount shall be paid to the treasurer of the city as other taxes and revenues of the city are now paid.



§ 7-32-133 - Date assessments due -- Installment payments.

(a) All assessments levied by virtue of this chapter shall be due and payable within thirty (30) days after the assessment is made final pursuant to § 7-32-125; but at the election of the property owner, to be expressed by notice as provided in § 7-32-134, the assessment may be paid in five (5) annual installments, and shall bear interest at the rate of six percent (6%) per annum, interest payable semiannually.

(b) For an assessment levied pursuant to § 7-32-115(b), the municipality may permit payment of the assessment in installments, made not more frequently than monthly and amortized for a period not to exceed thirty (30) years from the date of acquisition and accruing interest at a rate to be determined by the municipality; however, the interest rate shall not exceed the maximum rate of interest permitted by law. Property owners at the time of the initial assessment shall enter into a written agreement detailing the terms of the installment payments pursuant to § 7-32-134.



§ 7-32-134 - Contract for installment payments.

(a) A property owner desiring to exercise the privilege of payment by installments shall, before the expiration of the thirty (30) days provided for in § 7-32-133, enter into an agreement in writing with the municipality that, in consideration of such privilege, the property owner will make no objection to any illegality or irregularity with regard to the assessment against such property owner's property, and will pay the assessment, as required by law, with the specified interest. Where an assessment is levied against a parcel of property that is subject to or becomes subject to a horizontal property regime, a condominium regime, a time-share regime or a vacation club regime, the officers of the organization representing the owners of interests in such parcel of property or managing such property on behalf of the owners of interests in such parcel of property may enter into such agreement to pay the assessment by installments and such agreement shall be binding upon all owners of interests in property represented in such organization or managed by such organization.

(b) The agreement shall be filed in the office of the city clerk or person designated by the municipality.



§ 7-32-135 - Payment date without installment contract.

In all cases where an agreement pursuant to § 7-32-134 has not been signed and filed within the time limit, the entire assessment shall be payable in cash, without interest, before the expiration of thirty (30) days.



§ 7-32-136 - Prepayment of installments.

(a) Any property owner who elects to pay the property owner's assessments in five (5) annual installments pursuant to § 7-32-134 shall have the right and privilege of paying the assessment in full at any installment period by paying the full amount of the installments, together with all accrued interest, and an additional sum equal to one half (1/2) the annual interest on the installments.

(b) Notwithstanding subsection (a), an owner of property subject to an assessment may irrevocably waive the owner's right to prepay the assessment in the contract for installment payments described in § 7-32-134 or by otherwise evidencing waiver in writing.



§ 7-32-137 - Default in installment payments.

If any property owner defaults in the payment of any installment and interest on the installments, all of the installments, with interest, and an additional sum equal to one half (1/2) the annual interest, shall become immediately due and payable.



§ 7-32-138 - Attachment on delinquency in payments -- Sale of land.

(a) Whenever any installments of any assessments become past due for a period of sixty (60) days, it is the duty of the tax collector of the city to certify the installment and all other installments of the same assessment to the city attorney, whose duty it shall be to immediately enforce the collection of the installment or installments, by attachment levied upon the lot or parcel of ground upon which such assessment was levied. In case of any such delinquency, attachment shall be sued out and the lien under the attachment enforced in the chancery court of the county where the land is located. Alternatively, the municipality may collect any installments of any assessments that are past due in the same manner that the municipality is authorized to collect property taxes of the municipality.

(b) Any land so attached may be sold in the attachment proceedings in bar of the equity of redemption and all other rights, legal or equitable, belonging to the owners of the land.



§ 7-32-139 - Purchase by city -- Resale by city.

Whenever such proceedings taken by any such city or town result in the sale of any lot of ground to pay any installment or installments of such levies or assessments, the mayor of such city or town shall have the right to bid at such sale up to the amount of all of the assessments that are outstanding against the property. If the property is struck off to the mayor, the title of the property shall be taken in the name of the municipality. The mayor shall thereafter have the power to execute a quitclaim deed of such city to any individual who tenders in consideration of the quitclaim deed the amount of such special assessments that may have been levied against such property, together with all costs, interest, or charges that may have been incurred in the effort to collect such assessments.



§ 7-32-140 - Power to borrow and pay for improvements.

The municipalities affected by this chapter shall have the authority and power to borrow money for the purpose of making payments for the improvements contemplated in this chapter in anticipation of realization of funds, either by the sale of bonds or special assessments. Such municipalities are further authorized to make payments out of any funds on hand or such funds as may be available for either that portion of the work to be assessed against the abutting property owners or owners of property in a flood plain or to be paid by the municipality itself. Nothing in this chapter or chapter 33 of this title shall be construed to prohibit the municipalities affected hereby from making payment of the entire cost of such improvements out of any funds that may be provided or available for such purposes.



§ 7-32-141 - Supplemental to other law.

This chapter and chapter 33 of this title shall not repeal, modify, or interfere with the operation of any special or local assessment or abutting property law enacted for the benefit of any particular city or cities; provided, that the provisions of such chapters shall be additional and supplemental to the powers conferred by such local or special law, and any municipality may take advantage of any of the rights, powers, and authority conferred by such chapters, in addition to those which such cities now possess.



§ 7-32-142 - Construction of chapter.

This chapter, being necessary to secure and preserve public health, safety, convenience and welfare, shall be liberally construed to effect its purposes.






Chapter 33 - Improvement Bonds

Part 1 - General Provisions

§ 7-33-101 - Power to issue bonds to pay improvement costs.

When the legislative body shall have ordered the construction of any improvement in accordance with the terms of chapter 32 of this title, the legislative body shall have the power, for the purpose of providing means to pay that portion of the cost of the improvement not chargeable to the municipality proper, to issue negotiable bonds of the municipality pursuant to the Local Government Public Obligations Law, compiled in title 9, chapter 21 to the amount in par value not exceeding two thirds (2/3) of the estimated cost of any such improvement or improvements, which cost shall, for this purpose, be estimated by the legislative body in the ordinance authorizing the issue of the bonds.



§ 7-33-114 - Assessments set aside for payment of bonds.

The legislative body of the municipality shall provide by ordinance that the assessments levied upon the property abutting on the streets, alleys, or highways, or part or parts of the streets, alleys, or highways, in respect of which any such bonds are issued, shall be set apart as a fund for the payment of such bonds and interest.



§ 7-33-115 - Tax levy to meet payments not met by assessments.

(a) It is the duty of the legislative body of the municipality to levy an ad valorem tax upon all of the taxable property in the municipality to pay the principal and interest of the bonds as they become due, or to pay such part or parts of the principal and interest of the bonds as are not provided for by the assessments levied and actually collected and in the treasury of the municipality set apart for the payment of such bonds and interest.

(b) Such tax shall be in addition to all other taxes that such municipality is by law authorized to levy.



§ 7-33-116 - Legislative provisions to assure funds for payment.

(a) In the event of the issuance of bonds as in this part and part 2 of this chapter provided, it is the duty of the legislative body of the municipality to ascertain, in due season in advance of the time for the payment of the principal or interest, or both, of any and all such bonds, and in advance of the time for the payment of principal or interest, or both, of any such bonds, whether or not there is or will be sufficient moneys provided by the assessments levied and actually collected and in the treasury of the municipality set apart for the payment of the principal and interest of such bonds as the same from time to time become due.

(b) It is the duty of the legislative body of the municipality, in due season in advance, to levy an ad valorem tax upon all the taxable property in the municipality sufficient to pay the principal and interest of such bonds as they become due from time to time, or to pay such part or parts of the principal and interest of the bonds as are not or will not be fully provided for by the assessments levied and actually collected and in the treasury of the municipality in season for the payment of the principal and interest of such bonds as the same, from time to time, become due.



§ 7-33-117 - Collection of assessments notwithstanding tax levy.

In case the municipality levies and collects ad valorem taxes for the purpose of paying the principal and interest of any bonds, or any part of the principal and interest of the bonds, the municipality shall, nevertheless, have the power and authority to proceed with the levy and collection of assessments. Such assessments, or part of the assessments, sufficient for the purpose, shall be paid into the treasury of the municipality to reimburse the treasury for the amount thus paid out of such ad valorem taxes. Such money thus reimbursed to the treasury shall be used, under the direction of the legislative body of the municipality, for any lawful corporate purpose for which ad valorem taxes may legally be levied and collected.



§ 7-33-118 - Assessments and bonds unaffected by irregularities.

Any failure on the part of any municipality to comply with any of the provisions of this part and part 2 of this chapter or chapter 32 of this title, and any failure in the existence or performance of any of the conditions precedent to the issuance of any bonds under such provisions, shall not affect the validity of such bonds or of the assessment made under the provisions, but shall be in all respects valid and binding.



§ 7-33-119 - Assessments pledged for payment of bonds.

The proceeds arising from the collection of assessments levied for improvements authorized by this part and part 2 of this chapter and chapter 32 of this title shall be and constitute a separate and distinct fund. Such fund, together with its accumulations, is hereby pledged for the payment of the bonds and interest coupons issued for the improvement or improvements from the assessments of which the fund arises, and shall be applied exclusively to the payment of the bonds and coupons.



§ 7-33-120 - Segregation and deposit of assessment collections.

All proceeds arising from the collection of assessments levied for such improvements shall, as soon as collected, be deposited by the city treasurer in some bank to be designated by the legislative body of the municipality. Such collections shall not be deposited with the general funds of the city, but shall be considered a separate deposit to the account of "Public Improvement," and shall be drawn out on checks or orders directing the amount designated in the checks or orders to be paid out of the "Public Improvement" funds.



§ 7-33-121 - Issuance of revenue bonds.

(a) Notwithstanding any other provision of this chapter to the contrary, a municipality may issue revenue bonds in the manner provided in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, including part 3, or enter into a loan agreement pursuant to the Public Building Authorities Act of 1971, compiled in title 12, chapter 10 with a public building authority to finance all costs and expenses permitted to be assessed pursuant to § 7-32-115(b) and/or refund or refinance bonds or other obligations of the municipality that temporarily financed such costs and expenses. In such cases, all assessments received pursuant to chapter 32 of this title by the municipality shall be deemed revenues for purposes of title 9, chapter 21 or shall be deemed revenues of a project for purposes of title 12, chapter 10. In such cases, the revenue bonds or loan agreement may be, but are not required to be, additionally secured by the full faith and credit of the municipality, in the manner provided in title 9, chapter 21 or title 12, chapter 10 for the incurrence of indebtedness by the municipality that is secured by the full faith and credit of the municipality.

(b) (1) Any municipality is also authorized to delegate to any industrial development corporation incorporated by the municipality or any other municipality in which the public facility is located the authority to issue the revenue bonds, in which case the municipality shall enter into an agreement with the industrial development corporation pursuant to which the municipality shall agree to promptly pay to the industrial development corporation the assessments including any interest on the assessments, as collected. The assessments shall be held in trust by the municipality for the benefit of the industrial development corporation when received. The municipality may direct any property owner that is required to pay assessments to make the payments directly to an industrial development corporation or its assignee. If an industrial development corporation issues such bonds, assessments imposed pursuant to chapter 32 of this title, and any interest collected on the assessments constitutes revenues, as defined in § 7-53-101, and public facilities and related expenses described in § 7-32-101(d), whether transferred to the industrial development corporation on behalf of the municipality or to the municipality itself, shall constitute a project as defined in § 7-53-101.

(2) Any municipality is authorized to delegate to an industrial development corporation the authority to acquire a public facility on behalf of the municipality in the manner described in § 7-32-101(d). All bonds issued by industrial development corporations pursuant to this section shall be issued in accordance with chapter 53 of this title.

(c) (1) Any municipality is also authorized to delegate to any public building authority the authority to issue the revenue bonds, in which case the municipality shall enter into an agreement with the public building authority pursuant to which the municipality shall agree to promptly pay to the public building authority the assessments, including any interest on the assessments, as collected and the assessments shall be held in trust by the municipality for the benefit of the public building authority when received. The municipality may direct any property owner that is required to pay assessments to make the payments directly to a public building authority or its assignee. If a public building authority issues the bonds, assessments imposed pursuant to chapter 32 of this title, and any interest collected on the assessments shall constitute revenues, as defined in § 12-10-103, and public facilities and related expenses described in this chapter, whether transferred to the public building authority on behalf of the municipality or to the municipality itself shall constitute a project, as defined in § 12-10-103.

(2) Any municipality is authorized to delegate to a public building authority the authority to acquire an improvement described as a public facility on behalf of the municipality. All bonds issued by public building authorities pursuant to this section shall be issued in accordance with title 12, chapter 10.

(d) At least thirty (30) days prior to the issuance of any bonds or other obligations by any public entity acting pursuant to this chapter, the public entity shall give notice of the proposed issuance of the bonds or other obligations to the comptroller of the treasury or the comptroller's designee and shall also provide the comptroller of the treasury or the comptroller's designee with a copy of the ordinance or resolution authorizing the bonds or other obligations.

(e) A municipality is authorized to refund or refinance or otherwise cause the refunding or refinancing of any bonds or other obligations issued pursuant to this section in the manner provided in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, the Public Building Authorities Act of 1971, compiled in title 12, chapter 10, or chapter 53 of this title, as applicable. Without limiting this subsection (e), a municipality may refund or refinance any bonds or loan agreements secured by the full faith and credit of the municipality and revenues received from assessments with bonds or a loan agreement secured only by such revenues. Upon any such refunding, the amount of assessment payments may be adjusted pursuant to policies approved by the municipality; provided, that the amount of the assessment as adjusted does not exceed the maximum costs assessed by the municipality.

(f) For purposes of calculating the applicable formula rate under § 47-14-103 and the related provisions of title 47, chapter 14 to determine the maximum effective rate applicable to bonds or other obligations issued pursuant to this chapter by any municipality or other public entity, the language "four (4) percentage points above the average prime loan rate" in the definition of formula rate in § 47-14-102 shall be replaced with the language "seven (7) percentage points above the average prime loan rate". This subsection (f) shall apply to bonds or other obligations issued on or before June 30, 2012.






Part 2 - General Improvement Bonds

§ 7-33-201 - General improvement bonds to pay costs chargeable to city.

For the purpose of raising funds with which to pay that portion of the cost of improvements chargeable against the municipalities authorized in this chapter, the municipality shall have the power and authority to issue its bonds pursuant to the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21 in an amount not exceeding one third (1/3) of the cost of any such improvement or improvements.






Part 3 - Improvements by Assessed Value

§ 7-33-301 - Part definitions.

For the purpose of this part, unless the context otherwise requires:

(1) "Assessed value basis" means the plan for making annual improvement assessments according to the assessed values of benefited properties, as assessed for purposes of municipal property taxation, or as provided by this part. Such assessed values shall be the measure of benefits to benefited property or property to be benefited;

(2) "Benefited property" or "property to be benefited" means, as determined by the governing body, land, excluding improvement, that is within a reasonable distance from a sanitary sewer and to which is made available a means of drainage for sewage, or that abuts on a street or other public way to be improved;

(3) "Costs" means cost of labor, materials, equipment necessary to complete an improvement, land, easements, and other necessary expenses connected with an improvement, including preliminary and other surveys, inspections of the work, engineers' fees and costs, attorneys' fees, fiscal agents' fees, preparation of plans and specifications, publication expenses, interest that may become due on bonds before collection of the first improvement assessments, a reasonable allowance for unforeseen contingencies, and other costs of financing;

(4) "Governing body" means the board or body in which the general legislative powers of a municipality are vested;

(5) "Improvement" means the construction, installation or substantial reconstruction of sanitary sewers; construction, substantial reconstruction, or widening of streets, sidewalks and other public ways, including necessary storm drainage facilities; the undergrounding of electrical and other similar overhead utility cables, including streetscape improvements; or any combination of the foregoing; provided, that "improvement" does not include any improvement of a street, other than necessary drainage facilities, exceeding thirty-six feet (36') in width;

(6) "Improvement assessment" means an assessment made each year against benefited property to pay the costs of an improvement, in the proportion that the assessed value of each parcel or lot of benefited property bears to the total assessed value of all benefited property according to the latest assessments of such property for purposes of municipal property taxation or as provided by this part;

(7) "Municipality" means incorporated city or town; and

(8) "Sanitary sewer" means an underground conduit for the passage of a sewer, and pumping stations, pressure lines, and outlets where deemed necessary.



§ 7-33-302 - Improvements authorized -- Authority supplemental -- Abandonment of alternative procedures -- Limitations -- Financing of improvements.

(a) Municipalities are authorized to provide for, construct, and finance improvements defined in § 7-33-301 according to the plan set forth in this part.

(b) The authority hereby conferred is not intended to be in derogation of any authority otherwise conferred upon any municipality, but is alternative and in addition to such authority.

(c) If a municipality has taken any step or steps under any other law to provide for, construct or finance such improvements, it may by resolution abandon the procedure under the other law and proceed under this part.

(d) The issuance of bonds under this part shall not be subject to any limitations on municipal indebtedness imposed by any city charter or public or private act.

(e) This part shall not require financing of improvements authorized in this part by the issuance of bonds. A municipality may pay for or finance improvements authorized to be made within this part by any other means authorized by charter or state law, and may recover the cost of payment or financing such improvements in the same manner set forth in this part for the issuance of bonds.



§ 7-33-303 - Resolution for improvement -- Contents -- Publication -- Notice.

(a) When the governing body of a municipality shall determine to construct an improvement as authorized by this part, or when it is petitioned by the owners of property to be benefited having an assessed value of at least fifty-one percent (51%) of the total assessed value of all the property to be benefited from the proposed improvement, it shall adopt a resolution that such improvement shall be made. The resolution shall describe the geographical limits of the properties to be benefited, and the location, nature, scope and extent of the improvement. The resolution shall also include a preliminary estimate of the costs prepared by an engineer licensed by the state of Tennessee, a declaration that the improvement will be designed and construction will be supervised by an engineer licensed by the state of Tennessee, and a statement of the proportion of total costs to be assessed against benefited properties, which shall not exceed seventy-five percent (75%) of the total costs of the improvement; provided, that the total costs may be assessed against benefited properties if the governing body additionally pledges full faith and credit of the municipality to satisfy any deficiency in collections of improvement assessments. In all succeeding proceedings, the municipality shall be bound and limited by the resolution as it may be amended, except that the total costs assessed against benefited properties may exceed the preliminary estimate of costs by not more than ten percent (10%). The resolution shall provide for a public hearing before the governing body at a time and place specified in the resolution.

(b) (1) The municipality shall publish the resolution and a notice of the hearing at least seven (7) days in advance of the hearing in a newspaper of general circulation in the municipality and by posting at the main office of the municipal government.

(2) The notice shall state that any owner of property to be benefited may appear to be heard as to:

(A) Whether the proposed improvement should be undertaken as planned, or abandoned;

(B) Whether the nature and scope of the improvement should be altered; and

(C) Whether the improvement should be financed through the issuance of bonds on the "assessed value basis" as authorized by this part.

(3) The notice should also be sent by first class mail to the owners of properties to be benefited or their agents of record, at the time of adoption of the resolution, at the addresses currently entered on the property assessment records.



§ 7-33-304 - Public hearing -- Final action of municipality -- Petition for certiorari.

(a) At the public hearing required by § 7-33-303, or at the time and place to which the hearing may be adjourned from time to time, all persons whose property may be affected by such improvement may appear in person or by attorney or by petition.

(b) After the public hearing and after considering any objections, the governing body by resolution may confirm, amend or rescind the original resolution as its final action.

(c) Such final action shall be the final determination of the issues presented, unless the owner of property to be benefited files, within ten (10) days thereafter, a petition for certiorari in the circuit court having jurisdiction to review the action of the governing body. Failure to take such steps within the ten (10) days constitutes a waiver of all objections.



§ 7-33-305 - Construction bids -- Amount of bond issue -- Performance bond -- When bids binding -- Construction by municipality's own forces.

(a) Proposals for the construction of an improvement shall be solicited as sealed competitive bids after public advertisement at least once in a newspaper having general circulation in the municipality not less than ten (10) days prior to the date set for receipt of bids.

(b) Upon or after the acceptance by the governing body of a bid, or combination of bids, the governing body may determine the principal amount of bonds to be issued for the proposed improvement, taking into account the amount of the accepted bid or bids, and all other costs of the improvement. These bonds shall be issued pursuant to the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.

(c) Each contract shall be supported by a performance bond for the full amount of the contract, with good surety to be approved by the governing body.

(d) A bid shall not be binding on a contractor unless the governing body awards a contract within ninety (90) days after the date of opening bids.

(e) If the governing body determines that no bids are acceptable, it may direct that the improvement be accomplished by the municipality's own forces, in which event the costs of construction included in the total costs for purposes of determining improvement assessments shall not exceed the lowest construction bid or bids that conform to all bid requirements.



§ 7-33-310 - Assessments.

(a) Improvement assessments shall be assessed annually against the benefited property in the proportion that the assessed value of each lot or parcel bears to the whole assessed value of the benefited properties. Properties not assessed for taxation, such as public property or property exempt from taxation, except church-owned property located in cities as defined in § 67-6-103(a)(3)(B)(i), shall be specially assessed by the municipal assessor of property, by the county assessor of property if the municipality uses county property assessments, or by a special assessor of property appointed by the governing body for this purpose, for which compensation may be paid from the "(name of improvement) special fund" or from the general fund of the municipality. Any such special assessment shall be subject to the procedure for equalization and judicial review provided by the law for assessments made for purposes of property taxation.

(b) Improvement assessments authorized by this part shall not be levied against undeveloped or largely undeveloped areas, but shall be limited to areas in which a majority of the lots or parcels of land contain buildings or other structures.



§ 7-33-311 - Additional properties benefiting from improvement -- Adjustments in assessments.

The governing body by resolution may authorize properties other than the properties originally benefited by an improvement to receive the benefits of the improvement, and may make equitable provisions, which may be adjusted from year to year as bonds are retired, whereby the owners of such later benefited properties will assume a fair proportionate share of the improvement assessments, or otherwise be placed as nearly as practicable on a basis of financial equity with the owners of properties initially subject to the improvement assessments.



§ 7-33-312 - Benefited property subject to assessments.

Benefited property owned by the municipality, a county, the state of Tennessee, or the United States government or its agencies, if federal law makes such property subject to assessment, shall be subject to improvement assessments, the same as private property, and the amount of each annual improvement assessment shall be paid by the municipality, county, state of Tennessee, or United States government, as the case may be. In the case of the state of Tennessee, the amount of improvement assessment shall be certified by the municipality to the commissioner of finance and administration, who shall direct the state treasurer to pay the assessment to the municipality out of an appropriate appropriation or from any money in the state treasury not otherwise appropriated. No benefited property shall be exempt from improvement assessments. Improvement assessments against such public property shall be enforceable by writ of mandamus or other appropriate remedy.



§ 7-33-313 - Levy of assessments -- Time for payment -- Installments -- Delinquency.

Annual improvement assessments for each improvement shall be made by the governing body when the levy of municipal property taxes is made; and such improvement assessments shall be due at the same time, or times, the municipal property taxes are due, and shall be subject to the same penalties and accrual of interest in the event of nonpayment as in the case of municipal property taxes. The governing body may permit owners of benefited property to pay improvement assessments in equal monthly installments, the first installment to be due and payable when the improvement assessment is due; in this event any monthly payment shall be delinquent thirty (30) days after it is due and payable, and the whole balance of the annual improvement assessment shall then become delinquent and be subject to all penalties and interest as provided in this part.



§ 7-33-314 - Lien on benefited property.

Each improvement assessment, with any penalty or interest incident to the nonpayment of the assessment, shall constitute a lien upon the lot or parcel of benefited property against which it is assessed. The lien shall attach to each lot or parcel of benefited property at the time the annual improvement assessment is made, and then shall take precedence over all other liens, whether created prior to or subsequent to the making of such improvement assessment, except state, county and municipal property taxes, and prior special assessments. The lien shall not be defeated or postponed by any private or judicial sale, by any mortgage, or by any error or mistake in the description of the property or in the names of the owners, if the description is sufficient to identify the property subject to the assessment. No irregularity in the proceedings of the governing body shall exempt any benefited property from the lien for the improvement assessment, or from the payment of the assessment, or from the penalties or interest on the assessment.









Chapter 34 - Revenue Bond Law

§ 7-34-101 - Short title.

This chapter shall be known and may be cited as the "Revenue Bond Law."



§ 7-34-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Governing body" means bodies and boards, by whatsoever names they may be known, charged with the governing of a municipality;

(2) "Municipality" means any county or incorporated city or town of the state; and

(3) "Public works" means any one (1) or combination of two (2) or more of the following: water, sewerage, gas or electric heat, light or power works, plants and systems or parking facilities, together with all parts thereof and appurtenances thereto, including, but not limited to, supply and distribution systems, electrical power purchased from the Tennessee Valley authority or similar governmental agencies, on a current or long-term purchase basis, reservoirs, dams, sewage treatment and disposal works and generating plants.



§ 7-34-103 - Declaration of policy.

(a) It is declared to be the policy of this state that any municipality acquiring, purchasing, constructing, reconstructing, improving, bettering or extending any public works pursuant to this chapter shall manage such public works in the most efficient manner consistent with sound economy and public advantage, to the end that the services of the public works shall be furnished to consumers at the lowest possible cost.

(b) No municipality shall operate public works for gain or profit or primarily as a source of revenue to the municipality, but shall operate public works for the use and benefit of the consumers served by the public works and for the promotion of the welfare and for the improvement of the health and safety of the inhabitants of the municipality.

(c) No use of revenues authorized by this chapter shall be construed as being contrary to the policy declared in this section.



§ 7-34-104 - Powers of municipalities.

(a) In addition to powers that it may now have, any municipality has the power under this chapter to:

(1) Construct, acquire by gift, purchase, or exercise the right of eminent domain, reconstruct, improve, better or extend any public works, within or without the municipality, or partially within or partially without the municipality, and acquire by gift, purchase, or exercise the right of eminent domain, lands, rights in land or water rights in connection with lands, rights in land or water rights;

(2) Operate and maintain any public works for its own use or for the use and benefit of its inhabitants, and also operate and maintain such public works for the use and benefit of persons, firms, and corporations, including municipal corporations and inhabitants of municipal corporations whose residences or places of business are located outside the territorial boundaries of the municipality;

(3) Lease any public works to, or operate and maintain any public works, either wholly or partially, for the use and benefit of the United States or the state of Tennessee or any agency, instrumentality or authority of either the United States or the state of Tennessee, all under such terms and conditions as may be mutually agreed upon, including the transfer of title to such public works after all bonds issued to finance the acquisition or construction of such public works and the interest on all bonds have been paid or provision made for the payment of the bonds; provided, that any public works may, in the discretion of the governing body, be so leased or operated and maintained as a unit separate and distinct from any other public works of the municipality, and the governing body may pledge the revenues and rentals of the public works exclusively for the payment of the principal and interest of any bonds issued to finance the acquisition or construction of such public works, but nothing contained in this subdivision (a)(3) shall prohibit the governing body from pledging the revenues of other public works for the payment of the principal and interest of such bonds and it is hereby given full authority to do so;

(4) Issue its bonds to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any public works. The governing body of the municipality in determining the cost may include all cost and estimated cost of the issuance of the bonds, all engineering, inspection, fiscal and legal expenses, and interest that it is estimated will accrue during the construction period and six (6) months thereafter on money borrowed or that it is estimated will be borrowed pursuant to this chapter;

(5) Prescribe and collect rates, fees, and charges for the services, facilities and commodities furnished by such public works;

(6) Pledge to the punctual payment of the bonds and interest on the bonds an amount of the revenues of such public works, including improvements, betterments, or extensions to the public works thereafter constructed or acquired, or of any part of such public works, sufficient to pay the bonds and interest as the bonds and interest shall become due and create and maintain reasonable reserves for the payment of the bonds and interest. The amount may consist of all or any part or portion of such revenue;

(7) Contract with any person, municipality, the United States, the president of the United States, the Tennessee Valley authority, and any and all other authorities, agencies, and instrumentalities of the United States, and, in connection with any such contract, stipulate and agree to such covenants, terms and conditions as the governing body may deem appropriate, including, but not limited to, covenants, terms and conditions with respect to the resale rates, financial and accounting methods, services, operation and maintenance practices, and the manner of disposition of the revenues of the public works, operated and maintained by the municipality;

(8) Use any right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of a public works, held by the state or any other political subdivision of the state; provided, that the governing body of such other political subdivision shall consent to such use; and

(9) Issue bonds pursuant to this chapter to finance, in whole or in part, the cost of the acquisition of electrical power purchased from the Tennessee Valley authority or similar government agencies on a current or long-term prepaid purchase basis and pledge to the punctual payment of any such bonds and interest on the bonds its rights in such contracts and an amount of the revenues of its public works, including improvements, betterments, or extensions to such public works thereafter constructed or acquired, or of any part of such public works, sufficient to pay the bonds and interest as the bonds and interest become due and create and maintain reasonable reserves for the payment of the bonds and interest. The amount shall consist of all or any part or portion of such revenue. The governing body of the municipality, in determining the cost of the acquisition of electrical power under this subsection (a), may include all costs and estimated costs of the issuance of the bonds, all engineering, inspection, fiscal and legal expenses.

(b) Any municipality authorized by chapter 52, part 4 of this title, to provide any of the services described in chapter 52, part 4 shall have the power and is hereby authorized to borrow money, contract debts and issue its bonds or notes pursuant to the terms of this subsection (b) to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of a system or systems, or any part thereof, to provide any of such services, including the acquisition of land or rights in land and the acquisition and installation of all equipment necessarily incident to the provision of such services; provided, that:

(1) Notwithstanding any provision of law to the contrary, such services shall not constitute "public works" as defined in § 7-34-102;

(2) For regulatory purposes, a municipality issuing bonds or notes for the purposes set forth in this subsection (b) shall allocate to the costs of providing any of the services authorized by § 7-52-401 payments of principal of, interest on and amortized costs incurred in connection with the issuance of such bonds or notes; provided, that if any of such bonds or notes are issued in such a way that interest on the bonds is excludable from gross income for federal income tax purposes, the municipality shall allocate to costs, in lieu of the actual interest being paid on such bonds or notes, an amount equal to interest that would be payable on the bonds or notes if the bonds or notes were bearing interest at rates equal to the average of the most recently published Moody's Long-Term Corporate Bond Yield Averages and Intermediate Corporate Bond Yield Averages for Aaa Public Utilities;

(3) Nothing in this subsection (b) shall be read to diminish or alter the jurisdiction of the Tennessee regulatory authority over municipalities that provide any of the services described in chapter 52, part 4 of this title;

(4) To the extent that they do not conflict with subdivisions (b)(1)-(3), the provisions of this chapter relating to the authorization, issuance and sale of bonds or notes, the use and application of revenues of the system or systems being financed, powers to secure such bonds and notes, covenants and remedies for the benefit of bond or note holders with respect to such bonds or notes, validity with respect to such bonds or notes, and powers to refund and refinance such bonds or notes shall apply to any bonds or notes issued for the purposes described in this subsection (b) and the system or systems financed by the issuance and sale of bonds or notes; and

(5) Section 7-52-402 shall apply to the use and application of revenues authorized and permitted by this section.



§ 7-34-105 - Works within other municipalities.

No municipality shall construct public works wholly or partly within the corporate limits of another municipality, other than to perform maintenance on or make improvements to its existing public works system in its service area, except with the consent of the governing body of the other municipality.



§ 7-34-106 - Exemption from utilities regulation.

It shall not be necessary for any municipality proceeding under this chapter to obtain any certificate of convenience or necessity, franchise, license, permit, or other authorization from any bureau, board, commission or other like instrumentality of the state in order to acquire, construct, purchase, reconstruct, improve, better, extend, maintain and operate any public works.



§ 7-34-107 - Deposit of revenues.

All moneys of a municipality derived from a public works shall be deposited in one (1) or more banks or trust companies in a special account or accounts.



§ 7-34-108 - Charges to municipality or department.

Charges shall be made for any service rendered by a public works to a municipality or to any department or works of the municipality, at the rate applicable to other customers taking service under similar conditions. Revenues derived from such service shall be treated as all other revenues.



§ 7-34-109 - Authorized projects -- Bond issues -- Resolutions -- Interim certificates.

(a) The construction, acquisition, reconstruction, improvement, betterments or extension of any public works may be authorized under this chapter, and bonds may be authorized to be issued under this chapter to provide funds for such purpose or purposes by resolution or resolutions of the governing body, which may be adopted at the same meeting at which they are introduced by a majority of all members of the governing body then in office, and shall take effect immediately upon adoption.

(b) The bonds shall bear interest at a zero (0) rate or at rates that vary from time to time or at such rate or rates, payable at such time or times, may be in one (1) or more series, may bear such date or dates, may mature at such time or times, not exceeding forty (40) years from their respective dates, may be payable in such medium of payment, at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, as such resolution or subsequent resolutions may provide.

(c) The bonds may be sold at public or private sale at such price as may be determined by the governing body.

(d) Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine may be issued to the purchaser or purchasers of bonds sold pursuant to this chapter.

(e) The bonds and interim receipts or certificates shall be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code compiled in title 47, chapters 1-9.

(f) With respect to all or any portion of any issue of bonds or notes issued or anticipated to be issued under this chapter, at any time during the term of the bonds or notes, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subsection (f) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in subsection (h), a municipality by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the municipality may determine, including, but not limited to, provisions permitting the municipality to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination of the agreement or default under such agreement.

(g) The governing body of a municipality may enter into an agreement to sell its bonds and notes, other than its refunding bonds, under this chapter, providing for delivery of its bonds and notes on a date greater than ninety (90) days and not greater than five (5) years, or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of such agreement or to sell its refunding bonds under this chapter, providing for delivery of its refunding bonds on a date greater than ninety (90) days from the date of execution of the agreement and not greater than the first optional redemption date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of a municipality to sell its bonds and notes as authorized in this subsection (g) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with subsection (h). Agreements to sell bonds and refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement do not require a report of the comptroller of the treasury or the comptroller's designee.

(h) (1) The state funding board shall establish guidelines, rules or regulations with respect to the agreements and contracts referenced in subsections (f) and (g), which may include, but shall not be limited to, the following:

(A) The conditions under which such agreements or contracts can be entered into;

(B) The methods by which such contracts are to be solicited and procured;

(C) The form and content such contracts shall take;

(D) The aspects of risk exposure associated with such contracts;

(E) The standards and procedures for counterparty selection, including rating criteria;

(F) The procurement of credit enhancement, liquidity facilities, or the setting aside of reserves in connection with such contracts or agreements;

(G) The methods of securing the financial interest in such contracts;

(H) The methods to be used to reflect such contracts in the municipality's financial statements;

(I) Financial monitoring and periodic assessment of such contracts by the municipality;

(J) The application and source of nonperiodic payments; and

(K) Educational requirements for officials of any municipality responsible for approving any such contract or agreement.

(2) Prior to the adoption by the governing body of the municipality of a resolution authorizing such contract or agreement, a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report on such compliance to the municipality. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the municipality may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the municipality is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for an appeal process to a determination of noncompliance.

(i) When entering into any contracts or agreements facilitating the issuance and sale of bonds and notes, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating to the contracts or agreements, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds authorized under this section or with the purchaser of the notes authorized under § 7-34-111 evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the municipality may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any municipality against which an action on such a contract or agreement is brought shall lie solely in a court in Tennessee that would otherwise have jurisdiction of actions brought in contract against such municipality.

(j) Prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations with respect to the contracts and agreements authorized in subsections (f) and (g), a municipality may enter into such contracts or agreements to the extent otherwise authorized in this chapter or in any other law notwithstanding subsections (f) and (g). Nothing in subsection (f), (g), (h) or (i) is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for a municipality to enter into the contracts or agreements described in subsection (f), (g), (h) or (i) heretofore entered into or entered into prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations.

(k) When entering into an interest rate agreement authorized by this section, a municipality may secure its obligations under the agreement, including its obligation for termination or other nonperiodic payments, with the revenues available to secure the bonds with respect to which such interest rate agreement is entered into.



§ 7-34-110 - Covenants in resolutions -- Bondholders' remedies.

(a) Any resolution authorizing the issuance of bonds under this chapter may contain covenants as to:

(1) The purpose or purposes to which the proceeds of sale of bonds may be applied and the use and disposition of the proceeds;

(2) The use and disposition of the revenue of the public works for which the bonds are to be issued, including the creation and maintenance of reserves;

(3) The transfer from the general funds of the municipality to the account or accounts of the public works an amount equal to the cost of furnishing such municipality or any of its departments, boards or agencies with the services, facilities and commodities of the public works;

(4) The issuance of other or additional bonds payable from the revenue of the public works;

(5) The operation and maintenance of such public works;

(6) The insurance to be carried on the bonds and the use and disposition of insurance moneys;

(7) Books of accounts and the inspection and audit of the books and as to accounting methods; and

(8) The terms and conditions upon which the holders of the bonds or any proportion of them or any trustees for the holders shall be entitled to the appointment of a receiver by the chancery court, which court shall have jurisdiction in such proceedings, and which receiver may enter and take possession of the public works, operate and maintain the public works, prescribe rates, fees or charges, and collect, receive and apply all revenue thereafter arising from the public works in the same manner as the municipality itself might do.

(b) This chapter and any such resolution or resolutions shall be a contract with the holder or holders of the bonds, and the duties of the municipality and of its governing body and officers under this chapter and any such resolution or resolutions shall be enforceable by any bondholder by mandamus or other appropriate suit, action or proceeding in any court of competent jurisdiction.



§ 7-34-111 - Revenue anticipation notes -- Bonds and notes not general obligations.

(a) The governing body, or any board or commission of a municipality having jurisdiction, control and management of the public works of a municipality, may borrow money in anticipation of the collection of revenues from such public works and issue negotiable notes to evidence such borrowing, the proceeds from the sale of such notes to be used for the purpose of paying the cost of construction of additions, betterments and improvements to and extensions of the public works, the revenues of which are pledged to the payment of such notes.

(b) Such notes shall be payable not later than five (5) years from the date of the notes, and shall be sold in such manner and upon such terms and conditions as may be determined by the governing body, board or commission issuing the notes.

(c) The governing body may issue bonds in the manner provided by § 7-34-109, for the funding of notes issued pursuant to subsection (a), and for the purpose of refunding at or prior to maturity bonds theretofore issued pursuant to § 7-34-109.

(d) The governing body, or any board or commission of a municipality having jurisdiction, control and management of an electric power distribution system or a natural gas distribution system, may borrow money in anticipation of the collection of revenues from such system and issue negotiable notes to evidence such borrowing for the purpose of financing electrical power or gas purchases, including storage costs and pipeline capacity costs. Any such notes shall be secured solely by a pledge of and lien on the revenues of such system. The principal amount of notes that may be issued during any twelve-month period shall not exceed sixty percent (60%) of total electrical power or gas purchases for the same period, and all notes issued during such period shall be retired and paid in full on or before the end of such period. The notes shall be sold in such manner, at such price and upon such terms and conditions as may be determined by the governing body, board or commission issuing such notes. No notes shall be issued under this subsection (d) unless the electric system or gas system for which the notes are to be issued has positive retained earnings as shown in the most recent audited financial statements of the system, and the system has produced positive net income in at least one (1) fiscal year out of the three (3) fiscal years next preceding the issuance of the notes as shown on the audited financial statements of the system. No notes shall be issued without first being approved by the comptroller of the treasury or the comptroller's designee. If the revenues of such system are insufficient to pay all such notes at maturity, any unpaid notes may be renewed one (1) time for a period not to exceed one (1) year or may be retired with funding bonds issued pursuant to the Cash Basis Law of 1937, compiled in title 9, chapter 11, or may be otherwise liquidated as approved by the comptroller of the treasury or the comptroller's designee.

(e) This chapter for the payment and security of bonds issued pursuant to this chapter shall be equally applicable to notes issued pursuant to this section.

(f) No holder or holders of any bonds or notes issued under this chapter shall have the right to compel any exercise of the taxing powers of the municipality to pay the bonds or notes, or the interest on the bonds or notes, and each bond or note issued under this chapter shall recite in substance that the bond or note, as the case may be, including the interest on the bond or note, is payable solely from the revenues pledged to the payment of the bond or note, and that the bond or note does not constitute a debt of the municipality within the meaning of any statutory limitation.



§ 7-34-112 - Validity of bonds.

The bonds bearing the signatures of officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before delivery of, and payment for, the bonds any or all the persons whose signatures appear on the bonds have ceased to be officers of the municipality issuing the bonds. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the public works for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



§ 7-34-113 - Lien on public works revenue.

(a) All bonds of the same issue shall, subject to the prior and superior rights of outstanding bonds, claims or obligations, have a prior and paramount lien on the revenue of the public works for which the bonds have been issued, over and ahead of all bonds of any issue payable from the revenue that may be subsequently issued, and over and ahead of any claims or obligations of any nature against the revenue subsequently arising or subsequently incurred; provided, that the proceedings authorizing any issue of bonds may provide for the issuance of additional bonds on a parity with the bonds.

(b) All bonds of the same issue shall be equally and ratably secured without priority by reason of number, date of bonds, of sale, or execution, or of delivery, by a lien on the revenue in accordance with this chapter and the resolution or resolutions authorizing the bonds.



§ 7-34-114 - Rates sufficient to support plant -- Consumer use of auxiliary energy sources.

(a) The governing body of a municipality issuing bonds pursuant to this chapter shall prescribe and collect reasonable rates, fees or charges for the services, facilities and commodities of such public works, and shall revise such rates, fees or charges, from time to time, whenever necessary so that such public works shall be and always remain self-supporting. The rates, fees or charges prescribed shall be such as will produce revenue at least sufficient to:

(1) Pay when due all bonds and interest on the bonds, for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reserves for the payment of the bonds and interest; and

(2) Provide for all expenses of operation and maintenance of such public works, including reserves for the expenses and maintenance.

(b) When such public works supplies its services to consumers who use solar or wind powered equipment as a source of energy, such public works shall not discriminate against such consumers by its rates, fees or charges or by altering the availability or quality of energy.

(c) Any consumer who uses solar power, wind power, or other auxiliary source of energy shall install and operate the equipment, property, or appliance for such energy source in compliance with any state or local code or regulation applicable to the safe operation of such equipment, property, or appliance.



§ 7-34-115 - Operation of utility systems -- Disposition of revenue.

(a) Notwithstanding the provisions of any other law to the contrary, as a matter of public policy, municipal utility systems shall be operated on sound business principles as self-sufficient entities. User charges, rates and fees shall reflect the actual cost of providing the services rendered. No public works shall operate for gain or profit or as a source of revenue to a governmental entity, but shall operate for the use and benefit of the consumers served by such public works and for the improvement of the health and safety of the inhabitants of the area served. Nothing in this section shall preclude a municipal utility system from operating water and sewer systems as individual or combined entities. Nothing in this section shall preclude a municipal utility system from operating a public works system as a special revenue fund when the governing body of the municipality determines that it is in the best interest of the customers of the public works system and the citizens of the municipality. All water systems and wastewater facilities must utilize an enterprise fund for accounting and reporting its operations. Any water system or wastewater facility currently not operating as an enterprise fund must be doing so by July 1, 2016. To the extent of any conflict between this section and the Wastewater Facilities Act of 1987, compiled in title 68, chapter 221, part 10, the latter statute shall control. Any municipality shall devote all revenues derived from a public works to or for:

(1) The payment of all operating expenses;

(2) Bond interest and retirement or sinking fund payments, or both;

(3) The acquisition and improvement of public works;

(4) Contingencies;

(5) The payment of other obligations incurred in the operation and maintenance of the public works and the furnishing of services;

(6) The redemption and purchase of bonds, in which case such bonds shall be cancelled;

(7) The creation and maintenance of a cash working fund;

(8) The payment of an amount to the general fund of the municipality not to exceed a cumulative return of six percent (6%) per annum of any equity invested from the general fund, if any, of the municipality. Equity investment includes any contributions or purchases made by the municipality from the general fund, including, but not limited to, cash contributions, retirement of debt service and purchases of equipment, so long as these contributions are reflected in the utility's financial statement; provided, that such definition of equity investment shall not change the status under this section of any payments made pursuant to any provision of a city charter in existence on or before July 1, 1993; and

(9) If the governing body of the municipality by resolution so requests, payments to the municipality in lieu of ad valorem tax on the property of the public works within the corporate limits of the municipality not to exceed the amount of taxes payable on privately owned property of similar nature.

(b) Any surplus remaining, after establishment of proper reserves, if any, shall be devoted solely to the reduction of rates.

(c) In the event a municipality establishes a pension plan for employees of public works, expenditures incident to inaugurating and maintaining such plan shall be deemed an operating expense for purposes of this section.

(d) In computing the equity investment of the municipality, the value of the public works shall be taken as its historical cost. The payment of bonds or the acquisition or improvement of property from the receipts derived from a public works or any other operation of the public works as such shall not be considered to increase the equity investment of the municipality.

(e) Nothing in this section shall be construed to limit the power of the municipality to make contracts with the purchasers of bonds:

(1) As to the use and disposition of the revenues otherwise than as set forth in subsection (a);

(2) As to the order of application of such revenues; or

(3) As to limitations on the amount of payments to the municipality either as a return on the equity investment of the municipality, if any, or as a payment in lieu of taxes.

(f) If a municipality violates this section, it must repay any funds illegally transferred. If the municipality does not have sufficient funds to repay any funds illegally transferred, the municipality is required to submit a plan covering a period not to exceed five (5) years in which to repay the funds. The plan shall be submitted to and approved by the comptroller of the treasury or the comptroller's designee. Upon discovery of such violation through an audit, any city official in violation of this section is subject to ouster under title 8, chapter 47.

(g) Nothing in this section shall preclude a local government from being entitled to receive from a utility the amount of direct and properly allocated and disclosed indirect operating expenses incurred by the municipality on behalf of the utility.

(h) To the extent of any conflict between this section and § 7-39-404, or chapter 52, part 3 of this title, provisions of § 7-39-404, or chapter 52, part 3 of this title shall control.

(i) (1) In addition to the authority granted under otherwise applicable law, a municipality operating a municipal utility system has the power and is authorized, acting through the authorization of the board or supervisory body having responsibility for the municipal utility system, to accept and distribute voluntary contributions for bona fide charitable purposes pursuant to programs approved by the board or supervisory body, which programs may include, but shall not be limited to, programs in which utility bills are rounded up to the next dollar when such contribution is shown as a separate line on the utility bill.

(2) Contributions accepted by a municipal utility system pursuant to programs authorized by subdivision (i)(1) shall not be considered revenue to the municipal utility system, and such contributions shall be used only for charitable purposes.

(3) For purposes of this subsection (i), a "charitable purpose" is one that provides relief to the poor or underprivileged, advances education or science, addresses community deterioration, provides community assistance, assists in economic development, provides for the erection of public buildings, monuments or works, assists in historic preservation, or promotes social welfare through nonprofit or governmental organizations designed to accomplish any of the purposes listed in this subdivision (i)(3).



§ 7-34-116 - Exemption from taxation.

(a) So long as a municipality owns any public works, the property and revenue of such public works shall be exempt from all state, county and municipal taxation.

(b) Bonds and the income from bonds issued pursuant to this chapter shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.



§ 7-34-117 - Exemption from Tennessee regulatory authority jurisdiction.

No requirements or provisions of this chapter shall be construed so as to deprive any municipality issuing bonds pursuant to this chapter of the exemption previously granted to municipalities from the jurisdiction of the Tennessee regulatory authority.



§ 7-34-118 - Supplemental nature of chapter.

The powers conferred by this chapter shall be in addition and supplemental to, and the limitations imposed by this chapter shall not affect, the powers conferred by any other general, special or local law. Public works may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of like public works, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law, including, but not limited to, any requirement for the approval by the voters of any municipality.






Chapter 35 - Sewers and Waterworks

Part 1 - Eminent Domain

§ 7-35-101 - Power of eminent domain.

All municipal corporations are empowered to take and condemn lands, property, property rights, privileges and easements of others for the purpose of constructing, laying, repairing, or extending sewers, water system or drainage ditches, both within and beyond the corporate limits, and of acquiring ingress and egress in the construction, repair or maintenance of sewers, water system or drainage ditches, and in making connection to sewers, water system or drainage ditches. Such property or interest in such property may be so acquired whether or not the property or interest in property is owned or held for public use by corporations, associations or persons having the power of eminent domain, or otherwise held or used for public purpose; provided, that such prior public use will not be interfered with by this use.



§ 7-35-102 - Determination and payment of damages.

The compensation for damages in such taking shall be paid by the municipalities, and shall be determined in the mode provided by §§ 7-31-107 -- 7-31-111; and the rights and powers contained in those sections are conferred upon all of the municipal corporations, as specifically as if enacted into this section.






Part 2 - Requirement of Sewer Connection

§ 7-35-201 - Owners required to connect to municipal sewer -- Maintenance of sewer connections -- Combined water and sewer charges -- Security deposit -- Delinquencies.

In order to protect the public health of persons residing within congested areas, and in order to assure the payment of bonds issued for sewer purposes, the governing body of every city, town and utility district that has issued or, subsequent to March 10, 1955, issues bonds payable in whole or in part from revenues from sewer services provided within or without its borders is authorized by appropriate resolution:

(1) To require the owner, tenant or occupant of each lot or parcel of land that abuts upon a street or other public way containing a sanitary sewer and upon which lot or parcel a building exists for residential, commercial or industrial use, to connect the building with the sanitary sewer and to cease to use any other means for the disposal of sewage, sewage waste or other polluting matter; in addition to any other method of enforcing such requirement, a city, town or utility district also providing water services to such property may, within or without its borders, refuse water service to such owner, tenant or occupant until there has been compliance and may discontinue water service to an owner, tenant or occupant failing to comply within thirty (30) days after notice to comply;

(2) To require the owner, tenant or occupant of each lot or parcel of land who is responsible for any connection to the sanitary sewer required under this section to properly maintain that portion of the connection that is located on the property of the owner, tenant or occupant; and in addition to any other method of enforcing such requirement, a city, town or utility district also providing water service to such property may, within or without its border, refuse water service to such owner, tenant or occupant until there has been compliance and may discontinue water service to an owner, tenant or occupant failing to comply within thirty (30) days after notice to comply;

(3) If any city, town or utility district also operates a water system, and can do so without the impairment of contract rights vested in the holders of any bonds payable from the revenues of such water system, to combine charges for sewer and water services in one (1) statement and to bill the beneficiary of such services for sewer and water services in such manner as to require the payment of both charges as a unit, and to enforce the payment of such charges by discontinuing either the water service or the sewer service, or both;

(4) To require the owner, tenant or occupant of each lot or parcel of land who is obligated to pay the charges made for the services furnished by any sewer system or sewage disposal system, to make a reasonable deposit in advance to ensure the payment of such charges;

(5) To proceed to recover the amount of any delinquent charges owed by any such owner, tenant or occupant, with interest on the delinquent charges at the maximum legal rate, in an action ex contractu; and

(6) (A) To enter into contracts for the collection of such sewer charges with any public or private corporation or municipal utilities board or commission operating a water system, and any public corporation or municipal utilities board or commission is authorized and empowered to make contracts with any other city, town or utility district:

(i) To meter, bill and collect sewer service charges as an added designated item on its water service bills, or otherwise;

(ii) To discontinue water service to sewer users who fail or refuse to pay sewer service charges;

(iii) Not to accept payment of water service charges from any customer without receiving at the same time payment of any sewer service charges owed by such customer; and

(iv) Not to reestablish water service for any customer until such time as all past due sewer service charges owed by such customer have been paid.

(B) Such public corporation or municipal utilities board or commission is hereby authorized to perform all acts and discharge all obligations required by the provisions of any such contract or contracts.



§ 7-35-202 - Action for unpaid sewer or wastewater utility fees or assessments.

In addition to § 7-35-201, upon approval by a two-thirds (2/3) vote of the legislative body, any municipality having a population of not less than eight hundred ninety (890) nor more than nine hundred (900), according to the 1990 federal census or any subsequent federal census, having a municipal sanitary sewer system may enforce the payment of fees or assessments charged for sewer or wastewater disposal utility services by filing an action in the same manner and with the same penalties and interest attached as provided for the enforcement of unpaid taxes pursuant to title 67, including the sale or execution of such property as provided in title 26, chapter 5, and the redemption provisions of title 66, chapter 8. Such action may be taken only once every calendar year by the municipal sanitary sewer system for unpaid sewer or wastewater utility fees or assessments. The municipal sanitary sewer system shall be required to give notice to the property owner, if different from the service user, not less than ninety (90) days prior to the filing of any action, which would include levying on the real property. Such notice shall be mailed to the last known address of the property owner as contained on the tax records of the county where the property is located, and shall include the amount of the unpaid fee or assessment for sewer or wastewater disposal services, together with penalties and interest. The notice shall also contain a statement to the effect that, unless the payments are brought up to date, a lien will attach to the property and an action will be filed pursuant to title 67. The municipal sanitary sewer system shall bear the reasonable costs incurred by a property owner in defending such an action due to an error in the records or fees of the system for the provision of such sewer or wastewater disposal services.






Part 3 - Contracts Between Municipalities

§ 7-35-301 - Contracts authorized.

Municipalities to which this part may apply are authorized to contract with each other for the use by one (1) of the municipalities of the sewer or water pipes and system belonging to the other.



§ 7-35-302 - Applicability of part -- Consolidated systems.

This part shall apply to municipalities that adjoin one another, or that are in such proximity to one another as to make it of the interest to both that such system of each be in substance consolidated and unified, the question of the mutual advantages to accrue to such municipalities, respectively, to be determined by the municipalities, and their determination of the advantages by entering into such contract or contracts to be conclusive.



§ 7-35-303 - Construction between contracting municipalities.

When such municipalities do not adjoin but lie in such proximity to one another as to make such contract to their mutual advantage, then either of the municipalities may, from the public funds of either of the municipalities, build such lines of main sewer or water pipes over the intermediate territory, using any streets, roads, or public ways for the sewers or water pipes that may be necessary, so as to enable the pipes and systems of the two (2) or more municipalities to be joined together and consolidated into one.



§ 7-35-304 - Enforcement of contracts.

Any contract or contracts made by the municipalities under the authority conferred by this chapter shall be binding and obligatory upon the municipalities, respectively, and may be enforced against the municipalities, or either of the municipalities, as any other contract obligation might be enforced.






Part 4 - Authority to Own and Operate System

§ 7-35-401 - Authority granted -- Part definitions.

(a) Every incorporated city and town in this state is authorized and empowered to own, acquire, construct, extend, equip, operate and maintain within or without the corporate limits of such city or town a waterworks system or a sewerage system, to provide water or sewerage service and to charge for such service.

(b) As used in this part, unless the context otherwise requires:

(1) "Sewerage system" means all or any part of the following:

(A) The collecting system;

(B) Intercepting and outflow sewers;

(C) Pumping stations; and

(D) Treatment, purification and disposal plants;

(2) "Waterworks system" means all or any part of the following:

(A) Source of supply;

(B) Pumping facilities;

(C) Purification works;

(D) Storage facilities;

(E) Distribution system; and

(F) All necessary parts and appurtenances for proper operation; and

(3) "Works" means the waterworks or sewerage system.

(c) (1) The power to own, acquire, construct, extend, equip, operate and maintain water or sewerage service shall not include the power to bid on or construct any project for a private purpose. As used in this subsection (c):

(A) "Municipal corporation" means any incorporated city or town in this state and any utility district created pursuant to chapter 82 of this title;

(B) (i) "Project for a private purpose" includes, but is not limited to:

(a) Any commercial project, commercial subdivision, private residence or residential subdivision that is owned by a nonpublic entity;

(b) The construction of individual water or sewerage lines beyond a meter that measures service or consumption, or onto private property, unless such water or sewerage line is owned by, or a utility easement has been obtained by, the municipal corporation; and

(c) Any other projects that are not part of the normal operation of a municipal corporation in providing water or sewerage services and which projects are otherwise constructed by private contractors who are subject to the sales tax, the business tax and other tax laws and licensure laws of this state;

(ii) "Project for a private purpose" does not include the renewal or replacement of any existing water or sewerage lines that are owned by the municipal corporation; and

(iii) "Project for a private purpose" does not include the renewal or replacement of individual water or sewage lines behind a meter or onto private property when such rehabilitative maintenance or construction is deemed necessary by the municipal corporation because excessive infiltration and inflow from groundwater or rainwater is resulting in sanitary sewer overflows or other serious health or system capacity issues. Municipal corporations are authorized, but not required, to maintain or construct individual lines for this purpose if the property owner consents and agrees to hold the municipal corporation harmless for the work.

(2) This subsection (c) shall not apply in any county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census.



§ 7-35-402 - Purchase and combining of works.

One (1) or more waterworks or sewerage systems, owned by one (1) or more persons or corporations, may be acquired under authority of this part as a single enterprise, and the governing body of a city or town shall be and is empowered to enter into agreement with the owners as to the value of the waterworks or sewerage systems, and to purchase the waterworks or sewerage systems at an agreed price to be fixed by resolution passed by the governing body of the city or town upon three (3) separate readings on three (3) separate days. The city or town shall be understood to have all authority necessary to combine new works acquired under this part by purchase, construction or otherwise with any similar existing works owned by the city or town, all to be a part of the same single enterprise under the same supervision and control.



§ 7-35-403 - Condemnation or purchase of necessary property.

Any city or town proceeding under this part is authorized and empowered to condemn property for any and all purposes necessary for the proper completion of the works and the proper operation of the works. Where condemnation proceedings are employed, they shall be in accordance with the established laws of the state of Tennessee in title 29, chapter 16. The cities and towns are authorized to acquire by purchase any existing works, lands, rights, easements, franchises and any other property, real or personal, necessary to the proper completion and operation of the works. Title to property so condemned or purchased shall be taken in the name of the city or town. Where title to any property necessary to the completion or operation of the works is defective, authority is conferred to cure the defects by proper court proceedings. Where a condemnation proceeding becomes necessary, right of possession may issue immediately upon filing proceedings for condemnation, upon the posting of a bond for the value of the property with the clerk of the court.



§ 7-35-404 - Elements included in cost of works.

The costs of the works shall be deemed to include all the costs of acquisition or construction of the works, the costs of all property, rights, easements, and franchises deemed necessary or convenient for the works, and for the improvements determined upon as provided in § 7-35-420; interest upon bonds prior to and during construction or acquisition and for six (6) months after the completion of construction or acquisition of the improvements; engineering and legal expenses; expense for estimates of cost and of revenues; expense for plans, specifications and surveys; other expenses incident or necessary to determining the feasibility or practicability of the enterprise; administrative expense, and such other expenses as may be necessary to the financing authorized in this part and the construction or acquisition of the works and the placing of the works in operation and the performance of the things required in this part or permitted in connection with any of the provisions of this part.



§ 7-35-405 - Payment of preliminary expense.

(a) All necessary expenses actually incurred by the governing body of any city or town in the making of surveys, estimates of costs and revenues, employment of engineers or other employees, the giving of notices, taking of options and all other expenses of whatever nature, necessary to be paid prior to the issuance and delivery of the revenue bonds pursuant to this part, may be met and paid in the following manner:

(1) The governing body may from time to time certify such items of expenses to the proper fiscal agent of the city or town, directing the fiscal agent to pay the several amounts of the expenses; and

(2) The expenses shall be paid out of the general fund of such city or town not otherwise appropriated, or from any other available fund without a special appropriation being made for the payments by the governing body of the city or town.

(b) All such payments from the general or other funds shall be considered as temporary loans and shall be repaid immediately upon sale and delivery of the bonds, and claim for such repayment shall have priority over all other claims against the proceeds derived from the sale of the bonds.



§ 7-35-406 - Board of commissioners -- Authorized -- Governing body may perform duties of board -- Jurisdiction over gas systems.

(a) Every incorporated city and town in this state acquiring a waterworks or sewerage system under this part shall be required and is hereby authorized and empowered to appoint a board of waterworks and/or sewerage commissioners to have supervision and control of construction and operation of such works. "Board," as used in this part, means a board of waterworks and/or sewerage commissioners as required and authorized in this section, constituted and appointed as provided in §§ 7-35-407 -- 7-35-409. The governing body of any incorporated city or town may, by proper ordinance, elect to perform the duties required of the boards under this part, in which event the governing body shall have all the powers, duties and responsibilities imposed upon the board, and all references to the board shall refer to such governing body acting in the capacity of such board.

(b) Municipalities now or hereafter owning or operating a gas system shall have the power and are hereby authorized to transfer to and confer upon the board of waterworks and sewerage commissioners the jurisdiction over such gas system.



§ 7-35-407 - Board of commissioners -- Provided -- Jurisdiction -- Creation -- First board.

Any city or town acquiring a waterworks or sewerage system under this part shall provide a board of waterworks or sewerage commissioners, to consist of five (5) members, who shall have custody, administration, operation, maintenance and control of such works. The board of commissioners shall be created in the following manner: at the time the governing body of the city or town passes the ordinance authorizing the acquisition of a waterworks or sewerage system, the governing body shall appoint five (5) members from among the property holders, who are and have been residents of the city or town for not less than one (1) year next preceding the date of appointment. The governing body of the municipality may, in its discretion, appoint as one (1) of the five (5) members a member from such governing board of the municipality, but in that event, the term of the member shall never extend beyond the member's term of office in the governing body of the municipality.



§ 7-35-408 - Board of commissioners -- Appointment -- Terms.

Commissioners shall be appointed by majority vote of the governing body of the city or town, the original appointees to serve from the date of appointment for one (1), two (2), three (3), four (4) and five (5) years, respectively, from the next succeeding July 1, unless a member of the governing body of the city is appointed to serve on the board, and in that event, the original appointees to serve from the date of appointment for one (1), two (2), three (3), and four (4) years, respectively, from the next succeeding July 1. Each successor to a retired member of the board shall be appointed for a term of five (5) years in the same manner, at the next regular meeting of the governing body of the city in June next preceding the expiration of the term of office of the retiring member. Appointments to complete unexpired terms of office, vacant for any cause, shall be made in the same manner as the original appointments.



§ 7-35-409 - Board of commissioners -- Bond -- Oath -- Officers of board -- Meetings -- Compensation.

(a) Each member shall give such bond, if any, as may be required by ordinance, and shall qualify by taking the same oath of office as required for governing officials of the city or town. Within ten (10) days after appointment and qualification of members, the board shall hold a meeting to elect a chair, and designate a secretary and treasurer, or a secretary-treasurer, who need not be a member or members of the board, and fix the amount of the surety bond that shall be required of such treasurer and shall fix such person's compensation. The board shall hold public meetings at least once per month, at such regular time and place as the board may determine. Changes in the time and place of meeting shall be made known to the public as far in advance as practicable. Except as otherwise expressly provided, the board shall establish its own rules of procedure.

(b) All members of the board shall serve without compensation, but they shall be allowed necessary traveling and other expenses while engaged in the business of the board, including an allowance not to exceed one hundred dollars ($100) per month for attendance at meetings. Such expenses, as well as the salaries of the secretary and treasurer, or secretary-treasurer, shall constitute a cost of operation and maintenance.

(c) All members of the board shall receive an additional allowance, not to exceed twenty-five dollars ($25.00), per month for attendance at meetings when the municipalities have thereby authorized to transfer to and confer upon the board of waterworks or sewerage commissioners the jurisdiction over the gas system. Such additional allowances shall constitute a cost of operation and maintenance of the utility systems.



§ 7-35-410 - Removal of commissioners.

Any member of the board may be removed from office for cause, but only after preferment of formal charges and trial before a court of proper jurisdiction. Charges may be preferred by resolution of the governing body of the city or town by any member of the board, or by a petition signed by two percent (2%) or more, but no fewer than twenty-five (25) in number, of the owners of property served by the works.



§ 7-35-411 - Use of existing boards.

The provisions of this part requiring any city or town acquiring a waterworks or sewerage system to create a board of waterworks or sewerage commissioners, defining their duties, qualifications, method of appointment or election, term of office, compensation, time of meetings, organization, removal from office and powers, shall not apply to any city or town having in existence on April 11, 1933, a department, board or commission, invested with similar duties and powers, and, in its discretion, any such city or town may substitute for the board of waterworks or sewerage commissioners provided for in this part such department, board or commission as is in existence on April 11, 1933, which shall be clothed with all powers and duties given to the board of waterworks or sewerage commissioners by the provisions of this part, but shall be required to qualify by giving bond or taking oath as provided in this part.



§ 7-35-412 - Powers and duties of board.

The board of waterworks or sewerage commissioners, constituted and appointed as provided in this part and referred to in this part as the "board", has the power to take all steps and proceedings and to make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this part, subject only to limitations on matters requiring approval by the governing body of the city or town in question. From and after its first meeting, the board shall act in an advisory capacity to the governing body of the city or town in all matters pertaining to the financing of the enterprise and the acquisition of any or all parts of the proposed works or extensions to the works by purchase, condemnation or construction, and it is the board's duty to collect and furnish all necessary data and information, and to recommend such appropriate action by the governing body as may appear to the board to be necessary from time to time. Subject to and after approval by the governing body of the city or town, the board shall have the power, and it shall be the board's duty, to proceed with all matters pertaining to construction, extensions, improvements and repairs necessary to proper completion of the works. After completion and acceptance of the works by the board, and approval of such acceptance by the governing body of the city or town, the board shall have the power, and it shall be its duty, to proceed with all matters and perform everything necessary to the proper operation of the works and collection of charges for service rendered, subject only to the limitation of funds available for operation and maintenance. To this end, the board may employ such employees as in its judgment may be necessary and may fix their compensation, all of whom shall do such work as the board shall direct. The board shall have power to employ engineers and attorneys whenever in its judgment such services are necessary.



§ 7-35-413 - Records and reports.

The board shall keep a complete and accurate record of all meetings and actions taken, receipts and disbursements, and shall make reports of the records to the governing body of the city or town, at stated intervals, not to exceed one (1) year. The reports shall be in writing, and in open meeting of the governing body of the city or town, and a copy filed with the city or town clerk.



§ 7-35-414 - Rates and charges -- Minimum base rate charge considered a local tax.

(a) The governing body of any city or town acquiring and operating a waterworks or sewerage system under this part has the power, and it is the governing body's duty, by ordinance, to establish and maintain just and equitable rates and charges for the use of and the service rendered by the waterworks or sewerage system, to be paid by the beneficiary of the service. The rates and charges shall be adjusted so as to provide funds sufficient to pay all reasonable expenses of operation, repair, and maintenance, provide for a sinking fund for payment of principal and interest of bonds when due, and maintain an adequate depreciation account, and the rates and charges may be readjusted as necessary from time to time by amendment to the ordinance establishing the rates then in force. Any upward adjustment of rates and charges for sewage services shall not be granted solely on the basis of increases of rates and charges for water services, but shall be made only after a finding by the governing body that such an adjustment is reasonable and justified; provided, that this restriction on any upward adjustment of rates and charges for water services shall not apply to counties with a metropolitan form of government. A copy of the schedule of the rates and charges so established shall be kept on file in the office of the board having charge of the operation of such works, and also in the office of the city or town clerk, and shall be open to inspection by all interested parties.

(b) If any municipality in Tennessee adopts a sewer fee ordinance which includes a minimum base rate charge payable by all sewer users, it is declared the public policy of the state that such minimum base rate charge shall be considered to be a local tax upon sewer users in the same manner that local property taxes are so considered. However, user fees paid in excess of the minimum base rate charge that are related to the volume or strength of sewage discharged shall be considered as user fees in the same manner in which electrical, gas, or water consumption is related to actual use.



§ 7-35-415 - Charges to municipality.

The reasonable cost and value of any service rendered to a city or town by a waterworks or sewerage system shall be charged against the city or town, and shall be paid when due as the service accrues from the current funds or proceeds of taxes that the city or town is authorized and required to levy in an amount sufficient for the purpose. The funds so paid shall be deemed to be a part of the revenues of the works and shall be applied only as provided in this part for the application of such revenues.



§ 7-35-416 - Service contracts.

Any city or town operating a waterworks or sewerage system under this part is authorized and empowered to contract with one (1) or more other cities or towns or with corporations, firms, or individuals to furnish service by such works, and to collect charges for the service, and such other cities, towns, corporations, firms and individuals are authorized to enter into such contracts for such service, but only to the extent of the capacity of the works, without impairing the usefulness of the works to the owners. Cities or towns entering into contracts with owners of waterworks or sewerage systems under this part are authorized to establish, charge, and adjust by ordinance, rates and charges for the service rendered by such system or systems. Revenues derived from this source shall be used to meet the obligations of the contract. The income received by the owner of the works under any such contract shall be deemed to be a part of the revenues of the works, and shall be applied only as provided in this part for the application of such revenues.



§ 7-35-420 - Borrowing and bonds authorized.

For the purpose of defraying the cost of acquiring a waterworks or sewerage system or any extensions to the waterworks or sewage system either by purchase or construction, or both, any municipal corporation may borrow money and issue its bonds and notes pursuant to the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.



§ 7-35-432 - Supplemental to other laws.

This part shall be deemed to create an additional and alternate method for the acquisition of waterworks or sewerage system by any incorporated city or town, and shall not be deemed to include, amend, alter or repeal any other statute. No proceedings shall be required for the acquisition of any waterworks or sewerage system under this part, or for the issuance of any bonds under this part, except such as are provided by this part, notwithstanding any provision in the general or private laws of the state of Tennessee or the charter of any city or town to the contrary.









Chapter 37 - Industrial Building Revenue Bond Act of 1951

§ 7-37-101 - Short title.

This chapter shall be known and may be cited as the "Industrial Building Revenue Bond Act of 1951."



§ 7-37-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Governing body" means bodies and boards, by whatsoever names they may be known, charged with the governing of a municipality;

(2) "Industrial building" means any one (1) or combination of buildings, structures or facilities leased, or to be leased, to an industrial or commercial concern by the municipality and used, or to be used, as a factory, mill, shop, assembly plant, processing plant, fabricating plant, ship canal, port or port facility, dock or dock facility, harbor facility, railroad, railway terminal, railway belt line, railway switching facility or office building or buildings for the use of such concern, including the industrial building site and any warehouse building or facility incidental to such industrial building, which may include any manufacturing, processing or building equipment or machinery necessary to the operation conducted, or to be conducted, in such industrial building by an industrial concern; provided, that the industrial building need not be, nor have been acquired, pursuant to this chapter. "Industrial building" does not include any office building or buildings constituting a single project and not connected to or combined with any other building, structure or facility defined in this subdivision (2) as an "industrial building", unless such office building or buildings are leased to an industrial or commercial concern that, at the time of the issuance of bonds under this chapter, for the purpose of acquiring or constructing such office building or buildings, does not have in the municipality an existing office employing more than five (5) persons, and it is found by the governing body that the acquisition or construction and leasing of such office building or buildings will result in the creation of new employment for a substantial number of people residing in and around the municipality; and

(3) "Municipality" means any incorporated city or town, county or a metropolitan government in this state.



§ 7-37-103 - Purpose of chapter.

It is determined and declared that the purpose of this chapter is to relieve conditions of unemployment, to aid in the rehabilitation of returning veterans, and to encourage the increase of industry and commerce within this state, thereby reducing the evils attendant upon unemployment.



§ 7-37-104 - Powers of municipalities.

In addition to powers that it may now have, any municipality has the power under this chapter to:

(1) Construct, acquire by gift or purchase, reconstruct, improve, better or extend any industrial building within or without the municipality or partially within or partially without the municipality, but in no event farther than ten (10) miles from the territorial boundaries of such municipality, and to acquire by gift, purchase or the exercise of the right of eminent domain lands or rights in land in connection with the industrial building; provided, that no county or metropolitan government has the power to construct, acquire by gift or purchase, reconstruct, improve, better or extend any industrial building outside the territorial limits of the county or metropolitan government;

(2) Issue bonds to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any industrial building. The governing body of the municipality in determining such cost may include all cost and estimated cost of the issuance of such bonds, all engineering, inspection, fiscal and legal expenses, and interest that it is estimated will accrue during the construction period and for six (6) months thereafter on money borrowed or that it is estimated will be borrowed pursuant to this chapter;

(3) Rent or lease such industrial buildings to industrial or commercial concerns in such manner that rents to be charged for the use of the industrial buildings shall be fixed and revised from time to time so as to produce income and revenues sufficient to provide for the prompt payment of interest upon all bonds issued under this chapter and create a sinking fund to pay the principal of such bonds when due;

(4) Pledge to the punctual payment of bonds authorized under this chapter and interest on the bonds the income and revenues to be received from such industrial buildings, including improvements, betterments, or extensions to the industrial buildings thereafter constructed or acquired, sufficient to pay the bonds and interest, as the bonds, and interest shall become due and to create and maintain reasonable reserves for the payment of the bonds and interest;

(5) Mortgage or convey in trust any industrial building or buildings as defined in this chapter in favor of the holder or holders of bonds issued under this chapter;

(6) Sell and convey such industrial buildings, including, but not limited to, the sale and conveyance of the industrial buildings subject to a mortgage as provided in this chapter, for such price and at such time as the governing body of the municipality may determine; no sale or conveyance of such industrial buildings shall ever be made in such manner as to impair the rights or interests of the holder or holders of any bonds secured by the industrial buildings;

(7) Issue its bonds to refund in whole or in part, bonds theretofore issued by such municipality under authority of this chapter; and

(8) Enter upon any lands, waters or premises, through its agents, servants, or employees, for the purpose of making surveys, soundings, or examinations, when necessary in order to carry out the purpose and objects of this chapter, doing no unnecessary damage. In the event any person is damaged by reason of any such entry, the municipality shall be liable to the person to the extent of damages actually sustained.



§ 7-37-105 - Exemption from state regulation.

(a) It is not necessary for any municipality proceeding under this chapter to obtain any certificate of convenience or necessity, franchise, license, permit, or other authorization from any bureau, board, commission, or other lay instrumentality of the state in order to acquire, construct, purchase, reconstruct, improve, better, or extend any industrial building or for the issuance of bonds in connection with the acquisition, construction, purchase, reconstruction, improvement, betterment, or extension of any industrial building.

(b) No later than sixty (60) days after the date of any bond sale, pursuant to the provisions of the bond sale, the chief administrative officer of the municipality shall file with the office of the commissioner of economic and community development, industrial development division, the following information:

(1) The name of issuing municipality;

(2) The name of lessee;

(3) The total amount of the bond issue;

(4) The bond interest and maturity schedule; and

(5) The identity of the fiscal agent.



§ 7-37-106 - Improvements and bonds authorized.

The construction, acquisition, reconstruction, improvement, betterment, or extension of any industrial buildings may be authorized under this chapter, and bonds may be authorized to be issued under this chapter to provide funds for such purpose or purposes or for the refunding of bonds theretofore issued under this chapter, by resolution or resolutions of the governing body, which may be adopted at the same meeting at which the bonds are introduced by a majority of all the members of the governing body then in office, and shall take effect immediately upon adoption. The bonds shall bear interest at such rate or rates, payable semiannually, may be in one (1) or more series, may bear such date or dates, may mature at such time or times not exceeding forty (40) years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants, and conditions, and may be in such form, coupon or registered, as such resolution or subsequent resolutions may provide.



§ 7-37-107 - Covenants permissible in bonds -- Mortgage or deed of trust.

(a) Any resolution authorizing the issuance of bonds under this chapter may contain covenants as to:

(1) The use and disposition of the rentals from the industrial building for which the bonds are to be issued, and from any other industrial buildings owned by the municipality at the time, including the creation and maintenance of reserves;

(2) The issuance of other or additional bonds payable from the income and revenues from such industrial building;

(3) The maintenance and repair of such industrial building;

(4) The insurance to be carried on the industrial building and the use and disposition of insurance moneys; and

(5) The terms and conditions upon which the holders of the bonds, or any portion of the bonds or any trustees for the bonds shall be entitled to the appointment of a receiver by the chancery court, which court shall have jurisdiction in such proceedings, and which receiver may enter and take possession of the industrial building and lease and maintain the building, prescribe rentals and collect, receive, and apply all income and revenues thereafter arising from the rentals, in the same manner and to the same extent as the municipality itself might do.

(b) Any resolution authorizing the issuance of bonds under this chapter may provide that the principal of and interest on any bonds issued under this chapter shall be secured by a mortgage or deed of trust covering the industrial building for which the bonds are issued and from any other industrial building owned by the municipality at the time, and may include any improvements or extensions thereafter made. Such mortgage or deed of trust may contain such covenants and agreements to properly safeguard the bonds as may be provided for in the resolution authorizing the bonds, but not inconsistent with this chapter and shall be executed in the manner as may be provided for in the resolution. The provisions of this chapter and any such resolution or resolutions and any such mortgage or deed of trust shall be a contract with the holder or holders of the bonds and shall continue in effect until the principal of and the interest on the bonds so issued shall have been fully paid, and the duties of the municipality and its governing body and officers under this chapter, and any such resolution or resolutions and any such mortgage or deed of trust shall be enforceable by any bondholder by mandamus, foreclosure of any such mortgage or deed of trust or other appropriate suit, action or proceedings in any court of competent jurisdiction.



§ 7-37-108 - Lien on rentals.

All bonds issued under this chapter shall have a lien upon the rentals from the industrial building for which the bonds have been issued, and from any other industrial building securing the bonds pursuant to resolution, mortgage or deed of trust as provided in this chapter, and the governing body may provide in the resolution or resolutions authorizing such bonds for the issuance of additional bonds to be equally and ratably secured by a lien upon such rentals, or may provide that the lien upon such rentals for future bonds shall be subordinate.



§ 7-37-109 - Bonds not general obligation.

No holder or holders of any bonds issued under this chapter shall ever have the right to compel any exercise of taxing power of the municipality to pay the bonds or the interest on the bonds and the bonds shall not constitute an indebtedness of the municipality or a loan of credit of the bond within the meaning of any constitutional or statutory provision. It shall be plainly stated on the face of each bond that it has been issued under this chapter, and that it does not constitute an indebtedness of the municipality or a loan of credit of the bond within the meaning of any constitutional or statutory provision.



§ 7-37-110 - Election -- Questions submitted -- Declaration of result.

Prior to the delivery of and payment for any bonds authorized under this chapter, a three-fourths (3/4) majority of the registered voters of such municipality voting at an election on the question of issuing such bonds shall approve of such bond issue; provided, that no such election shall be necessary in connection with the authorization of refunding bonds under this chapter. The governing body of the municipality shall, by resolution, direct the county election commission to hold the election and state the proposition to issue the bonds as it is to appear on the ballots. It shall not be necessary to submit to the voters any question other than the maximum amount of bonds to be issued and the purpose for the bonds, except that, if such bonds are to be secured by an industrial building, its rental or income, other than the industrial building for which the bonds are proposed to be issued, then the question of whether bonds so secured are to be issued shall be submitted to the voters. Upon receipt of the statement of the votes in the election from the county election commission, the governing body of the municipality, at or before its regular meeting, shall again canvass the returns and determine and declare the results of the election. The governing body shall enter upon its minutes the results and returns in the election, and the entry shall, after the delivery of and payment for any bonds voted upon at the election, be conclusive evidence of the result of the election, and no suit, action or other proceeding contesting the validity of such election shall be entertained in any of the courts of this state thereafter.



§ 7-37-111 - Sale of bonds.

Bonds may be sold in such manner and upon such terms as may be deemed advisable by the governing body; provided, that bonds for refunding purposes shall not be sold at less than ninety-seven percent (97%) of par value and accrued interest.



§ 7-37-112 - Interim financing -- Certificates.

Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine, may be issued to the purchaser or purchasers of bonds sold pursuant to this chapter. The bonds and interim receipts or certificates shall be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code, compiled in title 47.



§ 7-37-113 - Validity of bonds.

Bonds bearing the signatures of officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before the delivery of the bonds and payment for the bonds any or all the persons whose signatures appear on the bonds shall have ceased to be officers of the municipality issuing the bonds. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the industrial building for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



§ 7-37-114 - Tax exemption of bonds.

All bonds and the income from the bonds issued pursuant to this chapter shall be exempt from all state, county, and municipal taxation, except inheritance, transfer and estate taxes, except as otherwise provided in this code.



§ 7-37-115 - Rentals sufficient to pay bonds.

The governing body of a municipality issuing bonds pursuant to this chapter shall prescribe and collect rentals for industrial buildings, and shall revise the rentals from time to time whenever necessary so that the income and revenues to be derived from such rentals will always be sufficient to pay when due all bonds and interest on the bonds for the payment of which such revenues are pledged, including reserves for the payment of the bonds and interest on the bonds.



§ 7-37-116 - Supplemental nature of chapter.

The powers conferred by this chapter shall be in addition and supplemental to, and the limitations imposed by this chapter shall not affect the powers conferred by, any other general, special or local law. Industrial buildings may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any general, special, or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like industrial building, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitation or other provisions contained in any other general, special or local law.






Chapter 38 - Private Fire Companies

§ 7-38-101 - Formation.

Any number of persons, resident within a municipality, may form themselves into a company for the purpose of extinguishing fires, by having their names and objective recorded in the register's office of the county.



§ 7-38-102 - Rules and regulations -- Fines.

A company may make rules and regulations for their government, and may impose fines for nonattendance or other delinquencies, not exceeding twenty dollars ($20.00), upon their members, to be recovered in the name adopted for such company before any judge of the court of general sessions.



§ 7-38-103 - Property.

The company may also procure fire engines, buckets, hooks, ladders, and all implements necessary for working such engines and carrying out the objectives of its formation, and may hold property, real or personal, sufficient for its purposes, and as a place for the keeping of the implements and meetings of its members.



§ 7-38-104 - Exemption from military service.

The members of these companies, and the fire companies of any incorporated town or city are exempt from military duty in time of peace.






Chapter 39 - Energy Acquisition Corporations Act

Part 1 - General Provisions

§ 7-39-101 - Short title -- Legislative intent -- Construction of chapter.

(a) This chapter shall be known and may be cited as the "Energy Acquisition Corporations Act."

(b) It is recognized by the general assembly that the provision of dependable, economical sources of energy to the citizens and residents of the state of Tennessee is vital to the health, welfare and economic well-being of the citizens and residents of the state of Tennessee and that the primary sources of energy in Tennessee are natural gas and electrical power. The general assembly further recognizes that both the market for natural gas and the market for electrical power have undergone major changes in recent years. In order to ensure that the municipal distributors of natural gas and electricity have the flexibility and power to compete for and obtain natural gas and electrical power for redistribution on terms that will result in continuing availability of these energy sources at reasonable rates to the citizens and residents of the state of Tennessee, it is the intent of the general assembly by this chapter to authorize the incorporation of public corporations in the several municipalities of this state to:

(1) Finance, acquire, own, operate, lease and dispose of rights, titles and interest of every kind and nature in natural gas properties located within or outside of the state of Tennessee, including gas in reservoirs or in storage, and including facilities of every kind and nature, both real and personal, for the drilling of wells, extraction of liquids and transportation of gas and liquids;

(2) Contract for the purchase of supplies of natural gas or any substitute for natural gas, including synthetic natural gas, liquefied natural gas, coal gas or other substance useable in lieu of natural gas, from any supplier located inside or outside the state of Tennessee;

(3) Finance, acquire, own, operate, lease and dispose of rights, titles and interest of every kind and nature in electrical production, distribution and transmission facilities located within or outside of the state of Tennessee, including electrical materials and supplies and including facilities of every kind and nature, both real and personal, for the procurement of raw materials for the production of electrical energy;

(4) Contract for the purchase of supplies of electrical power or any substitute for supplies of electricity from any supplier located inside or outside the state of Tennessee; and

(5) Vest such corporations with all powers necessary to enable them to accomplish such purposes.

(c) This chapter shall be liberally construed in conformity with such intent, it being hereby determined and declared that the means provided by this chapter are needed to provide for the continued availability to the citizens and residents of the state of Tennessee of natural gas and electrical power at reasonable rates.



§ 7-39-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Associated municipality" means the municipality for the benefit of which an energy acquisition corporation is organized;

(2) "Bonds" means bonds, notes, interim certificates or other obligations of a corporation issued pursuant to this chapter;

(3) "Corporation" or "energy acquisition corporation" means a public corporation formed under this chapter, which shall be a public instrumentality of its associated municipality and of the state of Tennessee;

(4) "Energy distribution system" means a system for the distribution of natural gas or electric power that is owned or operated by a municipality or any board or agency of the municipality;

(5) "Governing body" means, with respect to a municipality that is an associated municipality of, or purchaser of gas from, an acquisition corporation established to exercise the powers described in this chapter with respect to natural gas and natural gas substitutes, any board, commission or other instrumentality of such municipality having jurisdiction, control and management of the gas distribution system of that municipality, and, with respect to a municipality that is an associated municipality of, or purchaser of electrical power from, an acquisition corporation established to exercise the powers described in this chapter with respect to electrical power, any board, commission or other instrumentality of such municipality having jurisdiction, control and management of the electrical power distribution system of that municipality. With respect to any action permitted or required to be taken under this chapter by any such board, commission or instrumentality of a county or incorporated city, town or metropolitan government, if such board, commission or instrumentality by resolution waives its right to take such action or if no such board, commission or instrumentality exists, the power to take such action shall be vested in the body in which the general legislative powers of the county or incorporated city, town or metropolitan government are vested. The governing body of a utility district or gas, electric or energy authority shall be the board of commissioners of the utility district or gas, electric or energy authority or such other board or body as shall be vested by statute or private act with jurisdiction, control and management of the energy distribution system of the district or authority. The governing body of an energy acquisition corporation shall be the board of directors of the energy acquisition corporation;

(6) "Municipality" means any county, incorporated city, town or metropolitan government, utility district, energy acquisition corporation or gas, electric or energy authority in this state; and

(7) "Municipally-owned" means owned by a municipality as defined in this chapter.



§ 7-39-103 - Qualfications of incorporator or director of energy acquisition corporation.

An incorporator or a director of an energy acquisition corporation must be a natural person who meets any of the following qualifications:

(1) With respect to a natural person seeking to act as an incorporator or director of an energy acquisition corporation organized or proposed to be organized with respect to and for the benefit of a county or incorporated city, town or metropolitan government, a duly qualified elector of and taxpayer in the county or incorporated city, town or metropolitan government;

(2) With respect to a natural person seeking to act as an incorporator or director of an energy acquisition corporation organized or proposed to be organized with respect to and for the benefit of a utility district or gas, electric or energy authority, a resident and landowner within the boundaries of the utility district or gas, electric or energy authority;

(3) A member of the governing body of the municipality with respect to and for the benefit of which the energy acquisition corporation is organized or proposed to be organized; or

(4) An employee of the energy distribution system of the municipality with respect to which and for the benefit of which the energy acquisition corporation is organized or proposed to be organized.






Part 2 - Incorporation

§ 7-39-201 - Application for incorporation -- Qualifications of applicants -- Resolution -- Certificate.

(a) Whenever any number of natural persons, no fewer than three (3), each of whom shall meet any one (1) of the qualifications for an incorporator as set forth in § 7-39-103, files with the governing body of the municipality with respect to which the corporation is proposed to be organized and for the benefit of which the corporation will function, an application in writing seeking permission to apply for the incorporation of an energy acquisition corporation of the municipality, the governing body shall proceed to consider the application.

(b) If the governing body, by appropriate resolution, duly adopted, finds and determines that it is wise, expedient, necessary or advisable that the corporation be formed, and shall authorize the persons making such application to proceed to form a corporation, and shall approve the form of certificate of incorporation proposed to be used in organizing the corporation, then the person making application shall execute, acknowledge and file a certificate of incorporation for the corporation as provided in this part.

(c) No corporation may be formed unless the application has first been filed with the governing body of the municipality and the governing body has adopted a resolution as provided in this section.



§ 7-39-202 - Requisites of certificate of incorporation -- Subscription and acknowledgment.

(a) The certificate of incorporation shall set forth:

(1) The names and residences of the applicants, together with a recital that each of the applicants meets the qualifications for an incorporator as set forth in § 7-39-103;

(2) The name of the corporation;

(3) A recital that permission to organize the corporation has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of the resolution;

(4) The location of the principal office of the corporation;

(5) The purposes for which the corporation is proposed to be organized;

(6) The number of directors of the corporation;

(7) The period for the duration of the corporation, if other than perpetual; and

(8) Any other matter that the applicants may choose to insert in the certificate of incorporation, which shall not be inconsistent with this chapter or with the laws of the state of Tennessee; provided, that it shall not be necessary to set forth in the certificate of incorporation the powers enumerated in this chapter.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Tennessee to take acknowledgments to deeds.



§ 7-39-203 - Approval of certificate by secretary of state -- Recording -- Beginning of corporate existence.

(a) When executed and acknowledged in conformity with § 7-39-201, the certificate of incorporation shall be filed with the secretary of state. The secretary of state shall examine the certificate of incorporation and, if the secretary of state finds that the recitals contained in the certificate of incorporation are correct, that the requirements of § 7-39-201 have been complied with and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion and uncertainty, the secretary of state shall approve the certificate of incorporation and record it in an appropriate book of record in the secretary of state's office.

(b) When the certificate has been so made, filed and approved, the corporate existence shall begin, and the certificate shall be conclusive evidence that the energy acquisition corporation has been formed pursuant to this chapter.



§ 7-39-204 - Amendment of certificate.

(a) The certificate of incorporation may, at any time and from time to time. be amended so as to make any changes in the certificate of incorporation and add any provisions to the certificate of incorporation that might have been included in the original certificate of incorporation.

(b) Any such amendment shall be effected in the following manner:

(1) The members of the board of directors of the corporation shall file with the governing body of the associated municipality an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made.

(2) The governing body shall consider the application and, if it shall, by appropriate resolution, duly find and determine that it is wise, expedient, necessary or advisable that the proposed amendment be made and shall authorize the amendment to be made and shall approve the form of the proposed amendment, then the persons making application shall execute an instrument embodying the amendment specified in the application, and shall file the application with the secretary of state.

(3) The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Tennessee to take acknowledgments to deeds.

(4) The secretary of state shall examine the proposed amendment and, if the secretary of state finds that the requirements of this section have been complied with and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, the secretary of state shall approve the amendment and record it in an appropriate book in the secretary of state's office.

(c) When an amendment has been so made, filed and approved, it shall become effective and the certificate of incorporation shall be amended to the extent provided in the amendment.

(d) No certificate of incorporation shall be amended except in the manner provided in this section.






Part 3 - Operation and Powers

§ 7-39-301 - Directors -- Qualifications -- Number -- Expenses -- Term -- Removal.

(a) The corporation shall have a board of directors in which all of the powers of the corporation shall be vested and which shall consist of any number of directors, no fewer than three (3), each of whom shall meet the qualifications for a director as set forth in § 7-39-103.

(b) The directors shall serve without compensation, except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties under this part.

(c) If the corporation is formed by a board, commission or other instrumentality of a municipality having jurisdiction, control and management of an energy distribution system as provided in §§ 7-39-102(4) and 7-39-201, the directors shall be appointed by the creating board, commission or instrumentality, or its successor, unless the board, commission or instrumentality waives the right to do so, and, if such waiver occurs or the corporation is formed by the body in which the general legislative powers of the municipality are vested, the directors shall be nominated by the mayor or other chief executive officer and elected by the governing body of the associated municipality. If a corporation is formed by another energy acquisition corporation, the directors shall be appointed by the board of directors of the creating energy acquisition corporation. Directors shall be elected so that they shall hold office for staggered terms. At the time of the election of the first board of directors, the governing body of the municipality shall divide the directors into three (3) groups containing as near equal whole numbers as may be possible. The first term of the directors included in the first group shall be two (2) years, the first term of the directors included in the second group shall be four (4) years, the first term of the directors included in the third group shall be six (6) years, and thereafter the terms of all directors shall be six (6) years. If, at the expiration of any term of office of any director, a successor has not been elected, then the director whose term of office shall have expired shall continue to hold office until the director's successor shall be so elected.

(d) The governing body of the associated municipality may remove a director for cause, and may appoint a director to serve out the term of any office that becomes vacant for any reason.



§ 7-39-302 - Corporate powers.

Every energy acquisition corporation has the following powers, unless expressly limited by the terms of the certificate of incorporation, together with all powers incidental to the powers stated in this section or necessary for the performance of those stated in this section, to:

(1) Have succession by its corporate name for the period specified in the certificate of incorporation, unless sooner dissolved;

(2) Sue and be sued and prosecute and defend at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Acquire, hold, deal in and dispose of property of all kinds, or any interest in property, for the purposes of the corporation, including, but not limited to, acquiring any kind of interest, alone or jointly with others, in any lands or interests in lands productive of natural gas and other hydrocarbons, or deemed to be potentially productive of natural gas and other hydrocarbons, and any contract rights relative to the production of natural gas and other hydrocarbons, including drilling rights, operating rights, royalties, overriding royalties and other rights, titles and interests;

(4) Engage in the acquisition of natural gas and natural gas substitutes by any means, including:

(A) Exploration for and development of natural gas reservoirs, alone or in conjunction with others, including geological surveys, the drilling of wells and all activities related to exploration for and development of natural gas reservoirs;

(B) Acquisition of supplies of natural gas or natural gas substitutes by purchase from natural gas producers, pipeline companies and others; and

(C) Acquisition of any other hydrocarbons or other minerals that may be found incidentally to the acquisition of natural gas or natural gas substitutes;

(5) Acquire or construct, own, lease to or from others and operate pipelines, natural gas processing plants, underground and aboveground storage reservoirs for natural gas, pumping stations, terminal facilities and liquefied natural gas facilities, facilities for the handling or processing of natural gas substitutes and other hydrocarbons acquired in the course of the operations of the corporation, and all other facilities necessary or convenient for carrying out the purposes of the corporations;

(6) Acquire, hold, deal in and dispose of property of all kinds, or any interest in property, for the purposes of the corporation, including, but not limited to, acquiring, owning, operating, leasing and disposing of rights, titles and interest of every kind and nature in electrical power production, distribution and transmission facilities located within or outside the state of Tennessee, including facilities of every kind and nature, both real and personal, for the procurement of raw materials for the production of electrical energy;

(7) Enter into any contract or arrangement with any gas producer, pipeline company or other seller of natural gas or natural gas substitutes, whether within or outside the state of Tennessee, providing for the acquisition of natural gas and natural gas substitutes containing such terms, covenants, representations, warranties and provisions and being for such period or duration as shall be determined by the board of directors of the corporation. In connection with any contract to acquire natural gas or natural gas substitutes, the corporation may enter into commodity price exchange or swap agreements, agreements establishing price floors or ceilings, or both, or other price hedging contracts with any person or entity under such terms and conditions as the board of directors of the corporation may determine, including, but not limited to, provisions permitting the corporation to indemnify or otherwise pay any person or entity for any loss of benefits under such agreement upon early termination of the agreement or default under the agreement. When entering into any such contract or arrangement or any such swap, exchange or hedging agreement evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the corporation may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any corporation against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee that would otherwise have jurisdiction of an action brought in contract against such corporation;

(8) Acquire electrical power by any contract or arrangement from the Tennessee Valley authority or any similar governmental agency or any other person or entity whether within or outside the state of Tennessee, and acquire any kind of interest, alone or with others, in any electrical power production or transmission facilities, including all substations and other facilities necessary for electric power production or transmission or related to electric power production or transmission, whether inside or outside the state of Tennessee, and enter into any contract or arrangement in connection with electric power production or transmission. Any such contracts authorized in this subdivision (8) shall contain such terms, covenants, representations, warranties and provisions and be for such period or duration as shall be determined by the board of directors of the corporation. In connection with any contract to acquire electrical power, the corporation may enter into commodity price exchange or swap agreements, agreements establishing price floors or ceilings, or both, or other price hedging contracts with any person or entity under such terms and conditions as the board of directors of the corporation may determine, including, but not limited to, provisions permitting the corporation to indemnify or otherwise pay any person or entity for any loss of benefits under such agreement upon early termination of the agreement, or default under the contract. When entering into any such contract or arrangement or any such swap, exchange or hedging agreement evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the corporation may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any corporation against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee that would otherwise have jurisdiction of an action brought in contract against such corporation;

(9) Sell, exchange or interchange natural gas or natural gas substitutes and to provide by sale or otherwise, an adequate, dependable and economical gas supply to the corporation's associated municipalities; the state and its departments, agencies, instrumentalities and political subdivisions; gas utility systems either privately or publicly owned; the United States government; other energy acquisition corporations established pursuant to this chapter or under the laws of another jurisdiction; and private persons and entities, whether any of such consumers are inside or outside this state; to establish prices to be paid for such gas or gas substitutes and pricing structures with respect to gas or gas substitutes, including provision for price rebates, discounts, and dividends; and, in connection with any such sales, exchanges or interchanges, to act as agent for such consumers, to secure gas contracts and arrangements with other entities or persons, to make contracts for the sale, exchange, interchange, pooling, transmission, distribution, or storage of gas and fuel of any kind for any such purposes, inside or outside this state, and to transmit gas both for itself and on behalf of others;

(10) Sell, exchange or interchange electrical power and to provide by sale or otherwise, an adequate, dependable and economical electrical power supply to the corporation's associated municipalities; the state and its departments, agencies, instrumentalities and political subdivisions; electrical power utility systems either privately or publicly owned; the United States government; other energy acquisition corporations established pursuant to this chapter or under the laws of another jurisdiction; and private persons and entities, whether any of such consumers are inside or outside this state; to establish prices to be paid for such electrical power and pricing structures with respect to electrical power, including provision for rebates, discounts, and dividends; and, in connection with any such sales, exchanges or interchanges, to act as agent for such consumers, to secure electrical power contracts and arrangements with other entities or persons, to make contracts for the sale, exchange, interchange, pooling, transmission, and distribution of electrical power for any such purposes, inside or outside this state, and to transmit electrical power both for itself and on behalf of others;

(11) Conduct its meetings by telephonic, electronic or other means of communication, in accordance with the requirements of § 8-44-108 as if the corporation were an agency of state government;

(12) Provide to an associated municipality, any entity purchasing gas or electrical energy from the corporation, or any other energy acquisition corporation, transportation and storage capacity, and management services associated therewith, energy supply development and management, technical, financial, informational, promotional, engineering and educational services related to the provision of gas and electrical energy; notwithstanding any provision of this chapter to the contrary, any engineering services will be provided in compliance with title 62, chapter 2;

(13) Issue bonds and notes for the borrowing of money;

(14) As security for the payment of principal of and interest on any bonds or notes so issued, and any agreements made in connection with the payment of principal of and interest on any bonds or notes, and as security for the obligations of the corporation in connection with the acquisition of supplies of natural gas or electric power by purchase from producers, distributors or others, grant liens upon or otherwise encumber any or all of its property and assets, whether then owned or thereafter acquired, and pledge the revenues and receipts from the property and assets, or from any part of the property and assets, and assign and pledge all or any part of its interest in and rights under any leases, sale contracts or other contracts relating to the leases or sale contracts, so long as gas assets are not pledged or encumbered to secure bonds, notes or obligations for the acquisition of electrical power and electric assets are not pledged or encumbered to secure bonds, notes or obligations for the acquisition of natural gas and natural gas substitutes;

(15) Employ and pay compensation to such employees and agents, including engineers, geologists, attorneys and other special consultants or other agents as the board of directors shall deem necessary for the business of the corporation;

(16) Exercise all powers expressly given in its certificate of incorporation and establish bylaws and make all rules and regulations not inconsistent with the certificate of incorporation or the provisions of this chapter, deemed expedient for the management of the corporation's affairs; and

(17) Install, read, maintain and remove water meters for an associated municipality or a municipality.



§ 7-39-303 - Condemnation -- Right-of-way for pipelines -- Underground reservoirs -- Land for pumping stations and other facilities -- Use of public ways in municipalities.

(a) An energy acquisition corporation has the right and power pursuant to title 29, chapter 17 to take and condemn lands, property, property rights, privileges and easements of others for:

(1) The purpose of constructing, laying, repairing or extending its pipelines;

(2) The development, construction and operation of underground and aboveground storage reservoirs for natural gas and natural gas substitutes;

(3) Pumping stations, terminal facilities and other facilities reasonably necessary for carrying out the purposes of the corporation;

(4) The construction of electrical power distribution, transmission and production facilities and all other facilities reasonably necessary or related to the purchase, distribution, or transmission of electrical power for use by electrical power distributors or any other person or entity; and

(5) Access to any properties owned or used by such corporation.

(b) None of the public streets, alleys, squares or highways within the corporate limits of any municipality in the state shall be entered upon or used by any such corporation for laying pipelines or electrical power transmission lines, or otherwise, until the consent of the legislative body of such municipality has been obtained, prescribing the terms on which the public streets, alleys, squares or highways may be entered upon or used.



§ 7-39-304 - Loan -- Guarantees and revenue bonds of a municipality.

(a) Any associated municipality or any municipally-owned energy distribution system acting by resolution of the governing body of its associated municipality is hereby authorized and empowered to:

(1) Make loans to its energy acquisition corporation;

(2) Guarantee or assume the payment of the principal of and interest on any bonds or notes issued by such corporation or the payment or performance of any obligations of the corporation incurred in connection with the purchase of gas or electrical power by the corporation;

(3) Pledge the revenues of its energy distribution system to secure the payment of the principal of and interest on any bonds or notes of the corporation or to secure its guaranty of such bonds or notes;

(4) Pledge the revenues of its energy distribution system to secure the payment of obligations incurred in connection with the purchase of gas or electrical power, as appropriate, by the corporation or to secure its guaranty of any such obligations.

(b) (1) Any loan, or payment under such guarantee or pledge, shall be made solely out of the funds otherwise available to the energy distribution system for the benefit of which the bonds or notes were issued or the obligations were incurred and shall not be a general obligation of the associated municipality. Any loan, guarantee or pledge of revenues shall be subject to any contractual limitations undertaken by the associated municipality or energy distribution system for the incurrence of indebtedness or the lending of its credit to others.

(2) Any pledge of, or lien on, revenues of the energy distribution system to secure the payment of any bonds, notes or obligations of such corporation pursuant to this chapter shall be valid and binding from the time the pledge or lien is created or granted and shall inure to the benefit of the holder or holders of such bonds or notes or the obligee under any such obligation until the payment or satisfaction in full of the obligation. The priority of any pledge or lien with respect to competing pledges or liens shall be determined by the date such pledge or lien is created or granted. Neither the resolution, the indenture, nor any other instrument granting, creating or giving notice of the pledge or lien need be filed or recorded to preserve or protect the validity or priority of such pledge or lien.

(3) Any pledge or lien created or granted pursuant to the terms of this section shall not be subject to the mortgage tax imposed by § 67-4-409(b) and any other tax that is imposed upon the privilege of recording any instrument giving notice of the creation of a lien, security interest or pledge, and such exemption shall apply to any transaction to which the municipality is a party pursuant to this chapter, whether as the secured party or the debtor.

(c) Any associated municipality is hereby authorized to issue its revenue bonds in the manner provided by title 9, chapter 21 for the purpose of raising funds to lend to its energy acquisition corporation, such revenue bonds to be payable solely from the revenues derived from the energy distribution system owned by such associated municipality.

(d) An associated municipality shall not have the power to assume or guarantee bonds, notes or other obligations of a corporation in such a way as to pledge the full faith and credit and taxing power of the associated municipality to the payment of the obligations.



§ 7-39-305 - Issuance of bonds -- Restrictions on payment -- Additional issues -- Refunding -- Construction -- Interest rates -- Sale of bonds -- Contracts and agreements -- Liability -- Calculating applicable formula rate.

(a) All bonds issued by the corporation shall be payable solely out of the revenues and receipts derived from the corporation's activities pursuant to the powers and purposes set forth in this part; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds. Such bonds may be executed and delivered by the corporation, at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in registered or bearer form, either as to principal or interest, or both, may be payable in such installments and at such time or times not exceeding forty (40) years from the date of issuance, may be payable at such place or places whether within or without the state of Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the corporation, and may contain such provisions not inconsistent with this part, as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued. If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the corporation are authorized to be issued an option to redeem all or any part of the bonds as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of the bonds, but nothing contained in this section shall be construed to confer on the corporation any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the corporation may be sold at public or private sale in such manner, at such price and from time to time as may be determined by the board of directors of the corporation to be most advantageous, and the corporation may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds. Issuance by the corporation of one (1) or more series of bonds for one (1) or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings under which any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Proceeds of bonds issued by the corporation may be used for the promotion of any of the purposes of the corporation as set forth in this chapter, including the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for the payment. Any bonds of a corporation may be issued bearing a fixed interest rate or a rate that varies from time to time or a rate that is established from time to time during the term of the bonds and may be issued granting to the owners of the bonds put rights and such other rights as the board of directors of the corporation shall determine. In connection with the issuance of its bonds, a corporation is authorized to enter into such additional agreements as shall be necessary to facilitate the issuance and sale of the bonds or establishment of the interest rate or rates, including agreements providing for liquidity and credit enhancement, and reimbursement agreements relating to the bonds.

(b) Any bonds or notes of the corporation at any time outstanding may, at any time and from time to time, be refunded by the corporation by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums on the refunding bonds;

(3) Unpaid interest of such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in subdivision (d)(2), interest to accrue on such obligations from the date of delivery to the date of maturity or to the first redemption date, whichever shall be earlier; and

(5) Expenses, premiums and commissions of the corporation deemed by the board of directors to be necessary in connection with the issuance of the refunding bonds.

(c) Any such refunding may be effected whether the obligations to be refunded shall have then matured or shall thereafter mature, either by the exchange of the refunding bonds for the obligations to be refunded by the refunding bonds with the consent of the holders of the obligations so to be refunded, or by sale of the refunding bonds and the application of the proceeds of the sale to the payment of the obligations to be refunded by the refunding bonds, and regardless of whether or not the obligations to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the obligations proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(d) The principal proceeds from the sale of any refunding bonds shall be applied only as follows either to:

(1) The immediate payment and retirement of the obligations being refunded; or

(2) The extent not required for the immediate payment of the obligations being refunded, then the proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded, and to pay any expenses incurred in connection with such refunding, but may also be used to pay interest on the refunding bonds prior to the retirement of the obligations being refunded. Money in any such trust fund may be invested in direct obligations of or obligations the principal of and interest on which are guaranteed by the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank or trust company located in the state of Tennessee, if such certificates shall be secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subdivision (d)(2) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable.

(e) All bonds, refunding bonds and the interest coupons applicable to the bonds are hereby made and shall be construed to be negotiable instruments.

(f) With respect to all or any portion of any issue of bonds issued or anticipated to be issued under this section, at any time during the term of the bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this section are in compliance with the guidelines, rules or regulations as set forth in subsection (i), a corporation by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings, or both, and other interest rate hedging agreements under such terms and conditions as the board of directors of the corporation may determine, including, but not limited to, provisions permitting the corporation to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination of the agreement or default under such agreement.

(g) The governing body of a corporation may enter into an agreement to sell its bonds under this part providing for delivery of its bonds on a date greater than ninety (90) days and not greater than five (5) years, or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of such agreement only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that such an agreement or contract of a corporation to sell its bonds as authorized in this subsection (g) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with the provisions in subsection (i). Agreements to sell bonds for delivery ninety (90) days or less from the date of execution of the agreement to sell the bonds do not require a report of the comptroller of the treasury or the comptroller's designee.

(h) Prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations with respect to the contracts and agreements authorized in subsections (f) and (g), a corporation may enter into such contracts or agreements to the extent otherwise authorized in this chapter or in any other law, notwithstanding subsections (f) and (g). Nothing in this section is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for a corporation to enter into the contracts or agreements described in subsections (f) and (g) heretofore entered into prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations.

(i) (1) The state funding board shall establish guidelines, rules or regulations with respect to the agreements and contracts authorized in subsections (f) and (g), which may include, but shall not be limited to, the following:

(A) The conditions under which such agreements or contracts can be entered into;

(B) The methods by which such contracts are to be solicited and procured;

(C) The form and content such contracts shall take;

(D) The aspects of risk exposure associated with such contracts;

(E) The standards and procedures for counterparty selection, including rating criteria;

(F) The procurement of credit enhancement, liquidity facilities, or the setting aside of reserves in connection with such contracts or agreements;

(G) The methods of securing the financial interest in such contracts;

(H) The methods to be used to reflect such contracts in the corporation's financial statements;

(I) Financial monitoring and periodic assessment of such contracts by the corporation;

(J) The application and source of nonperiodic payments; and

(K) Educational requirements for officials of any corporation responsible for approving any such contract or agreement.

(2) Prior to the adoption by the board of directors of the corporation of a resolution authorizing such contract or agreement, a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report on the compliance to the corporation. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the corporation may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the corporation is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for a process for the appeal of a determination of noncompliance.

(j) Neither an associated municipality nor any municipality, acquisition corporation or other entity purchasing natural gas or electrical power from the corporation shall in any event be liable for the payment of the principal of or interest on any bonds, notes or other obligations of the corporation, or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the corporation and none of the bonds, notes or other obligations of the corporation nor any of its agreements or obligations shall be construed to constitute an indebtedness of any associated municipality, acquisition corporation or other entity purchasing natural gas or electrical power from the acquisition corporation, within the meaning of any constitutional or statutory provision whatsoever, except to the extent the associated municipality, acquisition corporation, or other entity shall have guaranteed or assumed the payment of any bonds, notes or other obligations of such corporation or pledged its revenues to the payment of any bonds, notes or obligations of the corporation pursuant to the terms of § 7-39-304 or of any other provision of applicable law.

(k) When entering into an interest rate agreement authorized by this section, a corporation may secure its obligations under the agreement, including its obligation for termination or other nonperiodic payments, with the revenues available to secure the bonds with respect to which such interest rate agreement is entered into.

(l) For purposes of calculating the "applicable formula rate" under § 47-14-103 and the related provisions of title 47, chapter 14, to determine the maximum effective rate applicable to bonds or other obligations issued by energy acquisition corporations, the language "four (4) percentage points above the average prime loan rate" in the definition of "formula rate" in § 47-14-102 shall be replaced with the language "seven (7) percentage points above the average prime loan rate." This subsection (l) shall apply to any bonds or other obligations issued by energy acquisition corporations on or before June 30, 2012.



§ 7-39-306 - Security for payment of bonds -- Default -- Bondholders' remedies.

(a) The principal of and interest on any bonds issued by the corporation shall be secured by a pledge of the revenues and receipts out of which the principal and interest shall be made payable, and may be secured by a mortgage or deed of trust covering all or any part of the properties of the corporation, or by an assignment and pledge of all or any part of the corporation's real or personal assets.

(b) The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the resolution, the fixing and collecting of rents or payments with respect to any projects or portions of projects covered by such resolution, mortgage or deed of trust, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds, and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this section.

(c) Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the corporation shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, mortgage and deed of trust were made shall have been fully paid.

(d) In the event of default in such payment or in any agreements of the corporation made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity, or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of such remedies.



§ 7-39-307 - Exemption from taxation -- Securities.

(a) The corporation is hereby declared to be performing a public function in behalf of the municipality with respect to which the corporation is organized and to be a public instrumentality of such municipality. Accordingly, the corporation and all properties at any time owned by it, except as provided in subsection (b), and the income and revenues from the properties and all bonds issued by it and the income from the bonds shall be exempt from all taxation in the state of Tennessee, including the mortgage tax imposed by § 67-4-409(b) and any other tax that is imposed upon the privilege of recording any instrument giving notice of the creation of a lien, security interest or pledge, and such exemption shall apply to any transaction to which the corporation is a party whether as the secured party or the debtor. Also, for purposes of the Tennessee Securities Act of 1980, compiled as title 48, chapter 1, part 1, bonds issued by the corporation shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state of Tennessee.

(b) (1) Notwithstanding any other provision of the law to the contrary, an energy acquisition corporation, established pursuant to this chapter, that acquires an ongoing concern engaged in the sale and distribution of liquefied petroleum gas (propane) may enter into agreements for payments in lieu of taxes, referred to as "tax equivalents", with any local government to which the acquired concern formerly paid ad valorem property tax.

(2) The amount of such payments shall be fixed at the amount of ad valorem taxes that would be otherwise due and payable by the business based upon the assessed value of the property that would be subject to tax if such business had not been acquired by the energy acquisition corporation. Such payments shall only be used in the same manner and for the same purposes as ad valorem taxes collected by the recipient local government.



§ 7-39-308 - Validity of bonds.

(a) Bonds bearing the signature of officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before the delivery of the bonds and payment for the bonds any or all the persons whose signatures appear on the bonds shall have ceased to be officers of the energy acquisition corporation issuing the bonds.

(b) The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of any properties for which the bonds are issued.

(c) The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



§ 7-39-309 - Lien of bonds.

(a) All bonds of the same issue shall, subject to the prior and superior rights of outstanding bonds, claims or obligation, have a prior and paramount lien on the revenue of the properties for which the bonds have been issued, over and ahead of all bonds of any issue payable from the revenue that may be subsequently issued, and over and ahead of any claims or obligations of any nature against the revenue subsequently arising or subsequently incurred; provided, that the proceedings authorizing any issue of bonds may provide for the issuance of additional bonds on a parity with the bonds.

(b) All bonds of the same issue shall be equally and ratably secured without priority by reason of number, date of bonds, of sale, or execution, or of delivery, by a lien on the revenue in accordance with this chapter and the resolution or resolutions authorizing the bonds.

(c) Any pledge of, or lien on, revenues and receipts of the corporation to secure the payment of any bonds, notes or obligations of the corporation issued pursuant to this chapter shall be valid and binding from the time the pledge or lien is created or granted and shall inure to the benefit of the holder or holders of such bonds or notes or the obligee under any such obligation until the payment or satisfaction in full of the pledge or lien. The priority of any pledge or lien with respect to competing pledges or liens shall be determined by the date such pledge or lien is created or granted. Neither the resolution, the indenture, nor any other instrument granting, creating or giving notice of the pledge or lien need be filed or recorded to preserve or protect the validity or priority of such pledge or lien.



§ 7-39-310 - Nonprofit corporation -- Net earnings.

The corporation shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the corporation shall determine that sufficient provision has been made for the full payment of the expenses, bonds or other obligations of the corporation, then any net earnings of the corporation thereafter accruing from gas properties or rights shall be paid to the municipal gas distribution system or systems for the benefit of which the corporation was organized, and any net earnings of the corporation thereafter accruing from electrical power properties or rights shall be paid to the municipal electrical power distribution system or systems for the benefit of which the corporation was organized.



§ 7-39-311 - Exemption from Tennessee regulatory authority jurisdiction.

The exemption heretofore granted to municipalities from the jurisdiction of the Tennessee regulatory authority is hereby granted to any energy acquisition corporation.



§ 7-39-312 - Incorporation -- Names -- Board of directors -- Associated municipalities.

Notwithstanding any other provision of this chapter or the Interlocal Cooperation Act, compiled in title 12, chapter 9, to the contrary, the following provisions shall apply to any energy acquisition corporation:

(1) An energy acquisition corporation is deemed to be a "public agency," as defined in § 12-9-103, for all purposes of the Interlocal Cooperation Act, compiled in title 12, chapter 9. Specifically, but not limited to, one (1) or more energy acquisition corporations may act jointly with each other or with other public agencies in the exercise of their powers as provided in § 12-9-104. In addition, an energy acquisition corporation may, pursuant to § 12-9-108, contract with other public agencies, whether within or outside this state, to perform any service, activity or undertaking authorized by this chapter, and in such event any such other public agency shall be deemed to be the corporation's "associated municipality" for purposes of § 7-39-304, but not for any other purposes of this chapter, and may also contract with any other person or entity, either within or outside this state, to perform any service, activity or undertaking authorized by this chapter;

(2) An energy acquisition corporation may be incorporated under § 7-39-201 to act on behalf of two (2) or more municipalities, each of which shall be deemed to be the "associated municipality" for all purposes of this chapter, and all provisions of this chapter, as nearly as may be practicable, shall be made applicable to such corporation and each associated municipality, subject to the following:

(A) The persons filing the application for incorporation under § 7-39-201 must include at least one (1) applicant who meets the qualifications of an incorporator as set forth in § 7-39-103 from each municipality, and such application must be approved by the governing body of each municipality;

(B) The name of the corporation need not include the name of each associated municipality, or any of them; and

(C) The board of directors may, but shall not be required to, include a member who meets the qualifications of a director as set forth in § 7-39-103 for each associated municipality; provided, that each board member shall meet the qualifications of a director as set forth in § 7-39-103 in one (1) or more of such municipalities; and members of the board may be nominated and elected, and may be removed for cause, in any manner provided in the certificate of incorporation or bylaws of the corporation or by resolution of the board of directors of the corporation; and

(3) An energy acquisition corporation may be joined by any one (1) or more municipalities, each of which shall be deemed to be an "associated municipality" for purposes of this chapter, and all provisions of this chapter shall, as nearly as may be practicable, be made applicable to such corporation and each such associated municipality, subject to the requirements of subdivision (2) and subject to the following:

(A) Each municipality seeking to become an "associated municipality" of such corporation must make application in writing to the board of directors of such corporation to become an "associated municipality," following approval of such application by resolution of the governing body of such municipality; and

(B) The board of directors of such corporation must approve the application of such municipality to become an "associated municipality" of such corporation.



§ 7-39-313 - Deposit and investment of funds.

(a) All funds of a corporation shall be deposited in accordance with title 9, chapter 4, parts 1, 4 and 5; provided, that any bank, savings and loan institution or savings bank located outside the state of Tennessee that is under the supervision of the United States comptroller of the currency or the office of thrift supervision, may act as a depository, trustee, registration agent or paying agent in connection with any bonds or notes issued by a corporation, notwithstanding the provisions of title 9, chapter 4, parts 1, 4 and 5.

(b) Funds of a corporation are authorized to be invested in the following:

(1) Direct obligations of the United States government or any of its agencies;

(2) Obligations guaranteed as to principal and interest by the United States government or any of its agencies;

(3) Certificates of deposit and other evidences of deposit at state and federally chartered banks, savings and loan institutions or savings banks deposited and collateralized as described in subsection (a);

(4) Repurchase agreements entered into with the United States or its agencies or with any bank, broker-dealer or other such entity, so long as the obligation of the obligated party is secured by a perfected pledge of full faith and credit obligations of the United States or its agencies;

(5) Guaranteed investment contracts or similar agreements providing for a specified rate of return over a specified time period with entities rated in one (1) of the three (3) highest rating categories of a nationally recognized rating agency;

(6) The local government investment pool created by title 9, chapter 4, part 7;

(7) Direct general obligations of a state of the United States, or a political subdivision or instrumentality of a state, having general taxing powers and rated in either of the three (3) highest rating categories by a nationally recognized rating agency of such obligations; or

(8) Obligations of any state of the United States or a political subdivision or instrumentality of any state, secured solely by revenues received by or on behalf of the state or political subdivision or instrumentality of the state irrevocably pledged to the payment of the principal of and interest on such obligations, rated in the three (3) highest rating categories by a nationally recognized rating agency of such obligations.



§ 7-39-314 - Audits.

Any corporation formed pursuant to this chapter shall be audited in the manner provided in title 6, chapter 56.



§ 7-39-315 - Board of directors is a governing body.

The board of directors of a corporation formed pursuant to this chapter shall be considered a governing body for purposes of title 8, chapter 44.



§ 7-39-316 - Power to purchase natural gas or electrical power.

Any municipality has the power, together with all powers incidental thereto or necessary for the performance thereof, exercisable alone or jointly with any other public agency, acting by resolution of its governing body, to purchase, by contract or other agreement, natural gas or electrical power, or both, from an energy acquisition corporation. Any municipality has the power to enter into any contract or arrangement with a corporation for the acquisition of natural gas or natural gas substitutes or electrical power, containing such terms, covenants, representations, warranties and provisions and for such period or duration as the governing body of the municipality shall determine, including contracts containing the agreement of the municipality to take or pay for any gas, gas substitutes or electrical power provided by the corporation to the municipality.



§ 7-39-317 - Competitive bidding requirements waived.

Notwithstanding any law to the contrary, a corporation may enter into any contract authorized by this chapter without complying with competitive bidding requirements.



§ 7-39-318 - Restrictions or limitations on corporate powers.

Neither this chapter nor anything contained in this chapter shall be construed as a restriction or limitation upon any powers that a corporation might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers; however, to the extent this chapter conflicts with any other law or is inconsistent with any other law, this chapter shall prevail. The authority and powers granted pursuant to this chapter may be exercised in accordance with the terms of this chapter, notwithstanding any other requirements, restrictions or procedural provisions contained in any general law, private act or home rule charter, and notwithstanding any other provisions to the contrary contained in any general law, private act or home rule charter.



§ 7-39-319 - Option of energy acquisition corporation to be governed by this section.

(a) Notwithstanding any other provision of this chapter or title 12, chapter 9 to the contrary, subdivisions (a)(1)-(4) shall apply to any energy acquisition corporation that elects, either in its certificate of incorporation or in its bylaws, to be governed by this section:

(1) An energy acquisition corporation operating pursuant to this section shall have a board of directors of not less than three (3) nor more than twenty-one (21) members;

(2) Not less than two thirds (2/3) of the members shall meet the qualifications to serve as director pursuant to § 7-39-103, including directors serving on behalf of one (1) or more municipalities that have become associated municipalities pursuant to § 7-39-312. Up to one third (1/3) of the members need not meet the qualifications to serve as director pursuant to § 7-39-103; provided, that each such member is a natural person and is either an employee of a municipal utility, an employee of an electric cooperative or an employee or member of the governing body of a G&T cooperative;

(3) Members of the board may be nominated and elected, and may be removed for cause, in any manner provided in the certificate of incorporation or bylaws of the corporation; provided, that the terms of office of directors nominated and elected pursuant to this subdivision (a)(3) shall be distributed evenly, as nearly as may be practicable, among all terms of office of the directors of the corporation; and

(4) No more than one (1) person per associated municipality, one (1) person per municipal utility that is not an associated municipality, one (1) person per electric cooperative and one (1) person per G&T cooperative shall serve on the board of directors of the corporation at any one time.

(b) As used in this section:

(1) "Electric cooperative" means an electric cooperative or electric membership corporation, whether organized or operating under title 48, chapter 25, or similar statutes of any other state, that, as of June 23, 2009, distributes electric power purchased from the Tennessee Valley authority;

(2) "G&T cooperative" means a generation and transmission cooperative, organized or operating under the Electric G&T Cooperative Act, compiled in title 48, chapter 69; and

(3) "Municipal utility" means any governmental entity having a system for the distribution of electricity, whether operated under the authority of a board of the governmental entity, a department of the governmental entity or under the authority of a board created pursuant to chapter 52 of this title or by the authority of any other public or private act of the general assembly or pursuant to the charter of a municipality, and that operates an electric generation or distribution system that, as of June 23, 2009, distributes electricity purchased from the Tennessee Valley authority and also includes any municipality, county or other political subdivision of another state, whether operated under a board or as a county or municipal department that, as of June 23, 2009, distributes electricity purchased from the Tennessee Valley authority.






Part 4 - Municipal Gas System Tax Equivalent Law of 1987

§ 7-39-401 - Short title.

This part shall be known and may be cited as the "Municipal Gas System Tax Equivalent Law of 1987."



§ 7-39-402 - Legislative intent -- Construction.

The purpose of this part is to provide the complete law of this state with respect to payments in lieu of taxes on the property and operations of all gas systems owned and operated by incorporated cities or towns, by counties, and by metropolitan governments, and to repeal the specific provisions of any private act, home rule charter or metropolitan government charter, or any part of any private act, home rule charter or metropolitan government charter, relating to payments in lieu of taxes, except for provisions relating to the distribution of any such payments, but not to repeal any other provisions of such private acts or charters or parts of the private acts or charters. This part is remedial in nature and this part shall be liberally construed to effectuate the purpose of this part.



§ 7-39-403 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Assessment ratio in effect" means that assessment ratio being applied by the comptroller of the treasury in assessing gas system property of private gas corporations for ad valorem taxation or, if such assessment function ceases to be performed by the comptroller of the treasury, that assessment ratio applied by any authorized department, agency, or official of the state empowered to so apply such an assessment ratio in assessing gas system property;

(2) (A) "Average of revenue less power cost from gas system operations for the preceding three (3) fiscal years" means an amount derived by:

(i) Determining for each of the three (3) fiscal years immediately preceding the beginning of the current fiscal year, the gas system's total operating revenues for the year, less any operating revenue amounts deemed uncollectible and written off for the year, net of any such amounts reinstated during the year that had been written off in any prior fiscal year, and taking into account any extraordinary items attributable to any prior fiscal year's total operating revenue or uncollectible amounts, and totaling the three (3) yearly amounts so determined;

(ii) Determining for each of the same three (3) fiscal years described in subdivision (a)(2)(A)(i) the total costs of purchased gas, excluding any charges for facilities' rentals and taking into account any extraordinary items attributable to any prior fiscal year's purchased gas costs or facilities' rental charges, and totaling the three (3) yearly amounts so determined; and

(iii) Subtracting the total in subdivision (a)(2)(A)(ii) from the total in subdivision (a)(2)(A)(i) and dividing the resulting remainder by three (3);

(B) For purposes of subdivision (a)(2)(A), "any prior fiscal year" means any fiscal year beginning on or after July 1, 1984. Also, for purposes of subdivision (a)(2)(A), all amounts described are those attributable only to gas system operations within Tennessee;

(3) "Equalized property tax rate" of any taxing jurisdiction means the actual ad valorem property tax rate in effect multiplied by the applicable state, county, or municipal appraisal ratio for such taxing jurisdiction as determined by the state board of equalization, known as "state board" in this part. "Appraisal ratio" means the ratio of appraised values of record to one hundred percent (100%) of current values that are to be derived in accordance with applicable state law for use in ad valorem property tax determinations each tax year. For purposes of this part, the equalized property tax rate that is in effect for any taxing jurisdiction as of the beginning of any gas system fiscal year shall be the same as an equalized property tax rate calculated for such taxing jurisdiction for that tax year, which is the calendar year, in which the fiscal year begins, using the actual property tax rate in effect for, and the appraisal ratio applicable for, such taxing jurisdiction for such tax year;

(4) "Fiscal year" means the year beginning July 1 of each calendar year;

(5) "Gas operations" means all activities associated with the establishment, development, and administration of a gas system and the business of supplying gas and associated services to the public, including, but not limited to, the generation, purchase, and sale of gas energy and the purchase, use, and consumption of gas energy by ultimate consumers;

(6) "Gas system" means all tangible and intangible property and resources of every kind and description used or held for use in the purchase, generation, transmission, distribution, and sale of gas energy;

(7) "Municipality" means any incorporated city or town, metropolitan government, or county that now or hereafter owns and operates a gas system;

(8) "Net plant value of the gas system plant" means the depreciated original cost of the gas plant, in service and held for future use, and the book value of construction work in progress, all as shown on the books of the gas system and all of which are for use in the transmission, and the distribution of gas;

(9) "Private act" includes, without limitation, the charter and any amendments to the charter of any home rule municipality or any metropolitan government;

(10) "Supervisory body" means any board or other agency of a municipality established to supervise the management and operation of its gas system and operations, or, in the absence of a board or other agency, the governing body of the municipality; and

(11) "Taxing jurisdiction" means any county, incorporated city or town, or metropolitan government in Tennessee having the power to levy taxes, or any special taxing district in Tennessee on behalf of which ad valorem property taxes may be levied, for the support of governmental and related activities and services.

(b) Terms appearing in this section, except where specifically defined, have the meanings defined or ascribed to them in the uniform system of accounts applicable to local governments.



§ 7-39-404 - Tax equivalents authorized -- Conditions.

Notwithstanding any provision of law to the contrary in this code or in the provisions of any private act, every municipality may pay or cause to be paid from its gas system revenues for each fiscal year an amount for payments in lieu of taxes, referred to as "tax equivalents", on its gas system and gas operations, which, in the judgment of the municipality's governing body, shall represent the fair share cost of government properly to be borne by the municipality, subject, however, to the following conditions and limitations:

(1) The total amount so paid as tax equivalents for each fiscal year shall not exceed a maximum amount equal to the sum of the following:

(A) With respect to each of the respective taxing jurisdictions in which the municipality's gas system is located, the equalized property tax rate, determined as provided in this section, for the taxing jurisdiction as of the beginning of such fiscal year, multiplied by the net plant value of the gas system and the book value of materials and supplies within the taxing jurisdiction as of the beginning of such fiscal year, multiplied by the assessment ratio in effect as of the beginning of such fiscal year; and

(B) Four percent (4%) of the average of revenue less cost of gas from gas operations for the preceding three (3) fiscal years;

(2) Such tax equivalent payments shall be made only from gas system revenues remaining after payment of, or making reasonable provision for payment of:

(A) Current gas system operating expenses, including salaries, wages, cost of materials and supplies, power at wholesale, and insurance;

(B) Current payments of interest on indebtedness incurred or assumed by a municipality for the acquisition, extension, or improvement of the gas system, and the payment of principal amounts of such indebtedness, including sinking fund payments, when due;

(C) Reasonable reserves for renewals, replacements, and contingencies; and

(D) Cash working capital adequate to cover operating expenses for a reasonable number of weeks;

(3) The total amount to be paid as tax equivalents for each fiscal year shall be in lieu of all state, county, city, and other local taxes or charges on the municipality's gas system and gas operations except as provided in subdivision (6);

(4) The total amount to be paid as tax equivalents, including that to be paid for the municipality and any other taxing jurisdiction, for each fiscal year, determined in accordance with and subject to this part, shall be set forth in a resolution adopted by the municipality's governing body after consultation with the supervisory body, if different from the governing body, and the municipality's gas system shall pay to the municipality and any other specified taxing jurisdictions amounts as provided in that resolution. Such determination shall be made as early in such fiscal year as possible and shall become final at the end of such year;

(5) Notwithstanding subdivisions (1)-(4), until the first fiscal year in which the aforementioned maximum amount for tax equivalents, calculated as provided in subdivision (1), exceeds the tax equivalent amount for the twelve (12) months ended June 30, 1987, the maximum tax equivalent amount that may be paid for any fiscal year shall not be less than the maximum tax equivalent amount for the twelve (12) months ended June 30, 1987. Thereafter, such maximum amount for any fiscal year shall not exceed the maximum amount calculated as provided in subdivision (1). All such maximum amounts shall be subject to the conditions and limitations of subdivisions (2)-(4); and

(6) Notwithstanding anything in the subdivisions (1)-(5) that might be construed to the contrary, properly authorized retail sales or use taxes on gas energy at the same rates applicable generally to sales or use of personal property or services shall not be considered a tax or charge on the municipality's gas system or its gas operations or properties for purposes of this part.



§ 7-39-405 - Payment of tax equivalents.

(a) The municipality's governing body, in the resolution provided for in § 7-39-404(4), shall direct payment of the amounts to be paid as tax equivalents to the taxing jurisdictions in which its gas plant in service is located in accordance with and subject to any terms, conditions, contracts or agreements now in effect.

(b) Notwithstanding the provisions of any private act or home rule charter, or any part thereof, relating to the distribution of payments in lieu of taxes, unless a written agreement was executed prior to April 2012, or becomes effective on the first day of any fiscal year thereafter, by another taxing jurisdiction and a municipality, located in any county having a charter form of government, that owns and operates a gas system, and such written agreement provides for a different payment, then each taxing jurisdiction shall receive a payment that is equal to that portion of the total tax equivalent payment that is calculated using each such taxing jurisdiction's tax rate pursuant to § 7-39-404(1)(A).



§ 7-39-406 - Conflicting provisions repealed.

Except as otherwise expressly provided in this part, all acts or parts of acts, including parts of any private act, or home rule, or metropolitan government charter, in conflict with this part, are to the extent of such conflict herewith repealed.









Chapter 40 - Border Region Retail Tourism Development District Act

§ 7-40-101 - Short title.

This chapter shall be known and may be cited as the "Border Region Retail Tourism Development District Act."



§ 7-40-102 - Purpose.

The purpose of this chapter is to increase tourism and the competitiveness of this state with bordering states by empowering local governments to encourage the development of extraordinary retail or tourism facilities, including shopping, recreational, and other activities.



§ 7-40-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Base tax revenues" means the revenues generated from the collection of state sales and use taxes from all businesses within the applicable border region retail tourism development district as of the end of the fiscal year of this state immediately prior to the year in which the municipality or industrial development corporation is entitled to receive an allocation of tax revenue pursuant to this chapter. In no event shall the apportionment pursuant to this chapter be adjusted to reduce the economic benefit to the municipality as is provided in this chapter;

(2) "Best interests of the state" means a determination by the commissioner of revenue, with approval by the commissioner of economic and community development, that:

(A) The economic development project or extraordinary retail or tourism facility within the district is a result of the special allocation and distribution of state sales tax provided for in § 7-40-106; and

(B) The district is a result of the project or extraordinary retail or tourism facility;

(3) "Border region retail tourism development district" or "district" means one (1) or more parcels of real property located within a municipality, some part of whose corporate limits borders a neighboring state, and which some boundary of a district is no more than one-half (1/2) mile from an existing federally-designated interstate exit, is no more than twelve (12) miles from a state border as measured by straight line, is no larger than a total area of nine hundred fifty (950) acres, and designated as a border region retail tourism development district by a municipal ordinance and certified by the commissioner;

(4) "Commissioner" means the commissioner of revenue;

(5) "Cost" means all cost of an economic development project in a district incurred by the municipality or industrial development corporation during the investment period, including, but not limited to, the cost of developing the district, as well as acquisition, design, construction, renovation, improvement, demolition, and relocation of any improvements; the cost of labor, materials, and equipment; the cost of all lands, property rights, easements and franchises required; financing charges, interest, and debt service prior to, during, or after construction; the cost of issuing bonds in connection with any financing, cost of plans and specifications, services and estimates of costs and of revenue; cost of direct or indirect assistance, including funds for location assistance; cost of site preparation, engineering, accounting, and legal services; all expenses necessary or incident to determining the feasibility or practicability of such acquisitions or constructions; salaries, overhead, and other costs of the municipality or industrial development corporation allocated to the project, including new development or subsequent phases of the project to be completed within the thirty-year period established in § 7-40-104(d), and administrative, legal, and engineering expenses and such other expenses as may be necessary or incident to such acquisition, design, construction, renovation, demolition, relocation, or the financing thereof, including any such costs incurred by a municipality or industrial development corporation relating to the development of an extraordinary retail or tourism facility within two (2) years prior to the municipality's designation of the proposed border region retail tourism development district for such project;

(6) "Economic development project" or "project" means the provision of direct or indirect financial assistance, including funds for location assistance, to an extraordinary retail or tourism facility and other retail or tourism facilities developed to accompany the extraordinary retail or tourism facility in a border region retail tourism development district by a municipality or an industrial development corporation including, but not limited to, the purchase, lease, grant, construction, reconstruction, improvement, or other acquisition or conveyance of land, buildings or equipment, or other infrastructure; public works improvements essential to the location of an extraordinary retail or tourism facility and other retail or tourism facilities developed to accompany the extraordinary retail or tourism facility; payments for professional services contracts necessary for a municipality or industrial development corporation to implement a plan or project; the provision of direct loans or grants for land, buildings, or infrastructure; and loan guarantees securing the cost of land, buildings, location assistance, or infrastructure in an amount not to exceed the revenue that may be derived from the sales and use tax transferred to the municipality as provided in this chapter. It also includes development of parks, plazas, sidewalks, access ways, roads, drives, bridges, ramps, landscaping, signage, parking lots, parking structures, and other public improvements constructed or renovated by the municipality or an industrial development corporation in connection with the project in the district and any related infrastructure and utility improvements for public or private peripheral development for the district and which is constructed, renovated, or installed by the municipality or an industrial development corporation;

(7) "Extraordinary retail or tourism facility" means a single store, series of stores, or other public tourism facility or facilities located within a border region retail tourism development district, and shall include retail or other public tourism facilities that are reasonably anticipated to draw at least one million (1,000,000) visitors a year upon completion. The extraordinary retail or tourism facility shall reasonably be expected to require a capital investment of at least twenty million dollars ($20,000,000) including land, buildings, site preparation costs, and is reasonably anticipated to remit at least two million dollars ($2,000,000) in state sales and use tax, annually, when completed;

(8) "Industrial development corporation" means a corporation created or authorized by a municipality or county pursuant to chapter 53 of this title;

(9) "Investment period" means a period beginning two (2) years prior to the municipality's designation of the proposed border region retail tourism development district for the project and ending ten (10) years after certification of the district pursuant to § 7-40-104(a)(4);

(10) "Municipal governing body" means the city council, city commission, or board of mayor and aldermen of a city; and

(11) "Municipality" means an incorporated city located in this state.



§ 7-40-104 - Requirements for apportionment of state sales and use taxes.

(a) To be entitled to receive the apportionment of state sales and use taxes as provided in this chapter, the requirements set forth in subdivisions (a)(1)-(4) shall be met.

(1) A municipal legislative body shall adopt an ordinance designating the boundaries of the border region retail tourism development district; provided, however, that no municipality shall contain more than one (1) such district.

(2) The municipality shall then file a certified copy of the ordinance with the commissioner along with a request for certification of the district. The request shall include a master development plan for the proposed district containing such information as may be reasonably required by the commissioner.

(3) The commissioner shall promptly review the request to confirm that the proposed boundaries of the proposed border region retail tourism development district do not exceed the maximum size set forth in this chapter. If the commissioner determines that the boundaries of the proposed border region retail tourism development district exceeds the area allowed by this chapter, then the commissioner may adjust or reduce the boundaries of the proposed district in consultation with the municipality. In reviewing the request, the commissioner shall inform the commissioners of economic and community development and tourist development of the pending request.

(4) If the commissioner, with approval by the commissioner of economic and community development, determines that the special allocation of state sales tax, as authorized by § 7-40-106, is in the best interests of the state, then the commissioner shall approve the request and certify the district. Upon certification of the district, the commissioner shall provide prompt notice of the certification to the commissioner of economic and community development, the commissioner of tourist development, and the requesting municipal governing body.

(b) Upon certification of the district, state sales and use taxes shall be apportioned and distributed to the municipality as provided in this chapter.

(c) The apportionment and distribution of state sales and use taxes to the municipality as provided in this chapter shall commence at the beginning of the fiscal year after the certification of the district; provided, that prior to the beginning of such fiscal year and on an annual basis thereafter, the municipality shall submit to the commissioner a summary of the cost of the economic development project with supporting documentation, certified by the chief financial officer of the municipality. The commissioner shall review the cost certification to confirm that state sales and use taxes, in the amount determined by the commissioner, should be apportioned and distributed to the municipality pursuant to this chapter and shall notify the department of economic and community development of such.

(d) The certified district shall be dissolved following the expiration of thirty (30) years, or upon the date on which the cost of the project has been fully paid, whichever is sooner; provided, that the thirty-year period in this subsection (d) shall be concurrent with the time limitation established in § 7-40-106.



§ 7-40-105 - Annual adjustments.

Annual adjustments to the sales and use tax revenues collected in the district shall be made by the department of revenue within ninety (90) days of the end of each fiscal year and shall be effective immediately upon notification of such adjustment from the department of revenue to the municipality or industrial development corporation.



§ 7-40-106 - Conditions for and duration of apportionment and distribution of state sales and use taxes.

(a) Notwithstanding the allocations provided for in § 67-6-103(a), if a municipality or industrial development corporation finances, constructs, leases, equips, renovates, assists, incents, or acquires an extraordinary retail or tourism facility or a project in a certified district, then seventy-five percent (75%) of state sales and use tax collected in the district in excess of base tax revenues shall be apportioned and distributed to the municipality in an amount equal to the incremental increase in state sales and use taxes derived from the sale of goods, products, and services within the district in excess of base tax revenues.

(b) Apportionment and distribution of such taxes shall continue for a period of thirty (30) years, or until the date on which all the cost of the economic development project, including any principal and interest on indebtedness, including refunding indebtedness of the municipality or industrial development corporation related to the development of the project have been fully paid, whichever is sooner. Following the expiration of this thirty-year period, or upon the date on which such cost has been fully paid, whichever is sooner, all amounts that would have otherwise been distributed to the municipality or retained in lieu of distribution shall be allocated as provided elsewhere without regard to this chapter.

(c) Tax revenue distributed to the municipality pursuant to this chapter shall be for the exclusive use of the municipality or the industrial development corporation formally designated by the municipality for payment of the cost of the economic development project, including principal and interest on indebtedness, including refunding indebtedness of the municipality or industrial development corporation related to the development of the project. The apportionment and payment shall be made by the department of revenue to the municipality within ninety (90) days of the end of each fiscal year for which the municipality is entitled to receive an allocation and payment pursuant to this chapter.



§ 7-40-107 - Delegation to industrial development corporation.

An eligible municipality in which a district is located is authorized to delegate to any industrial development corporation within the county or counties where the municipality is located the authority to carry out all or part of the project and to issue revenue bonds to finance a project within a district and to incur cost for the project; provided, that the municipality may enter into an agreement with an industrial development corporation in which the municipality shall agree to promptly pay to the industrial development corporation the tax revenues received pursuant to this chapter sufficient to service the repayment of such bonds and costs incurred by the industrial development corporation for the project. Upon receipt, that portion of such tax revenues shall be held in trust by the municipality for the benefit of the industrial development corporation.



§ 7-40-108 - Indebtedness.

Any bonds, notes, refunding bonds, or other indebtedness relative to the cost of an economic development project shall not be issued for a term longer than thirty (30) years and the municipality or industrial development corporation is authorized to pledge all proceeds or taxes received by it pursuant to this chapter to the payment of principal of and interest on such bonds, notes, or other indebtedness; provided, that the thirty-year period in this section shall be concurrent with the time limitation established in § 7-40-106.



§ 7-40-109 - Issuance of bonds.

Prior to the issuance of any bonds to finance the cost of an economic development project that will be repaid in whole or part from apportionments under this chapter, the municipality or industrial development corporation issuing such bonds shall submit a proposed debt amortization schedule for such bonds to the commissioner for approval. Such schedule shall show the anticipated contribution to be made to the annual debt service for such bonds from the apportionment of sales and use taxes pursuant to this chapter and all other sources. After the date of issuance of such bonds, the municipality shall continue to contribute each year thereafter until such bonds are retired or a sufficient sinking fund has been established for their retirement.



§ 7-40-110 - Incentives and financial support.

A municipality may, including through an industrial development corporation, limit, condition, or provide incentives or financial support in the district as it deems appropriate, including the requirement that the benefited property owners participate in the repayment of such in an amount equal to twenty-five percent (25%) of the property tax for the real property owned by the property owner in the district each year, for such length of time as the municipality receives an appropriation of sales and use tax in accordance with this chapter and the property owner provides a lien on the property for such repayment; provided, however, that a municipality may not provide financial assistance to the location or relocation of existing retailers located within a fifteen-mile radius of the district, provided such existing location is inside the borders of this state, unless the sales floor space is increased by thirty-five percent (35%) or greater from such existing store. Furthermore, a municipality may allocate some or all of the incremental increase in property tax revenue directly as a result of the development within the district to pay for some costs associated with the district formation as well as economic development projects or extraordinary retail or tourism projects within the district.



§ 7-40-111 - Exercise all powers and rights.

Notwithstanding any law to the contrary, the municipality and the industrial development corporation are authorized to exercise all power and rights, express or implied, granted by this chapter.



§ 7-40-112 - Application of chapter to certain border region retail tourism development districts.

This chapter shall only apply to border region retail tourism development districts for which a certified copy of the ordinance required by § 7-40-104(a)(1), along with the request for certification required by § 7-40-104(a)(2), has been filed with the commissioner before January 1, 2012.









Local Government Functions

Chapter 51 - Miscellaneous Governmental and Proprietary Functions

Part 1 - Emergency Government Relocation

§ 7-51-101 - Emergency location of local government.

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place or places of the conduct of the affairs of government, the governing body of each political subdivision of this state may meet at any place within or without the territorial limits of such political subdivisions on the call of the presiding officer or any two (2) members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location or locations of government where all or any part of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this state.



§ 7-51-102 - Power to act at emergency location.

During the period when the public business is being conducted at the emergency temporary location or locations, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise, at such location or locations, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.



§ 7-51-103 - Provisions control other laws.

This part shall control and be supreme in the event it shall be employed, notwithstanding any statutory, charter or ordinance provision to the contrary or in conflict herewith.






Part 2 - Employee Compensation and Indemnification

§ 7-51-201 - Law enforcement officers and firefighters -- Compensation for injury or death -- Certain disabilities presumed to have been suffered in course of employment.

(a) (1) Whenever the state of Tennessee, or any municipal corporation or other political subdivision of the state that maintains a regular law enforcement department manned by regular and full-time employees and has established or hereafter establishes any form of compensation to be paid to such law enforcement officers for any condition or impairment of health that results in loss of life or personal injury in the line of duty or course of employment, there shall be and there is hereby established a presumption that any impairment of health of such law enforcement officers caused by hypertension or heart disease resulting in hospitalization, medical treatment or any disability, shall be presumed, unless the contrary be shown by competent medical evidence, to have occurred or to be due to accidental injury suffered in the course of employment. Any such condition or impairment of health that results in death shall be presumed, unless the contrary be shown by competent medical evidence, to be a loss of life in line of duty, and to have been in the line and course of employment, and in the actual discharge of the duties of such officer's position, or the sustaining of personal injuries by external and violent means or by accident in the course of employment and in line of duty. Such law enforcement officer shall have successfully passed a physical examination prior to such claimed disability, or upon entering governmental employment and such examination fails to reveal any evidence of the condition of hypertension or heart disease.

(2) For purposes of this subsection (a), "law enforcement officer" includes correctional security job classification employees of the departments of correction and children's services, and full-time county law enforcement officers, including county deputy sheriffs employed in correctional security positions. If such inclusion of full-time county law enforcement officers, including county deputy sheriffs employed in correctional security positions, in the definition of "law enforcement officer" mandates increased liability to a county under the Tennessee consolidated retirement system, or a local retirement system, then such full-time county law enforcement officers, including county deputy sheriffs employed in correctional security positions in such county, shall not be included in such definition for purposes of the Tennessee consolidated retirement system or a local retirement system unless the county legislative body of such county advises the retirement division of its desire to apply such definition to such personnel within four (4) months of March 24, 1986.

(b) (1) Whenever the state of Tennessee, or any municipal corporation or other political subdivision of the state maintains a regular fire department manned by regular and full-time employees and has established or hereafter establishes any form of compensation, other than workers' compensation, to be paid to such firefighters for any condition or impairment of health that results in loss of life or personal injury in the line of duty or course of employment, there shall be and there is hereby established a presumption that any impairment of health of such firefighters caused by disease of the lungs, hypertension or heart disease resulting in hospitalization, medical treatment or any disability, shall be presumed, unless the contrary is shown by competent medical evidence, to have occurred or to be due to accidental injury suffered in the course of employment. Any such condition or impairment of health which results in death shall be presumed, unless the contrary is shown by competent medical evidence, to be a loss of life in line of duty, and to have been in the line and course of employment, and in the actual discharge of the duties of such firefighter's position, or the sustaining of personal injuries by external and violent means or by accident in the course of employment and in the line of duty. Such firefighter shall have successfully passed a physical examination prior to such claimed disability, or upon entering upon governmental employment, and such examination fails to reveal any evidence of the condition or disease of the lungs, hypertension or heart disease.

(2) It is hereby declared to be the legislative intent that this section is to be remedial in character and to permit and require any municipal corporation maintaining any permanent fire department to be covered by its provisions.

(c) (1) Whenever any county having a population greater than four hundred thousand (400,000), according to the 1980 federal census or any subsequent federal census, or any municipal corporation within such county, maintains within its fire department, and has established or hereafter establishes any form of compensation, other than workers' compensation, to be paid to a person employed by such division as an emergency medical technician or emergency medical technician advanced or paramedic, for any condition or impairment of health that shall result in loss of life or personal injury in the line of duty or course of employment, there shall be and there is hereby established a presumption that any impairment of health of such person caused by hypertension or heart disease resulting in hospitalization, medical treatment or any disability shall be presumed, unless the contrary is shown by competent medical evidence, to have occurred or to be due to accidental injury suffered in the course of employment. Any such condition or impairment of health which results in death shall be presumed, unless the contrary is shown by competent medical evidence, to be a loss of life in line of duty, and to have been in the line and course of employment, and in the actual discharge of the duties of the position, or the sustaining of personal injuries by external and violent means or by accident in the course of employment and in the line of duty. Such person shall have successfully passed a physical examination prior to such claimed disability, or upon entering governmental employment, and such examination fails to reveal any evidence of the condition of hypertension or heart disease.

(2) It is hereby declared to be the legislative intent that this section is to be remedial in character and to permit and require any such municipal corporation or political subdivision of the state maintaining such division to be covered by its provisions.



§ 7-51-202 - Compensation for death of correctional employee or community services employee killed in the line of duty.

(a) For the purposes of this section, "in the line of duty" means in the course of employment and in the actual discharge of the duties of the position.

(b) The estate of any correctional employee or community services employee of the state who is killed in the line of duty shall be entitled to receive the sum of twenty-five thousand dollars ($25,000). Payment shall be made from the general fund after receipt by the department of finance and administration of a certified death certificate and an affidavit from the decedent's employer that the decedent was killed in the line of duty.



§ 7-51-203 - Liability insurance for employee protection.

All municipal corporations or other political subdivisions of the state of Tennessee are hereby authorized to contract at governmental expense for policies of liability insurance to protect employees in the course of their employment.



§ 7-51-204 - Fire department employee association dues.

(a) (1) Any municipal corporation or other political subdivision of the state that maintains a regular fire department with regular full-time employees shall, upon the written request of any such employee, make monthly deductions of membership dues for an employee association if the chief administrative officer of the employee association has previously certified to the chief executive officer of the municipality or political subdivision that the association's current membership is not less than forty percent (40%) of all the employees of the municipality or political subdivision who qualify for membership.

(2) Such deductions shall be made by the municipality or other political subdivision from each regular paycheck and shall be remitted to the employee association within thirty (30) days after the deduction is made.

(3) Authorization for such payroll deduction shall continue in effect until the next regular pay period following the thirtieth day after receipt by the municipality or other political subdivision of a written revocation signed by the employee.

(b) If any provision of this section or the application of this section to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the section that can be given effect without the invalid provision or application, and to that end the provisions of this section are declared to be severable.



§ 7-51-205 - Firefighters -- Disease, cancer or death -- Presumptions.

(a) For the purposes of this section, "firefighter" means any regular and full-time employee of a county with a metropolitan government with a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census, who is required to extinguish and control fires or fire-related incidents and other employees of fire departments who are required to perform their duties under and in a toxic environment.

(b) Any county with a metropolitan form of government with a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census, that maintains a regular fire department manned by regular and full-time employees, and has established or hereafter establishes any form of compensation, other than workers' compensation, to be paid to such firefighters for any condition or impairment of health that results in loss to life or personal injury in the line of duty or course of employment, may establish by ordinance a presumption that any impairment of health of such firefighter caused by disease or cancer resulting in hospitalization, medical treatment or any disability, shall be presumed, unless the contrary is shown by competent medical evidence, to have occurred or to be due to accidental injury suffered in the course of employment. Any such condition or impairment of health that results in death shall be presumed, unless the contrary is shown by competent medical evidence, to be a loss of life in the line of duty, and to have been in the line and course of employment, and in the actual discharge of the duties of such firefighter's position, or the sustaining of personal injuries by external and violent means or by accident in the course of employment and in the line of duty; provided, that such firefighter shall have successfully passed a physical examination prior to such claimed disability, or upon entering upon such firefighter's metropolitan government employment, and such examination fails to reveal any evidence of the condition of cancer.



§ 7-51-206 - Compensation for death of firefighter killed in the line of duty.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "Firefighter" means any regular or full-time employee of a fire department as defined in § 68-102-302, or any unpaid volunteer member of a municipal or nonprofit fire department who is registered and recognized by the state fire marshal and who is required to extinguish and control fires or fire-related incidents;

(2) "In the line of duty" means in the course of employment and in the actual discharge of the duties of the position; and

(3) "Volunteer" means a firefighter who is not in the employ of a unit of government as a full-time employee of a fire department of such unit.

(b) The estate of any firefighter who is killed in the line of duty shall be entitled to receive the sum of twenty-five thousand dollars ($25,000). Payment shall be made from the general fund after receipt by the department of finance and administration of a certified death certificate and an affidavit from the decedent's employer or fire suppression unit that the decedent was killed in the line of duty.



§ 7-51-207 - Compensation for death of volunteer rescue squad worker killed in the line of duty.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "In the line of duty" means in the course of duty and in the actual discharge of the duties of the position; and

(2) "Volunteer rescue squad worker" means any person who is trained in emergency and rescue work and who performs such work without compensation in a unit that is equipped to address such situations.

(b) The estate of any volunteer rescue squad worker who is killed in the line of duty shall be entitled to receive the sum of twenty-five thousand dollars ($25,000). Payment shall be made from the general fund after receipt by the department of finance and administration of a certified death certificate and an affidavit from the decedent's employer or volunteer rescue squad that the decedent was killed in the line of duty.



§ 7-51-208 - Compensation for death of law enforcement officer killed in the line of duty.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "In the line of duty" means in the course of employment and in the actual discharge of the duties of the position; and

(2) "Law enforcement officer" means the sheriff, sheriff's deputies, or any police officer employed by the state of Tennessee, a municipality, or political subdivision of the state of Tennessee whose primary responsibility is the prevention and detection of crime and the apprehension of offenders.

(b) The estate of any law enforcement officer who is killed in the line of duty shall be entitled to receive the sum of twenty-five thousand dollars ($25,000). Payment shall be made from the general fund after receipt by the department of finance and administration of a certified death certificate and an affidavit from the decedent's employer that the decedent was killed in the line of duty.



§ 7-51-209 - Presumptive disability in acquiring human immunodeficiency virus in the line of duty by emergency rescue workers.

(a) As used in this section, unless the context otherwise requires:

(1) (A) "Body fluids" means blood and body fluids containing visible blood and other fluids to which universal precautions for prevention of occupational transmission of blood-borne pathogens, as established by the centers for disease control and prevention, apply;

(B) For purposes of potential transmission of human immunodeficiency virus, "body fluids" includes salivary and sinus fluids, including droplets, sputum, and saliva, mucous and other fluids through which human immunodeficiency virus can be transmitted between persons;

(2) (A) "Emergency rescue worker" means any person employed full-time by the state or any political subdivision of the state, including any county having a metropolitan form of government as a firefighter, paramedic, emergency medical technician or emergency medical technician advanced;

(B) "Emergency rescue worker" does not include any person employed by a public hospital or any person employed by a subsidiary thereof;

(3) "High risk of occupational exposure" means risk that is incurred because an emergency rescue worker, in performing the basic duties associated with such worker's employment:

(A) Provides emergency medical treatment in a non-healthcare setting where there is a potential for transfer of body fluids between persons; or

(B) At the site of an accident, fire or other rescue or public safety operation, or in an emergency rescue or public safety vehicle, handles body fluids in or out of containers or works with or otherwise handles needles or other sharp instruments exposed to body fluids;

(4) "Infectious disease" means human immunodeficiency virus; and

(5) "Occupational exposure" in the case of infectious diseases, means an exposure that occurs during the performance of job duties that may place a worker at risk of infection.

(b) (1) The general assembly finds that an emergency rescue worker, in the course of employment, runs a high risk of occupational exposure to infectious disease.

(2) For reasons stated in subdivision (b)(1), any emergency rescue worker who suffers a condition or impairment of health that is caused by human immunodeficiency virus, and that results in total or partial disability or death shall be presumed to have a disability suffered in the line of duty, unless the contrary is shown by a preponderance of the evidence. However, in order to be entitled to the presumption, the emergency rescue worker must verify by written declaration that, to the best of the emergency rescue worker's knowledge and belief: In case of a medical condition caused by or derived from human immunodeficiency virus, the emergency rescue worker has not:

(A) Been exposed outside the scope of the worker's employment, through transfer of bodily fluids, to any person known to have any sickness or medical condition derived from an infectious disease;

(B) Had a transfusion of blood or blood components, other than a transfusion arising out of an accident or injury happening in connection with the worker's present employment, or received any blood products for the treatment of a coagulation disorder since last undergoing medical tests for infectious disease, which tests failed to indicate the presence of any infectious disease;

(C) Engaged in unsafe sexual practices or other high-risk behavior, as identified by the centers for disease control and prevention or the surgeon general of the United States, or had sexual relations with a person known to the worker to have engaged in such unsafe sexual practices or other high-risk behavior; or

(D) Used intravenous drugs not prescribed by a physician.

(c) Whenever any standard, medically-recognized vaccine or other form of immunization exists for the prevention of an infectious disease for which a presumption is granted under this section, if medically indicated in the given circumstances pursuant to immunization policies established by the advisory committee on immunization practices of the United States public health service, an emergency rescue worker may be required by such worker's employer to undergo the immunization, unless the worker's physician determines in writing that the immunization or other prophylaxis would pose a significant risk to the worker's health. Absent such written declaration, failure or refusal by an emergency rescue worker to undergo such immunization disqualifies the worker from the benefits of the presumption established by this section.

(d) This section does not apply to benefits payable under or granted in a noncompulsory policy of life insurance or disability insurance, unless the insurer and insured have negotiated for such additional benefits to be included in the policy contract. However, the state or any political subdivision of the state, including any county having a metropolitan form of government, may negotiate a policy contract for life and disability insurance that includes accidental death benefits or double indemnity coverage for any condition or impairment of health suffered by an emergency rescue worker, which condition or impairment is caused by an infectious disease and results in total or partial disability or death.

(e) An emergency rescue worker shall file an incident or accident report with the emergency rescue worker's employer of each instance of known or suspected occupational exposure to infectious disease as such is defined in subdivision (a)(4). The employer shall maintain a record of the incident or accident report so filed. Such report must be filed by the employee within seven (7) days of the incident or accident occurring.

(f) (1) In order to be entitled to the presumption established by this section, an emergency rescue worker must, prior to diagnosis, have undergone standard, medically-acceptable tests for evidence of the infectious disease for which the presumption is sought, or evidence of medical conditions derived therefrom, which tests fail to indicate the presence of infection.

(2) On or after July 1, 2012, an emergency rescue worker may be required to undergo a pre-employment physical examination that tests for any evidence of infectious disease. In order to be entitled to the presumption established by this section, the test shall be negative for evidence of infectious diseases.

(g) This section does not apply to the Tennessee consolidated retirement system.

(h) This section shall apply to any emergency rescue worker following termination of service for a period of one (1) year commencing with the last actual date of service.

(i) This section shall not apply to cases involving a death of an emergency rescue worker in the line of duty.

(j) The presumption established in this section shall not apply to the state death benefit.

(k) This section shall not apply to full-time or part-time instructors of the department of commerce and insurance.






Part 3 - Minimum Compensation for Local Officials

§ 7-51-301 - Minimum compensation of chief elected executive of certain municipalities.

(a) The minimum compensation payable to the chief elected executive of all municipalities or metropolitan governments having a population greater than one hundred seventy thousand (170,000), according to the 1970 federal census or any subsequent federal census, shall be twenty-five thousand dollars ($25,000) per annum, payable in equal monthly installments.

(b) Any municipality or metropolitan government may provide for greater compensation for the chief elected executive.



§ 7-51-302 - Minimum salary of council members in certain municipalities.

The minimum salary payable to city and metropolitan council members in all municipalities having a population greater than one hundred seventy thousand (170,000), according to the 1970 federal census or any subsequent federal census, shall be three hundred dollars ($300) per month.






Part 4 - Utility Service Extension, Collection Agreements

§ 7-51-401 - Extension of utility services.

(a) Except as provided in § 7-82-302, each county, utility district, municipality or other public agency conducting any utility service specifically including waterworks, water plants and water distribution systems and sewage collection and treatment systems is authorized to extend such services beyond the boundaries of such county, utility district, municipality or public agency to customers desiring such service.

(b) Any such county, utility district, municipality or public utility agency shall establish proper charges for the services so rendered so that any such outside service is self-supporting.

(c) No such county, utility district, municipality or public utility agency shall extend its services into sections of roads or streets already occupied by other public agencies rendering the same service, so long as such other public agency continues to render such service.



§ 7-51-402 - Collection agreements between governmental units.

(a) Counties, municipalities, utility districts, and cooperatives of this state billing and collecting user's fees, rates or charges for a utility service, including, but not limited to, water, sanitary sewer and electricity, or for garbage and refuse collection and disposal service, are authorized by resolution to enter into agreements with each other to provide for such billing and collection to be done by one for the other on such terms as may be agreed upon, including appropriate compensation. The county legislative body shall act for the county in making such agreements, except where billing and collection of such fees, rates or charges are performed by a board, commission or other agency of the county; provided, that such agreements entered into by a board, commission or other agency of the county shall be subject to approval by the county legislative body. The governing body of a municipality shall act for the municipality in making such agreements except where billing and collection of such fees, rates or charges are performed by a board, commission or other agency of the municipality; provided, that such agreements entered into by a board, commission or other agency of the municipality shall be subject to approval by the governing body of the municipality.

(b) Nothing in this section shall affect the authority of counties, county clerks, municipalities, utility districts and cooperatives to enter into agreements or contracts under the provisions of any other statute or charter.






Part 5 - Appropriations to Safety Councils

§ 7-51-501 - Appropriations to safety councils.

Any county or municipality in this state may make appropriations from its general revenues for the purpose of aiding the work of any local county or city safety council, located in such county or city, which local council has been approved by the Tennessee safety council.






Part 7 - Motor Vehicles--Junkyards, Fees

§ 7-51-701 - Automobile graveyards or junkyards -- Licensing and control.

(a) For the purposes of this section, "automobile graveyard" means any lot or place that is exposed to the weather and upon which more than five (5) motor vehicles of any kind, incapable of being operated, and that it would not be economically practical to make operative, are placed, located or found. "Automobile graveyard" or "automobile junkyard" shall not be construed to mean an establishment having facilities for processing iron, steel or nonferrous scrap and whose principal produce is scrap iron, steel or nonferrous scrap for sale for remelting purposes only.

(b) The governing body of each county, by resolution, and the governing body of each city, town or metropolitan government, by ordinance, may regulate and license the maintenance of automobile graveyards as defined in subsection (a), and may prescribe fines and other punishment for violations of such resolutions or ordinances.

(c) No such ordinance shall be adopted until after notice of intention to propose the ordinance for adoption shall have been published prior to its adoption once a week for two (2) successive weeks in some newspaper published in such county or municipality or, if there is no newspaper published in the county or municipality, then in some newspaper having general circulation in such county or municipality, and no ordinance shall become effective until it has been published in full for two (2) successive weeks in a newspaper.



§ 7-51-702 - Nonresident motorists not charged fee or tax for motor vehicle related privileges.

(a) Except as may be provided by general law, it is unlawful for the governing body of any county, municipality or metropolitan government to require any person who is not a resident of such county, or of the county in which such municipality is located, or of the area governed by such metropolitan government, to pay to such county, municipality or metropolitan government any license fee or tax or any regulatory license fee or tax of whatever nature for the privilege of driving a motor vehicle on the roads, streets or highways in such county, municipality or metropolitan government or for the maintenance or operation of any traffic control device or the regulation and control of motor vehicle traffic on the roads, streets, or highways in any county, municipality or metropolitan government.

(b) This section shall apply and shall be controlling, notwithstanding any provisions to the contrary of any private act or of any resolution or ordinance of any local governing body and regardless of the legal description or designation of any such fee or tax.

(c) This section shall not prohibit the collection of fees authorized for county clerks in connection with the registration and licensing of motor vehicles under title 55.



§ 7-51-703 - Collection of municipal motor vehicle fees by county clerk -- Issuance of wheel tax license or motor vehicle regulatory license.

(a) (1) The county clerk of any county and any municipality located wholly or in part in such county by resolution of its governing body may enter into an agreement with such terms as may be agreed upon, including appropriate compensation, providing for the county clerk to collect for such municipality motor vehicle regulatory fees imposed by such municipality; provided, that such agreement shall be subject to the approval of the county legislative body. Before any collections may be made under such agreement, the municipality shall file with the county clerk a certified copy of its ordinance imposing such regulatory fee.

(2) Nothing in this section shall affect the authority of counties, county clerks, municipalities, utility districts and cooperatives to enter into agreements or contracts under the provisions of any other statute or charter.

(b) In those counties having a metropolitan form of government, the county clerk shall issue any required wheel tax license or motor vehicle regulatory license at the same time the clerk's office is selling a state license, subject to such terms and conditions as may be established by the metropolitan government's chief financial officer and approved by the county governing body.

(c) The county clerk shall issue any required wheel tax license or motor vehicle regulatory license at the same time the clerk's office is selling a state license, subject to such terms and conditions as may be established by the county or municipal government's chief financial officer and approved by the applicable governing body.






Part 8 - Ordinances Affecting Railroad Operations

§ 7-51-801 - Filing with commissioner of transportation.

All incorporated cities and towns, as well as any areas adopting a metropolitan government within the state of Tennessee, shall file with the commissioner of transportation certified copies of all ordinances adopted by the governing body of such city, town or metropolitan government after July 1, 1983, that affect the operation of trains within the limits, or newly extended limits, when any such ordinances enlarge the municipal boundaries of such city, town or metropolitan government.



§ 7-51-802 - Service of ordinances on railroads.

Upon receipt of copies of all such ordinances, the commissioner of transportation shall within seven (7) days cause to be mailed copies of the ordinances to the registered agent for service of process for each railroad operating trains within the state. A copy of the letter transmitting any such ordinance to the various railroads shall be furnished to the chief executive officer of the city, town or metropolitan government adopting such ordinance in question as proof of compliance with this part.



§ 7-51-803 - Railroad's agent for service of process.

Every railroad operating trains within the state shall notify the commissioner of transportation of the name and address of its registered agent for service of process.



§ 7-51-804 - Effective date of ordinances.

(a) No ordinance required to be filed with the commissioner of transportation shall be effective as to the operation of any train until fifteen (15) days after the service of a copy of such ordinance upon the registered agent of the railroad operating such train.

(b) As to any railroad failing to furnish to the commissioner the name and address of its registered agent for service of process, any ordinance affecting the operation of the trains of such railroad shall become effective upon receipt of the certified copy thereof by the commissioner.






Part 9 - Contracts, Leases and Lease-Purchase Agreements

§ 7-51-901 - Part definitions.

Whenever used in this part, unless the context otherwise requires:

(1) "Capital improvement property" means any real or tangible property needed for a governmental purpose and having a useful life of one (1) year or more, and any real or tangible personal property with respect to which capital outlay notes can be legally authorized and issued by a municipality;

(2) "Contracting party" means any party to a contract, lease or lease-purchase agreement other than a municipality, and can include individuals, corporations, partnerships, other government agencies, and other business entities;

(3) "Governing body" means the board or body in which the general legislative powers of the municipality are vested;

(4) "Municipality" means any county or incorporated city or town of the state of Tennessee;

(5) "Notice of meeting" means the notice of meeting referred to in this part; and

(6) "Resolution" means any resolution duly adopted by a governing body pursuant to this part.



§ 7-51-902 - Capital improvement property.

Any municipality is authorized to enter into, with any contracting party or parties, contracts, leases or lease-purchase agreements with respect to capital improvement property for terms not to exceed forty (40) years or the useful life of the subject capital improvement property, whichever is less.



§ 7-51-903 - Long-term contracts.

Except as otherwise authorized or provided by law, municipalities are hereby authorized to enter into long-term contracts for such period or duration as the municipality may determine for any purpose for which short-term contracts not extending beyond the term of the members of the governing body could be entered; provided, that § 7-51-902 shall govern the periods or terms of contracts, leases, and lease-purchase agreements with respect to capital improvement property.



§ 7-51-904 - Approval by governing body -- Notice of meeting.

(a) Whenever the period or term, including any renewal term or extension period, of any contract, lease, or lease-purchase agreement for any real property is to be for less than five (5) years, under the authority of § 7-51-902 or § 7-51-903, or for tangible personal property, regardless of the period or term, such contract, lease or lease-purchase agreement shall first be approved by resolution or ordinance duly adopted by the governing body of the municipality, and no such contract, lease, or lease-purchase agreement shall be entered into by a municipality without such approval.

(b) Whenever the period or term, including any renewal term or extension period, of any contract, lease or lease-purchase agreement for any real property is to be for five (5) years or more under the authority of § 7-51-902 or § 7-51-903, a notice of meeting shall be published relative to the meeting at which such contract, lease or lease-purchase agreement will be considered by the governing body of the municipality at least seven (7) days prior to the date set for such meeting. Such notice of meeting shall identify the real property to be considered, the term or terms of such contract, lease or lease-purchase agreement and the contracting party. Such contract, lease or lease-purchase agreement shall be approved by resolution or ordinance adopted by the governing body of the municipality, and no such contract, lease or lease-purchase agreement shall be entered into by a municipality without such approval.

(c) No other or further approval shall be required for any contract, lease or lease-purchase agreement entered into pursuant to this part.



§ 7-51-905 - Construction with other laws.

(a) This part shall in no manner repeal, modify, change, or interfere with any general or special statutes pertaining to municipal or county contracts or leases, including, but not limited to, those statutes pertaining to competitive bidding, conflicts of interest, public building authorities, purchasing, issuance of bonds, borrowing of money and incurring of debts, and appropriations.

(b) The authorization provided by this part shall be additional and supplemental to, and the limitations provided in this part shall not affect the powers or authorizations provided by any other law, and is not in substitution for the powers or authorizations conferred by any other law.



§ 7-51-906 - Proprietary contracts unaffected.

This part shall not affect the powers of any municipality to contract in its proprietary capacity.



§ 7-51-907 - Sewage treatment works and public water systems.

Pursuant to the terms of this part, any municipality is hereby authorized to lease, lease-purchase and/or contract for the construction operation or management of capital improvement property that is all or part of "sewage treatment works" as defined in § 68-221-201, or a "public water system" as defined in § 68-221-703.



§ 7-51-908 - Contracts concerning education.

Municipalities, counties, or school systems may contract among themselves for matters concerning education.



§ 7-51-909 - Tax exemption for capital improvement property.

Any contract, lease or lease-purchase agreement with respect to capital improvement property entered into under the authority of this part and the income from the property shall be exempt from all state, county and municipal taxation except for inheritance, transfer and estate taxes, and except as otherwise provided in this code.



§ 7-51-910 - Contracts for purchase of natural gas, propane gas or electric power.

Notwithstanding any law to the contrary, any contract for the purchase for resale or municipal use of natural gas, propane gas or electric power may be made without complying with competitive bidding requirements.



§ 7-51-911 - Contracts for purchase of gasoline and diesel fuel.

Notwithstanding any other law to the contrary, a municipality may, with the approval of its governing body, enter into a negotiated contract or contracts, including a joint contract or contracts, with other municipalities, with a bank, investment bank or other similar financial institution for the purpose of stabilizing the net expense of the municipality incurred in the purchase of gasoline, diesel or both gasoline and diesel fuel actually purchased by the municipality. Any contract entered into under this section must be for a term of no more than twenty-four (24) months. The authority granted under this section is in addition to, and supplemental to, any existing authority granted a municipality under any other law.






Part 10 - Tennessee Passenger Transportation Services Act

§ 7-51-1001 - Short title.

This part shall be known and cited as the "Tennessee Passenger Transportation Services Act."



§ 7-51-1002 - Governmental entity -- Defined.

As used in this part, "governmental entity" means any political subdivision of the state of Tennessee and any municipality, metropolitan government, county or airport authority.



§ 7-51-1003 - Scope of authority.

(a) Every municipality, or other governmental entity, is hereby expressly authorized and empowered to protect the public health, safety, and welfare by licensing, controlling, and regulating by ordinance or resolution each private passenger-for-hire vehicle providing transportation services operated within the jurisdiction of the municipality or other governmental entity.

(b) Every municipality or other governmental entity is empowered to regulate the following:

(1) Entry into the business of providing passenger transportation service, including taxicab service, within the jurisdiction of that municipality or governmental entity;

(2) The rates charged for the provision of such passenger transportation service;

(3) The establishment of safety and insurance requirements even if they reduce the number of such private passenger vehicles for hire that otherwise would operate within the jurisdiction of the municipality or other governmental entity;

(4) The establishment of stands to be employed by one (1) or a limited number of firms providing passenger transportation;

(5) Limited or exclusive access by such passenger transportation service, including taxicab service, to airports or other facilities operated by or within the jurisdiction of the municipality or other governmental entity;

(6) The drivers of private passenger vehicles for hire;

(7) The routes and stops of fixed route private passenger vehicles for hire; and

(8) Any other requirement adopted to ensure safe and reliable passenger transportation service.



§ 7-51-1004 - Action on behalf of state -- Immunity.

(a) Any municipality or other governmental entity is authorized to carry out this part as acts of government on behalf of the state as sovereign, to the extent the governmental entity deems necessary or appropriate, even if it is anticompetitive in effect.

(b) All immunity of the state of Tennessee from liability under state and federal antitrust law is hereby extended to any municipality or other governmental entity within the scope of authority contained in this part, and, when so doing, a municipality or other governmental entity shall be presumed to be acting in furtherance of state policy.



§ 7-51-1005 - Authority of department of safety unaffected.

(a) Except as provided in § 7-51-1007(c), this part shall not apply to any motor vehicles operating passenger services that are subject to the authority of the department of safety pursuant to title 65, chapter 15.

(b) Except as provided in § 7-51-1007(c), nothing in this part shall be construed as limiting or in any way interfering with the jurisdiction of the department of safety to regulate passenger operations in accordance with title 65, chapter 15.



§ 7-51-1006 - Exemption.

This part shall not apply to any governmental entity of a county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census.



§ 7-51-1007 - Regulation of entry into the business of providing passenger transportation service -- Limousine, sedan, shuttle and taxicab service.

(a) In addition to exercising all the authority granted by all other provisions of this part, every governmental entity in any county having a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, is empowered to regulate entry into the business of providing passenger transportation service, including, but not limited to, limousine, sedan, shuttle and taxicab service.

(b) As used in this section, unless the context otherwise requires:

(1) "Limousine" means any motor vehicle except a taxicab or sedan designed or constructed to accommodate and transport passengers for hire, with an extended wheel base and expanded seating capacity designed for the transport of persons. The vehicle will have additional rear seating capacity, area, and comforts; and shall be designed to transport not more than fourteen (14) in number, exclusive of the chauffeur/driver, and the principal operation of which is confined to the area within the corporate limits of cities and suburban territory adjacent to the cities;

(2) "Sedan" means any motor vehicle, except a limousine or taxicab, designed or constructed to accommodate and transport passengers for hire, that does not have an extended wheel base or an expanded seating capacity designed for the transport of persons. The vehicle will have no additional rear seating capacity, area or comforts; shall be designed to transport not more than five (5) passengers, exclusive of the chauffeur/driver, and the principal operation of which is confined to the area within the corporate limits of cities and suburban territory adjacent to the cities, and not operated on a fixed route or schedule;

(3) "Shuttle" means any motor vehicle designed or constructed to accommodate and transport passengers for hire, not more than fifteen (15) in number, exclusive of the driver, and the principal operation of which is confined to the area within the corporate limits of cities and suburban territory adjacent to the cities, and operated on a fixed route or schedule;

(4) "Taxicab" means any motor vehicle except a limousine or sedan designed or constructed to accommodate and transport passengers for hire, not more than nine (9) in number, exclusive of the driver, and the principal operation of which is confined to the area within the corporate limits of cities and suburban territory adjacent to the cities, and not operated on a fixed route or schedule.

(c) In any county to which this section applies, limousines, sedans, shuttles and taxicabs, as defined in this section, shall comply with the safety rules and regulations and the liability insurance requirements contained in title 65, chapter 15.






Part 11 - Adult-Oriented Establishment Registration Act of 1998

§ 7-51-1101 - Short title.

This part shall be known and may be cited as the "Adult-Oriented Establishment Registration Act of 1998."



§ 7-51-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adult bookstore" means a business that offers, as its principal or predominate stock or trade, sexually oriented material, devices, or paraphernalia, whether determined by the total number of sexually oriented materials, devices or paraphernalia offered for sale or by the retail value of such materials, devices or paraphernalia, specified sexual activities, or any combination or form thereof, whether printed, filmed, recorded or live, and that restricts or purports to restrict admission to adults or to any class of adults. The definition specifically includes items sexually oriented in nature, regardless of how labeled or sold, such as adult novelties, risque gifts or marital aids;

(2) "Adult cabaret" means an establishment that features as a principal use of its business, entertainers, waiters, or bartenders who expose to public view of the patrons within such establishment, at any time, the bare female breast below a point immediately above the top of the areola, human genitals, pubic region, or buttocks, even if partially covered by opaque material or completely covered by translucent material, including swim suits, lingerie, or latex covering. "Adult cabaret" includes a commercial establishment that features entertainment of an erotic nature, including exotic dancers, strippers, male or female impersonators, or similar entertainers;

(3) "Adult entertainment" means any exhibition of any adult-oriented motion picture, live performance, display or dance of any type, that has as a principal or predominant theme, emphasis, or portion of such performance, any actual or simulated performance of specified sexual activities or exhibition and viewing of specified anatomical areas, removal of articles of clothing or appearing unclothed, pantomime, modeling, or any other personal service offered customers;

(4) "Adult mini-motion picture theater" means an enclosed building with a capacity of fewer than fifty (50) persons regularly used for presenting material distinguished or characterized by an emphasis on matter depicting, describing or relating to specified sexual activities or specified anatomical areas as defined in this section, for observation by patrons in the building;

(5) "Adult motion picture theater" means an enclosed building with a capacity of fifty (50) or more persons regularly used for presenting material having as a dominant theme or presenting material distinguished or characterized by an emphasis on matter depicting, describing or relating to specified sexual activities or specified anatomical areas as defined in this section, for observation by patrons in the building;

(6) "Adult-oriented establishment" includes, but is not limited to, an adult bookstore, adult motion picture theater, adult mini-motion picture establishment, adult cabaret, escort agency, sexual encounter center, massage parlor, rap parlor, sauna; further, "adult-oriented establishment" means any premises to which the public patrons or members are invited or admitted and that are so physically arranged as to provide booths, cubicles, rooms, compartments or stalls separate from the common areas of the premises for the purpose of viewing adult-oriented motion pictures, or wherein an entertainer provides adult entertainment to a member of the public, a patron or a member, when such adult entertainment is held, conducted, operated or maintained for a profit, direct or indirect. "Adult-oriented establishment" further includes, without being limited to, any adult entertainment studio or any premises that is physically arranged and used as such, whether advertised or represented as an adult entertainment studio, rap studio, exotic dance studio, encounter studio, sensitivity studio, model studio, escort service, escort or any other term of like import;

(7) "Board" means the adult-oriented establishment board, or, if there is in existence in the county a massage registration board appointed by the county mayor, such board may be substituted for the board;

(8) "County," as used in this part, means either a Class A county or a Class B county as classified in § 57-5-103(b). When county legislative body or county mayor is used in this part, it means metropolitan council or metropolitan mayor when applicable to a Class B county;

(9) (A) "Employee" means a person who performs any service on the premises of an adult-oriented establishment on a full-time, part-time, or contract basis, whether or not the person is denominated an employee, independent contractor, agent or otherwise, and whether or not such person is paid a salary, wage, or other compensation by the operator of such business;

(B) "Employee" does not include a person exclusively on the premises for repair or maintenance of the premises or equipment on the premises, or for the delivery of goods to the premises, nor does it include an independent accountant, attorney, or other similar professional incidentally visiting the premises solely to perform accounting, legal or other similar professional services; provided, that the accountant, attorney or other similar professional is not a manager, owner, operator, entertainer, or escort connected with the adult-oriented establishment or the providing of adult entertainment;

(10) "Entertainer" means any person who provides entertainment within an "adult-oriented establishment" as defined in this section, whether or not a fee is charged or accepted for entertainment and whether or not entertainment is provided as an employee, escort or an independent contractor;

(11) "Escort" means a person who, for monetary consideration in the form of a fee, commission, salary or tip, dates, socializes, visits, consorts with, accompanies, or offers to date, socialize, visit, consort or accompany to social affairs, entertainment or places of amusement or within any place of public resort or within any private quarters of a place of public resort;

(12) "Escort service" means a "person" as defined in this section, who, for a fee, commission, profit, payment or other monetary consideration, furnishes or offers to furnish escorts or provides or offers to introduce patrons to escorts;

(13) "Massage parlor" means an establishment or place primarily in the business of providing massage or tanning services where one (1) or more of the employees exposes to public view of the patrons within such establishment, at any time, the bare female breast below a point immediately above the top of the areola, human genitals, pubic region, or buttocks, even if partially covered by opaque material or completely covered by translucent material;

(14) "Notice" means, when required by this part, placing the document in the United States mail with sufficient first-class postage to carry it to its destination to the address of the person being notified as contained in their application, unless such person has notified the board in writing of such person's new address. "Receipt of notification" is presumed three (3) days after the mailing of a notice as provided in this subdivision (14);

(15) "Open office" means an office at the escort service from which the escort business is transacted and that is open to patrons or prospective patrons during all hours during which escorts are working, which is managed or operated by an employee, officer, director or owner of the escort service having authority to bind the service to escort and patron contracts and adjust patron and consumer complaints;

(16) "Operator" means any person, partnership, or corporation operating, conducting or maintaining an adult-oriented establishment;

(17) "Person" means an individual, partnership, limited partnership, firm, corporation or association;

(18) "Rap parlor" means an establishment or place primarily in the business of providing nonprofessional conversation or similar service for adults;

(19) "Sauna" means an establishment or place primarily in the business of providing:

(A) A steam bath; or

(B) Massage services;

(20) "Service-oriented escort" is an escort that:

(A) Operates from an open office;

(B) Does not employ or use an escort runner;

(C) Does not advertise that sexual conduct will be provided to the patron or work for an escort bureau that so advertises; and

(D) Does not offer or provide sexual conduct;

(21) "Service-oriented escort bureau" is an escort bureau that:

(A) Maintains an open office at an established place of business;

(B) Employs or provides only escorts who possess valid permits issued under this part;

(C) Does not use an escort bureau runner; and

(D) Does not advertise that sexual conduct will be provided to a patron;

(22) "Sexual conduct" means the engaging in or the commission of an act of sexual intercourse, oral-genital contact, or the touching of the sexual organs, pubic region, buttocks or female breast of a person for the purpose of arousing or gratifying the sexual desire of another person;

(23) "Sexual encounter center" means a business or commercial enterprise that, as one of its primary business purposes, offers for any form of consideration:

(A) Physical contact in the form of wrestling or tumbling between persons of the opposite sex; or

(B) Physical contact between male and female persons or persons of the same sex when one (1) or more of the persons exposes to view of the persons within such establishment, at any time, the bare female breast below a point immediately above the top of the areola, human genitals, pubic region, or buttocks, even if partially covered by opaque material or completely covered by translucent material;

(24) "Sexual gratification" means sexual conduct as defined in this section;

(25) "Sexual stimulation" means to excite or arouse the prurient interest or to offer or solicit acts of sexual conduct as defined in this section;

(26) "Sexually-oriented escort" is an escort that:

(A) Employs as an employee, agent, or independent contractor an escort bureau runner;

(B) Works for, as an agent, employee, contractor, or is referred to a patron by a sexually-oriented escort bureau;

(C) Advertises that sexual conduct will be provided, or works for, as an employee, agent or independent contractor or is referred to a patron by an escort bureau that so advertises;

(D) Solicits, offers to provide or does provide acts of sexual conduct to an escort patron, or accepts an offer or solicitation to provide acts of sexual conduct for a fee in addition to the fee charged by the escort bureau;

(E) Works as an escort without having a current valid permit issued under this part in such person's possession at all times while working as an escort; or

(F) Accepts a fee from a patron who has not first been delivered a contract;

(27) "Sexually-oriented escort bureau" is an escort bureau that:

(A) Does not maintain an open office;

(B) Employs as an employee, agent, or independent contractor, uses an escort bureau runner;

(C) Advertises that sexual conduct will be provided, or that escorts that provide such sexual conduct will be provided, referred, or introduced to a patron;

(D) Solicits, offers to provide or does provide acts of sexual conduct to an escort patron;

(E) Employs, contracts with or provides or refers escorts who do not possess valid permits issued under this part;

(F) Does not deliver contracts to every patron or customer; or

(G) Employs or contracts with a sexually-oriented escort, or refers or provides to a patron, a sexually-oriented escort;

(28) "Specified anatomical areas" means:

(A) Less than completely and opaquely covered:

(i) Human genitals;

(ii) Pubic region;

(iii) Buttocks; and

(iv) Female breasts below a point immediately above the top of the areola; and

(B) Human male genitals in a discernibly turgid state, even if completely opaquely covered;

(29) "Specified criminal acts" means the following criminal offenses as defined by the Tennessee Code Annotated or the corresponding violation of another state or country:

(A) Aggravated rape;

(B) Rape;

(C) Rape of a child;

(D) Aggravated sexual battery;

(E) Sexual battery by an authority figure;

(F) Sexual battery;

(G) Statutory rape;

(H) Public indecency;

(I) Prostitution;

(J) Promoting prostitution;

(K) Distribution of obscene materials;

(L) Sale, loan or exhibition to a minor of material harmful to minors;

(M) The display for sale or rental of material harmful to minors;

(N) Sexual exploitation of a minor;

(O) Aggravated sexual exploitation of a minor; and

(P) Especially aggravated sexual exploitation of a minor;

(30) "Specified services" means massage services, private dances, private modeling, acting as an escort as defined in this part, and any other live adult entertainment as defined in this section; and

(31) "Specified sexual activities" means:

(A) Human genitals in a state of sexual stimulation or arousal;

(B) Acts of human masturbation, sexual intercourse or sodomy; or

(C) Fondling or erotic touching of human genitals, pubic region, buttocks or female breasts.



§ 7-51-1103 - Adult-oriented establishment board -- Massage registration board as substitute.

(a) There is created in any county in which this part is adopted as provided in § 7-51-1120, an adult-oriented establishment board.

(b) The board shall consist of five (5) members appointed by the county mayor of such counties. If there exists a massage registration board appointed by the county mayor, such board may be used for the adult-oriented establishments, as determined by the county mayor.

(c) If the board consists of the massage registration board, the terms of the board members shall be coextensive with the terms of the massage registration board with no member serving after the expiration of the member's term or removal from the massage registration board. If the board consists of five (5) members appointed by such county mayor, the terms of the board members shall be for four (4) years.

(d) A majority of the members to which the board is entitled shall constitute a quorum.

(e) The board shall serve without compensation, but the members shall receive their actual expenses for attending adult-oriented establishment board meetings.

(f) The board shall select a chair from among its members and the chair shall notify interested persons and members of board meetings.

(g) The board shall meet as often as required to carry out this part.

(h) To further the purposes of this part, the board shall have authority to promulgate procedural rules and any substantive rules consistent with this part that are constitutionally valid and are promulgated in such a way that the board's discretion about whether to grant, deny, revoke, or suspend a license or permit is not unbridled.



§ 7-51-1104 - License to operate -- Required.

(a) Except as provided in subsection (e), from and after July 1, 1998, no adult-oriented establishment shall be operated or maintained in any applicable county without first obtaining a license to operate issued by the county adult-oriented establishment board.

(b) A license may be issued only for one (1) adult-oriented establishment located at a fixed and certain place. Any person, partnership or corporation that desires to operate more than one (1) adult-oriented establishment must have a license for each. No building, premises, structure or other facility that contains any adult-oriented establishment shall contain any other kind of adult-oriented establishment.

(c) No license or interest in a license may be transferred to any person, partnership or corporation.

(d) It is unlawful for any entertainer, employee, escort or operator to knowingly work in or about or to knowingly perform any service directly related to or at the request of the operation of any unlicensed adult-oriented establishment or escort service.

(e) All existing adult-oriented establishments, entertainers, employees, escorts, or operators, at the time this part is given local effect pursuant to § 7-51-1120, must submit an application for an appropriate license or permit within one hundred twenty (120) days of this part becoming effective in such county. All existing adult-oriented establishments, entertainers, employees, escorts, or operators, at the time this part is given local effect pursuant to § 7-51-1120, who timely submit an application for an appropriate license or permit, as set forth in this subsection (e), shall be granted a conditional license or permit maintaining the status quo, pending final judicial review by the trial court. If no timely application is filed within the one-hundred-twenty-day period, or no license or permit is issued by the board or granted through judicial review by the trial court, then the adult-oriented establishment, entertainer, employee, escort, or operator shall cease to operate or to perform such services or entertainment.

(f) No license shall be issued by the board unless the applicant certifies, by proof satisfactory to the board, that the applicant has satisfied the rules, regulations and provisions of the applicable zoning requirements in the county. Any zoning requirement shall be in addition to and not an alternative to any requirement of this part.



§ 7-51-1105 - License to operate -- Application.

(a) Any person, partnership, or corporation desiring to secure a license shall make application to the adult-oriented establishment board. A copy of the application shall be distributed promptly to the county sheriff's department.

(b) The application for a license shall be upon a form provided by the board. An applicant for a license shall furnish the following information under oath:

(1) Name and address, including all aliases;

(2) Written proof that the individual is at least eighteen (18) years of age;

(3) The business, occupation or employment of the applicant in an adult- oriented establishment for five (5) years immediately preceding the date of the application;

(4) The adult-oriented establishment or similar business license history of the applicant; whether such applicant, in previously operating in this or any other county, city or state under license, has had such license revoked or suspended, the reason therefor, and the business activity or occupation subject to such action of suspension or revocation;

(5) Any conviction for or plea of nolo contendere to a specified criminal act, as defined in § 7-51-1102;

(6) The address of the adult-oriented establishment to be operated by the applicant;

(7) (A) If the applicant is a corporation, the application shall specify the name, address, and telephone number of the corporation, the date and the state of incorporation, the name and address of the registered agent for service of process of the corporation, and the names and addresses of the officers and directors of the corporation, and the names and addresses of any persons holding fifty percent (50%) or more of the stock of the corporation;

(B) If the applicant is a partnership, the application shall specify the name and address of the partnership, and the name and address of all general partners of the partnership;

(C) If the partnership is a limited partnership, the application shall specify the name and address of all general partners who have a controlling interest in the partnership; and

(8) A statement by the applicant that the applicant is familiar with this part and is in compliance with this part.

(c) Within ten (10) days of receiving the results of the investigation conducted by the board or the sheriff's department, pursuant to § 7-51-1106(4), the board shall notify the applicant that the application is granted, denied or held for further investigation. Such additional investigation shall not exceed an additional thirty (30) days unless otherwise agreed to by the applicant. Upon the conclusion of such additional investigation, the board shall advise the applicant in writing whether the application is granted or denied.

(d) Failure or refusal of the applicant to give any information relevant to the investigation of the application, or the applicant's refusal or failure to appear at any reasonable time and place for examination under oath regarding the application or the applicant's refusal to submit to or cooperate with any investigation required by this part constitutes an admission by the applicant that the applicant is ineligible for such license and shall be grounds for denial of the license by the board.



§ 7-51-1106 - License to operate -- Qualifications.

To receive a license to operate an adult-oriented establishment, an applicant must meet the following standards:

(1) (A) If the applicant is an individual:

(i) The applicant shall be at least eighteen (18) years of age;

(ii) The applicant shall not have had a license revoked within five (5) years immediately preceding the date of the application;

(iii) The applicant shall not have been convicted of or pleaded nolo contendere to any violation of this part within five (5) years immediately preceding the date of the application; and

(iv) The applicant shall not have been convicted of a specified criminal act, as defined in § 7-51-1102, for which:

(a) Less than two (2) years have elapsed since the date of conviction if the conviction is for a misdemeanor offense;

(b) Less than five (5) years have elapsed since the date of conviction if the conviction is for a felony offense;

(c) Less than five (5) years have elapsed since the date of conviction for two (2) or more misdemeanor offenses occurring within any twelve-month period;

(B) The fact that a conviction is being appealed shall have no effect on disqualification of the applicant;

(2) (A) If the applicant is a corporation:

(i) All officers, directors and stockholders required to be named under § 7-51-1105(b) shall be at least eighteen (18) years of age;

(ii) No officer, director and stockholder required to be named under § 7-51-1105(b) shall have had an adult-oriented establishment license revoked within five (5) years immediately preceding the date of the application;

(iii) No officer, director or stockholder required to be named under § 7-51-1105(b) shall have been convicted of or pleaded nolo contendere to any violation of this part within five (5) years immediately preceding the date of the application; and

(iv) The applicant or officer, director or stockholder required to be named under § 7-51-1105(b) shall not have been convicted of a specified criminal act, as defined in § 7-51-1102, for which:

(a) Less than two (2) years have elapsed since the date of conviction if the conviction is for a misdemeanor offense;

(b) Less than five (5) years have elapsed since the date of conviction if the conviction is for a felony offense; and

(c) Less than five (5) years have elapsed since the date of conviction for two (2) or more misdemeanor offenses occurring within any twelve-month period;

(B) The fact that a conviction is being appealed shall have no effect on disqualification of the applicant;

(3) (A) If the applicant is a partnership, joint venture or any other type of organization where two (2) or more persons have a financial interest:

(i) All persons having a financial interest in the partnership, joint venture or other type of organization shall be at least eighteen (18) years of age;

(ii) All persons having a financial interest in the partnership, joint venture or other type of organization shall not have had a license revoked within five (5) years immediately preceding the date of the application;

(iii) No applicant or person having a financial interest in the partnership, joint venture or other type of organization shall have been convicted of or pleaded nolo contendere to any violation of this part within five (5) years immediately preceding the date of the application; and

(iv) The applicant or any person having a financial interest required to be disclosed shall not have been convicted of a specified criminal act, as defined in § 7-51-1102, for which:

(a) Less than two (2) years have elapsed since the date of conviction if the conviction is for a misdemeanor offense;

(b) Less than five (5) years have elapsed since the date of conviction if the conviction is for a felony offense;

(c) Less than five (5) years have elapsed since the date of conviction for two (2) or more misdemeanor offenses occurring within any twelve-month period;

(B) The fact that a conviction is being appealed shall have no effect on disqualification of the applicant;

(4) No license shall be issued unless the board or sheriff's department has investigated the applicant's qualifications to be licensed. The results of that investigation shall be filed in writing with the board no later than twenty (20) days after the date of the application. The board shall only deny an application for a license for reasons set forth in this part;

(5) An applicant who has been convicted of any "specified criminal activities" may not be denied a permit based on those convictions once the time period required in this section has elapsed.



§ 7-51-1107 - Inspections -- Notice of results.

(a) In order to effectuate this part, the board, its authorized representative or sheriff is empowered to conduct investigations of persons engaged in the operation of any adult-oriented establishment and inspect the license of the operators and establishment for compliance. Refusal of an operation or establishment to permit inspections shall be grounds for revocation, suspension or refusal to issue licenses provided by this part.

(b) Within ten (10) days of receiving the results of the investigation conducted pursuant to § 7-51-1106(4), the board shall notify the applicant that the application is granted, denied or held for further investigation. Such additional investigation shall not exceed an additional thirty (30) days, unless otherwise agreed to by the applicant. Upon the conclusion of such additional investigation, the board shall advise the applicant in writing whether the application is granted or denied.

(c) If an additional investigation is held and is not a result of actions by the applicant, upon the expiration of the thirtieth day from the filing of the application, the applicant shall be permitted to operate the business for which the license is sought, unless or until the board or its authorized representative notifies the applicant of a denial of the application and states the reasons for that denial.



§ 7-51-1108 - Injunctions -- Contempt.

(a) The board has the power and authority to enter into any court of the state of Tennessee having proper jurisdiction to seek an injunction against any person or adult-oriented establishment not in compliance with this part, and is further empowered to enter into any such court to enforce this part in order to ensure compliance with such provisions.

(b) Any violation of an injunction obtained under this section is contempt with a fine of fifty dollars ($50.00).

(c) Each day in contempt of such injunction is considered a separate offense.

(d) The circuit, chancery, or criminal courts of this state and the chancellors and judges of the courts shall have full power, authority, and jurisdiction, upon application by sworn detailed petition filed by the board within their respective jurisdictions, to issue any and all proper restraining orders, temporary and permanent injunctions, and any other writs and processes appropriate to carry out and enforce this part.



§ 7-51-1109 - Revocation, suspension or annulment of licenses.

(a) The board shall revoke, suspend or annul a license or permit for any of the following reasons:

(1) Discovery that false or misleading information or data was given on any application or material facts were omitted from any application;

(2) The operator, entertainer, employee, or any escort violates any provision of this part; provided, that an operator has a duty to supervise conduct on the premises of the adult-oriented establishment and shall be deemed responsible for the conduct of an entertainer, employee, or escort, if the operator knew, or should have known, of the violation and authorized, approved, or, in the exercise of due diligence, failed to take reasonable efforts to prevent the violation;

(3) The operator, entertainer, employee, or escort becomes ineligible to obtain the appropriate license or permit;

(4) Any cost or fee required to be paid by this part is not paid;

(5) Any intoxicating liquor or malt beverage is served or consumed on the premises of the adult-oriented establishment, when an operator, employee, entertainer, or escort knew, or should have known, of the violation and authorized, approved, or, in the exercise of due diligence, failed to take reasonable efforts to prevent the violation;

(6) An operator who, with actual or constructive knowledge, employs an employee who does not have a permit or provides space on the premises, whether by lease or otherwise, to an independent contractor who performs or works as an entertainer without a permit;

(7) Any operator, employee or entertainer sells, furnishes, gives or displays, or causes to be sold, furnished, given or displayed to any minor any adult- oriented entertainment or adult-oriented material;

(8) Any operator, employee or entertainer denies access of law enforcement personnel to any portion of the licensed premises wherein adult-oriented entertainment is permitted or to any portion of the licensed premises wherein adult-oriented material is displayed or sold;

(9) An operator, who with actual or constructive knowledge, fails to maintain the licensed premises in a sanitary condition by allowing continuing violations of the published health code, rules, or regulations specifically applicable in that jurisdiction, based upon an inspection by the appropriate health authority for that jurisdiction; and

(10) Any operator, employee or entertainer is convicted of a specified criminal act, as defined in § 7-51-1102, provided that such violation occurred on the licensed premises.

(b) (1) Notwithstanding anything in this part to the contrary, before revoking or suspending any license or permit, the chair shall give the license holder or permit holder not less than ten (10) nor more than twenty (20) days' written notice of the charges against such license holder or permit holder and of the revocation of such license or permit, or of the period of time such license or permit is to be suspended; such notice shall also advise the license holder or permit holder of the license holder's or permit holder's right to request a hearing before the board. In the event the license holder or permit holder does not request in writing a hearing before the board within the time set forth in such notice, the suspension or revocation shall be effective beginning the date set forth in such notice.

(2) If the license holder or permit holder desires to request a hearing before the board to contest the suspension or revocation, such request shall be made in writing to the county mayor of such county within ten (10) days of the license holder's or permit holder's receipt of the notification from the board. If the license holder or permit holder timely requests such a hearing, the effective date of a suspension or hearing shall be stayed pending the final outcome of judicial proceedings to determine whether such license or permit has been properly revoked or suspended under the law.

(3) If the license holder or permit holder timely requests such a hearing, a public hearing shall be held within fifteen (15) days of the county mayor's receipt of such request before the board, at which time the license holder or permit holder may present evidence contrary to this part. The board shall hear evidence concerning the basis for such suspension or revocation and shall affirm or reverse the suspension or revocation at the conclusion of such hearing; any such hearing shall be concluded no later than twenty-two (22) days after the license holder's or permit holder's receipt of the notification of the suspension or revocation, unless an extension beyond such time period is requested by the license holder or permit holder and granted by the board.

(c) (1) If the board affirms the suspension or revocation, the county attorney for such county shall institute suit for declaratory judgment in a court of record in such county, within five (5) days of the date of any such affirmation seeking an immediate judicial determination of whether such license or permit has been properly revoked or suspended under the law.

(2) Any operator whose license is revoked shall not be eligible to receive a license for five (5) years from the date of revocation.

(3) The applicant shall be entitled to judicial determination of the issues within two (2) days after joinder of issue, and a decision shall be rendered by the court within two (2) days of the conclusion of the hearing.

(4) The board shall have the burden of showing that a revocation or suspension of a license under this section is not arbitrary or capricious. If a board decision is found by the court to be clearly erroneous, the court may overturn the decision as being arbitrary or capricious.

(5) This subsection (c) shall apply in any county that, pursuant to § 7-51-1120, adopts this part as being applicable in its county, unless the county legislative body of that county elects to have subsection (d) apply.

(d) (1) In any county in which the legislative body, in accordance with subdivision (d)(3), elects to make this subsection (d) applicable in its county, if the board affirms the suspension, revocation, or annulment of the license or permit of the holder, the license or permit holder may appeal the decision to a court of record in the county, within ten (10) days of any such affirmation, by common-law writ of certiorari. The appellant shall have the burden of showing to the court that the revocation, suspension, or annulment is illegal, arbitrary or capricious. If a court finds the board decision is clearly erroneous, the court may overturn the decision as being illegal, arbitrary or capricious.

(2) Any operator whose license is revoked shall not be eligible to receive a license for five (5) years from the date of revocation.

(3) The legislative body of any county that, pursuant to § 7-51-1120, adopts this part as being applicable in its county, shall also have the option of electing to make this subsection (d) applicable in its county. Any action by the county may be rescinded by the legislative body, in which case subsection (c) shall apply.



§ 7-51-1110 - Hearings on disciplinary actions -- Judicial review -- Prohibition on operation of business.

(a) As used in this section, "application" means:

(1) An application for a license;

(2) An application for a permit;

(3) An application for a license renewal; and

(4) An application for a permit renewal.

(b) Whenever an application is denied, the chair shall notify the applicant in writing of the reasons for such action; such notice shall also advise the applicant of the applicant's right to request a hearing before the board. All adult-oriented establishments, entertainers, employees, escorts, or operators who timely submit an application for renewal of an appropriate license or permit shall be granted a conditional license or permit maintaining the status quo pending review by the board and final judicial review by the trial court. If the applicant desires to request a hearing before the board to contest the denial of an application, such request shall be made in writing to the county mayor of such county within ten (10) days of the applicant's receipt of the notification of the denial of the application. If the applicant timely requests such a hearing, a public hearing shall be held within fifteen (15) days of the county mayor's receipt of such request before the board, at which time the applicant may present evidence as to why the application should not be denied. The board shall hear evidence concerning the basis for denial of the application and shall affirm or reverse the denial of an application at the conclusion of such hearing; any such hearing shall be concluded no later than twenty-two (22) days after the applicant's receipt of notification of denial of an application, unless an extension beyond such time period is requested by the applicant and granted by the board.

(c) (1) If the board affirms the denial of an application, the office of the county attorney for such county shall institute suit for declaratory judgment in a court of record in such county, within five (5) days of the date of any such denial seeking an immediate judicial determination of whether such application has been properly denied under the law.

(2) The applicant shall be entitled to judicial determination of the issues within two (2) days after joinder of issue, and a decision shall be rendered by the court within two (2) days of the conclusion of the hearing. The applicant shall cooperate in expediting completion of service of process by the board when initiating a declaratory action under this part.

(3) The board shall have the burden of showing that the denial of an application under this section is not arbitrary or capricious. If a denial of the application by the board is found by the court to be clearly erroneous, the court may overturn the action as being arbitrary or capricious.

(4) The provisions of this part mandating judicial review shall control over general provisions for declaratory judgment actions in the event of any conflict.

(5) This subsection (c) shall apply in any county that, pursuant to § 7-51-1120, adopts to make this part applicable in its county, unless the county legislative body of that county elects to have subsection (d) apply.

(d) (1) In any county in which the legislative body, in accordance with subdivision (d)(2), elects to make this subsection (d) applicable in its county, if the board affirms the denial of an application, the applicant may appeal the decision to a court of record in the county, within ten (10) days of any such affirmation, by common-law writ of certiorari. The applicant shall have the burden of showing to the court that the denial is illegal, arbitrary or capricious. If a court finds the board decision is clearly erroneous, the court may overturn the decision as being illegal, arbitrary or capricious.

(2) The legislative body of any county that, pursuant to § 7-51-1120, adopts this part as being applicable in its county, shall also have the option of electing to make this subsection (d) applicable in its county. Any action by the county may be rescinded by the legislative body, in which case subsection (c) shall apply.



§ 7-51-1111 - Termination and renewal of licenses -- Applications -- Fees.

(a) Every license issued under this part will terminate at the expiration of one (1) year from the date of issuance, unless sooner revoked, and must be renewed before operation is allowed in the following year. Any operator desiring to renew a license shall make application to the board. The application for renewal must be filed not later than sixty (60) days before the license expires. The application for renewal shall be filed in triplicate with and dated by the board. A copy of the application for renewal shall be distributed promptly by the chair of the board to the applicable county sheriff. The application for renewal shall contain such information and data relevant to the renewal request, including information related to the applicant's qualifications or whether there are grounds for denial of renewal, and shall be given under oath or affirmation, as may be required by the board, but not less than the information contained in the original application.

(b) A license renewal fee of one hundred dollars ($100) shall be submitted with the application for renewal. In addition to the renewal fee, a late penalty of fifty dollars ($50.00) shall be assessed against the applicant who files for a renewal less than thirty (30) days before the license expires. If the application is denied, one half (1/2) of the fee shall be returned.

(c) If the sheriff's department is aware of any information bearing on the operator's qualifications, the information shall be filed in writing with the board not later than ten (10) days after the date of the application for renewal.

(d) Every permit issued under this part will terminate at the expiration of one (1) year from the date of issuance, unless sooner revoked, and must be renewed before an entertainer is allowed to provide entertainment in an adult-oriented establishment in the following calendar year. Any entertainer desiring to renew a permit shall make application to the board. The application for renewal must be filed not later than thirty (30) days before the permit expires. The application for renewal shall be filed in triplicate with and dated by the board. A copy of the application for renewal shall be distributed promptly by the board to the sheriff. The application for renewal shall be upon a form provided by the board and shall contain such information and data relative to the renewal request, such as the applicant's qualifications, or whether there are grounds for denying the renewal, given under oath or affirmation, as may be required by the board.

(e) A permit renewal fee of fifteen dollars ($15.00) shall be submitted with the application for renewal. In addition to the renewal fee, a late penalty of five dollars ($5.00) shall be assessed against the applicant who files for renewal less than thirty (30) days before the license expires. If the application is denied, one half (1/2) of the fee shall be returned.

(f) If the sheriff's department is aware of any information bearing on the entertainer's qualifications, that information shall be filed in writing with the board not later than ten (10) days after the date of the application for renewal.

(g) Notwithstanding anything in this part to the contrary, any application for renewal of a license or for renewal for a permit shall be handled, investigated, and approved or denied within the same time periods as those established in this part for original license applications and permit applications. In the event a license renewal application or permit renewal application is denied, the applicant shall have all rights of appeal to the board as set forth in § 7-51-1110.



§ 7-51-1112 - Hours open for inspection.

The public portion of all adult-oriented establishments shall be open to inspection at all reasonable times by the applicable sheriff's department or such other persons as the board may designate.



§ 7-51-1113 - Duties and responsibilities of operators, entertainers and employees.

(a) The operator shall maintain a register of all employees, entertainers, or escorts, showing for each person the name, permit number issued under this part, any aliases used, home address, age, birth date, sex, height, weight, color of hair and eyes, telephone number, social security number, driver license number, date of employment and termination, and duties associated with the adult-oriented establishment. This information on each employee shall be maintained in the register on the premises for a period of three (3) years following termination.

(b) The operator shall make the register of employees available immediately for inspection by the board or sheriff's department upon demand of a member of the board or sheriff's department at all reasonable times.

(c) Every act or omission by an employee constituting a violation of this part shall be deemed the act or omission of the operator if such act or omission occurs either with the authorization, knowledge, or approval of the operator, or as a result of the operator's negligent failure to supervise the employee's conduct, and the operator shall be punishable for such act or omission in the same manner as if the operator committed the act or caused the omission.

(d) An operator shall be responsible for supervising the conduct of all entertainers and employees while on the licensed premises, and shall exercise due diligence in taking reasonable efforts to prevent acts or omissions of any entertainers or employees constituting a violation of this part, with the operator's failure to reasonably fulfill this duty constituting a ground for determining whether the operator's license shall be revoked, suspended or renewed.

(e) No employee of an adult-oriented establishment shall allow any minor to loiter around or to frequent an adult-oriented establishment or to allow any minor to view adult entertainment as defined in this part.

(f) Every adult-oriented establishment shall be physically arranged in such a manner that the entire interior portion of the booths, cubicles, rooms or stalls, wherein adult entertainment is provided, shall be visible from the common area of the premises. Visibility shall not be blocked or obscured by doors, curtains, partitions, drapes or any other obstruction whatsoever.

(g) The operator shall be responsible for and shall provide that any room or area used for the purpose of viewing adult-oriented motion pictures or other types of live adult entertainment shall be readily accessible at all times and shall be continuously opened to view in its entirety.

(h) The license shall be conspicuously displayed in the common area of the premises at all times.

(i) The permit shall be kept by an employee, entertainer, or escort so that it is readily available for display immediately upon request by any member of the county sheriffs department or other appropriate law enforcement official, any board member, or any person designated by the board to assist it in enforcing this part. Each employee, entertainer, or escort shall immediately display or disclose the employee, entertainer, or escort's valid permit number to any customer upon request.



§ 7-51-1114 - Prohibited activities.

(a) No operator, entertainer or employee of an adult-oriented establishment, either on the premises or in relation to the person's role as an operator, entertainer, or employee of an adult-oriented establishment, shall permit to be performed, offer to perform, perform, or allow patrons to perform sexual intercourse or oral or anal copulation or other contact stimulation of the genitalia.

(b) No operator, entertainer or employee of an adult-oriented establishment shall encourage or permit any person upon the premises to touch, caress or fondle the breasts, buttocks, anus or genitals of any operator, entertainer or employee.

(c) No entertainer, employee, or customer shall be permitted to have any physical contact with any other on the premises during any performance and all performances shall only occur upon a stage at least eighteen inches (18'') above the immediate floor level and removed at least six feet (6') from the nearest entertainer, employee, or customer.

(d) (1) No employee or entertainer, while on the premises of an adult-oriented establishment, may:

(A) Engage in sexual intercourse;

(B) Engage in deviant sexual conduct;

(C) Appear in a state of nudity; or

(D) Fondle such person's own genitals or those of another.

(2) For the purpose of this section, "nudity" means the showing of the human male or female genitals or pubic area with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of any part of the nipple, or the showing of the covered male genitals in a discernibly turgid state.

(e) If the license holder operates an escort bureau, such bureau shall not be operated as a sexually-oriented escort bureau as defined in this part.

(f) No permit holder of an escort bureau shall conduct oneself as a sexually-oriented escort as defined in this part.

(g) No license holder shall advertise that such license holder offers sexual stimulation or sexual gratification as defined in this part.



§ 7-51-1115 - Entertainers or escorts -- Permits -- Required.

No person shall be an entertainer, employee, or escort in an adult-oriented establishment without a valid permit issued by the board.



§ 7-51-1116 - Entertainers or escorts -- Permits -- Application.

(a) Any person desiring to secure a permit as an entertainer, employee, or escort shall make application to the board. The application shall be filed in triplicate with and dated by the board. A copy of the application shall be distributed promptly by the board to the sheriff's department.

(b) The application for a permit shall be upon a form provided by the board. An applicant for a permit shall furnish the following information under oath:

(1) Name and address, including all aliases;

(2) Written proof that the individual is at least eighteen (18) years of age;

(3) The applicant's height, weight, color of eyes and hair;

(4) The adult-oriented establishment or similar business permit history of the applicant; whether such person, in previously operating in this or any other city or state under permit, has had such permit revoked or suspended, the reason for the revocation or suspension, and the business activity or occupation subject to such action of suspension or revocation;

(5) Any conviction for or plea of nolo contendere to a specified criminal act, as defined in § 7-51-1102;

(6) Two (2) portrait photographs at least two inches by two inches (2'' x 2'') of the applicant; and

(7) A statement by the applicant that the applicant is familiar with this part and is in compliance with this part.

(c) Within ten (10) days of receiving the results of the investigation conducted by the board or sheriff's department, the board shall notify the applicant that the applicant's application is granted, denied or held for further investigation. Such additional investigation shall not exceed an additional thirty (30) days unless otherwise agreed to by the applicant. Upon the conclusion of such additional investigations, the board shall advise the applicant in writing whether the application is granted or denied.

(d) If an additional investigation is held that is not caused by actions of the applicant, upon the expiration of the thirtieth day from the filing of the application, the applicant shall be permitted conditionally to work as an entertainer, employee, or escort pending final judicial review by the trial court of a decision by the board to deny the application.

(e) Failure or refusal of the applicant to give any information relevant to the investigation of the application, or the applicant's refusal or failure to appear at any reasonable time and place for examination under oath regarding the application, or the applicant's refusal to submit to or cooperate with any investigation required by this part, constitutes an admission by the applicant that the applicant is ineligible for such permit, and is grounds for denial thereof by the board.



§ 7-51-1117 - Entertainers, employees or escorts -- Permits -- Qualifications -- Investigations.

(a) To receive a permit as an entertainer, employee or escort, an applicant must meet the following standards:

(1) (A) The applicant shall be at least eighteen (18) years of age;

(B) The applicant shall not have had a permit revoked within two (2) years immediately preceding the date of the application;

(C) The applicant shall not have been convicted of a specified criminal act, as defined in § 7-51-1102, for which:

(i) Less than two (2) years have elapsed since the date of conviction if the conviction is for a misdemeanor offense;

(ii) Less than five (5) years have elapsed since the date of conviction if the conviction is for a felony offense; and

(iii) Less than five (5) years have elapsed since the date of conviction for two (2) or more misdemeanor offenses occurring within any twelve-month period;

(2) The fact that a conviction is being appealed shall have no effect on disqualification of the applicant;

(3) An applicant who has been convicted of any specified criminal activities may not be denied a permit based on those convictions once the time period required in subdivision (a)(1)(C) has elapsed.

(b) No permit shall be issued until the board or sheriff's department has investigated the applicant's qualifications to receive a permit. The results of that investigation shall be filed in writing with the board no later than thirty (30) days after the date of the application. The board shall only deny a permit application for reasons set forth in this part.



§ 7-51-1118 - Entertainers and escorts -- Permits -- Fees.

(a) A license fee of five hundred dollars ($500) shall be submitted with the application for a license.

(b) A permit fee of one hundred dollars ($100) shall be submitted with the application for a permit.



§ 7-51-1119 - Penalties for violation of part.

(a) (1) A violation of this part shall, for a first offense, be a Class B misdemeanor, punishable by a fine only of five hundred dollars ($500), and shall result in the suspension or revocation of any license.

(2) A second or subsequent violation of this part is a Class A misdemeanor, and shall result in the suspension or revocation of any license.

(b) Each violation of this part shall be considered a separate offense, and any violation continuing more than one (1) hour of time shall be considered a separate offense for each hour of violation.



§ 7-51-1120 - Local approval required.

This part shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body adopting this part.



§ 7-51-1121 - Part not exclusive or preemptory of local laws or regulations.

(a) Nothing in this part shall preempt or prevent political subdivisions in this state from enacting and enforcing other lawful and reasonable restrictions, regulations, licensing, zoning, and other criminal, civil or administrative provisions concerning the location, configuration, code compliance, or other business operations or requirements of adult-oriented establishments and sexually-oriented businesses. Except as specified in this part, such other lawful and reasonable restrictions, regulations, licensing, and other criminal, civil, or administrative provisions shall not be a basis for the board's denying, revoking, or suspending a license or permit under this part.

(b) Notwithstanding any provision of subsection (a) or any other law to the contrary, if a city or other political subdivision in this state chooses to enact and enforce its own regulatory scheme for adult-oriented establishments and sexually-oriented businesses, then this part shall not apply within the jurisdiction of such city or other political subdivision.



§ 7-51-1122 - Criminal conviction record check.

(a) The general assembly hereby declares that conducting a criminal conviction record check of an applicant desiring a license to operate an adult-oriented establishment is for a law enforcement purpose and that conducting a criminal conviction record check of applicants desiring a permit to perform as an entertainer at an adult-oriented establishment is also for a law enforcement purpose. Notwithstanding any provision of § 7-51-1121(b), or any other law to the contrary, those counties, cities or other political subdivisions that choose to license and regulate adult-oriented establishments and sexually-oriented businesses, either by adopting this part or by enacting and enforcing their own regulatory scheme that disqualifies an applicant for the conviction of a criminal act, shall require that all applicants for a license or permit to operate an adult-oriented establishment or to perform as an entertainer at an adult-oriented establishment shall submit a full set of fingerprints to the county, city or other political subdivision for positive identification of the applicant and the county, city or other political subdivision shall conduct a criminal conviction records check of the applicant.

(b) (1) Upon receipt of an application, the county, city or other political subdivision that licenses or permits operators or entertainers shall:

(A) Conduct a criminal conviction record check through such computer terminals available to it or other means of access to criminal convictions that are maintained by the county, city or other political subdivision, the Tennessee bureau of investigation and the federal bureau of investigation; and

(B) Forward the applicant's fingerprints to the Tennessee bureau of investigation, which shall verify the identity of the applicant and shall conduct its own criminal conviction record check itself and forward the results of that investigation to the requesting county, city or other political subdivision.

(2) If no disqualifying criminal conviction is identified by the county, city or other political subdivision or by the Tennessee bureau of investigation, the Tennessee bureau of investigation shall forward a set of the applicant's fingerprints to the federal bureau of investigation for verification of the applicant's identity and request the federal bureau of investigation to conduct a criminal conviction record check investigation using the fingerprints.

(3) The results of criminal conviction record investigations shall be used for the limited purpose of determining the applicant's qualifications for a license to operate an adult-oriented establishment or for a permit to perform as an entertainer at an adult-oriented establishment.

(c) Fingerprints shall be submitted on authorized fingerprint cards or by electronic, machine-readable data, or other means approved by the Tennessee bureau of investigation and the federal bureau of investigation.

(d) Any cost incurred in conducting such criminal conviction records investigations shall be paid by the county, city or other political subdivision making the request of the Tennessee bureau of investigation or the federal bureau of investigation. The county, city or other political subdivision may include such cost as part of any fee it charges for processing the applicant's license or permit.






Part 12 - Demolition of Historic Structures

§ 7-51-1201 - Restrictions on demolition of residential structures -- Approval of demolition.

No owner may demolish any residential structure that meets all of the following criteria, unless the county or municipal legislative body, as provided in this part, approves by majority vote such demolition:

(1) The residential structure was originally constructed before 1865;

(2) The residential structure is reparable at a reasonable cost; and

(3) The residential structure has an historical significance besides age itself, including, but not limited to, uniqueness of architecture, occurrence of historical events, notable former residents, design by a particular architect, or construction by a particular builder.



§ 7-51-1202 - Jurisdiction.

(a) If such property is located within the boundaries of a municipality, the municipal legislative body shall approve the demolition and no county approval shall be required.

(b) If such property is located outside the boundaries of a municipality, the county legislative body shall approve the demolition.



§ 7-51-1203 - Approval not granted -- Condemnation or purchase.

If approval is not granted, the county or municipality shall proceed with a condemnation proceeding as provided in title 29, chapter 17, or purchase the property in question within a reasonable period of time, which shall not exceed ninety (90) days.



§ 7-51-1204 - Applicability of part.

This part shall apply in any county having a population of more than three hundred thousand (300,000), according to the 1980 federal census or any subsequent federal census, and shall be inapplicable to such residential structures within the right-of-way of projects administered by the department of transportation whenever a determination has been made that such structures are of historical significance and plans for their disposition or preservation have been coordinated with and concurred in by the state historic preservation officer of the Tennessee historical commission.






Part 13 - Civil Service Notice

§ 7-51-1301 - Notice of examinations.

(a) For civil service employment, notices shall be posted for any examinations given by any municipal government or any county government or any metropolitan government to establish promotion eligibility for civil service employment.

(b) Such notice shall be posted at least thirty (30) days prior to the examination.

(c) The chief executive officer of any local government may, upon written notice to an affected department head, waive the posting requirement of this section.






Part 14 - Adult-Oriented Establishments

§ 7-51-1401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adult" means a person who has attained eighteen (18) years of age;

(2) "Adult cabaret" means a cabaret that features topless dancers, go-go dancers, exotic dancers, strippers, male or female impersonators, or similar entertainers;

(3) "Adult entertainment" means any exhibition of any adult-oriented motion picture, live performance, display or dance of any type, that has as a significant or substantial portion of such performance, any actual or simulated performance of specified sexual activities, including removal of articles of clothing or appearing unclothed;

(4) "Adult-oriented establishment" means any commercial establishment, business or service, or portion thereof, that offers, as its principal or predominant stock or trade, sexually-oriented material, devices, or paraphernalia or specified sexual activities, or any combination or form thereof, whether printed, filmed, recorded or live and that restricts or purports to restrict admission to adults or to any class of adults. "Adult-oriented establishment" includes, but is not limited to:

(A) "Adult book stores" means any corporation, partnership or business of any kind that has as its principal or predominant stock or trade, books, magazines or other periodicals and that offers, sells, provides or rents for a fee:

(i) Is available for viewing by patrons on the premises by means of the operation of movie machines or slide projectors; or

(ii) Has a substantial portion of its contents devoted to the pictorial depiction of sadism, masochism or bestiality; or

(iii) Has as its principal theme the depiction of sexual activity by, or lascivious exhibition of, the uncovered genitals, pubic region or buttocks of children who are or appear to be under eighteen (18) years of age;

(B) "Adult motion picture theatres" means an enclosed building used for presenting film presentations that are distinguished or characterized by an emphasis on matter depicting, describing or relating to specified sexual activities for observation by patrons therein; and

(C) "Adult shows" or "adult peep shows" means all adult shows, exhibitions, performances or presentations that contain acts or depictions of specified sexual activities;

(5) "Bestiality" means sexual activity, actual or simulated, between a human being and an animal;

(6) "Family recreation center" means any facility, which is oriented principally toward meeting the athletic or recreational needs of families and whose targeted customer is a minor child, including, but not limited to, the provision of one (1) or more of the following:

(A) Ice skating;

(B) Roller skating;

(C) Skateboarding;

(D) Paintball;

(E) Mini-golf;

(F) Bowling;

(G) Go-carts;

(H) Climbing facilities;

(I) Athletic fields or courts; or

(J) Other similar athletic or recreation activities;

(7) "Masochism" means sexual gratification achieved by a person through, or the association of sexual activity with, submission or subjection to physical pain, suffering, humiliation, torture or death;

(8) "Person" means an individual, partnership, limited partnership, firm, corporation or association;

(9) "Sadism" means sexual gratification achieved through, or the association of sexual activity with, the infliction of physical pain, suffering, humiliation, torture or death upon another person or animal;

(10) "Sexually-oriented material" means any book, article, magazine, publication or written matter of any kind, drawing, etching, painting, photograph, motion picture film or sound recording that depicts sexual activity, actual or simulated, involving human beings or human beings and animals, that exhibits uncovered human genitals or pubic region in a lewd or lascivious manner, or that exhibits human male genitals in a discernibly turgid state, even if completely covered; and

(11) "Specified sexual activities" means activities, services or performances that include the following sexual activities or the exhibition of the following anatomical areas:

(A) Human genitals in a state of sexual stimulation or arousal;

(B) Acts of human masturbation, sexual intercourse, sodomy, cunnilingus, fellatio or any excretory function, or representation thereof; or

(C) Fondling or erotic touching of human genitals, pubic region, buttocks or female breasts.



§ 7-51-1402 - Hours of operation for adult-oriented establishment.

(a) No adult-oriented establishment shall open to do business before eight o'clock a.m. (8:00 a.m.), Monday through Saturday; and no such establishment shall remain open after twelve o'clock (12:00) midnight, Monday through Saturday. No adult-oriented establishment shall be open for business on any Sunday or a legal holiday as designated in § 15-1-101.

(b) A local ordinance, resolution or private act may establish opening hours for adult-oriented establishments that are later than eight o'clock a.m. (8:00 a.m.) and closing hours that are earlier than twelve o'clock (12:00) midnight, but in no event may such ordinances, resolutions or private acts extend the opening hours to earlier than eight o'clock a.m. (8:00 a.m.) or the closing hours to later than twelve o'clock (12:00) midnight.



§ 7-51-1403 - Physical design of premises.

No person shall own, operate, manage, rent, lease or exercise control over any commercial building, structure, premises or portion or part of any commercial building, structure or premises that is an adult-oriented establishment and that contains:

(1) Partitions between subdivisions of a room, portion or part of a building, structure or premises having an aperture that is designed or constructed to facilitate sexual activity between persons on either side of the partition; or

(2) Booths, stalls, or partitioned portions of a room or individual rooms, used for the viewing of motion pictures or other forms of entertainment, having doors, curtains or portal partitions, unless such booths, stalls, partitioned portions of a room or individual rooms so used shall have at least one (1) side open to adjacent public rooms so that the area inside is visible to persons in adjacent public rooms. Such areas shall be lighted in a manner that the persons in the areas used for viewing motion pictures or other forms of entertainment are visible from the adjacent public rooms, but such lighting shall not be of such intensity as to prevent the viewing of motion pictures or other offered entertainment.



§ 7-51-1404 - Penalty.

A first offense for a violation of this part is a Class B misdemeanor, punishable only by a fine of five hundred dollars ($500); and a second or subsequent such offense is a Class A misdemeanor.



§ 7-51-1405 - Hours of operation for live, stage adult entertainment.

The opening and closing time limitations placed on adult-oriented establishments in § 7-51-1402 shall not apply to an establishment or the portion of an establishment that offers only live, stage adult entertainment in a theatre, adult cabaret, or dinner show type setting.



§ 7-51-1406 - Local laws not preempted.

Nothing in this part shall preempt an ordinance, regulation, restriction or license that was lawfully adopted or issued by a political subdivision prior to the enactment of Acts 2007, ch. 541, or prevent or preempt a political subdivision in this state from enacting and enforcing in the future other lawful and reasonable restrictions, regulations, licensing, zoning or other civil or administrative provisions concerning the location, configuration, code compliance or other business operations or requirements of adult-oriented establishments and sexually-oriented businesses.



§ 7-51-1407 - Restrictions on locations of adult-oriented businesses.

(a) (1) An adult-oriented establishment or adult cabaret shall not locate within one thousand feet (1,000') of a child care facility, a private, public, or charter school, a public park, family recreation center, a residence, or a place of worship.

(2) For the purposes of subdivision (a)(1), measurements shall be made in a straight line in all directions, without regard to intervening structures or objects, from the nearest point on the property line of a parcel containing an adult-oriented establishment to the nearest point on the property line of a parcel containing a child care facility, a private, public, or charter school, a public park, family recreation center, a residence, or a place of worship.

(b) Subsection (a) shall not apply to an adult-oriented business located in an otherwise prohibited location in operation on July 1, 2007, and the business activity shall be deemed an existing use of the property; provided, that the business remains in continuous operation as an adult-oriented business regardless of change of ownership.






Part 15 - Employees' Political Freedoms

§ 7-51-1501 - Rights guaranteed to local government employees.

Notwithstanding the provisions of any county, municipal, metropolitan, or other local governmental charter to the contrary, and notwithstanding the provisions of any resolution or ordinance adopted by any such county, municipality or other local governmental unit to the contrary, every employee of every such local governmental unit shall enjoy the same rights of other citizens of Tennessee to be a candidate for any state or local political office, the right to participate in political activities by supporting or opposing political parties, political candidates, and petitions to governmental entities; provided, further, the city, county, municipal, metropolitan or other local government is not required to pay the employee's salary for work not performed for the governmental entity; and provided, further, that unless otherwise authorized by law or local ordinance, an employee of a municipal government or of a metropolitan government shall not be qualified to run for elected office in the local governing body of such local governmental unit in which the employee is employed.



§ 7-51-1502 - Rights under § 5-5-102.

The rights granted to county employees under § 5-5-102(c)(1) are preserved.



§ 7-51-1503 - Time off for political activities limited.

Any time off from work used by the employee for participation in political activities shall be limited to earned days off, vacation days, or by any other arrangements worked out between the employee and the municipal or county governmental body.






Part 16 - Natural Disaster Relief

§ 7-51-1601 - Definitions -- Assistance to private residential property owners.

(a) As used in this section, unless the context otherwise requires:

(1) "Natural disaster" means a disaster that has caused widespread devastation in an area and includes an area that has been declared by the governor to be a disaster area; and

(2) "Private residential property" means the property of a person who qualifies for property tax relief under §§ 67-5-702 -- 67-5-704.

(b) When a natural disaster occurs, a municipality or county shall have access to and may spend public funds to assist in cleaning up debris and fallen trees on private residential property, if a request is made by the owner of the property for such assistance.

(c) The municipality or county shall by ordinance or resolution, as appropriate, adopt a plan for providing assistance for natural disaster relief to private residential property authorized by this section.






Part 17 - Leave Policy for Arrested Employees

§ 7-51-1701 - Leave policy for arrested employee -- Restoring back pay.

If a municipality or county has or implements a personnel policy that places an employee on leave for any period of time immediately following any arrest of the employee, the municipality or county must also implement a policy of restoring back pay to the employee if the charges are dropped or the employee is found not guilty of the charges. This requirement shall not apply if the employee pleads guilty to the charges or enters into a plea agreement on the charges.






Part 18 - Equal Access to Intrastate Commerce Act

§ 7-51-1801 - Short title -- Part definitions.

(a) This part shall be known and may be cited as the "Equal Access to Intrastate Commerce Act."

(b) As used in the part, the term:

(1) "County" includes any county having a metropolitan form of government; and

(2) "Local government" means a municipality or county.



§ 7-51-1802 - Local government authority regarding civil rights, leave policies, and health insurance.

(a) (1) No local government shall by ordinance, resolution, or any other means impose on or make applicable to any person an anti-discrimination practice, standard, definition, or provision that shall deviate from, modify, supplement, add to, change, or vary in any manner from:

(A) The definition of "discriminatory practices" in § 4-21-102 or deviate from, modify, supplement, add to, change, or vary any term used in such definition and also as defined in such section; or

(B) Other types of discrimination recognized by state law but only to the extent recognized by the state.

(2) Any such practice, standard, definition, or provision imposed or made applicable to any person by a local government prior to May 23, 2011, shall be null and void.

(b) (1) (A) No local government shall by ordinance, resolution, contract or any other means authorize or mandate, as a condition of a doing business within the jurisdictional boundaries of a local government or contracting with a local government, that employers establish a leave policy that deviates from, modifies, supplements, adds to, changes, or varies in any manner from state statutorily imposed or recognized requirements such as those authorized pursuant to § 4-21-408.

(B) Subdivision (b)(1)(A) shall not apply if the local government is entering into a contract with the federal government and the federal government requirements are different from those imposed pursuant to state law.

(c) Except to the extent specifically required pursuant to any federal law, no local government shall by ordinance, resolution, contract or any other means, mandate or require, as a condition of a doing business within the jurisdictional boundaries of the local government or contracting with the local government, that employers must provide health insurance benefits to persons employed by such employer.

(d) Subsections (a), (b) and (c) shall not apply with respect to employees of a local government.






Part 19 - Grants for Development of Blighted Properties

§ 7-51-1901 - Public policy -- Purpose.

(a) It is the public policy of this state that a mechanism should be created to enable local governments to provide grants which would encourage housing development or encourage the repair, rebuilding and renovations of existing facilities and structures in neighborhoods whose stability depends upon the elimination of blight and the upgrading of structural needs of a facility.

(b) Remodeling and eliminating blight serves a valid public purpose for the stabilization of the value of the neighborhood and increases the value of the facility being rehabilitated.



§ 7-51-1902 - Part definitions -- Authority to develop grant programs.

(a) As used in this part:

(1) "Blighted" has the meaning ascribed to that term in title 13, chapters 20 and 21; and

(2) "Local government" means a municipality, county or county having a metropolitan form of government.

(b) Local governments are authorized to develop grant programs to be paid from the general fund of the local government to homeowners and developers who invest in blighted property for the purpose of stabilizing the value of the neighborhood and increasing the value of the facilities being constructed or rehabilitated which are located on blighted property.



§ 7-51-1903 - Submission of grant program to attorney general and reporter for review and approval.

Prior to offering any grants under a program developed by the local government, the local government shall submit the grant program to the attorney general and reporter for the review and approval of the attorney general and reporter to ensure the grants will not be offered in an arbitrary and capricious manner and in no way violate:

(1) Constitutional requirements of article II, § 28 of the Tennessee Constitution requiring equal and uniform taxation of property; and

(2) Section 29-17-102(2).









Chapter 52 - Municipal Electric Plants

Part 1 - Municipal Electric Plant Law of 1935

§ 7-52-101 - Short title.

This part shall be known and may be cited as the "Municipal Electric Plant Law of 1935."



§ 7-52-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acquire" means to purchase, lease, construct, reconstruct, replace, or acquire by gift;

(2) "Dispose" means to sell, lease, or otherwise transfer any interest in property;

(3) "Electric plant" means generating, transmission, or distribution systems, together with all other facilities, equipment and appurtenances necessary or appropriate to any such systems for the furnishing of electric power and energy for lighting, heating, power or any other purpose for which electric power and energy can be used;

(4) "Electric service" means the furnishing of electric power and energy for lighting, heating, power or any other purpose for which electric power and energy can be used;

(5) "Federal agency" includes the United States, the president of the United States, the department of housing and urban development, Tennessee Valley authority, or any other similar agency, instrumentality or corporation of the United States, that has heretofore been or may hereafter be created by or pursuant to any act or acts of the congress of the United States;

(6) "Governing body" means the county legislative body, board, body or commission having general charge of the municipality;

(7) "Improve" means to acquire any improvement;

(8) "Improvement" means any improvement, extension, betterment, or addition to any electric plant;

(9) "Law" means any act or statute, general, special or local, of the state of Tennessee, including, but not limited to, the charter of any municipality; and

(10) "Municipality" means any county, metropolitan government, incorporated city or town in the state of Tennessee.



§ 7-52-103 - Powers of municipalities.

(a) Every municipality has the power and is authorized to:

(1) Acquire, improve, operate and maintain within or without the corporate or county limits of such municipality, and within the corporate or county limits of any other municipality, with the consent of such other municipality, an electric plant and to provide electric service to any person, firm, public or private corporation, or to any other user or consumer of electric power and energy, and charge for the electric service;

(2) Acquire, improve or use jointly with any other municipality a transmission line or lines together with all necessary and appropriate facilities, equipment and appurtenances for the purpose of transmitting power and energy or connecting their respective electric plants with a wholesale source of supply and, to this end, such municipality may provide by contract for the method of holding title, for the allocation of responsibility for operation and maintenance and for the allocation of expenses and revenues;

(3) Accept grants, loans or other financial assistance from any federal agency, for or in aid of the acquisition or improvement of any electric plant;

(4) Contract debts for the acquisition or improvement of any electric plant, borrow money, and issue bonds and notes pursuant to the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, to finance such acquisition or improvements;

(5) Assess, levy and collect unlimited ad valorem taxes on all property subject to taxation to pay such bonds, and the interest on the bonds;

(6) Acquire, hold and, subject to the applicable provisions of any bonds or contracts, dispose of any property, real or personal, tangible or intangible, or any right or interest in any such property in connection with any electric plant, and whether or not subject to mortgages, liens, charges or other encumbrances, but no municipality shall dispose of all or substantially all of its electric plant, except as provided in § 7-52-132;

(7) Make contracts and execute instruments containing such covenants, terms and conditions as in the discretion of the municipality may be necessary, proper or advisable for the purpose of obtaining loans from any source, or grants, loans or other financial assistance from any federal agency; make all other contracts and execute all other instruments as in the discretion of the municipality may be necessary, proper or advisable in or for the furtherance of the acquisition, improvement, operation and maintenance of any electric plant and the furnishing of electric service; and carry out and perform the covenants and terms and conditions of all such contracts and instruments;

(8) Enter on any lands, waters and premises for the purpose of making surveys, soundings and examinations in connection with the acquisition, improvement, operation or maintenance of any electric plant and the furnishing of electric service; and

(9) Do all acts and things necessary or convenient to carry out the powers expressly given in this part.

(b) In addition to the powers listed in subsection (a), each municipality has the power and is authorized to promote economic and industrial development through participation both as a borrower and a lender in the rural economic development loan and grant program established and administered by the rural development administration or its successor.

(c) In addition to the authority granted under otherwise applicable law, each municipality operating an electric plant has the power and is authorized within its service area and on behalf of its municipality, acting through the authorization of the board or supervisory body having responsibility for the municipal electric plant, to contract to establish a joint venture or other business relationship with one (1) or more third parties to provide the services authorized by § 7-52-601; provided, that, with respect to cable services, at least one (1) such third party shall be a current franchise holder that has been providing services in any state, either itself or its predecessor or predecessors, for not less than three (3) years at the time of the establishment of the joint venture or other business relationship. Any such joint venture or other business relationship shall be subject to §§ 7-52-602 -- 7-52-609.

(d) In addition to the authority granted under otherwise applicable law, each municipality operating an electric plant has the power and is authorized on behalf of its municipality, acting through the authorization of the board or supervisory body having responsibility for the municipal electric plant, to establish a joint venture or any other business relationship with one (1) or more third parties to provide related services, subject to §§ 7-52-402 -- 7-52-407. No contract or agreement between a municipal electric system and one (1) or more third parties for the provision of related services that provides for the joint ownership or joint control of assets, the sharing of profits and losses, or the sharing of gross revenues shall become effective or enforceable until the Tennessee regulatory authority approves such contract or agreement on petition, and, after notice and opportunity to be heard, has been extended to interested parties. Notwithstanding § 65-4-101(6)(B) or any other provision of this code or of any private act, to the extent that any such joint venture or other business relationship provides related services, such joint venture or business relationship and every member of such joint venture or business relationship shall be subject to regulation by the Tennessee regulatory authority in the same manner and to the same extent as other certified providers of telecommunications services, including, but not limited to, rules or orders governing anti-competitive practices, and shall be considered as and have the duties of a public utility, as defined in § 65-4-101, but only to the extent necessary to effect such regulation and only with respect to the provision of related services. This provision shall not apply to any related service or transaction that is not subject to regulation by the Tennessee regulatory authority.

(e) (1) In addition to the authority granted under otherwise applicable law, a municipality operating an electric plant has the power and is authorized, acting through the authorization of the board or supervisory body having responsibility for the municipal electric plant, to accept and distribute voluntary contributions for bona fide economic development or community assistance purposes pursuant to programs approved by the board or supervisory body, which programs may include, but shall not be limited to, programs in which utility bills are rounded up to the next dollar when such contribution is shown as a separate line on the utility bill.

(2) Contributions accepted by a municipal electric plant pursuant to programs authorized by subdivision (e)(1) shall not be considered revenue to the municipal electric plant or the municipality's other utility systems, and such contributions shall be used only for economic development or community assistance purposes.

(f) For purposes of this section, "related services" means those services authorized by § 7-52-401.

(g) In addition to the authority granted under otherwise applicable law, each municipal electric system and each other governmental utility system established by private act that operates an electric plant have the power and are authorized, acting through the authorization of the board or supervisory body having responsibility for the municipal electric system or governmental utility system, to enter into an employment contract for a term not to exceed five (5) years with the superintendent, general manager or chief executive officer of the electric plant. Any such contract must be terminable for cause, as more specifically defined in the contract, and the term of the contract may be renewed. If the board or supervisory body also has responsibility for other utility systems, and if the superintendent, general manager or chief executive officer is also the superintendent, general manager or chief executive officer for such other systems, then the contract may address all rights and responsibilities of such superintendent, general manager or chief executive officer. This subsection (g) shall only apply where, by private act or general law, the board or supervisory body having responsibility for the municipal electric system or governmental utility system is directly responsible for making decisions regarding the employment of the superintendent, general manager or chief executive officer of the electric plant.



§ 7-52-104 - Rights-of-way over public lands.

Any municipality may use any right-of-way, easement, or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of an electric plant, held by the state or any other municipality; provided, that such other municipality shall consent to such use.



§ 7-52-105 - Eminent domain.

Any municipality proceeding under this part is authorized and empowered to condemn any land, easement or rights-of-way, either on, under or above the ground, for any and all purposes necessary in connection with the construction, operation and maintenance of an electric plant or improvements to the electric plant. Title to property so condemned shall be taken in the name of the municipality. Such condemnation proceeding shall be pursuant to and in accordance with title 29, chapter 16; provided, that, where title to any property sought to be condemned is defective, it shall be passed by decree of court; provided, further, that, where condemnation proceedings become necessary, the court in which such proceedings are filed shall, upon application by the municipality and upon the posting of a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property, order that the right of possession shall issue immediately or as soon and upon such terms as the court, in its discretion, may deem proper and just.



§ 7-52-106 - Preliminary expenses.

(a) All expenses actually incurred by the governing body of any municipality in the making of surveys, estimates of cost and of revenues, employment of engineers, attorneys or other employees, the giving of notices, taking of options, selling of bonds, and all other preliminary expenses of whatever nature, that such governing body deems necessary in connection with or precedent to the acquisition or improvement of any electric plant and that it deems necessary to be paid prior to the issuance and delivery of the bonds issued pursuant to this part, may be met and paid out of the general fund of the municipality not otherwise appropriated, or from any other available fund.

(b) All such payments from the general or other funds shall be considered as temporary loans and shall be repaid immediately upon sale and delivery of the bonds, and claim for such repayment shall have priority over all other claims against the proceeds derived from the sale of such bonds.



§ 7-52-107 - Board of public utilities -- Creation.

(a) Any municipality, except those that employ a city-manager or that have a population of less than two thousand (2,000), issuing bonds under this part for the acquisition of an electric plant shall, and any municipality now or hereafter owning or operating an electric plant under this part or any other law may, appoint a board of public utilities, referred to as the "board" in this part.

(b) The board shall be created in the following manner: at the time the governing body of a municipality issuing bonds under this part determines that a majority of the qualified voters voting on the election resolution have assented to the bond issue for the acquisition of an electric plant, the chief executive officer of the municipality shall, or if no such bonds are issued, or if the municipality employs a city-manager or has a population of less than two thousand (2,000), then at any time the chief executive officer may, with the consent of the governing body of the municipality, appoint two (2) or four (4) persons from among the property holders of such municipality who are residents of the municipality and have resided therein for not less than one (1) year next preceding the date of appointment to such board. The board of a municipal electric system may consist of two (2) or four (4) persons who have been for not less than one (1) year preceding the appointment both a customer of the municipal electric system and a resident of the county wherein such municipality is located. No regular compensated officer or employee of a municipality shall be eligible for such appointment until at least one (1) year after the expiration of the term of such person's public office.



§ 7-52-108 - Terms of board members -- Official representative.

(a) The original appointees, if two (2) are appointed, shall serve two (2) and four (4) years respectively, or if four (4) are appointed, shall serve for one (1), two (2), three (3) and four (4) years respectively, from July 1 next succeeding the date of appointment, as the chief executive officer shall designate.

(b) Successors to retiring members so appointed shall be appointed for a term of four (4) years in the same manner, prior to the expiration of the term of office of the retiring member.

(c) In addition to the members so appointed, such chief executive officer shall also, with the consent of the governing body of the municipality, designate a member of such governing body, or, in the chief executive officer's discretion, the city manager, to serve as a third or fifth member of the board, as the case may be. The term of such member shall be for such time as the appointing officer may fix, but in no event to extend beyond the member's term of office in such governing body or the member's employment as city manager, as the case may be. Appointments to complete unexpired terms of office shall be made in the same manner as original appointments.



§ 7-52-109 - Bond and oath of board members.

Each member shall give such bond, if any, as may be required by resolution of the governing body, and shall qualify by taking the same oath of office as required for members of such governing body.



§ 7-52-110 - Organization and meetings of board -- Compensation of members and officers.

(a) A majority of the board shall constitute a quorum and the board shall act by vote of majority present at any meeting attended by a quorum, and vacancies in the board shall not affect its power and authority so long as a quorum remains.

(b) Within ten (10) days after appointment and qualification of members, the board shall hold a meeting to elect a chair. The board shall, at the same time, designate a secretary and treasurer, or secretary-treasurer, who need not be members of the board, and fix the amount of the surety bond that shall be required of such secretary and treasurer, or secretary-treasurer, and shall fix the compensation for such person or persons.

(c) The board shall hold public meetings at least once per month, at such regular time and place as the board may determine. Changes in such time and place of meeting shall be made known to the public as far in advance as practicable.

(d) The board shall establish its own rules of procedure, except as otherwise expressly provided.

(e) All members of the board shall serve as such without compensation, but they shall be allowed necessary traveling and other expenses while engaged in the business of the board, including an allowance not to exceed two hundred dollars ($200) per month for attendance at meetings. On or after July 1, 2011, the allowance may be increased to an amount not to exceed three hundred dollars ($300) per month for attendance at meetings. Such expenses, as well as the salaries of the secretary and treasurer, or secretary-treasurer, shall constitute a cost of operation and maintenance of the electric plant.

(f) All members of the board shall receive an additional allowance not to exceed twenty-five dollars ($25.00) per month for attendance at meetings for each additional utility system over which the board has jurisdiction as provided in §§ 7-52-111, 7-52-401 and 7-52-601 and the total allowances provided in this subsection (f) shall not exceed a maximum allowance of one hundred dollars ($100) per month. On or after July 1, 2011, the additional allowance may be increased to an amount not to exceed fifty dollars ($50.00) for each additional utility system and a maximum allowance not to exceed one hundred fifty dollars ($150) per month. Such additional allowances shall constitute a cost of operation and maintenance of the utility systems.

(g) Additionally, the municipality may provide health insurance coverage for each member of the board and may pay the health insurance premiums for such coverage in the same manner as if the member were a municipal employee. Payment of such premiums on behalf of such members shall constitute a cost of operation and maintenance of the electric plant.



§ 7-52-111 - Jurisdiction of board over waterworks, sewerage works or gas system.

(a) Municipalities now or hereafter owning or operating a waterworks, sewerage works, or gas system have the power and are hereby authorized to transfer to and confer upon the board the jurisdiction over such waterworks, sewerage works, or gas system now or hereafter vested in any other board, commission, or in the governing body of such municipalities.

(b) If the board is given jurisdiction over such works, it shall keep separate accounts for the electric plant and each works, making due and proper allocation of all joint expenses, revenues and property valuations.



§ 7-52-112 - Removal of board members.

Any member of the board may be removed from office for cause upon a vote of three fourths (3/4) of the members of the governing body of the municipality, but only after preferment of formal charges by resolution of a majority of the members of such governing body at a public hearing before such governing body.



§ 7-52-113 - Records and reports of board.

(a) The board shall keep a complete and accurate record of all meetings and actions taken, and of all receipts and disbursements, and shall make reports of the same to the governing body of the municipality at stated intervals, not to exceed one (1) year.

(b) Such reports shall be in writing, shall be filed in open meeting of the governing body of the municipality, at stated intervals, not to exceed one (1) year, and a copy shall be filed with the municipal clerk or recorder.



§ 7-52-114 - General control of plant -- Supervisory body -- Superintendent.

(a) (1) The general supervision and control of the acquisition, improvement, operation and maintenance of the electric plant shall be in charge of the following agency, referred to as the "supervisory body" in this part:

(A) The board; or if there be no board, then

(B) The governing body of the municipality.

(2) If the governing body of the municipality has charge of the supervision and control of the electric plant, such governing body may by resolution delegate all or any of its powers or duties as supervisory body to the city-manager, if any.

(b) The supervisory body shall appoint an electric plant superintendent, referred to as "superintendent" in this part, who shall be qualified by training and experience for the general superintendence of the acquisition, improvement and operation of the electric plant. The superintendent need not be a resident of the state at the time of appointment. The superintendent's salary shall be fixed by the person or agency appointing such superintendent. The superintendent shall serve at the pleasure of the supervisory body and may be removed by such body at any time.

(c) Subject only to an employment contract entered into pursuant to § 7-52-103(g), within the limits of the funds available, all powers to acquire, improve, operate and maintain, and to furnish electric service, and all powers necessary or convenient to furnishing electric service, conferred by this part shall be exercised on behalf of the municipality by the supervisory body and the superintendent, respectively.



§ 7-52-115 - Powers of supervisory body -- Users of auxiliary energy sources.

(a) Subject to the provisions of applicable bonds or contracts, the supervisory body shall determine programs and make all plans for the acquisition of the electric plant, shall make all determinations as to improvements, rates and financial practices, may establish such rules and regulations as it may deem necessary or appropriate to govern the furnishing of electric service, and may disburse all moneys available in the electric plant fund established for the acquisition, improvement, operation and maintenance of the electric plant and the furnishing of electric service. A copy of the schedule of the current rates and charges in effect from time to time and a copy of all rules and regulations of the supervisory body relating to electric service shall be kept on public file at the main and all branch offices of the electric plant and also in the office of the municipal clerk or recorder.

(b) When such municipal electric plant supplies its services to consumers who use solar or wind-powered equipment as a source of energy, such electric plant shall not discriminate against such consumers by its rates, fees or charges or by altering the availability or quality of energy.

(c) Any consumer who uses solar, wind power, or other auxiliary source of energy shall install and operate the equipment, property, or appliance for such energy source in compliance with any state or local code or regulation applicable to the safe operation of such equipment, property, or appliance.



§ 7-52-116 - Charges to municipality.

The supervisory body shall charge the municipality and all departments and works of the municipality for any electric service furnished to the municipality, at the rates applicable to other customers taking service under similar conditions. Revenues derived from such service shall be treated as all other revenues.



§ 7-52-117 - Powers of superintendent.

(a) The superintendent shall have charge of all actual construction, the immediate management and operation of the electric plant and the enforcement and execution of all rules, regulations, programs, plans and decisions made or adopted by the supervisory body.

(b) The superintendent shall appoint all employees and fix their duties and compensation, excepting that the appointment of all technical consultants and advisers and legal assistants shall be subject to the approval of the supervisory body.

(c) Subject to § 7-52-132, the superintendent, with the approval of the supervisory body, may acquire and dispose of all property, real and personal, necessary to effectuate the purposes of this part. The title of such property shall be taken in the name of the municipality.

(d) The superintendent shall let all contracts, subject to the approval of the supervisory body, but may, without such approval, obligate the electric plant on purchase orders up to an amount to be fixed by the supervisory body, but not to exceed fifty thousand dollars ($50,000). Any work or construction exceeding in cost the amount specified in this subsection (d) shall, before any contract is let or work done, be advertised by the superintendent for bids, but the supervisory body shall have power to reject any and all bids.

(e) The superintendent shall make and keep full and proper books and records, subject to the supervision and direction of the supervisory body.



§ 7-52-118 - Additional board members for certain municipal utilities providing electric service in multiple counties.

(a) (1) Notwithstanding any other law to the contrary, when a municipal utility provides electric service in multiple counties and one (1) of the counties outside of the county in which the principal office of the utility is located has in excess of sixty percent (60%) of the customers residing in it, then such municipal utility shall create and install two (2) additional board members from the county that has in excess of sixty percent (60%) of the utility customers. The county mayor of the county that has in excess of sixty percent (60%) of the customers shall recommend persons to fill the new board member positions. The city council or chief legislative body of the city that owns the municipal utility shall accept or reject the recommendation or recommendations at a public meeting by a simple majority vote. If the recommended person or persons are not accepted or rejected within thirty (30) days following the date of the recommendation, the person or persons shall be deemed accepted. If rejected, the county mayor shall recommend another person or persons until the city council or chief legislative body of the city accepts the recommendation or recommendations. Such board members shall not be considered city council persons or employees of the municipality, nor shall they receive any insurance benefits. The terms of such board members shall be four (4) years and each shall serve until their successor is selected and assumes office. In the event a vacancy occurs, the county mayor shall initiate the procedure described in this section to appoint a successor to fill the vacancy for the remainder of the unexpired term.

(2) For implementation purposes, one (1) board member shall assume office on July 1, 2005, and the other shall assume office on July 1, 2006.

(3) Such appointees shall be customers of the municipal utility for not less than one (1) year and shall not be an employee or board member of any other utility.

(4) This section shall in no way affect or change the in lieu of tax payment procedure or recipient in effect prior to May 17, 2005, and further ratifies such procedure.

(b) This section shall only apply to municipal utilities that are wholly located within the state of Tennessee and otherwise subject to this section.



§ 7-52-132 - Disposition of plant -- Election resolution -- Notice -- Ballot -- Election.

The governing body of the municipality may dispose of all or substantially all of the electric plant acquired by means of bonds issued under this part, but only with the approval of the supervisory body and a majority of those voting in an election held as follows:

(1) The governing body of the municipality shall adopt a resolution, which shall state in substance:

(A) That the supervisory body has approved the proposed disposition;

(B) A full description of the property to be disposed of;

(C) The purchaser or purchasers of the property;

(D) The purchase price;

(E) The terms or conditions of sale if such disposition is not for cash, payable in full at the time of such disposition;

(F) The date on which such election will be held;

(G) The place or places where votes may be cast; and

(H) The hours between which such voting places may be open; and

(2) At such election the ballot shall contain the words "For the disposition of the electric plant" and "Against the disposition of the electric plant."



§ 7-52-133 - Supplemental nature of law.

The powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law. Bonds may be issued under this part for the acquisition or improvement of an electric plant, notwithstanding that any other law may provide for the issuance of bonds for like purposes and without regard to the requirements, restrictions or procedural provisions contained in any other law.



§ 7-52-134 - Purpose of part -- Liberal construction.

(a) This part is for the public purpose of promoting the increased use of electricity in the urban and rural areas of this state, and to enable all counties, as well as cities and towns, to secure the benefit of the surplus power generated or to be generated by the Tennessee Valley authority at Wilson Dam in the state of Alabama and Norris Dam in the state of Tennessee, or the power generated at any other works or dams.

(b) This part is remedial in nature and the powers hereby granted shall be liberally construed to effectuate the purpose of this part, and, to this end, every municipality shall have power to do all things necessary or convenient to carry out the purposes of this part in addition to the powers expressly conferred in this part.



§ 7-52-135 - Public records having commercial value -- Fees for copies.

(a) If a request is made for a copy of a public record that has commercial value, and such request requires the reproduction of all or a portion of a computer generated map that was developed by an electric system, the board of directors of any such system may establish and impose reasonable fees for the reproduction of such map, in addition to any fees or charges that may lawfully be imposed pursuant to § 10-7-506. The additional fees authorized by this subsection (a) may not be assessed against individuals who request copies of such maps for themselves or when the map requested does not have commercial value.

(b) The additional fees authorized by subsection (a) shall relate to the actual development costs of such maps and may include:

(1) Labor costs;

(2) Costs incurred in design, development, testing, implementation and training; and

(3) Costs necessary to ensure that the map is accurate, complete and current, including the cost of adding to, updating, modifying and deleting information.

(c) The total collections for the additional fees authorized by subsection (a) shall not exceed the total development costs of the system producing the maps. Once such additional fees have paid the total development costs of the system, such fees shall be adjusted to generate only the amount necessary to maintain the data and ensure that it is accurate, complete and current for the life of the particular system.

(d) As used in subsection (a), "commercial value" means a record that may be used for commercial real estate development or related activities and for which a monetary profit may be realized.






Part 2 - Agreements with Governmental Agencies

§ 7-52-201 - Agreements with governmental agencies.

Any municipal corporation, county, city or town, called "municipality" in this part, owning or operating or authorized to acquire or operate any electric generation, transmission or distribution system, is authorized, in any contract or arrangement with the Tennessee Valley authority or any similar governmental agency for the acquisition of any such system or part of a system or the purchase of electric power and energy, to stipulate and agree to such covenants, terms and conditions as the governing body of the municipality may deem appropriate, including, but not limited to, covenants, terms and conditions in respect to the resale rates, financial and accounting methods, services, operation and maintenance practices and the manner of disposing of the revenues, of any such system, and to comply therewith, and any such covenants, terms or conditions heretofore stipulated or agreed to are hereby expressly validated.



§ 7-52-202 - Agreement power as supplemental.

Nothing contained in this part shall be construed as a restriction or limitation upon any authority, power or right that any municipality may have in the absence of this part. These sections shall be construed as cumulative and shall be in addition and supplemental to any power, authority or right conferred by any other law.



§ 7-52-203 - Law as remedial.

This part is remedial in nature and any power, authority or right hereby conferred shall be liberally construed, and, to this end, every municipality shall have the power, authority and right, in addition to those expressly conferred by this part, to do all things necessary or convenient in carrying out the purposes of this part.






Part 3 - Municipal Electric System Tax Equivalent Law of 1987

§ 7-52-301 - Short title.

This part shall be known and may be cited as the "Municipal Electric System Tax Equivalent Law of 1987."



§ 7-52-302 - Purpose -- Construction.

(a) The purpose of this part is to provide the complete law of this state with respect to payments in lieu of taxes on the property and operations of all electric systems owned and operated by incorporated cities or towns, by counties, and by metropolitan governments, and to repeal the specific provisions of any private act, home rule charter or metropolitan government charter, or any part thereof, relating to payments in lieu of taxes, including certain provisions relating to the distribution of any such payments, but not to repeal any other provisions of such private acts or charters or parts of private acts or charters.

(b) This part is remedial in nature and this part shall be liberally construed to effectuate the purpose of this part.



§ 7-52-303 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Assessment ratio in effect" means that assessment ratio being applied by the comptroller of the treasury in assessing electric system property of electric cooperatives and electric membership corporations for ad valorem taxation or, if such assessment function ceases to be performed by the comptroller of the treasury, that assessment ratio applied by any authorized department, agency, comptroller of the treasury, or official of the state empowered to so apply such an assessment ratio in assessing electric system property of electric cooperatives and electric membership corporations;

(2) (A) "Average of revenue less power cost from electric operations for the preceding three (3) fiscal years" means an amount derived by:

(i) Determining for each of the three (3) fiscal years immediately preceding the beginning of the current fiscal year the electric system's total operating revenues for the year less any operating revenue amounts deemed uncollectible and written off for the year, net of any such amounts reinstated during the year that had been written off in any prior fiscal year, and accounting for any extraordinary items attributable to any prior fiscal year's total operating revenue or uncollectible amounts, and totaling the three (3) yearly amounts so determined;

(ii) Determining for each of the same three (3) fiscal years described in subdivision (a)(2)(A)(i) the total costs of purchased power excluding any charges for facilities' rental and accounting for any extraordinary items attributable to any prior fiscal year's purchased power costs and totaling the three (3) yearly amounts so determined; and

(iii) Subtracting the total in subdivision (a)(2)(A)(ii) from the total in subdivision (a)(2)(A)(i) and dividing the resulting remainder by three (3);

(B) For purposes of subdivision (a)(2)(A), "any prior fiscal year" means any fiscal year beginning on or after July 1, 1984. Also, for purposes of subdivision (a)(2)(A), all amounts described are those attributable only to electric system operations within Tennessee;

(3) "Electric operations" means all activities associated with the establishment, development, and administration of an electric system and the business of supplying electricity and associated services to the public, including, but not limited to, the generation, purchase, and sale of electric energy and the purchase, use and consumption of electric energy by ultimate consumers;

(4) "Electric system" means all tangible and intangible property and resources of every kind and description used or held for use in the purchase, generation, transmission, distribution, and sale of electric energy;

(5) "Equalized property tax rate" of any taxing jurisdiction means the actual ad valorem property tax rate in effect for the calendar year in which the fiscal year begins multiplied by the applicable state, county, or municipal appraisal ratio for such taxing jurisdiction as determined, adopted, or applied by the state board of equalization, referred to in this part as "state board", or, in the absence of such action by the state board, by any authorized department, agency, commission, or official of the state empowered to determine, adopt, or apply an appraisal ratio for such taxing jurisdiction;

(A) "Appraisal ratio" means the ratio of appraised values of record to one hundred percent (100%) of current values that are to be derived in accordance with applicable state law for use in ad valorem property tax determinations each tax year. However, if no appraisal ratio is determined, adopted, applied, as provided in this subdivision (a)(5)(A), "appraisal ratio" shall, for purposes of this part, have the numerical value of one (1);

(B) For purposes of this part, the equalized property tax rate that is in effect for any taxing jurisdiction as of the beginning of any electric system fiscal year shall be the same as an equalized property tax rate calculated for such taxing jurisdiction for that tax year, which is the calendar year, in which the fiscal year begins, using the actual property tax rate in effect for, and the appraisal ratio applicable for, such taxing jurisdiction for such tax year;

(6) "Fiscal year" means the year beginning July 1 of each calendar year;

(7) "Municipality" means any incorporated city or town, metropolitan government, or county that now or hereafter owns and operates an electric system and buys all or part of its power requirements for resale and distribution from the Tennessee Valley authority;

(8) (A) "Net plant value of the electric plant" means the depreciated original cost of the electric plant, in service and held for future use, and the book value of construction work in progress, all as shown on the books of the electric system and all of which are for use in the generation, transmission, and distribution of electricity;

(B) For purposes of subdivision (a)(8)(A):

(i) "Electric plant" does not include that portion of any electric system properties that a municipality owns, operates, and maintains to perform contractual obligations, under agreements with the Tennessee Valley authority, requiring the municipality to:

(a) Take the net output of a specified electric generating facility of the Tennessee Valley authority into the municipality's electric system; and

(b) Deliver all or portions of such net output to the transmission system of the Tennessee Valley authority or to other electric facilities as specified by the Tennessee Valley authority; and

(ii) The account, "electric plant purchased or sold," as prescribed by the federal energy regulatory commission's uniform system of accounts, shall be excluded;

(9) "Private act" includes, without limitation, the charter and any amendments to the charter of any home rule municipality or any metropolitan government;

(10) "Supervisory body" means any board or other agency of a municipality established to supervise the management and operation of its electric system and electric operations, or, in the absence of a board or other agency, the governing body of the municipality; and

(11) "Taxing jurisdiction" means any county, incorporated city or town, or metropolitan government in Tennessee having the power to levy taxes, or any special taxing district in Tennessee on behalf of which ad valorem property taxes may be levied, for the support of governmental and related activities and services.

(b) Terms appearing in this part, except where specifically defined, have the meanings defined or ascribed to them in the federal energy regulatory commission's uniform system of accounts applicable to electric system operations.



§ 7-52-304 - Tax equivalents authorized -- Conditions and limitations.

Notwithstanding any provision to the contrary appearing in § 7-34-115 or in the provisions of any private act, home rule or metropolitan government charter, every municipality may pay or cause to be paid from its electric system revenues for each fiscal year an amount for payments in lieu of taxes, called "tax equivalents" in this part, on its electric system and electric operations, which, in the judgment of the municipality's governing body after consultation with the supervisory body, shall represent the fair share of the cost of government properly to be borne by the municipality, subject, however, to the following conditions and limitations:

(1) The total amount so paid as tax equivalents for each fiscal year shall not exceed a maximum amount equal to the sum of the following:

(A) With respect to each of the respective taxing jurisdictions in which the municipality's electric system is located, the equalized property tax rate, determined as provided in this part, for the taxing jurisdiction as of the beginning of such fiscal year, multiplied by the net plant value of the electric plant and the book value of materials and supplies within the taxing jurisdiction as of the beginning of such fiscal year, multiplied by the assessment ratio in effect as of the beginning of such fiscal year; and

(B) Four percent (4%) of the average of revenue less power costs from electric operations for the preceding three (3) fiscal years;

(2) Such tax equivalent payments shall be made only from electric system revenues remaining after payment of, or making reasonable provision for payment of:

(A) Current electric system operating expenses, including salaries, wages, cost of materials and supplies, power at wholesale and insurance;

(B) Current payments of interest on indebtedness incurred or assumed by the municipality for the acquisition, extension, or improvement of the electric system, and the payment of principal amounts of such indebtedness, including sinking fund payments, when due;

(C) Reasonable reserves for renewals, replacements and contingencies; and

(D) Cash working capital adequate to cover operating expenses for a reasonable number of weeks;

(3) The total amount to be paid as tax equivalents for each fiscal year shall be in lieu of all state, county, city and other local taxes or charges on the municipality's electric system and electric operations, except as provided in subdivision (6). Accordingly, after initial determination of such total tax equivalent amount to be paid in the absence of any such taxes or charges, such total tax equivalent amount shall be reduced by the aggregate amount of any such taxes or charges imposed for such fiscal year on the municipality's electric system or electric operations by or for the benefit of the respective taxing jurisdictions, including the municipality, in which the municipality's electric system is located and in which such electric operations are conducted, whether or not such taxes or other charges were imposed by the respective taxing jurisdictions receiving the benefit of such taxes or charges. Any amount allocated to any such taxing jurisdiction other than a municipality, as provided in § 7-52-306 or § 7-52-307, shall be reduced by the aggregate amount of any such taxes or charges imposed for that fiscal year for the benefit of that taxing jurisdiction. Only the respective amounts remaining after the allocated amounts provided for in this subdivision (3) have been so reduced shall be actually paid to the municipality and to such respective taxing jurisdictions;

(4) The total amount to be paid as tax equivalents, including that to be paid for a municipality and any other taxing jurisdiction, for each fiscal year, determined in accordance with and subject to this part, shall be set forth in a resolution adopted by the municipality's governing body after consultation with the supervisory body, and the municipality's electric system shall pay to the municipality and any other taxing jurisdictions the amounts as provided in the resolution. Such determination shall be made as early in such fiscal year as possible and shall become final at the end of such fiscal year; provided, that if no such determination is made by the municipality by the end of such fiscal year, the total amount actually expensed, consistent with this part, by the electric system as of the end of such fiscal year shall constitute a final determination; provided, further, that any reductions in such amount required by subdivision (3), to the extent not made during such fiscal year, shall be made as early as possible in the succeeding fiscal year until the full adjustments are completed;

(5) (A) Notwithstanding subdivisions (1)-(4), until the first fiscal year in which the aforementioned maximum amount for equivalents, calculated as provided in subdivision (1), exceeds the tax equivalent amount for the twelve (12) months ended June 30, 1987:

(i) The maximum tax equivalent amount that may be paid for any fiscal year shall not be less than the tax equivalent amount for the twelve (12) months ended June 30, 1987; and

(ii) Notwithstanding any provision to the contrary in any private act, home rule or metropolitan government charter, or in the provisions of § 7-52-309, any distribution payment to a taxing jurisdiction for any fiscal year shall not be greater than the amount paid to such taxing jurisdiction for the twelve (12) months ended June 30, 1987;

(B) For purposes of subdivision (5)(A), "tax equivalent amount for the twelve (12) months ended June 30, 1987" means the tax equivalent amount actually expensed for, and applicable to such twelve (12) months, consistent with the provisions of the power contract, in effect during such twelve (12) months, between the municipality and the Tennessee Valley authority. Thereafter, such maximum amount for any fiscal year shall not exceed the maximum amount calculated as provided in subdivision (1). All such maximum amounts shall be subject to the conditions and limitations of subdivisions (2), (3) and (4); and

(6) Notwithstanding anything in subdivisions (1)-(5) that might be construed to the contrary, properly authorized retail sales or use taxes on electric power or energy at the same rates applicable generally to sales or use of personal property or services, including natural or artificial gas, coal, and fuel oil, as well as electric power or energy, imposed upon the vendees or users of electric power or energy by the state, a county, or a city, including a municipality, on a statewide, countywide, or citywide basis, respectively, shall not be considered a tax or charge on the municipality's electric system or its electric operations or properties for purposes of this part.



§ 7-52-305 - Execution of amendatory contracts.

If the Tennessee Valley authority tenders to a municipality, as described in this part, a contract to amend an existing power contract consistent with this part, the governing body of the municipality and the supervisory body shall promptly execute such amendatory contract on behalf of the municipality.



§ 7-52-306 - Contracts for distribution of tax equivalent amounts.

Any municipality acting in its capacity as a taxing jurisdiction and any other taxing jurisdiction within the boundaries of which any part of such municipality's electric system is located are hereby authorized to, on and after July 1, 1987, from time to time, make and perform contracts for distribution among them of the tax equivalent amounts provided for in this part. Any such contract may provide for such distribution on any basis that is satisfactory to the contracting parties; provided, that the contract shall be consistent in all respects with this section and § 7-52-304. Nothing in this part shall have the effect of impairing in any way the obligations of the parties under any existing contract for such distribution in effect on July 1, 1987, or invalidating any established arrangement for such distribution in effect on July 1, 1987, and all such contracts and established arrangements are hereby expressly validated. For purposes of this part, an established arrangement is one under which the municipality has made a distribution payment to another taxing jurisdiction by general understanding, and the payment has been accepted by the taxing jurisdiction for the fiscal year or calendar year immediately preceding the fiscal year beginning July 1, 1987.



§ 7-52-307 - Payments to taxing jurisdictions.

The municipality's governing body, in the resolution provided for in § 7-52-304(4), except to the extent otherwise provided in any contract, established arrangement authorized or validated under § 7-52-306, or distribution provisions of any private act, home rule or metropolitan government charter, shall direct payment of the tax equivalent amounts to the taxing jurisdictions in which its electric plant in service is located on the following basis and subject to the following terms and conditions:

(1) For each fiscal year, the municipality shall allocate twenty-two and one-half percent (22.5%) of the total tax equivalent paid for that fiscal year as provided in § 7-52-304(1), or § 7-52-304(5) where applicable, to payments in lieu of all taxes or other charges for the benefit of county taxing jurisdictions. The municipality shall divide the amount so allocated among such county taxing jurisdictions in proportion to the ratios of the net plant values of the electric plant and the book values of materials and supplies within the boundaries of the respective county taxing jurisdictions to the total net plant value and the total book value of materials and supplies, and make such reductions as may be required under § 7-52-304(3) and (4). If the municipality is, itself, a county taxing jurisdiction, it shall be entitled to retain for itself, in addition to any other tax equivalents, its respective proportionate share of the twenty-two and one-half percent (22.5%) amount;

(2) For each fiscal year, the municipality shall allocate to each city taxing jurisdiction, other than itself, in lieu of all taxes or other charges for the benefit of that city taxing jurisdiction, an amount equal to the equalized property tax rate of such other city taxing jurisdiction multiplied by the net plant value of the electric plant, plus the book value of materials and supplies located within the boundaries of such other city taxing jurisdiction multiplied by the assessment ratio, and make such reductions as may be required under § 7-52-304(3) and (4);

(3) The maximum to be paid into the municipality's general fund shall be the balance of the total tax equivalent, after deducting the amounts determined under subdivisions (1) and (2); and

(4) Notwithstanding subdivisions (1)-(3), until the first fiscal year in which the maximum amount for tax equivalents, calculated as provided in § 7-52-304(1), exceeds the tax equivalent amount for the twelve (12) months ended June 30, 1987, any distribution payment to a taxing jurisdiction for any fiscal year shall not be greater than the amount paid to such taxing jurisdiction for the twelve (12) months ended June 30, 1987.



§ 7-52-308 - Operations in adjacent states.

In the event a municipality conducts electric system operations outside the state of Tennessee, the maximum tax equivalent specified in this part shall not preclude the municipality's collecting from the electric system the additional amounts necessary to make appropriate tax or tax equivalent payments to taxing jurisdictions in the adjacent state or states in which the electric system operations are conducted in accordance with the applicable statutory requirements of such adjacent state or states.



§ 7-52-309 - Distribution by private act or home rule or metropolitan government charter.

Notwithstanding § 7-52-307, in the event any tax equivalent distribution provisions of any private act, home rule or metropolitan government charter direct that the tax equivalent amount to be distributed to each taxing district is to be an amount arrived at by applying the current ad valorem tax rate in that district to the depreciated original cost of the electric system's tangible property, including materials and supplies, used or usable in electric operations in that district, such distribution provisions, which are subject to § 7-52-304(5), shall continue in effect until such time as § 7-52-304(5) ceases to be applicable, and shall then be repealed. Thereafter, in the absence of any contract as provided in § 7-52-306, the municipality shall allocate the total tax equivalent paid for each fiscal year, to each taxing jurisdiction, in proportion to the ratio of:

(1) The value arrived at by adding the net plant value of the electric plant and the book value of materials and supplies within the boundaries of such taxing jurisdiction and multiplying that sum by the equalized property tax rate of such taxing jurisdiction; to

(2) The total of such values calculated for all taxing jurisdictions, and make such reductions as may be required under § 7-52-304(3) and (4).



§ 7-52-310 - Repeal of conflicting provisions.

Except as otherwise expressly provided in this part, all acts or parts of acts, including parts of any private act, or home rule, or metropolitan government charter, in conflict with this part are, to the extent of such conflict with this part, repealed.






Part 4 - Telecommunications Services

§ 7-52-401 - Authority with relations to telecommunications equipment and services.

Every municipality operating an electric plant, whether pursuant to this chapter, any other public or private act or the provisions of the charter of the municipality, county or metropolitan government, has the power and is authorized, on behalf of its municipality acting through the authorization of the board or supervisory body having responsibility for the municipal electric plant, to acquire, construct, own, improve, operate, lease, maintain, sell, mortgage, pledge or otherwise dispose of any system, plant or equipment for the provision of telephone, telegraph, telecommunications services, or any other like system, plant, or equipment within or without the corporate or county limits of such municipality, and, with the consent of such other municipality, within the corporate or county limits of any other municipality, in compliance with title 65, chapters 4 and 5, and all other applicable state and federal laws, rules and regulations. A municipality shall only be authorized to provide telephone, telegraph or telecommunications services through its board or supervisory body having responsibility for the municipality's electric plant. A municipality providing any of the services authorized by this section may not dispose of all or substantially all of the system, plant and equipment used to provide such services except upon compliance with the procedures set forth in § 7-52-132. Notwithstanding § 65-4-101(6)(B) or any other provision of this code or of any private act, to the extent that any municipality provides any of the services authorized by this section, such municipality shall be subject to regulation by the Tennessee regulatory authority in the same manner and to the same extent as other certificated providers of telecommunications services, including, but not limited to, rules or orders governing anti-competitive practices, and shall be considered as and have the duties of a public utility, as defined in § 65-4-101, but only to the extent necessary to effect such regulation and only with respect to such municipality's provision of telephone, telegraph and communication services.



§ 7-52-402 - Subsidies -- Municipal costs.

A municipality providing any of the services authorized by § 7-52-401 shall not provide subsidies for such services. Notwithstanding that limitation, a municipality providing such services shall be authorized to:

(1) Dedicate a reasonable portion of the electric plant to the provision of such services, the costs of which shall be allocated to such services for regulatory purposes; and

(2) Lend funds, at a rate of interest not less than the highest rate then earned by the municipality on invested electric plant funds, to acquire, construct, and provide working capital for the system, plant, and equipment necessary to provide any of the services authorized under § 7-52-401; provided, that such interest costs shall be allocated to the cost of such services for regulatory purposes. Any loan of funds made pursuant to this section shall be approved in advance by the comptroller of the treasury or the comptroller's designee and shall contain such provisions as are required by the comptroller of the treasury or the comptroller's designee.



§ 7-52-403 - Applicability to municipalities -- Municipalities subject to regulatory laws and rules.

(a) To the extent that it provides any of the services authorized by § 7-52-401, a municipality has all the powers, obligations and authority granted entities providing telecommunications services under applicable laws of the United States or the state of Tennessee. To the extent that such authority and powers do not conflict with title 65, chapter 4 or 5, and any rules, regulations, or orders issued under title 65, chapter 4 or 5, a municipality providing any of the services authorized by § 7-52-401 has all the authority and powers with respect to such services as are enumerated in this chapter.

(b) Notwithstanding the authorization granted in subsection (a), a municipal electric system shall not provide any of the services authorized by § 7-52-401 unrelated to its electric services within the service area of an existing telephone cooperative with fewer than one hundred thousand (100,000) total lines organized and operating under title 65, chapter 29, and therefore shall adhere to those regulations of the 1995 Tennessee Telecommunications Act and rules of the Tennessee regulatory authority that are applicable to the telephone cooperatives, and specifically §§ 65-4-101 and 65-29-130.



§ 7-52-404 - Tax equivalent payments.

A municipality providing any of the services authorized by § 7-52-401 shall make tax equivalent payments with respect to such services in the manner established for electric systems under part 3 of this chapter. For purposes of the calculation of such tax equivalent payments only, the system, plant, and equipment used to provide such services, shall be considered an electric plant, and the revenues received from such services shall be considered operating revenues. For regulatory purposes, a municipality shall allocate to the costs of any services authorized by § 7-52-401 an amount equal to a reasonable determination of the state, local, and federal taxes that would be required to be paid for each fiscal year by a nongovernmental corporation that provides the identical services.



§ 7-52-405 - Allocation of costs by municipalities.

For regulatory purposes, a municipality shall allocate to the costs of providing any of the services authorized by § 7-52-401:

(1) An amount for attachments to poles owned by the municipality equal to the highest rate charged by the municipality to any other person or entity for comparable pole attachments; and

(2) Any applicable rights-of-way fees, rentals, charges, or payments required by state or local law of a nongovernmental corporation that provides the identical services.



§ 7-52-406 - Licensing laws not superseded -- Applicability to cable services.

(a) Nothing in this part or in § 7-52-102(10) or § 7-52-117(d), as amended by chapter 531 of the Public Acts of 1997, shall be construed to allow a municipality to provide any service for which a license, certification, or registration is required under title 62, chapter 32, part 3.

(b) Nothing in this part and § 7-52-102(10) or § 7-52-117(d), as amended by chapter 531 of the Public Acts of 1997, or any private act, charter, metropolitan charter, or amendments to any private act, charter or metropolitan charter, shall allow a municipality, county, metropolitan government, department, board or other entity of local government to provide any service for which a license, certification, or registration is required under title 62, chapter 32, part 3 or to provide pager service.



§ 7-52-407 - Supersession of conflicting laws.

This part and § 7-52-102(10) or § 7-52-117(d), as amended by chapter 531 of the Public Acts of 1997, supersede any conflicting provisions of general law, private act, charter or metropolitan charter provisions.



§ 7-52-408 - [Repealed.]

HISTORY: Acts 2005, ch. 413, § 2; 2007, ch. 164, § 2; repealed by Acts 2013, ch. 204, § 1, effective April 23, 2013.



§ 7-52-409 - [Repealed.]

HISTORY: Acts 2005, ch. 413, § 2; repealed by Acts 2013, ch. 204, § 2, effective April 23, 2013.



§ 7-52-410 - [Repealed.]

HISTORY: Acts 2005, ch. 413, § 3; repealed by Acts 2013, ch. 204, § 3, effective April 23, 2013.






Part 5 - Separate Retirement Systems

§ 7-52-501 - Municipal electric plants authorized to maintain prior retirement system.

Every municipality operating a utility system that includes an electric plant, whether pursuant to this part or any other public or private act or the provisions of the charter of the municipality, county or metropolitan government, that acquires an existing utility system from a municipality, electric cooperative or utility district, has the power and is authorized, but is not obligated, by action of the board or supervisory body having responsibility for such municipality's utility system, to retain and continue to operate as a separate retirement system any retirement system that was in effect on the date of such acquisition for the employees and retirees of the acquired utility system. Any such municipality shall also have the power and authority to modify, consolidate, amend, open, close and terminate the plans constituting such separate retirement system, and to establish such associated trusts as are necessary and prudent for the proper administration, operation and maintenance of such separate retirement system. Upon the effective date of the acquisition of a utility system in which an election is made to continue the operation of a separate retirement system, as provided for in this section, the assets and liabilities of the separate retirement system shall be transferred to the acquiring municipal utility system and, from and after such date, such assets and liabilities shall be the sole obligation and responsibility of the acquiring municipal utility system and the separate retirement system, but shall not be the obligation of any general retirement system that was in effect for the acquiring municipal utility system prior to the acquisition date. All such assets shall be segregated from the assets of the retirement system of the acquiring utility system and shall be accounted for separately. Such funds may be managed in the same manner as the assets of the retirement system of such acquiring utility system. Nothing in this section shall be construed to impair or diminish the vested rights of any participant in the separate retirement system of the acquired utility system.



§ 7-52-502 - Preemption of conflicting laws.

This part supersedes any conflicting provisions of general law, private act, charter or metropolitan charter.






Part 6 - Cable Television, Internet and Related Services

§ 7-52-601 - Authority to operate services.

(a) Each municipality operating an electric plant described in § 7-52-401 has the power and is authorized within its service area, under this part and on behalf of its municipality acting through the authorization of the board or supervisory body having responsibility for the municipal electric plant, sometimes referred to as "governing board" in this part, to acquire, construct, own, improve, operate, lease, maintain, sell, mortgage, pledge or otherwise dispose of any system, plant, or equipment for the provision of cable service, two-way video transmission, video programming, Internet services, or any other like system, plant, or equipment within or without the corporate or county limits of such municipality, and, with the consent of such other municipality, within the corporate or county limits of any other municipality. A municipality may only provide cable service, two-way video transmission, video programming, Internet services or other like service through its board or supervisory body having responsibility for the municipality's electric plant. A municipality providing any of the services authorized by this section may not dispose of all or substantially all of the system, plant, and equipment used to provide such services, except upon compliance with the procedures set forth in § 7-52-132.

(b) The services permitted by this part do not include telephone, telegraph, and telecommunications services permitted under part 4 of this chapter.

(c) Notwithstanding subsection (a), a municipality shall not have any power or authority under subsection (a) in any area where a privately-held cable television operator is providing cable service over a cable system and in total serves six thousand (6,000) or fewer subscribers over one (1) or more cable systems.

(d) Notwithstanding subsection (a), a municipality shall not have any power or authority under subsection (a) in any area of any existing telephone cooperative that has been providing cable service for not less than ten (10) years under the authority of the federal communications commission.

(e) (1) Notwithstanding this section, the comptroller of the treasury shall select, not later than August 1, 2003, a municipal electric system providing services in accordance with this part to provide, as a pilot project, the services permitted under this section beyond its service area but not beyond the boundaries of the county in which such municipal electric system is principally located; provided, that:

(A) The municipal electric system receives a resolution from the legislative body of the county regarding service in unincorporated areas of the county, or any other municipality within such county regarding service within such municipality, requesting the municipal electric system to provide such services to its residents; and

(B) The municipal electric system obtains the consent of each electric cooperative or other municipal electric system in whose territory the municipal electric system will provide such services.

(2) The comptroller shall expand the pilot project established in subdivision (e)(1) to include one (1) municipal electric system located in the eastern grand division of the state that proposes to provide services in accordance with this part. Not later than August 1, 2004, the comptroller shall select the municipal electric system pilot project pursuant to this subdivision (e)(2), subject to the requirements of subdivisions (e)(1)(A) and (e)(1)(B).

(3) The comptroller shall report to the general assembly, not later than January 31, 2008, with recommendations regarding whether the pilot projects permitted by this part should be continued or expanded to other systems. The comptroller shall evaluate the efficiency and profitability of the pilot project services of the municipal electric system in making such recommendation; provided, that the comptroller shall not so evaluate a pilot project system that is not providing service in competition with another cable service provider.

(4) There shall be no other municipal electric system selected to provide pilot project services until the comptroller issues the recommendation required by subdivision (e)(3).



§ 7-52-602 - Business plan -- Public notice and hearing -- Referendum.

To provide the services authorized under this part, the governing board of the municipal electric system shall comply with the following procedure:

(1) Upon the approval and at the direction of the governing board, the municipal electric system shall file a detailed business plan with the office of the comptroller of the treasury that includes a three-year cost benefit analysis and that identifies and discloses the total projected direct cost and indirect cost of and revenues to be derived from providing the proposed services. The plan shall also include a description of the quality and level of services to be provided, pro forma financial statements, a detailed financing plan, marketing plan, rate structure and any other information requested by the comptroller of the treasury or the comptroller's designee;

(2) After review of the plan, the comptroller of the treasury shall provide a written analysis of the feasibility of the proposed business plan to the chief legislative body of the municipality in which the municipal electric system is located and the governing board within sixty (60) days; provided, that the calculation of the time to file the comptroller's written analysis shall not commence until the business plan is complete. Upon expiration of the sixty-day period, the governing board may proceed without the written analysis of the comptroller;

(3) If the governing board determines to proceed, it shall publish, in a newspaper of general circulation within that area, a notice of its intent to proceed with the offering of additional services. The notice shall include a general description of the business plan and a summary of the governing board's findings on such plan. The notice shall also specify a date on which the governing board shall conduct a public hearing on the provision of such services;

(4) The governing board shall conduct a public hearing on the provision of such services. No sooner than fourteen (14) days after such public hearing, the governing board may consider authorizing the provision of additional services. A municipal electric system may provide additional services only after approval by a two-thirds (2/3) majority vote of the chief legislative body of the municipality in which the municipal electric system is located or by a public referendum held pursuant to subdivision (5); and

(5) Upon a majority vote by the chief legislative body of the municipality in which the municipal electric system is located that a public referendum should be held on the question of whether the municipal electric system may provide additional services, the chief legislative body of such municipality may direct the county election commission to hold a referendum on such question. In order for the question to be placed on the ballot, the chief legislative body shall so direct not less than sixty (60) days before a regular general election. Upon receipt of such direction from the chief legislative body, the county election commission shall place the question on the ballot. The referendum shall only be held in conjunction with a regular general election being held in the municipality and only registered voters of such municipality may participate in the referendum. The question to appear on the ballot shall be:

"FOR THE MUNICIPAL ELECTRIC SYSTEM PROVIDING ADDITIONAL SERVICES" and "AGAINST THE MUNICIPAL ELECTRIC SYSTEM PROVIDING ADDITIONAL SERVICES."



§ 7-52-603 - Separate division to provide services -- Costs and charges.

(a) (1) (A) A municipal electric system shall establish a separate division to deliver any of the services authorized by this part. The division shall maintain its own accounting and record-keeping system. A municipal electric system may not subsidize the operation of the division with revenues from its power or other utility operations.

(B) A municipal electric system may lend funds, at a rate of interest not less than the highest rate then earned by the municipal electric system on invested electric plant funds, to acquire, construct, and provide working capital for the system, plant, and equipment necessary to provide any of the services authorized by this part; provided, that such interest costs shall be allocated to the cost of such services.

(2) The division shall be subject to the terms and conditions of those types of provisions generally provided in existing or future pole attachment agreements, including without limitation, allocation of costs for rates, insurance, and other related costs, and the responsibility for make-ready provisions, that are applicable to private providers of services provided by the division under this part.

(3) In response to facility installation, maintenance, or relocation requests made under a pole attachment agreement by a private provider of services provided by the division under this part, the municipal electric system shall provide the same response times and service quality as the municipal electric system provides for requests of the division for such services and shall provide nondiscriminatory access to these facilities. Nothing in this subsection (a) shall impair the rights of a municipal electric system under its pole attachment agreement with the private provider of services.

(b) A municipal electric system providing any of the services authorized by this part shall fully allocate any costs associated with the services provided under this part to the rates for those services.

(c) A municipal electric system providing any of the services authorized by this part shall establish and charge rates that cover all costs related to the provision of such services.

(d) A municipal electric system shall charge or allocate as costs to the division the same pole rate attachment fee as it charges any other franchise holder providing the same service.

(e) Any fee imposed by the municipality on a private provider of cable services, shall also be allocated to the division.



§ 7-52-604 - Guidelines for accounting -- Audits -- Financial reports.

(a) The comptroller of the treasury shall adopt, after consideration of written comments submitted by any interested party, guidelines or procedures to establish appropriate accounting principles applicable to the division's affiliated transactions and cost allocation. The development of such guidelines or procedures shall not be deemed a rule-making proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) A municipal division providing the services authorized by this part is subject to a finance and compliance audit under § 6-56-105, which audit shall be conducted in accordance with enterprise fund accounting principles under generally accepted accounting principles.

(c) On or before June 30, 2005, the office of the comptroller of the treasury shall prepare a report to the general assembly evaluating the operations of municipal electric systems offering services permitted by this part, which shall include a recommendation as to whether the authority to provide such services should be expanded, restricted or terminated.

(d) Except for two (2) municipal electric systems located in the middle grand division of the state, no additional municipal electric system shall apply or be granted authorization to provide the services described in § 7-52-601 until February 1, 2006, at which time the general assembly shall receive and consider the comptroller's report described in subsection (c); provided, however, that municipal electric systems presently operating pursuant to § 7-52-601 on June 7, 2005, or having received approval pursuant to § 7-52-602 as of June 7, 2005, shall not be subject to the requirements of this subsection (d).



§ 7-52-605 - Powers and obligations of service providers.

To the extent that it provides any of the services authorized by this part, a municipal electric system shall have all the powers, obligations, and authority granted entities providing similar services under applicable laws of the United States, the state of Tennessee or applicable municipal ordinances.



§ 7-52-606 - Tax payments -- Payments in lieu of taxes.

(a) A municipal electric system providing any of the services authorized by this part shall make tax equivalent payments with respect to such services in the manner established for electric systems under part 3 of this chapter; provided, that such payments shall not include amounts based on net system revenues as provided in § 7-52-304(1)(B). For purposes of the calculation of such tax equivalent payments only, the system, plant, and equipment used to provide such services shall be considered an electric plant, and the revenues received from such services shall be considered operating revenues. The amount payable pursuant to this subsection (a) shall not exceed the amount that would otherwise be due from a municipality were it a private provider of such services paying ad valorem taxes.

(b) In addition to the requirement of subsection (a), and notwithstanding any other provision of law to the contrary, a division of the municipal electric system providing the cable services, Internet services, two-way video transmission or video programming services authorized by this part, is subject to payment to the appropriate units of government of an amount in lieu of the following taxes on that part of its revenues, plant and facilities dedicated or allocated to those services described in § 7-52-601(a), to the same extent as if it were a private provider of such services:

(1) Excise and franchise tax law under title 67, chapter 4, parts 20 and 21;

(2) Sales tax law under title 67, chapter 6; and

(3) Local privilege tax law under title 67, chapter 4, part 7.



§ 7-52-607 - Financing powers of service providers.

Any municipality authorized by this part to provide any of the services described in this part shall have the power and is hereby authorized to borrow money, contract debts and issue its bonds or notes to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of a system or systems, or any part of the system or systems, to provide any of such services, including the acquisition of land or rights in land and the acquisition and installation of all equipment necessarily incident to the provision of such services. Any bonds or notes authorized to be issued pursuant to this section shall be issued only in accordance with the procedures, requirements and limitations set forth in chapter 34 of this title, or title 9, chapter 21, as elected by the municipality issuing the bonds or notes. All provisions of chapter 34 of this title, or title 9, chapter 21, relating to the authorization, issuance and sale of bonds or notes, the use and application of revenues of the system or systems being financed, powers to secure such bonds and notes, covenants and remedies for the benefit of bond or note holders with respect to such bonds or notes, validity and tax exemption with respect to such bonds or notes, and powers to refund and refinance such bonds or notes shall apply to any bonds or notes authorized hereunder and the system or systems financed thereby with the same effect as if such system or systems were a "public works" if proceeding under chapter 34 of this title, or a "public works project" if proceeding under title 9, chapter 21.



§ 7-52-608 - Conflicting law or provisions.

This part supersedes any conflicting provisions of general law, private act, charter or metropolitan charter provisions.



§ 7-52-609 - Civil actions.

A franchisee under chapter 59 of this title operating in the service area of the municipal electric division providing services under this part may bring a civil action for injunctive or declaratory relief for a violation under this part, and may recover actual damages upon a showing of a willful violation under this part. Jurisdiction and venue for such action shall be in the chancery court in the county where the alleged violation is occurring or will occur. Such actions shall be scheduled for hearing as a priority by the court.



§ 7-52-610 - Liability of service providers.

A division established by a municipal electric system to deliver any of the services authorized by this part shall not be considered a governmental entity for the purposes of the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20.



§ 7-52-611 - Customer right to action for damages.

A customer of a municipal electric system shall have a right of action to recover damages against such system pursuant to this part.









Chapter 53 - Industrial Development Corporations

Part 1 - General Provisions

§ 7-53-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bonds" means bonds, notes, interim certificates or other obligations of a corporation issued pursuant to this chapter;

(2) "Contracting party" or "other contracting party" means any party to a sale contract or loan agreement except the corporation;

(3) "Corporation" means any corporation organized pursuant to this chapter;

(4) "Eligible headquarters facility" means a facility, located in a county with a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, that houses an international, national or regional headquarters facility of an entity that agrees, at a minimum, to make payments to the municipality in lieu of any special assessments or other fees or charges that would be levied on the project pursuant to chapter 84 of this title if the project were privately owned;

(5) "Enterprise" means the manufacturing, processing, assembling, commercial, service and agricultural operations to be carried on with or otherwise using the facilities of the project;

(6) "Governing body" means the board or body in which the general legislative powers of the municipality are vested;

(7) "Lease" includes a lease containing an option to purchase the project for a nominal sum upon payment in full, or provision for payment in full, of all bonds issued in connection with the project and all interest on the bonds and all other expenses in connection with the project, and a lease containing an option to purchase the project at any time, as provided in the lease, upon payment of the purchase price, which shall be sufficient to pay all bonds issued in connection with the project and all interest on the bonds and all other expenses incurred in connection with the project, but which payment may be made in the form of one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the lessee providing for timely payments, including, without limitation, interest on the obligations sufficient for such purposes and delivered to the corporation or to the trustee under the indenture pursuant to which the bonds were issued;

(8) "Loan agreement" means an agreement providing for a corporation to loan the proceeds derived from the issuance of bonds pursuant to this chapter to one (1) or more contracting parties to be used to pay the cost of one (1) or more projects and providing for the repayment of such loan by the other contracting party or parties, and that may provide for such loans to be secured or evidenced by one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the contracting party or parties, delivered to the corporation or to the trustee under the indenture pursuant to which the bonds were issued;

(9) "Mayor," as used in § 7-53-314, means the chief executive officer of any county having a metropolitan form of government and having a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, with respect to which a corporation has been organized;

(10) "Municipality" means any county or incorporated city or town in this state with respect to which a corporation may be organized and in which it is contemplated the corporation will function;

(11) "Pollution" means the placing of any noxious or deleterious substances, including noise, in any air or water of or adjacent to the state of Tennessee affecting the physical, chemical or biological properties of any air or waters of or adjacent to the state of Tennessee in a manner and to an extent that renders or is likely to render such air or waters inimical or harmful to the public health, safety or welfare, or to animal, bird or aquatic life, or to the use of such air or waters for domestic, industrial, agricultural or recreational purposes;

(12) "Pollution control facilities" means any equipment, structure or facility or any land and any building, structure, facility or other improvement on the land, or any combination thereof, and all real and personal property deemed necessary therewith having to do with or the end purpose of which is the control, abatement or prevention of water, air, noise or general environmental pollution, including, but not limited to, any air pollution control facility, noise abatement facility, water management facility, waste water collecting systems, waste water treatment works or solid waste disposal facility;

(13) "Project" means all or any part of, or any interest in:

(A) Any land and building, including office building, any facility or other improvement on the land, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, that shall be suitable for the following or by any combination of two (2) or more thereof:

(i) Any industry for the manufacturing, processing or assembling of any agricultural, mining, or manufactured products;

(ii) Any commercial enterprise in selling, providing, or handling any financial service or in storing, warehousing, distributing or selling any products of agriculture, mining or industry;

(iii) Any undertaking involving the use of ship canals, ports or port facilities, off-street parking facilities, docks or dock facilities, or harbor facilities, or of railroads, monorail or tramway, railway terminals, or railway belt lines and switches;

(iv) All or any part of any office building or buildings for the use of such tenant or tenants as may be determined or authorized by the board of directors of the corporation, including, without limitation, any industrial, commercial, financial or service enterprise, any nonprofit domestic corporation or enterprise now or hereafter organized, whose purpose is the promotion, support and encouragement of either agriculture or commerce in this state or whose purpose is the promoting of the health, welfare and safety of the citizens of the state;

(v) Any office or other public building for any city, county or metropolitan government of the state of Tennessee or any board of public utilities, or any public authority, agency, or instrumentality of the state of Tennessee or of the United States;

(vi) Any buildings, structures and facilities, including the site of the buildings, structure and facilities, machinery, equipment and furnishings, suitable for use by any city, county or metropolitan government of the state of Tennessee or any for profit corporation operating buildings, structures and facilities, including the site of the buildings, structures and facilities, machinery, equipment and furnishings, under contract with any city, county or metropolitan government of the state of Tennessee as health care or related facilities, including, without limitation, hospitals, clinics, nursing homes, research facilities, extended or long-term care facilities, and all buildings, structures and facilities deemed necessary or useful in connection therewith;

(vii) Any nonprofit educational institution in any manner related to or in furtherance of the educational purposes of such institution, including, but not limited to, classroom, laboratory, housing, administrative, physical education, and medical research and treatment facilities;

(viii) Any planetarium or museum;

(ix) Any facilities for any recreation or amusement park, public park or theme park suitable for use by any private corporation or any governmental unit of the state of Tennessee, including the state of Tennessee;

(x) Any multifamily housing facilities to be occupied by persons of low or moderate income, elderly, or handicapped persons as may be determined by the board of directors, which determination shall be conclusive;

(xi) (a) Any undertaking involving the operation or management of the Job Training Partnership Act program pursuant to 29 U.S.C. § 1501 et seq. [Repealed]. It is the legislative intent to include such project in order to increase employment opportunities pursuant to § 7-53-102;

(b) Subdivision (13)(A)(xi)(a) shall not apply in any county having a population, according to the 1980 federal census or any subsequent federal census of: Click here to view image.

(xii) Any land, buildings, structures and facilities, including the site of the building, structure and facilities, machinery, equipment and furnishings that constitute "recovery zone property" as in § 1400U-3(c) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1400U-3(c); and

(xiii) Facilities or expenditures paid or incurred for "qualified conservation purposes" as defined in § 54D of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54D, in connection with the issuance of "qualified energy conservation bonds", as defined in § 54D of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54D;

(B) (i) In any municipality in which there has been created a central business improvement district pursuant to chapter 84 of this title, "project" also means any hotel, motel or apartment building located within an area designated by appropriate resolution or ordinance by the municipality as the center-city area; and, in any municipality, "project" also means any hotel, including any conference or convention center facilities related to the hotel, or motel within an area that could provide substantial sources of tax revenues or economic activity to the municipality;

(ii) In counties with a metropolitan form of government, "project" also means any hotel, motel or apartment building located on property owned by or leased from an airport authority created pursuant to title 42, chapter 3 or 4, but this subdivision (13)(B)(ii) shall not apply in any county having a population of not less than one hundred twenty thousand (120,000) nor more than one hundred thirty thousand (130,000), according to the 1970 federal census or any subsequent federal census;

(iii) In the county seat of any county having a population of not less than nineteen thousand six hundred fifty (19,650) or more than nineteen thousand seven hundred fifty (19,750), according to the 1980 federal census or any subsequent federal census, "project" also means the purchase, acquisition, leasing, construction and equipping of hotels, motels, and apartments in any area within the county seat of such county;

(iv) In any municipality in which there is a closed or substantially downsized facility, including, but not limited to, a facility formerly operated by the United States department of defense or department of energy, "project" also means the purchase, acquisition, leasing, construction and equipping of hotels, motels, conference centers and apartments, on or adjacent to the site of the closed or substantially downsized federal facility;

(v) In any municipality with a population of at least fifteen thousand (15,000) or more, according to the 2010 federal census or any subsequent federal census, located partly within a county having a metropolitan form of government and partly within an adjacent county, "project" also means the purchase, acquisition, leasing, construction, and equipping of hotels and motels within any such municipality's corporate boundaries;

(C) Pollution control facilities, coal gasification facilities, and energy production facilities, as defined in § 7-54-101, and any buildings, structures and facilities, including the site of any buildings, structures and facilities, machinery, equipment and furnishings, for the production of electricity, that shall be suitable for use by any person including any public utility whether publicly or privately owned, board of public utilities, public authority, municipality, or agency or instrumentality of the state of Tennessee or the United States, or by any combination of two (2) or more. The board of directors of the corporation shall find, with respect to any office building or any hotel, motel or apartment building financed under this chapter that the acquisition and leasing or sale of such building, or the financing of the building by loan agreement, as the case may be, will develop trade and commerce in and adjacent to the municipality, will contribute to the general welfare and will alleviate conditions of unemployment, and with regard to any apartment building that the construction of an apartment building will increase the quantity of housing available in the municipality, and such finding by the board of directors shall be conclusive;

(D) Land or buildings or other improvements to land or buildings, or any combination thereof, and any breeding stock and machinery or equipment necessary or suitable for use in farming, ranching, the production of agricultural commodities, including the products of agriculture and silviculture, or necessary and suitable for treating, processing, storing or transporting raw agricultural commodities;

(E) A tourism attraction involving an aggregate investment of public and private funds in excess of seventy-five million dollars ($75,000,000) that is designed to attract tourists to the state, including a cultural or historical site, a museum or visitors center, a recreation or entertainment facility, and all related hotel or hotels, convention center facilities, administrative facilities and offices, mixed use facilities, restaurants and other tourism amenities constructed or acquired as a part of the attraction;

(F) In any municipality in which there has been created a central business improvement district pursuant to chapter 84 of this title, "project" also means any public infrastructure, public improvement, public facilities, or combination thereof, located within an area designated by appropriate resolution or ordinance by the municipality as the center city area, including without limitation, any alleys, auditoriums, bridges, culverts, curbs, drainage systems, including storm water sewers and drains, garages, parks, parking facilities, parkways, playgrounds, plazas, public art, roads, sewers, sidewalks, stadiums, streets, street equipment, tunnels, and viaducts;

(G) Any economic development project as defined in § 7-40-103; and

(H) Land or buildings or other improvements to land or buildings, or any combination thereof, and any machinery or equipment necessary or suitable for use in the production of biofuels, biopower, biochemicals, biomaterials, synthetic fuels and/or petroleum products, or necessary and suitable for treating, processing, storing or transporting raw materials used in such production or in storing and transporting the finished product, intermediate products or co-products;

(14) "Revenues" of a project, or derived from a project, include payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as provided in this chapter; and

(15) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments. If the sale contract permits title to the project to pass to the other contracting party or parties prior to payment in full of the entire purchase price, it shall also provide for the other contracting party or parties to deliver to the corporation or to the trustee under the indenture pursuant to which the bonds were issued one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties providing for timely payments, including, without limitation, interest on the obligations for the balance of the purchase price at or prior to the passage of such title.



§ 7-53-102 - Legislative intent and findings -- Purposes of chapter -- Construction.

(a) It is the intent of the general assembly by the passage of this chapter to authorize the incorporation in the several municipalities in this state of public corporations to finance, acquire, own, lease, or dispose of properties, to the end that such corporations may be able to maintain and increase employment opportunities, increase the production of agricultural commodities, and increase the quantity of housing available in affected municipalities by promoting industry, trade, commerce, tourism and recreation, agriculture and housing construction by inducing manufacturing, industrial, governmental, educational, financial, service, commercial, recreational and agricultural enterprises to locate in or remain in this state and further the use and production of its agricultural products and natural resources, and to vest such corporations with all powers that may be necessary to enable them to accomplish such purposes. It is further the intent of the general assembly to promote the control and elimination of all types of pollution that may result from the existence, development or expansion of commerce and industry within the state and that are essential to the economic growth of the state and to the full employment and prosperity of its citizens, but are accompanied by the increased use of processes and facilities and the increased production and discharge of noise, and gaseous, liquid and solid waste that threaten and endanger the health, welfare and safety of the citizens of the state by polluting the air, land and waters of the state. Therefore, the general assembly finds and determines that in order to reduce, control and prevent such environmental pollution, it is imperative that action be taken at various levels of government to require acquisition and installation of devices, equipment and facilities for the collection, reduction, treatment, and disposal of such wastes and pollutants, and that such actions heretofore or hereafter taken be effectively coordinated; that the cost of such acquisition and installation, if required to be assumed and paid by private enterprises without public assistance, would be unduly burdensome and would discourage or prevent their location in the state and would jeopardize their continued operation in the state; and that the assistance provided in this chapter, especially with respect to financing, is therefore in the public interest and serves a public purpose of the state in promoting the health, welfare and safety of the citizens of the state, not only physically by reducing, controlling and preventing environmental pollution but also economically by the securing and retaining of private enterprises and the resulting maintenance of a higher level of employment and economic activity and stability, and to vest such corporations with all powers that may be necessary to accomplish such purposes. It is not intended by this chapter that any such corporation shall itself be authorized to operate any such manufacturing, industrial, governmental, educational, commercial or agricultural enterprise, hotel, motel or apartment building or pollution control facility.

(b) This chapter shall be liberally construed in conformity with such intention.

(c) The statement of public policy set forth in Acts 1955, chapter 209, § 3 is hereby incorporated into and made a part of this chapter, and it is hereby determined and declared that the means provided by this chapter are needed to relieve the emergency created by the continuing migration from Tennessee of a large number of its citizens in order to find employment elsewhere and to control and eliminate all types of pollution within the state.

(d) The findings of the general assembly set forth in § 4-31-202 are hereby incorporated into and made a part of this chapter, and it is hereby determined and declared that the means provided by this chapter are needed to make financial means available to farmers and farm-related enterprises that private industry alone would be otherwise unable to serve, at interest rates lower than would otherwise be obtainable.



§ 7-53-103 - Dissolution -- Disposition of property.

Whenever the board of directors of the corporation shall by resolution determine that there has been substantial compliance with the purposes for which the corporation was formed and all bonds issued and all obligations theretofore incurred by the corporation have been fully paid, the then members of the board of directors of the corporation shall then execute and file for record in the office of the secretary of state a certificate of dissolution reciting such facts and declaring the corporation to be dissolved. Such certificate of dissolution shall be executed under the corporate seal of the corporation. Upon the filing of such certificate of dissolution, the corporation shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality, and possession of such funds and properties shall forthwith be delivered to such municipality.



§ 7-53-104 - Corporations acting jointly.

(a) The authorities and powers conferred in this chapter upon corporations created under this chapter may be exercised by two (2) or more such corporations acting jointly.

(b) Two (2) or more municipalities may, by acting jointly, incorporate a public corporation to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such a public corporation, each and every requisite pertaining to the application for incorporation, qualifications of applicants, certificate of incorporation, amendment of certificate and the manner of pledging municipal credit through the submission by referendum election shall be incumbent in like manner upon each municipality joining in the creation of this public corporation. An officer of a municipality or the city manager or other comparable chief administrative officer of a municipality, but not any other employee, may serve as a director of a corporation that is jointly incorporated by two (2) or more municipalities. Notwithstanding § 7-53-301, the term of office of any director of the corporation who is an officer or employee of a municipality may be coextensive with the period of time that the director serves as an officer or employee of the municipality.



§ 7-53-105 - Provisions cumulative.

Neither this chapter nor anything contained in this chapter shall be construed as a restriction or limitation upon any powers the corporation might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the corporation or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing herein shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the corporation, or to impair any power over the properties of the corporation of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law.



§ 7-53-106 - Powers supplementary -- Provisions severable.

The powers conferred by this chapter shall be in addition and supplementary to, and the limitations by this chapter shall not affect the powers conferred by any other general, special or local law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law. If any one (1) or more sections or provisions of this chapter, including, without limitation, the provisions of § 7-53-310 authorizing the transfer of a project site by a municipality to a corporation, the provisions of § 7-53-305 exempting the corporation and its properties from taxation, and the provisions of § 7-53-306 authorizing the pledge of municipal credit, or the application of the sections or provisions to any person or circumstance, are ever held by any court of competent jurisdiction to be invalid, the remaining provisions of this chapter and the application of this chapter to persons or circumstances other than those to which it is held to be invalid, shall not be affected thereby, it being the intention of this general assembly to enact the remaining provisions of this chapter, notwithstanding such invalidity.






Part 2 - Incorporation

§ 7-53-201 - Application for incorporation -- Qualifications of applicants -- Certificate.

Whenever any number of natural persons, not less than three (3), each of whom shall be a duly qualified elector of and taxpayer in the municipality, files with the governing body of the municipality an application in writing seeking permission to apply for the incorporation of an industrial development board or corporation of such municipality, the governing body shall proceed to consider such application. If the governing body, by appropriate resolution duly adopted, finds and determines that it is wise, expedient, necessary or advisable that the corporation be formed and authorizes the persons making such application to proceed to form such corporation and approves the form of certificate of incorporation proposed to be used in organizing the corporation, then the persons making such application shall execute, acknowledge and file a certificate of incorporation for the corporation provided in this part. No corporation may be formed unless such application shall have first been filed with the governing body of the municipality and the governing body shall have adopted a resolution as provided in this section.



§ 7-53-202 - Requisites of certificate of incorporation -- Acknowledgment.

(a) The certificate of incorporation shall set forth:

(1) The names and residences of the applicants, together with a recital that each of them is an elector of and taxpayer in the municipality;

(2) The name of the corporation, which shall be The Industrial Development Board of the ____________________ of ____________________, the blank spaces to be filled in with the name of the municipality, including the proper designation of the municipality as a city or town, if such name shall be available for use by the corporation and, if not available, then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the corporation had been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the corporation, which shall be in the municipality;

(5) The purposes for which the corporation is proposed to be organized;

(6) The number of directors of the corporation;

(7) The period, if any, for the duration of the corporation; and

(8) Any other matter the applicants may choose to insert in the certificate of incorporation, which shall not be inconsistent with this chapter or with the laws of the state of Tennessee.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Tennessee to take acknowledgments to deeds.



§ 7-53-203 - Approval of certificate by secretary of state -- Recording.

When executed and acknowledged in conformity with § 7-53-202, the certificate of incorporation shall be filed with the secretary of state. The secretary of state shall then examine the certificate of incorporation and, if the secretary of state finds that the recitals contained in the certificate are correct, that there has been compliance with the requirements of § 7-53-202, the secretary of state shall approve the certificate of incorporation and record it in an appropriate book or record in the secretary of state's office. When such certificate has been so made, filed and approved, the applicants shall constitute a public corporation under the name set out in the certificate of incorporation.



§ 7-53-204 - Amendment of certificate.

The certificate of incorporation may at any time and from time to time be amended so as to make any changes in the certificate of incorporation and add any provisions to the certificate of incorporation that might have been included in the certificate of incorporation in the first instance. Any such amendment shall be effected in the following manner: the members of the board of directors of the corporation shall file with the governing body of the municipality an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made. Such governing body shall consider such application and, if it shall by appropriate resolution duly find and determine that it is wise, expedient, necessary or advisable that the proposed amendment be made and shall authorize the same to be made, and shall approve the form of the proposed amendment, then the persons making such application shall execute an instrument embodying the amendment specified in such application, and shall file the instrument with the secretary of state. The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Tennessee to take acknowledgments to deeds. The secretary of state shall then examine the proposed amendment and, if the secretary of state finds that there has been compliance with the requirements of this section and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, the secretary of state shall approve the amendment and record it in an appropriate book in the secretary of state's office. When such amendment has been so made, filed and approved, it shall then become effective and the certificate of incorporation shall then be amended to the extent provided in the amendment. No certificate of incorporation shall be amended except in the manner provided in this section.






Part 3 - Operation and Powers

§ 7-53-301 - Board of directors.

The corporation shall have a board of directors in which all powers of the corporation shall be vested and which shall consist of any number, not less than seven (7), all of whom shall be duly qualified electors of and taxpayers in the municipality. The directors shall serve as such without compensation, except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties, unless otherwise authorized by local ordinance or resolution. No director shall be an officer or employee of the municipality. The directors shall be elected by the governing body of the municipality, and they shall be so elected that they shall hold office for staggered terms. At the time of the election of the first board of directors, the governing body of the municipality shall divide the directors into three (3) groups containing as near equal whole numbers as may be possible. The first term of the directors included in the first group shall be two (2) years, the first term of the directors included in the second group shall be four (4) years, the first term of the directors included in the third group shall be six (6) years, and thereafter the terms of all directors shall be six (6) years; provided, that if at the expiration of any term of office of any director a successor to the director shall not have been elected, then the director whose term of office shall have expired shall continue to hold office until a successor shall be so elected. Except for corporations acquiring any hotel, motel or apartment building in the center-city areas of a municipality that has created a central business improvement district pursuant to chapter 84 of this title, if at the time of the election of any directors there shall be in existence in the municipality a chamber of commerce, board of trade, or other similar civic organization, the directors elected shall be chosen by the governing body from the membership of any one (1) or more of such organizations, unless, in the judgment of the governing body, there are no members of such organizations who are both suitable and available to serve as directors of the corporation; provided, that if the municipality has within its boundaries a closed or substantially downsized federal facility, including, but not limited to, a facility formerly operated by the United States department of defense or department of energy, a minority of the directors may be chosen from persons who are not residents of the municipality.



§ 7-53-302 - Corporate powers -- Meetings public.

(a) The corporation has the following powers, together with all powers incidental to such powers or necessary for the performance of those powers, to:

(1) Have succession by its corporate name for the period specified in the certificate of incorporation, unless sooner dissolved;

(2) Sue and be sued and prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the corporate seal at pleasure;

(4) Acquire, whether by purchase, exchange, gift, lease, or otherwise, and improve, maintain, equip and furnish one (1) or more projects, including all real and personal properties the board of directors of the corporation may deem necessary in connection with the projects and regardless of whether or not any such projects shall then be in existence; provided, that no hotel, motel or apartment building shall be purchased or otherwise acquired by a corporation under this subdivision (a)(4) after July 1, 1988, except that this proviso shall not affect the development or financing of any project that is located in a center city area or in a central business improvement district and that involves an apartment or residential building, hotel, motel or of any project acquired prior to July 1, 1988, regardless of when such project is completed, nor shall this proviso be construed to impair, limit, abrogate or modify the contractual rights and obligations that any such corporation assumes with the issuance of any bonds, notes or other forms of indebtedness or any other contract, nor shall this proviso apply to any hotel listed in the National Register of Historic Places acquired by the corporation prior to December 31, 1989, nor shall this proviso apply to any hotel that contains conference or convention center facilities containing at least seventy-five thousand square feet (75,000 sq. ft.), nor shall this proviso apply to any hotel or hotels, and related conference, mixed use or convention center facilities, if any, constructed in connection with a project or series of related projects involving an aggregate investment of public and private funds in excess of two hundred million dollars ($200,000,000);

(5) Lease to others one (1) or more projects and charge and collect rent for the projects and terminate any such lease upon the failure of the lessee to comply with any of the obligations of such lease; and include in any such lease, if desired, a provision that the lessee of the projects shall have options to purchase any or all of its projects or that upon payment of all of the indebtedness of the corporation it may lease or convey any or all of its projects to the lessee of the projects with or without consideration, and to enter into amendments to such leases, which amendments, among other things, may provide for extending the terms of such leases, amending or extending any payments in lieu of taxes due under the leases, subject to any applicable limitations provided in § 7-53-305(b), and amending or extending any rents or other payments due under the leases;

(6) Sell to others one (1) or more projects for such payments and upon such terms and conditions as the board of directors of the corporation may deem advisable, in accordance with the provisions of sale contracts entered into pursuant to this chapter;

(7) Enter into loan agreements with others with respect to one (1) or more projects for such payments and upon such terms and conditions as the board of directors of the corporation may deem advisable, in accordance with this chapter;

(8) Sell, exchange, donate and convey any or all of its properties, including, without limitation, all or any part of the rents, revenues and receipts of the corporation from its projects, whenever its board of directors shall find any such action to be in furtherance of the purposes for which the corporation was organized;

(9) Issue its bonds, and otherwise borrow money from banks or other financial institutions by issuing its notes for the purpose of carrying out any of its powers;

(10) Borrow money from a municipality through a loan agreement executed with a municipality for the purpose of carrying out any of its powers;

(11) As security for the payment of the principal of and interest on any bonds or notes so issued and any agreements made in connection with the bonds or notes, or to secure any indebtedness or obligations of any lessee of the corporation, mortgage and pledge any or all of its projects or any part or parts of the projects, whether then owned or thereafter acquired, and pledge the revenues and receipts from any projects, or assign and pledge all or any part of its interest in and rights under the leases, sale contracts or loan agreements relating to the projects, including, without limitation, the pledging and/or assignment and pledging of all or any part of the rents, revenues and receipts of any project as security for payment of any bonds or notes of the corporation issued with respect to the project, or any other project or projects of the corporation and any agreements made in connection with the projects, or procure or pledge municipal bond insurance, letters of credit, lines of credit or other liquidity facilities as additional security and liquidity for the bonds or notes;

(12) Employ and pay compensation to such employees and agents, including attorneys, as the board of directors shall deem necessary for the business of the corporation; and

(13) Exercise all powers expressly given in its certificate of incorporation and establish bylaws and make all rules and regulations not inconsistent with the certificate of incorporation or this chapter, deemed expedient for the management of the corporation's affairs.

(b) The corporation does not have the power to operate any project financed under this chapter as a business or in any manner except as specifically provided in this chapter, nor does it have the power to pledge at any time or in any manner the general credit or taxing power of the municipality except as provided in § 7-53-306.

(c) Any meeting held by the board of directors for any purpose whatsoever shall be open to the public.

(d) In addition to the powers specified in subsection (a) and upon the adoption of a resolution of the county legislative body, a corporation in any county having a population of over nine hundred thousand (900,000), according to the 2010 federal census or any subsequent federal census:

(1) Has the following powers, together with all powers incidental to such powers or necessary for the performance of those powers, to:

(A) Enter into loan agreements with others with respect to one (1) or more projects or for activities, costs, debt restructuring or working capital associated with projects for such payments or deferrals and upon such terms and conditions as the board of directors of the corporation may deem advisable in accordance with this chapter; and

(B) Sell, exchange, donate, forgive debt, grant and convey any or all of its assets or properties, including, without limitation, all or any part of the rents, revenues and receipts of the corporation from its projects, whenever its board of directors shall find any such action to be in furtherance of the purposes for which the corporation was organized; and

(2) Shall not enter into a loan agreement, accept a note or issue any indebtedness, or otherwise provide financing for working capital that:

(A) Exceeds two hundred fifty thousand dollars ($250,000) in principal amount to any project or borrower; or

(B) Provides for a term in excess of five (5) years, including any renewals or extensions of such financing.



§ 7-53-303 - Issuance of bonds -- Restrictions on payment -- Delivery -- Additional issues -- Redemption.

(a) Except as otherwise expressly provided in this chapter, all bonds issued by the corporation shall be payable solely out of the revenues and receipts derived from the corporation's projects or of any of the projects as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued, including debt obligations of the lessee or contracting party obtained from or in connection with the financing of a project; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds. Such bonds may be executed and delivered by the corporation at any time and from time to time, may be in such form and denominations and of such terms and maturities, may be in registered or bearer form either as to principal or interest, or both, may be payable in such installments and at such time or times not exceeding forty (40) years from the date of execution, may be payable at such place or places whether within or without the state of Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the corporation and may contain such provisions not inconsistent with this chapter, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued. If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the corporation are authorized to be issued an option to redeem all or any part of the bonds as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited in the face of the bonds, but nothing contained in this subsection (a) shall be construed to confer on the corporation any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the corporation may be sold at public or private sale in such manner, at such price and from time to time as may be determined by the board of directors of the corporation to be most advantageous, and the corporation may pay all expenses, premiums and commissions the corporation's board of directors may deem necessary or advantageous in connection with the issuance of the bonds. Issuance by the corporation of one (1) or more series of bonds for one (1) or more purposes shall not preclude the corporation from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Proceeds of bonds issued by the corporation may be used for the purpose of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering, or extending any project or projects, including the payment of interest on the bonds during construction of any such project and for two (2) years after the estimated date of completion, and payment of engineering, fiscal, architectural and legal expenses incurred in connection with such project and the issuance of the bonds, and the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for such payment.

(b) Any bonds or notes of the corporation at any time outstanding may at any time and from time to time be refunded by the corporation by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding the sum of the following:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums on the bonds;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in subdivision (f)(2), interest to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board of directors, or to the date or dates of maturity, whichever shall be determined by the board of directors to be most advantageous or necessary to the corporation;

(5) A reasonable reserve for the payment of principal of and interest on such bonds or a renewal and replacement reserve;

(6) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project and for two (2) years after the estimated date of completion, but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced; and

(7) Expenses, premiums and commissions of the corporation, including bond discounts, deemed by the board of directors to be necessary for the issuance of the refunding bonds. A determination by the board of directors that any refinancing is advantageous or necessary to the corporation, or that any of the amounts provided in the preceding sentence should be included in such refinancing, or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive.

(c) Any such refunding may be effected whether the obligations to be refunded has then matured or thereafter matures, either by the exchange of the refunding bonds for the obligations to be refunded by the refunding bonds with the consent of the holders of the obligations so to be refunded, or by sale of the refunding bonds and the application of the proceeds of the refunding bonds to the payment of the obligations to be refunded by the refunding bonds, and regardless of whether or not the obligations to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the obligations proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(d) If, at the time of delivery of the refunding bonds, the obligations to be refunded will not be retired or a valid and timely notice of redemption of the outstanding obligations is not given in accordance with the resolution, indenture or other instrument governing the redemption of the outstanding obligations, then, prior to the issuance of the refunding bonds, the board of directors shall cause to be given a notice of its intention to issue the refunding bonds. The notice shall be given either by mail to the owners of all of the outstanding obligations to be refunded at their addresses shown on the bond registration records for the outstanding obligations or given by publication one (1) time each in the newspaper having a general circulation in the municipality with respect to which the corporation was organized and in a financial newspaper published in New York, New York, having a national circulation. The notice shall set forth the estimated date of delivery of the refunding bonds and identify the obligations, or the individual maturities of the obligations, proposed to be refunded; provided, that if portions of individual maturities are proposed to be refunded, the notice shall identify the maturities subject to partial refunding in the aggregate principal amount to be refunded within each maturity. If the issuance of the refunding bonds does not occur as provided in the notice, the board of directors shall cause notice to be given as provided in this subsection (d). Except as otherwise set forth in this section, the notice required pursuant to this section shall be given whether or not any of the obligations to be refunded are to be called for redemption.

(e) If any of the obligations to be refunded are to be called for redemption, the board of directors shall cause notice of redemption to be given in the manner required by the proceedings authorizing such outstanding obligations.

(f) The principal proceeds from the sale of any refunding bonds shall be applied only as follows, either:

(1) To the immediate payment and retirement of the obligations being refunded; or

(2) To the extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded, and to pay any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, without limitation, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of, or obligations the principal of and interest on which are guaranteed by the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank or trust company located in the state of Tennessee, if such certificates shall be secured by a pledge of any of such obligations having any aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subdivision (f)(2) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.

(g) All such bonds, refunding bonds and the interest coupons applicable to the bonds are hereby made and shall be construed to be negotiable instruments.

(h) For purposes of calculating the "applicable formula rate" under § 47-14-103 and the related provisions of title 47, chapter 14, to determine the maximum effective rate applicable to bonds or other obligations designated as "recovery zone facility bonds" pursuant to the American Recovery and Reinvestment Act of 2009 (ARRA), P.L. 111-5, the language "four (4) percentage points above the average prime loan rate" in the definition of "formula rate" in § 47-14-102 shall be replaced with the language "seven (7) percentage points above the average prime loan rate". This subsection (h) shall apply to any such bonds or other obligations issued by a corporation on or before June 30, 2012, and designated as recovery zone facility bonds for purposes of the American Recovery and Reinvestment Act of 2009.



§ 7-53-304 - Security for payment of bonds -- Default -- Bondholders' remedies.

The principal of and interest on any bonds issued by the corporation shall be secured by a pledge of the revenues and receipts out of which the bonds shall be made payable, and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, or by an assignment and pledge of all or any part of the corporation's interest in and rights under the leases, sale contracts or loan agreements relating to such projects, or any thereof. The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the resolution, the fixing and collection of rents or payments with respect to any projects or portions of the projects covered by such resolution, mortgage or deed of trust, the creation and maintenance of special funds from such revenues and from the proceeds of such bonds, and the rights and remedies available in the event of default, all as the board of directors shall deem advisable not in conflict with this section. Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the corporation shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, mortgage and deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreements of the corporation made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity, or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of such remedies.



§ 7-53-306 - Municipal liability -- Submission to voters -- Remedies of bondholders.

The municipality shall not, in any event, be liable for the payment of the principal of or interest on any bonds of the corporation, or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the corporation, and none of the bonds of the corporation or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever. The municipality may pledge its full faith and credit as surety to the payment of the principal of and interest on the bonds in the following manner:

(1) The governing body of the municipality may by resolution propose the pledging of the full faith and credit and unlimited taxing power of the municipality as surety to the payment of the principal of and interest on the bonds. After securing a certificate of public purpose and necessity as provided in § 7-53-307, the governing body may direct the county election commission to hold an election for the registered voters of the municipality to determine whether the full faith and credit of the municipality shall be so pledged. Should three fourths (3/4) of the voters cast their vote in favor of lending the municipality's credit by pledging the full faith and credit of the municipality to the payment, as surety, of the principal and interest of such bonds, according to the certificate of the county election commission, the municipality, through its governing board, would be authorized to so pledge its full faith and credit as surety and so indicate by the signature of the mayor or other chief executive official of the municipality on the bonds; and

(2) In the event such pledge of full faith and credit and unlimited taxing power of the municipality is given, any holder or holders of the bonds, including a trustee or trustees for holders of such bonds, shall have the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction to enforce such person's rights against the municipality, and the governing body of the municipality and any officer, agent or employee of the municipality, including, but not limited to, the right to require the municipality and governing body and any proper officer, agent or employee of the municipality, to assess, levy and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, such taxes, revenues and charges. The taxes authorized to be pledged in this section shall be levied without limit as to rate or amount upon all taxable property within the municipality, and all such taxes to be levied are hereby declared to have been levied for county and corporation purposes, respectively, within the meaning of the Constitution of Tennessee, article II, § 29.



§ 7-53-307 - Certificate for pledge of municipal credit -- Regulation by finance committee.

(a) The building finance committee in the industrial development division of the department of economic and community development is hereby authorized and empowered to determine whether any municipality shall have the right to pledge the full faith and credit of the municipality as surety to the payment of principal and interest of bonds as authorized in § 7-53-306. Each municipality within this state shall have the right to apply to the committee for a certificate of public purpose and necessity from the committee as to whether the general welfare requires that such municipality be authorized to execute any such pledge.

(b) In determining whether such certificate shall be issued, the committee may hold public hearings, or private hearings, make investigations as may be desired, and shall have power to summon witnesses, administer oaths, hear testimony and make a record of all things had and done at such hearing or investigation, and to order issued such certificate of public purpose and necessity as the committee may deem advisable.

(c) (1) In considering and determining whether or not such certificate shall issue, the committee shall find and determine affirmatively the following, that:

(A) There are sufficient natural resources readily and economically available for the use and operation of the particular project and enterprise for at least ten (10) years, but in no event less than the period of time for which any bonds may be issued for acquiring or constructing such project;

(B) There is available a labor supply to furnish at least one and one half (11/2) workers for each operative job in the enterprise within an area of twenty-five (25) miles from the proposed location; and

(C) There are adequate property values and suitable financial conditions, so that the total pledge of full faith and credit of the municipality, solely for the purpose authorized by this chapter, shall not exceed ten percent (10%) of the total assessed valuation of all the property in the municipality ascertained by the last completed assessment at the time of issuance of such bonds.

(2) In no event shall the committee authorize any municipality actually to pledge its full faith and credit to the payment of bonds for any such enterprise, unless the committee shall further find and determine that the enterprise to be carried on in the project is well conceived, has a reasonable prospect for success, will provide proper economic development and employment, and that the project will not become a burden upon the taxpayers of the municipality.

(d) If and when the certificate is issued, the committee therein shall fix and determine in the certificate:

(1) The extent and the amount of the bonds to which the municipality may pledge its full faith and credit;

(2) The purposes for which the bonds shall be expended; and

(3) The method of lease, rental and operation of the project if the project is to be leased to a lessee. If the governing board of the municipality fails or refuses to follow the requirements made by the board in the certificate, then the members of the governing board of the municipality voting for such failure or refusal shall be individually and personally liable, and liable for their official bonds for any loss that the municipality may sustain by reason of such failure or refusal to follow the requirements, and in addition may be compelled by injunction to comply with such requirements.

(e) The committee is hereby authorized and empowered to adopt and put into effect all reasonable rules and regulations that it may deem necessary to carry out this chapter, not inconsistent with this chapter.



§ 7-53-308 - Corporation nonprofit -- Net earnings -- Transfer of assets.

(a) The corporation shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the corporation shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the corporation, then any net earnings of the corporation thereafter accruing shall be paid to the municipality with respect to which the corporation was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease, sale contract, loan agreement, mortgage or deed of trust entered into by the corporation.

(b) (1) Notwithstanding any provision of this chapter to the contrary, nothing in this section shall prevent the board of directors from transferring all or any part of its assets in accordance with the terms of any lease, sale contract, loan agreement, mortgage or deed of trust entered into by the corporation.

(2) This subsection (b) shall apply to any county having a population of over nine hundred thousand (900,000), according to the 2010 federal census or any subsequent federal census.



§ 7-53-309 - Bonds as legal investments and lawful security.

Bonds issued under the authority of this chapter and secured by a pledge of full faith and credit shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, savings and loan associations, insurance companies, fiduciaries, trustees, guardians and for all public funds of the state of Tennessee, including, but not limited to, the sinking funds of cities, towns, villages, counties, school districts, or other political corporations, or subdivisions of the state of Tennessee. Such bonds shall be eligible to secure the deposit of any and all public funds of the state of Tennessee, and any and all public funds of cities, towns, villages, counties, school districts or other political corporations or subdivisions of the state of Tennessee, and such bonds shall be lawful and sufficient security for the deposits to the extent of their value when accompanied by all unmatured coupons appertaining to the bonds.



§ 7-53-310 - Acquisition and transfer of project sites.

Any municipality may acquire a project site by gift, purchase, lease, or condemnation, and may transfer any project site to a corporation by sale, lease, or gift. Such transfer may be authorized by a resolution of the governing body of the municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law. Such project site may be within or without the municipality or partially within and partially without the municipality.



§ 7-53-311 - Lease or lease-purchase agreement with municipality authorized -- Tax levy.

Any city, county or metropolitan government is authorized to enter into any lease or lease-purchase agreement of a project from a corporation, for such term or terms and upon such conditions as may be determined by the governing body of such city, county or metropolitan government, notwithstanding and without regard to the restrictions, prohibitions or requirements of any other law, whether public or private, and to levy and collect a direct annual tax sufficient with any other moneys available and pledged to pay the rental payable under such lease or lease-purchase agreement as and when it becomes due and payable, such tax to be in addition to all other taxes of such city, county or metropolitan government and shall be in addition to all other taxes now or hereafter authorized to be levied, and such tax shall not be included within any statutory or other limitation in rate or amount, but shall be excluded and be in addition thereto, notwithstanding the prohibitions, restrictions or requirements of any other law, whether public or private, and the obligations assumed and undertaken pursuant to such lease or lease-purchase agreement, including any unconditional or other obligation to levy such tax and to pay rentals for the project for a fixed term or terms, shall not be deemed or construed as constituting a debt of the city, county or metropolitan government within the terms, provisions or limitations of any constitutional, statutory, charter or other limitation.



§ 7-53-312 - Preparation and submission of economic impact plan for counties other than those with a metropolitan government and a population exceeding 500,000.

(a) The corporation is authorized to prepare and submit to the municipality for approval an economic impact plan in the manner described in this section.

(b) An economic impact plan shall be a written document and shall specifically identify the area to be included in the plan. The area to be included in the plan must be located in the municipality and must also include an industrial park within the meaning of § 13-16-202, or a project that is either owned by the corporation or with respect to which the corporation has loaned or will loan funds or has otherwise provided or will provide financial assistance. In addition to such industrial park or project, the area that is the subject of the economic impact plan may also include such other properties that the corporation determines will be directly improved or benefited due to the undertaking of the industrial park or project. The economic impact plan shall:

(1) Identify the boundaries of the area subject to the plan;

(2) Identify the industrial park or project located within the area subject to the plan;

(3) Discuss the expected benefits to the municipality from the development of the area subject to the plan, including anticipated tax receipts and jobs created; and

(4) Provide that the property taxes imposed on the property, including the personal property, located within the area subject to the plan will be distributable in the manner described in subsection (c) for a period of time specified in the plan.

(c) Upon the approval by the municipality of an economic impact plan with respect to an area, all property taxes levied upon property located within such area by any taxing agency after the effective date of the plan shall be divided as follows:

(1) That portion of the taxes that is equal to the amount of taxes, if any, that were payable with respect to the property for the year prior to the date the economic impact plan was approved, the "base tax amount", by the municipality shall be allocated to and, when collected, shall be paid to the respective taxing agencies as taxes levied by such taxing agencies on all other property are paid; provided, that in any year in which the taxes on any property are less than the base tax amount, there shall be allocated and paid to the respective taxing agencies only those taxes actually imposed; and

(2) Any excess of taxes over the base tax amount shall be allocated to and, when collected, shall be paid into a separate fund of the corporation established to hold such payments until applied for the purposes described in subsection (h).

(d) Notwithstanding any provision in subsection (a) to the contrary, the corporation may prepare, and the municipality may approve, an economic impact plan that allocates an amount greater than the base tax amount to the taxing agencies.

(e) An economic impact plan shall not provide for an allocation of taxes to the corporation for a period in excess of thirty (30) years.

(f) The governing body of a municipality may approve an economic impact plan by resolution, notwithstanding any local charter provision or other provision to the contrary. If the area subject to an economic impact plan is located within the corporate limits of a city or town, the taxes that would otherwise be payable to the city, town or county that is not the municipality that created the corporation shall not be paid to the corporation unless such city, town or county has also approved the economic impact plan.

(g) Before the corporation submits an economic impact plan for approval to the municipality that created such corporation or to any other city or county, the corporation shall hold a public hearing relating to the proposed plan after publishing a notice of such public hearing in a newspaper of general circulation in the municipality at least two (2) weeks prior to the date of such public hearing. Such notice shall include the time, place and purpose of the public hearing, and notice of how a map of the area subject to the plan can be viewed by the public.

(h) All taxes allocated to the corporation pursuant to this section shall only be applied by the corporation to pay expenses of the board in furtherance of promoting economic development in the municipality, to pay the cost of projects, or to pay debt service on bonds or other obligations issued by the corporation to pay the cost of the projects. The corporation is authorized to pledge any or all amounts received by the corporation pursuant to this section to the payment of such bonds or other obligations.

(i) After the approval by a municipality of an economic impact plan, the clerk or other recording official of such municipality shall transmit to the appropriate assessor of property and to each taxing agency to be affected, a copy of the description of all property within the area subject to the economic impact plan and a copy of the resolution approving that plan. If the plan is approved by any taxing agency other than the municipality, the clerk or other recording official of that taxing agency shall also provide a copy of the resolution approving the plan to such assessor of property and taxing agencies. A copy of the plan and any resolutions approving the plan shall be filed with the comptroller of the treasury, and an annual statement of amounts allocated in excess of the base tax amount shall be filed with the state board of equalization.

(j) Notwithstanding anything to the contrary in this section, taxes levied upon property within an economic impact area by any taxing agency for the payment of principal of and interest on all bonds, loans, or other indebtedness of such taxing agency, and taxes levied by or for the benefit of the state of Tennessee, shall not be subject to allocation as provided in subsection (c), but may still be levied against such property and, when collected, paid to such taxing agency as taxes levied by such taxing agency on all other property are paid and collected.

(k) This section shall not apply to any county having a metropolitan form of government and having a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census. With respect to a county with a metropolitan form of government and having a population in excess of five hundred thousand (500,000), § 7-53-314 shall apply.

(l) [Deleted by 2010 amendment, effective July 1, 2012.]

(m) In the event of any conflict between this section and the Uniformity in Tax Increment Financing Act of 2012, compiled in title 9, chapter 23, title 9, chapter 23 shall control.



§ 7-53-313 - Purpose.

(a) Notwithstanding any provision of this chapter or any other law to the contrary, this chapter shall be liberally construed to carry out the following purposes and objectives:

(1) The policies and practices of industrial development corporations shall ensure that minority-owned and other disadvantaged businesses share more fully in the American economic system of private enterprise through free and vigorous competition;

(2) Such competition shall be fostered through encouragement and support of minority-owned and other disadvantaged businesses; and

(3) Industrial development corporations aid, counsel and assist in every practical manner minority-owned and other disadvantaged businesses in order to preserve free competition on equal terms with those businesses constituting the major portion of the state's business community.

(b) To assist industrial development corporations in achieving such purposes and objectives, the department of economic and community development and the office of business enterprise, established by § 4-26-101, shall be available to provide technical assistance and consultation.



§ 7-53-314 - Preparation and submission of economic impact plan for counties with a metropolitan government and a population exceeding 500,000.

(a) The corporation is authorized to prepare and submit to the governing body of the municipality for approval an economic impact plan in the manner described in this section.

(b) An economic impact plan shall be a written document and shall specifically identify the area to be included in the plan. The area to be included in the plan shall be located in the municipality and shall also include an industrial park within the meaning of § 13-16-202, or a project that is either owned by the corporation or with respect to which the corporation has loaned or will loan funds or has otherwise provided or will provide financial assistance. In addition to the industrial park or project, the area that is the subject of the economic impact plan may also include other properties that the corporation determines will be directly improved or benefited due to the undertaking of the industrial park or project. The economic impact plan shall:

(1) Identify the boundaries of the area subject to the plan;

(2) Identify the industrial park or project located within the area subject to the plan;

(3) Discuss the expected benefits to the municipality from the development of the area subject to the plan, including anticipated tax receipts and jobs created; and

(4) Provide that the property taxes imposed on the property, including the personal property, located within the area subject to the plan will be distributable in the manner described in subsection (c) for a period of time specified in the plan.

(c) Upon the approval of the governing body of the municipality of an economic impact plan with respect to an area, all property taxes levied upon property located within the area by any taxing agency after the effective date of the plan shall be divided as follows:

(1) That portion of the taxes that is equal to the amount of taxes, if any, that were payable with respect to the property for the year prior to the date the economic impact plan was approved, the base tax amount, by the municipality shall be allocated to and, when collected, shall be paid to the respective taxing agencies as taxes levied by the taxing agencies on all other property are paid; provided, that, in any year in which the taxes on any property are less than the base tax amount, there shall be allocated and paid to the respective taxing agencies only those taxes actually imposed; and

(2) Any excess of taxes over the base tax amount shall be allocated to and, when collected, shall be paid into a separate fund of the corporation established to hold the payments until applied for the purposes described in subsection (h).

(d) Notwithstanding any provision in subsection (c) to the contrary, an economic impact plan may be approved that allocates an amount greater than the base tax amount to the taxing agencies.

(e) An economic impact plan shall not provide for an allocation of taxes to the corporation for a period in excess of thirty (30) years.

(f) The governing body of a municipality may approve an economic impact plan by resolution, notwithstanding any local charter provision or other provision to the contrary. Prior to approval by the governing body of the municipality, the economic impact plan shall be submitted to the mayor of the municipality. If the area subject to an economic impact plan is located within the corporate limits of a city or town, the taxes that would otherwise be payable to the city, town or county that is not the municipality that created the corporation shall not be paid to the corporation unless the city, town or county has also approved the economic impact plan.

(g) Before the corporation submits an economic impact plan for approval to the governing body of the municipality that created the corporation or to any other city or county, the corporation shall hold a public hearing relating to the proposed plan after publishing a notice of the public hearing in a newspaper of general circulation in the municipality at least two (2) weeks prior to the date of the public hearing. The notice shall include the time, place and purpose of the public hearing, and notice of how a map of the area subject to the plan can be viewed by the public.

(h) All taxes allocated to the corporation pursuant to this section shall only be applied by the corporation to pay expenses of the board in furtherance of promoting economic development in the municipality, to pay the cost of projects, or to pay debt service on bonds or other obligations issued by the corporation to pay the cost of the projects. The corporation is authorized to pledge any or all amounts received by the corporation pursuant to this section to the payment of the bonds or other obligations.

(i) After the approval by the governing body of a municipality of an economic impact plan, the clerk or other recording official of the municipality shall transmit to the appropriate assessors of property and to each taxing agency to be affected, a copy of the description of all property within the area subject to the economic impact plan and a copy of the resolution approving that plan. If the plan is approved by any taxing agency other than the municipality, the clerk or other recording official of that taxing agency shall also provide a copy of the resolution approving the plan to the assessors of property and taxing agencies.

(j) Notwithstanding any other provision of this section to the contrary, taxes levied upon property within an economic impact area by any taxing agency for the payment of principal of and interest on all bonds, loans, or other indebtedness of the taxing agency, and taxes levied by or for the benefit of this state, shall not be subject to allocation as provided in subsection (c), but may still be levied against the property and, when collected, paid to the taxing agency as taxes levied by the taxing agency on all other property are paid and collected.

(k) This section shall only apply to any county having a metropolitan form of government and having a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.

(l) In the event of any conflict between this section and the Uniformity in Tax Increment Financing Act of 2012, compiled in title 9, chapter 23, title 9, chapter 23 shall control.



§ 7-53-315 - Authority for municipality to aid or provide assistance for certain projects.

Notwithstanding §§ 7-53-306 and 7-53-307, in any municipality in which there has been created a central business improvement district pursuant to chapter 84 of this title, the municipality is authorized to aid or otherwise provide assistance, including without limitation, granting, contributing or pledging to, or for the benefit of the corporation, revenues derived from any source except revenues derived from ad valorem property taxes, for those projects, or portions thereof, that consist of public infrastructure, public improvements or other public facilities, including without limitation, one (1) or more parking or sports facilities, located within an area designated by appropriate resolution or ordinance by the municipality as the center city area, for such term or terms and upon such conditions as may be determined by the governing body of the municipality.



§ 7-53-316 - Redevelopment of brownfield sites in economically disadvantaged areas.

(a) It is the intent of the general assembly to encourage the redevelopment of large brownfield sites in economically disadvantaged areas within large and mid-size counties within the state. In addition to the authorization provided in § 7-53-312, a corporation located in a municipality in which an urban brownfield redevelopment project is located is also authorized to prepare and submit to the municipality for approval an economic impact plan with respect to an urban brownfield redevelopment project in the manner provided in this section. Except to the extent modified under this section, § 7-53-312 shall apply to an economic impact plan for an urban brownfield redevelopment project.

(b) An economic impact plan submitted for approval under this section shall provide that the property taxes imposed on the property, including the personal property located within the area subject to the plan, the sales taxes imposed upon sales within the area subject to the plan, the sales taxes imposed upon construction and related development or redevelopment activity in the area subject to the plan, or any combination and amount of such property and sales taxes, will be distributable in the manner described in subsection (c) and § 7-53-312(c), as applicable, and used for the purposes permitted by subsection (e).

(c) In addition to the allocation of property taxes provided in § 7-53-312, an economic impact plan may further provide that the non-school portion of the local sales tax increment shall be allocated to and, when received, shall be paid into a separate fund of the corporation established to hold such payments, along with any other amounts received by the corporation pursuant to this section or § 7-53-312, until applied for the purposes described in subsection (e) pursuant to the economic impact plan. In calculating the non-school portion of the local sales tax increment, the plan may also include any new local sales taxes received from construction or related redevelopment activity occurring within the area subject to the plan. Upon the approval by a municipality of an economic impact plan containing all or any portion of the permitted excess local sales taxes, the local sales taxes received by the municipality shall be divided and allocated as so provided.

(d) Notwithstanding any provision in § 7-53-312 to the contrary, the corporation may prepare, and the municipality may approve, an economic impact plan that allocates an amount greater than the base tax amount and the base sales tax amount to the taxing agencies.

(e) All sales and property taxes allocated for an economic impact plan approved pursuant to this section shall only be applied by the corporation to pay expenses of the corporation in furtherance of economic development in the municipality, to pay or reimburse qualified costs or to pay debt service on bonds or other obligations issued by the corporation to finance any of the foregoing.

(f) As used in this section, unless the context otherwise requires:

(1) "Base sales tax amount" means the revenues received by the municipality from local sales taxes, excluding that portion of the local sales tax dedicated for school purposes, from the area subject to the plan for the fiscal year of the municipality immediately prior to the year in which the plan is adopted. "Local sales taxes" means taxes received by the municipality pursuant to the 1963 Local Option Revenue Act, compiled in title 67, chapter 6, part 7, excluding that portion of the local sales taxes dedicated for school purposes;

(2) "Brownfield site" means a parcel or adjacent or related parcels of real property containing at least five (5) acres that is currently, or at any time since January 1, 2000, has been the subject of an investigation or remediation as a brownfield project under a voluntary agreement or consent order pursuant to § 68-212-224;

(3) "Non-school portion of the local sales tax increment" means any excess of local sales taxes, after deducting the portion that is statutorily designated for school purposes, over the base sales tax amount that is received by each municipality that has approved the economic impact plan from the specified sales and development activity in the area that is subject to the plan;

(4) "Qualified costs" include costs for all roads, streets, sidewalks, access ways, ramps, bridges, landscaping, signage, utility facilities, grading, drainage, parks, plazas, greenways, public parking facilities, public recreational facilities, public educational facilities, public meeting facilities and similar improvements that are necessary for or otherwise useful for the urban redevelopment project or for the redevelopment of the area subject to the economic impact plan. "Qualified redevelopment costs" shall also include all administrative, architectural, legal and engineering expenses and such other expenses as may be necessary or incident to the development and implementation of the economic impact plan or the financing of expenses under this section;

(5) "Redevelopment zone" means either an area designated as of January 1, 2009, as a renewal community by the federal department of housing and urban development or an area designated as of January 1, 2009, as a low income community for purposes of the federal new markets tax credits program. A redevelopment zone must also be located in a county having a population of eighty thousand (80,000) or more according to the 2000 federal census or any subsequent federal census;

(6) "Urban brownfield redevelopment project" means the development or redevelopment, in one (1) or more phases as specified in the economic impact plan, of all or any portion of a parcel or parcels of contiguous, adjacent or related properties totaling at least one hundred (100) acres. The parcel or parcels must be located in a redevelopment zone and must either contain at least one (1) brownfield site or contain a site of at least ten (10) acres that has remained vacant or substantially unoccupied for at least five (5) years and, at any time within twenty (20) years prior to June 1, 2011, included a manufacturing, industrial, distribution or retail facility containing at least one million square feet (1,000,000 sq. ft.). An urban brownfield redevelopment project may include any project as defined in § 7-53-101 and may further include any publicly or privately owned or operated retail, commercial, industrial or mixed use facility, including a visitor center, recreation or entertainment facility and all related hotels, convention center facilities, administrative facilities, offices, restaurants and other amenities constructed or acquired as part of the project.

(g) An urban brownfield redevelopment project shall be a project for purposes of § 7-53-101 and for all other purposes under this chapter.









Chapter 54 - Energy Production Facilities

§ 7-54-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Construct" or "construction" means the erection, building, acquisition by purchase or condemnation, alteration, reconstruction, improvement, or extension of energy production facilities, the engineering, architectural designs, plans, working drawings, specifications, procedures, and other action necessary in the construction of such facilities, and the inspection and supervision of the construction of such facilities;

(2) "Energy production facility" means a facility for the production, conversion or transmission of energy from the controlled processing of fossil or other fuels or other sources of energy and the production of electricity, steam or other forms of energy for heating, cooling, manufacturing processes and other uses, and includes "energy recovery facilities" as defined in § 68-211-501 and includes "qualified renewable energy facilities" as defined in § 54C(d)(1) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54C(d)(1); provided, that the municipality proposing to provide the financing for the qualified renewable energy facility constitutes a "qualified issuer" under § 54C(d)(6) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54C(d)(6), and may include "resource recovery facilities" as defined in § 68-211-501 to the extent that the resource recovery facilities are constructed in connection with energy recovery facilities;

(3) "Governing body" means the board or body charged by law with governing the municipality;

(4) "Municipality" means any town, city, metropolitan government, county or power district of this state, and for all purposes except in § 7-54-103(g), means a not-for-profit corporation authorized by the laws of Tennessee to act for the benefit or on behalf of any one (1) or more of such local governmental entities;

(5) "Person" means any and all persons, natural or artificial, including any individual, firm or association, business trust, partnership, joint venture, municipality, and public, municipal, nonprofit, or private corporation organized or existing under the laws of this state or any other state, and any governmental agency or county of this state and any department, agency, or instrumentality of the executive, legislative, and judicial branches of the federal government; provided, that as to any business trust, partnership, or joint venture in which any federal government corporation has direct, equitable or beneficial ownership, such business trust, partnership or joint venture shall not be included in the definition of "person"; and

(6) "Solid waste" means all municipal, commercial, or industrial solid waste, garbage, rubbish, refuse, and other such similar and related materials, including, without limitation, recyclable materials when they become discarded, except those excluded by the department of environment and conservation, which will designate as "special waste" any hazardous or other waste it determines should not be processed in an energy production facility for reasons of public health or safety or because the nature of the waste is such that it is not suitable for processing in an energy production facility. In the case of any municipality operating a waste water treatment or processing facility, "solid waste" also means sludge originating from such facility to the extent such sludge is not designated as "special waste."



§ 7-54-102 - Construction, purchase, improvement and operation authorized.

A municipality has the power to construct, own, operate, or maintain within its corporate limits or within the limits of the county wherein it is located, an existing or planned energy production facility or facilities. The construction of such facility or facilities may include all necessary real and personal property, any land that may be required for an alternate means for the disposal of solid waste, rights-of-way, easements, buildings, and all other appurtenances usual to such facilities, as well as the building of all necessary means of transportation or transmission of energy and including obtaining all necessary rights-of-way or easements as necessary. A municipality also has the power to acquire, hold, use, lease, as lessor or lessee, sell or otherwise dispose of any energy production facility and to enter into agreements with any person for the operation of such facility.



§ 7-54-103 - Powers of municipalities -- Delegation of municipal authority.

(a) The municipality shall charge for the production of any energy for such heating, cooling or processing and may combine it with any other energy produced. In no case shall the rates charged to electric or other power utility subscribers not receiving energy from the energy production facility be increased to provide revenue for the repayment of its bonds issued for such purposes.

(b) (1) For the purposes of this chapter, any municipality may issue bonds for the construction of energy production facilities in the manner and subject to § 7-54-106, the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, or in accordance with the provisions of any other law applicable to the issuer of such bonds for such purposes; provided, that, notwithstanding any contrary provisions of any such laws, bonds issued as authorized in this subsection (b) for energy production facilities may be sold at public sale or at private sale without advertisement as the issuer of such bonds shall determine.

(2) If such bonds or refunding bonds are issued by a not-for-profit corporation acting for the benefit of or on behalf of any one (1) or more counties, cities, towns, or local governments under this chapter, such bonds shall be sold at competitive bid or at a negotiated sale pursuant to this section. Prior to the adoption of any resolution of the board of the not-for-profit corporation authorizing the sale of bonds, notes, or other obligations or entering into any contract or other arrangement in the planning or preparation for the sale of bonds, notes, or other obligations, any such resolution or any such proposed contracts or other arrangements shall be subject to the approval of the comptroller of the treasury or the comptroller's designee and shall be subject to review by the state funding board. Any resolution of the not-for-profit corporation authorizing the sale of bonds, notes, or other obligations shall only become effective upon receiving the approval of the comptroller of the treasury or the comptroller's designee and the legislative bodies of the city and the county in which such city is located for whom or on whose behalf such not-for-profit corporation is acting. This subdivision (b)(2) shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census.

(c) With respect to the construction, financing, operation, or maintenance of an energy production facility or any contract authorized by § 7-54-105(a)(3), a municipality has the power to enter into such contracts or agreements, as it shall determine to be necessary or beneficial, with any person, relating to the collection, delivery, sale, purchase, or disposal of solid waste and the output from an energy production facility, including, without limitation, output in the form of electricity, steam, fuel, residue, or otherwise. Notwithstanding any other provision of law, any municipality or county has the power to enter into contracts or agreements with municipalities proceeding under this chapter providing for the collection, delivery, sale, purchase, or disposal of solid waste or the output from an energy production facility.

(d) In connection with the construction, financing, operation or maintenance of an energy production facility or any contract authorized by § 7-54-105(a)(3), a municipality other than a power district is authorized to exercise exclusive jurisdiction and exclusive right to control the collection and disposal of solid waste within its boundaries. In furtherance of this subsection (d) and the energy and environmental objectives of this chapter, and title 68, chapter 211, any municipality, other than a power district, constructing, financing, operating or maintaining an energy production facility or entering into any contract authorized by § 7-54-105(a)(3), or contracting with another municipality for the disposal of solid waste in whole or in part through, or by means of, such an energy production facility, is authorized to exercise exclusive jurisdiction and exclusive right to control the collection and disposal of solid waste within its boundaries and to take all necessary action to displace competition with regulation or a monopoly public service; provided, that no county shall be authorized to exercise such jurisdiction and right within the corporate limits of any incorporated city or town or metropolitan government; and provided, further, that manufacturing firms that hold state permits to dispose of or utilize their own solid wastes on plant property on April 27, 1981, shall not be subject to this chapter except by mutual agreement between plant management and the municipality. Such jurisdiction and right to control by a municipality may be exercised by ordinance, resolution, contract or otherwise.

(e) A municipality is authorized to establish, levy, and collect fees, rates, or charges in connection with:

(1) The collection, delivery, sale, purchase, or disposal, whether at the site of an energy production facility, a landfill, or otherwise, of solid waste; and

(2) The output from an energy production facility.

(f) A municipality may pledge as security for the payment of the bonds authorized to be issued pursuant to this chapter, any revenues derived from or in connection with the construction, ownership, operation, financing, leasing or sale of any energy production facility, or the execution of any contract authorized by § 7-54-105(a)(3), including, without limitation, revenues derived from or in connection with any fees, rates, charges, contracts, or agreements in connection with the collection, delivery, sale, purchase, or disposal, whether at the site of an energy production facility, a landfill, or otherwise, of solid waste and the output from an energy production facility and may also pledge the revenues from the sale of energy to pay bonds or loans issued under any municipal or other bond authority or any other state legislation permitting energy production facilities.

(g) Notwithstanding the limitations contained in any general statutory provisions granting municipalities the right of eminent domain or condemnation, for the purposes of this chapter, any municipality proceeding with the construction, operation, maintenance or management of an energy production facility, or executing any contract authorized by § 7-54-105(a)(3) is authorized and empowered, within its boundaries, to condemn any land, easement or rights-of-way, either on, under or above the ground, for any and all purposes necessary in connection with the construction, operation and maintenance of an energy production facility or improvement to such facility. Title to property so condemned shall be taken in the name of the municipality and may be thereafter conveyed to any not-for-profit corporation acting for or on behalf of such municipality. For purposes of this subsection (g), no county shall be authorized to exercise such right of eminent domain or condemnation within the corporate limits of any town, city or metropolitan government.

(h) The term of any contract or agreement authorized by this chapter may extend beyond the elected term of the members of the governing body of the municipality or county involved, but in no event may such term exceed forty (40) years.

(i) The construction, operation, jurisdiction, control, and management of any facility constructed as authorized in this section may be delegated by the municipality to any of its agencies, divisions, boards, or departments as it shall determine, and such agencies, divisions, boards, or departments are authorized, notwithstanding any of the provisions of the municipality's charter, to accept such delegation of jurisdiction, control, and management. Such functions may also be delegated by the municipality to any not-for-profit corporation acting for or on behalf of such municipality; provided, that, except in any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census, the site selection for an energy production facility may be delegated to any such not-for-profit corporation, but shall be subject to the approval by a two-thirds (2/3) vote of the legislative bodies of the city and the county in which such city is located for whom or on whose behalf such not-for-profit corporation is acting prior to the purchase of any such site.

(j) Any municipality or county exercising, whether jointly or severally, any authority conferred upon it by this chapter, as amended, is hereby declared to be acting in furtherance of a public or governmental purpose.

(k) Provided, that such separation and disposition neither creates a public nuisance nor is otherwise injurious to the public health, welfare, and safety, nothing in this chapter shall prevent a person or business entity that generates or produces solid waste upon property owned, leased, or rented by such person or business entity to separate or cause to be separated recyclable materials from the solid waste while the solid waste is on such property and either to:

(1) Maintain title to such recyclable materials for such person's or business entity's own use; or

(2) Dispose of such recyclable materials by sale or gift.

(l) Nothing in this chapter shall prevent a person from purchasing or receiving by gift recyclable materials for processing or other use separated and disposed of in strict accordance with subsection (k).

(m) (1) If such functions are delegated by the municipality to any not-for-profit corporation acting for or on behalf of such municipality, such corporation shall develop a uniform accounting system conforming to generally accepted accounting principles, which system shall be subject to approval by the comptroller of the treasury.

(2) The annual report, including financial statements, and all books of account and financial records of such not-for-profit corporation shall be subject to audit by the comptroller of the treasury. The board of such corporation may, with the prior approval of the comptroller of the treasury, engage licensed independent public accountants to perform the audits. The audit contract between the corporation and the independent public accountant shall be on contract forms prescribed by the comptroller of the treasury. The corporation shall be responsible for reimbursement of the costs of audits prepared by the comptroller of the treasury and the payment of fees for audits prepared by licensed independent public accountants. Audits and working papers prepared by independent public accountants shall be subject to review and approval by the comptroller of the treasury prior to payment. Copies of such audits shall be provided to each member of the board, the legislative bodies of the city and the county in which such city is located for whom or on whose behalf such not-for-profit corporation is acting, and the comptroller of the treasury, and shall be made available to the press.

(3) The board of directors of the not-for-profit corporation shall develop purchasing, contracting, and personnel procedures, which shall be subject to approval by the comptroller of the treasury and the commissioner of finance and administration prior to implementation.

(4) This subsection (m) shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census.



§ 7-54-104 - Procedure for option -- Use of Tennessee resources.

(a) Any municipality wishing to bring itself under any one (1) or more of the provisions of this chapter may do so by resolution or ordinance of the governing body of such municipality. Such action may be taken during any stage of the construction, acquisition, development or financing of an energy production facility and shall not be impaired or prejudiced by any previous action taken by or on behalf of such municipality.

(b) Any not-for-profit corporation acting by or on behalf of a municipality during any stage of the construction, acquisition, development, or operation of an energy production facility is encouraged to utilize Tennessee labor, products and materials to the greatest extent possible and practical so as to promote or enhance the employment opportunities in or provide economic benefits to such municipality.



§ 7-54-105 - Loan agreements -- Contracts for leases.

(a) In addition to the powers granted to municipalities under any other provision of this chapter and any other law, either general, special or local, a municipality other than a power district has the power to:

(1) Enter into loan agreements with any person or persons providing for the municipality to loan the proceeds derived from the issuance of bonds pursuant to this chapter to such person or persons, to be used to pay all or part of the cost of construction of an energy production facility or facilities, and providing for the repayment and securing of such loan upon such terms and conditions as the municipality shall determine;

(2) Issue its bonds pursuant to this chapter to make such loan or loans;

(3) Enter into contracts or leases with any person or persons, including any other municipality owning or operating an energy production facility or executing any contract authorized by this subdivision (a)(3), for the disposal of solid waste at an energy production facility or facilities or for the lease of an energy production facility or facilities, which contracts or leases shall contain such terms and conditions as the municipality shall determine, including, without limitation, provisions whereby the municipality is obligated to make payments under such contract or lease, whether or not use or services pursuant to the contract or lease are rendered, whether or not the related energy production facility or facilities are completed, operable or operating and notwithstanding suspension, interruption, interference, reduction or curtailment of the use or services of such energy production facility or facilities; and

(4) Indemnify and hold harmless any person in connection with the financing of an energy production facility, including, without limitation, indemnification against taxation.

(b) Prior to entering into any loan agreement or any contract for the lease by a municipality of an energy production facility or for the disposal of solid waste at an energy production facility, such municipality shall find and determine that:

(1) There is reasonable assurance that such person or persons have adequate resources to complete payment of the estimated cost of construction of the related energy production facility or facilities; and

(2) Arrangements have been made for a qualified operator or operators of such energy production facility or facilities.

(c) It is hereby found and declared that substantial benefits are to be derived from the financing by municipalities of energy production facilities. Such financings will promote the construction of energy production facilities, thereby providing a safe and sanitary means of disposing of solid waste and producing significant savings in cost of disposing of solid waste in a safe and sanitary manner.



§ 7-54-106 - Issuance of bonds -- Application of U.C.C. -- Exemption from taxation.

(a) Any municipality may, from time to time, issue its bonds under the provisions of this section in such principal amounts as it deems necessary to provide sufficient funds to carry out any of the purposes of this chapter, including the establishment or increase of reserves, interest accrued during construction and for such period after the estimated date of commencement of operation, but not to exceed ten (10) years, as determined to be reasonably necessary by the consulting engineer of record for the financial feasibility of the municipality's undertaking, and the payment of all other costs or expenses of the municipality incident to and necessary or convenient to carry out the purposes of this chapter. As used in this section, "bonds" means and includes bonds, bond anticipation notes, and all other evidences of indebtedness.

(b) Neither the members of the governing body of the municipality nor any person executing the bonds shall be liable personally on the bonds.

(c) Bonds of the municipality shall be authorized by resolution of its governing body and may be issued under such resolution or under a trust indenture or other security instrument in one (1) or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, trust indenture or other security instrument may provide, and without limitation as to amounts, maturities or interest rates.

(d) The bonds may be sold at public or private sale as the municipality may provide and at such price or prices as the municipality shall determine.

(e) In the event that any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds or coupons, such signatures shall, nevertheless, be valid and sufficient for all purposes, as if such officers had remained in office until such delivery.

(f) Any municipality has the power in connection with the issuance of its bonds under this section to:

(1) Covenant as to the use of any or all of its property, real or personal;

(2) Redeem the bonds, covenant for their redemption and provide the terms and conditions of the redemption;

(3) Covenant as to the establishment, levy and collection of rates, fees, and charges in such amounts as the municipality shall determine;

(4) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived and as to the consequences of default and the remedies of bondholders;

(5) Provide for and covenant as to:

(A) The pledge of or the grant of a security interest in all or any part of the revenues derived in connection with an energy production facility;

(B) The mortgage and pledge of any property, real or personal, constituting part of an energy production facility; or

(C) The custody, collection, securing, investment and payment of any revenues, assets, moneys, funds or property relating to an energy production facility;

(6) Provide for, and covenant as to, the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers and duties in trust as the municipality may determine; or

(7) Take any other action and do all other things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the municipality, may tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated in this subsection (f); it being the intention of this subsection (f) to give the municipality power to do all things in the issuance of bonds and in the provisions for security of the bonds that are consistent with this chapter and the constitution of this state.

(g) Any municipality may issue refunding bonds for the purpose of paying, or making an exchange for, any of its bonds issued under this chapter, at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at such time prior to the maturity or redemption of the refunded bonds as the municipality deems to be in the public interest. The refunding bonds may be issued in amounts sufficient to pay or provide for, whether in payment or exchange, the principal of the bonds being refunded, together with any redemption premium on the bonds, any interest accrued or to accrue to the date of payment of such bonds, the expenses of issuing of the refunding bonds, the expenses of redeeming the bonds being refunded, and such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be required by the resolution, trust indenture or other security instruments, under which such refunding bonds are issued. The issue of refunding bonds, the maturities and other details for the refunding bonds, the security of the refunding bonds, the rights of the holders and the rights, duties and obligations of the agency in respect of the bonds shall be governed by the provisions of this chapter relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.

(h) Whether or not any bonds issued under this section or interest coupons, if any, appertaining to the bonds would otherwise so qualify, such bonds and coupons are hereby made investment securities within the meaning and for all purposes of article 8 of the Uniform Commercial Code, compiled in title 47, chapter 8.

(i) Article 9 of the Uniform Commercial Code, compiled as title 47, chapter 9, shall not apply to any pledge or security interest created or granted in connection with bonds issued under this section, nor otherwise with respect to any pledge or security interest created under this section by a municipality.

(j) Any pledge or security interest created or granted under this section by a municipality shall be valid and binding from the time when the pledge or security interest is made; moneys or property that are the subject of such pledge or security interest and then held or thereafter received by a municipality shall immediately be subject to such pledge or security interest without any physical delivery of the pledge or security interest or further act; and such pledge or security interest shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the agency, irrespective of whether or not such parties have notice of the claims. Neither the resolution, trust indenture or security instrument nor any other instrument relating to any bonds or otherwise creating or granting any such pledge or security interest need be filed or recorded in any office other than with the records of the municipality.

(k) Bonds issued under this section, their transfer and the income from the bonds, including any gain made on the sale of the bonds, shall at all times be free from taxation by the state or any political subdivision or any department, division, commission, board, bureau, agency or instrumentality of the state or any political subdivision of the state, except for inheritance and gift taxes.



§ 7-54-107 - Competitive bidding laws -- Exemptions.

All contracts for the construction, operation or maintenance of an energy production facility and all contracts authorized by § 7-54-105(a)(3) shall be exempted from any applicable competitive bidding laws of this state that shall be applicable to a municipality, and such ordinances or resolutions of any municipality that require competitive bidding, whenever:

(1) The governing body of a municipality shall find and determine:

(A) (i) It is unlikely that such exemption will encourage favoritism in the awarding of such contracts or substantially diminish competition for such contracts;

(ii) The awarding of such contracts pursuant to the exemption will result in substantial cost savings to the contracting municipality. In making such finding, the governing body of a municipality may consider the type, cost, amount of the contract, number of persons available to bid and such other factors the governing body of a municipality may deem appropriate;

(B) That such exemption will preserve or increase employment within its boundaries or otherwise promote the local economy; or

(C) Emergency conditions, as so determined by the governing body of a municipality, require the prompt execution of such contracts; and

(2) The governing body of a municipality shall find and determine that the following alternative procedure should be used:

(A) Quotations and other relevant information pertaining to the proposed contract shall be solicited through a request for proposals prepared by the municipality, which shall be spread upon the minutes and be made a public record of the municipality;

(B) The award of such contract may be made to a responsive and responsible vendor whose proposal is determined by the proposing municipality to be the best evaluated offer resulting from negotiation and taking into consideration the relative importance of price and other evaluation factors set forth in the request for proposals;

(C) If provided in the request for proposals, the responding proposal shall be opened so as to avoid disclosure of contents to competing offerors and kept secret during the process of negotiation. However, all proposals that have been submitted shall be open for public inspection after the contract is awarded, except for trade secrets and confidential information contained in the proposals and identified as such; and

(D) As provided in the request for proposals and under rules adopted by the municipality, discussions may be conducted with responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award. Offerors must be accorded fair treatment with respect to any opportunity for discussion and revision of proposals, and revisions may be permitted after submission and before award for the purpose of obtaining the best and final offers.



§ 7-54-108 - Bond issues and loan agreements -- Referendum.

(a) In the event that the issuance of any series of bonds or the entering into of any contract by a municipality, other than a power district, pursuant to this chapter, would constitute the giving or loaning of the credit of such municipality to or in aid of any person, company, association or corporation, or would constitute such municipality becoming a stockholder with others in any company, association or corporation, then such bonds shall not be issued or such contract shall not be entered into unless the governing body of the municipality shall, by resolution spread upon its minutes, declare its intention of issuing such bonds or entering such contract and prior to the delivery and payment for any such bonds or entering into such contract, a three-fourths (3/4) majority of the registered voters of such municipality voting at an election on the special question of issuing such bonds or entering into such contract shall approve of such bond issue or contract; provided, that no such election shall be necessary in connection with the authorization of refunding bonds.

(b) The governing body shall, by resolution, direct the county election commission to hold an election on the question of issuing the bonds or entering into such contract.

(c) It is not necessary to submit to the voters any questions other than the maximum amount of bonds to be issued and the purpose for the bonds or the nature of the contract and the purpose for the contract, as the case may be.

(d) It is the duty of the governing body of such municipality to enter upon its minutes the results and returns of such election, and thereafter such entry upon its minutes shall be conclusive evidence of the result of such election, and no suit, action or other proceeding contesting the validity of such election shall thereafter be entertained in any of the courts of the state.

(e) If such election results unfavorably to the proposition, then no second or other election shall be ordered or held until the governing body shall, by resolution, determine that such election may be held.

(f) Nothing contained in this section or other laws of the state of Tennessee shall be construed to prohibit or restrict municipalities from contracting with one another according to such terms as such municipalities shall agree are reasonable, necessary and appropriate to implement the purposes and intent of this chapter and other laws of the state of Tennessee pertaining to the collection and disposal of solid waste and the construction, operation and maintenance of energy production facilities.



§ 7-54-109 - Supplemental provisions.

This chapter shall be in addition and supplemental to any other law providing for energy facilities and shall not be deemed to amend or repeal any other law.



§ 7-54-110 - Filing of proposed ordinance or resolution -- Determination by department -- Report concerning implementation -- Enforcement.

(a) Any municipality, as defined in § 7-54-101, and any county that, as a part of the construction, financing, operation or maintenance of an energy production facility, or of an energy recovery facility or resource recovery facility as defined in § 68-211-501, or of a solid waste disposal system as defined in § 68-211-103, or in connection with any contract authorized by § 7-54-105(a)(3), proposes to displace competition with regulation or monopoly public service shall file with the department of environment and conservation a certified copy of its proposed ordinance or resolution and of the plans for the construction, financing, operation and maintenance of the proposed project, not less than one hundred twenty (120) days before the ordinance or resolution becomes effective.

(b) The commissioner of environment and conservation or the commissioner's authorized representative shall, upon submission in final form, review such implementing ordinance or resolution and such plans, and, based solely upon the record before the municipality or before the county, shall determine, in the commissioner's discretion, whether they are reasonably necessary in order to achieve the energy and environmental policy objectives of this chapter and of title 68. Any such determination shall be issued before the scheduled effective date of the ordinance, resolution or plan, and absent a determination entered on or before that date declaring the ordinance, resolution or plan to be in violation of this chapter or of title 68, the ordinance, resolution or plan shall be conclusively presumed to be valid under this chapter and consistent with the policy of title 68, chapter 211.

(c) One (1) year after the effective date of any ordinance or resolution in accordance with subsection (b) and each year thereafter during the operation of the project, the municipality or county shall file a report with the commissioner describing its implementation and administration of the ordinance or resolution. In the event that the municipality or county proposes changes to the ordinance, resolution or plans for the project, any such changes that may significantly affect the project shall be submitted to the commissioner in advance in accordance with the procedures set forth in subsections (a) and (b).

(d) The commissioner shall interpret, apply and enforce this section on behalf of the state and may promulgate such regulations as the commissioner deems to be appropriate for its implementation.

(e) The determination made pursuant to subsection (b) shall not exempt any facility or site from regulation by the commissioner or the Tennessee solid waste disposal control board pursuant to title 68, chapter 211 and other applicable statutes. Further, such determination shall not be construed as warranting the economic or technological feasibility of the project.



§ 7-54-111 - Solid waste recovery disposal systems -- Participation by not-for-profit corporations.

Any not-for-profit corporation authorized by the laws of Tennessee to act for the benefit or on behalf of any one (1) or more counties, cities and towns pursuant to this chapter is authorized to participate in applicable approved local, joint or regional solid waste recovery disposal systems pursuant to chapter 58 of this title. When acting pursuant to chapter 58 of this title, such corporation shall have and exercise all authority granted to counties, cities, towns and local governments by the terms and provisions of such chapter.



§ 7-54-112 - Meetings of board -- Conflicts of interest.

The members of the board of directors of a not-for-profit corporation when acting pursuant to this chapter or chapter 58 of this title are deemed to be within title 12, chapter 4, part 1, relative to conflicts of interest, and the meetings of such board shall be subject to title 8, chapter 44. This section shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census.



§ 7-54-113 - Appointment of local directors.

(a) Notwithstanding the provisions of any other law or charter to the contrary, the board of directors of any not-for-profit corporation acting for the benefit or on behalf of any one (1) or more counties, cities, towns or governmental entities pursuant to this chapter or chapter 58 of this title shall include two (2) directors to be appointed by the respective chief executive officer of any municipality, county, or other local government on whose behalf such corporation is acting. One (1) of such appointees shall be black. This section shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census.

(b) The persons appointed pursuant to this section shall be confirmed by the appropriate local legislative body.



§ 7-54-114 - Director as employee prohibited.

No member of the board of directors of a not-for-profit corporation acting for the benefit or on behalf of any one (1) or more of counties, cities, towns, and local governments under this chapter may, during such member's term, be an employee of such corporation.






Chapter 55 - Industrial Building Bond Act of 1955

§ 7-55-101 - Short title.

This chapter shall be known and may be cited as the "Industrial Building Bond Act of 1955."



§ 7-55-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Enterprise" means the industrial operation or operations to be carried on in an industrial building;

(2) "Governing body" includes bodies and boards, by whatsoever names they may be known, charged with the governing of a municipality;

(3) "Industrial building" means any one (1) or combination of two (2) or more buildings, structures, or facilities to be used as a factory, mill, shop, processing plant, assembly plant, fabricating plant, ship canal, port or port facility, dock or dock facility, harbor facility, and railroads, railway terminals, railway belt lines and switches, to be rented or leased to an industrial concern by the municipality; and

(4) "Municipality" includes any county, or incorporated city or town of the state.



§ 7-55-103 - Powers of municipality -- Restrictions and limitations.

In addition to powers that it may otherwise have in its charter or the laws of this state, any municipality has the power under this chapter, subject to the conditions, limitations and restrictions provided in this chapter, to:

(1) Construct, acquire by gift or purchase, reconstruct, improve, better or extend any industrial building within or without the municipality or partially within or partially without the municipality, but in no event farther than ten (10) miles from the territorial boundaries of such municipality, and acquire by gift or purchase lands or rights in land in connection with the industrial building;

(2) Issue its bonds to finance in whole or in part the cost of the acquisition, purchase, construction, reconstruction, improvement, betterment or extension of any industrial buildings, including the acquisition of lands or rights in land in connection with the industrial buildings. The governing body of the municipality in determining such cost may include all costs and estimated cost of the issuance of such bonds, all engineering, inspection, fiscal and legal expenses, and interest that it is estimated will accrue during the construction period and for six (6) months thereafter on money borrowed or that it is estimated will be borrowed pursuant to this chapter;

(3) Rent or lease such industrial buildings to industrial concerns in such manner that rents to be charged for the use of the industrial buildings shall be fixed and revised from time to time, so as to produce income and revenues sufficient to provide for the prompt payment of interest upon all bonds issued under this chapter and create a sinking fund to pay the principal of such bonds when due, and provide for the operation and maintenance of such industrial buildings and for an adequate depreciation account in connection with the industrial buildings;

(4) Pledge to the punctual payment of bonds authorized under this chapter and interest on the bonds the income and revenues to be received from such industrial buildings, including improvements, betterments, or extensions to the buildings thereafter constructed or acquired, sufficient to pay the bonds and interest as they become due and create and maintain reasonable reserves for the bonds and interest;

(5) Further make certain the punctual payment of bonds authorized under this chapter, and interest on the bonds, by pledging the full faith and credit of the municipality under the conditions, restrictions and limitations set forth in this chapter; and

(6) Issue its bonds to refund in whole or in part, bonds theretofore issued by such municipality under authority of this chapter.



§ 7-55-104 - Construction of industrial buildings -- Bonds.

The construction, acquisition, reconstruction, improvement, betterment, or extension of any industrial buildings may be authorized under this chapter, and bonds may be authorized to be issued under this chapter to provide funds for such purpose or purposes or for the refunding of bonds theretofore issued under this chapter, by resolution or resolutions of the governing body, which may be adopted at the same meeting at which they are introduced by a majority of all the members of the governing body then in office and shall take effect immediately upon adoption. The bonds shall bear interest at such rate or rates, payable semiannually, may be in one (1) or more series, may bear such date or dates, may mature at such time or times not exceeding forty (40) years from their respective dates, may be payable in such medium of payment at such place or places, may carry such registration privileges, may be subject to such terms of redemption with or without premium, may be executed in such manner, may contain such terms, covenants, and conditions, and may be in such form, either coupon or registered, as such resolution or subsequent resolutions may provide. The bonds may be sold in such manner and upon such terms as may be deemed advisable by the governing body; provided, that bonds for refunding purposes shall not be sold at less than par, but may be delivered in exchange for bonds to be refunded by the refunding bond. Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine may be issued to the purchaser or purchasers of bonds sold pursuant to this chapter. The bonds and interim receipts or certificates shall be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code compiled in title 47, chapters 1-9.



§ 7-55-105 - Right of municipality to privileges of chapter -- Certificate of public purpose and necessity.

(a) The building finance committee in the industrial development division of the department of economic and community development is charged with the duty of making effective the declared public policy of the state and municipalities as set forth in this chapter, and for that purpose is hereby authorized and empowered to determine whether the public welfare demands, and sound state public policy requires, that any municipality shall have the right to engage in any or all of the rights and privileges enumerated in this chapter. Each municipality within this state has the right to apply to the committee for a certificate of public purpose and necessity from the committee as to whether the general welfare requires that such municipality enter into a given enterprise.

(b) In determining whether such certificate shall be issued, the committee may hold public hearings or private hearings, make investigations as may be desired, and shall have power to summon witnesses, administer oaths, hear testimony and make a record of all things had and done at such hearing or investigation, and to order issued such certificate of public purpose and necessity as the committee may deem advisable.



§ 7-55-106 - Elements necessary before issuance of certificate -- Regulation by committee -- Consequences of governing body's failure to follow requirements.

(a) The committee shall investigate, find and determine upon application of any municipality for a certificate of public purpose and necessity, as to whether a certificate shall be issued to such municipality to engage in any of the enterprises deemed essential under declared public policy for the economic development and advancement of the municipality, and in considering and determining whether or not such certificate shall issue, the committee shall find and determine affirmatively that:

(1) There are sufficient natural resources readily and economically available for the use and operation of the particular industrial building and enterprise for at least ten (10) years, but in no event less than the period of time for which any bonds may be issued for acquiring or constructing the industrial building;

(2) There is available a labor supply to furnish at least one and one-half (11/2) workers for each operative job in the enterprise within an area of twenty-five (25) miles from the proposed location; and

(3) There are adequate property values and suitable financial conditions, so that the total bonded indebtedness of the municipality, solely for the purposes authorized by this chapter, shall not exceed ten percent (10%) of the total assessed valuation of all the property in the municipality ascertained by the last completed assessment at the time of the issuance of such bonds.

(b) When the committee shall have determined the facts favorably, it is authorized and empowered, having due regard to the promotion of the public policy and the general welfare, to issue or refuse to issue a certificate of public purpose and necessity to the municipality to engage in providing the industrial building. If and when such certificate is issued, it shall authorize the particular municipality to do all of the things authorized under § 7-54-103, but the certificate shall expire in twelve (12) months from its date, unless within that time such industrial building and enterprise shall have been established, subject, however, to any delays necessitated by any litigation or acts of God, delaying the establishment of the enterprise. In no event shall the committee authorize any municipality actually to provide any such industrial building, unless the committee shall further find and determine that the industrial building and enterprise is well conceived, has a reasonable prospect of success, will provide proper economic development and employment, and will not become a burden upon the taxpayers of the municipality.

(c) (1) If and when the certificate is issued, the committee shall fix and determine in the certificate:

(A) The extent and the amount to which the municipality may issue bonds or make expenditures for such industrial building;

(B) What property may be acquired for the industrial building;

(C) The terms upon which such acquisition may be had;

(D) What expenditures may be made, in the construction of buildings, and of equipment with its installation; and

(E) The method of lease, rental and operation of the industrial building by the municipality.

(2) The committee shall further require as a condition of the certificate that any lessee of such industrial building agree to make payments in lieu of taxes to the municipality in amounts equivalent to the ad valorem property taxes that would have been levied on the industrial building were it owned by the lessee and subject to property taxation. The committee shall also require as a condition of the certificate the use of energy conserving design and construction that includes solar heating systems and solar hot water heaters to the maximum extent feasible economically.

(d) If the governing body of the municipality fails or refuses to follow the requirements made by the committee in the certificate, then the members of the governing body of the municipality voting for such failure or refusal shall be individually and personally liable, and liable on their official bonds for any loss that the municipality may sustain by reason of such failure or refusal to follow the requirements, and in addition may be compelled by injunction to comply with such requirements.

(e) The committee is hereby authorized and empowered to adopt and put into effect all reasonable rules and regulations that it may deem necessary to carry out this chapter, not inconsistent with this chapter.



§ 7-55-107 - Submission to voters -- Election.

The governing body of any municipality desiring to enter into the plan authorized in this chapter, after receiving a certificate of public purpose and necessity from the committee, as provided by this chapter, by resolutions spread upon its minutes, shall declare its intention of entering into such plan, and prior to the delivery and payment for any bonds authorized under this chapter a three-fourths (3/4) majority of the registered voters of such municipality voting at an election on the special question of issuing such bonds shall approve of such bond issue; provided, that no such election shall be necessary in connection with the authorization of refunding bonds under this chapter. The governing body shall, by resolution, direct the county election commission to hold an election on the question of issuing the bonds. It shall not be necessary to submit to the voters any question other than the maximum amount of bonds to be issued and the purpose for the bonds. It is the duty of the governing body of such municipality to enter upon its minutes the results and returns of such election, and, after the delivery of any bonds voted upon at such election and payment for the bonds, such entry upon its minutes shall be conclusive evidence of the result of such election, and no suit, action or other proceeding contesting the validity of such election shall be entertained in any of the courts of the state thereafter. If such election results unfavorably to the proposition, then no second or other election shall be ordered or held until the committee shall determine that such election may be held.



§ 7-55-108 - Bond resolution -- Contents and covenants -- Receivers -- Recourse.

(a) Any resolution authorizing the issuance of bonds under this chapter may contain covenants as to the:

(1) Use and disposition of the rentals from the industrial building for which the bonds are to be issued, including the creation and maintenance of reserves;

(2) Issuance of other or additional bonds payable from the income and revenues from such industrial building;

(3) Maintenance and repair of such industrial building;

(4) Insurance to be carried on the industrial building and the use and disposition of insurance moneys; and

(5) Terms and conditions upon which the holders of the bonds, or any portion of the bonds or any trustees for the bonds, shall be entitled to the appointment of a receiver by the chancery court, which court shall have jurisdiction in such proceedings, and which receiver may enter and take possession of the industrial building and lease and maintain the industrial building, prescribe rentals and collect, receive, and apply all income and revenues thereafter arising from the rentals in the same manner and to the same extent as the municipality itself might do.

(b) This chapter and any such resolution or resolutions shall be a contract with the holder or holders of the bonds and shall continue in effect until the principal of and the interest on the bonds so issued shall have been fully paid, and the duties of the municipality and its governing body and officers under this chapter, and any such resolution or resolutions shall be enforceable by a bondholder by mandamus, or other appropriate suit, action or proceedings in any court of competent jurisdiction.



§ 7-55-109 - Validity in bond issues -- Recital.

Bonds bearing the signatures of officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before the delivery of the bonds and payment for the bonds, any or all the persons whose signatures appear on the bonds shall have ceased to be officers of the municipality issuing the bonds. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the industrial building for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



§ 7-55-110 - Lien on rentals.

All bonds issued under this chapter shall have a lien upon the rentals from the industrial building for which the bonds have been issued, and the governing body may provide in the resolution or resolutions authorizing such bonds for the issuance of additional bonds to be equally and ratably secured by a lien upon such rentals or may provide that the lien upon such rentals for future bonds shall be subordinate.



§ 7-55-111 - Securing bonds -- Enforcement by bondholders -- Tax levy -- Restrictions.

In order to secure the payment of any of the bonds issued pursuant to this chapter, and interest on the bonds, or in connection with such bonds, any municipality has the power as to such bonds to pledge, in addition to all other revenues and funds provided for in this chapter, the full faith and credit and unlimited taxing power of the municipality to the punctual payment of the principal of and interest on such bonds, subject to this chapter. In the event such pledge of full faith and credit and unlimited taxing power of the municipality is given, any holder or holders of the bonds, including a trustee or trustees for holders of such bonds, shall have the right, in addition to all other rights, by mandamus or other suit, action or proceedings in any court of competent jurisdiction to enforce such holder's or holders' rights against the municipality, and the governing body of the municipality, and any officer, agent or employee of the municipality, including, but not limited to, the right to require the municipality and governing body and any proper officer, agent or employee of the municipality, to assess, levy and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, such taxes, revenues and charges. The taxes authorized to be pledged in this section shall be levied without limit as to rate or amount upon all taxable property within the municipality, and all such taxes to be levied are hereby declared to have been levied for county and corporation purposes, respectively, within the meaning of Constitution of Tennessee, article II, § 29.



§ 7-55-112 - Collection and revision of rent -- Separation of funds.

The governing body of a municipality issuing bonds pursuant to this chapter shall prescribe and collect rentals for industrial buildings and shall revise such rentals from time to time whenever necessary so that the income and revenues to be derived from such rentals will always be sufficient to pay when due all bonds and interest on the bonds for the payment of which such revenues are pledged, including reserves for the payment of the bonds and interest, and to provide for all expenses of operation, maintenance, and depreciation charges of such industrial buildings. All funds arising under this chapter shall be kept separately and apart from other funds of the county, city or town, as the case may be.



§ 7-55-113 - Exemption from taxation.

All bonds issued pursuant to this chapter and the income from the bonds shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.



§ 7-55-114 - Bonds as investments.

Bonds issued under the authority of this chapter and secured by a pledge of full faith and credit shall be and are hereby declared to be legal and authorized investments for banks, savings banks, trust companies, building and loan associations, insurance companies, fiduciaries, trustees, guardians and for all public funds of the state of Tennessee, including, but not limited to, the sinking funds of cities, towns, villages, counties, school districts, or other political corporations or subdivisions of the state of Tennessee. Such bonds shall be eligible to secure the deposit of any and all public funds of the state of Tennessee and any and all public funds of cities, towns, villages, counties, school districts or other political corporations or subdivisions of the state of Tennessee, and such bonds shall be lawful and sufficient security for such deposits to the extent of their value when accompanied by all unmatured coupons appertaining thereto.



§ 7-55-115 - Joint exercise of powers.

Counties and municipalities may exercise jointly the powers and authorities conferred upon them in this chapter individually.



§ 7-55-116 - Powers supplemental.

The powers conferred by this chapter shall be in addition and supplemental to, and the limitations imposed by this chapter shall not affect the powers conferred by any other general, special or local law. Industrial buildings may be acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any general, special, or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like industrial building, or the issuance of bonds for like purposes, and without regard to the requirement, restrictions, limitations or other provisions contained in any other general, special or local law.






Chapter 56 - Transportation Systems

Part 1 - General Provisions

§ 7-56-101 - Authority of municipality or county -- Establishment of management entity -- Transit authorities.

(a) Any municipality or county incorporated or existing under the laws of Tennessee, or any combination of any municipality or county incorporated or existing under the laws of Tennessee, intrastate or interstate, has authority to establish, acquire, purchase, construct, extend, improve, maintain, operate or franchise a public transportation system, including the acquisition of any type of vehicles necessary, car barns, terminals, garages, repair shops, buildings, lands, accessory apparatus, rights-of-way and easements, and all other appurtenances necessary, usual or proper to such a public transportation system for hire of passengers in the municipalities, counties, and the metropolitan area of the municipalities and counties, including the right to extend such service beyond county lines in the state of Tennessee, and upon compliance with the laws of other states, into foreign states. Such a system for the transportation of passengers may be under the direct jurisdiction, control and management of such municipality, county, or combination of municipality and county, or any such municipality, county, or combination of municipality and county, is hereby authorized to create a transit authority or other operating or management entity by ordinance or resolution, for the purpose of managing such a public transportation system, and to prescribe the qualifications and eligibility of members of such a transit authority, their terms of office, powers and duties.

(b) Regardless of any private acts to the contrary, the municipality, county, or combination of municipality and county, may dissolve any existing transit authority under such private act, and establish by ordinance a transit authority as authorized in this part with the right of the legislative body of the municipality or county to approve the budget and set the rates of fare. The municipality, county, or combination of municipality and county, shall have the right pursuant to the approval of the governing body of the municipality, county, or combination of municipality and county, to contract with a private management firm to operate the transit authority, or to employ its own personnel for the purpose of operating the transit authority.



§ 7-56-102 - Powers and authority of municipality, county or transit authority.

(a) Any such municipality, county, or combination of municipality and county, or a transit authority created by it under this part, has the power and authority to establish, acquire, purchase, construct, extend, improve, maintain, operate or franchise a public transportation system, including the acquisition of any type of vehicles necessary, car barns, terminals, garages, repair shops, buildings, lands, accessory apparatus, rights-of-way and easements, and all other appurtenances necessary, usual or proper to such a public transportation system for hire of passengers. The municipality, county, or combination of municipality and county, or a transit authority created under this part, has the power to make any and all contracts, including franchises, with any persons, partnerships, firms or corporations, public or private, necessary and incident to carry out this purpose. Such municipality, county, or combination of municipality and county, or a transit authority created by it has final authority to make a schedule of rates, fares and tolls for transportation services. The municipality, county, or combination of municipality and county, or a transit authority created by it, has the power and authority to promulgate and enforce such reasonable rules and regulations governing the operation of a public transportation system as may be reasonably necessary. Any municipality, county, or combination of municipality and county, additionally has the power to vest in a transit authority created by it full power and authority to license and regulate all forms of public transportation, including, but not limited to, taxicabs, airport limousines, and all other local carriers of passengers for hire. The transit authority, when so authorized, shall fix rates of fares for persons and baggage, routes, and all other services, and has final authority to issue or deny licenses, and to revoke or suspend for cause licenses previously issued.

(b) This part shall not be construed as allowing a municipality, county, metropolitan government, or combination of municipality, county, and metropolitan government, to regulate any motor vehicle engaged primarily in the hauling of fifteen (15) or fewer passengers to and from their regular places of employment, taxicabs and airport limousines excepted, or to regulate the organizers, sponsors, or promoters of motor vehicles engaged primarily in the hauling of passengers to and from their regular places of employment; provided, however, that regulation by the appropriate government shall be permitted if the motor vehicles excluded from regulation, and the organizers, sponsors, and promoters of such vehicles are specifically defined and regulated as a class separate and distinct from other existing common carriers and contract carriers. This subsection (b) shall not apply in any county having a metropolitan form of government.

(c) (1) Any municipality, county, or combination of municipality and county, intrastate or interstate, or a transit authority created under this part has the power and authority to make fair and equitable arrangements for the protection of employees of existing public transportation systems for hire of passengers and their personal baggage in any of the municipalities, counties and the metropolitan area of municipalities and counties. Such protections shall include, but not be limited to, such provisions as may be necessary for:

(A) The preservation of rights, privileges, and benefits, including continuation of pension rights and benefits, under existing collective bargaining agreements or otherwise;

(B) The continuation of collective bargaining rights;

(C) The protection of individual employees against a worsening of their positions with respect to their employment, to the extent provided by § 13(c) of the former Urban Mass Transportation Act, formerly codified in 49 U.S.C. § 5333(b);

(D) Assurances of employment to employees of acquired mass transportation systems and priority of reemployment of employees terminated or laid off; and

(E) Paid training or retraining programs.

(2) Such protections shall be specified by the municipality, county, or combination of municipality and county, or transit authority, in any contract or combination of municipality and county, or transit authority, in any contract or lease for the acquisition or operation of any such public transportation system.

(d) The municipality, county, or combination of municipality and county, or a transit authority created under this part, has the power and authority to bargain collectively with labor organizations representing employees and may enter into agreements with such organizations relative to wages, salaries, hours, working conditions, health benefits, pensions and retirement allowances of such employees.

(e) In the case of any labor dispute involving such employees where collective bargaining does not result in a settlement, the same shall be submitted at the written request of either party to final and binding arbitration, pursuant to the provisions of any agreement entered into so providing, or in the absence of such provisions, with the written consent of both parties to an arbitration board composed of three (3) persons, one (1) appointed by the employer, one (1) appointed by the labor organization representing the employees, and the third member to be agreed upon by the employer and the labor organization, or, if no such third member is mutually acceptable, selected from a list of five (5) persons to be furnished by the American Arbitration Association at the request of either party, by alternately striking one (1) name until only one (1) name remains. The determination of the majority of the board of arbitration thus established shall be final and binding on all matters in dispute.

(f) Notwithstanding any other provision of law to the contrary, no local government or any transit authority created by any local government shall construct, maintain or operate any bus rapid transit system using a separate lane, or other separate right-of-way, dedicated to the use of such bus rapid transit system on any state highway or state highway right-of-way unless the project to construct, maintain or operate such bus rapid transit system on the state highway or state highway right-of-way is approved by the governing body of the local government and by the commissioner of the department of transportation. Prior to approval of the project, the commissioner of transportation shall provide written notice of any such proposed project to the speakers of the senate and the house of representatives, the chairs of the finance, ways and means committees of the senate and the house of representatives, the chair of the transportation and safety committee of the senate, and the chair of the transportation committee of the house of representatives. In addition, any bus rapid transit system using a separate lane, or other separate right-of-way, dedicated to the use of such bus rapid transit system on any state highway or state highway right-of-way shall be subject to the approval of the general assembly in the annual appropriations act if any state agency proposes to assist in funding the project with state or federal-aid funds; or, in the absence of any such proposed funding, the project shall be subject to approval by the general assembly as evidenced by the passage of a joint resolution originating in either house.



§ 7-56-103 - Federal and state aid -- Contracts to operate -- Employment of personnel.

Any such municipality, county, or combination of municipality and county, or a transit authority created by it, has the right to make any and all agreements with or applications to any person, firm, federal or state agency, municipality, or public or private corporation, relating to the acquisition, construction, maintenance and operation of all or any part of a public transportation system, and contracts for loans, grants or other financial assistance from any state or federal agency. Such municipality, county, or combination of municipality and county, or a transit authority created by it, is expressly granted the right to contract with any person, partnership or corporation, to manage and operate the transit system and to employ the necessary personnel under the direction and supervision of the municipality, county, or combination of municipality and county, or a transit authority created by it. Any such contracts made by the municipality, county, or combination of municipality and county, or a transit authority created by it, shall be entered into and executed in such manner as may be prescribed by the charter of the municipality, or the general laws of the state of Tennessee.



§ 7-56-104 - Bonds or notes.

Any municipality, county, or combination of municipality and county, or a transit authority created by it, has the authority to issue general obligation or revenue bonds or municipal notes, or a combination of revenue bonds and municipal notes, for the creation, purchase or establishment of a public transportation system, to such extent and in such manner as may now or hereafter be authorized by any applicable private or public act or general law of the state of Tennessee, including, but not limited to, title 9, chapter 21.



§ 7-56-105 - Interlocal and intergovernmental cooperation -- Joint agreements.

Any municipality, county, or combination of municipality and county, or a transit authority created by it, has the power to enter into such agreements with other municipalities and counties within the state of Tennessee for the joint establishment, purchase and operation of public transportation systems in a metropolitan area. Such municipality, county, or combination of municipality and county, or a transit authority created by it, or a combination of municipalities, counties, or other political subdivisions, likewise has the authority to enter into agreements with other states and the counties and municipalities of other states, by interstate compact, or by agreement under the Interlocal Cooperation Act, compiled in title 12, chapter 9.



§ 7-56-106 - Eminent domain -- Injunction.

Any municipality, county, or combination of municipality and county, pursuant to this part, is hereby authorized and empowered to condemn, in the name of such municipality, county, or combination of municipality and county, any or all of the existing transportation systems, franchises and properties of any local public carrier, and any lands, easements or rights-of-way, either on, under or above the ground, for any and all purposes in connection with the acquisition, construction, operation, improvement or maintenance of such transportation system. Title to any such property so condemned shall be taken in the name of the municipality, county, or combination of municipality and county, and such entity is empowered, immediately upon the filing of a petition for condemnation, to enter upon and take possession of the property described in the petition; provided, that a resolution of the governing body of the municipality, county, or combination of municipality and county, shall provide that reasonable compensation for the property taken will be a proper charge against, and paid out of the general fund of the municipality, county, or combination of municipality and county, or the funds derived from the sale of general obligation or revenue bonds, or any combination of general obligation and revenue bonds, issued for the purpose of financing the acquisition or creation of a transportation system. No bond shall be required to be given in any such condemnation suit. Writs of injunction may be sought and obtained without the necessity of posting a bond, against any and all persons interfering in any way with the municipality, county, or combination of municipality and county, its officers, agents or servants, in taking possession of, operating and using such property for the purposes for which it is condemned. Any such municipality, county, or combination of municipality and county, has all the powers granted in title 29, chapter 16, including the right to condemn personal or intangible property devoted to public transportation use.



§ 7-56-107 - Subsidy of public or private transportation companies.

Any municipality, county, or combination of municipality and county, incorporated or existing under the laws of Tennessee, additionally has the power and authority to pay unto public or private transportation companies for the local carriage of passengers a reasonable subsidy of their operation, the amount of the subsidy to be wholly in the discretion of the governing body of any such municipality, county, or combination of municipality and county, to ensure continued operation of a public transportation system in any such municipality, county or intrastate or interstate metropolitan area.



§ 7-56-108 - Part deemed part of municipal charter.

This part shall form a part of the charters of all incorporated municipalities in the state of Tennessee and shall be authority for any of the counties of Tennessee to provide public transportation or to join with any municipality or combination of municipalities, either in the state of Tennessee or in other states, for the purpose of providing such public transportation.



§ 7-56-109 - "Strike" defined -- Prohibited practice.

(a) It is a prohibited practice and evidence of bad faith to engage in a strike.

(b) As used in this section, "strike" means the failure with others to report for duty, the willful absence from one's position, the stoppage of work, or the abstinence in whole or in part from the full, faithful, and proper performance of the duties of employment, and without the lawful approval of one's superior, or in any manner interfering with the operation of any public agency or public employer, for the purpose of inducing, influencing, or coercing the recognition of any employee organization or a change in the conditions or compensation or the rights, privileges, or obligations of employment.






Part 2 - Rail Service

§ 7-56-201 - Establishment of authority -- General powers.

(a) Any municipality or any county or any combination of municipalities and counties may establish an authority to provide for the continuation of rail service within the area of the governments establishing the authority.

(b) An authority shall come into existence under the terms of this part when any government or combination of governments specified in subsection (a) vote by majority vote of its governing body to establish an authority. Evidence of such authorization shall be proclaimed and countersigned by the presiding officer of each participating county or city and certified by such officer to the secretary of state. The governing bodies of all governments voting to become members of an authority shall indicate their willingness to appropriate sufficient funds to provide for the initial administration of the authority as a part of the authorization process.

(c) Within the region of the authority, it may acquire, construct, operate, maintain, and dispose of railroad facilities, properties, and equipment, and may, in addition to continuing railroad service, provide any other rail service in the region as it is needed and feasible.



§ 7-56-202 - Nature of powers.

The acquisition, construction, operation and maintenance of such properties and facilities are hereby declared to be public and governmental functions with the authorities acting as agencies and instrumentalities of the creating and participating counties and municipalities. The powers granted in this part, in connection with this part, are declared to be public and corporate purposes and matters of public necessity.



§ 7-56-203 - Organization of authority.

(a) The organization of the authority shall be as follows:

(1) The authority shall be governed by a board of directors;

(2) (A) Membership of the board of directors shall consist of:

(i) The county mayor in a county with a metropolitan form of government or the mayor's designee of each county becoming a member of the authority;

(ii) The mayor or the mayor's designee of each city not already a member of the authority under subdivision (a)(2)(A) becoming a member of the authority; and

(iii) One (1) member to be selected by the governing body of each county and city becoming a member of the authority;

(B) The term of each selected member shall be prescribed by the governing body making the selection;

(C) In the event that a single governmental jurisdiction in counties having a population of not less than twenty-seven thousand one hundred (27,100) nor more than twenty-seven thousand four hundred (27,400), according to the 1990 federal census or any subsequent federal census, establishes an authority, then the membership of the board of directors shall include those persons serving pursuant to subdivision (a)(2)(A) and shall also include three (3) additional members. Such additional three (3) members shall be selected by the governing body of the respective city or county; and

(3) (A) In the event any county with a metropolitan form of government with a population of more than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, participates in an authority, the county shall have five (5) members on the board of directors of the authority. The members shall be the mayor or the designee of the mayor; one (1) member selected by the county legislative body; one (1) member from the county department of public works administration; and two (2) members appointed by the mayor, one (1) of whom shall be a representative of an industry served by the authority;

(B) Subdivision (a)(3)(A) does not apply to any railroad authority in which a county with a population of not less than twenty-seven thousand one hundred (27,100) nor more than twenty-seven thousand four hundred (27,400), according to the 1990 federal census or any subsequent federal census, participates;

(4) In the event that a single governmental jurisdiction in counties having a population of not less than twenty-seven thousand one hundred (27,100) nor more than twenty-seven thousand four hundred (27,400), according to the 1990 federal census or any subsequent federal census, establishes or participates in an authority, then the membership of the board of directors shall include those persons serving pursuant to subdivision (a)(2)(A) and shall also include three (3) additional members. The three (3) additional members shall be selected as follows:

(A) One (1) member shall be selected by each person serving pursuant to subdivision (a)(2)(A)(i) from a list of entities located in the official's county who are members of an association representing the entities utilizing the rail services provided by the authority; and

(B) One (1) member shall be selected jointly by both persons serving pursuant to subdivision (a)(2)(A)(i) from a list of a minimum of two (2) persons submitted by the chair of the association representing the entities utilizing the rail service provided by the authority; and

(5) The board of director positions created by subdivision (a)(4) shall not be subject to the residency requirement of subsection (c).

(b) (1) In the event of failure to elect a successor to any member of the board, the member whose term has expired shall continue to serve until such member's successor has been duly elected as provided in subdivision (b)(2).

(2) In the event of the death or resignation of a member of the board, or the member's inability to serve prior to the expiration of the member's term, the member's successor shall be elected for the unexpired term by the remaining members of the board within thirty (30) days of the event.

(c) Any person at least twenty-five (25) years of age who has resided within the boundaries of the authority for a period of at least one (1) year immediately preceding such person's election shall be eligible to serve as a member of the board. Any director who ceases to regularly reside within the boundaries of the authority shall automatically become ineligible to serve in such office.

(d) Before entering upon their duties, all directors shall take and subscribe to an oath of office, as provided by the constitution and law for county and city officers. Copies of the oath of each director shall be filed with the county clerk of the applicable county.

(e) A majority of the directors shall constitute a quorum and the directors shall act by vote of a majority present at any meeting attended by a quorum, and vacancies among the directors shall not affect their power and authority so long as a quorum remains. Within thirty (30) days after their election as provided in subsection (a), the directors shall hold a meeting to elect a chair.

(f) The directors shall hold meetings at such times and places as the directors may determine. Special meetings may be called and held upon such notice and in such manner as the board of directors may, by resolution, determine.

(g) Save as otherwise expressly provided, the board of directors shall establish its own rules of procedure.

(h) (1) The directors shall designate a secretary and a treasurer, or one (1) person as secretary-treasurer, and such person need not be a director. The secretary shall attend all regular and special meetings and keep minutes of such meetings. The minutes of meetings shall be available for inspection by the public at the office of the authority, at all reasonable times.

(2) The board of directors, by resolution, shall require the treasurer or the secretary-treasurer to execute a bond with an approved corporate surety, in such amount as the board may specify, for the faithful performance of the treasurer's or secretary-treasurer's duties and the accounting of all moneys and revenues that may come into the treasurer's or secretary-treasurer's hands. Such bond shall be filed with the secretary of state.

(3) The board of directors, by resolution, may require all other subordinate officers, or employees, to execute such fidelity bonds for the faithful performance of their duties and the accounting of funds that may come to their hands, in such an amount, with such conditions and such sureties, as the board of directors may determine.

(i) All members of the board of directors shall serve without compensation except by specific authorization by the board, upon vote by two-thirds (2/3) of the board; provided, however, that the members may receive any per diem allowance that may be appropriated for such director by the governing body of the county or city electing a director. Reasonable expenses incurred by members of the board while engaged in the business of the authority are subject to reimbursement by the authority. The board of directors may set reasonable compensation for officers of the authority consistent with their respective responsibilities, which may take into consideration such officer's responsibilities relating to financing of projects and facilities of the authority, in addition to other responsibilities.

(j) The directors shall be indemnified by the authority for any liability they might incur while acting in such capacity, other than for culpable negligence.

(k) Except as otherwise provided in this section, the directors shall be removable only for good cause, and after preferment of charges, as provided by law for county officers.



§ 7-56-204 - Employment of assistance and advisors.

The directors shall be authorized to employ and fix the compensation of architects, attorneys, engineers, superintendents, consultants, professional advisors, and other subordinate officers and employees, as may be necessary for the efficient management and operation of the authority and its facilities. Such persons shall continue in the employment of the authority at the will and pleasure of the board of directors. Such employment or contracts shall conform to the statutes, regulations and procedures to which counties must generally adhere in making such transactions.



§ 7-56-205 - Powers and duties of directors.

The directors have the following duties and powers, and in exercising such duties and powers, except as otherwise specifically authorized in this section, shall abide by all statutes, regulations and procedures to which counties must generally adhere in making such transactions, to:

(1) Acquire, construct, purchase, operate, maintain, replace, repair, rebuild, extend, and improve within the boundaries of the authority the properties and facilities described in § 7-56-201, and make such properties and facilities available to any firm, person, public or private corporation, to any other shipper, consignee, or carrier, and charge for their use and for any and all services performed by the authority;

(2) Accept donations to the authority of cash, lands or other property to be used in the furtherance of the purpose of this part;

(3) Accept grants, loans or other financial assistance from the state, any county or municipality and any federal, state, county or municipal agency or authority, or other aid for the operation, acquisition or improvement of the properties and facilities of the authority;

(4) Purchase, rent, lease, or otherwise acquire any and all kinds of property, real, personal or mixed, tangible or intangible, whether or not subject to mortgages, liens, charges, or other encumbrances, for the authority, that, in the judgment of the authority directors, is necessary or convenient to carry out the purpose of the authority. In exercising the powers granted in this subdivision (4), the directors shall abide by all statutes, regulations and procedures to which counties must conform in such matters;

(5) Acquire property that is suitable for use by industries requiring access to any railroad track owned, operated, or subsidized by the authority;

(6) Notwithstanding the provisions of any law to the contrary, the directors may make contracts and execute instruments containing such covenants, terms, and conditions as, in the judgment of the directors, may be necessary, proper or advisable for the purpose of issuing bonds and notes, and entering into leases and lease-purchase agreements, for or in aid of the acquisition or improvement of the authority's property and facilities; and may make all other contracts and execute all other contracts and execute all other instruments, including, but not limited to, licenses, long or short term leases, lease-purchase agreements, bonds, notes, reimbursement agreements, mortgages and deeds of trust and other agreements relating to property and facilities under its jurisdiction, and involving the financing, construction, operation, maintenance, repair and improvement of the property and facilities, or the acquisition of property for railroad purposes, as in the judgment of the board of directors may be necessary, proper, or advisable for the furtherance of the authority's business and in the full exercise of the powers granted in this section; and the directors are authorized to carry out and perform the covenants, terms, and conditions of all such contracts or instruments;

(7) Establish schedules of tolls, fees, rates, charges, and rentals for the use of the properties and facilities under its jurisdiction, and for services that it may render;

(8) Enter upon any lands and premises for the purpose of making surveys, soundings, and examination in connection with the acquisition, improvement, operation or maintenance of any of the facilities of the authority;

(9) Promulgate and enforce such rules and regulations as the board of directors may deem proper for the orderly administration of the authority and the efficient operation of its facilities. In exercising the powers granted in this subdivision (9), the directors shall abide by all statutes, regulations and procedures to which counties must conform in such matters;

(10) Do all acts and things necessary or deemed necessary or convenient to carry out the powers expressly given in this part. This subdivision (10) shall not be construed to authorize the directors, in doing all things necessary and convenient, to conduct the administrative and business affairs of the authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government;

(11) Make grants or loans to public or private rail common carrier operators to ensure continued rail service, subject, if such grant or loan is made from public funds, to the approval of the funding entity; provided, that no revenues generated from the transportation equity fund, which is described in § 67-6-103(b), other than revenues generated from taxes on fuels used for railways, shall be used for grants or loans to private or public rail common carrier operators. No state funds shall be used for this purpose without a finding by the commissioner of transportation that such funds are needed in the public interest, and that sufficient conditions shall be imposed on the recipients to protect the public interest and investment. Such conditions shall include, but not necessarily be limited to, provisions to ensure continuation of service, adequate maintenance, minimum levels of service, and in the case of grants, repayment of a proportionate share of state funds if the railroad is ever sold or service is discontinued;

(12) Notwithstanding the provisions of any law to the contrary, acquire, hold, own and dispose of property, real and personal, tangible and intangible, or interests in property, in its own name, subject to mortgages, deeds of trust, or other liens or otherwise and to pay for the property in cash or on credit through installment payments, and to secure the payment of all or any part of any installment obligations in connection with any acquisition with property, tangible or intangible or revenues of the authority, in accordance with the provisions set forth in this section and without regard to the statutes, regulations and procedures to which counties must generally adhere;

(13) Notwithstanding the provisions of any law to the contrary, contract debts, borrow money, issue bonds, notes and other evidences of indebtedness, and enter into lease-purchase agreements to acquire, construct, improve, furnish, equip, extend, operate or maintain the properties and facilities described in § 7-56-201, or any part of the properties and facilities, or to provide the authority's share of the funding for any joint undertaking or project, and to assume and agree to pay any indebtedness incurred for any of the purposes listed in this subdivision (13), in accordance with the provisions set forth in this section and without regard to the statutes, regulations and procedures to which counties must generally adhere; and

(14) Notwithstanding the provisions of any law to the contrary, enter into joint ventures and cooperative arrangements with one or more natural persons, firm, association, corporation, other governmental agency, limited liability company, business trust or partnership, including the formation of a partnership, limited liability company or not-for-profit corporation to accomplish any of the purposes set forth in this section or to exercise any of the powers set forth in this section without regard to the statutes, regulations and procedures to which counties must generally adhere.



§ 7-56-206 - Administration of properties and facilities.

Except as otherwise expressly provided in this part, the directors shall have full and exclusive control of and responsibility for the administration of properties and facilities constructed or acquired pursuant to this part; provided, that the authority may lease or license lands or facilities under its jurisdiction for operation by private persons or corporations. This section shall not be construed to authorize the directors to exercise such authority in a manner inconsistent with the statutes, regulations and procedures governing such matters in county government.



§ 7-56-207 - Condemnation.

The authority is hereby authorized and empowered to condemn, in the name of the authority, any land, easements, or rights-of-way in the boundaries of the authority that, in the opinion of the board of directors, are necessary or convenient to carry out the purposes of this part; provided, that condemnation of any land, easements, or rights-of-way in which railroad lines are located shall be limited to such lines that are abandoned or proposed for abandonment by operating railroads in Tennessee as were contained in the previous provisions in Category I, 49 CFR 1121.20, as of 1983. Title to property so condemned shall be taken by and in the name of the authority, and the property shall thereafter be entrusted to the authority for the purposes of this chapter. Such condemnation proceedings shall be in accordance with title 29, chapters 16 and 17. Where title to any property sought to be condemned is defective, it shall be passed by the judgment or decree of the court. Where condemnation proceedings become necessary, the court in which any such proceedings are filed shall, upon application by the authority, and upon posting of a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property, order that a writ of possession shall issue immediately, or as soon and upon such terms as the court, in its discretion, may deem proper and just.



§ 7-56-208 - Financing.

(a) The authority shall have the power and is authorized to issue bonds and notes and to enter into lease-purchase agreements and loan agreements for the construction, acquisition, reconstruction, improvement, betterment or extension of any of the properties and facilities described in § 7-56-201 or to assume and agree to pay any indebtedness incurred for any of the foregoing purposes and to enter into interest rate floors or ceilings or both with respect to such bonds, notes, lease-purchase agreements and loan agreements. The proceeds of the sale of such bonds, notes, lease-purchase agreements and loan agreements may be applied to:

(1) Payment of the costs of such construction, acquisition, reconstruction, improvement, betterment or extension;

(2) Payment of the costs associated with any such construction, acquisition, reconstruction, improvement, betterment or extension, including engineering, architectural, inspection, legal and accounting expenses;

(3) Payment of the costs of issuance of such bonds, notes, lease-purchase agreements and loan agreements, including underwriter's discount, financial advisory fee, preparation of the definitive instruments, preparation of all public offering and marketing materials, advertising, liquidity, remarketing, credit enhancement, and legal, accounting, fiscal and other similar expenses;

(4) Payment of interest during the period of construction and for six (6) months thereafter on any money borrowed or estimated to be borrowed;

(5) Reimbursement of the authority for moneys previously spent by the authority for any of the purposes set forth in subdivisions (a)(1)-(4);

(6) Payment of fees, including termination fees associated with interest rate floors and ceilings;

(7) Establishment of reasonable reserves for the payment of debt service on such bonds, notes, lease-purchase agreements and loan agreements, or for repair and replacement to the property and facilities of the authority for whose benefit the financing is being undertaken, or for such other purposes as the board of directors shall deem necessary and proper in connection with the issuance of the bonds, notes, lease-purchase agreements and loan agreements and operation of the facilities and properties for whose benefit the financing is being undertaken;

(8) Contribution of the authority's share of the funding for any joint undertaking for the purposes set forth in this section; and

(9) Contribution by the authority to any subsidiary or separate entity controlled by the authority for the purposes set forth in this subsection (a).

(b) The authority shall have the power and is authorized to issue bonds and notes and to enter into lease-purchase agreements or loan agreements to refund and refinance any outstanding bonds, notes, lease-purchase agreements and loan agreements of the authority heretofore or hereafter issued or lawfully assumed by the authority and to enter into interest rate floors or ceilings or both with respect to such bonds, notes, lease-purchase agreements and loan agreements. The proceeds of the sale of the refunding bonds, notes, lease-purchase agreements or loan agreements may be applied to:

(1) Payment of the principal amount of the bonds, notes, lease-purchase agreements or loan agreements being refunded and refinanced;

(2) Payment of the redemption premium on bonds, notes, lease-purchase agreements or loan agreements, if any;

(3) Payment of unpaid interest on the bonds, notes, lease-purchase agreements or loan agreements being refunded, including interest in arrears, for the payment of which sufficient funds are not available, to the date of delivery or exchange of the refunding bonds, notes, lease-purchase agreements or loan agreements;

(4) Payment of interest on the bonds, notes, lease-purchase agreements or loan agreements being refunded and refinanced from the date of delivery of the refunding bonds, notes, lease-purchase agreements or loan agreements to maturity or to and including the first or any subsequent available redemption date or dates on which the bonds, notes, lease-purchase agreements or loan agreements being refunded may be called for redemption;

(5) Payment of the costs of issuance of the refunding bonds, notes, lease-purchase agreements or loan agreements, including underwriter's discount, financial advisory fee, preparation of the definitive instruments, preparation of all public offering and marketing materials, advertising, credit enhancement, liquidity, remarketing, and legal, accounting, fiscal and other similar expenses, and the costs of refunding the outstanding bonds, notes, lease-purchase agreements or loan agreements, including the costs of establishing an escrow for the retirement of the outstanding bonds, notes, lease-purchase agreements or loan agreements, trustee and escrow agent fees in connection with the escrow, and accounting, legal and other professional fees in connection therewith;

(6) Payment of fees, including termination fees associated with interest rate floors and ceilings; and

(7) Establishment of reasonable reserves for the payment of debt service on the refunding bonds, notes, lease-purchase agreements or loan agreements, or for repair, improvement and replacement to the properties or facilities of the authority for whose benefit the financing is being undertaken, or for such other purposes as shall be deemed necessary and proper in connection with the issuance of the refunding bonds, notes, lease-purchase agreements or loan agreements and operation of the properties and facilities for whose benefit the financing is being undertaken. Refunding bonds, notes, lease-purchase agreements or loan agreements may be issued to refinance and refund any issue and more than one issue of outstanding bonds, notes, lease-purchase agreements or loan agreements, notwithstanding that such outstanding bonds, notes, lease-purchase agreements or loan agreements may have been issued at different times and regardless of whether the prior issue was a bond, note, lease-purchase agreement or loan agreement. The principal proceeds from the sale of refunding bonds, notes, lease-purchase agreements or loan agreements may be applied either to the immediate payment and retirement of the bonds, notes, lease-purchase agreements or loan agreements being refunded or, to the extent not required for the immediate payment of the bonds, notes, lease-purchase agreements or loan agreements being refunded, to the deposit in escrow with a bank or trust company to provide for the payment and retirement at a later date of the bonds, notes, lease-purchase agreements or loan agreements being refunded.

(c) The authority shall have the power and is authorized to issue revenue anticipation notes in anticipation of the collection of revenues from the properties and facilities described in § 7-56-201 and issue negotiable notes to evidence such borrowing, the proceeds from the sale of such notes to be used for the purpose of paying the cost of construction of additions, betterments and improvements to and extensions of the properties and facilities. The revenues, including rates, fees and charges for the services, facilities and commodities of the authority, and grants, loans and other assistance received from the state, any county and municipality and any federal, state, county or municipal agency, may be, together with a mortgage or deed of trust on the property financed, pledged to the payment of such notes. Such notes shall be sold in such manner and upon such terms and conditions as may be determined by the board of directors. The governing body may issue bonds for the funding of such notes.

(d) No bonds, notes, lease-purchase agreements or loan agreements, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, shall be issued or assumed under this subsection (d) unless authorized to be issued or assumed by resolution of the board of directors, which resolution may be adopted at the same meeting at which it is introduced by a majority of all members of the board then in office, and shall take effect immediately upon adoption. Bonds, notes, lease-purchase agreements and loan agreements authorized to be issued under this subsection (d), including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, may be issued in one or more series, may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at such rate or rates, which may vary from time to time, payable at such time or times, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide. These bonds, notes, lease-purchase agreements and loan agreements, including instruments to refund or finance the bonds, notes, lease-purchase agreements or loan agreements, may be issued for money or property at competitive or negotiated sale for such price or prices as the board of directors shall determine. Pending the preparation or execution of definitive bonds or notes, interim receipts, certificates or temporary bonds may be delivered to the purchaser or purchasers of those bonds or notes.

(e) Bonds, notes, lease-purchase agreements and loan agreements, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, may be repurchased by the authority out of any available funds at a price not to exceed the principal amount of the bonds, notes, lease-purchase agreements or loan agreements, and accrued interest, and if so repurchased shall be canceled or held as an investment of the authority as the board of directors may determine.

(f) When entering into any contracts or agreements facilitating the issuance and sale of bonds, notes, lease-purchase agreements or loan agreements, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, and contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating to the bonds, notes, lease-purchase agreements or loan agreements, agreements establishing interest rate floors or ceilings or both, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the authority may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over the authority shall lie solely in a court of Tennessee that would otherwise have jurisdiction of actions brought in contract against the authority.

(g) No owner or owners of any bonds, notes, lease-purchase agreements and loan agreements issued under this section, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, shall ever have the right to compel any exercise of the taxing powers of the state or any municipality, county or other political subdivision of the state to pay those bonds, notes, lease-purchase agreements and loan agreements or the interest on the bonds, notes, lease-purchase agreements or loan agreements. Each bond, note, lease-purchase agreement and loan agreement issued under this section by the authority shall recite in substance that the bond, note, lease-purchase agreement and loan agreement, including the interest on the bonds, notes, lease-purchase agreements or loan agreements, is payable solely from the revenues pledged to the payment of the bonds, notes, lease-purchase agreements or loan agreements, and that the bond, note, lease-purchase agreement and loan agreement does not constitute a debt of the state, any municipality, county or other political subdivision.

(h) Bonds, notes, lease-purchase agreements and loan agreements issued under this section, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, bearing the signature of the chair in office on the date of the signing shall be valid and binding obligations, notwithstanding that before the delivery and payment any or all the persons whose signatures appear on the bonds, notes, and agreements shall have ceased to be officers. The validity of such bonds, notes, lease-purchase agreements and loan agreements shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition or improvement of the facilities or properties for which those bonds, notes, lease-purchase agreements and loan agreements are issued. The resolution or resolutions authorizing bonds, notes, lease-purchase agreements and loan agreements under this section may provide that the bonds, notes, lease-purchase agreements and loan agreements shall contain a recital that they are issued pursuant to this section, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

(i) In connection with the issuance of bonds, notes, lease-purchase agreements and loan agreements, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, and in order to secure the payment of the bonds, notes, lease-purchase agreements or loan agreements and other contracts entered into relating to the foregoing, the authority shall have power to:

(1) Secure and covenant, as set forth in §§ 9-21-306 and 7-34-110, as such provisions shall from time to time be amended, excluding provisions relating solely to water, sewer and parking systems;

(2) Pledge all or any part of its revenues, fees, rates, rentals, tolls, and charges it receives for the services of the facilities and from any grants, loans and other assistance received from the state, any county or municipality, and any state, federal, county or municipal agency;

(3) Pledge all or any part of its property, real or personal, tangible or intangible, including granting mortgages and entering into deeds of trust, in connection therewith;

(4) Vest in a trustee or trustees the right to enforce any covenant made to secure, to pay, or in relation to its bonds, notes, lease-purchase agreements and loan agreements, to provide for the powers and duties of such trustee or trustees, to limit the liabilities thereof, and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any amount or proportion of them may enforce any such covenant; and

(5) Make such covenants and do any and all such acts and things as may be necessary, convenient or desirable in order to secure its bonds or that, in the absolute discretion of the board of directors, tend to make the bonds, notes, lease-purchase agreements and loan agreements more marketable, notwithstanding that such covenants, acts and things may restrict or interfere with the exercise of the powers granted in this section; it being the intention of this section to give the authority power to do all things in the issuance of such instruments, and for their security, that a private business corporation can do under the general laws of the state.

(j) In addition to all other rights and all other remedies, any holders of bonds, notes, lease-purchase agreements and loan agreements, including instruments to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, including a trustee for bondholders or noteholders, shall have the right, by:

(1) Mandamus or other suit, action or proceeding at law or in equity, to enforce the holder's rights against the authority and the board of the authority, including the right to require the authority and such board to fix and collect rates and charges adequate to carry out any agreement as to, or pledge of, the revenues produced by such rates or charges, to take all actions permitted under any deed of trust related to the instruments, and to require the authority and such board to carry out any other covenants and agreements with such bondholders and to perform its and their duties under this section;

(2) Action or suit in equity to enjoin any acts or things that may be unlawful or a violation of the rights of such holder or holders of bonds, notes, lease-purchase agreements and loan agreements;

(3) Suit, action or proceeding in a court in the state having jurisdiction over the authority to obtain an appointment of a receiver of any system or systems of the authority or any part or parts of the system or systems. If such receiver be appointed, such receiver may enter and take possession of such system or systems or part or parts of the system or systems and operate and maintain those systems or parts, and collect and receive all fees, rents, tolls or other charges thereafter arising from the systems or parts in the same manner as the authority might do and shall dispose of such money in a separate account or accounts and apply the same in accordance with the obligations of the authority as the court shall direct; and

(4) Suit, action or proceeding in a court in the state having jurisdiction over the authority to require the board of the authority to account as if it were the trustee of an express trust.

(k) The authority shall, however, prescribe and collect reasonable rates, fees or charges for the services, facilities and commodities made available by it, and shall revise such rates, fees or charges from time to time whenever necessary so that facilities and properties authorized in this section shall be and always remain self-supporting. The rates, fees, or charges shall be such as will produce revenue at least sufficient to:

(1) Provide for the payment of all expenses of operation and maintenance of such facilities and properties;

(2) Pay when due principal and interest on all bonds, notes, lease-purchase agreements and loan agreements, including instruments of the authority issued to refund or refinance the bonds, notes, lease-purchase agreements or loan agreements, payable from the revenues of such facilities and properties;

(3) Pay any other contracts and agreements of the authority; and

(4) Establish proper reserves.

(l) Any pledge of, or lien on, revenues, fees, rents, tolls, governmental grants, loans and other assistance, or other charges received or receivable by the authority to secure the payment of any bonds, notes, lease-purchase agreements or loan agreements of the authority, and the interest on the bonds, notes, lease-purchase agreements or loan agreements, shall be valid and binding from the time that the pledge or lien is created or granted and shall inure to the benefit of the owner or owners of any such bonds, notes, lease-purchase agreements and loan agreements until the payment in full of the principal and premium and interest. The priority of any pledge or lien with respect to competing pledges or liens shall be determined by the date such pledge or lien is created or granted; provided, that the proceedings authorizing any issue of bonds, notes or delivery of lease-purchase agreements or loan agreements may provide for the issuance of additional obligations on a parity of lien with the bonds, notes, lease-purchase agreements or loan agreements. Neither the resolution nor any other instrument granting, creating, or giving notice of the pledge or lien need be filed or recorded to preserve or protect the validity or priority of such pledge or lien.

(m) Any bonds, notes, lease-purchase agreements and loan agreements issued by the authority pursuant to this section, and the income from the bonds, notes, lease-purchase agreements or loan agreements, shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes, and except as otherwise provided by the general laws of the state.

(n) All funds of the authority shall be invested in accordance with the requirements for investments for cities and counties, including proceeds of bonds, notes, lease-purchase agreements and loan agreements and refunding bonds, notes, lease-purchase agreements and loan agreements.

(o) The state, any county or municipality and any federal, state, county or municipal agency or authority is authorized to agree to subordinate any interests it may have for repayment of funds received from any such grants and loans, including repayment of funds received from the state department of transportation, referenced in § 7-56-205(11), to the repayment of bonds, notes, lease-purchase agreements or loan agreements of the authority authorized in this section.

(p) Any county or municipality participating in an authority is authorized to issue bonds or notes for the purposes in this section authorized pursuant to title 9, chapter 21, and to grant or loan the proceeds of such bonds or notes to the authority. The authority is authorized to enter into a loan agreement with or issue its bond or note to any city or county, or both, for the purpose of receiving or repaying, or both, such grants or loans, or both, in accordance with this section. Such county or municipality is authorized to pledge its full faith and credit and unlimited ad valorem taxing power to the repayment of such bonds and notes. Such county or municipality is further authorized to pledge any payments it receives from the authority under such loan agreement to the repayment of such city or county's bonds or notes.

(q) Section 9-11-108 shall apply for the purpose of issuing funding bonds.

(r) Title 9, chapter 19 shall apply to the registration and execution of registered bonds and notes of the authority.

(s) The authority may borrow money and create security interests only if approved in writing by the commissioner of transportation after the department receives assurances satisfactory to the commissioner that the authority's ability to fulfill its obligations to the state shall not be impaired.



§ 7-56-209 - Annual report and audit.

(a) The board of directors of the authority shall report annually to the governing bodies of the various counties and cities within the boundaries of the authority. Such reports shall include statements of financial receipts and expenditures and a summary of activities and accomplishments for the period and proposed plans for the next year and for subsequent years.

(b) The board of directors annually shall require an audit to be performed of the authority's operations. Such audits shall meet the requirements placed on county offices by § 4-3-304(4). When applicable, the cost of such audits shall be borne in the same manner and paid at the same rates established for county government in § 9-3-210.



§ 7-56-210 - Application of revenues and proceeds.

(a) The revenues derived from the operation of the properties and facilities authorized, and the proceeds derived from the sale, transfer, lease or other disposition of any land or other facilities, shall be applied and used as provided in this section. All revenues shall be received, deposited and accounted for and all financial transactions shall be handled consistent with the requirements of statutes, regulations and procedures affecting county government.

(b) Revenues and proceeds shall be applied as follows:

(1) The payment of all operating and maintenance expenses of the authority, except that the proceeds derived from the sale, transfer, or other disposition of any land or other facilities shall not be used for operations of the authority;

(2) Payment when due of all bonds, notes, loan agreements, lease-purchase agreements and related contracts to the bonds, notes, loan agreements, lease-purchase agreements for the payment of which such revenue is or shall have been pledged, charged, or otherwise encumbered, including reasonable reserves for the payment of the bonds, notes, loan agreements, lease-purchase agreements;

(3) Payment of all other contracts and agreements of the authority; and

(4) Any revenue or proceeds remaining after all the items in subdivisions (b)(1)-(3) have been provided for shall be held and used for the further development of and for additions to the authority's facilities and for the acquisition or construction of new facilities that may become necessary or desirable to further the purposes of this part. None of such revenue shall go into the general funds of the participating counties, except as may be directed by the directors of the authority.



§ 7-56-211 - Contract procedure -- Applicability.

(a) All contracts of the authority shall be entered into and executed in such manner as may be prescribed by statutes, regulations and procedures governing contracting by county governments; but no contract or acquisition by purchase of equipment, apparatus, materials or supplies involving more than five hundred dollars ($500), or for construction, installation, repair or improvement of the property or facilities involving more than five hundred dollars ($500), shall be made except after such contract has been advertised for bids; provided, that advertisement shall not be required when an emergency arises and requires immediate delivery of the supplies or performance of the service.

(b) Notwithstanding any provision of the law to the contrary, all contracts of the authority to perform maintenance or improvements on railroads that are funded, in whole or in part, with funds administered by the Tennessee department of transportation shall be awarded pursuant to competitive bidding requirements as approved by the department.

(c) In the alternative to subsection (b), the authority may negotiate the non-bridge labor portion of rehabilitation contracts with the railroad company that provides rail service on the facilities to be improved by the authority. Such negotiated labor costs shall reflect the average unit costs to perform typical functions associated with rail rehabilitation work and shall be subject to audit by the comptroller of the treasury. It is the intent of the general assembly that labor and associated costs shall be reimbursable pursuant to this provision. All other costs of rehabilitation contracts, including, but not limited to, materials and equipment, shall be subject to competitive bidding requirements as approved by the department to ensure that the contracts are performed on a break-even basis and that the state does not reimburse the profits to the railroad company.



§ 7-56-212 - Use of rights-of-way and easements.

The authority may use any property, right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of the facilities authorized in this part, held by the state of Tennessee or any county or municipality in the state of Tennessee; provided, that such governmental agency shall consent to such use. There must be compliance with all of the statutes, regulations and procedures regulating the use, management, and disposition of state property.



§ 7-56-213 - Construction of part.

(a) The powers, authority and rights conferred by this part shall be in addition and supplemental to, and the limitations imposed by this part shall affect the powers conferred by, any other general, special or local law.

(b) This part is remedial in nature and shall be liberally construed to effect its purposes of promoting the movement and transfer of people, goods and merchandise to, from and through the boundaries of the authority, encouraging utilization of the natural resources in the authority, and promoting the growth and development of commerce and industry in the counties and cities. Such liberal construction shall not work to override the application of the general statutes, regulations or procedures to the administrative or financial management practices of the authority in the same manner as they apply to county governments.









Chapter 57 - Metropolitan Hospital Authority Act

Part 1 - General Provisions

§ 7-57-101 - Short title.

This chapter shall be known and may be cited as the "Metropolitan Hospital Authority Act."



§ 7-57-102 - Purpose and policy.

(a) It is hereby determined and declared that the present and projected rapid growth of the demand for health care, the need for health care facilities in the metropolitan regions of the state, the realization that the optimum in health care is preventive by nature, and the great demand for capital and operating funds, all require that local governments in metropolitan areas have the option of placing the control and operation of metropolitan hospitals and other health care activities in regional and metropolitan instrumentalities.

(b) It is hereby further declared that hospital authorities created pursuant to this chapter shall be public and governmental bodies acting as agencies and instrumentalities of the creating and participating municipalities and that the acquisition, operation, and financing of hospitals and related facilities by such hospital authorities are hereby declared to be for a public and governmental purpose and a matter of public necessity.



§ 7-57-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "hospital authority" means a public body and a body corporate and public organized in accordance with this chapter for the purposes, with the powers, and subject to the restrictions set forth in this chapter;

(2) "Board" means the board of trustees of an authority;

(3) "Creating municipality" means any city or metropolitan government having a population of not less than two hundred thousand (200,000), according to the 1970 federal census or any subsequent federal census, or any county in which any such city shall be situated, that shall create an authority pursuant to this chapter;

(4) "Executive officer" means the mayor, county mayor, or other chief executive officer of any creating or participating municipality;

(5) "Federal government" includes the United States or any agency or instrumentality, corporate or otherwise, of the United States;

(6) "Governing body" means the chief legislative body of any creating or participating municipality; in counties having the commission form of government "chief legislative body" means the county legislative body;

(7) "Hospital" and "hospital project" means and includes any one (1) or more hospitals and related facilities, including, but not limited to, land and interests in land, facilities and equipment for the treatment of all classes of patients, laboratories, clinics, treatment centers, nursing homes, rehabilitation centers, extended care facilities, dormitories, training facilities for medical students, doctors, nurses and all other medical or paramedical personnel, administration and office buildings, garages, parking lots and such other structures, facilities and improvements necessary or convenient to the development and maintenance of hospitals, and for the provision of health care;

(8) "Ordinance" means any ordinance adopted by governing bodies pursuant to this chapter;

(9) "Participating municipality" means any city, town or county, which city, town or county, pursuant to a resolution of its governing body and an agreement with the creating municipality, shall have sold, leased, dedicated, donated or otherwise conveyed its hospitals to the authority for operation by the authority in order to make such hospital an operational part of its health care system;

(10) "Resolution" means any resolution adopted by governing bodies pursuant to this chapter;

(11) "State" means the state of Tennessee; and

(12) "Trustee" means one (1) of the members of the board of an authority appointed in accordance with this chapter.



§ 7-57-104 - Duty of the authority and trustees of the authority.

The authority and its trustees shall be under a statutory duty to comply or to cause compliance strictly with all provisions of this chapter and the laws of the state of Tennessee, and, in addition, with each and every term, provision and covenant in any contract of the authority on its part to be kept or performed.



§ 7-57-105 - Dissolution -- Disposition of property.

Whenever the governing body or bodies of the creating municipality or municipalities and the participating municipality or municipalities shall each, by resolution, determine that the purposes for which the authority was created have been substantially accomplished, that all of the obligations of the authority have been fully paid, or provided for, and that such municipalities have agreed on the distribution of the funds and other properties of the authority, then the chief executive officer or officers of such municipality or municipalities shall execute and file for record with the secretary of state a joint certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon such filing, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of such dissolution shall vest in and be delivered to such municipalities in accordance with the terms of their agreement.



§ 7-57-106 - Supplemental nature of chapter.

The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect such powers. The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this chapter. Any metropolitan government or any home rule municipality authorized under this chapter to create a metropolitan hospital authority may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 7-57-107 - Liberal construction.

This chapter shall be liberally construed to effect the purposes of this chapter, and insofar as the provisions of this chapter may be inconsistent with the provisions of any other law, the provisions of this chapter shall be controlling.






Part 2 - Organization and Officers

§ 7-57-201 - Creation of hospital authorities.

(a) The governing body of the creating municipality may establish a metropolitan hospital authority in the manner provided for in this part.

(b) The governing body of the creating municipality shall adopt, and its executive officer shall approve, a resolution calling a public hearing on the question of creating a metropolitan hospital authority. Notice of the date, hour, place and purpose of such hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the creating municipality, the last such publication to be at least one (1) week prior to the date set for the hearing.

(c) Such hearing shall be had before the governing body and all interested persons shall have an opportunity to be heard.

(d) After such hearing, if the governing body determines that the public convenience and necessity requires the creation of a metropolitan hospital authority, it shall adopt, and its executive officer shall approve, a resolution so declaring and creating an authority, which resolution shall also designate the name and principal office address of the authority. A certified copy of such resolution shall be filed with the secretary of state and with the commissioner of health, together with the resolution approving the appointment of the board of trustees as provided for in § 7-57-203, and upon such adoption and filing, the authority shall constitute a body politic and corporate, with all the powers pursuant to this chapter, and the secretary of state shall make and issue to the board of trustees a certificate of incorporation pursuant to this chapter, under the seal of the state, and shall record the certificate of incorporation, together with the resolution of the governing body of the municipality creating the authority.

(e) The boundaries of any authority created under this chapter shall be coextensive with the boundaries of the creating or participating municipality, whichever is inclusive of the other.

(f) In any suit, action or proceeding involving the validity or enforcement of or related to any contract of an authority, the authority shall be conclusively deemed to have been established in accordance with this chapter upon proof of the issuance of the certificate of incorporation by the secretary of state. A copy of such certificate, duly certified by the secretary of state, shall be admissible in evidence in any such suit, action or proceeding, and shall be conclusive proof of the filing and contents of the certificate.

(g) Whenever an authority shall be created under this chapter, the creating municipality and any participating municipality may enter into an agreement with the authority for the orderly transfer to the authority of the hospital properties, functions, and outstanding obligations of such municipalities in connection with the authority. Such agreement may include provisions for the reimbursement of any such municipality for its obligations issued for hospital purposes, and such agreement may also include provisions for the payment to the creating or participating municipalities of tax equivalents by the authority and its lessees on all or any part of the properties and improvements conveyed to or owned by the authority or its lessees.



§ 7-57-202 - Change of name.

An authority created and existing pursuant to this chapter may, at any time, by resolution adopted by a majority of its board of trustees, change its name. A copy of such resolution, duly verified by the chair and secretary of the board of trustees before an officer authorized by the laws of this state to administer oaths, shall be delivered to the secretary of state, together with a conformed copy of the resolution. If the secretary of state determines that the proposed name is not identical with that of any other corporation of this state, or so nearly similar as to lead to confusion and uncertainty, the secretary of state shall receive and file it and record it in an appropriate book of record in the secretary of state's office, and thereupon return to the authority the conformed copy, together with a certificate stating that attached to the certificate is a true copy of the document filed in the secretary of state's office and showing the date of such filing.



§ 7-57-203 - Board of trustees.

(a) The governing body of an authority shall be a board of trustees to consist of no fewer than five (5) nor more than fifteen (15) members. All powers granted to an authority in this chapter shall be exercised by its board of trustees. The governing body of the creating municipality, or if two (2) or more creating municipalities act in concert to create a hospital authority, then the governing bodies of the several creating municipalities, by agreement between themselves and subject to the approval of their executive officers, are hereby authorized, within the limitations imposed by this chapter, to establish the number of members of the board of trustees, their method of nomination and appointment, their tenure of service, and such other qualifications in addition to those set forth in this section as the creating municipality or municipalities may desire to impose. The agreement shall be evidenced by a resolution passed by the governing body or bodies of the creating municipality or municipalities acting together in the creation of an authority. A creating municipality may likewise enter into similar agreements with participating municipalities concerning the number, appointment, tenure of service, and qualifications of the board of trustees of an authority. In each and every case, a trustee shall be nominated by the executive officer and approved by the governing body of the municipality that appoints such person to the board of trustees, and such person shall be a resident of such municipality.

(b) The trustees shall receive no compensation for their services, but shall be entitled to be reimbursed for necessary expenses, including travel expenses incurred in the discharge of their duties.

(c) The board shall elect from among its members, by a majority vote of the entire board, a chair and vice chair, each of whom shall continue to be voting members.

(d) The board shall adopt its own bylaws. Notice of any meeting to adopt or amend the bylaws must be sent by registered mail to each of the trustees at least ten (10) days prior to the date of such meeting, such notice to contain the time, place and purpose of the meeting. Bylaws may be adopted or amended only upon the affirmative vote of two thirds (2/3) of the members of the board.



§ 7-57-204 - Pecuniary interest of trustees or employees in hospital facilities or contracts.

No trustee or employee of an authority shall, during such person's tenure as such trustee or employee, acquire any interest, direct or indirect, in any hospital facility or in any property included or planned to be included in any hospital facility; nor shall such person have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any hospital facility. If any trustee or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any hospital facility, such person shall immediately disclose the interest in writing to the authority, and such disclosure shall be entered upon the minutes of the authority. Failure to so disclose such interest shall constitute misconduct in office, for which the trustee or employee may be removed by the governing bodies of the appropriate creating and participating municipalities.






Part 3 - Operation and Powers

§ 7-57-301 - Powers of authority.

An authority shall constitute a public body and a body corporate and politic, exercising public powers, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, but not limited to, the powers to:

(1) Investigate hospital, medical and health conditions and into the means and methods of improving such conditions;

(2) Study and make recommendations concerning the plan of any city or municipality located within its boundaries in relation to the provision of adequate hospital, medical and nursing facilities;

(3) Prepare, carry out and operate hospital projects;

(4) Provide and operate outpatient departments, maternity clinics, decentralized primary health care facilities, and any other clinics customarily operated in or by hospitals in metropolitan centers;

(5) Provide the clinical setting for the teaching and instruction programs of schools for medical students, interns and physicians; and provide teaching and instruction programs for nurses, and all other medical or paramedical personnel;

(6) Provide and maintain continuous resident physician, intern and other medical services;

(7) Establish rates, fees, charges and other compensation to be paid by patients for any services rendered in its hospital facilities;

(8) Participate in any governmental programs, such as medicare and medicaid, and obtain reimbursement under medicare and medicaid for services rendered to patients;

(9) Appoint all administrative, professional, technical and other employees; appoint legal counsel and an auditor; enter into contracts of employment with such employees and appointees and fix their compensation and terms of employment, subject to the budget controls of the creating and participating municipalities; and remove such employees or appointees;

(10) Enter into agreements with the creating municipality and participating municipalities with respect to the manner of transfer of hospital employees of such municipalities to the authority and with respect to the retention by such employees of existing civil service status and accrued pension, disability, hospitalization, death, or other fringe benefits;

(11) Enter into a plan for pension, disability, hospitalization and death benefits for the officers and employees of the authority, either by contract with the creating municipality and participating municipalities, or otherwise;

(12) Adopt necessary rules and regulations for the governance of the authority and its employees, and appoint such committees or subcommittees as it shall deem advisable, and fix their duties and responsibilities;

(13) Subject to the provisions for letting of public contracts as provided in the charter or governing law of the creating municipality, enter into contracts for necessary supplies, equipment or services incident to the operation of its business;

(14) Do all things necessary in connection with the construction, repair, reconstruction, management, supervision, and control of its operation and facilities, including, but not limited to, the hospital and all departments of the hospital;

(15) Accept donations of money, personal property or real estate for the benefit of the authority and take title to the donations from any person, firm, corporation or society desiring to make such donations;

(16) Determine and regulate the conditions under which the privilege of practicing within any hospital operated by the authority may be available to physicians, and promulgate reasonable rules and regulations governing the conduct of physicians and nurses while on duty in the hospital;

(17) Make rules and regulations governing the admission of patients to, and the care, conduct, and treatment of patients in, the hospital;

(18) Determine whether and to what extent patients presented to the hospital for treatment are subjects for financial subsidy because of their income level, family size or other established criteria;

(19) Maintain and operate isolation wards for the care and treatment of mental, contagious or other similar diseases;

(20) Provide for the construction, reconstruction, improvement, alteration or repair of any hospital project or any part of a hospital project, subject to the budget limitations that may be imposed by the creating municipality or any participating municipality;

(21) Act as agent for the federal government in connection with the acquisition, construction, operation or management of a hospital project, or any part of a hospital project;

(22) Arrange with any city or municipality located in whole or in part within its boundaries or with a government for the planning, replanning, furnishing, installing, opening or closing of streets, roads, roadways, alleys, sidewalks, other places or facilities and utilities, or for the acquisition by such city, municipality, or a government of property options or property rights or for the furnishing of property or services in connection with a project;

(23) Arrange with the state, its subdivisions and agencies, and any county, city or municipality of the state, to the extent that it is within the scope of each of their respective functions:

(A) Cause the services customarily provided by each of them to be rendered for the benefit of such hospital authority; and

(B) Lease or rent any of the dwellings or other accommodations or any of the lands, buildings, structures or facilities embraced in any hospital project and establish and revise the rents or charges for the lease or rental;

(24) Purchase, lease, improve, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise any personal property, or any interest in personal property from any person, firm, corporation, city, municipality, or government, for any of the purposes provided for in this chapter;

(25) Sell, exchange, transfer, assign, or pledge any personal property, or any interest in personal property to any person, firm, corporation, municipality, city, or government;

(26) Self-insure or provide for the insurance of the property or operations of the authority against such risks as the authority may deem advisable;

(27) In connection with any loan by a government, agree to limitations upon the exercise of any powers conferred upon the authority by this chapter;

(28) Invest any funds held in reserves or sinking funds, or any temporarily excess funds not required for immediate disbursement, in property or securities in which trustees, guardians, executors, administrators, and others acting in a fiduciary capacity may legally invest funds subject to their control;

(29) Sue and be sued;

(30) Have a seal and alter the seal;

(31) Have perpetual succession; and

(32) Make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority.



§ 7-57-302 - Exercise of powers through agents -- Corporate agents.

An authority may exercise any or all of the powers conferred upon it in this chapter, either generally or with respect to any specific hospital project or projects, through or by an agent or agents that it may designate, including any corporation or corporations that are or shall be formed under the laws of this state, and for such purposes an authority may cause one (1) or more corporations to be formed under the laws of this state or may acquire the capital stock of any corporation or corporations. Any corporate agent, all of the stock of which shall be owned by the authority or its nominee or nominees, may, to the extent permitted by law, exercise any of the powers conferred upon the authority in this chapter.



§ 7-57-303 - Implied powers -- Limitations.

In addition to all of the other powers conferred upon it in this chapter, an authority may do all things necessary and convenient to carry out the powers expressly given in this part. No authority shall have or exercise any governmental powers or authority other than those specifically granted in this chapter. No authority shall have any taxing powers, any right or authority to pledge, encumber or obligate the general credit of any of its creating or participating municipalities for its bonds or debts, nor any power of eminent domain or condemnation.



§ 7-57-304 - Additional powers.

With the approval of the governing bodies of the creating and participating municipalities, the authority has the following additional powers, to:

(1) Issue its bonds and notes in the manner provided in title 9, chapter 21, and secure the same by pledges of its revenues;

(2) Enter into a plan for civil service for employees of the authority, either by contract with the creating municipality and participating municipalities, or otherwise;

(3) Take over by contract, purchase, lease or otherwise any hospital project located within its boundaries undertaken by any government, or by any city or municipality located in whole or in part within its boundaries;

(4) Purchase, lease, improve, obtain options upon, acquire any real property, or any interest in real property from any person, firm, corporation, city, municipality, or government, for any of the purposes provided for in this chapter; and

(5) Sell, exchange, transfer, assign, or pledge any real property, or any interest in real property to any person, firm, corporation, municipality, city, or government.



§ 7-57-305 - Acquisition and transfer of real property interests.

Any creating or participating municipality may acquire any interest in land within the boundaries of the creating or participating municipality by gift, purchase, lease or condemnation, and may transfer such interest to an authority by sale, lease or gift. Such transfer may be authorized by resolution of the governing body of the municipality without submission of the question to the voters and without regard to the requirements, restrictions, limitations, or other provisions contained in any other general, special or local law.



§ 7-57-306 - Zoning and building laws.

All hospital projects and facilities of an authority shall be subject to the planning, zoning, sanitary, safety and building laws, ordinances, resolutions and regulations applicable to the locality in which the hospital project or any of its facilities are situated.



§ 7-57-307 - Tax exemption -- Exceptions -- Tax equivalents.

The authority shall be exempt from the payment of any taxes or fees to the state or any subdivisions of the state, or to any officer or employee of the state or any subdivision of the state, except as provided in this section. The property of an authority shall be exempt from all county and municipal taxes, and for the purposes of such tax exemption, it is hereby declared as a matter of legislative determination that an authority is and shall be deemed to be a municipal corporation; provided, that the authority shall pay all county and municipal fees. An authority may, however, agree to the payment of tax equivalents to the creating or participating municipalities, as provided in § 7-57-201(g).



§ 7-57-308 - Powers of creating or participating municipalities.

Any creating municipality and any participating municipality has all necessary powers in order to further the purposes of this chapter, including, but not limited to, the following, any or all of which powers may be exercised by ordinance or resolution of its governing body:

(1) The governing body of any creating or participating municipality in which the authority is located may appropriate each year such sums from its general fund as the governing body deems to be necessary for the construction, improvement, maintenance, or operation of any public hospital or hospital project or other facility constructed, maintained or operated by an authority, and money so appropriated and paid to a hospital authority shall be deemed a necessary expense of such creating or participating municipality. The governing body of any such creating or participating municipality shall also be authorized to advance or lend money, or real or personal property, to the authority for use in carrying out its purposes as set forth in this chapter;

(2) The governing body of any creating or participating municipality in which the authority is located may appropriate each year such sums from its capital funds as the governing body deems to be necessary for the purchase, construction, expansion, or improvement of any public hospital or hospital project or other facility constructed, maintained or operated by an authority, and money so appropriated and paid to a hospital authority shall be deemed a necessary expense of such creating or participating municipality. The governing body of any such creating or participating municipality shall also be authorized to advance or lend money, or real or personal property, to the authority for use in carrying out its purposes as set forth in this chapter;

(3) The governing body of any creating or participating municipality may borrow money against its general credit on such terms and for such period as it shall deem appropriate and sell revenue or general obligation bonds and advance, lend, grant, donate or appropriate the funds to the authority for the construction or improvement of any hospital project or other facility constructed, maintained or operated by the authority;

(4) The governing body of any creating or participating municipality may borrow money against its general credit on such terms and for such period as it shall deem appropriate and advance, lend, grant, donate or appropriate the funds to the authority for the maintenance and operation of any hospital project or other facility constructed, maintained or operated by the authority;

(5) To provide that any funds on hand or made available to it for hospital purposes shall be paid directly to the authority;

(6) To cause water, sewer, gas, electric or other utility services to be provided to the hospital authority;

(7) To sell, lease, dedicate, donate or otherwise convey to the authority any of its interest in any existing hospital or other related property, either real or personal, or grant easements, licenses or other rights or privileges in the existing hospital or other related property to the authority;

(8) To open and improve streets, roads and alleys to the hospitals;

(9) To provide police and fire protection services to the hospitals; and

(10) To enter into agreements with the authority with regard to the transfer of its hospital employees to the authority with the retention by such employees of any civil service status and accrued rights in pension, disability, hospitalization and death, and other fringe benefits.



§ 7-57-309 - Operation of property.

Any property, real or personal, conveyed or leased to an authority by a creating or participating municipality shall be operated by the authority to which the property is conveyed, together with other facilities of the authority, in accordance with and under this chapter and the contracts entered into between the authority and the governing body or bodies of the creating or participating municipality or municipalities.



§ 7-57-310 - Borrowing -- Federal and state grants and contracts.

(a) In addition to the powers conferred upon authorities by other provisions of this chapter, authorities are also empowered to:

(1) Borrow money or accept grants from the federal or state governments for or in aid of the construction of any hospital project that such authority is authorized by this chapter to undertake;

(2) Take over any land acquired by the federal or state governments for the construction of a hospital project, with the approval of the governing bodies of the creating and participating municipalities;

(3) Take over, lease or manage any hospital project constructed or owned by the federal or state government; and

(4) Enter into such contracts, mortgages, trust indentures, leases or other agreements that the federal or state government shall have the right to supervise and approve the construction, maintenance and operation of such hospital project.

(b) It is the purpose and intent of this chapter to authorize every authority to do any and all things necessary to secure the financial aid and the cooperation of the federal and state governments in the construction, maintenance and operation of any hospital project that the authority is empowered by this chapter to undertake.






Part 4 - Financial Matters

§ 7-57-401 - Annual report by trustees -- Budgets, preparation, hearings and approvals.

The board of trustees of each authority created under this chapter shall file an annual report with the governing body or bodies of the creating and participating municipalities of the authority for the fiscal year. The board shall also prepare and submit to the creating and participating municipalities at such times and in such form as they shall specify an annual operating budget, a capital budget, and a five-year capital improvement program. The creating and participating municipalities shall hold a public hearing on such budgets, and representatives of the board of trustees shall be present. After such hearing, the creating and participating municipalities in accordance with their contract with the authority shall determine the amount of appropriation they shall make for the operation of the authority's hospital facilities and for any capital expenditures for the purchase, construction, expansion or improvement of any hospital project or other facility constructed, maintained and operated by the authority, and shall approve an annual operating budget, a capital budget, and a five-year capital improvement program. If a creating or participating municipality makes no contribution to the annual operating budget or to the capital budget, then its approval of the budgets shall no longer be required pursuant to this section.



§ 7-57-402 - Annual audit.

Any hospital authority created by and under this chapter shall conduct an annual audit of the financial affairs, books and records of such authority, the audit to be at the end of each fiscal year. Each hospital authority shall obtain either a certified public accountant or a firm of certified public accountants to conduct such audit. The auditor so appointed shall make the audit provided for in this section in accordance with generally accepted accounting principles, and shall submit the complete and final report and audit to such authority not later than ninety (90) days after the close of the fiscal year. All audits provided for in this section shall be certified to and shall include, but in no way be limited to, a full and complete audit containing a balance sheet, profit and loss statement and statement of receipts and disbursements, and shall certify whether or not the authority has operated within its approved annual operating budget and capital budget.



§ 7-57-403 - Publication of audits.

All final audits as provided for in § 7-57-402 shall be reproduced in sufficient numbers and copies, and shall be submitted to and filed with the governing bodies of each creating and participating municipality of the authority not later than ninety (90) days after the close of the fiscal year of the authority.



§ 7-57-404 - Failure to conduct audit -- Court order -- Contempt.

In the event any hospital authority shall fail or refuse to provide for an annual audit and have such audit prepared and filed as set forth in §§ 7-57-402 and 7-57-403, or should such audit fail to certify whether or not the hospital authority has operated within its approved annual operating budget and capital budget, the governing body or governing bodies of any creating or participating municipality of such authority may petition the circuit or chancery court of the county wherein the authority operates a hospital to require the authority to have such audit and certification prepared and filed as provided in §§ 7-57-402 and 7-57-403. The judge of the court shall set a time for the hearing of such petition and after notice to the authority shall hear and determine the petition. In the event it is determined that the authority has failed to comply with the provisions relative to the preparation and filing of the audit and certification, the judge shall pass such orders as are necessary to effectuate compliance with the provisions. In the event the authority fails to have an audit and certification prepared and filed as required by the court order, the members of the authority shall be subject to contempt proceedings by the court as provided by law.






Part 5 - Private Act Metropolitan Hospital Authorities

§ 7-57-501 - Purpose and policy.

(a) The public purpose and policy set forth in § 7-57-102(a) is also declared to be applicable to any hospital authority created by private act of the general assembly, sometimes referred to in this part as a "private act metropolitan hospital authority", the principal hospital facilities of which are located in a county in this state with a population greater than two hundred fifty thousand (250,000), according to the 1990 federal census or any subsequent federal census. For purposes of this part, "hospital authority" means hospital authorities, hospital districts, and hospitals owned and operated by one (1) or more local governments, directly or through an elected or appointed governing board.

(b) The general assembly hereby finds that the demand for hospital, medical and health care services is rapidly changing, as is the way and manner in which such services are purchased and delivered; that the market for hospital and health care services is becoming increasingly competitive; and that the hospital and other health care providers need flexibility to be able to respond to changing conditions by having the power to develop efficient and cost-effective methods to provide for hospital, medical and health care needs. The general assembly also finds that the increasing competition and changing conditions force hospitals and other health care providers to develop market strategies and strategic plans to effectively compete. The general assembly further finds that public hospitals in metropolitan areas are presently at a competitive disadvantage, and that significant investments in the public assets of private act metropolitan hospital authorities could be jeopardized by inability to compete with private hospitals because of legal constraints upon the scope of their operations and limitations upon the power granted to public hospitals under existing law.



§ 7-57-502 - Powers granted.

(a) In addition to the powers granted to it by any private act of the general assembly, a private act metropolitan hospital authority has as supplemental and additional powers, all those powers of a hospital authority granted in:

(1) Section 7-57-301; provided, that no provision of that section pertaining to the relationship of a participating municipality to the operations of a metropolitan hospital authority shall limit or reduce any power that is granted to a private act metropolitan hospital authority by a private act of the general assembly; and

(2) Sections 7-57-302, 7-57-304, 7-57-305, and 7-57-310.

(b) In addition to powers otherwise granted by this part or any other public or private act of this state, or by any state regulation or federal law or regulation, and to the extent at the time not prohibited by the Constitution of Tennessee, a private act metropolitan hospital authority has, together with all powers incidental thereto or necessary to discharge the powers granted specifically in this part, the following powers:

(1) Participate as a shareholder in a corporation, as a joint venturer in a joint venture, as a general partner in a general partnership, as a limited partner in a limited partnership or a general partnership, as a member in a nonprofit corporation or as a member of any other lawful form of business organization, that provides hospital, medical or health care or engages in any activity supporting or related to the exercise of any power granted to a private act metropolitan hospital authority;

(2) Make or arrange for loans, contributions to capital and other debt and equity financing for the activities of any corporation of which such authority is the sole shareholder or sole member, and to guarantee loans and any other obligations for such purposes;

(3) Elect all or any of the members of the board of directors of any nonprofit corporation of which the private act metropolitan hospital authority is a member and has the power to so elect under the nonprofit corporation charter and bylaws;

(4) Create, establish, acquire, operate or support subsidiaries and affiliates, either for profit or nonprofit, to assist such private act metropolitan hospital authority in fulfilling its purposes;

(5) Create, establish or support nonaffiliated for profit or nonprofit corporations or other lawful business organizations that operate and have as their purposes the furtherance of such private act metropolitan hospital authority's purposes;

(6) Without limiting the generality of subdivisions (b)(4) and (5), accomplish and facilitate the creation, establishment, acquisition, operation or support of any such subsidiary, affiliate, nonaffiliated corporation or other lawful business organization, by means of loans of funds, acquisition or transfer of assets, leases of real or personal property, gifts and grants of funds or guarantees of indebtedness of such subsidiaries, affiliates and nonaffiliated corporations;

(7) Indemnify any person, including for purposes of this subdivision (b)(7) such person's estate and personal representatives, made or threatened to be made a party to any action or proceeding, whether civil or criminal, by reason of the fact that that person is or was a board member or officer of such private act metropolitan hospital authority, or by reason of the fact that that person serves or served any other corporation or other entity or organization, whether for profit or not for profit, in any capacity at the request of the private act metropolitan hospital authority, against all judgments, fines, amounts paid in settlement and reasonable expenses, including, but not limited to, attorneys' fees actually and necessarily incurred, as a result of any such action or proceeding, or any appeal in an action or proceeding; provided, that nothing in this subdivision (b)(7) shall be construed as permitting indemnification of any person:

(A) In connection with any malpractice or health care liability action or proceeding arising out of or in any way connected with such person's professional practice;

(B) In connection with an action or proceeding by such private act metropolitan hospital authority in which a person is adjudged liable to such private act metropolitan hospital authority; or

(C) In connection with any other action or proceeding in which such person is adjudged liable on the basis that personal benefit was improperly received by such person;

(8) Make any other indemnification now or hereafter authorized by law;

(9) Exercise in any other county either within or without this state any power that may be exercised in the county in which the private act metropolitan hospital authority's principal hospital, medical and health care facilities and programs are located, notwithstanding any other statute to the contrary, whenever in the judgment of its board of trustees the operation of the hospital authority's hospital, medical and health care or program facilities, or the quality of medical or health care for its citizens in the county of its principal hospital operations shall be enhanced through economic interest in or contractual arrangements with hospital, medical and health care facilities or programs located outside the county; and

(10) Have and exercise all powers necessary or convenient to effect any or all the purposes for which a private act metropolitan hospital authority is organized.

(c) In the exercise of its powers, including, but not limited to, the powers in this section, any other provision of this part and of any other law, a private act metropolitan hospital authority may acquire, manage, lease, purchase, sell, contract for or otherwise participate solely or with others in the ownership or operation of hospital, medical or health program properties and facilities and properties, facilities, and programs supporting or relating thereto of any kind and nature whatsoever and in any form of ownership whenever the board of trustees in its discretion shall determine it is consistent with the purposes and policies of this part or any private act applicable to it, and may exercise such powers regardless of the competitive consequences of the exercise of such powers.



§ 7-57-503 - Bidding.

(a) Any provision of a private act of the general assembly to the contrary notwithstanding, a private act metropolitan hospital authority shall not be required to bid the purchase or procurement of any goods or services that:

(1) Are not required to be bid by a county under the County Purchasing Law of 1983, compiled in title 5, chapter 14, part 2;

(2) Are not required to be bid by a municipality under the Municipal Purchasing Law of 1983, compiled in title 6, chapter 56, part 3;

(3) Are of a nature that is exempt or otherwise not required to be bid by any municipality or county under any other law of general application of this state.

(b) A private act metropolitan hospital authority shall not be subject to provisions for the letting of public contracts that may be provided in the charter or governing law of a creating municipality.



§ 7-57-504 - Implied powers -- Construction.

In addition to all of the powers conferred upon it by this part or any other law, a private act metropolitan hospital authority may do any and all things necessary and convenient to carry out the powers expressly granted by this part or any other law. This part shall be construed consistent with § 7-57-107.






Part 6 - Private Act Hospital Authority Act of 1996

§ 7-57-601 - Short title.

This part shall be known and may be cited as the "Private Act Hospital Authority Act of 1996."



§ 7-57-602 - "Private act hospital authority" defined.

For the purpose of this part, "private act hospital authority" is any hospital owned or operated by one (1) or more local governments or any hospital, hospital authority or hospital district created or authorized by a private act of the general assembly.



§ 7-57-603 - Rights and powers of authority -- Procurement.

A private act hospital authority, as defined in this part, in addition to the rights and powers granted to such authority by any private act of the general assembly or its charter of incorporation, has as supplemental and additional rights and powers, all powers granted to private act metropolitan hospital authorities in part 5 of this chapter. Any powers granted under this part to a private act hospital authority shall not limit or reduce any power granted to a private act hospital authority by a private act of the general assembly or its charter of incorporation. The rights and powers granted to a private act hospital authority by this part shall not be applicable to any hospital that ceases to be either owned or operated by the governing authority or entity established under the hospital's private act. Nothing in this part shall require a private act hospital authority to bid the purchase or procurement of any goods or services that are not required to be bid by the private act creating such private act hospital authority or its charter of incorporation.



§ 7-57-604 - Sale of hospital -- Referendum.

With respect to the sale of hospital property, this part shall not be construed or implemented in any manner that abolishes or diminishes the public's opportunity to require a public referendum as authorized by a municipal charter.









Chapter 58 - Resource Recovery and Solid Waste Disposal

§ 7-58-101 - Chapter definitions -- Approval of systems.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Approved system" means a solid waste disposal facility that has as its primary purpose the creation and recovery of energy from solid waste, as defined in subdivision (a)(4), and has as a secondary or incidental purpose the recovery of recyclable commodities, and which facility has been approved by the department of environment and conservation under authority granted to it by title 68, chapter 211;

(2) "Department" means the department of environment and conservation;

(3) "Resource recovery" means the recovery of material physically and economically suitable for further processing, recycling, and ultimate reuse; and

(4) "Solid waste" means all municipal, commercial, or industrial solid waste normally collected and disposed of by local governments, such as garbage, rubbish, refuse, and other such similar and related materials, except those excluded by the department, which shall designate as "special waste" any hazardous or other waste it determines should not be processed in an approved system for reasons of public health or safety, or because the nature of the waste is such that it is not suitable for processing in an approved system, and such materials as are normally collected or accepted by private industry for the purpose of recycling and are not normally collected or accepted by local governments.

(b) The department shall approve, under the terms of this chapter, any system that:

(1) Is planned to handle solid waste in a manner compatible with the public health and safety;

(2) Converts a substantial percentage of solid waste into fuel; and

(3) Conserves resources.



§ 7-58-102 - Authority to participate.

The counties, cities, and towns of Tennessee are hereby authorized to participate in applicable approved local, joint or regional solid waste recovery disposal systems.



§ 7-58-103 - Contracting with operators of approved systems.

(a) Whenever the operator of an approved system proposes to take the solid wastes collected by the counties, cities and towns of Tennessee for the purpose of resource and fuel recovery, such counties, cities and towns are authorized, wherever the resource and fuel recovery is found to be desirable by the governing body of such political subdivision, to contract for the delivery of solid wastes to such operator at a designated processing plant or transfer station, including a transfer station constructed and operated by local government or private industry.

(b) The term of any contract authorized by this section may extend beyond the elected term of the members of the governing body of such political subdivision, but in no event may such term exceed forty (40) years.



§ 7-58-104 - Contracting with other counties, cities and towns.

(a) The counties, cities and towns of Tennessee in any combination are authorized to contract with each other for purposes of cooperative solid waste operations under the terms of this chapter.

(b) The term of any contract authorized by this section may extend beyond the elected term of the members of the governing body of the counties, cities or towns involved, but in no event may such term exceed forty (40) years.



§ 7-58-105 - Out-of-state hauling -- Regulations applying to inbound waste.

Wherever the location of processing plants shall require local governments to haul solid wastes across state lines, such out-of-state hauling is hereby declared to be authorized and to be a valid exercise of the authority of the local governments involved, and likewise solid wastes from out-of-state may be brought into the state of Tennessee for processing in approved systems, such inbound solid waste to be subject to the same handling standards and regulations as solid waste produced within the state of Tennessee.



§ 7-58-106 - Property rights in waste.

The solid wastes involved shall become the lawful property of the local governments involved at the point of collection, and in the absence of contractual provisions to the contrary, shall become the property of the operator of an approved system upon delivery to such operator, whether delivery be at a transfer station or at a processing plant.



§ 7-58-107 - Construction and operation of transfer stations.

The participating local governments may agree to, build and operate the required transfer stations of such types and at such locations within the state as may be agreed upon by the local governments involved and by the department, and that state solid waste grant-in-aid funds made available to local governments by title 68, chapter 211, are authorized to be used for the construction of such approved transfer stations.



§ 7-58-108 - Assistance of department.

The department is authorized to assist any operator or potential operator of an approved system and the local governments involved in the design and location of required transfer stations, and in the design and location of sanitary landfills or other disposal facilities in connection with the transfer stations to dispose of special waste.



§ 7-58-109 - Construction -- Supplementary nature of chapter.

Nothing in this chapter shall be construed to prohibit local governments or private enterprise from the construction or operation of approved sanitary landfills, or of any other heretofore or hereafter approved solid waste disposal system, it being the intent of this chapter that its provisions shall be supplementary to, and not restrictive of, any previously authorized solid waste disposal system, facility, or operation, nor of any other such system, facility or operation that may be authorized in the future. Nor shall this chapter be interpreted as granting any regulatory authority to the department that is not otherwise granted in other statutes.



§ 7-58-110 - Construction -- Activities not prohibited.

Nothing in this chapter shall be construed to prohibit private enterprise or other agencies from the construction or operation of recycling plants, or to prohibit the sale or gift of solid wastes to private enterprise or other agencies by local governments.






Chapter 59 - Cable Television

Part 1 - Cable Television Act of 1977

§ 7-59-101 - Short title.

This part shall be known and may be cited as the "Cable Television Act of 1977."



§ 7-59-102 - Part definitions -- Franchise licenses.

(a) (1) For purposes of this part, unless the context otherwise requires:

(A) "Cable service provider" has the same meaning as defined in § 7-59-303;

(B) "Cable service" has the same meaning as defined in § 7-59-303;

(C) "Department" has the same meaning as defined in § 7-59-303;

(D) "Video service" has the same meaning as defined in § 7-59-303; and

(E) "Video service provider" has the same meaning as defined in § 7-59-303.

(2) Except with respect to a cable or video service provider that is issued a state-issued certificate of franchise authority by the department pursuant to part 3 of this chapter, the governing body of each municipality in each county in this state has the power and authority to regulate the operation of any cable television company, cable service provider or video service provider that serves customers within its territorial limits, by the issuance of franchise licenses after public notice and showing the terms of any proposed franchise agreement and public initiation for fees and not inconsistent with any rules and regulations of the federal communications commission or § 7-59-304.

(b) Cable television systems shall not serve customers in any unincorporated area without obtaining a franchise from the county or the department, unless the systems were serving those areas under franchises applied for at least ninety (90) days prior to May 18, 1977.

(c) A county shall not issue a franchise that is within any municipality.

(d) A franchise shall not be required for line extensions of a cable television system that do not serve any customers in the unincorporated area through which such lines are extended, or where such line extensions are constructed upon public lands or with easements not obtained from any public body.

(e) The governing body of a county shall not deny any cable television system a franchise for any area in which such cable television system was in place on May 18, 1977, or held a certificate of compliance from the federal communications commission.

(f) Franchises issued by a municipality or a county shall not be inconsistent with the rules and regulations of the federal communications commission.

(g) Nothing in this part shall be construed as prohibiting any county or municipal government from withdrawing a locally issued franchise from a cable television company, cable service provider or video service provider for cause.

(h) A franchise shall not be required of a cable television system to erect any tower or transmission cable in an unincorporated area for the purpose of providing service for an incorporated area.

(i) Any municipal electric system permitted to operate under the authority of chapter 52, part 6 of this title, before delivering any cable services, two-way video transmission or video programming shall obtain a franchise from the appropriate municipal governing body or county governing body.

(j) The franchising authority shall not employ terms more favorable or less burdensome upon a municipal electric system operating under the authority of chapter 52, part 6 of this title than those imposed by the franchising authority upon any private provider's providing the same services within the franchising authority's jurisdiction. The franchising authority shall not impose or enforce any local franchise requirement on any such private provider that is not also made applicable to such a municipal electric system, nor shall the franchising authority discriminate between such providers.

(k) Nothing contained in this section shall be interpreted to limit the authority of a municipality or county to collect franchise fees, control and regulate its streets and public ways, or enforce its powers to provide for the public health, safety, and welfare.



§ 7-59-103 - Above and below ground cables -- Permits.

Any cable television company, cable service provider or video service provider incorporated under the laws of this state and any other such company incorporated or operating under the laws of any other state, upon complying with the laws of this state regulating the doing of business in this state by foreign corporations or foreign businesses, may, upon approval of the governing body of the city, county or department construct, maintain and operate its cable over or beneath any of the public lands of this state, but not including the freeway system, which is defined as a fully-controlled access facility, or over or beneath or along any of the highways or public roads of the state or over or beneath any of the waters of the state. The cable television company, cable service provider or video service provider shall, unless previously covered by court decree, where possible and practical, enter into an agreement with the telephone company or electric power distribution company whereby the cable television company, cable or video service provider has a right to attach its cable to the poles owned by the telephone company or electric power company or to bury its cables beneath the ground; provided, that the cable is constructed so as not to endanger the safety of persons or to interfere with the use of the public lands, highways or public roads or the navigation of such waters. The agency charged with the maintenance of the public lands, highways, or along the public lands, highways, public roads or waters of the state shall provide that the cable television company, cable or video service provider obtain a permit prior to placing its cables over, under or along the public lands, highways, public roads or waters. If both electrical and telephone facilities in an area are underground, then the cable television, cable service or video service lines in that area shall also be placed underground. If the cable is located in such a manner so as to contribute to interference with the right of ingress or egress to land that is subject to any easement, the cable television company, cable service or video service provider shall obtain the consent of the landowner, the landowner's heirs or assigns from which the original easement was obtained.



§ 7-59-104 - Relocation of cables and apparatus -- Damage to public property.

Whenever the agency charged with the maintenance of such public lands, highways or public roads or waters of the state deems it necessary to move or remove the poles or underground conduit of the telephone company or electric power distribution company, the cable television company, cable service or video service provider and its apparatus shall be moved or removed at the cost of the cable television company, cable or video service provider. Whenever damage results to the public highways or roads as a result of operation by a cable television company, cable service or video service provider, the company or provider shall repair the highway or road according to department standards and all costs shall be borne by the cable television company, cable service or video service provider.



§ 7-59-105 - Damage to private property -- Underground installation on private property.

(a) No cable television company, cable service provider or video service provider may damage private property on which the utility pole is located without just compensation to the landowner for the damage suffered to the landowner's property.

(b) No cable television company, cable service provider or video service provider may install underground wires or underground equipment on private property without the written consent of the property owner. A violation of this subsection (b) is a Class A misdemeanor.



§ 7-59-106 - Fees payable by companies operating under grandfather clauses.

Any cable television company that shall receive the benefits of operating under the grandfather clauses contained in this part shall pay the county governing body or municipality the same fees as would be charged to a new franchise company by the county or municipality. These fees shall not be inconsistent with the requirements and regulations of the federal communications commission.



§ 7-59-107 - Customer complaints -- Records.

Any cable television company, cable service provider or video service provider locally franchised and operating in this state shall maintain a complete service for the purpose of receiving customer complaints concerning service or any other matter relating to its operations. These companies shall keep written records of complaints received, including the name of the complaining party, the nature of the complaint, and the disposition of the complaint. The records shall be subject to inspection by the governing body granting the franchise.



§ 7-59-108 - Prohibited activities -- Penalties.

(a) It is unlawful for any person, firm, or corporation to make or use any unauthorized connection, whether physically, electrically, acoustically, inductively or otherwise, with any part of a franchised cable television system for the purpose of enabling such person, firm, or corporation, or others, to receive or use any television signal, radio signal, picture, program or sound, without payment to the owner of the system.

(b) It is unlawful for any person, without the consent of the franchise owner, to willfully transfer with, remove, or injure in any manner, cables, wires, or equipment used for the distribution of television signals, radio signals, pictures, programs or sound.

(c) Any person who willfully violates this section commits a Class C misdemeanor.

(d) Nothing in this section shall be construed to apply to licensed and certified electrical contractors while performing usual and ordinary service in accordance with recognized standards.






Part 2 - Overlapping Franchises

§ 7-59-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cable service" means:

(A) The one-way transmission to subscribers of video programming or other programming service; and

(B) Subscriber interaction, if any, that is required for the selection of such video programming or other programming service;

(2) "Cable system" means a facility consisting of a set of closed transmission paths and associated signal generation, reception, and control equipment that is designed to provide cable service that includes video programming and that is provided to multiple subscribers within a community; but "cable system" does not include:

(A) A facility that serves only to retransmit the television signals of one (1) or more television broadcast stations;

(B) A facility that serves only subscribers in one (1) or more multiple unit dwellings under common ownership, control, or management, unless such facility or facilities use any public right-of-way;

(C) A facility of a common carrier, except that such facility shall be considered a cable system to the extent such facility is used in the transmission of video programming directly to subscribers; or

(D) Any facilities of any electric utility used solely for operating its electric utility system;

(3) "Franchise" means an initial authorization or renewal of an authorization issued by a franchising authority, whether such authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, that authorizes the construction or operation of a cable system;

(4) "Franchising authority" means any governmental entity empowered by federal, state, or local law to grant a franchise;

(5) "Person" means an individual, partnership, association, joint stock company, trust, corporation, or governmental entity; and

(6) "Video programming" means programming provided by, or generally considered comparable to programming provided by, a television broadcast station or cable system.



§ 7-59-203 - More favorable terms prohibited.

No municipality or county shall grant any overlapping franchises for cable or video service within its jurisdiction on terms or conditions more favorable or less burdensome than those in any existing cable or video franchise within the municipality or county.



§ 7-59-206 - Existing franchises.

All cable service franchises in existence on July 1, 1988, shall remain in full force and effect according to their terms.



§ 7-59-207 - Renewal of franchises.

Nothing in this part shall be construed to alter or amend the process or procedure for renewal of franchises in existence on July 1, 1988.



§ 7-59-208 - Franchise requests.

This part shall not affect any franchise request filed in an area with an existing franchise prior to July 1, 1988.






Part 3 - Competitive Cable and Video Services Act

§ 7-59-301 - Short title.

This part shall be known and may be cited as the "Competitive Cable and Video Services Act."



§ 7-59-302 - Scope of part -- Construction.

This part creates a fair franchising process for cable and video services and codifies the terms of the franchise in state law. This part does not alter existing state law regarding local control of public rights-of-way or the police powers of local government. This part does not alter or restrict the right of any municipality or county to impose ad valorem taxes, sales taxes, or other taxes of general applicability. This part does not alter or restrict in any manner the application of the Broadband Business Certainty Act of 2006, compiled in title 65, chapter 5, part 2. This part does not alter in any manner the provisions contained in chapter 52, part 6 of this title. This part does not alter or apply in any manner to wholesale telecommunications access by competitive local exchange carriers. It is the intent of this part to confer a limited role on the Tennessee regulatory authority, referred to in this part as the "department", which will be ministerial and narrowly construed, except to the extent otherwise specifically provided for in this part, and no rulemaking authority is provided by this part.



§ 7-59-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Access" means that a provider is capable of providing cable service or video service at the household address regardless of whether any customer has ordered service or whether the owner or landlord or other responsible person has granted access to the household;

(2) "Broadband Internet service" means an asymmetrical connection to the Internet from a home computer with an expected download data transfer rate of at least one and one half megabits per second (1.5 Mbps), or, after January 1, 2012, a data transfer rate equal to the speed that thirty percent (30%) or more of the provider's Internet service subscribers actually purchase, and shall not include direct-to-home satellite service or direct broadcast satellite service;

(3) "Cable service" has the meaning set forth in 47 U.S.C. § 522(6); provided, however, that "cable service" does not include any video programming provided by a commercial mobile service provider as defined in 47 U.S.C. § 332(d) or video programming provided as part of, and via, a service that enables end users to access content, information, electronic mail or other services offered over the public Internet;

(4) "Cable service provider" means a provider of cable service;

(5) "Cable system" has the meaning set forth in 47 U.S.C. § 522(7);

(6) "Days" means calendar days. For purposes of any act to be taken pursuant to this part, if an act is to be taken on a day that falls on a weekend or holiday, then the act shall be required on the next day that is not a weekend or holiday;

(7) "Department" means the Tennessee regulatory authority;

(8) "Franchise" has the meaning set forth in 47 U.S.C. § 522(9), and additionally includes the authorization to construct and operate a cable or video service provider's facility within the public rights-of-way used to provide cable or video service;

(9) "Franchise area" means, with respect to a large telecommunications provider that is a holder of a state-issued certificate of franchise authority, the aggregate geographic area containing its basic local exchange wire-line telephone service areas within the state. "Franchise area," for all other holders of a state-issued certificate of franchise authority, means the geographical area described in the application for a state-issued certificate of franchise authority within which a holder of a state-issued certificate of franchise authority is seeking authority to deliver cable or video services;

(10) "Franchise authority" means "franchising authority" as set forth in 47 U.S.C. § 522(10) or other governmental entity empowered by federal, state, or local law to grant a franchise. With regard to the holder of a state-issued certificate of franchise authority within the areas covered by the certificate, the department is the sole franchising authority. With respect to a franchise agreement with a municipality or county governing authority, that municipality or county is the sole franchising authority within the service area governed by that franchise agreement;

(11) "Gross revenues" means:

(A) With respect to a holder of a state-issued certificate of franchise authority, all revenues received from subscribers in the applicable municipality or unincorporated county area for providing cable or video services, and all revenues received from nonsubscribers in the applicable municipality or unincorporated county area for advertising services and as commissions from home shopping services, as allocated pursuant to subdivision (11)(B); provided, that the advertising or home shopping services are disseminated through cable or video services. Gross revenues shall be determined according to generally accepted accounting principles. "Gross revenues" does not include any:

(i) Tax, surcharge, or governmental fee, including franchise fees; provided, however, that, upon the adoption of a resolution by the governing authority of the municipality or county, and notice of the resolution sent to the department, gross revenues may include the franchise fees; the governing authority of the municipality or county may likewise, by adopting a resolution, rescind such action;

(ii) Revenue not actually received, even if billed, such as bad debt;

(iii) Revenue received by any affiliate or any other person in exchange for supplying goods or services to the service provider;

(iv) Amounts attributable to refunds, rebates, or discounts;

(v) Revenue from services provided over the cable system or video service system that are associated with or classified as non-cable or non-video services under federal law, including, but not limited to, revenues received from providing telecommunications services, information services other than cable or video services, Internet access services, directory or Internet advertising services, including, but not limited to, yellow pages, white pages, banner, and electronic publishing advertising. Where the sale of any such non-cable or non-video service is bundled with the sale of any cable or video service or services and sold for a single non-itemized price, the term "gross revenues" shall include only those revenues that are attributable to cable or video services based on the provider's books and records;

(vi) Revenue attributable to financial charges, such as returned check fees, late fees or interest;

(vii) Revenue from the sale or rental of property, except such property the consumer is required to buy or rent exclusively from the service provider;

(viii) Revenues from providing or maintaining an inside wiring plan;

(ix) Revenue from sales for resale with respect to which the purchaser is required to pay a franchise fee, and the purchaser certifies in writing that it will resell the service and pay a franchise fee with respect thereto; and

(x) Amounts attributable to a reimbursement of costs, including, but not limited to, the reimbursements by programmers of marketing costs incurred for the promotion or introduction of video programming; and

(B) With regard to gross revenues attributable to advertising revenues, or video home shopping services, the amount that is allocable to a municipality or unincorporated area of a county is equal to the total amount of a holder of a state-issued certificate of franchise authority's revenue received from the advertising and home shopping services multiplied by the ratio of the number of the provider's subscribers located in the municipality or in the unincorporated area of the county to the total number of the provider's subscribers. The ratio shall be based on the number of the provider's subscribers as of January 1 of the preceding year or more current subscriber count at the provider's discretion, except that, in the first year in which services are provided, the ratio shall be computed as of the earliest practical date;

(12) "Household" means an apartment, a house, a mobile home, or any other structure or part of a structure intended for residential occupancy as separate living quarters;

(13) "Incumbent cable service provider" means any cable service provider who provided cable service in a municipality or in an unincorporated area of a county on July 1, 2008, under a franchise whether or not the franchise had expired on July 1, 2008;

(14) "Large telecommunications provider" means a cable or video service provider using telecommunications facilities to provide cable or video service that, as of January 1, 2008, directly or through any subsidiary or affiliate, had more than one million (1,000,000) telecommunications access lines in this state. The basic local exchange footprint of a large telecommunications provider is that geographic area in which the carrier provides wire-line local telephone exchange service as of January 1, 2008;

(15) "Low-income household" with respect to a large telecommunications provider means a household with an average annual income of less than thirty-five thousand dollars ($35,000) as of July 1, 2008; provided, that, for determining low-income households, the most recent decennial census estimates of household income shall be adjusted by the consumer price index to estimate annual household incomes in prior years or subsequent years; provided further, that for determining low-income households after January 1, 2011, estimates from the most recent release of the American community survey five-year estimates shall be used. With respect to all other holders of a state-issued certificate of franchise authority, "low-income household" means, at the option of the holder with respect to each franchise area, either:

(A) A household meeting the standard provided in this subdivision (15) for large telecommunications providers; or

(B) A household below the estimated median household income within the holder's franchise area according to the most recent decennial census estimates of household income or, to the extent available, more recent estimates from the small area income estimates provided by the United States census bureau or, after January 1, 2011, estimates from the most recent release of the American community survey five-year estimates for such areas;

(16) "Public right-of-way" means the area on, along, below, or above a public roadway, highway, street, sidewalk, alley, bridge or waterway that is not private property;

(17) "Qualified cable operator" means a cable service provider that, on the date that it applies for a state-issued certificate of franchise authority, individually or together with its affiliates or parent company, has at least seven hundred thousand (700,000) cable or video service customers in the United States as determined by data collected and reported by the federal communications commission, referred in this part as the FCC, or determined by information available to the public through a national trade association representing cable operators;

(18) "Video programming" means programming provided by, or generally considered comparable to programming provided by a television broadcast station, as set forth in 47 U.S.C. § 522(20);

(19) "Video service" means the provision of video programming through wireline facilities located, at least in part, in the public rights-of-way without regard to delivery technology, including Internet protocol technology or any other technology. "Video service" does not include any video programming provided by a commercial mobile service provider as defined in 47 U.S.C. § 332(d) or video programming provided as part of, and via, a service that enables end users to access content, information, electronic mail or other services offered over the public Internet. "Video service" does not include cable service; and

(20) "Video service provider" means a provider of video service.



§ 7-59-304 - Cable, video service or network facility -- Certificate of franchise authority -- Application -- Transfer and termination.

(a) (1) Any entity, person or joint venture, as authorized under this part, seeking to provide cable or video service over a cable system or video service network facility in this state after July 1, 2008, at the discretion of the cable service provider or video service provider, may elect from among the franchise options as set forth in this section. A cable or video service provider shall not provide cable service or video service without a franchise obtained pursuant to this part, except as in accordance with § 7-59-102.

(2) A person seeking to provide cable service or video service may elect to negotiate a local cable service or video service franchise agreement with a municipal or county franchise authority and may enter into a negotiated cable television franchise agreement in accordance with Title VI of the Communications Act of 1934, compiled in 47 U.S.C. § 521 et seq., or a video service franchise agreement in accordance with any applicable state or federal law that establishes the terms and conditions for the franchise agreement within the jurisdictional limits of that municipality or county, including parts 1 and 2 of this chapter. A local cable service or video service franchise agreement entered into after July 1, 2008, shall remain in force and effect through its expiration date notwithstanding the provision for terminating a local franchise agreement established in subsection (b).

(3) A person seeking to provide cable or video service, including any incumbent cable service provider, may elect to adopt the terms of a negotiated franchise agreement entered into between a cable service provider or video service provider and a municipal or county franchise authority in the service area in which the provider desires to provide service. The municipal or county franchise authority shall be required to enter into any such negotiated franchise agreement upon the same terms and conditions with any requesting provider of cable service or video service. A local cable service or video service franchise agreement that is adopted by a cable service provider or provider of video service after July 1, 2008, shall remain in force and effect through its expiration date notwithstanding the provision for terminating a local franchise agreement established in subsection (b).

(4) A cable or video service provider may elect to file an application with the department for a state-issued certificate of franchise authority for one (1) or more specified service areas in accordance with the procedures set forth in this part.

(5) (A) The state-issued certificate of franchise authority issued by the department is fully transferable to any successor in interest in accordance with the requirements in this subdivision (a)(5). Notice of the transfer shall be provided to the department and to the governing authority of the affected local government at least ten (10) days prior to the consummation of the transaction. No later than forty-five (45) days following the consummation of the transaction, the transferor shall be required to pay any franchise fees or other amounts owed to any municipality or county. No later than ninety (90) days following the consummation of the transaction, the transferee shall apply to the department for a state-issued certificate of franchise authority. The transferee shall have interim authority to provide cable or video service pending the receipt of a state-issued certificate of franchise authority from the department. Notwithstanding this subdivision (a)(5)(A):

(i) Subject to § 7-59-305(d), if the successor entity already holds a state-issued certificate of franchise authority, it may amend that certificate to add the transferred service area; and

(ii) Any intra-company transfer of a state-issued certificate of franchise authority may be accomplished by providing the notice described in subdivision (a)(5)(A).

(B) Except to the extent permitted by applicable local permitting rules, transfer of a state-issued certificate of franchise authority does not transfer any interest or right under any local public permits for construction or work in public rights-of-way obtained by or in the name of the transferor and in no event shall a transfer of a state-issued certificate of franchise authority provide authority to a transferee to construct, maintain, or conduct any work in a public right-of-way until such time that the transferee obtains the required permits from, or is otherwise in compliance with the permitting requirements of, all applicable governmental authorities.

(b) (1) An incumbent cable service provider or an entity or person providing video service on July 1, 2008, under a franchise previously granted by a municipality or county may elect to terminate one (1) or more of its municipal or county franchises at its option and seek a state-issued certificate of franchise authority by filing an application for a state-issued certificate of franchise authority for one (1) or more specified service areas with the department in accordance with the procedures set forth in this part. The municipal or county franchise is terminated on the date the department issues the state-issued certificate of franchise authority and no provision of the terminated local franchise is enforceable thereafter, except that until the date upon which the local franchise would have naturally expired, an incumbent cable service provider or entity or person providing cable or video services under a local franchise agreement that is terminated pursuant to this part shall not reduce or otherwise diminish access to cable or video services of any subscriber as of the date of termination if the subscriber does not have access to cable or video services from another local franchise holder or a holder of a state-issued certificate of franchise authority.

(2) An incumbent cable service provider may elect to continue to operate under one (1) or more local franchises at its option and to apply to the department for a state-issued certificate of franchise authority to continue to operate with respect to one (1) or more other service areas not covered by the local franchises. Any incumbent cable service provider providing service under an expired local franchise, including a local franchise that expires at any time prior to July 1, 2008, shall follow the procedure set forth in § 7-59-307(a) to obtain either a local or state-issued certificate of franchise authority.

(3) (A) If an incumbent cable service provider or entity or person who chooses to terminate its local franchise agreement to obtain a state-issued certificate of franchise authority as provided in subdivision (b)(1) is providing to a municipality or county an institutional data network funded pursuant to the local franchise agreement, however defined or referenced in the local incumbent franchise, but generally including private line data network capacity for noncommercial purposes that is in existence as of January 1, 2008, and is funded via a line item per subscriber charge, then the incumbent cable service provider shall continue to provide the data network; and a holder of a state-issued certificate of franchise authority serving the municipality or county is required to remit to the affected municipality or county the same per subscriber charge collected by the incumbent cable provider until the natural termination date of the local franchise.

(B) All cable and video service providers, including a holder of a state-issued certificate of franchise authority, may designate that portion of the subscriber's bill attributable to any payment required under this subdivision (b)(3) as a separate item on the bill for recovery of such amount from the subscriber. The fees shall be collected by the cable or video service provider or holder of a state-issued certificate of franchise authority and paid to the municipality or county. The municipality or county shall then remit or otherwise provide credit to the incumbent cable provider in a manner consistent with the local franchise agreement.

(4) For any other institutional data networks in existence and provided by an incumbent cable provider on January 1, 2008, the incumbent cable provider shall continue to provide and fund the institutional network as set forth in its local franchise agreement and may petition the department for an order requiring all cable and video service providers and holders of state-issued certificates of franchise authority whose service area includes the affected municipality or county to contribute to the funding of the institutional network on a per subscriber basis in the municipality or county and to approve the appropriate per subscriber charge. To obtain such an order, the incumbent cable provider shall demonstrate to the department that it had the right to recover its costs on a per subscriber basis under its local franchise agreement and shall also demonstrate the reasonable recovery cost, consistent with its local franchise agreement and consistent with applicable federal law, relating to the institutional network. The department shall review and establish the accuracy of the information provided by the incumbent cable provider after notice and an opportunity for any provider or holder who may, under this subdivision (b)(4), be required to contribute, to challenge the information before the department.



§ 7-59-305 - State-issued certificate of franchise authority -- Application and fees.

(a) To receive a state-issued certificate of franchise authority, a cable or video service provider shall file an application with the department. A copy of the application shall be provided simultaneously to the governing authority of any affected municipality or county for services provided in unincorporated areas within a county. A parent company may file a single application covering itself and all, or some, of its subsidiaries and affiliates intending to provide cable or video service in the service areas throughout the state as described in subsection (c). The parent company shall include the names of the subsidiaries and affiliates and the service areas each intends to serve on its application to the department. The subsidiary or affiliate actually providing the service in the defined service area shall otherwise be considered the holder of the state-issued certificate of franchise authority under this part.

(b) The department shall impose a fee in accordance with the following schedule:

(1) With respect to applications for a state-issued certificate of franchise authority, the fee shall be based on the population of the service area or areas applied for in accordance with the most recent decennial census as follows:

(A) Up to and including 50,000 -- ......................$500;

(B) Over 50,000, up to and including 100,000 -- ......................$1,000;

(C) Over 100,000, up to and including 500,000 -- ......................$2,000;

(D) Over 500,000, up to and including 1,000,000 -- ......................$5,000;

(E) Over 1,000,000, up to and including 2,000,000 -- ......................$10,000;

(F) Over 2,000,000 -- ......................$15,000.

(2) With respect to amendments, the fee shall be based upon the populations of the service area or areas in accordance with the most recent decennial census as follows:

(A) Up to and including 50,000 -- ......................$250;

(B) Over 50,000, up to and including 1,000,000 -- ......................$500;

(C) Over 1,000,000 -- ......................$1,000.

(c) The application for a state-issued certificate of franchise authority shall consist of an affidavit signed by an officer or partner. No other application form or materials shall be required. The affidavit shall provide the following information and affirm:

(1) That the applicant agrees to comply with all applicable federal and state laws and regulations to the extent that the state laws and regulations are not in conflict with or superseded by this part or other applicable law and will timely file with the FCC all forms required by the FCC in advance of offering video services or cable services;

(2) A written description of the municipalities and unincorporated areas within counties to be served, in whole or in part, by the applicant, which description shall be sufficiently detailed so as to allow a local government to respond to subscriber inquiries, including the name of each municipality or county governing authority within the service area. For purposes of this subdivision (c)(2), an applicant may, as a supplement to a written description, provide a map on eight and one half inch by eleven inch (81/2'' by 11'') paper that is clear and legible and that fairly depicts the service area by making reference to the municipal or county governing authority to be served. If the geographical area is less than an entire municipality or county, a map shall describe the boundaries of the geographic area to be served in clear and concise terms;

(3) That the applicant/service provider intends to begin to offer video service or cable service for purchase or provide new broadband Internet service in accordance with § 7-59-311(d) in each of the municipalities and the unincorporated areas of each county described in subdivision (c)(2) within twenty-four (24) months of the date of the issuance of a state-issued certificate of franchise authority. If the holder of a state-issued certificate of franchise authority fails to begin to offer the services within twenty-four (24) months in any such municipality or unincorporated area of a county, the certificate shall become null and void with regard to the municipality or unincorporated area of a county; provided, however, that the holder of a state-issued certificate of franchise authority shall provide the department with an explanation of the reason for the delay and whether or not it intends to subsequently amend its certificate to re-include such areas. A holder of a state-issued certificate of franchise authority may seek a waiver of the time period within which service must be offered as set forth in § 7-59-311(e);

(4) That the applicant agrees to indemnify and hold harmless, in accordance with § 7-59-318, the state, municipality, county and any employee or representative of the state, municipality or county, as well as any political subdivision of the state and any employee or representative of the political subdivision, individually and collectively, referred to in § 7-59-318 as the indemnitee;

(5) The location and telephone number of the principal place of business, the names of the principal executive officers of the applicant and the names of any persons authorized to represent the applicant before the department;

(6) That the applicant has the managerial, financial and technical qualifications to provide cable or video service;

(7) A description of the applicant's customer service complaint handling process, including policies on addressing customer service issues, billing adjustments and communication with government officials regarding customer complaints, and a local or toll-free telephone number at which a customer may contact the applicant. An applicant may satisfy this requirement by including the terms and conditions relating to customer complaints applicable to its customers, and the department shall conduct no review of the complaint handling process;

(8) That notice has been provided to the affected local governing authority of its right to receive a franchise fee consistent with this part. Notice will be provided to other entities with facilities in the rights-of-way, consistent with any nondiscriminatory and generally applicable local ordinance or resolution requiring the notice prior to performing any installation in the right-of-way;

(9) The applicant agrees to comply with the requirements of this part, expressly including the applicable nondiscrimination and service deployment requirements of § 7-59-311, and further, that the applicant acknowledges the provisions of § 7-59-312 relative to enforcement of nondiscrimination and deployment requirements;

(10) The applicant agrees to provide notice to an affected local governing authority ten (10) days prior to providing service in that jurisdiction; and

(11) That the application includes a minority-owned business participation plan and the applicant agrees to comply with the provisions of such plan in accordance with § 7-59-313. The minority-owned business participation plan shall be attached to and become a part of the application when the application is submitted.

(d) (1) No later than fifteen (15) days after the filing of an application, the department shall notify the applicant in writing as to whether the application is complete and, if the department has determined that the application is not complete, the department shall state the reasons for the determination in writing.

(2) After the filing of an application that the department has determined is complete, the department shall determine whether an applicant has the managerial, financial and technical qualifications to provide cable or video service. In connection with that review the department may require the applicant to submit its plan to comply with the requirements of § 7-59-311. The department shall consider the plan to be sufficient if it includes a clear statement that the applicant has evaluated its deployment plans and reasonably concludes that the plan will result in the required deployment. The plans are confidential and are not subject to the open records laws, compiled in title 10, chapter 7. If the department determines that an applicant is managerially, financially and technically qualified to provide cable or video service and, if applicable, that its plan to comply with § 7-59-311 is sufficient, the department shall issue a state-issued certificate of franchise authority to the applicant. If the department determines that an applicant is not managerially, financially and technically qualified to provide cable or video service or, its plan to comply with § 7-59-311 is not sufficient, the department shall reject the application and shall state the reasons for the determination.

(3) Notwithstanding subdivision (d)(2), large telecommunications providers, qualified cable operators and incumbent cable service providers, including their subsidiaries and affiliates, are deemed by operation of law to have the managerial, financial and technical qualifications to obtain a state-issued certificate of franchise authority; provided, however, that the department shall be authorized, but not required, to conduct a review of an incumbent cable service provider's financial and technical qualification if the incumbent is seeking a new service area that would double its current size of operations and the incumbent does not have cable or video service assets of at least ten million dollars ($10,000,000) in the state. For the purpose of this subdivision (d)(3), "operations," relevant to whether size has doubled, shall include either the number of additional households to be served or the actual proposed service area.

(4) The failure of the department to issue a state-issued certificate of franchise authority within forty-five (45) days of receipt of a completed application from any of the entities set forth in subdivision (d)(3) shall constitute issuance of the requested state-issued certificate of franchise authority without further action required by the applicant. The failure of the department to issue a state-issued certificate of franchise authority within one hundred eighty (180) days of receipt of a completed application from any other applicant shall constitute temporary issuance of the requested state-issued certificate of franchise authority to the applicant subject to final approval or rejection of the application by the department.

(e) The state-issued certificate of franchise authority issued by the department shall contain the following and no other items:

(1) A nonexclusive grant of authority to provide cable or video service in the areas set forth in the application;

(2) A nonexclusive grant of authority to construct, maintain and operate facilities through, along, upon, over and under any public rights-of-way, subject to the laws of this state, including the lawful exercise of police powers of the municipalities and counties in which the service is delivered;

(3) A statement that the grant of authority is subject to lawful operation of the cable or video service by the applicant or its successor in interest; and

(4) A statement that the grant of authority does not confer upon the holder of the state-issued certificate of franchise authority the right to place facilities on private property without the owner's consent to such placement, except that nothing in this part shall alter the condemnation authority provided pursuant to § 65-21-204 for internal improvements or as provided in title 29, chapter 16.

(f) (1) The state-issued certificate of franchise authority issued by the department shall be for a term of ten (10) years. Upon the expiration of the initial term, the holder of a state-issued certificate of franchise authority may reapply pursuant to the process set forth in this section.

(2) (A) The holder of a state-issued certificate of franchise authority shall, as a condition of maintaining the franchise authority, pay an annual fee as provided in this subdivision (f)(2) to cover the direct costs of the department in administering §§ 7-59-308 and 7-59-312 regarding the resolution of any complaints filed with the department. The holder of a state-issued certificate of franchise authority may designate that portion of the subscriber's bill attributable to the fee established by this subsection (f) and recover such amount from the subscriber as a separate item on the bill.

(B) For the fiscal year ending on June 30, 2009, the annual fee shall be collected in the aggregate from all holders of a state-issued certificate of franchise authority and shall not exceed one hundred seven thousand dollars ($107,000). In order to fairly assess the fee, the department shall calculate the total number of subscribers obtaining service from holders of a state-issued certificate of franchise authority based on quarterly franchise fee statements as of the end of the second quarter each year provided pursuant to § 7-59-306. Based on such calculation, the department shall assess each holder of a state-issued certificate of franchise authority a percentage of the amount established in this subdivision (f)(2) for the fiscal year ending on June 30, 2009, to be paid to the department by each holder within thirty (30) days of the date the department notifies the holder of the holder's share of the annual fee. The annual fees for 2009 shall be assessed on July 31, 2009. The percentage shall be calculated by dividing the holder's number of cable or video subscribers served under a state-issued certificate of franchise authority by the total number of cable or video subscribers of all holders served under all state-issued certificates of franchise authority. Notwithstanding such provisions, any payments collected from the state-issued certificate of franchise authority application fees and amendment fees shall be applied to reduce the annual fee required by this subsection (f). In addition, no holder of a state-issued certificate of franchise authority shall be assessed any amounts attributable to enforcement actions directed against another holder of a state-issued certificate of franchise authority other than those arising under § 7-59-308.

(C) (i) For subsequent fiscal years, by September 15 of each year, the comptroller shall review the amount assessed in the previous fiscal year and make a determination as to whether the annual fee should be increased or decreased based on the following factors:

(a) The actual administrative costs incurred by the department in connection with the reasonable performance of its duties established in §§ 7-59-308 and 7-59-312;

(b) The actual number of cable or video-related complaints handled by the department;

(c) The complexity of cable or video-related complaints handled by the department;

(d) The amount of application and amendment fees collected by the department;

(e) The amount of personnel time necessary to accomplish the functions of the department relating to holders of state-issued certificates of franchise authority; and

(f) Any other factors deemed essential by the comptroller to certify a fair annual assessment amount.

(ii) The comptroller shall certify the annual fee for each fiscal year and notify the department of the maximum annual fee that may be assessed to all holders of a state-issued certificate of franchise authority based on the calculation established in subdivision (f)(2)(B), which fee, if an increase as certified by the comptroller, shall in no event increase by more than five percent (5%) from the previous year's annual fee.

(g) Any successor in interest to the holder of a state-issued certificate of franchise authority shall apply for a state-issued certificate of franchise authority as provided for in this section and consistent with § 7-59-304(a)(5).

(h) The state-issued certificate of franchise authority issued pursuant to this part may be terminated by the cable or video service provider by submitting written notice of the termination to the department with a copy to the governing authority of the affected municipality or county. The department is neither required nor authorized to act upon the notice. Terminating state-issued certificate of franchise authority holders shall provide all existing customers with ninety (90) days written notice of the termination prior to actual termination and shall refund to the customers any payments or deposits for which service has not been provided. A holder's decision to terminate its state-issued certificate of franchise authority does not relieve the holder of its obligations with respect to the payment of any franchise fees or other funds owed to a municipality or county or the removal of its facilities within the public right-of-way, consistent with local rights-of-way ordinances or resolutions.

(i) (1) A cable or video service provider shall file an application to amend its state-issued certificate of franchise authority to reflect any change in information required under subsection (c); provided, however, that the department may not deny the issuance of an amended state-issued certificate of franchise authority unless it has determined, in response to a complaint authorized by this part, that the holder of a state-issued certificate of franchise authority has:

(A) Acted in bad faith in its failure to comply with its obligations and representations made in its original application or any prior amendment to the application; or

(B) Acted in bad faith in its withdrawal of service from areas within which there is no access to other cable or video service.

(2) The applicant must file a copy of any amendment with the governing authority of the affected municipality or county. If the amendment includes new areas within the holder's franchise area, the applicable provisions and requirements of subdivisions (c)(3) and (9) shall be met. Notice must be provided to other entities with facilities in the rights-of-way, consistent with any nondiscriminatory and generally applicable local ordinance or resolution requiring the notice prior to performing any installation in the right-of-way of the affected municipality or county.

(j) Unless otherwise provided for in this section, the state-issued certificate of franchise authority issued pursuant to this part supersedes and is in lieu of any franchise authority or approval required by state or local law as of July 1, 2008.

(k) A large telecommunications provider shall apply for an initial state-issued certificate of franchise authority within one (1) year after July 1, 2008. A large telecommunications provider may apply for a local franchise at any time.

(l) A holder of a state-issued certificate of franchise authority shall comply with all applicable FCC requirements involving the distribution and notification of emergency messages over the emergency alert system consistent with the enforcement of the rules, and any waivers to the rules, as determined by the FCC. To the extent that a local government has the capacity, pursuant to an existing unexpired local franchise, to locally override the cable or video system, that capability shall remain active from the incumbent provider until the natural expiration of the franchise so long as the local emergency override capability is not in conflict with applicable state regulations concerning emergency communications. Notwithstanding an election by a cable provider or video service provider to terminate a local franchise, until the date the franchise would have naturally terminated, an incumbent cable or video service provider shall continue to provide emergency override capabilities that existed as of July 1, 2008, so long as the local emergency override capability is not in conflict with applicable state regulations concerning emergency communications.



§ 7-59-306 - Franchise fee -- Audits -- Confidentiality of records.

(a) (1) Except as otherwise provided in this section, a holder of a state-issued certificate of franchise authority shall be required to pay a franchise fee equal to five percent (5%) of the holder's gross revenues derived from:

(A) The provision of cable or video service to subscribers located within the municipality or unincorporated areas of the county; and

(B) Nonsubscribers for cable and video advertising services and as commissions for cable and video home shopping services as allocated under subsection (b).

(2) An incumbent cable or video service provider that terminates its existing local franchise by obtaining a state-issued certificate of franchise authority shall, unless otherwise provided by ordinance or resolution duly adopted by the legislative body of a municipality or county, continue to pay the franchise fee required under the terminated local franchise until the date upon which the local franchise would have naturally expired; provided, however, that the cable or video service provider shall be required to comply with access and deployment or build-out requirements, if any, under the terms of the terminated local franchise until the date upon which the local franchise would have naturally expired.

(3) Notwithstanding subdivision (a)(2), a municipality or county, pursuant to a duly adopted resolution, may require the holder of a state-issued certificate of franchise authority to pay the franchise fee enumerated in subdivision (a)(1). No change to the franchise fee shall be effective earlier than forty-five (45) days after the municipality or county provides the holder or the department with a copy of the resolution adopting the rate change. The adoption of such a resolution by the legislative body of a municipality or county shall relieve the provider of cable or video service from any access and deployment or build-out requirements not otherwise required by law including the provisions contained in § 7-59-304(b)(1).

(b) The amount of a holder of a state-issued certificate of franchise authority's nonsubscriber revenues from cable or video home shopping services that is allocable to a municipality or unincorporated area of a county is equal to the total amount of the holder's revenue received from such advertising and home shopping services multiplied by the ratio of the number of the holder's subscribers located in the municipality or in the unincorporated area of the county to the total number of the holder's subscribers. The ratio shall be based on the number of the holder's subscriber's as of January 1 of the preceding year or more current subscriber data at the provider's option, except that in the first year in which service is provided the ratio shall be computed as of the earliest practicable date.

(c) (1) A franchise fee imposed pursuant to this section shall be paid to the municipality or county within forty-five (45) days after the end of the quarter to which the payment relates. The payment shall be considered complete if accompanied by a statement showing, for the quarter covered by the payment:

(A) The aggregate amount of the holder of a state-issued certificate of franchise authority's gross revenues attributable to the municipality or unincorporated areas of the county;

(B) The franchise fee rate for the municipality or county;

(C) The amount of the franchise fee payment due to the municipality or county; and

(D) A breakdown of the franchise fee by category of product or service revenues, and a designation of revenue attributable to subscribers versus nonsubscribers, and the total number of subscribers in the relevant county or municipality, but only if and to the extent that the provider's billing or accounting systems already provide a breakdown of the revenue on a location jurisdictional basis for other business or reporting purposes. At a minimum, any provider shall provide a designation of revenue attributable to subscribers versus nonsubscribers and the total number of subscribers in the relevant county or municipality.

(2) Any supporting statements submitted pursuant to subdivision (c)(1) shall be confidential and not subject to the open records law, compiled in title 10, chapter 7.

(d) (1) The municipality or county may audit the business records of the holder of a state-issued certificate of franchise authority no more than once annually to the extent necessary to ensure compliance with this section. The audits may address a given period of time no more than once. The audits may not address any period less recent than three (3) years from the date the audit is commenced. The relevant business records shall be available for inspection by the employees or agents of the municipality or county at the location where the records are kept by the holder; provided, however, that insofar as practical as determined by the holder, a holder shall make the records available in the service area within which the audit relates. Any records obtained by or disclosed to a municipality or county by a holder of a state-issued certificate of franchise authority or any other cable or video service provider for the purpose of an audit or review, shall be confidential and not subject to the open records laws, compiled in title 10, chapter 7.

(2) (A) A municipality or county or a holder of a state-issued certificate of franchise authority may bring a complaint relating to payments of franchise fees for any quarter to the department.

(B) A holder of a state-issued certificate of franchise authority seeking a refund of franchise fees paid with respect to any quarter may file a complaint with the department within five (5) years of the end of the quarter.

(3) (A) An action may be brought in a court of competent jurisdiction by either party to determine the correct amount of the franchise fee due to a municipality or county under this section. Any such action must be brought within the later of:

(i) Six (6) months after a final determination by the department; or

(ii) One (1) year after the complaint was filed with the department; provided, however, that no such action shall be brought more than six (6) years following the end of the quarter to which the disputed amount relates.

(B) Any such action shall be tried by the court de novo.

(4) Any of the time periods set forth in subdivision (d)(1) or (d)(2) may be extended by written agreement between the holder of a state-issued certificate of franchise authority and the municipality or county, and any extension of a time period in subdivision (d)(3)(A)(i) and (ii) shall automatically extend any subsequent time periods by the same amount of time.

(5) Each party shall bear the party's own costs incurred in connection with any such audit or review or dispute, except that in the event that an audit or review of a holder's records by a county or municipality that takes place out-of-state due to the impracticality to the holder of making the records available within the state, results in a final and unappealable determination by the department that the holder underpaid the franchise fee by more than ten percent (10%) for the period audited or reviewed, then the holder shall be obligated to reimburse the travel costs incurred by the auditors or reviewers. The amount of travel costs reimbursed pursuant to this subdivision (d)(5) shall not exceed amounts that would be allowed under the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) (1) An action may be brought in a court of competent jurisdiction by either party appealing a final determination by the department of the amount of the franchise fee due to a municipality or county under this section; provided, however, that any such action must be brought within six (6) years following the end of the quarter to which the disputed amount relates. This time period may be extended by written agreement between the holder of a state-issued certificate of franchise authority and the municipality or county.

(2) Except as provided in subdivision (e)(3), each party shall bear the party's own costs incurred in connection with any such audit or review, or both the audit and review, or dispute.

(3) In the event that an audit or review of a holder's records by a county or municipality that takes place out-of-state due to the impracticality to the holder of making the records available within the state, results in a final and unappealable determination by the department that the holder underpaid the franchise fee by more than ten percent (10%) for the period audited or reviewed, then the holder shall be obligated to reimburse the travel costs incurred by the auditors or reviewers. The amount of travel costs reimbursed pursuant to this subdivision (e)(3) shall not exceed amounts that would be allowed under the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(f) A municipality or county may contract with the comptroller of the treasury or a third party for the audit or review of records or for the collection of the franchise fees and enforcement of this part; provided, however, that neither the comptroller nor a third party shall be compensated on a contingency fee basis with regard to any such activities.

(g) Notwithstanding any provision of this section to the contrary, upon a credible indication or allegation that the holder of a state issued certificate of franchise authority has engaged in accounting fraud, the comptroller of the treasury, with the concurrence of the attorney general and reporter, may conduct an audit of the business records of the holder of a state-issued certificate of franchise authority to determine compliance with this section without regard to the limitations included in subsection (d). The relevant business records shall be available for inspection by the employees or agents of the comptroller at the location where the records are kept by the holder. Any information obtained by or disclosed to the comptroller shall be considered working papers of the comptroller and, therefore, are confidential and are not subject to the open records laws compiled in title 10, chapter 7.

(h) The cable or video service provider may designate that portion of a subscriber's bill attributable to any franchise fee imposed pursuant to this section, and recover such amount from the subscriber as a separate item on the bill.

(i) No municipality or county may levy any additional tax or revenue enhancement measure or impose any additional fee on a cable or video service provider or its subscribers not authorized under state law, other than a franchise fee provided either under this part or under a local franchise agreement, that is intended as a form of compensation for the provider's occupancy of the public rights-of-way within a municipality or county.

(1) Nothing in this part shall be construed to limit any authority of the municipality or county to impose any tax, fee, or assessment of general applicability. The franchise fee payments required by this part shall be in addition to any and all taxes or fees of general applicability.

(2) A holder of a state-issued certificate of franchise authority shall not have or make any claim for any deduction or other credit of all or any part of the amount of the franchise fee payments from or against any municipal or county taxes or other fees of general applicability, except as expressly permitted by applicable law.

(3) A holder of a state-issued certificate of franchise authority shall not apply nor seek to apply all or any part of the amount of the franchise fee payments as a deduction or other credit from or against any municipal or county taxes or fees of general applicability, except as expressly permitted by applicable law.

(4) A holder of a state-issued certificate of franchise authority shall not apply or seek to apply all or any part of the amount of any municipal or county taxes or fees of general applicability as a deduction or other credit from or against any of its franchise fee obligations, except as expressly permitted by law.



§ 7-59-307 - Restrictions to specified entities concerning negotiating cable or video services -- Retail interconnected voice over Internet protocol service.

(a) Nothing in this part confers authority upon a municipality or county to require any cable or video service provider to negotiate a local cable or video service franchise agreement with a municipality or county.

(1) The decision to choose whether to utilize either a state-issued certificate of franchise authority or a local franchise is within the sole discretion of the cable or video service provider.

(2) (A) In the event an entity or person is providing cable or video service on July 1, 2008, under a local franchise previously granted by a municipality or county that has expired, the entity or person shall, as a condition of continuing to provide cable or video service within the municipality or county, either negotiate a renewal of an expired local franchise agreement or apply for a state-issued certificate of franchise authority.

(B) In the event that a municipality or county is unable to successfully negotiate a renewal of an expired local franchise with an incumbent provider within one hundred eighty (180) days after July 1, 2008, a municipality or county may require the incumbent provider to seek a state-issued certificate of franchise authority. The submission of an application for a state-issued certificate of franchise authority shall constitute interim authority to continue to provide service pending action by the department.

(b) Part 1 of this chapter is specifically preserved for providers who seek a local franchise. Parts 1 and 2 of this chapter, including, but not limited to, the provisions prohibiting more favorable terms in § 7-59-203, shall have no application to the state-issued certificate of franchise authority established in this part, and parts 1 and 2 of this chapter shall not apply in any manner or impose restrictions or obligations upon the holder operating under a state-issued certificate of franchise authority.

(c) No municipality, county, franchising authority, state agency, or political subdivision of the state may impose any additional requirements or request anything of value not provided under this part or any other state law on the provision of cable or video service by any cable or video service provider operating under a state-issued certificate of franchise authority within its jurisdiction, including, but not limited to, any requirement regulating rates charged by the cable or video service provider or any requirement to deploy any facility or equipment.

(d) No franchising authority, state agency, municipality, county or political subdivision of the state is authorized to regulate the provision of retail interconnected voice over Internet protocol service.



§ 7-59-308 - Customer complaint handling process -- Customer service requirements.

(a) In addition to the customer complaint handling process described in the application for a state-issued certificate of franchise authority, a holder of a state-issued certificate of franchise authority must comply with the customer service requirements found in 47 CFR 76.309(c), which customer service requirements shall be the sole customer service requirements applicable to a holder of a state-issued certificate of franchise authority. Each holder of a state-issued certificate of franchise authority shall identify the department as the applicable franchise authority and include its telephone number on customer invoices.

(b) With regard to providers of cable or video service under the terms of local franchises, the municipal or county government shall handle customer inquiries or complaints, for customers located in the municipality or county, in accordance with the terms of the local franchise governing a cable service provider or provider of video services.

(c) (1) With regard to holders of state-issued certificates of franchise authority, customer complaints shall be handled in accordance with the terms of the service agreement between the holder and the customer. To the extent that a complaint remains unresolved following the procedures in the service agreement, a complaint may be brought to the department. A municipality or county that receives a customer complaint may refer the complaint to the department. If the department determines that the provider has violated the customer service requirements made applicable in this part, it shall order the provider to:

(A) Cure the violation within a reasonable period of time; or

(B) Issue a service credit equal to the charges for the period of time that the customer's service was affected by the provider's failure to comply with the applicable service requirement, which shall not exceed a maximum credit of three (3) months, and the affected period shall not include the time during which the complaint is considered by the department.

(2) If the department determines that no violation has occurred, then it shall dismiss the complaint.

(3) Except as provided for in this subsection (c), the department is not empowered to award remedies or to impose penalties of any kind for any customer service complaint that is not expressly provided for by the FCC's customer service requirements. The department is not empowered to initiate investigations or to review or regulate the general compliance of a provider with the customer service standards and is instead limited to addressing only the specific customer complaints brought to the department. Nothing in this part alters, limits, or expands any existing remedy available to any customer, or any power available to the attorney general and reporter, pursuant to the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18.



§ 7-59-309 - Notice of authorized and activated public, educational, and governmental access channels -- Additional channels -- Operation and content -- Access support fees.

(a) (1) A county or municipality shall, within ten (10) days following the receipt of an application for a state-issued certificate of franchise authority from a cable or video service provider seeking approval to provide cable or video service to the county or municipality, provide notice to the department regarding the number of public, educational, and governmental access channels, "PEG" channels, that have been activated and are authorized to be activated and the amount of any fee or other payment for PEG access support required under the terms of the franchise agreement with the incumbent cable service provider with the most subscribers in the municipality or county on January 1, 2008, whether or not the agreement has expired.

(2) For purposes of this section, a PEG channel is deemed activated if it is being utilized for PEG programming within the municipality or county.

(3) For purposes of this section, "PEG programming" means noncommercial local interest programming that may include meetings of local governing bodies, boards and commissions, community events, community sporting events, community school programs, arts programs, educational programming provided by departments or agencies of the federal or state government, cultural and history programs, classroom and instructional programs, community news and information programs, programs for children and seniors, or other similar programs.

(b) If a municipality or county has provided the notice required under subsection (a), then within ninety (90) days after beginning to offer cable or video service for purchase in a municipality or county, or, in the case such notice has not occurred, within ninety (90) days after the date the notice occurs, a holder of a state-issued certificate of franchise authority shall designate the same number of PEG channels for PEG programming that a municipality or county has activated as described in the notice provided pursuant to subsection (a). If access to PEG facilities or appropriate PEG personnel is not reasonably available to the holder during the ninety-day period, the period shall be extended proportionately day for day for up to ninety (90) additional days unless the party controlling access to the facility where the PEG programming is produced unreasonably denies the provider with access to the facility. The channels shall be provided notwithstanding whether the applicable incumbent cable service provider has terminated its franchise in favor of a state-issued certificate of franchise authority and no interruption in PEG programming distribution shall occur as a result of the termination.

(c) (1) In the event a municipality or county has not utilized the maximum number of PEG channels as described in the notice provided pursuant to subsection (a), access to the additional channel or channels shall be provided upon one hundred twenty (120) days' request to the holder of a state-issued certificate of franchise authority or incumbent cable service provider. PEG channels shall be subject to the utilization standards contained in the unexpired franchise until the expiration date of the franchise even if terminated for a state-issued certificate of franchise authority. In all cases following the expiration date of existing franchises, "substantial utilization" shall be determined as follows:

(A) For the first PEG channel activated on a system, eight (8) hours of PEG programming per day is programmed on average for each calendar quarter, which programming may include character-generated programming that is not outdated and is of interest to the local community; and

(B) For each additional activated PEG channel, ten (10) hours of PEG programming per business day, other than character-generated programming, is programmed for each calendar quarter.

(2) For purposes of measuring compliance with the minimum programming per day as provided in this subsection (c), the broadcast of any one (1) program in excess of two (2) times within any twenty-four-hour period or in excess of six (6) times in a business week shall not count toward the minimum requirement. An incumbent cable service provider or holder of a state-issued certificate of franchise authority may give notice of its intent to recover for its own use any PEG channel that is not substantially utilized; provided, that, if within ninety (90) days of the giving of the notice the county or municipality begins substantially utilizing the PEG channel, it shall remain a PEG channel. If at the end of such period the channel is not being substantially utilized, the incumbent cable service provider or holder of a state-issued certificate of franchise authority may recover the channel for its own use.

(d) After July 1, 2008, the maximum number of PEG channels to which a municipality or county has access with regard to a cable or video service provider shall be the number, if any, provided for in any local franchise agreement in effect as of January 1, 2008, notwithstanding the subsequent expiration of the agreement or termination of the agreement for a state-issued certificate of franchise authority.

(e) If a municipality or county did not have PEG channels under the incumbent cable service provider's franchise agreement as of July 1, 2008, the cable or video service provider shall designate upon written request a sufficient amount of capacity on its cable system or video service network to support up to three (3) PEG channels for a municipality or county with a population of fifty thousand (50,000) or more households; up to two (2) PEG channels for a municipality or county with less than fifty thousand (50,000) but not more than twenty-five thousand (25,000) households; and one (1) PEG channel for a municipality or county with less than twenty-five thousand (25,000) households. If a provider serves more than one (1) municipality or county from a single headend, then the number of households served over the entire system shall be aggregated for purposes of calculating the maximum number of channels that must be provided over the system under this subsection (e). The municipalities or counties served over a system shall determine how the channel or channels provided will be shared. To qualify for the first PEG channel on a system under this subsection (e), a municipality or county shall affirm its intent to substantially utilize the channel as provided for in this subsection (e). With regard to the first PEG channel, the substantial utilization standard shall not be reviewed until nine (9) months after the channel is activated by the municipality or county. Where one (1) or more PEG channels are authorized over a system, an additional channel, up to the maximum number of PEG channels allowed under this subsection (e), may be requested upon a showing that existing PEG channel or channels are being substantially utilized as provided for in this subsection (e).

(f) (1) The operation and content of any PEG channel provided pursuant to this section shall be the responsibility of the municipality or the county receiving the benefit of the channel and the cable or video service provider bears only the responsibility for the transmission of the channel. A holder of a state-issued certificate of franchise authority must transmit a PEG channel by one (1) of the following methods:

(A) Interconnection, which may be accomplished by direct cable, microwave link, satellite or other method of connection. Upon request, if technically feasible, an incumbent cable service provider must interconnect its network for the provision of PEG programming with a holder of a state-issued certificate of franchise authority. The terms of the interconnection shall be as mutually agreed and shall require the requesting holder to pay the reasonable costs of establishing the interconnection. It is declared to be the legislative intent that an incumbent cable service provider should not incur any additional cost as a result of an interconnection required pursuant to this subdivision (f)(1)(A). In the event a holder of a state-issued certificate of franchise authority and the incumbent cable service provider cannot agree upon the terms under which the interconnection is to be made or the costs of the interconnection, either party may request the department to determine the terms under which the interconnection shall be made and the costs of the interconnection. The determination of the department shall be final. Upon notice to the governing authority of the county or municipality, the time for the holder of a state-issued certificate of franchise authority to begin providing PEG programming as required in this section shall be tolled during the time the department is making its determination; or

(B) Transmission of the signal from each PEG channel programmer's local origination point, at the holder's expense, such expense to include any equipment necessary for the holder to transmit the signal from PEG channels activated as of July 1, 2008, if the origination point is in the holder's service area.

(2) All PEG channel programming provided to a cable or video service provider for transmission must meet the federal national television system committee standards or the advanced television committee standards. If a PEG channel programmer complies with these standards and the holder does not provide transmission of the programming without altering the transmission signal, then the holder must do one (1) of the following:

(A) Alter the transmission signal to make it compatible with the technology or protocol the holder uses to deliver its service; or

(B) Provide to the municipality or county, at the holder's expense, in the case of PEG channels activated as of July 1, 2008, the equipment needed to accomplish such alteration.

(3) If accessibility to PEG programming or a subscriber's ability to utilize PEG programming transmitted by a holder of a state-issued certificate of franchise authority is materially different than that provided by an incumbent cable provider, then the holder shall make available a description of the differences on a publicly accessible web site and within the holder's marketing materials and customer service agreements.

(g) The provision of PEG content to the provider shall constitute authorization for the provider to carry the content, including, at the provider's option, beyond the jurisdictional boundaries of the municipality or county; provided, that the municipality or county can acquire the rights at no additional cost. If the municipality or county cannot acquire the rights, then the municipality or county shall be responsible for not transmitting the content to any provider that is unable to restrict the content to a jurisdictional boundary.

(h) (1) All PEG channels provided by either an incumbent cable or video service provider or by a holder of a state-issued certificate of franchise authority may be provided in a digital format at the provider's or holder's option; provided, that the availability to subscribers of the PEG programming provided by an incumbent cable provider or a holder of a state-issued certificate of franchise authority shall be in accordance with the terms of any applicable local franchise agreement, except as provided in this section.

(2) PEG channels may be provided as follows:

(A) If, as of July 1, 2008, a county or municipality has activated more than three (3) channels:

(i) One (1) such channel may, upon one hundred twenty (120) days' notice to the county or municipality, be moved to any tier of service to which at least fifty percent (50%) of the subscribers served by the cable or video service provider in the area served by the PEG channel actually subscribe;

(ii) Not earlier than two (2) years following July 1, 2008, an additional channel may be moved as provided in subdivision (h)(2)(A)(i); and

(iii) Not earlier than three (3) years after July 1, 2008, one (1) additional channel may be moved as provided in subdivision (h)(2)(A)(i);

(B) If, as of July 1, 2008, a county or municipality has activated three (3) channels:

(i) One (1) such channel may, upon one hundred twenty (120) days' notice to the county or municipality, be moved to any tier of service to which at least fifty percent (50%) of the subscribers served by the cable or video service provider in the area served by the PEG channel actually subscribe; and

(ii) Not earlier than two (2) years following July 1, 2008, an additional channel may be moved as provided in subdivision (h)(2)(B)(i);

(C) If, as of July 1, 2008, a county or municipality has activated two (2) channels, one (1) such channel may, upon one hundred twenty (120) days' notice to the county or municipality, be moved to any tier of service to which at least fifty percent (50%) of the subscribers served by the cable or video service provider in the area served by the PEG channel actually subscribe; or

(D) Notwithstanding any provision in this section to the contrary, up to three (3) PEG channels of a municipality or county may, upon one hundred twenty (120) days' notice to the county or municipality, be provided on any tier of service if the channels are available to subscribers that only subscribe to a cable or video service provider's lowest cost tier. If additional equipment is required for such a subscriber to have access to the PEG channels provided on the tier of service, then the monthly cost for the equipment shall not exceed the greater of three dollars ($3.00), adjusted annually to reflect inflation commencing after the effective date in accordance with the consumer's price index, or ten percent (10%) of the cost of the tier. The cable or video service provider may seek a waiver from the department of the foregoing price limitation if it can show that under the circumstances, the limitation is unreasonable. In addition to the PEG channel relocation rights under subdivisions (h)(2)(A), (B) and (C), following October 1, 2009, to the extent that a provider makes at least three (3) PEG channels available to subscribers as described in this subdivision (h)(2)(D), then upon at least sixty (60) days' notice to the county or municipality, any additional PEG channels may be moved to any tier of service to which at least fifty percent (50%) of the subscribers served by the cable or video service provider in the area served by the PEG channel actually subscribe.

(3) Any PEG channels activated after April 1, 2008, may be provided on any tier of service to which at least fifty percent (50%) of the subscribers served by the cable or video service provider in the area served by the PEG channel actually subscribe.

(4) The determination as to whether a particular PEG channel or channels are to be moved pursuant to this subsection (h) shall be subject to the approval of the governing authority of the affected county or municipality.

(i) A holder of a state-issued certificate of franchise authority is not required to interconnect for or otherwise transmit PEG content that is branded with the logo, name, or other identifying marks of another cable or video service provider.

(j) Municipalities and counties shall be eligible for state-authorized PEG access support fees as follows:

(1) A holder of a state-issued certificate of franchise authority shall, immediately upon beginning to offer cable or video service for purchase in a municipality or county, be required to make state-authorized PEG access support payments that are equivalent to any PEG access support payments required to be made by the incumbent cable service provider in accordance with the notice required by subsection (a). The obligation shall continue until the natural expiration date of the incumbent cable service provider's local franchise that was in existence as of January 1, 2008, or, in the case of a local franchise that has expired but the terms of which are still in effect, until a new local franchise agreement or a state-issued certificate of franchise authority for the provider becomes effective, referred to in this section as the initial PEG support period. The payment obligation shall be as follows:

(A) If the incumbent cable service provider provides PEG access support in the form of periodic payments to the municipal or county governing authority that are equal to a percentage of gross revenue or a specified per-subscriber amount, the holder of a state-issued franchise shall make state-authorized PEG support payments to the governing authority equal to the same percentage of gross revenue or per-subscriber amount; or

(B) If the incumbent cable service provider provides PEG access support to the municipal or county governing authority in the form of a lump-sum payment or a series of fixed payments, then to the extent that the incumbent cable service provider's obligation to make the payments remains unsatisfied as of January 1, 2008, the holder of a state-issued certificate of franchise authority shall pay to the municipality or county a state-authorized PEG support payment amount equal to the portion of the incumbent cable service provider's remaining obligation due during the calendar year multiplied by a fraction, the numerator of which is the total number of the holder's subscribers in the municipality or county thirty (30) days prior to the payment due date and the denominator of which is the total number of cable service and video service subscribers of all providers of cable and video service in the municipality or county as of the same date.

(2) Following the initial PEG support period, a municipality or county that had received initial PEG access support shall, upon written notification to all cable and video service providers serving the municipality or county, be entitled to continue to receive state-authorized PEG access support equal to the same percentage of gross revenues, not to exceed one percent (1%), as it was receiving at the end of the initial PEG support period; provided, however, that no municipality or county shall receive less on a per subscriber basis than it received from the initial PEG support payments. If such a municipality or county is receiving state-authorized PEG support in an amount that is less than one percent (1%), then a municipality or county may, pursuant to a duly adopted ordinance or resolution, increase its state-authorized PEG support to an amount not to exceed one percent (1%) of gross revenue for the sole purposes of paying any category of costs that were being covered by initial PEG support payments. The right of a municipality or county to require a state-authorized PEG support payment following the initial PEG support period under this subsection (j) is discretionary with the municipality or county and nothing shall prohibit a reduction of the payments.

(3) A municipality or county not receiving initial PEG support payments, may, pursuant to a duly adopted ordinance or resolution, require that a holder of a state-issued certificate of franchise authority pay state-authorized PEG support payments to the county or municipality in an amount not to exceed one percent (1%) of gross revenue, for the sole purpose of paying capital costs of equipment in connection with the operation of PEG channels; provided, that the aggregate amount of state-authorized PEG support payments pursuant to this subdivision (j)(3) together with any franchise fees required to be paid under § 7-59-306 shall not exceed five percent (5%) of gross revenues.

(4) Notwithstanding any provision of this part or state law to the contrary, amounts received by a municipality or county for PEG support may not be used for other purposes.

(5) All payments due under this section shall be remitted with the franchise fee payment, and the administrative provisions of § 7-59-306 and the definitions of § 7-59-303 shall apply.

(6) All cable and video service providers may designate that portion of the subscriber's bill attributable to any payment required under this section as a separate item on the bill and recover the amount from the subscriber.

(k) (1) Notwithstanding § 7-59-307(c), an incumbent cable service provider that provides free cable service to schools or government offices in a municipality or county on July 1, 2008, shall be required to continue to provide the free service to those locations until the natural termination date of the local franchise agreement; provided, that the municipality or county provides the incumbent with a list of locations where the free service is provided as of July 1, 2008. Any other cable or video service provider or holder of a state-issued certificate of franchise authority that serves the same municipality or county as an incumbent cable service provider that is offering free cable service as provided for in this subsection (k) shall provide a comparable level of free cable or video service to the same locations as listed by the municipality or county until the natural termination date of the incumbent's local franchise agreement.

(2) Notwithstanding the requirements of subdivision (k)(1), all cable or video service providers providing cable or video services in a municipality or county, including all holders of a state-issued certificate of franchise authority providing services under the state-issued certificate, and the municipality or county are authorized to negotiate any other arrangement agreed to by all parties other than meeting the requirements of subdivision (k)(1).



§ 7-59-310 - Placement of underground utilities -- Notice and specifications.

(a) Nothing in this part precludes the exercise of police powers by municipalities or counties, including the adoption and enforcement of any proper ordinances or resolutions not in conflict with this part.

(1) Nothing in this part diminishes or derogates from the ordinances or resolutions duly adopted by the governing body of a municipality or county and applicable to occupants or users of the public rights-of-way.

(2) Cable and video service providers must abide by the rights-of-way ordinances and resolutions of the municipality or county of general applicability in which the service is provided as well as any applicable state laws or rules.

(3) Nothing in this part diminishes or derogates from the existing powers promoting the health, safety and welfare of a community and its citizens, including the authority to regulate, during the permitting process, the installation and placement of video or cable facilities for the purpose of addressing the aesthetic concerns of the community.

(b) (1) Notwithstanding any provision in this part to the contrary, in cases of new construction or property development where utilities are to be placed underground, each municipality, county or other relevant permitting authority shall establish as a condition to issuing each permit for open trenching to any developer or property owner that the developer or property owner give all providers of cable or video service serving the applicable municipality or county at least sixty (60) days' prior notice of the construction or development, and of the particular dates on which open trenching will be available for the providers' installation of conduit, pedestals or vaults, and laterals, referred to in this subsection (b) as equipment, to be provided at each such provider's expense.

(2) In the event a developer or property owner fails to give the required notice, the developer or property owner shall be responsible for the cost of new trenching for the installation of the cable or video service provider's equipment.

(3) Each provider shall also provide specifications as needed for trenching. Costs of trenching and easements required to bring service to the development shall be borne by the developer or property owner; except that, if any cable or video service provider fails to install its equipment within the dates during which the trenches are scheduled to be open, as designated in the notice given by the developer or property owner, then should the trenches be closed after such time period, the cost of new trenching is to be borne by the cable or video service provider.

(4) In the event the relevant permitting rules of a municipality, county or other relevant permitting authority require less than sixty (60) days' advance notice to all providers of cable or video service providers service, then the required notice shall be the lesser of sixty (60) days or the number of days prior to construction that the relevant rules require for the advance notice, but in no event less than ten (10) days. If a municipality, county or other relevant permitting authority's rules do not specify any minimum advance notice of construction requirements, then the required notice shall be sixty (60) days.

(c) The grant of authority provided holders of a state-issued certificate of franchise authority pursuant to § 7-59-305(e) does not expressly or implicitly authorize such a holder to use publicly or privately owned conduits without a separate agreement with the owners of the conduits.



§ 7-59-311 - Prohibited discrimination -- Low-income households -- Affirmative defenses -- Measuring compliance -- Waiver or extension.

(a) (1) A holder of a state-issued certificate of franchise authority shall not discriminate among residential subscribers or potential subscribers. For purposes of this section, "discrimination" means the denial of access to cable or video service to any individual or group of residential subscribers or potential subscribers because of the race, income, gender, or ethnicity of the residents in the local area in which the individual or group resides.

(2) Within forty-two (42) months after the date it receives a state-issued certificate of franchise authority, twenty-five percent (25%) of the households with access to a holder of a state-issued certificate of franchise authority's cable or video service shall be low-income households. Compliance with this requirement shall be an affirmative defense to any allegations of discrimination pursuant to subdivision (a)(1). With respect to an incumbent cable service provider that obtains a state-issued certificate of franchise authority, the affirmative obligation to provide access to low-income households as specified in this subsection (a) shall be measured based upon the percentage of low-income households that exist only in new areas that are not covered, or were not previously covered, by a local franchise, referred to in this section as the new areas. An incumbent cable service provider that obtains a state-issued certificate of franchise authority will be deemed to satisfy its affirmative obligation if the provider certifies to the department in its application for a state-issued certificate of franchise authority that it will deploy its cable or video system to all the households located within the proposed service area. An incumbent cable service provider that obtains a state-issued certificate of franchise authority and satisfies its affirmative obligation as provided for in this subsection (a) shall have an affirmative defense to an allegation of discrimination pursuant to subdivision (a)(1) with respect to new areas. With respect to areas served under a state-issued certificate of franchise authority by such a holder other than new areas, the holder shall have an affirmative defense to a subdivision (a)(1) complaint with respect to any municipality or county to the extent that the holder can establish that twenty-five percent (25%) of the households with access to its cable or video service in the applicable municipality or county are low-income households.

(3) After the forty-two (42) months has elapsed, except as provided in this subdivision (a)(3), all holders of a state-issued certificate of franchise authority shall prepare an annual report on the estimated percentage of low-income households with access to its service. This report shall contain information demonstrating the estimated percentage share of low-income households with access to its video or cable service compared with the total number of all customers with access to its video or cable service anywhere within the area served under its state-issued certificate of franchise authority. The report need not be broken out into percentages based on geographic subdivisions, counties, or municipalities. The report shall be provided to all counties and municipalities in which the provider offers video or cable service and to the department. With respect to incumbent cable providers that obtain a state-issued certificate of franchise authority, no annual report shall be required with respect to any service areas that are, or have been subject to, the provisions of a local franchise. To the extent that such a holder expands cable or video service to new areas pursuant to a state-issued certificate of franchise authority, the incumbent shall file the annual report limited to the new areas. In cases involving new areas where the annual report is required for the holders, if the holder certifies in its application to the department that it will provide cable or video service to all homes within the proposed new area that have at least a density of twenty (20) homes per mile measured from the holder's existing distribution plant, then no additional reports shall be required with respect to such areas.

(b) Except as otherwise provided in this section, a holder of a state-issued certificate of franchise authority shall provide access to its cable or video service, or to broadband Internet service as provided in subsection (d), to a number of households equal to at least thirty percent (30%) of the households in its franchise area within forty-two (42) months after the date it receives a state-issued certificate of franchise authority. With respect to incumbent cable service providers that obtain a state-issued certificate of franchise authority, the deployment thresholds provided for in this subsection (b) shall not be measured with respect to any service areas that are, or have been, subject to the provisions of a local franchise. To the extent that such a holder expands cable or video service to new areas pursuant to a state-issued certificate of franchise authority, the deployment thresholds shall apply to the new areas only.

(c) For purposes of determining whether a holder of a state-issued certificate of franchise authority has violated subsection (a) or (b), a holder of a state-issued certificate of franchise authority may satisfy the requirements of this section through the use of alternate technology, except for direct-to-home satellite service or direct broadcast satellite service, that offers service, functionality, and content that is demonstrably similar to that provided through the holder's video service network and may include a technology that does not require the use of any public rights-of-way or other alternative technology that, in the opinion of the department, is sufficiently similar to satisfy the obligations of this section. The technology utilized to comply with the requirements of this section shall include local public, education and government channels and messages over the emergency alert system as required by this part.

(d) (1) For purposes of calculating whether a holder of a state-issued certificate of franchise authority has met the requirements of subsection (b), each household to which the holder provides access to broadband Internet service that did not have access to such service from the holder prior to the date of application to the department for a state-issued certificate of franchise authority, shall count as two (2) households for measurement purposes. A household to which the holder of a state-issued certificate of franchise authority provides access to broadband Internet service that did not have broadband Internet access from any provider prior to the date of application to the department for a state-issued certificate of franchise authority, shall count as four (4) households for measurement purposes.

(2) It is the legislative intent that in measuring compliance with this section, the department may rely upon verification provided by Connected Tennessee, as to the expansion of access to broadband Internet service to households by a holder of a state-issued certificate of franchise authority.

(3) To qualify for any broadband Internet service credit provided for in this section, a holder must have submitted to the verifier on the date of its application for a state-issued certificate of franchise authority a base line report identifying all zip codes in the state where the holder provides broadband Internet service to all households. If the holder provides broadband Internet service to fewer than all households in a zip code the holder shall identify the geographic area within the zip code where broadband Internet service is provided. The base line report shall be certified as true and correct by an officer of the holder. In providing a recommendation to the department as to whether a credit should be provided to a holder, the verifier shall provide the department with an explanation on what basis a credit should be provided supported by a sworn certification by an officer of the verifier that the holder is eligible for the specific credit that is recommended. The attorney general and reporter shall have the authority upon reasonable cause to investigate the request for or award of any credit under this section. Upon such an investigation, the attorney general and reporter shall have access to all information relied upon by the verifier with regard to the application for or award of a credit under this part.

(4) For the purposes of this subsection (d), households to which a holder extends access to broadband Internet service as described in this section shall be counted toward the deployment requirements of subsection (b), notwithstanding that the households may or may not have access to cable or video services from the holder. Any information submitted to, or obtained by the verifier or attorney general and reporter pursuant to this subsection (d) shall be considered proprietary information and therefore is confidential and not subject to the open records laws, compiled in title 10, chapter 7.

(e) (1) A holder of a state-issued certificate of franchise authority may apply to the department for a waiver of or an extension of time to meet the requirements of subsection (a) or (b) or for an extension of time for deployment as set forth in § 7-59-305(c)(3) if one (1) or more of the following conditions materially impaired the ability of the holder to meet the requirements:

(A) The inability to obtain access to public and private rights-of-way under reasonable terms and conditions;

(B) Developments or buildings not being subject to competition because of existing exclusive service arrangements;

(C) Developments or buildings being inaccessible using reasonable technical solutions under commercially reasonable terms and conditions;

(D) Natural disasters; or

(E) Factors beyond the control of the holder of a state-issued certificate of franchise authority.

(2) The department may grant the waiver or extension only if the holder has made substantial and continuous effort to meet the requirements of subsection (a) or (b) or of § 7-59-305(c)(3). If an extension is granted, the department shall establish a new compliance deadline. Absent a complaint brought as provided in § 7-59-312, the department is not authorized to make any determination regarding a provider's compliance with this section.

(f) Notwithstanding any other provision of this part to the contrary, a holder of a state-issued certificate of franchise authority shall not be obligated to provide service outside the holder's franchise area; provided, however, that a holder of a state-issued certificate of franchise authority that is a large telecommunications provider shall not be obligated to provide service to customers within its franchise area for whom the holder does not offer wireline broadband Internet service.

(g) Except as otherwise provided in this part, a holder of a state-issued certificate of franchise authority shall not be required to comply with, and no entity may impose or enforce, any mandatory build-out or deployment provisions, schedules, or requirements except as required by this section.



§ 7-59-312 - Personal claims -- Findings of noncompliance -- Civil penalties -- Revocation of certificate.

(a) Individuals possess standing to bring claims as established in this part only for personal claims and not on behalf of other individuals. A municipality or county possesses standing to pursue claims on behalf of citizens residing within the county or municipality. In addition to all other remedies available under the law, upon receipt of a complaint from an individual, or upon receipt of a complaint brought by a municipality or county alleging a violation of § 7-59-311(a) or (b) concerning nondiscrimination and deployment of services, § 7-59-304(a)(1) requiring a franchise, § 7-59-305(c)(8) and (10) concerning notice requirements, § 7-59-305(h) concerning terminations of franchises, § 7-59-305(i) concerning amendments to state-issued certificates of franchise authority, § 7-59-309 concerning public, educational and governmental access channels, and § 7-59-313 concerning minority-owned business participation plans by a holder of a state-issued certificate of franchise authority, the department shall investigate the complaint and make a determination as to whether a violation has occurred. Except as expressly provided by this section or other specific provisions of this part, the department has no authority to regulate cable or video service provided by a holder of a state-issued certificate of franchise authority in this state, including, but not limited to, the rates, terms, or conditions of that service, and except to the extent that complaint authority is explicitly provided for in this section, the department has no general complaint authority to hear matters related to cable or video service or franchising.

(b) Upon receipt of the complaint, except as otherwise provided by this part, the department shall serve a copy of the complaint on the subject holder of a state-issued certificate of franchise authority who shall have thirty (30) days after receipt to submit a written response and any other relevant information the holder wishes to submit in response to the complaint.

(c) Upon a finding by the department that a violation of § 7-59-311(a) has occurred, the holder of a state-issued certificate of franchise authority shall have a reasonable period of time, as determined by the department, to cure the noncompliance. If the holder of a state-issued certificate of franchise authority fails to cure within the specified time as determined by the department, the department may assess a civil penalty of not more than five thousand dollars ($5,000) for each such violation or noncompliance. For purposes of this section, discrimination against each individual member of a group constitutes a separate violation and is subject to a separate penalty as set forth in this section.

(d) (1) Upon a finding by the department that a violation of any provision enumerated in subsection (a), other than a violation of § 7-59-311(a) or (b) or a violation of § 7-59-313, has occurred, the holder of a state-issued certificate of franchise authority shall have a reasonable period of time, as determined by the department, to cure the noncompliance. If the holder of a state-issued certificate of franchise authority fails to cure within the specified time as determined by the department, the department may assess a civil penalty of not more than one thousand dollars ($1,000) for each day of the violation or noncompliance, not to exceed a total of ten thousand dollars ($10,000), counting all subscribers as a single violation or act of noncompliance; provided, however, that if the violation or noncompliance arises from the failure of the holder to meet the requirements of § 7-59-311(b), then the department may assess a civil penalty of not more than ten thousand dollars ($10,000) for each day of the violation or noncompliance, not to exceed a total of two million dollars ($2,000,000).

(2) Upon a finding by the department that a violation of § 7-59-313 has occurred, the holder of a state-issued certificate of franchise authority shall have a reasonable period of time, as determined by the department, to cure the noncompliance. If the holder of a state-issued certificate of franchise authority fails to cure within the specified time as determined by the department, the department may assess a civil penalty of not less than ten thousand dollars ($10,000) and not more than one hundred thousand dollars ($100,000), per violation.

(e) In determining whether a civil penalty is appropriate, the department shall consider all of the following factors:

(1) The seriousness of the noncompliance;

(2) The good faith efforts of the holder to comply;

(3) The holder's history of noncompliance;

(4) The financial resources of the holder; and

(5) Any other circumstances as determined by the department.

(f) The department may revoke, in whole or in part, a state-issued certificate of franchise authority if the department finds that a holder has acted in bad faith by repeatedly and knowingly failing to comply with a final department order requiring it to remedy violations of and noncompliance with § 7-59-311(a) and (b). A determination to revoke a state-issued certificate of franchise authority shall take into account each of the factors enumerated in subdivisions (e)(1)-(5).

(g) Imposition of any civil penalty or a determination to revoke a franchise may be appealed by the holder within forty-five (45) days of the issuance of the penalty. Appeals shall be filed in any court of competent jurisdiction, which shall review the underlying decision de novo. The filing of an appeal shall not automatically stay a monetary penalty or order to cure, but an appeal shall automatically stay any order of revocation. Upon a showing of cure after the imposition of any penalty or revocation, the department may, but is not required to, reduce the penalty or rescind the revocation.

(h) Any penalties assessed under subsections (c) or (d) shall be paid to the state treasurer for deposit into the Tennessee broadband deployment fund, created pursuant to § 7-59-315.



§ 7-59-313 - Minority-owned business participation plan -- Compliance report.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of the business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background or sex, including, but not limited to, women;

(B) A disability as defined in § 4-26-102, including, but not limited to, disabled veterans; or

(C) Past practices of racial discrimination against African-Americans; and

(2) "Minority-owned business participation plan" means a business plan for actively soliciting bids from minority-owned businesses and letting contracts to such businesses when establishing, providing or expanding cable or video services and related support facilities. The plan shall include the following information:

(A) A proposal for purchasing goods and services from minority-owned businesses;

(B) Information on programs to provide technical assistance to such businesses; and

(C) A statement of intent to follow its minority-owned business participation plan.

(b) A minority-owned business participation plan shall strive to maximize participation of minority-owned businesses through both prime and second tier business contracting opportunities and shall strive to achieve a level of minority-owned business participation representative of the population demographics of this state.

(c) Notwithstanding any provision of this part to the contrary, a state-issued certificate of franchise authority shall not be issued by the department to any applicant that fails to include a minority-owned business participation plan in the applicant's application. The department shall review each application to confirm that the minority-owned business participation plan includes all information required pursuant to this section.

(d) Notwithstanding any provision of this part to the contrary, the department shall annually review each holder of a state-issued certificate of franchise authority to determine compliance with the holder's minority-owned business participation plan. In conjunction with the review, by January 31 of each year, each holder of a state-issued certificate of franchise authority shall prepare and submit an annual report to the department concerning the holder's minority-owned business participation plan and compliance with the plan. The department shall annually prepare a compliance report to be delivered to the governor and the clerks of the senate and the house of representatives. The compliance report shall also be posted on the web site of the department.

(e) Notwithstanding any provision of this part to the contrary, a holder of a state-issued certificate of franchise authority determined by the department not to be in compliance with the holder's minority business participation plan shall be found in violation of this section and shall be subject to § 7-59-312(d)(2).



§ 7-59-314 - Duties of department -- Report.

(a) (1) Beginning on March 1, 2009, the department shall file a report on March 1 of each year until 2011 with the speaker of the senate, the speaker of the house of representatives, the governor, the chair of the commerce and labor committee of the senate and the chair of the commerce committee of the house of representatives. The report shall be compiled by the department. The report shall contain the following information:

(A) The number of applications made for state-issued certificates of franchise authority and amendments to the applications during the prior year;

(B) The number of applications or amendments approved;

(C) The number of applications or amendments denied and the reason for the denials;

(D) The service areas covered by each holder of a state-issued certificate of franchise authority;

(E) The number of customer complaints and a description of the efficacy of the department's complaint resolution process;

(F) The number of municipalities or counties in which two (2) or more cable or video service providers are serving customers; and

(G) The department's aggregated summary of low-income households' access reports submitted by holders of state-issued certificates of franchise authority.

(2) In preparing this report, the department shall rely on information filed with the department or available as public information, but the department shall not issue mandatory data requests or subpoenas to collect the information. The department may invite all cable or video service providers to submit voluntary reports supplying information relating to the services and products offered in this state, and any other information the cable or video services providers volunteer regarding future plans for deployment, new services, new technology, or the impact of competition. All such reports received shall be appended to the department's report.

(b) (1) Upon receipt of an application to obtain a state-issued certificate of franchise authority, the department shall notify all municipalities or counties identified as part of the applicant's service area to obtain the following information:

(A) The number of activated PEG channels for the municipality or county; and

(B) The terms of any PEG support being provided by the incumbent cable provider.

(2) The department shall compile and keep current the information for the use of holders of state-issued certificates of franchise authority. If a municipality or county fails to provide this information after being requested to do so by the department, the holder of a state-issued certificate of franchise authority shall not be held in violation or noncompliance with § 7-59-309 with regard to the municipality or county until such time as the department has received the information and the holder has been given adequate time to comply with § 7-59-309.



§ 7-59-315 - Tennessee broadband deployment fund.

(a) There is created the Tennessee broadband deployment fund, referred to in this section as the fund, as a separate account in the state treasury. Amounts remaining in the fund at the end of each fiscal year shall not revert to the general fund. Moneys in the fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6 for the sole benefit of the fund.

(b) (1) Monies shall be deposited into the fund as provided by law or provisions of the general appropriations act. Monies in the fund shall be used by the department to promote the deployment of broadband Internet service to unserved areas of the state pursuant to guidelines developed by the department in consultation with Connected Tennessee. The guidelines shall provide for the making of grants to political subdivisions or entities of political subdivisions, cable service providers, video service providers, telecommunications companies, and similar entities as the department may determine.

(2) It is declared to be the legislative intent that broadband Internet service be deployed throughout the state as expeditiously as possible. The general assembly finds that it is in the public interest that broadband Internet service be made available in unserved areas through means of public investment, private investment and public-private partnerships.



§ 7-59-316 - Telecommunications joint venture -- Application.

(a) (1) Except as otherwise provided in this section, notwithstanding chapter 52 of this title and title 65, chapter 25, or any other state law to the contrary, a county or municipality, or any entity otherwise authorized by law to act on a county or municipality's behalf, or a cooperative is authorized to participate in a telecommunications joint venture that is created to provide broadband services to areas within the jurisdiction of the municipality, county or cooperative that has been determined to be an historically unserved area, meaning that the area does not have access to broadband Internet services, has been an area developed for residential use for more than five (5) years, and is outside the service area of a video or cable service local franchise holder or the franchise area of a holder of a state-issued certificate of franchise authority.

(2) For purposes of this section, a "telecommunications joint venture" means a joint venture or other business relationship with one (1) or more third parties to provide broadband services that may include broadband Internet services, voice over Internet protocol telephonic services, video over Internet protocol services and similar services provided over broadband facilities.

(3) A telecommunications joint venture authorized by this section shall only be authorized to provide broadband services in historically unserved areas.

(b) (1) A telecommunications joint venture created and operated pursuant to the authority granted in this section may be subsidized by one (1) or more of the participants as may be determined by the participants; provided, however, that electric cooperatives and municipal electric systems shall comply with:

(A) Any applicable provisions of contracts with suppliers of electricity prohibiting or otherwise limiting cross-subsidies of services with electricity revenues;

(B) Chapter 52, part 6 of this title; and

(C) Title 65, chapter 25, part 2.

(2) It is the legislative intent that any joint venture established under this section shall not be subsidized by revenues from power or other utility operations.

(c) (1) Until July 1, 2018, unless such date is extended by the general assembly, notwithstanding § 65-21-105, in any area of the state determined by the department, in accordance with subsection (d), to be an historically unserved area where there is no access to broadband Internet services, a municipality or cooperatively owned utility shall not receive or request in exchange for new pole attachments any pole attachment charge from a cable or video service provider, or a telecommunications joint venture seeking to provide new broadband Internet services to the area that exceeds fifty percent (50%) of the highest pole attachment rate charged by the municipality or cooperatively owned utility to a cable service provider on January 1, 2008. For purposes of the discounted pole attachment charge for new pole attachments in historically unserved areas, no increase in the underlying pole attachment rate shall raise the discounted rate until July 1, 2018, unless such date is extended by the general assembly. This subdivision (c)(1) does not apply to any pole attachment charges for poles where, as of January 1, 2008, the cable or video service provider or a telecommunications joint venture is paying a pole attachment charge.

(2) A municipality or cooperatively owned utility shall provide access to its poles and conduit located in public rights-of-way to any entity listed in subdivision (c)(1) that requests a pole attachment agreement on terms and conditions consistent with this section and other applicable law in the historically unserved area.

(d) Any municipality or county government seeking to establish a joint venture as provided in this part shall apply to the department for a finding that the area is historically unserved and that no private provider intends to serve that area. The applicant shall provide a copy of the application to all telecommunications providers offering service in the area applied for and to all holders of state-issued certificates of franchise authority or local franchises in areas within fifty (50) miles of the area applied for, referred to in this subsection (d) as area broadband providers, at the same time it submits its application to the department. The application shall include proof that the municipality or county has publicly advertised its intent to establish a joint venture to provide service pursuant to this section. The municipality or county shall demonstrate that it has provided notice of its intent to all area broadband providers at least sixty (60) days prior to its submission of its application to the department. All area broadband providers shall have the right to submit comments regarding any application to the department. All records of a telecommunications joint venture shall be available for disclosure and public inspection pursuant to title 10, chapter 7. All meetings of or pertaining to a telecommunications joint venture shall be open meetings in accordance with title 8, chapter 44.

(e) The comptroller of the treasury in cooperation with the department shall provide a report to the general assembly not later than January 31, 2011, and thereafter on January 31 annually, on the status of the provision of broadband services in accordance with this section.



§ 7-59-317 - Notices to affected local governments.

A holder of a state-issued certificate of franchise authority shall provide affected local governments with notices as provided in this section, which notices shall include at a minimum:

(1) Notice of filing of an application for a state-issued certificate of franchise authority, contemporaneously with the filing of the application;

(2) Notice of offering service for purchase in an affected county or municipality, ten (10) days prior to providing service;

(3) Notice of filing of an amendment to its application or its previously granted state-issued certificate of franchise authority, contemporaneously with the filing of the amendment with the department;

(4) Notice of its intent to transfer its state-issued certificate of franchise authority to a successor in interest at least ten (10) days prior to the consummation of the transaction; and

(5) Notice of termination of a state-issued certificate of franchise authority, contemporaneously with the filing of the notice with the department.



§ 7-59-318 - Obligation to indemnify and hold harmless -- Exceptions.

(a) The holder of a state-issued certificate of franchise authority agrees to indemnify and hold harmless the state, municipality, county and any employee or representative of the state, municipality or county, individually and collectively referred to in this section and § 7-59-305(c)(4) as the indemnitee, as well as any political subdivision of the state and any employee or representative of the political subdivision, from all claims, demands, causes of action, liability, judgments, costs and expenses or losses for injury or death to persons or damage to property owned by, and workers' compensation claims, collectively referred to in this section as claims, against any parties indemnified in accordance with this section, arising out of, caused by, or as a result of the holder's exercising its authority granted under a state-issued certificate of franchise authority, except for claims related to public, educational or governmental channels controlled by an indemnitee or other third-party designated by the indemnitee; provided, that the indemnitee shall give the holder written notice of the holder's obligation to indemnify the indemnitee within ten (10) business days of receipt of a claim. Should the indemnitee determine that it is necessary for it to employ separate counsel, the costs for the separate counsel shall be the responsibility of the indemnitee. If the indemnitee determines in good faith that its interests cannot be represented by the holder, the holder shall be excused from any obligation to defend that indemnitee and shall have standing to intervene in any proceeding relating to such claims, but shall remain obligated to indemnify the indemnitee as provided in this section and shall retain the right to participate in the relevant proceeding to protect its own interests.

(b) Notwithstanding subsection (a), a holder of a state-issued certificate of franchise authority shall not be required to indemnify or hold harmless any indemnitee whose negligence or willful misconduct caused the claims.

(c) No indemnitee shall settle any claim for which a holder is responsible without the written consent of the holder.









Chapter 60 - Tennessee Home Mortgage Act

Part 1 - General Provisions

§ 7-60-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Home Mortgage Act."



§ 7-60-102 - Legislative declaration -- Local powers to raise and use funds -- Use of state loan ceiling.

(a) It is hereby found and declared that there continues to exist throughout the state a seriously inadequate supply of decent, safe and sanitary dwelling accommodations, primarily accommodations for persons and families of lower and moderate income. This condition is contrary to the public interest and threatens the health, safety, welfare, comfort and security of the people of the state and is inimical to the sound growth and the development of its communities. An adequate supply of housing of a variety of housing types serving persons and families of all income levels and properly planned and related to public transportation, public facilities, public utilities and sources of employment and service is essential to the orderly growth and prosperity of the state and the state's communities. Present patterns and methods of providing housing unduly limit the housing options for many persons in the state.

(b) It is further found and declared that one (1) major cause of this condition has been recurrent, cyclical shortages of funds in private banking channels available for residential mortgages. Such shortages contribute to reductions in construction starts of new residential units. In addition, these cyclical shortages make the sale and purchase of existing residential units difficult in many parts of the state, especially by those persons of lower and moderate income. The ordinary operations of private enterprise have not in the past corrected these conditions.

(c) It is further found and declared that the reduction in residential construction starts associated with such shortages causes a condition of substantial unemployment and underemployment in the construction industry that results in hardships to many individuals and families, wastes human resources, increases the public assistance burdens of the state, counties, and municipalities, impairs the security of family life, impedes the economic and physical development of counties, cities and communities and adversely affects the welfare and prosperity of all the people of the state. A stable supply of adequate funds for residential mortgages is required to spur new housing starts in an orderly and sustained manner and thereby to reduce the hazards of unemployment and underemployment in the construction industry. The unaided operations of private enterprise, especially during periods of cyclical shortages of capital, have not always been able to meet and cannot always meet the need for a stable supply of adequate funds for residential mortgage financing.

(d) It is further found and declared that these conditions associated with such recurrent shortages of residential mortgage funds contribute to the persistence of slums and blight and to the deterioration of the quality of the environment and living conditions of a large number of persons residing in the state of Tennessee, have adversely affected the economy of the state as a whole and of the counties, cities and communities in the state, and are contrary to the declared policy of the state to promote a vigorous and growing economy, to prevent economic stagnation, to increase revenues to the state and to its counties, cities and other communities, and to achieve stable local economies.

(e) Based upon the experience of the past, shortages of funds for residential mortgages in the private investment system can be expected to recur from time to time in varying degrees of severity with the adverse consequences described in subsections (a)-(d). To bring greater stability to the residential construction industry and related industries, and thus to assure a steady flow of production of new housing units, counties or metropolitan governments having a population of two hundred thousand (200,000) or more, according to the 1980 federal census or any subsequent federal census, shall be given the power to raise funds from private investors through issuance of bonds and notes to:

(1) Make funds available for permanent mortgage financing of housing for lower and moderate income persons and families;

(2) Purchase existing mortgages from lending institutions within the state and direct an amount equal to the proceeds from the liquidated mortgage investments into new mortgages on residential housing for lower and moderate income persons and families;

(3) Enter into advance commitments with lending institutions to purchase mortgage loans for housing for lower and moderate income persons and families made to such persons and families;

(4) Make loans to lending institutions that require that substantially all of the proceeds of the loans be used for the making of mortgages for housing for lower and moderate income persons and families;

(5) Make "qualified home improvement loans" not to exceed fifteen thousand dollars ($15,000) per dwelling unit to finance alterations, repairs and improvements on or in connection with the existing residence by the owner of the residence, but only if such items substantially protect or improve the basic livability or energy efficiency of the property; and

(6) Make funds available for housing loans for veterans who qualify as persons and families of low and moderate income by including in each issue of bonds sold under this chapter a United States department of veterans' affairs guaranteed loan program.

(f) The general assembly hereby finds that the interests of the citizens of the state and the purposes of this chapter shall be best served by, and it is hereby determined that the state ceiling, as defined in the federal law, applicable to the state for any calendar year pursuant to the federal law shall be allocated among the governmental units in the state in accordance with title 9, chapter 20.

(g) The general assembly further finds that the authority and powers conferred under this chapter and the expenditure of public moneys pursuant to this chapter constitute a serving of a valid public purpose and that the enactment of the provisions set forth in this chapter is in the public interest and is hereby so declared to be such as a matter of express legislative determination.



§ 7-60-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bonds" or "notes" means the bonds and notes respectively authorized to be issued by counties under this chapter;

(2) "County" means any county or any metropolitan form of government in this state having a population of two hundred thousand (200,000) or more, according to the 1980 federal census or any subsequent federal census, that by resolution has made the findings and determinations required by § 7-60-202, and that shall exercise all powers granted and make all findings and determinations required under this chapter by means of resolution;

(3) "Federal law" means the Mortgage Subsidy Bond Tax Act of 1980, codified in 26 U.S.C. § 103;

(4) "Home" means residential housing, including real property and improvements on real property, consisting of one (1) or more dwelling units, including, but not limited to, condominium units, owned by one (1) person or family of lower or moderate income that occupies or intends to occupy one (1) of such units; provided, that the total number of units financed by a single home mortgage may not exceed two (2);

(5) (A) "Home mortgage" means an interest-bearing loan to a person or family of lower or moderate income for the purpose of purchasing or improving a home, constituting a first lien on real property and evidenced by a promissory note and secured by a mortgage, deed of trust or other security instrument on such home, but does not include a loan primarily for the purpose of refinancing an existing loan; provided, that such mortgage, deed of trust or other security instrument shall be guaranteed or insured by the United States, or any agency, department or instrumentality of the United States, or by any private mortgage insurance or surety company approved by the county, to the extent that such loan exceeds eighty percent (80%) of the lesser of:

(i) The appraised value of the home at the time of its making; or

(ii) The sales price of such home;

(B) "Home mortgage" shall not be construed to encompass any loan made under the "qualified home improvement loan" provisions of this chapter;

(6) "Housing for lower and moderate income persons and families" means modest housing that is decent, safe, sanitary and adequate for the needs of the size of the family within sales price limits that do not exceed the sales price limits established and published by the Tennessee housing development agency for each county or metropolitan government having a population of two hundred thousand (200,000) or more by the 1980 federal census or any subsequent federal census;

(7) "Lending institution" means any bank, trust company, savings bank, national banking association, federal national mortgage association approved mortgage banker, savings and loan association, building and loan association, credit union, mortgage banker or other financial institution or governmental agency that customarily provides service or otherwise aids in the financing of mortgages on residential housing in the state or any holding company for any of the lending institutions and that is located in the state;

(8) "Persons and families of low and moderate income" means persons and families, regardless of race, creed, national origin, age or sex, deemed to require such assistance as is made available by this chapter with the income limits established for each county by the governing body of such county, except that the income limits cannot exceed the income limits set by the Tennessee housing development agency for its programs. In establishing these income limits, the governing body of the county acting under this chapter shall be required to take into consideration, without limitation, such factors that will ensure for the citizens of such county the opportunity to live in equal quality housing relative to their needs, including the following:

(A) The amount of the total income of such persons and families available for housing needs;

(B) The size of the family;

(C) The cost and condition of housing facilities available, including consideration of the following:

(i) The cost of a typical dwelling lot;

(ii) The cost of materials;

(iii) The cost of labor;

(iv) The cost of real estate taxes; and

(v) The cost of home owners' or renters' insurance;

(D) The eligibility of such persons and families for federal housing assistance of any type predicated upon a lower income basis; and

(E) The ability of such persons and families to compete successfully in the private housing market and to pay the amounts prevailing in such market for decent, safe and sanitary housing;

(9) "Purposes of this chapter" means ameliorating the deterioration of counties by preserving and expanding employment opportunities in the construction and related industries and the tax base of counties by undertaking or assisting in the financing of home mortgages for persons and families of lower and moderate income;

(10) "Qualified home improvement loan" means an interest-bearing loan to a person of lower or moderate income for the purpose of improving a home, constituting either a first or second lien on real property and evidenced by a promissory note. No such loan shall be made for the sole purpose of refinancing an existing loan. Such loans must be with respect to a single-family residence. Such loans may be made for home improvements, including, but not limited to, renovation of plumbing or electric systems, installations of improved heating or air conditioning systems, the addition of additional living space, and the renovation of the kitchen area. However, no such loan shall be applied to the addition of swimming pools, tennis courts, saunas, or other recreation or entertainment facilities. "Qualified home improvement loans," to the extent practicable as determined by the underwriters of any bond issue, shall only be made in counties or metropolitan governments having a population of two hundred thousand (200,000) or more, according to the 1980 federal census or any subsequent federal census; and

(11) "State" means the state of Tennessee.



§ 7-60-104 - Powers conferred as additional and supplemental -- Limitations imposed -- Effect.

The powers conferred by this chapter are in addition and supplemental to, and the limitations imposed by this chapter shall not affect, the powers conferred by any other general statute, special act, charter or ordinance of this state or any county. Home mortgages may be acquired, purchased and financed, and bonds or notes may be issued under this chapter for such purposes, notwithstanding that any other general statute, special act, charter or ordinance may provide for the acquisition, purchase and financing of like home mortgages or the issuance of bonds or notes for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other such law.



§ 7-60-105 - Construction -- Grandfather clause.

(a) This chapter is necessary for the health, welfare and safety of this state and its inhabitants; therefore, it shall be liberally construed to effect its purposes.

(b) Any proceedings of the governing body of any county under this chapter prior to June 12, 1981, are hereby validated, ratified, approved and confirmed, and may be continued as adopted or may be readopted or recommenced by such governing body.






Part 2 - Operation and Powers

§ 7-60-201 - Powers granted to counties.

(a) In furtherance of the purposes of this chapter, which are hereby determined to be county purposes for which county funds may be expended, each county shall, in addition to those powers otherwise conferred by any general statute, special act, charter or ordinance, have the following powers, except as otherwise limited by this chapter, and provided the exercise of such powers by a county shall be in accordance with the procedures established by this chapter:

(1) Acquire, and contract and enter into advance commitments to acquire, by assignment or otherwise, home mortgages owned by lending institutions or participations or other interests in home mortgages at such purchase prices and upon such other terms and conditions as shall be determined by the county or other person as it may designate as its agent, make and execute contracts with lending institutions for the origination and servicing of home mortgages and pay the reasonable value of services rendered under those contracts; provided, that such home mortgages shall be originated and serviced by lending institutions. In the administration of this program, the county shall ensure the reasonable opportunity of equal participation to every lending institution situated within the county as mortgage originators and servicers regardless of the size of such institution or of its share of any market area. Such commitments and contracts, together with all necessary forms, shall be made with and available to any and all lending institutions desiring to make such home mortgages available to persons and families of lower and moderate income. Each county shall include in its contracts and commitments any lending institution situated within the county owned or controlled by minority groups if such lending institution elects to participate in such program;

(2) Make loans to lending institutions under terms and conditions that, in addition to other provisions as determined by the county, shall require the lending institutions to use substantially all of the net proceeds of the loans, directly or indirectly, for the making of home mortgages in an aggregate principal amount substantially equal to the amount of such net proceeds; provided, that each county shall make available loans to any lending institution situated within the county owned or controlled by minority groups;

(3) Borrow money and issue its negotiable bonds and notes, and fund or refund the same, to defray, in whole or in part, the costs of purchasing or funding the making of home mortgages, including, but not limited to, the costs of studies and surveys, insurance premiums, underwriting fees and legal, accounting and financial advisory fees incurred in connection with the issuance and sale of such bonds and notes, including reserve funds and accounts and trustee, custodian and rating agency fees, interest on the bonds and notes for a period not exceeding two (2) years from their date, and designate appropriate names for such bonds and notes, and provide for the rights of the holders of the bonds and notes;

(4) Sell or otherwise dispose of or enter into commitments for the sale or other disposal of any home mortgages, in whole or in part, or loan sufficient funds to defray, in whole or in part, the costs of purchasing home mortgages or participations in home mortgages, so that the revenues to be derived with respect to the home mortgages, together with any insurance proceeds, reserve funds and accounts and earnings on reserve funds and accounts, shall be designated to produce revenues and receipts at least sufficient to provide for the prompt payment at maturity of principal, interest and redemption premiums, if any, upon all bonds and notes issued to finance such costs;

(5) Make qualified home improvement loans to persons or families who meet the criteria established under this chapter and who agree to abide by the proper rules and regulations promulgated for the administration of the loan program; and enter into any contract, with any person or institution, reasonably necessary to effect the purposes of this chapter;

(6) Pledge home mortgages, notes or other property and any revenues and receipts to be received from home mortgages, notes or other property to the punctual payment of bonds and notes as issued under this chapter and the interest and redemption premiums, if any, on the bonds and notes;

(7) (A) Make and publish rules and regulations respecting its financial assistance programs and such other rules and regulations as are necessary to effectuate the purposes of this chapter, including, but not limited to:

(i) The time within which lending institutions must make commitments and disbursements for home mortgages or qualified home improvement loans;

(ii) The location and other characteristics of homes to be financed by home mortgages or qualified home improvement loans;

(iii) The terms and conditions of home mortgages or qualified home improvement loans to be acquired;

(iv) The amounts and types of insurance coverage required on homes, home mortgages or qualified home improvement loans and bonds;

(v) The representations and warranties of lending institutions confirming compliance with such standards and requirements;

(vi) Restrictions as to interest rates and other terms of home mortgages or qualified home improvement loans or the return realized from the mortgages or loans by lending institutions;

(vii) The type and amount of collateral security to be provided to assure repayment of any loans from the county and to assure repayment of bonds;

(viii) The classes of persons who may be eligible for mortgages or qualified home improvement loans under such program;

(ix) The maximum purchase price of homes for which mortgages or qualified home improvement loans may be originated under such program; and

(x) Any other matters related to the purchase of home mortgages or qualified home improvement loans or the making of loans to lending institutions as shall be deemed relevant by the county;

(B) Following the date of issuance of any bonds or notes under this chapter, there shall be reserved from the lendable proceeds of the bonds or notes, for persons and families in targeted area, as defined in the federal law, not less than the percentage of such proceeds required by the federal law for not less than the period required by the federal law;

(8) Establish and revise from time to time and charge and collect fees and charges in connection with making, purchasing and servicing any of its loans, notes, commitments and other evidences of indebtedness;

(9) Employ financial advisors, engineers, attorneys, real estate counselors, appraisers and such other consultants and employees as may be required in the judgment of the county and fix and pay their reasonable compensation and expenses from moneys available to such county for their employment;

(10) Make, enter into and enforce all contracts, including contracts for the servicing of mortgages or qualified home improvement loans necessary, convenient or desirable for the purposes of the county or to the performance of its powers under this chapter, including contracts with any person, firm, agency, governmental agency or other entity, and all Tennessee governmental agencies are hereby authorized to enter into contracts, and otherwise cooperate with a county to facilitate the purposes of the chapter;

(11) Accept gifts, grants or loans of funds, property or services from any source, public or private, and comply, subject to this chapter and to any agreements with bondholders and noteholders, with the terms and conditions of the acceptance;

(12) Sue and be sued and plead and be impleaded with respect to any action taken pursuant to powers granted by this chapter; and

(13) To the extent required by the federal law, pay or credit arbitrage and investment gains to the mortgagors, to the United States or to such other party or parties as may be designated by the federal law.

(b) Bonds shall not be issued under the powers granted in this chapter, unless such bonds are rated "A" or higher by one (1) of the two (2) major nationally recognized rating agencies, or unless such bonds are sold in a transaction not involving any public offering within the meaning of § 4(2) of the Securities Act of 1933, codified in 15 U.S.C. § 77d, and the rules and regulations promulgated under the Securities Act.



§ 7-60-202 - Prerequisites to exercising powers.

(a) No power granted to a county under this chapter may be exercised unless and until the county shall have found and determined by resolution that conditions substantially as described in § 7-60-102 exist in the county, are continuing and may be ameliorated by the exercise of the powers granted under this chapter.

(b) Such resolution shall include the following findings:

(1) Persons and families of lower and moderate income in the county are subject to hardship in finding and financing through private banking channels decent, safe and sanitary housing;

(2) Private enterprise is not adequately meeting the need for providing and financing decent, safe and sanitary housing for such persons and families and the reduction of blight and deterioration;

(3) There exist in the county conditions of blight and the deterioration of the quality of the environment and living conditions in the county;

(4) Conditions of unemployment and underemployment exist in the construction industry in the county; and

(5) The conditions of unemployment and underemployment and the need for decent, safe and sanitary housing shall be diminished and the blight and the deterioration of the quality of the environment and living conditions in the county shall be alleviated by the exercise and full implementation of the powers granted under this chapter.

(c) (1) The resolution shall not pass final consideration until after a public hearing on the preliminary findings and determinations on the conditions in such county.

(2) Not less than thirty (30) days prior to such public hearing, a notice of public hearing shall be published in a newspaper of general circulation in the county.

(3) Such notice shall include the preliminary findings and determinations on which such resolution was adopted.



§ 7-60-203 - Issuance of bonds and notes.

(a) Notwithstanding any general statute, special act, charter or ordinance to the contrary, a county has the power and is hereby authorized to issue from time to time its bonds and notes in such principal amounts as the county shall determine to be necessary to provide sufficient funds for achieving the purposes of this chapter.

(b) A county has the power, from time to time, to issue:

(1) Notes to renew notes; and

(2) Bonds to pay notes, including the interest on the notes and, whenever the county deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding for any of the purposes of this chapter. The refunding bonds may be exchanged for the bonds to be refunded or sold and the proceeds applied to the purchase, redemption or payment of such bonds.

(c) The bonds and notes shall be authorized by resolution of the county, shall bear such date or dates and shall mature at such time or times not exceeding forty (40) years from the date of the bonds or notes as such resolution may provide. The bonds may be issued as serial bonds or as term bonds or as a combination of serial bonds and term bonds. The bonds and notes shall bear interest at such rate or rates, be in such denominations, be in such form, either bearer or registered, carry such exchange, transfer and registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, as such resolution may provide. Such bonds and notes may be sold by the county at public or private sale, at such price or prices as the governing body of the county shall determine.

(d) Any resolution authorizing bonds or notes or any issue of bonds or notes may contain provisions, which shall be a part of the contract or contracts with the holders of the bonds or notes:

(1) To pledge all or any part of the revenues or receipts derived by the county from the home mortgages or qualified home improvement loans to the punctual payment of bonds or notes issued for such home mortgages or qualified home improvement loans and interest on the mortgages and loans, and covenant against thereafter pledging any such revenues or receipts to any other bonds or notes of the county for any other purpose, except as otherwise provided in the resolution for the issuance of additional bonds or notes to be equally and ratably secured by a lien upon such revenues and receipts;

(2) To covenant as to limitations on the use and purposes and disposition of the proceeds from the sale of such bonds or notes and the pledging of such proceeds to secure the bonds or notes or of any issue of the bonds or notes;

(3) To covenant as to the rates or charges fixed in connection with the home mortgages or qualified home improvement loans for which such bonds or notes are to be issued and as to the use and disposition to be made of the mortgages or loans, including the maximum interest rate payable on any home mortgage;

(4) To provide for the replacement of lost, destroyed or mutilated bonds or notes;

(5) To provide limitations on the issuance of additional bonds or notes; the terms upon which additional bonds or notes may be issued and secured; and the refunding of outstanding or other bonds or notes;

(6) The procedure, if any, by which the terms of any contract with bondholders or noteholders may be amended or abrogated, the amount of bonds or notes the holders of which must consent to the amendment or abrogation, and the manner in which such consent may be given;

(7) Limitations on the amount of moneys to be expended by the county for its operating expenses with respect to home mortgage loans;

(8) Vesting in a trustee or trustees property, rights, powers and duties in trust as the county may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders or noteholders pursuant to this chapter, and limiting or abrogating the right of the bondholders or noteholders to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee;

(9) To covenant to set aside or pay over reserves and sinking funds for such bonds or notes and as to the regulation and disposition of the reserves and sinking funds;

(10) To redeem such bonds or notes, and to covenant for their redemption and to provide the terms and conditions of redemption;

(11) To covenant and prescribe as to what happenings or occurrences shall constitute "events of default" as to such bonds or notes and to provide for the rights and remedies of the holders of the bonds or notes in the event of such default, including the right to appointment of a receiver; provided, that such rights and remedies are not inconsistent with the general laws of the state and the other provisions of this chapter;

(12) To covenant as to the terms and conditions upon which any or all of such bonds or notes shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(13) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, conditions or obligation;

(14) To vest in a trustee or trustees the right to receive all or any part of the revenues and receipts pledged and assigned to, or for the benefit of, the holder or holders of bonds or notes issued under this chapter, and to hold, apply and dispose of the revenues and receipts, including the investment of the revenues and receipts, and the right to enforce any covenant made to secure or pay in relation to the bonds or notes; to execute and deliver a trust agreement or trust agreements that may set forth the powers and duties and the remedies available to such trustee or trustees, and limiting the liabilities of the trustee or trustees, and describing what happenings or occurrences shall constitute events of default, and prescribing the terms and conditions upon which such trustee or trustees or the holder or holders of bonds or notes of any specified amount or percentage of such bonds or notes may exercise such rights and enforce any and all such covenants and resort to such remedies as may be appropriate;

(15) To execute all instruments necessary or convenient in the exercise of the powers granted in this chapter, or in the performance of its covenants and duties; and

(16) To make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to protect and secure such bonds or notes and the holders of the bonds or notes, or in the discretion of the governing body of the county, tend to make such bonds or notes more marketable, notwithstanding that such covenants, acts or things may not be enumerated in this chapter, it being the purpose of this chapter to give each county power to do all things in the issuance of the bonds or notes and for their security that may be consistent with the Constitution of Tennessee.

(e) Any pledge made by the county shall be valid and binding from the time when the pledge is made, and the revenues or property so pledged and thereafter received by the county shall immediately be subject to the lien of such pledge without any physical delivery of the revenues or property or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the county, without regard to whether such parties have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(f) No bonds shall be issued pursuant to this chapter until after a public hearing on the issuance of such bonds. Not less than thirty (30) days prior to such public hearing, a notice of public hearing shall be published in a newspaper of general circulation in the county.

(g) Any county issuing bonds or notes under this chapter and any official of the county is empowered to take such action as may be necessary from time to time to preserve the exemption from federal income taxation of the interest on such bonds or notes.



§ 7-60-204 - Procedure for adoption of resolutions.

All action required or authorized to be taken under this chapter by the governing body of any county may be by resolution, which resolution may be adopted at the meeting, regular or special, of the governing body at which such resolution is introduced, and shall take effect immediately upon such adoption. Except as otherwise provided in this chapter, no resolution under this chapter need be published or posted, nor shall any such resolution be subject to veto by the chief executive officer of a county or presiding officer of the governing body. Any such resolution shall require for its passage not less than a two-thirds (2/3) vote of the governing body present at the meeting, regular or special, in which such resolution shall be introduced for passage.



§ 7-60-205 - Recital of issuance pursuant to chapter.

Any resolution authorizing bonds or notes under this chapter may provide that such bonds or notes shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.



§ 7-60-206 - Interim certificates -- Temporary obligations.

Pending the preparation or delivery of the definitive bonds or notes, interim certificates or other temporary obligations may be issued by a county to the purchaser of the bonds or notes. Such interim certificates or other temporary obligations shall be in such form and contain such terms, conditions and provisions as the governing body of such county issuing the interim certificates or other temporary obligations may determine.



§ 7-60-207 - Validity of bonds or notes.

The validity of the authorization and issuance of the bonds or notes authorized under this chapter shall not be dependent on or affected in any way by proceedings relating to home mortgages or qualified home improvement loans for which the bonds or notes are issued. Bonds or notes issued under this chapter bearing the signatures of officers in office on the date of the signing of the bonds or notes shall be valid and binding obligations, notwithstanding that before the delivery of the bonds or notes any or all of the persons whose signatures appear on the bonds or notes have ceased to be officers of the county issuing the bonds or notes.



§ 7-60-208 - Deposit and payment of funds -- Security -- Accounting -- Audit.

(a) (1) All moneys of a county derived in furtherance of the purposes of this chapter, except as otherwise authorized or provided in this chapter, shall be deposited as soon as practicable in a separate account or accounts in banks or trust companies doing business in or out of the state.

(2) The moneys in such accounts shall be paid out on checks signed by such officer or employee of the county as the county shall authorize.

(3) All deposits of such moneys shall, if required by the county, be secured by obligations of the United States or of the state or of the county of a market value equal at all times to the amount of the deposit, and all banks and trust companies are authorized to give such security for such deposits.

(4) Notwithstanding this section, a county shall have power to contract with the holders of any of its bonds or notes as to the custody, collection, securing, investment and payment of any moneys of the county derived in furtherance of the purposes of this chapter, and of any moneys held in a trust or otherwise for the payment of bonds or notes, and to carry out such contract.

(5) Moneys held in trust or otherwise for the payment of bonds or notes or in any way to secure bonds or notes and deposits of such moneys may be secured in the same manner as moneys of the county, and all banks and trust companies are authorized to give such security for such deposits.

(b) Subject to the provisions of any contract with bondholders and noteholders, a county issuing bonds or notes pursuant to this chapter shall prescribe a system of accounts. All such accounts shall be kept separate from other accounts of the county and shall be used for the purposes of this chapter and for no other purpose.

(c) All accounts of a county established in furtherance of the purposes of this chapter shall be annually audited by the comptroller of the treasury, an independent public accountant or independent certified public accountant, selected by the county and approved by the comptroller of the treasury, and a report of such audit and the books and records of the county kept with respect to any action taken or account established under this chapter, including books and records pertaining to its receipts, disbursements, contracts, reserve funds, sinking funds and investments, shall be open to public inspection.



§ 7-60-209 - Liability for bonds or notes.

(a) All bonds and notes issued under this chapter shall be limited obligations of the county issuing the bonds or notes payable solely out of the revenues and receipts derived from the home mortgages or from any notes or other obligations of lending institutions with respect to which such bonds or notes are issued.

(b) No holder of any bonds or notes issued under this chapter shall have the right to compel any exercise of taxing power of a county to pay the bonds or notes, the interest or redemption premium, if any, on the bonds or notes, and the bonds or notes shall not constitute an indebtedness of any county or a loan of credit of the county within the meaning of any constitutional or statutory provisions, nor shall the bonds or notes be construed to create any moral obligation on the part of any county, the state, or any political subdivision of the county or state, with respect to the payment of such bonds or notes.

(c) It shall be plainly stated on the face of each bond or note that it has been issued under this chapter and that it does not constitute an indebtedness of the county issuing the bonds or notes or a loan of credit of the county within the meaning of any constitutional or statutory provision.



§ 7-60-210 - Bonds and notes made securities.

(a) The bonds and notes of counties are hereby made securities in which all public officers and bodies of this state and all counties, municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or in other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.

(b) The bonds and notes are also hereby made securities, which may be deposited with and may be received by all public officers and bodies of the state and all counties and municipalities for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized.



§ 7-60-211 - Exemption from taxation.

It is hereby determined that the powers conferred upon counties by this chapter are in all respects for the benefit of the people of the state and for the improvement of their health, safety, welfare, comfort and security, and that the purposes of this chapter are public purposes and that counties are performing an essential governmental function in the exercise of the powers conferred upon them by this chapter. The state covenants with the purchasers and all subsequent holders and transferees of bonds and notes issued by a county pursuant to this chapter, in consideration of the acceptance of and payment for the bonds and notes, that any such bonds and notes of the county and the income from the bonds and notes shall at all times be free from taxation, except for inheritance, transfer and estate taxes. Counties are authorized to include this covenant of the state in any agreement with the holder of such bonds or notes.



§ 7-60-212 - Agreement with bond and noteholders.

The state does hereby pledge to and agree with the holders of any bonds or notes issued pursuant to this chapter that the state will not limit or alter the rights vested by this chapter in a county to fulfill the terms of any agreements made with the holders of the bonds or notes, or in any way impair the rights and remedies of such holders until such bonds and notes, together with the interest on the bonds and notes, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. A county is authorized to include this pledge and agreement of the state in any agreement with the holders of bonds or notes.



§ 7-60-213 - Filings with state funding board.

Any county issuing bonds under authority of this chapter shall file with the state funding board such information concerning any issue as the funding board may request.



§ 7-60-214 - Exemption from bidding or restrictive requirements, and from antitrust laws.

(a) Any requirement of competitive bidding or restriction imposed on the procedure for award of contracts for the sale or other disposition of public property is not applicable to any action taken under authority of this chapter.

(b) The transactions undertaken pursuant to this chapter shall not be subject to any antitrust law now or hereafter in effect in this state.



§ 7-60-215 - Tax exemption for participating county.

All home mortgages and notes or other obligations of lending institutions executed pursuant to this chapter and held by or on behalf of the county and the revenues and receipts derived by such county from the mortgages, notes and other obligations shall be exempt from all taxation in this state. The exemption contained in this section shall not be construed as an exemption from the payment of any mortgage recording or registration fees otherwise required by law.



§ 7-60-216 - Energy conservation.

(a) When loans are made for the purchase of new houses, such preference in making loans as may be determined by the governing body of the county shall go to those houses incorporating energy-conserving design, construction or other energy-saving features, including solar heating or solar water heating. With houses incorporating such design, construction, or features, the amount of permissible loan may be increased to cover any extra cost such elements represent over the cost of a similar house without such elements.

(b) When loans are made for the purchase of older houses, such preference in making loans as may be determined by the governing body of the county shall go to those houses incorporating energy-conserving design, construction, or other energy-saving features, including solar heating or solar water heating. With houses incorporating such design, construction, or features, the amount of permissible loan may be increased to cover any extra costs such elements represent over the cost of a similar house without such elements.

(c) A reasonable percentage of new houses financed through this chapter shall be equipped with solar water heating units to supply all or substantially all of the heated water requirement of that household, the determination of the governing body of the county with respect to the reasonableness of such percentage to be conclusive. The applicable amount of mortgage money available to a person through this chapter shall be increased by an amount necessary to cover any added costs of such heater. Each county acting under this chapter shall determine the percentage of houses to be so equipped.



§ 7-60-217 - Interlocal cooperation.

(a) The governing bodies of any two (2) or more counties, whether or not contiguous, are empowered to enter into such agreements, contractual arrangements or compacts as they may deem necessary and desirable in order to provide for the joint conducting or financing of any of the functions or the services authorized by this chapter, including the joint issuance of bonds or notes by any two (2) or more such counties, and including the issuance of bonds or notes by any one (1) or more such counties and the allocation of the proceeds of the bonds or notes to one (1) or more other counties, and in conjunction with the joint issuance of bonds or notes, to exercise all the powers granted by § 5-1-114.

(b) In the event of the issuance of bonds or notes by any county and the allocation of a portion of the proceeds of the bonds or notes to any other county, the issuance of such bonds or notes shall be approved in general terms by the governing body of such other county, including the approval of the maximum interest rate and the maximum term of such bonds or notes.

(c) In the event of the joint issuance of bonds or notes, the proceeds of the bonds or notes, after the payment of all expenses in connection with the issuance of the bonds or notes, including particularly those costs and expenses enumerated in § 7-60-201(a)(3), may be allocated to each of the counties jointly issuing such bonds or notes in the manner that such counties may agree upon, but in no event shall the share of such bond or note proceeds allocated to any county, together with the proceeds of any other bonds or notes issued under this chapter and allocated to such county, exceed in any year that proportion, including such proportion as may have resulted from the agreement of counties, of the state ceiling for such year to which that county is entitled pursuant to § 7-60-102(f).









Chapter 61 - Ambulance Services

§ 7-61-101 - "Ambulance service" defined.

For the purpose of this chapter, "ambulance service" means the use of any privately or publicly owned motor vehicle for the transportation of injured or infirm persons on an emergency or nonemergency basis.



§ 7-61-102 - Provided by county or city as a public service.

The governing body of any county or city of the state of Tennessee may provide and maintain and do all things necessary to provide ambulance service as a public service.



§ 7-61-103 - Provision of private or nonprofit ambulance service -- Regulations.

The governing body of any county or city may license, franchise, or contract for private operators or nonprofit general welfare corporations to provide ambulance service. In order to protect the public health and welfare, any county or city may adopt and enforce reasonable regulations to control the provision of private or nonprofit ambulance service.



§ 7-61-104 - Interlocal cooperation.

(a) No county may provide and maintain, license, franchise, or contract for ambulance service within the boundaries of a city or another county, and no city may provide and maintain, license, franchise, or contract for ambulance service outside its corporate boundaries, without the approval of the governing body of the area to be served.

(b) (1) Except as provided in subdivision (b)(2), any two (2) or more counties and municipalities may enter into agreements with each other and with persons providing both emergency and nonemergency ambulance service for a county or counties on a county-wide basis, for joint or cooperative action to provide for ambulance service as authorized in this chapter.

(2) In any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), or in any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, any two (2) or more counties and municipalities may enter into agreements for joint or cooperative action to provide for ambulance service as authorized in this chapter.






Chapter 62 - Residential Building and Maintenance Contractors

Part 1 - Licensing

§ 7-62-101 - Types of buildings defined.

As used in this chapter, unless the context otherwise requires:

(1) "Assembly building" means a building where a number of persons congregate for amusement, civic, educational, recreational, religious or social purposes;

(2) "Commercial building" means a building used for the conduct of a business, having financial profit as the primary aim; and

(3) "Residential building" means a house or building used or designed to be used as the abode or home of a person, family or household exclusively as a residence.



§ 7-62-102 - Residential builders or contractors construed.

"Residential builder" or "residential maintenance and alteration contractor" shall be construed to mean any person, firm or corporation who, for a fixed sum, price, percentage, consideration or other compensation other than wages, contracts with another for the erection, construction, repair, replacement, alteration or addition to, subtraction from or demolition of a residential or residential-commercial combination building.



§ 7-62-103 - Authorization to require licensing.

The several cities, towns and counties of this state are hereby authorized and empowered to enact laws or ordinances to safeguard and protect the home owner or prospective home owner, commercial property owner or assembly building property owner, by requiring the licensing of the residential, commercial or assembly builders and residential, commercial and assembly maintenance and alteration contractors as defined in § 7-62-102 in accordance with the provisions set forth in such law or ordinance.



§ 7-62-104 - Exceptions from licensing requirements.

This chapter shall not apply to:

(1) An authorized representative of the United States government, the state of Tennessee or any county, city, town or other political subdivision of this state;

(2) Owners of property with reference to structures on the property for their own use and occupancy;

(3) Officers of courts acting within the terms of their office;

(4) Any person who shall engage or be engaged solely in the business of performing work and services under contract with a builder under this chapter;

(5) The sale of any products or materials or the sale or the installation of articles of merchandise that are not actually fabricated into and do not become a permanently fixed part of the structure;

(6) Any work or operation on one (1) undertaking or project or one (1) or more contracts, the aggregate contract price for which labor, materials and all other items is less than one hundred dollars ($100), such work or operations being considered as a casual, minor or inconsequential nature. This exemption does not apply in any case wherein the work or construction is only part of a larger or major operation, whether undertaken by the same or a different residential, commercial or assembly builder or residential, commercial or assembly maintenance and alteration contractor, or in which a division of the operation is made in contracts of amounts of less than one hundred dollars ($100) for the purpose of evasion of this chapter; or

(7) Any contractor licensed and qualified under the state contractors' laws.



§ 7-62-105 - Licensing by building department -- Performance bond -- Revocation or suspension -- Hearing -- Appeal.

Provision shall be made for licensing the residential, commercial and assembly builders and residential, commercial and assembly maintenance and alteration contractors with the building department of the town, city or county by law or ordinance, providing for the identification of the party, for a license fee and renewal of same, for a performance bond in such amount as the city or county may determine, for the revocation or suspension of licenses after proper hearing before an appeal board of private citizens, and for further appeal to the governing body of the town, city or county.



§ 7-62-106 - Administration of licensing provisions.

The law or ordinance may provide for the administration of same under a board that may be established or under a proper officer of the governing body.



§ 7-62-107 - Unlicensed acts -- Misdemeanors -- Nuisance.

(a) Provision may be made that no person, firm, partnership or corporation shall attempt to do any of the matters set forth in § 7-62-102, unless duly licensed and, if not licensed, such person or entity shall be punished for violation of the law or ordinance as a Class C misdemeanor.

(b) Continuing or aggravating violations may constitute a nuisance and be punishable as such.






Part 2 - General Home Repairs and Improvements Contractors

§ 7-62-201 - Building permits.

Subject to the local approval provisions of § 7-62-205, building permits for general home repairs and improvements shall be issued only in accordance with §§ 7-62-202 and 7-62-203.



§ 7-62-202 - Number of building permits.

(a) An unlimited number of building permits for general home repairs and improvements may be issued to contractors licensed by the state of Tennessee.

(b) Not more than ten (10) active building permits for general home repairs and improvements may be issued to an unlicensed contractor who on April 8, 1986, is in the business of general home repairs and maintenance.



§ 7-62-203 - Bonding of unlicensed contractors.

Any person who enters into a contracting business of general home repairs and maintenance after April 8, 1986, if such person is an unlicensed contractor by the state of Tennessee, shall, for a period of not less than two (2) years, be required to post a cash bond in an amount sufficient to cover the cost of all services, labor, and materials used by such contractor or any immediate or remote subcontractor under such person for all such permits. The bond so given shall be filed with the appropriate governmental office issuing such permit and shall remain filed with such office until a copy is submitted to such office on the form required by § 66-11-205, notifying the owner that no claims have been made to the contractor by, nor is any suit pending on behalf of, any contractors, subcontractors, laborers or materialmen, and that no chattel mortgages or conditional bills of sale have been given or are now outstanding as to any materials, appliances, fixtures or furnishings placed upon or installed in the premises for which such permit was issued. The governing body may extend this period based on the number of outstanding complaints or judgments obtained against such contractor for breach of contract or failing to comply with applicable laws and regulations.



§ 7-62-204 - Notice of building permit applicants.

If an individual makes application for a building permit for general home repairs and maintenance, the issuing authority shall advise the individual of this part, especially as it relates to the protection provided to the general public in requiring a cash bond for unlicensed contractors under § 7-62-203.



§ 7-62-205 - Local approval.

This part shall apply in any county that by resolution of its county legislative body, or in any incorporated municipality that, by ordinance of its governing body, elects to come under this part. Such governing body shall also provide the mechanism to ensure that no more than ten (10) active permits are in force at any one (1) time under § 7-62-202(b), for the filing and releasing of bonds under § 7-62-203, and for the notification provisions of § 7-62-204.









Chapter 63 - Actions in Lieu of Arrest

Part 1 - Traffic Citations in Lieu of Arrest

§ 7-63-101 - Municipal violations -- Citation or complaint in lieu of arrest.

When any person violates any traffic, or other ordinance, law or regulation of any municipal, metropolitan or city government in the presence of a:

(1) Law enforcement officer of such government;

(2) Member of the fire department or building department who is designated as a special police officer of the municipality; or

(3) Transit inspector employed by a public transportation system or transit authority organized pursuant to chapter 56, part 1 of this title;

such officer or inspector may issue, in lieu of arresting the offender and having a warrant issued for the offense, a citation or complaint for such offense. A copy of such citation, which shall contain the offense charged and the time and place when such offender is to appear in court, shall be given to the offender.



§ 7-63-102 - Agreement by offender to appear.

In order to prevent the offender's arrest and the issuance of the warrant against the offender, the offender must sign an agreement to appear at the time and place indicated, and to waive the issuance and service of a warrant upon the offender.



§ 7-63-103 - Duty of court -- Treatment of citation or warrant.

When the offender has signed the agreement and waiver provided for in § 7-63-102, it is the duty of the court having jurisdiction to try the case, to try the same upon the citation or complaint, without the issuance or service of a warrant upon the defendant, and the citation or complaint shall in all respects be deemed and treated as though it were a warrant properly served upon the defendant.



§ 7-63-104 - Arrest when offender refuses to sign agreement to appear.

In the event the offender refuses to sign the agreement to appear in court and to waive the issuance and service upon the offender of a warrant, then it shall be the duty of the officer, in whose presence the offense is committed, forthwith to place the offender under arrest and take the offender before the proper authority, procure a warrant, serve the warrant upon the offender and book the offender as in other cases of violations. The authority issuing the warrant shall take bail from the accused for appearance in court for trial, or in lieu of bail, commit the offender to jail.



§ 7-63-105 - Failure of offender to appear after signing agreement -- Additional warrant.

In the event that the offender signs the agreement and waiver as provided in § 7-63-102, and then fails to appear for trial at the time and place designated, then the court having jurisdiction of the case shall immediately issue a warrant against the offender for the offense, and an additional warrant for the offense of violating the agreement to appear; provided, that the municipal, metropolitan or city government has made the failure so to appear an offense, or has adopted the state law creating such offense. The warrant or warrants shall then be served upon the offender and the procedure followed as set out in § 7-63-104 regarding the service of warrants, booking the defendant, and taking appearance bail or committing to jail.



§ 7-63-106 - Issuance of citation or complaint after investigation at scene of accident or place of violation.

All the procedure enumerated in this part as to giving citations or complaints in lieu of making arrests and taking out warrants shall also apply when the officer, as designated in § 7-63-101, makes a personal investigation at the scene of a traffic accident, or makes a personal investigation at the place of violation, as a result of which the officer has reasonable and probable grounds to believe that the driver of any vehicle involved in the accident has violated any traffic ordinance, law or regulation of any municipal, metropolitan or city government in this state; or in the case of violations other than traffic accidents, the officer has reasonable and probable grounds to believe that the owner or occupant of property involved in a violation has violated any ordinance, law or regulation of any municipal, metropolitan or city government in this state.



§ 7-63-107 - Part inapplicable -- Driving under influence -- Nonresidents.

None of the provisions of this part shall apply when it appears that the offending party is guilty of driving while under influence of intoxicants or drugs, or if the offender is a nonresident of the state of Tennessee.



§ 7-63-108 - Application to certain counties.

This chapter shall also apply to counties with populations of less than five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, that have adopted a charter form of government pursuant to title 5, chapter 1, part 2.






Part 2 - Ordinance Summons

§ 7-63-201 - Sanitation, litter control and animal control -- Issuance of summons -- Copies.

Notwithstanding § 7-63-101, any municipal, metropolitan or city government may designate by ordinance or resolution certain municipal enforcement officers in the areas of sanitation, litter control, and animal control who may not arrest or issue citations in lieu of arrests pursuant to part 1 of this chapter, but who, upon witnessing a violation of any ordinance, law or regulation of that municipal, metropolitan or city government, may issue an ordinance summons, leaving a copy with the offender, showing the offense charged and the time and place when such offender is to appear in court.



§ 7-63-202 - Treatment as citation in lieu of arrest.

Such ordinance summons shall be treated as a citation in lieu of arrest as provided for in §§ 7-63-102 and 7-63-103.



§ 7-63-203 - Refusal to sign agreement to appear in court -- Arrest.

In the event the offender refuses to sign the ordinance summons agreement to appear in court, the municipal enforcement officer in whose presence the violation is committed may have a summons issued by the clerk of the municipal, metropolitan, or city court, or the municipal enforcement officer may seek the assistance of a police or peace officer to witness the violation, who may issue a citation in lieu of arrest for the violation or make arrest for failure to sign the citation in lieu of arrest, as provided in § 7-63-104.



§ 7-63-204 - Failure of offender to appear for trial.

Failure of the offender to appear for trial after signing of the ordinance summons agreement shall cause the court having jurisdiction to issue a warrant against the offender, as provided for in § 7-63-105.









Chapter 64 - Real Property Tax Deferral

Part 1 - Chapter 831 Deferral

§ 7-64-101 - Eligibility for deferral. [For contingent amendment, see the Compiler's Notes.]

(a) The legislative body of any county or municipality may provide by resolution that any single person age sixty-five (65) years of age or older, or any married couple of which both are sixty-five (65) years of age or older, or any person who is totally and permanently disabled, who owns real property, and who uses and occupies such property as a place of residence, may apply to the county trustee of the county where such residence is located for a deferral of payment of all real property taxes on such residence.

(b) [For contingent amendment, see the Compiler's Notes.] This part shall not apply to any single person age sixty-five (65) years of age or older, or to any married couple of which both are sixty-five (65) years of age or older or to any family group that has more than one (1) person residing permanently in the principal residence, whose combined gross income, as defined by the Internal Revenue Code, compiled in 26 U.S.C., is greater than twelve thousand dollars ($12,000) a year.



§ 7-64-102 - Limitations on property eligible for deferral. [For contingent amendment, see the Compiler's Notes.]

(a) In the event the taxpayer's principal residence is on a farm or a parcel of land greater than one (1) acre, the tax deferral granted by this part shall only apply to the principal residence and no more than one (1) acre of land.

(b) [For contingent amendment, see the Compiler's Notes.] The tax deferral granted by this part shall apply to no more than sixty thousand dollars ($60,000) of the appraised fair market value, as determined from the records of the county assessor of property.



§ 7-64-103 - Application process. [For contingent amendment, see the Compiler's Notes.]

(a) Applications for deferral of real property taxes shall be made annually on or before March 1 of each year, unless a later date for applications is provided by resolution of the legislative body of the county or municipality authorizing the program. Any applications received by the county trustee after this date shall be considered for deferral of real property taxes for the following tax year.

(b) The state division of property assessments shall prepare an application form to be approved by the state board of equalization for such deferrals, which shall contain the following information and such additional information as may be required by the state board of equalization:

(1) Name and address of the applicant or applicants;

(2) Date and place of birth of the applicant or applicants;

(3) Relationship between the applicants;

(4) Description and location, by civil district, of the property;

(5) Name of the person or persons holding title to the property;

(6) Name and address of any mortgagee or lienholder;

(7) The amount of any mortgage or lien against such property; and

(8) Oath or verification of the information and disclosure by the applicant or applicants.

(c) [For contingent amendment, see the Compiler's Notes.] Such application shall be accompanied by a fee in the amount of five dollars ($5.00) to be used to defray any expenses in the processing of such application.

(d) The trustee or appropriate municipal official shall furnish the county assessor of property a copy of each application for deferral of property taxes. Whenever application for deferral of real property taxes is made, the county assessor of the county where the residence is located shall, within ninety (90) days, reassess such property claimed for deferral and forthwith notify the county trustee or the appropriate municipal official of the amount of the reassessment and value for tax purposes.

(e) Such applications shall be available for public inspection during the normal business hours of the trustee's office.

(f) After the trustee determines that the applicant meets the provisions of this part, the trustee shall approve such application only after receiving written approval from the holder of a note secured by any mortgage or deed of trust on such residence.

(g) Notice of each approved application for deferral of taxes shall be furnished to the register of deeds by the trustee.



§ 7-64-104 - Deferral -- Lien for unpaid taxes. [For contingent amendment, see the Compiler's Notes.]

(a) Whenever a deferral of real property taxes is granted, assessment of such taxes shall continue on an annual basis; however, they shall not become due and payable until the deferral is terminated.

(b) The unpaid balance of assessed real property taxes shall constitute a lien against such property, and shall be subject to interest at the rate of ten percent (10%) a year. Such accrued taxes and such interest shall be a lien of the first priority on the property in the particular local government. Such a lien shall remain in effect until the taxes and interest are paid.

(c) The tax deferrals created by this part shall not be subject to the statutory penalties imposed on delinquent taxes, and the lien created in the local government shall not be subject to any applicable statute of limitation.



§ 7-64-105 - Termination of deferral.

(a) Deferrals on payment of real property taxes granted under the terms of this part shall be terminated:

(1) Upon the death of the person to whom the deferral was granted and that person's surviving spouse if such spouse meets the terms and conditions of this chapter; or

(2) When the residence is sold.

(b) When such termination is by death, such taxes and interest shall be due and payable within eighteen (18) months of such termination or the settlement of the estate, whichever occurs first.

(c) When such termination occurs as a result of the sale of the property, all unpaid taxes and interest on the taxes shall become due and payable within sixty (60) days. A deed for the sale of such property shall not be accepted for recordation in the office of the county register of deeds until all taxes and interest have been paid.



§ 7-64-106 - Powers of state board of equalization.

(a) The state board of equalization is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the administration of this part, and such rules and regulations shall be administered by the state division of property assessments.

(b) Such board shall have jurisdiction to conduct through its hearing examiner a hearing regarding the complaint and appeal of any person or official arising under this chapter; provided, that notice of the complaint and appeal is received in the office of the executive secretary for the state board of equalization within forty-five (45) days of the date written notice is sent of the action that is the subject of the appeal.

(c) Any action by the state board of equalization shall be final and conclusive, subject to judicial review.



§ 7-64-107 - Applicability of provisions -- Filing and approval of applications.

(a) If this part is applicable only in a municipality, application may be made to the appropriate municipal official in accordance with subsections (b) and (c), and, upon approval of the application, a deferral of payment of real property taxes on such residence shall be granted as provided in this part.

(b) When the property is within the boundaries of any municipality, the deferral of real property taxes may also apply to municipal real property taxes, and the trustee shall furnish a copy of each approved application to the appropriate official of such municipality.

(c) If the deferral of real property taxes is effective in a municipality, the application shall be filed with and approved by the appropriate municipal official in the same manner as the trustee until this part is also effective in the county, after which the approval of the trustee shall be for both county and municipality.



§ 7-64-108 - Construction of part.

It is the legislative intent that this part be strictly construed so that the benefits of this part shall be extended only as specifically provided for in this part.






Part 2 - Chapter 659 Deferral

§ 7-64-201 - Localities authorized to provide deferrals.

(a) The legislative body of any county or municipality may provide by resolution that:

(1) Any taxpayer or spouse who is sixty-five (65) years of age or older and who owns residential property as such person's principal place of residence shall pay taxes on such property as any other taxpayer, but taxes on the property in the amount that exceeds such person's property tax for the year 1979 may be deferred at the interest rate provided for in this part, with such deferred taxes to remain a lien upon the property as provided in this part;

(2) Any taxpayer who reaches sixty-five (65) years of age on or before March 27, 1980, who owns residential property as such person's principal place of residence shall thereafter pay taxes on such property in the same amount as other taxpayers, but that any taxes in excess of the 1979 taxes may be deferred until the date of sale of such property or the date of death of the taxpayer, or the death of the surviving spouse, and that any taxpayer who reaches sixty-five (65) years of age after March 27, 1980, may defer any taxes in excess of the amount in effect in the year such person becomes sixty-five (65) years of age subject to the other provisions of this part; and

(3) Any taxpayer who is sixty-five (65) years of age or older who purchases residential property as such person's principal place of residence after such person's sixty-fifth birthday may defer taxes in excess of the amount of tax in the year such person purchased the property subject to this part.

(b) Whenever the fair market value of such property is increased as the result of improvements to such property after March 27, 1980, then the assessed value of such property shall be adjusted to include such increased value, and the taxes shall also be increased proportionally with the increased value, which increased value shall not be subject to the benefits of the tax deferment provided for in this part.

(c) In the event the taxpayer's principal place of residence is on a farm or plot of ground larger than one (1) acre, the benefits of this part shall be limited to the principal residence and not in excess of one (1) acre of ground.



§ 7-64-202 - Taxpayer income -- Limitation on eligibility. [For contingent amendment, see the Compiler's Notes.]

No taxpayer or taxpayers whose income exceeds twelve thousand dollars ($12,000) annually shall be eligible for the tax deferral provided for in this part.



§ 7-64-203 - Determining income limitation. [For contingent amendment, see the Compiler's Notes.]

Any taxpayer who owns residential property as such taxpayer's principal place of residence, whose combined annual income from all sources is less than twelve thousand dollars ($12,000), or in the event of a married couple or in the event more than one (1) person is living permanently in the principal residence, this limitation of twelve thousand dollars ($12,000) on income from all sources shall apply to the combined income of both the husband and wife and/or all family members residing in the residence.



§ 7-64-204 - Other laws superseded.

The tax deferrals referred to in this part shall not be subject to penalties as provided for in Tennessee statutes for delinquent taxes and shall not be subject to the statutes of limitations and collection of delinquent taxes as opposed to deferred taxes, as it is declared the legislative intent of this part to extend these benefits only to the extent of the deferral specifically provided for in this part and to suspend the operation of §§ 67-1-701 and 67-5-1804 to the extent necessary to accomplish the purposes of this part.



§ 7-64-205 - Claim by surviving spouse.

In the event of the death of one (1) spouse of a married couple who has qualified under this part, if the surviving spouse is over fifty (50) years of age, that spouse can continue to claim the deferral benefits subject to the tax lien already accumulated against the property.



§ 7-64-206 - Limitation on value of principal residence. [For contingent repeal of this section, see the Compiler's Notes.]

The limitation on value of the principal place of residence shall be under fifty thousand dollars ($50,000) and shall be determined by the appraised fair market value as it appears on the records of the county assessor and not the reduced assessment.



§ 7-64-207 - Applications -- Fee -- Determination of eligibility.

(a) The state division of property assessments shall prepare an application form to be approved by the state board of equalization for such deferrals, which shall contain the following information and such additional information as may be required by the state board of equalization:

(1) Name and address of the applicant or applicants;

(2) Date and place of birth of applicant or applicants;

(3) Relationship between the applicants;

(4) Description and location, by civil district, of the property;

(5) Name of the person or persons holding title to the property;

(6) Name and address of any mortgage or lien holder;

(7) The amount of any mortgage or lien against such property; and

(8) Oath or verification of the information and disclosure by the applicant or applicants.

(b) Such application shall be accompanied by a fee in the amount of six dollars ($6.00) to be used to defray any expenses in the processing of such application.

(c) The trustee or municipal collector of taxes shall make a final determination of eligibility of the applicant.



§ 7-64-208 - Rules and regulations -- Hearings by state board of equalization.

(a) The state board of equalization is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the administration of this part, and such rules and regulations shall be administered by the state division of property assessments.

(b) The state board of equalization shall have jurisdiction to conduct through its hearing examiner a hearing regarding the complaint and appeal of any person or official arising under this part; provided, that notice of the complaint and appeal is received in the office of the executive secretary for the state board of equalization within forty-five (45) days of the date written notice is sent of the action that is the subject of the appeal. Any action by the state board of equalization shall be final and conclusive, subject to judicial review.



§ 7-64-209 - Interest -- Lien for unpaid taxes. [For contingent amendment, see the Compiler's Notes.]

In the event of a sale of the property, the deferred taxes shall not be submitted to penalty as provided for delinquent taxes, but shall be subject to interest at the rate of ten percent (10%) per annum, and the accrued taxes and interest at ten percent (10%) per annum shall remain a first lien on the property in favor of the local government involved until paid and without being subject to the statutes of limitations.



§ 7-64-210 - Termination of deferral. [For contingent amendment, see the Compiler's Notes.]

The deferred payments shall not only become due and payable at the time of sale of the residence and at time of death of the beneficiary hereunder, but shall also become due and payable in the event of change of use of the property from the principal place of residence of the beneficiary or beneficiaries.



§ 7-64-211 - Disabled persons and veterans -- Eligibility.

The deferral benefits provided for in this part shall also be extended to totally and permanently disabled taxpayers, as defined by § 67-5-703, and disabled veterans as defined in § 67-5-704.



§ 7-64-212 - Application deadline.

Applications for deferral of real property taxes shall be made annually on or before March 1 of each year, unless a later date for applications is provided by resolution of the legislative body of the county or municipality authorizing the program. Any applications received by the county trustee or collector of municipal taxes after the appropriate date shall be considered for deferral of real property taxes for the following tax year.









Chapter 65 - Parking Authority Act

§ 7-65-101 - Short title.

This chapter shall be known and may be cited as the "Parking Authority Act."



§ 7-65-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "parking authority" means any public corporation organized pursuant to this chapter;

(2) "Board" means the governing body of any authority created pursuant to this chapter;

(3) "Bonds" means bonds, notes, interim certificates or other obligations of an authority issued by its board of directors pursuant to this chapter;

(4) "Executive officer" means, with respect to a city or town, the mayor or other officer of the city or town exercising similar executive powers, and with respect to a county, means the county mayor or other officer of the county exercising similar executive powers;

(5) "Existing parking authority" means any public corporation or body politic and corporate or agency of the state of Tennessee or of any city or town in the state created by special or private act primarily for the purpose of planning, constructing, financing or operating parking facilities;

(6) "Governing body" means the body in which the general legislative powers of a municipality, county, or counties having a metropolitan form of government are vested;

(7) "Municipality" means any county or incorporated city or town in this state with respect to which an authority may be organized; and

(8) "Project" means a lot or lots, buildings and structures above, at or below the surface of the earth, including, but not limited to, rights-of-way, equipment, entrances, exits, driveways, approaches, ramps, garages, meters, pedestrian ways, fencing, landscaping and all other facilities and accessories necessary or desirable for or in connection with the parking or storing of vehicles of any kind, and ancillary spaces, uses, and structures related to, located within or adjacent to the facilities and accessories.



§ 7-65-103 - Purpose of chapter -- Liberal construction.

(a) It is hereby determined and declared that the free circulation of traffic of all kinds through the streets and roads of counties, cities and towns in this state is necessary to the health, safety and general welfare of the public. It is further determined and declared that the greatly increased use of motor vehicles of all kinds by the public has caused serious traffic congestion in certain areas of this state, and that inadequate parking facilities for vehicles have contributed to this congestion, not only to the point of seriously interfering with the primary use of such thoroughfares, but also of impeding rapid and effective firefighting and the disposition of police matters.

(b) It is the intention of the general assembly to authorize the incorporation in the several municipalities in this state of public corporations to acquire, by purchase or otherwise, own, operate, lease and dispose of properties, to the end that such public corporations may be able to reduce this parking crisis by providing sufficient off-street parking facilities and to further incorporate such facilities within projects encompassing the full range of transportation modes relating to off-street parking, including, but not limited to, pedestrian ways, public transit and other modes of public and private transportation properly located in residential, commercial and industrial areas of the several municipalities in this state, and to vest such public corporations with all powers that may be necessary to enable them to accomplish such purposes.

(c) This chapter shall be liberally construed in conformity with such intention.



§ 7-65-104 - Application -- Approval -- Existing authorities.

(a) Whenever any number of natural persons, not fewer than three (3), a majority of whom are duly qualified electors of and taxpayers in the municipality, files with the governing body of the municipality an application in writing seeking permission to apply for the incorporation of a parking authority of such municipality, the governing body shall proceed to consider such application. If the governing body, by appropriate resolution duly adopted, finds and determines that it is wise, expedient, necessary or advisable that the authority be formed, authorizes the persons making such application to proceed to form such authority, approves the form of certificate of incorporation proposed to be used in organizing the authority, then the persons making such application shall execute, acknowledge and file a certificate of incorporation for the authority as provided in § 7-65-106.

(b) Any existing parking authority may elect to be governed by this chapter upon application as provided in this section; provided, that provision has been made for the dissolution of such existing parking authority in accordance with the provisions of the private or special act creating or authorizing the creation of the parking authority. Any such dissolution pursuant to this subsection (b) shall become finally effective only upon the approval of the certificate of incorporation of the authority by the secretary of state and the recording of the certificate of incorporation in the secretary of state's office as provided in § 7-65-106. The authority shall assume the operation of any facilities of the existing parking authority and shall account for any revenues from the existing parking authority in such a manner as not to impair the obligations of contract with reference to any bond issue or other legal obligation of the existing parking authority, and the authority shall fully preserve and protect the contract rights vested in the owners of any such bonds, obligations or contractual interests. The board of directors of such existing parking authority shall be qualified to act as applicant for the creation of an authority, notwithstanding any other provision of this section.

(c) No authority may be formed unless such application shall have first been filed with the governing body of the municipality and the governing body shall have adopted a resolution as provided in this section.



§ 7-65-105 - Certificate of incorporation.

(a) The certificate of incorporation shall set forth:

(1) The names and residences of the applicants, together with a recital that a majority of them are electors of and taxpayers in the municipality;

(2) The name of the authority, which shall be the parking authority of the ____________________ of ____________________, the blank spaces to be filled in with the name of the municipality, if such name shall be available for use by the authority and, if not available, then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the authority has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the authority, which shall be in the municipality;

(5) The purposes for which the authority is proposed to be organized;

(6) The number or minimum number of directors of the authority;

(7) The period for the duration of the authority, which may be for a fixed term of years, may expire at the end of a period of six (6) years, unless by resolution of the governing body a renewal of the term is approved, or may be perpetual; and

(8) Any other matter that the applicants may choose to insert in the certificate of incorporation, which shall not be inconsistent with this chapter or with the laws of the state of Tennessee.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Tennessee to take acknowledgments to deeds.

(c) In the event an existing parking authority elects to be governed by this chapter, the certificate of incorporation shall contain such of the recitals set out in subsection (a) as may be appropriate under the circumstances.



§ 7-65-106 - Filing with and approval by secretary of state -- Corporate existence.

(a) When executed and acknowledged in conformity with § 7-65-105, the certificate of incorporation shall be filed with the secretary of state.

(b) The secretary of state shall then examine the certificate of incorporation. If the secretary of state finds that the recitals contained in the certificate of incorporation are correct, that there has been compliance with the requirements of § 7-65-105, and that the name is not identical with or so nearly similar to that of another authority already in existence in this state as to lead to confusion and uncertainty, the secretary of state shall approve the certificate of incorporation and record it in an appropriate book or record in the secretary of state's office.

(c) When such certificate has been so made, filed and approved, the applicants shall constitute a public corporation under the name set out in the certificate of incorporation.



§ 7-65-107 - Amendment of certificate of incorporation.

(a) The certificate of incorporation may at any time and from time to time be amended so as to make changes in the certificate of incorporation and make and add any provisions to the certificate of incorporation that might have been included in the certificate of incorporation in the first instance.

(b) An amendment to the certificate of incorporation shall be effected in one (1) of the following means:

(1) The members of the board of directors of the authority shall file with the governing body of the municipality an application, in writing, seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made. Such governing bodies shall consider such application and, if it shall by appropriate resolution duly find and determine that it is wise, expedient, necessary or advisable that the proposed amendment be made and shall authorize the amendment to be made, and shall approve the form of the appropriate amendment, then the persons making such application shall execute an instrument embodying the amendment specified in such application, and shall file the amendment with the secretary of state. The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Tennessee to take acknowledgments to deeds. The secretary of state shall thereupon examine the proposed amendment and, if the secretary of state finds that there has been compliance with the requirements of this section and the proposed amendment is within the scope of what might be included in the original certificate of incorporation, the secretary of state shall approve the amendment and record it in an appropriate book in the secretary of state's office. When such amendment has been so made, filed and approved, it shall thereupon become effective and a certificate of incorporation shall thereupon be amended to the extent provided in the amendment; or

(2) The governing body of a municipality may amend the certificate of incorporation by the adoption of an appropriate resolution that finds that it is wise, expedient, necessary or advisable that the amendment be made. The resolution shall approve the form of the proposed amendment, and upon adoption, the governing body shall authorize the chief executive officer to execute an instrument embodying the amendment specified in the resolution and file the amendment with the secretary of state. The proposed amendment shall be subscribed and acknowledged by the chief executive officer before an officer authorized by the laws of Tennessee to take acknowledgment of deeds. The secretary of state shall thereupon examine the proposed amendment and, if the secretary of state finds that there has been compliance with the requirements of this section and the proposed amendments are within the scope of what might be included in the original certificate of incorporation, the secretary of state shall approve the amendment and record it in an appropriate book in the secretary of state's office. When such amendment has been so made, filed and approved, it shall thereupon become effective and a certificate of incorporation shall thereupon be amended to the extent provided in the amendment.

(c) No certificate of incorporation shall be amended except in the manner provided in this section.



§ 7-65-108 - Board of directors.

(a) The authority shall have a board of directors in which all powers of the authority shall be vested and that shall consist of any number of directors, no fewer than five (5), a majority of whom shall be duly qualified electors of and taxpayers in the municipality. The directors shall serve as such without compensation, except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties under this chapter. No director shall be an officer or employee of the municipality. The directors shall be appointed by the executive officer of the municipality with the approval of the governing body of the municipality, and they shall be so appointed that they shall hold office for staggered terms. At the time of the appointment of the first board of directors, the executive officer of the municipality shall divide the directors into three (3) groups containing as near equal whole numbers as possible. The first term of the directors included in the first group shall be two (2) years, the first term of the directors included in the second group shall be four (4) years, the first term of the directors included in the third group shall be six (6) years, and thereafter the terms of all directors shall be six (6) years; provided, that, if at the expiration of any term of office of any director, a successor has not been appointed, then the director whose term shall have expired shall continue to hold office until such director's successor shall have been so appointed.

(b) In the event that an existing parking authority shall elect to be governed by this chapter, the executive officer of the municipality, with the approval of the governing body of the municipality, may appoint as directors of the authority the members of the board of directors of the existing parking authority serving immediately prior to its dissolution, and such directors shall thereafter serve in accordance with this section.

(c) The directors shall meet and organize as a board and shall elect one (1) of their members as chair, one (1) as vice chair, one (1) as treasurer and one (1) as secretary, and such officers shall annually be elected thereafter in a like manner. The duties of secretary and treasurer may be performed by the same director. Any action taken by the directors under this chapter may be authorized by resolution at any regular or special meeting, and such resolution shall take effect immediately and need not be published or posted.



§ 7-65-109 - Purpose and powers of authority.

(a) Authorities are authorized to be created to conduct necessary research activity; to maintain current data leading to efficient operation of off-street parking facilities, for the fulfillment of public needs for parking and the relation of parking to public transit and other public and private transportation modes, and to pedestrian ways; to promote safe and efficient access to and circulation within certain congested areas; to establish a permanent coordinated system of parking facilities and planning, designing, locating, financing, acquiring, holding, constructing, improving, maintaining and operating, owning, leasing, either in the capacity of lessor or lessee, land and facilities to be devoted to the parking of vehicles of any kind and the integration with related transportation systems and facilities.

(b) The authority may exercise all powers necessary or convenient for performing the purposes set forth in subsection (a), including, but not limited to, the following:

(1) Have succession in its corporate name for the period specified in the certificate of incorporation, unless sooner dissolved as provided in § 7-65-119;

(2) Sue and be sued and prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the seal at pleasure;

(4) Make contracts of every name and nature, including property and liability insurance, and execute all instruments necessary or convenient for the carrying on of its business;

(5) Acquire, whether by purchase, construction, exchange, gift, or otherwise, lease as lessee, and improve, maintain, extend, equip and furnish one (1) or more projects, which projects may be either within or without the corporate limits of the municipality with respect to which the authority was organized, including all real, personal, mixed, tangible or intangible properties or any interest in those properties that the board of directors of the authority may deem necessary in connection with the projects, and regardless of whether or not any such projects shall then be in existence;

(6) Apply for, receive and accept grants for or in aid of any of its proper purposes from the United States or any agency of the United States, and from the state, any department or agency of the state, and any political subdivision of the state, and receive and accept money, property, labor or other things of value from any source whatever;

(7) Maintain and operate any or all projects of the authority as provided in § 7-65-110;

(8) Lease to any individual, partnership, firm, corporation or municipality any or all of its projects upon such terms and conditions as the board of directors shall deem proper and charge and collect rent for the lease and terminate any such lease upon the failure of the lessee to comply with any of the obligations of the lease, and include in any such lease, if desired, provisions that the lessee shall have options to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors of the authority or purchase any or all of the projects of the authority or that upon payment of all the indebtedness of the authority it may lease or convey any or all of its projects to the lessees of the projects, with or without consideration;

(9) Enter into contracts with the state, municipalities, corporations or authorities for the use of any project of the authority and fixing the amount to be paid for the use of the project;

(10) Sell, exchange, donate, and convey any or all of its properties to the municipality or to any other municipality or public body or instrumentality or agency of the state or any county or incorporated city or county in the state, whenever its board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized, or, except as provided in subdivision (b)(8), convey any such properties to any private person, corporation, or other private entity at not less than the appraised value of the property;

(11) Borrow money and issue bonds for the purposes of carrying out any of its powers;

(12) As security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection with the bonds, mortgage and pledge any or all of its projects or any part or parts of the projects, whether then owned or thereafter acquired, and pledge all or any part of the revenues and receipts from the bonds or from any thereof, or funds received by the authority from any other sources;

(13) Enter into contracts with any individual, partnership, firm, corporation or municipality pursuant to which such other party shall manage the operation of any or all of the projects of the authority, and agree to such terms and conditions as are determined to be expedient by the board of directors;

(14) Enter into contracts with any individual, partnership, firm, corporation or municipality by which the authority is to manage and maintain, and collect fees, charges and other revenues from parking facilities owned by such other party, including contracts whereby the authority manages, maintains and collects the revenues from on-street parking meters or other facilities owned or controlled by municipalities of this state;

(15) Employ and pay compensation to such employees and agents, including attorneys, as the board of directors shall deem necessary for the business of the authority;

(16) Enter into contracts of group insurance for the benefit of its employees, and set up a retirement or pension fund for such employees, similar to that existing in the municipality with respect to which the authority is created;

(17) Cooperate with the state, any county, city, town, public corporation, agency, department, or political subdivision of the state, and make such contracts with them as the board of directors may deem advisable to accomplish its corporate purposes; and

(18) Exercise all powers expressly given in its certificate of incorporation or necessarily incident to those powers, and establish bylaws and make all rules and regulations not inconsistent with the certificate of incorporation or this chapter, deemed expedient for the management of the authority's affairs.

(c) Any meeting held by the board of directors for any purpose whatsoever shall be open to the public upon notice being duly given in accordance with the laws of this state.

(d) Any lease of a project entered into pursuant to this chapter shall provide for rentals that, with other revenue derived from the project or otherwise available to the authority will be adequate to pay principal of and interest on such bonds as the same falls due, and pay such expenses of operating and maintaining the project as the board of directors shall determine to be necessary.

(e) Notwithstanding the provisions of any law to the contrary, no provision of this chapter shall be construed to permit or to authorize any parking authority to exercise the power of eminent domain.



§ 7-65-110 - Operation of projects.

(a) The authority, while operating any or all of its projects, has the power to make and enforce rules and regulations governing the use of any project and to fix, alter, charge and collect rents and other charges for the use of its facilities, at reasonable rates, to be determined exclusively by its board of directors, for the purpose of providing for the payment of the expenses of the authority, the construction, improvement, repair, maintenance and operation of its projects, the payment of the principal of and interest on its bonds, and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any such bonds or with the municipality with respect to which the authority was created.

(b) The authority has the power to lease adjunct portions of any project for commercial use, public or private, by the lessee, when, in the opinion of the board of directors, such leasing is desirable and feasible in order to assist in defraying the expenses of the authority. When, in the opinion of the board of directors, the space above any project is not needed for parking purposes, the authority may lease the right to develop the air space above any project for commercial uses other than parking, together with the right to use and occupy such space within the project as may be necessary for the purposes of access to and support of structures occupying the space above such project.



§ 7-65-111 - Bonds and notes.

(a) Except as otherwise expressly provided in this chapter, all bonds issued by the authority shall be payable solely out of the revenues and receipts derived from the leasing, operation or sale by the authority of its projects or any thereof or from income received by the authority from its operation of other parking facilities or from such funds as the authority may receive from other sources as are legally available for such purpose, all as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued; provided, that notes issued in anticipation of the issuance of bonds may be retired out of the proceeds of such bonds. Such bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denomination and of such terms and maturities, may be in fully registered form or in bearer form registrable either as to principal or interest, or both, may bear such conversion privileges and be payable in such installments and at such time or times, not exceeding forty (40) years, from the date of the bonds, may be payable at such place or places whether within or without the state of Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, may be executed by such officers of the authority, and may contain such provisions not inconsistent with this section, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued. If deemed advisable by the board of directors, there may be retained in the proceedings under which any bonds of the authority are authorized to be issued an option to redeem all or any part of the bonds as may be specified in such proceedings, at such price or prices and after such notice or notices and on such terms and conditions as may be set forth in such proceedings and as may be briefly recited on the face of the bonds, but nothing contained in this section shall be construed to confer on the authority any right or option to redeem any bonds except as may be provided in the proceedings under which they shall be issued. Any bonds of the authority may be sold at public or private sale for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds. Issuance by the authority of one (1) or more series of bonds for one (1) or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds.

(b) Any bonds or notes of the authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums on the bonds or notes;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as provided in subdivision (d)(2), interest to accrue on such obligations from the date of delivery to the date of maturity or to the first redemption date, whichever shall be earlier; and

(5) Expenses, premiums and commissions of the authority deemed by the board of directors to be necessary in connection with the issuance of the refunding bonds.

(c) Any such refunding may be effected whether the obligations to be refunded shall have then matured or shall thereafter mature, either by the exchange of the refunding bonds for the obligations to be refunded by the refunding bonds, with the consent of the holders of the obligations so to be refunded, or by sale of the refunding bonds and the application of the proceeds of the sale to the payment of the obligations to be refunded by the refunding bonds, and regardless of whether or not the obligations to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the obligations proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(d) The principal proceeds from the sale of any refunding bonds shall be applied only as follows, either to:

(1) The immediate payment and retirement of the obligations being refunded; or

(2) The extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded, and to any expenses incurred in connection with such refunding, but may also be used to pay interest on the refunding bonds prior to the retirement of the obligations being refunded. Money in any such trust fund may be invested in direct obligations of, or obligations the principal of and interest on which are guaranteed by, the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank and trust company located in the state of Tennessee, if such certificates shall be secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this subdivision (d)(2) shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded, but which shall not have matured and which shall not be presently redeemable.



§ 7-65-112 - Security for bonds.

The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the principal and interest shall be made payable, and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made. The resolution under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance or operation of the projects covered by the resolution, the fixing and collection of rents for any portions of the projects leased by the authority to others, the creation and maintenance of special funds from such revenues, limitations on the issuance of additional bonds and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with the provisions of this section. Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, mortgage and deed of trust were made shall have been fully paid or adequate provision shall be made for the payment of the principal and interest. In the event of default in such payment or in any agreements of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security for the bonds, the payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage and deed of trust or any one (1) or more of the remedies.



§ 7-65-113 - Pledge of on-street parking revenues.

(a) Any authority operating a project financed from the proceeds of bonds issued pursuant to this chapter may pledge to the payment of the bonds, in addition to all other revenues, all or any portion of such moneys as may be received from on-street parking meters pursuant to an agreement with the municipality within which such project shall be situated.

(b) Upon adoption of an ordinance or resolution by its governing body, determining that a project financed and operated or proposed to be financed and operated within the municipality by an authority will be of benefit to the municipality in connection with its program of regulating and expediting vehicular traffic, and that the making available of on-street parking meter revenues to the authority will make the financing and operation of such project by the authority more feasible, resulting in increased benefits to the municipality and a more orderly flow of traffic, the municipality is authorized to enter into an agreement with the authority whereby the municipality shall pay over to the authority, as received, such portion of the revenues derived from its on-street parking meters as may be determined in such resolution; provided, that such revenues shall be used by the authority for the purpose of retiring indebtedness incurred in relation to the project. The municipality may covenant and agree in any such agreement to maintain its existing parking meters at their present locations and to maintain the charges for on-street metered parking at a rate at least equal to the rate in effect on the date of the agreement, and any such agreement may provide that the terms of the agreement may be enforced by the holder of any outstanding bonds of the authority to be affected by the agreement; provided, that all such provisions shall be subject to the right of the municipality to make changes and alterations pursuant to its police powers in regulating the flow of traffic.

(c) It is hereby determined that, in financing, acquiring and operating any such project, the authority is performing a vital public function and that the use of parking meter revenues for such purpose and the payment of the parking meter revenues to the authority constitutes a proper public purpose of the municipality.



§ 7-65-114 - Use of bond proceeds.

Proceeds of bonds other than refunding bonds issued by the authority may be used solely for the purpose of constructing, acquiring, reconstructing, improving, equipping, furnishing, bettering, or extending any project or projects, including the payment of interest on the bonds during construction of any such project and for six (6) months after the estimated date of completion, the payment of engineering, fiscal, architectural and legal expenses incurred in connection with such project and the issuance of the bonds, and the establishment of a reasonable reserve fund for the payment of principal of and interest on such bonds in the event of a deficiency in the revenues and receipts available for such payment.



§ 7-65-115 - Exemption from taxation.

The authority is hereby declared to be performing a public function in behalf of the municipality with respect to which the authority is organized and to be a public instrumentality of such municipality. Accordingly, the authority and all properties at any time owned by the authority and the income from the properties, and all bonds issued by the authority and the income from the bonds shall be exempt from all taxation in the state of Tennessee. Also, for purposes of the Tennessee Securities Act of 1980, compiled as title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state of Tennessee.



§ 7-65-116 - Nonliability of municipality.

The municipality shall not, in any event, be liable for the payment of principal of or interest on any bonds of the authority, or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever. In the event bonds of the authority are issued for a term greater than the life of the authority, the creating municipality shall assume the obligation of the bonds from and after the expiration of the period of duration of the authority.



§ 7-65-117 - Municipal leases and contracts with authorities -- Tax.

(a) Any municipality is authorized to enter into such leases or projects, or parts of projects, from an authority, for such term or terms and upon such conditions as may be determined by the governing body of such municipality, notwithstanding and without regard to the restrictions, prohibitions, or requirements of any other law, whether public or private; provided, that any such project or part of a project is situated within the municipality.

(b) Whenever, and as often as a municipality enters into a lease with an authority under this chapter, the governing body of such municipality shall provide by ordinance or resolution, as the case may be, for the levy and collection of a direct annual tax sufficient to pay the annual rent payable under such lease as and when it becomes due and payable, and to pay any expenses of maintaining and operating the project required to be paid by the municipality under the terms of such lease or by instrument collateral to the lease; provided, that the ordinance or resolution may provide that the tax levy in each year shall be abated to the extent that there are on hand revenues from the operation of the leased project or any other funds of the municipality that are legally available for the making of rental payments under the lease. Such tax shall be assessed, levied, collected and paid in like manner as other taxes of the municipality and shall be in addition to all other taxes now or hereafter authorized to be levied by the municipality. Such tax shall not be included within any statutory or other limitation of rate or amount for such municipality, but shall be excluded from any statutory or other limitation of rate or amount and be in addition to any statutory or other limitation of rate or amount and in excess of any statutory or other limitation of rate or amount, notwithstanding and without regard to the prohibitions, restrictions or requirements of any other law, whether public or private. There shall be set aside from such tax levy into a special fund an amount sufficient for the payment of the annual rent, and the money in such fund shall be used exclusively for such purpose and shall not be used for any other purpose until the annual rent has been paid in full.



§ 7-65-118 - Nonprofit corporation -- Disposition of earnings.

The authority shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the authority shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the municipality with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 7-65-119 - Completion of corporate purpose -- Dissolution.

Whenever the board of directors of the authority, by resolution, determines that there has been substantial compliance with the purposes for which the authority was formed, and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, then the members of the board of directors shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Such certificate of dissolution shall be executed under the corporate seal of the authority. Upon the filing of such certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality, and possession of such funds and properties shall forthwith be delivered to such municipality.



§ 7-65-120 - Joint operation.

The powers conferred upon authorities created under this chapter may be exercised by two (2) or more such authorities acting jointly. Two (2) or more municipalities may, by acting jointly, incorporate an authority to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such an authority, each and every requisite pertaining to the application for incorporation, qualifications of applicants, certificate of incorporation and amendment of certificate shall be incumbent, in like manner, upon each municipality joining in the creation of such authority.



§ 7-65-121 - Law complete in itself.

No proceedings, notice, filing or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, notwithstanding any other law to the contrary; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power over the authority of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law.



§ 7-65-122 - Project sites.

Any municipality may acquire a project site by gift, purchase, eminent domain or lease, and may transfer any project site to an authority by sale, lease or gift. Such transfer may be authorized by resolution of the governing body of the municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law. Such project site may be within or without the municipality or partially within and partially without the municipality.



§ 7-65-123 - Powers additional to those granted by other laws.

The powers conferred by this chapter shall be in addition and supplementary to, and the limitations in this chapter shall not affect the powers conferred by, any other general, special or local law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local laws.



§ 7-65-124 - Applicability of chapter.

(a) This chapter shall only apply to counties having a population of more than fifty thousand (50,000), according to the 1970 federal census or any subsequent federal census.

(b) This chapter shall not apply to counties having a metropolitan form of government.

(c) This chapter shall apply to those counties having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census.






Chapter 66 - Tennessee Homestead Act

§ 7-66-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Homestead Act."



§ 7-66-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administering agency" or "agency" means that organization that has been designated pursuant to the terms of this chapter to administer the Tennessee homestead program;

(2) "Conveyance property" means that real property that shall be subject to conveyance by sale or by lease upon compliance with certain conditions and terms;

(3) "Homestead agreement" or "agreement" means that contract between the homesteader and the administering agency relative to participation in the homestead program;

(4) "Homesteader" means that person, corporation, partnership, or joint venture that has been designated pursuant to this chapter to receive, lease, occupy, rehabilitate or renovate real properties declared to be held for the program as provided in this chapter; and

(5) "Program," "homestead program," or "Tennessee homestead program" means the plan of procedure as provided in this chapter by the Tennessee Homestead Act.



§ 7-66-103 - Purpose of chapter -- Property affected.

This chapter shall provide for an alternative method for the acquisition and the disposition of real property owned by units of local government. This property shall include, but shall not be limited to, the following:

(1) Real property brought in by units of local government at delinquent tax sales;

(2) Other real property purchased by units of local government;

(3) Real property made available by other local, state or federal governmental agencies; and

(4) Real property made available to the local units of government by a private party.



§ 7-66-104 - Election to participate in program.

(a) The local governing body of any county or municipality may, by resolution or by ordinance, elect to participate in the provisions of this program.

(b) In the event a local governing body shall not elect to participate in this program, then acquisitions and dispositions of real property within the jurisdiction of such local governing body shall be governed under existing laws.



§ 7-66-105 - Implementation plan.

Upon election to participate in the program, the executive of the local unit of government shall develop an implementation plan, which shall be subject to majority approval by the local legislative body and shall include the following:

(1) Designation of the agency that shall administer the program. Such agency may be an existing agency or a new agency created for purposes of administering the program;

(2) A description of the method of selection of the properties that are to be assigned to participate under this chapter;

(3) A description of the conditions and criteria that shall be used to select homesteaders for participation in multi-family housing development;

(4) A description of the conditions and criteria that shall be used to select homesteaders for participation in single family housing units;

(5) A description of the conditions and criteria for conveyance of property to homesteaders, whether by deed or by lease;

(6) A description of building standards and codes that shall apply to the designated properties and the methods of monitoring these standards;

(7) A description of the approach that shall be taken to coordinate the homesteading program with state and federal agencies;

(8) A description of technical and financial assistance and incentives that shall be available to homesteaders;

(9) A description of the methods by which property shall be acquired and disposed of; and

(10) Other conditions and criteria as deemed to be in the public interest.



§ 7-66-106 - Properties assigned to program -- Notice -- Removal.

(a) Declaration of properties that shall be assigned to the program must be made by public notice.

(b) Properties declared to be in the program shall remain in such program until removed by the administering agency and public notice of such removal is given.



§ 7-66-107 - Provisions governing assigned property.

(a) Properties that have been assigned to the program shall be governed exclusively by the terms of this chapter.

(b) Properties assigned to the program originating from federal governmental agencies shall be administered, conveyed, and disposed of in the manner prescribed by the laws, rules and regulations pertaining to such properties.



§ 7-66-108 - Conveyance or leasing of real property.

(a) The administering agency shall convey or lease the real property acquired for purposes of this chapter to those persons who have been designated as homesteaders, subject to such terms and conditions as shall be established by the agency.

(b) (1) Upon compliance with such terms and conditions, that property that is designated as conveyance property shall be conveyed to the homesteader by fee simple title.

(2) Prior to the vesting of a fee simple title in the homesteader, any material failure by the applicant to carry out the homesteader's homestead agreement entered into pursuant to the terms of this chapter nullifies such agreement; the use and enjoyment of the property terminates; and all rights, title and interest in and to the property shall revert to the agency, except that the agency may grant the homesteader a specified period of time, not to exceed two (2) years, to come into compliance with the terms of the homestead agreement.

(c) (1) Any taxes, penalties, interest, and other fees assessed any property designated as homestead property under this chapter, and conveyed in accordance with the chapter, and title transferred in accordance with the terms and conditions as set forth by the local administering agency, shall be forgiven upon such transfer, if such forgiveness has been authorized by the legislative body of the affected municipality, or county, or both.

(2) Upon transfer, the property shall no longer be deemed homestead property and shall be subject to any and all taxes and assessments as prescribed by all other sections of the code.



§ 7-66-109 - Rules and regulations.

The director of the agency shall prescribe such rules and regulations, including rules and regulations establishing standards and methods for the inspection of the building, the measure of rehabilitation progress, and such other rules and regulations as may be necessary to carry out this chapter.



§ 7-66-110 - Exemption from taxation.

Any property held under this chapter with retention of the deed by the local governmental unit is deemed to be the property of the local governing unit held for public purposes and is exempt from property taxation.



§ 7-66-111 - Applicability of chapter.

This chapter shall only apply to any county having a population greater than seven hundred fifty thousand (750,000), according to the 1980 federal census or any subsequent federal census.






Chapter 67 - Sports Authorities Act of 1993

§ 7-67-101 - Short title.

This chapter shall be known and may be cited as the "Sports Authorities Act of 1993."



§ 7-67-102 - Legislative findings -- Purpose of chapter -- Liberal construction.

(a) It is hereby found and determined that:

(1) There is an immediate need to promote and further develop recreational opportunities in this state, by facilitating and equipping the acquisition, construction, and rehabilitation of sports complexes, stadiums, arenas and other recreational facilities, for the holding of professional and amateur athletic events;

(2) The development of such facilities will provide a means to attract and locate major professional team franchises in the state, enhance the state's image as a sports center, and encourage and foster economic development and prosperity;

(3) An authority is needed in individual communities to prepare comprehensive, long-range master plans for the orderly development of sports and recreational facilities and to promote sports and sports-related activities; and

(4) In many instances, effective cooperation between various units of government has been hampered because of inadequate statutory authority.

(b) It is the purpose of this chapter to address these findings by providing for the establishment of sports authorities to plan, promote, finance, construct, acquire, renovate, equip and enlarge buildings, sports complexes, stadiums, arenas, structures and facilities for public participation and enjoyment of professional and amateur sports, fitness, health and recreational activities. The primary purpose of any and all such facilities shall be the conduct of sports events, but use of these facilities need not be limited to those events.

(c) This chapter shall be liberally construed in conformity with its purpose.



§ 7-67-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "sports authority" means any public corporation organized pursuant to this chapter;

(2) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(3) "Contracting party" or "other contracting party" means any party, including a municipality, to a sale contract, lease agreement or loan agreement, other than the authority;

(4) "Cost", as applied to any sports and recreational facility, means and includes the cost of acquisition or construction, the cost of labor, materials, and equipment, the cost of all lands, property rights, easements and franchises required; financing charges, interest and debt service prior to and during construction and up to one (1) year thereafter; costs of plans and specifications, services and estimates of costs and of revenues; costs of engineering and legal services; all expenses necessary or incident to determining the feasibility or practicability of such acquisitions or constructions; and administrative, legal and engineering expenses and such other expenses as may be necessary or incident to the acquisition or construction or the financing authorized in this chapter;

(5) "Governing body" means the body in which the general legislative powers of a municipality are vested, and in the case of counties means the legislative body of any county;

(6) "Loan agreement" means an agreement providing for an authority to loan the proceeds derived from the issuance of revenue bonds pursuant to this chapter to one (1) or more contracting parties to be used to pay the cost of one (1) or more projects and providing for the repayment of such loan by the other contracting party or parties, and which may provide for such loans to be secured by or evidenced by one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the contracting party or parties, delivered to the authority or to a trustee under the indenture pursuant to which the bonds were issued;

(7) "Municipality" means any county, metropolitan government or incorporated city or town in this state with respect to which an authority may be organized;

(8) "Project" means any building, sports complex, stadium, arena, sports and recreational facility, or any other structure or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in this chapter, and also includes, but is not limited to, roads, streets, highways, curbs, bridges, flood control facilities, and utility services, such as water, sanitary sewer, electricity, gas and natural gas, and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in this chapter; provided, that such supporting system or facility is dedicated for public use;

(9) "Revenues" of a project means all revenues derived from and on account of a project, directly or indirectly, including payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as provided in this chapter, and any revenues pledged by a municipality;

(10) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments. If the sale contract permits title to the project to pass to the other contracting party or parties prior to payment in full of the entire purchase price, it shall also provide for the other contracting party or parties to deliver to the authority or to the trustee under the indenture pursuant to which the bonds were issued one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties providing for timely payments, including, but not limited to, interest on notes, debentures, bonds or other secured or unsecured debt obligations for the balance of the purchase price, at or prior to the passage of such title;

(11) "Sports and recreational facilities" means and includes facilities for any and all types of sports and recreational pursuits, including, but not limited to, football, basketball, baseball, soccer, track and field meets, swimming and diving meets, and any and all other sports, games, events or exhibitions that add to the recreational enrichment of the community; and

(12) "State" means the state of Tennessee and, unless otherwise indicated by the context, any agency, authority, branch, bureau, commission, corporation, department or instrumentality of the state, now or hereafter existing.



§ 7-67-104 - Application for incorporation to governing body of municipality.

Any number of natural persons, not fewer than three (3), each of whom are duly qualified voters of the municipality, may file with the governing body of the municipality an application in writing seeking permission to apply for the incorporation of a sports authority of such municipality. If the governing body, by appropriate resolution duly adopted, finds and determines that it is wise, expedient, necessary or advisable that the authority be formed, authorizes the persons making such application to proceed to form such authority and approves the form of corporate charter proposed to be used in organizing the authority, then the persons making such application shall execute, acknowledge and file a charter for the authority as provided in § 7-67-106. No authority may be formed unless such application has first been filed with the governing body of the municipality and the governing body has adopted a resolution as provided in this section.



§ 7-67-105 - Charter contents.

(a) The charter shall set forth:

(1) The names and residences of the applicants, together with a recital that each of them is a voter in the municipality;

(2) The name of the authority, which shall be the sports authority of the city, or county, of ____________________, where the blank is to be filled in with the name of the city or county, if such name is available for use by the authority, and if not available, then the incorporators shall designate some other similar name that is available;

(3) A recital that permission to organize the authority has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the authority;

(5) The purposes for which the authority is proposed to be organized;

(6) The number of directors of the authority;

(7) The period, which may be perpetual, for the duration of the authority;

(8) A provision addressing conflicts of interest of members of the boards of directors of the sports authority; and

(9) Any other matter that the applicants may choose to insert in the charter that is not inconsistent with this chapter or with the laws of the state.

(b) The charter shall be subscribed and acknowledged by each of the applicants.



§ 7-67-106 - Filing of charter.

When executed and acknowledged in conformity with § 7-67-105, the charter shall be filed with the secretary of state. The secretary of state shall examine the charter and, if the secretary of state finds that the recitals contained in the charter are correct, that the requirements of § 7-67-104 have been complied with, and that the name is not identical with or so nearly similar to that of another authority already in existence in this state as to lead to confusion and uncertainty, the secretary of state shall approve the charter and accept it for filing. When such charter has been so made, filed and approved, the authority shall constitute a public corporation under the name set out in the charter.



§ 7-67-107 - Amendment of charter.

The charter may, at any time and from time to time, be amended in a manner not inconsistent with § 7-67-105. Any such amendment shall be adopted in the following manner: the board of directors of the authority shall file with the governing body of the municipality with which the application for the creation of the authority was filed an application in writing seeking permission to amend the charter, setting forth the proposed amendment to be made. If that sovereign body, by appropriate resolution, finds and determines that it is wise, expedient, necessary or advisable that the proposed amendment be made and authorizes the amendment to be made, approving the form of the proposed amendment, then the chair of the board of directors of the authority shall execute an instrument embodying the amendment, and shall file the amendment with the secretary of state. The secretary of state shall examine the proposed amendment and, if the secretary of state finds that the requirements of this section have been complied with, the secretary of state shall approve the amendment and accept it for filing in an appropriate book in the secretary of state's office. When such amendment has been so made, filed and approved, it shall become effective.



§ 7-67-108 - Board of directors -- Officers -- Meetings public.

(a) (1) The authority shall have a board of directors in which all corporate powers of the authority shall be vested. The board shall consist of no fewer than seven (7) directors, all of whom shall be duly qualified voters of the municipality. A director shall serve without compensation, except that the authority may reimburse a director for actual expenses incurred in the performance of a director's duties. A director may not be an elected official or employee of the municipality. The governing body of the municipality shall appoint the directors. The directors shall have staggered terms.

(2) When the initial board of directors is appointed, the governing body of the municipality shall divide the directors into three (3) groups containing substantially equal numbers. The initial term of the directors included in the first group shall be two (2) years; the initial term of the directors included in the second group shall be four (4) years; the initial term of the directors included in the third group shall be six (6) years. All subsequent terms of directors shall be six (6) years; provided, that if at the expiration of any term of office of any director a successor has not been appointed, the director whose term of office has expired shall continue to hold office until the director's successor is appointed.

(3) In the case of authorities created pursuant to the approval of two (2) or more municipalities acting jointly, as provided in § 7-67-120, the number of directors appointed by the governing body of each municipality shall be as nearly equal as practicable.

(4) (A) In counties having a metropolitan form of government, there shall be no more than thirteen (13) directors. Nine (9) of such members of the board of directors shall be appointed based on residency, with at least one (1) director being appointed from each metropolitan public school district. Of the remaining four (4) members, one (1) director shall be a resident of each of the four (4) state senatorial districts. This subdivision (a)(4)(A) shall not affect the terms of the current members of the sports authority board of directors, but appointments shall be made for the new positions created by this subdivision (a)(4)(A), so as to meet the residency requirements established in this subdivision (a)(4)(A), as terms expire and vacancies occur.

(B) In counties having a metropolitan form of government and in municipalities having a population of more than six hundred thousand (600,000) or not less than forty-seven thousand three hundred (47,300) nor more than fifty thousand (50,000), according to the 1990 federal census or any subsequent federal census, the chief executive officer shall appoint the directors. The governing body of the metropolitan government or of such municipality shall by resolution confirm the appointments of the chief executive officer. When the chief executive officer makes the initial appointments, the chief executive officer shall designate which directors serve an initial term of two (2), four (4) and six (6) years, respectively. At least one (1) director shall be a female and at least one (1) director shall be of a racial minority.

(5) If a vacancy occurs in the position of director, the vacancy shall be filled in the same manner as the original term for the remainder of the unexpired term.

(b) The directors shall meet and organize as a board and shall elect one (1) of its members as chair, one (1) as vice chair, one (1) as secretary, and one (1) as treasurer, and such offices shall annually be filled in like manner. The duties of secretary and treasurer may be performed by the same director. In the event of the resignation or death of the chair, vice chair, secretary or treasurer, another member may be elected to fill the vacancy for the anticipated term of the chair, vice chair, secretary or treasurer.

(c) Any meeting of the board of directors for any purpose whatsoever shall be open to the public. Any action taken by the directors under this chapter may be authorized by resolution at any regular or special meeting. A majority of the board shall constitute a quorum for the transaction of business. The concurring vote of a majority of the directors voting at a meeting at which a quorum is present shall be necessary for the exercise of any of the powers granted by this chapter.



§ 7-67-109 - Powers of the authority.

Each sports authority created pursuant to this chapter shall be a public nonprofit corporation and a public instrumentality of the municipality with respect to which the authority is organized. The authority shall have the following powers, together with all powers incidental to the following powers or necessary for the performance of those powers, to:

(1) Have succession by its corporate name for the period specified in the charter, unless sooner dissolved as provided in § 7-67-119;

(2) Sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the seal at pleasure;

(4) Acquire, whether by purchase, construction, exchange, gift, lease, or otherwise, and to improve, repair, extend, equip, furnish, operate and maintain one (1) or more projects, which projects shall be within at least one (1) of the municipalities with respect to which the authority shall have been created, including all real and personal properties that the board of directors of the authority may deem necessary in connection with the projects and regardless of whether or not any such projects shall then be in existence, and including the power to demolish such existing structures as may be on sites acquired when such structures are not needed for the project;

(5) Operate, maintain, manage, and enter into contracts for the operation, maintenance and management of any project undertaken, and to make rules and regulations with regard to such operation, maintenance and management;

(6) Employ, contract with, fix the compensation of, and discharge engineering, architectural, legal and financial experts, and such consultants, agents and employees, as may be necessary to carry out the purposes of this chapter and to provide for the proper construction, operation and maintenance of any project;

(7) Lease, rent and contract for the operation of all or any part of any project for sports and recreational facilities, and charge and collect rent for the project and terminate any such lease upon the failure of the lessee to comply with any of the obligations of the lease; and include in or exclude from any such lease provisions that the lessee shall have the option to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors;

(8) Lease such space in a project as from time to time may not be needed for sports and recreational purposes to any other person, corporation, partnership or association for such purposes as the board of directors may determine are in the best interest of the authority or will help facilitate the purposes for which the authority was created, and upon such terms and in such manner as the board may determine;

(9) Fix and collect rates, rentals, fees and charges for the use of any and all of the sports and recreational facilities of the authority;

(10) Contract for the operation of concessions on or in any of the sports and recreational facilities of the authority;

(11) Advertise within or without the state any of the sports and recreational facilities of the authority;

(12) Sell, exchange, donate, and convey any or all of its properties, whenever the board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized;

(13) Procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the authority in the performance of the duties of such person's office or employment or any other insurable risk, as the board of directors, in its discretion, may deem necessary;

(14) Accept donations, contributions, revenues, capital grants or gifts from any individuals, associations, public or private corporations, and municipalities, the state or the United States, or any agency or instrumentality of the state or the United States, for or in aid of any of the purposes of this chapter and enter into agreements in connection with the donations, contributions, revenues, capital grants or gifts;

(15) Borrow money from time to time and, in evidence of any obligation incurred, issue and sell its revenue bonds in accordance with this chapter and the applicable provisions of title 9, chapter 21, in such form and upon such terms as its board of directors may determine and as approved by the governing body of the creating municipality, payable out of any revenues of the authority, including grants or contributions or other revenues specifically provided to the authority, for the purpose of acquiring, erecting, extending, improving, equipping, renovating or repairing any project or for any combination of such purposes, and demolishing structures on the project site and acquiring a site or sites necessary and convenient for such project, including, but without in any way limiting the generality of the foregoing, architectural, engineering, legal, consulting and financing expenses, and including an amount sufficient to meet the interest charges on such revenue bonds during such estimated period or periods as may elapse prior to the time when the project or projects may become revenue producing and for one (1) year in addition to the estimated period; refund and refinance, from time to time, revenue bonds so issued and sold, as often as may be deemed to be advantageous by the board of directors; and, pending the issuance of its revenue bonds for the purposes in this chapter authorized, issue its interim certificates or notes or other temporary obligations;

(16) Enter into any agreement or contract with any lessee who, pursuant to the terms of this chapter, is renting or is about to rent from the authority all or part of any building or buildings or facilities, whereby, under such agreement or contract, such lessee obligates itself to pay all or part of the cost of maintaining and operating the premises so leased, and such agreement may be included as a provision of any lease entered into pursuant to the terms of this chapter or may be made the subject of a separate agreement or contract between the authority and such lessee;

(17) Mortgage and pledge as security for the payment of the principal of and interest on any revenue bonds so issued and any agreements made in connection with the bonds, any or all of the projects or any part or parts of the projects, whether then owned or thereafter acquired, and pledge the revenues and receipts from the bonds or from any of the bonds;

(18) Enter into any contract to facilitate the location of a professional sports team in a project located in a metropolitan government or in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, make any payments required under the contract and borrow funds for the purpose of making any such payment as provided in this chapter funded from revenues other than tax revenues;

(19) Exercise all powers expressly given in its charter and establish bylaws and make all rules and regulations not inconsistent with the charter or the provisions of this chapter, deemed expedient for the management of the affairs of the authority; and

(20) Acquire, whether by purchase, construction, exchange, gift, lease or otherwise, and improve, repair, extend, equip, furnish, operate and maintain any roads, streets, highways, curbs, bridges, flood control facilities, utility services such as water, sanitary sewer, electricity, gas and natural gas, and telecommunications that the board of directors of the sports authority deems to be necessary, expedient or advisable in connection with the development or operation of any project; dedicate any such highways, roads or services to the public use; enter into any contract to facilitate these purposes and make any payments required under such contracts; borrow funds for the purpose of making any payment authorized by this subdivision (20); and pledge and otherwise use the revenues of the sports authority to repay such borrowed funds.



§ 7-67-110 - Audit.

(a) The board of directors of each authority shall cause an annual audit to be made of the books and records of its authority. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) Such audits shall be prepared by certified public accountants or by the department of audit. In the event the governing body of the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant, or direct the department of audit, to prepare the audit, the cost of such audit to be paid by the authority.

(c) Each authority shall prepare an annual report of its business affairs and transactions. A copy of such report shall be filed with the municipality granting permission to the authority to organize.



§ 7-67-111 - Donations of services and property -- Reversion of property to donor.

(a) For the purpose of aiding and cooperating with an authority, the municipality authorizing such authority may assign or loan any of its employees, including its engineering staff and facilities, and may provide necessary office space, equipment, and other facilities for the use of such authority, as the governing body of such municipality shall approve.

(b) The governing body of such municipality, entering into a lease of any project, or part or parts of a project, may make donations of property, real or personal, or cash grants to the authority, in such amount or amounts as it may deem proper and appropriate in aiding the authority to accomplish its purpose.

(c) Any municipality authorizing an authority that enters into a lease with an authority may convey real property or personal property to the authority and may include a provision in such conveyance for the reversion of such property to the transferor at such time as all revenue bonds or other obligations of the authority incident to the real property so conveyed shall have been paid in full, and any authority created pursuant to this chapter is authorized to accept such a conveyance.



§ 7-67-112 - Bonds of authority.

(a) All bonds issued by the authority shall be issued in accordance with the applicable provisions of title 9, chapter 21, and shall be payable solely out of the revenue and receipts derived from any projects, or of any portion of projects owned, operated or leased to or from the authority, as may be designated by the board of directors of the authority, when the bonds shall be authorized to be issued or from any revenues to be derived directly or indirectly by the authority from such projects, including revenues from concessions, endorsements, ticket sales and souvenir sales, or from any revenues derived directly or indirectly by the authority from the allocation, transfer, contribution or pledge of tax revenues of any nature by a municipality having taxing power, other than tax revenues derived from ad valorem property taxes that shall not be contributed or pledged by a municipality in payment of or collateral for any revenue bonds of the authority. Such bonds may be issued in one (1) or more series, may be executed and delivered by the authority, at any time and from time to time, may be in such form and denomination and of such terms and maturities, may be subject to redemption prior to maturity, either with or without premium, may bear such conversion privileges and be payable in such installments and at such time or times not exceeding forty (40) years from the date of the bonds, may be payable at such place or places whether within or without the state, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, and may contain such provisions not inconsistent with this chapter, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued.

(b) Bonds of the authority shall be executed in the name of the authority by such officers of the authority and in such manner as the board of directors may direct, and shall be sealed with the corporate seal of the authority. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers executing such bonds and a facsimile of the corporate seal of the authority may appear on the bonds in lieu of the manual signature of such officer and the manual impress of such seal.

(c) Any bonds of the authority may be sold at public or private sale, for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds.

(d) Any bonds of the authority, at any time outstanding, may, at any time and from time to time, be refunded by the authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, which may include amounts sufficient to refund the principal of the bonds so to be refunded, any unpaid interest necessary or incidental and any premiums, commissions or other expenses or charges. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds of the refunding bonds to the payment of the bonds to be refunded by the refunding bonds, or by the exchange of the refunding bonds for the bonds to be refunded by the refunding bonds, with the consent of the holders of the bonds so to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(e) Interim certificates or notes or other temporary obligations issued by the authority pending the issuance of its revenue bonds shall be payable out of revenues and receipts in like manner as such revenue bonds and shall be retired from the proceeds of such bonds upon the issuance of the revenue bonds, and shall be in such form and contain such terms, conditions and provisions consistent with this chapter as the board of directors may determine.

(f) (1) Notwithstanding any provisions of this section or any other law to the contrary, a sports authority and the municipality in which it is located may enter into an agreement under which all or any portion of the real property ad valorem taxes paid by the owner of a sports facility shall be paid into a special enterprise fund of the municipality, subject to the conditions set forth in this subdivision (f)(1). The municipality is authorized to use the moneys in such enterprise fund in order to make any payments due to the sports authority from the municipality under a contractual obligation. Such an enterprise fund may only be utilized where the funds paid from the special enterprise fund to the sports authority shall be principally used by the sports authority to make payments on revenue bonds issued by the sports authority, where the net proceeds of such bonds were used by the sports authority to acquire, construct or equip systems, improvements or facilities that are public improvements dedicated for public use, and such improvements were made by the sports authority in order to assist in the development and construction of such sports facility, and the sports authority is authorized to pledge any moneys paid to it from such enterprise fund as collateral for such revenue bonds, notwithstanding § 7-67-113. The agreement between the sports authority and the municipality shall not be effective unless approved by the comptroller of the treasury.

(2) Notwithstanding subdivision (f)(1), if the sports authority is not the owner of the sports and recreational facility, then prior to the issuance of any bonds for a project as defined in § 7-67-103 related to the sports and recreational facility, the sports authority, in addition to the pledge of revenues from the project as the source of payment for such bonds, shall provide further security for the payment of the bonds, such as bond insurance, a surety bond, a letter of credit, a third party guarantee, the contractual obligation of the owner or operator of the sports facility as to its ownership and operation during the term of the bonds, or other similar security, all of which must be submitted to the comptroller of the treasury for approval.



§ 7-67-113 - Security for bonds.

(a) The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the principal and interest shall be made payable and may be secured by a pledge of revenues of the authority derived from other sources, such as revenues from other sports and recreational facilities and a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, or revenues derived directly or indirectly by the authority from tax revenues allocated, transferred, contributed or pledged by a municipality having taxing authority, other than tax revenues derived from ad valorem property taxes that shall not be contributed or pledged by a municipality in payment of or collateral for any revenue bonds of the authority. The proceedings under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the bonds, the fixing and collection of rents for any portions of projects leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement, or mortgage or deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, or mortgage or deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage or deed of trust, or any one (1) or more of such remedies.

(b) The board of directors of any authority issuing bonds under this chapter shall charge, collect and revise, from time to time whenever necessary, rents and charges for the rental of projects or parts of projects, the revenues from which are pledged to the payment of such bonds, sufficient to pay for the operation and maintenance of such projects and such portion of the administrative costs of the authority as may be provided in the lease or leases of such projects, and to pay such bonds and the interest on the bonds as the bonds and interest become due, including such reserves for the bonds and interest as may be determined to be necessary by the board of directors.



§ 7-67-114 - Exemption from taxation -- Annual report of leased property.

(a) The authority is hereby declared to be performing a public function on behalf of the municipality with respect to which it is organized and to be a public instrumentality of such municipality. Accordingly, the authority and all properties at any time owned by it and the income from the properties and all bonds issued by the authority and the income from the bonds, shall be exempt from all taxation in the state. Also, for purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.

(b) On or before October 1 each year, any authority lessee or sublessee shall file with the state board of equalization a report listing leased properties and details of the lease and payment in lieu of tax (PILOT) agreements in the format provided in § 7-53-305. A copy of the report shall be filed with the assessor of property on or before October 15. The assessor may audit or review the report and conduct comparative analysis to ensure that all agreements and reports are filed. Failure to timely complete and file the report at the board shall subject the lessee or sublessee to a late filing fee of fifty dollars ($50.00) payable to the board. In addition, failure to file the report with the board or assessor within thirty (30) days after written demand for the report shall subject the lessee or sublessee to an additional payment in lieu of tax in the amount of five hundred dollars ($500).



§ 7-67-115 - Nonliability of municipality.

Except to the extent of any revenues that may be specifically allocated, transferred, contributed or pledged by a municipality in accordance with this chapter and laws, rules and regulations applicable to this chapter, no municipality shall in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.



§ 7-67-116 - Powers of municipalities to aid or assist authorities.

(a) Except as may be expressly prohibited by this section, any municipality is authorized to aid or otherwise provide assistance to an authority created pursuant to this chapter by such municipality, including entering into leases of projects, or parts of projects with an authority, for such term or terms and upon such conditions as may be determined by the governing body of such municipality, notwithstanding and without regard to the restrictions, prohibitions, or requirements of any other law, whether public or private, or granting, contributing or pledging revenues of the municipality to or for the benefit of the authority derived from any source, except revenues derived from ad valorem property taxes that shall not be granted, contributed or pledged by the municipality in payment of or collateral for any revenue bonds of the authority.

(b) In addition to the powers granted in this chapter, any metropolitan government or legislative bodies of municipalities, acting jointly, in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, is authorized to aid or otherwise provide assistance to an authority created pursuant to the provisions of this chapter by such metropolitan government or municipalities, acting jointly, in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, by entering into contracts with any other party in furtherance of the purposes of this chapter, for such term or terms and upon such conditions as may be determined by the governing body of such metropolitan government or legislative bodies of municipalities, acting jointly, in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census.



§ 7-67-117 - Execution of leases, contracts, deeds.

Except as otherwise provided in this chapter, all leases, contracts, deeds of conveyance, or instruments in writing executed by the authority, shall be executed in the name of the authority by the chair or secretary of the authority, or by such other officers as the board of directors, by resolution, may direct, and the seal of the authority may be affixed to such instruments.



§ 7-67-118 - Nonprofit corporation -- Disposition of earnings.

The authority shall be a public nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, including reserves for the expenses, bonds and other obligations, any net earnings of the authority thereafter accruing may be used to provide a reserve for depreciation of any project or projects undertaken by such authority, in an amount determined by the board of directors to be necessary and reasonable, and net earnings available thereafter shall be paid to the municipality with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 7-67-119 - Completion of corporate purpose -- Dissolution.

Whenever the board of directors of an authority or the governing body of the creating municipality by resolution determines that the purposes for which the authority was formed have been substantially accomplished and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, the members of the board of directors or the executive officers of the municipality, as the case may be, shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution, reciting such facts and declaring the authority to be dissolved. Such certificate of dissolution shall be executed under the seal of the authority. Upon the filing of such certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality with respect to which the authority was organized, and possession of such funds and properties shall forthwith be delivered to such municipality.



§ 7-67-120 - Joint operation.

(a) The powers conferred upon authorities created under this chapter may be exercised by two (2) or more such authorities acting jointly.

(b) Two (2) or more municipalities may, by acting jointly, incorporate a sports authority to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such an authority, each and every requisite pertaining to the application for incorporation, qualification of applicants, charter and amendment of charter shall, as nearly as may be practicable, be incumbent in like manner upon each municipality joining in the creation of such authority.



§ 7-67-121 - Project sites.

Any municipality may acquire a project site by gift, purchase or lease, or exercise of the power of eminent domain, and may transfer any project site to an authority by sale, lease or gift. Such transfer may be authorized by a resolution of the governing body of the municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.



§ 7-67-122 - Powers not restricted -- Law complete in itself.

This chapter shall not be construed as a restriction or limitation upon any powers that an authority, as a public corporation, might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power over properties of the authority of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.






Chapter 68 - Enforcement of Federal Immigration Laws

§ 7-68-101 - Legislative findings, determinations and declarations.

The general assembly finds, determines and declares that:

(1) Because the matters contained in this chapter have important statewide ramifications for compliance with and enforcement of federal immigration laws and for the welfare of all citizens in this state, these matters are of statewide concern;

(2) Allowing illegal immigrants to reside within this state undermines federal immigration laws and state laws allocating available resources; and

(3) The state attorney general and reporter and all appropriate state and local law enforcement agencies are to vigorously pursue all federal moneys to which the state may be entitled for the reimbursement of moneys spent to enforce federal immigration laws.



§ 7-68-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Local governmental entity" means a governing body, board, commission, committee or department of a municipality or county; and

(2) "Official" means a member of a governing body, board, commission or committee of a municipality or county or the head of any department of a municipality or county.



§ 7-68-103 - Adoption of ordinances or policies prohibiting compliance with federal law pertaining to illegal residents forbidden -- Interference with compliance prohibited.

(a) A local governmental entity or official shall not adopt any ordinance or written policy that expressly prohibits a local governmental entity, official or employee from complying with applicable federal law pertaining to persons who reside within the state illegally.

(b) An official shall not materially interfere with the ability of a local governmental entity, official or employee of a municipality or a county to comply with applicable federal law pertaining to persons who reside within the state illegally.



§ 7-68-104 - Violations -- Filing complaint -- Burden of proof -- Court actions -- Compliance with orders.

(a) A person residing in a municipality or county who believes a local governmental entity or official has violated § 7-68-103 may file a complaint in chancery court in that person's county of residence.

(b) The person filing the complaint shall have the burden of proving by a preponderance of the evidence that a violation of § 7-68-103 has occurred.

(c) If the court finds the local governmental entity or official in violation of § 7-68-103, the court may issue a writ of mandamus against the local governmental entity ordering it to comply with § 7-68-103, enjoin the official from further interference or take other action to ensure compliance as is within the jurisdiction of the court.

(d) A local governmental entity shall have no less than ninety (90) days nor more than one hundred twenty (120) days from the date of the court's order to comply with the order. If, after one hundred twenty (120) days, the local governmental entity has not complied with the court's order, the court may take whatever action necessary to enforce compliance.






Chapter 69 - Tourism Development Authority Act

§ 7-69-101 - Short title.

This chapter shall be known and may be cited as the "Tourism Development Authority Act."



§ 7-69-102 - Creation of tourism development authority -- Chapter definitions.

(a) (1) Any municipality or county incorporated or existing under the laws of Tennessee, or any combination of any municipality or county incorporated or existing under the laws of Tennessee has authority to establish a tourism development authority, hereafter referred to as "authority," within the area of the local governments establishing the authority. The establishment of such an authority may also include the participation of a local chamber of commerce in such manner and to the extent authorized by the local governments creating the authority.

(2) (A) It is declared that any tourism development authority created pursuant to this chapter:

(i) Is a public body corporate and politic, performing a public function on behalf of its creating municipalities;

(ii) Is a public and governmental body acting as an agency and instrumentality of the municipality or county or any combination of any municipality or county with respect to which the authority is organized; and

(iii) That the acquisition, operating and financing of any project by such authority is declared to be for a public and governmental purpose and a matter of public necessity.

(B) The authority and all properties at any time owned by it, and the income and revenues from such properties, and all bonds issued by the authority, and the income from the bonds, shall be exempt from all state, county and municipal taxation except for inheritance, transfer and estate taxes, and except as otherwise provided in this code.

(C) For purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state of Tennessee.

(b) (1) An authority shall come into existence under the terms of this chapter when any government votes or a combination of governments specified in subsection (a) each vote by majority vote of its governing body to establish an authority. Evidence of such authorization shall be proclaimed and countersigned by the presiding officer of each participating county or municipality and certified by such officer to the secretary of state.

(2) The governing bodies of all governments voting to become members of an authority shall indicate their willingness to appropriate sufficient funds to provide for the initial administration of the authority as a part of the authorization process.

(3) The creating municipality or municipalities are authorized to provide funding and appropriate money to the authority in such manner as directed by the governing bodies, which may include appropriation from the general fund or from an occupancy tax imposed by the municipality or municipalities to the extent authorized by the governing body of each such municipality.

(c) As used in this chapter:

(1) "Board" means the board of directors of the authority;

(2) "Governing body" means the legislative body of the creating municipality or municipalities;

(3) "Municipality" means any municipality or county incorporated or existing under the laws of Tennessee, or any combination of any municipality or county incorporated or existing under the laws of Tennessee;

(4) "Project" means any facilities or group of facilities to be owned or controlled (either through ownership, lease or an easement) by the authority or other governmental entity and that is available for use by the public including, without limitation, visitor centers, recreational facilities such as greenways and trails, and other governmentally-owned tourist attractions; provided, that any such project shall be determined by the authority to promote tourism in the municipality or municipalities creating the authority; and

(5) "Tourism" means the planning and conducting of programs of information and publicity designed to attract tourists, visitors and other interested persons from outside the area of the municipality or municipalities creating the authority and also encouraging and coordinating the efforts of other public and private organizations or groups of citizens to publicize the facilities and attractions of the area, and shall also include the acquisition, construction, and remodeling of facilities useful in the attraction and promoting of tourists, conventions, and recreational business.



§ 7-69-103 - Powers of authority.

(a) The authority shall have the following powers, together with all powers incidental to the following powers or necessary for the performance of those powers, to:

(1) Sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(2) Acquire, whether by purchase, construction, exchange, gift, lease, or otherwise, and design, plan, site, improve, repair, extend, equip, furnish, operate and maintain one (1) or more projects, which projects shall be within the jurisdictional boundaries of the governmental entities establishing the authority, including all real and personal properties that the board of directors of the authority may deem necessary in connection with the projects and regardless of whether or not any such projects shall then be in existence, and including the power to demolish any existing structures as may be on sites acquired when such structures are not needed for the project;

(3) To appoint agents and employees, describe their qualifications and fix their compensation;

(4) Operate, maintain, manage, and enter into contracts for the operation, maintenance and management of any project undertaken, and to make rules and regulations with regard to such operation, maintenance and management;

(5) Employ, contract with, fix the compensation of, and discharge engineering, architectural, legal, financial and other professional experts, consultants, agents and employees as may be necessary to carry out the purposes of this chapter and to provide for the proper construction, operation and maintenance of any project;

(6) Lease, rent and contract for the operation of all or any part of any project, and charge and collect rent for the project and terminate any such lease upon the failure of the lessee to comply with any of the obligations of the lease and include in or exclude from any such lease provisions that the lessee shall have the option to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors;

(7) Lease such space in a project as from time to time may not be needed for related purposes to any other person, corporation, partnership or association for such purposes as the board of directors may determine are in the best interest of the authority or will help facilitate the purposes for which the authority was created, and upon such terms and in such manner as the board may determine;

(8) Fix and collect fees and charges for the use of any and all of the projects of the authority;

(9) Make contracts, including, without limitation, contracts with service providers;

(10) Sell, exchange, donate, and convey any or all of its properties, whenever the board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized;

(11) Procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the authority in the performance of the duties of such person's office or employment or any other insurable risk, as the board of directors, in its discretion, may deem necessary;

(12) Accept donations, contributions, revenues, capital grants or gifts from any individuals, associations, public or private corporations, and municipalities, the state of Tennessee or the United States, or any agency or instrumentality of the state of Tennessee or the United States, for or in aid of any of the purposes of this chapter and enter into agreements in connection with the donations, contributions, revenues, capital grants or gifts;

(13) Obtain such licenses, permits, approvals and accreditations as the authority deems necessary in connection with any project;

(14) Borrow money from time to time and, in evidence of any obligation incurred, issue and, pursuant to § 7-69-111, sell its revenue bonds in accordance with this chapter and the applicable provisions of title 9, chapter 21, in such form and upon such terms as its board of directors may determine, payable out of any revenues of the authority, including grants or contributions or other revenues specifically provided to the authority, for the purpose of financing the cost of any project and refund and refinance, from time to time, bonds so issued and sold, as often as may be deemed to be advantageous by the board of directors;

(15) Mortgage and pledge as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection with the bonds, any or all of the projects or any part or parts of the projects, whether then owned or thereafter acquired;

(16) Exercise all powers expressly given herein and establish bylaws and make all rules and regulations not inconsistent with this chapter, deemed expedient for the management of the affairs of the authority; and

(17) (A) Participate as a joint venturer in a joint venture or as a member in a nonprofit corporation that attracts and promotes tourism or performs activities related to the exercise of any power granted to a tourism development authority;

(B) Elect all or any of the members of the board of directors of any nonprofit corporation of which the tourism development authority is a member and has the power to so elect under the nonprofit corporation charter and bylaws; and

(C) Accomplish and facilitate the creation, establishment, acquisition, operation or support of any such joint venture or nonprofit corporation, by means of loans of funds, acquisition or transfer of assets, leases of real or personal property, gifts and grants of funds or guarantees of indebtedness of such joint venture or nonprofit corporation.

(b) The authority shall not be required to have a seal.



§ 7-69-104 - Board of directors.

(a) The authority shall have a board of directors in which all powers of the authority shall be vested. Such board shall consist of any number of directors, no fewer than five (5). The creating municipality or municipalities are authorized to establish the qualifications for the board members, which may include the number of board members that must be qualified voters, taxpayers, property owners or residents.

(b) The creating municipality or municipalities, if more than one (1) municipality has jointly created an authority, shall determine the number of directors, whether and to what extent the members of the local legislative bodies and the local chamber of commerce shall serve as members, the manner each director shall be appointed or elected and the manner of filling vacancies.

(c) The directors of the authority shall serve without compensation, except for reimbursement of necessary expenses incurred by directors in performance of their duties. All directors shall be residents of the county for which the authority is acting.

(d) (1) The creating municipality or municipalities shall establish the term of office of each director of the authority; provided, that any director shall continue to serve beyond the end of the director's term until the director's successor has been appointed. At the first organizational meeting of the authority, the creating municipality shall establish the terms of the initial directors so that the directors serve staggered terms and an approximately equal number of directors have terms that expire in each year.

(2) If a creating municipality had established a tourism board, upon approval of the municipality or all municipalities if more than one (1) municipality was a part of establishing a tourism board, the board of the tourism board may become the initial board of the authority in such manner as directed by the creating municipality or municipalities.

(3) The authority shall provide to each governing body the initial terms assigned to each director.

(4) The term of a director is renewable, subject to reappointment.



§ 7-69-105 - Transaction of business.

A majority of the board of the authority shall constitute a quorum for the transaction of any business. Unless a greater number or percentage is required, or otherwise by state law, the vote of a simple majority of the directors of the authority present at any meeting at which a quorum is present shall be the action of the authority. The board may participate by electronic or other means of communication for the benefit of the public and the board in connection with any meeting authorized by law. To the extent such participation occurs, § 8-44-108 shall apply.



§ 7-69-106 - Meetings.

All meetings of the board of directors are declared to be public meetings open to the public pursuant to title 8, chapter 44, part 1.



§ 7-69-107 - Officers of authority.

(a) The officers of the authority shall consist of a chair, vice chair, secretary, treasurer, and such other officers as the authority shall from time to time deem necessary or desirable. The offices of secretary and treasurer may be held by the same person. The chair shall preside at all meetings of the directors, discharge all the duties which devolve upon a presiding officer, and perform such other duties as may be prescribed by the authority.

(b) The vice chair shall perform such duties as may be assigned to the vice chair. In the case of the death, disability or absence of the chair, the vice chair shall perform and be vested with all the duties and powers of the chair. The secretary shall keep the record of the minutes of the proceedings in each meeting and shall have custody of all books, records, and papers of the authority, except such as shall be in charge of the treasurer or such other person or persons authorized to have custody and possession thereof by a resolution of the authority. The treasurer shall keep account of all money received and disbursed and shall deposit such funds with a bank or trust company which is a member of the federal deposit insurance corporation (FDIC) or invest such funds in investments that would be eligible investments for a county.

(c) Other officers shall perform such duties as shall be designated by the authority.

(d) Each of such officers may be removed at any time by the affirmative vote of a majority of the board of the authority.



§ 7-69-108 - Election of officers.

The initial officers of the authority shall be elected by the board of directors at its first meeting following the appointment of the directors or as soon thereafter as may be convenient. Each initial officer shall hold office until the first annual meeting of the authority, which shall be held in January following the year the authority is created and thereafter until a successor has been duly elected and qualified. Subsequent officers of the corporation shall be elected at the annual meeting of the authority. Each such officer shall be elected for a one-year term but shall continue to hold office until a successor has been duly elected and qualified. The annual meeting of the authority shall be held in January of each year.



§ 7-69-109 - Annual audit -- Annual report -- Budget.

(a) The board of directors of each authority shall cause an annual audit to be made of the books and records of the authority. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed certified public accountant selected by the authority. If a licensed certified public accountant is employed, the audit contract between the authority and the licensed certified public accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the authority. The comptroller of the treasury, through the department of audit, shall be responsible for determining that the audits are prepared in accordance with generally accepted government auditing standards and that the audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) In the event the governing body of the authority fails or refuses to have the audit prepared, then the comptroller of the treasury may appoint a licensed certified public accountant, or direct the department of audit, to prepare the audit, the cost of the audit to be paid by the authority.

(c) Each authority shall prepare an annual report of its business affairs and transactions. A copy of such report and a copy of the annual audit referenced in subsection (a) shall be filed annually with the governing body of the municipality granting permission to the authority to organize.

(d) Before the commencement of each fiscal year, each authority shall adopt a budget for such fiscal year and file such budget with the municipality granting permission to the authority to organize.



§ 7-69-110 - Assignment or loan of employees and provision of facilities to authority -- Acceptance of donations.

(a) For the purpose of aiding and cooperating with the authority, each municipality may assign or loan any of its employees, including its engineering staff and facilities, and may provide necessary office space, equipment, and other facilities for the use of the authority, as the governing body of such municipality shall approve.

(b) Each municipality may make donations of property, real or personal, or cash grants to the authority, and may loan funds to the authority in such amount or amounts as it may deem proper and appropriate in aiding the authority to accomplish its purpose.

(c) Each municipality may convey real property or personal property to the authority, and the authority is authorized to accept such a conveyance.



§ 7-69-111 - Bonds.

(a) The authority shall have power and is authorized to issue its bonds in accordance with this chapter and in accordance with the Local Government Public Obligations Law, compiled in title 9, chapter 21, and for such purposes the bonds shall be treated as revenue obligations of the authority under this chapter, in order to finance:

(1) The costs of any project;

(2) The payment of the costs of issuance of such bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses;

(3) Reimbursement of the authority for moneys previously spent by the authority for any of the foregoing purposes; and

(4) The establishment of reasonable reserves for the payment of debt service on such bonds, for repair and replacement of any project, or for such other purposes as the board shall deem necessary and proper in connection with the issuance of any bonds and operation of any project for the benefit of which the financing is being undertaken.

(b) (1) The authority shall have the power and is hereby authorized to issue its bonds to refund and refinance outstanding bonds of the authority heretofore or hereafter issued or lawfully assumed by the authority; provided, that in accordance with title 9, chapter 21, the authority shall request a report on any proposed refunding from the office of the comptroller. The proceeds of the sale of the bonds may be applied to:

(A) The payment of the principal amount of the bonds being refunded and refinanced;

(B) The payment of the redemption or tender premium thereon, if any;

(C) The payment of unpaid interest on the bonds being refunded, including interest in arrears, for the payment of which sufficient funds are not available, to the date of delivery or exchange of the refunding bonds;

(D) The payment of fees or other charges incident to the termination of any interest rate hedging agreements, liquidity or credit facilities, or other agreements related to the bonds being refunded and refinanced;

(E) The payment of interest on the bonds being refunded and refinanced from the date of delivery of the refunding bonds to maturity or to, and including, the first or any subsequent available redemption date or dates on which the bonds being refunded may be called for redemption;

(F) The payment of the costs of issuance of the refunding bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses, and the costs of refunding the outstanding bonds, including the costs of establishing an escrow for the retirement of the outstanding bonds, trustee and escrow agent fees in connection with any escrow, and accounting, legal and other professional fees in connection therewith; and

(G) The establishment of reserves for the purposes set forth in subdivision (a)(4).

(2) Refunding bonds may be issued to refinance and refund more than one (1) issue of outstanding bonds, notwithstanding that such outstanding bonds may have been issued at different times. The principal proceeds from the sale of refunding bonds may be applied either to the immediate payment and retirement of the bonds being refunded or, to the extent not required for the immediate payment of the bonds being refunded, to the deposit in escrow with a bank or trust company to provide for the payment and retirement at a later date of the bonds being refunded.

(c) No bonds shall be issued hereunder unless authorized to be issued or assumed by resolution of the board of directors of the authority. Bonds authorized to be issued hereunder may be issued in one (1) or more series, may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide. Bonds may be issued for money or property at competitive or negotiated sale for such price or prices as the board of directors, or its designee, shall determine. The authority may enter into such agreements in connection with the issuance of any bonds as its board of directors may approve, including without limitation, credit agreements and bond purchase agreements.

(d) Bonds may be repurchased by the authority out of any available funds at such price as the board of directors shall determine, and all bonds so repurchased shall be cancelled or held as an investment of the authority as the board of directors may determine.

(e) (1) All bonds issued by the authority shall be payable solely out of the revenues of the authority, including tax revenues, as may be designated by the board of directors of the authority.

(2) The principal of and interest on any bonds issued by the authority shall be secured, as may be designated by the board of directors of the authority, by a pledge of the tax revenues by general law or private act allocable to the authority, by a pledge of the authority's rights under agreements, leases and other contracts, or by a mortgage or deed of trust covering all or any part of the projects from which the revenues so pledged may be derived. The proceedings under which the bonds are authorized to be issued and any such pledge agreement or mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the bonds, the fixing and collection of rents for any portions of projects leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement, or mortgage or deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, or mortgage or deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage or deed of trust, or any one (1) or more of such remedies.

(f) Bonds and notes of the authority shall be executed in the name of the authority by such officers of the authority and in such manner as the board of directors may direct. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers executing such bonds may appear on the bonds in lieu of the manual signature of such officer.

(g) Any bonds and notes of the authority may be sold at public or private sale to the extent authorized for local governments, for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds.



§ 7-69-112 - Liability on bonds.

No municipality shall in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of any municipality within the meaning of any constitutional or statutory provision whatsoever.



§ 7-69-113 - Municipal aid and assistance.

Any municipality is authorized to aid or otherwise provide assistance to the authority, including entering into leases of projects, or parts of projects with an authority, for such term or terms and upon such conditions as may be determined by the governing body of such municipality, notwithstanding and without regard to the restrictions, prohibitions, or requirements of any other law, whether public or private.



§ 7-69-114 - Execution of written instruments.

All leases, contracts, deeds of conveyance, or instruments in writing executed by the authority, shall be executed in the name of the authority by the chair of the authority, or by such other officer as the board of directors of the authority, by resolution, may direct.



§ 7-69-115 - Net earnings.

As a public body, no part of the net earnings of the authority remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the authority shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the municipality or municipalities with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 7-69-116 - Dissolution of authority.

Whenever the board of directors of the authority, by resolution, determines that there has been substantial compliance with the purposes for which the authority was formed, and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, then the members of the board of directors shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon the filing of such certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality and if created by a combination of any municipality and county, in the manner approved by such entities, and possession of such funds and properties shall forthwith be delivered to such municipality. Upon dissolution of the authority, any of its assets shall be distributed as shall be directed by the municipality or by agreement of the municipalities but in no event shall such costs be distributed to any person other than a governmental entity.









Special Districts

Chapter 81 - Sanitary Districts

Part 1 - Incorporation

§ 7-81-101 - Petition for election.

(a) In any community where there are as many as twenty (20) residences within one square mile (1 sq. mi.), whether the parties owning the residences reside in the community during the whole year or not, any ten (10) of the registered voters may file with the county election commission of the county in which the square mile, or the greater part of the square mile lies, a petition in substance as follows:

"To the county election commission of ____________________ county:

We, the undersigned registered voters, desire that a square mile (or such other quantity as may be desired) be incorporated by the name of (here insert name of town). The incorporated territory lies in civil district No. _____, county of ____________________, and is bounded as follows: (here insert boundaries of territory). We therefore pray that you hold an election to determine whether the territory shall be incorporated."

(b) The petition shall be sworn to by some one (1) of the signers, who shall state under oath that such person is acquainted with the other signers, and that they are registered voters within the territory to be incorporated.



§ 7-81-102 - "Registered voters" defined.

"Registered voters" in this chapter means registered voters who are residents of the territory that is proposed for or has been incorporated.



§ 7-81-103 - Notice of election.

In addition to all other election notices required by law, the county election commission shall post in three (3) conspicuous places in the proposed sanitary district, five (5) days before the election, a notice substantially in the following language:

NOTICE



§ 7-81-104 - Certification of result.

The county election commission shall determine and declare the results of the election and shall certify the results within forty-eight (48) hours after the commission completes its duties under § 2-8-105(3). The county election commission shall file the certificate with the county clerk.



§ 7-81-105 - Certification of majority for incorporation.

If the number of votes cast in favor of incorporation equals the majority of persons entitled to vote in the election, the county election commission shall immediately forward a certified copy of the certificate to the secretary of state.



§ 7-81-106 - Duties of secretary of state -- Charter of incorporation.

Upon receipt of the certified copy of the certificate by the secretary of state, the secretary of state shall copy it in a well-bound book and index the certified copy of the certificate. The secretary of state shall then return the certificate to the register of the county with a certificate that it has been copied in the proper book in such secretary of state's office, and shall issue a certificate of incorporation as follows:

STATE OF TENNESSEE--CHARTER OF INCORPORATION

Be it known, That the town of ____________________ (here insert name and boundaries of town) is duly and legally incorporated, and is entitled to all the benefits of title 7, chapter 81 of the Tennessee Code Annotated.



§ 7-81-107 - Registration of election report and charter -- Fees.

(a) The register shall copy the certificate, together with the certificate of the secretary of state, in the charter book in such register's office, which shall complete the incorporation.

(b) The register shall be entitled to the regular recording fees received for recording corporate charters for services performed as directed in this part.



§ 7-81-108 - Fees of public officers.

The fees of the sheriff shall be two dollars ($2.00), of the county clerk one dollar ($1.00) each, and the secretary of state two dollars ($2.00) for the services directed to be performed in this part.



§ 7-81-109 - Incorporation -- Designation as sanitary districts.

(a) Upon the registration of the certificate, the petitioners and their successors and all other voters of the town shall be incorporated and be vested with the right conferred by this chapter, and none other, it being the intention not to confer upon the corporation the powers of incorporated towns in this state.

(b) The corporations organized under this chapter shall be known as "Sanitary Districts."



§ 7-81-110 - General municipal laws preserved.

Nothing in this chapter shall be construed to alter, repeal, or amend the general laws for organizing municipal corporations or taxing districts in this state.






Part 2 - Town Assembly

§ 7-81-201 - Legislative power -- Name of assembly.

The legislative power of the town shall reside in the voters of the town properly assembled at a convenient place, and such assembly shall be known as the "town assembly."



§ 7-81-202 - Meetings.

The first meeting of the assembly shall be called upon proper notice signed by at least five (5) of the voters and posted in three (3) conspicuous places in the town. Subsequent meetings shall be held at such times as the assembly may determine.



§ 7-81-203 - Called assembly meetings.

The mayor shall, when such mayor deems it necessary, or when five (5) voters request it in writing, call a meeting of the assembly, and the business of the meeting shall be restricted to matters set out in the call.



§ 7-81-204 - Temporary officers of assembly -- Qualifications of members.

At the first meeting of the assembly, there shall be elected a chair and secretary, who shall act until the election of mayor and clerk. The assembly shall be the sole judge of the qualification of its members.



§ 7-81-205 - List of voters -- Election of mayor.

Upon the assembly coming to order, the chair shall take a list of the voters present, and the clerk shall record them. The meeting shall then proceed to the election of a mayor, who shall qualify by announcing to the assembly that such mayor will faithfully, impartially, and honestly administer the office of mayor as long as such mayor may occupy the office. The chair shall then cease to preside, and the mayor shall thereafter be the presiding officer.



§ 7-81-206 - Election of clerk and inspector -- Terms of officers -- Voting -- When elections held.

(a) The assembly shall then proceed to elect a clerk and a sanitary inspector.

(b) The terms of all officers shall be for one (1) year, or until their successors are appointed and qualified.

(c) All elections shall be by viva voce vote upon the call of the roll, and shall be held annually the second Monday night in June.



§ 7-81-207 - Powers of assembly.

The town assembly of each of the towns has powers by ordinance to:

(1) Assess, levy, and collect taxes on all property and privileges taxable by state law, and fix the rate of taxation on the property and privileges, which shall in no case exceed fifteen (15) mills on the dollar, and the taxes shall be a paramount lien on the property on which they are assessed;

(2) Appropriate money and provide for the payment of the debts and expenses of the town, but no assembly shall appropriate money or incur debts beyond the amount of the tax levy for the current year;

(3) Make regulations to prevent the introduction of contagious diseases in the town;

(4) Pass all laws necessary or proper to secure the health of the inhabitants of the town;

(5) Make such rules and regulations as to drainage and sanitary conditions of the premises of the inhabitants as may secure the health of the inhabitants of the town;

(6) Prohibit the running at large of animals within the corporate limits, whether the owners of the animals reside within the corporate limits or not;

(7) Prohibit the keeping of hogs or other animals in pens or in enclosures that may become offensive or injurious to the health of the inhabitants;

(8) Provide receptacles for the night soil and other slops and offal of all persons living in the town, and to fix the dimensions, material, and manner of constructing the receptacles; own a vehicle and team suitable for removing the slops and night soil of the inhabitants of the town; and provide for the manner of constructing the vehicle that shall remove the receptacles;

(9) Impose fines, forfeitures, and penalties for the breach of any ordinance, and provide for their recovery and appropriation;

(10) Condemn, from time to time, sufficient land for the purpose of using the land as a dumping ground for the night soil, garbage, and filth of the town. The land shall be selected by the assembly not farther than one (1) mile from the corporate limits. After selecting and condemning the land, the assembly shall appoint a commission, consisting of three (3) members, who shall be freeholders and householders, for the purpose of appraising the land. The commission shall notify the owner of the time and place of meeting, and cite the owner to appear and produce such proof as to the value of the property as the owner may deem necessary. The committee, after hearing proof, if any is offered, shall appraise the property and report to the assembly. The report shall be sworn to and spread upon the records of the assembly, and if neither the assembly nor the owner of the land appeals from the appraisement at its next meeting, the mayor shall pay to the owner the amount fixed in the appraisement. If either party is dissatisfied with the appraisement of the commission, such party may appeal to the circuit court, where the case may be heard as appeals from a judge of the court of general sessions;

(11) Determine by ordinance the number of standing committees, the number of members of which each committee shall be composed, and shall designate the character and duties of each. The mayor shall appoint the committees as soon as practicable after such mayor's election, to serve for one (1) year. The mayor shall be, ex officio, a member of all standing committees, but shall not be entitled to vote;

(12) Determine its own rules of proceeding and prescribe the punishment of its members for nonattendance or disorderly conduct, and enforce the rules; two thirds (2/3) of its members concurring may expel a member for improper conduct or neglect of a duty such member owes the town, and such expelled member shall be deprived of such member's seat in the assembly for a year from the date of such member's expulsion;

(13) Elect an officer to assess for taxation the property lying within its corporate limits, and collect the taxes levied on the property, and fix and determine the time when its taxes shall be due and payable, and the mayor shall appoint an equalizing board, composed of three (3) members of the assembly, which shall hear and determine all complaints of taxpayers as to the amount of the assessment placed upon their property, and the decision of the board shall be final and binding; and

(14) Impose a penalty, not to exceed fifteen percent (15%) of the amount of the tax, for the failure to pay the tax when due.






Part 3 - Officers

§ 7-81-301 - Filling of vacancies.

The mayor has the power to fill vacancies occasioned by sickness, absence, or other disability of any town officer.



§ 7-81-302 - Suspension of officers.

The mayor has the power to suspend any officer for misconduct in office or neglect of duty, reporting the mayor's action, with reason for the action, in writing, to the next meeting of the town assembly, by whom final action shall be taken.



§ 7-81-303 - Mayor -- Enforcement of ordinances.

The mayor shall take care that all of the ordinances are duly observed and respected.



§ 7-81-304 - Mayor having judicial powers.

The mayor has the power and jurisdiction and shall exercise the functions formerly exercised by a justice of the peace, but only for the preservation of peace within the corporate limits and the trial of offenses against the town ordinances.



§ 7-81-305 - Mayor's control of finances.

The mayor shall receive and hold all the moneys and property of the corporation, audit and pay all bills incurred by the corporation, but shall have no power to issue any negotiable paper. The mayor shall make, in writing, to each meeting of the assembly, an itemized statement of the money expended since the last meeting, and the financial condition of the town treasury.



§ 7-81-306 - Clerk as acting mayor.

In case of the absence, resignation, or inability to act of the mayor, the town clerk shall take the mayor's place until the next regular meeting of the assembly, when another mayor shall be elected, if the assembly shall deem the mayor's absence sufficiently long to warrant another election.



§ 7-81-307 - Duties of clerk.

It is the duty of the clerk of the assembly to attend each meeting of the assembly, to keep in a well-bound book a full and complete record of the acts and doings of the assembly, to file and safely keep all papers and records belonging to the corporation, to issue notice of the meetings of the assembly, and do all other service of a clerical nature imposed upon the clerk by the assembly.



§ 7-81-308 - Copies of records as evidence.

A copy of any record or ordinance made and certified by the clerk shall be prima facie evidence of its contents in all courts.



§ 7-81-309 - Sanitary inspector.

It is the duty of the sanitary inspector to thoroughly and carefully inspect the premises of each resident of the town, and to remove and abate all nuisances at such times as the assembly may prescribe, and to perform such other duties as the assembly may impose. The sanitary inspector shall, during such inspector's term of office, be vested with the powers and duties of a constable within the corporate limits of the town, but shall not serve civil process. The sanitary inspector's compensation and the manner of paying the compensation shall be fixed by the assembly. The sanitary inspector shall not be required to reside within the corporate limits of the town.






Part 4 - Ordinances and Violations

§ 7-81-401 - Form of ordinances -- Effective date.

All ordinances passed by the assembly shall begin by an enacting clause as follows: "Be it enacted by the mayor and town assembly of ____________________ (fill in blank with name of town)," and shall at the end of the act state the time when the ordinance is to take effect, otherwise it will take effect ten (10) days from passage.



§ 7-81-402 - Ordinance procedure.

No ordinance shall become a law without having been passed at two (2) separate meetings by a majority of all the votes of the town and signed by the mayor. It is the duty of the mayor to carefully examine all ordinances passed, and should any of them not meet such mayor's approbation, to return the ordinance to the next meeting of the assembly with such mayor's objection in writing. No law or ordinance so vetoed by the mayor shall go into effect unless the law or ordinance be passed by a majority of the whole number of voters of the town. If the mayor fails to return any ordinance to the next meeting of the assembly, such mayor shall be deemed to have approved the ordinance, and the ordinance shall take effect without further action.



§ 7-81-403 - Fines for violation of ordinances -- Lien of judgment.

The violation of any ordinance or law of the town shall be punishable by a fine not exceeding fifty dollars ($50.00), recoverable before the mayor of the town upon warrant issued as for the recovery of the debt before a judge of the court of general sessions. The judgment, when so recovered, shall constitute a lien on the realty of the defendant situate within the corporate limits of the town.



§ 7-81-404 - Confinement for violation of ordinances.

Any town incorporated under this chapter has the power to erect and maintain a calaboose or workhouse for the confinement and detention of persons violating any ordinance of the corporation. A person who fails to pay any fine and costs imposed by the corporation commits a Class C misdemeanor.









Chapter 82 - Utility District Law of 1937

Part 1 - General Provisions

§ 7-82-101 - Short title.

This chapter shall be known and may be cited as the "Utility District Law of 1937."



§ 7-82-102 - Review of rates and services.

(a) In all counties and districts, except those excluded in subsection (b), the following shall apply:

(1) (A) Except as to those districts coming within § 7-82-103(b)(2), in addition to any other procedure provided by law for the review of the actions of the board of commissioners, there is hereby granted to the utility management review board the authority to review rates charged and services provided by public utility districts. The review provided for in this subsection (a) can only be initiated by a petition containing the genuine signatures of at least ten percent (10%) of the customers within the authorized area of the public utility district;

(B) To be considered by the board, the customer or customers initiating the petition must file a letter of intent to compile and file the petition with the board before the petition is signed. All signatures of customers on the petition must have been obtained within ninety (90) days of the date the notice of intent to compile and file petition is filed with the board. Each customer signing the petition shall include the address at which the customer receives utility service and the date the customer signed the petition. The petition shall be addressed to the utility management review board and a copy of the petition shall be served upon the board of commissioners of the affected utility district. The petition must contain the genuine signatures of the customers of the utility district. All information submitted in the petition must be legible;

(C) Upon receipt of the petition, the board shall verify the names and addresses of the signers of the petition to ensure that they are bona fide customers of the utility district and to ensure that all signatures have been obtained within ninety (90) days of the date the notice of intent to compile and file petition is filed with the board. As used in this part, "customer" means a person who receives a bill for utility services and pays money for such services. Each utility account shall be entitled to one (1) signature, but no person shall sign the petition more than once. Only one (1) petition to review the rates and services provided under this section can be filed in any twelve-month period. The review by the utility management review board shall be held only upon public hearings, after notice;

(2) The utility management review board shall review those petitions pertaining to rates on the basis of all provisions of this chapter governing the establishment of rates, the provisions of any bond resolutions or other debt contract instruments binding upon such utility districts, and the rules and regulations promulgated by the comptroller of the treasury pursuant to § 7-82-401;

(3) It is the express intent of the general assembly that the review granted in this subsection (a) shall be a substantive and meaningful review. In order to accomplish this intention, the utility district shall take no action that will result in contractually binding the district or obligating the district to issue bonds that would require a rate increase, until the district shall have first given notice to the customers of the district of such anticipated action; and

(4) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall apply to all procedures and proceedings coming before the utility management review board pursuant to this subsection (a), to the extent not inconsistent with this chapter.

(b) In those counties and districts specified in subdivision (b)(5), the following shall apply:

(1) Except as to those districts coming within § 7-82-103, in addition to any other procedure provided by law for the review of the actions of the board of commissioners, there is hereby granted to the Tennessee regulatory authority the authority to review rates charged and services provided by public utility districts. The review provided for in this subsection (b) can only be initiated by a petition signed by at least ten percent (10%) of the users within the authorized area of the public utility district. The petition shall be addressed to the authority and a copy of the petition shall be served upon the board of commissioners of the affected utility district. The review by the authority shall be held only upon public hearings, after notice, in the county in which the utility district maintains its principal office;

(2) The authority shall review those petitions pertaining to rates as fully as in the case of private utility companies; provided, that the burden shall be upon the petitioners to show that the rates are discriminatory or unjust and unreasonable. In considering rate petitions, the authority shall take no action that adversely impairs the obligation of contracts or payment of existing bonds by such district, and may, within its sound legal discretion, assess costs of such hearings as equity and justice may demand;

(3) It is the express intent of the general assembly that the review granted in this subsection (b) shall be a substantive and meaningful review. In order to accomplish this intention, the utility district shall take no action that will result in contractually binding the district or obligating the district to issue bonds that would require a rate increase, until the district shall have first given notice to the users of the district of such anticipated action;

(4) The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall apply to all procedures and proceedings coming before the authority pursuant to this subsection (b), to the extent not inconsistent with this chapter; and

(5) (A) This subsection (b) applies to any gas utility district for the reasons set out in § 7-82-103; and

(B) This subsection (b) also applies in counties having the following populations, according to the 1980 federal census or any subsequent federal census: Click here to view image.



§ 7-82-103 - Applicability of §§ 7-82-102, 7-82-402(b) and 65-4-105.

(a) Sections 7-82-102 and 7-82-402(b) do not apply to those water utility districts having fewer than one thousand (1,000) subscribers to its service.

(b) Sections 7-82-102 and 7-82-402(b) do not apply to the following:

(1) Those counties having the following populations, according to the 1980 federal census or any subsequent federal census: Click here to view image.

(2) (A) Those districts distributing and selling natural gas for the following reasons:

(i) All natural gas districts in Tennessee purchase their requirements from six (6) natural gas pipelines operating in interstate commerce, with their rates, services, and supplies, regulated by the federal power commission, and therefore, every rate of the gas supply has been tested and approved by a regulatory body at the time of the purchase by the gas district;

(ii) All safety standards applicable to the transmission and distribution facilities of natural gas districts are established by the Pipeline Safety Improvement Act of 2002 (49 U.S.C. § 60101 et seq.) administered under the department of transportation; and

(iii) All bonds issued for the construction or replacement of facilities can only be issued after the approval has been granted by the securities and exchange commission or other federal regulatory bodies.

(B) Therefore, it is declared that the legislative intent shall be that §§ 7-82-102, 7-82-402(b) and 65-4-105 shall not apply to the gas districts where the cost of their purchased gas, the safety standards of their transmission and distribution facilities, and the financial restrictions relative to the issuance of their bonds are all severally or collectively regulated by federal administrative commissions or boards.



§ 7-82-104 - Exemption from state regulation -- Rules of construction.

(a) Neither the Tennessee regulatory authority nor any other board or commission of like character hereafter created shall have jurisdiction over the district in the management and control of any system, including the regulation of its rates, fees, tolls or charges, except to the extent provided by this chapter and by the Wastewater Facilities Act of 1987, compiled in title 68, chapter 221, part 10.

(b) It shall be the obligation of every judge and every public official having occasion to construe §§ 7-82-102 and 7-82-402(b) to so construe them as to accomplish the ends indicated by the findings and policies set forth in the preamble and section 1 of Acts 1973, ch. 249.



§ 7-82-105 - Exemption from taxation.

So long as a district shall own any system, the property and revenue of such system shall be exempt from all state, county and municipal taxation. Bonds issued pursuant to this chapter and the income from the bonds shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.



§ 7-82-106 - Prohibition of racial discrimination.

(a) It is unlawful for any utility district organized under this chapter, the Utility District Law of 1937, or under the provisions of any other public or private act, to discriminate on account of race in providing utility services or in laying out the services that they are to provide.

(b) A violation of this section is a Class C misdemeanor.



§ 7-82-107 - Chapter unaffected by other law -- Construction.

This chapter is complete in itself and shall be controlling. The provisions of any other law, general, special or local, except as provided in this chapter, shall not apply to a district incorporated under this chapter; provided, that nothing in this chapter shall be construed as impairing the powers and duties of the department of environment and conservation.



§ 7-82-108 - Authorized investments.

(a) (1) In order to provide a safe temporary medium for investment of idle funds, utility districts are authorized to invest in the following:

(A) Bonds, notes, or treasury bills of the United States;

(B) Nonconvertible debt securities of the following federal government sponsored enterprises; provided, that the securities are rated in the highest category by at least two (2) nationally recognized rating services:

(i) The federal home loan bank;

(ii) The federal national mortgage association;

(iii) The federal farm credit bank; and

(iv) The federal home loan mortgage corporation;

(C) Any other obligations not listed in subdivisions (a)(1)(A) and (B) that are guaranteed as to principal and interest by the United States or any of its agencies;

(D) Certificates of deposit and other evidences of deposit at state and federal chartered banks and savings and loan associations. All investments made pursuant to this subdivision (a)(1)(D) shall be secured in the manner set forth in § 9-1-107 or title 9, chapter 4, parts 1 and 4;

(E) Obligations of the United States or its agencies under a repurchase agreement for a shorter time than the maturity date of the security itself, if the market value of the security itself is more than the amount of funds invested; provided, that utility districts may invest in repurchase agreements only if the comptroller of the treasury or the comptroller's designee approves repurchase agreements as an authorized investment, and if such investments are made in accordance with procedures established by the state funding board; and

(F) The local government investment pool created by title 9, chapter 4, part 7.

(2) The investments listed in subdivisions (a)(1)(A)-(D) may have a maturity of not greater than four (4) years from the date of investment; however, such investments may have a maturity of greater than four (4) years from the date of investment, if the maturity is approved by the comptroller of the treasury or the comptroller's designee.

(3) (A) Investing in the instruments set forth in subdivision (a)(1)(B) or (a)(1)(E) shall require the following:

(i) The utility district's governing board must authorize the investment; and

(ii) The utility district's governing board shall adopt a written investment policy to govern the use of investments, with the policies being no less restrictive than those established by the state funding board to govern state investments in these types of instruments.

(B) Investment in instruments covered by subdivision (a)(3)(A) shall be prohibited until the utility district's governing board has adopted written policies to govern the use of the investments or has voted to authorize the investment.

(b) (1) Proceeds of bonds, notes and other obligations issued by utility districts, reserves held in connection with the bonds, notes or other obligations and the investment income from the bonds, notes or other obligations, may be invested in obligations that:

(A) (i) Are rated in either of the two (2) highest rated categories by a nationally recognized rating agency of such obligations;

(ii) Are direct general obligations of a state of the United States, or a political subdivision or instrumentality of a state, having general taxing powers; and

(iii) Have a final maturity on the date of investment of not to exceed forty-eight (48) months, or that may be tendered by the holder to the issuer of the bonds, notes or other obligations, or an agent of the issuer, at not less than forty-eight-month intervals; or

(B) (i) Are rated in the two (2) highest rating categories by a nationally recognized rating agency of such obligations;

(ii) Are obligations of a state of the United States, or a political subdivision or instrumentality of a state, secured solely by revenues received by or on behalf of the state or political subdivision or instrumentality of the state, which revenues are irrevocably pledged to the payment of the principal of and interest on such obligations; and

(iii) Have a final maturity on the date of investment of not to exceed forty-eight (48) months, or that may be tendered by the holder to the issuer of the bonds, notes and other obligations, or an agent of the issuer, at not less than forty-eight-month intervals.

(2) Such proceeds and the investment income on the proceeds may also be invested as otherwise set forth in this section.

(c) The investments authorized by this section are in addition to those authorized in any other general law.



§ 7-82-109 - Water utility system operated by county -- Transfer to utility district -- Procedure.

Notwithstanding the provisions of any other law to the contrary, any utility district having all or part of its official territory within a county may by resolution agree to accept transfer of all or a part of a water utility system operated by the county pursuant to a previous transfer of such system by a utility district to the county under this chapter, or its operation under a private act, or otherwise, which resolution must contain provisions agreeing to operate such system for the public benefit, and requiring the protection of all rights of bondholders, and which resolution must specifically state that the transfer shall be upon such conditions as may be contained in the county legislative resolution theretofore or thereafter adopted under § 5-7-117. When all conditions of such resolutions shall have been met, the county mayor and president of the utility district shall sign an addendum to the contract, identifying the county and the utility district resolutions of which the contract consists, certifying that all conditions therein have been met, and shall cause such addendum to be published in a newspaper of general circulation within the county at the expense of the utility district, upon which publication the transfer shall thereupon be consummated by operation of law without the need for the execution of any instruments of transfer.



§ 7-82-110 - Natural gas utility districts adjacent to tourist resort counties.

(a) Notwithstanding any provision of the law to the contrary, any natural gas utility district that is located and operated in a tourist resort county may also provide natural gas service to consumers in any municipality in an adjacent tourist resort county.

(b) As used in this section, "tourist resort county" means a county having more than five percent (5%) of its territory located within the boundaries of a national park established pursuant to 16 U.S.C. § 403.



§ 7-82-111 - Membership in local chambers of commerce.

Nothing in this chapter shall be construed to prohibit a utility district from becoming a member of a local chamber of commerce.



§ 7-82-112 - Utility service to customer in adjoining utility district.

(a) (1) Notwithstanding § 7-82-301(a), a utility district shall be allowed to provide utility service to a customer located within the boundaries of an adjoining utility district if the customer or adjoining utility district files a request with the utility management review board for the customer to obtain utility service from the adjoining utility district and if the utility management review board finds that:

(A) Either the utility district within which the customer is located has refused to provide utility service to the customer or is not able or willing to provide service within a reasonable period of time at a reasonable cost as determined by the utility management review board; and

(B) The adjoining utility district is willing to provide utility service to the customer.

(2) If the utility management review board finds that the customer should be served by the adjoining utility district, then the utility management review board shall enter an order setting forth its findings and granting the service request.

(b) This section shall only apply to the request of a single customer of a utility district for utility service from an adjoining utility district.

(c) Nothing in this section shall be construed to affect the exclusive or prior right of a utility district to provide utility service within its boundaries to any other customer located within its boundaries under state law or to affect the exclusive or prior right to a utility district to provide utility service within its boundaries under federal law.



§ 7-82-113 - Expenditures for lawful district purpose.

All expenditures of money made by a utility district must be made for a lawful district purpose.






Part 2 - Creation

§ 7-82-201 - Petition for creation.

(a) A petition for the incorporation of a utility district shall be filed with the utility management review board for review and approval and to the county mayor of any county in which the proposed district is situated, the petition to be signed by not less than twenty-five (25) owners of real property, who shall reside within the boundaries of the proposed district. The petition shall include:

(1) A statement of the service or services to be supplied by the proposed district and the necessity for such service or services;

(2) The proposed corporate name and boundaries of the district;

(3) A statement showing why existing utility districts, or municipal or county services, could not adequately provide the needed service because of cost, time, or other service delivery factors;

(4) An estimate of the costs of the acquisition or construction of the facilities of the district, which estimate shall not, however, serve as a limitation upon the financing of improvements, or extensions of the facility; an estimate of the costs of operating the proposed facilities; an estimate of anticipated personnel needs; and an estimated schedule of rates and charges for the services to be rendered; and

(5) The nomination of three (3) residents of the district for appointment as commissioners of the district. The petition shall be signed in person by the petitioners with the addresses of their residences and shall be accompanied by a sworn statement of the person or persons circulating the petition, who shall state under oath that they witnessed the signature of each petitioner, that each signature is the signature of the person it purports to be, and that, to the best of their knowledge, each petitioner was, at the time of signing, an owner of real property within and a resident of the proposed district.

(b) Nonprofit property owners associations whose membership is constituted by at least ten thousand (10,000) owners of lots of residential property, which associations own, operate or maintain water or sewer service systems for the exclusive use of those associations, and which are unable to obtain such services from the local utility district, shall be entitled to petition the county mayor of the county in which they are located for incorporation as a utility district. If the association is located within the service area of an existing utility district that does not provide both water and sewer service, the association may petition the county mayor for exclusion from such utility district and for recognition and incorporation as a separate and independent utility district providing the service that the existing district does not provide. The initial commissioners of such utility districts shall be the officers of the association and shall serve initial terms as set forth in § 7-82-307. The successors to such initial commissioners shall serve four-year terms as set forth in § 7-82-307, but shall be selected by the management board of the property association, as long as that board is itself elected by a vote of all the property owners in the association. If the management board is not elected by vote of the property owners, successor commissioners shall be appointed by the county mayor as set forth in § 7-82-307. Commissioners shall serve in office until their successors are elected and qualified.



§ 7-82-202 - Hearing and order of approval -- Modification, merger or consolidation.

(a) The utility management review board shall issue an order approving or disapproving the petition for the incorporation of the utility district within ninety (90) calendar days of receipt of the petition by the board, its agent or representative. If the board approves the petition, the board shall forward its order of approval and the original petition to the county mayor of any county in which the proposed district will serve. If the board fails to act on the petition within ninety (90) calendar days of receipt of the petition, the board, its agent or representative shall forward the original petition to the county mayor of any county in which the proposed district will serve. If the board disapproves the petition, the board shall not forward the original petition to the county mayor of any county in which the proposed district will serve, and the petitioners may pray and obtain an appeal from the order disapproving the petition as provided in § 7-82-204. Upon receipt of such petition, it is the duty of the county mayor to fix a time and place for a public hearing upon the convenience and necessity of the incorporation of the district to perform the services stated in the petition. The date of such hearing shall be not more than thirty (30) days after the receipt of the petition and its date, place and purpose shall be announced by the county mayor in a notice published not more than fifteen (15) days nor less than seven (7) days prior to the date of the hearing in a newspaper of general circulation in the proposed district, or if there be no such newspaper, then by posting such notice in five (5) conspicuous public places within the boundaries of the proposed district. If the boundaries of the proposed district include territory within five (5) miles of a city or town having a population of five thousand (5,000) or more, within three (3) miles of a city or town having a population of less than five thousand (5,000), or within three (3) miles of any water, sewerage or gas service facility of a county, city, town or utility district, notice by registered mail of the hearing, its purpose, date and place and the boundaries of the proposed district shall be given the mayor or chief executive officer of such county, city, town, and utility district at least ten (10) days before the hearing. The county mayor shall read the final comments of the board to persons at the public hearing and make copies available if requested by those in attendance. If, at the public hearing, the county mayor finds that:

(1) The public convenience and necessity requires the creation of the district; and

(2) The creation of the district is economically sound and desirable,

the county mayor shall enter an order so finding, approving the creation of the district, designating it as "the _________________ Utility District of ___________________ County, Tennessee," defining its territorial limits, stating the service or services that the district shall be authorized to furnish, and appointing as commissioners of the district those persons nominated in the petition, of whom one (1) shall be appointed for a term of two (2) years, one (1) for a term of three (3) years, and one (1) for a term of four (4) years. Such order shall be filed with the county clerk and entered on record.

(b) On the issue of whether the public convenience and necessity requires the creation of the district, the county mayor shall take into consideration the review and final comments of the board, and the ability of an existing utility district or an incorporated city or town to serve the area, and such existing utility district or city or town at the hearing may make known its intention to serve the area. In that event, the county mayor shall suspend action on the petition for sixty (60) days. Within the sixty (60) days, the existing utility district or city or town may submit to the county mayor its plans for serving the area, including the specific area to be served, the facilities to be installed, the services to be supplied, and a time schedule for completing installation of facilities to provide the services, and the county mayor, after considering such plans and hearing the views of the utility district's proponents on the plans, shall determine a reasonable time within which the existing utility district or city or town must provide the services. If either party thinks that the time is unreasonable, as determined by the county mayor, an appeal may be taken as provided in § 7-82-204, to determine the time. If the existing utility district or city or town fails to provide the services within the time so determined, the county mayor, unless the county mayor decides that circumstances warrant an extension of time, may create the utility district, acting on the original petition, to serve such area as the county mayor decides it can reasonably be expected to serve. If no existing utility district or city or town presents such plans to the county mayor within the sixty (60) days, the petition shall be acted upon as otherwise provided by law.

(c) Should a city or town exercise its prior right, as herein provided, to serve areas adjoining its boundaries within five (5) miles of a municipality of five thousand (5,000) or more in population or within three (3) miles of a municipality of less than five thousand (5,000) in population, the county mayor shall excise such areas from the boundaries of the proposed district, or strike from the petition and omit from the order the authority of the district to perform the service or services in such areas.

(d) Upon the creation or recreation of any utility district as provided for in this chapter, the president of the utility district shall file with the secretary of state, the utility management review board and with the register of deeds of the county or counties wherein the district is located, a true and correct copy of the order creating the utility district. The secretary of state shall maintain and keep a book for recording orders creating utility districts and all fees in connection with the recordings shall be paid by the district. Any amendments whatsoever to such order creating the utility district or any order merging, consolidating or re-creating a utility district shall be filed in like manner. The failure to so file a copy of such order or orders is a Class C misdemeanor. Whenever two (2) or more utility districts, individually located in counties having a population of not less than thirty-six thousand nine hundred ninety-five (36,995) and not more than thirty-seven thousand five (37,005) or not less than fifty-nine thousand four hundred twenty-five (59,425) nor more than fifty-nine thousand four hundred thirty (59,430), according to the 1970 federal census or any subsequent federal census, or any county having a metropolitan form of government, by resolution of the respective governing bodies of such utility districts, concur in the contraction of the territory served by one (1) of the utility districts in one (1) county and corresponding expansion of the territory served by the other utility district in another county into the county served by the contracting district, the respective utility districts shall petition the county mayor of the county wherein the utility district was created for an order permitting such modification of territory, if such modification shall result in greater efficiency and convenience in the furnishing of the services authorized by the order of creation. Upon being so petitioned, and upon entering an order modifying the boundaries of such district, the county mayor shall proceed in the manner provided in this subsection (d) and may, at such time, waive §§ 7-82-602 and 7-82-607, relative to selection and appointment of commissioners in such territory so waived and thereby invoke § 7-82-307, relative to selection and appointment of commissioners in such territory, so that the commissioners so selected in the resulting multi-county districts are selected pursuant to § 7-82-307 pertaining only to single county districts.

(e) (1) (A) Whenever two (2) or more utility districts by resolution adopted by the respective governing bodies concur in a merger or consolidation of such utility districts, or whenever a utility district by resolution of its governing body agrees or proposes to consolidate with a municipality or a county by transferring all of its property and obligations to the municipality or county, the governing body or bodies shall petition the county mayor of the county or counties in which they were created, or in case of multi-county utility districts, the county mayor of any county in which they are situated in whole or in part, for an order permitting the merger, consolidation or transfer of its franchise facilities, assets and obligations to a municipality or a county for the purpose of more efficiently and conveniently furnishing the service or services authorized by their order of creation. Upon the petition being filed, the county mayor or mayors shall proceed in exactly the same manner as provided in this chapter for the creation of a utility district, except as set forth in subsection (g).

(B) Upon a finding that the public convenience and necessity requires the merger or consolidation of two (2) or more utility districts or the transfer of any utility district into a municipality or county and that the merger, consolidation or transfer is economically sound and feasible and in the public interest, an order shall be entered approving the merger, consolidation or transfer of the utility district or districts.

(i) If the petition is for a merger, the order shall designate the surviving utility district, and the boundaries of the surviving utility district shall be the boundaries of the merging utility districts. The members of the board of commissioners of the surviving utility district shall continue to serve their existing terms of office subject to subdivision (e)(2).

(ii) If the petition is for a consolidation of utility districts, the order shall designate the name of the newly created consolidated utility district as the ___________________ Utility District of ___________________ County or Counties, Tennessee, shall define its territorial limits and shall appoint the commissioners of the utility district, all in accordance with the requirements of this chapter for the creation of a utility district subject to subdivision (e)(2).

(iii) If the petition is for the transfer of all franchises, assets and liabilities to a municipality or a county, then the utility district shall be dissolved and provision made in the order for an equitable distribution of the assets and for the termination of the existence of the utility district and shall establish the legal rights, duties and obligations of the entities and parties involved.

(iv) The order shall provide that the surviving utility district in a merger, the newly consolidated utility district or the municipality or county to which a transfer is made shall assume the operation of the system or systems then being merged, consolidated or transferred and shall account for the revenues from the system or systems in such a manner as not to impair the obligations of the contract with reference to bond issues or other legal obligations of the utility district or districts, and shall fully preserve and protect the contract rights vested in the owners of the outstanding bonds, obligations or contractual interests.

(2) Notwithstanding this section or any other law to the contrary, two (2) or more utility districts, each of which has a board of three (3) commissioners, that concur in a merger or consolidation of such utility districts may by agreement increase the size of the board of commissioners of the merged or consolidated utility district to five (5) commissioners in accordance with the requirements of this subsection (e). The merging or consolidating utility districts that agree to increase the size of the board of commissioners to five (5) commissioners shall include the agreement in their respective resolutions concurring in the merger or consolidation and shall state such agreement in the petition for merger or consolidation submitted to the county mayor. The petition for merger or consolidation shall name in the petition up to five (5) individuals to serve as commissioners for the merged or consolidated utility district proposed by such petition, each of whom shall be an existing commissioner of one (1) of the utility districts proposing to merge or consolidate and shall be qualified to serve in accordance with § 7-82-308(d). The county mayor or mayors conducting the hearing on the petition for merger or consolidation shall appoint such individuals, named in the petition for merger or consolidation, as commissioners for the merged or consolidated utility district, unless the county mayor or mayors find such individuals are not qualified to serve as commissioners under § 7-82-308(d). If the merging or consolidating utility districts do not name five (5) individuals who are qualified to serve as commissioners under § 7-82-308(d) for the merged or consolidated utility district in the petition for merger or consolidation, then the county mayor or mayors shall appoint a sufficient number of individuals who are qualified under § 7-82-308(d) to serve as commissioners for any seats not named by the merging or consolidating utility districts in the petition. The county mayor or mayors shall appoint one (1) commissioner for an initial two-year term, two (2) commissioners for initial three-year terms and two (2) commissioners for initial four-year terms.

(3) Notwithstanding this section or any other law to the contrary, four (4) or more utility districts, each of which has a board of three (3) commissioners, that concur in a merger or consolidation of such utility districts may by agreement increase the size of the board of commissioners of the merged or consolidated utility district to seven (7) commissioners in accordance with the requirements of subdivision (e)(2). The county mayor or mayors shall appoint two (2) commissioners for initial two-year terms, two (2) commissioners for initial three-year terms and three (3) commissioners for initial four-year terms.

(f) A municipality may acquire a utility district to be operated as a department separate from any other municipal utility. Whenever a utility district by resolution adopted by its governing body agrees or proposes to consolidate with a municipality as a separate department of such municipality by transferring all of its property and obligations to such municipality, it shall petition the county mayor of the county in which it was created for an order approving the resolution to permit such consolidation, merger, acquisition or transfer of its franchise facilities, assets and obligations to a municipal corporation for the purpose of more efficiently and conveniently furnishing the service or services authorized by its order of creation. Upon such petition being filed, such county mayor shall proceed in exactly the same manner as provided in this chapter for the creation of a utility district, and upon a finding that the public convenience and necessity requires consolidation, merger, acquisition or transfer and that the same is economically sound and feasible and in the public interest, an order shall be entered approving such resolution. Upon the approval of such resolution by order of the county mayor, such utility district shall be dissolved and the assets, obligations, legal rights and duties of such district shall become those of the department of the municipality. Such order shall provide that the department of the municipality shall assume the operation of the utility system and account for the revenues from the system in such a manner as not to impair the obligations of contract with reference to bond issues or other legal obligations of the district, and shall fully preserve and protect the contract rights vested in the owners of such outstanding bonds, obligations or contractual interests. Such department of the municipality shall be operated separately from any other utility department of the municipality. The governing body of the municipality shall be the governing board of such department and shall appoint an advisory committee on utilities if the area served by the utility district is outside the boundaries of the municipality. The governing body of the municipality shall, by ordinance, create such advisory committee to be composed of either former utility district commissioners or residents and customers of the utility system so acquired. The advisory committee members shall be appointed by the governing body of the municipality in the number and for the term specified by the ordinance. When the former utility district ceases to be a separate department and is merged with the other utility services of the municipality into one (1) utility system, such advisory committee may be dissolved. No portion of such utility district shall be made a part of a municipal utility service without consideration being paid to the department composed of such utility district.

(g) Petitions for a merger or consolidation of utility districts or for a consolidation of a utility district with a municipality or county under subsections (e) and (f) shall be filed with the utility management review board simultaneously with the filing of the petition with the county mayor or mayors under subsections (e) and (f), but are not subject to approval or disapproval by the utility management review board as set forth in § 7-82-201(a) and subsection (a).



§ 7-82-203 - Cost of establishment proceedings.

All costs incident to the publication and posting of notices, and to the public hearing and determination, and all costs of the proceedings, including the costs of filing and entering the order, shall be borne by the parties filing the petition, and the county mayor may, in such county mayor's discretion, require the execution by the parties filing the petition of a cost bond in an amount and with good securities to guarantee the payment of such costs.



§ 7-82-204 - Appeal to circuit court.

Any party having an interest in the subject matter and aggrieved or prejudiced by the finding and adjudication of the county mayor may pray and obtain an appeal from the finding and adjudication to the circuit court of the county in the manner provided by law for appeals from the court of general sessions, upon the execution of appeal bond as provided by law.






Part 3 - Operation and Powers

§ 7-82-301 - District as municipality -- Powers -- Failure to act -- Name change.

(a) (1) (A) From and after the date of the making and filing of an order of incorporation, the district so incorporated shall be a "municipality" or public corporation in perpetuity under its corporate name, and the district shall in that name be a body politic and corporate with power of perpetual succession, but without any power to levy or collect taxes. Charges for services authorized in this chapter shall not be construed as taxes. The powers of each district shall be vested in and exercised by a majority of the members of the board of commissioners of the district.

(B) So long as the district continues to furnish any of the services that it is authorized to furnish in this chapter, it shall be the sole public corporation empowered to furnish such services in the district, and no other person, firm or corporation shall furnish or attempt to furnish any of the services in the area embraced by the district, unless and until it has been established that the public convenience and necessity requires other or additional services; provided, that this chapter shall not amend or alter §§ 6-51-101 -- 6-51-111, and 6-51-301.

(2) (A) The district shall not be the sole public corporation empowered to furnish systems for gathering, storing or transmitting natural gas by pipeline. Other persons, firms and corporations may furnish such services involving natural gas in the area embraced by the district in addition to such services that are provided by the district.

(B) No person, firm or corporation shall commence construction or operation of any natural gas pipeline until such pipeline shall have met the safety requirements set by the Tennessee regulatory authority. In addition, notice by registered mail shall be given to any utility district or municipality in the area or the Tennessee regulatory authority, and any affected utility district or municipality shall be permitted to present its interest, if any, to the Tennessee regulatory authority, which shall have the authority to review and approve rates and contracts for such services involving natural gas on the record without a public hearing.

(C) Notwithstanding anything contained in this section, a utility district shall retain the exclusive authority to engage in the retail distribution of natural gas within its area.

(D) In addition, no such person, firm, or corporation may transport natural gas from a well that on January 1, 1981, was supplying a utility district or municipality, so long as the utility district or municipality shall offer and pay to the gas producer or gatherer a price, and meet other contractual terms, equal to the price and terms offered to the producer or gatherer by any other bona fide purchaser.

(b) (1) In the event no affirmative action is taken by a newly-formed utility district within one (1) year of the date of filing of order of creation, the county mayor may hold a hearing, after notification of the duly appointed commissioners, and determine if the utility district is proceeding with dispatch and diligence to provide the utility service or services it was authorized to provide in its order of creation. If the county mayor finds that the utility district is not proceeding with dispatch and diligence to provide the utility service or services it was authorized to provide in its order of creation, then the county mayor shall enter an order dissolving the utility district. The president of the utility district shall file with the secretary of state, the utility management review board and the register of deeds of the county or counties in which the district is located, a true and correct copy of the order dissolving the utility district.

(2) In the event a utility district fails to render any of the services for which it was created within a period of four (4) years of the date of filing of order of creation and fails to acquire within such period any assets or facilities necessary to provide the utility service or services for which it was created, the utility district shall be dissolved by operation of law. The county mayor of the county in which the original petition for creation of the utility district was filed shall file a notice of dissolution with the secretary of state and upon such filing the utility district shall no longer be deemed to exist. The county mayor shall file with the utility management review board and the register of deeds of the county or counties in which the utility district is located, a true and correct copy of the notice of dissolution.

(c) After one (1) year from the date of the filing of the order of incorporation of any utility, the name of the utility may be changed by the commissioners filing a petition with the county mayor of the county in which such order of incorporation was filed, setting forth the present name of the utility, the name to which the commissioners want to change and the reasons for such change. Upon good cause being shown, the county mayor shall issue such order, which shall be filed with the county clerk and entered on record.



§ 7-82-302 - Power to operate utilities.

(a) (1) Any district heretofore or hereafter created under authority of this chapter is empowered to conduct, operate and maintain a system or systems for the furnishing of water, sewer, sewage disposal, natural gas, natural gas storage and related facilities, liquefied natural gas storage and related facilities, liquid propane gas storage and related facilities and other gaseous storage and related facilities, artificial gas, police, fire protection, garbage collection and garbage disposal, street lighting, parks and recreational facilities, transit facilities, transmission of industrial chemicals by pipeline to or from industries or plants located within the boundary of the district, transmission of natural gas by pipeline from one (1) or more wells or other sources of natural gas, or from one (1) or more collection points of natural gas located within or without the district, but in no event more than five (5) miles beyond the boundary of the district to one (1) or more utilities, "utilities" to include natural gas transportation pipelines, industries, or plants located within or without the district, but in no event more than one hundred (100) miles beyond the boundary of the district, community antenna television service, except for community antenna television service in counties having a population of more than sixty thousand (60,000) but less than sixty thousand one hundred (60,100), according to the 1960 federal census or any subsequent federal census, or two (2) or more of such systems, and to carry out such purpose it shall have the power and authority to acquire, construct, reconstruct, improve, better, extend, consolidate, maintain and operate such system or systems, within or without the district, and to purchase from, and furnish, deliver and sell to any municipality, the state, any public institution and the public, generally, any of the services authorized by this chapter.

(2) Powers relating to garbage disposal shall include the power of one (1) or more utility districts, acting individually or jointly, to engage in the conversion of garbage into steam power. In connection with the construction, financing, operation or maintenance of a facility for converting garbage into steam power, a utility district shall have the same power and authority as a municipality has under § 7-54-103(d) in connection with energy production facilities, and shall comply with the requirements set out in § 7-54-110, it being the intent of the general assembly to further the energy and environmental objectives of Acts 1983, chapter 226 and title 68, chapter 211.

(3) Powers relating to natural gas shall include the power to own and operate natural gas vehicle fueling stations; provided, that no utility district is authorized to franchise the operation of any such natural gas vehicle fueling station to another entity; provided, further, that subdivision (a)(1)(B) shall not prohibit nor in any way be construed to prohibit any other person, firm or corporation from owning and operating a natural gas vehicle fueling station within the area embraced by the district.

(b) With respect to the conduct and operation of a police protection system, nothing contained in this chapter shall be construed as meaning or intending any encroachment upon the police powers of the sheriff of any county in this state, but shall only empower the district to conduct and operate such police protection system when it is enabled to do so through legal arrangements with the sheriff of the county, and other constituted authorities, in a manner consistent with all provisions of the Constitution of Tennessee. The inclusion of the power of conducting and operating a police protection system as one of the purposes for which a district may be created shall not in anywise affect the validity of this section, the general assembly hereby expressly declaring its purpose to enact the remainder of this section without the provision contained in this section authorizing the conduct and operation of a police protection system, if the inclusion of such provision should be held to be invalid.

(c) "Transit facilities" means all real and personal property needed to provide public passenger transportation by means of trolley coach, bus, motor coach, or any combination of trolley coach, bus, and motorcoach, including terminal, maintenance and storage facilities.

(d) Community antenna television service shall be limited to all practices permitted by rules and regulations promulgated from time to time by the federal communications commission. This provision shall not apply to counties having populations over six hundred thousand (600,000), according to the 1970 federal census or any subsequent federal census. Such community antenna television service shall include the right to acquire and hold such real and personal property as may be needed to accomplish this subsection (d).

(e) (1) Districts created on or after July 1, 1967, shall be empowered to furnish only those services stated in the order creating the district. Districts incorporated before July 1, 1967, shall be authorized to furnish only the services being furnished on that date, or that shall be furnished by facilities to be constructed from the proceeds of bonds issued not later than July 1, 1968. Supplemental petitions for authority to furnish other services contained in this section may be addressed to the county mayor, who shall give notice and hold hearings on such petitions in the same manner, on the same issues, and under the same conditions as for original incorporation.

(2) A supplemental petition shall be filed with the utility management review board simultaneously with the filing of the petition with the county mayor or county mayors but is not subject to approval or disapproval by the utility management review board as set forth in §§ 7-82-201(a) and 7-82-202(a). In the order granting a supplemental petition, the county mayor or mayors may exclude territory within the district's boundaries that is already receiving the service sought to be furnished by the district from the grant of authority to the district to provide such service under this subsection (e).

(f) A system or facilities for "the transmission of industrial chemicals by pipeline," as used in this section, means and includes facilities or a system used or useful in the transmission by pipeline of industrial chemicals and related commodities, in liquid, gaseous, or solid form, including raw materials, processed products, or by-products, to or from plants or industries located within the boundary of the district, on an individual basis, or in company with other plants, and to or from docks, terminals or tank farms located within or without the boundary of the district, but within the same county. Such system or facilities include, but are not limited to, the pipelines, docks, terminals, tank farms, compressor stations, storage and temperature treatment facilities, rights-of-way, and together with all real and personal property and equipment appurtenant to, or useful in connection with, such facilities. Before any district shall be authorized to conduct, operate or maintain such system or facilities for transmission of industrial chemicals by pipeline, as provided in this section, the board of commissioners of the district, whether previously installed in such office or nominated only, shall submit a petition signed in their own names to the county mayor in which the order approving the creation of the district was or shall be entered, whereupon the county mayor shall, upon notice published, as provided by § 7-82-202, and public hearing, determine whether or not the project so proposed shall promote industry and develop trade to provide against low employment, and enter an order so finding. On the issue of whether or not industry, trade and employment shall be so promoted and developed, the county mayor shall take into consideration the plants proposed to be served by the facilities for transmission of industrial chemicals by pipeline, but no project so proposed to be undertaken shall be found not to promote and develop industry, trade and employment for either of the following reasons:

(1) That the project shall provide service for a single plant; or

(2) That the project shall serve to maintain existing industry and employment rather than encourage new industry and additional employment.

Any party in interest, including any subscriber to existing services of the district, shall have the right of appeal from the order as provided by § 7-82-204, but no consent to the undertaking of such district services by any number of existing subscribers shall be required, notwithstanding § 7-82-303.

(g) Incorporated cities and towns having a population of five thousand (5,000) or more shall have the prior right as respects utility districts to extend water, sewer or other utilities in any territory within five (5) miles of their corporate limits; where an incorporated city or town has a population of less than five thousand (5,000), the limit shall be three (3) miles; provided, that this provision shall not apply within the boundaries of a utility district or to facilities heretofore extended by a utility district beyond its boundaries; and provided, further, that a utility district may extend water, sewer or other utility facilities into such an area through agreement with the city or town concerned. A city or town shall lose its prior right under the following conditions:

(1) Where an agreement cannot be reached, the utility district, by a resolution setting out the area to be served and the type of utility, shall notify the city or town of its intention to serve the area;

(2) After receipt of such notice, the city or town shall have sixty (60) days in which to adopt an appropriate ordinance or resolution determining to serve the area within a specified time. The utility district may, within ten (10) days, appeal to the county mayor of the county in which the major part of the land area is located if it considers the time so determined is too long, whereupon the county mayor after hearing both parties, shall determine a reasonable time for the city or town to provide the services, and further appeal may be taken by either party as provided in § 7-82-204; and

(3) Upon failure of the city or town to provide the services within the time so determined, the utility district shall be authorized to serve any part of the area not already served by the city or town.

(h) A system or facilities for "the transmission of natural gas by pipeline," as used in this section, means and includes facilities or a system used or useful in the transmission by pipeline of natural gas from one (1) or more wells or other sources of natural gas or from one (1) or more collection points of natural gas located within or without the district, but in no event more than five (5) miles beyond the boundary of the district, to one (1) or more utilities, plants or industries located within or without the district, but in no event more than one hundred (100) miles distant from the boundary of the district; provided, that a portion of the system or facilities shall be located within the boundary of the district. Such system or facilities shall include, but not be limited to, pipelines, collection facilities, terminal facilities, rights-of-way and all real and personal property, including machinery and equipment, appurtenant to, or useful in connection with, such system or facilities. No district shall be authorized to conduct, operate or maintain such system or facilities for transmission of natural gas by pipeline, as provided in this section, unless the board of commissioners of the district, whether previously installed in such office or nominated only, shall submit a petition signed in their own names to the county mayor in which the order approving the creation of the district was or shall be entered, and the county mayor shall, upon notice published as provided by § 7-82-202 and public hearing, determine either that the project so proposed shall promote commerce, preserve the natural resources, or aid in the prevention of environmental pollution, and enter an order so finding. On the issue of whether or not such purpose or purposes shall be so promoted, preserved or aided, the county mayor shall take into consideration the utilities, plants or industries proposed to be served by the facilities for transmission of natural gas by pipeline, but no project so proposed to be undertaken shall be found not to promote commerce, preserve the natural resources, or aid in the prevention of environmental pollution for the reason that the project shall provide service for a single utility, plant or industry. Any party in interest, including any subscriber to existing services of the district, shall have the right of appeal from the order as provided by § 7-82-204, but no consent to the undertaking of such district services by any number of existing subscribers shall be required, notwithstanding § 7-82-303.

(i) Section 7-82-501, authorizing the issuance of revenue bonds for the purpose of constructing, acquiring, reconstructing, improving, bettering or extending any facility or system authorized by this chapter, is hereby made applicable to any district undertaking to exercise the power conferred by this section to conduct, operate and maintain a system or facilities for the transmission of industrial chemicals or natural gas by pipeline.

(j) Any district providing propane gas service on April 15, 1998, is empowered to provide such service within the county or counties in which it is providing service on that date without any further proceedings before or approvals of any county mayor, the utility management review board or any other person or agency; provided, that the authorization contained in this subsection (j) shall not preclude any other person, firm or corporation, public or private, from furnishing propane gas service within the area served by the district. Any such utility district is further empowered to sell or dispose of its propane gas service operation, in whole or in part.



§ 7-82-303 - Subscribers' consent to new services.

No utility district created prior to March 4, 1947, under the terms and provisions of this chapter, shall undertake to render or obligate itself to render services other than those for the furnishing of water, sewer, sewage disposal, fire protection, natural gas or artificial gas, unless and until it shall first have obtained the consent in writing of subscribers representing seventy-five percent (75%) in number of the total subscribers to the existing services furnished by the utility district at the time such written consents are obtained. The determination by the board of commissioners of any such district as to the percentage represented by the written consent of such subscribers shall be conclusive, that no such district may furnish natural gas service to any area now actually served by a private company.



§ 7-82-304 - Powers in carrying out purposes.

(a) Any district created pursuant to this chapter has the power to:

(1) Sue and be sued;

(2) Have a seal;

(3) Acquire by purchase, gift, devise, lease or exercise of the power of eminent domain or other mode of acquisition, hold and dispose of real and personal property of every kind within or without the district, whether or not subject to mortgage or any other liens;

(4) Make and enter into contracts, conveyances, mortgages, deeds of trust, bonds or leases;

(5) Incur debts, borrow money, issue negotiable bonds and provide for the rights of holders of such bonds;

(6) Fix, maintain, collect and revise rates and charges for any service;

(7) Pledge all or any part of its revenues;

(8) Make such covenants in connection with the issuance of bonds, or secure the payment of bonds, that a private business corporation can make under the general laws of the state, notwithstanding that such covenants may operate as limitations on the exercise of any power granted by this chapter;

(9) Use any right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of a utility, held by the state or any political subdivision of the state; provided, that the governing body of such political subdivision shall consent to such use;

(10) Issue, by resolution adopted by the governing body in accordance with the requirements of this chapter, interest-bearing bond anticipation notes for all purposes for which bonds can be legally authorized and issued by such district. Such notes shall be secured by the proceeds from the sale of the bonds in anticipation of which such notes are issued and additionally secured by a lien upon the revenues of the district on a parity with the bonds in anticipation of which such notes are issued. In no event shall the amount of outstanding bond anticipation notes exceed the principal amount of the bonds to be issued by the district. The notes shall mature not later than three (3) years from their date of issuance or upon delivery of the bonds in anticipation of which such notes were issued, whichever is earlier, and shall bear interest at such rate or rates as shall be provided in the resolution authorizing the notes. The notes shall be executed in the name of the district by the proper officials authorized to execute the notes, together with the seal of the district attached to the notes, and all such notes shall be sold for not less than par and accrued interest; the proceeds arising from the sale of such notes shall be paid to the proper official to be disbursed by such official as provided by the resolution authorizing the issuance of the notes. Included within the term "bond anticipation notes" shall be interim certificates or other temporary obligations that may be issued by the district to the purchaser of such bonds upon the terms and conditions provided in this section. Whenever any district shall issue bond anticipation notes or interim certificates pursuant to this section, neither the principal of nor the interest on such notes or certificates shall be taxed by the state or by any county, or by any municipality in this state. The authority granted in this section to issue bond anticipation notes shall also authorize the issuance of grant anticipation notes, to be secured by the grant in anticipation of which such notes are issued, with all provisions of this subdivision (a)(10) being applicable to such grant anticipation notes;

(11) Act jointly with one (1) or more other utility districts, municipalities, or counties of the state of Tennessee to exercise jointly any of the powers granted by this chapter,contract with such entities as to the manner of exercise of each entity's internal powers, such as the determination of rates, tariffs, rules and regulations, and jointly contract with the state of Tennessee, the United States, or any agency of either such government; and

(12) (A) Provide funding to chambers of commerce and economic and community organizations pursuant to a resolution adopted by the governing body in accordance with the requirements of this chapter;

(B) The authority to provide funding granted under subdivision (a)(12)(A) applies only to natural gas utility districts that serve customers in counties with the following populations, according to the 1990 federal census or any subsequent federal census: Click here to view image.

(b) (1) In addition to the authority granted under otherwise applicable law, a utility district created under this chapter, or any private act of the general assembly, upon the adoption of a resolution by its board of commissioners, has the power to accept and distribute voluntary contributions for bona fide charitable purposes pursuant to programs approved by the board of commissioners, which programs may include, but shall not be limited to, programs in which utility bills are rounded up to the next dollar when such contribution is shown as a separate line on the utility bill.

(2) Contributions accepted by a utility district pursuant to programs authorized by subdivision (b)(1) shall not be considered revenue to the utility district, and such contributions shall be used only for charitable purposes.

(3) For purposes of this subsection (b), a "charitable purpose" is one that provides relief to the poor or underprivileged, advances education or science, addresses community deterioration, provides community assistance, assists in economic development, provides for the erection of public buildings, monuments or works, assists in historic preservation, or promotes social welfare through nonprofit or governmental organizations designed to accomplish any of the purposes set forth in this subdivision (b)(3). This section prohibits discrimination by a utility district in the distribution of voluntary contributions for bona fide charitable purposes to organizations whose mission is to assist persons regardless of their race, color, creed, religion, national origin, gender, disability or age.



§ 7-82-305 - Eminent domain.

Any district has the power to condemn either the fee, or such right, title interest, or easement in the property, as the board may deem necessary for any of the purposes mentioned in this chapter, and such property or interest in such property may be so acquired, whether or not the property or interest is owned or held for public use by corporations, associations or persons having the power of eminent domain, or otherwise held or used for public purposes; provided, that such prior public use shall not be interfered with by this use. Such power of condemnation may be exercised in the mode or method of procedure prescribed by title 29, chapter 16, or in the mode or method of procedure prescribed by any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain; provided, that where title to any property sought to be condemned is defective, it shall be passed by decree of court. Where condemnation proceedings become necessary, the court in which such proceedings are filed shall, upon application by the district and upon the posting of a bond with the clerk of the court in such amount as the court may deem commensurate with the value of the property, order that the right of possession shall issue immediately or as soon and upon such terms as the court, in its discretion, may deem proper and just.



§ 7-82-306 - General implementing powers.

Any district created pursuant to this chapter shall be vested with all the powers necessary and requisite for the accomplishment of the purpose for which such district is created, capable of being delegated by the general assembly. No enumeration of particular powers created in this chapter shall be construed to impair or limit any general grant of power contained in this chapter, nor to limit any such grant to a power or powers of the same class or classes as those enumerated. The district is empowered to do all acts necessary, proper or convenient in the exercise of the powers granted in this chapter.



§ 7-82-307 - Commissioners -- Numbers -- Terms -- Vacancies -- Election of commissioners.

(a) (1) Each utility district shall have three (3) commissioners, except those multi-county utility districts and utility districts having a greater number of commissioners on May 6, 2004.

(2) (A) Each utility district shall select board members using the selection method set forth in subdivisions (a)(4) or (a)(5).

(B) The commissioners of any single-county utility district using a selection method other than appointment by a county mayor as provided in subdivision (a)(4) on May 6, 2004, shall be appointed by the county mayor unless, on July 1, 2011, or hereafter approved by the general assembly, the selection method used by a single-county utility district is a plurality vote of customers of the utility district voting in an election held by the utility district or the single-county district is located in a county with a metropolitan form of government and the selection method is by appointment by a county probate judge.

(C) No later than July 1, 2014, vacancies occurring in multi-county utility districts shall be as provided in subdivision (a)(5) or subsection (h), unless, on July 1, 2011, or hereafter approved by the general assembly, the selection method used by a multi-county utility district is a plurality vote of customers of the utility district voting in an election held by the utility district or the multi-county district is located in a county with a metropolitan form of government and the selection method is by appointment by a county probate judge.

(3) The term of office of each commissioner shall be four (4) years after the initial appointment by the county mayor to create staggered terms, except for replacement commissioners filling unexpired terms. Each member, upon expiration of such member's term, shall continue to hold office until a successor is appointed or elected and qualified.

(4) Vacancies on the board of commissioners of single-county utility districts shall be filled by appointment of the county mayor. Within sixty (60) days after the occurrence of a vacancy in the office of any commissioner caused by death, resignation, disability, or forfeiture of office, and no later than thirty (30) days prior to the expiration of the term of office of any incumbent commissioner, the board of commissioners or its remaining members shall select three (3) nominees to fill such office, in full accordance with any residential requirements that may apply to the office vacated or to be vacated, and under the seal of the board of commissioners, shall certify such list of nominees in order of preference recommended by such commissioners, to the county mayor of the county in which the utility district or its principal office is located; or of the county in which the commissioners of the district customarily meet if the district has no principal office. Within twenty-one (21) days after the issuance of any certification by the board of commissioners to the county mayor, the county mayor may enter an order either appointing one (1) of the nominees or rejecting the entire list or may refrain from taking any action, in which event the first name on the list of nominees shall be deemed appointed to fill the vacancy or new term by operation of law. Any order either appointing or rejecting a list of nominees shall be entered of record on the minutes of the county legislative body and a certified copy of the order shall be furnished to the board of commissioners and to the appointee; provided, however, that upon the rejection of any entire list of nominees by the county mayor, the board of commissioners shall, to the extent authorized in this subdivision (a)(4), submit a new non-identical list or lists of three (3) nominees to the county mayor within sixty (60) days after the date of the written request to the board of commissioners or its remaining members to submit an additional list as required in subdivision (a)(6). If the county mayor enters an order rejecting the third list of nominees within twenty-one (21) days after the submission of the third list of nominees, then the county legislative body shall appoint a commissioner from any of the three (3) lists of nominees previously submitted to the county mayor to fill the vacancy at the meeting of the county legislative body in which the mayor's order rejecting the third list of nominees is entered of record on the minutes of the county legislative body.

(5) (A) Effective July 1, 2014, and thereafter, unless, on July 1, 2011, or hereafter approved by the general assembly, the selection method used by a multi-county utility district is a plurality vote of customers of the utility district voting in an election held by the board of commissioners of the utility district, the procedure as provided in subdivision (a)(4) for submitting nominees to the county mayor to fill a vacancy shall be followed by the board of commissioners of multi-county utility districts for the filling of vacancies occurring on the board of commissioners of such multi-county utility district, except that, the utility district's charter, bylaws, state law or prior order creating or recreating such utility district board of commissioners shall be followed to determine which county mayor is the appropriate county mayor to fill the vacancy. In certifying the list of nominees to the appropriate county mayor, the board of commissioners shall send copies of the certification to the county mayor of every county which is a part of the multi-county utility district. The original certification shall include a statement listing all counties to which copies of the certification shall be furnished to the county mayors.

(B) As provided in its charter, bylaws, state law or prior order creating or recreating the multi-county utility district, if an appointee to the board of commissioners rotates between or among the counties which are included in the multi-county utility district, then the appropriate county mayor to make the appointment shall be the county mayor in the next rotation for the appointment. If a vacancy must be filled for an unexpired term, the county mayor which made the original appointment for that commissioner shall be the appropriate county mayor to fill the appointment for the unexpired term.

(C) Except for the appointment of the commissioner which is a rotating appointment, in all multi-county utility districts, the appointee shall be a resident of the same county as the appointee's predecessor.

(6) If the first or second list is rejected in its entirety, then within fourteen (14) days following the entry of the order rejecting the entire list of nominees, the county mayor shall make a written request to the board of commissioners or its remaining members to submit an additional list in accordance with subdivision (a)(4) or (a)(5).

(7) The method of filling vacancies set forth in subdivisions (a)(2), (4) and (5) is the uniform method created by the legislature for the filling of vacancies on a utility district board of commissioners. It is the legislature's intent to create a uniform general law of statewide application for selecting utility district commissioners.

(8) At least two (2) weeks prior to the board meeting at which the board of commissioners intends to select three (3) nominees to certify to the county mayor or county mayors to fill an existing vacancy or upcoming vacancy on the utility district's board of commissioners under subdivisions (a)(4) and (5), the utility district shall notify its customers in writing of the board's intent to select three (3) nominees to certify to the county mayor or county mayors at such board meeting and shall invite its customers to submit the names of qualified persons to be considered for nomination to fill the vacancy. The notice shall be:

(A) Mailed to the district's customers by including the notice on the customer's bill or by a separate insert with the customer's bill;

(B) Mailed to the district's customers by including the notice in a general mailing to its customers or by a separate insert with a general mailing to its customers; or

(C) Published in a newspaper of general circulation in the county or counties in which the utility district is created or recreated.

(9) Notwithstanding any law to the contrary, the board of commissioners of a utility district excepted by subdivision (a)(2) from the uniform method created by the legislature for the filling of vacancies may, by resolution, choose to change its present method of selection to appointment by a county mayor or mayors under subdivision (a)(4) or (a)(5). Upon the filing of a certified copy of the resolution with the utility management review board, the board shall enter an order either approving or disapproving the resolution. The board shall approve the resolution upon finding that a change in the method of filling vacancies to appointment by a county mayor under subdivision (a)(4) or (a)(5) is in the best interest of the utility district and its customers. All vacancies on the utility district's board of commissioners that occur after the entry of an order approving the resolution shall be by appointment by a county mayor under subdivision (a)(4) or (a)(5). If the board enters an order disapproving the resolution, then the utility district's method of filling vacancies shall remain unchanged, and the utility district shall continue to fill vacancies under the method the utility district has been using before the adoption of the resolution.

(b) (1) (A) Upon the petition of at least twenty percent (20%) of the customers of a utility district to the utility management review board requesting the removal of a member or members of the utility district board of commissioners, the board shall conduct a contested case hearing on the question of whether such member or members should be removed from office and a new member or members appointed or elected. To be considered by the board, the customer or customers initiating the petition must file a letter of intent to compile and file the petition with the board before the petition is signed. All signatures of customers on the petition must have been obtained within ninety (90) days of the date the notice of intent to compile and file petition is filed with the board. The petition must contain the genuine signatures of the customers of the utility district. All information submitted in the petition must be legible. Each customer signing the petition shall include the address at which the customer receives utility service and the date the customer signed the petition. Upon receipt of the petition, the board shall verify the names and addresses of the signers of the petition to ensure that they are bona fide customers of the utility district and to ensure that all signatures have been obtained within ninety (90) days of the date the notice of intent to compile and file petition is filed with the board. As used in this subdivision (b)(1), "customer" means a person who receives a bill for utility services and pays money for such services. Each utility account shall be entitled to one (1) signature, but no person shall sign the petition more than once. Only one petition to remove a utility district commissioner under this section can be filed in any twelve-month period.

(B) Upon filing the petition as provided in this subdivision (b)(1), the petitioners shall also file a cash bond or attorney or corporate surety bond in the sum of three hundred fifty dollars ($350); the bond being made payable to the state of Tennessee. Such bond shall be for the costs of hearing and processing the petition. The bond may be refunded if the utility management review board determines that the member or members of the utility district board of commissioners that are the subject of the petition should be removed; in such instance the cost of the hearing shall be assessed against the district. The administrative judge may assess additional costs against either the petitioners or the district, in accordance with this subdivision (b)(1)(B), to cover the total cost of the hearing.

(2) (A) If the comptroller of the treasury investigates or conducts an audit of a utility district, the comptroller shall forward to the utility management review board any published investigative audit reports involving a utility district incorporated under this chapter. The board shall review those reports and may conduct a contested case hearing on the question of whether utility district commissioners should be removed from office for knowingly or willfully committing misconduct in office, knowingly or willfully neglecting to fulfill any duty imposed upon the member by law, or failing to fulfill the commissioner's or commissioners' fiduciary responsibility in the operation or oversight of the district.

(B) If the board concludes the member or members of the utility district board of commissioners has knowingly or willfully committed misconduct in office or has knowingly or willfully neglected to perform any duty imposed upon such member by law, or failed to fulfill the commissioner's or commissioners' fiduciary responsibility in the operation or oversight of the district, then the board shall issue an order removing such member from office. Any vacancy on the board of commissioners shall then be filled by the selection method used by the utility district to fill vacancies; provided, that no member of the board of commissioners ousted by order of the board shall be eligible for reappointment, reelection, or to participate in either the nomination, appointment or election of new members by the board of commissioners.

(3) (A) (i) If a utility district is under the jurisdiction of the utility management review board pursuant to § 7-82-701(a), then the utility management review board may initiate a contested case hearing on the question of whether a member or members of the board of commissioners of the utility district should be removed from office and a new member or members appointed or elected on the grounds that either:

(a) The utility district failed to comply with an order of the utility management review board, which shall include failing to comply with an order concerning excessive water losses;

(b) A member or members failed to fulfill the commissioner's or commissioners' fiduciary responsibility in the operation or oversight of the district; or

(c) A member or members of the board of commissioners of the utility district committed misconduct in connection with such office or failed to perform any duty imposed by law on such office, including taking appropriate actions pursuant to § 7-82-709(b) to reduce water loss to an acceptable level as determined by the board.

(ii) Failure of a member to vote in favor of a rate structure prescribed by the utility management review board that has been adopted by the utility district does not in itself constitute grounds for removal.

(B) If the utility management review board concludes a member or members of the board of commissioners of the utility district should be removed from office for failure to comply with an order of the utility management review board or should be removed from office for committing misconduct in connection with such office or failing to perform any duty imposed by law, then the utility management review board shall issue an order removing such member or members from office. Any vacancy on the board of commissioners shall then be filled by the selection method used by the utility district to fill vacancies; provided, that no member of the board of commissioners ousted by order of the utility management review board shall be eligible for reappointment or reelection or shall participate in either the nomination, appointment or election of new members by the board of commissioners.

(C) This subdivision (b)(3) shall not be construed as limiting any civil or criminal liability of any such member of the board of commissioners or the applicability of the ouster law, compiled in title 8, chapter 47.

(4) When the member of a utility district board of commissioners is absent from four (4) consecutive regular board meetings or from one half (1/2) or more of the regular board meetings in a calendar year, the utility district shall report such absenteeism in writing to the county mayor of the county in which the utility district commissioner resides or is a customer and to the county mayor of the county in which the utility district's principal office is located, if different. The utility district's written report of absenteeism shall be sent to the county mayor or mayors within thirty (30) days after:

(A) The fourth consecutive unattended board meeting; or

(B) The end of the calendar year in which one half (1/2) or more of the regular board meetings were not attended, with a copy of such written report sent to the utility district commissioner, all such reports to be sent by certified mail.

(5) A utility district commissioner who fails to meet the training and continuing education requirements set forth in § 7-82-308(h) or (i) before the end of the commissioner's term of office shall not be eligible for reappointment or reelection to another term of office. For the purposes of this subdivision (b)(5), the continuing education period used to determine whether a utility district commissioner has met the training and continuing education requirements set forth in § 7-82-308(h) or (i) shall be the last full continuing education period before the utility district commissioner's term of office ends.

(c) When the utility management review board reviews the audited annual financial report and operations of a financially distressed utility district pursuant to § 7-82-703, and the utility district fills vacancies on its board of commissioners by a method other than appointment by a county mayor or mayors, the board may elect to hold a public hearing on the issue of whether the method of filling vacancies on the district's board should be changed. If the board elects to hold a public hearing, then the board shall conduct a contested case hearing on this issue. If the board finds that it is in the best interest of the public served by the utility district that the method of filling vacancies on the utility district's board be changed, then the board shall enter an order that provides that all future vacancies on the utility district board shall be filled by appointment of the county mayor or mayors pursuant to the procedures set forth in subdivisions (a)(4) and (5).

(d) Notwithstanding any provision of this section to the contrary, if a utility district board of commissioners fails to undertake the necessary actions as prescribed in this section to provide for the appointment or election of a new commissioner to take office upon the expiration of a term or fill a vacancy that may occur for any reason within the period of time set forth in this section, then the county mayor of the county in which such utility district was incorporated shall have the power and responsibility to make an interim appointment to such board of commissioners until such time as the proper actions required pursuant to this section have been undertaken.

(e) In implementing this section, the appointing and electing authorities that fill vacancies on utility district boards of commissioners shall give due consideration to the need for racial, gender, age and ethnic minority diversity on utility district boards of commissioners.

(f) Immediately upon indictment for misconduct in office, the indicted utility district commissioner shall be suspended from office pending the final disposition of the criminal proceeding or until the expiration of the commissioner's term of office, whichever occurs first. While suspended, an indicted commissioner shall be ineligible to receive any payments or benefits as provided in § 7-82-308(a). In a single county utility district, the county mayor of that county shall have the power and responsibility to make an interim appointment to fill the vacancy created by the suspension from office. In a multi-county utility district, the county mayor of the county in which the indicted utility district commissioner resides or is a customer shall have the power and responsibility to make an interim appointment to fill the vacancy created by the suspension from office. If the criminal proceeding against the suspended utility district commissioner has not terminated by the expiration of the term, the office will be considered vacant and be filled as provided by law. If the criminal proceeding is terminated with a finding or verdict of guilty on any of the charges on which the commissioner was indicted, then the suspension shall be made permanent, the office will be considered vacant, and the interim appointee shall serve until the office is filled as provided by law. If the criminal proceeding against the suspended utility district commissioner related to the indictment for misconduct in office is terminated by any finding, adjudication or deferral of the proceedings, including a not guilty verdict or a dismissal on the merit, the suspension of the utility district commissioner shall be removed, and the commissioner shall become eligible to serve his or her office; simultaneously the county mayor's interim appointee shall cease to hold office.

(g) (1) Notwithstanding this section or any other law to the contrary, any water utility district having less than one thousand six hundred (1,600) customers in any county having a population of not less than thirty-nine thousand nine hundred (39,900) nor more than forty thousand (40,000), according to the 2000 federal census or any subsequent federal census, shall be governed by a five-member board of utility district commissioners. No person shall be eligible for appointment as utility district commissioner unless the person is a customer of the utility district and resides within the service area of the utility district. As used in this subdivision (g)(1), "customer" means a person who is regularly billed for utility service rendered by the district and who pays money for such service.

(2) The regular term of office of each utility district commissioner shall be four (4) years. In order to establish staggered terms on the board, the three (3) incumbent commissioners serving on May 24, 2004, shall each serve an initial term of four (4) years, commencing on May 24, 2004. Thereafter, those three (3) offices shall be subject to appointment every four (4) years in accordance with the requirements and procedures set forth in this subsection (g). The initial term of office of each of the two (2) commissioners added by this subsection (g) shall be two (2) years, commencing on May 24, 2004, to be filled in accordance with the requirements and procedures set forth in this subsection (g). Thereafter, those two (2) offices shall be subject to appointment every four (4) years in accordance with the requirements and procedures set forth in this subsection (g). All unscheduled vacancies arising after May 24, 2004, shall be filled, for the remainder of the unexpired term, in accordance with the requirements and procedures set forth in this subsection (g).

(3) Within fourteen (14) days after the occurrence of any vacancy in the office of any utility district commissioner caused by death, resignation, disability, or forfeiture of office, and no later than sixty (60) days prior to the expiration of the term of office of any incumbent utility district commissioner, the board of utility district commissioners or its remaining members shall select three (3) qualified nominees to fill such office for the remainder of the term or for the full term, as the case may be, and, under the seal of the board of commissioners, shall certify such list of nominees in order of preference recommended by such commissioners, to the county mayor. Within fourteen (14) days after issuance of certification by the board of commissioners to the county mayor, the county mayor shall enter an order either appointing one of the nominees or rejecting the entire list. If this or any subsequent list of nominees is not timely submitted to the county mayor, then the county mayor shall proceed to appoint a qualified person to serve on the board of utility commissioners. Any order either making an appointment or rejecting the entire list of nominees shall be entered of record on the minutes of the county legislative body, and a certified copy of the order shall be furnished to the board of utility district commissioners. However, if the entire list of nominees is rejected by the county mayor, then the board of commissioners shall select a second list consisting of three (3) other qualified nominees to fill such office and, under the seal of the board of commissioners, shall certify such second list of other nominees in order of preference recommended by such commissioners, to the county mayor within fourteen (14) days following entry of the order rejecting the first list of nominees. Within fourteen (14) days after the second issuance of certification by the board of utility district commissioners to the county mayor, the county mayor shall enter an order either appointing one of the nominees or rejecting the entire second list. Any order either making an appointment or rejecting the entire list of nominees shall be entered of record on the minutes of the county legislative body, and a certified copy of the order shall be furnished to the board of utility district commissioners. However, if the entire second list of nominees is rejected by the county mayor, then, within fourteen (14) days following entry of such order, the county mayor shall request the board of commissioners or its remaining members to submit the third and final list consisting of three (3) other qualified nominees to fill such office or, alternatively, the county mayor shall request the county legislative body to submit the third and final list consisting of three (3) other, qualified nominees to fill such office; provided, further, however, that prior to requesting a list of nominees from the county legislative body, the county mayor must file a written statement with the county legislative body setting forth the mayor's specific reasons for rejecting each of the six (6) nominees previously selected by the utility district board of commissioners or its remaining members. Such written statement shall constitute a public record and shall be available for public inspection. Within fourteen (14) days following such request, the board of utility district commissioners or the county legislative body shall select the final list consisting of three (3) other qualified nominees to fill such office and shall certify such list of additional nominees in order of preference recommended to the county mayor. Within fourteen (14) days following such certification, the county mayor shall enter an order either appointing one of the nominees or rejecting the entire final list. Any order either making an appointment or rejecting the entire list of nominees shall be entered of record on the minutes of the county legislative body, and a certified copy of the order shall be furnished to the board of utility district commissioners. If the county mayor rejects the entire final list, then the vacant, or to be vacated, office of utility district commissioner shall be filled by appointment by the county mayor without any further nominations.

(A) [Deleted by 2011 amendment.]

(B) [Deleted by 2011 amendment.]

(4) In implementing this subsection (g), the nominating and appointing authorities shall give due consideration to the need for racial, gender, age and ethnic minority diversity on the utility district board of commissioners.

(h) (1) Notwithstanding any provision of this section or any other law to the contrary, the membership of the board of commissioners for any multi-county water utility district, whose principal office is located in, and whose present service area primarily lies within, the boundaries of any county having a population of not less than seventeen thousand four hundred (17,400) nor more than seventeen thousand four hundred fifty (17,450), according to the 2000 federal census or any subsequent federal census, and containing and physically divided by a United States government corps of engineers dam and reservoir project of thirty-four thousand (34,000) acres, shall be as provided in this subsection (h). On June 3, 2004, board membership from the county containing the principal office and the primary service area of such utility district shall be increased by two (2) members giving such county three (3) members on the board. The other two (2) counties within the service area having not less than one hundred fifty (150) customers shall be represented by one (1) board member from each such county and the two (2) present board members shall continue to serve on the board for the remainder of their terms and be appointed from such counties as otherwise provided by law.

(2) The two (2) new members of the board of commissioners added pursuant to subdivision (h)(1) shall be filled by appointment of the county mayor of the county containing the principal office and the primary service area of such utility district. As soon as possible after June 3, 2004, the existing board of commissioners shall select three (3) nominees for each of such two (2) new members, in full accordance with any residential requirements that may apply to the office created, and under the seal of the board of commissioners, shall certify such lists of nominees to such county mayor. Within twenty-one (21) days after the issuance of certification by the board of commissioners to the county mayor, the county mayor may enter an order either appointing one of the nominees from each such list or rejecting one of the lists or both lists. Any order either appointing or rejecting a list of nominees shall be entered of record on the minutes of the county legislative body and a certified copy of the order shall be furnished to the board of commissioners and to the appointee; provided, however, that upon the rejection of any entire list of nominees by the county mayor, the board of commissioners shall continue to submit new nonidentical lists of three (3) nominees to the county mayor within sixty (60) days after each such rejection until such procedure shall result in the position being filled for the new term, as provided in this subdivision (h)(2). If the county mayor fails to make an appointment for a position from such list or lists following three (3) submissions for such position, then the county mayor shall appoint the director or directors for such position or positions, as the case may be, without any further nominations.

(3) Notwithstanding any provision of this section or any other law to the contrary, within two (2) weeks after the occurrence of a vacancy in the office of any commissioner and no later than thirty (30) days prior to the scheduled expiration of the term of office of any incumbent commissioner, the board of commissioners or its remaining members shall select three (3) nominees to fill such office, in full accordance with residential requirements applicable to the office vacated or to be vacated, and, under the seal of the board of commissioners, shall certify such list of nominees to the county mayor of the county whose representation on the board shall be directly affected by the vacancy. Copies shall also be sent to the county mayors of the other two (2) counties. If all three (3) nominees are rejected by the mayor of the affected county, then the nominating process shall be repeated and repeated again, if necessary. Thereafter, without any further nominations, the county mayor shall appoint a person to fill such vacancy for the remainder of the term or for the next term of office.

(4) [Deleted by 2012 amendment, effective July 1, 2014.]

(5) No later than January 31 of each year, the chair of the board of commissioners shall certify the number of customers within each county and mail a list of customers from each such county to the appropriate county mayor.

(6) Notwithstanding any provision of this section or any other law to the contrary, no contract entered into or renewed after June 3, 2004, for the sale of water to a water utility district described in subdivision (h)(1) shall, and it is against public policy for such a contract to, contain a clause that prohibits the district from lawfully selling water to other municipalities or governmental entities.

(i) [Deleted by 2012 amendment, effective March 6, 2012.]



§ 7-82-308 - Compensation of commissioners -- Delegation of powers -- Officers -- Records -- Qualifications -- Meetings.

(a) (1) The members of the board shall serve without compensation for their services, except that by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year, at rates not greater than three hundred dollars ($300) per meeting. However, in any county with a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census, the members of the utility district board of commissioners shall serve without compensation for their services, except that by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year at rates not greater than two hundred fifty dollars ($250) per meeting for each district having more than three thousand (3,000) users and not more than one hundred dollars ($100) per meeting for each district having three thousand (3,000) or fewer users. In addition, group medical insurance coverage and group life insurance coverage as may be provided other employees, or payment of premiums for an equivalent or similar group medical coverage and group life insurance coverage that a commissioner may be participating in on April 18, 1985, or that a commissioner may have been participating in on May 25, 1984, or a group plan entered into subsequent thereto; provided, that such payment of such medical coverage and group life insurance coverage does not exceed the per person cost of the district's group medical insurance coverage and group life insurance coverage for its employees. Commissioners in those districts that are not financially distressed utility districts as defined in § 7-82-401(g) that distribute and sell natural gas are thereby authorized, upon resolution duly adopted by the board of commissioners, to receive not more than five hundred dollars ($500) per diem payments in the manner provided in this part.

(2) In any county with a population of not less than eighty-five thousand eight hundred (85,800) nor more than eighty-six thousand one hundred (86,100), according to the 1990 federal census or any subsequent federal census, the members of utility district board of commissioners shall serve without compensation for their services, except that, by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year, at rates not greater than one hundred fifty dollars ($150) per meeting for each district having more than three thousand (3,000) users, and not more than one hundred dollars ($100) per meeting for each district having three thousand (3,000) or fewer users.

(3) In any county having a charter form of government, the members of a utility district board of commissioners shall serve without compensation for their services, except that, by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year, at rates not greater than three hundred fifty dollars ($350) per meeting for each district having more than five thousand (5,000) users, and not more than one hundred dollars ($100) per meeting for each district having five thousand (5,000) or fewer users. In addition, group medical insurance coverage and group life insurance coverage may be provided for commissioners as such coverage is provided for other employees, or premiums for an equivalent or similar group medical coverage and group life insurance may be paid; however, payment of such medical coverage and group life insurance coverage must not exceed the per person cost of the district's group medical insurance coverage and group life insurance coverage for its employees.

(A) (i) In any county having a population of not less than one hundred forty thousand (140,000) nor more than one hundred forty-five thousand (145,000), according to the 1990 federal census or any subsequent federal census, the members of a utility district board of commissioners shall serve without compensation for their services, except that, by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year, at rates not greater than two hundred fifty dollars ($250) per meeting.

(ii) In addition, group medical insurance coverage and group life insurance coverage may be provided for commissioners as such coverage is provided for other employees, or premiums for an equivalent or similar group medical coverage and group life insurance may be paid; however, payment of such medical coverage and group life insurance coverage must not exceed the per person cost of the district's group medical insurance coverage and group life insurance coverage for its employees.

(B) Any resolution adopted, pursuant to subdivision (a)(3)(A)(i), on or after July 1, 2001, shall not take effect unless and until it is ratified by a majority of the customers of the utility district as provided in this subdivision (a)(3)(B). Upon adopting any such resolution, the board must promptly schedule a meeting of the district's customers for an election of ratification. Such election of ratification must coincide with the next succeeding meeting at which one (1) or more persons shall be elected or selected to serve on the utility district board of commissioners. At least thirty (30) days prior to the date of such meeting, the board must mail written notice to all customers of the utility district announcing the time, place and purposes of such meeting. If a majority of the customers present and voting at the meeting favor ratification of the resolution, then the resolution shall immediately take effect.

(4) Notwithstanding any provision of this section or any other law to the contrary, in any county having a population of not less than seventeen thousand eight hundred (17,800) nor more than seventeen thousand eight hundred seventy-five (17,875), or in any county having a population of not less than twenty thousand six hundred (20,600) nor more than twenty thousand seven hundred (20,700), according to the 2000 federal census or any subsequent federal census, the members of a utility district board of commissioners shall serve without compensation for their services, except that, by resolution duly adopted by the board of commissioners, each commissioner may receive per diem payments for not more than twelve (12) meetings of the board of commissioners in any calendar year, at rates not greater than two hundred fifty dollars ($250) per meeting.

(b) The board may delegate to one (1) or more of its members, or to its agents and employees, such powers and duties as it may deem proper, but, at its first meeting and at the first meeting of each calendar year thereafter, it shall elect one (1) of its members to serve as president, and another of its members as secretary of the board of commissioners.

(c) The secretary shall keep a record of all proceedings of the commission, which shall be available for inspection as other public records, and shall be custodian of all official records of the district.

(d) Only persons who reside within the district's boundaries or who are customers of the district shall be eligible for appointment or election to the board. As used in this subsection (d), "customer" means a person who is regularly billed and pays for a utility service rendered by the district.

(e) (1) The board of commissioners of every utility district created pursuant to this chapter shall meet at least once each quarter, the time and place of such meeting to be published in accordance with title 8, chapter 44.

(2) (A) No provision of this subsection (e) shall apply to any gas utility district for the reasons set out in § 7-82-103.

(B) This subsection (e) shall not apply in counties having the following populations, according to the 1980 federal census or any subsequent federal census: Click here to view image.

(f) (1) Within one (1) year of initial appointment or election to the board of commissioners of a utility district or prior to or within one (1) year of the reappointment or reelection to the board of commissioners of an incumbent utility district commissioner holding office on June 30, 2010, a utility district commissioner shall attend a minimum of twelve (12) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (f)(5). An incumbent utility district commissioner holding office on June 30, 2010, who has received a minimum of twelve (12) hours of training or more in one (1) or more courses addressing subjects identified in subdivision (f)(5) within the past three (3) years may submit a request to the comptroller to be exempt from the training and continuing education requirements set forth in this subdivision (f)(1).

(2) In each continuing education period after the initial training and continuing education required by subdivision (f)(1), a utility district commissioner shall attend a minimum of twelve (12) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (f)(5). For the purposes of this subdivision (f)(2), a "continuing education period" is a period of three (3) years beginning January 1 after the calendar year in which a utility district commissioner completes the training and continuing education requirements set forth in subdivision (f)(1) and each succeeding three-year period thereafter.

(3) Each utility district commissioner shall certify by January 31 of each year the training and continuing education courses attended during the prior calendar year by filing an annual written statement with the utility district on a form developed by the comptroller. Each annual statement shall identify the date of each course attended, its subject matter, location, sponsor, and the hours attended for each course and shall include a certificate of attendance for each course listed on the annual statement. Each utility district commissioner shall be responsible for obtaining a certificate of attendance certifying that the utility district commissioner attended the course, on a form acceptable to the comptroller. The failure to file the annual statement shall cause a commissioner to be ineligible to receive any further payment or benefit as provided in subsection (a) until the annual written statement is filed. Each utility district shall keep for six (6) years after the calendar year in which each annual statement is filed a copy of the annual statements of attendance filed by members of the board of commissioners of the utility district.

(4) The utility district shall be responsible for paying the training and continuing education course registration and travel expenses for the training and continuing education required by this subsection (f) for the members of the utility district's board of commissioners.

(5) The subjects for the training and continuing education required by subdivisions (f)(1) and (2) shall include, but not be limited to, board governance, financial oversight, policy-making responsibilities and other topics reasonably related to the duties of the members of the board of commissioners of a utility district.

(6) Any association or organization with appropriate knowledge and experience may prepare a training and continuing education curriculum for utility district commissioners covering the subjects set forth in subdivision (f)(5) to be submitted to the comptroller for review and approval prior to use. The comptroller shall file a copy of approved training and continuing education curriculum with the utility management review board. Changes and updates to the curriculum shall be submitted to the comptroller for approval prior to use. Any training and continuing education curriculum approved by the comptroller shall be updated every three (3) years and resubmitted to the comptroller for review and approval.

(7) Nothing in this subsection (f) shall prohibit the utility management review board from requiring training and continuing education in addition to that required under this subsection (f) for utility district commissioners of a utility district which is financially distressed under § 7-82-703.

(8) As used in this subsection (f), "utility district commissioners" include the members of the governing board of any utility district created pursuant to this chapter or any public or private act and the members of the governing board of any water or sewer authority created by any public or private act, provided that the education and training requirements pursuant to subsection (g) and not this subsection (f) shall apply to members of the governing board of a gas utility district.

(g) Subsection (f) shall not apply to any member of the governing board of a gas utility district who receives extensive annual training substantially equal to the training required pursuant to subsection (f) offered by an association of gas utility districts or directly through the gas utility district; provided that the gas utility district submits the training curriculum to the comptroller for review and approval prior to use.

(h) If a utility district provides both water and gas, then the members of the governing board shall be subject to the education and training requirements of either subsection (f) or (g) based on the predominate customer base of the utility district.



§ 7-82-309 - Powers of commissioners -- Payment of expenses.

(a) The board of commissioners of any district has the power and authority to:

(1) Exercise by vote, ordinance or resolution all of the general and specific powers of the district;

(2) Make all needful rules, regulations and bylaws for the management and the conduct of the affairs of the district and of the board;

(3) Adopt a seal for the district, prescribe the style of the seal, and alter the seal at pleasure;

(4) Lease, purchase, sell, convey and mortgage the property of the district and to execute all instruments, contracts, mortgages, deeds or bonds on behalf of the district in such manner as the board shall direct;

(5) Inquire into any matter relating to the affairs of the district, compel by subpoena the attendance of witnesses and the production of books and papers material to any such inquiry, administer oaths to witnesses and examine such witnesses;

(6) (A) Notwithstanding the provisions of any public or private act to the contrary, in all utility districts in the state, any member of the board of commissioners and any board or committee member elected or appointed by the board of commissioners, and any official or employee of the utility district whose salary is set by charter or general law, may be reimbursed from district funds for the actual expense that such utility district officer may incur as an incident to holding such office;

(B) The utility district board of commissioners shall determine whether or not to pay the expenses incurred by members of the board, and any board or committee member elected or appointed by the president of the board of commissioners, and any official or employee of the utility district whose salary is set by charter or general law; and, if it is determined that the utility district will reimburse expenses, it shall enact a written policy as to how expenses will be reimbursed and determine what expenses are reimbursable;

(C) In such utility district, it is the duty of the board of commissioners to prescribe forms on which expenses shall be reported. The board of commissioners may designate such responsibility to the chief administrative officer of the district. It is the duty of the board of commissioners, or its designee, to examine such expense report to determine if all expenses so listed as reimbursable are legally reimbursable expenditures within the schedule as determined by the utility district board of commissioners, and, if such listed expenses are reimbursable, then forward the expense report to the proper disbursing officer for payment;

(D) To the extent not adequately documented as provided in subdivision (a)(6)(C), expense allowances shall be considered compensation for purposes of any salary limitations as may be provided by statute, charter or private act;

(E) All utility district travel and expense reimbursement policies, and any amendments to the policies, shall be filed with the office of the comptroller of the treasury or the comptroller of the treasury's designee. Such policies and amendments are not subject to approval of, but shall not be effective until filed with, the office of the comptroller of the treasury;

(F) The Tennessee Association of Utility Districts (TAUD) shall disseminate, and amend from time to time as necessary, a model travel and expense policy to provide guidance for the various utility districts. Such policy, and amendments to the policy, are subject to the approval of the comptroller of the treasury. Any utility district that adopts the policy promulgated by the TAUD is not required to file such policy with the office of the comptroller of the treasury, but shall notify the office in writing of adoption of the model policy;

(7) Appoint and fix the salaries and duties of such officers, experts, agents and employees as it deems necessary, hold office during the pleasure of the board and upon such terms and conditions as the board may require; and

(8) Do all things necessary or convenient to carry out its functions.

(b) (1) All powers and authority enumerated in this section shall be exercised by such district for the welfare and benefit of the public served by such district.

(2) (A) No provision of this subsection (b) shall apply to any gas utility district for the reasons set out in § 7-82-103.

(B) This subsection (b) shall not apply in counties having the following populations, according to the 1980 federal census or any subsequent federal census: Click here to view image.



§ 7-82-310 - Personnel not to benefit from water service agreements.

All personnel employed by the board of commissioners of any utility district incorporated under this chapter, including, but not limited to, the commissioners themselves, are hereby prohibited from receiving any money or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, for the installation of water service within the bounds of the district; and further, such persons are also prohibited from receiving any moneys or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, for the sale of any materials to be installed within the bounds of the district as water service.



§ 7-82-311 - Customer installation of water service.

The recipient of water service to be provided by a utility shall be entitled to procure the material and install the water service for property personally owned by such proposed customer of the utility district; provided, that such material and installation shall fully comply with the standard specifications established for the district in which the service is to be placed. It shall be the sole responsibility of the utility to procure and install the meter for such service.



§ 7-82-312 - Payment of fees or assessments -- Actions -- Liens -- Notice.

(a) Any utility district, whether created pursuant to general law or uncodified public chapter, may enforce the payment of fees or assessments charged for sewer or wastewater disposal utility services by filing an action in the same manner and with the same penalties and interest attached as provided for the enforcement of unpaid taxes pursuant to title 67, including the sale on execution of such property as provided in title 26, chapter 5, and the redemption provisions of title 66, chapter 8. Such action may be taken only once every calendar year by the utility district for unpaid sewer or wastewater utility fees or assessments. The utility district shall be required to give notice to the property owner, if different from the utility user, not less than ninety (90) days prior to the filing of any action that would include levying on the real property. Such notice shall be mailed to the last known address of the property owner as contained on the tax records of the county where the property is located and shall include the amount of the unpaid fee or assessment for sewer or wastewater disposal utility services, together with penalties and interest. The notice shall also contain a statement to the effect that, unless the payments are brought up to date, a lien shall attach to the property and an action shall be filed pursuant to title 67.

(b) The utility district shall bear the reasonable costs incurred by a property owner in defending such an action due to an error in the records or fees of the utility district for the provision of such sewer or wastewater disposal utility services.

(c) For purposes of this section, "utility district" includes the Reelfoot Lake utility and planning district created by chapter 222 of the Public Acts of 1983.



§ 7-82-313 - Fire protection -- Fees for services rendered to nonsubscribers.

(a) A utility district that dispatches fire trucks and offers other such fire protection services may charge for the services rendered to a non- subscriber when a fire or other dangerous situation is reported by any citizen or emergency communications district. To impose such charges, the utility district's board of commissioners shall establish and publish a schedule of the costs for such services.

(b) This section shall only apply in counties having a population of not less than eighty-five thousand eight hundred (85,800) nor more than eighty-six thousand one hundred (86,100), according to the 1990 federal census or any subsequent federal census.






Part 4 - Audit and Rates

§ 7-82-401 - Audited annual financial report -- Accounting manual -- Books and records.

(a) (1) The commissioners of each utility district shall cause an audited annual financial report to be made of the books and records of their district. The comptroller of the treasury, through the department of audit, is responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards, and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(2) (A) In all counties and districts, except as provided in subdivision (a)(2)(B), the comptroller of the treasury shall prepare a uniform accounting manual and shall promulgate such other rules and regulations as are required to assure that the books and records are kept in accordance with generally accepted accounting principles and that audit standards prescribed by the comptroller of the treasury are met. Such manual and rules shall not be applied to invalidate obligations contained in bond resolutions or other debt contracts, nor to modify any substantive legal powers or requirements applicable to utility districts.

(B) In gas utility districts, and in the counties having the following populations, according to the 1980 federal census or any subsequent census, the comptroller of the treasury shall promulgate such rules and regulations as are required to assure that the books and records are kept in accordance with generally accepted accounting procedures and that audit standards prescribed by the comptroller of the treasury are met: Click here to view image.

(b) The audits shall be prepared by certified public accountants, public accountants or by the department of audit. In the event the governing body of the utility district shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant, or public accountant or direct the department to prepare the audit, the cost of such audit to be paid by the utility district.

(c) The comptroller of the treasury is authorized to modify the requirements for an audit as set out in this section for utility districts whose activity, in the comptroller of the treasury's judgment, is not sufficient to justify the expenses of a complete audit. Furthermore, the comptroller of the treasury is authorized to direct the department of audit to make an audit or financial review of the books and records of utility districts.

(d) Within ninety (90) days after the close of the fiscal year of each district organized and operating under the provisions of this law, the commissioners of the district shall publish in a newspaper of general circulation, published in the county in which the district is situated, a statement showing:

(1) The financial condition of the district at the end of the fiscal year;

(2) The earnings of the district during the fiscal year just ended;

(3) All travel and related costs or expenses where any portion of such costs or expenses is paid by the district or any entity or entities, public or private, associated with the district, including, but not limited to, travel for commissioners and employees;

(4) A statement of the water rates then being charged by the district; and

(5) A brief statement of the method used in arriving at such rates.

(e) A copy of such annual statement and audit shall be filed with the county mayor or mayors where publication is required in accordance with this section and § 7-82-608, and a copy shall be forwarded to the office of the comptroller of the treasury. The failure to file such copies is a Class C misdemeanor.

(f) Audits performed by the internal audit staffs of the utility districts shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).

(g) (1) Any utility district that is a financially distressed utility district shall be subject to the supervision and evaluation of the utility management review board created pursuant to part 7 of this chapter.

(2) A government joint venture that supplies or treats water or wastewater for wholesale use only to other governments shall not fall under the jurisdiction of the utility management review board for the purpose of reporting negative change in net position annually, but shall be referred to the board if the government joint venture is in a deficit or default position as described in subdivision (g)(3).

(3) For the purposes of this chapter, a "financially distressed utility district" is a utility district, its system or systems, that, as shown by the audited annual financial reports, has either deficit total net position, is in default on an indebtedness, or has a negative change in net position for two (2) consecutive years.

(h) (1) Utility districts operating public water systems shall include in their audited annual financial report the utility district's water loss in the manner as prescribed by the utility management review board. Failure of the utility district to include the schedule required in this section constitutes excessive water loss and the utility district shall be referred to the utility management review board. Within sixty (60) days from the time that a utility district's audit is filed with the comptroller of the treasury, the comptroller of the treasury shall file with the utility management review board the audited annual financial report of any utility district operating a water system whose water loss is excessive as established by rules promulgated by the utility management review board.

(2) For the purposes of subdivision (h)(1), "utility district" includes agencies, authorities or instrumentalities of government created by public or private act having the authority to administer a water or wastewater facility, other than those agencies, authorities or instrumentalities of government electing pursuant to § 68-221-1006(a) or § 68-221-1008 to come under the jurisdiction of the water and wastewater financing board.

(i) By February 1 of each year, the comptroller of the treasury shall provide a written report to the speaker of the house of representatives and the speaker of the senate listing the average annual water loss contained in the audited annual financial report for those utility districts described in subsection (h).



§ 7-82-402 - Protest of water rates -- Adjustment of complaints -- Consumer information records -- Fire protection.

(a) (1) (A) Within thirty (30) days of the date on which the statement provided for in § 7-82-401 is published, any water customer of the district may file with the commissioners of the district a protest, giving reasons why, in the opinion of the water customer, the rates so published are too high or too low. Within a period of fifteen (15) days after the end of this thirty-day period during which such protest may be filed, the commissioners shall notify each such protestant of a hearing to be held by the commissioners on such protests as may have been filed within the thirty-day period prescribed. Upon the hearing date so fixed, which shall be some date within a period of sixty (60) days after giving such notices to the protestants, all such protests shall be heard together by the commissioners. After hearing and examining statements, exhibits and arguments of the protestants or their counsel, the commissioners shall make and spread upon the minutes of the commission their finding as to the reasonableness or unreasonableness of the published rates, and, at the same time, the commission may increase or decrease such rates upon a finding that they are too low or too high, as the case may be.

(B) For the purposes of this part, "customer" means a person who receives a bill for water services and pays money for such services.

(2) The commissioners shall not be required to receive, consider or act upon any protest filed at any time other than within the thirty-day period provided in this section.

(3) Any protestant feeling aggrieved by the final action of the commissioners under this section may obtain a review of the commissioners' action by simple written request to the utility management review board within thirty (30) days thereafter, with the right to judicial review as provided in § 7-82-702.

(b) Except in those districts coming within the provisions of § 7-82-103, from and after September 1, 1973, it is the duty of the board of commissioners of each utility district to have and maintain a set of rules and regulations regarding the adjustment of all complaints that may be made to the district concerning the availability of utility services to persons in need of utility services, the quality of service performed, the adjustment of bills, and all other complaints of any nature, with provision as to the manner of resolution of individual complaints, provision as to the types of complaints that may be resolved by salaried employees of the district, and those that may be resolved only by the board of commissioners. Such rules shall be posted or otherwise available for convenient inspection by customers and members of the public in the offices of the district. Such rules shall provide for office employees or other employees of the district to schedule for consideration by the board of commissioners any complaint of such nature as may be decided by the board under its rules and regulations, and also to schedule for consideration by the board of commissioners the review of any complaint that has not been settled to the satisfaction of the customer or citizen by a salaried employee to whom the settlement of such complaint shall have been delegated.

(c) Each utility district under this chapter shall:

(1) Publish in local telephone directories the telephone number of the district and a telephone number in its service area to be used to report emergencies and for after hours, weekends, and holidays;

(2) Print on its regular billing the address of the office of the district, office hours, if appropriate, the telephone number, and the time and place of the regular meeting of the board of commissioners;

(3) Notify customers of any service interruption that will, or is likely to, last ten (10) hours or longer. Notification may be by public service broadcast over commercial radio stations in the area;

(4) Maintain a log of service interruptions, service restorations, customer complaints and disposition of complaints;

(5) When it is determined by the board to be financially feasible, facilities shall be furnished for fire protection under such arrangements as the district may decide and negotiate with other governmental or private agencies; and

(6) Notify its customers at least once a year that decisions by a utility district board of commissioners on customer complaints may be reviewed by the utility management review board pursuant to § 7-82-702(7), and notify its customers at least once a year of the method used to fill vacancies on the utility district's board of commissioners. This notice may be published in a newspaper of general circulation in the county or counties in which the district is situated, along with the statement required to be published under § 7-82-401(d), or may be mailed annually to the district's customers in a separate correspondence, in any annual report or newsletter mailed to the district's customers or other writing provided annually to the district's customers.



§ 7-82-403 - Rates sufficient to pay costs and retire bonds.

(a) The board of commissioners of any district shall prescribe and collect reasonable rates, fees, tolls, or charges for the services, facilities and commodities of its system or systems, shall prescribe penalties for the nonpayment of the rates, fees, tolls, or charges, and shall revise such rates, fees, tolls or charges from time to time whenever necessary to ensure that such system or systems shall be and always remain self-supporting. The rates, fees, tolls or charges prescribed shall be such as will always produce revenue at least sufficient to:

(1) Provide for all expenses of operation and maintenance of the system or systems, including reserves for the expenses; and

(2) Pay when due all bonds and interest on the bonds, for the payment of which such revenues are or shall have been pledged, charged or otherwise encumbered, including reserves for the bonds and interest.

(b) [Deleted by 2011 amendment, effective July 1 , 2011.]






Part 5 - Bonds and Notes

§ 7-82-501 - Issuance of bonds or notes.

(a) Each district has the power and is hereby authorized from time to time to issue negotiable bonds in anticipation of the collection of revenues for the purpose of constructing, acquiring, reconstructing, improving, bettering or extending any facility or system authorized by this chapter, or any combination thereof, and to pledge to the payment of the interest and principal of such bonds all or any part of the revenues derived from the operation of such facility, system, or combination of such facility and system. There may be included in the costs for which bonds are to be issued, reasonable allowances for legal, engineering and fiscal services, interest during construction and for six (6) months after the estimated date of completion of construction, and other preliminary expenses, including the expenses of incorporation of the district. Each district has the power and is hereby authorized from time to time to issue revenue refunding bonds in the manner provided for a local government in title 9, chapter 21.

(b) Any utility district that has the power and authority to operate a gas distribution system may borrow money in anticipation of the collection of revenues from such system, and issue negotiable notes to evidence such borrowing for the purpose of financing gas purchases, including storage costs and pipeline capacity costs. Any such notes shall be secured solely by a pledge of and lien on the revenues of such system. The principal amount of notes that may be issued during any twelve-month period shall not exceed sixty percent (60%) of total gas purchases for the same period, and all notes issued during such period shall be retired and paid in full on or before the end of such period. The notes shall be sold in such manner, at such price and upon such terms and conditions as may be determined by the board of commissioners of the district issuing such notes. No notes shall be issued under this subsection (b) unless the gas system for which the notes are to be issued has positive retained earnings as shown in the most recent audited financial statements of the system, and the system has produced positive net income in at least one (1) fiscal year out of the three (3) fiscal years next preceding the issuance of the notes as shown on the audited financial statements of the system. No notes shall be issued without first being approved by the comptroller of the treasury or the comptroller's designee. Notes issued pursuant to this section and the income from the notes shall be exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes. If revenues of such system are insufficient to pay all such notes at maturity, any unpaid notes may be renewed one (1) time for a period not to exceed one (1) year, or may be otherwise liquidated as approved by the comptroller of the treasury or the comptroller's designee.

(c) (1) No bond or note authorized by this chapter may be issued until the resolution authorizing the issuance of bonds or notes, together with a statement as of the beginning of the then current fiscal year, which statement shall show in detail the total outstanding bonds, notes, warrants, refunding bonds, and other evidences of indebtedness of the utility district, together with the maturity dates of the bonds, notes, warrants, refunding bonds, and other evidences of indebtedness, interest rates, special provisions for payment, the project to be funded by the bonds or notes, the current operating financial statement of the district and any other pertinent financial information, shall be submitted to the comptroller of the treasury or the comptroller's designee for review, and the comptroller of the treasury or the comptroller's designee may report thereon to the utility district within fifteen (15) days from the date the plan is received by the comptroller of the treasury or the comptroller's designee. The comptroller of the treasury or the comptroller's designee shall immediately acknowledge receipt in writing of the proposed bond or note issue statement and information. The report thus received by the utility district shall be published once in a newspaper of general circulation in the county of the principal office of the utility district, and any other counties that it serves, during the week following the report's receipt. After receiving the report of the comptroller of the treasury or the comptroller's designee, and after publication of such report, or after the expiration of fifteen (15) days from the date the statement and information are received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the utility district may take such action with reference to the proposed bond or note issue as it deems advisable. Such report of the comptroller of the treasury or the comptroller's designee shall also be made a part of the bond transcript.

(2) [Deleted by 2011 amendment.]

(d) No provision of this section dealing with the review or approval of any bond or note issued by the comptroller of the treasury or the comptroller's designee, or other state agency, shall apply when the bond or bonds or other evidence of indebtedness of the utility district are to be purchased or the loan is to be made by the farmers home administration or any other direct lending department of the government of the United States.

(e) (1) Prior to the beginning of its fiscal year, any utility district that has issued any debt obligations pursuant to the authority of this chapter shall adopt a balanced annual operating budget that identifies all anticipated revenues of the district by source and identifies all anticipated expenses by type of expense. Such budget shall be based upon historical operating results and reasonably anticipated future operations. The budget as adopted shall be submitted to the comptroller of the treasury or the comptroller's designee for review. The comptroller of the treasury or the comptroller's designee shall furnish the utility district a report on such review, which report shall be published in accordance with subsection (c).

(2) [Deleted by 2011 amendment.]

(f) If a utility district proposes to sell bonds in excess of fifty million dollars ($50,000,000) at a negotiated sale, a written request for proposal must be sent to a minimum of five (5) qualified firms no later than thirty (30) days prior to the first meeting of the board of commissioners to discuss the specific bond transaction. A minimum of three (3) proposals must be received no later than fourteen (14) days prior to such first meeting. This requirement applies to both financial advisory and underwriting services.



§ 7-82-502 - Terms of instruments.

(a) Such bonds shall be authorized by resolution of the board of the district, and may be issued in one (1) or more series; may bear such date or dates; may mature at such time or times not exceeding forty (40) years from their respective dates; may bear interest at such rate or rates, which may vary from time to time, may be in such form, either coupon or registered, may be executed in such manner, may be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, and may contain such terms, covenants and conditions as such resolution or subsequent resolution may provide. The bonds may be issued for money or property and may be sold in such manner and upon such terms as the board shall determine. Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine may be issued to the purchaser or purchasers of bonds sold pursuant to this chapter. The bonds and interim receipts or certificates shall be fully negotiable within the meaning of and for all purposes of the Uniform Commercial Code compiled in title 47, chapter 3.

(b) If any issue of such bonds is to be sold to an agency of the federal government or an agency of the state of Tennessee, such bond issue may, at the request of such agency, be delivered as an installment bond payable as to principal and interest in equal or approximately equal installments for the term of such bond issue, in accordance with the resolution authorizing such bond issue. Such authorizing resolution shall stipulate the annual principal and interest requirements during the full term of the bond issue.

(c) With respect to all or any portion of any issue of bonds issued or anticipated to be issued under this chapter, at any time during the term of the bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subsection (c) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in subsection (e), a utility district, by resolution, may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the utility district may determine, including, but not limited to, provisions permitting the utility district to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination of the agreement or default under such agreement.

(d) The governing body of a utility district may enter into an agreement to sell bonds, other than its refunding bonds, under this chapter, providing for delivery of the bonds on a date greater than ninety (90) days and not greater than five (5) years, or such greater period of time, if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of such agreement or to sell its refunding bonds under this chapter and in accordance with title 9, chapter 21, providing for delivery of its refunding bonds on a date greater than ninety (90) days from the date of execution of the agreement and not greater than the first optional redemption date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of a utility district to sell its bonds, as authorized in this subsection (d), is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with the provisions of subsection (e). Agreements to sell bonds or refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement do not require a report of the comptroller of the treasury or the comptroller's designee.

(e) (1) The state funding board shall establish guidelines, rules or regulations with respect to the agreements and contracts referenced in subsections (c) and (d), which may include, but shall not be limited to, the following:

(A) The conditions under which such agreements or contracts can be entered into;

(B) The methods by which such contracts are to be solicited and procured;

(C) The form and content such contracts shall take;

(D) The aspects of risk exposure associated with such contracts;

(E) The standards and procedures for counterparty selection, including rating criteria;

(F) The procurement of credit enhancement, liquidity facilities, or the setting aside of reserves in connection with such contracts or agreements;

(G) The methods of securing the financial interest in such contracts;

(H) The methods to be used to reflect such contracts in the utility district's financial statements;

(I) Financial monitoring and periodic assessment of such contracts by the utility district;

(J) The application and source of non-periodic payments; and

(K) Educational requirements for officials of any utility district responsible for approving any such contract or agreement.

(2) Prior to the adoption by the governing body of the utility district of a resolution authorizing such contract or agreement, a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report on the compliance to the utility district. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the utility district may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the utility district is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for an appeal process to a determination of noncompliance.

(f) When entering into any contracts or agreements facilitating the issuance and sale of bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating to the bonds, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds authorized under this section evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the utility district may agree in the written contract or agreement that the rights and remedies of the parties to the contract or agreement shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any utility district against which an action on such a contract or agreement is brought shall lie solely in a court in Tennessee that would otherwise have jurisdiction of actions brought in contract against such utility district.

(g) Prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations with respect to the contracts and agreements authorized in subsections (c) and (d), a utility district may enter into such contracts or agreements to the extent otherwise authorized in this chapter or in any other law, notwithstanding subsections (c) and (d). Nothing in subsection (c), (d), (e) or (f) is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for a utility district to enter into the contracts or agreements described in subsection (c), (d), (e) or (f) heretofore entered into or entered into prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations.

(h) When entering into an interest rate agreement authorized by this section, a utility district may secure its obligations under the agreement, including its obligation for termination or other non-periodic payments, with the revenues available to secure the bonds with respect to which such interest rate agreement is entered into.



§ 7-82-503 - Covenants.

Any resolution authorizing the issuance of bonds under this chapter may contain covenants, including, but not limited to:

(1) The purpose or purposes to which the proceeds of the sale of the bonds may be applied and the deposit, use and disposition of the bonds;

(2) The use, deposit, securing of deposits, and disposition of the revenues of the district, including the creation and maintenance of reserves;

(3) The issuance of other additional bonds payable from the revenues of the district;

(4) The operation and maintenance of the system or systems;

(5) The insurance to be carried thereon and the use, deposit and disposition of insurance moneys;

(6) Books of account and the inspection and audit of the books, and the accounting methods of the district;

(7) The nonrendering of any free service by the district; and

(8) The preservation of the system or systems, so long as any of the bonds remain outstanding, from any mortgage, sale, lease or other encumbrance not specifically permitted by the terms of the resolution.



§ 7-82-504 - Validity of bonds.

Such bonds bearing the signatures of officers in office on the date of the signing of the bonds shall be valid and binding obligations, notwithstanding that before the delivery of the bonds and payment for the bonds any or all the persons whose signatures appear on the bonds shall have ceased to be officers of the district issuing the bonds. The validity of the bonds shall not be dependent on nor affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the utility for which the bonds are issued. The resolution authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.



§ 7-82-505 - Lien -- Default -- Pledges or security interests -- Construction.

(a) There shall be and there is created a statutory lien in the nature of a mortgage lien upon any system or systems acquired or constructed in accordance with this chapter, including all extensions and improvements to the system or systems, or combinations of extensions and improvements subsequently made, which lien shall be in favor of the holder or holders of any bonds issued pursuant to this chapter, and all such property shall remain subject to such statutory lien until the payment in full of the principal of and interest on the bonds. Any holder of such bonds or any of the coupons representing interest on the bonds may, either at law or in equity, by suit, action, mandamus, or other proceeding, in any court of competent jurisdiction, protect and enforce such statutory lien and compel performance of all duties required by this chapter, including the making and collection of sufficient rates for the service or services, the proper accounting for the collections, and the performance of any duties required by covenants with the holders of any bond issued in accordance with this chapter.

(b) If any default be made in the payment of the principal of or interest on such bonds, any court having jurisdiction of the action may appoint a receiver to administer the district, and the system or systems, with power to charge and collect rates sufficient to provide for the payment of all bonds and obligations outstanding against the system or systems and for the payment of operating expenses, and to apply the income and revenues of the bonds, in conformity with this chapter, and any covenants with bondholders.

(c) (1) Any pledge of, or security interest in, the revenues, fees, rents, tolls or other charges received or receivable by any utility district to secure the payment of any bonds of such utility district, and the interest on the bonds, shall be valid and binding from the time when the pledge or security interest is made or granted; the revenues, fees, rents, tolls or other charges so pledged and thereafter received by the utility district or on behalf of any bondholders, together with any tangible property subjected to a security interest by the utility district, shall be subject to such lien as the resolution or other document creating such pledge in favor of the holder or holders of such bonds shall provide. Neither the resolution nor any other instrument by which any such pledge or security interest or any lien on any of the property of the utility district is created need be recorded.

(2) This subsection (c) shall be in addition to and supplemental to all other provisions of other laws of Tennessee; provided, that wherever the application of this subsection (c) conflicts with the application of such other provisions, this subsection (c) shall prevail.



§ 7-82-506 - Bonds payable from revenue.

No holder or holders of any bonds issued pursuant to this chapter shall ever have the right to compel the levy of any tax to pay the bonds or the interest on the bonds. Each bond shall recite in substance that the bond and interest on the bonds are payable solely from the revenue pledged to the payment of the bond and that the bond does not constitute a debt of the district within the meaning of any statutory limitation.



§ 7-82-507 - Reamortization and refinancing.

When any bonds authorized to be issued pursuant to this chapter are held by any federal or state governmental authority or agency, such bonds, to the extent of the principal and interest on the bond outstanding at any time, may be recalled with the consent of such authority or agency and reamortized or refinanced upon such terms as are agreed upon by such authority or agency and as are incorporated in the resolution of the board of commissioners authorizing such reamortization or refinancing. The lien in favor of any holders of such reamortized or refinanced bonds shall continue in favor of such holders with the same priority as existed in favor of such holders prior to such reamortization or refinancing.






Part 6 - Multi-County Districts

§ 7-82-601 - Creation -- Petition.

(a) Utility districts embracing territory in two (2) or more counties may be created in the manner provided in this chapter.

(b) The petition for the incorporation of such utility district may be submitted to the county mayor of any one (1) of the counties situated in whole or in part in such proposed district.



§ 7-82-602 - Commissioners.

(a) (1) (A) Except as provided in subdivision (a)(1)(B), the commissioners nominated in such petition shall be designated in such a manner that each county situated in whole or in part in the proposed district shall be represented on the board of commissioners by at least one (1) person resident in such county and in the district or owning property within such county and the district, and the county mayor shall appoint commissioners in like manner.

(B) In any county having a population of not less than twenty-seven thousand nine hundred (27,900) nor more than twenty-seven thousand nine hundred twenty (27,920), according to the 1980 federal census or any subsequent federal census, the commissioners nominated in such petition shall be designated in such a manner that each county situated in whole or in part in the proposed district shall be represented on the board of commissioners by at least one (1) resident of such county and of the district, and the county mayor shall appoint commissioners in like manner.

(2) If the proposed district is to comprise two (2) counties or parts of two (2) counties, the petition shall nominate three (3) commissioners. If the proposed district is to comprise three (3) or more counties or parts of three (3) or more counties, the petition shall nominate a number of commissioners equal to the number of counties or parts of counties to be included in such district; provided, that where the proposed district is to comprise an even number of counties, or parts of counties, the petition shall nominate a number of commissioners equal to the number of counties, plus one (1) commissioner at large. If the proposed district is to comprise seven (7) or more counties or parts of counties, the petition shall nominate seven (7) residents of the district, and it shall not be necessary for each county to be represented on the board; however, each of the seven (7) commissioners shall be from separate counties, it being the purpose and intent of this subdivision (a)(2) to limit the number of commissioners of any district to seven (7).

(b) In districts comprising seven (7) or more counties or parts of counties, the commissioners shall be entitled to receive compensation for their services in an amount not to exceed one hundred dollars ($100) per day for each day's attendance of the meetings of the board in the performance of their official duties. The amount of compensation shall be fixed by the board of commissioners, but the compensation shall not exceed the sum of one hundred dollars ($100) per day. No member of a board of commissioners shall draw compensation in excess of one thousand two hundred dollars ($1,200) for such services during any one (1) calendar year.

(c) In natural gas districts serving counties with a population of not less than twenty-nine thousand one hundred (29,100) nor more than twenty-nine thousand four hundred (29,400) and not less than thirty-three thousand ten (33,010) nor more than thirty-three thousand five hundred (33,500), according to the 1990 federal census or any subsequent federal census, there shall be five (5) commissioners. Each county shall be represented by at least two (2) commissioners.



§ 7-82-603 - Hearing on incorporation -- Notice -- Address of district office.

(a) The notice of public hearing on the convenience and necessity of the incorporation of the district shall be published, as provided in § 7-82-202, in each of the counties situated in whole or in part in such proposed district in a newspaper published and having a general circulation in the counties. If there is no such newspaper in any of such counties, notice shall be given in such county or counties by posting, as provided in § 7-82-202. Such notice shall also be given by registered mail at least ten (10) days before the hearing to the county mayor of each county situated in whole or in part within such proposed district, and to the mayor or chief executive officer of each city, town and utility district, as provided in § 7-82-202.

(b) The petition for the incorporation of such utility district, the notice of public hearing on the petition, and the order creating such district, in addition to other requirements of this chapter, shall state the address of the principal office of such utility district.

(c) The public hearing shall be held before the county mayors of such counties sitting as a panel, at a time and place designated by the county mayor to whom the petition for the proposed district was addressed. All such county mayors shall be notified of the date, time and place of such hearing at least five (5) days prior to the date, and it shall be the responsibility of such county mayors to attend and participate if they elect to do so in such hearing. In the event a majority of such county mayors so notified fail to appear and participate in the hearing, the county mayor to whom the petition was addressed may proceed with the hearing and enter appropriate orders as provided in this chapter. In the event three (3) or more counties are involved and in the event two (2) or more of such county mayors elect to attend and participate in the hearing, a majority vote shall be required for the creation of the district.



§ 7-82-604 - Terms of commissioners.

In cases where more than three (3) commissioners are nominated under this chapter, such commissioners shall be appointed for terms of two (2), three (3) and four (4) years, the number of commissioners appointed for each such term to be as nearly equal as possible.



§ 7-82-605 - Filing and publication of order creating district.

A certified copy of the order creating such district shall be filed with the county clerk of each of the counties included in whole or in part in such district and shall be entered of record. A copy of such order shall also be published in each of the counties situated in whole or in part within such district in a newspaper published and having a general circulation in such county, or if there is no such newspaper in any such county, a copy of the order shall be posted in five (5) conspicuous public places within such county. A certified copy of such order shall also be filed with the secretary of state. Upon such filing and publication or posting, the incorporation of such district shall be complete.



§ 7-82-606 - Appeals from order creating district.

Appeals from an order creating such a district may be prayed as provided in this chapter to the circuit court of any county included in whole or in part in such district.



§ 7-82-607 - Vacancies in board.

(a) (1) Except as provided in subdivision (a)(2), the office of any commissioner, other than a commissioner at large, shall become vacant if the incumbent ceases to reside in or be a district customer in the county from which the commissioner was elected.

(2) In any county having a population of not less than twenty-seven thousand nine hundred (27,900) nor more than twenty-seven thousand nine hundred twenty (27,920), according to the 1980 federal census or any subsequent federal census, the office of any commissioner, other than a commissioner at large, shall become vacant if the incumbent ceases to reside in the county from which the incumbent was elected.

(b) [Deleted by 2012 amendment, effective March 6, 2012.]



§ 7-82-608 - Financial statements.

Statements published pursuant to § 7-82-401 shall be published in each of the counties situated in whole or in part in such district in a newspaper having general circulation in the counties.



§ 7-82-609 - Part not retroactive.

It is expressly the legislative intent that nothing in this part shall be construed to be retroactive, and that the terms and conditions of such sections shall in no wise affect or abridge the rights, powers, privileges and duties of utility districts existing on March 21, 1955.






Part 7 - Utility Management Review Board

§ 7-82-701 - Created -- Authority -- Composition -- Terms -- Chair.

(a) There is hereby created in the office of comptroller of the treasury a utility management review board for the purpose of advising utility district boards of commissioners in the area of utility management. Effective July 1, 1989, notwithstanding the provisions of any law to the contrary, the utility management review board created by this section is vested with authority over all utility districts established pursuant to this chapter or by any public or private act. For purposes of this part, "utility district" includes agencies, authorities or instrumentalities of government created by public or private act having the authority to administer a water or wastewater facility, other than those agencies, authorities or instrumentalities of government electing pursuant to § 68-221-1006(a) or § 68-221-1206(a) to come under the jurisdiction of the water and waste water financing board.

(b) The board shall be composed of nine (9) members as follows:

(1) The commissioner of environment and conservation or the commissioner's designee;

(2) The comptroller of the treasury or the comptroller's designee; and

(3) Seven (7) members appointed by the governor, three (3) of whom shall be experienced utility district managers, three (3) of whom shall be experienced utility district commissioners and one (1) of whom shall be a consumer residing in the state who may have experience in residential development but is not engaged in utility district management or operation. The consumer member shall be appointed for a four-year term of office at the expiration of the term of office of a utility district manager first occurring after June 11, 2009.

(c) The governor shall consult with the Tennessee Association of Utility Districts (TAUD) as to qualified individuals to be appointed to the board.

(d) Members shall be appointed to four-year terms; provided, that the initial appointments shall be for terms, not to exceed four (4) years, as shall be necessary so that the terms of no more than two (2) members of the board shall end in any one (1) year.

(e) Every two (2) years the board shall elect a chair from among its members and such other officers as it may deem necessary.



§ 7-82-702 - Powers and duties.

In order to effectuate the purposes of this part, the board has the power and authority to:

(1) Promulgate rules and regulations for the conduct of the affairs of the board;

(2) Adopt a seal for the board, prescribe the style of the seal and alter the seal at pleasure;

(3) Subject to title 9, chapter 4, appoint and fix the salaries and duties of such experts, agents and employees as it deems necessary;

(4) Make and enter into contracts;

(5) Accept gifts, grants or other moneys and receive appropriations that may be made by law;

(6) Give advisory technical assistance to any utility district upon request;

(7) Review any decision of any utility district under § 7-82-402, regardless of exemptions or exclusions as may be enumerated in § 7-82-103, upon simple written request of any utility district customer or any member of the public within thirty (30) days after such decision, with any judicial review of any decision of the board thereon, to be held by common law certiorari within the county of the utility district's principal office;

(8) Upon the failure of the board of commissioners of a utility district to adopt the rules and regulations required by § 7-82-402(b), regardless of exemptions or exclusions as may be enumerated in § 7-82-103, or any other section of this chapter or, upon the failure of a utility district to consider and resolve consumer complaints in accordance with such rules and regulations, establish an alternate mechanism for consideration and resolution of such complaints;

(9) In the conduct of any hearing upon request or complaint, the board may receive affidavit evidence, in addition to minutes, transcripts, and other evidence of actions by the utility district, and may render its decision thereon or, if it shall deem an open hearing appropriate, may order the interested parties be notified of the date, time and place that such hearing will be held;

(10) From time to time, submit to the governor its suggestions for proposed amendments to this chapter;

(11) Exercise all the powers and take all the actions necessary, proper or convenient for the accomplishment of the purposes enumerated in this part;

(12) Issue subpoenas requiring attendance of witnesses and production of such evidence as requested; administer oaths; and take such testimony as the board deems necessary in fulfilling its purpose. If a person or entity refuses to obey a subpoena issued by the board under this part, the chancery court of Davidson County shall have jurisdiction upon application of the board to issue an order requiring such person to appear and testify or produce evidence as the case may require, and any failure to obey such order of the court may be punished by such court as contempt;

(13) Conduct a contested case hearing and issue an order on the question of whether a member or members of a utility district board should be removed from office and a new board or member appointed or elected as provided in § 7-82-307(b);

(14) Conduct a contested case hearing and issue an order on the question of whether a utility district that fills vacancies on its board using a method other than appointment by a county mayor or mayors should be required to begin filling vacancies under the uniform method for the filling of vacancies set forth by § 7-82-307(a)(4) and (5) as provided in § 7-82-307(c);

(15) Establish, adopt and promulgate in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, rules that the board deems necessary for the training of utility district commissioners;

(16) Establish, adopt and promulgate in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, rules to define excessive water losses for utility districts;

(17) Review and approve, by order, the model of ethical standards prepared by the Tennessee Association of Utility Districts (TAUD) for water, wastewater and gas authorities created by a private act or under the general law and for utility districts pursuant to § 8-17-105(b); and review and find, by order, that the ethical standards adopted by any water, wastewater or gas authority created by a private act or under the general law or a utility district that differ from the TAUD model are more stringent than the TAUD model;

(18) Hear and act upon the request for utility service by or for a utility district customer made pursuant to § 7-82-112; and

(19) Review and conduct a hearing of any decision of any utility district upon a written request of any utility district customer or an affected developer concerning the justness and reasonableness of the utility district's requirement that the customer or the developer build utility systems to be dedicated to the utility district or the justness and reasonableness of fees or charges against the customer or the developer related to the utility systems. The written complaint must be filed within thirty (30) days after the utility board has taken action upon a written complaint to the board of commissioners of the utility district. In making its decision as to whether the requirements, fees or charges are just and reasonable, the utility management review board shall take into account the reasonableness of the utility district's rules, policies and cost of service as well as any evidence presented during the hearing. Any judicial review of a decision of the board is by common law certiorari with the county of the utility district's principal office as the proper venue.



§ 7-82-703 - Financial statements and reports -- Rate structures.

(a) The comptroller of the treasury shall cause to be filed with the board a copy of the audited annual financial report of a financially distressed utility district prepared pursuant to § 7-82-401.

(b) After reviewing the audited annual financial report and operations of the financially distressed utility district, and after holding a public hearing within the service area of such utility district, the board may prescribe a rate structure to be adopted by the financially distressed utility district to cause such utility district to eliminate negative changes in net position, to liquidate in an orderly fashion any deficit total net position or to cure a default on any indebtedness of the district, or any combination of these.

(c) In the event the board of commissioners of the financially distressed utility district fails to adopt the prescribed rate structure, the utility management review board shall petition the chancery court in a jurisdiction in which the utility district is operating to require the adoption of the rate structure prescribed by the board or such other remedial actions that, in the opinion of the court, may be required to cause the utility district to be operated in accordance with the provisions of state law.

(d) Notwithstanding any other law to the contrary, nothing in this section shall preclude a public utility district from operating water and sewer systems as individual or combined entities.



§ 7-82-704 - Financially distressed utility districts -- Consolidation.

(a) (1) When a utility district is financially distressed or is financially unable to expand the amount or type of service or services as set forth and described in its petition for creation pursuant to § 7-82-201, the utility management review board may consider the consolidation of the utility district with another utility district or districts, municipal utility system or county utility system to restore financial stability and to ensure continued operations for the benefit of the public being served by the utility district. The utility management review board may initiate and participate in negotiations among the utility district, any other utility district, municipal utility system or county utility system with whom the utility district may consolidate and any other affected parties concerning a consolidation. In the event the utility management review board determines that such a consolidation is in the best interest of the public being served by the utility district and the utility management review board is able to negotiate an agreement among all affected parties for the consolidation, the utility management review board shall enter an order approving the consolidation agreement and shall require the utility district to enter into the consolidation agreement. If the utility management review board determines that the utility district, any other utility district, municipal utility system or county utility system with whom the utility district may consolidate, or any other affected party, has refused or failed to enter into good faith negotiations on a consolidation, then the utility management review board shall petition the chancery court in a jurisdiction in which the utility district is operating to require the party or parties to engage in good faith negotiations concerning a consolidation.

(2) In the event the board of commissioners of the utility district does not enter into the approved consolidation agreement or fails to abide by the terms and conditions of the consolidation agreement, then the utility management review board shall petition the chancery court in a jurisdiction in which the utility district is operating to enforce the utility management review board's order to require the board of commissioners to enter into the approved consolidation agreement and to abide by and implement all of the terms and conditions of the consolidation agreement.

(b) In order to mitigate any negative financial impact of such a consolidation on the utility district or districts, municipal utility system or county utility system agreeing to consolidate with a financially distressed utility district, the board is hereby authorized to develop a plan of mitigation payments to such consolidated utility system. Such mitigation payments shall be made from funds available in the utility district revitalization fund and shall include amounts to offset increased administrative costs relating to the consolidation, to the extent such costs cannot reasonably be recovered from customer revenues or other assets of the financially distressed utility district, amounts that may be necessary to cure a default on indebtedness of the financially distressed utility district to the extent such defaults can, in the opinion of the board, reasonably be cured, amounts that may be necessary to renovate and repair the facilities of the financially distressed utility district to the level necessary to enable the consolidated utility system to provide continued service to the public being served by the financially distressed utility district, and other such payments as may be necessary in the opinion of the board to accomplish such a consolidation and mitigate the financial impact of the consolidation.

(c) The board shall contract with a resulting consolidated utility system to provide for the repayment of any such mitigation payments over a period of time as may be agreed upon by the board and the consolidated utility system. Such repayments may be made from surcharges levied upon the customers in the service area of the financially distressed utility district being consolidated; provided, that such surcharges shall not result in user fees in the service area of the financially distressed utility district being in excess of the maximum level of users fees as may be determined by the board to be reasonable for the service area. Upon a determination by the board that repayment of the mitigation payments would be unduly burdensome and financially detrimental to the customers of such utility system, the board may waive repayments required pursuant to this section; provided, that any such waiver must be approved by the commissioner of finance and administration.

(d) Any repayments that may be received by the board pursuant to this section shall be deposited into and shall become part of the utility district revitalization fund.



§ 7-82-705 - Reports -- Amendments to chapter.

The board shall report annually to the governor and the general assembly on the activities of the board for the preceding year. The board shall receive and consider from any source whatever, whether private or governmental, suggestions for amendments to this chapter, and, on the basis of the suggestions, shall either recommend amendments under § 7-82-702(10) or shall report to the suggesting party, in writing, its reasons for not recommending such proposed amendment.



§ 7-82-706 - Legislative intent.

In carrying out this part, the board shall be deemed to be acting for the public welfare and in furtherance of the general assembly's intent that utility districts be operated as self-sufficient enterprises.



§ 7-82-709 - Authority of board to investigate compliance with federal and state law.

(a) Notwithstanding any provision of law to the contrary, the utility management review board shall have the authority, in the case of public water systems of utility districts, to investigate, with the assistance of the department of environment and conservation and the comptroller of the treasury, and determine the financial, technical, and managerial capacity of the systems to comply with the requirements of the federal and the state acts; and to require systems to take appropriate action to correct any deficiencies in such areas, including, but not limited to, changes in ownership, management, accounting, rates, maintenance, consolidation, alternative water supply, or other procedures. The utility management review board also may approve or disapprove such corrections as a condition for any public water system of a utility district to receive assistance from the authority under § 68-221-1206(a)(3).

(b) The utility management review board shall have the authority to investigate public water systems of utility districts whose water loss as reported in the utility district's annual audit is excessive as established by rules determined by the board. In the event a utility district fails to take the appropriate actions required by the board to reduce water loss to an acceptable level, the utility management review board may petition the chancery court in a jurisdiction in which the utility district is operating to require the utility district to take such actions.






Part 8 - Utility District Purchasing Procedures

§ 7-82-801 - Purchasing policy.

The board of commissioners of each utility district, whether created pursuant to this chapter or any public or private act by the general assembly, shall adopt a policy governing all purchases, leases, and lease-purchase agreements of the district, which shall contain the following provisions:

(1) Provisions requiring competitive bidding in appropriate circumstances;

(2) Provisions establishing appropriate competitive bidding procedures, which procedures need not require public advertisement for bids; provided, that a vendor list shall be developed by the Tennessee Association of Utility Districts (TAUD), and bids for capital expenditures or purchases in excess of ten thousand dollars ($10,000) not otherwise excepted from competitive bidding requirements shall be solicited from vendors on such list if public advertisement is not used, or, in the alternative, each utility district may develop and maintain its own vendor list according to procedures established by the district, so long as the district publicly advertises for additions to the list at least annually in a newspaper or other publication of general circulation in the grand division in which the district has its principal office;

(3) Provisions establishing appropriate exceptions to the competitive bidding requirement, including, but not limited to, establishing dollar purchase amounts for individual items or groups of items below which competitive bidding shall not be required; contracts to provide a continuous work force through independent contractors for maintenance, installation and repair of system facilities or items sold at retail by the district; purchase of goods or services for which there is a single source of supply; purchases or leases for immediate delivery in actual emergencies arising from unforeseen causes; purchases, leases, or lease-purchases of real property; purchases, leases or lease-purchases from any federal, state or local government unit or agency; purchases in the open market, including fuel and fuel product purchases; and purchases of items for resale;

(4) Provisions establishing procedures for open-market purchases; and

(5) Provisions establishing procedures for documentation of compliance with purchasing procedures, whether competitive, negotiated or open-market purchases.



§ 7-82-802 - Implementation of policy.

The purchasing policy shall be adopted by the board of commissioners of the district, and upon adoption shall be implemented and adhered to by the district. The policy shall provide for uniform procedures for the same or substantially similar purchases and shall be applied on a consistent basis to all purchases of the district.



§ 7-82-803 - Purchases not required to be addressed in a utility district purchasing policy.

Purchases of the following shall not be required to be included in any utility district policy:

(1) Purchases made under § 12-3-1201;

(2) Purchases from instrumentalities created by two (2) or more cooperative governments, such as, but not limited to, the Local Government Data Processing Corporation;

(3) Purchases from nonprofit corporations, such as, but not limited to, the Local Government Data Processing Corporation, whose purpose or one (1) of whose purposes is to provide goods or services specifically to various forms of local governments, including utility districts;

(4) Purchases, leases, or lease-purchases of real property; and

(5) Purchases, leases, or lease-purchases from any federal, state, or local government.



§ 7-82-804 - Legislative intent.

It is the specific intent of the general assembly that this part shall facilitate and encourage fiscal internal controls of each utility district and in no way interfere with existing sound and prudent business practices as may be practiced by the board of commissioners of any utility district. Questions of the appropriateness or adequacy of any utility district purchasing policy shall be submitted in writing to the utility management review board pursuant to § 7-82-702(7).









Chapter 83 - Power District Law [Repealed]

Part 1 - General Provisions [Repealed]

§ 7-83-101 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 1; C. Supp. 1950, § 3708.48 (Williams, § 3708.50); T.C.A. (orig. ed.), § 6-2701; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-102 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 3; C. Supp. 1950, § 3708.49 (Williams, § 3708.52); T.C.A. (orig. ed.), § 6-2702; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-103 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 7; C. Supp. 1950, § 3708.53 (Williams, § 3708.56); T.C.A. (orig. ed.), § 6-2724; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-104 - [Repealed.]

HISTORY: Acts 1980, ch. 756, § 7; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-105 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 17; C. Supp. 1950, § 3708.63 (Williams, § 3708.66); T.C.A. (orig. ed.), § 6-2725; T.C.A., § 7-83-104; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.






Part 2 - Creation and Boundaries [Repealed]

§ 7-83-201 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 4; C. Supp. 1950, § 3708.50 (Williams, § 3708.53); T.C.A. (orig. ed.), § 6-2703; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-202 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 4; C. Supp. 1950, § 3708.50 (Williams, § 3708.53); T.C.A. (orig. ed.), § 6-2704; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-203 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 4; C. Supp. 1950, § 3708.50 (Williams, § 3708.53); T.C.A. (orig. ed.), § 6-2705; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-204 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 4; C. Supp. 1950, § 3708.50 (Williams, § 3708.53); T.C.A. (orig. ed.), § 6-2706; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-205 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 5; C. Supp. 1950, § 3708.51 (Williams, § 3708.54); T.C.A. (orig. ed.), § 6-2707; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-206 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 6; C. Supp. 1950, § 3708.52 (Williams, § 3708.55); T.C.A. (orig. ed.), § 6-2708; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.






Part 3 - Operation and Powers [Repealed]

§ 7-83-301 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 8; C. Supp. 1950, § 3708.54 (Williams, § 3708.57); T.C.A. (orig. ed.), § 6-2709; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-302 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 8; C. Supp. 1950, § 3708.54 (Williams, § 3708.57); T.C.A. (orig. ed.), § 6-2710; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-303 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 4; C. Supp. 1950, § 3708.54 (Williams, § 3708.57); T.C.A. (orig. ed.), § 6-2711; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-304 - [Repealed.]

HISTORY: C. Supp. 1950, § 3708.54; T.C.A. (orig. ed.), § 6-2712; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-305 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 18; C. Supp. 1950, § 3708.64 (Williams, § 3708.67); T.C.A. (orig. ed.), § 6-2713; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-306 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 14; C. Supp. 1950, § 3708.60 (Williams, § 3708.63); T.C.A. (orig. ed.), § 6-2714; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-307 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 13; C. Supp. 1950, § 3708.59 (Williams, § 3708.62); T.C.A. (orig. ed.), § 6-2715; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-308 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 15; C. Supp. 1950, § 3708.61 (Williams, § 3708.64); T.C.A. (orig. ed.), § 6-2720; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-309 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 16; C. Supp. 1950, § 3708.62 (Williams, § 3708.65); T.C.A. (orig. ed.), § 6-2721; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-310 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 11; C. Supp. 1950, § 3708.57 (Williams, § 3708.60); T.C.A. (orig. ed.), § 6-2722; Acts 1980, ch. 601, § 6; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-311 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 12; C. Supp. 1950, § 3708.58 (Williams, § 3708.61); T.C.A. (orig. ed.), § 6-2723; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.






Part 4 - Board of Directors [Repealed]

§ 7-83-401 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 9; C. Supp. 1950, § 3708.55 (Williams, § 3708.58); T.C.A. (orig. ed.), § 6-2716; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-402 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 9; C. Supp. 1950, § 3708.55 (Williams, § 3708.58); T.C.A. (orig. ed.), § 6-2717; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-403 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 9; C. Supp. 1950, § 3708.55 (Williams, § 3708.58); T.C.A. (orig. ed.), § 6-2718; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.



§ 7-83-404 - [Repealed.]

HISTORY: Acts 1935 (Ex. Sess.), ch. 4, § 10; C. Supp. 1950, § 3708.56 (Williams, § 3708.59); modified; T.C.A. (orig. ed.), § 6-2719; repealed by Acts 2013, ch. 211, § 6, effective July 1, 2013.









Chapter 84 - Central Business Improvement District Act of 1971

Part 1 - General Provisions

§ 7-84-101 - Short title.

This chapter shall be known and may be cited as the "Central Business Improvement District Act of 1971."



§ 7-84-102 - Purpose.

It is hereby determined and declared that the deterioration of the central business districts of some cities and towns of the state by reason of dilapidation, obsolescence, overcrowding, faulty arrangement or design, deleterious land use, obsolete layout, or any combination of these or other factors, is a threat to the property tax and other revenue sources of such municipalities and is detrimental to the safety, health, morals, and general and economic welfare of the communities in which they are located; that the elimination of urban blight and decay and the modernization and general improvement of such central business districts by governmental action is considered necessary to promote the public health, safety and welfare of such communities; and that restoration of such central business districts is an appropriate subject for remedial legislation.



§ 7-84-103 - Definitions -- Parts 1-4.

As used in parts 1-4 of this chapter, unless the context otherwise requires:

(1) "Assessed value" means value as assessed for municipal property tax purposes;

(2) "Board" means the board of assessment commissioners;

(3) "District" means the central business district created by ordinance or resolution by a municipality, or a corridor of central business districts created by joint agreement of two (2) or more municipalities;

(4) "Governing body" means the council or commission or other municipal body exercising general legislative power in the municipality or any county legislative body;

(5) "Municipality" means any incorporated city, town, metropolitan government, or county of this state exercising general governmental functions in the state;

(6) "Owner" means record owner in fee; and

(7) "Plan" or "plan of improvement" means the detailed design plan of all proposed improvements in the district, including all such engineering studies, blueprints, architects' renderings, photographs, diagrams, maps, schematics, specifications, and drawings as may be required or desired to fully effectuate the construction of improvements and the purchase of equipment or other items.



§ 7-84-104 - Housing authority proceedings not affected -- District may be part of urban renewal area.

This chapter shall not affect any proceedings under title 13, chapter 20, parts 1-3, and all or any part of the area within the boundaries of a central business improvement district may be part of any urban renewal area created pursuant to such provisions or other laws.



§ 7-84-105 - Supplemental nature of provisions -- Scope of authority -- Amendments.

(a) Parts 1-4 of this chapter are intended to afford an alternative method for the making or acquisition of improvements by a municipality, the creation of special improvement districts for central business districts of the various municipalities, the levy of assessments and the issuance of bonds by municipalities, and shall not be so construed as to deprive any municipality of the right to make or acquire improvements, create special improvement districts, levy the assessments or other special taxes or issue bonds under authority of any other law of this state now in effect or hereafter enacted, including part 5 of this chapter. Nevertheless, parts 1-4 of this chapter shall constitute full authority for the making or acquisition of improvements, creation of central business improvement districts, levy of assessments and issuance of bonds under title 9, chapter 21, to the extent applicable, by such municipalities as act under parts 1-4 of this chapter.

(b) No act hereafter passed by the general assembly amending other acts relating to the same subject matter as covered by parts 1-4 of this chapter shall be construed to affect the authority to proceed under parts 1-4 of this chapter in the manner provided in parts 1-4 of this chapter, unless such future act amends parts 1-4 of this chapter and specifically provides that it is to be applicable to proceedings taken and to bonds issued under parts 1-4 of this chapter.



§ 7-84-106 - Control and jurisdiction over property.

Nothing in this chapter shall affect or impair the control and jurisdiction that a municipality has over all property within its boundaries. The powers and authority granted by this chapter shall be in addition to any and all other powers and authority now residing with, or hereafter granted to, municipalities in the state of Tennessee, and all powers granted in this chapter shall be subject to the general control and jurisdiction of such municipalities.



§ 7-84-107 - Liberal construction.

This chapter, being necessary to secure and preserve the public health, safety, convenience and welfare, shall be liberally construed to effect its purposes.



§ 7-84-108 - Effect of other laws.

In the event of conflict between this chapter and any other laws or parts of laws governing the statutes of Tennessee, this chapter shall govern.






Part 2 - Creation

§ 7-84-201 - Authorized.

The governing body of any municipality of the state is hereby authorized to create by ordinance one (1) or more central business improvement districts in the manner provided in this part.



§ 7-84-202 - Organization -- Procedure -- Contents of petition or resolution.

The organization of such a district shall be initiated in either of two (2) methods:

(1) (A) By a petition filed in the office of the clerk of the governing body of the municipality signed by not less than a majority in number of the owners of real property in the district having an assessed value of not less than two thirds (2/3) of the assessed value of all the real property proposed to be included in the district;

(B) After the filing of the petition, no petitioner shall be permitted to withdraw such petitioner's name from the petition;

(C) No petition with the requisite signatures shall be declared void on account of formal or insubstantial defects. The governing body, at any time, may permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory, or in any other particular. Similar petitions for the organization of the same district may be filed and together shall be regarded as one (1) petition with the original. All such petitions filed prior to the hearing on the first petition filed shall be considered by the governing body in the same manner as if filed with the first petition placed on file;

(D) The petition shall set forth:

(i) The name of the proposed district, which shall include the name of the municipality in which the district is to be located, together with the words, "Central Business Improvement District";

(ii) A general description of the boundaries of the district or the territory to be included in the district, identified with sufficient certainty to enable a property owner to determine whether or not such property owner's property is within the district;

(iii) A general description of the improvements to be constructed, installed or acquired within and for the district;

(iv) The estimated cost of the proposed improvements; and

(v) A prayer for the organization of the district; or

(2) The governing body of a municipality may initiate the organization of a central business improvement district by adoption of a resolution containing the matters prescribed in subdivision (1)(D) for a petition.



§ 7-84-203 - Geographical area -- Size and form -- Property included.

Any central business improvement district created by a municipality may embrace a contiguous property area or two (2) or more separate property areas and may include one (1) or more business districts, which business districts may either be historic business districts or business districts in which additional development and growth is expected to occur, or both, and corridors connecting business districts. Two (2) or more central business improvement districts may overlap and may encompass some or all of the same properties. Each district shall be of such size and form as to include all properties that, in the judgment of the governing body, will be benefited by the construction of the improvement project or projects that are proposed to be made in or for such district, or by any portion or portions of such project. The jurisdiction of a municipality to make, finance, and assess the cost of any improvement project shall not be impaired by a lack of commonness, unity, or singleness of the location, purpose or character of the improvement or improvements, or by the fact that any one (1) or more of the properties included in the district is subsequently determined not to be benefited by such improvement or improvements, or by a particular portion of the improvement or improvements, and is not assessed for the improvement or improvements.



§ 7-84-204 - Public hearing to be ordered -- When held.

Upon the filing of a petition purporting to contain the requisite number of signatures, or upon the adoption of a resolution by the governing body, the governing body shall order a public hearing to determine whether such central business improvement district shall be established. Such hearing shall be not less than thirty (30) nor more than forty-five (45) days following the adoption of the resolution by the governing body or following the filing of the petition with the governing body.



§ 7-84-205 - Notice of hearing.

Notice of the public hearing shall be given by publishing a notice once a week for three (3) consecutive weeks in some newspaper of general circulation in the municipality. It shall not be necessary to set out in full in such notice the proposed ordinance setting up such central business improvement district, but such notice shall state in summary detail those facts required to be included in the petition as set forth in § 7-84-202(1)(D). The notice shall state the time and place of such public hearing, which shall be at least seven (7) days following the date of publication of the third and final notice. Such notice shall also be given by mail to each owner of real property within the proposed district as provided in § 7-84-304.



§ 7-84-206 - Hearing on creation of district -- Adoption of ordinance.

(a) At the time and place thus appointed, the governing body shall meet, and at such meeting, or at the time and place to which the meeting may be adjourned from time to time, all persons whose property may be affected by such improvement or improvements may appear in person, by attorney or by petition and protest against the creation of such central business improvement district; and the governing body shall consider such objections and protests, if any, and may change the district boundaries or modify the proposal in such manner as may be deemed advisable by the governing body. At the conclusion of such public hearing, the governing body shall adopt, adopt as amended, or reject the organization of such central business improvement district by the adoption or rejection of an ordinance setting out the district. In all such municipalities requiring two (2) or more readings before passage of an ordinance, all readings shall have been held prior to the public hearing, except the final such reading, so that the adoption may take place at the conclusion of such public hearing.

(b) Any person who fails to file a protest, who fails to appear at the public hearing to protest, or, having filed, withdraws such protest, shall be deemed to have waived any objection to the creation of the district, the making or acquisition of the improvements, and the inclusion of such person's property in the district. Such waiver, however, shall not preclude such person's right to object to the amount of the assessment at the hearing for which provision is made in § 7-84-409.

(c) The governing body of any municipality may amend from time to time the ordinance organizing a central business improvement district to include additional improvements; provided, that the amendment shall not become effective until after a public hearing relating to the amendment is held in the manner required by § 7-84-204, and any amendment shall be subject to protest as provided in § 7-84-207.



§ 7-84-207 - Failure of organization by resolution -- Amendment of resolution -- Rehearings.

(a) In the event that such central business improvement district plan shall have been initiated by action of the governing body under § 7-84-202(2), such ordinance creating a central business improvement district shall not be adopted if written protests are filed with the governing body prior to the public hearing from owners representing more than one half (1/2) of the assessed value of all the property to be included in the district.

(b) Failure of such ordinance by reason of protests having been filed by owners representing more than one half (1/2) of the assessed value of the property to be included in the district shall not bar the governing body from amending the district boundaries in such manner as to reduce the number of objectors to one half (1/2) or less of the assessed value of the district; provided, that a new public hearing shall be had on the amended district under the provisions hereinbefore established for such public hearings, and all of the procedures and provisions herein established shall be applicable to such second public hearing.

(c) The governing body shall be permitted to amend the district boundaries only once in order to permit the adoption of such ordinance, and no petition shall be accepted nor resolution adopted by the governing body with respect to the same properties included in the original or amended proposed central business improvement district for a period of twelve (12) months following the failure of passage of such ordinance.



§ 7-84-208 - Contents of ordinance creating district.

The ordinance adopted by the governing body of the municipality shall include:

(1) A description of the district by metes and bounds;

(2) A general description of the improvements to be constructed or established;

(3) Authority for the employment of architects and engineers for the design of such central business improvement district, or adoption of a plan of improvements already drafted and prepared by some public or private agency or association, or both;

(4) An estimate of the total cost of the improvements to be provided, including those to be furnished by the municipality;

(5) Authorization of special assessments to be levied against the properties benefited by the improvements. The ordinance shall provide for the assessment of municipally-owned properties, if such determination is made by the governing body in accordance with §§ 7-84-405 and 7-84-406. If the municipality does not expect at the time of adoption of the ordinance that special assessments will be levied against any of the properties in the district, the ordinance may provide that no special assessments will be imposed at that time. If the municipality subsequently determines that special assessments in the district are required, the municipality may amend the ordinance to permit special assessments; provided, that the amendment shall not become effective until after a public hearing relating to the amendment is held in the manner required by § 7-84-204, and any amendment shall be subject to protest as provided in § 7-84-207;

(6) Whether there shall be an allocation of the total costs of the improvement between the general revenues of the municipality and special assessments levied against the property owners, and what such allocation shall be;

(7) The time and manner in which special assessments authorized by this chapter shall be paid; and

(8) (A) Create a board of assessment commissioners as provided in § 7-84-303 and appoint the members to the board; provided, that the appointment of members to such board may be by separate resolution of the governing body adopted at a later date, not less than six (6) months following the adoption of the ordinance provided in this chapter.

(B) Notwithstanding subdivision (8)(A), if the municipality does not expect at the time of adoption of the ordinance that special assessments will be levied against any of the properties in the district, the creation of a board of assessment commissioners shall not be required until such time, if any, as the ordinance is amended to permit special assessments to be levied.



§ 7-84-209 - Creation of corridors to link central business districts.

The governing bodies of two (2) or more municipalities may enter into agreements to create a corridor to link together central business districts. A corridor of central business districts shall be subject to all this chapter relative to a single central business district.






Part 3 - Operation and Powers

§ 7-84-301 - Powers of municipality -- General -- Enumerated.

The governing body of any municipality has all the powers necessary or convenient to undertake and carry out any or all improvements adopted in the ordinance setting up such district, including, but not limited to:

(1) Closing existing streets or alleys or opening new streets and alleys or widening or narrowing existing streets and alleys in whole or in part;

(2) The power to condemn and take easements necessarily incidental to the plan of improvement adopted for such district. Except as otherwise provided in this chapter, the rules and procedures set forth in title 29, chapter 17, shall govern all condemnation proceedings;

(3) Acquire any and all other real or personal property by gift, purchase, or devise;

(4) Construct or install pedestrian or shopping malls, plazas, sidewalks or moving sidewalks, parks, parking lots and parking garages, bus stop shelters, decorative lighting, benches or other seating furniture, sculptures, telephone booths, traffic signs, fire hydrants, kiosks, trash receptacles, marquees, awnings, canopies, walls and barriers, paintings, murals, alleys, shelters, display cases, fountains, child care facilities, rest rooms, information booths, aquariums, aviaries, tunnels and ramps, pedestrian and vehicular overpasses and underpasses, and each and every other useful or necessary or desired improvement;

(5) Landscape and plant trees, bushes and shrubbery, flowers and each and every other kind of decorative planting;

(6) Install and operate, or lease, public music and news facilities;

(7) Purchase and operate buses, mini-buses, mobile benches, and other modes of transportation;

(8) Construct and operate child care facilities;

(9) Adopt such zoning regulations and building codes for such central business improvement districts as will best promote the overall improvement district plan;

(10) Lease space within the district for sidewalk cafe tables and chairs;

(11) Construct lakes, dams, and waterways of whatever size;

(12) Provide special police facilities and personnel for the protection and enjoyment of the property owners and the general public using the facilities of such central business improvement district;

(13) Maintain, as provided in this chapter, all government-owned streets, alleys, malls, bridges, ramps, tunnels, lawns, trees and decorative plantings of each and every nature, and every structure or object of any nature whatsoever constructed or operated by the municipality;

(14) Grant permits for newsstands, sidewalk cafes, and each and every other useful or necessary or desired private usage of public or private property;

(15) Prohibit or restrict vehicular traffic on such streets within the central business improvement district as the governing body may deem necessary and to provide the means for access by emergency vehicles to or in such areas;

(16) Acquire, construct, reconstruct, extend, maintain, or repair parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement;

(17) Remove any existing structures or signs of any description in the district not conforming to the plan of improvements;

(18) Require any or all utilities servicing the central business improvement district to lay such pipe, extend such wires, provide such facilities, or conform or modify existing facilities to effectuate the plan of improvement for the district; the governing body shall determine what portion of the cost is to be borne out of general revenues of the municipality, what portion is to be paid from the special assessments provided in this chapter, and what portion is to be paid individually by the property owners within the central business improvement district; and

(19) Do each and every and any thing necessary or desirable to effectuate the plan of improvement for the central business improvement district of the municipality.



§ 7-84-302 - Bids -- Contracts -- Construction -- Detailed plan.

(a) Upon the adoption of the ordinance, the municipality shall proceed to advertise for bids, let the contracts, and construct the improvements under the laws and regulations governing the construction of other improvements within the municipality; provided, that where no detailed plan of improvements has yet been prepared, the municipality shall employ architects and engineers for the drafting of such plan, and, upon approval of such plan, shall thereafter, and within four (4) months time, advertise for bids.

(b) If a municipality acquires improvements from a third party, including a private entity, subsection (a) shall not apply.



§ 7-84-303 - Board of assessment commissioners.

(a) The board of assessment commissioners authorized in this chapter shall consist of no fewer than three (3) nor more than seven (7) citizens of the municipality, none of whom shall be interested in any property contained within the central business improvement district. Such members shall be not less than thirty (30) years of age and shall serve until completion of their duties. A majority of such commissioners shall constitute a quorum and be competent to perform any duty required of these commissioners; and they shall be notified of their appointment, and vacancies in their number shall be filled, by the governing body, and they shall be sworn to the faithful discharge of their duties.

(b) The commissioners shall view each property located within the improvement district and shall:

(1) Determine the amount of the assessment to be levied upon each such property, according to the benefit conferred by the improvements; and

(2) Ascertain and award the amount of damages and compensation to be paid to the owners of property that is to be taken or injured by such improvements.

(c) The board of assessment commissioners shall be reimbursed for the performance of their duties at a rate to be determined by the governing body of the municipality, and such reimbursement shall be considered a cost of the improvements and reimbursed from the special assessments as provided in this chapter.



§ 7-84-304 - Notice to real property owner.

In any case where a notice is required to be sent to the owner of real property in the central business improvement district, such notice shall be deemed sufficient if sent by certified mail to the last known address of the owner. In any case where the governing body finds for any reason that due notice was not given, the governing body shall not lose jurisdiction by due notice not being given, and the proceeding in question shall not be void or be abated by due notice not being given, but the governing body, in that case, shall order due notice given and shall continue the proceeding until such time as notice shall be properly given, and thereupon shall proceed as though notice had been properly given in the first instance.



§ 7-84-305 - Borrowing in anticipation of bond proceeds authorized.

(a) The municipality is authorized to issue bonds and notes pursuant to title 9, chapter 21, for the purpose of making payments for the improvements contemplated by this chapter. Such municipality is further authorized to make such payments out of any funds as may be available for such purpose.

(b) (1) The municipality may issue revenue bonds in the manner provided in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, including part 3, to finance all costs and expenses incurred in connection with the acquisition or construction of improvements contemplated by this chapter and costs related to the issuance of bonds. In that case, all assessments received pursuant to this chapter by the municipality shall be deemed revenues for purposes of title 9, chapter 21. In such a case, the revenue bonds may be, but are not required to be, additionally secured by the full faith and credit of the municipality.

(2) Any municipality is also authorized to delegate to any industrial development corporation incorporated by the municipality or any other municipality in which the central business improvement district is located the authority to issue the revenue bonds, in which case the municipality shall enter into an agreement with the industrial development corporation pursuant to which the municipality shall agree to promptly pay to the industrial development corporation the assessments, including any interest on the assessments, as collected. The assessments shall be held in trust by the municipality for the benefit of the industrial development corporation when received. The municipality may direct any property owner that is required to pay assessments to make the payments directly to an industrial development corporation or its assignee. If an industrial development corporation issues the bonds, assessments imposed pursuant to this chapter, and any interest collected on the assessments, shall constitute revenues, as defined in § 7-53-101, and improvements and related expenses described in this chapter, whether acquired by the industrial development corporation on behalf of the municipality or by the municipality itself, shall constitute a project as defined in § 7-53-101. Any municipality is authorized to delegate to an industrial development corporation the authority to acquire an improvement described in the ordinance organizing the central business improvement district, or any amendment to the ordinance, on behalf of the municipality. All bonds issued by industrial development corporations pursuant to this section shall be issued in accordance with chapter 53 of this title.

(3) Any municipality is also authorized to delegate to any public building authority the authority to issue the revenue bonds, in which case the municipality shall enter into an agreement with the public building authority pursuant to which the municipality shall agree to promptly pay to the public building authority the assessments, including any interest on the assessments, as collected and the assessments shall be held in trust by the municipality for the benefit of the public building authority when received. The municipality may direct any property owner that is required to pay assessments to make the payments directly to a public building authority or its assignee. If a public building authority issues the bonds, assessments imposed pursuant to this chapter, and any interest collected on the assessments shall constitute revenues, as defined in § 12-10-103 and improvements and related expenses described in this chapter, whether acquired by the public building authority on behalf of the municipality or by the municipality itself, shall constitute a project, as defined in § 12-10-103. Any municipality is authorized to delegate to a public building authority the authority to acquire an improvement described in the ordinance organizing the central business improvement district or any amendment to the ordinance on behalf of the municipality. All bonds issued by public building authorities pursuant to this section shall be issued in accordance with title 12, chapter 10.

(c) At least thirty (30) days prior to the issuance of any bonds or other obligations by any public entity acting pursuant to this chapter, the public entity shall give notice of the proposed issuance of the bonds or other obligations to the comptroller of the treasury or the comptroller's designee and shall also provide the comptroller of the treasury or the comptroller's designee with a copy of the ordinance or resolution authorizing the bonds or other obligations.



§ 7-84-307 - Fees.

The governing body of the municipality is hereby authorized to levy, according to the benefits received, and to collect in such manner as the governing body may determine to be proper, annual service or maintenance fees against the properties located within the central business improvement district for the maintenance, upkeep, and repairs of all public properties located within such district, including, but not limited to, capital improvements, movable furniture or fixtures, and all trees, plants, and decorative plantings of each and every kind. Additionally, such fees may cover the cost of additional fire and police protection required for, or desired by, such central business improvement district and all operating expenses of such special facilities provided in the district as are not charged by the governing body against the general revenues of the municipality.






Part 4 - Assessments and Damages

§ 7-84-401 - Special assessments.

The municipality is hereby authorized to levy special assessments against all properties, except those exempt from taxation, located within the central business improvement district to cover all costs and expenses of each and every improvement constructed, erected, or purchased and placed within such district, including all necessary incidental expenses. Such expenses may include all costs of construction, costs of making estimates and plans, feasibility studies, charges of engineers and attorneys, compensation of the members of the board of assessment commissioners, surveying, planning surveys, printing, advertising for bids, preparation of the assessment rolls, inspection and administrative expenses, abstracts and other title costs, construction interest, bond interest, necessary reserves, commissions paid to brokers or agents in connection with the sale of bonds issued by the municipality, and provision for additional costs or losses of assessment revenue for the development and construction of such improvements as are authorized by the municipal ordinance not contemplated at the time of the hearings on the organization of the central business improvement district. The assessment authorized in this section shall include all such costs, even though some of the construction, engineering, inspection, and administrative or other services necessary are performed by the municipality.



§ 7-84-402 - Apportionment of costs to property affected.

Prior to the acquisition of an improvement or commencement of the construction of an improvement described in the ordinance organizing the central business improvement district or upon completion of the improvements, at the discretion of the board of assessment commissioners, the board of assessment commissioners shall apportion the totality of all costs of such improvement district upon the various properties located within the district in accordance with the benefits to each property upon the completion of the work by such improvements conferred. If the board of assessment commissioners determines that certain improvements benefit only certain properties within a district, the board may apportion the costs of the improvements upon the various properties that benefit from the improvements.



§ 7-84-403 - Maximum assessment -- Payments by municipality.

(a) Except as provided in subsection (b), the aggregate amount of the levy or assessment made against any lot or parcel of land shall not exceed fifteen percent (15%) of the assessed value of the lot and improvement on the lot. The municipality shall pay any part of the levy or assessment against any such lot or parcel of land as may be in excess of fifteen percent (15%) of the assessed value.

(b) In any tourist resort county, as defined in § 42-1-301, the aggregate amount of the levy or assessment made against a lot or parcel of land shall not exceed the cost of the improvements that are apportioned pursuant to § 7-84-404 to that lot or parcel.



§ 7-84-404 - Determination of benefit to property -- Apportionment of costs in relation to assessed valuation authorized.

(a) In determining the benefits to each lot or parcel of property within the central business improvement district, the board of assessment commissioners may consider frontage, area, the proportion that the assessed value of each lot or parcel bears to the whole assessed value of all properties within the district, or a combination of all of these. All assessments made by the board shall be presumed to have been made on the basis of the benefit conferred on each lot or parcel of property within the district, and shall be subject to review only as provided in this chapter.

(b) The fact that assessments may be spread uniformly over a large area within the district shall not be conclusive that such assessment was arbitrarily made or that the board made no attempt to distribute the costs of the improvements in proportion to the benefits received.

(c) The ordinance provided for in § 7-84-208 may contain a finding that the special benefit to all properties located within the central business improvement district is uniformly commensurate with the assessed value of each property in such district, in which event the determination provided for in § 7-84-303(b)(1) shall not be necessary, and the total costs of such improvements to be assessed against the owners of property in such district shall be assessed against each property in the same proportion that the assessed value of each such property bears to the assessed value of all such properties within the district.



§ 7-84-405 - Assessment of municipally-owned property authorized.

The governing body of the municipality shall determine whether municipally-owned property located within the district shall be assessed in the same manner as private property, and, if it does so determine, shall provide for such assessments in the ordinance creating the central business improvement district as authorized in § 7-84-208(5).



§ 7-84-406 - Special assessment of municipal property not otherwise assessed.

Municipal properties that are not assessed for taxation by the municipality or the county in which the municipality is located, and that are to be assessed for the purposes of this chapter, as provided in § 7-84-405, shall be specially assessed by the municipal assessor, or the county assessor, if the municipality uses county property assessments, upon the request of the board of assessment commissioners, and the cost for making such assessments shall be borne by the central business improvement district.



§ 7-84-407 - Assessment roll.

After all assessments have been determined by the board of assessment commissioners, the board shall prepare an assessment roll, which shall show the location of the property, the owner of the property as shown in the records of the municipal or county assessor, and the amount of the assessment.



§ 7-84-408 - Schedule of property taken or damaged.

The board of assessment commissioners shall also prepare a schedule of all property proposed to be taken by condemnation by the municipality and all property that will in some manner be injured by the improvements to be constructed within the district, together with the valuations set on each such property or the damages to the property by the injuries to be inflicted. Such schedule of property shall be made public simultaneously with the assessment roll and for a like period of time.



§ 7-84-409 - Assessment roll and schedule of damages -- Filing -- Open to public -- Hearings on assessments and damages -- Notice.

(a) Such assessment roll and such schedule of damages shall be filed with the governing body of the municipality, which shall open such roll and such schedule to the public for a period of not less than ten (10) days.

(b) The governing body of the municipality shall set a date for a public hearing on the assessments and damages and shall publish a notice of such public hearing in a newspaper of general circulation within the municipality, and shall also mail a copy of the notice to each property owner in the district as provided in § 7-84-304. The notice shall set out:

(1) A summary of the ordinance creating the central business improvement district;

(2) The fact that the assessments to pay for the improvements within such districts have been prepared and are on public display, setting forth the dates and times when they may be examined;

(3) The fact that damages have been set on all properties to be taken by the municipality and on all property in some manner to be injured by the proposed improvements;

(4) Notice that an ordinance adopting such assessments and such damages will be passed on final reading seven (7) days following the conclusion of the public hearing; and

(5) Notice of the date, time, and place of public hearing and that all objections to the amount of the assessments levied or the damages awarded will be heard at such public hearing.



§ 7-84-410 - Hearing -- Board of review -- Board representation by attorney.

The governing body of the municipality shall, at the public hearing, sit as a board of review with respect to all assessments levied. The governing body shall appoint an attorney to represent the board of assessment commissioners in such hearings, and the compensation of such attorney shall be a cost of the central business improvement district.



§ 7-84-411 - Objections to amount of assessment or damages.

(a) Any person whose property is proposed to be taken, interfered with, injured, or assessed for benefits under any of the provisions of this chapter, who is dissatisfied with the amount of damages awarded to such person for the taking of or interference with such person's property, with the valuation set on such person's property to be condemned, or with the amount of the assessment or benefits to any property affected by the proceedings, shall appear at the hearing or file with the governing body, at any time before the hearing, such person's objections to the damages awarded or benefits assessed.

(b) Any such person may appear at the hearing, in person or by attorney, and the governing body shall then consider the assessment roll and the schedule of damages and hear the objectors, or their representatives, and shall adjourn the hearing from time to time as may be necessary.



§ 7-84-412 - Decisions on assessments and damages -- Ordinances -- Review.

(a) The governing body shall then consider the assessments and the damages awarded and may amend or affirm the assessments and damages and shall adopt an ordinance incorporating such assessments as amended and shall by separate ordinance confirm the award of damages as amended, as the governing body shall see fit.

(b) Such assessment shall be final and conclusive upon all parties interested, and may be reviewed only as provided by title 27, chapter 9, except that the petition referred to in § 27-9-102 shall be filed within thirty (30) days from the date of passage of such ordinance.

(c) Persons whose property is to be taken, or to whom damages are to be awarded for a partial taking or an injury to their property, in addition to the rights accorded by title 29, chapter 17, may, in the event proceedings are not initiated by the municipality, sue for damages in the ordinary way, in which case proceedings may be had, as near as may be, as provided in title 29, chapter 17.



§ 7-84-413 - Levy and payment of assessments -- Interest -- Installments.

(a) The assessment on each property shall be levied at one (1) time in the ordinance provided for in § 7-84-412. The governing body may provide in such ordinance levying the assessment that all or such portion of the assessment as is designated in the ordinance may be paid in equal installments over a period of time, not exceeding thirty (30) years from the effective date of the ordinance levying the installment.

(b) Installments may be payable at least annually, but may be payable at more frequent intervals, as provided by the ordinance levying the assessment, and the governing body shall determine the method of collection.

(c) Where the assessment is payable in installments, the ordinance may provide that the unpaid balance of the assessment, from time to time, shall bear interest at a rate or rates not in excess of ten percent (10%) per annum from the effective date of such ordinance or from such other date as may be specified in the ordinance, until due. Interest may be paid in addition to the amount of each installment annually, or at more frequent intervals, as provided in the ordinance levying the assessment.



§ 7-84-414 - Prepayment.

(a) Assessments payable in installments may be paid prior to the due date of any such installment.

(b) The whole or any part of the assessment may be paid without interest within sixty (60) days after the ordinance levying the assessment becomes effective. If the assessment is paid in part, the unpaid balance shall be payable in substantially equal installments over the period of time installments are payable as provided in the assessment ordinance.

(c) After such sixty-day period and if the ordinance levying the assessment so provides, all unpaid installments of assessments levied against any piece of property, but only in their entirety, may be paid prior to the dates on which they become due, but any such prepayment must include an additional amount equal to the interest that would accrue on the assessment to the next succeeding date on which interest is payable on any special improvement bonds issued in anticipation of the collection of the assessment, plus such additional amount as, in the opinion of the governing body of the municipality, is necessary to assure the availability of money to pay interest on the special improvement bonds as interest becomes due, and any premiums that may become payable on redeemable bonds that may be called in order to utilize the assessment thus paid in advance.

(d) The municipality may allow, in its discretion, discounts for prepayment of assessments, or installments of assessments; provided, that such discounts do not impair the ability of the municipality fully to fund the bonds issued in pursuance of the authority granted by this chapter.



§ 7-84-415 - Default in payment of installments.

When an assessment is payable in installments, default in the payment of any installment of principal or interest when due shall cause the whole of the unpaid principal and interest to become due and payable immediately, and the whole amount of the unpaid principal shall thereafter draw interest at the rate of ten percent (10%) per annum until paid; but, at any time prior to the date of sale in proceedings to enforce the lien of the delinquent assessments, the owner may pay the amount of all unpaid installments past due, with interest at the rate of ten percent (10%) per annum to date of payment on the delinquent installments, and all proper costs, and shall thereupon be restored to the right thereafter to pay in installments in the same manner as if default had not occurred.



§ 7-84-416 - Lien on property affected.

An assessment, any interest accruing on the assessment, and the costs of collection of the assessment shall constitute a lien on and against the property upon which the assessment is levied on the effective date of the ordinance levying the assessment, which lien shall be superior to the lien of any trust deed, mortgage, mechanic's or material supplier's lien, or other encumbrance, except those of the state, county, or municipality for taxes. Such lien shall, however, survive any sale of the property for or on account of any unpaid taxes, and may be enforced by attachment and sale in bar of the equity of redemption, except as provided in § 7-84-417, in the chancery court or in any other lawful manner.



§ 7-84-417 - Redemption from municipality after foreclosure of lien.

In case any assessment is or becomes delinquent and the property subject to the delinquency has been or is to be sold to the municipality for the delinquency, redemption of such property shall be permitted upon payment, not later than six (6) months after the date of sale, of the full amount due plus interest, any taxes paid by the municipality, and accrued costs and redemption fees as may be prescribed by ordinance of the municipality, unless, in the judgment of the governing body of the municipality, the interest of the municipality shall be subserved by accepting a less sum in settlement for the delinquency.



§ 7-84-418 - Penalty for late payment of assessment or installment.

In case of failure to pay any assessment, or installment, on or before the date prescribed by the governing body for such payment, there shall be added to the assessment a penalty of one half of one percent (0.5%) per month of the amount of such assessment or installment.



§ 7-84-419 - Separate fund.

All money paid to the municipality in payment of the central business improvement district assessments and interest on the assessments shall be deemed to be a part of and constitute a separate fund for the payment of the cost and expenses of making the improvements in the district, for the payment of interim warrants and special improvement bonds with interest on the bonds issued against the central business improvement district created to make the improvements, and for no other purposes. The fund so created shall be held in the custody of the treasurer or other official of the municipality, kept intact and separate from all other funds and moneys of the municipality and shall be paid out only for the purposes specified in this chapter and as provided in the ordinance creating the central business improvement district. Such fund may be invested by the municipality in the same manner and under the same laws as provided for the investment of other public funds.



§ 7-84-420 - When assessments made -- Refunds -- Increases.

Assessments shall be made by the board of assessment commissioners prior to the acquisition of an improvement or commencement of the construction of an improvement described in the ordinance organizing the central business improvement district or upon the completion of the improvements, at the discretion of the board of assessment commissioners. In the event, however, that such assessments prove ultimately to be in excess of the total cost, the surplus of assessments may be rebated to the owners of the property assessed. The amount to be rebated to each property owner shall be the proportion of the total rebate that the amount of the property owner's assessment bears to the total amount of all assessments originally levied. The rebate may be applied as a prepayment of any unpaid amount of the assessment and any balance shall be paid to the owner at the time the rebate is made of the property assessed. In the event that the totality of the assessment ultimately proves to be less than the total cost of all the improvements in the central business improvement district, the municipality shall be authorized to increase the assessment on each property by an amount equal to the percentage that the original assessment on each property bears to the total assessment, multiplied by the total additional assessment required of the district.






Part 5 - Central Business Improvement District Act of 1990

§ 7-84-501 - Short title.

This part shall be known and may be cited as the "Central Business Improvement District Act of 1990."



§ 7-84-502 - Purpose.

(a) It is hereby determined and declared that the deterioration of central business districts of some cities and towns of the state is a threat to the property tax and other revenue sources of such municipalities and is detrimental to the safety, health, morals and general economic welfare of the communities in which they are located; that the elimination of urban blight and decay and the modernization and general improvement of such central business districts by governmental action is considered necessary to promote the public health, safety and welfare of such communities; and that restoration of such central business districts is an appropriate subject for remedial legislation.

(b) The general assembly further finds that:

(1) Municipalities should be encouraged to create self-financing central business improvement districts and designate district management corporations to execute self-help programs to enhance their local business climates; and

(2) Municipalities should be given the broadest possible discretion in establishing self-help programs most consistent with their local needs, goals and objectives.



§ 7-84-503 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Assessed value" means value as assessed for municipal property tax purposes;

(2) "District" or "central business improvement district" means the central business improvement district created by the establishment ordinance of the municipality;

(3) "District management corporation" means the board or organization created or appointed pursuant to § 7-84-519;

(4) "Establishment ordinance" means the ordinance of the governing body adopted pursuant to § 7-84-515 establishing a district;

(5) "Governing body" means the council, commission, board or other body exercising general legislative power in the municipality;

(6) "Initiating petition" means the petition filed pursuant to § 7-84-511(1) requesting the establishment of a district pursuant to this part;

(7) "Initiating resolution" means the resolution adopted by the governing body pursuant to § 7-84-511(2) proposing to establish a district pursuant to this part;

(8) "Municipality" means any incorporated city, town or metropolitan government of this state exercising general governmental functions in the state; and

(9) "Owner" means record owner in fee, or a duly authorized representative.



§ 7-84-504 - Housing authority proceedings unaffected -- District as part of urban renewal area.

This part does not affect any proceedings under title 13, chapter 20, parts 1-3, and all or any part of the area within the boundaries of a central business improvement district created pursuant to this part may be part of any urban renewal area created pursuant to such provisions or other laws.



§ 7-84-505 - Supplemental nature of part -- Scope of authority -- Amendments.

(a) This part is intended to afford an alternative method for the making of improvements by a municipality, the creation of special improvement districts for central business districts of the various municipalities, the levy of assessments and the issuance of bonds by municipalities, and shall not be so construed as to deprive any municipality of the right to make improvements, create special improvement districts, levy assessments or other special taxes or issue bonds under authority of any other law of this state now in effect or hereafter enacted, including parts 1-4 of this chapter; nevertheless, this part shall constitute full authority for the making of improvements, creation of central business improvement districts, levy of assessments and issuance of bonds under title 9, chapter 21, to the extent applicable, by such municipalities as act under this part.

(b) No act hereafter passed by the general assembly amending other acts relating to the same subject matter as covered by this part shall be construed to affect the authority to proceed under this part, in the manner provided in this part, unless such future act amends this part and specifically provides that it is to be applicable to proceedings taken and to bonds issued under this part.



§ 7-84-506 - This part as alternative to parts 1-4 of this chapter.

This part shall constitute independent authority, separate and apart from parts 1-4 of this chapter, for the establishment and governance of a central business improvement district, and shall constitute an alternative method of establishing and governing such a district. None of this part shall in any way affect the operation and effect of parts 1-4 of this chapter, which shall continue in full force and effect as separate and independent authority for the establishment and governance of a central business improvement district.



§ 7-84-507 - Control and jurisdiction over property.

Nothing in this part shall affect or impair the control and jurisdiction that a municipality has over all property within its boundaries. The powers and authority granted by this part shall be in addition to any and all other powers and authority now residing with, or hereafter granted to, municipalities in this state, and all powers in this part shall be subject to the general control and jurisdiction of such municipalities.



§ 7-84-508 - Liberal construction.

This part, being necessary to secure and preserve the public health, safety, convenience and welfare, shall be liberally construed to effectuate its purposes.



§ 7-84-509 - Effect of other laws.

In the event of conflict between this part and any other laws or parts of laws governing the state of Tennessee, this part shall govern.



§ 7-84-510 - Districts authorized.

The governing body of any municipality of the state is hereby authorized to create, by ordinance, one (1) or more central business improvement districts in the manner provided in this part.



§ 7-84-511 - Organization -- Procedure -- Contents of petition or resolution.

The establishment of a district shall be initiated in either of two (2) ways, as follows:

(1) By a petition filed in the office of the clerk of the governing body of the municipality, signed by not less than a majority in number of the owners of real property in the district having an assessed value of not less than two thirds (2/3) of the assessed value of all the real property proposed to be included in the district. After the filing of the petition, no petitioner shall be permitted to withdraw the petitioner's name from the petition. No petition with the requisite signatures shall be declared void on account of formal or insubstantial defects. The governing body, at any time, may permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory, or in any other particular. Similar petitions for the organization of the same district may be filed, and together shall be regarded as one (1) petition with the original. All such petitions filed prior to the hearing on the first petition filed shall be considered by the governing body in the same manner as if filed with the first petition placed on file. The initiating petition shall set forth:

(A) The name of the proposed district, which shall include the name of the municipality in which the district is to be located, together with the words, "Central Business Improvement District";

(B) A general description of the boundaries of the district or the territory to be included in the district, identified with sufficient certainty to enable any and all owners to determine whether their property lies within the district;

(C) A general description of the improvements, services, projects proposed for the district, and other proposed uses of special assessment revenues within the district;

(D) The total estimated costs of the proposed improvements, services, projects and other proposed uses and the estimated rate of levy of the special assessment, with a proposed breakdown by property classification if such classification is to be used;

(E) A statement that the petition is filed pursuant to the terms of this part; and

(F) A request that a district be established pursuant to this part and that the administration of the district be governed by this part; or

(2) By adoption of a resolution by the governing body setting forth the same matters as are required to be set forth in the initiating petition.



§ 7-84-512 - Geographical area -- Size and form -- Property included.

Any central business improvement district created by a municipality may embrace two (2) or more separate property areas. Each district shall be of such size and form as to include all properties that, in the judgment of the governing body, shall be benefited by the improvements and services that are proposed to be made and provided in or for such district. The jurisdiction of a municipality to make and provide, finance and levy assessments for the cost of any improvements and services within a district shall not be impaired by a lack of commonness, unity, or singleness of the location, purpose or character of the improvements or services, or by the fact that any one (1) or more of the properties included in the district are subsequently determined not to be benefited by such improvement or improvements, or by a particular portion of the improvement or improvements, and is not assessed for such improvement or improvements.



§ 7-84-513 - Public hearing to be ordered -- When held.

Upon the filing of an initiating petition purporting to contain the requisite number of signatures, or upon the adoption of an initiating resolution by the governing body, the governing body shall order a public hearing to determine whether such central business improvement district shall be established. Such hearing shall be held not less than thirty (30) nor more than forty-five (45) days following the adoption of the initiating resolution by the governing body or following the filing of the initiating petition with the clerk of the governing body.



§ 7-84-514 - Notice of hearing.

Notice of the public hearing shall be given by publishing a notice once a week for three (3) consecutive weeks in some newspaper of general circulation in the municipality. It shall not be necessary to set out in full in such notice the proposed establishment ordinance, but such notice shall state in summary detail those facts required to be included in the initiating petition or initiating resolution. The notice shall state the time and place of such public hearing, which shall be at least seven (7) days following the date of publication of the third and final notice. Such notice shall also be given by mail to each owner of real property within the proposed district.



§ 7-84-515 - Hearing on creation of district -- Adoption of ordinance.

(a) At the time and place thus appointed, the governing body shall meet, and at such meeting, or at the time and place to which the meeting may be adjourned from time to time, all persons whose property may be affected by such improvement or improvements may appear in person, by attorney or by petition and protest against the creation of such central business improvement district; and the governing body shall consider such objections and protests, if any, and may change the district boundaries or modify the proposal in such manner as may be deemed advisable by the governing body. At the conclusion of such public hearing, the governing body shall adopt, adopt as amended, or reject the organization of such central business improvement district by the adoption or rejection of an ordinance setting out the district. In all such municipalities requiring two (2) or more readings before passage of an ordinance, all readings shall have been held prior to the public hearing, except the final such reading, so that the adoption may take place at the conclusion of such public hearing.

(b) Any person who fails to file a protest, or who fails to appear at the public hearing or protest, or, having filed, withdraws such protest, shall be deemed to have waived any objection to the creation of the district, the making of the improvements, and the inclusion of such person's property in the district.

(c) A central business improvement district may only be established by ordinance passed by a majority vote of the members of the governing body present and voting upon conclusion of the public hearing procedure as set forth in this part.



§ 7-84-516 - Failure of organization by resolution -- Amendment of resolution -- Rehearings.

(a) In the event that the establishment of a central business improvement district shall have been initiated by resolution of the governing body, the establishment ordinance shall not be adopted if owners representing more than one half (1/2) of the assessed value of all property to be included in the district file written protests with the governing body prior to the public hearing.

(b) The filing of protests by owners representing more than one half (1/2) of the assessed value of the property to be included in the district shall not bar the governing body from amending the district boundaries in such manner as to reduce the number of objectors to one half (1/2) or less of the assessed value of the district; provided, that a new public hearing shall be held on the amended district pursuant to the same provisions and procedures established in this part for the initial public hearing.

(c) The governing body shall be permitted to amend the district boundaries only once in order to permit the adoption of such ordinance, and no initiating petition shall be accepted nor initiating resolution adopted by the governing body with respect to the same properties included in the original or amended proposed central business improvement district for a period of twelve (12) months following the failure of passage of such ordinance.



§ 7-84-517 - Contents of establishment ordinance.

The establishment ordinance adopted by the governing body of the municipality shall include:

(1) The name of the district as set forth in the original or amended initiating petition or initiating resolution;

(2) A description of the boundaries of the district as set out in the original or amended initiating petition or initiating resolution;

(3) A statement that the properties in the area established by the ordinance shall be subject to the provisions of the special assessment;

(4) A statement of the improvements, services, and projects authorized to be provided within and for the district and other proposed uses of special assessment revenues within the district;

(5) The initial or additional rate of levy of the special assessment to be imposed with a breakdown by property classification if classifications are used;

(6) The time and manner in which special assessments authorized by the ordinance shall be paid;

(7) If the governing body desires to create or appoint a district management corporation as provided in § 7-84-502, such creation or appointment; and

(8) A statement that the district is established pursuant to this part and that the administration of such district shall be governed by this part.



§ 7-84-518 - Power to borrow money.

(a) The municipality has the authority and power to borrow money and issue bonds, notes or other obligations for the purpose of paying the costs of public improvements made pursuant to the establishment ordinance, or the refunding or refinancing of any such bonds, notes or obligations, under and pursuant to all the procedures and requirements set forth in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.

(b) The municipality is further authorized to pledge to the payment of principal of and premium and interest on such bonds, notes or other obligations, and use for the payment thereof, the special assessment revenues authorized to be collected by the municipality pursuant to this part in the same manner as revenues may be pledged pursuant to the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.

(c) "Public works project," as contained in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, includes all public improvements made within the district and the proceeds of any such bonds, notes or other obligations may be used for any purpose for which bond proceeds may be used under the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21.

(d) "Revenues," as contained in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, includes the special assessment revenues described in this part.



§ 7-84-519 - District management corporation.

(a) The governing body of the municipality, in the establishment ordinance or any other ordinance of the municipality, may create an advisory board, or appoint an existing organization, to act as an advisory board for the purpose of making recommendations for the use of special assessment revenues and for the purpose of administering activities within and for the district, the making of improvements within and for the district, and the provision of services and projects within and for the district.

(b) Such newly created board or existing organization so created or appointed shall be known and referred to in this part as the district management corporation.

(c) The governing body may contract with the district management corporation for the services to be provided by such corporation. Such district management corporation must comply with all applicable provisions of law, including this part, with all city resolutions and ordinances, and with all regulations lawfully imposed by the state auditor or other state agencies.

(d) (1) The speaker of the senate shall appoint the senator whose senate district includes the majority of the area contained within the central business improvement district to serve as an ex officio member on the board of directors of the district management corporation created pursuant to this section. Likewise, the speaker of the house of representatives shall appoint the representative whose house of representatives district includes the majority of the area contained within the central business improvement district to also serve as an ex officio member on the board of directors.

(2) Alternatively, in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, the speaker of the senate shall appoint as an ex officio member of the board of directors one (1) senator whose senatorial district lies in whole or in significant part within the boundaries of the center city revenue finance corporation, as the boundaries existed on January 1, 1999; and the speaker of the house of representatives shall appoint as an ex officio member of the board of directors one (1) representative whose representative district lies in whole or in significant part within the boundaries of the corporation, as the boundaries existed on January 1, 1999.

(e) The district management corporation shall submit an annual budget for review and approval by the governing body. This budget shall include a statement of the improvements to be made, the services to be provided and the projects and activities to be conducted during the ensuing fiscal year, the proposed program budget, and a statement of the assessment rates for financing the proposed budget.



§ 7-84-520 - Powers of municipality -- Delegation of powers.

In addition to all other powers of a municipality enumerated in this part or elsewhere, a municipality has the following powers, limited only by the establishment ordinance, all of which powers may be delegated to the district management corporation by the establishment ordinance or other ordinance of the governing body of the municipality:

(1) Acquire, construct or maintain parking facilities;

(2) Acquire, construct or maintain public improvements;

(3) Acquire real property or an interest in property in connection with a public improvement;

(4) Provide services for the improvement and operation of the district, including, but not limited to:

(A) Promotion and marketing;

(B) Advertising;

(C) Health and sanitation;

(D) Public safety;

(E) Security;

(F) Elimination of problems related to traffic and parking;

(G) Recreation;

(H) Cultural enhancements;

(I) Consulting with respect to planning, management, and development activities;

(J) Maintenance of improvements;

(K) Activities in support of business or residential recruitment, retention, or management development;

(L) Aesthetic improvements, including the decoration, restoration or renovation of any public place or of building facades and exteriors in public view that confer a public benefit;

(M) Furnishing of music in any public place;

(N) Professional management, planning and promotion of the district; and

(O) Design assistance;

(5) Enter into contracts and agreements;

(6) Hire employees or retain agents, engineers, architects, planners, consultants, attorneys and accountants;

(7) Acquire, construct, install and operate public improvements contemplated by the establishment ordinance and all property, rights, or interests incidental or appurtenant to the public improvements and dispose of real and personal property and any interest in real and personal property, including leases and easements in connection with real and personal property;

(8) Manage, control and supervise:

(A) All the business and affairs of the district;

(B) The acquisition, construction, installation and operation of public improvements within the district; and

(C) The operation of district services in the district;

(9) Construct and install improvements across or along any public street, alley, highway, stream of water or watercourse;

(10) Construct and operate child care facilities; and

(11) Exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this part. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part.



§ 7-84-521 - Special assessments.

(a) The municipality is hereby authorized to levy special assessments against all properties located within the central business improvement district to cover all costs and expenses of making public improvements within the district and providing the services, projects and activities of the district.

(b) Such costs and expenses may include:

(1) All costs of acquisition, construction and maintenance of public improvements within the district;

(2) Costs of planning and feasibility studies, engineering, accounting, legal, surveying, consultant, and other professional fees;

(3) Administration expenses required in order to comply with the terms of this part, including costs incurred to establish the district, abstracts and other title costs, payment of principal of and premium and interest on any bonds, notes or other obligations issued as provided in this part and in title 9, chapter 21;

(4) Funding of necessary reserves for debt service, maintenance, depreciation or other items, payment of all costs and expenses of the district management corporation that are authorized in this part and approved by the governing body pursuant to the budget review process described in this part or otherwise approved by the governing body; and

(5) Provision for additional costs or losses of assessment revenue for the development and construction of such improvements and provision of such services and activities as are authorized by the governing body.

(c) The assessment authorized in this section includes all such costs, even though some of the construction, engineering, inspection, and administrative or other services necessary are performed by the municipality.



§ 7-84-522 - Apportionment of assessments.

(a) The governing body of the municipality shall determine annually the total costs and expenses to be paid from the special assessments, and annually apportion such costs and expenses upon the various properties located within the district in accordance with the benefits conferred upon the various properties.

(b) In determining the benefits to each lot or parcel of property within the district, the governing body may consider any of the following factors: square footage, front footage, assessed value, type of use, business classification, property location, zones of benefit, or a combination of such factors.

(c) The fact that assessments may be spread uniformly over a large area within the district shall not be conclusive that such assessment was arbitrarily made.

(d) Special assessments shall be imposed and collected annually, or on another basis specified in the ordinance establishing the central business improvement district.

(e) Changes may be made in the rate or additional rate of the special assessment as specified in the ordinance establishing the district.

(f) The governing body must hold a public hearing to change the rate or impose an additional rate of special assessment.



§ 7-84-523 - Government-owned property.

Notwithstanding §§ 7-84-521 and 7-84-522, no special assessment shall be levied on any government-owned property, including, but not limited to, any property owned by a county or by a public building authority, without the approval of the governing body of such governmental entity or of the public building authority that contains representatives of each participating governmental entity.



§ 7-84-524 - Assessment roll.

After all assessments have been determined, an assessment roll shall be prepared by the governing body, which shall show the location of the property, the owner of the property as shown in the records of the assessor, and the amount of the assessment.



§ 7-84-525 - Schedule of property taken or damages.

(a) The governing body shall prepare a schedule of all property proposed to be taken by condemnation by the municipality and all property that shall in some manner be injured by the improvements to be constructed within the district, together with the valuations set on each such property or the damages to the property by the injuries to be inflicted.

(b) Such schedule of property shall be made public simultaneously with the assessment roll and for a like period of time.



§ 7-84-526 - Lien on property affected.

An assessment, any interest accruing on the assessment, and the costs of collection of the assessment shall constitute a lien on and against the property upon which the assessment is levied as of the effective date of the ordinance levying the assessment, which lien shall be superior to the lien of any trust deed, mortgage, mechanic's or material supplier's lien, or other encumbrance, except those of the state, county or municipality for taxes.



§ 7-84-527 - Redemption.

In case any assessment shall become or has become delinquent and the property subject to the delinquency has been or shall be sold to the municipality for the delinquency, redemption of such property shall be permitted upon payment, not later than one (1) year after the date of sale, of the full amount due, plus interest, any taxes paid by the municipality, and accrued costs and redemption fees as may be prescribed by ordinance of the municipality, unless, in the judgment of the governing body of the municipality, the interest of the municipality will be subserved by accepting a lesser sum in settlement for the delinquency.



§ 7-84-528 - Penalty for late payment.

In case of failure to pay any assessment or installment provided for under this part on or before the date prescribed by the governing body for such payment, there shall be added to the assessment both interest of one percent (1%) per month and a penalty of one percent (1%) per month of the amount of such assessment or installment.



§ 7-84-529 - Dissolution.

(a) The governing body shall be authorized to dissolve the district upon written petition filed by the owners of either seventy-five percent (75%) of the assessed value of the property in the district based on the most recent certified city property tax rolls, or fifty percent (50%) of the owners of record within the district.

(b) The district may not be dissolved if the municipality has outstanding any bonds, notes or other obligations payable solely from the special assessment revenues levied on the property within the district, and such dissolution may occur only at such time as such bonded indebtedness has been repaid in full or the municipality pledges to the payment of such indebtedness its full faith and credit and unlimited taxing power.



§ 7-84-530 - Exemptions from part.

This part shall not apply in any county having a population of not less than forty-nine thousand two hundred seventy-five (49,275) nor more than forty-nine thousand three hundred seventy-five (49,375), according to the 1980 federal census or any subsequent federal census.






Part 6 - Inner-City Redevelopment Act of 2003

§ 7-84-601 - Short title.

This part shall be known and may be cited as the "Inner-City Redevelopment Act of 2003".



§ 7-84-602 - Legislative intent.

(a) It is hereby determined and declared that the deterioration of inner-city areas within certain municipalities of the state is a threat to the property tax and other revenue sources of such municipalities and is detrimental to the safety, health, morals and general economic welfare of the communities in which they are located; that the elimination of urban blight and decay and the modernization and general improvement of such inner-city areas by governmental action is considered necessary to promote the public health, safety and welfare of such communities; and that restoration of such inner-city areas is an appropriate subject for remedial legislation.

(b) The general assembly further finds that:

(1) Municipalities should be encouraged to create self-financing inner-city redevelopment districts and designate district management corporations to execute self-help programs to enhance their local business climates; and

(2) Municipalities should be given the broadest possible discretion in establishing self-help programs most consistent with their local needs, goals and objectives.



§ 7-84-603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Assessed value" means value as assessed for municipal property tax purposes;

(2) "District" or "inner-city redevelopment district" means the inner-city redevelopment district created by the establishment ordinance of the municipality;

(3) "District management corporation" means the board or organization created or appointed pursuant to § 7-84-619;

(4) "Establishment ordinance" means the ordinance of the governing body adopted pursuant to § 7-84-615 establishing a district;

(5) "Governing body" means the council, commission, board or other body exercising general legislative power in the municipality;

(6) "Initiating petition" means the petition filed pursuant to § 7-84-611(1) requesting the establishment of a district pursuant to this part;

(7) "Initiating resolution" means the resolution adopted by the governing body pursuant to § 7-84-611(2) proposing to establish a district pursuant to this part;

(8) "Municipality" means any incorporated city, town or metropolitan government of this state exercising general governmental functions in the state; and

(9) "Owner" means record owner in fee, or duly authorized representative.



§ 7-84-604 - Housing authority proceedings unaffected -- District as part of urban renewal area.

This part does not affect any proceedings under title 13, chapter 20, parts 1-3, and all or any part of the area within the boundaries of an inner-city redevelopment district created pursuant to this part may be part of any urban renewal area created pursuant to such provisions or other laws.



§ 7-84-605 - Supplemental nature of part -- Scope of authority -- Amendments.

(a) This part is intended to afford an alternative method for the making of improvements by a municipality, the creation of special improvement districts for inner-city redevelopment districts of the various municipalities, the levy of assessments and the issuance of bonds by municipalities, and shall not be so construed as to deprive any municipality of the right to make improvements, create special improvement districts, levy assessments or other special taxes or issue bonds under authority of any other law of this state now in effect or later enacted, including parts 1-5 of this chapter; nevertheless, this part shall constitute full authority for the making of improvements, creation of inner-city redevelopment districts, levy of assessments and issuance of bonds under title 9, chapter 21, to the extent applicable, by such municipalities who choose to act under this part.

(b) No act later passed by the general assembly amending other acts relating to the same subject matter as covered by this part shall be construed to affect the authority to proceed under this part in the manner provided in this part, unless such future act amends this part and specifically provides that it is to be applicable to proceedings taken and to bonds issued under this part.



§ 7-84-606 - This part as alternative to parts 1-5 of this chapter.

This part shall constitute independent authority, separate and apart from parts 1-5 of this chapter, for the establishment and governance of an inner-city redevelopment district, and shall constitute an alternative method of establishing and governing such a district. None of this part shall in any way affect the operation and effect of parts 1-5 of this chapter, which shall continue in full force and effect as separate and independent authority for the establishment and governance of a central business improvement district; provided, however, that notwithstanding any provision of law to the contrary, no designated center-city area of a municipality, that creates or has created a central business improvement district pursuant to this chapter, shall overlap any area within an inner-city redevelopment district created by the municipality pursuant to this part.



§ 7-84-607 - Control and jurisdiction over property.

Nothing in this part shall affect or impair the control and jurisdiction that a municipality has over all property within its boundaries. The powers and authority granted by this part shall be in addition to any and all other powers and authority now residing with, or later granted to, municipalities in this state, and all powers granted by this part shall be subject to the general control and jurisdiction of such municipalities.



§ 7-84-608 - Liberal construction.

This part, being necessary to secure and preserve the public health, safety, convenience and welfare, shall be liberally construed to effectuate its purposes.



§ 7-84-609 - Effect of other laws.

In the event of conflict between this part and any other laws or parts of laws governing Tennessee, this part shall govern.



§ 7-84-610 - Districts authorized.

The governing body of any municipality of the state is authorized to create, by ordinance, one (1) or more inner-city redevelopment districts in the manner provided in this part.



§ 7-84-611 - Organization -- Procedure -- Contents of petition or resolution.

The establishment of a district shall be initiated in either of two (2) ways, as follows:

(1) By a petition filed in the office of the clerk of the governing body of the municipality, signed by not less than a majority of the owners of real property in the district having an assessed value of not less than two thirds (2/3) of the assessed value of all the real property proposed to be included in the district. After the filing of the petition, no petitioner shall be permitted to withdraw the petitioner's name from the petition. No petition with the requisite signatures shall be declared void on account of formal or insubstantial defects. The governing body, at any time, may permit the petition to be amended to conform to the facts by correcting any errors in the description of the territory, or in any other particular. Similar petitions for the organization of the same district may be filed, and together shall be regarded as one (1) petition with the original. All such petitions filed prior to the hearing on the first petition filed shall be considered by the governing body in the same manner as if filed with the first petition placed on file. The initiating petition shall set forth:

(A) The name of the proposed district, which shall include the name of the municipality in which the district is to be located, together with the words, "Inner-City Redevelopment District";

(B) A general description of the boundaries of the district or the territory to be included in the district, identified with sufficient certainty to enable any and all owners to determine whether their property lies within the district;

(C) A general description of the improvements, services, projects proposed for the district and other proposed uses of special assessment revenues within the district;

(D) The total estimated costs of the proposed improvements, services, projects and other proposed uses and the estimated rate of levy of the special assessment with a proposed breakdown by property classification if such classification is to be used;

(E) A statement that the petition is filed pursuant to the terms of this part; and

(F) A request that a district be established pursuant to this part and that the administration of the district be governed by this part; or

(2) By adoption of a resolution of the governing body setting forth the same matters as are required to be set forth in the initiating petition.



§ 7-84-612 - Geographic area -- Size and form -- Property included.

Any inner-city redevelopment district created by a municipality may embrace two (2) or more separate property areas. Each district shall be of such size and form as to include all properties that, in the judgment of the governing body, shall be benefited by the improvements and services that are proposed to be made and provided in or for such district. The jurisdiction of a municipality to make and provide, finance and levy assessments for the cost of any improvements and services within a district shall not be impaired by a lack of commonness, unity or singleness of the location, purpose or character of the improvements or services, or by the fact that any one (1) or more of the properties included in the district are subsequently determined not to be benefited by such improvement or improvements, or by a particular portion of the improvement or improvements, and is not assessed for such improvement or improvements.



§ 7-84-613 - Public hearing to be ordered -- When held.

Upon the filing of an initiating petition purporting to contain the requisite number of signatures, or upon the adoption of an initiating resolution by the governing body, the governing body shall order a public hearing to determine whether such inner-city redevelopment district shall be established. Such hearing shall be held not less than thirty (30) nor more than forty-five (45) days following the adoption of the initiating resolution by the governing body or following the filing of the initiating petition with the clerk of the governing body.



§ 7-84-614 - Notice of hearing.

Notice of the public hearing shall be given by publishing a notice once a week for three (3) consecutive weeks in some newspaper of general circulation in the municipality. It shall not be necessary to set out in full in such notice the proposed establishment ordinance, but such notice shall state in summary detail those facts required to be included in the initiating petition or initiating resolution. The notice shall state the time and place of such public hearing, which shall be at least seven (7) days following the date of publication of the third and final notice. Such notice shall also be given by mail to each owner of real property within the proposed district.



§ 7-84-615 - Hearing on creation of district -- Adoption of ordinance.

(a) At the time and place thus appointed, the governing body shall meet, and at such meeting, or at the time and place to which the meeting may be adjourned from time to time, all persons whose property may be affected by such improvement or improvements may appear in person, by attorney or by petition and protest against the creation of such inner-city redevelopment district; and the governing body shall consider such objections and protests, if any, and may change the district boundaries or modify the proposal in such manner as may be deemed advisable by the governing body. At the conclusion of such public hearing, the governing body shall adopt, adopt as amended or reject the organization of such inner-city redevelopment district by the adoption or rejection of an ordinance setting out the district. In all such municipalities requiring two (2) or more readings before passage of an ordinance, all readings shall have been held prior to the public hearing, except the final such reading, so that the adoption may take place at the conclusion of such public hearing.

(b) Any person who fails to file a protest, or who fails to appear at the public hearing or protest, or, having filed, withdraws such protest, shall be deemed to have waived any objection to the creation of the district, the making of the improvements and the inclusion of such person's property in the district.

(c) An inner-city redevelopment district may only be established by ordinance passed by a majority vote of the members of the governing body present and voting upon conclusion of the public hearing procedure as set forth in this part.



§ 7-84-616 - Failure of establishment ordinance due to protest -- Amending district boundaries.

(a) In the event that the establishment of an inner-city redevelopment district shall have been initiated by resolution of the governing body, the establishment ordinance shall not be adopted if owners representing more than one half (1/2) of the assessed value of all property to be included in the district file written protests with the governing body prior to the public hearing.

(b) The filing of protests by owners representing more than one half (1/2) of the assessed value of the property to be included in the district shall not bar the governing body from amending the district boundaries in such manner as to reduce the number of objectors to one half (1/2) or less of the assessed value of the district; provided, however, that a new public hearing shall be held on the amended district pursuant to the same provisions and procedures established in this part for the initial public hearing.

(c) The governing body shall be permitted to amend the district boundaries only once in order to permit the adoption of such ordinance, and no initiating petition shall be accepted nor initiating resolution adopted by the governing body with respect to the same properties included in the original or amended proposed inner-city redevelopment district for a period of twelve (12) months following the failure of passage of such ordinance.



§ 7-84-617 - Contents of establishment ordinance.

The establishment ordinance adopted by the governing body of the municipality shall include:

(1) The name of the district as set forth in the original or amended initiating petition or initiating resolution;

(2) A description of the boundaries of the district as set out in the original or amended initiating petition or initiating resolution;

(3) A statement that the properties in the area established by the ordinance shall be subject to the provisions of the special assessment;

(4) A statement of the improvements, services and projects authorized to be provided within and for the district and other proposed uses of special assessment revenues within the district;

(5) The initial or additional rate of levy of the special assessment to be imposed, with a breakdown by property classification if classifications are used;

(6) The time and manner in which special assessments authorized by the ordinance shall be paid;

(7) If the governing body desires to create or appoint a district management corporation as provided in § 7-84-602, such creation or appointment; and

(8) A statement that the district is established pursuant to this part and that the administration of such district shall be governed by this part.



§ 7-84-618 - Fiscal authority and power.

(a) The municipality has the authority and power to borrow money and issue bonds, notes or other obligations for the purpose of paying the costs of public improvements made pursuant to the establishment ordinance, or the refunding or refinancing of any such bonds, notes or obligations, under and pursuant to all the procedures and requirements set forth in title 9, chapter 21.

(b) The municipality is further authorized to pledge to the payment of principal of and premium and interest on such bonds, notes or other obligations, and use for the payment of the bonds, notes or other obligations, the special assessment revenues authorized to be collected by the municipality pursuant to this part in the same manner as revenues may be pledged pursuant to title 9, chapter 21.

(c) "Public works project", as contained in title 9, chapter 21, includes all public improvements made within the district and the proceeds of any such bonds, notes or other obligations may be used for any purpose for which bond proceeds may be used under title 9, chapter 21.

(d) "Revenues", as contained in title 9, chapter 21, includes the special assessment revenues described in this part.



§ 7-84-619 - District management corporation.

(a) The governing body of the municipality, in the establishment ordinance or any other ordinance of the municipality, may create an advisory board or appoint an existing organization to act as an advisory board for the purpose of making recommendations for the use of special assessment revenues and for the purpose of administering activities within and for the district, the making of improvements within and for the district and the provision of services and projects within and for the district.

(b) Such newly created board or existing organization so created or appointed shall be known and referred to in this part as the district management corporation.

(c) The governing body may contract with the district management corporation for the services to be provided by such corporation. Such district management corporation must comply with all applicable provisions of law, including this part, with all city resolutions and ordinances, and with all regulations lawfully imposed by the state auditor or other state agencies.

(d) (1) The speaker of the senate shall appoint the senator whose senate district includes the majority of the area contained within the inner-city redevelopment district to serve as an ex officio member on the board of directors of the district management corporation created pursuant to this section. Likewise, the speaker of the house of representatives shall appoint the representative whose house of representatives district includes the majority of the area contained within the inner-city redevelopment district to also serve as an ex officio member on such board of directors.

(2) Alternatively, in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, the speaker of the senate shall appoint as an ex officio member of the board of directors one (1) senator whose senatorial district lies in whole or in significant part within the boundaries of the center city revenue finance corporation, and the speaker of the house of representatives shall appoint as an ex officio member of the board of directors one (1) representative whose representative district lies in whole or in significant part within the boundaries of the corporation.

(e) The district management corporation shall submit an annual budget for review and approval by the governing body. This budget shall include a statement of the improvements to be made, the services to be provided and the projects and activities to be conducted during the ensuing fiscal year, the proposed program budget and a statement of the assessment rates for financing the proposed budget.



§ 7-84-620 - Powers of municipality -- Delegation of powers.

In addition to all other powers of a municipality enumerated in this part or elsewhere, a municipality has the following powers, limited only by the establishment ordinance, all of which powers may be delegated to the district management corporation by the establishment ordinance or other ordinance of the governing body of the municipality:

(1) Acquire, construct or maintain parking facilities;

(2) Acquire, construct or maintain public improvements;

(3) Acquire real property or an interest in real property in connection with a public improvement;

(4) Provide services for the improvement and operation of the district, including, but not limited to:

(A) Promotion and marketing;

(B) Advertising;

(C) Health and sanitation;

(D) Public safety;

(E) Security;

(F) Elimination of problems related to traffic and parking;

(G) Recreation;

(H) Cultural enhancements;

(I) Consulting with respect to planning, management and development activities;

(J) Maintenance of improvements;

(K) Activities in support of business or residential recruitment, retention or management development;

(L) Aesthetic improvements, including the decoration, restoration or renovation of any public place or of building facades and exteriors in public view that confer a public benefit;

(M) Furnishing of music in any public place;

(N) Professional management, planning and promotion of the district; and

(O) Design assistance;

(5) Enter into contracts and agreements;

(6) Hire employees or retain agents, engineers, architects, planners, consultants, attorneys and accountants;

(7) Acquire, construct, install and operate public improvements contemplated by the establishment ordinance and all property, rights or interests incidental or appurtenant to the property and dispose of real and personal property and any interest in real and personal property, including leases and easements in connection with real and personal property;

(8) Manage, control and supervise:

(A) All the business and affairs of the district;

(B) The acquisition, construction, installation and operation of public improvements within the district; and

(C) The operation of district services in the district;

(9) Construct and install improvements across or along any public street, alley, highway, stream of water or watercourse;

(10) Construct and operate child care facilities; and

(11) Exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this part. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this part.



§ 7-84-621 - Special assessments.

(a) The municipality is hereby authorized to levy special assessments against all properties located within the inner-city redevelopment district to cover all costs and expenses of making public improvements within the district and providing the services, projects and activities of the district.

(b) Such costs and expenses may include:

(1) All costs of acquisition, construction and maintenance of public improvements within the district;

(2) Costs of planning and feasibility studies, engineering, accounting, legal, surveying, consultant and other professional fees;

(3) Administration expenses required in order to comply with the terms of this part, including costs incurred to establish the district, abstracts and other title costs, payment of principal of and premium and interest on any bonds, notes or other obligations issued as provided in this part and in title 9, chapter 21;

(4) Funding of necessary reserves for debt service, maintenance, depreciation or other items, payment of all costs and expenses of the district management corporation that are authorized in this part and approved by the governing body pursuant to the budget review process described in this part or otherwise approved by the governing body; and

(5) Provision for additional costs or losses of assessment revenue for the development and construction of such improvements and provision of such services and activities as are authorized by the governing body.

(c) The assessment authorized in this section includes all such costs, even though some of the construction, engineering, inspection and administrative or other services necessary are performed by the municipality.



§ 7-84-622 - Apportionment of assessments.

(a) The governing body of the municipality shall annually determine the total costs and expenses to be paid from the special assessments and shall annually apportion such costs and expenses upon the various properties located within the district in accordance with the benefits conferred upon the various properties.

(b) In determining the benefits to each lot or parcel of property within the district, the governing body may consider any of the following factors: square footage, front footage, assessed value, type of use, business classification, property location, zones of benefit or a combination of such factors.

(c) The fact that assessments may be spread uniformly over a large area within the district shall not be conclusive that such assessment was arbitrarily made.

(d) Special assessments shall be imposed and collected annually, or on another basis specified in the ordinance establishing the inner-city redevelopment district.

(e) Changes may be made in the rate or additional rate of the special assessment as specified in the ordinance establishing the district.

(f) The governing body must hold a public hearing to change the rate or impose an additional rate of special assessment.



§ 7-84-623 - Exemption for government-owned property.

Notwithstanding §§ 7-84-621 and 7-84-622, no special assessment shall be levied on any government-owned property, including, but not limited to, any property owned by a county or by a public building authority, without the approval of the governing body of such governmental entity or of the public building authority that contains representatives of each participating governmental entity.



§ 7-84-624 - Assessment roll.

After all assessments have been determined, an assessment roll shall be prepared by the governing body which shall show the location of the property, the owner of the property as shown in the records of the assessor and the amount of the assessment.



§ 7-84-625 - Schedule of property condemned or injured.

(a) The governing body shall prepare a schedule of all property proposed to be taken by condemnation by the municipality and all property that shall in some manner be injured by the improvements to be constructed within the district, together with the valuations set on each such property or the damages to the property by the injuries to be inflicted.

(b) Such schedule of property shall be made public simultaneously with the assessment roll and for a like period of time.



§ 7-84-626 - Lien on affected property.

An assessment, any interest accruing on the assessment, and the costs of collection of the assessment shall constitute a lien on and against the property upon which the assessment is levied as of the effective date of the ordinance levying the assessment, which lien shall be superior to the lien of any trust deed, mortgage, mechanic's or material supplier's lien or other encumbrance, except those of the state, county or municipality for taxes.



§ 7-84-627 - Redemption of property.

In case any assessment is or becomes delinquent and the property subject to the delinquency has been or is to be sold to the municipality for the delinquency, redemption of such property shall be permitted upon payment, not later than one (1) year after the date of sale, of the full amount due plus interest, any taxes paid by the municipality and accrued costs and redemption fees as may be prescribed by ordinance of the municipality, unless, in the judgment of the governing body of the municipality, the interest of the municipality shall be subserved by accepting a lesser sum in settlement for the delinquency.



§ 7-84-628 - Penalty for late payment.

In case of failure to pay any assessment or installment provided for under this part on or before the date prescribed by the governing body for such payment, there shall be added to the assessment both interest of one percent (1%) per month and a penalty of one percent (1%) per month of the amount of such assessment or installment.



§ 7-84-629 - Dissolution.

(a) The governing body shall be authorized to dissolve the district upon written petition filed by the owners of either seventy-five percent (75%) of the assessed value of the property in the district, based on the most recent certified city property tax rolls, or fifty percent (50%) of the owners of record within the district.

(b) The district may not be dissolved if the municipality has outstanding any bonds, notes or other obligations payable solely from the special assessment revenues levied on the property within the district, and such dissolution may occur only at such time as such bonded indebtedness has been repaid in full or the municipality pledges to the payment of such indebtedness its full faith and credit and unlimited taxing power.









Chapter 85 - Foreign Trade Zone Act

§ 7-85-101 - Short title.

This chapter shall be known and may be cited as the "Foreign Trade Zone Act."



§ 7-85-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Foreign trade subzone" means a foreign trade zone established in an area separate from an existing foreign trade zone for one (1) or more of the specialized purposes of storing, manipulating, manufacturing, or exhibiting goods;

(2) "Foreign trade zone" means a foreign trade zone established pursuant to 19 U.S.C. §§ 81a-81u, or any laws of the United States enacted in lieu of 19 U.S.C. §§ 81a-81u;

(3) "Private corporation" means any corporation not for profit, other than a public corporation, formed under the laws of the state of Tennessee for the purpose of establishing, operating and maintaining foreign trade zones and foreign trade subzones; and

(4) "Public corporation" means the state of Tennessee, any political subdivision or public agency of the state, any municipal corporation formed under the laws of the state of Tennessee, or any corporate instrumentality of the state of Tennessee, of any political subdivision or public agency of the corporate instrumentality, or of such a municipal corporation.



§ 7-85-103 - Establishment, operation and maintenance.

Any public or private corporation has the power to apply to the proper authorities of the United States for a grant of the right to establish, operate, and maintain foreign trade zones and subzones under 19 U.S.C. §§ 81a-81u, and, when the grant is issued, to accept the grant and to establish, operate, and maintain the foreign trade zones and foreign trade subzones and to do all things necessary and proper to carry into effect the establishment, operation, and maintenance of such zones and subzones in accordance with applicable federal and state law.






Chapter 86 - Emergency Communications

Part 1 - Emergency Communications District Law

§ 7-86-101 - Short title.

This part shall be known and may be cited as the "Emergency Communications District Law."



§ 7-86-102 - Legislative declaration and intent.

(a) The general assembly finds and declares that the establishment of a uniform emergency number to shorten the time required for a citizen to request and receive emergency aid is a matter of public concern and interest. The general assembly finds and declares that the establishment of the number 911 as the primary emergency telephone number provides a single, primary, three-digit emergency telephone number through which emergency service can be quickly and efficiently obtained, and make a significant contribution to law enforcement and other public service efforts requiring quick notification of public service personnel. It is the intent to provide a simplified means of securing emergency services, which will result in saving of life, a reduction in the destruction of property, quicker apprehension of criminals and, ultimately, the saving of money.

(b) (1) The general assembly finds that the establishment of a uniform emergency number to shorten the time required for a citizen to request and receive emergency aid is a matter of public interest and concern. The general assembly finds also that the continued viability of the lifesaving 911 emergency communications service is of the highest priority for the health and safety of the citizens of Tennessee.

(2) The general assembly further finds that the effectiveness of 911 service depends on the ability of emergency service providers to timely respond to persons requiring emergency assistance; further, that the response by such providers is directly affected by the nature and coverage of the telephone and radio communications network available within a community, the quality of which is often limited by the availability of financial resources in the community.

(3) The general assembly further finds that rapid technological advancements have provided the public with non-wireline services, including, but not limited to, commercial mobile radio service (CMRS) and IP-enabled service, which are capable of connecting users dialing or entering the digits 911 to public safety answering points (PSAPs). The general assembly also finds that in various rules and orders, the federal communications commission (FCC) has mandated wireless enhanced 911 service for all CMRS users and subscribers. The FCC also has addressed enhanced 911 service requirements for IP-enabled service. The general assembly recognizes that all subscribers and users of non-wireline services, including CMRS and IP-enabled service, which are capable of connecting users dialing or entering the digits 911 to PSAPs should share in the benefits of 911 service and should participate in the funding of the service.

(c) Further, the general assembly finds that, while a competitive market for the public safety answering point equipment associated with the provision of 911 service is in the public interest, limited oversight by the Tennessee regulatory authority of the provision of such equipment is also in the public interest. Therefore, public safety answering point equipment shall be regulated by the authority only for the purpose of adopting standards for the equipment and for the protection of proprietary customer specific information and to assure the integrity of 911 service and the privacy and safety of Tennesseans; provided, that such standards shall be consistent with the FCC Part 68 standards.

(d) It is the intent that all funds received by the district are public funds and are limited to purposes for the furtherance of this part. The funds received by the district are to be used to obtain emergency services for law enforcement and other public service efforts requiring emergency notification of public service personnel, and the funds received from all sources shall be used exclusively in the operation of the emergency communications district.



§ First - of 2 versions of this section

7-86-103. Chapter definitions. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

As used in this chapter, unless the context otherwise requires:

(1) "Appropriate county or municipality" means the legislative body of the county or municipality that, by resolution or ordinance, respectively, created the emergency communications district;

(2) "Automatic dialer" means an unattended customer premise device or equipment that generates pulses or tones that activate telephone company central office equipment and causes the calling line to be connected with the telephone line of the called number;

(3) "Commercial mobile radio service" or "CMRS" means commercial mobile radio service under §§ 3(27) and 332(d) of the Federal Telecommunications Act of 1996, 47 U.S.C. 151, et seq., the Omnibus Budget Reconciliation Act of 1993, and 47 CFR 20.9, and includes service provided by any wireless two-way communication device, including radio telephone communication used in cellular telephone service, personal communication service, or the functional or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communication service, or a network access line. "Commercial mobile radio service" also includes, but is not limited to, any and all broadband personal communications service, cellular radio telephone service, geographic area specialized mobile radio (SMR) services in all bands that offer real-time, two-way voice service that is interconnected with the public switched network, incumbent wide area SMR service, or any other cellular or wireless telecommunications service. Nothing in this definition shall be construed to require compliance by any amateur radio operator or such radio system;

(4) "Commercial mobile radio service provider" means any person, corporation, or entity licensed by the federal communications commission to offer CMRS in the state of Tennessee, and includes, but is not limited to, broadband personal communications service, cellular radio telephone service, geographic area SMR services in the 800 MHz and 900 MHz bands that offer real-time, two-way voice service that is interconnected with the public switched network, incumbent wide area SMR licensees, or any other cellular or wireless telecommunications service to any service user;

(5) "Direct dispatch method" means a 911 service in which a public service answering point, upon receipt of a telephone request for emergency services, provides for the dispatch of appropriate emergency service units and a decision as to the proper action to be taken;

(6) "District" means any emergency communications district created pursuant to this part;

(7) "Exchange access facilities" means all lines, provided by the service supplier for the provision of exchange telephone service, as defined in existing general subscriber services tariffs filed by the service supplier with the Tennessee regulatory authority;

(8) "Federal communications commission order" means the Order of the Federal Communications Commission, FCC Docket 94-102, adopted on June 12, 1996, and released on July 26, 1996, and any subsequent amendments, and includes other federal communications commission rules and orders relating to CMRS providers, CMRS, and wireless enhanced 911 service;

(9) "IP-enabled services" means services and applications making use of Internet protocol (IP) including, but not limited to, voice over IP and other services and applications provided through wireline, cable, wireless, and satellite facilities, and any other facility that may be provided in the future through platforms that may not be deployable at present, that are capable of connecting users dialing or entering the digits 911 to public safety answering points (PSAPs);

(10) "911 service" means regular 911 service enhanced universal emergency number service or enhanced 911 service that is a telephone exchange communications service whereby a public safety answering point may receive telephone calls dialed to the telephone number 911. "911 service" includes lines and may include the equipment necessary for the answering, transferring and dispatching of public emergency telephone calls originated by persons within the serving area who dial 911, but does not include dial tone first from pay telephones that may be made available by the service provider based on the ability to recover the costs associated with its implementation and consistent with tariffs filed with the Tennessee regulatory authority;

(11) "Non-wireline service" means any service provided by any person, corporation or entity, other than a service supplier as defined in this part, that connects a user dialing or entering the digits 911 to a PSAP, including, but not limited to, commercial mobile radio service and IP-enabled services;

(12) "Prepaid wireless telecommunications service" means a wireless telecommunications service that allows a caller to dial 911 to access the 911 system, which service must be paid for in advance and is sold in predetermined units or dollars of which the number declines with use in a known amount;

(13) "Public safety answering point" or "PSAP" means a facility that has been designated to receive 911 phone calls and route them to emergency services personnel pursuant to § 7-86-107(b);

(14) "Public safety emergency services provider" means any municipality or county government that provides emergency services to the public. Such providers or services include, but are not limited to, emergency fire protection, law enforcement, police protection, emergency medical services, poison control, animal control, suicide prevention, and emergency rescue management;

(15) "Relay method" means a 911 service in which a public safety answering point, upon receipt of a telephone request for emergency services, notes the pertinent information from the caller and relays such information to the appropriate public safety agency or other agencies or other providers of emergency service for dispatch of an emergency unit;

(16) "Service supplier" means any person, corporation or entity providing exchange telephone service to any service user;

(17) "Service user" means any person, corporation or entity that is provided 911 service;

(18) "Tariff rate" means the flat monthly recurring rate for one-party residence or business exchange access service within the base rate area of the principal exchange of the predominant service supplier within the geographical confines of the district, as stated in such service supplier's tariffs filed with the Tennessee regulatory authority, but does not include taxes, fees, licenses, end-user access charges or any similar charges whatsoever;

(19) "Transfer method" means a 911 service in which a public safety answering point, upon receipt of a telephone request for emergency services, directly transfers such request to an appropriate public safety agency or other provider of emergency services;

(20) "Wireless enhanced 911 service" means service with location and number identification technology whereby users of non-wireline service may contact a PSAP by entering or dialing the digits 911; such service includes, but is not limited to, wireless enhanced 911 service as set forth in the federal communications commission order; and

(21) "Wireless telecommunications service" means commercial mobile radio service as defined by 47 CFR 20.3.



§ Second - of 2 versions of this section

7-86-103. Chapter definitions. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

As used in this chapter, unless the context otherwise requires:

(1) "911 service" means regular 911 service enhanced universal emergency number service or enhanced 911 service that is a telephone exchange communications service whereby a public safety answering point may receive telephone calls dialed to the telephone number 911. "911 service" includes lines and may include the equipment necessary for the answering, transferring and dispatching of public emergency telephone calls originated by persons within the serving area who dial 911, but does not include dial tone first from pay telephones that may be made available by the service provider based on the ability to recover the costs associated with its implementation and consistent with tariffs filed with the Tennessee regulatory authority;

(2) "911 surcharge" means the surcharge that is required to be collected from consumers under § 7-86-128(a);

(3) "Appropriate county or municipality" means the legislative body of the county or municipality that, by resolution or ordinance, respectively, created the emergency communications district;

(4) "Automatic dialer" means an unattended customer premise device or equipment that generates pulses or tones that activate telephone company central office equipment and causes the calling line to be connected with the telephone line of the called number;

(5) "Commercial mobile radio service" or "CMRS" means commercial mobile radio service under §§ 3(27) and 332(d) of the Federal Telecommunications Act of 1996, 47 U.S.C. 151, et seq., the Omnibus Budget Reconciliation Act of 1993, and 47 CFR 20.9, and includes service provided by any wireless two-way communication device, including radio telephone communication used in cellular telephone service, personal communication service, or the functional or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communication service, or a network access line. "Commercial mobile radio service" also includes, but is not limited to, any and all broadband personal communications service, cellular radio telephone service, geographic area specialized mobile radio (SMR) services in all bands that offer real-time, two-way voice service that is interconnected with the public switched network, incumbent wide area SMR service, or any other cellular or wireless telecommunications service. Nothing in this definition shall be construed to require compliance by any amateur radio operator or such radio system;

(6) "Commercial mobile radio service provider" means any person, corporation, or entity licensed by the federal communications commission to offer CMRS in the state of Tennessee, and includes, but is not limited to, broadband personal communications service, cellular radio telephone service, geographic area SMR services in the 800 MHz and 900 MHz bands that offer real-time, two-way voice service that is interconnected with the public switched network, incumbent wide area SMR licensees, or any other cellular or wireless telecommunications service to any service user;

(7) "Communications service" means a service that:

(A) Is capable of contacting and has been enabled to contact a public safety answering point (PSAP) via a 911 network by entering or dialing the digits 911;

(B) Is a "telecommunications service" as defined by § 67-6-102; and

(C) Is neither "prepaid calling service" nor "prepaid wireless calling service" as defined in § 67-6-102;

(8) "Consumer" means a person who purchases retail communications service or prepaid communications services in a retail transaction;

(9) "Dealer" has the meaning set forth in § 67-6-102;

(10) "Direct dispatch method" means a 911 service in which a public service answering point, upon receipt of a telephone request for emergency services, provides for the dispatch of appropriate emergency service units and a decision as to the proper action to be taken;

(11) "District" means any emergency communications district created pursuant to this part;

(12) "Exchange access facilities" means all lines, provided by the service supplier for the provision of exchange telephone service, as defined in existing general subscriber services tariffs filed by the service supplier with the Tennessee regulatory authority;

(13) "Federal communications commission order" means the Order of the Federal Communications Commission, FCC Docket 94-102, adopted on June 12, 1996, and released on July 26, 1996, and any subsequent amendments, and includes other federal communications commission rules and orders relating to CMRS providers, CMRS, and wireless enhanced 911 service;

(14) "IP-enabled services" means services and applications making use of Internet protocol (IP) including, but not limited to, voice over IP and other services and applications provided through wireline, cable, wireless, and satellite facilities, and any other facility that may be provided in the future through platforms that may not be deployable at present, that are capable of connecting users dialing or entering the digits 911 to public safety answering points (PSAPs);

(15) "Non-wireline service" means any service provided by any person, corporation or entity, other than a service supplier as defined in this part, that connects a user dialing or entering the digits 911 to a PSAP, including, but not limited to, commercial mobile radio service and IP-enabled services;

(16) "Prepaid communications service" means "prepaid wireless calling service", as set forth in § 67-6-102, that is capable of contacting a PSAP by entering or dialing the digits 911;

(17) "Prepaid wireless telecommunications service" means a wireless telecommunications service that allows a caller to dial 911 to access the 911 system, which service must be paid for in advance and is sold in predetermined units or dollars of which the number declines with use in a known amount;

(18) "Public safety answering point" or "PSAP" means a facility that has been designated to receive 911 phone calls and route them to emergency services personnel pursuant to § 7-86-107(b);

(19) "Public safety emergency services provider" means any municipality or county government that provides emergency services to the public. Such providers or services include, but are not limited to, emergency fire protection, law enforcement, police protection, emergency medical services, poison control, animal control, suicide prevention, and emergency rescue management;

(20) "Relay method" means a 911 service in which a public safety answering point, upon receipt of a telephone request for emergency services, notes the pertinent information from the caller and relays such information to the appropriate public safety agency or other agencies or other providers of emergency service for dispatch of an emergency unit;

(21) "Retail sale" has the meaning set forth in § 67-6-102;

(22) "Sales price" has the meaning set forth in § 67-6-102;

(23) "Service supplier" means any person, corporation or entity providing exchange telephone service to any service user;

(24) "Service user" means any person, corporation or entity that is provided 911 service;

(25) "Tariff rate" means the flat monthly recurring rate for one-party residence or business exchange access service within the base rate area of the principal exchange of the predominant service supplier within the geographical confines of the district, as stated in such service supplier's tariffs filed with the Tennessee regulatory authority, but does not include taxes, fees, licenses, end-user access charges or any similar charges whatsoever;

(26) "Transfer method" means a 911 service in which a public safety answering point, upon receipt of a telephone request for emergency services, directly transfers such request to an appropriate public safety agency or other provider of emergency services;

(27) "Wireless enhanced 911 service" means service with location and number identification technology whereby users of non-wireline service may contact a PSAP by entering or dialing the digits 911; such service includes, but is not limited to, wireless enhanced 911 service as set forth in the federal communications commission order; and

(28) "Wireless telecommunications service" means commercial mobile radio service as defined by 47 CFR 20.3.



§ 7-86-104 - Creation -- Referendum.

(a) The legislative body of any municipality or county may, by ordinance or resolution, respectively, create an emergency communications district within all or part of the boundaries of such municipality or county. Prior to the establishment of such district, an election shall be held as provided in subsection (b).

(b) The legislative body of any municipality or county shall, by resolution, request the county election commission to submit to the voters within the boundaries of a proposed emergency communications district the question of creating such district in an election to be held pursuant to § 2-3-204. In the election, the questions submitted to the qualified voters shall be, "For the Emergency Communications District" or "Against the Emergency Communications District." The county election commission shall certify the results of the election to such legislative body. The expenses of such election shall be paid by such local government.



§ 7-86-105 - Creation -- Board of directors -- Membership -- Terms -- Appointment of replacement.

(a) Upon approval by a majority of the eligible voters within the area of the proposed district voting at such referendum, the legislative body may create an emergency communications district.

(b) (1) Except as otherwise provided by law, an emergency communications district shall have a board of directors composed of no fewer than seven (7) nor more than nine (9) members to govern the affairs of the district. For districts created by a county legislative body, the county mayor shall appoint the members of the board of directors subject to confirmation by the county legislative body. When the county mayor names an appointee to the board, the county legislative body has ninety (90) days or until the conclusion of its next regularly scheduled meeting, whichever is later, to confirm or reject the appointment. If the legislative body does not act within this time period, the appointment shall take effect without confirmation. In any municipality having a population of less than thirty thousand (30,000), according to the 1980 federal census or any subsequent federal census, having adopted home rule pursuant to the Constitution of Tennessee, article XI, § 9, and having an incorporated area lying in two (2) counties, the board of directors may be the legislative body of such municipality, if the emergency services are provided by such municipality.

(2) In any county having a metropolitan form of government and having a population of not less than four hundred thousand (400,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census, the chief executive officer of the metropolitan government may appoint a board of directors, composed of no fewer than seven (7) nor more than nine (9) members, subject to confirmation by the chief legislative body of the metropolitan government, which shall govern the affairs of the district. Appointments to the board of directors shall include members selected from minorities as well as members of the sex that historically has been underrepresented on boards and commissions of the metropolitan government.

(3) In emergency communication districts established by counties with a population greater than three hundred thousand (300,000) and less than seven hundred fifty thousand (750,000), according to the 1980 federal census or any subsequent federal census, except in counties with a metropolitan form of government, the mayor, the chief of police and the fire chief of the municipality, or their representatives, with the largest population in the district, the county sheriff in the district, and the county mayor in the district, or their representatives, shall be members of the board of directors of the district. If, at the time this subdivision (b)(3) takes effect, any person or persons holding any one (1) of the positions mentioned in this subdivision (b)(3) is not a member of the board of directors of the district, then the board shall be immediately expanded to include such person or persons. In districts covered by this subsection (b), the legislative body may appoint up to eleven (11) members to govern the affairs of the district to allow for the appointment of two (2) additional directors, one (1) of whom shall be a woman and one (1) of whom shall be a representative of the nongovernmental emergency agencies servicing such district. Such additional members shall serve for an initial term of one (1) year. Each term thereafter shall be for a period of four (4) years. The method of appointment of the board of directors by the county legislative body referred to in this subdivision (b)(3) shall be by the confirmation process described in subdivision (b)(1).

(4) Notwithstanding the provisions of this subsection (b) to the contrary, in any county having a population of not less than forty-three thousand seven hundred (43,700) nor more than forty-three thousand eight hundred (43,800), according to the 1980 federal census or any subsequent federal census, the legislative body may appoint an additional two (2) members to the board of directors for an initial term of two (2) years. Each term thereafter of such members shall be for a period of four (4) years.

(5) Notwithstanding any provisions of this section to the contrary, in any county having a population of not less than eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, the county mayor may appoint a board of directors, composed of no fewer than seven (7) nor more than eleven (11) members, subject to confirmation by the chief legislative body of the county, which shall govern the affairs of the district. The county mayor and legislative body shall ensure that the views and opinions of all participating governmental entities are given full consideration in the selection of members of the board, with the exact methodology to be determined by local ordinance or resolution. The county mayor and legislative body shall make every effort to appoint members who represent the diversity of the community, including women and minorities.

(6) In emergency communication districts established in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, one (1) of the members of the board of the directors of the district shall be an actively engaged firefighter, police officer or emergency medical technician; provided, that, if, on April 5, 1995, one (1) such person is not a member of the board in such county, when a vacancy occurs on the board or at the expiration of the term of office of a member of the board, at least one (1) person meeting the qualifications established in this subdivision (b)(6) shall be appointed to the board.

(7) It is the public policy of this state to encourage the consolidation of emergency communications operations in order to provide the best possible technology and service to all areas of the state in the most economical and efficient manner possible. Pursuant to this policy, if two (2) or more counties, cities, or existing emergency communications districts, or any combination of these, desire to consolidate their emergency communications operations, a joint emergency communications district may be established by the parties using an interlocal agreement as authorized by title 5, chapter 1, part 1, and title 12, chapter 9; provided, that, notwithstanding the language of this subdivision (b)(7) or any other law to the contrary, no such consolidation of emergency communications operations shall result in the creation of a separate emergency communications district within the boundaries of an existing emergency communications district. Under such an agreement, the funding percentages for each party, and the size and appointment of the board of directors of such combined emergency communications district shall be determined by negotiation of the parties, notwithstanding the provisions of this subsection (b) to the contrary; provided, that the board of directors of such combined district shall be composed of no fewer than seven (7) members to govern the affairs of the district. The terms, remuneration, and duties stated in subsections (c)-(i) shall apply to any board of directors of any combined emergency communications district.

(8) (A) Notwithstanding the provisions of this section to the contrary, in any emergency communications district created by a municipality after July 1, 2002, the board of directors of the district may be the legislative body of such municipality. If the board of the directors of the district is comprised of the legislative body, then the terms of the members of the board of directors shall run concurrently with their terms as members of the legislative body. The terms of the members of the legislative body shall run concurrently with their terms as members on the board of directors.

(B) In the event subdivision (b)(8)(A) is in effect for an emergency communications district, and any member of the emergency communications district board is removed pursuant to § 7-86-314, then the mayor shall appoint a private citizen to serve in the member's place until such time as the replaced member no longer serves on the legislative body of the municipality. Such appointment shall be subject to confirmation by the remaining members of the board of directors of the district.

(C) In the event subdivision (b)(8)(A) is in effect for an emergency communications district, and the entire emergency communications district board is removed pursuant to § 7-86-314, then the mayor shall appoint private citizens to serve in each such member's place until such time as the replaced members no longer serve on the legislative body of the municipality. Such appointment shall be subject to confirmation by the board.

(D) Nothing in this subdivision (b)(8) shall be construed to be contrary to § 7-86-310.

(c) The members shall serve for a term of four (4) years. The initial members shall be appointed for staggered terms of two (2), three (3) and four (4) years, dating from the effective date of the ordinance or resolution creating such district. Members shall serve until a successor is duly appointed and, if required by this section or any other provision of law, confirmed.

(d) The members shall serve without compensation.

(e) The board of directors shall have complete and sole authority to appoint a chair and any other officers the board may deem necessary from among the membership of the board of directors.

(f) A majority of the board of directors shall constitute a quorum, and all official action of the board shall require a quorum.

(g) The board has the authority to employ such employees, experts and consultants as the board may deem necessary to assist the board in the discharge of its responsibilities to the extent that funds are made available.

(h) The board has the authority to establish or make available for the benefit and welfare of the board's employees such pension, insurance or other employee benefit plans as the board may deem appropriate, including participation in the Tennessee consolidated retirement system in accordance with title 8, chapter 35, part 2.

(i) No member of the board of directors shall be an employee of the emergency communications district.



§ 7-86-106 - Status -- Corporate powers -- Charges not taxes.

The emergency communications district so created shall be a "municipality" or public corporation in perpetuity under its corporate name, and the district shall in that name be a body politic and corporate with power of perpetual succession, but without any power to levy or collect taxes. Charges for services authorized in this chapter shall not be construed as taxes and shall be payable as bona fide service charges by all service users, whether private or public, profit making, or not-for-profit, including governmental entities. The powers of each district shall be vested in and exercised by a majority of the members of the board of directors of the district.



§ 7-86-107 - Response methods to emergency calls -- Digits 911 -- Backup numbers.

(a) (1) The board of directors of the district shall create an emergency communications service designed to have the capability of utilizing at least one (1) of the following three (3) methods in response to emergency calls:

(A) Direct dispatch method;

(B) Relay method; or

(C) Transfer method.

(2) The board of directors of the district shall elect the method that it determines to be the most feasible for the district.

(b) Each public safety emergency services provider retains the right to dispatch its own services, unless a voluntary agreement is made between such provider and the board of directors of the emergency communications district.

(c) The primary emergency telephone number is the digits "911".

(d) The board of directors has the authority to subscribe to the appropriate telephone services from the service supplier.

(e) The involved agencies may maintain a separate secondary backup number and shall maintain a separate number for nonemergency telephone calls.

(f) No service supplier shall be required to provide 911 service if the equipment for such service is not available.



§ 7-86-108 - Emergency telephone service charge -- Legislative levy decrease -- Date service and billing begins. [Effective until January 1, 2015.]

(a) (1) (A) The board of directors of the district may levy an emergency telephone service charge in an amount not to exceed sixty-five cents (65cent(s)) per month for residence-classification service users, and not to exceed two dollars ($2.00) per month for business-classification service users, to be used to fund the 911 emergency telephone service. Any such service charge shall have uniform application and shall be imposed throughout the entire district to the greatest extent possible in conformity with the availability of such service within the district. No such service charge shall be imposed upon more than one hundred (100) exchange access facilities per service user per location.

(B) (i) (a) Effective April 1, 1999, commercial mobile radio service (CMRS) subscribers and users shall be subject to the emergency telephone service charge, a flat statewide rate, not to exceed the business classification rate established in subdivision (a)(2)(A). The specific amount of such emergency telephone service charge, and any subsequent increase in such charge, shall be determined by the board, but must be ratified by a joint resolution of the general assembly prior to implementation. It is the intent of the general assembly that such rate be established at the lowest rate practicable consistent with the purposes of this section. The board shall report annually to the finance, ways and means committees of the senate and the house of representatives on the status of statewide implementation of wireless enhanced 911 service and compliance with the federal communications commission order, the status and level of the emergency telephone service charge for CMRS subscribers and users, and the status, level, and solvency of the 911 Emergency Communications Fund. A written copy of such report shall be submitted to the office of legislative budget analysis. At such time that the requirements of the federal communications commission order and this subdivision (a)(1)(B)(i)(a) have been met, the board may reduce the amount of the emergency telephone service charge for CMRS; provided, that such reduced amount must be adequate to cover all reasonable and necessary administrative and operating costs of the board, provide for the long-term solvency of the 911 Emergency Communications Fund, which shall include compliance with the federal communications commission order, and those purposes stated in this subdivision (a)(1)(B)(i)(a).

(b) The board shall notify the department of revenue and each CMRS provider of such rate, or any rate change, within seven (7) business days of the effective date of the ratification resolution. Each CMRS provider shall implement the emergency telephone service charge not later than sixty (60) days after being notified of the rate, or rate change, by the board. The charge shall be assessed on all CMRS subscribers and users whose place of primary use, as defined in § 67-6-102, is in Tennessee. No such service charge shall be levied on the trunks or service lines used to supply such service to CMRS systems. Such proceeds shall be paid to the board, and shall be deposited in the 911 Emergency Communications Fund. No other state agency or local governmental entity may levy an additional surcharge relating to the provision of wireless enhanced 911 service.

(ii) (a) Each CMRS provider shall remit the funds collected as the service charge to the board every two (2) months. Such funds shall be remitted to the board no later than thirty (30) days after the last business day of such two-month period. The commercial mobile radio service provider shall be entitled to retain as an administrative fee an amount equal to three percent (3%) of its collections of the service charge. The CMRS provider shall be authorized to demand payment from any service user who fails to pay any proper service charge, and may take legal action, if necessary, to collect the service charge from such service user, or may, in the alternative, and without any liability whatsoever to such service user for any losses or damages that result from termination, terminate all service to such CMRS provider; provided, that any service user so terminated shall have the right to resume service from the CMRS provider, as long as the service user is otherwise in compliance with the regulation of the CMRS provider, upon full payment of all past due service charges and any other costs or expenses, including reasonable interest, or normal costs or charges of the CMRS provider for the resumption of service, incurred by the CMRS provider as the result of any nonpayment.

(b) Each CMRS provider shall annually provide to the board an accounting of the amounts billed and collected and of the disposition of such amounts. Such accounting shall be subject to audit or review by the comptroller of the treasury.

(iii) For customers who are billed retrospectively, known as standard customers, (CMRS) providers shall collect the service charge on behalf of the board as part of their monthly billing process and as a separate line item within that billing process.

(iv) The service charge shall not be imposed upon customers who pay for service prospectively, known as prepaid wireless telecommunications service customers. Prepaid wireless telecommunications service customers shall be subject to the fee imposed under § 7-86-128.

(v) The service charges imposed under this subsection (a) shall not be subject to taxes or charges levied on or by the CMRS provider, nor shall such service charges be considered revenue of the CMRS provider for any purposes. Collection of the wireless 911 surcharge shall not reduce the sales price for purposes of taxes that are collected at point of sale.

(vi) Effective July 1, 2006, this subdivision (a)(1)(B) shall apply to all subscribers and users of non-wireline service, to the extent such application is not inconsistent with the orders, rules and regulations of the federal communications commission.

(C) The board shall also use such funds created in subdivision (a)(1)(B) for the purposes described in § 7-86-303.

(2) (A) Notwithstanding subdivision (a)(1), the board of directors of a district may vote to submit to the people of the district the question of whether to increase the emergency telephone service charge. In no event shall the charge exceed one dollar fifty cents ($1.50) per month for residence-classification service users, nor exceed three dollars ($3.00) per month for business-classification service users, to be used to fund the 911 emergency telephone service.

(B) If the chair of the board of directors conveys a certified copy of the vote of the board to submit such question to the people to the county election commission not less than sixty (60) days before the date on which a regular election is scheduled to be held, the county election commission shall include the referendum question contained in subdivision (a)(2)(C) on the ballot.

(C) At any such election, the only question submitted to the voters shall be in the following form:

For the increase in emergency telephone service charges (here insert the amounts).

Against the increase in emergency telephone service charges (here insert the amounts).

(D) The county election commission shall certify the results of the election to the county mayor and to the chair of the board of directors of the emergency communications district.

(E) Not more than one (1) election in any county shall be held under this section within any period of twenty-four (24) months.

(b) Before any initial levy or increase to an existing levy that is approved by the board of directors as provided in subsection (a) becomes effective, the district shall provide a thirty-day notice prior to the next scheduled meeting of the legislative body that created the district, and request a hearing before the legislative body of the appropriate county or municipality regarding such levy. The district shall present to the legislative body the amount of the levy and the justification for such levy, including a plan for the use of the funds. The legislative body may make recommendations to the district regarding such levy for consideration by the district before the levy is imposed upon the user. This subsection (b) shall not apply when the initial levy or any increase to an existing levy has been approved by a public referendum.

(c) Every billed user shall be liable for any service charge imposed under this chapter until it has been paid to the service supplier. Such service charge shall be added to and may be stated separately in the billing by the service supplier to its telephone subscribers within the geographical area of the district. The service charge shall be collected at regular billing intervals in accordance with the regular billing practice of the service supplier. The service charge collected by the service supplier and remitted to the district shall be excluded from the computation of any gross receipts, sales, or any other kind of tax to which such service supplier may be subject.

(d) The legislative body of the appropriate county or municipality may, by its own two-thirds (2/3) vote, adopt an ordinance or resolution that would reduce the levy established by the board of directors of the district; provided, that no such ordinance or resolution shall reduce such levy below the level reasonably required to fund the authorized activities of the emergency communications district. Such decreased levy shall be in effect until the legislative body, by majority vote, rescinds the ordinance or resolution calling for the decreased levy.

(e) (1) The board of directors shall pass a resolution specifying the date on which the 911 service is to begin and the date on which the service supplier will begin to bill service users for such service.

(2) The board of directors may authorize the service supplier to begin billing service users for such service prior to the date on which the 911 service is to begin.

(f) Revenues from the tariffs authorized in this section shall be used for the operation of the district and for the purchases of necessary equipment for the district.

(g) Notwithstanding § 7-86-303(d)(1), the board may withhold such distribution to an emergency communications district, if the district is operating in, or fails to correct a specific violation of state law. This may include, but not be limited to, the failure to submit an annual budget or audit, operating contrary to the open meeting requirements of title 8, chapter 44, part 1, or failure to comply with any part or parts required by this chapter. Further, the board may also withhold such distribution if it deems that the district is not taking sufficient actions or acting in good faith to establish, maintain or advance wireline or wireless E-911 service for the citizens of an emergency communications district.



§ 7-86-109 - Additional funding.

In order to provide additional funding for the district and the service, the governing body of the district may receive funds from federal, state and local government sources, as well as funds from private sources, including funds from the issuance of bonds, and may expend such funds for the purposes of this part. Any legislative body of a municipality or county creating a district under the terms of this chapter may appropriate funds to the district to assist in the establishment, operations and maintenance of such district.

§ First - of 2 versions of this section

7-86-110. Collection and disposition of funds -- Termination of services -- Accounting -- Defense of service supplier. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) The service supplier shall remit the funds collected as the service charge to the district every two (2) months. Such funds shall be remitted to the district no later than thirty (30) days after the last business day of such two-month period.

(b) The service supplier shall be entitled to retain as an administrative fee an amount equal to three percent (3%) of the collections of the service charge.

(c) The service supplier or the board of directors of the district shall be authorized to demand payment from any service user who fails to pay any proper service charge, and may take legal action, if necessary, to collect the service charge from such service user, or may, in the alternative, and without any liability whatsoever to such service user for any losses or damages that result from termination, terminate all service to such service user; provided, that any service user so terminated shall have the right to resume service from the service supplier as long as the service user is otherwise in compliance with the regulation of the service supplier, upon full payment of all past due service charges and any other costs or expenses, including reasonable interest, or normal costs or charges of the service supplier for the resumption of service, incurred by the service supplier and the district as the result of any nonpayment.

(d) However, the service supplier shall annually provide to the board of directors of the district an accounting of the amounts billed and collected and of the disposition of such amounts.

(e) Good faith compliance by the service supplier with this chapter shall constitute a complete defense to any legal action or claim against the service supplier arising in connection with this part.

§ Second - of 2 versions of this section

7-86-110. 911 surcharge collections and remittance--Adjudication of claims--Damages--Accounting. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) The board shall have the duty to ensure that dealers of retail communications service are in compliance for 911 surcharge collections and remittance. In carrying out such duty, the board shall have exclusive standing to bring claims against dealers of retail communications service for non-payment or under-collection errors or other injuries relating to collection of 911 surcharges. The board's exclusive standing to bring such claims shall not impact any litigation against dealers of retail communications service regarding 911 surcharges that pre-date this subsection (a).

(b) Dealers shall be entitled to retain as an administrative fee an amount equal to three percent (3%) of the collections of the 911 surcharge on the retail sale of communications service.

(c) Damages for civil claims arising out of collection shall be adjudicated by the Tennessee claims commission and any award of damages shall either be limited to the actual amount of 911 surcharges not collected, including, at the discretion of the claims commission, reasonable interest, or the maximum award the claims commission may award per claimant or occurrence, whichever is greater.

(d) Each dealer of retail communications service shall annually provide to the board an accounting of the amounts billed and collected and the disposition of such amounts. Such accounting shall be subject to audit or review by the comptroller of the treasury.

(e) In the event an audit or accounting is initiated by multiple state government departments, such departments shall coordinate efforts to minimize administrative burdens and duplicative undertakings.



§ 7-86-111 - Billing and payment of charges. [Effective until January 1, 2015.]

The service supplier shall bill the district for the 911 service provided by the service supplier to the district at the applicable rate as set forth in the service supplier's tariff on file with the Tennessee regulatory authority for such service, and the district shall pay the service supplier the charge for the service.



§ 7-86-112 - Adjustment of rates and charges. [Effective until January 1, 2015.]

If the proceeds generated by an emergency telephone service charge exceed the amount of moneys necessary to fund the service, the board of directors of the district shall reduce the service charge rate or suspend the service charge. The board of directors may, by resolution, reestablish the service charge rate, or lift the suspension of the service charge, if the amount of moneys generated is not adequate to fund the service.



§ 7-86-113 - Audits.

(a) The board of directors of each district shall cause an annual audit to be made of the books and records of the district. Within thirty (30) days after receipt by the district, a copy of the annual audit shall be filed with the clerk or recorder of the appropriate county or municipality who shall then distribute copies to members of the appropriate legislative body. Within thirty (30) days after receipt by the district, a copy of the annual audit shall also be filed with the chief administrative officer of the appropriate county or municipality. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury. The comptroller of the treasury shall promulgate such rules and regulations as are required to assure that the books and records are kept in accordance with generally accepted accounting procedures and that audit standards prescribed by the comptroller of the treasury are met.

(b) These audits shall be prepared by certified public accountants, public accountants or by the department of audit. In the event the governing body of the district shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant, or public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the district.

(c) The comptroller of the treasury is authorized to modify the requirements for an audit as set out in this section for any districts whose activity, in the comptroller of the treasury's judgment, is not sufficient to justify the expenses of a complete audit. Furthermore, the comptroller of the treasury is authorized to direct the department of audit to make an audit of financial review of the books and records of districts.



§ 7-86-114 - Bond issues.

(a) Subject to the approval of the legislative body of a county or municipality in which a district is established, each district has the power and is hereby authorized, from time to time, to issue negotiable bonds, notes and debt obligations for lease or lease purchases in anticipation of the collection of revenues for the purpose of constructing, acquiring, reconstructing, improving, bettering or expanding any facility or service authorized by this part, or any combination of facility or service, and to pledge to the payment of the principal of and interest on such bonds, notes or debt obligations all or any part of the revenues derived from the operation of such facility, service or combination of facility or service. There may be included in the costs for which bonds or notes are to be issued, reasonable allowances for legal, engineering and fiscal services, interest during construction, and for six (6) months after the estimated date of completion of construction, and other preliminary expenses, including the expenses of incorporation of the district.

(b) No bond, note or debt obligation authorized in this section may be issued until the resolution authorizing the issuance of the bonds, notes or debt obligations, together with a statement, shall show in detail the total outstanding bonds, notes, warrants, refunding bonds, and other evidences of indebtedness of the district, together with the maturity dates of the bonds, notes, warrants, refunding bonds, and other evidences of indebtedness, interest rates, special provisions for payment, the project to be funded by the bonds, notes or debt obligation, the current operating financial statement of the district and any other pertinent financial information, is submitted to the comptroller of the treasury or the comptroller's designee for review, and the comptroller of the treasury or the comptroller's designee may report on the financial information to the district within fifteen (15) days from the date the plan was received by the comptroller of the treasury or the comptroller's designee, and the comptroller of the treasury or the comptroller's designee shall immediately acknowledge receipt in writing of the proposed issue statement and information. The report thus received by the district shall be published once in a newspaper of general circulation in the county of the principal office of the district, during the week following its receipt. After receiving the report of the comptroller of the treasury or the comptroller's designee, and after publication of such report, or after the expiration of fifteen (15) days from the date the statement and information are received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the district may take such action with reference to the proposed issue as it deems advisable. Such report of the comptroller of the treasury or the comptroller's designee shall also be made a part of the bond, note or debt obligation transcript.

(c) The bonds may be issued in one (1) or more series, may bear such date or dates, shall mature at such time or times, not exceeding forty (40) years from their respective dates, may bear interest at such rate or rates payable semi-annually, may be in such denomination, may be in such form, either coupon or registered, may be payable at such place or places, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption, with or without premium, all as may be provided by resolution of the legislative body of the county. The bonds shall be fully negotiable for all purposes.

(d) If any issue of such bonds or notes is to be sold to an agency of the federal government or an agency of the state of Tennessee, such bond or note issue may, at the request of such agency, be delivered as an installment bond or note payable as to principal and interest in equal or approximately equal installments for the term of such bond or note issue in accordance with the resolution authorizing such bond or note issue. Such authorizing resolution shall stipulate the annual principal and interest requirements during the full term of the bond or note issue.

(e) Nothing in this section shall prohibit or limit the authority of the board of directors from entering into leases or lease purchases, so long as the term of the lease or leases does not exceed five (5) years, and no other approvals of the lease or leases shall be required.

(f) Notes may be issued in the same manner as bonds, but shall mature at such time or times, not exceeding five (5) years.

(g) (1) The lease/lease purchase agreements authorized under this section shall be issued in the manner prescribed by chapter 51, part 9 of this title. For the purposes of applying chapter 51, part 9 of this title, the district board of directors is deemed to be the governing body except that, all lease/lease purchase agreements exceeding five (5) years shall be subject to the approval of the appropriate county or municipal governing body.

(2) For the purposes of this section, and in §§ 7-86-115 -- 7-86-117, "bond" or "bonds" are deemed to include notes.

(3) For the purposes of this section, in §§ 7-86-116 and 7-86-117, "bond" or "bonds" includes debt obligations for lease/lease purchases.



§ 7-86-115 - Liens -- Defaults on bonds -- Receiver.

(a) There shall be and there is created a statutory lien in the nature of a mortgage lien upon any facility acquired or constructed in accordance with this part, including all extensions and improvements to the facilities or combinations of extensions and improvements to facilities subsequently made, which lien shall be in favor of the holder or holders of any bonds issued pursuant to this part, and all such property shall remain subject to such statutory lien until the payment in full of the principal of and interest on the bonds. Any holder of the bonds or any of the coupons representing interest of the bonds may either at law or in equity, by suit, action, mandamus, or other proceeding, in any court of competent jurisdiction, protect and enforce such statutory lien and compel performance of all duties required by this part, including the making and collection of sufficient rates for the service or services, the proper accounting for the collections, and the performance of any duties required by covenants with the holders of any bond issued in accordance with this section. The statutory lien shall not apply to any property, liens, or equipment owned by the service supplier.

(b) If any default be made in the payment of the principal of or interest on such bonds, any court having jurisdiction of the action may appoint a receiver to administer the district, and the facility or service, with power to charge and collect rates sufficient to provide for the payment of all bonds and obligations outstanding against the facility or service and for the payment of operating expenses, and to apply the income and revenues of the bonds, in conformity with this part, and any covenants with bondholders.



§ 7-86-116 - Payment of bonds and interest -- Recitals on bonds.

No holder or holders of any bonds issued pursuant to this part shall ever have the right to compel the levy of any tax to pay the bonds or the interest on the bonds. Each bond shall recite in substance that the bond and interest on the bond are payable solely from the revenue pledged to the payment of the bonds and that the bond does not constitute a debt of the district within the meaning of any statutory limitation.



§ 7-86-117 - Exemption from taxation.

The district, and all properties at any time owned by it and the income from the properties and all bonds issued by it and the income from the bonds, shall be exempt from all taxation in the state of Tennessee.



§ 7-86-118 - Use of automatic dialer programmed to the emergency number -- Resolution precluding use with security alarm systems.

(a) The board of directors of an emergency communications district may, by resolution, vote to preclude service users from programming the emergency number "911" in automatic dialers used in conjunction with security alarm systems.

(b) A fine not to exceed fifty dollars ($50.00) may be assessed by the board against any person violating such board decision.



§ 7-86-119 - Surety bond.

(a) Any board member, executive committee member, employee, officer, or any other authorized person of an emergency communications district, who receives public funds, has authority to make expenditures from public funds, or has access to any public funds is hereby required to give bond made payable to the state of Tennessee with such sureties as provided in this section. Such bond is to be conditioned in all cases in which a different condition is not prescribed, upon the faithful discharge of the duties of such office, employment or other authorized activity in which such person is engaged during the time such person continues in the duties, or in the discharge of any part of such duties.

(b) Provisions for bonds of all state and county officers set forth in title 8, chapter 19, shall also govern the bonds of all persons covered under this section, so far as the provisions of title 8, chapter 19, are not inconsistent with this section.

(c) (1) The amount of such required bond shall be a reasonable amount as determined by the amount of public funds received, expended, or the amount of such bond shall be reasonable to protect the public from breach of the condition of faithful discharge of the duties of such office or position, when the amount of public funds to be received, or expended, or to which that person will have access is considered.

(2) (A) Effective July 1, 2013, the minimum amount of such required bond shall be determined from the amount of revenues handled by the respective emergency communications district as reported in the last audit approved by the comptroller of the treasury. The minimum amount of the bond shall be based on revenues as follows:

(i) Four percent (4%) of the revenues up to three million dollars ($3,000,000); and

(ii) Two percent (2%) of the excess over three million dollars ($3,000,000) shall be added.

(B) The amounts indicated in subdivisions (2)(A)(i) and (ii) shall be cumulative.

(d) All such official bonds shall be signed by authorized individuals of a corporate surety, and such corporation shall be duly licensed to do business in the state of Tennessee as a surety.

(e) The official bonds required under this section are hereby required to be recorded in the office of the register of deeds where the office of the emergency communications district is located and transmitted to the office of the county clerk in the same county for safekeeping.

(f) The respective emergency communications district shall pay the premiums for such bonds.



§ 7-86-120 - Annual budget and fiscal plan.

(a) The board of each district shall adopt and operate under an annual budget. The budget shall present a financial plan for the ensuing fiscal year, including at least the following information:

(1) Estimates of proposed expenditures for each department, board, office or other agency of the district showing, in addition, the expenditures for corresponding items for the last preceding fiscal year, projected expenditures for the current fiscal year and reasons for recommended departures from the current appropriations pattern in such detail as may be prescribed by the board. It is the intent of this subdivision (a)(1) that all moneys received and expended by a district shall be included in the budget. Therefore, notwithstanding any other provision of law, no district may expend any moneys regardless of their source, including moneys derived from bond and long-term note proceeds, federal, state or private grants or loans, or special assessments, except in accordance with a budget adopted under this section;

(2) Statements of the bonded and other indebtedness of the district, including the debt redemption and interest requirements, the debt authorized and unissued, and the condition of the sinking fund;

(3) Estimates of anticipated revenues of the district from all sources, including non-tax revenues and proceeds from the sale of any bonds, notes or other debt obligations with a comparative statement of the amounts received by the district from each of such sources for the last preceding fiscal year, the current fiscal year, and the coming fiscal year in such detail as may be prescribed by the board;

(4) A schedule of salaries by position and the number of people employed by the district;

(5) A statement of the estimated balance or deficit, as of the end of the current fiscal year;

(6) A statement of pending capital projects and proposed new capital projects, relating to respective amounts proposed to be raised for capital projects by appropriations in the budget and the respective amounts, if any, proposed to be raised for capital projects by the issuance of bonds, notes or other debt obligations during the fiscal year; and

(7) Such other supporting schedules as the board deems necessary, or is otherwise required by law.

(b) Prior to adoption by the district, a copy of the proposed budget shall be filed with the clerk or recorder of the appropriate county or municipality, who shall then distribute copies to members of the appropriate legislative body and to members of municipal legislative bodies participating in the district, at least thirty (30) days before the next scheduled meeting of the legislative body. A copy of the proposed budget shall also be filed with the chief administrative officer of the appropriate county or municipality at the same time the budget is filed with the clerk or recorder. Prior to adoption of the budget, the board of directors shall hold a public hearing on the proposed budget for which adequate public notice has been given. Nothing in this subsection (b) shall prohibit a district from adopting the proposed budget or delay the orderly adoption of the annual budget by the district's board of directors.

(c) Within thirty (30) days after the budget's adoption by the district board, the budget, and any amendments to the budget, shall be filed with the clerk or recorder of the appropriate county or municipality, who shall then distribute copies to members of the appropriate legislative body. Within thirty (30) days after its adoption by the district board, the budget, and any amendments to the budget shall be filed with the chief administrative officer of the appropriate county or municipality. Nothing in this subsection (c) shall prohibit or limit the authority of the board of directors from amending a budget after adoption.



§ 7-86-121 - Sale of bonds or notes -- Revenue.

(a) Bonds or notes issued pursuant to this part may be sold at either public sale or private negotiated sale.

(b) All revenues, including any debt obligation issued for the purpose of a lease/lease purchase, must be expended according to the County Purchasing Law of 1983, compiled in title 5, chapter 14, part 2. For the purposes of applying title 5, chapter 14, part 2, the district board of directors is deemed to be the governing body.



§ 7-86-122 - Deposit and investment of idle funds.

In order to provide a safe temporary medium for the investment of idle funds, emergency communications districts shall deposit and invest idle funds according to § 5-8-301.



§ 7-86-123 - Financial report.

At every regularly scheduled meeting of the board of directors, the board must be provided with a financial report of the emergency communication district's activities, in accordance with guidelines developed by the comptroller of the treasury.



§ 7-86-124 - Disbursement, transfer, withdrawal or investment of financial assets.

No member of the board of directors shall have control or custody of the financial assets of an emergency communications district. No member of the board of directors, on such member's sole authority, may authorize the disbursement, transfer, withdrawal or investment of any financial assets belonging to the emergency communications district.



§ 7-86-125 - Comprehensive travel regulations for district officers and employees.

(a) The board of directors of each district shall adopt comprehensive travel regulations applicable to all officers and employees of the district. The minimum regulations shall be the same as those of the appropriate county or municipality that created the district. Nothing in this subsection (a) shall prohibit a district from adopting a more stringent policy. However, the district may establish a mileage allowance for travel up to, but not in excess of, the business standard mileage rate established by the Internal Revenue Code, compiled in 26 U.S.C.

(b) If the appropriate county or municipality does not have comprehensive travel regulations as described in subsection (a), the board shall adopt travel regulations. Such regulations shall determine how expenses will be reimbursed and what expenses are reimbursable. A copy of such travel regulations shall be open for public inspection and kept on file in the district office.



§ 7-86-126 - Security of district funds by depositories.

All funds deposited with a bank or other financial institution shall be secured by collateral in the same manner and under the same conditions as state deposits under title 9, chapter 4, parts 1 and 4, or as provided in a collateral pool created under title 9, chapter 4, part 5.



§ 7-86-127 - Street names and numbers.

(a) Unless expressly provided otherwise by law, the authority to name public and private roads and streets, including roads and streets located within residential developments, and to assign property numbers relating to the roads and streets, is exclusively vested in the legislative bodies of counties for unincorporated areas, and municipalities within their incorporated boundaries; provided, that the exercise of this authority must be in a manner acceptable to the United States postal service.

(b) The legislative bodies of any county or municipality may delegate the authority provided under this section to the emergency communications district, if there be one; provided, that the legislative body shall approve road or street name changes made by the district under such terms as the legislative body may determine.

(c) Any county or city, including districts with delegated authority, may establish and impose reasonable fees and enforce policies relating to the changing of names of roads and streets, and may establish and enforce policies for the assignment and posting requirements of property numbers.

(d) The legislative bodies of all counties and municipalities, or their designees, shall provide their local county election commissions an updated list of any modifications or changes to all house, road, or street names or numbers every six (6) months.

(e) This section may not be construed to require a local government to maintain any portion of a road that the local government has not accepted.

§ First - of 2 versions of this section

7-86-128. Statewide prepaid wireless emergency telephone charge. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) As used in this section, unless the context otherwise requires:

(1) "Board" means the emergency communications board established under § 7-86-302;

(2) "Consumer" means a person who purchases prepaid wireless telecommunications service in a retail transaction;

(3) "Department" means the department of revenue;

(4) "Prepaid wireless emergency telephone service charge" means the charge that is required to be collected by a seller from a consumer in the amount established under this section;

(5) "Prepaid wireless telecommunications service" means a wireless telecommunications service that allows a caller to dial 911 to access the 911 system, which service must be paid for in advance and is sold in predetermined units or dollars of which the number declines with use in a known amount;

(6) "Provider" means a person that provides prepaid wireless telecommunications service pursuant to a license issued by the federal communications commission;

(7) "Retail transaction" means the purchase of prepaid wireless telecommunications service from a seller for any purpose other than resale, and the purchase of more than one (1) item that provides prepaid wireless telecommunications service, when such items are sold separately, constitutes more than one (1) retail transaction;

(8) "Seller" means a person who sells prepaid wireless telecommunications service to another person; and

(9) "Wireless telecommunications service" means commercial mobile radio service as defined by 47 CFR 20.3.

(b) (1) (A) A statewide prepaid wireless emergency telephone charge of fifty-three cents (53cent(s)), or an adjusted amount as provided in subdivision (b)(6), shall be imposed on each retail transaction in lieu of the charge imposed pursuant to § 7-86-108.

(B) Notwithstanding (b)(1)(A), if a minimal amount of prepaid wireless telecommunications service is sold with a prepaid wireless device and a single, non-itemized price is charged for the service, then the seller may elect not to apply the service charge imposed by this subdivision (b)(1). For purposes of this subdivision (b)(1)(B), a minimal amount of service means an amount of service denominated as either ten (10) minutes or less or five dollars ($5.00) or less.

(2) The prepaid wireless emergency telephone service charge shall be collected by the seller from the consumer with respect to each retail transaction occurring in this state. The amount of the prepaid wireless emergency telephone service charge shall be either separately stated on an invoice, receipt, or other similar document that is provided to the consumer by the seller, or otherwise disclosed to the consumer.

(3) For purposes of this subsection (b), a retail transaction that is effected in person by a consumer at a business location of the seller shall be treated as occurring in this state if that business location is in this state, and any other retail transaction shall be treated as occurring in this state if the retail transaction is treated as occurring in this state for purposes of § 67-6-230.

(4) The prepaid wireless emergency telephone service charge is the liability of the consumer and not of the seller or of any provider, except that the seller shall be liable to remit all charges that the seller is deemed to collect where the amount of the charge has not been separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller.

(5) The amount of the prepaid wireless emergency telephone service charge that is collected by a seller from a consumer, if such amount is separately stated on an invoice, receipt, or other similar document provided to the consumer by the seller, shall not be included in the base for measuring any tax, fee, surcharge, or other charge that is imposed by this state, any political subdivision of this state, or any intergovernmental agency.

(6) (A) If the emergency telephone service charge imposed under § 7-86-108(a)(1)(B)(i)(a) is increased or reduced pursuant to the provisions of such subdivision, then the prepaid wireless emergency telephone charge imposed by subdivision (b)(1) shall be increased or reduced in proportion to such change.

(B) The proportional increase or reduction shall be effective on the first day of the first calendar month to occur at least sixty (60) days after notification is received by the department from the board as provided in § 7-86-108(a)(1)(B)(i)(b).

(C) The department shall provide notice on its web site of an increase or reduction that occurs pursuant to this subdivision (b)(6) at least thirty (30) days before such change takes effect.

(c) (1) Prepaid wireless emergency telephone service charges collected by sellers shall be remitted to the department at the times and in the manner provided by title 67, chapter 6, with respect to the sales and use taxes. The department shall establish registration and payment procedures that substantially coincide with the registration and payment procedures that apply under title 67, chapter 6.

(2) A seller shall be permitted to deduct and retain three percent (3%) of prepaid wireless E911 charges that are collected by the seller from consumers.

(3) The audit and appeal procedures applicable under title 67, chapter 1 shall apply to the prepaid wireless emergency telephone service charge.

(4) The department shall establish procedures by which a seller of prepaid wireless telecommunications service may document that a sale is not a retail transaction, which procedures shall substantially coincide with the procedures for documenting sale for resale transactions for sales and use purposes under title 67, chapter 6.

(5) The department shall pay all remitted prepaid wireless emergency telephone service charges over to the board within thirty (30) days of receipt, for use by the board in accordance with part 3 of this chapter. The department may deduct an amount, not to exceed two percent (2%) of collected charges, to be retained by the department to reimburse its direct costs of administering the collection and remittance of prepaid wireless emergency telephone service charges.

(d) (1) A seller that is not a provider shall be entitled to the immunity and liability protections under §§ 7-86-319 and 7-86-320, notwithstanding the requirement in § 7-86-320(a) regarding compliance with federal communications commission order number 05-116.

(2) A provider shall be entitled to the immunity and liability protections under §§ 7-86-319 and 7-86-320.

(3) In addition to the protection from liability provided by subdivisions (d)(1) and (2), each provider and seller shall be entitled to the further protection from liability, if any, that is provided to providers and sellers of wireless telecommunications service that is not prepaid wireless telecommunications service pursuant to §§ 7-86-319 and 7-86-320.

(e) The prepaid wireless emergency telephone service charge imposed by this section shall be the only E911 funding obligation imposed with respect to prepaid wireless telecommunications service in this state, and no tax, fee, surcharge, or other charge shall be imposed by this state, any political subdivision of this state, or any intergovernmental agency, for E911 funding purposes, upon any provider, seller, or consumer with respect to the sale, purchase, use or provision of prepaid wireless telecommunications service.

§ Second - of 2 versions of this section

7-86-128. Collection of 911 surcharge. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) (1) Effective January 1, 2015, when a dealer collects the sales price for a retail sale of communications service or prepaid communications service from a consumer, such dealer shall collect a 911 surcharge of one dollar and sixteen cents ($1.16).

(2) Any change in the 911 surcharge amount set in subdivision (a)(1) shall be set at a level that is sufficient to fully fund the mandatory disbursements to emergency communications districts, the operational expenses of the state emergency communications board, referred to as "board" in this section, and the Tennessee relay services/telecommunications devices access program (TRS/TDAP program) as provided in § 65-21-115. In the event of any revenue shortfall, mandatory disbursements to the emergency communications districts and the TRS/TDAP program shall be given priority. Revenues from the surcharge authorized in this section shall be used to support the long-term solvency and operations of emergency communications districts, as well as reasonable and necessary administrative and operational expenses of the board and the 911 Emergency Communications Fund.

(3) If the sales price for a retail sale of communications service is collected by a dealer less frequently than monthly, the 911 surcharge shall still apply and be collected for each month or partial month for which the sales price is collected.

(b) (1) The board may increase the 911 surcharge upon determination of a need for additional funds after a public hearing before the board. At least thirty (30) days' notice shall be provided before the public hearing. There shall be opportunity for public comment at the public hearing. No increase in the 911 surcharge shall take effect until ratified by a joint resolution of the general assembly. Not less than ninety (90) days prior to the rate change, notice of the change shall be provided to all dealers in the manner that notices are provided of changes in sales tax rates pursuant to title 67.

(2) The board may decrease the amount of the 911 surcharge after providing thirty (30) days' notice and opportunity for public comment at a public hearing of the board. After determination of a decrease, the board must give at least sixty (60) days' notice to the speaker of the house of representatives, the speaker of the senate, and the governor. Not less than ninety (90) days prior to the rate change, notice of the change shall be provided to all dealers in the manner that notices are provided of changes in sales tax rates pursuant to title 67.

(3) It is the intent of the general assembly that the 911 surcharge be established at the lowest rate practicable consistent with the purposes of this section. The board shall report annually to the finance, ways and means committees of the senate and house of representatives on the financial status and solvency of emergency communications districts, status of the implementation of a uniform statewide 911 system and the status, level and solvency of the 911 Emergency Communications Fund.

(c) The 911 surcharge applicable to any multi-channel or other complex service that is capable of simultaneously carrying multiple voice and data transmissions, including, but not limited to, private branch exchange service, that is provided to a fixed location with a unique street address or physically identifiable location shall be calculated by applying one (1) 911 surcharge for each simultaneous outbound call that can be placed to 911 using such service.

(d) The maximum number of 911 surcharges that may be imposed on a single subscriber of retail communications services provided to a fixed location shall not exceed two hundred (200) surcharges per building with a unique street address or physically identifiable location. A communications service that is priced lower than five dollars ($5.00) per month or a prepaid communications service priced below a one-time fee of less than ten dollars ($10.00) shall not constitute a retail communications service for purposes of the 911 surcharge and shall not be subject to a 911 surcharge in accordance with subsection (a).

(e) The 911 surcharge shall, when practicable, be displayed as a separate line item by dealers of communications service on customer bills or invoices. 911 surcharge revenue actually collected by a dealer shall be remitted to the board every two (2) months. No additional or local 911 surcharges on retail communications service shall be permitted. Dealers of retail communications service shall have no obligation to remit surcharges that they are unable to collect from subscribers.

(f) (1) For prepaid communications service, the surcharge shall be collected at the point of sale and remitted to the department of revenue at the times and in the manner provided by title 67, chapter 6, with respect to the sales and use taxes. The department of revenue shall establish registration and payment procedures that substantially coincide with the registration and payment procedures that apply under title 67, chapter 6.

(2) A dealer of prepaid communications service shall be permitted to deduct and retain up to three percent (3%) of 911 surcharges that are collected by the dealer from consumers.

(3) The audit and appeal procedures applicable under title 67, chapter 1, shall apply to the 911 surcharges on prepaid communications service.

(4) The department of revenue shall pay all remitted 911 surcharges to the board within thirty (30) days of receipt, for use by the board in accordance with part 3 of this chapter. The department of revenue may deduct an amount, up to two percent (2%) of collected charges, to be retained by the department of revenue to reimburse its direct costs of administering the collection and remittance of 911 surcharges.

(g) The 911 surcharge is the liability of the subscriber and not of the dealer. Dealers are authorized to demand payment from any subscriber who fails to pay any authorized 911 surcharge, and may take legal action, in the sole discretion of the dealer, to collect the 911 surcharge from any such subscriber, or may, in the alternative, and without any liability to such subscriber for any losses or damages that result from termination, terminate all service to such subscriber.

(h) Notwithstanding this section to the contrary, the board may withhold such distribution to an emergency communications district, if the district is operating in, or fails to correct a specific violation of state law. This may include, but not be limited to, the failure to submit an annual budget or audit, operating contrary to the open meeting requirements of title 8, chapter 44, part 1, or failure to comply with any requirements of this chapter 86. Further, the board may also withhold such distribution if it deems that the district is not taking sufficient actions or acting in good faith to establish, maintain, or advance E911 service for the citizens of an emergency communications district.



§ 7-86-129 - Purchasing by emergency communications districts.

(a) Any emergency communications district may purchase equipment under the same terms of a legal bid initiated by any other district.

(b) (1) Any emergency communications district may purchase directly from a vendor the same goods and equipment at the same price and under the same terms as provided in a contract for such equipment entered into by any other district.

(2) Any emergency communications district that purchases goods and equipment under this subsection (b) shall directly handle payment, refunds, returns, and any other communications or requirements involved in the purchase of the equipment without involving the district that originated the contract. The originating district shall have no liability or responsibility for any purchases made by another district under a contract that the originating district negotiated and consummated.



§ 7-86-130 - Disposition of 911 surcharge revenue collected in excess of annual fiscal requirements. [Effective on January 1, 2015.]

Any 911 surcharge revenue collected in excess of the annual fiscal requirements of the board and the mandatory every two (2) months payments to emergency communications districts shall not revert to the general fund. The board shall distribute a minimum of fifty percent (50%) of any revenue collected in excess of its annual fiscal requirements to the emergency communications districts in accordance with policies adopted by the board. Any unspent funds at the end of a fiscal year shall be carried forward to the next fiscal year to be used as a beginning balance of the fiscal requirements for such fiscal year.



§ 7-86-131 - Study and report on 911 surcharge and implementation of IP-based next generation 911 technology. [Effective on January 1, 2015.]

The Tennessee advisory commission on intergovernmental relations shall study and report its conclusions to the joint committee on government operations on or before September 15, 2017, regarding the following matters:

(1) Whether the 911 surcharge is generating adequate revenue to cover the costs of the services, equipment, maintenance and improvements needed to provide a uniform, stable and effective statewide 911 system;

(2) Whether the expansion of 911 system functionality resulting from implementation of IP-based next generation 911 technology has increased or decreased costs for emergency communications districts;

(3) Whether there is a need or benefit to consolidate emergency communications districts or PSAPs;

(4) Whether the 911 surcharge is generating more revenue than necessary to implement the purpose of Chapter 795 of the Public Acts of 2014 and can be reduced to the benefit of communications consumers;

(5) Whether a flat rate communications services surcharge is the best manner in which to fund 911 system costs or whether such costs should be funded by a percentage surcharge or a different source, such as water service, electric power service or state general funds or local taxes;

(6) Whether the board membership of the state emergency communications board should be amended to include other stakeholders such as telecommunications providers, emergency communications districts that dispatch, and other interested parties;

(7) Whether there is a need or benefit for the board to have the ability to raise the 911 surcharge rate should there be a financial reason to do so;

(8) Whether there is a need or benefit for the providers of communications services to register with the board prior to providing service; and

(9) Whether there is a need or benefit for providers of communications services to notify the board when there is a known service interruption.



§ 7-86-151 - Systems funded by general revenues -- Construction of chapter.

(a) The legislative body of any municipality or county is authorized by ordinance or resolution, respectively, to establish, operate and maintain an emergency communications system providing 911 service within its boundaries when funded by general revenues.

(b) No provisions of this chapter shall be construed to prohibit such service by such municipality or county.






Part 2 - Emergency Dispatches

§ 7-86-204 - Fire protection -- No liability for costs of services rendered to a nonsubscriber.

(a) If an emergency communications district requests fire protection services, and if a utility district providing fire protection services responds to a request for a nonsubscriber, then the emergency communications district has no liability for the cost of such service.

(b) This section shall only apply in counties having a population of not less than eighty-five thousand eight hundred (85,800) nor more than eighty-six thousand one hundred (86,100), according to the 1990 federal census or any subsequent federal census.



§ 7-86-205 - Requirements for public safety dispatchers.

(a) Regardless of agency or governmental jurisdiction, each emergency call taker or public safety dispatcher who receives an initial or transferred 911 call from the public is subject to the training and course of study requirements established by the emergency communications board created pursuant to § 7-86-302.

(b) (1) The emergency communications board established by § 7-86-302 is the sole authority to implement this section and may determine whether to grant an exception to or to waive the requirements of subdivisions (d)(4) and (5), to the extent authorized pursuant to subdivision (d)(2), for an emergency call taker or public safety dispatcher at the request of a majority of the membership of a board of directors of an emergency communications district. No person may be employed as an emergency call taker or public safety dispatcher, who requires a waiver under this section, until such waiver is granted. The board may establish an advisory committee to hear and review requests for exceptions and waivers, and make recommendations to the board on whether to grant or deny the requests. The meetings of the committee shall be open to the public, recorded and the recording open to public inspection. Any party adversely affected may, within sixty (60) days of the board's decision, initiate a contested case as provided by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, which shall be heard by an administrative law judge sitting alone.

(2) The board may grant a waiver of pre-employment requirements under the following circumstances:

(A) Military History. The board may waive pre-employment requirements relating to the military history for the following separations from military service:

(i) An entry level separation; or

(ii) A general discharge under honorable conditions.

(B) (i) Criminal Activity. The board may consider a waiver from pre-employment requirements relating to criminal activity if the person has been convicted of or pleaded guilty to or entered a plea of nolo contendere to any violation of any federal or state law or city ordinance with the following charges:

(a) Relating to force, violence, theft, dishonesty, gambling, liquor (including driving while intoxicated) if such violation is a misdemeanor and is not classified as a domestic violence offense; or

(b) Controlled substances or controlled substance analogues when the offense was classed as a misdemeanor.

(ii) The employing agency requesting waiver must present a copy of the final court disposition of the case.

(C) Expunction of Charges. The board may consider a waiver from pre-employment requirements relating to expunction of misdemeanor charges, except for charges classified as a domestic violence offense, on an individual basis and depending on the circumstances. It is the responsibility of the requesting agency to present information and court documentation relating to the expunction to the board.

(c) Except as provided in subsection (e), beginning July 1, 2006, all emergency call takers or public safety dispatchers subject to this section shall have successfully completed a course of study approved by the emergency communications board created pursuant to § 7-86-302.

(d) Except as provided in subsection (f), in addition to the requirements of subsection (c), any such person shall:

(1) Be at least eighteen (18) years of age;

(2) Be a citizen of the United States;

(3) Be a high school graduate or possess equivalency;

(4) Not have been convicted or pleaded guilty to or entered a plea of nolo contendere to any felony charge or to any violation of any federal or state laws or city ordinances relating to force, violence, theft, dishonesty, gambling, liquor, controlled substances or controlled substance analogues;

(5) Not have been released or discharged under other than an honorable or medical discharge from any of the armed forces of the United States;

(6) Have such person's fingerprints on file with the Tennessee bureau of investigation;

(7) Have passed a physical examination by a licensed physician; and

(8) Have a good moral character as determined by a thorough investigation conducted by the employing agency.

(e) All emergency call takers and public safety dispatchers subject to this section employed after July 1, 2006, shall have six (6) months from the date of their employment to comply with this section.

(f) Notwithstanding other provisions of law to the contrary, the law in effect prior to May 1, 1994, relative to public safety dispatchers shall apply to any person who had more than five (5) years of continuous employment as a public safety dispatcher on May 1, 1994.






Part 3 - Statewide Enhanced 911 Service

§ 7-86-301 - Legislative findings.

The general assembly finds that the "Emergency Communications District Law" has been successfully embraced by the vast majority of Tennessee counties, most of which have already initiated basic or enhanced 911 service and are developing or maintaining this lifesaving service in furtherance of the purposes stated in the law. The general assembly also finds that the establishment of emergency communications services for all citizens of the state will promote the public interest. The general assembly further finds that statewide wireless enhanced 911 service is in the public interest.



§ 7-86-302 - Emergency communication board established -- Members -- Terms of office -- Officers -- Meetings.

(a) There is created in the department of commerce and insurance an emergency communications board, referred to in this part as "the board", for the purpose of assisting emergency communications district boards of directors in the area of management, operations, and accountability, and establishing emergency communications for all citizens of the state. Notwithstanding the provisions of any law to the contrary, the board shall, upon being constituted, exercise its powers and duties, in accordance with the provisions of this part, relative to all emergency communications districts established pursuant to this chapter or by any public or private act.

(b) (1) The board shall be composed of nine (9) members as follows:

(A) One (1) member, appointed by the governor, who has no connection to emergency communications districts and who does not fulfill any other requirements for appointment to the board;

(B) The comptroller of the treasury or the comptroller's designee. The appointment of the comptroller's designee to the board shall be for the term of office of the comptroller;

(C) One (1) representative of county government, appointed by the governor, who may be appointed from lists of qualified persons submitted by interested county services groups including, but not limited to, the Tennessee County Services Association;

(D) One (1) representative of city government, appointed by the governor, who may be appointed from lists of qualified persons submitted by interested municipal groups including, but not limited to, the Tennessee Municipal League; and

(E) (i) Five (5) members, appointed by the governor, who shall either be current directors of emergency communications districts or current members of emergency communications district boards of directors at the time of their appointment. The governor may appoint such members from lists of qualified persons submitted by interested emergency communications groups including, but not limited to, the Tennessee Emergency Number Association, or from a nominating resolution adopted by an emergency communications district. No more than two (2) members appointed pursuant to this subdivision (b)(5) shall be residents of the same congressional district.

(ii) Nominations shall be made not less than thirty (30) days before the end of a term, and shall be filed with the governor and the board. In appointing members, the governor shall strive to ensure that the composition of the board represents the diversity of persons in Tennessee by considering race, gender, age, and geographical and political interests.

(2) The governor shall consult with interested groups including, but not limited to, the organizations listed in subdivision (b)(1) to determine qualified persons to fill positions on the board.

(c) Members shall be appointed to four-year terms, except as provided in this subsection (c). Two (2) of the members appointed by the governor shall be appointed to serve an initial term of two (2) years, two (2) members shall be appointed to serve an initial term of three (3) years, and the remaining four (4) members shall be appointed for an initial term of four (4) years. The governor may select the members whose initial terms are less than four (4) years. Thereafter, such members shall be appointed and serve four-year terms. Members appointed by the governor may be appointed to successive terms.

(d) The board shall elect a chair and such other officers as it may deem necessary and appropriate. Such officers shall be elected for two-year terms.

(e) The board shall meet at least quarterly, and at the call of the chair.

(f) A quorum shall consist of five (5) or more members; and all official action of the board shall require a quorum.

(g) All meetings of the board shall be subject to the open meeting provisions of title 8, chapter 44, and the public records provisions of title 10, chapter 7.



§ First - of 2 versions of this section

7-86-303. Budget -- Salary and expenses -- Funding -- Authorized disbursements. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) The board's budget shall be subject to approval by the general assembly.

(b) No member of the board is entitled to a salary for duties performed as a member of the board. Each member is entitled to reimbursement for travel and other necessary expenses incurred in the performance of official duties, in accordance with the state comprehensive travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(c) The board shall be funded through a charge on all commercial mobile radio service, established pursuant to § 7-86-108.

(d) Any funds collected by the board shall be deposited in the state treasury in a separate interest-bearing fund to be known as the 911 Emergency Communications Fund. Disbursements from this fund shall be limited solely to the operational and administrative expenses of the board and the purposes as expressed in this part. At no time during its existence shall the 911 Emergency Communications Fund be used to fund the general expenses of the state of Tennessee.

(1) The board shall distribute twenty-five percent (25%) of the revenue generated by such a charge to each emergency communications district created either pursuant to § 7-86-105 or this part, based on the proportion of the population of each district to that of the state, according to the 1990 federal census or any subsequent federal census. Such funds shall be used at the discretion of each district for the provision of 911 service in accordance with this chapter. Such distribution shall be made thereafter as soon as possible in accordance with this part.

(2) The board shall also use such funds to reimburse emergency communications districts and commercial radio service providers for expenditures to implement, maintain, operate, or enhance statewide wireless enhanced 911 service, in accordance with § 7-86-306(a)(11).

(3) (A) Any funds collected in excess of the annual fiscal requirements of the board, which shall include the payments to emergency communications districts established in subdivision (d)(1), shall not revert to the general fund. Any unspent funds at the end of a fiscal year shall be carried forward to the next fiscal year to be used as a beginning balance for the fiscal requirements for such fiscal year. The board may, at its discretion, and following policies, procedures, and criteria the board has developed, use any such unspent funds to provide grants for operating and capital expenditures for basic or enhanced 911 service and wireless enhanced 911 service to assist emergency communications districts created either pursuant to § 7-86-105 or this part. Such grants may be renewed by the board:

AFTER providing for all necessary and reasonable operating and administrative expenses of the board, which shall include the payments and grants established in this section;

AND AFTER implementing statewide wireless enhanced 911 service pursuant to standards established by the board, which shall include the present and future costs associated with required and necessary implementation, operation, maintenance, and enhancement of statewide wireless enhanced 911 service pursuant to the federal communications commission order, in accordance with subdivision (d)(2) and § 7-86-306(a)(10);

AND AFTER establishing 911 service throughout Tennessee pursuant to standards established by the board;

THEN the board may distribute any excess revenue to each emergency communications district created either pursuant to § 7-86-105 or this part, for the purposes of promoting uniform 911 service, and those purposes stated in the law and this section. The board must first determine that such distribution is possible and practicable, does not threaten the solvency of the 911 Emergency Communications Fund, and is consistent with § 7-86-306.

(B) It is the intent of the general assembly that the board should distribute such excess revenue to emergency communications districts, as long as such distribution is consistent with this section.



§ Second - of 2 versions of this section

7-86-303. Budget -- Salary and expenses -- Funding -- Authorized disbursements. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) The board's budget shall be subject to approval by the general assembly.

(b) No member of the board is entitled to a salary for duties performed as a member of the board. Each member is entitled to reimbursement for travel and other necessary expenses incurred in the performance of official duties, in accordance with the state comprehensive travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(c) The board shall be funded by the 911 surcharge established in § 7-86-128.

(d) All current funds, including those funds currently in the 911 Emergency Communications Fund, funds collected by the board in future, and interest accrued on these funds shall be deposited in the state treasury in a separate interest-bearing fund to be known as the 911 Emergency Communications Fund. Disbursements from this fund shall be limited solely to the operational and administrative expenses of the board and the purposes as expressed in this part 3. At no time during its existence shall the 911 Emergency Communications Fund, or earnings derived thereof, be used to fund the general expenses of the state of Tennessee.

(e) In order to maintain adequate 911 funding provided to emergency communications districts, the board shall annually distribute to each emergency communications district a base amount equal to the average of total recurring annual revenue the district received from distributions from the board and from direct remittance of 911 surcharges for fiscal years 2010, 2011, and 2012; however, in no event shall such distribution be less than the amount the district received in fiscal year 2012. On or before December 1, 2014, the board shall publish on its web site the base amount for each emergency communications district. The board may not reduce the base amount for any emergency communications district unless the local government funding for such emergency communications district is reduced, in which case the board may reduce the base amount by the same amount as the local funding reduction. Any emergency communication district established after January 1, 2015, shall be entitled to receive a base amount from the board in an amount determined by the board. Disbursal of the base amount to emergency communications districts shall be conducted in the following manner:

(1) The board shall distribute one-sixth (1/6) of the base amount for each emergency communications district every two (2) months, beginning at the end of the second month of each fiscal year; and

(2) Any emergency communications district with a locally established 911 surcharge in effect as of July 1, 2011, less than the maximum allowable surcharge then in effect shall be eligible to apply to the board for an increase in the base amount. The board shall promulgate rules and regulations to facilitate such a request and to set minimum criteria that the emergency communication district must satisfy to obtain increased funding. The board shall not be obligated to increase the base amount if the board lacks sufficient funds or if the board, after reviewing its criteria as set out in its rules, finds the emergency communication district has not met the guidelines.

(f) The board's operational expenses shall include the implementation and maintenance of an IP-based next generation 911 network and any future 911 system advancements the board deems necessary; provided, that the board shall provide a report to the information systems council each year to describe any such future 911 system advancements. The board's operational expenses shall also include funding to the Tennessee regulatory authority for the Tennessee relay services/telecommunications devices access program (TRS/TDAP), which provides assistance to those Tennesseans whose disabilities interfere with their use of communications services and technologies. Funding provided by the board shall not exceed the total cost of the TRS /TDAP program in 2012 unless approved by the fiscal review committee.



§ 7-86-304 - Uniform financial accounting system -- Audit -- Annual budgets -- Supervision of financially distressed districts.

(a) The comptroller of the treasury is directed to develop a uniform financial accounting system conforming to generally accepted accounting principles for use as required by this section. Effective July 1, 1999, each emergency communications district shall use the uniform accounting system developed by the comptroller of the treasury.

(b) The annual audit of all emergency communications districts shall disclose the failure of any such district to maintain such a financial accounting system as prescribed by the comptroller of the treasury. The comptroller of the treasury shall file with the board a copy of the audited financial statements of each emergency communications district, prepared pursuant to § 7-86-113. The board shall have authority to act upon any adverse findings noted in such audits or financial statements and to order such action as may be necessary to remedy the adverse findings.

(c) The board of directors of each emergency communications district shall file with the board a copy of its annual budget, prepared in accordance with § 7-86-120.

(d) (1) Any emergency communications district that is a financially distressed emergency communications district shall be subject to the supervision and evaluation of the board. A "financially distressed emergency communications district" is a district that, as shown by the annual audits:

(A) Has a negative change in net position for a period of three (3) consecutive years;

(B) Has a deficit in total net position; or

(C) Is in default on any indebtedness.

(2) Notwithstanding subdivision (d)(1), the board may determine that a district is a "financially distressed emergency communications district," and shall be subject to the supervision and evaluation of the board, if a district:

(A) Is the subject of a lien filed by the internal revenue service;

(B) The board determines that it appears that the district cannot satisfy its financial obligations to the extent that the continued operation of the district is at risk; or

(C) The district has defaulted on any indebtedness due to insufficient funds, such default is not cured within sixty (60) days and, upon determination of the board, it appears that the district cannot satisfy its financial obligations to the extent that the continued operation of the district is at risk.

(3) After reviewing the financial statements and operations of any financially distressed emergency communications district, and after holding a public hearing within such district's service area, the board may prescribe a rate structure, up to the maximum established pursuant to § 7-86-108(a)(2)(A), to be adopted by the district, as may be necessary to cause the district to liquidate in an orderly fashion any deficit total net position, to cure a default on any indebtedness of the district, and to eliminate the negative change in net position, or any of these.

(e) If the board of an emergency communications district fails to adopt the prescribed rate structure, the board may, in addition to any and all other remedial actions available to it, petition the chancery court, in a jurisdiction in which the emergency communications district is operating, to require the adoption of the rate structure prescribed by the board or such other remedial actions that, in the opinion of the court, may be required to cause the district to be operated in accordance with the provisions of state law.

§ First - of 2 versions of this section

7-86-305. Consolidation or merger for purposes of financial stability. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) As a means to restore financial stability to financially distressed emergency communications districts and to ensure continued 911 service for the benefit of the public, the board may study the possible consolidation or merger of two (2) or more adjacent emergency communications districts, if at least one (1) such emergency communications district is financially distressed. In the event that the board determines that such a consolidation or merger is in the best interest of the public, and after holding public hearings within the service areas of the affected emergency communications districts, the board may order the consolidation or merger. The board shall establish rules and policies concerning the composition and selection of the board of directors, and shall establish technical and operating standards and a rate structure for such multi-jurisdictional emergency communications district; provided, that such action shall not threaten the financial integrity or stability of the affected emergency communications districts, or the level and quality of 911 service.

(b) Notwithstanding subsection (a) to the contrary, a merger or consolidation affecting a non-financially distressed emergency communications district shall not become effective without the prior approval of the board of directors of such non-financially distressed emergency communications district.

§ Second - of 2 versions of this section

7-86-305. Consolidation or merger for purposes of financial stability. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) As a means to restore financial stability to financially distressed emergency communications districts and to ensure continued 911 service for the benefit of the public, the board may study the possible consolidation or merger of two (2) or more adjacent emergency communications districts, if at least one (1) such emergency communications district is financially distressed. In the event that the board determines that such a consolidation or merger is in the best interest of the public, and after holding public hearings within the service areas of the affected emergency communications districts, the board may order the consolidation or merger. The board shall establish rules and policies concerning the composition and selection of the board of directors, and shall establish technical and operating standards and a rate structure for such multi-jurisdictional emergency communications district; provided, that such action shall not threaten the financial integrity or stability of the affected emergency communications districts, or the level and quality of 911 service.

(b) Notwithstanding subsection (a) to the contrary, a merger or consolidation affecting a non-financially distressed emergency communications district shall not become effective without the prior approval of the board of directors of such non-financially distressed emergency communications district.

(c) For purposes of determining whether an emergency communications district is financially distressed, the board shall not consider an emergency communications district's depreciation costs as an operating expense.



§ 7-86-306 - Powers and duties of board -- Review of decisions or orders of board.

(a) In order to effectuate the purposes of this part, the board has the power and authority to:

(1) Promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the conduct of the affairs of the board;

(2) Adopt a seal for the board, prescribe the style of the seal, and alter the seal at pleasure;

(3) Subject to title 9, chapter 4, part 51 appoint and fix the salaries and duties of such experts, agents, and employees as it deems necessary. Notwithstanding any provision of law to the contrary, for the purposes of §§ 8-30-201 and 8-30-202, the executive director of the board shall be considered the equivalent of an assistant commissioner;

(4) Subject to title 12, make and enter into contracts and purchases;

(5) Adopt a proposed budget, which shall be included in the proposed budget of the department of commerce and insurance;

(6) Accept gifts, grants, or other moneys, and to receive appropriations that may be made by law;

(7) Provide advisory technical assistance to any emergency communications district upon request;

(8) Administer the deployment of 911 service for emerging communications technologies, including, but not limited to, IP-enabled service, that are capable of connecting users dialing or entering the digits 911 to public safety answering points and other non-wireline services;

(9) Establish technical operating standards for emergency communications districts and periodically review and revise wireless enhanced 911 standards based on orders and rulings by the federal communications commission (FCC);

(10) Establish operating standards concerning acceptable uses of revenue for emergency communications districts and periodically review and revise these standards;

(11) Respond to requests from emergency communications districts, commercial mobile radio service (CMRS) providers or other parties and subject to availability of funds, review and approve requests for reimbursements for expenditures or payment of obligations incurred to implement, operate, maintain, or enhance statewide wireless enhanced 911 service in conformance with any rules or orders of the FCC, and other federal and state requirements that pertain to wireless enhanced 911 service;

(12) Raise the emergency telephone service charge rates of an individual emergency communications district up to the maximum established in § 7-86-108(a)(2)(A); provided, that the district meets financial and operational criteria established by the board in consultation with the comptroller of the treasury;

(13) From time to time, submit to the speakers of the general assembly any recommended amendments to this chapter; and

(14) Exercise all the powers and take all the actions necessary, proper, or convenient for the accomplishment of the purposes enumerated in this section.

(b) (1) Any party adversely affected by a decision or order of the board may, within sixty (60) days of the board's action, initiate a contested case as provided by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, which shall be heard by an administrative law judge sitting alone.

(2) In the conduct of any hearing upon request or complaint, the administrative law judge may receive evidence in the form of affidavits in addition to minutes, transcripts, and other evidence of actions by an emergency communications district.

(c) Nothing contained within subdivision (a)(12) or this section shall be construed to authorize the board to establish CMRS rates other than a flat, statewide, uniform rate.



§ 7-86-307 - Plan for providing statewide 911 and enhanced wireless 911 service.

(a) The board shall develop and implement a plan for providing 911 service and wireless enhanced 911 service to all citizens of Tennessee. The plan shall provide for:

(1) A schedule for the implementation, installation, operation, maintenance, and enhancement of statewide wireless enhanced 911 service, and the funding of the service;

(2) A schedule for the implementation and coordination of a 911 system plan for the state of Tennessee, which shall include the funding of the plan. With respect to an emergency communications district's financial standing and the level and quality of 911 service, the board shall act as the deciding agency whenever such issues arise between an emergency communications district and other governmental units involving the 911 system;

(3) A review and analysis of progress maintained by emergency communications districts in complying with technical, operating, and financial standards adopted by the board;

(4) A plan for each emergency communications district not meeting technical, financial, and operating standards as established in this part by the board to come into compliance with such standards; and

(5) An implementation schedule that accounts for the progress achieved by each district in attaining and maintaining financial, technical, and operating standards.

(b) (1) The board shall encourage and promote the planning, development, and implementation of 911 service for each newly created emergency communications district. Any emergency communications district newly created after May 20, 1998, shall have its 911 system plan approved by the board prior to implementation. The plan for each such district shall include specific local requirements. Such plan shall include, but not be limited to, law enforcement, firefighting, and emergency medical services and may include, but not be limited to, other emergency services such as poison control, animal control, suicide prevention, and emergency management services.

(2) Such plan shall also include funding requirements necessary to implement and operate the 911 system; provided, that if anticipated revenues are not adequate to achieve and maintain technical and operating standards as established by the board in this part, the board shall undertake a study to determine other options for the provision of 911 service to that area.

(c) The board shall not require the commercial mobile radio service providers to select or deploy particular commercial solutions to meet any federal communications commission rulings or orders, or other requirements concerning wireless enhanced 911 service; provided, that the solutions chosen are compatible with the operations of emergency communications districts and the technical and operating standards for wireless enhanced 911 service adopted by the board.



§ 7-86-308 - Technical advisory committee.

The board shall appoint a technical advisory committee, the number of members to be determined by the board. The technical advisory committee shall be composed of representatives of 911 service suppliers and non-wireline service providers, including, but not limited to, commercial mobile radio service and IP-enabled service providers, for the purpose of providing and receiving operational and technical information and advice on all aspects of wireless enhanced 911 service. The technical advisory committee members shall not be voting members of the board. No member of this committee is entitled to a salary for duties performed as a member of the committee. No member is entitled to reimbursement for travel and other necessary expenses incurred in the performance of official duties.



§ 7-86-309 - Other advisory committees.

The board shall appoint advisory committees for the purpose of providing and receiving information to the board; the number of members on such committees shall be determined by the board. Such committees may include, but not be limited to, local government officials, consumers, 911 service users, law enforcement personnel, firefighting personnel, and emergency medical services personnel. Members of such advisory committees shall not be voting members of the board. No member of any such advisory committee is entitled to a salary for duties performed as a committee member. No member is entitled to reimbursement for travel and other necessary expenses incurred in the performance of official duties.



§ 7-86-310 - Board approval required for approval of new district within existing district.

After May 20, 1998, no referendum to allow the creation of a new emergency communications district within the boundaries of an existing emergency communications district shall take place without prior approval by the board. In the event that the board determines that such a creation is in the best interest of the public, and after holding a public hearing within the service area of the existing emergency communications district, the board may order that a referendum be held; provided, that such action shall not threaten the financial integrity or stability or the level or quality of 911 service of the existing emergency communications district.



§ 7-86-311 - Referendum to create countywide districts -- Plan to provide service to counties that fail to approve referendum.

(a) In each county in which an emergency communications district has not been created by January 1, 2000, the board shall order an election to be held at the next regularly scheduled general election, pursuant to § 2-3-204, to submit to the voters of the county the question of creating a countywide emergency communications district. In the election to be held, the questions submitted to the qualified voters shall be "For the Emergency Communications District," or "Against the Emergency Communications District." Upon approval by a majority of those voting, an emergency communications district is created in accordance with title 7, chapter 86.

(b) In the event that such a referendum is not approved by a majority of those voting, the board shall be authorized to develop and implement a plan for the provision of wireless enhanced 911 service to such county.



§ 7-86-312 - Request for board review of district decision.

Any city or county governing body may, by resolution, request the board to review a decision of the board of directors of the emergency communications district serving such city or county affecting its financial standing and its level or quality of 911 service.



§ 7-86-313 - Request for board review of district financial statements -- Petition by board to require district to adopt temporary rate structure.

Any county or city governing body may, by resolution, request the board to review the financial statements of an emergency communications district serving such county or city. If the board determines that such district is accumulating excess reserves or retained earnings, and if such emergency communications district is not able to justify such accumulation of revenues, the board may petition the chancery court in a jurisdiction in which such emergency communications district is operating, to require the adoption of a temporary rate structure recommended by the board, or other temporary rate structure sufficient to reduce such excess retained earnings; provided, that any such rate ordered by the chancery court must be adequate to cover all reasonable and necessary costs of operation, and shall not threaten the financial integrity of such emergency communications district or its quality and level of 911 service.



§ 7-86-314 - Removal of member or board.

(a) No member of the board of directors of an emergency communications district shall have more than three (3) consecutive unexcused absences from meetings. If such a member has three (3) or more consecutive unexcused absences after May 20, 1998, such member may be removed by order of the chancery court in a jurisdiction in which such emergency communications district operates, upon petition by either the board, or a county or city governing body in the service area of such district.

(b) If a member of a board of directors of an emergency communications district, or a board of directors of an emergency communications district, refuses to carry out eitherthis chapter or an order of the board after May 20, 1998, such member or board may be removed by order of the chancery court in a jurisdiction in which such emergency communications district operates, upon petition by either the board, or a city or county governing body in the service area of such district.

(c) If a member of a board of directors of an emergency communications district or a board of directors of an emergency communications district knowingly or willfully neglects to perform the duties of such office, such member or board may be removed by order of the chancery court in the jurisdiction in which the emergency communications district operates, upon petition by either the board or a county or city governing body in the service area of such district.

(d) Any such board member so removed under this section shall be ineligible for reappointment for a period of not less than forty-eight (48) months. Such provisions shall be in addition to ouster provisions contained in title 8, chapter 47.



§ 7-86-315 - Report to governor and speakers of general assembly.

The board shall report annually to the governor and the speakers of the general assembly on the activities of the board for the preceding year. The board shall receive and consider from any source whatsoever, whether private or governmental, suggestions for amendments to this chapter.



§ 7-86-316 - 911 calls in nonemergency situations prohibited -- Penalty.

(a) Contacting 911 for some purpose other than to report an emergency or an event that the person contacting 911 reasonably believes to be an emergency is a Class C misdemeanor.

(b) (1) Aggravated nonemergency contact of 911 is contacting 911 as described in subsection (a) where:

(A) An individual makes nonemergency contact to 911 in an offensively repetitious manner;

(B) The nonemergency contact of 911 creates a delay in the response to an emergency; or

(C) The nonemergency contact of 911 results in harm to person or property.

(2) An aggravated nonemergency contact of 911 is a Class A misdemeanor.

(c) (1) Harassing noninitialized 911 phone calls are ten (10) or more nonemergency calls within a one-hour period or twenty (20) or more nonemergency calls within a twenty-four-hour period made to 9-1-1 from a handset that is not registered for service with any commercial mobile radio service (CMRS) carrier.

(2) A public safety answering point (PSAP) or a district may authorize the emergency communications board to divert harassing noninitialized 911 phone calls, for a period of no more than twelve (12) hours, to an entity designated by the emergency communications board to receive such calls.

(3) Repetitive harassing noninitialized 911 phone calls are phone calls from a handset from which calls have previously been diverted pursuant to subdivision (c)(2).

(4) A PSAP or a district may authorize the emergency communications board to indefinitely divert repetitive harassing noninitialized 911 phone calls to an entity designated by the emergency communications board to receive such calls; provided, that the entity notifies the caller that the caller may contact the PSAP or district to request it rescind its authorization to divert 911 calls from the caller's handset.

(5) The emergency communications board, CMRS service providers, providers of non-wireline service, and PSAPs, and their employees, vendors, agents, and authorizing government entities, if any, shall have immunity from liability for diverting or not diverting harassing noninitialized 911 phone calls to an entity designated by the emergency communications board to receive such calls.

(6) An entity designated by the emergency communications board to receive diverted harassing noninitialized 911 phone calls shall have immunity from liability for receiving and processing such calls.



§ 7-86-317 - Rules and regulations.

Notwithstanding any other provision of law to the contrary, the board shall promulgate rules and regulations to safeguard proprietary information submitted to the board. Such rules and regulations shall be consistent with determinations, actions, customs, and practices of the Tennessee regulatory agency with respect to proprietary information. Any information determined to be proprietary in accordance with such rules and regulations shall be confidential and shall not be open to the public for inspection, notwithstanding the public records provisions of title 10, chapter 7.



§ 7-86-318 - Part not to be construed to regulate commercial mobile radio service (CMRS).

Nothing in this part shall be construed to constitute the regulation of the entry or of rates charged by CMRS providers for any service or feature that they provide to their CMRScustomers, or to prohibit a CMRS provider from charging a CMRS subscriber for any service or feature provided to such customer.



§ 7-86-319 - Duty of commercial providers no greater than that of noncommercial providers.

A commercial mobile radio service provider shall not have any greater responsibility or duty to its customers or other persons with respect to 911 calls and the operation of a 911 system than does a noncommercial mobile radio service provider to its customers or other persons.

§ First - of 2 versions of this section

7-86-320. Immunity or protection from liability. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) If a provider of an IP-enabled service offers 911 or E-911 services and such provider complies with federal communication commission Order #05-116, adopted May 19, 2005, that provider, its officers, directors, employees, vendors, and agents, shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability that any incumbent local exchange carrier in the provider's service area, and its officers, directors, employees, vendors, or agents, have under applicable law, whether through statute, judicial decision, tariffs filed by the local exchange company, or otherwise, including in connection with an act or omission involving the release of subscriber information related to the emergency calls or emergency services to a public safety answering point (PSAP), emergency medical service provider, emergency dispatch provider, public safety, fire service, or law enforcement official, or hospital emergency or trauma care facility.

(b) A person using an IP-enabled service that offers 911 or E-911 services pursuant to this section shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability under applicable law in similar circumstances of a person using 911 or E-911 service that is not provided through an IP-enabled voice service.

(c) In matters related to IP-enabled 911 and E-911 communications, a PSAP, and its employees, vendors, agents, and authorizing government entity, if any, shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability under applicable law accorded to the PSAP, employees, vendors, agents, and authorizing government entity, respective, in matters related to 911 or E-911 communications that are not provided via an IP-enabled service.

§ Second - of 2 versions of this section

7-86-320. Immunity or protection from liability. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) If a provider of an IP-enabled service offers 911 or E-911 services and such provider complies with federal communication commission Order #05-116, adopted May 19, 2005, that provider, its officers, directors, employees, vendors, and agents, shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability that any incumbent local exchange carrier in the provider's service area, and its officers, directors, employees, vendors, or agents, have under applicable law, whether through statute, judicial decision, tariffs filed by the local exchange company, or otherwise, including in connection with an act or omission involving the release of subscriber information related to the emergency calls or emergency services to a public safety answering point (PSAP), emergency medical service provider, emergency dispatch provider, public safety, fire service, or law enforcement official, or hospital emergency or trauma care facility.

(b) A person using an IP-enabled service that offers 911 or E-911 services pursuant to this section shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability under applicable law in similar circumstances of a person using 911 or E-911 service that is not provided through an IP-enabled voice service.

(c) In matters related to IP-enabled 911 and E-911 communications, a PSAP, and its employees, vendors, agents, and authorizing government entity, if any, shall have immunity or other protection from liability of a scope and extent that is not less than the scope and extent of immunity or other protection from liability under applicable law accorded to the PSAP, employees, vendors, agents, and authorizing government entity, respective, in matters related to 911 or E-911 communications that are not provided via an IP-enabled service.

(d) (1) Emergency communications districts shall be immune from suit or liability for civil claims arising from the actions or omission of emergency communications district personnel in processing emergency calls, except that claims for recklessness or intentional misconduct in processing emergency calls shall be permitted, but damages for such claims shall not exceed actual damages or the maximum award that may be awarded per claimant by the Tennessee claims commission.

(2) A provider or user of 911 services or next generation 911 services, a public safety answering point, and the officers, directors, employees, vendors, agents, and authorizing government entity, if any, of such provider, user, or public safety answering point, shall have immunity and protection from liability under federal and state law to the extent provided in subdivision (d)(1) with respect to:

(A) The release of subscriber information related to emergency calls or emergency services;

(B) The use or provision of 911 services, E911 services, or next generation 911 services; and

(C) Other matters related to 911 services, E911 services, or next generation 911 services.

(3) A dealer or provider of telecommunications service and other services, a user of such services, and a public safety answering point, and the officers, directors, employees, agents, vendors, and authorizing government entity, if any, involved in providing 911 service, shall not be liable for:

(A) Any civil claim, damage, or loss caused by an act or omission in the design, development, installation, maintenance, or provision of 911 service;

(B) The release of subscriber information related to emergency calls or emergency services; and

(C) Other matters related to the provision of 911 service.









Chapter 87 - Port Authority Act

§ 7-87-101 - Short title.

This chapter shall be known and may be cited as the "Port Authority Act."



§ 7-87-102 - Port authorities public and governmental bodies -- Tax exempt status.

(a) It is hereby declared that the port authorities created pursuant to this chapter are public and governmental bodies acting as agencies and instrumentalities of the municipality or municipalities with respect to which the authority is organized and that the acquisition, operating and financing of ports and related facilities by such port authorities are hereby declared to be for a public and governmental purpose and a matter of public necessity.

(b) The property and revenues of the authority or any interest in the property and revenues shall be exempt from all state, county, and municipal taxation.



§ 7-87-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" means a port authority created pursuant to this chapter;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(4) "Executive officer" means the mayor, county mayor, or other chief executive of a municipality;

(5) "Governing body" means the body in which the general legislative powers of a municipality are vested;

(6) "Municipality" means any county or incorporated city or town in this state with respect to which an authority may be organized;

(7) "Port" means and includes any one (1) or more harbors or ports and related facilities, including, but not limited to, land and interests in land, wharves, piers, loading and unloading machinery, scales, transportation equipment, harbor and riverfront or lake front improvements, buildings, storage and transfer facilities, elevators, railroads, switchyards, concentration yards, roads, bridges, communication, electric power, gas, water and all other utility facilities and such other structures, facilities and improvements necessary or convenient to the development of harbors and river ports and for the promotion either directly or indirectly of trade, industry, and commerce; and

(8) "State" means the state of Tennessee.



§ 7-87-104 - Creation -- Hearings --Resolutions -- Joint port authorities.

(a) Any municipality in this state may create a port authority in the manner provided in this section.

(b) (1) The governing body of the municipality shall adopt and its executive officer shall approve a resolution calling a public hearing on the question of creating a port authority.

(2) Notice of the date, hour, place, and purpose of such hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the municipality, the last such publication to be at least one (1) week prior to the date set for the hearing.

(3) Such hearing shall be had before the governing body and all interested persons shall have an opportunity to be heard.

(c) (1) After such hearing, if the governing body determines that public convenience and necessity require the creation of a port authority, it shall adopt, and its executive officer shall approve, a resolution so declaring and creating an authority, which resolution shall also designate the name and principal office address of the authority.

(2) A certified copy of such resolution shall be filed with the secretary of state together with the resolution approving the appointment of the board of commissioners as provided in § 7-87-105, and upon such adoption and filing, the authority shall constitute a body politic and corporate with all the powers provided in this chapter.

(d) (1) Two (2) or more municipalities may, by acting jointly, establish an authority to effectuate the purposes of this chapter. When two (2) or more municipalities establish such an authority, each and every requisite pertaining to the establishment shall, as nearly as may be practicable, be incumbent in like manner upon each municipality joining in the creating of such authority.

(2) Whenever an authority is created under this chapter, the municipality shall enter into an agreement with the authority for the orderly transfer to the authority of harbor and port properties, functions, and outstanding obligations of such municipality.

(3) Such agreement may include provisions for the reimbursement of such municipality for its obligations issued for port purposes and such agreement may also include provisions for the payment of tax equivalents by the authority and its lessees on all or any part of the properties owned by the authority and any improvements owed by the authority or its lessees to the municipality.



§ 7-87-105 - Board of commissioners.

(a) (1) The governing body of the authority shall be a board of commissioners of eight (8) persons appointed by the executive officer of the municipality and approved by its governing body, none of whom shall have a financial interest in a port or its concessions, or be an employee of the municipality.

(2) Commissioners first appointed to the board shall be appointed for terms of one (1), two (2), three (3), four (4), five (5), six (6), seven (7), and eight (8) years, respectively, but thereafter, each commissioner shall be appointed for a term of eight (8) years.

(b) In the case of authorities created pursuant to the approval of two (2) or more municipalities acting jointly, the number of commissioners appointed by the chief executive officer and approved by the governing body of each municipality shall be as nearly equal as practicable.

(c) All commissioners shall be of excellent character and reputation.

(d) Any vacancy by reason of incapacity, resignation, or death shall be filled in like manner for the unexpired term.

(e) A commissioner's term shall continue until the appointment and qualification of a successor.

(f) A commissioner may be removed from office by a two-thirds (2/3) vote of the governing body of the municipality that appointed such commissioner, but only after notice of the cause of such removal has been served upon the commissioner and only after such commissioner has been granted an opportunity for a public hearing on such cause.

(g) The board shall elect from among its members a chair, vice chair, and secretary, each of whom shall continue to be voting members, and shall adopt its own bylaws and rules of procedure. A majority of the commissioners shall constitute a quorum for the transaction of business. Except as expressly otherwise specified in this chapter, all powers granted in this chapter to an authority shall be exercised by the board.

(h) Commissioners shall receive no salary, but shall be reimbursed for necessary expenses incurred in the performance of their official duties.



§ 7-87-106 - Officers -- Budget -- Reports.

(a) The board shall appoint a president, who shall be the chief executive and administrative officer of the authority, and shall enter into a contract with that person establishing the salary and term of office.

(b) The president shall appoint, and the board shall confirm, the following additional officers: a secretary, an auditor, legal counsel, a treasurer, and a chief engineer.

(c) All other officers and employees of the authority shall be appointed by the president, subject to any civil service plan adopted by the board.

(d) (1) The president shall prepare annually the operating budget of the authority and submit the budget to the board for approval at least sixty (60) days prior to the beginning of the fiscal year.

(2) If such budget has not been acted upon by the board on the first day of the fiscal year, it shall then automatically go into effect.

(e) The president shall also submit such periodic reports to the board as it may direct.

(f) The president shall attend all meetings of the board.



§ 7-87-107 - Powers of the authority.

An authority created pursuant to this chapter has all powers necessary to accomplish the purposes of this chapter, excluding the power to levy and collect taxes and special assessments, including, but not limited to, the following:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Plan, establish, acquire, construct, improve and operate one (1) or more ports within or without the municipality and within this state;

(3) Acquire real or personal property or any interest in real or personal property by gift, lease or purchase for any of the purposes provided in this chapter, and sell, lease, or otherwise dispose of such property;

(4) Enter into agreements with the municipality with respect to which such authority is created, acquire by lease, gift, purchase, or otherwise, any port of such municipality and operate such port as a part of its port;

(5) Enter into a contract with the municipality with respect to which such authority is created, a plan for pension, disability, hospitalization and death benefits for the officers and employees of the authority, as well as the right to contract with such municipality for the transfer of the employees of the municipality with the retention by such employees of existing civil service status and accrued pension, disability, hospitalization and death benefits;

(6) Enter into, by contract with the municipality with respect to which such authority is created, a plan of civil service for employees of the authority;

(7) Make application directly to the proper federal, state, county, and municipal officials and agencies, or to any other source, public or private, for loans, grants, guarantees or other financial assistance in aid of ports operated by it and to accept the loans, grants, guarantees or other financial assistance;

(8) Make studies and recommend to the appropriate legislative body of the municipality in which a port is situated, zoning changes in the area of any port operated by the authority;

(9) Have control of the authority's port and the facilities of the port with the right and duty to establish and charge fees, rentals, rates and other charges for the use of, or for services rendered by, any authority facility, and collect revenues from the fees, rentals, rates and other charges, not inconsistent with the rights of the holders of the authority's bonds;

(10) Appoint a president, and to confirm or reject the president's appointments of a secretary, a treasurer, an auditor, legal counsel, and a chief engineer; prescribe their duties and qualifications and to fix their compensation; employ, contract with, fix the compensation of such other employees both professional and other as may be necessary to carry out the purposes of this chapter; and provide for the proper operation and maintenance of the port;

(11) Use, in the performance of its functions, the officers, agents, employees, services, facilities, records and equipment of any municipality with respect to which the authority has been created, with the consent of such municipality and subject to such terms and conditions as may be agreed upon;

(12) Enter upon such lands, waters or premises as, in the judgment of the authority, may be necessary for the purpose of making surveys, soundings, borings and examinations to accomplish any purpose authorized by this chapter, the authority to be liable for actual damages done;

(13) Contract with carriers with regard to docking, accommodation and servicing of barges and marine craft; the loading and unloading of cargo, passengers and baggage, and the accommodation of the employees and passengers of such carriers;

(14) Develop, police, and beautify the harbor and port facilities, including the preservation and enhancement of the ecological amenities by the establishment and implementation of a plan for appropriate environmental development, and undertake or make arrangements to undertake the dredging of approaches to the port and its facilities;

(15) Operate, maintain, manage and enter into contracts for the operation, maintenance, and management of any project undertaken, and make rules and regulations with regard to such operation, maintenance and management;

(16) Contract with any and all persons, individuals, firms or corporations, including, but not limited to, steamship and railroad companies with reference to the development of transportation and other utility services, and do and perform any and all other acts that may tend, either directly or indirectly, to promote trade, industry, and commerce;

(17) Lend the proceeds of bonds issued pursuant to this chapter and enter into loan agreements or other agreements with persons or corporations with respect to such loans and the construction, reconstruction, improvement, or acquisition of one (1) or more projects at its ports, upon such terms and conditions as the authority deems advisable; and

(18) Incorporate, operate in all respects and exercise all the powers granted to industrial development corporations under chapter 53 of this title; provided, that the municipality grants such power to the port authority by resolution enacted by the governing body. However, any project development under this subdivision (18) shall be developed as the property of the authority and the authority shall make in lieu of tax payments on any such development to the municipality. Further, an authority, before issuing any industrial development bonds pursuant to this chapter, shall consider whether any proposed industrial operation is compatible with port purposes.



§ 7-87-108 - Acquisition of land.

Any municipality, county, or any other form of local government may acquire any interest in land within the boundaries of the local government by gift, purchase, lease, condemnation or any other means, and may transfer that interest to any authority by sale, lease or gift. The transfer may be authorized by resolution or by ordinance of the governing body of the local government without submission of the question to the voters and without regard to the requirements, restrictions, limitations, or other provisions contained in any other general, special, or local law.



§ 7-87-109 - Bond issuance.

(a) (1) An authority has the power to borrow money for any corporate purposes and issue revenue bonds for any corporate purposes, including revenue refunding bonds, in such form and upon such terms as it may determine, payable out of any revenues of the authority, including grants or contributions from the federal government or other sources. Such bonds may be sold at public or private sale. Revenue bonds may be sold at public or private sale. Revenue bonds may be issued for any corporate purposes and the authority may pledge as security for such bonds all or any portion of concessions, fees, rents, charges, or any other revenues derived from the operation of the port. Further, the payment or purchase of such revenue bonds, if issued for any essential public purpose, may be additionally secured, in whole or in part, in the manner provided in this section, by a pledge of the full faith and credit and unlimited taxing powers of the municipality or municipalities with respect to which the authority has been created. Such revenue bonds or revenue refunding bonds shall be issued in the manner provided for a local government in title 9, chapter 21; provided, that any such fees, rents, or charges so pledged that are fixed and established pursuant to the provisions of a lease or contract are not subject to revision or change except in such manner as is provided in such lease or contract. Any bonds of any authority issued pursuant to this chapter that are payable, as to principal and interest, solely from revenues of a port or port facility (and they shall so state on their face) shall not constitute a debt of any municipality, the state, or any political subdivision of the state, other than the authority or any municipality guaranteeing the payment or purchase of the bonds in the manner provided in this chapter, and shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Neither the commissioners of any authority nor any person executing such bonds shall be liable personally on the bonds by reason of the issuance of the bonds.

(2) An authority, or municipality or municipalities with respect to which the authority has been created, may enter into interest rate exchange agreements with respect to any issue of revenue bonds or revenue refunding bonds, with any person, under such terms and conditions as the authority or municipality may determine, including, but not limited to, provisions permitting the authority or municipality to indemnify or otherwise pay any person for any loss of benefits under such agreement upon early termination of or default under such agreement.

(b) In case any of the commissioners or officers of an authority whose signatures appear on any bonds or coupons shall cease to be commissioners or officers after authorization, but before the delivery, of the bonds, the signatures shall nevertheless be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until delivery. Any provision of any loan to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

(c) Any bond reciting in substance that it has been issued by an authority pursuant to this chapter and for a purpose or purposes authorized to be accomplished by this chapter shall be conclusively deemed, in any suit, action, or proceeding involving the validity or enforceability of the bond or security for the bond, to have been issued pursuant to such provisions and for such purpose or purposes.

(d) Bonds issued by an authority pursuant to this chapter are declared to be issued for an essential public and governmental purpose, and together with interest on the bonds and income from the bonds, are exempt from all state, county and municipal taxation, except for inheritance, transfer and estate taxes, and except as otherwise provided in this code.

(e) (1) The governing body of a municipality or municipalities with respect to which the authority has been created may, by resolution, pledge the full faith and credit and unlimited taxing power of the municipality as guarantor to the payment of the principal or premium, if any, and interest on bonds of an authority, the purchase price of any such bonds subject to optional or mandatory tender for purchase, or the reimbursement or repayment to any bank or financial institution under any agreement providing for any draw, borrowing, advance or payment to be made for the payment of such principal, premium, interest or purchase price or the payment of amounts payable under any interest rate exchange agreement.

(2) Prior to any meeting where such guarantee will be considered by the governing body of the municipality, a notice shall be published at least five (5) days in advance of such meeting in a newspaper of general circulation within the municipality, describing the matter to be considered and containing an estimate of the dollar amount of any contingent liability proposed to be undertaken by the municipality.

(3) In the event of any such pledge of the full faith and credit and unlimited taxing power of the municipality, any holder or holders of the bonds, including a trustee or trustees for holders of such bonds, any financial institution providing any agreement on the payment of principal, premium, interest, purchase price on such bonds or any party to any interest rate exchange agreement with respect to such bonds shall have the right, in addition to all other rights, by mandamus or other suit, action, or proceeding in any court of competent jurisdiction, to enforce such person's rights against the municipality so pledging, and the governing body of such municipality and any officer, agent, or employee of such municipality, including, but not limited to, the right to require the municipality and governing body and any proper officer, agent, or employee of the municipality to assess, levy, and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, such taxes, revenues, and charges. The taxes authorized to be pledged in this subdivision (e)(3) shall be levied without limit as to rate or amount upon all taxable property within the municipality, and all such taxes to be levied are hereby declared to have been levied for county and corporation purposes, respectively, within the meaning of the Constitution of Tennessee, article II, § 29.



§ 7-87-110 - Civil service plan.

(a) The authority, by action of its board, may elect to come under the civil service plan of the municipality, to be administered by the civil service commission or board of such municipality, or may adopt its own civil service plan to be administered by the board, which plan shall include, but need not be limited to, the following provisions:

(1) Entry into the service on the basis of open competition and service, promotions and remuneration on the basis of merit, efficiency and fitness;

(2) Classifications of the positions in the service;

(3) The rating of candidates on the basis of publicly announced competitive examinations and the maintenance of lists of eligible candidates;

(4) Employment of candidates from the eligible lists in the highest qualified rating;

(5) Probationary periods not to exceed six (6) months;

(6) Disciplinary action, suspension or discharge of employees for cause, only with the right of notice and review;

(7) Schedules of compensation and pay increases prepared by the president and approved by the board;

(8) Promotion on the basis of ascertained merit, seniority in service, and competitive examinations;

(9) Provision for keeping service records on all employees;

(10) Regulations for hours of work, attendance, holidays, leaves of absence and transfers, and procedures for layoffs, discharge, suspension, discipline and reinstatement; and

(11) Review by the board at the request of the employee in question, and after notice and public hearing of any disciplinary action, suspension or discharge of any employee, which action, suspension or discharge may be affirmed, modified or reversed by the board. Findings of fact by the board are not subject to review by any court, except for illegality or want of jurisdiction.

(b) A civil service plan adopted and administered by the board may include a provision exempting from the plan those persons employed to render professional, scientific, technical or expert service of a temporary or unusual character; persons primarily employed on projects funded from the proceeds of bonds issued by the authority or from grants or loans to be repaid from the proceeds of bonds issued by the authority or from grants received by the authority; and persons employed for a period of less than six (6) months in any twelve-month period or working thirty (30) hours or less per week.



§ 7-87-111 - Powers of municipalities with regard to port authorities.

Any municipality or municipalities with respect to which the authority has been created has all necessary powers in order to further the purposes of this chapter, including, but not limited to, the following, any or all of which powers may be exercised by resolution of its governing body:

(1) Advance, donate or lend money or real or personal property to the authority;

(2) Provide that any funds on hand or that become available to it for port purposes shall be paid directly to the authority;

(3) Cause water, sewer, gas, electric or other utility services to be provided to the authority;

(4) Sell, lease, dedicate, donate or otherwise convey to the authority any of the municipality's interest in any existing port or other related property, or grant easements, licenses or other rights or privileges in the port or other related property to the authority;

(5) Open and improve streets, roads and alleys to the port;

(6) Provide police and fire protection services to the port; and

(7) Enter into agreements with the authority with regard to the transfer of its port employees to the authority with the retention of such employees of any civil service status and accrued rights in pension, disability, hospitalization and death benefits.



§ 7-87-112 - Dissolution of an authority.

(a) Whenever the governing body of the municipality or municipalities with respect to which the authority has been created shall, by resolution, determine that the purposes for which the authority was created have been substantially accomplished, that all of the bonds and other obligations of the authority have been fully paid, and that such municipality has determined, or such municipalities have agreed on, the distribution of the funds and other properties of the authority, then the executive officers of such municipality or the executive officers of such municipalities shall execute and file for record with the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved.

(b) Upon such filing, the authority is dissolved and title to all funds and other properties of the authority at the time of such dissolution shall vest in and be delivered to such municipalities in accordance with the terms of their agreement relating to the dissolution.



§ 7-87-113 - Powers supplemental to existing powers.

(a) The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect such powers.

(b) The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this chapter.

(c) Any municipality authorized under this chapter to create a port authority may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 7-87-114 - Construction.

This chapter shall be liberally construed to effect the purposes set forth in this chapter, and insofar as this chapter may be inconsistent with any other law, this chapter shall be controlling.






Chapter 88 - Convention Center and Tourism Development Financing Act of 1998

§ 7-88-101 - Short title.

This chapter shall be known and may be cited as the "Convention Center and Tourism Development Financing Act of 1998."



§ 7-88-102 - Purpose of chapter.

The purpose of this chapter is to increase state tourism and related economic development by providing a financing mechanism for the development of convention centers and other similar public use facilities that will attract and serve major tourism destinations, thereby fostering economic benefit to the state and hosting cities and counties.



§ 7-88-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Base tax revenues" means the revenues generated from the collection of state and local sales and use taxes from all businesses within the applicable tourism development zone as of the end of the fiscal year of the state of Tennessee immediately prior to the year in which the municipality or public authority is entitled to receive an allocation of tax revenue pursuant to this chapter, adjusted annually after the first year by a percentage equal to the percentage of change in the collection of state and local sales and use taxes derived from the sale of goods, products and services for the entire county in which the public use facility is located for the preceding fiscal year. In the event the state rate for sales and use tax should increase during the period any municipality is receiving an apportionment pursuant to this chapter, the increase in the state rate for sales and use tax shall not be used for the purpose set forth in this chapter. In the event the state rate for sales and use tax should decrease during the period any municipality is receiving an apportionment pursuant to this chapter, the department of revenue, after consultation with the commissioner of finance and administration, shall adjust the base tax revenues to reflect such change in tax rate so as to provide for substantially the same economic benefit to the municipality and substantially the same overall allocation of revenue between the municipality and the state as is provided in this chapter;

(2) "Beneficially impacted area" means the geographic area within which it is reasonably anticipated and projected that state and local sales and use taxes will increase as a result of the construction and operation of the qualified public use facility by an amount in excess of the increases in the collection of state and local sales and use tax revenues reasonably projected to occur within that area without regard to the construction of the public use facility;

(3) "Cost", as applied to any public use facility, means the cost of acquisition, design, construction, renovation, improvement, demolition and relocation of any improvements; the cost of labor, materials and equipment; the cost of all lands, property rights, easements and franchises required; financing charges, interest and debt service prior to, during or after construction; the cost of issuing bonds in connection with any financing, cost of plans and specifications, services and estimates of costs and of revenue; cost of engineering, accounting and legal services; all expenses necessary or incident to determining the feasibility or practicability of such acquisitions or constructions; salaries, overhead and other costs of the public building authority allocated to the project; and administrative, legal and engineering expenses and such other expenses as may be necessary or incident to such acquisition, design, construction, renovation, demolition, relocation or the financing of such other expenses, including any such costs incurred by a municipality or public building authority relating to the public use facility within one (1) year prior to the municipality's designation of the proposed tourism development zone for such facility;

(4) "Municipality" means any incorporated city or county located in the state of Tennessee, including a county with a metropolitan form of government;

(5) "Public authority" means any agency, authority or instrumentality created or authorized by any municipality or by two (2) or more municipalities acting jointly, including, but not limited to, any public building authority organized pursuant to the Public Building Authorities Act of 1971, compiled in title 12, chapter 10 or an industrial development corporation organized pursuant to chapter 53 of this title;

(6) "Qualified associated development" means parks, plazas, recreational facilities, schools, sidewalks, access ways, roads, drives, bridges, ramps, landscaping, signage and other public improvements constructed or renovated by the municipality or the public building authority in connection with the public use facility and related infrastructure and utility improvements for public or private peripheral development included in a master development plan for the tourism development zone and that is constructed, renovated or installed by the municipality or the public authority. The total costs of the qualified associated development shall not exceed thirty percent (30%) of the costs of the entire qualified public use facility. Qualified associated development, except for public utility improvements, including water, sewer, electricity, or gas, associated with the qualified public use facility, shall be located within one and one half (1 1/2) miles of the qualified public use facility and shall be considered qualified associated development if leased by a municipality or a public building authority;

(7) (A) "Qualified public use facility" includes:

(i) Any building, complex, center, facility or any two (2) or more adjacent buildings, complexes, centers or facilities containing at least two hundred fifty thousand square feet (250,000 sq. ft.), in the aggregate, inclusive of exhibit halls, ballrooms, meeting rooms, lobbies, corridors, service areas and other building areas, or areas enclosed thereby, constructed, leased, equipped, renovated, acquired or expanded after January 1, 1998, as a project meeting the requirements of title 9, chapter 21, title 12, chapter 10, or chapter 53 or chapter 89 of this title, by a public authority or municipality for purpose of furnishing economic development centers, renovated or new or expanded community facilities for conventions, meetings, exhibitions, trade shows, sports events or other events for educational, entertainment, business, association, cultural, public interest, public service and common interest groups, organizations and entities and that requires:

(a) On or after January 1, 1998, a local investment of public funds in excess of seventy-five million dollars ($75,000,000), and is reasonably anticipated to attract private investment in the tourism development zone of more than fifty million dollars ($50,000,000) after January 1, 1998; or

(b) On or after January 1, 2007, a local investment of public or private funds of not less than two hundred million dollars ($200,000,000);

(ii) Any privately owned or operated amusement or theme park that involves an investment of funds of more than one hundred million dollars ($100,000,000);

(iii) Any privately owned or operated tourism attraction involving an aggregate investment of public and private funds in excess of seventy-five million dollars ($75,000,000) that is designed to attract tourists to the state, including a cultural or historical site, a museum or visitors center, a recreation or entertainment facility, and all related hotel or hotels, convention center facilities, administrative facilities and offices, mixed use facilities, restaurants and other tourism amenities constructed or acquired as a part of the attraction; or

(iv) Any ancillary structures or facilities associated with a qualified public use facility described in subdivision (7)(A)(i), including hotel accommodations; transportation infrastructure; tourism, theatre, retail business and commercial office space facilities; parking facilities or any other structure or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in chapter 89 of this title;

(B) "Qualified public use facility" also includes qualified associated development. An investment in qualified public use facilities required by a lease from a municipality shall be considered a local investment of public funds for the purposes of this chapter;

(8) "Secondary tourist development zone" means a tourist development zone that at the time of its creation is located more than three (3) miles from the county courthouse;

(9) "Structured lease agreement" means a lease by a municipality of a qualified public use facility within a tourism development zone financed by bonds issued and outstanding in compliance with § 7-88-107 and for which the issuer of the bonds or the lessor of the facility has entered into an interest rate swap or exchange agreement, an agreement establishing interest rate floors or ceilings, or both, and other interest rate hedging agreements as referenced in § 9-21-305(c), under which:

(A) The calculation of the lease payment due is to be based, in whole or in part, on such agreements;

(B) The municipality is obligated to make lease payments from revenues available under § 7-88-106(b) and revenues derived from the project; and

(C) Under the terms of the lease the municipality has the right to direct or cause the issuer to exercise any rights, including the right of termination, under the agreement as if the municipality were a direct party to the agreement. A "structured lease agreement" shall also include a lease by a municipality of a public use facility where the lease payments are limited to a pledge of all proceeds or taxes received by the municipality pursuant to this chapter; and

(10) "Tourism development zone" means an area in a municipality designated by ordinance or resolution of such municipality in which a qualified public use facility is located or planned, that is determined by the department of finance and administration to be a beneficially impacted area in accordance with the requirements of this chapter and that is certified as a tourism development zone by the department. The department, in its sole discretion, can reduce or reconfigure a tourism development zone proposed by a municipality.



§ 7-88-104 - Annual adjustments to base tax revenue.

Annual adjustments to the base tax revenues of the tourism development zone shall be made by the department of revenue within ninety (90) days of the end of each fiscal year and shall be effective immediately upon notification of such adjustment from the department to the municipality or public authority.



§ 7-88-105 - Tourism development zone within a one-mile radius of qualified public use facility/Exception.

A tourism development zone shall not extend farther than one (1) mile from the outer perimeter of a qualified public use facility; provided, however, that if the department of finance and administration determines that the geographical configuration of a municipality requires an unusually shaped tourism development zone, such zone may extend farther than one (1) mile from the outer perimeter of a qualified public use facility, except that the size of the tourism development zone shall not exceed three square miles (3 sq. mi.).



§ 7-88-106 - Apportionment and distribution of incremental increases due to public use facility.

(a) If a municipality or public authority has financed, constructed, leased, equipped, renovated or acquired a qualified public use facility within a tourism development zone, then state and local sales and use taxes shall be apportioned and distributed to the municipality in an amount equal to the incremental increase in state and local sales and use tax revenue derived from the sale of goods, products and services within the tourism development zone in excess of base tax revenues, excluding any increase in the state rate for sales and use tax; provided, however, that, with respect to any facility that elects to qualify as a qualified public use facility under § 7-88-103(7)(A)(ii) or (7)(A)(iii), only the portion of the incremental increase in the local sales and use tax revenue as is designated by resolution of the municipality shall be so apportioned and distributed under this section, unless the municipality designates by resolution a lesser time period for the apportionment and distribution of the revenues; and in the event one (1) or more other local taxes are authorized for use within the tourist development zone, then the portion of the additional taxes as are designated by resolution of the municipality shall be similarly apportioned and distributed. For any facility that elects to qualify as a qualified public use facility under § 7-88-103(7)(A)(ii) or (7)(A)(iii), the portion of the incremental increase in the local sales and use tax revenue that is statutorily designated for local schools may not be apportioned and distributed for such a qualified public use facility. For any facility that elects to qualify as a qualified public use facility and is located in any county having a population of not less than seventy-one thousand one hundred (71,100) nor more than seventy-one thousand two hundred (71,200), according to the 2000 federal census or any subsequent federal census, any revenue derived from an increase in the local sales and use tax rate occurring on or after January 1, 2009, may not be apportioned and distributed for such a qualified public use facility and instead shall be apportioned and distributed exclusively as provided in § 67-6-712(a); provided, however, that this sentence shall not apply to any increase in the local sales and use tax enacted after July 1, 2010. Apportionment and distribution of such taxes shall continue, until the earlier of:

(1) The date on which the cumulative amount apportioned and distributed to the municipality equals the cost of the qualified public use facility, plus any interest on indebtedness of the municipality or public authority related to such cost;

(2) The date on which the qualified public use facility ceases to be a qualified public use facility; or

(3) Thirty (30) years from the date it is reasonably anticipated that the facility will commence operations as a public use facility.

(b) Except as otherwise provided in subsection (c), tax revenue distributed to the municipality shall be for the exclusive use of the municipality or the public authority formally designated by the municipality, in accordance with title 9, chapter 21, title 12, chapter 10 or chapter 53 of this title for payment of the cost of the public use facility, including interest and debt service on any indebtedness related to the public use facility, or the lease payments with respect to any public use facility, and shall apply to only one (1) tourism development zone per municipality. The apportionment and payment shall be made by the department of revenue to the municipality within ninety (90) days of the end of each fiscal year for which the municipality is entitled to receive an allocation and payment pursuant to this chapter. Notwithstanding this subsection (b), a county having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, and a municipality in a county having a population of more than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, shall not be limited to one (1) tourism development zone eligible to receive a distribution of tax revenue, and such county and such municipality are not required to designate additional tourism development zones as a secondary tourism development zone to receive a distribution of tax revenue.

(c) If there has been designated within the municipality a secondary tourist development zone, then the incremental increase in state and local sales and use tax revenue derived from the sale of goods, products and services within the secondary tourist development zone in excess of base tax revenues, excluding any increase in the state rate for sales and use tax, shall be apportioned and distributed to the municipality for deposit in its general fund. Apportionment and distribution of the taxes shall continue until the earliest of:

(1) The first date on which the indebtedness of the municipality or public authority related to the qualified public use facility located within the secondary tourist development zone has been paid in full;

(2) The date on which the cumulative amount apportioned and distributed equals the cumulative amount of principal and interest on indebtedness of the municipality or public authority related to the qualified public use facility located within the secondary tourist development zone;

(3) The date on which the qualified public use facility ceases to be a qualified public use facility; or

(4) Thirty (30) years from the date it is reasonably anticipated that the facility will commence operations as a public use facility.



§ 7-88-107 - Limitations on indebtedness.

(a) Any bonds, notes or other indebtedness relative to the cost of a qualified public use facility shall not be issued for a term longer than thirty (30) years from the date it is reasonably anticipated that the facility will commence operation as a public use facility, and the municipality or public authority is authorized to pledge all proceeds or taxes received by it, pursuant to this chapter, to the payment of principal of and interest on such bonds, notes or other indebtedness.

(b) A municipality is authorized to enter into a structured lease agreement; provided, that the municipality complies with § 9-21-305(c) regarding guidelines, rules or regulations adopted or promulgated by the state funding board under § 9-21-130, treating the lease as if it were a revenue bond of the municipality and the comptroller determines compliance with the guidelines. However, if the municipality is additionally obligated to make the lease payments from legally available sources, subject to appropriation, other than revenues available under § 7-88-106(b) and revenues derived from the project, then the municipality, seven (7) days before the effective date of the structured lease agreement or the amendment to a lease making it a structured lease agreement, must provide notice generally available within the municipality, disclosing the purpose for the structured lease agreement, the additional sources, whether taxes or revenues, to be used for lease payments, and the maximum liability of the municipality.



§ 7-88-108 - Qualified public use facility -- Application for certification -- Review -- Cost summary -- Commencement of tax apportionment and distribution.

(a) To be entitled to receive the allocations of state and local sales and use taxes as provided in this chapter, a municipality or public authority must first file with the department of finance and administration an application seeking certification of the tourism development zone and the planned public use facility as a qualified public use facility. The application shall include a master development plan for the proposed tourism development zone, containing such information as may be reasonably required by the department. A municipality or public authority shall include a resolution adopted by the county legislative body with any application for approval of the tourism development zone which would utilize any portion of the local option sales tax revenues designated for schools pursuant to § 67-6-712(a)(1). The resolution shall provide whether the county legislative body is in support of, in opposition to, or neutral regarding the application. Upon request by the municipality or the public authority, the county legislative body shall provide such resolution not less than five (5) days after the next regularly scheduled meeting of the county legislative body. The department shall review the application to confirm that:

(1) The planned public use facility is qualified under the requirements of this chapter; and

(2) The planned public use facility will be located within a qualified tourism development zone.

(b) The department shall also review the proposed boundaries of the proposed tourism development zone and shall determine if it is a beneficially impacted area. If the department determines that the boundaries of the proposed tourism development zone exceed the area that is reasonably anticipated to benefit from the construction and operation of the qualified public use facility, the department may adjust or reduce the boundaries of the proposed area. In reviewing the application, the department shall consult with the department of economic and community development and the department of tourism. Upon completion of its review of the application, the department of finance and administration shall certify the tourism development zone and forward the application to the state building commission for review and approval or disapproval, based on the standards established by this chapter.

(c) Upon completion of the qualified public use facility, the municipality shall submit to the department of finance and administration a summary of the cost of the public use facility with supporting documentation, certified by the chief financial officer of the municipality. The department shall review the cost certification to confirm the amount of state and local sales and use taxes to be apportioned and distributed to the municipality pursuant to § 7-88-106.

(d) Except as otherwise provided in subsection (f), the apportionment and distribution of state and local sales and use taxes to the municipality, as provided in this chapter, shall commence at the beginning of the fiscal year in which the state building commission approves the application, or the beginning of the fiscal year in which the facility opens for public use, whichever is later.

(e) A facility shall be deemed to be "open for public use" for purposes of subsection (d), if:

(1) Financing is in place and debt service payments by the municipality or public authority have commenced;

(2) A significant part or component of the qualified public use facility, as defined in § 7-88-103, has been completed and is open to the public;

(3) The municipality or public authority is making reasonable progress on the unfinished portion of the qualified public use facility; and

(4) All other provisions of this chapter have been complied with.

(f) If there has been designated within the municipality a secondary tourist development zone, then the apportionment and distribution of state and local sales and use taxes to the municipality, as provided in § 7-88-106(c), shall commence at the beginning of the fiscal year in which the state building commission approves the application and the public authority has incurred debt to finance construction of the qualified public use facility within the zone, whichever is later.



§ 7-88-109 - Proposed debt amortization schedule.

Prior to the issuance of any bonds to finance the cost of a qualified public use facility that will be repaid in whole or in part from apportionments under this chapter, the municipality or public authority issuing such bonds shall submit a proposed debt amortization schedule for such bonds to the commissioner of finance and administration for approval. Such schedule shall show the anticipated contribution to be made to the annual debt service for such bonds from the apportionment of sales and use taxes pursuant to this chapter and all other sources. After the date of issuance of such bonds, the municipality shall continue to contribute each year thereafter until such bonds are retired or a sufficient sinking fund has been established for their retirement, an amount not less than the municipality's contribution to the annual debt service projected on the approved debt amortization schedule to the repayment of such bonds or a sinking fund for their retirement.



§ 7-88-110 - Rules and regulations.

The department of revenue and the department of finance and administration are authorized to adopt rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this chapter. The state building commission is authorized to adopt procedures to implement this chapter.



§ 7-88-111 - Compliance with Civil Rights Act.

Title VI of the Civil Rights Act of 1964, codified in 42 U.S.C. § 2000d, et seq., and title 4, chapter 21, part 9, shall be strictly complied with whenever applicable under this chapter.



§ 7-88-112 - Bidding for construction of conference or convention facilities.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "Metropolitan government" means a county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(2) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of the business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background, or sex;

(B) A disability as defined in § 4-26-102; or

(C) Past practices of racial discrimination against African-Americans; and

(3) "Person" means any individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons.

(b) Any person, in soliciting bids for the construction of any conference or convention center facilities located in a secondary tourist development zone within the territory of a metropolitan government and receiving any benefit, directly or indirectly, from public financing pursuant to Acts 2007, ch. 461, shall actively solicit bids from minority-owned businesses. A person shall strive to maximize participation of minority-owned businesses through both prime and second tier business contracting opportunities.

(c) (1) The metropolitan government shall monitor the results of minority-owned business participation. The government shall periodically investigate to ascertain whether minority-owned business participation is being achieved at a level contemplated pursuant to subsection (b) and shall report the information to the comptroller of the treasury in the manner proscribed in subdivision (c)(2).

(2) The metropolitan government shall prepare and submit an annual report entitled "The Conference and Convention Center Facilities Compliance Report" which shall be submitted to the comptroller of the treasury. The report shall include:

(A) Data on the race, religion, ethnic background and sex of each person employed in the construction of any conference or convention center facilities located in a secondary tourist development zone within the territory of a metropolitan government and receiving any benefit, directly or indirectly, from public financing pursuant to Acts 2007, ch. 461;

(B) Data on the actual expenditures to minority-owned businesses employed in the construction of any conference or convention center facilities located in a secondary tourist development zone within the territory of a metropolitan government and receiving any benefit, directly or indirectly, from public financing pursuant to Acts 2007, ch. 461; and

(C) Data summarizing the findings of all periodic investigations conducted in accordance with subdivision (c)(1).

(3) The comptroller of the treasury shall, upon receipt of the report from the metropolitan government, transmit a synopsis of the report to the chairs and membership of the state and local government committee of the senate and the local government committee of the house of representatives.



§ 7-88-113 - Qualified public use facility as project.

A qualified public use facility shall be deemed to be within the term "project" as defined in § 7-53-101. In addition to the powers under chapter 53 of this title, any local government having jurisdiction over any part of a qualified public use facility is authorized to use tax increment financing for such project costs in § 7-88-103(3) pursuant to § 13-20-205.



§ 7-88-114 - Application.

This part shall only apply to tourism development zones that, as of June 26, 2007, either have already been approved by the state or for which a letter of intent has been filed with the commissioner of finance and administration.



§ 7-88-115 - Monitoring and reporting of impact.

The comptroller of the treasury and the commissioner of revenue shall jointly monitor and evaluate the economic impact and fiscal effect of the Convention Center and Tourism Development Financing Act of 1998, as compiled in this chapter, and shall submit a written report of findings and recommendations no later than February 1, 2009. The report shall be delivered to the speaker of the senate, the speaker of the house of representatives, the chair of the finance, ways and means committee of the senate, and the chair of the finance, ways and means committee of the house of representatives.



§ 7-88-116 - Involvement of minority-owned business.

(a) For the purposes of this section, unless the context otherwise requires:

(1) "Covered qualified public use facility" means a qualified public use facility that elects to qualify as a qualified public use facility under § 7-88-103(7)(A)(ii) or (7)(A)(iii). "Covered qualified public use facility" also means a qualified public use facility created after January 1, 2007, in any county that does not have a metropolitan form of government;

(2) "Local government" means a municipality that creates a tourism development zone for the benefit of a covered qualified public use facility;

(3) "Minority-owned business" means a business that is solely owned, or at least fifty-one percent (51%) of the assets or outstanding stock of which is owned, by an individual who personally manages and controls the daily operations of the business and who is impeded from normal entry into the economic mainstream because of:

(A) Past practices of discrimination based on race, religion, ethnic background, or sex;

(B) A disability as defined in § 4-26-102; or

(C) Past practices of racial discrimination against African Americans;

(4) "Minority-owned business participation plan" means a business plan for actively soliciting bids from minority-owned businesses when a municipality or public authority proposes to finance, construct, lease, equip, renovate or acquire a qualified public use facility within a tourism development zone. Any such plan shall strive to maximize participation of minority-owned businesses through both prime and second tier business contracting opportunities throughout the tourism development zone and shall strive to achieve a level of minority-owned business participation representative of the population demographics of the county in which the tourism development zone is located; and

(5) "Person" means any individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons.

(b) Any person, in soliciting bids for the construction of a covered qualified public use facility in a tourist development zone within the territory of a local government and receiving any benefit, directly or indirectly, from public financing pursuant to Acts 2007, ch. 524, shall actively solicit bids from minority-owned businesses. Such person shall strive to maximize participation of minority-owned businesses through both prime and second tier business contracting opportunities.

(c) (1) The local government shall monitor the results of minority-owned business participation. The local government shall periodically investigate to ascertain whether minority-owned business participation is being achieved at a level contemplated pursuant to subsection (b) and shall report the information to the comptroller of the treasury in the manner proscribed in subdivision (c)(2).

(2) The local government shall prepare and submit an annual report entitled "The Conference and Convention Center Facilities Compliance Report," which shall be submitted to the comptroller of the treasury. The report shall include:

(A) Data on the race, religion, ethnic background and sex of each person employed in the construction of a covered qualified public use facility that is located within the territory of the local government and that receives any benefit, directly or indirectly, from public financing pursuant to the provisions Acts 2007, ch. 524;

(B) Data on the actual expenditures to minority-owned businesses employed in the construction of any such qualified public use facility; and

(C) Data summarizing the findings of all periodic investigations conducted in accordance with subdivision (c)(1).

(3) The comptroller of the treasury shall, upon receipt of the report from the local government, transmit a synopsis of the report to the chairs and membership of the state and local government committee of the senate and the local government committee of the house of representatives.

(d) (1) Notwithstanding § 7-88-108(a) or any other law to the contrary, to be entitled to receive the allocations of state and local sales and use taxes as provided in this chapter, a municipality or public authority must first file with the department of finance and administration an application seeking certification of the tourism development zone and the planned public use facility as a qualified public use facility. The application shall include a master development plan for the proposed tourism development zone, containing such information as may be reasonably required by the department, and a minority-owned business participation plan for the tourism development zone. No application shall be approved by the department that fails to include a master development plan or a minority-owned business participation plan. A master development plan shall be approved by the legislative body of the municipality creating the tourism development zone and the plan shall take into consideration any historic site, structure, or object listed on the national register of historic places. The department shall review the application to confirm that:

(A) The planned public use facility is qualified under the requirements of this chapter;

(B) The planned public use facility will be located within a qualified tourism development zone; and

(C) The minority-owned business participation plan includes the following information:

(i) The proposal for purchasing goods and services from minority-owned businesses;

(ii) Information on programs to provide technical assistance to such businesses;

(iii) A statement of intent to make a concerted effort to follow its minority-owned business participation plan; and

(iv) Any other information deemed relevant in the discretion of the commissioner.

(2) Notwithstanding any provision of this chapter to the contrary, the department of finance and administration shall annually review each municipality or public authority receiving an allocation pursuant to this chapter for compliance with the municipality's or public authority's minority-owned business participation plan.

(3) This subsection (d) shall only apply to any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census.



§ 7-88-117 - Fee on sales of services and tangible personal property within central business improvement district within tourism development zone.

(a) (1) Notwithstanding any law to the contrary, any metropolitan government which has created a tourism development zone pursuant to this chapter and which tourism development zone completely includes one (1) or more central business improvement districts, may, by resolution of its governing body, impose an additional fee on the sales price of services and tangible personal property sold at retail within one (1) central business improvement district located within the tourism development zone; provided, that there shall be exempt from the fee imposed by this chapter any sales of the following:

(A) Professional services;

(B) Lodging provided to transients;

(C) Tickets to sporting events or other live ticketed events;

(D) Alcoholic beverages which are subject to the liquor by the drink tax in addition to sales tax;

(E) Newspapers and other publications; and

(F) Overnight and long term parking.

(2) The fee authorized by this section shall not exceed the rate of twenty-five hundredths percent (0.25%).

(b) (1) The metropolitan government shall furnish a certified copy of the adopting resolution to the department of revenue in accordance with regulations prescribed by the department. Such resolution shall clearly designate the one (1) central business improvement district within which the additional fee applies and shall include a description of the boundaries of such district.

(2) The department of revenue shall collect such fee concurrently with the collection of the state sales tax in the same manner as the state sales tax is collected.

(3) Except as provided in subdivision (b)(4), the proceeds of the fee provided for in this section shall be distributed to the metropolitan government from which the fee was collected to be deposited into the event and marketing fund of such government. The funds derived from the collection of this fee shall be used to assist in the recruitment of major conventions and group meetings, the improvement of promotion, and to provide additional focused security in the central business improvement districts located within a tourism development zone. The funds derived from the collection of this fee shall not be used to assist in the recruitment of, directly or indirectly, conventions or group meetings which are considering, or would otherwise consider absent the use of this fee, other meeting and convention venues located in a county in which such fee is imposed.

(4) (A) For fiscal year 2013-2014, the first one hundred sixty-five thousand dollars ($165,000) of the fee collected shall be deposited into the state general fund prior to any distribution to metropolitan government.

(B) For fiscal year 2014-2015 and subsequent fiscal years, the first fifty thousand dollars ($50,000) of the fee collected shall be deposited into the state general fund prior to any distribution to metropolitan government.






Chapter 89 - Convention Center Authorities Act of 2009

§ 7-89-101 - Short title.

This chapter shall be known and may be cited as the "Convention Center Authorities Act of 2009."



§ 7-89-102 - Legislative findings -- Purpose -- Liberal construction.

(a) It is found and determined that:

(1) There is an immediate need to promote and further develop tourism, convention and employment opportunities in this state, by facilitating the acquisition, construction and rehabilitation of convention center facilities along with associated hotel accommodations; transportation infrastructure; tourism, theatre, retail business and commercial office space facilities; parking facilities; parks; greenways; open space and any and all facilities related to any of these;

(2) The development of such facilities will provide a means to attract conventions, public assemblies, conferences, trade exhibitions or other business, social, cultural, scientific and public interest events to the state, enhance the state's image as a convention destination, and encourage and foster economic development and prosperity and employment within the state;

(3) An authority is needed in individual communities to prepare comprehensive, long-range master plans for the orderly development of convention center facilities and to promote related activities; and

(4) In many instances, effective cooperation between various units of government has been hampered because of inadequate statutory authority.

(b) It is the purpose of this chapter to address these findings by providing for the establishment of convention center authorities to plan, promote, finance, construct, acquire, renovate, equip and enlarge convention center facilities along with associated hotel accommodations; transportation infrastructure; tourist, theatre and retail business facilities; commercial offices; parking lots or garages and any and all facilities related to any of these. The primary purpose of any and all such facilities shall be the conduct and service of conventions, public assemblies, conferences, trade exhibitions or other business, social, cultural, scientific and public interest events and related activities, but use of these facilities need not be limited to those events.

(c) This chapter shall be liberally construed in conformity with its purpose.



§ 7-89-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "convention center authority" means any public corporation organized pursuant to this chapter;

(2) "Board" or "board of directors" means the governing body of the authority;

(3) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(4) "Contracting party" or "other contracting party" means any party, including a municipality, to a sale contract, lease agreement or loan agreement, other than the authority;

(5) "Cost", as applied to any project, means and includes the cost of acquisition, construction, extension, enlargement or improvement, the cost of labor, materials and equipment, the cost of all lands, property rights, easements and franchises required; financing charges, interest and debt service prior to and during construction and up to twenty-four (24) months thereafter; costs of plans and specifications, services and estimates of costs and of revenues; costs of engineering, architectural and legal services; all expenses necessary or incident to determining the feasibility or practicability of such acquisitions or constructions and any and all other expenses as may be necessary or incident to the acquisition, construction, improvement or financing authorized in this chapter;

(6) "Governing body" means the body in which the general legislative powers of a municipality are vested;

(7) "Joint venture" means a partnership or any other type of business relationship or organization, such as a corporation, trust, partnership, public-private partnership, limited liability company, association, government or governmental subdivision, agency or instrumentality that is sponsored, owned, operated, or governed by two (2) or more entities;

(8) "Loan agreement" means an agreement providing for an authority to loan the proceeds derived from the issuance of revenue bonds pursuant to this chapter to one (1) or more contracting parties to be used to pay the cost of one (1) or more projects and providing for the repayment of the loan by the other contracting party or parties;

(9) "Municipality" means any county, metropolitan government or incorporated city or town in this state with respect to which an authority may be organized;

(10) "Project" means any land, improvement, structure, building or part of a building comprised of facilities for conventions, public assemblies, conferences, trade exhibitions or other business, social, cultural, scientific and public interest events, along with any associated hotel accommodations; transportation infrastructure; tourism, theatre, retail business and commercial office space facilities; parking facilities or any other structure or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in this chapter, and also includes, but is not limited to, parks, greenways, open spaces, roads, streets, highways, curbs, bridges, flood control facilities and utility services, such as water, sanitary sewer, electricity, gas and natural gas and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in this chapter; provided, that any such supporting system or facility is dedicated for public use;

(11) "Revenues" of a project means all revenues derived from and on account of a project, directly or indirectly, including payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as provided in this chapter, and any moneys paid, contributed or pledged to an authority by the state or a municipality pursuant to law, agreement or otherwise;

(12) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments; and

(13) "State" means the state of Tennessee and, unless otherwise indicated by the context, any agency, authority, branch, bureau, commission, corporation, department or instrumentality of the state, now or hereafter existing.



§ 7-89-104 - Adoption of resolution to form authority.

If the governing body of a municipality, by appropriate resolution duly adopted, finds and determines that it is wise, expedient, necessary or advisable that a convention center authority of the municipality be formed, authorizes the chief executive officer of the municipality to form the authority and approves the form of corporate charter proposed to be used in organizing the authority, then the chief executive officer of the municipality shall execute, acknowledge and file a charter for the authority as provided in § 7-89-106. No authority may be formed unless the governing body of a municipality has adopted a resolution as provided in this section.



§ 7-89-105 - Charter contents.

(a) The charter shall set forth:

(1) The name of the authority, which shall be the convention center authority of the city, county or metropolitan government of ___________________, where the blank is to be filled in with the name of the municipality, if the name is available for use by the authority, and if not available, then the chief executive officer of the municipality shall designate some other similar name that is available;

(2) A recital that permission to organize the authority has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of the resolution;

(3) The location of the principal office of the authority;

(4) The purposes for which the authority is proposed to be organized;

(5) The number of directors of the authority;

(6) The period, which may be perpetual, for the duration of the authority;

(7) A provision addressing conflicts of interest of members of the board of directors of the convention center authority; and

(8) Any other matter that the chief executive officer of the municipality may choose to insert in the charter that is not inconsistent with this chapter or with the laws of the state.

(b) The charter shall be subscribed and acknowledged by the chief executive officer of the municipality.



§ 7-89-106 - Filing of charter.

When executed and acknowledged in conformity with § 7-89-105, the charter shall be filed with the secretary of state. The secretary of state shall examine the charter and, if the secretary of state finds that the recitals contained in the charter are correct, that the requirements of § 7-89-104 have been complied with and that the name is not identical with or so nearly similar to that of another authority already in existence in this state as to lead to confusion and uncertainty, the secretary of state shall approve the charter and accept it for filing. When the charter has been so made, filed and approved, the authority shall constitute a public corporation under the name set out in the charter.



§ 7-89-107 - Amendment of charter.

The charter may, at any time and from time to time, be amended in a manner not inconsistent with § 7-89-105. Any such amendment shall be adopted in the following manner:

(1) The board of directors of the authority shall file with the governing body of the municipality an application in writing seeking permission to amend the charter, setting forth the proposed amendment to be made;

(2) If the governing body, by appropriate resolution, finds and determines that it is wise, expedient, necessary or advisable that the proposed amendment be made and authorizes the amendment to be made, approving the form of the proposed amendment, then the chair of the board of directors of the authority shall execute an instrument embodying the amendment, and shall file the amendment with the secretary of state;

(3) The secretary of state shall examine the proposed amendment and, if the secretary of state finds that the requirements of this section have been complied with, the secretary of state shall approve the amendment and accept it for filing in an appropriate book in the secretary of state's office; and

(4) When the amendment has been so made, filed and approved, it shall become effective.



§ 7-89-108 - Board of directors.

(a) (1) The authority shall have a board of directors in which all corporate powers of the authority shall be vested. The board shall consist of no fewer than seven (7) directors, all of whom shall be duly qualified voters of the municipality. A director shall serve without compensation, except that the authority may reimburse a director for actual expenses incurred in the performance of a director's duties. A director may not be an elected official or employee of the municipality. The directors shall have staggered terms.

(2) The initial board of directors shall be divided into three (3) groups containing substantially equal numbers. The initial term of the directors included in the first group shall be two (2) years; the initial term of the directors included in the second group shall be three (3) years; and the initial term of the directors included in the third group shall be four (4) years. All subsequent terms of directors shall be four (4) years; provided, that if at the expiration of any term of office of any director a successor has not been appointed, the director whose term of office has expired shall continue to hold office until the director's successor is appointed.

(3) In the case of authorities created pursuant to the approval of two (2) or more municipalities acting jointly, as provided in § 7-89-120, the number of directors appointed by the governing body of each municipality shall be as nearly equal as practicable.

(4) The chief executive officer of the municipality shall appoint all directors, and the governing body of the municipality shall by resolution confirm the appointments of the chief executive officer. The chief executive officer of the municipality shall strive to ensure that the board is composed of directors who are diverse in professional background, educational background, ethnicity, race, gender, geographic residency, heritage, perspective and experience. The chief executive officer of the municipality shall strive to appoint at least one (1) director who is female and at least one (1) director who is a racial minority. When the chief executive officer makes the initial appointments, the chief executive officer shall designate which directors serve an initial term of two (2), three (3) and four (4) years, respectively.

(5) If a vacancy occurs in the position of director, the vacancy shall be filled in the same manner as the original term for the remainder of the unexpired term.

(b) The directors shall meet and organize as a board and shall elect one (1) of its members as chair, one (1) as vice chair, one (1) as secretary and one (1) as treasurer, and these offices shall annually be filled in like manner. The duties of secretary and treasurer may be performed by the same director. In the event of the resignation or death of the chair, vice chair, secretary or treasurer, another member may be elected to fill the vacancy for the anticipated term of the chair, vice chair, secretary or treasurer.

(c) Any meeting of the board of directors for any purpose whatsoever shall be open to the public. Any action taken by the directors under this chapter may be authorized by resolution at any regular or special meeting. A majority of the board shall constitute a quorum for the transaction of business. The concurring vote of a majority of the directors voting at a meeting at which a quorum is present shall be necessary for the exercise of any of the powers granted by this chapter.



§ 7-89-109 - Authority shall be public nonprofit corporation -- Powers of authority.

Each convention center authority created pursuant to this chapter shall be a public nonprofit corporation and a public instrumentality of the municipality with respect to which the authority is organized. The authority shall have the following powers, together with all powers incidental to the following powers or necessary for the performance of those powers, to:

(1) Have succession by its corporate name for the period specified in the charter, unless sooner dissolved as provided in § 7-89-119;

(2) Sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the seal at pleasure;

(4) Acquire, whether by purchase, construction, exchange, gift, lease or otherwise, and design, plan, site, construct, improve, repair, extend, equip, furnish, operate and maintain one (1) or more projects, which projects shall be within at least one (1) of the municipalities with respect to which the authority has been created, including all real and personal properties that the board of directors of the authority may deem necessary in connection with the projects and regardless of whether or not any such projects shall then be in existence, and including the power to demolish such existing structures as may be on sites acquired when those structures are not needed for the project;

(5) Appoint officers, agents and employees, describe their qualifications and fix their compensation;

(6) Operate, maintain, manage and enter into contracts for the operation, maintenance and management of any project undertaken, and to make rules and regulations with regard to the operation, maintenance and management;

(7) Employ, contract with, fix the compensation of and discharge engineering, architectural, legal, financial and other professional experts, consultants, agents and employees as may be necessary to carry out the purposes of this chapter and to provide for the proper construction, operation and maintenance of any project;

(8) Lease, rent and contract for the operation of all or any part of any project and charge and collect rent for the project and terminate any such lease upon the failure of the lessee to comply with any of the obligations of the lease; and include in or exclude from any such lease provisions that the lessee shall have the option to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors;

(9) Lease such space in a project as from time to time may not be needed for convention center related purposes to any other person, corporation, partnership or association for such purposes as the board of directors may determine are in the best interest of the authority or will help facilitate the purposes for which the authority was created, and upon such terms and in such manner as the board may determine;

(10) Fix and collect rates, rentals, fees and charges for the use of any and all of the projects of the authority and for the naming rights relating to any and all of the projects of the authority;

(11) Make contracts, including, without limitation, contracts with vendors, concessionaires, tenants or convention center facility users, or both, occupant managers and service providers;

(12) Advertise within or without the state any of the projects of the authority;

(13) Sell, exchange, donate and convey any or all of its properties, whenever the board of directors shall find the action to be in furtherance of the purposes for which the authority was organized; provided, however, that the authority may not sell, exchange, donate or convey all or substantially all of its properties without the prior approval, by resolution, of the governing body of the municipality;

(14) Procure and enter into contracts for any type of insurance, surety or performance bond, or indemnity against loss or damage to property from any cause, including, but not limited to, general errors and omissions, property loss and casualty, loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the authority in the performance of the duties of such person's office or employment, or the authority itself, or any other insurable risk, as the board of directors, in its discretion, may deem necessary, and to exercise all rights, immunities and protections afforded by Tennessee law and the Governmental Tort Liability Act, compiled in title 29, chapter 20;

(15) Accept donations, contributions, revenues, capital grants or gifts of any kind from any individuals, associations, public or private corporations and municipalities, the state or the United States, or any agency or instrumentality of the state or the United States, for or in aid of any of the purposes of this chapter and enter into agreements in connection with the donations, contributions, revenues, capital grants or gifts;

(16) Enter into joint ventures with third parties for the purpose of owning a project or any portion of a project, on such terms and conditions as the board of directors of the authority may determine;

(17) Borrow money from time to time and, in evidence of any obligation incurred, issue and sell its revenue bonds in accordance with this chapter, in such form and upon such terms as its board of directors may determine and as approved by resolution of the governing body of the creating municipality, payable out of any revenues of the authority, including grants or contributions or other revenues specifically provided to the authority, for the purpose of financing the cost of any project, refund and refinance, from time to time, revenue bonds so issued and sold as often as may be deemed to be advantageous by the board of directors and, pending the issuance of its revenue bonds for the purposes in this chapter authorized, issue its interim certificates or notes or other temporary obligations;

(18) Enter into any agreement or contract with any lessee who, pursuant to the terms of this chapter, is renting or is about to rent from the authority all or part of any building or buildings or facilities, whereby, under such agreement or contract, the lessee obligates itself to pay all or part of the cost of maintaining and operating the premises so leased. The agreement may be included as a provision of any lease entered into pursuant to the terms of this chapter or may be made the subject of a separate agreement or contract between the authority and the lessee;

(19) Mortgage and pledge as security for the payment of the principal of and interest on any revenue bonds so issued and any agreements made in connection with the bonds, any or all of the projects or any part or parts of the projects, whether then owned or thereafter acquired;

(20) Exercise all powers expressly given in its charter and establish bylaws and make all rules and regulations not inconsistent with the charter or this chapter deemed expedient for the management of the affairs of the authority;

(21) Acquire, whether by purchase, construction, exchange, gift, lease or otherwise, and improve, repair, extend, equip, furnish, operate and maintain any roads, streets, highways, curbs, bridges, flood control facilities, utility services such as water, sanitary sewer, electricity, gas and natural gas and telecommunications that the board of directors of the convention center authority deems to be necessary, expedient or advisable in connection with the development or operation of any project; dedicate any such highways, roads or services to the public use; enter into any contract to facilitate these purposes and make any payments required under the contracts; borrow funds for the purpose of making any payment authorized by this subdivision (21) and pledge and otherwise use the revenues of the authority to repay the borrowed funds;

(22) Establish, secure, own, develop and hold patents, copyrights, trademarks and service marks and enforce its rights with respect to the copyrights and marks; and

(23) Do all things necessary or convenient to carry out the powers expressly given in this chapter.



§ 7-89-110 - Annual audit and report.

(a) The board of directors of each authority shall cause an annual audit to be made of the books and records of its authority. The comptroller of the treasury, through the department of audit, shall be responsible for determining that the audits are prepared in accordance with generally accepted governmental auditing standards and that the audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) The audits shall be prepared by certified public accountants or by the department of audit. In the event the governing body of the authority fails or refuses to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant, or direct the department of audit, to prepare the audit, the cost of the audit to be paid by the authority.

(c) Each authority shall prepare an annual report of its business affairs and transactions. A copy of the report and a copy of the annual audit referenced in subsection (a) shall be filed annually with the governing body of the municipality granting permission to the authority to organize.



§ 7-89-111 - Municipal support of projects -- Assignment or loan of employees and provision of facilities to authority -- Acceptance of donations-- Reversion of property to donor.

(a) For the purpose of aiding and cooperating with an authority, the municipality authorizing the authority may assign or loan any of its employees, including its engineering staff, and facilities, or those of its agencies and instrumentalities; may provide necessary office space, equipment, and other facilities for the use of the authority and may provide or cause its agencies and instrumentalities to provide such services, all as the governing body of the municipality shall approve by resolution.

(b) The governing body of the municipality may enter into a lease of any project or part of a project, and may make donations of property, real or personal, or cash grants to the authority, in such amount or amounts as it may deem proper and appropriate in aiding the authority to accomplish its purpose, all as the governing body of the municipality shall approve by resolution.

(c) Any municipality authorizing an authority that enters into a lease with an authority may convey real property or personal property to the authority and may include a provision in the conveyance for the reversion of the property to the transferor at such time as all revenue bonds or other obligations of the authority incident to the real property so conveyed have been paid in full, all as the governing body of the municipality shall approve by resolution, and any authority created pursuant to this chapter is authorized to accept such a conveyance.



§ 7-89-112 - Authority to issue bonds -- Application of proceeds of bonds -- Refunding and refinancing outstanding bonds -- Payment of real property ad valorem taxes into special fund.

(a) The authority shall have power and is authorized to issue its bonds in order to finance:

(1) The costs of any project;

(2) The payment of the costs of issuance of the bonds, including underwriter's discounts, financial advisory fees, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement and legal, accounting, fiscal and other similar expenses;

(3) Reimbursement of the authority or the municipality for moneys previously spent by the authority or municipality for any of the purposes set forth in this chapter;

(4) The establishment of reasonable reserves for the payment of debt service on the bonds, for repair and replacement of any project or for such other purposes as the board deems necessary and proper in connection with the issuance of any bonds and operation of any project for the benefit of which the financing is being undertaken; and

(5) The contribution of the authority's share of the funding for any joint venture or joint undertaking for the purposes set forth in this chapter.

(b) (1) The authority shall have the power and is authorized to issue its bonds to refund and refinance outstanding bonds of the authority heretofore or hereafter issued or lawfully assumed by the authority. The proceeds of the sale of the bonds may be applied to:

(A) The payment of the principal amount of the bonds being refunded and refinanced;

(B) The payment of the redemption or tender premium thereon, if any;

(C) The payment of unpaid interest on the bonds being refunded, including interest in arrears, for the payment of which sufficient funds are not available, to the date of delivery or exchange of the refunding bonds;

(D) The payment of fees or other charges incident to the termination of any interest rate hedging agreements, liquidity or credit facilities or other agreements related to the bonds being refunded and refinanced;

(E) The payment of interest on the bonds being refunded and refinanced from the date of delivery of the refunding bonds to maturity or to, and including, the first or any subsequent available redemption date or dates on which the bonds being refunded may be called for redemption;

(F) The payment of the costs of issuance of the refunding bonds, including underwriter's discounts, financial advisory fees, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement and legal, accounting, fiscal and other similar expenses, and the costs of refunding the outstanding bonds, including the costs of establishing an escrow for the retirement of the outstanding bonds, trustee and escrow agent fees in connection with any escrow and accounting, legal and other professional fees in connection therewith; and

(G) The establishment of reserves for the purposes set forth in subdivision (a)(4).

(2) Refunding bonds may be issued to refinance and refund more than one (1) issue of outstanding bonds, notwithstanding that the outstanding bonds may have been issued at different times. Refunding bonds may be issued jointly with other refunding bonds or other bonds of the authority. The principal proceeds from the sale of refunding bonds may be applied either to the immediate payment and retirement of the bonds being refunded or, to the extent not required for the immediate payment of the bonds being refunded, to the deposit in escrow with a bank or trust company to provide for the payment and retirement at a later date of the bonds being refunded.

(c) No bonds shall be issued under this chapter unless authorized to be issued by resolution of the board of directors of the authority and approved by resolution of the governing body of the municipality. Bonds authorized to be issued under this chapter may be issued in one (1) or more series, may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as the resolution or resolutions may provide. Bonds may be issued for money or property at competitive or negotiated sale for such price or prices as the board of directors, or its designee, shall determine. The authority may enter into such agreements in connection with the issuance of any bonds as its board of directors may approve, including, without limitation, agreements related to municipal bond insurance, credit or liquidity facility agreements, remarketing agreements and bond purchase agreements.

(d) Bonds may be repurchased by the authority out of any available funds at such price as the board of directors shall determine, and all bonds so repurchased shall be cancelled or held as an investment of the authority as the board may determine.

(e) Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchasers of bonds.

(f) (1) With respect to all or any portion of any issue of bonds issued under this chapter, at any time during the term of the bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subdivision (f)(1) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, the authority, by resolution of the board of directors, may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings, or both, and other interest rate hedging agreements under such terms and conditions as the board of directors may determine, including, without limitation, provisions permitting the authority to pay to, or receive from, any person or entity any loss of benefits under such agreement upon early termination of the agreement or default under the agreement.

(2) The authority may enter into an agreement to sell bonds, other than its refunding bonds, under this chapter providing for delivery of its bonds on a date greater than ninety (90) days and not greater than five (5) years,or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of the agreement or to sell its refunding bonds providing for delivery of its bonds on a date greater than ninety (90) days from the date of execution of the agreement and not greater than the first optional redemption date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of the authority to sell its bonds as authorized in this subdivision (f)(2) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with § 9-21-130. Agreements to sell bonds and refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement do not require a report of the comptroller of the treasury or the comptroller's designee.

(3) Prior to the adoption by the board of a resolution authorizing a contract or agreement described in subdivision (f)(1) or (f)(2), a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that the contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report on the compliance to the authority. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the authority may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement is not in compliance with the guidelines, rules or regulations, then the authority is not authorized to enter into the contract or agreement. The guidelines, rules or regulations shall provide for an appeal process upon a determination of noncompliance.

(4) When entering into any contracts or agreements facilitating the issuance and sale of bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements and agreements with the purchaser of the bonds, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the authority may agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over the authority shall lie solely in the courts of the county in which the municipality forming the authority is located.

(5) The governing body of the municipality shall authorize by resolution the authority to enter into any contract or agreement described in subdivision (f)(1) or (f)(2) prior to the authority entering into any contract or agreement.

(g) (1) All bonds issued by the authority, as well as any other agreements authorized by this section, may be payable out of the revenues and receipts derived from any projects, or of any portion of projects owned, operated or leased to or from the authority, as may be designated by the board of directors of the authority, or from any revenues to be derived directly or indirectly by the authority from the projects, including revenues from concessions, endorsements, ticket sales and souvenir sales or from any revenues derived directly or indirectly by the authority from the allocation, transfer, contribution or pledge of tax revenues or moneys of any nature by the state or a municipality having taxing power or any other revenues or collections of the state or a municipality.

(2) The principal of and interest on any bonds issued by the authority, as well as any other agreements authorized by this section, may be secured, as may be designated by the board of directors of the authority, by a pledge of all or any portion of the revenues and receipts of the authority described in subdivision (g)(1) or by a pledge of the authority's rights under agreements, leases and other contracts or by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived. The proceedings under which the bonds or any such agreements are authorized and any such pledge agreement or mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the bonds, the fixing and collection of rents for any portions of projects leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement or mortgage or deed of trust made for the benefit or security of any of the bonds or agreements of the authority shall continue to be effective until the payments thereon for the benefit of which the pledge, agreement or mortgage or deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, the payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage or deed of trust, or any one (1) or more of such remedies.

(h) The authority may issue interim certificates, bond anticipation notes or other temporary obligations pending the issuance of its revenue bonds, which such temporary obligations shall be payable out of revenues and receipts of the authority in like manner as the revenue bonds and shall be retired from the proceeds of the bonds upon the issuance of the revenue bonds, and shall be in such form and contain such terms, conditions and provisions consistent with this chapter as the board of directors may determine.

(i) Bonds and notes of the authority shall be executed in the name of the authority by the officers of the authority and in the manner that the board of directors may direct. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers executing the bonds may appear on the bonds in lieu of the manual signature of the officer.

(j) Any bonds and notes of the authority may be sold at public or private sale, for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds.

(k) (1) Notwithstanding this section or any other law to the contrary, a convention center authority and the municipality in which it is located may enter into an agreement under which all or any portion of the real property ad valorem taxes paid by the owner of convention center facilities, if other than the municipality or the authority, shall be paid into a special fund of the municipality, subject to the conditions set forth in this subdivision (k)(1). The municipality is authorized to use the moneys in the fund in order to make any payments due to the convention center authority from the municipality under a contractual obligation. This fund may only be utilized where the funds paid from the special fund to the convention center authority shall be principally used by the convention center authority to make payments on revenue bonds issued by the convention center authority, where the net proceeds of the bonds were used by the convention center authority to acquire, construct or equip systems, improvements or facilities that are public improvements dedicated for public use, and the improvements were made by the convention center authority in order to assist in the development and construction of the convention center facility, and the convention center authority is authorized to pledge any moneys paid to it from the fund as collateral for the revenue bonds, notwithstanding any contrary provisions of this section. The agreement between the convention center authority and the municipality shall not be effective unless approved by the comptroller of the treasury and authorized by appropriate resolution of the governing body of the municipality.

(2) Notwithstanding subdivision (k)(1), if the convention center authority is not the owner of the convention center facility, then prior to the issuance of any bonds for a project as defined in § 7-89-103 related to the convention center facility, the convention center authority, in addition to the pledge of revenues from the project as the source of payment for the bonds, may provide further security for the payment of the bonds, such as bond insurance, a surety bond, a letter of credit, a third party guarantee, the contractual obligation of the owner or operator of the convention center facility as to its ownership and operation during the term of the bonds or other similar security, all of which must be submitted to the comptroller of the treasury for approval.

(l) An authority or instrumentality of the state that has or will issue debt, the interest of which is excluded from income for federal taxation purposes, shall certify to the comptroller of the treasury that the authority or the instrumentality has taken due care to confirm that the bonds, project and the contracts are in compliance with federal regulations and revenue procedures.

(m) In applying § 47-14-103, and related provisions of title 47, chapter 14, to bonds issued by an authority pursuant to this section, the effective rate of interest on any such bond with respect to which the authority has made elections under § 54AA(d)(1)(C) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54AA(d)(1)(C), to have § 54AA apply to such bond, and § 54AA(g)(2)(B) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54AA(g)(2)(B), to have § 54AA(g) apply to such bond, shall be determined by reducing the interest payable by the authority with respect to such bond by the amount of payments from the treasury department of the United States of America that the authority expected, at the time of the issuance of such bond, to receive with respect to such bond under § 6431(b) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 6431, as a result of the foregoing elections. This subsection (m) shall apply to any bonds issued by the authority on or before June 30, 2012.



§ 7-89-113 - Exemption from taxation -- Bonds deemed to be securities issued by public instrumentality or political subdivision of state.

The authority is declared to be performing a public function on behalf of the municipality with respect to which it is organized and to be a public instrumentality of the municipality. Accordingly, the authority and all properties at any time owned by it and the income from the properties and all bonds issued by the authority and the income from the bonds, shall be exempt from all taxation in the state. Also, for purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.



§ 7-89-114 - Credit of municipality not pledged.

Except to the extent of any revenues that may be specifically allocated, transferred, contributed or pledged by a municipality in accordance with this chapter and laws, rules and regulations applicable to this chapter, no municipality shall in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.



§ 7-89-115 - Powers of municipalities to aid or assist authorities.

(a) Any municipality is authorized to aid or otherwise provide assistance to an authority created pursuant to this chapter by the municipality, including entering into leases or lease-purchase agreements of projects, or parts of projects with an authority, for such term or terms and upon such conditions as may be determined by resolution of the governing body of the municipality, or granting, contributing or pledging revenues of the municipality to or for the benefit of the authority derived from any source, notwithstanding and without regard to the restrictions, prohibitions or requirements of any other law, whether public or private.

(b) Notwithstanding any provision of this chapter to the contrary, revenues of the municipality derived from ad valorem property taxes shall not be granted, contributed or pledged by the municipality in payment of or as collateral for any bonds of the authority.

(c) The governing body of any municipality, by resolution, may designate the authority to be the recipient of funds of the state or the municipality, which funds are allocated or directed for use in connection with the construction, improvement, financing or operation of convention center facilities. The municipality may take such actions as may be necessary to cause any such funds to be paid to the authority, and the municipality and the authority may enter into any and all agreements as may be necessary to provide for the payment of the authority's bonds out of such funds, as described in § 7-89-112(g). Without limiting this subsection (c), the governing body of any municipality may, by resolution, designate an authority as a public authority for purposes of chapter 88 of this title, and any project undertaken pursuant to this chapter shall, for purposes of chapter 88 of this title, be deemed to be a project meeting the requirements of title 9, chapter 21.

(d) The governing body of any municipality, by resolution, may cause any departments, instrumentalities or organizations formed by the municipality to be joined with and into the authority, and may take such steps as may be necessary to cause the assets, liabilities and operations of any such organizations to be transferred to the authority.



§ 7-89-116 - Execution of leases, contracts, deeds.

Except as otherwise provided in this chapter, all leases, contracts, deeds of conveyance or instruments in writing executed by the authority shall be executed in the name of the authority by the chair or secretary of the authority, or by such other officers as the board of directors, by resolution, may direct, and the seal of the authority may be affixed to the instruments.



§ 7-89-117 - Wage rates and benefits for workers -- Solicitation of bids from minority-owned businesses.

In the case of an authority created by a municipality subject to title 7, chapter 4, part 2, the authority shall, if otherwise applicable, be subject to §§ 7-4-205 and 7-4-206 in addition to the metropolitan government; provided, that, notwithstanding any contrary provision of §§ 7-4-205 and 7-4-206, the governing body of the municipality may, by resolution, designate the authority and its board of directors to be responsible for satisfaction of the requirements of the municipality and its governing body under §§ 7-4-205 and 7-4-206.



§ 7-89-118 - Disposition of earnings.

The authority shall be a public nonprofit corporation, and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that, in the event the board of directors determines that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, including reserves for the expenses, bonds and other obligations, any net earnings of the authority thereafter accruing may be used to provide a reserve for depreciation of any project or projects undertaken by the authority, in an amount determined by the board of directors to be necessary and reasonable, and net earnings available thereafter shall be paid to the municipality with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 7-89-119 - Dissolution -- Disposition of property.

Whenever the board of directors of an authority or the governing body of the creating municipality by resolution determines that the purposes for which the authority was formed have been substantially accomplished and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, the members of the board of directors or the executive officers of the municipality, as the case may be, shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution, reciting such facts and declaring the authority to be dissolved. The certificate of dissolution shall be executed under the seal of the authority. Upon the filing of the certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of the dissolution shall vest in the municipality with respect to which the authority was organized, and possession of such funds and properties shall forthwith be delivered to the municipality.



§ 7-89-120 - Joint operation of authorities.

(a) The powers conferred upon authorities created under this chapter may be exercised by two (2) or more such authorities acting jointly.

(b) Two (2) or more municipalities by resolution may, by acting jointly, incorporate a convention center authority to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such an authority, each and every requisite pertaining to the application for incorporation, charter and amendment of charter shall, as nearly as may be practicable, be incumbent in like manner upon each municipality joining in the creation of the authority.



§ 7-89-121 - Acquisition and transfer of project sites.

Any municipality may acquire a project site by gift, purchase or lease, or exercise of the power of eminent domain, and may transfer any project site to an authority by sale, lease or gift. The transfer may be authorized by a resolution of the governing body of the municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.



§ 7-89-122 - Investment of funds.

Funds of the authority are authorized to be invested in the following:

(1) Direct obligations of the United States government or any of its agencies;

(2) Obligations guaranteed as to principal and interest by the United States government or any of its agencies;

(3) Certificates of deposit and other evidences of deposit at state and federally chartered banks, savings and loan institutions or savings banks deposited and collateralized as described in § 7-39-313(a);

(4) Repurchase agreements entered into with the United States or its agencies or with any bank, broker-dealer or other such entity, so long as the obligation of the obligated party is secured by a perfected pledge of full faith and credit obligations of the United States or its agencies;

(5) Guaranteed investment contracts or similar agreements providing for a specified rate of return over a specified time period with entities rated in one (1) of the two (2) highest rating categories of a nationally recognized rating agency;

(6) The local government investment pool created by title 9, chapter 4, part 7;

(7) Direct general obligations of a state of the United States, or a political subdivision or instrumentality of a state, having general taxing powers and rated in either of the two (2) highest rating categories by a nationally recognized rating agency of such obligations; or

(8) Obligations of any state of the United States or a political subdivision or instrumentality of any state, secured solely by revenues received by or on behalf of the state or political subdivision or instrumentality of the state irrevocably pledged to the payment of the principal of and interest on the obligations, rated in the two (2) highest rating categories by a nationally recognized rating agency of those obligations.



§ 7-89-123 - Certain purchases for which competitive bidding not required -- Use of competitive sealed proposals.

An authority in the operation, maintenance, and routine repairs of a project may purchase goods, supplies and services that are generally sold to the public by advertised price without the necessity of competitive bidding; provided, that no such purchase shall exceed ten thousand dollars ($10,000). The board of directors of the authority shall adopt a policy governing all purchases in the operation, maintenance and routine repairs of a project in excess of ten thousand dollars ($10,000). In lieu of adopting its own policy for such purchases in excess of ten thousand dollars ($10,000), the authority may adopt, follow or participate in the purchasing procedures of the municipality. A qualified management contract or other agreement for the operations of an authority facility in excess of ten thousand dollars ($10,000) annually shall be selected through the use of competitive sealed proposals independent of any other procurement.



§ 7-89-124 - Powers not restricted -- Law complete in itself.

This chapter shall not be construed as a restriction or limitation upon any powers that an authority, as a public corporation, might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power over properties of the authority of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.






Chapter 90 - Medical School Authorities Act of 2010

§ 7-90-101 - Short title.

This chapter shall be known and may be cited as the "Medical School Authorities Act of 2010."



§ 7-90-102 - Legislative findings -- Purpose -- Construction.

(a) It is hereby found and determined that:

(1) There is and is expected to be in the future a shortage of physicians and nurses, particularly primary care physicians in the state, and the existing schools in the state are not presently able to graduate sufficient numbers to avoid this shortage;

(2) The creation of additional medical education facilities in the state will help mitigate the existing and expected shortage of physicians and nurses in this state;

(3) The existence of a medical education facility within or adjacent to a municipality helps promote the quality of health care in that municipality and is a significant contributor to the economic growth of such municipalities;

(4) It is in the best interests of the state to permit municipalities, as defined herein, to facilitate the creation of medical education schools within their jurisdiction or within jurisdictions adjacent to their jurisdiction; and

(5) It is in the best interests of the state to permit the creation of medical school authorities, created by one (1) or more municipalities, to provide facilities to promote the creation and development of medical education facilities within their jurisdiction.

(b) It is the purpose of this chapter to address these findings by providing for the establishment of authorities to plan, finance, construct, acquire, renovate, equip and enlarge educational and research facilities to be used for education of physicians, dentists, nurses and allied health professional.

(c) This chapter shall be liberally construed in conformity with its purpose.



§ 7-90-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "medical school authority" means any public corporation organized pursuant to this chapter;

(2) "Bio-medical research facility" means a facility that engages in the study of biological processes and diseases with the ultimate goal of developing effective treatments and cures;

(3) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(4) "Cost," as applied to any project, means and includes the cost of acquisition or construction, the cost of labor, materials, and equipment, the cost of all lands, property rights, easements and franchises required; financing charges, interest and debt service prior to and during construction and up to one (1) year thereafter; costs of plans and specifications, services and estimates of costs and of revenues; costs of engineering and legal services; all expenses necessary or incident to determining the feasibility or practicability of such acquisitions or constructions; and administrative, legal and engineering expenses and such other expenses as may be necessary or incident to the acquisition or construction or the financing authorized in this chapter;

(5) "Dental school" means an educational facility created and operated as part of a program that grants the degree of doctor of dental surgery or doctor of dental medicine to the graduates of such educational facility;

(6) "Governing body" means the body in which the general legislative powers of a municipality are vested, and in the case of counties means the legislative body of any county;

(7) "Graduate medical education" means the period of didactic and clinical education in a medical specialty or subspecialty which follows the completion of a recognized undergraduate medical education and which prepares physicians for the independent practice of medicine in that specialty or subspecialty, also referred to as residency education;

(8) "Lessee" means a private non-profit or public educational institution, which provides a medical education program;

(9) "Medical education program" means a program of study that is a bio-medical research program, dental program, nursing program, medical program, including graduate medical education, or allied health program;

(10) "Medical school" means an educational facility created and operated as part of a program that grants the degree of doctor of medicine to the graduates of such educational facility or provides graduate medical education;

(11) "Municipality" means any county, metropolitan government or incorporated city or town in this state located in a county having a population of not less than ninety-one thousand eight hundred (91,800), according to the 2000 federal census or any subsequent federal census;

(12) "Project" means any facilities or group of facilities to be used for a medical school, dental school, biomedical research, graduate medical education, nursing degree programs, or allied health profession degree programs; and also includes, but is not limited to, roads, streets, utility services, such as water, sanitary sewer, electricity, gas and natural gas, and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in this chapter; provided, that any such supporting system or facility is dedicated for public use and further provided that there is no medical education program granting the same degree as the proposed project in the same county at the time of issuance of any debt;

(13) "Revenues" of a project means all revenues derived from and on account of a project, directly or indirectly, and any revenues paid, contributed or pledged to an authority by the state or a municipality pursuant to law, agreement or otherwise;

(14) "State" means the state of Tennessee and, unless otherwise indicated by the context, any agency, authority, branch, bureau, commission, corporation, department or instrumentality of the state, now or hereafter existing; and

(15) "THEC" means the Tennessee higher education commission.



§ 7-90-104 - Filing application for permission to apply for medical school authority -- Filing a charter.

Any number of natural persons, not fewer than three (3), each of whom are duly qualified voters of the municipality, may file with the governing body of the municipality an application in writing seeking permission to apply for the incorporation of a medical school authority of such municipality. If the governing body, by appropriate resolution duly adopted, finds and determines that it is wise, expedient, necessary or advisable that the authority be formed, authorizes the persons making such application to proceed to form such authority and approves the form of corporate charter proposed to be used in organizing the authority, then the persons making such application shall execute, acknowledge and file a charter for the authority as provided in § 7-90-106. No authority may be formed unless such application has first been filed with the governing body of the municipality and the governing body has adopted a resolution as provided in this section.



§ 7-90-105 - Charter contents.

(a) The charter shall set forth:

(1) The names and residences of the applicants, together with a recital that each of them is a duly qualified voter in the municipality;

(2) The name of the authority, which shall contain the words "medical school authority";

(3) The location of the principal office of the authority;

(4) The number of directors of the authority, which shall be no fewer than seven (7);

(5) The period, which may be perpetual, for the duration of the authority;

(6) A provision addressing conflicts of interest of members of the boards of directors of the medical school authority;

(7) The purposes for which the authority is proposed to be organized;

(8) A statement that permission to organize the authority has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution; and

(9) Any other matter that the applicants may choose to insert in the charter that is not inconsistent with this chapter or with the laws of the state.

(b) The charter shall be subscribed and acknowledged by each of the applicants as being in conformity with this section and § 7-90-104.



§ 7-90-106 - Filing of charter.

The secretary of state shall examine the charter and, if the secretary of state finds that the necessary information is contained in the charter and that the name is distinguishable from that of any other authority already in existence in this state, the secretary of state shall file the charter. Upon such filing, the charter shall be effective and the authority shall constitute a public corporation under the name set out in the charter.



§ 7-90-107 - Amendments to charter.

(a) The charter may, at any time and from time to time, be amended in a manner not inconsistent with § 7-90-105. Any such amendment shall be adopted in the manner set out in subsection (b).

(b) The board of directors of the authority shall file with the governing body of the municipality with which the application for the creation of the authority was filed an application in writing seeking permission to amend the charter, setting forth the proposed amendment to be made. If that governing body, by appropriate resolution, finds and determines that it is wise, expedient, necessary or advisable that the proposed amendment be made and authorizes the amendment to be made, approving the form of the proposed amendment, then the chair of the board of directors of the authority shall execute an instrument embodying the amendment, and shall file the amendment with the secretary of state. The secretary of state shall examine the proposed amendment and, if the secretary of state finds that the requirements of this section have been complied with, the secretary of state shall file the amendment. Upon such filing, the amendment shall be in effect.



§ 7-90-108 - Board of directors.

(a) (1) The authority shall have a board of directors in which all corporate powers of the authority shall be vested. The board shall consist of no fewer than seven (7) directors, all of whom shall be duly qualified voters of the municipality. A director shall serve without compensation, except that the authority may reimburse a director for actual expenses incurred in the performance of a director's duties. A director may not be an elected official or employee of the municipality. The directors shall have staggered terms.

(2) The initial board of directors shall be divided into three (3) groups containing substantially equal numbers. The initial term of the directors included in the first group shall be two (2) years; the initial term of the directors included in the second group shall be four (4) years; the initial term of the directors included in the third group shall be six (6) years. All subsequent terms of directors shall be six (6) years; provided, that if at the expiration of any term of office of any director a successor has not been appointed, the director whose term of office has expired shall continue to hold office until the director's successor is appointed.

(3) In the case of authorities created pursuant to the approval of two (2) or more municipalities acting jointly, as provided in § 7-90-119, the number of directors appointed by the governing body of each municipality shall be as nearly equal as practicable, and members appointed by one (1) municipality need not be approved by the other creating municipalities unless the charter of the authority provides otherwise.

(4) The governing body of the municipality shall appoint all directors. At the initial appointment, the governing body shall designate which directors serve an initial term of two (2), four (4) and six (6) years, respectively.

(5) If a vacancy occurs in the position of director, the vacancy shall be filled in the same manner as the original term for the remainder of the unexpired term.

(b) The directors shall meet and organize and shall elect one (1) of its members as chair, one (1) as vice chair, one (1) as secretary, and one (1) as treasurer, and such offices shall annually be filled in like manner. The duties of secretary and treasurer may be performed by the same director. In the event of the resignation or death of the chair, vice chair, secretary or treasurer, another member may be elected to fill the vacancy for the unexpired term of the chair, vice chair, secretary or treasurer.

(c) Meetings of the board of directors shall be open in accordance with title 8, chapter 44. Any action taken by the directors under this chapter may be authorized by resolution at any regular or special meeting. A majority of the board shall constitute a quorum for the transaction of business. The concurring vote of a majority of the directors voting at a meeting at which a quorum is present shall be necessary for the exercise of any of the powers granted by this chapter.



§ 7-90-109 - Organization -- Powers of the authority.

Each medical school authority created pursuant to this chapter shall be a public nonprofit corporation and a public instrumentality of the municipality with respect to which the authority is organized. The authority shall have the following powers, together with all powers incidental to the following powers or necessary for the performance of those powers, to:

(1) Have succession by its corporate name for the period specified in the charter, unless sooner dissolved as provided in § 7-90-118;

(2) Sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the seal at pleasure;

(4) Acquire, whether by purchase, construction, exchange, gift, lease, or otherwise, and design, plan, site, improve, repair, extend, equip, furnish, operate and maintain one (1) or more projects, which projects shall be within at least one (1) of the municipalities with respect to which the authority shall have been created, including all real and personal properties that the board of directors of the authority may deem necessary in connection with the projects and regardless of whether or not any such projects shall then be in existence, and including the power to demolish such existing structures as may be on sites acquired when such structures are not needed for the project;

(5) Operate, maintain, manage, and enter into contracts for the operation, maintenance and management of any project undertaken, and to make rules and regulations with regard to such operation, maintenance and management. Without limiting the forgoing, any authority may enter into a contract for the management of any project upon the same terms as a municipality would be permitted to enter into an operating agreement under title 6 for a public works project; provided, however, that in no event shall any of the net earnings from a project financed with bonds secured by the full faith and credit of a municipality inure to the benefit of a private entity and provided further that such manager is a public or private non-profit educational institution;

(6) Employ, contract with, fix the compensation of, and discharge engineering, architectural, legal, financial and other professional experts, consultants, agents and employees as may be necessary to carry out the purposes of this chapter and to provide for the proper construction, operation and maintenance of any project;

(7) Lease, rent and contract for the operation of all or any part of any project, and charge and collect rent for the project and terminate any such lease upon the failure of the lessee to comply with any of the obligations of the lease; and include in or exclude from any such lease provisions that the lessee shall have the option to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors;

(8) Lease such space in a project as from time to time may not be needed for related purposes to any other person, corporation, partnership or association for such purposes as the board of directors may determine are in the best interest of the authority or will help facilitate the purposes for which the authority was created, and upon such terms and in such manner as the board may determine;

(9) Fix and collect fees and charges for the use of any and all of the projects of the authority;

(10) Make contracts, including without limitation contracts with lessees and service providers;

(11) Sell, exchange, donate, and convey any or all of its properties, whenever the board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized;

(12) Procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the authority in the performance of the duties of such person's office or employment or any other insurable risk, as the board of directors, in its discretion, may deem necessary;

(13) Accept donations, contributions, revenues, capital grants or gifts from any individuals, associations, public or private corporations, and municipalities, the state or the United States, or any agency or instrumentality of the state or the United States, for or in aid of any of the purposes of this chapter and enter into agreements in connection with the donations, contributions, revenues, capital grants or gifts;

(14) Obtain such licenses, permits, approvals and accreditations as the authority deems necessary in connection with any project;

(15) Borrow money from time to time and, in evidence of any obligation incurred, issue and sell its bonds in accordance with this chapter, in such form and upon such terms as its board of directors may determine and as approved by the governing body of the creating municipality, payable out of any revenues of the authority, including grants or contributions or other revenues specifically provided to the authority, for the purpose of financing the cost of any project; refund and refinance, from time to time, bonds so issued and sold, as often as may be deemed to be advantageous by the board of directors; and, pending the issuance of its bonds for the purposes in this chapter authorized, issue its interim certificates or notes or other temporary obligations;

(16) Mortgage and pledge as security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection with the bonds, any or all of the projects or any part or parts of the projects, whether then owned or thereafter acquired; and

(17) Exercise all powers expressly given in its charter and establish bylaws and make all rules and regulations not inconsistent with the charter or this chapter, deemed expedient for the management of the affairs of the authority.



§ 7-90-110 - Audit.

(a) The board of directors of each authority shall cause an annual audit to be made of the books and records of its authority. The comptroller of the treasury, through the department of audit shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) Such audits shall be prepared by certified public accountants or by the department of audit. In the event the governing body of the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant, or direct the department of audit, to prepare the audit, the cost of such audit to be paid by the authority.

(c) Each authority shall prepare an annual report of its business affairs and transactions. A copy of such report shall be filed with the municipality granting permission to the authority to organize.



§ 7-90-111 - Donations of services and property -- Reversion of property to donor.

(a) For the purpose of aiding and cooperating with an authority, the municipality authorizing such authority may assign or loan any of its employees, including its engineering staff and facilities, and may provide necessary office space, equipment, and other facilities for the use of such authority, as the governing body of such municipality shall approve.

(b) The governing body of such municipality may make donations of property, real or personal, or cash grants to the authority, in such amount or amounts as it may deem proper and appropriate in aiding the authority to accomplish its purpose; provided that such donations or cash grants shall only be used to fund a project and shall not be otherwise used to fund the operating expenses of the medical education program.

(c) Any municipality creating an authority may convey real property or personal property to the authority and may include a provision in such conveyance for the reversion of such property to the transferor at such time as all revenue bonds or other obligations of the authority incident to the real property so conveyed shall have been paid in full, and any authority created pursuant to this chapter is authorized to accept such a conveyance.



§ 7-90-112 - Bonds of authority.

(a) The authority shall have power and is authorized to issue its bonds in order to finance:

(1) The costs of any project;

(2) The payment of the costs of issuance of such bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses;

(3) Reimbursement of the authority for moneys previously spent by the authority for any of the foregoing purposes; and

(4) The establishment of reasonable reserves for the payment of debt service on such bonds, for repair and replacement of any project, or for such other purposes as the board shall deem necessary and proper in connection with the issuance of any bonds and operation of any project for the benefit of which the financing is being undertaken.

(b) (1) The authority shall have the power and is hereby authorized to issue its bonds to refund and refinance outstanding bonds of the authority heretofore or hereafter issued or lawfully assumed by the authority. The proceeds of the sale of the bonds may be applied to:

(A) The payment of the principal amount of the bonds being refunded and refinanced;

(B) The payment of the redemption or tender premium thereon, if any;

(C) The payment of unpaid interest on the bonds being refunded, including interest in arrears, for the payment of which sufficient funds are not available, to the date of delivery or exchange of the refunding bonds;

(D) The payment of fees or other charges incident to the termination of any interest rate hedging agreements, liquidity or credit facilities, or other agreements related to the bonds being refunded and refinanced;

(E) The payment of interest on the bonds being refunded and refinanced from the date of delivery of the refunding bonds to maturity or to, and including, the first or any subsequent available redemption date or dates on which the bonds being refunded may be called for redemption;

(F) The payment of the costs of issuance of the refunding bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses, and the costs of refunding the outstanding bonds, including the costs of establishing an escrow for the retirement of the outstanding bonds, trustee and escrow agent fees in connection with any escrow, and accounting, legal and other professional fees in connection therewith; and

(G) The establishment of reserves for the purposes set forth in subdivision (a)(4).

(2) Refunding bonds may be issued to refinance and refund more than one (1) issue of outstanding bonds, notwithstanding that such outstanding bonds may have been issued at different times. Refunding bonds may be issued jointly with other refunding bonds or other bonds of the authority. The principal proceeds from the sale of refunding bonds may be applied either to the immediate payment and retirement of the bonds being refunded or, to the extent not required for the immediate payment of the bonds being refunded, to the deposit in escrow with a bank or trust company to provide for the payment and retirement at a later date of the bonds being refunded.

(c) No bonds shall be issued hereunder unless authorized to be issued or assumed by resolution of the board of directors of the authority, and approved by resolution of the governing body of the municipality. Bonds authorized to be issued hereunder may be issued in one (1) or more series, may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide. Bonds may be issued at competitive or negotiated sale for such price or prices as the board of directors, or its designee, shall determine. The authority may enter into such agreements in connection with the issuance of any bonds as its board of directors may approve, including without limitation agreements related to municipal bond insurance, credit or liquidity facility agreements, remarketing agreements and bond purchase agreements.

(d) Bonds may be repurchased by the authority out of any available funds at such price as the board of directors shall determine, and all bonds so repurchased shall be cancelled or held as an investment of the authority as the board may determine.

(e) Pending the preparation or execution of definitive bonds, interim receipts or certificates or temporary bonds may be delivered to the purchasers of bonds.

(f) (1) With respect to all or any portion of any issue of bonds issued hereunder, at any time during the term of the bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subsection (f) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, the authority, by resolution of the board of directors and upon approval by resolution of the governing body of the municipality, may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the board of directors may determine, including, without limitation, provisions permitting the authority to pay to, or receive from, any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.

(2) The authority may enter into an agreement to sell bonds, other than its refunding bonds, under this chapter providing for delivery of its bonds on a date greater than ninety (90) days and not greater than five (5) years or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, from the date of execution of such agreement or to sell its refunding bonds providing for delivery thereof on a date greater than ninety (90) days from the date of execution of the agreement and not greater than the first optional redemption date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of the authority to sell its bonds as authorized in this subsection (f) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with § 9-21-130. Agreements to sell bonds and refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement do not require a report of the comptroller of the treasury or the comptroller's designee.

(3) Prior to the adoption by the board of a resolution authorizing a contract or agreement described in subdivision (f)(1) or (f)(2), a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report thereon to the authority. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the authority may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the authority is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for an appeal process upon a determination of noncompliance.

(4) When entering into any contracts or agreements facilitating the issuance and sale of bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the authority may agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over the authority shall lie solely in the courts of the county in which the municipality forming the authority is located.

(g) (1) Except as provided in § 7-90-114, all bonds issued by the authority shall be payable solely out of the revenues from any projects, or of any portion of projects owned, operated or leased to or from the authority, as may be designated by the board of directors of the authority.

(2) The principal of and interest on any bonds issued by the authority shall be secured, as may be designated by the board of directors of the authority, by a pledge of revenues and receipts of the authority described in subdivision (g)(1), by a pledge of the authority's rights under agreements, leases and other contracts, or by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived. The proceedings under which the bonds are authorized to be issued and any such pledge agreement or mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the bonds, the fixing and collection of rents for any portions of projects leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement, or mortgage or deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, or mortgage or deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage or deed of trust, or any one (1) or more of such remedies.

(h) The authority may issue interim certificates, bond anticipation notes or other temporary obligations pending the issuance of its revenue bonds, which such temporary obligations shall be payable out of revenues and receipts of the authority in like manner as such revenue bonds and shall be retired from the proceeds of such bonds upon the issuance of the revenue bonds, and shall be in such form and contain such terms, conditions and provisions consistent with this chapter as the board of directors may determine.

(i) Bonds and notes of the authority shall be executed in the name of the authority by such officers of the authority and in such manner as the board of directors may direct, and shall be sealed with the corporate seal of the authority. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers executing such bonds and a facsimile of the corporate seal of the authority may appear on the bonds in lieu of the manual signature of such officer and the manual impress of such seal.

(j) Any bonds and notes of the authority may be sold at public or private sale, for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds.



§ 7-90-113 - Exemption from taxation.

The authority is hereby declared to be performing a public function in behalf of the municipality with respect to which it is organized and to be a public instrumentality of such municipality. Accordingly, the authority and all properties at any time owned by it and the income from the properties and all bonds issued by the authority and the income from the bonds, shall be exempt from all taxation in the state. Also, for purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 1, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.



§ 7-90-114 - Nonliability of municipality -- Pledge by municipality of full faith and credit and unlimited taxing power.

(a) Except to the extent of any revenues that may be specifically allocated, transferred, contributed or pledged by a municipality in accordance with this chapter and except as provided in subsection (b), no municipality shall in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever that may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.

(b) (1) Following compliance by the authority with § 7-90-123 and after complying with the resolution, notice, and election provisions found in title 9, chapter 21, with such reasonable provisions as are necessary to reflect that the bonds are not being issued directly by the municipality, the governing body of a municipality or municipalities with respect to which the authority has been created may, by resolution, pledge the full faith and credit and unlimited taxing power of the municipality to the payment of the principal or premium, if any, and interest on bonds of an authority, the purchase price of any such bonds subject to optional or mandatory tender for purchase, or the reimbursement or repayment to any bank or financial institution under any agreement providing for any draw, borrowing, advance or payment to be made for the payment of such principal, premium, interest or purchase price or the payment of amounts payable under any interest rate exchange agreement.

(2) Prior to any meeting where such pledge will be considered by the governing body of the municipality, a notice shall be published at least five (5) days in advance of such meeting in a newspaper of general circulation within the municipality, describing the matter to be considered and containing an estimate of the dollar amount of any contingent liability proposed to be undertaken by the municipality.

(3) In the event of any such pledge of the full faith and credit and unlimited taxing power of the municipality, any holder or holders of the bonds, including a trustee or trustees for holders of such bonds, any financial institution providing any agreement on the payment of principal, premium, interest, purchase price on such bonds or any party to any interest rate exchange agreement with respect to such bonds shall have the right, in addition to all other rights, by mandamus or other suit, action, or proceeding in any court of competent jurisdiction, to enforce such person's rights against the municipality so pledging, and the governing body of such municipality and any officer, agent, or employee of such municipality, including, but not limited to, the right to require the municipality and governing body and any proper officer, agent, or employee of the municipality to assess, levy, and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, such taxes, revenues, and charges. The taxes authorized to be pledged in this subdivision (b)(3) shall be levied without limit as to rate or amount upon all taxable property within the municipality, and all such taxes to be levied are hereby declared to have been levied for county and corporation purposes, respectively, within the meaning of article II, § 29 of the Constitution of Tennessee.



§ 7-90-115 - Powers of municipalities to aid or assist authorities.

(a) Any municipality is authorized to aid or otherwise provide assistance to an authority created pursuant to this chapter by such municipality, including entering into leases of projects, or parts of projects with an authority, for such term or terms and upon such conditions as may be determined by the governing body of such municipality, notwithstanding and without regard to the restrictions, prohibitions, or requirements of any other law, whether public or private, or granting, contributing or pledging revenues of the municipality to or for the benefit of the authority derived from any source.

(b) The governing body of any municipality, by resolution, may designate the authority to be the recipient of funds of the state or the municipality, when such funds are allocated or directed for use in connection with the construction, improvement, financing or operation of facilities. The municipality may take such actions as may be necessary to cause any such funds to be paid to the authority, and the municipality and the authority may enter into any and all agreements as may be necessary to provide for the payment of the authority's bonds out of such funds, as described in § 7-90-112(g).

(c) The governing body of any municipality, by resolution, may cause any departments, instrumentalities or organizations formed by the municipality to be joined with and into the authority, and may take such steps as may be necessary to cause the assets, liabilities and operations of any such organizations to be transferred to the authority.



§ 7-90-116 - Execution of leases, contracts, deeds, instruments in writing.

Except as otherwise provided in this chapter, all leases, contracts, deeds of conveyance, or instruments in writing executed by the authority, shall be executed in the name of the authority by the chair or secretary of the authority, or by such other officers as the board of directors, by resolution, may direct, and the seal of the authority may be affixed to such instruments.



§ 7-90-117 - Nonprofit corporation -- Disposition of earnings.

The authority shall be a public nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, including reserves for the expenses, bonds and other obligations; any net earnings of the authority thereafter accruing may be used to provide a reserve for depreciation of any project or projects undertaken by such authority, in an amount determined by the board of directors to be necessary and reasonable, and net earnings available thereafter shall be paid to the municipality with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority; provided further that in no event shall such transfer inure to the benefit of a private entity.



§ 7-90-118 - Completion of corporate purpose -- Dissolution.

If the board of directors of an authority or the governing body of the creating municipality by resolution determines that the purposes for which the authority was formed have been substantially accomplished and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, then the members of the board of directors or the executive officers of the municipality, as the case may be, shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution, reciting such facts and declaring the authority to be dissolved. Such certificate of dissolution shall be executed under the seal of the authority. Upon the filing of such certificate of dissolution, the authority shall stand dissolved; the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality with respect to which the authority was organized, and possession of such funds and properties shall forthwith be delivered to such municipality.



§ 7-90-119 - Joint operation.

(a) The powers conferred upon authorities created under this chapter may be exercised by two (2) or more such authorities acting jointly.

(b) Two (2) or more municipalities may, by acting jointly, incorporate a medical school authority to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such an authority, each and every requisite pertaining to the application for incorporation, qualification of applicants, charter and amendment of charter shall, as nearly as may be practicable, be incumbent in like manner upon each municipality joining in the creation of such authority.



§ 7-90-120 - Acquisition of project sites.

Any municipality may acquire a project site by gift, purchase or lease, or exercise of the power of eminent domain, and may transfer any project site to an authority by sale, lease or gift. Such transfer may be authorized by a resolution of the governing body of the municipality without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.



§ 7-90-121 - Construction of chapter -- Powers not restricted.

This chapter shall not be construed as a restriction or limitation upon any powers that an authority, as a public corporation, might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power over properties of the authority of any official or agency of the state and its governmental subdivisions that may be otherwise provided by law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended, and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.



§ 7-90-122 - Approval for public funding.

(a) (1) (A) No state or local funds shall be expended by or on behalf of a medical school authority for a proposed project under this chapter nor shall bonds be issued by the state or bonds be guaranteed under § 7-90-114(b) on behalf of such project unless THEC, upon review of the proposed medical education program, specifically approves the program for public funding. The program shall not be approved for public funding unless THEC finds that such program is consistent with the purposes of this chapter, as expressed by the general assembly in § 7-90-102. In considering the program for such approval, THEC shall evaluate whether:

(i) The medical education program conflicts with the master plan for public higher education developed pursuant to § 49-7-202(c)(1);

(ii) The medical education program is unnecessarily duplicative of other programs offered within the region of Tennessee for which the project is proposed;

(iii) There are sufficient potential students in the region or who would be attracted to the region to justify and maintain the operation of the medical education program;

(iv) The market demand for potential graduates of the medical education program is sufficient to support the number of graduates produced; and

(v) The resources available in the region can sustain the medical education program.

(B) In making its decision, THEC may also consider other criteria found in § 7-90-123(a) and information developed by the feasibility study required by § 7-90-123.

(2) THEC approval is not required under this subsection (a), if the proposed project and medical education program will be funded exclusively with non-public funding and without the issuance of state bonds. A determination that THEC approval under this subsection (a) is not required shall not affect the requirements of § 7-90-123.

(3) THEC shall have the authority to contract with another entity to perform the evaluation required by this part, the cost of which shall be the sole responsibility of the authority or the municipality or municipalities creating the authority.

(4) The authority shall have a right to appeal THEC's action made pursuant to this section to the chancery court of Davidson County. Any such appeal shall be heard by the court de novo.

(b) The comptroller of the treasury or the comptroller's designee shall not approve a state bond issue under § 7-90-112(f) until the comptroller or the comptroller's designee has received and examined the approval of the associated medical education program by THEC pursuant to subsection (a).

(c) All state funds to be expended for a project of a medical school authority shall be specifically appropriated by reference to such project in the general appropriations act and such funds shall only be expended in accordance with the provisions of such act.



§ 7-90-123 - Approval of project.

(a) Notwithstanding any language in this chapter to the contrary, subsequent to initiation by an authority of a project or prior to acting upon any inducement or commitment related to such proposed project, the authority shall, with respect to each proposed project, make an application to THEC for THEC approval of the project and any debt issuance following THEC's review of a feasibility study relative to the need for the proposed medical education program described in the application and, if debt is to be issued, the capacity of the proposed project and the associated medical education program to pay the principal, interest and costs of issuance of any debt to be incurred. THEC shall develop a policy specifying any information, documents or data that will be required in making an application required by this section, which shall include, but not be limited to:

(1) The type of medical education program that will be offered, to include the specific degree or degrees to be awarded;

(2) The anticipated number of students to be served by the proposed project for each degree being offered;

(3) Conceptual plans and cost estimates related to the facility to house the proposed medical education program;

(4) A copy of any known feasibility study or studies related to the proposed project;

(5) Information to ensure that the medical education program will not negatively impact an existing institution in the state or region of the same or similar type or with the same or similar mission;

(6) A copy of the business plan for operation of the medical education program;

(7) Assurances that such institution will seek and attain appropriate programmatic and institutional accreditations;

(8) A detailed description of how the proposed medical education program fits into the state's higher education master plan along with any relevant supporting information and documentation pertaining to the project; and

(9) Information pertaining to the proposed fiscal operations of the proposed program, and the proposed structure and terms of the financing.

(b) THEC shall have the authority to contract with another entity to perform the feasibility study required by this part, the cost of which, including the reasonable costs of THEC, shall be the responsibility of the authority.

(c) A copy of the information specified in subsection (a) with respect to the feasibility study shall be furnished to the comptroller of the treasury which shall furnish to the authority, THEC and any municipality granting a pledge of revenues or full faith and credit, written comments on the structure of the proposed debt financing and, if the comptroller of the treasury desires to do so, comments on the capacity of the proposed project to pay the debt service. The reasonable costs of the comptroller of the treasury in reviewing and analyzing the information furnished to the comptroller and in preparing comments thereon shall be the responsibility of the authority.

(d) The authority may not approve the project, or the issuance of debt in connection therewith, unless and until the authority receives written approval of THEC following THEC's receipt and review of a written feasibility study performed pursuant to this section which finds that the project is consistent with the state's higher education master plan and, and if debt is to be issued, that the proposed project has the capacity to pay the principal, interest and costs of issuance of the debt to be incurred and which finds feasibility in compliance with the factors in subsection (a).



§ 7-90-124 - Project subject to capital outlay priority policies of higher education governing board.

Notwithstanding any other language in this chapter to the contrary, if the proposed project includes a medical education program affiliated with a public institution of higher learning, then such project shall be subject to the capital outlay priority policies of the respective higher education governing board with respect to such public institution and also such policies of THEC.












Title 8 - Public Officers And Employees

Chapter 1 - Governor

Part 1 - General Provisions

§ 8-1-101 - Date governor's oath of office taken.

The governor shall take the oath of office on the first Saturday following the fourteenth day of January next following the governor's election, after the commencement of the organizational session of the general assembly as established by article II, § 8 of the Constitution of Tennessee.



§ 8-1-102 - Compensation.

The salary of the governor shall be the same as the chief justice of the supreme court payable, in equal monthly installments out of the state treasury on warrant, which compensation shall be in full for services as governor. The salary shall not include upkeep on the governor's residence or such necessary traveling expenses as the governor may incur on behalf of the state. No fees of any kind or character shall attach to the office of governor or in relation to the operation of the office.



§ 8-1-103 - Private secretary.

There shall be a private secretary to the governor who shall be appointed by the governor and shall be a resident and citizen of Tennessee.



§ 8-1-105 - Administrative assistants to governor.

The governor is empowered to appoint two (2) persons to be known as administrative assistants, to aid the governor in the performance of additional duties of the office. These administrative assistants shall hold office at the pleasure of the governor and perform such duties as may be delegated to them by executive order of the governor or otherwise. An administrative assistant may also be the head of a department of the state government; provided, that the administrative assistant's total salary shall be fixed commensurate with the services rendered.



§ 8-1-106 - Contingent expenses of executive department.

The following contingent expenses of the executive department shall be a charge upon the state treasury:

(1) Such sums of money as may be necessary to defray the expenses attendant on exchanging laws and documents with the several states of the union;

(2) Such sums of money as may be necessary to provide stationery for the governor's and secretary's offices, and postage and expressage on public letters and documents;

(3) An amount to pay for cleaning the public arms of the state and keeping them in good serviceable order; and

(4) Such sums of money as may be requisite to defray the expenses of all messengers and messages which it may be necessary for the governor to dispatch.



§ 8-1-107 - Succession to office.

Whenever a vacancy exists in the office of governor from death, resignation or other cause, creating a vacancy therein, and there is no speaker of the senate nor speaker of the house at such time, then and in that event the secretary of state shall become governor, and in case of the death or resignation of the secretary of state, then the comptroller of the treasury shall become governor.



§ 8-1-108 - Power to forbid starting of fires during drought.

(a) During periods of extreme drought in this state, or in any area of the state, the governor is hereby authorized and empowered to issue proclamations forbidding the starting of any open air and unconfined fire on or near woodlands where dangerous fire hazards exist during the period of such drought.

(b) If the governor issues a proclamation pursuant to this section, anyone igniting an open air or unconfined fire in violation of the proclamation commits a Class A misdemeanor.



§ 8-1-109 - Governor to sign certain documents -- Power of attorney for purpose of affixing governor's signature.

(a) The governor shall personally affix the governor's signature to bills, joint resolutions, executive orders or veto messages, and to reprieves, pardons and commutations.

(b) (1) In the event the governor is physically incapacitated due to health or is out of the state on official business and is unable to sign those items enumerated in subsection (a), the governor may authorize a power of attorney to an individual for a specified period of time for the purpose of affixing the governor's signature to such items.

(2) If the governor is physically incapacitated due to health and unable to sign such items, the power of attorney shall be accompanied by a physician's affidavit that the governor is physically incapacitated due to health and is unable to personally sign such items.

(3) The power of attorney shall only be for the affixing of the governor's signature and not for the decision of approval or nonapproval of such items. It is the express intent of this section that the governor may delegate only the affixing of the governor's signature and not the decision of approval or nonapproval of such items.



§ 8-1-110 - Criminal justice agency statistics.

(a) Notwithstanding any other provision of the law to the contrary, the governor may designate an agency to coordinate the gathering, analysis and dissemination of state and local criminal justice agency statistics for the purpose of providing the governor, general assembly, and state and local criminal justice agencies with relevant and timely criminal justice data and information.

(b) As used in this section, "criminal justice agency" includes all state, county and municipal law enforcement agencies, the office of attorney general and reporter, the offices of the district attorneys general, the offices of municipal prosecutors, all state and local courts, all state, county and municipal correctional agencies, and all state and local agencies or entities charged by law with the responsibility of reviewing or monitoring any or all aspects of the criminal justice system.



§ 8-1-111 - Appointment of senior citizens and racial minorities to governing or advisory entities of the executive branch.

In appointing citizens to serve on boards, commissions, committees, and other governing or advisory entities of the executive branch of state government, the governor shall strive to ensure that at least one (1) such citizen serving on each such board, commission, committee, or other governing or advisory entity is sixty (60) years of age or older and that at least one (1) such citizen serving on each such board, commission, committee, or other governing or advisory entity is a member of a racial minority.






Part 2 - Transition Act Of 1970

§ 8-1-201 - Short title.

This part shall be known and may be cited as the "Transition Act of 1970."



§ 8-1-202 - Governor-elect -- Office facilities and staff.

The governor-elect, in order to facilitate the transition period between administrations, shall be provided, at the expense of the state, office space, appropriate furniture and three (3) secretaries in Nashville for the governor-elect and the members of the governor-elect's staff between the date of the election and the date on which the governor-elect assumes office.



§ 8-1-203 - Interim office space -- Appointees of cabinet level rank.

Any state official of cabinet level rank appointed by a governor-elect between the date of election and the date on which the governor-elect assumes office shall, upon request of the governor-elect to the then incumbent governor, accompanied by notification of the appointment, be provided with suitable office space and equipment and secretarial help in or as near as possible to the administrative offices of the department or staff division which the person has been appointed to head. Only if no suitable space is available in existing state facilities shall space be secured and provided in other places.



§ 8-1-204 - Immediate past governor -- Office space.

For a period of thirty (30) days following the inauguration of a governor who is not thereby serving a successive term in office, the immediate past governor shall be provided with suitable office space and equipment and one (1) secretary in Nashville, to enable such past governor to handle any correspondence or other personal matters not concluded at the time such past governor leaves office.









Chapter 2 - Lieutenant Governor

§ 8-2-101 - Office created -- Succession to governorship.

There is hereby created the state office of lieutenant governor. The person holding the office of lieutenant governor shall be next in succession to the office of governor.



§ 8-2-102 - Speaker of senate to be lieutenant governor.

As provided by the Constitution of Tennessee, the speaker of the senate shall in all cases be the lieutenant governor and entitled to exercise the powers and duties appertaining to that office and to enjoy and use the title "Lieutenant Governor of the State of Tennessee." The office of lieutenant governor provided for in this chapter shall constitute a separate office from that of speaker of the senate and any person holding such office shall do so until a successor is elected and qualified, such official being hereby declared to be a civil officer subject to article VII, § 5 of the Constitution of Tennessee as to term of office.






Chapter 3 - Secretary of State

Part 1 - General Provisions

§ 8-3-101 - Election -- Term of office.

A secretary of state shall be elected by joint vote of the general assembly, and commissioned for a term of four (4) years.



§ 8-3-103 - Oath of office.

The secretary of state shall also take an oath to support the Constitutions of Tennessee and of the United States, and an oath that such person will faithfully execute the duties of the office.



§ 8-3-104 - Duties.

It is the duty of the secretary of state to:

(1) Keep the secretary of state's office at the seat of government;

(2) Keep a fair register of all the official acts and proceedings of the government;

(3) Lay the same, when required, and all papers, minutes, and vouchers relating thereto, before the general assembly at each session;

(4) Cause the original acts and resolutions of the general assembly, that are enrolled and filed in the secretary of state's office, to be bound together, and preserved in that form in such office;

(5) Make out and deliver to the printer, for publication, attested copies thereof as soon after receiving them as conveniently may be, and collate the printed copies with the originals; provided, that resolutions of the general assembly shall be published in accordance with the provisions of title 12, chapters 5 and 6;

(6) Receive and safely keep all official bonds directed by law to be lodged in the secretary of state's office, record the same in books for that purpose, give attested copies thereof agreeably to law, and lay such bonds and such record before the general assembly when required;

(7) Issue a summons, under the secretary of state's hand and the seal of the state, to each public officer who is required by law to enter into bond payable to the state of Tennessee for the performance of official duty, and who has failed and neglected to forward the same, as required by law, commanding such officer to deposit such bond in the office of the secretary of state;

(8) Make out all commissions to be issued by the governor and, when signed by the governor but not before, affix to them the seal of the state;

(9) Affix the seal of the state to any other instrument or act when authorized by the governor, but not otherwise;

(10) Give to any person requiring the same, and paying lawful fees, an attested copy of any act, record, or paper in the secretary of state's office, except papers relating immediately to the executive department, and, in the governor's judgment, requiring secrecy;

(11) Examine and adjust any account presented against the secretary of state's office for freight, storage, and other necessary charges on books and documents transmitted from other states of the union for the use of this state, and certify the same to be just and true, as adjusted;

(12) Record in the secretary of state's office titles to the state;

(13) Preserve carefully in the secretary of state's office all copies of the records of the boundaries of civil districts forwarded to the secretary of state by the county clerks;

(14) Furnish the commissioner of revenue on the first day of each month a list of all new corporations that have been licensed or authorized to operate in this state during the preceding month; and

(15) Furnish the commissioner of revenue on the first day of each month a list of all corporations that have surrendered their charters or have ceased to do business in this state during the preceding month.



§ 8-3-105 - Office of assistant secretary -- Appointment.

(a) There is created the office of assistant secretary of state who shall serve as secretary of state during any emergency when the regular secretary of state is disabled or disqualified from performing the duties of the office.

(b) If the general assembly is not in session when such emergency exists, the governor shall appoint such assistant secretary of state to serve until the general assembly convenes, at which time the general assembly shall elect the assistant in the event the emergency then continues. If the general assembly is in session when the emergency commences, the assistant secretary of state shall be elected by the joint vote of the general assembly.



§ 8-3-106 - Acting during emergency.

(a) In no event shall the person appointed as assistant secretary of state serve as such except during the existence of the emergency, and the governor shall determine when such emergency exists and when it terminates and shall so declare.

(b) The action of the governor in declaring the existence of an emergency shall be subject to review by writ of certiorari.



§ 8-3-107 - Powers and duties of assistant secretary.

Such person appointed or elected as assistant secretary of state shall possess all the qualifications required of the secretary of state and shall file such bond as is required to be filed by the secretary of state under the statutes, and shall take the oath of office prescribed by statute for the secretary of state, and shall serve only during the continuance of the emergency as determined by the governor and shall be paid such compensation as the governor may fix, but in no event shall the compensation so fixed exceed that prescribed by law for the duly elected secretary of state.



§ 8-3-108 - Donations for publication of the Tennessee Blue Book.

(a) The secretary of state is authorized to accept donations from persons, political subdivisions, foundations, corporations, firms or any other business entity for the express purpose of publishing the Tennessee Blue Book. The secretary of state shall control all aspects of the publication and distribution of the book, including, but not limited to, complete editorial control, quantity published and distribution. No benefactor shall have authority to interfere with any aspect of development, publication, quantity published or distribution of the book.

(b) The secretary of state will determine the amount of money needed to publish the quantity desired and shall have the sole authority to select the benefactor or benefactors. The funds received shall be used for the publication and distribution of the book. Such funds shall not revert to the general fund but shall be carried forward to the next fiscal year and remain available to the secretary of state until expended for the publications and distribution of future editions. None of these funds shall be used for the payment of employees' salaries.

(c) Acknowledgement of the chosen benefactors shall be included in the preface of the book. An appropriate acknowledgement shall be given based on the generosity of the benefactor. Acknowledgement shall be in the form of a letter from the secretary of state acknowledging the gift in a separate listing in the preface of the book. Notwithstanding any provisions of the law to the contrary, a benefactor shall have the first option of being chosen as the benefactor or benefactors of the next edition of the Tennessee Blue Book.

(d) The secretary of state shall maintain a list of all benefactors that shall include names, addresses and the amount of the benefactor's donation. Such a list shall be open and available to public inspection.






Part 2 - Ascertaining Action on Local or Private Acts

§ 8-3-201 - Private or local acts -- Transmission to local body or agency for approval.

It is the duty of the secretary of state to send promptly by registered or certified mail, with return receipt requested, a certified copy of every act which requires a notification of the secretary of state pursuant to § 8-3-205 passed by the general assembly, which is private or local in form or effect, to the presiding officer of the body having jurisdiction to approve or disapprove the act if, in the effective date, the act provides for such action by the local legislative body, or to the chair of the county election commission if, in the effective date, the act provides for approval or disapproval in an election. The secretary of state, in a separate communication with each such act, shall call attention to the time limit for local action, either as provided in the act itself or as provided in § 8-3-202.



§ 8-3-202 - Certification of result of local action -- Deadline for action.

If any act which requires a notification of the secretary of state pursuant to § 8-3-205 provides a deadline for local approval or disapproval, within thirty (30) days after approval or disapproval it shall be the duty of the presiding officer of the local legislative body or the chair of the county election commission, as the case may be, to certify to the secretary of state whether the act was approved or disapproved. If any act which requires a notification of the secretary of state pursuant to § 8-3-205 does not specify such a deadline, a failure to approve by December 1 of the year the act was passed shall render it null and void and of no effect whatsoever.



§ 8-3-203 - Secretary of state to ascertain result of local action on private or local act.

It is the duty of the secretary of state to ascertain whether local action has been taken on all acts which are private or local in form or effect which requires a notification of the secretary of state pursuant to § 8-3-205. When a certificate of local action taken has not been received within the time limit specified in such act, the secretary of state shall take steps to find out whether any action has been taken and to obtain the necessary certificate, including the sending of a courier to examine local records and to procure a certificate if all other measures fail.



§ 8-3-204 - Local action on private or local act to be indicated in published acts.

The secretary of state shall indicate, in the published volumes of private acts, what action has been taken on every act which is private or local in form or effect which requires a notification of the secretary of state pursuant to § 8-3-205. If the deadline for local action, either as fixed in the act or by § 8-3-202, has passed with no action having been taken, the secretary of state shall so indicate in the published volumes. In no case shall such an act in the published volumes have appended thereto a statement that local action is unknown.



§ 8-3-205 - Notification requirements of the secretary of state.

The notification requirements of the secretary of state pursuant to this part only apply to any act passed by the general assembly which:

(1) Does not amend the general law;

(2) Within the body of the act, names and specifically only applies to the named municipality or county; and

(3) In the effective date, pursuant to Article XI, § 9 of the Tennessee Constitution, requires a two-thirds (2/3) vote of the legislative body of the specifically named municipality or county to approve or disapprove the act, or requires approval or disapproval of the act in an election by a majority of those voting in the election in the municipality or county affected.









Chapter 4 - Comptroller of the Treasury

Part 1 - General Provisions

§ 8-4-101 - Election -- Term of office.

There shall be a comptroller of the treasury, who shall be elected by joint vote of both houses of the general assembly, and hold such office for two (2) years, and until a successor shall be elected and qualified.



§ 8-4-102 - Examination of incumbent's accounts.

Previous to the convening of each biennial general assembly, the speaker of the senate and the speaker of the house jointly may contract for the services of an independent public accounting firm to audit or review the operations of the office of the comptroller of the treasury, or may call upon the director of the division of state audit to review with them a current audit of the comptroller of the treasury. The speakers may appoint a committee of the general assembly for the purpose of such review.



§ 8-4-103 - Performance audit for energy conservation, production and security.

(a) On or before January 8, 2008, and every five (5) years on or before the second Tuesday of the month of January thereafter, the comptroller of the treasury shall undertake a performance audit of those agencies and departments authorized or required by legislation or executive order to act relative to the conservation of energy, the study and production of alternative sources of energy, and energy security in the state. The comptroller of the treasury shall assess the extent to which those agencies and departments have fulfilled their mandates and capitalized on authorizations relative to energy conservation, production, and security and shall report findings and recommendations to the energy, agriculture and natural resources committee of the senate, the agriculture and natural resources committee of the house of representatives, and the government operations committees of the senate and the house of representatives.

(b) Agencies and departments to be audited pursuant to this section shall include, but not be limited to:

(1) The department of environment and conservation, office of environmental assistance;

(2) The department of economic and community development, energy division;

(3) The department of finance and administration, division of real property administration, office of energy management;

(4) The department of general services, motor vehicles and purchasing divisions;

(5) The department of transportation;

(6) The Tennessee regulatory authority;

(7) The department of human services, low income home energy assistance program and weatherization assistance program; and

(8) The state building commission.



§ 8-4-104 - Oath of office.

The comptroller of the treasury shall take an oath, before a judge of the circuit, chancery, appeals or supreme court, to support the Constitutions of Tennessee and of the United States, and an oath of office.



§ 8-4-105 - Location of office.

The office of the comptroller of the treasury shall be kept at the seat of government.



§ 8-4-106 - Seal.

The comptroller of the treasury shall keep a seal, with the motto, "The Seal of the Comptroller of Tennessee."



§ 8-4-107 - Interest in transactions prohibited.

The comptroller of the treasury shall not have any financial interest in the transactions of any department, institution, office, or agency of the state government.



§ 8-4-108 - Duties generally.

The comptroller of the treasury shall perform all such services as may be required of the comptroller of the treasury by law or by resolution of the general assembly. The comptroller is authorized to provide such services to a county or other local government as may be requested by that entity and determined by the comptroller to be appropriate, and to charge that entity an administrative fee with respect thereto. This section shall not be construed either to extend or limit the authority of the division of property assessments with respect to taxpayer audits and reviews to the extent such authority exists under present law.



§ 8-4-109 - Audits of governmental entities -- Implementation and reports by agency heads.

(a) (1) The comptroller of the treasury shall keep no accounts in the department of audit, but shall conduct a continuous post audit of the accounts, books, records, and other evidences of financial transactions kept in the department of revenue, the state treasurer's office, or in the other departments, institutions, offices and agencies of the state government.

(2) The comptroller of the treasury is hereby authorized to audit any books and records of any governmental entity created under and by virtue of the statutes of the state of Tennessee which handles public funds when such audit is deemed necessary or appropriate by the comptroller of the treasury. The comptroller of the treasury shall have the full cooperation of officials of the governmental entity in the performance of such audit or audits.

(b) When the comptroller of the treasury conducts an audit of the accounts, books, records, and other evidences of financial transactions of any department, agency, or institution of the state, it shall be the duty of the officer who is the administrative head of such department, agency, or institution to report to the comptroller of the treasury, in writing, the action that has been taken to implement the recommendations of the comptroller of the treasury relative to the effective and efficient management of such accounts, books, records, or other evidences of financial transactions, or to state the reasons and justifications for disagreement with the recommendations proposed by the office of the comptroller of the treasury. The time and procedure for filing such reports shall be prescribed by the comptroller of the treasury.

(c) Upon the failure of such officer to timely implement such recommendations or to submit the report required by subsection (b), the comptroller of the treasury shall notify the chairs of the finance, ways and means committees of the general assembly, who shall review such failure to timely implement or report and shall take such steps as they deem necessary.



§ 8-4-110 - Reports and recommendations.

(a) The comptroller of the treasury shall prepare and publish a report, setting forth the essential facts of the post audit provided for in § 8-4-109 in summary form after the close of each fiscal year.

(b) If the comptroller of the treasury finds, in the course of the audit, evidences of improper transactions, or of incompetence in keeping accounts or in handling funds, or of any other improper practice of financial administration, the comptroller of the treasury shall report the same to the governor immediately. If the comptroller of the treasury finds evidences of illegal transactions, the comptroller of the treasury shall forthwith report such transactions both to the governor and to the attorney general and reporter. All such evidences shall be included in the annual reports of the comptroller of the treasury, who has the discretion to make them public at any time during the fiscal year.

(c) The comptroller of the treasury shall supply the members of the general assembly, when in session, with copies of all annual reports, and shall make recommendations for the elimination of improper financial practices and for the general improvement of the financial administration of the state.

(d) In the discharge of these duties, the comptroller of the treasury shall exercise, as necessary, the authority granted the comptroller of the treasury elsewhere at law for performing investigations.



§ 8-4-111 - Methods of accounting.

The comptroller of the treasury has the authority to require any and all departments, institutions, offices, and agencies of the state government to maintain their accounts, records, documents, vouchers, requisitions, payrolls, cancelled checks and coupons, and other evidences of financial transactions in such manner as to expedite the work of post auditing.



§ 8-4-113 - Guidelines for compliance with Financial Integrity Act.

The comptroller of the treasury shall consult with the commissioner of finance and administration in the establishment of guidelines for the evaluation by agencies of their systems of accounting and administrative control as provided in the Financial Integrity Act of 1983, compiled in title 9, chapter 18.



§ 8-4-114 - Investigation of fraud relating to qualification for government set-aside program.

The comptroller of the treasury shall investigate any complaint brought to the attention of the comptroller of the treasury's office alleging a violation of § 39-14-137. If, as a result of such investigation, the comptroller of the treasury determines that probable cause exists to believe that a violation has occurred, then the comptroller of the treasury shall submit such investigatory findings to the appropriate prosecutorial authority.



§ 8-4-115 - Standardized procedures for booking of arrestees.

(a) (1) The comptroller of the treasury, in consultation with the Tennessee bureau of investigation, the Tennessee Sheriff's Association, the Tennessee Association of Chiefs of Police, and the Tennessee corrections institute, developed standardized booking procedures which include:

(A) A photograph of the arrestee;

(B) A set of fingerprints. If fingerprints are maintained manually, the booking agency shall mail two (2) sets of properly completed fingerprint cards to the Tennessee bureau of investigation. If fingerprints are transmitted to the Tennessee bureau of investigation electronically, the booking agency shall maintain with the arrest report one (1) hard copy of the fingerprints along with an acknowledgement from the Tennessee bureau of investigation that a copy of the fingerprints have been received and accepted;

(C) Delivery to the appropriate local law enforcement agency of a completed judgment order signed by a judge to be used by the local law enforcement agency for completion of an R-84 Disposition Card, except as provided in this subdivision (a)(1)(C). A local law enforcement agency and a clerk of court can collaborate on an automated process for the electronic submission of final dispositions for criminal cases to the Tennessee bureau of investigation. After a law enforcement agency and a clerk of court have implemented an automated process for the electronic submission of final dispositions for criminal cases, and have had the process certified by the Tennessee bureau of investigation, all final dispositions shall be reported electronically. Upon implementation of an automated process for the electronic submission of final dispositions for criminal cases, the delivery to the local law enforcement agency of a completed judgment order signed by a judge to be used by the local law enforcement agency for completion of an R-84 Disposition Card, and the submission by the local law enforcement agency of a completed R-84 Disposition Card to the Tennessee bureau of investigation are no longer required;

(D) An arrest report; and

(E) Delivery to the appropriate court clerk office of a warrant or capias for offense containing the state control number assigned by the law enforcement agency upon the arrest of an individual to be recorded in the court information system of the court clerk office.

(2) Notwithstanding the provisions of § 8-8-201 or § 38-3-122 to the contrary, it shall be the duty of the law enforcement agency responsible for maintaining the arrested person's booking records to take the fingerprints from such person as required by such sections.

(3) Where individuals are arrested multiple times for a violation of § 39-17-310, the offense of public intoxication, the arresting officer shall note on the arrest report that fingerprints are on file for this individual pursuant to § 38-3-122(a).

(4) Compliance with these standardized booking procedures shall be the basis for the comptroller of the treasury determining compliance with the fingerprinting requirements of §§ 8-8-201(a)(35) and 38-3-122. The Tennessee corrections institute and the law enforcement training academy shall train correctional personnel in municipal, county and metropolitan jurisdictions in the application of these standardized booking procedures.

(b) The respective county or municipal legislative body shall appropriate funds for the respective sheriff's office or police department, including funds for personnel and supplies which are sufficient to comply with the provisions of this section.

(c) (1) The comptroller of the treasury shall audit or cause to be audited under provisions of title 4, chapter 3, part 3 and title 6, chapter 56, part 1, on an annual basis the sheriff's office or police department to determine whether or not such law enforcement agency is in compliance with the requirements of this section. If the comptroller of the treasury determines that a particular sheriff's office or police department is not in compliance with §§ 8-8-201(a)(35), 38-3-122 and this section, the comptroller of the treasury, within thirty (30) days of such determination, shall notify such sheriff or police chief and the Tennessee peace officer standards and training commission of such noncompliance.

(2) Such sheriff or police chief shall show cause to the Tennessee peace officer standards and training commission within thirty (30) days of notification why such sheriff or police chief should not be found to be in noncompliance with the requirements of §§ 8-8-201(a)(35) and 38-3-122. If the appropriate sheriff or police chief does not respond or show good cause within thirty (30) days, the Tennessee peace officer standards and training commission shall forthwith decertify the appropriate sheriff or police chief and impound the supplement provided for such sheriff or police chief in § 38-8-111. The Tennessee peace officer standards and training commission shall notify the comptroller of the treasury and both the sheriff and county commission or the police chief and city council of such action.

(3) The burden shall be on such sheriff or police chief to demonstrate compliance to the Tennessee peace officer standards and training commission and if such sheriff or police chief is found to be in compliance with the provisions of this section within sixty (60) days after decertification, the Tennessee peace officer standards and training commission shall rescind the decertification order and cause any salary supplement impounded to be returned to the appropriate sheriff or police chief except for one twelfth (1/12) of the annual supplement.

(d) In addition to any proceeding under the provisions of chapter 47 of this title, the sheriff or police chief may be removed from office in accordance with the provisions of this section. The comptroller of the treasury shall forward a copy of reports of noncompliance with provisions of this section by the sheriff or police chief to the district attorney general having jurisdiction and to the attorney general and reporter. The district attorney general and the attorney general and reporter shall each review the report and determine if there is sufficient cause for further investigation. If further investigation indicates willful misfeasance, malfeasance or nonfeasance by the sheriff or police chief, the district attorney general shall proceed pursuant to chapter 47 of this title, to remove the sheriff or police chief from office. The provisions of this subsection (d) become effective for fingerprints taken or required to be taken on or after July 1, 1999.

(e) Prior to purchasing an electronic fingerprint imaging system, the sheriff or municipal police department shall obtain certification from the Tennessee bureau of investigation that such equipment is compatible with the Tennessee bureau of investigation's and the federal bureau of investigation's integrated automated fingerprint identification system.

(f) Subject to the approval of the general assembly, a portion of the funds derived from the additional privilege tax levied on all criminal cases instituted in this state as provided for in § 67-4-602(g), may be appropriated to the Tennessee bureau of investigation for the purchase, installation, maintenance, and line charges of electronic fingerprint imaging systems.

(g) Upon establishment of an automated system for final disposition reporting, clerks of court shall submit final disposition reports electronically to the Tennessee bureau of investigation. Jurisdictions that submit final disposition reports electronically will cease the submission of R-84 Disposition Cards upon advisement from the Tennessee bureau of investigation. The submission of an electronic final disposition report shall have the same force and effect as the submission of a R-84 Disposition Card.

(h) Any automated court information system being used or developed on or after July 1, 2005, including, but not limited to, the Tennessee court information system (TnCIS) being designed pursuant to § 16-3-803(h), shall ensure that an electronic file of final disposition data will be reported to the Tennessee bureau of investigation. The form, general content, time, and manner of submission of the electronic file of final disposition data will comply with the rules and regulations prescribed by the Tennessee bureau of investigation.



§ 8-4-116 - Authority of comptroller to audit.

(a) Entities contracting with the state or local governments to perform government services shall be subject to audit by the comptroller of the treasury to assure that public funds are expended in accordance with the public purpose for which they were contracted.

(b) Notwithstanding any other provision of law or existing contract, the comptroller of the treasury is hereby authorized to conduct an audit of the records of any entity contracting with the state or local government entities created under and by virtue of the statutes of the state, if such contracting entity derives fifty percent (50%) or more of its gross revenue from such state or local entity or entities. All books, records, documents, and other evidence pertaining to the receipt, accounting for, use and/or expenditure of any public funds by any such contracting entity shall be available for examination by the comptroller of the treasury during normal business hours through on-site review. In the alternative, and in the comptroller's sole discretion, such records may be provided through the mail or other methods of data transmission. Such audits shall take place as often as necessary, and to the extent necessary, in the discretion of the comptroller of the treasury and in conformance with generally accepted auditing standards, to determine whether public funds received by the entity were properly accounted for and expended in accordance with the public purpose for which the entity was contracted. The comptroller of the treasury shall have such authority notwithstanding whether the contract is in the form of a fee-for-service contract, a vendor contract, a cost reimbursement contract, any combination of these types of contract, or any other form of contract.

(c) The comptroller of the treasury shall have the authority to determine whether a contracting entity is subject to audit pursuant to this section. The comptroller of the treasury shall give advance written notice of intent to audit to the contracting entity and its chief executive officer. If the contracting entity contends that it is not subject to audit, it shall, within five (5) business days of receipt of the notice, file with the comptroller of the treasury a written objection to the audit. Such objection shall be made under oath and accompanied by an income statement or such other statements or financial records as would, within the sound discretion of the comptroller of the treasury and consistent with generally accepted auditing standards, establish that the contracting entity is not subject to audit. The failure to file such an objection shall be deemed a waiver of any objection to the audit. Notwithstanding any other provision of law to the contrary, any income statements or other financial documents filed with the objection shall become a part of the comptroller's confidential work papers and shall not be open or otherwise subject to public inspection.

(d) If a contracting entity, after having received notice of intent to audit, refuses to grant access to such books, records, documents, and other evidence of the contracting entity as may be necessary, in the judgment of the comptroller, to accomplish the audit, the comptroller of the treasury shall have the authority to make application to the chancery court of Davidson County for an order requiring the contracting entity to show cause why the entity is not subject to audit by the comptroller of the treasury. In the absence of such a showing by the contracting entity, the court shall grant a permanent or temporary injunction compelling the contracting entity, its officers, agents, and attorneys, to grant access to such books, records, documents, and other evidence to the comptroller of the treasury or the comptroller's duly appointed representatives. The chancery court shall have the authority to assess costs of enforcement, including reasonable attorneys' fees, against the contracting entity, its officers and agents, and any other person responsible for objecting to the audit or refusing access to such books, records, documents, and other evidence if the court finds that there were no substantial grounds for objecting to the audit or refusing access.

(e) The comptroller of the treasury has the authority to promulgate rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, consistent with this section for the purpose of ensuring the proper and orderly conduct of audits and other examinations of contracting entities within the meaning of this section.

(f) This section is not intended to abolish any authority now held by the comptroller of the treasury, and shall not be deemed to repeal by implication any existing law.



§ 8-4-117 - Determination of state and local expenditures for indigent care and available federal resources.

The comptroller of the treasury is directed to determine all state and local government expenditures for the care of indigent persons and all federal resources available to the state of Tennessee for the care of indigent persons.



§ 8-4-118 - Authority of the comptroller of the treasury to obtain certain information from applicants applying for employment.

(a) The comptroller of the treasury may require all persons prior to employment with such office to:

(1) Agree to the release of all investigative records to the comptroller of the treasury for the purpose of verifying the accuracy of criminal violation information contained on an employment application; and

(2) Supply a fingerprint sample and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation. In addition, to the extent permitted by federal law, and at the discretion of the comptroller of the treasury, a check of such prints may be made against records maintained by the federal bureau of investigation.

(b) Any costs incurred by the Tennessee bureau of investigation or the federal bureau of investigation, as appropriate, in conducting such investigations of applicants shall be paid by the comptroller of the treasury.

(c) The comptroller of the treasury may establish the job titles or classifications to which the requirements of this section apply. Such classifications shall not supersede any mandatory fingerprint-based criminal history background requirements that may be applicable for any person who is seeking employment in a position in any program subject to licensure, approval or certification by any state agency.



§ 8-4-119 - Report to comptroller of treasury of government fraud.

(a) Any state agency having determined that a theft, forgery, credit card fraud or any other intentional act of unlawful or unauthorized taking, or abuse of public money, property, or services, or that other cash shortages have occurred in the state agency, shall report the information to the office of the comptroller of the treasury.

(b) The comptroller of the treasury, in consultation with the state agencies, shall have the authority to establish guidelines for such reports.

(c) The information received pursuant to this section shall be confidential working papers of the comptroller of the treasury, and therefore, shall not be an open record pursuant to title 10, chapter 7.

(d) As used in this section "state agency" means each state board, commission, committee, department, office, or any other unit of state government.






Part 2 - Hearings and Investigations

§ 8-4-201 - Power to require testimony and administer oaths.

The comptroller of the treasury, in performing any of the duties of office, has the power to require any person to testify under oath as to any matter which is a proper subject of inquiry by the comptroller of the treasury. The comptroller of the treasury is authorized to administer all necessary oaths.



§ 8-4-202 - Power to subpoena.

For these purposes, the comptroller of the treasury is empowered to issue subpoenas or subpoenas duces tecum to require attendance of persons and submission of documents, at specified times and places, to give testimony in the case or matter therein stated. The subpoena shall mention the names of the parties to the hearing and the party at whose instance the witness is called, and, if necessary, require the witness also to bring any books, documents, or other writing under the person's control which may be pertinent to the hearing.



§ 8-4-203 - Service of subpoena.

Service of such subpoena shall be had by a designated representative of the comptroller of the treasury handing a copy of the subpoena to such witness, or if the witness cannot be found, then leaving a copy of the subpoena at the usual place of residence of the witness. Such process shall run throughout the state.



§ 8-4-204 - Failure of witness to appear -- Penalty.

Failure of any witness so subpoenaed to attend shall be certified by the comptroller of the treasury to the chancery court in whose judicial district such witness resides, and such chancery court shall exercise authority granted it by law in the treating of contempt of court matters, including those powers granted in §§ 29-9-103 -- 29-9-105; all to the end that the witness shall be compelled to appear at a time and place specified by the chancery court.



§ 8-4-205 - Witness refusing to testify -- Penalty.

Any witness who appears as ordered, but upon appearance refuses to testify on matters not privileged by law, shall be punished as prescribed in § 8-4-204.



§ 8-4-206 - Witness' traveling expenses -- Reimbursement -- Pay.

Any witness so subpoenaed shall be reimbursed necessary traveling expenses from such witness' home to the place of hearing and other necessary expenses as determined by the comptroller of the treasury. Those witnesses not employees of the state shall be paid at the rate of five dollars ($5.00) per day for each day or portion of a day in attendance at such hearing.



§ 8-4-207 - Investigations -- Request of aid from other state agencies.

The comptroller of the treasury may, whenever deeming such aid necessary, request the aid of any and all agencies of the state of Tennessee in investigation of alleged irregularities or discrepancies involving state revenue or state funds.



§ 8-4-208 - Cooperation of state agencies in investigations.

Unless good and sufficient reason can be shown why the particular state agency should not render such aid, any request by the comptroller of the treasury shall be honored and the agency so requested shall give full aid, support and cooperation to the comptroller of the treasury in such investigation.






Part 3 - Disability of Comptroller of the Treasury -- Assistant Comptroller of the Treasury

§ 8-4-301 - Vacancy in office.

If the comptroller of the treasury dies, resigns, or is, from any cause, disabled from performing the duties of office, the governor shall appoint some person well qualified to act in the comptroller of the treasury's stead, who shall take the same oaths, give the same bonds, in the same manner, be liable to the same penalties and receive the same salary and allowances as the regular comptroller of the treasury.



§ 8-4-302 - Assistant comptroller of the treasury -- Appointment.

(a) There is created the office of assistant comptroller of the treasury who shall serve as such during any emergency when the regular comptroller of the treasury is disabled or disqualified from performing the duties of the office.

(b) If the general assembly is not in session when such emergency exists, the governor shall appoint such assistant comptroller of the treasury to serve until the general assembly convenes, at which time the general assembly shall elect the assistant comptroller of the treasury in the event the emergency then continues. If the general assembly is in session when the emergency commences, the assistant comptroller of the treasury shall be elected by the joint vote of the general assembly.



§ 8-4-303 - Acting in emergency only.

(a) In no event shall the person so appointed as assistant comptroller of the treasury serve as such except during the existence of the emergency, and the governor shall determine when such emergency exists and when it terminates and shall so declare.

(b) The action of the governor in declaring the existence of an emergency shall be subject to review by writ of certiorari.



§ 8-4-304 - Powers and duties of assistant comptroller of the treasury.

Such person appointed or elected as assistant comptroller of the treasury shall possess all the qualifications required of the comptroller of the treasury and shall file such bond as is required to be filed by the comptroller of the treasury under the statutes, and shall take the oath of office prescribed by statute for the comptroller of the treasury, and shall serve only during the continuance of the emergency as determined by the governor and shall be paid such compensation as the governor may fix, but in no event shall the compensation so fixed exceed that prescribed by law for the duly elected comptroller of the treasury.






Part 4 - Advocacy for Honest and Appropriate Government Spending Act

§ 8-4-401 - Short title.

This part shall be known and may be cited as the "Advocacy for Honest and Appropriate Government Spending Act."



§ 8-4-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Community grant" means federal funds made available to the state of Tennessee for administration and distribution pursuant to any of the following programs:

(A) The maternal and child health block grant program;

(B) The preventative health and services block grant program;

(C) The alcohol, drug abuse, and mental health block grant program;

(D) The social services block grant program;

(E) The community services block grant program; or

(F) The low income energy assistance program;

(2) "Community grant agency" means any private corporation that contracts with a state agency to receive one (1) or more community grants in consideration for rendering specified services to the public;

(3) "Hotline" means a method or system created or established to accept any telephonic or electronic form of communication that is communicated to the office of the comptroller of the treasury, for the purposes of providing governmental employees and citizens of Tennessee a means to report or provide information relating to alleged fraud, abuse, or wrongdoing;

(4) "Local agency" means any county, municipality, branch or agency of a county or municipality, public utility, utility district, entity created pursuant to any interlocal agreement, or any other political subdivision thereof; and

(5) "State agency" means each state board, commission, committee, department, office, or any other unit of state government.



§ 8-4-403 - Toll-free and web-based hotline.

The office of the comptroller of the treasury shall establish, maintain, and publicize a toll-free telephonic and web-based hotline for the purpose of receiving allegations of fraud, waste, or abuse of public funds.



§ 8-4-404 - Display of sign concerning toll-free hotline.

(a) Throughout the period in which a state agency or community grant agency receives public funds, the entity shall display in a prominent place, a sign at least eleven inches (11'') in height and seventeen inches (17'') in width stating:

NOTICE:

THIS AGENCY IS A RECIPIENT OF TAXPAYER FUNDING. IF YOU OBSERVE AN AGENCY DIRECTOR OR EMPLOYEE ENGAGING IN ANY ACTIVITY WHICH YOU CONSIDER TO BE ILLEGAL, IMPROPER, OR WASTEFUL, PLEASE CALL THE STATE COMPTROLLER'S TOLL-FREE HOTLINE:

1-800-232-5454

(b) No state agency or community grant agency shall edit the written text of such notice.



§ 8-4-405 - Educating citizens and public employees on reporting allegations of fraud, waste or abuse of public funds and the responsibility of comptroller to review allegations.

Through press releases, public service announcements, or other appropriate public information activities, the office of the comptroller of the treasury shall attempt to educate both private citizens and public employees of the availability of a mechanism to report, and the responsibilities of the office of the comptroller of the treasury to review, allegations of fraud, waste, or abuse of public funds.



§ 8-4-406 - Review and record of notifications -- Investigations -- Reports.

(a) The office of the comptroller of the treasury shall review all notifications received through the hotline pursuant to this part and shall maintain a record of each meritorious notification involving an activity related to state agency or community grant supported services. The information received through the notifications shall be investigated by the office of the comptroller of the treasury or may be referred by the office of the comptroller of the treasury to the appropriate program or investigative agency.

(b) Upon receiving the information relating to a notification, a state agency, local agency or community grant agency shall undertake adequate and appropriate measures to investigate and remedy any illegal, improper, or wasteful activity noted in the information. The state agency, local agency or community grant agency shall submit a written report to the office of the comptroller of the treasury, outlining the findings of the investigating entity's investigation, as well as any remedial action undertaken. A copy of the report shall be retained by the state agency, local agency or community grant agency, and if involving a community grant agency, the report shall be appropriately considered prior to the state entering into any other contractual relationship with the community grant agency. The detailed information received and generated shall be considered confidential in the same manner as if such investigation has been conducted by the office of the comptroller of the treasury pursuant to § 8-4-407.



§ 8-4-407 - Confidentiality of information -- Annual summary of notifications.

(a) The detailed information received and generated pursuant to this part shall be considered confidential working papers of the comptroller of the treasury and is therefore not an open record pursuant to title 10, chapter 7.

(b) Each year the office of the comptroller of the treasury shall include within the annual report required by § 8-4-110, a summary of the notifications received during the year pursuant to this part. The summary shall indicate the number of notifications, the general nature of the activities reported, the state agencies and community grant agencies affected, and, if appropriate, any remedial action taken or proposed, including the total amount of public funds recovered, and any criminal or civil actions initiated or completed as a result of an allegation received by the office of the comptroller of the treasury under this part.



§ 8-4-408 - Procurement and distribution of hotline signs.

The office of the comptroller of the treasury shall procure uniform signs, printed in accordance with § 8-4-404, which shall be available, upon request, for distribution without cost to each state agency and community grant agency.



§ 8-4-409 - Providing false information -- Good faith allegation -- Application to state agencies and local government employees -- Retaliation.

(a) Any person who knowingly provides false information pursuant to the provisions of this part commits a Class C misdemeanor.

(b) Any person making an allegation in good faith pursuant to this part is immune from civil or criminal liability for making the allegation, even if the allegation proves to be false.

(c) The provisions of § 8-50-116 shall apply to all state agency and local government employees. In addition, no government employee shall suffer any of the prohibited retaliatory actions specified in § 8-50-116 for reporting to, or cooperating with, the office of the comptroller of the treasury or other investigating entity. Any person who knowingly and willingly retaliates or takes adverse action of any kind against any person for reporting alleged wrongdoing pursuant to the provisions of this part, commits a Class A misdemeanor.






Part 5 - Local Government Instances of Fraud Reporting Act

§ 8-4-501 - Short title.

This part shall be known and may be cited as the "Local Government Instances of Fraud Reporting Act."



§ 8-4-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Public entity" means any branch or agency of a county, municipality, public utility, utility district, entity created pursuant to any interlocal agreement, or any other political subdivision thereof;

(2) "Public official" means a person elected or appointed to any office of a public entity;

(3) "Reasonable amount of time" means any amount of time that is reasonable under the particular circumstances, but shall not under any circumstances exceed five (5) working days; and

(4) "Unlawful conduct" means theft, forgery, credit card fraud, or any other act of unlawful taking, waste, or abuse of, or official misconduct, as defined in § 39-16-402, involving public money, property, or services.



§ 8-4-503 - Reporting unlawful conduct -- Method of making report.

(a) A public official with knowledge based upon available information that reasonably causes the public official to believe that unlawful conduct has occurred shall report the information in a reasonable amount of time to the office of the comptroller of the treasury.

(b) The comptroller of the treasury shall have the power to prescribe the method of making the reports.



§ 8-4-504 - Good faith immunity.

(a) If acting in good faith, a public official makes a report, as required by § 8-4-503, the person shall not be liable in any civil or criminal action that is based solely upon:

(1) The person's decision to report what the person believed to be unlawful conduct;

(2) The person's belief that reporting the unlawful conduct was required by law; or

(3) The fact that a report of unlawful conduct was made.

(b) No immunity conferred pursuant to subsection (a) shall attach if the person reporting the unlawful conduct participated in or benefited from the conduct.



§ 8-4-505 - Confidentiality.

The detailed information received and generated pursuant to this part shall be considered confidential working papers of the comptroller of the treasury and is therefore not an open record pursuant to title 10, chapter 7.






Part 6 - Office of Open Records Counsel

§ 8-4-601 - Creation.

(a) There is created the office of open records counsel to answer questions and provide information to public officials and the public regarding public records. The role of the office shall also include collecting data on open meetings law inquiries and problems and providing educational outreach on the open records laws compiled in title 10, chapter 7, and the open meetings laws compiled in chapter 44 of this title.

(b) The office of open records counsel shall answer questions and issue informal advisory opinions as expeditiously as possible to any person, including local government officials, members of the public and the media. State officials shall continue to consult with the office of the attorney general and reporter for such opinions. Any opinion issued by the office of open records counsel shall be posted on the office's web site.

(c) The office of open records counsel is authorized to informally mediate and assist with the resolution of issues concerning the open records laws compiled in title 10, chapter 7.



§ 8-4-602 - Advisory committee -- Membership.

(a) There is created an advisory committee on open government to provide guidance and advice for the office of open records counsel.

(b) (1) The advisory committee shall consist of fourteen (14) members to be appointed for a term of four (4) years; provided, that the five (5) members listed in subdivisions (b)(1)(A)-(E) shall be appointed for an initial term of four (4) years and the five (5) members listed in subdivisions (b)(1)(F)-(J) shall be appointed for an initial term of two (2) years. The members listed in subdivisions (b)(1)(K), (L), (M) and (N) shall be appointed for an initial term of four (4) years. The advisory committee shall be made up of one (1) member from each of the following groups who will be appointed by the comptroller of the treasury from a list of three (3) nominees submitted from each group:

(A) One (1) member from the Tennessee Coalition for Open Government;

(B) One (1) member from the Tennessee Press Association;

(C) One (1) member from the Tennessee Municipal League;

(D) One (1) member from either the Tennessee County Services Association or the County Officials Association of Tennessee;

(E) One (1) member from the Tennessee School Boards Association;

(F) One (1) member from Common Cause;

(G) One (1) member from the League of Women Voters;

(H) One (1) member from public hospitals submitted by the Tennessee Hospital Association;

(I) One (1) member from the Tennessee Association of Broadcasters;

(J) One (1) member representing the board of regents or the University of Tennessee;

(K) One (1) member from the Tennessee Association of Chiefs of Police;

(L) One (1) member from the Tennessee Sheriffs' Association;

(M) One (1) member from the Society of Professional Journalists; and

(N) One (1) member from the American Association of Retired People.

(2) The advisory committee shall also consist of the chair of the state and local government committee of the senate and the state government committee of the house of representatives and the attorney general and reporter or the attorney general and reporter's designee.

(c) The nonlegislative members shall not receive compensation for serving on the committee but shall be reimbursed for attendance at meetings in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 8-4-603 - Open meetings laws -- Review of proposed legislation -- Report.

(a) The advisory committee, with the guidance and assistance of the office of open records counsel, may review and provide written comments on any proposed legislation regarding the open meetings laws compiled in chapter 44 of this title and the open records laws compiled in title 10, chapter 7.

(b) The office of open records counsel and the advisory committee shall provide a report to the general assembly and to the governor by March 1 of each year.



§ 8-4-604 - Office of open records counsel -- Duties -- Schedule of reasonable charges -- Policies and guidelines.

(a) The office of open records counsel shall establish:

(1) (A) A schedule of reasonable charges that a records custodian may use as a guideline to charge a citizen requesting copies of public records pursuant to title 10, chapter 7, part 5. In establishing the schedule, the office of open records counsel shall consider:

(i) Such factors as the size, by population, of the county or municipality, the complexity of the request, the number of man hours involved in retrieving the documents, redacting confidential information from the documents and any other costs involved in preparing the documents for duplication, the costs of duplication, the costs of mailing the documents if the requestor is not returning to retrieve the requested documents, and any other costs that the office of open records counsel deems appropriate to include in the charge; and

(ii) The principles presented by the study committee created by Acts 2006, ch. 887:

(a) That state policies and guidelines shall reflect the policy that providing information to the public is an essential function of a representative government and an integral part of the routine duties and responsibilities of public officers and employees;

(b) That excessive fees and other rules shall not be used to hinder access to nonexempt public information;

(c) That, in accordance with § 10-7-503(a)(7)(A), no charge shall be assessed to view a public record unless otherwise required by law;

(d) That the requestor be given the option of receiving information in any format in which it is maintained by the agency, including electronic format consistent with title 10, chapter 7, part 1; and

(e) That when large-volume requests are involved, information shall be provided in the most efficient and cost-effective manner, including but not limited to permitting the requestor to provide copying equipment or an electronic scanner;

(B) The schedule established pursuant to subdivision (a)(1)(A) shall be revised at least annually;

(2) A separate policy related to reasonable charges that a records custodian may charge for frequent and multiple requests for public records; and

(3) A safe harbor policy for a records custodian who adheres to the policies and guidelines established by the office of open records counsel.

(b) The office of open records counsel shall make the policies and guidelines available on the Internet.

(c) The policies and guidelines shall not be deemed to be rules under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 7 - Small Business Advocate

§ 8-4-701 - "Small business" defined.

For purposes of this part, "small business" means a business entity, including its affiliates, that employs fifty (50) or fewer full-time employees.



§ 8-4-702 - Advocate within the office of the comptroller of the treasury -- Authority -- Choice of advocate.

(a) There shall be a small business advocate within the office of the comptroller of the treasury to answer questions and provide information to residents of this state who are starting a small business or who already own a small business.

(b) The small business advocate is authorized to informally mediate and assist with the resolution of issues concerning small business owners and state departments and agencies.

(c) The small business advocate shall be chosen by the comptroller of the treasury from existing personnel within the comptroller's office and the comptroller shall implement the provisions of this part without using additional resources.



§ 8-4-703 - Contact person within each department and agency with regulatory authority.

(a) Each department and agency in state government that has any regulatory authority over business activity shall appoint a person from existing executive service personnel who shall serve as a contact person for the small business advocate when the advocate has an issue or question concerning the department or agency. The contact person is responsible for communicating with the small business advocate when problems or issues from small business owners arise in the person's department or agency. The contact person shall notify the small business advocate when the issue or problem is resolved.

(b) The department or agency shall notify the small business advocate who the contact person is within sixty (60) days of July 1, 2010. At any time a department or agency changes the contact person, the department or agency shall notify the small business advocate within seven (7) business days of the change.



§ 8-4-704 - Duties of advocate.

The small business advocate shall:

(1) Work with each state agency and department with regulatory authority over businesses to ensure that small business owners who receive or are subject to an audit, on-site inspection, compliance assistance effort, or other enforcement-related communication or contact by agency or department personnel are provided with a means to communicate or comment on the enforcement activity conducted by such personnel;

(2) Establish means to receive comments from small business owners regarding actions by agency or department employees conducting compliance or enforcement activities;

(3) Establish means to refer comments from small business owners received pursuant to subdivision (2) to the contact person of the affected agency or department in the appropriate circumstances and to maintain the confidentiality of the identity of the person making such comments; and

(4) Rate agencies on the extent to which they notify small business owners about the existence of the small business advocate.



§ 8-4-705 - Annual report to general assembly on enforcement activities.

The small business advocate shall report annually to the commerce and labor committee of the senate and the business and utilities committee of the house of representatives regarding evaluating the enforcement activities of department and agency personnel, including a rating of the responsiveness to small business owners' concerns.



§ 8-4-706 - Annual report on advocate's activities, findings and recommendations.

The small business advocate shall annually prepare a report on the advocate's activities, findings and recommendations to the governor, members of the general assembly and to the heads of affected state departments and agencies. Prior to publishing the report, the small business advocate shall provide any affected department or agency with an opportunity to comment on draft reports and include the department's or agency's comments in the final version of the report.



§ 8-4-707 - Publication of contact information.

The contact information for the small business advocate shall be published on the comptroller of the treasury's web site. The web site shall also include the names of all contact persons for each state department and agency as provided in § 8-4-703.









Chapter 5 - State Treasurer

Part 1 - General Provisions

§ 8-5-101 - Election -- Term of office.

There shall be a state treasurer, who shall be elected by the joint vote of both houses of the general assembly, and shall hold office for the term of two (2) years, and until a successor is elected and qualified.



§ 8-5-102 - Audit of incumbent's accounts.

Previous to the convening of each biennial general assembly, the speaker of the senate and the speaker of the house may call upon the comptroller of the treasury to submit and review with them a current audit of the office of the treasurer. The speakers may appoint a committee of the general assembly for the purpose of such review.



§ 8-5-104 - Oath of office.

The state treasurer shall take an oath before a judge of the supreme, appeals, or circuit court, or a chancellor, to support the Constitutions of Tennessee and of the United States, and faithfully to execute the duties of the office.



§ 8-5-105 - Office -- Duties.

The state treasurer shall keep office in the room assigned to the state treasurer in the capitol, and shall perform all the duties appertaining thereto by law, or which may be required of the state treasurer by resolution of the general assembly.



§ 8-5-106 - Accounts of receipts and disbursements.

The state treasurer shall keep in a book or books, under distinct heads, true, faithful, and just accounts of all the money received from time to time by virtue of such office, and also of all such sums of money as the state treasurer shall pay out of the treasury on warrants received.



§ 8-5-107 - General ledger.

The state treasurer shall keep a general ledger of accounts, into which the state treasurer shall post all of the receipts and disbursements of the office, arranging the receipts and disbursements under the appropriate accounts. The state treasurer shall open in the ledger a general account of receipts and disbursements, which shall be reconciled currently with the general ledger maintained by the commissioner of finance and administration, in the accounts section, as of the last day of each month of the fiscal year.



§ 8-5-108 - Accounts with banks.

The state treasurer shall keep accounts in the books of the office with the individual banks in which the public revenue or money is deposited, with such balances being reconciled to the individual bank statement balances on a monthly basis, showing the amount in the bank to the credit of the state at the end of each month.



§ 8-5-109 - General account.

The state treasurer shall, moreover, keep a general account, which shall be reconciled to balances maintained by the commissioner of finance and administration, in the accounts section, and with the individual banks in which the public revenue or money is deposited on a monthly basis, showing the balance in the treasury at the end of each month.



§ 8-5-110 - Custodian of collateral.

(a) The state treasurer is designated as the custodian of all negotiable instruments deposited as collateral with the state or any department thereof, and shall be exclusively responsible for their safekeeping.

(b) It is the duty of each department head or other person in the state government, having in possession collateral of the type above mentioned, to turn the same over to the state treasurer and to receive from the state treasurer an itemized receipt therefor. As additional collateral shall come into the hands of the department head or other person, the same procedure shall be followed.

(c) Such collateral submitted to the state treasurer in the form of securities shall be fully registered as to principal and interest in such manner as to identify the state and the appropriate agency or department as holder of such collateral and to also identify the individual or concern placing such collateral.

(d) The state treasurer shall make an annual report to the department head of collateral held on behalf of such department.

(e) The official bond of the state treasurer shall be security for any losses resulting under this section.



§ 8-5-111 - Biennial statement.

The state treasurer shall exhibit to the governor, at least ten (10) days before the meeting of the general assembly, an exact statement of the balance in the state treasury to the credit of the state, with a summary of the receipts and payments of the state treasury during the two (2) preceding years.



§ 8-5-112 - Misappropriation of funds.

If the state treasurer diverts, misapplies, or fails to pay over any money paid, or which by law is required to be paid, into the state treasury, contrary to law, the state treasurer shall forfeit the office and be incapable of holding any office of trust or profit whatsoever in this state. The state treasurer shall, moreover, be liable to pay double the value of any sum so misapplied, to be recovered, for the use of the state, by motion of the comptroller of the treasury or the comptroller of the treasury's attorney, in any court of record in the state.






Part 2 - Disability of State Treasurer--Additional State Treasurer

§ 8-5-201 - Vacancy in office.

Whenever the office of state treasurer becomes vacant, by death, resignation, or otherwise, during the recess of the general assembly, the governor shall immediately fill it by appointing some person qualified to discharge its duties. The person appointed shall, before entering upon the duties of the office, enter into bond, with such sureties as shall be approved by the governor, in the penalty of one hundred thousand dollars ($100,000), and shall take the same oath, perform all the duties, be liable to the same penalties and receive the same compensation as the state treasurer appointed by the general assembly.



§ 8-5-202 - Additional state treasurer during emergency -- Appointment.

(a) There is created the additional office of state treasurer to serve during any emergency when the regular state treasurer is incapacitated or disabled because of illness, or other cause, and therefore cannot perform the duties of the office.

(b) (1) If the general assembly is not in session when such disability or incapacity on the part of the regular state treasurer occurs, the governor shall appoint a person as state treasurer, charged with the duty of performing the regular duties of the office. Such person shall serve during the emergency or until the time the general assembly shall convene and elect a person to fill the office for the continuance of the emergency.

(2) If the general assembly is in session when the regular state treasurer becomes incapacitated or disabled and therefore cannot perform the duties of the office, then the general assembly shall elect the additional state treasurer to serve during the existence of the emergency.



§ 8-5-203 - Powers and duties of additional state treasurer -- Determination of emergency.

(a) The person so appointed or elected shall possess all of the qualifications now required by statute for the regular state treasurer, and compensation for such person shall be fixed by the governor, but in no event shall the compensation so paid exceed that prescribed by law for the duly elected state treasurer.

(b) The person so appointed or elected as additional state treasurer shall execute such bond or bonds as shall be required by the governor and as are now required by statute and shall take and subscribe to the oath required by statute.

(c) (1) The decision of the governor as to the existence of an emergency caused by the incapacity or disability of the regular state treasurer shall be final and the governor shall determine when the emergency is ended.

(2) The action of the governor, in determining the existence of an emergency, shall be subject to review by writ of certiorari.









Chapter 6 - Attorney General and Reporter--Legal Department

Part 1 - General Provisions

§ 8-6-101 - Appointment and qualification -- Term of office.

The attorney general and reporter for the state is appointed by the judges of the supreme court. The term of office is eight (8) years. A certificate of appointment, signed by all the judges, shall be entered upon the minutes of the court at the first session thereafter at Knoxville, Nashville, and Jackson, respectively. The attorney general and reporter shall qualify and perform the duties of the office as required by law, and subject to the penalties imposed by law.



§ 8-6-102 - Legal department -- Offices.

There is created a legal department of the state, of which the attorney general and reporter shall be the executive head, and who, with assistants, shall constitute such department. The department shall maintain offices at Nashville, which shall be furnished and provided by the state under the supervision of the department of finance and administration.



§ 8-6-103 - Assistants and other personnel.

The attorney general and reporter, consistent with budgetary limitations, is authorized to appoint such assistants and other personnel as the attorney general and reporter may deem necessary to perform the duties of the office. All assistants and other personnel shall hold office during the pleasure of the attorney general and reporter and shall have such titles and perform such duties as may be assigned to them by the attorney general and reporter. All assistants shall take oath to discharge the duties imposed. The attorney general and reporter shall submit a report of any increase and decrease in the number of assistants to the general assembly on July 1 of each year for the prior fiscal year ending June 30.



§ 8-6-104 - Salaries.

The attorney general and reporter shall receive the same salary as an associate justice of the supreme court. The compensation of the attorney general and reporter's several assistants shall be such as may be fixed by the attorney general and reporter within the limits of the appropriation to that department. All such salaries shall be payable in equal monthly installments out of the state treasury upon the warrants of the commissioner of finance and administration.



§ 8-6-105 - Expenses.

The attorney general and reporter and all of the assistants shall be paid their necessary expenses incurred on business for the state, in like manner as their compensation, when there have been filed with the commissioner of finance and administration an itemized statement certified by the officer incurring the expenses. This statement, in case of assistants, shall be approved by the attorney general and reporter.



§ 8-6-106 - Employment of additional counsel.

In all cases where the interest of the state requires, in the judgment of the governor and attorney general and reporter, additional counsel to the attorney general and reporter or district attorney general, the governor shall employ such counsel, who shall be paid such compensation for services as the governor, secretary of state, and attorney general and reporter may deem just, the same to be paid out of any money in the treasury not otherwise appropriated, upon the certificate of such officers certifying the amount to the commissioner of finance and administration. Notwithstanding any provision of this section or any other law to the contrary, the attorney general and reporter or district attorney general shall inform the governor of, and consideration shall be given to, whether the person or firm to be employed as additional counsel:

(1) To defend the state in any action is then serving as counsel for a party in any action by that party against the state and whether the action, if adjudicated in that party's favor, is likely to result in an increase in state expenditures; or

(2) To prosecute any action on behalf of the state is then serving as counsel in defense of any action against the state.



§ 8-6-107 - Restrictions -- Misdemeanors in office.

The attorney general and reporter and assistants shall be under the disabilities, restrictions, and disqualifications of district attorneys general and shall be subject to be proceeded against for misdemeanors in office in the same manner that the judges of the courts are proceeded against. Nothing in this section or in any other law prohibits the voluntary provision of pro bono legal services through an organized program of pro bono legal services that receives funding pursuant to § 16-3-808 and that provides professional liability insurance for losses sustained by clients of lawyers participating in the program.



§ 8-6-108 - Criminal defense in lower courts.

It is a Class C misdemeanor for the attorney general and reporter or any assistant to take or receive a fee for defending any supposed offender in the inferior courts.



§ 8-6-109 - Duties.

(a) The attorney general and reporter has and shall exercise all duties vested in the office by the Constitution of Tennessee and all duties and authority pertaining to the office of the attorney general and reporter under the statutory law. The attorney general and reporter is authorized to utilize and refer to the common law in cases in which the state of Tennessee is a party.

(b) In addition to the duties described in subsection (a), the attorney general and reporter, or assistants acting at the attorney general and reporter's discretion, has the following duties:

(1) The trial and direction of all civil litigated matters and administrative proceedings in which the state of Tennessee or any officer, department, agency, board, commission or instrumentality of the state may be interested;

(2) To attend to all business of the state, both civil and criminal in the court of appeals, the court of criminal appeals and the supreme court;

(3) To attend to all legal business connected with the management of the state treasury, or debts due and owing to the state, or debts and liabilities claimed against the treasury of the state, or suits brought against the comptroller of the treasury before any court where such litigation may be pending;

(4) To attend to any other legal duty which the comptroller of the treasury and the state treasurer may require the attorney general and reporter or such assistants to perform, connected with the state treasury;

(5) To give the governor, secretary of state, state treasurer, comptroller of the treasury, members of the general assembly and other state officials, when called upon, any legal advice required in the discharge of their official duties;

(6) To give the governor, secretary of state, state treasurer, comptroller of the treasury, members of the general assembly and other state officials, when called upon, written legal opinions on all matters submitted by them in the discharge of their official duties. Written opinions issued pursuant hereto shall be made available for public inspection. It is the legislative intent that when a request for a written legal opinion is from a member of the general assembly and concerns pending legislation, such request shall be replied to as expeditiously as possible;

(7) To report the decisions of the court of appeals, the court of criminal appeals and the supreme court of Tennessee in the manner prescribed by law;

(8) To examine and certify all bills of cost in the appellate courts of the state in which the state of Tennessee is interested before they are ordered to be paid by the state;

(9) To defend the constitutionality and validity of all legislation of statewide applicability, except as provided in subdivision (b)(10), enacted by the general assembly, except in those instances where the attorney general and reporter is of the opinion that such legislation is not constitutional, in which event the attorney general and reporter shall so certify to the speaker of each house of the general assembly;

(10) To exercise discretion to defend the constitutionality and validity of all private acts and general laws of local application enacted by the general assembly and of administrative rules or regulations of this state. However, a sufficient adversary relationship must exist before the discretion not to defend the constitutionality of all legislation of local application may be exercised. If such discretion not to defend is exercised, such decision shall be certified to the speaker of each house of the general assembly, in the same manner as provided in subdivision (b)(9);

(11) To notify the director of the fiscal review committee of any lawsuit filed in state or federal court, in which the state is a named party and the attorney general and reporter or assistants are representing the state, which contains as part of the pleadings an allegation which would raise an issue:

(A) Of insufficient funding of a law as enacted or amended, including any regulation authorized by such act; or

(B) That the implementation by a department, agency, or governmental entity of a law as enacted or amended, including any regulation authorized by such act, was accomplished in a manner which resulted in insufficient funding; which lawsuit, if adjudicated in the plaintiff's favor, would result in a mandated increase in state expenditures;

(12) To confer with the speaker of each house of the general assembly upon notification by the director of the fiscal review committee under § 3-7-109;

(13) To defend local education agencies and/or their present or past superintendents, board members, teachers, or nonprofessional staff members, hereinafter referred to as employees, upon the formal request in writing of any such employee in any case involving a claim of injury or damage alleged to have been proximately caused by acts or omissions of such employees within their scope of employment with the local education agency in detecting, managing or removing asbestos from any building or structure owned or controlled by the local education agency when the local education agency has complied with the United States environmental protection agency regulations relative to asbestos in schools. In the event that the attorney general and reporter determines that the best interest of the state or employee requires private counsel, the employee shall be notified, and shall have the right to file for reimbursement of defense cost in accordance with chapter 42 of this title in the same manner as state employees;

(14) To bring suit upon behalf of the state, local government units or local education agencies to recover public funds from entities financed by the funds and their directors or officers when the funds through the improper actions of the directors or officers have been used for unauthorized purposes, misapplied or misappropriated; and

(15) To attend to any other duty which may devolve upon, or be imposed upon, the attorney general and reporter by law.

(c) Notwithstanding the provisions of § 8-6-106 to the contrary, in all cases in which the attorney general and reporter has certified to the speaker of each house of the general assembly the decision not to defend the constitutionality and validity of any law pursuant to the provisions of subsection (b), the speakers, acting jointly, may employ legal counsel to defend the constitutionality of such law. Such counsel shall be paid such compensation for their services as the speakers may deem just; the same to be paid out of any money in the state treasury not otherwise appropriated, upon the certification of the speakers to the commissioner of finance and administration.

(d) The attorney general and reporter, or assistants acting at the attorney general and reporter's discretion, shall notify the director of the office of legal services or the director's designee and the director of the fiscal review committee of any lawsuit filed in state or federal court, in which the state is a named party and the attorney general and reporter or assistants are representing the state, and in which the adjudication could result in a significant increase in state expenditures, in a decision on a policy issue which may result in a significant increase in state expenditures, or in a decision which may affect the bond rating of the state.

(e) Notwithstanding any provision of § 8-6-106, or other law to the contrary, in all cases within the provisions of subsection (d), the speaker of the senate and the speaker of the house of representatives, acting jointly, may employ legal counsel to advise them; provided, that the attorney general and reporter shall remain the state's sole representative in federal and state court proceedings. Such counsel shall be paid such compensation for services rendered as the speakers may approve and such compensation shall be paid out of any money in the state treasury not otherwise appropriated, upon the certification of the speakers to the commissioner of finance and administration.



§ 8-6-110 - Appearance in federal courts.

The attorney general and reporter shall attend in person, or by assistant, and prosecute or defend, as the case may be, any and all suits, civil or criminal, in the supreme court of the United States, in the United States court of appeals for the judicial circuit of the United States comprising the state of Tennessee, or in any of the district courts of the United States held in the state of Tennessee, in which suit or suits the state may be a party, or in which the state has or may have interests of a pecuniary nature.



§ 8-6-111 - Special personnel for expedition of post-conviction proceedings in capital cases.

The attorney general and reporter is authorized to employ, reassign, or contract with individuals utilizing special funds appropriated solely for the purpose of providing prompt and fair adjudication of post-conviction proceedings in capital sentence cases, including authority to assign the additional personnel the duties of personnel reassigned to the post-conviction cases. In no event shall the employment, contract, or expenditures under this authority extend beyond a two-year period.



§ 8-6-112 - Criminal prosecution of judge, chancellor, or judicial elected official.

(a) The attorney general and reporter has the authority to conduct an investigation and has the authority to initiate the criminal prosecution of any judge, chancellor or judicial elected official and/or district attorney general whenever:

(1) The attorney general and reporter receives information sufficient to constitute probable cause to investigate whether any official may have violated any state criminal law; and

(2) A decision to prosecute the official by the district attorney general of the district in which the offense occurred or in which a portion of the offense occurred may result in a personal, financial or political conflict of interest.

(b) If the attorney general and reporter initiates a criminal prosecution pursuant to the authority of this section, such attorney general and reporter, or a deputy or assistant attorney general, shall have the authority to exercise all of the powers and perform all of the duties before any court or grand jury with respect to such prosecution that the appropriate district attorney general would otherwise be authorized or required by law to exercise or perform.

(c) If the attorney general and reporter initiates a criminal prosecution pursuant to this section, the appropriate district attorney general shall fully cooperate with the attorney general and reporter and participate in the prosecution, unless the subject of such prosecution, to the extent requested or approved by the attorney general and reporter.

(d) If the attorney general and reporter concludes that an investigation or prosecution should be initiated pursuant to this section, the attorney general and reporter may, after giving notice to the executive director of the district attorneys general conference, request appointment as district attorney general pro tem by an appropriate court pursuant to § 8-7-106(a). The application shall be considered by the court in camera. The executive director may appear before the court to be heard on the request for appointment. The notice to the executive director, the application for appointment, and the proceedings on the application shall be confidential.

(e) The attorney general and reporter is hereby authorized to request the director of the Tennessee bureau of investigation to furnish such assistance as may be required by the attorney general and reporter in the performance of the attorney general and reporter's duties under this section. The Tennessee bureau of investigation is authorized to provide to the attorney general and reporter such assistance as the attorney general and reporter may request pursuant to this section.






Part 2 - Reports and Opinions

§ 8-6-201 - Delivery of supreme court opinions -- Time of publication.

The clerks of the supreme court shall have the opinions of the supreme court enrolled within ten (10) days after their delivery by the court, and shall then deliver to the attorney general and reporter the original opinion for publication. Reports of the opinions shall be published within sixty (60) days from the time sufficient material is furnished the reporter to complete a volume.



§ 8-6-202 - Opinions to be reported.

(a) It is the duty of the attorney general and reporter to report any written opinion of the supreme court that may be pronounced by the court, or any judge thereof, in which any other points of law are decided than such as are settled in some previously reported decisions, and all the opinions the court may direct the attorney general and reporter to report. Additionally, the attorney general and reporter may report and distribute the opinions of the office of the attorney general and reporter, or such other significant legal matters as may be deemed appropriate.

(b) All opinions handed down by the supreme court are required to be officially published in the official reports. This subsection (b) shall not affect appeals from any state boards or commissions, including the Tennessee regulatory authority, appeals involving revenue matters and/or taxes, and appeals where the only grounds for a new trial were that there was no evidence to support the verdict and/or that the verdict of the jury was contrary to the weight and preponderance of the evidence.

(c) All opinions handed down by the court of appeals are required to be published in the official reports where certiorari is denied by the supreme court. This subsection (c) shall not affect appeals from any state boards or commissions, including the Tennessee regulatory authority, appeals involving revenue matters and/or taxes, and appeals where the only grounds for a new trial were that there was no evidence to support the verdict and/or that the verdict of the jury was contrary to the weight and preponderance of the evidence.



§ 8-6-203 - Preparation of reports.

The attorney general and reporter shall prepare the case, and the opinion so pronounced thereon, with proper syllabi of the points therein. In the report of each case shall be given the name of the judge or chancellor who made the decision in the court below, and the place of the decision; also, the name of the judge pronouncing the same in the supreme court. A brief synopsis of the statement of facts shall also be made, if the same is not sufficiently stated in the body of the opinion. It is the further duty of the attorney general and reporter to prepare a correct index for each volume.



§ 8-6-204 - Printing of reports -- Copyright.

The attorney general and reporter has the right to select a printer, and has the exclusive control of the publication and binding of all reports. After five (5) years from the publication of each report, the copyright of the same shall revert to the state of Tennessee.



§ 8-6-205 - Opinions of attorney general -- Publication -- Distribution.

(a) The attorney general and reporter shall cause to be printed and bound, in a form deemed appropriate, official opinions of that office. Opinions shall be printed annually.

(b) The attorney general and reporter is authorized to examine all such past opinions and omit from the publication any opinion which has, as a result of a holding by a court of competent jurisdiction, or by a change in the law by the general assembly, become obsolete or no longer of authoritative value.

(c) Such opinions, as prepared under the above authority, shall be published in such quantity as the attorney general and reporter determines necessary to supply such publications to all state colleges and universities, the library and archives for interchange, members of the general assembly upon request and the various state departments and agencies, all of which will be furnished without cost, and a sufficient number to be sold to the public generally at a price to include necessary costs above the actual cost of publication.



§ 8-6-206 - Reports -- Number printed -- Distribution.

The attorney general and reporter shall have printed and bound, at the expense of the state to be paid for upon the warrant of the commissioner of finance and administration, a sufficient number of volumes of any of the reports required to be distributed under this part, the same to be furnished at not more than cost plus necessary expenses. These reports as published shall be furnished upon request to members of the general assembly and departments of state government, without cost.



§ 8-6-207 - Distribution of state-owned reports.

(a) The comptroller of the treasury shall furnish each judge and chancellor and each circuit, chancery, criminal and common law court with a copy of each volume of such reports, gratis, and shall, in like manner, deposit with the secretary of state twenty-five (25) copies of each volume, to remain in that office subject to the direction of the general assembly, and shall also deliver to the state librarian copies requested, to be exchanged with departments and libraries of the United States, and of the several states and territories, and the librarian shall immediately distribute the same at the expense of the state.

(b) The comptroller of the treasury shall also deliver, gratis, to the order of the University of Tennessee thirty (30) copies of each volume for its use, and for exchanges.






Part 3 - Coordination with Other State Agencies and Attorneys

§ 8-6-301 - Representation of state departments and agencies -- Supervision of investigations -- Office of legal services exempted.

(a) The attorney general and reporter, either in person or by assistant, shall represent all offices, departments, agencies, boards, commissions or instrumentalities of the state now in existence or which may hereafter be created. All legal services required by such offices, departments, agencies, boards, commissions or instrumentalities of the state shall be rendered by, or under the direction of, the attorney general and reporter. This section shall not prevent the various offices, departments, agencies, boards, commissions or instrumentalities of the state from employing other attorneys, working solely under the supervision and at the direction of the agency, for the purpose of conducting investigations, advising, consulting, and assisting the office, department, agency, board, commission or instrumentality in the administration of its duties.

(b) The attorney general and reporter shall direct and supervise all investigations and litigation necessary to the administration of the duties of the various offices, departments, agencies, boards, commissions or instrumentalities of the state, and no such entities shall institute any civil proceeding except through the attorney general and reporter.

(c) Legal services provided by the office of legal services for the general assembly under the provisions of title 3, chapter 12, and attorneys employed by such office are exempt from the provisions of this section. The attorney general and reporter shall not represent such office before the general assembly or any committee thereof, nor shall direct or supervise such office or attorneys employed by such office.



§ 8-6-302 - Permission for department or agency attorneys to represent state.

The attorney general and reporter, exercising discretion and with the concurrence of the head of the executive agency involved, may permit, by express written authorization, staff attorneys employed by the various departments, agencies, boards, commissions or instrumentalities of the state to appear and represent the state of Tennessee in a certain case or certain classes of cases under the direction and control of the attorney general and reporter.



§ 8-6-303 - Actions instituted by district attorneys general excepted.

None of the provisions of this part are to be construed as requiring the attorney general and reporter to approve of, participate in, or supervise actions instituted by the various district attorneys general pursuant to law.






Part 4 - Investigative Authority

§ 8-6-401 - Authority to give oaths and require testimony.

The attorney general and reporter, in performing the duties of such office where the state of Tennessee is a party litigant, or there is reasonable cause to indicate it will be a party litigant, is hereby empowered to require any person to testify under oath as to any matter which is a proper subject of inquiry by the attorney general and reporter. The attorney general and reporter, or a designee, is authorized to administer all necessary oaths.



§ 8-6-402 - Investigative demands for production of documents and testimony.

(a) For these purposes, the attorney general and reporter is empowered to issue civil investigative demands to require the attendance of witnesses or the submission of documents, or both, at specified times and places, to give testimony in the case or matter therein stated. The demand shall mention the parties to the inquiry and the party at whose instance the witness is called, and, if necessary, require the witness also to bring any books, documents, or other writings, records or tangible objects under the witness' control, which may be pertinent to the inquiry.

(b) No witness called to testify or to produce records, books, documents, writings or other tangible objects under §§ 8-6-401 -- 8-6-406 shall be required to testify in any county other than the witness' county of residence or the county where the records or tangible objects are found under the witness' control.



§ 8-6-403 - Service of investigative demand.

Service of such civil investigation demand shall be had by a designated representative of the attorney general and reporter handing a copy of the demand to such witness or, if the witness cannot be found, then by leaving a copy of the demand at the residence or usual place of business of the witness. Such process shall run throughout the state, but shall not require any witness to testify in any county other than the witness' county of residence or the county where records or tangible objects demanded are found under the witness' control.



§ 8-6-404 - Failure to comply with investigative demand.

Failure of any witness to comply with the terms of a civil investigative demand shall be certified to the chancery court of the judicial district in which the witness resides, and such chancery court shall exercise the authority granted it by law in the treating of contempt of court matters, including, but not limited to, those powers granted in §§ 29-9-103 -- 29-9-105; all to the end that the witness shall be compelled to appear to give testimony at the time and place specified by the chancery court.



§ 8-6-405 - Penalty for failure to testify when served with investigative demand.

Any witness who appears as directed by the civil investigative demand, but upon appearance refuses to testify on matters not privileged by law, shall be punished as prescribed in § 8-6-404.



§ 8-6-406 - Witness fees and mileage on investigative demands.

Any witness served with a civil investigative demand shall be paid fees and mileage on the same basis as authorized to be paid witnesses in the courts of this state.



§ 8-6-407 - Confidentiality of writings, records or tangible objects obtained by attorney general.

All testimony, books, documents, or other writings, records or tangible objects obtained by the attorney general and reporter pursuant to §§ 8-6-401 and 8-6-402 shall be confidential and shall not be publicly divulged by the office of the attorney general and reporter except in the discharge of the duties of the office or in legal proceedings in which the state is a party.



§ 8-6-408 - Authority of attorney general investigator to act as district attorney criminal investigator.

(a) Upon consent of the district attorney general, the attorney general and reporter may designate any full-time salaried attorney general investigator who meets the qualifications of § 38-8-106 and the training requirements of § 38-8-107(a), to act with the same authority as a district attorney criminal investigator when on active duty in connection with criminal matters for which the attorney general and reporter has jurisdiction as provided by law.

(b) Any investigator so designated shall, while on such active duty in the affected jurisdiction, have the same authority as is provided by law for any full-time criminal investigator employed by the district attorney general.

(c) The authority conferred by this section shall be in addition to any authority otherwise conferred by law upon the attorney general and reporter.









Chapter 7 - District Attorneys General

Part 1 - General Provisions

§ 8-7-101 - Districts.

Each judicial district shall constitute a district attorney general's district.



§ 8-7-102 - Election.

The district attorneys general for the judicial districts are elected by the qualified voters of the districts respectively.



§ 8-7-103 - Duties.

Each district attorney general:

(1) Shall prosecute in the courts of the district all violations of the state criminal statutes and perform all prosecutorial functions attendant thereto, including prosecuting cases in a municipal court where the municipality provides sufficient personnel to the district attorney general for that purpose;

(2) Shall prosecute in the federal court all criminal cases removed from a state court in the district to any inferior court;

(3) May cooperate and assist, upon the request or direction of the attorney general and reporter, in the bringing, prosecution, defense, preparation, and trial of all cases in the circuit and chancery courts in which the attorney general and reporter is required to appear for the protection of the state or the public interest;

(4) Shall give an opinion, without charge, whenever called upon by any county officer in the district, upon a question of criminal law relating to the duties of the county officer's office;

(5) Shall submit to the office of executive director for the district attorneys general conference within ninety (90) days after the end of each fiscal year, a written report specifying:

(A) Each source from which funds were received by the office of the district attorney general during the fiscal year;

(B) The amount of funds received from each source; and

(C) The disposition of such funds;

(6) Shall have discretion in the performance of duties and responsibilities in the allocation of resources available to such district attorney general, any other provision of law notwithstanding; and

(7) Shall have authority to delegate the foregoing duties and responsibilities to an assistant district attorney general.



§ 8-7-104 - Practice of law prohibited.

District attorneys general are prohibited from engaging in the practice of law.



§ 8-7-105 - Salary.

(a) On July 1, 1990, the salary for district attorneys general shall be sixty-eight thousand dollars ($68,000) per annum. On July 1, 1991, the base salary for district attorneys general shall be seventy-four thousand one hundred dollars ($74,100) per annum. On September 1, 2006, the salary for district attorneys general shall be one hundred twenty-four thousand nine hundred dollars ($124,900).

(b) On September 1, 2006, and on July 1 for each subsequent year, the base salary fixed in subsection (a) shall be adjusted to reflect the average percentage pay increase provided for state employees by the general appropriations act.

(c) For the sole purpose of calculating the salaries payable to assistant district attorneys general under the provisions of § 8-7-201, the annual compensation of a district attorney general shall be as follows:

(1) For full-time assistant district attorneys general through the end of the final fiscal year in which they are eligible for step increases, the salary provided by law for district attorneys general for the 1982-1983 fiscal year;

(2) Effective July 1, 1990, for full-time assistant district attorneys general no longer eligible for step increases, a base salary equal to the salary provided by law for district attorneys general for the 1989-1990 fiscal year, adjusted on July 1, 1990, by the percentage set out in subsection (b); and

(3) Effective July 1, 1991, for full-time assistant district attorneys general no longer eligible for step increases, but having less than twelve (12) years of credited service as an assistant district attorney general or district attorney general in this state, a base salary equal to the salary provided by law for district attorneys general for the 1989-1990 fiscal year, adjusted as set out in subdivision (c)(2), and further adjusted on July 1, 1991, and on each succeeding July 1, by the percentage set out in subsection (b).

(d) For purposes of this chapter, in computing annual salary increases that are tied to salary increases appropriated to state employees, it is the intention of the general assembly that the increases are to be based solely on the specific percentage increase granted by the general appropriations act to all general state employees. Adjustments to annual salary increases as provided for in this chapter that are tied to salary increases of state employees are not to be adjusted on the basis of any class compensation efforts, class compression efforts, or any other method of salary adjustments.



§ 8-7-106 - District attorney general pro tem -- Attorney acting for district attorney general.

(a) If the district attorney general fails to attend the circuit or criminal court, or is disqualified from acting, or if there is a vacancy in the office, the court shall appoint some other attorney to supply such district attorney general's place temporarily. The acts of such district attorney general pro tem shall be as valid as if done by the regular officer, and the district attorney general pro tem shall be entitled to the same privileges and emoluments.

(b) Notwithstanding the provisions of subsection (a), the district attorney general may:

(1) Upon the consent of the district attorney general of any other judicial district, specially appoint another district attorney general, or an assistant to that district attorney general, to conduct specific criminal proceedings, including grand jury proceedings, which the district attorney general is authorized by law to conduct in that district;

(2) Upon the consent of the executive director of the district attorneys general conference, specially appoint the executive director or an assistant to the executive director to conduct specific criminal proceedings, including grand jury proceedings, which the district attorney general is authorized by law to conduct in that district;

(3) Upon the consent of the chief executive officer of any governmental agency, appoint a licensed attorney employed by that agency to conduct specific criminal proceedings, including grand jury proceedings, which the district attorney general is authorized by law to conduct in that district;

(4) Upon the consent of the attorney general and reporter, specially appoint the attorney general and reporter, or an assistant to the attorney general and reporter, to conduct specific criminal proceedings, including grand jury proceedings, which the district attorney general is authorized by law to conduct in that district; provided, that no prosecution for an offense against the person as set forth in title 39, chapter 13 may be undertaken by the attorney general and reporter unless such prosecution arises out of, is related to, or affects an investigation, prosecution, or other proceeding which the attorney general and reporter is otherwise authorized to conduct, by cross-designation or otherwise; and

(5) Upon the written request of the attorney general and reporter, personally or through one (1) of the attorney general and reporter's assistant attorneys general, participate in the trial and direction of a specific proceeding, criminal or civil, which the attorney general and reporter is authorized by law to conduct.

(c) The acts of an attorney acting for the district attorney general or the attorney general and reporter pursuant to subsection (b) shall be valid as if done by the regular officer, and there shall be no requirement that the regular officer be disqualified from acting or that there be a vacancy in the office. Nor shall the regular officer be compelled to attend court proceedings in the matters in which an attorney is acting for the regular officer pursuant to subsection (b); provided, that the regular officer may be in attendance, and participate, if such a regular officer so desires.

(d) Subsections (b) and (c) are not intended to abolish any authority now held by the district attorneys general, and shall not be deemed to repeal by implication any existing law.



§ 8-7-107 - Filling of vacancy.

A vacancy in the office of district attorney general shall be filled by the voters of the district at the next biennial election more than thirty (30) days after the happening of the vacancy. The election shall be ordered by the governor by issuing proper writs of election to the county election commissions throughout the district, notice being given for one (1) month by publication in one (1) or more newspapers in the district. In the meantime, the governor shall appoint a suitable person to fill the office temporarily until the election takes place.



§ 8-7-109 - Sex crime prosecution units -- Support personnel -- Training.

(a) (1) There is hereby created a sex crime prosecution unit, the duties of which shall include, but not be limited to, child sexual abuse cases, which unit shall include two (2) assistant district attorneys general, and one (1) secretary-file clerk.

(2) It is the intent of the general assembly, in the enactment of Acts 1985, ch. 478, to encourage the establishment of a sex crime prosecution unit, the duties of which shall include, but not be limited to, child sexual abuse cases, in the office of the district attorney general for the twentieth judicial district as a pilot project, and subsequently, in 1986, to establish the necessary number of units throughout the state.

(b) There are hereby created two (2) additional assistant district attorney general positions for the twentieth judicial district, who shall be appointed by the district attorney general for the twentieth judicial district, shall serve at the pleasure of such official, and shall perform such duties as are assigned to them by the district attorney general. The assistant district attorneys general herein authorized shall be licensed attorneys and residents of the judicial district. The compensation for the assistant district attorneys general shall be as provided by law for assistant district attorneys general.

(c) There is hereby created an additional secretary-file clerk position for the twentieth judicial district who shall be appointed by the district attorney general for the twentieth judicial district, shall serve at the pleasure of such official, and shall perform such duties as are assigned to such secretary-file clerk by the district attorney general. The secretary-file clerk shall furnish the speakers of the senate and the house of representatives with quarterly reports containing statistical data required by the speakers, and other information deemed appropriate by the district attorney general pertaining to reports, investigations and prosecution of the sex crimes prosecution unit. The compensation for the secretary-file clerk shall be as provided by law for secretary-file clerk.

(d) The district attorney general for the twentieth judicial district shall authorize and direct the assistant district attorneys of the child sex crime prosecution unit of the twentieth judicial district to receive training at seminars conducted by appropriate agencies and associations within the United States, upon approval by the executive director of the Tennessee district attorneys general conference, in the investigation and prosecution of child sexual abuse cases. The Tennessee district attorneys general conference shall fund such attendance within existing state guidelines.



§ 8-7-110 - Assignment of law enforcement officers to drug task forces -- Officers' powers, duties and immunities.

(a) Any law enforcement officer or assistant district attorney general or district attorney general criminal investigator assigned to or hired by a judicial district or multi-judicial district task force relating to the investigation and prosecution of drug and violent crime cases shall have the same rights, powers, duties and immunities in every jurisdiction within the judicial district as such officer has within the officer's own jurisdiction. Such assignment shall be made in writing by the chief law enforcement official of the assigning jurisdiction, including, but not limited to, sheriff offices, police departments, task forces, state law enforcement agencies and district attorneys general offices, and shall not become effective until approved by the board of directors or governing or advisory board of the task force and/or the district attorneys general of the judicial district. Any law enforcement officer employed by or assigned to a judicial district drug task force pursuant to this section must meet the minimum certification requirements of the peace officers standards and training commission; provided, however, that such officer employed by a judicial district drug task force shall not be entitled to receive a police pay supplement for that certification. The director of a judicial district drug task force shall have the authority to commission personnel assigned to or hired by the task force with the approval of the district attorney general.

(b) Any law enforcement officer or assistant district attorney general or district attorney general criminal investigator assigned to or hired by a judicial district or multi-judicial district task force relating to the investigation and prosecution of drug and violent crime cases shall have the same rights, powers, duties, and immunities statewide as such officer has within the officer's own judicial district or multi-judicial district; provided, that investigations conducted outside the officer's jurisdiction originated within the officer's own jurisdiction and is immediately necessary to an ongoing investigation; or by working in cooperation with another judicial district or multi-judicial district task force or law enforcement agency; or where there exists a mutual aid agreement between the judicial districts or multi-judicial district task forces approved by each district attorney general.

(c) Notwithstanding any other provision of law to the contrary concerning members of judicial district task forces relating to the investigation and prosecution of alleged drug violations, if a claim or suit should be filed against an individual and it is proven that:

(1) At the time of the alleged incident the individual was a member of such task force who was properly certified to the board of claims pursuant to § 8-42-101(3)(C); and

(2) The alleged liability arose out of the individual's activities as a task force member;

then it shall be conclusively deemed that the individual was not an employee, agent or servant of a local government but was a volunteer to the state.

(d) To the extent any conflict exists concerning liability or jurisdiction of the members of any judicial district task force relating to the investigation and prosecution of, but not limited to, drug and violent crime cases between the provisions of this section and the provisions of any mutual aid or interlocal agreement entered into by a task force, the provisions of this section take precedence over any such agreement.



§ 8-7-111 - Special personnel for expedition of post-conviction proceedings in capital cases.

The district attorney general is authorized to employ, reassign, or contract with individuals utilizing special funds appropriated solely for the purpose of providing prompt and fair adjudication of post-conviction proceedings in capital sentence cases, including authority to assign the additional personnel the duties of personnel reassigned to the post-conviction cases. In no event shall the employment, contract, or expenditures under this authority extend beyond a two-year period.



§ 8-7-112 - Authorization to prosecute county ordinance violations.

District attorneys general with responsibility for prosecuting offenses in counties with populations of less than five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, and with a charter form of government pursuant to title 5, chapter 1, part 2, also are authorized to contract or enter into an agreement with such counties for the prosecution of violations of the ordinances of such counties.






Part 2 - Criminal Investigators and Assistant District Attorneys General--Compensation

§ 8-7-201 - Salaries of criminal investigators and assistant district attorneys general.

(a) (1) All criminal investigators hired prior to July 1, 1994, shall be compensated according to the following schedule: Click here to view image.

(2) Investigators compensated in the salary schedule in subdivision (a)(1) shall be classified as simply criminal investigators until reaching the five-year level, senior criminal investigators after reaching the five-year level, and chief criminal investigators after reaching the ten-year level.

(3) On July 1, 1997, and each subsequent July 1, the salary levels for criminal investigators in subdivision (a)(1) shall be increased by such percentage amount as shall be fixed by the general assembly in the General Appropriations Act. For the purpose of budget preparation, it shall be presumed that such percentage amount shall be the same as that received by other state employees.

(4) Notwithstanding the provisions of subdivisions (a)(1) and (2), if a district attorney general having a vacant criminal investigator position appoints a licensed attorney to that position and designates that person to serve as an assistant district attorney general, the appointee may, on the recommendation of the hiring district attorney general and with the approval of the executive committee of the Tennessee district attorneys general conference, be compensated as an assistant district attorney general as provided for in subsections (d) and (e).

(b) Certain Assistant District Attorneys General. (1) All assistant district attorneys general shall receive from the state a salary of twenty-five thousand dollars ($25,000) per annum, payable out of the state treasury upon the warrant of the commissioner of finance and administration.

(2) Any and each assistant district attorney general who shall file with the commissioner of finance and administration a signed and sworn affidavit of intent approved by the district attorney general of the district, stating that such assistant district attorney general will devote full time to the duties as such assistant district attorney general and will not actively engage in the practice of law in any of the civil courts of the state of Tennessee or any other state, unless such practice involves the official duties of the office of attorney general or district attorney general, shall be designated, for the purposes of this section, a full-time assistant district attorney general and shall receive from the state an amount per annum equal to fifty-five percent (55%) of the annual compensation of a district attorney general, payable monthly out of the treasury of the state upon the warrant of the commissioner of finance and administration.

(3) Nothing in this section shall be construed as prohibiting any assistant district attorney general from concluding any litigation which such assistant district attorney general had pending prior to appointment as a full-time assistant district attorney general.

(4) Notwithstanding the foregoing language, in furtherance of the goal of developing a corps of capable and experienced full-time prosecuting attorneys throughout the state, and thus enhancing the state's ability to cope with recent increases in crime and criminal activity in the state, each full-time assistant district attorney general who has served or has received credit for serving one (1) or more years as a full-time assistant district attorney general shall receive from the state a salary according to the schedule hereinafter set out, payable monthly out of the treasury of the state upon warrant of the commissioner of finance and administration: Click here to view image.

(5) Compensation computed pursuant to the salary schedule in subdivision (b)(4) shall be recomputed on July 1 of each year, beginning July 1, 1973, to allow for the adjustments in the compensation of district attorneys general as provided in § 8-23-101; provided, that no salary or level of compensation for a district attorney general or a full-time assistant district attorney general, once set, shall be reduced by reason of any subsequent adjustment pursuant to the provisions of § 8-23-101.

(6) In computing the number of years' service pursuant to the salary schedule in subdivision (b)(4), any full-time assistant district attorney general who has previous experience as an assistant district attorney general or as a district attorney general and signs the affidavit mentioned in subdivision (b)(2) shall receive credit for one (1) year's service for each two (2) year's part-time experience.

(7) In computing the number of years' service pursuant to the salary schedule in subdivision (b)(4):

(A) Any assistant district attorney general who has previous experience as an assistant state attorney general or as a district attorney general shall receive full credit for such experience;

(B) Any assistant district attorney general who has been employed in full-time service on the staff of a district attorney general as an attorney representing the state before the courts of the state since July 1, 1969, irrespective of the title or position held and irrespective of the source of funds from which such attorney was compensated, shall receive full credit for such experience;

(C) Any assistant district attorney general who has previous experience as a law clerk with the supreme court of the state, or service in the field of criminal law with the United States department of justice, or service in the field of criminal law as a special agent or a criminal investigator employed by the state or a district attorney general, shall receive full credit for such experience;

(D) Any assistant district attorney general, who has previous experience as a commissioned officer, working as a military attorney in the field of criminal law while on full-time active duty in the judge advocate general's corps of any of the armed services of the United States, shall receive full credit for such period of active duty military criminal law experience as supported by sworn affidavit;

(E) Any assistant district attorney general who has previous experience as counsel with the public service commission and/or the Tennessee regulatory authority shall receive full credit for such experience;

(F) Any assistant district attorney general who has previous experience with the Tennessee toxicology laboratory and/or the Tennessee crime laboratory shall receive full credit for such experience; and

(G) Any assistant district attorney general who has previous experience as a full-time salaried law enforcement officer shall receive full credit for such experience.

(c) (1) Compensation computed pursuant to the salary schedule shall be recomputed on July 1 of each year to allow for any adjustments in the compensation of district attorneys general.

(2) In computing the number of years of service under the salary scale applicable to full-time assistants employed after June 30, 1980, credit may be given for an assistant's prior experience as a licensed attorney, full-time, salaried law enforcement officer or criminal investigator for such district attorney general. Such credit shall be given only upon the recommendation of the district attorney general making the appointment and the approval of the executive committee of the district attorneys general conference, and may be for any period of time up to, but not exceeding, the assistant's experience as a licensed attorney or criminal investigator.

(d) Certain Assistant District Attorneys General Employed After January 1, 1989. Notwithstanding the foregoing language, any assistant district attorney general employed after January 1, 1989, who shall file the affidavit provided for in subdivision (b)(2) shall be compensated as provided for in subsection (c), except for the substitution of the following salary scale for that in subsection (c): Click here to view image.

(e) (1) Notwithstanding the foregoing, on and after July 1, 1991, any full-time assistant district attorney no longer eligible for step increases under this section who has at least twelve (12) years of credited service as an assistant district attorney general in Tennessee shall be compensated according to the following schedule of such credited service:

(A) At least twelve (12) years, but less than sixteen (16) years, an amount per annum equal to eighty percent (80%) of the credited annual compensation of a district attorney general in effect on July 1, 2006;

(B) At least sixteen (16) years, but less than twenty (20) years, an amount per annum equal to eighty-two and one-half percent (82.5%) of the credited annual compensation of a district attorney general in effect on July 1, 2006; or

(C) Twenty (20) or more years, eighty-five percent (85%) of the credited annual compensation of a district attorney general in effect on July 1, 2006.

(2) Compensation computed pursuant to the above schedule shall be recomputed annually, based on the salary of the district attorney general on July 1, 2006, and adjusted annually to reflect the average percentage pay increase provided for state employees by the general appropriations act. For purposes of this subsection (e), in computing annual salary increases that are tied to salary increases appropriated to state employees, it is the intention of the general assembly that the increases are to be based solely on the specific percentage increase granted by the general appropriations act to all general state employees. Adjustments to annual salary increases as provided for in this subsection (e) that are tied to salary increases of state employees are not to be adjusted on the basis of any class compensation efforts, class compression efforts, or any other method of salary adjustments.

(3) On July 1, 2006, and annually on each succeeding July 1, the executive director of the district attorneys general conference shall reclassify into the salary schedule set forth in § 8-7-226 any employee who was hired prior to July 1, 1994, and has more than twenty (20) years of credited service as an assistant district attorney general.

(f) In computing the number of years' service pursuant to this section, a criminal investigator or an assistant district attorney general shall receive full credit for experience in serving as a full-time member of any board or commission of the state which administers the laws relative to corrections and paroles and supervises investigations pursuant to such laws and whose members are appointed by the governor.

(g) Implementation of salary increases pursuant to the pay schedules prescribed in this section shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to pay schedules prescribed in this section shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.



§ 8-7-202 - Traveling expenses of assistant district attorneys general and criminal investigators.

(a) The several assistant district attorneys general and/or criminal investigators in all districts shall be reimbursed from funds appropriated to the office of the district attorney general in the district in which they are employed for the necessary traveling expenses incurred while upon official business as prescribed under the comprehensive travel regulations for employees of the state of Tennessee; provided, that reimbursement to such officials for necessary traveling expenses incurred while on official business within the county of their residence shall be limited to reimbursement of mileage expense; and provided further, that any subsequent changes in the amounts or types of reimbursable expenses as prescribed under the comprehensive travel regulations then shall apply automatically, and without further action, to the several assistant district attorneys general and/or criminal investigators at such times as changes become effective as to employees of the state of Tennessee.

(b) All expense accounts submitted by any assistant district attorney general or criminal investigator shall be submitted upon forms provided and prescribed by the judicial cost accountant. In addition thereto, such expense accounts shall be submitted during the month following the month in which the expense was incurred, and all such expense accounts must be verified by such assistant or criminal investigator and the same shall likewise be first approved by the district attorney general of the judicial district. If any person fails to comply with this section, this expense account shall be disallowed and the same shall not be paid.



§ 8-7-203 - Calculation of mileage for assistant district attorneys general and criminal investigators.

Traveling expenses under this part shall be calculated on the basis of a maximum of seven cents (7cent(s)) per mile each way necessarily traveled on official business.



§ 8-7-204 - Reimbursement of assistant district attorneys general and criminal investigators.

Any person seeking reimbursement for official expenses under the provisions of this part shall file with the commissioner of finance and administration, or other official with whom the commissioner's duties may be placed by law, a sworn itemized statement for the amounts necessarily expended by such person in the discharge of such official duties, as granted in this part, and upon the receipt of such verified statement, such commissioner shall issue a warrant in the reimbursement of such expenses, payable out of the state treasury.



§ 8-7-205 - County payments to assistant district attorneys general and criminal investigators unaffected.

This part shall not affect any salaries and compensation paid by any county to the several assistant district attorneys general and/or criminal investigators, nor any laws authorizing such salaries and compensation.



§ 8-7-206 - Victim-witness coordinator.

(a) There is created in each judicial district the position of victim-witness coordinator to be appointed by the district attorney general. The duties of the victim-witness coordinator shall include:

(1) After the return of an indictment or presentment, advising victims of their rights under title 40, chapter 38, part 1;

(2) After the return of an indictment or presentment, keeping victims and witnesses informed of court dates and actions affecting their cases, including evidentiary hearings, trial dates, and sentencing hearings as provided for in § 40-38-111;

(3) After the return of an indictment or presentment, assisting victims and witnesses to better understand the way the criminal justice system works, including the procedure and basis for continuances of cases and the procedure involved in the plea bargaining process;

(4) After the return of an indictment or presentment, assisting victims to become more involved in the processes which affect the perpetrator of the crime, such as the plea bargaining process, including presentence reports and the sentencing hearing itself;

(5) Assisting in obtaining restitution to victims of crime directly from the perpetrator of the crime when possible; and

(6) Assisting eligible victims in obtaining benefits from the criminal injuries compensation program.

(b) There are created, in ten (10) judicial districts to be designated by the executive director of the Tennessee district attorneys general conference, the positions of assistant victim-witness coordinator.



§ 8-7-225 - Short title.

Sections 8-7-225 -- 8-7-235 shall be known as the "Assistant District Attorneys General and Criminal Investigators Compensation Act of 1994."



§ 8-7-226 - Salaries of assistant district attorneys general.

(a) All assistant district attorneys general hired after July 1, 1994, or reclassified pursuant to the provisions of § 8-7-201(e)(3), shall be compensated according to the following pay schedule: Click here to view image.

(b) Implementation of salary increases pursuant to the pay schedule prescribed in subsection (a) shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to the pay schedule prescribed in subsection (a) shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.



§ 8-7-227 - Prior service credits for assistant district attorneys general.

The executive director of the Tennessee district attorneys general conference shall certify the entry level of compensation awarded to assistant district attorneys general based on prior service credits. Assistant district attorneys general shall be entitled to prior service credits as follows:

(1) Any assistant district attorney general who has prior experience as an assistant district attorney, a district attorney general, a criminal investigator for the district attorneys general, a United States attorney, an assistant United States attorney, an assistant attorney general representing the state in criminal litigation, an elected judge of a court with criminal jurisdiction, an attorney that served as a law clerk for an appellate or trial judge of a court with criminal jurisdiction, a district public defender, an assistant district public defender, or one who as a commissioned officer worked as a military attorney in the field of criminal prosecution while on full-time active duty in the judge advocate general's corps of any of the armed services of the United States, shall be eligible to receive year-for-year credit upon the recommendation of the hiring district attorney general, and subject to the approval of the executive committee of the Tennessee district attorneys general conference.

(2) The executive director of the Tennessee district attorneys general conference may certify prior service credits for prior practice of law but not exceeding the assistant's experience as a licensed practicing attorney and, in no case, shall year-for-year credit exceed twelve (12) years.



§ 8-7-228 - Annual salary increases for assistant district attorneys general.

On July 1, 1995, and each subsequent July 1, the salary levels for assistant district attorneys general shall be increased by such percentage amount as shall be fixed by the general assembly in the general appropriations act. For the purpose of budget preparation, it shall be presumed that such percentage amount shall be the same as that received by other state employees.



§ 8-7-229 - Assistant district attorneys general employed on July 1, 1994.

Sections 8-7-225 -- 8-7-235 shall have no effect or application to the classification for future employment purposes or compensation or benefits of district attorneys general or assistant district attorneys general serving or employed in such capacity on June 1, 1994, whether compensated by the state of Tennessee or by local government.



§ 8-7-230 - Salaries of criminal investigators.

(a) All criminal investigators hired after July 1, 1994, shall be compensated according to the following pay schedule: Click here to view image.

(b) Implementation of salary increases pursuant to the pay schedule prescribed in subsection (a) shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to the pay schedule prescribed in subsection (a) shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.



§ 8-7-231 - Prior service credits for criminal investigators.

(a) The executive director of the Tennessee district attorneys general conference shall certify the entry level of compensation awarded to criminal investigators of the district attorneys general based on prior service credits. Criminal investigators for the district attorneys general shall be entitled to prior service credits as follows:

(1) Any criminal investigator for the district attorney general who has prior experience as a criminal investigator for the district attorneys general or for the district public defenders shall be eligible to receive year-for-year credit upon the recommendation of the hiring district attorney general and subject to the approval of the executive committee of the Tennessee district attorneys general conference;

(2) The executive director of the Tennessee district attorneys general conference may certify prior service credits for prior law enforcement experience and post-secondary education degrees obtained and in no case shall year-for-year credit exceed twelve (12) years.

(b) As used in subsection (a), prior law enforcement experience includes full-time employment with a law enforcement agency during which the employee performed duties typically performed by law enforcement personnel, including exercising arrest powers. An employment record from the law enforcement agency shall be used to establish such law enforcement experience.



§ 8-7-232 - Salary increases for criminal investigators.

On July 1, 1995, and each subsequent July 1, the salary levels for criminal investigators shall be increased by such percentage amount as shall be fixed by the general assembly in the general appropriations act. For the purpose of budget preparation, it shall be presumed that such percentage amount shall be the same as that received by other state employees.



§ 8-7-233 - Criminal investigators employed on July 1, 1994.

Sections 8-7-225 -- 8-7-235 shall have no effect or application to the compensation or benefits of criminal investigators employed prior to July 1, 1994.



§ 8-7-234 - Attorneys serving as criminal investigators.

Notwithstanding the provisions of §§ 8-7-230 and 8-7-231, if a district attorney general having a vacant criminal investigator position appoints a licensed attorney to that position and designates that person to serve as an assistant district attorney general, the appointee may, on the recommendation of the hiring district attorney general and with the approval of the executive committee of the Tennessee district attorneys general conference, be compensated as an assistant district attorney general as provided for in § 8-7-227.



§ 8-7-235 - Attorneys employed as criminal investigators on July 1, 1994.

No salary or level of compensation shall be reduced by §§ 8-7-225 -- 8-7-235 for any assistant district attorney general who is employed in the position of criminal investigator for the district attorneys general on July 1, 1994.



§ 8-7-236 - Computation of annual salary increases appropriated to state employees.

For purposes of this chapter, in computing annual salary increases that are tied to salary increases appropriated to state employees, it is the intention of the general assembly that the increases are to be based solely on the specific percentage increase granted by the general appropriations act to all general state employees. Adjustments to annual salary increases as provided for in this chapter that are tied to salary increases of state employees are not to be adjusted on the basis of any class compensation efforts, class compression efforts, or any other method of salary adjustments.






Part 3 - District Attorneys General Conference

§ 8-7-301 - District attorneys general conference created.

There is hereby created a district attorneys general conference for the state of Tennessee, whose membership shall consist of all district attorneys general of the state of Tennessee whose salaries are paid in whole or in part out of the state treasury. The attorney general and reporter shall be an ex officio member of the conference and act as its legal advisor. The director of the Tennessee bureau of investigation shall also be an ex officio member of the conference.



§ 8-7-302 - Meetings of conference -- Matters to be considered -- Purpose.

The conference shall meet annually and at other times as herein provided for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of the several members, to the end that there shall be a more prompt and efficient administration of justice in the courts of this state.



§ 8-7-303 - Consideration of more effective suppression of crime -- Committees for drafting proposed legislation.

It is the duty of the conference to give consideration to the enactment of such laws and rules of procedure as in its judgment may be necessary to suppress crime more effectively, and thus promote peace and good order in the state. To this end, a committee of its members shall be appointed to draft suitable legislation and submit its recommendations to the general assembly.



§ 8-7-304 - Calling of meetings -- Notice -- Election of officers.

The president of the conference may call meetings at will, upon at least ten (10) days' written notice to members, and shall call at least one (1) meeting annually, the annual meeting to be at the same time as that held by the judicial conference of this state. The district attorneys general conference shall elect annually a president, vice president, secretary and such other officers as may become necessary.



§ 8-7-305 - Duty of members to attend meetings.

It is the official duty of each member of the conference to attend its meetings unless otherwise officially engaged, or for other good and sufficient reasons.



§ 8-7-306 - Reimbursement for expenses.

Every member whose salary is paid in whole or in part by the state shall be entitled to have expenses paid for such attendance. Such expenses shall be paid upon the verified statement of such expenses by the district attorney general incurring the same and shall be paid from the general fund.



§ 8-7-307 - Office of executive director of the district attorneys general conference created -- Purpose.

There is created the office of executive director of the district attorneys general conference. The purpose of this office shall be to assist in improving the administration of justice in Tennessee by coordinating the prosecutive efforts of the various district attorneys general and by performing the duties and exercising the powers herein conferred.



§ 8-7-308 - Election of executive director -- Terms -- Removal -- Vacancy -- Salary.

(a) The executive director of the district attorneys general conference shall be elected by a simple majority of the membership of the district attorneys general conference for a term of four (4) years. The election of the executive director shall be held at the annual meeting of the conference which immediately precedes July 1 of years in which presidential elections are held.

(b) The term of office of the executive director shall begin on July 1 following election and shall extend through June 30 of the next year in which a presidential election shall be held.

(c) The executive director shall, however, be subject to removal from office by vote of a majority of the conference membership at any meeting of the conference held during the executive director's term of office. Upon removal from office of the executive director, or upon a vacancy in the office otherwise occurring during a meeting of the conference, the conference shall elect by vote of a majority of its membership a person to fill the unexpired term of office. Should a vacancy in the office of executive director occur at any other time, the executive committee of the conference shall appoint a person to the office of executive director to serve until the next meeting of the conference, at which time the conference shall, by vote of a majority of its members, elect a person to fill the unexpired term of office of the executive director.

(d) The executive director shall receive a salary equal to that fixed by law for a district attorney general.



§ 8-7-309 - Functions of executive director.

(a) The executive director of the district attorneys general conference shall:

(1) Work under the supervision and direction of the executive committee of the district attorneys general conference;

(2) Assist the district attorneys general throughout the state in coordinating the efforts of the district attorneys general against criminal activity in the state. Such assistance includes, but is not limited to:

(A) Obtaining, preparation and supplementing of indexes to the unreported decisions of the court of criminal appeals and the supreme court of Tennessee relating to criminal matters;

(B) Preparation of a basic prosecutors manual and educational materials; and

(C) Preparation and distribution of uniform indictment forms, search warrant forms, interrogation warning forms, and other appropriate forms;

(3) Initiate conference calls between district attorneys general and coordinate efforts of district attorneys general investigating cases and crimes crossing district lines;

(4) Serve in a liaison capacity between the various branches of state government and the divisions thereof, including, but not limited to, the courts, the general assembly, the executive department and the office of attorney general and reporter;

(5) Administer the accounts of the judicial branch of government which relate to the offices of the district attorneys general, and shall prepare, approve and submit budget estimates and appropriations necessary for the maintenance and operation of the offices of district attorneys general and make recommendations with respect to such offices; and

(6) Draw and approve all requisitions for the payment of public moneys appropriated for the maintenance and operation of the state judicial branch of government which relate to the offices of the district attorneys general, and shall audit claims and prepare vouchers for presentation to the department of finance and administration, including payroll warrants, expense warrants, and warrants covering the necessary costs of supplies, materials and other obligations by the various offices with respect to which the executive director shall exercise fiscal responsibility.

(b) The executive director has authority, within budgetary limitations, to provide the district attorneys general with minimum law libraries, the nature and extent of which shall be determined in every instance by the executive director on the basis of need. All books thus furnished shall remain the property of the state of Tennessee, and shall be returned to the custody of the executive director by each district attorney general upon the retirement or expiration of the official duties of each such officer.

(c) All functions performed by the executive director which involve expenditures of state funds shall be subject to the same auditing procedures by the commissioner of finance and administration and the comptroller of the treasury as required in connection with the expenditure of all other state funds.



§ 8-7-310 - Executive director to serve as a member of the judicial council.

The executive director of the district attorneys general conference shall serve as a member of the judicial council and shall attend to such other duties as may be assigned by the district attorneys general conference or the executive committee of such conference.



§ 8-7-311 - Appointment of budget officer, director and clerical personnel -- Compensation -- Practice of law prohibited -- Employment of attorney.

(a) The executive director of the district attorneys general conference shall, subject to the approval of the duly elected officers of the district attorneys general conference, appoint a budget officer and a director and such other assistants and clerical personnel as are necessary to enable the executive director to perform the duties of the executive director's office.

(b) Compensation for other assistants and clerical personnel shall be fixed by the executive director with the approval of the executive committee of the district attorneys general conference.

(c) (1) During their terms of office or employment, neither the executive director nor any full-time assistant or employee shall directly or indirectly engage in the practice of law in any of the courts in this state.

(2) If the executive director employs an attorney as a part-time employee, such employee shall not engage in the defense of criminal cases if such employee's duties will, at the time of employment, involve or in the future may involve:

(A) Substantial interaction with district attorneys general, their assistants, or other employees of the executive director; or

(B) The prosecution of criminal cases either as a part-time assistant district attorney general or a district attorney general pro tempore.



§ 8-7-312 - Office facilities.

The executive director of the district attorneys general conference shall be provided with suitable office space in the supreme court building, or other convenient and suitable office space, and with all office equipment and supplies necessary to perform the duties of the office.



§ 8-7-313 - Executive director -- Retirement.

The executive director of the district attorneys general conference shall be a member of the attorneys general retirement system of Tennessee, provided for by Acts 1953, ch. 81, as amended, or the consolidated retirement system of Tennessee, provided for by chapters 34-37 and 39 of this title and for such purpose shall be an "attorney general" as defined in § 8-34-101.



§ 8-7-315 - Budget submitted to general assembly.

Each year's budget for the operation of the office of executive director of the district attorneys general conference shall be submitted to the criminal justice committee of the house of representatives and the senate judiciary committee prior to approval of the budget by the general assembly.






Part 4 - Private Co-Counsel for Crime Victims

§ 8-7-401 - Employment of private counsel by crime victim -- Participation as co-counsel in prosecution of crime.

(a) A victim of crime or the family members of a victim of crime may employ private legal counsel to act as co-counsel with the district attorney general or the district attorney general's deputies in trying cases, with the extent of participation of such privately employed counsel being at the discretion of the district attorney general. The district attorney general or a deputy shall make the final and concluding argument. The privately retained counsel shall immediately inform the district attorney general of such counsel's employment.

(b) (1) No private legal counsel employed as a special prosecutor pursuant to subsection (a) is permitted to participate in any criminal hearing, trial or other proceeding unless the defendant or defendants have been notified and the court has conducted a hearing on such employment as provided in subdivision (b)(2).

(2) At such hearing, the defendant or defendants have the right to be present and to raise and preserve any objections to the employment of such special prosecutor as provided by law. The court shall examine the private counsel to be employed and shall make a specific finding as to whether such person is or is not qualified under the law to serve as special prosecutor and as to whether such person has or does not have a conflict of interest as provided by law.

(3) Any allegations of prosecutorial misconduct or other defects in the trial committed or caused by the special prosecutor shall be raised and disposed of at the time a motion for new trial is made by the defendant.






Part 5 - Assistance to Grand Juries

§ 8-7-501 - Attendance of district attorney general at grand jury.

Whenever required by the grand jury, the district attorney general or a designated assistant may attend before that body for the purpose of assisting in its inquiries, which assistance may include the examination of witnesses and the giving of legal advice as to any matters cognizable by that body; provided, that the district attorney general or the designated assistant shall not be present when the question is taken upon the finding of an indictment; and provided further, that the foreman of any grand jury shall be prohibited from communicating to the district attorney general or any other person the way in which any grand juror voted on any question before such body.



§ 8-7-502 - Jurisdiction over misconduct.

It is the legislative intent that any misconduct by a district attorney general before the grand jury shall be subject to the jurisdiction of the board of professional responsibility established by Supreme Court Rule 9.



§ 8-7-503 - Judge's instruction to grand jury.

It is the duty of the judge who instructs the grand jury to charge the jurors as to the provisions of this part so that they will be fully informed of the fact that the district attorney general may attend before such body only upon the grand jury's request.






Part 6 - District Attorneys General Fiscal Affairs Act

§ 8-7-601 - Short title.

This part shall be known as the "District Attorneys General Fiscal Affairs Act."



§ 8-7-602 - Fiscal officer.

(a) Whereas, the various district attorneys general for the state of Tennessee are entitled to receive and do receive funding from various state, federal and local governmental sources, and private donors, and an orderly system for receiving and disbursing same is necessary, the district attorneys general are hereby authorized and empowered to designate the executive director of the district attorneys general conference as fiscal officer for the judicial district served by a district attorney general. The executive director is authorized and empowered to receive and disburse funds so received for any lawful purpose not inconsistent with this part.

(b) (1) The executive director is hereby designated as fiscal officer for the receipt and disbursement of all funds distributed pursuant to § 36-5-107 and related federal matching funds when the office of the district attorney general is the agency actually participating in the child support collection program as provided by federal law.

(2) Any unspent incentive funds being held by counties for the benefit of the offices of district attorneys general as of April 30, 1990, shall be transferred to the executive director.



§ 8-7-603 - Disbursement of funds.

Such funds shall be disbursed by the executive director of the district attorneys general conference upon proper request being submitted by the respective district attorneys general specifying the purpose of the disbursement and that the same is lawful and proper and not inconsistent with the terms upon which the funding was received.



§ 8-7-604 - Authorized use of funds.

Such funding shall be used solely for the purpose of carrying out the duties and responsibilities of the office of district attorney general, and the orderly management and operation of same, and not to supplement the pay of any district attorney general.



§ 8-7-605 - Use of funds to defray costs.

The office of executive director of the district attorneys general conference may receive a portion of the funds to be set by the executive director to defray the cost of receiving and disbursing same.



§ 8-7-606 - Records -- Audit.

The office of executive director of the district attorneys general conference shall maintain records of all receipts, disbursements, requests for disbursements and the purpose of same, and the records shall be subject to an annual audit by the office of comptroller of the treasury.









Chapter 8 - Sheriffs

Part 1 - Appointment--Vacancy

§ 8-8-101 - Prohibited from practice of law or serving as member of general assembly while sheriff.

No person shall engage in the practice of law or serve as a member of the general assembly while serving as sheriff.



§ 8-8-102 - Qualifications for office -- Affidavits.

(a) After May 30, 1997, to qualify for election or appointment to the office of sheriff a person shall:

(1) Be a citizen of the United States;

(2) Be at least twenty-five (25) years of age prior to the date of qualifying for election;

(3) Be a qualified voter of the county and a resident of the county for one (1) full year prior to the date of the qualifying deadline for running as a candidate for sheriff;

(4) Have obtained a high school diploma or its equivalent in educational training as recognized by the Tennessee state board of education;

(5) Not have been convicted of or pleaded guilty to or entered a plea of nolo contendere to any misdemeanor crime of domestic violence or any felony charge or violation of any federal or state laws or city ordinances relating to force, violence, theft, dishonesty, gambling, liquor or controlled substances;

(6) Be fingerprinted and have the Tennessee bureau of investigation (TBI) make a search of local, state and federal fingerprint files for any criminal record. Fingerprints are to be taken under the direction of TBI. It shall be the responsibility of TBI to forward all criminal history results to the peace officer standards and training (POST) commission for evaluation of qualifications;

(7) Not have been released, separated or discharged from the armed forces of the United States with a dishonorable or bad conduct discharge, or as a consequence of conviction at court martial for either state or federal offenses;

(8) Have been certified by a Tennessee licensed health care provider qualified in the psychiatric or psychological field as being free from any impairment, as set forth in the current edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association at the time of the examination, that would, in the professional judgment of the examiner, affect the applicant's ability to perform an essential function of the job, with or without a reasonable accommodation;

(9) (A) Except as provided in subdivision (a)(9)(B), have at least three (3) years of full-time experience as a POST commission certified law enforcement officer in the previous ten (10) years or at least three (3) years of full-time experience as a state or federal certified law enforcement officer with training equivalent to that required by the POST commission in the previous ten (10) years; provided, that any person holding the office of sheriff on May 30, 2011 shall be deemed to have met the requirements of this subdivision (a)(9).

(B) Subdivision (a)(9)(A) shall not apply in any county having a metropolitan form of government where the sheriff does not have full law enforcement powers; and

(10) Not have been convicted of or pleaded guilty to or entered a plea of nolo contendere to any felony charge or violation of any federal or state laws relating to controlled substance analogues.

(b) (1) Any person seeking the office of sheriff shall file with the POST commission, at least fourteen (14) days prior to the qualifying deadline, the following:

(A) An affidavit sworn to and signed by the candidate affirming that the candidate meets the requirements of this section; and

(B) A confirmation of psychological evaluation form certified by the psychologist/psychiatrist providing psychological evaluation as provided for in subdivision (a)(8) for the purposes of sheriff candidacy qualification. The form shall be developed by the POST commission and shall include the examining psychologist's/psychiatrist's license number and state of licensure. The form shall clearly state in bold face type directly above the signature line that a person who, with intent to deceive, makes any false statement on such application commits the offense of perjury pursuant to § 39-16-702. The form shall be made available by the POST commission upon request by any candidate for the office of sheriff.

(2) If such affidavit and form are not filed with the POST commission by the fourteenth day prior to the qualifying deadline for the office of sheriff, such candidate's name shall not be placed on the ballot. The POST commission shall have the authority to verify the validity of such affidavit and form.

(3) (A) The POST commission shall verify peace officer standards and training certification of any person seeking the office of sheriff to the extent subdivision (a)(9) requires such person to have such certification. If the person does not have such certification on the date the person files the affidavit seeking to qualify as a candidate for the office of sheriff, the POST commission shall certify whether the person has the three (3) years of full-time experience as a POST commission certified law enforcement officer and whether the certification is current. If the candidate does not have a current certification, or if the person has the law enforcement experience as a state or federal law enforcement officer pursuant to subdivision (a)(9), then such candidate shall certify with the county election commission by the withdrawal deadline their exemption pursuant to such subdivision.

(B) The original notarized verification form from the POST commission shall be filed by the POST commission with the county election commission by the withdrawal deadline.

(C) If the POST commission or the candidate, as appropriate, has not certified to the county election commission by the withdrawal deadline a person seeking to qualify as a candidate for the office of sheriff as meeting the qualifications as provided for in this section, such person's name shall not appear on the ballot.

(D) In the event that a person seeks election to the office of sheriff by the county legislative body to fill a vacancy in office, such verification must be filed with the county clerk prior to the election.

(c) (1) Every person who is elected or appointed to the office of sheriff after May 30, 1997, shall, annually during the sheriff's term of office, complete forty (40) hours of in-service training appropriate for the rank and responsibilities of a sheriff. The training shall be approved by the POST commission. Any sheriff who does not fulfill the obligations of this annual in-service training shall lose the power of arrest.

(2) Every person who is elected to the office of sheriff after August 1, 2006, in a regular August general election for a four-year term, and is a first term sheriff, regardless of the person's previous law enforcement experience, must successfully complete the newly elected sheriffs' school prior to September 1 immediately following the person's election, and thereafter must successfully complete forty (40) hours of annual in-service training appropriate for the rank and responsibilities of a sheriff pursuant to subdivision (c)(1). The newly elected sheriffs' school shall be taught at the Tennessee law enforcement academy during the month of August, only in the years that elections for sheriffs are held. The curriculum shall be developed by the Tennessee law enforcement training academy in cooperation with the Tennessee Sheriffs' Association and must be approved by the POST commission. Any usual and customary cost associated with attending the newly elected sheriffs' school shall be paid by the county. Any such sheriff who does not fulfill the obligations of this training course shall lose the power of arrest. No fees collected for the sheriffs' school shall inure to the benefit of the Tennessee Sheriffs' Association.



§ 8-8-103 - Surety bond.

The sheriff, before entering on the duties of that office, shall enter into an official bond prepared in accordance with the provisions of chapter 19 of this title, in a penalty of not less than one hundred thousand dollars ($100,000), or in a greater sum as the county legislative body may determine, payable to the state, and conditioned well and truly to execute and make due return of all process directed to the sheriff, and to pay all fees and sums of money received by the sheriff, or levied by virtue of any process, into the proper office or to the person entitled, and faithfully to execute the office of sheriff and perform its duties and functions during such person's continuance therein. This bond shall be acknowledged before the county legislative body, in open session, approved by it, recorded upon the minutes, and recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 8-8-104 - Oath of office.

The sheriff shall, besides the oaths prescribed for public officers, take an oath that the sheriff has not promised or given, nor will give, any fee, gift, gratuity, or reward for the office or for aid in procuring such office, that the sheriff will not take any fee, gift, or bribe, or gratuity for returning any person as a juror or for making any false return of any process, and that the sheriff will faithfully execute the office of sheriff to the best of such sheriff's knowledge and ability agreeably to law.



§ 8-8-105 - Replacement of sureties.

The county legislative body shall demand new sureties from the sheriff from time to time if the old sureties die, remove from the county, become insolvent, or otherwise unable to pay, as it, in its discretion, may judge necessary. A failure on the part of the sheriff to comply with such requirement within thirty (30) days shall vacate the office.



§ 8-8-106 - Temporary appointment by county legislative body.

If a vacancy occurs in the office of sheriff, the vacancy shall be filled as provided for in § 5-1-104(b).



§ 8-8-107 - Vacancy in office -- Temporary discharge of sheriff's duties.

In the event that the office of sheriff becomes vacant due to death, resignation, incapacity, or other causes, the duties of the office shall be temporarily discharged by the chief deputy, or administrative assistant or other highest ranking member of the sheriff's office, until the sheriff is able to reassume the office or until the county legislative body appoints a successor as provided for in § 5-1-104(b).



§ 8-8-108 - Deputies acting during vacancy -- Appointment of persons to serve process -- Legislative adoption of service of process alternatives.

(a) (1) In case of a vacancy in the office of sheriff, the deputies, or other authorized process servers except in counties specified in subdivision (a)(2), shall execute legal process in their hands as if the sheriff had continued in office, and shall be liable under the provisions of law as in other cases.

(2) The provisions of subdivision (a)(1) relative to other authorized process servers shall not apply in the counties having a population of: Click here to view image.

according to the 1980 federal census or any subsequent census.

(b) (1) The judge of a court of record or a general sessions judge may, upon petition filed by five (5) attorneys practicing before the court that they are unable to obtain reasonably prompt service of process from the court, appoint a person of legal age to serve any process or other papers, original or final, issued by the court, or do any act therein which the sheriff by law might do in any cause, except that such person shall not be authorized to serve process requiring the arrest of any person.

(2) Such appointment shall be made in writing under the hand of the judge and filed with the clerk of the court.

(3) The person so appointed shall have the same power conferred upon such person and proceed in the same manner prescribed by law for the sheriff in the performance of like duties.

(4) The fees payable to such person shall be the same as those paid to the sheriff by virtue of provisions of the law in that behalf for like service, and limited as deputy sheriff fees are limited. However, in any county having a population of seven hundred seventy thousand (770,000) or more, according to the 1980 federal census or any subsequent federal census, such fees shall not be counted as court costs, but shall be awarded by the court as a part of the judgment.

(5) Such judge shall require the person so appointed, before acting, to give bond to the state of Tennessee for the benefit of the people of the state in the penal sum of five thousand dollars ($5,000) with such surety or sureties as such judge may approve, conditioned for the faithful performance and execution by such person of such person's duties and for the payment of all moneys that may come into such person's hands by virtue of such appointment. In any county having a population of seven hundred seventy thousand (770,000) or more, according to the 1980 federal census or any subsequent federal census, the person so appointed shall be required to give bond to the state of Tennessee for the benefit of the state in a penal sum of fifteen thousand dollars ($15,000) with such surety or sureties as the judge may approve, conditioned for the faithful performance and execution by such person of such person's duties and for the payment of all moneys that may come into such person's hands by virtue of such appointment.

(6) All process or papers served by the person appointed as provided in this subsection (b) shall be evidenced by the affidavit of such person making such service.

(7) Every person appointed as provided in this subsection (b) shall be liable in all respects to the provisions of the law as respecting sheriffs so far as same may be applicable.

(8) In any county having a population of seven hundred seventy thousand (770,000) or more, according to the 1980 federal census or any subsequent federal census:

(A) The collection of fees for such private process service shall be solely the responsibility of the person serving the process;

(B) The judges of the courts of general sessions shall promulgate rules of court to govern the application of this subsection (b) in their county; and

(C) These rules established by the court shall include, but not be limited to, a requirement that the process server shall have a computer capability approved by the general sessions court clerk.

(9) In counties having a home rule charter form of government and where private process servers are appointed in general sessions court, the maximum fees allowed shall be established by an ordinance of the county board of commissioners. The provisions of this subdivision (b)(9) shall not be in effect unless ratified by a two-thirds (2/3) vote of the board of commissioners of any such home rule county.

(c) (1) A person to serve process shall be appointed upon the petition of five (5) attorneys practicing before the general sessions court requesting appointment of persons to serve process. Such petition shall be filed with the county clerk and shall attest to the fact that the attorneys are unable to obtain reasonable, prompt service from the general sessions court. A person requesting appointment to serve process must file a petition with the county clerk requesting such appointment. A person appointed to serve process must be of legal age and be qualified to serve any process or other papers issued by the general sessions court or to do any act which the sheriff might do in serving process, except that such person shall not be authorized to serve process requiring the arrest of any person. The county clerk shall approve the petition to allow a person to serve process after a background check by the Tennessee bureau of investigation and the county sheriff's office has been completed. The county clerk shall administer an oath to the petitioner to uphold the laws of this state and the constitutions of the United States and Tennessee. A petitioner shall pay a fee not to exceed one hundred dollars ($100) to the county clerk for the cost of the background checks.

(2) Such appointment shall be made in writing under the hand of the county clerk.

(3) The person so appointed shall have the same power conferred upon such person and proceed in the same manner prescribed by law for the sheriff in the performance of like duties.

(4) The fees payable to the person appointed to serve process shall be counted as court costs.

(5) The person so appointed shall be required to give bond to the state of Tennessee for the benefit of the state in a penal sum of fifteen thousand dollars ($15,000) with such surety or sureties as the county clerk may approve, conditioned for the faithful performance and execution by such person of that person's duties and for the payment of all moneys that may come into that person's hands by virtue of such appointment.

(6) All process or papers served by the person appointed as provided in this subsection (c) shall be evidenced by the affidavit of such person making such service.

(7) Every person appointed as provided in this subsection (c) is liable in all respects to the provisions of the law as respecting sheriffs so far as it may be applicable.

(8) (A) The collection of fees for such private process service is solely the responsibility of the person serving the process;

(B) The county clerk has the power to suspend any person appointed to serve process who has violated the state or city laws governing the laws pertaining to civil process; and

(C) The process server shall have computer capability approved by the general sessions court clerk.

(9) The maximum fees allowed pursuant to this subsection (c) shall be established by ordinance of the county legislative body of any county to which this subsection (c) applies. The provisions of this subdivision (c)(9) shall not be in effect unless ratified by a two-thirds (2/3) vote of the legislative body of any county to which this subsection (c) applies.

(10) Notwithstanding the provisions of subsection (b), the provisions of this subsection (c) apply only to counties with a charter form of government with a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, and only upon the adoption of this subsection (c) by a two-thirds (2/3) vote of the legislative body of any county to which it applies.

(d) (1) Notwithstanding the language of subsections (b) and (c) to the contrary, any county may adopt, by a two-thirds (2/3) vote of its legislative body, either the provisions of subsection (b) or (c) to govern the service of process in courts of general sessions in such county.

(2) Upon the adoption of either subsection by the county legislative body, the presiding officer of such body shall certify such adoption to the secretary of state and shall specify the subsection such county adopted. Upon receiving such certification, the secretary of state shall notify the presiding general sessions court judge of the county or the county clerk, whichever is appropriate, of such county's adoption of the appropriate subsection.






Part 2 - Powers and Duties

§ 8-8-201 - Duties of office.

(a) It is the sheriff's duty to:

(1) Execute and return, according to law, the process and orders of the courts of record of this state, and of officers of competent authority, with due diligence, when delivered to the sheriff for that purpose;

(2) (A) Except as provided in subdivision (a)(2)(B), attend upon all the courts held in the county when in session; cause the courthouse or courtroom to be kept in order for the accommodation of the courts; furnish them with fire and water; and obey the lawful orders and directions of the court;

(B) (i) In any municipality having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census, the trial judges shall, within the annual budget appropriation, appoint persons to serve as court officers for the respective courts, such persons to serve at the will of, and under the direction and supervision of the appointing judge. The officers shall be paid in accordance with the general pay plan of such a municipality;

(ii) It is the duty of such court officers to maintain order during sessions of the court, to serve process as ordered and to perform such other duties as may be prescribed by the judge. The court officers shall, while acting in the performance of their duties, possess and exercise police powers to the same extent as that granted to members of the metropolitan police department;

(3) Take charge and custody of the jail of the sheriff's county, and of the prisoners therein; receive those lawfully committed, and keep them personally, or by deputies or jailer, until discharged by law; be constantly at the jail, or have someone there, with the keys to liberate the prisoners in case of fire; provided, that if two (2) or more counties enter into an interlocal agreement providing for a jail to serve the counties which are parties to the agreement, the sheriff of any county which is party to such agreement shall not take charge and custody of the jail shared by the agreeing counties unless the interlocal agreement so provides, nor shall the sheriff have charge of the prisoners lawfully committed to such a jail unless so provided by the interlocal agreement;

(4) Mark on all process delivered to the sheriff to be executed, the day on which the sheriff received the same;

(5) (A) Execute all writs and other process legally issued and directed to the sheriff, within the county, and make due return thereof, either personally or by a lawful deputy or, in civil lawsuits only, by a lawfully appointed civil process server except in counties specified in subdivision (a)(5)(B);

(B) The provisions of subdivision (a)(5)(A), relative to other authorized process servers, do not apply in the counties having a population of: Click here to view image.

according to the 1980 federal census or any subsequent census;

(6) Execute every notice to take depositions, delivered to the sheriff, for any party residing in the county, by delivering a copy thereof to such party in due time; mark on the original notice the time of delivering such copy, and return the same to the clerk of the court in which the suit is pending;

(7) Serve, in due time, any delinquent officer or principal debtor with a copy of any notice of motion delivered to the sheriff to be served on such officer or debtor, and return the original notice in due time to the clerk of the court in which the motion is to be made, with the sheriff's endorsement of service;

(8) Go to the house or place of abode of every defendant against whom the sheriff has process, before returning on the same that the defendant is not to be found;

(9) Specify in the return in what county in the state the defendant resides, when the defendant is a known inhabitant of any other county than that of the sheriff to which the process is directed;

(10) Use, in the execution of process, a degree of diligence exceeding that which a prudent person employs in such person's own affairs;

(11) Give a receipt, if required by the party, for executions delivered to the sheriff;

(12) Receive nothing but money, or, unless otherwise instructed, current convertible bank notes, in satisfaction of any writ of execution delivered to the sheriff;

(13) Levy every writ of execution first on the defendant's goods and chattels, if there are any;

(14) Levy the same upon lands to the amount of the whole debt, or so much of the debt as may exceed the value of the goods and chattels, if there are not, to the best of the sheriff's knowledge, goods and chattels sufficient to answer the plaintiff's demand;

(15) Exhaust the property of a principal before selling the property of a surety, as provided in § 26-3-105;

(16) Take from a defendant, on whose personal property the sheriff has levied an execution, a delivery bond, if requested, with surety, for double the amount of the execution, payable to the plaintiff, conditioned for the delivery of the property at the day and place of sale;

(17) Levy such execution, if the bond be forfeited, upon so much of the property of the defendant, if to be found, as shall be sufficient to satisfy it; and, if there be a deficit, then upon the surety's property, sufficient to satisfy so much of the debt as the property not delivered was valued at;

(18) Summon a jury to ascertain the value of the undelivered property of the principal, if the value is not set forth in the delivery bond;

(19) Return the execution, and the bond with it, to the tribunal from which it issued, if satisfaction of the execution cannot be had before the return day;

(20) Have personal property that the sheriff sells under execution present at the time of sale, unless the defendant agrees that it may be sold without being present;

(21) Describe land levied upon by execution or attachment, so as to identify it and distinguish it from other lands;

(22) Serve the defendant in possession of land with twenty (20) days' notice of the levy, and of the time and place of sale;

(23) Advertise the sale of any land levied on by execution, as prescribed in §§ 35-5-101 -- 35-5-104;

(24) Pay the expenses of such advertisement out of the proceeds of the sale;

(25) Return every execution which is delivered to the sheriff, on or before the day of return mentioned therein, with a sufficient response endorsed thereon or attached to it;

(26) Pay to the party entitled to the same, or to the party's agent or attorney, on demand, any moneys collected by the sheriff on any execution from a court of record;

(27) Return with such execution any money collected on such execution;

(28) Make out, if required by the defendant, on levying any debt, damages, or costs by virtue of an execution, a bill of fees due in the case, and set down, under the bill, a true copy of the clerk's and other endorsed fees separately and distinctly, and give a receipt for the same to the defendant in the execution;

(29) Endorse on the execution the amount of the sheriff's own fees taken on the same, to be entered by the clerk on the execution docket;

(30) Pay to the party entitled thereto, or to the party's agent or attorney, any money collected by the sheriff, by virtue of an execution from a judge of the court of general sessions, on or before the return day of the execution;

(31) Pay to the party entitled to receive the same, or to the party's agent or attorney, any money collected by the sheriff upon any debt or demand delivered to the sheriff for collection, whether the sheriff collects or receives the money before or after the issuance of any summons, or before or after the rendition of a judgment or the issuance of an execution;

(32) Return every execution issued by any judge of the court of general sessions and delivered to the sheriff, with a sufficient response thereon, within thirty (30) days after the issuance of the same, either to the judge who issued it, or to the judge having possession of that judge's papers;

(33) Perform such other duties as are, or may be, imposed by law;

(34) Enforce the ordinances of a municipality; provided, that the municipality has expressed by ordinance its intent to have the sheriff enforce its ordinances, and that the municipality has filed a certified copy of its ordinances with the sheriff and the general sessions court of the county;

(35) (A) Take or cause to be taken a full set of fingerprints of each person arrested whether by warrant or capias for an offense which results in such person's incarceration in a jail facility or the person's posting of a bond to avoid incarceration. If fingerprints are maintained manually, two (2) full sets of fingerprints shall be obtained and sent to the Tennessee bureau of investigation. If fingerprints are maintained electronically, a set of fingerprints shall be transmitted to the Tennessee bureau of investigation. Upon receipt of the fingerprints, the Tennessee bureau of investigation shall retain one (1) set of the fingerprints as provided in § 38-6-103, and shall send one (1) set of the fingerprints to the federal bureau of investigation;

(B) A person who is issued a citation pursuant to § 40-7-118 or § 40-7-120 shall not, for purposes of this section, be considered to have been arrested and the agency issuing the citation shall not be required to take the fingerprints of such person; and

(36) Promptly turn over and transfer custody of any inmate sentenced to the department of correction who is being housed in such sheriff's local jail awaiting transfer when called upon to do so by a state official pursuant to § 40-35-212 or § 41-8-106.

(b) (1) In addition to the duties set forth in subsection (a), the sheriff shall perform the duties set forth in the following sections: 2-17-106, 5-7-108, 6-55-201, 7-51-1105, 7-51-1107, 7-51-1111, 7-86-105, 8-4-115, 8-7-110, 8-22-110, 8-26-108, 11-24-112, 16-2-505, 16-15-715, 16-15-901, 18-1-206, 20-2-103, 20-2-111, 22-2-307, 22-2-310, 26-1-402, 26-2-216, 26-2-405, 26-2-406, 26-5-116, 29-16-111, 29-17-606 [transferred to 29-17-706], 29-18-115, 33-3-611, 33-5-409, 33-6-406, 33-6-407, 33-6-610, 33-6-611, 33-6-615, 33-6-901, 37-1-213, 37-1-310, 37-1-403, 37-1-405, 37-1-603, 37-1-605, 37-1-607, 37-5-205, 38-1-106, 38-3-102, 38-3-108, 38-3-122, 38-7-106, 38-7-108, 38-7-116 [repealed], 38-8-102, 38-8-111, 38-10-102, 38-11-204, 39-14-149, 39-17-420, 39-17-429, 39-17-714, 39-17-1315, 39-17-1317, 39-17-1351, 39-17-1361, 40-6-105, 40-6-210, 40-6-212, 40-6-215, 40-7-120, 40-9-103, 40-9-124, 40-9-127, 40-10-105, 40-10-106, 40-11-106, 40-11-135, 40-11-147, 40-11-207, 40-11-211, 40-11-212, 40-13-301, 40-20-117, 40-23-103, 40-23-113, 40-23-116, 40-25-111, 40-25-135, 40-28-107, 40-30-110, 40-33-102, 40-33-104, 40-33-105, 40-33-107, 40-35-307, 40-36-201, 40-38-103, 41-1-604, 41-7-105, 41-8-105, 41-8-117 [transferred to § 41-4-143], 41-11-105, 41-11-110, 41-21-308, 41-21-909, 41-22-301, 41-22-303, 41-22-307, 47-13-104, 47-25-404, 49-6-3007, 49-6-3203, 53-11-451, 54-11-105, 54-14-106, 55-10-402, 55-10-410, 55-10-420, 57-3-410, 57-5-202, 57-9-101, 57-9-102, 57-9-103, 57-9-104, 57-9-106, 57-9-107, 57-9-108, 57-9-110, 57-9-111, 57-9-115, 57-9-118, 60-1-205, 62-35-131, 63-3-126, 63-5-124, 63-8-120, 63-9-110, 63-16-115, 63-17-219, 63-25-110, 65-6-133, 66-19-206, 66-19-208, 66-19-209, 66-23-111, 67-1-1202, 67-1-1203, 67-4-110, 67-4-215, 67-4-603, 67-4-1017, 67-5-1333, 67-5-2006, 68-29-136, 68-102-145, 68-120-401, 68-140-522, 70-3-113, 70-4-106, 70-6-201, and 71-6-208.

(2) The sheriff shall perform such other duties as are, or may be, imposed by law or custom.



§ 8-8-202 - Advance fees on process from other counties.

No sheriff or constable shall be compelled to execute any subpoena or original summons in civil cases coming from any county other than the one in which such sheriff or constable is an officer, unless the fees allowed such sheriff or constable by law for the service of such process, if demanded, are paid in advance.



§ 8-8-203 - Payment of collections by collecting officers.

The sheriff and every other collecting officer shall pay all penalties, fines, forfeitures, amercements, and other sums of money collected by the sheriff or such other officer, or that ought to be collected, for the use of a county, into the hands of the clerk of the court or magistrate from whom the sheriff or such other officer received the execution under which the sheriff or such other officer made, or ought to have made, the collection, on or before the return day of such execution.



§ 8-8-204 - Judgment on motion for failure to pay over.

If the sheriff or officer fails to do so, the clerk or magistrate shall furnish the district attorney general with the records, executions, and such other information as may be in the clerk or magistrate's possession, to show the liability of the officer, and the district attorney general shall move for judgment, in the name of the county, against the sheriff or officer and the sheriff's or officer's sureties for the moneys by the sheriff or officer collected, or that ought to have been collected, for the use of the county. Upon judgment, when obtained, the clerk or judge shall issue execution, and enforce satisfaction of such execution.



§ 8-8-205 - Acting as attorney or security prohibited -- Attorney as deputy.

(a) No sheriff or deputy sheriff shall appear in any court as attorney or counsel for any party, nor become security for any party in any civil suit or criminal proceeding.

(b) Notwithstanding any other provisions of law to the contrary, the sheriff shall be permitted to appoint a duly licensed attorney as a special deputy sheriff, reserve deputy sheriff, or as a deputy sheriff.



§ 8-8-206 - Purchase at own sale prohibited.

No sheriff or deputy sheriff shall become the purchaser, either directly or indirectly, of any property by such sheriff or deputy exposed to sale under any process of law, and every such purchase shall be absolutely void.



§ 8-8-207 - Disobedience of process.

A sheriff's disobedience of the command of any process is a contempt of the court from which it issued, and may be punished accordingly; and such sheriff is further liable to the action of the party aggrieved.



§ 8-8-208 - Service at residence of defendant.

No sheriff shall return upon any writ that the person upon whom it is to be served is not to be found in the county, unless such sheriff has actually been at the place of abode of such person.



§ 8-8-209 - Return as to residence in another county.

Where such person is a known inhabitant of another county, the sheriff shall return the truth of the case.



§ 8-8-210 - Bill of fees.

On levying an execution for money, the sheriff, if required, shall make out a bill of the sheriff's own and all other fees endorsed thereon, giving the items separately and distinctly, and give a receipt therefor to the party paying them, under a penalty of one hundred twenty-five dollars ($125) to any person who will sue for such amount.



§ 8-8-211 - Penalty for allowing prisoner to be taken from jail and put to death by violence.

Any sheriff who, either negligently or willfully, or by want of proper diligence, firmness, and promptness in the use of all the powers with which the sheriff is vested by law, allows a prisoner to be taken from the jail of the sheriff's county, or to be taken from the sheriff's custody, and put to death by violence, commits a Class A misdemeanor in office, and, upon indictment therefor and conviction thereof, shall be fined at the discretion of the court, and shall also, by the judgment of the court, forfeit the office, and be declared forever incapable of holding any office of trust or profit in this state.



§ 8-8-212 - Special deputies -- Exchange of law enforcement officers.

(a) The sheriff may appoint as many special deputies as the sheriff may think proper, on urgent occasions, or when required for particular purposes.

(b) The sheriff may appoint as many private special deputies as qualify for appointment pursuant to the provisions of § 38-8-118.

(c) (1) The sheriff is also authorized to enter into agreements with other law enforcement agencies, including, but not limited to, other county sheriff departments, for the exchange of law enforcement officers when required for a particular purpose. Such exchanged officers shall be covered by liability insurance by the agency of their regular employment or by the agency to which such officers are being assigned. Responding officers under such agreements may be deputized by the requesting sheriff without making application to the court; provided, that such exchanged officers shall serve in such capacity only for the time necessary to complete the particular purpose for which the exchange was made.

(2) The law enforcement officers exchanged under this subsection (c) shall not be deemed to be special deputies, and the provisions of § 8-8-303 shall in no way be applicable to such law enforcement officers while serving in the capacity for the particular purpose for which the exchange was made.



§ 8-8-213 - Conservator of peace -- Summoning posse.

(a) The sheriff and the sheriff's deputies are conservators of the peace, and it is the sheriff's duty to suppress all affrays, riots, routs, unlawful assemblies, insurrections, or other breaches of the peace, detect and prevent crime, arrest any person lawfully, execute process of law, and patrol the roads of the county.

(b) The sheriff shall furnish the necessary deputies to carry out the duties set forth in subsection (a), and, if necessary, may summon to the sheriff's aid as many of the inhabitants of the county as the sheriff thinks proper.



§ 8-8-214 - Delivery of papers and property to successor.

The sheriff, when going out of office, shall deliver to the successor all books and papers pertaining to the office, and all property attached and levied on and in the sheriff's hands, unless authorized by law to retain the same, and all prisoners in the jail, and take a receipt therefor, which receipt will be an indemnity to the retiring officer.



§ 8-8-215 - Closing of unsettled business.

The sheriff is allowed two (2) years from the time of going out of office to close unsettled business, with all the power and subject to all the limitations and restrictions of the actual sheriff.



§ 8-8-216 - Service of process or other paper by employee of party prohibited -- Penalty.

(a) It is unlawful for any sheriff, deputy sheriff or constable to serve any summons, writ, process or other proceeding in any civil action when such officer is a salaried or commissioned employee of any party to the action or suit wherein any such summons, writ, process or other proceeding has been issued.

(b) A violation of this section is a Class C misdemeanor.



§ 8-8-217 - Service in violation of § 8-8-216 void.

Any summons, writ, process or other proceeding in a civil action which was served in violation of § 8-8-216 is void.



§ 8-8-219 - Patrol cars -- Color schemes -- Markings -- Unmarked cars.

(a) White patrol cars which have a green stripe running horizontally along the upper portion of each side may be used exclusively for county sheriffs' patrol cars, and this color scheme shall not be used by any other law enforcement official or agency. When adopted for use by a county sheriff's department, the stripe design as well as other emblems and lettering shall conform to the official uniform markings adopted by the Tennessee Sheriffs' Association and on file with the executive director of the Tennessee Sheriffs' Association. These uniform markings may be used exclusively for county sheriffs' patrol cars and shall not be used by any other law enforcement official or agency.

(b) Nothing in this section shall prohibit a county sheriff's department from operating unmarked cars for undercover or other purposes.



§ 8-8-220 - Civil actions -- Sheriff may appoint persons to serve process.

In any civil action when the service of process is attempted to be served and is subsequently returned unserved, the sheriff of any county may appoint a person, who is a citizen of this state and who is of legal age, to serve such service of process within the prescribed limitations on service of process. Such appointment shall be made in writing and shall be filed with the court in such civil action. A person appointed to serve process as provided above shall be paid the appropriate fees, make an appropriate bond, assume such liability as the law requires, and file an affidavit with the court in such civil action indicating service of process was served, as is provided for appointments made under § 8-8-108.



§ 8-8-221 - Sheriffs to regulate incarcerations in county jails and to register persons acting as law enforcement officers.

(a) The sheriff of each county shall establish regulations governing the acceptance of persons, other than state prisoners, for incarceration in the county jail. Except for state prisoners held in the county jail, no person shall be incarcerated in the county jail without the approval of the sheriff, or the sheriff's designee, subject to approval of the court having criminal jurisdiction over the sheriff's jurisdiction, as provided by regulation.

(b) Except for duly commissioned state and municipal law enforcement officers, no person shall go armed for law enforcement purposes, carry or display a badge or other card or device purporting to identify that person as an officer of the law, wear any uniform or distinctive clothing purporting to identify that person as an officer of law, or mark any motor vehicle so as to identify it as a law enforcement vehicle, or its driver as a law enforcement officer, without registering each and any of these acts with the sheriff of the county in which such acts take place, and complying with reasonable regulations established by the sheriff to properly and consistently identify all persons in that county exercising law enforcement powers.

(c) This section applies only to counties having a population of not less than nine thousand (9,000) nor more than nine thousand, one hundred (9,100), according to the 1970 federal census or any subsequent federal census, and to counties having a population of not less than seven hundred seventy thousand (770,000) nor more than seven hundred eighty thousand (780,000), according to the 1980 federal census or any subsequent federal census.






Part 3 - Liability for Wrongs of Deputies

§ 8-8-301 - Liability for wrongs of deputies -- Limitation.

No sheriff, whether elected or appointed, nor any surety on the sheriff's bonds, shall be liable for any wrongs, injuries, losses, damages or expenses incurred as a result of any act or failure to act on the part of any deputy appointed by the sheriff, whether the deputy is acting by virtue of office, under color of office or otherwise.



§ 8-8-302 - Suits against counties for wrongs of deputies.

Anyone incurring any wrong, injury, loss, damage or expense resulting from any act or failure to act on the part of any deputy appointed by the sheriff may bring suit against the county in which the sheriff serves; provided, that the deputy is, at the time of such occurrence, acting by virtue of or under color of the office.



§ 8-8-303 - Waiver of governmental immunity -- Special deputies.

(a) The governmental immunity of the county in which the sheriff serves is waived for purposes of § 8-8-302, but to an extent not in excess of the amount of the surety bond executed for that county's sheriff pursuant to § 8-8-103.

(b) Anyone incurring any wrong, injury, loss, damage, or expense resulting from any act or failure to act on the part of any special deputy appointed by the sheriff, but not employed by the sheriff or the county, shall not bring suit therefor against the sheriff or the county, and the sheriff and county shall be immune from such suits, and the plaintiff shall be required to pursue the remedy therefor against such special deputy and/or the employer or employers of such special deputy, whether the special deputy is acting within the scope of employment or not. Such immunity from suit shall not apply in the case of special volunteer or reserve sheriff's deputies while performing official law enforcement duties under supervision or direction of the sheriff.

(c) No person may serve as a special deputy unless such person proves to the appointing sheriff financial responsibility, as evidenced by a corporate surety bond in no less amount than fifty thousand dollars ($50,000) or by a liability insurance policy of the employer in no less amount than fifty thousand dollars ($50,000).






Part 4 - County Sheriff's Civil Service Law of 1974

§ 8-8-401 - Short title.

This part shall be known as the "County Sheriff's Civil Service Law of 1974."



§ 8-8-402 - Local approval required.

(a) Except as provided in subsection (b), this part shall be local in effect and shall become effective in a particular county upon the contingency of a two-thirds (2/3) vote of the county legislative body approving this law.

(b) On or after June 9, 2010, § 8-8-419(a)(2) shall apply in any particular county which has adopted or which after June 9, 2010, makes this part applicable to such county, and shall also apply in any other county, notwithstanding any private act, resolution, personnel policy or charter provision to the contrary, which has adopted or which adopts a sheriff's civil service law.



§ 8-8-403 - "Classified service" defined.

As used in this part, "classified service" includes all positions and employees in the sheriff's department, except for the sheriff, the sheriff's personal secretary, and the cook for the jail facility, and, in those counties deciding to do so, the chief deputy sheriff.



§ 8-8-404 - Creation of civil service board.

There is created a civil service board composed of three (3) members selected by the county legislative body.



§ 8-8-405 - Terms of members.

The terms of the members of the board shall be three (3) years; provided, that the initial appointments shall be as follows:

(1) One (1) member selected by the county legislative body for one (1) year;

(2) One (1) member selected by the county legislative body for two (2) years; and

(3) One (1) member selected by the county legislative body for three (3) years.



§ 8-8-406 - Qualifications of members.

All members of the board shall be over eighteen (18) years of age, of good moral character, citizens of the United States and the state of Tennessee, and must reside in the respective county, and they shall not hold any elected or appointed office within the county.



§ 8-8-407 - Compensation of board.

The members of the board shall receive such salary, if any, as determined by the county legislative body in its sound discretion.



§ 8-8-408 - Chair -- Personnel officer as keeper of department records and secretary of board.

The county mayor shall designate, from the three (3) members thus selected, a chair of the board. The sheriff shall appoint from among the sheriff's employees a personnel officer, who shall be the keeper of the sheriff's departmental records, and also shall serve as secretary of the civil service board.



§ 8-8-409 - Powers and duties of board.

The board as a body shall:

(1) Adopt and amend rules and regulations for the administration of this part;

(2) Make investigations concerning the enforcement and effect of this part and require observance of the rules and regulations made thereunder;

(3) Hear and determine appeals and complaints respecting the administration of this part;

(4) Establish and maintain a roster of all employees of the classified service and the office of the sheriff showing their position, rank, compensation and place of residence;

(5) Ascertain and record the duties and responsibilities pertaining to all positions in the classified service and classify such positions in the manner hereinafter provided;

(6) Except as otherwise provided in this part, formulate and hold competitive tests to determine the qualifications of persons who seek employment in any position, and as a result of such tests, establish employment lists of eligibles for the various positions;

(7) Establish records of performance and a system of service ratings to be used to determine promotions, the order of layoffs and reemployment and for other purposes;

(8) Keep any other such records as may be necessary for the proper administration of this part; and

(9) Determine all fringe benefits to employees coming under the provisions of this part.



§ 8-8-410 - Preliminary or performance tests required -- Exceptions.

(a) All persons in the employ of the office of the sheriff or classified service positions at the time this part becomes operative, who have served for a period longer than six (6) months, shall be retained without preliminary or performance tests, but shall thereafter be subject in all other respects to the provisions of this part. Any other persons in the classified service at the time this part becomes operative shall be regarded as holding their positions under provisional appointment.

(b) Upon the expiration of a contract by a private contractor to operate a detention facility for a county which has adopted the provisions of this part, the county sheriff's department may assume responsibility of the operation of such facility and may accept the transfer of any or all employees of the private contractor at the facility to employment by the sheriff's department. At the request of the sheriff to the county legislative body and upon a two-thirds (2/3) vote of the county legislative body, those transferring employees with a period of employment longer than six (6) months at the facility prior to transfer shall be retained without preliminary or performance tests, but shall thereafter be subject in all other respects to the provisions of this part.



§ 8-8-411 - Classification plan.

The board shall, as soon as practical after this part becomes operative, adopt a classification plan and make rules for its administration. The position classification plan may, if desired, create different classes of positions within each position in the classified service. The position classification plan shall show the duties, authorities, responsibilities and character of work required of each position and each class thereof. The board shall determine the requirements of each position and class thereof as to education, experience, capabilities, knowledge and skill. As far as practical, the probable lines of promotion to and from the classes of positions shall be indicated.



§ 8-8-412 - Creation of new positions -- Abolition of old positions.

The board may, upon request of and by the advice of the sheriff, create new positions or combine, alter or abolish existing positions in such manner as the board acting under the advice of the sheriff deems necessary for the effective operation of the office of sheriff. No position in the classified service shall be abolished except upon approval of the board acting in good faith upon the advice of the sheriff.



§ 8-8-413 - Leaves of absence.

(a) The board shall formulate reasonable rules governing the granting of leaves of absence to members of the classified service in good standing. The board shall seek the advice of the sheriff upon any request for leave of absence before acting thereon and shall be guided by the requirements of adequate law enforcement and the operational efficiency of the office of sheriff when considering any such request for a leave.

(b) Any persons coming under the classified service who shall hereafter be inducted into the armed forces of the United States, or who shall hereafter enter the service voluntarily in a time of war or other national emergency, shall, upon application of the sheriff, receive a military leave of absence for the duration of the period of service required. The employee shall retain all rights or seniority and shall be entitled to re-employment in the same capacity and position held at the time of entering military service; however, an application for reinstatement in such position must be made by or on behalf of such employee within three (3) months after termination of active service in the armed forces.



§ 8-8-414 - Eligibility lists -- Eligibility and promotion tests.

(a) The sheriff shall keep the board informed by periodic reports of the employment needs of the office.

(b) (1) The board shall, as often as necessary, hold tests to establish lists of persons eligible for the various positions in the classified service.

(2) Such tests shall be public, competitive and open to all persons who may be lawfully appointed under the rules promulgated by the board and existing prior to the announcement of the examination. Such rules may set limitations as to residence, age, health, habits, moral character and other necessary prerequisites for the performance of the duties of the position for which examination is designated.

(c) Promotion tests shall be public, competitive and free to all persons examined and appointed under the provisions of this part who have held a position for at least one (1) year.

(d) All tests shall be practical and shall consist only of subjects which will fairly determine the capacity of the person examined to perform the duties of the position in which the appointment is to be made. Tests may include examination for physical fitness and manual skill. No question in any test shall relate to religious or political opinions or affiliation.

(e) The eligibles shall take rank upon a list which shall be compiled for each position, in the order of their relative excellence as determined by the tests and without reference to when the tests were given. No lists of eligibles shall be valid after one (1) year; however, the civil service board may extend an eligible period for not more than one (1) additional year.

(f) Notice of the time, place and general scope of each test, and the duties, pay and experience required for all positions for which the test is to be held, shall be given by the board to each applicant at least one (1) week preceding the test. The notice must be in writing and addressed to the last known address supplied by the applicant. Notice of promotional tests shall be given as the board may prescribe.



§ 8-8-415 - Filling of vacancies -- Probationary period.

(a) Whenever a vacancy occurs in any position in the classified section of the office of sheriff, the sheriff shall ask the board for the names and addresses of all eligible persons. The board shall certify the names of all persons on the eligible list for that position within thirty (30) days of the sheriff's request. The sheriff shall investigate each of the five (5) highest on the list of eligibles. If none of the five (5) eligibles are acceptable to the sheriff, the sheriff shall investigate the next five (5) eligibles on the list, one (1) after another until one (1) of the eligibles investigated is acceptable. The sheriff shall appoint this person to the position and notify the board of such action. If the civil service board fails to provide a list, then the sheriff may make appointments to vacancies after having notified the board of an intention to do so.

(b) No appointment or promotion for any position in the classified service shall be deemed complete until after the expiration of six (6) months' probationary service, during which time the sheriff may determine the effectiveness of the employee and if, in the sheriff's judgment, the employee does not meet the standards the sheriff may terminate the employment of that person.

(c) Whenever a position of the classified service is filled by promotion, and the services of the person promoted are terminated by the sheriff during the probationary period, such person shall be returned to such person's former position in the classified service unless such person's conduct during the probationary period has given grounds for dismissal for cause under this part.

(d) Any person dismissed during the probationary period shall not be eligible for a hearing before the board.

(e) A person certified to the sheriff who does not report for duty at the time so designated and who does not explain in writing within five (5) days such failure to report, may be rejected by the sheriff, who shall notify the board of the action taken and the reason for it. The person's name will then be stricken from the eligible list.



§ 8-8-416 - Transfer of positions.

Employees in the classified service may be transferred from one position to another in the same class. Transfers may be instituted only by the sheriff and shall be permitted only with the consent of the sheriff.



§ 8-8-417 - Procedural rules to be established -- Power to gather evidence.

(a) The practice and procedure of the board with respect to any investigation by the board authorized by this part shall be in accordance with the rules and regulations to be established by the board. The rules shall provide for reasonable notice to all persons affected and for the opportunity to be heard, either in person or as represented by counsel, and to introduce testimony in their behalf at a public hearing.

(b) The board, when conducting any investigations or hearings authorized by this part, shall have the power to administer oaths, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, accounts, papers, records, documents and testimony. If any person fails to comply with the orders of the board or of a subpoena issued by the board or any of its members, or if a witness refuses to testify on any matter on which the witness may be lawfully interrogated, the judge in any court of record within the county, on application of any member of the board, shall compel obedience by proceedings as for contempt. The sheriff or the sheriff's legal deputy shall serve such subpoenas as issued by the board.



§ 8-8-418 - Report of changes in status required -- Suspensions authorized -- Hearings.

(a) The sheriff shall give an immediate report in writing of all appointments, reinstatements, vacancies, absences or other matters affecting the status of any member of the classified service or the performance of the duties of members of the classified service. The report shall be in the manner and form prescribed by the board.

(b) The sheriff may suspend any employee for not more than ten (10) days for cause, and there shall be no right of appeal for such suspension. The sheriff does not have the authority to suspend any employee for more than one (1) suspension of ten (10) days within any given six-month period of time without a right of appeal.

(c) If the sheriff suspends any employee for a period longer than ten (10) days, the suspended employee shall be notified in writing of the charges. The suspended employee shall thereafter have ten (10) days to request a hearing before the civil service board. Upon receiving the request, the board shall set a hearing, not more than thirty (30) days from the date of the receipt of the request.



§ 8-8-419 - Political activity restricted.

(a) (1) No person holding a position in the classified service shall take an active part in any political campaign while on duty.

(2) (A) No employee of the sheriff's department shall solicit money for political campaigns; provided, that such restriction shall not prohibit an employee, including a deputy sheriff, who is running for an elected office from soliciting and accepting campaign contributions for such person's own election campaign if the person is not on duty or in uniform when such activities occur.

(B) No employee of the sheriff's office shall make any public endorsement of any candidate in any campaign for elected office; provided that, if an employee or deputy sheriff is running for an elected office then such restriction shall not apply to that employee or deputy sheriff's own campaign.

(3) A deputy sheriff shall not use such position to reflect the deputy sheriff's personal political feelings as those of the sheriff's department or to exert any pressure on anyone to influence that person's political views.

(4) No employee while on duty, nor any officer while in uniform, shall display any political advertising or paraphernalia on such person's body or automobile.

(b) However, nothing in this part shall be construed to prohibit or prevent any such employee from becoming or continuing to be a member of a political club or organization and enjoying all the rights and privileges of such membership or from attending any political meetings, while not on duty. Such employee shall not be denied freedom in the casting of a vote.

(c) Any person violating the provisions of this section shall be dismissed from the service of the office of the sheriff.






Part 5 - Disposal of Property by Sheriff

§ 8-8-501 - Disposition of unclaimed property.

The sheriff is hereby authorized to dispose of all abandoned, stolen, and/or recovered or worthless property, other than as provided in § 8-8-504, which remains unclaimed in the sheriff's custody and possession by virtue of confiscation, abandonment or having been stolen and recovered. Such disposition shall not be made until a period of ninety (90) days has elapsed from date of acquisition of such property by the sheriff.



§ 8-8-502 - Notice to owner -- Time for claiming property.

Prior to disposing of such property, the sheriff shall make a reasonable effort to locate the true owner of the property and notify such owner of the sheriff's possession of the property. The true owner, when located, shall claim the property within a reasonable time.



§ 8-8-503 - Court order for disposition -- Disposition of proceeds.

Prior to disposing of such property under the provisions of this part, the sheriff shall present to a judge of one of the criminal courts of the county a list of all such property to be disposed of, together with an affidavit that the sheriff has made a reasonable search for the true owner thereof, and that the true owner cannot be located. The sheriff shall then procure from the judge an appropriate order of the court directing the manner in which such property is to be disposed of, the proceeds to be paid over to the general fund of the county.



§ 8-8-504 - Law supplemental -- When property not returned.

Nothing in this part shall be construed as repealing the provisions of any other law now in effect which provides for the disposition of abandoned, stolen, recovered and/or contraband property; provided, that no such property shall be returned to the owner, even if known, if the return of such property may be inimical to the public welfare.






Part 6 - Correctional Officers -- Civil Service

§ 8-8-601 - Inclusion in civil service system.

The civil service system of a county having a metropolitan form of government includes an employee of the sheriff's office who is classified as a correctional officer.



§ 8-8-602 - Civil service status of correctional officers employed as of March 22, 1993.

Each correctional officer employed by the sheriff's office on March 22, 1993, who has served for a period of not less than six (6) months, shall be retained without preliminary or performance tests, but shall be subject in all other respects to the civil service system.



§ 8-8-603 - Position classification plan.

With the advice and consent of the sheriff, the civil service commission shall adopt a position classification plan for correctional officers and make rules for its administration.



§ 8-8-604 - Reports -- Testing.

(a) The sheriff shall keep the board informed by periodic reports of the employment needs of the office.

(b) The board shall as often as necessary conduct tests to establish lists of persons eligible for the various positions.

(c) Such tests shall be public, competitive and open to all persons who may be appointed under the criteria set by the commission. Such criteria may set limitations on residency, age, health, habits, moral character, and other necessary prerequisites for the performance of the duties of the positions.



§ 8-8-605 - Vacancies.

Whenever a vacancy occurs in a position for a correctional officer, the sheriff shall ask the commission for the names and addresses of all eligible persons in accordance with the rules of the commission in order to fill the appointment.



§ 8-8-606 - Applicability.

The provisions of this part shall only apply to a county having a metropolitan form of government in which the sheriff has no law enforcement authority.









Chapter 9 - Coroners

§ 8-9-101 - County coroner -- Creation of office -- Election and term of office -- Medical examiners as coroners.

The county legislative body is hereby granted discretionary authority to create the office of county coroner. If such office is created, the county legislative body shall elect a coroner who shall hold office for two (2) years, and until a successor is qualified. However, in those counties that have a county medical examiner, the county legislative body may vest the duties of the county coroner in the county medical examiner and shall not be required to elect a county coroner.



§ 8-9-102 - Removal -- Vacancies.

The county legislative body has the power to remove the coroner for misconduct or omission of duty, and may also supply any vacancy.



§ 8-9-103 - Surety bond.

(a) The coroner shall, before entering upon duties of that office, enter into an official bond prepared in accordance with the provisions of chapter 19 of this title. The bond shall be approved by the county legislative body, entered upon the minutes, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping. The bond shall be in the amount of two thousand five hundred dollars ($2,500) payable to the state, conditioned truly and faithfully to execute the duties of the office of coroner. The coroner, if failing to give bond within ten (10) days after appointment, shall vacate the office.

(b) The governing body of any county shall elect, by a two-thirds (2/3) vote, whether or not the coroner of the county shall make a surety bond or a bond with two (2) or more good sureties, approved by the body, prior to the time such coroner is inducted and sworn into office.



§ 8-9-104 - Oath of office.

The coroner shall take an oath to support the constitutions of the United States and of Tennessee, and faithfully to execute the duties of the office.



§ 8-9-105 - Deputies.

(a) Coroners have the power to appoint one (1) or more deputies, and to require them to give bond, with security, to save their respective principals harmless, and for the faithful discharge of their duties.

(b) In those counties which have the office of county coroner, the office of deputy coroner or deputy coroners may be created by private act, and such deputy coroner or deputy coroners shall be authorized to perform all duties which can now be performed by the coroner.



§ 8-9-106 - Process directed to coroner.

In any legal proceeding, when it appears from the papers that the sheriff is a party, or, from affidavit filed, that the sheriff is interested, the process may be directed to the coroner.






Chapter 10 - Constables

Part 1 - In General

§ 8-10-101 - Election of constables -- Term of office -- Reapportionment of districts -- Abolition of office.

(a) (1) Two (2) constables shall be elected by the qualified voters in the civil district of each county which includes the county town, and one (1) in every other civil district of the county, each of whom shall hold office for two (2) years, and until the qualification of a successor.

(2) All constables elected to a four-year term, as permitted by the procedure established in this subsection (a), before July 1, 1983, are declared validly elected and shall have the powers and duties established in this chapter and otherwise established by law.

(3) (A) Notwithstanding any other provision of law to the contrary, a county legislative body may, by adopting a resolution by two-thirds (2/3) vote at two (2) consecutive meetings of the county legislative body, abolish the office of constable for that county or set the term of office for the constable at either two (2) or four (4) years. Any change would not be effective until the end of the current term being served by the constable.

(B) This subdivision (a)(3) does not apply in counties having a population of: Click here to view image.

according to the 1990 federal census or any subsequent federal census.

(C) (i) If the county legislative body of any county having a population of not less than fifty-one thousand nine hundred (51,900) nor more than fifty-two thousand (52,000), according to the 2000 federal census or any subsequent federal census, adopts a resolution in accordance with subdivision (a)(3)(A) to abolish the office of constable for that county, the resolution shall not become operative until approved in an election to be held in accordance with subdivisions (a)(3)(C)(ii)-(v).

(ii) Upon passage of the resolution, the county election commission shall, pursuant to § 2-3-204, hold an election on the question of whether or not the office of constable shall be abolished providing options to vote "FOR" or "AGAINST" the question, after the receipt of a certified copy of a resolution from the county requesting an election be held. The ballots used in the election shall have printed on them the substance of the resolution and the voters shall vote for or against its approval.

(iii) The votes cast on the question shall be canvassed and the results proclaimed by the county election commission and certified by the commission to the local governing body.

(iv) The qualifications of voters voting on the question shall be the same as those required for participation in general elections. All laws applicable to general elections shall apply to the determination of the approval or rejection of the question on the ballot.

(v) A majority vote of those voting in the election shall determine whether the office of constable shall be abolished. If the question is approved the office of constable shall be abolished as provided in the resolution. If the question is not approved at the election, a successive referendum on the issue shall not be held for a period of two (2) calendar years.

(b) (1) Constables in counties other than counties having populations of not less than one hundred twenty-seven thousand (127,000) nor more than one hundred twenty-eight thousand (128,000), according to the 1970 or any subsequent federal census, and other than those of class 1 as established by § 8-24-101, shall be elected from constable districts established by the county legislative body. Prior to May 20, 1978, the county legislative bodies shall meet and, a majority of the members being present and concurring shall establish constable districts subject to the following limitations:

(A) The number of constables to be elected shall not exceed one half (1/2) the number of county commissioners;

(B) Constable districts shall be reasonably compact and contiguous and shall not overlap; and

(C) In establishing constable districts, population may be determined in the manner used to establish county commissioner districts. After 1980, constable districts shall be reapportioned at least as often as county commissioner districts, to ensure compliance with the limitations prescribed in this subsection (b).

(2) In counties having a population of not less than eleven thousand five hundred (11,500) nor more than eleven thousand six hundred (11,600), according to the 1970 federal census or any subsequent federal census, there shall be no more than one (1) constable elected per commissioner district, and in addition one (1) additional constable shall be elected for each city or town.

(3) In counties having a population of not less than forty-three thousand two hundred (43,200) nor more than forty-three thousand three hundred (43,300), according to the 1970 federal census or any subsequent federal census, there shall be no more than two (2) constables elected per commissioner district.

(4) In counties having a population of not less than twenty-three thousand four hundred seventy-five (23,475) nor more than twenty-three thousand five hundred (23,500), according to the 1970 federal census or any subsequent federal census, there shall be one (1) constable elected per county legislative district and in addition one (1) additional constable shall be elected for the county town.

(5) In counties having a population of not less than thirty-five thousand four hundred (35,400) nor more than thirty-five thousand four hundred seventy (35,470), according to the 1970 federal census or any subsequent federal census, there shall be one (1) constable elected per county legislative district.

(6) The county legislative body in any county having a population of not less than thirty-one thousand one hundred (31,100) nor more than thirty-one thousand four hundred (31,400), according to the 1990 federal census or any subsequent federal census, may, upon passage of a resolution by a two-thirds (2/3) majority vote, provide that one (1) constable shall be elected for each commissioner from each county legislative district.

(7) In any county having a population of not less than seventy-one thousand one hundred (71,100) nor more than seventy-one thousand two hundred (71,200), according to the 2000 federal census or any subsequent federal census, a candidate qualifying for election to the office of constable shall indicate on the candidate's nominating petition the constable district for which the candidate is seeking to qualify, as well as either Seat A or Seat B.

(c) (1) The office of constable is abolished in class 2 counties as established by § 8-24-101.

(2) The provisions of this subsection (c) shall not apply in any county having a population of not less than one hundred forty thousand (140,000) nor more than one hundred forty-five thousand (145,000), according to the 1990 federal census or any subsequent federal census.

(3) Notwithstanding subdivision (c)(1), after June 21, 2010, if and when the population of any county having a population of not less than one hundred seven thousand one hundred (107,100) nor more than one hundred seven thousand two hundred (107,200) or not less than one hundred thirty thousand four hundred (130,400) nor more than one hundred thirty thousand five hundred (130,500), according to the 2000 federal census or any subsequent federal census, increases to a size which would constitute any such county as a county of the second class in accordance with § 8-24-101(a)(2), the provisions of subdivision (c)(1) shall not apply to such county.

(d) The office of constable is abolished in class 1 counties, according to § 8-24-101.

(e) The office of constable is abolished in any county having a population of not less than six thousand one hundred twenty-five (6,125) nor more than six thousand two hundred twenty-five (6,225), according to the 1980 federal census or any subsequent federal census.

(f) The office of constable is abolished in any county having a population of not less than fourteen thousand nine hundred twenty-five (14,925) nor more than fourteen thousand nine hundred forty (14,940), according to the 1980 federal census or any subsequent federal census.

(g) The office of constable is abolished in any county having a population of not less than seven thousand four hundred fifty (7,450) nor more than seven thousand five hundred (7,500), according to the 1980 federal census or any subsequent federal census.

(h) Effective September 1, 1990, the office of constable is abolished in any county having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.

(i) The office of constable is abolished in any county having a population of not less than seventy-seven thousand seven hundred (77,700) nor more than seventy-seven thousand eight hundred (77,800), according to the 1980 federal census or any subsequent federal census.

(j) The office of constable is abolished in any county having a population of not less than fifteen thousand six hundred (15,600) nor more than fifteen thousand eight hundred fifty (15,850), according to the 1990 federal census or any subsequent federal census.

(k) It is the intent of the general assembly by the enactment of this subsection (k) to remove from the constable, in any county having a population of not less than fifty-nine thousand four hundred (59,400) nor more than fifty-nine thousand five hundred (59,500), according to the 1970 federal census or any subsequent federal census or Click here to view image.

according to the 1990 federal census or any subsequent federal census, any law enforcement powers and to retain such constable for the purpose of the service of lawfully issued process.

(l) In accordance with Acts 1996, ch. 753, § 7, upon adoption of a resolution by the county legislative body of any county to which that act applies, effective September 1, 1998, the office of constable is abolished in such county.

(m) The office of constable is abolished in any county having a population of not less than seventeen thousand two hundred fifty (17,250) nor more than seventeen thousand four hundred (17,400), according to the 1990 census or any subsequent federal census.

(n) Constables in counties having populations of not less than one hundred forty thousand (140,000) nor more than one hundred forty-five thousand (145,000), according to the 1990 federal census or any subsequent federal census, shall be elected from constable districts established by the county legislative body.



§ 8-10-102 - Minimum age.

(a) (1) Except as provided in subdivision (a)(2), to qualify for election or appointment to the office of constable, a person shall:

(A) Be at least twenty-one (21) years of age;

(B) Be a qualified voter of the district;

(C) (i) Any person holding the office of constable on or before June 30, 2011, shall be able to read and write;

(ii) Any person elected or appointed to the office of constable on or after July 1, 2011, shall possess at least a high school diploma or general educational development certificate (GED(R)); provided, however, that this subdivision (a)(1)(C)(ii) shall not apply to any person holding the office of constable on June 30, 2011, and who is re-elected to the office of constable on or after July 1, 2011, without any interruption in holding such office;

(D) Not have been convicted in any federal or state court of a felony; and

(E) (i) Not have been separated or discharged from the armed forces of the United States with other than an honorable discharge.

(ii) This subdivision (a)(1)(E) does not apply to any county having a population of not less than eighteen thousand two hundred (18,200) nor more than eighteen thousand five hundred (18,500), according to the 1990 federal census or any subsequent federal census, if a person has served in the office of constable for ten (10) or more years.

(2) This subsection (a) does not apply to a county having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fifteen thousand (15,000), according to the 1990 federal census or any subsequent federal census.

(b) (1) Except as provided in subdivision (b)(2), any person seeking the office of constable shall file with the county election commission, along with the nominating petition, an affidavit signed by the candidate affirming that the candidate meets the requirements of this section. In the event that person seeks election to the office of constable by the county legislative body to fill a vacancy in office, the same affidavit shall be filed with the county clerk prior to the election.

(2) This subsection (b) does not apply to a county having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fifteen thousand (15,000), according to the 1990 federal census or any subsequent federal census.

(c) In counties having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fifteen thousand (15,000), according to the 1990 federal census or any subsequent federal census, no person under eighteen (18) years of age is eligible to the office of constable.



§ 8-10-103 - Vacation of office by removal from district.

A constable shall vacate office by removal from the district, and is liable to a penalty of forty dollars ($40.00) for acting as constable after such removal, to be recovered before any judge of the court of general sessions of the county in which the constable resides, one half (1/2) to the use of the person suing, and the other one half (1/2) to the use of the county.



§ 8-10-106 - Surety bond.

(a) Before entering upon the duties of the office, every constable shall give bond. The bond shall be approved by the county legislative body and prepared in accordance with the provisions of chapter 19 of this title. The county served by a constable may elect to pay the costs of obtaining and recording the constable's bond, as required by this section. If the county does not elect to pay such bond, the constable shall pay all costs of obtaining and recording the bond. The bond shall be in a penalty of not less than four thousand dollars ($4,000) nor more than eight thousand dollars ($8,000), at the discretion of the body, and shall be payable to the state, and conditioned for the faithful discharge of the duties of the office, and the prompt payment to the proper person of all moneys collected or received by the constable by virtue of the office. The bond shall be recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.

(b) Notwithstanding any provision of law to the contrary, the bond as required for a constable shall be a surety bond executed by a surety company authorized to do business in Tennessee as surety.



§ 8-10-107 - Replacement of sureties.

The county legislative body, as in its discretion it may deem necessary, shall require constables to give new sureties whenever the old sureties die, remove from the county, or become insolvent or otherwise unable to pay.



§ 8-10-108 - Oath of office.

(a) Except as provided in subsection (b), every constable shall take an oath that the constable will well and truly serve the state in the office of constable; that the constable will faithfully, and without delay, execute and return all lawful process directed to the constable; and that the constable will well and truly, according to the constable's power and ability, do and execute all other duties of the office of constable.

(b) In counties having a population of: Click here to view image.

according to the 1960 federal census or any subsequent federal census, and in Fentress County and Hamblen County, every constable shall take an oath that the constable will well and truly serve the state in the office of constable; that the constable will cause the peace of the state to be kept, to the best of the constable's power; that the constable will arrest all such persons as go in the constable's sight armed offensively, or who commit any riot, affray, or other breach of the peace, or will use the constable's best endeavor, on complaint made, to apprehend all felons, rioters, or persons riotously assembled; and that, if such persons flee or make resistance, the constable will pursue, and make hue and cry, according to law; that the constable will faithfully, and without delay, execute and return all lawful process directed to the constable; and that the constable will well and truly, according to the constable's power and ability, do and execute all other duties of the office of constable.

(c) The oath of office may be administered to the constable by any judge of the court of general sessions or other judicial officer of the constable's county.

(d) Notwithstanding any other provision of law or interpretation thereof to the contrary, the constables in counties having a population of not less than thirteen thousand five hundred sixty-five (13,565) nor more than thirteen thousand six hundred (13,600), according to the 1980 federal census or any subsequent federal census, shall continue to be vested with all law enforcement powers and authority conferred upon other constables by subsection (b) and the provisions of §§ 39-17-505, 40-6-210, 40-6-212, 55-8-152, 57-9-101, 57-9-103 and 57-9-201.

(e) Notwithstanding any other provision of law to the contrary, the constables in counties having a population of not less than seventeen thousand four hundred seventy-five (17,475) nor more than seventeen thousand five hundred seventy-five (17,575), according to the 2000 federal census or any subsequent federal census, shall be vested with all law enforcement powers and authority conferred upon other constables by subsection (b) and the provisions of §§ 39-17-505, 40-6-210, 40-6-212, 55-8-152, 57-9-101, 57-9-103 and 57-9-201.



§ 8-10-109 - Common law power reserved in certain counties.

(a) Every constable, so elected and sworn, in those counties set out in § 8-10-108(b), including counties added to § 8-10-108(b) at any time subsequent to 1969, is a conservator of the peace and vested with all the power and authority belonging to the office of constable by common law.

(b) (1) (A) Notwithstanding any other provision of law to the contrary, a county legislative body may, by adopting a resolution by a two-thirds (2/3) vote at two (2) consecutive meetings of the county legislative body, remove any law enforcement powers exercised by the constables of the county.

(B) Except as provided in subdivision (b)(1)(C), any such action by the county legislative body to remove such law enforcement powers shall apply to constables elected for terms of office following the expiration of the term of office of constables in office at the time such action is taken by the county legislative body.

(C) If during a constable's term of office, a constable is convicted of any felony or is removed from office under § 8-47-101 for knowingly or willfully committing misconduct in office, then with respect to such constable, the action of the county legislative body for removal of law enforcement powers shall become effective on the date such constable is removed from office or the date of the felony conviction; provided, however, that if the felony conviction is overturned and there is additional time remaining on the term of office for which the constable was elected, the law enforcement powers shall be restored to such constable until the end of such term of office.

(2) This subsection (b) does not apply in counties having a population of: Click here to view image.

according to the 1990 federal census or any subsequent federal census.



§ 8-10-111 - Duties.

(a) It is the duty of a constable to execute all process lawfully directed to the constable, and to wait upon the court, when appointed by the county legislative body or by the sheriff, as the case may be.

(b) (1) In counties governed by a metropolitan government as provided for by title 7, chapters 1-3, any constable to whom a precept or process is directed by a judge or clerk of a court of general sessions may perform the constable's duties relating thereto by delivering such precept or process within a reasonable time to the sheriff of the county, who shall serve such precept or process.

(2) Upon delivering the precept or process to the sheriff as provided in this subsection (b) and taking a receipt therefor, the constable will have performed the constable's function and duty relating thereto. Thereupon, the constable and the surety on the constable's bond shall be relieved of all liability for failure to serve the precept or process, and the constable shall not be subject to any penalty or fine for refusing or neglecting to serve such precept or process.

(3) Nothing in this subsection (b) shall change, alter, or diminish the duties of the constable under § 8-10-113.

(4) Duly elected constables when proceeding under the provisions of this subsection (b) shall not accept any fees for their services.

(5) Proper action hereunder by any constable shall not constitute a failure to perform such constable's statutory duties and shall not act to vacate the office.

(c) All constables in counties having a population of not less than sixty-seven thousand five hundred (67,500) nor more than sixty-seven thousand six hundred (67,600), according to the 1980 federal census or any subsequent federal census, may serve summonses, garnishments, subpoenas, attachments and all other documents from the circuit and chancery courts.



§ 8-10-112 - Failure to perform duty.

A failure on the part of the constable to comply with such requirement in such reasonable time as the court may prescribe shall vacate the office.



§ 8-10-113 - Acting for sheriff and coroner.

A constable may execute process from any court whenever there is at the time neither sheriff nor coroner, or whenever both the sheriff and the coroner are incompetent, or one (1) of those offices is vacant and the person holding the other office is incompetent in the particular case.



§ 8-10-114 - Grand jury process.

A constable appointed to wait upon grand juries, during the term of the constable's appointment, has power and authority to execute and return all process for enforcing the attendance of witnesses sent for by the grand jury.



§ 8-10-115 - Fine for failure to serve process.

Any constable to whom a precept or process is directed by a judge of the court of general sessions who refuses or neglects to serve such precept or process may be fined for every such offense on complaint of any person prosecuting, at the discretion of the court, the fine to be paid to the person complaining.



§ 8-10-116 - Penalty for improper conduct of sales.

It is a Class C misdemeanor, for which, on conviction, a constable may be removed from office and otherwise punished, for a constable to make any official sale at unlawful hours, or to purchase at the constable's own sales.



§ 8-10-117 - Emergency deputation of special constable.

A judge may, in writing, specially depute any discreet person of full age, not being a party to the suit pending, to perform any particular duty devolving by law upon a constable, if no constable is at hand, and the business urgent; but no judge shall make such special deputation, unless one (1) of the parties to a suit pending, or the party's attorney, shall make oath before the judge, and file the same in writing, stating that, to the best of the party's information, there is no regular officer at hand, and that the business is urgent. The person thus deputized is vested with all the powers of a constable for the occasion, and is subject to the same obligations and penalties.



§ 8-10-118 - Vacancy in office.

Any vacancy in the office of constable shall be filled by appointment of the county legislative body and by election of the people in accordance with the provisions of § 5-1-104.



§ 8-10-119 - Official uniform.

(a) Any constable may wear the official uniform of the type and design with the insignias of the Tennessee constable as described in subsection (b). Wearing of the uniform is permissive with the individual constable when such uniform is purchased by the constable; provided, that if such uniform is provided by the county, then the uniform shall be worn in accordance with a dress code adopted by the county legislative body or the sheriff of such county.

(b) The official uniform for the constable shall consist of:

(1) Taupe pants with a one-inch wide brown stripe running vertically down each side of the pants;

(2) Shirts of either dark brown or white, at the discretion of the constable, displaying a patch of a design approved by the Tennessee Constable Association or the Tennessee Constable Council;

(3) A necktie of either taupe or brown, at the discretion of the constable; and

(4) Black leather gear and black shoes. Western type belts, holsters and tie-downs are prohibited.

(c) The provisions of this section do not apply in any county which has removed from constables any law enforcement powers.

(d) This section does not apply in counties having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fifteen thousand (15,000), according to the 1990 federal census or any subsequent federal census.



§ 8-10-120 - Constable patrol cars.

(a) Constable patrol cars may be white with a brown stripe running horizontally along the upper side. This color scheme shall not be used by any other state or local law enforcement official or agency; provided, that any state or local law enforcement official or agency that is using such color scheme on March 29, 1996, may continue to use such color scheme. When adopted for use by a county constable, the stripe design and other emblems and lettering shall conform to the official uniform markings adopted by the Tennessee Constable Association or the Tennessee Constable Council on file with the director.

(b) Constable patrol cars which conform to the description in subsection (a), which are being operated as provided in § 55-9-414, and which are used as emergency vehicles, may be equipped with blue lights and/or red lights and sirens.

(c) Nothing in this section shall prohibit a county constable from operating unmarked cars for other law enforcement purposes.

(d) Any constable operating a patrol car and using the lights described in this section must have graduated from the last calendar date in-service sponsored by the Tennessee Constable Association or the Tennessee Constable Council.

(e) Each constable shall be responsible for all costs in marking patrol cars.

(f) The provisions of this section shall not apply in any county which has removed from constables any law enforcement powers.

(g) This section does not apply in counties having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fifteen thousand (15,000), according to the 1990 federal census or any subsequent federal census.






Part 2 - Training and Qualifications

§ 8-10-201 - In-service education.

The Tennessee Constable Association or the Tennessee Constable Council shall develop and maintain a series of in-service education courses to be offered routinely throughout the year in the various divisions of the state. These courses shall be offered at nights or on weekends so as not to interfere with the constables' other full-time work. Courses offered shall contain information pertinent to the various aspects of civil and criminal process, firearms certification, and other issues relative to the powers and duties of constables. The constables shall pay costs of the courses unless state or local funds are made available. Upon completion of the in-service course, the Tennessee Constable Association or the Tennessee Constable Council will issue a certificate of completion to each officer.



§ 8-10-202 - Course time requirements.

Each officer shall complete forty (40) hours of in-service course time within twelve (12) months of that officer's election as constable or within twelve (12) months of July 1, 1993.



§ 8-10-203 - Range qualification.

Constables must be range-qualified prior to being authorized to carry a firearm. Qualification may be sponsored by the Tennessee Constable Association, the Tennessee Constable Council, or by the local law enforcement authority.



§ 8-10-204 - Requirements for taking office -- Power of arrest.

In all counties where constables are not otherwise prohibited, constables shall be duly elected, trained, and qualified. Constables who meet the provisions of this chapter shall take the oath of office, be sworn and bonded, and retain the power of arrest.



§ 8-10-205 - Notification of election or appointment.

The county election council shall notify the Tennessee Constable Association or the Tennessee Constable Council within sixty (60) days of election of the constable. Where the constable is appointed by the county legislative body, the county clerk shall notify the Tennessee Constable Association or the Tennessee Constable Council within sixty (60) days of appointment of the constable. The council or county clerk shall provide the name of the county constable, the constable's current address, and telephone number.



§ 8-10-206 - Applicability.

(a) The provisions of §§ 8-10-201 -- 8-10-205 do not apply to any constable who has served for four (4) years prior to July 1, 1993.

(b) The provisions of this part shall not apply to constables whose law enforcement powers have been removed but who have retained the authority to serve lawfully issued process.









Chapter 11 - County Trustees

§ 8-11-101 - Election -- Term of office.

(a) A county trustee is elected for each county by the qualified voters thereof, and holds office for four (4) years and until a successor is qualified.

(b) If a vacancy shall occur in the office of trustee, the vacancy shall be filled as provided for in § 5-1-104(b).



§ 8-11-102 - Entry into office -- Bond.

Upon producing the certificate of election before the county legislative body, at the next session after the date and delivery of the certificate, the county trustee may enter upon the discharge of the duties of the office, after first giving bond, and taking an oath to support the constitutions of the state and of the United States, and an oath for the faithful performance of the duties of the office. The bond shall be prepared in accordance with the provisions of chapter 19 of this title, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 8-11-103 - Minimum amount of bond -- Determination -- Surety -- Examination of sufficiency.

(a) The minimum amount of the official bond executed by each county trustee for each term of office, as required by § 8-11-102, shall be determined from the amount of revenues handled by the trustee during the last fiscal year audited by the comptroller of the treasury, or from the last audit approved by the comptroller of the treasury which was duly prepared in counties using certified public accountants.

(b) (1) If the official bond of the county trustee is executed by a surety company authorized to transact business in this state, the minimum amount of the bond shall be based on the revenues as follows:

(A) Four percent (4%) up to three million dollars ($3,000,000) of the funds collected by the office; and

(B) Two percent (2%) of the excess over three million dollars ($3,000,000) shall be added.

(2) The amounts indicated in subdivisions (b)(1)(A) and (B) shall be cumulative.

(c) (1) If the official bond of the county trustee is executed by personal sureties, the minimum amount of the bond shall be based on revenues as follows:

(A) Six percent (6%) up to three million dollars ($3,000,000) of the funds collected by the office; and

(B) Four percent (4%) of the excess over three million dollars ($3,000,000) shall be added.

(2) The amounts indicated in subdivisions (c)(1)(A) and (B) shall be cumulative.

(d) The provisions of this section establish only the minimum amount of the bond and in no way prevent the county legislative bodies or other county governing bodies, exercising their power to approve or disapprove the bond as provided by § 8-11-102, from requiring trustees to execute bonds in greater amounts.

(e) It is the duty of the county legislative body to examine the solvency of the county trustee's bond, and, if the bond is found to be insufficient, as provided by law, it is the duty of the legislative body to notify the county trustee of the fact, and require the county trustee to give new or additional security, in such sum as may be fixed upon by the legislative body, sufficient in its judgment to cover the revenue of the county; and, if the required bond or security is not given on or before the ensuing session of the legislative body, then it is the duty of the legislative body, and it has the power, to declare the office vacant and to elect or appoint a successor, who shall be required to enter into bond with good and sufficient securities, for the remainder of the term for which the trustee was elected.



§ 8-11-104 - Duties.

It is the duty of the county trustee to:

(1) Collect all the state and county taxes on property;

(2) Keep a fair regular account of all the moneys which the county trustee shall receive;

(3) Receive, according to law, all certificates for which the county stands indebted, upon proper warrant;

(4) When a warrant is presented to the trustee for payment, to enter it in a book kept by the trustee for the purpose, ruled in columns, so as successively to show the number, payee or holder, date, day of presentation, and amount of the same;

(5) If there are funds in the treasury, not otherwise appropriated, immediately to pay the demand and take up the warrant; otherwise, deliver it to the owner with the number endorsed, and afterwards to pay it in its numerical order;

(6) Keep fair and regular accounts of such payments;

(7) Pay all just claims against the trustee's county as they are presented, if the trustee has a sufficient sum of money in the trustee's hands not otherwise appropriated;

(8) Upon the trustee's resignation, or going out of office by the appointment of another person, deliver to the trustee's successor all the books and papers of the trustee's office, and especially the book in which the warrants payable are listed and numbered;

(9) On going out of office, make settlement immediately with the county mayor, and pay over the balance found in the trustee's hands to the trustee's successor, taking duplicate receipts;

(10) Deliver one (1) of the receipts to the county clerk, to be by the county clerk recorded in the revenue docket; and

(11) Furnish the county mayor with such papers and vouchers in the county trustee's possession as the county trustee may think necessary for perfecting any settlement with any person who is accountable for county revenue.



§ 8-11-105 - Refusal to pay warrant or demand.

If the trustee refuses to pay the amount of any county warrant or legal demand upon the county, when requested by the party entitled to receive the money, it is a Class C misdemeanor, on conviction of which the trustee may be removed from office, unless the trustee produces evidence showing that disbursements have exhausted the money on hand.



§ 8-11-106 - Liability to judgment on motion.

If the trustee fails to pay money to those entitled to the same, or neglects to call those to account who ought to pay money into the treasury, whereby the county suffers loss, in either case the trustee and the trustee's sureties shall be liable for the sums so not collected or paid, on motion before the circuit court.



§ 8-11-107 - Receipts for costs filed.

No county trustee shall pay to any clerk any bill of costs in which other claimants are included, unless the clerk files the receipt or order of such claimant at the time the payment is made.



§ 8-11-108 - Forfeiture for defaults.

The county trustee shall incur a forfeiture of five hundred dollars ($500), to the use of the county, to be recovered on motion before the circuit court, for each of the following defaults:

(1) For refusing at any time to furnish the county mayor with any vouchers or papers in the trustee's hands, deemed necessary by the county mayor for perfecting any settlement with any person accountable for the county revenue;

(2) For refusing to receive, in payment of county taxes, county warrants for which the county, by law, stands indebted; or

(3) For refusing to settle or pay according to law.



§ 8-11-109 - Failure to pay balance on expiration of term.

If the trustee, on going out of office, fails to pay over the balance of revenue in the trustee's hands, the trustee and the trustee's sureties shall be liable to judgment, on motion of the district attorney general, before the circuit court.



§ 8-11-110 - Compensation for handling funds.

(a) The compensation of the county trustee for receiving and paying over to the rightful authorities all moneys received shall be six percent (6%) on all sums up to ten thousand dollars ($10,000), and four percent (4%) on all sums above ten thousand dollars ($10,000) and up to twenty thousand dollars ($20,000), and a commission of two percent (2%) on all sums above twenty thousand dollars ($20,000).

(b) In computing the compensation of trustees, all funds -- state, county, school and special -- shall be taken and estimated as one, and each shall pay its respective portion of the above commissions on all sums of money received by the trustee for the state and county, respectively.

(c) At the time of the settlement with the proper officers of the state and county, and the computation of the trustee's commission on collections, the trustee shall furnish the officers, respectively, with a certified statement from the county mayor, showing the amount actually collected by the trustee and paid over to the proper state and county authorities, respectively, as above provided.

(d) The trustee shall not be entitled to any commission on money turned over by the trustee's predecessor in office, or on money borrowed for the use of the county, or received from the proceeds of a sale or sales of bonds.

(e) The trustee shall receive one percent (1%) on all moneys collected from county officers on fees and on the school fund received from the state or on money turned over to the trustee by clerks of the courts and other collecting officers.

(f) In the event any federal funds for school lunch program purposes are handled by the county trustee, the trustee shall be allowed for the handling of such funds an amount not to exceed one-fourth of one percent (1/4%) of such funds handled by the trustee; provided, that such amount shall not be taken from federal funds, but the equivalent thereof shall be paid to the trustee out of either school funds or county general purpose funds as determined by a majority vote of the county legislative body.

(g) Notwithstanding any other provisions of this section or the law to the contrary, the trustee shall not be entitled to receive any compensation, commission or fee for handling funds paid by the state to the county or to a local education agency for the purpose of funding the employees' social security contribution for teachers.

(h) Notwithstanding any other provision of this section or the law to the contrary, the trustee shall be entitled to collect a different percentage fee than that which is set forth in subsection (a), upon a negotiated basis for the collection of municipal taxes as set out in an approved intergovernmental agreement.



§ 8-11-111 - Vacancies.

If the office of the trustee becomes vacant due to death, resignation or removal, the duties of the trustee shall be temporarily discharged by the chief deputy, or deputy designated as temporary successor by the trustee in writing, until a successor trustee is elected or appointed and qualified according to law.






Chapter 12 - Surveyors

§ 8-12-101 - Election.

There shall be elected by the members of the county legislative body, a majority of the members being present, at the January meeting of the legislative body, every four (4) years, or at any subsequent meeting of the legislative body, one (1) county surveyor for each county in the state.



§ 8-12-102 - Bond -- Oath of office.

Before proceeding to the discharge of duties, the county surveyor shall enter into bond, in the sum of two thousand dollars ($2,000), payable to the state of Tennessee, conditioned for the faithful performance of the surveyor's official duties, and shall also take and subscribe an oath faithfully to discharge the duties of the office. The bond shall be prepared in accordance with the provisions of chapter 19 of this title, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 8-12-103 - Term of office -- Location of records.

(a) The county surveyor shall hold that office for the term of four (4) years, and until a successor is elected and qualified.

(b) The county surveyor shall keep the records of the surveyor's office at the county seat.



§ 8-12-104 - Deputies.

The county surveyor has the power to appoint as many as two (2) deputies, with all the powers, rights, and duties of the surveyor, who shall hold office for and during the term of the surveyor appointing them, unless sooner removed by the surveyor, or otherwise removed according to law, and their official acts shall have the same force and effect as the acts of the surveyor. The deputies shall be appointed before the county legislative body, in open session, and the appointment entered on the minutes. They shall take the oath of office prescribed for the surveyor to be administered by the same official.



§ 8-12-105 - Duty to execute surveys.

It is the duty of the county surveyor faithfully to execute and return all orders of survey directed to the surveyor from any court of record in the state, and make all surveys of lands or lots in the county, at the request of any person interested therein, on the payment or tender of the surveyor's fees.



§ 8-12-106 - Oath of chain bearers -- Plat.

The county surveyor shall swear the surveyor's chain bearers to perform their duties without favor or affection, make a plat of all lands or lots surveyed for the person requiring the same, and write on the back of the plat the names of the chain bearers, and the amount of the surveyor's fees.



§ 8-12-107 - Compensation fixed by county legislative body.

The county legislative body may fix the compensation of the county surveyor, and the surveyor's chain bearers and markers, where the fees are not already established by law.



§ 8-12-108 - Compensation allowed by courts.

All courts ordering the survey of any land or lands may allow, in addition to the fee now allowed by law, such additional compensation as the services of the county surveyor may be reasonably worth.



§ 8-12-109 - Fees as costs.

When a survey is directed by a court of record, the fees of the surveyor are to be taxed in the bill of costs.



§ 8-12-110 - Establishment of meridian lines.

The county legislative body of each county may, in its discretion, have established, at or near the county seat, a meridian line of 114.6 poles in length, the termini of which line shall be designated by planted stones, with the exact point on each stone marked with "A.X.," or otherwise durably engraved.



§ 8-12-111 - Testing of instruments -- Notation of magnetic declination.

It is the duty of the county surveyor and the surveyor's deputies to test their instruments by the meridian line in the counties in which such lines may be established, and to note the variation of the compass, that is, the difference between the magnetic meridian and the true or astronomical meridian, at least once every six (6) months.



§ 8-12-112 - Report of tests.

A report of the variation test described in § 8-12-111 shall be made by the county surveyor to the county legislative body, and the report shall be recorded on the minutes of the legislative body.



§ 8-12-113 - Prior surveys undisturbed.

Nothing in §§ 8-12-110 -- 8-12-114, shall be so construed as to affect surveys made under variations different from that established by those sections and before their enactment.



§ 8-12-114 - Interference with meridian markers -- Penalty.

It is a Class C misdemeanor for any person willfully to remove, deface or in any way to interfere with the stones marking the termini of the meridian line.



§ 8-12-115 - Liability for wrongful survey -- Acts of deputy.

The county surveyor is liable on the surveyor's official bond for any damages done by a wrongful survey or plat. The surveyor and the sureties on such official bond shall be liable for all malfeasance and nonfeasance of the surveyor's deputy in office, to the same extent and in the same manner as a sheriff is liable for the acts of the sheriff's deputy.



§ 8-12-116 - Delivery of records to successor.

In case of the resignation, removal, or expiration of the term of office of any surveyor, the surveyor shall deliver all record books, and all other public papers belonging to the office, to the successor, and, on failure, shall be liable to an action for damages, and shall be also subject to a fine of fifty dollars ($50.00), recoverable before any tribunal having cognizance, for the county.



§ 8-12-117 - Delivery after death of surveyor.

In case of the death of such surveyor, the personal representative, or other person having the possession of the books and papers of the surveyor's office, shall deliver them over to the surveyor for the time being, and, on failure or refusal, shall be liable as provided in § 8-12-116.



§ 8-12-118 - Compensation for records delivered.

The county legislative body, a majority of the members being present, may make the late surveyor, or such surveyor's personal representatives, compensation for the books and papers delivered over.






Chapter 13 - Registers

§ 8-13-101 - Election -- Term of office.

(a) A register is elected for each county by the qualified voters thereof, and holds the office for four (4) years, and until a successor is qualified.

(b) If a vacancy shall occur in the office of register, the vacancy shall be filled as provided for in § 5-1-104(b).



§ 8-13-102 - Surety bonds -- Oath of office.

(a) Upon producing the certificate of election before the county legislative body, at the next session after the delivery of the same, the register shall be entitled to enter upon the discharge of the duties of the office, after first giving bond, and taking the oath to support the constitutions of the state and of the United States, and an oath of office. The bond shall be prepared in accordance with the provisions of chapter 19 of this title, approved by the county legislative body, recorded in the office of the county register of deeds, and transmitted to the office of the county clerk for safekeeping.

(b) The governing body of any county, by a two-thirds (2/3) vote, shall elect whether or not the county register of the county shall make a surety bond or a bond with two (2) or more good sureties, approved by the legislative body, prior to the time such register is inducted and sworn into office.



§ 8-13-103 - Terms of bond.

The bond shall be in the amount of fifty thousand dollars ($50,000) in counties with a population of less than fifteen thousand (15,000), and one hundred thousand dollars ($100,000) in counties with a population of fifteen thousand (15,000) or more, according to the 2010 federal census or any subsequent federal census, or in a greater sum as the county legislative body may determine, payable to the state of Tennessee, conditioned on the true and faithful discharge of the duties of the office.



§ 8-13-104 - Vacation of office.

(a) Any register who fails to give bond as required by § 8-13-103 within thirty (30) days after election, who fails to provide a client representation letter to the comptroller of the treasury within ten (10) days of a request for such letter during an audit, or who moves out of the county, shall vacate the office.

(b) Notwithstanding any provision of law to the contrary, any register who vacates the office in accordance with the provisions of subsection (a) shall forfeit all compensation from the time of such vacation.



§ 8-13-105 - Deputies -- Appointment -- Death, resignation or removal of register.

The register may appoint a deputy or deputies and, in case of the principal's death, resignation or removal, the principal deputy shall continue to act until an appointment shall be made to fill the vacancy, in the manner prescribed by law. All deeds registered by deputies are declared to be validly registered.



§ 8-13-106 - Location of office.

The register shall keep the register's office in the county seat and, either personally or by deputy, shall give due attendance at the office for the purpose of performing the register's official duties.



§ 8-13-107 - Records kept in office.

The papers and records of the office shall at all times be and remain in the register's office.



§ 8-13-108 - Duties of office.

(a) It is the duty of the register to:

(1) Determine whether each instrument offered for registration is entitled to registration under the laws of this state;

(2) If the instrument is accepted for registration, note on the instrument the time the instrument is actually received by the register;

(3) Keep a notebook containing information regarding all instruments registered, except that a separate notebook for uniform commercial code instruments may also be kept. The information contained in the notebook shall include the names of the grantors, grantees, the time of receipt (date, hour and minute) and the fees received. A notebook kept for uniform commercial code instruments shall contain the same information, except that the name of the debtor may be substituted for grantor and secured party may be substituted for grantee. The notebook shall be maintained in a well-bound book or computer storage media in accordance with § 10-7-121. The notebook information shall be maintained as a permanent record;

(4) Enter into the appropriate notebook the required information as listed above. The register shall endeavor to make entries into the notebook in the order of time of reception as nearly as practicable, but entries shall be made without undue delay even if due to volume of instruments received the exact order of time of reception cannot be maintained. However, no instrument received on a certain day shall be entered into the notebook after instruments received on a later day;

(5) Record or file the instrument in the appropriate book or record series;

(6) Certify the fact of registration upon every instrument registered, the time it was received, the book and page or other reference where it is recorded or filed, the amount of fees received (if any), and the amount of taxes received (if any). This certification shall be entered on each instrument, and if the register determines that insufficient space exists on the instrument to enter the certification without overlaying writing on the instrument, the register may add a page to contain the certification, attach this page to the instrument being registered, and this additional page shall be considered a part of the original instrument to be registered;

(7) Carefully preserve as permanent records the recorded copies of all deeds, deeds of trust and other instruments affecting interests in real estate;

(8) Exhibit the notebooks and instruments registered to all persons wishing to inspect them, during regular business hours;

(9) Register, in the proper book of the register's office, the correction by the clerk of any error or omission in the clerk's certificate of probate or acknowledgment;

(10) Enter upon a book kept for that purpose any deposition taken to perpetuate testimony, together with the order of the judge, on tender of the fee allowed for the service;

(11) Procure and keep good and well-bound books, to be called books of trust deeds, etc., in which the register shall register, separately from land titles, in the order in which they are filed, all mortgages and deeds of trust on personal property, contracts, leases, powers of attorney, as to personalty, and all other instruments required to be registered that are no part of the title or conveyance of any real estate, so as to have real estate titles in books separate from other conveyances. A separate set of books, to be called books of commercial secured liens, shall be kept, in which the register shall register, separately from all other items, all liens filed under the Uniform Commercial Code, compiled in title 47, chapters 1-9, and which shall be indexed as set forth in § 47-9-519;

(12) Procure and keep good and well-bound books, to be called records of bankruptcies, in which the register shall register, separately from land titles, in the order in which they are filed, certified copies of petitions in bankruptcy (with schedules omitted), decrees of adjudication of bankruptcy, and orders of bankruptcy courts approving trustees' bonds which may be tendered for registration; and

(13) Provide a client representation letter to the comptroller of the treasury within ten (10) days of a request for such letter during any audit.

(b) (1) When a system of microphotography is used to record any instruments, papers, documents or notices, each original reel of film thereof kept by the register shall be given a separate number, and shall be called a "book," "film" or "reel" or shall be similarly designated, and each page or photograph of such instrument, paper, document or notice shall be called a "page," "image" or such similar designation.

(2) Whenever, under any law, it is required that an instrument, paper, document or notice is to be identified or referred to as recorded in a book or page, or both, it shall be sufficient for purposes of identification and of compliance with such law or laws that reference be made to such instrument, paper, document or notice by the designation adopted by the register pursuant to the provisions of this section.

(3) The recording and registering of such instruments, papers, documents or notices in the "official record book" imparts notice as required by law in like manner and effect as if the original instrument, paper, document or notice was recorded in separate books or film.

(c) In those counties having a population of not less than two hundred thousand (200,000) nor more than four hundred ten thousand (410,000), according to the 1960 federal census, the registers of the counties who maintain indexed records in accordance with title 10, chapter 7, part 2, and whose indexes are maintained in chronological order within alphabetical order may, in their discretion, be exempt from the duties in subdivision (a)(1) relative to the keeping of notebooks. All references in this section to notebooks and the requirements as to the notices and information to be entered in the notebooks shall apply to the registers' index records.

(d) All counties having complied with title 10, chapter 7, part 4, in the establishment of a county records commission, are hereby authorized to maintain a continuous recording of any and all instruments, papers or notices in one (1) general series of books or film to be designated "official record book." The series shall be numbered consecutively beginning with number one (1).

(e) (1) In counties having a metropolitan form of government with a population of four hundred thousand (400,000), or more according to the 1990 federal census, the office of register of deeds is authorized to implement an automated system for recording deeds and other instruments from remote locations. Electronic copies of such instruments are to be received within the register's office, reviewed for legibility and form, with any needed corrections, additions, modifications or changes needed to meet legal requirements for recordable form transmitted back to the sender over the system's dedicated lines. Once approved, a digitized label with the appropriate recording number, fees, taxes, date and time is affixed to the document which becomes an officially recorded document and is retained by the register of deeds. A copy of the digitized image is then transmitted back to the sender confirming that the recording has been completed. The register wishing to implement such electronic system may request technical assistance from the office of the comptroller of the treasury to advise on matters of system security and reliability.

(2) The office of register of deeds in such county is further authorized to implement a method to accept the optional payment of fees for recording deeds and other instruments by means of electronic funds transfer. The method implemented shall ensure that such transfer is properly documented and recorded.

(3) Any register implementing an automated system for recording deeds and other instruments electronically transmitted from remote locations shall file a statement with the comptroller of the treasury at least thirty (30) days prior to offering such service. The statement shall contain the following information:

(A) A description of the computer hardware and software to be utilized;

(B) A description of the procedures to be used to provide electronic recording of deeds and other instruments electronically transmitted from remote locations;

(C) A description of the system security features;

(D) A description of the register's office personnel who will be responsible for setting up remote users and for monitoring remote access activity;

(E) A description of the types of records or documents to be electronically recorded;

(F) A description of the integration of the electronic recording system with the register's office other automated systems such as imaging, indexing, fee collection, cash management and accounting;

(G) A description of the instrument archive, document retrieval, and system backup policies and procedures;

(H) The estimated cost of the system including development and implementation cost; and

(I) The estimated cost savings of electronic recording of instruments.

(4) A register which implements an automated system for recording electronically transmitted deeds and other instruments from remote locations shall provide to the comptroller of the treasury a post implementation review of the system between twelve (12) and eighteen (18) months after the date a statement as described in this section has been filed with the comptroller of the treasury. The review shall include:

(A) An assessment of the system by the register;

(B) Responses from a survey of users of the system; and

(C) Any recommendations for improvements to an automated system for recording deeds and other instruments electronically transmitted from remote locations.

(f) In any county having a population in excess of eight hundred ninety thousand (890,000), according to the 2000 federal census or any subsequent federal census, or any county in which the register receives endorsement from the existing county records commission or county mayor, the register may assume the functions and duties of the microfilm, public records or archives departments, or any of these, as established by the county commission.



§ 8-13-109 - Payment for record books.

The different county legislative bodies or trustees shall pay for all such books procured as aforementioned, as is now done for county records.



§ 8-13-110 - Indictment of register for failure to perform duties -- Civil liability.

Upon failure to perform any official duties, the register may be indicted for a Class C misdemeanor and the register and the register's sureties shall be civilly responsible to any person injured by the failure.



§ 8-13-111 - Fees accompanying instrument -- Register to adopt policy regarding overages.

(a) The register shall not be compelled to receive a deed, in any case, and perform official duties in relation thereto, unless the legal fees for registration accompany the instrument.

(b) A register shall adopt a policy regarding the procedure to follow if the register receives instruments for recordation accompanied by fees in excess of the required amount, and that policy shall include one (1) or more of the following:

(1) Establishing a credit, debit or a copy account for individual customers;

(2) Contacting the person or entity tendering the instrument for specific instructions regarding the excess fee;

(3) Allowing the register's office to retain reasonable overage amounts as fees of the office; or

(4) Registering every instrument eligible for registration and providing a refund of the excess moneys, less a reasonable amount of the excess payments retained as fees of the office.



§ 8-13-112 - Seal of office.

The county registers in the various counties are authorized and empowered to have official seals, which shall be made so as to emboss on paper and contain the words, "Register's Office of ____________________ (the name of county) County."



§ 8-13-113 - Effect of certification under seal.

All instruments certified by the county register under seal shall have the same force and effect as certified instruments under seal from courts of record; provided, that instruments certified without the seal shall have the same effect that they would have had before the passage of this section and § 8-13-112.



§ 8-13-114 - Acting as entry taker.

In all counties where there is no entry taker, the registers of such counties are authorized to act as such and receive remuneration as such.



§ 8-13-115 - Preservation of records of entry.

The books and papers of entry belonging to the office shall be kept and carefully preserved by the register.



§ 8-13-116 - Recording official discharge from the military with register of deeds.

(a) The register of deeds shall record the official discharge of persons who after 1915 have served as members of the United States armed forces, the United States armed forces reserve, or the United States armed forces auxiliary.

(b) The register of deeds shall, after September 1, 2010, record the official discharge of persons who have served as members of the United States armed forces, the United States armed forces reserves, or the United States armed forces auxiliary in a bound book separate from all other documents recorded in the register of deeds office in those counties that do not store documents electronically. No other public documents shall be recorded and stored in these designated books.

(c) The register of deeds shall keep books which originated prior to, as well as after, September 1, 2010, and which have been designated specifically for the storage of official military discharge documents in a location not accessible to the general public, so long as the books do not contain other public documents.

(d) The register of deeds, in counties that record and store documents electronically, shall not make available to the general public any display of military discharge records and shall only provide copies of such records in compliance with § 10-7-513.



§ 8-13-117 - Failure to comply with entry requirements.

Any register who fails strictly to comply with the provisions of §§ 8-13-114 -- 8-13-116 commits a Class C misdemeanor.



§ 8-13-118 - Recording of military discharge documents in the office of county register.

(a) (1) If a veteran of the United States armed forces, or any other person, personally appears and presents to the county register a military discharge for recording, before accepting the document for recording, the county register shall give to the person a written notice substantially as follows:

NOTICE

A MILITARY DISCHARGE RECORDED IN THE OFFICE OF THE COUNTY REGISTER IS NOT A CONFIDENTIAL RECORD. IT IS A PUBLIC RECORD AND THE INFORMATION CONTAINED ON THE DISCHARGE CAN BE EXAMINED BY ANYONE.

.....................

(2) A military discharge may be recorded with all or a portion of the veteran's social security identification number redacted, but this is not required for recording. However, if the discharge is altered, the United States government may not accept it as a valid document for purposes of approving military benefits to the veteran or the veteran's family. A county register will not cause a military discharge record recorded in the office of the county register to be viewed over the Internet, except through a subscription service approved by the county register.

(3) If, after giving the person offering the document the opportunity to read the notice described in subdivision (a)(1), the person still desires to have the military discharge recorded, the county register may record it. The register may record a military discharge received by mail without giving the notice described in subdivision (a)(1).

(b) A county register may record a military discharge of a veteran of the United States armed forces that is received with or without the redaction of all or a portion of the veteran's social security identification number. For a military discharge to be eligible for recording, the document must be an original or a copy authenticated as a true copy by the appropriate armed service of the United States or the United States department of defense or agency thereof. Additionally, the county register may make a copy of a military discharge eligible for recording, allow the person tendering the military discharge to make redactions on the copy made by the county register, and record the copy with the redactions.






Chapter 14 - Public Defenders

Part 1 - Public Defender Pilot Project [Repealed]



Part 2 - District Public Defenders and Investigators

§ 8-14-201 - Indigent person -- Defined.

For the purposes of this part, an "indigent person" is one who does not possess sufficient means to pay reasonable compensation for the services of a competent attorney:

(1) In any criminal prosecution or juvenile delinquency proceeding involving a possible deprivation of liberty; or

(2) In any habeas corpus or other post-conviction proceeding.



§ 8-14-202 - Creation of the district public defenders office -- Positions and qualifications -- Elections and appointments.

(a) For each judicial district, except the twentieth and thirtieth districts, the offices of district public defender, assistant district public defender and district investigator are hereby created.

(b) (1) (A) District public defenders appointed in the seventh, twenty-third and twenty-seventh judicial districts shall serve until their terms are completed on August 31, 1990. District public defenders appointed in the twenty-second, twenty-fourth, twenty-fifth and twenty-ninth judicial districts shall serve until their terms are completed on August 31, 1991. The district public defender in office in such districts on August 31, 1991, shall be appointed by the governor to serve as district public defender until August 31, 1992. Then, in the twenty-second, twenty-fourth, twenty-fifth and twenty-ninth judicial districts, the next succeeding term shall be for six (6) years, from September 1, 1992, until August 31, 1998. District public defenders in all other districts appointed initially pursuant to the provisions of this part shall serve from September 1, 1989, until August 31, 1990. At the conclusion of the terms of office specified above, the terms of office of all district public defenders shall be eight (8) years, and until their successors are elected and qualified. Upon the completion of the term of the district public defender in each judicial district appointed under the provisions of this subdivision (b)(1)(A), each district public defender shall be elected by the qualified voters of each respective district in the regular August election. The district public defender shall be a duly licensed attorney admitted to the practice of law in this state, and shall have been a resident of the state for five (5) years and of the judicial district for one (1) year. Except for the seventh, twenty-second, twenty-third, twenty-fourth, twenty-fifth, twenty-seventh and twenty-ninth judicial districts, prior to September 1, 1989, the governor shall appoint a district public defender for each judicial district from a list of three (3) names per district submitted by the judicial council. If the governor for any reason declines to appoint any of the nominees in a district, the governor shall notify the judicial council, which shall within sixty (60) days of such notice submit another three (3) names for such district. The governor shall have thirty (30) days after receipt of the list to decide whether to appoint any of the nominees.

(B) A vacancy in the office of the district public defender shall be filled by the voters of the district at the next biennial election more than thirty (30) days after the happening of the vacancy. The election shall be ordered by the governor by issuing proper writs of election to the county election commissions throughout the district, notice being given for one (1) month by publication in one (1) or more newspapers in the district. In the meantime, the governor shall appoint a suitable person to fill the office temporarily until the election takes place.

(2) The district public defender of any judicial district in which assistant district public defender positions are authorized by law shall appoint suitable persons to serve as assistant district public defenders. Any assistant district public defender shall be an attorney licensed to practice law in this state. Persons so appointed shall serve at the pleasure of the district public defender and shall perform such duties as the district public defender may require.

(3) The district public defender of any judicial district in which district investigator positions are authorized by law shall appoint suitable persons to serve as district investigators. Persons so appointed shall serve at the pleasure of the district public defender and shall perform such duties as the district public defender may require.

(c) No person holding the office of district public defender pursuant to this part shall be permitted to engage in the practice of law except as the duties of such office require. No person employed as a full-time assistant district public defender or as a full-time district investigator pursuant to this part shall be permitted to engage in the practice of law except as the duties of such positions require. Notwithstanding any other restrictions, attorneys with pending private legal matters at the time of employment with the office of district public defender shall have a reasonable length of time to conclude or transfer such cases in keeping with the standards of professional and ethical conduct.

(d) (1) For each judicial district in which district public defenders are authorized, there shall be authorized the following number of assistant district public defender positions: Click here to view image.

(2) It is the legislative intent to provide additional assistant district public defender positions in both the 20th and 30th judicial districts in a manner consistent with the most current weighted caseload study. Funding for these positions shall be contingent upon specific appropriation by the general appropriations act for such positions.

(e) For each district, there is authorized at least one (1) criminal investigator position and one (1) additional criminal investigator for each five (5) assistant district public defenders or majority portion of such number.

(f) A district public defender may fill a full-time employee position with two (2) part-time employees. In order to implement such assignments, available funds may be reallocated or transferred, subject to overall budgetary limits.

(g) There is authorized one (1) paralegal position for the sixth judicial district.

(h) The number of assistant district public defender positions enumerated in this section or any other provision of law for each specified judicial district shall be the minimum number of positions authorized in the district. Nothing in this section or any other provision of law shall be construed to prohibit or prevent the employment of additional assistant district public defenders in a particular judicial district, regardless of whether the positions are funded by a state or non-state source, or whether they are specifically enumerated in this or any other section.



§ 8-14-203 - Office expenses.

The state shall provide each district public defender with suitable office space within the judicial district, together with necessary equipment and supplies and secretarial assistance. Nothing in this section shall be construed as prohibiting a county from providing another suitable office for such public defender or the public defender's personnel within the judicial district.



§ 8-14-204 - District public defender -- Duties.

(a) The district public defender has the duty and responsibility of representing indigent persons for whom the district public defender has been appointed as counsel by the court. Either personally or through an assistant district public defender, the district public defender shall counsel with the accused and represent such accused in the trial court. If the accused is aggrieved by the judgment of the trial court imposing a sentence of imprisonment, or dismissing a habeas corpus or post-conviction petition, the district public defender shall advise such accused fully concerning rights of appellate review.

(b) If the accused desires to appeal to an appellate court, the district public defender shall seasonably take all steps necessary to perfect the appeal, including a new trial motion when required and the filing of all essential transcripts and records with the clerk of the appellate court.

(c) The district public defender has the duty and responsibility of handling all appeals filed by an indigent person represented in the trial courts of this state.

(d) At such times and in such form and manner as may be directed by the secretary of the judicial council, each executive director of the district public defenders conference shall submit reports reflecting the number, kind, status and disposition of all cases and proceedings.



§ 8-14-205 - Determination of indigency -- Appointment of counsel -- Multiple defendants -- Law students.

(a) When any person appears without counsel before any court of this state exercising original jurisdiction (whether magistrate, general sessions, municipal, juvenile, circuit, criminal or any court empowered to deprive the person of liberty) upon a criminal prosecution or juvenile delinquency proceeding involving a possible deprivation of liberty, the court shall inquire whether such person is financially able to employ counsel. If the person claims to be without such means, the court shall examine such person and any witnesses the indigent person or the court may call and proceed to determine whether the person is indigent. The determination shall not be based alone on the person's ability to make a bail bond, but the court shall consider income, property, obligations, the number and ages of dependents and any other matters deemed pertinent.

(b) In all habeas corpus and post-conviction proceedings, the court having original jurisdiction of the matter shall determine the question of the petitioner's indigency if such is claimed.

(c) In every case arising under this section, the court's determination of indigency or nonindigency shall be reduced to writing and signed by the court and filed with the papers of the cause. If the court is one of record, the court's determination shall also be entered upon its official minutes.

(d) If the court determines that the person is indigent, as defined in § 8-14-201, and the person has not waived the right to counsel, the court shall make and sign an order appointing the district public defender, or such other appointed counsel as provided by law, to represent the person. The original of the order shall be filed with the papers of the cause, and if the court is one of record, the order shall also be entered upon its official minutes.

(1) If the court appoints the district public defender to represent an accused in any proceeding under this section, but finds the accused is financially able to defray a portion or all the cost to the state of representation by the public defender, then the court shall enter an order directing the party to pay into the registry of the clerk of such court such sum of money as the court determines the accused is able to pay. Such sum shall be subject to execution as any other judgment and may also be made a condition of discharge from probation. Such sum as ordered by the court shall be paid by the accused independently and separately from any fines and costs associated with the cause, and such moneys paid by the accused and collected by the clerk of the court pursuant to this section shall be collected independently and separately from any fines and costs associated with the cause and be applied directly to the sum ordered by the court to be paid under this section. The court may provide for payments to be made at intervals, which the court shall establish, and upon such terms and conditions as are fair and just. The court may also modify its order when there has been a change in the circumstances of the accused.

(2) The clerk of the court shall collect all moneys paid by an accused pursuant to this section. When the accused fails to comply with the orders of the court, the clerk shall notify the court of the accused's failure to comply. The clerk shall, at the end of each month, pay to, and forward all payments received pursuant to this section to the office of the executive director of the district public defenders conference. The clerk of the court shall receive a commission of five percent (5%) of all moneys collected pursuant to the order of the court; provided, that in counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, such commission shall be ten percent (10%).

(e) In any case or proceeding wherein there is more than one (1) indigent person accused, one (1) such person shall be represented by the district public defender's office, and the court shall appoint an attorney to represent such other indigent persons. Such other indigent persons may also be represented by the district public defender's office; provided, that the court makes an affirmative finding prior to the appointment that no conflict of interest exists and it appears there is good cause to believe no conflict of interest is likely to arise. The original of the order shall be filed with the papers of the cause, and if the court is one of record, the order shall also be entered upon its official minutes.

(f) In any case when the trial court is of the opinion that proper representation of an indigent person or persons makes it necessary to do so, the court may for that purpose appoint one (1) or more senior law students actively participating in a legal aid clinic operated by an approved law school located in the judicial district, in accordance with Tennessee Supreme Court Rule 7. The legal aid clinic shall be notified promptly of the appointment and shall be furnished a copy of the order of appointment. The original of the order shall be filed with the papers of the cause, and if the court is one of record, the order shall also be entered upon its official minutes.

(g) All attorneys and law students appointed as provided in subsections (e) and (f) shall be paid by the state pursuant to §§ 40-14-207 and 40-14-208.

(h) Upon the appointment of the district public defender, and/or an attorney pursuant to subsections (e) and (f), no further proceedings shall be had in the case until such counsel has had reasonably sufficient time and opportunity to prepare the case for trial. District public defenders shall be authorized access to query state and federal criminal records history information as the duties of their office may require.

(i) If the court determines that the person accused or proceeded against in any criminal prosecution or other proceeding involving a possible deprivation of liberty, or the person filing a habeas corpus or other post-conviction proceeding is not an indigent person, the court shall advise such person with respect to right to counsel and afford such person a reasonable time, to be fixed by the court, and opportunity to secure counsel and shall stay further proceedings until counsel so obtained has had reasonable time and opportunity to prepare the case for trial.



§ 8-14-206 - Waiver of right to counsel -- Writing -- Procedure for acceptance.

(a) No person in this state shall be allowed to enter a plea in any criminal prosecution or other proceeding involving a possible deprivation of liberty when not represented by counsel, unless such person has in writing waived the right to the assistance of counsel.

(b) Before a court shall accept a written waiver of the right to counsel, the court shall first advise the person in open court concerning the right to the aid of counsel in every stage of the proceedings. The court shall at the same time determine whether or not there has been a competent and intelligent waiver of such right, by inquiring into the background, experience and conduct of the person and such other matters as the court may deem appropriate. If a waiver is accepted, the court shall approve and authenticate it and file it with the papers of the cause, and if the court is one of record, the waiver shall also be entered upon its official minutes.



§ 8-14-207 - Compensation -- Application to post conviction defenders.

(a) Effective July 1, 1994, the salary for district public defenders shall be an amount equal to eighty-eight percent (88%) of the salary established by law for district attorneys general. Effective July 1, 1995, the salary for district public defenders shall be an amount equal to the salary established by law for district attorneys general. The annual salary shall be adjusted to reflect all salary increases provided to the district attorney general.

(b) (1) A full-time assistant district public defender shall be compensated according to the following pay schedule: Click here to view image.

(2) The salary levels for assistant district public defenders shall be increased by such percentage amount as shall be fixed by the general assembly in the general appropriations act. For the purpose of budget preparation, it shall be presumed that such percentage amount shall be the same as that received by other state employees.

(3) The executive director of the Tennessee district public defenders conference shall certify the entry level of compensation awarded to assistant district public defenders based on prior service credits. Subject to the approval of the district public defender, assistant district public defenders shall be entitled to prior service credits as follows:

(A) Any assistant district public defender who has prior experience as an assistant district public defender, an assistant district attorney general, a district public defender, a district attorney general, a criminal investigator for the district public defenders, a criminal investigator for the district attorneys general, a United States attorney, an assistant United States attorney, an assistant attorney general representing the state in criminal litigation, an elected judge of a court with criminal jurisdiction, an attorney who served as a law clerk for an appellate or trial judge of a court with criminal jurisdiction or an attorney who as a commissioned officer worked as a military attorney in the field of criminal defense or criminal prosecution while on full-time active duty in the judge advocate general's corps of any of the armed services of the United States, shall be eligible to receive year-for-year credit upon the recommendation of the hiring district public defender, and subject to the approval of the executive committee of the Tennessee district public defenders conference.

(B) The executive director of the Tennessee district public defenders conference may certify prior service credits for prior practice of law but not exceeding the assistant's experience as a licensed practicing attorney and, in no case, shall year-for-year credit exceed twelve (12) years.

(4) Implementation of salary increases pursuant to the pay schedule prescribed in subdivision (b)(1) shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to the pay schedule prescribed in subdivision (b)(1) shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.

(c) (1) Effective July 1, 1994, all full-time district investigators shall be compensated according to the following pay schedule: Click here to view image.

(2) The salary levels for district investigators shall be increased by such percentage amount as shall be fixed by the general assembly in the general appropriations act. For the purpose of budget preparation, it shall be presumed that such percentage amount shall be the same as that received by other state employees.

(3) The executive director of the district public defenders conference shall certify the level of compensation awarded to district investigators based on prior service credits. Subject to the approval of the district public defender, district investigators shall be entitled to the same prior service credits as allowed criminal investigators for the district attorneys general in § 8-7-231.

(4) If a district public defender having a vacant district investigator position appoints a licensed attorney to that position and designates that person to serve as an assistant district public defender, the appointee may, upon recommendation of the appointing district public defender, with approval of the executive committee of the district public defenders conference be compensated as an assistant district public defender as provided for in subsection (b).

(5) Implementation of salary increases pursuant to the pay schedule prescribed in subdivision (c)(1) shall be suspended for the fiscal years beginning July 1, 2003, and ending June 30, 2004, and beginning July 1, 2009, and ending June 30, 2010. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to the pay schedule prescribed in subdivision (c)(1) shall not include time of service between July 1, 2003, and June 30, 2004, nor between July 1, 2009, and June 30, 2010.



§ 8-14-208 - Personnel -- State employees.

The personnel of the public defender system shall be state employees, entitled to all state employee benefit programs.



§ 8-14-209 - Immunity of state and personnel of public defender's office.

No court in this state has any power, jurisdiction or authority to entertain any suit against the state or against any public defender or any employees thereof acting in their official capacity with a view to reach the state, its treasury, funds or property, or the funds or property of any public defender or its employees for any act of negligence arising from the execution of the employee's official duties as an employee of the district public defenders conference; provided, that this shall not be construed to bar any suit against the state or an official of the state alleging any ground or seeking any relief which could be sought under a writ of habeas corpus or petition for post-conviction relief.



§ 8-14-210 - Twentieth and thirtieth judicial districts -- State funding.

For the twentieth and thirtieth judicial districts, the state shall pay, in equal quarterly installments, to the county or metropolitan government which has a local public defender, an amount annually appropriated for that purpose. Such amount shall not be less than the amount appropriated in fiscal year 1992-1993. In addition to the amount appropriated in 1992-1993 the base level of state support on July 1, 2013 shall be adjusted to reflect the percent of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, between that figure for the calendar year 2011 and the calendar year 2012. Each succeeding July 1, a similar adjustment shall be made, based on the percent of change in the average consumer price index between the two (2) calendar years preceding July 1 of the year in which the adjustment is made. No adjustment provided for herein shall exceed five percent (5%) per annum. The base level of state support may be adjusted accordingly each year to meet state budget requirements or to reflect changes to programs, workloads or other operational costs.



§ 8-14-211 - Special personnel for expedition of post-conviction proceedings in capital cases.

The district public defender is authorized to employ, reassign, or contract with individuals utilizing special funds appropriated solely for the purpose of providing prompt and fair adjudication of post-conviction proceedings in capital sentence cases, including authority to assign the additional personnel the duties of personnel reassigned to the post-conviction cases. In no event shall the employment, contract, or expenditures under this authority extend beyond a two-year period.



§ 8-14-212 - Additional assistant district public defender positions.

(a) Effective July 1, 2004, there are created eighteen (18) additional assistant district public defender positions to be designated in judicial districts as provided in this section.

(b) (1) The executive director of the district public defenders conference and the administrative director of the courts shall meet and prepare a report that contains the recommendations of such officials as to the specific judicial districts in which the additional assistant district public defender positions created pursuant to subsection (a) should be designated. Such report shall be prepared in consultation with the comptroller.

(2) By October 1, 2004, the executive director of the district public defenders conference shall file the report prepared pursuant to subdivision (b)(1) with the speakers of the senate and house of representatives and chairs of the judiciary committees of the senate and house of representatives. Upon the filing of such report, the district public defenders recommended by the report to receive additional assistant positions shall be authorized to interview and employ persons to fill such positions.

(c) As early as is practicable during the first session of the one hundred fourth general assembly, the general assembly shall consider and enact legislation that specifically designates the judicial districts in which the persons employed in the additional assistant district public defender positions created pursuant to subsection (a) will serve.






Part 3 - District Public Defenders Conference

§ 8-14-301 - Creation.

(a) There is hereby created a district public defenders conference for the state of Tennessee, whose membership shall consist of all district public defenders of Tennessee whose salary is paid in whole or in part out of the state treasury. The attorney general and reporter shall be an ex officio member of the conference and act as its legal advisor.

(b) The public defender of Shelby County and the public defender of Davidson County shall also be members of the conference.



§ 8-14-302 - Meetings -- Purpose.

Such conference shall meet annually and at other times as herein provided for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of the several members, to the end that there shall be a more prompt and efficient administration of justice in the courts of this state.



§ 8-14-303 - Duties.

It is the duty of the conference to give consideration to the enactment of such laws and rules of procedure as in its judgment may be necessary to the more effective administration of justice and thus promote peace and good order in the state. To this end, a committee of its members shall be appointed to draft suitable legislation and submit its recommendations to the general assembly.



§ 8-14-304 - Officers -- Meetings.

The president of the conference may call meetings at will, upon at least ten (10) days written notice to members, and shall call at least one (1) meeting annually, such annual meeting to be at the same time as that held by the judicial conference of this state. The district public defenders conference shall elect annually a president, a vice president, secretary and such other officers as are necessary.



§ 8-14-305 - Duty to attend meetings.

It is the official duty of each member of the conference to attend its meetings unless otherwise officially engaged, or for other good and sufficient reasons.



§ 8-14-306 - Expense of attending meetings -- Reimbursement.

Every member whose salary is paid in whole or in part by the state shall be entitled to have expenses paid for such attendance. Such expenses shall be paid upon the verified statement of such expenses by the district public defender incurring the same and shall be paid from the general fund.






Part 4 - Executive Director of the District Public Defenders Conference

§ 8-14-401 - Office of executive director -- Creation -- Purpose.

There is created the office of executive director of the district public defenders conference. The purpose of this office shall be to assist in improving the administration of justice in Tennessee by coordinating the defense efforts of the various district public defenders and by performing the duties and exercising the powers herein conferred.



§ 8-14-402 - Office of executive director -- Election -- Term -- Removal -- Salary.

(a) The executive director of the district public defenders conference shall be elected by a simple majority of the membership of the district public defenders conference for a term of four (4) years. The election of the executive director shall be held at the annual meeting of the conference which immediately precedes July 1 of years in which presidential elections are held.

(b) The term of office of the executive director shall begin on July 1 following the election, and shall extend through June 30 of the next year in which a presidential election is held. The executive director shall, however, be subject to removal from office by vote of a majority of the conference membership at any meeting of the conference held during the term of office of the executive director. Upon removal from office of the executive director, or upon a vacancy in the office otherwise occurring during a meeting of the conference, the conference shall elect by vote of a majority of its membership a person to fill the unexpired term of office. Should a vacancy in the office of executive director occur at any other time, the executive committee of the conference shall appoint a person to the office of executive director to serve until the next meeting of the conference, at which time the conference shall, by vote of a majority of its members, elect a person to fill the unexpired term of office of the executive director.

(c) The executive director shall receive a salary equal to that fixed by law for a district public defender.



§ 8-14-403 - Office of executive director -- Duties.

(a) The executive director of the district public defenders conference shall:

(1) Work under the supervision and direction of the executive committee of the district public defenders conference;

(2) Assist the district public defenders throughout the state in coordinating the efforts of such district public defenders to perform their duties. Such assistance shall include, but is not limited to:

(A) Obtaining, preparing and supplementing indexes to the unreported decisions of the criminal court of appeals and the supreme court of Tennessee relating to criminal matters;

(B) Preparation of a basic defenders' manual and educational materials; and

(C) Preparation and distribution of uniform appropriate forms;

(3) Initiate conference calls between district public defenders and coordinate efforts of district public defenders involved in defending cases and crimes crossing district lines;

(4) Serve in a liaison capacity among the various branches of state government and the divisions thereof, including, but not limited to, the courts, the general assembly, the executive department and the office of attorney general and reporter;

(5) Administer the accounts of the judicial branch of government which relate to the offices of the district public defenders and prepare, approve and submit budget estimates and appropriations necessary for the maintenance and operation of the offices of district public defenders and make recommendations with respect thereto;

(6) Draw and approve all requisitions for the payment of public moneys appropriated for the maintenance and operation of the judicial branch of government which relate to the offices of the district public defenders, and shall audit claims and prepare vouchers for presentation to the department of finance and administration, including payroll warrants, expense warrants, and warrants covering the necessary costs of supplies, materials and other obligations by the various offices with respect to which fiscal responsibility is exercised; and

(7) Have authority, within budgetary limitations, to provide the district public defenders with minimum law libraries, the nature and extent of which shall be determined in every instance by the executive director on the basis of need. All books thus furnished shall remain the property of the state of Tennessee, and shall be returned to the custody of the executive director by each district public defender upon the retirement or expiration of the official duties of each such officer.

(b) All functions performed by the executive director which involve expenditures of state funds shall be subject to the same auditing procedures by the commissioner of finance and administration and the comptroller of the treasury as required in connection with the expenditure of all other state funds.



§ 8-14-404 - Office of executive director -- Service on commissions and other panels.

The executive director of the district public defenders conference shall serve as a member of the state law enforcement planning commission and the judicial council and shall attend to such other duties as may be assigned to the executive director by the district public defenders conference or the executive committee thereof; provided, that the executive director shall be the only representative of the various district public defenders to serve as a member of the law enforcement planning commission.



§ 8-14-405 - Executive director -- Assistants and staff.

(a) The executive director shall, subject to the approval of the duly elected officers of the district public defenders conference, appoint an assistant executive director, a budget officer and a director and such other assistants and clerical personnel as are necessary to enable the performance of the duties of the office.

(b) Compensation for other assistants and clerical personnel shall be fixed by the executive director with the approval of the executive committee of the district public defenders conference.

(c) During the term of office or employment of the executive director, neither the executive director nor any assistant or employee licensed as an attorney in this state shall directly or indirectly engage in the practice of law in any of the courts in this state except as the duties of the office may require.



§ 8-14-406 - Executive director -- Office and supplies.

The executive director shall be provided with suitable office space in the supreme court building or other convenient and suitable office space and with all office equipment and supplies necessary to perform the duties of the office.



§ 8-14-407 - Executive director and personnel -- State employees.

The executive director and personnel of the district public defenders conference shall be state employees, entitled to all state employee benefit programs.



§ 8-14-408 - Submission of budget.

Each year's budget for the operation of the office of executive director of the district public defenders conference shall be submitted to the criminal justice committee of the house of representatives and the judiciary committee of the senate prior to approval of the budget by the general assembly.






Part 5 - District Public Defender's Fiscal Affairs

§ 8-14-501 - Fiscal officer.

(a) Whereas the various district public defenders may be entitled to receive funding from various local, state and federal government sources, and private donors, and an orderly system for receiving and disbursing same is necessary, the district public defenders are hereby authorized and empowered to designate the executive director of the district public defenders conference as the fiscal officer for the judicial district served by a district public defender.

(b) The executive director, or the executive director's designee, is hereby authorized and empowered to receive and disburse funds so received for any lawful purpose not inconsistent with this part, subject to the guidelines established by the district public defenders conference.









Chapter 15 - Auditors

§ 8-15-101 - Employment by counties.

The counties are authorized to employ accountants to audit the books of the officers and employees of the counties. Prior to any county authorizing the employment of such auditors or accountants, the county shall request and must obtain the approval of the comptroller of the treasury. The employment of such auditors or accountants is subject to the requirements of § 4-3-304.



§ 8-15-102 - Employment by committee -- Bond.

Such auditor shall be employed by a committee of not less than three (3), appointed by the county legislative body from the members of the legislative body, which committee shall require the accountant so employed to furnish bond for the faithful performance of the accountant's duties.



§ 8-15-103 - Report.

The report of such auditor or accountant shall be furnished to the comptroller of the treasury and members of the county legislative body, and all citizens of the county shall have access to the report.



§ 8-15-104 - Appropriation for expenses.

The county legislative body has the authority to appropriate funds out of the general fund of the county for the purpose of defraying the expenses of such audit.






Chapter 16 - Notaries Public

Part 1 - Qualifications

§ 8-16-101 - Election -- Residency requirement -- Eligibility.

(a) There shall be elected by the members of the county legislative body as many notaries public as they may deem necessary. In addition to any other requirement imposed by law, a person must be a United States citizen or a legal permanent resident in order to hold the office of notary public. At the time of their election, all notaries must be residents of the county, or have their principal place of business in the county, from which they were elected. If an individual's principal place of business is in any county in the state of Tennessee, the individual is eligible for election as a notary in that county, although the individual may reside in a state other than Tennessee.

(b) Nothing contained within the provisions of § 5-5-102(c)(2), or any other law, shall be construed to prohibit a member of a county legislative body from also serving as a notary public; provided, that such member complies with the requirements established within this part.

(c) In addition to any other eligibility requirements, each person applying for election as a notary public shall certify under penalty of perjury that such person:

(1) Has never been removed from the office of notary public for official misconduct;

(2) Has never had a notarial commission revoked or suspended by this or any other state; and

(3) Has never been found by a court of this state or any other state to have engaged in the unauthorized practice of law.



§ First - of 2 versions of this section

8-16-102. Commission. [Effective until October 1, 2014. See the version effective on October 1, 2014.]

All notaries shall be commissioned by the governor.



§ Second - of 2 versions of this section

8-16-102. Approval of notaries. [Effective on October 1, 2014. See the version effective until October 1, 2014.]

All notaries shall be approved by the governor. For purposes of this section, "approved" means to accept or to sanction, and does not mean to appoint.



§ 8-16-103 - Term of office.

The term of office of notaries public shall be four (4) years, such term to begin on the date of the issuance of their commissions by the governor.



§ 8-16-104 - Surety bond.

Every notary public, before entering upon the duties of office, shall give bond executed by some surety company authorized to do business in Tennessee as surety, or with two (2) or more good sureties approved by the county legislative body, in the penalty of ten thousand dollars ($10,000), payable to the state of Tennessee, conditioned for the faithful discharge of the notary's duties. The bond shall be filed in the office of the county clerk in the county where elected.



§ 8-16-105 - Oath of office.

A notary public shall also take and subscribe, before the county clerk or the clerk's deputy within the notary public's county, an oath to support the constitutions of this state and of the United States, and an oath that the notary will, without favor or partiality, honestly, faithfully, and diligently discharge the duties of notary public.



§ 8-16-106 - Payment of fee -- Issuance of commission.

It is the duty of any person elected a notary public, who desires to qualify for such office, to pay to the county clerk of the county in which the notary resides or has principal place of business and was elected, the fee required to be paid into the office of the secretary of state for the issuance of a commission to a notary public. Thereupon, it is the duty of the county clerk to certify the notary's election to the secretary of state and forward to the latter the fee. It is the duty of the secretary of state, upon receipt of the certificate and fee, to forward such commission to the county clerk, when the same has been issued by the governor, and the county clerk shall promptly notify the person to whom such commission is issued that the same has been received in the clerk's office. The county clerk shall be entitled to a fee of seven dollars ($7.00), due with payment of the fee to the secretary of state, for the services performed according to this section.



§ 8-16-107 - Delivery of commission -- Clerk's record.

The county clerk shall not deliver the commission until the person elected has taken the oath and executed the bond, as required. The county clerk shall make a record of the date of the issuance and the expiration of the commission, noting the same on the bond executed by the notary public and also in the minute entry showing the notary's qualification as such notary public.



§ 8-16-109 - Relocation of notary's residence or principal place of business to another county.

If a notary public's surname changes, or if a notary public moves such notary's residence or principal place of business out of the county from which the notary was elected and commissioned to another county in Tennessee, the notary shall notify the county clerk of the county from which the notary was elected and commissioned and shall pay to such county clerk a fee of seven dollars ($7.00). The county clerk shall thereupon notify the secretary of state of the change of address or name change and forward to the secretary of state two dollars ($2.00) of the seven-dollar fee received from the notary.



§ 8-16-110 - Relocation of notary's residence or principal place of business to another state -- Surrender of commission.

(a) If a notary public moves such notary's residence or principal place of business out of the state of Tennessee, such notary is no longer qualified to act as a Tennessee notary public and shall surrender such notary's commission.

(b) It is an offense for any person who has been commissioned as a Tennessee notary public to take acknowledgements or otherwise act in an official capacity after moving out of the state of Tennessee.

(c) A violation of this section is a Class C misdemeanor.



§ 8-16-112 - Scope of authority -- Powers.

A Tennessee notary public is authorized to act in any county in the state and has the power to acknowledge signatures upon personal knowledge or satisfactory proof, to administer oaths, to take depositions, to qualify parties to bills in chancery, and to take affidavits, in all cases. Furthermore, in all such cases the notary public's seal shall be affixed and the notary public shall sign such documents in ink by the notary's own hand unless otherwise provided by law.



§ 8-16-113 - Title of notary public for the state of Tennessee.

Any notary public fulfilling the requirements of this part shall be known as a notary public for the state of Tennessee, and the official signature of such notary public shall so indicate.



§ 8-16-114 - Seal of notary public for the state of Tennessee -- Imprinting of seal -- Fee.

(a) The secretary of state shall prescribe and design an official seal to be used by a Tennessee notary public. The seal of office may be imprinted by a rubber or other type of stamp. Such stamp shall imprint the seal of office in any color other than black or yellow, provided the color used to imprint the seal shall be clearly legible and appear as black when photocopied on a non-color copier. Nothing in this subsection (a) shall be construed to require a notary public to procure such a rubber or other stamp or to use a particular color of ink with the stamp prior to the expiration of the notary's term of office, and all impression notary seals shall be valid for use until the end of the notary's term of office. Notwithstanding any other provision of law or provision of this subsection (a) to the contrary, the use of an embossed notary seal after May 12, 2003, shall not render such an acknowledgement defective. No person shall incur any civil or criminal liability for failure to imprint the seal of office in a color required by this subsection (a) nor shall any document or title imprinted with a seal of the wrong color be invalid because of such failure.

(b) Every notary public shall, at such notary's own expense, procure a seal of office, which the notary shall surrender to the county legislative body when the notary resigns, or at the expiration of such notary public's term of office, and which such notary's representatives, in case of such notary's death, shall likewise surrender, to be cancelled.

(c) At the notary public's request, the county clerk may obtain an official seal or any part thereof for the notary public. Any county clerk providing this service may charge a fee not to exceed twenty percent (20%) of the cost of the seal or part obtained for the notary public.



§ 8-16-115 - Expiration of commission indicated on instruments.

Every certificate of acknowledgement officially executed by a Tennessee notary public shall include the true date of the notary's commission expiration. Failure to include the commission expiration date shall not render void or invalidate such certificate of acknowledgement.



§ 8-16-116 - Receipt of instruments in evidence.

The attestations, protestations, and other instruments of publication or acknowledgment, made by any notary public under seal, shall be received in evidence.



§ 8-16-117 - Notice of deposition of notary public.

The deposition of a notary public may be taken, whether a suit be pending or not, on ten (10) days' notice to the opposite party, if resident in the state, and forty (40) days' notice out of the state, to be read as evidence between the same parties in any suit then or afterward depending, should the notary die or leave the state before the trial.



§ 8-16-118 - Recording fee. [Effective until October 1, 2014.]

A fee of one dollar ($1.00) and no more is allowed to a notary public for recording in a well-bound book, to be kept by such notary for the purpose, each of the notary's attestations, protestations, and other instruments of publication.



§ 8-16-119 - Protest fee. [Effective until October 1, 2014.]

The fee of the notary for the protestation of negotiable instruments shall be one dollar and fifty cents ($1.50) for each instrument protested, without regard to the number of parties on each instrument.



§ 8-16-120 - Acting after expiration of commission.

It is unlawful for any person who has been commissioned as a notary public, either as a result of election or upon direct appointment by the governor, to take acknowledgments or otherwise act in an official capacity after the expiration of such notary's commission. A violation of this section is a Class C misdemeanor.



§ 8-16-121 - Depositions taken by notaries public of other states.

A notary public, duly and lawfully commissioned by the proper authorities of another state and empowered by the law of such state to take depositions, is authorized to take depositions to be used in the courts of this state, upon the same terms that are provided for the taking of depositions by other officials in such states. But the certificate of such notary shall show the date of the commencement and expiration of the commission under which the notary may be acting.






Part 2 - Notaries at Large [Repealed or Transferred]



Part 3 - Powers and Duties [Repealed or Transferred]



Part 4 - Consumer Protection

§ 8-16-401 - Notice that notary public is not an attorney.

(a) (1) A notary public who is not an attorney licensed to practice law in this state who advertises in any language the person's services as a notary public by radio, television, signs, pamphlets, newspapers, telephone directory or other written or oral communication, or in any other matter, shall include with such advertisement the notice set forth in this section in English and in the language used in the advertisement. The notice shall be of conspicuous size and shall state:

"I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN THE STATE OF TENNESSEE, AND I MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE."

(2) An advertisement on radio or television must include substantially the same message.

(b) A notary public who is not an attorney licensed to practice law in this state is prohibited from advising or assisting in selecting or completing forms affecting or relating to a person's immigration status, unless that conduct is specifically authorized by federal law.



§ 8-16-402 - Prohibited representations or advertising.

A notary public who is not an attorney licensed to practice law is prohibited from representing or advertising that the notary public is an immigration consultant, immigration paralegal or expert on immigration matters unless the notary public is an accredited representative of an organization recognized by the board of immigration appeals pursuant to 8 CFR 292.2 or any subsequent federal law.



§ 8-16-403 - Compliance.

Any failure to comply with the foregoing provisions constitutes an unfair or deceptive act as provided for in § 47-18-104.



§ 8-16-404 - Exceptions.

The provisions of this part shall not apply to:

(1) Notary services offered by a state or national bank, trust company, savings and loan association, savings bank or by any affiliate or subsidiary of such state or national bank, trust company, savings and loan association or savings bank or any agent or employee thereof; or

(2) Any offering of notary services or listing of fees for notary services as a part of the closing of any loan transaction, extension of credit, security instrument or transfer of title.









Chapter 17 - Ethical Standards for Officials and Employees

§ 8-17-101 - Legislative intent.

It is the intent of the general assembly that the integrity of the processes of local government be secured and protected from abuse. The general assembly recognizes that holding public office and public employment is a public trust and that citizens of Tennessee are entitled to an ethical, accountable and incorruptible government.



§ 8-17-102 - Chapter definitions -- Application to jointly created instrumentalities, utility districts and school districts.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the Tennessee ethics commission;

(2) "County" means a county, metropolitan or consolidated government, inclusive of any boards, commissions, authorities, corporations or other instrumentalities appointed or created by the county or an official of the county. Furthermore, for the purpose of this chapter, the county election commission shall be considered an instrumentality of county government; and the administrator of elections and other employees of the election commission shall be considered county employees. Likewise, for the purpose of this chapter, the county health department shall be considered a county department and its employees shall be considered county employees;

(3) "Ethical standards" includes rules and regulations regarding limits on, and/or reasonable and systematic disclosure of, gifts or other things of value received by officials and employees that impact or appear to impact their discretion, and shall include rules and regulations regarding reasonable and systematic disclosure by officials and employees of their personal interests that impact or appear to impact their discretion. The term "ethical standards" does not include personnel or employment policies or policies or procedures related to operational aspects of governmental entities;

(4) "Municipality" means an incorporated city or town, inclusive of any boards, commissions, authorities, corporations or other instrumentalities appointed or created by the municipality; and

(5) "Officials and employees" means and includes any official, whether elected or appointed, officer, employee or servant, or any member of any board, agency, commission, authority or corporation, whether compensated or not, or any officer, employee or servant thereof, of a county or municipality.

(b) If a board, commission, authority, corporation or other instrumentality is created by two (2) or more local government entities, such creating entities shall, by amendment to the interlocal agreement or other agreement creating such joint instrumentality, designate the ethical standards that govern the jointly created instrumentality.

(c) Utility districts shall be considered separate governmental entities and shall be governed by ethical standards established by the board of commissioners of the utility district in conformity with § 8-17-105(b). Water, wastewater and gas authorities created by a private act or under the general law shall be considered separate governmental entities and shall be governed by ethical standards established by the governing board of the water, wastewater or gas authority in conformity with § 8-17-105(b).

(d) County, municipal and special school districts shall be considered separate governmental entities and shall be governed by ethical standards established by the board of education of the school district.



§ 8-17-103 - Adoption of ethical standards.

(a) Not later than June 30, 2007, the governing body of each entity covered by this chapter shall adopt by ordinance or resolution, as appropriate, ethical standards for all officials and employees of such entity. To the extent that an issue covered by an ethical standard is addressed by a law of general application, public law of local application, local option law, or private act, any ethical standard adopted by a governing body shall not be less restrictive than such laws.

(b) By resolution of the county legislative body, any county having a population of eight hundred thousand (800,000) or more, according to the 2000 census or any subsequent federal census, may elect to include all of its administrative officials and employees and all of its legislative officials and employees within the meaning and scope of the provisions of title 3, chapter 6, part 3, as if the county officials and employees were officials and employees of state government. Upon adopting the resolution on or before June 30, 2007, the county shall be deemed to be in compliance with the requirements of this part; provided, that the county shall periodically reimburse the Tennessee ethics commission for the commission's increased costs arising from oversight and regulation of the county officials and employees.



§ 8-17-104 - Standards open to public inspection -- Filing standards and amendments with ethics commission.

Each entity covered by this chapter shall maintain, for public inspection, the ethical standards of such entity and shall cause a copy of the adopted standards to be filed with the ethics commission. Any amendments or other modifications to the ethical standards shall also be filed with the commission as soon as practical after adoption by the governing body.



§ 8-17-105 - Adoption of models of ethical standards.

(a) The municipal technical advisory service (MTAS) for municipalities, the county technical assistance service (CTAS) for counties, and the Tennessee School Boards Association (TSBA) for school districts, in order to provide guidance and direction, shall disseminate models of ethical standards for officials and employees of those entities. The models shall be filed with the commission. Any municipality, county or school district that adopts the ethical standards for officials and employees of local government or school districts promulgated by MTAS, CTAS or TSBA is not required to file the policy with the commission but shall notify the commission in writing that the policy promulgated by MTAS, CTAS or TSBA was adopted and the date the action was taken.

(b) (1) In order to provide guidance and direction to water, wastewater and gas authorities created by a private act or under the general law and to utility districts, the Tennessee Association of Utility Districts (TAUD) shall prepare a model of ethical standards for officials and employees of water, wastewater and gas authorities created by private act or under the general law and of utility districts. The model shall be submitted to the utility management review board for its review and approval pursuant to § 7-82-702(16). The utility management review board shall approve by order the TAUD model of ethical standards before the model may be adopted by any water, wastewater or gas authority created by a private act or under the general law or by any utility district. After the utility management review board approves the TAUD model, the TAUD model shall be filed with the commission.

(2) The governing body of a water, wastewater or gas authority created by a private act or under the general law or of a utility district that adopts ethical standards for its officials and employees shall either adopt the TAUD model of ethical standards approved by the utility management review board or must adopt ethical standards that are more stringent than the TAUD model. If a water, wastewater or gas authority created by a private act or under the general law or a utility district adopts ethical standards that are different from and more stringent than the TAUD model, the more stringent ethical standards shall be submitted to the utility management review board which shall make a finding by order that the ethical standards adopted are more stringent than the TAUD model.

(3) Any water, wastewater or gas authority created by a private act or under the general law or any utility district that adopts the TAUD model of ethical standards is not required to file its ethical standards with the commission but shall notify the commission in writing that the TAUD model of ethical standards was adopted and the date that action was taken.

(4) Any water, wastewater or gas authority created by a private act or under the general law or any utility district that does not adopt the TAUD model of ethical standards or ethical standards more stringent than the TAUD model shall be governed by the ethical standards established by the county legislative body of the county in which the water, wastewater or gas authority created by a private act or under the general law or the utility district has the largest number of customers.



§ 8-17-106 - Removal from office for failure to adopt ethical standards -- Violations of standards.

(a) Members of a governing body of an entity covered by this chapter who fail to adopt ethical standards as provided in this chapter shall be subject to removal from office as provided in chapter 47 of this title.

(b) Violations of ethical standards by officials or employees of entities covered by this chapter shall be enforced in accordance with provisions of existing law; provided, that no civil penalties for a violation of title 3, chapter 6, part 3 shall be imposed by the ethics commission on an employee of entities covered by this chapter. The ethics commission shall instead refer the commission's findings and recommendations for appropriate action to the appropriate official with supervisory authority over the person.






Chapter 18 - Eligibility, Commissions, and Oaths

§ 8-18-101 - Eligibility to hold office.

All persons eighteen (18) years of age or older who are citizens of the United States and of this state, and have been inhabitants of the state, county, district, or circuit for the period required by the constitution and laws of the state, are qualified to hold office under the authority of this state except:

(1) Those who have been convicted of offering or giving a bribe, or of larceny, or any other offense declared infamous by law, unless restored to citizenship in the mode pointed out by law;

(2) Those against whom there is a judgment unpaid for any moneys received by them, in any official capacity, due to the United States, to this state, or any county of this state;

(3) Those who are defaulters to the treasury at the time of the election, and the election of any such person shall be void;

(4) Soldiers, sailors, marines, or airmen in the regular army or navy or air force of the United States; and

(5) Members of congress, and persons holding any office of profit or trust under any foreign power, other state of the union, or under the United States.



§ 8-18-102 - Penalty for acceptance of office by ineligible person.

Any person taking on any office in this state, by election or appointment, being under any of the disqualifications specified in § 8-18-101, commits a Class C misdemeanor.



§ 8-18-103 - Residence of officers.

All officers shall reside in this state, and keep their offices at such places as are or may be designated by law.



§ 8-18-104 - Terms of office -- Filling of vacancies.

Except as provided in title 17, chapter 4, the term of each judicial and civil officer shall be computed from September 1 next succeeding election. No appointment or election to fill a vacancy shall be made for a period of time extending beyond the unexpired term. Every officer shall hold office until a successor is elected or appointed and qualified. No special election shall be held to fill a vacancy in the office of judge or district attorney general, but at the time fixed for the biennial election of civil officers; such vacancy shall be filled at the next biennial election occurring more than thirty (30) days after the vacancy occurs.



§ 8-18-105 - Terms of appointive officers.

In reckoning the time of the terms of appointees to all offices, the terms of which are limited to two (2) years and are filled exclusively by executive appointment, reference shall be had to the beginning of the term of the executive making the appointment. Regardless of the time of making such appointment, it shall not be held to extend beyond the expiration of the term of the executive making the same, but the term of such appointee shall expire with the term of the executive making the appointment. This section shall not be construed to prevent such appointee from holding such office until a successor is appointed and qualified. This section does not apply to executive appointments to fill vacancies in unexpired terms of elective offices, nor does it apply to offices purely appointive where the term of such office is more than two (2) years.



§ 8-18-106 - Officers commissioned.

The following officers are commissioned, namely: senators and representatives in congress, judges of the several courts, the district attorney general of each district, judges of courts of general sessions and notaries public, and the executive officers of the state, except the governor.



§ 8-18-107 - Administration of oaths of office.

In all cases in which it is not otherwise provided by law, the oaths of office may be administered by any officer authorized to administer an oath. Such oaths shall be written out and subscribed by the person taking them, and shall be accompanied with the certificate of the officer administering the oaths, specifying the day and year when taken. General sessions judges, retired general sessions judges, retired judges and retired chancellors of courts of record of this state may administer the oaths of office to any elected or appointed public official. Upon completion of the oath, the general sessions judge, retired general sessions judge, retired judge or retired chancellor who administered the oath shall file the documents in the office of the county clerk.



§ 8-18-108 - Filing of oaths of state and judicial officers.

Such oaths shall, when taken by the governor, a judge of the supreme court, a judge of the circuit court, a chancellor, the secretary of state, the comptroller of the treasury, the state treasurer, a district attorney general, or any other officer whose duties are not limited to one (1) county, unless it is otherwise provided, be filed, with the certificate required by § 8-18-107, in the office of the secretary of state.



§ 8-18-109 - Filing of oaths of county officers -- Administration of oaths.

(a) Judges of courts of general sessions, revenue commissioners, sheriffs, constables and other officers whose general duties are confined to a single county, shall, unless it is otherwise provided, file such oaths and certificate in the office of the county clerk.

(b) Notwithstanding any other law to the contrary, the county mayor, the county clerk, judges of courts of general sessions, or a judge of any court of record in the county may administer the oath of office for any elected or appointed official. The oath of office for any county official required to file an oath may be administered at any time after the certification of the election returns, in the case of elected officials, or after appointment, in the case of appointed officials. Even though an official may file an oath before the scheduled start of a term of office, the official may not take office until the term officially begins.



§ 8-18-110 - Endorsement of time of filing.

The officer in whose office these oaths are required to be filed shall endorse thereon the day and year in which they were filed and sign the endorsement.



§ 8-18-111 - Form of oath of office.

The official oath, unless otherwise expressly prescribed by law, shall be in the following form: "I do solemnly swear that I will perform with fidelity the duties of the office to which I have been appointed (or elected, as the case may be), and which I am about to assume."



§ 8-18-112 - Deputies' oaths.

Whenever any officer is authorized or required to appoint a deputy, such deputy, before proceeding to act, shall take the constitutional oaths and oath of office, which shall be accompanied by the same certificate, filed in the same office, and with the same endorsement, as the oaths of such deputy's principal. The provisions of this section do not apply to deputies who may be employed in particular cases only.



§ 8-18-113 - Acting without oath.

Any officer or deputy required by law to take and file such oaths, who enters upon the duties of the office without first taking and filing the same as prescribed, commits a Class C misdemeanor.



§ 8-18-114 - Application of oath provisions to future offices.

All the provisions of §§ 8-18-107 -- 8-18-113 apply to the oaths of office of all public officers of this state whose office may be established hereafter, unless the contrary be expressly provided.






Chapter 19 - Bonds of Officers

Part 1 - Form and Filing of Bonds

§ 8-19-101 - Execution of bonds -- Form -- Blanket bonds.

(a) The official bonds of all state and county officers, now required by law to furnish official bonds, shall be executed by such officials as principal and may be executed by some surety company authorized to do business in the state of Tennessee, as surety.

(b) (1) The form of all official bonds of all state officials and employees and all county officials and employees shall be prescribed by the comptroller of the treasury, with the approval of the attorney general and reporter. Such prescribed forms shall be filed in the office of the secretary of state. All official bonds of all such officers and employees executed hereafter shall be in the prescribed form if one has been provided. To the extent any such official bond is not in the prescribed form, the same shall stand reformed by implication of law so as to comply with the prescribed form.

(2) Should the prescribed form be amended, the amendment shall affect only bonds and undertakings executed subsequently thereto. Bonds shall continue to be executed in their present form until a form is prescribed therefor under this law. Forms shall be prepared so as to comply with the requirements of statutes of Tennessee relating to such bonds. Where the conditions of bonds are prescribed by statute, the statute shall prevail.

(c) Nothing in this chapter or elsewhere in this code shall be construed as prohibiting the use by any county, municipality, or metropolitan government, of a blanket bond for coverage of two (2) or more of its officials. A separate rider or attachment to the blanket bond shall be prepared for each principal, and wherever in this chapter the term "bond" is used, it likewise includes a blanket bond and each rider or attachment thereto. Each rider or attachment to a blanket bond shall be signed by the named principal, shall be acknowledged by the bond sureties, shall expressly incorporate the conditions stated in § 8-19-111, shall refer specifically to the blanket bond of which it is a part, and shall be filed, approved, and otherwise processed in the manner required for bonds under this chapter.

(d) The governing body of any county by a two-thirds (2/3) vote shall elect whether or not the county officials of the county shall make a surety bond or a bond with two (2) or more good sureties, approved by the legislative body, prior to the time such official is inducted and sworn into office.

(e) County governments are required to obtain and maintain blanket surety bond coverage for all county employees not covered by individual bonds referenced elsewhere in statute. The minimum amount of such blanket bonds shall be one hundred fifty thousand dollars ($150,000).



§ 8-19-102 - Place of filing bonds -- Copies of bonds as evidence.

(a) The official bonds of county officials required by law to execute such bonds shall be transmitted to the office of county clerk for safekeeping immediately upon their execution, approval and recordation in the office of the county register of deeds.

(b) Where suit is necessary to enforce the obligation of any such bond or undertaking, the county clerk shall make such bond available to the proper authorities. A copy of the official bond duly certified by the county clerk is admissible as evidence in any suit on the bond to prove the execution of the bond and any condition thereof.

(c) The official bonds of state officials and state employees shall be lodged for safekeeping at an office designated by the governor.



§ 8-19-103 - Recording of bonds of county officers.

The official bonds of all county officers covered by § 8-19-101 shall be recorded in the office of the register of deeds in the county in which the officers are elected or appointed.



§ 8-19-104 - Special book for recording bonds.

The registers of deeds of the various counties whose duty it is to record such bonds, under the provisions hereof, shall maintain a special record book and shall record therein each official bond presented for registration.



§ 8-19-105 - Loss of original of recorded bond.

When the original of any bond provided for or covered by §§ 8-19-101 -- 8-19-107 shall be lost or destroyed, the record of the bond provided for shall be deemed the original and suit may be instituted on the recorded bond.



§ 8-19-106 - Premiums and registration fees.

The respective counties shall pay the premiums for such bonds and the registration fees.



§ 8-19-107 - Provisions supplemental.

Sections 8-19-101 -- 8-19-106 are cumulative and supplemental to all existing laws.



§ 8-19-108 - County official prohibited as sureties for other county officials.

No county official shall sign as surety an official bond for any other county official; provided, that when any person has signed as surety any bond of any county official, and is thereafter elected to or appointed to fill any public office, such official shall not be deemed to have violated the provisions of this section and such bond signed by such official prior to such election or appointment shall continue to be good and valid for the duration of the term of office for which the principal of such bond was elected.



§ 8-19-109 - Approval of county official as surety prohibited.

It is unlawful for any person, whose duty it now is or may hereafter be to approve any official bond, to approve the bond of any county official that has been signed as surety by any other county official.



§ 8-19-110 - Penalty for violation.

A violation of §§ 8-19-108 and 8-19-109 is a Class C misdemeanor.



§ 8-19-111 - Terms of bond.

(a) The bonds of all public officers required by law to give bond shall, unless it is otherwise provided, be made payable to the state, with such sureties as the officer or court required to approve the same is satisfied are sufficient, and conditioned, in all cases in which a different condition is not prescribed, that the officer shall faithfully discharge the duties, or any part thereof, of such office during the time such officer continues therein.

(b) In every case, provisions of this code to the contrary notwithstanding, the official bond of every county public official shall be conditioned as follows and not otherwise:

Click here to view form

(c) "Duties," as used in this section, includes any further and additional duties which may by law be made incumbent upon the particular office involved.



§ 8-19-112 - Irregular bonds not to be approved.

The bond of any public officer which is not in the penalty, payable or conditioned as prescribed by law, shall not be approved, and the officer approving thereof, under such circumstances, not only neglects such officer's duty, but subjects the officer and the officer's sureties to an action by any person injured, and a recovery to the extent of such injury.



§ 8-19-113 - Form of approval.

The approval of all official bonds shall be in writing, endorsed on the bond, and shall show the day and year on which they were approved, and be signed by the approving officer, or authenticated as the act of the court, as the case may be.



§ 8-19-114 - Unapproved bond not to be filed.

No officer with whom any official bond is required to be filed shall allow the same to be filed in such officer's office unless the approval of the proper officer or court appear thereon, endorsed according to the provisions of §§ 8-19-111 -- 8-19-115.



§ 8-19-115 - Time of filing.

Official bonds, including blanket bonds, and each rider or attachment thereto, required by law to be filed in the office of the county clerk or secretary of state, shall be filed therein within forty (40) days after the election or appointment of the principal named on the bond, rider, or attachment, or within twenty (20) days after the term of the office legally begins. In all other cases, such bonds shall be filed in the proper office within thirty (30) days after such election or appointment, or within ten (10) days after the term of office legally begins.



§ 8-19-116 - Endorsement of time of filing.

Every officer in whose office the official bond of any public officer is filed shall endorse thereon the day and year on which it was filed, and sign such officer's name to the endorsement, and, on failure so to do, commits a Class C misdemeanor.



§ 8-19-117 - Failure to file in time.

Any officer, required by law to give bond, who fails to file the same in the proper office within the time prescribed vacates the office. In such cases, it is the duty of the officer in whose office such bond is required to be filed, at once, to certify such failure to the appointing power, and the vacancy shall be filled as in other cases.



§ 8-19-118 - Notice of failure to file.

Notice of the failure to file bond, as required, shall be given by the officer in whose office the bond is required to be filed, as soon as the time for filing such bond expires, to the court or officer by whom the bond should be taken or approved, and also to the district attorney general of the district in which the delinquent officer resides. Any officer failing to give such notice commits a Class C misdemeanor.



§ 8-19-119 - Acting before approval of bond.

Any public officer required by law to give bond who performs any official act before such bond is approved as required commits a Class C misdemeanor.



§ 8-19-120 - Cash deposit in lieu of bond.

Notwithstanding any provision of the law to the contrary, any person who is required to deposit a bond for any reason by this state or any political subdivision of this state may deposit an amount of cash or a certified or cashier's check equal to the amount of the required bond in lieu of such bond. Nothing in this section shall affect the existing law applying to criminal appearance bonds in criminal cases.



§ 8-19-121 - Bond of constable.

Notwithstanding any provision of the law to the contrary, an official bond as required by law for a constable shall be a surety bond.



§ 8-19-122 - When furnishing new bond required.

No bond required by this chapter shall be renewed upon its expiration or in the event of the reappointment or re-election of any officer or employee to a position for which a bond is required, but a new bond shall be furnished.






Part 2 - Examination, Approval, and Transmittal of Bonds

§ 8-19-201 - Examination of clerks' bonds.

The judges of the chancery and circuit courts, and of other courts of record except the supreme court, court of appeals, and court of criminal appeals, at the first term after the election, or at the term of the appointment of the clerks, shall examine and attest the bonds by law required to be given by them, and cause the same to be recorded, and a certificate of such recording to be endorsed on the same by the clerks respectively.



§ 8-19-203 - Notice by office of the county clerk if bond not filed.

If, at the expiration of four (4) months after a general election, or an appointment of clerks, such bonds have not been received by the office of the county clerk, the office of the county clerk shall forthwith notify the judges of the fact. If the bond from any cause was not taken, the judge may cause the same to be taken at the next or any subsequent term. If the bond was taken, and the original transmitted, but not received, the judge presiding at the first term after receiving the notice from the office of the county clerk shall direct the clerk to make a certified copy of the same from the records of the office, and transmit it to the office of the county clerk, who shall forthwith acknowledge the receipt of the same, in writing, addressed to the clerk.



§ 8-19-205 - Action upon failure to enter bond.

Upon the filing of a complaint alleging the failure of a county officer or constable to enter into an official bond as required by law, the clerk of the circuit court, or the clerk and master of the chancery court having jurisdiction shall issue a summons which shall be served, together with a copy of the complaint, upon the county officer or constable in accordance with the Tennessee Rules of Civil Procedure.



§ 8-19-206 - Judgment -- Filling of vacancies.

If, upon service and return of the summons and after a hearing, the circuit or chancery court finds that the county officer or constable failed or refused to enter into an official bond as required by law, the court shall enter a judgment declaring the office vacant, and the vacancy shall be filled according to law.



§ 8-19-207 - Bond of persons filling vacancy.

The person selected according to law to fill the office declared vacant pursuant to § 8-19-206 shall enter into an official bond as required by law. The procedure prescribed by §§ 8-19-205, 8-19-206, and this section may be repeated as often as necessary, but only until the court finds that the county officer or constable has entered into an official bond as required by law.



§ 8-19-208 - Transmittal of bonds of revenue officers.

The bonds of the revenue officers, shall within ten (10) days after the same have been examined or taken, and after they shall have been attested, recorded and certified, according to law, be filed in the office of the county clerk for safekeeping.






Part 3 - Liability on Bonds

§ 8-19-301 - Obligations covered by bonds.

Every official bond executed under this code is obligatory on the principal and sureties thereon:

(1) For any breach of the condition during the time the officer continues in office or in the discharge of any of the duties of such office;

(2) For the faithful discharge of the duties which may be required of such officer by any law passed subsequently to the execution of the bond, although no such condition is expressed therein;

(3) For the use and benefit of every person who is injured, as well by any wrongful act committed under color of such officer's office as by the failure to perform, or the improper or neglectful performance, of the duties imposed by law.



§ 8-19-302 - Obligation on defective bond.

Whenever any officer, required by law to give an official bond, acts under a bond which is not in the penalty, payable, or conditioned as prescribed by law, or is otherwise defective, such bond is not void, but stands in the place of the official bond, subject, on its condition being broken, to all the remedies which the person aggrieved might have maintained on the official bond of such officer, executed, approved, and filed according to law.



§ 8-19-303 - Estoppel to deny validity of bond.

If any officer or other person, as hereinafter provided, who is required by law or in the course of judicial proceedings to give bond for the performance of an act or the discharge of duty, receives money or property upon the faith of such bond, such officer and the officer's sureties are estopped to deny the validity of the bond or the legality of the proceedings under which the money or property was obtained.



§ 8-19-304 - Bonds not discharged by single recovery.

Official bonds are not discharged by a single recovery, but proceedings may, from time to time, be instituted thereon by any person aggrieved, without assignment, until the whole penalty is exhausted.



§ 8-19-305 - Amount of liability of sureties.

Sureties on the bonds of public officials shall be liable for the principal sum in default and covered by the bond and for interest thereon, at the rate of ten percent (10%) per annum for the period of delinquency, and not otherwise.



§ 8-19-306 - Provisions applicable to future offices.

All the provisions of §§ 8-19-111 -- 8-19-119 and 8-19-301 -- 8-19-307 apply to the official bonds of all public officers of this state whose office may be established hereafter, unless the contrary be expressly provided.



§ 8-19-307 - Provisions applicable to fiduciaries.

The provisions of §§ 8-19-302 -- 8-19-304 and 8-19-306 apply to the bonds of executors, administrators, guardians, special commissioners, receivers, successor custodians, and others required by law or in the course of judicial proceedings to execute bonds.






Part 4 - New and Additional Bonds

§ 8-19-402 - New bond from other officers.

All public officers, except those included within the provisions of the blanket surety bond required by § 4-4-108, who are compelled to give official bonds may be required, by the court or officer whose duty it is to take or approve such bonds, to give additional sureties or new bonds in the following cases:

(1) Where the security of the original bond has become insufficient by the subsequent insolvency, death, or removal of the sureties thereto, or any of them;

(2) When there is good reason to fear the public interest may suffer for want of such new and additional security; and

(3) When the grand jury of the county, or a majority thereof, certifies the insufficiency of the original bond.



§ 8-19-403 - Requisition to give additional bond.

The requisition to give additional bonds shall, in all cases, be in writing, and signed by the officer making it; shall state the day and place, when and where the officer cited shall appear and give such bond; and a copy thereof shall be personally served on such officer before the day specified in such bond.



§ 8-19-404 - Form of additional bond.

Such additional bond shall be in the same penalty, conditioned, approved, and filed in the same office, as the first official bond, and under like penalties in case of failure.



§ 8-19-405 - Failure to give additional bond.

Such officer shall give the additional bond within ten (10) days after the day specified in such requisition, and, failing so to do, the officer vacates the office; and the officer making the requisition shall at once certify the fact to the appointing power, by whom the vacancy shall be filled.



§ 8-19-406 - Obligation of additional bond.

From the time of its approval, every such additional bond shall be of like force and obligation, and subject to the same remedies as the first official bond.



§ 8-19-407 - Effect of new bond on old.

In no case provided for in any of §§ 8-19-402 -- 8-19-406 are any of the official bonds, previously executed, discharged; but each remains of the same force and obligation as if the additional bonds had not been given; and any person aggrieved may have a remedy, upon either or all of such bonds, in the same or in separate proceedings.



§ 8-19-408 - Contribution between sureties of different bonds.

The sureties on either bond, who have been compelled to make any payments thereon for the principal obligor, have the same remedies against the sureties on all the bonds, executed at the time of the default, as cosureties on the same bond have against each other, the damages being properly proportioned according to the penalty of the several bonds.



§ 8-19-409 - Relief of surety.

Any of the sureties upon the official bond of a public officer who believes that such surety is in danger of suffering by reason of such suretyship, and desires to be relieved therefrom, may give notice, in writing, to such officer to appear before the court or officer whose duty it is to take or approve the bond, and to give new bond.



§ 8-19-410 - Notice to furnish new bond.

The surety shall give the principal at least five (5) days' notice of the application, at the expiration of which time, or in such time as the court or officer may allow, not exceeding ten (10) days thereafter, new bonds shall be given.



§ 8-19-411 - Failure to give new bond.

If the new bond is not given as required, the office of the principal shall be declared vacant by order to that effect, and notice given, when necessary, to the appointing power.



§ 8-19-412 - New bond by consent of principal.

When an officer consents in any case, upon public or private application of any of such officer's sureties, to give a new bond, it may be taken without further proceedings, with the same effect as if executed upon order.



§ 8-19-413 - Approval and filing of new bond.

On the execution of the additional bond provided for in §§ 8-19-409 -- 8-19-412, it shall be approved and filed in the same way and under like penalties as the original bond, together with the notice and order under which it was given.



§ 8-19-414 - Exoneration of previous sureties.

On the execution, approval and filing of such additional bond, the applicant sureties are exonerated from all liability on the bond upon which the application was made, for any breach thereof accruing subsequent to the approval of such additional bond.



§ 8-19-415 - Obligation of additional bond.

Every such additional bond, approved and filed as provided in §§ 8-19-409 -- 8-19-419, is binding on the obligors from the time of its approval, and subjects them to the same liabilities, proceedings, and remedies as are provided in relation to the first official bond of such officer.



§ 8-19-416 - Effect of exoneration on previous liabilities.

The exoneration of the applicant sureties does not affect the previous liability of any of the obligors in the original bond; nor are any of the obligors who have not joined in such application discharged from any liability accruing after the filing of such additional bond, and the obligors who are not exonerated are liable to any person injured by a breach of such bonds, upon either or all of such bonds, according to the provisions of § 8-19-407.



§ 8-19-417 - Sureties' remedies.

Whenever the sureties on either bond, in such cases, have made any payments thereon on account of their principal, they are entitled to the same remedies and recoveries against the sureties in all the bonds executed at the time of default as provided in § 8-19-408.



§ 8-19-418 - Release of sureties of deputies.

Sureties of deputy officers may in like manner be released by notice to their principal to appear before the officer or court taking and approving such bonds, upon similar proceedings.



§ 8-19-419 - Costs of proceeding to relieve surety.

The costs of the application will be paid by the principal, and judgment may be given and execution issued for such costs.






Part 5 - Unauthorized Settlements

§ 8-19-501 - Reporting unlawful or unauthorized taking or abuse of public money, property or services -- Method of making reports.

(a) Any official of any agency of the state having knowledge that a theft, forgery, credit card fraud, or any other act of unlawful or unauthorized taking, or abuse of, public money, property, or services, or other shortages of public funds has occurred shall report the information immediately to the office of the comptroller of the treasury.

(b) The comptroller of the treasury shall have the power to prescribe the method of making the reports.



§ 8-19-502 - Demands on bonding companies -- Prior approval of comptroller required.

No agency of the state nor any officer or employee of the state shall make demand on any bonding company guaranteeing the faithful performance of duty of any individual, or guaranteeing the safeguarding of state moneys or property, without the prior approval of the comptroller of the treasury.



§ 8-19-503 - Unauthorized settlement with bonding company.

If any agency of the state or any official or employee of the state makes such demand and settlement, without the prior approval of the comptroller of the treasury, for the loss of moneys of the state or the unauthorized removal of state property, and at a later time it is determined through audit or other investigation that settlement of the loss was made and had on an improper or incomplete basis, then the bonding company which guaranteed faithful performance by the employee responsible for such shortage in state moneys or property shall be liable to the state for any additional moneys or property found to be due the state up to the limit of such bond. If there still are moneys or property due to be reimbursed to the state, on account of such shortage in state moneys or property, then the bonding company of the employee making such unauthorized settlement shall be liable for any remaining amount still due the state up to the limit of such bond. Any moneys collected hereunder shall be paid into the state treasury.



§ 8-19-504 - Legislative intent.

It is the declared intent of this part to hold liable any person, and thereby such person's bonding company, who is responsible for shortages in state properties or moneys, for any balance of properties or moneys due the state following an unauthorized settlement without approval of the comptroller of the treasury, and to also hold liable the person responsible for such unauthorized settlement and the person's bonding company.









Chapter 20 - Appointment of Deputies and Assistants

§ 8-20-101 - Application for authority to employ deputies.

(a) Where any one (1) of the clerks and masters of the chancery courts, the county clerks and the clerks of the probate, criminal, circuit and special courts, county trustees, registers of deeds, and sheriffs cannot properly and efficiently conduct the affairs and transact the business of such person's office by devoting such person's entire working time thereto, such person may employ such deputies and assistants as may be actually necessary to the proper conducting of such person's office in the following manner and under the following conditions, namely:

(1) The clerks of the circuit, criminal, and special courts may make application to the judge, or any one (1) of the judges, of their respective courts, in term time or at chambers, by petition duly sworn to, setting forth the facts showing the necessity for a deputy or deputies or assistants, the number required and setting forth the salary that should be paid each;

(2) The sheriff may in like manner make application to the judge of the circuit court in the sheriff's county, for deputies and assistants, showing the necessity therefor, the number required and the salary that should be paid each; provided, that in the counties where criminal courts are established, the sheriff may apply to a judge of such criminal court; and

(3) The clerks and masters of the chancery courts, county trustees, county clerks and clerks of the probate courts, and registers of deeds may make application to the chancellor, or to one (1) of the chancellors, if there be more than one (1), holding court in their county by sworn petition as above set forth, showing the necessity for a deputy or deputies or assistants, the number required and the salary each should be paid.

(b) In the event a petition is filed by a court clerk, the court shall, upon request of any party, transfer the case to a court other than a court the clerk serves. No order increasing expenditures shall be effective during any fiscal year unless the petition is filed within thirty (30) days after the date of final adoption of the budget for the fiscal year, except this shall not apply to any order entered into by agreement of the parties. A new officeholder shall have thirty (30) days from taking office to file a petition and any order entered with respect to such petition may be effective during the fiscal year.

(c) (1) In the event the county official agrees with the number of deputies and assistants and the compensation and expenses related thereto, as set forth in the budget adopted by the county legislative body, the county mayor and the county official involved may prepare a letter of agreement, using a form prepared by the comptroller of the treasury setting forth the fact that they have reached an understanding in this regard.

(2) This letter of agreement shall be filed in court; however, no court costs, litigation taxes or attorneys fees shall be assessed.

(A) The clerks of the circuit, criminal and special courts shall file their letters of agreement or other petitions with the judge or any one (1) of the judges in their respective courts;

(B) The sheriffs shall file their letters of agreement or other petitions with the circuit court; provided, that in counties where criminal courts are established, the sheriff shall file with the criminal court; and

(C) The clerk and masters, county trustees, county clerks and clerks of the probate courts and registers of deeds shall file their letters of agreement or other petitions with the chancellor or one (1) of the chancellors if there is more than one (1).

(3) Any county official authorized to file a salary petition pursuant to this section may use this letter of agreement without regard to whether the county official's office operates under the fee system.

(d) Unless otherwise prohibited by law or rule of the supreme court, any petition or application for the authority to appoint or employ one (1) or more additional deputies or assistants filed pursuant to this chapter shall be heard and determined by a judge or chancellor serving the judicial district in which the petition or application is filed.



§ 8-20-102 - County mayor as defendant -- Hearing and decision.

Each of the above named officers shall name in the petition the county mayor as the party defendant thereto. A copy of the petition shall be served on the county mayor, who shall file an answer to the petition within five (5) days from the date of service of the petition, either admitting the allegations of the petition or denying same, or making such answer as the county mayor deems advisable under the circumstances. Whereupon, the court shall promptly in term or at chambers have such a hearing on the application, on the petition and answer thereto, as will develop the facts, and the court may hear proof either for or against the petition. The court may allow or disallow the application, either in whole or in part, and may allow the whole number of deputies or assistants applied for or a less number, and may allow the salaries set out in the application or smaller salaries, all as the facts justify.



§ 8-20-103 - Requirements for authorization.

(a) No deputy or deputies or assistants shall be allowed to any office, unless the actual officer is unable to personally discharge the duties of the office by devoting such officer's entire working time thereto, except field deputy sheriffs.

(b) In case the officer is incapacitated from any cause to perform the duties of the office, one (1) person working in the place of the officer shall neither be considered nor paid as a deputy or assistant.



§ 8-20-104 - Decree -- Modification.

The order of the court shall be spread upon the minutes of the court, as in the case of other judgments and decrees, and the petition and answer thereto shall be docketed, filed, and kept as permanent records of the court. The order or decree fixing the number of deputies and salaries may be changed or modified by increasing or decreasing the number of deputies and the salaries paid each, from time to time, upon application made in the manner above provided; or any such officers without such formal application may decrease either the number of deputies or assistants and the salaries of any of them where the facts justify such course.



§ 8-20-105 - Reduction of number or salaries.

It is the duty of all officers mentioned above to reduce the number of deputies and assistants and/or the salaries paid them when it can be reasonably done. The court or judge having jurisdiction may, on motion of the county mayor, and upon reasonable notice to the officer in whose office the deputies or assistants to be affected are, have a hearing of such motion in term or in vacation, at chambers, and may reduce the number of deputies or assistants and/or the salaries paid any one (1) or more when the public good justifies.



§ 8-20-106 - Appeal of decision.

Either party dissatisfied with the decree or order of the court in the proceedings set out above is given the right of appeal as in other cases. Pending the final disposition of the application to the court, or pending the final determination on appeal, the officer making application may appoint deputies or assistants to serve until the final determination of the case, who shall be paid according to the final judgment of the court.



§ 8-20-107 - Costs of proceedings.

The cost of all cases shall be paid out of the fees of the office collected by such officers, and they and each of them shall be allowed a credit for the same in settlement with the county trustee.



§ 8-20-109 - Removal of deputies or assistants.

Any and all deputies and assistants in any of the offices covered by this chapter shall be removable by the officer for whom they are acting, at will.



§ 8-20-110 - Refunds to allow for salaries of deputies.

The various county legislative bodies are empowered to refund payments made to the county by the county and probate court clerks, chancery court clerks, circuit court clerks, and clerks of criminal and special courts, county trustees, registers of deeds, and sheriffs, in cases where such officers have failed to obtain credit for payments made by them to assistants and deputies out of the fees of their offices collected by them, and have been compelled to account therefor to the county, by reason of having neglected to apply to and obtain, from the courts authorized by law, orders authorizing the employment of such deputies and assistants; provided, that:

(1) It shall be made to appear that the officers could not properly and efficiently conduct the affairs and transact the business of their offices by devoting their entire working time thereto and it was actually necessary to the proper conduct of same to employ such assistants and deputies, and that only such assistants and deputies were employed, and at such salaries and under such facts, as would have been sufficient to justify the courts to whom such applications should have been made to have made orders for the employment of such assistants and deputies at the salaries paid them;

(2) The failure to file petitions with the courts and obtain the orders necessary for the employment of such assistants and deputies was on account of misapprehension and misunderstanding of the requirements of the law and such failure was in good faith; and

(3) Nothing shall be refunded to such officers on account of the employment of assistants and deputies except and only such as the officers would have been entitled to under the law had the petitions been filed and the orders obtained as required by the statute.



§ 8-20-111 - Release to allow for salaries paid.

The legislative body of any county is authorized to release any county official in such official's settlements with the county from the payment of any sum or sums theretofore made by such county official for assistants or deputies, when such official would have been entitled to employ and pay such assistants and deputies had the official made application to the proper court for authority to employ them under the provisions of this chapter.



§ 8-20-112 - Employment or termination of employment.

In any county having a civil service system for the sheriff's department pursuant to chapter 8, part 4 of this title or other provision of general law or the provisions of a private act, or a civil service system for all county employees pursuant to the provisions of a private act, the employment or termination of employment of any deputy or assistant in any offices covered by this chapter shall be pursuant to the provisions of such civil service system, and the provisions of § 8-20-109 shall not apply to such county.



§ 8-20-120 - Sheriff's departments -- Funding -- Salaries -- Employees.

Notwithstanding any other provision of the law to the contrary, county governing bodies shall fund the operations of the county sheriff's department. The sheriff may appoint such personnel as may be provided for in the budget adopted for such department. No county governing body shall adopt a budget absent the consent of the sheriff, which reduces below current levels the salaries and number of employees in the sheriff's department. In the event a county governing body fails to budget any salary expenditure which is a necessity for the discharge of the statutorily mandated duties of the sheriff, the sheriff may seek a writ of mandamus to compel such appropriation.






Chapter 21 - Fees Charged

Part 1 - General Provisions

§ 8-21-101 - Express authorization required.

No officer is allowed to demand or receive fees or other compensation for any service further than is expressly provided by law.



§ 8-21-102 - Advance fees unauthorized.

No officer is entitled to demand and receive fees allowed by law until the duty or service for which they are granted is performed, unless otherwise expressly provided by law.



§ 8-21-103 - Penalty for excessive fees charged.

If any officer demands or receives any other or higher fees than are prescribed by law, such officer is liable to the party aggrieved in the penalty of fifty dollars ($50.00), to be recovered before any judge of the court of general sessions, and the officer also commits a Class C misdemeanor.



§ 8-21-104 - Bill of costs.

Such officers shall, on demand, make out a bill of fees and costs in any case or matter, stating each item distinctly.



§ 8-21-105 - Judicial decision of legal questions.

It is the duty of the courts to decide, upon application by the officer entitled to compensation, any question arising under the law, and such decision will protect the officer acting under it.



§ 8-21-106 - Fees not included -- Conflicts.

(a) This chapter listing fees of clerks and other officials is not to be construed to be inclusive of all fees. In cases of conflicts or apparent conflicts, the fees shall be those named in other sections dealing with the particular subject matters.

(b) Fees established for transactions under the Uniform Commercial Code, title 47, chapters 1-9, shall be exclusively those fees established therein.



§ 8-21-107 - Payment of fees, fines, costs, etc., by credit card.

(a) The state, county or municipal court clerk and county clerk responsible for the collection of fees, fines, court costs or other charges is hereby authorized to:

(1) Accept payment by credit card of a fee, fine, court cost or other charge; and

(2) Collect a fee for processing the payment by credit card.

(b) As used in this section, unless the context otherwise requires, "credit card" has the same meaning as used in § 47-22-101.

(c) The clerk shall set the processing fee in an amount that is reasonably related to the expense incurred by the court in processing the payment by credit card. However, the court may not set the processing fee in an amount that exceeds five percent (5%) of the amount of the fee, court cost or other charge being paid.

(d) If a payment by credit card is not honored by the credit card company on which the funds are drawn, the clerk may collect a service charge from the person who owes the fee, fine, court cost or other charge. The service charge is in addition to the original fee, fine, court cost or other charge and is for the collection of that original amount. The amount of the service charge shall be the same amount as the fee charged for the collection of a check drawn on an account with insufficient funds.

(e) The clerk collecting a fee or charge under this chapter shall deposit the fee or charge in the general fund of the clerk's respective governmental unit.

(f) The county clerk collecting a fee or charge under this chapter shall state on any notice to the taxpayer either the percentage of the processing fee or the fee itself.

(g) The county clerk collecting a fee or charge under this chapter shall state on any notice to the taxpayer either the percentage of the processing fee for use of a credit card or the actual fee imposed for the use of a credit card.






Part 2 - Secretary of State

§ 8-21-201 - Secretary of state -- Specific fees authorized.

The secretary of state is entitled to demand and receive, as above, and shall charge for the following services the fees annexed, among others, to be collected and paid into the state treasury:

(1) For all copies, transcripts, or records made, for every one hundred (100) words ..................... $ .10

(2) For commission of each notary public ..................... 5.00

(3) For commission of each commissioner of deeds ..................... 10.00

(4) For commission of each appointee of the governor ..................... 5.00

(5) For attaching the great seal to any document, except those herein named and pardons ..................... 2.00

(6) For each certificate, without seal of state ..................... .25

(7) For each charter or certificate of a municipal corporation ..................... 50.00

(8) For each copy of plats from the maps in the secretary of state's office ..................... .50

(9) For services as to charters of incorporation of sanitary districts ..................... 2.00

(10) For filing and recording trademark ..................... 5.00

(11) For license of child care agency ..................... 1.00

(12) For filing certificate of recommendation of child care agency ..................... 1.00

(13) For annual license to lying-in or maternity home ..................... 1.00

(14) For copies of executive acts, legislative proceedings, and public or private laws in the state library, ten cents (10cent(s)) for every one hundred (100) words, and twenty-five cents (25cent(s)) for the certificate.



§ 8-21-202 - Fees not included -- Conflicts.

Section 8-21-201 is not inclusive of all fees, such as those to be paid by corporations for profit, investment companies and foreign corporations. In cases of apparent conflicts, the particular sections dealing with the several subject matters shall govern.



§ 8-21-203 - Signing and sealing commissions.

Except as otherwise provided, the secretary of state shall not be entitled to so receive any fee for signing and affixing the seal of the state to any commission for state or county officers.



§ 8-21-204 - Commissions of judicial, constitutional, and unpaid officers.

There shall be no fees for commissions of judges or chancellors, nor for the commissions, certificates of election, or appointment of any other constitutional officer, nor for the commissions or certificates of appointment of any officer who shall serve without compensation.



§ 8-21-205 - Allocation of fees collected.

Notwithstanding any other provision of the law to the contrary, ninety-seven percent (97%) of fees collected by the secretary of state for filing, processing and copying business documents pursuant to the Tennessee Business Corporation Act compiled in title 48, chs. 11-27, Tennessee Nonprofit Corporation Act compiled in title 48, chs. 51-68, Tennessee Limited Liability Company Act compiled in title 48, chs. 201-248, Tennessee Revised Limited Liability Company Act compiled in title 48, chapter 249, Tennessee Revised Uniform Limited Partnership Act compiled in title 61, ch. 2, Tennessee Uniform Partnership Act compiled in title 61, ch. 1 and related statutes, and fifty percent (50%) of fees collected by the secretary of state for service of process under applicable statutes shall be remitted to the general fund, and the balance of such collected fees shall be retained by the department of state for continuing improvement of its filing, service and copying duties.






Part 3 - District Attorneys General [Repealed]



Part 4 - Clerks of Court

§ First - of 2 versions of this section

8-21-401. Schedule of fees. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) Except as otherwise provided by law, the costs provided in this section in civil cases are chargeable and may be collected at the time the services are requested from the clerk or other officer of the court; however, nothing in this section should be construed to limit the ability of a party to initiate a judicial proceeding by filing a pauper's oath. In cases where payment of the clerk's fees would create a substantial hardship for a party, judges are encouraged to use the discretion provided in Rule 29 of the Tennessee Rules of the Supreme Court to find that the party is indigent, even if that person does not meet the Legal Services Corporation's poverty guidelines. If a party, other than a party who initiated a proceeding under a pauper's oath, pays costs at the time the services are requested, such payment shall be deemed to satisfy the requirement for security to be given for costs, pursuant to § 20-12-120. In proceedings covered by subdivision (b)(1)(A), and in workers compensation complaints, the attorney filing the action shall have the option to sign a cost bond, in lieu of the party paying the clerk's fees at the time services are requested. The clerk shall not refuse to file an action where the attorney has opted to sign a cost bond. In any action where the clerk refuses to accept such cost bond in lieu of the party paying the clerk's fees, all costs in that action shall be forfeited by the clerk. These requirements for fees to be paid or security provided when services are requested from the clerk do not apply in criminal cases. The fees listed in this section do not include officer's fees as provided for in § 8-21-901 and elsewhere. These fees also do not include state and local litigation taxes.

(b) Fees in civil cases in circuit and chancery court. (1) (A) Unless otherwise provided, court clerks in civil cases in courts of record shall charge a standard court cost of two hundred twenty-five dollars ($225) at the institution of a case. The types of cases covered by this fee would include, but not be limited to, actions for enforcement of contracts or breach of contract actions; injunctions; all torts, personal injury and property damage cases, including malpractice actions, health care liability actions, and wrongful death suits; employment discrimination suits; civil rights suits; tax disputes; special remedies; other property disputes; and any other type of actions not otherwise designated in this section or elsewhere by law.

(B) In divorce cases involving minor children, the clerk shall charge a standard court cost of two hundred dollars ($200) at the institution of a case. In divorce cases that do not involve minor children, the clerk shall charge a standard court cost of one hundred twenty-five dollars ($125) at the institution of a case.

(C) In the following specific types of civil actions, the clerk shall charge a standard court cost of one hundred fifty dollars ($150) at the institution of a case:

(i) Appeals to the circuit or chancery court from juvenile court, general sessions court, probate courts, municipal courts or an administrative hearing; writs of certiorari from lower courts; or administrative hearings;

(ii) Transfers of cases from foreign counties;

(iii) Requests for writ of mandamus;

(iv) Worker's compensation actions;

(v) Condemnations and inverse condemnations; and

(vi) Quo warranto proceedings.

(D) In the following specific types of civil actions, the clerk shall charge a standard court cost of one hundred dollars ($100) at the institution of a case:

(i) Adoptions;

(ii) Legitimations;

(iii) Paternity cases;

(iv) Restoration of citizenship;

(v) Termination of parental rights;

(vi) Other domestic relations matters not otherwise designated;

(vii) Name changes;

(viii) Minor settlements;

(ix) Enforcement of foreign judgments;

(x) Civil expungements where authorized by law; and

(xi) Orders of protection.

(E) In the following specific actions, the clerk shall charge a standard court cost of seventy-five dollars ($75.00): child support enforcement and modification, including interstate support cases and civil contempt actions, and requests for modification of a parenting plan.

(F) In delinquent property tax cases, the clerk shall assess a filing fee of forty-two dollars ($42.00) per parcel. For each parcel of property for which the judge issues an order to sell, there shall be a fee of one hundred dollars ($100) for clerk's services related to that action.

(2) (A) For the purposes of determining the fees of the clerk of court, when any third party complaint in a civil case is filed, the party filing the complaint shall be charged the same fee as was charged at the initiation of the original civil proceeding.

(B) The fee for cross-filings and counter complaints in civil cases in courts of record shall be one hundred dollars ($100).

(c) The clerks of the various courts administering estates, guardianships, conservatorships, and other probate matters are entitled to demand and shall receive for their services the following fees:

(1) For opening and closing an estate, other than a small estate, including giving notice of the opening of the estate to the department of revenue, two hundred thirty dollars ($230);

(A) For filing and docketing claims, giving notice and filing release on each claim for a decedent's estate, to be paid by claimant, eleven dollars ($11.00);

(B) For filing exceptions to claims against estates, mailing notices and entering order, forty-two dollars ($42.00);

(2) For filing small estate affidavits and giving notice of the opening of the estate to the department of revenue, forty-one dollars ($41.00);

(3) For filing a request for letters of guardianship and conservatorship; issuing all initial process and cost bond; entering order and issuing certificate of guardianship and conservatorship, not including fee of the sheriff; and including final accounting and order closing, regardless of court where filed, one hundred sixty dollars ($160);

(4) For filing a new request for removal of disabilities of minority, and incompetence, filing affidavits and entering orders; for filing a new request to legitimate a person, change a name or correct a birth certificate and enter orders; for filing a new request for habeas corpus, filing cost bond, issuing process and enter orders, not including fee of the sheriff, one hundred dollars ($100);

(5) For filing requests under the mental health law, compiled in title 33, issuing notices, entering return, and entering judgments after hearing, not including fee of the sheriff, fifty dollars ($50.00);

(6) For filing and docketing any request on an existing case, other than a request to close the case, not otherwise provided for, eighteen dollars ($18.00);

(7) For entering any order on an existing case, other than closing order, not otherwise provided for, twelve dollars ($12.00);

(8) For issuing summons, subpoenas, citations, writs and notices, including copies of process when required by law, other than initial process, six dollars ($6.00);

(9) For filing any document not otherwise provided for in probate court, seven dollars ($7.00); and

(10) For filing, reviewing, recording annual or interim settlement or accounting and entering order approving settlement only, forty dollars ($40.00).

(d) Fees in Criminal Cases in Courts of Record. (1) Unless otherwise provided in this section, court clerks in criminal cases in courts of record shall charge a standard court cost of three hundred dollars ($300). This fee shall apply per case per defendant.

(2) The clerk shall charge a fee of one hundred dollars ($100) for proceedings related to a violation of probation, any post-judgment actions, or expungements.

(3) The clerk shall charge a fee of seventy-five dollars ($75.00) for criminal contempt actions, including criminal contempt proceedings in civil courts, for failure to appear, requests for bonding company release from final forfeiture, requests to reinstate a driver license, and requests for relief.

(4) Reimbursement from the state shall be limited to the fees as currently allowed by law.

(e) Fees for Proceedings in Juvenile Court. (1) Unless otherwise provided in this section, court clerks in juvenile proceedings shall charge a standard court cost of one hundred dollars ($100). This fee shall apply to all juvenile proceedings not otherwise designated, including, but not limited to, requests to establish support or nonsupport, proceedings related to parentage, paternity cases, and legitimations.

(2) For requests for modification of child support, the clerk shall charge a fee of seventy-five dollars ($75.00).

(3) In the following actions, the clerk of the juvenile court shall charge a fee of forty-two dollars ($42.00): juvenile traffic cases, consent orders, diversion and nonjudicial disposition of juvenile cases, voluntary motions to grant custody, marriage waivers, attachment pro corpus, and bench warrants.

(4) In the following actions, the clerk of the juvenile court shall charge a fee of twenty-five dollars ($25.00): restricted licenses, drug screenings, entering order of appeal and taking appeal bond, entering judgment from appellate court, entering order allowing rehearing, and special pleas.

(5) In the following actions, the clerk of the juvenile court shall charge a fee of sixty-two dollars ($62.00): delinquency and unruly cases, and felony and misdemeanor cases in juvenile court.

(f) Actions in general sessions court. (1) General sessions civil filing fee, forty-two dollars ($42.00). Unless otherwise provided elsewhere in this section, court clerks in civil cases in general sessions court shall charge a standard filing fee of forty-two dollars ($42.00). This fee is intended to cover all initial court clerk's costs for initiating a civil proceeding in general sessions court, including, but not limited to, hearings regarding short term mental health commitments, appeals of decisions denying the issuance of handgun permits, and requests not otherwise provided for. This fee shall not apply to orders of protection, which shall have the same fee, when costs are adjudged, as in courts of record, of one hundred dollars ($100).

(2) When a general sessions court is exercising concurrent civil jurisdiction with a court of record, the clerk shall charge the litigation taxes and court costs applicable in courts of record.

(g) Criminal actions in general sessions court. (1) General session criminal base fee, sixty-two dollars ($62.00). This fee shall be charged per conviction per defendant. For cases involving traffic citations, instead of sixty-two dollars ($62.00), the base court cost shall be forty-two dollars ($42.00).

(2) Failure to appear, forty dollars ($40.00). In cases where the defendant fails to appear or pay fines or costs and the court issues an attachment, bench warrant, capias or other process to compel the defendant's attendance at the court, the defendant shall be charged an additional fee for clerk's costs of forty dollars ($40.00).

(3) Calling in surety, forty dollars ($40.00). The clerk shall charge the defendant this fee each time a scire facias or other proceeding is instituted to bring in a surety, or make action against a bond in criminal cases for failure to appear.

(4) The clerk shall charge a fee of seventy-five dollars ($75.00) for requests for bonding company release from final forfeiture, or requests to reinstate a driver license.

(5) The clerk shall charge a fee of one hundred dollars ($100) for expungements.

(h) Clerk's commissions. (1) Except as provided in subdivisions (h)(2) and (3), for receiving and paying over all taxes, fines, forfeitures, fees and amercements, the clerk of the court is entitled to a five percent (5%) commission.

(2) In counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the commission for receiving and paying over all taxes, fines, forfeitures, fees and amercements, shall be ten percent (10%), except as provided in subdivision (h)(3).

(3) For receiving and paying over all privilege taxes on litigation, the clerk of the court is entitled to a six and seventy-five hundredths percent (6.75%) commission. The total amount of commissions receivable by the clerk of the court during any fiscal year shall not be less than the amount received by such clerk during the fiscal year ending June 30, 2005; provided, that if the statewide amount of litigation tax collected during such fiscal year is less than the amount collected during the fiscal year ending June 30, 2005, then the total amount of commissions receivable by the clerk of the court for that fiscal year shall be reduced by a percentage equal to the percentage reduction in statewide litigation tax collections for that fiscal year.

(i) Other fees of court clerks. The following fees apply uniformly in all courts, general sessions, juvenile, probate, circuit or chancery, and may be charged in addition to the fees for cases listed in this section:

(1) Standard post-judgment fee. Unless otherwise provided, court clerks in criminal and civil cases in all courts shall charge a standard post-judgment fee of twenty-five dollars ($25.00). This fee shall be charged per occurrence and shall be charged regardless of whether judgment is enforced by garnishment, execution, levy or other process. This fee shall also apply to post-judgment interrogatories, publications, motions to set installment payments, and orders and pleas.

(2) For issuing a subpoena or subpoena duces tecum, the fee shall be six dollars ($6.00).

(3) (A) In all cases in all courts, the clerk shall charge a fee of five dollars ($5.00) for each requested continuance.

(B) In addition to the fee provided for in subdivision (i)(3)(A), the clerk shall also collect a courtroom security enhancement fee of two dollars ($2.00). The revenues from the two-dollar courtroom security enhancement fee shall be deposited into the county general fund. All revenue from this fee shall be used exclusively for the purposes of providing security and enhancing the security of court facilities in the county. For each fiscal year, the court security committee, created by § 16-2-505(d)(2), shall develop and submit recommendations to the county legislative body regarding how such funds shall be utilized.

(C) The fees for continuances shall be collected at the conclusion of the case. If multiple litigants request a continuance, the judge may assess these fees to one (1) or more parties.

(4) For making copies as requested, other than for an original filing and other than when preparing a record upon appeal, the fee shall be fifty cents (50cent(s)) per page.

(5) For making certification and seal, providing a copy of an abstract, or providing driver license certification, the fee shall be five dollars ($5.00).

(6) For receiving funds paid into court on confirmation of private sales or other funds paid into the clerk pursuant to court order, and collecting and paying out the proceeds, the fee shall be forty dollars ($40.00). This fee also applies where there is a pre-judgment judicial attachment or similar process to bring property into the court's possession prior to judgment. This fee shall not apply to payments of proceeds made pursuant to court order to any person from funds held by the clerk, except for court orders concerning a redemption of delinquent taxes property sale; in such case, the fee shall only be charged one (1) time against the total amount of proceeds generated from the property.

(7) For selling real or personal property under decree of court, and receiving, collecting, and paying out the proceeds, a commission not to exceed three percent (3%) on the amount of sales. The clerk shall collect the sheriff's fee, plus the sheriff's fee for each additional defendant, in a proceeding to sell real estate.

(8) The clerks of the various courts have the authority to invest idle funds held under their control, not otherwise invested. Such investments shall be in banks or savings and loan associations operating under the laws of the state or under the laws of the United States; provided, that such deposits are insured under the federal deposit insurance corporation. Such investments shall not exceed the amounts that are federally insured, unless otherwise fully collateralized under a written collateral agreement, or unless the funds are deposited with an institution that is a member of the state collateral pool. The interest on such investments shall become part of the fees of the court clerk and the clerk shall be required to account for interest received, the same as with other fees received. Any funds authorized to be invested may be invested by the clerk in the local government investment pool administered by the state treasurer.

(9) Nothing in this section shall be construed to relieve the clerks of courts from the responsibility of investing funds held under their control, pursuant to court order or under the rules of court. The interest on those investments shall accrue to the benefit of those directed by the court or by agreement of the parties to the litigation.

(10) For investing funds, the clerk shall receive a fee of five percent (5%) of the earnings of such investment.

(11) For preparing a record on appeal from a court of record to an appellate court, the fee shall be three hundred dollars ($300).

(12) Whenever the clerk is required by law or by a judge to send documents by certified or registered mail, the clerk is entitled to recover the clerk's actual costs for mailing the documents.

(j) Earmarked funds for computerization. (1) Out of all the general filing fees charged by court clerks, two dollars ($2.00) of the amount collected shall be earmarked for computer hardware purchases or replacement, but may be used for other usual and necessary computer related expenses at the discretion of the clerk. Such amount shall be preserved for these purposes and shall not revert to the general fund at the end of a budget year if unexpended.

(2) Effective July 1, 2012, all the general filing fees charged by court clerks shall be increased by two dollars ($2.00). The amount collected pursuant to this two-dollar increase shall be earmarked, along with the two dollars ($2.00) in subdivision (j)(1), for the purposes set forth in subdivision (j)(1), and shall be preserved for those purposes and shall not revert to the general fund at the end of a budget year if unexpended. Pursuant to subsection (l), the fees increased by this subdivision (j)(2) shall not be assessed against the state or otherwise represent a cost to the state in criminal cases, child support actions, mental health proceedings, actions under the Tennessee Adult Protection Act, compiled in title 71, chapter 6, part 1, actions with regard to child care licensing, and collection efforts brought by the department of human services.

(k) Costs in extraordinary cases. In any extraordinary cases, the clerk may petition the judge to award reasonable costs, in excess of the amounts provided in this section, to reimburse the clerk for the additional services demanded by the case. In such cases, the clerk may also petition the judge to require an appropriate cost bond. For the purposes of this subsection (k), an extraordinary case is defined as one in which there are ten (10) or more plaintiffs or ten (10) or more defendants.

(l) Charges to the state unchanged. Notwithstanding any provision of this section to the contrary, any fees increased by this section that are assessed against the state or that otherwise represent a cost to the state in criminal cases, child support actions, mental health proceedings, actions under the Tennessee Adult Protection Act. compiled in title 71, chapter 6, part 1, actions with regard to child care licensing, and collection efforts brought by the department of human services, shall be limited to the amounts chargeable prior to January 1, 2006.

(m) Indigent parties. No clerk shall be permitted to collect any fee authorized by this section without permitting any person the opportunity to institute a cause of action by means of a pauper's oath, in accordance with Rule 29 of the Rules of the Tennessee Supreme Court.

(n) (1) Except as provided in subdivision (n)(2), the fees provided for in this section shall not apply to circuit court clerks, criminal court clerks, clerks and masters of chancery courts, clerks of courts of general sessions, county clerks, clerks of juvenile and probate courts, and clerks of law and equity courts in counties with a charter form of government that has a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census. In those counties, the clerks shall instead charge the fees provided for in § 8-21-409. For the purpose of administering court costs and clerk's fees in counties affected by this subsection (n), any statutory reference to this section shall be deemed to be a reference to § 8-21-409.

(2) The fees provided for in this section shall apply to the criminal court, fourth circuit and the general sessions court-criminal division in any county with a charter form of government that has a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census.

(o) Fees for electronic filing and retrieval of court documents. (1) In any court where electronic filing, signing, or verification of papers has been authorized by local court rule, and in accordance with Rule 5B of the Tennessee Rules of Civil Procedure, clerks may charge a one-time subscription fee for each registered user of the electronic filing system in an amount not to exceed one hundred twenty dollars ($120). In addition clerks may charge a copy transaction fee not to exceed eight cents ($.08) per page. Such copy transaction fee shall not apply to the first copy of any document requested by a litigant or a litigant's attorney, and shall not exceed a total charge of two dollars and ten cents ($2.10) for any single document. Each of these fees shall be set in an amount necessary to defray the expenses associated with implementation and maintenance of the electronic filing and document retrieval system and shall be included in the local court rule authorizing it. Pursuant to subsection (l), these fees shall not be assessed against the state.

(2) In any court where electronic filing, signing, or verification of papers has been authorized by local court rule, the state and any department or contractor of the state shall not be required to file documents electronically, notwithstanding any local court rule.



§ Second - of 2 versions of this section

8-21-401. Schedule of fees. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) Except as otherwise provided by law, the costs provided in this section in civil cases are chargeable and may be collected at the time the services are requested from the clerk or other officer of the court; however, nothing in this section should be construed to limit the ability of a party to initiate a judicial proceeding by filing a pauper's oath. In cases where payment of the clerk's fees would create a substantial hardship for a party, judges are encouraged to use the discretion provided in Rule 29 of the Tennessee Rules of the Supreme Court to find that the party is indigent, even if that person does not meet the Legal Services Corporation's poverty guidelines. If a party, other than a party who initiated a proceeding under a pauper's oath, pays costs at the time the services are requested, such payment shall be deemed to satisfy the requirement for security to be given for costs, pursuant to § 20-12-120. In proceedings covered by subdivision (b)(1)(A), and in workers compensation complaints, the attorney filing the action shall have the option to sign a cost bond, in lieu of the party paying the clerk's fees at the time services are requested. The clerk shall not refuse to file an action where the attorney has opted to sign a cost bond. In any action where the clerk refuses to accept such cost bond in lieu of the party paying the clerk's fees, all costs in that action shall be forfeited by the clerk. These requirements for fees to be paid or security provided when services are requested from the clerk do not apply in criminal cases. The fees listed in this section do not include officer's fees as provided for in § 8-21-901 and elsewhere. These fees also do not include state and local litigation taxes.

(b) Fees in civil cases in circuit and chancery court. (1) (A) Unless otherwise provided, court clerks in civil cases in courts of record shall charge a standard court cost of two hundred twenty-five dollars ($225) at the institution of a case. The types of cases covered by this fee would include, but not be limited to, actions for enforcement of contracts or breach of contract actions; injunctions; all torts, personal injury and property damage cases, including malpractice actions, health care liability actions, and wrongful death suits; employment discrimination suits; civil rights suits; tax disputes; special remedies; other property disputes; and any other type of actions not otherwise designated in this section or elsewhere by law.

(B) In divorce cases involving minor children, the clerk shall charge a standard court cost of two hundred dollars ($200) at the institution of a case. In divorce cases that do not involve minor children, the clerk shall charge a standard court cost of one hundred twenty-five dollars ($125) at the institution of a case.

(C) In the following specific types of civil actions, the clerk shall charge a standard court cost of one hundred fifty dollars ($150) at the institution of a case:

(i) Appeals to the circuit or chancery court from juvenile court, general sessions court, probate courts, municipal courts or an administrative hearing; writs of certiorari from lower courts; or administrative hearings;

(ii) Transfers of cases from foreign counties;

(iii) Requests for writ of mandamus;

(iv) Worker's compensation actions;

(v) Condemnations and inverse condemnations; and

(vi) Quo warranto proceedings.

(D) In the following specific types of civil actions, the clerk shall charge a standard court cost of one hundred dollars ($100) at the institution of a case:

(i) Adoptions;

(ii) Legitimations;

(iii) Paternity cases;

(iv) Restoration of citizenship;

(v) Termination of parental rights;

(vi) Other domestic relations matters not otherwise designated;

(vii) Name changes;

(viii) Minor settlements;

(ix) Enforcement of foreign judgments;

(x) Civil expungements where authorized by law; and

(xi) Orders of protection.

(E) In the following specific actions, the clerk shall charge a standard court cost of seventy-five dollars ($75.00): child support enforcement and modification, including interstate support cases and civil contempt actions, and requests for modification of a parenting plan.

(F) In delinquent property tax cases, the clerk shall assess a filing fee of forty-two dollars ($42.00) per parcel. For each parcel of property for which the judge issues an order to sell, there shall be a fee of one hundred dollars ($100) for clerk's services related to that action.

(2) (A) For the purposes of determining the fees of the clerk of court, when any third party complaint in a civil case is filed, the party filing the complaint shall be charged the same fee as was charged at the initiation of the original civil proceeding.

(B) The fee for cross-filings and counter complaints in civil cases in courts of record shall be one hundred dollars ($100).

(c) The clerks of the various courts administering estates, guardianships, conservatorships, and other probate matters are entitled to demand and shall receive for their services the following fees:

(1) For opening and closing an estate, other than a small estate, including giving notice of the opening of the estate to the department of revenue, two hundred thirty dollars ($230);

(A) For filing and docketing claims, giving notice and filing release on each claim for a decedent's estate, to be paid by claimant, eleven dollars ($11.00);

(B) For filing exceptions to claims against estates, mailing notices and entering order, forty-two dollars ($42.00);

(2) For filing small estate affidavits and giving notice of the opening of the estate to the department of revenue, forty-one dollars ($41.00);

(3) For filing a request for letters of guardianship and conservatorship; issuing all initial process and cost bond; entering order and issuing certificate of guardianship and conservatorship, not including fee of the sheriff; and including final accounting and order closing, regardless of court where filed, one hundred sixty dollars ($160);

(4) For filing a new request for removal of disabilities of minority, and incompetence, filing affidavits and entering orders; for filing a new request to legitimate a person, change a name or correct a birth certificate and enter orders; for filing a new request for habeas corpus, filing cost bond, issuing process and enter orders, not including fee of the sheriff, one hundred dollars ($100);

(5) For filing requests under the mental health law, compiled in title 33, issuing notices, entering return, and entering judgments after hearing, not including fee of the sheriff, fifty dollars ($50.00);

(6) For filing and docketing any request on an existing case, other than a request to close the case, not otherwise provided for, eighteen dollars ($18.00);

(7) For entering any order on an existing case, other than closing order, not otherwise provided for, twelve dollars ($12.00);

(8) For issuing summons, subpoenas, citations, writs and notices, including copies of process when required by law, other than initial process, six dollars ($6.00);

(9) For filing any document not otherwise provided for in probate court, seven dollars ($7.00); and

(10) For filing, reviewing, recording annual or interim settlement or accounting and entering order approving settlement only, forty dollars ($40.00).

(d) Fees in Criminal Cases in Courts of Record. (1) Unless otherwise provided in this section, court clerks in criminal cases in courts of record shall charge a standard court cost of three hundred dollars ($300). This fee shall apply per case per defendant.

(2) The clerk shall charge a fee of one hundred dollars ($100) for proceedings related to a violation of probation, any post-judgment actions, or expungements.

(3) The clerk shall charge a fee of seventy-five dollars ($75.00) for criminal contempt actions, including criminal contempt proceedings in civil courts, for failure to appear, requests for bonding company release from final forfeiture, requests to reinstate a driver license, and requests for relief.

(4) Reimbursement from the state shall be limited to the fees as currently allowed by law.

(e) Fees for Proceedings in Juvenile Court. (1) Unless otherwise provided in this section, court clerks in juvenile proceedings shall charge a standard court cost of one hundred dollars ($100). This fee shall apply to all juvenile proceedings not otherwise designated, including, but not limited to, requests to establish support or nonsupport, proceedings related to parentage, paternity cases, and legitimations.

(2) For requests for modification of child support, the clerk shall charge a fee of seventy-five dollars ($75.00).

(3) In the following actions, the clerk of the juvenile court shall charge a fee of forty-two dollars ($42.00): juvenile traffic cases, consent orders, diversion and nonjudicial disposition of juvenile cases, voluntary motions to grant custody, marriage waivers, attachment pro corpus, and bench warrants.

(4) In the following actions, the clerk of the juvenile court shall charge a fee of twenty-five dollars ($25.00): restricted licenses, drug screenings, entering order of appeal and taking appeal bond, entering judgment from appellate court, entering order allowing rehearing, and special pleas.

(5) In the following actions, the clerk of the juvenile court shall charge a fee of sixty-two dollars ($62.00): delinquency and unruly cases, and felony and misdemeanor cases in juvenile court.

(f) Actions in general sessions court. (1) General sessions civil filing fee, forty-two dollars ($42.00). Unless otherwise provided elsewhere in this section, court clerks in civil cases in general sessions court shall charge a standard filing fee of forty-two dollars ($42.00). This fee is intended to cover all initial court clerk's costs for initiating a civil proceeding in general sessions court, including, but not limited to, hearings regarding short term mental health commitments, appeals of decisions denying the issuance of handgun permits, and requests not otherwise provided for. This fee shall not apply to orders of protection, which shall have the same fee, when costs are adjudged, as in courts of record, of one hundred dollars ($100).

(2) When a general sessions court is exercising concurrent civil jurisdiction with a court of record, the clerk shall charge the litigation taxes and court costs applicable in courts of record.

(g) Criminal actions in general sessions court. (1) General session criminal base fee, sixty-two dollars ($62.00). This fee shall be charged per conviction per defendant. For cases involving traffic citations, instead of sixty-two dollars ($62.00), the base court cost shall be forty-two dollars ($42.00).

(2) Failure to appear, forty dollars ($40.00). In cases where the defendant fails to appear or pay fines or costs and the court issues an attachment, bench warrant, capias or other process to compel the defendant's attendance at the court, the defendant shall be charged an additional fee for clerk's costs of forty dollars ($40.00).

(3) Calling in surety, forty dollars ($40.00). The clerk shall charge the defendant this fee each time a scire facias or other proceeding is instituted to bring in a surety, or make action against a bond in criminal cases for failure to appear.

(4) The clerk shall charge a fee of seventy-five dollars ($75.00) for requests for bonding company release from final forfeiture, or requests to reinstate a driver license.

(5) The clerk shall charge a fee of one hundred dollars ($100) for expungements.

(h) Clerk's commissions. (1) Except as provided in subdivisions (h)(2) and (3), for receiving and paying over all taxes, fines, forfeitures, fees and amercements, the clerk of the court is entitled to a five percent (5%) commission.

(2) In counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the commission for receiving and paying over all taxes, fines, forfeitures, fees and amercements, shall be ten percent (10%), except as provided in subdivision (h)(3).

(3) For receiving and paying over all privilege taxes on litigation, the clerk of the court is entitled to a six and seventy-five hundredths percent (6.75%) commission. The total amount of commissions receivable by the clerk of the court during any fiscal year shall not be less than the amount received by such clerk during the fiscal year ending June 30, 2005; provided, that if the statewide amount of litigation tax collected during such fiscal year is less than the amount collected during the fiscal year ending June 30, 2005, then the total amount of commissions receivable by the clerk of the court for that fiscal year shall be reduced by a percentage equal to the percentage reduction in statewide litigation tax collections for that fiscal year.

(i) Other fees of court clerks. The following fees apply uniformly in all courts, general sessions, juvenile, probate, circuit or chancery, and may be charged in addition to the fees for cases listed in this section:

(1) Standard post-judgment fee. Unless otherwise provided, court clerks in criminal and civil cases in all courts shall charge a standard post-judgment fee of twenty-five dollars ($25.00). This fee shall be charged per occurrence and shall be charged regardless of whether judgment is enforced by garnishment, execution, levy or other process. This fee shall also apply to post-judgment interrogatories, publications, motions to set installment payments, and orders and pleas.

(2) For issuing a subpoena or subpoena duces tecum, the fee shall be six dollars ($6.00).

(3) (A) In all cases in all courts, the clerk shall charge a fee of five dollars ($5.00) for each requested continuance.

(B) In addition to the fee provided for in subdivision (i)(3)(A), the clerk shall also collect a courtroom security enhancement fee of two dollars ($2.00). The revenues from the two-dollar courtroom security enhancement fee shall be deposited into the county general fund. All revenue from this fee shall be used exclusively for the purposes of providing security and enhancing the security of court facilities in the county. For each fiscal year, the court security committee, created by § 16-2-505(d)(2), shall develop and submit recommendations to the county legislative body regarding how such funds shall be utilized.

(C) The fees for continuances shall be collected at the conclusion of the case. If multiple litigants request a continuance, the judge may assess these fees to one (1) or more parties.

(4) For making copies as requested, other than for an original filing and other than when preparing a record upon appeal, the fee shall be fifty cents (50cent(s)) per page.

(5) For making certification and seal, providing a copy of an abstract, or providing driver license certification, the fee shall be five dollars ($5.00).

(6) For receiving funds paid into court on confirmation of private sales or other funds paid into the clerk pursuant to court order, and collecting and paying out the proceeds, the fee shall be forty dollars ($40.00). This fee also applies where there is a pre-judgment judicial attachment or similar process to bring property into the court's possession prior to judgment. This fee shall not apply to payments of proceeds made pursuant to court order to any person from funds held by the clerk, except for court orders concerning a redemption of delinquent taxes property sale; in such case, the fee shall only be charged one (1) time against the total amount of proceeds generated from the property.

(7) For selling real or personal property under decree of court, and receiving, collecting, and paying out the proceeds, a commission not to exceed three percent (3%) on the amount of sales. The clerk shall collect the sheriff's fee, plus the sheriff's fee for each additional defendant, in a proceeding to sell real estate.

(8) The clerks of the various courts have the authority to invest idle funds held under their control, not otherwise invested. Such investments shall be in banks or savings and loan associations operating under the laws of the state or under the laws of the United States; provided, that such deposits are insured under the federal deposit insurance corporation. Such investments shall not exceed the amounts that are federally insured, unless otherwise fully collateralized under a written collateral agreement, or unless the funds are deposited with an institution that is a member of the state collateral pool. The interest on such investments shall become part of the fees of the court clerk and the clerk shall be required to account for interest received, the same as with other fees received. Any funds authorized to be invested may be invested by the clerk in the local government investment pool administered by the state treasurer.

(9) Nothing in this section shall be construed to relieve the clerks of courts from the responsibility of investing funds held under their control, pursuant to court order or under the rules of court. The interest on those investments shall accrue to the benefit of those directed by the court or by agreement of the parties to the litigation.

(10) For investing funds, the clerk shall receive a fee of five percent (5%) of the earnings of such investment.

(11) For preparing a record on appeal from a court of record to an appellate court, the fee shall be three hundred dollars ($300).

(12) Whenever the clerk is required by law or by a judge to send documents by certified or registered mail, the clerk is entitled to recover the clerk's actual costs for mailing the documents.

(j) Earmarked funds for computerization.

Out of all the general filing fees charged by court clerks, two dollars ($2.00) of the amount collected shall be earmarked for computer hardware purchases or replacement, but may be used for other usual and necessary computer related expenses at the discretion of the clerk. Such amount shall be preserved for these purposes and shall not revert to the general fund at the end of a budget year if unexpended.

(k) Costs in extraordinary cases. In any extraordinary cases, the clerk may petition the judge to award reasonable costs, in excess of the amounts provided in this section, to reimburse the clerk for the additional services demanded by the case. In such cases, the clerk may also petition the judge to require an appropriate cost bond. For the purposes of this subsection (k), an extraordinary case is defined as one in which there are ten (10) or more plaintiffs or ten (10) or more defendants.

(l) Charges to the state unchanged. Notwithstanding any provision of this section to the contrary, any fees increased by this section that are assessed against the state or that otherwise represent a cost to the state in criminal cases, child support actions, mental health proceedings, actions under the Tennessee Adult Protection Act. compiled in title 71, chapter 6, part 1, actions with regard to child care licensing, and collection efforts brought by the department of human services, shall be limited to the amounts chargeable prior to January 1, 2006.

(m) Indigent parties. No clerk shall be permitted to collect any fee authorized by this section without permitting any person the opportunity to institute a cause of action by means of a pauper's oath, in accordance with Rule 29 of the Rules of the Tennessee Supreme Court.

(n) (1) Except as provided in subdivision (n)(2), the fees provided for in this section shall not apply to circuit court clerks, criminal court clerks, clerks and masters of chancery courts, clerks of courts of general sessions, county clerks, clerks of juvenile and probate courts, and clerks of law and equity courts in counties with a charter form of government that has a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census. In those counties, the clerks shall instead charge the fees provided for in § 8-21-409. For the purpose of administering court costs and clerk's fees in counties affected by this subsection (n), any statutory reference to this section shall be deemed to be a reference to § 8-21-409.

(2) The fees provided for in this section shall apply to the criminal court, fourth circuit and the general sessions court-criminal division in any county with a charter form of government that has a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census.

(o) Fees for electronic filing and retrieval of court documents. (1) In any court where electronic filing, signing, or verification of papers has been authorized by local court rule, and in accordance with Rule 5B of the Tennessee Rules of Civil Procedure, clerks may charge a one-time subscription fee for each registered user of the electronic filing system in an amount not to exceed one hundred twenty dollars ($120). In addition clerks may charge a copy transaction fee not to exceed eight cents ($.08) per page. Such copy transaction fee shall not apply to the first copy of any document requested by a litigant or a litigant's attorney, and shall not exceed a total charge of two dollars and ten cents ($2.10) for any single document. Each of these fees shall be set in an amount necessary to defray the expenses associated with implementation and maintenance of the electronic filing and document retrieval system and shall be included in the local court rule authorizing it. Pursuant to subsection (l), these fees shall not be assessed against the state.

(2) In any court where electronic filing, signing, or verification of papers has been authorized by local court rule, the state and any department or contractor of the state shall not be required to file documents electronically, notwithstanding any local court rule.



§ 8-21-403 - Service fees and costs for handling spousal support, child support and other payments.

(a) Each clerk of a court in this state receiving, handling and disbursing spousal support, child support, and similar moneys under and by order of court is entitled to charge and receive from the obligor the sum of five percent (5%) for any and all payments received during each calendar month for such clerk's services in so receiving, handling and disbursing same in addition to any amounts collected for support. Any support order which does not specifically include payment of the clerk's fee by the obligor is deemed to authorize the clerk to collect the fee from the obligor. The clerk's fee shall be an obligation of the obligor and shall be added to the amount of court-ordered child support, making the total obligation of the obligor the support plus the clerk's fee. The clerk is authorized to accept a partial payment of child support and shall prorate any such partial payment as to support and clerk's fee.

(b) The clerk has the authority to contract with the department of human services, subject to availability of funds, to pay for the costs of collecting child support under Title IV-D of the Social Security Act and the laws of this state pursuant thereto, but any expenditures for which reimbursement is sought under such a contract shall be reduced by the amount of fees collected by the contracting clerk under subsection (a). All records, papers, files, and other documents in the clerk's office pertaining to Title IV-D collections shall be open for inspection and subject to audit by the department of human services, the office of the comptroller of the treasury, or authorized agents of the federal government.



§ 8-21-404 - Allowances where no fee fixed.

The court may make allowances to the clerk or other person acting as trustee, receiver, or commissioner under the appointment of the court, or to the clerk in the clerk's official capacity.



§ 8-21-405 - Auctioneer expense.

If the clerk employs an auctioneer or other person to cry the sale of property, it shall be at the clerk's own expense.



§ 8-21-406 - Fees in consequence of neglect of duty.

No clerk of any court shall be entitled to any fees which become chargeable to the state or county in consequence of any omission or neglect of duty on the part of such clerk.



§ 8-21-407 - Imperfect transcripts on appeal.

Such clerks shall not be entitled to any fees for imperfect or incorrect transcripts made out and transmitted to a superior court, but such fees shall, on motion, be stricken out of the bill of costs, and such clerk, moreover, charged with costs of the certiorari awarded to bring up a more perfect record.



§ 8-21-408 - Fees for computer searches.

In addition to fees allowable pursuant to § 10-7-506, in counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, and in counties having a population of not less than three hundred thirty-five thousand (335,000) nor more than three hundred thirty-six thousand (336,000), according to the 1990 federal census or any subsequent federal census, the clerks of the court as listed in § 8-21-401 may charge a fee not to exceed five dollars ($5.00) for computer searches for any public record having a commercial value.

§ First - of 2 versions of this section

8-21-409. Fees for court clerks in certain counties with a charter form of government. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) Circuit court clerks, criminal court clerks, clerks and masters of chancery courts, clerks of courts of general sessions, clerks of trial justice courts, county clerks, clerks of juvenile and probate courts, and clerks of law and equity courts, in counties with a charter form of government having a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census, are authorized to demand and receive for their services, where appropriate, the following fees for services indicated:

(1) Issuing process. (A) For issuing summons for each defendant, order of publication, attachment for property or witness, replevin, injunction, refunding bonds in equity cases, any notice required by law, fieri facias, scire facias, venditioni exponas, writ of possession, distringas, capias, writ of error, writ of certiorari, writ of supersedeas, or any other writ, ancillary attachments, distress warrants, and criminal summons, five dollars ($5.00).

(B) For issuing subpoena to bring in paper or record, etc., and for issuing subpoena for each witness, two dollars ($2.00).

(C) For issuing state's warrant with affidavit, four dollars ($4.00).

(D) For issuing forcible entry and detainer warrant, or any other civil warrant in general sessions courts, or trial justice courts, three dollars ($3.00).

(E) For each additional name on any state or civil warrant, one dollar ($1.00).

(F) For summons to answer in city's or county's suit for taxes for each defendant, three dollars ($3.00).

(G) For issuing order to sheriff to summon jurors or commissioners to divide land, three dollars ($3.00).

(H) For preparation and issuance of garnishment to officer, two dollars ($2.00).

(I) For each copy of the above processes when required by law, one dollar and fifty cents ($1.50).

(J) For each recognizance, bond or mittimus, two dollars ($2.00).

(2) Filing instruments. For filing each bond, bill, complaint, motion or other pleading, document, exhibit, or article, affidavit, record or paper, presentment or indictment, criminal warrant pending action from grand jury, two dollars ($2.00).

(3) Taking acknowledgment on legal instruments. (A) For qualifying each surety on a bond or for taking an affidavit, two dollars ($2.00).

(B) For affixing the seal on any legal instrument, two dollars ($2.00).

(C) For taking a deposition, five dollars ($5.00).

(D) For empaneling a jury, two dollars ($2.00).

(E) For examining a party in interrogatories, five dollars ($5.00).

(4) Rule entries. (A) For each order, bond, bill, complaint, motion or other pleading, document, exhibit, or article, affidavit, record or paper, presentment or indictment, criminal warrant, criminal summons, pending action from grand jury and return of process entered upon the rule, trial, or execution docket, two dollars ($2.00).

(B) For making and entering on execution docket each bill of costs, three dollars ($3.00).

(C) For entering each judgment, three dollars ($3.00).

(D) For entering judgment against state or county, where defendant is shown by execution to be insolvent, three dollars ($3.00).

(E) For entering order of appeal to any appellate court, three dollars ($3.00).

(F) For each probate of a witness, one dollar and fifty cents ($1.50).

(G) For furnishing each bill of costs, two dollars ($2.00).

(5) Minute entries and copies of legal instruments. (A) For entering minutes or a transcript of record, or copies of any pleadings, papers, and proceedings in a cause, per one hundred (100) words, four (4) figures to be counted as a word, one dollar ($1.00).

(B) Copy of indictment or presentment for a defendant in jail, copy of indictment in minute book, copy of indictment to warden of penitentiary, two dollars ($2.00).

(C) Certified copy of sentence furnished to warden of penitentiary and certified copies and statements of sentence to workhouse for superintendent of workhouse and for county mayor, three dollars and fifty cents ($3.50).

(D) For transcript of judgment and bill of costs for comptroller or treasurer, two dollars and fifty cents ($2.50).

(E) For every certificate not included in some other service, two dollars ($2.00).

(F) Copy of commitment or acquittal to judicial cost accountant, two dollars and fifty cents ($2.50).

(G) Furnishing appointed attorneys, indigent defendants or petitioners with copies of documents at two dollars ($2.00) for the first page and one dollar ($1.00) for each additional page, not to exceed ten dollars ($10.00).

(6) Commissions. (A) Except as provided in subdivision (a)(6)(B), for receiving and paying over all taxes, fines, forfeitures, fees and amercements, the clerk of the court is entitled to a five percent (5%) commission.

(B) For receiving and paying over all privilege taxes on litigation, the clerk of the court is entitled to a six and seventy-five hundredths percent (6.75%) commission. The total amount of commissions receivable by the clerk of the court during any fiscal year shall not be less than the amount received by such clerk during the fiscal year ending June 30, 2005; provided, that if the statewide amount of litigation tax collected during such fiscal year is less than the amount collected during the fiscal year ending June 30, 2005, then the total amount of commissions receivable by the clerk of the court for that fiscal year shall be reduced by a percentage equal to the percentage reduction in statewide litigation tax collections for that fiscal year.

(C) For selling property under decree of court, and receiving, collecting and paying out the proceeds, a commission not to exceed five percent (5%) on the amount of sales up to six thousand dollars ($6,000), and an additional amount to be fixed within such limits in the discretion of the court.

(D) On confirmation of private sales, and receiving, collecting and paying out the proceeds, a commission of two percent (2%).

(E) Additional compensation allowable by court for accounts and settlements of administration and reports under reference.

(F) For receiving and paying out workers' compensation installment payments, five percent (5%) on the dollar.

(7) Miscellaneous. (A) For drawing deed of conveyance under orders of the court, reciting all proper facts, twenty dollars, ($20.00).

(B) For deciding upon exceptions to answers, for each exception, two dollars ($2.00).

(C) For tax encumbrances report and services connected with the report and services, three dollars ($3.00).

(D) For receiving and recording a bank's sworn statement of capital stock paid up, and its financial condition, for executing trusts, two dollars ($2.00).

(E) For each certificate as to tax bill, required to be made to the county trustee in such case, one dollar ($1.00).

(F) Workers' compensation settlements under § 50-6-304:

(i) For filing proceedings and entering any judgment on the proceedings, minimum twenty dollars ($20.00); and

(ii) For each certified copy of the final judgment, three dollars ($3.00).

(G) For receiving and handling motor vehicle license or submitting abstracts on motor vehicle violations, two dollars ($2.00).

(H) For preparing and mailing correspondence notifying defendants and attorneys of record of the setting of criminal and civil cases on the court docket, two dollars ($2.00).

(I) For proceedings in adoption and legitimation cases, change of name, registration of citizenship cases, plus any litigation tax, if applicable, seventy-five dollars ($75.00).

(J) For proceedings in uncontested divorces, plus any litigation tax and divorce referee fees, if applicable, seventy-five dollars ($75.00).

(K) For proceedings in expunging public records in the criminal, circuit, or general sessions courts, pursuant to § 40-35-313, or where an indictment, presentment or warrant was dismissed as a result of a diversion program, according to §§ 40-15-102--40-15-105, inclusive, forty dollars ($40.00).

(L) (i) In criminal cases in a court of record, the circuit or criminal clerk has the option to charge a flat fee, in lieu of itemizing the fees as set forth in this subsection (a); the clerk's fee in misdemeanor and felony cases shall be, plus any state and local litigation tax applicable, two hundred fifty dollars ($250).

(ii) In criminal cases in general sessions court, the clerk has the option to charge a flat fee in lieu of itemizing the fees as set forth in this subsection (a); the clerk's fee for each conviction in criminal cases in general sessions court shall be forty dollars ($40.00).

(M) In the following cases the clerk may, at the clerk's option, charge a flat fee, instead of itemizing the fees set out in this subsection (a):

(i) The clerk's fee in contempt cases shall be thirty-five dollars ($35.00).

(ii) The clerk's fee for cases involving child support enforcement shall be thirty-five dollars ($35.00).

(iii) The clerk's fee for cases involving default judgments shall be, for each case, seventy-five dollars ($75.00).

(N) The clerk shall notify the office of the comptroller of the treasury and the county mayor of the clerk's election to charge a flat fee in lieu of itemizing fees. The election to charge a flat fee shall apply to all cases set out in subdivision (a)(7)(M). Elections become effective on July 1, after notice, and shall remain effective indefinitely, unless the clerk gives notice to the office of the comptroller of the treasury and the county mayor of a change in the election.

(O) For petitions for visitation of a minor child, including grandparent visitation, seventy-five dollars ($75.00).

(P) For petitions for custody or change of custody of minor child, seventy-five dollars ($75.00).

(Q) For petitions to enter a foreign judgment, seventy-five dollars ($75.00).

(R) For filing and docketing petitions and orders not otherwise provided, seventy-five dollars ($75.00).

(S) For proceedings in claims for abandoned mineral interests cases, pursuant to § 66-5-108, thirty-five dollars ($35.00).

(T) In all cases where a fine is imposed, but is to be paid in installments, the clerk shall charge a fee for services in administering a deferred payment plan in accordance with § 40-24-101, in the amount of five percent (5%) of the total, not to exceed fifteen dollars ($15.00).

(b) The clerks of the various courts of the state administering estates, guardianships, conservatorships and other probate matters are entitled to demand and shall receive for their services the following fees:

(1) For filing petition, entering order, recording bond and issuing original letters of administration in intestacy cases, sixty dollars ($60.00);

(2) For filing petition to probate will and entering order, without issuing letters testamentary, forty-eight dollars ($48.00);

(3) For filing petition to probate will of three (3) pages or less in length, entering order, issuing original letters testamentary when bond is waived, recording will, sixty-six dollars ($66.00);

(4) (A) For filing petition to probate will of more than three (3) pages in length, entering order, issuing original letters testamentary when bond is waived, recording will, sixty-six dollars ($66.00);

(B) Plus for each additional page of will in excess of three (3) pages, one dollar ($1.00);

(5) For filing petition to probate will of three (3) pages or less in length, entering order, issuing original letters testamentary or original letters of administration c.t.a., recording bond, seventy-two dollars ($72.00);

(6) (A) For filing petition to probate will of more than three (3) pages in length, entering order, issuing original letters testamentary or original letters of administration c.t.a., recording bond, seventy-two dollars ($72.00);

(B) Plus for each additional page of will in excess of three (3) pages, one dollar ($1.00);

(7) For forwarding by mail the notice to the commissioner required by § 67-8-406(a), six dollars ($6.00);

(8) For giving notice to creditors of the qualification of a personal representative, as required by § 30-2-306(a), four dollars ($4.00);

(9) For each notice of claim against estate given as required by § 30-2-314, four dollars ($4.00);

(10) For filing petition for letters of guardianship, issuing process and cost bond, entering order, and issuing original certificate of guardianship, not including fee of the sheriff, sixty dollars ($60.00);

(11) For filing petition for removal of disabilities of minority, and entering order, thirty dollars ($30.00);

(12) For filing petition for removal of disabilities of insanity, filing affidavits and entering order, thirty dollars ($30.00);

(13) For filing petition for allowing year's support to spouses and entering all orders and reports, thirty dollars ($30.00);

(14) For filing petition to legitimate person, entering order, issuing certificates to be forwarded to the Tennessee office of vital records, maximum, sixty dollars ($60.00);

(15) For filing petition for change of name, and entering order, maximum, sixty dollars ($60.00);

(16) For filing inventory and recording same in inventory record book, ten dollars ($10.00);

(17) For entering each order not otherwise provided for, twelve dollars, ($12.00);

(18) For filing petition for habeas corpus, filing cost bond, issuing process, and entering order, not including fee of the sheriff, sixty dollars ($60.00);

(19) (A) For filing and recording annual settlement of guardians, conservators, administrators and executors and entering order approving settlement only, thirty dollars ($30.00);

(B) Plus for each additional page in excess of three (3) pages, one dollar ($1.00);

(20) (A) For filing and recording final settlement of guardians, conservators, administrators and executors and entering order approving settlement only, thirty-six dollars ($36.00);

(B) Plus for each additional page in excess of three (3) pages, one dollar ($1.00);

(21) For filing petition under the mental health law, compiled in title 33, issuing notices of hearing, entering returns, and entering judgments after hearing, not including fees of sheriff, fifty dollars ($50.00);

(22) For entering order increasing bonds of guardians, conservators, executors and administrators and recording bond, twenty-two dollars, ($22.00);

(23) For issuing each additional copy of letters of administration, testamentary, guardianships and conservatorships, six dollars ($6.00);

(24) For each certificate issued, except under acts of congress, four dollars ($4.00);

(25) For each certificate issued under acts of congress, six dollars ($6.00);

(26) For issuing supplemental certificate showing letters to be in force, six dollars ($6.00);

(27) For making certified copies of documents, per page, two dollars ($2.00), plus for certificate, two dollars ($2.00);

(28) For making photocopies of documents, per page, one dollar ($1.00);

(29) For filing exceptions to claims against estates, mailing notices and entering orders, forty-two dollars ($42.00);

(30) For filing petition for delayed or corrected birth certificate, and entering order, thirty-six dollars ($36.00);

(31) (A) For filing and docketing claims against decedent's estate, each claim, five dollars ($5.00);

(B) For filing release of each claim, two dollars ($2.00);

(32) For filing and docketing petition and order not otherwise provided for, thirty dollars ($30.00);

(33) For issuing summons, subpoenas, citations, writs and notices, including copies of process when required by law, eleven dollars ($11.00);

(34) (A) For filing small estate affidavits, including certifying to one (1) copy, thirty dollars ($30.00);

(B) Each additional copy, two dollars ($2.00);

(35) For filing petition and cost bond in causes involving sale of real estate, eighteen dollars ($18.00);

(36) For filing each answer in causes described in this subsection (b), seven dollars ($7.00);

(37) For filing each report in causes described in this subsection (b), seven dollars ($7.00);

(38) For issuing summons and return in causes described in this subsection (b), including copy of process, eleven dollars ($11.00);

(39) For entering orders pro confesso in causes described in this subsection (b), seven dollars ($7.00);

(40) For issuing and entering order of publication in causes described in this subsection (b), seven dollars ($7.00);

(41) For filing each amended petition in causes described in this subsection (b), ten dollars ($10.00);

(42) For entering order appointing guardian ad litem in causes described in this subsection (b), twelve dollars ($12.00);

(43) For entering final order in each of the causes described in this subsection (b), twelve dollars ($12.00);

(44) Commissions on funds paid into court on confirmation of private sales or other funds paid into the clerk pursuant to court order, and receiving, collecting and paying out the proceeds, a maximum commission of two percent (2%); and

(45) For selling property under decree of court and receiving, collecting, and paying out the proceeds, a commission not to exceed five percent (5%) on the amount of sales up to six thousand dollars ($6,000), and an additional amount to be fixed within such limits, in the discretion of the court.

(c) Indigent Parties. No clerk shall be permitted to collect any fee authorized by this section without permitting any person the opportunity to institute a cause of action by means of a pauper's oath in accordance with Rule 29 of the Rules of the Tennessee Supreme Court.

(d) In each new case filed, the clerk may, at the clerk's option, charge an additional fee for data entry in the amount of four dollars ($4.00). Notwithstanding any provision of this subsection (d) to the contrary, any fees increased by this subsection (d) that are assessed against the state or that otherwise represent a cost to the state in criminal cases, child support actions, mental health proceedings, actions under the Tennessee Adult Protection Act, compiled in title 71, chapter 6, part 1, actions with regard to child care licensing, and collection efforts brought by the department of human services, shall be limited to the amounts chargeable prior to July 1, 2012.

(e) Fee for entering each continuance, five dollars ($5.00).

(f) Investments. (1) The clerks of the various courts have the authority to invest idle funds held under their control, not otherwise invested. Such investments shall be in banks or savings and loan associations operating under the laws of the state or under the laws of the United States; provided, that such deposits are insured under the federal deposit insurance corporation. Such investments shall not exceed the amounts that are federally insured, unless otherwise fully collateralized under a written collateral agreement, or unless the funds are deposited with an institution that is a member of the state collateral pool. The interest on such investments shall become part of the fees of the court clerk, and the clerk shall be required to account for interest received, the same as with other fees received. Any funds authorized to be invested may be invested by the clerk in the local government investment pool administered by the state treasurer.

(2) Nothing in this section shall be construed to relieve the clerks of courts from the responsibility of investing funds held under their control pursuant to court order or under the rules of court. The interest on those investments shall accrue to the benefit of those directed by the court or by agreement of the parties to the litigation.

(3) For investing funds, the clerk shall receive a fee of five percent (5%) of the earnings of such investment.

(g) (1) In delinquent property tax cases, the clerks of the courts shall receive a fee for basic services, to be specified by order of the courts, against each delinquent upon the filing of the complaint. Additionally, the clerk shall receive for other services the statutory fees allowed the clerks under existing laws.

(2) For annually providing to the county trustee the list of delinquent taxpayers mandated by § 67-5-2403, the clerk shall receive a fee of five dollars ($5.00) for each property listed for each year, which shall be added to all the fees and costs in such suits.

§ Second - of 2 versions of this section

8-21-409. Fees for court clerks in certain counties with a charter form of government. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) Circuit court clerks, criminal court clerks, clerks and masters of chancery courts, clerks of courts of general sessions, clerks of trial justice courts, county clerks, clerks of juvenile and probate courts, and clerks of law and equity courts, in counties with a charter form of government having a population of not less than three hundred and fifty thousand (350,000) nor more than four hundred and fifty thousand (450,000), according to the 2000 federal census or any subsequent federal census, are authorized to demand and receive for their services, where appropriate, the following fees for services indicated:

(1) Issuing process. (A) For issuing summons for each defendant, order of publication, attachment for property or witness, replevin, injunction, refunding bonds in equity cases, any notice required by law, fieri facias, scire facias, venditioni exponas, writ of possession, distringas, capias, writ of error, writ of certiorari, writ of supersedeas, or any other writ, ancillary attachments, distress warrants, and criminal summons, five dollars ($5.00).

(B) For issuing subpoena to bring in paper or record, etc., and for issuing subpoena for each witness, two dollars ($2.00).

(C) For issuing state's warrant with affidavit, four dollars ($4.00).

(D) For issuing forcible entry and detainer warrant, or any other civil warrant in general sessions courts, or trial justice courts, three dollars ($3.00).

(E) For each additional name on any state or civil warrant, one dollar ($1.00).

(F) For summons to answer in city's or county's suit for taxes for each defendant, three dollars ($3.00).

(G) For issuing order to sheriff to summon jurors or commissioners to divide land, three dollars ($3.00).

(H) For preparation and issuance of garnishment to officer, two dollars ($2.00).

(I) For each copy of the above processes when required by law, one dollar and fifty cents ($1.50).

(J) For each recognizance, bond or mittimus, two dollars ($2.00).

(2) Filing instruments. For filing each bond, bill, complaint, motion or other pleading, document, exhibit, or article, affidavit, record or paper, presentment or indictment, criminal warrant pending action from grand jury, two dollars ($2.00).

(3) Taking acknowledgment on legal instruments. (A) For qualifying each surety on a bond or for taking an affidavit, two dollars ($2.00).

(B) For affixing the seal on any legal instrument, two dollars ($2.00).

(C) For taking a deposition, five dollars ($5.00).

(D) For empaneling a jury, two dollars ($2.00).

(E) For examining a party in interrogatories, five dollars ($5.00).

(4) Rule entries. (A) For each order, bond, bill, complaint, motion or other pleading, document, exhibit, or article, affidavit, record or paper, presentment or indictment, criminal warrant, criminal summons, pending action from grand jury and return of process entered upon the rule, trial, or execution docket, two dollars ($2.00).

(B) For making and entering on execution docket each bill of costs, three dollars ($3.00).

(C) For entering each judgment, three dollars ($3.00).

(D) For entering judgment against state or county, where defendant is shown by execution to be insolvent, three dollars ($3.00).

(E) For entering order of appeal to any appellate court, three dollars ($3.00).

(F) For each probate of a witness, one dollar and fifty cents ($1.50).

(G) For furnishing each bill of costs, two dollars ($2.00).

(5) Minute entries and copies of legal instruments. (A) For entering minutes or a transcript of record, or copies of any pleadings, papers, and proceedings in a cause, per one hundred (100) words, four (4) figures to be counted as a word, one dollar ($1.00).

(B) Copy of indictment or presentment for a defendant in jail, copy of indictment in minute book, copy of indictment to warden of penitentiary, two dollars ($2.00).

(C) Certified copy of sentence furnished to warden of penitentiary and certified copies and statements of sentence to workhouse for superintendent of workhouse and for county mayor, three dollars and fifty cents ($3.50).

(D) For transcript of judgment and bill of costs for comptroller or treasurer, two dollars and fifty cents ($2.50).

(E) For every certificate not included in some other service, two dollars ($2.00).

(F) Copy of commitment or acquittal to judicial cost accountant, two dollars and fifty cents ($2.50).

(G) Furnishing appointed attorneys, indigent defendants or petitioners with copies of documents at two dollars ($2.00) for the first page and one dollar ($1.00) for each additional page, not to exceed ten dollars ($10.00).

(6) Commissions. (A) Except as provided in subdivision (a)(6)(B), for receiving and paying over all taxes, fines, forfeitures, fees and amercements, the clerk of the court is entitled to a five percent (5%) commission.

(B) For receiving and paying over all privilege taxes on litigation, the clerk of the court is entitled to a six and seventy-five hundredths percent (6.75%) commission. The total amount of commissions receivable by the clerk of the court during any fiscal year shall not be less than the amount received by such clerk during the fiscal year ending June 30, 2005; provided, that if the statewide amount of litigation tax collected during such fiscal year is less than the amount collected during the fiscal year ending June 30, 2005, then the total amount of commissions receivable by the clerk of the court for that fiscal year shall be reduced by a percentage equal to the percentage reduction in statewide litigation tax collections for that fiscal year.

(C) For selling property under decree of court, and receiving, collecting and paying out the proceeds, a commission not to exceed five percent (5%) on the amount of sales up to six thousand dollars ($6,000), and an additional amount to be fixed within such limits in the discretion of the court.

(D) On confirmation of private sales, and receiving, collecting and paying out the proceeds, a commission of two percent (2%).

(E) Additional compensation allowable by court for accounts and settlements of administration and reports under reference.

(F) For receiving and paying out workers' compensation installment payments, five percent (5%) on the dollar.

(7) Miscellaneous. (A) For drawing deed of conveyance under orders of the court, reciting all proper facts, twenty dollars, ($20.00).

(B) For deciding upon exceptions to answers, for each exception, two dollars ($2.00).

(C) For tax encumbrances report and services connected with the report and services, three dollars ($3.00).

(D) For receiving and recording a bank's sworn statement of capital stock paid up, and its financial condition, for executing trusts, two dollars ($2.00).

(E) For each certificate as to tax bill, required to be made to the county trustee in such case, one dollar ($1.00).

(F) Workers' compensation settlements under § 50-6-304:

(i) For filing proceedings and entering any judgment on the proceedings, minimum twenty dollars ($20.00); and

(ii) For each certified copy of the final judgment, three dollars ($3.00).

(G) For receiving and handling motor vehicle license or submitting abstracts on motor vehicle violations, two dollars ($2.00).

(H) For preparing and mailing correspondence notifying defendants and attorneys of record of the setting of criminal and civil cases on the court docket, two dollars ($2.00).

(I) For proceedings in adoption and legitimation cases, change of name, registration of citizenship cases, plus any litigation tax, if applicable, seventy-five dollars ($75.00).

(J) For proceedings in uncontested divorces, plus any litigation tax and divorce referee fees, if applicable, seventy-five dollars ($75.00).

(K) For proceedings in expunging public records in the criminal, circuit, or general sessions courts, pursuant to § 40-35-313, or where an indictment, presentment or warrant was dismissed as a result of a diversion program, according to §§ 40-15-102--40-15-105, inclusive, forty dollars ($40.00).

(L) (i) In criminal cases in a court of record, the circuit or criminal clerk has the option to charge a flat fee, in lieu of itemizing the fees as set forth in this subsection (a); the clerk's fee in misdemeanor and felony cases shall be, plus any state and local litigation tax applicable, two hundred fifty dollars ($250).

(ii) In criminal cases in general sessions court, the clerk has the option to charge a flat fee in lieu of itemizing the fees as set forth in this subsection (a); the clerk's fee for each conviction in criminal cases in general sessions court shall be forty dollars ($40.00).

(M) In the following cases the clerk may, at the clerk's option, charge a flat fee, instead of itemizing the fees set out in this subsection (a):

(i) The clerk's fee in contempt cases shall be thirty-five dollars ($35.00).

(ii) The clerk's fee for cases involving child support enforcement shall be thirty-five dollars ($35.00).

(iii) The clerk's fee for cases involving default judgments shall be, for each case, seventy-five dollars ($75.00).

(N) The clerk shall notify the office of the comptroller of the treasury and the county mayor of the clerk's election to charge a flat fee in lieu of itemizing fees. The election to charge a flat fee shall apply to all cases set out in subdivision (a)(7)(M). Elections become effective on July 1, after notice, and shall remain effective indefinitely, unless the clerk gives notice to the office of the comptroller of the treasury and the county mayor of a change in the election.

(O) For petitions for visitation of a minor child, including grandparent visitation, seventy-five dollars ($75.00).

(P) For petitions for custody or change of custody of minor child, seventy-five dollars ($75.00).

(Q) For petitions to enter a foreign judgment, seventy-five dollars ($75.00).

(R) For filing and docketing petitions and orders not otherwise provided, seventy-five dollars ($75.00).

(S) For proceedings in claims for abandoned mineral interests cases, pursuant to § 66-5-108, thirty-five dollars ($35.00).

(T) In all cases where a fine is imposed, but is to be paid in installments, the clerk shall charge a fee for services in administering a deferred payment plan in accordance with § 40-24-101, in the amount of five percent (5%) of the total, not to exceed fifteen dollars ($15.00).

(b) The clerks of the various courts of the state administering estates, guardianships, conservatorships and other probate matters are entitled to demand and shall receive for their services the following fees:

(1) For filing petition, entering order, recording bond and issuing original letters of administration in intestacy cases, sixty dollars ($60.00);

(2) For filing petition to probate will and entering order, without issuing letters testamentary, forty-eight dollars ($48.00);

(3) For filing petition to probate will of three (3) pages or less in length, entering order, issuing original letters testamentary when bond is waived, recording will, sixty-six dollars ($66.00);

(4) (A) For filing petition to probate will of more than three (3) pages in length, entering order, issuing original letters testamentary when bond is waived, recording will, sixty-six dollars ($66.00);

(B) Plus for each additional page of will in excess of three (3) pages, one dollar ($1.00);

(5) For filing petition to probate will of three (3) pages or less in length, entering order, issuing original letters testamentary or original letters of administration c.t.a., recording bond, seventy-two dollars ($72.00);

(6) (A) For filing petition to probate will of more than three (3) pages in length, entering order, issuing original letters testamentary or original letters of administration c.t.a., recording bond, seventy-two dollars ($72.00);

(B) Plus for each additional page of will in excess of three (3) pages, one dollar ($1.00);

(7) For forwarding by mail the notice to the commissioner required by § 67-8-406(a), six dollars ($6.00);

(8) For giving notice to creditors of the qualification of a personal representative, as required by § 30-2-306(a), four dollars ($4.00);

(9) For each notice of claim against estate given as required by § 30-2-314, four dollars ($4.00);

(10) For filing petition for letters of guardianship, issuing process and cost bond, entering order, and issuing original certificate of guardianship, not including fee of the sheriff, sixty dollars ($60.00);

(11) For filing petition for removal of disabilities of minority, and entering order, thirty dollars ($30.00);

(12) For filing petition for removal of disabilities of insanity, filing affidavits and entering order, thirty dollars ($30.00);

(13) For filing petition for allowing year's support to spouses and entering all orders and reports, thirty dollars ($30.00);

(14) For filing petition to legitimate person, entering order, issuing certificates to be forwarded to the Tennessee office of vital records, maximum, sixty dollars ($60.00);

(15) For filing petition for change of name, and entering order, maximum, sixty dollars ($60.00);

(16) For filing inventory and recording same in inventory record book, ten dollars ($10.00);

(17) For entering each order not otherwise provided for, twelve dollars, ($12.00);

(18) For filing petition for habeas corpus, filing cost bond, issuing process, and entering order, not including fee of the sheriff, sixty dollars ($60.00);

(19) (A) For filing and recording annual settlement of guardians, conservators, administrators and executors and entering order approving settlement only, thirty dollars ($30.00);

(B) Plus for each additional page in excess of three (3) pages, one dollar ($1.00);

(20) (A) For filing and recording final settlement of guardians, conservators, administrators and executors and entering order approving settlement only, thirty-six dollars ($36.00);

(B) Plus for each additional page in excess of three (3) pages, one dollar ($1.00);

(21) For filing petition under the mental health law, compiled in title 33, issuing notices of hearing, entering returns, and entering judgments after hearing, not including fees of sheriff, fifty dollars ($50.00);

(22) For entering order increasing bonds of guardians, conservators, executors and administrators and recording bond, twenty-two dollars, ($22.00);

(23) For issuing each additional copy of letters of administration, testamentary, guardianships and conservatorships, six dollars ($6.00);

(24) For each certificate issued, except under acts of congress, four dollars ($4.00);

(25) For each certificate issued under acts of congress, six dollars ($6.00);

(26) For issuing supplemental certificate showing letters to be in force, six dollars ($6.00);

(27) For making certified copies of documents, per page, two dollars ($2.00), plus for certificate, two dollars ($2.00);

(28) For making photocopies of documents, per page, one dollar ($1.00);

(29) For filing exceptions to claims against estates, mailing notices and entering orders, forty-two dollars ($42.00);

(30) For filing petition for delayed or corrected birth certificate, and entering order, thirty-six dollars ($36.00);

(31) (A) For filing and docketing claims against decedent's estate, each claim, five dollars ($5.00);

(B) For filing release of each claim, two dollars ($2.00);

(32) For filing and docketing petition and order not otherwise provided for, thirty dollars ($30.00);

(33) For issuing summons, subpoenas, citations, writs and notices, including copies of process when required by law, eleven dollars ($11.00);

(34) (A) For filing small estate affidavits, including certifying to one (1) copy, thirty dollars ($30.00);

(B) Each additional copy, two dollars ($2.00);

(35) For filing petition and cost bond in causes involving sale of real estate, eighteen dollars ($18.00);

(36) For filing each answer in causes described in this subsection (b), seven dollars ($7.00);

(37) For filing each report in causes described in this subsection (b), seven dollars ($7.00);

(38) For issuing summons and return in causes described in this subsection (b), including copy of process, eleven dollars ($11.00);

(39) For entering orders pro confesso in causes described in this subsection (b), seven dollars ($7.00);

(40) For issuing and entering order of publication in causes described in this subsection (b), seven dollars ($7.00);

(41) For filing each amended petition in causes described in this subsection (b), ten dollars ($10.00);

(42) For entering order appointing guardian ad litem in causes described in this subsection (b), twelve dollars ($12.00);

(43) For entering final order in each of the causes described in this subsection (b), twelve dollars ($12.00);

(44) Commissions on funds paid into court on confirmation of private sales or other funds paid into the clerk pursuant to court order, and receiving, collecting and paying out the proceeds, a maximum commission of two percent (2%); and

(45) For selling property under decree of court and receiving, collecting, and paying out the proceeds, a commission not to exceed five percent (5%) on the amount of sales up to six thousand dollars ($6,000), and an additional amount to be fixed within such limits, in the discretion of the court.

(c) Indigent Parties. No clerk shall be permitted to collect any fee authorized by this section without permitting any person the opportunity to institute a cause of action by means of a pauper's oath in accordance with Rule 29 of the Rules of the Tennessee Supreme Court.

(d) In each new case filed, the clerk may, at the clerk's option, charge an additional fee for data entry, such fee shall be two dollars ($2.00).

(e) Fee for entering each continuance, five dollars ($5.00).

(f) Investments. (1) The clerks of the various courts have the authority to invest idle funds held under their control, not otherwise invested. Such investments shall be in banks or savings and loan associations operating under the laws of the state or under the laws of the United States; provided, that such deposits are insured under the federal deposit insurance corporation. Such investments shall not exceed the amounts that are federally insured, unless otherwise fully collateralized under a written collateral agreement, or unless the funds are deposited with an institution that is a member of the state collateral pool. The interest on such investments shall become part of the fees of the court clerk, and the clerk shall be required to account for interest received, the same as with other fees received. Any funds authorized to be invested may be invested by the clerk in the local government investment pool administered by the state treasurer.

(2) Nothing in this section shall be construed to relieve the clerks of courts from the responsibility of investing funds held under their control pursuant to court order or under the rules of court. The interest on those investments shall accrue to the benefit of those directed by the court or by agreement of the parties to the litigation.

(3) For investing funds, the clerk shall receive a fee of five percent (5%) of the earnings of such investment.

(g) (1) In delinquent property tax cases, the clerks of the courts shall receive a fee for basic services, to be specified by order of the courts, against each delinquent upon the filing of the complaint. Additionally, the clerk shall receive for other services the statutory fees allowed the clerks under existing laws.

(2) For annually providing to the county trustee the list of delinquent taxpayers mandated by § 67-5-2403, the clerk shall receive a fee of five dollars ($5.00) for each property listed for each year, which shall be added to all the fees and costs in such suits.






Part 5 - Appellate Court Clerks

§ 8-21-501 - Supreme court clerks and deputy clerks.

(a) The clerk of the supreme court and any deputy clerks of the supreme court shall demand and receive fees hereinafter enumerated in all causes in which such services, as herein designated, are rendered, and no other fees shall be demanded or received by such clerk for such services. Such services and fees are as follows:

(1) Affixing seal ..................... $ 2.00

(2) Appellate record check in/check out ..................... 3.00

(3) Calculating appellate court costs ..................... 4.00

(4) Certification of document with seal ..................... 12.00

(5) Continuing date of oral argument ..................... 4.00

(6) Copies of all documents ..................... 1.00 ......................per page

(7) Cost bill invoice ..................... 10.00 ......................each

(8) Docketing case ..................... 2.00

(9) Entering appellate court costs in execution books ..................... 6.00

(10) Entering information in database ..................... 1.00

(11) Filing abridged appellate record ..................... 6.00 ......................per volume

(12) Filing affidavit ..................... 2.00 ......................per copy

(13) Filing appendix ..................... 4.00 ......................per copy

(14) Filing (briefs/applications/answers/petitions/responses) (to) petitions ..................... 4.00 ......................per copy

(15) Filing deposition ..................... 4.00 ......................each

(16) Filing exhibits ..................... 4.00 ......................each

(17) Filing judgment or judgment order ..................... 8.00

(18) Filing motion with accompanying affidavit, memorandum of law and/or proposed order ..................... 5.00 ......................each copy

(19) Filing opinion ..................... 4.00

(20) Filing order ..................... 6.00

(21) Filing response to court order ..................... 4.00 ......................each copy

(22) Filing response to motion with accompanying affidavit, memorandum of law and/or proposed order ..................... 5.00 ......................each copy

(23) Filing supplemental deposition ..................... 4.00 ......................each

(24) Filing supplemental exhibits ..................... 4.00 ......................each

(25) Filing supplemental transcript of evidence ..................... 6.00 ......................per volume

(26) Filing supplemental technical record ..................... 6.00 ......................each

(27) Filing technical record ..................... 6.00 ......................per volume

(28) Filing transcript of evidence ..................... 6.00 ......................per volume

(29) Issuing capias ..................... 12.00

(30) Issuing fi. fa. ..................... 12.00

(31) Issuing writ of execution ..................... 12.00

(32) Judgment over ..................... 6.00

(33) Mandate/recalling mandate ..................... 12.00

(34) Motion and response to motion for full court review ..................... 4.00 ......................each copy

(35) Notices ..................... 6.00 ......................each provided, however, that fees in this subdivision (a)(35) that are assessed to the state in criminal appeals shall be limited to the amounts chargeable prior to July 1, 2007 ($4.00)

(36) Preparing record for state archives ..................... 3.00

(37) Processing payment ..................... 12.00

(38) Processing sheriff's return ..................... 4.00

(39) Qualifying each surety ..................... 2.00

(40) Receiving notice of appeal ..................... 4.00

(41) Receiving or filing appeal bond ..................... 4.00

(42) Receiving or filing appearance bond ..................... 4.00

(43) Retaxing costs ..................... 4.00

(44) Supplemental authority and response to supplemental authority ..................... 4.00 ......................each copy

(45) Verified bill of costs ..................... 4.00

(46) Other filings ..................... 4.00

(b) All fees collected pursuant to this section shall be deposited in the state treasury and designated for the operation of the state court system.






Part 6 - Clerks and Masters in Chancery

§ 8-21-601 - Clerks and masters in chancery.

The clerks and masters of the chancery court are allowed to demand and receive for services the fees attached to such services as provided in part 4 of this chapter. This section likewise applies to part 7 of this chapter.



§ 8-21-602 - Division of fees pending collection or disbursement.

In all chancery cases, where outgoing clerks and masters have sold property under decree of court and have not collected the funds arising from the sale, or the sale has been made and the funds collected but not disbursed, and the duty shall devolve upon the incoming clerks and masters of collecting and disbursing the funds, or of disbursing the funds collected by the outgoing clerks and masters and not disbursed, it shall be the duty of the chancellor to make an equitable division of the commissions.






Part 7 - County Clerks

§ 8-21-701 - County clerks -- Specific fees authorized.

In addition to any other fees for services established by law, county clerks are entitled to demand and receive for the following services the fees attached:

(1) For issuance of marriage license ......................$10.00

(2) (A) For collecting and recording amounts from the business tax, per return ......................7.00

(B) Of the amount collected, two dollars ($2.00) shall be earmarked for computer hardware purchases or replacement, but may be used for other usual and necessary computer related expenses at the discretion of the county clerk. The amount shall be preserved for these purposes and shall not revert to the general fund at the end of a budget year if unexpended;

(3) For transfer of business license from one location to another ......................5.00

(4) For certifying a notary public's election to the secretary of state pursuant to § 8-16-106 ......................7.00

(5) For receiving and forwarding notice of notary public name change or change of address pursuant to § 8-16-109 ......................5.00

(6) For taking and recording official bonds and revenue bonds ......................2.00

(7) For receiving and paying over state and county revenue, on the amount collected and paid over ......................5%

(8) For ex officio services, the legislative body may make an allowance not exceeding ......................50.00

(9) For attending to prosecution for penalties under provisions of the inspection laws, on sums collected and paid into the state treasury ......................10%

(10) For services in the recovery of penalties prescribed against breach of revenue laws in relation to licenses ......................double fees.

(11) For certifying a copy of a document or taking an acknowledgment or affixing seal ......................5.00

(12) For making copies, per page .......................50

(13) (A) For handling refunds of amounts overpaid ......................up to 2.00

(B) A county clerk shall adopt a policy establishing a procedure to be followed if the county clerk receives payments of taxes or fees in excess of the required amount, and that policy shall include one or more of the following:

(i) Contacting the person or entity tendering the payment for specific instructions regarding the excess amount;

(ii) Allowing the county clerk's office to retain reasonable overage amounts as fees of the office; or

(iii) Providing a refund of the excess moneys, less a reasonable amount of the excess payment retained as fees of the office;

(14) For issuance of permits and licenses for which fees are not otherwise provided ......................5.00

(15) For filing documents for which fee is not otherwise provided ......................5.00

(16) For county clerks performing services as clerk of a court, the fees prescribed in part 4 of this chapter.



§ 8-21-702 - Settlement of minor's estate.

Whenever the distributive share of any minor does not exceed two hundred dollars ($200), the county clerk shall not be entitled to more than one dollar ($1.00) for any one (1) settlement the clerk may make with the guardian of such minor.



§ 8-21-703 - Fees in pension cases.

The county clerks shall not be entitled to any fees for certificates and seals in the application for pension and pensioners' money, or upon powers of attorney for that purpose, and judges of the court of general sessions shall not be entitled to fees in such cases, and the taking or receiving of fees in any such cases, by either of such officers, shall be a Class A misdemeanor.






Part 8 - Special Commissioners

§ 8-21-801 - Special commissioners.

Special commissioners, appointed by court to sell property, take accounts, examinations, depositions, or perform other services, are entitled to demand and receive the same fees and compensation allowed other officers for similar services; provided, however, that no special commissioner shall be permitted to receive a commission in excess of that specified pursuant to § 8-21-401(i)(7) for selling real or personal property under decree of court, and receiving, collecting, and paying out the proceeds.



§ 8-21-802 - Commissioners' partition of land.

(a) Commissioners to make partition of land, and for other similar services, when no compensation is fixed by law, are entitled to demand and receive:

(1) For each day's actual service in partitioning land and in performing other services ..................... $1.00

(2) For every mile of necessary travel ..................... .05

(b) It is lawful for all courts appointing commissioners to make partition of land and for other similar services to allow, in addition to the above fees, such additional compensation as the services of such commissioners may be reasonably worth.



§ 8-21-803 - Commissioners to settle accounts.

Commissioners appointed by the county legislative body to settle the accounts of officers are entitled to receive from the county treasury the compensation provided in § 5-8-604.






Part 9 - Sheriffs and Constables

§ 8-21-901 - Sheriffs and constables -- Specific fees authorized.

(a) Notwithstanding any other provision of law to the contrary, the sheriff or constable is entitled to demand and receive the respective fees for the following services where services are actually rendered:

(1) Service of Process. (A) For serving any process except as otherwise provided in this section or other applicable law, whether issued by a clerk for a general sessions, criminal, circuit, chancery or any other court, the sheriff or constable shall be entitled to the following fees, based on the manner in which process is served, for each item of process that must be served separately per person served:

(i) For service in person: ..................... $26.00

(ii) For service by mail: ..................... 10.00

(iii) For service by acceptance or consent or any other authorized method: ..................... 10.00

(B) For summoning jurors in any proceeding: ..................... 5.00

(C) For serving or delivering any other process or notice not related to a judicial proceeding and issued by an entity other than a court: ..................... 10.00

(D) For returning any service of process where the sheriff or constable attempts service but is unsuccessful, the sheriff or constable shall only be entitled to: ..................... 9.00.

(2) Collection of money; returning, transporting, storing or establishing possession of property. (A) For a levy of an execution on property or levy of an attachment or other process to seize property for the purpose of securing satisfaction of a judgment yet to be rendered or for executing a writ of replevin or writ of possession: ..................... $40.00

(B) (i) For collecting money to satisfy a judgment, whether by execution, fieri facias, garnishment or other process, in civil cases each time collection is attempted: ..................... 20.00

(ii) For purposes of the payment of fees for garnishments as provided in this subdivision (a)(2)(B), all garnishments shall be deemed to be original garnishments and the sheriff or other person authorized by law to serve garnishments shall be entitled to the fee provided for in this subdivision (a)(2)(B) for each such garnishment served.

(C) Whenever the sheriff or constable provides for the storage or maintenance of property including, but not limited to, vehicles, livestock and farm and construction equipment, that has been levied on by execution, attachment or other process, the sheriff or constable is entitled to demand and receive a reasonable per day fee for such services. The sheriff or constable is also entitled to demand and receive reimbursement for costs of transportation of such personal property to a suitable location for storage and maintenance when such action is necessary to secure such property. Any such fees for transportation, maintenance and/or storage shall be approved by the court issuing the execution, attachment or other process.

(3) Arrest and transportation of prisoners, bail bond. (A) For executing every capias, criminal warrant, summons or other leading process, making arrests in criminal cases and carrying to jail, prison or other place of incarceration and guarding defendant arrested by warrant involving taking custody of a defendant: ..................... $40.00

(B) For citation in lieu of arrest or criminal warrant not involving physical custody of a defendant: ..................... 25.00

(C) For every bail bond to be paid as cost at the time there is a disposition of the case:......................$10.00

(D) If a sheriff or constable is required to act as a guard to escort prisoners, such sheriff shall be entitled to a per mile fee equal to the mileage allowance granted federal employees. Such fee shall be separate for each prisoner and computed on the distance actually traveled with the prisoner and shall be for no more than two (2) guards. Such fee shall only apply when the sheriff or constable is required to transport a prisoner from county to county or from state to state. Similarly, the sheriff shall be entitled to the same mileage allowance when required to transport a prisoner to a hospital or other mental health facility in another county or state for a judicially ordered evaluation.

(E) When two (2) or more criminal warrants are executed at the same time against the same individual, there shall be but one (1) arrest fee allowed when the fee is chargeable to the county and/or the state.

(4) Security Services. (A) (i) For attending on grand jury, or waiting in court: ..................... per day $75.00

(ii) Notwithstanding subdivision (a)(4)(A)(i), in any county having a population of not less than eighty-eight thousand eight hundred (88,800) nor more than eighty-eight thousand nine hundred (88,900), according to the 2000 federal census or any subsequent federal census, the sheriff, constable, bailiff or other court officer, as applicable, shall be entitled to receive one hundred dollars ($100) per day for attending on grand jury or waiting in court. Such daily per diem allowance shall be a minimum daily per diem and may be increased no more than once annually by resolution of the county legislative body of any county to which this subdivision (a)(4)(A)(ii) applies.

(B) For waiting with a sequestered jury: ..................... per day $100

(5) Data processing services. (A) For data processing services: ..................... $2.00

(B) The revenue from the two-dollar data processing fee levied by subdivision (a)(5)(A), shall be allocated by the sheriff's county for computerization, information systems and electronic records management costs of the sheriff's office. Such funds shall remain earmarked within the general fund and shall be reserved for the purposes authorized in this subdivision (a)(5)(B) at the end of each fiscal year.

(b) Notwithstanding other provisions of this section to the contrary, any fee or mileage allowance permitted under this section, which is assessed against the state or which otherwise represents a cost to the state, shall be limited in amount to the fees allowable immediately prior to May 28, 1977.

(c) The court in its discretion may award recovery of fees for process served by any private process server as part of any judgment rendered in a case but such fees awarded against a party shall not exceed the like fees as authorized by this section for services provided by sheriffs or constables.



§ 8-21-902 - Fees on collection of costs.

The sheriffs and other collecting officers of this state shall be allowed the same fees for collecting and paying over costs as they are allowed by law for the collection of other moneys. They shall not be allowed to charge or receive commissions on costs in their favor.



§ 8-21-903 - Judgments paid after execution issued.

The plaintiff in all judgments shall be liable to any sheriff or constable for the commission on the amount so received, if the plaintiff or the plaintiff's agent or attorney receives any or all of the judgment after an execution has been issued on the judgment and given into the officer's hands for collection.






Part 10 - Registers

§ 8-21-1001 - Registers.

(a) As used in this section:

(1) "Document" means the entire writing offered for registration in the office of the register, which may contain one (1) or more instruments as defined herein; and

(2) "Instrument" means a legal writing that gives formal expression to or evidence of a complete legal act or agreement requiring a separate index entry. For example, a document that contains a deed and a release of a deed of trust contains two (2) instruments, and a document that contains three (3) assignments contains three (3) instruments.

(b) The registers of this state are entitled to demand and receive for their services in registering documents the following fees, and none other:

(1) For military discharge ..................... No Charge

(2) For each plat, map or survey ..................... $15.00

(3) For each document that may be registered, other than documents filed pursuant to the Uniform Commercial Code, compiled in title 47, chapters 1-9, and other than a military discharge, plat, map or survey, page size not to exceed 8 1/2'' x 14'' ..................... 10.00

(4) For each instrument in a document in excess of one (1) instrument ..................... 5.00

(5) For each page in a document in excess of two (2) pages, not to exceed 8 1/2'' x 14'' ..................... 5.00

(6) For a certified copy of a plat, map or survey ..................... 5.00

(7) For a certified copy of a document other than a plat, map or survey, page size not to exceed 8 1/2'' x 14'', per page ..................... 1.00

(c) Except for instruments filed under the Uniform Commercial Code, compiled in title 47, chapters 1-9, the register of each county is entitled to demand and receive for such register's services a fee of two dollars ($2.00) for each instrument recorded or filed in such register's office.

(d) The fees collected pursuant to subsection (c) and the fees collected by the register as a result of the increase in fees for the filing or recording of Uniform Commercial Code documents from ten dollars ($10.00) to twelve dollars ($12.00) for each such fee charged pursuant to title 47, chapter 9, part 5, shall be allocated by such register's county for the purchase of computer equipment and software, upgrades to computer equipment and software, and supplies, maintenance and services relating to computer equipment and software, for use in the register's office; provided, that the expenditure of these additional fees shall not be earmarked in any county that on July 1, 1998, was authorized under prior law to charge an additional recording fee of one dollar ($1.00) or two dollars ($2.00) for each document filed or recorded in the register's office that was not earmarked for a particular purpose.

(e) All private act provisions authorizing registration or recording fees to be charged by the county register in amounts additional to those authorized by general law are superseded.

(f) The county register shall not be entitled to demand and receive any fees for notices of liens for overdue child or spousal support or releases of same entered into a computer system with a terminal in the county register's office by the department of human services pursuant to § 36-5-901(b)(3).

(g) (1) In addition to any other fee permitted in this section or by law, the register of any county having a population of not less than thirty-three thousand ten (33,010) nor more than thirty-three thousand five hundred (33,500), according to the 1990 federal census or any subsequent federal census, may demand and receive for such register's services a fee of two dollars ($2.00) for data processing for each document recorded in such register's office. Such fees shall be allocated by the county for the purchase of computer equipment, upgrades, imaging systems, supplies, and maintenance used in the operation of the register's office.

(2) This subsection (g) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county to which it may apply.

(h) (1) In any county having a population of not less than seventy-one thousand three hundred (71,300) nor more than seventy-one thousand four hundred (71,400), or in any county having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census, the register shall waive and exempt all recording fees for official government documents filed on behalf of the county by county public officials in the course of their official duties.

(2) Subdivision (h)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county to which it may apply.

(i) (1) Notwithstanding any provision of this section or other law to the contrary, any revenue collected from data processing fees above an amount necessary to purchase computer equipment and software, upgrades to computer equipment and software, and supplies, maintenance and services relating to computer equipment and software by a register in any county having a population of: Click here to view image.

according to the 2000 federal census or any subsequent federal census, may be utilized for other purposes directly related to the official function of such office.

(2) Prior to any purchase relating to the official function of the register from revenue collected above an amount necessary for purchasing, upgrading, supplying and maintaining computer equipment and software by the register's office as provided in subdivision (i)(1), the register shall obtain the approval of the county legislative body for such purchase.

(3) The provisions of this subsection (i) shall only be effective in any county to which this subsection (i) applies upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of such county.

(j) (1) In addition to any other fee permitted in this section or by law, the register of any county may demand and receive for such register's services a two-dollar electronic filing (efile) submission fee for each electronically filed document which is recorded over the Internet through such register's county electronic filing portal.

(2) The register shall waive and exempt all electronic filing submission fees authorized pursuant to subdivision (j)(1) for official government documents filed by local, state, or federal government entities of the United States in the course of their official government business.

(3) The provisions of this subsection (j) shall only be effective in any county to which this subsection (j) applies upon the adoption of a resolution by a two-thirds (2/3) vote of the county legislative body of such county.






Part 11 - Surveyors

§ 8-21-1101 - Surveyors -- Specific fees authorized.

Surveyors are entitled to demand and receive the following compensation and fees for services:

(1) For each search, to be paid by applicant ..................... $ .10

(2) For each search and copy required ..................... .25

(3) For recording a plat and certificate in a well-bound book, furnished by the surveyor ..................... .50

(4) For services per day, computed from the time of leaving home, and including the actual time necessary for calculating the area of such surveys ..................... 15.00

(5) For all services ordered by a court, at the above rates, to be taxed in the bill of cost.

(6) For summoning and qualifying jury to try dispute in processioning case ..................... 1.50

(7) For services in processioning land the same as those for similar work in other cases.






Part 12 - Notaries Public

§ First - of 2 versions of this section

8-21-1201. Notaries public. [Effective until October 1, 2014. See the version effective on October 1, 2014.]

Notaries public are entitled to demand and receive the following fees and compensation for services:

(1) For recording, in a well-bound book, to be kept by the notary for that purpose, each attestation, protestation, and other instrument of publication ..................... $ 1.00

(2) For the protestation of negotiable instruments, for each instrument protested, without regard to the number of parties on each instrument ..................... 1.50

(3) For every acknowledgment or probate of deed, or other instrument of writing, with seal attached, the same as county clerks.

(4) For acknowledgment of notes for advances on tobacco ..................... .25

(5) For each deposition taken ..................... 1.00

(6) For any other service legally performed by the notary, the same fees allowed other officers for like services.



§ Second - of 2 versions of this section

8-21-1201. Fees for notaries public's service -- Record keeping. [Effective on October 1, 2014. See the version effective until October 1, 2014.]

Notaries public are entitled to demand and receive reasonable fees and compensation for the notaries public's services. The notaries public shall keep a record in a well-bound book of each of the notaries public's acts, attestations, protestations, and other instruments of publication.






Part 13 - Legal Notices

§ 8-21-1301 - Legal notices.

Where a publication of a legal notice of any kind is allowed or required by law, a newspaper publishing such notice shall charge and receive not more than its regular classified advertising rate.









Chapter 22 - Accounting for Fees

Part 1 - General Provisions

§ 8-22-101 - Clerks and county officers made salaried officers.

The clerks and masters of the chancery courts, the county clerks and clerks of the probate, criminal, circuit and special courts, county trustees, registers of deeds, general sessions court clerks, juvenile court clerks, and sheriffs shall be deprived of all their fees, commissions, emoluments and perquisites that shall accrue, or be received by virtue of their respective offices, except payment for special services as trustee or receiver and payment for special services as special commissioner; and they shall be compensated for their services by salaries in the manner provided in chapter 24 of this title, which salaries shall be in lieu of all other compensation.



§ 8-22-102 - Bond to pay over fees.

In the official bonds executed by the officers enumerated in § 8-22-101, there shall be included a condition that the officer shall collect and duly so account to the county trustee for the fees, commissions, emoluments, perquisites, and compensation that such officer shall receive or by due diligence ought to have received by virtue of the office, to which the county is entitled by chapters 21 and 22 of this title.



§ 8-22-103 - Excess fees are property of county.

All the excess fees, commissions, emoluments and perquisites, no matter whether such sums arise from fees, commissions, emoluments or perquisites by order or by direction of court, that are or may be directly or indirectly collected by virtue of their offices by the clerks of the circuit, criminal and special courts, and by the clerks and masters of the chancery courts, county clerks and clerks of the probate courts, county trustees, registers of deeds, clerks of the general sessions courts, juvenile court clerks, and sheriffs, except compensation for special services as trustee or receiver, and except, also, payment for special services as special commissioner, shall be paid to the county trustee as a part of the county revenue, and the same when accrued are declared to be the property of the respective counties wherein the same are collectible, except as herein provided.



§ 8-22-104 - Accounting for and payment of fees.

(a) (1) Except as otherwise provided in §§ 8-24-103, 8-24-108 and subsection (b), each of the officers enumerated in § 8-22-101 shall keep a complete account of every fee of every nature, commission or charge collected by such officer, except compensation for special services as trustee or receiver, and shall file an itemized statement thereof monthly, under oath, with the county mayor, who shall preserve the same as a part of the records of the county mayor's office.

(2) Each officer shall also remit to the office of the county trustee, quarterly in January, April, July and October, all of the fees, commissions and charges collected by such officer in the preceding quarter and due the county in excess of such officer's salary, together with the salaries of deputies and assistants and the expenses of the office as provided by law. Each official is authorized to retain fees, commissions and charges in an amount equal to three (3) times the officer's monthly statutory salary and the monthly salaries of the officer's duly authorized deputies and assistants. The quarterly payments are to be made to the trustee by the tenth of the month as set out above.

(3) The legislative body in any county may make the necessary appropriation and pay to any officer of its county as enumerated in § 8-22-101, to whom this section is applicable, the salary as fixed by § 8-24-102 and the authorized expenses fixed by law for the operation of the office including the salary of all deputies, which shall be the sole manner of compensation for those deputies as authorized pursuant to chapter 20 of this title, direct from the county trustee in twelve (12) equal monthly installments irrespective of the fees earned by such officers. In such an event, all fees allowed, collected or in any manner received by such officers will be paid, assigned, transferred, and set over to the county monthly, and when such fees are received by the clerk of any court or any other person such fees shall be transmitted monthly to the county trustee.

(b) (1) In all counties of this state having a metropolitan form of government and in all counties of this state having a population according to the 1970 federal census or any subsequent federal census as follows: Click here to view image.

and except as otherwise provided in §§ 8-24-103 and 8-24-108, each of the officers enumerated in § 8-22-101 shall keep a complete account of every fee of every nature, commission, or charge collected by such officer, except compensation for special services as trustee or receiver. Each officer shall file an itemized statement thereof monthly, under oath, with the county mayor, who shall preserve same as a part of the records of the county mayor's office. Each officer shall make a remittance to the office of the county trustee of the county twice per year, on September 1 and April 1, of all of such fees, commissions, and charges in excess of the officer's salary, together with the salaries of the officer's deputies and assistants and the expenses of the office, as hereinafter provided. Such salary of the officer, the salaries of the officer's deputies and assistants and the office expenses must be shown and itemized in the statements filed in the office of the county mayor.

(2) No report shall be required from any officer named above where the fees and compensation received by the officer do not amount to the salary fixed in chapter 24 of this title, except that any money official whose salary is required or authorized to be supplemented out of the general funds of the county to the extent provided in §§ 8-24-106 and 8-24-107 shall keep a book account of all fees collected by the officer and make an annual report of such collections to the county mayor, as required by § 8-24-106. No part of the salary of such official for the preceding year shall be paid by the county until such report has been made, the purpose of this requirement being to enable the county mayor to determine the amount of the deficiency in annual salary which the county is required to pay, or the amount of fees collected in excess of the salary to which such official is entitled.



§ 8-22-105 - Liability for failure to collect or account.

Any officer enumerated in § 8-22-101, who evades the letter or the spirit of chapters 21 and 22 of this title by failing to charge or collect from the one liable therefor, every fee, commission, perquisite, emolument, or compensation that the county may be entitled to, and which, by the exercise of reasonable diligence could have been collected, or by failing to present the statement of receipts as herein directed, shall be held individually liable to the county for the amount that should have been collected, and the same shall be charged against the officer and be deducted from the officer's salary, or collected from the officer by law.



§ 8-22-106 - False statements -- Felony.

Any officer enumerated in § 8-22-101 who evades the letter or the spirit of chapters 21 and 22 of this title by making or by conspiring with anyone, in any manner, to make a false or incorrect exhibit of receipts, statement of expenses, or statements as to any fact required to be stated by this chapter or chapter 24 of this title under oath, commits a Class E felony.



§ 8-22-107 - Items paid for by county -- Special provisions for certain counties.

(a) All necessary books, stationery, office equipment, stamps, and supplies of all kinds used in the conduct of the various offices shall be furnished and paid for by the county, including premiums on official bonds executed by the officers named in § 8-22-101.

(b) Notwithstanding the provisions of subsection (a), in counties with a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent census, all necessary books, stationery, office equipment, stamps and supplies of all kinds used in the conduct of the various offices of the elected county officers enumerated in this chapter shall be furnished and paid for by the county, including premiums on official bonds executed by such officers named in § 8-22-101, and all such purchases shall be accomplished through a centralized purchasing procedure in that county pursuant to the applicable laws relative to that county for purchasing. No official or officer enumerated in § 8-22-101 shall be entitled to purchase any of the aforementioned items for the officer's office by using the fees, commissions or emoluments collected by the officer.



§ 8-22-108 - Payment of expenses out of fees -- Exceptions -- Settlement.

(a) (1) (A) At the end of each month, each officer enumerated in § 8-22-101 shall pay, out of the fees, commissions, or emoluments collected by the officer by virtue of the office, all the expenses of the office in the manner provided. The officer shall also pay the salaries of the deputies and assistants who may be provided for the office for each month, and may pay to the officer the proportionate part of the officer's annual salary; but the excess of such fees, commissions, emoluments, etc., the officer shall retain to be accounted for to the county as directed.

(B) However, if in any month the total amount of fees, commissions, emoluments, etc., collected by any such officer does not equal the total amount of such officer's salary, the salaries of the deputies and assistants allowed the officer, plus the other expenses of the office as provided, for the month, then the amount of such deficiency shall be allowed the officer out of any excess fees, etc., received or collected by the officer during any preceding or succeeding month or months of the terms for which the officer is elected or appointed.

(2) However, upon beginning a new term of office, the county trustee, when funds are available, and upon approval and direction of the governing body of each county, shall advance monthly to such officers the necessary funds with which to begin a new term of office until excess fees collected are sufficient to repay to the county trustee any and all of the sums so advanced.

(3) The excess fees, commissions, etc., paid over to the county trustee under the provisions of §§ 8-22-101 -- 8-22-113, 8-22-114 [repealed], 8-22-115, 8-22-116 [repealed], 8-22-117 shall be subject to the same law as applies to unclaimed funds paid into the county treasury under § 5-8-401.

(4) When the several terms of office of the officers are ended, a final settlement will be had between the county and the officers, and any deficiency in the salaries of such officers for any year during their tenure will be paid to them out of such funds arising from the funds paid in by those officials.

(b) Notwithstanding the provisions of subsection (a), in counties with a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent census, all purchases enumerated in § 8-22-107 shall be made in accordance with the provisions of § 8-22-107(b).



§ 8-22-109 - Credit for expenses paid.

(a) Each officer shall be entitled to credit on the officer's settlement with the county trustee for all moneys paid by the officer for salaries, including the officer's own, and for the premiums on the officer's official bonds, if the officer executed such bonds with a surety company as surety, and for other necessary office expenses, such as the preparation of transcripts of records and the like, in the conduct of the office; provided, that such officer shall produce an itemized statement evidencing such expenditures. But the payment or allowance of any salary or expense statement shall in no way prejudice or preclude the disallowance of any one (1) or more items found to be improperly included in any of the statements, when the same has been audited, nor shall it relieve such officer from refunding to the county all such items so improperly included.

(b) Among the items of expense which the clerks of the circuit and criminal courts and clerks and masters of the chancery courts shall be allowed in their settlements with the county mayors are such expenditures out of excess fees as the judges of such courts shall authorize for office equipment and supplies for their respective clerks; provided, that this subsection (b) does not apply to counties in this state having a population of not less than two hundred thousand (200,000), according to the federal census of 1960 or any subsequent federal census.



§ 8-22-110 - Expenses for deputy sheriffs and jail.

(a) The sheriff of each county is authorized to include in the sheriff's expense account, as part of the expenses of the office, the necessary cost of arresting criminals, of furnishing and operating the county jail, and maintaining the state and county prisoners therein, and all other necessary and legitimate expenses incurred in the proper and efficient administration of the office.

(b) When, in case of great emergency, as in case of a strike, riot, putting down a mob, or other like emergencies, there shall be immediate need for the appointment by the sheriff of an additional number of deputies to deal efficiently with the situation and to preserve order, the sheriff may make emergency appointments of such special deputies without making application to the court, the same to serve during the term of emergency only, and shall make an itemized statement showing the services of such deputies, and the time during which such special deputies served, which shall be presented to the county mayor for auditing and allowance. The county mayor, when satisfied of the justness of such claims, shall allow the same as other claims are allowed; provided, that no such special deputy so appointed by the sheriff shall receive more than four dollars ($4.00) per day for services actually performed.



§ 8-22-111 - Appropriations for salaries of deputy sheriffs.

(a) The county legislative body, however, has the power, by appropriation made according to law, to pay to deputy sheriffs appointed pursuant to §§ 8-20-103 and 8-20-108 [obsolete], the salary so fixed, direct from the county treasury, within the appropriation made by the county legislative body, irrespective of the legal fees earned by such deputies. In that case, all fees allowed, collected or in any manner received by the deputies will be paid, assigned, transferred and set over to the county, and such fees when received by the deputies, the clerks of the court, the sheriff of the county or by any other person, shall be remitted monthly to the county trustee.

(b) No deputy sheriff or other person serving under the provisions of § 8-20-103 or § 8-20-108 [obsolete] shall claim, hold, or have any interest in any fund for services performed under those sections, this to include any fee or fees which the deputy may be entitled to receive while appearing as a witness in court, either under subpoena or voluntarily.

(c) The deputies serving under the provisions of those sections shall make all charges for services performed as now provided by law and will in no event waive, remit, or release any fee for services performed while acting under the provisions of those sections.



§ 8-22-112 - Report of services performed by deputy sheriffs.

Any deputy sheriff appointed and serving under the provisions of §§ 8-20-103 and 8-20-108 [obsolete] shall, before receiving monthly salary, submit a monthly report for the preceding calendar month showing the services performed, in which cost for such services have accrued and the court or agency from which the fees will be received. A copy of such report will be filed with the sheriff and trustee of the county. The fiscal agent of the county will in no event issue any voucher in payment of the deputies' salaries, as herein provided, until the trustee and sheriff of the county have certified in writing that such monthly report has been received.



§ 8-22-113 - Fees earned by deputy sheriffs.

All of the fees received by the county trustee under the provisions of §§ 8-22-111 -- 8-22-113 shall be held in the general fund of the county and appropriately designated and held in a separate account so designated. At each regular meeting of the county legislative body, the trustee of the county shall report the amount of funds coming into the trustee's hands. The report, when received by the county legislative body, will be spread of record and retained as a part of the permanent records of the county.



§ 8-22-115 - Audit of books of officers.

(a) The county legislative body may employ an auditor to audit the books, annually, of the officers named in § 8-22-101. The auditor, if employed, shall be employed by a committee of not less than three (3) appointed by the county legislative body of such county from the members of the county legislative body, which committee shall require the auditor so employed to furnish bond for the faithful performance of such duty.

(b) The auditor employed shall examine the books and records in each office to ascertain whether the incumbent has properly taxed all fees, commissions, emoluments, etc., which accrued or should have accrued to the county during the period covered by the audit, and whether the officer has collected all such fees as should have been collected by the officer or which could have been collected by due diligence. The auditor shall also examine the statements of receipts to ascertain if the officer has properly accounted for and paid to the county the proper amounts due it. The auditor shall also examine all expense statements and ascertain if all items of expense included therein were properly incurred and were properly chargeable against the county.

(c) Such accountant or auditor shall submit a report in writing to the county mayor as soon after the completion of the audit as practicable. If it is shown by the report that any officer enumerated in § 8-22-101 has failed properly to account to the county for any sum collected by the officer or has received credit for any item improperly allowed, in either event, the county legislative body shall take proper steps to recover from such officer all such sums.



§ 8-22-117 - Tax provisions unaffected.

Sections 8-22-101 -- 8-22-113, 8-22-114 [repealed], 8-22-115, 8-22-116 [repealed], shall not affect the state tax on litigation, nor the state tax on any transfers affecting realty, nor any other state tax which is or may be collected by any one (1) of the officers enumerated in § 8-22-101 for the benefit of the county or state, but all such taxes shall be collected by such officers and shall be accounted for by them to the state or county, as is provided by law.



§ 8-22-118 - Fees of state offices accruing to state.

All fees, costs, emoluments, perquisites, and commissions appendant, or that may accrue from any source whatever, to the office of the secretary of state, the office of state treasurer, the office of commissioner of commerce and insurance, and the office of comptroller of the treasury, are declared to be the property of the state, and each of the above named officers shall collect the fees, costs, emoluments, perquisites, and commissions that now append or that may hereafter accrue, to the officer's respective office, and pay the same over at once to the state treasurer, to be used as part of the revenue of the state.



§ 8-22-119 - Salary as full compensation -- Accounting for fees.

In consideration of the salary stipulated to be paid to any officer named in § 8-22-118, such official shall do and perform all official services, acts, and duties as are imposed upon the officer by law, including all official acts, services, or duties, ex officio or otherwise, and the salary stipulated is expressly declared a full compensation to the officer for the performance thereof. Such official services, acts, and duties ex officio or otherwise, are declared public duties pertaining to the office, and to be performed by the officer for and in behalf of the state of Tennessee, as its agent and officer. All funds, fees, costs, emoluments, allowances, perquisites, and commissions pertaining to or arising from the performance of such official acts, services, and duties, shall be by the officer received, accepted, and accounted for as the agent and officer of the state, for and in behalf of the state, and as its property; and the performance of such shall be by the officer for and in behalf of the state, as the agent and officer thereof, in consideration of the allowance to the officer of the stipulated salary. It is expressly made a part of the duties of each of the aforementioned officers to demand, receive, and collect all fees, costs, emoluments, allowances, commissions, or perquisites that pertain to or are appendant to the office from whatever source, ex officio or otherwise, accruing, and pay the same over to the treasurer, as provided in § 8-22-118.



§ 8-22-120 - Record of fees.

Each such officer shall keep a true and perfect record of all the fees, costs, commissions, and emoluments by such officer collected, or that may be so due the state, and, when paid to the state treasurer, shall demand and receive proper vouchers therefor, to be kept as part of the record of the office.



§ 8-22-121 - Violations -- Class E felony.

Any violation of any part of §§ 8-22-118 -- 8-22-120 is a Class E felony.






Part 2 - District Attorneys General [Repealed]



Part 3 - Appellate Court Clerks [Repealed]






Chapter 23 - Compensation of State Officers and Employees

Part 1 - Compensation for Specific Offices

§ 8-23-101 - Salaries of Class 1 and Class 2 officers.

(a) The salaries of major officials of the state, whose salaries are not provided for otherwise in this code, shall be in the annual amounts indicated in the following subsections of this section, payable in periodic installments, from the state treasury on warrants of the commissioner of finance and administration, which compensation shall be in full for their services, except for reimbursement for travel expense in accordance with the official state travel policies and regulations.

(b) Class 1. Officials listed in Class 1 shall be paid an annual salary of thirty-one thousand dollars ($31,000):

(1) Commissioner of education;

(2) Commissioner of finance and administration;

(3) Commissioner of transportation;

(4) Comptroller of the treasury;

(5) Secretary of state; and

(6) Treasurer.

(c) Class 2. Officials listed in Class 2 shall be paid an annual salary of twenty-eight thousand dollars ($28,000):

(1) Adjutant general;

(2) Commissioner of agriculture;

(3) Commissioner of financial institutions;

(4) Commissioner of environment and conservation;

(5) Commissioner of correction;

(6) Commissioner of labor and workforce development;

(7) Commissioner of general services;

(8) Commissioner of human services;

(9) Commissioner of commerce and insurance;

(10) Commissioner of human resources;

(11) Commissioner of revenue;

(12) Commissioner of safety;

(13) Commissioner of tourist development;

(14) Commissioner of veterans' affairs; and

(15) Commissioner of children's services.

(d) (1) The compensation or allowance specified in § 3-1-106(b), (c), and (e) and in §§ 3-1-107, 8-7-105, and this section for the officials covered thereby, respectively, shall be the base compensation or allowance for each such official.

(2) On July 1, 1973 and on July 1, 1974, with respect to the compensation or allowance fixed in §§ 3-1-106, 3-1-107, 8-7-105 and this section, the compensation or allowance provided in each such section shall be adjusted to reflect the percentage of change in the per capita personal income of the state of Tennessee, as defined and published by the United States department of commerce, between that of the calendar year beginning two (2) years before such date and the calendar year beginning one (1) year before each such date. Each succeeding July 1, a similar adjustment shall be made, based on the difference in the state's per capita income between the two (2) years preceding the July 1 on which the adjustment is made.

(3) On July 1, 1975, with respect to the compensations or allowances fixed in § 3-1-106(b), (c), and (e), in §§ 3-1-107, 8-1-102, 8-7-105, and in this section, the compensation or allowance provided in each such section or subsection shall be adjusted to reflect the percent of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics, between that figure for the calendar year 1974 and the calendar year 1973. Each succeeding July 1, a similar adjustment shall be made, based on the percent of change in the average consumer price index between the two (2) calendar years preceding July 1 of the year in which the adjustment is made. However, no reduction shall be made by way of adjustment on account of any decrease in the average consumer price index between two (2) successive calendar years. No adjustment based on the percent of change in the state's per capita personal income from year to year shall be made after July 1, 1974.

(4) No annual adjustment as provided in this subsection (d) shall be made after July 1, 1978, with respect to the base salaries as adjusted fixed for major state officials by subsections (b) and (c), nor after July 1, 1978, with respect to the base salaries and allowances as adjusted of district attorneys general, fixed by § 8-7-105; nor after July 1, 1978, with respect to the base salary as adjusted of the governor, fixed by § 8-1-102; nor after July 1, 1978, with respect to the allowances fixed in § 3-1-106(b), (c) and (e) and the compensation and allowances fixed in § 3-1-107, all pertaining to members of the general assembly.

(5) On July 1, 1980, the base salaries and allowances as adjusted of district attorneys general shall be annually adjusted to reflect any actual percentage pay increases provided to all state employees generally, as provided for in the general appropriations act, but the adjustment shall not exceed five percent (5%). Except in the case of assistant district attorneys general who are no longer eligible for a step increase under the provisions of § 8-7-201, no adjustment made under the terms of the preceding sentence shall be considered in computing the salaries of assistant district attorneys general under the provisions of § 8-7-201.

(e) The compensation of the commissioner of economic and community development shall be fixed by the governor upon recommendation of the Tennessee board for economic growth and shall be paid from the appropriation available to the department of economic and community development; however, in no event shall the commissioner's salary exceed the salary level established for the other commissioners whose salaries are set by the governor.

(f) (1) Notwithstanding other provisions of this section to the contrary, on and after July 1, 1984, increases, if any, in the annual salary of the major state officials enumerated in subsections (b) and (c) shall be fixed by the governor, except as is set forth in subdivision (f)(2). Upon the creation of a vacancy in any of the positions enumerated in subsections (b) and (c), the governor may decrease the salary for the position prior to appointing a successor; provided, that nothing herein shall be construed to authorize the governor to decrease the salaries of the major state officials set forth in subdivision (f)(2).

(2) Increases in the annual salary of the comptroller of the treasury, the secretary of state and the state treasurer shall be the same as that of the commissioner of finance and administration.

(3) For the purposes of this subsection (f), the annual salary shall be defined as the annual salary in effect on June 30, 1984, and each subsequent June 30.

(g) For the purposes of § 9-8-303, the salary of a Class 1 commissioner shall not be less than seventy-five percent (75%) of the salary of the secretary of state.



§ 8-23-102 - Salaries of administrative department heads.

The salaries provided to the officers created by title 4, chapter 3, and by §§ 49-1-202, and 68-1-101, shall be the sole compensation paid to these officials from state funds, or from any funds under the control of or for the use of the state government.



§ 8-23-103 - Salaries of judges, justices and chancellors.

Beginning on September 1, 1990, the base salaries for judges and chancellors shall be as follows:

(1) (A) Chancellors, circuit court judges, criminal court judges and law and equity judges shall receive seventy-eight thousand dollars ($78,000) per annum. Judges of the court of appeals and the court of criminal appeals shall receive a salary three thousand five hundred dollars ($3,500) per annum in excess of that received by the trial judges. Justices of the supreme court shall receive a salary seven thousand five hundred dollars ($7,500) per annum in excess of that received by the trial judges; and

(B) (i) Chancellors, circuit court judges, and criminal court judges shall receive a base salary of one hundred forty thousand dollars ($140,000) per annum beginning September 1, 2006. Judges of the court of appeals and the court of criminal appeals shall receive a salary that is five thousand dollars ($5,000) per annum in excess of that received by the trial judges effective September 1, 2006. Justices of the supreme court shall receive a salary that is ten thousand dollars ($10,000) per annum in excess of that received by trial judges effective September 1, 2006. Beginning on July 1, 2007, and on each July 1 thereafter, the provisions of subdivision (2) shall be applied to determine what, if any, adjustments are to be made to the base salaries set out in this subdivision (1)(B)(i).

(ii) In addition to the base salary effective September 1, 2006, as set out in subdivision (1)(B)(i), the chief justice of the supreme court shall receive five thousand dollars ($5,000) per annum, and the presiding judges of the court of appeals and the court of criminal appeals shall receive two thousand five hundred dollars ($2,500) per annum.

(2) On July 1, 1991, the base salaries fixed in this section shall be adjusted in accordance with the formula contained in § 8-23-101(d)(3) reflecting the percentage of change between calendar year 1989 and calendar year 1990. Each succeeding July 1, a similar adjustment shall be made based upon the percentage of change in the average consumer price index between the two (2) calendar years preceding July 1 of the year in which the adjustment is made. However, no reduction shall be made by way of adjustment on account of any decrease in the average consumer price index between two (2) successive calendar years. No adjustment provided for herein shall exceed five percent (5%) per annum except when the change in the average consumer price index exceeds ten percent (10%), in which event the adjustment shall be equal to five percent (5%) plus one percent (1%) for each one percent (1%) or fraction thereof beyond ten percent (10%).



§ 8-23-104 - Payment of judicial salaries.

All such salaries shall be payable in monthly installments, by the commissioner of finance and administration, out of the treasury of the state.



§ 8-23-105 - Salaries of supreme court clerks, chief deputy clerks, and staffs.

The salaries of the clerk of the supreme court, the chief deputy clerks of the supreme court and their respective staffs shall be fixed by the chief justice of the supreme court in consultation with the administrative director of the courts and in accordance with administrative guidelines and policies.



§ 8-23-108 - Clerks, stenographers, and research assistants of supreme court judges.

(a) The chief justice and each associate judge of the supreme court are authorized to employ at the expense of the state a clerk or stenographer, who shall each receive compensation in the amount to be fixed by the chief justice and the administrative director of the courts, payable monthly. Such compensation shall be paid out of funds appropriated by the general assembly for the supreme court.

(b) The chief justice and each associate judge of the supreme court are authorized to employ, at the expense of the state, a research assistant, whose compensation shall be fixed by the supreme court and who shall serve at the pleasure of the judge employing such assistant.

(c) The secretaries when required to be absent from their official residences attending court, in different sections of the state with the members of the courts they represent, shall be reimbursed for their travel and hotel expenses in the same manner as the judges whom they are serving are reimbursed for such expense.



§ 8-23-109 - Clerks and stenographers of court of appeals -- Research assistants for criminal court of appeals judges.

(a) Each judge of the court of appeals is authorized to employ at the expense of the state a clerk or stenographer who shall each receive compensation in the amount to be fixed by the presiding judge of each grand division of the court of appeals and the administrative director of the courts, payable monthly. Such compensation shall be paid out of funds appropriated by the general assembly for the court of appeals.

(b) The chief justice may, upon application to the chief justice showing the necessity therefor by any judge of the court of criminal appeals, approve the employment of a research assistant for such judge, and upon approval, such judge is authorized to employ, at the expense of the state, a research assistant to assist the judge in the discharge of the judge's duties, whose compensation shall be the same as authorized by law for the research assistant of each justice of the supreme court. The research assistant shall be a graduate of or student at an accredited law school.

(c) The secretaries when required to be absent from their official residences attending court, in different sections of the state with the members of the courts they represent, shall be reimbursed for their travel and hotel expenses in the same manner as the judges whom they are serving are reimbursed for such expense.






Part 2 - General Provisions

§ 8-23-201 - Compensation for extra services or overtime -- Maintenance for certain officers and employees -- Employees performing duties for other agencies.

(a) (1) No officer or employee in the several departments and agencies of the state government, employed at fixed compensation, shall be paid for any extra services, in an ex officio or other capacity, except:

(A) Officially designated or auxiliary court reporters;

(B) Qualified interpreters of the deaf;

(C) When such officer's or employee's total annual income, including overtime payment, derived from the primary employment is less than eight thousand dollars ($8,000), that officer or employee may hold a part-time position that requires no more than four (4) hours of active duty per working day; or

(D) As herein provided.

(2) (A) This does not, however, prevent payment of compensation to state employees for hours worked in excess of the normal work week when such extra work is performed at the direction of the supervising department or agency head, authorized in advance by the commissioner of human resources and approved in advance by the commissioner of finance and administration. Neither this additional compensation nor compensatory time shall be available to the following persons:

(i) Officials whose salaries are provided by § 8-23-101;

(ii) Officials whose salaries are based on those provided for in § 8-23-101;

(iii) All persons employed at the executive grade levels;

(iv) The executive director or chief executive of any department or agency; and

(v) Any executive of a state entity whose salary is set by a board or commission.

(B) Compensation to other state employees, including those compensated under the doctors and dentists pay plan, for hours worked in excess of the normal work week shall only be provided under policies prepared by the commissioner of personnel and the commissioner of finance and administration and in consultation with the comptroller of the treasury and the attorney general and reporter.

(3) Nothing in this section shall be construed to require the payment of overtime to any officer or employee except under circumstances in which overtime would be paid otherwise.

(b) State officers and employees subject to appointment by the department of personnel shall be provided maintenance, including, but not limited to, housing and meals, only under policies prepared by the commissioner of finance and administration in consultation with the commissioner of personnel, the comptroller of the treasury, and the attorney general and reporter.

(c) The commissioner of finance and administration, in consultation with the commissioner of personnel and with the approval of the attorney general and reporter and the comptroller of the treasury, is hereby authorized to promulgate rules and regulations establishing procedures for allowing state employees to perform duties for agencies other than the one with which they are employed by either contract between agencies or by direct payment to the individual. Unless specifically provided otherwise by such rules and regulations, such contracts for services as are entered into shall be subject to the approval of the commissioner of finance and administration and the commissioner of personnel, and a copy filed with the comptroller of the treasury.



§ 8-23-202 - Pay periods -- Pay plan for all state officials and employees -- Plan for direct deposit of compensation.

(a) The "pay period" for state employees shall be semimonthly. On or about the last day of every such "pay period," all state employees shall be paid for the preceding semimonthly period or any part thereof for which compensation is due.

(b) The provisions of § 8-23-101 to the contrary notwithstanding, the department of human resources and the department of finance and administration may develop a semimonthly pay plan for all officials and employees of state government, with the exception of persons employed by the University of Tennessee and the colleges and universities under the jurisdiction of the state board of regents. However, any pay plan for officials and employees of the legislative branch is subject to approval by the speaker of the senate and the speaker of the house of representatives, and any plan for the judicial branch is subject to approval by the presiding judges of the superior courts and the attorney general and reporter.

(c) The commissioner of finance and administration is authorized to require that salaries of state employees be paid through direct-deposit procedures in accordance with policies established by the commissioner.



§ 8-23-203 - Blind employees.

All blind persons employed in the state of Tennessee whose salary is paid by the state of Tennessee shall be paid not less than the federal minimum wage as provided by the Fair Labor Standards Act of 1938, compiled in 29 U.S.C. § 201 et seq.



§ 8-23-204 - Payroll deduction for certain associations.

(a) (1) As used in this section, unless the context otherwise requires:

(A) "Employee" means an officer or employee who is a regularly employed, full-time employee of the executive branch of state government;

(B) "Employee association" means any association of employees complying with the provisions of subdivision (a)(2), except when otherwise noted herein; and

(C) "State agency" means any department, commission, board, office or other agency of the executive, legislative or judicial branch of state government.

(2) Any employee of a state agency may authorize deductions for the payment of membership dues and benefit premiums to be made from the employee's compensation for payment to an employee association, if such employee association meets all of the following criteria:

(A) It grants membership to any employee who applies for membership without regard to such employee's job classification, state agency or location;

(B) It grants the same rights and privileges of membership to all its members;

(C) It provides equal services to its members without regard to the job classification, state agency or location of employment within the state of a member;

(D) It has a membership of not less than twenty percent (20%) of the employees of state agencies in the executive, legislative or judicial branch;

(E) It has as one (1) of its objectives the promotion of an efficient and effective work force for state government in Tennessee, and if affiliated in any manner with another organization, the other organization shall have similar objectives;

(F) It is itself a wholly domestic employee organization which is not a part of a multi-state employee organization which controls it or has any right of control; and

(G) It is an independent association that will not merge or join with another employee or labor organization without over fifty percent (50%) of its members affirmatively voting to become so merged or joined.

(3) Any employee association whose membership consists exclusively of employees of a single correctional institute and which has an agreement for payroll deduction of dues entered into prior to July 1, 1977, may continue or renew such agreement without compliance with the requirements established in the criteria in subdivision (a)(2).

(4) Any employee association seeking to qualify under subdivision (a)(2) shall file an initial statement showing the actual number of employees who are members with the commissioner of finance and administration. The commissioner may request an employee association to file an annual certification that it complies with all the requirements of this statute. Decisions by the department of finance and administration with regard to an employee association's ineligibility to receive automatic payroll deductions shall not be final until audited and approved by the comptroller of the treasury.

(5) (A) Any professional education association whose active membership consists of at least twenty percent (20%) of the total combined faculty as active members may make an agreement for payroll deduction of dues without compliance with the criteria in subdivision (a)(2), if such association has as a purpose and goal the elevation of the professional status and socio-economic welfare of the members of the teaching profession, or facilitation of cooperation among teachers and research scholars for the promotion of higher education and research. Such agreements shall be applicable to the teachers and faculty on the campuses and institutions of the University of Tennessee and the state university and community college system. Such professional education associations must have existed for more than fifty (50) years and have a total of five (5) or more chapters or affiliates on the campuses and institutions of the University of Tennessee and the state university and community college system.

(B) The provision of subdivision (a)(5)(A) requiring a professional education organization to maintain at least twenty percent (20%) of the total combined faculty as active members in order to qualify for deduction of dues shall not apply to any professional association which has had and has exercised the privilege of deduction of dues for at least four (4) years prior to May 31, 1993.

(6) Any professional education association whose active membership consists of education employees may make an agreement for payroll deduction of dues at state special schools if such a professional education association meets all of the following criteria:

(A) It solicits membership from all certificated employees;

(B) It grants the same rights and privileges of membership to all its active members;

(C) It provides equal services to its active members;

(D) It has a membership of not less than forty percent (40%) of the currently employed certificated employees at each of the state special schools as of July 1, 1991, and can offer proof of continued membership each fiscal year; and

(E) It has as one (1) of its objectives the promotion of education and the elevation of the professional status of the members of the teaching profession.

(b) (1) Any employee of the state of Tennessee who engages or participates in a work stoppage or who authorizes or encourages a work stoppage commits gross misconduct, shall immediately and permanently forfeit the right to have deductions from compensation authorized in this section, and may be subject to immediate termination of employment. The commissioner of finance and administration is authorized and required to cease and discontinue deducting membership dues under this section for an organization or association, if the commissioner determines that twenty-five percent (25%) or more of the members of the organization or association in a single work location or facility have engaged in a work stoppage of any kind after June 19, 1981. If the organization or association has members at more than one (1) work location or facility, upon the determination that the members of an organization have engaged in a work stoppage, the commissioner shall cancel and revoke the deduction of membership dues for the members of the organization employed at the work location or facility where the work stoppage has occurred.

(2) For the purposes of this subsection (b), a work stoppage includes the failure to report for duty, the willful absence from one's position, the stoppage of work or the abstinence in whole or in part from the full, faithful and proper performance of the duties of employment, for the purpose of inducing, influencing or for the purpose of coercing a change in conditions, compensation, rights, privileges or obligations of employment, or of intimidating, coercing or unlawfully influencing others from remaining in or from assuming public employment.

(3) Any employee or other person who procures or attempts to procure, or causes or induces any other person to procure or attempt to procure, an automatic deduction authorization form provided for in this section by fraud, misstatement of material fact, misrepresentation of the authenticity of a signature, or in knowing and willful violation of this section, commits gross misconduct. Any such automatic deduction authorization form shall be void and shall be of no effect.

(c) The following procedures, in addition to the procedures promulgated by the department of finance and administration pursuant to subsection (f), shall govern when an employee authorizes a deduction from compensation for the payment of membership dues to be paid over to an employee association:

(1) To authorize the deduction for the payment of membership dues, an employee shall complete an authorization form which contains the employee's signature and the following information:

(A) Employee's name;

(B) Employee's social security number;

(C) State agency of employment;

(D) Facility or location of employment; and

(E) The following statement:

"I, the undersigned, understand that this authorization is to become effective immediately. I understand that I may revoke this authorization by written notification at any time. Any deductions made from my compensation within thirty (30) days of the effective date of this authorization shall be refunded by the association if revocation is made within such thirty (30) day period. I also understand that the amount of the membership dues deduction may increase or decrease if the association approves an increase or decrease of dues in accordance with its bylaws and rules of procedure. Upon notification to me by the association of an increase or decrease in dues, I understand that I will again have an opportunity to revoke this authorization and receive a refund equal to one (1) month's dues if revocation is made within a thirty (30) day period from the date of notification."

(2) The deductions for the payment of membership dues from compensation authorized pursuant to this section shall be made from the compensation of an employee on the first payday of each month, and shall be paid over to the employee association within forty-eight (48) hours after such payday. If a state agency has a single monthly payday, such deduction shall be paid over to the employee association within forty-eight (48) hours of such payday.

(3) Any employee who authorizes deductions for the payment of membership dues as provided in this section may, at any time, revoke the authorization for payroll deduction. If revocation of such authorization is made within thirty (30) days of the initial authorization by an employee, any such deductions made and paid over to the employee association shall be refunded to the employee by such association upon receipt of written notice of revocation from the employee.

(4) Upon receipt of certification by an employee association that such association has approved an increase or decrease of dues in accordance with its bylaws and rules of procedure, the commissioner of finance and administration or the appropriate chief fiscal officer shall have the new amount of such dues deducted from the compensation of employees who have completed an authorization form for membership dues deduction. The certified increase or decrease shall be effective on the first payroll occurring at least thirty (30) days after the receipt of such certification by the commissioner or the appropriate chief fiscal officer.

(5) Forms which authorize such deductions for the payment of membership dues shall not be larger than eight and one-half inches (81/2'') by eleven inches (11'') nor smaller than three inches (3'') by five inches (5'').

(6) It is the responsibility of the employee association to prepare and deliver such forms to the payroll officers of the various state agencies.

(7) The commissioner or the appropriate chief fiscal officer shall provide to an employee association a complete listing of all employees who have authorized deductions pursuant to this section. The information compiled under this subsection (c) shall not be used by the commissioner or respective chief fiscal officer for any other purpose except that described herein.

(d) Retired employees of the state of Tennessee may, in writing, authorize deductions to be made from their retirement allowance to be paid to any employee association qualified under subsection (a). No such retired employee shall be considered in determining the total number of state employees in the executive branch or in determining the membership in an employee association for the purposes of subdivision (a)(2).

(e) Any automatic deduction authorization form for the payment of membership dues filed with the various state agencies prior to May 24, 1984, which has not been revoked by the employee, shall be considered a valid authorization form for the purposes of this section, and the automatic payroll deduction from such employee's compensation shall be continued or shall resume immediately if such deductions have been stopped for reasons other than the employee's revocation.

(f) The procedures governing the payroll deduction of membership dues pursuant to this section shall be in accordance with regulations promulgated by the commissioner in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The procedures governing payroll deductions for the payment of membership dues in effect on June 1, 1983, shall be deemed fully and duly promulgated, except to the extent they conflict with this section, and shall remain in full force and effect unless altered or amended by the general assembly or the commissioner.

(g) If an employee association receiving membership dues by payroll deduction becomes joined or affiliated through merger or otherwise with another employee or labor organization, any member of the employee association may revoke such member's automatic deduction authorization form immediately or at any other time of such member's choosing by notifying the department of finance and administration or the appropriate chief fiscal officer that such member wishes to revoke such member's authorization.



§ 8-23-205 - Compensation of board and commission members.

Any other provisions of law to the contrary notwithstanding, no member of any board or commission, established by law or pursuant to law, which receives an appropriation, regardless of the source of funding, shall receive any compensation, whether denominated per diem or by whatever name called, except for days in which such member actually works four (4) or more hours performing duties directly relating to that board's or commission's activities, or for time or days spent attending meetings of that board or commission where a quorum is present. The chair or head of each board or commission, the department head to which such board or commission is attached administratively, and the commissioner of finance and administration, shall prescribe procedures to ensure compliance, such procedures to contain, as a minimum, a certification of time worked by each member claiming compensation.



§ 8-23-206 - Longevity pay.

(a) In addition to all compensation otherwise payable, each employee of the executive, judicial or legislative branch of state government, except those specifically excluded in subsection (d), shall be paid longevity pay on the following basis:

(1) (A) (i) A full-time employee, or an employee who is eligible to accrue annual and sick leave under the provisions of §§ 8-50-801 and 8-50-802, must be employed with one (1) or more agencies, offices, departments, or other subdivisions of the executive, judicial, or legislative branch of state government thirty-six (36) months to be eligible for longevity pay. Such employment need not be in the same office for the entire period.

(ii) A full-time employee of the department of education shall be eligible for the same longevity pay as other full-time employees of state government if the qualifications for the position held by such employee in the department of education requires the employee to have three (3) years experience as a professional employee in a Tennessee public school system.

(B) A part-time employee may be eligible for longevity pay if such employee:

(i) Is retired from state employment;

(ii) While so employed full time did not receive a longevity bonus; and

(iii) Is employed on a regular, but part-time basis. Such an employee shall receive longevity pay based on years of service prior to retirement, plus the total of such employee's part-time employment. If the employee has the requisite months of service to qualify for longevity pay, the employee shall receive longevity pay on the employee's service anniversary date in each year in which the employee is employed part time. Payment of any longevity pay shall not increase or decrease the amount of such employee's retirement pay.

(C) Any former member of the general assembly upon becoming a full-time employee shall be an eligible employee under this section and shall be credited for each year of legislative service as twelve (12) months of employment for all time served in the general assembly when determining longevity pay.

(2) Longevity pay shall be computed in accordance with the following schedule:

(A) In the 1988-1989 fiscal year and subsequent fiscal years, the rate shall be one hundred dollars ($100) times the number of years of service with each twelve (12) months of service equivalent to a calendar or full year. ($100 x total years of service equals longevity pay.)

(B) (i) It is the legislative intent that the faculty of the universities, community colleges, and technical institutes shall be granted longevity pay at the rate of one hundred dollars ($100) per year in the 1988-1989 fiscal year, and subsequent fiscal years.

(ii) Faculty members who work on a ten (10) months per year contract basis shall receive one (1) year's longevity service for each such contract period worked.

(iii) Faculty members who work on a ten (10) months per year contract basis and who will either continue in service for the following academic year or retire shall be paid longevity pay at the time of the final payment of compensation for services which are completed for that ten (10) month contract period.

(3) (A) For employees with from thirty-six (36) months to one hundred eighty (180) months of service (three (3) to fifteen (15) years), longevity payments shall be made at the end of the month following the month in which an eligible employee's service anniversary date falls.

(B) For employees with more than one hundred eighty (180) months of service, the longevity payment shall be made to each such employee on October 1 in each year, without regard to any break in active service which may have occurred prior to such payment.

(C) For purposes of this section only, the longevity payment date shall be the service anniversary date as determined by the department of human resources and shall only be advanced as a result of breaks in service or periods of leave without pay for a major fraction of a month. Full-time employees who have prior part-time service consisting of at least a one thousand six hundred (1,600) hour annual schedule shall receive longevity credit for each month of such part-time service in which the employee was scheduled to work a full month and actually worked one-tenth (1/10) of one (1) hour more than half the schedule. Longevity benefits provided by the two (2) preceding sentences shall not be paid retroactively. The number of years of service at the Memphis Area Vocational Technical School and the number of years of service at the Knoxville Area Vocational Technical School will be used in computing number of years of service for longevity pay purposes for employees of each of those institutions.

(D) For certified professional employees leaving Tennessee public schools to become employed full time as staff of the department of education, the longevity payment shall be made at the end of the month following the month in which an eligible employee's state government service anniversary date falls. Longevity payments shall be computed to include three (3) years' service experience in any Tennessee public school system.

(E) A full-time employee with thirty-six (36) months of full-time service shall receive payment for prior part-time hourly service if the length of such prior part-time service is equivalent to not less than five (5) years of full-time experience.

(4) Although paid annually, longevity pay shall be subject to deductions for retirement and shall be included in base compensation for purposes of determining the level or amount of benefits to be paid to an employee under that program.

(5) (A) Any wildlife officer of the Tennessee wildlife resources agency who is retiring pursuant to the provisions of § 8-36-205 shall, upon such retirement, receive longevity pay prorated for each month of employment since the period for which such officer last received an annual longevity payment. Such prorated payment shall be subject to deductions for retirement and shall be included in base compensation for purposes of determining the level or amount of benefits to be paid to such officer.

(B) This subsection (a) applies to each wildlife officer who retires on or after June 30, 1986.

(C) Any wildlife officer receiving a payment in the form of a retirement incentive pursuant to the provisions of state law shall not be entitled to receive the longevity pay as provided by this subsection (a).

(b) (1) Longevity payments shall be made for each year of service, beginning from the completion date of the third year of service (thirty-six (36) months); however, longevity payments for certified professional employees set forth in subdivision (a)(1)(A) and employed in a full-time position of the department of education which required three (3) years' experience as a certified professional employee in a Tennessee public school system shall begin from the completion date of the first twelve (12) months of service.

(2) In the 1989-1990 fiscal year, the maximum level of benefits shall be reached at the twenty-first year of service (two hundred fifty-two (252) months); in fiscal years thereafter, the maximum level of benefits shall increase by one (1) year (twelve (12) months) each fiscal year until the 1993-1994 fiscal year and fiscal years thereafter, when the maximum level of benefits shall be reached at the twenty-fifth year of service (three hundred (300) months); provided, that subsequent to the 1989-1990 fiscal year, the increase in the maximum level of benefits is contingent upon funds being specifically allocated for that purpose in the general appropriations act. It is the legislative intention that each year that such funds are so appropriated such appropriation shall be recurring. No payment shall exceed the applicable longevity dollar amount for the year times the applicable years of service.

(3) In the 2006-2007 fiscal year, and in fiscal years thereafter, the maximum level of benefits shall be reached at the thirtieth year of service (three hundred sixty (360) months). No payment shall exceed the applicable longevity dollar amount for the year times the applicable years of service.

(c) The longevity pay provided by this section shall not be in place of any merit raise, step increase, incentive pay or cost-of-living raise, but shall be in addition to all such increases. Longevity pay provided in this section shall be issued by separate check or by automated clearing house (ACH) transaction to the qualified employee, unless the employee elects not to receive a separate longevity check or separate payment by ACH transaction; provided, however, that employees of the board of regents shall not be issued separate checks for longevity pay. It is declared to be the intent of the general assembly to reward those not otherwise rewarded for experience and faithful service to the state and to encourage career employees to remain in service to the state.

(d) This section shall not apply to:

(1) Officials popularly elected to fixed terms in office, including the governor, judges and members of the general assembly;

(2) Persons receiving automatic annual raises under the provisions of § 8-7-201, or otherwise, or to such person who would have been eligible for such automatic annual raises in years when no such raise was implemented pursuant to Acts 2003, ch. 355 and Acts 2009, ch. 531;

(3) Persons receiving separate longevity pay under the provisions of § 4-7-111;

(4) State-employed teachers in the department of education who are paid based on local teachers' pay scales which increase based on years of experience; or

(5) Employees of the University of Tennessee extension who hold joint appointments with the United States department of agriculture.

(e) Effective July 1, 2002, an employee of any board, commission or agency created by the supreme court of Tennessee shall be eligible for longevity pay under the same terms and conditions that apply to state employees. Eligible employees who have prior service with any such board, commission or agency shall receive longevity credit for each year of such service; provided, that such service would otherwise be creditable for longevity purposes. Longevity benefits provided by this subsection (e) shall not be paid retroactive. The benefits shall be payable only for periods commencing after June 30, 2002, and shall be paid at the end of the month following the month in which the employee's service anniversary date falls.

(f) The longevity pay required in this section for state employees shall apply to present state employees for service performed that meets all of the following criteria:

(1) The service was performed while working for the health department of a home rule municipality;

(2) The service performed was substantially similar to service performed by employees of the state department of health;

(3) The service was performed for a municipality for which public health services were performed by the federal government before the municipality was incorporated;

(4) The service was performed for the municipality because the state, during a transition period, permitted the county in which the municipality was located to omit the municipality from the area where state-funded health services were provided, which in effect required the municipality to bear these costs; and

(5) The service was performed in years immediately prior to the employee becoming a state employee engaged in public health-related work.

(g) The departments of human resources and finance and administration may formulate rules which shall govern the longevity pay authorized in this section.



§ 8-23-207 - Rights and benefits of employees of boards, commissions and agencies.

Effective July 1, 2002, any self-sustaining board, commission or agency created by the supreme court of Tennessee shall be deemed a state agency and all employees of such boards, commissions or agencies shall be deemed state employees and shall be entitled to the same rights and benefits enjoyed by other state employees. Except as otherwise provided in this title, any payments or benefit accruals that would have been payable to or accrued by such employees had they been deemed state employees prior to July 1, 2002, shall not apply retroactively but shall apply for periods commencing after June 30, 2002.



§ 8-23-208 - Commission on compensation -- Duties -- Members -- Recommendations.

(a) There is hereby created the commission on compensation. It is the duty of the commission to convene on or about October 1, 1999, and biennially thereafter, to make recommendations to the governor and the general assembly concerning the compensation of the governor, commissioners, constitutional officers, legislators and other officials as may be requested by the governor or speakers of the senate or house of representatives.

(b) The commission shall consist of six (6) members, two (2) each to be appointed by the governor, the speaker of the senate and the speaker of the house of representatives. Commission members shall serve without compensation but shall be entitled to reimbursement for expenses in accordance with the comprehensive travel regulations. A commission member shall continue to serve until a successor is appointed by the appropriate appointing authority. Commission members shall not be employed by any governmental entity.

(c) The commission shall elect such officers as it deems necessary and shall conduct its business as it may agree, provided all meetings and proceedings of the commission shall be subject to chapter 44, part 1 of this title.

(d) Upon request, the office of comptroller of the treasury shall provide staff assistance to the commission in carrying out its duties.

(e) The commission shall report its recommendation to the governor and the general assembly by December 15 each year in which it is convened, and the governor shall include such recommendations and funding therefor in the recommended budget for the ensuing fiscal year.

(f) In making its recommendations, the commission shall consider the duties and responsibilities of each official, compensation paid to others with similar duties and responsibilities both within and without the state, the need to attract and retain highly qualified individuals in state service, and the positive impact on public policy of a citizen legislature which is broadly representative of the state's population.



§ 8-23-209 - Benefits for nurses on reduced schedule.

Notwithstanding any law to the contrary, the commissioner of human resources, in consultation with the commissioner of finance and administration, the state treasurer and other affected agency heads, may develop and implement a plan to employ nurses under which an employee may accrue full benefits while working a reduced schedule.









Chapter 24 - Compensation of County Officers and Clerks of Court

§ 8-24-101 - Classification of counties.

(a) For purposes other than determining compensation for the various county officers enumerated in § 8-24-102, the counties are divided into classes as follows:

(1) Counties having a population of four hundred thousand (400,000) or more shall constitute counties of the first class;

(2) Counties having a population of one hundred fifty thousand (150,000) or more, but less than four hundred thousand (400,000), shall constitute counties of the second class;

(3) Counties having a population of fifty thousand (50,000) or more, but less than one hundred fifty thousand (150,000), shall constitute counties of the third class. Within the third class, counties having a population of seventy-four thousand five hundred (74,500) or more shall constitute subclass A, and counties having a population of less than seventy-four thousand five hundred (74,500) shall constitute subclass B;

(4) Counties having a population of twenty-three thousand three hundred (23,300) or more, but less than fifty thousand (50,000), shall constitute counties of the fourth class;

(5) Counties having a population of twelve thousand (12,000) or more, but less than twenty-three thousand three hundred (23,300), shall constitute counties of the fifth class;

(6) Counties having a population of five thousand five hundred (5,500) or more, but less than twelve thousand (12,000), shall constitute counties of the sixth class;

(7) Counties having a population of three thousand seven hundred seventy (3,770) or more, but less than five thousand five hundred (5,500), shall constitute counties of the seventh class; and

(8) Counties having a population of less than three thousand seven hundred seventy (3,770) shall constitute counties of the eighth class.

(b) (1) The population of counties for purposes of this section shall be determined by the 1970 federal census and the most recent succeeding federal census.

(2) Except that the population of counties which have a population of not less than thirty-four thousand four hundred (34,400) nor more than thirty-four thousand five hundred (34,500), according to the 1970 federal census or any subsequent federal census, for purposes of this section shall be determined by the 1970 federal census and any succeeding census taken in the county or counties.



§ 8-24-102 - Compensation of county officials.

(a) For the purposes of determining the compensation to be received by the various county officers, "general officers" includes assessors of property, county clerks, clerks and masters of chancery courts, clerks of probate courts, clerks of circuit courts, clerks of general sessions courts, clerks of criminal courts, juvenile court clerks, county trustees and registers of deeds.

(b) Beginning July 1, 2001, general officers shall receive minimum compensation per year as follows: Click here to view image.

(c) The population of counties, for purposes of this section, shall be determined by the 2000 federal census or the most recent succeeding federal census or a special census as provided in this subsection (c). A county may not move from one population to another except for a succeeding federal census or a special census. For the purpose of moving from one population classification to another, each county may take not more than three (3) special censuses at its own expense at any time during the interim between the regular decennial federal censuses. The special census shall be taken by the federal census bureau or in a manner directed by and satisfactory to the commissioner of economic and community development. The population of the county shall thereafter be revised in accordance with the special census, effective July 1 following certification of the census results by the federal census bureau or the commissioner of economic and community development to the secretary of state and the comptroller of the treasury.

(d) On July 1, 2002, and each July thereafter, the minimum compensation for county officials, as provided by this section, shall be increased by a dollar amount equal to the average annualized general increase in state employees' compensation, including the equivalent percentage increase in average state employees' salaries represented by appropriated funds made available to address classification compensation issues, during the prior fiscal year multiplied by the compensation established herein for the county officials of the county with the median population of all counties; provided, however, that the annualized general increase tied to the increase in state employees' compensation shall not exceed five percent (5%) in any given year; provided further, notwithstanding the dollar amount provided in this section, that the percentage increase provided for county officials by this subsection (d) shall not be less than the percentage increase established for county officials of the county with the median population of all counties. On or before May 1 of each year, the commissioner of finance and administration shall certify to the comptroller of the treasury the average annualized general increase in state employee's compensation during that fiscal year. "Average annualized general increase in state employee's compensation" means the average percentage increase in base salaries for state employees, plus the equivalent percentage increase in average state employees' salaries represented by recurring appropriation amounts provided to improve the level of retirement benefits, longevity benefits, and deferred compensation benefits or other similar benefits that are made available to state employees, not including health insurance benefits.

(e) The county mayor's compensation shall be at least five percent (5%) higher than the salary paid to any other county constitutional office of the respective counties. The minimum salary set out above shall apply only to a county mayor who devotes full time to the county mayor's office. The salary of a county mayor who devotes less than full time to the county mayor's office shall be determined by resolution of the county legislative body prior to the election of such official. For purposes of this subsection (e), "county official" does not include the judge of general sessions court.

(f) The state share of the cost pursuant to article II, § 24 of the Constitution of Tennessee for any increased expenditure required by a county by the provisions of this section shall be provided from the unallocated tax revenue of state-shared taxes enumerated in § 9-6-301.

(g) The compensation for the sheriff and chief administrative officer of the county highway department shall be at least ten percent (10%) higher than the salary paid to the general officers of the county. The county legislative body of each county may increase or decrease the compensation of the chief administrative officer of the county highway department so long as the compensation is maintained at or above the minimum level established herein.

(h) All general officers of the county shall be paid the same salary with the exception of any education incentive payments made to certified public administrators under § 5-1-310 and any payments made to the assessor of property under § 67-1-508.

(i) The county legislative body of each county may increase or decrease compensation of county officials so long as the compensation is maintained at, or above, the minimum levels established herein.

(j) (1) Any action by a county legislative body to exceed the minimum level of compensation for county officials established pursuant to this section must be included in a resolution scheduled for consideration on the agenda of the meeting. All meetings of the county legislative body shall comply with the requirements of the open meetings act contained in chapter 44, part 1 of this title.

(2) Notwithstanding the provisions of subsection (h) to the contrary, a county legislative body may provide to a clerk of court who serves more than one (1) court in the county additional compensation in the amount of ten percent (10%) of the clerk's base compensation. The increase shall be for the purpose of compensating the clerk for the additional duties and time required to serve multiple courts. For the purposes of this section, a clerk and master shall be considered eligible for this additional compensation, if the clerk serves as clerk of the court that exercises probate jurisdiction. In order for the increase to be valid, it must be adopted by resolution of the county legislative body. For the purpose of subsection (g), any additional compensation provided to a general officer under any provision of this section shall be included when determining the salary paid to the general officers of the county.



§ 8-24-103 - Fees in lieu of salary.

(a) (1) The county legislative body in any county shall make the necessary appropriation and pay to the sheriff of its county the maximum salary fixed by § 8-24-102, and the authorized expenses fixed by law for the operation of the sheriff's office, including the salary of all the sheriff's deputies, which shall be the sole manner of compensation for those deputies, as authorized pursuant to chapter 20 of this title, direct from the county trustee in twelve (12) equal monthly installments, irrespective of the fees earned by the sheriff.

(2) In such an event, all fees allowed, collected, or in any manner received by the sheriff will be paid, assigned, transferred, and set over to the county. When such fees are received by the sheriff, the clerk of any court or any other person, they shall be transmitted monthly to the county trustee.

(3) No sheriff shall claim, hold, or have any interest in such funds for services performed under § 8-24-102, fees paid the sheriff as a witness for appearing in court, the boarding of prisoners at the county jail, ex officio services, or fees from any other source whatsoever, except that this provision and the provisions of subdivision (a)(2) are not intended to prevent the county legislative body from paying the sheriff in such county an amount in addition to the maximum salary allowed by § 8-24-102 for ex officio services as superintendent of the workhouse, if the workhouse in such county is combined with the jail as provided for by title 41, chapter 2.

(4) Any sheriff serving under this provision shall make a charge for all services performed by such sheriff as now provided by law, and such sheriff shall have no authority to waive, remit, or release any fee for any service or services performed.

(b) The provisions of this section, or any part or portion thereof, are severable, and in the event that any provision, or part or portion of any provision of this section, is declared to be unconstitutional, such a declaration or decree shall not affect the remainder of this section.



§ 8-24-106 - Records of fees where supplemental salary required.

(a) Each official whose salary is required to be supplemented from the county general fund shall keep a book account of all fees collected and make an annual report of the collections to the county mayor. No funds shall be paid from the general funds of the county to supplement salaries until such report has been filed with the county mayor.

(b) These reports and records shall be entered in a well-bound book by the county clerk and kept on file in that office.

(c) This report shall be used as a basis to compute any supplementary compensation required or authorized to be paid in order to aggregate, with the fees collected, the required annual compensation or the authorized compensation in case of the office of sheriffs in the counties where penal farms have been established as provided in § 8-24-105 [obsolete].



§ 8-24-107 - Payment of minimum salary.

If the total fees collected by the officials enumerated in § 8-22-101, after deduction for the legally authorized expenses of the office, including, but not limited to, salaries of deputies and assistants, are not sufficient to pay the salary required by § 8-24-102, then the remainder of such salary shall be paid out of the general funds of the county by warrant drawn on the general funds of the county in the hands of the trustee.



§ 8-24-108 - Sheriff and clerk of criminal court -- Supplemental salaries.

(a) In the event that the fees, etc., collected by the sheriffs in any of the counties within the provisions of §§ 8-24-101 -- 8-24-103 and 8-24-106 -- 8-24-109 do not in any month amount to a sum sufficient to pay all other necessary and legitimate expenses incurred in the proper and efficient administration of the sheriff's office, including the guaranteed compensation of the sheriff, then the shortage of such compensation and expenses as herein provided shall be paid out of the public funds of the counties each month.

(b) In the event that fees, etc., collected by the clerks of the criminal court in any of the counties within the provisions of §§ 8-24-101 -- 8-24-103 and 8-24-106 -- 8-24-109, do not in any month amount to a sum sufficient to pay all proper, necessary and legitimate expenses incurred in the proper and efficient administration of the sheriff's office, including the maximum compensation allowable to the clerk of the criminal court, then the shortage of such compensation and expenses herein provided shall be paid out of the public funds of the county each month.



§ 8-24-109 - Ex officio services as clerk of special court.

(a) If in any county there is, or may hereafter be created, a special chancery, circuit, criminal, county or probate court where the clerk and master or clerk is clerk of the special court by virtue of such clerk's office in the county, no additional salary shall be allowed such clerk and master or clerk for transacting business of such special courts, but the services shall be performed by virtue of the office the clerk and master or clerk of the special court holds and for the salary provided for such officer in the class to which the county belongs by the classification in § 8-24-101; provided that:

(1) When the clerk and master, or clerk of the court, cannot, for want of time, properly and efficiently conduct the affairs and transact the business of clerk and master or clerk of the special court, then such official shall file a sworn petition in the special court with the chancellor or judge holding the special court, in term or at chambers, in the manner and form provided in §§ 8-20-101 -- 8-20-106 and have action taken thereon as is provided; and

(2) Where the clerk and master or clerk of the special court holds such office by appointment of the chancellor or judge of the special court, the clerk and master or clerk of the special court shall make application to the chancellor or judge of the special court, by sworn petition, in term or at chambers, setting forth the facts, showing the approximate amount of fees collected yearly in the office, and whether or not a deputy or deputies should be appointed for the proper and efficient conduct of affairs of the office and the salary to be allowed such deputy, and have such proceedings thereon as to the fixing of the salary of any deputy or deputies as provided by §§ 8-20-101 -- 8-20-106.

(b) The provisions of this section prohibiting additional salaries or compensation to clerks and clerks and masters of special courts shall not apply to chancery courts now having or hereafter having exclusive jurisdiction and powers with respect to the probate of wills and administration of estates. When such clerk or clerk and master shall serve as clerk or clerk and master of a chancery court now having or hereafter having exclusive jurisdiction and powers with respect to the probate of wills and administration of estates, it shall be lawful for such clerk or clerk and master to receive additional compensation, and payable as may be provided in the law, and any amendments thereto, creating such court.



§ 8-24-111 - Ex officio services of sheriff.

The county legislative bodies of the different counties shall, at their first session in each and every year, make such allowance as they, in their discretion, think sufficient to compensate their sheriffs for ex officio service.



§ 8-24-113 - Private acts fixing salary of county mayor unaffected.

Sections 8-24-112 [repealed] -- 8-24-114 shall not be construed to repeal or modify in any way any private act of the state fixing any salary of any county mayor in an amount greater than the minimum salaries set out in § 8-24-112 [repealed]. In determining whether the salary of any such county mayor has been fixed by private act in an amount in excess of the minimum salary set out in § 8-24-112 [repealed], the entire salary provided for by such private act shall be included, regardless of whether such salary is paid by the county, the state of Tennessee, or both.



§ 8-24-114 - County legislative body authorized to fix salary of county mayor in excess of statutory amount.

The county legislative bodies of the various counties are hereby granted authority to fix the salary of any county mayor in an amount in excess of the amount guaranteed in § 8-24-112 [repealed] or § 8-24-113.



§ 8-24-115 - County commissioners in counties of 100,000 to 600,000.

The compensation of county commissioners of any county having a population of not less than one hundred thousand (100,000) nor more than six hundred thousand (600,000), according to the United States census of 1970, shall be not less than twenty-five thousand dollars ($25,000) a year, but any such county may by private act provide for annual compensation in a larger amount. The salary fixed by this section shall control over the provisions of any prior private or public enactment providing for an automatic salary adjustment for any county commissioner and any such provision is hereby declared to be superseded by this section.






Chapter 25 - Deferred or Tax-Sheltered Compensation Programs

Part 1 - Government Employees Deferred Compensation Plan Act

§ 8-25-101 - Title.

This part shall be known as the "Government Employees Deferred Compensation Plan Act," and may be so cited.



§ 8-25-102 - Definition of employee.

For the purposes of this part, "employee" means any person, whether appointed, elected, or under contract wherein an employee-employer relationship is established, providing services for the state of Tennessee, state agencies, counties, municipalities, or subdivisions of such governmental bodies in Tennessee, for which compensation is paid.



§ 8-25-103 - Deferred compensation plans -- Approval of plans -- Approval of companies providing plans.

(a) The state of Tennessee or any Tennessee political subdivision or instrumentality of such subdivision may, by contract, agree with any employee to defer, in whole or in part, any portion of that employee's income and may subsequently purchase or contract with any company licensed to do business in the state of Tennessee to provide a deferred compensation plan, as requested by the employee.

(b) In case of state employees, including employees of institutions of higher education, prior to participation in any deferred compensation plan, any company providing investment or administrative plan services must be approved by the commissioner of finance and administration, the chair of the finance, ways and means committee of the senate, the chair of the finance, ways and means committee of the house of representatives and the chair of the consolidated retirement board; and, in the case of all other employees, prior to participation in any such plan, any company providing investment or administrative plan services must be approved by the chief governing body of the governmental unit.

(c) The commissioner of finance and administration, the chair of the finance, ways and means committee of the senate, the chair of the finance, ways and means committee of the house of representatives, and the chair of the consolidated retirement board shall serve as trustees of any deferred or tax-sheltered compensation plans established pursuant to this chapter on behalf of state employees, including employees of institutions of higher education. The terms of any deferred or tax-sheltered compensation plans established on behalf of state employees, including employees of institutions of higher education, may be modified by the chair of the consolidated retirement board with the concurrence of the commissioner of finance and administration.

(d) Any deferred compensation program implemented and operating under the authority of this part shall conform to all applicable laws, rules and regulations of the internal revenue service governing state deferred compensation plans.

(e) Subsections (b) and (c) shall not apply to deferred or tax-sheltered compensation plans maintained on behalf of employees of institutions of higher education pursuant to § 403(b) of the Internal Revenue Code, codified in 26 U.S.C. § 403(b). The chancellor of the board of regents shall serve as trustee for any § 403(b) plan maintained on behalf of employees of institutions thereunder, and the president of the University of Tennessee shall serve as trustee for any § 403(b) plan maintained on behalf of employees of institutions thereunder. The responsibility for approving any company providing investment or administrative services under any such § 403(b) plan shall rest with the chancellor of the board of regents for any § 403(b) plan maintained on behalf of employees of institutions thereunder, and with the president of the University of Tennessee for any § 403(b) plan maintained on behalf of employees of institutions thereunder.



§ 8-25-104 - Responsibility for implementing programs -- Payroll deductions -- Billing and administration -- Requiring participation.

(a) (1) The responsibility for implementing the deferred compensation program for employees of state agencies shall be delegated to the chair of the consolidated retirement board, with the approval of the commissioner of finance and administration, the chair of the finance, ways and means committee of the senate and the chair of the finance, ways and means committee of the house of representatives.

(2) The responsibility for implementation of the deferred compensation plan for employees of institutions of higher education shall be delegated to the chancellor of the board of regents for employees of institutions thereunder, and to the president of the University of Tennessee for employees of institutions thereunder.

(3) The responsibility for implementing the deferred compensation plan for state employees who are not paid on either the centralized state payroll system or by an institution of higher education, may be delegated as determined by the chair of the consolidated retirement board.

(4) (A) Whenever plans are operated for state employees, including employees of institutions of higher education, pursuant to authority delegated herein to officials other than the chair of the consolidated retirement board, they shall be operated under the terms and conditions set out in contracts entered into by the chair of the consolidated retirement board for the purpose of effectuating this part.

(B) Subdivision (a)(4)(A) shall not apply to deferred or tax-sheltered compensation plans maintained on behalf of employees of institutions of higher education pursuant to § 403(b) of the Internal Revenue Code, codified in 26 U.S.C. § 403(b). Any such § 403(b) plans shall be operated under the terms and conditions set out in contracts entered into by the chancellor of the board of regents for any § 403(b) plan maintained on behalf of employees of institutions thereunder, and by the president of the University of Tennessee for any § 403(b) plan maintained on behalf of employees of institutions thereunder.

(5) The responsibility for implementing the deferred compensation program for all other employees, as defined hereunder, shall be delegated to the appropriate officer, board, or committee, as designated by the local legislative body of such other agencies, counties or municipalities.

(b) Payroll deductions shall be made, in each instance, by the appropriate payroll officer.

(c) The chair of the consolidated retirement board or appropriately designated local officer, board or committee of such deferred compensation program may contract with a private corporation, institution and/or custodial bank to provide consolidated billing and all or any other administrative services deemed necessary or appropriate for the administration and operation of the program. The chair of the consolidated retirement board or appropriately designated local officer, board or committee of such deferred compensation program may assess the costs associated with administrating the program to the respective participating employees in order that any such plans adopted shall operate without cost to or contribution from this state.

(d) Notwithstanding any law to the contrary, the chair of the consolidated retirement board, with the concurrence of the commissioner of finance and administration, has the authority to implement an automatic deferred or tax-sheltered compensation plan. Such plan shall provide that any person who becomes a full-time state employee on or after the implementation date of the plan, including a full-time employee of an institution of higher education, who is eligible to participate in one of the deferred or tax-sheltered compensation plans established pursuant to parts 1 or 3 of this chapter shall participate in at least one of the plans as a condition of employment, unless such employee files with that person's employer a notice of that person's election not to participate.

(e) Any notice of non-election shall be made in such format and through such medium as prescribed by the chair of the Tennessee consolidated retirement system and must be filed with that employee's employer by no later than thirty (30) calendar days from the date of the notice of automatic deferral letter. Any employee who does not file a notice of non-election within the prescribed period shall be automatically enrolled in the state's salary reduction plan established in part 3 of this chapter with a salary deferral of two percent (2%) of that employee's compensation. All contributions made by or on behalf of the employee shall be directed to such default option as shall be established by the chair of the consolidated retirement board until such time as the employee selects a different investment option or options. Notwithstanding any provision of this section or any other law to the contrary, future deferrals may be cancelled or adjusted at any time by the employee provided the employee notifies that employee's employer in such format and through such medium as may be prescribed by the chair of the Tennessee consolidated retirement system at least one month before the payday on which the cancellation or change is to be effective; provided, however, that any adjustment in the deferrals, other than a cancellation, cannot cause the amount of the deferrals to be less than twenty dollars ($20.00) per month, or if the employee is paid twice a month, ten dollars ($10.00) semimonthly, or such other lower amount as may be established under chapter 25, part 3 of this title. In addition, any adjustment in the deferrals cannot cause the amount of the deferrals to exceed the maximum allowed under the Internal Revenue Code.

(f) Any employee who affirmatively declines to make employee deferrals after the first automatic enrollment contribution was made may make an election to withdraw that employee's entire automatic enrollment contribution. This election must be submitted no later than ninety (90) calendar days after the payroll date in which the first automatic enrollment contribution is made on behalf of the employee. The amount of the distribution shall be the value of the automatic enrollment contributions plus or minus investment gains or losses as of the date the distribution is processed. Automatic enrollment contributions made after such date shall remain in the plan and shall be subject to the plan's regular distribution rules. Further, an employee who has made an election to withdraw and who thereafter leaves employment and is then rehired by the same employer as defined in this subsection (f) or, by the same political subdivision in the case of a political subdivision employee, before a twelve-continuous month absence shall not be permitted to make another election to withdraw that participant's automatic enrollment contribution. For purposes of this subsection (f), "same employer" means the employer for which the person last worked prior to separation from covered employment. All departments, agencies and instrumentalities in the executive, legislative and judicial branches of state government, including public institutions of higher education, shall be deemed one and the same employer. All public schools within the Tennessee public school system, except for public institutions of higher education, shall be deemed one and the same employer. Notwithstanding the vesting provisions of the plan's document, the employer matching contributions described in § 8-25-303 that are attributable to the distribution of the automatic enrollment contributions shall be forfeited and placed in a forfeiture account. Amounts in the forfeiture account shall be used in the manner provided in the plan document established for the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title. The employer matching contributions described in § 8-25-303 shall not be made if a permissible withdrawal is taken pursuant to this subsection (f) before the date the matching contribution is allocated.

(g) The initial two percent (2%) automatic enrollment contribution described in this section shall be subject to a percentage annual increase thereafter if provided for in the plan document established for the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title.

(h) The automatic deferrals shall be contributed on a pre-tax basis and shall continue until the employee affirmatively elects otherwise.



§ 8-25-105 - Investment of funds from program.

Notwithstanding any other law to the contrary, the chair of the consolidated retirement board, and the appropriately designated local officer or local board responsible for implementing a deferred compensation program are hereby authorized to invest the moneys held pursuant to any such deferred compensation plan in investment options that meet the requirements of the Internal Revenue Code. It is the intent of the general assembly that a variety of investment options be offered to participants in the plan, which may include one (1) or more comingled funds in which assets in the custody of the state treasurer that consist exclusively of assets of exempt pension and profit sharing trusts and individual retirement accounts, custodial accounts, retirement income accounts, governmental plans and tax-exempt trusts under the Internal Revenue Code of 1986 and Rev. Rul. 81-100, as modified by Rev. Ruls. 2004-67, 2008-40 and 2011-1 are pooled, solely for investment purposes, in a common or group trust fund. The assets so invested shall be subject to all the provisions of the group trust instruments establishing and governing such trust or trusts. Those instruments of group trusts, including any subsequent amendments, are hereby incorporated by reference and made a part of the plan. This section shall not apply to deferred or tax-sheltered compensation plans maintained on behalf of employees of institutions of higher education pursuant to § 403(b) of the Internal Revenue Code, codified in 26 U.S.C. § 403(b). The chancellor of the board of regents for any § 403(b) plan maintained on behalf of employees of institutions thereunder, and the president of the University of Tennessee for any § 403(b) plan maintained on behalf of employees of institutions thereunder shall be responsible for investing the monies held pursuant to any such plan in investment options that meet the applicable requirements of the Internal Revenue Code.



§ 8-25-106 - Program supplemental.

The deferred compensation plan established by this part shall exist and serve in addition to other retirement, pension, or benefit systems established by the state of Tennessee, state agencies, counties, municipalities, or other political subdivisions. The deferred compensation plan established by this part shall not supersede, make inoperative, or reduce any benefits provided by the consolidated retirement system or programs established by any counties, municipalities, or other political subdivision thereof, or any other retirement, pension, or benefit program established by law.



§ 8-25-107 - Other benefits unaffected by deferral.

Notwithstanding any other provision of law to the contrary, any compensation deferred under this part shall be considered part of an employee's compensation for purposes of any other employee retirement, pension, or benefit program. No deferral of income under the deferred compensation program shall effect a reduction of any retirement, pension, or other benefit program provided by law.



§ 8-25-108 - Federal income tax computation.

Notwithstanding any other provision of this part or any other provision of law to the contrary, any sum deferred under the deferred compensation program shall not be included for the purposes of computation of any federal income taxes withheld on behalf of any employee, unless the deferred sum is designated by the employee as Roth 401(k) contributions under § 8-25-305.



§ 8-25-109 - Confidentiality of records.

(a) Any medical records submitted to, or compiled by, any person or entity providing deferred compensation plan services pursuant to this part are confidential and shall not be disclosed except as follows:

(1) To the extent that the employee or the employee's legal representative consents to disclosure;

(2) To the extent of performing duties hereunder, to employees of persons or entities providing the plan services;

(3) In compliance with a subpoena or a court order;

(4) To other governmental agencies; provided, that such agencies maintain the same level of confidentiality as that required hereunder;

(5) To the comptroller of the treasury or the comptroller's designees for the purpose of audit; or

(6) In any administrative proceeding or court action between the employee or the employee's legal representative and a person or entity providing plan services hereunder.

(b) Nothing contained herein applies to statistical medical information if such information is not identified with a particular employee. Further, nothing contained herein applies to records concerning the identity of employees receiving or applying for benefits, to the amount of benefits to which a particular employee is or may be entitled to receive, nor to any other nonmedical related information unless such information is made confidential by other statute of this state.



§ 8-25-110 - Production of records described in subpoena.

(a) Except as provided in subsection (e), when a subpoena duces tecum is served upon any person or entity administering or providing services to a deferred compensation plan established pursuant to this part in an action or proceeding in which the person or entity is not a party, and such subpoena requires the production of all or any part of the records of the deferred compensation plan relating to a present or former plan participant, it shall be sufficient compliance if the person or entity within fourteen (14) days after being served with a subpoena duces tecum, shall file with the court clerk or the issuer, either by personal delivery or certified or registered mail, a true and correct copy (which may be a copy reproduced on film or other reproducing material by microfilming, photographing, photostating or other approximate process, or a facsimile, exemplification or copy of such reproduction or copy) of all records specifically described in such subpoena.

(b) The records shall be accompanied by an affidavit of a custodian, stating in substance that:

(1) The affiant is the duly authorized custodian of the records and has authority to certify the records; and

(2) The copy is a true copy of all the records described in the subpoena.

(c) If the person or entity has none of the records described, or only part thereof, the custodian shall so state in the affidavit and file the affidavit and such records as are available in the manner prescribed in this section.

(d) (1) The copy of the record shall be admissible in evidence to the same extent as though the original thereof were offered and the custodian had been present and testified to the matters stated in the affidavit.

(2) The affidavit shall be admissible in evidence and the matters stated therein shall be presumed true in the absence of a preponderance of evidence to the contrary.

(3) When more than one (1) person has knowledge of the facts, more than one (1) affidavit may be made.

(e) The personal attendance of the custodian may be commanded only if personal attendance is necessary to resolve a good faith dispute concerning the accuracy of the information to be furnished. Where personal attendance of the custodian is required, the subpoena duces tecum shall contain a clause which reads: "The procedure authorized pursuant to § 8-25-110 will not be deemed sufficient compliance with this subpoena."



§ 8-25-111 - Election to become a participating employer in deferred compensation program -- "Governmental entity" defined -- Election of employer for matching of contributions -- No increased cost to state.

(a) Notwithstanding any law to the contrary, any governmental entity as defined in subsection (b) may elect to become a participating employer in any deferred compensation program established on behalf of state employees under this part or under part 3 of this chapter; provided, that such participation shall be subject to the approval of the chair of the Tennessee consolidated retirement system and in conformity with such terms and conditions as may be prescribed by the chair. If such approval is given, then all employees of the respective entity shall be eligible to participate in any such deferred compensation program, except for the employer matching as provided for in § 8-25-303.

(b) For purposes of this section, "governmental entity" means any Tennessee local governmental entity, including, but not limited to, any municipality, metropolitan government, county, utility district, school district, public building authority, and development district created and existing pursuant to the laws of this state, or any instrumentality of government created by any one (1) or more of the named local governmental entities or by an act of the general assembly. Notwithstanding any provision of this section to the contrary, no entity shall be eligible to participate in any such deferred compensation program if the chair of the Tennessee consolidated retirement system determines, in the chair's sole discretion, that the entity's participation could have a potential adverse effect on the program's status as a qualified plan under the Internal Revenue Code, codified in U.S.C. title 26, and regulations. In making such determination, the chair may rely on the advice of a nationally recognized counsel in the area of governmental employee benefit plans.

(c) Any entity described in subsection (a) that elects to become a participating employer under the provisions of part 3 of this chapter shall have the option of providing for employer matching of contributions in any amount for which the entity is willing to contribute; provided, that the amount of employer matching shall not exceed the maximum allowed under the Internal Revenue Code, and shall conform to all applicable laws, rules and regulations of the internal revenue service governing profit sharing and/or salary reduction plans.

(d) It is the legislative intent that the state shall realize no increased cost as a result of such entities' participation in any such deferred compensation program. All costs associated with such participation, including administrative costs, shall be the responsibility of such entities and/or the entities' participating employees.

(e) A local board of education may elect to participate in the plan separately from the political subdivision with which it is associated. A political subdivision may elect to participate in the plan without extending coverage to the employees of the local board of education that is associated with the participating political subdivision. In the event that a political subdivision withdraws its participation in the deferred compensation plan, the local board of education, which is a part of the political subdivision, may continue its participation in the plan separately.



§ 8-25-112 - Attorney for the chair of the Tennessee consolidated retirement system.

(a) Counsel for the treasury department shall serve as the attorney for the chair of the Tennessee consolidated retirement system with respect to any deferred or tax-sheltered compensation plans established pursuant to this chapter on behalf of state employees, including employees of institutions of higher education.

(b) Notwithstanding any law to the contrary, in cases where the interest of any deferred or tax-sheltered compensation plans referred to in subsection (a) require additional counsel, the chair of the Tennessee consolidated retirement system, with the approval of the attorney general and reporter, is authorized to contract with such additional counsel, who shall be paid such compensation for services as the chair may deem just.



§ 8-25-113 - Authority of trustees of deferred or tax sheltered compensation plans to contract for investment management services, personal services, professional services and consultant services.

The trustees of any deferred or tax sheltered compensation plans established pursuant to this part are expressly authorized to contract for investment management services, personal services, professional services and consultant services for the deferred compensation programs. The trustees shall provide for the powers, duties, functions and compensation of any investment managers, professionals or consultants so engaged. Any contract for investment management services, personal services, professional services and consultant services may be procured in the manner prescribed by the trustees without regard to the requirements of former § 12-4-109 [see the Compiler's Notes], if it is determined that the services are necessary or desirable for the efficient administration of the deferred compensation programs. All expenses and fees incidental to the procurement of services shall be charged to and paid from participant accounts.



§ 8-25-114 - Plan required to honor claims under qualified domestic relations order.

Notwithstanding any other law to the contrary, any deferred compensation program established on behalf of state employees under this part or under part 3 of this chapter shall honor claims under a qualified domestic relations order at a time designated by the state treasurer. For purposes of this section, "qualified domestic relations order" has the same meaning as provided in § 414(p) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 414(p); provided, that such order may only relate to the provision of marital property rights for the benefit of the former spouse of the deferred compensation program participant.






Part 2 - Tax Shelters [Repealed]



Part 3 - Profit Sharing or Salary Reduction Plans

§ 8-25-301 - State plans authorized.

The state treasurer is directed to develop and obtain internal revenue service approval of a profit sharing or salary reduction plan for state employees as permitted by the internal revenue service. The responsibility for implementation of the plan for employees of institutions of higher education may be delegated by the state treasurer to the chancellor of the board of regents for employees of institutions thereunder and to the president of the University of Tennessee for employees of institutions thereunder. The responsibility for implementing the plan for state employees who are not paid on either the centralized state payroll system or by an institution of higher education may be delegated as determined by the state treasurer. It is the intent of the general assembly that a variety of investment options be offered to participants in the plan, which may include one (1) or more comingled funds in which assets in the custody of the state treasurer that consist exclusively of assets of exempt pension and profit sharing trusts and individual retirement accounts, custodial accounts, retirement income accounts, governmental plans and tax-exempt trusts under the Internal Revenue Code of 1986 and Rev. Rul. 81-100, as modified by Rev. Ruls. 2004-67, 2008-40 and 2011-1 are pooled, solely for investment purposes, in a common or group trust fund. The assets so invested shall be subject to all the provisions of the group trust instruments establishing and governing such trust or trusts. Those instruments of group trusts, including any subsequent amendments, are hereby incorporated by reference and made a part of the plan.



§ 8-25-302 - "Profit" defined.

As used in this part, "profit" means the excess revenue over expenditures prior to the expenditure of the amount which may be optionally made available for employees in cash or placed in trust by the state on behalf of the employees under the provisions of the plan.



§ 8-25-303 - Employer matching authorized.

(a) (1) Subject to subsection (c), the state shall provide for employer matching of contributions to the plan on behalf of participating state employees who are eligible to participate in the Tennessee consolidated retirement system, or the optional retirement program established pursuant to chapter 35, part 4 of this title, and on behalf of participating seasonal or temporary state employees under twenty-five (25) years of age who are paid on the centralized state payroll system. Notwithstanding § 8-35-111, beginning on July 1, 2006, any such employer match shall equal one hundred percent (100%) of the amount contributed by each state employee to the plan per month, up to a maximum of forty dollars ($40.00) per month or, alternatively, up to a higher maximum that may be specifically prescribed in the annual general appropriations act. Subject to the approval of the department of finance and administration, state employees, other than employees of an institution of higher education, may elect on a form prescribed by the state treasurer to have the employer matching based on the amount contributed by the employee from the employee's longevity pay in lieu of the monthly matches as otherwise provided in this subsection (a). If the employee makes the election, the employer match shall equal the amount contributed by the state employee from the employee's longevity pay, up to the maximum annualized employer match that could have been made had the match been made on a monthly basis. Subject to the approval of a state supported institution of higher education, employees of that institution may elect in the manner and under the conditions provided in this subsection (a) to have the employer matching based on the amount contributed by the employees from the employees' longevity pay in lieu of the monthly matches as otherwise provided in this subsection (a).

(2) Notwithstanding subdivision (a)(1) or any other law to the contrary, for fiscal years beginning on July 1, 2010 and July 1, 2011, the state may provide for employer matching of contributions to the plan on behalf of eligible, participating state employees. The amount, if any, provided by the state for employer matching contributions shall be specifically prescribed in the general appropriations act each such year.

(b) Notwithstanding this or any other provision to the contrary, the amount of the employer matching shall not exceed the maximum allowed under the Internal Revenue Code, and shall conform to all applicable laws, rules and regulations of the internal revenue service governing profit sharing and/or salary reduction plans for state employees.

(c) It is the legislative intent that the employer match pursuant to this section shall be provided each fiscal year as the general appropriations act sets forth the dollar amount to be matched and contains an appropriation to provide for such matching amount. Further, it is the legislative intent that the amount, terms and conditions of any employer matching of contributions pursuant to subsection (a) for employees of institutions of higher education shall be governed in accordance with the same provisions affecting state employees who are paid on the centralized state payroll system. Notwithstanding this subsection (c), an institution of higher education may authorize the employees of that institution to elect to have the employer matching based on the amount contributed by the employees from the employees' longevity pay in accordance with subsection (a) regardless of whether the matching is authorized for employees who are paid on the centralized state payroll system.



§ 8-25-304 - Alternative plans -- Additional participation in state plan.

(a) Any political subdivision or instrumentality of the state, by resolution or ordinance of its governing body, is authorized to make available to its employees a profit sharing or salary reduction plan approved by the internal revenue service.

(b) Any entity other than a political subdivision participating in the Tennessee consolidated retirement system which has fewer than five (5) employees may request permission of the state treasurer to participate in the state plan. The state treasurer shall have full authority to grant permission, taking into account the number and location of employees of the entity, its financial soundness, the entity's status with the Tennessee consolidated retirement system, and other factors deemed relevant by the state treasurer. If permission is granted, such participation shall be in accordance with the terms specified by the state treasurer.



§ 8-25-305 - Designation of contributions as Roth 401(k) contributions.

(a) The state treasurer, with the approval of the commissioner of finance and administration, may adopt a new feature to the plan that would permit state employees, including employees of institutions of higher education, to designate some or all of the employees' contributions as Roth 401(k) contributions under § 402A of the Internal Revenue Code, codified in 26 U.S.C. § 402A, at the time the contributions are made.

(b) Any Roth 401(k) contribution feature adopted pursuant to this section shall conform to all applicable laws, rules and regulations of the internal revenue service.

(c) Any political subdivision or instrumentality of the state that makes available to its employees a profit sharing and/or salary reduction plan approved by the internal revenue service under § 401(k) of the Internal Revenue Code, codified in 26 U.S.C. § 401(k), may, by resolution or ordinance of its governing body, adopt the Roth 401(k) contribution feature to its plan as described in this section.



§ 8-25-306 - Attorney for the treasurer with regard to profit sharing or salary reduction plans.

(a) Counsel for the treasury department shall serve as the attorney for the treasurer with respect to the plan.

(b) Notwithstanding any law to the contrary, in cases where the interests of the plan requires additional counsel, the treasurer, with the approval of the attorney general and reporter, is authorized to contract with such additional counsel, who shall be paid such compensation for services as the treasurer may deem just.



§ 8-25-307 - Confidentiality of records.

Any medical records submitted to, or compiled by, any person or entity providing profit sharing and/or salary reduction plan services pursuant to this part are confidential and shall not be disclosed except as provided under § 8-25-109.



§ 8-25-308 - Production of records described in subpoena.

The provisions of § 8-25-110 shall apply whenever a subpoena duces tecum is served upon any person or entity administering or providing services to a profit sharing and/or salary reduction plan established pursuant to this part.



§ 8-25-309 - Assessing costs of administering program to participating employees.

The state treasurer may assess the costs associated with administering this program to the participating employees in order that such plan shall operate without administrative cost to or contribution from this state.






Part 4 - Football Coaches [Repealed]



Part 5 - Cafeteria Plans for State Employees

§ 8-25-501 - Development and implementation of plan -- Automatic payment -- Administration of plan.

(a) The commissioner of finance and administration and the state treasurer, with the concurrence of the state insurance committee, are authorized to develop and implement a cafeteria plan for state employees as permitted by § 125 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 125. The commissioner of finance and administration and the state treasurer are further authorized to offer state employees a qualified transportation fringe benefit plan in accordance with § 132(f) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 132(f), or any subsequent corresponding United States Internal Revenue Code section. The responsibility for development and implementation of such plans for employees of institutions of higher education is delegated to the chancellor of the board of regents and to the president of the University of Tennessee for employees of institutions under the University of Tennessee. Any political subdivision or instrumentality of the state, by resolution or ordinance of its governing body, is authorized to make available to its employees either a cafeteria plan as permitted by § 125 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 125, or a qualified transportation fringe benefit plan in accordance with § 132(f) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 132(f), or both.

(b) Any employer who has implemented a cafeteria plan pursuant to this section shall arrange for its employees' health insurance premiums and dental insurance premiums to be automatically paid through the cafeteria plan beginning January 1, 2008. Participation in other benefit options provided pursuant to this section is not automatic and requires an affirmative election by the employee authorizing the necessary payroll deductions and salary reductions for funding the benefits.

(c) Plans implemented pursuant to this section may either be administered internally or the party responsible for administration may contract with any person or entity otherwise eligible to provide for the services.

(d) With concurrence of the state insurance committee, the state treasurer may credit plan savings and assess the costs associated with administering these programs to the state agencies of participating employees, it being the intent that state agency payroll savings deriving from the plan be the funding source for administration.



§ 8-25-502 - Confidentiality of records.

Any information concerning an employee's medical diagnosis, treatment or referral for treatment maintained by any person or entity providing cafeteria plan services hereunder is confidential and shall not be disclosed except as provided under § 8-25-109.









Chapter 26 - Reimbursement of Expenses

§ 8-26-101 - Expenses of judicial officers.

The officials and employees named hereby below shall be reimbursed out of the state treasury for the expenses enumerated and to the extent set forth below:

(1) (A) The justices of the supreme court, judges of the intermediate appellate courts, criminal court judges, circuit court judges and chancellors shall be reimbursed for their necessary office rent, office supply and equipment expenses, and travel expenses pursuant to policies and guidelines promulgated by the supreme court;

(B) From the appropriation made in the appropriations act for the operation of such courts, the justices, judges, and chancellors shall be reimbursed for necessary travel expenses incurred by them during their absence from the counties of their residence on official business; provided, however, that such travel expenses shall be limited to board and lodging and mileage or conveyance expense each way necessary to travel on official business. Any justice, judge, or chancellor seeking reimbursement for official expense under this section shall file with the director of the administrative office of the courts, or other official upon whom this duty may be lodged by law, a statement of such amounts necessarily expended in the discharge of such official duties, and upon receipt of this verified statement, a warrant for reimbursement for such expenses shall be issued.

(2) (A) The state is hereby authorized to provide office equipment and supplies to district attorneys general, such equipment to be furnished on the basis of need. All such office equipment shall remain the property of the state of Tennessee and shall be returned to the custody of the executive director of the district attorneys general conference by each district attorney general upon the expiration of the district attorney general's official duties. The purchases made under this section shall be in conformity with rules and regulations to be prescribed by the executive director, the comptroller of the treasury, and the commissioner of finance and administration;

(B) District attorneys general are authorized the necessary expenses in the preparation and prosecution of cases in the name of the state of Tennessee. All expenditures of this section shall be made in accordance with such rules and regulations formulated by the executive director;

(C) Each district attorney general shall prepare an annual budget request, relating to items authorized in subdivisions (2)(A) and (2)(B), to be submitted to the executive director of the district attorneys general conference. The executive director shall review all requests and formulate a budget for all district attorneys general which the executive director shall submit to the commissioner of finance and administration for review and approval;

(D) No approval for any expenditure of state funds authorized in the above subdivisions shall be given in excess of the amount appropriated for such purposes by the general assembly;

(E) The several district attorneys general in all districts containing more than one (1) county shall be reimbursed for the necessary traveling expenses incurred while upon official business, outside the county of their residence, as prescribed under the comprehensive travel regulations for employees of the state of Tennessee. Any subsequent changes in the amounts or types of reimbursable expenses as prescribed under the comprehensive travel regulations then shall apply automatically, and without further action, to the several district attorneys general at such times as changes become effective as to employees of the state of Tennessee;

(F) All expense accounts submitted by any district attorney general shall be submitted upon forms provided and prescribed by the judicial cost accountant. In addition thereto, such expense accounts shall be submitted during the month following the month in which the expense was incurred, and all such expense accounts must be verified by such district attorney general. If any person fails to comply with this section, the expense account shall be disallowed and the same shall not be paid;

(G) Secretarial help is hereby authorized for district attorneys general. Such secretarial help is to be furnished on the basis of need and is subject to the approval of the executive director, the comptroller of the treasury and the commissioner of finance and administration;

(H) (i) The executive director, in conjunction with the commissioner of human resources, shall determine the salary scales to be applied to secretaries to district attorneys general. Those persons employed under this section shall be paid monthly from state funds;

(ii) Such salary scales may be applied to the secretarial and clerical positions heretofore created by law, notwithstanding the fixing of salaries for such positions by prior legislative enactment. This subdivision (2)(H) shall not in any way affect salaries or compensation paid by any county in the state to secretarial or clerical employees of any district attorney general, nor shall it affect any public or private act creating or establishing such secretarial or clerical positions, except as provided by this subdivision (2)(H);

(I) Upon the determination by a district attorney general that secretarial help is needed in order for the district attorney general to maintain the district attorney general's office effectively, the district attorney general shall submit a request for secretarial help to the executive director;

(J) The executive director, upon receipt of the request for secretarial help, shall review the same and in accordance with subdivisions (2)(G) and (H) shall determine the extent of help needed and fix the salary therefor;

(K) The executive director may prescribe such rules and regulations as in the executive director's judgment are necessary to best administer subdivisions (2)(G)-(J);

(3) Traveling expenses under this section shall be as established for employees of the state of Tennessee, with the amount of reimbursement allowed for each mile necessarily traveled on official business being such established amount for state employees.



§ 8-26-102 - Expense accounts of judicial officers.

Any person seeking reimbursement for official expenses under the provisions of § 8-26-101 shall file with the commissioner of finance and administration, or other official upon whom the commissioner's duties may be placed by law, a sworn itemized statement of the amounts necessarily expended by such person in the discharge of such official duties, as granted in § 8-26-101, and upon the receipt of such verified statement the commissioner shall issue a warrant in reimbursement of such expenses.



§ 8-26-103 - Office expense of appellate court clerks.

All necessary books, stationery, office equipment, stamps and supplies of all kinds used in the conduct of the offices of the clerks of the supreme court and the court of appeals shall be furnished and paid for by the state, without regard to fees collected by the clerks.



§ 8-26-104 - Office expense of clerks of court and trustees.

The clerks of the courts other than appellate and county trustees are entitled to be paid, out of the county treasury of their counties, the necessary costs of all blank or record books, stationery and blanks required by them in the discharge of their official duties.



§ 8-26-105 - Jailers' fees -- State subsidies.

(a) The county legislative body or governing body of each county has the authority to pass a resolution fixing the amount of jailers' fees which may be applied to misdemeanant prisoners. The rate fixed shall apply to such prisoners confined in the county jail or county workhouse or workhouses, but not meeting the conditions required for a state subsidy under title 41, chapter 8.

(b) In lieu of the reimbursement for jailers' fees allowed in § 8-26-106, the state shall provide a subsidy pursuant to title 41, chapter 8.

(c) References in other sections to jailers' fees for state prisoners specified in this section shall be deemed to be references to the subsidies specified in § 41-8-106(d).



§ 8-26-106 - Reimbursement of jailer for keeping state prisoners.

Upon the adoption by the county legislative body of a resolution fixing jailers' fees, it is made the duty of the county clerk to promptly transmit to the judicial cost accountant a certified copy of the resolution. The judicial cost accountant shall allow jailers' fees for that particular county for state prisoners at the amount fixed by the resolution on the same terms as the county according to the provisions of § 8-26-105.



§ 8-26-107 - Fees for witnesses committed to jail.

Jailers shall be allowed the same fees for keeping witnesses committed to jail as they are allowed by § 8-26-105 for keeping prisoners, the same to be taxed in the bill of costs and paid in the same manner as other costs in the same cases.



§ 8-26-108 - Transportation of prisoner by sheriff.

(a) When the sheriff is required by law to remove a person on a writ of habeas corpus, change of venue, or otherwise, or to remove a person of unsound mind to or from an asylum, the sheriff shall make out a statement of expenses, itemized, of the sheriff, of the person being conducted, and of an escort, if one was necessary, and shall make oath that the same is true and correct. The sheriff shall present the same to the county mayor, for auditing and allowance, and if approved by the county mayor, it shall be allowed as other claims are allowed.

(b) Where a municipality or other governmental agency in the state of Tennessee owns, leases or contracts for the use of an airplane for the purpose of air travel facilities, and such facilities are used in going after and returning any fugitive from another part of the state, the municipality or other governmental agency shall be reimbursed the cost of the plane fare for the sheriff, deputy, guard, or escort, and the fugitive, in the amount which may be charged by any regular commercial airline, plus such other expenses as may be necessary for meals, lodging and such other actual expenses incurred going to and from the airport. The sheriff, deputy, guard or escort may also utilize regular commercial airlines where the cost of such transportation is comparable economically to ground transportation.



§ 8-26-109 - Form and contents of expense accounts generally -- Vouchers.

Every state and county officer, who is authorized by law to incur official expenses which are to be paid by the state or any county or out of any public funds of any character, is directed and required to make out accurate, itemized statements of such expenses, showing the date and amount of each separate item, and the purpose for which it was expended. The correctness of such expense account and the fact that it was actually incurred in the performance of official duty must be sworn to by such official before some officer qualified to administer oaths. In every instance where it is practicable to obtain a voucher representing the expense incurred, except for railway or pullman fare, such official shall obtain a voucher and attach same to the expense account. Such vouchers shall be numbered and referred to by number.



§ 8-26-110 - Filing and audit of expense claims.

(a) Such expense accounts shall be filed with the official or department whose duty it is to audit or audit and pay same, and shall not be allowed or approved by such official or department until made out as so provided. It is the duty of the official auditing such expense account to address an inquiry in writing to the officer making same, requiring a written explanation of any item or items wherever desirable.

(b) The provisions of this section and § 8-26-109 shall not apply to expense allowances when the general assembly provides an expense allowance of a fixed and definite amount for a definite period of time.

(c) Provided, however, in any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, no county officer shall be required to file a statement as provided in § 8-26-109, for any expenses for which there has been appropriated by the general assembly or through a salary suit a sum certain to pay such expenses.



§ 8-26-111 - False oath to expense account.

The willful making of a false oath to such an expense account shall be perjury, punishable as provided by statute.



§ 8-26-112 - Expenses of salaried county officers, clerks and masters.

(a) In counties having a population of one hundred thousand (100,000) or more, according to the last federal census, any salaried county official who is paid from county funds and who holds office by election of the people, by election of the county legislative body, or by election of any other county board or commission, and any clerk or master appointed by a chancellor, shall be reimbursed from county funds for the actual expense which such county official, clerk or master may incur as an incident to holding such office. Such expenses include, but are not limited to, lodging while away from such person's official residence, and traveling expenses both within and without the county of such person's official residence. However, the county legislative body may by resolution determine what expenses will be reimbursable, and the county mayor will prescribe forms on which such expenses will be reported, and will examine such expense reports when submitted to determine if the expense is reimbursable, and if so forward the expense report to the proper disbursing officer for payment.

(b) In all other counties of the state, the county legislative body may by resolution elect to pay the expenses of elected county officials, and may promulgate rules of procedure as to how expenses will be reimbursed and determine what expenses are reimbursable. In such county so resolving, it will be the duty of the county mayor to prescribe forms on which expenses will be reported, and it is further made the county mayor's duty to examine such expense report to determine if all expenses so listed as reimbursable are legally reimbursable expenditures within the schedule as determined and announced by the county legislative body and, if such listed expenses are reimbursable, then to forward the expense report to the proper disbursing officer for payment.

(c) No expenses will be paid under this section which are now authorized and paid under any other law.'



§ 8-26-113 - Automobiles for salaried county officers.

Subject to appropriation by the county legislative body, counties may provide vehicles for the use of any salaried county official who is paid from county funds and who holds office by election of the people, by election of the county legislative body, or by election of any other county board or commission, and any clerk or master appointed by a chancellor, or, in the alternative, may provide a monthly car allowance to such salaried county officials.



§ 8-26-114 - Moving expenses for involuntary transferees.

Any officer or employee in the several departments and agencies of the state who is transferred involuntarily to a work location which is farther than fifty (50) miles removed from such officer's or employee's previous location shall be reimbursed for all reasonable moving expenses incurred at the time and in connection therewith by the commissioner of finance and administration from the general fund. In order to qualify for such reimbursement, the officer or employee must certify to the commissioner prior to moving that such is being made as a result of the transfer, that the officer or employee did not request such transfer and that it is being made involuntarily. The commissioner is authorized to promulgate reasonable rules for the administration of this provision. All reimbursement for moving expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 8-26-115 - Airplane travel limited to standard coach fare.

No official, officer, or employee compensated with state funds shall be reimbursed for airplane travel in an amount in excess of standard coach fare for the applicable flight. Unless an emergency situation arises and the purchase or reimbursement for the purchase of tickets for travel by air in excess of the standard coach fare for such emergency situation is approved by the comptroller, no state funds shall be otherwise used to purchase air travel at rates in excess of standard coach fare for the applicable flight.



§ 8-26-116 - Claims for official travel expenses of state employees and members of boards and commissions.

Notwithstanding any law to the contrary, claims for official travel expenses of state employees and members of boards and commissions shall be subject to the uniform travel rules and regulations issued by the commissioner of finance and administration pursuant to § 4-3-1008, except for employees and members of boards and commissions attached to the court system and the general assembly, who shall be subject to travel rules and regulations under the law applying to them and approved by the head of those departments.






Chapter 27 - Group Insurance for Public Officers and Employees

Part 1 - State Insurance Committee

§ 8-27-101 - State insurance committee created -- Members.

(a) There is hereby created a state insurance committee, to be composed of the commissioner of human resources, the state treasurer, the commissioner of commerce and insurance, the comptroller of the treasury, the commissioner of finance and administration, a member to be appointed by the board of directors of the Tennessee state employees association, and three (3) state employees.

(b) (1) Two (2) state employees shall be selected in accordance with a procedure adopted by the state insurance committee, which is similar to that used to select the state employee trustees of the consolidated retirement system pursuant to § 8-34-302; provided, that the chair of the state insurance committee and the chair of the consolidated retirement system board of trustees may develop a procedure whereby the process for selection of state employee members to each entity is coordinated.

(2) One (1) state employee shall be an employee of either the University of Tennessee or the state university and community college system selected under a procedure developed by the Tennessee higher education commission and approved by the state insurance committee.

(3) In the event of the death or resignation of a state employee committee member, a state employee selected in accordance with subdivision (b)(1) shall be replaced by the state employee receiving the next highest number of votes in the election process established pursuant to subdivision (b)(1) and the higher education employee shall be replaced under the provisions of subdivision (b)(2).

(c) The commissioner of human resources, the state treasurer, the commissioner of commerce and insurance, the comptroller of the treasury, and the commissioner of finance and administration are authorized to designate an alternate representative to attend, participate and vote at meetings of the committee when that respective member is unable to attend. Such designation must be made in writing to the chair of the committee.



§ 8-27-102 - Administration of plan.

(a) The state insurance committee has the authority to enter into contracts with insurance companies, claims administrators and other organizations for some or all of the insurance benefits or services, including actuarial and consulting advice, necessary to administer the plans authorized in parts 1, 2 and 7 of this chapter. The procurement of such contracts shall be governed by the provisions of former § 12-4-109 [see the Compiler's Notes], and the rules promulgated thereunder.

(b) The state insurance committee has the authority to promulgate rules and regulations for the purpose of administering the group insurance plan for state officials and employees. Such rules and regulations may include provisions for the handling and resolution of disputes regarding benefits of the insurance plan.

(c) (1) The state insurance committee has the authority to delegate to a subcommittee or to staff the ability to handle and resolve disputes, including appeals, regarding benefits and the application of medical necessity guidelines of the insurance plan.

(2) The subcommittee appointed pursuant to subdivision (c)(1) by the state insurance committee to handle and resolve disputes, including appeals, shall have the authority to grant exceptions to the maximum allowable cost for a covered service if the service is a more cost effective service option than another covered service in the state plan.



§ 8-27-103 - Effective date of proposed change in group insurance plan to place tobacco surcharge on enrollees.

Notwithstanding any other law to the contrary, any proposed change in a group insurance plan under this chapter that would place a tobacco surcharge on enrollees based on specific lifestyle choices shall not become effective until January 1, 2011. This section shall apply to all actions taken by the committee on or after January 1, 2009.






Part 2 - Group Insurance for State Officials and Employees

§ 8-27-201 - Group plans -- Premiums -- Eligibility -- Waiver of late applicant requirements -- "State employee" defined.

(a) The committee established in § 8-27-101 shall approve a group insurance plan for state employees which shall consist of:

(1) A basic plan providing life, accident and medical expense insurance as it deems necessary and reasonable;

(2) A portion of the basic term life insurance and the basic accidental death and dismemberment paid for by the employer, as set forth annually in the general appropriations act, for those employees eligible to participate in the coverage established in subdivision (a)(1) but not enrolling in the basic plan;

(3) Such optional plans as may, in the judgment of the committee, be in the best interest of state employees;

(4) At the discretion of the committee, a supplemental disability insurance plan which may be part of the basic plan or an optional plan. Administration of such plan, if implemented, may be contracted to an agency of state government as determined by the committee. Any benefits paid under such plan shall be coordinated with any benefits paid by employer funded programs, including social security, retirement and workers' compensation; provided, that the committee may include in the plan a minimum guaranteed benefit for all claimants;

(5) (A) At the discretion of the committee, a dental insurance plan which may be offered as part of the basic plan or an optional plan; and

(B) Any retired state employee or retired employee of the University of Tennessee and the state university and community college system who meets the criteria to qualify for a continuation of coverage under § 8-27-205, may participate, as a retiree, in the dental plan established pursuant to subdivision (a)(5)(A). The plan of benefits or the monthly premiums, or both, for retirees may be adjusted subject to the approval of the state insurance committee. The insurance committee shall set the monthly amount collected from employee and retiree participants enrolled in the optional dental plan at a level sufficient to recover the initial start-up costs during the first twelve (12) months that retirees are eligible to participate in the optional dental plan; and

(6) Notwithstanding the provisions of title 56 to the contrary, the state insurance committee is authorized to enter into self-insured contracts with health maintenance organizations established pursuant to title 56, chapter 32. The committee shall permit participation in such health maintenance organizations only in those locations for which the organization has been issued a certificate of authority by the department of commerce and insurance.

(b) From the appropriations made each year in the general appropriations act, the various departments, agencies, boards and commissions of state government shall pay, on behalf of each participating employee within the respective departments, agencies, boards and commissions not less than eighty percent (80%) of the cost of each individual's participation in the basic group insurance plan established pursuant to subdivision (a)(1). The committee may, in its discretion, establish premiums for each component of the basic plan coverage, in which case the payment on behalf of participating employees may vary among the different components of plan coverage so long as the aggregate of all premiums within the basic plan is not less than eighty percent (80%) of the total cost of each individual's participation in the basic group insurance plan. The committee shall not consider the cost of life insurance in excess of fifty thousand dollars ($50,000) in computing the payment to be made on behalf of participating employees. Such optional plans as the committee may adopt pursuant to subdivision (a)(3) shall be fully paid by the participating employees.

(c) It is expressly provided that the group insurance plan authorized in this section shall be the only such approved plan for state employees.

(d) Any employee who leaves the state payroll because of a work-related injury and who qualifies for temporary benefits after application to the board of claims shall be considered an eligible employee for the purpose of participating in the state group insurance plan during such period of temporary disability; provided, that such employee was participating in the state group insurance plan at the time such work-related injury occurred. The various departments, agencies, boards and commissions shall pay all of the cost of the insurance premium for such employees. Nothing in this subsection (d) shall be construed to permit payment by the group insurance plan for medical expenses incurred because of any work-related injury qualifying the employee for benefits from the board of claims.

(e) (1) All late applicant requirements of the state group insurance program, established pursuant to this section, shall be waived in cases where a state employee loses insurance coverage through the state employee's spouse's employer due to the death, divorce or nonvoluntary loss of employment by the spouse. As used in this subsection (e), "state employee" includes eligible dependents of a state employee. To qualify for this waiver, the state employee must show the state insurance committee through submission of reasonable information acceptable to the committee:

(A) That the state employee was covered under the spouse's insurance plan at the time of the spouse's death, divorce or loss of employment;

(B) That the state employee may not continue coverage under that employer's group insurance plan; and

(C) The date of the spouse's death as evidenced by a death certificate; the date of divorce as evidenced by the final divorce decree; or the date of employment termination as evidenced by the spouse's employment termination notice.

(2) The information required above must be submitted within sixty (60) days of the date of loss of insurance coverage. All other provisions of the state group insurance plan which are applicable to new employees shall apply to state employees for whom the late applicant requirements are waived.

(f) Any retired state employee who is participating in the insurance plan authorized by this section and who is in receipt of a disability retirement allowance pursuant to chapter 36, part 5 of this title, shall not be required to discontinue coverage in the basic medical plan authorized by subdivision (a)(1) upon eligibility for Part A of Medicare and may continue in the plan as a retired employee to the point at which Medicare eligibility would have been attained had the disability not occurred; provided, that such retired employee remains eligible for the disability retirement allowance and that Part B of Medicare is retained. The insurance premium shall be the same as that charged to non-disability retirees who are not yet eligible for Medicare. Any retired state employee who is granted a service retirement under the provisions of chapter 36 of this title, shall also qualify for a continuation of insurance coverage if they meet the conditions set forth in this subsection (f) and the eligibility criteria established by the state insurance committee.

(g) (1) "State employee":

(A) Means:

(i) Any person who is a state official, including members of the general assembly and legislative officials elected by the general assembly;

(ii) Any person who is employed in the service of, and whose compensation is payable by, the state;

(iii) Any person who is employed by the state whose compensation is paid, in whole or in part, from federal or other funds; or

(iv) Any director of the Tennessee regulatory authority; and

(B) Does not include any person performing services on a contractual or percentage basis.

(2) The committee shall, subject to the availability of funds as certified by the commissioner of finance and administration, have the authority to establish additional criteria that must be met by a state employee to be eligible for participation in any insurance plan offered by the committee; provided, that persons currently participating in any plan offered by the committee who are not state employees as defined in this subsection (g) shall remain eligible to participate until such time as coverage is provided by an alternative state administered plan offered by the committee.

(h) The group insurance plan for state employees shall include as eligible employees, each officer and employee of the several departments and agencies of state government who, having been employed by the state for at least twenty-four (24) months, will work one thousand four hundred fifty (1,450) hours or more in a fiscal year whether compensated on hourly, daily, monthly or piecework basis. The various departments, agencies, boards and commissions of state government shall pay, on behalf of each such participating employee within the respective departments, agencies, boards and commissions, the same rate of the cost of such individual's participation in the group insurance plan as is paid for other employees pursuant to subsection (b) while such employee is on active status. Such employee may maintain such insurance coverage during the time the employee is not on active status for a period not to exceed three (3) months in any one (1) fiscal year, and shall be responsible for paying one hundred percent (100%) of the cost of such insurance during such time.



§ 8-27-202 - National guard members group plan -- Payment of premiums.

The committee established in § 8-27-101 shall approve a group life insurance plan for national guard members called up to active duty, providing such benefits as it deems necessary and reasonable. From the appropriations made each year in the general appropriations act, the military department is authorized to pay, on behalf of each participating national guard member called up to state active duty, the cost of each individual's premium on the state approved group life insurance plan for national guard members called up to state active duty. It is expressly provided that there shall be only one (1) such approved state plan.



§ 8-27-203 - Election by senator, representative or governor to retain group insurance upon retirement or completion of term -- Election by surviving spouse or dependent children -- Retention of health insurance if person is convicted of a felony.

(a) Upon retirement from the general assembly, any senator or representative, and upon completion of a term of office, the governor, may elect to retain state employees' health group insurance by paying a monthly premium according to the schedule of premium specified in § 8-27-205(b)(1). The surviving spouse or dependent children of any senator or representative, or governor, who shall die in office or who is a member of the state retirement system may elect to participate in the state employees' health group insurance plan by continuing to pay the monthly contribution attributable to the deceased senator, representative, or governor's service. Should the surviving spouse or dependent children be ineligible to receive a retirement benefit, such spouse may participate in the state employees' health group insurance program by making payment for the required cost to the office of legislative administration. It is the intent of the general assembly that all living former governors be afforded an opportunity to participate in the state employees' health group insurance plan as authorized in this section.

(b) No member or former member of the general assembly may elect to retain state employees' health group insurance pursuant to this section if that person is convicted in any court of this state, or in any federal court, after November 2, 2010, of a felony arising out of that person's official capacity as a member of the general assembly. If the spouse or dependent children of the member or former member are otherwise eligible to participate in the state employees' health group insurance plan but for the conviction, then such coverage shall continue to be available provided the monthly contributions are made pursuant to subsection (a). Upon initial conviction, or upon a plea of guilty or nolo contendere, any person subject to this section who is already participating in the state employees' health group insurance shall have that benefit for such person stopped immediately without being entitled to any refund of premiums, copayments or other costs previously paid to retain the insurance. In the event the conviction of such person is later overturned in any court and such person is acquitted, or is granted a full pardon, the former member may elect to participate in the health insurance coverage on the first day of the following month.



§ 8-27-204 - Blind employees.

Blind employees of workshops operated in accordance with title 71, chapter 4, part 2, who are unclassified members of state service immediately preceding the implementation date of a contract entered into pursuant to this section, shall not be considered to be state employees for the period of the contract, but shall continue to be afforded the opportunity to participate in the state group insurance plan under the same conditions that apply to state employees. Such employees and the contractor or employer shall make the same contributions and such employees shall be eligible for the same benefits as state employee members. Any other person, including any person who is employed or reemployed after the contractor assumes the management and operation responsibility of a workshop, shall not be eligible for the group insurance plan but shall be subject to such terms, conditions, and employee benefits as the contractor may establish for future employees.



§ 8-27-205 - Group insurance plans for retirees -- Schedule of premium payments.

(a) The committee established in § 8-27-101, may establish a group insurance plan or plans, as it deems necessary and reasonable, for the benefit of retired state employees and retired employees of the University of Tennessee and the state university and community college system. Such plans may be made available to retired employees who are drawing benefits through the consolidated retirement system and to retired employees of the University of Tennessee and the state university and community college system who are drawing benefits through the consolidated retirement system or any other retirement plan as a result of their employment with the University of Tennessee or the state university and community college system. The committee may, at its discretion, determine the benefits package, administrative procedures, eligibility provisions and rules relating to the group insurance plans.

(b) (1) The committee is authorized to establish a schedule of premium payments for retirees participating in the group insurance plan established under this part. The schedule shall be based upon the total monthly plan premiums for all participants and the retiree's contribution shall be graduated to reflect the retiree's length of service. For retirees with less than twenty (20) years of service, the retiree shall pay forty percent (40%) of the total premium under the state plan. For retirees with twenty (20) but less than thirty (30) years of service, the retiree shall pay thirty percent (30%) of the total premium under the state plan. For retirees with thirty (30) or more years of service, the retiree shall pay twenty percent (20%) of the total premium under the state plan.

(2) "Years of service," as used in this subsection (b), means only those years of service rendered by the retiree as a state employee, as such term is defined in § 8-27-201(g), or as a teacher as defined in § 8-34-101, and upon which the retiree's monthly retirement allowance is based. "Years of service", as used in this subsection (b), shall also mean those years of service rendered by a retiree prior to July 1, 2002, as an employee of any board, commission or agency created by the supreme court of Tennessee, regardless of whether the retiree established such service in the consolidated retirement system pursuant to § 8-35-115.



§ 8-27-207 - Health insurance plan for employees of local governments and quasi-governmental organizations -- Local government insurance committee.

(a) There is hereby created a local government insurance committee, to be composed of the commissioner of finance and administration, the comptroller of the treasury, the state treasurer, a member to be appointed by the Tennessee Municipal League and a member to be appointed by the Tennessee County Services Association. The commissioner, the comptroller of the treasury and the state treasurer are authorized to designate an alternate representative to attend, participate and vote at meetings of the committee when that respective member is unable to attend. Such designation must be made in writing to the chair of the committee.

(b) The local government insurance committee has the authority, either independently or with the assistance of the state insurance committee and/or the local education insurance committee, to establish a health insurance plan for employees of local governments and quasi-governmental organizations established for the primary purpose of providing services for or on behalf of state and local governments.

(c) Such plan is authorized to be established, contingent upon sufficient participation on the part of eligible organizations to make the plan economically feasible.

(d) The local government insurance committee has the authority to enter into contracts with insurance companies, claims administrators and other organizations for some or all of the insurance benefits or services, including actuarial and consulting advice, necessary to administer the plans authorized in this section. The procurement of such contracts shall be governed by former § 12-4-109 [see the Compiler's Notes], and the rules promulgated thereunder.

(e) Participation by local governments and eligible quasi-governmental organizations shall be voluntary.

(f) The costs of the plan, including plan administration, shall be fully borne by participating local governments and eligible quasi-governmental organizations. The staff for the state group insurance program shall act as staff for the local government insurance plan.

(g) The local government insurance committee shall have the authority to promulgate rules and regulations for the purpose of administering the group insurance plan for employees of local governments and quasi-governmental organizations and the authority to delegate to a subcommittee or to staff the ability to handle and resolve disputes, including appeals, regarding benefits and the application of medical necessity guidelines of the insurance plan.

(h) At the discretion of the local government insurance committee, a dental insurance plan may be offered as part of the basic plan or as an optional plan.

(i) County officials shall be allowed to participate in any plan established by the local government insurance committee even if the county does not participate. The cost of such participation shall be determined by the committee and the official may be required to bear the full cost of such participation.

(j) Notwithstanding the provisions of title 56 to the contrary, the local government insurance committee is authorized to enter into self-insured contracts with health maintenance organizations established pursuant to title 56, chapter 32. The committee shall permit participation in such health maintenance organizations only in those locations for which the organization has been issued a certificate of authority by the department of commerce and insurance.

(k) For purposes of this section and determining eligibility to participate within a health insurance plan established pursuant to this section, the term "employees of local governments and quasi-governmental organizations established for the primary purpose of providing services for or on behalf of state and local governments" shall include, but is not limited to, utility district commissioners appointed or elected pursuant to § 7-82-307. Nothing contained within this subsection (k) shall be construed to diminish, in any way, the provisions and requirements set forth within subsections (c), (e) and (f).

(l) (1) The surviving spouse and eligible dependent children of a participant in the health plan authorized in subsection (b), who maintains family coverage, who is a member of the Tennessee army national guard or the Tennessee air national guard, who has been activated for federal duty or who has been called up on state active duty, and who is subsequently killed in the performance of that duty, may participate in the group health insurance plan authorized in this section.

(2) The surviving spouse's cost and dependent children's cost of the coverage provided in this section shall be equal to twenty percent (20%) of the monthly premium paid by employees for the same coverage. The military department shall pay the balance of the monthly premium.

(3) The criteria for determination of eligibility of dependent children shall be the same as those established by the local government insurance committee for participating employees and their families.

(4) In the event that the surviving spouse becomes eligible for insurance coverage through a subsequent marriage, the extension of coverage authorized in this subsection (l) shall be terminated on the first day of the following month. The local government insurance committee may establish specific conditions for extensions in instances where preexisting conditions may apply during such transfer of coverage.

(5) In the event that insurance coverage under the local government plan is terminated for the surviving spouse pursuant to subdivision (l)(4), but the surviving spouse is unable to secure, through the new coverage, insurance coverage for the eligible dependent children, such children may continue coverage under this section; provided, that they continue to meet all dependent eligibility requirements.

(6) This subsection (l) shall be retroactive to September 11, 2001. As individuals who are qualified for such extension are identified, elect coverage and pay the appropriate contribution, the coverage shall be provided on a prospective basis.

(m) (1) The local government insurance committee shall develop a mechanism to provide an opportunity for eligible local government employees to enroll in a long-term care benefits program with the coverage to be effective January 1, 2012. The committee is authorized to determine the benefits package, funding mechanism, administrative procedures, eligibility provisions and rules relating to the program. Qualified agencies electing to offer access to this coverage for their employees may be required to provide a payroll deduction capability for the collection of premiums and the Tennessee consolidated retirement system may be required to deduct monthly premiums for members participating in the long-term care plan. The long-term care benefits program established in this subsection (m) may be combined with the program for state employees authorized in § 8-27-210, and/or the program for employees of local education agencies authorized in § 8-27-302, or may be established as a separate program.

(2) The department of finance and administration shall report to the council on pensions and insurance its recommendations concerning this authorization on or before November 1, 2010.

(n) (1) The committee shall provide for the financing of the plan and determine premiums, copayments, benefit levels, and the disposition of government grants and subsidies to assist in the funding and provision of health insurance for enrolled individuals.

(2) Local government agencies enrolled in the plan shall cooperate with the committee in implementing and complying with the determinations of the committee as set forth in subdivision (n)(1). This cooperation includes entering into contracts or memoranda of understanding reflecting the financial determinations of the committee.

(3) The committee is authorized to take either or both of the following actions in response to a local government agency's failure to cooperate with the committee as required by this section:

(A) Assess and collect from the local government agency the costs incurred by the agency's failure to cooperate; and

(B) Terminate the local government agency's participation in the plan.

(4) The termination of the local government agency's participation shall be in effect for two (2) years, and shall be in effect regardless of any language in this chapter to the contrary regarding reinstatement to the plan.

(5) The local government agency shall have the right to request reconsideration of its exclusion before the committee. The committee's decision of the request for reconsideration shall be final.



§ 8-27-208 - State employees killed in performance of duty -- Coverage of surviving spouse and dependents.

(a) The surviving spouse of a state employee killed in the performance of duty may continue to participate in the group health insurance plan for state employees. The coverage may include the surviving spouse and any dependent children. Such children shall be subject to the same eligibility provisions applicable to active employees and their children.

(b) The surviving spouse's cost and dependent children's cost of the coverage provided in this section shall be equal to the amount paid by active employees for their coverage. The agency employing the employee at or immediately preceding the employee's death shall pay the employer portion of the premium.

(c) For purposes of this section, the determination as to whether a state employee was killed in the performance of duty shall be made pursuant to title 9, chapter 8.

(d) In the event that the surviving spouse is or becomes eligible for insurance coverage through a subsequent marriage or employment, the extension of coverage required in this section shall be terminated on the first day of the following month. The state insurance committee may establish specific conditions for extensions in instances where preexisting conditions may apply during such transfer of coverage.

(e) In the event that insurance coverage under the state plan is terminated for the surviving spouse pursuant to subsection (d), but the surviving spouse is unable to secure, through the new coverage, insurance coverage for the eligible dependent children, such children may continue coverage under the provisions of this section; provided, that they continue to meet all dependent eligibility requirements.

(f) The provisions of this section shall be retroactive. As individuals who are qualified for such extension are identified, elect coverage and pay the appropriate contribution, the coverage shall be provided on a prospective basis.



§ 8-27-210 - Long-term care benefits program.

A long-term care benefits program may be established at the discretion of the committee created in § 8-27-101. The committee is authorized to determine the benefits package, funding method, administrative procedures, eligibility provisions and rules relating to the program. If such a program is established, the committee shall have all the powers set forth in § 8-27-201 in administering the program. Payroll deductions shall be available for the payment of premiums from salary paid by the state of Tennessee and from retirement benefits paid by the Tennessee consolidated retirement system to members participating in the plan.



§ 8-27-211 - Participation by surviving spouse and dependent children of deceased members of national guard.

(a) The surviving spouse and eligible dependent children of a state employee maintaining family coverage, who is a member of the Tennessee army national guard or the Tennessee air national guard, who has been activated for federal duty or who has been called up on state active duty, and who is subsequently killed in the performance of that duty, may participate in the group health insurance plan for state employees established pursuant to § 8-27-201.

(b) The surviving spouse's cost and dependent children's cost of the coverage provided in this section shall be equal to the amount paid by active employees for the same coverage. The military department shall pay the employer portion of the premium.

(c) The criteria for determination of eligibility of dependent children shall be the same as those established by the state insurance committee for state employees and their families.

(d) In the event that the surviving spouse becomes eligible for insurance coverage through a subsequent marriage, the extension of coverage authorized in this section shall be terminated on the first day of the following month. The state insurance committee may establish specific conditions for extensions in instances where pre-existing conditions may apply during such transfer of coverage.

(e) In the event that insurance coverage under the state plan is terminated for the surviving spouse, pursuant to subsection (d), but the surviving spouse is unable to secure, through the new coverage, insurance coverage for the eligible dependent children, such children may continue coverage under the provisions of this section; provided, that they continue to meet all dependent eligibility requirements.

(f) The provisions of this section shall be retroactive to September 11, 2001. As individuals who are qualified for such extension are identified, elect coverage and pay the appropriate contribution, the coverage shall be provided on a prospective basis.






Part 3 - Group Insurance for Local Education Employees

§ 8-27-301 - Local education insurance committee -- Staff -- Regulations -- Delegation of authority.

(a) (1) There is hereby created a local education insurance committee to be composed of the governor, who may designate the commissioner of education to attend in place of the governor as a full voting member, a representative of local school boards to be selected by the Tennessee School Boards Association, the state treasurer, the commissioner of commerce and insurance, the comptroller of the treasury, the commissioner of finance and administration and three (3) teachers elected to represent the three (3) grand divisions under the procedure contained in § 8-34-302.

(2) The state treasurer, the commissioner of commerce and insurance, the comptroller of the treasury and the commissioner of finance and administration are authorized to designate an alternate representative to attend, participate and vote at meetings of the committee when that respective member is unable to attend. The commissioner of education also has the authority to designate an alternate representative if the commissioner of education is designated by the governor, pursuant to this subsection (a), to serve on the local education insurance committee. The designation of an alternate representative must be made in writing to the chair of the committee.

(b) The local education insurance committee has the authority to enter into contracts with insurance companies, claims administrators and other organizations for some or all of the insurance benefits or services, including actuarial and consulting advice, necessary to administer the plans authorized in this part. The procurement of such contracts shall be governed by the provisions of former § 12-4-109 [see the Compiler's Notes], and the rules promulgated thereunder.

(c) Notwithstanding the provisions of title 56 to the contrary, the local education insurance committee is authorized to enter into self-insured contracts with health maintenance organizations established pursuant to title 56, chapter 32. The committee shall permit participation in such health maintenance organizations only in those locations for which the organization has been issued a certificate of authority by the department of commerce and insurance.

(d) This committee shall act separately from the committee established under § 8-27-101, but the two (2) committees shall coordinate their activities to the maximum extent consistent with protecting the insurance coverage for each group.

(e) The staff for the state group insurance program shall act as staff for the local education group insurance program.

(f) The local education insurance committee has the authority to promulgate rules and regulations for the purpose of administering the group insurance plan for local education employees. Such rules and regulations may include provisions for the handling and resolution of disputes regarding benefits of the insurance plan.

(g) The local education insurance committee has the authority to delegate to a subcommittee or to staff the ability to handle and resolve disputes, including appeals, regarding benefits and the application of medical necessity guidelines of the insurance plan.



§ 8-27-302 - Basic, optional and supplemental plans -- Extensions of coverage.

(a) The committee established in § 8-27-301 shall approve a group insurance plan for eligible employees of local education agencies which shall consist of:

(1) A plan, hereinafter referred to as the "basic plan," providing accident and medical expense insurance as it deems necessary and reasonable, and a dental insurance plan which, at the discretion of the committee, may be a part of the basic plan or an optional plan;

(2) (A) Such optional plans as may be necessary and reasonable, in the discretion of the committee, to provide the same levels of insurance coverage existing in local education agencies having superior medical benefits within the meaning of § 8-27-303;

(B) Such optional plans as may, in the discretion of the committee, be necessary and reasonable to provide a superior level of benefits as a supplement to those available in the basic plan;

(C) (i) The committee shall develop a mechanism to provide an opportunity for eligible local education employees to enroll in a long-term care benefits program with the coverage to be effective January 1, 2012. The committee is authorized to determine the benefits package, funding mechanism, administrative procedures, eligibility provisions and rules relating to the program. Local education agencies electing to offer access to this coverage for their employees may be required to provide a payroll deduction capability for the collection of premiums and the Tennessee consolidated retirement system may be required to deduct monthly premiums for members participating in the long-term care plan. The long-term care benefits program established in this subdivision (a)(2)(C) may be combined with the program for state employees authorized in § 8-27-210, or may be established as a separate program;

(ii) The department of finance and administration shall report its recommendations concerning this authorization to the council on pensions and insurance on or before November 1, 2010;

(3) At the discretion of the committee, a supplemental disability insurance plan which may be part of the basic plan or an optional plan. Administration of such plan, if implemented, may be contracted to an agency of state government as determined by the committee. Any benefits paid under such plan shall be coordinated with any benefits paid by employer funded programs, including social security, retirement and workers' compensation; provided, that the committee may include in the plan a minimum guaranteed benefit for all claimants; and

(4) The committee may, at its discretion, and with the approval of the state insurance committee created under § 8-27-101, develop the plan in such a way that the eligible employees of local education agencies are covered under the same group plan for general state employees authorized under § 8-27-201, or the committee may provide for the separate operation of a plan exclusively for eligible employees of local education agencies.

(b) The basic plan shall be available in all local education agencies. The optional plan, provided for by subdivision (a)(3), if available, shall be offered in all local education agencies. The optional plan provided for by subdivision (a)(2) shall be available only in local education agencies in which the local board votes to be responsible for the coverage costs provided for in § 8-27-303. Any plan offered to the local education agency must be accepted by a majority of eligible employees prior to adoption by the local education agency.

(c) (1) Any retired local education agency employee who is participating in the insurance plan authorized by this section and who is in receipt of a disability retirement allowance pursuant to chapter 36, part 5 of this title, shall not be required to discontinue coverage in the basic medical plan authorized by subdivision (a)(1) upon eligibility for Part A of Medicare and may continue in the plan as a retired employee to the point at which Medicare eligibility would have been attained had the disability not occurred; provided, that such retired employee remains eligible for the disability retirement allowance and that Part B of Medicare is retained. The insurance premium shall be the same as that charged to non-disability retirees who are not yet eligible for Medicare. Any retired teacher who is granted a service retirement under the provisions of chapter 36 of this title, shall also qualify for a continuation of insurance coverage if the teacher meets the conditions set forth in this subsection (c) and the eligibility criteria established by the local education insurance committee.

(2) Any additional cost incurred by the medical insurance coverage authorized by this section which is attributable to the extension offered pursuant to this subsection (c) shall be funded through an increase in the employee portion of the premium paid by retired local education agency employees.

(d) (1) The local education insurance committee shall establish a schedule of premium payments for retired teachers participating in the basic plan authorized under subdivision (a)(1). The schedule shall be based upon the total monthly plan premiums for all participants and the retiree's contribution shall be graduated to reflect the retiree's length of service. For retirees with less than twenty (20) years of service, the retiree shall pay seventy-five percent (75%) of the total premium under the plan. For retirees with twenty (20) but less than thirty (30) years of service, the retiree shall pay sixty-five percent (65%) of the total premium under the plan. For retirees with thirty (30) or more years of service, the retiree shall pay fifty-five percent (55%) of the total premium under the plan.

(2) The local education insurance committee is authorized to establish the eligibility criteria for retired teachers and the administrative requirements for the collection of premiums.

(3) "Years of service," as used in this subsection (d), means only those years of service rendered by the retiree as a teacher, as is defined in § 8-34-101, or as a state employee, as is defined in § 8-27-201(g), and upon which the retiree's monthly retirement allowance is based.

(4) To the extent that retirees pay less than the total monthly premium and to the extent that the benefit payments exceed the anticipated premium for eligible retirees who were not retired during the prior calendar year, that expense shall be reimbursed by the state through a direct appropriation to the local education insurance plan.

(e) As used in this part:

(1) "Committee" means the local education insurance committee created in § 8-27-301;

(2) "Instructional employee" means those persons employed by a local education agency who are included within the definition in § 8-34-101, and who are not eligible for insurance coverage under § 8-27-201;

(3) (A) "Local education agency" has the same definition as used in § 49-3-302 and includes educational cooperatives created pursuant to title 49, chapter 2, part 13;

(B) An educational cooperative must exist under the provisions of title 49, chapter 2, part 13, for five (5) years before it is eligible to have its employees participate in the health insurance plan authorized in this section; and

(4) "Support staff" means those persons employed by a local education agency who are not defined as an "instructional employee".



§ 8-27-303 - Payment of costs -- Participation in plans.

(a) (1) (A) From the appropriations made each year in the general appropriations act for that purpose, the department of education is authorized to pay, on behalf of each eligible instructional employee of a local education agency, and the employee's dependents, an amount, determined annually in the general appropriations act, on the total cost of such person's participation in the basic insurance plan. Effective July 1, 1992, each local education agency shall provide for any increased amounts needed for its instructional employees and their dependents, above the amount funded by the state for fiscal year 1991-1992, from funds appropriated for the basic education program.

(B) No state funds appropriated to fund this part shall be distributed to any local education agency which, on April 1, 1986, was paying the total cost or a portion of the total cost of insurance for instructional employees as defined in this part, if such local education agency reduces the funding for such insurance in any fiscal year below the level of funding for such purpose in the immediately preceding fiscal year; provided, that such local education agency shall have the option to expend such funds to continue to fund such insurance, to increase the local salary supplement, to provide other employee benefits that accrue to the instructional employees and continue to be eligible to receive such state funds, or for any other improvement in the education program.

(C) From the appropriations made each year in the general appropriations act for that purpose, the department of education is authorized to pay, on behalf of each eligible support staff employee of a local education agency, and the employee's dependents, an amount, determined annually in the general appropriations act, on the total cost of such person's participation in the basic insurance plan. The amount set for support staff may be different than the amount set in subdivision (a)(1)(A).

(2) If a local education agency makes medical insurance available to its instructional employees and support staff and the benefits are equal or superior to the benefits of the basic plan established pursuant to § 8-27-302(a), the local education agency shall be eligible to receive directly the payments provided for in subdivision (a)(1). Participation in an insurance trust, county-wide policy, self-insurance or similar benefit plan shall not disqualify the local education agency from these payments. The determination on the equivalency or superiority of the local benefits shall be made by an outside, independent firm or consultant. A written report shall be supplied to the local education agency in the event that local medical benefits are determined not to be equal or superior. In order to be reviewed for eligibility, a local education agency must make application to the local education insurance committee within sixty (60) days of the organization of the committee. The provisions of § 8-27-302(d) shall not be used in determining the equivalency or superiority of the local benefits. Local education agencies not making a timely application, or having medical benefits that are not equal or superior to the basic plan, shall not be eligible for direct payments.

(3) Local education agency employees, other than eligible employees within the meaning of § 8-27-302(c)(2) and subdivisions (a)(1) and (a)(2) shall be allowed, along with retired teachers, to participate in the basic or supplemental plans provided for in § 8-27-302. A school board member of a local education agency may participate in the basic plan as authorized in § 8-27-302(a)(1), if the member pays the total monthly premium for the coverage the member selects. The department of education shall not assume any liability for such participation, and the total cost of such a person's participation shall be borne by the individual, unless the local education agency assumes liability for all or a portion of the cost. Nothing contained herein shall be construed to require the termination or modification of existing insurance plans covering a local education agency's retired teachers or other employees.

(b) Each person for whom payments are made under subsection (a) shall pay the remaining portion of the total costs, but the board of the local education agency may assume all or a portion of these costs.

(c) The additional cost of optional coverage provided for by § 8-27-302(a)(2) shall be paid by the participating local education agency and its participating employees.

(d) All administrative costs incurred by the state group insurance office or the insurer that are associated with the administration of the basic or supplemental plans offered herein shall be borne by the plan and included in the premium payments.

(e) (1) Payments made by the state in accordance with subsection (a) may be made by direct transfer from the state treasury to the plan, or by payroll deduction, or otherwise as the committee and the department of finance and administration deem most efficient. These payments shall not be subject to § 8-11-110.

(2) Payments due from local education agencies or participating employees shall be made as directed by the committee.

(f) (1) Any local education agency whose local insurance plan was determined to be inferior to the basic plan shall be eligible to receive directly the payments provided for in subdivision (a)(1) under the following conditions:

(A) The local education agency filed an appeal of the committee's decision regarding the status of the local insurance plan on or before December 1, 1985;

(B) The local education agency submitted the revised local insurance plan for re-evaluation by the committee within thirty (30) days of March 24, 1986;

(C) The benefits offered under the local insurance plan as originally submitted by the local education agency for evaluation by the committee were not diminished in any manner in the revised local insurance plan submitted to the committee pursuant to this subsection (f);

(D) Upon evaluation by the committee, the revised local insurance plan was determined to be equal or superior to the basic plan; and

(E) The submission, evaluation, and upgrading of the revised local insurance plan was completed no later than June 1, 1986.

(2) If a local insurance plan was determined equal or superior to the basic plan in accordance with this section, the local education agency was eligible to receive the direct payments provided for in subdivision (a)(1)(A) retroactive to January 1, 1986.

(g) The committee shall periodically evaluate local plans determined to be equal or superior to the basic plan to ensure that such plans maintain benefits equal or superior to the basic plan. Local education agencies shall fully cooperate with the committee in such evaluations. The committee shall issue a written report to the local education agency explaining the results of such evaluations, giving the agency an opportunity to respond to the committee's findings. If as a result of an evaluation a local plan is determined to be inferior to the basic plan, the committee shall discontinue direct payments to the affected local education agency not later than ninety (90) days after the final determination by the committee. During this period of time, the local education agency may implement improved benefits in the local plan and submit the revised local plan for evaluation. If the committee determines that the revised local plan is equal or superior to the basic plan, direct payments to the agency may continue. If benefits in the local plan are not improved or the revised local plan is determined inferior to the basic plan, the local education agency may elect to:

(1) Enroll in the basic plan pursuant to §§ 8-27-302 and 8-27-304; or

(2) Maintain the local plan and not receive state support for such plan.

(h) Local education agencies whose local insurance plan is determined equal or superior to the basic plan shall file with the committee any changes in the benefits offered under the local plan at least thirty (30) days prior to the effective date of such changes.

(i) Any local education agency may withdraw from the basic plan authorized in § 8-27-302 following at least twenty-four (24) months of participation in that plan. The local education agency must comply with the equivalency provisions of subdivision (a)(2) and the referendum requirements contained in § 8-27-302(c) prior to withdrawal from the basic plan. Upon withdrawal, the local education agency shall be responsible for coverage for all retirees and other former employees eligible to continue healthcare coverage who were covered at the time of the termination of employment with the local education agency. The local education insurance committee may establish conditions for local education agencies which withdraw to resume coverage through the basic plan.

(j) (1) Beginning July 1, 1998, each local education agency shall pay on behalf of each instructional employee, as defined in § 8-27-302(e)(2), participating in the health insurance coverage authorized by § 8-27-302(a) or subdivision (a)(2), as a minimum, the percentage specified in the general appropriations act of the premium collected on behalf of each employee of the local education agency.

(2) (A) Beginning January 1, 2011, each local education agency shall pay on behalf of each support staff employee, as defined in § 8-27-302(e)(3), participating in the health insurance coverage authorized by § 8-27-302(a) or subdivision (a)(2), as a minimum, the percentage specified in the general appropriations act of the premium collected on behalf of each such employee of the local education agency.

(B) Subdivision (j)(2)(A) shall not take effect prior to January 2012. Additionally, the amount set pursuant to the authority granted in this subdivision (j)(2) shall be no greater than ten percent (10%) for calendar year 2012, no greater than fifteen percent (15%) for calendar year 2013, no greater than twenty percent (20%) for calendar year 2014 and no greater than twenty-five percent (25%) for 2015.

(3) Distribution of a like amount to each eligible employee through a flexible spending arrangement authorized by § 125 of the Internal Revenue Code, codified in 26 U.S.C. § 125, shall satisfy the requirements of this subsection (j). Such amounts shall be certified to the commissioner of education and the director of each local education agency by the local education insurance committee each fiscal year.

(k) (1) The committee shall provide for the financing of the plan and determine premiums, copayments, benefit levels, and the disposition of government grants and subsidies to assist in the funding and provision of health insurance for enrolled individuals.

(2) Local education agencies enrolled in the plan shall cooperate with the committee in implementing and complying with the determinations of the committee as set forth in subdivision (k)(1). This cooperation includes entering into contracts or memoranda of understanding reflecting the financial determinations of the committee.

(3) The committee is authorized to take either or both of the following actions in response to a local education agency's failure to cooperate with the committee as required by this section:

(A) Assess and collect from the local education agency the costs incurred by the agency's failure to cooperate; and

(B) Terminate the local education agency's participation in the plan.

(4) The termination of the local education agency's participation shall be in effect for two (2) years, and shall be in effect regardless of any language in this chapter to the contrary regarding reinstatement to the plan.

(5) The local education agency shall have the right to request reconsideration of its exclusion before the committee. The committee's decision of the request for reconsideration shall be final.



§ 8-27-304 - Enrollment.

(a) During a period established by the committee after the implementation in each local education agency of the basic insurance program provided for in § 8-27-302, enrollment shall be open to all eligible employees regardless of preexisting conditions. Thereafter, the committee may permit supplemental enrollments, and shall provide for the entrance of newly employed eligible employees into the plan.

(b) Enrollment in any insurance plan for local education employees under this part shall be open to any teacher as defined in § 49-5-501 who transitions from part-time to full-time employment, notwithstanding the teacher's failure to participate in the plan as a part-time employee.



§ 8-27-305 - Exclusive nature of plans.

The basic and supplemental plans provided for in § 8-27-302 and the equal or superior benefit plans provided for in § 8-27-303 shall be the only state supported insurance plans for local education employees.



§ 8-27-307 - Availability of approved plans.

Nothing contained within the provisions of this part shall be construed to require a local education agency to make available to its employees any insurance plan approved by the local education insurance committee, created by § 8-27-301(a).



§ 8-27-308 - Deduction of insurance premiums from retirement benefits.

The Tennessee consolidated retirement system is authorized to make deductions from the retirement benefits that any retired teacher or other retired local government employee receives from the Tennessee consolidated retirement system for payment of insurance premiums for any local government group insurance coverage provided to such retirees.



§ 8-27-309 - Participation by surviving spouse and dependent children of deceased members of national guard.

(a) The surviving spouse and eligible dependent children of a local education employee maintaining family coverage through the local education plan, who is a member of the Tennessee army national guard or the Tennessee air national guard, who has been activated for federal duty or who has been called up on state active duty, and who is subsequently killed in the performance of that duty, may participate in the group health insurance plan for local education employees established pursuant to § 8-27-302(a)(1).

(b) The surviving spouse's cost and dependent children's cost of the coverage provided in this section shall be equal to twenty percent (20%) of the monthly premium for active employee coverage. The military department shall pay the balance of the monthly premium.

(c) The criteria for determination of eligibility of dependent children shall be the same as those established by the local education insurance committee for participating employees and their families.

(d) In the event that the surviving spouse becomes eligible for insurance coverage through a subsequent marriage, the extension of coverage authorized in this section shall be terminated on the first day of the following month. The local education insurance committee may establish specific conditions for extensions in instances where preexisting conditions may apply during such transfer of coverage.

(e) In the event that insurance coverage under the local education plan is terminated for the surviving spouse pursuant to subsection (d), but the surviving spouse is unable to secure, through the new coverage, insurance coverage for the eligible dependent children, such children may continue coverage under the provisions of this section; provided, that they continue to meet all dependent eligibility requirements.

(f) The provisions of this section shall be retroactive to September 11, 2001. As individuals who are qualified for such extension are identified, elect coverage and pay the appropriate contribution, the coverage shall be provided on a prospective basis.






Part 4 - Group Insurance for Local Governments

§ 8-27-401 - Group insurance for county employees authorized -- Persons eligible.

(a) Notwithstanding any other provision to the contrary, county legislative bodies or other governing bodies are authorized to provide group life, hospitalization, disability, or medical insurance for county employees.

(b) For the purpose of the application of this part, "county employee" may include, subject to the approval of the county legislative bodies, retired county employees, officials, and their surviving spouses. Where any county has offered such coverage prior to May 10, 1994, no further action by the legislative body shall be required.



§ 8-27-402 - County budget to cover county's share of premiums.

The budget of any county electing to provide such group insurance shall include an amount sufficient to pay such portion of such insurance premium as approved by the governing body.



§ 8-27-403 - Approval of contracts with insurance companies -- Policy terms.

(a) The county mayor or a delegated committee of the governing body may prepare and present to the governing body for approval a contract or contracts with one (1) or more insurance companies or other corporations which may exist under the provisions of title 56, chapter 27, 28, or 29 authorized to do business in the state of Tennessee, or to one (1) or more insurance trusts which have contracted with an insurance company or companies or corporations, as set out above, authorized to do business in the state of Tennessee for a policy or policies of group insurance to provide for the payment of group life, hospitalization, disability, or medical expenses for designated county employees. Such approval shall be by majority vote of the governing body and shall be executed in the name of the county. Such contracts may from time to time be amended, modified, or changed by majority vote of the governing body.

(b) The policy or policies shall conform to the standard provisions of group insurance policies as set forth in this code.

(c) In any county having a population of not less than one hundred seven thousand one hundred (107,100) nor more than one hundred seven thousand two hundred (107,200), according to the 2000 federal census or any subsequent federal census, the provisions and requirements of the County Purchasing Law of 1957, compiled in title 5, chapter 14, part 1, shall not apply to the county mayor or any delegated committee of the governing body either responsible for presentment or approval of a contract pursuant to this part.






Part 5 - Insurance for County Employees and Officials

§ 8-27-501 - Counties authorized to provide insurance for employees and officials -- Persons eligible.

(a) Counties are hereby expressly authorized to provide group life, hospitalization, disability, or medical insurance for all county employees and officials.

(b) For the purpose of the application of this part, "county employee" may include, subject to the approval of the county legislative bodies, retired county employees, officials, and their surviving spouses. Where any county has offered such coverage prior to May 10, 1994, no further action by the legislative body shall be required.



§ 8-27-502 - Committee to carry out law -- Insurance contracts -- Approval -- Modifications.

(a) In counties desiring to provide such insurance coverage for employees and officials, the county legislative body or other governing body of the county shall appoint a committee of the county legislative body or other governing body of the county to carry out the intent of this part.

(b) Such committee shall prepare and present for approval a contract or contracts with one (1) or more insurance companies, or other corporations which may exist under the provisions of title 56, chapter 27, 28, or 29 authorized to do business in the state of Tennessee, or with one (1) or more insurance trusts which have contracted with an insurance company, or companies, or corporation, as set out above, authorized to do business in the state of Tennessee for a policy or policies of group insurance to provide for the payment of group life, hospitalization, disability, or medical expenses for county employees and officials. Such approval shall be by a majority vote of the county legislative body or other governing body of the county and shall be executed in the name of the county by the county mayor.

(c) Such contracts may from time to time be amended, modified, or changed by a majority vote of the county legislative body or other governing body of the county.

(d) The policy or policies shall conform to the standard provisions of group insurance policies as set forth in this code.

(e) In any county having a population of not less than one hundred seven thousand one hundred (107,100) nor more than one hundred seven thousand two hundred (107,200), according to the 2000 federal census or any subsequent federal census, the provisions and requirements of the County Purchasing Law of 1957, compiled in title 5, chapter 14, part 1, shall not apply to the county legislative body or any committee of the county legislative body either responsible for presentment or approval of a contract pursuant to this part.



§ 8-27-503 - Employees and officials may accept or reject coverage.

When a county shall so approve and make available to its employees and officials such insurance protections, the employees and officials shall still have the election of accepting or rejecting such coverage.



§ 8-27-504 - Contributions by county -- Salary deductions.

For the purpose of financing such insurance programs, the county may bear the expense of such coverages, as the county legislative body or other governing body of the county shall so determine, up to an amount equaling one hundred percent (100%) of the cost of such program, and the participating employees and officials shall have deducted from their salaries an amount which will be sufficient to pay the remainder of the cost for the coverage.



§ 8-27-505 - Appropriation for county's share -- Contributions deposited in county insurance fund.

The county legislative body or other governing body of the county shall appropriate from the funds of the county, an amount annually which shall be sufficient to pay the county's portion of such insurance premiums. These amounts shall be remitted periodically as required to the county trustee, and shall be deposited in a fund to be known as the "county insurance fund." The amounts deducted from the salaries of participating county employees and officials shall also be deposited to the county insurance fund within three (3) days after the amount has been deducted, and from this fund, the cost of the insurance program shall be paid upon a warrant drawn by the county mayor.



§ 8-27-506 - Discontinuance of insurance program.

Once a county has provided an insurance program under the provisions of this part, such program may not be discontinued in its entirety unless two thirds (2/3) of the members of the county legislative body or other governing body of the county shall so decide by a vote on such resolution; and then the program may not be discontinued in its entirety until the county employees and officials have been given at least three (3) months' notice.






Part 6 - Insurance for Employees and Officials of Municipal Corporations and Special School Districts

§ 8-27-601 - Municipal corporations and special school districts authorized to provide insurance for employees and officials -- Persons eligible.

(a) All municipal corporations and special school districts are hereby expressly authorized to provide group life, hospitalization, disability, or medical insurance for all employees and officials of such municipal corporations and special school districts and for the dependents of these employees and officials. All persons employed as teachers, principals, superintendents and otherwise in the municipal or special school district school system shall be eligible for all insurance programs and benefits conferred by the provisions of this part.

(b) For the purpose of the application of this part, "municipal corporation or special school district employee" may include, subject to the approval of the legislative body of the municipal corporation or special school district, retired municipal corporation or special school district employees, officials, and their surviving spouses. Where any municipal corporation or special school district has offered such coverage prior to May 10, 1994, no further action by the legislative body shall be required.



§ 8-27-602 - Committee for preparation of insurance contract -- Approval -- Modifications.

(a) In municipal corporations and special school districts desiring to provide such insurance coverage for employees and officials, the aldermen or other governing body of the municipal corporation or special school district shall appoint a committee of aldermen or other governing body of the municipal corporation or special school district to carry out the intent of this part.

(b) Such committee shall prepare and present for approval a contract or contracts with one (1) or more insurance companies, or other corporations which may exist under the provisions of title 56, chapter 27, 28 or 29 authorized to do business in the state of Tennessee, or with one (1) or more insurance trusts which have contracted with an insurance company or companies or corporations as set out above authorized to do business in the state of Tennessee for a policy or policies of group insurance to provide for the payment of group life, hospitalization, disability, or medical expenses for municipal corporation or special school district employees and officials. Such approval shall be by a majority vote of the aldermen or other governing body of municipal corporation or special school district, and shall be executed in the name of the municipal corporation or special school district by the mayor or chief executive officer of such municipal corporation or special school district.

(c) Such contracts may from time to time be amended, modified, or changed by a majority vote of the aldermen or other governing body of the municipal corporation or special school district.

(d) The policy or policies shall conform to the standard provisions of group insurance policies as set forth in this code.



§ 8-27-603 - Employees and officials may accept or reject coverage.

When a municipal corporation or special school district shall so approve and make available to its employees and officials such insurance protections, the employees and officials shall still have the election of accepting or rejecting such coverage.



§ 8-27-604 - Municipal corporation or special school district may share cost of program -- Salary deductions.

For the purpose of financing such insurance programs, the municipal corporation or special school district may bear the expense of such coverages, as the aldermen or other governing body of the municipal corporation or special school district shall so determine, up to an amount equaling one hundred percent (100%) of the cost of such program, and the participating employees and officials shall have deducted from their salary an amount which will be sufficient to pay the remainder of the cost for the coverage.



§ 8-27-605 - Contributions deposited in insurance fund -- Special account for special school districts.

The aldermen or other governing body of the municipal corporation or special school district shall appropriate from the funds of the municipal corporation or special school district an amount annually which shall be sufficient to pay the municipal corporation's or special school district's portion of such insurance premiums. These amounts shall be remitted periodically as required to the treasurer of the municipal corporation or special school district and shall be deposited in a fund to be known as the "insurance fund." The amounts deducted from the salaries of participating municipal corporation or special school district employees and officials shall also be deposited to the insurance fund within three (3) days after the amount has been deducted, and from this fund, the cost of the insurance program shall be paid upon a warrant drawn by the mayor or chief executive officer; provided, that in the case of special school districts, the matching funds provided by the governing body and the amounts deducted from the salaries of the participating special school district employees and officials may be accounted for by creating a special account within the regular school operating fund and the special "insurance fund" referred to above need not be maintained.



§ 8-27-606 - Discontinuance of insurance program.

Once a municipal corporation or special school district has provided an insurance program under the provisions of this part, such program may not be discontinued in its entirety unless the governing body of the municipal corporation or special school district shall so decide by a vote on such resolution; and then the program may not be discontinued in its entirety until the employees and officials of such municipal corporations or special school districts have been given at least three (3) months' notice.



§ 8-27-607 - Supplemental to other authority -- Previous insurance plans unaffected.

The authority conferred by this part is in addition and supplemental to, and is not in substitution for, the power or authority conferred by any other general or special law, or any other implied power or authority of municipal corporations and special school districts, and does not affect insurance plans heretofore adopted.






Part 7 - Supplemental Medical Insurance for Retirees

§ 8-27-701 - Supplemental insurance provided by state insurance committee -- Participation by teachers -- Returns or refunds.

(a) The state insurance committee, in cooperation with the local education and local government insurance committees, shall provide such supplemental medical insurance as the committee deems necessary and reasonable for retired state employees and teachers who are covered by Medicare benefits. The committee may also establish provisions for participation in Medicare health maintenance organizations certified by the health care financing administration for such retirees and may establish such optional coverages as it deems necessary and reasonable.

(b) If, pursuant to any contract for insurance coverage authorized by this section, the provider or administrator returns or refunds any amounts by which premiums or fees exceed expenses, such amounts shall be used only for the supplemental medical insurance program for retirees, and in no instance shall the returns or refunds be used to reduce the amount of state funding which would otherwise be required under the provisions of § 8-27-702(b).



§ 8-27-702 - Retirees -- Contribution by committee.

(a) (1) From appropriations made in the general appropriations act each year for that purpose, the committee is authorized to pay an amount on behalf of each participating retiree toward the cost of supplemental medical insurance provided pursuant to this part.

(2) "Retiree," as used in this part, means any former state employee, higher education employee or teacher receiving a monthly retirement allowance from the Tennessee consolidated retirement system, or the optional retirement system established in § 8-35-401.

(b) (1) The committee shall, within the appropriations available, establish a contribution level for participating retirees with thirty (30) or more years of service. For participating retirees with twenty (20) but less than thirty (30) years of service, the committee shall make a contribution on behalf of such employees at not more than seventy-five percent (75%) of the contribution made for participating retirees with thirty (30) or more years of service. For participating retirees with fifteen (15) but less than twenty (20) years of service, the committee shall make a contribution on behalf of such retirees at not more than fifty percent (50%) of the contribution made for participating retirees with thirty (30) years of service. Retirees with less than fifteen (15) years of service may participate in such supplemental medical insurance as may be provided pursuant to this part, but the committee shall make no contribution on such retirees' behalf.

(2) "Years of service," as used in this section, means only those years of service rendered by the retiree as a state employee, higher education employee or teacher and upon which the retiree's monthly retirement allowance is based.



§ 8-27-703 - Direct payments to local education agency.

(a) If, on January 1, 1988, a local education agency as defined in § 49-3-302 made supplemental medical insurance benefits available to its retirees who are covered by medicare benefits, and the benefits of such plan are equal or superior to the plan offered to retirees pursuant to § 8-27-701, the local education agency shall be eligible to receive directly the payments provided for in § 8-27-702. Participation in an insurance trust, county-wide plan, self-insurance or similar benefit plan shall not disqualify the local education agency from these payments.

(b) The determination of the equivalency or superiority of the local benefits shall be made by an outside, independent firm or consultant. A written report shall be supplied to the local education agency in the event that local plan is determined not to be equal or superior.

(c) In order to be reviewed for eligibility, a local education agency must make its application to the local education insurance committee within sixty (60) days of July 1, 1988. Local education agencies not making a timely application or having medical benefits that are not equal or superior to the plan offered pursuant to § 8-27-701 shall not be eligible for direct payments.

(d) Any payment made by the state pursuant to this part shall first be used to reduce or eliminate any contribution required of retirees participating in such local plan and shall not result in a reduction of financial support of such plan by the local education agency.



§ 8-27-704 - Retired county judges, county officials and certain employees.

(a) Subject to the approval of the state insurance committee, retired county judges, county officials, and employees of employers participating in the Tennessee consolidated retirement system pursuant to chapter 35, part 2 of this title may participate in the supplemental medical insurance program established in § 8-27-701; provided, that such retired employees must be covered by medicare benefits and must be drawing a monthly retirement allowance from the Tennessee consolidated retirement system. The state shall not assume any cost nor provide any funding toward the payment of premiums.

(b) Except as provided in subsection (c), such retired employees electing to participate in the program shall pay the total cost of such coverage.

(c) The chief governing body of any employer of an employee described in subsection (a) may pass a resolution to make contributions toward the expense of such coverages; provided, that the amount, terms and conditions of such contributions shall be, at all times, the same as that established by the state insurance committee pursuant to § 8-27-702(b). "Years of service," as used in § 8-27-702(b) for determining the employer's contribution level, means only those years of service rendered by the retired employee to the employer and upon which the retired employee's monthly retirement allowance is based. The resolution to make contributions on behalf of retired employees shall remain in effect until revoked by the chief governing body.

(d) The budget of any such employer electing to make contributions shall include an amount sufficient to pay such contributions on behalf of its retired employees covered by the supplemental insurance program. The contributions shall be paid to the insurer by the employer in a manner directed by the state insurance committee.



§ 8-27-705 - Participation election -- Transferring and enrolling in group policy -- Enrollment period -- Application.

(a) Except as provided in subsection (d), any retiree or dependent of a retiree who is eligible to participate in a supplemental medical insurance program authorized in this part may elect to participate in such supplemental medical insurance program or remain in the applicable group insurance plan as a supplemental medical insurance program to Medicare. The employer support levels for any eligible retiree electing to remain in the plan pursuant to this section shall be the same as that payable on behalf of retirees who elect to participate in the supplemental medical insurance program.

(b) Any other provisions to the contrary notwithstanding, any retiree or eligible dependent who participates in a supplemental medical insurance program authorized in this part and who was not given the option of remaining in the applicable group insurance plan pursuant to subsection (a) may elect to transfer back to such group insurance plan. Any such election must be made on a form prescribed by the state insurance committee and filed with the department of finance and administration during an enrollment period established pursuant to subsection (c).

(c) The state insurance committee shall establish an initial enrollment period for such retirees and dependents to make the election provided for under this section but in no event shall any such election be effective earlier than January 1, 2001. Thereafter, the committee may permit supplemental enrollment elections under such terms and conditions as the committee deems necessary and reasonable.

(d) This section shall not apply to retired county judges, county officials or to any retirees of employers participating in the Tennessee consolidated retirement system pursuant to chapter 35, part 2 of this title or to any of their dependents unless authorized by the local government insurance committee created by § 8-27-207. If authorized, the local government insurance committee shall have the authority to determine the administrative procedures, eligibility provisions and rules relating to the election authorized by this section.









Chapter 30 - State Service

Part 1 - General Provisions

§ 8-30-101 - Purpose -- Policy -- Construction -- Governance.

(a) The purpose of this chapter is to establish in the state a system of personnel administration that will attract, select, retain and promote the best employees based on merit and equal opportunity, and free from coercive political influences. Because the citizens of the state deserve services from the best employees, the goal of the state personnel system is to provide technically competent employees to render impartial services to the public at all times and to render such services in an ethical and honorable manner. Specifically, the intent of the general assembly is to further this purpose by allowing agencies greater flexibility in personnel management in order to enhance the overall effectiveness and efficiency of state government. The general assembly further intends that state government operate within a framework of consistent best practices across all state agencies and entities and that the state's most valued resource, its employees, be managed in a manner designed to enhance work force productivity and demonstrate sound business practices.

(b) It is the policy of the state that agencies treat all employees in accordance with the following principles:

(1) Assuring fair treatment of applicants and employees in all aspects of personnel administration without regard to race, color, national origin, gender, age, disability, religion or creed, or political opinions or affiliations. This "fair treatment" principle includes compliance with all applicable state and federal equal employment opportunity and nondiscrimination laws;

(2) Recruiting, selecting, and promoting employees on the basis of their relative skills, abilities, competencies and knowledge, including an open process to consider qualified applicants for initial employment;

(3) Providing equitable and adequate compensation based on merit, performance, job value, and competitiveness within applicable labor markets;

(4) Training and developing employees, as needed, to assure a high level of performance and to provide work force knowledge and skills needed to maintain and advance the state's goals and objectives;

(5) Retaining employees on the basis of the adequacy of their performance, correcting inadequate performance when possible and appropriate, and separating employees whose performance and personal conduct is inadequate, unsuitable or inferior; and

(6) Assuring that employees are protected against coercion for partisan political purposes and are prohibited from using their official authority for the purpose of interfering with, or affecting the result of, an election or nomination for office.

(c) This chapter shall be liberally construed in order to increase governmental efficiency and responsiveness and to secure the employment of qualified persons in the state preferred service.

(d) The personnel administration system adopted under this chapter shall govern and limit all other state employment matters and every appointing authority.



§ 8-30-102 - Application of chapter.

(a) Except as provided in subsection (b), this chapter applies to all personnel in state service. "State service" means all officers and positions of trust or employment in the service of state government in the executive branch and all boards, commissions and agencies of state government, except those specifically excluded in this chapter.

(b) This chapter does not apply to the following:

(1) The legislative branch of state government including, but not limited to, employees of the fiscal review committee, and employees of any other committee, office or other entity created pursuant to law or resolution of either house of the general assembly for the purpose of serving either or both houses of the general assembly in executing its duties under the constitution of Tennessee;

(2) The judicial branch of state government including, but not limited to, employees of the administrative office of the courts;

(3) The office of the secretary of state;

(4) The office of the state treasurer;

(5) The office of the comptroller of the treasury;

(6) The office of the attorney general and reporter;

(7) The offices of the district attorneys general and the district public defenders;

(8) The schools, institutions and entities governed by the board of regents and the University of Tennessee board of trustees, including the members of the teaching staffs and the staffs of the boards themselves; and only certified professional employees of the Tennessee School for the Blind, Tennessee School for the Deaf, West Tennessee School for the Deaf, Alvin C. York Institute, and any other special school hereafter established;

(9) Any administrative boards and commissions, or any other officers or employees, attached to the entities listed in subdivisions (b)(1)-(8) for administrative purposes;

(10) The Tennessee higher education commission and all employees of that commission;

(11) All employees of the Tennessee advisory commission on intergovernmental relations;

(12) The Tennessee housing development agency and all employees of that agency; and

(13) All employees of the Tennessee rehabilitative initiative in correction board.

(c) The commissioner shall, upon request of the heads of any of the excluded entities enumerated in subsection (b), perform any of the functions set forth in this chapter. Such a request shall not be deemed to make this chapter applicable to those entities.



§ 8-30-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Appointing authority" means a commissioner, department, officer or agency having power to make appointments to, and separations from, positions in state service;

(2) "Board of appeals" refers to the state employees' appeals board established by § 8-30-108 of this chapter;

(3) "Class" or "class of positions" means a group of positions in state service determined by the commissioner to have sufficiently similar duties, authority, and responsibility such that:

(A) The same qualifications may be reasonably required for; and

(B) The same schedule of pay may be equitably applied to;

all positions in the group;

(4) "Commissioner" refers to the commissioner of human resources appointed under § 8-30-104;

(5) "Department" refers to the department of human resources pursuant to § 8-30-104. The term includes the commissioner;

(6) "Eligible" means an applicant meeting minimum qualifications whose name is on a list;

(7) "Executive service" means all other positions that have not been placed under the preferred service and as are described in § 8-30-202;

(8) "List" means a list of eligibles, including, but not limited to, a promotion list;

(9) "List of eligibles" means a list of applicants who meet the minimum qualifications for appointment to a position as determined by the department;

(10) "Official station" means the town or city where the employee performs a majority of the employee's duties;

(11) "Preferred service" means all offices and positions of employment in the state service that have been placed under the preferred service provisions of this chapter;

(12) "State agency" means an authority, board, branch, commission, committee, department, division, or other instrumentality in state service that is subject to this chapter; and

(13) "State service" shall have the same meaning assigned in § 8-30-102(a).



§ 8-30-104 - Authority of commissioner -- Supervisory personnel -- Designees.

(a) The commissioner, as executive head of the department of human resources, shall direct and supervise all administrative and technical human resources activities of state service. In addition to other authority and responsibilities imposed upon the commissioner by law, the commissioner shall have the authority to:

(1) Survey the administrative organization and procedures, including personnel procedures, of all state agencies, and submit to the governor measures to do the following among state agencies:

(A) Secure greater efficiency and economy;

(B) Minimize the duplication of activities; and

(C) Effect better organization and procedures;

(2) Prescribe rules and regulations for the administration and execution of this chapter in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(3) Develop personnel policies, methods, procedures, and standards for all state agencies;

(4) Establish and maintain a roster of all employees in state service;

(5) Appoint such departmental employees, experts, and special assistants as may be necessary to carry out this chapter;

(6) Establish, execute and administer a classification and compensation plan for all employees in state service;

(7) Approve or disapprove and record the appointments, transfers, demotions, promotions, suspensions, dismissals, layoffs, reclassifications, reappointments, resignations, sick, annual, compensatory and special leave, and hours of service of employees;

(8) Implement a job performance evaluation system for employees in state service;

(9) Make available education development specialists, who will administer educational and training programs for employees in the state service, including legal compliance, professional skills, talent development and leadership development. The commissioner shall approve any out-service training for state employees;

(10) Require that appointing authorities notify the employee of the right to appeal the employee's dismissal, demotion or suspension, if any such right exists, and the time in which the employee must exercise the employee's right to appeal;

(11) Make available employee relations specialists to:

(A) Offer assistance in employment related problems; and

(B) Help employees understand the procedures that are available for appeals;

(12) Evaluate the need for existing positions and approve new positions in state service and compensation for such positions;

(13) Check all payrolls and other compensation for personal services, and supply the information to the commissioner of finance and administration, before the same may be properly authorized for payment;

(14) Investigate personnel, salary rate and ranges, and employment conditions in state service as may be requested by the governor, and require the attendance of witnesses and production of documentary evidence pertinent to any such investigation;

(15) Process for payroll entry the personnel records of the state special schools; the state board of education shall have the exclusive authority to employ such personnel and determine their compensation;

(16) (A) In consultation with the commissioner of finance and administration, to designate a position or positions of appropriate classification within each executive branch agency of state government as chief fiscal officer or officers for that agency. Qualifications and appointments to fill any such position that, from time to time, may be vacant shall be in accordance with procedures established by the commissioner of human resources, with the approval of the commissioner of finance and administration;

(B) For the purposes of this subdivision (a)(16), "chief fiscal officer" means the position within a state agency that has overall daily responsibility for oversight of the agency fiscal operation;

(17) Implement, administer, and enforce this chapter and rules and policies adopted under this chapter; and

(18) Perform any other lawful acts that the commissioner considers necessary or desirable to carry out this chapter.

(b) All supervisory personnel, during the time such person is employed by the state to hold such position, shall be physically present in Tennessee while supervising employees working within Tennessee unless business reasons require out-of-state travel. Supervisory personnel shall include any person who oversees, directs or manages the work, work flow, or employees in the performance of their daily duties. Nothing in this subsection (b) shall be construed as prohibiting telework policies issued by the department.

(c) The commissioner and appointing authorities may appoint a designee as they deem necessary to act within the scope of this chapter.



§ 8-30-105 - Rules have force and effect of law.

Rules adopted under this chapter shall have the force and effect of law, and may include any provision relating to state employment consistent with the laws of this state, which may be necessary or appropriate to give effect to the provisions and purposes of this chapter.



§ 8-30-106 - Powers of department.

To carry out the purposes of this chapter, the department may do the following:

(1) Contract with persons outside the department as the commissioner deems necessary;

(2) Administer oaths;

(3) Issue subpoenas to compel the attendance of witnesses and the production of documents related to any investigation or hearing authorized by this chapter and secure enforcement of such subpoenas by petition to the chancery court of Davidson County, Tennessee; and

(4) Maintain such action or proceeding at law or in equity as the commissioner considers necessary or appropriate to secure compliance with this chapter and the rules, regulations and orders issued hereunder.



§ 8-30-107 - Compliance with chapter -- Penalty.

(a) All officers and employees of the state shall comply with this chapter and the rules, regulations and orders established pursuant to this chapter, unless a specific exemption applies.

(b) A state officer or employee who fails to comply with any provision of this chapter or with any rule, regulation or order thereunder commits a Class C misdemeanor.



§ 8-30-108 - Board of appeals.

(a) There is created and established in the department of human resources a board of appeals. The board shall be comprised of a minimum of nine (9) members and a maximum of eighteen (18) members, in the discretion of the commissioner.

(b) The members of the board of appeals shall be citizens of the state. No member of the board of appeals shall be a member of any state or national committee of a political party or shall hold or be a candidate for any public office.

(c) (1) The governor shall appoint the members of the board of appeals from the public at large, and shall strive to appoint members that reflect the geographic, racial, and gender diversity of the state population.

(2) (A) Members appointed pursuant to Chapter 800 of the Public Acts of 2012, and serving on March 1, 2014, shall continue to serve until the expiration of such members' terms and, thereafter, persons shall be appointed in accordance with subsection (a) for a term ending six (6) years from the date of the expiration of the term for which the members' predecessors were appointed.

(B) If the commissioner determines that additional members shall be appointed to serve on the board in accordance with Chapter 689 of the Public Acts of 2014, then the governor shall appoint such members to serve initial terms of six (6) years. Thereafter, such members shall be appointed for a term ending six (6) years from the date of the expiration of the term for which the member's predecessor was appointed.

(3) A person appointed to fill a vacancy occurring prior to the expiration of such term shall, however, be appointed for only the remainder of the unexpired term.

(4) The governor may remove a member of the board of appeals for cause. Removal for cause may include, but is not limited to, three (3) consecutive absences from a meeting of the board of appeals.

(d) The commissioner shall establish the compensation for the members of the board of appeals. The members shall be entitled to reimbursement for reasonable necessary travel expenses in accordance with the state comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The board of appeals shall elect one (1) of its members as chair. The board of appeals shall meet at least once every three (3) months and at such other times as shall be specified by call of the chair, the commissioner of human resources, or the governor. Notice of each meeting shall be given in writing to each member by the commissioner, and such notice shall specify the place and the time of the meeting. Three (3) members shall constitute a quorum.

(f) In addition to the duties expressly imposed upon the board of appeals elsewhere in this chapter, the board of appeals shall have jurisdiction to hear appeals brought pursuant to this chapter and regulations promulgated pursuant thereto. The board of appeals shall also be the final step in the appeals procedure provided for preferred service employees.






Part 2 - Preferred and Executive Service

§ 8-30-201 - Division of state service into preferred service and executive service.

State service is divided into the preferred service and executive service.



§ 8-30-202 - Executive service positions -- Preferred service positions -- Determination of equivalent positions.

(a) The following positions shall be executive service positions:

(1) Any officer or employee appointed by the governor and all positions in the governor's office;

(2) Any deputy commissioner or equivalent authority in each department or state agency;

(3) Any assistant commissioner or equivalent authority in each department or state agency;

(4) Wardens and directors of correctional facilities identified in title 41 and chief officers of mental health institutes or developmental centers identified in title 33;

(5) The head of a division or major unit within a state agency or a regional director or manager for a state agency, regardless of the title of the position, who, as a substantial part of the position's duties, provides meaningful input on:

(A) The development of policy goals; or

(B) The implementation of policy;

(6) The highest ranking employee of a state agency who has a primary responsibility for one (1) or more of the following functions:

(A) Public information and legislative affairs;

(B) Fiscal, budget and audit matters;

(C) Security or internal affairs;

(D) Information technology systems; and

(E) Human resources;

(7) A clinical director, medical director, or other licensed physician;

(8) A licensed attorney engaged in the practice of law and representing the state in such capacity; and

(9) Any position serving in a confidential capacity to a commissioner, deputy commissioner, assistant commissioner or equivalent authority.

(b) An employee in the executive service is an employee at will and serves at the pleasure of the employee's appointing authority.

(c) All other full-time positions in state service shall be in the preferred service.

(d) An employee becomes a member of the preferred service upon successful completion of the probationary period under this chapter.

(e) Preferred service employees include any commissioned member of the department of safety, below the rank of captain, serving in the capacity of executive security, who has been so certified by the commissioner of safety to the commissioner of human resources.

(f) The commissioner shall determine equivalent levels for the purpose of assigning positions not specifically addressed in subsection (a) to the preferred or executive service. Such determination may be based on duties, responsibilities and reporting relationships and shall not be subject to review through any procedure. However, within any department, implementation of this provision shall not jeopardize federal funding resources.



§ 8-30-203 - Determination of authority, duties and responsibilities of state preferred service positions -- Classification plan -- Role of commissioner -- Statement of minimum qualifications -- Upgrades in classification plan.

(a) The commissioner, after consulting with appointing authorities and other qualified authorities, shall determine, or cause to be determined, the authority, duties, and responsibilities of all positions in the state preferred service.

(b) The commissioner shall prepare a classification plan that groups all positions in the preferred service in classes, based on the authority, duties, and responsibilities of each position. The classification plan must set forth, for each class of positions, the class title and a statement of the authority, duties, and responsibilities of the class. Each class of positions may be subdivided, and classes may be grouped and ranked in such manner as the commissioner considers appropriate.

(c) The commissioner shall periodically:

(1) Review the positions in the state preferred service; and

(2) Reallocate the positions to the proper classes based on the duties and responsibilities of the positions at the time of the review under subdivision (c)(1).

(d) The commissioner shall also prepare a statement of minimum qualifications for each class of positions in the preferred service.

(e) When any position classification is upgraded in the classification plan, all employees in that position classification shall receive any necessary salary adjustment so that the employee's salary does not fall below the minimum range of the classification.



§ 8-30-204 - Commissioner approval for establishing new preferred service position or making material change.

Before establishing a new position in the preferred service or making a material change in the authority, duties, or responsibilities of a position in such service, an appointing authority shall receive approval from the commissioner in writing.



§ 8-30-205 - Changes in classification plan.

The commissioner may, at any time, allocate any new position to a class, or change the allocation of any position to a class, or make changes in the classification plan. If any change is made in the classification plan by which a class of positions is divided, altered, or abolished, or the classes are combined, the commissioner shall reallocate the positions and/or the affected employee to the appropriate class.



§ 8-30-206 - Approval required for classification title -- Use of working job titles.

No person shall be appointed to or employed in a position in the preferred service under a classification title that has not been approved by the commissioner as appropriate to the duties to be performed. Nothing in this section prohibits the use of working job titles assigned by the appointing authority.



§ 8-30-207 - Compensation plan -- Merit pay system -- Periodic salary increases.

(a) The commissioner shall prepare and recommend to the governor a compensation plan for all employees. Such compensation plan shall include, for each class of positions, a minimum and maximum rate, and such intermediate rates as the commissioner considers necessary or equitable. In establishing such rates, the commissioner shall consider the ability to effectively recruit for positions in state service, the prevailing rates of pay for the services performed and for comparable services in public and private employment, living costs, other benefits received by employees, and the state's financial condition and policies. The compensation plan shall take effect when approved by the governor. The commissioner may initiate and recommend amendments, from time to time, to the governor. Each employee shall be paid at one (1) of the rates set forth in the compensation plan for the class of positions, in which the employee is employed. The commissioner may approve payment at a rate above that assigned to the employee's position in the compensation plan when the commissioner determines it to be in the interest of the state. Nothing in this chapter shall be construed to affect salary surveys and compensation schedules conducted and implemented pursuant to statute, including, but not limited to title 4, chapter 7, part 2.

(b) Notwithstanding any law to the contrary, the commissioner shall establish guidelines to govern the distribution of any funds which may be available for merit pay for members of the state service.

(1) The guidelines shall establish objectively measurable criteria, which ensure that the merit pay system:

(A) Rewards above-average performance;

(B) Improves efficiency;

(C) Encourages participation in programs that will improve job performance and skills; and

(D) Does not permit, facilitate or promote discrimination on account of race, color, national origin, gender, age, disability, religion or creed, veteran's status or political opinions or affiliations.

(2) Such guidelines shall also provide that merit pay funds are consistently distributed in a fair and equitable manner.

(3) All employees shall be eligible for merit pay pursuant to rules promulgated by the department.

(c) Each employee whose job conduct and performance are satisfactory shall receive a periodic salary increase, if and when, authorized by the legislature; provided, that employees at or above the top step of their salary ranges shall not be eligible for such a salary increase. Periodic salary increases shall only be awarded to employees who have completed twelve (12) continuous months of state service as of July 1 each year. Employees who have not completed twelve (12) continuous months of state service as of July 1 each year shall be eligible for a periodic salary increase upon completion of twelve (12) continuous months of state service. Periodic salary increases shall be subject to availability of funds as provided in the general appropriations act for each fiscal year.



§ 8-30-208 - State compensatory time.

The commissioner shall establish guidelines for the accumulation and use of state compensatory time not governed by the Fair Labor Standards Act, compiled in 2 U.S.C. § 1313, et seq. Employees who accumulate the maximum number of hours of state compensatory time or more shall be paid for each additional hour of overtime worked based on that employee's hourly wage. Payment shall be made at the end of each pay period for eligible hours accumulated during the previous pay period.



§ 8-30-209 - Assignment to higher level classification -- Approval -- Duration -- Compensation.

No preferred service employee shall be assigned to perform the majority of the duties and responsibilities of a position in a higher level classification than that of the position occupied by the employee, without the approval of the appointing authority. When an employee is so assigned, the duration of such assignment may not exceed ninety (90) days without the approval of the commissioner. The commissioner, in consultation with the commissioner of finance and administration, shall establish a procedure under which an employee who is assigned to perform the majority of the duties and responsibilities of a higher level classification for a period in excess of ninety (90) days shall receive additional compensation for such assignment.



§ 8-30-210 - Certification of payroll voucher or account.

(a) No employee may receive payment, unless the commissioner or the commissioner's agent has certified that the employee has been appointed and employed in accordance with this chapter and the rules, regulations and orders issued thereunder.

(b) If the commissioner wrongfully withholds certification of the payroll voucher or account of any employee, the employee may maintain a proceeding in a court of record to compel the commissioner to certify such payroll voucher or account.



§ 8-30-211 - Recovery of moneys unlawfully paid.

(a) The commissioner may bring an action to recover any sum paid contrary to any provision of this chapter or of any rule, regulation or order thereunder from:

(1) Any employee who made, approved or authorized such payment or who signed or countersigned a voucher, payroll, check or warrant for such payment;

(2) The sureties on the official bond of any such officer; or

(3) Any employee who incorrectly or improperly received any payment from the state.

(b) All moneys recovered in any such action shall be paid into the state treasury.






Part 3 - State Employment

§ 8-30-301 - Commissioner's duties to inform prospective applicants -- Hiring requirements -- Assessments confidential.

(a) The commissioner shall inform prospective applicants for state employment of the process for obtaining state employment.

(b) The commissioner shall give public notice of a job opening at least one (1) week prior to the closing of the application period.

(c) The commissioner shall include the duties of, and pay for, the position or the class, the qualifications required for such position, and any other information that the commissioner considers pertinent and useful. The notice shall also state the requisite assessment method.

(d) All assessments administered by the department, the total bank of questions from which such assessments were developed and the answers thereto shall be confidential and shall not be public records or state records open for public inspection in accordance with § 10-7-503.



§ 8-30-302 - Reassignment of executive service position to preferred service -- Commissioner certification of minimum qualifications.

(a) If an executive service position is reassigned to the preferred service, the incumbent employee may, within one (1) year, be given a noncompetitive assessment in a manner prescribed by the commissioner.

(b) (1) The commissioner shall certify whether each employee has met the minimum qualifications to retain the position. Upon certification, the employee shall be classified as a preferred service employee.

(2) An employee who is not certified shall be dismissed from the position as soon as is practicable, but no later than sixty (60) days after certification, unless the appointing authority notifies the commissioner that the employee has rendered satisfactory service and should be retained.



§ 8-30-303 - Assessments to establish lists of eligibles -- Substitution of working test period for applicant with disability -- Written notification of results -- Corrections of errors in assessment results.

(a) (1) The commissioner shall, from time to time, conduct the assessments that the commissioner considers necessary for the purpose of establishing lists of eligibles.

(2) The assessments shall be competitive and shall be designed to determine the qualifications, fitness and ability of the applicant to perform the duties of the class of positions for which a list is to be established. The assessment may consist of a written, oral, or physical exam, or a demonstration of skills, or any combination of such types. The assessment may also consist of an evaluation of education, experience, skill, ability, competency, knowledge, aptitude, capacity, character, and other qualifications as, in the judgment of the commissioner, may determine and measure the relative ability of the applicant.

(3) No part of an assessment shall be framed to elicit information concerning the race, color, national origin, gender, age, disability, religion or creed, or political opinions or affiliations of an applicant.

(b) The commissioner may substitute a working test period in lieu of a written assessment for an applicant with a disability, who has been certified as unable to perform such a test by the department. The working test period shall not exceed one (1) year.

(c) The commissioner shall notify each applicant in writing of the results of the assessment as soon as reasonably practicable.

(d) A manifest error in the assessment result shall be corrected, if called to the attention of the commissioner within one (1) month after the establishment of the list of eligibles. The correction, however, shall not invalidate any appointment previously made from such list.



§ 8-30-304 - Rejection of applicants -- Notification of rejection.

(a) The commissioner may reject the application of any person for admission to an assessment or may strike the name of a person from a list, if the department determines that the applicant:

(1) Lacks any of the required qualifications;

(2) Is incapable of performing the essential functions of the position that the applicant is seeking;

(3) Has been convicted of a crime rendering the applicant unsuitable for a particular position;

(4) Has been dismissed for cause from state service;

(5) Has made a false statement of a material fact; or

(6) Committed or attempted to commit a fraud or deception in connection with submitting an application or attempting to secure an appointment to state service.

(b) Any person whose name is removed from a list of eligibles for any reason shall be notified.



§ 8-30-305 - Establishment and maintenance of list of eligibles.

(a) The commissioner shall establish and maintain a list of eligibles for the various classes of positions as the commissioner deems necessary or desirable to meet the needs of the service.

(b) At the time a list of eligibles is established, the commissioner shall determine the period during which such list shall remain in force.

(c) No person who is required to register for the federal draft under 50 U.S.C. Appx. § 453 shall be eligible for employment with the state of Tennessee until such person has registered for such draft.



§ 8-30-306 - Filling position in preferred service proposed by appointing authority.

(a) (1) Whenever an appointing authority proposes to fill a position in the preferred service, the authority shall submit to the commissioner a statement showing the position to be filled, the duties for such position, the official station, the minimum qualifications and preferred skill, abilities, competencies and knowledge of the person to be appointed.

(2) The commissioner shall refer a list of eligibles who meet the minimum qualifications for the position.

(3) An appointing authority must offer an invitation to interview to a minimum of three (3) applicants from the referred list of eligibles, if three (3) or more applicants are on the list. If less than three (3) applicants are on the list of eligibles, the appointing authority must invite each person on the list to interview.

(4) Within thirty (30) days after being referred a list of eligibles, the appointing authority shall appoint one (1) of the applicants on the list of eligibles.

(b) Upon the request of the appointing authority, the commissioner may establish employment, promotional, unit, divisional or any other list of eligibles as deemed necessary or appropriate.

(c) If the official station of the vacancy to be filled is permanently located outside the geographic boundaries of the state, then the appointing authority may fill the vacancy without complying with subsections (a) and (b).

(d) In applying this chapter, no person shall give any weight to political opinions or affiliation. No person holding a position in the preferred service shall solicit, directly or indirectly, or require any other person to solicit, directly or indirectly, donations or contributions for any political party, candidate, cause or purpose in order to acquire or deny a position in state service or to materially affect the retention, promotion or demotion of any employee in state service.



§ 8-30-307 - Invitations to interview candidates who are armed forces veterans -- Preference to veterans -- Spouse or surviving spouse of veteran.

(a) When invitations to interview candidates are extended, whether for appointment or promotion, and the list of eligibles includes any person who has been honorably discharged from the army, navy, air force, marine corps or coast guard or any member of the reserve components, as defined in 10 USC § 10101, who performs active federal service in the armed forces of the United States, these persons must be invited to interview.

(b) If a veteran is on the list of eligibles, and if the minimum qualifications and the skills, abilities, competencies and knowledge of the veteran and any another applicant being interviewed for the position are equal, preference will be given to the veteran for the position.

(c) When invitations to interview candidates are extended, whether for appointment or promotion, the spouse or surviving spouse of a veteran must be invited to interview, if the spouse or surviving spouse is a qualified voter in Tennessee or has been a resident of this state for two (2) years preceding such person's application, and one (1) of the two (2) following circumstances exists:

(1) As a result of such military service, the veteran suffered a one hundred percent (100%) service-connected disability or is permanently and totally disabled; or

(2) (A) The veteran died in the line of duty during such military service; and

(B) The surviving spouse has not remarried since the death of the veteran.

(d) Any appointing authority who passes over an eligible veteran and selects an eligible nonveteran shall file with the commissioner, within thirty (30) days, the reasons for so doing, which reasons will become a part of the veteran's record, but will not be made available to anyone other than the veteran, except in the discretion of the appointing authority.



§ 8-30-308 - Probationary period of employment for preferred service employees.

(a) Every person appointed to a position in the preferred service shall be subject to a probationary period of employment. The probationary period shall commence immediately upon appointment and shall continue for such time, not less than one (1) year, as shall be established by the commissioner. At any time during the employee's probationary period the appointing authority may remove the employee if, in the opinion of the appointing authority, the employee's performance or conduct during the probationary period indicates that such employee is unable or unwilling to satisfactorily perform or is not satisfactorily performing the employee's duties, or that the employee's habits, dependability, or conduct do not merit continuance in the service.

(b) During the last month of an employee's probationary period, the appointing authority shall notify the commissioner in writing whether the performance and conduct of the employee have been satisfactory and whether continued employment is recommended.



§ 8-30-309 - Temporary appointments.

(a) When an appointing authority desires to fill a position in the preferred service, and the commissioner cannot timely evaluate the list of eligibles for such vacancy, the commissioner may authorize the appointing authority to fill the position by temporary appointment for a period not to exceed six (6) months. A temporary appointee shall hold a position only until an appropriate list has been established, the required evaluation is completed, and the appointment of the preferred service employee begins. No temporary appointment shall be renewed.

(b) An appointing authority may, with the approval of the commissioner, temporarily fill an existing preferred service position, for a period not to exceed ninety (90) days, by utilizing a temporary staffing service having a contract with the state to provide short-term temporaries. This subsection (b) applies only to the utilization of vendor-supplied temporaries.

(c) If the position to be filled is not officially vacant, the appointing authority must obtain the commissioner's approval to overlap the position with another prior to making an appointment.



§ 8-30-310 - Emergency appointments.

When an emergency occurs, affecting the ability to fill a position in the preferred service under any other provision of this part, an appointing authority, in order to prevent stoppage of public business or loss or serious inconvenience to the public, may appoint any qualified person to such position with the approval of the commissioner. Any such person shall be employed only during such emergency and for a period not exceeding one hundred twenty (120) days. No such appointment shall be renewed.



§ 8-30-311 - Unskilled and custodial positions.

For positions involving basic clerical, unskilled or semiskilled labor, or domestic, attendant or custodial work, when the character or place of the work makes it impracticable to supply the needs of the service by appointments made in accordance with the procedure prescribed by this part, the commissioner may adopt, or authorize the use of, such other procedures as the commissioner determines to be appropriate in order to meet the needs of the service.



§ 8-30-312 - Transfers.

(a) An appointing authority may at any time assign an employee from one position to another position in the same job classification or rank within the same department. Upon making such assignment, the appointing authority shall give written notice of such action and the reasons for such action to the commissioner.

(b) A transfer of an employee from one department to another may be made with the approval of the commissioner and of the appointing authorities. The appointing authority, or authorities, with the approval of the commissioner, shall have authority to make such a transfer for any reason that they may deem to be for the good of the service. Their actions shall not be subject to appeal except as provided in this chapter.

(c) No employee shall be transferred from a position in one class to a position in another class of a higher rank or for which there are substantially dissimilar requirements for appointment, unless the employee is appointed to such latter position after certification of the employee's name from a list of eligibles in accordance with the provisions of this chapter.

(d) Any change of an employee from a position in one class to a position in a class of a lower rank shall be considered a demotion, except that the employee shall not be considered to have been demoted and shall not be required to serve a period of probation, if the change from a position in one class to a position in a class of a lower rank occurred:

(1) At the employee's request, with the concurrence of the department or agency; or

(2) (A) Because of a change in the organizational structure of the government entity;

(B) Because of the abolishment of a position;

(C) As the result of a reduction in force;

(D) For reasons caused by organizational necessity; or

(E) As a result of compliance with § 8-30-205.



§ 8-30-313 - Performance standards and expected outcomes -- Job performance evaluations.

(a) In cooperation with appointing authorities, the commissioner shall establish, and may periodically amend:

(1) The standards of performance for employees;

(2) The expected outcomes for employees; and

(3) A system of job performance evaluations based upon the standards described in subdivisions (a)(1) and (2).

(b) Employee performance standards and expected outcomes must be specific, measurable, achievable, relevant to the strategic objective of the employee's state agency or division, and time sensitive.

(c) Each appointing authority shall, at periodic intervals (but at least annually), make, and report to the commissioner, job performance evaluations for the employees in the appointing authority's department or state agency. Upon request by the commissioner, the appointing authority shall provide the information on which the appointing authority relied in evaluating job performance.

(d) The performance evaluations of state service employees shall not be considered public records under § 10-7-503. Nothing in this subsection (d) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(e) Job performance evaluations may be used as follows:

(1) To determine salary increases and decreases within the limits established by the compensation plan developed under this chapter;

(2) As a factor in making or denying promotions; and

(3) As a means of determining employees:

(A) Who are candidates for promotion or transfer; or

(B) Who, because of a low job performance evaluation, are candidates for demotion, dismissal or reduction in force.

(f) On or before July 1, 2013, the department of human resources shall report to the state and local government committee of the senate and the state government committee of the house of representatives on the job performance evaluation system, and shall provide to those committees a copy of any rules or regulations promulgated with respect to the performance evaluation system.

(g) In the process of establishing the system of job performance evaluations, the department shall afford representatives of recognized employee groups an opportunity to present facts, views or arguments related to the proposed system of job performance evaluations.



§ 8-30-314 - Layoffs, furloughs and reductions in hours.

(a) An appointing authority has the authority to layoff or furlough employees or reduce hours of employment for any of the following reasons:

(1) Lack of funds;

(2) A reduction in spending authorization;

(3) Lack of work;

(4) Efficiency; or

(5) Other material change in duties or organization.

(b) The appointing authority has the authority to determine the extent, effective dates, and length of a layoff, furlough, or reduction in hours taken under subsection (a).

(c) The appointing authority shall determine the classifications affected and the number of employees laid off in each classification and each county to which a layoff applies.

(d) The commissioner shall approve all reductions in force and no such layoff, furlough, or reduction in hours may begin until such approval has been granted.

(e) In determining a layoff, the appointing authority must consider all employees under the same appointing authority, within the classification affected, and within the county affected and must also consider job performance evaluations as the primary factor. Thereafter, consideration shall be given to the following relevant factors:

(1) Seniority;

(2) Abilities; and

(3) Disciplinary record.

(f) (1) (A) Beginning October 1, 2012, to December 31, 2013, any preferred service employee whose position is abolished because of a reduction-in-force shall be provided written notice containing the reason for the layoff at least sixty (60) days in advance of the effective date for abolishing the position. This sixty-day period shall be used for career counseling, job testing, and placement efforts.

(B) Beginning January 1, 2014, any preferred service employee whose position is abolished because of a reduction-in-force shall be provided written notice containing the reason for the layoff at least thirty (30) days in advance of the effective date for abolishing the position. This thirty-day period shall be used for career counseling, job testing, and placement efforts.

(2) Subject to certification by the commissioner of finance and administration that the rainy day fund, also known as the revenue fluctuation reserve fund, is likely to fall below two hundred million dollars ($200,000,000), any notice required by this section may be reduced to a different period of time, but not less than fourteen (14) days.

(3) Nothing in this section shall place the state in a position of liability for the portion of any employee's salary attributed to a governmental grant in cases when the state had less than one hundred twenty (120) days' notice of the funding reduction. Nor shall the requirement for notice prohibit any agency from closing the fiscal year with a balanced budget. In such cases, employees shall be provided the maximum notice possible.

(4) For purposes of seniority as a consideration for a reduction in force, a person with veteran's status, as defined in § 8-30-307, shall have an additional sixty (60) months of service credit added to their total months of state service.

(5) Any preferred service employee whose position is abolished because of a reduction-in-force shall receive the employee's final paycheck, including accumulated leave, no later than thirty (30) days after the date of layoff.

(g) A position in the preferred service shall not be considered to have been abolished as provided in subsection (a) if the same or essentially similar duties, as determined by the commissioner, are incorporated in a new position in the same agency within one (1) year after the effective date of the layoff that resulted in the position abolishment. Any preferred service employee so affected by abolishing the position shall be offered the newly established position upon application. The newly established position to which the employee returns shall not be placed in the executive service, but shall remain in the preferred service.

(h) Notwithstanding any other law to the contrary, including, but not limited to, § 4-4-105, the reduction of scheduled hours of work authorized by this section shall include the closing of any or all state departments on any day or partial day of the week, when determined to be necessary by the governor as a result of reductions in funding levels.

(i) If at any time prior to or during any reduction-in-force the governor determines that the reduction-in-force will materially impair and/or disrupt governmental services to the public, the governor shall notify the speaker of the senate and the speaker of the house of representatives of the anticipated impairment and/or disruption of such governmental services. The governor shall advise the speakers of the actions that the governor and the affected department or departments will undertake to minimize the impairment and/or disruption of such governmental services.

(j) The names of all preferred service employees affected by a reduction-in-force shall be placed on a layoff list maintained by the department. For a period of one (1) year following the date of the layoff, an employee, who is laid off as a result of a reduction-in-force, shall be notified of any job openings in the same job classification that the employee served immediately prior to layoff, shall be extended an invitation to apply for the job, and shall be granted an interview.



§ 8-30-315 - Employee suspension for disciplinary purposes.

An appointing authority may suspend without pay an employee, for disciplinary purposes, for such length of time as the authority considers appropriate, not exceeding thirty (30) days in any twelve-month period. With the approval of the commissioner, an employee may be suspended for a longer period pending the appeal or the processing of an appeal in accordance with this chapter.



§ 8-30-316 - Dismissal, demotion or suspension for cause.

(a) An employee in the preferred service who has successfully completed a probationary period becomes a preferred service employee and may be dismissed, demoted, or suspended for cause. The dismissal of a preferred service employee will take effect immediately after the appointing authority gives notice to such employee and files a written statement with the commissioner. The employee shall continue to receive compensation for ten (10) days following the date of dismissal.

(b) An appointing authority may dismiss any employee when the authority determines that the good of the service will be served thereby. Whenever an employee is dismissed "for the good of the service," the notice of termination must outline the reasons for dismissal.

(c) If an employee in state service willfully refuses or fails to appear before any legislative committee, or any officer, board or body authorized to conduct any hearing or inquiry, the employee shall forfeit the employee's position and shall not be eligible for appointment to any position in state service.

(d) Any employee who is absent from duty for more than three (3) consecutive work days without giving prior written or electronic notice to the appointing authority or appropriate manager that specifies the reason for such absence, and without securing permission to be on leave, or who fails to report for duty or to the immediate supervisor or the appointing authority within two (2) work days after the expiration of any authorized leave of absence, is considered as having resigned not in good standing, absent extenuating circumstances beyond the control of the employee causing the employee's absence or preventing the employee's return. An employee deemed to have resigned in accordance with these circumstances shall have the right to appeal such action through the appeal procedure described herein.

(e) The commissioner may dismiss an employee if the commissioner finds that the employee was appointed as a result of fraud.

(f) A preferred service employee is entitled to appeal a dismissal, demotion, or suspension as provided in § 8-30-318.



§ 8-30-317 - Report on promotions and other employment actions.

The department of human resources and the department of finance and administration shall report electronically each month to the finance and ways and means committees of the senate and house of representatives and the fiscal review committee on bona fide employee promotions, showing clearly by department the names and the increases in pay as a result of such promotions. The departments shall also furnish an electronic copy of the report to the speakers of the senate and house of representatives and upon request to any member of the general assembly. The report shall also include employee transfers, dismissals, terminations, demotions, separations, positions reclassified from the preferred service to the executive service, and position abolishments showing clearly by department the name and title of each employee affected and such employee's position after such action.



§ 8-30-318 - Appeal procedure for employees -- Complaints.

(a) The department shall promulgate regulations establishing an appeal procedure for employees.

(b) An employee in the preferred service system, who has successfully completed the required probationary period, may file a complaint concerning the application of a law, rule, or policy to the dismissal, demotion, or suspension of the employee. If the term of the suspension is less than three (3) days, the right to appeal is limited to an appeal to the commissioner under Step II, codified as subdivision (h)(1)(B). An employee shall not be entitled to appeal a suspension of less than three (3) days to the board of appeals.

(c) An executive service employee, however, does not have standing to file a complaint under this section.

(d) A complaint filed under this section must identify the law, rule, or policy that was allegedly violated.

(e) An employee who files a complaint under this section must file the complaint as soon as possible after the occurrence of the act or condition complained of, and not later than fourteen (14) days after the date the employee became aware, or by the exercise of reasonable diligence should have become aware, of the occurrence giving rise to the complaint. If an employee fails to file the complaint within the fourteen-day period, the right to appeal under this chapter lapses and is deemed to have been waived in its entirety by the employee.

(f) For the purposes of this chapter, a complaint is filed when the appointing authority, the commissioner, or the board of appeals, depending on whether the complaint is being made under Step I, II or III as provided in subsection (h), receives a written or electronic copy of the complaint.

(g) A remedy granted under this section may not extend back more than thirty (30) days before the complaint was filed.

(h) The following appeal procedure is established:

(1) (A) Step I: The complainant shall reduce the complaint to writing and file the complaint with the complainant's appointing authority. The appropriate appointing authority or designee shall conduct any investigation considered necessary, meet with the complainant in person, and issue a decision, in writing, not later than fifteen (15) days after the date the appointing authority receives the complaint. If the appointing authority does not issue a decision fifteen (15) days after the appointing authority receives the complaint, the complainant may appeal to the commissioner by filing the complaint in accordance with Step II.

(B) (i) Step II: If the appointing authority does not find in favor of the complainant, the complainant may appeal to the commissioner of human resources by filing the complaint not later than fourteen (14) days after the date of the appointing authority's written decision. The commissioner of human resources shall review the complaint and the appointing authority's decision, and issue a decision, in writing, not later than thirty (30) days after the date the complaint was filed with the commissioner. If the commissioner does not issue a decision thirty (30) days after the commissioner receives the complaint, the complainant may appeal to the board of appeals in accordance with Step III.

(ii) At Step II of the appeal procedure, it is the duty of the employee to provide written argument to the commissioner setting out why the employee believes the Step I decision was in error and ought to be overturned, reduced, or amended. An employee failing to provide such information to the commissioner shall be considered in default and forfeits the ability to appeal to Step III.

(C) Step III: The complainant or state agency may appeal in writing to the board of appeals not later than fourteen (14) days after the date the complainant, or in the case of a state agency, the state agency receives written notice of the action taken by the commissioner of human resources. Within ten (10) days after the receipt of the appeal, the administrative law judge assigned to assist the board of appeals in the proceedings related to the appeal shall determine whether all previous procedural requirements were completed properly and in a timely manner. If a procedural requirement has not been met, the appeal shall be dismissed. If the procedural requirements have been met, the board of appeals shall conduct proceedings in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as modified herein, to determine if the law, rule, or policy specified in the complaint was violated.

(2) Each hearing under this chapter shall occur before a panel of at least three (3) members of the board of appeals, assisted by one (1) administrative law judge (ALJ). The ALJ shall assist at the hearing by ruling on questions of the admissibility of evidence, swearing witnesses, advising members of the board of appeals on the law of the case, and ensuring that the proceedings are carried out in accordance with this chapter and other applicable law. At no time shall the ALJ take part in the determination of a question of fact. An ALJ, upon timely motion, may decide any procedural question of law.

(3) The board of appeals shall issue its final decision in each proceeding no later than one hundred twenty (120) days after the date of the filing of the appeal with the board of appeals.

(i) In order to ensure that the board of appeals issues its final decision no later than one hundred twenty (120) days after the date of the filing of the appeal, the following conditions shall be imposed on hearings before the board of appeals:

(1) The parties shall participate in a pre-hearing conference no later than twenty (20) days after the filing of the appeal. At the pre-hearing conference, a date must be set on which the hearing before the board of appeals will be held;

(2) All discovery must be completed no later than sixty (60) days after the filing of the appeal;

(3) All motions, both dispositive and non-dispositive, must be ruled on no later than thirty (30) days before the date of the hearing;

(4) The department shall forward the record of the case, which consists of the Step I complaint, the Step I decision, the Step II complaint and the commissioner's Step II decision, to sitting board members prior to the Step III meeting for preliminary review. Evidentiary attachments to the aforementioned documents shall not be considered part of the record and shall not be submitted to the board members prior to the Step III hearing;

(5) Extensions on the deadlines provided herein are only to be granted in extraordinary circumstances. In any event, the granting of an extension shall not extend the one-hundred-twenty-day time period for the board of appeals to issue its decision;

(6) Continuances of the hearing before the board of appeals may be granted only in extraordinary circumstances, as determined by the board of appeals or the ALJ; and

(7) Neither party shall be entitled to a petition for reconsideration under § 4-5-317.

(j) Decisions of the board of appeals are subject to judicial review in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and the rules and regulations promulgated thereunder, in each case as amended in this chapter.

(k) The board of appeals may award attorney's fees and costs to a successfully appealing employee. The commissioner shall establish by rule the manner in which those fees shall be determined. The unsuccessful party or other state agency shall pay any fees or costs awarded under this subsection (k).

(l) If the employee is successful in obtaining reinstatement to a position from which the employee has been terminated, the employee shall be reinstated to a position in the county in which the employee was employed at the time of termination. The commissioner may grant exceptions on a case-by-case basis.

(m) In any case in which a successful complainant has been awarded reinstatement, back pay or attorney's fees, the agency involved shall have a period of thirty (30) days from the date of the final order within which to provide reinstatement, back pay and/or attorney's fees.

(n) A complainant who does not appear, personally, electronically or through the appearance of counsel, for a hearing before the board of appeals waives the complainant's hearing at Step III. The board shall enter a default judgment against the complainant and the decision of the commissioner at Step II shall become final. In no instance shall the board of appeals proceed with the Step III hearing without the presence of the complainant personally, electronically, or through the appearance of counsel.

(o) An order of the board of appeals is considered final upon execution by the presiding board member. Neither settlement agreements issued voluntarily by the parties nor decisions rendered by the board require a signature of the administrative law judge to be considered final. Once executed, the department shall forward a copy to the administrative procedures division for record purposes.

(p) The parties in a Step I appeal may make an audio tape recording of the proceeding.

(q) In a Step I appeal, if more than one (1) representative of the state agency, excluding the hearing officer, is in attendance, then the complainant may have a non-lawyer representative participate in the appeal.



§ 8-30-319 - Supervisor's responsibilities -- Disciplinary actions.

(a) The supervisor is responsible for maintaining the proper job performance level, conduct, and discipline of the employees under the supervisor's supervision. When corrective action is necessary, the supervisor should administer disciplinary action at the step appropriate to the infraction, conduct, or performance, as determined by the supervisor.

(b) Upon written application by the employee, any written warning or written follow-up to an oral warning, which has been issued to an employee, shall be expunged from the employee's personnel file after a period of two (2) years; provided, that the employee has had no further disciplinary actions with respect to the same area of performance, conduct, and discipline.






Part 4 - Administration of Chapter

§ 8-30-401 - Services to municipalities and other political subdivisions.

The commissioner may enter into agreements with any municipality or political subdivision of the state to furnish services and facilities of the department to such municipality or political subdivision in the administration of its personnel. Any such agreement shall provide for the reimbursement to the state of the reasonable cost of the services and facilities furnished, as determined by the commissioner. All municipalities and political subdivisions of the state are authorized to enter into such agreements.



§ 8-30-402 - Reasonable use of public buildings.

All officers and employees of the state and of municipalities and political subdivisions of the state shall allow the department the reasonable use of public buildings under their control for conducting an assessment, hearing or investigation authorized by this part or part 3 of this chapter. The department shall pay to a municipality or political subdivision the reasonable cost of any such facilities furnished by it.



§ 8-30-403 - Corrupt practices.

(a) No person shall make any false statement, certificate, mark, rating or report with regard to any assessment, certification or appointment made under any provision of this chapter, or in any manner commit or attempt to commit any fraud preventing the impartial execution of this chapter.

(b) No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in, a position in the state service.

(c) No employee of the department, examiner, or other person shall defeat, deceive or obstruct any person in such person's right to an assessment, eligibility, certification or appointment under this chapter, or furnish to any person any special or secret information, for the purpose of affecting the rights or prospects of any person with respect to employment in the preferred service.



§ 8-30-404 - Compliance with conditions of grants permitted.

Nothing in this chapter shall be construed to prevent the commissioner, in the commissioner's discretion, from permitting any department in state service from complying with any condition or limitation included in, or affecting any grant from, the federal government or other public or private source.



§ 8-30-405 - Outside employment.

Nothing in this chapter shall be construed to prohibit a state employee from engaging in outside employment. Such outside employment shall not adversely affect the employee's performance with the state, create a conflict of interest between such additional employment, or conflict with the regular employment schedule of the employee.



§ 8-30-406 - Hours of work, attendance, and leaves of absence.

The rules shall provide for the hours of work, holidays, attendance regulations and leaves of absence in state service. They may contain provisions for annual, sick, and special leaves of absence, with or without pay.



§ 8-30-407 - Computation of periods of time.

In computing any period of time prescribed or allowed by this chapter, the date of the act or event after which the designated period of time begins to run is not to be included. The last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday as defined in § 15-1-101, or, when the act to be done is the filing of a paper, a day on which the office where the paper to be filed is closed or on which weather or other conditions have made the office inaccessible, in which event the period runs until the end of the next day which is not one of the aforementioned days. When the period of time prescribed or allowed is less than eleven (11) days, intermediate Saturdays, Sundays, and legal holidays shall be excluded in the computation.









Chapter 31 - Tennessee State Employees Uniform Nepotism Policy Act of 1980

§ 8-31-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee State Employees Uniform Nepotism Policy Act of 1980."



§ 8-31-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Governmental entity" means any state agency, authority, board, commission, department, or office within the executive or judicial branch of state government or any autonomous state agency, authority, board, commission, department, office, or institution of higher education; provided, that "governmental entity" does not include any agency or office of the legislative branch;

(2) "Relative" means a parent, foster parent, parent-in-law, child, spouse, brother, foster brother, sister, foster sister, grandparent, grandchild, son-in-law, brother-in-law, daughter-in-law, sister-in-law, or other family member who resides in the same household; and

(3) "State employee" means any person who is employed by a governmental entity.



§ 8-31-103 - Direct supervision of relatives prohibited.

Within each governmental entity, no state employees who are relatives shall be placed within the same direct line of supervision whereby one (1) relative is responsible for supervising the job performance or work activities of another relative; provided, that to the extent possible, the provisions of this chapter shall not be construed to prohibit two (2) or more such relatives from working within the same state governmental entity.



§ 8-31-104 - Transfer of spouses.

When as a result of a marriage, state employees are in violation of the prohibition established by § 8-31-103, such violation shall be resolved by means of such transfer within the governmental entity, transfer to another governmental entity, or resignation as may be necessary to remove such violation. The appointing authority of such governmental entity shall advise the employees of each of the alternatives available to remove such violation. Such employees shall be given the opportunity to select among such available alternatives. If such employees are unable to agree upon any such alternative within sixty (60) days, then the appointing authority shall take appropriate action to remove such violation.



§ 8-31-105 - Prospective application of chapter.

The prohibition established by § 8-31-103 shall not be applied retroactively, but shall be adhered to by each governmental entity in all hiring and employee transactions subsequent to July 1, 1980.



§ 8-31-106 - Conflicting nepotism policies prohibited.

The provisions of this chapter shall be applied uniformly and shall constitute the nepotism policy of each governmental entity. No such governmental entity shall adopt a nepotism policy which conflicts with the provisions of this chapter.



§ 8-31-107 - Special school house parents excepted.

The provisions of this chapter do not apply to spouses serving together as house parents at any of the state's special schools.






Chapter 33 - Employees in Military Service

§ 8-33-101 - Chapter definitions.

When used in this chapter:

(1) (A) "Military duty" means:

(i) Training and service performed by an inductee, enlistee, or reservist or any entrant into a temporary component of the armed forces of the United States; and

(ii) Time spent in reporting for and returning from such training and service, or if a rejection occurs, from the place of reporting for such training and service;

(B) "Military duty" also includes active duty training as a reservist in the armed forces of the United States or as a member of the national guard of the United States where the call is for training only;

(2) "Position" means employment held by a public employee at the time of entrance into military duty, but does not include temporary or casual employment or an office filled by election;

(3) "Public employee" means any person holding a position in public employment who has successfully completed the probationary period required by the agency in which such person is employed;

(4) "Public employer" means any government, department, or agency mentioned in subdivision (5) employing a public employee in a position; and

(5) "Public employment" means employment by the government of this state, or of any county, municipality or other civil or political subdivision thereof, including any department or agency thereof.



§ 8-33-102 - Reemployment after discharge from service.

Any public employee who leaves a position or who left such position not earlier than June 27, 1950, whether voluntarily or involuntarily, in order to perform military duty, or who was performing military duty on June 27, 1950, and who is relieved or discharged from such duty under conditions other than dishonorable, and makes application for reemployment within ninety (90) days after such employee is relieved from military duty or from hospitalization continuing after discharge for a period of not more than one (1) year shall:

(1) If still physically qualified to perform the duties of such position, be restored to such position if it exists and is not held by a person with greater seniority, otherwise to a position of like seniority, status and pay; or

(2) If not qualified to perform the duties of such position by reason of disability sustained during such service, such public employee shall be placed in such other position, the duties of which such employee is qualified to perform as will provide the employee like seniority, status and pay, or the nearest approximation thereof consistent with the circumstances of the case.



§ 8-33-103 - Reemployment in different department.

In the case of any person who is entitled to be restored to a position in accordance with the provisions of §§ 8-33-101 -- 8-33-108, if the commissioner of human resources finds that:

(1) The department or agency with which such person was employed immediately prior to such person's entry upon training and service aforementioned is no longer in existence and its functions have not been transferred to any other agency; or

(2) For any reason it is not feasible for such person to be restored to such department or agency,

the commissioner shall determine whether or not there is a position in any other department or agency of the same public employer for which such person is qualified and which is either vacant or held by a person having a temporary appointment thereto. In any case in which the commissioner determines that there is such a position, such person shall be restored to such position by the department or agency in which such position exists.



§ 8-33-104 - Rights after reemployment.

Any person who is restored to a position in accordance with the provisions of §§ 8-33-101 -- 8-33-108 shall not be discharged from such position without cause within one (1) year after such restoration, and shall, without limiting such person's rights conferred by this or other sections, be considered as having been on furlough or leave of absence during the period of military duty. Such person shall be restored without loss of seniority (including, upon promotion or other advancement following completion of any period of employment required therefor, a seniority date in the advanced position which will place such person ahead of all persons previously junior to such person who advanced to the position during the absence in armed forces). The employee shall also be entitled on reinstatement to participate in insurance (including retirement, pension plans, and medical insurance) and other benefits dependent on length of employment, including vacation privilege and severance pay. The employee shall be protected against reduction in seniority, status, or pay during employment, except as such reduction may be made for all employees whose employment situations are similar.



§ 8-33-105 - Military leave to report for duty -- Reinstatement on rejection.

Any public employee who holds a position in public employment shall be granted a leave of absence for the purpose of being inducted or otherwise entering military duty. If not accepted for such duty, the employee shall be reinstated in such position without loss of seniority or status or reduction in rate of pay. During such period, the employee shall for all purposes be considered to have rendered service and to have been compensated therefor at the employee's regular rate of pay.



§ 8-33-106 - Enforcement by commissioner of human resources.

(a) The commissioner of human resources is authorized and directed to issue regulations for the enforcement of §§ 8-33-101 -- 8-33-108. The departments and agencies in the state government shall comply with such regulations and orders issued by the commissioner pursuant to such regulations.

(b) The commissioner is authorized and directed whenever the commissioner finds, upon appeal of the person concerned, that any state department or agency has failed or refuses to comply with the provisions of §§ 8-33-101 -- 8-33-108, or of regulations thereunder, to issue an order specifically requiring such department or agency to comply with such provisions and to compensate such person for any loss of salary or wages suffered by reason of failure to comply with such provisions, less any amount received through other employment, unemployment compensation or readjustment allowances; provided, that any such compensation ordered to be paid by the commissioner shall be in addition to and shall not be deemed to diminish any of the benefits of such provisions, and shall be paid by the head of the department or agency concerned out of the appropriations currently available for salaries and expenses of such department or agency, and such appropriations shall be available for such purpose.



§ 8-33-107 - Enforcement in chancery.

The chancery courts for the various counties in the state of Tennessee are hereby authorized, and express jurisdiction is hereby conferred upon the chancery courts, to enforce the provisions of §§ 8-33-101 -- 8-33-108 in any case where a political subdivision of the state of Tennessee, county or municipality within the local jurisdiction of the chancery court has failed or refuses to comply with the provisions of those sections, and to issue an order specifically requiring such political subdivision, county or municipality, to comply with the provisions of those sections and to compensate such person for any loss of salary or wages suffered by reason of failure to comply with such provisions, less any amount received through other employment, unemployment compensation or readjustment allowances; provided, that any such compensation ordered to be paid by the chancery court shall be in addition to and shall not be deemed to diminish any of the benefits of such provisions and shall be paid from currently available funds of such political subdivision, county or municipality.



§ 8-33-108 - Inconsistent laws inapplicable.

Any laws or parts of laws which are inconsistent with the provisions of §§ 8-33-101 -- 8-33-107, or which would serve to defeat the purposes thereof, shall to such extent be deemed inapplicable to public employees and public employers in the exercise of the rights and privileges conferred by those sections.



§ 8-33-109 - Reservists' leave of absence.

All officers and employees of this state, or any department or agency thereof, or of any county, municipality, school district, or other political subdivision, and all other public employees of this state who are, or may become, members of any reserve component of the armed forces of the United States, including members of the Tennessee army and air national guard, shall be entitled to leave of absence from their respective duties, without loss of time, pay, regular leave or vacation, impairment of efficiency rating, or any other rights or benefits to which otherwise entitled, for all periods of military service during which they are engaged in the performance of duty or training in the service of this state, or of the United States, under competent orders; provided, that an officer or employee while on such leave shall be paid salary or compensation for a period, or periods, not exceeding twenty (20) working days in any one (1) calendar year, plus such additional days as may result from any call to active state duty pursuant to § 58-1-106. The military leave herein provided shall be unaffected by date of employment or length of service and shall have no effect on other leaves provided by law, regulation, policy or practice. After the twenty (20) working days of full compensation, any public employer may provide partial compensation to its employees while under competent orders. After the twenty (20) working days of full compensation, members of any reserve component of the armed forces of the United States, including members of the Tennessee army and air national guard, may use up to five (5) days of sick leave in lieu of annual leave for the purposes of not having to take leave without pay.



§ 8-33-110 - Unpaid leave for members of Tennessee state guard and civil air patrol.

In addition to the leave of absence provided in § 8-33-109, all officers and employees of this state, or any department or agency thereof, or of any county, municipality, school district, or other political subdivision, all other public employees of this state and all private sector employees who are members of the Tennessee army and air national guard on active state duty or the Tennessee state guard and civil air patrol shall be entitled to an unpaid leave of absence from their respective duties, without loss of time, pay not specifically related to leave of absence time, regular leave or vacation or impairment of efficiency rating for all periods of service during which under competent orders they are engaged in the performance of duty or training in the service of this state, including the performance of duties in an emergency.






Chapter 34 - Retirement--Generally

Part 1 - General Provisions

§ 8-34-101 - Definitions for chapters 34-37.

As used in chapters 34-37 of this title, unless the context otherwise requires:

(1) "Accumulated contributions" means the sum of all the amounts deducted from the compensation of a member, together with any amount transferred to the account of the member established pursuant to chapters 34-37 of this title from the respective account of the member under one (1) or more of the superseded systems, with interest thereon, as provided in § 8-37-307;

(2) "Actuarial equivalent" means a benefit of equal value when computed at regular interest upon the basis of the mortality tables last adopted for such purpose by the board of trustees;

(3) "Attorney general" means the attorney general and reporter and any assistant thereto by whatever name known, any district attorney general and any assistant thereto by whatever name called, and any officer or full-time employee of the general assembly or any committee thereof established by statute, who is duly licensed to practice law in Tennessee, whose duty it is to provide facilities for drafting bills or to assist individual legislators in drafting bills or who renders legal advice and services to the members of the general assembly or committees thereof;

(4) (A) "Average final compensation" means the average annual earnable compensation of a member during the five (5) consecutive years of the member's creditable service affording the highest such average, or during all of the years in the member's creditable service if less than five (5) years;

(B) (i) The annual earnable compensation received after June 30, 1981, for any member covered by the noncontributory provisions of the retirement system on July 1, 1981, or upon the effective date of the noncontributory provisions for any member covered after July 1, 1981, shall be increased by three and six-tenths percent (3.6%) for the purpose of computing the average final compensation. Such increases in the annual earnable compensation shall be discontinued for earnable compensation received after June 30, 1991. However, such increases in the annual earnable compensation received after June 30, 1991, shall continue for such members until June 30, 1998, unless such members are employees of employers participating in the retirement system pursuant to chapter 35 of this title. The governing body of any such employer may at its discretion authorize and accept the liability for such continued increases by resolution;

(ii) Notwithstanding subdivision (4)(B)(i), effective July 1, 1998, such increases in the annual earnable compensation shall continue indefinitely for any member covered by the noncontributory provisions of the retirement system on July 1, 1981, or upon the effective date of the noncontributory provisions for any member covered after July 1, 1981, unless such members are employees of employers participating in the retirement system pursuant to chapter 35 of this title. The governing body of any such employer may at its discretion authorize and accept the liability for such continued increases by resolution;

(iii) The provisions of this subdivision (4) do not apply to a noncontributory prior class member of the superseded attorneys general retirement system who is a district attorney general, the executive director of the district attorneys general conference or a full-time assistant district attorney general;

(C) Average final compensation shall not include more than five (5) longevity payments to a member pursuant to § 8-23-206;

(5) "Beneficiary" means any person, persons or institution receiving a retirement allowance or other benefit as provided in chapters 34-37 of this title;

(6) "Board of trustees" or "board" means the board provided for in part 3 of this chapter;

(7) "Commissioner" means any person in office as a member of the public service commission, as prescribed by title 65, chapter 1, prior to June 30, 1996;

(8) "County judge" means any person who is, or when such office existed was, a judge of a general sessions court, trial justice court, county chair, county judge, probate judge, or judge of a juvenile and/or domestic relations court, and whose compensation for such judicial service is paid wholly by a county of the state, or any person who is a county attorney who receives regular monthly or quarterly compensation from a county of the state, or any county manager or county administrator who receives regular monthly or quarterly compensation from a county of the state; provided, that no county manager or county administrator shall be eligible for membership if a county judge, chair of the quarterly county court or county mayor from that county is a member;

(9) (A) "County official" means a county clerk, a clerk of a circuit court, a criminal court, or a probate court, a clerk and master of a chancery court, a clerk of a general sessions court where such general sessions court has an independent clerk who serves such court only, a register of deeds, a county trustee, a sheriff, a county road superintendent elected by a county legislative body, by a county road commission or commissioners, or by popular vote, and an assessor of property, any county commissioner elected by popular vote, serving in a county having a county commission form of government. In the event a consolidation or reorganization of any or all of such courts is provided by constitutional amendments or by act of the general assembly or both, "county official" also means a clerk of any such consolidated or reorganized court;

(B) "County official" also includes any person filling the position of county mayor;

(10) (A) "Covered compensation" means, with respect to any calendar year, the amount of a member's earnable compensation subject to contributions under the provisions of the Federal Insurance Contributions Act, compiled in 26 U.S.C. §§ 3101-3126;

(B) The amount of nontaxable benefits elected in lieu of cash wages under a cafeteria plan, as permitted by § 125 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 125, shall be included in computing the member's covered compensation. In no event shall the total amount included in covered compensation exceed the maximum social security wage base;

(11) "Creditable service" means prior service plus membership service, as provided in part 6 of this chapter;

(12) "Date of establishment" means the date as of which the retirement system is established as provided in § 8-34-201;

(13) "Disability" or "disabled" means the inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to last for a continuous period of not less than twelve (12) months. This means that the condition must be both totally and permanently disabling;

(14) (A) "Earnable compensation" means the compensation payable to a member for services rendered to an employer;

(B) (i) "Earnable compensation" includes, but is not limited to, any bonus or incentive payment; provided, that:

(a) Such payment is authorized by legislation passed by the general assembly and that such legislation provides that the payment shall be included as earnable compensation for retirement purposes and is not made for the purpose of increasing a member's retirement benefit or inducing a member to retire; or

(b) Such payment is authorized by resolution legally adopted and approved by the chief governing body of an employer participating in the retirement system pursuant to chapter 35, part 2 of this title and that the resolution provides that the payment shall be included as earnable compensation for retirement purposes and is not made for the purpose of increasing a member's retirement benefit or inducing a member to retire. All employees generally, or all employees in a broad class or broad group of employees must be given the opportunity to qualify for the bonus or incentive payment under similar terms and conditions. If the bonus or incentive payment plan only applies to a class or group of employees, a distinct and reasonable basis must exist for offering the plan to the particular class or group of employees;

(ii) "Earnable compensation" also includes the total amount for which an employee may choose to receive cash or a combination of cash and benefits under a cafeteria plan as permitted by § 125 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 125. "Earnable compensation" shall also include for any general employee in the executive, legislative, or judicial branch of government any compensation paid under § 3-1-106(f) and any non-cash compensation falling under Internal Revenue Service Regulation Section 1.61-2T(d) as such section exists on July 17, 2002, if such compensation was includable in gross income for federal income tax purposes and was subject to contributions under the provisions of the Federal Insurance Contributions Act, compiled in 26 U.S.C. § 3101 et seq.;

(C) In cases where compensation includes maintenance, the board of trustees shall fix the value of that part of the compensation not paid in money;

(D) Notwithstanding any other law to the contrary, "earnable compensation" does not include compensation paid to a teacher employed in a state-supported institution of higher education for performing extra services for the institution that exceeds twenty-five percent (25%) of the teacher's base compensation. For purposes of this subdivision (14), "extra services" means any duties other than summer school or regular duties;

(E) Notwithstanding anything in this subdivision (14) or in any other law to the contrary, "earnable compensation" does not include compensation that exceeds the maximum dollar limitation imposed by § 401(a)(17) of the Internal Revenue Code, codified in 26 U.S.C. § 401(a)(17). For any person becoming a member of the retirement system before July 1, 1996, the dollar limitation under § 401(a)(17) of the Internal Revenue Code, shall not apply to the extent the amount of compensation which is allowed to be taken into account under the system would be reduced below the amount which was allowed to be taken into account under the system as in effect on July 1, 1993;

(F) In all cases of doubt, the retirement system shall determine whether a certain payment is includable as earnable compensation;

(15) "Education television association" means a nonprofit educational organization which has a contract with the state department of education through its television division to provide education television service;

(16) "Employer" means:

(A) The state or any department, commission, institution, board or agency of the state government by which a member is paid, with respect to members in its employ;

(B) The state, the county board of education, the city board of education, the state board of education, the board of trustees of the University of Tennessee, the board of trustees of other educational institutions and agencies supported by and under the control of the state, or any other agency of and within the state by which a teacher is paid, with respect to teachers in its employ;

(C) Any political subdivision of the state or educational cooperative participating in the retirement system pursuant to chapter 35, part 2 of this title or the Tennessee County Services Association, with respect to members in its employ;

(D) Any county of the state with respect to members in its employ;

(E) Any other association which was a member of one (1) of the superseded systems;

(F) A contractor that manages and operates a mental health institute under this chapter; or

(G) A contractor that manages and operates a blind workshop pursuant to § 71-4-608;

(17) "Firefighter" means a person in the employ of a political subdivision participating under chapter 35, part 2 of this title who is a member of the fire department of such political subdivision, and is trained in firefighting and actively engaged in such work or subject to call for such services, providing such person's primary livelihood is derived from such work;

(18) "General employee" means any person who is a state official, including legislative officials elected by the general assembly, or who is employed in the service of, and whose compensation is payable in whole or in part by, the state, including employees under supervision of the state whose compensation is paid, in whole or in part, from federal or other funds, or any person in the employ of a political subdivision participating under chapter 35, part 2 of this title, or of the Tennessee County Services Association, but does not include any teacher, state police officer, wildlife officer, firefighter, police officer, state judge, county judge, attorney general, governor, or county official or public service commissioner, or any person performing services on a contractual or percentage basis;

(19) "In-service" means a member who has not retired, has not been refunded and is within one hundred fifty (150) days of such member's last paid day of employment. The last paid day of employment for a teacher shall be the last scheduled working day of the normal school year or the last day of employment if prior to the end of the school year;

(20) "Local retirement fund" means any teachers' retirement fund or other arrangement for payment of retirement benefits to teachers, except this retirement system, supported wholly or in part by contributions made by an employer as defined by chapters 34-37 of this title;

(21) "Medical advisors" means the physicians provided for in part 4 of this chapter;

(22) "Member" means any person included in the membership of the retirement system, as provided in chapter 35, part 1 of this title;

(23) "Member annuity" means annual payments for life derived from the accumulated contributions of the member;

(24) "Membership service" means service rendered while a member of the retirement system;

(25) "Minor" has the meaning set forth in § 1-3-105, except when a contrary intention is manifest;

(26) "Part-time employee" means any person employed by the state or a political subdivision who renders less than a full day of service per working day or less than a full week of service per working week. Any employee falling into either of the above categories shall be considered part-time unless the law otherwise provides. "Part-time employee" does not include employees who are students, seasonal or temporary employees under twenty-five (25) years of age, temporary employees in institutions of higher education, or substitute teachers, unless such substitutes are under contract and scheduled to work the same time as a regular teacher. "Part-time employee" includes any interim teacher who is employed on a temporary basis to teach for a regular teacher who is on unpaid leave;

(27) "Physical or mental impairment" means one which is medically determinable. This means that the condition should be one that can be determined by a physician. The physical or mental impairment must be the primary reason for the individual's inability to engage in substantial gainful activity;

(28) "Police officer" means a person in the employ of a political subdivision participating under chapter 35, part 2 of this title who is a member of the police department of such political subdivision and is trained in police work and actively engaged in such work;

(29) "Prior class member" means a member who, on the day preceding the date of establishment, shall have been a member of a superseded system and who elects to remain covered by the benefit and contribution provisions of the superseded system, or who fails to elect to become covered by the benefit and contribution provisions of the retirement system applicable to new employees, as the case may be, in accordance with the provisions of chapter 35, part 1 of this title;

(30) "Prior service" means service rendered prior to the date of membership in the retirement system for which credit was given under the terms of one (1) or more of the superseded systems as provided in part 6 of this chapter;

(31) "Public school" means any school conducted within the state under the authority and supervision of a duly elected or appointed city or county school board, and any educational institution supported by and under the control of the state;

(32) "Regular interest" means interest at such rate or rates compounded annually as may be set from time to time by the board of trustees in accordance with § 8-34-505;

(33) "Retirement" means withdrawal from membership with a retirement allowance granted under the provisions of chapters 34-37 of this title;

(34) (A) "Retirement allowance" means the sum of the member annuity and the state annuity. All retirement allowances shall be payable in equal monthly installments, which shall cease with the month in which death occurs, unless otherwise specifically provided in this section; provided, that if the retirement allowance is less than ten dollars ($10.00) per month, it shall be paid in a lump sum of equivalent actuarial value. If the entire monthly retirement allowance is ten dollars ($10.00) or more per month but less than seventy-five dollars ($75.00) per month, it shall be paid in a lump sum of equivalent actuarial value unless the recipient thereof files with the retirement division an election to receive the benefit in equal monthly installments pursuant to this subdivision (34). To be effective, the recipient must file the election by no later than sixty (60) calendar days after the recipient's receipt of the lump sum payment and the recipient must return any such payment to the retirement division. Notwithstanding any provision of this subdivision (34) to the contrary, any retirement allowance that equals ten dollars ($10.00) or more per month but less than fifty dollars ($50.00) per month shall be paid in a lump sum of equivalent actuarial value if such allowance is payable on account of a person who became a member of the retirement system on or after July 1, 2001.

(B) Notwithstanding subdivision (34)(A) to the contrary, any retirement allowance that equals ten dollars ($10.00) or more per month but less than seventy-five dollars ($75.00) per month shall be paid in a lump sum of equivalent actuarial value if such allowance is payable on account of a person who became a member of the retirement system on or after July 1, 2013;

(35) "Retirement system" means the Tennessee consolidated retirement system as defined in §§ 8-34-201, 8-34-202;

(36) "Service" means service as a general employee, a teacher, a state police officer, a wildlife officer, a firefighter, a police officer, a state judge, a county judge, an attorney general, a commissioner or a county official which is paid for by an employer, and also includes service for which a former member of the general assembly is entitled to under the provisions of former §§ 3-401 and 3-406; provided, that such member received compensation for such service;

(37) "Service retirement date" means the date on which a member first becomes eligible for a service retirement allowance, or would first become eligible for a service retirement allowance if the member were to remain in service until such date, as provided in §§ 8-36-201 -- 8-36-204 or §§ 8-36-301 -- 8-36-304;

(38) "Social security integration level" means, with respect to the calendar year in which a member retires, the average annual amount of compensation with respect to which old age and survivors benefits would be provided under Title II of the Federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, for a male employee attaining sixty-five (65) years of age in such calendar year, computed as though for each year prior to such calendar year annual compensation is at least equal to the maximum amount of annual earnings subject to contributions under the provisions of the Federal Insurance Contributions Act, compiled in 26 U.S.C. §§ 3101-3126. Such average annual amount of compensation shall be rounded to the nearest multiple of six hundred dollars ($600);

(39) "State" means the state of Tennessee;

(40) "State annuity" means annual payments for life derived from contributions by an employer;

(41) "State judge" means any person in office as a judge of a court of record in this state, whose salary for the judge's judicial position has been paid during the period of the judge's service wholly from the treasury of the state, including the administrative director of the courts;

(42) "State police officer" means any commissioned member of the department of safety, and any agent of the Tennessee bureau of investigation;

(43) "Student" means any person enrolled in a course of study in a school or in a post-secondary educational institution who as a condition of such enrollment is employed in a full-time position. However, "student" does not include any person who is otherwise eligible for membership in the retirement system in accordance with § 8-35-101(a);

(44) (A) "Substantial gainful activity" means the performance of significant duties over a reasonable period of time of work for remuneration or profit or in work of a type generally performed for remuneration or profit. Work which results in earnings considered by the law or regulations governing the social security administration to be substantial for disability recipients from that system shall be considered to be substantial gainful employment in this system; and

(B) "Significant duties" means that the duties are useful in the accomplishment of a job or the operation of a business but also that they have a degree of economic value;

(45) "Superseded system" means, where applicable, the Tennessee state retirement system, the Tennessee teachers' retirement system, the Tennessee judges' retirement system, the retirement system for county paid judges of Tennessee, the attorneys general retirement system of Tennessee, the public service commissioners' retirement system, and the Tennessee retirement system for county officials, any one (1) of them, or any combination thereof;

(46) "Teacher" means:

(A) Any person employed in a public school as a teacher, helping teacher, librarian, principal or supervisor, and includes any superintendent of public schools, or administrative officer of a department of education, or of any educational institution supported in whole or in part by and under the control of the state; or

(B) Any person employed in a public school as a teacher, librarian, principal, superintendent or chief administrative officer of a public school system, a supervisor of teachers, or any other position whereby the state requires the employee to be certificated as a teacher, or licensed as a nurse, physical therapist, or occupational therapist, in the public schools or of any educational institution supported in whole or in part by and under the control of the state. Notwithstanding the foregoing, a physical therapist and an occupational therapist employed with the Metropolitan Nashville Public Schools District shall not be included within the definition of teacher. "Teacher" also includes any person employed in a public school as a reserve officer training corps (ROTC) instructor. This definition shall be in effect from and after July 1, 1986, and shall be applied to all persons seeking membership in the retirement plan as a teacher from this date forward. It is further provided that any teacher who has taught in the public schools for a period of at least one (1) year who transfers to a position within the Tennessee public school system that does not require a teacher's certificate shall continue participation in the retirement plan as a teacher;

(47) "Temporary employment" means any general employee can be considered as a temporary employee for a period not to exceed six (6) months before becoming eligible for membership in the retirement system, except as provided in § 8-35-107(b);

(48) "Transferred Class A member" means a member who on the day preceding the date of establishment shall have been a Class A member of the Tennessee teachers' retirement system or the Tennessee state retirement system and who is not a prior class member;

(49) "Transferred Class B member" means a member who on the day preceding the date of establishment shall have been a Class B member of the Tennessee teachers' retirement system or the Tennessee state retirement system and who is not a prior class member; and

(50) "Wildlife officer" means any commissioned employee of the wildlife resources agency engaged in law enforcement activities on a day-to-day basis.



§ 8-34-102 - Masculine pronoun.

The masculine pronoun wherever used includes the feminine.






Part 2 - Administration

§ 8-34-201 - Establishment of system.

A retirement system is established and placed under the management of the board of trustees, for the purpose of providing retirement allowances and other benefits under the provisions of chapters 34-37 of this title. The retirement system so created shall be established as of July 1, 1972.



§ 8-34-202 - Name -- Powers and duties generally.

It shall have the powers, privileges and immunities of a corporation and shall be known as the "Tennessee Consolidated Retirement System," and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held in trust for the purpose for which received.



§ 8-34-203 - Application of other laws.

No other provision of law in any other statute which provides wholly or partly at the expense of this state or any political subdivision thereof pensions or retirement benefits for members or beneficiaries of the retirement system shall apply to such members or beneficiaries of the retirement system except Title II of the Social Security Act, 42 U.S.C. §§ 401-425, and chapter 25, part 3 of this title. Further, no other provision of law in any other statute which bestows membership in the Tennessee consolidated retirement system from or after May 2, 2011, shall apply unless such membership provision is codified in chapter 35 of this title.



§ 8-34-204 - Amendment or repeal of laws not to diminish or annul acquired rights.

Every provision of chapters 34-37 of this title shall be subject to amendment or repeal by any session of the general assembly; provided, that no such amendment or repeal shall diminish or annul, in any respect, any right acquired by a member or beneficiary under the provisions of chapters 34-37 of this title.



§ 8-34-205 - Penalty for fraud.

Any person who knowingly makes any false statement, or falsifies or permits to be falsified any record or records of the retirement system, commits a Class C misdemeanor.



§ 8-34-206 - State assumption of employee contributions.

(a) (1) For service rendered from and after July 1, 1981, the state of Tennessee shall assume employee contributions of up to five percent (5%) of the employee's earnable compensation on behalf of:

(A) State employees, except those specified in subsection (b);

(B) Teachers employed by the state department of education;

(C) Teachers employed in state-supported institutions of higher education; and

(D) Teachers employed in state-supported institutions of higher education who are members of an optional retirement program established pursuant to chapter 35 of this title.

(2) Notwithstanding any other provision of the law to the contrary, the state of Tennessee shall also assume employee contributions of up to five percent (5%) of the employee's earnable compensation for those prior class members of the attorneys general retirement system who are presently employed in the executive branch of the state and who are compensated under the compensation plan administered by the department of human resources.

(3) Beginning on January 1, 1982, the state of Tennessee shall also assume employee contributions of up to five percent (5%) of the employees' earnable compensation of those employees of the general assembly who are classified under the provisions of § 8-34-101. The increase in employer cost shall be provided from the appropriation for the office of legal services for the general assembly.

(4) Beginning on July 1, 1986, the state of Tennessee shall also assume employee contributions of up to five percent (5%) of the employees' earnable compensation of district attorneys general, the executive director of the district attorneys general conference and those full-time assistant district attorneys general who, on or before July 1, 1985, reached the maximum salary for assistant district attorneys general authorized by the provisions of chapter 7 of this title.

(5) On July 1, 1987, and on each succeeding July 1, the state shall assume employee contributions of up to five percent (5%) of the employees' earnable compensation of those full-time assistant district attorneys general who in the preceding fiscal year reached the maximum salary for assistant district attorneys general authorized by the provisions of chapter 7 of this title.

(6) Beginning on the first day on which the salary levels for general state employees are increased, the state of Tennessee shall assume employee contributions of up to five percent (5%) of the employees' earnable compensation of attorneys general employed in the office of the attorney general and reporter. The contribution assumption provided in this subdivision (a)(6) shall be in lieu of the salary increase to which such attorneys general would have otherwise been entitled.

(7) Beginning July 1, 1994, the state of Tennessee shall assume employee contributions up to five percent (5%) of the employees' earnable compensation of criminal investigators for the district attorneys general.

(8) Beginning on September 1, 1990, but not before, the state of Tennessee shall assume employee contributions of up to five percent (5%) of the employee's earnable compensation for all state judges who are members of the Tennessee consolidated retirement system.

(9) The state of Tennessee shall assume employee contributions of up to five percent (5%) of the employee's earnable compensation for any person entering the service of a district attorney general on or after July 1, 1994, as an assistant district attorney general.

(b) (1) The state of Tennessee shall not assume any employee contributions for:

(A) Judges, except as provided in subsection (a);

(B) Attorneys general, except as provided in subsection (a);

(C) Members who chose to limit their retirement deductions to the first four thousand two hundred dollars ($4,200) of annual salaries as of June 30, 1981;

(D) Kindergarten through twelfth (K-12) grade teachers whose salaries are provided in whole or in part by the Tennessee foundation program, the basic education program (BEP) and/or by local boards of education;

(E) Employees of employers participating pursuant to chapter 35, part 2 of this title;

(F) Teachers participating in local retirement funds pursuant to chapter 35 of this title; and

(G) County judges and county officials.

(2) All employees who are excluded from the noncontributory provisions of the system by the provisions of this section shall be required to continue making the appropriate employee contributions to the retirement system.

(c) (1) For the purposes of this section, "noncontributory member" means any person who is or becomes a member of the retirement system on or after July 1, 1981, and on whose behalf the employee contributions to the retirement system up to five percent (5%) of earnable compensation are assumed by the employer in accordance with this section. It is further provided that any member covered by the noncontributory provisions of the system who continues the member's employment from and after July 1, 1981, shall not be entitled to a refund of the member's contributions or those made in the member's behalf by the member's employer until the member meets the conditions of § 8-37-210.

(2) The full amount of the required employee contributions up to five percent (5%) of earnable compensation assumed or paid by the employer on behalf of its employees shall be credited to the individual account balances of the employees for their employee annuities and shall be considered employee contributions for all other purposes pursuant to the provisions of chapters 34-37 of this title, including the lump sum death benefit as provided for in § 8-36-107, for:

(A) Members of the retirement system who are covered by the noncontributory retirement provisions on July 1, 1981, and whose membership date is prior to July 1, 1981;

(B) Those employees of the general assembly who are classified under the provisions of § 8-34-101, who were employed on or before January 1, 1982;

(C) District attorneys general, the executive director of the district attorneys general conference and those assistant district attorneys general specified in subsection (a) who were employed and were members of the retirement system on or before June 1, 1986;

(D) Attorneys general who were employed in the office of the attorney general and reporter and who were members of the retirement system on or before the date the state assumed employee contributions on behalf of attorneys general employed in the office of the attorney general and reporter; and

(E) Criminal investigators who were employed in the office of a district attorney general and who were members of the retirement system on or before June 1, 1993.

(d) Notwithstanding any other law to the contrary, any employer participating in the retirement system pursuant to chapter 35, part 2 of this title may assume employee contributions to the retirement system of up to five percent (5%) of the employee's earnable compensation on behalf of all its employees upon the adoption of a resolution by the chief governing body authorizing and accepting the liability for the contributions. The employee's contributions so assumed or paid by the employer on behalf of its employee shall be credited to the individual account balances of the employee for the employee's annuities; provided, that the employee was employed on the date of the employer's election to assume employee contributions to the retirement system and shall be considered employee contributions in accordance with subdivision (c)(2). Any local employer who elects to assume the employee contributions to the retirement system, effective July 1, 1981, must notify the retirement system on or prior to that date. A local employer electing to assume contributions to the retirement system in any subsequent year shall set the effective date of its election on the first day of any quarter following a minimum of three (3) months' notice to the retirement system; provided, that the director of retirement may waive the three-month notice requirement. The board of trustees, however, may by rule adopt reasonable standards or restrictions to guide the director in making a decision on whether to waive the deadline. Any employer that adopts the noncontributory provisions of this section on or after July 1, 2010, may reserve the right within its adopting resolution to thereafter discontinue the noncontributory provisions for all its current and future employees. To thereafter discontinue the noncontributory provisions, the chief governing body of that employer must pass a resolution, legally adopted and approved by a two-thirds (2/3) majority of that body, to discontinue the noncontributory provisions for all its current and future employees and to have the contributions made by the employees treated as employer contributions pursuant to § 8-37-216. Any such resolution shall set forth the effective date of the discontinuance; provided, that the date shall be on the first day of any quarter following a minimum of three (3) months' notice to the retirement system. Any resolution to discontinue the noncontributory provisions that is adopted pursuant to this subsection (d) shall be irrevocable and the employer shall not be permitted to elect at a later date to provide the noncontributory provisions of this section.

(e) It is the intent of this section that the laws governing the retirement system in effect on June 30, 1981, shall be fully operative and remain in full force and effect for all members of the retirement system, whether contributing or noncontributing, except as otherwise provided by the provisions of chapters 34-37 of this title applicable only to noncontributory membership.

(f) Notwithstanding § 8-35-109 or any other law to the contrary, membership in the retirement system shall be mandatory for any person employed on or after July 1, 1994, as a criminal investigator in the office of a district attorney general.



§ 8-34-207 - Electronic form and document filing -- Electronic signatures.

(a) Notwithstanding § 8-36-121 or any other law to the contrary, the board of trustees may implement procedures for the filing of membership forms, beneficiary designations, retirement applications and any other retirement system forms and documents by electronic means and to authorize electronic signatures in the signing of such forms and documents.

(b) If a form or document is filed by electronic means pursuant to this section, the form or document and the electronic signature of the person who executes the same shall be binding on all persons and shall have the same force and effect as if the signature had been handwritten in ink on a printed form.

(c) For purposes of this section, the following definitions shall apply:

(1) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(2) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.



§ 8-34-209 - Retirement incentive bonus for public service commission employees.

(a) A retirement incentive bonus plan shall operate to benefit employees of the public service commission. Employees of the commission eligible to participate in the plan shall be current employees of the commission who are eligible to draw service or early service retirement benefits from the Tennessee consolidated retirement system on or before July 1, 1996. The provision of this section does not apply to any member within the definition of § 8-34-101.

(b) To be eligible to receive the bonus, the employee must terminate active state employment on or before July 1, 1996, and file an application for retirement on or before July 1, 1996. In addition, the employee may not later be reemployed by the state except under the provisions of § 8-36-805.

(c) The bonus shall be equal to five thousand dollars ($5,000), plus the longevity pay the employee would have received during the 1996-1997 fiscal year if the employee had continued to work for the public service commission. Payment to the employee shall be made after July 1, 1996. The bonus shall not be included in determining the employee's average final compensation for retirement purposes, nor shall it be subject to retirement contributions.



§ 8-34-210 - Production of records described in subpoena.

(a) Except as hereinafter provided, when a subpoena duces tecum is served upon any employee of the retirement system in an action or proceeding in which the retirement system is not a party, and such subpoena requires the production of all or any part of the records of the retirement system relating to any member, prior member or retiree of the retirement system, it shall be sufficient compliance therewith if the employee within fourteen (14) days after being served with a subpoena duces tecum, shall, either by personal delivery or certified or registered mail, file with the court clerk or the issuer, a true and correct copy (which may be a copy reproduced on film or other reproducing material by microfilming, photographing, photostating or other approximate process, or a facsimile, exemplification or copy of such reproduction or copy) of all records specifically described in such subpoena.

(b) The records shall be accompanied by an affidavit of a custodian, stating in substance that:

(1) The affiant is the duly authorized custodian of the records and has authority to certify the records; and

(2) The copy is a true copy of all the records described in the subpoena.

(c) If the retirement system has none of the records described, or only part thereof, the custodian shall so state in the affidavit and file the affidavit and such records as are available in the manner prescribed in this section.

(d) (1) The copy of the record shall be admissible in evidence to the same extent as though the original thereof were offered and the custodian had been present and testified to the matters stated in the affidavit.

(2) The affidavit shall be admissible in evidence and the matters stated therein shall be presumed true in the absence of a preponderance of evidence to the contrary.

(3) When more than one (1) person has knowledge of the facts, more than one (1) affidavit may be made.

(e) The personal attendance of the custodian may be commanded only if personal attendance is necessary to resolve a good faith dispute concerning the accuracy of information furnished by the retirement system. Where personal attendance of the custodian is required, the subpoena duces tecum shall contain a clause which reads:

"The procedure authorized pursuant to § 8-34-210 will not be deemed sufficient compliance with this subpoena."






Part 3 - Board of Trustees

§ 8-34-301 - General powers and duties.

The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of chapters 34-37 of this title are hereby vested in a board of trustees.



§ 8-34-302 - Membership.

(a) The board shall consist of twenty (20) members as follows:

(1) The state treasurer, ex officio;

(2) The director of the division of retirement, ex officio;

(3) The commissioner of finance and administration, ex officio;

(4) The comptroller of the treasury, ex officio;

(5) The administrative director of the courts, ex officio;

(6) The commissioner of human resources, ex officio;

(7) The secretary of state, ex officio;

(8) The chair and vice chair of the council on pensions and insurance, ex officio; but whose membership is qualified as follows:

(A) Such members shall not be voting members of the board of trustees; and

(B) Such members shall be entitled to receive expenses and mileage allowance at the same rate as provided by § 3-1-106 for each meeting of the board of trustees;

(9) Three (3) members of the retirement system who are teachers:

(A) Two (2) teacher trustees shall be appointed by the speaker of the senate and one (1) teacher trustee shall be appointed by the speaker of the house of representatives. No two (2) of the teacher trustees shall be from the same grand division of the state. The speaker of the senate shall appoint the teacher trustees serving from the eastern and western grand divisions. The speaker of the house of representatives shall appoint the teacher trustee serving from the middle grand division. Professional education employees' organizations may recommend to the speaker of the senate and the speaker of the house of representatives persons for appointment to teacher trustee positions; however, the speaker of the senate and the speaker of the house of representatives need not appoint any person so recommended.

(B) Each teacher member shall serve a three-year term;

(10) Two (2) members of the retirement system who are state employees, not from the same department, commission, board, agency or institution, or any department represented by an ex officio member, at least one (1) of whom shall be a general employee, who shall serve for a term of three (3) years. The two (2) state employee trustees shall be elected by state employee members of the retirement system in accordance with rules and procedures as the board of trustees shall prescribe;

(11) One (1) vested member of the retirement system who shall be appointed by the board of directors of the Tennessee County Services Association to serve for a period of two (2) years;

(12) One (1) vested member of the retirement system who shall be appointed by the board of directors of the Tennessee Municipal League to serve for a period of two (2) years;

(13) One (1) vested member of the retirement system who shall be appointed by the board of directors of the County Officials Association of Tennessee to serve for a period of two (2) years;

(14) One (1) retired state or higher education employee member of the retirement system who shall be appointed by the governor to serve for a period of two (2) years;

(15) One (1) retired teacher, who is a vested member of the Tennessee consolidated retirement system, to be appointed by the speaker of the house of representatives. The term of the retired teacher trustee shall be for three (3) years. Professional education employees' organizations may recommend to the speaker of the house of representatives persons for appointment to the retired teacher trustee position; however, the speaker need not appoint any person so recommended; and

(16) One (1) police officer who shall serve a term of three (3) years commencing on July 1, 2007, and who, upon completion of that member's term, shall be replaced by a firefighter. Thereafter, the appointment of the board member shall alternate between a firefighter and a police officer for each successive three-year term. The board member shall be appointed as follows:

(A) The police officer representative shall be appointed by the governor from a list of at least two (2), but no more than three (3) nominees submitted jointly by the professional organizations that represent police officers in this state; and

(B) The firefighter representative shall be appointed by the governor from a list of at least two (2), but no more than three (3) nominees submitted by the Tennessee professional firefighters association.

(b) Except for ex officio members, all persons shall be fully vested members of the retirement system in order to qualify to serve on the board of trustees.



§ 8-34-303 - Vacancies on the board.

In the event of death or resignation of a board member who is a state employee, the board of trustees is authorized to appoint a member from the group represented by the deceased or resigned member to fill such member's unexpired term. In the event of the death or resignation of a board member who was appointed as teacher trustee or the retired teacher trustee, the speaker of the senate or the speaker of the house of representatives who appointed the member shall appoint a trustee to fill such member's unexpired term.



§ 8-34-304 - Compensation of members.

The trustees shall serve without compensation as such, but shall be reimbursed for all necessary expenses that they may incur through service to the board. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 8-34-305 - Oath of members.

Each trustee, other than the ex officio members of the board, shall take an oath of office, that, so far as it devolves upon such trustee, the trustee will diligently and honestly administer the affairs of the board, and will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed by the trustee taking it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.



§ 8-34-306 - Chair of the board.

The state treasurer shall be ex officio chair of the board of trustees.



§ 8-34-307 - Secretary to the board.

The director of the division of retirement shall be the secretary to the board.



§ 8-34-308 - Legal counsel.

(a) The attorney general and reporter or an assistant designated by the attorney general and reporter shall be the legal advisor of the board of trustees.

(b) Notwithstanding any other provision of law, in cases where the interest of the consolidated retirement system requires additional counsel to the attorney general and reporter, the chair of the board of trustees, with the approval of the attorney general and reporter, is authorized to employ such additional counsel.



§ 8-34-309 - Meetings of the board.

The board of trustees shall meet quarterly at a time established by the chair of the board of trustees. Special meetings of the board for transaction of business may be called by the secretary of the board by giving written notice to all members.



§ 8-34-310 - Quorum.

Nine (9) voting members of the board shall constitute a quorum.



§ 8-34-311 - Voting.

(a) Each trustee, excluding legislative members, shall be entitled to one (1) vote on the board.

(b) Nine (9) affirmative votes shall be necessary for a decision by the trustees at any meeting of the board of trustees.



§ 8-34-312 - Operating expenses of the board.

The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system, shall be paid at such rates and in such amounts as the board of trustees shall approve.



§ 8-34-313 - Rules and regulations.

Subject to the limitations of chapters 34-37 of this title, the board of trustees shall, from time to time, adopt and publish rules and regulations for the administration of the funds created by chapters 34-37 of this title and for the transaction of its business.



§ 8-34-314 - Engaging actuarial and other services.

The board of trustees shall engage such actuarial and other services as shall be required to transact the business of the retirement system.



§ 8-34-315 - Records of board open to public.

The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection.



§ 8-34-316 - Annual report.

The board of trustees shall publish annually a report showing the fiscal transactions of the retirement system, including assets, liabilities, receipts and expenditures, for the preceding year, the amount of the accumulated cash and securities of the retirement system, and the latest balance sheet showing the financial condition of the retirement system by means of an actuarial valuation of the assets and liabilities of the retirement system. The board of trustees, at its discretion, may distribute such report to each member. Such report shall at all times, during business hours, be open for personal inspection by any member, and a copy thereof shall be furnished to any member upon such member's request.



§ 8-34-317 - Quadrennial audit.

The board of trustees may provide for an audit to be made once in every four (4) years by a reliable independent auditor. This shall be in addition to the annual audit conducted by the office of the comptroller of the treasury.



§ 8-34-318 - Audit of employee records of other employers.

The records of employment and compensation of employees of any political subdivision and other employers participating in the retirement system shall be subject to audit and certification by the board of trustees in accordance with rules and regulations adopted by the board for such purpose. The board may by agreement with the comptroller of the treasury establish a procedure using the personnel of the office of the comptroller of the treasury to audit and certify such records.



§ 8-34-319 - Proration of costs among employers.

The board of trustees, with the approval of the commissioner of finance and administration, may, at its discretion, direct that the cost of administering the retirement system and the optional retirement program established pursuant to chapter 35, part 4 of this title be prorated among all employers and deducted from each employer's account in the state accumulation fund.



§ 8-34-320 - Appointment of hearing officer or administrative judge -- Appeal proceeding.

(a) The board of trustees is authorized to appoint a hearing officer, who shall be an impartial employee of the Tennessee treasury department, to conduct contested case proceedings pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or to request the appointment of an administrative judge from the office of the secretary of state to conduct the proceedings.

(b) If the initial order of the administrative judge is appealed to the board of trustees, the director of the division of retirement shall be recused from such appeal proceeding. The state treasurer may appoint an impartial employee to substitute for the director at the appeal proceeding.



§ 8-34-321 - Concord Project. [Effective through June 30, 2016.]

The retirement system is authorized to charge to and pay from the earnings of the funds of the retirement system the cost for implementing the Concord Project, the project being intended to replace existing retirement operating systems and to implement other technology improvements; provided, however, that no cost associated with the ongoing maintenance of the improvements, or the state personnel necessary for maintaining the improvements, shall be funded pursuant to this section. The state treasurer shall report no less than semiannually to the council on pensions and insurance the status and funding requirements of the project. This section shall cease to be effective on June 30, 2016.



§ 8-34-322 - Executive committee of the board.

(a) There is established an executive committee of the board, which shall be composed of the state treasurer, the comptroller of the treasury, the secretary of state, one (1) board of trustees member appointed by the governor from among the board members who serve on the governor's cabinet, and three (3) additional board of trustees members selected by the entire board from among the employee or retiree board of trustees member representatives. The state treasurer shall also serve as chair of the executive committee, and the director of the division of retirement shall be the secretary to the committee.

(b) (1) Notwithstanding any provision of this title to the contrary, the executive committee shall have the power to disapprove, modify or otherwise change any of the following actions taken by the full board when, in the committee's sole judgment, the disapproval, modification or change is in the best interest of the retirement system:

(A) Establishing the terms of the investment policy for the assets of the retirement system;

(B) Adopting mortality, service and other such tables for the retirement system;

(C) Determining the rate or rates of regular interest for use in calculations relative to the retirement system; and

(D) Determining the employer contribution rate for state employees and teachers.

(2) If the executive committee does not disapprove, modify or otherwise change any such action taken by the full board within thirty (30) calendar days after the action is taken, then the action of the full board shall become effective as of the expiration of the thirty-day period. Notwithstanding this subdivision (b)(2), if the executive committee affirms the action of the full board prior to the expiration of the thirty-day period, then the action shall become effective upon the executive committee's affirmation.

(c) The executive committee shall meet at such times as deemed necessary by the chair in order to perform its responsibilities under this section, and shall keep a record of all its proceedings, which shall be open to public inspection. A report of any actions taken by the executive committee shall be presented to the full board at the board's next regular meeting following the action taken by the committee.

(d) No action of the executive committee shall be binding unless taken at a meeting at which at least four (4) members of the committee are present and vote in favor of the action.



§ 8-34-323 - Establishment of administrative committee and investment committee of the board -- Purposes -- Chair -- Meetings.

(a) There is established an administrative committee and an investment committee of the board whose membership shall be comprised of members of the board as appointed by the state treasurer. The primary purpose of the administrative committee shall be to assist the board in fulfilling its responsibilities with respect to political subdivisions petitioning for participation in the retirement system, the review and consideration of the actuarial and experience study results, and such other duties as may be prescribed by the chair of the board. The primary purpose of the investment committee shall be to assist the board in fulfilling its responsibilities with respect to the investments of retirement system assets. The state treasurer may also establish and appoint such other committees of the board as the chair of the board deems necessary to assist the board in the performance of its duties.

(b) The state treasurer shall serve as chair of the investment committee, and the director of the division of retirement shall serve as chair of the administrative committee. The chair of any other committees created pursuant to this section shall be determined by the chair of the board.

(c) Each committee shall meet at such times as deemed necessary by the chair of the respective committee in order to perform its responsibilities under this section, and shall keep a record of all its proceedings, which shall be open to public inspection. A report of any recommended action taken by a committee shall be presented to the full board at the board's next regular meeting following the recommended action taken by the committee.






Part 4 - Medical Advisors

§ 8-34-401 - Contracting for medical advisors.

The board of trustees shall contract with at least one (1) but no more than three (3) physicians who are not eligible to participate in the retirement system to serve as medical advisors.



§ 8-34-402 - Powers and duties.

The medical advisors shall arrange for and pass upon all medical examinations required under the provisions of chapters 34-37 of this title, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees their conclusions and recommendations upon all the matters referred to them.



§ 8-34-403 - Compensation and expenses.

Compensation for services of the medical advisors shall be determined by the board of trustees; provided, that all reimbursement for travel expense shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 8-34-404 - Physicians employed for special cases.

If required, other physicians may be employed to report on special cases.






Part 5 - Actuarial Services

§ 8-34-501 - Designation of actuary.

The board of trustees shall designate an actuary who shall be an adviser to the board of trustees on such matters as the board shall determine.



§ 8-34-502 - Qualifications of actuary.

As used in chapters 34-37 of this title, "actuary" means:

(1) A member of the American Academy of Actuaries;

(2) An individual who has demonstrated to the satisfaction of the commissioner of commerce and insurance that such person has the educational background necessary for the practice of actuarial science and has had at least seven (7) years of actuarial experience; or

(3) A firm, partnership or corporation, of which one (1) or more members or employees meets the requirements of subdivision (1) or (2).



§ 8-34-503 - Mortality and service tables -- Sexennial actuarial investigation.

(a) Immediately after the establishment of the retirement system, the actuary shall recommend to the board of trustees, and the board shall adopt, mortality and service tables for use in all calculations in connection with the retirement system.

(b) At least once in each six-year period, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system, and taking into account the results of such investigation, the board of trustees shall adopt for the retirement system such mortality, service and other tables as are deemed necessary.



§ 8-34-504 - Records necessary for actuarial evaluation.

The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the retirement system and for checking the experience of the system.



§ 8-34-505 - Rate of interest.

The board of trustees shall also determine from time to time the rate or rates of regular interest for use in all calculations, except as otherwise provided, which rate shall be subject to the approval of the council on pensions and insurance.



§ 8-34-506 - Biennial evaluation of assets and liabilities of funds.

On the basis of regular interest and such tables as the board of trustees shall adopt, the actuary shall make a valuation, at least once in each two-year period, of the assets and liabilities of the funds of the retirement system.






Part 6 - Creditable Service

§ 8-34-601 - Credit for service in system -- Establishment of previously denied credit for service beyond certain ages.

(a) Each member shall receive membership service credit for all service rendered since becoming a member of the retirement system, or since such member last became a member in the event of a break in such member's membership, on account of which contributions are made by the member or the member's employer pursuant to § 8-34-206.

(b) (1) Any member who remains in service upon attaining seventy (70) years of age shall continue to participate in the retirement system and to accrue creditable service. The state's share of any additional costs of this subdivision (b)(1) shall be funded in accordance with § 9-6-303, from the increase in state-imposed taxes which are earmarked to counties and which are not designated by such counties for a particular purpose.

(2) Any general employee of the state or any teacher who was previously denied membership in the system due to advanced age, and who is now permitted to participate, may establish the service credit that was previously denied by paying the contributions such person would have paid if such person had been a member, plus interest at the rate provided for in § 8-37-214.

(c) (1) Any Group 1, Group 3 or Group 4 state judge who remains in service upon attaining seventy (70) years of age may continue to participate in the retirement system and to accrue creditable service.

(2) Any Group 1, Group 3 or Group 4 state judge who is presently serving and who has previously been denied retirement credit for service beyond seventy (70) years of age shall be entitled to establish retirement credit for service beyond seventy (70) years of age by making a lump sum payment of contributions such judge would have made, plus interest at the rate provided in § 8-37-214.



§ 8-34-602 - Credit for service in superseded systems.

(a) In addition, each member who on June 30, 1972, shall have been a member of a superseded system shall receive prior service credit for all service with which such member shall have been credited as of June 30, 1972, under the provisions of any superseded system. Any such member shall be entitled to receive credit for any service prior to the effective date of such superseded system for which such member would have been entitled to claim credit under such superseded system; provided, that such member makes application therefor to the board of trustees on a form prescribed by the board.

(b) (1) Any member who served in a position covered by the superseded state retirement system who elected not to join such system and who subsequently becomes a member of the state retirement system or the Tennessee consolidated retirement system, and who has been employed for twenty (20) years of total service with the state or participating political subdivisions, shall now be able to claim all prior state service in Group 1 upon proper documentation as required by the board of trustees of the Tennessee consolidated retirement system; provided, that such member does not have credit for such service in any other public employee retirement system.

(2) Such member shall pay in a lump sum an amount equal to the amount such member would have contributed had such member been a member of the superseded state retirement system and/or the Tennessee consolidated retirement system, plus interest at the rate designated in § 8-37-214.

(c) Any teacher who is a member may claim any service rendered in the employment of the state of Tennessee prior to July 1, 1972; provided, that such member makes a back contribution or redeposit as provided in § 8-37-214.

(d) (1) Any member in Group 1 may establish retirement credit for previous service rendered as an agriculture county agent or home demonstration agent or assistant thereto under the following conditions:

(A) The member is not and never has been vested in any other retirement system, including the United States Civil Service Retirement Act, compiled in 5 U.S.C. § 8331 et seq., as amended October 20, 1969, based in whole or in part on such previous service;

(B) The previous service must be certified on proper documents as required by the retirement division; and

(C) The member shall make a lump sum payment equal to ten percent (10%) of the member's earnable compensation during such period of service, plus interest at the rate provided by § 8-37-214.

(2) Any such services in these capacities rendered prior to 1945 shall be credited to the member without cost.

(e) Any superintendent of schools who withdrew such superintendent's total contributions and time credits from the superseded Tennessee teachers' retirement system and transferred that portion of time served as superintendent of schools into the Tennessee county officials' retirement system may, upon request to the board of trustees of the Tennessee consolidated retirement system, reestablish that portion of time credit withdrawn from the superseded Tennessee teachers' retirement system and not eligible for time credits in the superseded county officials' retirement system may claim this service in Group 1 by proper documentation to the board and paying in a lump sum an amount equal to the amount contributed as a teacher, plus interest at the rate designated in § 8-37-214, based on the time the contributions were withdrawn to the time the payment was made. Upon retirement, benefits shall be computed based on creditable service established under Groups 1 and 3 and added to the benefits computed under the superseded county officials' retirement system.

(f) Any member participating in the retirement system pursuant to the provisions of § 8-35-121 who served in a full-time position covered by the superseded state retirement system or the Tennessee consolidated retirement system and who has never received retirement credit for such service may claim such service upon payment in a lump sum of the contributions which would have been made during such employment. Any member who has been refunded contributions for such service shall not be eligible to reestablish service under this subsection (f). In no event shall this section be construed to extend retirement credit to state employees unrelated to the programs for the blind.

(g) (1) Any prior class county official who was employed by a county official prior to becoming covered by the superseded retirement system for county officials shall be eligible for prior service credit in the superseded retirement system for county officials for the time served as an employee of a county official.

(2) Any additional service credit established under this subsection (g) shall be funded by payment of a lump sum amount equal to the amount such official would have contributed had the official been a member of the superseded retirement system for county officials, plus interest at the rate designated in § 8-37-214, and any additional amount as determined by the board of trustees of the Tennessee consolidated retirement system required to fund the liability created by this subsection (g). The payment for this service may be made by the member or by appropriation of funds for this purpose by the member's county legislative body. No benefits shall be paid as a result of service credit established under this subsection (g), until the same is fully funded according to the provisions in this subsection (g).



§ 8-34-603 - Computation of creditable service -- Credit for purchased service.

(a) (1) Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of such member's membership service, plus any prior service creditable to such member pursuant to §§ 8-34-602 and 8-36-103. The board shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to a year of service, but in no case shall more than one (1) year of service be creditable for all service in one (1) calendar year, nor shall the board allow credit as service for any period of more than one (1) month's duration during which the member was absent without pay, except as hereinafter provided.

(2) Service credit for part-time employment shall be determined on a monthly basis in direct proportion to the full-time schedule of a regular employee as certified by the employer. In cases of doubt as to the computation of creditable service, the board of trustees shall determine the appropriate amount of service credit.

(3) (A) Service as purchased in accordance with § 8-37-214 shall be credited as follows:

(i) Any member in Group 1 establishing any service in the retirement system on or after July 1, 1976, shall receive credit for this service in Group 1 only;

(ii) Any member in Group 2 establishing service on or after July 1, 1976, which was rendered in a capacity covered by Group 2 shall receive credit in Group 2;

(iii) Any member in Group 3 establishing service on or after July 1, 1976, which was rendered in a capacity covered by Group 3 shall receive credit in Group 3;

(iv) Any member of a superseded system establishing service which was rendered in a capacity covered by the applicable system shall receive credit in accordance with the provisions of the superseded system;

(v) Any state judge establishing service in Group 4 on or after September 1, 1990, that was rendered in a capacity covered by Group 4, shall receive credit in Group 4; and

(vi) Any attorney general and reporter establishing service in Group 4 on or after July 1, 2005, that was rendered in a capacity covered by Group 4, shall receive credit in Group 4.

(B) Except as provided in subdivisions (a)(3)(A)(ii)-(vi), any other service shall be credited in Group 1 only.

(4) (A) In arriving at the cost to purchase previous service, the required payment shall be the lesser of:

(i) The amount calculated as a redeposit; or

(ii) The amount calculated as a back payment.

(B) In calculating the back payment, the member shall only be required to make the applicable contribution rate in relationship to the benefit such member will receive for the purchased service, plus interest at the rate provided for in § 8-37-214.

(C) Any state or teaching service rendered prior to July 1, 1945, shall be credited without charge to the member.

(5) Notwithstanding any other provisions to the contrary in chapters 34-37 of this title, when computing benefits, creditable service shall be the sum total of all full years and all fractional parts of years of service rounded off to the nearest full month of creditable service. In no event shall any rounding result in any member gaining or losing more than one-half (1/2) month of creditable service.

(b) Teachers and Employees Paid on Less than Twelve-Month Basis. (1) Any member who is a teacher who renders a year of service but who is paid other than on a twelve-month basis is nevertheless to receive credit equivalent to a full year of service.

(2) Any member who is employed by the county board of education, the city board of education, the state board of education or the board of other educational institutions and agencies supported by and under the control of the state, and who renders a school year of service but who is paid other than on a twelve-month basis is nevertheless to receive credit equivalent to a full year of service.

(3) Any membership service and prior service for such member shall be adjusted to provide creditable service equivalent to a full year of service for each year in which the member rendered such service.

(4) Any funds needed to meet the costs of the benefits provided herein shall be paid by the employer.



§ 8-34-604 - Sick leave as creditable service.

(a) Upon retirement, any employee of the state who has accumulated sick leave under chapter 50, part 8 of this title, or any teacher who has accumulated sick leave under § 49-5-710, or any state university and community college system or University of Tennessee employee member who has accumulated sick leave to an extent not exceeding that sick leave provided under chapter 50, part 8 of this title, shall be credited with such accumulated sick leave as creditable service at the rate specified in subsection (b); provided, that:

(1) The last employing department or agency employer shall certify on a form prescribed by the board of trustees the number of unused accumulated sick leave days to the credit of such member at the time of retirement;

(2) The employer shall certify that the accrued sick leave claimed is substantiated by records of the employer's agency compiled during the course of employment for which the leave was earned and not from records compiled solely for purposes of establishing retirement credit; and

(3) Employee members of the state university and community college system and the University of Tennessee shall receive no more retirement credit for such accumulated sick leave than any other state employee, and shall not be credited with such leave as creditable service at a rate exceeding twelve (12) days per year of service.

(b) Each twenty (20) days of accumulated sick leave shall equal a month of retirement credit, or any time less than twenty (20) days, a fractional part thereof. Any teacher or education agency employee who renders a school year of service that is less than twelve (12) full months is nevertheless entitled to receive credit for unused accumulated sick leave at retirement. The amount of such credit shall be proportionate to twelve (12) months divided by the number of months in the school year for that position. The number of months scheduled to work per year during the majority of the member's last three (3) years of service shall be used to establish whether the retiring member is a nine-month, ten-month, eleven-month or twelve-month employee for purposes of this section.

(c) The governing body of any employer participating in the retirement system pursuant to chapter 35, part 2 of this title may authorize its employees who have unused accumulated sick leave at retirement to be credited with such accrued leave pursuant to the provisions of this section. Before any such credit is granted, the governing body must pass a resolution authorizing the credit and accepting the liability therefor.

(d) Any retiree who returns to service and again becomes a member pursuant to the provisions of § 8-36-802, and whose accumulated sick leave is restored to such retiree's sick leave account, shall only be entitled to retirement credit for unused sick leave based on the certification of such retiree's last employer. Any previously granted sick leave shall be deducted from the original benefit should it be reinstated in accordance with § 8-36-802(d).



§ 8-34-605 - Military service as creditable service.

(a) Any member who left the employ of an employer participating in the Tennessee consolidated retirement system in order to perform military service in the armed forces of the United States, and who is reemployed by such employer within six (6) months of honorable discharge from such service, shall have the option of establishing retirement credit for the military service under the following conditions:

(1) The member must be entitled to reemployment with the employer pursuant to the Uniformed Services Employment and Reemployment Rights Act, compiled in 38 U.S.C. §§ 4301-4334;

(2) The member must not be able to establish the military service in any other retirement system; provided, that this subdivision (a)(2) shall not apply to the extent it is preempted by federal law;

(3) The member must redeposit any amount the member withdrew from the retirement system upon leaving the employ of such employer, plus interest at the rate provided in § 8-37-214(a); and

(4) The member must make a back payment equal to the amount of employee contributions the member would have made had the member remained continuously employed with the employer during the period of military service claimed. Such contributions shall be based upon the earnable compensation the member was earning at the time the member left employment to enter the military. Notwithstanding anything in this subdivision (a)(4) to the contrary, if the military service was during the Persian Gulf War, the service shall be credited without charge to the member, unless the member is an employee of a political subdivision. If the member is an employee of a political subdivision, the service shall be credited without charge to the member; provided, that the political subdivision accepts the liability therefor. "Persian Gulf War" means the period from and including August 2, 1990, to the date thereafter prescribed by presidential proclamation or by federal law.

(b) (1) Any member or retired member who served in the armed forces of the United States during any period of armed conflict, as defined in subdivision (b)(2), shall be entitled to establish retirement credit for such military service without charge under the following conditions:

(A) The member was honorably discharged from such military service;

(B) The member cannot establish the military service in any other retirement system; provided, that this subdivision (b)(1)(B) shall not apply to the extent it is preempted by federal law; and

(C) The military service credit cannot be used in determining any rights under the retirement system prior to the member becoming vested.

(2) "Period of armed conflict" means:

WW I 4/7/17 -- 11/11/18

WW II 12/7/41 -- 12/31/46

Korean War 6/27/50 -- 1/31/55

Vietnam Era 2/28/61 -- 5/7/75

(c) Any member or retired member who performed peacetime military service in the armed forces of the United States at any time from October 15, 1940, through May 7, 1975, shall be entitled to establish retirement credit for that military service under the following conditions:

(1) For the member's first year of peacetime military service, the credit shall be on the basis of one (1) day of creditable service for each day of military service rendered. To establish the first year of such military service, the member must pay employee contributions for the service claimed based on a contribution rate of ten and one half percent (101/2%). The rate shall be applied to the member's earnable compensation at the time of the claim or, if not in service at the time of the claim, the member's earnable compensation at termination of employment;

(2) After the first year of peacetime military service, the credit shall be on the basis of one (1) day of creditable service for each two (2) days of military service rendered. To establish such military service, the member must pay employee contributions for the service claimed based on a contribution rate of nine percent (9%). The rate shall be applied to the member's earnable compensation at the time of the claim or, if not in service at the time of the claim, the member's earnable compensation at termination of employment; and

(3) The member shall be subject to the conditions set forth in subdivisions (b)(1)(A)-(C).

(d) Any member who was honorably discharged as a result of one hundred percent (100%) permanent total disability from any service-connected, combat-related cause as determined by the United States veterans administration whose permanent total disability existed on the date of discharge shall not be deemed to have military credit in any other retirement system, unless the member retired from the military with twenty (20) or more years of service.

(e) The provisions of subsections (b)-(d) shall be optional to political subdivisions in accordance with § 8-35-217.

(f) For part-time members, earnable compensation shall be increased to the corresponding full-time earnable compensation.

(g) In no case shall the total amount of retirement credit granted for military service under subsections (b)-(d) exceed four (4) years.



§ 8-34-606 - Educational leave as creditable service.

(a) Subject to the approval of the board of trustees, any member who is a full-time employee and who is on educational leave of absence from service for the purpose of attending school or engaging in academic research related to such employment may establish retirement credit for such leave period under the following conditions:

(1) The leave is intended to increase such member's efficiency to the member's employer;

(2) The member must be reemployed by such employer within one (1) year following the leave period and remain so employed for at least one (1) year thereafter. For purposes of this subdivision (a)(2), any member who is on educational leave of absence from an educational institution supported in whole or in part by the state shall be deemed to have met the provisions of this subdivision (a)(2) if the member returns to service with an educational institution supported in whole or in part by the state within one (1) year following the leave period and remains so employed for at least one (1) year thereafter;

(3) The member makes monthly contributions to the retirement system during the period on the basis of the member's earnable compensation in effect immediately prior to the commencement of such leave;

(4) If the monthly contributions are not timely made, the member pays interest on such contributions at the rate provided in § 8-37-214; and

(5) The total amount of retirement credit the member may establish for educational leave of absence shall not exceed an aggregate of two (2) years during the member's working career. Notwithstanding this subdivision (a)(5), the total amount of retirement credit the member may establish for an educational leave of absence shall not exceed an aggregate of four (4) years during the member's working career if the member receives a competitive award from the national aeronautics and space administration, the national institutes of health, the national science foundation, the national endowment for the humanities, the national endowment for the arts or the Fulbright Program.

(b) Subject to the approval of the board of trustees, any member on educational leave of absence, within the meaning of the preceding subsection who is covered by the noncontributory provisions of the system pursuant to § 8-34-206 shall be entitled to retirement credit while on leave of absence upon application therefor and proper certification by the employer of the amount of leave taken and the member's salary immediately prior to the commencement of such leave of absence. Notwithstanding any other provision of the law to the contrary, the employee shall be credited with the service credit for educational leave of absence as provided for in this section; however, contributions made on behalf of the employee by the employer shall not be credited to the employee's account.



§ 8-34-607 - [Repealed.]

HISTORY: Acts 2009, ch. 142, § 16, repealed by its own provisions, effective June 30, 2011.



§ 8-34-608 - Delegates to state constitutional convention.

Any member who has served as a delegate to a state constitutional convention may claim such service in this system or any superseded system in which such person is a member; provided, that a back payment is made in accordance with the provisions of § 8-37-214. Each year of service as a delegate shall be equal to one (1) year of creditable service.



§ 8-34-612 - Certain six-month waiting periods.

(a) Any current member of the Tennessee consolidated retirement system who was employed by the state of Tennessee in a full-time position during the period of July 1, 1972, through June 30, 1973, and who was required by executive order or policy to wait six (6) months to participate in the state retirement system shall be given credit for such period of service; provided, that the member makes a lump sum payment of the contributions such member would have made had such member been a member of the retirement system.

(b) Any current member of the retirement system who is employed in a full-time position by a political subdivision, participating in the retirement system pursuant to chapter 35, part 2 of this title, and who was required by policy to wait for a period not exceeding six (6) months prior to participating in the retirement system shall be entitled to retirement credit for such period of full-time service; provided, that:

(1) The governing body at its option shall authorize by resolution and accept the liabilities for its employees to receive retirement credit for such service; and

(2) The member makes a lump sum payment of the contributions such member would have made had such member been a member of the retirement system.



§ 8-34-614 - Teacher previously ineligible to earn service credit after reemployment now eligible under certain conditions.

(a) Any teacher who had retired prior to July 1, 1972, and returned to teaching service, and was ineligible to make further contributions to the Tennessee teachers' retirement system, shall now be eligible to claim such years for retirement credit; provided, that such teacher has not reached sixty-five (65) years of age; and provided further, that a lump sum deposit be made which would equal the amount that such teacher would have contributed had such teacher been a member of the system, plus interest at the rate designated in § 8-37-214.

(b) Such amounts so deposited shall become a part of the teacher's accumulated contributions in the same manner as if the contributions had been timely paid.

(c) Any creditable service established under these provisions shall be added to such member's previously established creditable service, and upon subsequent retirement, the teacher's retirement allowance shall be based on such member's compensation and creditable service before and after the period of prior retirement.



§ 8-34-616 - Certain former members of the general assembly.

(a) Notwithstanding any other provisions to the contrary, any former member of the general assembly who elected not to be a member of the retirement system at the time of coming into the general assembly, or who became a member of the general assembly prior to the establishment of the superseded Tennessee state retirement system or this system may, upon proper documentation as requested by the board of trustees, claim this service as a member of the general assembly or any other service rendered as an employee of the state that has not been previously claimed or withdrawn by paying in a lump sum an amount equal to the amount such former member would have contributed had such former member been a member during the period or periods for which service is claimed, plus interest at the rate designated in § 8-37-214.

(b) Any retired member of any superseded retirement system or this system is hereby prohibited from claiming any additional service under this section for retirement credits.



§ 8-34-617 - Reenrolled former CETA employees where prior contributions have been returned.

In cases where the employer contributions have been refunded, former CETA employees who reenroll as members of the retirement system shall not be entitled to reestablish the period of withdrawn CETA service as creditable service in the retirement system.



§ 8-34-618 - Public defender service as creditable service.

(a) Any member of the retirement system or of a superseded system shall be entitled to establish retirement credit for previous service rendered as a public defender upon the making of a lump sum payment of the contributions such member would have made had such member been a member of the state retirement system, plus interest at the rate provided for in § 8-37-214:

(1) Service established in accordance with this provision shall be credited in Group 1 only of the retirement system;

(2) Notwithstanding the provisions of §§ 40-14-201 and 40-14-202, a public defender, for the purpose of establishing retirement credit in accordance with this provision, means any attorney appointed or elected under local governmental provisions and who is employed by a local government on a full-time basis to represent persons accused of crimes who are unable to pay for such representation.

(b) Retirement credit for public defender service as provided for herein shall not be granted unless authorized under the following terms and conditions:

(1) In the case of a member whose public defender's service was rendered to a local government unit which is not a participating employer, the governing body may at its discretion authorize by resolution and accept the liability of the employer cost to establish this service; or

(2) In the case of a member whose service was rendered to a local government unit participating pursuant to chapter 35, part 2 of this title, the governing body may at its discretion authorize by resolution and accept the liability for all current and former employees to receive retirement credit for public defender service.

(c) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of this section for which reserves have not been previously created from funds contributed by the respective local government or the affected members. All costs associated with this section shall be the responsibility of the respective local government for which the public defender service was rendered. Should any required employer costs become delinquent, the commissioner of finance and administration, at the direction of the board of trustees of the retirement system, is authorized to withhold the amount or part of the amount from any state-shared taxes that are otherwise apportioned to the local government.



§ 8-34-620 - Out-of-state service.

(a) For the purpose of determining eligibility for service retirement benefits, any teacher or state employee may establish retirement credit for previous service rendered as a public school teacher or full-time state employee in a state other than Tennessee or as a teacher in an overseas facility owned or operated by the United States department of defense under the following conditions:

(1) The previous service shall not be used in determining any rights under this chapter prior to the member being vested;

(2) The member is not receiving, and is not and will not be entitled to receive, retirement credit in any other retirement system for such previous service;

(3) The previous service does not exceed the number of years of creditable service in Tennessee;

(4) The previous service must be certified on proper documents as required by the board of trustees;

(5) The service shall only be credited for the purpose of establishing eligibility for retirement. No benefit shall be paid on such service; and

(6) The member shall make a lump sum payment equal to:

(A) If the previous service was rendered on or before June 30, 2000,

(i) The sum the member would have contributed had the member been a member during such period of out-of-state service;

(ii) Plus the employer contributions which would have been made in accordance with the contribution rates in effect during the period in which the service was rendered;

(iii) Plus interest on both at the rate provided by § 8-37-214.

(B) If the previous service was rendered after June 30, 2000,

(i) A sum equal to ten percent (10%) of the member's earnable compensation during such period of out-of-state service;

(ii) Plus interest at the rate provided by § 8-37-214.

(b) Notwithstanding subdivision (a)(2), if a member was in a defined contribution plan maintained on behalf of the member by an out-of-state public employer, the member shall be permitted to use other funds not in that plan to establish credit pursuant to this section.



§ 8-34-621 - Part-time, seasonal, retired or temporary employee service credit.

(a) Any member or retired member may establish retirement credit for service rendered as a part-time employee upon making application therefor to the board of trustees. If such service is claimed within one (1) year of the member's date of membership or July 1, 1984, whichever is later, the member may establish retirement credit for service rendered as a part-time employee which has not been previously refunded, upon a payment of back contributions.

(b) Any state employee who is a member of the retirement system may establish retirement credit for service rendered as a seasonal or temporary employee upon making application therefor to the board of trustees. If such service is claimed within one (1) year of the member's date of membership or July 1, 1985, whichever is later, the member may establish retirement credit for such service which has not been previously refunded upon a payment of back contributions.

(c) If service is not established within the time specified in subsection (a) or (b) or if a member or retired member has been refunded for such service, then it may be established upon a payment of back contributions plus interest.

(d) A member or retired member establishing retirement credit under this section must establish credit for all service which is creditable under this system.



§ 8-34-622 - Scope of Group 4 creditable service.

Any member in Group 4 may establish creditable service only for service rendered and contributions made as a state judge, an attorney general and reporter who meets the requirements of § 8-34-623(b), constitutional convention member, as provided by § 8-34-608, and for military service, as provided by § 8-34-605.



§ 8-34-623 - Transfer of service from Group 1 or 3 to Group 4.

(a) Notwithstanding any provision of the law to the contrary, any Group 1 or 3 state judge defined herein shall be eligible to elect to transfer any service previously established as a state judge, member of a constitutional convention as provided by § 8-34-608, and military service as provided by § 8-34-605, from Group 1 or 3 to Group 4 of the retirement system. It is further provided that such transfer of service shall occur upon the election by the member and the lump sum payment, if applicable, of the difference between what the member would have contributed as a member of Group 4 and the amount of employee contributions to the member's credit on the effective date of transfer. If such election and transfer of service and applicable payment occurs within one hundred eighty (180) days of September 1, 1990, it shall be without interest. An election, transfer of service and payment occurring after one hundred eighty (180) days of September 1, 1990, shall include interest pursuant to § 8-37-214.

(b) Notwithstanding any provision of the law to the contrary, any Group 1 attorney general and reporter, who served as a Group 4 state judge immediately prior to being appointed as the attorney general and reporter, shall be eligible to elect to transfer any service previously established as the attorney general and reporter, member of a constitutional convention, as provided by § 8-34-608, and military service, as provided by § 8-34-605, from Group 1 to Group 4 of the retirement system. Such transfer of service shall occur upon the election by the member and the lump sum payment, if applicable, of the difference between what the member would have contributed as a member of Group 4, and the amount of employee contributions to the member's credit on the effective date of transfer, plus interest at the rate provided in § 8-37-214.



§ 8-34-624 - Service in county law enforcement administration career criminal grant position.

Any attorney general who was transferred from the state payroll to a full-time county law enforcement administration career criminal grant position and subsequently transferred directly back to the state payroll, may establish retirement credit for the period of service in the grant position; provided, that the member has remained in service as an attorney general with no break in continuous service longer than one (1) year. Such attorney general may establish retirement credit for such service rendered, upon a payment of the necessary back contributions and interest based on the salary such attorney general would have received had such attorney general remained on the state payroll as a full-time assistant district attorney general.



§ 8-34-625 - Period of disability as creditable service.

(a) Subject to the approval of the board of trustees, any member, other than an employee of a political subdivision, who receives temporary disability benefits under a workers' compensation program administered by or on behalf of an employer as defined in § 8-34-101 shall be entitled to establish retirement credit for the period of disability by making a lump sum payment of contributions the member would have made on the basis of the member's salary in effect immediately prior to the period of disability, plus interest at the rate provided in § 8-37-214.

(b) An employee member must make application therefor, and the member's employing department or agency must provide proper certification on a form prescribed by the board of trustees, of the period of disability and salary in effect immediately prior to the disability.

(c) No member shall be credited with such temporary disability as creditable service at a rate exceeding one (1) year per occurrence of temporary disability.

(d) Participating political subdivisions may adopt the provisions of this section; provided, that the chief governing body of the political subdivision passes a resolution authorizing the provisions of this subsection (d) for the employees and accepting the liability therefor.



§ 8-34-626 - Credit for national guard service.

Any vested Group I general employee of the state who was a full-time civilian employee of the Tennessee national guard prior to January 1, 1969, and who has never been allowed credit for such service in any other retirement system, may establish such service upon proper documentation and by paying the contributions such employee would have paid had such employee been a member of the system during the period claimed.



§ 8-34-627 - Attorneys general.

(a) Notwithstanding any other provision to the contrary, any member may establish retirement credit for previous service rendered as an attorney general upon making a lump sum payment equal to the employee contributions the member would have made had the member been a member for the period claimed, plus interest at the rate provided in § 8-37-214. For purposes of this subsection (a), "attorney general" means any attorney general as defined in § 8-34-101.

(b) Notwithstanding § 8-35-109 or any other law to the contrary, membership in the retirement system shall be mandatory for any person employed on or after July 1, 1993, as an attorney general in the office of the attorney general and reporter.






Part 7 - Superseded Systems

§ 8-34-701 - Repeal of laws establishing superseded systems.

The following sections and chapters of the Code are hereby repealed as of July 1, 1972:

(1) Section 8-107 (former governors and spouses);

(2) Sections 8-618 -- 8-622 (Attorneys General retirement system);

(3) Chapters 34, 35, 36, 37 and 40 of this title (Tennessee state retirement system);

(4) Title 17, chapter 3 (Judges' retirement system);

(5) Title 17, chapter 5 (Retirement system for county paid judges);

(6) Title 49, chapter 15 (State teachers' retirement system); and

(7) Sections 65-151 -- 65-168 (Public service commissioners' retirement fund).



§ 8-34-702 - Rights, benefits and privileges of members and beneficiaries of superseded systems.

Each and all of the sections and chapters repealed by § 8-34-701 will remain in full effect for the purpose of defining rights, benefits and privileges preserved under § 8-34-703.



§ 8-34-703 - Rights of prior class members preserved.

Any prior class member shall be entitled to benefits under the retirement system determined in accordance with the provisions of the superseded system of which such member shall have been a member, as in effect on July 1, 1972, with the following modifications:

(1) The rate of benefits applicable to the "average final compensation" of Class B members of the Tennessee teachers' retirement system and to the "average compensation" of Class B members of the Tennessee state retirement system shall be increased from one and three-fourths percent (1 3/4%) to one and seven-eighths percent (1 7/8%);

(2) The provisions of §§ 8-34-602(e), 8-34-712 and this section shall apply to present members of Group 3 as well as members coming into Group 3 prior to September 1, 1974.



§ 8-34-704 - Classification and membership in judges' retirement systems preserved.

Nothing in this section or § 8-34-703 or §§ 8-34-706 -- 8-34-713 shall be construed to change the retirement classification or remove from the system of which such judge is a member any state judge who continues in a state judicial office.



§ 8-34-705 - Rights, benefits, and privileges of members of superseded University of Tennessee system preserved.

The former § 49-3333, which was repealed with the specific intent that employees of the University of Tennessee will be covered solely by the provisions of chapters 34-37 of this title, will remain in full effect for the purpose of defining the rights, benefits and privileges of employees covered by its provisions prior to July 1, 1978.



§ 8-34-706 - Retirement under consolidated system upon failure to qualify under superseded systems.

Any member of any superseded retirement system who upon termination, or retirement, fails to meet the qualification of the benefit provision of that system, shall have the privilege of electing to retire under the provisions of this system.



§ 8-34-707 - Disability retirement under superseded systems.

Notwithstanding any other provisions of the law to the contrary, any prior class member of a superseded system who meets the applicable service requirements for an ordinary or an accidental disability retirement in such member's superseded retirement system shall not be retired on disability, unless the member is disabled from gainful employment in accordance with the provisions of chapter 36, part 5 of this title. These members shall continue to be covered by the applicable benefit provisions of their superseded systems.



§ 8-34-708 - Benefit base for judges and attorneys general systems.

(a) "The benefit base" under the Tennessee judges' retirement system, the retirement system for county paid judges of Tennessee and the attorneys general retirement system of Tennessee shall be the annual rate of compensation in effect for the office from which the prior class member retired on the date of retirement or on May 1, 1975, if greater. However, this section shall not apply to those members who were vested under the provisions of the superseded system on June 30, 1975, or who were vested at the end of their term of office in effect on June 30, 1975, whichever is applicable.

(b) If any retired member under such superseded system held an office for which a salary was not fixed by statute on May 1, 1975, the benefit base of such member shall not be reduced below the benefit base established for such member as of May 1, 1975.



§ 8-34-709 - Rights of certain commissioned members of department of safety who were over 35 when hired.

(a) Notwithstanding any other provisions of the law to the contrary, any prior Class C member that is a presently employed commissioned member of the department of safety, and who was employed subsequent to such member's thirty-fifth birthday, shall be allowed to remain in the service of the department and to participate in the retirement system until such member obtains twenty-five (25) years of creditable service or reaches sixty (60) years of age.

(b) Any person covered under this provision shall make contributions at the rate applicable to prior Class C members and shall be entitled, upon retirement, to receive a retirement allowance at the rate specified for prior Class C members based upon the total years of creditable service.

(c) This section shall have application to all persons retiring after January 1, 1979.



§ 8-34-710 - Transfer of assets from superseded systems.

(a) As of July 1, 1972, all of the assets of each superseded system shall be transferred to the credit of the retirement system established by chapters 34-37 of this title.

(b) Thereafter, the managing boards of the superseded systems shall have no further power to hold or invest such assets, and the board of trustees of the retirement system shall be the trustees of such assets, with all of the powers provided by chapter 37, part 1 of this title.

(c) The contributions made by each member of a superseded system to that system, together with the interest credited thereon in accordance with the provisions of the superseded system, shall be credited to the member's individual account in the members' fund.

(d) The remaining assets of the superseded systems shall be credited to the state accumulation fund.



§ 8-34-711 - Transfer of members and beneficiaries from superseded systems.

(a) As of July 1, 1972, the members and beneficiaries of the superseded systems shall cease to have any rights to benefits thereunder and shall be entitled only to the benefits provided by this chapter and chapters 35-37 of this title. Thereafter, no contributions shall be made to the superseded systems by either the members or the employers.

(b) The members of the superseded systems shall become members of the retirement system in accordance with the provisions of § 8-35-101(b).

(c) Each beneficiary of a superseded system shall become a beneficiary of the retirement system established by this chapter and chapters 35-37 of this title, and such beneficiary's retirement allowance shall thereafter be paid from the retirement system under the conditions which were applicable to such beneficiary under the superseded system, except as hereinafter provided.

(d) Any former member of a superseded system who, upon termination of membership, was eligible for a deferred retirement allowance under the provisions of the superseded system, the payment of which has not commenced as of July 1, 1972, shall continue to be so eligible, and such retirement allowance shall be paid from the retirement system, subject to the conditions which were applicable to such former member under the superseded system, except as hereinafter provided.

(e) Any former teacher:

(1) Who rendered service as a member of a local retirement fund;

(2) Who on June 30, 1972, was not a member of a superseded system; and

(3) Who upon termination of service as a teacher was eligible for a deferred retirement allowance payable to such former teacher or to the local retirement fund from the Tennessee teachers' retirement system, the payment of which has not commenced as of July 1, 1972;

shall continue to be entitled to have such retirement allowance paid to such former teacher or on such former teacher's account and such retirement allowance shall be paid from the retirement system, subject to the conditions which were applicable under the Tennessee teachers' retirement system.



§ 8-34-712 - Transfer of certain county officials from superseded system.

(a) Anything to the contrary notwithstanding, any county official and any county commissioner elected by popular vote, serving in a county having a county commission form of government, taking office on or before July 1, 1974, shall become a member and have the privilege of claiming any prior service such member was entitled to claim under the applicable provision of the superseded Tennessee county officials' retirement system, by completing a form prescribed by the board of trustees, and paying a lump sum in an amount equal to the amount the official would have paid had such official been a member of the Tennessee county officials' retirement system, plus interest at the rate designated in § 8-37-214.

(b) Any county official, as defined in § 8-34-101, may transfer that part of the official's membership so defined and contributions from the Tennessee consolidated retirement system, by completing the necessary forms as prescribed by the board of trustees, and paying in a lump sum the difference between what the official would have contributed had the official been a member of the Tennessee county officials' retirement system and the amount so transferred.

(c) (1) Any member so transferring shall be eligible to use the aggregate number of years of credit in both systems to qualify for the condition of retirement.

(2) Such member's benefits for creditable service years in this system shall be computed under the provisions of this system and added to the amount of benefits payable under the provisions of the superseded Tennessee county officials' retirement system.



§ 8-34-713 - Effect of change in compensation for the position from which a beneficiary has retired.

Notwithstanding any provision of the law to the contrary, the retirement allowance of any member who retires under a superseded system shall not be increased by any future increase in salary, base compensation, or other increases in compensation as allowed for the position from which the member retires. The provisions of this section shall not be construed to prevent any increase in such retirement allowance when such increase is in accordance with § 8-36-701.



§ 8-34-714 - Eligibility of prior Class C members.

Notwithstanding any provision to the contrary, all prior Class C members shall be eligible for service retirement benefits after completion of twenty-five (25) years of creditable service regardless of age.



§ 8-34-715 - Retirement credit for state judges.

Notwithstanding any other law to the contrary, a state judge shall receive full retirement credit for service rendered after such judge's seventieth birthday.



§ 8-34-716 - State judge membership transfer into Group 4.

(a) Notwithstanding any provision of the law to the contrary, any state judge, as defined in § 8-34-101, who, prior to September 1, 1990, participated in Group 1 or 3 classifications of the retirement system, may elect, by completing the necessary forms, to transfer membership to Group 4 of the retirement system from and after September 1, 1990. The election to transfer membership shall become effective on the date of election.

(b) Notwithstanding any provision of the law to the contrary, any attorney general and reporter who meets the requirements of § 8-34-623(b) may elect in writing to transfer membership to Group 4 of the retirement system, from and after July 1, 2005. The election to transfer membership shall become effective on the date of election.



§ 8-34-717 - Return to service -- Judges retired under superseded county paid system.

Any judge retired from the superseded county paid judges retirement system may return to service in a position not covered by the Tennessee consolidated retirement system and continue to draw such judge's retirement allowance.









Chapter 35 - Retirement--Membership

Part 1 - General Provisions

§ 8-35-101 - Eligibility.

(a) (1) Any person who becomes a teacher, a general employee, a state police officer, a wildlife officer, a firefighter or a police officer on or after July 1, 1972, shall become a member of the retirement system as a condition of employment.

(2) Notwithstanding this section or any other law to the contrary, no state department, commission, institution, board, agency, instrumentality or entity of or affiliated with state government shall be authorized to cover its otherwise eligible employees in the retirement system unless the general assembly approves the annual operating budget for the entity, or unless the entity has specific Tennessee state statutory authority to cover its otherwise eligible employees in the retirement system and the entity obtains written advice from nationally recognized counsel employed by the retirement system in the area of government employee benefit plans that the entity is eligible to participate in a governmental plan as defined by Internal Revenue Code § 414(d), as amended. The foregoing also applies to any person seeking admission to the retirement system whose compensation is paid, in whole or in part, from funds not appropriated by the general assembly. Notwithstanding this section or any other law to the contrary, the funds necessary to fund any prior service of such persons must be appropriated by the general assembly or paid by another governmental entity.

(b) Any person who on June 30, 1972, is a member of a superseded system shall become a member of the retirement system as of July 1, 1972.

(c) Any person who on June 30, 1972, is not a member of a superseded system and who is employed as a general employee, a state police officer, a wildlife officer, a state judge, a county judge, an attorney general, a commissioner, a person in the employ of a political subdivision of the state participating in the retirement system pursuant to part 2 of this chapter or a teacher other than a teacher eligible for membership in a local retirement system, may elect to become a member of the retirement system as of July 1, 1972; provided, that within ninety (90) days following July 1, 1972, such person files with the board of trustees on a form prescribed by the board a notice of such person's election to become a member. Any employee may elect to become a member; provided, that such person files with the board of trustees a notice of election to become a member.



§ 8-35-102 - Informing new employees of duties and obligations as a condition of employment.

Each employee, upon employment, shall be informed by the appointing authority of such employee's duties and obligations in connection with the retirement system as a condition of employment.



§ 8-35-103 - Part-time employment.

(a) Any person who becomes a part-time employee or who is currently serving as a part-time employee on July 1, 1984, may elect to join the Tennessee consolidated retirement system by filing a membership form with the board of trustees; provided, that the following employees shall not be eligible for membership:

(1) Students;

(2) Seasonal or temporary employees under twenty-five (25) years of age;

(3) Temporary employees in institutions of higher education; or

(4) Substitute teachers, unless such substitutes are under contract and scheduled to work the same time as a regular teacher.

(b) The employee's date of membership shall be the date the application is filed with the board and shall be used to determine all rights and benefits under chapters 34-37 of this title.

(c) Part-time employees working in institutions of higher education shall be eligible for membership in the optional retirement plan found in part 4 of this chapter if it is certified by the institution that the employee is a teacher.

(d) In cases of doubt as to the classification of an employee, the board of trustees shall determine from objective criteria whether an employee is properly classified.

(e) Any retiree-beneficiary who accepts part-time employment with an employer participating in this system will be considered as restored to employment within the meaning of chapter 36, part 8 of this title, regardless of whether such retiree-beneficiary is eligible for membership.



§ 8-35-104 - Termination of membership by absence from service -- Members serving in armed forces.

(a) A member shall cease to be a member if such member:

(1) Is absent from service more than seven (7) consecutive years after last becoming a member and is not eligible for a deferred retirement allowance as provided in § 8-36-204;

(2) Withdraws such member's accumulated contributions;

(3) Becomes a beneficiary; or

(4) Dies.

(b) Notwithstanding the foregoing, the board of trustees shall continue the membership of a member during such member's period of active service in the armed forces of the United States; provided, that such member does not withdraw such member's accumulated contributions.

(c) It is further provided that any member who has established both contributory and noncontributory service shall lose membership upon withdrawal of such member's accumulated contributions or as provided by subsection (a).



§ 8-35-105 - Classification of employees.

(a) The board of trustees shall require from any employer of members of the retirement system such information as the board may deem necessary including, but not limited to, name, address, title, social security number, compensation, duties, date of birth and length of service of each member in its employ. On the basis of such information, the board shall classify each person who becomes a member in accordance with the provisions of § 8-35-101 or this section in one (1) of the following groups:

(1) Group 1. Teachers and general employees;

(2) Group 2. State police officers, wildlife officers, game and fish officers so classified prior to April 1, 1974, firefighters and police officers;

(3) Group 3. State judges, county judges, county officials, attorneys general, and commissioners; or

(4) Group 4. State judges entering service on or after September 1, 1990, state judges transferring membership under chapter 34, part 7, any attorney general and reporter who meets the requirements of § 8-34-623(b) and enters service on or after July 1, 2005, and any attorney general and reporter who meets the requirements of § 8-34-623(b) and transfers membership under chapter 34, part 7.

(b) The board shall certify to each member the group in which the member is placed and the date of the member's admission to membership therein. When the duties of a member so require, the board may classify the member in another group and shall certify to the member the group to which the member has been reclassified.

(c) Notwithstanding any provision of the law to the contrary, any person becoming a member of the retirement system after June 30, 1976, shall be classified as a Group 1 member, except a state judge, and an attorney general and reporter who meets the requirements of § 8-34-623(b). A state judge becoming a member of the retirement system on or after September 1, 1990, shall be classified as a Group 4 member. An attorney general and reporter who meets the requirements of § 8-34-623(b) and becomes a member of the retirement system on or after July 1, 2005, shall also be classified as a Group 4 member.

(d) The classification and membership rights of any county judge or county official who is currently a member or a prior class member of the retirement system shall continue in force without interruption and remain applicable when such member remains in the county office for which such classification eligibility originated, notwithstanding any change in the title of such office as a result of the provisions of any act to implement the amendments of article VII, § 1 of the Constitution of Tennessee, ratified on March 7, 1978.

(e) In all cases of doubt, the board of trustees shall determine whether a person is in a specific employment category.

(f) The board of trustees is authorized to promulgate substantive and procedural rules and regulations requiring that the information described in subsection (a) be transmitted by the employer through an electronic medium.



§ 8-35-106 - Certain prior class members.

(a) Any person who becomes a member in accordance with the provisions of § 8-35-101(b), who immediately prior to becoming a member has been a Class A member of the Tennessee teachers' retirement system or the Tennessee state retirement system shall be classified in Group 1, unless such person shall elect, within ninety (90) days after July 1, 1972, or if such person is on leave of absence or otherwise not in service on July 1, 1972, within ninety (90) days after returning to service, on a form prescribed by the board of trustees, to remain covered by the benefit and contribution provisions of the superseded system of which such person is a member.

(b) A member making this election shall be classified as a prior class member and shall be subject to the provisions of §§ 8-34-602(e), 8-34-703, 8-34-706 and 8-34-712.

(c) Any other person who becomes a member in accordance with the provisions of § 8-35-101(b) shall be classified as a prior class member and shall be subject to the provisions of §§ 8-34-602(e), 8-34-703, 8-34-706 and 8-34-712, unless such person shall elect, within ninety (90) days after July 1, 1972, or if such person is on leave of absence or otherwise not in service on July 1, 1972, within ninety (90) days after returning to service, on a form prescribed by the board of trustees, to become covered by the benefit and contribution provisions of this retirement system applicable to new employees.

(d) Any member making this election shall be classified in Group 1, 2 or 3 on the basis of such member's employment category in the same manner as provided in § 8-35-105.

(e) Notwithstanding the foregoing, any state judge, county judge or attorney general who becomes a member in accordance with the provisions of § 8-35-101(b) may make the election herein provided at any time after July 1, 1972, but any such member making such election shall be required to contribute to the retirement system an amount equal to the excess of the contributions which such member would have made during the period since July 1, 1972, had such member made such election on such date over the actual contributions made during such period, together with interest on such amount at the rate or rates credited to members' accumulated contributions during such period.



§ 8-35-107 - Temporary employment period.

(a) Any state agency, department, board, commission, institution, or political subdivision, covered on July 1, 1972, by the provisions of chapters 34-37 of this title, or who may thereafter elect to bring its employees into the retirement system as general employees, shall have the option of establishing a period of temporary employment not to exceed six (6) months.

(b) (1) At the request of a political subdivision employer and upon approval by the board of trustees, the six-month temporary employment period may be extended for specific groups of employees. These employees are ones employed for specific construction projects expected to be completed within four (4) years. Such projects must be outside the usual duties and/or customary responsibilities of the employer.

(2) Requests from political subdivisions for board approval for an extended temporary employment period shall contain all information considered necessary by the board including, but not limited to, the nature of the construction project, expected duration and the number of employees to be temporarily employed.

(3) No service credit may be established for extended temporary employment as provided by this subsection (b).

(c) Notwithstanding any provision of this section or any other law to the contrary, any employer participating in the retirement system on July 1, 1995, who has not established a temporary employment period on such date, and any employer who thereafter becomes a participating employer, shall be prohibited from establishing a temporary employment period pursuant to this section.



§ 8-35-108 - Teachers in local retirement systems.

A teacher participating in a local retirement fund shall not be eligible for membership in the retirement system.



§ 8-35-109 - Membership optional for certain officials.

(a) Any person who becomes a state judge, a county judge, a county official, a commissioner, a county chair, an attorney general or an elected or appointed official of the general assembly on or after July 1, 1972, shall not be required to become a member.

(b) (1) Any person who becomes a state judge, a county judge, a county official, a commissioner, a county chair, an attorney general or a member or an elected or appointed official of the general assembly on or after July 1, 1972, shall become a member of the retirement system, or if such person is already a member of the retirement system, shall continue as a member of the retirement system, unless such person files with the board of trustees within ninety (90) days on a form prescribed by the board, a notice of such person's election not to become a member of the system or to terminate such person's membership in the system and a duly executed waiver of all prospective benefits which would otherwise inure to such person as a member.

(2) Any person who becomes a state judge, a county judge, a county official, a commissioner, a county chair, an attorney general or an elected or appointed official of the general assembly on or after July 1, 1983, shall not become a member of the retirement system, unless such person files with the board of trustees on a form prescribed by the board, a notice of such person's election to become a member of the system and is otherwise eligible for membership.



§ 8-35-110 - Service in the general assembly.

Any member of the Tennessee consolidated retirement system, or prior class member who is now, or becomes a member of the general assembly, shall have the option of participating in the retirement system as a member of the general assembly or continuing membership in the system of which such person is currently a member.



§ 8-35-111 - Multiple membership in public retirement systems.

(a) The general assembly finds and declares that the public policy of this state is that no public official or employee shall have multiple memberships in any retirement program or programs financed from public funds, whereby such official or employee obtains or accrues pensions or retirement benefits based upon the same period of service to the state, or any branch, department, agency or institution thereof, or to any of its political subdivisions. The provisions of this section shall be construed to implement this policy.

(b) "Public employee retirement system," as used in this section, includes any political subdivision retirement system, but does not include the following:

(1) The Social Security Act, compiled in 42 U.S.C. §§ 301-1397f, or any other federal retirement program;

(2) A local retirement system as provided for in part 3 of this chapter; or

(3) (A) Any tax deferred retirement plan wherein total combined employer contributions to such plans, other than those made pursuant to a salary reduction agreement, do not exceed three percent (3%) of the employee's salary. Notwithstanding any other provision of the law to the contrary, an employer maintaining a tax deferred retirement plan shall not permit contributions to that plan which would exceed the limitations of the Internal Revenue Code, compiled in 26 U.S.C.

(B) All tax deferred retirement plans established by public employers participating in the state retirement system, wherein employer contributions are made, must be approved by the director of the state retirement system.

(c) Except as provided in part 3 of this chapter, no person shall be eligible for membership in the consolidated retirement system if such person holds membership in any other public employee retirement system into which such person is making a contribution or accumulating creditable service based upon the same service that would entitle such person to membership in the consolidated retirement system; provided, that if such person receives compensation from two (2) or more governmental entities because of the statutory provisions of such person's office, such person is eligible for membership in this system, with benefits based upon the proportion of such person's compensation upon which contributions are not made to the other retirement system.

(d) If any person is eligible for membership in more than one (1) state, county or municipal retirement program for the same service, such person shall, within sixty (60) days from June 30, 1975, select the retirement program in which the person will participate or be excluded from the state retirement system. When such person has made contributions into an additional retirement system from which the person elects to withdraw the person's membership under the provisions of this section, such person may, upon request, be reimbursed any contributions made by such person into the additional system, plus interest compounded annually in an amount to be determined by the board of trustees; provided, that if such person has received benefit payments in excess of such contributions, no reimbursement shall be made.

(e) (1) Any member of more than one (1) superseded system shall be eligible for benefits in each such system, so long as such member's benefits in each system are based upon the proportionate part of such member's compensation received from the sources which qualified such member for such membership because of the statutory provisions of such member's office, even though the services may have been simultaneous.

(2) Such person shall be entitled to any unimpaired vested rights and benefits existing under such other system, but no period of time of such vested rights under another public employee retirement system shall be considered creditable service in the consolidated retirement system or any superseded system, except as provided in this section.

(f) The total retirement allowances received by any person from multiple public employee retirement systems shall not exceed one hundred percent (100%) of the person's average final compensation. The provisions of this section shall not be construed to prevent any increase in such retirement allowance when such increase is in accordance with § 8-36-701.

(g) The total retirement allowances of any teacher under the provisions of part 3 of this chapter received from the local teachers' retirement system and the state annuity received from the Tennessee consolidated retirement system shall not exceed one hundred percent (100%) of the teacher's final average compensation. The provisions of this section shall not be construed to prevent any increase in such retirement allowance when such increase is in accordance with § 8-36-701.



§ 8-35-113 - Intermittent or periodic service for boards, commissions, committees, councils, etc.

(a) From and after March 28, 1976, members and employees of boards, commissions, committees, councils, and the like, by whatever name known, whose duties are performed intermittently or periodically for the purpose of fixing rates, issuance of permits or licenses, regulating trades or professions, or serve in an advisory, study, or planning capacity, and the like, shall not be eligible for membership in the Tennessee consolidated retirement system based on such service, where such service does not provide the person's primary livelihood or such position qualify under the Constitution of Tennessee as a lucrative office; provided, that:

(1) In instances where persons who fall into the above classifications have heretofore been granted membership in the Tennessee consolidated retirement system, such persons who, together with their employer, shall make petition, may withdraw from membership and shall be entitled to a refund of any contributions heretofor made; and

(2) If the assets are insufficient to provide a full refund of the member's accumulated contributions, or the reserve credited from employee contributions are insufficient to provide the retirement allowance for retired members, the employer shall be assessed in a lump sum the amount necessary to refund the employee's accumulated contributions, and assessed a periodic amount to provide the retirement allowances to retired members each as determined by the board of trustees.

(b) In all cases of doubt as to whether the employee falls in the above classification, the board of trustees shall determine from objective test whether a person is within the specified category by considering, among other things, the amount of compensation earned as compared to compensation from other employment or sources, the nature of service performed, and the time required in performing such services.

(c) (1) Members or former members of the state election commission with a minimum of five (5) years of service on such commission shall be eligible for membership in the Tennessee consolidated retirement system; except that the retirement benefits of such members shall be based on the Group 1 benefit formula as defined by § 8-36-206(1)(A) and not on the minimum retirement allowance provided for in § 8-36-209. This service shall be independent of all other creditable service for the purpose of calculation of the average final compensation. It is further provided that such benefits are subject to the limitations of § 8-36-102.

(2) Notwithstanding any provision of the law of this subsection (c) to the contrary, any member of the state election commission with a minimum of five (5) years of service on such commission and who is also a member of the Tennessee consolidated retirement system as a teacher in a public school system shall be eligible to have the compensation for service on the election commission included in the computation of average final compensation, if applicable; provided, that such creditable service as a member of the election commission is concurrent with a portion of the creditable service as a teacher.

(3) Any current member or former member of the election commission may claim prior service with such commission pursuant to this subsection (c) as prior service for retirement credit upon proper documentation; provided, that the member makes a lump sum payment equal to the sum such person would have paid had such person been a member of the system during the period claimed, together with interest as provided by § 8-37-214.



§ 8-35-114 - Classification and membership rights to continue as long as member remains in position for which rights originated.

The classification and membership rights of any member or prior class member of the retirement system shall continue in force without interruption and remain applicable as long as such member remains in a position for which such classification originated.



§ 8-35-115 - Employees of boards, commissions and agencies -- Credit for years of service -- Terms and conditions.

(a) Effective July 1, 2002, all present and future employees of any self-sustaining board, commission or agency created by the supreme court of Tennessee shall participate in the Tennessee consolidated retirement system as a condition of employment and any preexisting employee pension or retirement program maintained by any such board, commission or agency shall be closed. Except as otherwise provided in this section, the membership of such employees in the retirement system shall be governed by the same terms and conditions applicable to state general employees as such term is defined in § 8-34-101.

(b) Notwithstanding any other law to the contrary, all years of service rendered by a member prior to July 1, 2002, as an employee of any board, commission or agency described in subsection (a) shall be used in determining eligibility for a service retirement allowance pursuant to § 8-36-201, an early service retirement allowance pursuant to § 8-36-301 and for calculating the years of creditable service projection under § 8-36-501(c)(2) and (c)(3), regardless of whether the member established such service in retirement system pursuant to subsection (c). Unless established pursuant to subsection (c), the service shall only be credited for the purpose of establishing eligibility for a service or early service retirement allowance or for calculating the years of creditable service projection under § 8-36-501(c)(2) and (c)(3), and shall not be used for any other purpose including, but not limited to, § 8-34-605. No benefit shall be paid on such service unless established pursuant to subsection (c).

(c) Any member or retired member of the retirement system shall be entitled to establish retirement credit for previous service rendered to any board, commission or agency described in subsection (a). Notwithstanding any other law to the contrary, the establishment of such prior service shall be subject to following terms and conditions:

(1) For service rendered prior to the effective date of the member's participation in any preexisting employee pension or retirement program maintained by any such board, commission or agency, the member or retired member must make a back payment to the retirement system equal to:

(A) The amount of employee contributions such member would have made had the member been a member of the retirement system during that time; and

(B) Interest on said amount at the rate provided in § 8-37-214;

(2) For service rendered on or after the effective date of the member's participation in any preexisting employee pension or retirement program maintained by any such board, commission or agency, the member or retired member must make a back payment to the retirement system equal to:

(A) The amount of employer contributions which would have been made had the member been a member of the retirement system during that time; and

(B) Interest on said amount at the rate provided in § 8-37-214;

(3) A member or retired member applying for prior service credit under this subsection (c) for service rendered during any period from July 1, 1981 through the effective date of the member's participation in any preexisting employee pension or retirement program maintained by any board, commission or agency described in subsection (a) must establish all prior service creditable under this section before being eligible to establish such service. Until all such service is established, no prior service credit purchased under this section shall be used in determining any rights or benefits under the retirement system until all service creditable under this subsection (c) has been established;

(4) For service rendered prior July 1, 1981, and for service rendered on or after the effective date of the member's participation in any preexisting employee pension or retirement program maintained by any such board, commission or agency described in subsection (a), the member may establish all or a portion of such service provided that the service being established must be for service rendered most recent in time;

(5) The one (1) year membership service requirement of § 8-37-214 shall not apply to service established under this subsection (c);

(6) The payment required to establish the prior service credit may be made in a lump sum or through monthly installments pursuant to § 8-37-220. Any lump sum payment to establish the service may be made through amounts transferred from any pension plan maintained on behalf of the member by any such board, commission or agency. If the member elects to establish the credit through monthly installments, no amount may be transferred from such other pension plan unless the transfer is being made to pay-off the remaining balance owed under the installment arrangement. Notwithstanding § 8-35-111 or any other law to the contrary, if the cost to establish the credit is not funded in whole or in part from amounts transferred by the member from such other pension plan, the member shall be permitted to retain ownership of such amounts without violating § 8-35-111; and

(7) Retirement credit being established through monthly installments cannot be used in determining any rights or benefits under the retirement system until all payments for the same have been received by the retirement system.

(d) Service established in accordance with this section shall be credited in Group 1 only.



§ 8-35-116 - County judges and county officials.

(a) (1) Notwithstanding anything to the contrary, all county officials or county judges taking office after July 1, 1977, may become members of the Tennessee consolidated retirement system only in accordance with the provisions of part 2 of this chapter, and shall be allowed to participate in the Tennessee consolidated retirement system if the county in which they are employed is participating in accordance with the provisions of part 2 of this chapter.

(2) Each political subdivision shall be responsible for all employer costs on behalf of these members as provided in part 2 of this chapter.

(b) Notwithstanding the foregoing or any other provision of the law to the contrary, full-time employees in the positions of county judges and county officials, as these terms are defined in chapter 34 of this title, in office or taking office after June 30, 1981, may participate in the retirement system as Group 1 members in accordance with the provisions of chapters 34-37 of this title and of this subsection (b).

(1) (A) Any person elected or appointed in a full-time position, as a county judge, mayor or county official, as defined by the laws governing the retirement system, may elect to participate in the Tennessee consolidated retirement system. The employer cost of such participation shall be paid from funds appropriated by the county legislative body for the office of the participating judge, mayor or official or from the excess fees of the participating official's office, where such excess fees are available. Such election to participate in the Tennessee consolidated retirement system shall not be available to judges, mayors or county officials in counties which provide a county retirement system in which such officials may participate, without a resolution by the county legislative body allowing such election and the approval of the state retirement division; provided, that if any person who has obtained vesting in the Tennessee consolidated retirement system and who is elected or appointed as a county judge, mayor or county official in such counties which provides a county retirement system, such person shall have the right of electing in writing to continue participation in the Tennessee consolidated retirement system. The state's share of any additional costs of this section shall be funded in accordance with § 9-6-303, from the increase in state imposed taxes which are earmarked to counties and which are not designated to be used by such counties for a particular purpose.

(B) It is further provided that all employer and employee contributions, together with investment earnings made on behalf of persons covered under the provisions of this subsection (b), must be equal to or exceed benefits which will be paid out. Employees participating pursuant to this subsection (b) will make contributions to the retirement system at a rate of five percent (5%) of earnable compensation or, in lieu of employee contributions, the employer may pay or cause to be paid all or part of such contributions on behalf of the employees. Employer contributions will be determined by the state retirement division based on an actuarial valuation for each county with county officials electing to participate under the provisions of this subsection (b).

(C) Any liabilities resulting from the participation of any employer under this subsection (b) shall be a liability of the employer and not the state. Should any required employer costs become delinquent, the commissioner of finance and administration, at the direction of the board of trustees of the retirement system, is authorized to withhold such amount or part of such amount from any state-shared taxes which are otherwise apportioned to the county.

(D) In the event of withdrawal of an employer participating under this subsection (b), the assets of the employer shall be distributed in accordance with § 8-35-211.

(2) The governing body of a political subdivision may pass a resolution to permit the county judges and county officials to claim prior service credit for service rendered as full-time county general employees, county judges or county officials, if the county authorizes the credit and assumes the liability for such prior service. Upon the authorization and assumption of the liability for prior service credit by the county, the county official or county judge shall be entitled to receive credit for such prior service only by the making of a lump sum payment of the contributions such official or judge would have made had such official or judge been a member, plus interest at the rate provided for in § 8-37-214. Except as otherwise provided in chapter 36, part 8 of this title, no person who has service credit in the retirement system under this subsection (b) shall be permitted to draw a retirement allowance from the system if the person continues or returns to service with the county in an employment classification for which the person received service credit under this subsection (b). For purposes of this subdivision (b)(2), "employment classification" means county general employee, county judge or county official as those terms are defined in § 8-34-101. Notwithstanding anything to the contrary, on and after January 1, 2009, county officials and county judges may claim prior service credit in the retirement system for service rendered as county general employees only if the county for which they are employed is participating in accordance with part 2 of this chapter, and only for periods of previous service that are authorized for other employees of the political subdivision.

(3) Any person entitled to participate in the retirement system under the provisions of this subsection (b) shall be entitled to all rights, benefits and privileges accruing under chapters 34-37 of this title, except as otherwise provided in this subsection (b), and such person shall be prohibited from participating in any other retirement system while at the same time participating in the Tennessee consolidated retirement system.

(4) A county judge or county official must choose to participate in either the consolidated retirement system in accordance with the provisions of this subsection (b) or a county retirement system. A county judge or county official who is covered by a county system shall not be eligible to participate in the consolidated system.



§ 8-35-117 - Employees of the University of Tennessee.

Effective July 1, 1978, all former, present and future employees of the University of Tennessee shall be considered to be general employees of the state or teachers employed in state-supported institutions of higher education depending on their position with the university. Their membership in the retirement system shall be governed in accordance with the provisions affecting either general employees, teachers, or both.



§ 8-35-119 - Employees of educational television stations.

(a) (1) Any person who on June 30, 1983, is a state employee engaged in the administration or operation of a state-owned educational television station and who on or before July 1, 1986, without interruption of such state service becomes an employee of an educational television station transferred to the control of a local community agency, pursuant to the provisions of title 49, ch. 50, part 9 [repealed], may elect to remain a member of the state retirement system; provided, that:

(A) Within ninety (90) days following the time at which employment of such person is transferred to the local community agency, such employee files with the board of trustees a notice of election to remain a member of the retirement system;

(B) Such person continues to make the necessary employee contributions and does not subsequently become a member of a county or municipal employees' retirement system; and

(C) The local community agency shall be responsible for all employer costs incurred as a result of the employee electing to remain a member of the retirement system.

(2) Contributions shall be made at the same rate as employer contributions for state employees.

(b) Any person who does not elect to remain a member of the retirement system within the time provided herein shall not thereafter be entitled to membership in the retirement system based upon such person's employment with the educational television network. Any person retiring from employment with a station covered by this section may not draw benefits and continue employment at a station covered by the provisions of this section. It is further provided, that any person who does elect to remain a member within the required time, but who subsequently decides to withdraw from the retirement system, shall not be entitled to reenroll in the retirement system as long as such person continues in the employ of the educational television network.

(c) The local community agency as the employer of any person electing to remain a member of the retirement system in accordance with the provisions of former title 49, chapter 50, part 9 [repealed] is authorized to pay the employer contributions for any state funds received to implement the provisions of former title 49, chapter 50, part 9 [repealed]. However, no additional funds shall be appropriated solely for the purpose of paying employer retirement costs. For the purposes of this section, the local agency shall be regarded as the employing agency of those persons electing to remain members of the retirement system and shall be responsible for the filing of any required reports.



§ 8-35-120 - Students.

Any person who is defined as a student in accordance with chapter 34, part 1 of this title and any person engaged in advanced training in medicine or dentistry as an intern or resident shall not be eligible for membership in the retirement system. In any case of doubt, the board of trustees shall determine whether an employee is a student.



§ 8-35-121 - Blind employees.

(a) Blind employees of workshops who are unclassified members of state service immediately preceding the implementation date of a contract under § 71-4-608 are eligible for membership in the Tennessee consolidated retirement system under the same conditions that apply to state employees. Such employees shall make the same contributions and shall be eligible for the same benefits as state employee members. Any other person, including persons employed or reemployed after the date a contractor assumes the management and operation of a workshop, who is not already a member of the retirement system shall not become a member of the retirement system.

(b) Any employee eligible under subsection (a) may continue membership in the retirement system when the contractor assumes the management and operation of a workshop; otherwise, the employee may elect to withdraw from the retirement system and receive a refund of contributions. Such withdrawal constitutes a waiver of any right to reestablish such service at a future date based upon employment at a workshop.

(c) If the contractor has a retirement plan for its employees, an employee who elects to participate in such plan may not participate in the Tennessee consolidated retirement system.

(d) The contractor shall make normal contributions, special accrued liability contributions, and cost of living contributions, as determined by an actuarial valuation, in the same way as for state employee members, for each employee who elects to continue membership in the retirement system.

(e) The contractor shall pay such contributions to the board of trustees of the retirement system according to a schedule set by the board and all benefits payable to employees of any such contractor shall be contingent upon the payment of the necessary contributions by the contractor and its employees.

(f) The department of human services serves as administrative agent between the contractor and the Tennessee consolidated retirement system.



§ 8-35-123 - Election by optional members to participate becomes irrevocable.

For any person participating in the Tennessee consolidated retirement system pursuant to §§ 8-35-101, 8-35-103, 8-35-115 [repealed], 8-35-116, 8-35-122 [repealed], and 8-35-226, or as a state judge, county judge, county official, commissioner, county chair or attorney general whose membership in the retirement system is optional, and who thereafter elects to become a member, such election is irrevocable. Such member shall thereafter be subject to the same terms and conditions applicable to members whose participation is mandatory under this title as may be amended.



§ 8-35-124 - Felony convictions constituting malfeasance in office -- Effect on benefits.

(a) (1) No employee or elected or appointed official of the state or any political subdivision thereof shall be entitled to receive retirement benefits from the Tennessee consolidated retirement system, any superseded retirement system or any other public pension system, if such employee or official is convicted in any court of this state of a felony arising out of the employee's or official's employment or official capacity, constituting malfeasance in office.

(2) Notwithstanding any other law to the contrary, no employee or elected or appointed official of this state or any political subdivision thereof shall be entitled to receive retirement benefits from the Tennessee consolidated retirement system, any superseded retirement system or any other public pension system, if such employee or official is convicted in any state or federal court of a felony arising out of that person's employment or official capacity, constituting malfeasance in office.

(3) Notwithstanding any other law to the contrary, each time a person is elected to a public office of this state or any political subdivision of this state, such person shall, as a condition of such election, be deemed to consent and agree to the forfeiture of such person's retirement benefits from the Tennessee consolidated retirement system, any superseded retirement system or any other public pension system, if such person is convicted in any state or federal court of a felony arising out of that person's official capacity, constituting malfeasance in office. Notwithstanding the provisions of subsection (e) or any other law to the contrary, this subdivision (a)(3) shall apply regardless of the date the person became a member of the public pension system, such person having consented to the provisions of this subdivision (a)(3) as a condition of such election.

(b) Upon initial conviction, or upon a plea of guilty or nolo contendere, any person subject to the provisions of this section shall:

(1) Have the employee's or official's benefit stopped immediately, if the employee or official is receiving a benefit; and

(2) Receive a refund of the accumulated contributions credited to the employee's or official's account, if any, less any benefits received unless the person elected to have a monthly retirement allowance paid upon such person's death in accordance with subsection (f).

(c) The employing agency is responsible for immediately notifying the administrator of the retirement system of the conviction of any person subject to the provisions of this section.

(d) In the event the conviction of such person is later overturned in any court and such person is acquitted, or is granted a full pardon, the person shall be restored to all rights, privileges and benefits as if the conviction had never occurred.

(e) Subdivision (a)(1) applies only to persons who become members of public pension plans after July 1, 1982. Subdivision (a)(2) applies only to persons who become members of public pension plans on or after May 31, 1993.

(f) Any person convicted of a felony as provided in this section may elect, within six (6) months of the person's conviction, to have a monthly retirement allowance paid to whomever that person had designated as beneficiary on file with the retirement system at the time of that person's conviction; provided, that, such beneficiary must have been that person's spouse or child at the time of that person's conviction. The benefits shall be paid to such beneficiary following the person's death and upon meeting all other eligibility requirements applicable to a beneficiary. The amount of any allowance payable hereunder shall be equal to the retirement allowance which would have been payable had the person retired under the survivorship option elected.



§ 8-35-125 - Forfeiture of service.

(a) (1) Any member who is separated from service for reasons other than retirement or death may elect to forfeit all contributory and noncontributory service established by such member under chapters 34-37 of this title for the purpose of establishing such service in another state, federal, county or municipal retirement program.

(2) To be effective, the following conditions must be met:

(A) The member must not have received any retirement benefits based upon such service;

(B) The service must be creditable in the other retirement program;

(C) If any of the service is contributory service, the member must have taken a refund of the member's accumulated contributions pursuant to § 8-37-210;

(D) The member must forfeit all service established under chapters 34-37 of this title; and

(E) The member must sign and file with the retirement division a form whereon the member acknowledges that by forfeiting the service, the member shall not be entitled to reestablish the service in the retirement system so long as the member is entitled to retirement credit for such service in the other retirement program.

(3) A forfeiture of service made pursuant to this subsection (a) shall terminate membership in the retirement system in accordance with the provisions of § 8-35-104 and shall constitute a waiver of all rights in the retirement system on account of the service forfeited.

(b) (1) Any member who has not separated from service may elect to forfeit all service established by such member as a result of employment rendered by the member in a particular employment category provided the forfeiture is for the purpose of establishing such service in another retirement plan operated by:

(A) The federal government;

(B) Another state;

(C) A political subdivision of another state; or

(D) A Tennessee county or municipality that is not a participating employer under chapters 34-37 of this title.

For purposes of this subsection (b), an employment category means employment as a general employee, state police officer, police officer, state judge, county judge, county official or attorney general as such terms are defined in § 8-34-101.

(2) To be effective, the following conditions must be met:

(A) The member must not have received any retirement benefits based upon such service;

(B) The service must be creditable in the other retirement program;

(C) If any of the service is contributory service, the member must take a refund of the member's accumulated contributions attributable to such service pursuant to § 8-37-210;

(D) The member must forfeit all service established by the member as a result of the member's employment in the particular employment category; and

(E) The member must sign and file with the retirement division a form whereon the member acknowledges that by forfeiting the service, the member shall not be entitled to reestablish the service in the retirement system so long as the member is entitled to retirement credit for such service in the other retirement program.

(3) A forfeiture of service made pursuant to this subsection (b) shall constitute a waiver of all rights in the retirement system on account of the service forfeited.






Part 2 - Local Governmental Units

§ 8-35-201 - Political subdivisions of state.

(a) The chief legislative body of any political subdivision of the state, not participating under §§ 8-35-212 -- 8-35-214, may, by resolution legally adopted and approved by the chief legislative body, authorize all its employees in all of its departments or instrumentalities to become eligible to participate in the retirement system under the same terms and conditions, except as provided in subsection (e); provided that:

(1) Such participation shall be subject to the approval of the board of trustees and in conformity with such rules and regulations as may be prescribed by the board;

(2) Any political subdivision maintaining a pre-existing public employee retirement system shall transfer to the retirement system any excess employer assets remaining in such pre-existing system after allocating the funds necessary to provide any unimpaired rights and benefits existing under such pre-existing system;

(3) The entire employer contribution for such public employees shall be provided and paid by the political subdivision and not by the state;

(4) Such employees will not have a voice in the election of the board of trustees except as provided for in § 8-34-302; and

(5) After such election and approval to become members of the retirement system, such body shall thereafter, for the purposes of chapters 34-37 of this title, be an employer.

(b) Acceptance of the employees of such political subdivision for membership in the retirement system shall be optional with the board of trustees, and if it shall approve their participation, then such employees may become members of the retirement system and participate therein as provided in chapters 34-37 of this title.

(c) Except as provided in subsection (e), the chief legislative body of any political subdivision in which one (1) or more of its departments or instrumentalities is participating in the retirement system shall be required to extend retirement coverage to all nonparticipating departments, if additional retirement coverage is sought and the remaining uncovered departments shall participate under the same terms and conditions.

(d) Notwithstanding anything to the contrary in this part, any governing body of any joint venture between one (1) or more political subdivisions of the state may by resolution authorize the employees of such joint venture to become members of the Tennessee consolidated retirement system under all the applicable provisions of this part; provided, that each political subdivision of the state which is represented in the joint venture shall by resolution prescribed by the board of trustees guarantee the payment of its prorated share of any outstanding liability so incurred by this action.

(e) Notwithstanding any other provision of the law to the contrary, a political subdivision may participate in the retirement system without extending retirement coverage to its hospitals, nursing homes, transit authorities, utilities, or other instrumentalities which operate under the direction of their own governing board and which are not subject to the general control and administration of the chief legislative body of the political subdivision. If retirement coverage is extended to such instrumentalities, the instrumentalities shall participate under the same terms and conditions as other departments and instrumentalities of the political subdivision.

(f) A local board of education may elect to participate in the retirement system separately from the political subdivision with which it is associated. If a local board of education elects to participate in the retirement system separately, the local board of education shall designate, by resolution, which city or the county shall accept financial responsibility for the liabilities associated with participation. The city or county that accepts the financial responsibility for the local board of education's participation in the retirement system, through its chief legislative body, governing body or authorizing body shall, by resolution, authorize and approve the local board of education's participation and shall demonstrate the city or county's acceptance of the liability associated with that participation. A political subdivision may elect to participate in the retirement system without extending coverage to the employees of the local board of education that is associated with the participating political subdivision. In the event that a political subdivision withdraws its participation from the retirement system, the political subdivision may allow the local board of education, which is a part of the political subdivision, to continue its participation in the retirement system separately.

(g) All political subdivisions that participate in or desire to participate in the retirement system shall have a governing body and shall meet all applicable state and federal law requirements that are necessary for the retirement system to maintain its status as a qualified plan under the Internal Revenue Code.



§ 8-35-202 - Retirement laws which increase liabilities of participating political subdivisions.

(a) Whenever any retirement law is passed by the general assembly which does not affirmatively state that it has application to participating political subdivisions, and it is subsequently determined by the retirement division that such act or provisions thereof mandate increased liabilities to participating political subdivisions within the meaning of article II, § 24 of the Constitution of Tennessee, compliance with the provisions of such act or acts shall be optional to the political subdivisions.

(b) Upon discovery by the retirement division that an enactment increases the liabilities of participating political subdivisions, notice of the effect of such enactment shall be given to the governing bodies of the political subdivisions by the retirement division as soon as practical.

(c) The governing body of each political subdivision shall, upon notification of the effect of the law, advise the retirement division of its desire to be covered by the provisions of the act.

(d) All participating political subdivisions which do not elect to be covered by the provisions of the enactment shall be excluded from the provisions thereof.

(e) Notwithstanding this section or any other law to the contrary, whenever any retirement law is passed by the general assembly in chapters 34-37 of this title that does not increase the aggregate pension liability of all participating political subdivisions combined by more than one percent (1%), then each participating political subdivision shall be automatically covered by the law effective the January 1 next following the effective date of the applicable law, unless the governing body of the political subdivision files with the Tennessee consolidated retirement system a notice of that political subdivision's election not to be covered. The notice must be filed by no later than the November 1 next following the effective date of the applicable law. For purposes of this subsection (e), "political subdivision" means any employer participating in the Tennessee consolidated retirement system pursuant to § 8-35-116(b) or this part.



§ 8-35-203 - Membership of employees -- Credit for prior service.

(a) (1) Membership in the retirement system for employees of employers which are admitted as provided in this part shall be:

(A) Optional for all employees in the service of the employer on the date the approval is given; and

(B) Mandatory for all eligible employees entering the service of the employer thereafter.

(2) Credit for such periods of previous service as shall be certified as creditable service by the employer for service rendered to such employer or its predecessor, or in any other capacity approved by the employer and the board, for which the employer is willing to make accrued liability contributions shall be credited to employees and teachers who meet all of the following conditions:

(A) The employee or teacher must have been employed by the employer on the date the approval is given and continuously for the thirty (30) days immediately preceding that date; provided, that in the event the employee or teacher was not continuously employed by the employer from the period of previous service claimed through and including the date the approval is given, the employee or teacher must have been employed by the employer on the date the approval is given and continuously for the six (6) months immediately preceding or after that date;

(B) The employee or teacher must have become a member of the retirement system within thirty (30) days after the approval is given;

(C) The employee or teacher must pay whatever back contributions and interest due to establish service authorized by the employer. Such payment may be made through amounts transferred from any pre-existing pension plan maintained on behalf of the employee by the employer; and

(D) (i) If the employer maintained a preexisting pension plan on behalf of the employee or teacher during any period of the previous service authorized by the employer under this subdivision (a)(2), then the employee or teacher shall have six (6) months from the employer's participation date in the retirement system to elect to establish the previous service rendered while a participant in the preexisting plan, and one (1) year from the employer's participation date in the retirement system to transfer to the retirement system all sums maintained on behalf of the employee or teacher under the preexisting plan. The provisions of this subdivision (a)(2)(D)(i) shall only apply if the transferred sums are the only payment required by the member to establish that service.

(ii) Any employee or teacher who fails to make the election provided for in subdivision (a)(2)(D)(i) and transfer within the time periods set forth in subdivision (a)(2)(D)(i) shall not later be eligible to establish the previous service rendered while a participant in the preexisting plan.

(iii) Notwithstanding any other law to the contrary, any member who establishes prior service credit in the retirement system pursuant to this subdivision (a)(2)(D) may at a later date establish any additional periods of the previous service authorized by the employer under this subdivision (a)(2); provided, that the member establishes all the additional periods of service before the service is creditable.

(iv) This subdivision (a)(2)(D) shall only apply to employees of employers that are admitted pursuant to this part on or after June 5, 2006.

(3) After becoming a member, service by such employee for which contributions are made shall be considered creditable service.

(b) (1) A participating political subdivision may allow any employee previously denied service credit due to advanced age to establish such service. The chief governing body may authorize this credit by passing a resolution and accepting the liability.

(2) The employee may then establish such credit by making a lump sum payment of the contributions the employee would have made had the employee been a member of the system during the period claimed, plus interest at the rate provided for in § 8-37-214.

(c) An employee or elected or appointed official of this state or any political subdivision thereof who is convicted in any state or federal court of a felony arising out of the employee's or official's employment or official capacity constituting malfeasance in office shall forfeit that employee's or official's retirement benefits in accordance with § 8-35-124.

(d) (1) Notwithstanding any provision to the contrary, any current member of the consolidated retirement system who would have been eligible for service credit in the retirement system pursuant to § 8-35-226, but was not in service with the local government on the date the provisions of § 8-35-226 were adopted by the local government, may be eligible for retirement credit for such prior service at the option of the political subdivision for whom such prior service was rendered upon satisfying the following conditions:

(A) The chief legislative body of such political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with the granting of such service credit; and

(B) Following review of the cost of granting such service credit, the chief governing body of such political subdivision passes a resolution authorizing such service credit and accepting the liability for such credit.

(2) Any service established shall be subject to the same limitations as contained in § 8-35-226.



§ 8-35-204 - Membership by certain employees previously exercising option not to join.

(a) Notwithstanding anything to the contrary, any present employee or former employee, employed at any time within three (3) years prior to the participation date of the employer, by an employer admitted as provided in §§ 8-35-201, 8-35-202, 8-35-215 and 8-35-216 shall be eligible for membership in the Tennessee consolidated retirement system.

(b) (1) Before such service can be established, the actuary of the Tennessee consolidated retirement system shall determine the amount of unfunded accrued liability for the political subdivision.

(2) Such member shall be entitled to credit for such periods of previous service actually rendered to such employer or its predecessor which are approved by a resolution legally adopted by a two-thirds (2/3) vote of the chief legislative body and for which the employer is willing to make accrued liability contributions based on information prepared in the actuarial study for such political subdivision.

(3) Such employee shall make contributions for any such period of prior service in an amount equal to the amount such employee would have contributed had such employee been a member during such time, plus interest at the rate provided for in § 8-37-214.

(4) Thereafter, such service for an employee on account of which contributions have been made shall be considered as creditable service.



§ 8-35-205 - Information to be furnished concerning employees.

The chief fiscal officer of the employer and the heads of its departments shall submit to the board such information and shall cause to be performed in respect to the employees of the employer such duties as shall be prescribed by the board in order to carry out the provisions of chapters 34-37 of this title.



§ 8-35-206 - Contributions.

(a) (1) The actuary of the retirement system shall compute the rates of contribution payable by employers on behalf of their employees who become members under the provisions of this part by an actuarial valuation in a manner similar to that provided by chapter 37, part 3 of this title; provided, that the contribution rate as determined by the actuary for any employer who begins participating on or after July 1, 1983, shall be determined in a manner so as to amortize the accrued liabilities created on account of such participation over a period of time as established by the board of trustees, such period not to exceed thirty (30) years from the date of participation.

(2) Effective July 1, 1979, the liability for cost-of-living benefits is to be included in the computation of normal and accrued liability contribution rates payable by the employers.

(b) Each such employer shall make a special accrued liability contribution on account of the participation of its employees in the retirement system which shall be determined by an actuarial valuation of the employer's share of the accrued liability on account of the employees of such employer who elected to become members.

(c) In determining the accrued liability on account of the employees of any such employer, the actuary shall exclude the value of benefits which may become payable with respect to any period of service as a state employer prior to the employer's participation in the retirement system.

(d) (1) The special accrued liability contribution shall be subject to such adjustments as may be necessary on account of any additional prior service credits awarded to employees of such employer or changes in provisions relating to such employees.

(2) The expense of making such initial valuation shall be assessed against and paid by the employer on whose account it is necessary.

(3) The board of trustees may require that a new study be performed if the political subdivision does not begin participation within six (6) months after the effective date of the initial actuarial study. Such employer shall be responsible for the cost of any additional studies.

(e) In addition, the employer shall pay a pro rata share of the cost-of-living contribution allocated on the basis of the amount of retirement allowances payable on account of retired employees of the employer or determined on such other equitable basis as the board of trustees may prescribe.

(f) The contributions so computed, together with a pro rata share of the cost of the administration of the retirement system, based upon the payroll of the employees, shall be certified by the board to the chief fiscal officer of the employer. The amount so certified shall be a charge against the employer.

(g) The chief fiscal officer of such employer shall pay to the state treasurer the amount certified by the board as payable under the provisions of this section, and the state treasurer shall credit such amounts, when paid, to the appropriate funds of the retirement system.



§ 8-35-207 - Option to exclude or include cost-of-living benefits in retirement plan.

(a) Any political subdivision which elects to authorize all its employees to become members of the retirement system after June 30, 1978, shall have the option to exclude from their retirement benefit plan cost-of-living benefits as provided by § 8-36-701 on account of retired employees of the employer.

(b) It is further provided that the chief legislative body of any political subdivision employer may elect at a later date to provide cost-of-living benefits in accordance with § 8-36-701 by legally adopting a resolution for an actuarial study and thereafter by legally adopting a resolution approved by a two-thirds (2/3) majority of the governing body to accept the associated liability and costs to provide such benefits. This increase in benefits will become effective the following July 1 after the adoption of the resolution. No retroactive benefits are to be paid under the provisions of this subsection (b).



§ 8-35-208 - Discontinuance and reinstatement of cost-of-living benefits.

(a) The chief legislative body of any political subdivision employer participating in the retirement system may by resolution legally adopted and approved by two-thirds (2/3) majority of that body elect to discontinue the cost-of-living benefit provisions for all employees employed after the effective date of the resolution. Employees who were employed prior to this date will continue to be eligible for cost-of-living benefits being funded as described in § 8-35-206. This option shall be exercised prior to April 1 of any given year.

(b) It is further provided that the chief legislative body of any political subdivision employer may elect at a later date to provide cost-of-living benefits in accordance with § 8-36-701 by legally adopting a resolution for an actuarial study and thereafter by legally adopting a resolution approved by a two-thirds (2/3) majority of the governing body to accept the associated liability and costs to provide such benefits. This increase in benefits will become effective the following July 1 after the adoption of the resolution. No retroactive benefits are to be paid under the provisions of this subsection (b).



§ 8-35-209 - Participating employers in retirement system -- Administrative employees -- Contributions -- Credit for prior service -- Withdrawal.

(a) The Tennessee Education Association, the Tennessee School Boards Association and the Tennessee Secondary Schools Athletic Association shall be participating employers in the Tennessee consolidated retirement system, and shall be liable for the costs incurred as a result of the participation by its administrative employees.

(b) The administrative employees of the associations referenced in subsection (a) shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the respective association under the same provisions that apply to employees of local governments; provided, however, that they shall be allowed prior service credit for the service with which they were credited under the Tennessee teacher's retirement system as of the day preceding July 1, 1972.

(d) Withdrawal of an association from participation in the retirement system shall be governed by the provisions in this part that apply to local governments.

(e) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the associations or their beneficiaries for which reserves have not been previously created from funds contributed by the respective association and/or its employees.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the respective association.

(g) [Deleted by 2014 amendment, effective April 10, 2014.]

(h) The board of directors of any participating association referenced in subsection (a) may pass a resolution to extend retirement coverage to all non-administrative employees of the respective association. If such additional coverage is sought, the coverage shall apply to all such employees and the employees shall participate in the same manner and shall be eligible for the same benefits as the administrative employees of the association. Such employees shall further be entitled to credit for such prior service as approved by the board of directors of the respective association.



§ 8-35-210 - Reserves required as prerequisite to payment of benefits.

(a) Notwithstanding anything in this part to the contrary, the retirement system shall not be liable for the payment of any retirement allowances or other benefits on account of the employees or beneficiaries of any employer participating under this part for which reserves have not been previously created from funds contributed by such employer or its employees for such benefits.

(b) Benefits payable on behalf of political subdivisions participating under this part shall not be paid if assets credited to that political subdivision are not equal to or greater than their benefit obligation for that month. Retroactive benefits shall be paid upon accumulation of sufficient assets.



§ 8-35-211 - Withdrawal of participating employer from retirement system.

(a) Except for the provisions of this section and the provisions for voluntary withdrawal contained in § 8-35-218, the agreement of any employer participating under this chapter to contribute on account of its employees shall be irrevocable, but should an employer for any reason become financially unable to make the contributions payable on account of its employees, then such employer shall be deemed to be in default and may file with the board a resolution legally adopted by its legislative body requesting withdrawal from the retirement system. Any withdrawal resolution adopted by a political subdivision hereunder shall be deemed to include all departments; employees of such employers will no longer be deemed to be members of the retirement system and their rights shall be limited as hereinafter provided.

(b) Upon the adoption by any employer of a withdrawal resolution, such employer shall at once notify all employees thereof who are members and all former employees who were members, or their beneficiaries, of such adoption.

(c) In the event of a withdrawal from the retirement system:

(1) If the employer withdrawing from the retirement system is either the Tennessee County Services Association or a development district, such employer shall be liable for the payment of retirement benefits to all vested members and beneficiaries thereof. The counties comprising the Tennessee County Services Association and the counties, cities or towns comprising a development district shall assume a pro rata share of this liability, if the assets of the employer are insufficient to satisfy this liability. In the event any county, city or town comprising the Tennessee County Services Association or a development district which is participating in the retirement system refuses to assume a pro rata share of such liability, such amounts may be withheld from state-shared taxes otherwise accruing to such county, city or town. Any amounts satisfied out of state-shared taxes shall be satisfied last from the two-cent gasoline tax; and

(2) The liability of any other employer participating under this chapter shall be limited to the present value of assets on hand at the time of withdrawal, unless such amount is insufficient to guarantee a return of contributions as hereinafter provided, for which the employer shall be fully liable. In the event any employer refuses to satisfy this liability, such amounts shall become a lien on the property of the employer and may be withheld from state-shared taxes otherwise accruing as provided in subdivision (c)(1), or otherwise collected. The Tennessee County Services Association, the Tennessee County Highway Officials Association, the Tennessee County Commissioners' Association, the Tennessee Association of County Executives and the County Officials Association of Tennessee, or any or all of them, may, by resolution of their governing boards, enter into a mutual agreement whereby such entities may share accumulated assets proportionately to fund this liability on behalf of one another should the assets of any party to the agreement be insufficient to satisfy such liability. In the event of such an agreement, any optional provisions of the retirement plan desired by the contracting entities on and after the effective date of the agreement may only be authorized by the Board of Directors of the Tennessee County Services Association. It is the legislative intent that the state shall realize no increased cost as a result of such entities' participation in the retirement system. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of such entities.

(d) The actuary of the retirement system shall determine by actuarial valuation the share of the assets of the retirement system attributable to contributions of the employer and its employees which is allocable to each beneficiary and each member.

(e) (1) The allocation of such assets shall be in the following order:

(A) First, each member and beneficiary shall be entitled to a share equal to the excess of such member's accumulated contributions less any benefits received; and

(B) Second, each beneficiary and each member who is vested shall be entitled to a share equal to the reserve computed to be required for such person's benefit credits accrued to the date of adoption of the withdrawal resolution, reduced by such person's share under subdivision (e)(1)(A).

(2) If the assets of any employer under subdivision (c)(2) are insufficient to provide in full for the shares under subdivision (e)(1)(B) after provision for all shares under subdivision (e)(1)(A), each share under subdivision (e)(1)(B) shall be reduced pro rata.

(3) The amount of assets so allocated to each such member may be used to provide for the member a paid up annuity beginning at the member's service retirement date, or beginning immediately in the case of a member who has attained such service retirement date, and the amount of assets so allocated to each beneficiary shall be used in providing such part of the member's existing retirement allowance as the amount so allocated will provide. When the payments under this subsection (e) have equalled the amount so established as a paid up annuity, such payments shall cease.

(4) The rights and privileges of both members, former members, and beneficiaries of such employers shall thereupon terminate, except as to the payment of the annuities so provided and the retirement allowances, or parts thereof, provided for the beneficiaries. Any contributions returned or service credit lost due to withdrawal by an employer may not be reestablished with the Tennessee consolidated retirement system pursuant to § 8-37-214 upon subsequent employment.

(5) If any assets remain after providing in full for the shares under subdivision (e)(1), the excess assets shall be returned to the employer.

(6) It is further provided that the retirement system shall not be liable for the payment of any retirement allowances or other benefits, accruing under the provisions of chapters 34-37, on account of employees or beneficiaries of the employers covered hereunder for which reserves have not been previously created from funds contributed by the employer or its employees for such benefits.

(f) Should any employer participating under this chapter cease to exist as a separate legal entity, the benefits payable on account of service rendered as an employee of the entity shall be determined in accordance with the provisions of this section.



§ 8-35-212 - Political subdivisions which participated in superseded state retirement system.

Any political subdivision on June 30, 1972, which shall have been participating in the Tennessee state retirement system under the provisions of former chapter 36 of this title, with respect to its employees, shall participate in this retirement system as of July 1, 1972, and shall be subject to the provisions of this part applicable to employers electing to participate subsequent to July 1, 1972.



§ 8-35-213 - Tennessee County Services Association -- Tennessee County Highway Officials Association.

(a) The Tennessee County Services Association shall be a participating employer as of July 1, 1972, with respect to its employees and shall likewise be subject to all of the provisions of this part applicable to employers electing to participate subsequent to July 1, 1972.

(b) (1) The Tennessee County Highway Officials Association shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the association's board of directors authorizing and funding an actuarial study and passage by the association's board of directors of a resolution authorizing participation and accepting liability incurred as a result of such participation.

(2) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of the Tennessee County Services Association. Such employees shall be entitled to credit for such prior service as the board of directors of the association may authorize and accept the liability therefor.

(3) In case of the withdrawal of the Tennessee County Highway Officials Association as a participating employer, the benefits of the association shall be determined in accordance with the provisions of § 8-35-211.

(4) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees or beneficiaries of such association for which reserves have not been previously created from funds contributed by the association and/or its employees.

(5) It is the legislative intent that the state shall realize no increased cost as a result of this subsection (b). All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-214 - Creditable service of certain participants in superseded state retirement system.

The employees of any employer participating in the retirement system pursuant to §§ 8-35-212 and 8-35-213 shall be credited as of July 1, 1972, with all service which shall have been creditable to them as of June 30, 1972, under the Tennessee state retirement system.



§ 8-35-215 - Regional libraries.

As of July 1, 1999, all assets credited to the state accumulation fund on account of a regional library board's participation in the retirement system shall be transferred to the state. Upon such transfer, the state shall be liable for the payment of any retirement allowances or other benefits on account of those individuals who were employed by a regional library board prior to July 1, 1999.



§ 8-35-216 - Educational cooperatives.

(a) Any educational cooperative established as a separate legal entity under § 49-2-1304 may, by resolution duly adopted by its governing body, elect to authorize its employees to participate in the retirement system, subject to rules and regulations prescribed by the board of trustees.

(b) The employer contribution for employees who are teachers, as defined in chapter 34, part 1 of this title, shall be paid by the state as in the case of teachers employed in local school systems.

(c) If the governing body elects to authorize its employees who are not teachers, as defined in chapter 34, part 1 of this title, to participate, then the employer contribution for such employees shall be paid by the educational cooperative out of whatever funds are available to it for such purpose.

(d) The member employees who are not teachers shall have no voice in the election of the board of trustees.

(e) Teachers may establish prior service in the retirement system for the time they have been employed by the cooperative, upon paying into the system the contributions which they would have made had they been members, plus interest as determined by the board of trustees.



§ 8-35-217 - Participation by political subdivisions.

(a) (1) Any political subdivision electing to participate in the retirement system on or after July 1, 1983, in accordance with this part, shall participate in the provisions of the plan as they exist for state employees on the date of participation; except that prior service credit authorized in § 8-35-203(a)(2) shall remain optional.

(2) An irrevocable election of this option must be made on the date of participation.

(b) If an employer does not extend social security coverage to its employees, the employer is authorized, subject to the approval of the board, to establish a different benefit accrual rate, adopt different retirement eligibility service and age requirements, or to otherwise alter the pension plan benefit structure for all or for certain classes of its employees. Based on the advice of nationally recognized counsel employed by the Tennessee consolidated retirement system, any such alternative plan shall comply with all requirements of federal laws, rules, and regulations and also qualify as a social security replacement plan.



§ 8-35-218 - Withdrawal by political subdivision.

(a) Upon giving at least one (1) year's advance notice in writing to the board of trustees, a political subdivision may terminate, effective July 1 following the end of the notice period, its participation in the retirement system, under the following terms and conditions:

(1) The political subdivision shall submit a resolution to withdraw from the retirement system, legally adopted by two thirds (2/3) of the membership of the chief legislative body of the political subdivision;

(2) The withdrawal shall apply to all departments of the political subdivision;

(3) Such resolution to withdraw may be rescinded and withdrawn by a resolution legally adopted and approved by the chief legislative body of the political subdivision at any time prior to the expiration of the one-year notice period;

(4) Employees who are members of the retirement system on the date such withdrawal resolution becomes effective shall continue membership in the retirement system until termination of employment, with the employer being liable for contributions and benefits as contained herein;

(5) An employee who is not yet a member but is serving a probationary period pursuant to § 8-35-107 on the date the withdrawal becomes effective shall have such probationary period waived and shall have thirty (30) days to elect to participate in the retirement system with the employer being liable for contributions as herein provided;

(6) Employees who are hired after the effective date of the resolution shall not be permitted to participate in the retirement system;

(7) Any employee who continues participation in the Tennessee consolidated retirement system shall not be eligible to participate in any other retirement system provided by the employer;

(8) Any employee who, upon termination of employment with such employer, withdraws service rendered to that employer shall not later be permitted to establish that service with the retirement system, unless the employer rejoins the retirement system pursuant to subdivision (a)(14). The establishment of such service shall be subject to the provisions of § 8-37-214;

(9) An employee of the withdrawing political subdivision shall not be permitted to retire, begin receiving a benefit, and continue working with the same employer;

(10) All members participating under this section, including retired former employees, shall be entitled to benefits according to the plan as it exists for such employer on the date of withdrawal;

(11) An actuarial valuation shall be completed by the system's actuary when an employer voluntarily withdraws from the retirement system pursuant to this section. The actuarial valuation shall determine the appropriate employer contributions to be made to the plan based on a level dollar contribution so as to amortize the unfunded accrued liability over a period of time established by the board of trustees, such period not to exceed a thirty-year period. The board of trustees may, at its discretion, reestablish the amortization period at any time provided such re-established period does not exceed thirty (30) years. The level dollar contribution amount shall be remitted monthly to the retirement system. Pursuant to § 8-34-506, the biennial valuation shall continue to be performed;

(12) Employer contributions may be adjusted as frequently as monthly should such additional contributions be needed to fund the benefits of members and beneficiaries covered under this section;

(13) Any liabilities resulting from this section shall be a liability of the employer and not the state. Should any required employer costs become delinquent, the commissioner of finance and administration, at the direction of the board of trustees of the retirement system, is authorized to withhold such amount or part of such amount from any state-shared taxes which are otherwise apportioned to such employer, and any amounts so withheld shall come last from the state shared gasoline tax designated in title 54, chapter 4;

(14) An employer may elect at a later date to rejoin the retirement system in accordance with § 8-35-201; provided, that any such resolution to rejoin shall be irrevocable and the employer shall not later be permitted to withdraw under the provisions of this section. The governing body of any such employer that rejoins the retirement system may pass a resolution to permit its employees to claim service credit for service rendered during the period from the date the employer withdrew from the retirement system through the date the employer rejoined the retirement system, if the employer authorizes the credit and assumes the employer liability for such prior service. Upon the authorization and assumption of the employer liability, any employee who meets the requirements of § 8-35-203(a)(2)(A) and (B) shall be entitled to receive credit for such service by making a lump sum payment of the contributions such employee would have made had such employee been a contributory member during the period claimed, plus interest at the rate provided for in § 8-37-214. The employer shall not have the option of paying the employee contributions required under this subdivision (a)(14); and

(15) A political subdivision that withdraws its participation from the retirement system and elects to participate in the state's deferred compensation plan pursuant to § 8-25-111, shall not be subject to the one-year advance notice requirement in this section; instead, the political subdivision shall give the board of trustees at least six (6) months advance written notice of the effective date of the withdrawal. The political subdivision shall submit a withdrawal resolution, legally adopted by two-thirds (2/3) of the membership of the chief legislative body of the political subdivision, at least six (6) months in advance of the political subdivision's effective date of the withdrawal, which shall be submitted on the first day of any quarter following the six-month minimum notice requirement. Such resolution to withdraw may be rescinded and withdrawn by a resolution legally adopted and approved by the chief legislative body of the political subdivision at any time prior to the expiration of the six-month notice period.

(b) Upon giving at least one (1) year's advance notice in writing to the board of trustees, a hospital, nursing home, transit authority, utility, or other instrumentality that operates under the direction of its own governing board and that is not subject to the general control and administration of the chief legislative body of the political subdivision may terminate, effective July 1 following the end of the notice period, its participation in the retirement system. To terminate such participation, the following terms and conditions must be met:

(1) The governing body of the instrumentality and the chief legislative body of the political subdivision shall each submit a resolution approving the withdrawal of the instrumentality from the retirement system. Both resolutions must be adopted by two thirds (2/3) of the membership of the chief legislative body of the political subdivision and of the governing body of the instrumentality;

(2) Either the instrumentality or the political subdivision may, by resolution legally adopted and approved by the respective governing body, rescind the resolution approving the withdrawal at any time prior to the expiration of the one-year notice period;

(3) Upon the effective date of any such withdrawal resolution, the current and future employees of the instrumentality shall be subject to the provisions of subdivisions (a)(4)-(9);

(4) All employees of the instrumentality that continue membership in the retirement system pursuant to subdivisions (a)(4) or (a)(5), including retired former employees, shall be entitled to benefits according to the plan as it exists for such instrumentality on the date of withdrawal, with the political subdivision being liable for contributions and benefits as provided in subdivisions (a)(11)-(13); and

(5) The political subdivision may elect at a later date to have the instrumentality rejoin the retirement system in accordance with § 8-35-201; provided, that any such resolution to rejoin shall be irrevocable and the instrumentality shall not later be permitted to withdraw under the provisions of this subsection (b). The employees of any such instrumentality that rejoins the retirement system may, pursuant to the terms and conditions described in subdivision (a)(14), establish service credit for service rendered during the period from the date the instrumentality withdrew from the retirement system through the date the instrumentality rejoined the retirement system.



§ 8-35-219 - Application of part-time employee provisions.

(a) Notwithstanding §§ 8-35-103 and 8-35-217 to the contrary, any current or future employer which participates in the retirement system pursuant to this part shall have the option to exclude its part-time employees from membership in the retirement system by passage of a resolution of its chief governing body; provided, that any employee of such employer participating in the retirement system by virtue of part-time service shall continue to be eligible for membership in the retirement system.

(b) The chief legislative body of any employer participating in the retirement system pursuant to this part may elect at a later date to extend retirement coverage to its part-time employees by passage of a resolution authorizing such coverage and accepting the liability therefor; provided, that any such resolution shall be irrevocable and the employer shall not later be permitted to exclude part-time employees under the provisions of this section.



§ 8-35-220 - Tennessee Historical Society.

(a) The Tennessee Historical Society shall be a participating employer in the Tennessee consolidated retirement system, upon passage of a resolution by the society's board of directors authorizing such participation and accepting the liability incurred as a result of the participation by its employees.

(b) The employees of the society shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the society under the same provisions which apply to employees of local governments.

(d) Withdrawal of the society from participation in the retirement system shall be governed by the provisions in this part which apply to local governments.

(e) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the society or their beneficiaries for which reserves have not been previously created from funds contributed by the society and/or its employees.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the society.



§ 8-35-221 - Workforce investment.

(a) Any entity engaged in the administration of the programs authorized under the Workforce Investment Act of 1998, compiled in 29 U.S.C. § 2801 et seq., on behalf of a local workforce investment area designated under 29 U.S.C. § 2831 shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon satisfying the following conditions:

(1) The local workforce investment area includes more than one (1) political subdivision of this state;

(2) The administrative entity for the local workforce investment area is currently or was previously an institution of the University of Tennessee or the Tennessee board of regents;

(3) The elected chief executive officers of the political subdivisions that comprise the local workforce investment area pass a resolution authorizing an actuarial study to determine the liability associated with such participation, and accepting responsibility for the costs of such study; and

(4) Following receipt of the actuarial study, such elected chief executive officers pass a resolution authorizing such participation and agreeing that the liability therefor shall be paid from funds allocated to the local workforce investment area by grant, contract, or otherwise from state, local, or federal sources.

(b) The employees of the entity shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) Such employees shall be entitled to credit for such prior service as approved by the elected chief executive officers as provided in subsection (a) under the same provisions that apply to employees of local governments.

(d) In case of the withdrawal of the entity as a participating employer, the benefits of members and beneficiaries shall be determined in accordance with the provisions of § 8-35-211.

(e) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees of the entity or their beneficiaries for which reserves have not been previously created from funds contributed by the entity or its employees, or both.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the entity.



§ 8-35-223 - Douglas-Cherokee economic authority.

(a) The Douglas-Cherokee economic authority shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the authority's board of directors authorizing an actuarial study; and

(2) Passage of a resolution by the authority's board of directors authorizing such participation and accepting the liability as a result of the participation by its full-time employees.

(b) The employees of the authority shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the authority under the same provisions which apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the authority or their beneficiaries, for which reserves have not been previously created from funds contributed by the authority and/or its employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the authority.



§ 8-35-224 - Upper east Tennessee human development agency.

(a) The upper east Tennessee human development agency shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the agency's board of directors authorizing an actuarial study; and

(2) Passage of a resolution by the agency's board of directors authorizing such participation and accepting the liability as a result of the participation by its full-time employees.

(b) The employees of the agency shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the agency under the same provisions which apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the agency or their beneficiaries for which reserves have not been previously created from funds contributed by the agency and/or its employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the agency.



§ 8-35-225 - [Repealed.]

HISTORY: Acts 1986, ch. 663, § 1; 2010, ch. 777, § 14; repealed by Acts 2014, ch. 659, § 11, effective April 10, 2014.



§ 8-35-226 - Elected city, special school district, or county governmental personnel.

(a) Appointed or elected school board members of special school districts, and of city or county boards, commissions, committees, councils and the like, by whatever name known, who are elected by popular vote and whose duties are performed intermittently or periodically for the purposes of fixing rates, issuing permits or licenses, regulating trades or professions, or who serve in an advisory, study or planning capacity and the like, shall be eligible for membership in the Tennessee consolidated retirement system at the option of the chief legislative body of the city, special school district or county, upon satisfying the provisions of the following subdivisions:

(1) The chief legislative body of the city, special school district or county passes a resolution approved by a two-thirds (2/3) majority authorizing membership for such employees and accepting the liability therefor;

(2) Upon such authorization and assumption of the employer liability, any such employee who meets the requirements of § 8-35-203(a)(2)(A) and (B) shall be eligible to establish retirement credit for such periods of previous service as authorized for other employees of the city, special school district or county;

(3) An employee establishing such prior service must make a lump sum payment equal to the employee contributions such employee would have made had such employee been a member of the system during the period claimed, plus interest at the rate provided in § 8-37-214; and

(4) Membership in the retirement system pursuant to this section shall be permitted only if the chief legislative body that has authorized retirement participation for its departments or instrumentalities extends such coverage to all nonparticipating departments and instrumentalities. If such option is elected, the remaining departments and instrumentalities shall participate under the conditions of § 8-35-201.

(b) (1) Upon becoming a vested member of the Tennessee consolidated retirement system, any employee of a city who was formerly an elected official of the city where such employee is so employed shall be eligible to establish retirement credit for such time such employee served as an elected official of the city if the following conditions are met:

(A) The city has by a two-thirds (2/3) majority of its legislative body approved a resolution as provided in subsection (a);

(B) Such person was an employee of the city on the date such resolution was enacted;

(C) The city at its option approves by a two-thirds (2/3) majority of its legislative body a resolution authorizing an actuarial study to determine the liability associated with such prior service, and in such resolution the city accepts responsibility for the costs of such study; and

(D) Following receipt of the actuarial study, the city adopts a resolution approved by a two-thirds (2/3) majority of the legislative body authorizing prior service for such employee and accepts the liability for such service.

(2) Any employee establishing such prior service must make a lump sum payment equal to the employee contributions such employee would have made had such employee been a member of the retirement system during the period claimed, plus interest at the rate provided in § 8-37-214.

(3) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of such employee or such employee's beneficiaries for which reserves have not been previously created from funds contributed by the city and/or by or on behalf of such employee.

(4) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the city legislative body.

(c) Retirement benefits payable on service established pursuant to this section shall be computed in accordance with the provisions of chapter 36 of this title. In no event shall the benefit payable on such service be less than that provided under § 8-36-209(a)(1)(A), (a)(1)(B), (a)(2)(A)(i) or (a)(2)(A)(ii), depending upon which option is exercised by the chief legislative body. Such benefit is subject to the limitations of § 8-36-102.

(d) Service pursuant to this section shall be independent of all other creditable service for the purpose of calculating the member's average final compensation.

(e) For the purposes of determining the limitations on the amount of the retirement allowance as provided in § 8-36-102, the average final compensation for service granted pursuant to this section shall be independent of the average final compensation calculation on any other creditable service in the retirement system.



§ 8-35-227 - [Repealed.]

HISTORY: Acts 2008, ch. 1086, § 1; 2010, ch. 777, § 15; repealed by Acts 2013, ch. 296, § 11, effective April 29, 2013.



§ 8-35-228 - Participating political subdivision employees -- Credit for employees participating on July 1, or August 1, 1973.

(a) Any present employee of a political subdivision participating in the retirement system effective August 1, 1973, under the provisions of this part shall be eligible for retirement credit for service rendered to such employer under the following conditions:

(1) Such employee was employed by the political subdivision within one (1) year of August 1, 1973;

(2) Such employee joined the retirement system within two (2) years of August 1, 1973;

(3) Such credit shall be granted under the same terms and conditions which apply to other employees employed by the political subdivision on August 1, 1973;

(4) The participating political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with the granting of such service credit and, following review of the cost of granting such service credit, the chief governing body of the political subdivision shall pass a resolution authorizing such service credit and accepting the liability therefor; and

(5) The service credit authorized by this subsection (a) must be established by the member prior to January 1, 1988.

(b) Any present employee of a political subdivision participating in the retirement system effective July 1, 1973, under the provisions of this part shall be eligible for retirement credit for service rendered to such employer if all following conditions are met:

(1) Such employee was in service on the political subdivision's date of participation;

(2) Service rendered prior to the political subdivision's date of participation shall be granted under the same terms and conditions which apply to other employees employed by the political subdivision on July 1, 1973;

(3) For service rendered after the date of participation, the member must pay in a lump sum the amount such member would have paid had such member been a member for the period claimed, plus interest as provided by § 8-37-214;

(4) The participating political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with the granting of such service credit and, following review of the cost of granting such service credit, the chief governing body of the political subdivision passes a resolution authorizing such service credit and accepting the liability therefor; and

(5) The service credit authorized by this subsection (b) must be established by the member prior to January 1, 1989.



§ 8-35-229 - [Repealed.]

HISTORY: Acts 1987, ch. 201, § 1; 2010, ch. 777, § 16; repealed by Acts 2013, ch. 296, § 11, effective April 29, 2013.



§ 8-35-230 - Tennessee State Employees' Association.

(a) The Tennessee State Employees' Association shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the association's board of directors authorizing an actuarial study; and

(2) Passage of a resolution by the association's board of directors authorizing such participation and accepting the liability as a result of the participation by its full-time employees.

(b) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the association under the same provisions which apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the association or their beneficiaries for which reserves have not been previously created from funds contributed by the association and/or its employees.

(e) In case of the withdrawal of the association as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with the provisions of § 8-35-211.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-231 - Tennessee County Commissioners' Association.

(a) The Tennessee County Commissioners' Association shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the association's board of directors authorizing and funding an actuarial study; and

(2) Passage by the association's board of directors of a resolution authorizing participation and accepting liability incurred as a result of such participation.

(b) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of the Tennessee County Services Association. Such employees shall be entitled to credit for such prior service as the board of directors of the association may authorize and accept the liability therefor.

(c) In case of the withdrawal of the association as a participating employer, the benefits of the association shall be determined in accordance with the provisions of § 8-35-211.

(d) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees or beneficiaries of the association for which reserves have not been previously created from funds contributed by the association and/or its employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-232 - Entity ineligible to participate in retirement system if participation would adversely affect system's status as a qualified plan.

Notwithstanding any provision of this chapter to the contrary, no entity shall be eligible to participate in the retirement system if the chair of the Tennessee consolidated retirement system determines, in the chair's sole discretion, that the entity's participation could have a potentially adverse effect on the retirement system's status as a qualified plan under the Internal Revenue Code, codified in U.S.C. title 26, and regulations. In making such determination, the chair may rely on the advice of a nationally recognized counsel in the area of government employee benefit plans.



§ 8-35-233 - [Repealed.]

HISTORY: Acts 1989, ch. 161, § 1; 2010, ch. 777, § 18; repealed by Acts 2013, ch. 296, § 11, effective April 29, 2013.



§ 8-35-234 - Employee serving as city judge or city attorney.

Notwithstanding any provision of law to the contrary, any present employee serving as a city judge or city attorney for a municipality shall be eligible for membership in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the municipality's governing body authorizing an actuarial study;

(2) Passage of a resolution by the municipality's governing body authorizing such participation and accepting the liability as a result of the participation by the employee;

(3) The employee shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part;

(4) The employee shall be entitled to credit for prior service as approved by the governing body of the municipality under the same provisions which apply to employees of local governments;

(5) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of an employee of the municipality or the employee's beneficiaries, for which reserves have not been previously created from funds contributed by the municipality and/or its employees;

(6) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the municipality;

(7) The provisions of this section shall not be construed to require the municipality to extend coverage to any other employees of the municipality; and

(8) Service pursuant to this section shall be independent of all other creditable service for the purpose of calculating the member's average final compensation.



§ 8-35-235 - [Repealed.]

HISTORY: Acts 1990, ch. 706, § 1; 2010, ch. 777, § 19; repealed by Acts 2014, ch. 659, § 11, effective April 10, 2014.



§ 8-35-236 - Credit for former political subdivision service by state employee.

(a) Any retired member or any member who completes one (1) year or more of current membership service in the Tennessee consolidated retirement system shall be entitled to establish retirement credit for time during which such member was employed by a political subdivision if the following conditions are met:

(1) The political subdivision is a participating employer in the Tennessee consolidated retirement system;

(2) The political subdivision's legislative body passes a resolution authorizing an actuarial study to determine the liability associated with such prior service, and accepting responsibility for the costs of such study;

(3) The member or retired member files with the political subdivision, within sixty (60) days of the passage of the resolution authorizing the study, a notice of the member's intention to establish such prior service. Any member or retired member who fails to file the notice of election within the sixty-day period shall not later be eligible to establish such prior service;

(4) Following receipt of the actuarial study, the political subdivision's legislative body by a two-thirds (2/3) vote adopts a resolution authorizing prior service for such members and accepting the liability therefor; provided, that the political subdivision may only authorize credit for such periods of previous service as authorized for other employees of the political subdivision; and

(5) Any person establishing such prior service must make a lump sum payment equal to the member contributions the member or retired member would have made had such person been a member of the retirement system during the period claimed, plus interest at the rate provided in § 8-37-214.

(b) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of such member or the member's beneficiaries for which reserves have not been previously created from funds contributed by the political subdivision and/or by or on behalf of such member.

(c) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the political subdivision's legislative body.



§ 8-35-237 - Elected purchasing agent and appointed administrator of elections.

(a) Notwithstanding any provision of the law to the contrary, any county served by a purchasing agent elected by popular vote or an appointed administrator of elections may authorize membership in the Tennessee consolidated retirement system for such officials if all of the following conditions are met:

(1) The chief governing body of the local government passes a resolution authorizing an actuarial study to determine the liability associated with such membership, and accepting responsibility for the costs of such study; and

(2) Following receipt of the actuarial study, the governing body of the local government passes a resolution authorizing such participation and accepting the liability for such participation.

(b) The employee will make the same contributions, participate in the same manner and will be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employee will be entitled to credit for prior service as an elected purchasing agent or appointed administrator of elections as approved by the governing body of the local government under the same provisions which apply to employees of participating local governments.

(d) Notwithstanding subdivision (a)(1) to the contrary, any county with county officials participating in the retirement system pursuant to § 8-35-116(b) shall not be required to have an actuarial study performed in order to authorize membership in the retirement system for its elected purchasing agent or appointed administrator of elections. In the event the county elects not to have such an actuarial study performed, the employer contributions payable to the retirement system by the county for such participation shall be based upon the employer contribution rate established for the county pursuant to § 8-35-116(b).

(e) The retirement system shall not be liable for the payment of retirement allowance or other payments on account of employees of the local government or their beneficiaries, for which reserves have not been previously created from funds contributed by the local government and/or its employees.

(f) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the local government.

(g) The provisions of this section shall not be construed to require the local government to extend coverage to any other employees of the local government.



§ 8-35-239 - Tennessee Association of County Mayors.

(a) The Tennessee Association of County Mayors shall be eligible to be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the association's board of directors authorizing and funding an actuarial study, and passage by the association's board of directors of a resolution authorizing participation and accepting liability incurred as a result of such participation.

(b) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of the Tennessee County Services Association. The employees of the association shall be entitled to credit for such prior service as the board of directors of the association may authorize and accept liability.

(c) In case of the withdrawal of the Tennessee Association of County Mayors as a participating employer, the benefits of the association shall be determined in accordance with the provisions of § 8-35-211.

(d) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees or beneficiaries of the Tennessee Association of County Mayors for which reserves have not been previously created from funds contributed by the association and/or its employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-240 - Tennessee Municipal League -- Tennessee Municipal League risk management pool -- Tennessee municipal bond fund.

(a) The Tennessee Municipal League (TML), the Tennessee Municipal League risk management pool (TML Pool), and the Tennessee municipal bond fund (TMBF), or any or all of them, shall be eligible to be participating employers in the Tennessee consolidated retirement system upon:

(1) Passage of a resolution by the board of directors of the TML, the TML Pool, and/or the TMBF authorizing an actuarial study; and

(2) Passage of a resolution by the board of directors of the TML, TML Pool, and/or TMBF authorizing such participation and accepting the liability as a result of the participation by its full-time employees.

(b) The employees of TML, the TML Pool, and/or the TMBF shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of TML, the TML Pool, and/or the TMBF under the same provisions that apply to employees of local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of TML, the TML Pool, and/or the TMBF or their beneficiaries for which reserves have not been previously created from funds contributed by TML, the TML Pool, and/or the TMBF and/or their employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of TML, the TML Pool, and/or the TMBF.

(f) In case of the withdrawal of TML, the TML Pool, and/or the TMBF as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with the provisions of § 8-35-211.



§ 8-35-241 - Teachers.

(a) Any member employed as a teacher with a political subdivision on the date the political subdivision began participation in the retirement system shall be entitled to establish retirement credit for such periods of previous service rendered to such political subdivision if the following conditions are met:

(1) The chief legislative body of the political subdivision passes a resolution authorizing an actuarial study to determine the liability associated with such prior service, and accepting responsibility for the costs of such study;

(2) The member files with the political subdivision, within sixty (60) days of the passage of the resolution authorizing the study, a notice of the member's intention to establish such prior service. Any member who fails to file the notice of election within the sixty-day period shall not later be eligible to establish such prior service;

(3) Following receipt of the actuarial study, the chief legislative body by a two-thirds (2/3) vote adopts a resolution authorizing prior service for such members and accepting the liability therefor; provided, that the political subdivision may only authorize credit for such periods of previous service as authorized for other employees of the political subdivision; and

(4) A teacher may establish prior service with the board of education under the same terms and conditions which were applicable when the local government authorized participation in the retirement system.

(b) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the political subdivision.



§ 8-35-242 - Teachers and employees of a public charter school.

(a) All teachers and employees of a public charter school that converts from a public school shall continue to participate in the same retirement program as the teachers and employees of the local board of education to which the charter school is associated. Such participation shall be under the same terms and conditions as the teachers and employees of the local board of education. For retirement purposes, all teachers and employees of such a public charter school shall be considered employees of the local board of education and such board of education shall be responsible for all reporting and submission of funds to the appropriate retirement system.

(b) All teachers and employees of a new public charter school shall participate in the same retirement program as the teachers and employees of the local board of education to which the charter school is associated. Such participation shall be under the same terms and conditions as the teachers and employees of the local board of education. For retirement purposes, all teachers and employees of such a public charter school shall be considered employees of the local board of education and such board of education shall be responsible for all reporting and submission of funds to the appropriate retirement system.



§ 8-35-243 - Participation by solid waste authority.

(a) Notwithstanding anything in § 8-35-201 to the contrary, a solid waste authority created by two (2) or more counties or municipalities pursuant to title 68, chapter 211, part 9, may request approval of the board of trustees to become a participating employer in the Tennessee consolidated retirement system upon satisfying the following conditions:

(1) The board of directors of the authority passes a resolution authorizing an actuarial study to determine the liability associated with such participation, and accepting responsibility for the costs of such study; and

(2) Following receipt of the actuarial study, the board of directors of the authority passes a resolution authorizing such participation and accepting the liability therefor.

(b) The employees of the authority shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of other local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of directors of the authority under the same provisions which apply to employees of other local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the authority or their beneficiaries, for which reserves have not been previously created from funds contributed by the authority and/or its employees.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the authority.

(f) If an authority is admitted and participates in the retirement system pursuant to § 8-35-201(d), any county or municipality becoming a member of the authority by agreement after its coverage in the retirement system shall, as a condition of such agreement, be deemed to have accepted its share of the liability incurred by the authority's participation.

(g) The board of directors of any authority admitted in the retirement system pursuant to § 8-35-201(d) prior to March 25, 1993, may authorize the optional provisions of the retirement plan; provided, that the liability incurred by such optional provisions shall be payable only from funds or money of the authority available therefor.

(h) In case of the withdrawal of an authority as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with the provisions of § 8-35-211.



§ 8-35-244 - Employees of the County Officials Association of Tennessee.

(a) The County Officials Association of Tennessee may be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the board of directors of the association authorizing and funding an actuarial study and passage by the board of directors of the association of a resolution authorizing participation and accepting liability incurred as a result of such participation.

(b) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of the Tennessee County Services Association. Such employees shall be entitled to credit for such prior service as the board of directors of the association may authorize and accept the liability therefor.

(c) In case of the withdrawal of the County Officials Association of Tennessee as a participating employer, the benefits of the association shall be determined in accordance with the provisions of § 8-35-211.

(d) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees or beneficiaries of the County Officials Association of Tennessee which reserves have not been previously created from funds contributed by the association or its employees, or both.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-245 - Administration of pre-existing public employee retirement plans.

(a) The retirement system, on request of the chief governing body of a political subdivision participating in the retirement system, may administer on behalf of such political subdivision any pre-existing public employee retirement plan maintained by the political subdivision. However, any such plan must be a qualified plan under the Internal Revenue Code and must have a benefit structure suitable for efficient administration by the retirement system. Acceptance of the administration of the preexisting plan shall be subject to the approval of the board of trustees. If approval is given, such administration shall be in accordance with the terms specified by the chair of the board of trustees, and all assets and requisite records of the pre-existing plan shall be transferred to the retirement system.

(b) The state treasurer shall be responsible for investment of the plan assets in accordance with the laws, guidelines and policies which govern investments of the assets of the retirement system. All assets of the pre-existing plan may be commingled for investment purposes with assets of the retirement system.

(c) The retirement system shall not be liable for the payment of any retirement allowances or other benefits on account of the members, retirees or beneficiaries of any pre-existing plan administered pursuant to this section for which reserves have not been previously created from funds contributed by the respective political subdivision or its employees for such benefits.

(d) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with this section, including administrative costs, shall be the responsibility of the respective political subdivision.



§ 8-35-246 - Tennessee Association of Assessing Officers.

(a) The Tennessee Association of Assessing Officers may be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the board of directors of the association authorizing and funding an actuarial study and passage by the board of directors of the association of a resolution authorizing participation and accepting liability incurred as a result of such participation.

(b) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system under this part. Such employees shall be entitled to credit for such prior service as approved by the board of directors of the association under the same provisions which apply to employees of local governments.

(c) In case of the withdrawal of the association as a participating employer, the benefits of the association shall be determined in accordance with the provisions of § 8-35-211.

(d) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees of the association or their beneficiaries for which reserves have not been previously created from funds contributed by the association or its employees, or both.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the association.



§ 8-35-247 - Member employed by Tennessee Appalachia Education Cooperative.

Any member who is employed by a county which participated in the Tennessee Appalachia Education Cooperative shall be eligible to establish retirement credit for time during which such member was employed with the cooperative if the following conditions are met:

(1) The member has one (1) year or more of current membership service in the retirement system based upon service rendered to the county;

(2) The chief legislative body of the county passes a resolution authorizing an actuarial study to determine the liability associated with such prior service, and accepting responsibility for the costs of such study;

(3) The member files with the county, within sixty (60) days of the passage of the resolution authorizing the study, a notice of the member's intention to establish such prior service. Any member who fails to file the notice of election within the sixty-day period shall not later be eligible to establish such prior service.

(4) Following receipt of the actuarial study, the county adopts a resolution approved by a two-thirds (2/3) majority of the chief legislative body authorizing the prior service and accepting the liability therefor; and

(5) The member makes a lump sum payment to the retirement system equal to the employee contributions such member would have made had such member been a member of the system during the period claimed, plus interest at the rate provided in § 8-37-214.



§ 8-35-248 - Membership of separate local governmental entities.

Except as otherwise expressly provided by law, should any department, agency or instrumentality of a participating political subdivision become a separate local governmental entity from the political subdivision, the employees of such entity shall not be entitled to future membership in the retirement system on account of continued service with the entity unless the chief governing body of the entity elects to become a participating employer pursuant to § 8-35-201. Upon such election, the chief governing body of the political subdivision may request the retirement system to have an actuarial study conducted to determine the share of the assets of the retirement system attributable to contributions of the political subdivision which would be needed for the entity to maintain a comparable employer contribution rate or funding level as the political subdivision. Upon receipt of the actuarial study, the chief governing body of the political subdivision shall have the authority to pass and file with the retirement system a resolution requesting that such amount be transferred from the credit of the political subdivision to the entity. Any amount so transferred shall be used to pay the annuities of the entity's employees and shall be considered assets of the entity for all other purposes pursuant to the provisions of chapters 34-37 of this title.



§ 8-35-249 - Regional jail authority as participating employer.

(a) A regional jail authority created by two (2) or more counties or municipalities pursuant to title 41, chapter 12 may request approval of the board of trustees to become a participating employer in the Tennessee consolidated retirement system upon satisfying the following conditions:

(1) The board of commissioners of the authority passes a resolution authorizing an actuarial study to determine the liability associated with such participation, and accepting responsibility for the costs of the study; and

(2) Following receipt of the actuarial study, the board of commissioners of the authority passes a resolution authorizing such participation and accepting the liability for participation.

(b) The employees of the authority shall make the same contributions, participate in the same manner and shall be eligible for the same benefits as employees of other local governments participating in the retirement system under this part.

(c) The employees shall be entitled to credit for prior service as approved by the board of commissioners of the authority under the same provisions that apply to employees of other local governments.

(d) The retirement system shall not be liable for the payment of retirement allowances or other payments on account of employees of the authority or their beneficiaries, for which reserves have not been previously created from funds contributed by the authority or its employees, or both.

(e) It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the authority.

(f) If an authority is admitted and participates in the retirement system pursuant to this section, any county or municipality becoming a member of the authority by agreement after its coverage in the retirement system shall, as a condition of the agreement, be deemed to have accepted its share of the liability incurred by the authority's participation.

(g) In case of the withdrawal of an authority as a participating employer, the benefits of the members and beneficiaries shall be determined in accordance with § 8-35-211.



§ 8-35-250 - Resolution to discontinue noncontributory provisions of § 8-34-206.

(a) The chief governing body of any employer participating in the retirement system pursuant to this part may by resolution, legally adopted and approved by a two-thirds (2/3) majority of that body, elect to discontinue the noncontributory provisions of § 8-34-206 for all employees employed after the effective date of the resolution and to have the contributions made by the employees treated as employer contributions pursuant to § 8-37-216. Employees who were employed prior to this date will continue to be eligible for the noncontributory provisions of § 8-34-206; provided, however, any such employee who thereafter leaves or is discharged from employment with that employer and later returns to employment with that employer shall not be eligible for the noncontributory provisions of § 8-34-206. Any such resolution shall set forth the effective date of the discontinuance; provided, that the date shall be on the first day of any quarter following a minimum of three (3) months' notice to the retirement system.

(b) Any resolution to discontinue the noncontributory provisions of § 8-34-206 that is adopted pursuant to this section shall be irrevocable and the employer shall not be permitted to elect at a later date to provide the noncontributory provisions of § 8-34-206.



§ 8-35-251 - Resolution to discontinue the mandatory retirement provisions of § 8-36-205.

(a) The chief governing body of any political subdivision participating in the retirement system may by resolution, legally adopted and approved by a two-thirds (2/3) majority of that body, elect to discontinue the mandatory retirement provisions of § 8-36-205 for all its firefighters and police officers, and for anyone who has been transferred from such a position to a supervisory or administrative position within the police or fire department of the political subdivision. All such employees who were employed prior to the effective date of the resolution will continue to be subject to the mandatory retirement provisions of § 8-36-205 and will continue to be eligible for the supplemental bridge benefit established pursuant to § 8-36-211. Such resolution shall set forth the effective date of the discontinuance; provided, that the date shall be on the first day of any quarter following a minimum of three (3) months' notice to the retirement system.

(b) Any resolution to discontinue the mandatory retirement provisions of § 8-36-205 that is adopted pursuant to this section shall be irrevocable and the political subdivision shall not be permitted to elect at a later date to provide the mandatory retirement provisions of § 8-36-205.



§ 8-35-252 - Resolution to discontinue the base benefit improvement provisions of § 8-36-124.

(a) The chief governing body of any employer participating in the retirement system pursuant to this part may by resolution, legally adopted and approved by a two-thirds (2/3) majority of that body, elect to discontinue the base benefit improvement provisions of § 8-36-124 for all employees employed with such employer after the effective date of the resolution. Employees who were employed prior to the effective date of the resolution will continue to be eligible for the base benefit improvement described in § 8-36-124. Such resolution shall set forth the effective date of the discontinuance; provided, that the date shall be on the first day of any quarter following a minimum of three (3) months' notice to the retirement system.

(b) Any resolution to discontinue the base benefit improvement provisions of § 8-36-124 that is adopted pursuant to this section shall be irrevocable and the employer shall not be permitted to elect at a later date to provide the base benefit improvement provisions of § 8-36-124.



§ 8-35-253 - Additional plan options for political subdivisions to participate in the retirement system.

(a) For purposes of §§ 8-35-253 -- 8-35-256, "political subdivision" means any entity authorized to participate in the retirement system pursuant to this part.

(b) Sections 8-35-253 -- 8-35-256 are not applicable to:

(1) State officials, including legislative officials elected by the general assembly, or who are employed in the service of, and whose compensation is payable in whole or in part by, the state, including employees under supervision of the state whose compensation is paid, in whole or in part, from federal or other funds;

(2) Employees of state-supported institutions of higher education; or

(3) Teachers as defined by § 8-34-101.

(c) Sections 8-35-253 -- 8-35-256 are applicable only to those employees that political subdivisions hire on or after July 1, 2012.

(d) It is the intent of the general assembly that there shall be multiple options for political subdivisions of the state to participate in the retirement system. It is further the intent of the general assembly that any political subdivision already participating in the retirement system on July 1, 2012, may continue to do so without making any changes to its existing plan. Accordingly, the following additional plans are established and available for adoption by political subdivisions of the state on or after July 1, 2012, in accordance with § 8-35-201.

(e) With respect to any of the plans adopted by a political subdivision on or after July 1, 2012, the following provisions are applicable:

(1) A political subdivision may for employees hired on or after July 1, 2012, freeze, suspend or modify benefits, employee contributions, plan terms and design prospectively; provided, that these actions are authorized by an enactment of the general assembly;

(2) Nothing under state law may confer to employees of a political subdivision who are hired on or after July 1, 2012, or after the date the political subdivision authorizes its employees to participate in the retirement system in accordance with this part, whichever is later, an implied right to future retirement benefit arrangements. For such employees, a political subdivision may adjust retirement benefit formulas, cost of living adjustments, if allowable, contribution rates, and retirement eligibility ages in accordance with this section, unless prohibited by federal law;

(3) Employees hired on or after July 1, 2012, or after the date the political subdivision authorizes its employees to participate in the retirement system in accordance with this part, whichever occurs later, may not assert the indefinite continuation of the retirement formulas, contribution rates and eligibility ages in effect at the time of employment;

(4) For all employees hired on or after July 1, 2012, or after the date the political subdivision authorizes its employees to participate in the retirement system in accordance with this part, whichever occurs later, the actuarial value of accrued benefits earned prior to any adjustment pursuant to subdivision (e)(2) above shall remain an enforceable right and may not be reduced without written consent of the employee unless the employee is subject to the forfeiture of the employee's retirement benefits in accordance with § 8-35-124;

(5) Benefits accrued under any of the plans adopted pursuant to §§ 8-35-253 -- 8-35-256 shall be in accordance with 26 U.S.C. § 411.

(f) Any political subdivision participating in any of the plans available to it shall be subject to the withdrawal provisions of § 8-35-211 and § 8-35-218. Notwithstanding any other law to the contrary, a political subdivision, by resolution legally adopted and approved by a majority of the membership of the chief governing body of the political subdivision, may change the plan in which it participates, prospectively for employees hired on or after July 1, 2012. Any such resolution shall set forth the effective date of the change; provided, that the date shall be on the first day of any quarter following a minimum of six (6) months' notice to the retirement system.

(g) A political subdivision may change its plan and cost of living election, if allowable by the respective plan, no more frequently than once every two (2) years, but only for those employees hired on or after July 1, 2012, or after the date the political subdivision authorizes its employees to participate in the retirement system in accordance with this part, whichever is later.

(h) Notwithstanding any provision of §§ 8-35-253 -- 8-35-256 to the contrary and on or after July 1, 2012, a political subdivision may change its employee contribution rate within a plan as it applies to employees hired on or after July 1, 2012. A political subdivision may change its employee contribution rate no more frequently than once a year, or at such other intervals as the board may determine by rule.

(i) A political subdivision that provided notice of withdrawal pursuant to § 8-35-218 but whose effective withdrawal date is July 1, 2012, is not subject to the above-referenced six (6) months' notice requirement in order to change plans; provided, that the resolution to select an alternate plan is adopted prior to July 1, 2012.



§ 8-35-254 - Continuation of prior retirement system -- Employee contributions for new employees.

(a) A political subdivision participating in the retirement system prior to July 1, 2012, may continue to do so under the terms and conditions in effect on July 1, 2012, without taking any additional action.

(b) Notwithstanding any other law to the contrary and only as it applies to new employees hired on or after July 1, 2012, the political subdivision may require employee contributions of zero percent (0%) of the employees' earnable compensation, or may require employee contributions of two and five-tenths percent (2.5%) of the employees' earnable compensation, or employee contributions of five percent (5%) of the employees' earnable compensation. Any employee contributions assumed or paid by a political subdivision on behalf of its employees shall not be credited to the individual account balances of the employees. In order to effectuate a change in the employee contributions, the political subdivision must pass a resolution legally adopted by a majority of the membership of the chief governing body of the subdivision. Any such resolution shall set forth the effective date of the change in employee contributions; provided, that the date shall be on the first day of any quarter following a minimum of three (3) months' notice to the retirement system.



§ 8-35-255 - Establishment of alternative defined benefit plan.

(a) There is established an alternate defined benefit plan that shall offer a service retirement allowance of one and four-tenths percent (1.4%) of the member's average final compensation, multiplied by the number of years of creditable service.

(b) A political subdivision may, by resolution legally adopted and approved by the chief governing body and in accordance with the procedure set out in § 8-35-201, authorize its employees in all of its departments or instrumentalities to become eligible to participate in the alternate defined benefit plan.

(c) Except as otherwise provided in this subsection (c), any member in the alternate defined benefit plan shall be eligible for service retirement upon attainment of sixty-five (65) years of age and upon completion of five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal ninety (90). Any member serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for service retirement upon attainment of sixty (60) years of age and upon completion of five (5) years of creditable service, or at any age upon completion of thirty (30) years of creditable service. Further, any member who has creditable service in a position covered by the mandatory retirement provisions of § 8-36-205 and who is entitled to the supplemental bridge benefit established pursuant to § 8-36-211 shall be eligible for service retirement upon attainment of fifty-five (55) years of age and upon completion of twenty-five (25) years of creditable service; provided, that the service rendered while the member was in a position covered by the mandatory retirement provisions shall be independent of all other creditable service for the purpose of calculating the member's retirement benefits under subsection (a). Section 8-36-211(b)(2) shall not apply in calculating the supplemental bridge benefit for members covered by the mandatory retirement provisions of § 8-36-205(a)(2) who retire on an early service retirement allowance pursuant to this subsection (c). Instead, the supplemental bridge benefit shall be equal to three-fourths of one percent (0.75%) of the member's average final compensation, multiplied by the member's years of creditable service when the member was in a position covered by the mandatory retirement provisions of § 8-36-205(a)(2), but reduced by an actuarially determined factor as set by the board from time to time.

(d) Except as otherwise provided in this subsection (d), any member in the alternate defined benefit plan shall be eligible for early service retirement upon attainment of sixty (60) years of age with five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal eighty (80). Any member serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for early service retirement upon attainment of fifty-five (55) years of age and upon completion of five (5) years of creditable service. The early service retirement allowance calculated under this subsection (d) shall be computed as a service retirement allowance in accordance with subsection (a) but reduced by an actuarially determined factor as set by the board from time to time.

(e) Any member may apply for a disability retirement benefit pursuant to the provisions and criteria set forth in chapter 36, part 5 of this title. All provisions of chapter 36, part 5 of this title shall be applicable, except that the disability retirement allowance shall be equal to nine-tenths (9/10) of a service retirement allowance as computed in subsection (a) and as may be further reduced in accordance with chapter 36, part 5 of this title.

(f) Any reference in chapters 34-37 of this title to the eligibility requirements for an early or service retirement allowance shall for purposes of this section mean the eligibility requirements set forth in subsections (c) and (d). Any reference in chapters 34-37 of this title to the formula for computing an early or service retirement allowance, or for computing a disability retirement allowance, shall for purposes of this section mean the applicable formula as set out in subsections (a), (d) or (e).

(g) Sections 8-36-109(b)(1)(C) and 8-36-123(a)(2) shall not apply in determining the retirement allowance payable under § 8-36-109(b) or under § 8-36-123(a) to a deceased member's surviving spouse, if any. Instead, the retirement allowance payable under such sections shall be reduced by an actuarially determined factor as set by the board from time to time.

(h) In no event shall any member in this alternate defined benefit plan receive a base annual pension benefit of more than eighty thousand dollars ($80,000) beginning July 1, 2012. Each July 1 thereafter, this amount shall be increased or decreased in accordance with the consumer price index as defined in § 8-36-701(c), and the amount of increase or decrease shall be based on the prior calendar year. The member's annual pension benefit shall be limited to the base benefit in effect at the time of the member's retirement. This provision does not preclude any cost of living adjustments authorized pursuant to § 8-36-701(b)(1).

(i) A political subdivision electing to participate in the retirement system pursuant to this section shall participate in the provisions of the plan as they exist for state employees on the date of participation, except that §§ 8-36-124 and 8-36-209 shall not apply and shall not be optional. Further, the provisions of the hybrid plan established under chapter 36, part 9 of this title shall not apply unless the political subdivision subsequently elects to participate in such plan on a prospective basis pursuant to § 8-36-919. Notwithstanding the foregoing, the following provisions shall remain optional to the political subdivision:

(1) Employee contributions as provided in this section;

(2) Part-time, seasonal, or temporary employee service credit in accordance with § 8-34-621;

(3) Mandatory retirement in accordance with § 8-36-205;

(4) Cost of living increase allowance in accordance with § 8-36-701.

(j) Any member who desires to establish service credit pursuant to chapters 34-37 of this title shall pay employee contributions equal to the amount the member would have paid had such member been a member of the system during the period claimed, plus interest at the rate provided in § 8-37-214. Any such service shall be credited to the plan in existence at the time the service is established, provided such plan is with the political subdivision for which the service was rendered.



§ 8-35-256 - Establishment of hybrid plan which consists of defined benefit plan with a defined contribution plan.

(a) (1) There is established a hybrid plan which consists of a defined benefit plan with a defined contribution plan. The defined benefit plan shall offer a service retirement allowance of one percent (1.0%) of the member's average final compensation, multiplied by the number of years of creditable service. The defined contribution plan shall be a plan that conforms to all applicable laws, rules and regulations of the internal revenue service governing such plans, may be any plan selected by the political subdivision, and may be acquired from any source. Notwithstanding any law to the contrary, a political subdivision electing to participate in the hybrid plan authorized in this section shall provide a cost of living increase allowance pursuant to § 8-36-701(b).

(2) Notwithstanding § 8-35-111 or any other law to the contrary, a political subdivision that adopts the hybrid plan authorized in this section may make employer contributions to the defined contribution plan component of the hybrid plan and to any one or more additional tax deferred compensation or retirement plans; provided, that the total combined employer contributions to such defined contribution plans on behalf of an employee shall not exceed seven percent (7%) of the employee's salary.

(3) Notwithstanding this or any other law to the contrary, the amount of any employer matching shall not exceed the maximum allowed under the Internal Revenue Code, compiled in 26 U.S.C. § 1, et seq., and shall conform to all applicable laws, rules and regulations of the internal revenue service.

(b) A political subdivision may, by resolution legally adopted and approved by the chief governing body and in accordance with the procedure set out in § 8-35-201, authorize its employees in all of its departments or instrumentalities to become eligible to participate in the hybrid plan.

(c) Except as otherwise provided in this subsection (c), any member in the hybrid plan shall be eligible for service retirement upon attainment of sixty-five (65) years of age and upon completion of five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal ninety (90). Any member serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for service retirement upon attainment of sixty (60) years of age and upon completion of five (5) years of creditable service, or at any age upon completion of thirty (30) years of creditable service. Further, any member who has creditable service in a position covered by the mandatory retirement provisions of § 8-36-205 and who is entitled to the supplemental bridge benefit established pursuant to § 8-36-211 shall be eligible for service retirement upon attainment of fifty-five (55) years of age and upon completion of twenty-five (25) years of creditable service; provided, that the service rendered while the member was in a position covered by the mandatory retirement provisions shall be independent of all other creditable service for the purpose of calculating the member's retirement benefits under subsection (a). Section 8-36-211(b)(2) shall not apply in calculating the supplemental bridge benefit for members covered by the mandatory retirement provisions of § 8-36-205(a)(2) who retire on an early service retirement allowance pursuant to this subsection (c). Instead, the supplemental bridge benefit shall be equal to three-fourths of one percent (0.75%) of the member's average final compensation, multiplied by the member's years of creditable service when the member was in a position covered by the mandatory retirement provisions of § 8-36-205(a)(2), but reduced by an actuarially determined factor as set by the board from time to time.

(d) Except as otherwise provided in this subsection (d), any member in the hybrid plan shall be eligible for early service retirement upon attainment of sixty (60) years of age with five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal eighty (80). Any member serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for early service retirement upon attainment of fifty-five (55) years of age and upon completion of five (5) years of creditable service. The early service retirement allowance calculated under this subsection (d) shall be computed as a service retirement allowance in accordance with subsection (a) but reduced by an actuarially determined factor as set by the board from time to time.

(e) Any member may apply for a disability retirement benefit pursuant to the provisions and criteria set forth in chapter 36, part 5 of this title. All provisions of chapter 36, part 5 of this title shall be applicable, except that the disability retirement allowance shall be equal to nine-tenths (9/10) of a service retirement allowance as computed in subsection (a) and as may be further reduced in accordance with chapter 36, part 5 of this title.

(f) Any reference in chapters 34-37 of this title to the eligibility requirements for an early or service retirement allowance shall for purposes of this section mean the eligibility requirements set forth in subsections (c) and (d). Any reference in chapters 34-37 of this title to the formula for computing an early or service retirement allowance, or for computing a disability retirement allowance, shall for purposes of this section mean the applicable formula as set out in subsections (a), (d) or (e).

(g) Sections 8-36-109(b)(1)(C) and 8-36-123(a)(2) shall not apply in determining the retirement allowance payable under § 8-36-109(b) or under § 8-36-123(a) to a deceased member's surviving spouse, if any. Instead, the retirement allowance payable under such sections shall be reduced by an actuarially determined factor as set by the board from time to time.

(h) In no event shall any member in this hybrid plan receive a base annual pension benefit of more than eighty thousand dollars ($80,000) beginning July 1, 2012. Each July 1 thereafter, this amount shall be increased or decreased in accordance with the consumer price index as defined in § 8-36-701(c), and the amount of increase or decrease shall be based on the prior calendar year. The member's annual pension benefit shall be limited to the base benefit in effect at the time of the member's retirement, but shall be subject to increase in accordance with the cost of living provisions of § 8-36-701(b)(1).

(i) A political subdivision electing to participate in the retirement system pursuant to this section shall participate in the provisions of the plan as they exist for state employees on the date of participation, except that §§ 8-36-124 and 8-36-209 shall not apply and shall not be optional. Further, the provisions of the hybrid plan established under chapter 36, part 9 of this title shall not apply unless the political subdivision subsequently elects to participate in such plan on a prospective basis pursuant to § 8-36-919. Notwithstanding the foregoing, the following provisions shall remain optional to the political subdivision:

(1) Employee contributions as provided in this section;

(2) Part-time, seasonal, or temporary employee service credit in accordance with § 8-34-621;

(3) Mandatory retirement in accordance with § 8-36-205.

(j) Any member who desires to establish service credit pursuant to chapters 34-37 of this title shall pay employee contributions equal to the amount the member would have paid had such member been a member of the system during the period claimed, plus interest at the rate provided in § 8-37-214. Any such service shall be credited to the plan in existence at the time the service is established, provided such plan is with the political subdivision for which the service was rendered.






Part 3 - Membership--Teachers in Local Systems

§ 8-35-301 - Teachers participating in local funds.

Any teacher in the service of an employer operating a local retirement fund, who is eligible and participates in membership therein, shall not be a member of the retirement system established by chapters 34-37 of this title, shall make no contributions to this retirement system, and shall be eligible for benefits under this retirement system only as provided in this part.



§ 8-35-302 - Teachers not eligible to participate in local funds.

Any teacher employed by an employer operating a local retirement fund who is not eligible for membership in the local retirement fund shall be eligible for membership in the system established by chapters 34-37 of this title, and shall contribute to and participate in the benefits of chapters 34-37 of this title.



§ 8-35-303 - State annuity for teachers eligible to participate in local funds.

If a teacher in the service of an employer operating a local retirement fund who is eligible for membership therein ceases to be a teacher, and if at such time such person would have been eligible for retirement under the provisions of this retirement system had such person been a member, the board of trustees shall pay from the state accumulation fund of this retirement system to the managing board of the local retirement fund a state annuity equal to the state annuity which would have been payable under this retirement system if such teacher had been a member of this retirement system during service with such employer subsequent to the date of establishment to the time of retirement and a member of the Tennessee teachers' retirement system during service with such employer prior to the date of establishment:

(1) The excess of any such state annuity payable under this system over the retirement income provided by the local retirement fund by contributions of the employer shall be payable to the retired teacher and not to the local retirement fund;

(2) Payments to beneficiaries of local retirement funds shall be based upon the amount of money expended through the Tennessee consolidated retirement system on behalf of the beneficiary and shall be paid directly to the beneficiary;

(3) In the case of a teacher whose service commenced prior to the date of establishment, the state annuity shall be computed as if the teacher had been a Class B member of the Tennessee teachers' retirement system and a prior class member of this retirement system;

(4) The payment of the state annuities under the provisions of this part shall be subject to all the conditions and requirements governing the payment of state annuities to members retired under this retirement system, and payment of such state annuities to be withheld until such members meet the conditions and requirements of this retirement system; and

(5) Notwithstanding any provisions of this part to the contrary, the board of trustees shall, upon the request of the managing board of a local retirement fund, henceforth pay the entire amount of the state annuity directly to the members of the local retirement fund.



§ 8-35-304 - Teachers becoming members after July 1, 1972.

Any teacher who becomes a member after July 1, 1972, shall be retired as if such teacher were a member of Group 1 of the Tennessee consolidated retirement system.



§ 8-35-305 - Information from operators of local funds.

It is the duty of the employers operating local retirement funds to report to the board of trustees annually, or at such other intervals as shall be set by the board, the earnable compensation of each teacher in their employ and such other information as may be needed for establishing the prospective benefits of the member and for administering the provisions of this part.



§ 8-35-306 - Teacher dying prior to retirement -- Lump sum payment.

(a) If a teacher who is a member of a local retirement fund dies prior to retirement under conditions which, if such teacher were a member of the retirement system, would entitle the teacher's estate or the teacher's designated beneficiary to an employer-provided lump sum payment under § 8-36-107, in addition to the payment of the teacher's accumulated contributions, the board of trustees shall pay from the state accumulation fund to the managing board of the local retirement fund, or upon the request of the managing board directly to the estate of such deceased teacher or to the person designated by the teacher, a lump sum in the amount of the employer-provided lump sum benefit which would have been payable had the teacher been a member of the retirement system.

(b) Notwithstanding the foregoing, if the lump sum payment exceeds the employer-provided benefits payable from the local retirement fund on account of the teacher's death, either in the form of a lump sum benefit or in the form of an annuity to some other person, any such excess shall be paid to the estate of the deceased teacher or to the person nominated by the teacher by written designation, duly executed and filed with the managing board of the local retirement fund.



§ 8-35-307 - Member of state system entering service of operator of local fund -- Establishment of prior service.

(a) Should a teacher who is a member of the retirement system enter the employ of an employer operating a local retirement fund in which the teacher is eligible for membership, the teacher shall cease to contribute to the retirement system and become subject to the provisions of the local retirement fund, but shall not lose previous accrued credits in the retirement system so long as the teacher continues in the service of such employer.

(b) Any teacher who is a member of a local retirement fund and who had teaching service in the Tennessee teachers' retirement system or the Tennessee consolidated retirement system may establish this service in the Tennessee consolidated retirement system at any time prior to retirement; provided, that the teacher has taught at least ten (10) years in the public schools of Tennessee; and provided further, that the teacher makes redeposit of the contributions withdrawn plus interest at the rate provided for in § 8-37-214. Any teacher who is eligible to receive retirement credit in the local fund for service withdrawn from the Tennessee consolidated retirement system or the superseded system shall not be entitled to establish retirement credit for the withdrawn service in this system.



§ 8-35-308 - Member of local fund entering service of employer without local fund.

A teacher, in the service of an employer operating a local retirement fund, who becomes a member of this retirement system by entrance into the service of an employer without a local retirement fund, shall contribute to the retirement system while so employed and continue with the previous service credits in the retirement system which the teacher had at the time of becoming a member, as if the teacher had been a member during such period of service.



§ 8-35-309 - Determination of normal and accrued liability contributions.

Notwithstanding any other provision of chapters 34-37 of this title, the actuary in determining the normal and accrued liability contributions and the board in setting such contributions and the amount of the appropriation to be paid by the state to the state accumulation fund shall include the liability on account of teachers in the employ of employers having local retirement funds, and the state annuities payable from the state accumulation fund shall include those payable on account of teachers in the service of employers having local retirement funds as provided in this part.



§ 8-35-310 - Consideration of creditable service not recognized by local fund.

Notwithstanding any other provisions to the contrary in chapters 34-37 of this title, if a local retirement fund does not allow a member retirement credit for all years creditable under this retirement system, the state annuity shall be computed on the basis of all years of creditable service under the retirement system as prescribed herein and then divided into two (2) parts and paid as follows:

(1) The payment to the local retirement system shall be based only on the number of years service creditable on which benefits are computed under the local retirement fund; and

(2) The payment based upon the additional years of service creditable under the retirement system shall be paid directly to the retired member of the local retirement fund.



§ 8-35-311 - Adoption of provisions of this part by operator of local fund.

Any employer, as herein defined, which operates a local retirement system may adopt any of the provisions of chapters 34-37 of this title in effect on July 1, 1972, and as thereafter amended as modified, as part of the provisions and regulations of such local retirement system.



§ 8-35-312 - Adjustment of teachers' benefits when local fund includes certain nonteachers.

Notwithstanding the foregoing, whenever the managing board of a local retirement fund includes municipal employees who are not elected by the people and who are not members of the board of education, nor employed or appointed by the board of education, the managing board shall pay monthly to each retired teacher, in addition to whatever retirement income such retired teacher is otherwise entitled to receive from the local retirement fund, an amount not less than such retired teacher's proportionate part of the excess of the total of the state annuities received by the managing board for all retired teachers for that month over that for the corresponding month of 1961.



§ 8-35-313 - Payment of state annuity direct to retiree.

Notwithstanding any other provision to the contrary, the board of trustees shall pay the entire amount of the state annuity directly to the retired members of a local retirement fund whenever the managing board of the local retirement fund is not permitted by municipal charter or other local regulations to pay to retired teachers all or part of the state annuity in addition to the retirement income to which they are entitled from the local retirement fund.



§ 8-35-314 - Optional retirement allowances.

Notwithstanding any other provisions to the contrary, optional retirement allowances may be selected in accordance with chapter 36, part 6 of this title. Until the first payment on account of any benefit becomes normally due, any member of any local retirement system may elect to convert the retirement allowance otherwise payable to such member to a reduced retirement allowance of equivalent actuarial value as provided in chapter 36, part 6 of this title.



§ 8-35-315 - Deduction of amount of state annuity from allowances or supplements.

Notwithstanding any other provision to the contrary in chapters 34-37 of this title, any member of a local retirement fund whose retirement becomes effective on or after July 1, 1967, and to whom or on whose account a state service or disability retirement allowance or minimum benefit supplement under chapter 36 of this title becomes payable, there shall be deducted from such amount the teacher annuity that would have been payable to the teacher had the teacher been a member of the Tennessee consolidated retirement system.



§ 8-35-316 - Payment of minimum benefit supplements to certain local fund retirees.

Notwithstanding any other provisions to the contrary, whenever a local board of education which is a part of a consolidated county-city form of government which was established prior to February 18, 1970, administers a local teacher retirement fund, the retirement payments due on and after July 1, 1967, by the Tennessee consolidated retirement system on account of the retired members of such fund shall include the increases resulting from any minimum benefit amendments to chapter 36 of this title which have become effective on or after July 1, 1963, and such increases shall be paid directly to the retired members of such local fund.



§ 8-35-317 - Transfer from local fund to state system.

(a) Local Board of Education Administering Plan. (1) Notwithstanding any other provisions to the contrary in chapters 34-37 of this title, any teacher who is a member of any local teacher retirement plan shall be eligible to transfer membership into the Tennessee consolidated retirement system as a Class A member whenever a local board of education administering such plan provides in such plan for such transfer or the employer authorizes such transfer by resolution. The election to transfer membership into the Tennessee consolidated retirement system is optional to each teacher in the local system. Upon election of such option, the teacher shall be given credit for the teacher annuity for the same number of years that the teacher was a member of the local retirement plan; provided, that the local retirement plan or the employer, or a combination thereof, shall transfer to this retirement system a sum of money equal to the accumulated contributions the teacher would have had, had the teacher been a contributing member of this system the entire period of such teacher's membership in the local retirement plan, which period of time shall begin no earlier than the time of the establishment of this system. A county or municipality shall have the right to issue obligations as defined in § 9-21-105, under the Local Government Public Obligations Act of 1986, to provide funding to meet any requirements or expense of a local government under this subsection (a); provided, that any obligation issued pursuant to this subsection (a) shall mature in five (5) years or less.

(2) Board of Commissioners Administering Plan. Notwithstanding any other provisions to the contrary in chapters 34-37 of this title, any teacher who is a member of any local retirement plan shall be eligible to transfer membership into the Tennessee consolidated retirement system as a Class A member whenever a board of commissioners administering such plan provides in such plan for such transfer. The teacher shall be given credit for the teacher's annuity for the same number of years that the teacher was a member of the local retirement plan; provided, that the local retirement plan shall transfer to this retirement system a sum of money equal to the accumulated contributions the teacher would have had, had the teacher been a contributing member of this system or the superseded system the entire period of membership in the local retirement plan, which period of time shall begin no earlier than the time of establishment of the superseded Tennessee teachers' retirement system.

(b) Neither the state of Tennessee nor the Tennessee consolidated retirement system shall, as a result of a transfer under this section, be liable for benefits beyond those benefits otherwise provided for other members of the Tennessee consolidated retirement system, nor shall the state or the Tennessee consolidated retirement system assume or incur any liability for any impairment, interruption, or diminution of the rights and privileges of any teacher which may result from a transfer under this section.

(c) If a teacher transfers from such local retirement plan to this retirement system, such teacher shall contribute to this retirement system as a Class A member as if such teacher had been a member of this system during such period of service and elected Class A membership; however, social security coverage through this system shall begin as of the date of transfer.

(d) The contributions for any period of service after July 1, 1957, shall be calculated for the teacher as a Class A member.



§ 8-35-318 - Local board of education not entitled to establish local fund.

(a) Any other provision of the law to the contrary notwithstanding, a local board of education shall not be entitled to establish a local teacher retirement fund.

(b) Notwithstanding the foregoing, this section shall not affect the rights, benefits and privileges of teachers presently participating in a local retirement fund.






Part 4 - Optional Retirement Systems in State Institutions of Higher Education

§ 8-35-401 - Establishment.

(a) The board of trustees, at the request of the board of trustees of the University of Tennessee and of the board of regents, may establish for employees of public institutions of higher education an optional retirement program under this part.

(b) In establishing such an optional retirement program, the board of trustees shall make such rules and regulations as it deems necessary and proper for the effective functioning of the program.

(c) The board of trustees shall further designate a minimum of two (2) companies, not to exceed three (3), from which investment products are to be purchased under such optional retirement program.

(d) The board of trustees, at the request of the board of trustees of the University of Tennessee and of the board of regents, may authorize the adoption of optional features to such programs. Any such authorization shall be subject to the approval of the council on pensions and insurance. For the purposes of this subsection (d) "optional features" does not include optional investment products.

(e) The companies designated to provide the optional retirement program are hereby authorized to make available optional investment products to the employees of the board of trustees of the University of Tennessee and of the board of regents that have elected to participate in the program. The companies shall act in a fiduciary capacity in selecting investment products that are suitable for the optional retirement program. It shall be the duty of the companies to report to the board of trustees the optional investment products made available pursuant to this subsection (e) and to report the participant use of such options semi-annually. The board of trustees reserves the right to refuse or discontinue any product offered by such companies.



§ 8-35-402 - Administration.

Each institution for which an optional retirement program is established is hereby authorized to provide for the administration of such optional retirement program and to perform or authorize the performance of such functions as may be necessary for such purposes in accordance with this part.



§ 8-35-403 - Election by eligible employees to participate.

(a) Election Authorized. Notwithstanding any other provisions to the contrary, any individual who is exempt from the Fair Labor Standards Act, compiled in 29 U.S.C. § 201 et seq., and who is employed in a state-supported institution of higher education hereafter establishing an optional retirement program hereunder may elect either membership in the retirement system or participation in the optional retirement program under the conditions provided herein. In all cases of doubt, the retirement system shall determine whether the employee is eligible to participate in the optional retirement program.

(b) Procedure. Each eligible employee who elects to participate in an optional retirement program rather than the retirement system shall so designate on election forms approved by the board of trustees and filed with it and with the institution where the employee is employed.

(c) Eligible Employee Not a Member of State or Local System. Any such eligible employee who is not a member of the retirement system and who has not accumulated creditable service thereunder as a member of a local retirement fund may make this election within thirty (30) days of employment with a state-supported institution of higher education having an optional retirement program under this chapter or thereafter as described in subsection (d).

(d) Present Member of State or Local System. (1) Any member of the retirement system or any member of a local retirement fund having rights under the retirement system may elect to participate in such an optional retirement program in lieu of participating in the retirement system while employed in such an institution having an optional retirement program.

(2) Any such election shall become effective no later than the first day of the month following thirty (30) days' written notice to the retirement division and to the institution where the employee is employed. Such notification shall be made on the election forms prescribed in subsection (b).

(e) Any eligible employee who fails to make the election as prescribed in this section shall be a member of the retirement system until such employee makes the election as described in subsection (d).

(f) Notwithstanding any provision of this part or any other law to the contrary, any employee who, on or after January 1, 2005, attains either five (5) or more but less than six (6) years of creditable service in the optional retirement program, or five (5) or more but less than six (6) years of creditable service in the Tennessee consolidated retirement system and the optional retirement program combined, shall have the option of transferring membership from the optional retirement program to the Tennessee consolidated retirement system under the following terms and conditions:

(1) The employee is employed in a position covered by the Tennessee consolidated retirement system;

(2) The election must be made on election forms prescribed by the Tennessee consolidated retirement system and filed with it and with the institution where the employee is employed by no later than the end of the calendar year following the year the employee completes five (5) years of creditable service;

(3) Any such transfer shall include both past and prospective membership;

(4) The transfer shall be irrevocable;

(5) The employee must pay to the Tennessee consolidated retirement system a sum equal to twelve and sixty-five hundredths percent (12.65%) of the employee's earnable compensation during the period of the employee's membership in the optional retirement program, plus interest on the amount at the rate provided in § 8-37-214;

(6) Notwithstanding § 8-37-220, the payment required under this subsection (f) shall be made in a lump sum to the Tennessee consolidated retirement system by no later than the end of the calendar year following the year the employee completes five (5) years of creditable service, and may be funded in whole or in part from amounts transferred from the employee's accounts in the optional retirement program, from other eligible retirement accounts or from other funds available to the employee. For the purposes of this subdivision (f)(6), amounts transferred from an eligible retirement account shall have the same meaning as that given in § 8-37-214(g)(1). Any difference between the payment required under this subsection (f) and the amount transferred from the optional retirement program or an eligible retirement account shall be paid to the Tennessee consolidated retirement system within sixty (60) days following the transfer, but in any event no later than the end of the calendar year following the year the employee completes five (5) years of creditable service. Notwithstanding § 8-35-111 or any other law to the contrary, if the payment is not funded in whole or in part from amounts transferred from the optional retirement program, the employee shall be permitted to retain ownership of the amounts without violating § 8-35-111;

(7) The employee shall have no rights, benefits or privileges in the Tennessee consolidated retirement system until the full amount of the payment required under this subsection (f) is received by the retirement system. In the event the employee fails to remit the full amount by the time specified in subdivision (f)(6), the employee shall irrevocably lose the employee's right to transfer membership from the optional retirement program to the Tennessee consolidated retirement system under this chapter; and

(8) All payments made under this subsection (f) shall be credited to the state accumulation fund pursuant to § 8-37-301 and not to the individual accounts of members in the members' fund.

(g) Notwithstanding § 8-35-411 or any other law to the contrary, any employee who transfers membership from the optional retirement program to the Tennessee consolidated retirement system pursuant to this section may elect to receive a cash withdrawal of all or any portion of the employee's accumulated account or accounts if permitted by the relevant optional retirement company.



§ 8-35-404 - Contributions.

(a) The employee contributions to Title II of the federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, shall be the same each payroll period as if such eligible employee were a member of the retirement system and shall be matched with an equal amount by the institution by which the eligible employee is employed.

(b) (1) Notwithstanding the foregoing, after June 30, 1981, employee contributions to an optional retirement program as defined by this part and by former § 49-3333 [repealed] will be discontinued. In lieu of the discontinued employee contributions, the employer shall make increased employer contributions at the rate of ten percent (10%) of each eligible employee's earnable compensation, plus one percent (1%) of the part of the eligible employee's earnable compensation in excess of the employee's covered compensation.

(2) The amount of salary taken into account in determining such contributions shall not exceed the maximum dollar limitation imposed by § 401(a)(17) of the Internal Revenue Code, codified in 26 U.S.C. § 401(a)(17). For any person becoming a participant in an optional retirement program before July 1, 1996, the dollar limitation under § 401(a)(17) of the Internal Revenue Code, codified in 26 U.S.C. § 401(a)(17), shall not apply to the extent the amount of compensation which is allowed to be taken into account under the plan would be reduced below the amount which was allowed to be taken into account under the plan as in effect on July 1, 1993.

(3) [Deleted by 2009 amendment.]

(c) Employer contributions shall be credited to the optional retirement fund to provide retirement and death benefits for members and are not refundable in a lump sum for any reason, except death or as provided in subsection (d).

(d) (1) If a participant has separated from service and has an aggregate total of less than five thousand dollars ($5,000) credited to such participant's retirement accounts, the contributions shall be distributed to the participant, upon the participant's written request therefor, if permitted by the relevant optional retirement company. The distribution shall be made in any manner permitted by the companies holding the accounts. This aggregate total shall be increased by one thousand dollars ($1,000) on January 1, 2002, and on each January 1 thereafter until the aggregate total distribution equals fifteen thousand dollars ($15,000).

(2) (A) If a participant has separated from service and suffers from a total and permanent disability, the participant may file a written request with the participant's employer for a limited lump sum distribution from the participant's accounts each year if permitted by the relevant optional retirement company.

(B) To be eligible for the distribution described in this subdivision (d)(2), the request must be accompanied with evidence showing that the participant is receiving social security disability benefits from the social security administration on account of a total and permanent disability suffered by the participant, unless such participant has met the age requirement for receipt of old age and survivors benefits under Title II of the federal Social Security Act, compiled in 42 U.S.C. § 401 et seq. If the participant has met such age requirement, the request must be accompanied with a letter from two (2) physicians that conclusively state that the participant is totally and permanently disabled and that such disability is expected to last for a continuous period of not less than twelve (12) months.

(C) For the calendar year 2004, the aggregate total of each annual distribution from all of the participant's accounts shall not exceed eighteen thousand dollars ($18,000). This aggregate total shall be increased by one thousand dollars ($1,000) each calendar year thereafter until the aggregate total annual distribution equals twenty-five thousand dollars ($25,000). Each annual distribution shall be made in any manner permitted by the companies holding the accounts but only upon receipt by the employer of the applicable documentation described in subdivision (d)(2)(B) that confirms the participant's continued eligibility for the distribution.



§ 8-35-405 - Direct rollover of lump sum payments to an eligible retirement plan.

(a) Any employee or any spouse or any non-spousal beneficiary of an active, inactive or retired employee who is eligible for a lump sum payment under the provisions of this part may request the relevant optional retirement company to rollover the taxable portion of such payment directly to an eligible retirement plan.

(b) For purposes of this section, "eligible retirement plan" means:

(1) For employee transfers only, a qualified 403(a) annuity plan or a qualified 401(a) retirement plan; provided, that the plan accepts direct rollovers; or

(2) For member or spousal transfers, an individual retirement account or any other plan eligible under the Internal Revenue Code to receive such direct rollovers from a qualified plan; provided, that the plan accepts direct rollovers; or

(3) For non-spousal beneficiary transfers, an individual account or annuity treated as an inherited individual retirement account under § 402(c)(11) of the Internal Revenue Code, codified in 26 U.S.C. § 402(c)(11), or any other plan eligible under the Internal Revenue Code to receive such direct rollovers from a qualified plan; provided, that the plan accepts such direct rollovers.

(c) Prior to making such a rollover, the relevant optional retirement company may require the individual requesting the rollover to establish that the receiving plan or account meets the requirements of this section and the Internal Revenue Code.

(d) This section shall be administered in accordance with the direct rollover provisions of the Internal Revenue Code.



§ 8-35-406 - Retirement allowances.

(a) When any eligible employee in an optional retirement program retires with retirement credit in the retirement system, the employee's retirement allowance from the retirement system shall be computed and paid in accordance with the provisions of chapters 34-37 of this title.

(b) Employees who elect to participate under an optional retirement system shall be limited to the benefits of such optional retirement system, upon and after retirement.



§ 8-35-407 - Relationship of participant in optional system to state system.

(a) Contributions and Creditable Service Discontinued. An eligible employee who elects to participate in an optional retirement program established under the provisions of this part will be ineligible to participate in the retirement system during such period as the employee is employed by an institution where an optional retirement program is available.

(b) Amount of Accumulated Contributions and Creditable Service Maintained. While participating in an optional retirement program, such member's accumulated contributions, if any, and creditable service shall remain unchanged as of the date of election of an optional retirement program under the provisions of this part.

(c) Interest on Accumulated Contributions. Interest shall continue to be credited to the employee's accumulated contributions as provided in chapters 34-37 of this title.

(d) Return to State System. In the event that a participant in an optional retirement program assumes or returns to a position in a public school where an optional retirement program or a local retirement fund is not available, the participant shall at that time begin or resume participating in the retirement system.



§ 8-35-408 - University of Tennessee system.

This part specifically applies to the optional retirement plan operated by the University of Tennessee.



§ 8-35-409 - Transfer of contributions to optional program.

Any employee participating in an optional retirement program whose benefits are limited to those of that program pursuant to the provisions of § 8-35-406, may authorize the transfer of such employee's accumulated contributions deposited with the Tennessee consolidated retirement system to such optional retirement program upon request made to the retirement system. Such transfer shall be made within ninety (90) days of the retirement system's receipt of the request, and shall be considered to be a withdrawal of accumulated contributions and shall terminate membership in the Tennessee consolidated retirement system, in accordance with the provisions of § 8-35-104. Any such transfer constitutes a waiver of all rights in the retirement system and may not be redeposited with the Tennessee consolidated retirement system pursuant to § 8-37-214.



§ 8-35-410 - Claims under qualified domestic orders.

Any optional retirement program established pursuant to this part shall honor claims under a qualified domestic relations order. For purposes of this section, "qualified domestic relations order" has the same meaning ascribed to it in § 414(p) of the federal Internal Revenue Code of 1986, codified in 26 U.S.C. § 414(p); provided, that such order may only relate to the provision of marital property rights for the benefit of the former spouse of the optional retirement program participant.



§ 8-35-411 - Cash withdrawal for members.

Upon retiring or otherwise terminating employment, an employee participating in an optional retirement program may elect to receive a cash withdrawal of up to fifty percent (50%) of such employee's accumulated account or accounts if permitted by the relevant optional retirement company, and if the employee applies for and begins receiving a lifetime distribution of the remaining portion of such employee's accumulated account or accounts. Any employee who receives a cash withdrawal pursuant to this section shall not be entitled to reestablish the withdrawn amount or any period of service represented by that amount in either the optional retirement system, the Tennessee consolidated retirement system or any other Tennessee state retirement program.



§ 8-35-412 - Establishment of service and salary credit for contributions made to optional retirement account.

Any member of the Tennessee consolidated retirement system who participated in the optional retirement program and received a limited lump sum distribution of contributions pursuant to § 8-35-404(d)(1) shall be entitled to establish service and salary credit in the Tennessee consolidated retirement system for the period during which those contributions were made to the member's optional retirement account. To establish service, the member must pay to the Tennessee consolidated retirement system a sum equal to twelve and sixty-five hundredths percent (12.65%) of the member's earnable compensation during the period those contributions were made to the member's optional retirement account, plus interest on that amount at the rate provided in § 8-37-214.



§ 8-35-413 - Part-time reemployment after receiving benefits from the optional retirement program.

Any person receiving benefits from the optional retirement program established pursuant to this part who returns to service on other than a full-time basis in a position covered by the optional retirement program shall be subject to the applicable work and compensation limits set forth in § 8-36-805(1) and (2). As a condition of the employment, the person shall not be eligible for additional contributions to the person's optional retirement account nor shall the person be eligible to accrue retirement credit in the Tennessee consolidated retirement system during that person's period of reemployment.






Part 5 - Tennessee Sheriffs' Association

§ 8-35-501 - Participation in consolidated retirement system.

The Tennessee Sheriffs' Association shall be a participating employer in the Tennessee consolidated retirement system upon passage of a resolution by the association's board of directors authorizing such participation and accepting the liability incurred as a result of the participation of its employees.



§ 8-35-502 - Employees comparable to participating local government employees -- Credit for prior service.

(a) The employees of the association shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as employees of local governments participating in the retirement system.

(b) Such employees shall be entitled to credit for such prior service as the board of directors of the association may authorize and accept the liability therefor.



§ 8-35-503 - Withdrawal of Tennessee Sheriffs' Association as participating employer.

(a) In case of withdrawal of the Tennessee Sheriffs' Association as a participating employer, the benefits payable on account of service rendered as an employee of the association shall be determined in accordance with the provisions of § 8-35-211.

(b) The retirement system shall not be liable for the payment of retirement allowances or other benefits on account of employees or beneficiaries of the Tennessee Sheriffs' Association for which reserves have not been previously created from funds contributed by the association and/or its employees for such benefits.



§ 8-35-504 - No increased cost to state.

It is the legislative intent that the state shall realize no increased cost in the retirement plan as a result of the provisions of this part.









Chapter 36 - Retirement Benefits

Part 1 - General Provisions

§ 8-36-102 - Limitation on amount of retirement allowance.

Notwithstanding any provision of the law to the contrary, no retirement allowance payable to any member retiring under the provisions of the consolidated retirement system or any superseded system after June 30, 1975, shall exceed the average final compensation or benefit base of such member; provided, that the provisions of this section shall not be construed to prevent any increase in retirement allowance of such member in excess of the final average compensation or benefit base when such increase is in accordance with § 8-36-701.



§ 8-36-103 - Members of the general assembly prior to June 30, 1976.

Notwithstanding any provisions to the contrary, members and former members of the general assembly, whose term of office began prior to June 30, 1976, shall be entitled to a full retirement allowance based on their years of creditable service in accordance with the provisions of §§ 8-34-616, 8-36-206 -- 8-36-209 and 8-36-707.



§ 8-36-104 - Limitation on "average final compensation" in benefit computation for teachers employed by the University of Tennessee.

(a) Anything in chapters 34-37 of this title to the contrary notwithstanding, in determining any state annuity or lump sum death benefit payable to or on account of any retired teacher for any period of service in the employ of the University of Tennessee subsequent to September 1, 1955, shall be disregarded both for the purpose of computing the amount thereof and for the purpose of determining the teacher's eligibility for such benefits.

(b) In determining the average final compensation of a teacher having any such period of service subsequent to September 1, 1955, the teacher's earnable compensation shall be limited to two thousand five hundred dollars ($2,500) during any period between July 1, 1945 and July 1, 1949, and shall be limited to three thousand six hundred dollars ($3,600) during any other period prior to July 1, 1955.



§ 8-36-105 - Lump sum payments by prior class members who limited earnable compensation.

Any prior Class B member who limited such member's deduction to four thousand two hundred dollars ($4,200) of such member's annual salary may, upon proper authorization from the board of trustees, make a deposit in a lump sum equal to the amount which the member would have paid had the member been contributing on such member's annual salary, plus interest at the rate provided for in § 8-37-214, relative to redeposits. Such an amount so deposited shall become a part of the member's accumulated contributions in the same manner as if the contributions had been timely paid.



§ 8-36-106 - Suspension of allowances by beneficiaries.

(a) A beneficiary may, for personal reasons and without disclosure thereof, apply to the board of trustees to suspend for any period payment of all or any part of the retirement allowance otherwise payable to the beneficiary under the provisions of chapters 34-37 of this title.

(b) The board, on receipt of such application, shall provide the applicant with a form to be completed and returned to the board and upon receipt thereof, the board shall authorize such suspension, in which event the beneficiary shall be considered to have forfeited all rights to the amount of retirement allowance so suspended, but shall retain the right to have the full allowance otherwise payable to the beneficiary reinstated as to future monthly payments upon written notice to the board of the beneficiary's desire to revoke the prior request for a suspension under this section.



§ 8-36-107 - Lump sum death benefit.

(a) Upon the death of a member prior to retirement on account of whom no benefit is payable under §§ 8-36-108, 8-36-109 or part 6 of this chapter, the member's accumulated contributions shall be paid to such entity as the member shall have nominated by written designation, duly executed and filed with the board of trustees. In the event that there are no surviving designated beneficiaries, the member's accumulated contributions shall be paid to the member's estate in accordance with § 8-36-120.

(b) If such member shall have been in service within one hundred fifty (150) days preceding such member's death, an additional amount equal to such member's accumulated contributions shall be paid in accordance with subsection (a); provided, that no benefit is payable under §§ 8-36-108, 8-36-109 or part 6 of this chapter.

(c) Notwithstanding any provision of this section to the contrary, if a member described in subsection (a) dies while on an approved medical leave of absence, an additional amount equal to such member's accumulated contributions shall be paid in accordance with subsection (a); provided, that:

(1) The member maintained health insurance coverage through the member's employer;

(2) The member dies within one (1) year upon being approved for the leave of absence; and

(3) No benefit is payable under §§ 8-36-108, 8-36-109 or part 6 of this chapter.

(d) Any person who is entitled to receive a retirement allowance under §§ 8-36-108, 8-36-109 or part 6 of this chapter on account of the death of a member prior to retirement may elect to receive the benefits provided in subsection (a) or (b) in lieu of the benefits to which such person would otherwise be entitled.



§ 8-36-108 - Benefits upon death in line of duty.

(a) (1) If a member in service in Group 2 dies prior to retirement and the board of trustees determines that the member's death was the natural and proximate result of an accident or was occasioned as the direct result of physical violence against the member's person occurring while the member was in the actual performance of the member's duty:

(A) (i) A state annuity equal to one half (1/2) the member's average final compensation shall be paid to the member's surviving spouse or surviving minor child or children; provided, that either and no other person, persons or institution are named in writing by the member on file with the retirement system;

(ii) If the member's surviving spouse is named, the annuity will continue to such spouse until death. If the named surviving spouse dies, then the annuity shall be divided equally among the member's surviving minor children. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children;

(iii) If a surviving minor child or children are named, then the annuity shall be divided equally among them. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children;

(B) If there is no such surviving spouse or children named as beneficiary upon the member's death, to the member's father or mother, if living, for life, divided, where appropriate, in such manner as the board of trustees in its discretion shall determine.

(2) If the member has made an effective election of an optional benefit under part 6 of this chapter and has designated the member's spouse as beneficiary under the option, the benefit payments under this section shall be made in lieu of any benefits under the option.

(3) If the member has made an effective election of an optional benefit under part 6 of this chapter and has designated a person other than the member's spouse as beneficiary under the option, the benefit payments under the option shall be made in lieu of any benefits under this section.

(b) (1) (A) If a member in service in Group 1, 3 or 4 dies prior to retirement and the board of trustees determines that such person's death was the natural and proximate result of an accident or was occasioned as the direct result of physical violence against the member's person occurring while the member was in the actual performance of the member's duty, a state annuity equal to one half (1/2) the member's average final compensation shall be paid to the member's surviving spouse or surviving child or children; provided, that either and no other person, persons or institution are named by the member in writing on file with the retirement system.

(B) If the member's surviving spouse is named, this annuity will continue to such spouse until death. If the named surviving spouse dies, then this annuity shall be divided equally among the member's surviving minor children. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children.

(C) If a surviving minor child or children are named, then this annuity shall be divided equally among them. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children. On the first day of the month following the month in which the last surviving child dies or reaches twenty-two (22) years of age, then the annuity shall be paid to the member's surviving spouse, if any, until the surviving spouse dies. Notwithstanding the foregoing or any other law to the contrary, if no surviving spouse exists on the date of the member's death and if the projected payments to be made to all the minor children pursuant to this subdivision (b)(1) do not exceed a minimum total value of fifty thousand dollars ($50,000), then the projected excess shall be paid to the member's estate for the sole benefit of all the member's surviving children, regardless of age; provided, that such excess exceeds the amount a bank may pay under § 45-2-708(a). Any such payment shall be free from the claims of any and all creditors.

(2) In order to be eligible for this benefit, the death must be conclusively shown by competent medical evidence to have occurred in the actual performance of duty, regardless of the provisions of § 7-51-201.

(3) If the member has made an effective election of an optional benefit under part 6 of this chapter and has designated the member's spouse as beneficiary under the option, the benefit payments under this section shall be made in lieu of any benefits under the option.

(4) If the member has designated an individual or individuals other than, or in addition to, the member's surviving spouse or surviving child or children, such individuals may disclaim the death benefit otherwise payable. To be effective, the individuals must not have received any of the benefits, and the disclaimer must be in writing and filed with the division of retirement. Such writing shall contain the information required in § 8-36-125. If a disclaimer is made under the provisions of this subdivision (b)(4), the state annuity described in subdivision (b)(1) shall be paid to the member's surviving spouse and surviving child or children in accordance with subdivision (b)(1)(B). If no surviving spouse exists, then the annuity shall be paid to the member's surviving child or children in accordance with subdivision (b)(1)(C).

(5) (A) (i) If the member has designated an individual or individuals other than, or in addition to, the member's surviving spouse or surviving child or children and such individuals do not disclaim the death benefit under subdivision (b)(4), a state annuity shall nevertheless be paid the member's surviving spouse and surviving child or children. The annuity shall be equal to the amount which would have otherwise been payable under subdivision (b)(1) had the member designated the member's surviving spouse or surviving minor child or children as beneficiary, minus:

(a) The actuarial value of the benefits payable to the non-disclaiming beneficiaries; or

(b) In the case of a lump sum payment, the amount of the lump sum payment made to the non-disclaiming beneficiaries.

(ii) Notwithstanding any provision of this subdivision (b)(5) to the contrary, the annuity shall have a guaranteed minimum total value of fifty thousand dollars ($50,000), minus the:

(a) Actuarial value of the benefits payable to the nondisclaiming beneficiaries; or

(b) In the case of a lump sum payment, the amount of the lump sum payment made to the non-disclaiming beneficiaries.

(iii) The guaranteed minimum value shall be paid in monthly installments calculated on a sixty-month basis and divided in the manner prescribed in subdivision (b)(5)(B).

(B) The annuity provided in subdivision (b)(5)(A) shall be paid to the member's surviving spouse until such spouse's death. Upon the surviving spouse's death, this annuity shall be divided equally among the member's surviving minor children. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children. If the guaranteed minimum total value has not been paid out under this subdivision (b)(5)(B) in the form of an annuity by the first day of the month following the month in which the last surviving child dies or reaches twenty-two (22) years of age, the remaining amount shall be divided equally among all the member's surviving children, regardless of age. If no surviving children exist, then the remaining amount shall be paid to the estate of the last to survive of the spouse and the member's children in accordance with § 8-36-120.

(C) If no surviving spouse exists on the member's death, then the annuity provided in subdivision (b)(5)(A) shall be divided equally among the member's surviving minor children. Each child shall receive such child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining minor children. Notwithstanding the foregoing or any other law to the contrary, if no surviving spouse exists on the date of the member's death and if the projected payments to be made to all the minor children pursuant to this subdivision (b)(5) do not exceed a minimum total value of fifty thousand dollars ($50,000), then the projected excess shall be paid to the member's estate for the sole benefit of all the member's surviving children, regardless of age, provided such excess exceeds the amount a bank may pay under § 45-2-708(a). Any such payment shall be free from the claims of any and all creditors.

(6) Notwithstanding any provision of the law to the contrary, the aggregate total death benefit payable under chapters 34-37 of this title on account of a member who dies in the line of duty shall have a value of not less than fifty thousand dollars ($50,000). Except as otherwise provided in this subsection (b), if the death benefit is payable to a single beneficiary, the guaranteed minimum value shall be paid in monthly installments calculated on a sixty-month basis. In the event the beneficiary dies before receiving all of the guaranteed minimum value, a lump sum payment equal to the actuarial equivalent of the monthly benefit due over the remaining months in the sixty-month period shall be paid to the beneficiary's estate in accordance with § 8-36-120. If the benefit is payable to multiple beneficiaries, other than to the member's surviving minor children, or to a non-human being such as a firm, organization, partnership, association, corporation, estate or trust, the guaranteed minimum value shall be paid in a lump sum. Amounts payable to multiple beneficiaries under this subdivision (b)(6) shall be distributed in equal proportions among the surviving beneficiaries.

(7) This subsection (b) shall not apply to individuals who are members of the retirement system by virtue of their employment with any employer participating in the retirement system pursuant to chapter 35 of this title unless the governing body of any such employer passes a resolution authorizing and accepting the associated liability and costs to provide such benefits.



§ 8-36-109 - Survivor benefits.

(a) Upon the death of a member in service who has reached the applicable eligibility requirements for an early or service retirement allowance as set forth in part 2 or 3 of this chapter, a retirement allowance shall be paid to the member's surviving designated beneficiary, if any.

(1) No benefits shall be payable under this subsection (a) on account of any member on whose account a benefit is payable under any other provision of chapters 34-37 of this title.

(2) The retirement allowance payable to the beneficiary shall be equal to the retirement allowance which would have been payable had the member retired under an effective election of Option 1 as provided in part 6 of this chapter with such person nominated as the beneficiary under the option.

(3) (A) Notwithstanding any other provision of the law to the contrary, if the member's spouse is the designated beneficiary on the date of the member's death, and if that spouse should thereafter die leaving a surviving minor child or children of the member, then the annuity the spouse was receiving under this subsection (a) shall be divided equally among the member's surviving minor children. Each child shall receive the child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining children.

(B) If the member's spouse is designated as the sole beneficiary on the date of the member's death, and if that spouse predeceased the member or died in a common accident or occurrence with the member, then the member's surviving minor child or children shall be entitled to the same annuity as set forth in subdivision (a)(3)(A).

(b) (1) Upon the death of a member in service who has completed ten (10) years of creditable service, a retirement allowance shall be paid to the member's surviving spouse, if any, if the spouse is designated as beneficiary.

(A) No benefits shall be payable under this subsection (b) on account of any member on whose account a benefit is payable under any other provision of chapters 34-37 of this title.

(B) The retirement allowance payable to the surviving spouse shall be equal to the retirement allowance which would have been payable had the member retired under an effective election of Option 1 as provided in part 6 of this chapter with the member's spouse nominated as the beneficiary under that option.

(C) The retirement allowance payable under this subsection (b) shall be reduced by four tenths of one percent (0.4%) for each month by which the member's death precedes the member's service retirement date.

(D) The provisions of this subsection (b) do not apply to members in the employ of a political subdivision unless the governing body of the political subdivision authorizes by resolution and accepts the liability therefor.

(2) Should the governing body of a political subdivision elect not to accept the liability for its employees to receive a survivor's benefit in accordance with this subsection (b), a survivor's benefit shall be paid in accordance with subsection (a).

(c) A member shall be considered to be "in service" under the provisions of this section, even though the member is no longer participating in this system because of advanced age, so long as the member continues to be employed by the same employer.

(d) Upon the death of a member in service who has completed ten (10) years of creditable service, a retirement allowance shall be paid to the member's nominated beneficiary, if any.

(1) No benefits shall be payable under this subsection (d) on account of any member on whose account a benefit is payable under any other provision of chapters 34-37 of this title.

(2) The retirement allowance payable to the beneficiary shall be determined by converting the lump sum benefit payable under the provisions of § 8-36-107 into a monthly annuity payable over a period not to exceed one hundred twenty (120) months. The present value of the monthly annuity shall be equal to the lump sum benefit payable in accordance with § 8-36-107. The interest rate used in calculating the present value shall be based on the interest rate payable by annuity companies in the open market on the date the monthly benefit commences. The interest rate shall not be lower than the rate established by the board of trustees under § 8-34-505.

(3) In the event the beneficiary dies before receiving all of the benefits payable under subdivision (d)(2), a lump sum payment equal to the actuarial equivalent of the monthly benefit due over the remaining months in the one-hundred-twenty month period shall be paid to the beneficiary's estate in accordance with § 8-36-120.



§ 8-36-110 - Rate of benefit for beneficiary with creditable service in more than one class.

(a) Anything in chapters 34-37 of this title to the contrary notwithstanding, if any member's creditable service includes a period or periods of service in an employment classification other than such member's classification at the time of separation from service for which the benefit provisions of chapters 34-37 of this title differ from those for such member's classification at the time of such member's separation from service, the following provisions shall be applicable in determining any retirement allowance or other benefit payable on such member's account.

(b) The rate of benefit with respect to the period of creditable service in each classification shall be the rate of benefit provided under chapters 34-37 of this title for such classification.

(c) (1) Any flat minimum benefit shall be determined separately with respect to each such period of creditable service, but the determination as to whether the benefit based on average final compensation or the flat minimum benefit is larger shall be made with respect to the member's total creditable service.

(2) Any benefit for service as a member of the general assembly shall be computed independently of benefits for other creditable service.

(d) Eligibility for any benefit payable on account of a member's death prior to retirement shall be determined on the basis of the member's most recent employment classification prior to death.

(e) Upon separation from service for reasons other than death, eligibility for a retirement allowance shall be determined on the basis of the member's total creditable service, but such determination shall be made separately with respect to benefits for the period of service in each classification on the basis of the applicable eligibility requirements provided by chapters 34-37 of this title.

(f) Notwithstanding the foregoing, if any member shall have rendered a period of prior service in an employment classification for which the rate of benefit is lower than the rate for such member's classification on June 30, 1972, and if under the provisions of the superseded system of which such member shall have been a member, such period would have been treated as service in such member's classification in effect on June 30, 1972, such period of prior service shall be considered for the purpose of this section to be service in the classification in effect on June 30, 1972.

(g) Any member, upon retiring, shall be eligible to use the aggregate number of years in all systems to qualify for retirement. Such member's benefits shall be computed under the applicable provisions of each superseded system based on the aggregate number of years in each superseded system or the Tennessee consolidated retirement system to determine such member's total benefits. The retirement allowance payable to such member shall not be less than the benefit determined on total years of service under Group 1.

(h) Anything to the contrary notwithstanding, the spouse of any member or former member of the superseded Tennessee county officials' retirement system who died while in office but who had not attained the minimum number of years for retirement, but who was at least fifty-five (55) years of age at the time of death, may be eligible for a benefit under the applicable provisions of this system.



§ 8-36-111 - Exemption of benefits from execution, attachment, garnishment and assignment.

All retirement allowances and other benefits accrued or accruing to any person under the provisions of chapters 34-37 of this title, the accumulated contributions of members and the cash and assets in the funds created under chapters 34-37 of this title shall not be subject to execution, attachment, garnishment, or other process whatsoever, nor shall any assignment thereof be enforceable in any court.



§ 8-36-112 - Withholding of insurance premiums from benefit payments authorized.

Nothing in this part shall be construed to prohibit the withholding of insurance premiums for retirees under a plan approved by the state insurance committee, or for retired teachers or other retired local government employees for payment of insurance premiums under any Tennessee local government group insurance plan provided to the retirees. The director of the Tennessee consolidated retirement system may periodically establish a schedule of insurance premium support levels that local education agencies (LEAs) may assign to the retired teachers. If a schedule is established, an LEA must conform to the schedule in order for the retirement system to make or continue making premium payment deductions from the retirement benefits of that LEA's retired teachers.



§ 8-36-113 - Satisfaction of claims of state against terminated member upon application for withdrawal of contributions.

(a) If the service of any member is terminated, for any reason, and such member is found to owe money to the state, the state shall be entitled to claim from the member's accumulated contributions such amounts as are owed to the state upon the application to withdraw such member's accumulated contributions. Such claim must be made in writing to the director of the retirement system by the appropriate party of the agency involved and must specify the reason for the claim and the amount involved. After the state's claim is satisfied from such contributions, the member may withdraw any portion of the member's remaining contributions.

(b) Should the member elect not to withdraw the accumulated contributions, no claim on such contributions shall be enforceable under this provision.



§ 8-36-114 - Satisfaction of claims of state against retired beneficiary by deduction from monthly benefit.

If any member found to owe funds to the state within the meaning of § 8-36-113 elects to retire, the member's debt to the state may be satisfied from the member's monthly benefit.



§ 8-36-115 - Correction of errors in benefit payments.

Should any change or errors in records result in any member or beneficiary receiving from the retirement system more or less than such member or beneficiary would have been entitled to receive had the records been correct, then on discovery of any such error the board shall correct the same and shall adjust the payments in such a manner that the benefits to which such member or beneficiary was correctly entitled shall be paid.



§ 8-36-116 - Legislative intent to collect overpayments -- Exceptions.

It is hereby expressly declared that the intent of the general assembly is to collect amounts that have been overpaid in error to members or beneficiaries, except that:

(1) Repayment may be waived at the discretion of the board of trustees where overpayments in retirement benefits have been made through an error committed by the retirement division if it is determined that the member or beneficiary:

(A) Was without fault or knowledge;

(B) Did not participate or induce the additional payment; and

(C) There was no way under the circumstance that the member or beneficiary knew or could have known that an overpayment had been made;

(2) It is further provided that waivers shall only be granted in cases where it can be shown to the board's satisfaction that repayment would deprive the person of income required for ordinary and necessary living expenses;

(3) The board's authority to grant a waiver shall be based upon a recommendation by a preliminary review committee composed of one (1) representative from each of the following state agencies or departments:

(A) Treasury department;

(B) Office of the comptroller of the treasury; and

(C) The department of finance and administration;

(4) Waivers, where granted, shall only be valid during the lifetime of the member or beneficiary and shall not defeat the right of the state to proceed against the estate upon death; nor shall the granting of a waiver prohibit the retirement system from requiring security to assure repayment upon death;

(5) Notwithstanding anything contained herein to the contrary, overpayments of one hundred dollars ($100) or less where the error was committed by the retirement division and without fault, knowledge, or participation on the part of the person overpaid shall be reviewed by the herein designated committee and repayment may be waived; and

(6) In the event that a retired member receives an overpayment in retirement benefits from the retirement system and that member returns to service, the retirement system may initiate an automatic payroll deduction to recoup the overpaid amount. The employer shall comply with the retirement system's request for an automatic payroll deduction.



§ 8-36-117 - Monthly benefit payments -- Death of payee -- Procedure for direct deposit or electronic transfer.

(a) Except for the month of December, 1999, monthly benefit payments shall be remitted to beneficiaries on the last working day of the month which shall represent payment for that month. Monthly benefit payments for the month of December, 1999, shall be remitted to beneficiaries on December 28, 1999, which shall represent payment for that month. "Remitted" means either to issue payment by first class mail or by direct deposit in an account at a financial institution selected by the beneficiary.

(b) All monthly benefit payments shall cease in the month in which the payee dies, unless otherwise specifically provided for in chapters 34-37 of this title. If the payee was a retired member who did not elect an optional allowance pursuant to § 8-36-601, a monthly benefit payment shall be issued for the month in which the retired member died and shall be payable to the person nominated as beneficiary by the member pursuant to § 8-36-121. If no surviving beneficiary exists upon the retiree's death, the payment shall be made in accordance with § 8-36-120. If the payee was a beneficiary receiving benefits under the terms of an optional allowance, a monthly benefit payment shall be issued for the month in which the beneficiary died and shall be paid in accordance with § 8-36-120.

(c) The board of trustees is hereby authorized to promulgate substantive and procedural rules and regulations requiring recipients of monthly benefits hereunder to be paid such benefits by direct deposit or by electronic transfer.



§ 8-36-118 - Certain University of Tennessee extension employees -- Eligibility for retirement benefits based upon longevity pay.

(a) Notwithstanding any provision of law to the contrary, all former, present and future employees of the University of Tennessee extension, holding joint appointments with the United States department of agriculture, shall be eligible for a retirement benefit based solely on longevity pay which is or was received under § 8-23-206; provided, that credit has not been granted under the federal civil service retirement plan for such longevity pay. Before the commencement of any such retirement benefit, the former employee must make a lump sum payment equal to the contributions such former employee would have made on longevity pay had it been creditable in the federal civil service retirement plan, plus interest as provided by § 8-37-214. The University of Tennessee shall transfer to the Tennessee consolidated retirement system any employer contributions which would have been paid to the federal civil service retirement plan for longevity pay.

(b) The benefit as provided under this section shall be equal to the difference between the benefit received from the federal civil service retirement system and what would have been received had longevity pay been credited in such system. The University of Tennessee shall calculate and certify such benefit amount to the Tennessee consolidated retirement system, which shall audit and verify such benefit calculation.

(c) Payment of the benefit provided by this section shall be retroactive to the date of retirement of the retired former employee. The provisions of § 8-36-701 shall apply to all benefits provided by this section. All benefits payable under this section shall cease upon the death of the retiree. No other provisions of chapters 34-37 of this title shall apply to the benefits provided by this section.



§ 8-36-120 - Lump sum payments.

(a) In cases where a lump sum is payable to an individual's estate under the provisions of chapters 34-37 of this title, payment shall be made to the duly qualified executor or administrator of the estate. When no executor or administrator has qualified and given notice of such qualifications to the retirement division after the expiration of forty-five (45) days from the date of the individual's death, then payment shall be made to the executor named in any will of the individual known to the retirement division. In the absence of actual knowledge of a purported will naming a surviving executor, payment may be made to the individual's spouse if the amount payable does not exceed fifty thousand dollars ($50,000). If there is no surviving spouse at the time of the individual's death, and if the amount payable does not exceed the amount a bank may pay under § 45-2-708(a), then payment may be made to the individual's next-of-kin upon proper documentation as required by the retirement division. In making any determinations and payments under this section, the retirement division is entitled to conclusively rely on the written statements of the informant listed on individual's death certificate or on the written statements of such other person who informs the retirement division of the death.

(b) Upon payment pursuant to the provisions of this section, the retirement division shall be released and discharged from all further liability from any claim which then exists or which thereafter may arise or be made in respect to the payment.



§ 8-36-121 - Nomination of beneficiaries -- Method -- Distribution among multiple beneficiaries -- Retirement.

(a) A member's nomination of a person as beneficiary to receive payments under the provisions of chapters 34-37 of this title shall be made by the member in writing, duly executed and filed with the retirement division.

(b) Except as provided in subsection (f), a member may change such member's nomination at any time by a similar written designation.

(c) Prior to filing an application for retirement benefits, a member may name more than one (1) person as beneficiary. By doing so, benefits are payable in a lump sum and are not payable under § 8-36-108, § 8-36-109 or part 6 of this chapter, unless the member's surviving spouse is one of the beneficiaries named. If the member's surviving spouse is named, the spouse shall be entitled to receive any retirement allowance which would otherwise have been payable had the surviving spouse been named the sole beneficiary. If the named surviving spouse elects to receive a retirement allowance, no benefits shall be paid to the remaining beneficiaries. If the named surviving spouse elects to receive the lump sum payment provided herein, the payment shall be distributed in equal proportions among the named surviving spouse and the other surviving beneficiaries. For purposes of this section, "person" means any individual, firm, organization, partnership, association, corporation, estate or trust.

(d) Amounts payable to multiple beneficiaries shall be distributed in equal proportions among the surviving beneficiaries.

(e) Notwithstanding any provision of this section or any other law to the contrary, if a member has not nominated a beneficiary in the manner provided in subsection (a), then at the member's death, the member's surviving spouse shall be deemed the member's beneficiary and the spouse shall be entitled to receive any payments that would otherwise have been payable under the provisions of chapters 34-37 of this title had the surviving spouse been named the beneficiary. If no such surviving spouse exists upon the member's death, then any lump sum payment due shall be made in accordance with § 8-36-120.

(f) Upon retirement, the member shall designate only one (1) person as beneficiary. The designation of beneficiary on the application for retirement shall supersede the designation of all previous beneficiaries, and may not be changed or revoked, except as provided in part 6 of this chapter.



§ 8-36-122 - Blind employees -- Retirement allowance -- Computation.

The retirement allowance payable to any member participating in the retirement system pursuant to § 8-35-121 who retires before January 1, 1996, shall be computed as if such member had received the same annual cost-of-living increases and longevity payments as that received by other general state employees.



§ 8-36-123 - Retirement or death of members not in service.

(a) Upon the death of a member not in service whose death occurs on or after July 1, 1991, and who has completed ten (10) years of creditable service, a retirement allowance shall be paid to the member's surviving spouse, if any, if the spouse is designated as beneficiary.

(1) The retirement allowance payable to the surviving spouse shall be equal to the retirement allowance which would have been payable had the member retired under an effective election of Option 2 as provided in part 6 of this chapter with the member's spouse nominated as the beneficiary under that option.

(2) The retirement allowance payable under this subsection (a) shall be reduced by four tenths of one percent (0.4%) for each month by which the member's death precedes such member's service retirement date.

(b) (1) Effective July 1, 1991, a member who does not qualify for a disability retirement allowance under § 8-36-501 or § 8-36-502 and who suffers from a total and permanent disability may be retired by the board of trustees on an ordinary disability retirement allowance provided the following conditions are met:

(A) The member files with the retirement division an application for the retirement allowance on a form prescribed by the retirement division;

(B) Competent medical evidence is provided by the member which conclusively documents that the member is totally and permanently disabled from engaging in any type of substantial gainful activity;

(C) The member has completed the service requirement for such member's classification as set forth in § 8-36-501(b); and

(D) The member does not otherwise qualify for a service retirement allowance as provided for in §§ 8-36-201 -- 8-36-205.

(2) Any member who applies for an ordinary disability retirement allowance pursuant to this subsection (b) shall be subject to the provisions of §§ 8-36-503 -- 8-36-505 and § 8-36-508.

(3) The amount of the ordinary disability retirement allowance shall be the actuarial equivalent of the retirement allowance which would be payable to the member at fifty-five (55) years of age pursuant to part 3 of this chapter. Notwithstanding the preceding sentence, any allowance payable under this subsection (b) shall be subject to the provisions of § 8-36-501(c)(4), (5) and (7).

(c) The provisions of this section do not apply to members in the employ of a political subdivision unless the governing body of the political subdivision by resolution authorizes and accepts the liability for such benefits.



§ 8-36-124 - Reduction in contribution requirements -- Use of excess appropriation in general appropriations act.

(a) If the board of trustees determines, after reviewing the actuarial valuation as of June 30, 1993, that the recommended employer contribution rate for state employees and teachers is less than the rate in effect on June 30, 1993, any excess appropriation contained in the general appropriations act resulting from the reduction in annual contribution requirements for the fiscal year ending June 30, 1994, shall be utilized by the board of trustees as follows:

(1) Any excess appropriations shall first be used to reduce the amortization period of the unfunded accrued liability existing on June 30, 1993, by at least six (6) years, as authorized in § 8-37-304(b) [repealed];

(2) If any appropriations remain after decreasing the amortization period, such appropriations shall be used to calculate the average final compensation of any active or retired member of the retirement system or any superseded system who has service in more than one (1) membership classification and whose benefits are determined pursuant to § 8-36-110 as if all the member's service was rendered in the same membership classification, except for those members covered under §§ 8-35-226 and 8-35-234;

(3) If any appropriations remain after implementing the above average final compensation change, such funds shall be used to increase the base benefit of Group I members, other than members of the general assembly; Group II members; members of the superseded state retirement system; members of the superseded state teachers' retirement system; state employees covered under § 8-39-101; and teachers covered under § 8-39-102, subject to the following terms and conditions:

(A) The amount of any base benefit improvement authorized in this section shall be set by the board, but shall not exceed five percent (5%);

(B) The board shall consider any comments of the council on pensions and insurance prior to adopting a base benefit improvement increase;

(C) Any base benefit improvement increase authorized in this section shall be effective January 1, 1994, and shall apply to both active and retired members in the groups and systems referenced herein;

(D) Any base benefit improvement increase authorized pursuant to this section shall not apply to employees of employers participating in the retirement system pursuant to chapter 35, part 2 of this title, unless the governing body of any such employer, after receipt of the liability information from the retirement system, passes a resolution authorizing the increase and accepting the liability thereof;

(E) The provisions of § 8-36-208(a) shall not be construed to prevent any increase in the retirement allowance of a member when such increase is in accordance with this section, nor shall the provisions of § 8-36-102 be construed to prevent any increase in the retirement allowance of a member retiring prior to January 1, 1994, when such increase is in accordance with this section; and

(4) If any further appropriations remain after implementing the base benefit increase, such funds shall be used to further reduce the amortization period of the unfunded accrued liability existing on June 30, 1993.

(b) The board of trustees shall not adopt changes pursuant to this section which cause the actuarial funding requirement for state employees and teachers to exceed the actuarially determined employer contribution rate established pursuant to the June 30, 1991, biennial evaluation.



§ 8-36-125 - Disclaimer of benefits.

(a) A person designated as the beneficiary to receive a death benefit under the provisions of chapters 34-37 of this title may disclaim the benefit upon the death of the member. Such disclaimer may be made by the person's trustee, guardian, conservator, or attorney-in-fact. If the disclaimer is made by such person's fiduciary, the disclaimer shall be binding on the beneficiary and on any successor fiduciary.

(b) To be effective, the beneficiary must not have received any of the benefits, and the disclaimer must be in writing and filed with the division of retirement. Such writing shall:

(1) Indicate that the disclaimer is an irrevocable and unqualified refusal by the person to accept the benefit;

(2) Describe the amount of the benefit disclaimed; and

(3) Be signed by the person disclaiming or such person's representative.

(c) If a disclaimer is made under the provisions of this section, the only benefit which shall be paid is a lump sum refund of the excess amount of the member's accumulated contributions over the sum of the retirement allowance payments received by the member, if any. That amount shall be paid in equal proportions among the surviving non-disclaiming beneficiaries, if any; otherwise, the amount shall be paid in accordance with § 8-36-120.



§ 8-36-126 - Benefits payable to a minor child -- Provision of documentation establishing guardianship.

No benefit payable to a minor child under chapters 34-37 of this title shall be made until the guardian of such child has provided the retirement division with documentation establishing such guardianship. In the case of a parent, the documentation may consist of the child's birth certificate or record of adoption, whichever is applicable, and a certified statement from the parent that the parent is the legal guardian of the minor child. The retirement division shall be entitled to rely on such documentation and shall not be liable for damages or other payments by reason of any payment made in reliance thereon. Notwithstanding this section or any other law to the contrary, if the member designated a custodian pursuant to the Tennessee Uniform Transfers to Minors Act, compiled in title 35, chapter 7, part 2, to receive benefits payable to a minor child under chapters 34-37 of this title and such designation was made in writing and on file with the retirement division, the benefits payable to such minor shall be made in the name of the minor and paid to the designated custodian pursuant to the Tennessee Uniform Transfers to Minors Act, compiled in title 35, chapter 7.



§ 8-36-127 - Designation of more than one person as beneficiary.

(a) (1) Notwithstanding § 8-36-121 or any other law to the contrary, members, upon retirement, may, on or after the date determined pursuant to subsection (c), name more than one (1) person as beneficiary under one (1) of the options named in § 8-36-601(b). A member may not designate a non-human being, such as a firm, organization, partnership, association, corporation, estate or trust, as a beneficiary under any of the options named in § 8-36-601(b).

(2) The reduced retirement allowance payable to the member under the optional form of retirement elected shall be based on the member's age and the actual ages of the designated beneficiaries at the time of the member's retirement. The portion of the member's reduced retirement allowance that continues after the member's death to a particular beneficiary shall be calculated using the appropriate reduction factors based on the actual age of the respective beneficiary at the time of the member's retirement. When a beneficiary of a retired member dies, that portion of the benefit payment shall terminate and shall not be distributed or redistributed to the remaining beneficiaries. The designation of beneficiary under an optional form of retirement shall supersede the designation of all previous beneficiaries, and may not be changed or revoked, except as provided in part 6 of this chapter.

(b) (1) Notwithstanding § 8-36-109, § 8-36-121 or any other law to the contrary, if a member who has reached the applicable eligibility requirements for an early or service retirement allowance dies in service and if the member designated more than one (1) person as beneficiary, then the beneficiaries shall be entitled to a retirement allowance if the death occurs on or after the date determined pursuant to subsection (c). The retirement allowance shall be equal to the retirement allowance that would have been payable under subsection (a) had the member retired under an effective election of Option 1 as provided in § 8-36-601(b) with the persons nominated as beneficiaries under the option.

(2) Notwithstanding subdivision (b)(1), if any of the designated beneficiaries include a non-human being, such as a firm, organization, partnership, association, corporation, estate or trust, then the only benefit payable would be a lump sum payment made in accordance with § 8-36-107, unless the member's surviving spouse is one of the beneficiaries. If the member's surviving spouse is named, the spouse shall be entitled to receive the retirement allowance described in subdivision (b)(1). If the named surviving spouse elects to receive such retirement allowance, no benefits shall be paid to the remaining beneficiaries. If the named surviving spouse elects to receive the lump sum payment as provided in § 8-36-107, the payment shall be distributed in equal proportions among the named surviving spouse and the other surviving beneficiaries, including any non-human beneficiary.

(c) This section shall apply on such date as the retirement system's retirement operating systems are able to accommodate the payment of multiple beneficiaries as provided in this section. Such determination shall be made by the state treasurer.



§ 8-36-128 - Honoring claims under a qualified domestic relations order.

(a) The retirement system shall honor claims under a qualified domestic relations order at a time designated by the state treasurer.

(b) For purposes of this section, "qualified domestic relations order" has the same meaning as provided in § 414(p) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 414(p); provided, that such order may only relate to the provision of marital property rights relating to the retirement system for the benefit of the retirement system member's former spouse.






Part 2 - Service Retirement

§ 8-36-201 - Eligibility for retirement -- Dispensation of benefits.

(a) Group 1. (1) Any member in Group 1 shall be eligible for service retirement upon attainment of sixty (60) years of age or upon completion of thirty (30) years of creditable service.

(2) Any member in Group 1 who has creditable service in a Group 1 position covered by the mandatory retirement provisions of § 8-36-205 and who is entitled to the supplemental bridge benefit established pursuant to § 8-36-211 shall be eligible for service retirement upon attainment of fifty-five (55) years of age and upon completion of twenty-five (25) years of creditable service; provided, that the service rendered while the member was in a Group 1 position covered by the mandatory retirement provisions shall be independent of all other creditable service for the purpose of calculating the member's retirement benefits under § 8-36-206.

(b) Group 2. (1) Any member in Group 2 shall be eligible for service retirement upon satisfying one (1) of the following:

(A) Attainment of sixty (60) years of age or upon attainment of fifty-five (55) years of age and completion of twenty-five (25) years of creditable service; or

(B) At any age upon completion of thirty (30) years of creditable service; provided, that this subdivision (b)(1)(B) shall be optional for political subdivisions participating under the provisions of chapter 35 of this title.

(2) (A) Any member in Group 2 shall be eligible for service retirement upon attainment of fifty-five (55) years of age or completion of twenty-five (25) years of creditable service; provided, that within ninety (90) days of July 1, 1985, such member irrevocably elects to contribute five percent (5%) of such member's earnable compensation in addition to the contributions required by § 8-37-202. An employee or elected or appointed official of this state or any political subdivision thereof who is convicted in any state or federal court of a felony arising out of the employee's or official's employment or official capacity constituting malfeasance in office shall forfeit that employee's or official's retirement benefits in accordance with § 8-35-124.

(B) (i) Any Group 2 member who elected to come under the provisions of subdivision (b)(2)(A) and who continues in service after age fifty-five (55) and after completion of twenty-five (25) years of creditable service, or after completion of thirty (30) years of creditable service regardless of age shall be paid the additional contributions made by such member under subdivision (b)(2)(A) within ninety (90) days after the member's filing with the retirement division a written request therefor. Any Group 2 member filing such a request shall cease to make and have deducted from such member's compensation the additional contributions required under subdivision (b)(2)(A).

(ii) The provisions of this subdivision (b)(2)(B) do not apply to any member whose Group 2 service was rendered to a political subdivision unless the governing body of such political subdivision passes a resolution authorizing the return of contributions pursuant to this subdivision (b)(2)(B).

(c) Group 3. Any member in Group 3 shall be eligible for service retirement upon attainment of sixty-five (65) years of age or upon attainment of fifty-five (55) years of age and completion of twenty-four (24) years of creditable service or upon completion of thirty (30) years of creditable service.

(d) Group 4. Any member in Group 4 shall be eligible for service retirement upon attainment of sixty (60) years of age with eight (8) years' creditable service or upon the attainment of fifty-five (55) years of age with twenty-four (24) years of creditable service.

(e) No member of the general assembly shall be eligible for a retirement allowance before fifty-five (55) years of age except in the case of a disability.

(f) Any state general employee shall be eligible for service retirement upon attainment of sixty (60) years of age and the establishment of a minimum of seven (7) years of creditable service rendered during twenty (20) years of part-time employment.

(g) (1) Notwithstanding any provision to the contrary, any member in Group 1 who was previously a member of the superseded state retirement system in a classification which provides a service retirement benefit after twenty-five (25) years of service shall be eligible for a service retirement benefit upon completion of twenty-five (25) years of creditable service; provided, that such member must have reestablished service withdrawn from such superseded system and that within ninety (90) days of July 1, 1989, such member irrevocably elects to contribute five percent (5%) of such member's earnable compensation in addition to the contributions required by § 8-37-202.

(2) Any Group 1 member who elected to come under the provisions of subdivision (g)(1) and who continues in service after completion of thirty (30) years of creditable service shall be paid the additional contributions made by such member under subdivision (g)(1) within ninety (90) days after the member's filing with the retirement division a written request therefor. Any Group 1 member filing such a request shall cease to make and have deducted from such member's compensation the additional contributions required under subdivision (g)(1).



§ 8-36-202 - Application for retirement.

Any member may retire on a service retirement allowance subsequent to receipt by the board of trustees of written application therefor filed by the member; provided, that the member at the time so specified for such member's retirement shall have completed the applicable eligibility requirements as hereinabove set forth.



§ 8-36-203 - Effective date of retirement -- Commencement of benefits.

Any member eligible to retire may set the effective date of the member's retirement at any date within one hundred fifty (150) days before or after the date that the member's application is filed with the board; provided, that such effective date of retirement follows the date of the member's separation from service. Benefits must commence for all members, including prior class members, no later than either their date of termination of employment or the end of the calendar year in which they attain seventy and one-half (70 1/2) years of age, whichever is later.



§ 8-36-204 - Creditable service required.

(a) Notwithstanding the provisions of this part and part 3 of this chapter, or any other provisions of the law to the contrary, any member in Group 1, 2, or 3 prior to July 1, 1979, shall not be eligible for a service or early service retirement allowance unless such member has a minimum of four (4) years of creditable service.

(b) (1) In addition to all requirements for service or early service retirement, any employee, except a Group 4 employee, becoming a member of the retirement system on or after July 1, 1979, must have a total of ten (10) years of creditable service to qualify for retirement benefits. A Group 4 member must have eight (8) years of creditable service to qualify for retirement benefits.

(2) Notwithstanding this section or any other provision to the contrary, any individual who is a Group 1 member of the retirement system on or after January 1, 1992, must have, in addition to all other requirements for service or early service retirement, a total of five (5) years of creditable service to qualify for retirement benefits; provided, that eligible individuals who are members of the retirement system by virtue of their employment with any employer participating in the retirement system pursuant to chapter 35 of this title must have a total of ten (10) years of creditable service to qualify for retirement benefits, unless the chief governing body of such employer passes and files with the board of trustees a resolution reducing the required years of service from ten (10) to five (5) years and accepting the liability therefor. Subsequent to an employer's election to decrease the required years of service from ten (10) to five (5) years, the employer, through a resolution passed by the employer's chief governing body, may then increase the required years of service from five (5) to ten (10) for employees hired on or after the increase in the years of service, without any limit to the number of increases or decreases that an employer may make by resolution from its chief governing body; provided, that any increases in the number of required years of service shall be applied prospectively for employees hired on or after the increase in the years of service. If a member has less than ten (10) years of service credit, part of which was rendered for an employer not electing to be covered by the provisions of this section, eligibility for a retirement benefit on that portion of service shall be determined independently for each employer. Such member is eligible for a refund of contributions and interest credited to such member's account associated with any period of service for which a benefit is not payable.

(c) This provision shall not apply to members of the general assembly.

(d) Any general state employee who was employed with the state prior to January 1, 1979, and who terminated state employment between January 1, 1979 and December 31, 1979, shall be eligible for a service or early service allowance with a minimum of four (4) years of creditable service if all of the following requirements are met:

(1) The employee must have returned to state service prior to July 1, 1989;

(2) The employee must have been fifty (50) years of age or older at the time the employee terminated state employment in 1979; and

(3) In accordance with the provisions of § 8-37-214, the employee must reestablish the employee's withdrawn service in the retirement system.



§ 8-36-205 - Mandatory retirement age -- Exceptions.

(a) There shall not be a mandatory age requirement for any member of the Tennessee consolidated retirement system, except for the following:

(1) Members who are employed as state police officers, wildlife officers or commissioned members of the alcoholic beverage commission and who are engaged in law enforcement activities on a day-to-day basis, or who have been transferred from law enforcement activities to a supervisory or administrative position within the same department or agency for which they served as state police officers, wildlife officers or commissioned members of the alcoholic beverage commission; provided, that the mandatory retirement of those members does not violate the Age Discrimination in Employment Act, compiled in 29 U.S.C. § 621 et seq. A mandatory age requirement shall also apply for commissioned instructors employed at the Tennessee law enforcement training academy and members who are employed with the wildlife resources agency as commissioned wildlife area managers, commissioned wildlife lake managers, commissioned boating chiefs, commissioned boating assistant chiefs, commissioned wildlife safety officers, commissioned habitat biologists, commissioned enforcement chiefs or commissioned assistant enforcement chiefs; provided, that the mandatory retirement of those members does not violate the Age Discrimination in Employment Act, compiled in 29 U.S.C. § 621 et seq. In cases of doubt, the Tennessee department of human resources shall determine whether the member is employed in a position requiring the mandatory retirement of the member under this subdivision (a)(1). In making that determination, the department shall apply the applicable definitions contained in chapters 34-37 of this title and in the Age Discrimination in Employment Act, compiled in 29 U.S.C. § 621 et seq. Any member employed in a position requiring mandatory retirement under this subsection (a) shall be retired on the first day of the month following the month in which the member attains sixty (60) years of age; and

(2) A mandatory age requirement shall also apply for members who are employed as firefighters or police officers with a political subdivision participating in the Tennessee consolidated retirement system, or who have been transferred from such a position to a supervisory or administrative position within the police or fire department; provided the political subdivision has adopted a mandatory retirement age requirement pursuant to this subdivision (a)(2), and provided that the mandatory retirement of any such member does not violate the Age Discrimination in Employment Act, compiled in 29 U.S.C. § 621 et seq. In cases of doubt, the respective political subdivision shall determine whether the member is employed in a position requiring the mandatory retirement of such member under the provisions of this subdivision (a)(2). In making any such determination, the political subdivision shall apply the applicable definitions contained in chapters 34-37 of this title and in the Age Discrimination in Employment Act, compiled in 29 U.S.C. § 621 et seq. Any political subdivision participating in the retirement system may establish a mandatory retirement age requirement for all its firefighters and police officers and for all its employees who have been transferred from the position of a firefighter or police officer to a supervisory or administrative position within the police or fire department; provided that:

(A) The terms and conditions of the requirement shall be the same for all such employees within its employ;

(B) The mandatory age requirement shall not be less than sixty (60) years of age;

(C) Each such employee shall be retired on the first day of the month following the month in which the employee attains the age requirement established by the political subdivision;

(D) If the mandatory age requirement established by the political subdivision is less than the age requirement for receipt of old age and survivors benefits under Title II of the Federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, each such employee shall be entitled to the supplemental bridge benefit established pursuant to § 8-36-211; and

(E) The chief governing body of the political subdivision passes a resolution authorizing the establishment of the mandatory retirement age requirement. If the mandatory age requirement established by the political subdivision is less than the age requirement for receipt of old age and survivors benefits under Title II of the Federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, such resolution must further contain an authorization granting the supplemental bridge benefit and the acceptance by the political subdivision of the liability associated with the bridge benefit. All costs associated with providing the supplemental benefit shall be paid by the political subdivision and not by the state. Notwithstanding this section or any other law to the contrary, the terms of any resolution to adopt a mandatory retirement age requirement pursuant to this subdivision (a)(2) may include, at the option of the political subdivision, the deferral of the effective date of the mandatory retirement requirement up to the July 1 next following the passage of twelve (12) months from the effective date of the resolution; provided, however, that no such deferral shall impact the right, if any, that a member may otherwise have to receive the supplemental bridge benefit provided for in § 8-36-211.

(3) (A) Notwithstanding any provision of this section to the contrary, any member employed in a position requiring mandatory retirement under the provisions of subdivision (a)(1) shall be retired on the first day of the month following the month in which the member attains sixty (60) years of age, unless the department of human resources determines that such member serves in a supervisory or administrative position which requires less than fifty percent (50%) of the member's duties to be involved in day-to-day law enforcement activities. Upon such determination by the department, the member may continue in service until the first day of the month following the month in which the member reaches the age requirement for receipt of old age and survivors benefits under Title II of the federal Social Security Act, compiled in 42 U.S.C. §§ 401-425; provided, that such member signs a consent form whereon the member acknowledges that by continuing in service the member forfeits any rights to retirement benefits, including the supplemental bridge benefit provided for in § 8-36-211, during the period of the member's continued service. Such form must be filed with the retirement division on or before the first day of the month prior to the month in which the member attains sixty (60) years of age. Any such member who fails to file the form at the time and in the manner prescribed by this subdivision (a)(3)(A) shall be retired on the first day of the month following the month in which the member attains sixty (60) years of age.

(B) Notwithstanding any provision of this section to the contrary, any member employed in a position requiring mandatory retirement under the provisions of subdivision (a)(2) shall be retired on the first day of the month following the month in which the member attains the age requirement established by the political subdivision under subdivision (a)(2), unless the respective political subdivision determines that such member serves in a supervisory or administrative position which requires less than fifty percent (50%) of the member's duties to be involved in day-to-day law enforcement or firefighting activities. Upon such determination by the respective political subdivision, the member may continue in service until the first day of the month following the month in which the member reaches the age requirement for receipt of old age and survivors benefits under Title II of the federal Social Security Act, compiled in 42 U.S.C. §§ 401-425; provided, that such member signs a consent form whereon the member acknowledges that by continuing in service the member forfeits any rights to retirement benefits, including the supplemental bridge benefit provided for in § 8-36-211, during the period of the member's continued service. Such form must be filed with the retirement division on or before the first day of the month prior to the month in which the member attains the age requirement established by the political subdivision under subdivision (a)(2). Any such member who fails to file the form at the time and in the manner prescribed by this subdivision (a)(3)(B) shall be retired on the first day of the month following the month in which the member attains the age requirement established by the political subdivision under subdivision (a)(2).

(C) Notwithstanding any other provision of the law to the contrary, any member who would otherwise be covered under the mandatory retirement provisions of this section and who serves as the commissioner of safety, the director of the Tennessee bureau of investigation, the director of the Tennessee wildlife resources agency, the director of the Tennessee alcoholic beverage commission, or as the chief of a police department or of a fire department, may continue in service beyond the age requirement for receipt of old age and survivors benefits under Title II of the federal Social Security Act, compiled in 42 U.S.C. §§ 401-425.

(b) This section shall not be construed to render ineffectual the mandatory retirement of any member occurring prior to July 1, 1998.



§ 8-36-206 - Formula for computing allowances.

Except as provided in § 8-36-209, the service retirement allowance of a member other than a prior class member shall consist of:

(1) A member annuity which shall be the actuarial equivalent of the member's accumulated contributions at retirement, plus a state annuity which, when added to the member annuity, shall be equal to:

(A) In the case of a member in Group 1, one and one-half percent (1.5%) of the member's average final compensation, multiplied by the number of years of creditable service, plus one fourth of one percent (0.25%) of the member's average final compensation in excess of the social security integration level applicable at the time of retirement, multiplied by the number of years of the member's creditable service;

(B) In the case of a member in Group 2, one and three-fourths percent (1.75%) of the member's average final compensation, multiplied by the number of years of creditable service plus one half of one percent (0.5%) of the member's average final compensation in excess of the social security integration level applicable at the time of retirement, multiplied by the number of years of creditable service plus one half of one percent (0.5%) of the average final compensation not in excess of the social security integration level, multiplied by four-tenths of one percent (0.4%) for each month which the member's age is less than sixty-five (65) years of age, multiplied by years of service;

(C) In the case of a member in Group 3, two percent (2%) of the member's average final compensation, multiplied by the number of years of creditable service plus one half of one percent (0.5%) of the member's average final compensation in excess of the social security integration level applicable at the time of retirement, multiplied by the number of years of creditable service, plus one half of one percent (0.5%) of the average final compensation not in excess of the social security integration level, multiplied by four tenths of one percent (0.4%) for each month which the member's age is less than sixty-five (65) years of age, multiplied by years of service;

(D) In the case of a member in Group 4, two and one-half percent (2.5%) of the member's average final compensation, multiplied by the number of years of creditable service.

(2) However, in the case of a member who at the time of retirement has not accumulated sufficient quarters of coverage under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., to qualify for social security benefits at sixty-five (65) years of age, the member's annuity plus the state annuity shall equal:

(A) In the case of a member in Group 1, one and three-fourths percent (1.75%) of the member's average final compensation, multiplied by the number of years of creditable service;

(B) In the case of a member in Group 2, two and one-fourth percent (2.25%) of the member's average final compensation, multiplied by the number of years of creditable service; or

(C) In the case of a member in Group 3, two and one-half percent (2.5%) of the member's average final compensation, multiplied by the number of years of creditable service.



§ 8-36-207 - Computation under formula of superseded system.

Notwithstanding the provisions of chapters 34-37 of this title to the contrary, any member, as defined in § 8-34-101, shall receive the greater of:

(1) The service retirement allowance as provided in chapters 34-37 of this title; or

(2) The service retirement allowance as would have been provided the member by the superseded system.



§ 8-36-208 - Maximum allowance -- Service after 65 years of age.

(a) Notwithstanding any provision of the law to the contrary, the service retirement allowance payable under the provisions of this chapter shall not exceed seventy-five percent (75%) of the member's average final compensation, except as provided in subdivisions (a)(1)-(4).

(1) In the case of Class C members of the superseded Tennessee state retirement system, the service retirement allowance shall not exceed eighty percent (80%) of the member's average final compensation.

(2) In the case of Group 2 members, the service retirement allowance shall not exceed eighty percent (80%) of the member's average final compensation, unless such member is a member by virtue of employment with an employer participating in the retirement system pursuant to chapter 35, part 2, of this title. In such event, the service retirement allowance for such member shall be subject to the seventy-five percent (75%) limit, unless the chief governing body of such employer passes and files with the board of trustees a resolution increasing the limit to eighty percent (80%) and accepting the liability therefor.

(3) In the case of Group 1 members, the service retirement allowance shall not exceed ninety percent (90%) of the member's average final compensation, unless such member is a member by virtue of employment with an employer participating in the retirement system pursuant to chapter 35 of this title. In such event, the service retirement allowance for such member shall be subject to the seventy-five percent (75%) limit, unless the chief governing body of such employer passes and files with the board of trustees a resolution increasing the limit to ninety percent (90%) and accepting the liability therefor.

(4) In the case of Class B members of the superseded state retirement system, the service retirement allowance shall not exceed seventy-seven and one-half percent (77.5%) of the member's average final compensation.

(b) Any teacher or general employee of the state who remains in service after sixty-five (65) years of age shall receive a retirement benefit equal to the greater of the benefit calculated under the provisions of § 8-36-206, § 8-36-209 or this subsection (b); provided, that:

(1) The retirement allowance payable under this subsection (b) shall be the actuarial equivalent of the benefit which would have been payable to the member at sixty-five (65) years of age in the absence of this section, based on the member's age on the effective date of retirement. The benefit under this subsection (b) shall not exceed that payable at seventy (70) years of age under this subsection (b);

(2) The actuarial equivalent shall be determined using tables provided by the actuary so that the cost to the retirement system for this benefit shall be equal to the cost, assuming the member had retired at sixty-five (65) years of age;

(3) Any option selected by a member under the provisions of § 8-36-601 shall be based on the member's and beneficiary's actual ages on the effective date of retirement;

(4) This subsection (b) shall not be construed to be a change in formula under the provisions of § 8-36-702;

(5) This subsection (b) shall be optional for political subdivisions and shall not be effective unless approved by the chief governing body of the political subdivision; and

(6) This subsection (b) shall not apply to any person who becomes a member of the retirement system on or after July 1, 2011.



§ 8-36-209 - Minimum allowances.

(a) (1) The minimum retirement allowance payable to any former member who retired from this system or the superseded Tennessee teachers' retirement system, the Tennessee state retirement system or any local teachers retirement system shall be:

(A) Seven dollars ($7.00) per month for each year of creditable service for prior Class A, transferred Class A or Group 1 members with less than ten (10) years of creditable service and for all members so classified who served in a capacity covered by § 8-35-113, regardless of their length of service;

(B) Eight dollars ($8.00) per month for each year of creditable service for prior Class A, transferred Class A or Group 1 members with ten (10) or more years of creditable service whose service was not in a capacity covered by § 8-35-113;

(C) Seven dollars sixty-six cents ($7.66) per month for each year of creditable service for prior Class B or transferred Class B members with less than ten (10) years of creditable service and for all members so classified who served in a capacity covered by § 8-35-113 regardless of their length of service;

(D) Eight dollars sixty-six cents ($8.66) per month for each year of creditable service for prior Class B or transferred Class B members with ten (10) or more years of creditable service whose service was not in a capacity covered by § 8-35-113; and

(E) Subdivisions (a)(1)(B) and (D) are optional for political subdivisions in accordance with the provisions of § 8-35-217. Political subdivisions exercising the option permitted herein must do so prior to June 15, 1984, to be effective July 1, 1984, or by May 15, 1985, to be effective July 1, 1985; thereafter, the election must be made on or before May 15, to be effective beginning the next July 1. For political subdivisions which do not elect these provisions, the minimum benefit for employees shall be determined under subdivision (a)(1)(A) or subdivision (a)(1)(C), whichever is applicable, regardless of the employee's length of service.

(2) (A) Notwithstanding any other law to the contrary and commencing on July 1, 2010, the chief legislative body of any city, special school district or county may set the minimum service retirement allowance payable with respect to creditable service established pursuant to § 8-35-226 as follows:

(i) Fourteen dollars ($14.00) per month for each year of such creditable service adjusted effective July 1, 2011, and on each July 1 thereafter pursuant to the cost-of-living provisions in § 8-36-701(b)(1) and (2); or

(ii) Twenty dollars ($20.00) per month for each year of such creditable service adjusted effective July 1, 2011, and on each July 1 thereafter pursuant to the cost-of-living provisions in § 8-36-701(b)(1) and (2).

(B) To set the minimum service retirement allowance under either subdivision (a)(2)(A)(i) or (a)(2)(A)(ii), the chief legislative body of the respective city, special school district or county must pass a resolution authorizing the provisions of either subdivision (a)(2)(A)(i) or (a)(2)(A)(ii) and accepting the liability therefore. Any such resolution shall apply to current and future retirees and shall become effective on the first day of any quarter following the filing of the resolution with the retirement system. No retroactive benefits shall be paid under the provisions of this subdivision (a)(2). For cities, special school districts and counties that do not elect the provisions of either subdivision (a)(2)(A)(i) or (a)(2)(A)(ii), the minimum benefit for service established pursuant to § 8-35-226 shall be determined pursuant to subdivision (a)(1)(A) or (a)(1)(B), depending upon which option is exercised by the respective city, school district or county.

(3) The increase in the retirement allowance of any member or retired member who elected an option shall be adjusted on the basis of the appropriate actuarial equivalent factor applicable at the date of retirement and payment of the increased allowance shall be subject to the terms of the option selected.

(4) The provisions of this subsection (a) do not apply to members of the general assembly.

(b) (1) Notwithstanding the foregoing, the service retirement allowance with respect to creditable service as a member of the general assembly shall not be less than two hundred forty dollars ($240) multiplied by the number of years of such creditable service.

(2) (A) Former members of the general assembly who have retired shall likewise be paid a minimum of two hundred forty dollars ($240) multiplied by the number of years of creditable service.

(B) Effective July 1, 1989, the total benefit provided to retired members of the general assembly shall not be less than sixty percent (60%) of the amount provided in subdivision (b)(4)(A). This percentage shall be increased in equal ten percent (10%) increments each July 1, until the total retirement allowance provided to former retired members of the general assembly equals one hundred percent (100%) of the amount provided in subdivision (b)(4)(A). This provision shall be reduced in accordance with the optional retirement allowance selected by the member pursuant to § 8-36-601.

(3) (A) Notwithstanding anything to the contrary, effective July 1, 1988, any member of the general assembly retired prior to November 8, 1988, shall receive an increase in such member's retirement allowance equal to ten dollars ($10.00) per month for each year of creditable service. This increase shall be reduced in accordance with the optional retirement allowance selected by the member pursuant to § 8-36-601.

(B) Implementation of the provisions of this subdivision (b)(3) shall be subject to funding being provided in the general appropriations act.

(4) (A) Effective November 8, 1988, the minimum allowance provided by this subsection (b) shall not be less than eight hundred forty dollars ($840) multiplied by the number of years of creditable service. In addition, the provisions of § 8-36-702 do not apply to the benefit provided under this subdivision (b)(4).

(B) The beneficiaries of any benefits provided in this subdivision (b)(4) may elect to receive an amount less than the amount eligible to receive; provided, that the request is in writing and irrevocable.



§ 8-36-210 - Eligibility of certain Group 1 members to elect coverage under Group 2 provisions.

Any Group 1 member employed as a sheriff on April 30, 1992, by a political subdivision participating under chapter 35, part 2 of this title who has creditable service in the Tennessee consolidated retirement system based upon service as a state police officer, wildlife officer, police officer, sheriff, or deputy sheriff prior to July 1, 1976, may elect to be covered by the retirement eligibility, benefit and contribution provisions applicable to Group 2 members; provided, that the following conditions are met:

(1) The political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with the granting of such benefits;

(2) Following the review of the cost of granting such benefits, the chief governing body of the political subdivision passes a resolution authorizing the provisions of this section for such members, and accepting liability for such benefits; and

(3) Any such member electing to be covered under the provisions of this section pays to the retirement system in a lump sum the difference between what such member would have contributed had such member been a Group 2 member and the amount such member actually paid, plus interest at the rate provided in § 8-37-214.



§ 8-36-211 - Supplemental bridge benefit.

(a) Any Group 1 member who retires on a service retirement allowance with creditable service in a Group 1 position covered by the mandatory retirement provisions of § 8-36-205(a)(1) shall receive, in addition to that member's service retirement allowance, a supplemental bridge benefit calculated as follows:

(1) For any such member retiring on a service retirement allowance pursuant to § 8-36-201, the supplemental bridge benefit shall be equal to three fourths of one percent (0.75%) of the member's average final compensation, multiplied by the member's years of creditable service established while the member was in a Group 1 position covered by the mandatory retirement provisions of § 8-36-205(a)(1); or

(2) For any such member retiring on an early service retirement allowance pursuant to § 8-36-301, the supplemental bridge benefit shall be computed in accordance with subdivision (a)(1), but shall be reduced by four tenths of one percent (0.4%) for each month by which the member's date of early service retirement precedes the member's service retirement date.

(b) A supplemental bridge benefit shall further be paid to any Group 1 member who retires on a service retirement allowance with creditable service in a Group 1 position covered by the mandatory retirement provisions of § 8-36-205(a)(2), if the political subdivision for which the service was rendered adopts a mandatory retirement age requirement pursuant to § 8-36-205. The supplemental benefit shall only be paid if the mandatory retirement age requirement adopted by the political subdivision is sixty (60) years of age or older, but less than the age requirement for receipt of old age and survivors benefits under Title II of the Federal Social Security Act, compiled in 42 U.S.C. § 401 et seq. The supplemental benefit shall be calculated as follows:

(1) For any such member retiring on a service retirement allowance pursuant to § 8-36-201, the supplemental bridge benefit shall be equal to three fourths of one percent (0.75%) of the member's average final compensation, multiplied by the member's years of creditable service established while the member was in a Group 1 position covered by the mandatory retirement provisions of § 8-36-205(a)(2); or

(2) For any such member retiring on an early service retirement allowance pursuant to § 8-36-301, the supplemental bridge benefit shall be computed in accordance with subdivision (b)(1), but shall be reduced by four tenths of one percent (0.4%) for each month by which the member's date of early service retirement precedes the member's service retirement date.

(c) Notwithstanding subsection (a) or (b), the supplemental bridge benefit shall not exceed twenty-two and one-half percent (22.5%) of the member's average final compensation. Such limit shall not apply to any cost-of-living increases to which the member is entitled under subsection (d).

(d) Any retired member covered by the provisions of this section shall be entitled to receive an adjustment in the retiree's supplemental bridge benefit pursuant to § 8-36-701. Any such adjustment to the bridge benefit shall be computed separately from the member's service retirement allowance.

(e) The provisions of §§ 8-36-102 and 8-36-208(a) shall not be construed to reduce or eliminate the supplemental bridge benefit provided by this section, nor shall the supplemental benefit be reduced as a result of any optional retirement allowance selected by the member pursuant to § 8-36-601.

(f) The supplemental bridge benefit shall commence and end as follows:

(1) The supplemental bridge benefit shall commence on the member's effective date of retirement or on the first day of the month following the month the member reaches age sixty (60), whichever is later;

(2) Effective July 1, 2007, the supplemental bridge benefit shall commence on the member's effective date of retirement or on the first day of the month following the month the member reaches age fifty-five (55), whichever is later; provided, that this subdivision (f)(2) shall not apply to any member who is eligible for the supplemental bridge benefit based solely on creditable service rendered pursuant to § 8-36-205(a)(2), unless the chief governing body of the political subdivision passes a resolution accepting the associated liability and cost to provide those benefits; and

(3) The supplemental bridge benefit and any cost-of-living adjustments attributable to that benefit shall cease on the first day of the month following the month in which the member dies, or on the first day of the month following the month in which the member reaches the age requirement for receipt of old age and survivors benefits under Title II of the federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, whichever occurs first.

(g) The supplemental bridge benefit provided by this section shall apply to all current and future retired members; provided, that the benefit shall not be paid retroactively. Subdivision (f)(1) shall become effective on July 1, 1998 for service covered under subsection (a), or upon the effective date of the mandatory retirement age provision for service covered under subsection (b). Subdivision (f)(2) shall become effective on July 1, 2007, for service covered under subsection (a), or upon the effective date of the resolution adopted pursuant to subdivision (f)(2) for service covered under subsection (b).

(h) All costs associated with providing the supplemental bridge benefit shall be paid by the respective state agencies and political subdivisions for which the service covered by this section was rendered.



§ 8-36-212 - [Repealed.]

HISTORY: Acts 2010, ch. 1092 § 1, repealed by Acts 2011, ch. 140, § 11, effective May 2, 2011.



§ 8-36-213 - Excess benefit limitations -- Qualified excess benefit arrangements (QEBA).

(a) Notwithstanding any law to the contrary, no benefit shall be paid to a member from the retirement system in excess of benefit limitations established in 26 U.S.C. § 415 and applicable federal rules and regulations.

(b) The board may establish a separate qualified excess benefit arrangement (QEBA) pursuant to 26 U.S.C. § 415(m) solely for the purpose of providing eligible members with retirement system benefits that are in excess of the benefit limits established in 26 U.S.C. § 415. For purposes of this section, "eligible member" means any person included in the membership of the retirement system as provided in chapter 35, part 1 of this title who is entitled to receive a retirement benefit in excess of the limits imposed by 26 U.S.C. § 415.

(c) The board shall have the authority to adopt a plan document and a trust agreement as well as administer, maintain, modify, terminate or reestablish the QEBA, and may, in its discretion, delegate its authority to the state treasurer.

(d) On or after the date that the QEBA is established, the retirement system shall pay from the QEBA to each eligible member or beneficiary a supplemental retirement allowance equal to the difference between the eligible member's monthly benefit otherwise payable from the applicable retirement system prior to any reduction or limitation because of 26 U.S.C. § 415 and the actual monthly benefit payable from the retirement system as limited by 26 U.S.C. § 415. The retirement system shall compute and pay the supplemental retirement allowance in the same form, at the same time, and to the same persons as such benefits would have otherwise been paid as a monthly pension under the retirement system except for 26 U.S.C. § 415 limitations.

(e) The retirement system shall determine the amount of an eligible member's benefits that cannot be provided to the member or beneficiary because of limitations established by 26 U.S.C. § 415, and the amount of employer contributions that must be made to the QEBA as a separate fund, separate and apart from the retirement system, for each eligible member whose retirement allowance would exceed federal law limitations. The retirement system shall engage actuarial services required to make these determinations.

(f) The eligible member's employer shall pay the excess benefits for an eligible member to the separate QEBA fund when the retirement system makes the assessment that the member's retirement allowance would exceed federal law limitations established by 26 U.S.C. § 415. An employer's contribution to the QEBA shall be a separate contribution from the employer contributions made pursuant to chapter 35 of this title.

(g) Payments under a QEBA are exempt from garnishment, assignment, alienation, judgments, and other legal processes to the same extent as the retirement allowance under the retirement system.

(h) An eligible member shall not elect to defer the receipt of all or any part of the payments due under a QEBA.

(i) The board shall have the authority to promulgate rules as may be necessary to implement a QEBA plan as provided in this section.






Part 3 - Early Service Retirement

§ 8-36-301 - Eligibility.

(a) Any member in Group 1 shall be eligible for early service retirement upon satisfying one (1) of the following:

(1) Attainment of fifty-five (55) years of age with the applicable years of creditable service as set forth in § 8-36-204; or

(2) At any age less than fifty-five (55) years of age with twenty-five (25) years of creditable service; provided, that this provision shall be optional for political subdivisions participating under the provisions of chapter 35 of this title.

(b) Any member in Group 2 shall be eligible for early retirement upon satisfying one (1) of the following:

(1) Attainment of fifty-five (55) years of age with ten (10) years of creditable service; or

(2) If the member is employed by a political subdivision which has not authorized unreduced service retirement benefits pursuant to § 8-36-201(b)(1)(B), at any age with thirty (30) years of creditable service.

(c) Any member in Group 3 shall be eligible for early service retirement upon attaining fifty-five (55) years of age with eight (8) years of service.



§ 8-36-302 - Eligibility and computation of allowances.

(a) Notwithstanding any provisions to the contrary, beginning on November 1, 1982, any:

(1) General employee;

(2) Firefighter or police officer of a participating political subdivision;

(3) Teacher; or

(4) Member of a local retirement system who is not eligible for social security coverage, based upon such member's employment;

shall be eligible for early service retirement upon the completion of ten (10) years of membership service in a position covered by this system, a superseded system or a local retirement system.

(b) The retirement allowance, as provided under this section, shall be computed as a service retirement allowance and reduced by the greater of:

(1) Four tenths of one percent (0.4%) for each month by which the date of early service retirement precedes the service retirement date; or

(2) An actuarial equivalent of the retirement allowance.



§ 8-36-303 - Setting of retirement date.

Any member eligible to retire may set the effective date of the member's retirement at any date within one hundred fifty (150) days before or after the date the member's application is filed with the board; provided, that such effective date of retirement follows the date of such member's separation from service and that the member at the time so specified for the member's retirement shall have completed the applicable eligibility requirements as hereinabove set forth.



§ 8-36-304 - Computation of allowance.

The early service retirement allowance calculated under this part shall be computed as a service retirement allowance in accordance with part 2 of this chapter on the basis of the member's average final compensation and creditable service at the time of early service as follows:

(1) (A) For a Group 1 member retiring under the provisions of § 8-36-301(a)(1), reduced by four tenths of one percent (0.4%) for each month by which the member's date of early retirement precedes such member's service retirement date. If the member's creditable service is less than ten (10) years, the reduced benefit shall be further limited in accordance with the following: Click here to view image.

(B) For a Group 1 member retiring under the provisions of § 8-36-301(a)(2), the actuarial equivalent of the benefit as reduced under the provisions of subdivision (1)(A) which would be payable at fifty-five (55) years of age;

(2) (A) For a Group 2 member retiring under the provisions of § 8-36-301(b)(1), reduced by four tenths of one percent (0.4%) for each month by which the member's date of early retirement precedes such member's service retirement date.

(B) For a Group 2 member retiring under the provisions of § 8-36-301(b)(2), reduced by four tenths of one percent (0.4%) for each month by which the member's date of early retirement precedes such member's attainment of fifty-five (55) years of age; and

(3) For a Group 3 member retiring under the provisions of § 8-36-301(c), reduced by four tenths of one percent (0.4%) for each month by which the member's date of early retirement precedes such member's completion of twenty-four (24) years of creditable service.



§ 8-36-305 - Minimum allowances.

(a) The minimum early service retirement allowance payable to any member in Group 1, 2 or 3 shall be the minimum service retirement allowance computed in accordance with § 8-36-209(a) on the basis of the member's creditable service at the time of early retirement, reduced by four tenths of one percent (0.4%) for each month by which the member's date of early retirement precedes such member's service retirement date.

(b) The minimum early service retirement allowance payable to a transferred Class A member or a transferred Class B member shall be equal to a minimum service retirement allowance computed in accordance with the provisions of § 8-36-209(b) on the basis of the member's creditable service at the time of early retirement.



§ 8-36-306 - Alternative early retirement.

(a) Any member in Group 1 shall be eligible for a retirement benefit upon completion of twenty-five (25) years of creditable service.

(b) If the member is less than fifty-five (55) years of age, such benefit shall be the actuarial equivalent of the retirement benefit which would be payable to the member at fifty-five (55) years of age.

(c) The provisions of this section shall be optional for political subdivisions participating under the provisions of chapter 35 of this title.



§ 8-36-307 - Group 2 members -- Eligibility and computation of allowance.

(a) Any member in Group 2 who is employed by a political subdivision and who elected to come under the provisions of § 8-36-201(b)(2)(A) shall be eligible for early service retirement upon completion of twenty (20) years of service regardless of age. Any member retiring under the provisions of this section shall be entitled to receive a reduced retirement allowance based on the member's age which is the actuarial equivalent of the benefit provided in § 8-36-206 at fifty-five (55) years of age. The provisions of this section must be approved by the chief governing body of the employing political subdivision within ninety (90) days of July 1, 1984.

(b) Any member in Group 2, who is employed by a political subdivision and who elected to come under the provisions of § 8-36-201(b)(2)(A), shall be eligible for early service retirement upon completion of twenty (20) years of service regardless of age. Any member retiring under the provision of this section shall be entitled to a retirement allowance reduced by four tenths of one percent (0.4%) for each month for which the member's date of early retirement precedes such member's service retirement date. The provisions of this subsection (b) must be approved, along with acceptance of the associated liability, by the chief governing body of the employing political subdivision within ninety (90) days of July 1, 1986.






Part 4 - Vesting Retirement



Part 5 - Disability Retirement

§ 8-36-501 - Ordinary disability retirement allowances.

(a) Ordinary Disability Retirement Authorized. Any member who has completed the service requirement for such member's classification as set forth in subsection (b) and suffers from a total and permanent disability may be retired by the board of trustees on an ordinary disability retirement allowance. Before approval may be granted, the member must file with the retirement division an application for the retirement allowance on a form prescribed by the retirement division. In addition, the member must provide competent medical evidence conclusively documenting that the member is totally and permanently disabled from engaging in any type of substantial gainful activity and that such disability existed at and since the date of the member's separation from service.

(b) Creditable Service Required. The number of years of creditable service which a member shall have completed to be eligible for ordinary disability retirement shall be:

(1) Five (5) years for a member in Group 1 or 2; and

(2) Eight (8) years for a member in Group 3 or 4.

(c) Amount of Allowance. (1) Upon ordinary disability retirement, a member shall receive a service retirement allowance as provided in §§ 8-36-201 -- 8-36-205, if eligible therefor. Otherwise, the member shall receive an ordinary disability retirement allowance until the member's attainment of service retirement age as provided in §§ 8-36-201 -- 8-36-205. The ordinary disability retirement allowance shall be equal to nine tenths (9/10) of a service retirement allowance as computed in accordance with §§ 8-36-206, 8-36-207 on the basis of the member's average final compensation and creditable service at the time of ordinary disability retirement.

(2) Notwithstanding the foregoing, if the member has completed less than twenty (20) years of creditable service at the time of ordinary disability retirement, the number of years of creditable service used in calculating the ordinary disability retirement allowance under subdivision (c)(1) shall be increased to the number of years of creditable service the member would have had at the member's service retirement date had the member remained in service to such date, but not greater than twenty (20) years. This subdivision (c)(2) does not apply to members joining the retirement system after October 15, 1992. Any member joining the retirement system on or before October 14, 1992, shall receive the greater of the disability retirement allowance computed with or without the provisions of this subdivision (c)(2).

(3) Notwithstanding the provisions of subdivisions (c)(1) or (2), if the member has completed less than twenty (20) years of creditable service at the time of ordinary disability retirement, the number of years of creditable service used in calculating the ordinary disability retirement allowance under subdivision (c)(1) shall be increased to the greater of ten (10) years or to the number of years of creditable service the member would have had at the member's service retirement date had the member remained in service to such date, but not greater than twenty (20) years.

(4) The maximum ordinary disability retirement allowance payable under this section shall not exceed seventy-five percent (75%) of the member's average final compensation. This section shall not be construed to prevent any increase in the ordinary disability retirement allowance of a member in excess of the seventy-five percent (75%) limit when such increase is in accordance with § 8-36-124 or § 8-36-701.

(5) Except as may be reduced under subdivision (c)(7), the minimum ordinary disability retirement allowance payable under this section shall be the minimum service retirement allowance computed in accordance with § 8-36-209 on the basis of the member's creditable service at the time of ordinary disability retirement.

(6) Upon the member's attainment of service retirement age as provided in §§ 8-36-201 -- 8-36-205, the ordinary disability retirement allowance shall become equal to the full service retirement allowance as computed in accordance with §§ 8-36-206 -- 8-36-209.

(7) Notwithstanding anything to the contrary, in all cases where a member, including a prior class member, is receiving payments from the division of claims administration or workers' compensation, the disability retirement allowance payable under this section shall be reduced so that the disability retirement allowance, together with payments from the division of claims administration and workers' compensation, does not exceed seventy-five percent (75%) of the member's average final compensation; provided, that if the member is receiving the minimum ordinary disability retirement allowance computed in accordance with § 8-36-209, such allowance shall be reduced so that the member's disability retirement allowance, together with payments from workers' compensation and the division of claims administration, does not exceed one hundred percent (100%) of the member's average final compensation. This section shall not be construed to prevent any increase in the ordinary disability retirement allowance of a member in excess of the seventy-five percent (75%) or the one hundred percent (100%) limit when such increase is in accordance with § 8-36-124 or § 8-36-701. Any lump sum payment made by the division of claims administration or workers' compensation shall be prorated over the period of time the payments would have been made had the payments not been commuted to a lump sum.



§ 8-36-502 - Accidental disability retirement allowances.

(a) Accidental Disability Retirement Authorized. Upon the application of a member in Group 1 or 2, any such member who has been disabled as the natural and proximate result of an accident or as the direct result of physical violence against the member's own person occurring while the member was in the actual performance of duty at some definite time and place, without negligence on the member's part, may be retired by the board of trustees on an accidental disability retirement allowance. A member shall not be entitled to receive disability retirement benefits under this section unless the member files with the retirement division an application for the benefits within two (2) years of the date of the claimed accident or incident causing such disability or within one (1) year of the member's last paid day of employment, whichever is later. Before approval may be granted, the member must provide competent medical evidence that conclusively documents that the member is totally and permanently disabled from engaging in any type of substantial gainful activity and that such disability occurred while in the actual performance of duty.

(b) Law Enforcement Officers and Firefighters. For purposes of this section, § 7-51-201 shall not apply.

(c) Amount of Allowance. (1) For any person becoming a Group 1 or Group 2 member of the retirement system before July 1, 1997, the amount of the accidental disability retirement allowance shall equal fifty percent (50%) of the member's average final compensation, except as reduced as follows:

(A) The accidental disability retirement allowance shall be reduced to one third (1/3) of the member's average final compensation upon the member's receipt of benefits under Title II of the Social Security Act, compiled in 42 U.S.C. §§ 401-425. The reduction shall not be made in the case of a member who at the time of retirement has not accumulated sufficient quarters of coverage under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., to qualify for social security benefits at service retirement age as provided in §§ 8-36-201 -- 8-36-205;

(B) Any member who is approved for an accidental disability retirement allowance to begin at fifty percent (50%) of the member's average final compensation shall be required, as a condition of continued receipt of such, to provide adequate documentation to the retirement system within thirty (30) days after notification of such approval, that the member has made application for social security disability benefits. If the application for social security benefits is denied, the member shall be given thirty (30) days from the date of denial in which to seek a reconsideration of the member's claim from the social security administration and to notify the retirement system of such action. Should the member's claim for social security disability benefits be denied upon reconsideration, the member shall, within thirty (30) days after notice of such denial, file an appeal to the administrative law judge and notify the retirement system of the member's action. The member is required to keep the retirement system informed of the status of the member's claim for social security disability benefits through the entire appeals process as specified herein. Failure to comply with the requirements of this subdivision (c)(1) shall result in a reduction of the member's disability retirement allowance to thirty-three and one-third percent (331/3%) of the member's average final compensation; and

(C) Notwithstanding anything to the contrary, in all cases where a member, including a prior class member, is receiving payments from the division of claims administration or workers' compensation, the disability retirement allowance payable under this section shall be reduced so that the member's disability allowance, together with payments from the division of claims administration and workers' compensation, does not exceed seventy-five percent (75%) of the member's average final compensation. Any lump sum payments made by the division of claims administration or workers' compensation shall be prorated over the period of time the payments would have been made had the payments not been commuted to a lump sum.

(2) This subsection (c) shall not be construed to prevent any increase in the accidental disability retirement allowance of a member in excess of the limits set forth in subdivision (c)(1) when such increase is in accordance with § 8-36-124 or § 8-36-701.

(3) For any person becoming a Group 1 or Group 2 member of the retirement system on or after July 1, 1997, the amount of the accidental disability retirement allowance shall equal the amount of an ordinary disability retirement allowance calculated pursuant to § 8-36-501(c).



§ 8-36-503 - Effect of division of claims administration or workers' compensation payments on allowance payments.

(a) For the purposes of integrating division of claims administration or workers' compensation payments with the disability retirement allowance provided herein, compensation shall include any payments made by the division of claims administration or workers' compensation, except payments made for hospital or medical expenses.

(b) Any member who is approved for a disability retirement allowance may be required to report to the retirement system, on a quarterly basis, the status of any workers' compensation claim filed by the member. The member shall provide a copy of the final workers' compensation settlement or judgment to the retirement system within thirty (30) days after the settlement or judgment becomes final. Failure to comply with the requirements of this subsection (b) may result in the suspension of the member's retirement allowance.



§ 8-36-504 - Determination of disability.

(a) The medical advisors, after an examination of the medical records of such member, shall certify, and the board of trustees shall find, that the member is disabled and should be retired.

(b) (1) In making the disability determination, primary consideration is given to the severity of the individual's impairment.

(2) When medical considerations alone are not determinative of the issue of disability, consideration shall also be given to vocational factors.

(3) Where vocational factors indicate the individual is capable of retraining for other employment within a twelve-month period, the individual shall not be considered disabled.

(4) Vocational factors shall take into consideration the individual's age, education, training and work experience.

(c) (1) Except as provided in subdivision (c)(3), the board of trustees may, at its discretion, accept a disability medical determination from the social security administration in lieu of referring the matter to the medical advisors for certification.

(2) Any member retired by the board of trustees on a disability retirement allowance pursuant to this subsection (c) shall not be relieved from the provisions of §§ 8-36-506 -- 8-36-508.

(3) This subsection (c) shall only apply to determinations of disability made pursuant to 20 CFR 404.902 and 20 CFR 404.920 as in effect on January 19, 2005.



§ 8-36-505 - Date of disability retirement.

Any member eligible for a disability retirement may set the effective date of such member's retirement at any date within one hundred fifty (150) days before or after the date such member's application is filed with the board; provided, that such effective date of retirement follows the date of such member's separation from service, the date on which the member's temporary disability benefits under the workers' compensation law cease, or the date on which the member became totally and permanently disabled, whichever is later.



§ 8-36-506 - Medical examinations after disability retirement.

(a) Any disability retiree who has not attained service retirement age may be required to submit current medical records annually until attaining service retirement age, by a physician or physicians designated by the board of trustees.

(b) Should any disability beneficiary who has not yet attained sixty (60) years of age refuse to submit to at least one (1) medical examination in any such year, and should such refusal continue for ninety (90) days after the records have been requested, such beneficiary's monthly retirement benefit may be suspended by the board of trustees.



§ 8-36-507 - Effect of engaging in or the ability to engage in gainful activity.

(a) Should the medical advisors report and certify to the board of trustees that such disability beneficiary is able to engage in substantial gainful activity, and should the board of trustees concur in such report, then the amount of the beneficiary's monthly benefit shall be reduced or suspended at the discretion of the board of trustees.

(b) If the board of trustees determines that the disability beneficiary is in fact engaged in substantial gainful activity, then the beneficiary's monthly benefits shall be suspended.

(c) Should the beneficiary's earning capacity be later changed, the monthly benefit may be restored; provided, that the evidence substantiates the beneficiary's inability to engage in gainful activity.

(d) Any disability retiree who has not yet attained service retirement age may be required to report, on an annual basis, all income other than retirement benefits from this system, and should the board of trustees determine from this information that the disability beneficiary is able to engage in a gainful occupation, then the amount of the benefit may be reduced accordingly, at the discretion of the board.



§ 8-36-508 - Vocational rehabilitation.

(a) Any disability beneficiary, upon recommendation of the medical advisors, may be referred to the division of vocational rehabilitation, or other rehabilitation agencies, to determine whether the beneficiary is physically and/or mentally capable of retraining for some type of gainful employment.

(b) The recommendation of such agencies shall be considered by the medical advisors and board of trustees to determine the eligibility of a member to continue monthly disability benefits.

(c) Should any disability beneficiary refuse the services of such agency, such refusal shall be treated in the same manner as a refusal to be reevaluated and may result in the suspension of monthly benefits.



§ 8-36-509 - Recomputation of allowances for disabled teachers retired prior to July 1, 1972.

(a) Any teacher, prior to July 1, 1972, who became disabled and who was retired on a service retirement allowance rather than under the provisions of a disability because the teacher had met the conditions of service retirement, may have the benefit recomputed under the applicable disability provisions in effect on June 30, 1972; provided, that proper documentation as required by the board of trustees is furnished by the retiree and approved by the board.

(b) (1) The increase in benefits, if any, shall commence with the month following the approval of the application by the board of trustees.

(2) Any increase in benefits provided by this section shall be in addition to any increases previously or hereafter provided by any cost-of-living provisions, § 8-36-701 or §§ 8-36-708 -- 8-36-712, or any other increases in benefits effective prior to August 1, 1974.

(3) Any retiree who applied for increased benefits under the provisions of this section prior to July 1, 1974, shall receive a retroactive recomputation as herein provided, and a lump sum payment effective from the date the application was approved by the board of trustees.



§ 8-36-510 - Confidentiality of records.

(a) Any medical records submitted to, or compiled by, the retirement system pursuant to this part are confidential and shall not be disclosed except as follows:

(1) To the extent that the member or the member's legal representative consents to disclosure;

(2) To employees of the retirement system for the purpose of determining a member's qualification for disability retirement;

(3) To the medical advisors;

(4) In compliance with a subpoena or a court order;

(5) To other state or federal agencies; provided, that such agencies maintain the same level of confidentiality as that required hereunder;

(6) To the comptroller of the treasury or the comptroller's designees for the purpose of an audit of the retirement system; or

(7) In any administrative proceeding or court action between the member or the member's legal representative and the retirement system.

(b) Nothing contained in this section applies to statistical medical information if such information is not identified with a particular member. Further, nothing contained in this section applies to records concerning the identity of members receiving or applying for disability retirement benefits, to the amount of benefits to which a particular member is or may be entitled to receive, nor to any other nonmedical related information unless such information is made confidential by other statute of this state.






Part 6 - Optional Retirement Allowances

§ 8-36-601 - Election of options for designation of contingent beneficiaries authorized -- Options enumerated -- Retirement allowance for social security benefits.

(a) Any member may elect to convert the retirement allowance otherwise payable on the member's account after retirement, exclusive of any portion of a disability allowance not payable after commencement of unreduced social security benefits, into a retirement allowance of equivalent actuarial value under one (1) of the options named in subsection (b).

(b) (1) Option 1. A reduced retirement allowance payable during the retired member's life, with the provision that it shall continue after the member's death for the life of, and to, the beneficiary nominated by the member by written designation duly acknowledged and filed with the board of trustees at the time of retirement.

(2) Option 2. A reduced retirement allowance payable during the retired member's life, with the provision that it shall continue after the member's death at one half (1/2) the rate paid to the member and be paid for the life of, and to, the beneficiary nominated by the member by written designation duly acknowledged and filed with the board of trustees at the time of retirement.

(3) Option 3. A reduced retirement allowance payable during the retired member's life, with the provision that it shall continue after the member's death for the life of, and to, the beneficiary nominated by the member by written designation duly acknowledged and filed with the board of trustees at the time of retirement; provided, that if such designated beneficiary shall predecease the retired member, the retirement allowance payable to the member after the death of the designated beneficiary shall be equal to the retirement allowance which would have been payable had the member not elected an option.

(4) Option 4. A reduced retirement allowance payable during the retired member's life, with the provision that it shall continue after the member's death at one half (1/2) the rate paid to the member and be paid for the life of, and to, the beneficiary nominated by the member by written designation duly acknowledged and filed with the board of trustees at the time of retirement; provided, that if such designated beneficiary shall predecease the retired member, the retirement allowance payable to the member after death of the designated beneficiary shall be equal to the retirement allowance which would have been payable had the member not elected an option.

(c) Prior to retirement, any member who is covered by Title II of the Federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, may elect to convert the retirement allowance otherwise payable on the member's account after retirement into a retirement allowance of equivalent actuarial value of such amount that, with the member's benefit under Title II of the Federal Social Security Act, compiled in 42 U.S.C. §§ 401-425, the member will receive, so far as possible, approximately the same amount per year before and after the commencement of such benefit.

(d) This section does not apply to a retiree receiving a disability retirement allowance if such retiree is also receiving social security disability benefits. Any member who is approved for a disability retirement allowance and who desires to convert such member's retirement allowance in accordance with subsection (c) shall be required to provide to the retirement system within thirty (30) days after notification of such approval, that the member has made application for social security disability benefits. If the application for social security benefits is denied, the member shall be given thirty (30) days from the date of denial in which to seek a reconsideration of such member's claim from the social security administration and to notify the retirement system of such action. Should the member's claim for social security disability benefits be denied upon reconsideration, such member shall, within thirty (30) days after notice of such denial, file an appeal to the administrative law judge and notify the retirement system of such member's action. The member is required to keep the retirement system informed of the status of such member's claim for social security disability benefits through the entire appeals process as specified herein. Failure to comply with the requirements of this subsection (d) shall result in a reduction of the member's disability retirement allowance to the amount which would have been payable had the member selected the regular plan, and the member shall be required to make a payment equal to the difference in benefits received and the regular plan.



§ 8-36-602 - Effective date of election.

The election of an option shall become effective on the member's effective date of retirement in accordance with § 8-36-203 or § 8-36-303; provided, that written application is filed with the board of trustees and the member is eligible for service or early service retirement.



§ 8-36-603 - Election of option by retired member not formerly electing.

Any other provisions to the contrary notwithstanding, any retired member of any superseded system as defined in § 8-34-101, or this system, who upon retirement did not elect an option, but who now desires to do so may by completing the proper form prescribed by the board of trustees have benefits recomputed by an actuarial reevaluation in favor of such beneficiary.



§ 8-36-605 - When election of option may be changed or revoked.

The election of an option may not be changed or revoked by the member after such member's retirement date, except in accordance with rules and regulations adopted by the board of trustees.



§ 8-36-606 - Cancellation of election after divorce from designated beneficiary spouse.

In the event of divorce of a member who retires under an optional retirement plan, where the spouse is the designated beneficiary, the beneficiary may be cancelled upon the written request of the member and proper documentation, which shall include the final decree and marital dissolution agreement of the parties; provided, that such cancellation is not in conflict with the decree or marital dissolution agreement. The retirement allowance payable to the retiree after the cancellation of the designated beneficiary shall not be affected by such cancellation.



§ 8-36-607 - Death prior to retirement.

For death benefit purposes, a member who dies prior to retirement shall be considered as having been retired on the date death occurs or on the date such member's annual leave is exhausted, whichever is later.



§ 8-36-608 - Effect of prior election of option under superseded system.

If a member of a superseded system has made an effective election of an option under such superseded system, the election shall be effective under this retirement system as of the date of establishment; provided, that the member is then eligible for service retirement or early service retirement.



§ 8-36-610 - Surviving minor children as contingent beneficiaries.

(a) If a retired member of the Tennessee consolidated retirement system, including a retired prior class member, has, under the options of provisions of the preceding systems in this part, designated the spouse of the retired member as such retired member's beneficiary on the death of the retired member, then if the surviving spouse should die after the death of the retired member, and there is surviving a minor child or children of the retired member, the same annuity paid to the surviving spouse shall be divided equally among the minor children. Each child shall receive the child's share until the first day of the month following the month in which the child dies or reaches twenty-two (22) years of age, whichever occurs first, at which time the annuity shall be redistributed equally among the remaining children.

(b) If the retired member's spouse is designated as the sole beneficiary on the date of the member's death, and if that spouse predeceased the retired member or died in a common accident or occurrence with the member, then the same annuity to which the spouse of the retired member would have been entitled had such spouse survived the retired member shall be divided equally among the retired member's minor children. Each child shall receive the child's share until the first day of the month following the month in which the child dies or reaches age twenty-two (22), whichever occurs first, at which time the annuity shall be redistributed equally among the remaining children.






Part 7 - Increased or Decreased Allowances

§ 8-36-701 - Increase or decrease in allowance after retirement based on consumer price index -- Cost-of-living adjustments.

(a) (1) As of the end of each calendar year commencing with the year ending December 31, 1972, the difference between:

(A) The percentage representing the consumer price index as of the end of such calendar year divided by that index as of December 31, 1971, or the most recent December 31 subsequent thereto as of which an increase or decrease in retirement allowance shall have been granted pursuant to this section; and

(B) One hundred percent (100%);

shall be determined.

(2) If such percentage is at least equal to one percent (1%), the retirement allowance payable to each beneficiary in receipt of an allowance prior to the July 1 next following shall be increased or decreased, as the case may be, commencing on such July 1, by an amount determined by multiplying the retirement allowance which would have been payable without regard to the provisions of this section by such percentage, but not to exceed three percent (3%).

(3) If the percentage increase or decrease in the consumer price index determined in accordance with this subsection (a) is less than one percent (1%), no increase or decrease in retirement allowance shall be granted.

(4) No reduction shall be made which has the effect of reducing a retirement allowance below the amount payable to the beneficiary without regard to the provisions of this section or as of May 1, 1975, whichever is greater.

(b) (1) Effective July 1, 1998, if there is a percentage increase in the consumer price index, as determined in accordance with subdivision (a)(1), of at least one half of one percent (0.5%), the retirement allowance payable to each beneficiary in receipt of an allowance prior to the July 1 next following shall be increased commencing on such July 1 by an amount determined by multiplying the beneficiary's then current retirement allowance by such percentage, but not to exceed three percent (3%). Notwithstanding the foregoing, if such percentage is one half of one percent (0.5%) or more but less than one percent (1%), the percentage shall be rounded to one percent (1%). This adjustment provision shall be in lieu of the adjustments provided for in subsection (a).

(2) If the percentage increase in the consumer price index is less than one half of one percent (0.5%), no retirement allowance increase shall be granted pursuant to this subsection (b).

(3) On January 1, 1998, the retirement allowance of each beneficiary shall be increased in accordance with the following schedule to reflect what the beneficiary's current allowance would be had the beneficiary received adjustments pursuant to this subsection (b) in lieu of the adjustments provided for in subsection (a): Click here to view image.

The increase in the beneficiary's monthly retirement allowance shall not be paid retroactively, but shall become effective on January 1, 1998.

(4) Notwithstanding any provision of the law to the contrary, this subsection (b) shall not apply to individuals who are members of the retirement system by virtue of their employment with any employer participating in the retirement system pursuant to chapter 35 of this title unless the governing body of any such employer passes a resolution to accept the associated liability and costs to provide such benefits. This increase in benefits will become effective following the adoption of the resolution. No retroactive benefits are to be paid under the provisions of this subsection (b).

(c) For purposes of this section, "consumer price index" means the consumer price index (all items -- United States city average), as published by the United States department of labor, bureau of labor statistics. If the method of computing the consumer price index is revised by the bureau of labor statistics, the board of trustees shall give effect to such revisions in an equitable manner.

(d) The provisions of this section shall not apply to any person who retires after May 1, 1975, until such person has been retired for a minimum of twelve (12) months on July 1 next following the December 31 as of which the percentage is determined.



§ 8-36-702 - Recomputation of benefits under certain superseded systems when consolidated system formula changes.

(a) Notwithstanding any other provisions to the contrary, in any year in which there is a change in the formula for retirement allowances, any beneficiary of the Tennessee teachers' retirement system, the Tennessee state retirement system, or of Group 1 of the Tennessee consolidated retirement system shall, on July 1 of such year, have such beneficiary's benefits recomputed according to the then existing provisions of the Tennessee consolidated retirement system. The recomputed benefit shall be compared to the benefit at the time of retirement or as of the date of the most recent recomputation, whichever date is later, and if the recomputed benefit is larger, the difference shall be added to the then current benefit. The increase provided by this section shall be in addition to any increases permitted under § 8-36-701.

(b) (1) For the purposes of recomputing benefits as provided in subsection (a), a change in the formula shall be defined as follows:

(A) The conditions of eligibility for retirement as provided in § 8-36-201;

(B) The service retirement allowance formula as provided in §§ 8-36-206 -- 8-36-208, and the service retirement allowance for Class B members as provided in the superseded Tennessee teachers' retirement system or the superseded Tennessee state employees' retirement system;

(C) The minimum service retirement allowance as provided in § 8-36-209;

(D) The early service retirement allowance as provided in part 3 of this chapter;

(E) The disability retirement allowance as provided in part 5 of this chapter; and

(F) The definition of "average final compensation" as defined in § 8-34-101.

(2) Notwithstanding the formula changes listed in subdivision (b)(1)(A)-(F), a change in the formula shall not include for recomputation purposes any increase in state retirement benefits for active employees to offset a reduction in the benefits paid by social security which is necessary to maintain the approximate level of benefits for active employees.

(c) The benefit of a state judge who retires prior to September 1, 1990, as a Group 3 member shall be recalculated under the provisions of Acts 1986, ch. 554.

(d) The governing body of a political subdivision may, at its option, by resolution authorize and accept the liability for its active and retired employees to receive any increases due to a change in the benefit formula. It is the intent of this enactment that should the governing body elect to authorize its employees to receive increases, resulting from a change in formula, such authorization and acceptance of liability therefor shall include both active and retired employees.



§ 8-36-703 - Recomputation of benefits of beneficiaries of state and teachers' superseded systems who were retired under ten-year arithmetic average.

Whenever a beneficiary of the Tennessee teachers' retirement system and the Tennessee state retirement system shall have been retired under a ten-year arithmetic average, the beneficiary shall have such beneficiary's benefits recomputed under a five-year arithmetic average. The recomputation shall be under the benefit provisions of the applicable superseded system.



§ 8-36-704 - Recomputation of benefits of beneficiaries under existing provisions.

Any retired member of the Tennessee teachers' retirement system, Tennessee state retirement system, Group 1 of the Tennessee consolidated retirement system and of any local retirement system who retired prior to July 1, 1972, or thereafter, shall have such member's benefits recomputed under the existing provisions of the Tennessee consolidated retirement system. Any increase resulting from such recomputation shall be in addition to those provided by § 8-36-701.



§ 8-36-705 - Recomputation of benefits of certain beneficiaries who have elected an optional form of benefit.

(a) In the case of a retired member of the superseded Tennessee teachers' retirement system, the superseded Tennessee state retirement system, or the Tennessee consolidated retirement system who elected an optional form of benefit, the recomputation of the member's retirement allowance determined under §§ 8-36-702 -- 8-36-705, 8-36-706 [obsolete] shall be adjusted on the basis of the appropriate option in effect on June 30, 1972, or thereafter, but the actuarial equivalent factors in effect on July 1, 1972, or thereafter, shall be used to determine the increase in retirement allowance.

(1) In the case of a retired teacher who elected Option I under the provisions of the superseded Tennessee teachers' retirement system, the teacher's benefits shall be recomputed under the maximum plan as provided under the retirement system.

(2) In the case of a beneficiary of a deceased member of a superseded system, or the retirement system, in receipt of a monthly retirement allowance as the person designated under an election of an optional form of benefit, the increase in the retirement allowance to such beneficiary shall be determined as if the member had been living on the date of recomputation.

(b) The maximum plan, Option II and Option III of the superseded Tennessee teachers' retirement system shall equate to the maximum plan, Option I and Option II of the retirement system respectively and the maximum plan, Option I and Option II of the superseded Tennessee state retirement system shall equate to the maximum plan, Option I and Option II of the retirement system respectively.

(c) (1) A retired member of the superseded Tennessee teachers' retirement system who designated a beneficiary under Option II or Option III of that system and a retired member of the superseded Tennessee state retirement system who designated a beneficiary under Option I or Option II of that system, may elect to have that member's retirement allowance recomputed ab initio under the equivalent Option III or Option IV of the Tennessee consolidated retirement system by making written application and payment of any amount due to the Tennessee consolidated retirement system on or before April 30, 1976.

(2) Any increase in monthly retirement allowance shall not be paid retroactively, but shall become effective the next following month.



§ 8-36-707 - Additional allowances for teachers and general employees retired prior to July 1, 1976.

(a) (1) Beginning July 1, 1978, each retired teacher and retired general employee who retired prior to July 1, 1976, shall receive a monthly retirement allowance equal to a percentage of the total retirement allowance received in January 1978, from the state by such teacher or employee as follows:

(A) Persons receiving less than five thousand dollars ($5,000) per annum in total retirement benefits shall receive a monthly allowance equal to five percent (5%) of their January monthly retirement benefits;

(B) Persons receiving at least five thousand dollars ($5,000) per annum, but not more than eight thousand five hundred dollars ($8,500) per annum, in total retirement benefits shall receive a monthly allowance equal to three percent (3%) of their January monthly retirement benefits; and

(C) Persons receiving more than eight thousand five hundred dollars ($8,500) per annum in total retirement benefits shall receive a monthly allowance equal to two percent (2%) of their January monthly retirement benefits.

(2) Such amounts shall be in addition to the retirement allowance from the state, including the amounts authorized by § 8-36-701.

(b) As used in this section:

(1) "Retired general employee" and "retired teacher" mean any retired teacher and any retired general employee, as defined in § 8-34-101, and any former teacher or state employee receiving benefits under chapter 39, part 1 of this title, who retired on or before June 30, 1976; provided, that for retired general employees of political subdivisions, this allowance may only be granted if the chief governing body of the political subdivision authorizes this credit and accepts the liability therefor and informs the retirement system before June 15, 1978, of its authorization of this credit; and

(2) "Total retirement benefits" includes benefits from both the Tennessee consolidated retirement system and from social security. The increase in benefits authorized by this section shall be based on the monthly payments made by the Tennessee consolidated retirement system.

(c) The recomputed retirement benefit paid to a retired teacher or a retired state general employee under this section as a result of passage of § 8-36-209(a)(1) shall be calculated without regard to the provisions of § 8-36-102.



§ 8-36-708 - Increase in allowance to beneficiaries retired under superseded state or teachers' systems -- Exceptions.

(a) The retirement allowance of any beneficiary under the Tennessee teachers' retirement system or the Tennessee state retirement system shall be increased as of July 1, 1972, as follows:

(1) The retirement allowance which would otherwise be payable, without regard to the election of any optional modification, shall be increased by ten percent (10%) of the amount of retirement allowance which would otherwise be payable before application of any flat minimum benefit formula or any post retirement increase and without regard to the election of any optional modification, but the total retirement allowance shall not exceed seventy-five percent (75%) of the beneficiary's average final compensation.

(2) The retirement allowance recomputed under subdivision (a)(1) shall not be less than sixty-four dollars and eight cents ($64.08) for a retired former Class A member, multiplied by the number of years of the member's creditable service, nor less than seventy-two dollars ($72.00) for a retired former Class B member, multiplied by the number of years of the member's creditable service.

(3) In no event shall the increase in the retirement allowance of any beneficiary under this section be less than twelve dollars ($12.00) multiplied by the number of years of creditable service.

(b) Notwithstanding the foregoing, any member of the Tennessee state retirement system who retired as a Class C member of that system or under the special benefit provisions of that system applicable to firefighters and police officers or wildlife officers shall not be entitled to an increase in the member's retirement allowance under this section.



§ 8-36-709 - Increase in retirement allowances to other beneficiaries of superseded systems.

The retirement allowance of any beneficiary of a superseded system not entitled to an increase in retirement allowance under § 8-36-708 shall be increased as of July 1, 1972, as follows. The retirement allowance which would otherwise be payable without regard to the election of any optional modification shall be increased by the excess, if any, of an amount computed on the basis of § 8-36-708(a)(2) over such retirement allowance.



§ 8-36-710 - Increase in retirement allowances to beneficiaries of superseded system who elected an optional benefit.

(a) In the case of a retired member of a superseded system who elected an optional form of benefit, the increase in the member's retirement allowance determined under § 8-36-708 or § 8-36-709 shall be adjusted on the basis of the appropriate actuarial equivalent factor applicable at the time of retirement, and payment of the additional allowance shall be subject to the terms of the option elected.

(b) In the case of beneficiary of a deceased member of a superseded system in receipt of a retirement allowance as the person designated under an election of an optional form of benefit, the increase in the retirement allowance to such beneficiary shall be determined as if the member had been living on July 1, 1972.



§ 8-36-711 - Effect of other provisions for increase of allowances for beneficiaries of superseded systems.

Notwithstanding any other provision of §§ 8-36-708 -- 8-36-712, no increase in the retirement allowance of any beneficiary of a superseded system shall be granted on or after July 1, 1972, except as provided in § 8-36-701 or §§ 8-36-708 -- 8-36-712.



§ 8-36-712 - Source of payment of increases to teachers retired from a local retirement system.

Notwithstanding any other provision of chapters 34-37 of this title to the contrary, teachers who have retired from a local retirement fund shall be paid directly by the Tennessee consolidated retirement system any increases resulting from the provisions of §§ 8-36-708 -- 8-36-712.



§ 8-36-713 - Additional benefit increase.

(a) (1) In addition to any other increase in retirement benefits provided by this part, effective July 1, 1985, retired teachers and general employees shall be entitled to an increase in their monthly retirement benefit in accordance with the following schedule: Click here to view image.

(2) Effective July 1, 1987, and in addition to any other increase in retirement benefits provided by this part, retired teachers, wildlife officers, state police officers, firefighters, police officers and general employees shall be entitled to an increase in their monthly retirement benefits in accordance with the following schedule, which shall be in lieu of the increase in benefits provided in subdivision (a)(1). Click here to view image.

(b) The increase effective July 1, 1987, shall continue to be paid thereafter. It is the legislative intent that the provisions of this section shall not be interpreted to authorize additional increases beyond those taking effect July 1, 1987.

(c) As used in this section, "retired teacher" and "retired general employee" mean any retired teacher and any retired general employee, as defined in § 8-34-101, and any former teacher or state employee receiving benefits under chapter 39, part 1 of this title.

(d) The benefit paid under the provisions of this section shall be calculated without regard to the provisions of § 8-36-102.

(e) The provisions of this section shall be optional for political subdivisions participating in the retirement system in accordance with the provisions of § 8-35-217. Political subdivisions exercising the option permitted herein must do so before June 30, in order for it to be effective the following July 1.

(f) Implementation of the provisions of this section shall be subject to funding being provided in the general appropriations act.



§ 8-36-714 - Requirements to be compensated as president emeritus -- Continued eligibility requirements -- Filing of agreement.

(a) The board of trustees of the University of Tennessee may grant to any former president of the University of Tennessee the title "president emeritus." The board of regents of the state university and community college system may also grant to any former president of any college or university governed by the board of regents a similar "emeritus" title. No former president shall receive any compensation or remuneration for holding the emeritus title, unless the following conditions are met:

(1) The remuneration is for time actually spent by the former president in performing services for the University or board of regents;

(2) An agreement is executed between the respective board and the former president which sets forth the duties to be performed by the former president;

(3) The agreement cannot exceed a term of one (1) year. The board of trustees of the University of Tennessee or the board of regents may enter into additional one-year agreements with the former president. No renewal agreement shall be entered into until the respective board reviews and is satisfied with the emeritus work performed by the former president. Any such renewal must be approved by an affirmative vote of a majority of the respective board;

(4) The former president must reside in the state of Tennessee at the time of the initial appointment and at the time of any subsequent appointment; and

(5) The former president shall not accrue any additional retirement credit as a result of such appointment.

(b) Notwithstanding any other law to the contrary, any former president receiving compensation or remuneration for holding the emeritus title pursuant to this section shall be eligible to continue drawing such person's retirement allowance; provided, that the former president does not work and is not compensated for more than one hundred twenty (120) days or the equivalent of one hundred twenty (120) days during the one-year appointment, or, if working as a teacher, for more than twenty-four (24) quarter credit hours or eighteen (18) semester credit hours during the one-year appointment. If the period exceeds that specified in this subsection (b), the former president's monthly retirement allowance shall be reduced in direct proportion thereto. The retirement system is authorized to obtain reimbursement for any retirement benefits overpaid as a result of any compensation being paid to a former president in excess of that permitted by this section. Such reimbursement may be made by deductions from the former president's monthly benefit.

(c) For each emeritus appointment for which compensation or remuneration will be paid, the board of trustees of the University of Tennessee and the board of regents shall be responsible for filing the agreement with the retirement division which sets forth the name of the person holding the title, and the beginning and ending date of the appointment. The agreement shall be accompanied with documentation showing the amount of compensation to be paid to the person and the number of hours to be worked. The agreement and documentation shall be filed annually, if applicable, and signed by the former president acknowledging the conditions of the appointment. The board of trustees of the University of Tennessee and the board of regents shall further send written notice to the speaker of the senate, the speaker of the house of representatives, the chairs of the senate standing committees on education and on finance, ways, and means, the chairs of the standing committees on education and finance, ways and means of the house of representatives and the office of legislative budget analysis of each emeritus appointment for which compensation or remuneration will be paid.



§ 8-36-715 - Increase in retirement allowance for retired teachers, wildlife officers, state police officers, firefighters, police officers and general employees.

(a) (1) The retirement allowance of each retired teacher, wildlife officer, state police officer, firefighter, police officer and general employee shall be increased effective January 1, 2007, in accordance with the following schedule: Click here to view image.

(2) The increase provided in subdivision (a)(1) shall be in addition to any other increase in retirement benefits provided by this part and shall not be paid retroactively, but shall become effective on January 1, 2007.

(b) As used in this section, "teacher" and "general employee" mean any retired teacher and any retired general employee, as defined in § 8-34-101, and any former teacher or state employee receiving benefits under chapter 39, part 1 of this title.

(c) The provisions of §§ 8-36-102 and 8-36-208(a) shall not be construed to prevent any increase in the retirement allowance of a retiree when the increase is in accordance with this section.

(d) Notwithstanding any provision of the law to the contrary, this section shall not apply to individuals who are members of the retirement system by virtue of their employment with any employer participating in the retirement system pursuant to chapter 35, part 2 of this title, unless the governing body of the employer passes a resolution to accept the associated liability and costs to provide the benefits. This increase in benefits shall become effective following the adoption of the resolution. No retroactive benefits are to be paid under the provisions of this subsection (d). It is the legislative intent that the state shall realize no increased cost as a result of providing the increase to employees of employers participating in the retirement system pursuant to chapter 35, part 2 of this title. All costs associated with the increase shall be the responsibility of the respective employer.

(e) (1) On July 1, 2006, and on each July 1 thereafter, the minimum retirement allowance provided for in § 8-36-209(b)(4)(A) shall be adjusted pursuant to the cost-of-living provisions in § 8-36-701(b)(1) and (2) until the person has been retired from the retirement system for twelve (12) months on July 1 next following the December 31 as of which the adjustment is determined; provided, however, that the first adjustment under this subdivision (e)(1) shall occur on November 7, 2006, and on each July 1 thereafter, in accordance with the provisions of this subdivision (e)(1), for persons who are in service on July 1, 2006.

(2) Any beneficiary of any benefit provided to a member of the general assembly pursuant to subdivision (e)(1) may elect to receive an amount less than the amount that member is eligible to receive; provided, that the request is in writing and irrevocable.






Part 8 - Reemployment After Retirement

§ 8-36-801 - Suspension of benefits while reemployed -- Further contributions optional.

(a) Except as provided in this part, any retired member of the Tennessee consolidated retirement system, or of any superseded system, or of any local retirement fund established pursuant to chapter 35, part 3 of this title who accepts employment in a position covered by the Tennessee consolidated retirement system shall, as a condition of such employment, cease to draw the member's retirement allowance during the period of the employment; however, the member shall keep the member's retirement benefit in the month that the member returns to work.

(b) A retiree restored to employment shall not be required to reenroll as an active member of the retirement system, to make further contributions to the retirement system or to void the retirement payment plan elected by the member. Employees covered by the noncontributory provisions of the system in accordance with § 8-34-206 shall reenroll and accrue service. Any retiree restored to employment who reenrolls as an active member of the retirement system shall be treated as voiding any optional benefit previously elected under § 8-36-601 for purposes of in-service death benefits. Subject to the provisions of § 8-36-802(e), any such optional benefit previously elected shall be restored upon subsequent retirement.



§ 8-36-802 - Reenrollment upon reemployment or local system's inclusion in consolidated system.

(a) Upon reemployment in a position covered by the Tennessee consolidated retirement system, or should the retiree be an employee of a political subdivision which subsequently elects to cover its employees under the Tennessee consolidated retirement system, the retiree shall have the option of becoming a member of the Tennessee consolidated retirement system, or of executing an irrevocable election not to participate.

(b) Should the reemployed retiree elect to become a member of the retirement system, the retiree shall make such contributions as are provided for the class membership and establish credit for additional service.

(c) Accumulated Contributions. The excess, if any, of the retired member's accumulated contributions at retirement over the sum of the retirement allowance payments received by the retired member shall be credited to the retiree as accumulated contributions.

(d) Creditable Service Accumulated Prior to Reemployment. Any creditable service to which the retiree was entitled when the retiree retired shall be restored to the retiree, and upon subsequent retirement the retiree's retirement allowance shall be based on the retiree's compensation and creditable service before and after the period of prior retirement.

(e) Creditable Service During Reemployment. (1) If the retiree does not complete three (3) years of creditable service after restoration to service, the part of the retiree's retirement allowance upon subsequent retirement payable with respect to creditable service rendered before the period of the retiree's previous retirement, or included in the computation of the retiree's previous retirement allowance, shall be equal to the retiree's previous retirement allowance with all of the provisions of the retirement payment plan elected by the retiree, with respect to such part of the retiree's retirement allowance.

(2) If the retiree completes three (3) years or more of creditable service after restoration to service, the retirement payment plan elected by the retiree shall be void. Upon subsequent retirement, the retiree shall again elect the payment plan under which the retiree's retirement benefits shall be paid. The benefits shall be recomputed under such plan based on the total service and salary credit accrued by the retiree both before and after the retiree's previous retirement, unless such recomputation results in the retiree receiving a lower retirement allowance than the retiree would have received under that plan prior to restoration to service. If the recomputation results in a lower allowance, then the retiree's retirement allowance under the payment plan elected upon subsequent retirement shall be computed pursuant to subdivision (e)(1). Notwithstanding this subsection (e) or any other law to the contrary, the retirement benefits of any retiree who previously elected the social security leveling retirement payment plan pursuant to § 8-36-101 shall not be recomputed pursuant to this subdivision (e)(2) unless the retiree pays to the retirement system the difference in benefits received under the social security leveling plan during the retiree's previous retirement and the regular retirement payment plan. Any such retiree who fails to make such payment shall have such retiree's benefits computed pursuant to subdivision (e)(1).



§ 8-36-803 - Election not to reenroll in retirement system.

Should the reemployed retiree execute an irrevocable nonelection form as provided in § 8-36-802, the retiree shall make no further contributions nor establish any additional service; but, upon final retirement, shall be entitled to the same benefits to which the retiree was entitled before restoration to service.



§ 8-36-804 - Retirement credit not earned during benefit period.

No member shall be entitled to establish retirement credit for any period during which the member received a retirement allowance; however, should a member return to a position covered by the retirement system, the member shall be able to obtain retirement credit for the month in which the member returns to work even though the member shall keep the member's retirement benefit in the month that the member returns to work as provided in § 8-36-801(a).



§ 8-36-805 - Reemployment permitted.

Any retired member or prior class member of the Tennessee consolidated retirement system, and any retiree of a local retirement fund receiving benefits in accordance with chapter 35, part 3 of this title may return to service temporarily in a position covered by the Tennessee consolidated retirement system and continue to draw such person's retirement allowance; provided, that all of the following conditions are met:

(1) During a twelve-month period, that person does not work more than one hundred twenty (120) days or the equivalent of one hundred twenty (120) days; or if employed as a teacher by an institution of higher learning, twenty-four (24) quarter credit hours or eighteen (18) semester credit hours;

(2) For temporary employment periods commencing on or after July 1, 2002, the entire compensation payable to the retired member for the work shall not exceed an amount equal to the sum of sixty percent (60%) of the annual full-time salary received by the retired member in the year immediately prior to the member's last paid day of covered employment, adjusted by five percent (5%) for each year since the member's last paid day of covered employment or by such other percentage as may be determined by the treasurer and the commissioner of human resources. In determining such percentage for any given year, the treasurer and the commissioner of human resources may consider any matter which, in their discretion, they deem relevant including, but not limited to, the condition of the labor market and the ability to fill the respective positions;

(3) The retired member may work in addition to the one hundred twenty (120) days prescribed above an additional ninety (90) days during the twelve-month period if employed as a substitute teacher in a public school system; provided, that the superintendent of such school system certifies in writing to the division of retirement that no other qualified personnel are available to substitute teach during such period, and that the compensation payable to the retired member for such work does not exceed the rate of compensation set by the public school system for substitute teachers filling similar vacant positions; and provided further, that the total salary paid to any such retired member for teaching during the twelve-month period shall not exceed the pertinent pro rata share of average salary being paid at the institution in the academic discipline concerned;

(4) The retired member does not return to service until the expiration of at least sixty (60) calendar days from the member's effective date of retirement, unless such member returns to service in a position wherein the member renders no more than one-half (1/2) the hours the member was scheduled to work prior to retirement and the head of the employing entity certifies in writing to the division of retirement that no other qualified persons are reasonably available to fill the position;

(5) The head of the employing entity or the head's designee:

(A) Shall file a form with the board of trustees setting out the member's name, period to be employed, number of days to be worked, compensation to be paid, and anticipated termination date. The form shall be filed annually, if applicable, and signed by the member acknowledging the conditions of return to service;

(B) Shall submit a statement showing working hours and compensation for the retiree when requested; and

(C) Shall be subject to audit to verify working hours and the compensation being paid;

(6) Should the period of return to service or the compensation therefor exceed that specified in this section, the person's monthly retirement allowance shall be reduced by the greater of the following:

(A) Each day worked in excess of the limitation shall result in the loss of one-twentieth (1/20) of the monthly retirement allowance; or

(B) Any compensation received in excess of the limitation shall reduce the retirement allowance payable by the ratio such compensation exceeds the limitation;

(7) The retirement system is authorized to obtain reimbursement for any retirement benefits overpaid as a result of a retiree's reemployment in excess of that permitted by this section, by deductions from a retiree's monthly benefit; and

(8) The retiree will not accrue any additional retirement credit during the retiree's period of reemployment.



§ 8-36-806 - Assignment to duty of retired state judges -- Compensation -- Creditable service.

(a) The chief justice of the supreme court is empowered to assign any retired state judge to:

(1) Hold any court in the state whenever in the chief justice's judgment it is necessary to do so in order to relieve congested dockets; or

(2) Sit for judges who may be incapacitated or who may be absent because of illness or otherwise.

(b) A retired state judge holding court hereunder shall be paid, in addition to the retirement allowance for the period during which the retired state judge sits as judge, the difference between the retired state judge's retirement allowance for the period and the amount the retired state judge would receive for that period if the retired state judge were an active judge of the same court.

(c) The chief justice shall certify to the judicial cost accountant the date on which such service commences and the date on which such service terminates.

(d) Any retired judge assigned to duty under this section who has not attained the maximum creditable service shall be entitled to receive credit for services performed in such duty; provided, that:

(1) Such judge elects to receive such credit by notice to the board; and

(2) Such judge authorizes the deduction of the applicable contributions as set forth under chapter 37, part 2 of this title.

(e) Such service shall be added to the creditable service of such judge and, on July 1 of each year, such judge's benefits shall be adjusted according to the provisions of the superseded system or of the retirement system hereby created as may be appropriate.



§ 8-36-807 - Assignment of certain retired attorneys general to sit as state judges -- Jurisdiction -- Compensation -- Certification of dates of service.

(a) The chief justice of the supreme court shall likewise be empowered to assign and designate any retired attorney general to sit as judge and hold any court in the same manner, for the same purpose and such person shall have the same authority, duty and jurisdiction as any retired state judge is authorized to perform or exercise under the provisions of § 8-36-806.

(b) A retired attorney general assigned and designated to sit and perform the duties and functions of a judge shall have served at least twenty-four (24) years as an attorney general prior to retirement, and jurisdiction shall be limited and restricted to habeas corpus cases and such cases as may arise under any Post Conviction Procedure Act, compiled in title 40, chapter 30, part 1.

(c) Such person's compensation hereunder shall include such person's retirement allowance, plus the difference between such person's retirement allowance and the amount that person would receive if that person were an active or regular judge of the same court.

(d) The chief justice shall certify to the administrative director of the courts the date on which such service commences, and the date on which such service terminates.



§ 8-36-808 - Members of general assembly.

(a) Notwithstanding any provision of law to the contrary, any person becoming a member of the general assembly after November 1, 1982, may continue service in the general assembly without loss or suspension of such person's retirement allowance; provided, that such retirement allowance is based on service and salary rendered in a capacity other than that as a general assembly member.

(b) Any retirement benefits accrued as a result of general assembly service will only be paid upon termination of services in the general assembly.

(c) Any general assembly member previously denied retirement credit:

(1) Under the provisions of this section prior to its amendment by Acts 1985, ch. 449 §§ 22 and 23; or

(2) Under any other provisions of the law governing the retirement system because such member was receiving a retirement benefit;

shall be entitled to claim retirement credit for general assembly service upon making application therefor to the retirement system and making any contributions such member would have made had such member been a member during such period plus interest as provided by § 8-37-214. Any adjustment in retirement benefits shall be effective at the beginning of the following month.



§ 8-36-809 - [Repealed.]

HISTORY: Acts 2007, ch. 184, § 14; repealed by its own provisions, effective June 30, 2012.



§ 8-36-810 - Reemployment without loss or suspension of retirement benefits.

Any retired member of the Tennessee consolidated retirement system or of any superseded system administered by the state of Tennessee may accept employment in a position covered under § 8-35-113(c) without loss or suspension of retirement benefits; provided, that:

(1) The retirement benefits are based on service and salary rendered in a position other than a position covered under § 8-35-113(c); and

(2) The retired member shall not be eligible to claim or accrue additional retirement benefits as a result of the employment.



§ 8-36-811 - [Repealed.]

HISTORY: Acts 2009, ch. 438, § 1; repealed by its own provisions, effective June 30, 2012.



§ 8-36-812 - Filing of federal wage reports on reemployed retired members.

Nothing in this part shall be interpreted to relieve the employer from filing the required employee wage reports with the appropriate federal agencies on behalf of retired members that are reemployed under this part.



§ 8-36-818 - Reemployment without suspension of benefits.

Any retired member of the Tennessee consolidated retirement system or of any superseded system administered by the state of Tennessee may accept employment in a position covered under § 8-35-226(a) without loss or suspension of retirement benefits; provided, that:

(1) Such retirement benefits are based on service and salary rendered in a position other than a position covered under § 8-35-226(a); and

(2) The retired member shall not be eligible to accrue additional retirement benefits as a result of such employment.



§ 8-36-821 - Employment as a teacher.

(a) Notwithstanding any provision of law to the contrary, any person retired for at least one (1) year from the Tennessee consolidated retirement system, from any superseded system administered by the state, or from any local retirement fund pursuant to chapter 35, part 3 of this title may accept employment as a kindergarten through twelfth (K-12) grade teacher without loss or suspension of retirement benefits under the following conditions:

(1) The retired member holds any teacher's professional license or certificate as may be required in title 49, chapter 5;

(2) The superintendent or director of schools of the employing school system certifies in writing to the division of retirement and to the commissioner of education that the retired member has the requisite experience, training and expertise for the position to be filled and that no other qualified persons are available to fill the position;

(3) The commissioner certifies in writing to the division that the employing school system serves an area that lacks qualified teachers to serve in the position to be filled;

(4) The retired member shall not be entitled to tenure status as provided in title 49, chapter 5, part 5;

(5) Such retired member shall not be eligible to accrue additional retirement benefits, accrue leave or receive medical insurance coverage as a result of such employment;

(6) The retired member shall not receive automatic credit for years of experience in determining compensation; provided, that the salary paid to such retired member for performing the teaching services shall not be less than the rate of compensation set by the school system for teachers with no experience filling similar positions, nor shall such salary exceed eighty-five percent (85%) of the rate of compensation set by the school system for teachers with comparable training and years of experience filling similar positions. Once such compensation is set, the retired member shall not be entitled to supplements paid under the career ladder program; and

(7) The retired member's appointment to serve as a teacher cannot exceed one (1) year. The retired member may be reappointed to additional one-year periods, provided the conditions contained in this section are met for each such reappointment, including the certifications required in subdivisions (a)(2) and (3).

(b) The provisions of this section shall not be construed to prohibit any retired member or prior class member of the Tennessee consolidated retirement system, or any retiree of a local retirement fund receiving benefits in accordance with chapter 35, part 3 of this title from returning to service temporarily in a position covered by the Tennessee consolidated retirement system pursuant to § 8-36-805.



§ 8-36-823 - Employees of subsidiaries of an association or independent contractors.

An association whose employees participate in the Tennessee consolidated retirement system under § 8-35-209 shall annually submit to the board of trustees a list of retired members of the Tennessee consolidated retirement system who are assigned to perform any functions or duties for the association as an employee of a subsidiary of the association or an independent contractor.






Part 9 - Hybrid Retirement Plan for State Employees and Teachers

§ 8-36-901 - Short title.

This part shall be known and may be cited as the "Hybrid Retirement Plan for State Employees and Teachers."



§ 8-36-902 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "County judge" means a judge of a general sessions court, probate judge, or judge of a juvenile and/or domestic relations court;

(2) "Defined benefit component" means the portion of the hybrid plan that provides a defined benefit plan within the provisions of the retirement system, but which has its own vesting, benefit structure, and contribution requirements as set forth in this part;

(3) "Defined contribution component" means the portion of the hybrid plan that provides a defined contribution plan within the provisions of the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title;

(4) "Hybrid plan" means a plan that provides a combination of a defined benefit plan and a defined contribution plan which, together, are intended to comply with the provisions of the Internal Revenue Code that are applicable to governmental plans;

(5) "Participant" means any state employee, teacher, or political subdivision employee participating in the hybrid plan;

(6) "Political subdivision" means any entity authorized to participate in the retirement system pursuant to chapter 35, part 2 of this title;

(7) "Political subdivision employee" means any person in the employ of a political subdivision, including a county judge, but does not include any person performing services on a contractual or percentage basis;

(8) "State employee" means any person who is a state official, including members of the general assembly, the attorney general and reporter, district attorneys general, state judges, and district public defenders, or any person who is employed in the service of and whose compensation is payable by the state, or any person who is employed by the state whose compensation is paid in whole or in part from federal or other funds. "State employee" also means any person who is employed in the service of and whose compensation is payable by a public institution of higher education, or any person who is employed by a public institution of higher education whose compensation is paid in whole or in part from federal or other funds. For purposes of this part, "state employee" does not include the governor or any person employed on a contractual or percentage basis. Any retirement allowances payable in respect of a former governor shall be as prescribed by the provisions of chapter 39, part 2 of this title in lieu of any other benefits to which the governor may otherwise be entitled under chapters 34-37 of this title;

(9) "State judge" has the meaning set forth in § 8-34-101; and

(10) "Teacher" has the meaning set forth in § 8-34-101(46)(B), but does not include any person employed by a public institution of higher education.

(b) Terms used in this part that are not otherwise defined shall have the same meaning ascribed to them in chapters 34-37 of this title.



§ 8-36-903 - Persons eligible to participate in hybrid retirement plan -- Determination of eligibility -- Continuing membership in optional retirement program -- Application of provisions of the Tennessee consolidated retirement system.

(a) Notwithstanding any other law to the contrary and except as provided in this section, any person otherwise eligible to participate in the retirement system who enters service as a state employee or teacher on or after July 1, 2014, shall participate in the hybrid plan established under this part; provided, however, that any person who enters service with a state-supported institution of higher education on or after July 1, 2014, and who is exempt from the Fair Labor Standards Act, compiled in 29 U.S.C. § 201 et seq., may elect membership in the optional retirement program as provided in § 8-36-923 in lieu of the hybrid plan. In all cases of doubt, the retirement system shall determine whether the person is eligible to participate in the optional retirement program.

(b) Any state employee or teacher who is a member of the retirement system on June 30, 2014, shall continue membership in the retirement system pursuant to the terms of chapters 34-37 of this title that were in effect on June 30, 2014. Any person who reenters service as a state employee or teacher on or after July 1, 2014, having previously served as a state employee or teacher prior to July 1, 2014, and who has not otherwise lost membership in the retirement system pursuant to § 8-35-104(a)(1) or (a)(2), shall continue membership in the retirement system pursuant to the terms of chapters 34-37 of this title that were in effect on June 30, 2014.

(c) Membership in the hybrid plan or the optional retirement program, as applicable, shall not be required for any part-time state employee or part-time teacher who would otherwise be covered under the provisions of this part, or for any state employee who has optional membership in the retirement system pursuant to chapters 34-37 of this title. Any election made by a state employee or teacher to become a participant shall be irrevocable and such employee or teacher shall thereafter be subject to the terms and conditions of the hybrid plan or the optional retirement program, as applicable, which are in effect at the time of the election.

(d) All provisions of chapters 34-37 of this title that are not inconsistent with the provisions of this part shall continue to apply, as applicable, to participants in the hybrid plan or the optional retirement program.



§ 8-36-904 - Requirement to make employee contributions to defined benefit component of the plan -- Employer to pick up employee contributions.

(a) Participants in the hybrid plan shall be excluded from the noncontributory provisions of § 8-34-206 and shall be required to make employee contributions to the defined benefit component of the plan equal to five percent (5%) of the participant's earnable compensation.

(b) Each employer shall pick up the employee contributions required under this section. The contributions so picked up shall be treated as employer contributions pursuant to § 414(h) of the Internal Revenue Code in determining tax treatment under said Code. The employee shall not have the option of choosing to receive the contributions in the form of cash or cash equivalents instead of having them paid by the employer into the hybrid plan benefits trust account created pursuant to § 8-36-920.



§ 8-36-905 - Establishing service credit under provisions of Tennessee consolidated retirement system.

Any participant who desires to establish service credit pursuant to the provisions of chapters 34-37 of this title shall pay employee contributions to the defined benefit component of the plan equal to the amount of the employee contributions required under the terms of the hybrid plan as they existed at the time the service was established, plus interest at the rate provided in § 8-37-214. In the case of refunded service, the amount shall be equal to the total amount that was previously withdrawn, plus interest at the rate provided in § 8-37-124. Any service established or reestablished pursuant to this section shall be credited under the terms of the hybrid plan as they existed at the time the service was established and not at the time the service was rendered.



§ 8-36-906 - Eligibility for service retirement allowance from defined benefit component of plan.

(a) (1) Except as otherwise provided in this section and in § 8-36-921, any participant shall be eligible for a service retirement allowance from the defined benefit component of the plan upon attainment of sixty-five (65) years of age and completion of five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal ninety (90).

(2) Any participant serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for a service retirement allowance from the defined benefit component of the plan upon attainment of sixty (60) years of age and upon completion of five (5) years of creditable service, or at any age upon completion of thirty (30) years of creditable service. Further, any participant who has creditable service in a position covered by the mandatory retirement provisions of § 8-36-205 and who is entitled to the supplemental bridge benefit pursuant to § 8-36-211 shall be eligible for a service retirement allowance from the defined benefit component of the plan upon attainment of fifty-five (55) years of age and upon completion of twenty-five (25) years of creditable service; provided, that the service rendered while the participant was in a position covered by the mandatory retirement provisions shall be independent of all other creditable service for the purpose of calculating the participant's retirement allowance under § 8-36-907.

(b) Any participant serving as the attorney general and reporter, a district attorney general, district public defender, or state judge shall be eligible for a service retirement allowance from the defined benefit component of the plan upon attainment of sixty (60) years of age and upon completion of eight (8) years of creditable service, or upon the attainment of fifty-five (55) years of age and upon completion of twenty-four (24) years of creditable service.

(c) Any participant serving as a member of the general assembly shall be eligible for a service retirement allowance from the defined benefit component of the plan upon attainment of sixty (60) years of age and upon completion of four (4) years of creditable service.



§ 8-36-907 - Service retirement allowance as an annuity.

(a) Except as provided in §§ 8-36-908 and 8-36-909, the service retirement allowance payable to a participant under § 8-36-906 shall consist of a member annuity which shall be the actuarial equivalent of the participant's accumulated contributions in the defined benefit component of the plan at retirement, plus a state annuity which, when added to the member annuity, shall be equal to:

(1) In the case of a participant, other than those participants described in subdivision (a)(2), one percent (1.0%) of the participant's average final compensation, multiplied by the number of years of creditable service, unless reduced in accordance with § 8-36-921 or § 8-36-922; and

(2) In the case of a participant who is the attorney general and reporter, a district attorney general, district public defender, or state judge, one and six-tenths percent (1.6%) of the participant's average final compensation, multiplied by the number of years of creditable service, unless reduced in accordance with § 8-36-921 or § 8-36-922.

(b) Section 8-36-124 shall not apply in determining the retirement allowance payable under this section.



§ 8-36-908 - Determination of the amount of annual service retirement allowance.

(a) Notwithstanding any provision of the law to the contrary, the base annual service retirement allowance payable to a participant under the defined benefit component of the plan shall not exceed the amount determined and in effect on July 1, 2014, pursuant to § 8-35-256(h); provided, however, that commencing on July 1, 2015, and on each July 1 thereafter, this amount shall be increased or decreased in accordance with the consumer price index as defined in § 8-36-701(c), and the amount of increase or decrease shall be based on the prior calendar year. Such participant's annual pension benefit shall be limited to the base benefit in effect at the time of the participant's retirement, but shall be subject to increase in accordance with the cost-of-living provisions of § 8-36-701(b)(1) and (b)(2).

(b) Notwithstanding subsection (a), the service retirement allowance payable under the provisions of this part shall not exceed ninety percent (90%) of the participant's average final compensation as may be adjusted by the cost-of-living provisions of § 8-36-701(b)(1) and (b)(2).



§ 8-36-909 - Minimum service retirement allowance payable under the defined benefit component of the plan.

(a) Notwithstanding § 8-36-209 or any other law to the contrary, there shall be no minimum service retirement allowance payable under the defined benefit component of the plan except as otherwise provided in subsections (b) and (c) below. Instead, the retirement allowance shall be determined in accordance with § 8-36-907.

(b) (1) The minimum service retirement allowance payable under the defined benefit component of the plan with respect to creditable service established pursuant to § 8-35-226 shall not be less than seven dollars ($7.00) per month for each year of such creditable service, except as provided in subsection (e) below.

(2) Notwithstanding subdivision (b)(1), the chief legislative body of any city, special school district or county may set the minimum service retirement allowance payable with respect to creditable service established pursuant to § 8-35-226 in the amount as determined and in effect pursuant to § 8-36-209(a)(2)(A)(i) or § 8-36-209(a)(2)(A)(ii). Such amount shall be adjusted on each July 1 thereafter pursuant to the cost-of-living provisions in § 8-36-701(b)(1) and (2).

(3) To set the minimum service retirement allowance under either § 8-36-209(a)(2)(A)(i) or (a)(2)(A)(ii), the chief legislative body of the respective city, special school district or county must pass a resolution authorizing the provisions of either § 8-36-209(a)(2)(A)(i) or (a)(2)(A)(ii) and accepting the liability therefore. Any such resolution shall apply to current and future retirees of the hybrid plan and shall become effective on the first day of any quarter following the filing of the resolution with the retirement system. No retroactive benefits shall be paid under subdivision (b)(2).

(c) (1) The minimum retirement allowance payable under the defined benefit component with respect to creditable service rendered as a member of the general assembly shall not be less than fifty-five dollars ($55.00) per month for each year of creditable service adjusted effective July 1, 2015, and on each July 1 thereafter pursuant to the cost-of-living provisions in § 8-36-701(b)(1) and (2) except as provided in subsection (e).

(2) Any recipient eligible for a benefit pursuant to subdivision (c)(1) may elect to receive an amount less than the amount that the recipient is otherwise eligible to receive; provided, that the election is in writing and irrevocable.

(d) Section 8-36-124 shall not apply in determining the retirement allowance payable under this section.

(e) (1) In no event shall the minimum retirement allowance payable hereunder exceed ninety percent (90%) of the participant's average final compensation as may be adjusted by the cost-of-living provisions of § 8-36-701(b)(1) and (2).

(2) For purposes of determining the limitations on the amount of the retirement allowance as provided in this subsection (e), the average final compensation for service granted under § 8-35-226 shall be independent of the average final compensation calculation on any other creditable service in the retirement system, and the average final compensation for service granted as a member of the general assembly shall be independent of the average final compensation calculation on any other creditable service in the retirement system.



§ 8-36-910 - Early service retirement allowance.

(a) Except as otherwise provided in this section and in § 8-36-921, any participant shall be eligible for an early service retirement allowance from the defined benefit component of the plan upon attainment of sixty (60) years of age and completion of five (5) years of creditable service, or upon attainment of a combination of age and years of creditable service as to equal eighty (80).

(b) Any participant serving in a position covered by the mandatory retirement provisions of § 8-36-205 shall be eligible for an early service retirement allowance from the defined benefit component of the plan upon attainment of fifty-five (55) years of age and upon completion of five (5) years of creditable service, or at any age upon completion of twenty-five (25) years of creditable service.

(c) Any participant serving as the attorney general and reporter, a district attorney general, district public defender, state judge, or as a member of the general assembly shall not be eligible for an early service retirement allowance under the defined benefit component of the plan. Instead, such participants shall be eligible for a retirement allowance from the defined benefit component of the plan upon meeting the applicable conditions set forth in § 8-36-906.



§ 8-36-911 - Computation of early service retirement allowance.

(a) Except as provided in § 8-36-912, the early service retirement allowance payable to a participant under § 8-36-910 shall be computed as a service retirement allowance in accordance with § 8-36-907, but reduced by an actuarially determined factor as set by the board from time to time.

(b) Section 8-36-124 shall not apply in determining the retirement allowance payable under this section. Further, § 8-36-211(a)(2) shall not apply in calculating the supplemental bridge benefit for participants covered by the mandatory retirement provisions of § 8-36-205(a)(1) who retire on an early service retirement allowance pursuant to this section, nor shall § 8-36-211(b)(2) apply in calculating the supplemental bridge benefit for participants covered by the mandatory retirement provisions of § 8-36-205(a)(2) who retire on an early service retirement allowance pursuant to this section and whose employer adopted the provisions of this part. Instead, the supplemental bridge benefit shall be equal to three-fourths of one percent (0.75%) of the participant's average final compensation, multiplied by the participant's years of creditable service when the participant was in a position covered by the mandatory retirement provisions of § 8-36-205, but reduced by an actuarially determined factor as set by the board from time to time.



§ 8-36-912 - Computation of minimum early service retirement allowance.

The minimum early service retirement allowance payable under the defined benefit component of the plan pursuant to § 8-36-911 shall be the minimum service retirement allowance computed in accordance with § 8-36-909 on the basis of the participant's creditable service at the time of early retirement, reduced by an actuarially determined factor as set by the board from time to time. Section 8-36-124 shall not apply in determining the retirement allowance payable under this section.



§ 8-36-913 - Applying for a disability retirement benefit.

Any participant may apply for a disability retirement benefit pursuant to the provisions and criteria set forth in part 5 of this chapter. All of part 5 of this chapter shall be applicable, except that the disability retirement allowance shall be equal to nine-tenths (9/10) of a service retirement allowance as computed in § 8-36-907 and as may be further reduced in accordance with part 5 of this chapter. Sections 8-36-124 and 8-36-209 shall not apply in determining any disability retirement benefit allowance payable under this section. The minimum disability retirement allowance, if applicable, shall be computed in accordance with § 8-36-909.



§ 8-36-914 - Determining the retirement allowance payable to a deceased participant's surviving spouse.

Sections 8-36-109(b)(1)(C) and 8-36-123(a)(2) shall not apply in determining the retirement allowance payable under § 8-36-109(b) or under § 8-36-123(a) to a deceased participant's surviving spouse, if any. Instead, the retirement allowance payable under such sections shall be reduced by an actuarially determined factor as set by the board from time to time.



§ 8-36-915 - Administration of the defined benefit component of the hybrid plan and the optional retirement program.

Except as otherwise provided in this part, administration of the defined benefit component of the hybrid plan and the optional retirement program shall be governed by the provisions of chapters 34-37 of this title; provided, however, that any reference in chapters 34-37 of this title to the eligibility requirements for an early or service retirement allowance under the hybrid plan shall for purposes of this part mean the eligibility requirements set forth in §§ 8-36-906 and 8-36-910. Any reference in chapters 34-37 of this title to the formula for computing an early or service retirement allowance, or for computing a disability retirement allowance under the hybrid plan shall for purposes of this part mean the applicable formula as set out in §§ 8-36-907 -- 8-36-909 and §§ 8-36-911 -- 8-36-913.



§ 8-36-916 - Defined contribution component of the hybrid plan.

(a) There is established the defined contribution component of the hybrid plan that provides a defined contribution plan within the provisions of the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title and as supplemented pursuant to this part.

(b) (1) Any person who becomes a participant in the hybrid plan shall have an initial two percent (2%) of that participant's compensation automatically deferred into the defined contribution component of the plan during the initial year of participation, unless such participant files with that participant's employer a notice of that participant's election not to contribute. Any notice of non-election shall be made in such format and through such medium as prescribed by the retirement system and must be filed with that participant's employer by no later than thirty (30) calendar days from the date of the notice of automatic deferral letter.

(2) All contributions made by or on behalf of a participant to the defined contribution component of the plan who does not file a notice of non-election within the prescribed period shall be directed to the default option established by the trustees of the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title until such time as the participant selects a different investment option or options. Notwithstanding any provision of this section or any other law to the contrary, future deferrals may be cancelled or adjusted at any time by a participant provided the participant notifies that participant's employer in such format and through such medium as may be prescribed by the retirement system at least one (1) month before the payday on which the cancellation or change is to be effective; provided, however, that any adjustment in the deferrals, other than a cancellation, cannot cause the amount of the deferrals to be less than twenty dollars ($20.00) per month, or if the employee is paid twice a month, ten dollars ($10.00) semimonthly, or such other lower amount as may be established under chapter 25, part 3 of this title. In addition, any adjustment in the deferrals cannot cause the amount of the deferrals to exceed the maximum allowed under the Internal Revenue Code.

(3) Any participant who affirmatively declines to make employee deferrals after the first automatic enrollment contribution was made, may make an election to withdraw that participant's entire automatic enrollment contribution. This election must be submitted no later than ninety (90) calendar days after the payroll date in which the first automatic enrollment contribution is made on behalf of the participant. The amount of the distribution shall be the value of the automatic enrollment contributions plus or minus investment gains or losses as of the date the distribution is processed. Automatic enrollment contributions made after such date shall remain in the defined contribution component of the plan and shall be subject to the plan's regular distribution rules. Further, a participant who has made an election to withdraw and who thereafter leaves employment and is then rehired by the same employer as defined below or, by the same political subdivision in the case of a political subdivision employee, before a twelve (12) continuous month absence shall not be permitted to make another election to withdraw that participant's automatic enrollment contribution. For purposes of this subdivision (b)(3), "same employer" means the employer for which the person last worked prior to separation from covered employment. All departments, agencies and instrumentalities in the executive, legislative and judicial branches of state government, including public institutions of higher education, shall be deemed one and the same employer. All public schools within the Tennessee public school system, except for public institutions of higher education, shall be deemed one and the same employer. Notwithstanding subsection (d) below, the employer matching contributions described in subsection (c) that are attributable to the distribution of the automatic enrollment contributions shall be forfeited and placed in a forfeiture account. Amounts in the forfeiture account shall be used in the manner provided in the plan document established for the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title. The employer matching contributions described in subsection (c) shall not be made if a permissible withdrawal is taken pursuant to this subsection (b) before the date the matching contribution is allocated.

(4) The initial two percent (2%) automatic enrollment contribution described in this subsection (b) shall be subject to a percentage annual increase thereafter if provided for in the plan document established for the profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title.

(5) The automatic deferrals shall be contributed on a pre-tax basis and shall continue until the participant affirmatively elects otherwise.

(c) (1) Notwithstanding § 8-35-111, each employer shall make a mandatory contribution to the defined contribution component of the plan on behalf of each of its employees participating in the hybrid plan, regardless of whether the employees make any employee contributions pursuant to subsection (b). Employer contributions for kindergarten through twelfth (K-12) grade teachers shall be paid by the respective local education agency for which the teachers are employed. The amount of the contribution shall be five percent (5%) of the respective employee's salary. The mandatory contributions required in this subdivision (c)(1) shall be in addition to any match provided for in § 8-25-303 to participants who otherwise participate in the profit sharing and/or salary reduction plan under chapter 25, part 3 of this title; provided, that the total combined employer contributions to all defined contribution plans on behalf of a single employee shall not exceed seven percent (7%) of the employee's salary, and shall conform to all applicable laws, rules and regulations of the internal revenue service governing profit sharing and/or salary reduction plans for governmental employees. If the employer contributions to all such plans combined exceed such amount, the employer shall reduce its contributions to any other defined contribution plans such that the contributions to the defined contribution component of the plan and to the other plans do not exceed the limit.

(2) Each participant who affirmatively elects to make employee deferrals shall select the investment option or options in which the contributions made by or on behalf of such participant are to be directed. Should a participant fail to select an investment option, the contributions attributable to the participant shall be directed to the default option established for the defined contribution component of the plan until such time as the person selects a different investment option or options.

(d) The total amount contributed by the employee and employer under this section shall vest to the participant's benefit immediately.

(e) The state treasurer may offer financial educational services for participants in the defined contribution component of the hybrid plan. The services may include, but are not limited to, offering financial planning guidance on matters such as investment diversification, investment risks, investment costs, asset allocation, and other topics regarding investing, generally.



§ 8-36-917 - Reemployment in a covered position

Except as otherwise provided in part 8 of this chapter, any retired participant who returns to service in a position covered by the retirement system shall have such participant's retirement allowance under the defined benefit component of the plan suspended while so employed. The participant shall be subject to the provisions of §§ 8-36-801 -- 8-36-804; provided, however, that reemployment in a covered position shall have no effect on a payment under the defined contribution component of the plan.



§ 8-36-918 - Forfeiture of retirement benefits due to conviction of felony arising out of employment.

(a) Notwithstanding § 8-35-124 or any other law to the contrary, an employee or elected or appointed official of this state, an employee or elected or appointed official of any political subdivision thereof, or a teacher employed with a local education agency who is convicted in any state or federal court of a felony arising out of that employee's or official's employment or official capacity constituting malfeasance in office shall forfeit that person's retirement benefits under the defined benefit component of the plan.

(b) Upon initial conviction, or upon a plea of guilty or nolo contendere, any person subject to the provisions of this section shall:

(1) Have the employee's or official's benefit stopped immediately, if the employee or official is receiving a benefit under the defined benefit component of the plan; and

(2) Receive a refund of the employee contributions and interest credited to the employee's or official's account, less any benefits received, unless the person elected to have a monthly retirement allowance paid upon such person's death in accordance with subsection (e).

(c) The employing agency is responsible for immediately notifying the administrator of the retirement system of the conviction of any person subject to the provisions of this section.

(d) In the event the conviction of such person is later overturned in any court and such person is acquitted, or is granted a full pardon, the person shall be restored to all rights, privileges and benefits as if the conviction had never occurred.

(e) Any person convicted of a felony as provided in this section may elect, within six (6) months of the person's conviction, to have a monthly retirement allowance paid to whomever that person had designated as beneficiary on file with the retirement system at the time of that person's conviction; provided, that such beneficiary must have been that person's spouse or child at the time of that person's conviction. The amount of any allowance payable hereunder shall be equal to the retirement allowance which would have been payable under the defined benefit component of the plan had the person retired under an effective election of Option 1 as provided in part 6 of this chapter. The benefits shall be paid to such beneficiary following the person's death and upon meeting all other eligibility requirements applicable to a beneficiary.



§ 8-36-919 - Membership in the hybrid plan for employees of political subdivisions electing to participate.

(a) A political subdivision that is not otherwise participating under any of the plans afforded under chapters 34-37 of this title may, by resolution legally adopted and approved by its chief governing body and in accordance with the procedure set out in § 8-35-201, authorize its employees in all of its departments or instrumentalities to become eligible to participate in the hybrid plan. Membership in the hybrid plan for employees of political subdivisions that are admitted into the hybrid plan pursuant to this subsection shall be:

(1) Optional for all employees in the service of the political subdivision on the date the approval is given; and

(2) Mandatory for all eligible employees entering the service of the political subdivision thereafter; provided, however, that membership shall not be required for any part-time employee who would otherwise be covered under the provisions of this part, or for any employee who has optional membership in the retirement system pursuant to chapters 34-37 of this title. Any election made by an employee to become a participant shall be irrevocable and such employee shall thereafter be subject to the terms and conditions of the hybrid plan.

(b) Any political subdivision electing to participate in the hybrid plan pursuant to this section shall participate in the provisions of the plan as they exist for state employees on the date of participation or at any other given time pursuant to any changes made pursuant to §§ 8-36-921 and 8-36-922; provided, however, that any subsequent changes that increase the liability of a participating political subdivision within the meaning of Article II, § 24 of the Tennessee Constitution shall not apply to the political subdivision unless the chief governing body of the political subdivision agrees to such changes and accepts the liability therefore. Notwithstanding this subsection (b), the following provisions shall remain optional to political subdivisions:

(1) Part-time, seasonal, or temporary employee service credit in accordance with § 8-34-621; and

(2) Mandatory retirement in accordance with § 8-36-205.

(c) A political subdivision already participating in the retirement system under one of the additional plans afforded under chapters 34-37 of this title may change from that plan to the hybrid plan on a prospective basis by passage of a resolution pursuant to subsection (a) above. Any such resolution shall set forth the effective date of the change; provided, that the date shall be on the first day of any quarter following a minimum of six (6) months' notice to the retirement system. The actuarial value of accrued benefits earned by employees of the political subdivision prior to the effective date of the change shall remain an enforceable right and may not be reduced or otherwise forfeited except by the consent of the employee or in accordance with § 8-35-124.

(d) Any political subdivision that participates in the hybrid plan shall have the right to change from the hybrid plan to any of the additional plans afforded to the political subdivision under chapters 34-37. Any such change shall be in accordance with and subject to the terms and conditions of §§ 8-35-253 -- 8-35-256. In addition, any political subdivision that participates in the hybrid plan shall be subject to the withdrawal provisions of §§ 8-35-211 and 8-35-218. Benefits accrued under the hybrid plan or under any of the plans adopted pursuant to §§ 8-35-253 -- 8-35-256 shall be in accordance with 26 U.S.C. § 411. Notwithstanding this section or any other law to the contrary, the cost-of-living provisions of § 8-36-701 shall not be deemed an accrued benefit and may be subject to change pursuant to this section and §§ 8-36-921 and 8-36-922.

(e) Notwithstanding this section or any other law to the contrary, a political subdivision may authorize its county judges to participate in the hybrid plan under the same provisions governing state judges as set forth in this part provided the political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with such membership and, following review of the cost of such membership, the chief governing body of the political subdivision passes a resolution authorizing the membership and accepting the liability therefor. In addition, a political subdivision may authorize its county judge to participate in the hybrid plan under the provisions of this subsection (e) without extending retirement coverage to its other employees provided the political subdivision authorizes and pays for the cost of an actuarial study to determine the liability associated with such membership and, following review of the cost of such membership, the chief governing body of the political subdivision passes a resolution authorizing the membership and accepting the liability therefor. The retirement system shall not be liable for the payment of retirement allowances or other payments on account of such membership for which reserves have not been previously created from funds contributed by the political division and/or its county judges. It is the legislative intent that the state shall realize no increased cost as a result of this section. All costs associated with retirement coverage, including administrative costs, shall be the responsibility of the political subdivision.

(f) Notwithstanding this part or any law to the contrary, a political subdivision that extends retirement coverage to its employees under this section may elect to provide its own profit sharing and/or salary reduction plan that is authorized under § 401(k) of the Internal Revenue Code in lieu of participating in the state's profit sharing and/or salary reduction plan established under chapter 25, part 3 of this title; provided, that the political subdivision makes mandatory contributions to such plan on behalf of each of its employees participating in the hybrid plan, regardless of whether the employees make any employee contributions to that plan. The amount of the employer contributions shall be five percent (5%) of the respective employee's salary unless suspended or reduced pursuant to § 8-36-922.



§ 8-36-920 - Hybrid plan benefits trust account.

(a) There shall be established in the retirement system trust fund a hybrid plan benefits trust account into which contributions made to the defined benefit component of the plan shall be deposited.

(b) All interest and dividends earned on the funds of the defined benefit component of the hybrid plan shall be credited to the hybrid plan benefits trust account.

(c) Within the hybrid plan benefits trust account created pursuant to this section, there shall be established a reserve trust account, which shall consist of two (2) subaccounts as follows:

(1) (A) An employer reserve trust account into which shall be deposited:

(i) The employer contributions as determined by the actuary pursuant to § 8-36-922(b) and any payments made to establish service credit in the hybrid plan that result from employer contributions rolled over or otherwise transferred from another qualified plan;

(ii) All amounts transferred from the participants' reserve trust account pursuant to subdivision (c)(2)(B) below;

(iii) Transfers from the stabilization reserve trust account pursuant to subdivision (d)(2) below;

(iv) A pro rata share of the interest and dividends earned on the funds of the defined benefit component of the hybrid plan; and

(v) Any penalties assessed against an employer pursuant to § 8-37-504;

(B) All costs of administering the hybrid plan, and all retirement allowances and other benefits payable under the defined benefit component of the hybrid plan other than those payable from the participants' reserve trust account established in subdivision (c)(2) below shall be paid from the employer reserve trust account.

(2) (A) A participants' reserve trust account shall also be established within the reserve trust account into which shall be deposited:

(i) The contributions deducted from the compensation of participants to provide for their member annuities, together with any contributions of participants and interest thereon to establish service credit in the hybrid plan; and

(ii) All amounts transferred from the employer reserve trust account pursuant to subdivision (c)(2)(C).

(B) The accumulated contributions of a participant that are withdrawn by the participant, or paid to the participant's designated beneficiary or to the participant's estate pursuant to § 8-36-120, shall be paid from the participants' reserve trust account. Upon the retirement of a participant, or if a retirement allowance becomes payable on account of the participant's death prior to retirement, the participant's accumulated contributions shall be transferred from the participants' reserve trust account to the employer reserve trust account.

(C) The board of trustees shall annually show interest at such rate or rates as it shall determine from time to time on the individual accounts of participants in the participants' reserve trust account and shall transfer such amounts from the employer reserve trust account.

(d) (1) There shall be established within the hybrid plan benefits trust account a stabilization reserve trust account into which shall be deposited:

(A) All employer contributions made in excess of the actuarial rate determined pursuant to § 8-36-922(b); and

(B) A pro rata share of the interest and dividends earned on the funds of the defined benefit component of the hybrid plan.

(2) Notwithstanding subdivision (d)(1)(A), any employer contributions attributable to federal funds shall not be deposited into the stabilization reserve trust account if such deposits are prohibited by an agency of the federal government or contrary to the advice of competent legal counsel or government accounting professionals of the retirement system.

(3) If in any given year the total amount in the employer reserve account is not sufficient to meet the benefit liabilities of the defined benefit component of the plan as determined by the most recent actuarial study, then such amount as may be necessary to fund the benefits shall be transferred from the stabilization reserve trust account to the employer reserve trust account.

(e) (1) For accounting purposes only, the reserve trust account and the stabilization reserve trust account created by this section shall each consist of the following individual separate accounts for the purpose of accounting for:

(A) The benefits payable to state employees other than those described in subdivisions (e)(1)(B) and (C);

(B) The benefits payable to the attorney general and reporter, district attorneys general, district public defenders and state judges;

(C) The supplemental bridge benefits payable to state employees pursuant to § 8-36-211; and

(D) The benefits payable to teachers.

(2) In addition and for accounting purposes only, the reserve trust account and the stabilization reserve trust account shall each consist of individual separate accounts established in the name of each political subdivision participating under the provisions of this part. Each political subdivision shall have the following three (3) separate subaccounts for the purpose of accounting for:

(A) The benefits payable to employees of the political subdivision other than those described in subdivisions (e)(2)(B) and (C);

(B) The benefits payable to its county judges pursuant to § 8-36-919(e); and

(C) The supplemental bridge benefits payable to its employees pursuant to § 8-36-211.

(f) All monies deposited into the hybrid benefits plan trust account shall be used exclusively for the purposes set forth in this section.



§ 8-36-921 - Right of legislature to change hybrid plan on prospective basis.

The general assembly shall have the right to freeze, suspend, or modify benefits, employee and employer contributions, plan terms, and design of the hybrid plan on a prospective basis through amendments to or repeals of chapters 34-37 of this title. Nothing under state law may confer to participants in the hybrid plan an implied right to future retirement benefit arrangements and such participants may not assert the indefinite continuation of the retirement formulas, contribution rates, eligibility ages, or any other provision of the plan; provided, however, that the actuarial value of accrued benefits earned by participants prior to the effective date of any such amendment or repeal shall remain an enforceable right and may not be reduced or otherwise forfeited except by the consent of the participant or in accordance with § 8-36-918. Notwithstanding this section or any other law to the contrary, the cost-of-living provisions of § 8-36-701 shall not be deemed an accrued benefit and may be subject to change pursuant to this section and § 8-36-922.



§ 8-36-922 - Annual employer contributions to the hybrid plan benefits trust account.

(a) (1) Every employer participating in the hybrid plan shall contribute to the hybrid plan benefits trust account each year a sum equal to the greater of:

(A) The normal contribution rate and the accrued liability contribution rate as determined pursuant to subsection (b), multiplied by the earnable compensation of all its participating employees; or

(B) Four percent (4%) of the earnable compensation of all its participating employees.

(2) Employer contributions for kindergarten through twelfth (K-12) grade teachers shall be paid by the respective local education agency for which the teachers are employed.

(b) The actuary of the retirement system shall compute the normal contribution rate and the accrued liability contribution rate payable to the defined benefit component of the plan for each account described in § 8-36-920(e). The computation shall be made by an actuarial valuation in the manner provided by chapter 37, part 3 of this title; provided, that the entry age actuarial cost method, as defined by the Actuarial Standards Board, shall be used in determining normal costs and contributions for unfunded accrued liabilities. Level dollar amortization of unfunded accrued liabilities shall be used over a period of time as set by the board, but not to exceed twenty (20) years. The asset valuation method shall be based on the market value of plan assets and provide for smoothing of investment gains and losses over a period of time established by the board, but not to exceed ten (10) years. In addition, the actuarial demographic assumptions shall include projections of mortality improvement.

(c) (1) Notwithstanding this part or any other law to the contrary, if the actuarial valuation as of any year establishes a normal contribution rate and an accrued liability contribution rate, combined, that exceeds four percent (4%), the following steps in the order provided below shall automatically take effect the next July 1 immediately following the actuarial valuation as determined by the actuarial valuation process:

(A) Transfer such amounts as may be necessary from the stabilization reserve trust account created in § 8-36-920 to the reserve trust account to fund the increase in the employer contribution rate;

(B) Suspend or reduce, as necessary, the three percent (3%) maximum cost-of-living adjustment as provided for in § 8-36-701(b)(1). Any such suspension or reduction shall begin on the July 1 next following the actuarial valuation;

(C) Suspend or reduce, as necessary, the amount of employer contributions required to the defined contribution component of the plan and redirect such amount to the reserve trust account to fund the increase in the employer contribution rate;

(D) Increase the employee contributions required in § 8-36-904 from five percent (5%) to six percent (6%) of the participant's earnable compensation;

(E) Reduce the retirement allowance formulas in § 8-36-907 from one percent (1.0%) and one and six-tenths percent (1.6%) to such lesser amount as is necessary to reduce the employer contribution rate to four percent (4%). The reduction in formulas shall only apply to future service accruals; and

(F) If the employer contribution rate still exceeds four percent (4%) after taking the above steps, then the hybrid plan shall be suspended for future service accruals until such time as the employer rate equals four percent (4%) or lower.

(2) If the actuarial valuation as of any year establishes a normal contribution rate and an accrued liability contribution rate, combined, that equals four percent (4%) or lower, the above steps in the reversed order as provided above shall automatically take effect the next July 1 immediately following the actuarial valuation as determined by the actuarial valuation process.

(d) (1) The actuary of the retirement system shall determine the amount of the unfunded accrued liability for the defined benefit component of the hybrid plan. If the unfunded liability exceeds the maximum unfunded liability, the following steps in the order provided in subdivisions (d)(1)(A)-(F) shall automatically apply on the effective date that the maximum unfunded liability has been reached. The unfunded liability shall be determined by the calculation of the net pension liability in accordance with the standards and other pronouncements issued by the governmental accounting standards board. For purposes of this section, "maximum unfunded liability" means with respect to state employees an unfunded liability of no greater than twelve and one-half percent (12.5%) of a five-year moving market average of the general obligation debt of the state of Tennessee, including its commercial paper. With respect to teachers, "maximum unfunded liability" means an unfunded liability of no greater than twelve and one-half percent (12.5%) of a five-year moving market average of the general obligation debt of the state of Tennessee, including its commercial paper. With respect to political subdivision employees, "maximum unfunded liability" means an unfunded liability of no greater than the amount as determined by the employees' respective employer and as shall be set forth in the political subdivision's participation resolution:

(A) Transfer such amounts as may be necessary from the stabilization reserve trust account created in § 8-36-920 to the reserve trust account to fund the increase in the maximum unfunded liability;

(B) Suspend or reduce, as necessary, the three percent (3%) maximum cost-of-living adjustment as provided for in § 8-36-701(b)(1). Any such suspension or reduction shall begin on the July 1 next following the actuarial valuation;

(C) Suspend or reduce, as necessary, the amount of employer contributions required to the defined contribution component of the plan and redirect such amount to the reserve trust account to fund the increase in the maximum unfunded liability;

(D) Increase the employee contributions required in § 8-36-904 from five percent (5%) to six percent (6%) of the participant's earnable compensation;

(E) Reduce the retirement allowance formulas in § 8-36-907 from one percent (1.0%) and one and six-tenths percent (1.6%) to such lesser amount as is necessary to reduce the unfunded liability to the maximum unfunded liability. The reduction in formulas shall only apply to future service accruals; and

(F) If the maximum unfunded liability is still exceeded, then the hybrid plan shall be suspended for future service accruals until such time as the unfunded liability equals or is less than the maximum unfunded liability.

(2) If the unfunded liability equals or is less than the maximum unfunded liability, the above steps in the reversed order as provided above shall automatically apply on the effective date that the unfunded liability equals or is less than the maximum unfunded liability.



§ 8-36-923 - Election to participate in the optional retirement program by persons exempt from the Fair Labor Standards Act.

(a) Notwithstanding any other law to the contrary and except as otherwise provided in § 8-36-903(c), any person who enters service with a state-supported institution of higher education on or after July 1, 2014, and who is exempt from the Fair Labor Standards Act, compiled in 29 U.S.C. § 201 et seq., may elect membership in the optional retirement program established in chapter 35, part 4 of this title in lieu of the hybrid plan. The election shall be made on election forms as shall be prescribed by the retirement system and shall be filed with the retirement system and with the institution of higher education where the employee is employed. The election shall be made within the time frame described in § 8-36-403. In all cases of doubt, the retirement system shall determine whether the person is eligible to participate in the optional retirement program.

(b) Any employee participating in the optional retirement program as provided in this part who attains either five (5) or more but less than six (6) years of creditable service in the optional retirement program, or five (5) or more but less than six (6) years of creditable service in the retirement system and the optional retirement program combined, shall have the option of transferring membership from the optional retirement program to the hybrid plan under the terms and conditions prescribed in § 8-35-403. The amount paid by the employee pursuant to § 8-35-403 shall be credited to the individual account of the employee in an amount equal to the employee contributions, if any, that were in the employee's optional retirement accounts immediately before the transfer, plus any difference between the amount paid and the employee's account balance in the optional retirement program immediately before the transfer. All other sums shall be credited to the employer reserve trust account established in § 8-36-920.

(c) Any person who elects to participate in the optional retirement program as provided in subsection (a) shall participate in the program under chapter 35, part 4 of this title except as otherwise provided in subsection (d).

(d) The employer and employee contribution provisions of § 8-35-404(b)(1) shall not apply. Instead, the employer shall make employer contributions on behalf of each such eligible employee at the rate of nine percent (9%) of the employee's earnable compensation, or such alternate amount as may be prescribed in the general appropriations act each year. In addition, each such eligible employee shall contribute five percent (5%) of the employee's earnable compensation to the optional retirement program. The contributions made by such employees shall be treated as employer contributions pursuant to § 8-36-904(b).

(e) The general assembly shall have the right to freeze, suspend, or modify benefits, employee and employer contributions, plan terms, and design of the optional retirement program on a prospective basis through amendments to or repeals of chapters 34-37 of this title. Nothing under state law may confer to participants in the optional retirement program an implied right to future retirement benefit arrangements and such participants may not assert the indefinite continuation of the retirement formulas, contribution rates and eligibility ages in effect at the time of employment; provided, however, that the actuarial value of accrued benefits earned by participants prior to the effective date of any such amendment or repeal shall remain an enforceable right and may not be reduced or otherwise forfeited except by the consent of the employee.









Chapter 37 - Retirement--Financing and Funds

Part 1 - Custody and Management of Funds--Investment

§ 8-37-101 - Assets of system held in two funds.

All of the assets of the retirement system shall be credited, according to the purpose for which they are held, between two (2) funds, namely, the members' fund and the state accumulation fund.



§ 8-37-102 - Custodian of funds -- Disbursements.

(a) The state treasurer shall be the custodian of the funds of the retirement system.

(b) All payments from such funds shall be made by the state treasurer on warrants or vouchers issued and signed by such person as is designated by the board.

(c) A duly attested copy of a resolution, if the board designating such person and bearing on its face the specimen signature of such person, shall be filed with the commissioner of finance and administration as the state treasurer's authority for issuing warrants upon such vouchers.

(d) For the purpose of meeting disbursements for state annuities, member annuities, and other payments, there may be kept available cash, not exceeding ten percent (10%) of the total amount in the funds of the retirement system, on deposit in one (1) or more banks, savings and loan associations or trust companies in the state, organized under the laws of the state or of the United States, and qualified as state depositories.



§ 8-37-103 - Trustees of funds.

The members of the board shall be the trustees of the funds created by chapters 34-37 of this title.



§ 8-37-104 - Power of investment -- Restrictions on investments.

(a) The board of trustees shall invest and manage assets solely in the interest of the beneficiaries of the retirement system in a manner consistent with § 35-14-107, the prudent investor rule pursuant to § 35-14-103, the standard of care pursuant to § 35-14-104, and the exercise of reasonable care in delegation of investment and management functions pursuant to § 35-14-111. Notwithstanding the foregoing, the power of investment of retirement system funds shall be subject to the approval by the board of trustees through its investment policy and in accordance with the following:

(1) The total sum invested in common and preferred stocks shall not exceed seventy-five percent (75%) of the total of the funds of the retirement system;

(2) The total sum invested in notes and bonds or other fixed income securities exceeding one (1) year in maturity shall not exceed seventy-five percent (75%) of the total funds of the retirement system;

(3) Within the restrictions set forth in subdivisions (a)(1) and (2), the board of trustees may invest in or otherwise acquire stocks, bonds and other securities in such foreign countries as the board may determine with the approval of the council on pensions and insurance. However, any such securities must be substantially of the same kinds, classes, and investment grades as those otherwise eligible for investment by the board and no more than fifteen percent (15%) of the system's total assets may be invested in such securities; provided, however, that such percentage may be increased by the board with the subsequent approval of the council on pensions and insurance;

(4) Subject to the limitations in subdivisions (a)(1) and (2), funds of the retirement system may be invested in Canadian securities which are substantially of the same kinds, classes and investment grades as those otherwise eligible for investment;

(5) The board of trustees shall have the power and authority to engage in forward contracts to hedge the foreign currency exposure of the fund;

(6) The board of trustees shall have the power and authority to enter into securities lending agreements whereby securities are loaned for a fee; provided, that such loans are limited so that the total amount of securities lent does not exceed thirty percent (30%) of the market value of the total assets in the retirement system's portfolio; and provided further, that such loans are secured by collateral. Securities received as collateral hereunder shall have a market value equal to at least one hundred two percent (102%) of the market value of the loaned securities. Cash received as collateral hereunder shall equal at least one hundred percent (100%) of the market value of the loaned securities; and may be invested by or on behalf of the retirement system in any investment instrument in which the system's assets may be directly invested. Such cash may also be invested in short-term investment funds; provided, that the portfolio of such funds contains only those investment instruments in which the system's assets may be directly invested;

(7) The board of trustees shall have the power and authority to purchase or sell domestic and international stock index futures contracts for the purpose of asset allocation relating to the equity portfolios. Stock index futures contracts shall not be utilized for purposes of speculative leveraging. For purposes of this subdivision (a)(7), "speculative leveraging" is defined as buying financial futures where the amount of the contract obligation is an amount greater than the market value of the system's cash and short-term securities. The total amount of the system's financial futures contract obligation shall not exceed ten percent (10%) of the market value of the system's total assets. The sum total of the domestic and international equity portfolios, together with the value of the stock index futures contract obligation, should be within the asset allocation range for domestic and international equity securities. The board may use cash and obligations of the United States government or any of its agencies to meet the variation margin requirement of such futures contracts;

(8) The board of trustees shall have the power and authority to enter into contracts to serve as a standby note purchaser for the Tennessee state school bond authority, the Tennessee state funding board and the Tennessee local development authority; provided, that:

(A) The retirement fund receives an annual commission which represents a fair market value fee adjusted for any additional cost incurred by the issuer due to the retirement fund serving as the standby note purchaser; and

(B) If called upon to purchase such notes, the retirement fund receives a rate of return exceeding the market rate for short-term investments;

(9) The board of trustees shall have the power and authority to establish an investment policy to authorize the retirement system to acquire, hold and convey real property for investment purposes. Such acquisitions may be direct, with or without partners, or in a commingled pool; provided, that:

(A) No investment may be acquired which would, at the time of the acquisition, cause the aggregate book value of all of the retirement system's holdings and investments in real property to exceed more than ten percent (10%) of the market value of the total assets of the retirement system;

(B) The retirement system cannot acquire real property located in the state of Tennessee, unless such acquisition is in the shares or interests of a regulated investment company, mutual fund, common trust fund, investment partnership, real estate investment trust, or similar organizations in which funds are commingled and investment determinations as to which properties to purchase are made by persons other than the board;

(C) The board shall establish limitations on the percentage of ownership that the retirement system may hold in individual real estate properties; and

(D) The investment policy adopted by the board pursuant to this subdivision (a)(9) shall be approved by the legislative council on pensions and insurance; and

(10) (A) (i) The board of trustees shall have the power and authority to establish an investment policy to permit the retirement system to invest system assets in private equity. Private equity investments may include, but shall not be limited to, strategic lending, domestic and international venture capital, corporate buyouts, mezzanine and distressed debt, special situations and secondary funds. Private equity investment vehicles may include, but are not limited to, limited partnerships, private placements, co-investments, funds-of-funds and commingled funds. No investment may be acquired that would, at the time of the acquisition, cause the aggregate book value of all of the retirement system's holdings and investments in private equity to exceed more than ten percent (10%) of the market value of the total assets of the retirement system. The authority granted under this subdivision to make strategic lending investments shall expire on December 31, 2017; however, such expiration shall not affect commitments to invest in strategic lending entered into prior to December 31, 2017, nor shall it affect investments made subsequent to December 31, 2017, pursuant to those commitments. The private equity investment policy shall address:

(a) Diversification of risk, including, but not limited to, controlling financing stage, investment timing, industry and general partner concentration, appropriate sizes for investments and operational risks. The risks associated with private equity investments shall be viewed within the context of the entire portfolio;

(b) The process for, and factors used in, selection of investments. All private equity investment proposals must meet standards established for the investments by the board of trustees. Prior to the system's consideration of a specific investment proposal, the proposed investment must be determined as complying with the system's standards by an experienced, independent third-party advisor selected by the retirement system;

(c) Types of private equity investments;

(d) Length of contractual obligations;

(e) Roles of retirement system staff, consultants, the investment advisory council and the investment committee of the board of trustees; and

(f) A process for disclosure to the audit committee of the board of trustees the names of any persons or entities that bring specific private equity investment proposals to any retirement system employee or board member who has a role in determining whether retirement system assets should be invested in the private equity investment.

(ii) The investment policy adopted by the board pursuant to subdivision (a)(10)(A)(i) shall be approved by the legislative council on pensions and insurance;

(B) [Deleted by 2014 amendment, effective April 10, 2014.]

(C) Records of the retirement system relating to the identity of the name of the private equity investment vehicle used, such as the name of any limited partnership, the name of the funds-of-funds manager and title of the fund, the amount invested in the vehicle, or the present value of the investment shall be open to public inspection pursuant to title 10, chapter 7, part 5; provided, however, that records relating to the retirement system's review of any private equity investment shall not be public to the extent that:

(i) The records contain confidential information provided to the retirement system or analysis or evaluation by the retirement system; or

(ii) Disclosure of the records would have a potentially adverse effect on the retirement system's private equity program, the value of an investment, or the provider of the information.

(b) In addition to complying with the investment requirements contained in subsection (a), the board may utilize, through its investment policy, the investment options contained in §§ 56-3-303, 56-3-304, 56-3-305 and 56-3-306 for the investment of the retirement system funds. By utilizing these investment options, the investments shall be subject to the limitations, restrictions, conditions, qualifications, requirements, terms and approvals contained within §§ 56-3-303, 56-3-304, 56-3-305 and 56-3-306, unless the board establishes different limitations, restrictions, conditions, qualifications, requirements, terms and approvals through its investment policy for the investment options.

(c) In determining compliance with the percentage limitations of this section, the funds of the retirement system shall be valued at their market value. Accordingly, an investment may be made on any given day; provided, that such investment does not cause any applicable limitation prescribed in subsection (a) to be exceeded on such day.

(d) Notwithstanding any other law to the contrary, the board of trustees is expressly authorized to contract for investment management services for the retirement system's portfolios. The board shall provide for the powers, duties, functions and compensation of any investment managers so engaged. Any contract for the investment management services shall be procured in the manner prescribed by the board. The board may authorize the system's investment consultant to initially evaluate and make recommendations regarding proposals submitted by investment managers. Personal services, professional services, consultant services, and management of the portfolios may be procured in the manner prescribed by the board without regard to the requirements of former § 12-4-109 [see the Compiler's Notes], if the board determines that the services are necessary or desirable for the efficient administration of the retirement system's investment program. All expenses and fees incidental to the outside investment management shall be charged to and paid from the earnings of the funds.

(e) (1) The treasurer shall report to the members of the council on pensions and insurance any holdings of the Tennessee consolidated retirement system in securities issued by companies that have substantial current operations in nations determined by the United States department of state to be state-sponsors of terrorism. The names of the companies shall be obtained by the treasurer from a publicly available list at no cost to the retirement system formulated by an authoritative entity, which entity may include another public pension system. The disclosures required in this section shall commence no later than as of the quarter ending December 31, 2008, and continue quarterly thereafter.

(2) Notwithstanding any law to the contrary, no person or entity may bring any civil, criminal, or administrative action against this state, its officers, employees, or agents, or against the Tennessee consolidated retirement system, its officers, directors, board members, employees, or agents for any act done in good faith in accordance with this subsection (d).

(3) If a civil action or proceeding is nevertheless commenced by any person or entity against any official or employee of the state, or against any officers, directors, board members or employees of the Tennessee consolidated retirement system for any act done in good faith in accordance with this subsection (d), the state shall defend, indemnify and hold harmless the person from any costs, damages, awards, judgments or settlements arising from the claim or proceeding.

(f) The board may adopt a group trust instrument for the purpose of pooling funds of the retirement system with other assets in the custody of the state treasurer, solely for investment purposes, that consist exclusively of assets of exempt pension and profit sharing trusts and individual retirement accounts, custodial accounts, retirement income accounts, governmental plans and tax-exempt trusts under the Internal Revenue Code of 1986 and Rev. Rul. 81-100, as modified by Rev. Ruls. 2004-67, 2008-40 and 2011-1. Such group trust declaration shall, upon its adoption by the board, convert the trust established for the retirement system into the group trust. The board will act as trustee for the group trust under the terms and conditions of the group trust declaration. The board may amend the terms of the group trust from time to time. The terms of the group trust, including any subsequent amendments, are hereby incorporated by reference and made a part of the retirement system. Simultaneously with the adoption of the group trust declaration, there shall be established a sub trust for the retirement system which will exclusively hold all of the assets of the retirement system. On the date of creation of the group trust, one hundred percent (100%) of the interest in the group trust will be allocable to the sub trust for the retirement system. The assets of the sub trust invested in the group trust shall be subject to all the provisions of the group trust instruments establishing and governing such trust.



§ 8-37-105 - Powers of fund trustees.

Subject to the limitations in § 8-37-104, the board, or its nominee, has full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investments in which the funds created herein have been invested, including the purchasing and selling of stock options, as well as of the proceeds of such investments and any moneys belonging to such funds.



§ 8-37-106 - Transaction of business -- Nominees.

All of the board's business shall be transacted, all of its funds invested, all warrants for money drawn, any payments made, and all of its cash and securities and other property shall be held:

(1) In the name of the board;

(2) In the name of its nominee; provided, that the nominee is authorized by retirement board resolution solely for the purpose of facilitating the transfer of securities and restricted to members of the board, or a partnership composed of any such members; or

(3) For the account of the board or its nominee in such forms as are standard in the investment community for the timely transaction of business or ownership identification, such as book entry accounts.



§ 8-37-107 - Personal interest in investments prohibited.

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any personal interest in the gains or profits of any investment made by the board; nor shall any trustee or employee of the board, directly or indirectly, for such trustee or employee or as an agent, in any manner for such trustee or employee or as an agent, in any manner use the same except to make such current and necessary payments as are authorized by the board; nor shall any trustee or employee of the board become an endorser or surety, or in any manner an obligor, for money loaned to or borrowed from the board.



§ 8-37-108 - Investment advisory council.

(a) Appointment. The state treasurer shall appoint, with the advice and consent of the board of trustees, an investment advisory council, consisting of five (5) persons who, at the time of their appointment, shall have at least five (5) years' professional experience as portfolio manager, economist, or as investment advisor in any field for which investments of Tennessee consolidated retirement system funds are authorized. The state treasurer and the chief investment officer for the Tennessee consolidated retirement system shall be ex officio, non-voting members of the council.

(b) Terms of Members. (1) The terms of office of the members of the council shall be for five (5) years, except that of the initial appointees, one (1) shall serve for one (1) year, one (1) shall serve for two (2) years, one (1) shall serve for three (3) years, one (1) shall serve for four (4) years, and one (1) shall serve for five (5) years.

(2) The terms of the initial appointees shall begin January 1, 1973.

(c) Additional Appointments. In addition to the members appointed pursuant to subsection (a), the treasurer may, at the treasurer's discretion, nominate two (2) additional members to the investment advisory council. One of the additional members shall be of a racial minority and the other shall be female. Both members shall have at least five (5) years' professional experience as a portfolio manager, economist or investment manager in any field for which investments of Tennessee consolidated retirement system funds are authorized or as a teacher at the post-secondary level in accounting, economics, finance or other related field. Any such nomination shall be with the advice and consent of the board of trustees. The terms of office of the additional members shall be for three (3) years with the terms beginning on July 1 and ending on June 30 of the appropriate years.

(d) Election of chair and vice chair. The council shall annually elect a chair and vice chair from its membership.

(e) Compensation of Members. Members of the council shall receive no salaries, but shall be reimbursed for the actual expenses incurred by them in the performance of their duties, to the extent approved by the state treasurer.

(f) Vacancies. (1) Should a vacancy occur on the council, the state treasurer shall appoint a person equally qualified for the remainder of the term.

(2) Members may succeed themselves on the council.

(g) Meetings -- Financial Report. The council shall meet at least semi-annually or more frequently as determined by the state treasurer. At all such meetings, the investment staff shall present a report of the investment portfolio showing all receipts, disbursements, and changes in the assets and liabilities which have occurred since the last meeting.

(h) Proceedings and Records Open to Public. All of its proceedings and records shall be open for inspection by the public.



§ 8-37-109 - Establishment of investment policy.

(a) It is the duty of the investment advisory council to review the information furnished to it and provide such investment advice as the council deems appropriate to the state treasurer and the chief investment officer for the Tennessee consolidated retirement system.

(b) [Deleted by 2014 amendment, effective April 10, 2014.]



§ 8-37-110 - Delegation to treasurer of implementation of policy.

(a) Implementation of the policy established by the board of trustees may be delegated by the board to the state treasurer who shall put such policy into effect.

(b) Subject to the delegation of the board of trustees, the state treasurer shall have full power to invest and reinvest such funds as are created by this chapter and chapters 34-36 of this title.



§ 8-37-111 - Outside investment counsel -- Expenses.

(a) Any other provisions of the law to the contrary notwithstanding, the board of trustees shall have the authority to employ outside investment counsel for advisory services.

(b) The expenses of the fees charged by such investment counsel and any expense incurred under the authority of title 9, chapter 4, part 4, relative to the safekeeping and servicing of retirement system securities shall be charged to and paid from the earnings of the funds.



§ 8-37-113 - Emerging investment managers as outside investment managers.

(a) In the event the board of trustees directs that outside investment managers be engaged to invest assets of the Tennessee consolidated retirement system, the board of trustees shall endeavor to use emerging investment managers to the greatest extent feasible within the bounds of financial and fiduciary prudence. Any such emerging investment manager must have at least five (5) years of professional investment experience in the asset class for which outside investment managers are being sought.

(b) If the board of trustees directs that outside investment managers be engaged, the treasurer shall submit an annual statement to the general assembly regarding the use of emerging investment managers. The statement shall identify the emerging investment managers used by the board, the percentage of the system's assets under the investment control of emerging investment managers, and the actions undertaken to increase the use of emerging investment managers, including encouraging other investment managers to use emerging investment managers as subcontractors when the opportunity arises. Inclusion of such statement within the state treasurer's annual report to the general assembly shall satisfy this requirement.

(c) As used in this section:

(1) "Emerging investment manager" means a qualified investment adviser that manages an investment portfolio of at least ten million dollars ($10,000,000) but less than one hundred million dollars ($100,000,000) and is a minority-owned business;

(2) "Minority-owned business" means a business concern which is at least fifty-one percent (51%) owned by one (1) or more minority persons, or in the case of a corporation, at least fifty-one percent (51%) of the stock of which is owned by one (1) or more minority persons; and the management and daily business operations of which are controlled by one (1) or more of the minority individuals who own it; and

(3) "Minority person" means a person who is a citizen or lawful permanent resident of the United States and who is:

(A) African American; or

(B) Hispanic.



§ 8-37-114 - Authorization to contract for investment management services.

(a) Notwithstanding any other provision of the law to the contrary, the board of trustees is expressly authorized to contract for investment management services for the retirement system's foreign portfolios and for the retirement system's real estate portfolios. The board shall provide for the powers, duties, functions and compensation of any investment managers so engaged. Any contract for such investment management services shall be procured in the manner prescribed by the board. The board may authorize the system's investment consultant to initially evaluate and make recommendations regarding proposals submitted by investment managers. Personal services, professional services, consultant services, management of the foreign portfolios, and management of the real estate portfolios may be procured in such manner as prescribed by the board without regard to the requirements of former § 12-4-109 [see the Compiler's Notes], if the board determines that such services are necessary or desirable for the efficient administration of the retirement system's investment program, and provided such procurement method is approved by the council on pensions and insurance.

(b) All expenses and fees incidental to such outside investment management shall be charged to and paid from the earnings of the funds.



§ 8-37-115 - Entities for purpose of acquiring, holding title to, and collecting income from real property on behalf of retirement system -- Authority to enter into agreements.

(a) The board of trustees is hereby authorized to create one (1) or more not-for-profit corporations, limited liability companies, limited liability partnerships, or trusts for the purpose of acquiring, holding title to, and collecting income from real property on behalf of the retirement system pursuant to § 8-37-104(a)(9). The board of trustees is further authorized to create one (1) or more not-for-profit corporations, limited liability companies, limited liability partnerships, or trusts for the purpose of acquiring, holding title to, and collecting income from private equity investments on behalf of the retirement system pursuant to § 8-37-104(a)(10).

(b) The board of trustees is hereby authorized, at its discretion, to transfer funds of the retirement system to any organization created pursuant to this section for the payment of any costs or expenses incidental to the activities of the organization.

(c) An organization created pursuant to this section may enter into such agreements as it may deem necessary or advisable in carrying out any purpose for which the organization was created. Any such agreement shall contain such terms and conditions as the board of directors of the organization may determine, including, without limitation, agreements to indemnify, agreements to pay liquidated damages, warranties of title to real estate and choice of law provisions. Any such agreements authorized herein shall be exempt from the provisions of title 12, chapter 4.

(d) The attorney general and reporter or an assistant designated by the attorney general and reporter shall be the legal advisor of any organization created pursuant to this section. Notwithstanding any other provision of law, in cases where the interest of such organization requires additional counsel to the attorney general and reporter, the chair of the organization, with the approval of the attorney general and reporter, is authorized to employ such additional counsel.



§ 8-37-116 - Bonds, notes and investment contracts -- Issuance to state entities.

(a) The board of trustees has the power and authority to enter into investment contracts with, or to issue notes, bonds or other evidences of indebtedness to, any instrumentality of the state which is designated to invest funds received pursuant to the tobacco litigation master settlement agreement entered into by Tennessee and certain other states, United States territories and possessions, and participating tobacco manufacturers, dated November 23, 1998.

(b) In exercising the authority granted in subsection (a), the board of trustees is authorized to enter into such arrangements under terms and conditions the board determines to be in the best interest of the retirement system. Any debt issued pursuant to this section shall not be invalid for any irregularity or defect in the proceedings for the issuance or sale thereof. Further, all obligations issued under this section shall be exempt from taxation by the state, or by any county, municipality or taxing district of the state.

(c) Notwithstanding any provision of § 8-6-106 or other law to the contrary, the board may employ bond counsel, financial advisors, underwriters, and such other professionals deemed necessary to assist the board in the issuance, management and servicing of all debt issued by the board hereunder. Any professional so employed hereunder shall be paid such compensation as the board may deem just and such compensation may be paid out of the proceeds of any debt issued hereunder or from the assets of the retirement system. The board is further authorized to pay any or all costs or expenses incurred by the board relative to the issuance, management and servicing of any debt issued hereunder from the proceeds of any such debt or from other assets of the retirement system.






Part 2 - Members' Fund

§ 8-37-201 - Source of funds.

The members' fund shall be a fund in which shall be accumulated the contributions deducted from the compensation of members to provide for their member annuities, together with any contributions of members and interest thereon transferred thereto from a superseded system.



§ 8-37-202 - Rates of contribution.

(a) The rate of contribution payable by members shall be:

(1) (A) In the case of a member in Group 1, five percent (5%) of the member's earnable compensation;

(B) In the case of a member in Group 2, five and one-half percent (5.5%) of the member's earnable compensation;

(C) In the case of a member in Group 3 or 4, five and one-half percent (5.5%) of the member's covered compensation, plus seven percent (7%) of the part of the member's earnable compensation in excess of the member's covered compensation; and

(D) Notwithstanding any provision of the law to the contrary, a state judge participating in the retirement system as a Group 1 member may voluntarily elect to contribute five and one-half percent (5.5%) of the member's earnable compensation, plus seven percent (7%) of the part of the member's earnable compensation in excess of the member's covered compensation. It is further provided that prior to September 1, 1990, voluntary contributions under this subsection (a) will not be used to increase any benefits payable under chapters 34-37 of this title. Upon termination of membership, these voluntary contributions are refundable;

(2) A member participating in the optional retirement program as provided under chapter 35, part 4 of this title shall contribute five percent (5%) of the member's covered compensation, plus five and one-half percent (5.5%) of the part of the member's earnable compensation in excess of the member's covered compensation;

(3) An employee in the employ of a political subdivision or participating under chapter 35, part 2 of this title shall contribute:

(A) In the case of Group 1 members, five percent (5%) of the member's covered compensation, plus five and one-half percent (5.5%) of the part of the member's earnable compensation in excess of the member's covered compensation; and

(B) In the case of a Group 2 member, five and one-half percent (5.5%) of the member's covered compensation, plus seven percent (7%) of the part of the member's earnable compensation in excess of the member's covered compensation;

(4) The governing body of a political subdivision may authorize by resolution and accept the liability for its employees to contribute:

(A) In the case of a member in Group 1, five percent (5%) of the member's earnable compensation; and

(B) In the case of a member in Group 2, five and one-half percent (5.5%) of the member's earnable compensation;

(5) Notwithstanding any other provisions to the contrary, for all services rendered after September 1, 1974, the rate of contribution payable by a member of the superseded Tennessee judges' retirement system, the retirement system for county paid judges of Tennessee, the attorneys general retirement system of Tennessee, the public service commissioners' retirement system and the Tennessee retirement system for county officials shall be eight percent (8%) of gross wages;

(6) The county legislative body may, by resolution duly adopted, contribute for all eligible county officials up to three percent (3%) of the eight percent (8%) of gross wages specified by subdivision (a)(5) as contribution to the superseded Tennessee retirement system for county officials; and

(7) For service rendered from and after July 1, 1989, the county legislative body of any political subdivision that has adopted the noncontributory provisions of § 8-34-206 may, by resolution duly adopted, assume the total amount of contributions required under this section for all eligible county officials and county judges participating in the Tennessee consolidated retirement system or a superseded retirement system.

(b) A noncontributory member as defined in § 8-34-206 shall cease to make and have deducted from the noncontributory member's compensation employee contributions as required under this part; provided, that such contribution is not in excess of five percent (5%) of earnable compensation. A noncontributory member who was contributing at more than five percent (5%) prior to July 1, 1981, shall continue to make and have deducted from the noncontributory member's compensation the difference between the contribution rate applicable for the noncontributory member's group or classification and five percent (5%). The rates of contributions payable by a noncontributory member as defined by § 8-34-206, shall be:

(1) In the case of a Group 1 member or a transferred Class B member, zero percent (0%) of the member's earnable compensation;

(2) In the case of a prior Class B member, two percent (2%) of the member's earnable compensation;

(3) In the case of a prior Class C member, six and sixty-three hundredths percent (6.63%) of the member's earnable compensation;

(4) In the case of a Group 2 member, one half of one percent (0.5%) of the member's earnable compensation;

(5) In the case of a Group 3 member who is a noncontributory member under the provisions of § 8-34-206, one half of one percent (0.5%) of the member's covered compensation, plus two percent (2%) of the part of the member's earnable compensation in excess of the member's covered compensation;

(6) In the case of a prior class public service commissioner, three percent (3%) of the member's earnable compensation;

(7) In the case of a prior class member of the attorneys general retirement system presently employed by the executive branch of the state and compensated under the compensation plan administered by the department of human resources or employees of the general assembly who are classified under the provisions of § 8-34-101, three percent (3%) of the member's earnable compensation; and

(8) In the case of a prior class member of the attorneys general retirement system who is a noncontributory member under the provisions of § 8-34-206, three percent (3%) of the member's earnable compensation.



§ 8-37-204 - Certification of rate of contribution -- Deduction of contribution from compensation by employer.

The board of trustees shall certify to the commissioner of finance and administration and the state treasurer, in the case of any employee paid by warrants on the state treasurer, or to the department, institution, commission, board or agency by which the salary of any employee is paid, the proportion or percent to be deducted from the compensation of each member.

(1) Such authority or officer shall cause to be deducted from the compensation of each member, on each and every payroll of such employer for each and every payroll period, the percentage of earnable compensation applicable to such member.

(2) To facilitate the making of deductions, the authority or officer may modify the deduction required of any member by such an amount as shall not exceed one tenth of one percent (0.1%) of the annual earnable compensation upon the basis of which such deduction is made.



§ 8-37-206 - Disposition of sums deducted -- Records and reports.

(a) All sums deducted shall be transmitted to the state treasurer, and the state treasurer shall furnish the comptroller of the treasury, the commissioner of finance and administration and the board of trustees with a record of all such moneys.

(b) The amounts deducted shall be reported to the board of trustees.

(c) Each of such amounts, when deducted, shall be paid to the retirement system and credited to the individual account, in the members' fund, of the member from whose compensation the deduction was made.



§ 8-37-207 - Contributions credited to individual accounts -- Interest on contributions.

Each contribution shall be credited, with interest thereon, to the individual account of the member from whose compensation the deduction was made.



§ 8-37-208 - Consent to deductions as condition of membership.

Every member shall be deemed to consent and agree to the deductions herein provided as a condition of membership.



§ 8-37-209 - Effect of payroll deductions on minimum compensation.

The deductions provided for herein shall be made, notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby.



§ 8-37-210 - Right of withdrawal of accumulated contributions upon termination of employment or death prior to retirement.

(a) If a member other than a teacher is separated from service for reasons other than retirement or death, the amount of the member's accumulated contributions shall be paid to the member within ninety (90) days after the member's written request for such accumulated contributions.

(b) Should a member cease to be a teacher except by death or retirement under the provisions of chapters 34-37 of this title, the member shall be paid upon application, made not less than four (4) months following the member's cessation of service, the amount of the accumulated contributions standing to the credit of the member's individual account in the member's fund. Any teacher who provides documentation to the satisfaction of the board of trustees that the teacher has terminated employment, is not reemployed by any employer covered by the retirement system, and is no longer residing in this state, shall be paid the amount of such person's accumulated contributions within ninety (90) days after making application for such accumulated contributions. Any teacher who has been dismissed, and the employer certifies that dismissal occurred due to budgetary problems, shall be paid the amount of such person's accumulated contributions within ninety (90) days after making application. Any teacher employed and paid on a continuous twelve-month basis shall be paid such teacher's accumulated contributions within ninety (90) days after such teacher's written request for such accumulated contributions.

(c) If a member who has attained seventy and one-half (701/2) years of age has been absent from service for more than seven (7) years in any period of nine (9) consecutive years after last becoming a member and has not completed the eligibility requirements for retirement as set forth in § 8-36-204, such person's accumulated contributions shall be paid to such person within ninety (90) days after the board is notified to that effect.



§ 8-37-211 - Return of accumulated contributions to terminated CETA employees.

Notwithstanding any provisions to the contrary in § 8-37-210, § 8-37-212 or chapter 35, part 1 of this title, in cases where employer contributions have been refunded on behalf of CETA employees, the employee contributions will be refunded to the member.



§ 8-37-212 - Return of excess accumulated contributions upon death of retiree.

(a) Upon the death of a retired member after the retired member's retirement allowance payments have commenced (provided, that the retired member has not elected an optional allowance that has become effective), any excess of the amount of the retired member's accumulated contributions at retirement over the sum of the retirement allowance payments received shall be paid in one (1) sum to the person nominated by the member, if living, otherwise to the member's estate in accordance with § 8-36-120.

(b) Upon the death of a retired member and the beneficiary nominated by the retired member under the terms of an option, if an option was elected and had become effective, any excess of the retired member's accumulated contributions at retirement over the sum of the retirement allowance payments received by the retired member and such beneficiary shall be paid to the estate of the last to survive of the member and such beneficiary in accordance with § 8-36-120.



§ 8-37-213 - Payment from members' fund upon withdrawal of accumulated contributions.

The accumulated contributions of a member withdrawn by the member, or paid to the member's designated beneficiary or to the member's estate in accordance with § 8-36-120, shall be paid from the members' fund.



§ 8-37-214 - Back payment or redeposit of contributions -- Establishment of lost or withdrawn noncontributory service.

(a) Subject to the approval of the board of trustees, any member who has one (1) year of current membership service or previous service established pursuant to chapter 35, part 2 of this title may make a back payment or redeposit in accordance with the applicable provisions of chapters 34-37 of this title.

(1) A back payment shall be equal to the amount of contributions such member would have made had such member been a member of the state retirement system during the period claimed, plus interest compounded annually from the date the contributions would have been made to the date of payment.

(2) A redeposit shall be equal to the total amount that was previously withdrawn, plus interest compounded annually from the date of withdrawal to the date of payment.

(3) The rate of interest to be used under this section shall be the assumed actuarial interest rate of return established by the board of trustees under § 8-34-505 at the time the payment is made.

(b) Any back payment or redeposit must be made in a lump sum, unless otherwise authorized in § 8-37-220.

(c) Except for payments previously made to establish retirement credit under chapters 34-37 of this title and for payments being made through monthly installments pursuant to § 8-37-220 on May 23, 2005, the interest rate as provided for under this section shall have application in all cases where a different rate of interest was provided for in making back payments or redeposits.

(d) The provisions of this section shall not apply to any person coming under § 8-34-609(b) [repealed] with respect to the one (1) year membership service requirements; and application of this section shall be subject to the provisions of § 8-35-111.

(e) A "noncontributory member," as defined in § 8-34-206, who has one (1) year of current membership service may establish withdrawn or lost noncontributory service upon application and repayment of any withdrawn contributions, including contributions made by the employer on behalf of the employee, plus interest at the rate provided for in this section.

(f) Any member applying for prior service must establish all back service before such service is creditable, except as otherwise provided in chapters 34-37 of this title.

(g) (1) Lump sum payments to establish service credit in the Tennessee consolidated retirement system in accordance with this section and chapter 34, part 6 of this title may be funded in whole or in part through amounts transferred from an eligible retirement account to the Tennessee consolidated retirement system. For the purposes of this subsection (g), amounts transferred from an eligible retirement account means:

(A) Amounts transferred to the Tennessee consolidated retirement system directly from a retirement account that are eligible for rollover treatment under the Internal Revenue Code; or

(B) Lump sum distributions received by a member from a retirement account that are eligible for rollover treatment under the Internal Revenue Code and which are transferred by the member to the Tennessee consolidated retirement system within sixty (60) days following the member's receipt of such lump sum distribution.

(2) Prior to accepting any such transfers, the consolidated retirement system may require the member to establish that the amounts to be transferred meet the requirements of this subsection (g) and the Internal Revenue Code. Amounts transferred shall not be forfeitable for any reason and may not be distributed to the member except as otherwise provided in this chapter and chapters 34-37 of this title.

(3) This subsection (g) will be administered in accordance with the rollover provisions of the Internal Revenue Code.



§ 8-37-215 - Transfer of accumulated contributions to the state accumulation fund for payment of allowances.

Upon the retirement of a member, or if a retirement allowance becomes payable on account of the member's death prior to retirement, the member's accumulated contributions shall be transferred from the members' fund to the state accumulation fund.



§ 8-37-216 - Employer assumption of employee contributions.

(a) Each employer shall be permitted to pick up the employee contributions required by § 8-37-202 for all compensation earned after December 31, 1986; provided, that the state has received a favorable decision before that date from the internal revenue service or the federal courts that, under the provisions of § 414(h) of the Internal Revenue Code, codified in 26 U.S.C. § 414(h), these contributions shall not be included in the gross income of the employee until they are distributed or made available to the employee. If a favorable decision is received after December 31, 1986, then such plan shall go into effect for compensation earned after the next December 31.

(b) Employee contributions shall be paid by the employer in lieu of contributions by the employee. The contributions so picked up shall be treated as employer contributions in determining tax treatment under the Internal Revenue Code.

(c) The state shall pick up contributions on behalf of state employees and teachers.

(d) Political subdivision employers may elect to pick up contributions on behalf of all of their employees upon adoption of a resolution by the chief governing body authorizing and accepting the liability for such contributions.

(e) The employee shall not have the option of choosing to receive the contributions in the form of cash or cash equivalents instead of having them paid by the employer into the retirement fund.



§ 8-37-217 - Refund of additional contributions.

Any Group 2 member who elected to contribute an additional five percent (5%) in accordance with the provisions of Acts 1982, ch. 885, § 1, amending § 8-36-201, shall have ninety (90) days from July 1, 1987, to request a refund of the additional contributions required by such public chapter. The member's additional five percent (5%) of contributions plus interest thereon shall be refunded within ninety (90) days of the member's application for such refund. Following the refund of these contributions, a Group 2 member will not be entitled to participate in the benefits provided by such public chapter. Eligibility for service retirement benefits will be determined in accordance with the provisions of § 8-36-201(b)(1) or the superseded Tennessee state retirement system, if applicable. The provisions of this section shall apply to Group 2 employees of political subdivisions only if the chief governing body has passed a resolution authorizing such refund and accepting any liability associated with the refund.



§ 8-37-218 - Payment of additional contributions -- Members employed by political subdivisions.

(a) Any Group 2 member who elected to come under the provisions of § 8-36-201(b)(2)(A) and who continues in service after age fifty-five (55) and after completion of twenty-five (25) years of creditable service shall be paid the additional contributions made by such member under § 8-36-201(b)(2) within ninety (90) days after the member's filing with the retirement division a written request therefor. Any Group 2 member filing such a request shall cease to make and have deducted from such member's compensation the additional contributions required under § 8-36-201(b)(2).

(b) The provisions of this section shall not apply to any member whose Group 2 service was rendered to a political subdivision unless the governing body of such political subdivision passes a resolution authorizing the return of contributions pursuant to this section.



§ 8-37-219 - Rollovers -- Eligibility.

(a) Any member or any spouse or any non-spousal beneficiary of an active, inactive or retired member who is eligible for a lump sum payment under the provisions of chapters 34-37 of this title may request the Tennessee consolidated retirement system to rollover the taxable portion of such payment directly to an eligible retirement plan.

(b) For purposes of this section, "eligible retirement plan" means:

(1) For member transfers only, a qualified 403(a) annuity plan or a qualified 401(a) retirement plan; provided, that the plan accepts direct rollovers;

(2) For member or spousal transfers, an individual retirement account or any other plan eligible under the Internal Revenue Code to receive such direct rollovers from a qualified plan; provided, that the plan accepts direct rollovers; or

(3) For non-spousal beneficiary transfers, an individual account or annuity treated as an inherited individual retirement account under § 402(c)(11) of the Internal Revenue Code, codified in 26 U.S.C. § 402(c)(11), or any other plan eligible under the Internal Revenue Code to receive such direct rollovers from a qualified plan; provided, that the plan accepts such direct rollovers.

(c) Prior to making such a rollover, the retirement system may require the individual requesting the rollover to establish that the receiving plan or account meets the requirements of this section and the Internal Revenue Code.

(d) This section shall be administered in accordance with the direct rollover provisions of the Internal Revenue Code.



§ 8-37-220 - Retirement credit established through monthly installments.

(a) Subject to the conditions set forth in this section, the board of trustees may promulgate substantive and procedural rules to permit members, including retired members, to establish the retirement credit authorized in chapters 34-37 of this title through equal monthly installments over a period not to exceed five (5) years from the date the first monthly installment payment is due and payable. Any rules promulgated under this section shall set forth the date on which the retirement system may begin accepting monthly installment payments pursuant hereto. Nothing in this section shall be construed to allow a member or retired member to establish retirement credit unless such member otherwise meets all the eligibility requirements to establish the credit.

(b) Notwithstanding any provision of the law to the contrary, this section shall have no application to the following code sections: §§ 8-34-605(a), 8-34-612, 8-34-620, 8-34-623, 8-35-317, 8-35-403(f) and 8-36-105. Any payment required to establish retirement credit under such sections must be made in a lump sum and cannot be made in monthly installments.

(c) Any member or retired member electing to purchase retirement credit through monthly installments must make such payments by electronic transfer. Each installment shall be due and payable on the first business day of each calendar month during the payment period or on a date designated by the member. If a member does not designate a date, then the date that each installment shall be due and payable will default to the first business day of each calendar month during the payment period. In the event any member or retired member fails to remit the full amount of an installment within sixty (60) calendar days after its due date, the retirement system is authorized to refund to such member all installment payments made for the retirement credit being established. In that event, the member or retired member shall not be permitted to purchase any retirement credit through monthly installments for a period of three (3) years from the date of the refund.

(d) The right of a member or retired member to establish retirement credit through monthly installments shall cease upon such member's death. In that event, any installment payments made by the member or retired member under an installment payment plan which is incomplete on the date of the member or retired member's death shall be paid in a lump sum to the person or persons nominated by such member pursuant to § 8-36-121, if living, otherwise to such member's estate in accordance with § 8-36-120.

(e) Retirement credit being established through monthly installments cannot be used in determining any rights or benefits under the retirement system until all payments for the same have been received by the retirement system.






Part 3 - State Accumulation Fund

§ 8-37-301 - Source of funds.

(a) The state accumulation fund shall be the fund in which shall be accumulated:

(1) All reserves for the payment of all state annuities payable from contributions made by employers;

(2) Any amounts transferred thereto from a superseded system;

(3) The amounts transferred from the members' fund; and

(4) The amount of the penalty assessed against the employer;

and from which shall be paid all costs of administering the retirement system, and all retirement allowances and other benefits payable under the retirement system other than those payable from the members' fund.

(b) The total amount payable to the state accumulation fund in each year on account of each member classification shall not be less than the sum of the normal contribution rate and the accrued liability contribution rate, multiplied by the total compensation earnable by all members in such classification for each year, plus the amount determined as the cost-of-living contribution.

(c) Until the completion of the first actuarial valuation, the normal contribution rate and the accrued liability contribution rate shall be set at such percentages of the earnable compensation of members as the actuary shall recommend and the board of trustees shall approve.

(d) The assets accumulated in the state accumulation fund on behalf of kindergarten through twelfth grade teachers shall be used exclusively for the benefit of such teachers. The assets accumulated in the state accumulation fund on behalf of state employees, including the employees of public institutions of higher education, shall be used exclusively for the benefit of such employees.



§ 8-37-302 - [Repealed.]

HISTORY: Acts 1972, ch. 814, § 8; 1974, ch. 788, § 7; 1978, ch. 741, § 4; T.C.A., § 8-3930(2); repealed by Acts 2014, ch. 990, § 2, effective May 22, 2014.



§ 8-37-303 - [Repealed.]

HISTORY: Acts 1972, ch. 814, § 8; T.C.A., § 8-3930(2); Acts 1984, ch. 601, § 11; repealed by Acts 2014, ch. 990, § 2, effective May 22, 2014.



§ 8-37-304 - [Repealed.]

HISTORY: Acts 1972, ch. 814, § 8; 1978, ch. 788, § 6; T.C.A., § 8-3930(2); Acts 1984, ch. 601, § 12; 1993, ch. 345, § 1; repealed by Acts 2014, ch. 990, § 2, effective May 22, 2014.



§ 8-37-305 - [Repealed.]

HISTORY: Acts 1972, ch. 814, § 8; T.C.A., § 8-3930(2); repealed by Acts 2014, ch. 990, § 2, effective May 22, 2014.



§ 8-37-306 - Inclusion of cost-of-living benefits in computation.

The normal contribution rate and the accrued liability contribution rate as computed by the actuary are to include all liability resulting from cost-of-living benefits as provided by § 8-36-701.



§ 8-37-307 - Interest and dividends earned -- Transfer to individual accounts of members.

All interest and dividends earned on the funds of the retirement system shall be credited to the state accumulation fund. The board of trustees annually shall show interest at such rate or rates as it shall determine from time to time on the individual accounts of members in the members' fund and shall transfer such amounts from the state accumulation fund.



§ 8-37-308 - Return of contributions made on behalf of terminated CETA employees.

Employer contributions made on behalf of Comprehensive Employment Training Act (CETA) employees, plus interest credited to these funds at the same rate as for employee accounts, shall be refundable from the state accumulation fund if the CETA employee has terminated participation in the CETA program having not obtained vesting or unsubsidized employment.



§ 8-37-309 - Certification to general assembly of amount of contributions required for state judges and attorneys general.

The board of trustees shall annually certify to the general assembly the amount of normal contributions, accumulated liability contribution and cost of living contribution required from the employer to meet the provisions of this chapter for state judges and attorneys general participating in Groups 1, 3 and 4 of the consolidated retirement system. Commencing July 1, 1981, the general assembly shall make appropriations sufficient to provide such amounts and the state treasurer shall make funds available to the board of trustees.



§ 8-37-310 - Adoption of funding policy with respect to obligations of the Tennessee consolidated retirement system.

(a) The state treasurer shall develop and recommend to the board of trustees a funding policy with respect to the obligations of the Tennessee consolidated retirement system. The board of trustees shall adopt a funding policy which complies with this section. Such adopted funding policy shall be in effect until amended.

(b) For the purposes of this section, "actuarially determined contribution (ADC)", formerly known as the actuarially required contribution means the actuarially determined annual required contribution that incorporates both the normal cost of benefits and the amortization of the pension plan's unfunded accrued liability.

(c) The funding policy established by the board of trustees shall include, but not be limited to the following:

(1) The ADC for the retirement system shall include the normal costs and the amortization of the unfunded accrued liability, to the extent that the retirement system has any unfunded accrued liability for a particular fiscal year;

(2) The maximum amortization period for which any unfunded accrued liabilities will be paid; and

(3) A statement that the retirement system's budget shall include funding of at least one hundred percent (100%) of the ADC.

(d) The actuarial methodology is expected to provide that projected revenues (employer contributions, employee contributions, and investment earnings), and current assets will finance all of the projected benefits (death, disability, and retirement) provided by the retirement system. In the event the retirement system has an unfunded accrued liability, then the level dollar amortization method shall be utilized for financing the unfunded accrued liability.

(e) The ADC calculated by the retirement system's actuary shall be calculated utilizing the following methodology, and in accordance with the Actuarial Standards of Practice established by the Actuarial Standards Board:

(1) Actuarial cost method allocating normal costs over a period beginning no earlier than the date of employment which should not exceed the last assumed retirement age. This method is designed to fully fund the long-term costs of promised benefits, consistent with the objective of keeping contributions relatively stable and equitably allocating the costs over the employees' period of active service. Entry age normal cost method shall be used to achieve this purpose;

(2) Actuarial value of assets calculated using a maximum ten (10) year asset smoothing period. Any smoothing period greater than five (5) years will have a maximum twenty percent (20%) market corridor. For the purposes of this subsection, the term "market corridor" means a range beyond which deviations are not smoothed;

(3) Level dollar amortization method of unfunded accrued liabilities;

(4) Mortality assumptions, which should consider the effect of expected mortality improvements, and shall be used no later than 2024;

(5) Investment earnings assumption based on the rate adopted by the board of trustees; and

(6) A closed amortization period not to exceed thirty (30) years for all unfunded accrued liabilities.

(f) In the event that an entity participating in the retirement system is funded below sixty percent (60%), such entity shall not establish benefit enhancements.






Part 4 - State Contributions

§ 8-37-401 - Certification to governor of estimated contributions needed.

(a) At least thirty (30) days prior to each regular session of the general assembly, the board of trustees shall certify to the governor the estimated amounts of normal contribution, accrued liability contribution and cost-of-living contribution required to meet the provisions of chapters 34-37 of this title during the year next following, and the estimated amount required to cover the expenses of administering the retirement system during such year.

(b) The board shall certify such amounts as are required on account of state employees other than teachers separately for each department, institution, commission, board, or agency of the state and shall also certify separately such amounts as are required on account of teachers and on account of members in Group 3 not employed by the state.



§ 8-37-402 - Appropriation of required funds.

(a) The general assembly shall make appropriations sufficient to provide:

(1) The amounts of normal contribution and accrued liability contribution so ascertained to be required on account of state employees, other than teachers, shall be included in the general appropriations act for the various departments, institutions, commissions, boards and agencies of the state;

(2) The amounts of normal contribution and accrued liability contribution so ascertained to be required on account of teachers shall be included by the commissioner of education in the commissioner's estimate submitted to the general assembly of the funds necessary for the operation of the school system. Effective July 1, 1992, each local education agency shall provide for any increased amounts needed for its teachers, above the amount funded by the state for fiscal year 1991-1992, from funds appropriated for the basic education program; and

(3) The amounts of normal contribution and accrued liability contribution so ascertained to be required on account of members in Group 3 not employed by the state shall be provided by a separate appropriation for this purpose.

(b) The state treasurer shall make such funds available to the board.



§ 8-37-403 - State departments and agencies authorized to provide funds.

Each department, institution, commission, board or agency of the state is authorized to make available, for each year, such funds as are necessary to meet the provisions of chapters 34-37 of this title.



§ 8-37-404 - Employer's contribution where compensation provided by federal or public agency.

In the event that the compensation received by a member is reimbursed to the state by a federal or other public agency, the employer's contribution may be paid by the federal or public agency.






Part 5 - Contributions--General

§ 8-37-501 - All contributions are due and payable first of each month.

The contributions deducted from the compensation of the members and contributions of the employer shall be due and payable monthly on the first day of each month.



§ 8-37-502 - Reports and payments.

(a) Monthly Report of Salaries and Contributions. For the purpose of ascertaining the amount of contributions payable under chapters 34-37 of this title, it shall be the duty of the employer on or before the tenth day of each month to transmit to the state treasurer, upon forms prescribed, furnished and prepared by the state treasurer, the gross salary and amount of contributions deducted, if any, from the compensation of employees and contributions of the employer payable under chapters 34-37 of this title, during the preceding calendar month. The board of trustees is authorized to promulgate substantive and procedural rules and regulations requiring that such forms contain all or a portion of the information described in § 8-35-105(a).

(b) Transmission of Contributions with Monthly Report. At the time of transmitting the forms required hereunder to the state treasurer, the employer shall remit to the state treasurer therewith the amount of contributions due under the applicable provisions of chapters 34-37 of this title, and failure to so remit such contributions shall cause the contributions to become delinquent and a liability of the employer.



§ 8-37-503 - Exceptions to monthly reporting and payment authorized.

(a) The board of trustees for good cause may extend not to exceed thirty (30) days the time for preparing forms and remitting of contributions required under the provisions of chapters 34-37 of this title.

(b) The board of trustees is specifically authorized to establish by regulation periodic filing and payment dates other than monthly in those instances where the board of trustees deems it to be in the best interest of the state to do so.



§ 8-37-504 - Penalties for delinquent reporting and payment.

(a) When any employer fails to forward payroll data or pay the full amount of contributions required by chapters 34-37 of this title, there shall be imposed a specific civil penalty to be added to the contributions in the amount of five and one-half percent (5.5%), if the failure is not more than thirty (30) days, with an additional five percent (5%) for each additional thirty (30) days or fraction thereof, during which the failure continues, not to exceed twenty-five percent (25%) in the aggregate. Effective for the payroll period ending July 1, 2006, and thereafter, the penalty imposed under this subsection (a) shall in no case be less than twenty-five dollars ($25.00), if the failure is not more than thirty (30) days, with an additional twenty-five dollars ($25.00) for each additional thirty (30) days, or fraction thereof, during which the failure continues, not to exceed one hundred fifty dollars ($150) in the aggregate.

(b) Any penalties assessed under this section shall be credited to the state accumulation fund pursuant to § 8-37-301.



§ 8-37-505 - Collection of delinquent payments from local governmental units.

(a) In the event any political subdivision or other body qualifying as a political subdivision electing to cover its employees under the provisions of chapter 35, part 2 of this title fails to remit in a timely manner funds determined by the actuary and/or board of trustees to be necessary to provide employer contributions or any delinquent fees, as provided in this chapter and chapter 35, part 2 of this title, then, and in that event, at the direction of the board of trustees, the commissioner of finance and administration is hereby authorized to withhold such sum or part of such sum from any state-shared taxes which are otherwise apportioned to the political subdivision.

(b) The deduction, where authorized, shall be made as a first charge against any moneys payable to an employer regardless of the source of such payment, and also regardless of purpose or contemplated use of such funds.

(c) In lieu of or in addition to the foregoing deductions, the board of trustees may proceed to recover the delinquent payments in a court of competent jurisdiction against the employer.



§ 8-37-506 - Electronic transmission of contributions and reports.

Effective for the payroll period ending July 1, 2011, or on such later date as the state treasurer may otherwise provide, the contributions described in this part shall be paid by the employer to the retirement division by electronic funds transfer. The payroll data associated with such electronically transferred contributions shall be filed with the division concurrent with the contributions through such electronic medium as shall be prescribed by the treasurer. The director of the retirement system may waive the requirement to submit such contributions or payroll data by electronic means for employers that are unable to comply despite good faith efforts or due to circumstances beyond the employer's reasonable control.






Part 6 - Financing from Other Sources

§ 8-37-605 - Additional funds for public service commissioners' retirement.

(a) For the purpose of providing funds to aid in meeting the cost of benefits provided by chapters 34-37 of this title for commissioners, there is appropriated to the retirement system annually a sum equal to the amount of employer contributions required on account of commissioners pursuant to part 3 of this chapter.

(b) Such appropriation to be paid out of the unexpended balance standing to the credit of the department of safety in the "motor vehicle account" prescribed by § 65-15-116.

(1) The "motor vehicle account" is comprised of the motor carrier inspection, supervision and control fees set forth in § 65-15-116 and of all fines, fees and penalties collected by virtue of the provisions of title 65, chapter 15, and/or out of the unexpended balance standing to the credit of the department of safety in the "public utilities account" prescribed by § 65-4-307.

(2) The "public utilities account" is comprised of the inspection, control and supervision fees and penalties therein required to be paid to the department of safety by public utilities subject to its control and jurisdiction, as prescribed by §§ 65-4-116 -- 65-4-118, and title 65, chapter 4, part 3.

(c) Notwithstanding anything herein to the contrary, the funds appropriated by this section shall not exceed four percent (4%) annually of the balance in the motor vehicle account and the public utilities account as of the first day of the preceding fiscal year, together with a like percentage of all moneys paid into those accounts during such preceding fiscal year.









Chapter 38 - Social Security

§ 8-38-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agreement" means the federal-state agreement between the federal agency and the state of Tennessee entered into on August 16, 1951 as authorized by the Social Security Enabling Act for the purpose of extending coverage under Title II of the Social Security Act.

(2) "Commissioner of social security" includes any individual to whom the commissioner of social security has delegated any of the commissioner's functions under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., with respect to coverage under such act of employees of states and their political subdivisions;

(3) "Employee" includes an officer of a state or political subdivision thereof;

(4) "Employment" means any service performed by an employee in the employ of the state, or any political subdivision thereof, for such employer, except:

(A) Service which, in the absence of an agreement entered into under this chapter, would constitute "employment" as defined in the Social Security Act; or

(B) Service which under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., may not be included in an agreement between the state and the commissioner of social security, entered into under this chapter;

(5) "Employer" means the state, a political subdivision, or a local instrumentality of either;

(6) "Federal Insurance Contributions Act" means chapter 21 of the federal Internal Revenue Code of 1954, compiled in 26 U.S.C. § 3101 et seq., as such code has been and may from time to time be amended or codified;

(7) "Modification" means an amendment to the original federal-state agreement to modify coverage for coverage groups or to extend coverage to additional coverage groups consistent with the provisions of Section 218 of the Social Security Act and this chapter;

(8) "Plan of agreement" means an agreement between the state social security administrator and an employer for the purpose of extending the benefits of the Social Security Act to coverage groups within its employ;

(9) "Political subdivision" includes an instrumentality of a state, or one (1) or more of its political subdivisions, including the Tennessee Municipal League, the Tennessee School Boards Association and the Tennessee County Services Association, or of a state and one (1) or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the state or subdivision;

(10) "Social Security Act" means the act of congress approved August 14, 1935, chapter 531, 49 Stat. 620, officially cited as "The Social Security Act", including regulations and requirements issued pursuant thereto, as such act has been and may from time to time be amended;

(11) "State agency" means the state old age and survivors insurance agency; and

(12) "Wages" means all remuneration for employment, regardless of the medium in which paid, which would constitute wages within the meaning of the Social Security Act, compiled in 42 U.S.C. § 301 et seq., as amended.



§ 8-38-102 - Declaration of policy.

In order to extend to employees of the state and its political subdivisions, and to the dependents and survivors of such employees, the basic protection accorded to others by the old-age and survivors insurance system embodied in the Social Security Act, compiled in 42 U.S.C. § 301 et seq., it is hereby declared to be the policy of the general assembly, subject to the limitations of this chapter, that such steps be taken as to provide such protection to employees of the state and its political subdivisions.



§ 8-38-103 - Agreement with federal administrator.

(a) The state agency, with the approval of the governor, is hereby authorized to enter on behalf of the state into an agreement with the commissioner of social security, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the federal old-age and survivors insurance system to employees of the state or any political subdivision thereof with respect to services specified in such act which constitute "employment" as defined in § 8-38-101.

(b) Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, and modification of the agreement, administration, and other appropriate provisions as the state agency and commissioner of social security shall agree upon, but, except as may be otherwise required by or under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act, compiled in 42 U.S.C. § 401 et seq.;

(2) The employer will pay to the internal revenue service, at such time or times as may be prescribed under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., contributions with respect to wages, as defined in § 8-38-101, equal to the sum of the taxes which would be imposed by §§ 3101 and 3111 of the Federal Insurance Contributions Act, codified in 26 U.S.C. §§ 3101 and 3111, if the services covered by the agreement constituted employment within the meaning of that act;

(3) Such agreement or modification of an agreement shall be effective, with respect to services in the employment covered by the agreement or modification thereof, as of the beginning date within the limits provided by paragraph 218(e)(1) of the Social Security Act, codified in 42 U.S.C. § 418(e)(1);

(4) All services which constitute employment as defined in § 8-38-101 and are performed in the employ of the state by employees of the state shall be covered by the agreement; and

(5) All services which:

(A) Constitute employment as defined in § 8-38-101;

(B) Are performed in the employ of a political subdivision of the state; and

(C) Are covered by a plan which is in conformity with the terms of the agreement and which has been approved by the state agency under §§ 8-38-101 -- 8-38-110;

shall be covered by the agreement.



§ 8-38-104 - Employees of interstate instrumentalities.

(a) Any instrumentality jointly created by this state and any other state or states is hereby authorized, upon the granting of like authority by such other state or states to:

(1) Enter into an agreement with the commissioner of social security whereby the benefits of the federal old-age and survivors' insurance system shall be extended to employees of such instrumentality;

(2) Require its employees to pay, and for that purpose to deduct from their wages, contributions equal to the amounts which they would be required to pay under § 8-38-105 if they were covered by an agreement made pursuant to § 8-38-103; and

(3) Make payments to the internal revenue service in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements.

(b) Such agreements shall, to the extent practicable, be consistent with the terms and provisions of § 8-38-103 and other provisions of this chapter.



§ 8-38-105 - Contributions by employees required.

Every employee of the state whose service is covered by an agreement entered into under §§ 8-38-103 and 8-38-104 shall be required to pay for the period of such coverage, contributions, with respect to wages, as defined in § 8-38-101, equal to the amount of the employee's tax which would be imposed by the "Rate of Tax" sections of the Federal Insurance Contributions Act, if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the state, or the employee's entry upon such service, after the enactment of this chapter.



§ 8-38-106 - Deduction from wages.

The contribution imposed by § 8-38-105 shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.



§ 8-38-107 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 4 (Williams, § 1034.67); T.C.A. (orig. ed.), § 8-3807; repealed by Acts 2013, ch. 170, § 5, effective April 16, 2013.



§ 8-38-108 - Political subdivisions -- Terms of plans -- Exclusions.

(a) Each political subdivision of the state is hereby authorized to submit for approval by the state agency a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable provisions of such act, to employees of such political subdivision.

(b) Each such plan and any amendment thereof shall be approved by the state agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the state agency, except no such plan shall be approved unless it:

(1) Is in conformity with the requirements of the Social Security Act, and with the agreement entered into under § 8-38-103;

(2) Provides that all services which constitute employment as defined in § 8-38-101 are performed in the employ of the political subdivision by employees thereof shall be covered by the plan, except that it may exclude services performed by individuals to whom § 218(c)(3)(B) or § 218(d) of the Social Security Act, codified in 42 U.S.C. § 418(c)(3)(B) and (d), respectively, is applicable;

(3) Specifies the source or sources from which the funds necessary to make the payments required by §§ 8-38-111 and 8-38-114 [repealed] are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose. Such reasonable assurance shall include a requirement that political subdivisions with no general taxing authority supply a form of financial guarantee within the guidelines established by the state agency;

(4) Provides for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper and efficient administration of the plan;

(5) Provides that the political subdivision will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the commissioner of social security may from time to time find necessary to ensure the correctness and verification of such reports; and

(6) Authorizes the state agency to terminate the plan in its entirety in the discretion of the state agency, if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulation of the state agency and may be consistent with the provisions of the Social Security Act, codified in 42 U.S.C. § 301 et seq. No plan may be terminated, either in its entirety or with respect to any coverage group, on or after the effective date of the Social Security Amendments of 1983. In instances where a political subdivision is legally dissolved or ceases to exist, the state agency shall submit a notice to the social security administration with evidence of dissolution.

(c) [Deleted by 2014 amendment, effective April 10, 2014.]



§ 8-38-110 - Election as to coverage groups.

In the case of coverage groups employed by political subdivisions, who are not participating in any existing retirement plan, the governing body of the political subdivision shall have the right to elect whether or not such coverage groups shall be covered under the provisions of this chapter.



§ 8-38-111 - Payments by political subdivisions.

Each political subdivision that has an approved plan under §§ 8-38-108 -- 8-38-110 shall pay to the internal revenue service, at such time or times as may be required by applicable federal law, contributions with respect to wages, equal to the applicable taxes which would be imposed by the "Rate of Tax" sections of the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act.



§ 8-38-112 - Deductions from subdivision employees' wages.

Each political subdivision required to make payments under § 8-38-111 is authorized to impose upon each of its employees, as to services which are covered by an approved plan of agreement, a contribution with respect to the employee's wages, not exceeding the amount of the employee's tax which would be imposed by the "Rate of Tax" sections of the Federal Insurance Contributions Act, if such services constituted employment within the meaning of that act. Each political subdivision is authorized to deduct the amount of such contribution from the employee's wages. Failure to deduct such contributions shall not relieve the employee or employer of liability for such contributions.



§ 8-38-113 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 5 (Williams, § 1034.68); T.C.A. (orig. ed.), § 8-3813; Acts 1985, ch. 66, § 8; repealed by Acts 2013, ch. 170, § 8, effective April 16, 2013.



§ 8-38-114 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 5 (Williams, § 1034.68); 1961, ch. 81, § 2; T.C.A. (orig. ed.), § 8-3814; Acts 1981, ch. 20, § 2; 1985, ch. 66, § 9; repealed by Acts 2013, ch. 170, § 9, effective April 16, 2013.



§ 8-38-115 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 6 (Williams, § 1034.69); T.C.A. (orig. ed.), § 8-3815; Acts 1985, ch. 66, § 10; repealed by Acts 2013, ch. 170, § 10, effective April 16, 2013.



§ 8-38-116 - Appropriations for contributions and administrative costs.

The general assembly shall make appropriations sufficient to provide contributions and administrative costs in accordance with §§ 8-38-105 -- 8-38-114 [see the Compiler's Notes] on behalf of state employees and teachers. Effective July 1, 1992, each local education agency shall provide for any increased amounts needed for its teachers, above the amount funded by the state for fiscal year 1991-1992, from funds appropriated for the basic education program.



§ 8-38-117 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 6 (Williams, § 1034.69); T.C.A. (orig. ed.), § 8-3817; Acts 1985, ch. 66, § 12; repealed by Acts 2013, ch. 170, § 11, effective April 16, 2013.



§ 8-38-118 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 6 (Williams, § 1034.69); T.C.A. (orig. ed.), § 8-3818; Acts 1985, ch. 66, § 13; repealed by Acts 2013, ch. 170, § 12, effective April 16, 2013.



§ 8-38-119 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 6 (Williams, § 1034.69); T.C.A. (orig. ed.), § 8-3819; repealed by Acts 2013, ch. 170, § 13, effective April 16, 2013.



§ 8-38-120 - [Repealed.]

HISTORY: Acts 1951, ch. 90, § 6 (Williams, § 1034.69); T.C.A. (orig. ed.), § 8-3820; Acts 1985, ch. 66, § 14; repealed by Acts 2013, ch. 170, § 14, effective April 16, 2013.



§ 8-38-122 - Rules and regulations.

The state treasurer shall make and publish such rules and regulations not inconsistent with the provisions of this chapter as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this chapter.



§ 8-38-123 - State retirement systems unaffected -- Two retirement systems -- National guard employees -- Regional boards and university -- Referendum.

(a) Nothing in this chapter shall apply to the judges' retirement system or the attorneys general retirement system, §§ 17-301 -- 17-325 [superseded] inclusive and §§ 8-618 -- 8-622 [superseded] inclusive respectively, nor shall it impair existing retirement contracts under title 49, chapter 15 [superseded] or chapters 34-36 of this title as amended, they being the teachers' retirement system and the state retirement system. The state agency is expressly deprived of power to make any agreements voiding or changing any of the terms and conditions of the acts creating and setting up either the teachers' retirement system or the state retirement system, but it may make agreements in conformity with § 218 of the Social Security Act, codified in 42 U.S.C. § 418, with reference to the teachers' retirement system and the state retirement system.

(b) Pursuant to § 218(d)(6) of the Social Security Act, codified in 42 U.S.C. § 418(d)(6), the Tennessee teachers' retirement system and the state employees' retirement system, or such components thereof as may be established by the governor or the governor's agent pursuant to sentence one (1) of such § 218(d)(6), shall, for the purpose of this chapter, each be deemed to constitute two (2) retirement systems, one (1) of which is composed of the members of each such system who have expressed their desire to be covered under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., and all individuals becoming members of each such system after the date such coverage under the Social Security Act, compiled in 42 U.S.C. § 301 et seq., is extended, and the other composed of the members who have not expressed a desire for such coverage. Upon request of the governing body of any political subdivision operating a retirement system, the membership of its retirement system may likewise be divided.

(c) Other public civilian employees, such as those civilians employed by the Tennessee national guard, who are paid out of federal funds or to the extent they are so paid, may be regarded as state employees for the purpose of social security coverage under this section. Regional boards, such as regional libraries of the state of Tennessee and the University of Tennessee, may be classified as political subdivisions for the purpose of social security coverage under this section.

(d) With respect to any retirement system of the state to which this chapter applies or to any retirement system of a political subdivision, including the University of Tennessee whose governing body so requests, the governor is empowered to authorize a referendum, and shall designate an agency or individual to supervise its conduct, in accordance with the requirements of § 218(d)(3) of the Social Security Act, codified in 42 U.S.C. § 418(d)(3), on the question of whether service in positions covered by a retirement system established by the state or by a political subdivision thereof should be excluded from or included under an agreement under this chapter. The notice of referendum required by § 218(d)(3)(C) of the Social Security Act, codified in 42 U.S.C. § 418(d)(3)(C), to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or the individual designated to supervise the referendum shall deem necessary and sufficient to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under this chapter. Upon receiving evidence satisfactory to the governor that, with respect to any such referendum, the conditions specified in § 218(d)(3) of the Social Security Act, codified in 42 U.S.C. § 418(d)(3), have been met, the governor or an individual designated by the governor shall so certify to the commissioner of social security.

(e) The governor shall delegate signature authority to the state treasurer, who is the administrator for the state. The governor shall also delegate the authority to designate an agency or individual to supervise the state old age and survivors insurance agency, and shall delegate the authority to supervise referenda to the state treasurer. The state treasurer may designate an individual to administer the state old age and survivors insurance agency and to supervise referenda as needed.



§ 8-38-125 - [Repealed.]

HISTORY: Acts 1980, ch. 774, §§ 3, 4; Acts 1981, ch. 360, § 1; repealed by Acts 2013, ch. 170, § 16, effective April 16, 2013.



§ 8-38-126 - Public charter school employees -- Social security.

Each public charter school formed pursuant to title 49, chapter 13 shall enter into such agreements with the commissioner of social security as deemed necessary or desirable by the state agency to ensure that the benefits of the federal old-age and survivors' insurance system are extended to eligible employees of such charter school. The local board of education to which the charter school is associated shall be responsible for all reporting and submission of funds pursuant to this chapter.



§ 8-38-127 - Old age and survivors insurance agency attached to department of the treasury.

The old age and survivors' insurance agency shall be attached to the department of the treasury in a division as designated by the state treasurer.



§ 8-38-128 - Electronic filing and retention of social security documents.

(a) The state social security administrator may implement procedures for the filing and retention of social security documents by electronic means and may authorize electronic signatures in the signing of such documents.

(b) If a document is filed by electronic means pursuant to this section, the electronic record and the electronic signature of the person who executes the same shall be binding on all persons. The use of an electronic signature shall have the same validity and effect as the use of a signature affixed by hand.

(c) For the purposes of this section, the following definitions shall apply:

(1) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(2) "Electronic record" means information which is created, generated, sent, communicated, received, or stored by electronic means;

(3) "Electronic signature" means an electronic sound, symbol, or process, attached to or logically associated with an electronic record and executed or adopted by a person with the intent to sign the electronic record.






Chapter 39 - Miscellaneous Pensions and Retirement Funds

Part 1 - State Employees and Teachers Not Covered by Any Retirement System

§ 8-39-101 - Eligibility of state employees.

All employees of the state of Tennessee who were employed by the state prior to July 1, 1947, for not less than eight (8) years and have reached sixty-five (65) years of age and who are not otherwise covered by any other retirement system administered by the state, shall be entitled to benefits as provided for in this part.



§ 8-39-102 - Eligibility of teachers -- Amount of allowances.

All teachers who have taught in the public schools of Tennessee for a period of not less than eight (8) years, and who have reached sixty-five (65) years of age, or are disabled to perform productive work as determined by the standards currently applicable to the members of the former Tennessee teachers' retirement system seeking disability benefits, and who are not otherwise covered by any other teachers' retirement act now in effect in this state, shall be entitled to a monthly retirement allowance equal to the product of six dollars and fifty cents ($6.50) for teachers with less than ten (10) years of service and eight dollars ($8.00) for teachers with ten (10) or more years of service, multiplied by the number of years of teaching experience.

(1) The maximum sum payable hereunder shall be the sum of two hundred forty dollars ($240) per month regardless of the number of years taught.

(2) Any former teachers retiring under the provisions of this part shall be entitled to any increase in benefit as provided for in § 8-36-701 as though they were retired members of the Tennessee consolidated retirement system.

(3) Notwithstanding any other provisions to the contrary, one who taught a minimum of eight (8) years in this state, part of which was prior to the establishment of the Tennessee teachers' retirement system, shall be eligible to receive retirement benefits based upon years taught prior to the establishment of the Tennessee teachers' retirement system; provided, that the years have been or are eligible to be established in the Tennessee consolidated retirement system.



§ 8-39-103 - Payment monthly -- Termination at death.

All retirement allowances shall be payable in equal monthly installments which shall cease with the month in which death occurs.



§ 8-39-104 - Funding.

Funds for the payment of the allowances provided by this part shall not be taken from the funds of the teachers' retirement system now in effect in this state, but there is appropriated a sufficient sum from the general fund to carry out the provisions of this part.



§ 8-39-105 - Administration.

The provisions of this part shall be administered by the state treasurer.



§ 8-39-106 - Participation in other retirement systems.

(a) It is expressly declared to be the intent of the general assembly in awarding this gratuitous allowance that the teacher or state employee, as the case may be, shall, in order to qualify for the allowance herein, never have participated in or had the opportunity to participate in any of the superseded systems as defined in § 8-34-101 or the Tennessee consolidated retirement system and, therefore, never had an opportunity to earn a retirement allowance during the teacher's or state employee's total period of service.

(b) Any teacher or state employee who otherwise qualifies for the allowance granted by this part shall not be qualified therefor if the teacher or employee continued such teacher's or employee's career in teaching or public employment in another state wherein retirement credit is or may be granted for service performed in or for the state of Tennessee.






Part 2 - Former Governors and Surviving Spouses

§ 8-39-201 - Application of part.

Notwithstanding any provision of chapters 34-37 of this title to the contrary, this part shall apply only to a former governor.



§ 8-39-202 - Retirement allowance upon reaching sixty-five years of age.

(a) Any former governor, upon reaching sixty-five (65) years of age, shall be eligible to receive a retirement allowance.

(b) The amount of such retirement allowance shall be an amount per annum equal to fifty percent (50%) of the then current annual salary of the office of the governor, payable in twelve (12) equal monthly payments, to commence on the first day of the month following the former governor's sixty-fifth birthday and to be payable monthly thereafter for life.



§ 8-39-203 - Allowance not paid when former governor on public payroll.

Any retirement allowance payable in accordance with this part shall not be due or payable, however, during any period of time that a former governor is holding any public office, elective or appointive, or is otherwise on the payroll of the federal government or any state or local government.



§ 8-39-204 - Allowance to surviving spouse upon death of governor.

(a) Death After Age 65. If a former governor dies after reaching sixty-five (65) years of age, one half (1/2) of the amount of the former governor's retirement allowance shall be payable thereafter to the former governor's surviving spouse to continue until the surviving spouse's remarriage or death.

(b) Death Before Age 65. If a former governor dies before reaching sixty-five (65) years of age, a survivor benefit shall be payable to the former governor's surviving spouse thereafter to continue until the surviving spouse's remarriage or death. Such survivor benefit shall be a retirement allowance commencing on the first day of the calendar month next following the former governor's date of death, which shall be the actuarial equivalent of a retirement allowance payable to the surviving spouse at sixty-five (65) years of age equal to one half (1/2) of the amount of the retirement allowance which the former governor would have received if the former governor had lived to sixty-five (65) years of age.

(c) (1) Notwithstanding any provision to the contrary, if the surviving spouse of a former governor was married to the former governor during any period while the former governor served in office as governor, the monthly survivor benefit payable to such surviving spouse under this section shall be subject to adjustment pursuant to subdivisions (c)(2) and (3).

(2) Effective July 1, 1999, if there is a percentage increase in the consumer price index, as determined in accordance with § 8-36-701(a)(1), of at least one half of one percent (0.5%), the monthly survivor benefit payable to each such surviving spouse in receipt of an allowance prior to the July 1 next following shall be increased commencing on such July 1 by an amount determined by multiplying the surviving spouse's then current monthly survivor benefit by such percentage, but not to exceed three percent (3%). Such increased benefit shall be the surviving spouse's base benefit. Notwithstanding the foregoing, if such percentage is one half of one percent (0.5%) or more but less than one percent (1%), the percentage shall be rounded to one percent (1%).

(3) Notwithstanding the provisions of subdivision (c)(2), in any year in which there is an increase in the annual salary of the office of the governor, the surviving spouse shall, on July 1 of such year, have such surviving spouse's then current base benefit recomputed according to the then annual salary of the office of the governor. For recomputation purposes, previous cost-of-living adjustments given pursuant to subdivision (c)(2) shall not be included. The recomputed benefit shall be compared to the current base benefit received by the surviving spouse. If the recomputed benefit is larger, the surviving spouse's base benefit shall become the recomputed benefit effective on July 1 of such year. The new base benefit shall thereafter be subject to the cost-of-living provisions of subdivision (c)(2).

(4) Any increase in benefits provided by this subsection (c) shall not be paid retroactively, but shall become effective on July 1, 1999.



§ 8-39-205 - Benefits in lieu of all other provisions.

Benefits payable under this part in respect of any former governor shall be in lieu of all other benefits of which the governor may otherwise be entitled under chapters 34-37 of this title.



§ 8-39-206 - Written application required.

Any benefit pursuant to this part shall be payable only upon written application by the former governor or the former governor's surviving spouse, as the case may be, made to the state treasurer.



§ 8-39-207 - Funding.

(a) The amounts payable under this part shall be provided annually by a separate appropriation for this purpose.

(b) The general assembly shall make an annual appropriation to the state treasurer in an amount sufficient to provide the allowances granted herein.



§ 8-39-208 - Relationship to consolidated retirement system.

Nothing in this part shall be construed to include the operation or funding of this part in the Tennessee consolidated retirement system.



§ 8-39-209 - Allowance for less than full terms.

(a) A former governor or the former governor's surviving spouse shall receive the full allowance payable pursuant to the provisions of this part; provided, that such governor served at least one (1) full year in office. The allowance payable to a former governor or the former governor's surviving spouse, who served less than one (1) full year, shall be prorated in accordance with the time actually served as compared with the one (1) year minimum required to receive a full benefit. If the death of a governor shall occur while the governor is serving in office, the governor's surviving spouse shall receive the full allowance payable regardless of the time served by the governor.

(b) The provisions of this section shall not apply during the current term of the governor in office on May 12, 1982, or to any former governor who served in office prior to May 12, 1982.






Part 3 - State University and Community College System Employees [Repealed]



Part 4 - Teachers in the School for the Deaf [Repealed]



Part 5 - Widows of Confederate Soldiers [Obsolete]



Part 6 - State Employees With 50 Years of Service [Repealed]






Chapter 42 - Defense of State Employees

§ 8-42-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Attorney general and reporter" means the attorney general and reporter of Tennessee;

(2) "Counsel" means any practicing attorney licensed to practice law in the state; and

(3) (A) "State employee" means any person who is a state official, including members of the general assembly and legislative officials elected by the general assembly, or any person who is employed in the service of and whose compensation is payable by the state, or any person who is employed by the state whose compensation is paid in whole or in part from federal funds, but does not include any person employed on a contractual or percentage basis. "State employee" includes a foster parent under a contract with the state of Tennessee to provide foster home care for children in the care and custody of the state and within the confines of the foster parent-child relationship. Notwithstanding any statute to the contrary, for the purposes of provision of legal representation, "state employee" also includes employees of community service agencies, and for purposes of §§ 9-8-112 and 9-8-307, including, but not limited to, § 9-8-307(a)(1)(K), "state employee" also includes employees of community service agencies. "State employee" also includes a contract security employee working with the department of children's services, solely to the extent that such contract security employee shall be permitted to drive a state vehicle pursuant to the rules and regulations of the department of general services, division of motor vehicle management, if such contract security employee's duties include the transportation of juveniles and, such contract security employee shall not be considered a state employee for any other purpose;

(B) "State employee" also includes any person designated by a department or agency head as a participant in a volunteer program authorized by the department or agency head. "State employee" also includes community service agency volunteers designated by the commissioner of health; provided, that designated volunteers who are medical professionals providing direct health care pursuant to title 37, chapter 5, part 3 shall be considered state employees solely for the category of "professional liability" pursuant to § 9-8-307. Volunteers shall not be eligible for workers' compensation benefits from the state. It is the duty of each agency and department to register with the board of claims the names of all persons participating in a volunteer program authorized by such department or agency head. If an agency or department head fails to register the name of a volunteer with the board of claims, any amounts paid by the state pursuant to this chapter or title 9, chapter 8 as a result of the volunteer's actions shall be funded through the agency's or department's budget. The commissioner of finance and administration is authorized to promulgate rules and regulations to determine who is qualified to be designated as a volunteer. Such rules and regulations may set forth the criteria for qualification of participants in volunteer programs. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(C) "State employee" under this chapter and under title 9, chapter 8, also includes, as a volunteer, a person designated by the district attorney general of each judicial district as a member of a judicial district task force relating to the investigation and prosecution of drug cases. The district attorney general of each judicial district shall register only the names of properly qualified and designated task force members with the board of claims. Any member of such a task force designated by the district attorney general shall meet the criteria for qualifying as such a member pursuant to § 8-7-110 and as set forth in rules and regulations promulgated by the commissioner of finance and administration. The commissioner, after consultation with the department of safety and the Tennessee bureau of investigation, is authorized to promulgate rules and regulations to determine who shall qualify to be designated as a member of such judicial district task forces. Such rules and regulations may set criteria for qualifications of members and may set limits on the numbers of task force members from each district who may be registered. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act. Task force members are not eligible for workers' compensation benefits from the state of Tennessee;

(D) "State employee" also includes persons who are members of community-based screening processes or mandatory pre-screening agents that function under title 33, chapter 6, and who screen individuals to make judgments required by title 33, chapter 6. "State employee" further includes the department of mental health and substance abuse services "medical consultant"; this individual shall be a licensed physician who is designated by the commissioner of mental health and substance abuse services to provide medical consultation and advisory services to and on behalf of the commissioner and to the department of mental health and substance abuse services under title 33. "State employee" further includes any physician, psychologist or designated professional, while acting under § 33-6-404(3)(B)(iii), who is engaged in assessing the need or absence of need for physical restraint or vehicle security during transportation to a hospital or treatment resource. The commissioner shall register only the names of properly qualified and designated persons with the board of claims. Persons designated under this subdivision (3)(D) are not eligible for workers' compensation benefits from the state of Tennessee. For purposes of legal actions resulting from acts or omissions by these properly qualified and designated persons while performing duties referenced in this subdivision (3)(D), the state shall be considered the sole employer of these persons;

(E) "State employee" also includes, solely for purposes of this chapter and under § 9-8-307(a)(1)(A), (D), (E), (F), (M), (N), (Q) and (R), staff of a child advocacy center that meets the requirements for funding under § 9-4-213(a) or that qualifies for start-up funding as a new child advocacy center under § 9-4-213(b), to the extent the person is performing functions authorized by § 9-4-213. "State employee" does not include any person employed on a contractual or percentage basis. Such staff shall not be eligible for workers' compensation or other benefits from the state, nor shall such staff be members of the Tennessee consolidated retirement system;

(F) "State employee" also includes, solely for purposes of this chapter and under §§ 9-8-112 and 9-8-307, a person directly participating or selected to directly participate in the process of executing a sentence of death as a contractor or volunteer. Such persons shall not be eligible for any other state employee benefits, including, but not limited to, workers' compensation, nor shall they be members of the Tennessee consolidated retirement system;

(G) "State employee" also includes, solely for purposes of this chapter and under §§ 9-8-112 and 9-8-307, a qualified individual employed pursuant to § 68-115-203(b) to assist ring officials and commission members pursuant to § 68-115-203(b) in the regulation of professional contests under title 68, chapter 115, part 2. Such individuals shall not be eligible for any other state employee benefits, including, but not limited to, workers' compensation, nor shall they be members of the Tennessee consolidated retirement system; and

(H) "State employee" also includes, solely for purposes of this chapter and under §§ 9-8-112 and 9-8-307, directors, officers, employees of the Doe Mountain recreation authority, and persons designated by the authority as participants in volunteer programs authorized by the authority.



§ 8-42-103 - Defense counsel for state employees.

(a) When a civil action for damages is commenced in any court by any person against any state employee as defined in this chapter for any acts or omissions of the state employee within the scope of the employee's employment, except for willful, malicious, or criminal acts or omissions or for acts or omissions done for personal gain, the attorney general and reporter has the discretion to provide representation to the employee. Such representation may be provided by:

(1) The attorney general and reporter's assistants;

(2) Attorneys appointed by the attorney general and reporter; or

(3) Payment of reasonable compensation of counsel approved by the attorney general and reporter. Attorney's compensation, court costs, and other necessary incidental expenses in connection with the action shall be paid from the funds appropriated to the attorney general and reporter pursuant to this chapter. The method of providing representation is within the sole discretion of the attorney general and reporter. Notwithstanding any provision of the law to the contrary, the attorney general and reporter is specifically authorized to appoint attorneys and to determine their compensation to fulfill the purpose of this chapter.

(b) For the exclusive purpose of this section, "state employee" also includes attorneys appointed by a court, or other agency authorized by law to make such appointments, to represent an indigent when a civil action for damages is commenced against such attorney for any act or omission in the course of representing such indigent. Notwithstanding any provision of law to the contrary, such attorney shall not be considered a state employee for any other purpose including, but not limited to, §§ 9-8-112 and 9-8-307.

(c) For the exclusive purpose of this section, "state employee" also includes any person who performs the functions of disciplinary counsel or other investigatory or prosecutorial functions pursuant to title 17, chapter 5 when a civil action for damages is commenced against such person for any act or omission in the course of performing the duties described in title 17, chapter 5. Notwithstanding any law to the contrary, such person shall not be considered a state employee for any other purpose including, but not limited to, §§ 9-8-112 and 9-8-307.

(d) For the exclusive purpose of this section, "state employee" also includes any expert witness appearing and testifying on behalf of the department of health at any administrative hearing or other similar proceeding held with respect to a disciplinary or other action against any person or entity required to be licensed, permitted, certified, or authorized by any board, council, committee, or agency created pursuant to title 63 and title 68, when a civil action for damages is commenced against such expert witness for any act or omission in the course of appearing and testifying. Notwithstanding any law to the contrary, such witness shall not be considered a state employee for any other purpose including, but not limited to, §§ 9-8-112 and 9-8-307.



§ 8-42-104 - No attorney general and reporter representation in criminal actions -- Compensation -- Costs.

(a) When a criminal action is initiated in any court by warrant, information, or indictment against any state employee, as defined in this chapter, for an act apparently done by the employee in the scope of the employee's assigned official duty, the attorney general and reporter will not represent the employee or provide representation. In the event that the criminal charges against the employee are dismissed with prejudice or in the event that the employee is acquitted at trial or upon appeal, all reasonable compensation for the employee's counsel, court costs or necessary incidental expenses, as determined by the attorney general and reporter, in connection with the action, shall be payable from the funds appropriated to the attorney general and reporter pursuant to this chapter. In the event that the charges against the employee are retired or dismissed, or the case is not prosecuted for any other reason, the attorney general and reporter may compensate such counsel for all reasonable fees and necessary incidental expenses and pay court costs in connection with the action, where the attorney general and reporter finds that the employee did act in the scope of the employee's assigned duties under apparent lawful orders or authority when the employee took the actions resulting in the institution of the criminal action. In no event shall any funds be expended for compensation for counsel, court costs or necessary incidental expenses, where the employee is convicted of any criminal offense.

(b) For the exclusive purpose of this section, "state employee" includes attorneys appointed by a court, or other agency authorized by law to make such appointments, to represent an indigent when a criminal action is commenced against such attorney for any act or omission in the course of representing such indigent. When a criminal action is initiated against such an attorney, the written request shall be made by the administrative director of the courts. Notwithstanding any provision of the law to the contrary, such attorney shall not be considered to be a state employee for any other purpose including, but not limited to, §§ 9-8-112 and 9-8-307.



§ 8-42-107 - Appropriations for defense costs.

(a) There shall be appropriated to the attorney general and reporter a sum sufficient from the risk management fund established pursuant to § 9-8-109, to pay for the representation provided to state employees, court costs and any necessary incidental expenses incurred in providing the representation authorized by this chapter.

(b) Subsequent to the close of each fiscal year, the attorney general and reporter shall provide to the state board of claims a report describing the manner in which funds received from the risk management fund were used in representing state employees pursuant to this chapter.



§ 8-42-108 - Attorney general and reporter's actions not reviewable.

All decisions and determinations of the attorney general and reporter shall be final and shall not be reviewable by any court.






Chapter 44 - Public Meetings

Part 1 - General Provisions

§ 8-44-101 - Policy -- Construction.

(a) The general assembly hereby declares it to be the policy of this state that the formation of public policy and decisions is public business and shall not be conducted in secret.

(b) This part shall not be construed to limit any of the rights and privileges contained in article I, § 19 of the Constitution of Tennessee.



§ 8-44-102 - Open meetings -- "Governing body" defined -- "Meeting" defined.

(a) All meetings of any governing body are declared to be public meetings open to the public at all times, except as provided by the Constitution of Tennessee.

(b) (1) "Governing body" means:

(A) The members of any public body which consists of two (2) or more members, with the authority to make decisions for or recommendations to a public body on policy or administration and also means a community action agency which administers community action programs under the provisions of 42 U.S.C. § 2790 [repealed]. Any governing body so defined by this section shall remain so defined, notwithstanding the fact that such governing body may have designated itself as a negotiation committee for collective bargaining purposes, and strategy sessions of a governing body under such circumstances shall be open to the public at all times;

(B) The board of directors of any nonprofit corporation which contracts with a state agency to receive community grant funds in consideration for rendering specified services to the public; provided, that community grant funds comprise at least thirty percent (30%) of the total annual income of such corporation. Except such meetings of the board of directors of such nonprofit corporation that are called solely to discuss matters involving confidential doctor-patient relationships, personnel matters or matters required to be kept confidential by federal or state law or by federal or state regulation shall not be covered under the provisions of this chapter, and no other matter shall be discussed at such meetings;

(C) The board of directors of any not-for-profit corporation authorized by the laws of Tennessee to act for the benefit or on behalf of any one (1) or more counties, cities, towns and local governments pursuant to the provisions of title 7, chapter 54 or 58. The provisions of this subdivision (b)(1)(C) shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census;

(D) The board of directors of any nonprofit corporation which through contract or otherwise provides a metropolitan form of government having a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, with heat, steam or incineration of refuse;

(E) (i) The board of directors of any association or nonprofit corporation authorized by the laws of Tennessee that:

(a) Was established for the benefit of local government officials or counties, cities, towns or other local governments or as a municipal bond financing pool;

(b) Receives dues, service fees or any other income from local government officials or such local governments that constitute at least thirty percent (30%) of its total annual income; and

(c) Was authorized as of January 1, 1998, under state law to obtain coverage for its employees in the Tennessee consolidated retirement system.

(ii) The provisions of this subdivision (b)(1)(E) shall not be construed to require the disclosure of a trade secret or proprietary information held or used by an association or nonprofit corporation to which this chapter applies. In the event a trade secret or proprietary information is required to be discussed in an open meeting, the association or nonprofit corporation may conduct an executive session to discuss such trade secret or proprietary information; provided, that a notice of the executive session is included in the agenda for such meeting.

(iii) As used in this subdivision (b)(1)(E):

(a) "Proprietary information" means rating information, plans, or proposals; actuarial information; specifications for specific services provided; and any other similar commercial or financial information used in making or deliberating toward a decision by employees, agents or the board of directors of such association or corporation; and which if known to a person or entity outside the association or corporation would give such person or entity an advantage or an opportunity to gain an advantage over the association or corporation when providing or bidding to provide the same or similar services to local governments; and

(b) "Trade secret" means the whole or any portion or phrase of any scientific or technical information, design, process, procedure, formula or improvement which is secret and of value. The trier of fact may infer a trade secret to be secret when the owner thereof takes measures to prevent it from becoming available to persons other than those selected by the owner to have access thereto for limited purposes.

(2) "Meeting" means the convening of a governing body of a public body for which a quorum is required in order to make a decision or to deliberate toward a decision on any matter. "Meeting" does not include any on-site inspection of any project or program.

(c) Nothing in this section shall be construed as to require a chance meeting of two (2) or more members of a public body to be considered a public meeting. No such chance meetings, informal assemblages, or electronic communication shall be used to decide or deliberate public business in circumvention of the spirit or requirements of this part.



§ 8-44-103 - Notice of public meetings.

(a) Notice of Regular Meetings. Any such governmental body which holds a meeting previously scheduled by statute, ordinance, or resolution shall give adequate public notice of such meeting.

(b) Notice of Special Meetings. Any such governmental body which holds a meeting not previously scheduled by statute, ordinance, or resolution, or for which notice is not already provided by law, shall give adequate public notice of such meeting.

(c) The notice requirements of this part are in addition to, and not in substitution of, any other notice required by law.



§ 8-44-104 - Minutes recorded and open to public -- Secret votes prohibited.

(a) The minutes of a meeting of any such governmental body shall be promptly and fully recorded, shall be open to public inspection, and shall include, but not be limited to, a record of persons present, all motions, proposals and resolutions offered, the results of any votes taken, and a record of individual votes in the event of roll call.

(b) All votes of any such governmental body shall be by public vote or public ballot or public roll call. No secret votes, or secret ballots, or secret roll calls shall be allowed. As used in this chapter, "public vote" means a vote in which the "aye" faction vocally expresses its will in unison and in which the "nay" faction, subsequently, vocally expresses its will in unison.



§ 8-44-105 - Action nullified -- Exception.

Any action taken at a meeting in violation of this part shall be void and of no effect; provided, that this nullification of actions taken at such meetings shall not apply to any commitment, otherwise legal, affecting the public debt of the entity concerned.



§ 8-44-106 - Enforcement -- Jurisdiction.

(a) The circuit courts, chancery courts, and other courts which have equity jurisdiction, have jurisdiction to issue injunctions, impose penalties, and otherwise enforce the purposes of this part upon application of any citizen of this state.

(b) In each suit brought under this part, the court shall file written findings of fact and conclusions of law and final judgments, which shall also be recorded in the minutes of the body involved.

(c) The court shall permanently enjoin any person adjudged by it in violation of this part from further violation of this part. Each separate occurrence of such meetings not held in accordance with this part constitutes a separate violation.

(d) The final judgment or decree in each suit shall state that the court retains jurisdiction over the parties and subject matter for a period of one (1) year from date of entry, and the court shall order the defendants to report in writing semiannually to the court of their compliance with this part.



§ 8-44-107 - Board of directors of Performing Arts Center Management Corporation.

The board of directors of the Tennessee Performing Arts Center Management Corporation shall be subject to, and shall in all respects comply with, all of the provisions made applicable to governing bodies by this chapter.



§ 8-44-108 - Participation by electronic or other means.

(a) As used in this section, unless the context otherwise requires:

(1) "Governing body" refers to boards, agencies and commissions of state government, including state debt issuers as defined in this section and municipal governing bodies. For the purpose of this section only, "municipal governing bodies" means only those municipal governing bodies organized under title 6, chapter 18, and having a city commission of three (3) members, and having a population of more than two thousand five hundred (2,500), according to the 2000 federal census or any subsequent federal census;

(2) "Meeting" has the same definition as defined in § 8-44-102;

(3) "Necessity" means that the matters to be considered by the governing body at that meeting require timely action by the body, that physical presence by a quorum of the members is not practical within the period of time requiring action, and that participation by a quorum of the members by electronic or other means of communication is necessary; and

(4) "State debt issuers" means the Tennessee state funding board, Tennessee local development authority, Tennessee housing development agency, and Tennessee state school bond authority, and any of their committees.

(b) (1) A governing body may, but is not required to, allow participation by electronic or other means of communication for the benefit of the public and the governing body in connection with any meeting authorized by law; provided, that a physical quorum is present at the location specified in the notice of the meeting as the location of the meeting.

(2) If a physical quorum is not present at the location of a meeting of a governing body, then in order for a quorum of members to participate by electronic or other means of communication, the governing body must make a determination that a necessity exists. Such determination, and a recitation of the facts and circumstances on which it was based, must be included in the minutes of the meeting.

(3) If a physical quorum is not present at the location of a meeting of a governing body other than a state debt issuer, the governing body other than a state debt issuer must file such determination of necessity, including the recitation of the facts and circumstances on which it was based, with the office of secretary of state no later than two (2) working days after the meeting. The secretary of state shall report, no less than annually, to the general assembly as to the filings of the determinations of necessity. This subdivision (b)(3) shall not apply to the board of regents, to the board of trustees of the University of Tennessee or to the Tennessee higher education commission.

(4) Nothing in this section shall prohibit a governing body from complying with § 8-44-109.

(c) (1) Any meeting held pursuant to the terms of this section shall comply with the requirements of the Open Meetings Law, codified in this part, and shall not circumvent the spirit or requirements of that law.

(2) Notices required by the Open Meetings Law, or any other notice required by law, shall state that the meeting will be conducted permitting participation by electronic or other means of communication.

(3) Each part of a meeting required to be open to the public shall be audible to the public at the location specified in the notice of the meeting as the location of the meeting. Each member participating electronically or otherwise must be able to simultaneously hear each other and speak to each other during the meeting. Any member participating in such fashion shall identify the persons present in the location from which the member is participating.

(4) Any member of a governing body not physically present at a meeting shall be provided, before the meeting, with any documents that will be discussed at the meeting, with substantially the same content as those documents actually presented.

(5) All votes taken during a meeting held pursuant to the terms of this section shall be by roll call vote.

(6) A member participating in a meeting by this means is deemed to be present in person at the meeting for purposes of voting, but not for purposes of determining per diem eligibility. However, a member may be reimbursed expenses of such electronic communication or other means of participation.



§ 8-44-109 - Electronic communication

(a) A governing body may, but is not required to, allow electronic communication between members by means of a forum over the Internet only if the governing body:

(1) Ensures that the forum through which the electronic communications are conducted is available to the public at all times other than that necessary for technical maintenance or unforeseen technical limitations;

(2) Provides adequate public notice of the governing body's intended use of the electronic communication forum;

(3) Controls who may communicate through the forum;

(4) Controls the archiving of the electronic communications to ensure that the electronic communications are publicly available for at least one (1) year after the date of the communication; provided, that access to the archived electronic communications is user-friendly for the public; and

(5) Provides reasonable access for members of the public to view the forum at the local public library, the building where the governing body meets or other public building.

(b) Electronic communications posted to a forum shall not substitute for decision making by the governing body in a meeting held in accordance with this part. Communications between members of a governing body posted to a forum complying with this section shall be deemed to be in compliance with the open meetings laws compiled in this part.

(c) Prior to a governing body initially utilizing a forum to allow electronic communications by its members that meets the requirements of this section, including the public notice required in subsection (a), the governing body shall file a plan with the office of open records counsel. The plan shall describe how the governing body will ensure compliance with subsection (a). Within thirty (30) days of receipt of the plan, the office of open records counsel shall acknowledge receipt of the plan and shall report whether or not the plan and the proposed actions comply with subsection (a). If the office determines that compliance with subsection (a) has not been met, the office shall provide written comments regarding the plan to the governing body. Until such time as the governing body complies with the written comments provided by the office and the office issues a report of compliance, the governing body shall not be allowed to establish or utilize such forum. This subsection (c) shall not apply to any governing body that had established a forum pursuant to this section prior to May 7, 2009.

(d) No member participating in an electronic communication pursuant to this section is deemed to be eligible for per diem for such participation.

(e) As used in this section, "governing body" means the elected governing body of a county, city, metropolitan form of government or school board.



§ 8-44-111 - Open meetings -- Development of educational program required -- Materials.

(a) The municipal technical advisory service (MTAS) for municipalities and the county technical assistance service (CTAS) for counties, in order to provide guidance and direction, shall develop a program for educating their respective public officials about the open meetings laws codified in this chapter, and how to remain in compliance with such laws.

(b) The Tennessee school board association shall develop a program for educating elected school board members about the open meetings laws and how to remain in compliance with such laws.

(c) The utility management review board shall develop a program for board members of water, wastewater and gas authorities created by private act or under the general law and of utility districts, in order to educate the board members about the open meetings laws and how to remain in compliance with such laws.

(d) The state emergency communications board created by § 7-86-302 shall develop a program for educating emergency communications district board members about the open meetings laws and how to remain in compliance with such laws.

(e) The office of open records counsel established in chapter 4, part 6 of this title shall establish educational programs and materials regarding open meetings laws in this state, to be made available to the public and to public officials.






Part 2 - Labor Negotiations

§ 8-44-201 - Labor negotiations between public employee union and state or local government.

(a) Notwithstanding any other provision of Tennessee law to the contrary, labor negotiations between representatives of public employee unions or associations and representatives of a state or local governmental entity shall be open to the public, whether or not the negotiations by the state or local governmental entity are under the direction of the legislative, executive or judicial branch of government.

(b) Nothing contained in this section shall be construed to require that planning or strategy sessions of either the union committee or the governmental entity committee, meeting separately or with the entity it represents, be open to the public.

(c) Nothing contained in this section shall be construed to grant recognition rights of any sort.

(d) Both sides shall decide jointly and announce in advance of any such labor negotiations where such meetings shall be held.









Chapter 46 - Impeachment

Part 1 - General Provisions

§ 8-46-101 - Officers liable -- Effect of judgment.

The governor, judges of the supreme court and court of appeals, judges of inferior courts, chancellors, attorneys for the state, state treasurer, comptroller of the treasury and secretary of state shall be liable to impeachment whenever they may, in the opinion of the house of representatives, commit any crime in their official capacity which may require disqualification; but judgment shall only extend to removal from office, and disqualification to fill any office thereafter. The party shall, nevertheless, be liable to indictment, trial, judgment, and punishment according to law.



§ 8-46-102 - Majority of house of representatives required.

A majority of all the members of the house of representatives elected shall concur in an impeachment.



§ 8-46-103 - Contents of impeachment -- Right to counsel.

The impeachment shall specify the offenses charged with the same precision required in an indictment, and the accused shall be allowed counsel as in cases of other prosecutions.



§ 8-46-104 - Suspension pending trial.

Every officer impeached shall be suspended from the exercise of such officer's official duties until such officer's acquittal.



§ 8-46-105 - Jurisdiction of trial.

The senate of the general assembly is the court for the trial of impeachments, and has such jurisdiction as is conferred by article V of the Constitution of Tennessee.



§ 8-46-106 - Summons by senate.

When possessed of an impeachment, the senate shall forthwith cause the person accused to be brought before it.



§ 8-46-107 - Issuance and service of process.

All writs and process shall be issued by the clerk of the senate, and tested in the clerk's name, and may be served by any person authorized by the senate or its speaker.



§ 8-46-108 - Copy of impeachment -- Answer.

Upon the appearance of the person impeached, such person is entitled to a copy of the impeachment, and to a reasonable time in which to answer the same.






Part 2 - Fees and Costs

§ 8-46-201 - Witness fees.

Witnesses on the trial of an impeachment before the senate shall be allowed the following fees:

(1) For every day's attendance on such trial ..................... $1.00

(2) For every twenty-five (25) miles the witness may necessarily travel in going to and returning from the place of trial ..................... $1.00



§ 8-46-202 - Fees of sergeant at arms.

The sergeant at arms, or such other officer as may be appointed, shall be allowed the following fees:

(1) For every arrest under process from the senate ..................... $2.00

(2) For each mile the sergeant or other appointed officer may travel in going to and returning from such arrest ..................... .05

(3) For executing each subpoena ..................... .50

(4) For each day the sergeant or other appointed officer may attend the senate on any such trial ..................... 2.00



§ 8-46-203 - Probate of fees.

The witness and officer shall prove their account by oath before the clerk of the senate, and the clerk's certificate annexed thereto shall enable the holder to collect the amount from the defendant or the state, according as either is liable.



§ 8-46-204 - Defendant's liability for costs.

If the defendant is found guilty, the defendant is liable for all such costs, and the same may be recovered by action before any tribunal having cognizance of the amount.



§ 8-46-205 - Costs paid by state.

If the defendant is acquitted, or is unable to pay the costs, after due course of law has been had thereon, the state treasurer shall pay the witnesses and officer, upon the production of their certified accounts as provided in § 8-46-203.









Chapter 47 - Removal of Officers

§ 8-47-101 - Officers subject to removal -- Grounds.

Every person holding any office of trust or profit, under and by virtue of any of the laws of the state, either state, county, or municipal, except such officers as are by the constitution removable only and exclusively by methods other than those provided in this chapter, who shall knowingly or willfully commit misconduct in office, or who shall knowingly or willfully neglect to perform any duty enjoined upon such officer by any of the laws of the state, or who shall in any public place be in a state of intoxication produced by strong drink voluntarily taken, or who shall engage in any form of illegal gambling, or who shall commit any act constituting a violation of any penal statute involving moral turpitude, shall forfeit such office and shall be ousted from such office in the manner hereinafter provided.



§ 8-47-102 - Institution by prosecuting attorneys on own initiative.

The attorney general and reporter has the power, on the attorney general and reporter's own initiative, and without any complaint having been made to the attorney general and reporter or request made of the attorney general and reporter, to institute proceedings in ouster against any and all state, county, and municipal officers, under the provisions of this chapter, and the district attorneys general, county attorneys, and city attorneys, within their respective jurisdictions, may institute such actions, without complaint being made to them or request made of them, as they are authorized to institute upon request made of them or complaint made to them.



§ 8-47-103 - Investigation and institution of proceedings.

It is the duty of the attorney general and reporter, the district attorneys general, county attorneys, and city attorneys, within their respective jurisdictions, upon notice being received by them in writing that any officer herein mentioned has been guilty of any of the acts, omissions, or offenses set out in § 8-47-101, forthwith to investigate such complaint; and, if upon investigation such person finds that there is reasonable cause for such complaint, such person shall forthwith institute proceedings in the circuit, chancery, or criminal court of the proper county, to oust such officer from office.



§ 8-47-104 - Subpoena to appear before prosecuting attorney.

The attorney general and reporter, the district attorneys general, county attorneys, and city attorneys have the power and they are hereby directed, whenever complaint has been made, and the names of the witnesses furnished them, or whenever they deem necessary, to issue subpoenas for such witnesses so furnished them and for such persons as they shall have reason to believe have any knowledge of the complaint made, to appear before the attorney general and reporter, district attorney general, county attorney, or city attorney, at a time and place to be designated in the subpoena then and there to testify concerning the subject matter set out in the complaint.



§ 8-47-105 - Testimony before prosecuting attorneys.

Each witness shall be sworn true answers to make to all questions propounded to the witness, touching the matter under investigation, and the testimony of each witness shall be reduced to writing and be signed by the witness. The attorney general and reporter, the district attorneys general, county attorneys, and city attorneys are hereby authorized and empowered to administer the necessary oaths and affirmations to such witnesses.



§ 8-47-106 - Disobedience to attorney's subpoena.

Any disobedience to such subpoena, or refusal to answer any proper questions propounded by the officers at such inquiry, is a Class C misdemeanor.



§ 8-47-107 - Self-incrimination privilege unavailable -- Immunity from prosecution.

No person shall be excused from testifying before the attorney general and reporter, district attorney general, county attorney, or city attorney, at such investigation, or in any investigation, or be excused from testifying in any proceeding brought in any court of competent jurisdiction, under the provisions of this chapter, on the ground that such person's testimony may incriminate such person; but no person shall be prosecuted or punished on account of any transaction, matter, or thing concerning which such person shall be compelled to testify, nor shall such testimony be used against such person in prosecutions for any crime or misdemeanor under the laws of this state.



§ 8-47-108 - Filing of complaint on direction of governor.

It is also the duty of the attorney general and reporter, in the case of state officers, and of the district attorney general and the county attorney, if there is one in the county, in the case of county officers, and of the city attorney, or the district attorney general, in case of municipal officers, to file such petition or complaint, upon being directed or requested in writing so to do by the governor.



§ 8-47-109 - Governor's duty to direct prosecution.

The governor shall have power, and it shall be the governor's duty, whenever the governor has knowledge that reasonable grounds exist for the proceedings authorized by this chapter against any state, county, or municipal officer, to direct the attorney general and reporter, or district attorney general, or county attorney, or city attorney, as the case may be, to institute and prosecute the same against the offending officer.



§ 8-47-110 - Petition in name of state -- Filing by relators.

The petition or complaint shall be in the name of the state and may be filed upon the relation of the attorney general and reporter, or the district attorney general for the state, or the county attorney in the case of county officers, and of the city attorney, or the district attorney general, in the case of municipal officers; and in all cases it may be filed, without the concurrence of any of such officers, upon the relation of ten (10) or more citizens and freeholders of the state, county, or city, as the case may be, upon their giving the usual security for costs.



§ 8-47-111 - Assistance to prosecution by relators.

It is the duty of the attorney general and reporter, upon request of relator citizens and freeholders, to aid and assist in the prosecution of such proceedings against state officers, and of district attorneys general and county attorneys, upon like request, to aid and assist in the prosecution of such proceedings against county officers, and of city attorneys or the district attorneys general for the state, upon like request, to aid and assist in the prosecution of such proceedings against municipal officers other than themselves.



§ 8-47-112 - Additional counsel for prosecution.

The governor may in all cases, by and with the concurrence of the attorney general and reporter, employ on behalf of the state additional counsel to aid in the prosecution of such proceedings whenever the default charged involves the failure or neglect of the accused to perform the accused's duty under any law or laws of the state.



§ 8-47-113 - Form and contents of petition.

The accused shall be named as defendant, and the petition or complaint, except when filed upon the relation of the law officers of the state, district, county, or municipality, shall be verified by oath or affidavit, shall state the charges against defendant, with reasonable certainty, and be subject to amendment as in other actions.



§ 8-47-114 - Summons -- Time to answer.

Upon the filing of the complaint or petition for the writ of ouster, a summons shall issue for the defendant, and there shall accompany the summons and be served upon the defendant a copy of the complaint or petition filed against the defendant, and the defendant shall have the right to answer within twenty (20) days from such service.



§ 8-47-115 - Pleadings.

The petition and answer shall constitute the only pleadings allowed, and all allegations in the answer shall be deemed controverted, and any and all questions as to the sufficiency of the petition or complaint shall be raised and determined upon the trial of the case, and if such petition or complaint is held to be insufficient in form, the same shall be amended at once, and such amendment shall not delay the trial of the case.



§ 8-47-116 - Suspension pending hearing -- Filling of vacancy.

Upon petition or complaint being filed, praying for a writ of ouster against any of the officers herein named, and whether such action is brought by the attorney general and reporter, district attorney general, county attorney, city attorney, or by relator citizens and freeholders, the court, judge, or chancellor may, on application of the attorney general and reporter, the district attorney general for the state, the county attorney, city attorney, or relator citizens and freeholders bringing such action, suspend such officer or officers so accused from performing any of the duties of their office, pending a final hearing and determination of the matter; and, thereupon, the vacancy shall be filled as the law provides for the filling of vacancies in such office, and such person or persons so filling such vacancy shall carry on the duties of the office until such hearing shall be finally determined or until the successor of the officer so suspended shall be elected or appointed as provided by law, and shall have qualified.



§ 8-47-117 - Hearing on suspension.

No person shall be suspended under the provisions of this chapter until at least five (5) days' notice of the application for the order of suspension shall be served upon such person, which notice shall set forth the time and place of the hearing of the application, and the officer shall have the right to appear and make any defense that the officer may have, and shall be entitled to a full hearing upon the charges contained in the complaint and upon the application for the order of suspension; and no order of suspension shall be made, except upon finding of good cause therefor.



§ 8-47-118 - Application of chancery procedure.

The proceedings under this chapter, whether in the circuit, chancery, or criminal courts, shall be conducted in accordance with the procedure of courts of chancery, where not otherwise expressly provided herein. All of such courts having cognizance of such proceedings are hereby given the full jurisdiction and powers of courts of equity with respect to such proceedings.



§ 8-47-119 - Trial -- Continuance -- Right to jury.

(a) Such proceedings in ouster shall be summary and triable as equitable actions, shall have precedence over civil and criminal actions, and shall be tried at the first term after the filing of the complaint or petition herein named; provided, that the answer herein named shall have been on file at least ten (10) days before the day of trial.

(b) A continuance may be granted either side for good cause shown, but no continuance shall be granted by an agreement of the parties.

(c) Both upon hearing of preliminary motion to suspend and also upon any final hearing of such proceedings, any defendant shall be entitled to demand and have a trial by jury as to any issue of fact.



§ 8-47-120 - Judgment of ouster.

If the defendant is found guilty, judgment of ouster shall be rendered against the defendant, and the defendant shall be ousted from office.



§ 8-47-121 - Restoration to office -- Salary during suspension -- Attorney fees.

If, on the final hearing of the complaint or petition herein provided, the officer is not removed from office, the officer shall, if the officer has been suspended, be immediately restored to office, and be allowed the officer's full costs and the salary and fees of the officer's office during the time of the officer's suspension, as the case may be, against the state, county, or municipality, to be taxed and paid as in other cases. Such officer so temporarily filling the office shall receive the same salary and fees as is provided by law to be paid to the officer so suspended. After final hearing on the complaint or petition, any public officer not removed from office, or if the officer has been suspended, any officer immediately restored to office, may be reimbursed reasonable attorney fees by the appropriate state, county, municipality, or other political subdivision. If either party appeals pursuant to § 8-47-123, no such reimbursement shall be made until a final judgment is rendered.



§ 8-47-122 - Liability for costs.

(a) Such proceedings against state officers, when brought by or upon relation of the attorney general and reporter, shall be at the expense of the state; when brought against county officers by or upon the relation of any of the officers above named, they shall be at the expense of the county; when brought against municipal officers by or upon the relation of the city attorney, or the district attorney general, they shall be at the expense of the municipality; and when brought by or upon the relation of citizens and freeholders, they shall be at the expense of relators; provided, that in all cases, where such proceedings are successful, full costs shall be adjudged against the defendant.

(b) Notwithstanding the provisions of subsection (a) or any other provision of law to the contrary, the complainant may be taxed for costs and attorney fees pursuant to Rule 11 of the Tennessee Rules of Civil Procedure, if the complaint or petition is withdrawn or if the court finds the charges alleged to be without merit.



§ 8-47-123 - Appeal.

Either party may appeal from the final judgment or decree, but such appeal shall not operate to suspend or vacate the judgment or decree, but the same shall remain in full force until vacated, reversed, or modified.



§ 8-47-124 - Procedure.

In all appeals, the procedure shall be governed by the Tennessee Rules of Appellate Procedure.



§ 8-47-125 - Priority on appeal.

On appeal, such cause shall stand for trial at the first term after such appeal is perfected and filed, and shall have precedence over all civil and criminal cases.



§ 8-47-126 - Criminal liability unaffected.

(a) Nothing in this chapter shall be construed as repealing any law now in force making it a crime or misdemeanor for such public officers to violate certain statutes of this state and providing a punishment for the violation.

(b) Proceedings under this chapter shall not be a bar to proceedings under any criminal statute now in force or which may be in force.



§ 8-47-127 - Lottery construed.

Participation in any activity which is conducted pursuant to law and authorized by the provisions of the Constitution of Tennessee, article XI, § 5 shall not be construed as gambling for the purposes of § 8-47-101.






Chapter 48 - Vacancies in Office

Part 1 - General Provisions

§ 8-48-101 - Causes of vacancies.

Any office in this state is vacated by:

(1) The death of the incumbent;

(2) The incumbent's resignation, when permitted by law;

(3) Ceasing to be a resident of the state, or of the district, circuit, or county for which the incumbent was elected or appointed;

(4) The decision of a competent tribunal, declaring the election or appointment void or the office vacant;

(5) An act of the general assembly abridging the term of office, where it is not fixed by the constitution;

(6) The sentence of the incumbent, by any competent tribunal in this or any other state, to the penitentiary, subject to restoration if the judgment is reversed, but not if the incumbent is pardoned; or

(7) Due adjudication of the incumbent's insanity.



§ 8-48-102 - Notice by county clerk of death of officer.

On the death of any senator or representative from this state to the congress of the United States, or of any member of the general assembly, the county clerk of the county in which such officer, at the time of death, resided, shall give notice thereof to the governor; or on the death of the governor, such county clerk shall give notice to the speaker of the senate; and, in case of the death of any other officer, to the officer who is to fill the vacancy.



§ 8-48-103 - Transmittal of resignation of governor.

The governor, if the governor resigns during the session of the general assembly, shall transmit the governor's resignation to the speaker of the senate; otherwise, to the secretary of state, who shall notify the speaker of the senate.



§ 8-48-104 - Transmittal of resignations of other officers.

The resignation of senators and representatives in congress and members of the general assembly shall be transmitted to the governor; and in all other cases the resignation of officers shall be transmitted to the officer or tribunal authorized to fill the vacancy.



§ 8-48-105 - Notice of removal from district.

Notice of the removal of any officer from the state, or from the district, circuit, or county for which the officer was elected or appointed, shall be given by and to the same officers as notice of such officer's death.



§ 8-48-106 - Certification of judgment of vacancy.

Whenever there is a final judgment of a competent tribunal declaring any election or appointment void, or any office vacated, such judgment shall promptly be certified by the clerk to the appointing power or power whose duty it is to take steps to fill the vacancy.



§ 8-48-107 - Notice of vacancies to general assembly.

The governor shall give notice to the general assembly, at each session thereof, of all offices to be filled by that body which have become vacant or which will be vacant by the expiration of the term of office, before the next regular session.



§ 8-48-108 - Acting to fill vacancy without notice.

The provisions of §§ 8-48-102 -- 8-48-107 for notice of official vacancy are merely directory, and the appointing power, or officer whose duty it is to take steps to supply the vacancy, need not wait for such notice, but may act upon information derived from other sources.



§ 8-48-109 - Judicial vacancies filled from same grand division.

Any vacancy in the office of supreme court or appeals court judge shall be filled by a person residing in the grand division of the state in which the vacancy occurs.



§ 8-48-110 - Emergency interim successors to local offices where vacancy filled by legislative body.

With respect to local offices for which the legislative bodies of cities, towns, villages, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such legislative bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of this section and § 8-48-111.



§ 8-48-111 - Emergency interim successors to local offices not included in § 8-48-110.

The provisions of this section shall be applicable to officers of political subdivisions, including, but not limited to, cities, towns, villages, townships and counties, as well as school, fire, power and drainage districts, not included in § 8-48-110. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall designate by title (if feasible) or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this section to ensure their current status. The officer will designate a sufficient number of persons so that there will be not less than three (3), nor more than seven (7), deputies or emergency interim successors or any combination thereof, at any time. In the event that any officer of any political subdivision, or the officer's deputy provided for pursuant to law, is unavailable, the powers of the office shall be exercised and duties shall be discharged by the officer's designated emergency interim successors in the order specified. The emergency interim successors shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the constitution or statutes, or until the officer, or the officer's deputy or a preceding emergency interim successor, again becomes available to exercise the powers and discharge the duties of office.






Part 2 - Absence in Military Service

§ 8-48-201 - "Military service" defined.

"Military service," as used in this part, includes the enlistment or induction into the United States army or any branch thereof, the United States navy, the air force, the marine corps, the coast guard, the merchant marine, or any other military activity carried on in the aid of the war effort.



§ 8-48-202 - Return from military service before expiration of term.

Whenever any person holding a state or county office is inducted into the military service of the United States, such induction shall not operate to create a permanent vacancy in the office, but upon the return of the officer from the military service, such person shall be entitled to resume the duties of the office for the remainder of the term for which the officer was elected; provided, that it has not theretofore already expired.



§ 8-48-203 - Return from service after term.

If the regular officer who may be inducted into the military service does not return prior to the expiration of the term to which the officer was elected, then and in that event the officer's successor shall be elected in the regular manner as provided by the general law.



§ 8-48-204 - Temporary officer acting for officer in military service.

Whenever any state or county officer is inducted into the military service of the United States, the duties of the office shall be discharged temporarily during the absence of such officer by some other person legally qualified to discharge the duties of the office and selected in the manner hereinafter set out as to the various offices involved.



§ 8-48-205 - Appointment of temporary officers.

The appointment or election of persons to fill such offices temporarily shall be as follows:

(1) In the event a judge of any court of record in the state, including county judges and general sessions judges in counties where vacancies are filled by appointment of the governor, shall be inducted into the military service of the United States, such office shall be filled during the absence of the regular incumbent by appointment of the governor;

(2) In the event a district attorney general is in like manner inducted into the military service, such office shall be filled during the district attorney general's absence by the appointment, to be made by the circuit or criminal judge of the district, of a qualified person to serve during the temporary absence of the regular incumbent;

(3) In the event a director of the Tennessee regulatory authority is inducted into the military service, the member's office shall be filled during the member's absence by appointment by the governor of a qualified person to serve temporarily in the member's place;

(4) In the event a clerk and master is inducted into the military service, the clerk and master's office shall be filled by appointment by the chancellor of a qualified person to serve temporarily in the clerk and master's place; and

(5) In the event any other county officer is inducted into the military service, such office shall be filled temporarily by election by the county legislative body of the county from which such regular incumbent is temporarily absent.



§ 8-48-206 - Qualifications of temporary officers -- County school superintendent.

All persons selected under authority of this part to fill offices temporarily shall be persons possessing qualifications under the general law to fill such offices; but if in any county a superintendent of schools is inducted into the military service and no person resides in the county holding a certificate from the state board of education qualifying such person for the office of superintendent of schools, then the county legislative body may elect a person without a certificate and this person shall be recognized as the temporary superintendent of schools by the state board of education.



§ 8-48-207 - Bond and oath.

Every person either appointed or elected under this part to discharge the duties of any office and who is required by the general law to execute bond or subscribe to an oath of office shall, before entering upon the discharge of the duties of the office, qualify by executing and filing such bond or bonds and oath of office as required by the general law.



§ 8-48-208 - Salary of temporary officer.

(a) The person filling an office temporarily under authority of this part shall be entitled to and shall receive the salary attached to the office, payable out of the funds provided for that purpose.

(b) The person shall discharge the duties of the office and be clothed with all the power and authority of the regular officer in whose place the person is serving, and be entitled to the same privileges and emoluments as the regular officer.



§ 8-48-209 - Removal of assistants.

Any person chosen under the provisions of this part to serve in the place and stead of any official inducted into the military service, as herein defined, shall be without power to remove any assistant or assistants appointed by the official whose duties the person is performing temporarily; but such power of appointment shall remain with the person originally chosen to fill such office.









Chapter 49 - Transfer of Records and Property of Office

§ 8-49-101 - Delivery to successor required.

In all cases in which it is not otherwise expressly provided, when any office is vacated, all books, papers, property and moneys belonging or appertaining to such office, shall, on demand, be delivered over to the qualified successor. Every person knowingly and willfully violating this section commits a Class C misdemeanor.



§ 8-49-102 - Order to show cause for nondelivery.

(a) If any person having the possession thereof refuses or neglects, after a demand is made by a qualified officer, to deliver over any books, papers, or property, as required in § 8-49-101, such officer may make complaint to the circuit judge, or judge of the court of general sessions of the county in which the person refusing resides.

(b) If such judge is satisfied by the oath of the complainant, and such other evidence as may be offered, that any such books, papers, or property are withheld, the judge shall grant an order upon the person so refusing to show cause, on a day and at a place to be therein named, why the person should not be compelled to deliver the same.



§ 8-49-103 - Inquiry as to nondelivery.

At the time so appointed, or at any other time to which the matter may be adjourned, a copy of such order having been personally served on the person so refusing, such officer shall proceed to inquire into the circumstances.



§ 8-49-104 - Oath of delivery to qualified successor.

If the person charged makes oath that such person has delivered over to the qualified successor all such books, papers, and property in such person's possession or appertaining to such office, all further proceedings shall cease, without prejudice to the officer to take other steps allowed by law.



§ 8-49-105 - Commitment for failure to deliver records and property.

If such affidavit is not made, and it appears that any such books, papers, and property are withheld, the officer before whom the proceedings are had, shall, by warrant, commit the person so withholding them to the county jail, there to remain until that person delivers such books, papers, and property, or is otherwise discharged by law.



§ 8-49-106 - Search warrant for records and property.

In the case stated in § 8-49-105, if required by the complainant, such officer shall also issue warrant, directed to any lawful officer, commanding that officer, in the daytime, to search such places as may be designated in the warrant, for such books, papers, and property as belonged and appertained to the office vacated, and to seize and bring them before the officer issuing such warrant.



§ 8-49-107 - Delivery of records and property returned on warrant.

Upon any books, papers, or property being brought before such officer, by virtue of such warrant, the officer shall examine and inquire whether the same appertained to the office vacated, in which case the officer shall cause such books, papers, and property to be delivered to the complainant.






Chapter 50 - Miscellaneous Provisions

Part 1 - General Provisions

§ 8-50-101 - Job classification for department of transportation employees without educational qualifications. [Effective until September 1, 2016.]

(a) This section shall apply only to employees of the department of transportation who, as of September 1, 2013, were employed in a highway maintenance job classification that did not require a high school diploma or state-approved high school equivalency certification as a minimum qualification, which classification shall be abolished on September 1, 2015, and who will be eligible for full service retirement from state service on or before September 1, 2016.

(b) Subject to the job analysis process prescribed by, and with the approval of, the department of human resources, the department of transportation is authorized to create a new job classification that shall not require a high school diploma or state-approved high school equivalency certification as a minimum qualification. The job responsibilities, placement, location, and number of the positions in this job classification are to be determined based upon the operational needs of the department of transportation. The salary grade of this job classification shall be determined after performance of the job analysis prescribed by, and with the approval of, the department of human resources, but in any event shall not exceed a salary grade fifteen (15).

(c) (1) The job classification established pursuant to subsection (b) shall be available only to employees of the department of transportation meeting the requirements established in subsection (a) who have attempted to obtain, but have been unsuccessful in obtaining, a high school diploma or state-approved high school equivalency certification by or before September 1, 2015; provided further, that to be eligible for a position in this job classification, the employee must meet the minimum qualifications established pursuant to subsection (b).

(2) For the purpose of verifying that an employee has attempted to obtain a high school diploma or state-approved high school equivalency certification, the employee must complete a department-approved program to obtain the high school diploma or equivalency certification, which in the case of the high school equivalency certification shall include, but not be limited to, an attempt to pass the required high school equivalency tests.

(d) To obtain a position in the job classification established pursuant to subsection (b), an employee meeting the requirements established in subsections (a) and (c) must apply, interview, be selected for, and be placed in such a position by no later than September 1, 2015.



§ 8-50-102 - Automatic salary advancements after passing certified professional secretary examinations.

Any clerical secretarial or clerical management employee or any employee performing closely related administrative support duties of the state who passes the three-part certified professional secretary examination or the full four-part certified administrative professional examination sponsored by the International Association of Administrative Professionals shall be granted an automatic two-step salary advancement under the state's basic compensation plan. Any automatic pay increase pursuant to this section shall take effect with the next pay period beginning after the employee's passing grades on all parts of the examinations are certified by the Institute for Certifying Secretaries. The automatic pay increase provided for in this section shall not affect any employee's eligibility for any regular merit increase. If necessary, one (1) or two (2) steps shall be added to the compensation plan to provide for the automatic increase provided for by this section.



§ 8-50-103 - Employment of the disabled -- Discrimination prohibited -- Penalty -- Complaint.

(a) This section and § 8-50-104 shall be known and may be cited as the "Tennessee Disability Act."

(b) There shall be no discrimination in the hiring, firing and other terms and conditions of employment of the state of Tennessee or any department, agency, institution or political subdivision of the state, or of any private employer, against any applicant for employment based solely upon any physical, mental or visual disability of the applicant, unless such disability to some degree prevents the applicant from performing the duties required by the employment sought or impairs the performance of the work involved. Furthermore, no blind person shall be discriminated against in any such employment practices because such person uses a guide dog. A violation of this subsection (b) is a Class C misdemeanor.

(c) (1) Any person claiming to be aggrieved by a discriminatory practice prohibited by this section may file with the Tennessee human rights commission a written sworn complaint stating that a discriminatory practice has been committed, setting forth the facts sufficient to enable the commission to identify the persons charged.

(2) Upon receipt of such complaint, the commission shall follow the procedure and exercise the powers and duties provided in §§ 4-21-302 -- 4-21-311, and the person shall have all rights provided therein.

(d) For purposes of this section, "employer" means the state, or any political or civil subdivision thereof, and persons employing eight (8) or more persons within the state.



§ 8-50-104 - Employment of the disabled -- Assistance programs -- Studies.

It is the policy of the state to give positive emphasis to the recruitment, evaluation, and employment of disabled persons in the public service. The department of human resources shall develop methods and programs to assist and encourage the departments, agencies and institutions of the state and the various political subdivisions of the state in carrying out the stated policy, and shall provide for appropriate study and review of the employment of disabled persons in the public service. Private employers in the state may in like manner develop policies for complying with the provisions of § 8-50-103.



§ 8-50-105 - Counselors for educational or correctional institutions.

No person shall be hired for a position as counselor in any educational or correctional institution in this state unless that person possesses adequate training and competence in the field of counseling.



§ 8-50-106 - Social worker's qualifications for state institution positions.

No person shall hold a position as social worker in any mental health institution in this state unless that person possesses adequate training and competence in the field of social work.



§ 8-50-107 - Discrimination concerning employees of local government on basis of nonresidence prohibited -- Exceptions.

(a) Notwithstanding the provisions of any public law, private act, or municipal charter to the contrary, no person currently under employment with any municipality, county, or metropolitan form of government, shall be dismissed or penalized solely on the basis of nonresidence in such local government.

(b) This section shall not apply to those counties having a metropolitan form of government.

(c) The provisions of this section shall not apply to any county with a population of not less than two hundred seventy-five thousand (275,000) nor more than four hundred thousand (400,000), according to the 1970 federal census or any subsequent federal census.



§ 8-50-108 - Access to personnel files.

Notwithstanding any other provisions of this title to the contrary, any state employee, regardless of position or classification, shall be entitled to have access at any reasonable time to such employee's personnel files. The employee may request copies of any material contained in such personnel files, which copies shall be furnished to the employee upon the employee's payment of the cost of such reproduction.



§ 8-50-109 - Leave of absence for officers of employee associations.

(a) The chief elected officer of any employee association which has qualified for payroll deductions for association dues in accordance with the provisions of § 8-23-204, shall, upon application to the employee's department head, be allowed up to two (2) years leave of absence without pay to perform the responsibilities and duties of such person's office. This shall not apply to a chief elected officer of any employee association who is under the executive grade pay plan or the doctor and dentist pay plan. At the option of such person, the person may be paid for any accrued annual leave or any accrued annual leave may be carried forward to such time as the person returns to such person's position in state government. In the event the person elects to be paid for annual leave, the period of time for the leave of absence without pay shall be accordingly reduced.

(b) Except as otherwise provided herein, no such person on leave without pay shall be entitled to any benefits unless the full cost of the same are paid by the person on leave and/or the association of which the person is the chief elected officer.

(c) At the end of the period of leave, any person who has taken such leave shall be entitled to return to the person's former position at the same place of employment in the same class or rank in the division or department which such person held prior to taking such leave.

(d) Any leave granted under this section shall not diminish any employee rights, including accrued but unused leave, longevity or those arising from longevity or time in grade.

(e) Such person shall be entitled during the period of such leave to all benefits that person is otherwise entitled to, including, but not limited to, insurance and retirement; provided, that the person or the association involved reimburses the state for its cost for such benefits in the same manner and to the same extent that would have accrued had the person not taken such leave.



§ 8-50-110 - Use of annual leave to attend statewide meeting of employee association.

(a) Subject to the limitations hereinafter established, an officer or an employee who belongs to any employee association which is qualified for payroll deduction for association dues as set forth in § 8-23-204 shall be entitled to use two (2) days of their accrued annual leave pursuant to part 8 of this chapter each year to attend a statewide meeting, conference or convention of the association. The total number of officers or employees entitled to such annual leave shall not exceed five percent (5%) of the total number of employees who are members of the association according to the latest certification of the chief administrative officer made to the commissioner of finance and administration as required by § 8-23-204. Each such association may determine the method of allocating such leave among its members and shall, not more than thirty (30) nor less than fifteen (15) days prior to the date such leave is to be taken, certify to the commissioner of human resources the names of each person and that person's alternates who have been selected by the association as being entitled to such annual leave to attend the statewide meeting, conference or convention.

(b) The first twenty-five percent (25%) of the employees of any work unit shall be granted such absence from work with pay based upon accrued annual leave. More than twenty-five percent (25%) of the employees of any work unit may be granted such absence from work with pay at the discretion of the head of the department or agency.

(c) An officer or an employee who belongs to any employee association which is qualified for payroll deduction for association dues as set forth in § 8-23-204 and who is a member of the official board of such association shall be entitled to receive administrative leave days in order to attend board meetings to conduct business of the association; provided, that such leave shall not exceed twelve (12) days in any calendar year.



§ 8-50-111 - Disabling assault injuries in the line of duty -- Retention on regular payroll -- Conditions.

(a) Whenever an employee of the state of Tennessee is injured in the line of duty as a result of the commission of an assault upon the employee, and whenever such injury disables the employee from performing the employee's regular duties, whether such disability is temporary or permanent, it is lawful for the appointing authority, with the prior approval of the commissioners of finance and administration and of human resources, to retain the injured employee on the regular payroll for a period of time not to exceed twenty-eight (28) calendar days without requiring the employee to use any sick leave benefits authorized by § 8-50-802.

(b) The length of time an injured employee will be permitted to remain on the regular payroll shall be based upon a written statement from the attending physician that the employee is unable to perform the employee's regular duties. In no event shall this period exceed twenty-eight (28) calendar days from the date of the injury.

(c) In circumstances where an employee so injured shall make a claim for compensation for such injury to the division of claims administration, then the appointing authority is authorized to compensate the employee for the difference between the employee's weekly salary at the time of the injury and the weekly compensation for such injury as determined by the division for the period of time between the date of the injury and the effective date of the action of the division. In no event shall the period of this compensation exceed ninety (90) calendar days. This provision shall not apply to employees who have failed to file a claim with the division within ten (10) calendar days after the date of the injury causing the temporary or permanent disability.

(d) In the event that the injured employee receives any monetary recovery from or settlement with a third party where the state recovers any part of such recovery in compensation for payments made pursuant to this section, the state shall pay a pro rata share, based upon the percentage of the recovery it receives, of any attorneys fees paid or agreed to by the injured employee to secure such settlement or recovery.

(e) Nothing in this section shall be construed to prevent an injured state employee from requesting permission to use any sick leave benefits in accordance with § 8-50-802.

(f) This section shall apply to injuries sustained after July 1, 1981.



§ 8-50-113 - Bereavement leave.

(a) The officers and employees of the various agencies, boards, and departments of state government shall be granted three (3) days paid leave in the event of death of such officers' or employees' spouse, children, stepchildren, parents, siblings, grandparents, grandchildren, stepparents, foster parents, or parents-in-law without charge to the affected officers' or employees' accumulated leave accounts.

(b) This section shall not be construed to increase the total number of leave days provided in rules of the department of human resources for the death of a family member as defined in this section.



§ 8-50-114 - Continuing education -- Limited waiver of tuition and fees.

(a) (1) Full-time employees of the state of Tennessee are eligible for enrollment in one (1) course, consisting of no more than four (4) credit hours or one hundred twenty (120) clock hours, per term at any state-supported college or university, college of applied technology or the Tennessee Foreign Language Institute without paying tuition charges, maintenance fees, student activity fees, registration fees or online course fees for courses taken through the regents online degree programs; provided, that availability of waivers of online course fees for courses taken through the regents online degree program shall be limited each year by the amount of funds specifically appropriated for such online course fee waivers in the general appropriations act.

(2) For purposes of this section, current members of the general assembly shall be considered as full-time employees of the state of Tennessee.

(b) Enrollment privileges may be limited or denied by the college, university, college of applied technology or Tennessee Foreign Language Institute on an individual basis according to space availability. Enrollment under this section is on a first-come, first-served basis. No tuition-paying student shall be denied enrollment in a course because of a state employee enrollment pursuant to this section.

(c) Courses taken under this section are governed by the academic rules and regulations of the institution or school offering the course or courses.

(d) The provisions of this section do not diminish or affect in any way the rights provided to full-time employees of the state university and community college system and the University of Tennessee in § 49-7-116.

(e) The Tennessee higher education commission is hereby directed, authorized and empowered to promulgate and adopt such rules and regulations as are necessary to implement the provisions of this section, including rules and regulations for the allocation of appropriations specifically appropriated for the implementation of the provisions of this section.

(f) (1) The number of students permitted to attend classes beyond the limits established in this section or in the general appropriations act for any fiscal year shall be discounted from the effects of the higher education funding formula by the Tennessee higher education commission.

(2) Any reimbursements to the state-supported colleges, universities or area vocational-technical schools for the enrollments provided by this section shall be limited to those funds specifically appropriated for that purpose in the general appropriations act. Such reimbursement shall be limited to assessed charges and fees of enrollment.

(3) Any reimbursement to the Tennessee Foreign Language Institute for enrollments provided by this section shall be limited to those funds specifically appropriated for the fee waiver and fee discount programs authorized by this section and §§ 8-50-115 and 49-7-119.

(g) Eligible employees may apply the cost equivalent of the full waiver credit toward payment for a class exceeding four (4) credit hours or one hundred twenty (120) clock hours.



§ 8-50-115 - Education tuition reduction for children of state employees.

(a) (1) Every child in Tennessee under twenty-four (24) years of age whose parent is a full-time employee of the state of Tennessee or whose parent died while employed full-time or was killed on the job or in the line of duty while a full-time employee of the state of Tennessee shall receive a twenty-five percent (25%) reduction in the tuition at any state-operated area technical vocational school or institution of higher learning.

(2) Every child in Tennessee under twenty-four (24) years of age whose parent is a retired employee of the state of Tennessee who retired after a minimum of twenty-five (25) years of full-time creditable service shall receive a twenty-five percent (25%) reduction in the tuition at any state-operated area technical vocational school or institution of higher learning.

(b) The Tennessee higher education commission is hereby directed, authorized and empowered to promulgate and adopt such rules and regulations as are necessary to implement the provisions of this section. Such rules and regulations are subject to approval by the department of human resources.

(c) Any reimbursements to a state-operated institution of higher learning for the tuition discounts provided by this section shall be limited to those funds specifically appropriated for that purpose in the general appropriations act. Such reimbursement shall be limited to providing for the discount on tuition provided for in this section.



§ 8-50-116 - Reporting violations of state agency, employee, or contractor.

(a) (1) It is the intent of the general assembly that state employees shall be encouraged to report verbally or in writing to their supervisor, department head, or other appropriate authority or entity, evidence of activity by a state agency or state employee or state contractor constituting violations of state or federal law or regulations, fraud in the operations of government programs, misappropriation of state or federal resources, acts which endanger the health or safety of the public or employees, and mismanagement of programs, funds, or abuses of authority.

(2) The general assembly further finds and declares that public servants best serve the citizens when they can be candid and honest without reservation in conducting the public's business.

(3) It is the further intent of the general assembly that state employees be free of intimidation or harassment when reporting to public bodies about matters of public concern, including offering testimony to, or testifying before, appropriate legislative panels.

(b) (1) No head of any state department, agency or institution, state employee exercising supervisory authority, other state employee or state contractor shall recommend or act to discharge, demote, suspend, reassign, transfer, discipline, threaten or otherwise discriminate against a state employee regarding the state employee's evaluation, promotion, compensation, terms, conditions, location or privileges of employment, nor may any state employee or state contractor retaliate against another state employee because the employee, or a person acting on behalf of the employee, reports or attempts to report, verbally or in writing:

(A) The willful efforts of such person or agency or contractor to violate a state or federal law, rule or regulation which had or would have had a material and adverse effect upon program operations or program integrity, or the willful efforts to conceal such a violation;

(B) Acts which constituted fraud against the state, the federal government, the public or any fellow employee;

(C) The willful misappropriation of state or federal resources;

(D) Acts which posed an unreasonable and specific danger to the health or safety of the public or employees; or

(E) Acts constituting gross mismanagement of a program, gross waste of state or federal funds, or gross abuse of authority;

(2) The head of the state department, agency or institution or other state employee exercising supervisory authority over the state employee may, however, take any appropriate action or appropriate disciplinary action in relation to the reporting or attempted reporting of any information which is believed in good faith by such department head or other state employee exercising supervisory authority to be fraudulent, dishonest or with willful disregard for the truth or falsity of the information.

(3) No head of any state department, agency, or institution, state employee exercising supervisory authority, other state employee or state contractor shall recommend or act to discharge, demote, suspend, reassign, transfer, discipline, threaten or otherwise retaliate or discriminate against a state employee regarding the state employee's evaluation, promotion, compensation, terms, conditions, location, or privileges of employment because the employee refused to carry out a directive if the directive constitutes a violation of state or federal law, rule or regulation, written policy or procedure which materially and adversely affects the operations or integrity of a program or if the directive poses an unreasonable and specific danger to the health or safety of the employee, the employees or the public.

(c) Any state employee injured by a violation of subsection (b) may maintain an action in circuit or chancery court within one (1) year after the occurrence of the alleged violation of this section for actual damages, injunctive relief, or other remedies provided in this section against the person or agency or state contractor, or any of them, who committed the violation. An act or conduct constituting part of an alleged continuing pattern of violations of this section shall only be considered in calculating any damages if an action is brought within one (1) year of the occurrence of the act.

(d) (1) A court, in rendering a judgment in an action brought pursuant to this section, may order injunctive relief, actual damages, reinstatement of the employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights, costs, reasonable attorney's fees or any combination thereof.

(2) If an application for a permanent injunction is granted, the employee shall be awarded costs and reasonable attorney's fees.

(3) If in an action for damages the court finds that the employee was injured by a willful and malicious violation of this section, by a criminal violation based upon this section or by a violation based upon an effort to obtain personal gain, the court may award as damages up to three (3) times the amount of actual damage plus costs and reasonable attorney's fees against the individual or individuals found to be in violation of this section.

(e) No head of any state department, agency or institution or other state employee exercising supervisory authority nor any agency of the state of Tennessee shall be found liable pursuant to this section if the head of any state department, agency or institution or other state employee exercising supervisory authority was acting within the scope of such employee's apparent lawful orders or authority and in good faith in such person's reasonable interpretation of any rule or regulation or was acting in good faith in such person's direction to the employee to implement any law, regulation, policy or procedure related to the operation of any program of such agency which is the subject of the report or attempted report pursuant to this section.

(f) Notwithstanding any law to the contrary, any head of any state department, agency or institution or other state employee exercising authority shall be subject to the protections of § 8-42-103 if it is determined such person was acting within the scope of such person's apparent lawful orders or authority and was not acting willfully, maliciously, criminally or for personal gain; and such person shall be further subject to the protection contained in the provisions for the board of claims under § 9-8-112 relative to the payment of any judgments, costs and attorney's fees where it is determined that such person was acting within the scope of such person's apparent lawful orders or authority and was not acting willfully, maliciously, criminally or for personal gain.

(g) Nothing in this section shall be deemed to diminish the rights, privileges or remedies of any employee under any other federal or state law or regulation.



§ 8-50-117 - Job classifications for marital and family therapists.

The department of human resources shall establish job classifications for marital and family therapists licensed pursuant to title 63, chapter 22, part 1, consistent with their scope of practice.



§ 8-50-118 - Keeping employee photo identification on retirement.

The state shall allow an employee upon retirement to keep such employee's employee photo identification card issued by the state. A sticker or other designation shall be placed on the employee photo identification card to indicate that the employee is retired.






Part 4 - Interchange of Personnel

§ 8-50-401 - Interchange of personnel among state governmental agencies.

The state of Tennessee recognizes that intergovernmental cooperation is an essential factor in resolving problems affecting this state, and that the interchange of personnel between and among governmental agencies at the same or different levels of government is a significant factor in achieving such cooperation.



§ 8-50-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Receiving agency" means any department or agency of the federal government or a state government which receives an employee of another government under the provisions of this part; and

(2) "Sending agency" means any department or agency of the federal government or a state government which sends any employee thereof to another government agency under the provisions of this part.



§ 8-50-403 - Program participants -- Limitations on assignments -- Exempted persons.

(a) Any department, agency, or instrumentality of the state is authorized to participate in a program of interchange of employees with departments, agencies, or instrumentalities of the federal government, or another state, as a sending or receiving agency.

(b) Details relating to any matter covered in this part may be the subject of an agreement between the sending and receiving agencies.

(c) Elected officials shall not be assigned from a sending agency nor detailed to a receiving agency.



§ 8-50-404 - Compensation, supervision and status of transferred employees with respect to sending agency.

(a) Employees of a sending agency participating in an exchange of personnel as authorized in § 8-50-403 shall be considered during such participation to be on detail to regular work assignments of the sending agency.

(b) Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes, except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(c) Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which such employee is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.



§ 8-50-405 - Travel expenses -- Payment by sending agency.

A sending agency in this state may, in accordance with the travel regulations of the state, pay the travel expenses of employees assigned to a receiving agency, but shall not pay the travel expenses of such employees incurred in connection with their work assignments at the receiving agency.



§ 8-50-406 - Compensation, supervision and status of transferred employees with respect to receiving agency.

(a) When any unit of government of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of this part may be considered to be on detail to the receiving agency.

(b) Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving agency. Such person shall be in the executive service of the state.

(c) Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, except as provided in subsection (d), nor shall they be paid a salary or wage by the receiving agency during the period of their detail. The supervision of the duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(d) Any employee of a sending agency assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of the receiving agency's employee compensation program, as an employee, as defined in such act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that act for any period for which the employee elects to receive similar benefits as an employee under the sending agency's employee compensation program.



§ 8-50-407 - Travel expenses -- Payment by receiving agency.

A receiving agency in this state may, in accordance with the travel regulations of the state, pay travel expenses of persons assigned thereto under this part during the period of such assignments on the same basis as if they were regular employees of the receiving agency.






Part 5 - Disclosure Statements of Conflict of Interests

§ 8-50-501 - Disclosure statements of conflict of interests by certain public officials.

(a) Disclosure of the interests named in § 8-50-502 shall be made to the Tennessee ethics commission by candidates for and appointees to the following offices:

(1) Each member of the general assembly;

(2) The secretary of state, comptroller of the treasury, state treasurer and each member of the state election commission;

(3) Each director of the Tennessee regulatory authority;

(4) The governor;

(5) Each officer of the governor's cabinet;

(6) Each supreme court justice, each judge of the court of criminal appeals and each judge of the court of appeals;

(7) Each delegate to a constitutional convention called to consider a new constitution or amendments to the Constitution of Tennessee;

(8) The attorney general and reporter;

(9) The district attorneys general and the public defenders for each judicial district;

(10) The administrative director of the courts;

(11) The executive director of the district attorneys general conference;

(12) The state election coordinator;

(13) Members of the board of parole;

(14) Members and executive director of the alcoholic beverage commission;

(15) The chancellor of the board of regents and the president of each college or university governed by the board of regents;

(16) The president of the University of Tennessee, and the chancellor of each separate branch or campus of the University of Tennessee;

(17) Members of the registry of election finance;

(18) Members of the Tennessee ethics commission;

(19) Each candidate or appointee to a local public office as defined in § 2-10-102;

(20) Members of any local planning commission; and

(21) Members of any regional planning commission.

(b) A candidate for any of the offices in subsection (a) that are elective shall file a disclosure statement no later than thirty (30) days after the last day provided by law for qualifying as a candidate. An appointee to any of the offices listed in subsection (a) shall file a disclosure statement within thirty (30) days from the date of appointment. The appointing authority shall notify the commission of any such appointment within three (3) days of the appointment.

(c) Any candidate or appointee who is running for reelection or is reappointed to the same office or position the candidate or appointee currently holds shall not be required to file the statement required by subsection (b), as long as such candidate or appointee is in compliance with §§ 8-50-503 and 8-50-504.

(d) (1) The disclosure shall be in writing in the form prescribed by the Tennessee ethics commission and shall be a public record; provided, however, that no candidate or appointee to a local public office required to disclose pursuant to subdivision (a)(19) shall be required to electronically file documents with the commission.

(2) A person required to file the form required by this part shall have one (1) attesting witness sign the form before it is submitted to the appropriate authority. The form need not be notarized before it is submitted to the appropriate authority.

(3) Any disclosure filed as a candidate or appointee by a member of the general assembly, the secretary of state, the comptroller of the treasury, the state treasurer, the governor, or an officer of the governor's cabinet, and any amended disclosures filed by any such persons, shall be posted on the web site of the commission.

(e) The computation of time within which to do any act required by this part shall be in accordance with § 1-3-102.



§ 8-50-502 - Disclosure statements -- Contents.

Disclosure shall be made of:

(1) The major source or sources of private income of more than one thousand dollars ($1,000), including, but not limited to, offices, directorships, and salaried employments of the person making disclosure, the spouse, or minor children residing with such person, but no dollar amounts need be stated. This subdivision (1) shall not be construed to require the disclosure of any client list or customer list;

(2) Any investment which the person making disclosure, that person's spouse, or minor children residing with that person has in any corporation or other business organization in excess of ten thousand dollars ($10,000) or five percent (5%) of the total capital; however, it shall not be necessary to state specific dollar amounts or percentages of such investments;

(3) Any person, firm, or organization for whom compensated lobbying is done by any associate of the person making disclosure, that person's spouse, or minor children residing with the person making disclosure, or any firm in which the person making disclosure or they hold any interest, complete to include the terms of any such employment and the measure or measures to be supported or opposed;

(4) In general terms by areas of the client's interest, the entities to which professional services, such as those of an attorney, accountant, or architect, are furnished by the person making disclosure or that person's spouse;

(5) By any member of the general assembly, the amount and source, by name, or any contributions from private sources for use in defraying the expenses necessarily related to the adequate performance of that member's legislative duties. The expenditure of campaign funds by an officeholder for the furtherance of the office of the officeholder shall be considered as an expenditure under title 2, chapter 10, and such expenditures need not be reported under the provisions of this chapter;

(6) Any retainer fee which the person making the disclosure receives from any person, firm, or organization who is in the practice of promoting or opposing, influencing or attempting to influence, directly or indirectly, the passage or defeat of any legislation before the general assembly, the legislative committees, or the members to such entities;

(7) Any adjudication of bankruptcy or discharge received in any United States district court within five (5) years of the date of the disclosure;

(8) (A) Any loan or combination of loans of more than one thousand dollars ($1,000) from the same source made in the previous calendar year to the person making disclosure or to the spouse or minor children unless:

(i) The loan is from an immediate family member;

(ii) The loan is from a financial institution whose deposits are insured by an entity of the federal government, or such loan is made in accordance with existing law and is made in the ordinary course of business. A loan is made in the ordinary course of business if the lender is in the business of making loans, and the loan bears the usual and customary interest rate of the lender for the category of loan involved, is made on a basis which assures repayment, is evidenced by a written instrument, and is subject to a due date or amortization schedule;

(iii) The loan is secured by a recorded security interest in collateral, bears the usual and customary interest rate of the lender for the category of loan involved, is made on a basis which assures repayment, is evidenced by a written instrument, and is subject to a due date or amortization schedule;

(iv) The loan is from a partnership in which the legislator has at least ten percent (10%) partnership interest; or

(v) The loan is from a corporation in which more than fifty percent (50%) of the outstanding voting shares are owned by the person making disclosure or by a member of such person's immediate family.

(B) As used in this subdivision (8), "immediate family member" means a spouse, parent, sibling or child; and

(9) Such additional information as the person making disclosure might desire.



§ 8-50-503 - Amendments of disclosure statements.

Any disclosure statement shall be amended from time to time as conditions change because of the termination or acquisition of interests as to which disclosure is required.



§ 8-50-504 - Filing of amended disclosure statement.

As long as any person required by the provisions of this part to file a disclosure statement retains office or employment, such person shall file an amended statement with the Tennessee ethics commission or notify the Tennessee ethics commission in writing that such person has had no change of condition which requires an amended statement, not later than January 31 of each and every year, except that a delegate to a constitutional convention shall submit an amended statement with the Tennessee ethics commission or notify the Tennessee ethics commission, in writing, that such person has had no change of condition, not later than fifteen (15) days after the date provided in the call for the convening of the constitutional convention. If January 31 falls on a Saturday, a Sunday, or a legal holiday, the provisions of § 1-3-102 shall apply.



§ 8-50-505 - Enforcement powers.

(a) The ethics commission has the jurisdiction to administer and enforce the provisions of this part concerning disclosure statements of conflicts of interest. This enforcement power includes the full range of powers and penalties and procedures established in title 3, chapter 6.

(b) It is the intent of the general assembly that the sanctions provided in this section are the civil penalties enacted into law by § 3-6-205.



§ 8-50-506 - Preferred service employees -- Financial disclosure.

(a) No employee in the preferred service under chapter 30 of this title, shall be required by the appointing authority to submit a disclosure statement or any financial disclosure statement, unless such employee or a member of the employee's immediate family has a financial interest with a value of more than five thousand dollars ($5,000) which would constitute a conflict of interest or a potential conflict of interest under state law or the department of human resources' policy or other departmental policy.

(b) Notwithstanding the provisions of subsection (a) to the contrary, the appointing authority shall require any employee or person whose duties are to regulate, inspect, audit or procure goods or services or to administer tax laws to disclose the employee's or a member of the employee's immediate family's financial interests that would constitute a conflict of interest or a potential conflict of interest under state law or the department of human resources' policy or other departmental policy. Disclosures are required for individuals who have authority over these persons or these functions.

(c) Disclosure to the immediate supervisor is required at the time an assignment is received which could result in a conflict. The immediate supervisor would then determine if a conflict exists which warrants reassignment of that task to another employee.

(d) The appointing authority has responsibility for clearly communicating these provisions in writing to agency employees upon hiring and annually thereafter.






Part 6 - Public Employee Political Freedom Act of 1980

§ 8-50-601 - Short title.

This part shall be known and may be cited as the "Public Employee Political Freedom Act of 1980."



§ 8-50-602 - Public employee's communication with elected public officials.

(a) No public employee shall be prohibited from communicating with an elected public official for any job-related purpose whatsoever.

(b) For purposes of this part, "public employee" means any person providing services for the state of Tennessee, state agencies, counties, municipalities, or subdivisions of such governmental bodies in Tennessee for which compensation is paid.



§ 8-50-603 - Discipline or discrimination for communication prohibited -- Damages.

(a) It is unlawful for any public employer to discipline, threaten to discipline or otherwise discriminate against an employee because such employee exercised that employee's right to communicate with an elected public official.

(b) If the court of competent jurisdiction determines that a public employer has disciplined, threatened to discipline or otherwise discriminated against an employee because such employee exercised the rights provided by this part, such employee shall be entitled to treble damages plus reasonable attorney fees.



§ 8-50-604 - Construction.

No provision of this part shall be construed to prohibit an employer from correcting or reprimanding an employee for making untrue allegations concerning any job-related matter to an elected public official.






Part 7 - Contributions to Education Trust Fund

§ 8-50-701 - State employees.

(a) Any state employee may authorize deductions for contributions to the volunteer public education trust fund, established by § 49-3-403, to be made from the employee's compensation. These deductions shall be in addition to those permitted by other sections of this title.

(b) To authorize deductions for contributions to the education trust fund, the state employee shall complete an authorization form which shall contain the employee's signature and the following information:

(1) Employee's name;

(2) Employee's social security number;

(3) State agency of employment;

(4) Facility or location of employment;

(5) The amount to be deducted each month for contribution to the education trust fund; and

(6) The following statement: "I, the undersigned, understand that this authorization is to become effective immediately. I understand that I may revoke, alter, or amend this authorization by written notification at any time."

(c) The deductions for contributions to the education trust fund authorized pursuant to this section shall be made from the compensation of an employee on the first payday of each month.

(d) Any employee who authorizes deductions for contributions to the education trust fund as provided in this section may, at any time, revoke, alter or amend the authorization for payroll deduction.

(e) The state treasurer, in conjunction with the commissioner of finance and administration, shall promulgate rules and regulations governing the procedures for the deductions of contributions to the education trust fund and the acceptance of the contributions by the education trust fund.



§ 8-50-702 - Part definitions -- Teachers' contributions to the volunteer public education trust.

(a) As used in this part, unless the context otherwise requires:

(1) "Local education agency" or "LEA" has the same definition as used in § 49-3-302; and

(2) "Teacher" has the same definition as used in § 8-34-101.

(b) (1) All LEAs may make available to any teacher the option of contributing to the volunteer public education trust fund by payroll deductions.

(2) The authorization form for deductions provided by an LEA shall conform to that required for state employees in § 8-50-701(b).

(3) The LEA shall allow any teacher to revoke, alter, or amend that teacher's authorization for deduction of contributions by written notification at any time.






Part 8 - Leave for State Employees

§ 8-50-801 - Annual leave.

(a) Each officer and employee of the several departments and agencies of the state government who is scheduled to work one thousand six hundred (1,600) hours or more in a fiscal year, whether compensated on hourly, daily, monthly or on a piecework basis, shall be granted absence from work with pay based upon that officer's or employee's accrued annual leave, the time and amount of absence to be approved at the discretion of the head of the department or agency and subject to audit by the commissioner of human resources.

(b) An eligible employee shall accrue annual leave based on the total creditable service as follows:

(1) Any officer or employee who has less than five (5) years of full-time service and was not in the active employment of the state of Tennessee on July 1, 1969, shall accrue annual leave at the rate of one (1) day for each month of service or major fraction thereof, and may accumulate a maximum of thirty (30) work days;

(2) Any officer or employee who has less than five (5) years of full-time service and was an active employee of the state of Tennessee on July 1, 1969, and has had continuous employment since July 1, 1969, shall accrue annual leave at the rate of one and one-half (11/2) days for each month of service or major fraction thereof, and may accumulate a maximum of thirty-six (36) work days;

(3) Any officer or employee who has five (5) years and less than ten (10) years of full-time service shall accrue annual leave at the rate of one and one-half (11/2) days for each month of service or major fraction thereof and may accumulate a maximum of thirty-six (36) work days;

(4) Any officer or employee who has ten (10) years and less than twenty (20) years of full-time service shall accrue annual leave at the rate of one and three-quarters (13/4) days for each month of service or major fraction thereof and may accumulate a maximum of thirty-nine (39) work days; and

(5) Any officer or employee who has twenty (20) years or more of full-time service shall accrue annual leave at the rate of two (2) days for each month of service or major fraction thereof and may accumulate a maximum of forty-two (42) work days.

(c) Saturdays, Sundays and official holidays shall not be counted in computing the period of time to which an officer or employee is entitled, unless such days are considered as work days for the employee in the employee's particular assignment.

(d) (1) For purposes of determining accrual rates and maximum accrual limits, one thousand nine hundred fifty (1,950) hours shall constitute a full-time work year. Any month, which was part of a one thousand six hundred (1,600) hour or greater annual schedule, in which an eligible employee is scheduled to work a full month, and actually works one tenth (1/10) of one (1) hour more than one half (1/2) the scheduled hours, shall be creditable for purposes of subdivisions (b)(1)-(5).

(2) For individuals holding full-time positions in the department of education which require three (3) years' experience as a certified professional employee in a Tennessee public school system, prior teaching or administrative experience in Tennessee public schools shall be creditable for purposes of subdivisions (b)(1)-(5), not to exceed three (3) years.

(e) Part-time employees, employees holding temporary positions for less than six (6) months, seasonal employees, and emergency employees in the state service are expressly excluded from the provisions hereof.

(f) An eligible employee who is compensated for overtime work by receiving compensatory time instead of overtime pay shall be entitled, at any time during the year, to use annual time before having to use compensatory time when the employee has accumulated annual time within two (2) days of the maximum annual time the employee is allowed to accumulate in such employee's service group code.



§ 8-50-802 - Sick leave.

(a) (1) Sick leave may be granted to each officer and employee who is scheduled to work one thousand six hundred (1,600) hours or more in a fiscal year, whether compensated on an hourly, daily, monthly, or piecework basis, at the rate of one (1) day for each month of service or major fraction thereof, at the discretion of the head of the department or agency and with the approval of the commissioner of human resources.

(2) Sick leave shall be cumulative for all earned days not used. Saturdays, Sundays, and official holidays falling within a leave period shall not be charged as leave, unless such days are considered as work days for the employee in the employee's particular assignment. Part-time employees, employees holding temporary positions for less than six (6) months, seasonal employees, and emergency employees in the preferred service are expressly excluded from this subsection (a).

(3) Sick leave may only be used for absence from duty because of illness or disability due to accident of employee, the employee's exposure to contagious diseases, or because of illness or death in the immediate family of the employee for such period as the attendance of the employee shall be necessary, except as hereinafter provided.

(4) Sick leave may be used for maternity or paternity leave for a period not to exceed the employee's accumulated sick leave balance or thirty (30) working days, whichever is less. In order to be eligible for the use of sick leave as maternity or paternity leave, the employee must submit a written request therefor, together with a statement from the attending physician indicating the expected date of confinement, not later than the end of the fifth month of pregnancy. In the event both parents are state employees, the aggregate of sick leave used for maternity and paternity leave is limited to thirty (30) days.

(5) An employee may be required to present evidence in the form of personal affidavits, physicians' certificates, or other testimonials, at the request of the appointing authority or the commissioner of human resources, to support the reason for any absence during the time for which sick leave was taken. The appointing authority may not deny sick leave to any employee who furnishes a statement of a licensed physician or accredited Christian Science practitioner in support of the reason for the absence. However, the appointing authority may require additional documentation if, upon further investigation, there is substantial evidence of sick leave abuse by the employee.

(b) Each officer and employee who is employed full time and who has accumulated the maximum number of allowable annual leave days shall have any additional leave days accrued in excess of the maximum amount transferred annually to the officer's or employee's credit as sick leave.

(c) (1) The commissioner of human resources shall develop policies and procedures which shall allow for the transfer of sick leave between employees who are covered by this part.

(2) Employees shall be members of the sick leave bank established in part 9 of this chapter to be eligible for a transfer of sick leave from another employee.

(3) The commissioner shall establish one (1) open enrollment period for the sick leave bank following April 12, 1994, which shall be in addition to the enrollment period established in § 8-50-905(c). Such open enrollment period shall not exceed sixty (60) days.



§ 8-50-803 - Full-time service accrual for annual or sick leave purposes.

(a) In determining the amount of full-time service accrued by an employee of the state of Tennessee, all full-time service accumulated while employed in any agency, office, or department of the state or in any state college or university shall be credited for purposes of the leave computation set out in §§ 8-50-801 and 8-50-802. Any former member of the general assembly who, as of July 1, 1988, was eligible to accrue annual leave under § 8-50-801, shall be credited for each year of legislative service as twelve (12) months of full-time service for all time served in the general assembly when determining the annual leave computation in § 8-50-801.

(b) In addition, all earned leave accrued while employed in any agency, office or department of the state or in any state college or university shall be fully transferable between such agencies, offices, departments, colleges and universities.

(c) In addition, all earned sick leave provided for by §§ 49-5-701, 49-5-707, and 49-5-710, which is accrued by a teacher employed by a local school board in Tennessee who leaves the employ of that board and becomes an employee of any agency, office, department, or institution of the state or any state college or university, and participates in the sick leave program provided in this part, shall be considered accumulated state sick leave under the provision of § 8-50-802.

(d) Any person may waive such conversion by notice to the authority responsible for that person's appointment.

(e) The previous employer shall certify to the new employer that the sick leave for which credit is being sought actually is accrued and due and is substantiated by records of the agency compiled during the course of such employment and not from records compiled solely for purposes of establishing leave credit.

(f) The conversion of sick leave under this section shall be available to any employee who has transferred employment from a local school system to any herein named agency of state government.



§ 8-50-804 - Employees returning to state service -- Credit for prior employment.

(a) Whenever an employee who has worked on a full-time, continuous basis for the state of Tennessee for at least one (1) full year leaves state employment in good standing and returns to state service as a full-time state employee, the employee shall immediately be credited with all sick leave to which the employee was entitled at the time of the previous termination; provided, that any such employee having had at least one (1) full year of employment and returning to state service as a full-time state employee who has had any interim employment with the state of Tennessee for less than one (1) year shall not be disqualified from receiving such credited sick leave to which the employee was otherwise qualified to receive because of the employee's prior employment with the state.

(b) The personnel officer or appointing authority of the last employing department shall be responsible for certifying entitlement to such sick leave credit to the agency reemploying the employee so entitled.

(c) This section shall be effective as to eligible employees who have returned to state service.



§ 8-50-805 - Previous local school board employees or teachers -- Sick leave.

The provisions of §§ 8-50-803 and 8-50-804 do not apply to state employees or teachers employed by a local school board in Tennessee who leave the employ of the state or of that board in good standing and become full-time state employees within six (6) months of the date of termination. Such employees shall immediately be credited with all sick leave to which they were entitled at the time of the previous termination.



§ 8-50-806 - Leave for adoptive parents.

Special leave shall be granted for a period of thirty (30) working days to adoptive parents. Employees may use sick leave for all or a portion of that thirty (30) days, not to exceed the employee's leave balance if the child is one (1) year old or less; in the event both parents are state employees, the aggregate of sick leave used for such purpose is limited to thirty (30) days. In order to be eligible for adoptive leave, the employee shall submit to the appointing authority a statement from a state-licensed child-placing agency verifying the adoption. Additional special leave may be granted at the discretion of the appointing authority not to exceed one (1) year. In the event the adoption process is not completed, the approval of leave pursuant to this section is rescinded. The provisions of this section shall not apply in case of stepchild or adult adoption.



§ 8-50-807 - Termination compensation.

(a) Each officer and employee entitled to annual leave by the provisions of this part shall be compensated upon termination for the officer's or employee's unused accrued annual leave. Annual and sick leave shall not be accrued during a terminal leave period.

(b) All persons entitled to terminal leave who are subject to retirement under the state retirement system or teachers' retirement system shall be compensated for their terminal leave prior to the effective date of their retirement.

(c) All persons entitled to terminal leave at death, the compensation covering the same shall be paid to their estate or to their designated beneficiary.

(d) Any employee who is dismissed or terminated from state service for gross misconduct, or who resigns from state service to avoid dismissal for gross misconduct, or who was guilty of gross misconduct prior to leaving state service, shall not be entitled to collect any of the benefits hereunder.



§ 8-50-808 - Estates of deceased employees -- Beneficiaries.

(a) The estate of any employee, on the employee's death, or the estate of any deceased employee which is being compensated for terminal leave on June 3, 1981, shall be compensated for the employee's unused and accrued sick leave in the same manner that the estates of deceased employees are compensated for terminal leave.

(b) An employee may designate a beneficiary to receive payment for accrued annual, sick leave and compensatory leave upon the employee's death. Unless an employee designates differently, the beneficiary shall be the same as designated for receipt of retirement benefits with the Tennessee consolidated retirement system.



§ 8-50-809 - Applicability -- Exemptions.

(a) These provisions for annual, sick leave and terminal leave do not apply to the members of the instructional staffs of the special schools administered by the department of education.

(b) The provisions of this part, except those provisions which relate to annual/sick leave transfer, or sick leave reinstatement, shall not apply to officers or employees of the University of Tennessee system or the state university and community college system. The board of trustees of the University of Tennessee system and the board of regents of the state university and community college system shall prepare a leave policy to apply to their respective officers and employees which, in terms of total paid time off, would be substantially in accordance with provisions of this part for other state employees. Such policies shall be approved by the commissioner of finance and administration and filed with the comptroller of the treasury. Nothing in this part shall prohibit or modify the creation or approval of a sick leave bank pursuant to § 8-50-925 at institutions governed by the board of regents of the state university and community college system or the board of trustees of the University of Tennessee.



§ 8-50-810 - American Red Cross disaster leave.

A state employee who is a certified disaster service volunteer of the American Red Cross may be granted leave from work with pay for a period not to exceed fifteen (15) work days in each year to participate in specialized disaster relief services for the American Red Cross. The employee shall be released from work for this function upon request of the American Red Cross for the services of that employee, and upon the approval of that employee's appointing authority. The appointing authority shall compensate an employee granted extra leave under this section at the employee's regular rate of pay for those regular work hours during which the employee is absent from the employee's work. This leave shall not affect the employee's regular leave status.



§ 8-50-811 - Employees of boards, commissions and agencies.

(a) An employee of any board, commission or agency created by the supreme court of Tennessee shall be eligible to accrue leave commencing July 1, 2002, pursuant to the provisions of this part that apply to state employees. Any years of service rendered by the employee to any such board, commission or agency prior to July 1, 2002, shall be used in determining accrual rates and maximum accrual limits.

(b) Any unused leave accrued prior to July 1, 2002, while employed by any board, commission or agency described in subsection (a) shall be considered accumulated leave for purposes of this part provided that:

(1) The administrative office of the courts certifies that the leave for which credit is being sought actually is accrued and due and is substantiated by records of the applicable board, commission or agency compiled during the course of employment for which the leave was earned and not from records compiled solely for purposes of establishing leave credit; and

(2) The amount of accrued leave shall not exceed the amount that would have been accumulated under this part had the employees been deemed state employees prior to July 1, 2002.






Part 9 - Sick Leave Banks

§ 8-50-901 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Employee organization" means any organization:

(A) With membership open to all state employees;

(B) Which has a payroll deduction established by § 8-23-204; and

(C) Which has a membership of more than twenty percent (20%) of the total number of state employees;

(2) "Member" or "participant" means any state employee who has joined the bank by making the initial donation of the minimum number of days necessary and has donated subsequently assessed days;

(3) "Sick leave" means a designated amount of compensated leave accumulated pursuant to part 8 of this chapter that is granted to a member who through personal illness, injury, disability or quarantine, is unable to perform the duties of the member's state position. Sick leave may not be granted for the period of disability when moneys are paid to the member under the Workers' Compensation Law, compiled in title 50, chapter 6;

(4) "Sick leave bank" or "bank" means a system of accounting for voluntarily pooled and irrevocably donated accumulated personal sick leave which is collected for the purpose of providing sick leave to members of the program who have suffered a personal illness, surgery, disability or quarantine and whose sick leave is exhausted;

(5) "Sick leave bank trustees" or "trustees" means those persons appointed to govern the activities of the sick leave bank as provided by §§ 8-50-901 -- 8-50-909; and

(6) "State employee" means all employees in state service, legislative branch, and constitutional officers who accrue sick leave pursuant to part 8 of this chapter and all employees and teachers of all state special schools.



§ 8-50-902 - Establishment.

Establishment of the sick leave bank shall be in accordance with the following:

(1) Sick leave accumulated under the provisions of part 8 of this chapter may be donated to the bank;

(2) Only one (1) sick leave bank will be established for all employees of the state of Tennessee; provided, that any sick leave banks for persons employed by the state which were authorized prior to July 1, 1988, shall continue in operation and shall continue to be effective in terms of their enacting legislation; and

(3) A minimum of one hundred (100) state employees must petition the commissioner of finance and administration in accordance with the provisions of this part.



§ 8-50-903 - Board of trustees.

When authorization to establish a sick leave bank has been granted by the commissioner of finance and administration, the sick leave bank trustees shall be established as follows:

(1) Not later than thirty (30) days following the commissioner's authorization, a board of trustees shall be established;

(2) The board of trustees will be comprised of the commissioners of human resources and of finance and administration, the state treasurer, the executive director of the fiscal review committee, or their designees, and three (3) members, one (1) from each grand division and each employed by a different department or agency, selected by the employee organization at their annual legislative convention;

(3) All appointments shall be for three-year staggered terms and can be replaced only because of death, retirement, resignation, and/or discontinuation of employment or the expiration of a term;

(4) Any vacancy shall be filled for the remainder of the term by the appointing authority in the same manner as original appointments were made;

(5) Trustees are eligible to succeed themselves; and

(6) The seven (7) trustees originally appointed shall draw lots for four (4) positions for three-year terms, and three (3) positions for two-year terms, to become effective August 1 next; thereafter all terms begin on August 1.



§ 8-50-904 - Rules and regulations.

(a) The trustees shall provide for rules and regulations not inconsistent with §§ 8-50-901 -- 8-50-909.

(b) These rules and regulations shall be established and adopted by the board of trustees, exclusive of the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2.

(c) Rules shall be on file in the office of the commissioner of human resources and in the personnel office of each department and agency of the executive branch of government within sixty (60) days of the authorized establishment of a sick leave bank pursuant to § 8-50-902.

(d) Nothing in this section shall be construed in such a manner as to prevent the board of trustees from adopting rules more stringent, relative to membership and use of leave from the bank, than the general provisions of this part.

(e) The board may adopt rules which allow the payment of minor administrative costs from the sick leave bank.



§ 8-50-905 - Eligibility -- Notice -- Election -- Withdrawal.

(a) All employees and teachers of all state special schools and all persons employed by state government who are entitled to accrue sick leave pursuant to part 8 of this chapter, and who have been employed by state government or any state special school for twelve (12) full months immediately preceding application for participation, and who have a sick leave balance in an amount to be determined by the board of trustees, are eligible to participate in the sick leave bank.

(b) Upon the establishment of a sick leave bank and selection of the trustees therefor, the commissioner of human resources shall notify all state employees that they are eligible to participate in the sick leave bank. Following such notice, any state employee may indicate on forms prepared and approved by the trustees and distributed by the commissioner a desire to participate in the bank by submitting such forms to the office which handles records for sick leave for the state.

(c) Employees and teachers of all state special schools and state employees electing to participate shall do so during the months of August, September, or October of any year.

(d) By written notice to the trustees, a member may withdraw from the bank participation on any June 30. Membership withdrawal results in forfeiture of all days contributed.



§ 8-50-906 - Donations -- Assessments.

(a) The board of trustees shall determine the number of days of sick leave to be deducted from the sick leave balance of state employees who elect to participate in the bank. Any state employee who elects to participate in the bank shall initially have a minimum of three (3) days of sick leave deducted from that employee's personal accumulation and donated to the sick leave bank.

(b) Donations to the sick leave bank are nonrefundable and nontransferable.

(c) At any time the number of days in the sick leave bank is less than one hundred (100), or one (1) per member if there are more than one hundred (100) members, or at any time deemed advisable, the trustees shall assess each member one (1) or more days of accumulated sick leave. If a member has no accumulated sick leave at the time of assessment, the first earned days shall be donated as they are accrued by the employee.



§ 8-50-907 - Criteria and procedure for distribution.

(a) The sick leave bank trustees shall establish the criteria for distributing sick leave from the bank, hear appeals of denials of request for sick leave, and prescribe the form and manner of participation in the bank.

(b) All actions of the trustees require four (4) affirmative votes.

(c) The appropriate division of the department of human resources shall determine whether or not to grant or deny all initial requests for sick leave to be distributed from the sick leave bank in accordance with the rules and regulations promulgated by the trustees within ten (10) business days of receipt of all necessary documentation.

(d) The trustees shall establish criteria and procedures for appeal of a rejected initial request. The trustees must decide every pending appeal within thirty (30) days of the receipt of the appeal.

(e) Members of the sick leave bank shall be eligible to make application to the bank for sick leave only after having been a member of the bank for thirty (30) calendar days.

(f) A participant shall not receive any sick leave from the bank until after having exhausted all accumulated sick and annual leave.

(g) The trustees may establish regulations restricting the number of days which may be withdrawn from the bank by one (1) member on account of one (1) illness, particularly any known illness existing at the time the employee elected to participate in the bank.

(h) Grants of sick leave from the bank shall not be made to any member on account of elective surgery, illness of any member of the participant's family, or during any period the member is receiving disability benefits from social security or the state retirement plan.

(i) Leave grants from the bank shall not be more than thirty (30) consecutive days for which the individual applicant would have otherwise lost pay. Applicants may submit requests for extensions of sick leave grants before or after their prior grants expire. The maximum number of days any participant may receive as a result of any one (1) illness, or recurring diagnosed illness, or accident is ninety (90) days.

(j) In the event that a member is physically or mentally unable to make a request to the sick leave bank for use of sick leave days, a family member or agent may file a request.

(k) If the trustees or their designees for administration determine it necessary, they may require a physician's certificate of condition from any member requesting additional leave. Refusal to comply will result in denial of the pending request for use of sick leave days from the bank.

(l) Sick leave granted a member from the bank need not be repaid by the individual member, except as all members are uniformly assessed.

(m) All records of the sick leave bank shall be kept in the office of the department of human resources whose responsibility it is to keep records of sick leave.



§ 8-50-908 - Loss of right to benefits.

A member shall lose the right to obtain the benefits of the sick leave bank by:

(1) Resignation or termination of employment with the state of Tennessee;

(2) Cancellation of participation which is effective only on June 30 next;

(3) Refusal to honor such assessment as may be required from time to time by the trustees to maintain an adequate number of reserve days in the bank;

(4) Being on approved leave of absence with the exception of personal illness or disability leave; or

(5) Retirement.



§ 8-50-909 - Dissolution.

In the event the sick leave bank is dissolved, the total number of days on deposit shall be returned to the then participating members and credited to their personal sick leave accumulation in proportion to the number of days each has contributed individually. Days returned under this section and credited to the individual participant's accumulation shall be rounded to the nearest one-half (1/2) day.



§ 8-50-910 - Deduction of donation cost.

Any cost arising from a donation of sick leave by a participating employee to the sick leave bank shall be deducted from the budget of the department or agency employing the person who makes the donation.



§ 8-50-925 - Institutions of higher education.

(a) As used in this section, unless the context otherwise requires:

(1) "Branch" refers to any one (1) of the campuses governed by the board of trustees of the University of Tennessee which is listed in § 49-9-202;

(2) "Faculty" means officers and members of the teaching staffs of the University of Tennessee and the state university and community college system of Tennessee; and

(3) "Institution" refers to any one (1) of the campuses governed by the board of regents of the state university and community college system which is listed in § 49-8-101.

(b) A sick leave bank may be established at any institution within the state university and community college system of Tennessee, or at any of the branches of the University of Tennessee. To form a sick leave bank at any such institution or branch, a minimum of twenty (20) faculty shall petition the chief executive officer at such institution or branch to authorize and direct the establishment of a sick leave bank.

(c) Within thirty (30) days after receipt of the petition, the chief executive officer shall appoint five (5) sick leave bank trustees. At least three (3) of the appointees shall be faculty who devote a majority of their time to classroom instruction. All appointments shall be for three-year terms after an initial appointment term of one (1) year for two (2) trustees, two (2) years for two (2) trustees and three (3) years for one (1) trustee. The sick leave bank trustees shall hold their first meeting and elect a chair within ten (10) days of their appointment. Trustees shall be eligible for reappointment and any vacancy resulting from expiration of a term, retirement, resignation, discontinuation of employment or death shall be filled immediately by the appointing authority.

(d) (1) Preparation of the sick leave bank plan shall be the responsibility of the sick leave bank trustees. The plan shall provide for membership eligibility of all faculty at the institution or branch. The trustees shall administer the sick leave bank and approve or reject each request for additional sick leave. All actions by the trustees will require three (3) affirmative votes. It shall be the specific responsibility of the trustees to adopt reasonable rules for assessment or contribution of sick leave days to maintain an adequate reserve of usable days for bank members based upon total membership and projected potential need. The plan prepared by the trustees shall include, but not be limited to, rules on the following subjects:

(A) A thirty-day membership requirement before an individual may apply for bank sick leave days;

(B) A requirement that an individual exhaust all accumulated sick leave prior to receiving bank sick leave days;

(C) A restriction on the number of days which may be withdrawn from the bank by one (1) member on account of one (1) illness, particularly any known illness at the time the individual elected to participate in the bank;

(D) A restriction that bank sick leave shall not be used for elective surgery, or illness of any member of the individual's family, or during any period an individual is receiving disability benefits from social security or a retirement plan;

(E) The procedure and forms to be used when individuals apply for sick leave days;

(F) A restriction that initial grants of sick leave to individual applicants shall not exceed twenty (20) consecutive days for which the applicant would have otherwise lost pay, and the procedure for requesting additional sick leave days to a maximum of sixty (60) days in any fiscal year, or ninety (90) days for any one (1) illness, or recurring diagnosed illness, or accident;

(G) A procedure for family members or agents making a request on behalf of an individual participant when that individual is physically or mentally unable to apply for sick leave;

(H) Any circumstance that would require a physician's certification of illness or condition, the procedures to be followed by the individual applicant, and a clear statement that refusal to submit a physician's statement will result in denial of the application for bank sick leave days;

(I) Loss of the right to apply for bank sick leave because of resignation or termination of employment, retirement, cancellation of membership, refusal to honor sick leave bank trustee assessments of sick leave from individuals, or being on leave of absence in a non-pay status for reasons other than illness, injury, or disability;

(J) An annual enrollment period for new members; and

(K) Conditions for withdrawal of membership with a clear provision that assessed or contributed days are nonrefundable and nontransferable.

(2) Grants of sick leave from the bank shall not be conditioned upon repayment of days used or waiver of other employment benefits or rights provided by the applicable institution or branch. The trustees shall act affirmatively or negatively on all applications within ten (10) calendar days of receipt of the application. All records of the sick leave bank and minutes of trustee meetings shall be kept by the personnel office of the institution or branch.

(e) Within sixty (60) days after appointment, the trustees shall submit the proposed sick leave plan rules to the chief executive officer to determine whether the plan as submitted by the trustees is consistent with the provisions of this section. The chief executive officer may direct the trustees to make changes in the plan if such changes are necessary to the operation of the bank or are required by law. The chief executive officer shall establish the effective date of operation of the bank, such date to be not later than one hundred eighty (180) days after the date of receipt of the original petition by the faculty to create the bank.

(f) The sick leave bank trustees shall notify all faculty of their eligibility to participate in the bank and the enrollment period. Enrollment forms, notices, copies of the final plan and rules adopted by the trustees shall be made available to all faculty at least thirty (30) days prior to the established effective date for the plan. The initial enrollment period shall last for a minimum of forty-five (45) days from the date membership materials are available to faculty. Any eligible person electing to participate by filing the required enrollment forms shall donate a maximum of three (3) days of accumulated sick leave as the initial enrollment assessment. Such donation of sick leave shall be deducted from the person's personal accumulated sick leave and shall be nonrefundable.

(g) In the event that dissolution of the sick leave bank becomes necessary because the institution or branch is closed, or because membership in the bank falls below twenty (20) individuals, the total days on deposit shall be returned to the participating members at the time of the dissolution and credited to their personal sick leave accumulation in proportion to the number of days each has contributed individually. Days returned and credited to an individual shall be rounded to the nearest one-half (1/2) day.



§ 8-50-926 - Non-faculty university and college employees to be included.

The University of Tennessee and the state university and community college system are directed to establish a sick leave bank for their non-faculty employees pursuant to the terms of § 8-50-925.



§ 8-50-935 - Non-faculty positions in education department to be covered.

The department of education is directed to establish for its non-faculty positions at the Tennessee School for the Blind, Tennessee School for the Deaf, Alvin C. York Institute, and West Tennessee School for the Deaf, a sick leave bank pursuant to former title 49, chapter 50, part 11 and for all its employees not otherwise included in a sick leave bank.



§ 8-50-945 - Legislative sick leave bank for catastrophic or acute illnesses.

(a) In addition to any other sick leave bank established for state employees, there is hereby established the sick leave bank for the employees of the legislative branch of the state government. Sick leave accumulated by such employees pursuant to the provisions of part 8 of this chapter or otherwise may be donated to the bank. The legislative sick leave bank shall be for catastrophic or acute illnesses for full-time legislative employees, but participation in such sick leave bank shall not prohibit or restrict any legislative employee from participation in any other sick leave bank for state employees.

(b) The speaker of the senate and the speaker of the house of representatives may establish a sick leave bank upon petition of ten (10) legislative employees requesting the establishment of a sick leave bank and upon approval of a sick leave bank plan.

(c) (1) The sick leave bank shall be administrated by an advisory group composed of the director of legislative administration or designee, the director of legal services or designee, the executive director of fiscal review or designee, a full-time senate employee appointed by the speaker of the senate, and a full-time house of representatives employee appointed by the speaker of the house of representatives. Any designee shall be approved by the speakers.

(2) The advisory group shall approve or reject each request for additional sick leave.

(3) (A) Such group shall prepare and submit to the speakers a sick leave bank plan for the operation of such bank within fifteen (15) days of the establishment of such bank. Such plan shall include, but not be limited to:

(i) Eligibility and procedural requirements for application for and granting of bank sick leave days;

(ii) A requirement that an individual exhaust all accumulated sick leave, annual leave and compensatory leave time before utilizing sick leave bank time;

(iii) Procedures for an employee to make specific sick leave contributions for and designations of the recipients of such leave;

(iv) Amount of time which may be withdrawn from the bank by one (1) employee on account of one (1) illness;

(v) Procedures for returning donated sick leave to the donors;

(vi) Procedures and forms for the operation of the bank.

(B) The group shall consider written suggestions of legislative employees in the development of the plan and in changes to the plan prior to submitting them to the speakers.

(d) All records of the sick leave bank and minutes of advisory group meetings shall be kept by the office of legislative administration.






Part 10 - State Employee Associations

§ 8-50-1001 - Access to state employees -- Literature.

(a) Any member or authorized agent of an employee association meeting the requirements of § 8-23-204(a)(2) shall have access during, before and after regular working hours to state employees in nonwork areas and in areas open to the public in all state offices, facilities and grounds; provided, that there is no interruption in the routine operation of the workplace.

(b) All state offices and facilities shall be provided a bulletin board to which employees have access. The posting of literature on bulletin boards in state facilities and the distribution of literature in nonwork areas of state facilities, offices and grounds is permitted by members and authorized agents of any employee association meeting the requirements of subsection (a).






Part 11 - Athletic Competition Leave

§ 8-50-1101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Olympic competition" means the official Olympic games, sanctioned by the United States Olympic Committee, in which the United States competes as a national body;

(2) "Pan-American competition" means the official Pan-American games, sanctioned by the United States Olympic Committee, in which the United States competes as a national body;

(3) "Public employee" means any person holding a position by appointment or employment in the service of a public employer;

(4) "Public employer" means:

(A) The state of Tennessee;

(B) A county, city, town, municipality or any other political subdivision of the state;

(C) A school district or any governmental entity operating a public school, vocational school, technical school, college, junior college or university;

(D) A public improvement or special district;

(E) A public authority, commission or public benefit corporation; or

(F) Any other public corporation, agency or instrumentality or unit of government which exercises governmental powers under the laws of the state;

(5) "Team" means any group leader, coach, official or athlete who comprises the official delegation of the United States to world, Pan-American or Olympic competition; and

(6) "World level competition" means any amateur competition between any athlete or athletes representing the United States and any athlete or athletes representing any foreign country, where the competition is sanctioned by the national governing body of the United States for that sport in which the public employee seeking leave under this provision plans to compete.



§ 8-50-1102 - Eligibility -- Granting of leave.

(a) Eligibility for leave under this part shall be limited to those public employees who qualify as members of a United States team for athletic competition, on the world, Pan-American or Olympic level in a sport contested in either Pan-American or Olympic competitions.

(b) The granting of leave under this part shall be discretionary with the public employer.

(c) In order to qualify for leave under this part, a public employee must:

(1) Be actively working for the public employer from whom the leave is requested at the time the request is made;

(2) Request such leave of absence from the public employer a reasonable period which, whenever practicable, will be fifteen (15) days prior to the date the public employee wishes such leave to commence;

(3) At the time of the request for the leave of absence:

(A) Provide the public employer with the actual or anticipated dates of the competition in which the public employee expects to compete or participate, together with the dates of any official training camp period required for preparation for competition;

(B) Specify the total number of days of leave that will be necessary in order for the public employee to participate in and prepare for the athletic competition or competitions involved; and

(C) Submit to the public employer satisfactory evidence of qualification and selection for participation in the athletic competitions covered by this part.



§ 8-50-1103 - Purpose and duration of leave.

Leave shall be available only for the purpose of preparing for and engaging in the competitions set forth herein, and in no event shall the total of all such leave exceed the period of the official training camp and competition combined plus a reasonable amount of travel time or ninety (90) calendar days a year, whichever is less.



§ 8-50-1104 - Inability to continue participation -- Notice -- Return.

A public employee who has been granted leave pursuant to this part, who thereafter is for any reason unable to further participate in the training period or competition covered by such leave, shall be required to immediately notify that employee's public employer of such inability, and such public employee may be required at the election of the public employer to return to and resume the duties of the employee's position forthwith, if such public employee is physically able to do so; provided, that any public employee who has traveled to locations of actual competition shall not be required to return prior to completion of such competition or until the scheduled departure date of the team of which the public employee is a member, whichever is later.



§ 8-50-1105 - Compensation.

A public employee granted leave pursuant to the provisions of this part may be paid at the discretion of the employer.



§ 8-50-1106 - Extension of employment.

This part shall not be construed to authorize or require extension of any employment beyond the time at which it would otherwise terminate by operation of law, rule or regulation.






Part 12 - Other Post-Employment Benefit Investment Trust Act of 2006

§ 8-50-1201 - Short title.

This part shall be known and may be cited as the "Other Post-Employment Benefit Investment Trust Act of 2006."



§ 8-50-1202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Other post-employment benefits" or "post-employment benefits" means non-pension benefits paid on behalf of former employees or the former employees' beneficiaries after separation from service. The benefits may include, but shall not be limited to, medical, prescription drugs, dental, vision, hearing, medicare part B or part D premiums, life insurance, long-term care, and long-term disability;

(2) "Political subdivision" means any Tennessee local governmental entity, including, but not limited to, any municipality, metropolitan government, county, utility district, school district, public building authority, and development district created and existing pursuant to the laws of Tennessee, or any instrumentality of government created by any one (1) or more of the named local governmental entities or by an act of the general assembly; and

(3) "State funding board" or "funding board" means the board created pursuant to § 9-9-101.



§ 8-50-1203 - Establishment of trust.

A political subdivision may, by resolution legally adopted and approved by its chief governing body, establish an investment trust for the purpose of pre-funding other post-employment benefits accrued by employees of the political subdivision, to be paid as they come due in accordance with the arrangements between the employers, the plan members and their beneficiaries. This authorization shall be subject to the following conditions:

(1) The chief governing body must establish a written plan of the post- employment benefits provided;

(2) (A) The investment committee of the political subdivision must adopt, in writing, an investment policy authorizing how assets in the trust may be invested. The policy shall not authorize assets in the trust to be invested in any instrument, obligation, security, or property that would not constitute a legal investment for assets of Tennessee domestic life insurance companies;

(B) Notwithstanding subdivision (2)(A), the investment committee of a political subdivision may adopt, in writing, an investment policy authorizing assets in the trust to be invested and managed in accordance with the investment policy the political subdivision utilizes to manage pension assets; provided, however, that the pension fund management must conform to the Tennessee Uniform Prudent Investor Act of 2002, compiled in title 35, chapter 14;

(3) The trust must conform to all applicable laws, rules and regulations of the internal revenue service, if any. Notwithstanding any provision of subdivision (4) to the contrary, it shall be the sole responsibility of the political subdivision to ensure that the trust conforms to the laws, rules and regulations of the internal revenue service; and

(4) The trust document must be submitted to the state funding board for approval.



§ 8-50-1204 - Trust conditions.

(a) Any trust created under this part shall be irrevocable, and the assets thereof shall be preserved, invested and expended solely pursuant to and for the purposes of this part and shall not be loaned or otherwise transferred or used for any other purpose. The assets of the trust shall be expended solely to:

(1) Make payments for other post-employment benefits pursuant to and in accordance with terms of the political subdivision's respective post-employment benefit plan; and

(2) Pay the cost of administering the trust.

(b) Any investment trust so created shall have the powers, privileges and immunities of a corporation; and all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held in trust for the purpose for which received.

(c) Notwithstanding any law to the contrary, all assets, income and distributions of the investment trust shall be protected against the claims of creditors of the political subdivisions, plan administrators, and plan participants, and shall not be subject to execution, attachment, garnishment, the operation of bankruptcy, the insolvency laws or other process whatsoever, nor shall any assignment thereof be enforceable in any court.



§ 8-50-1205 - Powers and duties.

In addition to the powers granted by any other provisions of this part, the chief governing body of a political subdivision that establishes an investment trust under this part shall have the powers necessary or convenient to carry out the purposes and provisions of this part and the purposes and objectives of the investment trust, including, but not limited to, the following express powers:

(1) To invest any funds of the trust in any instrument, obligation, security, or property that constitutes legal investments, as provided in the investment policy adopted pursuant to § 8-50-1203(2);

(2) To contract for the provision of all or any part of the services necessary for the management and operation of the investment trust;

(3) To contract with financial consultants, auditors, and other consultants as necessary to carry out its responsibilities under this part;

(4) To contract with an actuary or actuaries in determining the level of funding necessary by that political subdivision to fund the other post-employment benefits offered by the subdivision;

(5) To prepare annual financial reports, including financial statements, following the close of each fiscal year relative to the activities of the trust. The statements and reports shall contain the information that is prescribed by the board and shall be prepared in accordance with the governmental accounting standards board; and

(6) Upon the request of the state funding board, to file the annual report and financial statements with the chair of the funding board. The report and statements shall be filed with the chair of the board within ninety (90) calendar days from the date of the request, unless the chair extends the time in writing.



§ 8-50-1206 - Audit.

The annual report, including financial statements, all books, accounts and financial records of any trust created under this part shall be subject to audit by the comptroller of the treasury. Any political subdivision maintaining a trust under this part may, with the prior approval of the comptroller of the treasury, engage licensed independent public accountants to perform the audits. The audit contract between the political subdivision and the independent public accountant shall be on contract forms prescribed by the comptroller of the treasury. The political subdivision shall be responsible for reimbursement of the costs of audits prepared by the comptroller of the treasury and the payment of fees for audits prepared by licensed independent public accountants.



§ 8-50-1207 - Scope of part.

Nothing in this part shall be construed to define or otherwise grant any rights or privileges to other post-employment benefits. The rights and privileges, if any, shall be governed by the terms of the political subdivisions' respective post-employment benefit plans.









APPENDIX Superseded Retirement Systems

1. Former Governors and Spouses

§ 8-107 - Retirement benefits -- "Former governor" defined -- Age, amount, how paid -- Exceptions -- Survival benefits to widow -- Written application required.

Notwithstanding any provision in the Tennessee state employees retirement system to the contrary, this section shall apply only to a "former governor" which shall mean any person, who has been elected as governor of the state of Tennessee and has served as governor at least four (4) years. Benefits payable under this provision in respect of any former governor shall be in lieu of all other benefits to which said governor may otherwise be entitled under this retirement system.

Any former governor, upon reaching age sixty-five (65), shall be eligible to receive a pension. The amount of such pension shall be an amount per annum equal to fifty percent (50%) of the then current annual salary for the office of the governor, payable in twelve (12) equal monthly payments, to commence on the first day of the month following his sixty-fifth birthday and be payable monthly thereafter for life. Any pension payable in accordance with this provision shall not be due or payable, however, during any period of time that a former governor is holding any public office, elective or appointive, or is otherwise on the payroll of any federal, state or local government.

If a former governor dies after he has reached age sixty-five (65), one half (1/2) of the amount of his pension shall be payable thereafter to his widow during her unremarried lifetime. If a former governor dies before reaching age sixty-five (65), a survivor benefit shall be payable to his widow thereafter during her unremarried lifetime. The amount of such survivor benefit shall be determined actuarially so that it has the same value at her then age as a life annuity commencing at age sixty-five (65) providing a monthly benefit of one half (1/2) of the amount of the pension which the former governor would have received if he had lived to age sixty-five (65).

Any benefit payable pursuant to this provision shall be made only upon written application by the former governor or his widow, as the case may be, made to the Tennessee state retirement board.






2. Attorneys General Retirement System

§ 8-618 - Retirement -- Definition of terms.

As used in §§ 8-618 -- 8-622 the following definitions shall apply:

1. "Attorney general" shall mean the attorney general and reporter, any assistant thereof by whatever name known, district attorneys general and their assistants by whatever name called, and any officer or full-time employee of the general assembly or any committee thereof established by statute, who is duly licensed to practice law in Tennessee, whose duty it is to provide facilities for drafting bills or to assist individual legislators in drafting bills or who renders legal advice and services to the members of the general assembly or committees thereof and shall also include the secretary to the attorney general retirement system, who shall be named by the state treasurer.

2. "Service" as herein used shall mean service in any of the above named capacities and also should such official have served as judge of a court of record, the compensation of which shall have been paid entirely from the state treasury, such service shall be included in that for which such person shall be given credit toward his retirement. In case any person eligible for retirement hereunder shall have served in the armed forces of the United States during the existence of a state of war or a period of national emergency, upon leave of absence from his position, such period of time as was spent in such military service shall be construed as a part of his service hereunder.

The term "service" shall mean and include the period of time such person served as a member of the general assembly, and he shall receive credit toward his retirement hereunder for such period of time served as a member of the general assembly. Such person shall pay to the state treasurer in a lump sum a total contribution equal to six per cent (6%) of the compensation he received as a member of the general assembly, including interest at the rate of three per cent (3%) per annum. The contribution and interest shall be paid on or before June 30, 1969.

The term "service" shall also mean and include the period of time any such person now has to his credit in the regular state employees' retirement system. Such person shall receive credit toward his retirement hereunder for such service, provided his accumulated contributions paid into such other retirement system shall be transferred to this system.

3. "System," "retirement system," "attorney general retirement system" means the Attorneys General Retirement System of Tennessee, constituted by §§ 8-618 -- 8-622.

4. "Benefit base" means a sum equal to the annual salary the retired attorney general would have received had he continued in the position from which he retired. Provided further that if as much as five (5) years of the service of such retired attorney general was in the capacity of district attorney general, and his combined services as assistant and district attorney general together total as much as twenty (20) years, his benefit base shall be calculated as if he had retired from the position of district attorney general, regardless of whether his last service was as assistant district attorney or as district attorney general. In the case of retired member whose salary was not fixed by statute, the benefit base will be adjusted in direct proportion to any salary change made by statute for the office held by his employer, computed percentage wise on the effective date of such change.



§ 8-619 - Service required for retirement.

Any attorney general as defined in § 8-618 may retire (a) at the age of seventy (70) upon twenty (20) years' service; (b) at the age of sixty-five (65) upon twenty-four (24) years of service; (c) at the age of sixty (60) upon thirty (30) years of service.

Provided that all persons who have served continuously in this state as assistant attorney general and attorney general for a period of time as much as twenty-one (21) years and who had reached the age of seventy-three (73) years on April 6, 1953, and who had been retired from said service prior to April 6, 1953, and was as much as seventy (70) years of age at the time of his retirement, and whose salary as such assistant attorney general and attorney general was paid entirely from the state treasury, shall be included as a person entitled to receive benefits from §§ 8-618 -- 8-622 on same terms and conditions as those enumerated in said sections.

After September 1, 1958, if any attorney general as defined in § 8-618 should have a total of thirty (30) years service as such attorney general and/or as a member of either the state or teachers' retirement system, the last ten (10) years of which service shall have been as attorney general, such person shall be eligible to retirement, regardless of age, under §§ 8-618 -- 8-622 and shall be given credit thereon for his services in such other retirement system: provided, that his reserve paid to such other retirement system shall be transferred to this retirement system.



§ 8-620 - Membership -- Contributions -- Retirement fund -- Benefits.

A. Membership optional. After September 1, 1958 membership in this retirement system shall be optional with each attorney general as the same is defined in § 8-618. Any attorney general desiring membership in this system shall within six (6) months next after September 1, 1958, signify his desire to become a member thereof by notifying the state treasurer. In case such notice be given to the treasurer subsequent to September 1, 1958, such attorney general shall be required to pay into the hands of the state treasurer the contributions to such retirement fund accruing subsequent to September 1, 1958. Any attorney general becoming such subsequent to September 1, 1958, shall have six (6) months within which to elect to join such system. Upon joinder, he shall contribute to such system from the date of such assumption of office.

Provided further, that beginning with the period July 1, 1968, any attorney general who is presently not a member of said retirement system and who desires to become a member thereof, may become eligible for membership and receive credit for such service toward his retirement in said system for which he may be eligible, or for any subsequent period he may have become attorney general. Upon electing to become a member, such person shall notify the state treasurer in writing of his intention to become a member, and he shall pay to the state treasurer in a lump sum the total amount of the contributions he would have paid into said retirement system plus interest at the rate of four per cent (4%) per annum, compounded annually, as though he had been a member of said retirement system since he first became eligible, or for any subsequent period he may have become attorney general. Upon joinder, he shall make the required monthly contribution.

From and after April 1, 1963, it shall be mandatory that each person appointed or elected as attorney general become a member of this retirement system, except, the mandatory requirement of this section shall not apply to any assistant attorney general or criminal investigator.

B. Contributions. Every member of said retirement system shall contribute monthly to such retirement system six per cent (6%) of his salary beginning as of September 1, 1958, and continuing through June 30, 1970, and three per cent (3%) of his salary beginning July 1, 1970 and continuing so long as he shall be a member of same. Retirement under §§ 8-618 -- 8-622, shall discontinue the membership of the person so retiring. Such contribution shall be paid to the treasurer by withholding the amount thereof from the salary check or voucher of such member.

C. Retirement trust fund. For the purpose of paying the retirement sums provided in §§ 8-618 -- 8-622, there is created a trust fund in the office of the state treasurer to be known as the attorney general's retirement fund. Into it, there shall be paid the contributions herein required for members of such retirement system, plus the fees levied by §§ 8-618 -- 8-622 for such retirement. There shall also be paid into said fund such net amounts as are collected subsequent to July 1, 1955, for such retirement purposes. Each member of such system and each retired member shall have a vested interest in the trust fund herein created and no part of the same shall be diverted to any other purpose nor appropriated by the legislature to different uses. All retirement payments falling due under the terms of §§ 8-618 -- 8-622 shall be made solely and exclusively from the trust fund herein created and no money shall be drawn from the general fund of this state or the treasury for the payment of such obligations. Any member of said retirement system who shall die, resign or otherwise cease to become a member of the system shall be entitled to have repaid him upon request all sums which he has paid into said system by way of such contributions. In lieu of such withdrawal of funds from this system, such member may elect to allow his funds to remain therein, in which case, when such member shall attain the age of fifty-four years with at least ten (10) years of service as attorney general, he shall be entitled to an annual retirement allowance of three and seventy-five hundredths per cent (3.75%) of his benefit base, multiplied by the number of his years of service, which allowance shall be payable in equal monthly instalments for the remainder of his life. Provided further, any person who has been a member of said retirement system for a period of at least five (5) years and such person shall die, resign, or cease to be a member of said retirement system, the contributions paid into said retirement system shall bear interest thereon at the rate of three per cent (3%) per annum.

D. Custody and maintenance of retirement fund. The state treasurer shall be the custodian of the fund herein set up and his official bond shall be liable for the handling thereof. He may invest any moneys in his hands from said fund in securities which at the time of making the investment are, by statute, permitted for the funds of the Tennessee state retirement system. A statement of the financial condition of such trust fund shall be published by the treasurer in connection with his annual report.

The treasurer shall employ an actuary who shall be the technicial adviser on matters regarding the operation of the fund created by this section and shall perform such other duties as are required by the state treasurer in connection therewith. The fee for his services shall be paid from income received on the investments of the fund.

The retirement system created by §§ 8-618 -- 8-622 shall be maintained on an acutarially sound basis with the cost of contributions that would have been made had an acutarially sound contributory system been in effect prior to September 1, 1958, being liquidated by the state over a period of forty (40) years.

On or before the first day of January, next preceding each regular meeting of the general assembly beginning on or after January 1, 1959, the treasurer, on the advice of the actuary, shall certify to the state budget director the amount needed, over and above the amount contributed by the members and the amount received from the litigation tax levied by § 8-622, to make the system actuarially sound as of that date.

The state budget director shall include in the budget an appropriation equal to the amount certified to him by the treasurer to be paid into said retirement fund.

E. Retirement allowance and early retirement. The retirement allowance to any person retiring under the provisions of §§ 8-618 -- 8-622, shall be three and seventy-five hundredths per cent (3.75%) of his benefit base multiplied by his number of years of service, subject to a maximum allowance of seventy-five per cent (75%) of his benefit base. Such retirement shall be payable monthly as salaries are now paid by law and shall be paid from the trust fund herein set up, and shall not be subject to execution or attachment but shall be wholly exempt from the claims of creditors. Where any person subject to §§ 8-618 -- 8-622, shall be a member of the state retirement system, such time as may have been credited to him by such retirement system in any of the capacities above defined shall be prima facie correct. In computing the length of time of service fractions of a year of six (6) months or more shall be treated as a full year of service.

Any member of said retirement system who has reached the age of fifty-four (54) years with ten (10) years creditable service shall be eligible for early retirement. Each member retiring under the early retirement provisions of this section shall receive a monthly retirement benefit payable on the date of a member's retirement and on the first day of each month thereafter during his lifetime equal to the number of years of service multiplied by three and seventy-five hundredths per cent (3.75%) of his benefit base. The surviving spouse of any member of said retirement system who has met the early retirement provisions of this section and who dies before retirement, shall be entitled to a pre-retirement death benefit. The amount of the death benefit to said surviving spouse shall be a monthly income payable in the same amount as she would have received had the member retired on the day prior to his death and chosen option 2 as set out in subsection I of this section. Any member of said retirement system who has reached the age of seventy (70) years with five (5) years creditable service shall be eligible for retirement.

The surviving spouse of any member of said retirement system who had eighteen (18) years or more of creditable service but died in office subsequent to January 1, 1969, prior to attaining the age of fifty-four (54) years shall be entitled to the same benefit as if the deceased member had attained the age of fifty-four (54) years and had accepted early retirement.

The surviving spouse of any district attorney general who retired from service prior to the establishement of the attorney general retirement system, having served as many as thirty (30) years and who was at least fifty-four (54) years of age at the time of his retirement, shall be paid a benefit equal to one-half (1/2) the monthly retirement allowance that such district attorney general would have been entitled to if he had continued in service and retired under the provisions of this system.

F. Retirement for disability. After September 1, 1958 any member of this retirement system who shall become totally and permanently disabled after a service of at least ten (10) years with service as an attorney general as herein defined or not less than twenty (20) years of creditable service for that period of time shall be entitled to be retired for disability and shall receive a monthly retirement allowance equal to the number of years of service multiplied by three and seventy-five hundredths per cent (3.75%) of his benefit base. In case of a cessation of total and permanent disability, such allowance shall cease. Examinations and certifications for disability shall be made by the medical panel of the Tennessee state retirement system and their conclusions shall be binding. Reexaminations may be made periodically to determine continuity of such disability. Provided further, notwithstanding any other provision in §§ 8-618 -- 8-622 to the contrary, any person as of June 30, 1965, who (a) is over age seventy (70), (b) is not covered for benefits in the attorney general retirement system, (c) is covered for benefits in the Tennessee state retirement system, and (d) had served for at least ten (10) years as an attorney general prior to the date of the establishment of the Tennessee state retirement system, shall be eligible to receive credit for service in the attorney general retirement system for that period of time prior to the date of the establishment of the Tennessee state retirement system during which he was an attorney general provided written application for such credit is made in accordance with § 8-621 prior to September 30, 1965. If said person so applies for credit for such service, he shall not be eligible to receive credit for that service in the Tennessee state retirement system. Also, if said person applies for credit for such service, he shall be eligible to receive a retirement benefit from the attorney general retirement system upon his retirement as an employee of the state of Tennessee. The amount of such benefit shall be determined and shall be payable in accordance with subsection F of this section, except that the amount of average compensation which shall be considered in determining his benefit shall be based on the salary of said person earned as attorney general in those years for which he has applied for credit in the attorney general system.

G. [Deleted by 1970 amendment.]

H. Effect of amendments; retirement prior to September 1, 1958. The provisions of §§ 8-619 -- 8-621 as amended by chapter 154 of the Public Acts of 1955, shall take effect from and after September 1, 1958, but prior to such effective date, any member of this system, eligible for retirement, may retire under the provisions of chapter 81, Public Acts of 1953, or §§ 8-618 -- 8-622 as enacted by chapter 6 of the Public Acts of 1955 prior to amendment and his retirement allowance shall be paid from the fees collected under § 8-622.

I. Optional benefits. With the provision that no optional election shall become effective within thirty (30) days after retirement or within thirty (30) days after electing an option, and that a retired member dying within such period shall be considered in active service at the time of death, until the first payment on account of any retirement allowance becomes normally due, he may elect to receive the actuarial equivalent of the retirement allowance otherwise payable to him at retirement in the form of a reduced retirement allowance, with the provisions that:

Option 1. Upon his death such reduced benefits shall be continued throughout the life of and paid to such person as he shall have nominated by written designation duly acknowledged and filed with the treasurer of the state at the time of his retirement; or

Option 2. Upon his death one-half (1/2) of such reduced benefits shall be continued throughout the life of and paid to such person as he shall have nominated by written designation duly acknowledged and filed with the treasurer of the state at the time of his retirement.

Option 3. A joint and survivor benefit in the amount of the normal retirement allowance shall be payable for the life of the retired attorney general and thereafter one-half (1/2) of such amount shall be payable to his widow for life or until her remarriage.

Any attorney general having retired under §§ 8-618 -- 8-622, as amended, prior to September 1, 1958, may elect to receive the actuarial equivalent of the retirement allowance now payable to him in the form of a reduced allowance, under the provisions of Option 3, provided such election is made within ninety (90) days after April 24, 1972.

The election of an option shall be null and void if the contingent annuitant dies before benefits commence. If an attorney general has duly designated a contingent annuitant and is eligible to retire at the time of his death, a benefit will be payable to the contingent annuitant as though the attorney general had retired the day before his death.

If an attorney general has not duly designated a contingent annuitant and is eligible at the time of his death to have retired under this attorney general's retirement system, the benefit will be an amount payable monthly to his widow, if she is then living, for the remainder of her unremarried lifetime, determined in the same way as an Option 1 (joint and survivor) benefit, or the benefit may be a refund of his contributions to the attorney general's retirement system if the widow so elects.



§ 8-621 - Application and certification for retirement.

Any attorney general desiring to retire shall file application with the governor of the state therefor which application shall state with substantial clearness his service as attorney general and benefit base, together with the date upon which he proposes to retire. Upon the receipt of such application, the governor shall examine the same and other pertinent records and shall, after the conclusion of his examination, certify to the director of accounts and/or treasurer of the state the amount of service of such attorney general and his benefit base, together with the date of his retirement. Thereupon such attorney general retiring shall be paid for the remainder of his natural life the sum so calculated and fixed by the governor, which payment shall be in equal monthly instalments.

After September 1, 1958, any member of this system eligible for retirement shall be entitled to make application therefor within sixty (60) days following his severance from the office of attorney general as defined in § 8-618.



§ 8-622 - Judges and attorneys general retirement tax -- Purpose -- Levy and collection.

For the purpose of providing funds with which to defray the costs of the retirement provided for attorneys general and for judges, there is fixed upon every original suit in a court of record and upon every appeal from a justice of the peace or general sessions court, and upon each criminal case finally disposed of by any court of general sessions, a fee of two dollars and fifty cents ($2.50), which shall be known as the judges and attorneys general retirement tax, and which shall be collectible and payable under the same circumstances as state and county tax is now collected upon litigation, save that this fee shall be paid, secured, or worked out, in criminal cases. There shall also be levied upon each indictment or presentment in criminal court or courts having criminal jurisdiction a like amount. The tax as herein provided shall be in addition to such litigation taxes as are now levied by law upon such suits. It shall be a state tax only and no county or municipality shall levy a similar tax. All sums collected from the tax herein levied shall be paid over to the appropriate state official as other litigation tax is now paid. Two-fifths (2/5) of the amount collected hereunder shall be paid into the attorneys general retirement fund and three-fifths (3/5) of the amounts collected shall be paid into the judges' retirement fund.






3. State Retirement System

Administration of Retirement System

§ 8-3401 - Definition of terms.

As used in chapters 34 to 36, inclusive, of this title, the following words and phrases, unless a different meaning is plainly required by the context, shall have the following meaning:

(a) "Retirement system" means the "Tennessee state retirement system," created by this chapter.

(b) "Board" means "the Tennessee state retirement board," as provided in this chapter.

(c) "State" means the "state of Tennessee and all departments, commissions, institutions, boards and agencies thereof."

(d) "Medical panel" means the "panel of physicians" provided for in this chapter.

(e) "Employee" means any person who is or was a state official, including legislative officials elected by the general assembly, or who is or was employed in the service of, and whose compensation is or was payable, in whole or in part, by the state, including employees under supervision of the state whose compensation is paid, in whole or in part, from federal or other funds, but does not include any person performing services on a contractual or percentage basis. Whenever the masculine pronoun is used it shall also mean feminine. In all cases of doubt the board shall determine whether or not a person is an "employee" as defined herein.

(f) After the time mentioned in § 8-3452, "employer" shall mean the "state" or other employer participating hereunder by whom the member is paid.

(g) "Member" means any person included in the membership of the retirement system.

(h) "Current service" for any member as of June 30, 1963, means service as an employee from the date of establishment of the retirement system, and for any person becoming a member on or after July 1, 1963, means service as fulltime permanent employee after July 1, 1963, or as a member of the general assembly, or as an appointed official of the general assembly.

(i) "Prior service" means service as an employee prior to the date of establishment of the retirement system.

(j) After the time mentioned in § 8-3452, "creditable service" shall mean current service rendered since an employee last became a member and if the member has a prior service certificate in full force and effect it shall include the prior service certified therein.

(k) "Beneficiary" means any person entitled to receive a retirement allowance, or any benefit as provided by chapters 34 to 36, inclusive, of this title.

(l) After the time mentioned in § 8-3452, "accumulated contributions" shall mean the sum of all amounts deducted from the salary of, or paid by a member, and credited to his account, together with regular interest on such amounts.

(m) After the time mentioned in § 8-3452, "earned compensation" shall mean the full rate of compensation that would be payable to an employee if he worked the full normal working time for his position. The maximum rate of earned compensation to be considered for the purposes of the retirement system shall be four thousand two hundred dollars ($4,200) per annum. Such limit shall not apply to compensation earned subsequent to the effective date of this amendment by class A members or to any compensation earned by class C members. In all cases where a member's compensation includes maintenance or housing, the board may fix the value of the same in money and add it to the compensation paid in money when determining the member's earned compensation.

(n) "Average" means the arithmetic average determined for the five (5) years of service for which years the member received his greatest compensation; or shall mean the arithmetic average based on such lesser number of years of service actually completed by a member. "Average compensation" means average earned compensation. Provided, however, the retirement allowance for any member who retired on or after January 1, 1968, and before April 30, 1969, with at least thirty (30) years of creditable service, shall also be calculated on the basis of his average compensation as defined in this paragraph. Any increased cost to the state occasioned by the changes in retirement benefits made by the 1969 amendment of this paragraph shall be paid out of annual earnings on investments of the Tennessee state retirement system in excess of four per cent (4%).

(o) "Retirement allowance" means the payments for life made under this act to retired or disabled members. All retirement allowances shall be payable in equal instalments ceasing with the last instalment due prior to death.

(p) "Actuarial equivalent" means a benefit of equal value when computed on the basis of such mortality tables as shall be adopted by the board and regular interest.

(q) "Base earnings" means earned compensation subject to tax under the Federal Insurance Contributions Act on and after July 1, 1963 and means the part of earned compensation not in excess of four thousand two hundred dollars ($4,200) prior to July 1, 1963.

For administrative convenience, the board may, in its discretion, determine that the maximum amount of base earnings for any payroll period may be a pro rata portion of the maximum annual amount applicable to such tax.

(r) "Excess earnings" means earned compensation not subject to tax under the Federal Insurance Contributions Act on and after July 1, 1963 and means the part of earned compensation in excess of four thousand two hundred dollars ($4,200) prior to July 1, 1963.

(s) "Covered compensation" shall mean the maximum amount of earnable compensation which may be included in the determination of the primary insurance amount under the Social Security Act.

Provided that until such time as subsections (f), (j), (l), (m) and (n) of this section become effective as provided in § 8-3452, subsections (f), (j), (l), (m) and (n) of § 8-3401 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3402 - Establishment of system.

There is created and established, as of July 1, 1947, a retirement system for state employees to be known as the "Tennessee state retirement system." It shall transact all business as provided for in chapters 34 to 36, inclusive, of this title under said name, shall have all the powers and privileges of a corporation, and shall function as hereinafter provided.



§ 8-3403 - Board -- Composition.

Said retirement system shall be administered by a board to be known as "the Tennessee state retirement board." Said board shall consist of the state treasurer and the budget director, who shall be ex officio members; some person, not a state employee, to be appointed by the governor to serve a two (2) year term beginning on the first day of July of each odd year; and two (2) state employees, not from the same department, commission, board, agency or institution, to be elected for two (2) year terms by a majority of the members voting in elections to be held by said board, such terms beginning on the first day of July of each even year.



§ 8-3404 - Officers of board -- Employees -- Rules and regulations.

The state treasurer shall be chairman of the board. The board shall elect one of its members as vice-chairman. The board shall appoint an executive secretary, who shall be the secretary and administrative officer of the board; shall appoint such other employees as it deems necessary and, with the approval of the governor, fix the compensation of all employees; shall require such employees as it thinks proper to execute bonds for the faithful performance of their duties, paying the cost of such bonds from the expense funds under control of said board; and shall do all things, take all actions and make all rules and regulations, not inconsistent with the provisions of chapters 34 to 36, inclusive, of this title, that it deems necessary or proper in order to carry out the provisions of said chapters. All employees of said board shall serve during its will and pleasure. The state attorney general, or an assistant designated by him, shall act as legal adviser and attorney for the board.



§ 8-3405 - Quorum -- Vacancies.

A majority of the members of the board shall constitute a quorum, and all vacancies on said board shall be filled by appointment for unexpired terms by the governor.



§ 8-3406 - Annual report -- Records open to public.

The board shall prepare and publish, in pamphlet form, an annual financial report showing all receipts, disbursements, assets and liabilities. All of its proceedings and records shall be open for inspection by the public.



§ 8-3407 - Compensation of board members.

Members of the board shall receive no salaries as such, but shall be reimbursed for the actual expenses incurred by them in the performance of their duties.



§ 8-3408 - Appointment of medical panel.

The board shall appoint a medical panel of three (3) physicians not eligible to participate in the retirement system, and no two (2) of whom shall reside in the same grant division of the state. The initial terms of the service of the first three (3) physicians appointed shall be two (2), three (3) and four (4) years respectively, as designated by the board, and thereafter each such physician shall be appointed for a term of four (4) years, except that appointment to fill a vacancy shall be for the unexpired term. The board may remove any member of the medical panel at its pleasure. The members of the medical panel shall receive such compensation as may be fixed by the board.



§ 8-3409 - Duties of medical panel.

The medical panel shall pass upon all medical examinations required by the board, shall investigate all health and medical statements and certificates by or on behalf of a member in connection with disability retirement, and shall report in writing to the board its conclusion and recommendations upon all matters referred to it.



§ 8-3410 - Persons eligible for membership -- Classes of members.

The following shall be eligible for membership in the retirement system: (1) all persons who become employees or who reenter service after the date of establishment of the retirement system; (2) all persons who are employees upon the date of establishment of the retirement system; (3) all persons on leave from the service of the state to enter service in the armed forces of the United States and return to employment of the state.

There are hereby created three (3) classes of members, to be known as class A, class B, and class C members and to be defined as follows:

(1) Class A members shall be those members who are covered by the provisions of Title II of the Federal Social Security Act and who contribute hereunder for benefits supplementary to the Social Security benefits. It shall consist of:

(i) all employees who were members prior to the date coverage under the Social Security Act is extended to such class A members, and who prior to September 1, 1959 on a form approved by the board waive their rights to benefits accrued to them under this chapter as it existed prior to March 11, 1959, elect to be covered by said Social Security Act and the supplementary benefits provided by this chapter, as amended, and agree to the deduction of their accrued taxes, if any, under the Federal Insurance Contributions Act for the period from January 1, 1956, from the accumulated contributions held in their accounts in the employees' fund, and who make payment, prior to September 30, 1959, of any lump sum amount required under the provisions of § 8-3432 hereof; and

(ii) all employees who were eligible to elect to become class A members and to be covered under the Social Security Act as provided in (i) above but did not so elect, and who, if a future amendment of the Social Security Act should so permit, elect to become class A members and to be covered under the Social Security Act in accordance with the terms of an agreement, if any, between the state of Tennessee and the social security administration; and

(iii) all employees who enter the membership on or after the date coverage under the Social Security Act is extended to such class A members except employees in positions to which such coverage is not extended.

(2) Class B members shall consist of those employees who were members prior to the date coverage under the Social Security Act is extended to class A members and who have not elected to become class A members, and all employees in positions to which such coverage is not extended except commissioned members of the department of safety.

(3) Class C members shall consist of all commissioned members of the department of safety and shall also include any person having at least twenty-two (22) years of service as a class C member of the Tennessee state retirement system on January 1, 1965 and who becomes warden of a Tennessee state prison prior to July 1, 1965.



§ 8-3411 - Seasonal employees.

No seasonal employee of any department of the state government shall be eligible to membership in the state retirement system until such employee shall have been in the employ of the state for at least six (6) consecutive months nor shall they be entitled to any benefits under such system until they shall have become members thereof. Each department upon hiring any new employee shall within twenty (20) days thereafter certify to the retirement system whether or not such employee is being employed on a seasonal or on a permanent basis.



§ 8-3412 - Membership of employees with service prior to establishment of system.

Any person who is an employee of the state, having prior service upon the date of the establishment of the retirement system, within the period of thirty (30) days next succeeding such establishment, and any person having prior service on leave from the service of the state, within thirty (30) days next succeeding the termination of such leave, may file with the board, on forms prescribed by it, a notice of his election not to be included in the membership of the retirement system, and in such cases, the board shall exclude him from membership. Any employee so excluded, however, may thereafter become a member by making application for membership to the board, but no such employee shall receive any prior service credit.



§ 8-3413 - New employees required to join.

Notwithstanding any provision in the Tennessee State Retirement Law to the contrary, any person, without prior service, who becomes a fulltime permanent employee on or after July 1, 1963, and is eligible for membership, shall become a member of the retirement system; provided, however, that this § 8-3413 shall not apply to any person, without prior service, who became an employee after July 1, 1949, and before July 1, 1963, and who became a member of the retirement system before July 1, 1963. It is further provided, however, that members and elected or appointed officials of the general assembly shall have the option of entering or not entering the retirement system. It is further provided that any person who has been a member of the county paid judges retirement system may elect to participate in the county paid judges retirement system if he meets the eligibility requirements set out in § 17-517, or shall have the option of not entering this retirement system by electing to participate or remain in the county paid judges retirement system.



§ 8-3414 - Information to board and to employees.

The head of each department, institution, commission, board, or agency of the state, upon request from the board shall supply information, from time to time, as to employees of the same eligible for membership in the retirement system.

Upon employment of any employee to whom chapters 34 and 35 of this title shall apply he shall be informed, by his appointing authority, of his duties and obligations in connection with the retirement system as a condition of his employment. Every employee accepting employment after July 1, 1949, shall be deemed to consent and agree to any deductions from his compensation required by chapters 34 to 36, inclusive, of this title and to all other provisions thereof.



§ 8-3415 - Rules as to prior service credit.

The board shall determine, by appropriate rules and regulations, how much service in any year is the equivalent of a year of service, but in no case shall it allow credit for more than one (1) year of service for all service rendered in any period of twelve (12) consecutive months. With respect to legislative officials elected by the general assembly or appointed by the speakers thereof and thereafter elected by the general assembly as elected officials, their years of service shall be deemed to be both years of the general assembly which elected them or for which they were appointed.



§ 8-3416 - Employment security employees under federal control.

Any former employee of the United States employment service, or its sponsoring agencies, the social security board or the war manpower commission, who served with such federal agency between December 23, 1941 and November 15, 1946, and who later returned to employment with the state department of employment security, on or prior to the date of the return of the employment service to state control on November 15, 1946, and any such employee separated from said employment service who returned to the employ of the state within five (5) years from the date of separation, shall be credited with a consecutive year of state service for each year of such federal service on the same basis that he would have received credit for state service had he been fully in the employ of the state, and shall contribute for such service as for any other prior service.



§ 8-3417 - Credit for military service.

Any person who was an employee in the services of the state of Tennessee, or of the educational system of the state, or any county, city, or special school district, receiving funds from the state of Tennessee, and who is or was granted military leave and who returns to state employment within six (6) months after date of separation and becomes a member of the state retirement system shall be allowed credit as to prior service for the period of military service rendered by him when this country was at war, provided that the member shall contribute for that prior service as if his earnings during military service had been equal to his first year's compensation after his reemployment by the state, such contributions to be made as in the case of other prior service contributions. Notwithstanding any provisions of the law to the contrary, any member who returns to state service within eighty (80) months after returning from military service provided the member was in service less than two (2) years and provided the member shall make back contributions as set out in § 8-3417 shall claim such services.



§ 8-3418 - Statement of prior service filed.

Under such rules and regulations as may be adopted by the board each employee upon becoming a member, or someone in his behalf, shall file with the board, in such form as the board may prescribe, a statement of all prior service rendered and claimed, and such other information as the board may require. Until such statement is filed no member, or his beneficiary, shall be eligible to receive any benefits under chapters 34 to 36, inclusive, of this title.



§ 8-3419 - Certificate of prior service.

Subject to the above restrictions, and to such other rules and regulations as may be prescribed by the board, the board shall ascertain, as soon as practicable after said statement is filed, the amount of prior service, if any, to which each member is entitled and shall issue to such member a prior service certificate certifying the length of service rendered by him. Any period or periods during which any such member has been on leave from service, without compensation for service, shall not be counted in his prior service credit.



§ 8-3420 - Service credit lost by cessation of membership.

When membership ceases, such certificate shall become void. Should the employee again become a member, such employee shall enter the service as an employee not entitled to prior service credit.



§ 8-3421 - Prior service credit by payment of back contributions.

Any employee of the state of Tennessee, or political subdivision thereof, or a former employee of a political subdivision, and who was an employee in the service of the state of Tennessee, or political subdivision thereof, or who held the elective office of county court clerk or general sessions judge, or of the educational system of the state or any county, city, or special school district receiving funds from the state of Tennessee, or that has been a member or is now a member of the state retirement system who has been separated from state service and who either did or did not withdraw their contributions and later returned to the state service, shall be eligible to receive credit toward retirement and retirement benefits in said state retirement system for such period of employment service, both before and after the establishment of said state retirement system, upon the following conditions:

(A) That applicants for such service qualifying under the provisions of the first paragraph hereof, shall present to the board of trustees of said state retirement system, a certified statement of such employment service from the responsible head of the state department, or departments, in which such employment accrued, or of the state, county, city or special school districts, educational system, or county from which credit for service is claimed, said statement to be in such form and content as required by said board of trustees; provided, that in the absence of original records pertaining to such employment service, the board of trustees may accept, in lieu of such certified statement, a sworn affidavit from a person or persons having actual knowledge of such employment service, said affidavit to be in such form and content as required by said board of trustees.

(B) That such applicant shall pay into the state treasury, for the use and benefit of said board of trustees, such sum or sums as would have been paid had this section been in effect and had such applicant been a member of the said state retirement system at the time of employment for which credit is claimed, provided that any member claiming prior service shall pay in cash with interest thereon at six per cent (6%) per annum such back contributions as shall be necessary to effect such claim.

Any employee who has been a member or is now a member of the state retirement system who has been separated from state service and withdrew his contributions and later returned to the state service shall be allowed to claim his prior service and pay back into the retirement system the amount withdrawn, such payments to be made in accordance with the provisions of subdivision (B) of this section.

Any member of the general assembly who is or who becomes a member of the Tennessee state retirement system shall be permitted to claim as creditable service his years of legislative service prior to membership, provided he pays into the retirement system the amount determined under the provisions of subdivision (B) of this section, as if such legislative service were prior service. The limitations contained in this section concerning the time within which to apply for such credit or to pay in such contributions shall not apply to this paragraph. Any person who has retired under the provisions of the Tennessee state retirement system and who is or becomes a member of the general assembly may rejoin the system as a member and claim credit for any uncredited time served as a member of the general assembly by paying into the system the amount of money he would have paid into the system if he had been a member during the time for which credit is claimed. Upon such members' rejoining the system, no benefits shall be payable to him while he continues as an active member.

Any other provision to the contrary notwithstanding, any former employee of a political subdivision may be eligible for retirement benefits of this system if the political subdivision has elected to allow a class of employees to participate in this system and the former employee is within the class so participating, and the former employee and the local political subdivision in its sole discretion, make the prior service contribution provided in § 8-3604.

Any member of the Tennessee state retirement system shall be entitled to credit for time served as sheriff in any county in the state of Tennessee. Any person claiming credit for prior service under the provisions of this section shall make application with the secretary of the Tennessee retirement system within ninety (90) days after the passage of this section and shall pay into the state retirement system an amount to be determined by the retirement board, based upon the salary for the time served as sheriff.



§ 8-3422 - Prior service provisions unavailable to persons eligible for transfer.

The provisions of § 8-3421 shall not apply to any person who is eligible for transfer of membership to said state retirement system under the provisions of chapter 37 of this title.



§ 8-3423 - Teachers' retirement law unaffected.

Nothing contained in §§ 8-3421 and 8-3422 shall be construed to change or in any manner affect the present requirements for prior service credit in the Tennessee teachers' retirement system established by chapter 15 of title 49.



§ 8-3424 - Cessation of membership.

The membership of an employee in the retirement system shall cease if he has less than ten (10) years of creditable service and is continuously unemployed as a state employee for a period of seven (7) years at any time after establishment of the retirement system, or upon the withdrawal by the member of his accumulated contributions, or upon retirement, or upon death.



§ 8-3425 - Refund upon cessation of membership.

Should a member cease to be an employee before being eligible for retirement as set out in §§ 8-3501 -- 8-3505 on a retirement allowance exceeding one hundred twenty dollars ($120) per annum, otherwise than by death or by retirement under the provisions of chapters 34 to 36, inclusive, of this title, he shall be paid upon filing an application for refund, as soon as practicable within ninety (90) days thereafter, the amount of his contributions together with such proportion of the regular interest credited thereon as the board may allow; provided, however, that no interest shall be payable if separation occurs within five (5) years from the date the employee became a member of the system.



§ 8-3426 - Refund on death of member -- Beneficiary -- Death in line of duty.

Should a member die at any time before retirement, the amount of his accumulated contributions, plus interest as provided in § 8-3425, shall be paid to such beneficiary, if any, as he shall have nominated by written designation, signed and acknowledged by such member before some person authorized to take acknowledgments, and filed with the board; otherwise to his executor or administrator. Any beneficiary so designated may be changed by written designation, signed, acknowledged and filed as aforesaid. In the event of marriage, divorce or remarriage of a member the designated beneficiary is automatically canceled. Thereafter, the member may rename a beneficiary. Provided, that if the amount payable shall be two hundred fifty dollars ($250) or less, it may within the discretion of the board be paid to the next of kin in the absence of a beneficiary, executor or administrator. In addition, should the board find, in the case of a commissioned member of the department of safety that the member's death was the natural and proximate result of an accident or was occasioned as the direct result of physical violence against his person occurring while the member was in the actual performance of his duty, a pension equal to one-half (1/2) of his average compensation shall be paid to his widow to continue during her widowhood; or, if there be no widow or if she dies or remarries, then to his unmarried child or children under age eighteen (18) until the youngest of such children attains said age; or, if there be no such widow or children upon his death, to his father or to his mother, payable until remarriage or death. In addition, should the board find in the case of a commissioned member of the department of safety that the member has become permanently and totally disabled from an injury which was the natural and proximate result of an accident or which was occasioned as the direct result of physical violence against his person occurring while the member was in the actual performance of his duties, regardless of the time of the injury, he shall receive, in addition to any other pensions or disability allowances he may receive, a pension of one-half (1/2) of his average compensation for so long as he is permanently and totally disabled. Provided, however, that the disability allowance established by this section shall be reduced in an amount equal to the amount, if any, by which the total of state payments to the disabled person exceeds eighty-five per cent (85%) of the compensation which he received for his services to the state at the time the disability occurred.



§ 8-3427 - Adoption of experience tables.

The board shall cause an investigation to be made of the mortality, service and salary experience of state employees on the basis of which it shall adopt such mortality and service tables for state employees as are necessary for the administration and carrying on of the retirement system. On the basis of such tables the board shall prescribe the rates of contributions payable by employers pursuant to the provisions of this chapter and chapter 35 of this title.



§ 8-3428 - Revision of experience tables and rates.

At least once in each two (2) year period, after the establishment of the retirement system, the board shall cause an actuarial investigation to be made of the mortality, service and salary experience of the members of the retirement system and an evaluation of the funds under its control. Pursuant to such investigations and evaluations the board shall, from time to time, revise the mortality and service tables and the rates of contributions prescribed pursuant thereto.



§ 8-3429 - Employees' fund.

After the time mentioned in § 8-3452, the employees' fund shall be a fund to which shall be credited all contributions made by members and from which shall be paid the members' contributions with interest upon separation from service prior to retirement. Upon retirement the amount of the member's accumulated contributions plus interest shall be transferred to the accumulation fund.



§ 8-3430 - Commencement of deductions.

Any employee who qualifies for membership in the retirement system under §§ 8-3410, 8-3412, and 8-3413 may elect, on or after July 1, 1947, to become a member of the system, at which time payroll deductions shall begin, such contributions to be credited to such member's account. Anything in §§ 8-3429 -- 8-3437, to the contrary notwithstanding, on or after July 1, 1961, the rate of contribution of any member who is a commissioned member of the department of safety shall be eleven and seventy-three hundredths per cent (11.73%) of such member's compensation.



§ 8-3431 - Determination of percentage of pay to be paid by employees.

After the time mentioned in § 8-3452, the percentage rate of contributions payable by a member shall depend on his membership class and shall be as follows:

(1) Class A: three per cent (3%) of his base earnings per annum plus five per cent (5%) of his excess earnings per annum.

(2) Class B: seven per cent (7%) of earned compensation, provided, that on July 1, 1967, or within four (4) months thereafter any class B member may elect to make additional contributions at the rate of seven per cent (7%) on that part of his earned compensation in excess of the maximum rate thereof, such contributions to be made on such compensation earned subsequent to July 1, 1967; and provided, further, that any member who has made such election or any member retiring between June 1, 1967 and June 30, 1967, may also elect to make an additional payment in a lump sum equal to the total of the contributions at seven per cent (7%) of that part of his earned compensation in the period from October 1, 1957 to June 30, 1967, which was in excess of the maximum rate thereof, plus interest from the date such compensation was received to the date such additional payment is made at the regular rate per annum compounded annually, such election and payment to be made on or before October 31, 1967.

(3) Class C: eleven and seventy-three hundredths per cent (11.73%).

However, any fireman or policeman employed by political subdivisions covered under the Tennessee state retirement system and any commissioned members of the enforcement and field service division of the game and fish commission shall contribute at a rate of his earned compensation to be determined by the retirement board after actuarial investigation, and such rate shall be set at a percentage which is based directly upon the actuarial investigation and recommendation.

Notwithstanding the foregoing, any class A member on the effective date of this section who received compensation in excess of three thousand, six hundred dollars (3,600) per annum for the period July 1, 1955 to said effective date may within one (1) year thereafter make additional contributions on the part of such earned compensation in excess of three thousand, six hundred dollars ($3,600) for such period. Furthermore, any class A member who has made the contributions provided for in the preceding sentence, may, upon his service retirement make additional contributions on the part of his compensation in excess of three thousand, six hundred dollars ($3,600) per annum received prior to July 1, 1955, not in excess of three (3) years less the period elapsing after the effective date, or his attainment age of sixty-five (65), if later and before his retirement date. Such additional contributions shall be computed at the rate of seven per cent (7%) of the part of compensation in excess of three thousand, six hundred dollars ($3,600) per annum accumulated at regular interest from the beginning of the period for which made to the date of payment. The earned compensation for the period for which such additional contributions are made shall include the compensation in excess of three thousand, six hundred dollars ($3,600) per annum upon which such contributions were made.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3431 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3432 - Deductions from pay authorized.

The deduction provided for herein shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made as provided herein; and payment of salary or compensation, less said deductions, shall be a full and complete discharge of all claims for service rendered by such person during the period covered by such payments, except as to benefits provided by chapters 34 to 36, inclusive of this title.

An amount equal to the taxes under the Federal Insurance Contributions Act payable by a class A member for the period beginning January 1, 1956, and ending on the date coverage under the Social Security Act is extended to such members shall be deducted from amounts credited to such member in the employee's fund, but should the account of a member, who became a class A member after September 30, 1957, but who occupied a position on said date to which Social Security coverage was extended, be reduced thereby to an amount which is less than the amount which would have been standing to his credit had he become a class A member on said date, such difference shall be paid by the member in a lump sum prior to September 30, 1959.



§ 8-3433 - Maximum pay on which contributions based.

The maximum rate of compensation to be considered for the purposes of chapters 34 to 36, inclusive, of this title, shall be four thousand two hundred dollars ($4,200), and no deductions nor allowances shall be computed on any compensation in excess of four thousand two hundred dollars ($4,200) per annum. The provisions of this section shall not apply to commissioned members of the department of safety, to firemen and policemen employed by political subdivisions that are covered under the Tennessee state retirement system, or to the commissioned members of the enforcement and field services division of the game and fish commission.



§ 8-3434 - Computation of amounts deductible.

After the time mentioned in § 8-3452, in determining the amount earned by a member in a payroll period the board may consider the rate of compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period and it may omit deduction from compensation for any period less than a full payroll period if an employee was not a member on the first day of the payroll period.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3434 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3435 - Deductions for prior service contributions.

Any member who has a prior service certificate in full force and effect, in addition to the deduction in § 8-3431, shall have deducted from his payroll compensation such portion or percentage as the board may designate, of his compensation for the next preceding payroll period of equal length of time as the current payroll period. Preceding payroll period for prior service shall begin with the last period a member was employed immediately before the member began to contribute to the retirement system, and shall proceed backward until all contributions for prior service have been made, or until withdrawal from the service, or until retirement, or until death of such member. Upon retirement of a member with prior service, where all contributions have not been made, there shall be deducted from each monthly retirement allowance of said member such portion or percentage as the board may designate of the compensation for the next preceding month for which contribution has not been made and such deductions shall continue until all contributions for prior service have been made, or until death; or in case of settlement by some other method as may be determined by the board, then the board shall determine the time of payment of any unpaid contributions. A member may elect to pay contributions for prior service in one (1) lump sum, or in more than one monthly payment.



§ 8-3436 - Certification and deduction of employees' contributions.

After the time mentioned in § 8-3452, the board shall certify to the commissioner of finance and administration and state treasurer in the case of any state employee paid by warrants on the state treasurer, or to the department, institution, commission, board or agency by which the salary of any state employee is paid, the proportion or per centum to be deducted from the compensation of each member and the commissioner of finance and administration, state treasurer, department, institution, board, agency of employer, as the case may be, shall cause to be deducted from the salary of each member on each and every payroll for each and every payroll period the proportion of the members' compensation so certified, but in no case shall any deduction be made from the compensation of a class B member or class C member who has attained his minimum service retirement age or period, if such member elected not to contribute. All sums deducted shall be transmitted to the state treasurer, and the state treasurer shall furnish the comptroller, the commissioner of finance and administration, and the board with a record of all such moneys. Provided further, that with the approval of the board, that persons who work under the supervision of the state, but whose compensation is paid from sources other than state funds by persons or organizations not a part of the state government may be granted membership in this system. Monthly contributions from members so accepted shall be paid directly to the system through the state treasurer.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3436 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1957, prior to amendment, shall remain in full force and effect.



§ 8-3437 - Credit for contributions.

After the time mentioned in § 8-3452, each deduction provided for in §§ 8-3429 -- 8-3436 shall be credited, together with regular interest thereon, to the individual account of the member from whose compensation the deduction was made. The total of all amounts deducted with interest shall be known as such member's accumulated contributions.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3437 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3438 - Computation of employer's contribution.

Effective July 1, 1949, there shall be paid into the accumulation fund, by the employer, on account of each member for each payroll period, an amount equal to such percentage of the compensation for current service of all members as may be determined on the basis of the actuarial evaluation set forth in §§ 8-3427, 8-3428, to be known as the employer's "current service" contribution and an additional amount equal to a percentage as may be determined, of the compensation for prior services of those members having prior service credits to be known as the employer's "prior service" contribution. In addition, each employer other than the state shall pay a pro rata share of the cost of the administration of the retirement system, based upon the payroll of the employees. Such payments shall be made by the employer at the same time as the employee's contribution is forwarded to the state treasurer. The rate per cent of such contribution shall be fixed by the board on the basis of the liabilities of the retirement system as shown by actuarial valuation. During the period over which the prior service contribution is payable the current service contribution rate shall be the uniform and constant percentage of the earned compensation of the average new entrant which if contributed on the basis of his compensation throughout his entire period of active service would be sufficient to provide for the payment of any benefit payable from the employers' contributions on his account. After the prior service contribution has ceased to be payable, the current service contribution rate shall be the rate per centum of the earned compensation of all members obtained by deducting from the present value of benefits payable from employers' contributions the amount of the funds in hand in the accumulation fund and dividing the remainder by one per cent (1%) of the present value of the prospective future salaries of all members. Until changed by the board the prior service contributions rate shall be four and eight one-hundredths per cent (4.08%).



§ 8-3439 - Payment of contributions by public agencies other than the state.

In the event that the compensation received by an employee is reimbursed to the state by a federal or other public agency, the employer's contribution may be paid by said federal or public agency.



§ 8-3440 - Transfer of accumulated contributions -- Accumulation fund.

The "accumulation fund" shall be the fund in which the contributions of the employers shall be accumulated, to which shall be credited all amounts transferred from the employees' fund upon a member's retirement, and against which shall be charged all benefits paid on account of retired members. If a retired member is restored to service as an employee prior to his normal retirement date, the actuarial equivalent of the benefit provided by his accumulated contributions shall be transferred to the employees' fund.



§ 8-3441 - Expense fund.

The expense fund shall be the fund from which shall be paid all costs of administering chapters 34 to 36, inclusive, of this title, and shall be paid by the departments, institutions, commissions, boards, or agencies participating in the retirement system, and on a pro rata basis of the number of employees from said departments, institutions, commissions, boards or agencies participating in the retirement system. The board shall notify the head of each department, institution, commission, board, or agency, prior to July 1st for each year of the amount required for carrying out the administration of chapters 34 to 36, inclusive, of this title and said department, institution, commission, board or agency shall be authorized and shall make available to the board for the expense fund such funds as may be necessary for the administration of the retirement system.



§ 8-3442 - Investment of funds.

The board shall be the trustee of the several funds created by this chapter and shall have full power to invest and reinvest all funds, except the expense funds, subject to the limitation that no investment shall be made except, upon the exercise of bona fide discretion, in securities which at the time of making the investment are, by statute, permitted for the investment of reserves of any domestic life insurance companies, provided that the total sum invested in common and preferred stocks cannot exceed fifty per cent (50%) of the total of the several trust funds of the state retirement system. Subject to such limitations, the board shall have full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investments in which any of the funds created herein have been invested, as well as of the proceeds, of such investments and any moneys belonging to said funds.



§ 8-3443 - Interest credited to funds.

The board shall allow to each fund of the retirement system regular interest on the average amount credited for the preceding year to each fund, with the exception of the expense fund, from the interest and dividends earned from investments. The regular interest shall be at such rate, compounded annually, as shall be determined by the board on the basis of the interest earnings of the retirement system for the preceding year and of the probable earnings to be made in the judgment of the board, during the immediate future. Until changed by the board the regular rate of interest shall be three per cent (3%) per annum.



§ 8-3444 - Disbursements from funds.

The state treasurer shall be the custodian of the several trust funds of the retirement system. All payments from said funds shall be made by him on warrants or vouchers issued and signed by such person as is designated by the board. A duly attested copy of a resolution of the board designating such person and bearing on its face the specimen signature of such person shall be filed with the director of accounts as his authority for issuing warrants upon such vouchers. No voucher shall be drawn unless it has previously been authorized by resolution of the board.



§ 8-3445 - Funds deposited in banks.

For the purpose of meeting disbursements for retirement allowances and other payments there may be kept available sufficient cash on deposit to the credit of the state treasurer in one or more banks or trust companies located in Tennessee, organized under the laws of Tennessee or of the United States, and qualified as state depositories.



§ 8-3446 - Personal interest of board members and employees prohibited.

No member of the board and no employee of the board shall have an interest, direct or indirect, in the gains or profits of any investment made by the board, save insofar as any such member may be a member or beneficiary of the retirement system, and no member of the board shall receive, directly or indirectly, any pay or emolument for his services except as expressly provided in this chapter. No member of the board or employee thereof shall, directly or indirectly, for himself or as an agent, in any manner use the funds or deposits of the retirement system, except to make such payments therefrom as are authorized by the board, nor shall any member or employee of the board become an indorser or surety or in any manner an obligor for moneys loaned by or borrowed from the board.



§ 8-3447 - Amendment of provisions.

Every provision of chapters 34 to 36, inclusive, of this title, shall be subject to amendment or repeal by any future session of the general assembly, provided that no such amendment or repeal shall diminish or annul, in any respect, any right acquired by a member or beneficiary under the provisions of chapters 34 to 36, inclusive, of this title or with respect to any fund derived from contributions made by members of the retirement system from its date of establishment.



§ 8-3448 - Estimate of appropriations required.

At least thirty (30) days prior to each regular session of the general assembly the board shall certify to the governor the estimated amounts each department, institution, commission, board or agency will have to make available in order to meet the provisions of this chapter during the biennium next following. The amounts so ascertained shall be included in the appropriation bill for the various departments, institutions, commissions, boards and agencies belonging to the retirement system, and the state treasurer shall make said funds available to the board as set out in §§ 8-3429 -- 8-3437.



§ 8-3449 - Availability of funds.

Each department, institution, commission, board or agency of the state is authorized to make available, for each biennium, such funds as are necessary to meet the provisions of this chapter.



§ 8-3450 - Penalty for frauds.

Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record or records of the retirement system, in any attempt to defraud such system, shall be guilty of a misdemeanor and upon conviction thereof shall be punished accordingly.



§ 8-3451 - Enrolment of employees not previously eligible or who have withdrawn.

Any other provision of law to the contrary notwithstanding, from March 29, 1957 to December 31, 1957, opportunity to enroll or reenroll in the retirement system with credit for prior service together with service from July 1, 1947, to date of entrance shall be afforded each employee who did not enroll in the system, or who enrolled and has withdrawn his membership or who at the time of the establishment of the system was ineligible, but under provisions of chapters 34 to 36, inclusive, of this title is now eligible, by making application to the board and paying contributions in the amount of that made by a member receiving equal compensation who began contributing when the system was established together with compound interest thereon at the rate of five per cent (5%) per annum. Such contributions may be paid in a lump sum or prorated over a period of time not to exceed two (2) years. Any employee desiring to make such deferred contributions may have the same deducted in equal monthly instalments from his or her salary, in addition to deductions for current instalments. Provided that no person given credit after January 1, 1950, for prior service shall be entitled to retirement hereunder until all unpaid contributions due from such member shall have been paid in full and until the amount due therefor from the employer has been appropriated and paid in to the retirement system. Such appropriation shall be determined on the basis of the first actuarial valuation of the retirement system to be performed after December 31, 1957, and shall be an addition to the regular contribution for current service and prior service for the biennium beginning July 1, 1959, as provided by law.



§ 8-3452 - Certain provisions of the 1957 amendment not effective until approval by referendum and specification of date by governor.

The provisions of subsections (f), (j), (l), (m) and (n) of § 8-3401 and §§ 8-3425, 8-3426, 8-3429, 8-3431, 8-3432, 8-3434, 8-3436, 8-3437, 8-3501 -- 8-3503, 8-3506, 8-3507, 8-3510, and 8-3513 as amended by chapter 373 of the Public Acts of 1957 shall not become effective until a date specified by the governor after he shall have certified that a majority of the members who have elected class A membership shall have voted in a referendum as required by § 218(d) of the Social Security Act, to be covered by the terms of that act, provided that the provisions of § 8-3503 shall not become effective with respect to class A members until such date.

Whenever eligibility for federal social security coverage is extended to new classes of persons in the employ of the state or political subdivisions thereof, the governor is empowered to order and have conducted any supplemental referendum which may be necessary to comply with § 218(d) of the Social Security Act to effectuate coverage of such persons as class A members hereunder.



§ 8-3453 - Actuarial soundness of retirement systems for state employees -- Definitions.

As used in §§ 8-3453 -- 8-3457, the following words and phrases, unless a different meaning is plainly required by the context, shall have the following meaning:

(A) "Retirement system" or "system" means any retirement system established by an employer, which is the state of Tennessee or any of its political subdivisions, for the benefit of its employees, or, as the context requires, the written provisions of such system.

(B) "Normal contribution" means the actuarially determined amount which would be required to be paid by the employer to the retirement system at the end of the system's fiscal year to maintain the system if it had been in effect from the beginning of service of each person then included in the system and if such costs for prior years had been paid and all relevant actuarial assumptions, such as interest, mortality, and time of payment, had been fulfilled, reduced by any amount attributable to overfunding the system in prior years, whether such overfunding is on account of any actual experience more favorable than that assumed in prior years or otherwise, taking proper account of employee contributions.

(C) "Unfunded past service liability" means the actuarially determined amount which would be required to be paid by the employer to the retirement system at the end of the system's fiscal year to meet all the future benefits provided under the system which would not be met by the sum of future normal contributions, future employee contributions and funds actually in the system as of such date.

(D) "Minimum actuarial level" means that the contributions to a retirement system are equal to the sum of normal contribution and five per cent (5%) of unfunded past service liability.

(E) "Contributions" means the total amount paid to the retirement system by the employer and its employees. Whenever a report of contributions is required by this act, the portions of the amount attributable to employers and employees shall be separately stated.

(F) "Retirement board" means the person or persons charged with the administration of a retirement system.



§ 8-3454 - Biennial reports to state comptroller.

Each retirement board shall, biennially, within six (6) months after the close of the system's most recent fiscal year make one of the following reports to the state comptroller; either (A) or (B) as follows:

(A) A report in such manner, detail, and form as prescribed by the state comptroller containing:

(1) Sufficient data to enable an actuary retained by the comptroller to determine the system's minimum actuarial level for said fiscal year and the two (2) succeeding fiscal years;

(2) Contributions for said fiscal year; and

(3) Contributions to be made in each of the two (2) succeeding fiscal years, or sufficient data to enable such contributions to be actuarially computed.

(B) A report which includes the following:

(1) An actuarial valuation report, certified to by an accredited consulting actuary as to normal cost, past service liabilities and the reasonableness and soundness of actuarial assumptions and principles used by said actuary;

(2) Contributions for said fiscal year; and

(3) Contributions to be made in each of the two (2) succeeding fiscal years, or sufficient data to enable such contributions to be actuarially computed.

Each report shall include a copy of that retirement system as amended if not previously furnished to the state comptroller under this or a predecessor act, and any amendments since the last report.



§ 8-3455 - Employer contributions -- Minimum actuarial level -- Annual rate increase to maintain -- State comptroller reports.

(A) Employer contributions to a retirement system which is at least at the minimum actuarial level shall be maintained at least at that level. Employer contributions to a retirement system which is not at least at minimum actuarial level shall be increased from year to year by increasing the rate at which annual employer contributions are determined by at least five per cent (5%) each year until the system reaches minimum actuarial level.

(B) The state comptroller shall, on the basis of the reports submitted in accordance with § 8-3454 and assisted by an accredited consulting actuary, as deemed necessary, determine whether a retirement system is in compliance with this section.

(C) The state comptroller shall make a report of the status, as to compliance with §§ 8-3453 -- 8-3455, of retirement systems to the governor and to the general assembly before June 30, 1967, and such reports thereafter as he deems necessary or desirable.






Retirement of State Employees

§ 8-3501 - Service retirement on application by employee.

After July 1, 1949 and before the time specified in § 8-3452, any member of the retirement system in the employ of the state or whose employment has ceased within the sixty (60) days immediately past, may begin participation in benefits hereunder, upon giving the board thirty (30) days' written notice, provided he has attained sixty (60) years of age, has rendered an aggregate of twenty (20) years of current service and certified prior services to the state of Tennessee, or, if he is a commissioned member of the department of safety, provided he has attained fifty (50) years of age and has rendered an aggregate of twenty-five (25) years of service, or, if he is a fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system, provided he has attained fifty-five (55) years of age and has rendered an aggregate of twenty-five (25) years of creditable service, or, if he is a commissioned member of the enforcement and field services division of the game and fish commission, provided he has attained fifty-five (55) years of age and has rendered an aggregate of twenty-five (25) years of creditable service, and has complied with all other requirements for participation in benefits of this retirement system; or, after July 1, 1949 and before the time specified in § 8-3452, any member in the employ of the state, or whose employment has ceased within the sixty (60) days immediate past, may begin participation in the benefits of the system, upon giving the board thirty (30) days' written notice of his desire to participate, provided such member has a total of thirty (30) years of current service and certified prior service to the state of Tennessee, and has complied with all other requirements for participation in benefits of the system.

Any member may retire on a service retirement allowance, upon giving the board not less than thirty (30) nor more than ninety (90) days' written notice thereof, provided the member shall have attained the minimum retirement age for his class as provided below:

(1) A class A member shall have attained sixty-five (65) years of age;

(2) A class B member shall have attained sixty (60) years of age, and have twenty (20) years of creditable service, or shall have thirty (30) years of creditable service without regard to age;

(3) A class C member shall have attained fifty (50) years of age and shall have twenty-five (25) years of creditable service, or shall have thirty (30) years of creditable service without regard to age.

However, any fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system and any commissioned members of the enforcement and field services division of the game and fish commission shall have attained fifty-five (55) years of age and have an aggregate of twenty-five (25) years of creditable service.



§ 8-3502 - Service retirement on request of department head.

After the time mentioned in § 8-3452, upon the request of the head of the department, institution, commission, board, or agency by whom the member is employed, any member in service who has attained the required age and completed the service requirements of his class of membership, as specified in § 8-3501 shall be retired.

Upon service retirement a member shall receive during the remainder of his life a service retirement allowance, not in excess of three-fourths (3/4) of his average compensation, and in the case of class A membership, such allowance shall not exceed three-fourths (3/4) of the average compensation received in the five (5) years in which such compensation was highest during the fifteen (15) years of service immediately preceding his retirement or his minimum service retirement age, if earlier. Such service retirement allowance shall be in an amount depending on his membership class as computed as follows:

(1) Class A: (i) one and one-eighth per cent (11/8%) of his average compensation multiplied by the total number of years of his creditable service, plus an additional five-eighths of one per cent (5/8%) of the part of such compensation in excess of four thousand two hundred dollars ($4,200) multiplied by the number of years of his creditable service rendered prior to July 1, 1963, plus an additional five-eighths of one per cent (5/8%) of the part of such compensation in excess of four thousand eight hundred dollars ($4,800) multiplied by the number of years of his creditable service rendered after July 1, 1963, and prior to January 1, 1966, plus an additional allowance for each year of creditable service rendered after January 1, 1966, equal to five-eighths of one per cent (5/8%) of the part of such compensation in excess of covered compensation applicable to such year, or (ii) if the member's service retirement date occurs before his sixty-fifth (65th) birthday, his retirement allowance as computed in (i) above shall be permanently reduced by four-tenths (4/10) of one per cent (1%) for each full month the member retires prior to his attaining age sixty-five (65).

In no event shall any change or changes in the level of covered compensation result in a lesser total benefit than that which would have been computed on the basis of covered compensation and the provisions of the Social Security Act as in effect on January 1, 1966. "Total benefit" shall be the sum of (a) retirement allowances, determined in accordance with this section, plus (b) annual primary insurance amount determined in accordance with the provisions of the Social Security Act.

(2) Class B: (a) one and three-quarters per cent (13/4%) of his average compensation multiplied by the total number of years of his creditable service plus (b) for a member who elects, pursuant to § 8-3431(2), to make additional contributions, after July 1, 1967, an additional allowance equal to one and three-quarters per cent (13/4%) of his average excess compensation multiplied by the number of years of his creditable service rendered after July 1, 1967, plus the number of years of creditable service rendered prior to July 1, 1967, provided the member made additional contributions on the part of earned compensation in excess of the maximum rate thereof. "Average excess compensation," as used herein, means the excess of the arithmetic average of the member's earned compensation, without limit as to a maximum rate of earned compensation, over his average compensation as computed in accordance with § 8-3401(n).

(3) Class C: two and one-fourth per cent (21/4%) of his average compensation multiplied by the total number of years of his creditable service.

However, any fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system shall receive a service retirement allowance of two and one-fourth per cent (21/4%) of his average compensation multiplied by the total number of years of his creditable service.

However, any commissioned member of the enforcement and field services division of the game and fish commission shall receive a service retirement allowance of two and one-eighth per cent (21/8%) of his average compensation multiplied by the total number of years of his creditable service.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3502 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.

Any class A employee whose (a) "total benefit" determined as of the date his retirement allowance is to commence, would be less than (b) any "total benefit" determined as of any date prior thereto, shall be eligible to have added to his retirement allowance a supplemental monthly benefit which shall be the difference by which (b) exceeds (a). "Total benefit" determined as of any date, shall be based on the employee's creditable service and his age as of the date his retirement allowance is to commence and on his earnings as of the date from which "total benefit" is being calculated, and shall be the sum of (c) and (d), as follows:

(c) Retirement allowance, determined in accordance with this section;

(d) Primary social security, determined in accordance with the social security law as of the date for which total benefit is being determined and shall be exclusive of benefits on account of a spouse or of any other member of the family.

The minimum monthly retirement allowance payable to a member of the Tennessee state retirement system who is or who has been a member of the general assembly shall be equal to ten dollars ($10.00) for each year of legislative service which is included as creditable service under the system.



§ 8-3503 - Compulsory retirement age.

After July 1, 1949, subject to conditions and qualifications hereinafter specified, any member who attains seventy (70) years of age on or after the date of the establishment of the retirement system shall be retired;

provided, however, that at the request of his appointing authority he may remain in service until the last day of the fiscal year during which he attains seventy (70) years of age;

or, if he is a state officer or employee appointed by the governor he may, in the discretion of the governor, be retained in service during such periods as he may be appointed by the governor, but his contributions to the retirement system shall cease, and time employed subsequent to compulsory retirement age shall not be counted in computing benefits. No benefits will be paid during such employment.

Officials elected by popular vote and employees or appointees thereof, and those officials who obtain office in any manner other than by appointment or employment at the hands of the governor or those holding office under him, or those elected by the legislature, and their appointees and employees, upon attaining the age of seventy (70) may continue to hold such office or employment but except for members of the general assembly their membership in the system shall terminate subject to their accrued rights, and no benefits shall be payable to them so long as they continue to hold the office or employment held by them when they reached the age of seventy (70). Benefits shall begin upon the termination of such term of office so held and shall be based upon such as had been attained upon the date on which they became seventy (70) years of age. Members of the general assembly may join or continue as active members of the system regardless of age by making the required contributions while they continue in the general assembly, and upon termination of their service, shall be entitled to receive retirement benefits based on all their years of creditable service. Any increased cost to the state occasioned by the changes in retirement benefits made by the preceding sentence shall be paid out of annual earnings on investments of the Tennessee state retirement system in excess of four per cent (4%).

Anything in this section to the contrary notwithstanding, a commissioned member of the department of safety shall be retired upon his attainment of fifty-five (55) years of age or, at the request of the commissioner of safety, upon the last day of the fiscal year during which he attains said age; provided, however, that if the commissioner of safety shall request, and the governor shall approve, his service may be extended, year-by-year, until his attainment of sixty-five (65) years of age, but his contributions to the retirement system shall cease, and time employed during such extension of service shall not be counted in computing benefits. It is further provided that his membership in the system shall terminate subject to his accrued rights computed as of the beginning of the first fiscal year during which he shall have been discretionarily retained in service, no retirement benefits being payable during such period of retention in service. Provided further however, that any presently employed commissioned member of the Tennessee department of safety, who was employed prior to his 35th birthday shall be allowed to remain in the service of the department and to participate under the provisions of chapter 35, title 8, of this Code, until he obtains twenty-five (25) years creditable service or reaches age sixty (60). Provided further, that those members of the Tennessee department of safety complying with this condition shall be allowed to remit a lump sum to the state retirement fund in an amount which would have been required had this provision been in effect heretofore, in order to maintain their retirement benefits.

Anything in this section to the contrary notwithstanding, any commissioned member of the enforcement and field services division of the game and fish commission shall be retired upon the last day of the fiscal year during which he has attained fifty-five (55) years of age and twenty-five (25) years of service. However, any commissioned member of the enforcement and field services division may continue in service to age sixty (60) upon application to and approval by the game and fish commission.

Anything in this section to the contrary notwithstanding, any fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system shall be retired upon the last day of the fiscal year during which he has attained fifty-five (55) years of age and twenty-five (25) years of service. However, any fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system may continue in service to age sixty-five (65) upon application to and approval by the political subdivision. Any political subdivision which participates in this system and which has elected to have the provisions of this paragraph apply to its firemen or policemen, may further elect, by ordinance or resolution, to provide that a fireman or policeman may be retired upon attaining the age of fifty-five (55) with twenty (20) years service or having an aggregate of twenty-five (25) years of creditable service without regard to age; provided, however, that any political subdivision which so elects shall make a special accrued liability contribution in an amount as determined by an actuarial valuation in the manner and form as provided for initial contributions in § 8-3604.

Any provision in this section to the contrary notwithstanding any former employee who has attained the age of seventy (70) and who would have been eligible by virtue of his former employment to participate in the retirement system, is eligible for such benefits as he would have been entitled to had he participated in the retirement system, by making the prior service contribution as provided in § 8-3604.



§ 8-3504 - Amount of retirement allowance.

After entering upon participation in benefits established under the retirement system as provided in §§ 8-3501 -- 8-3503, a member shall receive during the remainder of his life an annual retirement allowance, payable monthly in equal instalments ceasing with the last instalment due prior to death, in an amount equal to such per cent of his average compensation as shall be determined by the board on the basis of the last actuarial evaluation made as set forth in §§ 8-3427 and 8-3428, multiplied by the total number of years of his current and certified prior service, except that in the case of any member who is a commissioned member of the department of safety, such per cent shall be not less than two per cent (2%). In all cases where any member's compensation has included maintenance or housing the board may fix the value of the same in money and add it to the compensation paid in money when determining such member's average compensation.

No member shall be granted retirement allowance in excess of three-fourths (3/4) of his average compensation.

The minimum monthly retirement allowance payable to any class A member or any class B member presently retired, or who shall hereafter retire, shall be four dollars and thirty-four cents ($4.34) for the class A member and five dollars ($5.00) for the class B member, multiplied by the total number of years of his creditable service in either instance.

Any political subdivision which participates in this system may elect, by ordinance or resolution, to provide that the amount of retirement allowance for its firemen and policemen shall be not less than two and one-half per cent (21/2%) of their average compensation multiplied by the total number of years of their current and certified prior service. Any political subdivision making such an election shall make a special accrued liability contribution in an amount as determined by an actuarial valuation in the same manner and form as prescribed for initial contributions in § 8-3604.



§ 8-3505 - Allowance on compulsory retirement.

Any person who is a member of the retirement system, who is retired under § 8-3503, shall participate in benefits of the system, regardless of aggregate number of years of service. Retirement allowances shall be computed as is set forth in § 8-3504.



§ 8-3506 - Disability retirement.

After the time mentioned in § 8-3452, any class B or class C member who has five (5) or more years of creditable service, and any class A member who has ten (10) or more years of creditable service of which at least five (5) years are consecutive years of service immediately preceding termination of service on account of disability, upon the application of the head of the department, institution, commission, board or agency in which said employee is employed, or upon his own application, with the approval of the head of such department, institution, commission, board or agency, within not less than thirty (30) nor more than ninety (90) days next following the date of filing such application, may retire on a disability retirement allowance, provided that the medical panel, after a medical examination of such member, shall certify that such member is mentally or physically incapacitated for further performance of duty, and that such incapacity is likely to be permanent, and that such member should be retired.

Any political subdivision which participates in this system may elect, by ordinance or resolution, to provide that the number of years of creditable service required for disability retirement of its firemen and policemen may be reduced from ten (10) to five (5) and that the required number of years of consecutive service immediately preceding termination of service on account of disability may be reduced from five (5) to two (2). Any political subdivision making such an election shall make a special accrued liability contribution in an amount as determined by an actuarial valuation in the same manner and form as prescribed for initial contributions in § 8-3604.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3506 of the Tennessee Code as enacted by chapter 6 of Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3507 - Amount of disability allowance.

Until the time specified in § 8-3452, upon retirement on account of disability a member shall receive an annual disability retirement allowance, payable monthly in equal instalments, in an amount equal to such per cent of his average compensation as may be determined on the basis of the actuarial evaluation set forth in §§ 8-3427 and 8-3428, multiplied by the total years of his current service plus certified prior service, except that in the case of any member who is a commissioned member of the department of safety or of the enforcement and field services division of the game and fish commission such per cent shall be nine-tenths (9/10) of two per cent (2%); however, no member shall be paid a disability retirement allowance less than one-fourth (1/4) of his average compensation.

After the time mentioned in § 8-3452, upon retirement on account of disability, a member shall receive a service retirement allowance if he is then eligible, otherwise, a disability retirement allowance, in an amount depending on his class of membership and computed as follows:

(1) Class A: nine-tenths (9/10) of an allowance computed as a service retirement allowance on the basis of his average compensation and creditable service at the time of disability retirement, provided, however, that if his creditable service is less than twenty (20) years, a part or all of his additional years he would have had, had he continued in service to age sixty-five (65), may be added to his creditable service in order to determine his minimum retirement allowance, but in this event the total cannot exceed twenty (20) years, and for purposes of such determination, covered compensation at the time of disability retirement shall be deemed to have continued in effect during such additional years.

(2) Class B: nine-tenths (9/10) of an allowance computed as a service retirement allowance on the basis of his average compensation and average excess compensation and creditable service at the time of disability retirement, provided, however, that the disability allowance so computed shall not be less than twenty-five per cent (25%) of average compensation and average excess compensation.

(3) Class C: nine-tenths (9/10) of an allowance computed as a service retirement allowance on the basis of his average compensation and creditable service at the time of disability retirement but not less than twenty-five per cent (25%) of average compensation.

However, any commissioned member of the enforcement and field services division of the game and fish commission shall receive a disability retirement allowance in an amount equal to nine-tenths (9/10) of two and one-eighth per cent (21/8%) of his average compensation multiplied by the total number of years of his creditable service, except that the minimum retirement allowance shall be based on twenty (20) years of creditable service or, if less, on the total service that the member would have had if he had continued in service to age fifty-five (55).

However, any fireman or policeman employed by a political subdivision covered under the Tennessee state retirement system shall receive a disability retirement allowance in an amount equal to nine-tenths (9/10) of two and one-fourth per cent (21/4%) of his average compensation multiplied by the total number of years of his creditable service, except that the minimum retirement allowance shall be based on twenty (20) years of creditable service or, if less, on the total service that the member would have had if he had continued in service to age fifty-five (55).



§ 8-3508 - Periodical medical examinations -- Income statements after disability retirement.

All persons granted a disability retirement allowance shall undergo such examination, from time to time, as the board or medical panel may designate and any disability beneficiary who has not yet attained his minimum service retirement age and time, who refuses to submit to such examination, shall forfeit his right to draw any retirement allowance and the same shall be discontinued. A member retired on a disability retirement allowance shall submit to the board, for such period as the board may require, sworn statements of all income for labor, services or employment performed by such member during the time of said member's disability retirement.



§ 8-3509 - Adjustment of disability allowance for earnings.

Whenever the board shall find that any disability beneficiary is engaged in or is able to engage in gainful occupation or work paying more than the difference between his disability retirement allowance and his average compensation, the board shall reduce his disability retirement allowance so that such allowance plus the amount earned by him, equals the amount of his average compensation. Should the earning capacity of any beneficiary be changed the board may further modify the amount of his disability retirement allowance so as to prevent such allowance plus the amount earned by the beneficiary from exceeding the amount of his average compensation.



§ 8-3510 - Restoration of disability beneficiary to active service.

After the time mentioned in § 8-3452, a disability beneficiary restored to active service, at a salary less than the average compensation upon the basis of which he was retired, shall not become a member of the retirement system unless and until such salary is increased to an amount equal to or greater than the average compensation upon the basis of which he was retired on a disability allowance.

Should any disability beneficiary under his minimum service retirement age be restored to service at a salary equal to or greater than his average compensation upon the basis of which he was retired, his retirement allowance shall cease, he shall again become a member of the retirement system and may elect either class A or class B membership unless he previously was a class A member in which case he shall become a class A member. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition upon his subsequent retirement he shall be credited with all of his service as a member, but his retirement allowance payable prior to his minimum retirement age shall not be less than the retirement allowance payable prior to his restoration to service and if he is restored to active service on or after the attainment of the age of fifty (50) years, his retirement allowance upon subsequent retirement shall not exceed the sum of the retirement allowance which he was receiving immediately prior to his last restoration and the retirement allowance that he would have received on account of his service since his last restoration had he entered service at the time as a new entrant.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3510 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.



§ 8-3511 - Election between disability and retirement allowance.

No person shall be eligible for both disability and retirement allowance, but persons who may be qualified for both shall be entitled to elect between them.



§ 8-3512 - Reduction of allowance for contributions in default.

In the case any member whose compensation is not paid exclusively out of state funds if any contribution, or contributions, which should be made are not made, then the service or disability retirement allowance to which such employee would have been entitled, in case there had been no default, shall be reduced by that portion which the amount of defaulted contribution bears to the total amount of contributions which should have been paid.



§ 8-3513 - Allowances as to members separated after 15 years' service -- Involuntary separation -- Optional election.

Any member having ten (10) or more years of creditable service who is separated from state service may, in lieu of receiving the payment under § 8-3425, leave such payment in the employees' fund until his minimum service retirement age, at which time he shall be entitled to a retirement allowance calculated in the same manner as provided in § 8-3502, or in lieu thereof he may apply to the board within ninety (90) days after such severance to retire and receive a retirement allowance commencing immediately having a value equal to the present value of such deferred retirement allowance on the basis of the actuarial tables provided for in §§ 8-3427 and 8-3428 and regular interest, except that in the case of class A members who have not attained age fifty-five (55), such allowance shall not commence prior to the attainment of age fifty-five (55).

Anything in this chapter to the contrary notwithstanding, in the case of a class A member who is removed or otherwise involuntarily separated from the state service after ten (10) or more years of creditable service, the minimum amount of benefit payable, including the amount of any disability or old-age insurance benefit under Title II of the Social Security Act to which he is entitled or would be entitled if he made application therefor, shall be the amount of the service retirement benefit which would have accrued to him as a class B member on September 30, 1957.

Until the first payment on account of any benefit becomes normally due, any member may elect to receive the actuarial equivalent of the retirement allowance otherwise payable to him in the form of a reduced allowance, with the provisions that:

Option 1. Upon his death his reduced allowance shall be continued throughout the life of and paid to such person as he shall have nominated by written designation duly acknowledged and filed with the board at the time of his retirement; or

Option 2. Upon his death, one-half (1/2) of his reduced retirement allowance shall be continued throughout the life of, and paid to, such person as he shall have nominated by written designation duly acknowledged and filed with the board at the time of his retirement.

The election of an option shall become effective on the first date the member becomes eligible for service retirement or thirty (30) days after his date of retirement, if earlier, except that no such election shall become effective until thirty (30) days after written application therefor has been filed with the board. Should a beneficiary die before any such election has become effective, he shall be considered as an active member on the date of his death. Should a member die after any such election has become effective, he shall be considered as having been retired on the date of his death. The election of the option may not be changed or revoked by the member after it has become effective, but if the person designated under the option dies prior to the date of retirement of the member, the option shall thereby be revoked.

Notwithstanding anything to the contrary in this section, if a member eligible for service retirement shall file an irrevocable application for retirement setting a date for retirement not less than thirty (30) days and not more than ninety (90) days thereafter, retirement shall become effective as of the date so set and any optional benefit selected shall become effective as of such date.

Until the first payment on account of any retirement allowance becomes normally due, any class A member may elect to convert the allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value of such amount that, with his benefit under Title II of the Federal Social Security Act, he will receive, so far as possible, approximately the same amount per year before and after the commencement of such benefit.

Until such time as this section becomes effective as provided in § 8-3452, § 8-3513 of the Tennessee Code as enacted by chapter 6 of the Public Acts of 1955, prior to amendment, shall remain in full force and effect.

Should a member retire who was employed subsequent to March 11, 1959 as a commissioned member of the department of safety whose period of creditable service includes service while otherwise employed, anything to the contrary under this chapter notwithstanding, his retirement allowance shall be such proportion of the retirement allowance he would have received had all of his creditable service been as a commissioned member of the department of safety as his years of such service bear to his total period of creditable service plus the proportion of the retirement allowances he would have received had all of his creditable service been as an employee other than a commissioned member of the department of safety as his years of such service bear to his total period of creditable service; provided, however, in no case shall his total retirement allowance be less than the retirement allowance he would have received had all of his creditable service been as an employee other than a commissioned member of the department of safety.



§ 8-3514 - Death of member after retirement.

Upon the death of a member after retirement, any balance of his accumulated contributions, at the time of his retirement, remaining after deductions of the total retirement benefits received by him shall be paid to his designated beneficiary, or, if no beneficiary is specified, to the executor or administrator of his estate. Provided, however, that if the amount payable shall be two hundred fifty dollars ($250) or less, it may be paid to the next of kin in the absence of designation of a beneficiary.

Provided further, however, should the board find in the case of a member who retired due to disability prior to October 1, 1957, and who died before September 30, 1964, the amount of his pension payable to him prior to his death shall be payable thereafter to his widow during her unremarried lifetime, provided the widow is not receiving widow's benefits payable under the Social Security Act.



§ 8-3515 - Adjustments to correct errors.

Should any change or errors in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, then on discovery of any such error the board shall correct the same and, as far as practicable, shall adjust the payments in such a manner that the benefits to which such member or beneficiary was correctly entitled shall be paid.



§ 8-3516 - Exemption of funds from taxation, execution, and assignment.

All retirement allowances and other benefits accrued or accruing to any person under the provisions of chapters 34 to 36, inclusive, of this title, and the accumulated contributions and cash securities in the funds created under said chapters, are exempted from any state, county or municipal tax, and shall not be subject to execution, attachment, garnishment, or any other process whatsoever, nor shall any assignment thereof be enforceable in any court.



§ 8-3517 - Adjustment of allowances.

Effective July 1, 1969, and each succeeding July 1, the initial service retirement allowance paid on retirement to any member retired prior to July 1, 1969 who, at the date of his retirement, had attained age fifty-five (55) and completed at least twenty (20) years of credited service, shall be increased by one and one-half per cent (11/2%) of such initial allowance for each year that the member has been retired after his attainment of age sixty-five (65), but the aggregate of such annual increments to any retired member's allowance shall not exceed thirty per cent (30%) of his initial service retirement allowance. The provisions of this section shall not be effective in any case where the application thereof results in a lesser allowance to any retired member than the application of the provisions of § 8-3502.



§ 8-3518 - Suspension of allowances.

A retired member or beneficiary may, for personal reasons and without disclosure thereof, apply to the board of trustees in writing to suspend for any period payment of all or any part of the allowance otherwise payable to him under the provisions of the Tennessee state retirement system. The board, on receipt of such application, shall provide the applicant with a form to be completed and returned to the board and upon receipt thereof, the board shall authorize such suspension, in which event the retired member or beneficiary shall be considered to have forfeited all rights to the amount of allowance so suspended but shall retain the right to have the full allowance otherwise payable to him reinstated as to future monthly payments upon written notice to the board of his desire to revoke his prior request for a suspension under this section.






Retirement of Political Subdivision Employees

§ 8-3601 - Participation in state system by political subdivision or Tennessee Counties Services Association.

The chief legislative body of any political subdivision of the state of Tennessee may, by resolution legally adopted and approved by said chief legislative body, elect to authorize all its employees, or former employees, in any of such of its departments or instrumentalities as it may desire to become eligible to participate in the "Tennessee state retirement system," provided that such participation shall be subject to the approval of the board and in conformity with such rules and regulations as may be prescribed by the board and shall in no case become effective before July 1, 1949; provided, further, however, that the entire employer contribution for such public employees, or former employees, shall be provided and paid by the political subdivision and not by the state, and provided, that said employees, or former employees, will not have a voice in the election of the board. After such election and approval to become members of the retirement system, such body shall thereafter be known for the purposes of chapters 34 and 35 of this title as an employer. Acceptance of the employees, or former employees, of such political subdivision for membership in the retirement system shall be optional with the board, and if it shall approve their participation, then such employees, or former employees, may become members of the retirement system and participate therein as provided in the provisions of this chapter.

Notwithstanding anything to the contrary in chapters 34 and 35 of this title, the chief legislative body of any political subdivision electing after June 30, 1971, to authorize its firemen and policemen to participate in the Tennessee state retirement system, may, in its resolution adopted pursuant to this section, elect to have firemen and policemen treated as regular Class A employees.

Should the Tennessee Counties Services Association request that its administrative employees be permitted to become members of this retirement system and should the association agree to make in behalf of its employees the employer's contributions required under this chapter, such employees shall be considered as employees for the purpose of this retirement system and shall be eligible for membership herein. They shall make the same contributions and shall be eligible to the same benefits as state employees who are members. They shall be allowed such credit for service as shall be certified and paid for by the association. The association shall make current service contributions and special accrued liability contributions corresponding to the contributions payable by the state. The special accrued liability contributions shall be determined by an actuarial valuation of the accrued liability on account of the employees of the association who become members in the same way as the accrued liability contributions for employees of political subdivisions participating in the retirement system are determined; provided, however, that the accrued liability valuation shall include the total creditable service rendered by any such employee, less the value of the benefit heretofore accrued to such member on account of any service as a state employee. The contributions of the association shall be paid by the association at the same time and in the same manner as contributions are paid by participating political subdivisions, and all benefits payable to employees of the association shall be contingent upon the payment of the necessary contributions by the association and its employees.

Any regional library board may, by resolution duly adopted, elect to authorize its employees to participate in the Tennessee state retirement system, subject to the approval of the board of trustees of the retirement system and subject to and in conformity with such rules and regulations as may be prescribed by the board of trustees. The entire employer contribution for such employees shall be paid by the regional library board as employer out of whatever funds are available to the board for that purpose. Such employees shall not have a voice in the election of the board of trustees. After the adoption of such a resolution by a regional library board and approval by the board of trustees of the system, the library board shall thereafter, for the purposes of chapters 34 and 35 of this title, be an employer, and employees of the board shall be employees for the purposes of such chapters and shall be eligible for participation in the retirement system. They shall make the same contributions and shall be eligible for the same benefits as state employees who are members. They shall be allowed such credit for service as shall be certified and paid for by the library board. The library board shall make current service contributions and special accrued liability contributions corresponding to the contributions payable by the state. The special accrued liability contributions shall be determined by an actuarial valuation of the accrued liability on account of the employees of the library board who become members in the same way as the accrued liability contributions for employees of political subdivisions participating in the retirement system are determined. The accrued liability valuation shall include the total creditable service rendered by any such employee, less the value of the benefit heretofore accrued to such member on account of any service as a state employee. The contributions of the library board shall be paid by the board at the same time and in the same manner as contributions are paid by participating political subdivisions of the state. All benefits payable to employees of the association shall be contingent upon the payment of the necessary contributions by the library board and its employees.

The Tennessee state retirement system may include therein under authority of this chapter the employees of the University of Tennessee who are not included in the University of Tennessee retirement system but who otherwise meet eligibility requirements under this chapter, and the University of Tennessee is authorized to establish for retirement classification purposes such department or departments as it deems necessary to classify such employees for eligibility to participate in the Tennessee state retirement system. For the purposes of this chapter only, the University of Tennessee shall be considered as a political subdivision.



§ 8-3602 - Membership of employees.

Membership in the retirement system for employees who are admitted as provided in § 8-3601 shall be optional with such employees in the service of the political subdivision on the date the approval is given, and any such employee who elects to join the retirement system within thirty (30) days thereafter shall be entitled to a prior service certificate covering such periods of previous service as shall be certified as creditable service by such political subdivision for service rendered to such political subdivision, or its predecessor, or in any other capacity approved by the political subdivision and the board, for which the political subdivision is willing to make accrued liability contributions. Thereafter service for such political subdivision on account of which the political subdivision pays contributions, shall be considered also as creditable service. Membership shall be compulsory for all employees entering the service of such political subdivision thereafter. Membership shall be compulsory for employees of the University of Tennessee entering service after the date approval is given by the board, except those employees who are to be included in the University of Tennessee retirement system.



§ 8-3603 - Information furnished by subdivisions.

The chief fiscal officer of the political subdivision, and the heads of its departments, shall submit to the board such information and shall cause to be performed in respect to the employees of said political subdivision such duties as shall be prescribed by the board in order to carry out the provisions of chapters 34 to 36, inclusive, of this title.



§ 8-3604 - Contributions.

The actuary of the retirement system shall compute the rates of contribution payable by employers in behalf of their employees who become members under the provisions of this chapter by an actuarial evaluation similar to that established by §§ 8-3427 and 8-3428. Each political subdivision employing members participating in the system as provided in this chapter, shall make a special accrued liability contribution on account of the participation of its employees in the retirement system, which shall be determined by an actuarial valuation of the employer's share of the accrued liability on account of the employees of such political subdivision who elected to become members. This special accrued liability contribution shall be subject to such adjustments as may be necessary on account of any additional prior service credits awarded to employees of such political subdivision or changes in provisions relating to such employees. The expense of making such initial valuation shall be assessed against and paid by the political subdivision on whose account it is necessary. The contributions so computed together with a pro rata share of the cost of the administration of the retirement system, based upon the payroll of the employees, shall be certified by the board to the chief fiscal officer of the political subdivision. The amounts so certified shall be a charge against the political subdivision. The chief fiscal officer of each such political subdivision shall pay to the state treasurer the amount certified by the board as payable under the provisions of this section, and the state treasurer shall credit such amounts, when paid, to the appropriate funds of the retirement system.



§ 8-3605 - Benefits payable.

Employees who become members under this chapter and on behalf of whom contributions are paid as provided in this chapter shall be entitled to benefits under the retirement system as though they were state employees.



§ 8-3606 - Reserve required for benefits.

Notwithstanding anything to the contrary, the retirement system shall not be liable for the payment of any retirement allowances or other benefits on account of the employees or beneficiaries of any political subdivision under this chapter, for which reserves have not been previously created from funds contributed by such political subdivision or its employees for such benefits.



§ 8-3607 - Withdrawal of subdivision from system.

The agreement of any political subdivision to contribute on account of its employees shall be irrevocable, but should a political subdivision for any reason become financially unable to make the normal and accrued liability contributions payable on account of its employees, then such political subdivision shall be deemed to be in default, or in the event such political subdivision shall find the making of the normal and accrued liabilities burdensome to itself and its employees, it may file with the state retirement board a resolution legally adopted by its legislative body to the effect that further participation will impose a hardship upon the said political subdivision and thereafter, with the consent of the individual employees affected, such employees will no longer be deemed to be members of this retirement system. Upon the adoption by any political subdivision of a hardship resolution, such political subdivision shall at once notify all employees thereof who are members of the retirement system of such adoption. Thereupon any member of said retirement system who is an employee of such political subdivision may within ninety (90) days thereafter withdraw from such system. In case of withdrawal of any such employee member, there shall be repaid to him all sums paid into the system by such employee member. After it has been determined the sum or sums necessary to pay all retirement benefits accrued or to accrue in the future to present or retired employees of the said political subdivison plus the cost of administering the retirement program in behalf of the employees of the said political subdivision said sum or sums shall be deducted from the contributions made by said political subdivision and the remainder of the sums paid to the retirement system by the said political subdivision on account of its employees shall be paid to the said political subdivision, all such repayments to be made as promptly as reasonably possible. Such repayments shall operate as a full acquittance and release of all rights of such withdrawing employee against the retirement system. In case any employee of a political subdivision which has adopted a hardship resolution does not withdraw from such system within the time prescribed herein, the actuary of the retirement system shall determine by actuarial valuation the amount of the reserves held on account of each remaining active member and beneficiary of such political subdivision and shall credit to each such member and beneficiary the amount of reserve so held. The reserve so credited together with the amount of the accumulated contributions of each such member, shall be used to provide for him a paid up deferred annuity beginning at the age sixty-five (65), and the reserve of each beneficiary shall be used in providing such part of his existing retirement allowance as the reserve so held will provide, which allowance, together with his annuity, shall thereafter be payable to him. The rights and privileges of both active members and beneficiaries of such political subdivision shall thereupon terminate, except as to the payment of the deferred annuities so provided and the annuities and the retirement allowances, or parts thereof, provided for the beneficiaries.






Transfers Between Retirement Systems

§ 8-3701 - Definition of terms.

As used in this chapter the words "retirement system" shall mean and include:

(1) The Tennessee state retirement system as established by chapter 34 of this title.

(2) The Tennessee teachers' retirement system as established by chapter 15 of title 49.

(3) The Tennessee judges' retirement system as established by chapter 3 of title 17.

(4) The Tennessee attorneys-general retirement system as established by chapter 6 of title 8.

(5) The University of Tennessee retirement system as authorized by chapter 33 of title 49.

(6) The retirement system for county paid judges as established by chapter 5 of title 17.

(7) The Tennessee retirement system for county officials as established by chapter 40 of title 8.



§ 8-3702 - Right to transfer membership.

Any person who is a member of any retirement system, as defined in § 8-3701, may transfer his membership to any other retirement system upon accepting office or employment which makes it possible or mandatory for him to participate in such other retirement system.

The provisions of this chapter shall apply with respect to a transfer from one retirement system to another retirement system, anything contained in one or more of the retirement systems to the contrary notwithstanding, except that such provisions shall not apply with respect to a transfer from the Tennessee teachers' retirement system to the University of Tennessee retirement system or from the University of Tennessee retirement system to the Tennessee teachers' retirement system, provided, however, the provisions of this chapter shall not apply nor affect any person holding membership in or under the judges' retirement system of this state on March 4, 1961, and provided further that any person who becomes eligible for maximum benefits under any retirement system as defined in § 8-3701, shall not be entitled to supplemental benefits under any other retirement system, as defined in said section.



§ 8-3703 - Procedure.

Any such person so transferring his membership shall notify the administrative head of the retirement system of which he is a member prior to or at the time of his withdrawal therefrom of his intention to enter the other retirement system. Such person shall retain all benefits earned in the system from which he is transferring and contributions made by a member to a retirement system as defined in § 8-3701, for retirement benefits shall not be refundable during any period such person is eligible for membership by transfer in any other system as set forth in this chapter.



§ 8-3704 - Benefits after transfer.

Upon becoming a member of the retirement system to which he has transferred, such person shall thereafter be eligible for such benefits or annuities as is provided by law in such retirement system; provided, however, anything to the contrary notwithstanding, that upon service retirement his retirement allowance shall be calculated and paid by each separate retirement system of which he has been a member in the same manner as if such person were a member of such systems upon becoming eligible and making application for a retirement allowance. For the purpose of determining whether a person has been a member of a retirement system for a sufficient period of years to become eligible for any benefit or right, the aggregate number of years of service in any of the systems under § 8-3701 shall be counted.



§ 8-3705 - Rules and regulations.

The respective boards of trustees of the retirement system are authorized to make such rules and regulations as may be necessary to carry the provisions of this chapter into effect.



§ 8-3706 - Reinstatement of teacher joining department of education.

Notwithstanding any provision or provisions of any other section of chapter 37 of title 8 or any other law, to the contrary, any "teacher" who has been a member of the Tennessee teachers' retirement system, and who later became employed as a member of the professional staff of the Tennessee state department of education and who became a member of the Tennessee state retirement system, shall, upon giving due notice, in writing, to the Tennessee state retirement system, and to the Tennessee teachers' retirement system, with the approval of the state commissioner of education, be reinstated as a member of the Tennessee teachers' retirement system, provided that when such "teacher" retires his retirement benefits and allowances shall be calculated as though the time which he served in the Tennessee state department of education while he was a member of the Tennessee state retirement system shall be counted as though he had been a member of the Tennessee teachers' retirement system during such period of time; provided that such "teacher's" contributions to the Tennessee state retirement system for such period of time, plus the accrued interest thereon, shall be transferred, upon such due notice in writing and approved by the state commissioner of education, to the Tennessee teachers' retirement system, and, provided further, said "teacher" shall pay to the Tennessee teachers' retirement system any additional amount, above the amount so transferred from the Tennessee state retirement system, which amount may be required to equal the amount of the total contributions which said "teacher" would have made to the Tennessee teachers' retirement system during his service in the Tennessee state department of education while he was a member of the Tennessee state retirement system; provided, further, that the employer's contribution for such "teacher" for such period of time shall, likewise, be transferred by the Tennessee state retirement system to the Tennessee teachers' retirement system.

It is hereby declared that the purpose of this section shall be to provide to such "teacher" the full benefits of the Tennessee teachers' retirement system, based upon his employment by the state department of education, the same as if such "teacher" had remained in the Tennessee teachers' retirement system, when he entered upon his services in the Tennessee state department of education, instead of having become, at that time, a member of the Tennessee state retirement system.









4. Retirement -- Creditable Service

§ 8-34-609 - Teaching service prior to July 1, 1945.

(a) [Deleted by amendment.]

(b) (1) Notwithstanding any other provisions to the contrary in chapters 34 through 37 of this title, any former teacher who left teaching service on, before, or after July 1, 1973 and who establishes evidence to the satisfaction of the board of trustees that he taught a total of ten (10) or more years in the public schools of Tennessee, some of which service was rendered prior to July 1, 1945, shall be entitled to such services rendered prior to July 1, 1945 included as creditable service; provided further, that creditable service shall also include teaching services in the public schools of Tennessee after July 1, 1945 under any of the following conditions:

(A) When a teacher's contributions are withdrawn but repaid to the retirement system with interest at the rate designated in § 8-37-214 from the date of withdrawal of such contributions to the date of repayment; or

(B) When a member whose retirement account has become inactive because of too much absence from teaching service and his accumulated contributions have not been withdrawn but who pays to the retirement system interest at the rate designated in § 8-37-214 on his accumulated account from the date his account became inactive to the date of the reactivation of his account may be eligible for retirement benefits as provided under §§ 8-34-616, 8-36-206 -- 8-36-209, 8-36-301 -- 8-36-305 or 8-36-701 on that portion of service credits for which he elects to establish and receive credit.

(2) Any former teacher who otherwise qualifies for the allowance granted by this subsection shall not be qualified therefor if he continued his career in teaching in another state wherein retirement credit is or may be granted for teaching services performed in or for the state of Tennessee.






5. Retirement -- Incentive Plans

§ 8-34-207 - Retirement incentive plan -- State general employees.

(a) A retirement incentive plan shall operate to benefit state general employees, including general employees employed by institutions of higher education, teachers employed by the department of education, state policemen and state wildlife officers as such classifications are defined by this chapter.

(b) Employees eligible to participate in the plan shall be current employees who have been employed full time by the state for the past five (5) years and who satisfy one (1) of the following criteria during the time the plan is in effect:

(1) Thirty (30) years or more of retirement service credit in the Tennessee consolidated retirement system, the last ten (10) of which shall be state service;

(2) Age sixty (60) or over with ten (10) or more years of retirement service credit in the Tennessee consolidated retirement system, the last ten (10) of which shall be state service;

(3) Age fifty-five (55) or over with twenty-five (25) or more years of retirement service credit in the Tennessee consolidated retirement system, the last ten (10) of which shall be state service;

(4) If employed as state policemen or state wildlife officers, age fifty-five (55) or over with ten (10) or more years of retirement service credit in the Tennessee consolidated retirement system, the last ten (10) of which shall be state service; or

(5) If employed as state policemen or wildlife officers classified as either prior Class C members or participating in Group 2 under the provisions of § 8-36-201(b)(2) if such members have twenty-five (25) years of retirement service credit in the Tennessee consolidated retirement system, the last ten (10) of which shall be state service.

(c) The plan shall operate for a period of one hundred twenty (120) days beginning on or after May 1, 1990 as determined by executive order.

(d) The purpose of the plan shall be to reward employees who choose to retire during the period the plan is in effect with a cash bonus. To be eligible to receive the bonus, the employee must terminate active state employment during the one hundred twenty-day period and file an application for retirement during the one hundred twenty-day period. In addition, the employee may not later be reemployed by the state except under the provisions of § 8-36-805.

(e) This bonus shall be equal to five thousand dollars ($5,000) plus the longevity pay the employee would receive during the 1990-1991 fiscal year if he had continued to work for the state. Payment to the employee shall be made after July 1, 1990. The bonus shall not be included in determining the employee's average final compensation for retirement purposes, nor shall it be subject to retirement contributions.

(f) The commissioner of finance and administration shall develop a plan for operation of the retirement incentive program to ensure that sufficient payroll savings will be generated to fund all cash bonuses provided for herein and all additional retirement liability created hereby. The plan shall provide for the lump sum payment of any additional retirement liability created by implementation of this section and § 8-34-208. The plan must be approved by the comptroller of the treasury and the state treasurer.

(g) Any local school system is authorized, at its option, to make available to its employees a retirement incentive plan. Any such incentive shall not be included in determining the employee's average final compensation for retirement purposes, nor shall it be subject to retirement contributions. The state shall not be liable for the payment of any incentive on account of local school system employees. All costs associated with the payments provided by a retirement incentive plan established by a local school system shall be the responsibility of such school system.



§ 8-34-208 - Retirement incentive plan -- Higher education faculty members.

(a) The board of trustees of the University of Tennessee and the board of regents of the state university and community college system may elect to provide a retirement incentive plan which operates to benefit faculty members employed by institutions of higher education.

(b) Faculty members eligible to participate in the plan shall be current employees who have been employed full time as a faculty member in higher education for the past five (5) years and who satisfy one (1) of the following criteria during the time the plan is in effect:

(1) Thirty (30) or more years of retirement service credit in the Tennessee consolidated retirement system, or the optional retirement program established under § 8-35-401, the last ten (10) of which shall be service in the higher education system;

(2) Age sixty (60) or over with ten (10) or more years of retirement service credit in the Tennessee consolidated retirement system, or the optional retirement program established under § 8-35-401, the last ten (10) of which shall be service in the higher education system; or

(3) Age fifty-five (55) or over with twenty-five (25) or more years of retirement service credit in the Tennessee consolidated retirement system, or the optional retirement program established under § 8-35-401, the last ten (10) of which shall be service in the higher education system.

(c) The plan shall operate for a period of one hundred twenty (120) days beginning on or after May 1, 1990, as determined by the plan developed under subsection (f).

(d) The purpose of the plan shall be to reward employees who choose to retire during the period the plan is in effect with a cash bonus. To be eligible to receive the bonus, the employee must terminate active employment during the one hundred twenty-day period and file an application for retirement during the one hundred twenty-day period. In addition, the employee may not later be reemployed by the state except under the provisions of § 8-36-805.

(e) This bonus shall be equal to five thousand dollars ($5,000) plus the longevity pay the employee would receive during the 1990-91 fiscal year if he had continued to work for the higher education system. Nothing contained herein shall be construed to permit an employee to receive more than one (1) longevity payment for the same fiscal year. Payment to the employee shall be made after July 1, 1990. The bonus shall not be included in determining the employee's average final compensation for retirement purposes, nor shall it be subject to retirement contributions.

(f) All costs associated with the payments provided by the retirement incentive plan shall come from funds provided in the budget for higher education. Upon electing to provide the retirement incentive program, the board of trustees of the University of Tennessee and the board of regents of the state university and community college system shall develop a plan for operation of the program to ensure that sufficient payroll savings will be generated to fund all cash bonuses provided for herein and all additional retirement liability created hereby. The plan shall provide for the lump sum payment of any additional retirement liability created by implementation of this section and § 8-34-207. The plan must be approved by the commissioner of finance and administration, the comptroller of the treasury and the state treasurer.



§ 8-36-119 - Retirement incentive plan.

(a) (1) A retirement incentive plan shall operate to benefit: state general employees, including general employees employed by institutions of higher education, teachers employed by the department of education, state policemen and state wildlife officers as such classifications are defined by chapter 39 of this title.

(2) State policemen classified as either prior Class C members or participating in Group 2 under the provisions of § 8-36-201(b)(2) shall be covered by the provisions of this section, if such members have twenty-five (25) years of Tennessee consolidated retirement system service credit, the last ten (10) of which shall be state service.

(b) Employees eligible to participate in the plan shall be current employees who have been employed full time by the state for the past five (5) years and who satisfy one (1) of the following criteria during the time the plan is in effect:

(1) Thirty (30) years or more of Tennessee consolidated retirement system retirement service credit, the last ten (10) of which shall be state service;

(2) Age sixty (60) or over with ten (10) or more years of Tennessee consolidated retirement system retirement service credit, the last ten (10) of which shall be state service;

(3) Age fifty-five (55) or over with twenty-five (25) or more years of Tennessee consolidated retirement system retirement service credit, the last ten (10) of which shall be state service; or

(4) If employed as state policemen or state wildlife officers, age fifty-five (55) or over with ten (10) or more years of Tennessee consolidated retirement system retirement service credit, the last ten (10) of which shall be state service.

(c) The plan shall operate for a period of ninety (90) days beginning on or after May 1, 1987, as determined by executive order.

(d) The purpose of the plan shall be to reward employees who choose to retire during the period the plan is in effect with a cash bonus. To be eligible to receive the bonus, the employee must terminate active state employment during the ninety-day period and file an application for retirement during the ninety-day period. In addition, the employee may not later be reemployed by the state except under the provisions of § 8-36-805.

(e) This bonus shall be equal to two thousand dollars ($2,000) plus the longevity pay the employee would receive during the 1987-1988 fiscal year if he had continued to work for the state. Payment to the employee shall be made after July 1, 1987. The bonus shall not be included in determining the employee's average final compensation for retirement purposes, nor shall it be subject to retirement contributions.

(f) The commissioner of finance and administration shall develop a plan for operation of the retirement incentive program to ensure that sufficient payroll savings will be generated to fund all cash bonuses provided for herein and all additional retirement liability created hereby. The plan shall provide for the lump sum payment of any additional retirement liability created by implementation of this subsection. The plan shall be submitted to the council on pensions and retirement for written comment. Upon receipt of written comment from the council on pensions and retirement, but prior to implementation, the plan must be approved by the comptroller of the treasury and the state treasurer.






6. Operators of Contractor-Owned School Buses

§ 8-3950 - Operators of contractor-owned school buses -- Funding.

Notwithstanding any provision of the law to the contrary, operators of contractor owned pupil transportation equipment in any county school system are authorized to participate in the state consolidated retirement system under such conditions as may be jointly agreed upon by the duly authorized officials within the state consolidated retirement system and the board of education in said county school system. Accruing retirement benefits shall be determined on the basis of employer contractor contributions based on a sum allowed for salary purposes that is not to exceed forty per cent (40%) of the monthly contract remuneration received by the contractor from said board of education.

Any county board of education who authorizes operators of contractor owned pupil transportation equipment to participate in the retirement system under the provisions of this chapter shall be required to have the chief legislative body of the political subdivision to approve and appropriate all expenditures required including the cost of the actuarial study, the current and prior service cost, the administrative cost and the school boards pro rata share of the cost-of-living. Prior to any action by the legislative body, the cost and all other pertinent information shall be obtained from the division of retirement which shall be made available to all membership of the legislative body. It is further provided that no funds received by the local board of education or the political subdivision including funds from the minimum foundation program nor the revenue sharing program shall be used in funding the cost required in bringing these independent contractors into the consolidated retirement system.






7. Transfers to and from University of Tennessee System

§ 8-3952 - Definitions.

As used in §§ 8-3952 -- 8-3958 the words "retirement system" shall mean and include:

(1) The Tennessee consolidated retirement system as defined in this chapter.

(2) The University of Tennessee joint contributory retirement system as authorized by chapter 33 of title 49.



§ 8-3953 - Transfers from and to University of Tennessee system authorized.

Any person who is a member of either retirement system as defined in § 8-3952 may transfer membership to the other retirement system as defined in § 8-3952 upon accepting office or employment which makes it possible or mandatory for such person to participate in such other retirement system, anything contained in one (1) or both of the retirement systems to the contrary notwithstanding.



§ 8-3954 - Transfers -- Notice -- Contributions nonrefundable.

Any such person so transferring membership shall notify the administrative head of the retirement system of which he or she is a member prior to or at the time of transfer therefrom of his or her intention to enter the other system. Contributions made by a member to a retirement system for retirement benefits shall not be refundable during any period such person is eligible for membership by transfer to the other retirement system.



§ 8-3955 - Benefits -- Computation of obligations between systems.

Upon becoming a member of the retirement system to which a person has transferred, such member shall thereafter be entitled to the rights, benefits, and annuities as are provided in such retirement system; provided, however, anything to the contrary notwithstanding, that upon retirement the allowances and benefits shall be calculated as though the time which was served and credited while such person was a member of the retirement system from which he or she transferred shall be counted and credited as though such person had been a member of the retirement system to which he or she transferred during such period of time; provided, further, that the retirement system from which a transfer was made shall pay monthly to the other retirement system that portion of the monthly benefits attributed to the retired member's creditable service in the retirement system from which the member transferred, less any annuities or other benefits calculated at retirement and applicable to Teachers Insurance and Annuity Association or the federal civil service retirement system and less the state annuity and death benefits payable for prior service under §§ 8-3933 and 8-3937 for those members transferring from the University of Tennessee retirement system. In computing the respective obligations of the two (2) retirement systems, the member's creditable service in both retirement systems shall be combined, and the "average final compensation" shall be determined by the highest average earned in either or both retirement systems. Each retirement system's obligation for monthly benefits shall be the same percentage of the total monthly benefits as the percentage of creditable service in that particular retirement system is to the total combined creditable service of the member in both retirement systems.



§ 8-3956 - Benefit options available.

The provisions of § 8-3955 shall apply to all persons who transfer hereafter and to those who transferred from one retirement system to the other during the period from July 1, 1972, to June 4, 1975. Persons who transferred membership between retirement systems prior to July 1, 1972, shall have the option to retain all rights, benefits, and privileges under chapter 37 of this title as preserved under § 8-3935(4); or the option to have his or her rights, benefits, and privileges credited, calculated, and paid in accordance with the provisions, methods, and procedures provided in § 8-3955.



§ 8-3957 - Transfers between retirement systems -- Application of law.

The provisions of §§ 8-3952 -- 8-3958 shall apply with respect to a transfer from one retirement system to the other retirement system, anything contained in one (1) or both of the retirement systems to the contrary notwithstanding. The respective boards of trustees of the retirement systems shall make such rules and regulations as may be necessary to carry the provisions of §§ 8-3952 -- 8-3958 into effect.






8. Retirement System for County Officials

§ 8-4001 - Definitions.

As used in this chapter, the following words and phrases shall have the meaning indicated unless otherwise defined or required by the context:

(a) "Retirement system" or "systems" means the "Tennessee retirement system for county officials" created by this chapter.

(b) "County officials" means the clerk of the circuit courts, criminal courts, probate courts, clerk and master of the chancery courts, clerks of the general sessions courts where such general sessions courts have an independent clerk who serves such courts only, county court clerks, register of deeds, county trustees, sheriffs, county school superintendents elected by the people, county road superintendents elected by the quarterly county courts, by the county road commissions or commissioners, or by popular vote, and assessors of property, or such persons who were serving as any such official July 1, 1968, the effective date of the original act. In the event a consolidation or reorganization of any or all of said courts is provided by constitutional amendments or by act of the general assembly or both the clerks of such consolidated or reorganized courts shall also be covered by this chapter.

(c) "Retirement board" or "board" means the board created by this chapter which shall administer the system.

(d) "Employer" or "county" means any county of the state of Tennessee.

(e) "Average compensation" means the average annual compensation paid to said county officials as salaries from the fees earned by their offices and/or by supplemental salaries from the general funds of the several counties to such persons in their official capacity as county officials for the five year period in which such person receives his or her greatest compensation from said fees and/or from the general fund of said counties.

(f) "Service" means time served in any of the above named capacities and also, should any such official have served as deputy of any of the above defined county officials, or as a member of the Tennessee general assembly, or as a general sessions judge for as many as sixteen (16) years, the time so served as deputy or member of the Tennessee general assembly or as a general sessions judge shall also be considered as service and such service shall be included in that for which such person shall be given credit towards his or her retirement, provided the person to be credited with such service comply with the provisions of this chapter by paying the back service contribution herein provided. In the event any person eligible for retirement hereunder shall have served in the armed forces of the United States since January 1, 1940, upon leave of absence from his position, as county official or deputy, such period of time as was spent in such military service shall be construed as part of his or her service hereunder.

(g) "County officials' retirement fund" means the county officials' retirement fund created by and administered pursuant to this chapter.

(h) "Minimum period" means that the minimum period for retirement benefits under this chapter shall be ten (10) years.

(i) "Deputy" means any person duly appointed as provided by law in §§ 8-2001 -- 8-2008.

(j) "Social security" shall not be construed as meaning "any other public employee's retirement system" as used in this chapter or in the case of county superintendents of schools salaries paid from the county school funds, and in the case of county superintendents of roads salaries paid from the county road funds.



§ 8-4002 - County officials' retirement fund created.

There is created and established as of July 1, 1968, a retirement fund for county officials as herein defined to be known as the "Tennessee County Officials' Retirement Fund." All transactions of the system shall be in the name of the system and the system shall have all the powers and privileges of a corporation and shall function as hereinafter provided.



§ 8-4003 - Retirement board -- Members -- Chairman -- Quorum -- Personnel.

The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this law are hereby vested in a retirement board, which shall consist of the state treasurer, the commissioner of finance and administration, the comptroller of the treasury, and three (3) members appointed by the governor, only two (2) of whom may be members of the retirement system. The state treasurer shall be chairman of the board. The board shall elect one (1) of its members as vice-chairman. A majority of the members of the board shall constitute a quorum, and all action taken by the board shall be by affirmative vote of a majority of all members of the board. The personnel required by the board in the administration of the plan shall be provided by the division of retirement of the state of Tennessee and all administrative duties shall be performed by and all administration of the plan shall be provided by the division of retirement. The state attorney-general or an assistant designated by him shall act as legal advisor and attorney for the board.



§ 8-4004 - Rights, powers and duties of board.

Subject to the administrative duties reserved by state law to the state treasurer with respect to all state retirement systems, the retirement board shall have complete control of the administration of the system, subject to the provisions of this chapter, with all powers necessary to enable it to carry out properly its duties in that respect. Specifically, the rights, powers and duties of the board shall include, but shall not be limited to the following:

(a) The board shall determine all questions that arise hereunder including the eligibility of county officials to become members and the amount of benefit to which any member may become entitled hereunder.

(b) The board shall establish rules, forms and procedures to be followed in filing applications for benefits, in furnishing and verifying proofs necessary to establish earnings or any other matters required to administer the system.

(c) The board shall prepare and publish an annual, audited, financial report showing all receipts, disbursements, and assets and liabilities of the system. The board shall keep accurate minutes of all its proceedings. All proceedings, minutes, and records of the board shall be open at all reasonable times for inspection by the public.

(d) The board shall be empowered to employ the service of investment consultants, actuarial consultants, and the service of others which may be necessary to maintain a soundly designed, administered and financed pension system. Expenses incurred by or on behalf of the board in the administration of this system shall be paid from the fund upon written authorization by the board.



§ 8-4005 - Compensation of board -- Restriction on liability.

Members of the board shall serve without compensation as board members, but shall be reimbursed for the actual expenses incurred by them in the performance of their duties.

The board shall be fully protected with respect to any action taken or suffered by the board in good faith in reliance upon the advice or opinion of any of the foregoing, and all actions so taken or suffered shall be conclusive upon each of them and upon all members or the persons interested in the system.

The board shall not be liable for the making, retention, or sale of any investment or reinvestment made by it nor for any loss to or diminution of the fund, except due to its own gross negligence, willful misconduct, or bad faith.



§ 8-4006 - Financial interest of board members -- Restriction on use of funds.

No member of the board shall have an interest, direct or indirect, in the gains or profits of any investment made by the board, save insofar as any such member may be a member of the retirement system, and no member of the board shall receive directly or indirectly, any payment or emolument for his services except as expressly provided in this chapter. No member of the board shall, directly or indirectly, for himself or as an agent, in any manner use the funds or deposits of the retirement system, except to make such payments therefrom as are authorized by the board, nor shall any member become an indorser or surety or in any manner an obligor for moneys loaned by or borrowed from the board.



§ 8-4007 - Retirement fund established -- Purpose.

There is hereby established the Tennessee retirement fund for county officials to effectuate the purpose of this chapter. The fund shall be administered and utilized as a trust fund and shall be used for the purpose of providing benefits in accordance with provisions of the chapter and shall be a means of financing benefits and financing expenses of administering the fund by the board in accordance with this chapter.



§ 8-4008 - Board as trustee of fund -- Management of fund -- Treasurer -- Disbursements.

The retirement board shall be the trustee of the fund created by this chapter and shall have full power to invest and reinvest all funds to the extent the board deems appropriate, subject to the limitation that no investment shall be made except, on the exercise of bona fide discretion, in securities which at the time of making the investment are, by a statute, permitted for the investment of reserves of any domestic life insurance companies, provided the total sum invested in common and preferred stocks cannot exceed twenty per cent (20%) of the total of the fund. Subject to such limitations, the board shall have full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investment in which the fund created herein have been invested, as well as of the proceeds of such investment and the moneys belonging to the fund.

The state treasurer shall be the custodian of the fund. All payments from the fund shall be authorized by the state treasurer on vouchers duly issued by the state treasurer.



§ 8-4009 - Funds deposited in banks.

For the purpose of meeting disbursements for retirement allowances and other payments, sufficient cash may be held on deposit to the credit of the state treasurer in one or more banks or trust companies, located in Tennessee, organized under the laws of Tennessee or of the United States, and qualified as state depositories.



§ 8-4010 - County officials' tax -- Sources of additional funds.

For the purpose of providing funds with which to aid the defraying of costs of the retirement herein provided, there shall be fixed upon every suit filed in the circuit courts, the criminal courts, the probate courts in counties where separate probate courts have been created, the chancery courts and the general sessions courts of the state of Tennessee, a fee of one dollar ($1.00), beginning July 1, 1968, except for the fee of one dollar ($1.00) fixed herein on probate courts in counties where separate probate courts exist, which shall commence on July 1, 1969, which shall be known as the county officials' tax and shall be collectible and payable under the same circumtances as state and county tax is now collected upon litigation. The tax as herein provided shall be in addition to such litigation taxes as are now levied by law upon such suits.

It shall be a state tax only and no county or municipality shall levy a similar tax. All sums collected from the tax herein levied shall be paid over to the appropriate state official as other litigation tax is now paid and shall be placed in the state treasury, for use in making the payments herein provided.

For the further purpose of providing funds with which to aid the defraying of costs for the purpose of retirement herein provided, beginning July 1, 1968, ten cents (10cent(s)) of the one dollar ($1.00) fee provided for county court clerks under the terms of § 59-604 shall be remitted to the appropriate state official for use in making payments herein provided; and for the further purpose of defraying costs of the retirement herein provided, beginning July 1, 1968, the allowance to county registers of the two and one-half per cent (21/2%) contained in § 67-4102, Item S, subsection (c) which will be collected and paid over to the appropriate state official for use in making the payments herein provided.



§ 8-4011 - Membership in other retirement systems prohibited -- Exceptions.

Persons electing membership in the retirement system created by this chapter shall not hold membership in any other public employees' retirement system, except that coverage by social security and membership in the Tennessee teachers' retirement system are specifically permitted; provided, however, that such persons shall be entitled to enjoy, unimpaired, any vested benefit existing under such other system, but in such case, no periods of time on account of which such vested benefits exist shall be considered credited service under this chapter.

Any member of the Tennessee retirement system for county officials who also holds membership in any other public employees' retirement system may elect to withdraw his membership in full and his contributions in full from such other system without impairing his right to hold office in the county concerned and receive credited service under this chapter in the Tennessee retirement system for county officials for such credited service as he held in such other system upon applying for membership in accordance with § 8-4012.



§ 8-4012 - Membership in system -- Requirements.

All county officials, as herein defined, in office as of June 30, 1968, and thereafter, shall be eligible to participate as members of this retirement system, provided, however, in order to qualify as a member of this system, a county official shall be required to give notice in writing of his or her intentions to participate to the chairman of the retirement board within ninety (90) days from July 1, 1968 or July 1, 1972, if said county official is in office on that date, or within ninety (90) days from the date said county official is sworn into office, or becomes eligible to participate in the system. In the event the county official desires to be credited with the service as set forth in § 8-4001(f) hereof, said written notice of intention to the chairman of the retirement board shall be accompanied by a back-service contribution, which back-service contribution shall be an amount equal to three and one-half per cent (31/2%) of the salary received by the county official who desires to qualify as a member of this system during the time of his service as set forth in § 8-4001(f) hereof and shall be accompanied by the appropriate contribution as hereinafter provided in § 8-4013, covering the period from July 1, 1968, to the date of said written notice, or the period from the date said county official is sworn into office to the date of said notice; provided further that any county official not making the back-service contribution set forth herein shall not be credited with the service as set forth in § 8-4001(f) hereof.

A county sheriff may file the written notice required by this section on or before July 1, 1971 or within ninety (90) days after he is sworn into office. Claim for credit in the retirement system for prior service for time served as sheriff must be made with the county officials' retirement board or secretary within ninety (90) days from May 26, 1971.

Any person who served continuously as a circuit court clerk for not less than twenty (20) years prior to the establishment of the Tennessee retirement system for county officials and whose service in such capacity ended not earlier than August 31, 1966, shall be entitled to the benefits provided by this chapter, upon written application to the retirement board on or before July 1, 1970, accompanied by such evidence of such prior service as may be satisfactory to the board, and by a lump sum payment of the back-service contributions as required by this section.

Any person who, on July 1, 1968, was a member of the Tennessee state retirement system as a member of the general assembly and who served not less than sixteen (16) years as a county court clerk is entitled to the benefits provided by this chapter and shall receive retirement credit in the system provided by this chapter for such time served as a county court clerk and as a member of the general assembly. Such funds as may be to his credit in the Tennessee state retirement system shall be transferred to the Tennessee retirement system for county officials upon application in writing to the retirement board established by this chapter, which shall in turn certify to the Tennessee state retirement board the request for transfer. The Tennessee state retirement board shall then cause such funds as are credited to the account of such person in the Tennessee state retirement system to be transferred to the retirement board established by this chapter. Such person shall accompany his request by such evidence of prior service as may be satisfactory to the board. If the amount of money such person would have contributed to the retirement system if it had been in effect for the number of years such person served as a county court clerk and as a member of the general assembly and if he had been a member of such system is more than the amount of money credited to his account in the Tennessee state retirement system's employees' fund, he shall be required to make a lump sum payment of the difference between such amounts to the board in order to complete the transfer. If the amount he would have contributed to the retirement system for such number of years is less than the amount credited to his account in the Tennessee state retirement system's employees' fund, he shall be reimbursed for the difference between such amounts by the board upon completion of the transfer.

Any county official who served as county chairman or delegate to a constitutional convention prior to becoming a member of this retirement system shall be entitled to credit for such service; provided that prior to July 1, 1971 he makes a written request to the retirement board for such credit, furnishes satisfactory evidence thereof, and pays into the retirement fund a back-service contribution in an amount equal to three and one-half per cent (31/2%) of the salary received for such service.



§ 8-4013 - Monthly contributions by members.

For the purpose of providing further funds with which to aid the defraying of costs of the retirement herein provided, all county officials participating in the retirement system shall contribute each month, from his or her total monthly compensation realized from serving as such county official, four per cent (4%) commencing July 1, 1968, if in office on that date, or from the date he became a county official, if subsequent to that date. This contribution shall be paid to the chairman of the retirement board or other official designated by him and shall be placed in the state treasury for use in making the payments herein provided and shall become a part of the retirement fund.

Any participating county official who fails to make the required monthly contribution and becomes delinquent for more than sixty (60) days, will be subject to the action of the retirement board with respect to continued participation in the system.



§ 8-4014 - Qualification for full retirement benefits.

Any county official as herein defined may, after July 1, 1968, retire from office and be paid full retirement benefits provided said county official has attained the age of fifty-five (55) years and presents satisfactory evidence of not less than twenty-four (24) years service.



§ 8-4015 - Partial retirement benefits.

Any county official as herein defined may after July 1, 1968, retire from office and be paid retirement benefits provided said county official has attained the age of fifty-five (55) years and presents satisfactory evidence of at least twelve (12) years service but less than twenty-four (24) years service, said retirement benefits to be paid as follows:

12 years service -- 1/2 of full retirement benefits

13 years service -- 13/24 of full retirement benefits

14 years service -- 7/12 of full retirement benefits

15 years service -- 5/8 of full retirement benefits

16 years service -- 2/3 of full retirement benefits

17 years service -- 17/24 of full retirement benefits

18 years service -- 3/4 of full retirement benefits

19 years service -- 19/24 of full retirement benefits

20 years service -- 5/6 of full retirement benefits

21 years service -- 7/8 of full retirement benefits

22 years service -- 11/12 of full retirement benefits

23 years service -- 23/24 of full retirement benefits.



§ 8-4016 - Amount of benefits.

The retirement benefit per annum to any person retiring under the provisions of this chapter shall be two and one-half per cent (21/2%) of the average compensation for each year of service (but in computing, not to exceed twenty-four (24) years service) provided said benefit shall not exceed sixty per cent (60%) of said average compensation. In computing length of time of service, fractions of a year equaling six (6) months or more shall be treated as a full year of service.



§ 8-4017 - Benefits not subject to assignment or encumbrance -- Payment of benefits for incompetent members.

The retirement benefits provided for by this retirement system shall not be subject in any manner to anticipation, alienation, sale transfer, assignment, pledge, encumbrance or charge, nor shall any such benefit be in any manner liable for or subject to the debts, contracts or liabilities of the person entitled thereto. If any member or retired member has been adjudged legally incapable of personally receiving any payment due him hereunder, the board may make such payment to a duly appointed guardian or conservator of such person or to some relative of such person whom the board deems to be a proper person to receive such payment for the use and benefit of such retired member.



§ 8-4018 - Application for benefits -- Fixing amount -- Payment.

Any county official desiring to retire shall notify the comptroller of the state of his intentions which notice shall state the term of his service as a county official and average compensation as herein defined together with the date on which he proposes to retire from office. The county official desiring retirement shall obtain from the county judge of the county in which said county official is serving at the time of his retirement a sworn statement from said county judge to the effect that the county judge has examined pertinent records pertaining to the term of service of said county official and salaries or other compensation realized by said county official during his term of service and said affidavit shall contain the average compensation of the county official and the dates of service. Upon receipt of such affidavit, application and military record, if applicable, the comptroller shall examine the same and other pertinent records and certify to said board the facts with regard to said county official and his average compensation as calculated upon the basis set out in this chapter together with the date of his retirement. Said board shall thereupon fix the retirement benefit and certify the amount thereof due to such retiring member; and, said retiring benefit shall be paid monthly by the treasurer of the state of Tennessee out of said retirement fund to the retired member during his or her lifetime, and after the death of the retired member to the named beneficiary or beneficiaries for the minimum period or remainder of the minimum period established under this chapter, if applicable.



§ 8-4019 - Designation of beneficiary to receive payments on death of member.

Any county official who participates in the retirement system may designate in writing a beneficiary or beneficiaries to receive after said county official's death the retirement benefits he or she would have received for the minimum period or the remainder of the minimum period. Said designation shall be filed with the retirement board. If a county official dies during a term he is serving and at the time of death has sufficient service to qualify for retirement benefits, his beneficiary or beneficiaries, if named, shall be entitled to the same retirement benefits that the deceased county official would have received, for the minimum period only, had he or she retired on the date of death. In the event no beneficiary or beneficiaries are named, or in the event the named beneficiary or beneficiaries predeceased the county official, the system actuary shall determine the actuarial equivalent of the minimum retirement period of ten (10) years and the same shall be paid to the county official's estate in a lump sum. In the event a county official has completed twelve (12) years of service and becomes deceased before reaching the age of fifty-five (55) years, the ten (10) year minimum retirement benefits shall be paid in accordance with the provisions of this section in the same manner as they would have been paid had the county official been fifty-five (55) years of age on or before becoming deceased, provided further, that in the event a county official under the age of fifty-five (55) years is not reelected to his or her office, then upon reaching the age of fifty-five (55) years, said person shall be entitled to receive benefits as provided by this act if said county official has met all other requirements as to years of service and personal contributions herein provided, and this section shall have effect notwithstanding the provisions of §§ 8-4014, 8-4015 and 8-4018.



§ 8-4020 - Repayment of contributions when member fails to qualify.

Any participating county official who fails to qualify for retirement benefits under the provisions of this chapter, or the named beneficiary if county official is deceased, will be paid by the retirement board through the state treasurer, all of the total three and one-half per cent (31/2%) and/or four per cent (4%) contributions made to the system by the county officials as a member and also such interest as may be established by the Tennessee county officials retirement board.



§ 8-4021 - Violation a misdemeanor -- Penalty.

Any person who knowingly makes any false statement or falsifies or permits to be falsified any record or records of this retirement system in an attempt to defraud such system, is guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine not to exceed five hundred dollars ($500), or by imprisonment in the county jail for not more than twelve (12) months, or both such fine and imprisonment, in the discretion of the court.






9. Judges' Retirement System

§ 17-301 - Normal retirement benefit.

Any judge who has reached normal retirement age shall, upon retirement, be entitled to receive a normal retirement benefit, commencing on the first day of the month following his retirement as a judge and payable thereafter for life, subject to all the terms and conditions of the judges' retirement system.



§ 17-313 - Definitions.

For the purposes and whenever used in this chapter, the following definitions shall have the meanings indicated, unless otherwise required by the context:

(a) "Judges' Retirement System" means the Tennessee Judges' Retirement System, constituted by the provisions of chapter 3 of title 17 of this Code.

(b) "Judge" means any person in office as a judge of a court of record in this state whose salary for his judicial position has been paid during the period of his service wholly from the treasury of the state and includes the executive secretary to the Supreme Court.

(c) "Service" means service as a judge, which shall also include the following: (1) Time while on leave of absence during the term of judicial office; (2) service rendered by a judge in the armed forces or in any department of the government of the United States during the existence of a state of war or a period of national emergency which interrupts his term of office; (3) time served as attorney-general or assistant attorney-general, or district attorney-general or assistant district attorney-general, all of which are referred to in this chapter as attorney-general; and (4) time served as a member of the general assembly, subject to a maximum of eight (8) years' credit for service in the general assembly and subject to the further provision that the judge has paid into the judges' retirement system three per cent (3%) of the compensation he received as a member of the general assembly during such years of service, plus interest at the rate of three percent (3%) per year prior to December 30, 1970. Service shall be rounded to the nearest number of years based on full calendar months of service; and (5) services rendered as a sessions judge within the state of Tennessee.

When a judge is entitled to include for retirement under the judges' retirement system service as attorney-general or an attorney-general is entitled to include for retirement under the attorneys-general retirement system service as a judge, there shall be transferred from the system the member leaves to the system he enters (1) the whole amount of the member's contributions remaining to his credit, and (2) the members's proportionate share of all other funds paid into the state treasury and held in trust for the retirement system from which he is being transferred during the period he was a member of that system. The sum transferred shall thereafter be a part of the system to which it is transferred and shall be held and dealt with in the same manner as if the member had made his contributions to that system as a member and as if the other contributions had been credited to the system during the time he was a member.

Any judge who becomes a member of the judges' retirement system after April 15, 1970, shall not be entitled to include for retirement as a judge any service as attorney-general rendered after September 1, 1958, unless he was a member of the attorneys-general retirement system for the period of service to be included and has left his contributions in that system until he becomes a member of the judges' retirement system.

Any judge who is a member of this retirement system on April 15, 1970, who does not have twenty (20) years of service when he attains age sixty-five (65) shall be entitled to a credit for service not exceeding four (4) years if he retires on or before his seventieth (70th) birthday; or if he is past seventy (70) years old on April 15, 1970, and retires on or before December 1, 1970, he shall be entitled to a like credit.

Any judge who becomes a member of this system after April 15, 1970, shall not be entitled to full credit for any service rendered after his seventieth (70th) birthday but shall be subject to the provisions for late retirement.

(d) "Normal Retirement Age" means sixty-five (65) for a judge whose length of service is less than eight (8) years and fifty-four (54) for a judge whose length of service is eight (8) or more years.

(e) "Benefit Base" means a sum equal to the annual salary the retired judge would receive if he continued in the office from which he retired.

(f) "Normal Retirement Benefit" means a sum equal to seventy-five per cent (75%) of a judge's benefit base if he has completed at least twenty (20) years of service. Otherwise, the normal retirement benefit shall be three and seventy-five hundredths per cent (3.75%) of his benefit base multiplied by the number of years service if he has had twenty (20) years or less of service. A normal retirement benefit shall not exceed seventy-five per cent (75%) of the benefit base.

(g) "Late Retirement" means retirement after a judge passes his seventieth (70th) birthday and shall apply only to a judge who becomes a member of this system after this chapter is adopted. On late retirement such a judge shall forfeit for himself and all others who may become entitled to benefits because of his service fifty per cent (50%) of such benefits.



§ 17-314 - Disability retirement.

Any judge who has ten (10) or more years of service and becomes disabled may, upon complying with other applicable requirements set out in this judges' retirement system apply for disability retirement and be retired under the provisions of this section and shall thereupon be entitled to receive, during the remainder of his life, a disability pension. The amount of any disability pension shall be determined in the same manner as a normal retirement benefit in accordance with § 17-313. Any judge who receives any benefits under the provisions of this section shall not thereafter be eligible to resume or continue in the same term of office as a judge. For purposes of this judges' retirement system, "disabled" or "disability" shall mean a permanent physical or mental disablement occurring during the term of office of a judge, which, in the sole discretion of the governor of the state of Tennessee, prevents such judge from performing his judicial duties.



§ 17-315 - Application and certification of retirement -- Effective date.

Any judge who elects to retire under the provisions of §§ 17-313 -- 17-323 either during or at the expiration of the term of office then held by him, and who has complied with the other retirement requisites of said sections shall certify to the governor of the state at least sixty (60) days prior to the date upon which he desires to relinquish his office his intention to retire, and shall at the same time forward to the governor his application for retirement, stating the time at which he wishes to retire. Provided, however, that any judge defeated for re-election, shall file with the governor of the state within sixty (60) days after his successor has been duly qualified and assumed the duties of the office, an application for retirement under the provisions of §§ 17-313 -- 17-323. Upon the approval of the governor of the application for retirement, the governor shall forward to the board of trustees the application of the judge and shall request the board to process the retirement application in accordance with § 17-316.



§ 17-316 - Form of application -- Verification and indorsement -- Payment.

The certificate of intention of a judge to retire and the application therefor shall be in writing, addressed to the governor and shall set out the facts pertaining to the court or courts served by such judge, the period of time embraced by such service, and his age. The board of trustees of this judges' retirement system shall verify the facts and determine if all applicable requirements pertaining to the application for retirement are met and the board of trustees shall indorse the application accordingly and file the application in the office of the division of retirement. The board of trustees shall thereafter authorize payment of benefits to which the retired judge is entitled under the provisions of this judges' retirement system.



§ 17-318 - Administration of retirement system -- Board of trustees -- Fund.

A board of trustees shall be responsible for the proper administration and operation of the judges' retirement system.

(a) Such board of trustees shall have as members the chief justice of the Supreme Court, or a member of that court designated by the chief justice, the state treasurer, the comptroller of the treasury, commissioner of finance and administration, and one member appointed by the governor. The state treasurer shall be chairman of the board. The board shall elect one of its members vice-chairman. A majority of the members of the board shall constitute a quorum, and all action taken by the board shall be by affirmative vote of a majority of all members of the board.

(b) All personnel required by the board in the administration of the plan shall be provided by the division of retirement in the office of treasurer of the state of Tennessee and all administrative duties shall be performed by and all administrative records shall be maintained by the division of retirement. The state attorney-general or an assistant designated by him shall act as legal advisor and attorney for the board.

(c) Subject to the administrative duties reserved by state law to the state treasurer with respect to all state retirement systems, the board of trustees shall have complete control of the administration of the system, subject to the provisions of this judges' retirement system, with all powers necessary to enable it to carry out properly its duties in that respect. The members of the board shall serve without compensation as board members but shall be reimbursed for actual expenses incurred by them in the performance of their duties. The board shall be fully protected with respect to any action taken or suffered by the board in good faith and reliance upon any table, valuation, certificate, report, advice or opinion furnished by any consultant or actuary, opinions given by the state attorney-general or an assistant thereof or the advice of any qualified investment consultant, and all actions so taken or suffered by the board shall be conclusive upon each member of the board and upon all judges or persons interested in the judges' retirement system.

(d) The board shall not be liable for the making, retention, or sale of any investment or reinvestment made by it nor for the loss to or diminution of the fund, except due to its own gross negligence, willfull misconduct, or bad faith.

(e) No member of the board shall have an interest, direct or indirect, in the gains or profits of any investment made by the board, save insofar as any member may be a judge participating in the judges' retirement system, and no member of the board shall receive, directly or indirectly, any payment or emolument for his services except as expressly provided in this judges' retirement system. No member of the board shall, directly or indirectly, for himself or an agent, in any manner use the funds or deposits of the judges' retirement system, except to make such payments therefrom as are authorized by the board, nor shall any member become an indorser or surety or in any manner an obligor for moneys loaned by or borrowed from the board.

(f) For the purpose of providing funds necessary under the judges' retirement system, there is hereby created and established a judges' retirement fund. The fund shall be administered and utilized as a trust fund and shall be used for the purpose of providing benefits in accordance with provisions of this judges' retirement system and shall be the means of financing benefits and financing expenses of administering the fund by the board in accordance with this chapter.

(g) The board of trustees shall be the trustee of the fund created by this chapter and shall have the full power to invest and reinvest all funds to the extent the board deems appropriate, subject to the limitation that no investment shall be made except, in the exercise of bona fide discretion, in securities which at the time of making the investment are, by statute, permitted for the investment of funds in the "Tennessee state retirement system." Subject to such limitations, the board shall have the full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investements in which the fund created herein has been invested, as well as of the proceeds of such investments and the moneys belonging to the fund. The state treasurer shall be the custodian of the fund. All payments from the fund shall be authorized by the state treasurer on vouchers requested by the board of trustees and duly issued by the state treasurer.

(h) For the purpose of providing sufficient funds to aid in meeting the cost of benefits provided by this chapter, all unexpended funds, not in excess of the actuarial requirements of this judges' retirement system, now accrued in the treasury of the state from litigation privilege taxes imposed and designed by law for the payment of compensation to retired judges, are hereby made and constituted a part of said judges' retirement fund and are allocated thereto. And all moneys not in excess of the actuarial requirement of this judges' retirement system hereafter accruing from any litigation privilege tax specifically imposed and designated by law for payment of compensation to retired judges, shall be credited to the judges' retirement fund and used and accounted for as such.

(i) Actuarial Requirements: The board of trustees shall consult an actuary at least each biennium who shall be the technical advisor to the board on matters regarding the operation of the judges' retirement fund and shall perform such other duties as are required by the board in connection with this judges' retirement system. The fee for his services shall be paid from income received on investments of the fund. The actuarial requirements of the judges' retirement system shall be determined so that contributions to the fund will meet current actuarial liabilities and amortize all unfunded accrued actuarial liabilities by 1998.

(j) On or before the first day of January, next preceding each regular meeting of the general assembly, beginning on or after January 1, 1967, the board of trustees shall advise the state treasurer of the actuarial requirements of the judges' retirement system and the treasurer shall certify to the state budget director the amount needed, if any, over and above the amount contributed by judges and the amount received from the litigation tax levied by this chapter, to make the system actuarially sound as of that date. The state budget director shall include in the budget an appropriation equal to the amount certified to him by the treasurer to be paid into the judges' retirement fund. A statement of the financial condition of the trust fund of the judges' retirement fund shall be published by the board of trustees in an annual report to the treasurer.



§ 17-319 - Membership optional -- Contributions -- Election.

Membership in the retirement system herein provided shall be optional with each judge. For the purpose of providing further funds with which to pay the retirement or disability compensation provided for in §§ 17-313 -- 17-323, every judge who desires to avail himself of the benefits of said sections shall contribute to the judges' retirement fund an amount annually equal to three per cent (3%) of his gross annual salary as judge, such contributions to begin on or after April 26, 1955, or upon the appointment or election of such judge thereafter. This contribution shall be made in equal monthly instalments, which the commissioner of finance and administration shall deduct from the monthly compensation of such judge and credit the same to the judges' retirement fund. Every judge in office on April 26, 1955, who desires to come under the provisions hereof, shall notify the director of accounts, by registered return-receipt mail on or before September 1, 1958. All judges elected or appointed after April 26, 1955, shall elect whether or not to come under the provisions of §§ 17-313 -- 17-323 within sixty (60) days after such appointment or election. Every judge electing to come under the provisions of said sections shall continue his contributions to the judges' retirement fund, as herein provided, as long as he remains in office.

Any judge in office on April 15, 1970, who did not comply with the provisions of this section by giving the notice above required and who, as the result, has lost service credit, may, on or before December 1, 1970, notify the commissioner of finance and administration of his desire for such credit, reciting in his notice the period for which he seeks credit, and shall remit to the treasurer of the state the amounts that would have been deducted from his salary for such period had he given the notice as provided above, together with interest thereon at the rate of six per cent (6%) per annum. Thereupon the judge shall be entitled to service credit for such period. Such a judge shall be considered to be a member of the system on April 15, 1970, and entitled to the credit for service provided for in Section 17-313(c) and he shall not be subject to the provision for late retirement.

Any person who serves as executive secretary of the Supreme Court and who was a participant in the judges' retirement system prior to his appointment as executive secretary shall continue as a member of the judges' retirement system and required to contribute to the judges' retirement fund in respect of every year, past and future, that he receives credit for service under this chapter during the time he is executive secretary in the same amount and manner as though he were a member of this judges' retirement system for all such service, and he shall not, by reason of participating in this judges' retirement system be eligible to receive benefits from any other retirement plan of the state of Tennessee. Provided further, any contributions made by such person to any other state retirement system shall be transferred from the other retirement system and paid into the judges' retirement system. Such person shall receive credit in the judges' retirement system for the service and period of time which such person had in the other retirement system.



§ 17-320 - Source and time of payments.

All payments hereunder to retired judges shall be made out of the judges' retirement fund. Payments to retired judges shall be in equal monthly instalments and shall be made at the same time and in the same manner as judges in office are paid.



§ 17-321 - Repayment or withdrawal of contributions.

Any judge whose service is terminated for any reason shall, in lieu of all other benefits provided by this judges' retirement system, be entitled to a refund of his contributions without interest if his service at the time of termination is less than five (5) years, or be entitled to a refund of his contributions accumulated at three per cent (3%) interest, or at another rate of interest as the board of trustees may from time to time declare, if at the time of such termination he has completed at least five (5) years of service. Any judge who fails of reelection or who voluntarily retires or terminates his service before becoming eligible for any of the benefits otherwise provided in the judges' retirement system may be permitted to allow his contributions to remain until he reaches normal retirement age at which time he shall be eligible for a retirement benefit based on his actual service at time of termination, computed in the same manner as a normal retirement benefit in accordance with § 17-313 of this judges' retirement system. If any judge who terminates service and leaves his contributions in the system, and likewise any judge in office dies before he reaches normal retirement age his contingent annuitant or beneficiary under options 1, 2, or 3 of § 17-326 shall be entitled to have the judge's contributions left in the system until the judge would have reached normal retirement age if he had lived and at that time commenced to receive an optional benefit in the same amount as if the judge had lived until, retired on, and then died on, the day he reached normal retirement age. If a contingent annuitant or beneficiary dies or becomes disqualified by remarriage to receive the benefit after the death of the judge and before the benefit commences his contributions shall be refunded.



§ 17-322 - Powers upon retirement.

Any judge who has heretofore retired, or who may hereafter retire under the provisions of this chapter, shall be empowered to conclude the hearing or trial of all cases and all matters subsequent thereto in any proceeding pending before him where the trial or hearing has been begun by him prior to his retirement, including the entry of judgments and orders in connection with said trial or hearing, the hearing of motions for new trial, petitions to rehear, and the like, signing bills of exceptions, and otherwise finally disposing of any and all matters connected with or arising out of such trials or hearings. However, nothing herein shall be construed as restricting the power that the successor to a retired judge might otherwise have, and such successor shall try the case upon any new trial or rehearing granted by the retired judge, except where final judgment is entered concurrently with the granting of the new trial or rehearing by the retired judge.



§ 17-323 - Assignment of retired judges.

The chief justice of the Supreme Court of Tennessee is empowered to assign judges who are now retired or who may be retired hereafter, (1) to hold any court in the state whenever in his judgment it is necessary to do so in order to relieve congested dockets, or (2) to sit for judges who may be incapacitated or who may be absent because of illness or otherwise. A retired judge holding court hereunder shall be paid, in addition to his retirement benefits for the period during which he sits as judge, the difference between his retirement benefits for the period and the amount he would receive for that period if he were an active judge of the same court. The chief justice shall certify to the judicial cost accountant in the office of the comptroller of the treasury the date on which such service commences and the date on which such service terminates.

Provided however, the chief justice of the Supreme Court of Tennessee shall likewise be empowered to assign and designate any attorney-general as defined under § 8-618 who has or may be retired as such attorney-general to sit as judge and hold any court in the same manner, for the same purpose and he shall have the same authority, duty and jurisdiction as any retired judge is now authorized to perform or exercise under the provisions of this section.

Provided further, when the retired attorney-general is designated and assigned hereunder by the chief justice to sit as judge, his jurisdiction shall be limited and restricted to habeas corpus cases and such cases as may arise under any post-conviction procedure act.

Provided further, the retired attorney-general assigned and designated to sit and perform the duties and functions of a judge shall have served at least twenty-four (24) years as such attorney-general prior to his retirement. His compensation hereunder shall include his regular retirement benefit as attorney-general, plus the difference between his retirement benefit and the amount he would receive if he were an active or regular judge of the same court. The chief justice shall certify to the executive secretary of the Supreme Court the date on which such service commences, and the date on which such service terminates.



§ 17-326 - Optional benefits.

A judge entitled to a retirement benefit may elect, subject to written notice of his election filed prior to retirement with the state treasurer and duly acknowledged by him to have a benefit payable under one of the options hereinafter set forth in lieu of all other benefits he is otherwise entitled to receive, and shall file a written designation of a contingent annuitant to receive benefits under an option to be payable after his death. The optional benefit payable shall be in accordance with the terms of the election of option last received and acknowledged by the state treasurer and the contingent annuitant entitled to benefits under said option shall be the person in the written designation of contingent annuitant last received by the state treasurer prior to the retirement of the judge. The amount of optional benefits 1 and 2 shall be based on option rates adopted from time to time by the state treasurer and shall be actuarially equivalent in value to the benefits that would otherwise be payable, except that an optional benefit commencing after age sixty-five (65) shall not be less than if based on an option rate that would have been applicable had retirement occurred at age sixty-five (65). The amount of optional benefit 3 shall be the normal retirement benefit payable for the life of the retired judge and at his death an amount equal to one-half (1/2) thereof payable for the life of or until the remarriage of his contingent annuitant who shall be his widow and no other. The election of an option shall be null and void if the contingent annuitant dies before benefits commence. If a judge has duly designated a contingent annuitant and is eligible to retire at the time of his death, a benefit will be payable to the contingent annuitant as though the judge had retired the day before his death. If a judge has not duly designated a contingent annuitant and is eligible at the time of death to have retired under this judges' retirement system, the benefit will be an amount payable monthly to his widow, if she is then living, for the remainder of her unremarried lifetime, determined in the same way as an option 1 (joint and survivor) benefit, or the benefit may be a refund of his contributions to the judges' retirement system if the widow so elects.

Option 1. The joint and survivor benefit shall be payable for the life of the retired judge and thereafter to the contingent annuitant for life.

Option 2. The modified joint and survivor benefit shall be payable for the life of the retired judge and thereafter one-half (1/2) of such amount shall be payable to the contingent annuitant for life.

Option 3. A joint and survivor benefit in the amount of the normal retirement benefit shall be payable for the life of the judge and thereafter one-half (1/2) of such amount shall be payable to the contingent annuitant who shall be his widow and no other, for her life or until remarriage.

Provided, the widow of a judge who was a member of the judicial retirement system and entitled to retire under any of its provisions but died in office prior to the enactment of this law shall be conclusively presumed to be the optionee of said judge and entitled to the benefits of option no. 2 above.



§ 17-327 - Retirement under prior laws.

Any judge who retired under prior laws and who elected no optional benefit prior to retirement shall receive a normal retirement benefit. Any such judge who elected an optional benefit prior to retirement and his contingent annuitant shall receive an optional benefit based on a normal retirement benefit. The benefits shall commence when this chapter is adopted. Ages at termination of service shall be used in computing benefits.

No retired judge or contingent annuitant shall have any right impaired or benefit diminished by this section but shall be entitled to the right and benefit enjoyed under prior laws instead of the benefit provided for in this section if elected by notice to the board. This section shall not extend any benefits to others than a retired judge and his contingent annuitant receiving a benefit from this retirement system when this chapter is adopted.



§ 17-328 - Right to pension -- Amount under prior laws not diminished.

Any judge who complies with the foregoing applicable requirements for retirement shall thereupon be entitled to receive, during the remainder of his life, a pension in an amount determined according to the provisions of this judges' retirement system, but in no event shall he receive a pension smaller in amount than he would have received under the retirement laws in effect on January 1, 1970, had they been in effect at the time of his retirement.



§ 17-329 - Widows of appellate judges -- Right to pension -- Amount -- "Appellate judge" defined.

Any widow of a Tennessee appellate judge who, during his lifetime, served a total of at least twenty (20) years as an appellate judge, shall be entitled to a pension from the state of Tennessee, provided, however, that such right shall not accrue until said widow has attained seventy-five (75) years of age. Provided, however, that no such widow who is now receiving, or who may later receive, a pension from the state of Tennessee under any retirement or pension plan of the state in effect now or in the future shall be eligible to receive the pension herein provided.

Said pension shall be in the amount of one hundred and fifty dollars ($150) per month and shall be payable for the remainder of the widow's lifetime.

Whenever used in this section, the phrase "appellate judge" shall mean any judge who has served as a member of the Tennessee Supreme Court, the Tennessee Court of Appeals, or the Tennessee Court of Criminal Appeals.

Said pensions shall be paid out of the general appropriations fund.






10. Retirement System for County Paid Judges

§ 17-501 - Definitions.

As used in this chapter the following words and phrases shall have the meaning indicated unless otherwise defined or required by the context:

(a) "Retirement system," "system," or "retirement system for county paid judges" means the "retirement system for county paid judges of Tennessee" created by this chapter.

(b) "Retirement board" or "board" means the board created by this chapter which shall administer the system.

(c) "Employer" or "county" means any county of the state of Tennessee.

(d) "Judge" means any person who is a judge of a general sessions court, county chairman, county judge, probate judge, or judge of a juvenile and/or domestic relations court, and whose compensation for such judicial service is paid wholly by the county and shall also include the executive secretary of the retirement system for county paid judges of Tennessee and county attorneys who receive regular monthly or quarterly compensation from the county.

(e) "Member" means any person included in the membership of the retirement system.

(f) "Prior service" means all service as a judge, county court clerk, circuit court clerk, sessions court clerk, trustee, register of deeds, sheriff, clerk and master, criminal court clerk, county attorney or assessor of property, superintendent of schools, or city or municipal judge, whether elected by the people or appointed, whether continuous or not, prior to the time of becoming a member of the system. Credit shall also be allowed for as many as four (4) years of service as a member of the general assembly. However, credit shall be allowed for as many as ten (10) years of service as a trial justice of the peace who kept dockets, whether such person was a judge prior to July 1, 1963, or first became a judge after July 1, 1963.

(g) "Current service" means all uninterrupted service as judge after July 1, 1963 and prior to the date as of which current service is being determined; provided, however, that while current service shall not be deemed to be interrupted by the following, it shall not include:

(1) extended sick leave approved by the board;

(2) leave of absence granted by the county and approved by the board;

(3) any service, voluntary or involuntary, in the armed forces of the United States; or

(4) the period of time, not greater than ten (10) years following his termination of employment as judge pursuant to § 17-514.

(h) "Credited service" means the sum of prior service, if any, and current service. Credited service shall be expressed in years and a decimal fraction of a year based on completed calendar months.

(i) "Benefit base" means a sum equal to the annual salary the retired judge would have received had he continued in the office from which he retired.

(j) "Normal retirement date" means the first day of the month next following the fifty-fifth birthday of a member.

(k) "Beneficiary" means the person last designated in writing by a member in accordance with the provisions of § 17-518, to receive benefits payable on the death of such member.

(l) "Fund" or "retirement fund for county paid judges" means the "retirement fund for county paid judges of the state of Tennessee" created by and administered pursuant to this chapter.

(m) "Other systems" means any retirement program created by an act of the general assembly or otherwise, applicable to employees of a city, county or the state of Tennessee, or any political subdivision of any of them.



§ 17-502 - Establishment of system.

There is created and established, as of July 1, 1963, a retirement system for county paid judges to be known as the "retirement system for county paid judges of Tennessee." All transactions of the system shall be in the name of the system. The system shall have all the powers and privileges of a corporation, and shall function as hereinafter provided.



§ 17-503 - Retirement board -- Composition -- Officers -- Quorum -- Personnel.

The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this law are hereby vested in a retirement board, which shall consist of the state treasurer, the commissioner of finance and administration, the comptroller of the treasury, and three (3) members appointed by the governor, all of whom shall be members of the retirement system. The state treasurer shall be chairman of the board. The board shall elect one of its members as vice-chairman. A majority of the members of the board shall constitute a quorum, and all action taken by the board shall be by affirmative vote of a majority of all members of the board. The personnel required by the board in the administration of the plan shall be provided by the division of retirement of the state of Tennessee and all administrative duties shall be performed by and all administrative records shall be maintained by the division of retirement. The state attorney general or an assistant designated by him shall act as legal advisor and attorney for the board.



§ 17-504 - Rights, powers and duties of board.

Subject to the administrative duties reserved by state law to the state treasurer with respect to all state retirement systems, the retirement board shall have complete control of the administration of the system, subject to the provisions of this chapter, with all powers necessary to enable it to carry out properly its duties in that respect.

Specifically, the rights, powers and duties of the board shall include, but shall not be limited to the following:

(a) The board shall, not inconsistent with the provisions of this chapter, construe this chapter, and determine all questions that arise hereunder, including questions relating to whether or not a person is a "judge," within the meaning of this chapter, the eligibility of judges to become members, and the amount of benefit to which any member, beneficiary, or survivor, may become entitled to hereunder.

(b) The board shall establish rules, forms and procedures to be followed in filing applications for benefits, in furnishing and verifying proofs necessary to establish age, earnings, or any other matters required to administer the system.

(c) The board shall receive all applications for benefits. Upon receipt by the board of such an application it shall determine all facts which are necessary to establish the right of the judge to benefits and the amount thereof, as provided in this chapter. The decisions of the board upon all matters within the scope of its authority shall be final. Upon request, the board will afford any applicant the right of a hearing with respect to any findings of fact or determination.

(d) The board, as it sees fit, shall prepare from time to time information concerning the system and distribute such information to judges, members, and other interested persons.

(e) The board shall prepare and publish an annual, audited, financial report showing all receipts, disbursements, and assets and liabilities of the system. The board shall keep accurate minutes of all its proceedings. All proceedings, minutes, and records of the board shall be open at all reasonable times for inspection by the public.

(f) The board shall be empowered to employ the services of investment consultants, actuarial consultants, and the services of others which may be necessary to maintain a soundly designed, administered and financed pension system. Expenses incurred by or on behalf of the board in the administration of this system shall be paid from the fund upon written authorization by the board.

(g) As soon as practicable after JuIy 1, 1963, the board shall adopt such actuarial and other tables as are deemed necessary for the administration of the system, and from time to time may change such tables and adopt new tables.

(h) The board shall have the right to rely upon all tables, valuations, certificates, and reports furnished by any consultant or actuary, all opinions given by the state attorney-general or an assistant thereof, and any advice of a qualified investment consultant.



§ 17-505 - Compensation of board -- Nonliability of members.

Members of the board shall serve without compensation as board members, but shall be reimbursed for the actual expenses incurred by them in the performance of their duties.

The board shall be fully protected with respect to any action taken or suffered by the board in good faith in reliance upon the advice or opinion of any of the foregoing, and all actions so taken or suffered shall be conclusive upon each of them and upon all members or the persons interested in the system.

The board shall not be liable for the making, retention, or sale of any investment or reinvestment made by it nor for any loss to or diminution of the fund, except due to its own gross negligence, willful misconduct, or bad faith.



§ 17-506 - Personal interest of board prohibited.

No member of the board shall have an interest, direct or indirect, in the gains or profits of any investment made by the board, save insofar as any such member may be a member or beneficiary of the retirement system, and no member of the board shall receive, directly or indirectly, any payment or emolument for his services except as expressly provided in this chapter. No member of the board shall, directly or indirectly, for himself or as an agent, in any manner use the funds or deposits of the retirement system, except to make such payments therefrom as are authorized by the board, nor shall any member become an indorser or surety or in any manner an obligor for moneys loaned by or borrowed from the board.



§ 17-507 - Duties of counties -- Information -- Payroll deductions.

To enable the board to perform its functions, each county shall supply full and timely information to the board on all matters relating to the earnings of any members employed by the county, their length of service, their retirement or other causes of termination of employment, contributions to the fund by members, and such other pertinent facts as the board may require. Each county that has been notified that a judge of that county shall participate in this retirement system shall cause to be deducted from the pay check of the judge each payroll period the amounts required by this chapter pursuant to written directions by the board, and shall remit promptly such amounts to the state treasurer.



§ 17-508 - Retirement fund established -- Purpose.

There is hereby established the retirement fund for county paid judges to effectuate the purposes of this chapter. The fund shall be administered and utilized as a trust fund and shall be used for the purpose of providing benefits in accordance with provisions of this chapter and shall be the means of financing benefits and financing expenses of administering the fund by the board in accordance with this chapter.



§ 17-509 - Board as trustee of fund -- Management of fund -- Treasurer as custodian -- Disbursements.

The retirement board shall be the trustee of the fund created by this chapter and shall have full power to invest and reinvest all funds to the extent the board deems appropriate, subject to the limitation that no investment shall be made except, on the exercise of bona fide discretion, in securities which at the time of making the investment are, by a statute, permitted for the investment of reserves of any domestic life insurance companies, provided the total sum invested in common and preferred stocks cannot exceed twenty per cent (20%) of the total of the fund. Subject to such limitations, the board shall have full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investments in which the fund created herein have been invested, as well as of the proceeds of such investments and the moneys belonging to the fund.

The state treasurer shall be the custodian of the fund. All payments from the fund shall be authorized by the state treasurer on vouchers duly issued by the state treasurer.



§ 17-510 - Funds deposited in banks.

For the purpose of meeting disbursements for retirement allowances and other payments, sufficient cash may be held on deposit to the credit of the state treasurer in one or more banks or trust companies, located in Tennessee, organized under the laws of Tennessee or of the United States, and qualified as state depositories.



§ 17-511 - Members' contributions -- Payroll deductions deemed authorized.

Each judge who is a member shall contribute to the fund from the date he becomes a member, four per cent (4%) of earnings.

Every member shall be deemed to consent and agree to the payroll deductions made as provided in this chapter; and the payment of salaries and the payment of compensation, less such deductions shall be full and complete discharge of all claims for services as judge rendered by such members to the county during the period covered by such payment.

Any member who is entitled to prior service as defined in § 17-501(f) may claim same by applying to the board, showing the periods of service claimed and furnishing evidence thereof satisfactory to the board, and upon paying to the state treasurer in a lump sum a total contribution equal to four per cent (4%) of the compensation he received for any such service plus common interest at the rate of five per cent (5%) per annum from the date or dates of such prior service.

Upon actual retirement no further contributions on the part of a retired judge or his beneficiary shall be required.



§ 17-512 - Tax on litigation -- State tax only.

For the purpose of providing sufficient funds to aid in meeting the cost of benefits provided by this chapter, there shall be fixed upon every original civil and criminal case before each court of general sessions in the state of Tennessee, a fee of one dollar and twenty-five cents ($1.25) which shall be known as "general sessions retirement tax" and which shall be collectible and payable under the same circumstances as state and county taxes now collected upon litigation, save that this fee shall be paid, secured, or worked out in criminal cases. The tax as herein provided shall be in addition to such litigation taxes as are now levied by law upon such suits. It shall be a state tax only and no county or municipality shall levy a similar tax. All sums collected from the tax herein levied shall be paid to the state treasurer and shall be placed in the fund pursuant to this chapter.



§ 17-513 - Litigation tax under private acts.

Any litigation tax pursuant to any private act of the general assembly shall be suspended during such time and from time to time, on the basis of actuarial standards certified by the actuary retained by the board, as any retirement plan for judges funded in part by such litigation tax is determined by the state treasurer to be actuarially overfunded; thereafter, such litigation tax may be resumed upon determination by the state treasurer that the plan is not overfunded. During any period of time that such local tax is not suspended, the general sessions tax provided in § 17-512 applicable to cases taxed pursuant to any such private act shall be reduced to thirty cents (30cent(s)).



§ 17-514 - Members' contribution account.

The members' contribution account shall be the account to which all members' contributions, as provided in this chapter, shall be credited. From this account shall be paid any refund of contributions to a member terminating his service other than by retirement or death; and at the time a member retires or dies, his account balance shall be transferred to the retirement allowance account as defined in § 17-515. Contributions by a member shall be deducted by the county from his earnings for each payroll period subsequent to becoming a member; and the amount so deducted shall be remitted by the county to the state treasurer and deposited in the fund and credited to the member's individual account of the members' contribution account. The agency of a member who is entitled by virtue of § 17-517 to elect to participate in this retirement system and does elect, shall withhold from the member's pay his required contribution and pay the same to the fund in the same manner as payments are received from a county.



§ 17-515 - Retirement allowance account.

The retirement allowance account shall be the account in which all litigation taxes, all amounts transferred from the members' contribution account, and all income from invested assets of the fund shall be credited. From this account shall be paid the expenses of administering the system, death benefits, retirement benefits, and any other benefits payable after a member's retirement or death.



§ 17-516 - Actuarial valuations and experience investigations.

On the basis of such actuarial assumptions as the board may adopt, the actuary appointed by the board shall make at least biennially a valuation of the assets and liabilities of this retirement system. Based on the results of such valuations, the board shall make recommendations to the general assembly for such changes in this chapter as the board deems desirable for the purpose of assuring that the retirement system will continue to be properly designed and actuarially sound.

In 1967 and each five (5) years thereafter the board shall direct the actuary to investigate actual experience underlying the actuarial assumptions and recommend to the board for adoption new sets of assumptions in line with the results of his investigation.



§ 17-517 - Conditions of eligibility and participation.

Any person other than a county chairman becoming a judge after July 1, 1963, shall become a member of this retirement system as a condition of holding office as judge and shall file with the board within thirty (30) days of his date of employment written notice in such form and manner as the board shall require that he has become a judge covered by this retirement system. Any person becoming a county chairman after July 1, 1963, must file with the board within thirty (30) days of the date of his employment, or before July 1, 1972, written notice electing to become a member in such form and manner as the board shall require and any county chairman who does not apply for membership within said thirty (30) days, or before July 1, 1972, shall be deemed to have elected not to become a member and he shall not thereafter have any right to elect to become a member of this retirement system.

Any person who is a judge on July 1, 1963, may elect to participate or not participate in this retirement system, provided, however, that a judge who does not apply for membership before October 1, 1971, shall be deemed to have elected not to become a member as of July 1, 1963. Any judge on July 1, 1963, who elects to become a member as of that date shall, as a condition of becoming a member, contribute to the fund the monthly employee contributions for the period July 1, 1963, to the date of receipt by the board of his application to become a member; provided, however, that any judge on July 1, 1963, who applies for membership after October 1, 1965, shall pay to the fund interest on such monthly employee contributions from July 1, 1963, at the rate of five per cent (5%) per annum; and provided, further, that any judge on July 1, 1963, claiming prior service shall pay to the fund interest on such back contributions from July 1, 1963, at the rate of five per cent (5%) per annum; and provided, further, that any person who was a judge or chairman on November 1, 1965 and who elects to become a member before July 1, 1972, may claim and receive prior service credits by contributing to the fund an amount equal to the amount he would have contributed had he been a member, plus interest on such back contributions at the rate of five per cent (5%) per annum from the date the contribution would have been paid had he been a member. After the date of receipt by the board of his application to become a member, he shall not thereafter be eligible to continue membership or participation in any other system, except that he shall be entitled to enjoy, unimpaired, any vested benefit existing under such other system, but in such case, no periods of time on account of which such vested benefits exist shall be considered credited service under this chapter. Any judge on July 1, 1963, who elects not to become a member and is not covered then or thereafter by any other system, may apply to become a member in like manner at a subsequent date; such judge shall become a member as of the first day of the month next following the date of receipt of his application by the board.

Any judge on July 1, 1963, who as of that date had been a member of any retirement system of the state of Tennessee and who prior to that date had withdrawn his contributions from said system or did not otherwise retain any vested interest in said system shall be eligible to make "supplemental contributions" to this retirement system in respect of each of the years for which he had been entitled to receive credit and for which as of July 1, 1963, he did not have any right to any benefits whether or not on account of such years. The amount of "supplemental contributions" for each year for which supplemental contributions are made shall be determined as the sum of (a) three per cent (3%) of that part of his earnings per year, based on his monthly rate of earnings on July 1, 1963, not in excess of four thousand eight hundred dollars ($4,800) and (b) five per cent (5%) of that part of his earnings per year, based on his monthly rate of earnings on July 1, 1963, that is in excess of four thousand eight hundred dollars ($4,800); provided, however, that such member shall pay to the fund interest on all such supplemental contributions at the rate of five per cent (5%) per annum. Each such year for which supplemental contributions are paid shall be considered credited service, notwithstanding any provisions in this system to the contrary. No judge shall be entitled to pay to this system supplemental contributions in accordance with this § 17-517 after October 1, 1971.

Any county judge or chairman who ceases to hold such office, for reasons other than ouster or impeachment, may elect to participate in this retirement system if he (a) is a member in this retirement system at the time he ceases to hold office, (b) has at least ten (10) years credited service in this retirement system, (c) is at least forty-five (45) years of age, (d) enters into full-time employment within these three (3) months after ceasing to hold such office with an agency entitling him to participate in a state employee's retirement system, and (e) elects to participate in this system and contributes to this system from his salary in the agency in the same manner as other members of this retirement system.

All other provisions of this title notwithstanding, any county-paid judge having sixteen (16) or more years' service on January 1, 1969, and who has reached the age of seventy (70), shall be entitled to the benefits under this retirement system.

All other provisions of this title notwithstanding any person on March 1, 1972, who as of that date is a member of any retirement system of the state of Tennessee and who prior to that date had served as county judge for ten (10) years or more and had withdrawn his contributions from the retirement system for county paid judges shall be eligible to become a member of this retirement system and shall be entitled to the amount of credited service for which he was eligible at the time of termination of membership in such system upon the repayment of his withdrawn contributions together with a payment to the state treasurer equal to four per cent (4%) of the compensation he received during the time of any prior service. Common interest shall be paid on withdrawn contributions at the rate of five per cent (5%) per annum from the time of his withdrawal of such contributions to the time of repayment of his withdrawn contributions. Common interest at the rate of five per cent (5%) per annum shall also be paid to the state treasurer on all compensation received during the time of any prior service from the dates of such service.



§ 17-518 - Beneficiary designation.

A member may designate any person as beneficiary to receive benefits as provided in this chapter payable upon the death of the member. A change in designation may be made at any time by the member but such designation or change in designation shall be submitted in writing to the retirement board in such form and manner as the board may prescribe. No designation of beneficiary shall be effective unless and until it has been received by the retirement board prior to the date of death of the member. Upon any change in designation of beneficiary, the rights of all previously designated beneficiaries to receive any benefits provided by this chapter shall cease.

In the absence of a valid designation of beneficiary at the death of a member, the member's estate shall be beneficiary, except in those instances where the beneficiary is entitled to a benefit in accordance with Option B or Option C. In the absence of a valid designation of beneficiary and where the beneficiary is entitled to a benefit in accordance with Option B or Option C, the benefit shall be payable to the surviving spouse, if one exists, and in the event no surviving spouse exists no benefit will be payable unless otherwise determined by the retirement board.



§ 17-519 - Termination of membership.

If a member terminates his membership, he shall thereafter forfeit all rights to any benefit or benefits provided under this chapter for service completed prior to the date his membership is terminated. The membership of any member shall terminate upon:

(a) Withdrawal of his contributions at termination of employment or anytime thereafter, regardless of his length of credited service;

(b) Termination of employment, unless at such termination of employment he has completed eight (8) years of credited service and he does not withdraw his contributions;

(c) Termination of employment, unless he has terminated his employment pursuant to § 17-529 and provided that he becomes reemployed as a judge within ten (10) years of such date of termination of employment;

(d) Retirement, except disability retirement followed by reemployment as a judge subject to § 17-525, and except early retirement, if a monthly deferred early retirement benefit was elected, followed by reemployment as a judge subject to § 17-524(a);

(e) Death;

(f) Termination of employment at any time because of impeachment or other removal from office;

(g) Should a member cease to be a judge before being eligible for retirement, he shall be paid, upon application as soon as practicable within ninety (90) days thereafter, the amount of his contributions together with three per cent (3%) interest, compounded annually, or with such proportion of the regular interest credited thereon as the board may allow beginning as of July 1, 1965; provided, however, that no interest shall be payable if separation occurs within five (5) years from the date the judge became a member of the system;

(h) Should a member die at any time before retirement, the amount of his accumulated contributions plus interest as provided in § 17-519(g) shall be paid to his beneficiary in accordance with § 17-518;

(i) Termination of employment unless he is eligible for participation in accordance with § 17-517.



§ 17-520 - Prior service certificates.

As soon as practicable after July 1, 1963, the retirement board shall determine the prior service of each judge who became a member as of July 1, 1963 and shall issue to such member a certificate of his prior service. If the board discovers that the prior service recorded on a certificate is incorrect, it shall issue promptly a corrected certificate which shall supersede all certificates previously issued. Copies of such certificates shall become a part of the permanent records maintained by the board in the office of the division of retirement for the purpose of determining benefits payable to members or their beneficiaries. In establishing such records, the board may require, in its discretion, members, beneficiaries, and other persons to submit affidavits as to any information and data which affect benefits payable to members or beneficiaries. When a member terminates his membership as provided in § 17-519, his certificate of prior service shall become void.

Anything in chapter 5 of title 17 or in §§ 8-3701 -- 8-3705 to the contrary notwithstanding, the salary contributions of any member of any other system shall be transferred from such other system to the Tennessee retirement system for county paid judges and the member shall be given service for the time that he was a member of such other system on the date that he becomes a member of the Tennessee retirement system for county paid judges.



§ 17-521 - Application for benefits.

Before any benefit provided for herein can be paid, all conditions applicable to the payment of the benefit must be met, application for the benefit must be presented to the retirement board in such form and manner as the board shall determine, and the payment of benefit must be approved by the board. If any retirement benefit provided for herein is less than twenty dollars ($20.00) per month, the board in its discretion may pay the actuarially equivalent value of such benefit in one lump sum, or in such other manner as the board may determine. Notwithstanding any provision of this chapter to the contrary, no benefit shall be due or payable before July 1, 1964, and no benefit shall be payable to a retired judge during any time he is employed by any city, county or the state of Tennessee or any political subdivision or instrumentality thereof.



§ 17-522 - Normal retirement -- Conditions -- Benefit.

Each member shall be eligible upon retirement on his normal retirement date to receive a benefit as provided in this section. The benefits provided in this section shall also be paid to all members of the retirement system for county paid judges who retired prior to May 17, 1967. The monthly normal retirement benefit shall be payable on a member's normal retirement date and on the first day of each month thereafter during his lifetime and shall be computed as of his normal retirement date as one-twelfth (1/12) of the product of (a) and (b):

(a) Credited service.

(b) Three per cent (3%) of his benefit base.

In no event, however, shall a member receive upon retirement a benefit from a retirement system greater than seventy-five per cent (75%) of average earnings.

Notwithstanding any other provisions in this chapter, whenever a member retires on his normal retirement date having twenty-four (24) years of credited service, he shall be entitled to receive a monthly retirement benefit equal to one-twelfth (1/12) of seventy-five per cent (75%) of his average earnings.



§ 17-523 - Delayed retirement -- Conditions -- Benefit.

A member who remains in his judicial office beyond his normal retirement date shall be eligible upon retirement on his delayed retirement date, which shall be the first day of any month following the effective date and his normal retirement date, to receive a benefit as provided in this section. The monthly delayed retirement benefit, which shall be payable on a member's delayed retirement date and on the first day of each month thereafter during his lifetime shall be computed in the same manner set forth in § 17-522 except that such computation shall be made as of his delayed retirement date.



§ 17-524 - Early retirement -- Conditions -- Benefit.

A member who has reached his fifty-fifth birthday or has completed eight (8) years of credited service shall be eligible, upon retirement on his early retirement date, which shall be the first day of any month thereafter but prior to his normal retirement date, to receive a benefit as provided in this section. A member may, upon retirement on his early retirement date, elect to receive either (a) or (b) as follows:

(a) a monthly deferred early retirement benefit, which shall be payable on his normal retirement date, provided he is then living, and on the first day of each month thereafter during his lifetime, computed in the same manner set forth in § 17-522 except that such computation shall be made as of his early retirement date; provided, however, that if the date of death of such member occurs after his termination of employment and prior to his normal retirement date, his beneficiary shall receive a refund of the contributions standing to the credit of such deceased member; or

(b) an immediate monthly early retirement benefit, which shall be payable on his early retirement date and on the first day of each month thereafter during his lifetime, the amount of which shall be the amount of benefit provided in subparagraph (a) of this section, but reduced by five-twelfths per cent (5/12%) thereof for each full month in the period of time between his early retirement date and his normal retirement date.



§ 17-525 - Disability -- Definition -- Requirements.

Disability means a physical or mental condition of a member which has persisted for six (6) months, which is likely to be permanent, and which has rendered him incapable of further performance of his duties; provided, however, that the event or illness which is deemed by the board to have resulted in the disability had its origin during the time the member was an actively employed judge. Loss of both hands by severance at or above the wrists, or both feet at or above the ankles, or the complete irrecoverable loss of the sight of both eyes, shall conclusively determine disability. Notwithstanding any provision of this section to the contrary, disability as defined in this section shall not include a physical or mental condition which results directly or indirectly from:

(a) injury intentionally self-inflicted; or

(b) injury or disease resulting from military service.

The retirement board shall have exclusive authority to determine the existence of disability. The board, in its sole discretion, may secure such medical and other evidence as it deems necessary and appropriate. Once each calendar year, the board may require any retired member who is receiving a disability benefit and who has not reached his normal retirement date to undergo a medical examination by a physician or physicians designated by the board, and such examination shall be made at the place of residence of such retired member or at any other place the retirement board designates. If a retired member refuses to submit to such medical examination, his disability benefit shall be discontinued until he shall actually undergo such medical examination; and if he fails to undergo such medical examination for one (1) year from the date the retirement board requests such medical examination, his disability benefit shall be discontinued permanently. If the board determines that he is no longer disabled, his disability benefit shall be discontinued as of the date of such determination; provided, however, that if the retired member reapplies for disability benefits and the board determines that disability exists, payment of his disability benefit shall resume as of the date of such determination that disability exists. If the disability benefit of a retired member is discontinued permanently prior to his normal retirement date and he is reemployed as a judge by the employer within six (6) months following the date his disability ceases, his credited service shall not be deemed to have been interrupted, but shall not include any time during which he was not an employee.



§ 17-526 - Disability -- Conditions -- Benefit.

A member who is an employee, who has completed eight (8) years of credited service, and who has become disabled as defined in § 17-525 shall be eligible, upon retirement from the active employment of the employer on his disability retirement date, which shall be the first day of the month following the determination by the board that he is disabled, to receive a disability benefit as provided in this section. The monthly disability retirement benefit payable on a member's disability retirement date, as defined in this section, and on the first day of each month thereafter during the period of his disability, as defined in § 17-525, and during his lifetime, shall be computed in the same manner set forth in § 17-522 except that such computation shall be made as of his disability retirement date and the amount of such benefit shall not be less than one-fourth (1/4) of his average earnings per month. A member shall also receive, upon retirement on his disability retirement date, as defined in this section, a lump sum benefit equal to six (6) months of his monthly disability retirement benefits.



§ 17-527 - Death benefits before retirement -- After retirement.

If the date of death of a member occurs prior to the commencement of any benefits provided by this chapter and prior to the first day of the month following his fifty-fifth birthday or his completion of eight (8) years of credited service or at a time that the member is under age fifty-five (55) and is not a judge, his beneficiary shall receive a lump sum payment of the member's contributions credited to the deceased member. If the date of death of a member, who was in the active employment of the employer on such date, occurs prior to the commencement of any benefits provided by this chapter, but subsequent to the first day of the month following his fifty-fifth birthday or his completion of eight (8) years of credited service, a monthly survivor benefit shall be payable commencing on the first day of the month following the date of death of the member. Such monthly survivor benefit, if any, shall be the amount payable in accordance with the option elected by the member as though the member has retired on the day before his date of death; provided, however, that if no beneficiary is living on the date of death of the member, a refund of his contributions shall be payable to his estate; and provided further, in lieu of all other benefits payable to a beneficiary upon the death of a member, the beneficiary may elect to receive a lump sum payment of the member's contributions credited to the deceased member. No death benefits shall be payable in the case of a retired member whose date of death occurs after retirement, unless the deceased retired member elected an optional form of benefit which specifically provides for a death benefit.

Notwithstanding any provisions of this chapter to the contrary, if a member is eligible for retirement or disability benefits, but dies without having elected an option, the beneficiary shall be entitled to receive a monthly survivor benefit in the same amount as the beneficiary would have been entitled had the member elected Option C of § 17-532, and retired on the day before his date of death.



§ 17-528 - Termination of employment before four years of credited service.

If a member has completed less than four (4) years of credited service at the time of his termination of employment as judge, he shall receive, in lieu of all other benefits he is eligible to receive, a refund of the member's contributions standing to his credit, when he attains the age of sixty-two (62).



§ 17-529 - Termination of employment after four years but before eight years of credited service.

If a member has completed at least four (4) years but less than eight (8) years of credited service at the time of his termination of employment as judge he shall have a right to withdraw or leave his contributions in the fund. If he is not reemployed as a judge at the end of ten (10) years from his date of termination of employment as judge, he shall receive a refund of his contributions and thereafter shall have no rights under the system unless he is eligible for participation in accordance with § 17-517.

All other provisions of this title notwithstanding any person on February 1, 1970, who as of that date is a member of any retirement system of the state of Tennessee and who prior to that date had served as county judge for eight (8) years and had withdrawn his contributions from the retirement system for county paid judges shall be eligible to the amount of credited service which he had at the time of termination of membership in such system upon the repayment of his withdrawn contribution with interest at six per cent (6%) per annum from the time of his withdrawal of such contributions to the time of repayment of his withdrawn contributions.



§ 17-530 - Termination of employment after eight years of credited service.

If a member has completed at least eight (8) years of credited service at the time of his termination of employment he may elect to receive, in lieu of all other benefits he is eligible to receive, either (a) or (b) as follows:

(a) a refund of the contributions made by the member; or

(b) a monthly deferred vested retirement benefit, which shall be payable on his normal retirement date; provided he is then living, and on the first day of each month thereafter during his lifetime, computed in the same manner set forth in § 17-522, except that such computation shall be made as of his date of termination of employment; provided, however, that if the date of death of such member occurs prior to his normal retirement date, his beneficiary shall receive a refund of the member's contributions credited to such deceased member.

Notwithstanding anything in § 17-529 or in this section to the contrary, if the termination of employment of a member is by impeachment or other removal from office, he shall not be entitled to any benefit under this system except a refund of contributions made by the member. If a member whose contributions have not been refunded under § 17-529 or this section is reemployed as a judge, his credited service shall not be deemed to have been interrupted, but shall not include any time during which he was not a judge. This section shall not apply if a member terminates employment and elects to participate in accordance with § 17-517.



§ 17-531 - Election of optional retirement benefits.

A member entitled to a retirement benefit may elect at any time prior to his retirement date to have a retirement benefit payable under one of the options set forth in § 17-532 in lieu of all the benefits he may otherwise be entitled to receive. The benefit shall be paid in accordance with the terms of the option elected. A member may revoke his election of an option, and he may make a new election at any time prior to retirement. Any election of an option by a member which is not received by the board during the lifetime of the member and in such form and manner which the board may prescribe, or which is not approved by the board, shall be null and void. The board may disapprove any election of an option if the election of said option is deemed to be inconsistent with the pruposes of this chapter. The beneficiary last designated by the member as of the date he delivers written application for an option to the board shall be the beneficiary to receive any benefits payable after his death. The election of an option by a member shall be null and void if the designated beneficiary dies before benefits commence.



§ 17-532 - Description of options.

The amount of any optional retirement benefit set forth in this section shall be according to option rates or actuarial bases adopted from time to time by the board.

Option A: 120 payments certain and life option: An option A benefit is a decreased retirement benefit payable for life with the first 120 payments guaranteed. Any guaranteed payments due after the death of the retired member shall be payable to his beneficiary.

Option B: joint and survivor option: An option B benefit is a decreased retirement benefit payable to the retired member for life which shall continue after his death to the surviving beneficiary for life in the same amount as that payable to the retired member.

Option C: modified joint and survivor option: An option C benefit is a decreased retirement benefit payable to the retired member for life which shall continue after his death to the surviving beneficiary for life in the amount of fifty per cent (50%) of the amount that was payable to the retired member.

Option D: social security option: An option D benefit is an increased retirement benefit payable to the retired member during his lifetime until his normal retirement date and a reduced retirement benefit payable thereafter for life in order to have a more level retirement income when such reduced retirement benefit is added to his primary insurance amount payable under the Social Security Act. The optional benefit shall be based on the retired members' estimated primary insurance amount payable under the Social Security Act as such act exists on his early retirement date.

The amount of any optional retirement benefit set forth in this section shall be determined on the basis of the actuarial assumptions that have been adopted by the board and are in use at the time of determination.

If the member is over age fifty-five (55) at date of determination, the optional factors used will be those which would have been applicable when the member was age fifty-five (55) but based on the actuarial assumptions in use at the time of determination.



§ 17-533 - Changes in system.

An amendment or repeal of any provision of this chapter shall be made only following an actuarial determination of its effect on the soundness of the system's design as well as its effect on the cost of the system, and disclosure of such information to all interested persons. No amendment or repeal of a provision of this chapter shall affect in any way the benefits then being paid to members, retired members, or beneficiaries or benefits based on service completed prior to the date of such amendment or repeal, except as provided in § 17-534. Provided, however, that in determining such accrued benefits, average base earnings and average earnings shall be determined as of the date of the amendment or repeal, as the case may be.



§ 17-534 - Termination of system.

In the event this chapter is repealed in its entirety, including amendatory acts thereto, the retirement board shall prepare a list of all members, retired members, and beneficiaries, showing for each, as of the date of such repeal, the following:

(1) For each retired member or beneficiary receiving benefits, the amount and terms of payment of such benefits.

(2) For each member entitled to a deferred benefit as provided in § 17-524(a) or § 17-530(b), the amount and terms of payment of such benefit.

The benefits shown on the above list will then be separated into "priority classes" as follows:

Priority Class A: Benefits for members who have reached their fifty-fifth birthdays, benefits for retired members who have reached their fifty-fifth birthdays, and benefits for survivors and beneficiaries of all deceased members or retired members.

Priority Class B: Benefits for members, retired members who are receiving benefits and terminated members entitled to a deferred benefit as provided in § 17-524(a) or § 17-530(b); provided however, that they have reached their fiftieth but not their fifty-fifth birthdays and have completed eight (8) years of credited service.

Priority Class C: Benefits for all other members and retired members.

The board will then arrange for the liquidation of all assets held in the fund maintained in connection with the system and prepare a statement of the liquidated value of such assets. The board will then arrange for the application of the assets of the fund to purchase annuities from an insurance company or companies, to provide in full, if such assets are sufficient to do so, the benefits in priority class A. If such assets are not sufficient to purchase one hundred per cent (100%) of benefits in priority class A, they shall be applied in full to purchase such uniform percentage as can be purchased. If the assets of the fund are more than sufficient to purchase one hundred per cent (100%) of the benefits in priority class A, the remainder shall be applied in the same manner to purchase all or a uniform percentage of benefits in priority class B. If the remaining assets are more than sufficient to purchase one hundred per cent (100%) of the benefits in priority class B, the remainder shall be applied in the same manner to purchase all or a uniform percentage of benefits in priority class C. If the remaining assets are more than sufficient to purchase one hundred per cent (100%) of the benefits in priority class C, the remainder shall revert to the state. Upon completion of the steps specified above, this chapter shall be considered repealed, and no member, retired member or beneficiary shall have any further right or claim to benefits under this chapter.



§ 17-535 - Spendthrift clause.

Except for obligations which may be owed to the employer, as to which obligations benefits may be applied by the board, no benefit under this retirement system shall be subject in any manner to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or charge shall be void, nor shall any such benefit be in any manner liable for or subject to the debts, contracts, liabilities, engagements or torts of the person entitled to such benefit except as specifically provided in the retirement system; and in the event the employer or the board shall find that any member, retired member or beneficiary has become bankrupt or has attempted to anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any benefit under the retirement system, except as specifically provided herein, then such benefit shall cease and determine, and in such event the board, in its sole discretion, shall hold or apply the same to or for the benefit of such member, retired member, beneficiary, his spouse, children or other dependents, or any of them.



§ 17-536 - Claims.

Any payment to a member or beneficiary, or to their legal representatives, in accordance with the provisions of this chapter, shall to the extent of the method of computation as well as the amount thereof constitute full satisfaction of all claims hereunder against the trustees and the state of Tennessee, who may require such member, retired member, beneficiary, or legal representative, as a condition precedent to such payment, to execute a receipt and release therefor in such form and manner determined by the board.



§ 17-537 - Payments for legally incompetent persons.

If any member, retired member or beneficiary, is a minor, or has been adjudicated legally incapable of personally receiving and giving a valid receipt for any payment due him hereunder, the board may, unless and until claim shall have been made by a duly appointed guardian or conservator of such person, direct that such payment or any part thereof be made to such person or to such person's spouse, child, parent, brother or sister, or other person deemed by the board to be a proper person to receive such payment. Any payment so made shall be a complete discharge of any liability under the retirement system for such payment.



§ 17-538 - Correction of errors.

If any change in records or error results in any person receiving from the fund more or less than he would have been entitled to receive had the records been correct, or had the error not been made, the board, upon discovery of such error shall correct the error by adjusting, as far as practicable, the payments in such a manner that the benefits to which such person was correctly entitled shall be paid.



§ 17-539 - Violation a misdemeanor -- Penalty.

Any person who knowingly makes any false statement or falsifies or permits to be falsified any record or records of this retirement system in an attempt to defraud such system, is guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine not to exceed five hundred dollars ($500), or by imprisonment in the county jail for not more than twelve (12) months, or both such fine and imprisonment, in the discretion of the court.






11. State Teachers' Retirement System

§ 49-1501 - Definition of terms.

The following words and phrases as used in this chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Retirement system" shall mean the Tennessee teachers' retirement system as defined in § 49-1502.

(2) "Public school" shall mean any day school conducted within the state under the authority and supervision of a duly elected or appointed city or county school board, and any educational institution supported by and under the control of the state.

(3) "Teacher" shall mean any person employed in a public school as a teacher, helping teacher, librarian, principal, or supervisor, and shall include any superintendent of public schools, or administrative officer of a department of education, or of any educational institution supported in whole or in part by and under the control of the state. In all cases of doubt, the board of trustees hereinafter defined shall determine whether any person is a teacher as defined in this chapter.

(4) "Employer" shall mean the state of Tennessee, the county board of education, the city board of education, the state board of education, the board of trustees of the University of Tennessee, the board of trustees of other educational institutions and agencies supported and under the control of the state, or any other agency of and within the state by which a teacher is paid.

(5) "Member" shall mean any teacher included in the membership of the system as provided in §§ 49-1508 -- 49-1512.

(6) "Board of trustees" shall mean the board provided for in § 49-1503 to administer the retirement system.

(7) "Medical board" shall mean the board of physicians provided for in § 49-1505.

(8) "Service" shall mean service as a teacher as described in subsection (3) of this section.

(9) "Prior service" shall mean service rendered prior to the date of establishment of the retirement system for which credit is allowable under §§ 49-1513 -- 49-1518.

(10) "Membership service" shall mean service as a teacher rendered while a member of the retirement system.

(11) "Creditable service" shall mean "prior service" plus "membership service" for which credit is allowable as provided in §§ 49-1513 -- 49-1518.

(12) "Beneficiary" shall mean any person in receipt of a state annuity, a teacher annuity, a retirement allowance, or other benefits as provided by this chapter.

(13) "Regular interest" shall mean interest compounded annually at such a rate as shall be determined by the board of trustees in accordance with § 49-1537.

(14) "Accumulated contributions" shall mean the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the members' contributions account, together with regular interest thereon as provided in § 49-1538.

(15) "Earnable compensation," as applied to pay for teaching service rendered before July 1, 1955, shall mean the full rate of the compensation excluding any part of compensation in excess of three thousand six hundred dollars ($3,600) per annum that would be payable to a teacher if he worked the full normal working time, with the exception of the period between July 1, 1945 and July 1, 1949, when the earnable compensation excluded any part of the compensation in excess of two thousand five hundred dollars ($2,500) per annum. As applied to pay for teaching service rendered on or after July 1, 1955, "earnable compensation" shall mean the full rate of the compensation that would be payable to a teacher if he worked the full normal working time.

(16) "Average final compensation" means the average annual earnable compensation of a teacher during the five (5) years of his service producing the highest such average, except that for the purpose of § 49-1548, it shall mean the average annual earnable compensation during the last five (5) years of service. If a teacher had less than five (5) years of service, it shall mean the average annual earnable compensation for all such years of service. Any increased cost to the state occasioned by the changes in retirement benefits made by the 1969 amendment of this item shall be paid out of annual earnings on investments of the Tennessee teachers' retirement system in excess of four per cent (4%).

(17) "Teacher annuity" shall mean payment for life derived from the accumulated contributions of a member. All teacher annuities shall be payable in equal monthly installments.

(18) "State annuity" shall mean payments for life derived from money provided by the state of Tennessee. All state annuities shall be payable in equal monthly installments.

(19) "Retirement allowance" shall mean the sum of the "teacher annuity and the state annuity" or any optional benefit payable in lieu thereof.

(20) "Retirement" shall mean the withdrawal from active service with a retirement allowance granted under the provisions of this chapter.

(21) "Teacher annuity reserve" shall mean the present value of all payments to be made on account of any teacher annuity or benefit in lieu of any teacher annuity, computed on the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(22) "State annuity reserve" shall mean the present value of all payments to be made on account of any state annuity or benefit in lieu of any state annuity computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(23) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality tables as shall be adopted by the board of trustees, and regular interest.

(24) "Local retirement fund" shall mean any teachers' retirement fund or other arrangement for payment of retirement benefits to teachers, except this retirement system, in force on the date of establishment of this retirement system and supported wholly or in part by contributions made by an employer as defined by this chapter.

(25) The masculine pronoun wherever used shall include the feminine.

(26) "Prior service annuity" shall mean a state annuity equal to the teacher annuity which would have been provided at age sixty (60) or at the member's retirement age if prior to age sixty (60) by twice the contributions which the member would have made during his prior service had the system been in operation and he contributed thereunder, except that in the case of any member who had attained age sixty (60) on the date of establishment such additional state annuity shall be equal to the teacher annuity which would have been provided at his age on the date of establishment by twice the contributions which he would have made during such prior service had the system been in operation and he contributed thereunder.

(27) "Covered compensation" shall mean the maximum amount of earnable compensation which may be included in the determination of the primary insurance amount under the Social Security Act.



§ 49-1502 - Establishment of system -- Management.

A retirement system is established and placed under the management of the board of trustees for the purpose of providing retirement allowances and other benefits under the provisions of this chapter for teachers of the state. The retirement system so created shall be established as of July 1, 1945.

It shall have the power and privilege of a corporation and shall be known as the "Tennessee Teachers' Retirement System," and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held in trust for the purpose for which received.



§ 49-1503 - Board of trustees.

(1) The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of this law are hereby vested in a board of trustees.

(2) The board shall consist of eight (8) members, as follows:

(a) The state commissioner of education, ex officio;

(b) The state treasurer, ex officio;

(c) Six (6) members to be appointed by the governor. Three (3) of the appointed members shall be members of the teaching profession of the state and three (3) who are neither members of the teaching profession nor state employees, one (1) from each grand division of the state. The term of office of members so appointed shall be three (3) years.

The three (3) appointed members who are teachers shall be appointed from a list of teachers, nominated by the representative assembly of the Tennessee education association, who are teachers in service in schools or institutions supported in whole or in part by state appropriations. One shall be appointed from a list of three (3) nominated from each of the three (3) grand divisions of the state.

If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

(3) The trustees shall be paid ten dollars ($10.00) per day during sessions of the board and shall be reimbursed from the expense fund for all necessary expenses that they may incur through service to the board. The board of trustees shall meet quarterly on Friday after the first Monday in January, April, July, and October. Special meetings of the board for the transaction of business may be called by the chairman by giving written notice to all members at least ten (10) days prior to the date of the meeting.

(4) Each trustee, other than the ex officio members, shall take an oath of office, that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the said board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the retirement system. Such oath shall be subscribed by the member taking it, and certified by the officer before whom it is taken, and immediately filed in the office of the secretary of state.

(5) Each trustee shall be entitled to one (1) vote on the board. Five (5) affirmative votes shall be necessary for a decision by the trustees at any meeting of the said board. Five (5) members of the board of trustees shall constitute a quorum.

(6) Subject to the limitations of this chapter, the board of trustees shall, from time to time, adopt and publish rules and regulations for the administration of the funds created by this chapter and for the transaction of its business.

(7) The state commissioner of education shall be ex officio chairman of the board of trustees. The board of trustees shall, by a majority vote of all the members, elect a secretary, who may be, but need not be, one (1) of its members. The board of trustees shall engage such actuarial and other service as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system, shall be paid at such rates and in such amounts as the board of trustees shall approve.

(8) The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the expenses of the system.

(9) The board of trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system, including assets and liabilities, receipts and expenditures, for the preceding year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(10) The board of trustees shall provide for an annual audit to be made by a reliable independent auditor. A complete audit by the office of the comptroller of the state shall be deemed a sufficient compliance with this requirement.



§ 49-1504 - Legal adviser to board.

The state attorney general or an assistant designated by him shall be the legal adviser of the board of trustees.



§ 49-1505 - Medical board.

The board of trustees shall designate a medical board to be composed of three (3) physicians not eligible to participate in the retirement system. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board of trustees its conclusion and recommendations upon all the matters referred to it. Compensation for services of the members of the medical board shall be determined by the board of trustees.



§ 49-1506 - Actuary -- Duties.

(1) The board of trustees shall designate an actuary who shall be the technical adviser of the board of trustees on matters regarding the operation of the funds created by the provisions of this chapter and shall perform such other duties as are required in connection therewith.

(2) The actuary shall make such investigation of the mortality, service, and compensation experience of the members of the system, as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in subsection (3) of this section. The board of trustees shall adopt tables, and certify the rates of contribution required under this chapter.

(3) At least once in each six (6) year period, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the retirement system, and taking into account the result of such investigation and valuation, the board of trustees shall adopt for the retirement system such mortality, service and other tables as shall be deemed necessary.

(4) On the basis of such tables as the board of trustees shall adopt, the actuary shall make a valuation at least once in each two (2) year period of the assets and liabilities of the accounts of the system created by this chapter.



§ 49-1507 - Pecuniary interest of trustees and employees prohibited.

Except as otherwise herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the board shall directly or indirectly for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the board of trustees upon proper vouchers to the state treasurer, nor shall any trustee or employee of the board of trustees become an indorser or surety or in any manner an obligor for moneys loaned to or borrowed from the board of trustees.



§ 49-1508 - Membership of teachers beginning after 1945.

Except as provided in § 49-1510, any person who shall become a teacher after the date as of which the retirement system is established shall become a member of the retirement system as a condition of his employment.



§ 49-1509 - Membership of teachers.

(1) There are hereby created two (2) classes of members in the Tennessee teachers' retirement system, to be known as class A members and class B members and to be defined as follows:

(a) Class A members shall be those members who are covered by the provisions of Title II of the Federal Social Security Act and who contribute hereunder for benefits supplementary to the social security benefits. It shall consist of: (i) all teachers who were members prior to the date coverage under the Social Security Act is extended to such class A members, and who prior to June 30, 1959 file on a form approved by the board of trustees, a waiver of their rights to benefits accrued to them under this chapter as it heretofore existed, an election to be covered by said Social Security Act and the supplementary benefits provided by this chapter, as amended, and an agreement to the deduction of their accrued taxes, if any, under the Federal Insurance Contributions Act for the period from January 1, 1956, from the accumulated contributions held in his account in the members' contribution account; and (ii) all teachers who were eligible to elect to become class A members and to be covered under the Social Security Act as provided in (i) above but did not so elect, and who, if a future amendment of the Federal Social Security Act should so permit, elect to become class A members and to be covered under the Social Security Act in accordance with the terms of an agreement, if any, made between the state of Tennessee and the social security administration; and (iii) all teachers who enter the membership on or after the date coverage under the Social Security Act is extended to such class A members.

(b) Except as provided in clause (iii) of paragraph (a) of this subsection, class B members shall consist of those members who have not elected to become class A members.

(2) Except as provided under § 49-1510, any person who was a teacher on February 15, 1945 or who may have become a teacher on or before July 1, 1945, became a member of the retirement system unless he notified the board of trustees in writing on a form provided by the board on or before July 1, 1946, that he did not choose to become a member of this retirement system, and executed a waiver of all present and prospective benefits which would otherwise accrue to him by participating in the system. Any teacher who elected not to become a member may thereafter apply for and be admitted to membership, but without credit for service rendered after July 1, 1945, and prior to the time he becomes a member, except as provided in §§ 49-1518, 49-1542 and 49-1552.



§ 49-1510 - Exclusion of teachers under local retirement systems.

Teachers in the service of an employer operating a local retirement fund or plan or arrangement containing provisions for the retirement of teachers on a joint contributory basis who are eligible for membership therein shall not be members of the retirement system established under this chapter, and such teachers shall make no contributions to this retirement system nor be eligible for benefits under this retirement system except as provided in § 49-1542. Members of this system who are eligible to belong to the county officials' retirement system may elect to join such system and withdraw the membership and contributions from this system; any person making such an election shall make no further contributions to this system nor be eligible for retirement benefits under the provisions of this system.



§ 49-1511 - Education association and other employees.

Should the Tennessee education association request that its administrative employees be permitted to become members of this retirement system or should the Tennessee school boards association or the Tennessee secondary schools athletic association so request and should the association so requesting agree to make in behalf of its employees the employer's contributions required under this chapter, such employees shall be considered as teachers for the purpose of this retirement system and shall be eligible for membership herein. They shall make the same contributions and shall be eligible to the same benefits as teacher members. They shall be allowed such credit for service as shall be certified and paid for by their association. The association shall make normal contributions and special accrued liability contributions corresponding to the contributions payable by the state. The special accrued liability contributions shall be determined by an actuarial valuation of the accrued liability on account of the employees of the association who become members, in the same way as the accrued liability contributions for teacher members were determined. The contributions of the association shall be paid by the association to the board of trustees of this retirement system at the same time the state's contributions on account of teacher members are due and payable, and all benefits payable to employees of the association shall be contingent upon the payment of the necessary contributions by the association and its employees.

The administrative employees as of March 1, 1959, of said associations shall be divided into two (2) groups, the first to contribute to the Tennessee teachers' retirement system as though they were class A members, and the second group to contribute as though they were class B members. Each such employee shall have the right to choose the group in which he will be placed. This division shall be effective as of January 1, 1956. Administrative employees of said associations employed after March 1, 1959, who enroll in the Tennessee teachers' retirement system shall contribute to the retirement system as though they were class A members. Administrative employees of said associations who transfer to positions covered by the Tennessee teachers' retirement system shall become class A members and contribute thereafter as such.



§ 49-1512 - Cessation of membership.

Should any member having less than ten (10) years of creditable service, or four (4) years of creditable service for any member in an institution of higher learning, be absent from service more than seven (7) years in any period of nine (9) consecutive years after becoming a member or should he be employed by an employer operating a local retirement fund or plan or arrangement containing provisions for the retirement of teachers on a joint contributory basis or should he withdraw his accumulated contributions or should he become a beneficiary or die, he shall thereupon cease to be a member.

With reference to the above provision as to absence from service, on and after July 1, 1956, teaching service totaling at least eighteen (18) months during any period of nine (9) consecutive years after becoming a member shall be an absolute requirement to retain membership during any such period ending on any date on or after July 1, 1956. Provided that should such member with less than fifteen (15) years of teaching service in the public schools of Tennessee reenter the teaching profession, and become a member of the Tennessee teachers' retirement system prior to his sixtieth birthday and shall remain in the teaching service continuously for at least five (5) years prior to his sixtieth birthday and should such member repay any and all of his withdrawn contributions with interest at six per cent (6%) per annum from the time of his withdrawal of such contributions to the time of repayment of his withdrawn contributions, he shall be entitled to reclaim all his creditable teaching service in the Tennessee teachers' retirement system.



§ 49-1513 - Filing statement of prior service.

Under such rules and regulations as the board of trustees shall adopt, each member, who was a teacher at any time during the five (5) years immediately preceding the establishment of the system and who became a member before July 1, 1950, may file before July 1, 1959 a detailed statement of all service as a teacher rendered by him prior to the date of establishment for which he claims credit.



§ 49-1514 - Determination of prior service credit.

The board of trustees shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one (1) year of service, but in no case shall more than one (1) year of service be creditable for all service in one (1) year. Service rendered for the regular school year in any district shall be equivalent to one (1) year's service.



§ 49-1515 - Verification of prior service -- Computation of compensation.

Subject to the above restrictions and to such other rules and restrictions as the board of trustees may adopt, the board of trustees shall verify, as soon as practicable after the filing of such statements of service, the prior service therein claimed. In no case shall such prior service become creditable unless evidence thereof satisfactory to the board of trustees has been submitted to it prior to July 1, 1959, except as provided in §§ 49-1518, 49-1542 and 49-1552.

In lieu of determination of the actual compensation of the members that was received during such periods of prior service, where such actual compensation is not otherwise reasonably ascertainable, the board of trustees may use for the purpose of this chapter the compensation rates which will be determined by the average salary of the members for five (5) years immediately preceding the date this system became operative as the records show the members actually received.



§ 49-1516 - Prior service certificates.

Upon verification of the statements of service, the board of trustees shall issue prior service certificates certifying to each member the period of service rendered in Tennessee prior to the establishment of the retirement system, with which the member is credited on the basis of his statement of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service; provided, however, that any member may, prior to July 1, 1959, request the board of trustees to modify or correct his prior service certificate based upon evidence filed prior to July 1, 1959.

When membership ceases, such prior service certificate shall become void. Should the teacher again become a member, such teacher shall enter the system as a teacher not entitled to prior service credit except as provided in § 49-1549 and § 49-1518.



§ 49-1517 - Credit for military service.

Any teacher who was a member of the armed forces of the United States, including any person absent from the place of his residence and serving in the armed forces of the United States, or in the merchant marine of the United States, or in the American Red Cross, the United Service Organization, or any other organization attached to and serving with the armed forces of the United States during the period of any war in which the United States has been or may be engaged, or any teacher who has served at the call of the president during the period of any peace time emergency any mobilization of a military reserve unit (or individual member of such unit) including, but not limited to, the United States coast guard or the national guard shall be entitled to service credit for the period of such military service provided he returns to or begins the service of teaching within the meaning of this chapter within a period of two (2) years after he has received his honorable discharge, except that such two (2) year period may be extended to not more than seven (7) years if the board of trustees shall find that the member was regularly attending college in preparation for entering or returning to the teaching profession during the entire period of time in excess of two (2) years following his honorable discharge. Any teacher with credit for such military service who continues as a member until retirement shall at the time of retirement be entitled to have his accumulated contributions increased by the contributions he would have made for the period of such military service on the basis of the salary received by him during his first year of teaching service after such period, together with regular interest thereon to the date of his retirement, and such service shall be included in his creditable service for the purpose of determining his state annuity.

Any other provision of law to the contrary notwithstanding any person called into military service by the president, in time of war or national emergency, or any mobilization of a military reserve unit (or individual member of such unit) including, but not limited to, the United States coast guard or the national guard within ninety (90) days after leaving service as a teacher, as defined in this chapter, shall be entitled to retirement credit for the period of his military service upon condition he returned to teaching service, as defined in this chapter, within seven (7) years from the date of his honorable discharge.

The provisions of this section shall not apply to any period of military service arising from voluntary enlistment or reenlistment during any peace time period.



§ 49-1518 - Creditable service at retirement.

Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member and also if he has a prior service certificate which is in full force and effect, the amount of service certified on his prior service certificate. The member may elect to have included as membership service after January 1, 1961, the time served during a legislative session as a member of the general assembly.

Notwithstanding any other provisions to the contrary in this chapter, any member who retires on or after July 1, 1967, and who establishes evidence to the satisfaction of the board of trustees that he taught a total of ten (10) or more years in the public schools of Tennessee, some of which service was rendered prior to July 1, 1945, shall be entitled to have such service rendered prior to July 1, 1945, included as creditable service; provided further, that creditable service shall also include teaching service in the public schools of Tennessee after July 1, 1945, under any of the following conditions: (1) When a teacher's contributions are withdrawn but repaid to the retirement system with interest at six per cent (6%) per annum from the date of withdrawal of such contributions to the date of repayment, (2) when a member whose retirement account has become inactive because of too much absence from teaching service and his accumulated contributions have not been withdrawn but who pays to the retirement system six per cent (6%) interest per annum on his accumulated account from the date his account became inactive to the date of the reactivation of his account, or (3) when a teacher who failed to become a member of the retirement system by officially electing to be a nonmember, as provided in subsection 2 of § 49-1509, pays to the retirement system the total amount of all the contributions he otherwise would have contributed to the retirement system during said period of nonmembership, plus six per cent (6%) interest per annum for each year that funds normally would have been on deposit with the retirement system.



§ 49-1519 - Accounts established.

All of the assets of the retirement system shall be credited according to the purposes for which they are held to one (1) of two (2) accounts, namely, the members' contributions account and the accumulation account.



§ 49-1520 - Members' contributions account -- Source.

The members' contributions account shall be the account in which shall be accumulated contributions from the compensation of members to provide for their teacher annuities. Contributions to and payments from the members' contributions account shall be made as set forth in §§ 49-1521 -- 49-1526.



§ 49-1521 - Deductions from teachers' pay and fund.

(a) Each employer shall cause to be deducted from the salary of each member on each and every payroll of such employer for each and every payroll period a per centum of his earnable compensation which in the case of a class A member shall be three per cent (3%) of his covered compensation and five per cent (5%) of the part of his earnable compensation in excess of his covered compensation, and which in the case of a class B member shall be five per cent (5%) of his earnable compensation for the period of his membership prior to July 1, 1967, and for each such period on and after July 1, 1967, shall be seven per centum (7%) of his earnable compensation. The employer shall transmit same to the state treasurer monthly, but the employer shall not have any deduction made for teacher annuity purposes from the compensation of a class B member who elects not to contribute if he has attained the age of sixty (60) years and has completed thirty-five (35) years of service. Each employer shall also cause to be deducted from the salary of each class A member the proper amount required for social security and transmit the same to the old age and survivors insurance agency, state of Tennessee, quarterly together with a prescribed report.

(b) The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any members shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary and compensation, and payments of salary or compensation, less said deduction, shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered by such person during the period covered by such payment, except as to the benefits, provided under this chapter. The employer shall certify to the board of trustees on each and every payroll, or in such other manner as the board of trustees may prescribe, the amounts to be deducted, and each of said amounts shall be deducted and when deducted, shall be paid into said members' contributions account, and shall be credited together with regular interest thereon to the individual accounts of the member from whose compensation said deduction was made.

Notwithstanding anything to the contrary in this chapter, no employer shall make any deduction during any year for which the state contribution to the accumulation account is not made.

(c) An amount equal to the taxes under the Federal Insurance Contributions Act payable by a class A member for the period beginning January 1, 1956 and ending on July 1, 1957 shall be deducted from amounts credited to such member in the teacher annuity savings fund. Any member may elect to deposit in said fund by a single payment an amount equal to the taxes so deducted.



§ 49-1522 - Collection of members' contributions.

The collection of members' contributions shall be as follows:

Each employer shall cause to be deducted on each and every payroll of a member the contributions payable by such member as provided in this chapter, and the employer shall draw his warrant for the amount so deducted, payable to the Tennessee teachers' retirement system, and shall transmit the same, together with schedule of the contributions, on such forms as may be prescribed.



§ 49-1523 - Contributions during leave of absence.

Subject to the approval of the board of trustees, any member who is on leave of absence on account of military service or for any other purpose which might tend to increase the efficiency of the service of the member to his or her employer, may make monthly contributions to the retirement system on the basis of the salary or wage such member was receiving at the time such leave of absence was granted.



§ 49-1524 - Return of contributions on cessation of membership.

Should a member cease to be a teacher, except by death or retirement under the provisions of this chapter, he shall be paid upon application made not less than four (4) months following his cessation of service the amount of the accumulated contributions standing to the credit of his individual account in the members' contributions account. Should a member die before retirement, the amount of his accumulated contributions standing to the credit of his individual account shall be paid to his estate or to such person as he shall have nominated by written designation, duly executed and filed with the board of trustees; provided, that such member has not made an optional election which has become effective.



§ 49-1525 - Redeposit of withdrawn contributions.

In addition to the contributions deducted from compensation as hereinbefore provided, subject to the approval of the board of trustees, any member may redeposit in the members' contributions account by a single payment an amount equal to the total amount which he previously withdrew therefrom as provided in this chapter. Such amounts so deposited shall become a part of his accumulated contributions in the same manner as if said contributions had not been withdrawn.



§ 49-1526 - Transfers from members' contributions account to accumulation account.

Upon the retirement of a member, the amount of his accumulated contributions standing to the credit of his individual account in the members' contributions account shall be transferred to the accumulation account.



§ 49-1527 - Accumulation account.

The accumulation account shall be the account in which shall be accumulated the reserves for the payment of that part of all retirement allowances and other benefits not provided by the members' accumulated contributions, to which upon retirement a members' accumulated contributions shall be transferred and from which shall be paid all retirement allowances and other benefits. Contributions to the accumulation account shall be made as set forth in sections 49-1528 -- 49-1531. Should a beneficiary retired on account of disability or service retirement be restored to active service prior to age sixty (60) with a compensation not less than his average final compensation at the time of his last retirement his teacher annuity reserve shall be transferred from the accumulation account to the members' contributions account and credited to his individual account therein.



§ 49-1528 - Annual payment of state contributions.

On account of each member there shall be paid annually in the accumulation account by the state treasurer for the preceding fiscal year an amount equal to a certain percentage of the earnable compensation of each member to be known as "normal contribution," and an additional amount equal to a percentage of his earnable compensation to be known as the "accrued liability contribution." The rate per centum of such contributions shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuation.



§ 49-1529 - Normal rate of state contributions.

On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation required by this chapter during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant throughout his entire period of active service which would be sufficient to provide for the payment of any state annuity on his account. The rate per centum so determined shall be known as the "normal contribution rate." After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate per centum of the earnable compensation of all members obtained by deducting from the total liabilities of the accumulation account the amount of the funds in hand to the credit of that account and dividing the remainder by one per cent (1%) of the present value of the prospective future earnable compensation of all members as computed on the basis of the mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.



§ 49-1530 - Accrued liability contribution rate.

Immediately succeeding the next valuation the actuary engaged by the board of trustees shall compute the rate per cent of the total annual earnable compensation of all members which is equivalent to four per cent (4%) of the amount of the total state annuity liability on account of all members and beneficiaries which is not dischargeable by the funds in hand standing to the credit of the accumulation account and the aforesaid normal contributions to be made on account of such members during the remainder of their active service. The rate per cent originally so determined, or as thereafter determined on the basis of actuarial valuation and certified by the board of trustees as a rate of contribution sufficient to discharge said amount prior to July 1, 1995, shall be known as the "accrued liability contribution" rate.



§ 49-1531 - Amount payable annually by state.

The total amount payable in each year to the accumulation account shall be not less than the sum of the rate per cent known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the preceding year.

The accrued liability contribution shall be discontinued as soon as the accumulated reserve in the accumulation account shall equal to the present value, as actuarily computed and approved by the board of trustees, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at the time members.



§ 49-1534 - Payment of state's contribution.

The state's contribution shall be made as follows:

On or before the first day of January, next preceding each regular meeting of the general assembly of Tennessee, the board of trustees shall certify the percentage of normal contributions, the percentage of the accrued liability contribution, and the expense account contribution to the state budget director. The state budget director shall include in the budget an appropriation for the retirement system in an amount equal to such percentage of the part of earnable compensation of its teachers who are members of the retirement system, the amount of the accrued liability and the expense account contribution, and such amounts shall be appropriated and when appropriated paid to the board of trustees annually. The state commissioner of education in his estimate submitted to the governor and general assembly of the funds necessary for the operation of the school system shall include a request for an appropriation for the retirement system in amount equal to such amounts. The general assembly shall make appropriations to the board of trustees sufficient to provide such amounts. The commissioner of finance and administration shall issue his warrant to the state treasurer, directing the state treasurer to pay the amounts appropriated to the board of trustees for the retirement system.

Notwithstanding any other provisions of this chapter or any other statute, amounts equal to the taxes under the Federal Insurance Contributions Act payable by the state in behalf of class A members for the period beginning January 1, 1956 and ending June 30, 1959, shall be paid from funds heretofore or hereafter appropriated for the Tennessee teachers' retirement system for such period. This provision shall not be extended or otherwise deemed effective with respect to such appropriations for any period subsequent to June 30, 1959, except such amount as is necessary to pay the employers' share of the social security cost for those who transfer from class B to class A subsequent to June 28, 1957 and prior to June 30, 1959, in accordance with § 49-1509 shall be paid from the teacher retirement appropriation for the biennium ending June 30, 1961, but not thereafter.



§ 49-1535 - Payment of allotted funds into accumulation account.

Notwithstanding any other provisions of this or any other law, until the accrued liability of the retirement system has been funded in its entirety, any portion of the funds heretofore or hereafter appropriated to the retirement system for any fiscal year, unallotted to any of the accounts above enumerated or any excess funds contained in any such appropriation arising from any cause whatsoever, shall be allotted by the accounts section of the department of finance and administration into the accumulation account for the funding of said accrued liability.



§ 49-1536 - Management and investment of funds.

The board of trustees shall be the trustee of the several funds created by this chapter as provided in § 49-1519, and shall have full power to invest and reinvest such funds, provided that such funds shall be invested only in general obligations of the United States government, in general obligations of the state of Tennessee, or in general direct obligations of Tennessee counties and municipalities that have not been in default on either principal or interest on their obligations within five (5) full years next preceding the date of the investment; provided, further, that, subject to like limitations, said trustees shall have full power to hold, purchase, sell, transfer, and dispose of any of the securities and investments in which any of the funds created herein shall have been invested, as well as the proceeds of said investments and any moneys belonging to said funds. Provided, however, that the board of trustees is hereby authorized to delegate the herein mentioned powers to purchase, sell, transfer or dispose of any of the securities and investments to the state treasurer.

The board may also invest its funds in revenue bonds of municipalities, where the aggregate earnings of the utility against which such revenue bonds be issued, available for debt service, for the twelve (12) months immediately preceding such purchase, have been at least one and one-third (11/3) times the maximum annual requirement for such debt service.

The board may also invest its funds in corporate bonds and debentures rated "A" or higher by two (2) nationally recognized statistical services approved by the board of trustees, or in corporate bonds and debentures approved by the Tennessee department of insurance and banking.

The board may also invest its funds in common and preferred stocks rated "A" or higher by a nationally recognized statistical service approved by the board of trustees, provided that the new investments in such stocks in any fiscal year shall be not more than four per cent (4%) of the total value of all investments at the beginning of that fiscal year, and further provided that when the total book value of the investment in stock shall have reached twenty per cent (20%) of the total value of all investments, no further investment in such stocks shall be made until the ratio of the value of stocks to the total value of all investments shall fall below twenty per cent (20%). The board may also invest funds in securities which at the time of making the investment are, by statute, permitted for the investment of reserves of any domestic life insurance companies.



§ 49-1537 - Interest rate used in calculations.

The board of trustees shall determine from time to time the rate of regular interest for use in all calculations. Such rate shall be limited to a minimum of three per cent (3%) and a maximum of six per cent (6%), with the former rate applicable until changed by the board. Increases in the regular rate of interest shall be made by the board only when justified by corresponding increases in earnings of interest and dividends.



§ 49-1538 - Crediting of interest and dividends.

All interest and dividends earned on the funds of the retirement system shall be credited to the accumulation account. Once each year the board of trustees shall transfer from the accumulation account to the members' contributions account an amount sufficient to allow regular interest on the balance of the individual accounts of teachers.



§ 49-1539 - Treasurer as custodian of accounts -- Cash on hand.

The state treasurer shall be the custodian of the several accounts. He shall furnish the board a bond, the amount to be fixed by the board and approved by the governor. All payments from the said accounts shall be made by him only upon vouchers signed by two (2) persons designated by the board of trustees.

For the purpose of meeting disbursements for state annuities, teacher annuities, and other payments there may be kept available cash, not exceeding ten per cent (10%) of the total amount in the several accounts of the retirement system on deposit with the state treasurer.



§ 49-1542 - Members of local retirement funds.

(a) Any teacher in the service of an employer operating a local retirement fund, who is eligible for membership therein, shall not be a member of the retirement system established by this chapter, and shall make no contributions to this retirement system, and shall be eligible for benefits under this retirement system only as provided in this section, but any teacher employed by an employer operating a local retirement system who is not eligible for membership in the local retirement system, shall be eligible for membership in the system established by this chapter, shall contribute to and participate in the benefits of this chapter. Any teacher entering the service of an employer operating a local retirement fund after February 15, 1945 may elect to become a member of the local retirement fund, provided that the application is approved by the governing board of the local retirement fund. If a teacher in the service of an employer operating a local fund who is eligible for membership therein shall cease to be a teacher, and if at such time he would have been eligible for service or disability retirement under the provisions of this retirement system had he been a member, the board of trustees shall pay from the accumulation account of this system to the managing board of the local retirement fund a state annuity equal to the state annuity for membership service which would have been payable under this system if such member had been classified as a class B member of this system to the time of his retirement; and, if, as hereafter provided, he has a prior service certificate in full force and effect, the board shall also pay the state annuity that would have been payable to a class B member on account of the prior service accumulations certified thereon; provided that the excess of any such state annuity payable under this system over the retirement income provided by the local retirement fund by contributions of the employer shall be payable to the retired teacher and not to the local retirement fund; provided, however, that in case any local retirement fund shall provide for service retirement at an age lower than the minimum prescribed under the provisions of this system, no state annuity shall be paid on account of any member so retired at such lower age until he has attained the minimum service retirement age prescribed by this system, at which time the state annuity shall be payable computed at the age of actual retirement. Notwithstanding the foregoing, should the teacher have been a class A member in the retirement system for a period of five (5) or more years the amount of state annuity payable hereunder shall be determined on the basis of such classification. The payment of the state annuities under the provisions of this section shall be subject to all the conditions governing the payment of state annuities to members retired under this retirement system. It shall be the duty of the employers operating local retirement funds to report to the board of trustees annually or at such other intervals as shall be set by the board, the earnable compensation of each teacher in their employ and such other information as may be needed for establishing the prospective benefit of the member and for administering the provisions hereunder. Notwithstanding the provisions of this section to the contrary the board of trustees of the Tennessee teachers' retirement system shall, upon request of the managing board of a local retirement fund, henceforth pay the entire amount of the state annuity directly to the members of said local retirement fund.

(b) Each employer having a local retirement fund, who has not already done so, shall report to the board of trustees a complete list of all teachers in his employ on December 31, 1945, giving for each such teacher the date of birth, years of service, and salary, and such other information as shall be needed by the board of trustees in order to establish for each teacher a prior service credit as provided in §§ 49-1513 -- 49-1518, and the board of trustees shall then issue to such teacher a prior service certificate which shall continue in force so long as such teacher remains in the employ of such employer or in the service of an employer not having a local retirement fund, without a break in service which would have resulted in the canceling of such certificate had the teacher been a member of the state retirement system established by this chapter. Should a member of the state retirement system enter the employ of an employer operating a local retirement fund, he shall cease to contribute to the state retirement system and become subject to the provisions of the local retirement fund, and he shall not lose his previous accrued credits in the state retirement system so long as he continues in the service of such employer.

(c) Should a teacher in the service of an employer operating a local retirement fund become a member of this retirement system by entrance into the service of an employer without a local retirement fund, he shall contribute to the state retirement system while so employed and continue with the previous service credits in the state retirement system which he had at the time of becoming a member, as if he had been a member during such period of service and elected class A membership.

(d) Notwithstanding any other provisions of this chapter, the actuary in determining the normal and accrued liability contributions and the board in setting such contributions and the amount of the appropriation to be paid by the state to the accumulation account, shall include the liability on account of teachers in the employ of employers having local retirement funds, and the state annuity payable from the retirement reserve account shall include those payable on account of teachers in the service of employers having local funds as provided in this section.

(e) Notwithstanding any other provisions to the contrary in this chapter, if a local teacher retirement plan does not allow a member, who retires after July 1, 1967, retirement credit for all years creditable under the Tennessee teachers' retirement law, the state annuity shall be computed on all years of credit under the Tennessee teachers' retirement law as prescribed herein and then divided into two (2) parts and paid as follows: (1) The payment to the local retirement system shall be limited to the number of years of local system credit, and (2) the payment based upon the additional years of credit in the Tennessee teachers' retirement system, shall be paid directly to the retired local member.

(f) Notwithstanding any other provision to the contrary in this chapter, any member of a local retirement fund whose retirement becomes effective on or after July 1, 1967, and to whom or on whose account a state service or disability retirement allowance or minimum benefit supplement under § 49-1552 becomes payable, there shall be deducted from such amount the teacher annuity that would have been payable to him had he been a member of the Tennessee teachers' retirement system.

(g) Notwithstanding any other provisions to the contrary, whenever a local board of education which is a part of a consolidated county-city form of government which was established prior to February 18, 1970, administers a local teacher retirement fund, the retirement payments due on and after July 1, 1967, by the Tennessee teachers' retirement system on account of the retired members of such fund shall include the increases resulting from any minimum benefit amendments to § 49-1552 which have become effective on or after July 1, 1963, and such increases shall be paid directly to the retired members of such local fund.

(h) Notwithstanding the foregoing, wherever the managing board of the local retirement fund includes municipal employees who are not elected by the people and who are not members of the board of education, nor employed or appointed by the board of education, said managing board shall pay monthly to each retired teacher in addition to whatever retirement income he was otherwise entitled to receive from the local retirement fund an amount not less than his proportionate part of the excess of the total of the state annuities received by said managing board for all retired teachers for that month over that for the corresponding month of 1961.

(i) Notwithstanding any other provisions to the contrary in this chapter, any teacher who is a member of any local teacher retirement plan shall be eligible to transfer membership into the Tennessee teachers' retirement system as a class A member whenever a local board of education administering such plan provides in such plan for such a transfer; provided, however, that any such transfer must be made within five (5) years after the teacher electing to transfer has become eligible. If a teacher transfers from such local retirement plan to this retirement system, he shall contribute to this retirement system as a class A member as if he had been a member of this system during such period of service and elected class A membership, however, social security coverage through this system shall begin as of the date of transfer. He shall be given credit for his teacher annuity for the same number of years that he was a member of said local retirement plan, provided that said local retirement plan shall transfer to this retirement system a sum of money equal to the accumulated contributions he would have had, had he been a contributing member of this system the entire period of his membership in the local retirement plan, which period of time shall begin no earlier than the time of establishment of this system. The contributions for any period of service after July 1, 1957, shall be calculated for the teacher as a class A member.

(j) Notwithstanding any other provision to the contrary, the board of trustees shall pay directly to retired local members whatever state annuity is provided for them whenever the managing board of the local fund is not permitted by municipal charter or other to receive.

(k) Notwithstanding any other provision to the contrary, the board of trustees shall pay directly to the retired members of a local fund whatever annuities are provided for them whenever the managing board of said local fund is a pension board created by the charter of a municipality which has adopted or hereafter shall adopt home rule by the affirmative vote of a majority of the qualified voters voting thereon, or as the said charter may be amended from time to time, provided that the said pension board is not the board of education or does not include any member of the board of education of the said municipality.

(l) Notwithstanding any provision of the law or municipal charter provisions to the contrary, the governing body of any political subdivision having a local retirement fund from which retired members receive benefits may by ordinance or resolution authorize the board of trustees to pay directly to the retired member of such local retirement fund whatever state annuities are provided for them. The adoption of such ordinance or resolution shall be permanent and such action may not be repealed to the detriment of any retired member.

(m) Notwithstanding any other provision to the contrary optional retirement allowances may be selected in accordance with the provisions of § 49-1553.



§ 49-1543 - Service retirement.

(a) Any member who files an executed written application to the board of trustees shall be entitled to receive a service retirement allowance to commence on his effective date of retirement, provided that as of such date:

(1) He shall have been in service upon or after attaining age sixty (60), or

(2) He shall have reached age sixty (60) and completed at least ten (10) years of creditable service, or four (4) years of creditable service for any member in an institution of higher learning, or

(3) He shall have completed at least thirty (30) years of creditable service. Such member shall designate his effective date of retirement in his application to the board. His effective date of retirement can be any date within ninety (90) days before or after the date his application is filed with the board, provided such effective date of retirement follows the date of his separation from service.

(b) Any member who has attained the age of sixty-five (65) years shall be retired at the end of the school year unless the employer requests such person to remain in the service, and notice of this request is given in writing to the board of trustees within thirty (30) days prior to the end of the year.

(c) Any member who has attained the age of seventy (70) years shall be retired forthwith; provided, that with the approval of his employer he may remain in service until the end of the school year following the date on which he attains the age of seventy (70) years.



§ 49-1544 - Service retirement allowance.

Upon service retirement on or after July 1, 1967, a member who last became a member prior to July 1, 1967, shall receive a service retirement allowance which shall be the largest of the amounts computed under the provisions of subsection A of this § 49-1544, subsection B of this § 49-1544, or § 49-1552. Upon service retirement a member who last became a member on or after July 1, 1967, shall receive a service retirement allowance which shall be the larger of the amounts computed under the provisions of subsection A of this § 49-1544 or § 49-1552.

A. (1) Upon service retirement, a class A member shall receive a service retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(b) A state annuity which, together with the teacher annuity, shall provide (i) if the member's service retirement date occurs on or after his sixty-fifth (65th) birthday, an allowance equal to:

One and one-eighth per cent (11/8%) of his average final compensation multiplied by the total number of years of his creditable service, plus

An additional three quarters of one per cent (.75%) of the part of such compensation in excess of $6,600 multiplied by the number of years of his creditable service rendered prior to January 1, 1966, plus

An additional allowance for each year of creditable service rendered after January 1, 1966, equal to three quarters of one per cent (.75%) of the part of such compensation in excess of covered compensation applicable to such year, or (ii) if the member's service retirement date occurs before his sixty-fifth (65th) birthday, his retirement allowance as computed in (i) above shall be permanently reduced by four tenths of one per cent (.4%) for each full month the member retires prior to his attaining age sixty-five (65).

In no event shall any change or changes in the level of covered compensation result in a lesser total benefit than that which would have been computed on the basis of covered compensation and the provisions of the Social Security Act as in effect on January 1, 1966. "Total benefit" shall be the sum of (a) retirement allowances, determined in accordance with this section, plus (b) Annual Primary Insurance Amount determined in accordance with the provisions of the Social Security Act.

The provisions of clause (ii) of subsection A(1)(b) of this section shall not be applicable to a member whose service retirement date occurs on or after his sixtieth (60th) birthday or who has established thirty (30) or more years creditable service in the Tennessee teachers' retirement system.

(2) Upon service retirement, a class B member shall receive a service retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement, and

(b) A state annuity which, together with the teacher annuity, shall provide (i) if the member's service retirement date occurs on or after his sixty-fifth (65th) birthday an allowance equal to one and three-fourths per cent (1.75%) of his average final compensation multiplied by the total number of years of his creditable service, or (ii) if the member's service retirement date occurs before his sixty-fifth (65th) birthday, his retirement allowance as computed in (i) above shall be permanently reduced by four tenths of one per cent (.4%) for each full month the member retires prior to his attaining age sixty-five (65).

The provision of clause (ii) of subsection A(2)(b) of this section shall not be applicable to a member whose service retirement date occurs on or after his sixtieth (60th) birthday or who has established thirty (30) or more years creditable service in the Tennessee teachers' retirement system.

B. (1) Upon service retirement a class A member shall receive a service retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(b) If the member last became a member on or after July 1, 1957, a state annuity equal to the teacher annuity allowable at age sixty-five (65) or at his retirement age if prior to age sixty-five (65), computed on the basis of contributions made prior to age sixty-five (65) or his retirement age if prior thereto at the rate of three per cent (3%) of covered compensation and five per cent (5%) of compensation in excess of covered compensation; or

(c) If the member last became a member prior to July 1, 1957, and retired prior to the attainment of age sixty-five (65), a state annuity payable until the attainment of such age equal to: (i) the teacher annuity allowable at age sixty (60), or at his retirement age if prior thereto, computed on the basis of contributions made prior to January 1, 1956, and (ii) the teacher annuity allowable at age sixty (60), or at his retirement age if prior thereto, arising from contributions subsequent to January 1, 1956 and prior to July 1, 1961 as they would have stood if the member had contributed seven per cent (7%) of covered compensation and five per cent (5%) of compensation in excess of covered compensation, and (iii) the teacher annuity allowable at age sixty-three (63), or at his retirement age if prior thereto, arising from contributions subsequent to July 1, 1961 as they would have stood if the member had contributed seven per cent (7%) of covered compensation and five per cent (5%) of compensation in excess of covered compensation, and (iv) if the member has a prior service certificate in full force and effect, an additional state annuity equal to his prior service annuity.

(d) If the member last became a member prior to July 1, 1957, a state annuity payable on and after the attainment of age sixty-five (65), or on and after retirement if subsequent thereto, equal to: (i) the teacher annuity allowable at age sixty (60), or at his retirement age if prior thereto, computed on the basis of the contributions made prior to January 1, 1956, except that the part based on covered compensation shall be equal to sixty per cent (60%) of such part of such annuity, and (ii) the teacher annuity allowable at age sixty (60), or his retirement age if prior thereto, computed on the basis of contributions made subsequent to January 1, 1956 and prior to July 1, 1961 at the rate of three per cent (3%) of covered compensation and five per cent (5%) of compensation in excess of covered compensation, and (iii) the teacher annuity allowable at age sixty-three (63), or his retirement age if prior thereto, computed on the basis of contributions made subsequent to July 1, 1961 at the rate of three per cent (3%) of covered compensation and five per cent (5%) of compensation in excess of covered compensation, and (iv) if he has a prior service certificate in full force and effect, an additional state annuity equal to sixty per cent (60%) of his prior service annuity.

(2) Upon service retirement a class B member shall receive a service retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(b) A state annuity equal to: (i) the teacher annuity allowable at age sixty (60) or at his retirement age if prior thereto, computed on the basis of contributions prior to July 1, 1961 made prior to age sixty (60) or his retirement age if prior thereto, and (ii) the teacher annuity allowable at age sixty-three (63) or at his retirement age if prior thereto, computed on the basis of contributions subsequent to July 1, 1961 made prior to age sixty-three (63) or his retirement age if prior thereto, and (iii) if he has a prior service certificate in full force and effect an additional state annuity equal to his prior service annuity.



§ 49-1545 - Disability retirement.

Upon the application of a member in service or of his employer, any member who has had ten (10) or more years of creditable service may be retired by the board of trustees, not less than thirty (30) and not more than ninety (90) days next following the date of filing such application, on a disability retirement allowance. Provided, that the medical board, after a medicial examination of such member, shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that such member should be retired.



§ 49-1546 - Disability retirement allowance.

Upon retirement for disability, a member shall receive a service retirement allowance if he has attained the age of sixty (60) years or has completed at least thirty (30) years of creditable service, otherwise he shall receive a disability retirement allowance.

A member who last became a member prior to July 1, 1967, and who retires on a disability retirement allowance on or after July 1, 1967, shall receive an allowance which shall be the largest of the amounts computed under the provisions of subsection A of this § 49-1546, subsection B of this § 49-1546 or § 49-1552.

A member who last became a member on or after July 1, 1967, and who retires on a disability retirement allowance shall receive an allowance which shall be the larger of the amounts computed under the provisions of subsection A of this § 49-1546 or § 49-1552.

A. (1) Upon retirement for disability, a class A member shall receive a disability retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(b) A state annuity which, together with the teacher annuity, shall be equal to nine-tenths (9/10) of an allowance computed as a service retirement allowance under § 49-1544 A(1)(b)(i) on the basis of his average final compensation and creditable service at the time of disability retirement, provided, however, that if his creditable service is less than twenty (20) years, a part or all of his additional years he would have had had he continued in service to age sixty-five (65), may be added to his creditable service in order to determine his minimum retirement allowance, but in this event the total cannot exceed twenty (20) years, and for purposes of such determination, covered compensation at the time of disability retirement shall be deemed to have continued in effect during such additional years.

(2) Upon retirement for disability, a class B member shall receive a disability retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(b) A state annuity which, together with the teacher annuity, shall be equal to nine-tenths (9/10) of an allowance computed as a service retirement allowance under § 49-1544 A(2)(b)(i) on the basis of his average final compensation and creditable service at the time of disability retirement, but not less than twenty-five per cent (25%) of his average final compensation.

B. Upon retirement for disability, a member shall receive a service retirement allowance determined in accordance with § 49-1544 B if he has attained the age of sixty (60) years or has completed at least thirty (30) years of creditable service, otherwise he shall receive a disability retirement allowance which shall consist of:

(a) A teacher annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(b) A state annuity equal to seventy-five per cent (75%) of the state annuity determined in accordance with § 49-1544 B that would have been payable upon service retirement at the age of sixty (60) years had the member continued in service to age sixty (60) years without further change in compensation, except that in the case of a class A member who last became a member prior to July 1, 1957, the state annuity payable until the attainment of age sixty-five (65) shall equal seventy-five per cent (75%) of the state annuity that would have been payable upon service retirement at the age of sixty (60) years had the member continued in service to age sixty (60) years without further change in compensation and contributed at the rate of five per cent (5%) throughout his membership service; and after the attainment of age sixty-five (65) the part of the state annuity based on covered compensation shall be equal to sixty per cent (60%) of such part of the state annuity payable prior thereto.



§ 49-1547 - Reexamination after disability retirement.

Once each year following retirement of a member on a disability retirement allowance, the board of trustees may, and upon his application shall, require any disability beneficiary who has not yet attained the age of sixty (60) years to undergo a medical examination, such examination to be made at the place of residence of said beneficiary or other place mutually agreed upon, by a physician or physicians designated by the board of trustees. Should any disability beneficiary who has not yet attained the age of sixty (60) years refuse to submit to at least one (1) medical examination in any such year by a physician or physicians designated by the board of trustees, his state annuity may be discontinued until his withdrawal of such refusal, and should his refusal continue for one (1) year, all his right in and to his state annuity may be revoked by the board of trustees.



§ 49-1548 - Reduction of disability allowance because of ability to engage in gainful occupation.

Should the medical board report and certify to the board of trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation, paying more than the difference between his retirement allowance and his average final compensation, and should the board of trustees concur in such report, then the amount of his state annuity shall be reduced to an amount which, together with his teacher annuity and the amount earnable by him, shall equal the amount of his average final compensation. Should his earning capacity be later changed, the amount of his state annuity may be further modified; provided, that the new state annuity shall not exceed the amount of the state annuity originally granted nor an amount which, when added to the amount earnable by the beneficiary together with his teacher annuity, equals the amount of his average final compensation. A beneficiary restored to active service at a salary less than the average final compensation shall not become a member of the retirement system.



§ 49-1549 - Cessation of disability allowance upon restoration to full service -- Service as substitute teacher by persons receiving service allowance.

(1) Should any beneficiary under the age of sixty (60) years be restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the retirement system and may elect either class A or class B membership unless he previously was a class A member in which case he shall become a class A member. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition upon his subsequent retirement, his state annuity upon subsequent retirement shall not be restored, his state annuity payable prior to age sixty-five (65) shall not be less than the state annuity payable prior to his restoration to service and if he is restored to active service on or after the attainment of the age of fifty (50) years, and does not complete three (3) years of service after his restoration to service and prior to his subsequent retirement, his state annuity upon subsequent retirement shall not exceed the sum of the state annuity which he was receiving immediately prior to his last restoration and the state annuity that he would have received on account of his service since his last restoration had he entered service at the time as a new entrant; provided, however, the state annuity payable to a beneficiary who retired as a class B member shall be no less after age sixty-five (65) than before age sixty-five (65).

(2) Notwithstanding any provision of law to the contrary, a retired member who is receiving a service retirement allowance may accept employment as a substitute teacher prior to the end of the school year in which he attains age seventy (70) for a total time not in excess of ninety (90) school days per school year without loss or suspension of his retirement allowance, provided he immediately notifies the board of trustees of his intention to render such service; provided that notwithstanding any provision of law to the contrary, a retired member who is receiving a service retirement allowance may accept employment as a substitute teacher after he attains age seventy (70) for a total time not in excess of ninety (90) school days per school year without loss or suspension of his retirement allowance, provided that he obtains from a reputable physician a certificate stating that said retired teacher is physically and mentally able to render service as a substitute teacher, and provided further that said teacher files said physician's certificate with the board of trustees of the Tennessee teachers' retirement system; provided further that said physician's certificate shall be valid for only one (1) year at a time but shall be subject to renewal upon the proper certification of a reputable physician. Provided further that the provisions of this section with respect to employment as a substitute teacher shall apply also to retirement allowances received from local retirement funds by members of local retirement systems, and subject to the approval of two thirds (2/3) of the membership of the local board of education, notwithstanding any municipal charter provisions to the contrary.

(3) Notwithstanding any provision of law to the contrary, a retired member who is receiving a service retirement allowance may accept employment as an adult education teacher prior to the end of the school year in which he attains age seventy (70) for a total time not in excess of four hundred and twenty (420) hours per school year without loss or suspension of his retirement allowance, provided he immediately notifies the board of trustees of his intention to render such service; provided that notwithstanding any provision of law to the contrary, a retired member who is receiving a service retirement allowance may accept employment as a teacher in an adult education program after he attains age seventy (70) for a total time not in excess of four hundred and twenty (420) hours per school year without loss or suspension of his retirement allowance, provided that he obtains from a reputable physician a certificate stating that said retired teacher is physically and mentally able to render service as a teacher in an adult education program; and provided further that said teacher files said physician's certificate with the board of trustees of the Tennessee teachers' retirement system; provided further that said physician's certificate shall be valid for only one (1) year at a time but shall be subject to renewal upon the proper certification of a reputable physician.



§ 49-1551 - Benefits allowable on military service.

Any teacher who on or after July 1, 1945, was a member of the armed forces or other organization designated in § 49-1517, during a period of national emergency mentioned therein, shall, at the time of retirement, be entitled to have his accumulated contributions increased by the contributions he would have made, on the basis of the salary received by him during his first year of teaching service after his return thereto, for the period ensuing until the date of his honorable discharge, together with regular interest to the date of his retirement, and he shall be entitled to a state annuity equal to the additional teacher annuity thereby provided. The cost of such additional annuities shall be provided by an increase in the accrued liability contribution otherwise required under the provisions of §§ 49-1527 -- 49-1531.



§ 49-1552 - Minimum monthly allowance -- Supplemental payments -- Minimum benefit fund.

(1) The minimum monthly retirement allowance before modification under any optional provision payable to any member who retired prior to July 1, 1967, or who shall retire thereafter, shall be, for a class A member, four dollars and thirty-four cents ($4.34) multiplied by the total number of years of his creditable service; and, shall be, for a class B member, five dollars ($5.00) multiplied by the total number of years of his creditable service.

(2) In determining the minimum allowance payable in accordance with subsection (1) of this § 49-1552 in the case of any teacher who is a member of a local retirement fund whose retirement becomes effective on or after July 1, 1967, and to whom or on whose account a state annuity is payable there shall be deducted the teacher annuity that would have been payable to him had he been a member of the Tennessee teachers' retirement system, provided that the state annuity payable to or on account of any local member who retired prior to July 1, 1967, shall not be less than was paid prior to that date; provided, however, that any increases under any amendment effective on or after July 1, 1967, in the minimum benefit provision payable on behalf of members of local retirement systems shall be paid directly to said local member as a supplement from the Tennessee teachers' retirement system.

(3) Notwithstanding any provisions of the law to the contrary, any member retired prior to July 1, 1967, or any other person who taught in the public schools of Tennessee after July 1, 1945, and has not or is not now receiving benefits under the provisions of § 49-1311, and who establishes evidence to the satisfaction of the board of trustees of at least ten (10) years of teaching service in the public schools of Tennessee shall be entitled to receive benefits for said years limited to the provisions of § 49-1552; provided, however, that benefits based upon teaching after July 1, 1945, shall be allowed only under any of the following conditions: (1) when a person's contributions are withdrawn but repaid to the retirement system with interest at six per cent (6%) per annum from the date of withdrawal of such contributions to date of repayment, (2) when a member whose retirement account has become inactive because of too much absence from teaching service and his accumulated contributions have not been withdrawn but who pays to the retirement system six per cent (6%) interest per annum on his accumulated account from the date his account became inactive to the date such interest is paid, or (3) when a teacher who failed to become a member of the retirement system by officially electing to be a nonmember as provided in subsection (2) of § 49-1509, pays to the retirement system the total amount of all the contributions he otherwise would have contributed to the retirement system during said period of nonmembership, plus interest at six per cent (6%) per annum for each year that his funds normally would have been on deposit with the retirement system.

(4) Notwithstanding any other provisions to the contrary in this chapter, in the event of the death of a member retired prior to June 1, 1971, under either option 2 or option 3 of § 49-1553, who was receiving a supplement under § 49-1552, the designated beneficiary of said retired member shall after June 1, 1971, receive fifty per cent (50%) of said supplement and this shall be in addition to the amount said beneficiary is otherwise eligible to receive.



§ 49-1553 - Optional retirement allowances.

Until the first payment on account of any benefit becomes normally due, any member of this retirement system, or any local retirement system, may elect to convert the retirement allowance otherwise payable to him to a reduced retirement allowance of equivalent actuarial value with the provisions that:

Option 1. [Repealed, Acts 1971, ch. 152, § 18.]

Option 2. Upon his death his reduced retirement allowance shall be continued throughout the life of, and paid to, such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one half (1/2) of his reduced retirement allowance shall be continued throughout the life of, and paid to, such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement.

The election of an option shall become effective on the first date the member becomes eligible for service retirement or thirty (30) days after his date of retirement on disability, if earlier, except that no such election shall become effective until thirty (30) days after written application therefor has been filed with the board of trustees. Should a beneficiary die before any such election has become effective he shall be considered as an active member on the date of his death. Should a member die after any such election has become effective he shall be considered as having been retired on the date of his death. The election of the option may not be changed or revoked by the member after it has become effective, but if the person designated under the option dies prior to the date of retirement of the member, the option shall thereby be revoked. Notwithstanding the previous sentence if a member who has become eligible for service retirement has elected an option which has become effective, and continues in service, he may change or revoke such election prior to retirement, but such change or revocation shall not become effective until thirty (30) days after written notice has been filed with the board of trustees.

The above provisions of this section or of any section of §§ 49-1501 through 49-1562 to the contrary notwithstanding, the spouse of any member, who after July 1, 1968, became deceased without having elected an option, and who was eligible to have done so thirty (30) days or more before becoming deceased, shall receive a monthly retirement benefit in the same manner and amount that he or she would have received had the member elected option 2; provided, however, that if a lump-sum payment has been made to the beneficiary under the provisions of § 49-1524, the monthly retirement benefit payments shall not begin until such time as the beneficiary would have received payments that totaled the lump-sum payment already received had the deceased member elected option 2, and further provided that all claims for retirement benefits filed under the provisions of this act shall be filed before July 1, 1970.



§ 49-1554 - Final payment where options not selected -- Adjustment of retirement allowances for social security benefits.

(1) Upon the death of a member retiring under the provisions of §§ 49-1543 through 49-1549, who did not select any of the options enumerated in § 49-1553, any balance of his accumulated contributions, at the time of his retirement, remaining after deductions of the total retirement benefits received by him shall be paid to his designated beneficiary, or if no beneficiary is specified, to the executor or administrator of his estate; provided, however, that if the amount payable shall be two hundred and fifty dollars ($250) or less, it may be paid to the next of kin in the absence of designation of a beneficiary. Upon the death of the survivor of a member retiring under the provisions of §§ 49-1543 through 49-1549, and the person nominated by him under either option two or option three, any excess of the member's accumulated contributions, at the time of his retirement, over the sum of the retirement benefits received by him and such designated person, shall be paid to the designated beneficiary of the last to survive of such member and designated person, or if no beneficiary is specified, to the executor or administrator of the estate of the last to survive; provided, however, that if the amount payable shall be two hundred fifty dollars ($250) or less, it may be paid to the next of kin of the last to survive in the absence of the designation of a beneficiary. Upon the death of a retired member or the person nominated by him under one (1) of the options enumerated in § 49-1553, the full monthly amount shall be paid for the month in which death occurred.

(2) Until the first payment on account of any retirement allowance becomes normally due, any class A member may elect to convert the allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value of such amount that, with his benefit under title II of the federal Social Security Act, he will receive, so far as possible, approximately the same amount per year before and after the commencement of such benefit.

(3) Until the first payment on account of any retirement allowance becomes normally due, any transfer class A member who retires prior to the attainment of age sixty-five (65) may elect to convert the allowance otherwise payable on his account after retirement into a level retirement allowance before and after age sixty-five (65) of equivalent actuarial value.



§ 49-1555 - Separation from service after ten years of service -- Leaving contributions in account.

Any member having ten (10) or more years of creditable service, or four (4) or more years of creditable service for any member in an institution of higher learning who is separated from service may, in lieu of receiving the payment under § 49-1524 leave such payment in the members' contributions account until he has attained age sixty (60), at which time he shall be entitled to receive a retirement allowance calculated in the same manner as provided in § 49-1544.



§ 49-1557 - Annual appropriation.

There is appropriated from the state treasury the sum of one million, nine hundred seventy-five thousand dollars ($1,975,000) annually for the purpose of carrying out the provisions of this chapter.



§ 49-1558 - Benefits exempt from taxation and execution -- Unassignable.

The right of a person to a state annuity, or teacher annuity, or a retirement allowance, to the return of contributions, the state annuity, the teacher annuity or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this chapter, and the moneys in the various funds created by this chapter, are hereby exempt from any state or municipal tax and exempt from levy and sale, garnishment, attachment, or any other process whatsoever, and shall be unassignable except as in this chapter specifically otherwise provided.



§ 49-1559 - Penalty for fraud -- Correction of errors.

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this retirement system in an attempt to defraud such system as a result of such act shall be guilty of a misdemeanor, and on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding five hundred dollars ($500), or imprisonment in the county jail not exceeding twelve (12) months, or both such fine and imprisonment, at the discretion of the court. Should any change or error in the records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error and, as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member was correctly entitled shall be paid.



§ 49-1560 - Other retirement laws inapplicable.

No other provision of law in any other statute which provides wholly or partly at the expense of the state of Tennessee for pensions, or retirement benefits for teachers of said state, their widows or other dependents, shall apply to members or beneficiaries of the retirement system established by this chapter, their widows, or other dependents, except such benefits as shall be provided by Title II of the Federal Social Security Act.



§ 49-1561 - Adjustment of allowance.

Effective July 1, 1970, and each succeeding July 1, the total monthly service or disability retirement allowance rate paid for the month of June, 1969, to any member retired prior to July 1, 1969, shall be increased by one and one-half per cent (11/2%) of such monthly allowance rate for each year that the member has been retired, but the aggregate of such monthly increments to any retired member's allowance shall not exceed thirty per cent (30%) of his June, 1969, monthly service retirement allowance rate if he retired prior to July 1, 1969.



§ 49-1562 - Suspension of allowance.

A retired member or beneficiary may, for personal reasons and without disclosure thereof, apply to the board of trustees to suspend for any period payment of all or any part of the allowance otherwise payable to him under the provisions of the Tennessee state teachers' retirement system. The board, on receipt of such application, shall provide the applicant with a form to be completed and returned to the board and upon receipt thereof, the board shall authorize such suspension, in which event the retired member or beneficiary shall be considered to have forfeited all rights to the amount of allowance so suspended but shall retain the right to have the full allowance otherwise payable to him reinstated as to future monthly payments upon written notice to the board of his desire to revoke his prior request for a suspension under this section.



§ 49-1563 - Optional retirement programs for teachers employed in state supported institutions of higher education -- University of Tennessee or its employees excepted.

Notwithstanding any other provisions to the contrary, any teacher, as defined in this chapter, who is employed in a state supported institution of higher education hereafter establishing an optional retirement program hereunder may choose between membership in the Tennessee teachers' retirement system as provided in this chapter or he may participate in the optional retirement program under the conditions provided herein.

(a) Any such teacher whose duties begin on or after July 1, 1972 who is not a member of the Tennessee teachers' retirement system may make this election prior to the preparation of his first salary payment or thereafter as described in subsection (b) herein.

Each teacher who elects to make contributions to and accumulate time credit in an optional retirement program rather than the Tennessee teachers' retirement system shall so designate on election forms approved by the board of trustees of the Tennessee teachers' retirement system and filed with it and the institution where employed.

(b) Any active member of the Tennessee teachers' retirement system, or any active local member having rights thereunder, may elect to participate in such an optional retirement program in lieu of making or continuing contributions to and accumulating time credit in the Tennessee teachers' retirement system while employed in such an institution having an optional retirement program.

While participating in an optional retirement program said members accumulated contributions and time credit remain unchanged as of the date of election of an optional retirement program under the provisions of this section; provided, however, interest shall continue to be accrued as provided in this chapter.

(c) A teacher who elects to participate in an optional retirement program established under the provisions of this section will be ineligible to make contributions to or accumulate time credit in the Tennessee teachers' retirement system during such period of time as he is employed by an institution where an optional retirement program is available; provided, however, in the event such an optional retirement program participant referred to in (a) or (b) above assumes or returns to a position in a public school where an optional retirement program or a local teachers' retirement plan is not available, he shall at that time begin or resume contributing to and accumulating time credit in the Tennessee teachers' retirement system.

Each teacher who elects to make contributions to and accumulate time credit in an optional retirement program rather than the Tennessee teachers' retirement system shall so designate on election forms approved by the board of trustees of the Tennessee teachers' retirement system and filed with it and the institution where employed.

Any member under (b) above who elects to participate in an optional retirement program as of July 1, 1972 or as of July 1 of any subsequent year must, at least six months prior thereto, file forms approved by the board of trustees of the Tennessee teachers' retirement system with the institution where employed and with the Tennessee teachers' retirement system.

(d) The employee contributions to an optional retirement program and Title II of the Federal Social Security Act shall be the same each payroll period as if such teacher were an active member of the Tennessee teachers' retirement system and shall be matched with an equal amount by the institution of which the teacher is an employee.

(e) When any teacher in an optional retirement program retires with retirement credit in the Tennessee teachers' retirement system, his retirement allowance from the Tennessee teachers' retirement system shall be computed and paid in accordance with the provisions contained in this chapter.

(f) The state board of education on the request of the president of any state supported institution of higher education may establish for that institution an optional retirement program under this section. In establishing such an optional retirement program, the state board of education shall make such rules and regulations as it deems necessary and proper for the effective functioning of the system. The state board of education shall further designate the company from which contracts are to be purchased under such optional retirement program, which company shall hold a certificate of authority or a certificate of exemption from the commissioner of insurance of this state. In making the designation of such company and giving its approval to the contracts to be purchased, the state board of education shall consider:

(1) The nature and extent of the rights and benefits to be provided by such contracts for teachers and their beneficiaries;

(2) The relation of such rights and benefits to the amount of contributions to be made;

(3) The suitability of such rights and benefits to the needs of the teachers;

(4) The efficacy of the contracts in the recruitment and retention of teachers; and

(5) The ability of the designated company to provide such suitable rights and benefits under such contracts.

(g) Each institution for which an optional retirement program is established is hereby authorized to provide for the administration of such optional retirement program and to perform or authorize the performance of such functions as may be necessary for such purposes in accordance with this section.

This section shall not apply to the University of Tennessee or any of its employees.






12. University of Tennessee Retirement System

§ 49-3333 - Retirement of employees.

(A) Definitions. The following words and phrases as used in this section, unless a different meaning is plainly required by the context, shall have the following meaning:

(1) "Employee" shall mean any person employed by the University of Tennessee as professor, associate professor, assistant professor, instructor, teacher, librarian, administrative officers or any other person the board of trustees of the University of Tennessee determines to be an employee.

(2) "Employer" shall mean the University of Tennessee.

(3) "Member employee" shall mean any employee included in the membership of the University of Tennessee joint contributory system.

(4) "Creditable service" shall mean the period during which time the employee was employed by the University of Tennessee or the state of Tennessee for which credit is allowable under regulations of the board of trustees.

(5) "Board of trustees" shall mean the board of trustees of the University of Tennessee.

(6) "Average final compensation" shall mean the average annual earnable compensation of an employee during the five (5) years of his service producing the highest such average, and if an employee had less than five (5) years of service, it shall mean the average annual earnable compensation for all such years of service.

(7) "Retirement" shall mean the withdrawal from active service with a retirement allowance granted under the provisions of this section.

(8) "Covered compensation" shall mean the maximum amount of earnable compensation which may be included in the determination of the primary insurance amount under the Social Security Act.

(9) "Joint contributory retirement system" shall mean the University of Tennessee retirement system as established by the board of trustees.

(B) Employer's contributions. In order to provide for the retirement on an annuity, or otherwise, of employees of the University of Tennessee, the board of trustees of the University of Tennessee is authorized to use funds under its control as employer contributions to a retirement system to be established by the board.

(C) Deductions from salaries and wages of employees. The board of trustees of the University of Tennessee shall cause to be deducted from the salaries and wages of those employees that the said board shall determine to be eligible for membership in its retirement system a per centum of such salaries or wages and credit such deductions to the respective personal account of each individual employee, in the retirement trust fund. Said board of trustees shall adopt a joint contributory retirement system to provide for future retirement benefits effective on and after September 1, 1955, make necessary rules and regulations, fix the basis or amounts of the annuities and other benefits, including prior years' service credits, and the contributions to be made by employees, and prescribe all other necessary provisions for the operation of such retirement system, including at the election of said board and the employees, participation in the federal old-age and survivors insurance social security program, if permissible under state and federal laws now or hereafter enacted. Provided, however, that prior years' service credit for employee service before September 1, 1955 shall be computed at the rate of one and one-half per cent (11/2%) of the average annual compensation, as measured by the pay rates in August of each year of service during the five (5) years, 1951 to 1955 inclusive, multiplied by the number of years of service prior to September 1, 1955, with the maximum credit for such prior service being determined by regulations of the board of trustees in effect on August 31, 1955; and provided, further, that contributions from employer funds applicable to current and future service from and after September 1, 1955 shall not exceed five percent (5%) of such salaries and wages until the effective date when the employees shall be covered under the provisions of the Federal Social Security Program. From and after the effective date of employee coverage under the Federal Social Security Program, employer funds shall be used to pay the employer's obligations under the Federal Insurance Contributions Act, and, with reference to employee members of the joint contributory retirement system, employer contributions to such system shall not exceed an additional three percent (3%) of such salaries and wages covered under the Federal Social Security Program, and five percent (5%) of such salaries and wages in excess of covered compensation under the Federal Social Security Program. Contributions of employees for such service shall not be less than that of the employer. Any eligible employee of the University of Tennessee may elect to have his salary reduced by the amount of his contributions to the joint contributory retirement system and have the university make the contributions for him. No eligible employee may elect such reduction until a favorable advance letter of ruling concerning the option of the employee shall have been received from the United States internal revenue service.

(D) Service retirement allowances. Upon service retirement on or after July 1, 1967, a member employee who last became a member prior to September 1, 1955, shall receive a service retirement allowance which shall be the largest of the amounts computed under the provisions of paragraph (1) of this subsection (D), paragraph (2) of this subsection (D), or paragraph (3) of this subsection (D). A member employee who last became a member on or after September 1, 1955 shall receive a service retirement allowance which shall be the largest of the amounts computed under the provisions of paragraph (1) of this subsection (D) or paragraph (2) of this subsection (D).

(1) Upon service retirement a member employee shall receive a service retirement allowance which shall consist of: (1) An employee annuity which shall be the amount due at the time of his retirement on the base annuity and the amount due on the variable annuity at the time of his retirement purchased on his behalf through the joint contributory system; and (2) an employer annuity which, together with the employee's annuity, shall provide,

(a) If the member employee's service retirement date occurs on or after his sixty-fifth birthday, an allowance equal to: one and one-eighth percent (11/8%) of his average final compensation multiplied by the total number of years of his creditable service, plus an additional three quarters of one percent (.75%) of the part of such compensation in excess of six thousand and six hundred dollars ($6,600) multiplied by the number of years of his creditable service rendered prior to January 1, 1966, plus an additional allowance for each year of creditable service rendered after January 1, 1966, equal to three quarters of one percent (.75%) of the part of such compensation in excess of covered compensation applicable to such year, or

(b) If the member employee's service retirement date occurs before his sixty-fifth birthday, his retirement allowance as computed in (a) above shall be permanently reduced by four tenths of one percent (.4%) for each full month the member retires prior to his attaining age sixty-five (65).

In order that the employee may bear all risks and receive all benefits from a variable annuity which he may elect, his retirement allowance as computed above shall be permanently reduced or increased by the amount the variable annuity is less than or more than the base annuity had the employee contributed solely to the base annuity. In no event shall any change or changes in the level of covered compensation result in a lesser total benefit than that which would have been computed on the basis of covered compensation and the provisions of the Social Security Act as in effect on January 1, 1966. "Total benefit" shall be the sum of (a) retirement allowances, determined in accordance with this section, plus (b) annual primary insurance amount determined in accordance with the provisions of the Social Security Act. Provided however, this guarantee shall not apply to any person employed by the University of Tennessee after July 1, 1977.

(2) Upon service retirement a member employee shall receive a service retirement consisting of an employee annuity which shall be the amount due at the time of his retirement on the annuity purchased in his behalf through the joint retirement system.

(3) Upon service retirement a member employee shall receive a service retirement allowance which shall be computed in accordance with the provisions of subsection (C) of this section.

(E) Disability retirement allowances. Upon retirement for disability a member employee shall receive a service retirement allowance if he has attained the age of sixty (60) years or has completed at least thirty (30) years of creditable service, otherwise he shall receive a disability retirement allowance. A member employee who last became a member employee prior to July 1, 1967, and who retires on a disability retirement allowance on or after July 1, 1967, shall receive an allowance which shall be the largest of the amounts computed under the provisions of paragraph 1 of this subsection E, paragraph 2 of this subsection E, or paragraph 3 of this subsection E.

(1) Upon retirement for disability a member employee shall receive a disability retirement allowance which shall consist of: (1) An employee annuity which shall be the amount due at the time of his retirement on the base annuity and the amount due on the variable annuity at the time of his retirement purchased on his behalf through the joint contributory system; and (2) an employer annunity which, together with the employee annuity, shall be equal to nine tenths (9/10) of an allowance computed as a service retirement under clause (2)(a) of paragraph (1) of subsection (D) on the basis of his average final compensation and creditable service at the time of disability retirement, provided, however, that if his creditable service is less than twenty (20) years, a part or all of his additional years he would have had, had he continued in service to age sixty-five (65), may be added to his creditable service in order to determine his minimum retirement allowance, but in this event the total cannot exceed twenty (20) years, and for purposes of such determination, covered compensation at the time of disability retirement shall be deemed to have continued in effect during such additional years.

In order that the employee may bear all risks and receive all benefits from a variable annuity which he may elect, his disability retirement allowance as computed above shall be permanently reduced or increased by the amount the variable annuity is less than or more than the base annuity had the employee contributed solely to the base annuity.

(2) Upon disability retirement a member employee shall receive a disability retirement consisting of an employee annuity which shall be the amount due at time of his disability retirement on the annuity purchased in his behalf through the joint retirement system.

(3) Upon disability retirement a member employee shall receive a disability retirement allowance which shall be nine tenths (9/10) of the retirement allowance as computed in accordance with the provisions of subsection C.

(F) Claims against allowances. Whenever an employee of the University of Tennessee retires under the provisions of its local retirement system, the University of Tennessee shall claim that part of the state annuity payable from the Tennessee teachers' retirement system applicable to, and resulting from, the employee's service as an employee of the University of Tennessee, and that part of the state annuity resulting from service of the annuitant in the Tennessee public school system other than the University of Tennessee shall shall be paid to the annuitant; provided that in no case shall the part of the state annuity claimed by the university exceed the employer provided annuity under this section.

Notwithstanding any provisions of the law to the contrary, whenever an employee of the University of Tennessee retires under the provisions of its local retirement system, the University of Tennessee shall claim the retirement allowance resulting from employment of the employee by the state of Tennessee; provided the University of Tennessee includes the employee's period of employment by the state of Tennessee as creditable service for retirement under the University of Tennessee local retirement system; and provided that in no case shall the employee's retirement allowance exceed the employer provided annuity under this section.

(G) Adjustment of allowance. Effective July 1, 1970, the total monthly service retirement allowance rate paid for the month of June, 1969, to any member retired prior to July 1, 1969, shall be increased by one and one-half per cent (11/2%) of such monthly allowance rate for each year that the member has been retired, but the aggregate of such monthly increments to any retired member's allowance shall not exceed thirty per cent (30%) of his June, 1969, monthly service retirement allowance rate if he retired prior to July 1, 1969.

(H) Adoption of the provisions of the Tennessee Teachers' Retirement System. The board of trustees shall be and hereby are authorized to adopt any of the provisions of the Tennessee teachers' retirement system law now in effect and as hereafter amended or modified as a part of the provisions and regulations of the University of Tennessee joint contributory retirement system.






13. Public Service Commissioners' Retirement Fund

§ 65-151 - Public Service Commissioners' Retirement Act -- Short title.

Sections 65-151 -- 65-168 shall be known and cited as the "Public Service Commissioners' Retirement Act of 1969."



§ 65-152 - Definitions.

As used in §§ 65-151 -- 65-168 the following definitions shall apply, unless otherwise required by the context:

(a) "Commissioner" shall mean any person in office as a member of the Tennessee public service commission, as prescribed by §§ 65-101 -- 65-120, on May 7, 1969, or subsequently appointed or elected to such office.

(b) "Service" shall mean service as a commissioner and shall include time while on leave of absence during the term of such office, and shall include service rendered during his term of office by a commissioner in any department of the government of the United States during the existence of a state of war or a period of national emergency, and shall further include the period of time that any commissioner may have served as a member of the general assembly and/or as a member of the governor's cabinet as the head of any of the administrative departments of state government enumerated and set forth in § 4-302; provided, however, that service in either of the capacities next above set forth shall be subject to a maximum of six (6) years served as a member of the general assembly and to a maximum of four (4) years served by appointment of the governor as head of an administrative department of state government, only if the commissioner has: (1) paid to the public service commissioners' retirement fund (as hereinafter defined) four per cent (4%) of the compensation he received as a member of the general assembly and/or as the head of an administrative department of state government in respect of such years plus interest at the rate of six per cent (6%) per annum prior to May 7, 1969 or (2) if, in the alternative, such commissioner has heretofore paid contributions with respect to any or all such service, and which contributions shall have been transferred from such other retirement system to this public service commissioners' retirement system in the manner hereinafter prescribed in §§ 65-151 -- 65-168, in an amount which equals or exceeds the amount of contributions with respect to service as a member of the general assembly or as the head of an administrative department of state government which such commissioner otherwise would be required by the provisions of clause (1) this subsection to pay to the public service commissioners' retirement fund in order to qualify such service.

(c) "Public service commissioners' retirement system" shall mean the system established by §§ 65-151 -- 65-168.

(d) "Public service commissioners' retirement fund" shall mean the fund hereinafter established and created by said sections.

(e) "Normal retirement age" shall mean age sixty-five (65) and shall refer to the earliest age at which a commissioner has a right to retire and receive a benefit regardless of his length of service.

(f) "Benefit base" means a sum equal to the annual salary provided by law as of the date a commissioner terminates his office as commissioner for any reason, including retirement, disability or death.

(g) "Normal retirement benefit" shall equal seventy-five per cent (75%) of a commissioner's benefit base if he has completed at least twenty (20) years of service and has attained the "normal retirement age." Otherwise the normal retirement benefit shall be 3.75% of his benefit base multiplied by the number of years of service if he has less than twenty (20) years of service and has attained the age of sixty-five (65) years, and who thereupon elects to retire under the provisions of §§ 65-151 -- 65-168 prior to completion of twenty (20) years of service.



§ 65-153 - Disability retirement.

Any commissioner having ten (10) or more years of service and becoming disabled may, upon complying with other applicable requirements set out in §§ 65-151 -- 65-168, apply for disability retirement and be retired under the provisions of this section and shall thereupon be entitled to receive, during the remainder of his life, a disability pension. The amount of any disability pension shall be determined in the same manner as a "normal retirement benefit" in accordance with § 65-152(g). Any commissioner who receives any disability retirement benefits under the provisions of this section shall not thereafter be eligible to continue in the same term of office as a commissioner. For the purposes of §§ 65-151 -- 65-168 "disabled" or "disability" shall mean a permanent physical or mental disablement occurring during the term of office of a commissioner which, in the sole discretion of the governor of the state of Tennessee, prevents such commissioner from performing his duties as a commissioner.



§ 65-154 - Certification of intention to retire -- Application for retirement.

Any commissioner who elects to retire under the provisions of §§ 65-151 -- 65-168 either during or at the expiration of the term of office then held by him, and who has complied with the other retirement requisites of said sections shall certify to the governor of the state at least sixty (60) days prior to the date upon which he desires to relinquish his office his intention to retire, and shall at the same time forward to the governor his application for retirement, stating the time at which he wishes to retire. Provided, however, that any commissioner defeated for reelection shall file with the governor of the state within sixty (60) days after his successor has been duly qualified and assumed the duties of the office an application for retirement under the provisions of said sections. Upon approval by the governor of the application for retirement, the governor shall forward to the board of trustees of the public service commissioners' retirement system, as hereinafter established, the application of the commissioner and shall request the board to process the retirement application in accordance with the provisions of § 65-155.



§ 65-155 - Contents of application for retirement -- Verification of facts by trustees -- Authorization of payment of benefits.

The certificate of intention of a commissioner to retire and the application therefor shall be in writing, addressed to the governor and shall set out the facts pertaining to the service by such commissioner as a member of the Tennessee public service commission, together with any other service as defined by § 65-152(b), the period or periods of time embraced by all such service, and his age. The board of trustees of the public service commissioners' retirement system, as hereinafter established, shall verify the facts and determine if all applicable requirements pertaining to the application for retirement are met and the board of trustees shall indorse the application accordingly and file the application in the division of retirement. The board of trustees shall thereafter authorize payment of benefits to which the retired commissioner is entitled under the provisions of §§ 65-151 -- 65-168.



§ 65-156 - Board of trustees -- Ex officio members -- Officers -- Quorum.

A board of trustees is hereby established which shall be responsible for the proper administration and operation of the public service commissioners' retirement system provided by §§ 65-151 -- 65-168.

Such board of trustees shall have as members the chairman of the public service commission or any member of the public service commission designated by him, the state treasurer, the comptroller of the treasury, the commissioner of finance and administration and one (1) member appointed by the governor. The state treasurer shall be chairman of the board. The board shall elect one of its members as vice chairman. A majority of the members of the board shall constitute a quorum, and all action taken by the board shall be by affirmative vote of a majority of all members of the board.



§ 65-157 - Assistance of division of retirement -- Legal advisor.

All personnel required by the board in the administration of the public service commissioners' retirement system shall be provided by the division of retirement in the office of the treasurer of the state of Tennessee and all administrative duties shall be performed by and all administrative records shall be maintained by the said division of retirement. The attorney general of the state of Tennessee or an assistant designated by him shall act as legal advisor and attorney for the board.



§ 65-158 - Powers of board -- Service without compensation -- Reimbursement for expenses -- Immunity for good faith actions.

Subject to the administrative duties reserved by state law to the state treasurer with respect to all state retirement systems, the board of trustees shall have complete control of the administration of the public service commissioners' retirement system, subject to the provisions of §§ 65-151 -- 65-168, with all powers necessary to enable it to carry out properly its duties in that respect. The members of the board shall serve without compensation as board members but shall be reimbursed for actual expenses incurred by them in the performance of their duties. The board shall be fully protected with respect to any action taken or suffered by the board in good faith and reliance upon any table, valuation, certificate, report, advice or opinion furnished by any consultant or actuary, opinions given by the state attorney general or an assistant thereof, or the advice of any qualified investment consultant, and all action so taken or suffered by the board shall be conclusive upon each member of the board and upon all commissioners or persons interested in the public service commissioners' retirement system.



§ 65-159 - No liability for good faith investments.

The board shall not be liable for the making, retention, or sale of any investment or reinvestment made by it nor for the loss to or diminution of the fund, except due to its own gross negligence, willfull misconduct, or bad faith.



§ 65-160 - Interest of trustees in investments prohibited -- Unauthorized emoluments prohibited -- Improper use of funds.

No member of the board shall have an interest, direct or indirect, in the gains or profits of any investment made by the board, save insofar as any member may be a commissioner participating in the public service commissioners' retirement system, and no member of the board shall receive, directly or indirectly, any payment or emolument for his services except as expressly provided in §§ 65-151 -- 65-168. No member of the board shall, directly or indirectly, for himself or an agent, in any manner use the funds or deposits of the public service commissioners' retirement system, except to make such payments therefrom as are authorized by the board, nor shall any member become an indorser or surety or in any manner an obligor for moneys loaned by or borrowed from the board.



§ 65-161 - Public service commissioners' retirement fund -- Sources -- Transfers of funds -- Administration and use of funds.

For the purpose of providing funds necessary under the public service commissioners' retirement system and in order to make such system actuarially sound and solvent there is hereby created and established a public service commissioners' retirement fund, to be composed of: (1) contributions paid by any commissioner with respect to prior service, or transferred from any other retirement system in the manner prescribed by § 65-152(b) and/or § 65-166; (2) paid by the commissioners with respect to future service as prescribed by § 65-166; (3) an amount equal to the sum of the employer's contribution made by the state of Tennessee to the state retirement fund as an incident to the contributions made to such fund by any commissioner who elects to come within the provisions of §§ 65-151 -- 65-168, which moneys are hereby transferred and made a part of the public service commissioners' retirement system, any provisions of this Code to the contrary notwithstanding; (4) any and all moneys appropriated to the public service commissioners' retirement system by the provisions of § 65-163 or by any further act making such appropriations, and (5) the income from the investment or reinvestment of said fund in the manner prescribed by § 65-163. The fund shall be administered and utilized as a trust fund and shall be used for the purpose of providing benefits in accordance with the provisions of the public service commissioners' retirement system as established by §§ 65-151 -- 65-168, and shall be the means of financing benefits and financing expenses of administering the fund by the board in accordance with the provisions of said sections.



§ 65-162 - Board as trustee of fund -- Investment powers -- Custodian of fund -- Payments.

The board of trustees shall be the trustee of the public service commissioners' retirement fund created by § 65-161 and shall have the full power to invest and reinvest all moneys comprising the fund to the extent that the board deems appropriate, subject to the limitation that no investment shall be made except on the exercise of bona fide discretion, in securities which, at the time of making the investment are, by statute, permitted for the investment of funds of the Tennessee state retirement system, as established by §§ 8-3401 -- 8-3516. Subject to such limitations, the board shall have the full power to hold, purchase, sell, assign, transfer, or dispose of any of the securities or investment in which the public service commissioners' retirement fund created by § 65-161 has been invested, as well as the proceeds of such investments and the moneys belonging to the said fund. The state treasurer shall be the custodian of the fund. All payments from the fund shall be authorized by the state treasurer on vouchers requested by the board of trustees and duly issued by the state treasurer.



§ 65-163 - Annual appropriations to fund -- Limitation.

For the purpose of further providing sufficient funds to aid in meeting the cost of benefits provided by §§ 65-151 -- 65-168 and to further meet the actuarial requirements of the public service commissioners' retirement fund, there is appropriated to the public service commissioners' retirement fund, in addition to the funds set forth in § 65-161, a sum in an amount to satisfactorily secure the actuarial soundness of the fund annually, commencing with the fiscal year which begins July 1, 1969, such appropriation to be paid out of the unexpended balance standing to the credit of the public service commission in the "motor vehicle account" prescribed by § 65-1518, which account is comprised of the motor carrier inspection, supervision and control fees set forth in said section and of all fines, fees and penalties collected by virtue of the provisions of §§ 65-1501 -- 65-1525; and/or out of the unexpended balance standing to the credit of the public service commission in the "public utilities account" prescribed by § 65-431, which account is comprised of the inspection, control and supervision fees and penalties therein required to be paid to the public service commission by public utilities subject to its control and jurisdiction, as prescribed by §§ 65-423 -- 65-434. Provided, however, that the funds appropriated by this section shall not exceed four per cent (4%) annually of the balance in the "motor vehicle account" and the "public utilities account" as of the first day of the preceding fiscal year together with a like percentage of all moneys paid into said accounts during such preceding fiscal year. No part of the foregoing appropriation shall be paid from the general funds or revenue of the state of Tennessee but same shall be paid solely out of the aforesaid "motor vehicle account" and/or the aforesaid "public utilities account."



§ 65-164 - Actuary as technical advisor -- Biennial consultation -- Fee -- Determination of actuarial requirements.

The board of trustees shall consult an actuary at least each biennium who shall be the technical advisor to the board on matters regarding the operation of the public service commissioners' retirement fund and shall perform such other duties as are required by the board in connection with the public service commissioners' retirement system as established by §§ 65-151 -- 65-168. The fee for his services shall be paid from income received on investments of the fund. The actuarial requirements of the public service commissioners' retirement system shall be determined so that contributions and/or appropriations to the fund will meet current actuarial liabilities and amortize all unfunded accrued actuarial liabilities by 1999.



§ 65-165 - Supplemental appropriations to fund -- Advice to state treasurer of need -- Publication of financial condition of fund.

On or before the first day of January, next preceding each regular meeting of the general assembly, beginning on or after January 1, 1971, the board of trustees shall advise the state treasurer of the actuarial requirements of the public service commissioners' retirement system and the treasurer shall certify to the commissioner of finance and administration the amount needed, if any, over and above the amount contributed by commissioners and the amounts of the continuing annual appropriation as set forth in § 65-163, to make the system actuarially sound as of that date. The commissioner of finance and administration shall include in the budget an amount equal to the amount certified to him by the treasurer, if any, in excess of the amount of the continuing annual appropriation as set forth in § 65-163, to be paid into the public service commissioners' retirement fund. Any such further appropriations shall be paid out of the "motor vehicle account" and/or the "public utilities account" referred to in § 65-163, and no part of any such appropriation shall be paid out of the general funds or revenues of the state of Tennessee. A statement of the financial condition of the trust fund of the public service commissioners' retirement fund shall be published by the board of trustees in an annual report to the treasurer.



§ 65-166 - Membership optional -- Time to elect -- Contributions by commissioners -- Credit for prior service -- Transfer from other state retirement systems -- Payment of deficiency in contributions transferred -- Retention of excess.

Membership in the public service commissioners' retirement system provided by §§ 65-151 -- 65-168 shall be optional with each commissioner. For the purpose of providing further funds with which to pay the retirement or disability compensation provided for in §§ 65-151 -- 65-168, every commissioner who desires to avail himself of the benefits of said sections shall contribute to the public service commissioners' retirement fund an amount annually equal to four per cent (4%) of his gross annual salary as commissioner, such contributions to begin on or after May 7, 1969 or upon the appointment or election and qualification of such commissioner thereafter. This contribution shall be made in equal monthly instalments, which the commissioner of finance and administration shall deduct from the monthly compensation of such commissioner and credit the same to the public service commissioners' retirement fund. Every commissioner in office, on May 7, 1969, who desires to come under the provisions hereof, shall notify the commissioner of finance and administration, by registered or certified return-receipt mail, on or before June 30, 1969. All commissioners elected or appointed after May 7, 1969 shall, within sixty (60) days after such appointment or election and their qualification by virtue of such election or appointment, elect whether or not to come under the provisions of §§ 65-151 -- 65-168. Every commissioner electing to come under the provisions of said sections shall continue his contributions to the public service commissioners' retirement fund, as herein provided, as long as he remains in office. Any commissioner in office on May 7, 1969 and who has had prior service, as "service" is defined by § 65-152(b) may, at the time that he notifies the commissioner of finance and administration of his desire to come under the provisions of §§ 65-151 -- 65-168, further notify him, in the manner hereinabove prescribed, of his desire to receive credit for such prior service for the purpose of said sections, reciting in his notice the period for which he seeks credit and the nature of his service, i.e., whether as a commissioner, a member of the general assembly or the head of an administrative department of state government, or a combination of any or all of such categories of service, subject to the limitations set forth in § 65-152(b) as to service in the general assembly and/or as the head of an administrative department of state government, and shall remit to the treasurer of the state contributions at the rate of four per cent (4%) of his gross salary or compensation for all such service compensated for prior to May 7, 1969, together with interest thereon at the rate of six per cent (6%) per annum. Thereupon such commissioner shall be entitled to service credit for such period of prior service.

Provided, however, that any commissioner who is presently a member of any other state retirement system and who elects to come under the provisions of §§ 65-151 -- 65-168, shall, as of the date that he notifies the commissioner of finance and administration of such election, cease to be a member of any such other state retirement system and any contributions made by such commissioner to such other state retirement system, with respect to any service performed as an official or employee of the state of Tennessee, whether the same comes within the definition of "service" contained in § 65-152(b) or not, shall, any other provision of this Code to the contrary notwithstanding, be transferred from such other state retirement system to the public service commissioners' retirement system as of the date that the commissioner ceases to become a member of such other system.

Provided, further, that in the event that the sum so transferred from any other state retirement system to the public service commissioners' retirement system, as hereinabove prescribed, with respect to any commissioner electing to come under the provisions of §§ 65-151 -- 65-168 shall be equal to or in excess of the amount which such commissioner would be otherwise required to remit to the treasurer of the state in order to establish credit for prior service, as "service" is defined in § 65-152(b), that no further or other payment shall be made by such commissioner in order to establish credit for prior service under the terms of §§ 65-151 -- 65-168. In the event that the contributions transferred from any other state retirement system to the public service commissioners' retirement system with respect to any commissioner electing to come within the provisions of said sections and to obtain for prior service, as "service" is defined in § 65-152(b) should not equal the amount which such commissioner would otherwise under the provisions of this section be required to remit to the treasurer of the state in order to establish credit for such prior service then in order to receive credit for such prior service for the purposes of §§ 65-151 -- 65-168 such commissioner shall remit to the treasurer of the state an amount equal to the difference between the sum he would otherwise be required to remit had his contributions to any other state retirement system not been transferred to the public service commissioners' retirement system and the amount of his contributions so transferred to the public service commissioners' retirement system.

In the event that contributions transferred from any other state retirement system to the public service commissioners' retirement system with respect to any commissioner who elects to come within the provisions of §§ 65-151 -- 65-168 and who seeks to obtain credit for prior service as defined by § 65-152(b) shall exceed the amount which such commissioner shall be required to remit to the treasurer of the state in order to obtain such credit, shall exceed the amount required to be remitted, the excess of the contributions so transferred shall be retained in the public service commissioners' retirement fund for the purposes of §§ 65-151 -- 65-168.



§ 65-167 - Termination of service -- Refund of contribution -- Election to let contributions accumulate to age 65 -- Earlier retirement.

Any commissioner whose service is terminated for any reason shall, in lieu of all other benefits provided by the public service commissioners' retirement system established by §§ 65-151 -- 65-168, be entitled to a refund of his contributions without interest if his service at the time of termination is less than five (5) years, or be entitled to a refund of his contributions accumulated at three per cent (3%) interest, or at another rate of interest as the board of trustees may from time to time declare, if at the time of such termination he has completed at least five (5) years of service. Any commissioner who fails to win reelection or who voluntarily retires or terminates his service before becoming eligible for any of the benefits otherwise provided in the public service commissioners' retirement system may be permitted to allow his contributions to remain until he reaches the age of sixty-five (65) at which time he shall be eligible for a retirement benefit based on his actual service at the time of termination, computed in the same manner as a normal retirement benefit in accordance with the provisions of § 65-152(g). Provided, further, that any commissioner who has completed twelve (12) years at the time of his termination of service and who elects to leave his contributions in the public service commissioners' retirement system may, in lieu of receiving a benefit commencing at age sixty-five (65), elect to receive a benefit starting at an earlier age, but after age fifty-four (54), determined actuarially to have the same value as the benefit that would otherwise commence at age sixty-five (65).



§ 65-168 - Optional benefits -- Contingent annuitants -- Benefit rates.

A commissioner entitled to a retirement benefit may elect, subject to written notice of his election filed prior to retirement with the state treasurer and duly acknowledged by him to have a benefit payable under one of the options hereinafter set forth in lieu of all other benefits he is otherwise entitled to receive, and shall file a written designation of a contingent annuitant to receive benefits under an option to be payable after his death. The optional benefits payable shall be in accordance with the terms of the election of option last received and acknowledged by the state treasurer and the contingent annuitant entitled to benefits under said option shall be the person in the written designation of contingent annuitant last received by the state treasurer prior to the retirement of the commissioner. The amount of any optional benefit shall be based on option rates adopted from time to time by the state treasurer and shall be actuarially equivalent in value to the benefit that would otherwise be payable, except that an option commencing after age sixty-five (65) shall not be less than if based on an option rate that would have been applicable had retirement occurred at age sixty-five (65). The election of an option shall be null and void if the contingent annuitant dies before benefits commence. If a commissioner has duly designated a contingent annuitant and is eligible to retire at the time of his death a benefit will be payable to the contingent annuitant as though the commissioner had retired the day before his death. If a commissioner has not duly designated a contingent annuitant and is eligible at the time of his death to have retired under the public service commissioners' retirement system provided by §§ 65-151 -- 65-168, the benefit will be an amount payable monthly to his widow, if she is then living, for the remainder of her unremarried life, determined in the same way as an option 1 (joint and survivor) benefit, or the benefit may be a refund of his contributions to the public service commissioners' retirement system (including any contributions made by such commissioner to any other state retirement system and subsequently transferred to the public service commissioners' retirement system in the manner prescribed by §§ 65-151 -- 65-168) if the widow so elects.

Option 1. The joint and survivor benefit shall be payable for the life of the retired commissioner and thereafter to the contingent annuitant for life.

Option 2. The modified joint and survivor benefit shall be payable for the life of the retired commissioner and thereafter one half (1/2) of such amount shall be payable to the contingent annuitant for life.












Title 9 - Public Finances

Chapter 1 - General Provisions

§ 9-1-101 - Fiscal year for state and county government.

(a) The fiscal year of state government shall hereafter commence on July 1 of each year and end on the following June 30. This fiscal year shall be followed in making appropriations and in financial reporting, and shall be uniformly adopted by all departments, institutions, offices and agencies of state government.

(b) Unless otherwise allowed by the comptroller of the treasury upon grounds of special hardships, the fiscal year of the counties of the state shall begin on July 1 of each year and shall end on the following June 30. The fiscal year shall constitute the budget year and the year for accounting and reporting of each and every fund, office, department, institution, activity and agency of the county government, but the aforementioned provision shall be in addition to, and not in lieu of, any accounting and reporting now required of any official by general law.



§ 9-1-102 - Borrowing by state employees and officials restricted.

State employees and officials are prohibited from borrowing money upon the faith and credit of the state for any purpose whatever, except as otherwise provided by law.



§ 9-1-103 - Protection of appropriations of state and departmental revenues and state funds and institutional and program revenues by the state's sovereign immunity.

(a) Except to the extent that sovereign immunity is expressly waived by the general assembly, all appropriations of state revenues and departmental revenues previously and hereafter made to the state, its departments, agencies, boards, educational institutions, instrumentalities, and incorporated entities performing the state's governmental functions shall be state funds and shall be protected by the state's sovereign immunity from every court's judgment, decree, attachment, or other legal process; provided, however, that any law authorizing an agency, board, or entity to sue or be sued shall not constitute a waiver of sovereign immunity.

(b) Except to the extent that sovereign immunity is expressly waived by the general assembly, all appropriations of state funds and institutional and program revenues previously and hereafter made to institutions and programs of higher education shall be state funds and shall be protected by the state's sovereign immunity from any court's judgment, decree, attachment, or other legal process; provided, however, that any law authorizing an institution or program of higher education to sue or be sued shall not constitute a waiver of sovereign immunity.



§ 9-1-104 - Right of prepayment to appear on instrument.

Whenever the right to pay, prior to maturity, bonds, notes or other obligations of the state of Tennessee, or political subdivisions thereof, exists, the fact of such right of prepayment shall appear on the face of the instrument, or on the reverse side thereof, in a prominent place.



§ 9-1-105 - State-shared revenue to counties and municipalities -- Effective date for distribution purposes.

For the purpose of distributing state-shared revenue to counties and municipalities based upon the population as disclosed by the last federal decennial census, the effective date of such federal decennial census for counties shall be the first day of the month next following the date on which the federal bureau of the census releases the final population figures for all Tennessee counties, and the effective date for municipalities shall be the first day of the month next following the date on which the federal bureau of the census releases the final population figures for all Tennessee municipalities.



§ 9-1-106 - Negotiability of public bonds.

The negotiability of all bonds issued by this state, any county, municipal corporation or other subdivision or public agency thereof shall be governed by the Uniform Commercial Code -- Investment Securities, compiled in title 47, chapter 8, any other statute to the contrary notwithstanding.



§ 9-1-107 - Investments or deposits in federal savings banks or pooled investment fund -- Deposits exceeding insurance limits.

(a) (1) Counties, municipalities, districts, and other public or quasi-public corporations and public officials, boards, agencies, or other public or quasi-public entities, other than the state, are expressly authorized and empowered to invest or deposit funds held by them, including sinking funds and pension and retirement funds in accounts of federal savings banks, whose deposits are insured by the federal deposit insurance corporation.

(2) Deposits in excess of the limits of insurance on such accounts are authorized where the collateral given is of the character set forth in § 9-4-103, or where the collateral given is an irrevocable letter of credit issued by the federal savings bank, or where the collateral consists of a promissory note secured by a first mortgage or a first deed of trust upon residential real property located in Tennessee; provided, that:

(A) The promissory note shall at all times be in an amount in value at least fifty percent (50%) in excess of the amount deposited with the bank, such value to be determined in accordance with procedures established by regulations hereby authorized to be issued by the comptroller of the treasury;

(B) The bank may exercise, enforce, or waive any right or power granted to it by promissory note, mortgage, or deed of trust; provided, that the security for the note shall not be released or diminished in value by such action;

(C) The following may not be used as security for deposits:

(i) Any promissory note on which any payment is more than ninety (90) days past due;

(ii) Any promissory note secured by a mortgage or deed of trust as to which there is a lien prior to the mortgage or deed of trust; or

(iii) Any promissory note secured by a mortgage or deed of trust as to which notice of default has been recorded or an action has been commenced. In addition, no promissory note on which payment is more than thirty (30) days past due shall be used initially as such security;

(D) If the security or any note is released, or if the note is diminished in value by action of the bank as set forth in subdivision (a)(2)(B), or if any note becomes delinquent as set forth in subdivision (a)(2)(C), or if for any other reason the value of the note or security is impaired, the bank shall promptly substitute collateral meeting the requirements hereof sufficient to cover the deposits to be secured hereunder; and

(E) Such deposits in excess of the limits of insurance shall, as to each bank, be limited to no more than five percent (5%) of the assets of such bank with respect to each depositor hereunder, and shall be limited to no more than ten percent (10%) of the assets of such association with respect to all depositors hereunder.

(b) Counties, municipalities, districts and other public or quasi-public entities are authorized to deposit or invest funds in the local government investment pool under chapter 4, part 7 of this title. The governing body of such local government may delegate revocable investment authority to the financial officer charged with custody of the funds of the local government, who shall thereafter assume full responsibility for transactions with the local government investment pool.



§ 9-1-108 - Collection of funds on behalf of the state or local government -- Acceptance of checks or money orders -- Acceptance of credit or debit cards.

(a) It is lawful for any municipal, county or state officer to receive, in payment of any public taxes, licenses, fines, fees or other moneys collected, checks or money orders made payable to the appropriate municipal official, county officer or to the "State of Tennessee." If a check or money order so received is not duly paid, the person by whom such check or money order has been tendered shall remain liable for the payment of the tax, license, fee or other obligation, and for all legal penalties and/or interest, to the same extent as if such check or money order had not been tendered.

(b) It is lawful for any public official who collects funds on behalf of the state or any local government to receive checks in such public official's official capacity made payable either to the individual public office or to the individual person's name who holds such public office; provided, that it is unlawful for any such public official to instruct the public to make such checks payable to the individual person's name who holds such public office on any notice sent to the public to collect such funds. This subsection (b) applies only to any county with a metropolitan form of government and is controlling if in conflict with any county or local ordinance to the contrary.

(c) (1) It is lawful for any municipal or county entity or officer to receive payment by credit card or debit card for any public taxes, licenses, fines, fees or other moneys collected by such municipal or county entity or officer.

(2) As used in this subsection (c), unless the context otherwise requires:

(A) "Credit card" has the same meaning as defined in § 47-22-101;

(B) "Debit card" has the same meaning as defined in § 39-14-102; and

(C) "Municipal or county entity" includes, but is not limited to, a municipality, county, metropolitan government, utility district, board, commission or authority created or authorized by general or local law.

(3) Any municipal or county entity or officer collecting payment by credit card or debit card pursuant to this subsection (c) shall set and collect a processing fee in an amount that is equal to the amount paid the third party processor for processing the payment. However, the processing fee shall not be set in an amount that exceeds five percent (5%) of the amount of the payment collected by credit card or debit card. Such processing fee may be waived by approval of the governing body.

(4) If a payment by credit card is not honored by the credit card company issuing the card, or if a payment by a debit card is not honored by the entity on which the funds are drawn, the municipal or county governmental entity or officer may collect a service charge from the person who owes the municipal or county tax, fee, fine, penalty, interest or other charge, for processing the transaction. The amount of the service charge shall be the same amount as the fee charged for the collection of a check drawn on an account with insufficient funds; provided, that this service charge shall not apply nor be collected if an electronic device is used to conduct the transaction, the card and card holder are present, and the officer learns of the declination of the credit card or debit card at the time the transaction is processed.

(5) The municipal or county entity or officer collecting funds through payment by a credit card or debit card shall state on any notice to the person owing the tax, fine, fee or other money either the percentage of the processing fee for use of a credit card or debit card or the actual fee imposed for the use of a credit card or debit card.



§ 9-1-109 - Penalties for nonpayment of checks or money orders.

If any check or money order so received is not duly paid, in addition to other penalties provided by law, there shall be paid as a penalty by the person who tendered such check or money order, upon written notice and demand by the state, county or municipal officer to whom such check was tendered, an amount equal to one percent (1%) of the amount of such check or money order, except that if the amount of the check or money order is less than two thousand dollars ($2,000), the penalty under this section shall be twenty dollars ($20.00) or the amount of the check, whichever is lesser.



§ 9-1-110 - Issuance of credit by commissioner of revenue for taxes, licenses or fees of amounts received by check or money order.

In the event any such check or money order is not duly paid, after acceptance by any municipal, county or state officer as payment of any taxes, licenses or fees in good faith and with reason to believe the same would be duly paid, the commissioner may give credit in such manner as such commissioner may prescribe to the officer for such amount included in the check or money order tendered as payment of taxes, licenses or fees due to the state.



§ 9-1-116 - Programs and services limited to extent funds available.

(a) Notwithstanding any other law to the contrary, availability of programs and services to people in this state shall be limited to the extent that funds are appropriated by the general assembly or the appropriate governing body of a political subdivision.

(b) No person shall be entitled to have made available to such person, or otherwise be entitled to, any program or any services provided by or through the state, its departments, agencies or political subdivisions unless funds remain available for such program or service from moneys appropriated for that purpose by the general assembly or the appropriate governing body of a political subdivision.



§ 9-1-117 - Receipt or collection of personal checks by state, municipal or county officials.

An official or employee within state, county, or municipal government or any agency thereof, who is required or authorized to receive or collect personal checks or similar sight orders on behalf of such government, agency or office, shall not require or encourage the drawer of any such check or order to give or include as payee any personal name as opposed to the name of the state, county, or municipal government or the agency or office or the official's name and title. Such official or employee shall not require or encourage any such drawer to give or include as payee the name of any official, employee, or other person in such person's personal capacity. This section shall not be construed or implemented to prohibit use of notification forms which were printed prior to May 8, 1996.



§ 9-1-118 - Depositing, investing or placing for deposit funds held by state and government entities.

(a) In addition to other investments authorized by law, and notwithstanding any other provisions of law, the state and other government entities, including counties, municipalities, districts, and other public or quasi-public corporations and public officials, boards, agencies, or other public or quasi-public entities, are expressly authorized and empowered to deposit, invest or place for deposit funds held by them, including sinking funds and pension and retirement funds, in accordance with the following conditions:

(1) The funds are initially deposited, invested, or placed for deposit through a bank or savings and loan association with a branch in Tennessee authorized to accept deposits that is selected by the government entity;

(2) To prevent deposits from exceeding the insurance coverage provided by the federal deposit insurance corporation (FDIC), the government entity making the deposit shall provide the selected depository with written notification of the names of all banks and savings and loan associations that are holding funds, other than funds deposited or placed in accordance with this section on behalf of the governmental entity, and on behalf of any department, agency, or other instrumentality having the same federal employer identification number (FEIN) as the governmental entity;

(3) The selected depository arranges for the deposit of the moneys, in one (1) or more federally insured banks or savings and loan associations, wherever located, for the account of the government entity; provided, that the selected depository shall not arrange for the deposit of the moneys with any bank or savings and loan association listed in the notification provided by the government entity, pursuant to subdivision (a)(2);

(4) The full amount of principal and any accrued interest of each such deposit is insured by the FDIC;

(5) The selected depository is authorized to and acts as custodian for the government entity with respect to such deposit issued for its account, or if uncertified deposits, books and records evidencing the deposit; and

(6) At the same time that the government entity funds are deposited, the selected depository receives an amount of federally insured deposits from customers of other financial institutions, wherever located, equal to or greater than the amount of the funds initially invested by the government entity through the selected depository.

(b) To the extent insured by applicable federal deposit insurance, funds invested, deposited or placed for deposit in accordance with the conditions prescribed in this section shall not be subject to any additional security or collateral that may be applicable to the deposit or investment of public funds.

(c) Any funds invested, deposited or placed for deposit that are not covered by federal deposit insurance shall be collateralized in the same manner as state deposits, as provided in chapter 4 of this title, or in the collateral pool as provided in chapter 4, part 5 of this title.

(d) The selected depository shall not utilize any organization to perform or otherwise provide the services under this section, unless the state treasurer has approved the organization's request to perform such services. Such approval by the state treasurer shall be submitted to the commissioners of financial institutions and finance and administration for their concurrence.

(e) This investment is subject to the approval of the state funding board for investments made by the state treasurer. This investment is subject to the approval of the respective boards of the University of Tennessee and the board of regents for their systems. For political subdivision officials responsible for investing funds of local governments, this investment is subject to the approval of the appropriate committee, that being the investment committee or the finance committee.

(f) Each authorizing body shall establish policies and procedures for the investments as approved by this section. Such policies and procedures shall include the establishment of appropriate controls to ensure that full FDIC insurance coverage is obtained. Controls may include, but not be limited to, using a single official FEIN or taxpayer identification number (TIN) for deposits made by a public unit as determined by the FDIC.



§ 9-1-119 - Computer software as equipment for financing purposes.

Whenever the right to issue debt, whether bonds, notes or other obligations, exists for the state of Tennessee, any corporate governmental agency or instrumentality of the state of Tennessee, any county, city, municipal corporation, or other subdivision or public agency or entity thereof to finance capital assets, computer software, whether acquired before, at the same time as, or after the hardware needed for utilization of the software, to the extent accounted for as a capital asset, shall constitute equipment for financing purposes.






Chapter 2 - Accounting for Revenues

§ 9-2-101 - Sources of revenue.

The revenue of the state is derived from taxes on property, incomes, sales of land, the exercise of privileges, litigation, from fines, forfeitures and escheats, from merchants, from peddlers, and from inheritance taxes, jail fees and interest.



§ 9-2-102 - Uniform accounting system.

It is the duty of the department of audit to prescribe a uniform system of bookkeeping designating the character of books, reports, receipts, and records, and the method of keeping same, in all state, county, and municipal offices, including utility districts, which handle public funds. It is the duty of all officials to adopt and use the system and the character of books, reports, and records designated; provided, that the comptroller of the treasury may approve any existing system. The approval of such systems by the comptroller of the treasury is subject to the concurrence of the commissioner of finance and administration.



§ 9-2-103 - Receipts required.

Each state, county and municipal official who receives any sum or sums in such official's capacity shall issue to the payer thereof a receipt and shall retain a duplicate thereof in the office of such official; provided, that this provision for official receipts shall not apply to the payment of funds from one department or division of the state government to another such department or division. Any system now in use shall be acceptable if approved by the comptroller of the treasury.



§ 9-2-104 - Issuance, preservation and numbering of receipts.

(a) The receipt shall be issued in duplicate and a copy thereof shall be retained by the person so receiving such money and shall be available to the state auditors upon demand.

(b) The receipts shall be in a well-bound book, or on a form approved by the comptroller of the treasury, and shall be prenumbered consecutively.



§ 9-2-105 - Furnishing receipt books.

It is the duty of the chief administrative officer of the municipality to procure such receipt books for municipal officials, it is the duty of the county mayor to procure such receipt books for county officials, and it is the duty of the department head of the state agency to procure the same for state officials. The state or county official issuing receipts hereunder shall preserve such official's copy of such receipt book until the same has been audited as provided by law, after which time such official may make such disposition thereof as deemed advisable, unless otherwise directed by the comptroller of the treasury. The cost of printing the receipt books by the county or municipal officials shall be paid in the same manner now provided for the payment for other office supplies. The cost of receipt books used in state offices shall be paid in the same manner as now provided for the payment for other state office supplies.



§ 9-2-106 - Penalty for violations.

Any person violating any of the provisions of §§ 9-2-103 -- 9-2-105 commits a Class C misdemeanor.



§ 9-2-107 - Settlement for school funds.

The commissioner of finance and administration shall settle with the banks, insurance companies, tax collectors, and clerks, and all other corporations, companies, officers and persons, all accounts of moneys due from them, or any of them, which have been appropriated to the use of common schools, and which are by law subject to annual distribution, and shall charge the same, and keep a full account thereof, in books to be kept for the purpose, and shall issue such commissioner's warrant for the payment thereof into the treasury in the same manner as for the payment of the revenue of the state.



§ 9-2-108 - Reports of clerks and judges.

The clerks of all the courts and every judge of the court of general sessions shall make a report, in writing, under oath, to the county mayor, giving the names of each person, in alphabetical order, from whom such clerk or judge has received state, county, or municipal revenue during the quarter next preceding the day on which the report shall be made, and also giving the amount of state, county, and municipal revenue received from each person, when paid, and on what account paid, stating particularly the nature of the privilege, if a privilege, and separating in such clerk or judge's report the state, county, and municipal revenue received by such clerk or judge. Such reports shall be sworn to before some officer authorized to administer oaths, before their presentation to the county mayor. A judge who has not received any revenue shall not be required to make such report.



§ 9-2-109 - Time of reports -- Filing.

(a) The report required by § 9-2-108 shall be made quarterly, on the first Monday in January, April, July and October.

(b) The county mayor shall note on each report the day the same was by such county mayor received, and shall cause the report to be kept fastened in book form and file the same with the county register.

(c) The reports shall be public records, open to the inspection of the public, free of charge, whenever such inspection may be demanded.



§ 9-2-110 - Failure of judge or clerk to report.

(a) If any judge or clerk who has received any revenue fails to make such report in the time prescribed, such judge or clerk shall be subject to presentment; and, upon conviction, a judge shall be fined not less than ten dollars ($10.00) and a clerk not less than fifty dollars ($50.00).

(b) If the jury by whom the defendant is tried and convicted finds that the failure to make such report was willful or due to gross neglect, such clerk or judge shall be removed from office, as a part of the judgment of the court.



§ 9-2-111 - Perjury by judge or clerk.

If any clerk or judge of the court of general sessions knowingly omits to charge in such clerk's or judge's account any sum of money for which, by law, such clerk or judge is liable to account, and swear to the statement, knowing it to be incorrect, and produce such false account to the county mayor for settlement, such clerk or judge commits perjury.



§ 9-2-112 - Examination of reports by grand jury -- Penalties for violations.

(a) It is the duty of the grand jury, impaneled next after the filing of the reports by clerks or judges, to examine the same, in order to ascertain their correctness, and if such grand jury shall find any omission in the reports, or any amount erroneously charged, or any error whatever in the reports, and shall be of opinion that such omission, mistake or error was corruptly or fraudulently made, such grand jury shall present the officer who made the report.

(b) Upon conviction, the officer and such officer's sureties shall be bound to pay whatever fine and costs may be adjudged against the officer.

(c) If the traverse jury should find the omission or other error to have been willfully made, then the court, in addition to the fine and costs, shall also remove the officer from office.

(d) The grand jury has the power to send for persons and papers to facilitate its investigations into the correctness of the reports.



§ 9-2-113 - Payment by judge.

The judges shall, within ten (10) days after the time required for making such report, pay into the hands of the county trustee the amount of county revenue by them last reported, and into the hands of the county clerk the amount of state revenue by them last reported, and to the treasurer or other proper financial officer of the municipality the amount of municipal revenue in their hands.



§ 9-2-114 - Payment by clerks.

The clerks of all courts shall, within twenty (20) days after the time required for making such report, pay over to the county trustee the amount of the county revenue then in their hands, and to the state treasurer the amount of state revenue then in their hands, and to the state treasurer or other proper financial officer of the municipality the amount of municipal revenue in their hands.



§ 9-2-115 - Failure of clerk or judge to pay over.

Any judge or clerk failing to make the payments as required of them, respectively, by §§ 9-2-113 and 9-2-114, shall be proceeded against by the officer to whom the payment should have been made, by motion on such judge's or clerk's official bond.



§ 9-2-116 - Failure of clerk or judge to produce proper receipt.

If any clerk fails to produce the trustee's receipt, when called on by the judge of the court of general sessions or the county mayor, or fails to produce the receipts of the commissioner of revenue and of the state treasurer, when called on by the county mayor, or by the district attorney general or attorney general and reporter; or if the receipt produced shows, from its date or otherwise, that the clerk has not complied with the requirements of the law, the court shall dismiss such clerk from office and appoint another in such clerk's stead, to hold the office until such clerk's successor is elected.



§ 9-2-117 - Judgment for trustee against clerk or judge.

If any clerk or judge fail or refuse to pay to the county trustee any county money collected by such clerk or judge, the county trustee may proceed, by motion in the circuit court of the county, and the court shall give judgment against such clerk or judge and the sureties of such clerk or judge for the penalty of the bond, and award execution.



§ 9-2-118 - Satisfaction of judgment.

The clerk or judge may discharge such judgment by producing to the trustee the warrant of the county mayor, to pay the amount found by the trustee due to the county on settlement of the account of such clerk or judge, and paying the amount to the trustee, who shall receive the same in discharge of the judgment, leaving such clerk or judge and the sureties of such clerk or judge liable for the costs of the suit.



§ 9-2-119 - Commissions lost by default.

On settlement, the defaulting clerk or judge is not allowed a credit for any commissions on the money in regard to which such clerk or judge made the default.



§ 9-2-121 - Failure to pay on warrant.

If such clerk or judge, after settlement and obtaining a warrant to pay into the county treasury the amount found due from such clerk or judge to the county, fails to pay it, the trustee shall, in like manner, cause judgment to be taken against such clerk or judge and the sureties of such clerk or judge for the amount found due the county by the account, with interest thereon from the time the money should have been paid, with twelve and one half percent (12.5%) damages, and costs.



§ 9-2-122 - Clerk's records furnished to county mayor.

The county clerk shall, on demand, furnish to the county mayor:

(1) A list of the amount of taxes put into the hands of the collector, and due and owing to the county for any year;

(2) A statement, with sufficient vouchers, showing the amount of moneys paid by the clerk to the trustee, as required by law, for fines and forfeitures;

(3) The amount of all appropriations made for the year by the county legislative body; and

(4) All necessary documents and vouchers, showing any receipt or disbursement of the county moneys.



§ 9-2-124 - Judgment against sheriff.

If it is made satisfactorily to appear to the court that the execution was placed in the hands of the sheriff, against whom the motion is made, and that such sheriff has failed to return the same, the court shall render judgment against the sheriff and the sureties of such sheriff for the amount due the state, or county, or common school fund, or other persons, for costs and the costs of the motion.



§ 9-2-125 - Notice of motion against sheriff.

No notice of this motion is required when it is made at the first term after the execution has been placed in the sheriff's hands; but if the motion is made at a subsequent term, it shall be entered upon the minutes, and docketed as a suit, and proceeded with on the second or subsequent day of the next succeeding term, as if notice had been given.



§ 9-2-127 - Payments by county officials into treasury or state depository.

Every county official collecting or receiving public money from any source whatsoever belonging to or for the use of the state shall comply with § 9-4-301.



§ 9-2-128 - Prosecution for failure to pay receipts into treasury.

(a) Any of the aforementioned departments, institutions, offices, agencies, officers or employees who fail to pay immediately into the state treasury any money belonging to the state as directed in § 9-2-127 are subject to punishment for theft.

(b) The venue of any such prosecution is the county in which such departments, institutions, offices, agencies, officers or employees serve in their official capacity.



§ 9-2-137 - Counties not having approved central accounting system -- Quarterly report of accounts payable and obligations.

Each county office, department, board, commission or agency charged with the duty of disbursing county funds in counties which do not have a central accounting system approved by the comptroller of the treasury shall file quarterly with the county fiscal agent a sworn itemized report listing by fund accounts all accounts payable and other obligations, including notes payable. Such report shall be made and sworn to by the principal officer, chair or employee in charge of the department, office, board, commission or agency. A copy of the report shall be filed with the county clerk.



§ 9-2-138 - Reconciliation of county fund accounts with trustee's records -- Monthly and quarterly reports.

(a) The administrative officers and employees shall reconcile their respective fund accounts with the records of the county trustee, and shall make a report at the end of each month showing the condition of the respective fund accounts. As to each fund, the report shall include the balance at the beginning of the month, receipts and expenditures for the month, and the balance at the end of the month. The monthly reports shall also include a reconciliation of the trustee's balances with the balances of the department, office, board, commission or agency. The reports shall be retained in the permanent files of the department, office, board, commission or agency.

(b) At the end of each quarter, the officers charged herein with making monthly reports shall prepare a quarterly report summarizing the monthly reports of that quarter, and a copy of the same shall be filed with the county fiscal agent.



§ 9-2-139 - Failure of county officers and employees to file reports or reconcile accounts a misdemeanor.

It is a Class C misdemeanor for any county officer or any employee to fail to perform any duty required by §§ 9-2-137 and 9-2-138.






Chapter 3 - Local Governments

Part 1 - Funding of Local Debt

§ 9-3-101 - Serial bonds authorized.

A municipal or public corporation organized under the laws of the state of Tennessee, including, but not limited to, counties, municipalities, metropolitan governments, utility districts, and industrial development boards or corporations, may, by resolution duly adopted by its governing body, authorize the issuance, in lieu of serial bonds, of fully registered bonds, without coupons, payable in installments corresponding to the maturities of such serial bonds. Such resolution shall provide that at the request of the holder of an installment bond such municipality or public corporation shall have prepared, executed and delivered to the holder, in exchange for such installment bond, serial bonds in an aggregate principal amount equal to the principal amount of such installment bond then unpaid, having maturities corresponding to the maturities of the installments of principal of such installment bond then unpaid, and bearing interest at the same rate or rates as provided in such installment bond. Upon any such exchange, such installment bond shall be cancelled. The reasonable expenses in connection with such exchange shall, at the option of the municipal or public corporation, be paid by the holder or the issuer. Until so exchanged, such installment bonds shall in all respects be entitled to the same benefits as the serial bonds to be issued.



§ 9-3-102 - Facsimile signatures and seals on public securities.

(a) As used in this chapter, unless the context clearly otherwise requires:

(1) "Facsimile" means a reproduction by engraving, imprinting, stamping, lithographing or other means;

(2) "Municipality" means any county, incorporated city or town, school district, utility district, improvement district, taxing district, housing authority, industrial development board, health and educational facilities board, or other district, authority, commission, board, public body or political subdivision in this state; and

(3) "Public security" means any bond, note, warrant, certificate of indebtedness or other obligation for the payment of money authorized to be issued by a municipality.

(b) Notwithstanding any other law:

(1) Any public security required to be executed by the officers of a municipality may be executed with the facsimile rather than the manual signatures of such officers if so provided in the proceedings authorizing the issuance of such public security; provided, that at least one (1) such signature on each public security shall be manually subscribed or, in the alternative, in the case of any public security being authenticated by a corporate trustee pursuant to the terms of an indenture of trust or other trust instrument, only the signature of the authenticating agent of such trustee need be manually subscribed on such public security, if so provided in such proceedings; and

(2) A facsimile of the official seal of a municipality may be placed on any public security in lieu of the manual impress of such seal, if so provided in the proceedings authorizing the issuance of such public security.

(c) This section is in addition and supplemental to existing law and shall not repeal any other law permitting the use of facsimile signatures or seals on public securities.



§ 9-3-103 - Term of loan agreements -- Security for loan agreement.

Whenever any county, metropolitan government, incorporated town or city or special district of this state is authorized by law to enter into any loan agreement, indenture or other contract or instrument for the borrowing of money, such loan agreement, indenture or other contract or instrument may be for such term as the parties thereto may agree, but in no event may such term exceed forty (40) years or the term otherwise authorized by law, and may provide for such security as authorized by law for the term of such loan agreement, indenture or other contract or instrument.






Part 2 - General Audit Provisions

§ 9-3-201 - Purpose and scope of audit.

(a) An audit shall be made:

(1) For purpose of ascertaining errors, irregularities, or defaults, if any, in the offices of any county officials handling and disbursing public funds;

(2) For purpose of checking all cost bills to see that all proper items of cost, both county and state, have been duly charged, taxed and reported by the clerks of the courts in all civil, criminal, and chancery cases; and

(3) To examine and check the accounts of the county superintendents of public instruction for the purpose of ascertaining that the school funds of the state are being expended according to the laws of the state, and for the maintenance and extension of terms of schools in the counties as provided and contemplated by the laws of the state.

(b) The auditors shall have the authority and jurisdiction to audit the books and records of any judge of the court of general sessions when directed to do so by the comptroller of the treasury.



§ 9-3-202 - Investigation of delinquent taxes.

In making such audit, the auditors shall also investigate and ascertain what inheritance and succession taxes and privilege and ad valorem taxes are delinquent and unpaid in any of the counties, and to ascertain the correct and proper amount of such inheritance and succession taxes and privilege and ad valorem taxes that have not been paid.



§ 9-3-203 - Improperly assessed personal property.

Such auditors shall have the authority to:

(1) Ascertain any unassessed personal property or personal property assessed on a wrong or improper basis, or where such assessment on personal property was obtained by fraud, deceit, misrepresentation or concealment, but only for the current year for which such audit is made; and

(2) Report the same to the comptroller of the treasury, whose duty it is to direct the trustee of the county in which such property is located to enter the same on the tax books of such county and the same to be the assessment in such county wherein is such personal property, and to be collected in the same way and manner as other property assessed for taxation.



§ 9-3-204 - Filing of report -- Further duties.

Within a reasonable time after the completion of any such audit in any county, one (1) copy of such audit shall be filed with the county trustee of such county and one (1) with the county mayor. These auditors shall undertake and discharge such further duties as the comptroller of the treasury may from time to time require of them.



§ 9-3-205 - Audit of county highway commissions.

(a) The state and county auditors referred to by this part are required to audit the books and records of county highway commissions whenever they make an audit of other offices in the several counties of this state, but this does not apply to counties which have an auditing department or may hereafter have such department.

(b) Such report setting forth the result of their audit of the county highway commissions shall be filed with the county mayor within a reasonable time after the same has been completed and is subject to public inspection as other public records.



§ 9-3-206 - Access to records.

These auditors shall have access to all books, records and accounts, including the official bank accounts of any such officials, for the purpose of making their audits and their reports.



§ 9-3-207 - Summons of witnesses -- Documents furnished -- Bond of auditors.

(a) These auditors shall also have the right to summon and examine witnesses and to administer the oaths to such witnesses in making any investigation of the records and reports of any such county officials; and also for the purpose of ascertaining and determining and reporting the amount of delinquent or unpaid or unassessed privilege and ad valorem taxes and inheritance and succession taxes.

(b) The comptroller of the treasury and commissioner of revenue shall furnish these auditors with such reports, documents, data, or other information, as will facilitate their investigation.



§ 9-3-208 - Report and collection of delinquencies.

(a) These auditors are authorized to collect any amounts that their audits may show to be due and owing to the state and county from any such county official; and also to collect any delinquent or unpaid inheritance and succession taxes and privilege and ad valorem taxes that may be due and owing to the county and state, and to report the same to the county mayor for the portion of the same due to the county, and they shall report to the comptroller of the treasury the portion of the same due to the state; provided, that the same can be collected by the auditors without suit.

(b) But in the event the auditors cannot collect the sums without suit, they shall report the same to the county mayor and to the comptroller of the treasury, and it shall be the duty of the county mayor to have the county attorney of such county, if there be a county attorney elected, and if not, then an attorney of such county mayor's selection residing in the county, to institute suit or suits for the collection of these sums so reported by these auditors within ninety (90) days from the date of receiving such report; provided, that the same has not been barred by the statute of limitation; and provided further, that if it is in the matter of inheritance or succession taxes, that the full time for making payment of same has expired, or, if pending on exception, when disposition is made of such exception. In the event the county mayor fails or refuses to have such suits instituted as herein provided, within ninety (90) days after receiving such report, the comptroller of the treasury may appoint an attorney to institute and prosecute a suit or suits for the benefit of the state and county.



§ 9-3-209 - Attorney's fees for collection of delinquencies.

(a) When suits are instituted by the county mayor or by the comptroller of the treasury as herein provided, the fee to be allowed and paid the attorney for such attorney's services shall be fixed by the county mayor where the suit is instituted by direction of the county mayor, but the same shall be approved by the comptroller of the treasury; and, where suits are instituted by direction of the comptroller of the treasury upon the failure of the county mayor, such attorney's fees shall be fixed by the comptroller of the treasury, with the approval of the governor.

(b) No attorney's fees shall accrue against the state or county unless they are collected by the attorney from penalties of delinquents.



§ 9-3-210 - County contributions to expenses of audit.

For the purpose of contributing to the expenses and compensation of the auditors, each county shall pay into the office of the comptroller of the treasury, on or before June 30 of each year, the same to be paid into the state treasury by the comptroller of the treasury, an amount to be determined on the basis of thirty cents (30cent(s)) for each person in the county as shown by the population of the county under the last or any future federal census. However, the comptroller of the treasury may, at such comptroller's discretion, reduce the amount required to be paid when the work performed justifies such action.



§ 9-3-211 - Annual audit in each political subdivision and special taxing district.

(a) An annual audit of financial records and transactions covering each fiscal year shall be made of each department, office, agency, division or board which is charged with the care and control of public funds, in each political subdivision and special taxing district and which is not now required by law to be audited by the office of the comptroller of the treasury.

(b) Such audit for each fiscal year shall be made and completed no later than the close of the succeeding year.

(c) All audits performed by internal audit staffs of any such department, office, agency, division or board shall be conducted in accordance with the standards established by the comptroller of the treasury, pursuant to § 4-3-304(9).



§ 9-3-212 - Duty to order and pay for audits -- Audit standards -- Rules and regulations.

(a) It is the duty of each political subdivision, special taxing district, board, commission, educational cooperative, intergovernmental cooperative or other governmental agency, including, but not limited to, municipal corporations, utility districts, school boards, and housing authorities created under the Housing Authorities Law, compiled in title 13, chapter 20, part 1, with respect to all funds under its control, to order and pay for such audit and for any other audit which it is required to perform under state law, and to contract with certified public accountants, public accountants, or the department of audit to make such audit.

(b) The comptroller of the treasury, when the comptroller deems it necessary, may require any audit required of any such agency, or any investigative or review work in addition to such audit which, in the exercise of the comptroller's discretion, the comptroller believes necessary to ascertain or correct errors, irregularities, or defaults in the management and disbursement of funds controlled by such agency, to be conducted by the department of audit; provided, that the comptroller may also charge such agency for additional investigative or review work or additional accounting services which the comptroller may deem necessary.

(c) Nothing herein shall amend or modify any requirement of a general or private act for an audit by a certified public accountant or public accountant. This section shall apply to political subdivisions, special taxing districts, boards, commissions, educational cooperatives, intergovernmental cooperatives, and any other governmental agency, including, but not limited to, municipal corporations, utility districts, school boards, and housing authorities created under the Housing Authorities Law, compiled in title 13, chapter 20, part 1, which are otherwise subject to financial audit by the state or federal government. In addition to the other requirements of this section, such agency shall furnish a copy of such audit report to the comptroller of the treasury.

(d) The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are prepared in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller. The comptroller shall promulgate such rules and regulations as are required to assure that the books and records are kept in accordance with generally accepted accounting procedures and that audit standards prescribed by the comptroller of the treasury are met.



§ 9-3-213 - Person or firm making audit to furnish copy to comptroller of the treasury.

Any person or firm making such audit shall furnish a certified copy of the audit report to the office of the comptroller of the treasury at the same time of submitting such report to the body that ordered the audit to be made.






Part 3 - Misappropriation of State-Shared Funds

§ 9-3-301 - Misappropriation of state-shared funds by counties -- Withholding of funds -- Bond.

(a) In the event that any county official, department, commission or other agency of any county, misappropriates any funds paid to the county from state-shared revenues to the extent that such is in violation of any state law, the comptroller of the treasury, upon determination by a certified audit that such a misappropriation has occurred, shall certify the same to the commissioner of finance and administration.

(b) Upon such certification, the commissioner shall withhold, or cause to be withheld, from state-shared revenues from all other agencies, commissions, departments, or officials of the county, a sum equal to the ratio of the amount misappropriated during the fiscal year to all the state-shared revenues payable to all agencies or departments of the county during the fiscal year, as applied to the amount of state-shared revenues, the individual agency or department was due from state-shared revenues during the fiscal year.

(c) Any county official vested by law with the authority to administer state-shared funds shall furnish a good and sufficient bond in the amount of one hundred thousand dollars ($100,000), or in a greater sum as the county legislative body may determine, payable to the state, to indemnify the county against the loss of any funds occurring as a result of such person's unlawful or dishonest acts. The bond shall be prepared in accordance with title 8, chapter 19, approved by the county legislative body, recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 9-3-302 - Funds may be withheld in year subsequent -- Amount equal to amount misappropriated.

The commissioner of finance and administration may withhold such funds as specified in § 9-3-301 from distribution to the county during the fiscal year immediately subsequent to the year the misappropriation took place. Upon such certification, the commissioner may withhold or cause to be withheld, from state-shared revenues distributed to the county, for use by a particular agency or department in which the misappropriation occurred, a sum equal to the amount misappropriated.



§ 9-3-303 - Right to appeal the determination of comptroller of the treasury.

Any county or county official aggrieved by the determination of the comptroller of the treasury may appeal such decision to the chancery court of the county where the misappropriation occurred.






Part 4 - Local Government Modernization Act of 2005

§ 9-3-401 - Short title.

In order to ensure local governments in Tennessee maintain adequate accounting records and comply with generally accepted accounting principles for financial accounting and reporting, there is hereby created the "Local Government Modernization Act of 2005."



§ 9-3-402 - Determination of local governments not in compliance with accounting and financial reporting model -- Development of work plan.

The comptroller of the treasury shall determine those local governments that are in noncompliance on or after June 30, 2004, with the accounting and financial reporting model for financial statement presentation established by the Governmental Accounting Standards Board (referred to in this part as GASB) in statement 34. Those governments determined to be in noncompliance with statement 34 shall be required to submit an implementation work plan to the comptroller of the treasury on a date prescribed by the comptroller. The chief executive officer of the local government shall serve as the primary person with authority and responsibility for development and submission of the local government's work plan, which shall include the primary government and all component units of the local government. The work plan shall include due dates and responsible persons or parties for implementation. The work plan shall not include an effective implementation date of later than June 30, 2008.



§ 9-3-403 - Assistance to develop work plan.

If a local government fails to submit a work plan by the date prescribed, the comptroller shall provide assistance to the local government to develop a work plan within sixty (60) days of the date the plan should have been filed. If the local government does not agree to a work plan within this sixty-day period, the comptroller shall provide a work plan that meets the requirements for implementation by June 30, 2008.



§ 9-3-404 - Penalties and restrictions for failure to implement accounting and financial reporting standards.

If a local government fails to implement accounting and financial reporting standards as required by the GASB on or after June 30, 2008, as determined by the comptroller, the following penalties or restrictions shall be imposed on the noncomplying local government:

(1) (A) The local government shall not be eligible for economic and community development grants funded by the state and administered by the department of economic and community development as mutually agreed upon by the comptroller and the commissioner of economic and community development, and bank excise tax and hall income tax revenues that are collected and distributed by the state shall be reduced to an amount agreed upon by the comptroller and the commissioner of revenue, but not to exceed five percent (5%) of the total amount due the local government in any fiscal year, until the local government is in compliance with accounting and financial reporting standards required by the GASB;

(B) If a school district, defined as a county, municipal or special school district or system, fails to comply, the school district shall not be eligible for certain state funded education grants administered by the department of education until the school district complies with accounting and financial reporting standards required by the GASB. The comptroller and the commissioner of education shall mutually agree to the categories of grants subject to this restriction; and

(C) If a county highway department fails to comply, the comptroller and the commissioner of revenue shall agree on an amount whereby the funds that the county highway fund would otherwise receive from state gasoline tax proceeds as allocated pursuant to § 67-3-901 shall be reduced. After such amount is agreed upon, the department of revenue shall make the reductions from the monthly allocations of gasoline tax proceeds to the county. The amounts so reduced shall be held in reserve by the department of revenue and allocated to the county upon the county becoming compliant as determined by the comptroller;

(2) The comptroller shall provide the local government with a list of professional firms available to assist in implementation of the work plan. The local government shall provide funds for the cost of this assistance. If the local government fails to provide funds for the cost of this assistance, such cost shall become an outstanding legal obligation of the local government. If the local government fails to pay the cost, the state shall pay the cost and the local government shall be required to reimburse the state; and

(3) In those county governments that fail to implement accounting and financial reporting standards required by the GASB on or after the required implementation date of June 30, 2008, the comptroller shall review and evaluate the county's financial management system and make a recommendation to the county's legislative body on how to improve the financial management system to facilitate compliance with accounting and financial reporting standards. The county legislative body shall act upon the recommendation of the comptroller within ninety (90) days of notification.



§ 9-3-405 - Establishment of audit committee -- Notice requirements -- Open meetings -- Confidential, nonpublic executive sessions.

(a) Local governments are encouraged to consider establishing an audit committee. The comptroller may require that an audit committee be established in any local government in this state that:

(1) Is in noncompliance with the accounting and financial reporting standards required by the GASB on or after the prescribed date of June 30, 2008; or

(2) Has recurring findings from the annual audit for three (3) or more consecutive years as determined by the comptroller to be a material weakness in internal control or material noncompliance under government auditing standards.

(b) The governing body of the local government shall create the audit committee. The audit committee members shall be external to management and may be members of the governing body, citizens from within the boundaries of the local government, or a combination of both. Members of the audit committee shall be selected by the legislative body. The audit committee shall establish responsibilities and duties that are stated in a resolution approved by the legislative body. The responsibilities and duties, at a minimum, shall address financial and other reporting practices, internal control, compliance with laws and regulations, and ethics. The resolution, or any subsequent amendments to the resolution, creating the duties and responsibilities of the audit committee shall be submitted to the comptroller prior to approval by the legislative body. The comptroller shall review the proposed resolution, or any subsequent amendments to the resolution, and report back to the local government on whether the resolution, or subsequent amendments to the resolution, follows recommended guidelines for an audit committee. The resolution, or subsequent amendments to the resolution, adopted by the legislative body must conform to the report issued by the comptroller. Notwithstanding the requirements of this subsection (b), if an audit committee was created by the legislative body of a county whose charter requires charter changes to be approved in a referendum, and if such actions occurred and were approved in a referendum prior to January 1, 2011, then such an audit committee shall be considered created pursuant to this part.

(c) Except as provided in subsection (d), all meetings of an audit committee created pursuant to this chapter shall abide by the notice requirements adhered to by the local government to which the audit committee is attached.

(d) All meetings of an audit committee created pursuant to this chapter shall be subject to the open meetings provisions of title 8, chapter 44, except, upon a majority vote of those members in attendance for the public portion of the meeting, the audit committee may hold confidential, nonpublic executive sessions to discuss the following items:

(1) Items deemed not subject to public inspection under §§ 10-7-503 and 10-7-504, and all other matters designated as confidential or privileged under this code;

(2) Current or pending litigation and pending legal controversies;

(3) Pending or ongoing audits or audit related investigations;

(4) Information protected by federal law; and

(5) Matters involving information under § 9-3-406 where the informant has requested anonymity.

(e) The presiding officer shall announce during the public portion of the audit committee meeting that no business, other than that described under subdivisions (d)(1)-(5), shall be considered during the confidential, nonpublic executive session by the audit committee.

(f) For purposes of providing notice of a confidential, nonpublic executive session, the agenda must disclose the general nature of the item or items to be discussed as described under subdivisions (d)(1)-(5).

(g) A meeting at which both subject matter open to the public and confidential subject matter will be discussed shall be conducted as follows:

(1) All business relating to subject matter that is public in nature shall be conducted first; and

(2) At the conclusion of the meeting relating to subject matter that is public in nature and upon a successful majority vote to enter into executive session, the chair shall announce to the members and the public assembled that the public portion of the meeting is adjourned and that the remainder of the meeting will concern matters that are confidential under subdivisions (d)(1)-(5). When everyone at the meeting who is not authorized to attend the confidential portion of the meeting has departed, the confidential portion of the meeting shall commence.

(h) Only individuals whose presence is reasonably necessary in order for the audit committee to carry out its executive session responsibilities may attend the portion of the executive session relevant to that person's presence; however, nothing contained in this section shall prohibit the comptroller of the treasury or the comptroller's designee from attending or being present during an executive session.

(i) This chapter is not intended to prevent the full governing body of the local government from going into confidential, nonpublic executive session with the audit committee at a regularly or specially scheduled meeting of the full governing body for the purpose of further discussing only those matters as described under subdivisions (d)(1)-(5). All portions of meetings of the full governing body of the local government, where matters described under subdivisions (d)(1)-(5) will be discussed, shall be exempt from title 8, chapter 44; provided, that the full governing body of the local government shall abide by the same executive session notice requirements imposed upon the audit committee by this section, and shall not make a decision or deliberate toward a decision on any matter.



§ 9-3-406 - Establishment of process for confidential reporting of suspected illegal, improper, wasteful or fraudulent activity -- Retaliatory activities prohibited.

(a) An audit committee created pursuant to this chapter shall establish a process by which employees, taxpayers, or other citizens may confidentially report suspected illegal, improper, wasteful, or fraudulent activity. If the information provided causes the chair of the audit committee to believe that illegal, improper, wasteful, or fraudulent activity may have occurred, then the chair of the audit committee shall report the information to the office of the comptroller of the treasury pursuant to title 8, chapter 4, part 5. The detailed information received and generated pursuant to a report of suspected illegal, improper, wasteful, or fraudulent activity, shall be considered audit working papers and is therefore not an open record pursuant to title 10, chapter 7.

(b) Section 50-1-304 shall apply to all local government employees. In addition, no local government employees shall suffer any of the prohibited retaliatory actions specified in § 50-1-304 for reporting or cooperating with the audit committee, internal auditors, or auditors from, or approved by, the comptroller of the treasury, or for reporting any facts to the local government to which the audit committee is attached. Any person who knowingly and willingly retaliates or takes adverse action of any kind against any person for reporting alleged wrongdoing pursuant to this chapter commits a Class A misdemeanor.






Part 5 - Public Employee Defined Benefit Financial Security Act of 2014

§ 9-3-501 - Short title.

This part shall be known and may be cited as the "Public Employee Defined Benefit Financial Security Act of 2014."



§ 9-3-502 - Applicability of part.

This part shall apply to political subdivisions that provide defined benefit plans not administered by the Tennessee consolidated retirement system.



§ 9-3-503 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Actuarially determined contribution" (ADC), formerly known as the "actuarially required contribution" means the actuarially determined annual required contribution that incorporates both the normal cost of benefits and the amortization of the pension plan's unfunded accrued liability;

(2) "Pension plan" means the defined benefit pension plan established and maintained by a political subdivision for its employees, excluding a political subdivision's participation in the Tennessee consolidated retirement system pursuant to title 8, chapters 34-37. The term "pension plan" shall include all pension plans that are open or closed to membership, and shall also include the plural, referring to any and all pension plans provided by a political subdivision;

(3) "Political subdivision" means any local governmental entity, including, but not limited to any municipality, metropolitan government, county, utility district, school district, public building authority, housing authority, emergency communications district, and development district created and existing pursuant to the laws of this state, or any instrumentality of government created by any one (1) or more of the named local governmental entities;

(4) "Political subdivision employee" means any person in the employ of a political subdivision who participates in the political subdivision's pension plan;

(5) "Unfunded accrued liability" means the actuarially determined accrued liabilities of the pension plan that are greater than the actuarially determined value of the pension plan assets.



§ 9-3-504 - Political subdivisions to develop funding policies.

(a) Notwithstanding any law, rule, ordinance, resolution, charter, pension plan, agreement or pension plan contract to the contrary, the applicable provisions of this part shall apply to any political subdivision in the state that has established and maintains, directly or indirectly, a defined benefit pension plan for the benefits of its employees, irrespective of the manner in which the pension plan is administered.

(b) Each political subdivision shall develop a funding policy for financing the obligations under the pension plan. Such funding policy shall be legally adopted and approved through a resolution by the political subdivision's chief legislative body or governing body. The funding policy shall be in effect until amended. Each political subdivision shall develop a funding policy for fiscal years beginning after June 15, 2015. The funding policy and any amendment thereto shall be submitted to the comptroller of the treasury within thirty (30) days after adoption.

(c) The political subdivision's funding policy shall include, but not be limited to the following:

(1) The ADC for each pension plan shall include the normal costs and the amortization of the unfunded accrued liability, to the extent that any of the plans have any unfunded accrued liability for a particular fiscal year;

(2) The maximum amortization period for which any unfunded accrued liabilities will be paid; and

(3) A statement that the political subdivision's budget shall include funding of at least one hundred percent (100%) of the ADC, except as provided in § 9-3-505(b).

(d) The actuarial methodology is expected to provide that projected revenues (employer contributions, employee contributions, and investment earnings), and current assets will finance all of the projected benefits (death, disability, and retirement) provided by the plan. In the event that pension plan has an unfunded accrued liability, the level dollar amortization method shall be utilized beginning on or before June 15, 2020, for financing the unfunded accrued liability, and will continue to be utilized thereafter.

(e) The ADC calculated by the political subdivision's actuary shall be calculated utilizing the following methodology, and in accordance with the Actuarial Standards of Practice established by the Actuarial Standards Board:

(1) Actuarial cost method allocating normal costs over a period beginning no earlier than the date of employment which should not exceed the last assumed retirement age. This method is designed to fully fund the long-term costs of promised benefits, consistent with the objective of keeping contributions relatively stable and equitably allocating the costs over the employees' period of active service. Commencing with the plan fiscal year beginning after June 15, 2019, a generally accepted actuarial method that achieves the above objectives shall be used, except the projected unit credit method is not permitted;

(2) Actuarial value of assets calculated using a maximum ten (10) year asset smoothing period. Any smoothing period greater than five (5) years will have a maximum twenty percent (20%) market corridor. For the purposes of this subsection (e), the term "market corridor" means a range beyond which deviations are not smoothed;

(3) No later than the plan fiscal year beginning after June 15, 2020, the level dollar amortization method of unfunded accrued liabilities;

(4) Mortality assumptions, which should consider the effect of expected mortality improvements, and shall be utilized beginning on or before the plan fiscal year after June 15, 2024, and will continue to be utilized thereafter;

(5) Investment earnings assumption that shall not be greater than fifty (50) basis points above the rate adopted by the Tennessee consolidated retirement system; and

(6) A closed amortization period not to exceed thirty (30) years for all unfunded accrued liabilities.

(f) The ADC for the political subdivision's pension plan shall be determined by an independent, qualified actuary.

(g) The actuary used by the political subdivision shall be a member of the American Academy of Actuaries.

(h) The actuary used by a political subdivision for the calculation of the ADC for its pension plan shall not be an employee of that political subdivision, and shall not be otherwise eligible to participate in any of the political subdivision's pension plans.



§ 9-3-505 - Payments by political subdivision to pension plan -- Annual funding progress percentage -- Plan of correction.

(a) A political subdivision shall annually pay a payment to the pension plan of no less than one hundred percent (100%) of the ADC; however, it may make a payment of more than one hundred percent (100%) of the ADC.

(b) A political subdivision that is not paying at least one hundred percent (100%) of the ADC to its pension plan for the fiscal year that includes June 30, 2015, shall maintain effort in the percentage of the ADC paid and, in addition thereto, in each subsequent year, pay the cumulative annual funding progress percentage to increase the funding percentage of the ADC to the pension plan until payment of one hundred percent (100%) of the ADC occurs within a maximum of five (5) consecutive years after June 30, 2015. The annual funding progress percentage is, as a minimum, the percentage determined by dividing by five (5) the difference between the percentage of the ADC paid in the plan fiscal year preceding July 1, 2015, subtracted from one hundred percent (100%). When payment of one hundred percent (100%) of the ADC occurs, the political subdivision shall continue to pay one hundred percent (100%) of the ADC annually. The ADC shall be recalculated each year and the percentage of funding shall be based on the most recent recalculation of the ADC.

(c) If a political subdivision is unable to meet the annual funding progress percentage set out in subsection (b), the political subdivision may submit a plan of correction to the state treasurer for consideration. If the state treasurer determines the plan of correction is sufficient to comply with the requirements of subsection (b) as soon as possible and to pay one hundred percent (100%) of the ADC to the pension plan by June 30, 2020, the state treasurer shall submit the plan of correction to the state funding board for approval. The plan of correction shall contain, at a minimum, the following: the reason for the political subdivision's inability to meet the annual funding progress percentage of subsection (b); the political subdivision's detailed plan to comply with the requirements of subsection (b) as soon as possible and to pay one hundred percent (100%) of the ADC to the pension plan no later than June 30, 2020, including, but not limited to the amount or amounts to be paid by a date certain or over a period of time; reports necessary to demonstrate how the political subdivision will comply with the plan of corrective action; and any amendment to the political subdivision's funding policy to comply with the plan of corrective action. In addition to the information provided in the political subdivision's plan of corrective action, the political subdivision shall promptly furnish any additional documentation the state treasurer may request, including, but not limited to, financial data and actuarial reports.



§ 9-3-506 - Provisions applicable to political subdivision's administration of pension plan benefits.

(a) The following shall apply to all political subdivisions subject to this part:

(1) (A) For political subdivision employees hired on or after May 22, 2014, the political subdivision may freeze, suspend or modify benefits, employee contributions, plan terms and design on a prospective basis.

(B) Subdivision (a)(1)(A) does not affect any judicial precedents or statutory law as they apply to employees who were employed prior to May 22, 2014; and

(2) For any pension plan that is funded below sixty percent (60%), the political subdivision shall not establish benefits enhancements unless approved by the state treasurer.

(b) The accrued benefits earned prior to any adjustment pursuant to subdivision (a)(1) shall remain an enforceable right and may not be reduced without the written consent of the political subdivision employee, unless the employee is subject to the forfeiture of the employee's retirement benefits in accordance with § 8-35-124.

(c) (1) Notwithstanding any other law, for political subdivision employees hired on or after May 22, 2014, nothing under state law confers to participants in the pension plan an implied right to future retirement benefit arrangements, and such participants may not assert the indefinite continuation of the retirement formulas, contribution rates, eligibility ages, or any other provision of the pension plan.

(2) Subdivision (c)(1) does not affect any judicial precedents or statutory law as they apply to employees who were employed prior to May 22, 2014.



§ 9-3-507 - Withholding of money from state-shared taxes to be paid to political subdivision's pension plan in event of failure to pay established percentages.

(a) In the event the political subdivision shall fail to fund the ADC according to the percentages established in § 9-3-505, the commissioner of finance and administration, at the direction of the comptroller of the treasury, is authorized to withhold such amount or part of such amount from any state-shared taxes that are otherwise apportioned to such political subdivision. The money withheld from state-shared taxes shall be paid to the political subdivision's pension plan.

(b) The deduction shall be made as a first charge against any moneys payable to such political subdivision regardless of the source of such payment and regardless of the purpose or contemplated use of such funds.

(c) Regardless of a political subdivision's funding level of its ADC, a political subdivision may, with the recommendation of the state treasurer and the approval of the board of trustees of the Tennessee consolidated retirement system:

(1) Continue the administration of its pension plan, but have the pension plan funds co-invested with the pension plan assets for the Tennessee consolidated retirement system, but established in a separate fund from the Tennessee consolidated retirement system assets, and accounted for separately with accurate and detailed accounting records. The separate fund shall be operated in accordance with IRS Revenue Ruling 2011-1 or subsequent guidance regarding a group trust fund under Internal Revenue Code § 401(a)(24), codified at 26 U.S.C. § 401(a)(24). Before a political subdivision's pension plan assets are co-invested with Tennessee consolidated retirement system assets, the political subdivision shall provide the department of treasury with its plan document and a determination letter from the internal revenue service that its plan assets are qualified assets or written advice from competent counsel of the Tennessee consolidated retirement system that the plan is a qualified plan. The political subdivision shall enter into an agreement with the retirement system for the co-investment of the political subdivision's pension plan assets, which shall include a charge assessed by the retirement system against the political subdivision for services related to the co-investment of assets; or

(2) (A) Continue the pension plan, but have the plan administered by the Tennessee consolidated retirement system and have the assets co-invested with the Tennessee consolidated retirement system pension plan assets;

(B) The political subdivision shall enter into an agreement with the Tennessee consolidated retirement system to provide billing services, participant enrollment services, participant accounts, data processing, recordkeeping, investment and other related services that are necessary or appropriate to the administration of the political subdivision's pension plan. The agreement may provide that the services be provided directly by staff of the retirement system or through contracts with other providers;

(C) Any agreement entered into under this section shall require that the political subdivision remain the responsible administrator for the political subdivision's pension plan, and that neither the state of Tennessee nor the retirement system, or any of its officers, agents, employees, or boards shall act as a trustee or be considered the trustee for the political subdivision's pension plan;

(D) The chair of the retirement system shall assess a charge to the political subdivision for the administration of the political subdivision's pension plan and co-investment of its assets, in an amount to be determined by the chair, to meet the administrative expenses of the retirement system in providing the administration and co-investment services under this section. It is the legislative intent that the state shall realize no increased cost as a result of the administration of the political subdivision's pension plan and co-investment of its assets, and that all costs associated with the administration of the pension plan, including administrative and co-investment costs, shall be the responsibility of the respective political subdivision. In the event that the political subdivision refuses or otherwise fails to satisfy this liability, such amounts shall become a lien on the property of the political subdivision and may be withheld from state-shared taxes which are otherwise apportioned to the political subdivision;

(E) As a condition of providing the services described in this section for the administration of a political subdivision's pension plan, and at any time thereafter, the chair of the retirement system may require that the political subdivision provide proof that the political subdivision's pension plan is a qualified plan and otherwise complies with the applicable provisions of the Internal Revenue Code, as amended. The chair of the retirement system may require an opinion of counsel or other assurance satisfactory to the chair that the provision of the services described in this section does not cause the retirement system, the state, or any of their agencies or employees to violate any federal or state laws or regulations;

(F) Political subdivisions shall take all actions that the retirement system, in its discretion, deems necessary for compliance by the retirement system with all applicable federal and state laws or for qualification of the retirement system for any exemptions from regulation available under those laws, including, but not limited to, the federal Securities Act of 1933, as amended, compiled in 15 U.S.C. § 77a et seq., and the Investment Company Act of 1940, as amended, compiled in 15 U.S.C. § 80(a)-1 et seq.;

(G) The political subdivision's plan shall be administered separately from the Tennessee consolidated retirement system, and shall be administered according to the political subdivision's pension plan documents;

(H) The political subdivision's plan assets shall be established in a separate fund from the Tennessee consolidated retirement system assets, and accounted for separately with accurate and detailed accounting records. The separate fund shall be operated in accordance with IRS Revenue Ruling 2011-1 or subsequent guidance regarding a group trust fund under Internal Revenue Code § 401(a)(24). Before a political subdivision's pension plan assets are co-invested with Tennessee consolidated retirement system assets, the political subdivision shall provide the department of treasury with its plan document and a determination letter from the internal revenue service that its plan assets are qualified assets.

(d) Notwithstanding any law to the contrary, through its administration of a political subdivision's pension plan, or the co-investment of the political subdivision's pension plan assets, as set forth in subdivisions (c)(1) and (2), the Tennessee consolidated retirement system shall not be liable for the payment of any retirement allowances or other benefits on account for the political subdivision employees or their respective beneficiaries, for which reserves have not been previously created from funds contributed by the political subdivision or the political subdivision employees for such benefits.









Chapter 4 - State Funds, State Budget and Appropriations

Part 1 - Definitions

§ 9-4-101 - Collateral.

"Collateral" means eligible collateral pledged by a state depository.



§ 9-4-102 - Default.

"Default" may include, but is not limited to:

(1) The failure of any state depository to return any state deposit, including earned interest, in accordance with the terms of the deposit contract;

(2) The failure of any state depository to pay any check, draft or warrant drawn by the state treasurer;

(3) The failure of any state depository to honor any request for electronic transfer of funds to the state;

(4) The failure of any state depository to account for any check, draft, warrant, order, deposit certificate or money entrusted to it by the state;

(5) The issuance of any order of any court or the taking of any formal action by any supervisory authority, which has the effect of restraining a state depository from making payments of deposit liabilities;

(6) The appointment of a receiver for a state depository; or

(7) Any other action which the state treasurer determines to place state deposits in jeopardy.



§ 9-4-103 - Eligible collateral.

"Eligible collateral" means:

(1) Bonds of the United States or any of its agencies;

(2) Obligations guaranteed by the United States or any of its agencies, the payments of which are fully guaranteed both as to principal and interest by the United States;

(3) [Deleted by 2013 amendment, effective April 23, 2013.]

(4) Bonds of the state of Tennessee, including any revenue bond issued by any agency of the state specifically including institutions under the control of the state board of regents, the board of trustees of the University of Tennessee and bonds issued in the name of the state school bond authority;

(5) Bonds of any utility district, county or municipal corporation of the state of Tennessee, including bonds payable from revenues (expressly excluding bonds of any road, levee or drainage district) upon which such bonds there has been no default in the payment of interest more than thirty (30) days upon any one (1) installment of interest, for the five (5) years next preceding the deposit of such bonds;

(6) Loans to students guaranteed one hundred percent (100%) by the Tennessee student assistance corporation, during the dormant period of such loan;

(7) Bonds issued under title 7, chapters 37 and 53, or under title 48, chapter 101, part 3, that are rated "A" or higher by any nationally recognized rating service;

(8) In addition, the state treasurer, with the concurrence of the commissioners of finance and administration and of financial institutions, may accept any other collateral security which is acceptable to the secretary of the treasury to secure the United States for deposits of public money in tax and/or loan accounts; provided, that such collateral shall not include state or municipal bonds from other states or from municipalities in other states;

(9) An irrevocable letter of credit issued by the federal home loan bank; provided, that:

(A) The federal home loan bank is rated investment grade by at least one (1) nationally recognized securities rating service; and

(B) The state treasurer may require the state depository to promptly pledge securities in lieu of the letter of credit if the state treasurer believes it necessary to protect public funds; or

(10) A surety bond issued by an insurance company licensed under the laws of this state that meets the following:

(A) (i) The company has a financial strength rating, also known as claims-paying ability, in one (1) of the two (2) highest categories by at least one (1) nationally recognized statistical rating agency; and

(ii) Any other financial or participation criteria and conditions established by the state funding board;

(B) The company offering the surety bond and the form of the bond is approved by the state funding board;

(C) The amount of surety bond pledged by any one (1) state depository or qualified public depository in lieu of other eligible collateral shall not exceed thirty million dollars ($30,000,000) or fifty percent (50%) of all collateral for that institution required to be pledged to the state treasurer or to the collateral pool, whichever is lower;

(D) The treasurer shall monitor the financial strength rating of a qualified insurance company no less than weekly, and at least annually shall file a report with the state funding board and the collateral pool board on the condition of the qualified insurance company. If the condition of an insurer changes to the extent that the issuer would no longer be qualified under the requirements of subdivision (10)(A), the treasurer shall immediately notify the state funding board and the collateral pool board; and the insurer shall thereafter become disqualified;

(E) In the event an insurer becomes disqualified under subdivision (10)(D), the state depository or qualified public depository using the insurer's surety bond shall be required within thirty (30) days' notice from the treasurer to substitute other eligible collateral or to otherwise meet the required collateral level;

(F) Notwithstanding the disqualification of an insurer under subdivisions (10)(D) and (E), the surety bond of the insurer shall remain in effect until its expiration, nonrenewal or termination as otherwise permitted by law;

(G) In addition to the authority otherwise provided in this section or by law, the state treasurer may require the state depository or qualified public depository to promptly pledge eligible collateral in lieu of the surety bond if the treasurer makes a finding that additional collateral is necessary to protect public funds;

(H) A surety bond authorized in this subdivision (10) may only be used to secure funds in the custody of the state treasurer or to secure funds covered by the collateral pool created under part 5 of this chapter; and

(I) In the event that an issuer of surety bonds desires to withdraw from the program or to terminate a surety bond, the bond issuer shall give the state treasurer and the insured state depository or qualified public depository no less than sixty (60) days' advance notice of the withdrawal, nonrenewal or cancellation of the bonds.



§ 9-4-104 - Loss.

"Loss" includes, but is not limited to:

(1) The principal amount of the state deposit;

(2) All accrued interest through the date of default;

(3) Additional interest at the rate the state deposit was earning on the total of subdivisions (1) and (2) through the day of payment to the state by a liquidator or other third party or through the date of sale by the state treasurer or the state treasurer's agent; and

(4) Attorney's fees incurred in recovering state deposits.



§ 9-4-105 - Required collateral.

"Required collateral" means collateral whose market value is equal to one hundred five percent (105%) of the value of the state deposit secured thereby, less so much of such amount as is protected by the federal deposit insurance corporation.



§ 9-4-106 - State deposit.

"State deposit" means all state funds which are placed in a state depository, plus interest accrued thereon.



§ 9-4-107 - State depository.

(a) (1) "State depository" means:

(A) Any savings bank (savings institution), or any bank chartered by the state of Tennessee;

(B) Any national bank, or federal savings institution that has its main office located in this state; or

(C) Any national or state bank, or any federal or state savings institution that has its main office located outside this state and that maintains one (1) or more branches in this state which are authorized to accept federally insured deposits;

that has been designated by the state treasurer, the governor and the commissioner of finance and administration as a state depository.

(2) Notwithstanding any other law to the contrary, an automated teller machine or such other similar type receptacle or device shall not be considered a branch for purposes of this section.

(b) Whenever the satisfactory conduct of the state's business clearly demands it, and not otherwise, a bank, savings institution or trust company that does not otherwise meet the requirements in subsection (a) may be designated as a state depository by the state treasurer, the governor and the commissioner of finance and administration. In the event it becomes necessary to designate such a bank, savings institution or trust company, the department or agency seeking such designation shall make a written request to the officials enumerated above, giving in detail the necessity for the designation and all other information the officials deem material. Any bank, savings institution or trust company designated under this subsection (b) shall be deemed a state depository only for the specific purpose for which it was designated and shall not be recognized as a state depository for any other purpose.

(c) A bank, savings institution or trust company located outside this state shall not be eligible to be designated as a state depository pursuant to this section unless the bank, savings institution or trust company:

(1) Agrees that this chapter shall govern in determining its rights and responsibilities as a state depository; and

(2) Agrees to be subject to the jurisdiction of the courts of this state, or of the courts of the United States which are located within this state, for the purpose of any litigation arising out of this chapter.

(d) Notwithstanding any provision of § 12-4-108 to the contrary, the public official described in § 12-4-108(b) shall have the power to enter into a trust agreement with any savings institution or bank described in subsection (a) of this section for the safekeeping, custodial care and servicing of securities substituted for retained funds pursuant to § 12-4-108.

(e) It is the duty of the commissioner of financial institutions to make inquiry, on a timely basis, of the primary regulatory authority respecting the condition and safety of each out-of-state state chartered bank and of each out-of-state state chartered savings institution as a state depository, and to advise the state treasurer and the commissioner of finance and administration of the results. Such inquiry shall be made on at least an annual basis.



§ 9-4-108 - Trustee custodian.

(a) "Trustee custodian" means any bank or federal reserve bank or branch thereof or the federal home loan bank which the state treasurer has designated as trustee custodian to hold eligible collateral on behalf of the state treasurer. Such designation by the state treasurer of a bank other than a federal reserve bank or the federal home loan bank shall be submitted to the commissioners of financial institutions and finance and administration for their concurrence.

(b) Financial institutions located outside the state of Tennessee shall be eligible to apply to be designated as trustee custodians pursuant to subsection (a); provided, that the financial institution:

(1) Is approved to serve as a trustee custodian to hold collateral pledged to secure United States treasury tax and loan accounts;

(2) Agrees that the laws of this state shall govern in determining its rights and responsibilities as a trustee custodian; and

(3) Agrees to be subject to the jurisdiction of the courts of this state, or of the courts of the United States which are located within this state, for the purpose of any litigation arising out of this chapter.



§ 9-4-111 - Applicability of this part and parts 3 and 5 of this chapter -- "State treasurer" construed.

(a) Parts 1, 3 and 5 of this chapter apply to the deposit of all public funds by counties and municipalities including, but not limited to, those deposited under §§ 5-8-201, 5-8-207, 5-8-301(b)(2), 6-4-402, 6-22-120, 6-35-313, 6-56-106, and 6-56-110. No private act shall provide for the deposit or security for public funds in any manner or under any terms other than that provided in this chapter.

(b) For the purpose of carrying out this section, any reference to the state treasurer or any other state official in this part and part 4 of this chapter is deemed to mean the county or municipal official charged with the deposit of county or municipal funds, and shall not require the state treasurer nor any other state official to perform any deposit, collateral nor safekeeping services on behalf of the local government.






Part 2 - Accounts or Appropriations for Designated Purposes

§ 9-4-201 - Special federal funds.

The commissioner of finance and administration shall set up and maintain special accounts in the general fund with respect to moneys received for designated purposes from the federal government.



§ 9-4-202 - Separate account, collateral, and bond.

(a) Notwithstanding any law or regulation to the contrary, any reference to a separate account in state law is deemed to mean a separate account within the state's accounting system and shall not require establishment of a separate account in a state depository.

(b) Any reference to separate collateral shall be satisfied if sufficient total collateral is maintained in accordance with parts 1-4 of this chapter.

(c) Any reference to separate bond shall be satisfied through coverage of the state treasurer by the state's blanket surety bond pursuant to § 4-4-108.



§ 9-4-203 - Trust funds.

Unless otherwise provided by law, the funding board established by § 9-9-101 shall act as trustee for any funds which are directed to be held in trust by the state or any agency thereof. Unless otherwise provided by law, the state treasurer shall invest such trust funds under policy guidelines established by resolution of the funding board pursuant to § 9-4-602. Each trust fund shall be responsible for administrative expenses incurred in the investment of such funds.



§ 9-4-204 - Police pay supplement fund.

(a) There is created within the general fund a special agency account to be known as the "police pay supplement fund."

(b) Notwithstanding any law to the contrary, all funds designated to fund the police pay supplement created pursuant to § 38-8-111 shall be deposited in the police pay supplement fund and disbursed in accordance with law solely for the payment of police pay supplements and such other uses as may be authorized by § 38-8-111.



§ 9-4-205 - Victims of crime assistance fund.

(a) There is created a fund within the treasury of the state of Tennessee to be known as the "victims of crime assistance fund."

(b) Moneys shall be deposited to the fund pursuant to § 67-4-606 and as may be otherwise provided by law and shall be invested pursuant to § 9-4-603. Moneys in the fund shall not revert to the general fund of the state, but shall remain available for appropriation to victims of crime assistance programs as determined by the general assembly.

(c) Funds in the victims of crime assistance fund and available federal funds, to the extent permitted by federal law and regulation, shall be used first to fund the victim-witness coordinator program established in § 8-7-206 and, to the extent that additional funds are available, to support other eligible victims of crime assistance programs. Such eligible victims of crime assistance programs shall include, but not be limited to, programs which provide appropriate counseling and support to victims, including each victim's family and programs which assist in the rehabilitation of victims of crime.

(d) The commissioner of human services shall receive grant applications for funds and shall approve such grants as are desirable to effectuate the purposes of the Victims of Crime Assistance Act of 1986, as contained in this section and §§ 8-7-206, 40-24-107(e) [repealed], and 67-4-606(a)(5), to the full extent of available funding in the victims of crime assistance fund established by this section. To assist in establishing criteria, priorities and the review of grant applications, the commissioner of human services shall establish an advisory committee composed of persons from each grand division who are knowledgeable in establishing and administering victims of crime assistance programs.



§ 9-4-206 - Impaired drivers trust fund.

(a) There is created in the state treasury a fund to be known as the "impaired drivers trust fund." Moneys shall be deposited in the fund as provided in § 55-10-413(b), and shall be invested for the benefit of the fund pursuant to § 9-4-603. Moneys in the fund shall not revert to the general fund of the state, but shall remain available to be used by the division of vocational rehabilitation in the department of human services exclusively for the purpose specified in subsection (b).

(b) (1) The purpose of the impaired drivers trust fund is to provide financial assistance unavailable through any other source to residents of the state who, as a result of a traumatic brain injury, require such assistance. Moneys in the fund shall, whenever possible, be utilized to match any available federal dollars, and such moneys from the trust fund and the federal match shall be utilized to provide services needed to assist persons suffering from traumatic brain injuries including, but not limited to, day care services, available physical therapy, and any other appropriate developmental programs.

(2) As used in this subsection (b), "traumatic brain injury":

(A) Means an acquired injury to the brain caused by an external physical force resulting in total or partial disability or impairment;

(B) Includes open and closed head injuries that may result in seizures, and/or in mild, moderate, or severe impairments in one (1) or more areas including cognition, language, memory, attention, reasoning, abstract thinking, psychosocial behavior, physical functions, information processing, and speech; and

(C) Does not include brain injuries induced by birth trauma, but may include brain injuries caused by anoxia and other related causes, infectious disease not of a degenerative nature, brain tumor, toxic chemical or drug reactions.



§ 9-4-207 - Transportation equity trust fund -- Account.

(a) There is hereby created a segregated account within the state treasury to be known as the "transportation equity trust fund." Moneys shall be deposited to the fund pursuant to § 67-6-103(b), and shall be invested for the benefit of the fund pursuant to § 9-4-603. Moneys in the fund shall not revert to any other fund at the end of a fiscal year but shall remain available for appropriation by the general assembly for use as provided below.

(b) Notwithstanding any law to the contrary, all funds directed to be deposited to the fund pursuant to § 67-6-103(b) shall be so deposited and shall be administered by the department of transportation and used only for the benefit and operation of railways, aeronautics, waterways programs and related activities.



§ 9-4-208 - Appropriations to promote industries and facilities involving modern technologies -- Audits.

(a) It is in the interest of the state of Tennessee to promote, encourage and foster the commercial and economic interests of the state by attraction of industries, educational and research facilities, and other facilities involving modern technologies. In furtherance of this end, the general assembly may appropriate funds to organizations that carry out these purposes.

(b) The comptroller of the treasury shall have the authority to audit any funds appropriated and/or expended pursuant to this section.



§ 9-4-209 - Civil rights attorneys' fees awards account.

(a) There is hereby created a fund or account, known as the "civil rights attorneys' fees awards account," out of which federal court judgments awarding attorneys' fees in civil rights cases shall be paid where the state is liable for such judgments.

(b) The civil rights attorneys' fees awards account shall be a sum sufficient account, and there shall be appropriated each year an amount sufficient to pay all fee awards for which the state is liable.

(c) The civil rights attorneys' fees awards account shall be administered by the commissioner of finance and administration. Payments shall be made upon certification by the attorney general and reporter of the amount and liability of the state.



§ 9-4-210 - Increase in imprisonment terms -- Appropriations for operating costs.

(a) For any law enacted after July 1, 1986, which results in a net increase in periods of imprisonment in state facilities, there shall be appropriated from recurring revenues the estimated operating cost of such law.

(b) "Operating costs," as referred to in subsection (a), means all costs other than capital outlay costs.

(c) The amount of appropriations made under subsections (a) and (d) shall be equal to the amounts reflected in fiscal notes prepared by the staff of the fiscal review committee. For purposes of subsection (a), such cost shall be the operating cost, in current dollars, of the highest of the next ten (10) fiscal years commencing after December 4, 1985.

(d) Prior to submission of the budget for fiscal years beginning after 1986-1987, estimates of appropriations made under subsection (a) may be adjusted to determine the amount of appropriations of recurring revenues to be repeated for the ensuing fiscal year. If no adjustment is made, then the amount of appropriations previously made shall be repeated.

(e) Appropriations made under this section shall be placed in a reserve to be used only for the following purposes:

(1) Cancellation of bonds authorized but not yet sold; and

(2) Capital outlay for the department of correction.

(f) Any law enacted without the funding required by this section shall be null and void unless such funding is appropriated in the general appropriations act.



§ 9-4-211 - Reserve for revenue fluctuations.

(a) (1) There is hereby created on the books and records of the state treasury a reserve account in the general fund to be known as the "reserve for revenue fluctuations." Amounts which may from time to time be in this reserve shall be available, as hereinafter provided, to meet unexpected shortfalls of revenue or to meet expenditure requirements in excess of budgeted appropriation levels.

(2) Each year, beginning with the budget for the 1998-1999 fiscal year, the governor shall include in the budget document and the general appropriations bill prepared pursuant to § 9-4-5106, an amount to be allocated to this reserve at least equal to ten percent (10%) of the estimated growth in state tax revenues to be allocated to the general fund and the education trust fund. This allocation shall be included in the budget presented each year until the amount in the reserve equals eight percent (8%) of the estimated state tax revenues to be allocated to the general fund and the education trust fund for that year. In subsequent budgets, the governor shall include an allocation to the reserve equal to the lesser of:

(A) An amount equal to ten percent (10%) of the estimated growth in state tax revenues to be allocated to the general fund and the education trust fund; or

(B) An amount sufficient to maintain the reserve at eight percent (8%) of the estimated state tax revenues to be allocated to the general fund and the education trust fund for that year.

(b) Amounts available in the revenue fluctuation reserve may be used by the commissioner of finance and administration to offset shortfalls in state tax revenues which may occur and for which funds are not otherwise available. It is hereby declared to be the legislative intent that to the extent practicable, all revenue shortfalls will be offset by reductions in expenditures before using amounts in the revenue fluctuation reserve.

(c) Upon determining that it is likely that amounts in the revenue fluctuation reserve will be required to be utilized to meet a shortfall of state tax revenue, the commissioner shall report this determination immediately to the chairs of the finance, ways and means committees of the senate and the house of representatives. Upon receipt of such notification, each chair shall, as soon as practicable, call a meeting of the finance, ways and means committees, at which time the commissioner shall report information concerning the need to utilize amounts in the revenue fluctuation reserve. At the discretion of the chairs, the committees may meet jointly to receive the commissioner's report.

(d) Subject to specific provisions of the general appropriations bill, an amount not to exceed the greater of one hundred million dollars ($100,000,000) or one half (1/2) of the amount available in the reserve may be used by the commissioner to meet expenditure requirements in excess of budgeted appropriation levels. It is hereby declared to be the legislative intent that any such excess expenditure requirements be avoided by reducing such requirements insofar as possible. Prior to using any amounts in the reserve for this purpose, the commissioner shall notify the secretary of the state funding board and the chairs of the finance, ways and means committees of the senate and the house of representatives that the reserve funds are to be used for this purpose. Upon receipt of such notification, each chair shall, as soon as practicable, call a meeting of the finance, ways and means committees, at which time the commissioner shall report information concerning the need to utilize amounts in the revenue fluctuation reserve. At the discretion of the chairs, the committees may meet jointly to receive the commissioner's report.



§ 9-4-212 - State appropriations to nongovernmental defender services in capital cases.

No state funds for appeals of capital cases shall be appropriated for or allocated to The Capital Case Resource Center of Tennessee, Inc., or any other nongovernmental corporation or organization, except that this prohibition shall not apply to an individual member of the bar appointed by a court to represent an indigent defendant.



§ 9-4-213 - State appropriations to child advocacy centers.

(a) Except as otherwise provided in subsection (b), on and after July 1, 1998, no state funds appropriated specifically for child advocacy centers shall be allocated or paid to any such center unless the center clearly demonstrates that it:

(1) Is a nonprofit corporation which has received a determination of exemption from the internal revenue service under 26 U.S.C. § 501(c)(3);

(2) Employs an executive director who is answerable to the board of directors and who is not the salaried employee of any governmental entity signing the memorandum of understanding and working protocol identified in subdivision (a)(3);

(3) Has a signed memorandum of understanding and working protocol executed among:

(A) The department of children's services;

(B) All county and municipal law enforcement agencies within the geographical area served by the center;

(C) All district attorneys general offices within the geographical area served by the center; and

(D) Any other governmental entity which participates in child abuse investigations or offers services to child abuse victims within the geographical area served by the center;

(4) Facilitates the use of a multidisciplinary team (representing prosecution, law enforcement, mental health, medical, child protective and social services professionals and the juvenile court) which jointly:

(A) Assess victims of child abuse and their families; and

(B) Determine the need for services;

(5) Provides a facility, located in a neutral, child-friendly and physically separate space from the day-to-day operations of the governmental entities signing the memorandum of understanding and working protocol identified in subdivision (a)(3), at which facility the multidisciplinary team meets to coordinate the efficient and appropriate disposition of child abuse cases through the civil and criminal justice systems;

(6) Provides for the provision of needed services, referral to such services, and case tracking;

(7) Has written policies and procedures consistent with standards established by the national network of children's advocacy centers; and

(8) Agrees to accurately collect and report key outcome data and information relative to each center's operations to the Tennessee chapter of children's advocacy centers. Such data and information shall be compiled by the Tennessee chapter of children's advocacy centers and shall be reported annually to the chairs of the judiciary committee of the senate, and the civil justice committee of the house of representatives. The data and information collected pursuant to this section shall include, at a minimum, the following:

(A) Number and demographic profiles of cases served by age, gender, race, type of abuse and treatment thereof, including mental health and medical services rendered;

(B) Demographic profiles of perpetrators of abuse by age, gender, race, relationship to victim, and the outcome of any legal action taken against such perpetrators;

(C) The nature of services and support provided by or through the center; and

(D) Data and information relative to community investment in and community support of the center.

(b) (1) On and after July 1, 1998, no state funds appropriated specifically for one-time, start-up assistance for new child advocacy centers shall be allocated or paid to any such center unless the center clearly demonstrates that it:

(A) Has a signed memorandum of understanding and working protocol executed among:

(i) The department of children's services;

(ii) All county and municipal law enforcement agencies within the area served by the center;

(iii) All district attorneys general offices within the area served by the center; and

(iv) Any other governmental entity which participates in child abuse investigations or offers services to child abuse victims within the area served by the center; and

(B) Has formally filed an application for a determination of exemption from the internal revenue service under 26 U.S.C. § 501(c)(3).

(2) After receiving any such start-up assistance, no additional state funds appropriated specifically for child advocacy centers shall be allocated or paid to such center unless the center clearly demonstrates that it complies with the enumerated requirements set forth in subsection (a).

(c) In those geographical areas in which a child advocacy center meets the requirements of subsection (a) or (b), child advocacy center directors or their designees shall be members of the child protective multi-disciplinary teams under title 37, chapter 1, parts 4 and 6, for purposes of provision of services and functions established by this section or delegated pursuant to this section. In such event, child advocacy center directors or their designees may access and generate all necessary information, which shall retain its confidential status, consistent with § 37-1-612.

(d) Notwithstanding any other provision of this section to the contrary, the department of children's services, or any other department administering state funds specially appropriated for child advocacy centers, shall continue to allocate and/or pay such funds to existing child advocacy centers with active applications on file with the department, if such centers demonstrate satisfactory progress in efforts to achieve compliance with this section.






Part 3 - Receipt and Deposit

§ 9-4-301 - State funds to be deposited.

(a) It is the duty of every department, institution, office and agency of the state and every officer and employee of state government, including the state treasurer, collecting or receiving state funds, to deposit them immediately into the state treasury or to the account of the state treasurer in a bank designated as a state depository or to the appropriate departmental account if authorized by § 9-4-302. The state funding board has the authority to establish a cash management policy to govern the cash management and deposit practices of every department, institution, office and agency of state government. The board is authorized to review cash management practices and make recommendations to appropriate state officials regarding modifications to current practices as well as the cash processing equipment needs of various state agencies.

(b) Notwithstanding any other law to the contrary, and notwithstanding any written comment on the payment instrument or any other verbal or written comment, whenever any official deposits state funds in accordance with subsection (a), in any form or description, including, but not limited to, checks, drafts or warrants, that deposit shall in no manner relieve the person or organization submitting the amount of any liability which has or is subsequently determined to be owed to the state except to the extent that the amount deposited discharges the amount owed to the state. When an instrument is tendered by such person or organization and is deposited by the state for an amount which is less than the full amount owed, the remaining liability is enforceable in the same manner as the original amount owed to the state.

(c) Such deposit shall be made without any deductions on account of salaries, fees, costs, charges, expenses, refunds, claims, or demands of any description whatsoever.

(d) Unless otherwise provided by law, all county and other officials collecting moneys for the use and benefit of the state shall remit the same to the commissioner of revenue in accordance with procedures established by the commissioner of finance and administration and approved by the state treasurer and the comptroller of the treasury.



§ 9-4-302 - Departmental accounts.

(a) No department, officer or agency of state government, except the state treasurer, shall deposit state funds to the credit of such department, officer or agency in any financial institution except as provided in this section.

(b) Whenever the satisfactory conduct of the state's business clearly demands it, and not otherwise, the commissioner of finance and administration, with the approval of the governor and the state treasurer, may authorize establishment of an account in the name of a state department or agency in a state depository.

(c) Whenever state officials are required to hold funds in trust as a result of their official duties, such funds may be held in departmental accounts, unless otherwise directed by the commissioner of finance and administration, the governor and the state treasurer.

(d) Whenever a departmental account is established, unless otherwise provided, funds in the account shall be invested in accordance with § 9-4-602.

(e) A petty cash account may be allowed by the commissioner of finance and administration to each state department, institution or agency, which shall in the opinion of the commissioner require such account, and such account so established shall be reimbursed only upon statements and bills audited by the department of finance and administration. In the event that a petty cash account requires the establishment of a separate account in a financial institution, such account shall be established in accordance with subsection (b).

(f) The commissioner of finance and administration shall promptly notify the comptroller of the treasury of any accounts established pursuant to this section.



§ 9-4-303 - Educational institutions.

Sections 9-4-301 and 9-4-302 shall not apply to institutions and other entities governed by the board of trustees of the University of Tennessee or the state board of regents. Those institutions and other entities shall operate in accordance with procedures established by their respective governing boards which are consistent with the provisions regulating other state agencies. The institutions and other entities governed by the board of trustees of the University of Tennessee or the state board of regents may participate in the state pooled investment fund established pursuant to § 9-4-603.



§ 9-4-304 - Service charges on state accounts.

Whenever interest bearing accounts are established by the state treasurer or other state official pursuant to § 9-4-301, § 9-4-302 or § 9-4-307, reasonable service charges may be deducted from interest income pursuant to procedures established by the state treasurer and commissioner of finance and administration. There is hereby appropriated from interest income an amount sufficient to pay such charges.



§ 9-4-305 - Deposit certification.

(a) All deposits made pursuant to § 9-4-301, except as provided in subsection (b), shall be evidenced by a deposit certification in accordance with procedures established by the commissioner of finance and administration and approved by the state treasurer.

(b) Deposits of state funds that result from transfers within the banking system utilizing electronic transfer of funds and initiated by the state treasurer shall be evidenced by those documents and advices as are used within the banking system to execute such funds transfer, and shall be accepted by the commissioner of finance and administration in lieu of deposit certifications. Such documents and advices shall be delivered directly by the state treasurer to the commissioner of finance and administration. The use of the term "banking system" in this subsection (b) shall not be construed to restrict the definition of "state depository" to any meaning other than that set forth in § 9-4-107.



§ 9-4-306 - Monthly reports.

(a) Each state depository where public deposits are made by the state treasurer shall transmit to the state treasurer a monthly statement of moneys received, charges assessed, interest credited and amounts paid by it on account of the state.

(b) Each state depository where a departmental account is maintained shall transmit to the department or agency head a monthly statement of moneys received, charges assessed, interest credited and amounts paid by it.



§ 9-4-307 - State depositories.

The state treasurer is authorized to open accounts in state depositories and establish procedures to be followed by each depository for the handling of state deposits.



§ 9-4-308 - Transfer of funds through federal reserve banking system.

The state treasurer, in the exercise of such state treasurer's official duties, is hereby authorized to enter into a contract with a federal reserve member bank or trust company located in Tennessee, including the trust company created by chapter 4, part 8 of this title, for the purpose of transferring public funds and funds of the Tennessee consolidated retirement system through the facilities of the federal reserve banking system.






Part 4 - Security

§ 9-4-401 - Preference in insolvency.

In the liquidation of insolvent state depositories, the return of all state deposits, including funds held in trust by state officials, shall be preferred in payment.



§ 9-4-402 - Reports by commissioner of financial institutions.

(a) It is the duty of the commissioner of financial institutions to advise, on a timely basis, the state treasurer and the commissioner of finance and administration of the condition of each state bank and state chartered savings and loan association, including recommendations regarding its condition and safety as a state depository.

(b) It is the duty of the commissioner of financial institutions to make inquiry, on a timely basis, of the United States comptroller of the currency, respecting the condition and safety of each national bank as a state depository, and to advise the state treasurer and the commissioner of finance and administration of the results.

(c) It is the duty of the commissioner of financial institutions to make inquiry, on a timely basis, of the federal deposit insurance corporation, respecting the condition and safety of each federally chartered federal savings bank as a state depository, and to advise the state treasurer and the commissioner of finance and administration of the results.

(d) Any doubts as to the safety of any state depository shall be resolved by the state treasurer and the commissioner of finance and administration against the depository; in the event the two (2) disagree, the commissioner of financial institutions shall vote.

(e) If determined to be necessary under subsection (d), steps toward further security or realization shall be taken in accordance with the direction of the state treasurer and the commissioner of finance and administration. Such steps may include a requirement that additional collateral be pledged or all or a portion of the state deposit may be withdrawn without penalty or forfeiture of interest.



§ 9-4-403 - Giving of security.

All state funds held in state depositories, including those held in the name of the state trust of Tennessee, shall be secured by required collateral as provided in § 9-4-404, except for funds on deposit in the name of the state or the state trust of Tennessee with a federal reserve bank. State funds placed by the state treasurer in the state trust of Tennessee are exempt from the collateral requirements.



§ 9-4-404 - Valuation of eligible collateral.

(a) The state treasurer shall evaluate the market value of required collateral monthly, and more frequently if market conditions require.

(b) Any state depository whose collateral has a market value less than one hundred five percent (105%) of the value of its state deposits, less so much of such amount as is protected by the federal deposit insurance corporation, shall provide additional collateral at the request of the state treasurer.

(c) If within two (2) working days such additional collateral is not provided, the state treasurer shall submit to the commissioners of financial institutions and of finance and administration a written summary of the results of the market valuation of collateral for that depository, together with a summary of the deposits secured by the collateral and take such action as a majority of these three (3) officials, based upon information received pursuant to § 9-4-402, deems appropriate. Such action may include withdrawal of part or all of the state deposit in that depository without penalty or forfeiture of interest.

(d) The state treasurer, county trustee or other public official charged with the deposit of public funds may contract for the evaluation of the market value of required collateral. Such contract may be with any person, including a financial institution or trustee custodian; provided, that such contract may not be with the depository pledging the collateral to be valued.



§ 9-4-405 - Interest on collateral.

Prior to default, the state treasurer, county trustee or other public official charged with the deposit of public funds and the trustee custodian, if the collateral is held by a trustee custodian, is authorized to remit to the state depository any and all interest, distributions or prepayments of any kind, upon eligible collateral pledged by such depository.



§ 9-4-406 - Default.

(a) Default shall be deemed to occur whenever any state depository fails to return any state deposit including earned interest when due in accordance with the terms of the deposit contract.

(b) In all other situations, as defined in § 9-4-102, where the safety or security of state deposits is in doubt, the state treasurer shall determine whether default has occurred, and the date on which it occurred, following consultation with the other members of the state funding board, the attorney general and reporter and the commissioner of financial institutions. Once the state treasurer has made such a determination, the other state officials with whom the state treasurer consulted shall be advised.

(c) In the event of default by any state depository, the state depository shall be responsible for any loss to the state.

(d) Such loss shall be satisfied out of collateral pledged by the state depository to whatever extent possible.

(e) Collateral pledged in accordance with this part may be sold by the state treasurer or, at the direction of the state treasurer, by the trustee custodian or any other person, including a federal agency, holding such collateral. In the alternative, the state treasurer may choose to hold such collateral. If the state treasurer holds such collateral, loss shall be reduced by the market value of the collateral and any accrued interest thereon as of the date of default.

(f) The attorney general and reporter is authorized to prosecute, in the name of the state, actions for recovery of any loss incurred by the state under this section.

(g) Excess proceeds, if any, realized from the sale of collateral will be returned to the defaulting state depository or its successor.



§ 9-4-407 - Safekeeping of securities.

(a) The state treasurer is expressly authorized to contract for the safekeeping and servicing of eligible collateral and/or securities owned by the Tennessee consolidated retirement system and/or other securities of which the state treasurer is the custodian.

(b) The state treasurer is expressly authorized, if the state treasurer deems it advisable, to insure securities against theft or other loss.

(c) All expenses incidental to the safekeeping and servicing of securities other than eligible collateral shall be paid by the state agency or the retirement system charged with the responsibility of the securities.

(d) The state of Tennessee shall be liable to the state depository for any loss of eligible collateral arising from embezzlement and/or theft while in the possession of the state treasurer or under the state treasurer's dominion or control under this section. The state of Tennessee is not liable, however, for loss to the state depository from market fluctuations in the value of collateral or loss to such depository while the collateral is in possession of any common carrier in route to or from the state depository to or from the state treasurer.



§ 9-4-408 - Trust receipts.

(a) In lieu of the actual deposit of eligible collateral under § 9-4-407, the state treasurer is authorized, at the state treasurer's option, to accept trust receipts.

(b) Trust receipts shall be issued by trustee custodians in a form acceptable to the state treasurer following the deposit of eligible collateral with the trustee custodian by a state depository.

(c) Eligible collateral deposited with a trustee custodian shall be subject in all respects to the claims and rights of the state to the same extent as though such collateral had been physically deposited with the state treasurer under § 9-4-407.

(d) Each trust receipt shall be nonnegotiable and irrevocable and shall continue in full force and effect until surrendered by the issuing trustee custodian with the release of the state treasurer endorsed thereon over the state treasurer's signature or as otherwise released pursuant to subsection (g) or (h).

(e) The state treasurer may present the trust receipt at any time to the issuing trustee custodian and upon delivery thereof shall be entitled to receive any and all collateral represented thereby from the trustee custodian, and such collateral shall thereafter be held by the state treasurer as if deposited with the state treasurer by the state depository as collateral, without further liability on the part of the trustee custodian.

(f) Following delivery of the collateral to the state treasurer, the state treasurer is permitted to register such collateral in the name of the state and to hold it on behalf of the state depository.

(g) The state treasurer is authorized to establish alternative procedures for the deposit and release of eligible collateral held on the state treasurer's behalf by trustee custodians pursuant to this chapter.

(h) A county or city official charged with the deposit of public funds is authorized to contract for alternative procedures for the deposit and release of eligible collateral held on the behalf of the county or city by a trustee custodian pursuant to this chapter. The alternative procedure established may be the procedure adopted by the state treasurer in subsection (g), or must provide for a release of collateral only upon the authorization of the county or city official or a person authorized by law to act on behalf of the official. The official's authorization shall be given in writing and delivered, sent or transmitted to the trustee in any reasonable manner, including, without limitation, by means of telephonic facsimile transmission.



§ 9-4-409 - Trustee custodians.

(a) When any trustee custodian holds collateral for a state depository which is related to the custodian through shared ownership or control, such collateral shall be held in a restricted account at a federal reserve bank or branch thereof or at a federal home loan bank or branch thereof.

(b) The state treasurer is expressly authorized either in person or by agent to examine and check the collateral held by the trustee custodian and to require reasonable reports from the trustee custodian.

(c) Neither the state nor the state treasurer is liable to the state depository for eligible collateral deposited with or held by any trustee custodian, for any loss arising from any breach of the trust or agreement or from any other cause while such eligible collateral is in the possession or custody of such trustee custodian pursuant to a trust receipt.






Part 5 - Collateral Pool for Public Deposits Act of 1990

§ 9-4-501 - Short title.

This part shall be known and may be cited as the "Collateral Pool for Public Deposits Act of 1990."



§ 9-4-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Average daily balance" means the sum of the average daily demand deposits, the average daily time deposits, and the average daily savings deposits of public depositors held during the calendar month immediately preceding the current month;

(2) "Average daily demand deposit" means the total by account of all public funds held on a daily basis in demand deposit accounts during the calendar month immediately preceding the current month divided by the number of calendar days in the month. "Demand deposit account" has the meaning as defined by the board of governors of the federal reserve system, Regulation D, 12 CFR 204, as amended;

(3) "Average daily savings deposit" means either:

(A) The total by account of all public funds held on a daily basis in savings deposit accounts during the calendar month immediately preceding the current month divided by the number of calendar days in the month; or

(B) The sum of the amount of public funds in savings deposit accounts on the last day of the two (2) calendar months immediately preceding the current month divided by two (2).

"Savings deposit account" has the meaning as defined by the board of governors of the federal reserve system, Regulation D, 12 CFR 204, as amended;

(4) "Average daily time deposit" means either:

(A) The total by account of all public funds held on a daily basis in time deposit accounts during the calendar month immediately preceding the current month divided by the number of calendar days in the month; or

(B) The higher of:

(i) The actual amount of public funds in time deposit accounts on the last day of the calendar month immediately preceding the current month; or

(ii) The sum of the amount of public funds in time deposit accounts on the last day of the two (2) calendar months immediately preceding the current month divided by two (2).

"Time deposit account" has the meaning as defined by the board of governors of the federal reserve system, Regulation D, 12 CFR 204, as amended;

(5) "Average monthly balance" means the average monthly balance of public deposits held by the depository during any twelve (12) calendar months. The average monthly balance of the previous twelve (12) calendar months must be determined by adding the average daily balance for the calendar month immediately preceding the current month and the average daily balances for the eleven (11) months preceding that month and dividing the total by twelve (12). Notwithstanding this subdivision (5) or any other law to the contrary, the average monthly balance shall not exceed one hundred ten percent (110%) of the average daily balance as such term is defined in subdivision (1);

(6) "Board" means the collateral pool board created pursuant to § 9-4-506;

(7) "Collateral-pledging level," for a qualified public depository, means that level of collateral determined to be required to be pledged by the collateral pool board;

(8) "Collateral pool" means an arrangement whereby the repayment of public deposits deposited with any qualified public depository is secured through the sum total of eligible collateral pledged by all qualified public depositories, and contingent liability agreements as provided by the collateral pool board;

(9) "Default" may include, but is not limited to:

(A) The failure of any qualified public depository to return any public deposit, including earned interest in accordance with the terms of the deposit contract;

(B) The failure of any qualified public depository to pay any properly payable check, draft or warrant drawn by the public depositor;

(C) The failure of any qualified public depository to honor any valid request for electronic transfer of funds;

(D) The failure of any qualified public depository to account for any check, draft, warrant, order, deposit certificate or money entrusted to it;

(E) The issuance of any order of any court or the taking of any formal action by any supervisory authority, which has the effect of restraining a qualified public depository from making payments of deposit liabilities;

(F) The appointment of a conservator or receiver for a qualified public depository;

(G) Failure to provide the required collateral as established by the board; or

(H) Any other action which the state treasurer determines to place public deposits in jeopardy;

(10) "Deposit insurance" means the insurance provided by the federal deposit insurance corporation;

(11) "Depository pledge agreement" means the contract between the state treasurer, a qualified public depository, and a trustee custodian providing for the pledge and deposit of collateral, and other provisions determined by the state treasurer;

(12) "Eligible collateral" has the meaning set forth in § 9-4-103;

(13) "Loss" includes, but is not limited to:

(A) The principal amount of the public deposit;

(B) All accrued interest through the date of default;

(C) Additional interest at the rate the public deposit was earning on the total of subdivisions (13)(A) and (B) through the day of payment by a liquidator or other third party or through the date of sale of eligible collateral by the state treasurer or the state treasurer's agent; and

(D) Attorney's fees incurred in recovering public deposits;

(14) "Public deposit" means funds in which the entire beneficial interest is owned by a public depositor or funds held in the name of a public official of a public depositor charged with the duty to receive or administer funds and acting in such official's official capacity;

(15) "Public deposit security trust fund" or the "fund" means the fund created pursuant to § 9-4-514;

(16) "Public depositor" means the state of Tennessee, or any of its agencies, or any Tennessee county, Tennessee incorporated municipality and their political subdivisions, or any utility district organized under the laws of the state or any interstate compact to which the state is a party;

(17) (A) "Public depository" means:

(i) Any savings and loan association, or savings bank (collectively referred to as savings institutions), or any bank chartered by the state of Tennessee;

(ii) Any national bank or federal savings institution that has its main office located in this state; or

(iii) Any national or state bank, or any federal or state savings institution that has its main office located outside this state and that maintains one (1) or more branches in this state which are authorized to accept federally insured deposits; and

which has been appropriately designated to hold public deposits by a public depositor.

(B) Notwithstanding any other law to the contrary, an automated teller machine or such other similar type receptacle or device shall not be considered a branch for purposes of this subdivision (17);

(C) A bank or savings institution located outside this state desiring to be designated as a qualified public depository must agree that this chapter shall govern in determining its rights and responsibilities as a qualified public depository, and must agree to be subject to the jurisdiction of the courts of this state, or of the courts of the United States which are located within this state, for the purpose of any litigation arising out of this chapter;

(18) "Qualified public depository" means any public depository that meets all of the requirements of this part and that has been authorized by the board to secure public deposits through the collateral pool;

(19) "Required collateral" of a qualified public depository means eligible collateral, excluding accrued interest, having a market value equal to or in excess of the greater of the average daily balance or average monthly balance of public deposits multiplied by the qualified public depository's collateral-pledging level as determined by the board; and

(20) "Trustee custodian" means a financial institution designated to hold eligible collateral on behalf of the state treasurer and a qualified public depository pursuant to § 9-4-108.



§ 9-4-503 - Application for participation in collateral pool.

(a) Any public depository which holds public deposits may apply to the board for permission to participate in the collateral pool to secure all public deposits at such public depository.

(b) An application submitted pursuant to this part is subject to the approval of the board. The board shall set the number of votes required for the approval of such applications.

(c) The board may require such information regarding the financial condition of the public depository as the board deems necessary for determining the suitability of that depository to participate in the collateral pool. Prior to participation in the collateral pool, a qualified public depository shall execute a depository pledge agreement.



§ 9-4-504 - Collateral for public deposits.

(a) Every qualified public depository shall deposit with the state treasurer eligible collateral equal to or in excess of the required collateral of the depository. Each qualified public depository shall calculate monthly the amount of its required collateral based upon notice of its collateral-pledging level from the board.

(b) A qualified public depository shall maintain required collateral to secure public deposits. A qualified public depository which accepts any public deposit that would increase its required collateral by twenty-five percent (25%) shall deposit additional eligible collateral to secure such increase within two (2) business days of the deposit.

(c) Upon approval to participate in the collateral pool, a qualified public depository may secure public deposits through the collateral pool.

(d) A qualified public depository shall notify its public depositors that all their public deposits are secured through the collateral pool as provided in this part. The notification shall be made at the time the public depository is admitted to the collateral pool or when an account is established by a public depositor with the qualified public depository. A qualified public depository must notify its public depositors of any change in the manner collateral is held. Notice to public depositors under this part shall constitute the mailing of the appropriate information to the individual indicated on the account authorization.

(e) A qualified public depository shall carry in its accounting records a general ledger or other appropriate account of all public deposits to be secured through the collateral pool and the total value of eligible collateral pledged to secure such deposits.

(f) (1) A qualified public depository may accept deposits, investments or deposits for placement as provided in § 9-1-118, and may act as custodian of other evidences of the deposits by the public entity.

(2) Deposits placed in federally insured institutions, in amounts that are fully insured and that are not liabilities of the qualified public depository, are not included in the term average daily balance, as provided in § 9-4-502. However, any funds accepted for deposit or placement that are not placed in federally insured institutions shall be included in the term average daily balance and collateralized as provided in this section.



§ 9-4-505 - Trustee custodians.

(a) Upon being designated as a qualified public depository, the qualified public depository shall select one (1) or more trustee custodians for the deposit of eligible collateral by the qualified public depository.

(b) Designation of trustee custodians shall be made in accordance with § 9-4-108.

(c) Sections 9-4-408 and 9-4-409 shall apply to trustee custodians designated under this part.

(d) Trustee custodians shall submit a report quarterly to the state treasurer providing a description of eligible collateral securities deposited by the qualified public depository and the current par value of eligible collateral, as well as other reasonable reports requested by the state treasurer.

(e) Neither the state, the state treasurer, nor the collateral pool shall be liable to either the qualified public depository or the public depositors for eligible collateral deposited with or held by any trustee custodian for any loss arising from any breach of the trust or from any other cause whatsoever.



§ 9-4-506 - Creation of collateral pool board -- Members.

(a) (1) There is hereby created a collateral pool board composed of seven (7) members as follows:

(A) The commissioner of financial institutions;

(B) The state treasurer;

(C) One (1) representative of banks and savings institutions with assets of five hundred million dollars ($500,000,000) or more appointed by the state treasurer, who may be selected from lists of qualified persons submitted by interested banking groups including, but not limited to, the Tennessee Bankers Association board of directors;

(D) One (1) representative of banks and savings institutions with assets of less than five hundred million dollars ($500,000,000) appointed by the state treasurer, who may be selected from lists of qualified persons submitted by interested banking groups including, but not limited to, the Tennessee Bankers Association board of directors;

(E) Two (2) representatives of banks and savings institutions at-large appointed by the state treasurer, who may be selected from lists of qualified persons submitted by interested banking groups, including, but not limited to, the Tennessee Bankers Association board of directors; and

(F) One (1) representative of local governments who shall have at least two (2) years experience in the field of finance. The local government representative shall be appointed by the state treasurer for a two-year term. The state treasurer may select the local government representative from lists of qualified persons submitted by interested county and municipal organizations including, but not limited to, the Tennessee County Services Association, the Tennessee Municipal League and the Tennessee County Officials Association.

(2) The state treasurer shall consult with interested groups including, but not limited to, the organizations listed in subdivision (a)(1) to determine qualified persons to fill positions on the board.

(b) (1) The members shall be appointed for two-year terms. Any member is eligible for reappointment and shall serve until a successor qualifies.

(2) The board shall annually elect from its membership a chair and a vice chair and shall designate a secretary who need not be a member of the board. The secretary shall keep a record of the proceedings of the board and is the custodian of all printed materials filed with or by the board.

(3) Notwithstanding the existence of vacancies on the board, a majority of the members constitutes a quorum and the board may not take official action in the absence of a quorum. The board shall convene as needed.

(c) If a vacancy occurs in the position of any appointed member, a new member shall be appointed in the same manner as such member's predecessor for the remainder of the unexpired term.

(d) A member of the board shall receive no compensation for service on the board, but a member of the board shall be reimbursed for the member's travel expenses in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The secretary of the board shall notify the executive directors of the Tennessee Municipal League, the Tennessee County Officials Association and the Tennessee County Services Association of each meeting of the board. Any documents given in advance of the meeting to board members shall also be supplied to such directors prior to the meeting. The respective directors of the Tennessee Municipal League, the Tennessee County Officials Association and the Tennessee County Services Association may designate another individual to receive the notice and materials required in this subsection (e) in lieu of such director. Failure to provide the notice or materials to such directors or designees shall not invalidate any action taken by the board at the meeting.

(f) The board is attached for administrative purposes to the department of the treasury.

(g) In making appointments to the collateral pool board, the state treasurer shall strive to ensure that at least one (1) person serving on the board is sixty (60) years of age or older or is female and that at least one (1) person serving on the board is a member of a racial minority.



§ 9-4-508 - Collateral pool boards -- Powers and duties.

The collateral pool board has the following powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated:

(1) The board may establish criteria, as may be necessary, to:

(A) Approve entry into the collateral pool by a public depository;

(B) Order discontinuance of participation in the program by a qualified public depository;

(C) Restrict the total amount of public deposits held by a public depository that is subject to the authority of the board;

(D) Establish collateral-pledging levels based on qualitative and quantitative standards as well as the number of participating qualified public depositories and the financial performance of such participants; and

(E) Suspend or disqualify, or disqualify after suspension, any qualified public depository that has violated any of the provisions of this part or of rules adopted under this part. Any public depository that is suspended or disqualified pursuant to this subdivision (1) is subject to § 9-4-517 governing withdrawal from the public deposit security program and return of pledged collateral;

(2) If the board has reason to believe that any qualified public depository or any other financial institution subject to the authority of the board is or has been violating any of the provisions of this part or of rules adopted under this part, it may issue to the qualified public depository or other financial institution an order to cease and desist from the violation or to correct the condition giving rise to or resulting from the violation. The board may suspend or disqualify any qualified public depository for violation of any order issued pursuant to this subdivision (2);

(3) The board may establish a minimum amount of required collateral to provide for the contingent liability;

(4) The board may establish a process by which to determine, to the greatest extent practicable, that a qualified public depository is securing all its public deposits through the collateral pool;

(5) The board may review administration of the pool by the state treasurer and prepare an annual report on the condition of the pool;

(6) The board may, at its discretion, require every qualified public depository to pay on a periodic basis an operating fee as may be set by the board. In determining whether to set a fee and the amount to be paid, the board may consider any matter which, in its discretion, it deems relevant including, but not limited to, the number of participating qualified public depositories and the financial performance of such participants;

(7) The board, upon six (6) affirmative votes, may promulgate reasonable substantive and procedural rules as are necessary to carry out the purpose and intent of this part. Such rules shall be adopted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(8) The board may delegate any of its powers conferred in this section to the state treasurer; and

(9) The board may purchase insurance from insurers licensed to do business in this state for the purpose of providing coverage against loss caused by the default or insolvency of qualified public depositories. Any loss may be satisfied from such insurance prior to the assessment against qualified public depositories as provided in § 9-4-512(3).



§ 9-4-509 - Hearing and judicial review -- Administrative procedure.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, governs all matters and procedures respecting the hearing and judicial review of any contested case, as defined therein, arising under this part.



§ 9-4-510 - Guarantee to public depositors against loss.

A qualified public depository shall guarantee public depositors against loss caused by the default or insolvency of other qualified public depositories as provided in § 9-4-512.



§ 9-4-511 - State treasurer -- Powers.

In fulfilling the requirements of this part, the state treasurer has the power to:

(1) Require such collateral, or increase the collateral-pledging level, of any qualified public depository as may be necessary to administer this part and to protect the integrity of the collateral pool as directed by the board;

(2) Decline to accept, or reduce the reported value of, collateral as circumstances may require in order to ensure the pledging of sufficient marketable collateral to meet the purposes of this part;

(3) Verify the reports of any qualified public depository relating to public deposits it holds when necessary to protect the integrity of the collateral pool;

(4) Sell pledged securities, or move pledged securities to an account established in the state treasurer's name, for the purpose of paying losses to public depositors not covered by deposit insurance or to perfect the state treasurer's interest in the pledged securities;

(5) Transfer funds directly from the trustee custodian to public depositors or the receiver in order to facilitate prompt payment of claims;

(6) Provide data as may be necessary to assist the board in developing standards and criteria for the program;

(7) Review, implement, monitor, evaluate and modify, as needed, all or any part of the standards and policies recommended by the board;

(8) Confirm public deposits, to the extent possible under current law, when needed;

(9) Monitor and confirm, as often as deemed necessary by the state treasurer, the pledged collateral held by trustee custodians;

(10) Audit or verify the reports required under this part or under rules adopted under this part;

(11) Maintain perpetual inventory of pledged collateral and perform monthly market valuations and quality ratings;

(12) Perform financial analysis of all qualified public depositories; and

(13) Perfect interest in pledged collateral by having pledged securities moved into an account established in the state treasurer's name. This action shall be taken at the discretion of the state treasurer.



§ 9-4-512 - Payment of losses -- Procedure.

When the state treasurer determines that a default or insolvency has occurred, the state treasurer shall provide notice as required in § 9-4-513 and implement the following procedures:

(1) The state treasurer, in cooperation with the commissioner of financial institutions, the appropriate federal regulator, or the conservator or receiver of the qualified public depository in default, shall ascertain the amount of funds of each public depositor on deposit at such depository, the amount of deposit insurance applicable to such deposits and the amount of such deposits which will not be covered through the sale of securities pledged by the defaulting depository;

(2) Upon ascertaining the amount of such deposits which will not be covered through any applicable deposit insurance or through the sale of securities pledged by the defaulting depository, the state treasurer shall as promptly as possible provide coverage of the remaining loss by assessment against the other qualified public depositories. Such assessment shall be determined by multiplying the total amount of the loss to all public depositors by a percentage which represents the average share of public fund deposits held by that depository during the previous twelve (12) months divided by the average total public deposits held by all depositories during the same twelve-month period, excluding the public deposits of the defaulting depository;

(3) Each qualified public depository shall pay its assessment to the state treasurer within five (5) business days after it receives notice of the assessment. If a depository fails to pay its assessment when due, the state treasurer shall satisfy the assessment by selling securities pledged by that depository; and

(4) Public depositors receiving payment under this section shall assign to the state treasurer any interest they may have in funds that may subsequently be made available to the qualified public depository in default. If the qualified public depository in default or its receiver provides the funds to the state treasurer, the state treasurer shall distribute the funds, plus all accrued interest which has accumulated from the investment of the funds, if any, to the depositories which paid assessments on the same pro rata basis as the assessments were paid.



§ 9-4-513 - Notice to claimants.

(a) Within thirty (30) days after the date of default or insolvency of a qualified public depository, the state treasurer shall publish or cause to be published notice of such default or insolvency once a week for two (2) consecutive weeks in a newspaper of general circulation in each grand division of the state and in the Tennessee Administrative Register. The notice shall direct all public depositors who sustained a loss occasioned by the default or insolvency that was not satisfied pursuant to § 9-4-512 to file their claims with the state treasurer within ninety (90) days after the date of the first publication of the notice.

(b) No claim made pursuant to subsection (a) shall be binding on the pool or the qualified public depositories unless presented within ninety (90) days after the date of the first publication of the notice. Further, no such claim shall be binding on the pool or the qualified public depositories if the loss was occasioned by the public depositor's failure to comply with the requirements of § 9-4-519(a)(1). This subsection (b) does not affect any proceeding to:

(1) Enforce any real property mortgage, chattel mortgage, security interest, or other lien on property of a qualified public depository that is in default or insolvency; or

(2) Establish liability of a qualified public depository that is in default or insolvency to the limits of any federal or other casualty insurance protection.



§ 9-4-514 - Public deposit security trust fund.

(a) In order to facilitate the administration of this part, there is created the "public deposit security trust fund," hereafter in this section designated the "fund." The fund shall be composed of securities pledged as collateral from any defaulting institution, proceeds from the sale of such securities, or from any assessment.

(b) The state treasurer is authorized to pay any loss to public depositors from the fund, and there are hereby appropriated from the fund such sums as may be necessary from time to time to pay the losses.

(c) Any money in the fund estimated not to be needed for immediate cash requirements shall be invested pursuant to § 9-4-603.



§ 9-4-515 - Effect of merger or acquisition -- Change of name or address.

(a) In the event a qualified public depository not in default is merged into, acquired by, or consolidated with a bank or savings institution that is not a qualified public depository, the resulting institution shall become a qualified public depository, and the contingent liability of the former institution shall be a liability of the resulting institution. Within thirty (30) days after the effective date of the merger, acquisition or consolidation, the resulting institution shall execute in its own name and deliver to the state treasurer the contingent liability agreement required by § 9-4-510. If the resulting institution chooses not to remain a qualified public depository, it shall comply with the procedures for withdrawal from the collateral pool as provided in § 9-4-516.

(b) The qualified public depository shall notify the state treasurer of any acquisition or merger within three (3) days after the final approval of the acquisition or merger by its appropriate regulator.

(c) Collateral subject to a depository pledge agreement may not be released by the state treasurer or the custodian until the assumed liability is evidenced by the deposit of collateral pursuant to the depository pledge agreement of the successor entity. The reporting requirement and pledge of collateral will remain in force until the state treasurer determines that the liability no longer exists. The surviving or new qualified public depository shall be responsible and liable for all of the liabilities and obligations of each qualified public depository merged with or acquired by it.

(d) Each qualified public depository shall report any change of name and address to the state treasurer on a form provided by the state treasurer, regardless of whether the name change is a result of an acquisition or merger. Notification must be made within three (3) days of such change.



§ 9-4-516 - Voluntary withdrawal from collateral pool.

(a) A qualified public depository may withdraw from the collateral pool by giving written notice to the state treasurer and to the public depositors having public deposits at the qualified public depository.

(b) Notice of withdrawal shall be mailed or delivered in sufficient time to be received by the state treasurer and by the public depositors at least one hundred eighty (180) days before the effective date of withdrawal. The state treasurer shall timely publish the withdrawal notice in the Tennessee Administrative Register which shall constitute notice to all depositors. On the effective date of withdrawal, the state treasurer is authorized to transfer eligible collateral as jointly directed by the public depository and public depositors to ensure that public depositors are adequately collateralized individually.

(c) The contingent liability for any loss prior to the effective date of withdrawal of the depository withdrawing from the collateral pool shall continue after the effective date of the withdrawal. The board may establish minimum collateral and reporting requirements sufficient to meet the needs to satisfy any potential contingent liability of a withdrawing qualified public depository.



§ 9-4-517 - Mandatory withdrawal from collateral pool.

(a) A qualified public depository is required to withdraw upon a majority vote of the board. The board may vote to require a qualified public depository to withdraw upon a default by the qualified public depository, or upon the failure of the qualified public depository to meet the eligibility or pledging criteria established by the board. The board shall establish an effective date for such withdrawal.

(b) The state treasurer shall notify the qualified public depository of the effective date of the withdrawal not less than thirty (30) days prior to such effective date. Within ten (10) business days after receipt of such notification, the qualified public depository must notify the public depositors having public deposits at the qualified public depository of the effective date of the withdrawal. On the effective date of withdrawal, the state treasurer is authorized to transfer eligible collateral as jointly directed by the public depository and public depositors to ensure that public depositors are adequately collateralized individually.

(c) The contingent liability for any loss prior to the effective date of withdrawal of the depository withdrawing from the collateral pool shall continue after the effective date of the withdrawal. The board may establish minimum collateral and reporting requirements sufficient to meet the needs to satisfy any potential contingent liability of a withdrawing qualified public depository.



§ 9-4-518 - Reports of qualified public depositories.

(a) Within fifteen (15) days after the end of each calendar month, or when requested by the state treasurer, each qualified public depository shall submit to the state treasurer a written report, under oath, indicating the average daily balance of all secured public deposits held by it during the month, the average monthly balance of all public deposits held for the previous twelve (12) calendar months, and any other information that the state treasurer determines necessary to administer this part.

(b) In addition to the report required in subsection (a), each qualified public depository shall submit to the state treasurer:

(1) If requested by the board or the state treasurer, a copy of the quarterly report of condition required by the Federal Deposit Insurance Act, compiled in 12 U.S.C. § 1817 et seq., if such depository is a bank;

(2) A schedule of financial information as determined by the board taken from the quarterly report on condition required by the Federal Deposit Insurance Act, if such depository is a bank;

(3) If requested by the board or the state treasurer, a copy of the monthly and quarterly reports required to be filed with the office of thrift supervision, or such other federal regulator by whatever name called, if such depository is a savings institution; and

(4) A schedule of financial information as determined by the board taken from the monthly and quarterly reports required to be filed with the office of thrift supervision, or such other federal regulator by whatever name called, if such depository is a savings institution.

(c) In addition to the requirements of subsection (a), the following forms shall be made under oath:

(1) The contingent liability agreement;

(2) The depository pledge agreement; and

(3) The public depository change of name, address and charter of institution.

(d) Any information contained in a report by a qualified public depository required under this part or any rule adopted under this part, which is confidential by any law of the United States or of this state, shall be considered confidential and not subject to dissemination to anyone other than the state treasurer and the board under this part, and the comptroller of the treasury, or the comptroller of the treasury's designated representatives, for purposes of audit. The confidentiality of such information shall be maintained by the comptroller of the treasury in the same manner as the comptroller maintains the confidentiality of working papers which are not subject to § 10-7-503. It is the responsibility of each qualified public depository from which information is required to inform the state treasurer of information that is confidential, and the state treasurer does not have a duty to inquire into whether information is confidential.

(e) Section 10-7-503 shall not apply to information deemed confidential as provided in subsection (d). All meetings of the board wherein such information is discussed shall be exempt from title 8, chapter 44.



§ 9-4-519 - Requirements for public depositors.

(a) Public depositors shall comply with the following requirements:

(1) A public depositor shall ensure that the name of the public depositor is on the account or certificate provided to the public depositor by the qualified public depository in a manner sufficient to disclose the identity of the public depositor; and

(2) A public depositor who sustained a loss occasioned by a default or insolvency of a qualified public depository that was not satisfied pursuant to § 9-4-512 shall notify the state treasurer of that fact within three (3) business days after receiving actual notice of the default from publications made pursuant to § 9-4-513(a).

(b) If a public depositor does not comply with subdivision (a)(1), the pool shall not be liable for the loss incurred to that particular account created by the public depositor. The waiver of immunity provided in § 9-4-520 shall be ineffective as to that public depositor for such account.



§ 9-4-520 - State and public depositors not liable -- Exception.

Under no circumstance is the state, or any state agency, or public depositor, liable for all or any portion of any loss resulting from the default or insolvency of a qualified public depository except as provided in § 9-4-519(b).



§ 9-4-522 - Deposits of funds -- Operating expenses.

Any fees collected under this part shall be paid into the treasury of the state, and the same are hereby appropriated exclusively to the department of the treasury to be used in carrying out this part.



§ 9-4-523 - State treasurer empowered to act as successor pledgee.

(a) At such time as a public depository joins the collateral pool, the state treasurer is empowered to assume responsibility as successor pledgee of any and all collateral pledged on or after July 1, 1992, to individual public depositors by that public depository. The state treasurer is further empowered to assume responsibility as successor pledgee of any and all collateral pledged prior to July 1, 1992, to individual public depositors by such public depository, upon the written consent of the public depositors.

(b) Upon assuming responsibility as successor pledgee as provided in subsection (a), the state treasurer is empowered to sign such documents on behalf of individual public depositors as may be required by a trustee custodian.






Part 6 - Disbursement and Investment of State Funds

§ 9-4-601 - Disbursements, investments and transfers of funds, generally.

(a) (1) No money shall be drawn from the state treasury except in accordance with appropriations duly authorized by law. Every disbursement from the state treasury, except as hereinafter provided, shall be upon the authorization of the commissioner of finance and administration, which authorization shall be in the form of a warrant, drawn in favor of the payee, and the warrant shall, upon being signed by the commissioner and delivered to the payee, become a draft on the treasury of the state. Electronic transfer of funds, in lieu of a warrant, may be utilized when such use is deemed by the commissioner and the state treasurer to be in the best interest of the state. When this method of disbursement is utilized, the commissioner shall authorize such transfer in writing, and the state treasurer shall accept such written advice in lieu of a warrant.

(2) Notwithstanding title 66, chapter 29, warrants, drafts, and checks drawn on the state treasury that have not been redeemed within twelve (12) months of issue date shall be cancelled and written off the state's books, with the funds reverting to the fund of issue. Subsequent claims by the payee of said instruments shall be honored upon receipt of documentation to substantiate the claim. The commissioner of finance and administration and the state treasurer shall ensure the state's compliance with the unclaimed property law.

(b) The commissioner may, with the approval of the state treasurer and the comptroller of the treasury, authorize warrants as set forth in subsection (a) to be issued on the commissioner's behalf by another state official or by a third party pursuant to contract with the state. In exercising discretion pursuant to this subsection (b), the commissioner shall set out in writing such commissioner's authorization and the limitations and restrictions upon that authorization.

(c) All state money in any depository of the state government shall stand on the books of the depository to the credit of the state treasurer. Transfer of funds between depositories, in order to facilitate a concentration of funds for immediate investment, or payment of state obligations pursuant to subsection (a), shall be made by electronic transfer of funds or in accordance with such other procedures authorized by the state treasurer and approved by the commissioner and the comptroller of the treasury.

(d) The state treasurer is specifically authorized to purchase investments which are otherwise authorized by law or by authority delegated to the state treasurer pursuant to § 9-4-602 by electronic transfer of funds or in accordance with such other procedures authorized by the state treasurer and approved by the commissioner and the comptroller of the treasury.

(e) Whenever electronic transfer of funds is used for the purpose authorized by this section, such electronic funds transfer shall be made through the federal reserve system upon instructions of the state treasurer confirmed by written documentation, or by magnetic tape, disc or other medium designed for electronic communication. Copies of such written documentation or electronic communication shall be furnished immediately to the commissioner and shall contain a full description of the transaction in a form acceptable to the commissioner.



§ 9-4-602 - Investment of state funds.

(a) (1) (A) It is the policy of the state of Tennessee that all funds in the state treasury shall be invested by the state treasurer to the extent practicable.

(B) (i) Investments shall be made in accordance with policy guidelines approved by resolution of the state funding board, which may authorize investment in any of the following:

(a) Bonds, notes and treasury bills of the United States or other obligations guaranteed as to principal and interest by the United States or any of its agencies;

(b) Obligations guaranteed as to principal and interest by the federal home loan mortgage corporation, federal national mortgage association, student loan marketing association and other United States government-sponsored corporations;

(c) Repurchase agreements for obligations of the United States or its agencies;

(d) Certificates of deposit in banks and savings and loan associations recognized as state depositories pursuant to § 9-4-107; provided, that certificates of deposit are collateralized in accordance with § 9-4-403;

(e) Prime commercial paper which shall be rated in the highest category by at least two (2) commercial paper rating services;

(f) Prime banker's acceptances that are eligible for purchase by the federal reserve system; and

(g) Securities lending agreements whereby securities may be loaned for a fee; provided, that eligible collateral as defined in § 9-4-103 whose market value is at least equal to one hundred two percent (102%) of the value of the borrowed securities shall be required for each loan. For purposes of this provision, "eligible collateral" includes cash collateral which is equal to at least one hundred percent (100%) of the market value of the borrowed securities. Institutions and other entities governed by the board of trustees of the University of Tennessee or the board of regents do not have the authority to use the investment vehicle established pursuant to this subdivision (a)(1)(B)(i)(g).

(ii) Investment in the instruments authorized in subdivisions (a)(1)(B)(i)(e)-(g) shall be prohibited until the state funding board adopts a resolution approving policy guidelines authorizing use of such investment instruments. Such policy guidelines shall include limitations on the amount of funds which may be invested in instruments authorized pursuant to subdivisions (a)(1)(B)(i)(e)-(g).

(C) Included within the policy guidelines approved by the funding board shall be the procedure for determining the interest rate to be paid on investments of the treasury. Each time interest rates are changed, pursuant to the policy, the state treasurer shall report the change to the other members of the funding board.

(2) In lieu of actual physical delivery of investments purchased pursuant to this section, the state treasurer may accept trust receipts therefor as provided in § 9-4-408.

(b) (1) In addition to the authority granted in subsection (a), the state funding board may, by resolution duly adopted, authorize the state treasurer to invest so much cash in the state treasury as it may deem appropriate in obligations of the state or any agency of the state maturing in not more than one (1) year from the date of such investment; provided, that the funding board has determined that such obligations could not otherwise be sold in traditional markets at reasonable rates of interest; and provided further, that the yield on such obligations is equal to or greater than, in the determination of the funding board with the concurrence of the state treasurer, the yield of other obligations in which the state could invest at that time under subsection (a). The funding board may, by resolution, establish guidelines and, within such guidelines, delegate the investment authority hereby conferred to the state treasurer. Such obligations, when so purchased, shall be turned over to the state treasurer, whose official bond shall be security for the safekeeping of such obligations. In lieu of actual physical delivery of such obligations so purchased, the state treasurer may accept trust receipts as provided in § 9-4-408.

(2) The funding board and the governing boards of the respective state agencies may authorize the sale of obligations of the state and state agencies, respectively, to the state pursuant to the terms and conditions set forth in this section.

(c) (1) The state funding board is authorized to establish policy and procedure for investment of bond proceeds, as defined in subdivision (c)(2), in guaranteed investment contracts, including security requirements, if any. Prior to the adoption or promulgation by the state funding board of such policy and procedures, the entities listed in this subsection (c) may enter into such investments to the extent otherwise authorized by law. Nothing in this subsection (c) is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for an investment entered into prior to the adoption or promulgation by the state funding board of such policies and procedures.

(2) "Bond proceeds" means the proceeds from the sale of bonds, notes, and other obligations issued by the state funding board, the state school bond authority, the local development authority, state housing development agency and the state veterans' homes board, and reserves and funds maintained for debt service purposes.

(3) A guaranteed investment contract is an authorized investment for bond proceeds if the guaranteed investment contract:

(A) Has a defined termination date no later than five and one half (5 1/2) years from the date of issuance of the debt obligations, except for funds held in a debt service reserve fund, which shall be no later than the final maturity of the debt obligations; and

(B) Complies with standards in the policy established by the state funding board, including creditworthiness.

(4) The governing body of the entity shall, in the resolution or action authorizing the issuance of bonds, expressly authorize guaranteed investment contracts as an eligible investment.

(d) In addition to the authority granted in subsection (a), the state funding board may, in accordance with policy guidelines approved by resolution of the board and duly acknowledged by the finance, ways and means committees of the house of representatives and the senate, authorize the state treasurer to enter into short-term arrangements or obligations not authorized elsewhere in this section for the sole purpose of meeting the liquidity needs of the pooled investment fund. The state treasurer shall report any such arrangements to the finance, ways and means committees of the house of representatives and the senate. Such arrangements or obligations shall not be used for the purposes of speculation, but shall only be used to meet operational liquidity requirements.



§ 9-4-603 - Pooled investment fund.

(a) There is hereby established the "pooled investment fund" for the purpose of receiving and investing any money in the custody of any officer or officers of the state unless prohibited by statute to be invested.

(b) Participants in the fund under this section shall be deemed to be the general fund of the state and any department or agency of the state which is required by court order, contract, state or federal law or federal regulation to receive interest on invested funds and which are authorized by the state treasurer to participate in the fund.

(c) The state treasurer shall administer the pooled investment fund on behalf of the participants in accordance with § 9-4-602 and shall have the authority to establish accounts and different classes of shares within the fund.

(d) All investments purchased belong jointly to the participants in the fund and the participants will share capital gains, income, and losses pro rata.

(e) The state shall keep a separate account, designated by name and number of each participant. Individual transactions and totals of all investments belonging to each participant shall be recorded in the accounts.

(f) The state shall report monthly to every participant having a beneficial interest in the pooled investment fund. The report shall show the changes in investments made during the preceding month.

(g) The state treasurer shall establish a revolving account, under the state treasurer's custody, to defray administrative costs of the pooled investment fund. The state treasurer may deduct from each participant's pro rata earnings through the fund a reasonable charge for administering the fund. In the event that the state treasurer does deduct an administrative fee, it shall be deposited and expended through the revolving account.

(h) As the administrator of the pooled investment fund, the state treasurer is authorized to receive, invest and distribute a participant's funds by means of an electronic transfer or other reasonable methods. The state funding board may establish limits, restrictions or conditions on the acceptance of moneys into the fund and the withdrawal of moneys from the fund.

(i) At any time, a participant in the fund may request the return of its principal investment or investment income or both; however, a redemption of shares does not guarantee that a participant will receive the entire amount of the principal investment or investment income or both.



§ 9-4-604 - Payments to debtor of state.

No person shall draw any money from the public treasury until all debts, dues, and demands owing by such person to the state are first liquidated and paid off. The commissioner of finance and administration shall not issue any warrant upon the treasury in favor of a person in default until all of such person's arrearages to the treasury are audited and paid, otherwise than by allowing such defaulter or delinquent credits on the amounts of such person's delinquencies for such sum or sums as may at any time be due and owing to such person from the treasury. Notwithstanding the provisions of this section to the contrary, the commissioner may issue such a warrant upon the commissioner's determination that refusing to issue such a warrant would result in an interruption of essential services.



§ 9-4-605 - Issuance of duplicate warrants.

The commissioner of finance and administration may issue a duplicate warrant to any person to whom an original warrant was issued and which was lost, mislaid, or destroyed, in accordance with procedures established by the commissioner and approved by the state treasurer and comptroller of the treasury.



§ 9-4-606 - Appropriation release requirements.

(a) The commissioner of finance and administration is authorized to require the preparation and submission of work programs, financial reports and any other fiscal information the commissioner deems necessary before releasing any appropriations or grant to any agency, association, district, center, or other organization that is not under the direct control of an executive department or agency of state government.

(b) The comptroller of the treasury is authorized and empowered to audit the fiscal records of any such agency, association, district, center or other such organization receiving state appropriations or grants.



§ 9-4-607 - Refunds of erroneously paid amounts.

With respect to any revenues or receipts collected by any department or agency with the exception of those collected by the department of revenue, other provisions of the law to the contrary notwithstanding, such amounts as are determined to have been erroneously paid may be refunded by such procedure as shall be developed by the commissioner of finance and administration and approved by the comptroller of the treasury.



§ 9-4-608 - Intermediate-term investment fund.

(a) The state funding board shall determine whether a need exists for a longer-term investment fund for funds in the custody of the state treasurer. Upon determining that such a need exists, the state funding board may, by resolution duly adopted, create an intermediate-term investment fund as an additional investment vehicle for money in the custody of any department or agency of the state which is required by court order, contract, state or federal law or federal regulation to receive interest on invested funds. The funding board shall establish the terms of participation in the fund, and shall set the minimum and maximum amounts which may be invested in the fund by each participant. The investment fund shall be administered by the state treasurer within the guidelines established by the funding board.

(b) The authorized instruments for investment in the intermediate-term investment fund shall be those instruments contained in § 9-4-602, as well as the pooled investment fund set forth in § 9-4-603.

(c) Any department or agency of the state which is required by court order, contract, state or federal law or federal regulation to receive interest on invested funds may apply with the state treasurer to participate in the fund. Upon approval of any such application and upon investment of cash in the fund, the respective department or agency shall be deemed a participant in the fund. The general fund of the state may also participate in the fund. A participant may invest its cash for any length of time in the fund; provided, that the funding board may establish restrictions for withdrawal and/or penalties for early withdrawal.

(d) All securities purchased shall belong jointly to the participants in the fund and the participants will share capital gains, income, and losses pro rata.

(e) The state treasurer shall keep a separate account, designated by name and number of each participant. Individual transactions and totals of all investments belonging to each participant shall be recorded in the accounts.

(f) The state treasurer shall report monthly to every participant having a beneficial interest in the intermediate-term investment fund. The report shall show the changes in investments made during the preceding month.

(g) The state treasurer shall establish a revolving account, under the state treasurer's custody, to defray administrative costs of the investment fund. The state treasurer may deduct from each participant's pro rata earnings through the fund, a reasonable charge for administering the fund. In the event that the state treasurer does deduct an administrative fee, it shall be deposited and expended through the revolving account.

(h) The county legislative body shall determine whether a need exists for a longer-term investment for funds in the custody of the county trustee. Upon determining that such a need exists, the county legislative body may, by resolution duly adopted, authorize the county trustee to invest county funds in the state intermediate-term investment fund, notwithstanding § 5-8-301. The resolution shall contain a disclosure statement as the treasurer shall periodically require. County investments in the state intermediate-term investment fund shall be administered by the county trustee within the guidelines established.

(i) Notwithstanding § 5-8-301, any entity that is eligible to participate in the pooled investment fund codified in § 9-4-603 may participate in the state intermediate-term investment fund.

(j) Local governments may invest in the intermediate-term investment fund by having the local government's legislative body, council, commission or other authorizing individual or authorizing governing body submit a duly adopted resolution to the state treasurer demonstrating its authority to participate, along with any other documents required by the state treasurer. The resolution shall contain a disclosure statement as the state treasurer shall periodically require.

(k) As the administrator of the intermediate-term investment fund, the state treasurer is authorized to receive, invest and distribute a participant's funds by means of an electronic transfer or other reasonable methods. The state funding board may establish limits, conditions or restrictions on the acceptance of moneys into the fund and the withdrawal of moneys from the fund.



§ 9-4-609 - Restriction on expending public funds for advertising or public relations.

(a) As used in this section, "public funds" means state revenues appropriated in the general appropriations act.

(b) The general assembly finds that it is the public policy of this state that public funds shall not be obligated nor expended, nor shall a contract be entered into with an advertising, government affairs, or public relations firm, to promote, achieve, establish or restore a favorable relationship with the Tennessee public solely related to the image of any department, agency or office of the legislative, judicial or executive branch of government, when such advertising or public relations material, advertisement or communication provides no useful information, service or benefit to the public, unless such expenditure is included as a specific identifiable item in the general appropriations act.

(c) The board of regents and the board of trustees shall develop policies governing the expenditure of public funds which, while promoting the respective institutions of higher education included within their systems and adequately informing the general public about the specific educational opportunities, nature and uniqueness of each institution, are not used to represent the institution as being superior to any other specific state public institution of higher education.

(d) If a governmental entity has entered into a contract that includes the expenditure of funds prohibited under this section, the governmental entity shall immediately exercise any available cancellation clause in such contract that may be exercised related to such advertising or public relations material or communication.

(e) Nothing in this section shall apply to funds appropriated in the general appropriations act to promote state agriculture, industry, trade, commerce, tourism or recreation or to participate in or promote conferences, training or similar meetings.



§ 9-4-610 - Tennessee interagency cash flow committee.

(a) There is hereby created the Tennessee interagency cash flow committee, as an interagency committee, for the purpose of establishing, compiling and maintaining an eighteen-month forward rolling cash flow projection that projects on a monthly basis all material sources and all material uses of pooled investment fund cash projected to be received and expended by the state.

(b) The committee shall consist of two (2) members of the treasury department staff designated by the state treasurer, two (2) members of the comptroller of the treasury staff designated by the comptroller, one (1) member of the department of finance and administration staff designated by the commissioner of finance and administration and one (1) member of the department of revenue staff designated by the commissioner of revenue. The state treasurer shall designate the chair from among the membership of the committee. All members of the committee serve at the will and pleasure of the authority designating such member.

(c) The committee shall meet on the call of the chair, but no less often than bi-monthly in such place and such time as the chair shall designate. The presence of a majority of the membership of the committee shall constitute a quorum. All actions of the committee shall be adopted upon a majority vote of the members of the committee who are participating in a meeting.

(d) The committee shall, from time to time, determine the materiality of all items of sources and uses to be furnished by state entities, the materiality of those items to be included in the cash flow projection, the format of the cash flow projection, the categories of sources and uses to be included in such projection and any notes or explanatory statements to be included in the projection. The state tax revenue components of the projection shall be based on the official revenue estimates of the department of finance and administration in monthly units.

(e) All state departments, agencies, boards, commissions, bureaus and instrumentalities, except the Tennessee board of regents and the University of Tennessee, shall promptly furnish to the committee periodically, or as otherwise requested, all requested information relating to sources and uses of pooled investment fund cash (historical and/or projected) in such form and format as the committee shall direct and which the committee deems necessary for the compilation and maintenance of the cash flow and state general fund earnings projections. Such requested information shall include estimates and other items necessary for projecting cash flow and earnings information relative to the various interest-bearing funds and accounts within the pooled investment fund, as well as information relative to the funds and amounts comprising the general fund's share of the pooled investment fund.

(f) Commencing July 1, 2014, the state treasurer shall post monthly on the public web site of the treasury department the latest version of the cash flow projection and any notes or explanatory statements accompanying such projection.



§ 9-4-611 - Compensation of members of state boards and commissions.

Notwithstanding any law to the contrary, no member of any state board or commission established by law or pursuant to law, which receives an appropriation, regardless of the source of funding, shall receive any compensation, whether denominated per diem or by whatever name called, except for days in which such member actually works four (4) or more hours performing duties directly relating to that board's or commission's activities or for time or days spent attending meetings of that board or commission. This section shall not preclude payment of salaries which are set by law in annual or monthly amounts. The chair or head of each board or commission, the department head to which such board or commission is attached administratively, and the commissioner of finance and administration shall prescribe procedures to contain, as a minimum, a certification of time worked by each member claiming compensation






Part 7 - Local Government Investment Pool

§ 9-4-701 - Purpose and findings.

The purpose of this part is to enable public entities in Tennessee to participate together in providing maximum opportunities for the investment of idle public funds. The general assembly finds and declares that the public interest is satisfied by providing maximum investment of idle funds, thereby reducing the need for imposing additional taxes.



§ 9-4-702 - Creation.

A local government investment pool is hereby created consisting of the aggregate of all funds from local governments that are placed in the custody of the state treasurer or the agents of the state treasurer for investment, reinvestment and the administration of the fund.



§ 9-4-703 - Advisory committee.

The members of the state funding board created by § 9-9-101 shall serve in an advisory capacity to the state treasurer in all matters pertaining to the local government investment pool.



§ 9-4-704 - Commingling with state funds -- Interest -- Charges -- Accounts -- Reports.

(a) Funds in the local government investment pool established by this part may be commingled, for investment purposes, with state funds held in the pooled investment fund created under § 9-4-603 or may be maintained in a separate pool that is subject to the provisions set forth in §§ 9-4-602 and 9-4-603. The state funding board shall determine whether the funds shall be commingled with the pooled investment fund or maintained in a separate pool. The local government investment pool funds shall be commingled with the pooled investment fund unless the state funding board decides otherwise. The commingling of the local government investment pool with the pooled investment fund for investment purposes shall not prohibit the funds from being established as two (2) separate funds and accounted for separately with accurate and detailed accounting records. As the administrator of the local government investment pool, the state treasurer is authorized to receive, invest and distribute a participant's funds by means of an electronic transfer or other reasonable methods. The state funding board may establish limits, conditions or restrictions on the acceptance of moneys into the fund and the withdrawal of moneys from the fund.

(b) The state treasurer may deduct from each participant's pro rata earnings through the fund a reasonable charge for administering the fund. In the event that the state treasurer does deduct an administrative fee, it shall be deposited and expended through the revolving account established in § 9-4-603(g).

(c) A separate account designated by name and number for each participant in the fund shall be kept to record individual transactions and totals of all investments belonging to each participant.

(d) A monthly report showing the changes in investments made during the preceding month shall be furnished to each participant having a beneficial interest in the investment pool.



§ 9-4-705 - State assistance.

The state treasurer is authorized to assist local governments in investing funds that are temporarily in excess of operating needs by:

(1) Explaining investment opportunities to such local governments through publication and other appropriate means;

(2) Acquainting such local governments with the state's practice and experience in investing short-term funds; and

(3) Providing technical assistance in investment of idle funds to local governments that request such assistance.



§ 9-4-706 - Safekeeping and servicing of securities.

(a) The state treasurer is authorized to open such accounts as are permitted by the federal reserve for the safekeeping and other servicing of securities of local governments, and to enter into agreements with local governments to provide for such services as may be permitted by the federal reserve.

(b) The state treasurer is further authorized to deduct reasonable charges for the services provided pursuant to this section from the participating local government's account in the local government investment pool established pursuant to this part.



§ 9-4-707 - Electronic transfer of funds and reports -- Waiver.

Commencing on July 1, 2011, each local government participating in the local government investment pool shall electronically transfer to the local government investment pool any funds for which the local government desires to be invested or reinvested pursuant to this part. Such local governments shall also electronically file any report or other document with which such electronically transferred payment is associated or on which credit for the payment electronically transferred is taken. In extenuating circumstances, the state treasurer has discretionary authority to waive the requirements of this section with respect to any local government. To obtain a waiver, the local government shall demonstrate in writing to the treasurer that such circumstances exist.






Part 8 - State Trust of Tennessee

§ 9-4-801 - Creation -- Trust company.

(a) There is hereby created the state trust of Tennessee, herein sometimes referred to as the trust company. A public corporation and instrumentality of the state, the trust company is deemed to be acting in all respects for the benefit of the people of the state and is deemed to be serving a public purpose in the performance of the essential public functions entrusted to it.

(b) The trust company may begin operations at any time after March 27, 1978, upon filing of the trust company charter with the secretary of state. The charter shall also be recorded in the office of the register of deeds of Davidson County, in which shall be located the principal office of the trust company.

(c) The trust company and its corporate existence shall continue until terminated by law.



§ 9-4-802 - Purpose.

The purpose of the trust company is to enable the state treasurer to perform efficiently and economically the duty of managing, disbursing, transferring, and investing public funds and thereby to benefit all of the people of the state.



§ 9-4-803 - Powers.

The trust company may:

(1) Enter into contracts, trust agreements, and other fiduciary instruments;

(2) Adopt, use and display a corporate seal;

(3) Adopt and amend bylaws, rules and regulations for carrying out the purposes of this part;

(4) Receive, transfer and disburse money and other property on behalf of the state, the Tennessee consolidated retirement system, and such other governmental agencies and instrumentalities whose funds are managed by the state treasurer;

(5) Subscribe to the stock of the appropriate federal reserve bank;

(6) Issue capital stock in an amount deemed necessary to obtain the services of the federal reserve system;

(7) Manage and invest money and other property on behalf of the state; and

(8) Have such powers as are necessary and convenient to carry out the purpose for which the trust company is organized.



§ 9-4-804 - Restriction on purposes and powers.

It is not the purpose of the trust company to engage in commercial banking activity or private fiduciary activity; accordingly, the trust company shall not be empowered to accept deposits, or to make loans, or to act as fiduciary for any private person, association or corporation.



§ 9-4-805 - Corporate name.

The board of directors of the trust company has the power to change the name "state trust of Tennessee" to a different name if, in the opinion of the board or a regulatory agency, such a change is necessary or desirable in permitting the trust company to fulfill its corporate purposes.



§ 9-4-806 - Directors.

The state treasurer, comptroller of the treasury, secretary of state, commissioner of financial institutions, and commissioner of finance and administration, or their designees, shall serve as directors of the trust company, and the state treasurer shall serve as chair of the board of directors.



§ 9-4-807 - Exemption from taxation.

As the trust company is formed for a valid public purpose and is exercising its powers for the benefit of the people of the state, the trust company, and its capital stock, and all properties at any time owned by it or held by it in a fiduciary capacity, and the income therefrom, shall be exempt from taxation by the state or any local unit, or subdivision, or instrumentality of the state.



§ 9-4-808 - Capitalization.

The trust company shall have such capital stock as required by the federal reserve system in order for the trust to obtain the services of the federal reserve system. The capital stock of the trust company shall be held by the members of the board of directors, and their successors in office, by virtue of their incumbency in such offices. The state treasurer and the commissioner of finance and administration, with the approval of the comptroller of the treasury, are hereby authorized to invest idle treasury funds and/or idle retirement system funds in the trust company to provide sufficient funds for capitalization requirements.



§ 9-4-809 - Earnings -- Repayment of capital loans.

Earnings of the trust company attributable to its capital shall be repaid to the state treasury and the Tennessee consolidated retirement system until the capital loan of each is repaid in full. Earnings attributable to capital thereafter, and all investment earnings of the trust company, shall be distributed to the state treasury, the Tennessee consolidated retirement system, and such other governmental agencies or instrumentalities as required by law, in proportion to the amount of principal held by the trust company for each agency.



§ 9-4-810 - Annual reports and audits.

The trust company shall promptly, following the close of each fiscal year, submit an annual statement of operations to the board of directors for inclusion in the state treasurer's annual report. An audit of the trust company's records and accounts shall be made in conjunction with the periodic audits of the department of the treasury by the comptroller of the treasury. All audits performed by the internal audit staff of the trust company shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 9-4-811 - Construction with other laws.

Insofar as the provisions of this part are inconsistent with any other law, general, special, or local, the provisions of this part are controlling.



§ 9-4-812 - Liability -- Actions under contracts.

(a) Notwithstanding any other statute to the contrary, the state trust and the state of Tennessee are liable in accordance with the provisions of contracts between the state trust and the federal reserve bank of Atlanta or any other federal reserve bank, which contracts have been duly authorized by its board of directors and further its statutory purposes. In addition, the state trust and the state of Tennessee are liable under such contracts in accordance with the terms therein, which terms may incorporate obligations imposed under state law and federal regulations. Such contracts may contain agreements to indemnify for costs and attorneys' fees.

(b) To the extent of its contracts with the federal reserve bank of Atlanta or any other federal reserve bank, the state trust and the state of Tennessee may sue and be sued in federal district court or any other court of competent jurisdiction, for all remedies provided in such contracts, state law and federal regulations. Any action brought under such contract is subject to the statute of limitations prevailing in such jurisdiction. This provision does not alter or affect the immunity accorded to state officials and employees under state law.






Part 9 - State Office Buildings and Support Facilities Revolving Fund

§ 9-4-901 - Created.

There is hereby created within the general fund a special account to be known as the "state office buildings and support facilities revolving fund."



§ 9-4-902 - Unencumbered funds and unexpended balance.

Any unencumbered funds and any unexpended balance of the fund remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward until expended in accordance with this part.



§ 9-4-903 - Interest.

Interest accruing on investments and deposits of the fund shall be returned to the fund and remain a part of the fund.



§ 9-4-904 - Investments -- Administration of fund.

Moneys in the fund shall be invested by the state treasurer for the benefit of the fund pursuant to § 9-4-603. The fund shall be administered by the commissioner of general services in accordance with policy established by the state building commission.



§ 9-4-905 - Purpose of fund.

The state office buildings and support facilities revolving fund is to provide for:

(1) Operating expenses for office buildings and support facilities;

(2) Debt service payments on general obligation bonds authorized to build or acquire office buildings and support facilities;

(3) Routine maintenance expenditures on office buildings and support facilities;

(4) Major maintenance and renovation projects for office buildings and support facilities as approved by the state building commission;

(5) Relocation expenses for state agencies;

(6) Payments for leased space occupied by state agencies; and

(7) Payments to build or acquire buildings or support facilities as approved by the state building commission.



§ 9-4-906 - Deposits.

Notwithstanding any law to the contrary, there shall be deposited in the fund any and all appropriations made either in the general appropriations act, including any rents for leased state facilities covered by the fund, or in any other act which is for the purpose of funding the items listed in § 9-4-905.



§ 9-4-907 - Lease payments.

Lease payments for space occupied by state agencies, including the legislative and judicial branches, shall be established by policy issued by the commissioner of general services and approved by the state building commission; provided, however, that until such time as a policy shall be issued by the commissioner of general services and approved by the state building commission, the policy formerly issued by the commissioner of finance and administration and approved by the state building commission shall remain effective. The lease payments shall be paid to the fund.






Part 51 - State Budget and Appropriations

§ 9-4-5101 - Items set forth in budget.

(a) The budget of the state government shall present a complete financial plan for the ensuing fiscal year, which plan shall set forth all proposed expenditures for the administration, operation, and maintenance of the several departments, institutions, offices and agencies of the state government, the interest and debt redemption charges during the fiscal year.

(b) The budget shall also present proposals for capital projects to be undertaken or completed during the ensuing year, and the means of financing such projects.

(c) In addition thereto, the budget shall set forth the anticipated revenues of the state government and any other means of financing the expenditures proposed for the ensuing fiscal year.

(d) [Deleted by 2013 amendment, effective April 19, 2013.]



§ 9-4-5102 - Performance-based program budgeting.

It is the intent of the general assembly that, to the extent practicable, the budget of the state government shall be prepared using performance data and other relevant program measures. The goals for such budget shall include:

(1) For each budget unit, detailed statements identifying all substantial aspects of agency operations, priorities, and activities, to specifically include:

(A) A description of the objective or objectives of each program;

(B) A description of the activity or activities which are intended to accomplish each objective;

(C) Indicators of quantity and quality of performance of these activities; and

(D) The level of effort required to accomplish each activity in terms of funds and personnel; and

(2) A summary statement incorporating the information in subdivision (1) for the current and one (1) prior fiscal year for each budget unit and detailed statements of the sources of funding for all fiscal years presented.



§ 9-4-5103 - Estimates by departments -- Classification of expenditures.

(a) On or before December 1 of each year, all departments, offices, and agencies of the state government shall prepare on blanks furnished to them by the commissioner of finance and administration, and submit to such officer, estimates of their expenditure requirements for the next fiscal year compared with the corresponding figures of the last completed fiscal year and estimated figures for the current fiscal year. The expenditure estimates shall be classified to set forth the data by funds, organization units, character and objects of expenditure; the organization units may be subclassified by function and activities, or in any other manner at the discretion of the commissioner.

(b) Any state agency subject to part 56 of this chapter shall include with its budget request the performance measures and standards required by § 9-4-5606.



§ 9-4-5104 - Revenue estimates.

On or before January 1 of each year, the commissioner of finance and administration shall prepare revenue estimates for the current fiscal year and for the next fiscal year for inclusion in the budget. The revenue estimates shall be classified so as to show the receipts by funds, organization units, and sources of income.



§ 9-4-5105 - Review of estimates -- Transmittal of budget document -- Governor's power to amend the budget not restricted or prohibited.

(a) The governor, with the assistance of the commissioner of finance and administration, shall review the estimates, altering, revising, increasing, or decreasing the items of the estimates as the governor may deem necessary in view of the needs of the various spending agencies and the total anticipated revenues of the state government during the ensuing fiscal year.

(b) The commissioner, at the instance of the governor, shall then prepare a budget document in the form required by this chapter, and the governor shall transmit such document in printed form to the general assembly prior to February 1, each year unless the general assembly, by joint resolution, authorizes transmittal by a later date; provided, that a governor in the first year of such governor's term in office is required to transmit such budget document in printed form to the general assembly prior to March 1 of that year, unless the general assembly, by joint resolution, authorizes transmittal by a later date.

(c) Nothing contained in § 16-3-803(l) or any other law shall be construed to restrict or prohibit the governor's authority to revise the budget, submitted pursuant to §§ 16-3-803(l) and 9-6-103, for maintenance and operation of the state court system, and such budget or revised budget shall be included within the budget document required by this section.



§ 9-4-5106 - Form and contents of budget document -- General appropriations bill.

(a) The budget document, presenting the financial plan of the state government for the next fiscal year, shall be set up in three (3) parts, the nature and contents of which are as follows:

(1) (A) Part 1 shall consist of a budget message by the governor which shall outline the financial policy of the state government for the ensuing fiscal year, describing in connection therewith the important features of the financial plan; it shall also embrace a general budget summary setting forth the aggregate figures of the budget in such manner as to show the balances, relations between the total proposed expenditures and the total anticipated revenues, together with the other means of financing the budget for the next fiscal year, contrasted with the corresponding figures for the last completed fiscal year and for the fiscal year in progress. The general budget summary shall be supported by explanatory schedules or statements, classifying the expenditures contained therein by organization units, objects and funds and the income by organization units, sources, and funds;

(B) Part 1 also shall include a schedule on tax exemptions, identifying, to the extent practicable, all exemptions from state taxes and estimating the amount of revenue which would be collected by the state in the ensuing fiscal year if the exemptions were not to exist. The schedule shall include an estimate for each such exemption. The estimates of such exemptions shall be based upon the revenue estimates included in the budget document;

(2) [Deleted by 2013 amendment, effective April 19, 2013.]

(3) Part 2 shall embrace the detailed budget estimates both of expenditures and revenues as provided in this chapter; it also shall include performance measures and standards required by § 9-4-5606; it shall also include a statement of the bonded indebtedness of the state government, showing the debt redemption requirements scheduled over the fiscal years until the final date of retirement, the net and gross debt of the state, and the condition of the sinking funds; in addition thereto, it shall contain any statements relative to the financial plan which the governor may deem desirable, or which may be required by the general assembly; and

(4) Part 3 shall embrace complete drafts of the budget bills, that is, the legislative measures required to give legal sanction to the financial plan when adopted by the general assembly. These bills shall include an appropriation bill, authorizing, by spending agencies and by funds, all expenditures of the state government for the next fiscal year, and such other bills as may be required to provide the revenues necessary to finance the budget. The governor shall submit these bills for introduction in both houses of the general assembly no later than fourteen (14) days after the budget document is transmitted or by the general bill cut-off date in the respective houses, whichever is later.

(b) The capital budget, to be included in part 2 of the budget document, shall contain funding for all capital outlay. Funding for all capital improvement projects of whatever amount and funding for each capital maintenance project of one million dollars ($1,000,000) or more shall be specified by project, by affected spending agency, and by funding sources, including state current funds, bonds, and other revenue. Funding for each capital maintenance project of less than one million dollars ($1,000,000) shall be specified in such detail in the budget document as the governor shall determine.



§ 9-4-5107 - Direct and continuing appropriations.

(a) By authorizing the issuance of debt that is not a liability of the state and the payment of debt service thereon by the state school bond authority in title 49, by the local development authority in title 4, by the housing development agency in title 13, and by the state veterans' homes board in title 58, the general assembly intends that such authorizations constitute:

(1) With respect to each debt issuer listed above, a direct and continuing appropriation to that debt issuer of its earnings, revenues or other assets for expenditures authorized by or pursuant to the respective enabling legislation and the authority to expend those funds in accordance with or pursuant to such legislation; and

(2) With respect to any public higher education entity whose contracts or agreements with the state school bond authority support the payment of such debt issuer's debt service, a direct and continuing appropriation to that entity of its earnings, revenues or other assets pledged or governed by such contracts or agreements and the authority to expend those funds in accordance with or pursuant to the respective contracts or agreements.

(b) Such funds are hereby appropriated on a direct and continuing basis to each debt issuer listed in subsection (a) and to each public higher education entity described in subsection (a) for such purposes.

(c) For purposes of this section, the term "revenues" includes amounts allowable, without regard to any offset, to any such debt issuers from the federal government with respect to qualified bonds.



§ 9-4-5108 - Form of appropriation bill -- Capital projects -- General legislation -- Contents of title.

(a) (1) The general appropriations bill, provided for in § 9-4-5106, shall be drawn in such form as to authorize only lump sum appropriations to meet the expenditure needs of the various spending agencies of the state government for the next fiscal year.

(2) For the expenses of operation and maintenance in each department, division, institution, office, or other agency, there shall be not more than two (2) appropriations, one (1) for personal services and one (1) for other expenses, which shall be allotted before becoming available for expenditure as provided in §§ 9-4-5109 -- 9-4-5113.

(b) Appropriations for capital improvement and capital maintenance projects shall be specified by state agency in lump sums consistent with capital improvement and maintenance projects detailed in the budget document.

(c) The appropriation bill shall not contain any provisions of general legislation.

(d) The title of any bill making appropriations from the treasury shall include the phrase, "This act makes appropriations for (here insert the object)." The title shall also state whether the act shall be for a limited period of time or for an indefinite period. If it is for a limited period of time, the title shall state that time period.

(e) Notwithstanding any other law to the contrary, the appropriations bill may specify incentives or disincentives relative to performance-based budgeting.



§ 9-4-5109 - Amendment of appropriation recommendations.

The governor may amend or supplement the governor's recommendations as to the general appropriations bill while it is before the general assembly.



§ 9-4-5110 - Work program -- Allotments.

(a) Not later than June 1 of each year, the governor shall require the head of each department, office, and agency of the state government to submit to the commissioner of finance and administration a work program for the ensuing fiscal year, such program to include all appropriations made by the general assembly to such department, office, or agency for its operation and maintenance and for capital projects, and to show the requested allotments of the appropriations by quarters for the entire fiscal year. The governor, with the assistance of the commissioner, shall review the requested allotments with respect to the work program of each department, office, or agency, and shall, if the governor deems it necessary, revise, alter, or change such allotments before approving them. The aggregate of such allotments shall not exceed the total appropriations made by the general assembly to the department, office, or agency for the fiscal year in question. The commissioner shall transmit a copy of the allotments as approved by the governor to the head of each department, office, or agency concerned. The commissioner shall thereupon authorize all expenditures to be made from the appropriations on the basis of such allotments and not otherwise.

(b) Notwithstanding subsection (a), the speakers of the senate and the house of representatives or, by joint delegation, their director of legislative administration; the chief justice or, by delegation, the administrative director of the courts; the attorney general and reporter; the secretary of state; the comptroller of the treasury; and state treasurer are authorized to revise their respective budgets and personnel authorizations within the appropriations made in the appropriations act and to submit those revised summaries to the commissioner of finance and administration, who shall approve the work program of those agencies, if within the amounts appropriated.



§ 9-4-5111 - Reserve allotment.

(a) In order to provide some degree of flexibility to meet emergencies arising during each fiscal year in the expenditures for operation and maintenance of the various departments, offices and agencies of state government, the commissioner of finance and administration, with the approval of the governor, may require the head of each department, office, or agency, in making the original allotments, to set aside a reserve, the exact amount of which shall be determined by the commissioner of finance and administration, of the total amount appropriated to the department, office, or agency.

(b) At any time during the fiscal year, this reserve or any portion of it may be returned to the appropriation to which it belongs and may be added to any one (1) or more of the allotments; provided, that the commissioner deems such action necessary, and any unused portion thereof shall remain at the end of the fiscal year as an unexpended balance of appropriation. Any unexpended and unencumbered balance of allotments at the end of each quarter shall be credited to the reserve set up for the fiscal year.



§ 9-4-5112 - Revision of work programs.

(a) The head of any department, office, or agency of the state government, whenever such head deems it necessary by reason of changed conditions, may revise the work program of such head's department, office, or agency at the beginning of any quarter during the fiscal year, and submit such revised program to the commissioner of finance and administration, with such head's request for a revision of the allotments of the remaining quarters of that fiscal year. If, upon such reexamination of the work program, the commissioner, with the approval of the governor, decides to grant the request for the revision of the allotments, the same procedure, so far as it relates to review, approval, and control, shall be followed as in the making of the original allotments.

(b) Revisions to the work programs of the secretary of state, comptroller of the treasury, and state treasurer shall be approved by the commissioner of finance and administration if submitted in accordance with the appropriations act, if within the amounts appropriated, and if submitted with the concurrence of the speaker of the senate and the speaker of the house of representatives.



§ 9-4-5113 - Certification of funds to meet obligations.

(a) No department or officer under such department shall enter into any contract, agreement, or obligation, involving the expenditure of money, unless the commissioner of finance and administration shall first certify that there is a balance in the appropriation from which such obligation is required to be paid, that is not otherwise encumbered to pay obligations previously incurred.

(b) Subsection (a) shall not apply to the general assembly, state court system, attorney general and reporter, district attorneys general, district public defenders, office of the post-conviction defender, secretary of state, comptroller of the treasury, and the state treasurer; provided, however, that the chief administrative officer for each of these agencies shall ensure, before entering into any contract, agreement, or obligation involving the expenditure of money, that there is a balance in the appropriation from which such obligation is required to be paid that is not otherwise encumbered to pay obligations previously incurred.

(c) All funds appropriated to the secretary of state, comptroller of the treasury, and state treasurer shall be administered in a ministerial capacity by the department of finance and administration in accordance with budgets and any revisions thereto of the respective entities for which such appropriations are made.



§ 9-4-5114 - Obligations after fiscal year prohibited -- Allotments required.

No appropriation shall confer authority to incur an obligation after the termination of the fiscal year to which it relates. No appropriation to any state department, institution, office, or agency, excepting the general assembly, shall become available for expenditure until allotted upon the basis of a work program, duly approved by the governor, as provided in §§ 9-4-5110 -- 9-4-5112.



§ 9-4-5115 - [Repealed.]

HISTORY: Acts 1989, ch. 339, §§ 1, 2; T.C.A. § 9-6-121; Acts 2002, ch. 875, § 7; repealed by Acts 2013, ch. 454, § 40, effective May 16, 2013.



§ 9-4-5116 - Abortion funding.

No state funds shall be expended to perform abortions. The limitations established in this section shall not apply to an abortion if:

(1) The pregnancy is the result of an act of rape or incest; or

(2) In the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless the abortion is performed.



§ 9-4-5117 - Certification of board fees -- Regulatory fees.

(a) Notwithstanding any law to the contrary, upon receiving from the commissioner of finance and administration the approved work program, as provided in § 9-4-5110, for the department of commerce and insurance, division of regulatory boards, and department of health, division of health-related boards, the commissioners of those departments shall certify by October 31 to the commissioner of finance and administration and, as applicable, to the director of the division of regulatory boards, as defined in § 4-3-1304, and to the director of the division of health-related boards, as defined in § 63-1-131, the total amount of board fee revenue required by each board for the current fiscal year, based on the approved work program. The commissioners of commerce and insurance and of health shall include the direct costs allocated to each board for the then-current fiscal year and shall reduce the certified amount by the amount of any excess fees from the immediately preceding two-year period, it being the legislative intent that fees and expenditures should be equal over a two-year period for each board, as provided in § 4-29-121. Such certification shall not preclude the retention of any board fee revenue estimated to be required for support of each board's operation for the then-current two-year period.

(b) (1) The fee established pursuant to the amounts certified as set forth in subsection (a) shall be designated as the board fee.

(2) In addition to the board fee, each regulatory board shall also assess a state regulatory fee in such amount as is set each year in the general appropriations act. The state regulatory fee shall be in lieu of any allocation of indirect costs that would otherwise be allocated to such boards.

(c) (1) Within sixty (60) days after receiving the certification of the amount of fees required by each board, the director of the division of regulatory boards and the director of the division of health-related boards shall provide the commissioner of finance and administration with an official estimate of fees to be collected by each board for the fiscal year.

(2) To the extent the estimate of fees for an individual board is less than the certified amount, the appropriation for that board shall be reduced in the amount of the deficiency, and the commissioner of finance and administration is directed to reduce the budget of the board accordingly.

(3) The general assembly may supplement any board's appropriation from fee revenue by an appropriation of tax revenue by making a specific appropriation of such tax revenue in the general appropriations act.



§ 9-4-5118 - State funds not to be expended to pay municipality's public indebtedness.

(a) No state funds shall be expended to pay the public indebtedness of any municipality; provided, however, that this subsection (a) does not preclude any municipality from utilizing its allocation of state-shared taxes for the purpose of paying its public indebtedness.

(b) As used in this section, unless the context otherwise requires:

(1) "Public indebtedness" means the bonds, notes or other evidence of indebtedness lawfully issued or assumed;

(2) "State departmental revenues" means:

(A) Earnings or charges for goods or services; or

(B) Donations, contributions or participation by political subdivisions, foundations, corporations, firms or persons;

(3) "State funds" means state departmental revenues or state revenues;

(4) "State revenues" means the proceeds collected from taxes, licenses, fees, fines, forfeitures or other imposts laid specifically by law for state government; and

(5) "State-shared taxes" means taxes imposed and collected by the state pursuant to law and allocated by law among units of local government.

(c) This section shall not be construed as limiting the authority provided in chapter 13, part 2 of this title or chapter 21, part 7 of this title.






Part 52 - Estimated Rate of Growth of Economy; Limitation on Appropriations

§ 9-4-5201 - Basis for estimated rate of growth of economy.

(a) The estimated rate of growth of the state's economy shall be based upon the projected change in Tennessee personal income.

(b) Tennessee personal income shall consist of those sources of income included in the United States department of commerce's definition of "personal income."



§ 9-4-5202 - Reports of estimated rate of growth of economy -- Duties of state funding board.

(a) At least once each year, and whenever requested to do so by the commissioner of finance and administration or by the joint request of the chairs of the finance, ways and means committees of the senate and house of representatives, the state funding board shall secure from the Tennessee econometric model a report of the estimated rate of growth of the state's economy. Such report shall include the major assumptions and the methodology used in arriving at such estimate.

(b) Upon receiving the report specified in subsection (a), the state funding board shall make comments relating to the reasonableness of the estimate, including any different estimate the board deems necessary. The board shall also enclose a list identifying state tax revenue sources and nontax revenue sources, approved by the attorney general and reporter. The department of finance and administration shall provide to the board revenue estimates for each source.

(c) In the event data from Tennessee econometric model is unavailable, the funding board, after consulting with the finance, ways and means committees of the senate and house of representatives, shall obtain and/or prepare a report of the estimated rate of growth of the state's economy.

(d) The reports specified in subsections (a), (b) and (c) shall be forwarded to the commissioner of finance and administration and to each member of the general assembly, after review and definitive comment by the finance, ways and means committees of the senate and house of representatives.

(e) (1) In November of each year, the state funding board shall conduct public hearings to develop consensus estimates of state revenue for the upcoming fiscal year, as well as any revisions to the current fiscal year estimates, as the board deems appropriate.

(2) The funding board shall request economic forecasts and revenue estimates from representatives of state higher education institution business centers located in each of the grand divisions and such other groups or persons as the funding board deems appropriate.

(3) On December 1, or as soon thereafter as practical, the funding board shall present its state revenue estimates, together with a summary of the economic forecast upon which the estimates are based, to the governor and the chairs of the finance, ways and means committees of the senate and house of representatives. If, in the opinion of the funding board, circumstances warrant a review of state revenue estimates it has previously presented, or upon a request of the chairs, the funding board shall consider information it deems necessary and appropriate and may revise its state revenue estimates if appropriate. Any revision to its revenue estimates and reasons therefor shall be forwarded to the governor and chairs.



§ 9-4-5203 - Governor's budget document -- Appropriations exceeding growth of state's economy -- Bills -- Index.

(a) The budget document presented by the governor to the general assembly shall include a statement or showing projecting Tennessee personal income as provided in § 9-4-5201, for the ensuing fiscal year, for the calendar year in progress, for the fiscal year in progress, for the latest completed calendar year, and for calendar year 1977.

(b) The budget document presented by the governor shall also include a statement or a summary showing recommended appropriations from state tax revenues for the ensuing fiscal year, such actual appropriations for the fiscal year in progress, and the 1977-1978 fiscal year appropriations from state tax revenues.

(c) When in any budget document the percentage increase of recommended appropriations from state tax revenues exceeds the percentage increase of estimated Tennessee personal income as defined in § 9-4-5201, for the ensuing fiscal year, the governor shall submit a bill or bills for introduction in both houses of the general assembly which shall contain no other subject matter and shall set forth the dollar and percentage by which the estimated growth of the state's economy is exceeded by the appropriations of state tax revenue in accordance with the Constitution of Tennessee, art. II, § 24.

(d) When the percentage increase of appropriations of state tax revenue by the general assembly exceeds the percentage increase of estimated Tennessee personal income as defined in § 9-4-5201, for the ensuing fiscal year, the general assembly shall by law containing no other subject matter, set forth the dollar and the percentage by which the estimated growth of the state's economy is exceeded by the appropriations of state tax revenue in accordance with the article II, § 24 of the Tennessee constitution.

(e) (1) The index of appropriations from state tax revenues for the 2011-2012 fiscal year may exceed the index of estimated growth in the state's economy by two hundred fifty million dollars ($250,000,000) or two and one one-hundredths percent (2.01%).

(2) The index of appropriations from state tax revenues for the 2012-2013 fiscal year may exceed the index of estimated growth in the state's economy by one hundred thirty-two million five hundred thousand dollars ($132,500,000) or one percent (1.0%).






Part 53 - State Sharing

§ 9-4-5301 - Statutes providing base apportionment for determining additional state revenues.

Funds apportioned as state-shared taxes to county and municipal governments for any fiscal year under authority of the following statutes shall provide the base apportionment for the purpose of determining the availability of additional state revenues to meet the requirement of the Constitution of Tennessee, art. II, § 24 that the state share in the cost of any law of general application imposing increased expenditure requirements on cities and counties:

(1) Retailers' sales tax, as authorized by title 67, chapter 6, and apportioned by § 67-6-103;

(2) Gross receipts taxes, such portions as are authorized as payments to the state from the Tennessee Valley authority under § 13 of the act of congress creating the authority, as amended, and apportioned under §§ 67-9-101(a)(2) and 67-9-102(a);

(3) Income tax on dividends and interest, as authorized by title 67, chapter 2, and apportioned by § 67-2-119;

(4) Special privilege tax on beer, as authorized by title 57, chapter 5, and apportioned by § 57-5-205;

(5) Gross receipts tax on alcoholic beverages consumed on premises, as authorized by title 57, chapter 4, and apportioned by § 57-4-306; and

(6) Tax on sale or distribution of wine and spirits, as authorized by title 57, chapter 3, and apportioned by § 57-3-306.



§ 9-4-5302 - Governor's budget to show increase in apportionment -- Amount of increase available to local governments.

(a) Beginning with fiscal year 1980-1981, the budget document submitted by the governor to the general assembly shall indicate the amount of increase in the apportionment of the funds specified in § 9-4-5301 to incorporated municipalities and to county governments above apportionments for the previous year.

(b) An amount of one million dollars ($1,000,000) of such increase shall be available for allocation to incorporated municipalities and to county governments as needed, to provide the state's share of any contribution required to fund any law of general application which requires, without local discretion, that incorporated municipalities or county governments increase expenditures as a direct consequence of the passage of any general law; provided, that when the cost of any such law is estimated to exceed fifty thousand dollars ($50,000), the source and amount of funding from state funds shall be set forth in such law.

(c) In the event the source and amount of funding from state funds is not set forth in such law, such sources and amounts shall be set forth in the general appropriations act enacted during the same session as such general law.



§ 9-4-5303 - List of laws requiring increased local government expenditures -- Report of allocations required to provide funding.

(a) Prior to approval of the general appropriation act by committees on finance, ways and means of the senate and the house of representatives, the commissioner of finance and administration shall certify in writing to the chairs of those committees a listing of all laws of general application which have been adopted and signed by the governor, whose passage will require increased incorporated municipality expenditures or county government expenditures within the meaning of the fourth paragraph of the Constitution of Tennessee, art. II, § 24.

(b) Such certification shall, to the extent possible, cite the specific costs attributed to each law by the fiscal notes prepared by the fiscal review committee, with such adjustments as are necessary to reflect the effect of any amendments or other changing circumstances.

(c) Following receipt of such certification from the commissioner, the committees shall report in writing to the speakers of the house of representatives and the senate, with copy to the commissioner and the comptroller of the treasury, the extent of allocations from the increases in the funds identified in § 9-4-5301 required to provide the state's share of the funding of any such incorporated municipality expenditure increase or county government expenditure increase.

(d) Any law of general application requiring increased incorporated municipality expenditures or increased county government expenditures which passes and is signed following the certification required by this section shall be identified in like manner in a supplemental certification to the committees, which shall file with the speakers, with copy to the commissioner and the comptroller of the treasury, a cumulative report indicating total assessments against such increases identified in § 9-4-5302.



§ 9-4-5304 - Procedure for meeting requirement that state share increased expenditures.

For any bill requiring increased expenditures by cities and counties in an amount exceeding that level established in § 9-4-5302, the general assembly shall follow the procedure established in this section in meeting the requirement that the state share in the cost of such bill:

(1) A fiscal note prepared by the fiscal review committee shall be furnished indicating the fiscal effect of such bill and whether or not such legislation imposes an increased expenditure requirement on cities and counties;

(2) If the legislation imposes an increased expenditure requirement on cities or counties, then such legislation shall be amended in committee to indicate the state share of such expenditure;

(3) The sponsor of such legislation shall cause an amendment to the general appropriations act to be prepared to fund the state share and shall present such amendment to the standing committee to which such legislation is referred and to the finance, ways and means committees or on the floor of the senate or the house of representatives when the general appropriations act is being considered; and

(4) Such amendment to the general appropriations act shall state the amount appropriated to fund the state share.



§ 9-4-5305 - Construction of this part.

Nothing in this part shall be construed to reduce the apportionment to local governments of the total amounts due under the statutes cited in § 9-4-5301.



§ 9-4-5306 - Locality does not meet municipality requirements.

(a) Notwithstanding any law to the contrary,

IF, after July 1, 1998, a locality is deemed by the state to be a municipality for purposes of distributing grants or state-shared taxes; AND

IF, thereafter the locality, acting in good faith and under color of law and for municipal purposes, receives and expends or obligates grants or state-shared taxes; AND

IF, thereafter it is judicially determined that the locality was not incorporated in accordance with the requirements of law and, therefore, is not a municipality; THEN

Neither the locality nor any person who acted on behalf of the locality is required to return or repay such grants or state-shared taxes; however, subject to § 67-5-104(c), any portion of such grants or state-shared taxes, that remains unexpended and unobligated, shall become assets of the county.

(b) As used in subsection (a), "the locality, acting in good faith and under color of law and for municipal purposes, ... expends" includes, but is not limited to, reimbursement paid from grants or state-shared taxes for documented, reasonable expenses of municipal incorporation that were paid out-of-pocket by one (1) or more residents acting on behalf of the locality and its incorporation.






Part 54 - Block Grant Review Act of 1996

§ 9-4-5401 - Short title.

This part shall be known and may be cited as the "Block Grant Review Act of 1996."



§ 9-4-5402 - Purpose.

The purpose of this part is to require state agencies to act with deliberate planning and with maximum feasible input of concerned citizens, religious congregations, nonprofit agencies and service providers and their clients/customers and board members and local government officials, in implementing reorganizations and new priority decisions related to receipt of federal block grants or other state decisions related to the devolution of policy and funding decisions from the federal government to the state.



§ 9-4-5403 - Considerations in block grants and federal devolution.

To the greatest extent practicable and as permitted by law, each state agency shall make block grant and federal devolution decisions based on the following principles:

(1) Minimizing harmful impacts on current programs, current and potential recipients of assistance, local governments, nonprofit agencies and the state economy;

(2) Ensuring formal and informal participation of concerned citizens, regulated industry or other entities, environmental groups, religious organizations, nonprofit agencies and service providers and their clients/customers and board members and local government officials in proposed reorganizations and new priority decisions, so that their experience may be used creatively by state decision makers; and

(3) Providing the above-referenced groups and categories of citizens with full and prompt access to information on new policy and funding and program organization related to block grants and federal devolution of authority.



§ 9-4-5404 - Reporting requirements.

Each state agency responsible for making or recommending decisions on block grants and related topics shall issue a written report by February 1 each year to the finance, ways and means committees of the senate; and the finance, ways and means committee of the house of representatives; the health and welfare committee of the senate; the health committee of the house of representatives; the energy, agriculture and natural resources committee of the senate; the agriculture and natural resources committee of the house of representatives; the legislative office of budget analysis; and the governor. This report shall detail block grant and federal devolution decisions made or recommended by the agency and how those decisions made or recommended implement or fail to implement the principles outlined in § 9-4-5403.



§ 9-4-5405 - Compliance -- Financial costs.

The head of each state agency shall be responsible for ensuring compliance with this part, with the financial costs of compliance being assumed by each state agency.






Part 55 - Tobacco Settlement Funds [Repealed]

§ 9-4-5501 - [Repealed.]

HISTORY: Acts 2000, ch. 999, § 1; repealed by Acts 2013, ch. 454, § 7, effective May 16, 2013.



§ 9-4-5502 - [Repealed.]

HISTORY: Acts 2000, ch. 999, § 2; repealed by Acts 2013, ch. 454, § 7, effective May 16, 2013.



§ 9-4-5503 - [Repealed.]

HISTORY: Acts 2000, ch. 999, § 3; repealed by Acts 2013, ch. 454, § 7, effective May 16, 2013.






Part 56 - Tennessee Governmental Accountability Act of 2013

§ 9-4-5601 - Short title.

This part shall be known and may be cited as the "Tennessee Governmental Accountability Act of 2013."



§ 9-4-5602 - Implementation of system of strategic planning, performance measures, and performance review.

The general assembly finds and declares that accountability in program performance is vital to effective and efficient delivery of governmental services, and to maintain public confidence and trust in government. To maximize accountability, a system of strategic planning, program performance measures, and performance audits should be implemented to measure the effectiveness and efficiency of governmental services. It is of paramount public importance that this system encourages full and candid participation by all agencies of state government. This system will generate information necessary to inform the public fully and for the general assembly to make meaningful decisions about the allocation of scarce resources in meeting vital needs.



§ 9-4-5603 - Application.

The strategic planning, program performance measures, and performance review requirements of this part shall apply to all agencies unless exempted in this part or exempted by the commissioner of finance and administration.



§ 9-4-5604 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" or "state agency" means any unit organization of the executive department, including any official, department, board, commission, division, bureau, section, district, office, authority, committee, or council or any other unit of state government, however designated, including, without limitation, higher education. For purposes of this part, "agency" or "state agency" shall not include the governor's office, the judicial department, the comptroller of the treasurer, state treasurer, secretary of state, attorney general and reporter or the legislative department. For purposes of this part, "judicial department" means the court system, district attorneys general conference, district public defenders conference, and the office of post-conviction defender;

(2) "Baseline data" means indicators of a state agency's current performance level, pursuant to guidelines established by the commissioner of finance and administration;

(3) "Commissioner" means the commissioner of finance and administration;

(4) "Outcome" means an indicator of the actual impact or public benefit of a program;

(5) "Output" means the actual service or product delivered by a state agency;

(6) [Deleted by 2013 amendment, effective April 19, 2013.]

(7) "Performance measure" means a quantitative or qualitative indicator used to assess state agency performance, including outcome and output indicators;

(8) "Program" means a set of activities undertaken in accordance with a plan of action organized to realize identifiable goals and objectives. These activities are chosen by department of finance and administration in consultation with the agency or state agency to be measured in order to support the overall goals and objectives of the department; and

(9) "Standard" means the desired level of performance of a program, measured by outcome or output.



§ 9-4-5605 - Legislative intent.

(a) It is the legislative intent that the requirements of this part constitute a new approach to measuring the strategic functions and operations of each department in order for the state government to operate more efficiently and effectively.

(b) The comptroller of the treasury shall have authority to employ outside consultants and entities with expertise in governmental finance and performance review for the purpose of conducting performance reviews or otherwise fulfilling the comptroller's duties under this part. The performance reviews required under this part may be conducted by a private entity selected by the comptroller, subject to the competitive bidding requirements of title 12, chapter 4.



§ 9-4-5606 - Development of performance measures and standards -- Submission of strategic plan and proposed performance measures and standards.

(a) The commissioner of finance and administration shall annually issue instructions for the strategic plans and for the development of performance measures and standards for each program.

(b) By August 15 of each year, each state agency subject to this part is required to submit to the commissioner of finance and administration, in a form to be specified by the commissioner, a draft strategic plan and proposed performance measures and standards for each program. Such state agencies shall also identify the outputs or outcomes produced by each program, baseline data associated with each performance measure, and performance standards. Performance measures and standards shall be reviewed by the commissioner of finance and administration and revised as deemed necessary by the commissioner of finance and administration.

(c) Each state agency subject to this part shall submit to the commissioner of finance and administration any documentation required by the commissioner regarding the validity, reliability, and appropriateness of each performance measure and standard and regarding how the strategic plan and the performance measures are used in management decision-making and other agency processes.

(d) (1) Annually, at a time to be determined by the commissioner of finance and administration after the general appropriations act becomes law, state agencies may submit to the commissioner any adjustments to their performance measures and standards based on the amounts appropriated for each program by the general assembly. The chairs of the finance, ways and means committees of the senate and the house of representatives may request updated performance measures based on the increase or decrease of appropriations in the given year.

(2) At any time during the fiscal year in which a state agency, by restraining order, injunction, consent decree, settlement, or any final judgment of a court of competent jurisdiction, or by law or executive order, is required to modify its operations, or the state agency receives additional federal or other funding, the state agency may submit to the commissioner of finance and administration any necessary adjustments to its performance measures and standards.

(3) When an adjustment is made pursuant to subdivisions (d)(1) and (2), all performance measures and standards, including any adjustments made, shall be submitted to and reviewed and revised as necessary by the commissioner of finance and administration. The commissioner shall maintain the official record of adjustments to the performance measures and standards and shall update the reports accordingly. Programs that have been eliminated or added from the report in a given year shall be indicated in the annual report or when the report is updated.



§ 9-4-5607 - [Repealed.]

HISTORY: Acts 2002, ch. 875, § 1; repealed by Acts 2013, ch. 243, § 13, effective April 19, 2013.



§ 9-4-5608 - Evaluation of compliance -- Report.

(a) The commissioner of finance and administration shall evaluate at least annually each state agency's strategic plan and program performance measures. When necessary the commissioner of finance and administration shall update each state agency's strategic plan and program performance measures. Such updates shall include comments from the state agency when necessary to explain how the program is performing.

(b) The commissioner of finance and administration may make recommendations to the governor and the finance, ways, and means committees of the senate and the house of representatives concerning the following nonexhaustive performance measure incentives or disincentives for potential inclusion in the appropriations bill:

(1) Incentives may include, but are not limited to:

(A) Additional flexibility in budget management;

(B) Additional flexibility in salary rate and position management, notwithstanding title 8, chapter 23, or any other law to the contrary;

(C) Retention of up to fifty percent (50%) of unexpended and unencumbered balances of appropriations, excluding special categories and grants in aid, that may be used for nonrecurring purposes including, but not limited to, lump-sum bonuses, employee training, or productivity enhancements, including technology and other improvements; and

(D) Additional funds to be used for, but not limited to, lump-sum bonuses, employee training, or productivity enhancements, including technology and other improvements;

(2) Disincentives may include, but are not limited to:

(A) Mandatory quarterly reports to the governor on the agency's progress in meeting performance standards;

(B) Mandatory quarterly appearances before the governor to report on the agency's progress in meeting performance standards;

(C) Elimination or restructuring of the program, which may include, but not be limited to, transfer of the program or outsourcing all or a portion of the program;

(D) Reduction of total positions for a program;

(E) Restriction on or reduction of the appropriation for the program; and

(F) Reduction of managerial salaries, notwithstanding the requirements of title 8, chapter 23, or any other law to the contrary.



§ 9-4-5609 - Preparation of strategic plan.

(a) (1) Beginning August 15, 2013, and each year thereafter, each state agency subject to this part, shall submit a draft strategic plan and the agency's programs chosen for the program performance measures to the department of finance and administration for review, modification, and approval. Each strategic plan and program performance plan shall be submitted to the general assembly and the governor not later than September 30 of each year and shall cover the fiscal year in effect as of the date of the report.

(2) The programs report shall include, but not be limited to, the following matters:

(A) A clear statement of the purpose for each program;

(B) A description of the program, when such information is needed to explain the program;

(C) The funding amount of each program, when such information is identifiable by agency;

(D) The outcomes or outputs produced by each program; and

(E) The historical trends of outputs or outcomes of the program, when such information is available.

(b) (1) (A) The Tennessee higher education commission shall submit to the commissioner of finance and administration a single strategic plan, with the advice of the University of Tennessee, the state university and community college system, and the Tennessee student assistance corporation.

(B) The comptroller of the treasury, state treasurer, secretary of state, and attorney general and reporter shall prepare their strategic plans separately.

(C) The administrative office of the courts shall prepare a strategic plan separately on behalf of the court system. Such plan shall include the court system, the district attorneys general conference, the district public defenders conference, and the office of post-conviction defender.

(D) The joint legislative services committee shall prepare a strategic plan separately on behalf of the legislative department.

(2) Each strategic plan shall be submitted to the general assembly and the governor not later than September 30 of each year and shall cover the fiscal year in effect as of the date of the report.



§ 9-4-5610 - Performance review.

(a) Each state agency shall be subject to a performance review of its activities by the comptroller of the treasury.

(b) The performance review shall include such matters as the comptroller of the treasury deems appropriate related to the manner in which the entity is delivering its services and achieving its objectives, including but not limited to:

(1) The efficient use of all state and federal resources and user fees;

(2) Additional non-state revenue or cost savings that the entity could achieve; and

(3) The extent to which the entity has achieved the objectives of its strategic plan.

(c) Each entity subject to a performance review shall cooperate fully with the comptroller of the treasury and shall timely provide all relevant documents and requested information. If any entity refuses to provide any requested documents or information, the comptroller shall include such refusal in its report, as well as the reasons given by the entity for not furnishing the documents or information.



§ 9-4-5611 - Admissibility of information in judicial proceeding or administrative hearing.

(a) Notwithstanding subsection (c), to achieve full and candid participation in the planning and audit process, no strategic plan or performance review, or any information generated solely for or by any such plan or review, shall be admissible in any judicial proceeding or administrative hearing.

(b) Any documents or information referenced in any such plan or audit that exist independently of the planning and review process shall not be subject to the prohibition of subsection (a). The admissibility of such documents and information shall be determined in accordance with the rules of evidence and standards otherwise applicable to any such proceeding.

(c) Each strategic plan and performance review shall be a public record under title 10, chapter 7.



§ 9-4-5612 - Proposed instructions for the development of performance measures for the legislature.

The director of the office of legislative administration shall develop and submit to the joint legislative services committee proposed instructions for the development of performance measures for the legislative department. The joint legislative services committee shall review such proposed instructions, may revise or amend the proposed instructions, and shall adopt final instructions for the development of such performance measures.



§ 9-4-5613 - [Repealed.]

HISTORY: Acts 2002, ch. 875, § 1; repealed by Acts 2013, ch. 243, § 13, effective April 19, 2013.



§ 9-4-5614 - [Repealed.]

HISTORY: Acts 2002, ch. 875, § 2; repealed by Acts 2013, ch. 200, § 1, effective April 23, 2013, and by Acts 2013, ch. 243, § 18, effective April 19, 2013.









Chapter 8 - Board of Claims

Part 1 - Establishment and Operation of Board

§ 9-8-101 - Board established -- Membership -- Chair -- Claims not within jurisdiction.

(a) A board of claims whose membership is composed of the commissioner of human resources or such commissioner's designee, the commissioner of finance and administration or such commissioner's designee, the state treasurer or the state treasurer's designee, the comptroller of the treasury or the comptroller's designee, and the secretary of state or the secretary of state's designee is hereby established.

(b) The state treasurer or the state treasurer's designee shall be the ex officio chair of the board of claims.

(c) Claims arising after January 1, 1985, that do not fall within the jurisdiction of the claims commission may only be paid after approval by the principals of the board of claims.



§ 9-8-102 - Board attached to department of the treasury -- Secretary.

(a) For the purpose of administration, including fiscal and personnel operations, the board is attached to the department of the treasury.

(b) The chair has the authority to designate an employee of the department of the treasury as secretary to the board of claims, who will keep the records and minutes of the board and perform other administrative tasks as assigned by the board.



§ 9-8-107 - Defense counsel commission functions and responsibilities transferred to board of claims.

The functions and responsibilities of the defense counsel commission arising out of incidents occurring after January 1, 1985, are hereby transferred to the board of claims. The board may establish procedures and rules under which these functions and responsibilities may be carried out by a subcommittee of the board. The defense counsel commission shall retain jurisdiction over all requests for counsel and compensation arising out of incidents occurring before January 1, 1985.



§ 9-8-108 - Powers and duties.

(a) The board of claims:

(1) Has the authority, but is not required, to investigate and hear claims and make awards when appropriate in cases based on acts or omissions of state officers or employees where a claim does not fall within the jurisdiction of the claims commission under § 9-8-307(a). The board of claims shall not have jurisdiction over any claim arising under § 9-8-307(a), even though the claimant requests punitive damages and/or damages in excess of those set forth in § 9-8-307(e). No award shall be made unless the board determines that the facts would entitle the claimant to a judgment in action at law. Where the board determines to hear a claim, it may refer the claim to a designee for a hearing and written recommendation to the board on whether or not to make an award. If the recommendation by the designee is against an award or less than the amount requested by the claimant, the claimant shall have the right to an appeal to the board. The board may, in its discretion, hold a hearing or decide the claim on the record. All decisions of the board shall be final;

(2) Is authorized to pay final judgments in civil lawsuits against state employees as provided in § 9-8-112;

(3) Shall review and make recommendations to the commissioner of finance and administration and the general assembly regarding the following:

(A) The required funding of the risk management fund;

(B) The required funding of the claims commission administrative costs; and

(C) Appropriate levels of self-insurance, purchased insurance or any combination thereof for the protection of the state and/or its employees and the required funding for such insurance policies. The recommendation made by the board of claims to the general assembly for excess coverage for the ensuing calendar year pursuant to § 9-8-307(e) may include self-insurance, purchased insurance or any combination of the two (2);

(4) Shall review and approve insurance policies designed to pay claims against the state or its employees arising from contract or tort. This responsibility includes the authority to coordinate the purchase of insurance between the various departments, agencies, and institutions, and all other entities created by the state other than counties and municipal corporations in order that adequate protection be given at the least possible cost;

(5) Has jurisdiction to hear disputes between the various departments and agencies of the state involving the assignment of losses to individual departments, as well as general responsibility to establish policies governing the administration of the state's contract and tort insurance program;

(6) Shall retain consultants as necessary to fully discharge the duties assigned to the board;

(7) Shall hear claims for compensation by persons wrongfully imprisoned and granted exoneration pursuant to § 40-27-109. Any award made by the board pursuant to this subdivision (a)(7) shall be subject to the following conditions:

(A) Compensation payable to such persons shall be determined by the board considering all factors the board considers relevant including, but not limited to, the person's physical and mental suffering and loss of earnings; provided, however, that the maximum aggregate total of such compensation shall not exceed one million dollars ($1,000,000);

(B) Any amount awarded shall be payable in equal monthly installments until paid in full, unless the person dies prior to receipt of the full amount. The amount of the monthly installments payable under this subdivision (a)(7) shall be calculated by dividing the noncommuted amount, determined pursuant to subdivision (a)(7)(D), by the estimated number of months the claimant will live based upon the claimant's life expectancy at the time of the award as determined from the mortality tables last adopted by the board of trustees of the Tennessee consolidated retirement system pursuant to § 8-34-503, or based on such shorter period of time as the board, in its discretion, determines appropriate;

(C) If the person dies without leaving a surviving spouse or surviving minor children, the payments shall cease. Upon the death of the claimant, any monthly installments left remaining shall be paid to the claimant's surviving spouse and surviving minor children in equal portions. The amount payable to the surviving spouse, if any, shall be paid until the surviving spouse's death or remarriage. If the surviving spouse dies or remarries, then the amount that was payable to the surviving spouse shall be divided equally among the claimant's surviving minor children. Each child shall receive such child's share until reaching majority status or death, whichever occurs first, at which time the amount shall be redistributed equally among the remaining minor children. For purposes of this subdivision (a)(7)(C), "minor" means any person who has not attained eighteen (18) years of age;

(D) Upon motion of the claimant or in the discretion of the board, all or a portion of the compensation payable monthly under this subdivision (a)(7) may be commuted to a lump sum payment. In determining whether to commute the compensation, the board shall consider whether there exist special needs warranting such commutation, whether the commutation will be in the best interest of the person and whether that person has the ability to wisely manage and control the commuted award irrespective of whether there exist special needs. The claimant has the burden of proving that a lump sum payment is warranted;

(E) (i) In the event compensation is awarded to a claimant pursuant to this subdivision (a)(7), the board, at the request of the claimant, may fund on behalf of such claimant an annuity contract to be secured by the claimant; provided, however, that:

(a) Such contract shall only be secured from an insurance company licensed under the laws of the state of Tennessee whose claims paying ability is rated as superior or excellent by at least two (2) nationally recognized rating services;

(b) The contract, by its terms, cannot be sold, transferred, assigned, discounted or used as security for a loan; and

(c) The contract provides for survivor benefits;

(ii) The cost of any such annuity contract shall be paid from the compensation awarded to the claimant under this subdivision (a)(7);

(F) Any claim for compensation under this subdivision (a)(7) must be filed with the board no later than one (1) year from the date that the claimant is granted exoneration pursuant to § 40-27-109;

(G) The state of Tennessee shall have a right of subrogation as provided by law for any amount awarded pursuant to this subdivision (a)(7) against any person who willfully and intentionally committed an act or engaged in conduct that directly resulted in or contributed to the wrongful conviction and imprisonment of the claimant; and

(H) (i) Any claimant awarded compensation pursuant to this subdivision (a)(7) that did not involve the funding of an annuity contract pursuant to subdivision (a)(7)(E) may, after three (3) years from the initial award and once every three-year period thereafter, file a petition with the board requesting the board to:

(a) Reconsider the period of time over which the monthly installments shall be paid;

(b) Commute to a lump sum payment all or a portion of the compensation left remaining to be paid monthly under subdivision (a)(7)(B); or

(c) Both subdivisions (a)(7)(H)(i)(a) and (b).

(ii) In determining whether to grant all or any portion of the claimant's request, the board shall consider whether there exists special needs warranting the request, whether the granting of the request will be in the best interest of the claimant and, if the request involves a commutation to a lump sum, whether the claimant has the ability to wisely manage and control the commuted amount irrespective of whether there exists special needs. The claimant has the burden of proving that the request is warranted;

(8) Shall certify the per occurrence limit to the claims commission;

(9) Has the authority to hear claims and make awards for property damage caused by an escapee from a state correctional facility; provided, that:

(A) The claimant has the burden of proving that the escapee caused the damage, that the proximate cause of the escape was the negligence of a state employee, that the incident giving rise to the loss occurred in the county in which the escape occurred or in a county contiguous to the county in which the escape occurred, that the damage occurred within seventy-two (72) hours of the escape and that the amount requested is not reimbursable from any other source;

(B) No award shall be paid if the state correctional facility from which the individual causing such damage escaped is classified as a community service center, a work release center or a nonsecured juvenile facility;

(C) No award shall be paid to any individual who aided in the escape of the inmate causing such damage;

(D) For purposes of this subdivision (a)(9), negligence shall exist when an employee of the department of correction is disciplined as a result of acts or omissions related to the occurrence of escape; and

(E) Claim awards are limited to five thousand dollars ($5,000) per claimant.

(F) [Deleted by 2013 amendment, effective July 1, 2013.]

(10) Is authorized to establish incentive programs for state departments, agencies and institutions, including public institutions of higher education, for the purpose of reducing liabilities to the risk management fund created pursuant to § 9-8-109. Such incentive programs may include, but are not limited to, differential premium rates based on participation in loss control programs established by the board of claims, increased or decreased deductibles based on participation in loss control programs established by the board, and the imposition of fines and penalties. Any such premiums, deductibles, fines, or penalties shall be paid from the budget of the respective department, agency or institution and deposited into the risk management fund; and

(11) Is authorized to adopt and publish rules and regulations necessary for the proper performance of its duties.

(b) The board of claims may not consider a claim filed more than one (1) year after the occurrence of the incident giving rise to the claim.

(c) Prior to the acquisition of any commercial grade motor vehicle that is to be used primarily for transporting nonstudents by any state department, agency, or institution, including any public institution of higher education, such department, agency or institution shall procure bids for obtaining appropriate levels of insurance on such motor vehicle as shall be determined by the board of claims. This subsection (c) shall only apply to commercial grade motor vehicles that are intended to be used ten percent (10%) or more of the time for travel outside the state of Tennessee. The board of claims shall determine by policy the type motor vehicles that shall be considered commercial grade motor vehicles for purposes of this subsection (c). The department, agency or institution shall maintain such insurance coverage during the time the department, agency or institution owns the motor vehicle. The board of claims is authorized, at its discretion, to review and approve the insurance company from which the insurance shall be procured, the amount of the premiums and the period of the insurance policy. For purposes of this section, "acquisition" means by purchase, devise, gift or otherwise.



§ 9-8-109 - Risk management fund.

(a) A risk management fund shall be established as a separate account in the state treasury. Amounts remaining in the fund at the end of each fiscal year shall not revert to the general fund. Moneys in the risk management fund shall be invested by the state treasurer pursuant to chapter 4, part 6 of this title, for the sole benefit of that fund.

(b) The board of claims shall recommend annually to the commissioner of finance and administration the total occurrence basis funding required to satisfy the liabilities arising under this chapter the liabilities arising under title 12, chapter 3, part 9 and the contribution required of each state department, agency and institution, including higher education, needed to achieve the required funding.

(c) The claims commission shall forward to the division of claims administration all of its decisions after they become final. The division of claims administration shall pay all claims for which the state is liable after the decision becomes final. Claim awards from the commission or the board of claims, as well as settlements, shall be paid only from funds appropriated or reserved for that purpose. There is hereby appropriated a sum sufficient to the risk management fund for the purpose of paying claims; provided, that awards made pursuant to actions founded upon express contract or breach thereof or awards made for the recovery of taxes shall not be paid from the risk management fund, but instead shall be paid from other funds in accordance with procedures established by the board of claims and approved by the commissioner of finance and administration.

(d) Expenses payable from the risk management fund shall include those attributable to: defending state employees pursuant to title 8, chapter 42, part 1; defending the state pursuant to part 3 of this chapter; the division of claims administration; the Tennessee claims commission; the department of the treasury's casualty risk program; and expenses and losses arising pursuant to title 12, chapter 3, part 9. The expenses pursuant to this subsection (d) are subject to annual appropriations and chapter 6 of this title. Subsequent to the close of each fiscal year, the attorney general and reporter shall provide to the state board of claims a report describing the manner in which funds received from the risk management fund were used in defending actions brought against the state and its employees.



§ 9-8-110 - Risk management section.

The state treasurer shall be required to administer a risk management section to compile information and administer risk management programs. This section shall serve as staff to the board of claims in matters related to casualty risk.



§ 9-8-111 - Compensation for loss, damage or destruction of personal property.

(a) (1) The state shall compensate state employees for the loss, damage or destruction of personal property which is not otherwise compensable which occurs in the course of employment and which is required by the state to be used in the course of employment.

(2) For purposes of this section, a motor vehicle shall be considered required by the state to be used in the course of employment only if:

(A) The employee was reimbursed for mileage by the state for use of such motor vehicle at the time of the incident giving rise to the claim; or

(B) The employee was authorized to use a rental motor vehicle paid for by the state at the time of the incident giving rise to the claim.

(3) The requirement that the employee's personal property be required by the state to be used in the course of employment shall be waived if:

(A) The loss, damage or destruction resulted from an assault and battery upon the state employee;

(B) The loss, damage or destruction occurred while the employee was performing duties outside the normal scope of such employee's employment at the direction of an immediate supervisor; or

(C) The loss, damage or destruction occurred as a result of a special hazard of the employee's employment which is not encountered by the general public.

(b) Notwithstanding subsection (a), the state shall not compensate state employees for the loss, damage or destruction of personal property if:

(1) The loss, damage or destruction resulted from an act of God or natural disaster;

(2) The loss, damage or destruction of personal property which is not a motor vehicle resulted from the employee's negligence;

(3) The loss, damage or destruction of personal property which is a motor vehicle resulted from the employee's gross negligence; or

(4) The loss, damage or destruction represents normal wear and tear of personal property.

(c) In cases where the employee has the benefit of insurance coverage for the personal property, the employee shall not be compensated by the state unless the employee has attempted to obtain compensation from such insurer. The state shall compensate the employee only to the extent the employee is not compensated by the insurer.

(d) In cases where the loss, damage or destruction is to a motor vehicle and the employee does not have the benefit of insurance coverage for the motor vehicle, the employee shall not be compensated by the state in an amount in excess of five hundred dollars ($500).

(e) The burden shall be upon the employee to prove the extent of the loss, damage or destruction of personal property and the failure of an insurer to compensate for such loss, damage or destruction. The state shall only be responsible for compensating employees to the extent that such proof is submitted.



§ 9-8-112 - Final judgments against state employees.

(a) (1) The board of claims is authorized to pay final judgments for state employees, as defined in § 8-42-101, for any damages, including interest thereon, which are awarded in a final judgment in a civil lawsuit against the employee in a court of competent jurisdiction where it is determined by the board that the incident on which such damages were awarded occurred when the employee was acting in good faith within the scope of such employee's official duty and under apparent lawful authority or orders.

(2) No final judgment or interest thereon shall be paid where the employee's conduct amounted to gross negligence or willful, intentional or malicious conduct.

(3) Any portion of the judgment covered by liability insurance will not be paid.

(4) Settlements or compromises of litigation reached out of court by mutual agreement between the parties may be disallowed by the board if the board determines that the terms of the proposed settlement have no relationship to the employee's liability and the injury or damage caused.

(b) In order for any payment to be made as authorized herein, the employee must have exercised such employee's right to retain counsel in accordance with title 8, chapter 42, to defend such employee in the action filed or must be represented by the attorney general and reporter. No payment shall be made unless the employee shall notify, in writing, the attorney general and reporter of the existence of such action within ten (10) days after process is served personally on the employee. This requirement shall be met by an employee's timely filing of a request for the employment of counsel with the defense counsel commission, and shall not be required where process has been served on the attorney general and reporter.

(c) Any final judgment against an employee whose act or omission gave rise to the claim shall constitute a complete bar to any action, by reason of the same subject matter, against the state of Tennessee. Likewise, any judgment, if permitted or awarded by the state, shall constitute a complete bar to any action, by reason of the same subject matter, against a state employee as defined in § 8-42-101.

(d) This section shall not be construed as a waiver of official or sovereign immunity where the injury arises from the act, or failure to act, of an employee where the act is the type of act for which the employee would be or heretofore has been personally immune from liability nor as a waiver of any other defense or jurisdictional bar available to the employee. Furthermore, this section shall not be construed under any circumstances as making the state an insurer of the aforementioned state employees nor as constituting a waiver of the sovereign immunity of the state.

(e) In order for payments to be made as authorized herein, an employee must submit a written request to the board, together with a certified copy of the judgment against the employee, within fifteen (15) days following the entry of the judgment. The board shall act on a request promptly and shall give the employee written notice of its action. The board's decision shall be judicially reviewable by the employee as a final decision in a contested case pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(f) This section applies to final judgments rendered on or after July 1, 1979.

(g) This section shall apply to causes of action arising on or after January 1, 1985, only as set forth in subsection (h).

(h) (1) The board of claims, upon determining that the officer or employee was acting within the scope of the officer's or employee's official duties, shall reimburse the affected officer or employee for actual damages and costs, including attorneys fees, awarded by judgment or settlement up to the limits found in § 9-8-307(e), against state officers and employees for any cause of action arising on or after January 1, 1985, where the state officers' or employees' immunity set forth in § 9-8-307(h) is not sustained. Notwithstanding the foregoing, the board of claims may, in its sole discretion, reduce the reimbursement provided in this subsection (h) if the board finds a circumstance to exist which makes such a reduction proper and just. Such a circumstance may include, but is not limited to, the failure of the officer or employee to fully cooperate in the investigation and defense of the litigation. In cases where the judgment or settlement is in excess of the limits found in § 9-8-307(e), the board of claims may pay any of the amounts in excess of those limits where such reimbursement is found to bear a reasonable relationship to the officer's or employee's liability or the injury or damage caused.

(2) For purposes of this subsection (h), actions deemed to be within the scope of official duties include, but are not limited to, actions taken pursuant to the statutes, policies or procedures of the state of Tennessee, or when the officer or employee had reason to believe that the officer or employee acted pursuant to the statutes, policies or procedures of the state.

(3) Payments may be denied pursuant to this subsection (h) if the officer or employee or the officer's or employee's counsel have not made reasonable efforts to defend or if the officer's or employee's actions were grossly negligent, willful, malicious, criminal or done for personal gain. All other applicable provisions of this section shall apply to this subsection (h). The board may promulgate rules and regulations implementing this subsection (h).






Part 3 - Tennessee Claims Commission

§ 9-8-301 - Creation.

(a) There is hereby created an administrative tribunal consisting of three (3) members, one (1) from each grand division of the state, known as the "Tennessee claims commission."

(b) For administrative purposes, the commission shall be attached to the treasury department. The administrative responsibilities of the commission shall be performed by the state treasurer, in consultation with the claims commission and under the oversight of the board of claims. The state treasurer is authorized to delegate to the administrative clerk such of these responsibilities as the state treasurer deems appropriate.

(c) The authority to appoint, terminate and control the staff of the commission shall rest with the state treasurer; provided, that the individual claims commissioners may appoint, terminate and control the staff personnel assigned to their respective offices. All decisions relative to compensation of the staff of the commission, including the staff positions assigned to the individual commissioners, shall be subject to the approval of the state treasurer. The individual claims commissioners shall consult with the state treasurer prior to taking any personnel action with respect to the staff personnel assigned to their respective offices, and the state treasurer shall consult with the members of the claims commission prior to taking any personnel action for all other staff of the commission.

(d) The employees shall not have state service status but shall be subject to personnel policies and regulations which are applicable to employees of the treasury department, such as leave, compensation, classification and travel requests.

(e) Notwithstanding any provision of Acts 1997, ch. 165, to the contrary, the autonomy of individual claims commissioners in performing their claims adjudication function shall be respected by the state treasurer and the board of claims. Nothing within that act shall be construed to give the state treasurer or board of claims authority to supervise or take any personal actions with regard to the individual claims commissioners.

(f) For the purposes of this part and part 4 of this chapter, "grand division of the state" shall be defined as such term is defined in title 4, chapter 1, part 2, except that Cumberland County shall be included within the middle grand division.



§ 9-8-302 - Appointments -- Terms -- Residence -- Vacancies -- Chair.

(a) Each commissioner shall be appointed by the governor with confirmation by resolution of both houses of the general assembly for a term of eight (8) years.

(b) To provide staggered terms for the commissioners, the term expiring on June 30, 2003, shall be filled for an eight (8) year appointment while the current terms of the remaining two (2) commissioners shall each be extended for two (2) additional years. Thereafter, all commissioners shall be appointed to eight (8) year terms.

(c) Each commissioner shall have resided in the grand division from which such commissioner is appointed for one (1) year prior to appointment, resided in Tennessee for five (5) years prior to appointment, and shall have been licensed to practice law in Tennessee for at least five (5) years prior to appointment. No commissioner may practice law while serving on the commission. The commissioners shall discontinue the practice of law as soon after their appointments as is practicable. The commissioners shall comply with the standards of conduct contained in the Code of Judicial Conduct of the Rules of the Tennessee Supreme Court.

(d) The commissioners shall be eligible for reappointment.

(e) Temporary vacancies on the commission shall be filled by a qualified person appointed by the governor. Any other vacancy shall be filled for the remainder of the term by a qualified person appointed by the governor with the consent of both houses of the general assembly. If such a vacancy occurs while the general assembly is not in session, the governor shall appoint a qualified person to serve during the interim.

(f) The commission shall designate one (1) of its members to serve as chair.



§ 9-8-303 - Compensation.

The commissioners of the claims commission shall receive the same compensation as a Class 1 commissioner.



§ 9-8-304 - Administrative clerk -- Open proceedings -- En banc hearings.

(a) The claims commission, subject to the approval of the state treasurer, shall designate a commission employee to serve as administrative clerk to the claims commission. The administrative clerk, in consultation with the commission chair, shall schedule meetings of the commission.

(b) The administrative clerk, in consultation with the commission chair, shall docket proceedings and schedule hearings on claims. Each claim shall be assigned to the appropriate commissioner for the grand division in which the wrongful act occurred or in which the claimant lives; provided, that the chair of the commission shall have the authority to assign cases arising in one grand division to a commissioner in another grand division if such is necessary to alleviate congestion, delay, or an imbalance in caseloads among grand divisions. Each claim shall be heard in the grand division in which the wrongful act occurred or in which the claimant lives. The commission shall follow the law established for trial courts concerning opening proceedings to the public.

(c) The administrative clerk, in consultation with the state treasurer, is responsible for the day-to-day management of the commission's staff and such other activities as may be required including, but not limited to, reporting on the status of claims. In managing the affairs of the commission, the state treasurer shall consult with the claims commission.

(d) For the purpose of uniformity, the commission, upon the request of two (2) members thereof, may sit en banc to hear and decide any matter for which there is a disagreement among two (2) or more of the commissioners.



§ 9-8-305 - Powers and duties.

Each commissioner, and each administrative law judge assigned pursuant to this part, has the authority to:

(1) Hear and determine claims against the state falling within the categories enumerated in § 9-8-307;

(2) Issue subpoenas, swear in witnesses at hearings and other commission functions, effect discovery and issue protective orders and the like, and seek enforcement pursuant to § 4-5-311(a) and (b);

(3) Rule on motions and objections;

(4) Regulate the course of proceedings;

(5) Take official notice of:

(A) State statutes and the rules and regulations of state agencies; and

(B) Any fact that can be judicially noticed; and

(6) Issue written findings of facts and opinions of law.



§ 9-8-306 - Promulgation of rules and regulations.

The commission is authorized to promulgate rules and regulations not inconsistent with this chapter in order for it to fulfill its duties in an orderly and efficient manner.



§ First - of 3 versions of this section

9-8-307. Jurisdiction -- Claims -- Waiver of actions -- Standard for tort liability -- Damages -- Immunities -- Definitions -- Transfer of claims. [Applicable to injuries occurring on and after July 1, 2014, and effective until January 1, 2015. See the version effective on January 1, 2015; and the version applicable to injuries occurring prior to July 1, 2014.]

(a) (1) The commission or each commissioner sitting individually has exclusive jurisdiction to determine all monetary claims against the state based on the acts or omissions of "state employees," as defined in § 8-42-101, falling within one (1) or more of the following categories:

(A) The negligent operation or maintenance of any motor vehicle or any other land, air, or sea conveyance. In addition, the state may be held liable pursuant to this subdivision (a)(1)(A) for the negligent operation of state-owned motor vehicles or other conveyances by persons who are not state employees; provided, that such persons operated the vehicle or other conveyance with the permission of a state employee;

(B) Nuisances created or maintained;

(C) Negligently created or maintained dangerous conditions on state controlled real property. The claimant under this subdivision (a)(1)(C) must establish the foreseeability of the risks and notice given to the proper state officials at a time sufficiently prior to the injury for the state to have taken appropriate measures;

(D) Legal malpractice or health care liability by a state employee; provided, that the state employee has a professional/client relationship with the claimant;

(E) Negligent care, custody and control of persons;

(F) Negligent care, custody or control of personal property;

(G) Negligent care, custody or control of animals. Damages are not recoverable under this section for damages caused by wild animals;

(H) Negligent construction of state sidewalks and buildings;

(I) Negligence in planning and programming for, inspection of, design of, preparation of plans for, approval of plans for, and construction of, public roads, streets, highways, or bridges and similar structures, and negligence in maintenance of highways, and bridges and similar structures, designated by the department of transportation as being on the state system of highways or the state system of interstate highways;

(J) Dangerous conditions on state maintained highways. The claimant under this subdivision (a)(1)(J) must establish the foreseeability of the risk and notice given to the proper state officials at a time sufficiently prior to the injury for the state to have taken appropriate measures;

(K) (i) Workers' compensation claims by state employees, including injuries incurred by national guard members, Tennessee state guard members, civil air patrol members, civil defense agency personnel and emergency forest firefighters while on active duty and in the course of that duty;

(ii) The commission's payment of these claims shall be in such amount and subject to such limitations as set forth in title 50, chapter 6, except the following provisions shall have no application to workers' compensation claims filed against the state: §§ 50-6-103, 50-6-104, 50-6-106(5), 50-6-118, 50-6-128, 50-6-203(a)-(e) and (g), 50-6-205(b)(2), (b)(3), (c) and (d), 50-6-208, 50-6-210(f), 50-6-211, 50-6-213, 50-6-222, 50-6-225(d), 50-6-229(b), 50-6-233, 50-6-236(c)(2)-(3) and (g), 50-6-237, 50-6-238, 50-6-239, 50-6-244, 50-6-306, 50-6-307, and title 50, chapter 6, part 4. Section 50-6-114 shall apply to workers' compensation claims against the state, except that the state is authorized to give an employee the option to use accrued sick and annual leave in lieu of receiving temporary total disability benefits. In no event shall an employee receive both accrued sick and annual leave and temporary total disability benefits for the period of temporary total disability. Where appropriate, the claims commission shall be considered the court or tribunal to determine claims within title 50, chapter 6. Payments shall be made and accepted without regard to fault as a cause of the injury or death;

(iii) The second injury fund shall have no application to workers' compensation claims against the state of Tennessee. Payment of compensation shall not be considered a binding determination of the obligations of the employer as to future compensation payments. Likewise, the acceptance of compensation by the officer or employee is not considered a binding determination of the obligations of the employer as to future compensation payments; nor shall the acceptance of compensation by the officer or employee be considered a binding determination of the employer's rights;

(iv) The interested parties have the right to settle all matters of compensation between themselves, but all settlements, before the settlements are binding on either party, shall be reduced to writing and shall be approved by the claims commissioner before whom the claim for compensation is entitled to be heard, or to a workers' compensation judge pursuant to § 50-6-240. Any proposed settlement presented to a claims commissioner for approval pursuant to this subdivision (a)(1)(K)(iv) shall be examined by the claims commissioner to determine whether the officer or employee is receiving, substantially, the benefits provided by the Workers' Compensation Law, compiled in title 50, chapter 6. To this end, the commissioner may call and examine witnesses. Upon such settlement being approved, an order shall be rendered by the commissioner and duly entered by the clerk;

(v) In case any officer or employee of the state of Tennessee for whose injury or death compensation is payable under the Workers' Compensation Law shall at the time of injury be employed or paid jointly by two (2) or more employers subject to such law, such employers shall contribute to payment of such compensation in a proportion of their several wage liability to such officer or employee. The state of Tennessee is considered the primary employer and the determination of workers' compensation paid shall be pursuant to the procedures provided for state officers and employees. If one (1) or more, but not all, of such officers and employees are subject to the Workers' Compensation Law and otherwise subject to liability for compensation hereunder, then the liability of such of them as are so subject shall be to pay the proportion of the entire compensation which their portion of the wage liability bears to the wages of the officer or employee; provided, that nothing in this section shall prevent any agreement between the different employers between themselves as to the distribution of the ultimate burden of such compensation. The state of Tennessee shall pay the officer or employee under the Workers' Compensation Law and seek contribution from other contributing employers. The state of Tennessee has a right of action in the courts against the joint employers;

(vi) Notwithstanding § 9-8-402(d) or any other law to the contrary, upon motion of the employee, the claims commission may, prior to the benefits review conference or any final hearing on the claim, order the state to initiate, continue or reinstate temporary disability benefits or to provide medical benefits to the employee pending a final decision in the case, if the claims commission determines that such an order would be appropriate in light of available information. If the commission determines it appropriate to order the state to provide medical benefits pursuant to this subdivision (a)(1)(K)(vi), the commission's authority shall include, but not be limited to, the authority to order specific medical treatment recommended by the treating physician, and the authority to require the state to provide the appropriate panel of physicians to the employee, including a panel of appropriate specialists. With respect to the determination of whether to order the payment of temporary disability or medical benefits, the claims commission shall decide such issues solely on the basis of the information available to the commission, without favor or presumption for or against either party;

(L) Actions for breach of a written contract between the claimant and the state which was executed by one (1) or more state officers or employees with authority to execute the contract; provided, that the group insurance agreements created pursuant to §§ 8-27-201 and 8-27-302 shall be considered contracts for purposes of this subsection (a) in order for the commission to determine insurance claims which have been previously rejected by the state insurance committee or the local education insurance committee;

(M) Negligent operation of machinery or equipment;

(N) Negligent deprivation of statutory rights created under Tennessee law, except for actions arising out of claims over which the civil service commission has jurisdiction. The claimant must prove under this subdivision (a)(1)(N) that the general assembly expressly conferred a private right of action in favor of the claimant against the state for the state's violation of the particular statute's provisions;

(O) Claims for the recovery of taxes collected or administered by the state, except any tax collected or administered by the commissioner of revenue and any unemployment insurance tax collected or administered by the commissioner of labor and workforce development;

(P) Claims for the loss, damage or destruction of the personal property of state employees based on § 9-8-111;

(Q) (i) Claims for injuries incurred by persons where such injury occurred while the person was a passenger in a motor vehicle operated by a state employee while such employee was acting within the scope of employment. The claimant has the burden of proving the following:

(a) The injuries suffered by the claimant occurred as a result of an accident involving a motor vehicle operated by a non-state employee and a motor vehicle operated by a state employee who, at the time of the accident, was acting within the scope of employment;

(b) The proximate cause of the accident was the negligent operation of the motor vehicle operated by the nonstate employee;

(c) The claimant has been unable to recover any damages from the negligent party because the negligent party was uninsured or underinsured at the time of the accident and is otherwise financially incapable of fully compensating the claimant;

(d) The claimant has been unable to recover sufficient amounts under the Workers' Compensation Law or from any other public or private source, including the claimant's uninsured motorist's insurance policy, to fully compensate for the injuries suffered; and

(e) The claimant's presence in the motor vehicle operated by the state employee was for the benefit of the state, except that this requirement shall be waived for persons who are injured while a passenger in a state-owned motor vehicle used in the state employee van pool program authorized in § 4-3-1105(19).

(ii) Notwithstanding subsection (e), awards under this subdivision (a)(1)(Q) are limited to amounts recoverable under subdivision (a)(1)(K). Awards under this subdivision (a)(1)(Q) shall not be considered payments under an uninsured motorists insurance policy as provided for in title 56, chapter 7, part 12;

(R) Claims for libel and/or slander where a state employee is determined to be acting within the scope of employment;

(S) (i) Claims for compensation filed under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, and § 40-24-107. Claims filed pursuant to this subdivision (a)(1)(S) shall be determined in accordance with title 29, chapter 13;

(ii) Notwithstanding title 29, chapter 13, to the contrary, the claims commission has exclusive jurisdiction to determine all claims filed for compensation under the Criminal Injuries Compensation Act in accordance with title 29, chapter 13; provided, that this exclusive jurisdiction shall apply only to claims for compensation filed on or after January 1, 1987. At the request of the claimant and with the consent of the court, any claim filed prior to January 1, 1987, may be transferred to the claims commission for determination of the claim;

(T) Actions based on § 69-1-201;

(U) Actions based on violations of the requirements of procurement of commodities or services under title 71, chapter 4, part 7; and

(V) Unconstitutional taking of private property, as defined in § 12-1-202, including intentional state governmental action resulting in a taking other than the taking of real property and real property rights for the state's system of highways or the state's system of interstate highways

(2) No item enumerated in this subsection (a) shall be interpreted to allow any claim against the state on account of the acts or omissions of persons, partnerships, corporations or other entities licensed or regulated by agencies of the state, notwithstanding any negligence committed by the state in the course of performing licensing or regulatory activities. No item enumerated in this subsection (a) shall be interpreted to allow any claims against the state arising out of or resulting from:

(A) The issuance, denial, suspension or revocation of, or by the failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order or similar authorization, except as provided for in subdivision (a)(1)(V);

(B) An inspection, or by reason of making an inadequate or negligent inspection of any property, except as provided for in subdivision (a)(1)(I);

(C) Riots, unlawful assemblies, public demonstrations, mob violence and civil disturbances; except that the claims commission shall have jurisdiction over riots and disturbances occurring on or after January 1, 1985, by persons who are in the care, custody and control of the state where the state's negligence is the proximate cause of the riot or disturbance which, in turn, is the proximate cause of the injury to the claimant or damage to the claimant's personal property;

(D) Acts of a defendant serving a sentence under probation coupled with periodic confinement pursuant to § 40-35-307; work release pursuant to § 40-35-315; on furlough pursuant to § 40-35-316; a community-based alternative to confinement pursuant to title 40, chapter 36; or parole pursuant to § 40-35-504, unless the defendant is in the custody of or under the control or supervision of a jailer, corrections officer, law enforcement officer, or other agent of the state, or unless the state was negligent in its release of the defendant; provided, that the state is liable for reasonable medical care for inmates under work release, furlough, or community-based alternatives to confinement, although the inmates are not physically in the custody and control of and under the direct personal control of a jailer, corrections officer or other law enforcement officer. The state, county, municipality or political subdivision which may employ the inmate but does not have direct supervision and control of the inmate's work release, confinement or community-based alternative to confinement is not liable for the inmate's reasonable medical treatment for injuries incurred while on such work release, community-based alternative, or other work detail. Nothing in this subdivision (a)(2)(D) shall be construed as changing the general law of comparative fault. Nothing in this subdivision (a)(2)(D) shall be construed as changing the liability for injuries caused by a person or agency due to that person's or agency's own negligence. Nothing in this subdivision (a)(2)(D) shall be construed as changing the general law on liability in subdivision (a)(1)(E); or

(E) Any failure or malfunction occurring before January 1, 2005, which is caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times, if, and only if, the failure or malfunction causing the loss was unforeseeable or if the failure or malfunction causing the loss was foreseeable but a reasonable plan or design or both for identifying and preventing the failure or malfunction was adopted and reasonably implemented complying with generally accepted computer and information system design standards. Notwithstanding any other provision of the law, nothing in this subdivision (a)(2)(E) shall in any way limit the liability of a third party, direct or indirect, who is negligent. Further, a person who is injured by the negligence of a third party contractor, direct or indirect, shall have a cause of action against the contractor.

(3) It is the intent of the general assembly that the claims commission shall only hear claims arising on or after January 1, 1985. All claims arising prior to January 1, 1985, are to be governed by the law as it was prior to that date. For purposes of jurisdiction, a claim for recovery of taxes is deemed to arise on the date of the payment under protest. However, for any claim falling within the jurisdiction of the claims commission as determined by this subdivision (a)(3) and arising before January 1, 1985, the board of claims may authorize the chair of the board to transfer any claim or classes of claims to the claims commission. No claims shall be transferred where the claimant objects. Transferred claims are subject to the same requirements and procedures as claims originally filed with the claims commission. It is the intent of the general assembly that the jurisdiction of the claims commission be liberally construed to implement the remedial purposes of this legislation. It is the intent of the general assembly that no distinctions be made between officers and employees of the state under this legislation. The availability of state records and documents concerning claims is subject to the same discovery defenses as are available to other parties. The portion of the records in possession of the division of claims administration containing the amount of funds reserved for each claim for the risk management fund is confidential and not subject to § 10-7-503, until the final adjudication of the claim.

(b) Claims against the state filed pursuant to subsection (a) shall operate as a waiver of any cause of action, based on the same act or omission, which the claimant has against any state officer or employee. The waiver is void if the commission determines that the act or omission was not within the scope of the officer's or employee's office or employment.

(c) The determination of the state's liability in tort shall be based on the traditional tort concepts of duty and the reasonably prudent person's standard of care.

(d) The state will be liable for actual damages only. No award shall be made unless the facts found by the commission would entitle the claimant to a judgment in an action at law if the state had been a private individual. The state will not be liable for punitive damages and the costs of litigation other than court costs. The state will not be liable for willful, malicious, or criminal acts by state employees, or for acts on the part of state employees done for personal gain. The state may assert any and all defenses, including common law defenses, which would have been available to the officer or employee in an action against such an individual based upon the same occurrence. The state may assert any absolute common law immunities available to the officer or employee, however, good faith common law immunity may not be asserted. If the claimant is successful with any claim filed with the claims commission after January 1, 1985, the state shall pay such interest as the commissioner may determine to be proper, not exceeding the legal rate as provided in § 47-14-121. In contract actions, interest may be awarded, but if the rate of interest is provided in the contract, the award of interest shall be at that rate.

(e) For causes of action arising in tort, the state shall only be liable for damages up to the sum of three hundred thousand dollars ($300,000) per claimant and one million dollars ($1,000,000) per occurrence. The board of claims is authorized to purchase insurance, on a per claimant or per occurrence basis, for any class of claim. Any recovery covered by such a policy may exceed the monetary limits of this subsection (e), but only up to the policy limit

(f) No language contained in this chapter is intended to be construed as a waiver of the immunity of the state of Tennessee from suit in federal courts guaranteed by the eleventh amendment to the Constitution of the United States.

(g) No language contained in this chapter is intended to be construed to abridge the common law immunities of state officials and employees.

(h) State officers and employees are absolutely immune from liability for acts or omissions within the scope of the officer's or employee's office or employment, except for willful, malicious, or criminal acts or omissions or for acts or omissions done for personal gain. For purposes of this chapter, "state officer" or "employee" has the meaning set forth in § 8-42-101(3).

(i) (1) Claims that were timely filed against a state employee with a court of competent jurisdiction and that fall within the jurisdiction of the claims commission found in subdivision (a)(1)(A) shall be dismissed as to the state employee and transferred to the division of claims administration to proceed as a claim against the state; provided, that the state employee alleged to have acted negligently was, at the time of the incident giving rise to the claim, operating a private motor vehicle within the scope of the employee's office or employment, and the employee's action or inaction was not willful, malicious, criminal or done for personal gain. When a motion for transfer is made, the court shall require that notice be given the attorney general and reporter and the state shall be permitted to intervene and respond to the motion. Upon such transfer, the claim shall be considered timely filed with the division of claims administration and the claims commission. Such transfer shall be effected upon an order of dismissal and transfer from the court. Any such transfer must be made within one (1) year of the filing of the original complaint with the court or on or after April 22, 1998, whichever is later. Such claims shall be considered by the division of claims administration and the claims commission, as provided by law. This subsection (i) shall be effective for causes of action arising on or after July 1, 1995, pending on or after April 22, 1998, and causes of action arising on or after April 22, 1998.

(2) Claims which are transferred to the division of claims administration pursuant to this subsection (i) shall be investigated by the division of claims administration, acted upon or transferred by the division, and acted upon by the claims commission pursuant to the same statutory requirements and procedures as apply to claims originally filed with the division of claims administration.



§ Second - of 3 versions of this section

9-8-307. Jurisdiction -- Claims -- Waiver of actions -- Standard for tort liability -- Damages -- Immunities -- Definitions -- Transfer of claims. [Effective on January 1, 2015. See the version applicable to injuries occurring on and after July 1, 2014, and effective until January 1, 2015; and the version applicable to injuries occurring prior to July 1, 2014.]

(a) (1) The commission or each commissioner sitting individually has exclusive jurisdiction to determine all monetary claims against the state based on the acts or omissions of "state employees," as defined in § 8-42-101, falling within one (1) or more of the following categories:

(A) The negligent operation or maintenance of any motor vehicle or any other land, air, or sea conveyance. In addition, the state may be held liable pursuant to this subdivision (a)(1)(A) for the negligent operation of state-owned motor vehicles or other conveyances by persons who are not state employees; provided, that such persons operated the vehicle or other conveyance with the permission of a state employee;

(B) Nuisances created or maintained;

(C) Negligently created or maintained dangerous conditions on state controlled real property. The claimant under this subdivision (a)(1)(C) must establish the foreseeability of the risks and notice given to the proper state officials at a time sufficiently prior to the injury for the state to have taken appropriate measures;

(D) Legal malpractice or health care liability by a state employee; provided, that the state employee has a professional/client relationship with the claimant;

(E) Negligent care, custody and control of persons;

(F) Negligent care, custody or control of personal property;

(G) Negligent care, custody or control of animals. Damages are not recoverable under this section for damages caused by wild animals;

(H) Negligent construction of state sidewalks and buildings;

(I) Negligence in planning and programming for, inspection of, design of, preparation of plans for, approval of plans for, and construction of, public roads, streets, highways, or bridges and similar structures, and negligence in maintenance of highways, and bridges and similar structures, designated by the department of transportation as being on the state system of highways or the state system of interstate highways;

(J) Dangerous conditions on state maintained highways. The claimant under this subdivision (a)(1)(J) must establish the foreseeability of the risk and notice given to the proper state officials at a time sufficiently prior to the injury for the state to have taken appropriate measures;

(K) (i) Workers' compensation claims by state employees, including injuries incurred by national guard members, Tennessee state guard members, civil air patrol members, civil defense agency personnel and emergency forest firefighters while on active duty and in the course of that duty;

(ii) The commission's payment of these claims shall be in such amount and subject to such limitations as set forth in title 50, chapter 6, except the following provisions shall have no application to workers' compensation claims filed against the state: §§ 50-6-103, 50-6-104, 50-6-106(5), 50-6-118, 50-6-128, 50-6-203(a)-(e) and (g), 50-6-205(b)(2), (b)(3), (c) and (d), 50-6-208, 50-6-210(f), 50-6-211, 50-6-213, 50-6-222, 50-6-225(d), 50-6-229(b), 50-6-233, 50-6-236(c)(2)-(3) and (g), 50-6-237, 50-6-238, 50-6-239, 50-6-244, 50-6-306, 50-6-307, and title 50, chapter 6, part 4. Section 50-6-114 shall apply to workers' compensation claims against the state, except that the state is authorized to give an employee the option to use accrued sick and annual leave in lieu of receiving temporary total disability benefits. In no event shall an employee receive both accrued sick and annual leave and temporary total disability benefits for the period of temporary total disability. Where appropriate, the claims commission shall be considered the court or tribunal to determine claims within title 50, chapter 6. Payments shall be made and accepted without regard to fault as a cause of the injury or death;

(iii) The second injury fund shall have no application to workers' compensation claims against the state of Tennessee. Payment of compensation shall not be considered a binding determination of the obligations of the employer as to future compensation payments. Likewise, the acceptance of compensation by the officer or employee is not considered a binding determination of the obligations of the employer as to future compensation payments; nor shall the acceptance of compensation by the officer or employee be considered a binding determination of the employer's rights;

(iv) The interested parties have the right to settle all matters of compensation between themselves, but all settlements, before the settlements are binding on either party, shall be reduced to writing and shall be approved by the claims commissioner before whom the claim for compensation is entitled to be heard, or to a workers' compensation judge pursuant to § 50-6-240. Any proposed settlement presented to a claims commissioner for approval pursuant to this subdivision (a)(1)(K)(iv) shall be examined by the claims commissioner to determine whether the officer or employee is receiving, substantially, the benefits provided by the Workers' Compensation Law, compiled in title 50, chapter 6. To this end, the commissioner may call and examine witnesses. Upon such settlement being approved, an order shall be rendered by the commissioner and duly entered by the clerk;

(v) In case any officer or employee of the state of Tennessee for whose injury or death compensation is payable under the Workers' Compensation Law shall at the time of injury be employed or paid jointly by two (2) or more employers subject to such law, such employers shall contribute to payment of such compensation in a proportion of their several wage liability to such officer or employee. The state of Tennessee is considered the primary employer and the determination of workers' compensation paid shall be pursuant to the procedures provided for state officers and employees. If one (1) or more, but not all, of such officers and employees are subject to the Workers' Compensation Law and otherwise subject to liability for compensation hereunder, then the liability of such of them as are so subject shall be to pay the proportion of the entire compensation which their portion of the wage liability bears to the wages of the officer or employee; provided, that nothing in this section shall prevent any agreement between the different employers between themselves as to the distribution of the ultimate burden of such compensation. The state of Tennessee shall pay the officer or employee under the Workers' Compensation Law and seek contribution from other contributing employers. The state of Tennessee has a right of action in the courts against the joint employers;

(vi) Notwithstanding § 9-8-402(d) or any other law to the contrary, upon motion of the employee, the claims commission may, prior to the benefits review conference or any final hearing on the claim, order the state to initiate, continue or reinstate temporary disability benefits or to provide medical benefits to the employee pending a final decision in the case, if the claims commission determines that such an order would be appropriate in light of available information. If the commission determines it appropriate to order the state to provide medical benefits pursuant to this subdivision (a)(1)(K)(vi), the commission's authority shall include, but not be limited to, the authority to order specific medical treatment recommended by the treating physician, and the authority to require the state to provide the appropriate panel of physicians to the employee, including a panel of appropriate specialists. With respect to the determination of whether to order the payment of temporary disability or medical benefits, the claims commission shall decide such issues solely on the basis of the information available to the commission, without favor or presumption for or against either party;

(L) Actions for breach of a written contract between the claimant and the state which was executed by one (1) or more state officers or employees with authority to execute the contract; provided, that the group insurance agreements created pursuant to §§ 8-27-201 and 8-27-302 shall be considered contracts for purposes of this subsection (a) in order for the commission to determine insurance claims which have been previously rejected by the state insurance committee or the local education insurance committee;

(M) Negligent operation of machinery or equipment;

(N) Negligent deprivation of statutory rights created under Tennessee law, except for actions arising out of claims over which the civil service commission has jurisdiction. The claimant must prove under this subdivision (a)(1)(N) that the general assembly expressly conferred a private right of action in favor of the claimant against the state for the state's violation of the particular statute's provisions;

(O) Claims for the recovery of taxes collected or administered by the state, except any tax collected or administered by the commissioner of revenue and any unemployment insurance tax collected or administered by the commissioner of labor and workforce development;

(P) Claims for the loss, damage or destruction of the personal property of state employees based on § 9-8-111;

(Q) (i) Claims for injuries incurred by persons where such injury occurred while the person was a passenger in a motor vehicle operated by a state employee while such employee was acting within the scope of employment. The claimant has the burden of proving the following:

(a) The injuries suffered by the claimant occurred as a result of an accident involving a motor vehicle operated by a non-state employee and a motor vehicle operated by a state employee who, at the time of the accident, was acting within the scope of employment;

(b) The proximate cause of the accident was the negligent operation of the motor vehicle operated by the nonstate employee;

(c) The claimant has been unable to recover any damages from the negligent party because the negligent party was uninsured or underinsured at the time of the accident and is otherwise financially incapable of fully compensating the claimant;

(d) The claimant has been unable to recover sufficient amounts under the Workers' Compensation Law or from any other public or private source, including the claimant's uninsured motorist's insurance policy, to fully compensate for the injuries suffered; and

(e) The claimant's presence in the motor vehicle operated by the state employee was for the benefit of the state, except that this requirement shall be waived for persons who are injured while a passenger in a state-owned motor vehicle used in the state employee van pool program authorized in § 4-3-1105(19).

(ii) Notwithstanding subsection (e), awards under this subdivision (a)(1)(Q) are limited to amounts recoverable under subdivision (a)(1)(K). Awards under this subdivision (a)(1)(Q) shall not be considered payments under an uninsured motorists insurance policy as provided for in title 56, chapter 7, part 12;

(R) Claims for libel and/or slander where a state employee is determined to be acting within the scope of employment;

(S) (i) Claims for compensation filed under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, and § 40-24-107. Claims filed pursuant to this subdivision (a)(1)(S) shall be determined in accordance with title 29, chapter 13;

(ii) Notwithstanding title 29, chapter 13, to the contrary, the claims commission has exclusive jurisdiction to determine all claims filed for compensation under the Criminal Injuries Compensation Act in accordance with title 29, chapter 13; provided, that this exclusive jurisdiction shall apply only to claims for compensation filed on or after January 1, 1987. At the request of the claimant and with the consent of the court, any claim filed prior to January 1, 1987, may be transferred to the claims commission for determination of the claim;

(T) Actions based on § 69-1-201;

(U) Actions based on violations of the requirements of procurement of commodities or services under title 71, chapter 4, part 7;

(V) Unconstitutional taking of private property, as defined in § 12-1-202, including intentional state governmental action resulting in a taking other than the taking of real property and real property rights for the state's system of highways or the state's system of interstate highways; and

(W) Claims arising out of the billing, collection, or remittance of 911 surcharges.

(2) No item enumerated in this subsection (a) shall be interpreted to allow any claim against the state on account of the acts or omissions of persons, partnerships, corporations or other entities licensed or regulated by agencies of the state, notwithstanding any negligence committed by the state in the course of performing licensing or regulatory activities. No item enumerated in this subsection (a) shall be interpreted to allow any claims against the state arising out of or resulting from:

(A) The issuance, denial, suspension or revocation of, or by the failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order or similar authorization, except as provided for in subdivision (a)(1)(V);

(B) An inspection, or by reason of making an inadequate or negligent inspection of any property, except as provided for in subdivision (a)(1)(I);

(C) Riots, unlawful assemblies, public demonstrations, mob violence and civil disturbances; except that the claims commission shall have jurisdiction over riots and disturbances occurring on or after January 1, 1985, by persons who are in the care, custody and control of the state where the state's negligence is the proximate cause of the riot or disturbance which, in turn, is the proximate cause of the injury to the claimant or damage to the claimant's personal property;

(D) Acts of a defendant serving a sentence under probation coupled with periodic confinement pursuant to § 40-35-307; work release pursuant to § 40-35-315; on furlough pursuant to § 40-35-316; a community-based alternative to confinement pursuant to title 40, chapter 36; or parole pursuant to § 40-35-504, unless the defendant is in the custody of or under the control or supervision of a jailer, corrections officer, law enforcement officer, or other agent of the state, or unless the state was negligent in its release of the defendant; provided, that the state is liable for reasonable medical care for inmates under work release, furlough, or community-based alternatives to confinement, although the inmates are not physically in the custody and control of and under the direct personal control of a jailer, corrections officer or other law enforcement officer. The state, county, municipality or political subdivision which may employ the inmate but does not have direct supervision and control of the inmate's work release, confinement or community-based alternative to confinement is not liable for the inmate's reasonable medical treatment for injuries incurred while on such work release, community-based alternative, or other work detail. Nothing in this subdivision (a)(2)(D) shall be construed as changing the general law of comparative fault. Nothing in this subdivision (a)(2)(D) shall be construed as changing the liability for injuries caused by a person or agency due to that person's or agency's own negligence. Nothing in this subdivision (a)(2)(D) shall be construed as changing the general law on liability in subdivision (a)(1)(E); or

(E) Any failure or malfunction occurring before January 1, 2005, which is caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times, if, and only if, the failure or malfunction causing the loss was unforeseeable or if the failure or malfunction causing the loss was foreseeable but a reasonable plan or design or both for identifying and preventing the failure or malfunction was adopted and reasonably implemented complying with generally accepted computer and information system design standards. Notwithstanding any other provision of the law, nothing in this subdivision (a)(2)(E) shall in any way limit the liability of a third party, direct or indirect, who is negligent. Further, a person who is injured by the negligence of a third party contractor, direct or indirect, shall have a cause of action against the contractor.

(3) It is the intent of the general assembly that the claims commission shall only hear claims arising on or after January 1, 1985. All claims arising prior to January 1, 1985, are to be governed by the law as it was prior to that date. For purposes of jurisdiction, a claim for recovery of taxes is deemed to arise on the date of the payment under protest. However, for any claim falling within the jurisdiction of the claims commission as determined by this subdivision (a)(3) and arising before January 1, 1985, the board of claims may authorize the chair of the board to transfer any claim or classes of claims to the claims commission. No claims shall be transferred where the claimant objects. Transferred claims are subject to the same requirements and procedures as claims originally filed with the claims commission. It is the intent of the general assembly that the jurisdiction of the claims commission be liberally construed to implement the remedial purposes of this legislation. It is the intent of the general assembly that no distinctions be made between officers and employees of the state under this legislation. The availability of state records and documents concerning claims is subject to the same discovery defenses as are available to other parties. The portion of the records in possession of the division of claims administration containing the amount of funds reserved for each claim for the risk management fund is confidential and not subject to § 10-7-503, until the final adjudication of the claim.

(b) Claims against the state filed pursuant to subsection (a) shall operate as a waiver of any cause of action, based on the same act or omission, which the claimant has against any state officer or employee. The waiver is void if the commission determines that the act or omission was not within the scope of the officer's or employee's office or employment.

(c) The determination of the state's liability in tort shall be based on the traditional tort concepts of duty and the reasonably prudent person's standard of care.

(d) The state will be liable for actual damages only. No award shall be made unless the facts found by the commission would entitle the claimant to a judgment in an action at law if the state had been a private individual. The state will not be liable for punitive damages and the costs of litigation other than court costs. The state will not be liable for willful, malicious, or criminal acts by state employees, or for acts on the part of state employees done for personal gain. The state may assert any and all defenses, including common law defenses, which would have been available to the officer or employee in an action against such an individual based upon the same occurrence. The state may assert any absolute common law immunities available to the officer or employee, however, good faith common law immunity may not be asserted. If the claimant is successful with any claim filed with the claims commission after January 1, 1985, the state shall pay such interest as the commissioner may determine to be proper, not exceeding the legal rate as provided in § 47-14-121. In contract actions, interest may be awarded, but if the rate of interest is provided in the contract, the award of interest shall be at that rate.

(e) For causes of action arising in tort, the state shall only be liable for damages up to the sum of three hundred thousand dollars ($300,000) per claimant and one million dollars ($1,000,000) per occurrence. The board of claims is authorized to purchase insurance, on a per claimant or per occurrence basis, for any class of claim. Any recovery covered by such a policy may exceed the monetary limits of this subsection (e), but only up to the policy limit.

(f) No language contained in this chapter is intended to be construed as a waiver of the immunity of the state of Tennessee from suit in federal courts guaranteed by the eleventh amendment to the Constitution of the United States.

(g) No language contained in this chapter is intended to be construed to abridge the common law immunities of state officials and employees.

(h) State officers and employees are absolutely immune from liability for acts or omissions within the scope of the officer's or employee's office or employment, except for willful, malicious, or criminal acts or omissions or for acts or omissions done for personal gain. For purposes of this chapter, "state officer" or "employee" has the meaning set forth in § 8-42-101(3).

(i) (1) Claims that were timely filed against a state employee with a court of competent jurisdiction and that fall within the jurisdiction of the claims commission found in subdivision (a)(1)(A) shall be dismissed as to the state employee and transferred to the division of claims administration to proceed as a claim against the state; provided, that the state employee alleged to have acted negligently was, at the time of the incident giving rise to the claim, operating a private motor vehicle within the scope of the employee's office or employment, and the employee's action or inaction was not willful, malicious, criminal or done for personal gain. When a motion for transfer is made, the court shall require that notice be given the attorney general and reporter and the state shall be permitted to intervene and respond to the motion. Upon such transfer, the claim shall be considered timely filed with the division of claims administration and the claims commission. Such transfer shall be effected upon an order of dismissal and transfer from the court. Any such transfer must be made within one (1) year of the filing of the original complaint with the court or on or after April 22, 1998, whichever is later. Such claims shall be considered by the division of claims administration and the claims commission, as provided by law. This subsection (i) shall be effective for causes of action arising on or after July 1, 1995, pending on or after April 22, 1998, and causes of action arising on or after April 22, 1998.

(2) Claims which are transferred to the division of claims administration pursuant to this subsection (i) shall be investigated by the division of claims administration, acted upon or transferred by the division, and acted upon by the claims commission pursuant to the same statutory requirements and procedures as apply to claims originally filed with the division of claims administration.



§ Third - of 3 versions of this section

9-8-307. Jurisdiction -- Claims -- Waiver of actions -- Standard for tort liability -- Damages -- Immunities -- Definitions -- Transfer of claims. [Applicable to injuries occurring prior to July 1, 2014. See the version applicable to injuries occurring on and after July 1, 2014, and effective until January 1, 2015; and the version effective on January 1, 2015.]

(a) (1) The commission or each commissioner sitting individually has exclusive jurisdiction to determine all monetary claims against the state based on the acts or omissions of "state employees," as defined in § 8-42-101, falling within one (1) or more of the following categories:

(A) The negligent operation or maintenance of any motor vehicle or any other land, air, or sea conveyance. In addition, the state may be held liable pursuant to this subdivision (a)(1)(A) for the negligent operation of state-owned motor vehicles or other conveyances by persons who are not state employees; provided, that such persons operated the vehicle or other conveyance with the permission of a state employee;

(B) Nuisances created or maintained;

(C) Negligently created or maintained dangerous conditions on state controlled real property. The claimant under this subdivision (a)(1)(C) must establish the foreseeability of the risks and notice given to the proper state officials at a time sufficiently prior to the injury for the state to have taken appropriate measures;

(D) Legal malpractice or health care liability by a state employee; provided, that the state employee has a professional/client relationship with the claimant;

(E) Negligent care, custody and control of persons;

(F) Negligent care, custody or control of personal property;

(G) Negligent care, custody or control of animals. Damages are not recoverable under this section for damages caused by wild animals;

(H) Negligent construction of state sidewalks and buildings;

(I) Negligence in planning and programming for, inspection of, design of, preparation of plans for, approval of plans for, and construction of, public roads, streets, highways, or bridges and similar structures, and negligence in maintenance of highways, and bridges and similar structures, designated by the department of transportation as being on the state system of highways or the state system of interstate highways;

(J) Dangerous conditions on state maintained highways. The claimant under this subdivision (a)(1)(J) must establish the foreseeability of the risk and notice given to the proper state officials at a time sufficiently prior to the injury for the state to have taken appropriate measures;

(K) (i) Workers' compensation claims by state employees, including injuries incurred by national guard members, Tennessee state guard members, civil air patrol members, civil defense agency personnel and emergency forest firefighters while on active duty and in the course of that duty;

(ii) The commission's payment of these claims shall be in such amount and subject to such limitations as set forth in title 50, chapter 6, except the following provisions shall have no application to workers' compensation claims filed against the state: §§ 50-6-103, 50-6-104, 50-6-106(5), 50-6-117, 50-6-118, 50-6-128, 50-6-203(a)-(e) and (g)-(h), 50-6-205(b)(2), (b)(3), (c) and (d), 50-6-206(a)(1), 50-6-208, 50-6-211, 50-6-213, 50-6-222, 50-6-224(a)(2), 50-6-225(a)-(d), (g) and (k), 50-6-227, 50-6-228, 50-6-229(b), 50-6-233, 50-6-236(a), (b), (e) and (h), 50-6-237(c), 50-6-238, 50-6-244, 50-6-306, 50-6-307, and title 50, chapter 6, part 4. Section 50-6-114 shall apply to workers' compensation claims against the state, except that the state is authorized to give an employee the option to use accrued sick and annual leave in lieu of receiving temporary total disability benefits. In no event shall an employee receive both accrued sick and annual leave and temporary total disability benefits for the period of temporary total disability. Where appropriate, the claims commission shall be considered the court or tribunal to determine claims within title 50, chapter 6. Payments shall be made and accepted without regard to fault as a cause of the injury or death;

(iii) The second injury fund shall have no application to workers' compensation claims against the state of Tennessee. Payment of compensation shall not be considered a binding determination of the obligations of the employer as to future compensation payments. Likewise, the acceptance of compensation by the officer or employee is not considered a binding determination of the obligations of the employer as to future compensation payments; nor shall the acceptance of compensation by the officer or employee be considered a binding determination of the employer's rights;

(iv) The interested parties have the right to settle all matters of compensation between themselves, but all settlements, before the settlements are binding on either party, shall be reduced to writing and shall be approved by the claims commissioner before whom the claim for compensation is entitled to be heard, or by the commissioner of labor and workforce development or the commissioner's designee, pursuant to § 50-6-206(c). Any proposed settlement presented to a claims commissioner for approval pursuant to this subdivision (a)(1)(K)(iv) shall be examined by the claims commissioner to determine whether the officer or employee is receiving, substantially, the benefits provided by the Workers' Compensation Law, compiled in title 50, chapter 6. To this end, the commissioner may call and examine witnesses. Upon such settlement being approved, an order shall be rendered by the commissioner and duly entered by the clerk;

(v) In case any officer or employee of the state of Tennessee for whose injury or death compensation is payable under the Workers' Compensation Law shall at the time of injury be employed or paid jointly by two (2) or more employers subject to such law, such employers shall contribute to payment of such compensation in a proportion of their several wage liability to such officer or employee. The state of Tennessee is considered the primary employer and the determination of workers' compensation paid shall be pursuant to the procedures provided for state officers and employees. If one (1) or more, but not all, of such officers and employees are subject to the Workers' Compensation Law and otherwise subject to liability for compensation hereunder, then the liability of such of them as are so subject shall be to pay the proportion of the entire compensation which their portion of the wage liability bears to the wages of the officer or employee; provided, that nothing in this section shall prevent any agreement between the different employers between themselves as to the distribution of the ultimate burden of such compensation. The state of Tennessee shall pay the officer or employee under the Workers' Compensation Law and seek contribution from other contributing employers. The state of Tennessee has a right of action in the courts against the joint employers;

(vi) Notwithstanding § 9-8-402(d) or any other law to the contrary, upon motion of the employee, the claims commission may, prior to the benefits review conference or any final hearing on the claim, order the state to initiate, continue or reinstate temporary disability benefits or to provide medical benefits to the employee pending a final decision in the case, if the claims commission determines that such an order would be appropriate in light of available information. If the commission determines it appropriate to order the state to provide medical benefits pursuant to this subdivision (a)(1)(K)(vi), the commission's authority shall include, but not be limited to, the authority to order specific medical treatment recommended by the treating physician, and the authority to require the state to provide the appropriate panel of physicians to the employee, including a panel of appropriate specialists. With respect to the determination of whether to order the payment of temporary disability or medical benefits, the claims commission shall decide such issues solely on the basis of the information available to the commission, without favor or presumption for or against either party;

(L) Actions for breach of a written contract between the claimant and the state which was executed by one (1) or more state officers or employees with authority to execute the contract; provided, that the group insurance agreements created pursuant to §§ 8-27-201 and 8-27-302 shall be considered contracts for purposes of this subsection (a) in order for the commission to determine insurance claims which have been previously rejected by the state insurance committee or the local education insurance committee;

(M) Negligent operation of machinery or equipment;

(N) Negligent deprivation of statutory rights created under Tennessee law, except for actions arising out of claims over which the civil service commission has jurisdiction. The claimant must prove under this subdivision (a)(1)(N) that the general assembly expressly conferred a private right of action in favor of the claimant against the state for the state's violation of the particular statute's provisions;

(O) Claims for the recovery of taxes collected or administered by the state, except any tax collected or administered by the commissioner of revenue and any unemployment insurance tax collected or administered by the commissioner of labor and workforce development;

(P) Claims for the loss, damage or destruction of the personal property of state employees based on § 9-8-111;

(Q) (i) Claims for injuries incurred by persons where such injury occurred while the person was a passenger in a motor vehicle operated by a state employee while such employee was acting within the scope of employment. The claimant has the burden of proving the following:

(a) The injuries suffered by the claimant occurred as a result of an accident involving a motor vehicle operated by a non-state employee and a motor vehicle operated by a state employee who, at the time of the accident, was acting within the scope of employment;

(b) The proximate cause of the accident was the negligent operation of the motor vehicle operated by the non-state employee;

(c) The claimant has been unable to recover any damages from the negligent party because the negligent party was uninsured or underinsured at the time of the accident and is otherwise financially incapable of fully compensating the claimant;

(d) The claimant has been unable to recover sufficient amounts under the Workers' Compensation Law or from any other public or private source, including the claimant's uninsured motorist's insurance policy, to fully compensate for the injuries suffered; and

(e) The claimant's presence in the motor vehicle operated by the state employee was for the benefit of the state, except that this requirement shall be waived for persons who are injured while a passenger in a state-owned motor vehicle used in the state employee van pool program authorized in § 4-3-1105(19).

(ii) Notwithstanding subsection (e), awards under this subdivision (a)(1)(Q) are limited to amounts recoverable under subdivision (a)(1)(K). Awards under this subdivision (a)(1)(Q) shall not be considered payments under an uninsured motorists insurance policy as provided for in title 56, chapter 7, part 12;

(R) Claims for libel and/or slander where a state employee is determined to be acting within the scope of employment;

(S) (i) Claims for compensation filed under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, and § 40-24-107. Claims filed pursuant to this subdivision (a)(1)(S) shall be determined in accordance with title 29, chapter 13;

(ii) Notwithstanding title 29, chapter 13, to the contrary, the claims commission has exclusive jurisdiction to determine all claims filed for compensation under the Criminal Injuries Compensation Act in accordance with title 29, chapter 13; provided, that this exclusive jurisdiction shall apply only to claims for compensation filed on or after January 1, 1987. At the request of the claimant and with the consent of the court, any claim filed prior to January 1, 1987, may be transferred to the claims commission for determination of the claim;

(T) Actions based on § 69-1-201;

(U) Actions based on violations of the requirements of procurement of commodities or services under title 71, chapter 4, part 7; and

(V) Unconstitutional taking of private property, as defined in § 12-1-202, including intentional state governmental action resulting in a taking other than the taking of real property and real property rights for the state's system of highways or the state's system of interstate highways.

(2) No item enumerated in this subsection (a) shall be interpreted to allow any claim against the state on account of the acts or omissions of persons, partnerships, corporations or other entities licensed or regulated by agencies of the state, notwithstanding any negligence committed by the state in the course of performing licensing or regulatory activities. No item enumerated in this subsection (a) shall be interpreted to allow any claims against the state arising out of or resulting from:

(A) The issuance, denial, suspension or revocation of, or by the failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order or similar authorization, except as provided for in subdivision (a)(1)(V);

(B) An inspection, or by reason of making an inadequate or negligent inspection of any property, except as provided for in subdivision (a)(1)(I);

(C) Riots, unlawful assemblies, public demonstrations, mob violence and civil disturbances; except that the claims commission shall have jurisdiction over riots and disturbances occurring on or after January 1, 1985, by persons who are in the care, custody and control of the state where the state's negligence is the proximate cause of the riot or disturbance which, in turn, is the proximate cause of the injury to the claimant or damage to the claimant's personal property;

(D) Acts of a defendant serving a sentence under probation coupled with periodic confinement pursuant to § 40-35-307; work release pursuant to § 40-35-315; on furlough pursuant to § 40-35-316; a community-based alternative to confinement pursuant to title 40, chapter 36; or parole pursuant to § 40-35-504, unless the defendant is in the custody of or under the control or supervision of a jailer, corrections officer, law enforcement officer, or other agent of the state, or unless the state was negligent in its release of the defendant; provided, that the state is liable for reasonable medical care for inmates under work release, furlough, or community-based alternatives to confinement, although the inmates are not physically in the custody and control of and under the direct personal control of a jailer, corrections officer or other law enforcement officer. The state, county, municipality or political subdivision which may employ the inmate but does not have direct supervision and control of the inmate's work release, confinement or community-based alternative to confinement is not liable for the inmate's reasonable medical treatment for injuries incurred while on such work release, community-based alternative, or other work detail. Nothing in this subdivision (a)(2)(D) shall be construed as changing the general law of comparative fault. Nothing in this subdivision (a)(2)(D) shall be construed as changing the liability for injuries caused by a person or agency due to that person's or agency's own negligence. Nothing in this subdivision (a)(2)(D) shall be construed as changing the general law on liability in subdivision (a)(1)(E); or

(E) Any failure or malfunction occurring before January 1, 2005, which is caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times, if, and only if, the failure or malfunction causing the loss was unforeseeable or if the failure or malfunction causing the loss was foreseeable but a reasonable plan or design or both for identifying and preventing the failure or malfunction was adopted and reasonably implemented complying with generally accepted computer and information system design standards. Notwithstanding any other provision of the law, nothing in this subdivision (a)(2)(E) shall in any way limit the liability of a third party, direct or indirect, who is negligent. Further, a person who is injured by the negligence of a third party contractor, direct or indirect, shall have a cause of action against the contractor.

(3) It is the intent of the general assembly that the claims commission shall only hear claims arising on or after January 1, 1985. All claims arising prior to January 1, 1985, are to be governed by the law as it was prior to that date. For purposes of jurisdiction, a claim for recovery of taxes is deemed to arise on the date of the payment under protest. However, for any claim falling within the jurisdiction of the claims commission as determined by this subdivision (a)(3) and arising before January 1, 1985, the board of claims may authorize the chair of the board to transfer any claim or classes of claims to the claims commission. No claims shall be transferred where the claimant objects. Transferred claims are subject to the same requirements and procedures as claims originally filed with the claims commission. It is the intent of the general assembly that the jurisdiction of the claims commission be liberally construed to implement the remedial purposes of this legislation. It is the intent of the general assembly that no distinctions be made between officers and employees of the state under this legislation. The availability of state records and documents concerning claims is subject to the same discovery defenses as are available to other parties. The portion of the records in possession of the division of claims administration containing the amount of funds reserved for each claim for the risk management fund is confidential and not subject to § 10-7-503, until the final adjudication of the claim.

(b) Claims against the state filed pursuant to subsection (a) shall operate as a waiver of any cause of action, based on the same act or omission, which the claimant has against any state officer or employee. The waiver is void if the commission determines that the act or omission was not within the scope of the officer's or employee's office or employment.

(c) The determination of the state's liability in tort shall be based on the traditional tort concepts of duty and the reasonably prudent person's standard of care.

(d) The state will be liable for actual damages only. No award shall be made unless the facts found by the commission would entitle the claimant to a judgment in an action at law if the state had been a private individual. The state will not be liable for punitive damages and the costs of litigation other than court costs. The state will not be liable for willful, malicious, or criminal acts by state employees, or for acts on the part of state employees done for personal gain. The state may assert any and all defenses, including common law defenses, which would have been available to the officer or employee in an action against such an individual based upon the same occurrence. The state may assert any absolute common law immunities available to the officer or employee, however, good faith common law immunity may not be asserted. If the claimant is successful with any claim filed with the claims commission after January 1, 1985, the state shall pay such interest as the commissioner may determine to be proper, not exceeding the legal rate as provided in § 47-14-121. In contract actions, interest may be awarded, but if the rate of interest is provided in the contract, the award of interest shall be at that rate.

(e) For causes of action arising in tort, the state shall only be liable for damages up to the sum of three hundred thousand dollars ($300,000) per claimant and one million dollars ($1,000,000) per occurrence. The board of claims is authorized to purchase insurance, on a per claimant or per occurrence basis, for any class of claim. Any recovery covered by such a policy may exceed the monetary limits of this subsection (e), but only up to the policy limit.

(f) No language contained in this chapter is intended to be construed as a waiver of the immunity of the state of Tennessee from suit in federal courts guaranteed by the eleventh amendment to the Constitution of the United States.

(g) No language contained in this chapter is intended to be construed to abridge the common law immunities of state officials and employees.

(h) State officers and employees are absolutely immune from liability for acts or omissions within the scope of the officer's or employee's office or employment, except for willful, malicious, or criminal acts or omissions or for acts or omissions done for personal gain. For purposes of this chapter, "state officer" or "employee" has the meaning set forth in § 8-42-101(3).

(i) (1) Claims that were timely filed against a state employee with a court of competent jurisdiction and that fall within the jurisdiction of the claims commission found in subdivision (a)(1)(A) shall be dismissed as to the state employee and transferred to the division of claims administration to proceed as a claim against the state; provided, that the state employee alleged to have acted negligently was, at the time of the incident giving rise to the claim, operating a private motor vehicle within the scope of the employee's office or employment, and the employee's action or inaction was not willful, malicious, criminal or done for personal gain. When a motion for transfer is made, the court shall require that notice be given the attorney general and reporter and the state shall be permitted to intervene and respond to the motion. Upon such transfer, the claim shall be considered timely filed with the division of claims administration and the claims commission. Such transfer shall be effected upon an order of dismissal and transfer from the court. Any such transfer must be made within one (1) year of the filing of the original complaint with the court or on or after April 22, 1998, whichever is later. Such claims shall be considered by the division of claims administration and the claims commission, as provided by law. This subsection (i) shall be effective for causes of action arising on or after July 1, 1995, pending on or after April 22, 1998, and causes of action arising on or after April 22, 1998.

(2) Claims which are transferred to the division of claims administration pursuant to this subsection (i) shall be investigated by the division of claims administration, acted upon or transferred by the division, and acted upon by the claims commission pursuant to the same statutory requirements and procedures as apply to claims originally filed with the division of claims administration.



§ 9-8-308 - Privilege tax on filing of claims -- Exemption.

(a) There is levied a privilege tax on the filing of claims with the claims commission of twenty-five dollars ($25.00) on each claim filed with the claims commission; provided, that no tax shall be levied on claimants who consent at the time of filing with the administrative clerk for their claims to be assigned to the small claims docket under § 9-8-403(a)(2), and proceed upon affidavits filed with the claims commission without a hearing. The tax shall be collected by the administrative clerk of the claims commission, and all funds collected by the clerk shall be paid over to the appropriate fund, as shall be determined by the state treasurer. Claims automatically transferred to the claims commission by the division of claims administration pursuant to § 9-8-402(c) due to a failure to honor or deny the claim during the ninety-day settlement period shall not be subject to the privilege tax established by this section. Notwithstanding any limit on the amount which may be awarded to a claimant, the commissioner or the reviewing court shall have the discretion to order that the privilege tax paid pursuant to this section be refunded to a claimant whose claim is determined to be meritorious.

(b) Any person shall be permitted to file a claim with the claims commission without paying the privilege tax established by subsection (a) by taking and subscribing the following oath in writing: "I, ___________________, do solemnly swear, that, owing to my poverty, I am not able to pay the privilege tax ordinarily required to file a claim with the claims commission and that I am justly entitled to the damages sought to the best of my belief."



§ 9-8-309 - Temporary assignment of administrative law judges to commission.

Upon the request of the governor, or of an individual claims commissioner as to claims within that commissioner's grand division, or of a majority of the claims commissioners as to claims within any grand division, the secretary of state may assign administrative law judges from the administrative procedures division of the secretary of state's office to assist in the removal of unacceptable congestion, delay on the claims commission docket or in the event of a claims commissioner's recusal or disability. Upon such assignment, administrative law judges shall have all the powers, duties and immunities as a regularly appointed claims commissioner. Costs associated with the assignment of administrative law judges to hear claims commission matters shall be paid from the risk management fund.



§ 9-8-310 - Retaliatory termination for filing of claim -- Filing of grievances.

(a) An entity of state government may not terminate a state employee for filing a workers' compensation claim with the claims commission.

(b) Any employee terminated for filing a workers' compensation claim may file a grievance in accordance with § 8-30-328 [repealed; see 8-30-318 for current appeal provisions], or may file a claim with the claims commission, at the option of such employee, in accordance with this part.






Part 4 - Division of Claims Administration

§ 9-8-401 - Creation.

There is hereby created a division of claims administration as a division of the department of the treasury. The staff of the present board of claims shall also be the staff of the division of claims administration.



§ First - of 2 versions of this section

9-8-402. Claims. [Applicable to injuries occurring on and after July 1, 2014.]

(a) (1) The claimant must give written notice of the claimant's claim to the division of claims administration as a condition precedent to recovery, except claims for recovery of taxes shall be filed directly with the administrative clerk of the claims commission. The filing of a false notice with the division of claims administration is punishable as a Class A misdemeanor.

(2) The notice shall state the circumstances upon which the claim is based, including, but not limited to: the state department, board, institution, agency, commission or other state entity that allegedly caused the injury; the time and place of the incident from which the claim arises; and the nature of the claimant's injury.

(3) The entire disputed amount of tax, penalty and interest must be paid under protest before any action can be filed contesting the assessment of any tax. The claim for recovery of taxes must be filed with the claims commission within six (6) months of the payment under protest. This is the sole and exclusive jurisdiction for determining tax liability, except that any tax collected or administered by the commissioner of revenue shall be contested according to chapter 749 of the Acts of 1986, and any unemployment insurance tax collected or administered by the commissioner of labor and workforce development shall be contested according to title 50, chapter 7.

(4) No writ for the prevention of the collection of any revenue claimed, or to hinder and delay the collection of the same, shall in anywise issue, either injunction, supersedeas, prohibition, or any other writ or process whatever; but in all cases in which, for any reason, any person shall claim that the tax so collected was wrongfully or illegally collected, the remedy for that party shall be as herein provided, and in no other manner.

(5) The notice to the division is deemed to be notice to the employer for workers' compensation purposes. Claims not within the jurisdiction of the claims commission shall be sent to the board of claims. A copy of any claim filed with or transferred to the claims commission must be served on the attorney general and reporter and the division of claims administration by certified mail, return receipt requested, or by such other method as the attorney general and reporter deems appropriate.

(b) The claim is barred unless the notice is given within the time provided by statutes of limitations applicable by the courts for similar occurrences from which the claim arises; provided, however, that, for workers' compensation purposes, the right to compensation and other benefits under the Workers' Compensation Law, compiled in title 50, chapter 6, shall be barred, unless the notice required by subsection (a) is filed with the division of claims administration within one (1) year after the accident resulting in injury. The filing of the notice by the claimant tolls all statutes of limitations as to other persons potentially liable to the claimant due to the occurrence from which the claim before the commission arises. The applicable statute of limitations for the recovery of taxes shall continue to be six (6) months after the payment of the taxes under protest. Absent prior written consent of the commission, it is mandatory that any claim filed with the claims commission upon which no action is taken by the claimant to advance the case to disposition within any one-year period of time be dismissed with prejudice.

(c) The division of claims administration shall investigate every claim and shall make every effort to honor or deny each claim within ninety (90) days of receipt of the notice. If the claim is denied, the division shall so notify the claimant and inform the claimant of the reasons therefor and of the claimant's right to file a claim with the claims commission within ninety (90) days of the date of the denial notice. If the claim is honored and the damages may be ascertained within the ninety-day settlement period, the division shall so notify the claimant, and inform the claimant of the conditions of the settlement offer, and of the claimant's right to file such claimant's claim with the claims commission within ninety (90) days of the date of the settlement notice if the conditions of the settlement offer are unacceptable. If the claim is honored and the amount of damages may not be ascertained within the ninety-day settlement period because evidence of loss will be obtained after the ninetieth day of the settlement period, the division shall so notify the claimant and inform the claimant of the claimant's right to file a claim with the claims commission within ninety (90) days of the date the division forwards final compensation to the claimant or upon written request for transfer to the commission by the claimant; provided, that final compensation shall be forwarded to the claimant within one (1) year of the date of the settlement notice. If the division fails to honor or deny the claim within the ninety-day settlement period, the division shall automatically transfer the claim to the administrative clerk of the claims commission.

(d) (1) Notwithstanding subsection (c) or any other law to the contrary, if the division denies the compensability of a workers' compensation claim, the division shall so notify the claimant and inform the claimant of the reasons for the denial, and of the claimant's right to request an alternative dispute resolution, pursuant to § 50-6-236, within ninety (90) days from the date of the denial notice. If the division fails to honor or deny the compensability of a workers' compensation claim within the ninety-day settlement period, the division shall submit the dispute to the alternative dispute resolution process, as provided in § 50-6-236.

(2) Where the division of claims administration has paid workers' compensation benefits, either voluntarily or as a result of an order to do so, within one (1) year following the accident resulting in injury, the claimant must file a petition for benefit determination, pursuant to § 50-6-236, no later than one (1) year from the latter of the date of the last authorized treatment or the time the division ceased to make payments of compensation to or on behalf of the claimant, in order for the claimant to recover any unpaid or further workers' compensation benefits. For purposes of this section, the issuing date of the last voluntary payment of compensation, not the date of its receipt, shall constitute the time the division ceased making payments and the division shall provide such date on request.

(3) In conducting any alternative dispute resolution pursuant to this subsection (d), the conference shall be held in the county where the employee lives, unless otherwise agreed to between the parties or otherwise directed by the commissioner. A workers' compensation specialist, as defined in § 50-6-102, shall have the authority to continue or reschedule an alternative dispute resolution.

(4) In the event an agreement cannot be reached through alternative dispute resolution as to all issues related to the claim, the claimant shall have ninety (90) days, after the issuance of a dispute certification notice as provided in § 50-6-236, to file a claim with the claims commission. A claim for workers' compensation benefits must be instituted in the claims commission within that ninety (90) days.

(5) No claim for workers' compensation shall be filed with the claims commission until the alternative dispute resolution process, as provided in § 50-6-236, has been exhausted. Notwithstanding this subsection (d), if the parties have mutually agreed to a compromise and settlement of a claim for workers' compensation, the parties shall not be required to exhaust the alternative dispute resolution process before filing a claim and submitting the compromise and settlement to the claims commission for approval, pursuant to § 9-8-307(a)(1)(K), or to a workers' compensation judge pursuant to § 50-6-240. If the settlement is not approved, the parties shall then exhaust the alternative dispute resolution process.

(6) The right to compensation for an occupational disease, or a claim for death benefits as a result of an occupational disease, must be initiated within the time periods set forth in this section; provided, however, that the applicable time limitation period or periods shall commence as of the date of the beginning of the incapacity for work resulting from an occupational disease, or upon the date death results from the occupational disease; provided, however, that, if, upon the date of the death of the employee, the employee's claim has become barred, the claim of the employee's dependent or dependents shall likewise be barred.

(7) In case of physical or mental incapacity, other than minority, of the injured person or such injured person's dependents to perform or cause to be performed any action required within the time specified in this section, then the period of limitation in such case shall be extended for one (1) year from the date when such incapacity ceases.



§ Second - of 2 versions of this section

9-8-402. Claims. [Applicable to injuries occurring prior to July 1, 2014.]

(a) (1) The claimant must give written notice of the claimant's claim to the division of claims administration as a condition precedent to recovery, except claims for recovery of taxes shall be filed directly with the administrative clerk of the claims commission. The filing of a false notice with the division of claims administration is punishable as a Class A misdemeanor.

(2) The notice shall state the circumstances upon which the claim is based, including, but not limited to: the state department, board, institution, agency, commission or other state entity that allegedly caused the injury; the time and place of the incident from which the claim arises; and the nature of the claimant's injury.

(3) The entire disputed amount of tax, penalty and interest must be paid under protest before any action can be filed contesting the assessment of any tax. The claim for recovery of taxes must be filed with the claims commission within six (6) months of the payment under protest. This is the sole and exclusive jurisdiction for determining tax liability, except that any tax collected or administered by the commissioner of revenue shall be contested according to chapter 749 of the Acts of 1986, and any unemployment insurance tax collected or administered by the commissioner of labor and workforce development shall be contested according to title 50, chapter 7.

(4) No writ for the prevention of the collection of any revenue claimed, or to hinder and delay the collection of the same, shall in anywise issue, either injunction, supersedeas, prohibition, or any other writ or process whatever; but in all cases in which, for any reason, any person shall claim that the tax so collected was wrongfully or illegally collected, the remedy for that party shall be as herein provided, and in no other manner.

(5) The notice to the division is deemed to be notice to the employer for workers' compensation purposes. Claims not within the jurisdiction of the claims commission shall be sent to the board of claims. A copy of any claim filed with or transferred to the claims commission must be served on the attorney general and reporter and the division of claims administration by certified mail, return receipt requested, or by such other method as the attorney general and reporter deems appropriate.

(b) The claim is barred unless the notice is given within the time provided by statutes of limitations applicable by the courts for similar occurrences from which the claim arises; provided, however, that, for workers' compensation purposes, the right to compensation and other benefits under the Workers' Compensation Law, compiled in title 50, chapter 6, shall be barred, unless the notice required by subsection (a) is filed with the division of claims administration within one (1) year after the accident resulting in injury. The filing of the notice by the claimant tolls all statutes of limitations as to other persons potentially liable to the claimant due to the occurrence from which the claim before the commission arises. The applicable statute of limitations for the recovery of taxes shall continue to be six (6) months after the payment of the taxes under protest. Absent prior written consent of the commission, it is mandatory that any claim filed with the claims commission upon which no action is taken by the claimant to advance the case to disposition within any one-year period of time be dismissed with prejudice.

(c) The division of claims administration shall investigate every claim and shall make every effort to honor or deny each claim within ninety (90) days of receipt of the notice. If the claim is denied, the division shall so notify the claimant and inform the claimant of the reasons therefor and of the claimant's right to file a claim with the claims commission within ninety (90) days of the date of the denial notice. If the claim is honored and the damages may be ascertained within the ninety-day settlement period, the division shall so notify the claimant, and inform the claimant of the conditions of the settlement offer, and of the claimant's right to file such claimant's claim with the claims commission within ninety (90) days of the date of the settlement notice if the conditions of the settlement offer are unacceptable. If the claim is honored and the amount of damages may not be ascertained within the ninety-day settlement period because evidence of loss will be obtained after the ninetieth day of the settlement period, the division shall so notify the claimant and inform the claimant of the claimant's right to file a claim with the claims commission within ninety (90) days of the date the division forwards final compensation to the claimant or upon written request for transfer to the commission by the claimant; provided, that final compensation shall be forwarded to the claimant within one (1) year of the date of the settlement notice. If the division fails to honor or deny the claim within the ninety-day settlement period, the division shall automatically transfer the claim to the administrative clerk of the claims commission.

(d) (1) Notwithstanding subsection (c) or any other law to the contrary, if the division denies the compensability of a workers' compensation claim, the division shall so notify the claimant and inform the claimant of the reasons for the denial, and of the claimant's right to request a benefit review conference, pursuant to § 50-6-239, within ninety (90) days from the date of the denial notice. If the division fails to honor or deny the compensability of a workers' compensation claim within the ninety-day settlement period, the division shall submit the dispute to the benefit review conference process, as provided in § 50-6-239.

(2) Where the division of claims administration has paid workers' compensation benefits, either voluntarily or as a result of an order to do so, within one (1) year following the accident resulting in injury, the claimant must file a request for a benefits review conference, pursuant to § 50-6-239, no later than one (1) year from the latter of the date of the last authorized treatment or the time the division ceased to make payments of compensation to or on behalf of the claimant, in order for the claimant to recover any unpaid or further workers' compensation benefits. For purposes of this section, the issuing date of the last voluntary payment of compensation, not the date of its receipt, shall constitute the time the division ceased making payments and the division shall provide such date on request.

(3) In conducting any benefit review conference pursuant to this subsection (d), the conference shall be held in the county where the employee lives, unless otherwise agreed to between the parties or otherwise directed by the commissioner. A workers' compensation specialist, as defined in § 50-6-102, shall have the authority to continue or reschedule a benefit review conference.

(4) In the event an agreement cannot be reached at the benefit review conference as to all issues related to the claim, the claimant shall have ninety (90) days, after the date a written agreement or a written report regarding the benefit review conference is filed with the commissioner of labor and workforce development, as provided in § 50-6-240, to file a claim with the claims commission. A claim for workers' compensation benefits must be instituted in the claims commission within that ninety (90) days.

(5) No claim for workers' compensation shall be filed with the claims commission until the benefit review conference process, as provided in § 50-6-239, has been exhausted. Notwithstanding this subsection (d), if the parties have mutually agreed to a compromise and settlement of a claim for workers' compensation, the parties shall not be required to exhaust the benefit review conference process before filing a claim and submitting the compromise and settlement to the claims commission for approval, pursuant to § 9-8-307(a)(1)(K), or to the commissioner of labor and workforce development or the commissioner's designee, pursuant to § 50-6-206(c). If the settlement is not approved, the parties shall then exhaust the benefit review conference process.

(6) The right to compensation for an occupational disease, or a claim for death benefits as a result of an occupational disease, must be initiated within the time periods set forth in this section; provided, however, that the applicable time limitation period or periods shall commence as of the date of the beginning of the incapacity for work resulting from an occupational disease, or upon the date death results from the occupational disease; provided, however, that, if, upon the date of the death of the employee, the employee's claim has become barred, the claim of the employee's dependent or dependents shall likewise be barred.

(7) In case of physical or mental incapacity, other than minority, of the injured person or such injured person's dependents to perform or cause to be performed any action required within the time specified in this section, then the period of limitation in such case shall be extended for one (1) year from the date when such incapacity ceases.



§ 9-8-403 - Dockets -- Determination of claims -- Appeals -- Notice of appeal.

(a) The commission shall maintain two (2) separate dockets. Upon transfer to the administrative clerk of the claims commission, the claim shall be assigned to the applicable docket:

(1) A regular docket similar to those maintained by courts of record. A court reporter shall be utilized at all hearings on claims on the regular docket and a record of such proceedings shall be made. These proceedings shall be conducted pursuant to the Tennessee Rules of Civil Procedure where applicable and otherwise pursuant to rules and regulations promulgated by the commission. The decisions of the individual commissioners may be appealed to the entire claims commission pursuant to rules promulgated by the commission. The decisions of the individual commissioners or, when rendered, decisions of the entire commission regarding claims on the regular docket may be appealed to the Tennessee court of appeals pursuant to the same rules of appellate procedure which govern interlocutory appeals and appeals from final judgments in trial court civil actions, except that tax appeals shall go directly to the Tennessee supreme court and workers' compensation appeals shall be appealed pursuant to the procedure for other workers' compensation cases under § 50-6-225; or

(2) A small claims docket consisting of claims satisfying the monetary limit applicable to the general sessions court of Davidson County. No court reporter shall be utilized nor any record made of these proceedings. These proceedings shall be conducted pursuant to rules and regulations promulgated by the commission. If a claimant consents to having the claimant's claim proceed upon affidavits filed with the commission without a hearing, the state shall be deemed to have waived a hearing on the claim unless the state requests a hearing within sixty (60) days after the claim is filed with, or transferred to, the commission. No appeal may be taken from a commissioner's decision regarding claims appearing on the small claims docket.

(b) All claims shall be heard without the aid of a jury. The claimant may appear on such claimant's own behalf or through counsel.

(c) At the discretion of either party at any time prior to a hearing, a claim may be removed from the small claims docket to the regular docket. Once removed, the claim shall be treated like any other claim on the regular docket.

(d) The state may, under rules promulgated by the commission, bring third parties before the commission when necessary to determine the ultimate liability.

(e) The commission shall also determine all claims on behalf of the state against the claimant arising out of the same occurrence.

(f) The state may assert any or all available defenses.

(g) A settlement offer by either party may not be used as evidence in a later commission hearing.

(h) Claims based on the negligent care, custody or control of personal property by persons in the legal custody of the state shall proceed on affidavits only, except where the commission determines that witnesses should be heard.

(i) Notwithstanding any provision to the contrary, claims for compensation filed under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, and § 40-24-107, shall be heard on the small claims docket only, unless removed to the regular docket pursuant to subsection (c).

(j) Commissioners shall provide findings of facts and conclusions of law on the disposition of all claims on the regular docket. Except as provided in § 29-13-109, an order disposing of a claim on the small claims docket need not include findings of fact and conclusions of law unless requested by a party. The commission is encouraged to make oral decisions immediately after a hearing on any claim if the commission finds that further deliberation is unnecessary. If a claim is disposed of by an oral ruling, counsel for the prevailing party shall prepare and submit an appropriate order reflecting such ruling. Such order shall include proposed findings of fact and conclusions of law if the claim was heard on the regular docket or if a party requested such findings and conclusions in a hearing on the small docket. Any orders prepared by counsel for the prevailing party shall be submitted to the adverse party for approval.

(k) If a claimant appeals the decision of a commissioner pursuant to subdivision (a) (1), the claimant shall, in addition to complying with all other requirements for perfecting an appeal, notify the clerk of the commission by filing the notice of appeal with the clerk. The notice shall be accompanied by a bond payable to the State of Tennessee in an amount determined by the clerk to be sufficient to defray the cost of preparing the transcript. The bond shall be in the form of a cash deposit, or by bond secured either by a corporation authorized under the laws of this state to act as surety on such a bond or by one (1) or more individual personal sureties residing within this state and who own real estate within this state. The bond shall be conditioned to pay the charge for services of the court reporter in preparing the transcript of the evidence introduced at the hearing before the commission. Whenever security is given in the form of a bond with one (1) or more sureties, the address of each surety shall be shown on the bond. In the event the claimant does not obtain the relief prayed for in the claimant's appeal, the cost of preparing the transcript shall be taxed against the claimant and shall be paid by the claimant or the surety on the bond filed with the commission.

(l) In the discretion of the claims commission and by agreement of the parties, all or part of a hearing may be conducted by electronic means.



§ 9-8-404 - Removal of claims -- Appeals.

(a) Prior to hearing, upon the petition of either party showing the approval of the attorney general and reporter, the claim shall be removed to the appropriate chancery or circuit court with venue for handling in accordance with this part, except the normal procedural rules of the court shall be applicable. Appeal from the chancery or circuit court shall be to the court of appeals.

(b) The commission may transfer the action to the appropriate chancery or circuit court with venue on its own after a determination, in writing, by the commission that fair and complete resolution of all claims involved cannot be accomplished in administrative proceedings before the commission. Such transfers shall be limited to tort claims arising out of the same fact situation where much of the evidence to be presented would be admissible against the state and one (1) or more additional defendants. If such transferred claim is not consolidated for trial, the claim against the state shall be transferred back to the commission. If, prior to the time of trial, all claims other than those against the state have been dismissed, settled or otherwise concluded, upon motion of the state the claim shall be transferred back to the commission. The transferred claim shall be handled in accordance with this part, except the normal procedural rules of the court shall be applicable. Appeal from the chancery or circuit court shall be to the court of appeals.

(c) If the docket for any grand division becomes overloaded in the judgment of the commission chair, the chair may assign one (1) of the other two (2) commissioners to hear some of those claims in that division.



§ 9-8-405 - Settlement of claims -- Mediation.

(a) Any claim filed with the division may be settled pursuant to § 20-13-103, following consultation with the governmental entity affected therein. Additionally, the attorney general and reporter, with the written approval of the governor and the comptroller of the treasury, may authorize the state treasurer to settle certain classes of claims without the necessity of complying with § 20-13-103.

(b) In the event of disapproval of a proposed settlement, the claim shall be processed in the same manner as other claims before the commission.

(c) By agreement of the parties, a mediator may be employed in an attempt to settle a claim. Such a claim still must be settled in accordance with subsection (a) of this section and/or § 20-13-103. Costs associated with alternative dispute resolution, as agreed to by the parties, shall be paid from the risk management fund.



§ 9-8-406 - Representation of state -- Negotiation of prehearing claim settlements.

The attorney general and reporter shall represent the state in all claims before the commission; however, the attorney general and reporter may delegate to the department of the treasury or the governmental entity against which the claim is made the authority to negotiate pre-hearing claim settlements, and to represent the state in proceedings before the claims commission or any portion of that authority which the attorney general and reporter deems appropriate.



§ 9-8-407 - Actions against third parties for reimbursement.

(a) Whenever the acts or omissions of a third party are the proximate cause of an incident giving rise to a claim against the state for which the state has, pursuant to this chapter, compensated the person injured or damaged by the acts or omissions of such third party, the state of Tennessee may institute an action against such third party for the recovery of the whole or any specified part of the amount paid by the state in the appropriate court in Tennessee, or in the federal, state or district court in which such third party resides.

(b) As a condition for the settlement of a claim filed under this chapter in which a third party may be liable, the state treasurer, exercising the settlement authority delegated to the state treasurer pursuant to § 9-8-405, shall require the claimant to agree, by such form as the attorney general and reporter may direct, to cooperate fully with appropriate officials of the state should the state proceed to institute an action against a third party to recover the whole or any specified part of the amount paid by the state. Should the claimant fail to cooperate with the state in accordance with such agreement, the state shall have the right to recover any amounts paid by the state to the claimant. In awarding compensation, the claims commission shall include a requirement that the claimant execute an agreement with the state to cooperate with the state in an action against a liable third party in accordance with this section, unless the commission finds that the facts in such claim dictate that such an agreement should not be required.

(c) Should any claimant choose to exercise such claimant's right to recover damages in civil court for injury or damages, such claimant shall notify the attorney general and reporter of the institution of such a lawsuit by serving the attorney general and reporter through the United States mail with a copy of the complaint, all subsequent pleadings and a copy of the final judgment in order to give the state notice of the existence of such an action so that the state may pursue its subrogated interest.









Chapter 9 - Funding of State Debt

Part 1 - General Provisions

§ 9-9-101 - State funding board.

(a) The state funding board shall be composed of the governor, the commissioner of finance and administration, the state treasurer, the secretary of state, and the comptroller of the treasury. The governor shall serve as the chair, and the comptroller shall serve as the vice chair and secretary. The board has the power to prescribe its rules and regulations and govern its meetings and procedures as it may deem advisable. A majority of the board constitutes a quorum and the confirming vote of at least three (3) members of the board is required.

(b) [Deleted by 2013 amendment, effective July 1, 2013.]



§ 9-9-102 - Maintenance of records on the condition of all debt obligations and payments.

The commissioner of finance and administration shall maintain, or cause to be maintained, records on the condition of all debt obligations described in § 9-9-105(a) and of the payment of the principal of and premium, if any, and interest on such obligations.



§ 9-9-103 - Debt service payments.

(a) [Deleted by 2013 amendment, effective July 1, 2013.]

(b) There is hereby appropriated to the state funding board on a direct and continuing basis a sum sufficient for payment of debt service (principal, interest and premium, if any) on outstanding bonds and other debt obligations (including notes), amounts due on contracts or agreements authorized under this chapter, and necessary related expenses. The state funding board is authorized to make debt service payments on outstanding bonds and other debt obligations (including notes), and make payments due under contracts and agreements authorized under this chapter, and necessary related expenses, as provided in this section from any funds held in the state treasury not otherwise legally restricted, independent of an appropriation bill as contemplated by chapter 4, part 51 of this title.



§ 9-9-104 - Pledge of revenues -- Covenants for protection of bondholders.

(a) For the payment of the principal of and interest on the bonds of the state of Tennessee issued under this chapter outstanding as of July 1, 2013, there is hereby pledged the annual proceeds of a tax of not less than five cents (5cent(s)) per gallon upon gasoline, the annual proceeds of the special tax on petroleum products provided for by § 67-3-203, one half (1/2) of the annual proceeds of motor vehicle registration fees now or hereafter required to be paid to the state, and the entire annual proceeds of franchise taxes imposed by the franchise tax law, compiled in title 67, chapter 4, part 21. This pledge shall not extend to any bonds issued under this chapter after July 1, 2013.

(b) As long as any bonds issued under this chapter that were outstanding as of July 1, 2013 remain outstanding, the state of Tennessee hereby covenants with the persons who now or may hereafter hold such bonds that it will not decrease by legislative action any of the fees or taxes that constitute the special revenues pledged by this section, or eliminate from the requirement to pay such fees or taxes any substance, motor vehicle or corporation on account of which the payment of such fees or taxes is now required, and that it will levy a tax of not less than five cents (5cent(s)) per gallon upon gasoline or other motor vehicle fuel, unless the state funding board shall certify that all payments due the state funding board under this chapter have been made in full, that the state is not in default in the payment of any outstanding debt or in the payment of interest thereon, and that such fees and taxes at lower rates to be specified by the state funding board, in such year or years (not exceeding two (2) years), will be sufficient to provide funds adequate to meet all payments required to be made by the state funding board in such year or years, as well as to provide for the other obligations and expenses of the state for such year or years, to be defrayed therefrom, in which event the state of Tennessee shall be under no obligation to charge or levy in such year or years fees or taxes in excess of the rates so certified by the state funding board.

(c) In no event shall the pledge and covenants set forth in this section extend past or be effective after June 30, 2033.



§ 9-9-105 - Bonds constitute direct state obligations -- Debt obligations constitute a charge and lien -- Satisfaction of debt service coverage test.

(a) All bonds issued (and to be issued) under this chapter, all notes issued (and to be issued) in anticipation of such bonds, and all tax revenue anticipation notes issued (and to be issued) under this chapter shall constitute direct general obligations of the state of Tennessee for the payment of the principal of and premium, if any, and interest on which there is also pledged the full faith and credit of the state of Tennessee. Subject only to § 9-9-104(a), all such debt obligations shall constitute a charge and lien upon the entire fees, taxes and other revenues and funds allocated to the general fund, the debt service fund, and the highway fund; and, if necessary, upon the first such fees, taxes, revenues and funds thereafter received and allocated to such funds, except only such fees, taxes, revenues and funds as may be otherwise legally restricted.

(b) The state of Tennessee hereby covenants with the persons who now or may hereafter hold any debt obligations described in § 9-9-105(a) that it will raise fees, taxes and other revenues sufficient, together with funds on hand derived from all sources, to pay the principal of and premium, if any, and interest on such obligations as and when due and payable.

(c) (1) The state of Tennessee hereby covenants with the persons who now or may hereafter hold any bonds issued under this chapter that no bonds shall be issued under this chapter after July 1, 2013, unless the following debt service coverage test is satisfied: the amount necessary to pay the maximum annual debt service payable in the then current or any future fiscal year, is not greater than ten percent (10%) of the amount of total state tax revenue allocated to the general fund, to the debt service fund, and to the highway fund for the immediately preceding fiscal year.

(2) For purposes of satisfying this test, "state tax revenues" are defined as those taxes, licenses, fees, fines, and permits collected by the department of revenue and allocated to the general fund, the debt service fund, and the highway fund excluding the portion of those taxes shared with local governments.

(3) "Debt service", for this purpose, means and includes principal of and interest on all outstanding bonds issued under this chapter and the bonds then proposed to be issued under this chapter, in the aggregate; provided, that in determining the outstanding bonds, there shall be excluded any outstanding bonds the payment of which has been fully provided for by funds or securities (including expected income therefrom), or both, set aside for that purpose.



§ 9-9-106 - Certification of amount necessary for payment of debt obligations.

The state funding board shall certify to the commissioner of finance and administration from time to time, but not less than annually, the amount necessary, together with funds on hand derived from all sources, to enable the board to provide for the payment of the principal of and premium, if any, and interest on all debt obligations described in § 9-9-105(a) as and when the same shall become due and payable.



§ 9-9-107 - Payments by state funding board.

The state funding board shall provide for the payment of the principal of and premium, if any, and interest on all bonds issued under this chapter, all notes issued in anticipation of such bonds and all tax revenue anticipation notes issued under this chapter, amounts due on contracts or agreements described in § 9-9-202(g) and (h) or other contracts or agreements relating to such debt obligations, and necessary related expenses incurred under this chapter as the same shall become due, out of the fees, taxes and other revenues and funds available for such purposes.



§ 9-9-108 - State funding board's authority to deposit or transfer funds.

The state funding board may:

(1) Deposit funds and revenues paid to it in the pooled investment fund authorized by § 9-4-603 or in a deposit account at a bank or trust company located within or without the state of Tennessee, which will give such security for such deposit of the kind and type now required by law for the deposit of other state funds; or

(2) Transfer cash, pending its application to the payment of the principal of or interest on the outstanding obligations of the state, into a fiduciary or trust account with a bank or trust company located within or without the state of Tennessee, under terms as the board may require to ensure the safety of the funds.



§ 9-9-109 - Custodian for securities.

The state funding board is expressly authorized to contract with a bank or trust company located within or without the state of Tennessee to act as a custodian for securities held by or for the benefit of the board, including collateral pledged pursuant to § 9-9-108(1), under terms as the board may require to ensure the safety of the securities.



§ 9-9-110 - Investment of cash not immediately required.

Cash in the hands of the state funding board not immediately required for the payment of the principal of or interest on outstanding obligations of the state and held as provided by § 9-9-108 may be invested, in the board's discretion, in general obligation debt of the state of Tennessee or in any other obligations which are legal for the investment of funds of the state of Tennessee, with such yield and maturity as determined by the board after consultation with the state treasurer.



§ 9-9-111 - Vested rights of holders of debt obligations.

The holders of all debt obligations of the state of Tennessee described in § 9-9-105(a) and all persons who may hereafter purchase such obligations shall have, and are hereby declared to have, a vested right in the performance of the covenants and pledges contained in this chapter, and the performance of the duties imposed upon any officer or agency of the state of Tennessee by or pursuant to this chapter may be enforced by the holder of any such obligation by appropriate proceedings; provided, that no such holders or purchasers of debt obligations issued after July 1, 2013, shall have any such rights with respect to § 9-9-104.



§ 9-9-112 - Exemption from taxes.

Principal of and interest on debt obligations issued under this chapter shall be exempt from taxation by the state, or by any county, municipality or taxing district of the state, except inheritance, transfer and estate taxes.



§ 9-9-113 - Bond term not to exceed lifetime of item financed -- Tax exempt status.

(a) No funds obtained through the sales of any bonds or notes of the state of Tennessee as provided for by this chapter shall be used to purchase or otherwise obtain any equipment, goods, or services, unless the equipment, goods, or services shall have a reasonably anticipated lifetime of use equal to or greater than the period of time for which the bonds or notes are issued and during which interest is payable for them. The "reasonably anticipated lifetime" within the meaning of this section shall be determined by the state building commission for projects under its jurisdiction and by other appropriate authority designated by the state funding board for all projects or programs not under the jurisdiction of the state building commission. Architectural, engineering, and other like services, which are determined by the state building commission or other appropriate authority designated by the state funding board to be a normal part of the project or program cost are not precluded by this section from funding from bond or note proceeds.

(b) For the purpose of ensuring that the bonds, notes and other obligations issued after September 1, 1986, pursuant to this chapter maintain their tax-exempt status as may be provided by the Internal Revenue Code of 1986, compiled in 26 U.S.C., as amended, no state officer or employee or user of a project or program shall authorize or allow any change, amendment or modification to a project or program financed or refinanced with the proceeds of such obligations which change, amendment or modification would affect the tax-exempt status of such obligations unless the change, amendment, or modification shall have received the prior approval of the state funding board. Failure to receive the approval of the state funding board shall render any change, amendment, or modification null and void.



§ 9-9-114 - Records of state obligations payments.

The secretary of the funding board shall keep, or cause to be kept, appropriate records concerning the payment of obligations of the state issued under this chapter, including information regarding items redeemed.



§ 9-9-115 - Destruction of paid or cancelled bonds by paying agent.

(a) The state of Tennessee, acting by resolution of the state funding board, may authorize and direct the paying agent for its bonds, notes and coupons, or other person in possession of its bonds, notes and coupons, to destroy all bonds, notes and coupons duly paid and cancelled.

(b) Such bonds, notes and coupons duly paid and cancelled during any fiscal year beginning July 1 and ending on the following June 30 may be destroyed only after the fiscal audit of the appropriate state agency covering the fiscal year has been completed, and the department of audit will notify the state funding board that due account has been made of such duly paid and cancelled bonds, notes and coupons. The paying agent or other person in possession of the state's bonds, notes and coupons shall furnish a certified list of bonds, notes and coupons duly paid and cancelled, showing for each issue of bonds and notes: the bond, note and coupon number, the amount, the date paid, and such additional information as the state funding board by resolution may require.

(c) This section shall be in addition to any other law. Where the provisions of this section are in conflict with other law, this section shall prevail.



§ 9-9-116 - Technical advice -- Expenses of carrying out chapter.

The state funding board is hereby authorized to procure such legal and technical advice, approving opinions and such financial assistance as it may consider necessary in connection with the carrying into effect of this chapter, and is also authorized to pay all necessary expenses, including costs of advertisement, printing bonds, certificates and coupons, publication of all releases, purchases of all necessary books and records, and all other incidental expenses as may be necessary. All such expenses, as well as the amount of any discount at which bonds issued under this chapter shall be sold, may be funded by bonds issued under this chapter and authorized heretofore or hereafter by the general assembly, to be issued by the funding board.



§ 9-9-117 - State immunity preserved.

Nothing in this chapter shall be construed as either waiving the immunity of the state of Tennessee from suit or as extending its consent to be sued, notwithstanding any other portion or portions of this chapter to the contrary.



§ 9-9-118 - [Repealed.]

HISTORY: Acts 1937, ch. 165, § 16 (Williams, § 1811.27); 1977, ch. 3, § 8; T.C.A. (orig. ed.), § 9-920; repealed by Acts 2013, ch. 176, § 7, effective July 1, 2013.



§ 9-9-119 - [Repealed.]

HISTORY: Acts 1985, ch. 118, § 68; 2000, ch. 598, § 4; repealed by Acts 2013, ch. 176, § 8, effective July 1, 2013.



§ 9-9-120 - Authority to establish guidelines, rules and regulations.

The state funding board is authorized to establish guidelines, rules or regulations with respect to certain agreements and contracts facilitating the issuance and sale of debt by governmental entities established by private act, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the debt when such agreements and contracts have been authorized under the private act subject to guidelines of the state funding board.






Part 2 - Issuance and Sale of Bonds

§ 9-9-201 - Obligations subject to funding.

All general obligation bonds already issued or which may hereafter be issued by the state of Tennessee shall be subject to financing, refinancing and retirement under this chapter.



§ 9-9-202 - Authorization to issue bonds -- Purposes, contents, form, redemption of bonds -- Interest rate agreements -- Jurisdiction.

(a) For the purpose of effectuating this chapter, the funding board is hereby authorized to issue bonds of the state of Tennessee in amounts and for purposes heretofore or hereafter authorized by the general assembly. Each issue of bonds may be for one (1) or more purposes, irrespective whether the purposes have been provided for by the same legislative enactments, and, unless otherwise provided by law, shall be direct general obligations of the state of Tennessee for the payment of which as to both principal and interest the full faith and credit of the state is irrevocably pledged, and shall be further secured by the pledge of special revenues pursuant to this chapter.

(b) The bonds shall be dated, shall bear interest at such rate or rates payable at such time or times and at such place or places, shall mature at such time or times, and shall be payable in such medium of payment, as may be determined by the board.

(c) The bonds may be made redeemable before maturity at the option of the board at such price or prices and under such terms and conditions as may be fixed by the board prior to the issuance of the bonds.

(d) The board shall determine the form of the bonds, including the form of interest coupons to be attached thereto, and the manner of execution or authentication of the bonds and coupons, and shall fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest, which may be at any bank or trust company within or without the state.

(e) The bonds may be issued in coupon or registered form, or both, as the board may determine, and provision may be made for the registration of coupon bonds as to principal only or also as to both principal and interest, and for the exchange and interchange of registered and coupon bonds.

(f) In case any member or officer of the board whose signature or facsimile signature thereof shall appear on the bonds or coupons shall cease to be a member or officer of the board before the delivery thereof, such signature or facsimile signature nevertheless shall be valid and sufficient for all purposes, the same as if such person had remained a member or officer of the board until after such delivery.

(g) With respect to all or any portion of any issue of bonds issued hereunder, the funding board may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and agreements as the funding board may determine, including, without limitation, provisions permitting the funding board to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.

(h) When entering into any contracts or agreements facilitating the issuance and sale of bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds authorized under this section evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the state funding board may agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over the state funding board against which an action on such a contract or agreement is brought shall lie solely in a court in Tennessee which would otherwise have jurisdiction of actions brought in contract against the board.



§ 9-9-203 - Authority to offer bonds for sale and determine interest rates -- Delivery periods.

(a) The funding board is hereby authorized, empowered and directed to offer for sale any and all bonds heretofore or hereafter authorized to be issued by the funding board, and to determine by resolution the maximum rate or rates of interest which such bonds shall bear.

(b) The funding board may enter into an agreement to sell its bonds under this chapter providing for delivery of its bonds not more than five (5) years or such greater period of time if recommended by the comptroller of the treasury or the comptroller's designee, from the date of execution of such agreement or, in the case of refunding bonds, the earlier of the first date on which the bonds being refunded can be optionally redeemed resulting in cost savings or be optionally redeemed at par.



§ 9-9-204 - Removal of statutory limitations on interest rates.

(a) Whenever the interest rate or rates determined by resolution of the funding board exceed those contained in the act or acts authorizing the issuance of such bonds, the rate or rates determined by the funding board shall prevail, it being the legislative intent to remove all statutory limitations regarding maximum interest rates and all such limitations are hereby expressly removed; provided, that the maximum rate determined by the funding board in no instance shall exceed the rate as provided by § 47-14-103.

(b) [Deleted by 2010 amendment, effective June 30, 2012.]



§ 9-9-205 - Advertisement and sale of bonds -- Appropriation of funds in lieu of sale of bonds.

(a) (1) Any and all bonds issued by the funding board shall be sold at public sale after due notice of the sale in such manner and at such times as may be approved by the funding board.

(2) Notwithstanding subdivision (a)(1), until June 30, 2016, the funding board shall have discretion to sell bonds at private sale upon such terms and conditions as it shall determine.

(3) The funding board shall report periodically to the chairs of the finance, ways and means committees of the senate and the house of representatives as to the terms and method of sale of bonds sold until June 30, 2016, including the basis for selection of underwriters or other initial purchasers at private sale.

(b) If there are unappropriated funds in the general fund, highway fund or state debt service fund of the state sufficient to defray the cost of the betterments, improvements, buildings, and projects for which bonds shall have been authorized, or any part thereof, then the funding board may request an allocation from such unappropriated funds in lieu of issuing bonds in such amount. There is hereby appropriated upon any such request of the funding board from the general fund, highway fund or state debt service fund a sum sufficient to pay the cost, or any part thereof, of such betterments, improvements, buildings, and projects, as the funding board shall have been authorized to finance through the issuance of bonds. For the purposes of this section, the use of highway funds shall be limited to highway projects.

(c) Notwithstanding the foregoing, if there are notes of the state outstanding that were issued in anticipation of the issuance of bonds that mature without having been funded by the issuance of bonds, the funding board shall, without further authorization, apply funds appropriated to the state debt service fund for amortization of authorized and unissued bonds not required for the payment of principal of and interest on bonds which have been issued to the retirement of a like amount of principal or interest on such notes. There is hereby appropriated from such funds in the state debt service fund a sum sufficient to retire the principal of and interest on such notes, and, upon the retirement of such principal, the authorization for the issuance of such principal amount of the bonds for the purposes for which the notes were issued shall become void.



§ 9-9-206 - Application of law to other statutes.

(a) Parts 1 and 2 of this chapter shall be applicable to existing statutes authorizing the issuance of bonds, as well as acts of this and subsequent general assemblies.

(b) Notwithstanding any other general law, parts 1 and 2 of this chapter shall prevail. However, bonds heretofore or hereafter authorized by the general assembly to be issued by the state funding board may be sold pursuant to the Baccalaureate Education Savings for Tennessee Act, compiled in title 49, chapter 7, part 9.



§ 9-9-207 - Issuance of refunding bonds.

(a) The funding board may issue general obligation refunding bonds to refund outstanding obligations previously issued under the authority of this chapter, upon the determination by the board that such bonds are necessary:

(1) To accomplish cost savings to the public;

(2) For the administrative convenience of the board;

(3) To pay or discharge all or any part of an issue or series of bonds, including any interest thereon, in arrears or to become due and for the payment of which sufficient funds are not available; or

(4) To eliminate bond covenants that have been determined to be burdensome to the state due to a change in circumstances if such elimination is not otherwise prohibited by law. Such determination shall be clearly stated in any resolution authorizing such refunding bonds and shall be conclusive.

(b) The refunding bonds may be issued to pay or provide for the payment of principal, redemption premium, and accrued interest on the bonds to be refunded, and expenses related to the issuance of the refunding bonds, including discount and costs of issuance.

(c) Refunding bonds may be sold as determined by the funding board, at public or private sale, in accordance with this chapter.



§ 9-9-208 - Authorization to cancel bonds -- Factors in determination.

The funding board is authorized, empowered and directed to cancel bonds authorized to be issued by the funding board upon its determination by resolution that one (1) of the following has occurred and the canceled amount of that bond authorization is no longer needed to fund the authorized project:

(1) The project has been financed with commercial paper and the commercial paper has been retired in whole or in part without issuance of bonds;

(2) The project was authorized to be financed with bonds but was financed in whole or in part with current funds;

(3) The bonds were authorized but are no longer necessary for a governmental purpose; or

(4) The amount of the remaining authorization is de minimis and as such will not be utilized.






Part 3 - Tax Revenue Anticipation Notes

§ 9-9-301 - Issuance and sale -- Interest -- Guidelines.

(a) Pending the receipt of tax revenues during any fiscal year, the state of Tennessee, acting by resolutions of its funding board, is hereby authorized and empowered to issue and sell, either at public or private sale, at not less than par and accrued interest, its interest-bearing revenue anticipation note or notes. Such note or notes shall be authorized by resolution of the funding board, shall bear such date or dates, and shall mature at such time or times, including any renewals thereof, as such resolution or resolutions may provide, but shall mature within the fiscal year of their issuance. Such notes shall bear interest at such rate or rates, be in such denominations, be in such form, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption and contain such other terms and provisions, and the state may otherwise provide with respect to the authorization, sale and issuance of such notes, as such resolution or resolutions may provide.

(b) Any resolution or resolutions of the state funding board authorizing the issuance of such tax revenue anticipation note or notes shall provide that the same are issued in anticipation of the tax revenue within the then current fiscal year and shall further provide that the full faith and credit of the state of Tennessee are pledged to the payment of such note or notes. The state funding board shall provide for the payment of the principal of and interest on all notes issued under this section as the same shall become due, out of revenues and funds available for such purposes.

(c) The state funding board is hereby authorized to procure such legal and technical advice, approving opinions and such financial assistance as it may consider necessary in connection with the carrying into effect of this section, and is also authorized to pay all necessary expenses and incidental expenses. All such expenses may be funded by notes issued under this section.

(d) [Deleted by 2013 amendment, effective July 1, 2013.]

(e) [Deleted by 2013 amendment, effective July 1, 2013.]






Part 4 - Citizens Bonds

§ 9-9-401 - Small-denominations bonds authorized -- Terms and sale -- Limitations.

(a) Notwithstanding any other law to the contrary, whenever the state funding board is authorized to issue and sell bonds of the state, it may by resolution authorize the issuance and sale of all or any portion of such bonds in denominations of less than five thousand dollars ($5,000), to be known as "Tennessee citizens bonds," hereinafter referred to as "citizens bonds." Such bonds shall be issued and sold by the state funding board through the state treasurer either at public or private sale, maturing in such amounts and upon such dates, at such interest rate or rates, payable at such time and in such manner, at par or at discount, in bearer or registered form, and upon such other terms and conditions as shall be determined to be in the best interests of the state in accordance with a plan approved by resolution of the funding board. It is the legislative intent that the interest rate set by the funding board on the sale of citizens bonds shall be approximately the same yield to the investor as was available from the most recent sale of general obligation bonds.

(b) Not more than two million dollars ($2,000,000) principal amount of citizens bonds shall be sold by the state treasurer in any one (1) fiscal year. If sold at discount, the discount of such bonds may not exceed thirty percent (30%) of the bond's value at maturity, and the principal amount shall be the discounted value for which the bonds are sold. The face value of citizens bonds sold at discount will be the principal amount and all interest which will be owed on the bond if it is held to full maturity. The maximum rate of interest in no instance shall exceed the legal rate as provided in § 47-14-103. No citizens bond shall mature more than five (5) years after its date of issue. Each citizens bond shall provide that it will be redeemed by the state, upon due presentation by the appropriate person on any business day after its date of sale by the state treasurer, at such price as the state treasurer shall determine according to a schedule established with respect to each issue of citizens bonds prior to the sale thereof.

(c) It is the legislative intent that the aggregate principal amount of citizens bonds sold to an individual purchaser should not exceed five thousand dollars ($5,000) of the primary sale during any fiscal year. Citizens bonds shall be executed in the name of the state by the state treasurer, either manually or by facsimile signature and shall be countersigned by the secretary of state, with the great seal of the state or a facsimile thereof attached thereto. The secretary of state may direct that the secretary of state's signature be placed on citizens bonds by mechanical or electronic device at the time of issuance.



§ 9-9-402 - Application of part.

This part shall be applicable to all general obligation bonds which have been authorized but which remain unissued on February 22, 1980, and all subsequent authorizations for general obligation bonds.



§ 9-9-403 - Bonds and interest tax-exempt -- Exceptions.

Citizens bonds and the interest payable thereon are exempt from taxation by the state of Tennessee and each county, municipality and taxing district of the state, except inheritance, transfer and estate taxes.



§ 9-9-404 - Issuance and sale to conform to other laws.

Except as otherwise authorized by this part, citizens bonds shall be issued and sold in conformity with the terms and conditions specified in this chapter and the provisions of the law authorizing the particular bond issue for which such citizens bonds are authorized by the funding board.



§ 9-9-405 - Redemption of citizens bonds.

Whenever the state treasurer is authorized pursuant to § 9-9-401 to sell citizens bonds, the state treasurer is also specifically authorized to redeem those citizens bonds, whenever under the terms of the bond sale they are lawfully presented to the state treasurer, from funds available to the state treasurer and be reimbursed for such redemptions from available funds in the state's debt service fund.



§ 9-9-406 - Rules and regulations.

The state treasurer is authorized to promulgate rules and regulations which are consistent with the plan approved by the state funding board pursuant to § 9-9-401 to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 11 - Cash Basis Law of 1937

§ 9-11-101 - Short title.

This chapter may be cited as the "Cash Basis Law of 1937."



§ 9-11-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bond order," as applied to a city, means the ordinance authorizing the issuance of bonds of the city, and, as applied to a county, means the order of resolution authorizing the issuance of bonds of the county;

(2) "Clerk" means the officer acting as clerk of the governing body;

(3) "Funding bonds" means bonds issued to pay or to extend the time of payment of debt not evidenced by bonds;

(4) "Governing body," as applied to a county, means the county legislative body, and, as applied to a city, means the city council, board of commissioners, board of mayor and aldermen or the board or body in which the general legislative powers of the city are vested;

(5) "Refunding bonds" means bonds issued to pay or to extend the time of payment of debts evidenced by bonds; and

(6) "Unit" includes each county and city in the state, which shall issue bonds under this chapter.



§ 9-11-103 - Issuance of funding bonds.

In order that the fiscal affairs of the counties and cities in the state may be placed on a cash basis, each such unit is authorized and empowered to issue at one (1) time or from time to time bonds of the unit for the following purposes:

(1) Funding any or all warrants, notes or other indebtedness of such unit not evidenced by bonds, and interest accrued thereon, which shall be outstanding at the close of the fiscal year immediately preceding the authorization of such funding bonds;

(2) Refunding any or all bonds of the unit, and interest accrued thereon, whether such unit issued such bonds or assumed or became liable therefor, including bonds not matured if the unmatured bonds be then redeemable or if the holders thereof be willing to surrender the same for retirement, and including bonds belonging to the sinking fund of such unit; and

(3) Paying any redemption premium upon bonds so refunded and also such expenses as the governing body may deem reasonable and proper for carrying out this chapter.



§ 9-11-104 - Contents of bond order.

All bonds issued by a unit under this chapter shall be authorized by a bond order passed by the governing body of the unit. Notwithstanding the provisions of any public or private statute relating to the unit, such bond order may be finally passed at the meeting at which the same shall be introduced. The bond order shall state:

(1) A brief description of the indebtedness to be funded or refunded sufficient to identify such indebtedness, and the amount of redemption premium, if any, to be paid upon bonds refunded and the amount of expenses, if any, to be paid from the proceeds of bonds;

(2) The maximum aggregate principal amount of bonds to be issued;

(3) That a tax sufficient to pay the principal of and interest on the bonds shall be annually levied upon all taxable property in the unit; and

(4) That the bond order shall take effect upon its passage and shall not be submitted to the voters of the unit.



§ 9-11-105 - Publication of bond order.

A bond order shall be published once in each of two (2) consecutive weeks after its final passage. Such publication shall be made in a newspaper published in the unit. If there is no such newspaper, the bond order shall be posted at the door of the building in which the governing body usually holds its meetings and at three (3) other public places in the unit. A notice in substantially the following form (the blanks being first properly completed), with the printed or written signature of the clerk appended thereto, shall be published with the bond order:

Click here to view form



§ 9-11-106 - Limitation of actions to invalidate bonds.

Any action or proceedings in any court to set aside a bond order, or to obtain any other relief upon the ground that the order is invalid, or that the indebtedness to be funded or refunded is invalid, or that there is no authority for the levy of a tax to pay the principal of and interest on the bonds, must be commenced within thirty (30) days after the first publication of the notice aforementioned and the bond order referred to in the notice. After the expiration of such period of limitation, no right of action or defense founded upon the invalidity of the bond order or the indebtedness to be funded or refunded or the tax to be levied shall be asserted, nor shall the validity of the bond order or of the funding or refunding bonds to be issued or the tax to be levied for the payment of the principal of and interest thereon, be open to question in any court upon any ground whatever, except in an action or proceedings commenced within such period.



§ 9-11-107 - Resolution for issuance of bonds.

(a) At any time after the passage of the bond order, the governing body of a unit shall have full authority by resolution to provide for the issuance of the bonds authorized by such bond order. Such resolution providing for the issuance of the bonds may be introduced and finally passed at any regular or duly called special meeting of the governing body and shall be in force and effect from and after its passage.

(b) The governing body shall by resolution determine the rate or rates of interest to be paid on the bonds, and the time or times of payment of such interest, and the maturity or maturities of the bonds, which shall be at a time or times not exceeding twenty (20) years from the date of the bonds in the case of funding bonds, and not exceeding thirty (30) years from the date of bonds in the case of refunding bonds; provided, that with the approval of the comptroller of the treasury or the comptroller's designee, funding bonds may be made to mature at any time or times not exceeding thirty (30) years from the date of the bonds and refunding bonds may be made to mature at any time or times not exceeding forty (40) years from the date of the bonds.

(c) The governing body shall also by resolution determine the form of the bonds, the officers by whom they shall be executed and the place or places in Tennessee or in any other state at which the principal and interest shall be payable.

(d) In case any of the officers whose signatures appear on the bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures shall nevertheless be valid and sufficient for all purposes, the same as if they had remained in office until such delivery.

(e) The bonds may be made registrable as to principal alone and as to both principal and interest, under such terms and conditions as may be determined by the governing body, and provisions may be made for the exchange of fully registered bonds for coupon bonds and of coupon bonds for fully registered bonds.



§ 9-11-108 - Annual statement by fiscal officer.

Before any funding or refunding bonds shall be issued under this chapter, a fiscal officer of the unit shall prepare a statement as of the beginning of the then current fiscal year, which statement shall show in detail the total outstanding bonds, notes, warrants and other evidences of indebtedness of the unit, together with the maturity dates thereof, interest rates, special provisions for payment, together with a description of the indebtedness proposed to be funded or refunded by the issuance of bonds. Such statement shall also show in detail the total tax collections of the unit for the preceding year, the amount of delinquent taxes, and the amount of expenditures of all funds during the preceding fiscal year, the proposed maturity or maturities of the new funding or refunding bonds to be issued, and any and all other pertinent information which may be requested by the comptroller of the treasury or the comptroller's designee. Such statement shall be filed with the comptroller of the treasury or the comptroller's designee, together with an application from the governing body of the unit requesting that the issuance of the proposed bonds be approved. If the comptroller of the treasury or the comptroller's designee shall determine that, in the comptroller of the treasury's or the comptroller's designee's opinion, the unit can fulfill the provisions of this chapter as hereinafter set forth, the comptroller of the treasury or the comptroller's designee shall so certify in writing to the unit, and such certificate shall be recorded in the minutes of the unit.



§ 9-11-109 - Sale price -- Exchange -- Premiums and discount.

The governing body may sell any or all of the bonds authorized under this chapter in such manner and for such price as it may determine to be for the best interest of the unit. Any or all of the bonds authorized under this chapter may be exchanged for the bonds to be refunded thereby or the evidences of indebtedness to be funded thereby, including bonds not matured or redeemable if the holder thereof be willing to surrender the same for retirement. Additional bonds may be authorized and sold under § 9-11-103(3), in an amount sufficient to pay:

(1) Any redemption premium on bonds refunded; and

(2) If such funding or refunding bonds shall be sold or delivered in exchange at a discount, the amount of such discount.



§ 9-11-110 - Exercise of powers.

Except as hereinafter provided, the authority conferred by this chapter may be exercised at any time and from time to time, and the authorization of funding or refunding bonds by one (1) bond order shall not prevent the authorization of additional funding or refunding bonds by subsequent bond order or orders. One (1) resolution providing for the issuance of funding or refunding bonds may provide for the issuance of two (2) or more separate series of such bonds, and each series or class may have different terms and provisions from the others, and the bonds of each series or class may bear interest at different rates.



§ 9-11-111 - Exemption from taxation.

Any bonds issued pursuant to this chapter and the income therefrom are exempt from all state, county and municipal taxation except for inheritance, transfer and estate taxes and except as otherwise provided in this code.



§ 9-11-112 - Tax levy and sinking fund provisions.

All bonds issued under this chapter shall be direct and general obligations of the unit issuing the same, for the payment of which the full faith and credit of the unit shall be irrevocably pledged. In each fiscal year while any funding or refunding bonds issued under this chapter shall be outstanding, there shall be levied upon all taxable property in the unit an ad valorem tax sufficient to pay the interest thereon as it falls due and the principal of such bonds which shall then have matured or which shall mature within the same fiscal year, and any sinking fund payments which may be provided for by the bonds or by the resolution authorizing the same, as well as all deficits in such interest, principal and sinking fund payments arising from failure to comply with this chapter or by failure to collect the taxes levied or otherwise; provided, that the governing body, in its discretion, may levy in any fiscal year a tax sufficient to pay, in addition to the interest and principal which shall fall due in such fiscal year, any portion of the interest or principal which shall fall due in any succeeding fiscal year, and may also levy in any fiscal year a tax for sinking fund payments in addition to the tax required for such payments by the resolution authorizing any of such bonds. The governing body may provide in the resolution authorizing the issuance of any such funding or refunding bonds that any sinking fund provided for such bonds shall be used solely for the purpose of redemption of the bonds authorized by such resolution, and all bonds so purchased or redeemed shall be cancelled and shall not be reissued.



§ 9-11-113 - Annual cash basis budget.

In order that the fiscal affairs of a unit may be maintained on a cash basis after issuance of any funding or refunding bonds under this chapter, and in order that the current receipts of such unit shall be sufficient to meet current expenditures, an annual budget shall be prepared by an official of the unit designated by the governing body for that purpose, which budget shall include the following:

(1) The full amount required for interest on the indebtedness of the unit and for sinking funds and for principal of serial bonds maturing during the fiscal year;

(2) A detailed statement of the amounts required during the fiscal year for the expense of conducting or operating each department, division, office or board and the subdivisions of each;

(3) The amount of any cash deficit, being the sum of all outstanding and unpaid bills or other lawful obligations and all amounts payable to all special funds of the unit at the close of the preceding fiscal year incurred for debt or other lawful charges in connection with the operation of the unit, to the extent that such sum exceeds the cash on hand or on deposit to the credit of the general funds of the unit, exclusive, however, of any cash derived from prepaid taxes or other sources applicable to the budget of the succeeding fiscal year; and

(4) An itemized estimate of the cash receipts to be available during the current fiscal year, but such itemized estimate shall be subject to the following provisions:

(A) Such estimate of collections of delinquent taxes shall not exceed an amount which represents the same percentage of the amount of taxes delinquent on the first day of the current fiscal year as the percentage of delinquent taxes outstanding on the first day of the preceding fiscal year which were actually collected in cash during such preceding fiscal year;

(B) Such estimate of collections of special assessments shall not exceed an amount which represents the same percentage of the amount of special assessments unpaid and owing to the unit on the first day of the current fiscal year as the percentage of special assessments unpaid and owing to the unit on the first day of the preceding fiscal year which were actually collected in cash during such preceding fiscal year;

(C) Such estimate of collections of miscellaneous revenues from sources other than taxes or special assessments shall in no instance nor as to any item be in an amount in excess of the amount of such miscellaneous revenues collected in cash in the preceding year; provided, that there may be included in the estimated cash receipts such amount of additional miscellaneous revenues to be derived from sources other than ad valorem taxes or special assessments as may be approved by the comptroller of the treasury or the comptroller's designee; and

(D) The amount of the cash surplus, being an amount not larger than the amount of cash on hand or on deposit to the credit of the general funds of the unit at the close of the preceding fiscal year exclusive, however, of any cash derived from prepaid taxes or other sources applicable to the budget of the succeeding fiscal year, to the extent that such cash is in excess of all outstanding and unpaid bills or other obligations lawfully incurred during such fiscal year and all amounts payable therefrom to all special funds of the unit.



§ 9-11-114 - Appropriation ordinance.

After receiving the annual budget estimate, the governing body of the unit shall prepare an appropriation ordinance or resolution, using the budget estimate as a basis, but appropriating such sums as the governing body may deem proper for the expenses listed under § 9-11-113(2), whether greater or less than the budget estimate set forth under such subdivision (2), but no appropriation recommended by the budget estimate under § 9-11-113(1) and (3) shall be reduced by the governing body, and the taxes levied for such appropriations may be over and above all other taxes authorized or limited by law.



§ 9-11-115 - Tax levy for cash basis.

Immediately after the passage of the appropriation ordinance or resolution, the governing body shall pass an ordinance or resolution levying upon all property subject to taxation within the unit and basing such levy upon the current tax collection experience of the preceding fiscal year, such rate of tax as may be required to produce the sum necessary to balance the budget upon a cash basis. The sum necessary to balance the budget shall be ascertained by deducting from the total cash appropriations made under § 9-11-113(1), (2) and (3), such cash receipts applicable to such cash appropriations as may be estimated under the limitations of § 9-11-113(4)(A)-(D). In order that the current tax levy so made shall be truly based upon the current tax collection experience of the preceding year, such current tax levy shall be determined by dividing the sum necessary to be raised in order to balance the budget by a percentage which does not exceed the percentage obtained by dividing the amount of current taxes collected in cash in the preceding fiscal year by the amount of the taxes levied and payable in such preceding fiscal year.



§ 9-11-116 - Enforcement power of the comptroller of the treasury or comptroller's designee.

The comptroller of the treasury or the comptroller's designee shall require such periodic information from a unit operating under this chapter and make such audits as the comptroller of the treasury or the comptroller's designee deems necessary, to the end that it may be ascertained that the budget of the unit is kept balanced during the life of bonds issued under this chapter. The annual budget of each unit operating under this chapter shall be submitted to the comptroller of the treasury or the comptroller's designee at least three (3) weeks prior to its adoption. The comptroller of the treasury or the comptroller's designee must thereupon determine whether or not the budget will be in balance in accordance with this chapter. If the budget does not comply with this chapter, the comptroller of the treasury or the comptroller's designee shall have the power and authority to direct the governing body of the unit to adjust its estimates or to make additional tax levies sufficient to comply with this chapter. No budget shall be adopted by the governing body of a unit which shall have issued bonds under this chapter until it shall have been approved by the comptroller of the treasury or the comptroller's designee. The comptroller of the treasury or the comptroller's designee shall approve the budget only when the comptroller of the treasury or the comptroller's designee is satisfied that it complies with this chapter.



§ 9-11-117 - Tax anticipation notes.

The governing body of any unit which shall have issued bonds under this chapter may issue tax anticipation notes under chapter 21 of this title.



§ 9-11-118 - Remedies of bondholders.

(a) Any holder of bonds issued under this chapter, or any person or officer being a party in interest, may either at law or in equity by suit, action or mandamus, enforce and compel the performance of the duties required by this chapter of the governing body or any board or officer of the unit.

(b) Inasmuch as the purpose of this chapter is to place and maintain the fiscal affairs of the counties and cities in the state on a cash basis, this chapter shall constitute an irrepealable contract with the holders of bonds issued under this chapter.



§ 9-11-119 - Nature and construction of chapter.

No restriction, limitation, or provision contained in any other law, either public or private, relating to the issuance of bonds, notes, or other obligations of a unit, or limiting the amount of taxes which may be levied in a unit, shall apply to bonds or notes issued under this chapter. The powers granted by this chapter are in addition to all other powers heretofore granted to a unit, and nothing herein contained shall be construed as prohibiting a unit from issuing bonds or notes under any public or private statute applicable to such unit. Nothing in this chapter shall be construed as mandatory for any unit to issue funding or refunding bonds under the terms and conditions of this chapter.






Chapter 13 - Loans to Local Subdivisions in Emergencies

Part 1 - General Provisions

§ 9-13-101 - Authority to lend appropriated funds.

The state board of equalization, with the approval of the funding board, is hereby authorized to lend state funds appropriated and made available for that purpose to municipalities and counties of the state upon terms and conditions hereinafter prescribed.



§ 9-13-102 - Reduction of assessment of utility property as prerequisite for loan.

Such loans shall be made only to such municipalities or counties as can be shown to have incurred unanticipated losses of revenue necessitated or prompted by decrees or orders of competent courts reducing the assessments of railroad or public utility properties which are centrally assessed by the comptroller of the treasury and the state board of equalization.



§ 9-13-103 - Application for loan.

Applications for such loans shall be made only in writing and through the chief executive officer of the county or municipality so applying upon the duly enacted resolution of the governing body of such county or municipality. The application shall be addressed to the state board of equalization and shall set forth such information as the board may by regulation require relative to the budget, revenues, obligations and governmental operations of such municipality or county.



§ 9-13-104 - Determination of necessity for loan.

The state board of equalization shall consider the loan application and conduct such investigation of the fiscal condition of the applicant county or municipality as it may deem proper to determine the necessity for such financial assistance. To this end, the board is empowered to avail itself of the services of the comptroller of the treasury and the comptroller of the treasury's office. The board shall have the right to obtain any information pertinent to the subject matter from any department of the state government and any office or department or agency of the government of the applicant city or county. It shall specifically have the power to subpoena and require the testimony under oath of any officer or employee of the applicant, and to compel the production of any paper or record in the possession or custody of any such officer or employee.



§ 9-13-105 - Certification to funding board.

If following its investigation and consideration of the application the board of equalization shall deem the applicant municipality or county to require such financial assistance, it shall certify such finding in writing to the funding board for its approval.



§ 9-13-106 - Consideration by funding board -- Manner of making loan -- Repayment -- Interest.

(a) The funding board shall independently consider any application for loan assistance as herein provided, and, on the concurrence of two thirds (2/3) of its membership, authorize the board of equalization to lend to a municipality or county an amount not to exceed eighty percent (80%) of the local revenues shown to be lost as a result of such circumstances. Such loans shall be made only upon notes executed by the chief executive officer of the municipality or county showing on their face the concurrence of three fourths (3/4) of the governing body of the municipality or county and evidencing an attested copy of the official minutes showing such concurrence.

(b) The loans shall be repayable with interest at the rate of two percent (2%) in equal installments commencing two (2) years following the date of the note and extending not more than five (5) years from the day of the first payment.



§ 9-13-107 - Default -- Withholding state funds.

In the event of default in the payment of any installment upon any loan made pursuant to this part, the board of equalization shall give notice of such default to the commissioner of finance and administration and the state treasurer. The commissioner shall thereupon withhold any distribution to the municipality or county of any funds otherwise distributable to it under the terms of any statute of this state until any and all arrearages have been paid by the municipality or county.






Part 2 - Emergency Financial Aid to Local Governments

§ 9-13-201 - Short title.

This part shall be known and may be cited as the "Emergency Financial Aid to Local Government Law of 1995."



§ 9-13-202 - Legislative intent.

The general assembly finds and declares that it is in the best interests of the citizens of this state that local governments be fiscally responsible and utilize sound financial management principles in serving their citizens. The general assembly notes that there are certain conditions and circumstances in which local governments must have emergency technical and financial assistance if they are to better serve their citizenry or, in the case of economic distress due to natural disaster, must have the financial flexibility to stabilize their financial condition. It is the intent of this part to provide procedures whereby local governments may acquire such emergency technical and financial assistance provided and guaranteed by the state or, in the case of natural disaster, may obtain adequate financing, thus enabling such local governments to stabilize their financial condition and to meet their current operational and debt service costs.



§ 9-13-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Emergency technical assistance" means direction, oversight, management, and approval of all financial dealings and transactions of a local government by the comptroller of the treasury or the comptroller's designee;

(2) "Loan guarantee" means the guarantee by the state, acting through the state funding board under this part, of a loan to a local government from a lender other than the state; and

(3) "Local government" means any incorporated city or town, metropolitan government, or county, including enterprise funds of such government entity, or utility district for purposes of §§ 9-13-206 and 9-13-212.



§ 9-13-204 - Loan guarantees -- Cutoff date for guarantee.

In order to provide emergency technical and financial assistance to a local government, the state funding board is authorized to guarantee the payment of a loan made to a local government by another lender only under the following conditions:

(1) A majority of all members constituting the local government legislative body, by resolution, has requested a loan guarantee from the state funding board;

(2) The local government legislative body agrees in its resolution requesting a loan guarantee to accept the emergency technical assistance provided by the comptroller of the treasury or the comptroller's designee and to be bound by the decisions of the comptroller of the treasury or the comptroller's designee;

(3) The state funding board has determined that current local government revenues are insufficient to pay the annual debt service and costs of operation of such local government or local government service; and

(4) The local government legislative body shall submit a plan, subject to approval by the state funding board, for the efficient operations of government services including, where applicable, a plan for the consolidation of services within that local government. Such plan shall include local government tax revenues at least equal to one hundred percent (100%) of that local government's fiscal capacity as determined by the advisory commission on intergovernmental relations. If a local government has not levied taxes at this level, a plan to increase taxes to such level at the earliest practical date must be submitted to and approved by the state funding board. The board's guarantee of the payment of any loan under this part shall be conditioned upon the implementation of the plan required under this section.



§ 9-13-205 - Security for loans -- Pledges -- Disposition of proceeds -- Withholding of state-shared taxes.

The state funding board shall establish the terms and conditions of loan guarantees to local governments and may require such guarantees or security as it deems necessary to adequately secure the loans. The local government shall pledge the full faith and credit of the local government as security for any loan or loan guarantee. The local government shall also agree to pledge a sufficient amount of state-shared taxes to make principal and interest payments on the loan guaranteed by the state. The commissioner of finance and administration is authorized to withhold such sum or part of such sum from any state-shared taxes which are otherwise apportioned to the local government.



§ 9-13-206 - Issuance of notes.

Notwithstanding any other law to the contrary, the legislative body of any local government is hereby authorized to issue notes which may mature beyond the close of the fiscal year in which such notes are issued, when such notes either:

(1) Are approved by the comptroller of the treasury or the comptroller's designee and guaranteed by the state funding board; or

(2) Approved by the comptroller of the treasury or the comptroller's designee in the case of economic distress due to natural disaster certified by the federal emergency management agency (FEMA).



§ 9-13-207 - Scope of assistance -- Guidelines -- Personnel -- Audits -- County budgets.

(a) Whenever a loan is guaranteed by the state funding board, the comptroller of the treasury or the comptroller's designee shall, subject to the comptroller of the treasury's or the comptroller's designee's discretion, provide emergency technical assistance to such local government until such time as the local government has completely repaid any loans guaranteed by or owed to the state.

(b) The comptroller of the treasury or the comptroller's designee shall provide emergency technical assistance under the guidelines of the statutes or private acts applicable to the local government and shall perform the duties prescribed by such statutes or private acts; provided, that if the applicable local government purchasing law authorizes emergency purchases, such emergency purchases shall only be made with the prior approval of the comptroller of the treasury or the comptroller's designee.

(c) All authority for the implementation and administration of the laws set out in subsection (b) shall be vested in the comptroller of the treasury or the comptroller's designee.

(d) (1) Notwithstanding any other law, the comptroller of the treasury or the comptroller's designee has total and complete authority over the budget, purchases and expenditures of such local government, including the budget, purchases and expenditures of the local government school system and enterprise funds.

(2) The commissioner of education shall appoint a qualified and responsible person to advise and assist the comptroller of the treasury or the comptroller's designee on budgeting, accounting, purchasing, and expenditures of the school system of the local government.

(e) The comptroller of the treasury or the comptroller's designee shall require such periodic information from a local government operating under this part and require such audits as the comptroller of the treasury or the comptroller's designee may deem necessary. The annual budget of each local government shall be submitted to the comptroller of the treasury or the comptroller's designee at least three (3) weeks prior to its adoption. The comptroller of the treasury or the comptroller's designee shall determine whether or not the budget will be in balance and is fiscally responsible. No budget shall be adopted by the legislative body until it shall have been approved by the comptroller of the treasury or the comptroller's designee. Such governing body shall adopt a budget at the first meeting of the legislative body in July of each year or prior to such meeting as required by any public or private act, or as soon thereafter as practical, but in no event shall the budget be adopted later than the third Monday in September.



§ 9-13-208 - Notice of director's approval for purchases or payments.

The state funding board shall publish a notice, in a newspaper of general circulation in any local government which is receiving emergency technical assistance pursuant to this part, that no purchase of or payment for goods, services or equipment or other matters shall be made by such local government without the prior approval of the comptroller of the treasury or the comptroller's designee. Such notice shall be published at least once weekly for two (2) consecutive weeks. Such notice shall also be posted for two (2) consecutive weeks in five (5) conspicuous places in the local government, one (1) of which shall be the courthouse.



§ 9-13-209 - Payment of costs -- Administrative personnel.

(a) When a local government is granted a loan guarantee, any costs as determined and approved by the state funding board which are associated with providing the loan guarantee or technical assistance, including, but not limited to, the services of the comptroller of the treasury or the comptroller's designee and other personnel, shall be borne by such local government; provided, that such costs shall not exceed five percent (5%) of the amount of the loan guarantee.

(b) The comptroller of the treasury shall provide any staff necessary to administer this part; provided, that, whenever possible and feasible, the comptroller of the treasury or the comptroller's designee will utilize employees of such local government, county technical assistance service, or municipal technical advisory service to assist in the administrative tasks.



§ 9-13-210 - Reports to legislative committees.

The comptroller of the treasury shall report to the state funding board at the next meeting of the state funding board following any approval of note issuance pursuant to § 9-13-206. The state funding board shall report to the finance, ways and means committees of the senate and the house of representatives whenever a loan guarantee is requested, and shall keep the committees advised whenever any subsequent action is taken.



§ 9-13-211 - Penalty for nonperformance.

Any official or employee of the local government, or of any institution or agency thereof, who fails or refuses to perform the duties required of such official or employee by this part, or who fails or refuses otherwise to conform to this part, commits a Class C misdemeanor and is subject to fine and to removal from office or position in accordance with title 8, chapter 47.



§ 9-13-212 - Issuance of notes -- Guidelines -- Use for operational expenses.

Notes issued pursuant to this part shall be issued in the manner provided by chapter 21, parts 1, 4, 6, and 8 of this title. Notwithstanding any other law to the contrary, any notes issued pursuant to this part may be used for operational expenses and extend past the current fiscal year.






Part 3 - Financially Distressed Municipalities, Counties, Utility Districts and Education Agencies

§ 9-13-301 - Short title.

This part shall be known and may be cited as the "Financially Distressed Municipalities, Counties, Utility Districts and Education Agencies Act of 1993."



§ 9-13-302 - Duties of the comptroller of the treasury.

The comptroller of the treasury shall develop and recommend statutory changes, policies, and procedures for the purpose of:

(1) Promptly identifying financially distressed municipalities, counties, utility districts and education agencies;

(2) Providing for the timely restructuring of the debt of such municipalities, counties, utility districts and education agencies;

(3) Considering the need for temporary loans or other fiscal adjustments to prevent fiscal crisis; and

(4) Providing for consolidation or merger of contiguous municipalities, counties, utility districts or education agencies, or for the merger of functions of such entities in order to relieve financial distress.









Chapter 14 - Local Economic Adjustment Act of 1975

§ 9-14-101 - Short title.

This chapter shall be known and may be cited as the "Local Economic Adjustment Act of 1975."



§ 9-14-102 - Purpose.

In order to promote the health, safety, right to gainful employment, economic opportunity and general welfare of the inhabitants of the state of Tennessee, the local governments (cities, towns and counties) are authorized to participate cooperatively with the state and federal governments in activities designed to alleviate or moderate existing or potential conditions of severe economic adjustment, resulting from termination or closure of major industries or firms, unemployment caused therefrom, and other hardships that would result in loss of the labor force, breakup of the family unit, and other conditions resulting from explosions, floods, earthquakes, or other major disasters, natural or man-made.



§ 9-14-103 - Chapter definitions -- Economic adjustment project.

For the purposes of this chapter, unless the context otherwise requires:

(1) "Cities," "towns" and "counties" mean those general government units that are political subdivisions of the state of Tennessee;

(2) "Economic adjustment project" means those activities for which funds are available from local, state or federal sources and which include one (1) or more of the following objectives:

(A) Plan, finance, construct, operate and maintain all types of public facilities, including publicly owned industrial parks;

(B) Make commercial loans for business and industrial development;

(C) Do economic development planning, including research and technical assistance studies related to accelerating the development process;

(D) Provide public service jobs;

(E) Provide rent supplements to families and individuals, including loans and grants;

(F) Provide mortgage payment assistance to families and individuals, including loans and grants;

(G) Provide for costs of relocation of families and individuals, including loans and grants;

(H) Provide vocational and technical training in cooperation with the state's system of vocational and technical schools; and

(I) Provide other appropriate assistance related to economic adjustment and the purposes of this chapter;

(3) "Federal government" means the government of the United States and any agency, department, board or commission thereof performing or administering programs enacted by statute; and

(4) "State" means the state of Tennessee, including all state agencies, departments, boards, commissions, and other bodies which carry out state functions and programs. "State" also includes development districts as created by title 13, chapter 14.



§ 9-14-104 - Loans and grants authorized.

(a) Cities and counties are authorized to accept grants from the federal government to carry out economic adjustment projects. Cities and counties are also authorized to enter into contractual agreements with the federal government and with state government to accept grants and disburse or redistribute funds for purposes of economic adjustment projects, such disbursements to be in the form of grants and loans. No grant, however, shall be made to a private profit-making entity. Grants or loans can be made to a private or public nonprofit organization or association.

(b) Loans for commercial and industrial development purposes shall be legally binding obligations and shall require interest payments and shall be consummated in accordance with applicable state and federal statutes and regulations. Commercial loans can be made only for legal purposes and subject to safeguards to protect the public interest, and can be made in conjunction with another commercial lender, a federal agency, and a state industrial development authority. Commercial loans made under this chapter can be first, second or third mortgage loans. The claim and right for principal repayment on second and third mortgage loans shall be secondary and subordinate to the first mortgage loan, except that repayment of principal and interest shall be made and prorated concurrently as agreed among the several lenders. In cases of foreclosure and acquisition of assets for liquidation or resale, the claim and right of the city or county shall be in a first, second or third mortgage position, as appropriate and as agreed to.

(c) Loans made for public facilities, the repayment of which extends more than five (5) years, shall be in the form of municipal bonds, subject to the bond provisions and procedures spelled out by state enabling statutes for cities, counties and other political subdivisions. Loans made for less than five (5) years may be at a reduced interest cost, but not less than two percent (2%), simple interest.



§ 9-14-105 - City and county economic adjustment departments.

Cities and counties, singly or jointly by contract with each other or with state government, in initiating an economic adjustment project or program, shall create a department within the local government to carry out such projects or programs over a multi-year period. Such department shall be staffed by competent professionals, and headed by a director responsible to the local government as determined by ordinance, resolution or contract agreement.



§ 9-14-106 - Funds.

Cities and counties are specifically authorized to appropriate funds from local sources, from general funds available, and from any other source authorized by state law, to operate the department and otherwise manage an economic adjustment project as described in this chapter, including the provision of funds needed to match available state and federal funds for such purposes. Commercial loans made to individuals, private firms and corporations shall in no way extend the credit of cities and counties in behalf thereof; however, such loans can be made in behalf of the federal government and with use of federal funds granted for such purposes.



§ 9-14-107 - Record of activities and finances.

Appropriate financial and other records shall be kept on all transactions, which will show at all times activities planned, in progress and completed, the cost of each activity, the operational costs, and other such information as may be required to protect the public interest. An annual financial audit of the department shall be made by the comptroller of the treasury as provided by § 9-3-211. All records shall be open for public inspection during regular working hours. All audits performed by the internal audit staff of the department shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 9-14-108 - Construction of chapter.

This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed so as to effectuate its purposes.






Chapter 16 - Special County Census for Allocation of Funds

§ 9-16-101 - Special census by counties.

For purposes of determining its eligibility in whole or part for an allocation of tax proceeds or other funds, each county may take not more than two (2) special censuses at its own expense at any time during the interim between the regular decennial federal censuses. The special census shall be taken by the federal census bureau or in a manner directed by and satisfactory to the department of economic and community development. The population of the county shall thereafter be revised in accordance with the special census, effective on July 1 following certification of the census results by the federal census bureau or department of economic and community development to the commissioner of finance and administration.






Chapter 18 - Financial Integrity Act of 1983

§ 9-18-101 - Short title.

This chapter shall be known and may be cited as the "Financial Integrity Act of 1983."



§ 9-18-102 - Internal controls -- Management assessment of risk.

(a) Each agency of state government and institution of higher education shall establish and maintain internal controls, which shall provide reasonable assurance that:

(1) Obligations and costs are in compliance with applicable law;

(2) Funds, property and other assets are safeguarded against waste, loss, unauthorized use or misappropriation; and

(3) Revenues and expenditures applicable to agency operations are properly recorded and accounted for to permit the preparation of accurate and reliable financial and statistical reports and to maintain accountability over the assets.

(b) To document compliance with the requirements set forth in subsection (a), each agency of state government and institution of higher education shall annually perform a management assessment of risk. The internal controls discussed in subsection (a) should be incorporated into this assessment. The objectives of the annual risk assessment are to provide reasonable assurance of the following:

(1) Accountability for meeting program objectives;

(2) Promoting operational efficiency and effectiveness;

(3) Improving reliability of financial statements;

(4) Strengthening compliance with laws, regulations, rules, and contracts and grant agreements; and

(5) Reducing the risk of financial or other asset losses due to fraud, waste and abuse.



§ 9-18-103 - Guidelines for assessment of compliance.

The commissioner of finance and administration, in consultation with the comptroller of the treasury, shall establish guidelines for the assessment, by management of state agencies and higher education institutions, of the risks and systems of internal control to determine compliance with the requirements of § 9-18-102. The commissioner, in consultation with the comptroller of the treasury, may modify the guidelines from time to time as deemed necessary.



§ 9-18-104 - Report by head of executive agency.

(a) By December 31, 2008, initially, and then by December 31 of every year thereafter, the head of each state agency and higher education institution shall, on the basis of the evaluations conducted in accordance with guidelines prescribed under § 9-18-103, prepare and transmit to the commissioner of finance and administration and the comptroller of the treasury a report that states that:

(1) The agency or institution acknowledges its management's responsibility for establishing, implementing and maintaining an adequate system of internal control; and

(2) A management assessment of risk performed by the agency or institution provides or does not provide reasonable assurance of compliance with the objectives of the assessment as specified in this chapter.

(b) In the event that the agency's or institution's assessment does not provide reasonable assurance of compliance with the objectives of the assessment as stated in this chapter, the report shall include a corrective action plan that identifies:

(1) Any significant deficiencies or material weaknesses in the agency's or institution's system of internal control and/or lack of risk mitigating control activity; and

(2) The plans and the schedule for correcting the weaknesses.






Chapter 19 - Registration of Public Obligations

§ 9-19-101 - Short title.

This chapter may be known as the "Tennessee Public Obligations Registration Act."



§ 9-19-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Book-entry form" means, with respect to public obligations, obligations that are not represented by an instrument but are evidenced and transferred on registration books maintained for that purpose by or on behalf of the issuer;

(2) "Facsimile seal" means the reproduction by engraving, imprinting, stamping, or other means of the seal of the issuer, official or official body;

(3) "Facsimile signature" means the reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer;

(4) "Financial intermediary" means a bank, broker, or clearing corporation or the nominee of any of them, or other person or nominee which in the ordinary course of its business maintains public obligation accounts for its customers, when so acting;

(5) "Issuer" means any entity, department, or agency which under the laws of this state issues public obligations. "Issuer" may thus include the state of Tennessee, agencies of the state of Tennessee and all political subdivisions and public instrumentalities of the state of Tennessee, including, without limitation, cities, towns, metropolitan governments, counties, authorities, districts, and corporations or other public entities;

(6) "Official" or "official body" means the officer or board that is empowered under the laws of this state to provide for original issuance of a public obligation of the issuer, by defining the obligation and its terms, conditions and other incidents, the successor or successors of any such official or official body, and such other person or group of persons as shall be assigned duties of such official or official body under applicable law from time to time;

(7) "Official actions" means the actions by statute, order, ordinance, charter, resolution, contract, or other authorized means by which the issuer provides for issuance of a public obligation; and

(8) "Public obligation" means an agreement of an issuer to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money, a lease, an installment purchase agreement, or otherwise, and includes a share, participation, or other interest in any such agreement.



§ 9-19-103 - Authorization to issue public obligations.

Notwithstanding any other law, issuers are hereby authorized to issue public obligations in fully registered form. Such obligations in fully registered form may, if permitted by the official action authorizing public obligations, be issued in book-entry form. If permitted by the official actions authorizing public obligations, obligations in fully registered form and in bearer form shall be exchangeable from time to time.



§ 9-19-104 - Registration agents -- Paying agents.

Any issuer of fully registered public obligations is authorized to appoint a registration agent or agents and paying agent or agents with respect to the issuance, exchange and transfer of such public obligations or to maintain records so that public obligations in book-entry form may be effected, with such duties as shall be determined by the issuer. Any such registration agent may be a bank, trust company, financial institution or other financial intermediary within or without the state of Tennessee, including the federal government or any of its agencies or instrumentalities. The state funding board is authorized to adopt such guidelines as it deems necessary relative to the qualifications that such bank, trust company, financial institution, or other financial intermediary must meet to qualify as a registration agent or paying agent for any fully registered public obligations to be issued by any issuer in Tennessee. Any issuer may act as its own registration agent and paying agent in accordance with such terms and conditions as may be established by the state funding board. Any issuer, including the state of Tennessee, may, upon approval by the state funding board, appoint the state of Tennessee, acting by and through the comptroller of the treasury, as registration agent and the state of Tennessee, acting by and through the state treasurer, as paying agent.



§ 9-19-105 - Records and books.

(a) The registration agent shall keep such books as shall be necessary in connection with the issuance, exchange and transfer of fully registered public obligations. Any issuer may provide that no such fully registered public obligation shall be valid for any purpose unless certified or authenticated by such registration agent, and if so provided, then such fully registered public obligation shall be valid only if so certified or authenticated by the manual signature of an officer of such registration agent.

(b) The issuance and transference of a public obligation in book-entry form shall be effected by means of entries on the records of the registration agent which shall reflect the description of the issue, the principal amount, the interest rate, the maturity date, the owner of the public obligation and such other information as the issuer deems appropriate. If so permitted by the official actions authorizing public obligations, conversions may be effectuated between such obligations in book-entry form and registered public obligations evidenced by an instrument for owners of obligations who request such a change. The registration agent shall issue a confirmation of a book-entry transaction in the form of a written advice to the appropriate parties thereto. Such written advice shall confer no rights on the recipient, and shall be neither a negotiable instrument nor a security.



§ 9-19-106 - Signatures and seals.

(a) Notwithstanding any other law to the contrary, public obligations issued in registered form are not required to bear manual signatures of officials of the issuer if such public obligations bear facsimile signatures in lieu thereof, and are certified or authenticated with the manual signature of an officer of the registration agent, and if the use of such facsimile signatures and certification or authentication is provided for in the official actions of the official body authorizing such obligations.

(b) In case any official of the issuer whose signature or facsimile signature appears on a public obligation shall cease to hold office before the delivery thereof to the initial purchasers or before any exchange or transfer between subsequent holders thereof, such signature or facsimile signature nevertheless shall be valid for all purposes the same as if such official had remained in office until after such delivery, exchange or transfer.

(c) When a seal is required or permitted in the execution of any public obligation, the seal may be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

(d) Notwithstanding the foregoing, no signature or endorsement shall be required upon the original issuance or subsequent transfer of fully registered public obligations in the event that such obligations are issued in book-entry form.



§ 9-19-107 - Notice of redemption.

In the event fully registered public obligations are subject to redemption by the terms thereof, the issuer may redeem one (1) or more of such obligations or portions thereof by giving the notice specified by the official actions authorizing such obligations or, in the event no provision for notice is therein specified, by mailing or directing the registration agent to mail, postage prepaid, not less than twenty-one (21) days prior to the date fixed for redemption, to the registered owners of such obligations which are to be redeemed at their last address appearing upon the registration books, a notice that the issuer is calling for redemption prior to maturity of such obligations in accordance with the terms thereof. Such notice shall specify the number, issue, date, date fixed for redemption, the date interest will cease to accrue, the redemption price and such further information with respect to such obligations as may be required by the terms thereof. Such notice may be waived by the registered owner of the public obligation subject to redemption.



§ 9-19-108 - Interest.

Interest on fully registered public obligations shall be payable on such dates as shall be specified in the official actions authorizing such obligations to the record owners of such obligations as of such record dates as shall be specified in the official actions.



§ 9-19-109 - Confidentiality of owner's identity.

The identity of any owner of, or any other information by or from which may be determined the identity of any owner of, any public obligation issued by any issuer shall be treated as confidential and not open to public inspection. The confidentiality herein established shall not be deemed to have been extinguished but shall remain inviolate in cases where such information is in the possession of banks, trust companies, financial institutions or other financial intermediaries of the issuer, including, but not limited to, registration, paying or transfer agents.



§ 9-19-110 - Construction of chapter.

The powers conferred by this chapter are in addition and supplemental to the powers conferred by any other law and without regard to the provisions, requirements or restrictions of any other law. The provisions hereof are not in substitution for the powers conferred by any other law. In the event that the provisions hereof conflict with other provisions of general or special law or charter provisions, the provisions hereof shall be deemed to control.






Chapter 20 - Tennessee Allocation Plan for Private Activity Bonds

§ 9-20-101 - Short title.

This chapter shall be known as the "Tennessee Allocation Plan for Private Activity Bonds."



§ 9-20-102 - Legislative purpose -- Reassignment of allocations.

(a) The purpose of this chapter is to provide a procedure for allocating the state's private activity bond authority among governmental units in the state having the authority to issue bonds under the Tax Reform Act of 1986.

(b) Allocations to local governments may be reassigned for issuance to all boards and authorities authorized to issue bonds on behalf of governmental units.



§ 9-20-103 - Authority for allocating state's bond authority.

There is hereby created in the department of economic and community development the authority for the commissioner, under this chapter, to allocate the state's bond authority among governmental units having authority to issue bonds.



§ 9-20-104 - Preparation, distribution and contents of allocation plans.

The commissioner shall, prior to January 1 of each year, prepare and distribute an allocation plan for bonds that meets the following goals:

(1) Provides equal access to the state bond authority for large cities, small towns and rural areas; and

(2) Provides the most benefit to the state from the bond authority available to it.



§ 9-20-105 - Reports.

(a) Prior to January 31 of each year, the commissioner shall report to the general assembly on the administration of the bond allocation program. This report shall contain, but not be limited to, the following information about bond issues approved and disapproved:

(1) Amount;

(2) Purpose; and

(3) Location.

(b) The commissioner may include in this report any additional information that will assist the general assembly in evaluating the administration of the bond allocation program.



§ 9-20-106 - Administration of part.

This chapter shall be administered under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 21 - Local Government Public Obligations Act of 1986

Part 1 - General Provisions Applicable to All Bonds and Notes Issued by Local Governments

§ 9-21-101 - Short title.

This chapter shall be known and may be cited as the "Local Government Public Obligations Act of 1986."



§ 9-21-102 - Intent.

It is the intent and purpose of this chapter to provide a uniform and comprehensive statutory framework authorizing any local government to issue general obligation bonds and revenue bonds for public works projects, general obligation bonds for certain unfunded pension obligations, general obligation refunding bonds, revenue refunding bonds, bond anticipation notes, capital outlay notes, grant anticipation notes, tax anticipation notes, and health care revenue anticipation notes, and to authorize the destruction of bonds, notes and coupons.



§ 9-21-103 - No indebtedness limit.

Bonds or notes may be issued under this chapter, notwithstanding and without regard to any limit on indebtedness provided by law.



§ 9-21-104 - Negotiability.

Any bonds or notes issued by a local government pursuant to this chapter shall be fully negotiable for all purposes in the absence of an express recital on the face of the bond or note that it is nonnegotiable.



§ 9-21-105 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bondholder," "holder of bonds" or any similar term means any person who shall be the bearer of any outstanding bonds, notes or other obligations registered to bearer or not registered, or the registered owner of any such outstanding bonds, notes or other obligations which shall at the time be registered other than to bearer, or the holder of any interim certificate pending the issuance of definitive bonds or notes;

(2) "Bonds" means bonds or interim certificates issued pending preparation or delivery of definitive bonds of a local government issued pursuant to this chapter;

(3) "Certain unfunded other post-employment benefits" means nonpension benefits paid on behalf of former employees of any local government having a population in excess of one hundred fifty thousand (150,000), according to the 2000 federal census or any subsequent federal census, or the former employees' beneficiaries after separation from service. The benefits may include, but shall not be limited to, medical, prescription drugs, dental, vision, hearing, medicare part B or part D premiums, life insurance, long-term care, and long-term disability. For purposes of this subdivision (3), the value of any "certain unfunded other post-employment benefits" shall be limited to the unfunded actuarial accrued liability as determined pursuant to the Governmental Accounting Standards Board Statement No. 45 and as certified by the actuarial consultant of the local government;

(4) (A) "Certain unfunded pension obligations" means:

(i) Pension benefits for past service of employees of a local government whose employment results from the local government's assumption of governmental responsibilities of another local government;

(ii) Pension benefits for past service of employees of a local government whose pension benefits arise from a defined benefit pension plan that is closed to the enrollment of new employee participants and are funded solely by contributions of the local government to the plan;

(iii) Pension benefits for past service of employees of a local government whose pension benefits arise from a defined benefit pension plan adopted by referendum amendment of a county charter, and that limits enrollment to law enforcement employees of the local government. The maturity of any bonds issued under this subdivision (4)(A)(iii) shall not exceed twenty (20) years from the date of the bonds, and the servicing of such bonds shall be subject to review by the office of the comptroller of the treasury; or

(iv) Pension benefits for past service of employees of a local government which is either:

(a) A metropolitan government with a general obligation rating of at least Aa1 (or its equivalent) from one (1) or more nationally recognized rating agencies; or

(b) A municipality with a general obligation rating of Aaa (or its equivalent) from one (1) or more nationally recognized rating agencies that is located within a county with a general obligation rating of Aaa (or its equivalent) from one (1) or more nationally recognized rating agencies; and

(c) In either case, whose pension benefits arise from a defined benefit plan administered by the local government;

(B) For purposes of this subdivision (4), the value of any "certain unfunded pension obligations" shall be limited to the unfunded portion of the present value of benefits less the present value of future normal costs, as certified by the pension actuarial consultant of the local government;

(C) Subdivisions (4)(A)(ii) and (iii) shall cease to be effective on July 1, 2008; provided, that no bonds issued pursuant to this subdivision (4) prior to July 1, 2008, shall be rendered ineffectual;

(D) Subdivision (4)(A)(iv) shall cease to be effective on July 1, 2015; provided, that no bonds issued pursuant to this subdivision (4) prior to July 1, 2015, shall be rendered ineffectual;

(5) "Construction" means building, reconstruction, erection, replacement, extension, repairing, betterment, equipment, development, embellishment, improvement, acquisition by gift, lease, purchase or the exercise of the right of eminent domain, or any one (1) or more or all of the foregoing, including the acquisition of land and of rights in land, and including acquisition of all of the outstanding capital stock of any corporation whose assets consist entirely of one (1) or more public works projects which together constitute a waterworks, sewer system, natural gas system, electric system, or any combination thereof, including, but not limited to, a water, sewer, natural gas and/or electric distribution system, or any combination thereof, serving a local government and assets related to the operation thereof and whose liabilities consist entirely of those related to the ownership and operation thereof; provided, that upon any such acquisition of stock by a local government, the corporation thus acquired shall be promptly liquidated by the local government, which shall thereupon acquire its assets and assume its liabilities;

(6) "Contract" or "agreement" between a state or federal agency, or both, and a local government or a local government instrumentality includes contracts and agreements in the customary form and also includes an allotment of funds, resolution, unilateral promise or other commitments by such state or federal agency or agencies by which it shall undertake to make a loan or grant or both, upon performance of specified conditions or with rules and regulations theretofore or thereafter promulgated, prescribed or published by such state or federal agency or agencies. In the case of such an allotment of funds, resolution, unilateral promise or other commitment by a state or federal agency, the terms, conditions and restrictions therein set forth and the rules and regulations theretofore or thereafter promulgated, prescribed or published shall, for the purpose of this chapter, constitute covenants of such a contract that are to be performed by the local government, if the local government accepts any money from such state or federal agency;

(7) "Enterprise" means any one (1) of or combination of two (2) or more public works projects, undertakings or projects which the local government is or may hereafter be authorized to construct and from which the local government has heretofore derived or may hereafter derive revenues, and such enterprise includes all improvements, betterments, extensions and replacements thereto, and all appurtenances, facilities, lands, rights in land, water rights, franchises and structures in connection therewith or incidental thereto;

(8) "Facsimile seal" means the reproduction by engraving, imprinting, stamping, or other means of the seal of the issuer, official or governing body;

(9) "Facsimile signature" means the reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer of a local government;

(10) "Federal agency" includes the United States, the president of the United States, or any agency, instrumentality or corporation of the United States, which has heretofore been or may hereafter be designated, created or authorized by or pursuant to any act or acts or joint resolutions of the congress of the United States, to make loans or grants, or which may be owned or controlled, directly or indirectly, by the United States;

(11) "Federal aid act" means any act or acts or joint resolution of the congress of the United States to reduce and relieve unemployment, or to provide for the construction of public works, or to relieve and rehabilitate veterans of any war, or to subsidize or aid any local government, public works or construction project by grants of money, materials, equipment or otherwise by any federal agency;

(12) "Financial newspaper" means a financial newspaper, financial journal or other financial publication;

(13) "Governing body" means the legislative body of any local government of this state or any other authority charged with the governing of the affairs of any local government in this state;

(14) "Law" means any act or statute, general, special or local, of this state, including, but not limited to, any local government charter;

(15) (A) "Local government" means any county, municipality or metropolitan government in this state; and

(B) "Local government" also means any separate legal or administrative entity duly created by interlocal agreement between two (2) or more political subdivisions of the state acting pursuant to title 12, chapter 9, IF AND ONLY IF:

(i) Such political subdivisions retain at least secondary liability for the debts of such legal entity;

(ii) The terms of such interlocal agreement authorize the entity to exercise powers actually conferred upon such political subdivisions by this chapter; and

(iii) The terms of such interlocal agreement conform to the restrictions set forth in § 12-9-104(e)(2)(A)(i), (ii) and (iii);

(16) "Local government instrumentality" means any authority created by law on behalf of a county, metropolitan government, municipality or any combination thereof;

(17) "Metropolitan government" means the political entity created by consolidation of all, or substantially all, of the political and corporate functions of a county and a city or cities pursuant to the authority of title 7, chapters 1-3;

(18) "Municipality" means any incorporated city or any incorporated town of this state;

(19) "Notes" means notes or interim certificates issued pending preparation or delivery of definitive notes of a local government issued pursuant to this chapter;

(20) "Obligations" means bonds, notes and any other evidence of indebtedness lawfully issued or assumed by a local government;

(21) (A) "Public works project" includes any one (1) or any combination of the following: abattoirs, acquisitions of land for the purpose of providing or preserving open land, airports, alleys, ambulances, auditoriums, bridges, city and town halls, local government stables or garages, community houses, corrective, detention and penal facilities, including, but not limited to, jails, workhouses and reformatories, courthouses, culverts, curbs, dispensaries, drainage systems, including storm water sewers and drains, electric plants and systems, expositions, facilities for the handicapped, including physically and mentally handicapped, facilities for the indigent, fairgrounds and fairground facilities, fire department equipment and buildings, fire alarm systems, flood control, garbage collection and disposal systems, gas and natural gas systems and storage facilities, heat plants and systems, harbor and riverfront improvements, health centers and clinics, including medical and mental health centers and clinics, highways, major roads, highway and street equipment, hospitals, hotels and supporting or incidental facilities built by local governments which are built adjacent to and as a supporting facility of civic or convention centers located in municipalities which have created a central business improvement district under the Central Business Improvement District Act of 1971, compiled in title 7, chapter 84, improvements made pursuant to a plan of improvement for a central business improvement district created pursuant to the Central Business Improvement District Act of 1971, law enforcement and emergency services equipment, levees, libraries, markets, memorials, museums, nursing homes, parks, parking facilities, parkways, playgrounds, plazas, port facilities, docks and dock facilities, including any terminal storage and transportation facilities incident thereto, public art, public buildings, preserves, railroads, including the extension of railroads, and railway beltlines and switches, reclamation of land, recreation centers and facilities, reservoirs, rights-of-way, river and navigation improvements, roads, sanitariums, schools, transportation equipment for schools, sewers, sewage and waste water systems, including, but not limited to, collection, drainage, treatment and disposal systems, ship canals, sidewalks, stadiums, streets, swimming pools, thermal transfer generating plants and/or distribution systems, tunnels, viaducts, voting machines, water treatment distribution and storage systems, wharves and zoos;

(B) "Public works project" also includes:

(i) "Business park," which includes lands and rights, easements and franchises relating thereto, and may include roads and streets, water, sewer, electric and other utilities, landscaping and related elements as required for the orderly development and use of corporate or professional office space by one (1) or more commercial, financial or service business, and such appurtenant land for necessary incidental use. "Business park" does not include a retail operation except for an incidental retail use. A "business park" shall contain not less than five (5) acres of land. The building finance committee in the industrial development division of the department of economic and community development is authorized and empowered to determine whether a local government shall have the right to engage in any or all of the rights and privileges accompanying such a public works project. Before a local government may undertake the financing of such a public works project, it shall apply to the committee for a certificate of public purpose and necessity. The committee shall issue such a certificate once it is affirmatively determined that:

(a) There are adequate property values and suitable financial conditions so that the total bonded indebtedness of the local government, solely for this authorized purpose and those other purposes authorized by title 7, chapter 55 and title 13, chapter 16, shall not exceed ten percent (10%) of the total assessed valuation of all the property in the local government ascertained by the last completed assessment at the time of the issuance of such bonds; and

(b) The project is well conceived, has a reasonable prospect of success, will provide economic development and employment, will tend to encourage businesses to locate there and will not become a burden upon the taxpayers of the local government;

(ii) "Industrial park," which includes lands, rights, easements and franchises relating thereto, and may include adequate roads and streets, water and sewer facilities, utilities and docks and terminals. Any of the foregoing improvements which are to be located within the geographic boundaries of the industrial park may only be financed after compliance with title 13, chapter 16, part 2;

(iii) "Urban renewal project" which means the same as such projects which are defined in §§ 13-20-209 -- 13-20-215. Any local government is hereby authorized to contribute money, property, and municipal services to any public agency engaged in the development of urban renewal projects in that local government;

(iv) "Urban transit facility" which includes any or all real and personal property needed to provide public passenger transportation by means of street railway, electric railway, incline railroad, trolley coach, bus, motor coach, or any combination thereof, including terminal, maintenance and storage facility, whether owned and operated by a local government or owned by a local government and leased to private operators, all of which are hereby found and determined to be in the public interest and a proper public purpose;

(v) Facilities for the storage and maintenance of any of the items of equipment which constitute public works projects; and

(vi) Facilities or capital expenditures paid or incurred with respect to property located in a "recovery zone," as defined in § 1400U-1(b) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1400U-1(b), that are made for a "qualified economic development purpose," as defined in § 1400U-2(c) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1400U-2(c);

(vii) Facilities or expenditures paid or incurred for "qualified conservation purposes," as defined in § 54D(f) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54D(f), in connection with the issuance of "qualified energy conservation bonds," as defined in § 54D of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 54D; and

(viii) All property real and personal, appurtenant thereto or connected with any public works project, work or undertaking and the existing public works project, work or undertaking, if any, to which such public works project, work or undertaking is an extension, addition, betterment or improvement;

(C) This enumeration does not exclude any other project for the benefit of the people at large of any local government where any state or federal agency will match the funds of the local government with grants-in-aid or gratuities to subsidize or assist the development of a public works project;

(D) Notwithstanding subdivision (21)(B)(i), a certificate of public purpose and necessity shall not be required for a public works project of a local government with a population of not less than three hundred thousand (300,000), according to the 2000 federal census or any subsequent federal census. The total pledge of full faith and credit of any such local government related to the project shall not exceed ten percent (10%) of the total assessed valuation of all property in the local government, ascertained by the last completed assessment at the time of issuance of the obligations. In any resolution pledging the full faith and credit and unlimited taxing power of any such local government to secure any obligations related to a public works project, the governing body of the local government shall state that the project being considered is well conceived, has a reasonable prospect for success, will provide proper economic development and employment, and will not likely become a burden on the taxpayers of the local government;

(22) "Refinancing" means funding, refunding, paying, or discharging, by means of refunding bonds or the proceeds received from the sale thereof, all or any part of any bonds, notes, or other obligations heretofore or hereafter issued or lawfully assumed and payable solely from all or any part of the revenues of one (1) or more enterprises, or from a combination of such revenues and taxes, except capital outlay notes when retired by bonds in conformance with part 6 of this chapter and notes issued in anticipation of bonds;

(23) "Refunding bonds" means bonds issued to refund all or any part of bonds, notes or other obligations, except capital outlay notes when retired by bonds in conformance with part 6 of this chapter, and notes issued in anticipation of bonds, heretofore or hereafter issued or lawfully assumed by a local government pursuant to this chapter, or any other provision of this code or any other general or special law;

(24) "Revenues" means all fees, rents, tolls, rates, rentals, interest earnings, or other charges received or receivable by the local government from any public works project or enterprise then existing or thereafter to be constructed, including any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with a public works project or enterprise, or all other charges to be levied and collected in connection with and all other income and receipts of whatever kind or character derived by the local government from the operation of any public works project or enterprise or arising from any public works project or enterprise;

(25) "State" means the state of Tennessee;

(26) "State agency" means any agency of the state created by the general assembly; and

(27) "Taxable property" means all property subject to ad valorem taxation within the local government, or any portion of the local government, if applicable.



§ 9-21-106 - Rate discrimination prohibited.

When a public works project supplies its services to consumers who use solar or wind powered equipment as a source of energy, that public works project shall not discriminate against those consumers by its rates, fees or charges or by altering the availability or quality of energy. Any consumer who uses solar, wind power, or other auxiliary source of energy shall install and operate the equipment, property, or appliance for such energy source in compliance with any state or local code or regulation applicable to the safe operation of such equipment, property or appliance.



§ 9-21-107 - Powers of local governments.

All local governments have the power and are authorized, either singly or jointly with any one (1) or more other local governments, local government instrumentalities, the state, or a state or federal agency or jointly with one (1) or more of the above, to:

(1) Engage in the construction of any public works project which may be constructed within or without the local government, or partially within and partially without the local government. However, no local government shall engage in the construction of a public works project wholly or partly within the legal boundaries of another local government, other than to perform maintenance on or make improvements to its existing public works projects in its service area, except with the consent of the governing body of the other local government; provided, that any county or metropolitan government may construct a public works project within a municipality within the county or metropolitan government without the permission of the governing body of the municipality;

(2) Operate and maintain any public works project for its own purpose or for the benefit and use of its inhabitants and, in the case of municipalities, also to operate and maintain such public works project for the benefit and use of the municipality and persons, firms and corporations therein and persons, firms and corporations, including municipal corporations, which are situated or whose residences or places of business are situated outside the territorial boundaries of the municipality but within the state and within a radius of twenty (20) miles from the territorial boundaries of the municipality; provided, that a joint project of any local government may, by agreement of the joint participants be operated or maintained, or both, by the local government itself, or by any one (1) of the other joint participants, or jointly by the local government and any one (1) or more of the joint participants, or jointly by any of the joint participants other than the local government;

(3) (A) Contract debts for the construction of any public works project or for the local government's share of the cost of any joint public works project;

(B) Contract debts in order to make grants, donations, reimbursements or loans to one (1) or more local governments, local government instrumentalities, or utility districts for the construction of any public works project;

(C) Borrow money;

(D) Issue bonds or notes to finance such construction, grant, donation, reimbursement or loan;

(E) Provide for the rights of the holders of such bonds or notes; and

(F) Secure such bonds or notes as hereinafter provided;

(4) Pledge the full faith, credit and unlimited taxing power of the local government as to all taxable property in the local government or a portion of the local government, if applicable, to the punctual payment of the principal of and interest on the bonds or notes issued to finance any public works project, except bonds or notes and the interest thereon payable exclusively from revenues of a public works project;

(5) In the case of a county or metropolitan government which contains within its boundaries a special school district and/or incorporated city or town maintaining a public school system separate from the county or metropolitan government public school system, the tax pledge authorized by subdivision (4), when pledged to the payment of bonds or notes issued to finance the construction of public schools of the county or metropolitan government serving outside the territorial limits of such special school district and/or incorporated city or town, may be a pledge of taxes to be levied only upon taxable property within that portion of the county or metropolitan government lying outside the territorial limits of such special school district and/or incorporated city or town;

(6) In the case of a county or metropolitan government which contains within its boundaries an incorporated city or town which constructs and maintains its streets, avenues, alleys and other highways separate from the county or metropolitan government, the tax pledge authorized by subdivision (4), when pledged to the payment of bonds or notes issued to finance the construction of streets, avenues, alleys and other highways of the county or metropolitan government lying outside the territorial limits of such incorporated city or town may be a pledge of taxes to be levied only upon taxable property within that portion of the county or metropolitan government lying outside the territorial limits of such incorporated city or town;

(7) Assess, levy and collect ad valorem taxes on all taxable property within the local government or a portion of the local government, if applicable, sufficient to pay the principal of and interest on the bonds or notes issued to finance any public works project, except bonds or notes and the interest thereon payable exclusively from revenues of a public works project;

(8) Fix, levy and collect fees, rents, tolls or other charges for the use of or in connection with any public works project and, in the event any agreements with holders of bonds or notes shall have been made as hereinafter provided, to fix, levy and collect such fees, rents, tolls and other charges in accordance with and subject to such agreements. Such fees, rents, tolls and other charges may also include any revenues derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or state or federal agency for the use of or in connection with a public works project. The power to fix, levy, and collect such fees, rents, tolls, or other charges includes the power to impose charges for the privilege of parking motor vehicles in or upon any on-street or off-street parking facilities, and the power to facilitate the collection of such parking fees or other charges by the use of parking meters;

(9) Pledge all or any part of the fees, rents, tolls, or other charges received or receivable by the local government from any public works project or projects then existing or thereafter to be constructed, including also any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with such public works project or projects, to the payment of all operating expenses of the public works project or projects, to the punctual payment of the principal of and interest on bonds or notes issued to finance such public works project or projects, or any other public works project or projects, or if the governing body of the local government shall by resolution so request, payments to the local government in lieu of ad valorem taxes on the property constituting such public works project or projects, not to exceed the amount of taxes payable on privately owned property of similar nature, and to covenant against thereafter pledging any such fees, rents, tolls, or charges to any other bonds or notes or any other obligations of the local government;

(10) Acquire by purchase, gift or the exercise of the right of eminent domain, to lease as lessor or lessee, and to hold, dispose of, and convey any property, real or personal, tangible or intangible, or any right or interest in any such property, in connection with any public works project, whether or not subject to mortgages, liens, charges or other encumbrances, and to construct any public works project subject thereto. In the acquisition of public works projects, no governing body shall have the right to exercise the power of eminent domain with respect to real or personal property which has been dedicated to a public use, or which is at the time being so used, unless the owners or authorities having jurisdiction over the property agree to such acquisition. No governing body shall construct any structure of any type on or over any property which has been dedicated to public use, or which is at the time being so used, unless the owners or authorities having jurisdiction over the property agree to the construction of such structure. A local government may use any right-of-way, easement or other similar property right necessary or convenient in connection with the acquisition, improvement, operation or maintenance of a public works project held by the state or any other local government; provided, that the state or such other local government consents to such use;

(11) Enter on any lands, waters and premises for the purpose of making surveys, soundings and examinations in or for the furtherance of any public works project;

(12) Make contracts and execute instruments containing such terms, provisions and conditions as in the discretion of the governing body may be necessary, proper or advisable for the purpose of obtaining a grant, loan or other financial assistance from the state or any state or federal agency pursuant to a state or federal aid act; make all other contracts and execute all other instruments necessary, proper or advisable in or for the furtherance of any public works project; and carry out and perform the terms and conditions of all such contracts or instruments;

(13) Accept from any state or federal agency grants for or in aid of the construction of any public works project;

(14) Subscribe to and comply with any state or federal aid act and any rules and regulations made by the state or any state or federal agency with regard to any grants or loans, or both;

(15) Exercise, for the purpose of obtaining a grant, loan or other financial assistance from the state or any state or federal agency pursuant to or by virtue of any state or federal aid act, any power conferred by this chapter independently or in conjunction with any other power or powers conferred by this chapter or heretofore or hereafter conferred by any other law;

(16) Lease all or any portion of off-street parking facilities for the purpose of parking motor vehicles to any person, firm or corporation, for operation by such person, firm or corporation, and fix and collect rentals therefor and make contracts for the operation and management thereof. All revenues derived from any such lease or contract shall be regarded as fees, rents, tolls or other charges for the use of, or in connection with, the facilities;

(17) Lease all or any portion of urban transit facilities to any person, firm, or corporation, for operation by such person, firm or corporation, and to fix and collect rentals therefor and make contracts for the operation and management thereof, notwithstanding the fact that the local government may or may not then operate its own urban transit facilities. All revenues derived from any such lease or contract shall be regarded as fees, rents, tolls or other charges for the use of, or in connection with, the respective facilities;

(18) Combine all or any parts of parking facilities into a single public works project. Nothing contained in this chapter shall in any way affect the validity of any private act now existing or which may hereafter be enacted, prohibiting any local government from engaging in the public parking business;

(19) Provide for the replacement of lost, destroyed or mutilated bonds or notes;

(20) Perform any powers or duties authorized under this chapter through, or by means of, its own officers, agents and employees, or by contract with private corporations, firms or individuals;

(21) Designate one (1) or more areas that meet the requirements of § 1400U-1(b) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 1400U-1(b), as a recovery zone for purposes of that section; and

(22) Do all things necessary or convenient to carry out the powers expressly given in this chapter.



§ 9-21-108 - Governing body authorized to act by resolution -- Procedure for adoption of resolutions.

All actions required or authorized to be taken under this chapter by the governing body of a local government may be by resolution. The resolution may be adopted at the meeting, regular or special, of the governing body at which the resolution is introduced, and shall take effect immediately upon adoption. Except as otherwise provided in this chapter, no resolution under this chapter need be published or posted, nor shall any such resolution be subject to veto by the chief executive officer or presiding officer of the governing body, nor shall any such resolution require for its passage more than a majority vote of all the members of the governing body then in office. The resolution may delegate authority to the chief executive officer of the local government to sell notes or bonds under this chapter.



§ 9-21-109 - Determination of costs of public works projects.

In determining the costs of any public works project for which bonds or notes are to be issued, the following items may also be included as a part of the cost of the public works project to be financed by the issuance of bonds or notes:

(1) Engineering, architectural, art design services, inspection, legal and accounting expenses, and relocation expenses in connection with construction of a public works project;

(2) The cost of issuance of the bonds or notes, including engraving, printing, advertising, credit enhancement, legal, fiscal and other similar expenses;

(3) Any interest costs during the period of construction of a public works project and for six (6) months thereafter on any money borrowed or estimated to be borrowed;

(4) Any moneys already spent by the local government from any of its funds for any of the foregoing expenses enumerated in subdivisions (1), (2) and (3), and upon the actual construction of a public works project in order to permit the construction of public works projects by the use of the funds of the local government if desired, and the later replacement of those funds by the sale of bonds or notes authorized by this chapter; and

(5) The establishing of a reasonably required reserved fund for the payment of the principal of and interest on the bonds or notes.



§ 9-21-110 - Appointment of a fiscal agent.

Any local government has the power in connection with the issuance of bonds or notes to appoint a fiscal agent, to provide for the powers, duties, functions and compensation of such fiscal agent, to limit the liabilities of the fiscal agent, to prescribe a method for the resignation, removal, merger or consolidation of the fiscal agent, the appointment of a successor fiscal agent, and the transfer of rights and properties to the successor fiscal agent.



§ 9-21-111 - Execution of bonds and notes.

(a) Bonds and notes issued under this chapter in registered form shall be executed in the manner provided for in the Tennessee Public Obligations Registration Act, compiled in chapter 19 of this title.

(b) Bonds, notes, and any interest coupons attached thereto issued under this chapter which are not in registered form may, if so authorized by the governing body of the local government, bear or be executed with the facsimile signature of the chief executive officer of the local government; provided, that each bond, or note, shall be manually signed by the county clerk, by the city recorder or other similar local government official so authorized by resolution of the governing body of the local government.

(c) When an official or corporate seal of the local government, its governing body or of any local government official is required or permitted in the execution of any bond, note or coupon, the seal may be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

(d) In case any official whose signature or facsimile signature appears on the bonds, notes or coupons shall cease to be such official before the delivery of the bonds, notes, or coupons to the purchaser, that signature shall be valid and sufficient for all purposes, as if that official had remained in office until the delivery of the bonds, notes or coupons.



§ 9-21-112 - Interim certificates.

Pending the preparation or delivery of definitive bonds or notes under this chapter, interim certificates or other temporary obligations may be issued by the local government to the purchaser of the bonds or notes. The interim certificates or other temporary obligations shall be in such form and contain such terms, conditions and provisions as the governing body of the local government may determine.



§ 9-21-113 - Deposit and custody of proceeds.

(a) The proceeds received from the sale of bonds or notes issued under this chapter by a local government shall be deposited with, in the case of counties, the county trustee or, in the case of municipalities or metropolitan governments, with the official designated by law as custodian of the funds, or be deposited as provided in the resolution authorizing the bonds or notes.

(b) The official designated as custodian of the funds shall not receive extra compensation for handling the funds.



§ 9-21-114 - Fees for reselling bonds or notes forbidden.

(a) It is unlawful and deemed a misappropriation of public funds for any official to pay a fee other than underwriting discount to any person, group of persons, firm, company or corporation for selling bonds or notes issued by such official's local government after such bonds or notes have been sold. Nothing in this section shall be construed to prohibit the payment of fees for legal and fiscal services in connection with the issuance of bonds or notes. Nothing in this section shall be construed to prohibit the payment of a remarketing fee to a remarketing agent for remarketing services in connection with the resale of bonds or notes subject to repurchase on demand of the owner or subject to repurchase on demand of the local government.

(b) Any local government official who unlawfully misappropriates public funds, in the manner set forth in subsection (a), shall be personally liable to the local government for the total amount of such unlawful misappropriation and reasonable attorney fees incident to the collection of such amount. A suit to recover the total amount for which a local government official is personally liable may be filed by any person who is a resident and taxpayer of the local government for general obligation bonds or notes, or by any person who is a user of the service provided in the case of revenue bonds or notes of the local government.



§ 9-21-115 - State control of public works projects.

This chapter shall not otherwise operate to dispense with the approval by a state department, board, officer or commission of a public works project where such approval under existing law must be obtained before a local government may construct a public works project.



§ 9-21-116 - Hotel and motel projects subject to tax.

In local governments of this state where a tax is imposed on hotel and motel accommodations, any hotel or motel built as a public works project under this chapter shall be subject to the collection of such a tax.



§ 9-21-117 - Tax exemption.

Any bonds or notes issued by a local government pursuant to this chapter and the income therefrom shall be exempt from all state, county and municipal taxation except for inheritance, transfer and estate taxes, and except as otherwise provided in this code.



§ 9-21-118 - Recital of issuance pursuant to this chapter.

A resolution authorizing bonds or notes under this chapter may provide that such bonds or notes shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and the regularity of their issuance.



§ 9-21-119 - Validity of bonds and notes unaffected by certain irregularities.

The validity of the authorization and issuance of the bonds or notes authorized under this chapter shall not be dependent on or affected in any way by proceedings taken for the construction of any public works project or enterprise or contracts made in connection with the construction of any public works project or enterprise or by a failure to obtain the approval referred to in § 9-21-115.



§ 9-21-120 - Bond and note issues validated.

(a) All bonds and notes issued prior to July 1, 1986, and all proceedings theretofore taken to authorize the issuance of bonds or notes by any local government of this state for any purpose which is designated a public works project by this chapter, are hereby ratified, validated and confirmed, and such bonds and notes are hereby declared to be valid and legally binding obligations payable in accordance with their terms, notwithstanding any lack of power of the governing body of the local government to authorize and issue such bonds or notes and to provide for the payment thereof in the manner stated in such bonds or notes and in the proceedings authorizing their issuance, and further notwithstanding any defects or irregularities in any such proceedings, or the failure of any such proceedings, authorizing any such bonds or notes, to comply with any of the provisions of this chapter or with any of the provisions of any other applicable section or chapter or any applicable general or special law or charter.

(b) The disposition of proceeds of all capital outlay notes issued prior to January 15, 1998, for school purposes, by a county or metropolitan government which contains within its boundaries a special school district and/or incorporated town or city maintaining a public school system separate from the county or metropolitan government public school system, is hereby declared to be valid and legally binding unless proceedings which challenge the disposition of such proceeds have been instituted in any court in this state before January 15, 1998.



§ 9-21-121 - Impairment of contract.

Nothing in this chapter shall be deemed in any way to alter the terms of any agreements made with the holders of any outstanding bonds or notes of the local government or to authorize the local government to alter the terms of any such agreements, or to impair, or to authorize the local government to impair, the rights and remedies of any creditors of the local government.



§ 9-21-122 - Authorization to cancel bonds, notes and coupons.

Whenever any bonds, notes, or interest coupons shall be paid and discharged, they shall be cancelled by stamping and punching, immediately upon their redemption. The cancelled bonds, notes, and coupons shall be retained and be available for examination in annual audits subject to § 9-21-123.



§ 9-21-123 - Authorization to destroy bonds, notes and coupons.

(a) Subject to subsection (b), any local government may, by resolution duly adopted by its governing body, authorize and direct the paying agent for its bonds, notes and coupons, or other person in possession of its bonds, notes and coupons, to destroy all bonds, notes and coupons duly paid and cancelled.

(b) Such bonds, notes and coupons duly paid and cancelled during any fiscal year may be destroyed only after the fiscal audit of the local government covering the fiscal year has been completed and the appropriate local government official shall have properly posted all bonds, notes and coupons duly paid and cancelled to the local government bond, note and coupon records on a current basis. If the audit reflects that all bonds, notes and coupons duly paid and cancelled have been properly accounted for, then the paying agents or other persons who have the local government's bonds, notes and coupons in their possession shall, at the direction of the local government, destroy the same and furnish a certified list of bonds, notes and coupons duly paid and cancelled by issue showing the bond, note and coupon number, the amount of each, the date paid and such additional information as the governing body may require. The governing body shall cause the certified list of bonds, notes and coupons duly paid and cancelled to be recorded in the official minutes of the governing body.



§ 9-21-124 - Supplementary nature -- Transitional provisions -- Interest rate agreements.

(a) The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law and not in substitution for the powers conferred by any other law; however, to the extent the provisions of this law conflict with any other law or are inconsistent with any other law, the provisions of this chapter shall prevail with respect to all bonds and notes issued under this chapter. Bonds or notes may be issued hereunder for any public works project, notwithstanding that any other law may provide for the issuance of bonds or notes for like purposes and without regard to the requirements, restrictions or procedural provisions contained in any other law or any home rule charter, and notwithstanding any other provisions to the contrary contained in any other law or laws. Any proceedings heretofore taken by any local government relating to the subject matters hereof, whether or not commenced under any other law, may be continued hereunder, or at the option of the governing body, may be discontinued and new proceedings instituted under this chapter.

(b) Prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations with respect to the contracts and agreements authorized in §§ 9-21-213(d), 9-21-302(b), 9-21-305(c), 9-21-602(c), 9-21-907(c), 9-21-910(d), 9-21-1006(c) and 9-21-1008(c), a local government may enter into such contracts or agreements to the extent otherwise authorized in this chapter or in any other law notwithstanding §§ 9-21-213(d), 9-21-302(b), 9-21-305(c), 9-21-602(c), 9-21-907(c), 9-21-910(d), 9-21-1006(c) and 9-21-1008(c). Nothing in §§ 9-21-213(d), 9-21-302(b), 9-21-602(c), 9-21-907(c), 9-21-910(d), 9-21-1006(c) and 9-21-1008(c) is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for a local government to enter into the contracts or agreements described in §§ 9-21-213(d), 9-21-302(b), 9-21-305(c), 9-21-602(c), 9-21-907(c), 9-21-910(d), 9-21-1006(c) and 9-21-1008(c) heretofore entered into or entered into prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations.



§ 9-21-125 - Effectiveness and priority of pledges and liens.

(a) (1) Any pledge of, or lien on, revenues, fees, rents, tolls or other charges received or receivable by any local government to secure the payment of any bonds or notes issued by a local government pursuant to this chapter, and the interest thereon, shall be valid and binding from the time that the pledge or lien is created or granted and shall inure to the benefit of the holder or holders of any such bonds or notes until the payment in full of the principal thereof and premium and interest thereon.

(2) The priority of any pledge or lien with respect to competing pledges or liens shall be determined by the date such pledge or lien is created or granted.

(3) Neither the resolution nor any other instrument granting, creating, or giving notice of the pledge or lien need be filed or recorded to preserve or protect the validity or priority of such pledge or lien.

(b) This section applies to all pledges of and liens on revenues, fees, rents, tolls or other charges received or receivable by any local government to secure the payment of any bonds or notes issued by a local government, whether created or granted before or after May 22, 1991, except such application does not affect the rights of persons to the extent their relative priorities were intended to be fixed by reference to any other provision of law prior to May 22, 1991.



§ 9-21-126 - Advertisements for sale of bonds or notes.

An advertisement for sale of bonds or notes under this chapter may omit the date and time of sale, and in such event, the advertisement for sale shall set forth the manner in which the date and time of sale shall be subsequently published, which may be either by publication:

(1) In the same financial journal and/or newspaper where the advertisement for sale is published; or

(2) Via electronic communication systems deemed proper by the local government which is generally available to the financial community, in either case at least forty-eight (48) hours prior to the time fixed for such sale.



§ 9-21-127 - Bonds for certain unfunded pension obligations.

(a) Local governments may issue general obligation bonds or revenue bonds under this part and parts 2 and 3 of this chapter for certain unfunded pension obligations or for not greater than fifty percent (50%) of the value of certain unfunded other post-employment benefits if such is approved by the state funding board after receiving a recommendation by the comptroller of the treasury or the comptroller's designee.

(b) (1) A local government that issues bonds for certain unfunded pension obligations pursuant to § 9-21-105(4)(A)(iv) shall not be required to receive a recommendation by the comptroller of the treasury or the comptroller's designee or the approval of the state funding board if:

(A) The principal amount of the bonds is amortized over the term of the bonds such that the bonds are not balloon indebtedness, as defined in subdivision (b)(2); and

(B) The local government has:

(i) Adopted a debt management policy in compliance with guidelines promulgated by the state funding board;

(ii) Available for public inspection its financial statements prepared in compliance with generally accepted accounting principles for state and local governments with an unqualified auditor's opinion for the two (2) most recent fiscal years;

(iii) Presented to its governing body at a public hearing an explanation of the risk exposure associated with such bonds, economic and demographic assumptions used in the funding assumptions, alternative funding options considered, issuance costs associated with the proposed bonds and any conflicts of interest among the professionals involved (if disclosing such conflicts would not violate any rules of professional conduct);

(iv) Engaged or will engage a financial advisor, bond counsel and actuarial consultant in connection with the issuance of such bonds;

(v) A full-time finance staff of at least three (3) persons; and

(vi) An audit committee.

(2) As used in this subsection (b), "balloon indebtedness" means any bond:

(A) Twenty percent (20%) or more of the principal amount of which is payable during any twelve-month period; or

(B) Fifty percent (50%) or more of the principal amount of which is payable in the aggregate twenty (20) years or more after the date of issuance.

(c) Notwithstanding any provisions of this chapter to the contrary, any bonds issued pursuant to this section shall mature at such time or times not exceeding thirty (30) years from their respective dates and the proceeds from any bonds issued for certain unfunded other post-employment benefits shall be invested in accordance with an investment trust established pursuant to title 8, chapter 50, part 12.



§ 9-21-128 - Debt necessary to fund school building improvements, demolition or new construction.

Whenever the commissioner of education is authorized by the state board of education to take responsibility for the operation of any local school system or school that has been placed on probation pursuant to title 49, chapter 1, part 6, the state acting under the authority of the state building commission may issue debt necessary to fund school building improvements, demolition or new construction as approved by the commissioner and the state board of education. Such debt may be required to be repaid from any funds available to such local school system.



§ 9-21-129 - Proceeds to be shared among municipal or special school district systems.

(a) Proceeds from the sale of bonds or notes issued pursuant to this chapter by a county or metropolitan government for school capital outlay purposes shall be shared with any municipal or special school district system within the county or metropolitan government on the same basis as is provided in § 49-3-1003. The trustee of the county or the treasurer of the metropolitan government shall pay over to the treasurer of the municipality or the special school district that amount of the proceeds which bears the same ratio to the entire amount of proceeds, net of all costs of issuance and sale of the bonds or notes, as the average daily attendance of the year ending June 30 immediately preceding the receipt of the proceeds of the respective municipality or special school district bears to the average daily attendance for the year ending June 30 immediately preceding the receipt of the proceeds of the entire county or metropolitan government.

(b) The governing body of such municipality or special school district may, by regularly adopted resolution, waive its right to all or a part of any funds due under this section and return the funds to the trustee of the county or the treasurer of the metropolitan government for the purposes originally provided.

(c) The proceeds of any bonds or notes issued for school capital outlay purposes shall not be required to be shared if the county or metropolitan government elects to pay for such bonds or notes pursuant to any applicable provision of § 49-3-1005(b) or (c).

(d) Proceeds required to be shared pursuant to this section shall be shared at the time of the issuance of the bonds or notes.

(e) The proceeds of any refunding bonds and notes issued pursuant to part 9 of this chapter to refund bonds or notes issued for school capital outlay purposes, the proceeds of bonds issued to retire capital outlay notes issued for school capital outlay purposes pursuant to part 6 of this chapter, the proceeds of bonds issued to retire bond anticipation notes issued for school capital outlay purposes, and notes issued to renew other notes issued for school capital outlay purposes, shall not be required to be shared as provided herein, unless the bonds or notes to be refunded, refinanced, renewed or extended are payable from taxes levied only upon a portion of the property in a county or metropolitan government as provided in § 49-3-1005(b), or are payable as provided in § 49-3-1005(c), and the instruments issued to accomplish such refinancing are payable from taxes to be levied on all taxable property in the county or metropolitan government.



§ 9-21-130 - Guidelines and rules and regulations relating to contracts and agreements authorized -- Compliance with.

(a) The state funding board shall establish guidelines, rules or regulations with respect to the agreements and contracts authorized in §§ 9-21-213(d), 9-21-302(b), 9-21-305(c), 9-21-602(c), 9-21-907(c), 9-21-910(d), 9-21-1006(c) and 9-21-1008(c), which may include, but shall not be limited to, the following:

(1) The conditions under which such agreements or contracts can be entered into;

(2) The methods by which such contracts are to be solicited and procured;

(3) The form and content such contracts shall take;

(4) The aspects of risk exposure associated with such contracts;

(5) The standards and procedures for counterparty selection, including rating criteria;

(6) The procurement of credit enhancement, liquidity facilities, or the setting aside of reserves in connection with such contracts or agreements;

(7) The methods of securing the financial interest in such contracts;

(8) The methods to be used to reflect such contracts in the local government's financial statements;

(9) Financial monitoring and periodic assessment of such contracts by the local government;

(10) The application and source of non-periodic payments; and

(11) Educational requirements for officials of any local government responsible for approving any such contract or agreement.

(b) Prior to the adoption by the governing body of the local government of a resolution authorizing such contract or agreement, a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines, rules or regulations and shall report thereon to the local government. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the local government may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the local government is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for an appeal process to a determination of noncompliance.



§ 9-21-131 - Agreements concerning rights and remedies of parties -- Jurisdiction -- Applicable law.

When entering into any contracts or agreements authorized under this chapter, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the local government may agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any local government against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee which would otherwise have jurisdiction of actions brought in contract against such local government.



§ 9-21-132 - Sale of bonds at private sale by local government.

(a) A local government shall have discretion until June 30, 2014, to sell bonds at private sale upon terms and conditions that it determines and upon approval by the governing body of the local government.

(b) Subsection (a) shall apply to counties having a population greater than three hundred seven thousand (307,000), according to the 2000 federal census or any subsequent federal census, and the municipality that is the county seat of the county.

(c) Any local government may petition the state funding board for permission to sell specific bonds determined to be required to be sold at taxable interest rates at private sale upon terms and conditions that the local government determines and upon approval by the governing body of the local government.



§ 9-21-133 - [Repealed.]

HISTORY: Acts 2010, ch. 982, § 6; repealed by its own provisions, effective June 30, 2012.



§ 9-21-134 - Approval of comptroller of treasury required prior to issuance of balloon indebtedness -- Evaluation of plan.

(a) As used in this section:

(1) "Balloon indebtedness":

(A) Means any indebtedness that:

(i) Has a final maturity date thirty-one (31) or more years after the date of issuance;

(ii) Delays principal repayment for more than three (3) years after the date of issuance;

(iii) Capitalizes interest beyond the later of the construction period or three (3) years from the date of issuance; or

(iv) Does not have substantially level or declining debt service; and

(B) Does not include any indebtedness that:

(i) Has at least seventy-five percent (75%) of total principal amortized within ten (10) years from the date of issuance with no more than twenty-five percent (25%) of principal subject to payment in any one (1) year;

(ii) Has a debt service schedule in which each annual principal installment is not more than fifty percent (50%) in excess of the smallest prior installment;

(iii) Has a general obligation pledge and is being issued by a local government or local government instrumentality that has some amount of long-term general obligation indebtedness outstanding or proposed to be issued that is rated in the highest rating category for long-term debt instruments (AAA/Aaa) or the first tier (AA+/Aa1) of the second highest rating category for long-term debt instruments by a nationally recognized rating agency for municipal securities, without regard to the effect of any credit agreement or other form of credit enhancement entered into in connection with such rated indebtedness;

(iv) Is secured solely by a revenue pledge and is being issued by a local government or local government instrumentality that has some amount of long-term revenue indebtedness outstanding or proposed to be issued that is rated in the highest rating category for long-term debt instruments (AAA/Aaa) or the first tier (AA+/Aa1) of the second highest rating category for long-term debt instruments by a nationally recognized rating agency for municipal securities, without regard to the effect of any credit agreement or other form of credit enhancement entered into in connection with such rated indebtedness;

(v) State or federal law requires the local government or local government instrumentality to participate in the financing program;

(vi) Is a conduit transaction for a nongovernmental entity;

(vii) Is evidenced by a loan with either the United States department of agriculture or the United States department of housing and urban development; or

(viii) Is a note the issuance of which is otherwise subject to the approval of the comptroller of the treasury;

(2) "Indebtedness" means:

(A) Any bond, note, loan agreement or any other evidence of a debt obligation in which a local government or local government instrumentality, either directly or indirectly, incurs a definite and absolute obligation to the payment of the principal of and interest on the debt obligation; and

(B) Does not include bonds and loan agreements authorized by title 7, chapter 53;

(3) "Local government" means, solely for the purposes of this section, any incorporated city or town, metropolitan government, county, or utility district; and

(4) (A) "Substantially level or declining debt service" means an amortization schedule in which the aggregate amount of debt service calculated as principal plus interest that is payable in each year is not in excess of the lowest aggregate amount of debt service payable in any prior year by more than the greater of five percent (5%) or ten thousand dollars ($10,000);

(B) For purposes of determining whether debt service is substantially level or declining in accordance with the preceding sentence, the first three (3) years of debt service do not need to be taken into account. For purposes of determining whether debt service is substantially level or declining on bonds issued with a variable interest rate, the average rate of interest at which fixed interest rate bonds of the same maturities would be sold should be estimated and the total principal amount should be amortized based upon such interest rate assumption.

(b) For purposes of this section, principal of debt will be treated as being payable or amortized upon its stated maturity, upon any mandatory redemption date, and upon any date on which the holder of the debt has the option to require the debt to be prepaid, redeemed, or purchased, other than with the proceeds of a liquidity facility provided by a third party.

(c) Solely for purposes of this section, a local government may account for the amortization of principal and the payment of debt service on:

(1) A fiscal year basis;

(2) A calendar year basis; or

(3) An annual basis commencing on the date upon which debt is issued.

(d) On and after July 1, 2014, if any local government or local government instrumentality proposes to issue any balloon indebtedness, then the local government or local government instrumentality shall first obtain approval from the comptroller of the treasury in accordance with subsection (e).

(e) Prior to the adoption by the local government or local government instrumentality of any action authorizing the issuance of balloon indebtedness, the local government or local government instrumentality shall submit a plan of balloon indebtedness to the comptroller of the treasury or the comptroller's designee for approval. The comptroller of the treasury or the comptroller's designee may request any additional information as may be required to properly review the proposed plan of balloon indebtedness. The comptroller of the treasury or the comptroller's designee shall evaluate each plan of balloon indebtedness based on the plan's particular circumstances and shall approve the plan only if a determination is made that the repayment structure is in the public's interest.

(f) The comptroller of the treasury or the comptroller's designee shall report the comptroller's approval or disapproval of the plan of balloon indebtedness to the governing body within fifteen (15) business days after receipt of the plan and all requested supplemental documentation. After receiving the approval of the comptroller of the treasury or the comptroller's designee of the plan of balloon indebtedness or after the expiration of fifteen (15) business days from the date the plan of balloon indebtedness is received by the comptroller of the treasury or the comptroller's designee and no disapproval having been reported by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the governing body may take such action with reference to the proposed plan of balloon indebtedness as it deems advisable in accordance with this part.

(g) The state funding board is authorized to establish guidelines, rules, or regulations with respect to the comptroller of the treasury's approval of balloon indebtedness and may exempt certain classes or issues of indebtedness from such approval.



§ 9-21-151 - Public entities -- Information concerning debt obligation issuances.

(a) In addition to the definitions applicable generally to this chapter, the following definitions shall be applicable to this section only:

(1) "Advisor" means a financial advisor, swap advisor, or program administrator, with respect to a finance transaction, whether or not such title is used;

(2) "Costs" related to a finance transaction may include, but are not limited to, fees and expenses of advisors, underwriters, placement agents, counterparties, bond and other counsel, paying agents, registrars, trustees, escrow agents, verification agents, credit enhancement and liquidity providers, remarketing and auction agents, rating agencies, publishing, and other similar fees and expenses, whether or not payable at issuance. "Cost" may include recurring and nonrecurring fees and expenses occurring during the life of the transaction, debt service payments, including interest, and any payments made to a counterparty;

(3) "Debt obligation" means bonds, notes, capital leases, loan agreements, and any other evidence of indebtedness lawfully issued, executed or assumed by a public entity;

(4) "Derivative" means an interest rate agreement, as defined in § 9-22-103, and such other transactions related to debt obligations as identified by the state funding board;

(5) "Finance transaction" means debt obligations, derivatives, or both;

(6) "Public entity" means the state, a state agency, a local government, a local government instrumentality, or any other authority, board, district, instrumentality, or entity created by the state, a state agency, local government, a local government instrumentality, or combination, thereof;

(7) "Public finance professional" means an advisor, underwriter, placement agent, counterparty, bond counsel, issuer's counsel, or other person or entity advising the public entity with respect to a finance transaction or offering to provide professional services with respect to a finance transaction; and

(8) "State funding board" means the state funding board, created pursuant to chapter 9 of this title.

(b) The state funding board is authorized to:

(1) Develop model finance transaction policies for use by public entities; and

(2) Exempt from the filing requirements of this section any finance transaction:

(A) Deemed de minimis by the board;

(B) Where the public entity is required by statute to participate in the financing program;

(C) That is a conduit transaction for a nongovernmental entity; or

(D) Where the disclosure of costs of the transaction is deemed not consistent with the public disclosure intent of this section.

(c) (1) The board shall determine the information to be disclosed pursuant to this section, including:

(A) A brief description of the finance transaction;

(B) The issuance, continuing and one-time costs of the finance transaction;

(C) A brief description of any continuing disclosure obligations with respect to the finance transaction;

(D) A copy of the offering document, if any; and

(E) Such other information and in such manner as may be required by the board.

(2) Not later than forty-five (45) days following the issuance or execution of a finance transaction by or on behalf of any public entity, the public entity shall submit, or cause to be submitted, the information pursuant to subdivision (c)(1) to the governing body of the public entity, with a copy to the comptroller of the treasury or the comptroller's designee. If an open meeting of the governing body is not scheduled within the forty-five-day period, then the public entity shall give a copy to each member of the body within such period and present the information in subdivision (c)(1) to the body at the next scheduled meeting.

(d) (1) Upon discovery by the public entity of a failure to comply with the requirements of this section, the public entity may immediately request permission from the comptroller of the treasury or the comptroller's designee to permit a late filing of such information. In addition, upon discovery by the comptroller of the treasury or the comptroller's designee of an omission or error or filing failure, the comptroller of the treasury or the comptroller's designee shall notify the public entity of such noncompliance. The public entity shall submit the required information, along with an explanation for the noncompliance, within fifteen (15) days following its discovery or notice by the comptroller of the treasury or the comptroller's designee.

(2) The comptroller of the treasury or the comptroller's designee shall maintain a list of all finance transactions discovered as not complying with the requirements of this section, along with a description of the nature of the noncompliance. The comptroller of the treasury or the comptroller's designee shall also maintain lists of all public entities that have failed to respond to the comptroller of the treasury's or the comptroller's designee's notification of failure to file. The lists of entities that have failed to comply with the requirements of this section shall be a public record. Upon receipt of the information required for any finance transaction for which information is noncompliant, the comptroller of the treasury or the comptroller's designee shall remove the public entity from the list of those that have failed to respond to the comptroller of the treasury's or the comptroller's designee's notification and shall notify the public entity of its removal. If a public entity is on the comptroller of the treasury's or the comptroller's designee's list of public entities that have failed to respond to the comptroller of the treasury's or the comptroller's designee's notification of failure to file, no finance transactions may be issued by the public entity until the comptroller of the treasury or the comptroller's designee has removed the public entity from the list.






Part 2 - General Obligation Bonds

§ 9-21-201 - Authorization for the issuance of general obligation bonds.

(a) (1) Any local government is authorized to issue general obligation bonds under this part and part 1 of this chapter for a public works project.

(2) "General obligation bonds" mean those bonds in which the local government incurs a definite and absolute obligation by pledging the full faith, credit and unlimited taxing power of the local government as to all taxable property in the local government or of a portion of the local government, if applicable, to the payment of the principal of and interest on such bonds.

(b) The bonds may be sold in such blocks as the governing body may by resolution determine.



§ 9-21-202 - Sale of general obligation bonds at below par value.

All general obligation bonds issued by any local government under the authority of this part and part 1 of this chapter shall be sold for not less than ninety-eight percent (98%) of par value and accrued interest as the governing body of the local government may direct. Nothing in this chapter shall be construed to prevent the sale of particular bonds constituting a part of a single issue or series of bonds at a price below that herein specified, as long as the total price paid by the purchaser for the entire issue or series of bonds offered for sale on any given date shall be not less than ninety-eight percent (98%) of par value of the entire issue or series of bonds and accrued interest; provided, that if any part of such issue or series of such general obligation bonds is to be sold at a zero (0) rate of interest or at an original issue discount, such bonds may be sold at not less than ninety-eight percent (98%) of the original reoffering price of such discount bonds and accrued interest.



§ 9-21-203 - Sale of general obligation bonds -- Notices.

Any local government proposing to sell general obligation bonds, under parts 1 and 2 of this chapter, is authorized to sell such bonds at a competitive public sale. The local government shall publish a notice of sale at least five (5) days prior to the date on which the bonds are to be sold, either in a financial newspaper having national circulation, or via an electronic communication system that is generally available to the financial community. The notice of sale shall set forth the time, date and place of sale, the maximum amount of bonds to be sold, the maximum interest rate, the maximum discount, if any, that will be permitted, in dollars or as a percentage of par value, and the basis upon which the bonds will be awarded. If the principal amount of general obligation bonds to be sold is not greater than five million dollars ($5,000,000), then the notice of sale may be published either as set forth in this section, or in a newspaper having general circulation in the local government.



§ 9-21-204 - Sale of general obligation bonds to a state or federal agency.

If any general obligation bonds are to be sold pursuant to a commitment of a state or federal agency to purchase the same, such bonds may be sold at a private negotiated sale to the state or federal agency without the necessity of any public advertisement of the sale or of the approval of the comptroller of the treasury or the comptroller's designee.



§ 9-21-205 - Initial general obligation bond resolution.

Prior to the issuance of general obligation bonds pursuant to this part and part 1 of this chapter, the governing body of the local government shall adopt a resolution (herein referred to as the "initial resolution") determining to issue the general obligation bonds. The resolution shall state in substance:

(1) The amount or maximum amount of general obligation bonds to be issued;

(2) The public works project or projects for which the general obligation bonds are to be issued;

(3) The rate or maximum rate of interest which the general obligation bonds are to bear; and

(4) A brief concise statement that the general obligation bonds will be payable:

(A) From ad valorem taxes levied upon all the taxable property in the local government or a portion of the local government, if applicable, and, if the latter, then a brief statement or description of such portion of the local government;

(B) From revenues and, in the event of a deficiency in such revenues, from taxes; or

(C) From taxes, and additionally secured by a pledge of revenues.



§ 9-21-206 - Publication of notice.

The initial resolution, together with a notice in substantially the following form, shall be published in full once in a newspaper of general circulation in the local government:

NOTICE

The foregoing resolution has been adopted. Unless within twenty (20) days from the date of the publication hereof, a petition signed by at least ten percent (10%) of the registered voters of the local government, (or the portion thereof being taxed for the bonds) shall have been filed with the (official charged with maintaining the records of the local government) protesting the issuance of the general obligation bonds, such bonds will be issued as proposed.



§ 9-21-207 - When an election is necessary.

(a) No election upon a proposition for the issuance of general obligation bonds shall be necessary:

(1) If the general obligation bonds are to be issued for water works or sewerage purposes and if the governing body, by a vote of three fourths (3/4) of its members then in office, determine and declare in the initial resolution that an emergency requires the issuance of such bonds, which determination and declaration shall be conclusive; or

(2) In any case where a petition has not been filed within the time limit specified in § 9-21-206.

(b) If a petition protesting the issuance of the general obligation bonds signed by at least ten percent (10%) of the registered voters of the local government, determined as of the date of publication of the notice required in § 9-21-206, or that portion, if applicable, which is liable to be taxed therefor, is filed with the official charged with maintaining the records of the local government within twenty (20) days from the publication of the initial resolution, then no general obligation bonds shall be issued without the assent of the majority of the registered voters in the local government or a portion of the local government, if applicable, voting upon a proposition for the issuance of the general obligation bonds in the manner provided by §§ 9-21-209 and 9-21-210. The county election commission shall certify to the local government within fifteen (15) days of receipt by the county election commission of any petition filed hereunder, the total number of registered voters as of the date of publication of the notice and the total number of valid signatures of registered voters signing the petition. Registered voters shall not withdraw their signatures from a petition after signing the petition.



§ 9-21-208 - Voluntary election.

If the governing body of the local government makes a decision to issue general obligation bonds for a public works project, and concurrently decides to hold an election for ascertaining the will of the electorate, then it need not adopt and publish an initial resolution and notice, but it shall adopt an election resolution in accordance with § 9-21-209 and it shall hold an election in accordance with § 9-21-210. A governing body may also hold an election for ascertaining the will of the electorate after adoption and publication of an initial resolution, even if no petition has been filed.



§ 9-21-209 - Election resolution.

If it is necessary to hold an election on the proposition to issue general obligation bonds or if the governing body decides to hold an election to ascertain the will of the electorate even if no petition has been filed, then the election shall be called by the governing body of the local government. Such election shall be held as an election on a question by the county election commission pursuant to § 2-3-204. The governing body shall adopt a resolution (herein called the "election resolution") which shall supersede by its adoption, and immediately upon its adoption, the initial resolution, if any. The election resolution shall state in substance:

(1) The amount or maximum amount of general obligation bonds to be issued;

(2) The public works project or projects for which the general obligation bonds are to be issued;

(3) The rate or maximum rate of interest which the general obligation bonds are to bear;

(4) A brief concise statement that the general obligation bonds will be payable:

(A) From ad valorem taxes levied upon all the taxable property in the local government or a portion of the local government, if applicable, and if the latter, then a brief statement or description of such portion of the local government;

(B) From revenues and, in the event of a deficiency in such revenues, from taxes; or

(C) From taxes, and additionally secured by a pledge of revenues;

(5) A proposition to issue the general obligation bonds as it is to appear on the ballot, including the maximum amount of such bonds to be authorized and the public works project or projects for which such bonds are to be issued; and

(6) That the county election commission is to hold the election.



§ 9-21-210 - Eligibility to vote.

(a) For general obligation bonds issued by a local government which are payable from taxes levied upon all taxable property in the local government, any registered voter in the local government may vote in the election.

(b) For general obligation bonds issued by a local government which are payable from taxes levied on only a portion of the local government, any registered voter in that portion of the local government may vote in the election.

(c) Upon receipt of the statement of the votes in the election from the county election commission, the governing body at or before its next regular meeting shall again canvass the returns and determine and declare the results of the election.



§ 9-21-211 - Limitation on election contests.

No suit, action or other proceeding contesting the validity of the bond election shall be entertained in any of the courts of this state unless such suit, action or other proceeding is commenced within ten (10) days from the date of canvassing of the returns and the determination and declaration of the results thereof by the governing body, whichever is later.



§ 9-21-212 - Waiting period for new election.

If an election on the proposition to issue general obligation bonds is had and a majority of the registered voters voting on the proposition do not vote in favor of the issuance of the general obligation bonds in question, then the proposition shall not again be the subject of an initial resolution until three (3) months have expired from the date of such election.



§ 9-21-213 - Terms of general obligation bonds -- Citizens' bonds -- Interest rate agreements.

(a) The general obligation bonds may be sold in one (1) or more series, may bear such date or dates, shall mature at such time or times, not exceeding forty (40) years from their respective dates, may bear interest at a zero (0) rate or at such other rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption, with or without premium, and may provide for the replacement of mutilated, destroyed, stolen or lost bonds, all as may be provided by resolution of the governing body of the local government. The term of the general obligation bonds shall not exceed the reasonably expected economic life of the project being financed with such bonds, as stated in the resolution authorizing the general obligation bonds. An erroneous estimate of the reasonably expected economic life of the project shall in no way affect the validity of such bonds.

(b) A general obligation bond issue may be delivered as an installment bond payable as to principal and interest in equal or approximately equal installments for the term of the bond issue in accordance with the resolution authorizing the bond issue. The authorizing resolution shall stipulate the maximum annual principal and interest requirements during the full term of the installment bond issue.

(c) (1) Notwithstanding any other provision of this chapter to the contrary, whenever the governing body of the local government is authorized to issue and sell general obligation bonds, it may by resolution authorize the issuance and sale of no more than three million dollars ($3,000,000) per issue of general obligation bonds to be known as citizens bonds; provided, that the aggregate amount of citizens bonds outstanding cannot exceed twenty percent (20%) of the aggregate outstanding debt of the local government. Citizens bonds shall mature at such time or times not exceeding twenty (20) years from their respective dates. The governing body of the local government must disclose to each purchaser of a citizens bond the interest rate of return on a fully taxable investment which would be equivalent to the tax-free yield on the citizens bond assuming the highest marginal rate of income tax under the Internal Revenue Code of 1986, compiled in 26 U.S.C., as amended.

(2) Upon the adoption by the governing body of the initial resolution authorizing the issuance of the citizens bonds, the governing body shall submit for review and approval to the comptroller of the treasury or the comptroller's designee the proposed method of pricing and the disclosure documents as required by this section. The comptroller of the treasury or the comptroller's designee shall approve or disapprove the sale of citizens bonds in writing within fifteen (15) days from the date of receipt of the initial resolution and documentation required by this section or otherwise deemed appropriate. Approved citizens bonds may be sold at either a competitive or negotiated sale; however, no one (1) individual or entity may purchase twenty-five percent (25%) or more of the original offering of the citizens bonds. Prior to the negotiated sale of citizens bonds and as a factor in the comptroller of the treasury's or the comptroller's designee's approval of a negotiated sale of citizens bonds, the local government shall submit to the comptroller of the treasury or the comptroller's designee certificates from two (2) disinterested bondhouses indicating the approximate rates of interest which, in the opinions of the bondhouses, would be bid if the citizens bonds were to be sold at a competitive sale.

(3) The local government shall make provision in the resolution for the retirement of a portion of the citizens bonds equal to not less than one twentieth (1/20) of the citizens bonds or such other provision to provide funds for retirement. In approving any issue of citizens bonds, the comptroller of the treasury or the comptroller's designee may waive the requirement for periodic retirement. No local elected official of a municipality or county may purchase the bonds authorized by this subsection (c).

(d) With respect to all or any portion of any issue of general obligation bonds issued or anticipated to be issued hereunder, at any time during the term of the general obligation bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized herein are in compliance with the guidelines, rules or regulations as set forth in § 9-21-130, a local government by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the local government may determine, including, without limitation, provisions permitting the local government to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.



§ 9-21-214 - Powers to secure and to covenant as to general obligation bonds.

In order to secure the payment of the principal of and interest on general obligation bonds issued pursuant to this part and part 1 of this chapter, or in connection with such bonds, any local government has the power as to such bonds to:

(1) Pledge the full faith, credit, and unlimited taxing power of the local government as to all taxable property in the local government or a portion of the local government, if applicable, to the punctual payment of the principal of and interest on such bonds;

(2) Pledge all or any part of the fees, rents, tolls, interest earnings, or other charges received or receivable by the local government from any public works project or projects then existing or thereafter to be constructed, including any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with such public works project or projects, to the punctual payment of the principal of and interest on bonds issued to finance such public works project or projects, or any other public works project or projects, and to covenant against thereafter pledging any such fees, rents, tolls, interest earnings or charges to any other bonds or any other obligations of the local government;

(3) Provide for the terms, forms, registration, exchange, execution and authentication of the general obligation bonds in a manner not inconsistent with parts 1 and 2 of this chapter;

(4) Covenant as to the use and disposition of the proceeds from the sale of the general obligation bonds in a manner not inconsistent with parts 1 and 2 of this chapter;

(5) Covenant as to the fees, rents or tolls to be charged in connection with any public works project or projects and as to the use and disposition to be made thereof, and to enter into appropriate agreements with any other local government, local government instrumentality, the state, or a state or federal agency for such purpose with respect to a public works project which is to be owned or leased by a local government or local government instrumentality;

(6) Covenant as to the operation and maintenance of the public works project;

(7) Covenant to set aside or pay over reserves and sinking funds for the general obligation bonds and as to the disposition thereof;

(8) Redeem the general obligation bonds, and covenant for their redemption and to provide the terms and conditions thereof;

(9) Covenant as to its books of account, as to the inspection and audit thereof and as to the accounting methods; provided, that an audit of the books and accounts of the local government shall be made at least annually in accordance with §§ 4-3-304 and 6-56-105. All audits shall be performed in accordance with the standards established by the comptroller of the treasury;

(10) Covenant and prescribe as to what occurrences shall constitute "events of default" and the terms and conditions upon which any or all of the general obligation bonds shall become or may be declared due before maturity and to the terms and conditions upon which such declaration and its consequences may be waived;

(11) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation;

(12) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties;

(13) Make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure the general obligation bonds, or in the discretion of the governing body, to make the general obligation bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein; it being the purpose hereof to give the local government power to do all things in the issuance of the general obligation bonds and for their security that may be consistent with the Constitution of Tennessee;

(14) Pledge all or any part of the then unpledged rates, fees, rents or other charges to be received from its waterworks system to the punctual payment of the principal of and interest on any sewer bonds for the acquisition or construction of facilities for the collection, treatment and disposal of sewage and waste matter, including all property, real and personal, appurtenant thereto or in connection therewith, which pledge may be in addition to a pledge of the taxing power and in addition to a pledge of rates, fees, rents and charges received or receivable from any sewer system then existing or to be constructed;

(15) Covenant that it will fix, levy and collect fees, rents, tolls or other charges for the privilege of parking motor vehicles in the space immediately adjacent to any parking meter which in its discretion, it may install and operate and maintain beside specified portions of the public streets;

(16) Covenant that the costs of operating and maintaining parking facilities payable, in part, from the revenues of such parking facilities shall not include all or any part of the salaries of police officers employed in the enforcement of on-street parking regulations; and

(17) Covenant and to provide for the discharge and satisfaction and defeasance of all or any part of the general obligation bonds and the indebtedness evidenced thereby.



§ 9-21-215 - Tax resolution -- Levy for payment of general obligation bonds.

(a) At any time before delivering any general obligation bonds to be issued pursuant to this part and part 1 of this chapter, the governing body shall adopt a resolution (herein called the "tax resolution") which shall recite in substance that adequate provision will be made for raising annually by tax upon the taxable property in the local government or a portion of the local government, if applicable, of a sum sufficient to pay the principal of and interest on the general obligation bonds as the same shall become due.

(b) A tax sufficient to pay when due the principal of and interest on the general obligation bonds shall be levied annually and assessed, collected and paid, in like manner with the other taxes of the local government and shall be in addition to all other taxes authorized or limited by law. It is the duty of the governing body to include in the annual levy a tax sufficient to pay the principal of and interest on the general obligation bonds as the same become due; provided, that if the bonds are payable from taxes and additionally secured by a pledge of revenues, and if the tax resolution shall so provide, then the tax to be levied and assessed by the governing body may be reduced by such amount and under such conditions as may be determined in the tax resolution. When any part of the principal of or interest on any general obligation bonds issued by any local government pursuant to this part and part 1 of this chapter, not payable exclusively from the revenues of a public works project, are not paid when due, there shall be levied and assessed by the governing body and collected by the proper collecting officers at the first assessment, levy and collection of taxes in the local government after such omission or failure, a tax sufficient to pay the same.

(c) If the general obligation bonds are issued to finance the cost of a public works project pursuant to a plan of improvement for a central business improvement district created pursuant to the Central Business Improvement District Act of 1971, compiled in title 7, chapter 84, the local government may, nevertheless, proceed to levy and collect assessments pursuant to the Central Business Improvement District Act; and the proceeds of such assessments when collected, other than amounts required to pay the principal of and interest on the bonds, shall be paid into the treasury of the local government and used to reimburse the treasury for any amounts paid out of the treasury to pay the principal of and interest on such bonds; and such moneys reimbursed to the treasury may be used, under the direction of the governing body of the local government, for any lawful corporate purpose for which taxes may be legally levied and collected.



§ 9-21-216 - Remedies of general obligation bondholders.

Any holder of general obligation bonds issued pursuant to parts 1 and 2 of this chapter has the right, in addition to all other rights:

(1) By mandamus or other suit, action or proceeding in any court of competent jurisdiction to enforce such holder's rights against the local government, the governing body of the local government and any officer, agent, or employee of the local government, including, but not limited to, the right to require the local government, the governing body and any proper officer, agent or employee of the local government to assess, levy and collect taxes, and to fix and collect fees, rents, tolls, or other charges adequate to carry out any agreement as to, or pledge of, such taxes, fees, rents, tolls, or other charges, and to require the local government, the governing body of the local government and any officer, agent or employee of the local government to carry out any other covenants and agreements and to perform its and their duties under this chapter. No holder or holders of bonds payable exclusively from the revenues of a public works project shall ever have the right to compel the levying and collection of taxes to pay such bonds and the interest thereon; and

(2) By action or suit in equity, to enjoin any acts or things which may be unlawful or a violation of the rights of such holder or holders of general obligation bonds.






Part 3 - Revenue Bonds

§ 9-21-301 - Authorization for the issuance of revenue bonds.

(a) Any local government is authorized to issue revenue bonds under this part and part 1 of this chapter for a public works project. "Revenue bonds" are defined as those bonds which are payable exclusively from the revenues of one (1) or more public works projects.

(b) The bonds may be sold in such blocks as the governing body may by resolution determine.



§ 9-21-302 - Sale of revenue bonds -- Agreements regarding dates of delivery.

(a) Any local government proposing to sell revenue bonds under the provisions of this part and part 1 of this chapter is authorized to sell such bonds either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.

(b) The governing body of a local government may enter into an agreement to sell its revenue bonds under this part providing for delivery of its bonds on a date greater than ninety (90) days and not greater than five (5) years (or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee) from the date of execution of such agreement only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that such an agreement or contract of a local government to sell its revenue bonds as authorized in this subsection (b) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with § 9-21-130. Agreements to sell revenue bonds for delivery ninety (90) days or less from the date of execution of the agreement to sell the revenue bonds do not require a report of the comptroller of the treasury or the comptroller's designee.



§ 9-21-303 - Sale of revenue bonds at below par value.

All revenue bonds issued by any local government under the authority of this part and part 1 of this chapter shall be sold for not less than ninety-seven percent (97%) of par value and accrued interest as the governing body of the local government may direct. Nothing in this chapter shall be construed to prevent the sale of particular bonds constituting a part of a single issue or series of bonds at a price below that herein specified, as long as the total price paid by the purchaser for the entire issue or series of bonds offered for sale on any given date is not less than ninety-seven percent (97%) of the par value of the entire issue or series of bonds and accrued interest; provided, that if any part of such issue or series of such revenue bonds is to be sold at a zero (0) rate of interest or at an original issue discount, such bonds may be sold at less than ninety-seven percent (97%) of the original reoffering price of such discount bonds and accrued interest.



§ 9-21-304 - Initial revenue bond resolution.

(a) Prior to the issuance of any revenue bonds pursuant to this part and part 1 of this chapter, the governing body of the local government shall adopt a resolution (herein referred to as the "initial resolution") determining to issue the revenue bonds.

(b) The initial resolution shall state in substance:

(1) The amount or maximum amount of revenue bonds to be issued;

(2) The public works project or projects for which the revenue bonds are to be issued, but if the bonds are to be issued for more than one (1) project, the initial resolution need not state the amount which will be used for each project;

(3) The rate or maximum rate of interest which the revenue bonds are to bear; and

(4) A brief concise statement that the revenue bonds will be payable exclusively from revenues of the public works project or projects.

(c) The initial resolution shall be published in full once in a newspaper of general circulation in the local government.



§ 9-21-305 - Terms of revenue bonds.

(a) The revenue bonds may be sold in one (1) or more series, may bear such date or dates, shall mature at such time or times, not exceeding forty (40) years from their respective dates, may bear interest at a zero (0) rate or at such other rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption, with or without premium, and may provide for the replacement of mutilated, destroyed, stolen, or lost bonds, all as may be provided by resolution of the governing body of the local government. The term of the revenue bonds shall not exceed the reasonably expected economic life of the project being financed with such bonds, as stated in the resolution authorizing the revenue bonds. An erroneous estimate of the reasonably expected economic life of the project shall in no way affect the validity of such bonds.

(b) A revenue bond issue may be delivered as an installment bond payable as to principal and interest in equal or approximately equal installments for the term of the bond issue in accordance with the resolution authorizing the bond issue. The authorizing resolution shall stipulate the annual principal and interest requirements during the full term of the installment bond issue.

(c) With respect to all or any portion of any issue of revenue bonds issued or anticipated to be issued hereunder, at any time during the term of the revenue bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized herein are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, a local government by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the local government may determine, including, without limitation, provisions permitting the local government to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.



§ 9-21-306 - Powers to secure and to covenant as to revenue bonds.

(a) In order to secure the payment of the principal of and interest on revenue bonds issued pursuant to this part and part 1 of this chapter, and the payment of the obligations of any local government under any interest rate agreement authorized by this part, including its obligation for termination or other non-periodic payments, or in connection with such bonds or interest rate agreements, any local government has the power as to such bonds or interest rate agreements to:

(1) Pledge all or any part of the fees, rents, tolls, or other charges received or receivable by the local government from any public works project or projects then existing or thereafter to be constructed, including any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with such public works project or projects, to the punctual payment of the principal of and interest on bonds issued to finance such public works project or projects, or any other public works project or projects, and the payment of the obligations of any local government under any interest rate agreement authorized by this part, and covenant against thereafter pledging any such fees, rents, tolls, or charges to any other bonds or any other obligations of the local government;

(2) Covenant as to the fees, rents or tolls to be charged in connection with any public works project or projects and as to the use and disposition to be made thereof, and enter into appropriate agreements with any other local government, local government instrumentality, the state, or a state or federal agency for such purpose with respect to a public works project which is to be owned or leased by a local government or local government instrumentality;

(3) Provide for the terms, forms, registration, exchange, execution and authentication of the revenue bonds in a manner not inconsistent with this part and part 1 of this chapter;

(4) Covenant as to the use and disposition of the proceeds from the sale of the revenue bonds in a manner not inconsistent with the provisions of this part and part 1 of this chapter;

(5) Covenant as to limitations on the issuance of additional obligations to finance the improving of the public works project and on the lien thereof;

(6) Covenant as to the amount and kind of insurance to be maintained on the public works project, and the use and disposition of insurance moneys;

(7) Covenant as to the transfer from the general funds of the local government to the account or accounts of the public works project, an amount equal to the cost of furnishing the local government or any of its departments, boards or agencies with the services, facilities, and commodities of the public works project;

(8) Covenant as to the operation and maintenance of the public works project;

(9) Covenant to set aside or pay over reserves and sinking funds for the revenue bonds and as to the disposition thereof;

(10) Redeem the revenue bonds, and covenant for their redemption and to provide the terms and conditions thereof;

(11) Covenant as to its books of account, as to the inspection and audit thereof, and as to the accounting methods; provided, that an audit of the books and accounts of the local government shall be made at least annually in accordance with §§ 4-3-304 and 6-56-105. All audits shall be performed in accordance with the standards established by the comptroller of the treasury;

(12) Covenant and prescribe as to what occurrences shall constitute "events of default" and the terms and conditions upon which any or all of the revenue bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(13) Covenant as to the rights, remedies, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation;

(14) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties;

(15) Make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure the revenue bonds, or in the discretion of the governing body, to make the revenue bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein; it being the purpose hereof to give the local government power to do all things in the issuance of the revenue bonds and for their security that may be consistent with the Constitution of Tennessee;

(16) Pledge all or any part of the then unpledged rates, fees, rents or other charges to be received from its waterworks system to the punctual payment of the principal of and interest on any sewer bonds for the construction of facilities for the collection, treatment and disposal of sewage and waste matter, including all property, real and personal, appurtenant thereto or in connection therewith, which pledge may be in addition to a pledge of rates, fees, rents and charges received or receivable from any sewer system then existing or to be constructed;

(17) Covenant that it will fix, levy and collect fees, rents, tolls or other charges for the privilege of parking motor vehicles in the space immediately adjacent to any parking meter which in its discretion, it may install and operate and maintain beside specified portions of the public streets;

(18) Covenant that the costs of operating and maintaining parking facilities payable from the revenues of such parking facilities shall not include all or any part of the salaries of police officers employed in the enforcement of on-street parking regulations;

(19) Vest in a trustee or trustees powers and duties, including the right to enforce any covenants made to secure, or to pay, the revenue bonds, limitations on liabilities, and the terms and conditions upon which the holders of the revenue bonds or any portion or percentage of them may enforce any covenants thereunder or duties imposed thereby;

(20) Prescribe a procedure by which the terms of any resolution authorizing revenue bonds, or any other contract with bondholders, including, but not limited to, an indenture of trust or similar instrument, may be amended or abrogated and as to the amount of revenue bonds the holders of which must consent thereto and the manner in which such consent must be given; and

(21) Covenant and provide for the discharge and satisfaction and defeasance of all or any part of revenue bonds and the indebtedness evidenced thereby.

(b) This section shall apply to any governmental entity created by private act that has the power to issue revenue bonds and to enter into interest rate agreement of the type authorized by this part.



§ 9-21-307 - Revenue bonds of the same issue shall be equally and ratably secured.

All revenue bonds of the same issue shall be equally and ratably secured, without priority by reason of number, date of bonds, date of sale, date of execution, or of delivery, by a lien upon the revenues of the public works project or projects, the revenues of which are pledged to the payment of such bonds, in accordance with this part and the resolution authorizing the issuance of the revenue bonds.



§ 9-21-308 - Rates, fees or charges -- Collection, revision and disposition.

(a) The governing body of a local government issuing revenue bonds pursuant to this part and part 1 of this chapter shall prescribe and collect reasonable rates, fees or charges for the services, facilities and commodities of the public works project or projects, and shall revise such rates, fees, or charges from time to time whenever necessary so that the public works project or projects shall be and always remain self-supporting. The rates, fees or charges prescribed shall be at least sufficient to produce revenue to:

(1) Provide for all expenses of operation and maintenance of the public works project or projects, including reasonable reserves therefor; and

(2) Pay when due all bonds and notes and interest thereon, for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reasonable reserves therefor.

(b) If the governing body of the local government shall by resolution so request, the revenues produced from the rates, fees or charges prescribed may, after providing for payments referred to in subsection (a), be applied to payments to the local government in lieu of ad valorem taxes on the property of the public works project or projects not to exceed the amount of taxes payable on privately owned property of a similar nature.

(c) Rates, fees and charges shall be made for any service, facility, and commodity of any public works project to a local government or to any department or works thereof at the rate applicable to other customers taking service under similar conditions. Revenues derived from such service shall be treated as all other revenues.

(d) Any surplus thereafter remaining, after establishment of proper reserves, if any, may be applied to the acquisition, extension, and/or improvement of the public works project or projects or may be applied to the reduction of rates in the case of a public works project that provides water, sewer, gas, or electric services.

(e) Notwithstanding any other law to the contrary, as a matter of public policy, public works projects financed under this chapter shall be operated on sound business principles as self-sufficient entities. User charges, rates and fees shall reflect the actual cost of providing the services rendered. Public works shall not operate for gain or profit or as a source of revenue to a government entity, but shall operate for the use and benefit of the customers served by such public works and for the improvement of the health and safety of the inhabitants of the area served. Nothing herein shall preclude a municipal utility system from operating water and sewer systems as individual or combined entities. Nothing herein shall preclude a municipal utility system from operating a public works system as a special revenue fund when the governing body of the municipality determines that it is in the best interest of the customers of the public works system and the citizens of the municipality. All water systems and wastewater facilities must utilize an enterprise fund for accounting and reporting its operations. Any water system or wastewater facility currently not operating as an enterprise fund must be doing so by July 1, 2016. To the extent of any conflict between this section and the Wastewater Facilities Act of 1987, compiled in title 68, chapter 221, part 10, the latter statute shall control.

(f) To the extent of any conflict between this section and § 7-39-404, § 7-34-115, or title 7, chapter 52, part 3, the provisions of the latter statutes shall control.

(g) If a municipality violates this section, it must repay any funds illegally transferred. If the municipality does not have sufficient funds to repay any funds illegally transferred, the municipality is required to submit a plan covering a period not to exceed five (5) years in which to repay the funds. The plan shall be submitted to and approved by the comptroller of the treasury or the comptroller's designee. Upon discovery of such violation through an audit, any city official in violation of this section is subject to ouster under title 8, chapter 47.



§ 9-21-309 - Recourse restricted to revenues.

(a) No recourse shall be had for the payment of the revenue bonds, or interest thereon, or any part thereof, against the general funds of any local government, nor shall the full faith and credit or taxing power of any local government be deemed to be pledged to the payment of the revenue bonds.

(b) The revenue bonds, and interest thereon, shall not be a debt of the local government, nor a charge, lien or encumbrance, legal or equitable, upon any property of the local government or upon any income, receipts or revenues of the local government other than the revenues that shall have been pledged to the payment of the revenue bonds. Every revenue bond shall recite in substance that the bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that the local government is under no obligation to pay the same, except from those revenues.



§ 9-21-310 - Remedies of revenue bondholders.

Subject to any contractual limitations binding upon the holders of any issue of revenue bonds, or trustee therefor, including, but not limited to, the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of revenue bonds, or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of revenue bonds similarly situated and, in addition to all other rights:

(1) By mandamus or other suit, action or proceeding at law or in equity, to enforce such rights against the local government and its governing body and any of its officers, agents and employees and to require and compel the local government or the governing body or its officers, agents or employees to perform and carry out its and their duties and obligations under this part and part 1 of this chapter and its and their covenants and agreements with revenue bondholders;

(2) By action or suit in equity, to require the local government and the governing body thereof to account as if they were the trustee of an express trust;

(3) By action or by suit in equity, to enjoin any acts or things which may be unlawful or in violation of the rights of the revenue bondholders; and

(4) To bring suit upon the revenue bonds.



§ 9-21-311 - Appointment of receiver on default.

(a) In the event that the local government shall default in the payment of the principal of or interest on any of the revenue bonds after the same shall become due, whether at maturity or upon call for redemption, and the default shall continue for a period of thirty (30) days, or in the event that the local government or the governing body or its officers, agents or employees shall fail or refuse to comply with this chapter or shall default in any agreement made with the holders of the revenue bonds, then any holder of revenue bonds, or trustee therefor, shall have the right to file a petition in the nature of a general creditor's bill in the chancery court of the county in which the public works project is situated, or if the public works project is situated in more than one (1) county, in the chancery court of any county in which any portion of the public works project is situated, or in any court of competent jurisdiction, for the appointment of a receiver of the public works project. The petition may be filed whether or not all the revenue bonds have been declared due and payable and whether or not the holder or holders or trustee therefor is seeking or has sought to enforce any other right, or exercise any remedy in connection with the revenue bonds.

(b) Upon application, the chancery court may appoint a receiver of the public works project. The chancery court shall appoint a receiver of the public works project if the application is made by the holders of twenty-five percent (25%) in principal amount of the revenue bonds then outstanding or by any trustee for holders of the revenue bonds in that principal amount.



§ 9-21-312 - Judicial supervision of receiver.

The receiver shall, in the performance of the powers conferred upon such receiver, act under the direction and supervision of the court making the appointment, and shall at all times be subject to the orders and decrees of the court, and may be removed by the court. Nothing contained in this chapter shall limit or restrict the jurisdiction of the court to enter such other and further orders and decrees as the court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth in this part.



§ 9-21-313 - Duties of receiver.

It is the duty of a receiver to:

(1) Immediately, either directly or through agents and attorneys, enter and take possession of each and every part of the public works project;

(2) Have, hold, use, operate, manage and control the public works project in the name of the local government or otherwise, as the receiver may deem best;

(3) Exercise all the rights and powers of the local government with respect to the public works project which the local government itself might exercise;

(4) Maintain, restore, insure and keep insured the public works project and from time to time shall make all necessary or proper repairs as the receiver may deem expedient;

(5) Establish, levy, maintain and collect such fees, tolls, rentals, and other charges in connection with the public works project as the receiver may, subject to approval of the court, deem necessary or proper and reasonable; and

(6) Deposit the revenues in a separate account and apply the revenues so collected and received in such manner as the court shall direct.



§ 9-21-314 - Sale of assets by receiver prohibited.

Notwithstanding § 9-21-313, the receiver shall have no power to sell, assign, mortgage or otherwise dispose of any assets of whatever kind or character belonging to the local government or any local government instrumentality and useful for the public works project. The authority of any receiver shall be limited to the operation and maintenance of the public works project, and no court shall have jurisdiction to enter any order or decree requiring or permitting the receiver to sell, mortgage, or otherwise dispose of any such assets.



§ 9-21-315 - Surrender of possession by receiver.

Whenever all that is due upon the revenue bonds, and interest thereon, and upon any other obligations, and interest thereon, having a charge, lien, or encumbrance on the revenues of the public works project and under any of the terms of any covenants or agreements with bondholders shall have been paid or deposited as provided herein, and all defaults shall have been cured and made good, the court may in its discretion, and after such notice and hearing as it deems reasonable and proper, direct the receiver to surrender possession of the public works project to the local government. Upon any subsequent default, the holders of the revenue bonds shall have the same right to secure the appointment of a receiver as provided in this part.



§ 9-21-316 - Remedies cumulative -- Effect of abandonment or nonexercise of right or remedy.

No remedy conferred by this part upon any holder of revenue bonds, or any trustee therefor, is intended to be exclusive of any other remedy, but each remedy is cumulative and in addition to every other remedy and may be exercised without exhausting and without regard to any other remedy conferred by this chapter or by any other law. No waiver of any default or breach of duty or contract, whether by any holder of bonds, or any trustee therefor, shall extend to or shall affect any subsequent default or breach of duty or contract or shall impair any rights or remedies thereon. No delay or omission of any revenue bondholder or any trustee therefor to exercise any right or power accruing upon any default shall impair any such right or power or shall be construed to be a waiver of any such default. Every substantive right and every remedy, conferred upon the holders of revenue bonds, may be enforced and exercised from time to time and as often as may be deemed expedient. In case any suit, action or proceeding to enforce any right or exercise any remedy shall be brought or taken and then discontinued or abandoned, or shall be determined adversely to the holder of the revenue bonds, or any trustee therefor, then and in every such case the local government and such holder, or such trustee, shall be restored to their former positions and rights and remedies as if no such suit, action or proceeding had been brought or taken. Nothing herein shall be construed as denying to any such suit or decree rendered therein such force as it would otherwise have by virtue of the legal doctrine of res judicata.






Part 4 - General Provisions Governing the Issuance of All Notes by Local Governments

§ 9-21-401 - Applicability.

The terms of this part and part 1 of this chapter shall be applicable to the authorization and issuance by any local government of debt under this chapter.



§ 9-21-402 - Notes issued to finance industrial parks.

(a) A local government which intends to issue bond anticipation notes, capital outlay notes or grant anticipation notes to finance an industrial park shall first comply with title 13, chapter 16, part 2.

(b) A local government which intends to issue bond anticipation notes, capital outlay notes or grant anticipation notes to finance a business park shall first comply with the requirements outlined in § 9-21-105(22)(B)(i).

(c) Notwithstanding subsections (a) and (b), a certificate of public purpose and necessity shall not be required to finance an industrial park or a business park in any local government with a population of not less than three hundred thousand (300,000), according to the 2000 federal census or any subsequent federal census. The total pledge of full faith and credit of any such local government related to the project shall not exceed ten percent (10%) of the total assessed valuation of any property in the local government, ascertained by the last completed assessment at the time of issuance of the obligations. In any resolution pledging the full faith and credit and unlimited taxing power of any such local government to secure any obligations related to the project, the governing body of the local government shall state that the project being considered is well conceived, has a reasonable prospect for success, will provide proper economic development and employment, and will not likely become a burden on the taxpayers of the local government.



§ 9-21-403 - Budget approval required by the comptroller of the treasury or the comptroller's designee.

(a) In order for the fiscal affairs of a local government to be maintained on a cash basis, after the issuance of any debt as provided by this chapter, and in order that the current receipts of such local government shall be sufficient to meet current expenditures, an annual budget shall be required of the local government by the comptroller of the treasury or the comptroller's designee. The annual budget shall be prepared in a form consistent with accepted governmental standards and as approved by the comptroller of the treasury or the comptroller's designee.

(b) After receiving the annual budget estimate, the governing body shall prepare an appropriation resolution, using the budget estimate as a basis, but appropriating such sums as the governing body may deem proper for current operating expenses, whether greater or less than the budget estimate set forth. However, no appropriation recommended by the budget estimate for interest on the indebtedness of the local government for sinking funds and for principal of debt maturing during the fiscal year shall be reduced by the governing body. The taxes levied for such appropriation may be over and above all other taxes authorized or limited by law. Immediately after the passage of the appropriation resolution, the governing body shall pass a resolution levying upon all property subject to taxation, a tax rate sufficient to produce the sum necessary to balance the budget upon a cash basis.

(c) The comptroller of the treasury or the comptroller's designee shall require any periodic information from a local government which has issued debt under this chapter or under prior authorizing statutes and make such audits as the comptroller of the treasury or the comptroller's designee may deem necessary, to the end that it may be ascertained that the budget is kept balanced during the life of the debt. The annual budget of each local government with debt outstanding shall be submitted to the comptroller of the treasury or the comptroller's designee immediately upon its adoption. The comptroller of the treasury or the comptroller's designee must thereupon determine whether or not the budget will be in balance in accordance with this chapter. If the budget does not comply with this chapter, then the comptroller of the treasury or the comptroller's designee shall have the power and the authority to direct the governing body of the local government to adjust its estimates or to make additional tax levies sufficient to comply with this chapter. Any budget adopted by the governing body of a local government which had debt outstanding at the beginning of the fiscal year which was issued under this chapter or under prior statutes shall not become the official budget for the fiscal year until such budget is approved by the comptroller of the treasury or the comptroller's designee. The comptroller of the treasury or the comptroller's designee shall approve the budget only when the comptroller of the treasury or the comptroller's designee is satisfied that it complies with this chapter.



§ 9-21-404 - Sanction for failure to submit the annual budget to the comptroller of the treasury or the comptroller's designee.

If a proper budget is not submitted to the comptroller of the treasury or the comptroller's designee when required under this part within five (5) months of the beginning of the fiscal year, then the comptroller of the treasury or the comptroller's designee will cause notice to be published in a newspaper of general circulation within the local government once each week for two (2) consecutive weeks, stating that the budget has not been submitted to the comptroller of the treasury or the comptroller's designee, and that the local government is operating contrary to this part.



§ 9-21-405 - Definition of "period."

"Period," as used in this part and parts 5-8 of this chapter, includes in each instance any number of portions of time not exceeding in the aggregate the length of time included in such period.



§ 9-21-406 - Nonconforming obligations.

(a) Any note or promise to repay money (herein called "obligation") issued or made under this chapter contrary to requirements precedent to the issuance of notes under this part and parts 5-8 of this chapter, as the case may be, shall be considered nonconforming and shall be subject to the restrictions and penalties of this section.

(b) Upon identification of a nonconforming obligation the comptroller of the treasury or the comptroller's designee shall send written notice to offending parties, including the chief executive officer and chief financial officer of the affected local government. This notice shall contain a detailed description of:

(1) The nature of the nonconformance;

(2) Specific corrective actions necessary to bring the obligation into conformity; and

(3) A reasonable time, as determined by the comptroller or comptroller's designee, within which the local government shall complete the necessary corrective actions.

(c) Upon receipt of a notice issued pursuant to subsection (b), a local government shall respond to the notice in writing within ten (10) business days. This response shall state:

(1) Acknowledgment of the alleged nonconformance, and:

(A) A detailed plan for obtaining conformity;

(B) A statement as to whether the time frame established by the notice of subsection (b) is sufficient to complete corrective actions necessary for conformance; and

(C) If necessary, a request for additional time to complete corrective actions necessary for conformance; or

(2) Disputation of the alleged nonconformance, and:

(A) A detailed explanation of reasons for disputation; and

(B) A request for reconsideration.

(d) Upon receipt of the response required by subsection (c), the comptroller or comptroller's designee shall within ten (10) business days send a written response to the chief executive officer of the local government, the chief financial officer of the local government and the local governing body. That response shall:

(1) In cases where the local government acknowledges initial determination of the comptroller or the comptroller's designee:

(A) Accept or deny the plan offered pursuant to subdivision (c)(1)(A); and

(B) Where applicable, approve or deny the request made pursuant to subdivision (c)(1)(C) for additional time to complete corrective actions necessary to obtain conformity; or

(2) In cases where the local government disputes the initial determination of the comptroller or comptroller's designee, contain a statement addressing the merits of the disputation. This statement shall:

(A) Accept the disputation and consider the obligation in conformity; or

(B) Deny the disputation and restate the necessary corrective actions and reasonable time frame for completing such.

(e) (1) At the conclusion of the time frame established pursuant to subsection (d) by the comptroller or comptroller's designee for completion of the necessary corrective actions the comptroller or comptroller's designee shall, within ten (10) business days, make a determination as to whether the local government has completed the necessary corrective actions to the official's satisfaction.

(2) Upon the determination that the necessary corrective actions have been satisfactorily completed, the obligation shall be considered in conformity and no penalty shall be assessed. Notice of such shall, within ten (10) business days of determination, be sent to all parties.

(3) Upon the determination that the necessary corrective actions have not been satisfactorily completed, notice shall be sent to all parties, including the chief executive office of the local government, the chief financial officer of the local government and the local governing body. Such notice shall be sent within ten (10) business days of such determination and shall include:

(A) A statement of nonconformance;

(B) A written explanation of deficiencies in conformance; and

(C) A statement that the nonconformance shall be reported to the comptroller and that the parties shall be subject to the penalty provisions of this section.

(f) Upon receipt of a notice of nonconformance issued pursuant to subdivision (e)(3) the comptroller shall:

(1) Levy a penalty in accordance with the guidelines adopted pursuant to subsection (g);

(2) Upon a determination that it is in the best interests of fairness, extend the time frame in which parties may complete necessary corrective action, before a penalty is levied; or

(3) Waive the penalty.

(g) The state funding board shall develop and adopt guidelines for the purpose of identifying classifications of nonconformity and levying of penalties pursuant to this section. In developing and adopting these guidelines, the following shall be taken into consideration:

(1) The distinction between material nonconformance and administrative nonconformance;

(2) The distinction between willful or knowing nonconformance and inadvertent or accidental nonconformance;

(3) The existence and extent or absence of actual damages to the public;

(4) That every penalty imposed should be levied upon a totality of the circumstances; and

(5) Where determining the necessity of public notification of nonconforming obligations, the comptroller shall use a method commensurate with the nature of the nonconformance.

(h) The comptroller or the comptroller's designee may extend the time for written notices or responses provided for in this section for a reasonable duration upon a determination that such extension of time is in the best interest of the parties. An offending party or affected local government may request an extension of time by submitting such request with reasoning to the comptroller or the comptroller's designee.



§ 9-21-407 - Remedies of noteholders.

Any holder of notes issued pursuant to this chapter has the right, in addition to all other rights:

(1) By mandamus or other suit, action or proceeding in any court of competent jurisdiction to enforce such holder's rights against the local government, the governing body of the local government and any officer, agent, or employee of the local government, including, but not limited to, the right to require the local government, the governing body and any proper officer, agent or employee of the local government to assess, levy and collect taxes, and to fix and collect fees, rents, tolls, or other charges adequate to carry out any agreement as to, or pledge of, such taxes, fees, rents, tolls, or other charges, and to require the local government, the governing body of the local government and any officer, agent or employee of the local government to carry out any other covenants and agreements, and to perform its and their duties under this chapter. No holder or holders of notes payable exclusively from the revenues of a public works project shall ever have the right to compel the levying and collection of taxes to pay such notes and the interest thereon; and

(2) By action or suit in equity to enjoin any acts or things which may be unlawful or a violation of the rights of such holder or holders of notes.



§ 9-21-408 - Interfund loans.

Local governments are hereby authorized to make interfund loans in accordance with procedures for issuance of notes or bonds in part 5, 7 or 8 of this chapter or § 9-21-604.






Part 5 - Bond Anticipation Notes

§ 9-21-501 - Authorization for the issuance of bond anticipation notes.

The governing body of the local government acting by resolution is hereby authorized to issue and sell interest-bearing bond anticipation notes for all purposes for which bonds can be legally authorized and issued by a local government for public works projects as defined by this chapter, and for purposes authorized by chapter 11 of this title and by title 49, chapter 3, part 10. Such resolution shall not be effective until the initial resolution authorizing the issuance of the bonds, if required, shall have been adopted, published and no petition protesting the issuance of such bonds shall have been filed as permitted by law.



§ 9-21-502 - Purchase and terms of bond anticipation notes.

Bond anticipation notes shall be sold for not less than ninety-nine percent (99%) of the par value thereof and accrued interest as the governing body of the local government may direct. Bond anticipation notes may be sold in one (1) or more series, may bear such date or dates, may bear interest at such rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may be payable at such place or places, may be executed in such manner, may be payable in such medium of payment, may be subject to such terms of redemption, without a premium or, for notes sold for not less than the par value thereof and accrued interest, without or with a premium of not exceeding one percent (1%) of the principal amount thereof, all as may be provided by resolution of the governing body of the local government.



§ 9-21-503 - Method of sale of bond anticipation notes.

Bond anticipation notes may be sold in such manner either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.



§ 9-21-504 - Security for bond anticipation notes.

(a) Bond anticipation notes issued in anticipation of bonds secured by the full faith and credit of the local government shall be secured by a pledge of the taxing power of the local government, as to all taxable property in the local government or a portion of the local government, if applicable, which shall be subject to taxation for the payment of the bonds, the issuance of which is anticipated by such notes, and may, at the option of the local government, be additionally secured by the same revenues which will secure the bonds, the issuance of which is anticipated by such notes and identified in the initial resolution authorizing such bonds. When the bond anticipation notes are so issued and sold, they shall be direct obligations of the local government, the payment of which shall be made according to the tenor and effect thereof. The governing body of the local government is hereby authorized to levy and provide for the collection of a special tax over and above all other taxes authorized or limited by law to be imposed and levied on all the taxable property in the local government or a portion of the local government, if applicable, to create a sinking fund to retire the notes with interest as they fall due.

(b) Bond anticipation notes issued in anticipation of the issuance of bonds secured by and payable solely from revenues of a public works project may be secured by the revenues from the public works project.

(c) When bonds shall have been issued and sold for a public works project, a sufficient amount of the proceeds shall be applied to the payment at their maturity or redemption of any bond anticipation notes issued for such public works project then outstanding. Nothing in this chapter shall prohibit the retirement of bond anticipation notes from other local government funds available and authorized for such purpose.



§ 9-21-505 - Approval of bond anticipation notes and application for their extension or renewal.

The sale of bond anticipation notes shall first be approved by the comptroller of the treasury or the comptroller's designee, and the notes shall be issued for the express purpose of providing funds in anticipation of the sale of bonds. All such notes shall be issued for a period not to exceed two (2) years from the date of issue; provided, that with the approval of the comptroller of the treasury or the comptroller's designee the notes may be extended or renewed for not more than two (2) additional periods not exceeding two (2) years each. Each year that extension or renewal notes are outstanding, the local government shall retire a portion thereof equal to not less than one twentieth (1/20) of the original principal amount of the notes, and to that end, the resolution authorizing any such issue of extension or renewal notes shall provide for the notes to mature serially, and may provide that the notes shall be subject to redemption prior to maturity at the option of the local government. In approving any issue of extension or renewal notes, the comptroller of the treasury or the comptroller's designee may waive the requirement of periodic retirement. Application to the comptroller of the treasury or the comptroller's designee for the extension or renewal of any such notes shall be by resolution of the governing body. Notwithstanding this section, the comptroller of the treasury or the comptroller's designee shall not be required to approve the issuance or extension of any bond anticipation note issued in anticipation of the issuance of a bond or other debt obligation to a state or federal agency.






Part 6 - Capital Outlay Notes

§ 9-21-601 - Authorization for the issuance of capital outlay notes.

The governing body of a local government acting by resolution is hereby authorized to issue and sell interest-bearing capital outlay notes for all purposes for which bonds can be legally authorized and issued by a local government for public works projects as defined in this chapter and for property valuation, tax assessment and tax equalization programs. The sale of all interest-bearing capital outlay notes shall first be approved by the comptroller of the treasury or the comptroller's designee.



§ 9-21-602 - Purchase price and terms of capital outlay notes -- Interest rate agreements.

(a) Capital outlay notes shall be sold for not less than ninety-nine percent (99%) of the par value thereof and accrued interest as the governing body of the local government may direct. Capital outlay notes may be sold in one (1) or more series, may bear such date or dates, may bear interest at such rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may be payable at such place or places, may be executed in such manner, may be payable in such medium of payment, may be subject to such terms of redemption, without a premium or, for notes sold for not less than the par value thereof and accrued interest, without or with a premium of not exceeding one percent (1%) of the principal amount thereof, all as may be provided by resolution of the governing body of the local government.

(b) The term of capital outlay notes issued pursuant to this part and parts 1 and 4 of this chapter shall not exceed the reasonably expected economic life of the project being financed as stated in the resolution authorizing the capital outlay notes. An erroneous estimate of the reasonably expected economic life of the project shall in no way affect the validity of such notes.

(c) With respect to all or any portion of any issue of capital outlay notes issued or anticipated to be issued hereunder, at any time during the term of the capital outlay notes, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized herein are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, a local government by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the local government may determine, including, without limitation, provisions permitting the local government to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.



§ 9-21-603 - Security for capital outlay notes.

When the capital outlay notes are issued and sold, they shall be direct obligations of the local government, the payments of which shall be made according to the tenor and effect thereof, to which shall be pledged the taxing power of the local government as to all taxable property in the local government. The governing body is hereby authorized to levy and provide for the collection of a special tax over and above all other taxes authorized or limited by law to be imposed and levied on all the taxable property in the local government to create a sinking fund to retire such notes with interest as they fall due. Capital outlay notes issued for an income producing public works project may be additionally secured by and payable from revenues of such public works project.



§ 9-21-604 - Three-year capital outlay notes subject to periodic renewals.

Capital outlay notes issued pursuant to this section may be issued for a period not to exceed the end of the third fiscal year following the fiscal year in which the notes were issued; provided, that, with the approval of the comptroller of the treasury or the comptroller's designee, the maturity date of such notes may be extended or renewed for not more than two (2) additional periods not exceeding three (3) years each. Each fiscal year that any such original or such extension or renewal notes are outstanding following the fiscal year in which notes are issued, the local government shall retire a portion thereof equal to not less than one ninth (1/9) of the original principal amount of the notes. The resolution authorizing any such issue of notes shall provide for the principal of the notes to be payable annually, either by maturity or by mandatory redemption. The resolution authorizing such notes may provide that the notes shall be subject to redemption prior to maturity at the option of the local government. The comptroller of the treasury or the comptroller's designee, in approving any such notes, may waive the requirement of periodic retirement.



§ 9-21-605 - Capital outlay notes issued solely for the acquisition of a fee simple absolute interest in land.

Capital outlay notes issued solely for the acquisition of a fee simple absolute interest in land pursuant to this section may be issued for a period not to exceed the end of the tenth fiscal year following the fiscal year in which the notes were issued. Each fiscal year any notes are outstanding following the fiscal year in which the notes are issued, the local government shall retire principal on the notes in an amount that is estimated to be at least equal to an amortization that will reflect level debt service of the note issue as established at the time of sale, or as otherwise approved by the comptroller of the treasury or the comptroller's designee; provided, that all such notes shall be retired in no event greater than the end of the tenth fiscal year following the fiscal year in which the notes were issued. The resolution authorizing any such issue of notes shall provide for the principal of the notes to be payable annually, either by maturity or by mandatory redemption. The resolution authorizing such notes may provide that the notes shall be subject to redemption prior to maturity at the option of the local government.



§ 9-21-606 - Application for extension or renewal of three-year capital outlay notes and capital outlay notes issued for the acquisition of land -- Retirement of notes.

(a) Application to the comptroller of the treasury or the comptroller's designee for an extension or renewal of the maturity date of capital outlay notes issued under §§ 9-21-604 and 9-21-605 shall be by resolution of the governing body of the local government.

(b) No capital outlay notes shall be converted to bonds later than two (2) years following the date of original issuance of such notes without the approval of the comptroller of the treasury or the comptroller's designee; provided, that at or prior to the maturity date or extended maturity date of the capital outlay notes, any such notes then outstanding shall be retired from funds of the local government or be converted to bonds under chapter 11 of this title, or any other law, or be otherwise liquidated as approved by the comptroller of the treasury or the comptroller's designee.



§ 9-21-607 - Method of sale of three-year capital outlay notes and seven-year capital outlay notes.

Notes authorized to be issued under §§ 9-21-604 and 9-21-605 may be sold in such manner either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.



§ 9-21-608 - Twelve-year capital outlay notes.

Capital outlay notes issued pursuant to this section may be issued for a period greater than the end of the third fiscal year following the fiscal year in which the notes were issued, but not greater than the end of the twelfth fiscal year following the fiscal year in which the notes were issued. Each fiscal year any such notes are outstanding following the fiscal year in which the notes were issued, the local government shall retire principal on the notes in an amount that is estimated to be at least equal to an amortization that will reflect level debt service of the note issue, as established at the time of the sale and as indicated in the resolution authorizing the notes, or as otherwise approved by the comptroller of the treasury or the comptroller's designee; provided, that all such notes shall be retired in no event greater than the twelfth fiscal year following the fiscal year in which the notes were issued. The resolutions authorizing any such issue of notes shall provide for principal of the notes to be payable annually, either by maturity or by mandatory redemption. The comptroller of the treasury or the comptroller's designee, in approving any such notes, may waive the requirement of periodic retirement. The resolution authorizing such issue of notes may provide that the notes shall be subject to redemption prior to maturity at the option of the local government. Notes issued pursuant to this section totaling two million dollars ($2,000,000) or less shall be sold at competitive public sale or by the informal bid process described in § 9-21-609. Notes issued pursuant to this section totaling greater than two million dollars ($2,000,000) shall be sold at competitive sale.



§ 9-21-609 - Method of sale of twelve-year capital outlay notes.

(a) Capital outlay notes authorized under § 9-21-608 may be sold either at a competitive public sale or by an informal bid process in which, whenever possible, at least three (3) financial institutions are contacted by telephone or letter and asked to provide a rate or rates of interest for the term or terms of such notes. If the informal bid process is used, the local government shall comply with the provisions outlined in subsection (c).

(b) If the capital outlay notes will be sold at competitive public sale, then the local government shall publish a notice of sale at least five (5) days prior to the date on which the capital outlay notes are to be sold, either in a financial newspaper having national circulation, or via an electronic communication system that is generally available to the financial community. The notice of sale shall set forth the time, date and place of sale, the maximum amount of capital outlay notes to be sold, the maximum interest rate, the maximum discount, if any that will be permitted, in dollars or as a percentage of par value, and the basis upon which the capital outlay notes will be awarded. If the principal amount of capital outlay notes to be sold is not greater than five million dollars ($5,000,000), then the notice of sale may be published either as set forth in this subsection (b), or solely in a newspaper having general circulation in the local government.

(c) If the capital outlay notes will be sold through the informal bid process described in subsection (a), then the local government shall first submit to the comptroller of the treasury or the comptroller's designee for approval a copy of the proposed resolution authorizing the notes, a copy of the proposed disclosure statement, if any, a statement showing the estimated annual principal and interest requirements for the notes, and a detailed statement showing the estimated cost of issuance which shall include at least the following, if applicable:

(1) Fiscal agent and/or financial advisor fees;

(2) Bond counsel fees;

(3) Other legal charges, if any;

(4) Credit enhancement fees;

(5) Trustee fees;

(6) Registration fees;

(7) Paying agent fees;

(8) Rating agency fees;

(9) Underwriters' discount or charges;

(10) Remarketing agent fees;

(11) Printing, advertising and other expenses; and

(12) The number of financial institutions contacted and if only one (1) institution was contacted, a statement as to why only one (1) institution was contacted;

together with any other information deemed pertinent to the note issue by the local government.

(d) Based upon the information submitted and any additional information deemed pertinent by the local government, the local government shall state and demonstrate in its request for approval to the comptroller of the treasury or the comptroller's designee that the proposed sale is feasible, that the proposed sale is in the best interests of the local government, and that the local government should be able to amortize the proposed indebtedness, together with all other obligations then outstanding. The state funding board may establish guidelines to assist the comptroller of the treasury or the comptroller's designee in reviewing applications so submitted by the local government. The guidelines, if any, will be made available to the local government upon request to the comptroller of the treasury or the comptroller's designee. The comptroller of the treasury or the comptroller's designee shall notify the governing body of the local government of the comptroller of the treasury's or the comptroller's designee's approval or disapproval within ten (10) days from the date that all required information is received by the comptroller of the treasury or the comptroller's designee. If the comptroller of the treasury or the comptroller's designee approves a sale for the capital outlay notes or if the comptroller of the treasury or the comptroller's designee fails to act within such time, then the local government may proceed to sell the notes in that manner. If the comptroller of the treasury or the comptroller's designee does not approve the proposed negotiated sale, then the local government may proceed to sell the notes at a competitive public sale in the manner provided by subsection (b).



§ 9-21-610 - Application for extension or renewal of capital outlay notes issued for greater than three (3) years but not greater than twelve (12) years -- Renewal of notes.

(a) Application to the comptroller of the treasury or the comptroller's designee for an extension or renewal of the maturity date of capital outlay notes described in § 9-21-608 shall be by resolution of the governing body of the local government, and such extension or renewal shall not extend the final maturity date of the notes beyond the end of the twelfth fiscal year following the first fiscal year in which the notes were issued. If the requested extension is for a period greater than three (3) years, then the local government must comply with § 9-21-609(b) and (c) prior to the issuance of the renewal or extension notes.

(b) No capital outlay notes shall be converted to bonds later than two (2) years following the date of original issuance of such notes without the approval of the comptroller of the treasury or the comptroller's designee; provided, that at or prior to the maturity date or extended maturity date of the capital outlay notes, any such notes then outstanding shall be retired from funds of the local government or be converted to bonds under chapter 11 of this title, or any other law, or be otherwise liquidated as approved by the comptroller of the treasury or the comptroller's designee.



§ 9-21-611 - Capital outlay notes issued solely to the environmental protection agency.

(a) Capital outlay notes issued solely to the environmental protection agency of the United States (EPA) under the Asbestos in School Hazard Abatement Program, compiled in 20 U.S.C. § 4011 et seq., may be issued for a period not to exceed twenty (20) years from the date of issue. The resolution authorizing any such issue of notes shall provide for the notes to mature serially and may provide that the notes shall be subject to redemption prior to maturity at the option of local government. The comptroller of the treasury or the comptroller's designee in approving any such notes may waive the requirement of periodic retirement.

(b) All capital outlay notes issued prior to June 8, 1989, and all proceedings theretofore taken to authorize the issuance of such notes by any local government to the EPA for the asbestos in school hazard abatement program of the EPA are hereby ratified, validated and confirmed, and such notes are hereby declared to be valid and legally binding obligations payable in accordance with their terms, notwithstanding any lack of power of the governing body of the local government to authorize or issue such notes and to provide for the payment thereof in the manner stated in such notes and in the proceedings authorizing their issuance, and notwithstanding any defects or irregularities in any such proceedings or the failure of any such proceedings authorizing any such notes to comply with any of the provisions of this chapter or any applicable general or special law.



§ 9-21-612 - Refunding of capital outlay notes.

Capital outlay notes issued pursuant to this part and general obligation bonds may be refunded by issuing capital outlay notes under this part, in accordance with the requirements and procedures set forth in this part and in §§ 9-21-903, 9-21-904, 9-21-910, 9-21-912, 9-21-913 and 9-21-914. The final maturity date of the refunding notes shall not be later than the final maturity date of the notes being refunded or the bonds being refunded, unless otherwise approved by the comptroller of the treasury or the comptroller's designee.






Part 7 - Grant Anticipation Notes

§ 9-21-701 - Authorization for the issuance of grant anticipation notes.

The governing body of a local government, acting by resolution, is hereby authorized to issue and sell interest-bearing grant anticipation notes for public works projects secured solely by a pledge of moneys, which pledge shall not be less than the principal amount of such notes, to be received pursuant to a contract or agreement between a state or federal agency and the local government. The resolution shall not be effective until the contract or agreement between the state or federal agency and the local government has been executed by all parties to the contract or agreement. The sale of all interest-bearing grant anticipation notes shall first be approved by the comptroller of the treasury or the comptroller's designee.



§ 9-21-702 - Terms of grant anticipation notes.

Grant anticipation notes shall be sold at not less than par value and accrued interest. Grant anticipation notes may be sold in one (1) or more series, may bear such date or dates, shall mature at such time or times, may bear interest at such rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may be payable at such place or places, may be executed in such manner, may be payable in such medium of payment, may be subject to such terms of redemption, without premium, at the option of the local government as grant funds become available for such purpose, all as may be provided by resolution of the governing body of the local government.



§ 9-21-703 - Method of sale of grant anticipation notes.

Grant anticipation notes may be sold in such manner either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.



§ 9-21-704 - Security for grant anticipation notes.

The principal of grant anticipation notes shall not be direct general obligations of the local government, and the local government shall have no authority to levy ad valorem taxes for the payment of the principal of such notes; provided, that interest on grant anticipation notes may be a general obligation of a local government, and the local government shall have the authority to levy ad valorem taxes for the payment of interest on such notes. When the grant anticipation notes are issued and sold, they shall be secured solely by a pledge of moneys, which pledge shall not be less than the principal amount of such notes, to be received pursuant to a contract or agreement between a state or federal agency and the local government. Nothing herein shall preclude a local government from issuing capital outlay notes or bond anticipation notes in conjunction with grant anticipation notes issued under this section; provided, that the proceeds from the sale of any such capital outlay notes or bond anticipation notes shall not be applied to the payment of such grant anticipation notes.



§ 9-21-705 - Duration -- Extension or renewal.

Grant anticipation notes shall be issued for a period not to exceed three (3) years from the date of issuance; provided, that the comptroller of the treasury or the comptroller's designee may initially approve, or subsequently approve, a maturity date of such notes of not more than seven (7) years from the date of issuance, and may additionally approve a further extension or renewal not to exceed ten (10) years from the date of issuance upon application from the local government, by resolution, certifying that at least ten percent (10%) of the moneys anticipated to be received under the contract or agreement between such state or federal agency and the local government is not expected to be received within seven (7) years following the date of issuance of the notes.






Part 8 - Tax Anticipation Notes

§ 9-21-801 - Authorization, security, and retirement of tax anticipation notes.

The governing body of a local government may issue interest-bearing tax anticipation notes for the purpose of meeting appropriations made for the current fiscal year in anticipation of the collection of taxes and revenues of that fiscal year in amounts not exceeding sixty percent (60%) of such appropriation; provided, that the sale of the notes shall first be approved by the comptroller of the treasury or the comptroller's designee. The notes may be renewed from time to time and money may be borrowed from time to time for the payment of any indebtedness evidenced thereby, but all such notes shall mature not later than the close of the current fiscal year. If taxes and revenues are found to be overestimated and it becomes impossible to pay the notes prior to the close of the current fiscal year, application shall be made to the comptroller of the treasury or the comptroller's designee within ten (10) days prior to the close of the current fiscal year for permission to issue funding bonds to cover the unpaid note balances in the manner provided by chapter 11 of this title, or as otherwise provided for in a manner approved by the comptroller of the treasury or the comptroller's designee.



§ 9-21-802 - Terms of tax anticipation notes.

Tax anticipation notes shall be sold at not less than par value and accrued interest. Tax anticipation notes may be sold in one (1) or more series, may bear such date or dates, may bear interest at such rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may be payable at such place or places, may be executed in such manner, may be payable in such medium of payment, may be subject to such terms of redemption, without a premium, all as may be provided by resolution of the governing body of the local government.



§ 9-21-803 - Method of sale of tax anticipation notes.

Tax anticipation notes may be sold in such manner either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.






Part 9 - General Obligation Refunding Bonds

§ 9-21-901 - Authorization to issue general obligation refunding bonds.

(a) Any local government has the power and is authorized to issue, by resolution, general obligation refunding bonds to refund outstanding obligations heretofore or hereafter lawfully issued or assumed by the local government, and to provide for the rights of the holders thereof and to secure such bonds as provided in this part and part 1 of this chapter.

(b) General obligation refunding bonds issued hereunder and secured by the full faith and credit and unlimited taxing power of the local government shall be for the purpose of:

(1) Refunding outstanding obligations which are secured by a pledge of the full faith and credit and unlimited taxing power of the local government;

(2) Refunding outstanding obligations secured by a pledge of revenues in addition to the full faith and credit pledge; or

(3) Refunding outstanding obligations secured solely by the revenues of a public works project.

(c) General obligation refunding bonds may be issued to refinance more than one (1) issue of outstanding obligations, notwithstanding that such obligations may have been issued at different times.

(d) The resolution authorizing general obligation refunding bonds may also provide for other bonds to be issued jointly with such refunding bonds.



§ 9-21-902 - Determination by governing body to be conclusive.

A determination by the governing body that any refunding is advantageous or necessary to the local government, or that any of the amounts provided in § 9-21-904 should be included in such refunding, or that any of the outstanding obligations should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive. However, the determination as to whether the general obligation refunding bonds can be sold at a private negotiated sale is subject to § 9-21-910(c).



§ 9-21-903 - Plan of refunding to be submitted to the comptroller of the treasury or the comptroller's designee -- Publication of notice of refunding.

(a) Prior to the adoption by the governing body of the resolution authorizing the issuance of general obligation refunding bonds, a plan of refunding shall be submitted for review to the comptroller of the treasury or the comptroller's designee, who shall immediately acknowledge receipt in writing of the proposed plan of refunding. If the sole purpose of the plan of refunding is to provide cost savings to the public, a computation of projected cost savings shall also be submitted to the comptroller of the treasury or the comptroller's designee as a part of the plan of refunding. The comptroller of the treasury or the comptroller's designee may report thereon to the governing body within fifteen (15) days after receipt of the plan. After receiving a report of the comptroller of the treasury or the comptroller's designee on the plan of refunding or after the expiration of fifteen (15) days from the date the plan of refunding is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the governing body may take such action with reference to the proposed plan of refunding as it deems advisable in accordance with this part.

(b) If the sole purpose of the plan of refunding is to provide cost savings to the public and if the state funding board has established guidelines with respect to such cost savings, the comptroller of the treasury or the comptroller's designee shall determine whether the plan of refunding substantially complies with the guidelines, and shall so state in the report on the plan of refunding. After receiving a report of the comptroller of the treasury or the comptroller's designee stating that the plan of refunding complies substantially with such guidelines or after the expiration of fifteen (15) days from the date the plan of refunding is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the governing body may take such action with reference to the proposed plan of refunding as it deems advisable in accordance with this part.

(c) If a report of the comptroller of the treasury or the comptroller's designee states that the plan of refunding does not substantially comply with the guidelines, if any, a notice in substantially the following form shall be published prior to the sale of such bonds once in a newspaper having general circulation in the local government:

NOTICE



§ 9-21-904 - Maximum amount of principal for which general obligation refunding bonds may be issued.

(a) The principal amount of any issue of general obligation refunding bonds shall not exceed the sum of the following:

(1) The principal amount of the outstanding obligations to be refunded; provided, that general obligation refunding bonds may be issued in such amounts to permit any part of the bonds to reflect a zero (0) rate of interest on an original issue discount;

(2) The redemption premium, if any, thereon;

(3) The interest due and payable on such outstanding obligations to and including the first or any subsequent available redemption date or dates selected, in its discretion, by the governing body, or to the date or dates of maturity, whichever shall be determined by the governing body to be most advantageous or necessary to the local government; and

(4) Any expenses of the issuance and sale of such general obligation refunding bonds, including bond discount, credit enhancement, engraving, printing, and advertising fees, the creation of initial debt service reserve funds, and reasonable and necessary fees of financial and legal advisors deemed by the governing body to be necessary for the issuance of the general obligation refunding bonds.

(b) Any money in a sinking or reserve fund or other fund for the obligations to be refunded may be used for the purposes stated in subdivisions (a)(1)-(4) or may be deposited in a sinking fund or reserve fund or other fund for the refunding bonds.



§ 9-21-905 - Initial resolution and election requirements -- When required.

If the general obligation refunding bonds shall be payable from ad valorem taxes without limitation of rate or amount and the outstanding obligations to be refunded are secured solely by the revenues of a public works project, then an initial resolution authorizing general obligation refunding bonds shall be adopted in conformance with § 9-21-205 and shall conform to § 9-21-206 requiring publication of the resolution and the notice therein required. Sections 9-21-207 and 9-21-209 -- 9-21-212, governing election requirements and procedures, and § 9-21-215, governing the adoption of a tax resolution by the governing body of the local government, shall also apply. If the refunding bonds will be secured in the same manner as the bonds being refunded, an initial resolution need not be adopted.



§ 9-21-906 - Sale of general obligation refunding bonds at below par value.

All general obligation refunding bonds issued by any local government under the authority of this part and part 1 of this chapter shall be sold for not less than ninety-eight percent (98%) of par value and accrued interest as the governing body of the local government may direct. Nothing in this chapter shall be construed to prevent the sale of particular bonds constituting a part of a single issue or series of bonds at a price below that herein specified, as long as the total price paid by the purchaser for the entire issue or series of bonds offered for sale on any given date shall be not less than ninety-eight percent (98%) of the par value of the entire issue or series of bonds and accrued interest; provided, that if any part of such issue or series of such general obligation refunding bonds are to be sold at a zero (0) rate of interest or at an original issue discount, such bonds may be sold at not less than ninety-eight percent (98%) of the original reoffering price of such discount bonds and accrued interest.



§ 9-21-907 - Terms of general obligation refunding bonds.

(a) The general obligation refunding bonds may be sold in one (1) or more series, may bear such date or dates, shall mature at such time or times not exceeding forty (40) years from their respective dates, may bear interest at a zero (0) rate or at such other rate or rates (which may vary from time to time), may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption with or without a premium, and may provide for the replacement of mutilated, destroyed, stolen, or lost bonds, all as may be provided by resolution of the governing body.

(b) A general obligation refunding bond issue may be delivered as an installment bond payable as to principal and interest in equal or approximately equal installments for the term of the installment bond issue in accordance with the resolution authorizing the bond issue. The authorizing resolution shall stipulate the annual principal and interest requirements during the full term of the bond issue.

(c) With respect to all or any portion of any issue of general obligation refunding bonds issued or anticipated to be issued hereunder, at any time during the term of the general obligation refunding bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized herein are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, a local government by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the local government may determine, including, without limitation, provisions permitting the local government to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.



§ 9-21-908 - Limitation on maturity of bonds to be refunded.

Unless the outstanding obligations are retired at the time of delivery of the general obligation refunding bonds, then the general obligation refunding bonds shall not be issued to refund the outstanding obligations unless the outstanding obligations shall mature by their terms, or shall be subject to redemption and be called for redemption within ten (10) years from the date of delivery of the general obligation refunding bonds. However, this time limitation shall not apply if the comptroller of the treasury or the comptroller's designee approves a greater period in the comptroller of the treasury's or the comptroller's designee's report on the proposed refunding plan.



§ 9-21-909 - Installment sales and exchanges.

General obligation refunding bonds may be sold or exchanged in installments at different times or an entire issue or series may be sold or exchanged at one (1) time. Any issue or series of general obligation refunding bonds may be exchanged in part or sold in part in installments at different times or at one (1) time. The general obligation refunding bonds may be sold or exchanged at any time on, before, or after the maturity of any of the outstanding obligations to be refunded.



§ 9-21-910 - Sale of general obligation refunding bonds -- Notices -- Agreement to sell.

(a) Any local government of this state proposing to sell general obligation refunding bonds for any authorized purpose under this part and part 1 of this chapter is authorized to sell such bonds either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct. However, if the general obligation refunding bonds are to be sold at a private negotiated sale, then approval must first be obtained from the comptroller of the treasury or the comptroller's designee in accordance with subsection (c).

(b) If the general obligation refunding bonds will be sold at a competitive public sale, the local government shall publish a notice of sale at least five (5) days prior to the date on which the general obligation refunding bonds are to be sold, either in a financial newspaper having national circulation, or via an electronic communication system that is generally available to the financial community. The notice of sale shall set forth the time, date and place of sale, the maximum amount of general obligation refunding bonds to be sold, the maximum interest rate, the maximum discount, if any, that will be permitted, in dollars or as a percentage of par value, and the basis upon which the general obligation refunding bonds will be awarded. If the principal amount of general obligation refunding bonds to be sold is not greater than five million dollars ($5,000,000), then the notice of sale may be published either as set forth in this subsection (b), or solely in a newspaper having general circulation in the local government.

(c) (1) If the general obligation refunding bonds, except for bonds sold pursuant to a commitment of a state or federal agency to purchase the same, will be sold at private negotiated sale, then the local government shall first submit to the comptroller of the treasury or the comptroller's designee for approval, a copy of the initial resolution as adopted, if applicable, a copy of the proposed resolution authorizing the general obligation refunding bonds, a copy of the proposed disclosure statement, if any, and a detailed statement showing the estimated cost of issuance which shall include at least the following, if applicable:

(A) Fiscal agent and/or financial advisor fees;

(B) Bond counsel fees;

(C) Other legal charges, if any;

(D) Credit enhancement fees;

(E) Trustee fees;

(F) Registration fees;

(G) Paying agent fees;

(H) Rating agency fees;

(I) Underwriters' discount or charges;

(J) Remarketing agent fees; and

(K) Printing, advertising and other expenses;

together with any other information deemed pertinent to the bond issue by the local government.

(2) Based upon the information submitted and any additional information deemed pertinent by the local government, the local government shall state and demonstrate in its request for approval to the comptroller of the treasury or the comptroller's designee that the proposed private negotiated sale is feasible, that the proposed private negotiated sale is in the best interests of the local government, and that the local government should be able to amortize the proposed indebtedness together with all other obligations then outstanding. The state funding board may establish guidelines to assist the comptroller of the treasury or the comptroller's designee in reviewing applications so submitted by the local government. Such guidelines, if any, will be made available to the local government upon request to the comptroller of the treasury or the comptroller's designee. The comptroller of the treasury or the comptroller's designee shall notify the governing body of the local government of the comptroller of the treasury's or the comptroller's designee's approval or disapproval within fifteen (15) days from the date that all required information is received by the comptroller of the treasury or the comptroller's designee. If the comptroller of the treasury or the comptroller's designee approves a private negotiated sale for the general obligation refunding bonds or if the comptroller of the treasury or the comptroller's designee fails to act within such time, then the local government may proceed to sell the general obligation refunding bonds in that manner. If the comptroller of the treasury or the comptroller's designee does not approve the proposed negotiated sale, then the local government may proceed to sell the general obligation refunding bonds at a competitive public sale in the manner provided by subsection (b).

(d) The governing body of a local government may enter into an agreement to sell its general obligation refunding bonds under this part providing for delivery of its general obligation refunding bonds on a date greater than ninety (90) days and not greater than the first optional redemption date on which the obligations being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of a local government to sell its general obligation refunding bonds as authorized in this subsection (d) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with § 9-21-130. Agreements to sell general obligation refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement to sell the general obligation refunding bonds do not require a report of the comptroller of the treasury or the comptroller's designee.



§ 9-21-911 - Sale of general obligation refunding bonds to a state or federal agency.

If any general obligation refunding bonds are to be sold pursuant to a commitment of a state or federal agency to purchase the same, such bonds may be sold at a private negotiated sale to the state or federal agency without the necessity of any public advertisement of the sale or of the approval of the comptroller of the treasury or the comptroller's designee.



§ 9-21-912 - Notice of refunding.

If, at the time of delivery of the general obligation refunding bonds, the obligations to be refunded will not be retired or a valid and timely notice of redemption of the outstanding obligations is not given in accordance with the resolution, indenture or other instrument governing the redemption of the outstanding obligations, then, prior to the issuance of the general obligation refunding bonds, the governing body shall cause to be given a notice of its intention to issue the general obligation refunding bonds. The notice shall be given either by mail to the owners of all the outstanding obligations to be refunded at their addresses shown on the bond registration records for the outstanding obligations or given by publication one (1) time each in a newspaper having a general circulation in the local government and in a financial newspaper published in New York, New York, having a national circulation. The notice shall set forth the estimated date of delivery of the general obligation refunding bonds and identify the obligations, or the individual maturities thereof, proposed to be refunded; provided, that if portions of individual maturities are proposed to be refunded, the notice shall identify the maturities subject to partial refunding and the aggregate principal amount to be refunded within each maturity. If the issuance of the general obligation refunding bonds does not occur as provided in the notice, the governing body shall cause notice thereof to be given as provided above. Except as otherwise set forth in this section, the notice required pursuant to this section shall be given whether or not any of the obligations to be refunded are to be called for redemption.



§ 9-21-913 - Notice of redemption.

If any of the obligations to be refunded are to be called for redemption, the governing body shall cause the notice of redemption to be given in the manner and at the time required by the resolution or ordinance authorizing such outstanding obligations.



§ 9-21-914 - Application of proceeds of sale of general obligation refunding bonds.

(a) The principal proceeds from the sale of any general obligation refunding bonds shall be applied only as follows, either to the:

(1) Immediate payment and retirement of the obligations being refunded; or

(2) Extent not required for the immediate payment of the outstanding obligations being refunded, the proceeds of the general obligation refunding bonds shall be deposited in escrow with a bank or trust company either located in the State of Tennessee or regulated by a federal entity to provide for the payment of the outstanding obligations and to pay any expenses incurred in connection with the refunding, and may also be used to pay interest on the general obligation refunding bonds prior to the retirement of the outstanding obligations.

(b) Money in any such escrow fund may be invested in:

(1) Direct obligations of, or obligations, the principal of and interest on which are guaranteed by, the United States;

(2) Obligations of any agency or instrumentality of the United States;

(3) Certificates of deposit issued by a bank or trust company located in the state of Tennessee; provided, that such certificates shall be secured by a pledge of any of the obligations referred to in subdivisions (b)(1) and (2) having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates of deposit so secured; or

(4) Obligations which are rated in either of the top two (2) highest rated categories by a nationally recognized rating agency of such obligations and whose interest income is exempt from tax by the United States, which are direct general obligations of the state or a political subdivision thereof or obligations guaranteed by the state, to the payment of the principal of and interest on which the full faith and credit of the state are pledged or obligations of any other state or political subdivision or instrumentality thereof; provided, that approval of the comptroller of the treasury or the comptroller's designee is first obtained.

(c) The bank or trust company holding the proceeds of such general obligation refunding bonds in escrow shall deliver to the local government official designated by law as custodian of local government funds, a copy of the document evidencing each transaction relating to the escrow fund, or a report thereof, as each transaction occurs. On or before August 1 of each year, a report of the financial condition of the escrow fund as of June 30 of that year, and an operating statement for the escrow fund for the year ending June 30 of such year, shall be delivered to the custodian. However, at the discretion of the escrow agent, the report of the financial condition of the escrow fund may be made on a more frequent basis. Nothing herein shall be construed as a limitation on the duration of any deposit in escrow for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.



§ 9-21-915 - Powers to secure and to covenant as to general obligation refunding bonds.

In order to secure the payment of the principal of and interest on general obligation refunding bonds issued pursuant to this part and part 1 of this chapter, or in connection with such bonds, any local government shall have the power as to such bonds to:

(1) Pledge the full faith, credit and unlimited taxing power of the local government as to all taxable property in the local government or a portion of the local government, if applicable, to the punctual payment of the principal of and interest on such bonds;

(2) Pledge all or any part of the fees, rents, tolls, or other charges received or receivable by the local government from any public works project or projects then existing or thereafter to be constructed, including any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with such public works project or projects, to the punctual payment of the principal of and interest on such bonds issued to finance such public works project or projects or any other public works project or projects, and to covenant against thereafter pledging any such fees, rents, tolls, or charges to any other bonds or any other obligations of the local government;

(3) Provide for the terms, forms, registration, exchange, execution and authentication of the general obligation refunding bonds in a manner not inconsistent with this part and part 1 of this chapter;

(4) Covenant as to the use and disposition of the proceeds from the sale of the general obligation refunding bonds in a manner not inconsistent with this part and part 1 of this chapter;

(5) Covenant as to the fees, rents or tolls to be charged in connection with any public works project or projects, covenant that provisions will be made for the retirement of the outstanding obligations from the proceeds of the general obligation refunding bonds being issued, and covenant as to any other use and disposition to be made of the proceeds thereof, and enter into appropriate agreements with any other local government, local government instrumentality, the state, or a state or federal agency for such purpose with respect to a public works project which is owned or leased by a local government or local government instrumentality;

(6) Covenant as to the operation and maintenance of the public works project;

(7) Covenant to set aside or pay over reserves and sinking funds for the general obligation refunding bonds and as to the disposition thereof;

(8) Redeem the general obligation refunding bonds, and covenant for their redemption and provide the terms and conditions thereof;

(9) Covenant as to its books of account, as to the inspection and audit thereof and as to the accounting methods; provided, that an audit of the books and accounts of the local government shall be made at least annually in accordance with §§ 4-3-304 and 6-56-105. All audits shall be performed in accordance with the standards established by the comptroller of the treasury;

(10) Covenant and prescribe as to what occurrences shall constitute "events of default" and the terms and conditions upon which any or all of the general obligation refunding bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(11) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation;

(12) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties;

(13) Make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure the general obligation refunding bonds, or in the discretion of the governing body, make the general obligation refunding bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein; it being the purpose hereof to give the local government power to do all things in the issuance of the general obligation refunding bonds and for their security that may be consistent with the Constitution of Tennessee;

(14) Pledge all or any part of the then unpledged rates, fees, rents or other charges to be received from its waterworks system to the punctual payment of the principal of and interest on any sewer bonds for the acquisition or construction of facilities for the collection, treatment and disposal of sewage and waste matter, including all property, real and personal, appurtenant thereto or in connection therewith, which pledge may be in addition to a pledge of the taxing power and in addition to a pledge of rates, fees, rents and charges received or receivable from a sewer system then existing or to be constructed;

(15) Covenant that it will fix, levy and collect fees, rents, tolls or other charges for the privilege of parking motor vehicles in the space immediately adjacent to any parking meter which, in its discretion, it may install and operate and maintain beside specified portions of the public streets;

(16) Covenant that the costs of operation and maintaining parking facilities payable, in part from the revenues of such parking facilities, shall not include all or any part of the salaries of police officers employed in the enforcement of on-street parking regulations; and

(17) Covenant and provide for the discharge and satisfaction and defeasance of all or any part of general obligation refunding bonds and the indebtedness evidenced thereby.



§ 9-21-916 - Remedies of general obligation refunding bondholders.

Any holder of general obligation refunding bonds issued pursuant to this part and part 1 of this chapter shall have all rights provided in § 9-21-216, in addition to all other rights provided by law.






Part 10 - Revenue Refunding Bonds

§ 9-21-1001 - Authorization to refinance and to issue revenue refunding bonds.

(a) Any local government has the power and is authorized to issue by resolution revenue refunding bonds to refinance outstanding obligations heretofore or hereafter issued or lawfully assumed by the local government which are payable solely from all or any part of the revenues of one (1) or more enterprises, or from a combination of such revenues and taxes, to refinance any enterprise or combination of enterprises, and for such purpose or purposes to combine or divide any two (2) or more enterprises, and to provide for the rights of the holders thereof and to secure such bonds as provided in this part and part 1 of this chapter.

(b) No revenue refunding bonds shall be issued under this part and part 1 of this chapter, unless the governing body of the local government shall make a finding, which finding shall be conclusive, that one (1) or more of the following purposes will be accomplished:

(1) Cost savings to the public;

(2) Removal or modification of one (1) or more restrictive covenants; or

(3) Payment or discharge of all or any part of an issue or series of outstanding obligations, including any interest thereon, in arrears or to become due and for the payment of which sufficient funds are not available.

(c) Revenue refunding bonds may be issued to refinance more than one (1) issue of outstanding obligations, notwithstanding that such outstanding obligations may have been issued at different times and may be secured by the revenues of different enterprises; and any such enterprises may be operated as a single enterprise, subject to contract rights vested in the holders of obligations being refinanced.

(d) The resolution authorizing revenue refunding bonds may also provide for other bonds to be issued jointly with the revenue refunding bonds.



§ 9-21-1002 - Determination by governing body to be conclusive.

A determination by the governing body that any refunding is advantageous or necessary to the local government, or that any of the amounts provided in § 9-21-1004 should be included in such refunding, or that any of the outstanding obligations should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive.



§ 9-21-1003 - Plan of refunding to be submitted to the comptroller of the treasury or the comptroller's designee.

(a) Prior to the adoption by the governing body of the resolution authorizing the issuance of revenue refunding bonds, a plan of refunding shall be submitted for review to the comptroller of the treasury or the comptroller's designee, who shall immediately acknowledge receipt in writing of the proposed plan of refunding. If the sole purpose of the plan of refunding is to provide cost savings to the public, a computation of projected cost savings shall also be submitted to the comptroller of the treasury or the comptroller's designee as a part of the plan of refunding. The comptroller of the treasury or the comptroller's designee may report thereon to the governing body within fifteen (15) days after receipt of the plan. After receiving a report of the comptroller of the treasury or the comptroller's designee on the plan of refunding or after the expiration of fifteen (15) days from the date the plan of refunding is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the governing body may take such action with reference to the proposed plan of refunding as it deems advisable.

(b) If the sole purpose of the plan of refunding is to provide cost savings to the public and if the state funding board has established guidelines with respect to such cost savings, the comptroller of the treasury or the comptroller's designee shall determine whether the plan of refunding substantially complies with the guidelines, and shall so state in the report on the plan of refunding. After receiving a report of the comptroller of the treasury or the comptroller's designee stating that the plan of refunding complies substantially with such guidelines or after the expiration of fifteen (15) days from the date the plan of refunding is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the governing body may take such action with reference to the proposed plan of refunding as it deems advisable.

(c) If a report of the comptroller of the treasury or the comptroller's designee states that the plan of refunding does not substantially comply with the guidelines, if any, a notice in substantially the following form shall be published prior to the sale of such bonds once in a newspaper having general circulation in the local government:

NOTICE



§ 9-21-1004 - Maximum amount of principal for which revenue refunding bonds may be issued.

The principal amount of any issue of revenue refunding bonds shall not exceed the sum of the following:

(1) The principal amount of the outstanding obligations being refinanced;

(2) The redemption premium, if any, thereon;

(3) Unpaid interest on the outstanding obligations being refinanced to the date of delivery or exchange of the revenue refunding bonds;

(4) The interest due and payable on such outstanding obligations, to and including the first or any subsequent available redemption date or dates selected, in its discretion, by the governing body of the local government, or to the date or dates of maturity, whichever shall be determined by the governing body of the local government to be most advantageous or necessary to the local government;

(5) A reasonable reserve for the payment of principal of and interest on the revenue refunding bonds; and

(6) Any expenses of the issuance and sale of the revenue refunding bonds, including bond discount, credit enhancement, engraving, printing, and advertising fees, and reasonable and necessary fees of financial and legal advisors, deemed by the governing body to be necessary for the issuance of the revenue refunding bonds.



§ 9-21-1005 - Sale of revenue refunding bonds at below par value.

All revenue refunding bonds issued by any local government under the authority of this part and part 1 of this chapter shall be sold for not less than ninety-seven percent (97%) of par value and accrued interest as the governing body of the local government may direct. Nothing in this chapter shall be construed to prevent the sale of particular bonds constituting a part of a single issue or series of bonds at a price below that herein specified, as long as the total price paid by the purchaser for the entire issue or series of bonds offered for sale on any given date shall be not less than ninety-seven percent (97%) of the par value of the entire issue or series of bonds and accrued interest; provided, that if any part of such issue or series of such revenue refunding bonds are to be sold at a zero (0) rate of interest or at an original issue discount, such bonds may be sold at not less than ninety-seven percent (97%) of the original reoffering price of such discount bonds and accrued interest.



§ 9-21-1006 - Terms of revenue refunding bonds -- Interest rate agreements.

(a) The revenue refunding bonds may be sold in one (1) or more series, may bear such date or dates, shall mature at such time or times not exceeding forty (40) years from their respective dates, may bear interest at a zero (0) rate or at such other rate or rates (which may vary from time to time), may be in such denomination or denominations, may be payable at such time or times, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment at such place or places, may be subject to such terms of redemption, with or without a premium, and may provide for the replacement of mutilated, destroyed, stolen or lost bonds, all as may be provided by resolution of the governing body.

(b) The revenue refunding bond issue may be delivered as an installment bond payable as to principal and interest in equal or approximately equal installments for the term of the bond issue in accordance with the resolution authorizing the bond issue. The authorizing resolution shall stipulate the annual principal and interest requirements during the full term of the installment bond issue.

(c) With respect to all or any portion of any issue of revenue refunding bonds issued or anticipated to be issued hereunder, at any time during the term of the revenue refunding bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized herein are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 9-21-130, a local government by resolution may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the local government may determine, including, without limitation, provisions permitting the local government to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement.



§ 9-21-1007 - Limitation on maturity of bonds to be refunded.

Unless the outstanding obligations are retired at the time of delivery of the revenue refunding bonds, then the revenue refunding bonds shall not be issued to refund the outstanding obligations unless the outstanding obligations shall mature by their terms or shall be subject to redemption and be called for redemption within ten (10) years from the date of delivery of the revenue refunding bonds. However, this time limitation shall not apply if the comptroller of the treasury or the comptroller's designee approves a greater period in the comptroller of the treasury's or the comptroller's designee's report on the proposed refunding plan.



§ 9-21-1008 - Sale or exchange of revenue refunding bonds -- Agreements to sell.

(a) Any local government, proposing to sell revenue refunding bonds for any authorized purpose under this part and part 1 of this chapter, is authorized to sell the revenue refunding bonds either at a competitive public sale or at a private negotiated sale, as the governing body of the local government may determine.

(b) If the governing body determines to exchange any revenue refunding bonds, those refunding bonds may be exchanged privately for and in payment and discharge of any of the outstanding obligations being refunded. The refunding bonds may be exchanged for a like or greater principal amount of the obligations being exchanged therefor, except that the principal amount of the revenue refunding bonds may exceed the principal amount of the obligations exchanged therefor only to the extent determined by the governing body to be necessary or advisable to fund redemption premiums and unpaid interest to the date of exchange not provided for otherwise. The holder or holders of the obligations being refunded need not pay accrued interest on the refunding bonds if and to the extent that interest is due or accrued and unpaid on the obligations being refunded and to be surrendered.

(c) The governing body of a local government may enter into an agreement to sell its revenue refunding bonds under this part providing for delivery of its revenue refunding bonds on a date greater than ninety (90) days and not greater than the first optional redemption date on which the obligations being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the agreement or contract of a local government to sell its revenue refunding bonds as authorized in this subsection (c) is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with § 9-21-130. Agreements to sell revenue refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement to sell the revenue refunding bonds do not require a report of the comptroller of the treasury or the comptroller's designee.



§ 9-21-1009 - Installment sales or exchanges.

Revenue refunding bonds may be sold or exchanged in installments at different times or an entire issue or series may be sold or exchanged at one (1) time. Any issue or series of revenue refunding bonds may be exchanged in part or sold in part in installments at different times or at one (1) time. The revenue refunding bonds may be sold or exchanged at any time on, before, or after the maturity of any of the outstanding obligations to be refinanced by the revenue refunding bonds.



§ 9-21-1010 - Notice of refunding.

If, at the time of delivery of the revenue refunding bonds, the obligations to be refunded will not be retired or a valid and timely notice of redemption of the outstanding bonds is not given in accordance with the resolution, indenture or other instrument governing the redemption of the outstanding obligations, then, prior to the issuance of the revenue refunding bonds, the governing body shall cause to be given a notice of its intention to issue the revenue refunding bonds. The notice shall be given either by mail to the owners of all the outstanding obligations to be refunded at their addresses shown on the bond registration records for the outstanding obligations or given by publication one (1) time each in a newspaper having a general circulation in the local government and in a financial newspaper published in New York, New York, having a national circulation. The notice shall set forth the estimated date of delivery of the revenue refunding bonds and identify the obligations, or the individual maturities thereof, proposed to be refunded; provided, that if portions of individual maturities are proposed to be refunded, the notice shall identify the maturities subject to partial refunding and the aggregate principal amount to be refunded within each maturity. If the issuance of the revenue refunding bonds does not occur as provided in the notice, the governing body shall cause notice thereof to be given as provided above in this section. Except as otherwise set forth in this section, the notice required pursuant to this section shall be given whether or not any of the obligations to be refunded are to be called for redemption.



§ 9-21-1011 - Notice of redemption.

If any of the obligations to be refunded are to be called for redemption, the governing body shall cause the notice of redemption to be given in the manner and at the time required by the resolution or ordinance authorizing the outstanding obligations.



§ 9-21-1012 - Application of proceeds of sale of revenue refunding bonds.

(a) The principal proceeds from the sale of any revenue refunding bonds shall be applied only as follows, either to the:

(1) Immediate payment and retirement of the obligations being refunded; or

(2) Extent not required for the immediate payment of the outstanding obligations being refunded, the proceeds of the revenue refunding bonds shall be deposited in escrow with a bank or trust company either located in the state of Tennessee or regulated by a federal entity to provide for the payment of the outstanding obligations and to pay any expenses incurred in connection with the refunding, and may also be used to pay interest on the revenue refunding bonds prior to the retirement of the outstanding obligations.

(b) Money in any such escrow fund may be invested in:

(1) Direct obligations of, or obligations, the principal of and interest on which are guaranteed by the United States;

(2) Obligations of any agency or instrumentality of the United States;

(3) Certificates of deposit issued by a bank or trust company located in the state of Tennessee; provided, that such certificates shall be secured by a pledge of any of the obligations referred to in subdivisions (b)(1) and (2) having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates of deposit so secured; or

(4) Obligations which are rated in either of the top two (2) highest rated categories by a nationally recognized rating agency of such obligations and whose interest income is exempt from taxation by the United States, which are direct and general obligations of the state or a political subdivision thereof or obligations guaranteed by the state, to the payment of the principal of and interest on which the full faith and credit of the state are pledged or obligations of any other state or political subdivision or instrumentality thereof; provided, that approval of the comptroller of the treasury or the comptroller's designee is first obtained.

(c) The bank or trust company holding the proceeds of such revenue refunding bonds in escrow shall deliver to the local government official designated by law as custodian of local government funds, a copy of the document evidencing each transaction relating to the escrow fund, or a report thereof, as each transaction occurs. On or before August 1 of each year, a report of the financial condition of the escrow fund as of June 30 of that year and an operating statement for the escrow fund for the year ending June 30 of such year shall be delivered to the custodian. However, at the discretion of the escrow agent, the report of the financial condition of the escrow fund may be made on a more frequent basis. Nothing herein shall be construed as a limitation on the duration of any deposit in escrow for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.



§ 9-21-1013 - Powers to secure and to covenant as to revenue refunding bonds.

In order to secure the payment of the principal of and interest on revenue refunding bonds issued pursuant to this part and part 1 of this chapter, and the payment of the obligations of any local government under any interest rate agreement authorized by this part, including its obligation for termination or other non-periodic payments, or in connection with such bonds or interest rate agreements, any local government has the power as to such bonds or interest rate agreements to:

(1) Pledge all or any part of the fees, rents, tolls, or other charges received or receivable by the local government from any enterprise or enterprises then existing or thereafter to be constructed, including any revenues derived or to be derived by a local government from a lease, agreement or contract with any other local government, local government instrumentality, the state, or a state or federal agency for the use of or in connection with such enterprise or enterprises, to the punctual payment of the principal of and interest on bonds issued to finance such enterprise or enterprises, or any other enterprise or enterprises, and the payment of the obligations of any local government under any interest rate agreement authorized by this part, and covenant against thereafter pledging any such fees, rents, tolls, or charges to any other bonds or any other obligations of the local government;

(2) Covenant as to the fees, rents or tolls to be charged in connection with any enterprise or enterprises, covenant that provisions will be made for the retirement of the outstanding obligations from the proceeds of the revenue refunding bonds being issued, and covenant as to any other use and disposition to be made of the proceeds thereof, and enter into appropriate agreements with any other local government, local government instrumentality, the state, or a state or federal agency for such purpose with respect to an enterprise which is to be owned or leased by a local government or local government instrumentality;

(3) Provide for the terms, forms, registration, exchange, execution and authentication of the revenue refunding bonds in a manner not inconsistent with this part and part 1 of this chapter;

(4) Covenant as to the use and disposition of the proceeds from the sale of the revenue refunding bonds in a manner not inconsistent with this part and part 1 of this chapter;

(5) Covenant as to limitations on the issuance of additional obligations to finance the improving of the enterprise and on the lien thereof;

(6) Covenant as to the amount and kind of insurance to be maintained on the enterprise, and the use and disposition of insurance moneys;

(7) Covenant as to the transfer from the general funds of the local government to the account or accounts of the enterprise, an amount equal to the cost of furnishing the local government or any of its departments, boards or agencies with the services, facilities, and commodities of the enterprise;

(8) Covenant as to the operation and maintenance of the enterprise;

(9) Covenant to set aside or pay over reserves and sinking funds for the revenue refunding bonds and as to the disposition thereof;

(10) Redeem the revenue refunding bonds, and covenant for their redemption and provide the terms and conditions thereof;

(11) Covenant as to its books of account, as to the inspection and audit thereof, and as to the accounting methods; provided, that an audit of the books and accounts of the local government shall be made at least annually in accordance with §§ 4-3-304 and 6-56-105. All audits shall be performed in accordance with the standards established by the comptroller of the treasury;

(12) Covenant and prescribe as to what occurrences shall constitute "events of default" and the terms and conditions upon which any or all of the revenue refunding bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(13) Covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition or obligation;

(14) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties;

(15) Make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure the revenue refunding bonds, or in the discretion of the governing body, to make the revenue refunding bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein; it being the purpose hereof to give the local government power to do all things in the issuance of the revenue refunding bonds and for their security that may be consistent with the Constitution of Tennessee;

(16) Pledge all or any part of the then unpledged rates, fees, rents or other charges to be received from its waterworks system to the punctual payment of the principal of and interest on any sewer bonds for the construction of facilities for the collection, treatment and disposal of sewage and waste matter, including all property, real and personal, appurtenant thereto or in connection therewith, which pledge may be in addition to a pledge of rates, fees, rents and charges received or receivable from any sewer system then existing or to be constructed;

(17) Covenant that it will fix, levy and collect fees, rents, tolls or other charges for the privilege of parking motor vehicles in the space immediately adjacent to any parking meter which, in its discretion, it may install and operate and maintain beside specified portions of the public streets;

(18) Covenant that the costs of operating and maintaining parking facilities payable from the revenues of such parking facilities shall not include all or any part of the salaries of police officers employed in the enforcement of on-street parking regulations;

(19) Vest in a trustee or trustees powers and duties, including the right to enforce any covenants made to secure, or to pay, the revenue refunding bonds, limitations on liabilities, and the terms and conditions upon which the holders of the revenue refunding bonds or any portion or percentage of them may enforce any covenants thereunder or duties imposed thereby;

(20) Prescribe a procedure by which the terms of any resolution authorizing revenue refunding bonds, or any other contract with bondholders, including, but not limited to, an indenture of trust or similar instrument, may be amended or abrogated and as to the amount of revenue refunding bonds, the holders of which must consent thereto and the manner in which such consent must be given;

(21) Confer upon the holders of the revenue refunding bonds all rights, powers and remedies which the holders would be entitled to if they were the owners and had possession of the obligations being refunded including, but not limited to, the preservation of the lien of such obligations without extinguishment, impairment or diminution. If this additional security is pledged, then each revenue refunding bond shall contain a recital to the effect that the holder thereof has been granted this additional security; and

(22) Covenant and provide for the discharge and satisfaction and defeasance of all or any part of revenue refunding bonds and the indebtedness evidenced thereby.



§ 9-21-1014 - Revenue refunding bonds of the same issue shall be equally and ratably secured.

All revenue refunding bonds of the same issue shall be equally and ratably secured, without priority by reason of number, date of bonds, date of sale, date of execution or of delivery, by a lien upon the revenues of the enterprise, the revenues of which are pledged to the payment of such bonds, in accordance with this part and the resolution authorizing the issuance of the revenue refunding bonds.



§ 9-21-1015 - Rates prescribed sufficient to produce sufficient revenues.

The governing body of a local government issuing revenue refunding bonds pursuant to this part and part 1 of this chapter shall prescribe and collect reasonable rates, fees or charges for the services, facilities and commodities of the enterprise, and shall revise such rates, fees or charges from time to time whenever necessary so that the enterprise shall be and always remain self-supporting. The rates, fees or charges prescribed shall be at least sufficient to produce revenue to:

(1) Provide for all expenses of operation and maintenance of the enterprise, including reasonable reserves therefor; and

(2) Pay when due all bonds and interest thereon, for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reasonable reserves therefor.



§ 9-21-1016 - Recourse restricted to revenues.

(a) No recourse shall be had for the payment of the revenue refunding bonds, or interest thereon, or any part thereof, against the general funds of any local government, nor shall the credit or taxing power of any local government be deemed to be pledged to the payment of the revenue refunding bonds.

(b) The revenue refunding bonds, and interest thereon, shall not be a debt of the local government, nor a charge, lien or encumbrance, legal or equitable, upon any property of the local government or upon any income, receipts or revenues of the local government other than the revenues that shall have been pledged to the payment of the revenue refunding bonds. Every revenue refunding bond shall recite in substance that the bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that the local government is under no obligation to pay the same, except from such revenues.



§ 9-21-1017 - Remedies of revenue refunding bondholders.

Any holder of revenue refunding bonds issued pursuant to this part and part 1 of this chapter shall have all rights provided to the holders of revenue bonds in §§ 9-21-310, 9-21-311 and 9-21-316. If a receiver is appointed for an enterprise pursuant to those provisions, then the powers and duties of the receiver shall be governed by §§ 9-21-312 -- 9-21-315.






Part 11 - Health Care Revenue Anticipation Notes

§ 9-21-1101 - Authorization, security, and retirement of health care revenue anticipation notes.

The governing body of a local government operating a nursing home is authorized to issue health care revenue anticipation notes under this part and part 1 of this chapter for the purpose of providing funds to be transferred to the state pursuant to an approved intergovernmental transfer agreement between the state and the local government. The principal amount of the notes shall not exceed an amount as determined by the commissioner of finance and administration, as specified in the intergovernmental transfer agreement. The sale of the notes shall first be approved by the comptroller of the treasury or the comptroller's designee. Such notes and any interest thereon shall be secured solely by the payments by the state to the local government pursuant to the intergovernmental transfer agreement, and any payments received from the state by the local government shall immediately be applied to the retirement of any health care revenue anticipation notes issued for such purpose, together with any interest accruing thereon, with any remainder being used in such manner as determined by the governing body of the local government.



§ 9-21-1102 - Terms of health care revenue anticipation notes.

Health care revenue anticipation notes shall be sold at not less than par value plus accrued interest. Health care revenue anticipation notes may be sold in one (1) or more series, may bear such date or dates, may bear interest at such rate or rates, which may vary from time to time, may be payable at such time or times, may be in such denomination or denominations, may be in such form, either coupon or registered, may be payable at such place or places, may be executed in such manner, may be payable in such medium of payment, may be subject to such terms of redemption, without a premium, all as may be provided by resolution of the governing body of the local government. The notes shall mature no later than thirty (30) days from the date of issuance.



§ 9-21-1103 - Method of sale of health care revenue anticipation notes.

Health care revenue anticipation notes may be sold in such manner either at a competitive public sale or at a private negotiated sale as the governing body of the local government may direct.



§ 9-21-1104 - Interfund loans.

Local governments are hereby authorized to make interfund loans in accordance with procedures for issuance of notes under this part.









Chapter 22 - Public Pledges and Liens

§ 9-22-101 - Short title.

This chapter shall be known and may be cited as the "Perfection, Priority and Enforcement of Public Pledges and Liens Act."



§ 9-22-102 - Intent.

It is the intent and purpose of this chapter to clarify the statutory framework governing the perfection, priority and enforcement of pledges and liens made or granted in connection with the issuance of public obligations, and to preserve the customary practices with respect to these matters that have developed in the state of Tennessee among issuers and purchasers of public obligations. This chapter provides a uniform and comprehensive statutory framework governing the perfection, priority and enforcement of pledges and liens created by certain state and local governments, governmental entities, agencies and instrumentalities in connection with their issuance of debt obligations, and specifies the extent to which the perfection, priority and enforcement of such pledges and liens are excluded from title 47, chapter 9. If any statute of this state, other than title 47, chapter 9, imposes or authorizes a pledge or lien relating to any public obligations, then that statute, any official action entered into or adopted pursuant thereto, and this chapter, to the extent not in conflict with the foregoing, shall in all respects govern the creation, perfection, priority and enforcement of such pledges and liens, and title 47, chapter 9, shall not govern such matters.



§ 9-22-103 - Chapter definitions.

In this chapter:

(1) Except as provided in the following sentence, the term "collateral" means any revenues, operating income, fees, rents, tolls or other charges received or receivable by an issuer from any public works project or otherwise, rights to payment and other rights under agreements, rights to and receipts of tax collections and revenues, rights to and receipts of grants or contributions, any funds, moneys or accounts, and any other personal property that an issuer is authorized to pledge to or grant a lien on to secure the payment of a public obligation, excluding any "goods," as such term is defined in § 47-9-102(a). In the case of public corporations incorporated under title 7, chapter 82 or chapter 86, the term "collateral" includes, in addition to the foregoing, all other property, real and personal, including "goods," as such term is defined in § 47-9-102(a), comprising the systems owned and operated by such corporations;

(2) "Interest rate agreement" means an interest rate swap or exchange agreement, an agreement establishing interest rate floors or ceilings, or both, and other interest rate hedging agreements that an issuer is authorized by statute to enter into;

(3) "Issuer" means the state of Tennessee, authorities and agencies of the state of Tennessee and all political subdivisions and public instrumentalities of the state of Tennessee, including, without limitation: cities; towns; metropolitan governments; counties; authorities; districts; public corporations; authorities, agencies and instrumentalities of the foregoing; and other public entities. Notwithstanding the foregoing, for purposes of this chapter, the term "issuer" shall not include public corporations incorporated under title 7, chapter 53, or title 48, chapter 101, part 3;

(4) "Official actions" means the actions, by statute, order, ordinance, charter, resolution, contract or other authorized means, by which an issuer provides for issuance of a public obligation; and

(5) "Public obligation" means:

(A) An agreement of an issuer to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money, a lease, an installment purchase agreement or otherwise, and includes a share, participation or other interest in any such agreement; and

(B) An agreement of an issuer to make payments, including termination or other non-periodic payments, pursuant to an interest rate agreement.



§ 9-22-104 - Perfection of pledges or liens.

The grant of a pledge or the creation of a lien on collateral by an issuer, which grant or creation is otherwise authorized under Tennessee law, shall be valid and binding from the time that the pledge or lien is created or granted and shall inure to the benefit of the holder or holders of the public obligations with respect to which such pledge or lien was created or granted until the payment in full of the principal thereof and premium and interest thereon, and neither the official action nor any other instrument granting, creating, or giving notice of the pledge or lien need be publicly filed or recorded to preserve, protect or perfect the validity or priority of such pledge or lien.



§ 9-22-105 - Priority of pledges or liens.

(a) Public obligations evidenced by multiple bonds, notes, certificates or other instruments of the same issue shall be equally and ratably secured, without priority by reason of number, date, date of sale, date of execution or date of delivery, by any pledge or lien created or granted on collateral to secure the payment thereof, unless otherwise provided by the official action authorizing such public obligations.

(b) Any pledge or lien on collateral created or granted by an issuer shall be junior in priority to pledges, liens and other security interests created or granted prior to the date such pledge or lien is created or granted; provided, that an official action may provide for the issuance of additional public obligations on a parity with, or senior to, the public obligations authorized thereby.



§ 9-22-106 - Enforcement of pledges or liens.

The manner in which the holder or holders of public obligations may enforce the pledge or lien created by an issuer with respect thereto shall be governed by Tennessee law authorizing the creation of such pledge or lien, and, subject to such provisions of Tennessee law, the terms of the official action authorizing such public obligations.



§ 9-22-107 - Impairment of contract.

Nothing in this chapter shall be deemed in any way to alter the terms of any agreements made with the holders of any public obligations of an issuer or to authorize an issuer to alter the terms of any such public obligations, or to impair, or to authorize any issuer to impair, the rights and remedies of any creditors of any issuer.



§ 9-22-108 - Supplementary nature.

This chapter shall be in addition to and supplemental to all other laws of Tennessee; provided, that wherever the application of the provisions of this chapter conflict with the application of such other provisions, such other provisions shall prevail.






Chapter 23 - Uniformity in Tax Increment Financing Act of 2012

§ 9-23-101 - Short title.

This chapter shall be known and may be cited as the "Uniformity in Tax Increment Financing Act of 2012."



§ 9-23-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Base taxes" means the property taxes, if any, that were levied by a taxing agency and payable with respect to the property within a plan area (other than any portion of such taxes that is a debt service amount) for the year prior to the date the plan was approved;

(2) (A) "Best interest of the state" for purposes of approving payment or expenditure of funds, or financing the cost of a privately-owned project with tax increment revenues, means the project would not have occurred but for the payment, expenditure or financing;

(B) For purposes of an extended plan term, "best interest of the state" means an extended plan term or term extension is reasonably required for plan completion;

(3) "Chief financial officer" with respect to a taxing agency means the officer or employee of a taxing agency that is responsible for overseeing the budget and finances of such taxing agency or such other officer or employee as may be designated by the taxing agency for purposes of this chapter;

(4) "Community redevelopment agency" means a community redevelopment agency created by or designated pursuant to the CRA Act;

(5) "Commissioner" means the commissioner of economic and community development;

(6) "Comptroller" means the comptroller of the treasury;

(7) "CRA Act" means the Community Redevelopment Act of 1998, as amended, being 1998 Public Chapter No. 987, which act has not been codified;

(8) "Dedicated taxes" means that portion of property taxes, if any, designated by a taxing agency to pay debt service on the taxing agency's debt;

(9) "Governing body" means the board or body in which the general legislative powers of a municipality or taxing agency are vested;

(10) "Housing authority" means a housing authority organized in accordance with title 13, chapter 20, or any public entity exercising the redevelopment powers of a housing authority pursuant to such chapter;

(11) "Industrial development corporation" means any industrial development corporation organized pursuant to title 7, chapter 53;

(12) "Municipality" means any county, metropolitan government or incorporated city or town in this state;

(13) "Plan" means a redevelopment plan approved pursuant to title 13, chapter 20, an economic impact plan approved pursuant to title 7, chapter 53, or a community redevelopment plan approved pursuant to the CRA Act;

(14) "Plan area" means the area identified in any plan as being subject to such plan;

(15) "Public infrastructure" shall mean roads, streets, publicly-owned or privately-owned parking lots, facilities or garages, traffic signals, sidewalks or other public improvements that are available for public use, utility improvements and storm water and drainage improvements, whether or not located on public property or a publicly-dedicated easement, that are necessary or desirable, as determined by the tax increment agency;

(16) "Tax increment agency" means a housing authority, industrial development corporation and/or community redevelopment agency;

(17) "Tax increment revenues" means incremental property tax revenues to be allocated by a taxing agency to a tax increment agency pursuant to a tax increment statute and this chapter;

(18) "Tax increment statutes" means title 7, chapter 53, title 13, chapter 20 and the CRA Act; and

(19) "Taxing agency" means any county, city, town, metropolitan government or other public entity that levies property taxes on property within a plan area and that has approved the plan.



§ 9-23-103 - Division of property taxes levied upon property located within area subject to plan.

(a) Notwithstanding any tax increment statute to the contrary, the property taxes levied upon property located within the area subject to a plan shall be divided as follows:

(1) Base taxes and dedicated taxes shall be allocated to and shall be paid, as provided in this chapter, to the respective taxing agencies as taxes levied by such taxing agencies on all other property are paid; provided, that in any year in which the taxes on any property are less than the base and dedicated taxes, there shall be allocated and paid to the respective taxing agencies only those taxes actually imposed and collected; and provided further, that, in any year or years in which the base tax would be diminished solely due to a rate reduction under title 67, chapter 5, part 17, the base tax shall nevertheless be established at the amount originally determined; and

(2) Subject to specific constraints in this chapter, any excess of taxes levied by a participating tax agency, over the base and dedicated taxes, shall be allocated to and shall be paid to the tax increment agency as provided in the relevant tax increment statute to be applied or reserved for the purposes permitted by such statute and this chapter; provided, that:

(A) A portion of the excess taxes may be allocated for administrative purposes as provided in this part; and

(B) Excess taxes beyond amounts necessary to fund or reserve for eligible expenditures under the applicable tax increment statute, may be applied to principal and interest of debt incurred to finance such eligible expenditures, or shall revert to the taxing agency general fund.

(b) Notwithstanding subsection (a) or the tax increment statutes to the contrary, any plan may allocate an amount greater than the base and dedicated taxes to any taxing agency that levied the taxes.

(c) If the area subject to a plan has, at any time, multiple parcels of property, a plan may provide that the base and dedicated taxes shall be calculated on an aggregate basis or on the basis of each parcel within the area subject to the plan. If such amounts are calculated on an aggregate basis, a taxing agency shall not be required to allocate any payments of tax increment revenues to the tax increment agency until the taxing agency has collected an amount equal to the base and dedicated taxes with respect to all parcels within the area subject to the plan.

(d) For purposes of allocating tax increment revenues hereunder, a plan may authorize a tax increment agency to separately group one (1) or more parcels within a plan area for purposes of calculating and allocating the tax increment revenues hereunder, and in such cases, the allocation of tax increment revenues shall be calculated and made based upon each such parcel or group of parcels, and not the entire area subject to the plan. Any plan may also provide for and/or permit the allocation of tax increment revenues with respect to any parcel or group of parcels within a plan area to begin in different years in order to match tax increment revenues with the purposes for which such revenues will be applied as determined by the tax increment agency.

(e) A plan may provide the date or dates in each year that each taxing agency shall be required to allocate tax increment revenues to the tax increment agency; and if a plan does not provide the dates for such allocations, tax increment revenues shall be allocated and distributed to each taxing agency no later than March 31 in each year with respect to taxes collected with respect to the prior tax year. Unless a plan provides to the contrary or the taxing agency and tax increment agency otherwise agree, tax increment revenues that are payable with respect to delinquent taxes shall be paid to the tax increment agency within thirty (30) days of receipt by the taxing agency. Partial payments collected prior to the delinquency date shall be allocated first to base and dedicated taxes.

(f) Unless a taxing agency and tax increment agency agree otherwise or a plan provides otherwise, a taxing agency shall pay to the tax increment agency with the payment of any tax increment revenues that are realized from delinquent tax payments, a pro-rata share of the interest on such delinquent taxes based upon the portion of the interest on the delinquent taxes that is attributable to such tax increment revenues.

(g) If the debt service amount has not been established by the governing body of the taxing agency, the debt service amount can be established by a certificate of the chief financial officer of the taxing agency designating such amount with respect to each tax year.



§ 9-23-104 - Time limitations on allocations.

Notwithstanding any tax increment statute or any plan to the contrary, no allocation of tax increment revenues shall be made with respect to any property for a period of more than twenty (20) years in the case of an economic impact plan, or thirty (30) years in the case of a redevelopment plan or community redevelopment plan as defined in § 9-23-102, unless both the commissioner and the comptroller have made a written determination that a longer period is in the best interest of the state. If the written determination approving or declining the longer term is not rendered within thirty (30) days, the longer term is deemed approved.



§ 9-23-105 - Administrative expenses.

Notwithstanding any tax increment statute to the contrary, any plan may provide that a total of up to five percent (5%) of incremental tax revenues may be set aside for administrative expenses, including expenses incurred by the tax increment agency and tax agency administrative offices (assessor of property and/or trustee or other tax collecting official) in administering the plan, and including a reasonable allocation of overhead expenses.



§ 9-23-106 - Preparation and submission of redevelopment plan information.

(a) After the approval by each applicable taxing agency of a plan, the applicable tax increment agency shall transmit to the appropriate assessor of property for each taxing agency and the chief financial officer of each taxing agency a copy of the description of all property within the area subject to the plan (including parcel numbers with respect to real property), a copy of each resolution of each taxing agency approving the plan and the base tax amount with respect to all property subject to the plan.

(b) Each tax increment agency shall also file a copy of the information described in subsection (a) with the comptroller and shall file with the comptroller an annual statement of all tax increment revenues allocated to the tax increment agency with respect to each plan.



§ 9-23-107 - Policies and procedures.

Any taxing agency and tax increment agency may agree upon, approve and amend policies and procedures for allocating and calculating tax increment revenues and implementing this chapter and the applicable tax increment statute; provided, however, such policies and procedures shall not conflict with this chapter or any tax increment statute.



§ 9-23-108 - Application of proceeds.

Notwithstanding any provision of title 7, chapter 53 to the contrary, the proceeds of tax increment revenues payable to an industrial development corporation shall only be applied to pay public infrastructure costs, the costs of acquisition of a project site, the cost of improvements to a project site, including, but not limited to, demolition, clearing, grading, utility connections to public or private utilities, buildings constructed on a project site, equipment located on a project site, architects and engineering costs for the design of any improvements to a project site, access drives on a project site, landscaping for a project site, and stormwater facilities on a project site, the costs of issuance of bonds or notes relating to the foregoing costs or debt service related to the foregoing costs; provided, however, and other than for land, improvements, or equipment utilized for public infrastructure, that such revenues may be used for privately-owned land, improvements, or equipment, or for other purposes authorized by title 7, chapter 53, but not specified above, only if both the commissioner and the comptroller have made a written determination that the use of tax increment revenues for such purposes is in the best interest of the state. A request for this determination shall be in writing, and if the written determination approving or rejecting the proposed use is not rendered within thirty (30) days, the use is deemed approved.









Title 10 - Public Libraries, Archives And Records

Chapter 1 - State Library System

Part 1 - General Provisions

§ 10-1-101 - Division of public libraries and archives.

A division of public libraries and archives is hereby created within, and administratively attached to, the office of the secretary of state. The authority, powers, and duties formerly vested by law in the commissioner of education shall be vested in the secretary of state and are to be administered through and by the division of public libraries and archives. The division shall have transferred and attached to it:

(1) The office of state historian; and

(2) All historical and memorial commissions and associations created by act of the general assembly and expending public funds, for purposes of administration, except the Tennessee historical commission.



§ 10-1-103 - Components of state library system.

The state library system shall consist of the existing state library, archives, regional library for the blind and physically handicapped and library extension properties and services, and such other properties and services as may from time to time be assigned to the division of public libraries and archives, excluding the law library of the state, which functions under the direction of the supreme court.



§ 10-1-104 - Functions of the secretary of state, acting through the division of public libraries and archives.

(a) The functions of the secretary of state, acting through the division of public libraries and archives, shall specifically include the following:

(1) The collection and preservation of archival material and materials of historical, documentary and reference value, and literary works or printed matter that may be considered by the division of special interest to the citizenship of this state;

(2) The distribution and exchange of publications of the state that may become available from time to time;

(3) The collection and distribution of reference material to state officials and employees and public agencies that may be entitled to the reference material;

(4) The encouragement of library development throughout the state by means of advice, guidance, and library extension services, in the course of which the division is empowered to enter into local, regional or interstate contracts with competent agencies in the furtherance of library services. The contracts are subject to the prior approval by the secretary of state; and

(5) Other functions that may be designated and authorized from time to time or that may properly belong to the administration of an up-to-date library and archives for the state.

(b) The enumeration of the specific items in subsection (a) shall not be deemed to exclude any other activities that the division may think proper to be handled by it and by the state librarian and archivist.

(c) (1) The secretary of state is authorized to contract with the library board of a public library of any county or city for the purpose of establishing and funding library positions for the local public library. The secretary of state shall establish the minimum qualifications for eligibility and the minimum salary schedule for the positions. The secretary of state shall establish the matching formula of state and local funds to be used in the funding of the positions for which a contract is made.

(2) Any local legislative body that appropriates funds for its library system shall approve any contract established under this section before the contract may take effect.



§ 10-1-105 - Administration of system -- Custody of properties -- Policies, rules and regulations regarding governance and use.

The secretary of state, acting through the division of public libraries and archives, shall be responsible for the proper administration of this chapter, and shall establish policies to govern the administration of the state library system. The division shall have custody of and be responsible for the properties of the state library system, including properties that may be assigned to it in the future. The secretary of state is authorized to establish policies, rules, and regulations that may be necessary to govern the use of the properties and the use and disposition of materials under the secretary's jurisdiction, including the circulation of books from the library.



§ 10-1-106 - Development of program -- Budget.

The secretary of state shall develop a state library program calculated to meet the needs of the state and the requirements of its citizens for such services. The secretary of state shall annually prepare and submit to the governor and to the general assembly a budget consistent with such program and shall operate the state library system within the financial resources available. The secretary of state shall take appropriate action each year to encourage adoption of the budget proposal.



§ 10-1-107 - Personnel -- Funds for training and education.

(a) The secretary of state has the authority to create positions necessary to effectively carry on library programs. The secretary of state is authorized to make appointments or dismissals to positions deemed necessary to conduct the affairs of the library program.

(b) The secretary of state is authorized to expend funds for the special training and formal education of library personnel; provided, that the personnel shall agree to work in the state library system for at least two (2) years after the completion of the training and education.



§ 10-1-108 - Cooperation with other agencies -- Legislative intent -- Construction.

The secretary of state has the authority to call upon other state agencies for information, publications and related material needed to discharge the secretary's duties, and may confer and cooperate with other agencies, whether federal, state or local, in order to more effectively carry out the program. It is the legislative intent that this chapter shall be broadly construed and applied in the interest of making the state library function to the best advantage of the citizenship of the state.



§ 10-1-109 - Administering funds and materials.

The secretary of state is authorized to accept and administer funds or material made available for library, archival and historical purposes from public or private sources either by grant, bequest, donation or otherwise, and this may include any available grants from the federal government or cooperation with the federal government in the advancement of library activities when agreements to that effect are approved.



§ 10-1-110 - Physically handicapped -- Blind.

The secretary of state is authorized to:

(1) Cooperate with the division for the blind and physically handicapped in the library of congress in planning and conducting a program of bringing free reading materials and related services and other library services to blind and physically handicapped residents of the state;

(2) Establish and implement eligibility and certification standards and rules and regulations for these services;

(3) Produce and distribute, and contract with competent organizations and agencies for the production and distribution of reading materials, and related library services, in the conduct of this program;

(4) Cooperate in making sound reproduction equipment and other reading equipment available to the blind and physically handicapped persons; and

(5) Establish and maintain local or regional centers as the library of congress may designate for the loan of reading materials, reproducers and other library materials to eligible readers in the state; provided, that nothing in this section shall be construed to interfere with or supersede the rules and regulations of the library of congress in the loan of library materials and reading equipment for blind and physically handicapped persons.



§ 10-1-111 - Black history.

(a) The secretary of state, acting upon the recommendation of the state librarian and archivist, is hereby authorized to contract with the Beck Cultural Exchange Center, Knoxville, for the appropriate deposit, display, and/or preservation at the center of such:

(1) Archival material;

(2) Historical, documentary, and reference materials; and

(3) Literary works or printed matters;

as may be mutually deemed by the secretary of state and by the center to be of special interest to the black citizens of Tennessee.

(b) The terms of any such contract shall ensure that adequate steps are undertaken to protect and preserve all such items for the benefit of future Tennesseans.



§ 10-1-112 - Northeast Tennessee public library.

(a) There is hereby established, as part of the state's multi-county regional library system, the Northeast Tennessee public library, to be operated and administered by the Holston River regional library board.

(b) The mission of the Northeast Tennessee public library shall be to provide legislative information and to develop and implement a communications network for the benefit of the citizens of the Holston River region, which includes the Northeast Tennessee counties of Cocke, Hawkins, Hamblen, Hancock, Sullivan, Washington, Carter, Greene, Unicoi and Johnson.

(c) The physical site and facilities for the Northeast Tennessee public library shall be as provided for by the Holston River regional library board, with the approval of the secretary of state. However, the physical site and facilities of such library shall be located in one (1) or more of the ten (10) counties of the Holston River region.

(d) The Northeast Tennessee public library shall otherwise be operated and administered in accordance with chapter 5 of this title.

(e) The secretary of state is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 2 - State Librarian and Archivist

§ 10-1-201 - Appointment -- Duties and powers.

A state librarian and archivist shall be appointed by the secretary of state. The person appointed as librarian and archivist shall be appointed without regard to political affiliation or place of previous residence. The state librarian and archivist shall serve as chief administrative officer of the state library system and shall be responsible to the secretary of state.



§ 10-1-202 - Authority to employ special consultants.

Upon recommendation of the state librarian and archivist, the secretary of state, within the limitation of funds available, may engage the services of special consultants who are qualified in particular fields of library or archival administration to make special investigations, studies and reports looking to the proper development of methods and procedures by means of which the state library service may be strengthened, extended or made more efficient.



§ 10-1-203 - Preservation of records of soldiers and sailors serving in World War I.

The compilation of the records of the soldiers and sailors who served in World War I by enlistment from the state of Tennessee, compiled by Mrs. Rutledge Smith of Nashville, and a committee working under Mrs. Smith's supervision, consisting of separate volumes for each county, are declared to be public records of the state, and shall be carefully preserved by the state librarian and archivist as a part of the official records of this state, and copies thereof, duly certified by the state librarian and archivist, shall be receivable in evidence in all courts of competent jurisdiction in this state as to the truth of the facts therein recited.



§ 10-1-204 - Federal funds for library programs.

The secretary of state is authorized and empowered to make agreements with the United States and its agencies in regard to the administration of library programs, and to accept federal funds upon such terms and conditions as may be required by act of congress or rules and regulations issued in accordance with such act; provided, that state funds shall not be obligated for participation in any federal program unless the same are paid from current appropriations or operating funds. If required, the state treasurer shall give receipt for such funds, make a special bond for the same, or keep special accounts of such funds. At the end of this or succeeding bienniums, such funds shall not become a part of the state's general fund but shall be expended only for such library purposes as may have been agreed upon.






Part 3 - Tennessee Electronic Library

§ 10-1-301 - Created -- Authority -- Administration.

There is hereby created the Tennessee Electronic Library which shall be administered by the office of the secretary of state, division of Tennessee state library and archives, which has the authority to coordinate the delivery of electronic databases and other similar services to all libraries, both public and private, within Tennessee which desire to participate in the Tennessee electronic library. The office of the secretary of state, through the division of the state library and archives, has the authority to contract with vendors, for the purpose of purchasing services under state rules and regulations, to administer and facilitate the operation of the Tennessee Electronic Library. Notwithstanding the appropriation of funds, the costs of funding the project during the initial year of operation may be paid out of funds existing within the department of state.



§ 10-1-302 - Four integrated components.

The Tennessee Electronic Library, in close cooperation with Tennessee's libraries and other organizations interested in and supportive of expanding and promoting superior library services, shall be composed of four (4) integrated components:

(1) Subscriptions to commercial online products both through a free core database access package composed of products of general interest to all Tennesseans available to all libraries and other subscriptions of specific interest paid for by libraries participating in the Tennessee Electronic Library;

(2) Organization and technical support for start-up and ongoing services;

(3) Computing storage capacity; and

(4) Training for Tennessee librarians and library users.



§ 10-1-303 - Purpose -- Access to catalogues, databases, collections, etc.

The Tennessee Electronic Library may provide access to, but shall not be limited to:

(1) Available online catalogs of the holdings of participating libraries in Tennessee;

(2) Local produced databases of specialized collections in Tennessee; and

(3) Other holdings, collections, and subscriptions deemed appropriate by the participating libraries and agencies.



§ 10-1-304 - Qualifying participants.

Participants in the Tennessee Electronic Library shall be limited to Tennessee public and not-for-profit, academic and school libraries within Tennessee, and any agency of state government whose mission is to provide support services to public or educational libraries.



§ 10-1-305 - Design and implementation.

The design and implementation of the Tennessee Electronic Library shall include the following considerations:

(1) Close cooperation among all participating libraries and agencies;

(2) Use of related federal, state, local, and private sector expertise and funding as appropriate;

(3) A focus on participating library circumstances, opportunities, and solutions;

(4) Minimizing duplication of effort and maximizing cost-savings through centralized and coordinated support and purchasing;

(5) Emphasis on both statewide benefit as well as local benefit; and

(6) Specific goals for the effective and efficient use of technology in public libraries and school libraries to improve the services they provide to the public and to students.









Chapter 2 - Librarians--Examination and Certification

§ 10-2-101 - Librarian certificates issued by board of education.

The state board of education is authorized to issue certificates to librarians.



§ 10-2-102 - Standards, rules and practices for issuance adopted by board of education.

The state board of education shall set up standards and shall adopt rules and practices, by which these librarians' certificates are to be issued.



§ 10-2-103 - Librarians in public libraries certified by board of education.

The state board of education shall pass upon the qualifications of any person applying for the position of librarian or professional library assistant in any library supported wholly or in part from public funds or in any state-supported library agency.



§ 10-2-104 - Librarians -- Certificates required for appointment.

The governing boards of the libraries designated in § 10-2-103 shall be required to appoint to all vacant and new professional library positions falling under their respective jurisdictions only persons who prior to installation hold proper certificates as prescribed by the state board of education.



§ 10-2-105 - Professional librarians -- Certifications provided.

The state board of education shall provide for the certification of the following groups:

(1) All professional librarians and professional library assistants who are serving in libraries subject to this chapter; and

(2) Professional librarians and professional library assistants who are serving in libraries not designated above in § 10-2-103, including librarians in other than publicly supported libraries.



§ 10-2-106 - Certificates from other states -- Treatment.

The state board of education may evaluate certificates issued by the proper authorities of other states requiring the certification of librarians and may accept such certificates in lieu of corresponding certificates in this state, or may issue or cause to be issued certificates in this state, to such persons holding such certificates from other states.



§ 10-2-107 - Application for certificates -- Form -- Fee.

(a) The applications for library certificates under this chapter shall be made to the commissioner of education in such manner and form as the state board of education may specify.

(b) The fee specified by the state board of education shall accompany each application and shall be deposited with the state treasurer to the credit of the department of education.






Chapter 3 - Libraries in Counties, Cities and Towns

§ 10-3-101 - Establishment, maintenance and joint operation.

The legislative body of any county and/or the governing body of any incorporated city or town has the power to establish and maintain a free public library, or give support to any free public library already established therein, or contract with another library for library service for the use of the inhabitants of such county, city or town, or enter into contractual agreements with one (1) or more counties or cities for joint operation of a free public library.



§ 10-3-102 - Taxes -- Levy.

(a) Upon the decision of such county legislative body and/or city governing body to establish, maintain or support a free public library, or to contract with another library for library service, or to contract with one (1) or more counties or cities for joint operation of a free public library, it shall levy for the purpose a property tax, or shall use therefor funds raised by taxes for county or municipal purposes, such a library service being declared to be a county or municipal service.

(b) If a portion of a county is already taxed for maintenance of a free public library, the county legislative body is empowered to levy a tax for a free library on all the property in the county, or the county legislative body may levy a tax on only the property of such portion of the county as is not already taxed for maintenance of a free public library. If a general county-wide tax levy is made for this purpose, the county trustee shall keep the funds raised thereby separate and apart from all other tax funds coming into such county trustee's hands, and shall make quarterly distribution of the same between the county library board and the governing body of the free public library of the city or cities within the limits of the county on the basis of the population enumerated by the most recent federal census. Subject to the preceding sentence, funds raised under §§ 10-3-101 -- 10-3-108 may be contributed toward the maintenance of any free public library maintained by a municipality in such county as provided in § 10-3-101.



§ 10-3-103 - Library board -- Appointment -- Terms.

(a) (1) Except as provided in subdivision (a)(2), where a county legislative body and/or the governing body of a city or town, in lieu of giving support to a free public library already established, or of contracting with another library for library service, or of contracting with other counties and/or cities for joint operation of a free public library, establishes an independent free library of its own, it shall appoint a board of not less than seven (7) nor more than eleven (11) members. Not more than one (1) official each of the county or the city governing bodies shall serve on this board. The members shall serve without salary, at least three (3) for one (1) year, two (2) for two (2) years, and two (2) for three (3) years. If the board expands to more than seven (7) members as provided in this subdivision (a)(1), the additional members shall be appointed by the county legislative body and/or the governing body of a city or town to terms of one (1), two (2) or three (3) years. All successors shall serve for terms of three (3) years.

(2) In counties having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census, where a county legislative body and/or the governing body of a city or town, in lieu of giving support to a free public library already established, or of contracting with another library for library service, or of contracting with other counties and/or cities for joint operation of a free public library, establishes an independent free library of its own, it shall appoint a board of not less than seven (7) members nor more than nine (9) members. Not more than one (1) official each of the county and of the city governing bodies shall serve on this board. The members shall serve without salary, three (3) for one (1) year, two (2) for two (2) years, two (2) for three (3) years, and, if the board is expanded to more than seven (7) members as authorized in this subdivision (a)(2), those members shall be appointed for and serve terms of three (3) years. Their successors shall serve for terms of three (3) years. Not more than five (5) of the members on a board of seven (7) members, six (6) of the members on a board of eight (8) members, or seven (7) of the members on a board of nine (9) members shall be of the same sex.

(b) Where a county legislative body or city governing body elects to participate in joint operation of a public library maintained by the county and one (1) or more cities within the county, the library board responsible for administering such joint library shall be appointed by one (1) of the following methods:

(1) (A) Except as provided in subdivisions (b)(1)(B) and (C), a library board of seven (7) members may be appointed by the county legislative body and city governing bodies which are parties to the agreement, the number appointed by each to be determined according to the ratio of population in each participating city and in the county outside the city or cities, based on the most recent federal census; provided, that each shall appoint at least one (1) member. Terms of office, qualifications of members and powers and duties of the board shall be in accordance with §§ 10-3-101 -- 10-3-108;

(B) In counties having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census, a library board of not less than seven (7) members nor more than nine (9) members may be appointed by the county legislative body and city governing bodies which are parties to the agreement, the number appointed by each to be determined according to the ratio of population in each participating city and in the county outside the city or cities, based on the most recent federal census; provided, that each shall appoint at least one (1) member. Terms of office, qualifications of members and powers and duties of the board shall be in accordance with §§ 10-3-101 -- 10-3-108;

(C) If the public library is a joint operation, then the legislative body of the county or city that provides the funding for the operational costs of such public library, exclusive of funding for any capital costs, shall appoint the board of seven (7) members. This subdivision (b)(1)(C) shall apply to any county having a charter form of government and having a population of more than six hundred thousand (600,000), according to the 1990 federal census or subsequent federal census;

(2) A library board may be appointed in accordance with a contract as provided in § 5-1-113; and

(3) In accordance with a private act.

(c) Notwithstanding any other law to the contrary, in any county with a population not less than three hundred eighty-two thousand (382,000) nor more than three hundred eighty-three thousand (383,000), according to the 2000 federal decennial census or any subsequent federal census, and which has adopted a charter form of government in accordance with title 5, chapter 1, part 2, such county, by a two-thirds (2/3) majority vote of the membership of its legislative body, may vest supervisory authority over the public library system with the county mayor. The county mayor in such county shall exercise all powers which would otherwise be exercised by the county library board pursuant to § 10-3-104. A county library board shall be retained in such county in accordance with this section, but shall serve in an advisory capacity to the county mayor.



§ 10-3-104 - Powers and duties of library board.

The members of the library board shall organize by electing officers and adopting bylaws and regulations. The board has the power to direct all the affairs of the library, including appointment of a librarian who shall direct the internal affairs of the library, and such assistants or employees as may be necessary. It may make and enforce rules and regulations and establish branches of travel service at its discretion. It may expend funds for the special training and formal education of library personnel; provided, that such personnel shall agree to work in the library for at least two (2) years after completion of such training and education. It may receive donations, devises and bequests to be used by it directly for library purposes. It may hold and convey realty and personal property and negotiate leases for and on behalf of such library. The library board shall furnish to the state library agency such statistics and information as may be required, and shall make annual reports to the county legislative body and/or city governing body.



§ 10-3-105 - Borrowing money to acquire library buildings and equipment.

A county legislative body and/or city governing body has power to borrow money for the purchase of realty and the erection or purchase of suitable buildings for the library and its branches, and for their equipment. The title to such property may be vested in trust in the library board and its successors, which shall be responsible for disbursing bond proceeds as provided in § 10-3-106.



§ 10-3-106 - Tax funds held by county or city treasurer -- Disbursement -- Audit of accounts.

(a) All county and/or city tax funds for library purposes, raised by bonds or taxation, shall be held by the county or city treasurer separate from other funds.

(b) Such funds may be disbursed when drawn upon by vouchers or orders authenticated by two (2) officers of the library board.

(c) All library accounts of every character shall be audited annually by or under the county legislative body and/or city governing body.



§ 10-3-107 - Libraries free to inhabitants -- Extension of privileges to nonresidents.

Libraries so established or supported shall be free to the inhabitants. The board may extend the privileges and facilities of the library to persons residing outside the county or city upon such terms as it may deem proper.



§ 10-3-108 - Penalties for loss of or injury to library property.

The library board has the power to make and enforce rules providing penalties for loss of or injury to library property. Nothing in this chapter shall be construed to prohibit a library board from charging library users a reasonable fine for late-returned library materials and charging for special services including, but not limited to, the loan of equipment and the use of photocopiers.



§ 10-3-109 - Recreational facilities -- County library board in counties of less than 3,500 population.

A county library board, appointed and functioning in accordance with §§ 10-3-101 -- 10-3-108, in all counties of Tennessee having a population of less than three thousand five hundred (3,500), according to the federal census of 1960 or any subsequent federal census, has, in addition to all other authority given to it, the authority to conduct such recreational facilities, in conjunction with the public library, as it deems necessary and beneficial, either with or without charge to patrons thereof; provided, that any net proceeds from such recreational facilities be used solely for the capital improvement and operational expenses of the library and recreational facilities.



§ 10-3-110 - Title to property acquired -- Use of proceeds from activities.

The title to all property acquired by a library board operating under this chapter shall be taken in the name of the county for the use and benefit of the public library, and the proceeds from all activities conducted by the library board or from any disposition of its assets shall be taken in the name of the county for the use and benefit of the public library.



§ 10-3-111 - Financial report of operations.

Such library board shall furnish a report to the county legislative body, at its first meeting of each fiscal year, setting forth its capital and operational receipts and expenditures for the preceding fiscal year.






Chapter 4 - Law Libraries

§ 10-4-101 - State law library commission -- Membership -- Meetings -- Travel expenses.

There is created a state law library commission, composed of the chief justice of the supreme court, who shall serve as chair, the presiding judge of the court of appeals or such judge's designee, the presiding judge of the court of criminal appeals or such judge's designee, the administrative director of the courts, and one (1) other member from the supreme court to be elected by the membership of such court. The members of the commission shall hold at least one (1) meeting each year upon call of the chair, and they shall receive no compensation for their services as commissioners but they shall be reimbursed for their necessary travel expenses.



§ 10-4-102 - Powers and duties of commission.

The state law library commission has full control and supervision of the existing state law libraries at Nashville, Knoxville and Jackson. The commission's powers include, but are not limited to, the following:

(1) The power to employ necessary personnel, either full or part time, and to fix their compensation;

(2) The power to purchase or otherwise acquire books, furniture, supplies and all other necessary equipment, including the power to dispose of by sale, exchange, gift or otherwise, books and equipment, whenever in the judgment of the commission it is deemed advisable;

(3) The power to make and enforce all necessary rules and regulations for the management and operation of the libraries; and

(4) The power to exchange the Tennessee Reports, the Tennessee Appeals Reports, Acts, and codes for the reports, acts and codes of other jurisdictions, and the Tennessee Reports, the Tennessee Appeals Reports, Acts, and codes available for exchange under present and future laws shall be at the disposal of the commission for such purpose.



§ 10-4-103 - Expenditures within appropriation.

All expenditures made by the commission shall be within the limits of the amounts appropriated by the general assembly; provided, that the commission has the authority to allocate amounts necessary for the operation and maintenance of each library among the libraries as it deems to be in the best interest of each library, but within the limits of the entire appropriation.



§ 10-4-104 - Administrative director -- Duties.

The administrative director of the courts shall be the secretary of the commission. Such director shall prepare the minutes of the commission meetings and, under the direction and supervision of the commission, shall administer its finances, preparing the warrants for the payment of its obligations and recording all transactions in accordance with the laws and regulations governing state fiscal operations.






Chapter 5 - Regional Library Boards

Part 1 - General Provisions

§ 10-5-101 - Agreements to create regional boards -- Participation by counties and municipalities -- Appropriation of funds.

Two (2) or more counties that have qualified for participation in the state's multi-county regional library program and that have been recognized as a region by the secretary of state and have made the minimum local appropriation of funds that may now or hereafter be required by the secretary of state, are empowered and authorized to execute contracts with each other to create a regional library board to assist the secretary of state, acting through the division of public libraries and archives, in administering and controlling the regional library services within the region. Each county shall be represented by two (2) members of the regional library board. The contract shall be authorized by a resolution of the legislative body of the county desiring to participate and the county mayor shall execute the contract as authorized in the resolution, and the contract shall be attested by the county clerk. After the governing body of a county authorizes participation, municipalities within the county may participate in the regional library service so long as the county participates. A city in a county not participating in a region can, with approval by the secretary of state, join the state regional system as related to state purchasing contracts. The secretary of state shall assess fees, from participating cities, for any additional cost of services under the state contracts. Counties and municipalities may appropriate funds for this purpose. A single county that is large enough to constitute a region and has been so recognized by the secretary of state may also create a regional library board by executing a contract between the county and one (1) or more cities within the county. There shall be at least seven (7) board members apportioned among county and municipalities according to the ratio of population in each participating municipality and in the county outside the municipalities, based on the most recent federal census.



§ 10-5-102 - Members of regional board.

(a) At least one (1) member shall be elected by the legislative body of each county in a multi-county region for a term of three (3) years in accordance with the contract between the counties and as provided in § 10-5-101. In accordance with the contract between the counties and as provided in § 10-5-101, the governing body of any municipality which contributes as much as one fourth (1/4) of the public funds available for the operation of a joint city-county system may elect one (1) of the two (2) members representing that county for a term of three (3) years. If more than one (1) municipality is entitled to elect a member, these municipalities shall alternate in electing one (1) member for a three-year term.

(b) A member shall represent and reside in the county or municipality from which the member was elected. In the event that a member removes such member's residence from the county or municipality from which the member was elected, the member shall thereby vacate such member's office. In the event of any vacancy in office, a successor shall be elected for the unexpired term at the next meeting of the governing body of the county or city in which the vacancy occurred. Members shall be elected for no more than two (2) successive terms except upon prior approval of the state librarian and archivist. Every member of the regional library board who is not an active member of a county library board is hereby designated an ex officio member of such county board. A member of the regional library board may be an active member of a county library board.



§ 10-5-103 - Duties and functions -- Execution of contracts.

Each regional library board has the following duties and functions:

(1) Formulate recommendations and concur with the secretary of state in the appointment and/or removal of the chief administrative officer and the deputy chief administrative officer of the regional library program within its region;

(2) Formulate and submit to the secretary of state recommendations concerning the annual budget for the public library service within its region;

(3) Formulate and submit to the secretary of state recommendations on the long range plan and annual program for administering the public library service within its region; and

(4) Review the activities performed in carrying out the annual program and submit comments and recommendations to the secretary of state regarding such activities.



§ 10-5-104 - County and city appropriations -- Accounting -- Reports by regional board.

(a) The county legislative bodies and municipal governing bodies of counties and cities which have signed agreements for regional library services are authorized to make available to the secretary of state, acting through the division of public libraries and archives, such funds as may be deemed necessary to supplement the funds received by the regional library through state and federal resources. Such funds shall be expended only for the library service for which the county or city agreed in writing and for no other purpose.

(b) The regional library board, acting through the chief administrative officer of its regional library program, shall make a detailed report of receipts and disbursements of all funds at the first regular meeting of the legislative body of every participating county and the governing body of every participating city after the close of the state's fiscal year.



§ 10-5-105 - Personnel -- Applicable policies and regulations.

The chief administrative officer of each library program, acting under the direction of the secretary of state and within the limitation of funds available, may employ such personnel as may be necessary for administering the public library service within the region. Any individuals so employed shall be subject to personnel policies and regulations applicable to employees of the department of state, such as leave, compensation, classification and travel requests.



§ 10-5-106 - Donations -- Accounts -- Acquisition of books and equipment -- Lease of realty -- Discontinuance.

(a) The secretary of state, acting through the state librarian and archivist and the division of public libraries and archives, is authorized to accept donations and bequests on behalf of the regional library system. The department of state has the authority to establish or maintain regional library accounts with financial institutions for the deposit of funds from local government sources and other donated funds for the purpose of the acquisition of library books, materials, equipment and services upon request of the chief administrative officer of the respective regional library program subject to title 9, chapter 4, part 3, relative to departmental accounts.

(b) The secretary of state, acting through the division of public libraries and archives, may lease such real estate as may be necessary for library purposes. Any new lease entered into after July 1, 1999, shall be between the state of Tennessee and the lessor and shall contain a clause that its continuance shall be subject to necessary allotments from the secretary of state and the availability of other funds. The state of Tennessee shall honor the remaining terms of any lease for regional library space which is in effect on July 1, 1999.



§ 10-5-107 - Representation on boards not mandatory.

Representation on a regional library board shall not be considered or construed in any manner as mandatory upon the county by virtue of this chapter. The formation and creation of such boards shall not be construed as having any impact on chapter 3 of this title, relative to local library boards created by the governing body of a county, city or town.






Part 2 - Regional Library Employees

§ 10-5-201 - Transfer of regional library system employees to department of state -- Benefits and salaries.

(a) Notwithstanding any law to the contrary, upon July 1, 1999, all full-time employees of the regional library system shall be transferred to the department of state and shall become employees of the office of the secretary of state in the manner provided by § 8-30-102(a).

(b) Full-time employees of regional libraries transferred to the department of state shall be entitled to the same benefits enjoyed by other state employees, including retirement benefits, annual and sick leave, participation in any deferred compensation plan, eligibility for health and accident insurance, longevity pay, sick leave banks, bereavement leave, and all other such benefits.

(c) Full-time employees of regional libraries transferred to the department of state shall retain their salaries existing at the time of transfer. Notwithstanding any law to the contrary, any benefits of any kind for state employees that were provided to the employees of a regional library during their employment by the regional library are hereby approved, validated and ratified from the date such benefits were conferred or given to the employees by any department, agency or institution of higher education of the state.



§ 10-5-202 - Department of state employees who were previously regional employees -- Certification of entitlements.

(a) Notwithstanding any law to the contrary, any person currently employed by the department of state who was previously a regional employee shall be treated as a state employee as of the date of employment with the department of state and entitled to all benefits received by regional employees pursuant to this part.

(b) The personnel officer or appointing authority of the employee of the regional library shall be responsible for certifying entitlement to such sick leave, annual leave, and longevity credit to the department of state.



§ 10-5-203 - Existing leave balances, longevity and retirement credit -- Certification.

(a) Upon joining as an employee of the state of Tennessee, pursuant to this part, regional library employees shall immediately be credited with their existing leave balances, longevity and retirement credit based on their accumulated years of service as regional library employees.

(b) The personnel officer or appointing authority of the employee of the regional library is responsible for certifying the accumulated balances of sick leave, annual leave, and longevity credit to the department of state.



§ 10-5-204 - Status of regional library employees becoming employees of state -- Contributions -- Participation -- Retirement system benefits -- Credit for prior service.

Upon joining as employees of the state of Tennessee, regional library employees shall make the same contributions, participate in the same manner, and shall be eligible for the same benefits as state employees participating in the retirement system. Such employees shall be entitled to credit for such prior service with the regional library boards.



§ 10-5-205 - Admittance to state group insurance program.

Full-time regional library employees shall be admitted to the state group insurance program without proof of insurability.



§ 10-5-206 - "Full-time employee of a regional library board" defined.

For the purposes of this part, a full-time employee of a regional library board is one who has an annual schedule which includes at least one thousand six hundred (1,600) hours of employment.









Chapter 7 - Public Records

Part 1 - Preserving and Transcribing Records

§ 10-7-101 - "Records" construed.

"Records," as used in this part, shall be construed to mean any records of the county legislative body and common law, circuit, criminal, or chancery court, the register's books, the surveyor's and entry taker's book, and all other public records, required by law to be kept in the several courts of this state.



§ 10-7-102 - Books for register's office to be furnished by county.

The county legislative body, on demand of the register, shall procure for the register's office well-bound books for the purpose of registering therein such instruments of writing as are required by law to be registered, the cost of which shall be paid by the trustee of the county, on the warrant of the county mayor, which shall be issued on the register producing before the county mayor the receipt of the person from whom the books were purchased, and making affidavit that the register has paid, or is bound to pay, the sum specified in the receipt.



§ 10-7-103 - Records laid before county legislative body annually for examination.

The register of each county shall, once in every year, lay before the county legislative body all the records of the register's office for examination.



§ 10-7-104 - Mutilated records to be transcribed -- Incomplete copies.

When any record book or books of the register's office of any county have been damaged or mutilated by fire or otherwise, so that any part of the record in any book is destroyed, or mutilated, or is likely to become destroyed, or mutilated by continual use, the county legislative body of such county shall cause the same to be transcribed by the register, in a fair and legible hand, into a well-bound book or books, to be procured by the county legislative body, all such record books in the order of the dates of the original registration, marking at the top of each copy the original book and page or pages from which the transcript is made, so that no variation may appear between the pages of the transcript and those that were noted in the certificates on the original instruments; and, in all cases where the record of any word, part of word, sentence, part of sentence, or part of instrument, is destroyed, all that remains shall be copied, and the destroyed part indicated with asterisks.



§ 10-7-105 - Rebinding or copying books at expense of county.

It is the duty of all county registers to have the books of their offices copied when, in the judgment of the county legislative body, they are so worn or mutilated as to need rebinding or copying. The county legislative bodies shall make the necessary appropriations to defray the expenses of the same.



§ 10-7-106 - Transcript books to be collated and certified to by register and deputy register.

The copies made by the register shall be faithfully collated by the register and deputy register, both of whom shall, at the end of each book of transcript, by a joint certificate, certify that they have carefully collated the same with the original record book, and that it contains a full, true, and complete copy or transcript of the record in the original book; and in case any part of the original record is destroyed or mutilated so that the same cannot be ascertained, they shall add to their certificate the words, "so far as the same can be ascertained from its burned or mutilated condition," and the transcript shall be as effectual and valid to all intents and purposes as the original record, except as is provided in §§ 10-7-116 and 10-7-118.



§ 10-7-107 - Omission of probate or acknowledgment.

When the register as transcriber finds any instrument on the original books registered without the probate or acknowledgment, the register shall leave, in the transcript made by the register, sufficient room to record the probate or acknowledgment of the instrument.



§ 10-7-108 - Entering omitted probate or acknowledgment in transcript where document in existence.

Any person having such a registered instrument in such person's possession may produce it to the register as transcriber while such person is transcribing, or to the register after the transcript is completed, and have the probate or acknowledgment entered of record.



§ 10-7-109 - Copy of probate or acknowledgment made by clerk of court on demand.

Any person interested in having the probate or acknowledgment of an instrument registered may apply to the clerk of the court before which the probate was made, and, having first made oath that the original instrument is not in such person's possession, power, or control, demand and receive from such person a transcript of the probate or acknowledgment, duly certified by the clerk.



§ 10-7-110 - Entry in transcript book.

On producing such certificate, the register as transcriber shall insert the probate or acknowledgment and certificate at the foot of the deed on the register's record, just as if the original deed had been produced.



§ 10-7-112 - Register to index transcript book or books.

The register shall properly index such transcript book or books.



§ 10-7-113 - Special deputies -- Appointment by register necessitated.

The register of such county is authorized to appoint as many deputies as are necessary to ensure the completion of such transcripts at the earliest time practicable.



§ 10-7-114 - Register's fees.

For making such transcript, collation, and index, the register shall be entitled to one dollar ($1.00) per one hundred (100) words, to be paid by the county.



§ 10-7-115 - Original deposited in clerk's office.

The original records from which the transcript has been made shall be deposited in the clerk's office of the county.



§ 10-7-116 - Copy made from original -- Admissibility in evidence.

In case any person is dissatisfied with the transcript, and wishes to have access to the original, the clerk shall grant such person a transcript therefrom, but the same shall not be admitted as evidence unless it is found, upon examination, that the transcript in the register's office varies from the original record, so as to alter the meaning and substance thereof, in any deed or title which may be in litigation.



§ 10-7-118 - Copies of such transcribed records -- Admissibility as evidence.

Whenever the records, or any part of the records, of any of the counties are transcribed by order or authority of the county legislative body of such county, on account of the original records being mutilated, defaced, or for any other cause, a certified copy from such transcribed records shall be admissible as evidence in the several courts of this state, and shall have the same validity as if the certified copy was made from the original record, subject to § 10-7-116.



§ 10-7-119 - County legislative bodies authorized to have record books rebound.

Whenever any county legislative body of this state, on due examination as now required by law, shall ascertain that any of the books of record in the office of the register, county clerk, clerk and master, or circuit court clerk need to be rebound, in order to preserve and keep in proper condition for use such books, then the county legislative body of such a county may order and empower the chair of the court to take charge of such books of records, and execute a receipt for the same to the proper officer having custody of the books, and at once forward them to some good, competent, and reliable bookbinding firm or company in this state, and take a receipt from the firm or company for such books received by them, and require them to rebind the books and return them to such chair at as early a date as possible.



§ 10-7-120 - Liability of register and clerks suspended during rebinding.

During the time the record book or books are kept out of the office and custody of the county clerk, clerk and master, circuit court clerk, or register, for the purpose stated in § 10-7-119, such person shall be released and held harmless and free from all liability on such person's official bond or otherwise for the proper and safekeeping of such books in such person's office.



§ 10-7-121 - Government records kept on computer or removable computer storage media.

(a) (1) Notwithstanding any other law to the contrary, any information required to be kept as a record by any government official may be maintained on a computer or removable computer storage media, including in any appropriate electronic medium, instead of bound books or paper records if the following standards are met:

(A) Such information is available for public inspection, unless it is a confidential record according to law;

(B) Due care is taken to maintain any information that is a public record during the time required by law for retention;

(C) All daily data generated and stored within the computer system shall be copied to computer storage media daily, and the newly created computer storage media more than one (1) week old shall be stored at a location other than at the building where the original is maintained; and

(D) The official can provide a paper copy of the information when needed or when requested by a member of the public.

(2) Nothing in this section shall be construed to require the government official to sell or provide the media upon which such information is stored or maintained.

(b) In any county having a population of more than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, all material that is maintained on a computer or removable computer storage media by the assessor of property that relates to information developed from the assessment of property or that is a record of the final assessment of property shall be made available to the public at cost within thirty (30) days of a request by a member of the public.



§ 10-7-123 - Electronic access to county government information -- Fees -- Equal accessibility.

(a) (1) Each county official may provide computer access and remote electronic access for inquiry only to information contained in the records of that office which are maintained on computer storage media in that office, during and after regular business hours. Such official may charge users of information provided through remote electronic access a reasonable amount sufficient to recover the costs of providing such services and for no other access services. Any such fee shall be uniformly applied. Any official providing remote electronic access to the records of that office shall implement procedures and utilize a system (equipment and software) that does not allow records of that office which may be viewed through remote electronic means to be altered, deleted or impaired in any manner. Any official providing such remote electronic access to any of the records of that office shall file a statement with the comptroller of the treasury at least thirty (30) days prior to offering such service, or if service is being offered, as of June 28, 1997, except those who have previously implemented such a system shall not be subject to these provisions. The statement shall describe the computer equipment, software and procedures used to provide remote electronic access and to ensure that this access will not allow a user to alter, delete or impair any record of the office. The cost of providing computer access or remote electronic access to local records shall not be borne by the state of Tennessee.

(2) For the purposes of this section, a reasonable fee for providing access to the remote electronic access information system shall be an amount sufficient to recover the cost of actually providing such services and no more. When determining a reasonable fee for online access to review records, such fee and consideration shall not include the cost of storage and maintenance of the records, or the cost of the electronic record storage system.

(3) Nothing in this section shall permit a fee to be charged for records that are viewed, electronic or otherwise, at the locations where they are maintained and stored.

(4) Once a remote electronic access information system is in place, access must be given to all members of the public who desire access to such records, and pay applicable reasonable fees as defined in this section, including those who may use such information for proprietary purposes.

(b) Nothing herein shall permit remote electronic access to records statutorily defined as confidential records.

(c) This section shall supersede and replace any private acts which conflict with it.






Part 2 - Index of Public Records

§ 10-7-201 - Clerks, registers, and other officers to index records.

Every clerk, register, or other public officer whose duty it may be to keep record books, wherein the records of any court or of any county shall be kept, shall keep an index to each book wherein any suit, decree, judgment, sale, mortgage, transfer, lien, deed, power of attorney, or other record, shall be kept, in which index such clerk, register, or public officer shall enter in alphabetical order, under the name of each party, every suit, judgment, decree, sale, deed, mortgage, or other matter of record required by law to be by such clerk, register or other public officer entered in the record books to be kept by such clerk, register, or other officer, to the end that any judgment, decree, sale, conveyance, mortgage, or other record may be found under the name of either party to any transaction of record.



§ 10-7-202 - Register's book to be indexed, direct and reverse -- Computer medium.

(a) (1) Notwithstanding any other law to the contrary, each register not maintaining all indices required by law on a medium to be read and used by means of a computer or a word processor shall procure as provided by § 10-7-102 or other general law, two (2) or more well-bound books of suitable size, volume and grade of paper, in which the register shall make, enter, and keep a general direct and general reverse index of each and every instrument filed for record or recorded in the office of register, except that notices of completion of improvements to real estate and such other instruments that are not susceptible to direct and reverse indexation may be indexed separately using only a direct index and not entered in a reverse index.

(2) Notwithstanding any other law to the contrary, each register shall have discretion regarding whether to maintain separate indices for distinct books, files, or groups or combinations of records, or whether to combine all indices in a master direct and reverse index for all records maintained in the office of the county register.

(b) Notwithstanding any other law to the contrary, each register is authorized to maintain all indices required of the office on a medium to be read and used by means of a computer and/or word processor. If such a computer medium is used, a security copy of the medium shall be maintained and a hardcopy paper printout of the index information shall be made at least weekly in duplicate, and at least one (1) such paper copy shall be stored in a safe place other than the register's office. A computer hardcopy printout may be used in lieu of a bound book, but the register shall take due care to preserve the computer printout as a permanent record. The use of the computer hardcopy printouts by the public may be banned or restricted by each register, so long as computers or word processors are available and operable for viewing the information contained in the restricted printouts.



§ 10-7-203 - Names in deeds of realty to be entered alphabetically in the direct and reverse indices -- Other facts to be shown.

In the general direct indices of instruments relating to real estate, the register shall enter the name of the grantor or maker of each instrument recorded, alphabetically arranged, the name of the person, firm, or corporation to whom made, the kind of instrument, its date and the date filed for record, each entry to be under the appropriate head title or column. In like manner, the register shall enter in each reverse index the name of the person, firm, or corporation to whom each conveyance or grant is made, alphabetically arranged, the name of the person, firm, or corporation or other maker by whom executed or made, the character and date of the instrument, and the date filed for record, each entry under its appropriate column or head title. In each book the register shall also enter the book and page in which each respective instrument is recorded in the appropriate column and under the appropriate heading therefor.



§ 10-7-204 - Direct and reverse indices to personalty -- Manner of making.

In the two (2) indices of instruments relating to personal property, the register shall likewise enter and keep alphabetically the names of the grantors or persons, firms, or corporations executing or making the contracts or instruments recorded in the direct index, and the name of the persons, firms, or corporations to whom the conveyances or grants are made, in alphabetical order, in the reverse index, followed by the other entries as above required in regard to instruments relating to real estate. Instruments relating to both realty and personalty shall be indexed in each of the above named sets of indices and as above required.



§ 10-7-205 - Time of making indices -- One or more indices -- Mortgages and deeds of trust.

It is the duty of the register to make the entries required in §§ 10-7-202 -- 10-7-204 for all instruments immediately upon their being recorded; provided, that at the discretion of the register, the register may:

(1) Index all instruments purporting to convey titles to land in one (1) or more indices, indexing them direct and reverse as provided for in §§ 10-7-201 -- 10-7-206;

(2) Keep all deeds of trust or land mortgages in one (1) or more indices, indexing them direct and reverse as required by §§ 10-7-201 -- 10-7-206;

(3) Keep all trust deeds or land mortgages and chattel mortgages and other instruments relating to personalty in one (1) or more indices, indexing them direct and reverse as required in §§ 10-7-201 -- 10-7-206;

(4) Keep chattel mortgages, in an index, indexing them direct and reverse as required in §§ 10-7-201 -- 10-7-206; or

(5) Keep a direct index of chattel mortgages in the same book or volume in which the chattel mortgages are registered or recorded.



§ 10-7-206 - Former indices may be made in addition to required indices.

The indices required to be made and kept shall be in lieu of all indices heretofore required of registers; provided, that any register may continue to make and keep such indices previously required, as the register may determine, in addition to the indices required by §§ 10-7-202 -- 10-7-205.



§ 10-7-207 - Failure to make index -- Forfeiture -- Qui tam action.

For failing to make such index as prescribed, the register shall forfeit one hundred dollars ($100), one half (1/2) to the use of the state and the other one half (1/2) to any person who shall sue for the same.



§ 10-7-208 - Penalty for failure to index records.

Any clerk, register, or other public officer required by law to keep any record book who willfully violates §§ 10-7-201 -- 10-7-207 commits a Class C misdemeanor, and, moreover, such person and such person's official sureties are liable to the injured party for all damage sustained by the injured party, in consequence of such failure, to be recovered before any court of competent jurisdiction.



§ 10-7-209 - Cross index as to all parties in minute books and execution dockets.

The clerks of the supreme court and the clerks of all courts of record are hereby required to index and cross index each record of the minutes of the courts and the execution dockets so respectively required to be kept by them, showing in the direct index, in alphabetical order, the name or names of the plaintiffs or complainants, and against whom the suit is or was brought and, in the cross or reverse index, show the name or names of defendants, in alphabetical order, and by whom the suit is brought.



§ 10-7-210 - Violations of preceding section a misdemeanor.

For failure or refusal to carry out or comply with § 10-7-209, such clerk commits a Class C misdemeanor.






Part 3 - Public Records Commission

§ 10-7-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" means any department, division, board, bureau, commission, or other separate unit of government created by law or pursuant to law, including the legislative branch and the judicial branch; provided, however, that for purposes of this part only, "agency" does not include the legislative branch;

(2) "Confidential public record" means any public record which has been designated confidential by statute and includes information or matters or records considered to be privileged and any aspect of which access by the general public has been generally denied;

(3) "Disposition" means preservation of the original records in whole or in part, preservation by photographic or other reproduction processes, or outright destruction of the records;

(4) "Essential records" means any public records essential to the resumption or continuation of operations, to the re-creation of the legal and financial status of government in the state or to the protection and fulfillment of obligations to citizens of the state;

(5) "Permanent records" means those records which have permanent administrative, fiscal, historical or legal value;

(6) "Public record or records" or "state record or records" means all documents, papers, letters, maps, books, photographs, microfilms, electronic data processing files and output, films, sound recordings, or other material, regardless of physical form or characteristics made or received pursuant to law or ordinance or in connection with the transaction of official business by any governmental agency;

(7) "Records creation" means the recording of information on paper, printed forms, punched cards, tape, disk, or any information transmitting media. "Records creation" includes preparation of forms, reports, state publications, and correspondence;

(8) "Records disposition authorization" means the official document utilized by an agency head to request authority for the disposition of records. The public records commission shall determine and order the proper disposition of state records through the approval of records disposition authorizations;

(9) "Records management" means the application of management techniques to the creation, utilization, maintenance, retention, preservation, and disposal of records in order to reduce costs and improve efficiency of recordkeeping. "Records management" includes records retention schedule development, essential records protection, files management and information retrieval systems, microfilm information systems, correspondence and word processing management, records center, forms management, analysis, and design, and reports and publications management;

(10) "Records of archival value" means any public record which may promote or contribute toward the preservation and understanding of historical, cultural, or natural resources of the state of Tennessee;

(11) "Records officer" means an individual designated by an agency head to assume responsibility for implementation of the agency's records management program;

(12) "Section" and "division" means the division of records management of the department of state;

(13) "Temporary records" means material which can be disposed of in a short period of time as being without value in documenting the functions of an agency. Temporary records will be scheduled for disposal by requesting approval from the public records commission utilizing a records disposition authorization; and

(14) "Working papers" means those records created to serve as input for final reporting documents, including electronic data processed records, and/or computer output microfilm, and those records which become obsolete immediately after agency use or publication.



§ 10-7-302 - Public records commission created -- Duties.

A public records commission is hereby created to consist of the state treasurer, the comptroller of the treasury, the secretary of state, the director of legal services for the general assembly, and the commissioner of general services as permanent members, any of whom may designate a deputy with a vote as such person's agent to represent such person, the president of the Tennessee historical society as a nonvoting member, and, when required, one (1) temporary and nonvoting member as provided in § 10-7-303. It is the duty of the commission to determine and order proper disposition of state records. The commission shall direct the department of state to initiate, through the division of records management, by regulation or otherwise, any action it may consider necessary to accomplish more efficient control and regulation of records holdings and management in any agency. Such rules and regulations may authorize centralized microfilming for all departments, etc., or provide for other methods of reproduction for the more efficient disposition of state records. The commission shall elect its chair and shall meet not less often than twice annually. Members shall be reimbursed for actual and necessary expenses when attending meetings, and those members who do not receive a fixed salary from the state also shall be paid a per diem of ten dollars ($10.00) for each day of actual meeting. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 10-7-303 - Division of records management -- Creation, disposition and preservation of records -- Land, legislative and judicial records -- Guides.

(a) The division of records management of the department of state shall be the primary records management agency for state government, and as such shall direct the disposition of all records, including electronic processed records and computer output microfilm records.

(b) The division shall cooperate with other agencies in the creation of records, forms, etc., which will eventually be subject to retention and/or disposition scheduling.

(c) Whenever the head of any state department, commission, board or other agency has certified that records created by such person's department, either permanent, temporary or working papers, as defined in § 10-7-301, have reached the end of the retention period established prior to the generation of such records, the public records commission shall then approve or disapprove, by a majority vote, the disposition of such records in a manner specified in the rules and regulations of the commission, and any disposition schedule already in effect may be voided or amended by a majority vote at any time by the commission, upon recommendation of a member of the commission or the head of the appropriate department, commission, board or other agency, in consultation with the staff of the division.

(d) No record or records shall be scheduled for destruction without the unanimous approval of the voting members of the public records commission.

(e) All records concerning private or public lands, with the exception of leases, shall be forever preserved. The microfilm records of leases required to be microfilmed prior to disposition pursuant to § 12-2-108(c) shall be forever preserved.

(f) When the development of a records management system for judicial records or the disposition of judicial records is under consideration, the attorney general and reporter or the attorney general's representative, and the chief justice of the supreme court or the chief justice's representative shall serve as temporary nonvoting members of the commission.

(g) This part applies to judicial records but does not apply to legislative records.

(h) (1) (A) The division is authorized to develop a protocol manual or to adopt a published protocol manual to be adopted by the executive, judicial and legislative branches of state government.

(B) The division is authorized to develop a style manual or guide or to adopt a published style manual or guide to be adopted by the executive, judicial and legislative branches of state government.

(2) A branch of state government may modify an adopted protocol manual or style guide.



§ 10-7-304 - Records officer, systems or records analyst.

The head of each department, commission, board or agency shall designate a records officer, systems analyst, or records analyst, etc., who shall be an employee at the administrative level and who shall be instructed to cooperate with the staff of the division of records management of the department of state and the public records commission in carrying out the purposes of this chapter. It is the duty of the records officer to appear before the public records commission for the purpose of presenting on behalf of such record officer's department, commission, board or agency requests for disposition of records.



§ 10-7-305 - Administrative officer and secretary -- Duties.

The commissioner of general services shall be the administrative officer and secretary of the public records commission and act on its behalf and by its direction to make and enter into contracts and agreements with other departments, agencies, boards and commissions of state government as the commission may consider necessary, expedient or incidental to the performance of its duties under this chapter.



§ 10-7-306 - Rules and regulations of commission.

(a) The commission shall issue rules and regulations which shall include such procedures as may be necessary to carry out the purposes of this chapter. Such rules and regulations shall provide, but not be limited to:

(1) Procedures for the adoption of any record to be created by any department, board, commission or agency;

(2) Standards and procedures for the reproduction of records for security or for disposal of original records;

(3) Procedures for compiling and submitting to the division lists and schedules or records proposed for disposition; and

(4) Procedures for the physical destruction or other disposition of records.

(b) All rules and regulations must be approved by a majority of the voting members of the commission. The commissioner of general services as the administrative officer and secretary of the commission shall sign all rules and regulations on behalf of the commission.

(c) The rules and regulations shall be issued and promulgated in accordance with title 4. The commission need not formally meet to act under this section, but may adopt any rule, regulation, procedure or disposal with the written approval of all voting members.



§ 10-7-307 - Title to and destruction of records transferred to state archives.

Title to any record transferred to the state archives is vested in the state library and archives. The state librarian and archivist may destroy originals of such records if such records have been microfilmed or converted to microform media of such quality which shall meet the minimum standards of the United States government.



§ 10-7-308 - Title to records transferred to division.

Title to any record transferred to the division (records center) shall remain in the agency transferring such records to a state records center.






Part 4 - County Public Records Commission

§ 10-7-401 - County public records commission created -- Membership.

In order to provide for the orderly disposition of public records created by agencies of county government, the county legislative body shall create within the county a county public records commission, composed of at least six (6) members. The county mayor shall appoint three (3) members and the county legislative body shall confirm each appointee. Of the three (3) appointees, one (1) shall be a member of the county legislative body, one (1) shall be a judge of one of the courts of record or designee of such judge which holds court in the county and one (1) shall be a genealogist. The county clerk, or the designee of the county clerk, county register, or the designee of the county register, and the county historian shall be ex officio members of the commission. In counties having a duly appointed county archivist, that person shall also serve as an ex officio member of the commission. In counties having a technology department or information technology department, the county legislative body may designate the director of such department as an ex officio member of the commission, and if so designated, the director or designee of the director shall also serve as an ex officio member of the commission. Each elected member of the commission shall hold office during the term for which the member was elected to office. If a vacancy occurs in one (1) of the appointed positions, the county mayor shall appoint a person in the same manner as the original appointment.



§ 10-7-402 - Organization of commission -- Compensation -- Meetings.

The county records commission shall elect a chair and a secretary and shall keep and preserve minutes of all its proceedings and transactions. Members of the commission shall receive no compensation, except that any member who does not receive a fixed annual salary from the state or the county may be paid a per diem of twenty-five dollars ($25.00) for each day of actual meeting. Members may be reimbursed for actual necessary expenses incurred in attendance upon their duties. The commission shall meet not less than twice annually.



§ 10-7-403 - "Public records" defined.

"Public records" within the county shall be construed to mean:

(1) All documents, papers, records, books, and books of account in all county offices, including, but not limited to, the county clerk, the county register, the county trustee, the sheriff, the county assessor, the county mayor and county commissioners, if any;

(2) The pleadings, documents, and other papers filed with the clerks of all courts, including the courts of record, general sessions courts, and former courts of justices of the peace, and the minute books and other records of these courts; and

(3) The minutes and records of the county legislative body.



§ 10-7-404 - Destruction of public records authorized -- Conditions prerequisite to destruction -- Records manual.

(a) The county public records commission has the right to authorize the destruction of any and all public records as defined in § 10-7-403, which are required by law to be retained, when such records have been photocopied, photostated, filmed, microfilmed, or preserved by microphotographic process, as hereinafter provided; provided, that no record required by law to be permanently retained shall be destroyed without a majority vote of the commission. A county officer or judge of a court of record shall be entitled to prevent the destruction of documents, minutes, or records in the office or court, as appropriate. The requirement to photocopy, photostat, film, microfilm, or preserve by microphotographic process prior to destruction in accordance with this section shall not be required of "temporary records" and/or "working papers" as defined in § 10-7-301. The commission does not have the authority to authorize the destruction of any financial or other record which is determined by the comptroller of the treasury to be required for audit purposes until the pertinent audit has been completed. After the audit, disposition will be determined pursuant to procedures developed by the comptroller of the treasury; provided, that the commission shall not have the authority to authorize the destruction of any other record which is otherwise required by law to be retained.

(b) The county technical assistance service, a unit of the Institute for Public Service of the University of Tennessee, is authorized to compile and print manuals, in cooperation with the state library and archives, and the division of records management of the department of state, which shall be used as guides by all county public records commissions, county offices, and judges of courts of record, setting out which records shall or may be destroyed, and those which should not be destroyed, after photographing, photostating, filming, microfilming, or other microphotographic process. Until these manuals are available, the Tennessee county records manual compiled by the Tennessee state library and archives shall be used.

(c) Nothing in § 10-7-401 or § 10-7-511 shall be construed to permit or authorize a county public records commission, a court clerk, a county or municipal official or any other person to destroy or authorize the destruction of any original process in a civil action or criminal proceeding.

(d) (1) In addition to the foregoing procedure for the destruction of original public records, the county public records commission may, upon the request of any office or department head of county government having custody of public records, including court records, authorize the destruction or transfer of original public records which have been reproduced onto computer or removable computer storage media, in any appropriate electronic medium, in accordance with § 10-7-121 and this subsection (d). The secretary of state, as supervisor of the state library and archives, shall promulgate regulations regarding the approved technology, standards and procedures for reproducing public records under this subsection (d), which shall be followed by county officers, department heads and the county public records commission. Additionally, the county public records commission shall not order the destruction of such original public records which have been reproduced pursuant to this subsection (d) unless the county public records commission has complied with §§ 10-7-413 and 10-7-414. Prior to any order of destruction or transfer of any original public records pursuant to this subsection (d), the officer or department head having custody of such records shall advertise in a newspaper of general circulation in the county, and in counties having a population in excess of two hundred thousand (200,000), according to the 1990 federal census or any subsequent federal census, also in a weekly newspaper, that certain records of the office or department, to be described in the advertisement by title and year, have been electronically stored, reproduced and protected and that the office or department has applied for permission to no longer retain such originals. The authority to destroy original public records granted by this subsection (d) is not exclusive and shall not prevent the destruction of original public records where otherwise authorized.

(2) If the county public records commission fails to act upon a request of a county officer or department head having custody of public records to order the destruction or transfer of original public records after the same have been reproduced in accordance with this subsection (d) within six (6) months of receiving such a request in writing, then the county officer or department head may forward the request to the state library and archives, whereupon the state librarian and archivist, or designated representative, shall have authority to authorize the destruction or transfer of the public records instead of the county public records commission. Failure of the state library and archives to respond to the records disposal request of the county officer or department head within nine (9) months of receiving such a request shall authorize the county officer or department head to destroy the original public records which have been reproduced in accordance with any regulations on this subject promulgated by the secretary of state.



§ 10-7-406 - Original records photographed in duplicate before destruction -- Stored for safekeeping -- Accessible to public.

(a) (1) When the county public records commission, with the consent and concurrence of the officers and bodies, if any, as prescribed in § 10-7-404, decides to destroy the originals of any records required by law to be permanently kept, the commission shall cause the records to be photographed, microphotographed, filmed or microfilmed in duplicate. This duplication process shall result in permanent records of a quality at least as good as is prescribed by the minimum standards of quality for permanent photographic records made and established by the bureau of standards of the United States government. If a marginal release or other information on an old record has failed or has been obliterated to a degree that it is impossible to photograph, the same may be verified on the margin by the register before microfilming. One (1) copy of such reproduction shall be stored for safekeeping in a place selected by the commission and concurred in by the county legislative body.

(2) Such place shall be in the state if proper facilities are available, but, if not, then in a place outside the state.

(3) Such location shall be selected with a view of protection of the records from fire and all other hazards. The other copy of each document shall be kept in an office in the county accessible to the public and to the several county officers and the county clerks, together with the proper equipment for using, examining, exhibiting, projecting and enlarging the same wherever required and requested by the public during reasonable office hours. The records of each office may be kept in that office, or, if the commission so determines, all the reproduced records may be kept in one (1) central records office.

(b) Any public record defined as "temporary record" and/or "working papers" as defined in § 10-7-301 may be destroyed in accordance with the rules and regulations adopted by the commission without retaining the originals of such records.

(c) The purpose and intent of this chapter is to provide for the original recording of any and all instruments by photograph, photostat, film, microfilm or other microphotographic process. If any laws or part of laws as set forth in this chapter are in conflict with such purpose, such laws or part of laws to that extent are hereby repealed.



§ 10-7-408 - Appropriation of funds -- Filing fees.

(a) The county legislative body of any county which creates a county records commission has the power to appropriate such funds as may be required for the carrying out of the purposes of this chapter including, but not limited to, the purchase or leasing of equipment, the equipping of an office and the payment of the expenses thereof, the furnishing of secretaries and clerical help and the employment of expert advice and assistance.

(b) (1) In any county, if the county legislative body creates a county records commission, then the county legislative body is authorized to:

(A) Appropriate such funds as may be required for carrying out of the purposes of this chapter, including, but not limited to, the purchase or leasing of equipment, the equipping of an office and the payment of the expenses of the office, the furnishing of secretaries and clerical help, and the employment of expert advice and assistance;

(B) Establish and collect, through all entities creating public records, as defined in § 10-7-403(1) and (3), except for the office of the county register, an archives and record management fee not to exceed five dollars ($5.00) per each record filed by the entities creating the public records; and

(C) Establish and collect, through the clerks of court, an archives and record management fee not to exceed five dollars ($5.00) per public record, as defined in § 10-7-403(2), filed with the clerks of court for the purpose of initiating a legal proceeding.

(2) Funds collected through these fees must be designated exclusively for duplicating, storing, and maintaining any records required by law to be permanently kept.



§ 10-7-409 - Charges for copies of records authorized.

The county records commission has the power to establish charges for and to collect such charges for making and furnishing or enlarging copies of records.



§ 10-7-410 - Reproductions admissible as evidence.

Any reproduction of any record herein authorized to be made shall be deemed to be the original of the record so reproduced for all purposes, and any facsimile of such record duly certified to be such by the officer or clerk charged by law with the custody thereof shall be admissible as evidence in any court or proceeding in this state, and shall have the same force and effect as would the original of the document or a certified copy thereof if made from the original record, document or paper.



§ 10-7-411 - Rules and regulations of commission.

(a) The county records commission has the authority to promulgate reasonable rules and regulations pertaining to the making, filing, storing, exhibiting and copying of the reproductions of records authorized by this chapter.

(b) Such rules and regulations shall provide, but not be limited to, the following:

(1) Standards and procedures for the reproduction of records for security or for disposal of original records in all county offices;

(2) Procedures for compiling and submitting to all county offices lists, schedules or time tables for disposition of particular records within the county; and

(3) Procedures for the physical destruction or other disposition of public records.

(c) All rules and regulations shall be approved by a majority of the voting members of the county public records commission. The chair of the commission shall sign all rules and regulations on behalf of the commission.



§ 10-7-412 - Destruction of public records authorized -- Terminated mortgages, deeds of trust, chattel mortgages.

The county records commission has the right to authorize the destruction of any and all public records as defined in § 10-7-403 pertaining to all mortgages and deeds of trust on personal property and chattel mortgages, the terms of which have expired or the conditions of which have been complied with in their entirety; provided, that no such document or record of the county register's office shall be destroyed without the consent of the county register; and provided further, that no such mortgages and deeds of trust on personal property and chattel mortgages shall be destroyed without a majority vote of the county records commission.



§ 10-7-413 - Preservation of records of permanent value.

(a) Before any records other than "temporary records" and/or "working papers" as defined in § 10-7-301 are destroyed, after being so authorized by the county public records commission, ninety (90) days' notice shall be given to the state librarian and archivist, whereupon the state archivist or the archivist's representative shall examine the records approved for disposal and shall take into the archivist's possession, for preservation in the state library and archives, any records the archivist believes to be of value for permanent preservation. If a county public records commission does not receive a response from the state library and archives within nine (9) months of submitting the notice required under this subsection (a), the county public records commission may proceed with the destruction of the records which were the subject of the notice.

(b) The county public records commission has the right to authorize the lamination of certain original records such as wills, will books, deeds, deed books, marriage licenses, marriage bonds, marriage registers, and other records which are to be permanently preserved.



§ 10-7-414 - Transfer of records to institutions or to state library and archives to be held for historical purposes -- Funds for transfer and maintenance of records.

(a) The county public records commission, after authorizing destruction of any public records and after examination of these records by the state librarian and archivist or the state librarian and archivist's representative in accordance with § 10-7-413, may authorize, by majority vote, to place any document or record which would otherwise be destroyed in the custody of a local or regional public library, a local, regional, or state college library, or the county or regional historical society, to be held for historical purposes.

(b) After custody of any document or record is given to any designated institution, the county public records commission, upon majority vote, may transfer custody of any document or record to another designated institution after giving one (1) month's notice to the institution originally designated. Further, upon request of the state librarian and archivist, the county public records commission may cause the transfer of any of the documents or records from a designated institution to the state library and archives.

(c) The county public records commission is authorized to expend funds appropriated by the governing body of the county for the purpose of transferring these documents and records, and may also expend funds so appropriated for maintenance of these documents and records at any of the designated institutions.






Part 5 - Miscellaneous Provisions

§ 10-7-501 - Reproduction of state records on film.

The head of any department, commission, board, or agency of the state government may cause any or all records kept by such head or it to be photographed, microphotographed or reproduced on film; provided, that the microfilm project has been evaluated and approved by the division of records management of the department of state. Such photographic film shall comply with the minimum standards of quality approved for permanent photographic records by the national bureau of standards, and the device used to reproduce such records on film shall be one which accurately reproduces the original thereof in all details.



§ 10-7-502 - Photographic copy deemed original record.

(a) Any photograph, microphotograph or photographic film of any state, county, or municipal public record is deemed to be an original record for all purposes, including introduction into evidence in all courts or administrative agencies.

(b) A transcript, exemplification, or certified copy thereof shall, for all purposes recited therein, be deemed to be a transcript, exemplification or certified copy of the original.



§ 10-7-503 - Records open to public inspection -- Schedule of reasonable charges -- Costs.

(a) (1) (A) As used in this part and title 8, chapter 4, part 6, "public record or records" or "state record or records" means all documents, papers, letters, maps, books, photographs, microfilms, electronic data processing files and output, films, sound recordings or other material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or in connection with the transaction of official business by any governmental agency.

(B) "Public record or records" or "state record or records" does not include the device or equipment, including, but not limited to, a cell phone, computer or other electronic or mechanical device or equipment, that may have been used to create or store a public record or state record.

(2) (A) All state, county and municipal records shall, at all times during business hours, which for public hospitals shall be during the business hours of their administrative offices, be open for personal inspection by any citizen of this state, and those in charge of the records shall not refuse such right of inspection to any citizen, unless otherwise provided by state law.

(B) The custodian of a public record or the custodian's designee shall promptly make available for inspection any public record not specifically exempt from disclosure. In the event it is not practicable for the record to be promptly available for inspection, the custodian shall, within seven (7) business days:

(i) Make the information available to the requestor;

(ii) Deny the request in writing or by completing a records request response form developed by the office of open records counsel. The response shall include the basis for the denial; or

(iii) Furnish the requestor a completed records request response form developed by the office of open records counsel stating the time reasonably necessary to produce the record or information.

(3) Failure to respond to the request as described in subdivision (a)(2) shall constitute a denial and the person making the request shall have the right to bring an action as provided in § 10-7-505.

(4) This section shall not be construed as requiring a governmental entity or public official to sort through files to compile information; however, a person requesting the information shall be allowed to inspect the nonexempt records.

(5) This section shall not be construed as requiring a governmental entity or public official to create a record that does not exist; however, the redaction of confidential information from a public record or electronic database shall not constitute a new record.

(6) A governmental entity is prohibited from avoiding its disclosure obligations by contractually delegating its responsibility to a private entity.

(7) (A) A records custodian may not require a written request or assess a charge to view a public record unless otherwise required by law; however, a records custodian may require a request for copies of public records to be in writing or that the request be made on a form developed by the office of open records counsel. The records custodian may also require any citizen making a request to view a public record or to make a copy of a public record to present a photo identification, if the person possesses a photo identification, issued by a governmental entity, that includes the person's address. If a person does not possess a photo identification, the records custodian may require other forms of identification acceptable to the records custodian.

(B) Any request for inspection or copying of a public record shall be sufficiently detailed to enable the records custodian to identify the specific records to be located or copied.

(C) (i) A records custodian may require a requestor to pay the custodian's reasonable costs incurred in producing the requested material and to assess the reasonable costs in the manner established by the office of open records counsel pursuant to § 8-4-604.

(ii) The records custodian shall provide a requestor an estimate of the reasonable costs to provide copies of the requested material.

(b) The head of a governmental entity may promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to maintain the confidentiality of records concerning adoption proceedings or records required to be kept confidential by federal statute or regulation as a condition for the receipt of federal funds or for participation in a federally funded program.

(c) (1) Except as provided in § 10-7-504(g), all law enforcement personnel records shall be open for inspection as provided in subsection (a); however, whenever the personnel records of a law enforcement officer are inspected as provided in subsection (a), the custodian shall make a record of such inspection and provide notice, within three (3) days from the date of the inspection, to the officer whose personnel records have been inspected:

(A) That such inspection has taken place;

(B) The name, address and telephone number of the person making such inspection;

(C) For whom the inspection was made; and

(D) The date of such inspection.

(2) Information made confidential by this chapter shall be redacted whenever possible, but the costs associated with redacting records or information, including the cost of copies and staff time to provide redacted copies, shall be borne as provided by current law.

(3) Any person making an inspection of such records shall provide such person's name, address, business telephone number, home telephone number, driver license number or other appropriate identification prior to inspecting such records.

(d) (1) All records of any association or nonprofit corporation described in § 8-44-102(b)(1)(E)(i) shall be open for inspection as provided in subsection (a); provided, that any such organization shall not be subject to the requirements of this subsection (d) so long as it complies with the following requirements:

(A) The board of directors of the organization shall cause an annual audit to be made of the financial affairs of the organization, including all receipts from every source and every expenditure or disbursement of the money of the organization, made by a disinterested person skilled in such work. Each audit shall cover the period extending back to the date of the last preceding audit and it shall be paid out of the funds of the organization;

(B) Each audit shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9) for local governments;

(C) The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that the audits are prepared in accordance with generally accepted governmental auditing standards, and determining whether the audits meet minimum audit standards which shall be prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until such audit has been approved by the comptroller of the treasury;

(D) The audits may be prepared by a certified public accountant, a public accountant or by the department of audit. If the governing body of the municipality fails or refuses to have the audit prepared, the comptroller of the treasury may appoint a certified public accountant or public accountant or direct the department to prepare the audit. The cost of such audit shall be paid by the organization;

(E) Each such audit shall be completed as soon as practicable after the end of the fiscal year of the organization. One (1) copy of each audit shall be furnished to the organization and one (1) copy shall be filed with the comptroller of the treasury. The copy of the comptroller of the treasury shall be available for public inspection. Copies of each audit shall also be made available to the press; and

(F) In addition to any other information required by the comptroller of the treasury, each audit shall also contain:

(i) A listing, by name of the recipient, of all compensation, fees or other remuneration paid by the organization during the audit year to, or accrued on behalf of, the organization's directors and officers;

(ii) A listing, by name of recipient, of all compensation and any other remuneration paid by the organization during the audit year to, or accrued on behalf of, any employee of the organization who receives more than twenty-five thousand dollars ($25,000) in remuneration for such year;

(iii) A listing, by name of beneficiary, of any deferred compensation, salary continuation, retirement or other fringe benefit plan or program (excluding qualified health and life insurance plans available to all employees of the organization on a nondiscriminatory basis) established or maintained by the organization for the benefit of any of the organization's directors, officers or employees, and the amount of any funds paid or accrued to such plan or program during the audit year; and

(iv) A listing, by name of recipient, of all fees paid by the organization during the audit year to any contractor, professional advisor or other personal services provider, which exceeds two thousand five hundred dollars ($2,500) for such year. Such listing shall also include a statement as to the general effect of each contract, but not the amount paid or payable thereunder.

(2) This subsection (d) shall not apply to any association or nonprofit corporation described in § 8-44-102(b)(1)(E)(i), that employs no more than two (2) full-time staff members.

(3) This subsection (d) shall not apply to any association, organization or corporation that was exempt from federal income taxation under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3), as of January 1, 1998, and which makes available to the public its federal return of organization exempt from income tax (Form 990) in accordance with the Internal Revenue Code and related regulations.

(e) All contingency plans of law enforcement agencies prepared to respond to any violent incident, bomb threat, ongoing act of violence at a school or business, ongoing act of violence at a place of public gathering, threat involving a weapon of mass destruction, or terrorist incident shall not be open for inspection as provided in subsection (a).

(f) All records, employment applications, credentials and similar documents obtained by any person in conjunction with an employment search for a director of schools or any chief public administrative officer shall at all times, during business hours, be open for personal inspection by any citizen of Tennessee, and those in charge of such records shall not refuse such right of inspection to any citizen, unless otherwise provided by state law. For the purposes of this subsection (f), the term "person" includes a natural person, corporation, firm, company, association or any other business entity.



§ 10-7-504 - Confidential records -- Exceptions.

(a) (1) The medical records of patients in state, county and municipal hospitals and medical facilities, and the medical records of persons receiving medical treatment, in whole or in part, at the expense of the state, county or municipality, shall be treated as confidential and shall not be open for inspection by members of the public. Any records containing the source of body parts for transplantation or any information concerning persons donating body parts for transplantation shall be treated as confidential and shall not be open for inspection by members of the public.

(2) (A) All investigative records of the Tennessee bureau of investigation, the office of inspector general, all criminal investigative files of the department of agriculture and the department of environment and conservation, all criminal investigative files of the motor vehicle enforcement division of the department of safety relating to stolen vehicles or parts, all criminal investigative files and records of the Tennessee alcoholic beverage commission and all files of the handgun carry permit and driver license issuance divisions of the department of safety relating to bogus handgun carry permits and bogus driver licenses issued to undercover law enforcement agents shall be treated as confidential and shall not be open to inspection by members of the public. The information contained in such records shall be disclosed to the public only in compliance with a subpoena or an order of a court of record; provided, however, that such investigative records of the Tennessee bureau of investigation shall be open to inspection by elected members of the general assembly if such inspection is directed by a duly adopted resolution of either house or of a standing or joint committee of either house. Records shall not be available to any member of the executive branch except to the governor and to those directly involved in the investigation in the specified agencies.

(B) The records of the departments of agriculture and environment and conservation and the Tennessee alcoholic beverage commission referenced in subdivision (a)(2)(A) shall cease to be confidential when the investigation is closed by the department or commission or when the court in which a criminal prosecution is brought has entered an order concluding all proceedings and the opportunity for direct appeal has been exhausted; provided, however, that any identifying information about a confidential informant or undercover law enforcement agent shall remain confidential.

(C) The Tennessee bureau of investigation, upon written request by an authorized person of a state governmental agency, is authorized to furnish and disclose to the requesting agency the criminal history, records and data from its files, and the files of the federal government and other states to which it may have access, for the limited purpose of determining whether a license or permit should be issued to any person, corporation, partnership or other entity, to engage in an authorized activity affecting the rights, property or interests of the public or segments thereof.

(3) The records, documents and papers in the possession of the military department which involve the security of the United States and/or the state of Tennessee, including, but not restricted to, national guard personnel records, staff studies and investigations, shall be treated as confidential and shall not be open for inspection by members of the public.

(4) (A) The records of students in public educational institutions shall be treated as confidential. Information in such records relating to academic performance, financial status of a student or the student's parent or guardian, medical or psychological treatment or testing shall not be made available to unauthorized personnel of the institution or to the public or any agency, except those agencies authorized by the educational institution to conduct specific research or otherwise authorized by the governing board of the institution, without the consent of the student involved or the parent or guardian of a minor student attending any institution of elementary or secondary education, except as otherwise provided by law or regulation pursuant thereto, and except in consequence of due legal process or in cases when the safety of persons or property is involved. The governing board of the institution, the department of education, and the Tennessee higher education commission shall have access on a confidential basis to such records as are required to fulfill their lawful functions. Statistical information not identified with a particular student may be released to any person, agency, or the public; and information relating only to an individual student's name, age, address, dates of attendance, grade levels completed, class placement and academic degrees awarded may likewise be disclosed.

(B) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by the federal Family Educational Rights and Privacy Act (FERPA), codified in 20 U.S.C. § 1232g, an institution of post-secondary education shall disclose to an alleged victim of any crime of violence, as that term is defined in 18 U.S.C. § 16, or a nonforcible sex offense, the final results of any disciplinary proceeding conducted by such institution against the alleged perpetrator of such crime or offense with respect to such crime or offense.

(C) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by FERPA, an institution of post-secondary education shall disclose the final results of any disciplinary proceeding conducted by such institution against a student who is an alleged perpetrator of any crime of violence, as that term is defined in 18 U.S.C. § 16, or a nonforcible sex offense, if the institution determines as a result of that disciplinary proceeding that the student committed a violation of the institution's rules or policies with respect to such crime or offense.

(D) For the purpose of this section, the final results of any disciplinary proceeding:

(i) Shall include only the name of the student, the violation committed, and any sanction imposed by the institution on that student;

(ii) May include the name of any other student, such as a victim or witness, only with the written consent of that other student; and

(iii) Shall only apply to disciplinary hearings in which the final results were reached on or after October 7, 1998.

(E) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by FERPA, an educational institution shall disclose information provided to the institution under former § 40-39-106 [repealed], concerning registered sex offenders who are required to register under former § 40-39-103 [repealed].

(F) Notwithstanding the provisions of subdivision (a)(4)(A) to the contrary, unless otherwise prohibited by FERPA, an institution of higher education shall disclose to a parent or legal guardian of a student information regarding any violation of any federal, state, or local law, or of any rule or policy of the institution, governing the use or possession of alcohol, a controlled substance or a controlled substance analogue, regardless of whether that information is contained in the student's education records, if:

(i) The student is under twenty-one (21) years of age;

(ii) The institution determines that the student has committed a disciplinary violation with respect to such use or possession; and

(iii) The final determination that the student committed such a disciplinary violation was reached on or after October 7, 1998.

(G) Notwithstanding subdivision (a)(4)(A), § 37-5-107 or § 37-1-612, the institution shall release records to the parent or guardian of a victim or alleged victim of child abuse or child sexual abuse pursuant to § 37-1-403(i)(3) or § 37-1-605(d)(2). Any person or entity that is provided access to records under this subdivision (a)(4)(G) shall be required to maintain the records in accordance with state and federal laws and regulations regarding confidentiality.

(5) (A) The following books, records and other materials in the possession of the office of the attorney general and reporter which relate to any pending or contemplated legal or administrative proceeding in which the office of the attorney general and reporter may be involved shall not be open for public inspection:

(i) Books, records or other materials which are confidential or privileged by state law;

(ii) Books, records or other materials relating to investigations conducted by federal law enforcement or federal regulatory agencies, which are confidential or privileged under federal law;

(iii) The work product of the attorney general and reporter or any attorney working under the attorney general and reporter's supervision and control;

(iv) Communications made to or by the attorney general and reporter or any attorney working under the attorney general and reporter's supervision and control in the context of the attorney-client relationship; or

(v) Books, records and other materials in the possession of other departments and agencies which are available for public inspection and copying pursuant to §§ 10-7-503 and 10-7-506. It is the intent of this section to leave subject to public inspection and copying pursuant to §§ 10-7-503 and 10-7-506 such books, records and other materials in the possession of other departments even though copies of the same books, records and other materials which are also in the possession of the office of the attorney general and reporter are not subject to inspection or copying in the office of the attorney general and reporter; provided, that such records, books and materials are available for copying and inspection in such other departments.

(B) Books, records and other materials made confidential by this subsection (a) which are in the possession of the office of the attorney general and reporter shall be open to inspection by the elected members of the general assembly, if such inspection is directed by a duly adopted resolution of either house or of a standing or joint committee of either house and is required for the conduct of legislative business.

(C) Except for the provisions of subdivision (a)(5)(B), the books, records and materials made confidential or privileged by this subdivision (a)(5) shall be disclosed to the public only in the discharge of the duties of the office of the attorney general and reporter.

(6) State agency records containing opinions of value of real and personal property intended to be acquired for a public purpose shall not be open for public inspection until the acquisition thereof has been finalized. This shall not prohibit any party to a condemnation action from making discovery relative to values pursuant to the Rules of Civil Procedure as prescribed by law.

(7) Proposals received pursuant to personal service, professional service, and consultant service contract regulations, and related records, including evaluations and memoranda, shall be available for public inspection only after the completion of evaluation of same by the state. Sealed bids for the purchase of goods and services, and leases of real property, and individual purchase records, including evaluations and memoranda relating to same, shall be available for public inspection only after the completion of evaluation of same by the state.

(8) All investigative records and reports of the internal affairs division of the department of correction or of the department of children's services shall be treated as confidential and shall not be open to inspection by members of the public. However, an employee of the department of correction or of the department of children's services shall be allowed to inspect such investigative records and reports if the records or reports form the basis of an adverse action against the employee. An employee of the department of correction shall also be allowed to inspect such investigative records of the internal affairs division of the department of correction, or relevant portion thereof, prior to a due process hearing at which disciplinary action is considered or issued unless the commissioner of correction specifically denies in writing the employee's request to examine such records prior to the hearing. The release of reports and records shall be in accordance with the Tennessee Rules of Civil Procedure. The court or administrative judge having jurisdiction over the proceedings shall issue appropriate protective orders, when necessary, to ensure that the information is disclosed only to appropriate persons. The information contained in such records and reports shall be disclosed to the public only in compliance with a subpoena or an order of a court of record.

(9) (A) Official health certificates, collected and maintained by the state veterinarian pursuant to rule chapter 0080-2-1 of the department of agriculture, shall be treated as confidential and shall not be open for inspection by members of the public.

(B) Any data or records provided to or collected by the department of agriculture pursuant to the implementation and operation of premise identification or animal tracking programs shall be considered confidential and shall not be open for inspection by members of the public. Likewise, all contingency plans prepared concerning the department's response to agriculture-related homeland security events shall be considered confidential and shall not be open for inspection by members of the public. The department may disclose data or contingency plans to aid the law enforcement process or to protect human or animal health.

(C) Information received by the state that is required by federal law or regulation to be kept confidential shall be exempt from public disclosure and shall not be open for inspection by members of the public.

(10) (A) The capital plans, marketing information, proprietary information and trade secrets submitted to the Tennessee venture capital network at Middle Tennessee State University shall be treated as confidential and shall not be open for inspection by members of the public.

(B) As used in this subdivision (a)(10), unless the context otherwise requires:

(i) "Capital plans" means plans, feasibility studies, and similar research and information that will contribute to the identification of future business sites and capital investments;

(ii) "Marketing information" means marketing studies, marketing analyses, and similar research and information designed to identify potential customers and business relationships;

(iii) "Proprietary information" means commercial or financial information which is used either directly or indirectly in the business of any person or company submitting information to the Tennessee venture capital network at Middle Tennessee State University, and which gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information;

(iv) "Trade secrets" means manufacturing processes, materials used therein, and costs associated with the manufacturing process of a person or company submitting information to the Tennessee venture capital network at Middle Tennessee State University.

(11) Records that are of historical research value which are given or sold to public archival institutions, public libraries, or libraries of a unit of the Tennessee board of regents or the University of Tennessee, when the owner or donor of such records wishes to place restrictions on access to the records shall be treated as confidential and shall not be open for inspection by members of the public. This exemption shall not apply to any records prepared or received in the course of the operation of state or local governments.

(12) Personal information contained in motor vehicle records shall be treated as confidential and shall only be open for inspection in accordance with title 55, chapter 25.

(13) (A) All memoranda, work notes or products, case files and communications related to mental health intervention techniques conducted by mental health professionals in a group setting to provide job-related critical incident counseling and therapy to law enforcement officers, county and municipal correctional officers, dispatchers, emergency medical technicians, emergency medical technician-paramedics, and firefighters, both volunteer and professional, are confidential and privileged and are not subject to disclosure in any judicial or administrative proceeding unless all parties waive such privilege. In order for such privilege to apply, the incident counseling and/or therapy shall be conducted by a qualified mental health professional as defined in § 33-1-101.

(B) For the purposes of this section, "group setting" means that more than one (1) person is present with the mental health professional when the incident counseling and/or therapy is being conducted.

(C) All memoranda, work notes or products, case files and communications pursuant to this section shall not be construed to be public records pursuant to this chapter.

(D) Nothing in this section shall be construed as limiting a licensed professional's obligation to report suspected child abuse or limiting such professional's duty to warn about dangerous individuals as provided under §§ 33-3-206 -- 33-3-209, or other provisions relevant to the mental health professional's license.

(E) Nothing in this section shall be construed as limiting the ability of a patient or client, or such person's survivor, to discover under the Rules of Civil Procedure or to admit in evidence under the Rules of Evidence any memoranda, work notes or products, case files and communications which are privileged by this section and which are relevant to a health care liability action or any other action by a patient against a mental health professional arising out of the professional relationship. In such an action against a mental health professional, neither shall anything in this section be construed as limiting the ability of the mental health professional to so discover or admit in evidence such memoranda, work notes or products, case files and communications.

(14) All riot, escape and emergency transport plans which are incorporated in a policy and procedures manual of county jails and workhouses or prisons operated by the department of correction or under private contract shall be treated as confidential and shall not be open for inspection by members of the public.

(15) (A) As used in this subdivision (a)(15), unless the context otherwise requires:

(i) "Identifying information" means the home and work addresses and telephone numbers, social security number, and any other information that could reasonably be used to locate the whereabouts of an individual;

(ii) "Protection document" means:

(a) An order of protection issued pursuant to title 36, chapter 3, part 6, that has been granted after proper notice and an opportunity to be heard;

(b) A similar order of protection issued by the court of another jurisdiction;

(c) An extension of an ex parte order of protection granted pursuant to § 36-3-605(a);

(d) A similar extension of an ex parte order of protection granted by a court of competent jurisdiction in another jurisdiction;

(e) A restraining order issued by a court of competent jurisdiction prohibiting violence against the person to whom it is issued;

(f) A court order protecting the confidentiality of certain information issued upon the request of a district attorney general to a victim or witness in a criminal case, whether pending or completed; and

(g) An affidavit from the director of a rape crisis center or domestic violence shelter certifying that an individual is a victim in need of protection; provided, that such affidavit is on a standardized form to be developed and distributed to such centers and shelters by the Tennessee task force against domestic violence; and

(iii) "Utility service provider" means any entity, whether public or private, that provides electricity, natural gas, water, or telephone service to customers on a subscription basis, whether or not regulated by the Tennessee regulatory authority.

(B) If the procedure set out in this subdivision (a)(15) is followed, identifying information compiled and maintained by a utility service provider concerning a person who has obtained a valid protection document shall be treated as confidential and not open for inspection by the public.

(C) For subdivision (a)(15)(B) to be applicable, a copy of the protection document must be presented during regular business hours by the person to whom it was granted to the records custodian of the utility service provider whose records such person seeks to make confidential, and such person must request that all identifying information about such person be maintained as confidential.

(D) The protection document must at the time of presentation be in full force and effect. The records custodian may assume that a protection document is in full force and effect if it is on the proper form and if on its face it has not expired.

(E) Upon being presented with a valid protection document, the records custodian shall accept receipt of it and maintain it in a separate file containing in alphabetical order all protection documents presented to such records custodian pursuant to this subdivision (a)(15). Nothing in this subdivision (a)(15) shall be construed as prohibiting a records custodian from maintaining an electronic file of such protection documents provided the records custodian retains the original document presented.

(F) Identifying information concerning a person that is maintained as confidential pursuant to this subdivision (a)(15) shall remain confidential until the person who requested such confidentiality notifies in person the records custodian of the appropriate utility service provider that there is no longer a need for such information to remain confidential. A records custodian receiving such notification shall remove the protection document concerning such person from the file maintained pursuant to subdivision (a)(15)(E), and the identifying information about such person shall be treated in the same manner as the identifying information concerning any other customer of the utility. Before removing the protection document and releasing any identifying information, the records custodian of the utility service provider shall require that the person requesting release of the identifying information maintained as confidential produce sufficient identification to satisfy such custodian that that person is the same person as the person to whom the document was originally granted.

(G) After July 1, 1999, if information is requested from a utility service provider about a person other than the requestor and such request is for information that is in whole or in part identifying information, the records custodian of the utility service provider shall check the separate file containing all protection documents that have been presented to such utility. If the person about whom information is being requested has presented a valid protection document to the records custodian in accordance with the procedure set out in this subdivision (a)(15), and has requested that identifying information about such person be maintained as confidential, the records custodian shall redact or refuse to disclose to the requestor any identifying information about such person.

(H) Nothing in this subdivision (a)(15) shall prevent the district attorney general and counsel for the defendant from providing to each other in a pending criminal case, where the constitutional rights of the defendant require it, information which otherwise would be held confidential under this subdivision (a)(15).

(16) (A) As used in this subdivision (a)(16), unless the context otherwise requires:

(i) "Governmental entity" means the state of Tennessee and any county, municipality, city or other political subdivision of the state of Tennessee;

(ii) "Identifying information" means the home and work addresses and telephone numbers, social security number, and any other information that could reasonably be used to locate the whereabouts of an individual;

(iii) "Protection document" means:

(a) An order of protection issued pursuant to title 36, chapter 3, part 6, that has been granted after proper notice and an opportunity to be heard;

(b) A similar order of protection issued by the court of another jurisdiction;

(c) An extension of an ex parte order of protection granted pursuant to § 36-3-605(a);

(d) A similar extension of an ex parte order of protection granted by a court of competent jurisdiction in another jurisdiction;

(e) A restraining order issued by a court of competent jurisdiction prohibiting violence against the person to whom it is issued;

(f) A court order protecting the confidentiality of certain information issued upon the request of a district attorney general to a victim or witness in a criminal case, whether pending or completed; and

(g) An affidavit from the director of a rape crisis center or domestic violence shelter certifying that an individual is a victim in need of protection; provided, that such affidavit is on a standardized form to be developed and distributed to such centers and shelters by the Tennessee task force against domestic violence.

(B) If the procedure set out in this subdivision (a)(16) is followed, identifying information compiled and maintained by a governmental entity concerning a person who has obtained a valid protection document may be treated as confidential and may not be open for inspection by the public.

(C) For subdivision (a)(16)(B) to be applicable, a copy of the protection document must be presented during regular business hours by the person to whom it was granted to the records custodian of the governmental entity whose records such person seeks to make confidential, and such person must request that all identifying information about such person be maintained as confidential.

(D) The protection document presented must at the time of presentation be in full force and effect. The records custodian may assume that a protection document is in full force and effect if it is on the proper form and if on its face it has not expired.

(E) Upon being presented with a valid protection document, the record custodian may accept receipt of it. If the records custodian does not accept receipt of such document, the records custodian shall explain to the person presenting the document why receipt cannot be accepted and that the identifying information concerning such person will not be maintained as confidential. If the records custodian does accept receipt of the protection document, such records custodian shall maintain it in a separate file containing in alphabetical order all protection documents presented to such custodian pursuant to this subdivision (a)(16). Nothing in this subdivision (a)(16) shall be construed as prohibiting a records custodian from maintaining an electronic file of such protection documents; provided, that the custodian retains the original document presented.

(F) Identifying information concerning a person that is maintained as confidential pursuant to this subdivision (a)(16) shall remain confidential until the person requesting such confidentiality notifies in person the appropriate records custodian of the governmental entity that there is no longer a need for such information to remain confidential. A records custodian receiving such notification shall remove the protection document concerning such person from the file maintained pursuant to subdivision (a)(16)(E), and the identifying information about such person shall be treated in the same manner as identifying information maintained by the governmental entity about other persons. Before removing the protection document and releasing any identifying information, the records custodian of the governmental entity shall require that the person requesting release of the identifying information maintained as confidential produce sufficient identification to satisfy such records custodian that that person is the same person as the person to whom the document was originally granted.

(G) (i) After July 1, 1999, if:

(a) Information is requested from a governmental entity about a person other than the person making the request;

(b) Such request is for information that is in whole or in part identifying information; and

(c) The records custodian of the governmental entity to whom the request was made accepts receipt of protection documents and maintains identifying information as confidential;

(ii) then such records custodian shall check the separate file containing all protection documents that have been presented to such entity. If the person about whom information is being requested has presented a valid protection document to the records custodian in accordance with the procedure set out in this subdivision (a)(16), and has requested that identifying information about such person be maintained as confidential, the records custodian shall redact or refuse to disclose to the requestor any identifying information about such person.

(H) Nothing in this subdivision (a)(16) shall prevent the district attorney general and counsel for the defendant from providing to each other in a pending criminal case, where the constitutional rights of the defendant require it, information which otherwise may be held confidential under this subdivision (a)(16).

(I) In an order of protection case, any document required for filing, other than the forms promulgated by the supreme court pursuant to § 36-3-604(b), shall be treated as confidential and kept under seal except that the clerk may transmit any such document to the Tennessee bureau of investigation, 911 service or emergency response agency or other law enforcement agency.

(17) The telephone number, address and any other information which could be used to locate the whereabouts of a domestic violence shelter, family safety center or rape crisis center may be treated as confidential by a governmental entity, and shall be treated as confidential by a utility service provider as defined in subdivision (a)(15) upon the director of the shelter, family safety center or crisis center giving written notice to the records custodian of the appropriate entity or utility that such shelter, family safety center or crisis center desires that such identifying information be maintained as confidential. The records of family safety centers shall be treated as confidential in the same manner as the records of domestic violence shelters pursuant to § 36-3-623.

(18) Computer programs, software, software manuals, and other types of information manufactured or marketed by persons or entities under legal right and sold, licensed, or donated to Tennessee state boards, agencies, political subdivisions, or higher education institutions shall not be open to public inspection; provided, that computer programs, software, software manuals, and other types of information produced by state or higher education employees at state expense shall be available for inspection as part of an audit or legislative review process.

(19) The credit card numbers of persons doing business with the state or political subdivision thereof and any related personal identification numbers (PIN) or authorization codes are confidential and shall not be open for inspection by members of the public, whether this information is received by the state or political subdivision thereof through electronic means or paper transactions.

(20) (A) For the purposes of this subdivision (a)(20), the following terms shall have the following meaning:

(i) "Consumer" means any person, partnership, limited partnership, corporation, professional corporation, limited liability company, trust, or any other entity, or any user of a utility service;

(ii) "Municipal" and "municipality" means a county, metropolitan government, incorporated city, town of the state, or utility district as created in title 7, chapter 82;

(iii) "Private records" means a credit card number, social security number, tax identification number, financial institution account number, burglar alarm codes, security codes, access codes, and consumer specific energy usage data except for aggregate monthly billing information; and

(iv) "Utility" includes any public electric generation system, electric distribution system, water storage or processing system, water distribution system, gas storage system or facilities related thereto, gas distribution system, wastewater system, telecommunications system, or any services similar to any of the foregoing.

(B) The private records of any utility shall be treated as confidential and shall not be open for inspection by members of the public.

(C) Information made confidential by this subsection (a) shall be redacted wherever possible and nothing in this subsection (a) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains confidential information. For purposes of this section only, it shall be presumed that redaction of such information is possible. The entity requesting the records shall pay all reasonable costs associated with redaction of materials.

(D) Nothing in this subsection (a) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(E) Nothing in this subsection (a) shall be construed to limit access to information made confidential under this subsection (a), when the consumer expressly authorizes the release of such information.

(21) (A) The following records shall be treated as confidential and shall not be open for public inspection:

(i) Records that would allow a person to identify areas of structural or operational vulnerability of a utility service provider or that would permit unlawful disruption to, or interference with, the services provided by a utility service provider;

(ii) All contingency plans of a governmental entity prepared to respond to or prevent any violent incident, bomb threat, ongoing act of violence at a school or business, ongoing act of violence at a place of public gathering, threat involving a weapon of mass destruction, or terrorist incident.

(B) Documents concerning the cost of governmental utility property, the cost of protecting governmental utility property, the cost of identifying areas of structural or operational vulnerability of a governmental utility, the cost of developing contingency plans for a governmental entity, and the identity of vendors providing goods or services to a governmental entity in connection with the foregoing shall not be confidential. However, any documents relating to these subjects shall not be made available to the public unless information that is confidential under this subsection (a) or any other provision of this chapter has been redacted or deleted from the documents.

(C) As used in this subdivision (a)(21):

(i) "Governmental entity" means the state of Tennessee or any county, municipality, city or other political subdivision of the state of Tennessee;

(ii) "Governmental utility" means a utility service provider that is also a governmental entity; and

(iii) "Utility service provider" means any entity, whether public or private, that provides electric, gas, water, sewer or telephone service, or any combination of the foregoing, to citizens of the state of Tennessee, whether or not regulated by the Tennessee regulatory authority.

(D) Nothing in this subdivision (a)(21) shall be construed to limit access to these records by other governmental agencies performing official functions or to preclude any governmental agency from allowing public access to these records in the course of performing official functions.

(22) The following records shall be treated as confidential and shall not be open for public inspection:

(A) The audit working papers of the comptroller of the treasury and state, county and local government internal audit staffs conducting audits as authorized by § 4-3-304. For purposes of this subdivision (a)(22) "audit working papers" includes, but is not limited to, auditee records, intra-agency and interagency communications, draft reports, schedules, notes, memoranda and all other records relating to an audit or investigation; and

(B) All information and records received or generated by the comptroller of the treasury containing allegations of unlawful conduct or fraud, waste or abuse.

(23) All records containing the results of individual teacher evaluations administered pursuant to the policies, guidelines, and criteria adopted by the state board of education under § 49-1-302 shall be treated as confidential and shall not be open to the public. Nothing in this subdivision (a)(23) shall be construed to prevent the LEA, public charter school, state board of education, or department of education from accessing and utilizing such records as required to fulfill their lawful functions.

(24) All proprietary information provided to the alcoholic beverage commission shall be treated as confidential and shall not be open for inspection by members of the public. As used in this subdivision (a)(24), "proprietary information" means commercial or financial information which is used either directly or indirectly in the business of any person or company submitting information to the alcoholic beverage commission and which gives such person an advantage or an opportunity to obtain an advantage over competitors who do not know or use such information.

(b) Any record designated "confidential" shall be so treated by agencies in the maintenance, storage and disposition of such confidential records. These records shall be destroyed in such a manner that they cannot be read, interpreted or reconstructed. The destruction shall be in accordance with an approved records disposition authorization from the public records commission.

(c) Notwithstanding any law to the contrary, any confidential public record in existence more than seventy (70) years shall be open for public inspection by any person unless disclosure of the record is specifically prohibited or restricted by federal law or unless the record is a record of services for a person for mental illness or intellectual and developmental disabilities. This section does not apply to a record concerning an adoption or a record maintained by the office of vital records or by the Tennessee bureau of investigation. For the purpose of providing an orderly schedule of availability for access to such confidential public records for public inspection, all records created and designated as confidential prior to January 1, 1901, shall be open for public inspection on January 1, 1985. All other public records created and designated as confidential after January 1, 1901 and which are seventy (70) years of age on January 1, 1985, shall be open for public inspection on January 1, 1986; thereafter all such records shall be open for public inspection pursuant to this part after seventy (70) years from the creation date of such records.

(d) Records of any employee's identity, diagnosis, treatment, or referral for treatment that are maintained by any state or local government employee assistance program shall be confidential; provided, that any such records are maintained separately from personnel and other records regarding such employee that are open for inspection. For purposes of this subsection (d), "employee assistance program" means any program that provides counseling, problem identification, intervention, assessment, or referral for appropriate diagnosis and treatment, and follow-up services to assist employees of such state or local governmental entity who are impaired by personal concerns including, but not limited to, health, marital, family, financial, alcohol, drug, legal, emotional, stress or other personal concerns which may adversely affect employee job performance.

(e) Unpublished telephone numbers in the possession of emergency communications districts created pursuant to title 7, chapter 86, or the emergency communications board created pursuant to § 7-86-302 or its designated agent shall be treated as confidential and shall not be open for inspection by members of the public until such time as any provision of the service contract between the telephone service provider and the consumer providing otherwise is effectuated; provided, that addresses held with such unpublished telephone numbers, or addresses otherwise collected or compiled, and in the possession of emergency communications districts created pursuant to title 7, part 86, or the emergency communications board created pursuant to § 7-86-302 or its designated agent shall be made available upon written request to any county election commission for the purpose of compiling a voter mailing list for a respective county.

(f) (1) The following records or information of any state, county, municipal or other public employee or former employee, or applicant to such position, or of any law enforcement officer commissioned pursuant to § 49-7-118, in the possession of a governmental entity or any person in its capacity as an employer shall be treated as confidential and shall not be open for inspection by members of the public:

(A) Home telephone and personal cell phone numbers;

(B) Bank account and individual health savings account, retirement account and pension account information; provided, that nothing shall limit access to financial records of a governmental employer that show the amounts and sources of contributions to the accounts or the amount of pension or retirement benefits provided to the employee or former employee by the governmental employer;

(C) Social security number;

(D) (i) Residential information, including the street address, city, state and zip code, for any state employee; and

(ii) Residential street address for any county, municipal or other public employee;

(E) Driver license information except where driving or operating a vehicle is part of the employee's job description or job duties or incidental to the performance of the employee's job;

(F) The information listed in subdivisions (f)(1)(A)-(E) of immediate family members, whether or not the immediate family member resides with the employee, or household members;

(G) Emergency contact information, except for that information open to public inspection in accordance with subdivision (f)(1)(D)(ii); and

(H) Personal, nongovernment issued, email address.

(2) Information made confidential by this subsection (f) shall be redacted wherever possible and nothing in this subsection (f) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains confidential information.

(3) Nothing in this subsection (f) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(4) Nothing in this subsection (f) shall be construed to close any personnel records of public officers which are currently open under state law.

(5) Nothing in this subsection (f) shall be construed to limit access to information made confidential under this subsection (f), when the employee expressly authorizes the release of such information.

(6) Notwithstanding any provision to the contrary, the bank account information for any state, county, municipal, or other public employee, former employee or applicant to such position, or any law enforcement officer commissioned pursuant to § 49-7-118, that is received, compiled or maintained by the department of treasury, shall be confidential and not open for inspection by members of the public, regardless of whether the employee is employed by the department of treasury. The bank account information that shall be kept confidential shall include, but not be limited to bank account numbers, transit routing numbers and the name of the financial institutions.

(7) Notwithstanding any provision to the contrary, the following information that is received, compiled or maintained by the department of treasury relating to the department's investment division employees who are so designated in writing by the state treasurer shall be kept confidential and not open for inspection by members of the public: holdings reports, confirmations, transaction reports and account statements relative to securities, investments or other assets disclosed by the employee to the employer, or authorized by the employee to be released to the employer directly or otherwise.

(g) (1) (A) (i) All law enforcement personnel information in the possession of any entity or agency in its capacity as an employer, including officers commissioned pursuant to § 49-7-118, shall be open for inspection as provided in § 10-7-503(a), except personal information shall be redacted where there is a reason not to disclose as determined by the chief law enforcement officer or the chief law enforcement officer's designee.

(ii) When a request to inspect includes personal information and the request is for a professional, business, or official purpose, the chief law enforcement officer or custodian shall consider the specific circumstances to determine whether there is a reason not to disclose and shall release all information, except information made confidential in subsection (f), if there is not such a reason. In all other circumstances, the officer shall be notified prior to disclosure of the personal information and shall be given a reasonable opportunity to be heard and oppose the release of the information. Nothing in this subdivision (g)(1) shall be construed to limit the requestor's right to judicial review set out in § 10-7-505.

(iii) The chief law enforcement officer shall reserve the right to segregate information that could be used to identify or to locate an officer designated as working undercover.

(B) In addition to the requirements of § 10-7-503(c), the request for a professional, business, or official purpose shall include the person's business address, business telephone number and email address. The request may be made on official or business letterhead and the person making the request shall provide the name and contact number or email address for a supervisor for verification purposes.

(C) If the chief law enforcement official, the chief law enforcement official's designee, or the custodian of the information decides to withhold personal information, a specific reason shall be given to the requestor in writing within two (2) business days, and the file shall be released with the personal information redacted.

(D) For purposes of this subsection (g), personal information shall include the officer's residential address, home and personal cellular telephone number; place of employment; name, work address and telephone numbers of the officer's immediate family; name, location, and telephone number of any educational institution or daycare provider where the officer's spouse or child is enrolled.

(2) Nothing in this subsection (g) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains some information made confidential by subdivision (g)(1).

(3) Nothing in this subsection (g) shall be construed to limit access to these records by law enforcement agencies, courts, or other governmental agencies performing official functions.

(4) Except as provided in subdivision (g)(1), nothing in this subsection (g) shall be construed to close personnel records of public officers, which are currently open under state law.

(5) Nothing in this subsection (g) shall be construed to limit access to information made confidential by subdivision (g)(1), when the employee expressly authorizes the release of such information.

(h) (1) Notwithstanding any other law to the contrary, those parts of the record identifying an individual or entity as a person or entity who or that has been or may in the future be directly involved in the process of executing a sentence of death shall be treated as confidential and shall not be open to public inspection. For the purposes of this section "person or entity" includes, but is not limited to, an employee of the state who has training related to direct involvement in the process of executing a sentence of death, a contractor or employee of a contractor, a volunteer who has direct involvement in the process of executing a sentence of death, or a person or entity involved in the procurement or provision of chemicals, equipment, supplies and other items for use in carrying out a sentence of death. Records made confidential by this section include, but are not limited to, records related to remuneration to a person or entity in connection with such person's or entity's participation in or preparation for the execution of a sentence of death. Such payments shall be made in accordance with a memorandum of understanding between the commissioner of correction and the commissioner of finance and administration in a manner that will protect the public identity of the recipients; provided, that, if a contractor is employed to participate in or prepare for the execution of a sentence of death, the amount of the special payment made to such contractor pursuant to the contract shall be reported by the commissioner of correction to the comptroller of the treasury and such amount shall be a public record.

(2) Information made confidential by this subsection (h) shall be redacted wherever possible and nothing in this subsection (h) shall be used to limit or deny access to otherwise public information because a file, a document, or data file contains confidential information.

(i) (1) Information that would allow a person to obtain unauthorized access to confidential information or to government property shall be maintained as confidential. For the purpose of this section, "government property" includes electronic information processing systems, telecommunication systems, or other communications systems of a governmental entity subject to this chapter. For the purpose of this section, "governmental entity" means the state of Tennessee and any county, municipality, city or other political subdivision of the state of Tennessee. Such records include:

(A) Plans, security codes, passwords, combinations, or computer programs used to protect electronic information and government property;

(B) Information that would identify those areas of structural or operational vulnerability that would permit unlawful disruption to, or interference with, the services provided by a governmental entity; and

(C) Information that could be used to disrupt, interfere with, or gain unauthorized access to electronic information or government property.

(2) Information made confidential by this subsection (i) shall be redacted wherever possible and nothing in this subsection (i) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains confidential information.

(3) Documents concerning the cost of protecting government property or electronic information, and the identity of vendors providing goods and services used to protect government property or electronic information shall not be confidential.

(j) (1) Notwithstanding any other law to the contrary, identifying information compiled and maintained by the department of correction and the board of parole concerning any person shall be confidential when the person has been notified or requested that notification be provided to the person regarding the status of criminal proceedings or of a convicted felon incarcerated in a department of correction institution, county jail or workhouse or under state supervised probation or parole pursuant to § 40-28-505, § 40-38-103, § 40-38-110, § 40-38-111, § 41-21-240 or § 41-21-242.

(2) For purposes of subdivision (j)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number of the person being notified or requesting that notification be provided.

(k) The following information regarding victims who apply for compensation under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, shall be treated as confidential and shall not be open for inspection by members of the public:

(1) Residential information, including the street address, city, state and zip code;

(2) Home telephone and personal cell phone numbers;

(3) Social security number; and

(4) The criminal offense from which the victim is receiving compensation.

(l) (1) All applications, certificates, records, reports, legal documents and petitions made or information received pursuant to title 37 that directly or indirectly identifies a child or family receiving services from the department of children's services or that identifies the person who made a report of harm pursuant to § 37-1-403 or § 37-1-605 shall be confidential and shall not be open for public inspection, except as provided by §§ 37-1-131, 37-1-409, 37-1-612, 37-5-107 and 49-6-3051.

(2) The information made confidential pursuant to subdivision (l)(1) includes information contained in applications, certifications, records, reports, legal documents and petitions in the possession of not only the department of children's services but any state or local agency, including, but not limited to, law enforcement and the department of education.

(m) (1) Information and records that are directly related to the security of any government building shall be maintained as confidential and shall not be open to public inspection. For purposes of this subsection (m), "government building" means any building that is owned, leased or controlled, in whole or in part, by the state of Tennessee or any county, municipality, city or other political subdivision of the state of Tennessee. Such information and records include, but are not limited to:

(A) Information and records about alarm and security systems used at the government building, including codes, passwords, wiring diagrams, plans and security procedures and protocols related to the security systems;

(B) Security plans, including security-related contingency planning and emergency response plans;

(C) Assessments of security vulnerability;

(D) Information and records that would identify those areas of structural or operational vulnerability that would permit unlawful disruption to, or interference with, the services provided by a governmental entity; and

(E) Surveillance recordings, whether recorded to audio or visual format, or both, except segments of the recordings may be made public when they include an act or incident involving public safety or security or possible criminal activity. In addition, if the recordings are relevant to a civil action or criminal prosecution, then the recordings may be released in compliance with a subpoena or an order of a court of record in accordance with the Tennessee rules of civil or criminal procedure. The court or administrative judge having jurisdiction over the proceedings shall issue appropriate protective orders, when necessary, to ensure that the information is disclosed only to appropriate persons. Release of any segment or segments of the recordings shall not be construed as waiving the confidentiality of the remaining segments of the audio or visual tape.

(2) Information made confidential by this subsection (m) shall be redacted wherever possible and nothing in this subsection (m) shall be used to limit or deny access to otherwise public information because a file or document contains confidential information.

(n) (1) Notwithstanding any law to the contrary, the following documents submitted to the state in response to a request for proposal or other procurement method shall remain confidential after completion of the evaluation period:

(A) Discount, rebate, pricing or other financial arrangements at the individual drug level between pharmaceutical manufacturers, pharmaceutical wholesalers/distributors, and pharmacy benefits managers, as defined in § 56-7-3102, that a proposer:

(i) Submits to the state in response to a request for proposals or other procurement methods for pharmacy-related benefits or services;

(ii) Includes in its cost or price proposal, or provides to the state after the notice of intended award of the contract is issued, where the proposer is the apparent contract awardee; and

(iii) Explicitly marks as confidential and proprietary; and

(B) Discount, rebate, pricing or other financial arrangements at the individual provider level between health care providers and health insurance entities, as defined in § 56-7-109, insurers, insurance arrangements and third party administrators that a proposer:

(i) Submits to the state in response to a request for proposals or other procurement method after the notice of intended award of the contract is issued, where the proposer is the apparent contract awardee, in response to a request by the state for additional information; and

(ii) Explicitly marks as confidential and proprietary.

(2) (A) Information made confidential by subdivision (n)(1) shall be redacted wherever possible; and nothing contained in this subsection (n) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains confidential information. The confidentiality established by subdivision (n)(1)(B) is applicable only to information submitted to the state after completion of the evaluation period; and provision of the notice of intended award of the contract and such information shall only be used to validate the accuracy of the apparent contract awardee's proposal and shall not be used to alter the scope of the information required by the state's procurement document requesting proposals. Any report produced by the state, or on the state's behalf, utilizing the information made confidential by subdivision (n)(1)(B) shall not be considered confidential hereunder so long as such report is disclosed in an aggregate or summary format without disclosing discount, rebate, pricing or other financial arrangements at the individual provider level.

(B) The comptroller of the treasury, for the purpose of conducting audits or program evaluations, shall have access to the discount, rebate, pricing and descriptions of other financial arrangements cited in this subsection (n) as submitted in a procurement or as a report to the contractor; provided, however, that no official, employee or agent of the state of Tennessee may release or provide for the release, in any form, of information subject to confidential custody under this subsection (n).

(o) (1) Except as provided in subdivisions (o)(2)-(4), the following information and records are confidential, not open or available for public inspection and shall not be released in any manner:

(A) All information contained in any application for a handgun carry permit issued pursuant to § 39-17-1351, a permit renewal application, or contained in any materials required to be submitted in order to obtain such a permit;

(B) All information provided to any state or federal agency, to any county, municipality, or other political subdivision, to any official, agent, or employee of any state or federal agency, or obtained by any state or federal agency in the course of its investigation of an applicant for a handgun carry permit; and

(C) Any and all records maintained relative to an application for a handgun carry permit issued pursuant to § 39-17-1351, a permit renewal application, the issuance, renewal, expiration, suspension, or revocation of a handgun carry permit, or the result of any criminal history record check conducted under this part.

(2) Any information or other records regarding an applicant or permit holder may be released to a law enforcement agency for the purpose of conducting an investigation or prosecution, or for determining the validity of a handgun carry permit, or to a child support enforcement agency for purposes of child support enforcement, but shall not be publicly disclosed except as evidence in a criminal or child support enforcement proceeding.

(3) Any person or entity may request the department of safety to search its handgun permit holder database to determine if a named person has a Tennessee handgun carry permit, as of the date of the request, if the person or entity presents with the request a judgment of conviction, criminal history report, order of protection, or other official government document or record that indicates the named person is not eligible to possess a handgun carry permit under the requirements of § 39-17-1351.

(4) Nothing in this subsection (o) shall prohibit release of the handgun carry permit statistical reports authorized by § 39-17-1351(s).

(p) Information, records, and plans that are related to school security, the district-wide school safety plans or the building-level school safety plans shall not be open to public inspection. Nothing in this part shall be interpreted to prevent school administrators of an LEA from discussing or distributing information to parents or legal guardians of children attending the school regarding procedures for contacting or obtaining a child following a natural disaster.

(q) (1) Where a defendant has plead guilty to, or has been convicted of, and has been sentenced for a sexual offense or violent sexual offense specified in § 40-39-202, the following information regarding the victim of the offense shall be treated as confidential and shall not be open for inspection by members of the public:

(A) Name, unless waived pursuant to subdivision (q)(2);

(B) Home, work and electronic mail addresses;

(C) Telephone numbers;

(D) Social security number; and

(E) Any photographic or video depiction of the victim.

(2) (A) At any time after the defendant or defendants in a case have been sentenced for an offense specified in subdivision (q)(1), the victim of such offense whose name is made confidential pursuant to subdivision (q)(1)(A) may waive such provision and allow the victim's name to be obtained in the same manner as other public records.

(B) The district attorney general prosecuting the case shall notify the victim that the victim has the right to waive the confidentiality of the information set forth in subdivision (q)(1)(A).

(C) If the victim executes a written waiver provided by the district attorney general's office to waive confidentiality pursuant to subdivision (q)(2)(A), the waiver shall be filed in the defendant's case file in the office of the court of competent jurisdiction.

(3) Nothing in this subsection (q) shall prevent the district attorney general or attorney general and reporter and counsel for a defendant from providing to each other in a pending criminal case or appeal, where the constitutional rights of the defendant require it, information which otherwise may be held confidential under this subsection (q).

(4) Nothing in this subsection (q) shall be used to limit or deny access to otherwise public information because a file, document, or data file contains some information made confidential by subdivision (q)(1); provided, that confidential information shall be redacted before any access is granted to a member of the public.

(5) Nothing in this subsection (q) shall be construed to limit access to records by law enforcement agencies, courts, or other governmental agencies performing official functions.



§ 10-7-505 - Denial of access -- Procedures for obtaining access -- Court orders -- Injunctions -- Appeals -- Liability for nondisclosure.

(a) Any citizen of Tennessee who shall request the right of personal inspection of any state, county or municipal record as provided in § 10-7-503, and whose request has been in whole or in part denied by the official and/or designee of the official or through any act or regulation of any official or designee of any official, shall be entitled to petition for access to any such record and to obtain judicial review of the actions taken to deny the access.

(b) Such petition shall be filed in the chancery court or circuit court for the county in which the county or municipal records sought are situated, or in any other court of that county having equity jurisdiction. In the case of records in the custody and control of any state department, agency or instrumentality, such petition shall be filed in the chancery court or circuit court of Davidson County; or in the chancery court or circuit court for the county in which the state records are situated if different from Davidson County, or in any other court of that county having equity jurisdiction; or in the chancery court or circuit court in the county of the petitioner's residence, or in any other court of that county having equity jurisdiction. Upon filing of the petition, the court shall, upon request of the petitioning party, issue an order requiring the defendant or respondent party or parties to immediately appear and show cause, if they have any, why the petition should not be granted. A formal written response to the petition shall not be required, and the generally applicable periods of filing such response shall not apply in the interest of expeditious hearings. The court may direct that the records being sought be submitted under seal for review by the court and no other party. The decision of the court on the petition shall constitute a final judgment on the merits.

(c) The burden of proof for justification of nondisclosure of records sought shall be upon the official and/or designee of the official of those records and the justification for the nondisclosure must be shown by a preponderance of the evidence.

(d) The court, in ruling upon the petition of any party proceeding hereunder, shall render written findings of fact and conclusions of law and shall be empowered to exercise full injunctive remedies and relief to secure the purposes and intentions of this section, and this section shall be broadly construed so as to give the fullest possible public access to public records.

(e) Upon a judgment in favor of the petitioner, the court shall order that the records be made available to the petitioner unless:

(1) There is a timely filing of a notice of appeal; and

(2) The court certifies that there exists a substantial legal issue with respect to the disclosure of the documents which ought to be resolved by the appellate courts.

(f) Any public official required to produce records pursuant to this part shall not be found criminally or civilly liable for the release of such records, nor shall a public official required to release records in such public official's custody or under such public official's control be found responsible for any damages caused, directly or indirectly, by the release of such information.

(g) If the court finds that the governmental entity, or agent thereof, refusing to disclose a record, knew that such record was public and willfully refused to disclose it, such court may, in its discretion, assess all reasonable costs involved in obtaining the record, including reasonable attorneys' fees, against the nondisclosing governmental entity. In determining whether the action was willful, the court may consider any guidance provided to the records custodian by the office of open records counsel as created in title 8, chapter 4.



§ 10-7-506 - Right to inspect public records -- Public records having commercial value.

(a) In all cases where any person has the right to inspect any such public records, such person shall have the right to take extracts or make copies thereof, and to make photographs or photostats of the same while such records are in the possession, custody and control of the lawful custodian thereof or such custodian's authorized deputy; provided, that the lawful custodian of such records shall have the right to adopt and enforce reasonable rules governing the making of such extracts, copies, photographs or photostats.

(b) Within ten (10) days of the release of public records originating in the office of the county assessor of property, the state agency releasing such records shall notify, in writing, the assessor of property of the county in which such records originated of the records released and the name and address of the person or firm receiving the records. The reporting requirements of this subsection (b) shall not apply when county or city summary assessment information is released.

(c) (1) If a request is made for a copy of a public record that has commercial value, and such request requires the reproduction of all or a portion of a computer generated map or other similar geographic data that was developed with public funds, a state department or agency or a political subdivision of the state having primary responsibility for the data or system may establish and impose reasonable fees for the reproduction of such record, in addition to any fees or charges that may lawfully be imposed pursuant to this section. The additional fees authorized by this subsection (c) may not be assessed against individuals who request copies of records for themselves or when the record requested does not have commercial value. State departments and agencies and political subdivisions of the state may charge a reasonable fee (cost of reproduction only) for information requested by the news media for news gathering purposes (broadcast or publication).

(2) The additional fees authorized by this subsection (c) shall relate to the actual development costs of such maps or geographic data and may include:

(A) Labor costs;

(B) Costs incurred in design, development, testing, implementation and training; and

(C) Costs necessary to ensure that the map or data is accurate, complete and current, including the cost of adding to, updating, modifying and deleting information.

(3) The development cost recovery set forth above shall be limited to not more than ten percent (10%) of the total development costs unless additional development cost recovery between ten percent (10%) and twenty percent (20%) is approved by the following procedures: For state departments and agencies, the information systems council (ISC) shall review a proposed business plan explaining the need for the additional development cost recovery. If the ISC approves additional development cost recovery, such recovery shall be submitted to the general assembly for approval. For political subdivisions of the state, approval for additional development cost recovery as contained in a proposed business plan must be obtained from the governing legislative body. If the governing legislative body approves additional development cost recovery, such recovery shall be submitted to the ISC for approval. The development costs of any system being recovered with fees authorized by this section shall be subject to audit by the comptroller of the treasury, it being the legislative intent that once such additional fees have paid the portion of the development costs authorized above, such fees shall be adjusted to generate only the amount necessary to maintain the data and ensure that it is accurate, complete and current for the life of the particular system. Notwithstanding the limitations above, the recovery of maintenance costs shall not be subject to the limitations and procedures provided above for the recovery of development costs.

(4) As used in this subsection (c), "record that has commercial value" means a record requested for any purpose other than:

(A) A non-business use by an individual; and

(B) A news gathering use by the news media.



§ 10-7-507 - Records of convictions of traffic and other violations -- Availability.

Any public official having charge or custody of or control over any public records of convictions of traffic violations or any other state, county or municipal public offenses shall make available to any citizen, upon request, during regular office hours, a copy or copies of any such record requested by such citizen, upon the payment of a reasonable charge or fee therefor. Such official is authorized to fix a charge or fee per copy that would reasonably defray the cost of producing and delivering such copy or copies.



§ 10-7-508 - Access to records -- Records of archival value -- Retention or disposal of records.

(a) The secretary of state or the secretary of state's designated representative, the state librarian and archivist, and the comptroller of the treasury or the comptroller's designated representative for purposes of audit, shall be accorded access to and may examine and receive any public records or writings, whether or not they are subject to public inspection. They shall maintain inviolate any privileged or confidential information so acquired and any record or writing so defined by law.

(b) The state librarian and archivist or an archivist designated by the state librarian and archivist and the secretary of state or a records analyst designated by the secretary of state shall be accorded access to and may examine any confidential public records for the purpose of determining, in consultation with the agency head or a representative of the agency which has title to the records, whether such records are records of archival value or whether such records are properly filed or designated as confidential. If the state librarian and archivist or such representative, the secretary of state or such representative and the agency head or such representative should determine that certain administrative or otherwise open public records have been inappropriately filed and designated as confidential public records, then such records shall be removed from the designation of confidential and filed within the appropriate level of access designation. Such access to appraise the archival value of such confidential records shall be provided for in the scheduling of retention periods through appropriate records disposition authorizations which are reviewed and approved by the public records commission.

(c) Records determined to be of archival value shall be retained as provided in rules and regulations for records management of records of archival value of the public records commission, and those confidential records determined not to be of archival value shall be disposed of by authorized means and in accordance with approved records disposition authorizations.



§ 10-7-509 - Disposition of records.

(a) The disposition of all state records shall occur only through the process of an approved records disposition authorization.

(b) Records authorized for destruction shall be disposed of according to the records disposition authorization and shall not be given to any unauthorized person, transferred to another agency, political subdivision, or private or semiprivate institution.



§ 10-7-510 - Transfer of documents from criminal cases to not-for-profit depositories.

(a) The district attorney general of a judicial district, after giving written notice of the proposed transfer prior to such transfer to the presiding officer of the legislative body in which such record, document or evidence is located, may permanently transfer custody and ownership of all original records, documents and physical evidence in the district attorney general's possession that was collected, compiled and maintained in a particular criminal case or investigation to a university or other institution of higher education, museum, library or other not-for-profit corporation organized for the primary purpose of preserving and displaying items of historical significance, if:

(1) The university, museum, library or not-for-profit corporation has formally requested transfer of the records, documents and evidence in a particular case or investigation;

(2) The documents, records and evidence requested are, in the opinion of such district attorney general, of historical significance and their display would enhance public understanding, education or appreciation of a particular time or event in history;

(3) The documents, records and evidence requested have by operation of law become public records; and

(4) The district attorney general or clerk duplicates or photographs all documents and records transferred in a manner approved by the public records commission.

(b) If such original records, documents or physical evidence are in the sole custody of the criminal court clerk of any judicial district, such clerk may permanently transfer custody and ownership of such records, documents or physical evidence with the approval of the district attorney general of the appropriate judicial district, after giving written notice of the proposed transfer prior to such transfer to the presiding officer of the legislative body for the jurisdiction in which such record, document or evidence is located.

(c) If it is determined that such documents, records and evidence are to be transferred, the district attorney general shall make the final decision as to the date, time and method by which such transfer is effectuated.

(d) Upon the transfer of such documents, records and evidence as provided by this section, any party desiring to view such material shall do so at the site where the material has been transferred.

(e) As used in this section, "historical significance" means that the event giving rise to the documents, records or evidence being transferred occurred twenty (20) years or more prior to April 18, 1994.

(f) This section does not apply to records or documents which are made confidential by any provision of law.



§ 10-7-511 - Preservation of records of permanent value.

Responsibility for providing trained staff and appropriate equipment necessary to produce and store microfilm reproductions of official, permanent value bound volume records created by the various county and municipal governments of the state is hereby vested in the state library and archives. To implement this security microfilming program, the state librarian and archivist is authorized to develop a priority listing of essential records based on retention schedules developed by the county technical assistance service and the municipal technical advisory service. This priority listing of essential records may be revised from time to time to accommodate critical needs in individual counties or municipalities or to reflect changes in retention schedules. The camera negative of the microfilmed records shall be stored in the security vault at the state library and archives and duplicate rolls of these microfilmed records shall be made available to county and municipal governments on a cost basis.



§ 10-7-512 - Electronic mail communications systems -- Monitoring of electronic mail communications -- Policy required.

(a) On or before July 1, 2000, the state or any agency, institution, or political subdivision thereof that operates or maintains an electronic mail communications system shall adopt a written policy on any monitoring of electronic mail communications and the circumstances under which it will be conducted.

(b) The policy shall include a statement that correspondence of the employee in the form of electronic mail may be a public record under the public records law and may be subject to public inspection under this part.



§ 10-7-513 - Request for removal of military discharge or redaction of social security number from military discharge.

(a) This section applies to a military veteran's department of defense form DD-214 or other military discharge record that is recorded with or that otherwise comes into the possession of a governmental body.

(b) The record is confidential for the seventy-five (75) years following the date it is recorded with or otherwise first comes into the possession of a governmental body. During such period, the governmental body may permit inspection or copying of the record or disclose information contained in the record only in accordance with this section or in accordance with a court order.

(c) On request and presentation of proper identification, the following persons may inspect the military discharge record or obtain from the governmental body a copy or certified copy of such record:

(1) The veteran who is the subject of the record;

(2) The legal guardian of the veteran;

(3) The spouse or a child or parent of the veteran or, if there is no living spouse, child, or parent, the nearest living relative of the veteran;

(4) The personal representative of the estate of the veteran;

(5) The person named by the veteran, or by a person described by subdivision (c)(2), (c)(3), or (c)(4), in an appropriate power of attorney;

(6) Another governmental body; or

(7) An authorized representative of the funeral home that assists with the burial of the veteran.

(d) A court that orders the release of information under this section shall limit the further disclosure of the information and the purposes for which the information may be used.

(e) A governmental body that obtains information from the record shall limit the governmental body's use and disclosure of the information to the purpose for which the information was obtained.

(f) (1) Any person described in subdivisions (c)(1)-(5) may request that a county register of deeds remove from the official records held in such register's office, excepting records preserved on microfilm, any of the following record forms: DD-214, DD-215, WD AGO 55, WD AGO 53-55, NAVMC 78-PD, NAVPERS 553, or any other military discharge, or alternatively may request that the veteran's social security identification number be redacted from any such military discharge record if such records are stored in a manner that permits redaction.

(2) The request for removal of a military discharge record or redaction of a social security identification number from a military discharge record in the office of the county register of deeds pursuant to subdivision (f)(1) shall be made on a paper writing in a form substantially as follows:

REQUEST FOR REMOVAL OF MILITARY DISCHARGE OR REDACTION OF SOCIAL SECURITY NUMBER FROM A MILITARY DISCHARGE

(3) The completed request form as provided in subdivision (f)(2) is eligible for recording in the office of the county register of deeds where submitted. The register has no duty to inquire beyond the acknowledged request to verify the identity or authority of the person requesting the removal. Upon recording the written request, the county register shall act in accordance with the request to either remove the military discharge record identified in the request from the records of the office, except microfilm records, or redact the social security identification number from a military discharge record recorded in the office of the county register if practicable. If redaction is requested and is not practicable, the county register shall not record the request and shall, verbally or by writing, explain to the person making the request why redaction is not practicable and state that the person may instead request the removal of the military discharge record from the records of the county register.



§ 10-7-514 - Subscription service required to view military discharge record over Internet.

A county register shall not cause a military discharge record recorded in the office of the county register to be viewed over the Internet except through a subscription service approved by the county register.



§ 10-7-515 - Social security identification numbers on documents -- Redaction.

(a) The preparer of any document recorded in the office of the county register of deeds shall not place a social security identification number on any document filed or recorded in the office of the county register of deeds, other than a power of attorney. However, the county register shall not refuse to record a document for failure of the preparer to comply with the prohibition contained in this section regarding use of social security identification numbers; nor shall the failure to comply with such prohibition affect the validity or recordability of any document.

(b) Any person or the surviving spouse, attorney-in-fact, or court appointed guardian of the person, may request that a county register of deeds redact the person's social security identification number from any recorded document, if the records are stored in a manner that permits redaction.

(c) The request for redaction of a social security identification number pursuant to subsection (b) shall be made on a paper writing, in a form substantially as follows:

REQUEST FOR REDACTION OF SOCIAL SECURITY NUMBER FROM ELECTRONIC DATABASES

(d) The completed request form provided in subsection (c) may be recorded in the office of the county register of deeds where submitted. The register has no duty to inquire beyond the acknowledged request to verify the identity or authority of the person requesting the redaction.

(e) Upon recording the written request, the county register shall act in accordance with the request to redact the social security identification number from electronic databases in the office of the county register where practicable. If redaction is not practicable, the county register shall not record the request form and shall verbally or by writing explain why redaction is impracticable to the person making the request.

(f) Subsections (b)-(e) apply only to counties having a population of not less than eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census and to counties having a population of not less than seventy-one thousand three hundred (71,300) nor more than seventy-one thousand four hundred (71,400), according to the 2000 federal census or any subsequent federal census.

(g) A county register of deeds may redact any social security number that is found on a recorded document maintained on a computer or removable computer storage media, including CD-ROM disks, in any county having a population of, according to the 2000 federal census or any subsequent federal census: Click here to view image.



§ 10-7-516 - Information relating to security systems.

Notwithstanding any other law to the contrary, any information relating to security systems for any property including, but not limited to, all records pertaining to licensure or registration by owners of such systems, information, photos, presentations, schematics, surveys, or any other information related to such security systems held or kept by any governmental entity, shall be treated as confidential and shall not be open for public inspection by members of the public.






Part 6 - Public Appointments

§ 10-7-601 - Short title.

Sections 10-7-601 -- 10-7-606 shall be known and may be cited as the "Open Appointments Act."



§ 10-7-602 - Definitions.

As used in §§ 10-7-601 -- 10-7-606, unless the context otherwise requires:

(1) (A) "Agency" means a state board, commission, council, committee, authority, task force, or other similar multi-member agency created by statute, having state-wide jurisdiction;

(B) "Agency" does not include any such entity composed entirely of ex officio members or popularly elected members, except where such agency includes one (1) or more members of the general assembly. "Agency" also does not include any interstate compact;

(2) "Secretary" means the secretary of state; and

(3) (A) "Vacancy" or "vacant agency position" means:

(i) A vacancy in an existing agency; or

(ii) A new, unfilled agency position;

(B) "Vacancy" does not mean:

(i) A vacant position on an agency composed exclusively of persons employed by a political subdivision or another agency; or

(ii) A vacancy to be filled by a person required to have a specific title or position.



§ 10-7-603 - Data provided secretary.

The chair of an existing agency, or the appointing authority for the members of a newly created agency, shall provide the secretary of state, on forms prepared and distributed by the secretary of state, with the following data pertaining to that agency:

(1) The name of the agency, its mailing address, and telephone number;

(2) The legal authority for the creation of the agency and the name of the person appointing agency members;

(3) The powers and duties of the agency;

(4) The number of authorized members, together with any prescribed restrictions on eligibility, such as employment experience or geographical representation;

(5) The dates of commencement and expiration of the membership terms and the expiration date of the agency, if any;

(6) The compensation of members, and appropriations or other funds available to the agency;

(7) The regular meeting schedule, if any, and approximate number of hours per month of meetings or other activities required of members;

(8) The roster of current members, including mailing addresses and telephone numbers; and

(9) A breakdown of the membership showing distribution by county and legislative district and, only if the member has voluntarily supplied the information, the sex and race of the members. Such breakdown shall not include such information on ex officio and popularly elected members.



§ 10-7-604 - Updating and publishing data.

The secretary of state shall provide for annual updating of the required data and shall annually arrange for the publication of the compiled data from all agencies on or about November 15 of each year. Copies of the compilation shall be delivered to the governor and the general assembly. Copies of the compilation shall be made available by the secretary to any interested person at cost, and copies shall be available for viewing by interested persons.



§ 10-7-605 - Vacancies.

The chair of an existing agency shall notify the secretary of a vacancy scheduled to occur in the agency as a result of the expiration of membership terms, at least forty-five (45) days before the vacancy occurs. The chair of an existing agency shall give written notification to the secretary of each vacancy occurring as a result of newly created agency positions and of every other vacancy occurring for any reason other than the expiration of membership terms as soon as possible upon learning of the vacancy and in any case within fifteen (15) days after the occurrence of the vacancy. The appointing authority for newly created agencies shall give written notification to the secretary of all vacancies in the new agency within fifteen (15) days after the creation of the agency. Monthly, the secretary shall publish a list of all vacancies of which the secretary has been so notified. Notice of a vacancy shall be published until the appointing authority notifies the secretary that the vacancy has been filled. Such notice shall be given within fifteen (15) days of the appointment. One (1) copy of the listing shall be made available at the office of the secretary to any interested person. The secretary shall distribute by mail copies of the listings to requesting persons. The secretary may charge a duplication fee to cover the actual cost of providing such listings.



§ 10-7-606 - Annual report.

Together with the compilation required in § 10-7-603, the secretary shall annually deliver to the governor and the general assembly a report containing the following information:

(1) The number of vacancies occurring in the preceding year;

(2) The number of vacancies occurring as a result of scheduled ends of terms, unscheduled vacancies and the creation of new positions;

(3) Breakdowns by county, legislative district and, if known, the sex and race for members whose agency membership terminated during the year and appointees to the vacant positions; and

(4) The names of any agencies which have not complied with the requirements of §§ 10-7-601 -- 10-7-606.



§ 10-7-611 - Proportionate representation of minority and nonminority groups on appointed bodies.

(a) It is the intent of the general assembly to recognize the importance of balance in the appointment of minority and non-minority persons to membership on statutorily created decision-making and regulatory boards, commissions, councils, and committees, and to promote that balance through this section. Furthermore, the general assembly recognizes that statutorily created decision-making and regulatory boards, commissions, councils, and committees play a vital role in shaping public policy for Tennessee, and the selection of well-qualified candidates is the paramount obligation of the appointing authority.

(b) In appointing members to any statutorily created decision-making or regulatory board, commission, council, or committee of the state, the appointing authority should make a conscientious effort to select, from among the most qualified persons, those persons whose appointment would ensure that the membership of the board, commission, council, or committee accurately reflects the proportion that each group of minority persons represents in the population of the state as a whole, or, in the case of a local board, commission, council, or committee, in the population of the area represented by the board, commission, council, or committee, as determined pursuant to the most recent federal decennial census, unless the law regulating such appointment requires otherwise, or persons of the under-represented minority group cannot be recruited. If the size of the board, commission, council, or committee precludes an accurate representation of all minority groups, appointments should be made which conform to the requirements of this section insofar as possible. If there are multiple appointing authorities for the board, commission, council, or committee, they shall consult with each other to assure compliance with this section.

(c) Each appointing authority described in subsection (c) shall submit a report to the secretary of state annually by December 1, which discloses the number of appointments made during the preceding year from each minority group and the number of non-minority appointments made, expressed both in numerical terms and as a percentage of the total membership of the board, commission, council, or committee. A copy of the report shall be submitted to the governor, the speaker of the house of representatives, and the speaker of the senate. In addition, each appointing authority shall designate a person responsible for retaining all applications for appointment who shall ensure that information describing each applicant's race, ethnicity, gender, and qualifications is available for public inspection during reasonable hours. Nothing in this section requires disclosure of an applicant's identity or of any other information made confidential by law.

(d) This section applies to appointments and reappointments made after July 1, 1997. It does not prohibit a member of a decision-making or regulatory board, commission, council, or committee from completing a term being served as such member when this section takes effect. A person appointed to a decision-making or regulatory board, commission, council, or committee before July 1, 1997, may not be removed from office solely for the purpose of meeting the requirements of this section.






Part 7 - Municipal Records

§ 10-7-701 - Public records -- Temporary records.

All documents, papers, records, books of account, and minutes of the governing body of any municipal corporation, or of any office or department of any municipal corporation, within the definition of "permanent records," "essential records," and/or "records of archival value," as defined in § 10-7-301, constitute "public records" of the municipal corporation. All documents, papers, or records of any municipal corporation or of any office or department of the municipal corporation that constitute "temporary records" and/or "working papers" within the definition set forth in § 10-7-301(13) and (14) constitute "public records" of the municipality, except that "temporary records" may be scheduled for disposal as authorized in this part.



§ 10-7-702 - Retention schedules.

(a) The municipal technical advisory service, a unit of the Institute for Public Service of the University of Tennessee, is authorized to compile and print, in cooperation with the state library and archives, records retention manuals which shall be used as guides by municipal officials in establishing retention schedules for all records created by municipal governments in the state.

(b) Notwithstanding any law to the contrary, the governing body of any municipality may by resolution authorize the disposal of any permanent paper record of the municipality when the record has been photocopied, photostated, filmed, microfilmed, preserved by microphotographic process, or reproduced onto computer or removable computer media, or any appropriate electronic medium, in accordance with § 10-7-121. Other records of the municipality may be disposed of when the retention period that is prescribed in the retention schedule used by the municipality has expired. For purposes of this subsection (b), disposal includes destruction of the record. A municipality may adopt reasonable rules and policies relative to the making, filing, storing, exhibiting, copying and disposal of municipal records.









Chapter 8 - Confidentiality of Library Records

§ 10-8-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Library" means:

(A) A library that is open to the public and established or operated by:

(i) The state, a county, city, town, school district or any other political subdivision of the state;

(ii) A combination of governmental units or authorities;

(iii) A university or community college; or

(B) Any private library that is open to the public; and

(2) "Library record" means a document, record, or other method of storing information retained by a library that identifies a person as having requested or obtained specific information or materials from such library. "Library record" does not include nonidentifying material that may be retained for the purpose of studying or evaluating the circulation of library materials in general.



§ 10-8-102 - Disclosure prohibited -- Exceptions.

(a) Except as provided in subsection (b), no employee of a library shall disclose any library record that identifies a person as having requested or obtained specific materials, information, or services or as having otherwise used such library. Such library records shall be considered an exception to § 10-7-503.

(b) Library records may be disclosed under the following circumstances:

(1) Upon the written consent of the library user;

(2) Pursuant to the order of a court of competent jurisdiction; or

(3) When used to seek reimbursement for or the return of lost, stolen, misplaced or otherwise overdue library materials.



§ 10-8-103 - Applicability.

This chapter shall apply to libraries included within chapters 1 and 3-5 of this title.









Title 11 - Natural Areas And Recreation

Chapter 1 - Department of Environment and Conservation

§ 11-1-101 - Organization of department -- Authority of commissioner -- Historical commission.

(a) The department of environment and conservation shall be under the charge and general supervision of the commissioner of environment and conservation, who shall have the same official status as other commissioners.

(b) The commissioner is authorized to establish divisions, bureaus or other organizational units necessary to carry out the duties imposed upon the commissioner and the department.

(c) The commissioner is authorized to appoint such deputy and assistant commissioners as may be necessary to discharge the powers and duties of the department. In the event of absence or incapacity of the commissioner or in the event of a vacancy in the office of the commissioner, an appropriate person designated by the governor may be authorized in accordance with § 4-4-115, to exercise any and all of the powers of the commissioner until such time as the duly appointed commissioner can fulfill such commissioner's responsibilities.

(d) The commissioner is authorized to delegate any of the powers, duties, responsibilities or authority vested in the commissioner by the laws of the state of Tennessee.

(e) The commissioner may adopt, promulgate and enforce such rules and regulations necessary to carry out such commissioner's duties and responsibilities.

(f) The commissioner is also authorized to adopt, promulgate and enforce rules and regulations establishing fees and charges for departmental services including, but not limited to, licenses, permits, or authorizations rendered pursuant to or required by any statute administered by the department.

(g) The department shall have transferred and attached to it the Tennessee historical commission, for purposes of administration.



§ 11-1-102 - Records and equipment of various divisions kept by department.

(a) All records, equipment and properties of the division of geology and the former Tennessee state park and forestry commission shall be kept in the department of environment and conservation.

(b) All records, equipment and properties of the division of forestry shall be kept in the department of agriculture.

(c) Notwithstanding any law to the contrary, the following records as defined by § 10-7-301 of any division of the department of environment and conservation shall be confidential and shall not be open for inspection by members of the public:

(1) Concerning radioactive materials regulated by the United States nuclear regulatory commission or by a state under an agreement with the nuclear regulatory commission pursuant to § 274(b) of the Atomic Energy Act, codified in 42 U.S.C. § 2021(b); or

(2) Disclosing the specific location of threatened, endangered, or rare species that would not be available to the public under the federal law or regulation.



§ 11-1-103 - Cooperation with wildlife resources agency -- Relationships between divisions.

The several divisions located within the department of environment and conservation shall cooperate with the state wildlife resources agency, and the employees of the divisions shall lend whatever assistance is necessary to carry out the provisions of the game and fish laws. Likewise, the employees of the state wildlife resources agency shall cooperate with the other divisions in the department and lend assistance whenever it is deemed necessary by the commissioner of environment and conservation, it being the purpose to coordinate fully the activities of the state wildlife resources agency with other conservation activities in the department. In the event any controversy shall arise in the department between any of the various divisions therein as to their respective duties and functions, the commissioner shall have authority to make the final decision concerning the controversy, and to define the respective limits of authority of each division.



§ 11-1-104 - Political activities of officers and employees.

No member, employee or officer of the department of environment and conservation shall use such member's, employee's or officer's official authority or influence for the purpose of interfering with an election or affecting the results thereof, or for the purpose of coercing the political action of any person or body. Failure to comply with the express purpose of this section constitutes grounds for immediate dismissal.



§ 11-1-105 - Acquisition of land by gift, purchase, or condemnation -- Lands to be sought -- Titles to state -- Approval by attorney general and reporter -- Recommendations to general assembly.

(a) The department of environment and conservation has the full power to acquire by gift, devise or purchase, or by the exercise of the power of eminent domain, areas, properties, lands, or any estate or interest therein, of scenic beauty, material or recreational utility, historic interest, remarkable phenomena or any other unusual features which in the judgment of the department should be acquired, preserved, and maintained for the use, observation, education, health, and pleasure of the people of Tennessee; provided, that such authority of acquisition shall be within the limits of any appropriations which may be made by the general assembly for the purchase of such properties, and the department shall have no power to purchase or contract for the purchase of any property beyond the amount contained in such appropriation.

(b) The department has the power to institute and prosecute on behalf of the state of Tennessee any proceedings in the exercise of the power of eminent domain for the acquisition of such properties for public use in accordance with the laws relating to the exercise of such right and power.

(c) All contracts shall be made and all titles shall be taken in the name of the state of Tennessee. The title shall be examined and approved by the attorney general and reporter before any property shall be purchased or acquired by condemnation.

(d) The department may make recommendations to the general assembly of any other areas or properties for acquisition for which no appropriation may be made.

(e) The department shall make diligent effort to obtain by gift lands or other property for park purposes.

(f) All areas or properties so acquired shall be taken and held by the state for park purposes and the control and management thereof shall be vested in the department.



§ 11-1-106 - Personal property -- Acquiring and holding.

The department is empowered to receive by bequest, gift, or otherwise, money or other personal property for park purposes, to be held and used under § 11-1-105.



§ 11-1-107 - Power to convey to federal government.

(a) In the event any property at any time acquired lies in the designated area of the Great Smoky Mountain National Park, the department is empowered to convey same to the federal government as a part of the national park.

(b) Any money so received shall be deposited with the state treasurer to the credit of the department and disbursed upon the warrant or written order of the commissioner.



§ 11-1-108 - System of development and administration of land -- Rules and regulations -- Accounting for revenues.

(a) The department shall make a careful study of lands in the state suitable for park purposes and shall formulate and adopt a system for the proper development, preservation, and administration thereof.

(b) The department has the power to make rules and regulations and to promulgate the same for the management and control of this property for park purposes not inconsistent with the powers and restrictions herein.

(c) All revenue which may be derived from such property shall be accounted for by itemized annual statements, and shall go into the state treasury for state purposes; provided, that the commissioner, with the approval of the state building commission, may pledge the revenues derived from any park facility to pay for the lease or purchase of such park facility and the amounts which may be so pledged shall be applied as provided in such pledge.



§ 11-1-109 - Violation of rules and regulations punishable as misdemeanor.

(a) Any violation of rules and regulations for the care and management of such properties as may be made under the authority of § 11-1-108 is a Class C misdemeanor.

(b) In addition to the criminal penalty in subsection (a), the general assembly finds that it is appropriate that there be civil sanctions as well. Any person who does any of the following acts or omissions is subject to a civil penalty of up to ten thousand dollars ($10,000) per day for each day during which the act or omission continues or occurs:

(1) Any damage or vandalism to any state park;

(2) The intentional removal or destruction in state parks of any rare, threatened or endangered species of plants as provided in §§ 70-8-304(2) and 70-8-305, and in all rules and regulations promulgated pursuant to those sections; or

(3) Any other violation of this part or the rules promulgated under this part.

(c) The commissioner, through the attorney general and reporter, may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation occurred, in the name of the department. In any such action, the commissioner may also recover, in addition to the civil penalty assessed under subsections (b) and (d), for any damages to the state parks that were the result of the activity.

(d) In assessing the civil penalty, the court may consider the following factors:

(1) Whether the civil penalty imposed will be a substantial economic deterrent to the illegal activity;

(2) Damages to the state park, including compensation for loss or destruction of any part of the area, resulting from the violation, as well as expenses involved in enforcing this section and the costs involved in rectifying any damage;

(3) The cause of the violation; and

(4) Any economic benefit gained by the violator.

(e) Any civil penalties paid to the state pursuant to this section shall be deposited in the state park fund created by § 11-3-302.

(f) No provision of this section shall be construed to restrict the state from recovering civil damages to state property as provided by law.



§ 11-1-110 - Division of educational service -- Director.

(a) There is hereby created in the department of environment and conservation a division to be known as the "division of educational service."

(b) The head of the division shall be a director appointed by the commissioner of environment and conservation.

(c) It is the duty of the division to promote education in regard to all conservation matters and to assist the various departments, divisions, and agencies with educational programs concerning conservation as may be deemed appropriate.

(d) The director shall perform such other duties and functions as may be directed by the commissioner.



§ 11-1-111 - Use of central office appropriations for division of educational service.

The commissioner of environment and conservation is hereby authorized and empowered to use such part of the commissioner's appropriation for the commissioner's central office as the commissioner may deem appropriate in connection with the division of educational service.



§ 11-1-112 - Park facilities -- Powers and duties of commissioner.

In order to provide park facilities for the department and to enable the construction and financing thereof on lands owned by the state or by an industrial development corporation which has been created under title 7, chapter 53, but for no other purpose unless authorized by law, the commissioner, with the approval of the state building commission, in the name of the state of Tennessee, has the following powers and duties:

(1) Without limitation by reason of any other law, the power to sell and convey title to an industrial development corporation any land and any existing buildings or facilities thereon owned by the department for such consideration upon such terms and conditions as in the judgment of the commissioner and the state building commission are in the best interest of the state;

(2) Without limitation by reason of any other law, the power to lease to an industrial development corporation for a term or terms, not exceeding fifty (50) years each, any land and existing buildings or facilities thereon owned by the department upon such terms and conditions as in the judgment of the commissioner and the state building commission are in the best interest of the state;

(3) The power to lease or purchase from an industrial development corporation and to make available for public use any park facility erected upon land conveyed or leased to an industrial development corporation or upon any of the land owned by an industrial development corporation upon such terms, conditions and rentals or deferred payment obligations as in the judgment of the commissioner and the state building commission are in the best interest of the state;

(4) The power to pledge and assign all or any part of the revenues derived from the operation of such park facility as security for the payment of the rentals or deferred payment obligations due and to become due under any lease or purchase under subdivision (3), and to covenant in any such lease or purchase agreement with respect to future pledges or assignments of such revenues; and

(5) The power to covenant and agree in any lease or purchase made under subdivision (3) to:

(A) Impose fees, rentals or other charges for the use or occupancy or other operation of such park facility in an amount calculated to produce revenues sufficient to pay the rentals or obligations due and to become due under such lease or purchase; and

(B) Properly account for, secure, and disburse such fees, rentals and charges.



§ 11-1-113 - Grants for utility systems -- "Utility system" defined.

(a) Subject to the approval of the state building commission, the commissioner of environment and conservation is hereby authorized to make grants, as funds are available, to any municipality, county, town or city, utility district, public utility, or any authority, corporation, association or other organization which provides utility services, in order to assist in providing utility service to any state park, forest, or any unit of the Tennessee outdoor recreation area system authorized by § 11-3-103. Such grant shall be for construction purposes only, and shall be directly proportional to the benefits accruing to the state facility by the utility system.

(b) "Utility system" includes water, sewerage, electric and solid waste.



§ 11-1-114 - Use of privately owned land for recreational purposes -- Acquisition of adjacent lands.

(a) The commissioner of environment and conservation has the authority to enter into agreements with any not-for-profit corporation chartered under the laws of this state, such agreements being for the purpose of planning, providing, maintaining, and/or administering recreational and natural areas and facilities for the use by the general public.

(b) Such authority includes the power to provide duly commissioned park rangers for the enforcement of state laws and regulations on publicly and privately owned lands or waters used as recreational areas by the general public.

(c) Furthermore, the commissioner has the authority to acquire by gift, purchase, exchange, assumption of tax payments, or other method specifically excluding condemnation, lands or easements adjacent to or near such recreational or natural areas for the purpose of facilitating the public use of these areas.

(d) In exercising the authority granted in this section, the commissioner shall abide by all law relating to contracts, property management, and leasing, including such regulations as may be promulgated by appropriate state officials, subject to specific appropriation of funds by the general assembly.



§ 11-1-115 - Cloverbottom Mansion.

(a) The commissioner of environment and conservation is authorized to contract with the Cloverbottom Association, subject to the approval of the state building commission, for its assistance in the renovation, repair, maintenance, operation and preservation of the Cloverbottom Mansion located in Davidson County.

(b) This section shall not be construed to be an appropriation of funds and no funds shall be obligated or expended pursuant to this section unless such funds are specifically appropriated by the general appropriations act and approved by the commissioner of finance and administration.



§ 11-1-116 - Policy of employing young persons to work in state parks and recreation areas.

It is the policy of the general assembly that young persons should assist in the preservation of state parks and recreation areas. The commissioner of environment and conservation is encouraged to employ persons under nineteen (19) years of age to work in state parks and recreation areas. These persons should be employed in nonhazardous duties that enhance the viability and purpose of Tennessee's pristine parks. The commissioner shall provide an annual report to the energy, agriculture and natural resources committee of the senate and to the agriculture and natural resources committee of the house of representatives on the number of persons under nineteen (19) years of age who are employed to work in state parks and recreation areas, and in which state parks and recreation areas such persons are employed.



§ 11-1-117 - Initiation of proceedings -- Injunctive relief.

The commissioner may initiate proceedings in the chancery court of Davidson County or the county in which the activities occurred against any person who is alleged to have violated or is about to violate this part or the rules promulgated under this part. In the action, the commissioner may seek, and the court may grant, injunctive relief and any other relief available in law or equity.






Chapter 2 - Conservation Commission [Repealed]

§ 11-2-101 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 2 (Williams, § 255.75i); 1955, ch. 214, § 1; impl. am. Acts 1959, ch. 9, § 11; Acts 1963, ch. 166, § 1; impl. am. Acts 1963, ch. 169, § 3; T.C.A. (orig. ed.), § 11-201; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-102 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 3 (Williams, § 255.75j); 1955, ch. 214, § 2; impl. am. Acts 1959, ch. 9, § 11; Acts 1963, ch. 166, § 2; T.C.A. (orig. ed.), § 11-202; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-103 - [Repealed.]

HISTORY: Acts 1939, ch. 217, § 3; C. Supp. 1950, § 255.67 (Williams, § 255.75c); T.C.A. (orig. ed.), § 11-203; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-104 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 5 (Williams, § 255.75l); 1976, ch. 806, § 1(48); T.C.A. (orig. ed.), § 11-204; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-105 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 6 (Williams, § 255.75m); T.C.A. (orig. ed.), § 11-205; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-106 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 4 (Williams, § 255.75k); T.C.A. (orig. ed.), § 11-206; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.



§ 11-2-107 - [Repealed.]

HISTORY: Acts 1953, ch. 248, § 7 (Williams, § 255.75n); impl. am. Acts 1974, ch. 481, §§ 4, 6; T.C.A. (orig. ed.), § 11-207; repealed by Acts 2012, ch. 986, § 23, effective October 1, 2012.






Chapter 3 - State Parks

Part 1 - General Provisions

§ 11-3-101 - "Park" defined.

For the purposes of the department of environment and conservation, "park" means and includes any and all areas of land heretofore or hereafter acquired by the state, which by reason of having natural and historic features, scenic beauty or location, possess natural or potential physical, aesthetic, scientific, creative, social or other recreational values, and are dedicated to and forever reserved and administered by the state for the recreational and cultural use and enjoyment of the people.



§ 11-3-102 - Preservation in natural condition.

Every park under this part shall be preserved in a natural condition so far as may be consistent with its human use and safety, and all improvements shall be of such character as not to lessen its inherent recreational value.



§ 11-3-103 - Classification and designation of areas -- Administration of state park system -- Division of parks and recreation.

(a) All parks, monuments and other areas used primarily for recreational purposes shall be properly classified under the supervision of the department of environment and conservation, and the department shall, upon approval of the classification, designate the areas comprising the state park system, the state park system to be administered through a division of parks and recreation in the department.

(b) (1) Notwithstanding any other law to the contrary, the state park designated as "Pickett State Park" is hereby redesignated as "Pickett Civilian Conservation Corps (CCC) Memorial State Park."

(2) The department shall erect suitable markers and/or affix suitable signs designating such park as the "Pickett Civilian Conservation Corps (CCC) Memorial State Park."



§ 11-3-104 - Cooperation for park purposes.

The state, counties, municipalities, and all political subdivisions of Tennessee are empowered to cooperate with each other, and with other states, and with the United States government, or any agency thereof, in planning, establishing, improving, or maintaining any park or other recreational area or monument.



§ 11-3-105 - Eminent domain.

In the acquisition of sites or boundaries of land for parks to be used for any one (1) or more of the purposes recited in this part, the state is authorized to exercise the power of eminent domain when the governor so orders.



§ 11-3-106 - Expenditures by political subdivisions.

Every county, municipality, and other political subdivision of this state is empowered to expend money from available sources to aid in the purchase of areas within the county, municipality or political subdivision for park purposes within the meaning of this part, the park to become the property of the state, to be improved, cared for and administered by the department of environment and conservation as a part of the state park system hereinabove mentioned; provided, that the governor and commissioner of environment and conservation shall have first agreed in writing to accept the same.



§ 11-3-107 - Parks and recreation division employees -- Commissioned law enforcement officers.

(a) The division of parks and recreation is authorized to employ a suitable number of persons as park rangers, ranger naturalists, park managers and in other positions, however designated or named, having qualifications established by the division of parks and recreation, and approved by the department of human resources. They will manage and supervise the operation of the state parks and other recreational areas managed or administered by the division; provided, that persons employed as park rangers as of January 1, 1986, who meet the qualifications set out by this section as it existed on January 1, 1986, shall not be denied promotion to a position as park manager or any equivalent position because of not meeting any more stringent qualifications which may be established pursuant to this subsection (a).

(b) Employees of the division of parks and recreation, when properly trained and qualified, may be commissioned by the commissioner of environment and conservation as law enforcement officers. When so commissioned, they shall have all of the police powers necessary to enforce all state laws, rules and regulations, within the state parks, state forests, state natural areas, all other state-owned areas under the jurisdiction of the division, and all recreational areas which are administered or managed by the division under lease, easement or other agreement with any public or private owner of the property. The commissioned employees of the division shall have all police powers necessary to apprehend and arrest any person within the state, for any violation of state law or rule or regulation of the division committed on any state park or other area described above. They shall enforce the laws, rules and regulations and maintain order, for the protection of state property and the public welfare. They shall have the right to carry firearms or other arms while on duty as commissioned law enforcement officers of the division. It is the responsibility of the division to assure that law enforcement duties are pursued with the utmost awareness and care and not to the detriment of the primary responsibilities of rangers and managers, which are to provide for visitor information and education, to manage and maintain park resources and personnel and to conduct recreation programs.

(c) (1) Notwithstanding title 12, chapter 2, part 4, when the division of parks and recreation makes a determination to retire an equine from service, the park ranger, ranger naturalist, park manager or any other similar employee who has used the equine to carry out such person's duties as a law enforcement officer or as an employee of the division of parks and recreation, may take possession of the equine upon paying to the division of parks and recreation the value assigned to the equine pursuant to subdivision (c)(3).

(2) Upon taking possession of a retired equine pursuant to subdivision (c)(1), the park ranger, ranger naturalist, park manager or any other similar employee shall be responsible for all costs associated with maintaining such equine.

(3) The division of parks and recreation is authorized to promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, necessary to carry out this subsection (c) including establishing a value for the equine at the time the decision is made to retire the equine from service.

(d) The division of parks and recreation, with the approval of the department of human resources, shall establish standards of training and qualification for the commissioning of employees as law enforcement officers, and for in-service training of its commissioned employees. Training standards shall be consistent with those established by a recognized agency such as the Tennessee peace officer standards and training commission, the Jerry F. Agee Tennessee Law Enforcement Training Academy or the department of interior, national park service.

(e) After twenty-five (25) years of honorable service by a commissioned employee, the department of environment and conservation, bureau of state parks and recreation shall authorize the employee, upon retirement, to retain such employee's service weapon in recognition of the employee's many years of good and faithful service. A commissioned employee who retires on disability retirement also may be authorized to retain that employee's service weapon.



§ 11-3-108 - Authority to sell surplus park land -- Authorization.

The department of environment and conservation is authorized to sell certain tracts of land which are surplus to the needs and benefit of the state of Tennessee, and now being used for state park purposes. The land shall be sold only upon authorization of the national park service, department of interior, and under such terms and conditions as it may require.



§ 11-3-109 - Execution of deed -- Approval.

(a) Upon receipt of such authorization and terms and conditions from the national park service, the commissioner of environment and conservation is hereby authorized to execute a deed on behalf of the state of Tennessee, transferring and conveying whatever interest the state of Tennessee might have in the tract of land.

(b) The deed of conveyance shall be approved by the governor and attested by the secretary of state.



§ 11-3-110 - Use of proceeds of sale.

All funds received from any of such sales of land shall be invested in capital improvements in that particular state park from which the sale was made.



§ 11-3-111 - Lease and license arrangements -- Special events permits and licenses -- Native craft products.

(a) The commissioner of environment and conservation, with the approval of the state building commission and attorney general and reporter, may enter into lease agreements for the operation of existing facilities and the development, construction, and operation of new facilities on lands under the control or supervision of the department of environment and conservation where the leases are deemed necessary, in the discretion of the commissioner, for improved utilization of state lands and facilities in the public interest. Such facilities or developments shall include, but not be limited to: boat docks, fishing piers, camp sites, trailer camps, golf courses, recreational facilities, hotels, motels, restaurants, retail stores, forests, natural areas, and historic sites. The leases may contain a provision giving the lessee the option of renewing the lease upon like terms and conditions and for the same term. The leaseholds may be sold; provided, that they have been approved by the commissioner, the governor, and the attorney general and reporter, and any sale made without their approval shall be void. Any lease agreements entered into in accordance with this section shall be entered into only after sealed bids have been submitted to the commissioner of environment and conservation on the facilities to be leased and all applicable provisions of law have been complied with which relate to contracts, property management, and leasing, including such regulations as may be promulgated by appropriate state officials.

(b) The director of the division of parks and recreation, with the approval of the commissioners of environment and conservation and finance and administration, may enter into license agreements which allow the licensee to operate facilities or to conduct business operations within state parks, where this is deemed necessary for the best utilization of state parks for public recreational purposes, under the following conditions:

(1) The intended use or occupancy of park lands or facilities by the licensee is seasonal or is of a nature that makes it inappropriate for the state to enter into a lease agreement;

(2) The license is for a term not to exceed three (3) years, and may be terminated by the director, without cause; and

(3) The license agreement is entered into only after written proposals have been solicited by advertisement in a newspaper of general circulation in the county where the park is located, except that a license agreement for a term not to exceed ninety (90) days may be negotiated and entered into without such advertisement in order to obtain an operator for a facility which is vacant because a previous lease or license has expired or has been terminated.

(c) The director may issue permits or licenses to any government, public agency, individual, corporation, association or other organization for terms of not more than ten (10) days for the use of areas or facilities within state parks for special events, where this is deemed to enhance the use of the parks for public recreational purposes. The commissioner of environment and conservation shall promulgate rules which establish policies, rules and procedures applicable to the issuance of permits and licenses pursuant to this subsection (c). Such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Such rules shall also be reviewed and approved by the commissioner of finance and administration before becoming effective.

(d) Any person or business entity who occupies property in a state park, under a lease or license, in which crafts or souvenirs are sold, shall maintain an inventory, twenty-five percent (25%) of which is in crafts native to the state of Tennessee, if such crafts are readily available. This provision shall become the basis of a section of every such new lease or license and every such lease or license that is renegotiated with the present tenant or licensee.



§ 11-3-112 - Purchasing authority.

(a) Notwithstanding any law to the contrary, the commissioner of environment and conservation has the authority to cause to be purchased and to develop the method for purchasing, without the approval of any other agency of state government, services, raw materials, merchandise for resale, supplies and equipment necessary for provision of quality services for state park operations. This section shall not be construed to allow the department to contract for services previously accomplished for the parks by state employees or for services that could reasonably be expected to be accomplished by state employees.

(b) It is the responsibility of the commissioner of environment and conservation to develop policies and procedures to ensure, to the extent practicable, that purchases made on behalf of park operations are at the lowest possible price while at the same time ensuring quality and timely delivery. The commissioner shall file such policies and procedures with the procurement commission for the commission's review and approval.

(c) The commissioner has the authority to purchase supplies and equipment through the department of general services and is encouraged to exercise the option to purchase through the department under title 12, chapter 3, in circumstances which are advantageous for the timely delivery of low cost, quality products.

(d) For the purposes of this section, "park operations" means the following facilities at state parks: inns, cabins, restaurants, golf courses, gift shops, marinas, snack bars, and vending machines.

(e) No expenditure of public funds pursuant to this section shall be made in violation of the provisions of Title VI of the Civil Rights Act of 1964, codified in 42 U.S.C. § 2000d.



§ 11-3-113 - Reimbursement of green fees from certain agencies.

If the golf course is located in a state park, but operated by a municipal or county government agency under contract with the department of environment and conservation, the department shall reimburse the operating agency for any green fees waived under former § 11-3-112 [repealed] and this section.



§ 11-3-114 - Clear-cutting.

(a) The commissioner of environment and conservation shall prohibit the forestry practice of clear-cutting in all state parks. The department of environment and conservation shall not conduct clear-cutting operations in such parks, nor permit any other person or lessee to conduct clear-cutting operations in such parks.

(b) Notwithstanding subsection (a), clear-cutting may be permitted in state parks in cases of natural disaster or insect infestation provided that the department of environment and conservation has determined prior to any such clear-cutting that it is a reasonable and appropriate response to such disaster or infestation and that it is consistent with the department's duty to preserve and maintain the parks. Such clear-cutting may occur only in a manner approved in advance by the department.



§ 11-3-115 - Individual honored by park dedication need not be deceased.

No individual shall be disqualified from having a park named in dedication to the individual based solely on the fact that the individual is not deceased.



§ 11-3-120 - Management plan.

(a) The department of environment and conservation is hereby directed to formulate a long-range plan, hereinafter referred to as a "management plan" for each state park. Each such management plan shall include the following:

(1) Funding requirements for state parks and an analysis of whether the revenue-generating facilities on the park are self-sustaining;

(2) Facilities preservation, maintenance and utilization;

(3) Management and personnel staffing, training, compensation and professional development;

(4) Preservation, development and expansion of existing and new park resources and facilities;

(5) Educational programming; and

(6) Land acquisition.

(b) Each management plan shall include goals and projections for state parks for the next ten (10) years and shall be updated every five (5) years by the department. Each management plan shall be posted on the department's web site. Prior to updating each management plan, the department shall conduct public hearings after public notice has been given in accordance with title 8, chapter 44. Public hearings shall be conducted in each park or in the vicinity of each park regarding any update to the management plan. Notice of these public hearings shall be given to any friends groups or other groups with a particular interest in the particular park. The department shall consider all written and oral comments received in these hearings and shall document its responses to such comments. The department shall submit by March 1 of each year, to the agriculture and natural resources committee of the house of representatives and the energy, agriculture and natural resources committee of the senate, a report outlining any major deviations from the management plans in the previous year and the reasons therefore.

(c) The department shall not commence construction on any new capital project which costs in excess of one hundred thousand dollars ($100,000) in any state park if it is not provided for in the park's current management plan and the project has been approved by the state building commission. The construction costs for such new capital projects other than those provided for in the management plan shall not be funded until the management plan is appropriately updated.



§ 11-3-121 - Rate discounts.

(a) The commissioner shall offer discounted rates for activities at the state parks to senior citizens, disabled persons, state employees, members of the Tennessee national guard, and any other group that the commissioner deems appropriate for such treatment. The specific activities where these discounts would apply as well as the timing and amount will be left to the commissioner's discretion.

(b) (1) The commissioner shall offer discounted rates for activities at state parks to veterans who are Tennessee residents. The specific activities for which the discounts would apply, as well as the timing and amount, shall be left to the commissioner's discretion; provided, that the discounts shall only be offered to resident veterans during the off season.

(2) For purposes of this subsection (b), "veteran" means a former member of the United States armed forces or a former member of a reserve or Tennessee national guard unit who was called into active military service of the United States, as defined in § 58-1-102, and who served honorably, as defined in § 49-7-102.

(3) For purposes of this subsection (b), "off season" means a period or periods of time, as determined by the commissioner, during which state park activities and facilities traditionally operate at less than full capacity.

(c) No public official shall be given the right to play golf free for life or for any other extended period of time on courses in state parks, unless such action is authorized by the agriculture and natural resources subcommittee of the house of representatives, and approved by such standing committee of the house of representatives, as well as approved by the energy, agriculture and natural resources committee of the senate. Such prohibition includes green fees, golf carts and free supplies or equipment. Nothing in this subsection (c) shall prohibit the management of a golf course in state parks from occasionally extending free play to such public officials under appropriate circumstances.



§ 11-3-122 - Driving a golf cart within state park.

In state parks, a golf cart, as defined by § 55-1-123, may only be driven on golf courses in accordance with state park rules and policies and on the paved roads within the campgrounds, subject to regulation by state parks to protect public safety. Nothing in this section shall prohibit the department of environment and conservation from requiring a valid driver license for the operation of a golf cart within the properties described in this section.



§ 11-3-123 - Manner of maintenance -- Easy access.

The department of environment and conservation is encouraged to maintain the state park system in a manner that is conducive to use by all persons and that provides such persons with easy access to all public areas within the parks.






Part 2 - Nonprofit Organizations for Support and Enhancement of State Parks

§ 11-3-201 - Legislative findings and intent.

The general assembly finds that in order to maintain and enhance the purposes, programs and functions of the state park system, including, but not limited to, educational, interpretative and recreational functions, nonprofit citizen support organizations may be organized, and the commissioner of environment and conservation, after approval of the commissioner of finance and administration, may enter into agreements with such organizations for the purpose of providing support, financial and otherwise, to a specific park or parks, or the state park system. The agreement shall be forwarded to the comptroller of the treasury for review and comment prior to the execution by any state official. It is the intent of this legislation that any revenues generated by these organizations be used to enhance the state parks and their programs. To that end, it is the intent that state appropriations to the parks not be reduced when revenues are generated by these organizations.



§ 11-3-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Citizen support organization" means an organization which:

(A) Is organized as a nonprofit corporation, or is otherwise qualified to do business in Tennessee as a nonprofit corporation, pursuant to title 48, chapter 51;

(B) Is exempt from payment of federal income taxes pursuant to § 501(c) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 501(c), as it may be amended;

(C) Is incorporated for purposes which are consistent with the goals, objectives, programs, responsibilities and functions of the state park system as provided in title 11, as determined by the commissioner; and

(D) Provides equal opportunities and membership to all persons regardless of race, color, national origin, sex, religion, age, disability or other constitutionally protected classification;

(2) "Commissioner" means the commissioner of environment and conservation or the duly authorized representative or, in the event of the commissioner's or representative's absence or vacancy in the office of commissioner, the deputy commissioner;

(3) "Department" means the department of environment and conservation; and

(4) "Park" means an area as defined at § 11-3-101, and includes, but is not limited to, state natural areas, archaeological areas, historic areas, parks, scenic rivers, scenic trails and state forests.



§ 11-3-203 - Agreements.

The commissioner may enter into an agreement with a citizen support organization for purposes consistent with this part if the commissioner determines it is in the best interest of a specific park or the park system generally.



§ 11-3-204 - Activities.

A citizen support organization which enters into an agreement with the commissioner may provide support, assistance or cooperation to a specific park or to the park system in general, including, but not limited to:

(1) The provision of educational or interpretative material for sale;

(2) The provision of exhibits and materials for display and related equipment and material;

(3) The provision of financial support, whether through donation, gift or otherwise, for park programs, property or other park purposes;

(4) The provision of volunteer personnel services or monetary contributions for adding state positions for park services;

(5) The provision of equipment or other goods; and

(6) The gift or donation of money to fund programs and exhibits or to procure equipment, materials, books or services.



§ 11-3-205 - Use of state park property and facilities.

If the commissioner enters into an agreement with a citizen support organization, the commissioner may authorize such organization to use, under such conditions as the commissioner may prescribe, property or facilities of the state park system to carry out its support activities.



§ 11-3-206 - Assistance by the commissioner.

The commissioner, through the director of the division of state parks, may assist organizers of a citizen support organization with its creation and may provide technical assistance to the organization after its incorporation. However, it is the responsibility of the citizen support organization to ensure that the organization is lawfully incorporated and operating.



§ 11-3-207 - Audits -- Books and records.

(a) All annual reports and all books of accounts and financial records of a citizen support organization shall be subject to audit annually by the comptroller of the treasury. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed independent public accountant selected by the citizen support organization. If an independent public accountant is employed, the audit contract between the citizen support organization and the independent public accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the citizen support organization; provided, that in the case of any audit performed by the comptroller of the treasury of any citizen support organization having gross receipts of less than twenty-five thousand dollars ($25,000) for the fiscal period under audit, the cost of such audit shall be paid by the state.

(b) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(c) One (1) copy of each audit shall be furnished to each member of the board of the citizen support organization, the department and the comptroller of the treasury.

(d) The department and the comptroller of the treasury, or their designated representative, shall have access to the citizen support organization's books, records and accounts whenever deemed necessary by either office.

(e) If the comptroller of the treasury determines that due to size or insignificant financial activities by a citizen support organization the requirement of this section for an audit is unnecessary or would be burdensome on a citizen support organization, then the comptroller of the treasury may waive the required audit.



§ 11-3-208 - Gifts and donations.

(a) Any monetary gifts, donations or otherwise received by the department, the commissioner, the division of state parks or by a specific park from a citizen support organization and designated by the citizen support organization for the benefit of a specific park or the park system in general, shall be deposited directly to the account for the specific park or to the general account for the division of state parks, shall not revert to the general fund at the end of the fiscal year and shall be retained in the account until expended, notwithstanding title 9, chapter 4, or such other provisions requiring all funds be deposited into or revert to the general fund.

(b) Any gifts of equipment, materials, or other personal property to a specific park shall be used solely at that park unless the commissioner determines its use at another park is necessary.



§ 11-3-209 - Dissolution.

In the event a citizens support organization dissolves, any funds remaining after dissolution shall be donated to the division of state parks and shall be deposited, as provided in § 11-3-208, and applied for the provision or expansion of state park programs, services or facilities.



§ 11-3-210 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, which the commissioner deems necessary to administer this part.






Part 3 - State Park Funding

§ 11-3-301 - Legislative intent.

It is the legislative intent that people who use the state parks be given the opportunity to voluntarily contribute to the maintenance, renovation, promotion, expansion, recreational and educational programs, and operations of such parks. Each state park shall provide a collection point, box or other suitable arrangement at which park users may make donations to the state park fund, with the exception of those state parks that the commissioner of environment and conservation may certify as not being suitable for the collection of such fee.



§ 11-3-302 - State park fund.

(a) There is created a special agency account in the state general fund to be known as the "state park fund," hereinafter referred to in this part as the "fund."

(b) Any fund balance remaining unexpended at the end of a fiscal year in the fund shall be carried forward into the subsequent fiscal year.

(c) Interest accruing on investments and deposits of the state park fund shall be carried forward into the subsequent fiscal year.

(d) Unless otherwise specified in this part, the funds realized from voluntary contributions generated from the operation of state parks under the control or supervision of the division of parks shall be deposited in the fund. No part of the fund shall be diverted to the general fund or any other public fund.

(e) Moneys in the fund shall be invested by the state treasurer in accordance with § 9-4-603. The fund shall be administered by the commissioner of environment and conservation.

(f) Moneys in the fund shall only be expended and obligated in accordance with appropriations made by the general assembly.

(g) Moneys in the fund shall only be expended in accordance with this part.

(h) Any revenues realized from user fees charged by the state parks shall be deposited in a sub-account within the fund which shall be governed by this part except the restriction regarding salaries in § 11-3-304.

(i) Any revenues derived from the payment of fees charged at state parks and any fines, penalties, forfeitures, or contraband allocated to state parks pursuant to state law shall be deposited in the fund.



§ 11-3-303 - Expenditures.

The fund shall be used for expenditures for state parks, including, but not limited to:

(1) The administration of state parks;

(2) The purchase of lands and rights therein suitable for management by the division of state parks;

(3) The renovation, equipment, maintenance and upkeep of managed property and all buildings and structures related thereto;

(4) The construction of suitable buildings, recreational facilities, parking lots, trails, campgrounds, picnic areas, scenic areas, cabins, inns, golf courses, swimming facilities, restaurants, marinas, docks and structures necessary for the use and enjoyment of state parks;

(5) The promotion, advancement and efficient management of state parks and their resources, including educational activities to that end; and

(6) Any other purpose determined by the commissioner of environment and conservation to be necessary or beneficial to implement this title.



§ 11-3-304 - Excluded uses of funds.

No voluntary contributions or donations made pursuant to this part shall be used to pay salaries of employees or administrators of such state parks.



§ 11-3-305 - Self-sufficiency of revenue-generating facilities.

It is the legislative intent that the following types of revenue-generating facilities at state parks shall be self-sufficient by the fiscal year 2007-2008: marinas, campgrounds, golf courses, cabins, gift shops, restaurants and inns. "Self-sufficient" means that the revenue generated at all such facilities collectively is sufficient to cover all of the direct operational costs incurred at those facilities. Nothing in this section shall be construed to automatically require the closing of any park or facility which is not individually self-sufficient.



§ 11-3-306 - Application of excess revenues.

If revenues are generated by the facilities named in § 11-3-305 which exceed the needs for self-sufficiency, then they may be applied in priority order, first to other operations at the park where they are located, next to parks containing historic sites or museums or natural areas, and finally to other state parks.









Chapter 4 - State Forests

Part 1 - General Provisions

§ 11-4-101 - Short title.

This chapter shall be known as the "Tennessee Forestry Act."



§ 11-4-102 - Purpose.

The general assembly recognizes that the forests of Tennessee are a valuable natural resource that provide significant economic and social benefits to the citizens of the state. It is further recognized that efforts are needed to effectively protect and develop those forests in a manner that assures the perpetuation of long-term public benefits. In response to such needs, the general assembly has created the Tennessee Forestry Act. The purpose of this chapter is to establish a state forestry organization that is responsible for the development and administration of those programs and services that ensure effective protection, management, and reforestation of Tennessee's forests.



§ 11-4-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commission" means the state forestry commission;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the department of agriculture;

(4) "Division" means the division of forestry within the department;

(5) "Forestry" means the professional application of scientific principles in the management and use of forest land;

(6) "Forests" means those lands currently occupied by trees of any size and species which may or may not have commercial value but are capable of providing multiple use benefits;

(7) "Multiple use" means the management and use of forests such that a variety or mix of natural resource benefits are derived from that land. "Multiple use" includes, but is not limited to, a combination of timber production, demonstration, watershed protection, wildlife management, recreation, and aesthetics;

(8) "Protection" means the application of such technology and services as may be necessary to minimize mortality and loss of growth occurring in forests as a result of wild fire, insects, disease, and other causal agents;

(9) "Reforestation" means the artificial or natural regeneration of trees on bare land, eroded sites, or previously forested areas;

(10) "State forester" means the director of the division of forestry;

(11) "State forests" means those lands owned by the state and administered under the jurisdiction of the division, for the purpose of multiple use; and

(12) "Vendor services" are contract services for a fee, provided by division personnel, and includes such assistance as tree planting, site preparation, and timber stand improvement.






Part 2 - Forestry Commission

§ 11-4-201 - Creation -- Members -- Powers and duties.

(a) There is created within the department a state forestry commission. The commission shall consist of seven (7) members, each of whom shall be a citizen of the state of Tennessee, and be eighteen (18) years of age or older. Each member shall be appointed by the governor. In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person appointed to serve on the commission is a member of a racial minority.

(b) (1) The initial appointments of the commission shall be made by the governor in the following manner:

(A) Two (2) of the members shall be the owners of not more than five hundred (500) acres of forests within the state;

(B) One (1) of the members shall be the owner or representative of an owner of five hundred (500) acres or more of forests within the state;

(C) One (1) of the members shall be a representative of a pulp and paper industry operating in this state;

(D) One (1) of the members shall be a representative of the hardwood products industry operating in this state;

(E) One (1) of the members shall be an active member of a statewide conservation organization having as one (1) of its principal objectives the conservation and use of the forest resource; and

(F) The remaining member shall be appointed by the governor from the public at large.

(2) Two (2) members shall be appointed for a period of two (2) years, three (3) members shall be appointed for a period of four (4) years, and two (2) members shall be appointed for a period of six (6) years, as designated by the governor in the governor's appointments. At all times at least three (3) of the members shall hold a forestry degree from an institution accredited by the Society of American Foresters and shall have at least five (5) years' experience in forest related activity.

(c) Upon the expiration of such terms, appointments thereafter shall be for a period of five (5) years and until their respective successors in office have been appointed. A member shall serve no more than two (2) terms. Initial appointments shall be made and confirmed by March 1, 1985, and members shall serve until July 1 of each year in which their term expires. The position of any member shall become vacant when such member misses, without cause, more than two (2) consecutive meetings of the commission. Cause shall be determined by the commission. Appointments of new members and appointments to fill vacancies shall be confirmed by the general assembly as soon as practical but no later than the end of the first session of the general assembly following the appointment.

(d) If a vacancy occurs, the governor shall appoint a person to fill the remainder of the unexpired term. The commissioners of environment and conservation and agriculture and the executive director of the Tennessee wildlife resources agency shall serve as nonvoting members of the commission.

(e) The commission shall elect from its membership a chair, vice chair and a secretary who shall serve for a period of one (1) year. The commission shall meet at such time and place as designated by the commission or the chair thereof, but the chair shall call a meeting at least four (4) times a year. The first meeting shall be called by the commissioner of agriculture within sixty (60) days after the appointment and confirmation of the members. The division shall provide the commission with suitable meeting space and any necessary clerical and technical assistance.

(f) The commission members shall receive no compensation but shall be reimbursed for their travel expenses while engaged in the work of the commission. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(g) (1) It is declared to be the legislative intent that the commission shall place first and foremost the welfare of the state's forest resources in the commission's planning and decisions, and to encourage the multiple development and use of the state's forest resources to the benefit of all of the citizens of Tennessee, including, but not limited to, the creation of a comprehensive long-range forest resource plan to integrate the division's efforts and to implement and encourage full utilization of Tennessee's forests and other related resources with sound conservation principles.

(2) It is further declared that the commission be given authority by and through this chapter to formulate and recommend state forestry policies to the governor and that the commissioner shall be responsible for administering the state's forestry policies and programs through the division.

(h) The commission shall have and exercise the power, duty and responsibility to formulate and recommend to the governor state forestry programs which shall include the following:

(1) Adequate fire protection for all state and privately owned forests within the state;

(2) The production and distribution of high quality forest tree seedlings to meet the reforestation needs in the state;

(3) Promotion of reforestation;

(4) Forest management assistance to landowners;

(5) Educational programs for the purpose of promoting a better understanding of forest activities' values and benefits to be received from forests by the citizens of the state;

(6) Distribution of information concerning the state's timber and forest resources;

(7) Management of state forests;

(8) Management of trees in urban areas;

(9) Promotion of effective forest products utilization;

(10) Promotion of the development and expansion of markets for forest products;

(11) Cooperative agreements with the federal government with respect to the protection of timbered and forest-producing land from fire, insects and disease; the acquisition of forests to be developed, administered and managed as state forests; the production, procurement and distribution of trees; the implementation of an educational program; the assistance of the owners of farms to establish, improve and renew forests and other valuable forest growths; and the collection and publication of data relative to timber and forest resources or any other program which will assist the commission in fulfilling the purposes of this chapter; and

(12) Protection of forest soil and the quality and quantity of water.

(i) The commission is directed and authorized to perform the following duties and functions:

(1) Submit names for the position of state forester in accordance with § 11-4-301(a).

(2) Approve the annual budget as submitted to the commission by the state forester. The commission shall review the budget proposal and submit its approved budget request to the commissioner for the commissioner's consideration. Any recommended changes made in the budget request by the commissioner must be justified in writing and attached to the commission's budget request when submitted to the department of finance and administration. During the budgetary process, the commission shall have the opportunity to meet with the department of finance and administration and both the house of representatives and senate committees on finance, ways and means relative to the forestry budget proposal as recommended by the commission;

(3) Make an annual report to the governor, the commissioner, the agriculture and natural resources committee of the house of representatives and the energy, agriculture and natural resources committee of the senate or their successor committees concerning the activities and accomplishments of the commission for the preceding year;

(4) Recommend to the general assembly legislation to protect, conserve, and develop resources of the state;

(5) Approve the division's comprehensive long-range plan for the state's forest resources;

(6) Establish state forestry policies which will enable the division to manage and maintain programs of fire protection, forest pest management, reforestation, landowner assistance, utilization, marketing, communications, education and information and management of the state owned forests; and

(7) Include in budget recommendations those goals and objectives to implement the state forestry policies.

(j) The commission shall have access to any governmental data or information necessary to carry out this chapter.






Part 3 - State Forester

§ 11-4-301 - Selection -- Powers and duties.

(a) The commission shall submit to the governor the names of three (3) qualified individuals for the position of state forester. From these nominees, one (1) individual may be selected for such position. The person so appointed shall have not less than five (5) years' experience in the management of state, federal or private forests and shall have as a minimum a bachelor's degree in forestry from an institution accredited by the Society of American Foresters.

(b) The state forester shall serve at the pleasure of the commissioner and shall be paid a salary as approved by the department of human resources. Unless otherwise provided by the commissioner, the existing state forester shall serve as the state forester under this chapter and the commission shall not submit the names of nominees pursuant to § 11-4-201(i)(1) until such time as a vacancy occurs in such position.

(c) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The state forester, under the general supervision of the commissioner, has the duty and responsibility to:

(1) Have knowledge of all forest interests and all matters pertaining to forestry within the state;

(2) Select and employ the personnel of the division in accordance with personnel regulations as established by the department of human resources;

(3) Supervise the employees of the division;

(4) Implement and administer the programs and policies of the division;

(5) Take action to effectively prevent and suppress wildland fires;

(6) Enforce laws and regulations pertaining to forests in the state and recommend prosecution for violators;

(7) Promote and conduct educational activities in the interest of forest conservation;

(8) Cooperate with private landowners in planning for protection, management and replacement of forests;

(9) Compile statistics of forest conditions, resources and management programs;

(10) Protect and manage lands designated as state forests;

(11) Prepare long-range comprehensive plans for the protection, development, and utilization of the state's forest resources;

(12) Cooperate with the public and private forestry interests, government entities and private organizations to promote the efficient marketing and utilization of the state's forest resource;

(13) Prepare and submit to the commissioner and the commission the annual budget request for the division and an annual report concerning division activities and accomplishments;

(14) Collect and distribute data relative to forest problems and conditions and to supervise the enforcement of forestry laws;

(15) Cooperate with federal, state, and local governmental entities, private organizations, and individuals in programs and activities that promote the protection, development, conservation, and wise utilization of the state's forests, including the reforestation and reclamation of eroding and other unproductive lands;

(16) Serve as compact administrator for the state in matters pertaining to the Southeast Interstate Forest Fire Protection Compact as outlined in part 5 of this chapter;

(17) Develop and distribute information about forest resource conditions and division programs and conduct educational activities in the interest of forest conservation; and

(18) With approval of the commissioner, promulgate such rules and regulations as may be necessary to implement the Tennessee Forestry Code.



§ 11-4-302 - Sale, exchange or lease of lands.

(a) The state forester, by and with the approval of the commissioner of agriculture, has the authority to recommend the sale, exchange, or lease of lands under the jurisdiction of the division when, in the judgment of the state forester, it is advantageous to the state to do so, in the highest orderly development and management of the state forests.

(b) Such sale, lease or exchange shall not be contrary to the terms of any contract which has been entered into heretofore. Such sale, lease or exchange shall be made pursuant to the laws governing the disposal of state property.






Part 4 - Division of Forestry

§ 11-4-401 - Creation -- Administration and supervision.

There is created and established a division to be known as the division of forestry, which shall be administered as a division of the department of agriculture. The division will be under the direct supervision of the state forester.



§ 11-4-402 - Purpose.

It is the purpose of the division to develop, implement, and promote those public forestry programs and policies that protect, conserve, and efficiently utilize the state's forest resources.



§ 11-4-403 - Acceptance of gifts.

The division of forestry is authorized to accept gifts, donations or contributions of land suitable for forestry purposes.



§ 11-4-404 - Purchase of land.

The division and each county, municipality or other political subdivision of the state are empowered to expend money from available sources to purchase or to aid in the purchase of areas of land for forestry purposes within the meaning of this chapter, such areas to become the property of the state, to be improved, cared for and administered by the division for such purposes respectively.



§ 11-4-405 - Forest protection.

The division is authorized to implement and develop programs to protect the state's forests.



§ 11-4-406 - Fire protection -- Right of entry -- Duty of care -- Damages.

The division, through its authorized employees and agents, may, at any time, go upon any land within this state for the purpose of investigating, preventing, or controlling forest, woods, brush, or grass fires of any nature, or to take other action necessary for the control of forest disease, insects, and other pests without incurring liability for trespassing. This includes the right to take needed firefighting equipment onto and over such property, but such persons are charged with the responsibility of taking reasonable precautions to ensure minimum damages. However, nothing herein shall preclude any such property owner whose premises are entered upon for such purpose from recovering such property owner's actual damages where such person's property is damaged as a result of such entry or crossing, and the state board of claims, upon satisfactory proof of such damage and cause thereof, is authorized to make payments therefor to such injured property owner.



§ 11-4-407 - Local cooperation in protection from fire and forest pests.

(a) The legislative bodies of counties within the state are authorized and empowered to cooperate with the division of forestry in the protection of forests within their respective counties from fire and forest pests.

(b) The county legislative bodies are authorized to appropriate and pay out of the funds under their control, such amounts as may be deemed necessary, to carry out this section.



§ 11-4-408 - Agreements with federal agencies.

The division of forestry, with the approval of the commissioner, may execute agreements with federal agencies for providing fire detection, presuppression, and suppression services on federal lands.



§ 11-4-409 - Powers of division.

The division has the power to enforce all conservation laws and regulations of the state affecting matters or materials under the jurisdiction of the division.



§ 11-4-410 - Liability for damages.

Any person, firm, or corporation negligently or willfully setting fires shall be civilly liable to the division for any expenses incurred in extinguishing such fires.



§ 11-4-411 - Rural community fire protection program.

The division is authorized to give grants to rural communities for the purposes of organizing, training, and equipping participating volunteer fire control organizations. Funds may be made available annually to organizations on a matching cost share basis. To qualify for funding and/or equipment, organizations must enter into cooperative fire protection agreements with the division. The division is authorized to prepare policies and procedures for implementation of the program and to include in the annual budget request such funding as is necessary to implement this section. There are hereby authorized to be appropriated annually such sums as may be needed to implement the rural community fire protection program.






Part 5 - Southeast Interstate Forest Fire Protection Compact

§ 11-4-501 - Text of compact.

The governor, on behalf of this state, is hereby authorized to execute a compact, in substantially the form hereinafter set forth, with any one (1) or more of the states of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Virginia, and West Virginia, and the general assembly hereby signifies its approval and ratification of such compact which shall be executed in substantially the following form:

Article I.

The purpose of this compact is to promote effective prevention and control of forest fires in the southeastern region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest firefighting services by the member states, by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other regional forest fire protection compacts or agreements, and for more adequate forest protection.

Article II.

This compact shall become operative immediately as to those states ratifying it whenever any two (2) or more of the states of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia and West Virginia which are contiguous have ratified it and congress has given consent thereto. Any state not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

Article III.

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement cooperation between such states in forest fire prevention and control.

The compact administrators of the member states shall coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

There shall be established an advisory committee of legislators, forestry commission representatives, and forestry or forest products industries representatives which shall meet from time to time with the compact administrators. Each member state shall name one (1) member of the senate and one (1) member of the house of representatives who shall be designated by that state's commission on interstate cooperation, or if the commission cannot constitutionally designate the members, they shall be designated in accordance with the laws of that state; and the governor of each member state shall appoint two (2) representatives, one (1) of whom shall be associated with forestry or forest products industries, to comprise the membership of the advisory committee. Action shall be taken by a majority of the compacting states, and each state shall be entitled to one (1) vote.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member states.

It is the duty of each member state to formulate and put in effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

Article IV.

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling or preventing forest fires, it is the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

Article V.

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance, or use of any equipment or supplies in connection therewith; provided, that nothing herein shall be construed as relieving any person from liability for such person's own negligent act or omission, or as imposing liability for such negligent act or omission upon any state.

All liability, except as otherwise provided hereinafter, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in, the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and subsistence of employees and maintenance of equipment incurred in connection with such request; provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purposes of this compact, "employee" includes any volunteer or auxiliary legally included within the forest firefighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

Article VI.

Ratification of this compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest firefighting forces, equipment, services or facilities of any member state.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between any federal agency and a member state or states.

Article VII.

The compact administrators may request the United States forest service to act as a research and coordinating agency of the Southeastern Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each state, and the United States forest service may accept responsibility for preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of any federal agency engaged in forest fire prevention and control may attend meetings of the compact administrators.

Article VIII.

The provisions of Articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any state party to this compact and any other state which is party to a regional forest fire protection compact in another region; provided, that the legislature of such other state shall have given its assent to such mutual aid provisions of this compact.

Article IX.

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the governor of such state, as the laws of such state shall provide, takes action to withdraw therefrom. Such action shall not be effective until six (6) months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.



§ 11-4-502 - Execution by governor -- Ratification.

When the governor has executed the compact on behalf of this state and has caused a verified copy thereof to be filed with the secretary of state, and when the compact has been ratified by one (1) or more of the states named in § 11-4-501, then it shall become operative and effective as between this state and such other state or states, and the governor is hereby authorized and directed to take such action as may be necessary to complete the exchange of official documents between this state and any other state ratifying the compact.



§ 11-4-503 - Compact administrator -- Members of advisory committee.

In pursuance of article III of the compact, the director of the division of forestry, within the department of agriculture, shall act as compact administrator for the state of Tennessee of the Southeastern Interstate Forest Fire Protection Compact during the director's term of office as director, and the director's successor as compact administrator shall be the director's successor as director of the division of forestry. As compact administrator, the director shall be an ex officio member of the advisory committee of the Southeastern Interstate Forest Fire Protection Compact and chair ex officio of the Tennessee members of the advisory committee. There shall be four (4) members of the Southeastern Interstate Forest Fire Protection Compact advisory committee from the state of Tennessee, two (2) of such members from the state shall be members of the general assembly, one (1) from the senate and one (1) from the house of representatives, to be designated by the governor, and the terms of any such members shall terminate at the time they cease to hold legislative office, and their successors, as members, shall be named in a like manner. The governor shall appoint the other two (2) members from the state at large, one (1) of whom shall be associated with forestry or forest products industries. The terms of such members shall be two (2) years and they shall hold office until their respective successors shall be appointed and qualified. Vacancies occurring on the committee shall be filled by appointment by the governor for the unexpired term. The director of the division of forestry, as compact administrator for the state of Tennessee, may delegate, from time to time, to any deputy or other subordinate in the director's office, the power to be present and participate, including voting as the director's representative or substitute at any meeting of or hearing by or other proceeding of the compact administrators of the advisory committee. The terms of each of the initial four (4) memberships, whether appointed at the time or not, shall begin upon the date upon which the compact shall become effective in accordance with article II of the compact. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 11-4-504 - Powers of administrator.

The director of the division of forestry, as compact administrator, shall be vested with all powers provided for in the compact and all the powers necessary or incidental to the carrying out of the compact in every particular.



§ 11-4-505 - Commitment of funds to compact.

It is unlawful for the compact administrator or the director's representative, and/or the members of the Southeastern Interstate Forest Fire Protection Compact advisory committee representing the state of Tennessee, to make any agreement, to create any obligation, or to commit the state for any funds, moneys or property in excess of the amounts on hand and/or the amount of appropriation for the biennium. Any such agreement, obligation or commitment shall be null and void. Such agreements, obligations or commitments shall be approved by the attorney general and reporter prior to their execution by the proper officials of the state of Tennessee.






Part 6 - Reforestation

§ 11-4-601 - Reforestation program.

The division shall acquire, develop, and administer forest tree seedling nursery sites and facilities as necessary to assure the long-term production of seedlings in sufficient quantity and quality for purposes of reforestation, and shall maintain a tree improvement program to assure the continued development and production of genetically superior tree seed.



§ 11-4-602 - Cooperation with federal government.

The division is authorized to cooperate with the federal government in the implementation of respective reforestation and forest improvement programs, including the reclamation and stabilization of critically eroding areas and those cost share programs intended to protect and improve the productivity of forest land.



§ 11-4-603 - Incentive program.

The division is authorized to establish a state reforestation incentive program. The purpose of the program is to encourage the reforestation of suitable open lands, cutover, or other nonstocked or understocked forests, and severely eroding areas. Program funds will be made available to eligible landowners on a matching cost share basis. The division is hereby authorized to receive funding in the form of voluntary contributions from organizations, industry, individuals, institutions, corporations, and other private, nongovernmental bodies to be placed in the state reforestation incentive fund for use by the division in providing matching funds for purposes of implementing this section.



§ 11-4-604 - Implementation of incentive program.

The state forester is authorized to develop policies and procedures for implementation of the program. There are hereby authorized to be appropriated annually such sums as may be needed to implement the state reforestation incentive program.






Part 7 - Technical Assistance and Services

§ 11-4-701 - Technical assistance.

The division is authorized to provide technical forestry information, advice, and related assistance to landowners, managers, forest operators, wood processors, agencies, organizations, and individuals. Such assistance and services may include:

(1) Inspection and examination of forest lands and forest products processing operations;

(2) Management planning and advice and recommendations concerning reforestation, silvicultural practices, timber sale preparation, and other activities that improve the forest resource;

(3) Advice and consultation regarding:

(A) Harvesting, processing, and marketing of wood and wood products; and

(B) Management of trees and forests within urban areas;

(4) Protection of forest soil and the quality and quantity of water;

(5) Protection of the forest resource from insects, disease, and other pests;

(6) Enhancement of wildlife habitat and forest recreation opportunities;

(7) Authority to provide forestry vendor services at approximate cost;

(8) Preparation and distribution of educational materials; and

(9) Management of trees in urban areas.



§ 11-4-702 - Cooperative urban forestry program.

The division is hereby authorized to make grants using federal and/or state funds to qualifying cities, towns, municipalities, and other communities for purposes of establishing cooperative urban forestry programs. The division is authorized to develop policies and procedures for implementation of the urban forestry grant program.



§ 11-4-703 - Assistance to forest landowner associations.

In order to promote forestry on nonindustrial privately owned lands, the division is authorized to provide assistance in the establishment of forest landowner associations which encourage and promote improved forest protection, management, reforestation, and forest products marketing and utilization.






Part 8 - State Forests

§ 11-4-801 - Basic system of state forests authorized.

The department of agriculture, through the division, is authorized to establish and manage a system of state forests to provide for the multiple use management of the various renewable and nonrenewable resources such that those resources are utilized in the combination that best meets the needs of the people of Tennessee. The system shall include those lands which the division deems suitable for public forestry purposes.



§ 11-4-802 - Comprehensive state forest system plan.

The division will prepare and periodically revise a comprehensive state forest system plan that describes policies, procedures, methodologies, and management guidelines for implementation of the state forest system.



§ 11-4-803 - Cooperation with executive director of wildlife resources agency.

The state forester, by and with the approval of the commissioner of agriculture, shall cooperate with the executive director of the wildlife resources agency in furtherance of the policy of the state of Tennessee to protect and propagate wild animals, wild birds and fish, and, by and with the consent of the commissioner, shall designate any state forest a game refuge or preserve, and is authorized to cooperate with the executive director of the wildlife resources agency in developing such state forests for the purpose of preserving and propagating the wildlife of this state.



§ 11-4-804 - Acquisition of state forests authorized.

The division of forestry is authorized and empowered to acquire by purchase, gift, lease, or otherwise, and hold title thereto in the name of the state, lands to be known as state forests.



§ 11-4-805 - Procuring sale and title to tax delinquent lands.

The state forester or the state forester's authorized representatives are empowered and authorized to examine delinquent tax lists in the hands of the trustees of the various counties of the state, as well as the commissioner of revenue, and shall cooperate with the county trustees, the commissioner of revenue, or any back tax attorney, in obtaining the sale of land which in the opinion of the state forester is suitable for state conservation, and in acquiring title to such lands in the name of the state and in the dedication of the same to state forests or other conservation purposes.



§ 11-4-806 - Management of lands acquired through tax sale.

When the state has acquired title to lands sold to satisfy liens for delinquent taxes, and same have been proclaimed and dedicated by the governor to the public use as state forests, the state forester shall have the same authority and power to administer and manage such lands as the state forester does lands which have been acquired by purchase, gift or otherwise.






Part 9 - Other Programs

§ 11-4-901 - Programs.

The division may conduct other programs and activities, not described in this chapter, which shall further the purpose of the division to protect, conserve and promote the state's forest resources.






Part 10 - Tennessee Prescribed Burning Act

§ 11-4-1001 - Short title.

This part shall be known and may be cited as the "Tennessee Prescribed Burning Act."



§ 11-4-1002 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Certified prescribed burn manager" means a person who successfully completes the prescribed burner certification program approved by the division of forestry;

(2) "Prescribed burning" means the controlled application of fire to naturally occurring vegetative fuels for ecological, silvicultural and wildlife management purposes under specified environmental conditions and the following of appropriate precautionary measures which cause the fire to be confined to a predetermined area and accomplishes the planned land management objectives; and

(3) "Prescription" means a written plan for starting and controlling a prescribed burn to accomplish ecological, silvicultural and wildlife management objectives.



§ 11-4-1003 - Application of prescribed burning.

(a) (1) No property owner, person, corporation, limited liability company, partnership, natural person, agent of the owner, or any other entity who conducts a prescribed burn pursuant to the requirements of this part shall be liable for damage, injury or loss caused by fire unless negligence is proven.

(2) No property owner, person, corporation, limited liability company, partnership, natural person, agent of the owner, or any other entity who conducts a prescribed burn pursuant to the requirements of this part shall be liable for damage, injury or loss caused by the resulting smoke unless negligence is proven.

(b) Prescribed burning conducted in accordance with this section shall:

(1) Require that a written prescription be prepared, signed, and followed by the certified prescribed burn manager;

(2) Require that the certified prescribed burn manager maintain the prescription in the manager's records, and possess the prescription on site during all prescribed burnings;

(3) Occur only when at least one (1) certified prescribed burn manager is on site and supervising burns while they are being conducted;

(4) Require that the certified prescribed burn manager supervising the burns being conducted is the person who directly observes and coordinates the lighting of the fire to initiate the burn process;

(5) Require a burning permit be obtained from the division of forestry as required in § 39-14-306; and

(6) Be considered in the public interest and shall not constitute a public or private nuisance when conducted pursuant to state air pollution control statutes and rules applicable to prescribed burning.

(c) Certified prescribed burn managers shall take into account the variability of environmental conditions on site when preparing prescriptions, and shall include in each prescription a plan of action to address emergencies that could occur during prescribed burnings.

(d) The division of forestry is authorized to promulgate rules and regulations to effectuate the purposes of this part, including, but not limited to, the certification of prescribed burn managers and guidelines for a prescribed burn prescription. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 5 - Geology

§ 11-5-101 - Division established -- State geologist, qualifications.

There shall be a division of the department of environment and conservation known as the division of geology, and a state geologist, who shall be a graduate of a recognized college and shall have had at least three (3) years' experience in practical geological work.



§ 11-5-102 - State geologist -- Powers and duties -- Geological survey.

It is the duty of the state geologist, subject to the approval of the commissioner of environment and conservation, to:

(1) Organize and direct the work of the state geological survey in field and office;

(2) Determine the character, order, and time of publication of the reports of the survey, and to direct the preparation, printing, and distribution of the same;

(3) Arrange for cooperative work with the various federal and state scientific bureaus where such work shall redound to the interest of the people of the state;

(4) Appoint such associates, assistants, and employees as may be necessary to carry out successfully and speedily the work of the survey;

(5) Procure and have charge of the necessary field and office supplies and other equipment, and supervise the acquisition, care, and distribution of the collections of the state geological survey; and

(6) Perform such other work as may be necessary to the successful conduct of the survey.



§ 11-5-103 - Objects and duties of state geological division.

The geological division has for its objects and duties the following:

(1) A study of the geological formations of the state, with especial reference to their economic products, including coal, oil, gas, ores, fertilizers, building stones, road-making materials, clays, cement materials, sands, soils, forests, mineral and artesian waters, drainage of swamps, streams, and water powers, and other natural resources;

(2) A study of the character, origin, and relations of the soils of the state, with especial reference to their adaptability to particular crops, the maintenance of soil fertility, and the conservation and utilization of supplies of natural fertilizers;

(3) A study of the road-making materials of the state, with reference to their character, distribution, and the best methods of utilizing the same;

(4) A study of the occurrence and availability of underground water supplies;

(5) An investigation of the forests, streams, and water powers of the state, with especial reference to their conservation and development for industrial enterprises;

(6) A study of the swamp and other nontillable lands of the state, with reference to their reclamation for agricultural purposes;

(7) A study of the physical features of the state, with reference to their bearing upon the occupations, physical welfare, and intellectual pursuits of the people;

(8) The preparation, in accordance with the rules, regulations, policies and procedures of the state publications committee, of special reports with necessary illustrations and maps, which shall embrace both general and detailed descriptions of the geology, topography, and natural resources of the state;

(9) The preparation, in accordance with the rules, regulations, policies and procedures of the state publications committee, of special geologic, topographic, and economic maps to illustrate the structure, relief, and natural resources of the state; and

(10) The consideration of such other scientific and economic questions as in the judgment of the commissioner of environment and conservation shall be deemed of value to the people of the state.



§ 11-5-104 - Printing and sale of reports and maps -- Reports to general assembly.

(a) The regular and special reports of the state geological division, with proper illustrations and maps, shall be printed and distributed and sold as the commissioner of environment and conservation shall deem best for the interest of the people of the state and as the commissioner may direct, and all moneys obtained by the sale of the reports shall be paid into the state treasury.

(b) The commissioner shall cause to be prepared a report to the general assembly before each meeting of the same, showing the progress and condition of the survey, together with such other information as they may deem necessary and useful, or as the general assembly may require; provided, that the commissioner shall have the right to print and distribute the reports.



§ 11-5-105 - Disposition of materials collected, records, books, reports, and equipment, upon completion or discontinuance of survey.

After having served the purposes of the survey, all materials collected shall be distributed by the state geologist to the educational institutions of the state in such manner as the commissioner of environment and conservation may determine to be of advantage to the educational interests of the state; provided, that if deemed advisable, the commissioner may first use such portion as may be necessary to establish a permanent exhibit of the natural resources of the state. On the completion or discontinuance of the state geological survey, the commissioner shall cause all records, notes, books, reports, charts, maps, manuscripts, instruments, and other equipment and property of the survey to be placed in charge of a suitable custodian to be held subject to final disposition by the general assembly; provided, that any field or other equipment which the commissioner shall deem undesirable to preserve may be sold as the commissioner may direct and the money turned into the state treasury; and provided further, that the copies of the reports of the survey left on hand for distribution shall be distributed by the custodian in such manner as shall be for the best interest of the people of the state.



§ 11-5-106 - Cooperation with federal and other state geological surveys.

The commissioner of environment and conservation is authorized to enter into cooperation with the United States geological survey and other scientific bureaus of the federal and state governments for the prosecution, at joint expense, of such work in the state as shall be deemed of mutual interest and advantage, and under such conditions as the commissioner may deem to be for the best interest of the people of the state.



§ 11-5-107 - Lands may be entered and crossed without damage.

In order to carry out this chapter, it is lawful for any person employed hereunder to enter and cross all lands within the state; provided, that in so doing no damage is done to private property.



§ 11-5-108 - Vandalism of caves or caverns.

(a) It is an offense for any person, without the prior permission of the owner, to knowingly:

(1) Break, break off, crack, carve upon, write or otherwise mark upon, or in any manner destroy, mutilate, injure, deface, mar or harm any natural material found within any cave or cavern, such as stalactites, stalagmites, helictites, anthodites, gypsum flowers or needles, flowstone, draperies, columns or other similar crystalline material formations;

(2) Kill, harm or disturb any plant, animal or artifact found therein;

(3) Disturb or alter the natural condition of such cave or cavern; or

(4) Break, force, tamper with, remove, or otherwise disturb a lock, gate, door or other structure or obstruction designed to prevent entrance to a cave or cavern, whether or not entrance is actually gained.

(b) Nothing in this section shall be construed to prohibit the owner of property from performing on such owner's property any of the acts set forth in subsection (a).

(c) An act constituting a violation of this section is to be valued according to § 39-11-106(a)(36) and punished as theft under § 39-14-103.






Chapter 6 - Archaeology

§ 11-6-101 - Division established -- Purposes.

(a) A division of archaeology is hereby established in the department of environment and conservation, to be headed by a person who will be designated as the state archaeologist.

(b) The division is hereby authorized to initiate, operate and maintain a statewide program in archaeology which shall include, but not be limited to:

(1) Surveying the state for mapping, recording and identification of archaeological sites;

(2) Excavation of historic, underwater, prehistoric and paleontological sites, ruins, and mounds for the purpose of securing data and objects relating to man in Tennessee, and the preservation of such sites and materials secured;

(3) Fundamental research in Tennessee archaeology and encouragement of public cooperation and responsibility for the preservation of Tennessee antiquities and archaeological and paleontological sites;

(4) Research in and study of anthropology and related physical and natural sciences, both prior to excavation and thereafter, in order to plan and aid in discovery of sites and artifacts, and provide for the proper assessment once discovered;

(5) Publication, in accordance with the rules, regulations, policies and procedures of the state publications committee, of findings in terms of scientific, popular, and cultural values;

(6) Display and custodianship of artifacts, sites, and other tangible results of the program; and

(7) Educational activities providing for the dissemination of information on archaeological conservation and the encouragement of archaeological societies, parks and museums.

(c) It is not the purpose of the division to preempt, replace, or otherwise interfere with archaeological research programs conducted by state institutions of higher learning, but, to the contrary, to stimulate and supplement such programs whenever possible.



§ 11-6-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Artifacts" means all relics, specimens or objects of an historical, prehistorical, archaeological or anthropological nature which may be found above or below the surface of the earth, and which have scientific or historic value as objects of antiquity, as aboriginal relics, or as archaeological specimens;

(2) "Burial grounds" means a place used for or to be used for human burials. "Burial grounds" does not include an individual urn or other container for ashes of a person who has been lawfully cremated. The fact that any tract of land has been set apart for burial purposes, or that a part or all of the grounds have been used for burial purposes, shall be evidence that such grounds were set aside for burial purposes. The fact that graves are not visible on any part of the grounds shall not be construed as evidence that such grounds were not set aside and used for burial purposes;

(3) "Burial object" means any cultural material, including, but not limited to, whole or broken ceramic, metal or glass vessels, chipped stone tools, groundstone tools, worked bone and shell objects, clothing, medals, buttons, rings, jewelry, firearms, edged weapons, and the casket and parts thereof, that were demonstratively buried with an individual or the burial pit or mound associated with an individual or the structure created to house the body;

(4) "Diving" means any underwater activity using snorkel, scuba, submersible or surface air supply;

(5) "Excavation" means digging below the surface of the earth or water by hand or with mechanical equipment for the purpose of recovering artifacts, archaeological data, human remains or burial objects;

(6) "Field archaeology" means the study of the traces of human culture at any land or water site by means of photographing, mapping, surveying, digging, sampling, excavating and removing artifacts or other archaeological material, or going on a site with that intent;

(7) "Human remains" means the bodies of deceased persons, in whatever stage of decomposition, including, but not limited to, skeletal remains, mummies, or body parts. "Human remains" does not include the ashes of a person who has been lawfully cremated. "Human remains" does not include body parts or tissue which is removed for transplantation or other medical procedures or research;

(8) "Site" means any location of historic or prehistoric human activity such as, but not restricted to, mounds, forts, earthworks, burial grounds, structures, villages, mines, caves, shipwrecks, and all locations which are or may be sources of paleontological remains;

(9) "Submerged" means beneath or substantially beneath the territorial waters of the state;

(10) "Surface collecting" means walking fields, stream banks, or other locations to look for and collect artifacts lying on the surface of the ground, or which are partially exposed on the surface of the ground, or which have been disturbed by plowing or natural processes of erosion; and

(11) "Territorial waters" means the navigable waters of the state, and such other waters of the state as may be included within "lands beneath navigable waters" as defined in the federal Abandoned Shipwreck Act of 1987, compiled in 43 U.S.C. § 2101 et seq.



§ 11-6-103 - Archaeological advisory council.

(a) An eleven-member archaeological advisory council to the commissioner of environment and conservation and the state archaeologist is hereby created.

(b) (1) Members of the archaeological advisory council shall serve staggered terms, and to such end the governor shall by June 30, 1983, appoint one (1) member to serve a term of four (4) years.

(2) The governor shall by June 30, 1986, appoint:

(A) One (1) member to serve a term of two (2) years;

(B) One (1) member to serve a term of three (3) years;

(C) One (1) member to serve a term of four (4) years;

(D) Two (2) members to serve terms of five (5) years;

(E) Three (3) members to serve terms of three (3), four (4), and five (5) years, respectively, to be appointed by June 30, 1990; and

(F) The initial appointment for the anthropologist representing Middle Tennessee State University shall be for two (2) years, to be appointed by June 30, 1995.

(3) Thereafter, each newly-appointed member shall be appointed to serve a term of five (5) years and may be subject to reappointment.

(c) The council shall be composed of:

(1) Five (5) anthropologists representing the University of Tennessee, University of Memphis, Vanderbilt University, Middle Tennessee State University, and East Tennessee State University, respectively;

(2) One (1) representative from the Tennessee historical commission;

(3) One (1) representative from a recognized archaeological association in Tennessee;

(4) Three (3) members shall be persons of Native American descent of at least one-quarter (1/4) blood quantum and representative of the Native American community in Tennessee; and

(5) One (1) member from the public at large.

(d) The members of the council shall receive no salary; provided, that travel expenses incurred by such members in the performance of duties with respect to the council shall be reimbursed in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) The duties of the council shall be to advise the commissioner of environment and conservation and the state archaeologist on all matters of policy relating to the activities of the division and to the employment of professional personnel. It is the responsibility of this council to organize and set forth its rules and operational procedures.

(f) The council and the state archaeologist shall submit annually a comprehensive report of their activities and the results of their studies to the commissioner and to the governor and to the members of the general assembly in the first month of each calendar year. They shall also from time to time submit such additional and special reports as are deemed advisable.



§ 11-6-104 - Excavated artifacts -- Property of state -- Availability and care.

(a) All artifacts and other materials excavated, discovered, donated, or otherwise acquired by the division of archaeology acquired in pursuance of this program shall be the property of the state of Tennessee and be placed under the custodianship of the division of archaeology. The state archaeologist has primary responsibility to assure that the material is properly and adequately safeguarded and available at all reasonable times to interested scientists and to the public insofar as funds and good scientific practices permit. The state archaeologist may, whenever it is consistent with good scientific practices and in the furtherance of the aims and purposes of the division, approve and permit the loan of such objects and materials to nonprofit scientific organizations, public agencies, museums, and institutions of higher learning both within and without Tennessee for purposes of research or public education.

(b) There shall be no public exhibition or display of Native American Indian human remains held by the division.



§ 11-6-105 - Excavation of state lands -- Permits -- Unauthorized excavation -- Penalty.

(a) The state of Tennessee reserves to itself the exclusive right and privilege of field archaeology on sites owned or controlled by the state, its agencies, departments, institutions and commissions in order to protect and preserve archaeological and scientific information, matter and artifacts.

(b) All such information and artifacts recovered from state lands shall be utilized solely for scientific or public educational purposes and shall remain the property of the state, unless the state archaeologist and the advisory council shall conclude that some artifacts do not merit retention.

(c) No person or organization, including any other agents or agencies of the state of Tennessee, unless acting as a duly authorized agent of the division of archaeology, shall excavate upon any site situated on lands owned or controlled by the state or any agency thereof.

(d) Permits and contracts for archaeological exploration or excavation may be granted by the state archaeologist through the division for such periods of time and under such terms and conditions as the state archaeologist may from time to time determine.

(e) All artifacts, photographs and records obtained by such agents shall remain the property of the state, subject to the decision of the state archaeologist and the advisory council, and shall be maintained in agreed upon public repositories.

(f) Any person, corporation, society or organization conducting such explorations or excavations upon lands owned or controlled by the state or any agency thereof without having first obtained permit from the state archaeologist commits a Class A misdemeanor, except that any violation occurring on a site listed in the Tennessee register of archaeological sites where the commercial or archaeological value of the artifact involved and the cost of restoration or repair of such archaeological site or artifact exceeds the sum of five thousand dollars ($5,000) is a Class E felony.

(g) Any and all artifacts and material excavated by such person or organization shall be forfeited to the state and shall be delivered forthwith to the division.



§ 11-6-106 - Defacement of sites or artifacts -- Misdemeanor.

In order that sites and artifacts on state-owned or controlled land shall be protected for the benefit of the public, it is a misdemeanor for any person, natural or corporate, to write upon, carve upon, paint, deface, mutilate, destroy, or otherwise injure any object of antiquity, artifact, Indian painting, Indian carving, or sites and all such acts of vandalism shall be punished as Class A misdemeanors according to this chapter.



§ 11-6-107 - Discovery of sites, artifacts or human remains -- Notice to division, contractors and authorities.

(a) All state agencies, departments, institutions and commissions, as well as all counties and municipalities, shall cooperate fully with the division of archaeology.

(b) Where any sites or artifacts may be found or discovered on property owned or controlled by the state or by any county or municipality, the agency, bureau, commission, governmental subdivision, or county or municipality having control over or owning such property and which is preparing to initiate construction or other earth-moving activities upon such property, or is currently performing work of this type upon such property, the public body having custody of the land shall comply with subsection (d) and is directed to urge supervisors of such works to notify the division of the discovery and location of such sites or artifacts immediately, and to cooperate to the fullest extent practicable with the division, either to prevent the destruction of such sites and artifacts or to allow the division to obtain maximum information and artifacts before these locations are disturbed or destroyed.

(c) It is the responsibility of the state agencies to have the provisions of this chapter made known to contractors who are to perform work upon any such public lands, and contractors shall be required to comply with this chapter.

(d) (1) Any person who encounters or accidentally disturbs or disinters human remains on either publicly or privately owned land, except during excavations authorized under this chapter, shall:

(A) Immediately cease disturbing the ground in the area of the human remains; and

(B) Notify either the coroner or the medical examiner, and a local law enforcement agency.

(2) Either the coroner or the medical examiner shall, within five (5) working days, determine whether the site merits further investigation within the scope of such official's duties.

(3) If the coroner or the medical examiner, and law enforcement personnel, have no forensic or criminal concerns with regard to the site, then the coroner or the medical examiner shall notify the department.

(4) Human remains and burial objects reported to the division shall be treated as provided in §§ 11-6-104 and 11-6-119, and/or title 46, chapter 4, if applicable.

(5) A person who violates subdivision (d)(1)(A) or (d)(1)(B) commits a Class A misdemeanor;

(6) This section does not apply to:

(A) Normal farming activity, including, but not limited to, plowing, disking, harvesting and grazing; provided, that if human remains are discovered or disturbed, a report should be made to the officials specified in subdivision (d)(1)(B); or

(B) Surface collecting.

(7) Nothing in this chapter shall be construed to grant a right of access or occupation to the public without the landowner's permission.

(e) All archaeological site clearance work carried out pursuant to this section shall, in as far as practicable, be scheduled so as not to interfere with construction activities, and such clearance work shall only be conducted at sites which have the potential to yield information significant to the scientific study of Tennessee's aboriginal and historic past.



§ 11-6-108 - State lands -- Reserved from sale -- Procedure.

(a) Upon written notice to the commissioner of general services, given by the state archaeologist, the commissioner shall reserve from sale any state lands, including lands forfeited to the state for nonpayment of taxes, on which sites or artifacts are located or may be found; provided, that the reservation of such lands from sale may be confined to the actual location of the site or artifacts.

(b) When such site or artifacts have been explored, excavated, or otherwise examined to the extent desired by the division of archaeology, the state archaeologist shall then file with the commissioner a statement releasing such lands and permitting the sale of such lands.



§ 11-6-109 - Private land -- Trespass, vandalism, and unauthorized activities -- Permission -- Artifacts -- Prohibited storage, dumping or littering.

(a) It shall be deemed an act of trespass and a Class A misdemeanor for any person, natural or corporate, to excavate and remove artifacts from the private land of any owner without first obtaining the owner's express permission.

(b) No person, corporation, partnership, association or any other entity shall excavate, damage, vandalize or remove any artifact from or otherwise alter or deface any site listed in the Tennessee register of archaeological sites without first obtaining landowner permission.

(c) No person, corporation, partnership, association or any other entity shall sell, offer to sell, purchase or offer to purchase, or otherwise exchange any artifact from a site listed in the Tennessee register of archaeological sites if the artifact has been removed or received in violation of this section.

(d) No person, corporation, partnership, association or any other entity shall store, dump, litter or otherwise dispose of any garbage, dead animal, sewage or toxic substance in any cave or sinkhole listed in the Tennessee register of archaeological sites.



§ 11-6-110 - Designation as archaeological site.

An archaeological site of significance in the scientific study of Tennessee's aboriginal past or important to public knowledge and appreciation of this history may be publicly designated by the commissioner of environment and conservation and placed in the Tennessee register of archaeological sites; provided, that no sites shall be so designated without the express written consent of the state agency having jurisdiction over the land in question or, if it is privately owned land, the owner thereof; provided, that any person or entity having given its permission may revoke such permission on giving thirty (30) days' written notice of its intent to revoke to the division of archaeology, which revocation will automatically take place on the expiration of the thirty (30) days. Recommendations for such designations shall be made by the state archaeological advisory council in consultation with the state archaeologist and such recommendations, together with appropriate supporting data, shall be submitted to the commissioner. In addition to the above, any landowner may petition the commissioner to have any archaeological site located on the landowner's property publicly designated and placed in the Tennessee register of archaeological sites.



§ 11-6-111 - Sites threatened by construction projects -- Contract with corporations or organizations.

The division of archaeology may make a contract with any corporation or organization for the conduct of archaeology upon any site, particularly sites threatened with damage or destruction by public or private construction projects.



§ 11-6-112 - Violations -- Penalties -- Enforcement powers.

(a) All acts declared to be misdemeanors in this part, and not otherwise classified, are Class A misdemeanors.

(b) All acts declared to be felonies in this part, and not otherwise classified, are Class E felonies.

(c) When properly commissioned and qualified by the commissioner of environment and conservation, employees of the division of archaeology shall have all of the police powers necessary to enforce all state laws and all rules and regulations made and published by the department regarding archaeological sites which are authorized for park superintendents and park rangers by § 11-3-107, within any of the archaeological sites for the purpose of enforcing §§ 11-6-104 -- 11-6-106.



§ 11-6-113 - Contracts and cooperative agreements -- Authorization.

The department of transportation is hereby authorized and directed to enter into appropriate contracts and cooperative agreements with the division of archaeology and the United States bureau of public roads and to expend funds, both state and federal, in aid of archaeological survey, salvage, and preservation on any lands and rights-of-way now or hereafter coming into its control in order that the purposes of this chapter shall be achieved.



§ 11-6-114 - Acceptance of gifts and grants -- Title to land.

(a) The division of archaeology is hereby authorized to accept grants, bequests, devises, gifts, and donations for purposes of furthering the state program in archaeology and to expend funds so received for those purposes.

(b) The department of environment and conservation has full power to accept and hold title to land or interests in land in the name of the state for the purposes of this chapter.



§ 11-6-115 - Tennessee Archaeological Society -- Support of programs.

(a) The division of archaeology is hereby authorized to assist and support the programs of the Tennessee Archaeological Society to the extent that the purposes and aims of the two (2) coincide.

(b) The Tennessee Archaeological Society is hereby requested to assist and cooperate with the purposes and programs of the division of archaeology.



§ 11-6-116 - Excavation of areas containing Native American Indian human remains -- On-site representatives -- Notice of intent to remove remains.

(a) When a burial ground or other area containing human remains of Native American Indians is excavated, representatives of Native American Indians shall have a right to be present on the site at all times excavation or treatment of such remains is taking place.

(b) The department shall promulgate regulations governing application procedures for and the number of representatives to be present on sites.

(c) Any person engaged in work involving the removal of Native American Indian human remains must notify the state archaeologist in writing at least ten (10) days prior to the time a petition is filed under title 46, chapter 4. Within two (2) business days of receiving such notice, the state archaeologist shall forward such notice to the Native American members of the archaeological advisory council and the chair of the Tennessee commission of Indian affairs.



§ 11-6-117 - Display of Native American Indian human remains.

There shall be no public exhibition or display of Native American Indian human remains, except as evidence in a judicial proceeding.



§ 11-6-118 - Import or export of human remains.

(a) The import into Tennessee or the export from Tennessee of human remains is prohibited except in the following instances:

(1) Import or export by hospitals, medical schools, colleges or universities for education or research purposes;

(2) Import for burial or reburial in Tennessee or export for burial or reburial in another state or country;

(3) Import or export for preparation for burial or reburial; or

(4) Import or export for use as evidence in any judicial proceeding.

(b) A violation of subsection (a) is a Class E felony.

(c) Any remains so imported or exported shall be confiscated and subject to disposition as provided in §§ 11-6-104 and 11-6-119.



§ 11-6-119 - Reburial of human remains or Native American burial objects following discovery or confiscation.

Any human remains or any Native American burial objects discovered in the course of an excavation, exhumation or accidentally, and any such remains and their associated burial objects confiscated under § 11-6-118, shall be properly reburied following scientific analysis within six (6) months of such discovery or confiscation in accordance with procedures formulated by the advisory council which are appropriate to Native American traditions. Upon request for scientific or medical research, the director of the division may grant an extension of not more than six (6) months before reburial is required.



§ 11-6-120 - Volunteer programs -- Providing archaeological information to schools and other interest groups -- Tennessee Archaeology Awareness Week.

(a) Within existing resources and personnel, the division is authorized to carry out a coordinated program using qualified volunteers to implement the purposes of this part pursuant to § 11-6-101.

(b) The division may establish an organized program of providing archaeological information and programs to schools and other interest groups.

(c) The division may establish and coordinate activities focused on one (1) special week of the year to promote the archaeological heritage of Tennessee. This week shall be designated the "Tennessee Archaeology Awareness Week."



§ 11-6-121 - Abandoned shipwrecks.

(a) Since the congress has found that the state has certain responsibilities under the Abandoned Shipwreck Act of 1987, Public Law No. 100-298, compiled in 43 U.S.C. § 2101 et seq., the division of archeology is authorized to:

(1) Develop a plan regarding significant shipwreck sites in Tennessee which will include management strategies for the preservation and conservation of shipwrecks;

(2) Recognize important events and geographic locations in the history and development of river navigation;

(3) Establish a geographic data base and an information system that can be used to locate, track, and cross-reference significant shipwrecks;

(4) Acquire or provide funds for the research and identification of shipwrecks; and

(5) Expend funds received from state appropriations and other sources to make grants to municipalities, counties, and nonprofit organizations for the purpose of this section.

(b) The division is authorized, in carrying out its purposes, to:

(1) Accept loans or grants, or both, of money, materials or property of any kind from the United States or any agency or instrumentality thereof upon such terms and conditions as the United States or such agency or instrumentality may impose.

(2) Receive and accept loans, gifts, grants, donations, or contributions of property, facilities, or services, with or without consideration from any person, firm, or corporation, or from the state or any agency or instrumentality thereof or from any county, municipal corporation or local government or governing body; and

(3) Hold, use, administer and expend such sum or sums as may hereafter be received as income, as gifts or as appropriations from the general assembly for any of the purposes of the division.






Chapter 7 - Tennessee Heritage Conservation Trust Fund Act of 2005

§ 11-7-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Heritage Conservation Trust Fund Act of 2005."



§ 11-7-102 - Chapter definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Board" means the governing body of the Tennessee heritage conservation trust fund;

(2) "Nonprofit organization" means an entity that is exempt from federal income taxation under § 501(a) of the Internal Revenue Code, codified in 26 U.S.C. § 501(a) as an organization described in § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3); and

(3) "Trust fund" means the Tennessee heritage conservation trust fund.



§ 11-7-103 - Establishment -- Purpose -- Fund moneys -- Carry forward of fund balance and earnings -- Solicitation and receipt of gifts, contributions, bequests, donations and grants -- Authority to establish nonprofit organization.

(a) The Tennessee heritage conservation trust fund is hereby established as a special agency account in the state general fund. The purpose of this trust fund is to assist the state in permanently conserving and preserving tracts of land within the state of Tennessee for the purposes of promoting tourism and recreation, including outdoor activities, such as hunting, fishing, equestrian activities and hiking; protecting, conserving and restoring the state's physical, cultural, archeological, historical and environmental resources; and preserving working landscapes.

(b) Moneys in the trust fund shall be invested by the state treasurer, in accordance with applicable general law, except as qualified by this chapter. The state treasurer shall hold the trust fund separate and apart from all other moneys, funds, and accounts.

(c) Any balance remaining unexpended at the end of a fiscal year in the trust fund shall be carried forward into the subsequent fiscal year.

(d) Investment earnings credited to the assets of the trust fund, including, but not limited to, interest, shall be carried forward into the subsequent fiscal year.

(e) The trust fund is authorized to request and receive gifts, contributions, bequests, donations, and grants from any legal and appropriate source to effectuate its purpose. Any such funds received shall be deposited into the trust fund; provided, that, if any such items are not in the form of funds, any income, rents, or proceeds generated from the items shall be deposited into the trust fund.

(f) The trust fund is authorized to create or establish a nonprofit organization, which shall also be eligible to request and receive gifts, contributions, bequests, donations and grants from any legal and appropriate source to effectuate the trust fund's purpose.

(g) Moneys in the trust fund, and in any nonprofit entity created pursuant to subsection (f), shall be expended only in accordance with, and for the purposes stated in, this chapter. No part of the fund shall be diverted to the general fund or any other public fund for any purpose whatsoever.

(h) This subsection (h) is contingent upon a four-million-dollar ($4,000,000) appropriation being made to the trust fund in the 2009 general appropriations act. This section and any other law to the contrary notwithstanding, in the five (5) or fewer fiscal years beginning July 1, 2010, the commissioner of finance and administration annually shall transfer from the heritage conservation trust fund to the general fund an amount of nine hundred thirty-seven thousand five hundred dollars ($937,500), plus annual interest earnings on that amount, plus any unexpended balance of four million dollars ($4,000,000) remaining after certain commitments of the trust fund have been satisfied, plus other available sources, until the general fund has been reimbursed for a four-million-dollar ($4,000,000) appropriation made in fiscal year 2008-2009. The four-million-dollar appropriation has been provided to allow the state to fulfill commitments made before November 2008, while a nine million three hundred seventy-five thousand dollar ($9,375,000) lease payment for timber rights is earned over a ten-year period. For purposes of this subsection (h), the term "other available sources" shall not include gifts, contributions, bequests, donations and grants, if the funds are restricted for specific acquisitions or purposes.



§ 11-7-104 - Board of trustees -- Annual report -- Audit.

(a) There is hereby established the Tennessee heritage conservation trust fund board of trustees. The board shall be attached to the department of environment and conservation for administrative purposes, but shall be independent of the department. Expenditures from the trust fund shall be made only upon authorization of the board.

(b) (1) The board shall consist of eleven (11) members.

(2) Trustees shall be appointed by the governor, subject to confirmation by each house of the general assembly, but appointments shall be effective until adversely acted upon by the general assembly.

(3) Persons appointed to the board shall include persons knowledgeable in the areas of land acquisition, management, conservation and protection.

(4) The membership of the board shall appropriately reflect the racial and geographic diversity of this state. At no time shall the membership of the board be composed of more than four (4) members who reside in any one (1) of the grand divisions of the state, as defined in title 4, chapter 1, part 2.

(5) The commissioner of environment and conservation, the commissioner of agriculture, and the executive director of the wildlife resources agency, or their designees, shall serve as ex officio, nonvoting members of the board.

(6) The governor shall appoint a board chair from the membership of the board. Other officers shall be selected as provided in the bylaws of the fund.

(c) Trustees shall serve four-year, renewable terms; provided, that of the initial trustees appointed:

(1) Three (3) trustees shall be appointed for an initial term of four (4) years;

(2) Three (3) trustees shall be appointed for an initial term of three (3) years;

(3) Three (3) trustees shall be appointed for an initial term of two (2) years; and

(4) Two (2) trustees shall be appointed for an initial term of one (1) year.

(d) Should a board position become vacant through resignation, removal, or other cause, the governor shall appoint a new member to serve the unexpired term, subject to confirmation of each house of the general assembly, as provided in subsection (b). Trustees shall continue to serve on the board after the expiration of the trustee's term until a new trustee is appointed.

(e) A quorum of the board shall be seven (7) trustees.

(f) Trustees shall receive no compensation for their service on the board, but may be reimbursed for those expenses allowed by the comprehensive travel regulations, as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(g) The board shall adopt and implement a policy related to conflicts of interest, to ensure that all trustees avoid any situation that creates an actual or perceived conflict of interest related to the work of the trust fund.

(h) The board shall submit an annual report to the governor, speaker of the house of representatives, speaker of the senate, comptroller of the treasury, chair of the energy, agriculture and natural resources committee of the senate, chair of the agriculture and natural resources committee of the house of representatives, chair of the government operations committee of the senate, and chair of the government operations committee of the house of representatives, by June 30 of each year. Such report shall include detailed information on the operation and financial status of the trust fund and any nonprofit entity created pursuant to § 11-7-103(f).

(i) The trust fund and any nonprofit entity created pursuant to § 11-7-103(f) shall be subject to an annual audit by the comptroller of the treasury, and the trust fund or entity shall bear the full costs of this audit.

(j) Operating expenses of the board and its staff shall be paid from the fund.



§ 11-7-105 - Authority of board.

In carrying out the purposes of the trust fund, the board is authorized to do the following:

(1) Acquire for the state, by purchase or by donation, and convey, sell, exchange, lease or otherwise transfer any interest in real property; the board, however, does not have the power of eminent domain;

(2) Make grants or loans to state, federal or local governments and to nonprofit organizations, in order to carry out the purposes of this chapter, including, but not limited to, grants or loans provided to acquire a fee simple or other interest in real property;

(3) Enter into contracts and cooperative agreements, other than grants or loans pursuant to subdivision (2), with state, federal and local governments, with private individuals and corporations, and with associations and organizations, as the trust fund may deem necessary or convenient for the fund to carry out the purposes of this chapter;

(4) Adopt, amend and repeal bylaws;

(5) Adopt policies and guidelines for the use of the trust fund, including the procedure for identifying projects, establishing conservation priorities and allocating money from the trust fund;

(6) Make such studies and recommendations concerning the conservation programs and policies of the department of environment and conservation as it may deem appropriate to a sound conservation program; and

(7) Take any other necessary actions to carry out this chapter.



§ 11-7-106 - Loans and grants -- Repayment -- Proceeds -- Application requirements -- Financial statements of applicant -- Terms of agreements with board.

(a) The board shall make grants or loans pursuant to § 11-7-105, only after the recipient entity has entered into an agreement with the trust fund, on the terms and conditions specified by the board. After approving a grant or loan, the board may assist the grantee in carrying out the purposes of the grant.

(b) When awarding grants or making loans pursuant to this section, the board may require repayment of those funds on the terms and conditions the board deems appropriate. Proceeds from the repayment or reimbursement of amounts granted or loaned by the board shall be deposited in the fund.

(c) Any entity applying for a grant or loan from the trust fund to acquire an interest in real property shall specify the following in the grant or loan application:

(1) The intended use of the property;

(2) The intended ultimate owner of the property;

(3) The entity that will be responsible for managing the property;

(4) The funding source for the cost of ongoing management; and

(5) Any other information required by the board.

(d) Any entity applying for a grant or loan from the trust fund to acquire an interest in real property shall provide a copy of the organization's most recent audited annual financial statements. Such statements must have been prepared within two (2) years of the date of the grant application.

(e) In order to receive a grant from the trust fund to assist in the acquisition of any interest in real property, a public agency or nonprofit organization must enter into an agreement with the board. The terms of such agreement shall include the following:

(1) The terms under which the interest in real property is ultimately acquired shall be subject to the board's approval;

(2) The interest in real property acquired under the grant shall not be used as security for a debt, unless the board approves the transaction;

(3) The board shall take appropriate action to protect the public interest in the acquisition, by ensuring that the land will be permanently conserved. In meeting this obligation, the board shall employ appropriate means, including, but not limited to, the acquisition of conservation easements or reversionary interests;

(4) Any subsequent transfer of an interest in the real property acquired pursuant to this chapter shall be subject to approval of the board, and a new agreement, sufficient to protect the public interest, shall be entered into between the board and the transferee;

(5) A description of the level of use that will be allowed on the property. In awarding grants pursuant to this chapter, the board shall take appropriate action to ensure the preservation of a public benefit that is consistent with the public interest in the acquisition;

(6) A requirement that the public agency or nonprofit organization provide to the state an independent appraisal of the fair market value of the interest in real property to be acquired; and

(7) A requirement that the public agency or nonprofit organization provide to the state a copy of a financial audit of the agency or organization that has been prepared by an independent public accountant for the most recent completed fiscal year. In addition, the agency or organization shall be required to provide the state with such an audit for subsequent fiscal years during the term of the grant agreement.



§ 11-7-107 - Acquisitions and disposals of interests in real property.

Acquisitions and disposals of any interest in real property, other than the acquisition of conservation easements and reversionary interests, acquired for the state by the trust fund, or the nonprofit organization created under § 11-7-103(f), shall be subject to the requirements of § 4-15-102(d) and § 12-2-112. Notwithstanding any other law to the contrary, the acquisition of conservation easements and reversionary interests by the trust fund and the acquisition of any interest in real property by a non-state public agency, or a nonprofit organization using grant funds received from the trust fund, shall only require that such real property interest be promptly reported to the state building commission, and shall not be subject to § 4-15-102(d) or § 12-2-112, or any other approval otherwise required by state law.



§ 11-7-108 - Exemption from taxes.

Real property in which the trust fund acquires a fee simple interest for the state shall be exempt from all state and local property taxes.



§ 11-7-109 - Conservation compensation fund -- Determination of tax ramifications -- Reimbursement for lost taxes.

(a) There is hereby created a special agency account in the state general fund to be known as the conservation compensation fund. Expenditures from such fund shall only be made to implement and effectuate the purposes of this chapter. Funds deposited in such fund shall not revert at the end of any fiscal year, and all interest accruing on investments and deposits of the fund shall be returned to and made a part of the fund.

(b) On or before January 1 of each year, the commissioner of finance and administration shall certify to the comptroller of the treasury such information as is necessary to identify the parcels of property that have been rendered tax exempt through acquisition by the state pursuant to this chapter. The comptroller of the treasury shall determine the appropriate tax rate and assessed value of each such parcel of property, and on or before March 1 of each year, shall certify to the commissioner of finance and administration the amount of property tax revenue lost by each affected city or county the prior calendar year. The assessed value shall be based on the use value provided for in title 67, chapter 5, part 10, if the property is of sufficient size to have been classified under that part. Acquisition by the state, pursuant to this chapter, of property classified under title 67, chapter 5, part 10, shall not constitute a change in the use of the property, and no rollback taxes shall become due solely as a result of such acquisition. If the property is not of sufficient size to have been classified under title 67, chapter 5, part 10, the assessed value shall be determined according to the same basis as other like property within the jurisdiction. Each subsequent yearly reimbursement amount shall be based on the same assessed value, tax rate and use in effect on the date of purchase. The commissioner of finance and administration shall reimburse each affected city and county the amount so determined, from funds available in the conservation compensation fund. In any year in which funds available in the conservation compensation fund are insufficient to fully reimburse such cities and counties, the commissioner of finance and administration shall effect a transfer of funds from the Tennessee heritage conservation trust fund to the conservation compensation fund, in an amount sufficient to fully reimburse the affected cities and counties. Funds transferred from the Tennessee heritage conservation trust fund to the conservation compensation fund, along with interest, if any, accruing on such funds after their transfer to the conservation compensation fund, shall be expended to reimburse affected cities and counties only for lands acquired by the state under this chapter.



§ 11-7-110 - Executive director.

(a) In carrying out the purposes of the trust fund, the commissioner of environment and conservation is authorized to appoint an executive director to carry out this chapter.

(b) The commissioner of environment and conservation shall set the salary for the executive director.

(c) The executive director may hire other staff necessary to carry out this chapter.






Chapter 9 - Recreational Development

Part 1 - Parks and Recreation Areas

§ 11-9-101 - Purpose of part.

The general assembly finds that the state of Tennessee and its subdivisions should enjoy the benefits of private, local and federal assistance programs for the planning and development of the outdoor recreation resources of the state, including the acquisition of lands and waters and interests therein. It is the purpose of this part to provide authority to enable the state of Tennessee and its subdivisions to participate in the benefits of such programs.



§ 11-9-102 - Cooperative planning, developing and acquiring outdoor recreational resources.

The commissioner of environment and conservation, in cooperation with the state planning office and other state, federal, local and private agencies, is authorized to prepare, maintain and keep up to date a comprehensive plan for the development of the outdoor recreation resources of the state, to develop, operate and maintain outdoor recreation areas and facilities of the state, and to acquire lands, waters and interest in lands and waters for such areas and facilities.



§ 11-9-103 - New areas acquired for parks or recreation.

The commissioner of environment and conservation, with the approval of the governor, may select, and by purchase, gift or lease, acquire and make a part of the park system any new area which in the commissioner's judgment should be developed as a state park, or recreation area.



§ 11-9-104 - Powers and duties of commissioner of environment and conservation.

(a) The commissioner of environment and conservation may apply to any appropriate agency or officer of the United States for participation in or the receipt of aid from any federal programs respecting outdoor recreation.

(b) The commissioner may enter into contracts and agreements with the United States or any appropriate agency thereof, keep financial and other records relating thereto, and furnish to appropriate officials and agencies of the United States such reports and information as may be reasonably necessary to enable such officials and agencies to perform their duties under such programs.

(c) In connection with obtaining the benefits of such programs, the commissioner shall coordinate the commissioner's activities with and represent the interest of all agencies and subdivisions of the state having interest in the planning, development, and maintenance of outdoor recreation resources and facilities.



§ 11-9-105 - Local and private funds.

The commissioner of environment and conservation may receive local and private funds for the purpose of carrying out this part.



§ 11-9-106 - State's share of funds required before agreement -- Public maintenance of areas and facilities -- Federal-aid funds to subdivisions.

(a) The commissioner of environment and conservation shall make no commitment or enter into any agreement pursuant to an exercise of authority under this part until the commissioner has determined that sufficient funds are available to the commissioner for meeting the state's share, if any, of project costs.

(b) It is the legislative intent that, to such extent as may be necessary to assure proper operation and maintenance of areas and facilities acquired or developed pursuant to any program participated in by the state under authority of this part, such areas and facilities shall be publicly maintained for outdoor recreation purposes.

(c) The commissioner may enter into and administer agreements with the United States or any appropriate agency thereof for planning, acquisition, and development projects involving participating federal aid funds on behalf of any subdivision or subdivisions of this state; provided, that such subdivision or subdivisions give necessary assurances to the commissioner that they have available sufficient funds to meet their shares, if any, of the cost of the project and that the acquired or developed areas will be operated and maintained at the expense of such subdivision or subdivisions for public outdoor recreation use.



§ 11-9-107 - Funds deposited in state treasury -- Disbursement.

Any federal, local or private funds which may be received under this part shall be deposited in the state treasury and credited to an account for the purpose of carrying out this part. The funds in this account, unless otherwise directed by federal law, shall be disbursed in the usual manner as state funds. All disbursements are to be subject to the approval of the governor and of the commissioner of finance and administration.



§ 11-9-108 - Parks and recreation programs technical advisory service -- Appropriation from federal funds.

There is created in the department of environment and conservation a technical advisory service to assist county and municipal governments in the establishment and operation of parks and recreation programs by providing technical and other advice. The source of funding for this service is hereby specified as being the administrative funds apportioned to the department each year from the federal land and water conservation fund.






Part 2 - Recreation Initiative Program

§ 11-9-201 - Short title.

The title of this part is and may be cited as the "Tennessee Recreation Initiative Program of 1995."



§ 11-9-202 - Qualified applicants -- Grants -- Community matching.

(a) Any city or county wishing to participate in this program may apply for funding through a competitive matching grant process as established by the department of environment and conservation's recreation services division.

(b) Three (3) grants shall be awarded annually on the basis of need and population on a statewide basis, with one (1) award to be made in each grand division; provided, however, that, if, after the department notifies local governments of the availability of the grants, there are no applications from a grand division, then the department may award more than one (1) grant to a grand division. Any grant proposal that is based on a multi-government project shall have priority over all other projects submitted by a single governmental entity.

(c) The state grants and the community's match shall be used to hire a professional recreation and park director, to furnish and establish a recreation office and to hire such other staff with professional or other appropriate qualifications as are needed.

(d) (1) The grant shall be for a three-year period.

(2) During the first two (2) years in the program, the community shall match up to fifty thousand dollars ($50,000) from the state.

(3) The third year in the program, the community is responsible for one hundred percent (100%) of the funding for the new program. If the community fails to fund the third year, the dollar value of total grants received would be owed to the state because of the community's failure to fulfill its contract.

(4) After the third year, the community shall have no obligation to continue the program.

(e) State support during the grant period shall include:

(1) Assistance selecting professional staff;

(2) Staff training;

(3) Technical assistance on establishing a board or commission; and

(4) Additional funding opportunities.



§ 11-9-203 - Budget.

(a) The total budget for this program in its first year of operation shall be:

(1) Three (3) new recreation programs at twenty-five thousand dollars ($25,000) each; and

(2) Administrative costs of eight thousand dollars ($8,000) for each department;

for a total of ninety-nine thousand dollars ($99,000) expended by the state in the first year of the program.

(b) The implementation of this part is subject to funding in the general appropriations act.









Chapter 10 - Lease of Recreational Lands to State--Liability of Lessor

§ 11-10-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Charge" means the amount of money asked in return for an invitation to enter or go upon the land;

(2) "Conservation easement" means a conservation easement as defined in § 66-9-303;

(3) "Land" includes, but is not limited to, roads, water, watercourses, private ways and buildings, structures and machinery or equipment thereon when attached to the realty;

(4) "Owner" includes, but is not limited to, tenant, lessee, occupant or person in control of the premises;

(5) "Public use easement" means a public use easement as defined in § 11-13-102; and

(6) "Recreational purposes" includes, but is not limited to, any one (1) or any combination of the following: hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, winter sports, and visiting, viewing or enjoying historical, archaeological, scenic or scientific sites, or otherwise using land for purposes of the user.



§ 11-10-102 - Land leased to political entity for recreational purposes -- Duty of care -- Warnings.

(a) Unless otherwise agreed in writing, an owner of land leased to the state or any agency thereof, or any county or municipality or agency thereof, for recreational purposes, owes no duty of care to keep that land safe for entry or use by others or to give warning to persons entering or going upon such land of any dangerous or hazardous conditions, uses, structures or activities thereon.

(b) An owner who leases land to the state or any agency thereof, or any county or municipality or agency thereof, for recreational purposes, shall not by giving such lease:

(1) Extend any assurance to any person using the land that the premises are safe for any purpose;

(2) Confer upon such persons the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for or incur liability for any injury to a person or property caused by an act or omission of a person who enters upon the leased land.

(c) This section applies whether the person entering upon the leased land is an invitee, licensee, trespasser or otherwise.



§ 11-10-103 - Land subject to conservation or public use easement -- Duty of care -- Warnings.

(a) An owner of any land, which is subject to a conservation easement or public use easement, granted to or acquired and held by the state or any agency thereof, owes no duty of care to keep that land safe for entry or use by others or to give warning to any person entering or going upon such land of any dangerous or hazardous conditions, uses, structures or activities thereon.

(b) An owner of land which is subject to an easement granted to or acquired and held by the state or any agency thereof, shall not, by granting such easement:

(1) Warrant by implication that the real property included in the easement is safe for any purpose;

(2) Confer upon any person the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for or incur liability for any injury to any person or property caused by an act or omission of any person who enters upon the land subject to such easement.

(c) This section applies whether the person entering upon the land subject to such easement is an invitee, licensee, trespasser or otherwise.



§ 11-10-104 - Certain existing liabilities unaffected.

(a) Nothing in this chapter shall be construed as limiting in any way any liability which otherwise exists:

(1) For willful or malicious failure to guard or warn against a dangerous or hazardous condition, use, structure, or activity; or

(2) For injury suffered in any case where the owner of land charges the person or persons who enter or go on the land other than the amount, if any, paid to the owner of the land by the state or any agency thereof, or any county or municipality or agency thereof.

(b) Nothing in this chapter shall be deemed to create a duty of care or ground of liability for injury to person or property, and nothing in this chapter shall limit in any way the obligation of a person entering upon or using the land of another for recreational purposes to exercise due care in such person's use of such land and in such person's activities thereon.



§ 11-10-105 - Conservation easements -- No duty of care, warning, etc.

(a) An owner of any land, which is subject to a conservation easement, whether such easement contains or does not contain a public use clause granted to or acquired and held by the state or any agency thereof, or any county or municipality or agency thereof, or an owner of any land, which is subject to a public use easement, granted to or acquired and held by the state or any agency thereof, owes no duty of care to keep that land safe for entry or use by others or to give warning to any person entering or going upon such land of any dangerous or hazardous conditions, uses, structures or activities thereon.

(b) An owner of land which is subject to a conservation easement, whether such easement contains or does not contain a public use clause, granted to or acquired and held by the state or any agency thereof, or any county or municipality or agency thereof, or an owner of land which is subject to a public use easement granted to or acquired and held by the state or any agency thereof, shall not, by granting such easement:

(1) Warrant by implication that the real property included in the easement is safe for any purpose;

(2) Confer upon any person the legal status of an invitee or licensee to whom a duty of care is owed; or

(3) Assume responsibility for or incur liability for any injury to any person or property caused by an act or omission of any person who enters upon the land subject to such easement.

(c) This section applies whether the person entering upon the land subject to such easement is an invitee, licensee, trespasser or otherwise.






Chapter 11 - Tennessee Trails System

Part 1 - Tennessee Trails System Act.

§ 11-11-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Trails System Act."



§ 11-11-102 - Trail system authorized -- Purpose of chapter.

(a) In order to provide for the ever increasing outdoor recreation needs of an expanded population and in order to promote public access to, travel within, and enjoyment and appreciation of the outdoor, natural and remote areas of the state, trails should be established:

(1) In natural, scenic areas of the state; and

(2) In and near urban areas.

(b) The purpose of this chapter is to provide the means for attaining these objectives by instituting a state system of scenic and recreation trails, by designating certain trails as the initial components of that system, and by prescribing the methods by which, and standards according to which, additional components may be added to the system.



§ 11-11-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of environment and conservation;

(2) "Conservation easement" means a conservation easement as defined in § 66-9-303;

(3) "Department" means the department of environment and conservation;

(4) "Political subdivision" means any county, any incorporated city or town, or other political subdivision; and

(5) "System" means the "Tennessee trails system" as established in this chapter and including all trails and trail segments, together with their rights-of-way, whether initially designated or later added by any of the procedures described in the chapter.



§ 11-11-104 - Composition of system.

The system shall be composed of:

(1) State scenic trails, which will be extended trails so located as to provide maximum potential for the appreciation of natural areas and for the conservation and enjoyment of the significant scenic, historic, natural, ecological, geological or cultural qualities of the areas through which such trails may pass. Each of these trails will be limited exclusively to foot use, except that the use by horses or nonmotorized bicycles may also be permitted on segments of scenic trails where deemed appropriate by the department. Because of their extended length, the state scenic trails shall be supplemented by support facilities located only on that part of a trail which is in a state park, recreation area or wildlife management area. Such support facilities may include, where deemed necessary and feasible, primitive shelters, fireplaces, safe water supply, and other related public use facilities. These facilities shall concur with department standards. No open wood fires shall be permitted on state scenic trails except in areas with support facilities specifically designated for such purpose;

(2) State recreation trails, which will provide a variety of outdoor recreation uses in or reasonably accessible to urban areas. These trails may be of the following types:

(A) Foot;

(B) Horse; or

(C) Nonmotorized bicycles; and

(3) Connecting or side trails, which will provide additional points of public access to state recreation or state scenic trails or which will provide connections between such trails. They shall be of the nature of the trails they serve.



§ 11-11-105 - Criteria for trails.

Criteria for establishing the different classes of trails named in § 11-11-104 shall be as follows:

(1) State scenic trails shall traverse mostly scenic and natural areas and shall be of sufficient length that they cannot be traveled in one (1) day or less. Scenic trails shall be narrow paths causing the minimum disturbance to the natural environment, and shall be restricted to foot travel, with all other modes of locomotion prohibited, except as set forth in §§ 11-11-104(1) and 11-11-114; and

(2) Horse and bicycle trails shall have a surface and overhead clearance appropriate for their designated mode of locomotion. Motorized vehicles of any kind shall be barred from foot, horse, and bicycle trails, except as set forth in § 11-11-114.



§ 11-11-106 - Initial components.

The following trails shall be included as an initial component of the Tennessee trails system, as a state scenic trail:

(1) The Appalachian Trail, that portion as recorded in the federal register, running descriptively from the Virginia state line southeast to U. S. Route 19E in the vicinity of the Tennessee-North Carolina state line to Doe Knob in the Great Smoky Mountains;

(2) The Cumberland Trail, running roughly from the Tennessee state line near Marion and Hamilton counties to Cumberland Gap, following the scenic mountains, gorges, and escarpments of the Cumberland as the route is determined by the department;

(3) The Trail of Tears, running roughly from south of Cleveland near Red Clay to and crossing the Hiwassee River, then crossing the Tennessee River, intersecting the Cumberland Trail and passing through Fall Creek Falls State Park, continuing on to Cedars of Lebanon State Park and thence northwestward to Paris Landing State Park as the route is determined by the department;

(4) The John Muir Trail, running roughly from the mouth of Wolf River in Fentress County joining Pickett State Park and continuing south along the scenic south fork of the Cumberland River to Frozen Head State Park, formerly known as Morgan State Forest, intersecting the Cumberland Trail and thence southeastward to the Hiwassee Scenic River, thence to the North Carolina line as the route is determined by the department;

(5) The Trail of the Lonesome Pine, beginning near Corryton in Knox County, thence running roughly the entire length, northeastward, of Grainger and Hawkins counties, following closely the scenic gorges and escarpments of the Clinch Mountain range as the route is determined by the department;

(6) The Chickasaw Bluffs Trail, running roughly from T.O. Fuller State Park south of Memphis to the proposed Fort Pillow State Park in Lauderdale County and continuing northward to terminate at Reelfoot Lake State Park, following the scenic floodplains and bluffs of the Mississippi River as the route is determined by the department;

(7) The Natchez Trace, following the Natchez Trace Parkway from the Tennessee state line in Wayne County to Nashville in the vicinity of Tennessee State Route 100 as the route is determined by the department. The Natchez Trace shall include both foot and horse trails; and

(8) The Overmountain Victory Trail, that portion lying within the boundaries of the state of Tennessee, generally following the route traveled by the "overmountain men" in their journey from Sycamore Shoals across the Appalachian Mountains to the site of the Kings Mountain battlefield in South Carolina. In order to ensure completion of this trail outside Tennessee, the commissioner shall work directly with officials of the states of North Carolina and South Carolina to encourage them to develop that portion of the route of the Overmountain Victory Trail within their respective states.



§ 11-11-107 - Establishment of scenic or recreation trails.

(a) State scenic trails shall be authorized and designated only by an act of the general assembly.

(b) The department may establish and designate state recreation trails on lands administered by the department; and/or on lands under the jurisdiction of a state department, political subdivision, or private lands providing:

(1) Such trails are reasonably accessible to urban areas;

(2) Such trails meet the criteria established in this chapter and such supplementary criteria as may be prescribed; and/or

(3) Fee simple, conservation easements or other rights are obtained from a private landowner through which a state recreation trail may pass. The department may establish and designate state recreation trails on lands under the jurisdiction of a federal agency, when in the opinion of the federal agency and the commissioner such lands may be so developed under federal law and subdivisions (b)(1) and (2).

(c) As provided in this section, trails within park, forest, recreation areas, state natural areas, or any other public area may be established and designated as "state recreation trails" by the department.

(d) Connecting or side trails within park, forest, recreation area or natural area may be established, designated, and marked as components of a state recreation or state scenic trail.



§ 11-11-108 - Proposals for establishing trails.

The commissioner shall study and, from time to time, submit to the governor and to the general assembly proposals for additions to the state scenic trails system, as well as reports on state recreation trails that have been designated by the department, regarding rights-of-way that have been established and on the program for implementing this chapter. Each proposal shall include a short statement on the significance of the various trails to the system.



§ 11-11-109 - Locating routes of trails.

The process of locating routes of trails initially included in, as well as trails to be added to, the system shall be as follows:

(1) For state scenic trails, the department shall select a route. The selected route shall be compatible with preservation or enhancement of the environment it traverses. Reasonable effort shall be made to minimize any adverse effects upon adjacent landowners and users. Notice of the selected route shall be published by the department in a newspaper of general circulation in the area in which the trail is located, together with appropriate maps and descriptions. Such publication shall be prior to the recommendation by the department to the general assembly;

(2) For state recreation trails and for connecting or side trails, the department shall select the route; provided, that when a route traverses land within the jurisdiction of a governmental unit or political subdivision, the department shall consult with such unit or such subdivision prior to its final determination for the location of the route;

(3) In selecting routes and implementing this chapter, the department is encouraged to confer with the recognized and established organizations primarily interested in trail development, conservation and outdoor recreation, it being the intent of this section to recognize the efforts and work already completed on such scenic trails as the Appalachian and Cumberland trails by such organizations. Furthermore, the general assembly encourages citizen participation in trail acquisition, construction, development, and maintenance where such activities will not conflict with the purpose of this chapter; and

(4) In the selection of the route for any trails, when the trail reaches an area of crop or fenced pasture land, the trail shall be so located as not to interfere in the growing of crops or with the livestock or pasture land and such trail may then follow existing farm roads. The owner of such farmlands may enter a written agreement with the department to grant permission for the crossing of such crop or pasture land.



§ 11-11-110 - Reports of other agencies on activities that may affect trails.

All state agencies shall, promptly upon enactment of this chapter, inform the commissioner of any proceedings, studies, or other activities within their jurisdiction, and regardless of by whom requested, which are now in progress and which affect or may affect any of the trails specified in § 11-11-106. They shall likewise inform the commissioner of any such proceedings, studies or other activities which are hereafter commenced or resumed before they are commenced or resumed and that may affect any initial component of, or later addition to, the system.



§ 11-11-111 - Consideration of abandoned rights-of-way -- Establishment of trail right-of-way boundaries.

The department shall review all formal declarations of railroad right-of-way abandonments by the interstate commerce commission, for possible inclusion into the state trails system. The commissioner shall, within three (3) years after the route of a trail or trail segment included in the system has been located, determine the boundaries of the right-of-way to be associated with that trail. Such boundaries shall be established in such a manner that they protect the scenic value of the trail.



§ 11-11-112 - Acquisition of property.

(a) Within the exterior boundaries of the right-of-way, the commissioner may acquire, on behalf of the state of Tennessee, lands in fee title, or interest in land in the form of conservation easements or cooperative agreements. Acquisition of land or of interest therein may be by gift, purchase with donated funds or funds appropriated by the general assembly, proceeds from the sale of bonds, exchange, assumption of property tax payments, or otherwise. Acquisition of land or interest therein shall be accomplished with all possible speed. In acquiring real property or the property interest therein, as defined in this section, the power of eminent domain shall not be utilized to acquire a fee simple or lessor interests to more than twenty-five (25) acres in any one (1) mile of trail length. Such power shall not be used to acquire crop or fenced pasture land when such acquisition will interfere with the growing of crops or with the livestock or pasture land on the remaining property of the farm owner.

(b) The power of eminent domain shall not be utilized for acquisitions in the Chickasaw Bluffs Trail area, as defined in § 11-11-106.



§ 11-11-113 - Use of right-of-way -- Hunting restricted.

(a) Within the external boundaries of the right-of-way, the natural vegetation shall be kept undisturbed except for any clearing required for construction of the trail, occasional vistas, or trail-use facilities described in § 11-11-117. The department shall make every effort to avoid any use of the right-of-way that is incompatible with the purposes for which the trails were established. Development and management of each segment of the state trails system shall be designed to harmonize with and complement any established multiple-use plans for that specific area in order to ensure continual maximum benefits from the land. Other uses along the trail which will not substantially interfere with the nature and purposes of the trail may be permitted by the department.

(b) No hunting of wild game shall be permitted on or along any section of the system except as authorized by the department; provided, that the owner of real property adjacent to any part of the system may hunt with or without department authorization on that portion of the system which is adjacent to such owner's property.



§ 11-11-114 - Motorized vehicles prohibited -- Exceptions -- Prosecution for violations.

(a) The use of motorized vehicles by the general public within the right-of-way of any state scenic or recreation trail shall be prohibited, and nothing in this chapter shall be construed as authorizing the use of motorized vehicles in these rights-of-way.

(b) The department shall establish regulations which shall authorize the use of motorized vehicles when such vehicles are required to meet emergencies where life or health is at risk, or to enable present or adjacent landowners or land users to have access to their lands or timber rights where no reasonable alternative method of access exists or could be constructed.

(c) Prosecution for violation of this section may be initiated by a peace officer who witnessed an offense in violation of this section or by any private citizen who witnessed any violation of this section who is willing to make the initial charge and testify for the state.



§ 11-11-115 - Application of law to area becoming part of a park or other state system.

Any component of the system that is or shall become a part of any state park, recreation area, wildlife management area, or similar area shall be subject to this chapter and the laws under which the other areas are administered, and, in the case of conflict between these laws, the more restrictive provisions shall apply.



§ 11-11-116 - Signs and markers.

The department, in consultation with appropriate governmental agencies, and public and private organizations shall establish a uniform marker for trails contained in the system. An additional appropriate symbol characterizing specific trails may be included on the marker. The markers shall be placed at all access points, together with signs indicating the modes of locomotion that are prohibited for the trail. Where the trail constitutes a portion of a national scenic trail, use of the national scenic trail uniform marker shall be considered sufficient. The route of the trail and the boundaries of the right-of-way shall be marked with paint or other simple means.



§ 11-11-117 - Administration of system -- Maintenance.

(a) The Tennessee trail system shall be administered by the department according to the policies and criteria set forth in this chapter.

(b) The department shall, in addition, have or designate the responsibility for maintaining the trails, building bridges, campsites, shelters, and related public-use facilities where required.



§ 11-11-118 - Relocation procedure.

(a) Segments of the state trails may be relocated when such relocation is deemed necessary to preserve or enhance the values for which the trail was established.

(b) Relocation may be accomplished by the department after consultation with other governmental agencies involved, and following publication of notice in a newspaper of general circulation, together with maps and descriptions.

(c) In establishing the new location and right-of-way, the procedures set forth in §§ 11-11-109 -- 11-11-113 shall be followed.



§ 11-11-119 - State trails as part of national system.

(a) Nothing in this chapter shall preclude a component of the state trails system from becoming a part of the national trails system.

(b) The commissioner shall coordinate the state trails system with the national trails system and is directed to encourage and assist any federal studies for inclusion of Tennessee trails in the national trails system.

(c) The commissioner may enter into written cooperative agreements for joint federal-state administration of a Tennessee component of the national trails system; provided, that such agreements for administration of land uses are not less restrictive than those set forth in this chapter.



§ 11-11-120 - Violations -- Compelling compliance -- Penalties.

(a) Whoever violates, fails, neglects or refuses to obey any provision of this chapter, or regulation or order of the commissioner may be compelled to comply with or obey the same by injunction, mandamus, or other appropriate remedy.

(b) Whoever violates, fails, neglects, or refuses to obey any of this chapter or regulation or order of the commissioner may be punished by a fine of not more than fifty dollars ($50.00) for each day of such violation.






Part 2 - Tennessee Adventure Tourism and Rural Development Act of 2011

§ 11-11-201 - Short title.

This part shall be known and may be cited as the "Tennessee Adventure Tourism and Rural Development Act of 2011."



§ 11-11-202 - Plan for promotion and development of adventure tourism and other recreation and economic development in rural areas.

The department of economic and community development, in cooperation with the department of environment and conservation, is directed to study and develop a plan for the promotion and development of adventure tourism and other recreational and economic development activities in rural areas of this state. Such study and plan shall be developed within existing departmental resources. The departments are directed to consider natural areas, best available science, existing recreational opportunities, economic conditions, including, but not limited to, persistent high unemployment, safety and environmental issues, and community interest in developing such plan. Such plan should include recommendations on whether and to what extent existing laws should be amended and any new laws should be enacted in order to encourage development of adventure tourism in this state. The departments are authorized to promulgate rules and regulations in order to effectuate the purposes of this part.



§ 11-11-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adventure tourism" means outdoor recreational opportunities such as equine and motorized trail riding, white water rafting and kayaking, rappelling, road biking, rock climbing, hang-gliding, spelunking, shooting sports, mountain biking, canoeing, paragliding, rowing, zip lining and other such activities;

(2) "Adventure tourism district" means a defined geographic area identified and authorized by a two-thirds (2/3) vote of a local governing body and approved by the department and the department of environment and conservation as an area where the promotion of adventure tourism is encouraged;

(3) "All-terrain vehicle" means either:

(A) A motorized vehicle with no less than four (4) nonhighway tires, but no more than six (6) nonhighway tires, that is limited in engine displacement to one thousand cubic centimeters (1,000 cc) or less, in total dry weight to less than one thousand five hundred pounds (1,500 lbs.), and is fifty inches (50'') or less in width;

(B) A motorized vehicle with not less than four (4) nonhighway tires, nor more than six (6) nonhighway tires, that is limited in engine displacement to one thousand cubic centimeters (1,000 cc) or less and in total dry weight up to two thousand pounds (2,000 lbs.), and is sixty-five inches (65'') or less in width;

(C) A motor vehicle as defined in § 55-1-103, which possesses a four-wheel drive capability and that is designed and suitable for operation off the highway on natural terrain; or

(D) A motorized vehicle designed for or capable of cross-country travel on or immediately over land, water, snow, or other natural terrain and not intended for use on public roads traveling on two (2) wheels and having a seat or saddle designed to be straddled by the operator and handlebars for steering control;

(4) "Best interests of the state" means a determination by the commissioner of revenue, with approval by the commissioner of economic and community development, that:

(A) The qualified business enterprise or enterprises made within an adventure tourism district are a result of the special allocation and tax credits provided for in § 67-4-2109(b)(2)(C);

(B) The adventure tourism district is a result of such qualified business enterprise or enterprises; and

(C) The zone is not structured to create a competitive advantage for one business.

(5) "Canoeing" means the use of canoe for navigation of waterways;

(6) "Department" means the department of economic and community development;

(7) "Hang-gliding" means an air sport in which a pilot flies a light and un-motorized aircraft launched by foot;

(8) "Kayaking" means the use of a kayak for navigation of waterways;

(9) "Local governing body" means the elected legislative body of a municipal, metropolitan or county government;

(10) "Motorized trail riding" means the exploration of trails and natural areas by use of all-terrain vehicles;

(11) "Mountain biking" means the exploration of trails and natural areas by the use of bicycles;

(12) "Paragliding" means the air sport in which a pilot flies a light motorized aircraft that uses a parachute to stay airborne;

(13) "Rappelling" is the controlled descent down a rope by climbers used to explore cliffs or slopes that are too steep to descend without protection;

(14) "Road biking" means both noncompetitive and competitive bicycling events that take place on improved roads;

(15) "Rock climbing" means the recreational sport of climbing up or across natural rock formations;

(16) "Rowing" means the propelling of a boat by means of oars;

(17) "Shooting sports" means the recreational sport of firing handguns, rifles or shotguns at moving or fixed targets;

(18) "Spelunking" means the recreational sport of exploring noncommercial cave systems;

(19) "Triathlon" means the recreational activity of sporting contests involving open waters swimming, bicycle riding, and running, whether on trails or improved roads;

(20) "White water rafting" means the recreational activity of using an inflatable raft or kayak to navigate rough water; and

(21) "Zip lining" means the exploration of natural areas by use of above-ground cable systems.



§ 11-11-204 - Creation of adventure tourism district.

(a) A local governing body may, by a two-thirds (2/3) vote authorize the creation of a district within the boundaries of such governing body as an adventure tourism district by developing an adventure tourism district plan. Alternatively, one (1) or more counties or one (1) or more municipalities may enter into an intergovernmental agreement pursuant to the Interlocal Cooperation Act, compiled in title 12, chapter 9, to designate jointly an adventure tourism district that contains area within the boundaries of more than one (1) local government.

(b) Adventure tourism professionals may petition local governing bodies to authorize the creation of an adventure tourism district. Such petition shall be accompanied by specific business plans based on quantifiable data demonstrating that the creation of an adventure tourism district would enhance sustainable economic development in the area.

(c) Upon a local governing body or bodies authorizing the creation of an adventure tourism district, the adventure tourism district plan shall be submitted to the department of economic and community development and the department of revenue for joint approval as an adventure tourism district. Such approval shall be granted if the commissioner of economic and community development and the commissioner of revenue determine that the allocation of franchise and excise tax credits are in the best interests of the state.

(d) Following the approval of the department of economic and community development and the department of revenue for an adventure tourism district pursuant to subsection (c), a local governing body may submit the adventure tourism district plan to:

(1) The department of revenue and the department of economic and community development for approval of tax credits pursuant to § 67-4-2109; and

(2) The department of tourist development for promotional support through use of the department's existing resources.



§ 11-11-205 - Liability -- Warning notices -- Limitations.

(a) Unless an adventure tourism professional or business acts intentionally or with gross negligence or is in violation of this part, or any other laws, ordinances, resolutions, rules or regulations pertaining to adventure tourism, which intentional or grossly negligent act or omission or violation is causal of the injury complained of, no action shall lie against any such professional or business by any adventure tourism activity participant or representative of an adventure tourism activity participant; this prohibition shall not, however, prevent the maintenance of an action against an adventure tourism professional or business for negligent design, construction or operation maintenance.

(b) Each adventure tourism professional or business shall maintain general liability insurance with limits of not less than one million dollars ($1,000,000) per occurrence.

(c) Each adventure tourism professional or business shall post and maintain signs that contain the warning notice specified in subsection (d). The signs shall be placed in clearly visible locations at such businesses. The warning notice specified in subsection (d) shall appear on the sign in black letters, with each letter to be a minimum of one inch (1") in height. In addition to any other waivers or warnings signed by participants, every written contract entered into by an adventure tourism professional or business for the providing of professional services, instruction, or the rental of equipment to a participant, whether or not the contract involves activities on or off the location or site of the adventure tourism professional's business, shall contain in clearly readable print the warning notice specified in subsection (d).

(d) The signs and contracts described in subsection (c) shall contain the following warning notice:

Under Tennessee Law, an adventure tourism professional is not liable for an injury to or the death of a participant in adventure tourism activities resulting from the inherent risks of such activities, pursuant to Tennessee Code Annotated, title 11, chapter 11.................

The State of Tennessee is held harmless for any act of approval of an adventure tourism business. State approval is limited to determining eligibility for tax credits only.................

(e) No action shall be maintained against an adventure tourism professional or business complying with this section unless such action is commenced within one (1) year from the date of injury.



§ 11-11-206 - Assistance by departments.

The department of environment and conservation and the department of economic and community development may work together to provide assistance as deemed appropriate by the departments to encourage the development of adventure tourism within those regions of the state designated as suitable for such activities and where persistent high unemployment exists.









Chapter 12 - Hiking-Bicycle and Jogging Trails

Part 1 - Hiking-Bicycle Trails

§ 11-12-101 - Feasibility studies.

(a) Whenever the state or a political subdivision thereof owns or regulates a right-of-way it is considering abandoning, such political entity shall conduct a study to determine the feasibility of converting such right-of-way into a hiking-bicycle trail.

(b) The results of the study shall be reduced to writing, shall explain the reasoning underlying all conclusions reached and shall be made available for public inspection.



§ 11-12-102 - Applicability.

This part only applies in those counties with a metropolitan form of government and in those counties with a population according to the 1970 federal census or any subsequent federal census of: Click here to view image.






Part 2 - Jogging Trails

§ 11-12-201 - Title.

This part shall be known and may be cited as the "Jogging Act of 1980."



§ 11-12-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of health, who shall administer this part;

(2) "Jogging trail" means any trail at least one (1) mile in length; and

(3) "State land" includes any land owned, operated, or under the control or supervision of any department or agency of the state.



§ 11-12-203 - Survey of land available for jogging trails.

(a) Each agency of state government shall forward to the commissioner a survey of any state land under its control or supervision. The survey shall contain the following information:

(1) The location of any tract or parcel of land sufficient in size to contain a jogging trail;

(2) A statement of the suitability of the land for use by joggers and, if unsuitable, specific reasons for its unsuitability; and

(3) A list of any obstacles that would have to be removed or altered to permit the establishment of a jogging trail on such land.

(b) The department of transportation shall not be required to survey all lands currently in use as an existing highway, except as provided in this part.



§ 11-12-204 - Citizens' recommendations for possible jogging trails.

Any citizens' group or organization interested in running or jogging may recommend to the commissioner the use of any state land for designation as a jogging trail. Upon the recommendation of any citizens' group or organization to designate any existing highway as a jogging trail, the department of transportation, upon notice from the commissioner, shall within sixty (60) days complete the survey as required in § 11-12-203.



§ 11-12-205 - Designation of jogging trails.

The commissioner shall review the land surveys prepared by each department or agency, together with the recommendations of any interested citizens group, and shall designate such lands as the commissioner deems suitable as a jogging trail. In designating lands as jogging trails, the commissioner shall consider such factors as accessibility, local interest, safety, and the ability to obtain construction or maintenance assistance from interested groups. In counties with populations of fifty thousand (50,000) or more according to the 1970 federal census or any subsequent federal census, the commissioner shall designate as jogging trails, all lands that are suitable so as to place emphasis on jogging in these counties.



§ 11-12-206 - Posting of jogging trails -- Maintenance.

(a) All lands designated by the commissioner for use as jogging trails shall be posted as such and shall be open to the public for jogging or running at all times unless the commissioner, in cooperation with the department or agency, shall exclude certain periods because of safety reasons.

(b) The posting of designated jogging trails and the maintenance of trails in suitable condition, including removal or alteration of obstacles, shall be the responsibility of the agency having jurisdiction over the property comprising the trail.



§ 11-12-207 - Removal of designation.

Any department or agency may appeal to the governor to remove any state land under its control or supervision from the designation as a jogging trail.



§ 11-12-208 - Funding.

Any expenditures required under this part shall be from departmental appropriations made in the general appropriations act.









Chapter 13 - Scenic Rivers

§ 11-13-101 - Title -- Legislative intent.

(a) This chapter shall be known by the title "The Tennessee Scenic Rivers Act of 1968."

(b) The general assembly finds that certain rivers of Tennessee possess outstanding scenic, recreational, geological, fish and wildlife, botanical, historical, archaeological and other scientific and cultural values of great present and future benefit to the people. The general assembly further finds that the policy that has resulted in dam and other construction on many of the rivers of Tennessee needs to be complemented by a policy that would preserve other valuable selected rivers or sections thereof in their free-flowing natural or scenic condition and protect their water quality and adjacent lands. It is the policy of the general assembly to preserve and, if necessary, reclaim for the benefit of the people selected parts of Tennessee's diminishing resources of free-flowing rivers. It is the policy of the general assembly to maintain a proper balance between reservoirs and free-flowing rivers, to provide, thereby, a desirable variety of scenic, recreational, scientific and other values. It is the policy of the general assembly to preserve, within the scenic river system itself, several different types and examples of river areas, including the mountain streams and deep gorges of east Tennessee, the pastoral rivers of middle Tennessee and the swamp and wildfowl rivers of west Tennessee. For aesthetic as well as ecological and other scientific reasons, priority and especial emphasis shall be given to the preservation of natural, unspoiled, undeveloped river areas. Few of these are left in the eastern United States and the general assembly feels a strong obligation to the American people to protect the remarkably beautiful ones in Tennessee. The general assembly affirms that it must not deny the people of this generation and their descendants the opportunity to refresh their spirits with the infinite beauties of the unspoiled stream. To implement these policies, it is the purpose of this chapter to establish a state scenic rivers system by designating certain scenic river areas for immediate inclusion in the system and by prescribing the procedures and criteria for protecting and administering the system and for adding new components to it. It is not the intent of this chapter to require or to authorize acquisition of all lands within the exterior boundaries of scenic river areas but to assure preservation of the scenic, ecological and other values, and to provide proper management of the recreational, wildlife and other land and water resources. It is the intention of the general assembly that in all planning for the use and development of water and related land resources, consideration shall be given by all local, state and federal agencies involved to potential scenic river areas, and all river basin and project plan reports should discuss any such potential.



§ 11-13-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Conservation easement" means a conservation easement as defined in § 66-9-303. No conservation easement obtained pursuant to this chapter shall grant a right of physical access to the public;

(2) "Free flowing" means existing or flowing in natural condition without impoundment, diversion, straightening, rip-rapping, or other modification of the waterway. The existence, however, of low dams, diversion works, and other minor structures at the time any river is proposed for inclusion in the state scenic rivers system shall not automatically bar its consideration for such inclusion; provided, that this shall not be construed to authorize, intend, or encourage future construction of such structures within components of the state scenic rivers system;

(3) "Public access area" means an area adjoining the river acquired by the state in fee simple;

(4) "Public use easement" means a perpetual right in land of less than fee simple which:

(A) Obligates the grantor and the grantor's heirs and assigns to certain restrictions constituted to maintain and enhance the scenic qualities of those lands bordering the river;

(B) Is restricted to the area defined in the easement deed; and

(C) Grants a right of public use but prohibits camping;

(5) "River" means a flowing body of water or a section, portion or tributary thereof, including rivers, streams, creeks, branches, or small lakes; and

(6) "Road" means highway, hard-surface road, improved and unimproved dirt road. The existence, however, of unimproved roads at the time any river is proposed for inclusion in the state scenic rivers system shall not automatically bar its consideration for such inclusion; provided, that this shall not be construed to authorize, intend, or encourage future construction.



§ 11-13-103 - Classes of rivers includable in system.

The following types of rivers are eligible for inclusion in the state scenic rivers system in which they will be administered in general accord with the criteria hereinafter set forth:

Classes of Scenic River AreasClass INatural river areasClass IIPastoral river areasClass IIIPartially developed river areas

(1) Class I Natural River Areas

Those free-flowing rivers or sections of rivers with shorelines and scenic vistas unchanged, or essentially unchanged, by man, with no extensive paralleling roads closer than one (1) mile (except in river gorges where there must be no extensive paralleling roads within the gorge or within one-quarter (1/4) mile back from the gorge rim), and with only a limited number of crossing roads or spur roads existing at the time of designation as a state scenic river. Additional access would be limited to trails. Waters would be kept unpolluted. Lands adjacent to these rivers that are not already in state or other public ownership should be protected by acquisition of fee title or by conservation easements to the full extent necessary to preserve a true natural environment. These river areas should be managed in accordance with the concepts embodied in the national Wilderness Act, 78 Stat. 890, compiled in 16 U.S.C. § 1131 et seq., and would represent samples of natural America saved unspoiled for this and future generations to enjoy as precious pieces of our natural heritage.

(2) Class II Pastoral River Areas

Those free-flowing rivers or sections of rivers the lands adjacent to which are partially or predominantly used for agriculture and other dispersed human activities which do not substantially interfere with public use and enjoyment of the rivers and their shores. Waters would be kept unpolluted. Lands adjacent to any such river would remain primarily in the type of use existing at the time of designation as a state scenic river or else be allowed to revert to natural conditions. Scenic values should be preserved by acquisition of conservation easements, zoning and similar means, and by acquisition of fee title of areas set aside for access, camping and recreation. Acquisition of fee title or other areas would not be precluded, particularly where the cost of alternative methods of land use control is comparable to the cost of acquiring the fee with lease-back or other similar arrangements.

(3) Class III Partially Developed River Areas

Those rivers or sections of rivers in areas affected by the works of man, but which still possess actual or potential scenic values. Included would be rivers with some housing or other building developments near their shorelines, rivers with parallel roads or railroads, rivers with some impoundments, and rivers polluted, for example, by strip-mine runoff. These rivers would be managed to prevent further loss of scenic values, to improve the scenic aspects of their surroundings, and to restore the quality of their waters. A polluted river section in an otherwise natural area could be improved to the point where it would be upgraded to Class I. Lands adjacent to any such river, and the use thereof, should be subject to public control by zoning, tax incentives, acquisition of easements or fee title and other means sufficient to realize the purposes for which such river is designated a state scenic river.



§ 11-13-104 - Rivers initially included in system.

The rivers or segments of rivers to be initially included in this system, being classified by the above-stated criteria, are as follows:

Class I Natural River Areas

Blackburn Fork -- That segment of the stream from the county road at Cummings Mill downstream one and one-half (11/2) miles.

Conasauga River -- The entire segment of the river in Polk County, upstream from the Highway 411 bridge.

Roaring River -- That segment from State Route 136 downstream two (2) miles.

Spring Creek -- That segment from Waterloo Mill downstream to the Overton-Jackson county line.

Hatchie River as a swamp river.

Class II Pastoral River Areas

Blackburn Fork -- That segment downstream from a point one and one-half (11/2) miles downstream from the county road at Cummings Mill to its confluence with Roaring River.

Buffalo River -- The entire river, except that portion which lies within Wayne, Perry, Humphreys and Lewis counties.

Collins River -- That segment which lies within the Savage Gulf natural-scientific area.

Duck River -- That segment of the Duck River beginning at Iron Bridge Road at river mile 136.4 extending continuously to a point upstream to the boundary of Marshall County at river mile 173.7.

Harpeth River -- The entire river except that segment lying north of Highway 100 and south of Interstate 40 in Davidson County; and except those segments located in Cheatham, Dickson and Williamson counties.

Roaring River -- That segment downstream from a point two (2) miles downstream from State Route 136, to its confluence with the Cordell Hull Lake.

Spring Creek -- That segment between State Highway 136 and Waterloo Mill, and that segment downstream from the Overton-Jackson county line to its confluence with Roaring River.

Class III Developed River Areas

French Broad River -- That segment from the North Carolina state line to its confluence with Douglas Lake.

Harpeth River -- Only that segment of the Harpeth River lying north of Highway 100 and south of Interstate 40; it being the specific intent to exclude all segments of the Harpeth River lying in or flowing though Cheatham, Dickson and Williamson counties.

Tuckahoe Creek

Hiwassee River -- That portion from the Highway 411 bridge to the North Carolina line.

Clinch River -- That portion from Melton Hill Dam upstream to Pellissippi Parkway.



§ 11-13-105 - Proposals for additions to system.

The commissioner of environment and conservation shall study and from time to time submit to the governor and to the general assembly proposals for the addition to the state scenic rivers system of rivers and sections of rivers which, in the commissioner's judgment, fall within one (1) or more of the categories set out in § 11-13-103. Each proposal shall specify the category of the proposed addition and shall be accompanied by a detailed report on the factors which, in the judgment of the commissioner, make the area a worthy addition to the system. The intention of this requirement is to ensure that such studies will be made; it is not intended to preclude or discourage studies and proposals by other agencies or by citizen groups working independently or with the department.



§ 11-13-106 - Administration of system -- Criteria.

(a) The scenic river system shall be administered by the department of environment and conservation in cooperation with the wildlife resources agency and according to the policies and criteria set forth in this chapter.

(b) The commissioner of environment and conservation is authorized to make and enforce such regulations as are necessary to carry out this chapter as they relate to the scenic values of river areas.

(c) In such administration, primary emphasis shall be given to protecting aesthetic, scenic, historic, archaeologic, and scientific features of the area; no buildings for accommodation, administration, or similar purposes shall be constructed, within a scenic river area, within view of the river or its banks, nor shall any automobile parking lots, campgrounds, or similar facilities be located in areas not adequately screened from the river.

(d) When publicizing the state's scenic rivers system, the commissioner shall not publicize, and shall omit from any publicity, any Class II or Class III river any part of which flows through a county with a population in excess of four hundred thousand (400,000) according to the United States census of 1970 or any subsequent census.

(e) Management plans for protection may differ in intensity within a given class of rivers or within a given river area, based on special attributes of the different localities, but should adhere to the following criteria as closely as possible:

(1) Class I scenic river areas should be managed in a manner which:

(A) Would best maintain and enhance those conditions which are attributed to a wilderness type area, and those criteria embodied in § 11-13-103;

(B) Would allow camping and river access only at designated public access areas acquired in fee; and

(C) Would allow for public use only within prescribed public use easements or public access areas;

(2) Class II scenic river areas should be managed in a manner which would best maintain and enhance the scenic values of the river and the adjacent lands while at the same time preserving the right of riparian landowners to use the river for customary agricultural and other rural purposes; and

(3) Class III scenic river areas should be managed in a manner which would best maintain and enhance the scenic values of the river while at the same time preserving the right of riparian landowners to use the river for customary agricultural, residential, recreational, commercial, and industrial purposes.



§ 11-13-107 - Classification to higher status.

(a) Whenever in the judgment of the commissioner of environment and conservation a scenic river area previously administered as Class II or Class III has been sufficiently restored and enhanced in its natural scenic and recreational qualities, the commissioner may recommend to the general assembly that such an area be classified to a higher status (Class II raised to Class I, or Class III raised to a Class II or Class I) and thereafter administered accordingly.

(b) No scenic river area shall be managed in a manner that would:

(1) Result in the area falling into a lower class; or

(2) Be detrimental to the highest water quality classification standards determined by federal and/or state agencies.



§ 11-13-108 - General rules for establishing boundaries of area -- Establishment of Duck River area.

(a) The commissioner of environment and conservation shall, within two (2) years after a river or segment of river has been made part of the state scenic rivers system, determine generally the boundaries of the scenic river area associated with that river or river segment. Establishment of these boundaries shall be determined by the river classification as follows:

(1) For a Class I river (the gorge and swamp rivers), the boundary shall be established in such a way that it includes at least the entire scenic vista from the river and its banks. In the case of gorge rivers, the boundaries shall be no more than three thousand feet (3,000') from the center of the river on each side. In the case of swamp rivers, the boundaries shall be no more than one thousand feet (1,000') from the center of the river on each side; and

(2) For Class II or Class III rivers area, the boundary shall include the vista from the river and shall be no more than four hundred fifty feet (450') from the usual banks of the river on each side.

(b) (1) For the establishment of boundaries on the new scenic river created by § 11-13-104, a segment of the Duck River, the commissioner of environment and conservation shall engage in a new program of cooperative effort with landowners. As soon as practicable, the commissioner shall engage in a program of outreach and education of the property owners in the area of this river segment and the local community to explain the program and the environmental and economic benefits it affords. The commissioner shall then, using sound discretion and considering all relevant circumstances, establish a perpetual boundary of the scenic river area associated with the river or river segment. If the proposed boundary of the scenic river area includes private property, the state shall obtain the notarized consent of the private landowner before establishing the boundary.

(2) No later than July 31, 2005, the commissioner of environment and conservation shall submit a report to the chairs of the energy and environment committee of the senate and the conservation and environment committee of the house of representatives on this cooperative effort. The report shall include a description of the outreach and educational efforts of the department, a description of the areas for which landowner consent for scenic river boundaries was obtained, a description of the areas for which scenic river boundaries were established or are in the process of being established for the river, and recommendations for or against expanding this program of cooperative effort to all scenic rivers and any suggested modifications. Until this section is amended to the contrary, the department shall only establish boundaries on this river based upon the consent of the owner of any affected private lands.



§ 11-13-109 - Acquisition of land.

Within the exterior boundaries of a scenic river area, as established under § 11-13-108, the commissioner of environment and conservation may acquire on behalf of the state of Tennessee lands in fee title, or an interest in land in the form of easements as defined in § 11-13-102. Acquisition of land or of interest therein may be by donation, purchase with donated or appropriated funds, exchange, or otherwise.



§ 11-13-110 - Daily commercial rafting carrying capacity.

(a) Notwithstanding any law, rule or regulation to the contrary, the daily commercial carrying capacity for that section of the Ocoee River between Rogers Branch and Caney Creek in the lower Ocoee River Recreational Area shall be four thousand two hundred and fifty (4,250) commercial customers for the dates on which the commercial usage on such dates during the last season exceeded four thousand two hundred and fifty (4,250) customers. Each date on which the carrying capacity was capped for the last season shall also be capped on the same date for the next season unless the commercial usage on the capped date during the previous season fell below four thousand fifty (4,050) customers.

(b) Notwithstanding subsection (a), Hiwassee/Ocoee Scenic River State Park management shall have the authority to increase or decrease the daily commercial carrying capacity at the lower Ocoee River Recreational Area to the extent staffing and infrastructure will allow; provided, that any such decrease will not go below four thousand (4,000) commercial customers.

(c) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this section. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 11-13-111 - Land uses permitted.

(a) Land uses to be allowed within the exterior boundaries of a scenic river area shall depend upon the classification of such an area, as follows:

(1) In Class I scenic river areas, no new roads or buildings shall be constructed, and there shall be no mining. The cutting of timber shall be allowed pursuant to reasonable regulations issued by the commissioner of environment and conservation, which regulations shall be consistent with commonly accepted tree farming practices; and

(2) In Class II and Class III scenic river areas, the continuation of present agricultural practices, such as grazing and the propagation of crops, shall be permitted. The construction of farm-use buildings shall be permitted; provided, that it is found to be compatible with the maintenance of scenic vistas from the stream and its banks. There shall be no mining, commercial timber harvest, or construction of roads paralleling the river within the limits of any conservation easement, public use easement or public access area. Public access through new road construction, as well as landings and other structures related to recreational use of these scenic river areas shall be allowed; provided, that there is no other such access within seven (7) river miles in either direction.

(b) (1) No landfill for the disposal of solid or hazardous wastes shall be permitted within two (2) miles from the center of a Class II river on each side nor within two (2) miles of the center of such river on each side in any county which is adjacent to such Class II river, notwithstanding the fact that the river is not designated as a scenic river in such adjacent county, if the river in such adjacent county flows into the county in which such river is designated as a Class II river.

(2) It is the intention of the general assembly by the provisions of this subsection (b) to protect Class II rivers from possible pollution due to the proximity of landfills for the disposal of solid or hazardous wastes.



§ 11-13-112 - Conflict with other laws.

Any component of the state scenic river system that is or shall become a part of any state park, wildlife refuge, or similar area shall be subject to this chapter and the laws under which the other areas may be administered, and in the case of conflict between these laws the more restrictive provisions shall apply.



§ 11-13-113 - Cooperation of other state agencies with commissioner of environment and conservation.

(a) All state agencies shall, promptly upon enactment of this chapter, inform the commissioner of environment and conservation of any proceedings, studies, or other activities within their jurisdiction, and regardless of by whom requested, which are now in progress and which affect or may affect any of the rivers specified in § 11-13-104. They shall likewise inform the commissioner of any such proceedings, studies, or other activities which are hereafter commenced or resumed before they are commenced or resumed.

(b) Nothing in this chapter shall affect the jurisdiction or responsibilities of other state agencies under other provisions of law with respect to fish and wildlife.



§ 11-13-114 - Inclusion within national scenic rivers system.

Nothing in this chapter shall preclude a component of the state scenic rivers system from becoming a part of any national scenic rivers system. The commissioner of environment and conservation is directed to encourage and assist any federal studies for inclusion of Tennessee rivers in a national scenic rivers system. The commissioner may enter into written cooperative agreements for joint federal-state administration of a Tennessee component of any national scenic rivers system; provided, that such agreements for the administration of water and land uses are not less restrictive than those set forth in this chapter.



§ 11-13-115 - Assistance from other agencies.

The commissioner of environment and conservation may seek financial assistance for the state scenic rivers system from the land and water conservation fund and other federal and local government sources. In the administration and study of the system, and in studies of potential additions to the system, the commissioner may seek technical assistance from the bureau of outdoor recreation and other federal and local government agencies.



§ 11-13-116 - Water pollution control.

The commissioner of environment and conservation shall cooperate with the appropriate federal and state water pollution control agencies and environmental management agencies, including forestry, for the purpose of eliminating or diminishing the pollution of waters within scenic rivers areas; provided, that such cooperation furthers the objectives of preserving natural stream flow and natural ecological conditions.



§ 11-13-117 - Violations -- Penalty.

Whoever violates, fails, neglects or refuses to obey any provision of this chapter or regulation or order of the commissioner of environment and conservation may be compelled to comply with or obey the same by injunction, mandamus or other appropriate remedy; provided, that whoever violates, fails, neglects or refuses to obey any provision of this chapter or regulation or order of the commissioner may be punished by a fine of not more than fifty dollars ($50.00) for each day of such violation.



§ 11-13-118 - Registry of riparian lands.

The department shall maintain a registry of riparian lands along those segments of designated scenic rivers specified in § 11-13-104, that are not in state ownership and whose owners have voluntarily agreed to maintain them in a natural state. Such registration shall not be binding nor shall it involve any transfer of property rights. However, owners of riparian lands so registered may at any time voluntarily consent to have such areas included within scenic river boundaries as provided in § 11-13-108. The commissioner may adopt guidelines or regulations for the administration of this voluntary registration program including, but not limited to, the uses that may be made of lands in the registry. Owners of lands in the registry shall be permitted to make public the fact that the area is so listed. If the commissioner finds at any time that the owner has failed to maintain any such lands in a natural state, they shall be removed from the registry.






Chapter 14 - Natural Areas Preservation

Part 1 - General Provisions

§ 11-14-101 - Short title.

This part shall be known and may be cited as the "Natural Areas Preservation Act of 1971."



§ 11-14-102 - Purpose.

The general assembly finds that in the countryside of Tennessee there are areas possessing scenic, scientific, including biological, geological and/or recreational values, and which are in prospect and peril of being destroyed or substantially diminished by actions such as dumping of refuse, commercialization, construction, changing of population densities or similar actions, there being either no regulations by the state or by local governments or regulations which are inadequate or so poorly enforced as not to yield adequate protection to such areas. It is the intention of the general assembly to provide protection for such areas.



§ 11-14-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Area" means an area of land or water, or both, whether in public or private ownership, which has scenic, natural, or scientific values;

(2) "Commissioner" means the commissioner of environment and conservation;

(3) "Department" means the department of environment and conservation;

(4) "Local government" means the government of a county or municipality; and

(5) "System" means collectively the areas, whether scenic, natural or scientific, which will be placed in this part and which shall receive the preservation and protection that is provided by this part.



§ 11-14-104 - Administration -- Report on implementation.

(a) This part shall be administered by the department, in cooperation with the wildlife resources agency, acting as an advisory body.

(b) The commissioner is authorized to make and shall enforce certain regulations necessary for the preservation and enhancement of the values herein protected, and for control of recreational, educational, scientific and other uses of these areas in a manner that shall not impair them.



§ 11-14-105 - Classifications.

There shall be two (2) classes of areas within the meaning of this part:

(1) Class I, scenic-recreational areas, which are areas associated with and containing waterfalls, natural bridges, natural lakes, small but scenic brooks or streams, gorges, coves, woodlands, caverns or other similar features or phenomena, which are unique in scenic and recreational value and not extensive enough for a state park but worthy of perpetual preservation; and

(2) Class II, natural-scientific areas, which are areas associated with and containing floral assemblages, forest types, fossil assemblages, geological phenomena, hydrological phenomena, swamplands and other similar features or phenomena which are unique in natural or scientific value and are worthy of perpetual preservation.



§ 11-14-106 - Development permitted.

(a) The following development shall be permitted in the two (2) classes of areas:

(1) (A) Class I areas may be developed with foot trails, foot bridges, overlooks, primitive campgrounds and small picnic areas with associated sanitary facilities;

(B) Class II areas may be developed with foot trails, foot bridges, overlooks and primitive campgrounds; and

(2) Either class may be developed with such facilities as may be reasonably necessary for the dissemination of educational material and for the safe and proper management and protection of the area; provided, that no such facility shall be constructed or sited in such a manner as to be inconsistent with the preservation of the natural or scientific values in a Class II area or as an intrusion upon the scenic and recreational values in a Class I area.

(b) The commissioner shall adopt rules and regulations for each natural area, specifying the activity or activities permitted. Such permissible activities shall not be inconsistent with the purpose of perpetual preservation. If, in the discretion of the commissioner, any portion of an area is deemed to be of so fragile a nature that overuse may damage it, limitations may be placed on activities within those portions. Removal of plants, animals or geological specimens shall not be permitted except by permit issued by the commissioner. If hunting or fishing are among the activities permitted by the commissioner, the commissioner shall adopt, with the advice of the wildlife resources agency, rules and regulations to regulate such activity on the natural area in question. Such rules and regulations may be more restrictive than the rules and regulations adopted for statewide hunting and fishing by the wildlife resources agency.



§ 11-14-107 - Reports by department.

The department shall submit annually to each succeeding general assembly proposals for additions and alterations to Class I or Class II areas, or for improvements to this program. Each proposal shall specify the category of the proposed addition and shall be accompanied by a report on the factors which, in the judgment of the department, make the area a worthy addition to the system. The department shall consult with citizens' organizations in the administration of this part as much as possible. The department shall give notice to the public and an opportunity for public comment on any proposal to designate a new natural area or to modify the acreage of any designated natural area.



§ 11-14-108 - Designation of areas.

(a) The general assembly may designate Class I or Class II areas proposed by the commissioner to become parts of the system. However, designation by the general assembly need not necessarily be restricted to areas proposed by the department.

(b) The following areas are designated natural areas:

(1)

Class I--Scenic-Recreational Areas (A) Bays Mountain. An approximately three thousand five hundred (3,500) acre natural area located in Sullivan and Hawkins counties, plus any of approximately seven hundred (700) acres in private ownership which may be acquired for addition to the natural area. The area includes a lake, interpretive trails, outdoor education and recreation facilities, and areas of great scenic beauty, including Laurel Run Gorge where several of Tennessee's rare plant species occur. The area is managed by the governments and agencies of Kingsport and Hawkins County with cooperation and support from the Tennessee natural areas program;

(B) Big Cypress Tree. A bottomland hardwood, partly forested area containing the largest recorded bald cypress (Taxodium Distichum) tree on the North American continent with approximately two hundred seventy (270) acres in Weakley County. The Big Cypress Tree State Natural Area composed of approximately three hundred twenty-nine (329) acres with deeds of record in the register of deeds office of Weakley County in deed book 194 page 411, book 154 page 246, and book 154 page 244, is transferred from the jurisdiction of the Tennessee wildlife resources agency to the jurisdiction of the department of environment and conservation; provided, that hunting shall continue to be permitted following the transfer in the entire portion of the area that the agency has allowed hunting in the year preceding June 8, 2007, in the same manner as hunting is permitted in a wildlife management area within the agency designated region such area is located; and provided, that the agency shall have full access to, and use of, any facility in the area. Access and use shall include control of any structure constructed by the agency;

(C) Burgess Falls. A cascade-type one-hundred-twenty-foot (120') falls with included lake and scenic stream, consisting of approximately three hundred fifty (350) acres of land and water in Putnam and White counties;

(D) Chimneys. An area of approximately thirty-three (33) acres along Pocket Creek in Marion County that protects an unusual geologic feature and surrounding forested gorge. This area, located within the Cumberland Plateau Physiographic Province, includes two (2) isolated sandstone pinnacles rising out of Pocket Gorge. The pinnacles are connected by a natural bridge or arch that forms a natural window in their base. In addition to the pinnacles, this area also includes several waterfalls and an "old growth" hemlock forest;

(E) Devil's Backbone. A forest of approximately nine hundred fifty (950) acres with a high diversity of upland community types representative of the western Highland Rim. It is located in Lewis County west of the Natchez Trace Parkway. Its prominent topographic features are numerous dry rocky ridges with moderate to steep slopes which form hollows with several perennial streams. The department will develop a plan for the development and management of the additional acreage east of the Natchez Trace in consultation with Lewis County;

(F) Dunbar Cave. A well-explored, scenic and historic cave along with a small lake and upland hardwood forest, consisting of approximately one hundred fifteen (115) acres of land and water in Montgomery County;

(G) Falling Water Falls. A one-hundred-thirty-foot (130') falls with view of the Sequatchie Valley, consisting of approximately one hundred thirty-six (136) acres in Hamilton County;

(H) Frozen Head State Park. An area of approximately eight thousand six hundred twenty (8,620) acres lying within the twenty-two thousand eight hundred (22,800) acre Frozen Head State Park. The area contains undisturbed forest land of unique configuration and is located in the southeast portion of Morgan County. The state park is comprised of the class I area, the class II area, three hundred thirty (330) acres located along North Prong Flat Fork Creek and Judge Branch below one thousand six hundred feet (1,600') elevation and one (1) acre on the summit of Frozen Head Mountain, and seven thousand three hundred twenty (7,320) acres known as the Emory tract;

(I) Ghost River (Section of the Wolf River). An area of approximately two thousand two hundred twenty (2,220) acres located in Fayette County that supports high quality bottomland hardwood forest and forested wetland communities occurring along scenic meanders of the Wolf River. The Bald Cypress-Tupelo Forest Community is a dominant natural feature established along river, swamp, and lake habitats and is representative of unaltered pristine river systems;

(J) Grundy Forest. An area consisting of two hundred thirty-four (234) acres containing unique gorges with outstanding scenic views in Grundy County;

(K) Hampton Creek Cove. A six hundred ninety-three (693) acre site in the headwaters of Hampton Creek in Carter County, that supports several rare plants and animals for Tennessee and represents a key tract in the protection of the Roan Mountain Massif;

(L) House Mountain. An area of approximately eight hundred fifty (850) acres on the upper slopes and crest of the four thousand (4,000) acre mountain which is a unique synclinal outlier of Clinch Mountain, possessing a combination of scenic views, geological formations and bird and plant life, lying within a major metropolitan area and incorporating the southern terminus of the Trail of the Lonesome Pine, in Knox County. No land for the House Mountain scenic-recreational area shall be acquired by any governmental entity by use of its power of eminent domain;

(M) John Noel State Natural Area at Bon Aqua. An area of approximately thirty-five (35) acres in Hickman County protecting a small remnant mesic white oak forest community of "old growth" characteristics, including a variety of oak and hickory species of considerably larger diameter than those found in similar forest types elsewhere in Middle Tennessee. The forest is also significant because umbrella magnolia, a relatively uncommon species on the Western Highland Rim, is abundant in the understory;

(N) Natural Bridge. A twenty-five-foot (25') natural rock bridge, consisting of approximately three (3) acres in Franklin County;

(O) Ozone Falls. A one-hundred-ten-foot (110') falls and scenic gorge area, consisting of approximately sixteen and five-tenths (16.5) acres in Cumberland County;

(P) Reelfoot Lake. A natural, earthquake-formed lake, consisting of approximately eighteen thousand (18,000) acres of land and water owned by the state of Tennessee and the United States in Lake and Obion counties;

(Q) Rugby. An area of approximately six hundred sixty-seven (667) acres in Morgan County located adjacent to Historic Rugby. This forested tract protects the watershed of Little Creek and has a rich spring flora;

(R) Shelby Farms Forest--Lucius E. Burch, Jr. Natural Area. An area of approximately seven hundred eighty-eight and thirty-three one-hundredths (788.33) acres located within Shelby Farms Forest Park in Shelby County. This coastal plain site includes areas of bottomland hardwood/bald cypress-tupelo forest and forested wetland communities along the northeasterly and northerly sides of the Wolf River and provides habitat for plant and animal species in need of conservation. The seven hundred eighty-eight and thirty-three one-hundreds (788.33) acre natural area includes two (2) separate forest areas: an approximately four hundred thirteen and seventy-five one-hundredths (413.75) acre bottomland hardwood/bald cypress-tupelo swamp forest north of Walnut Grove Road, and an approximately three hundred seventy-four and fifty-eight one-hundredths (374.58) acre mature bottomland hardwood/bald cypress forest south of Walnut Grove Road. Such description is more particularly described in a survey prepared by Dickinson & Bennett, Inc., for Shelby County Government on November 5, 2003;

(S) Short Mountain -- Jim Cummings Natural Area. An erosional remnant or outlier of the Cumberland Plateau, comprising approximately five hundred (500) acres with scenic rock formations and a thriving population of flora and fauna, in Cannon County;

(T) Short Springs. An area of approximately four hundred twenty (420) acres located within Coffee County. The area includes rich woods, forested ravines, low cascades, springs and waterfalls, one (1) of which is sixty feet (60') in height; in addition it contains a large diversity of wildflowers including two (2) state-listed endangered plant species (Nestronia and Broad-leaved Bunchflower). It is an excellent example of the forested slopes which are transitional between the Highland Rim and the Central Basin; and

(U) Stillhouse Hollow Falls. An area of approximately ninety (90) acres in Maury County containing a seventy-five-foot-high waterfall that cascades into a deep plunge pool at the base of a rock amphitheater. The surrounding hardwood forest includes an understory of oakleaf hydrangea and a rich display of spring flora, including the rare grass of Parnassus.

(2)

Class II--Natural-Scientific Areas (A) Auntney Hollow. An area of approximately twenty-seven (27) acres located in Lewis County that supports the federally listed plant, Tennessee yellow-eyed grass (Xyris tennesseensis). This Western Highland Rim site protects a significant population of this rare plant, which occurs here in a globally rare xyris seep community. The rare grass of Parnassas (Parnassia grandifolia) is a codominant plant species of the xyris seep community;

(B) Barnett's Woods. A forty (40) acre site located in Montgomery County which supports the federally threatened Price's potato bean;

(C) Beaman Park. An area of approximately one thousand six hundred seventy-eight (1,678) acres located in Davidson County that protects a diversity of high quality forest communities, barrens, and rare plant species, including Eggert's sunflower, Michigan lily, lady's slipper orchids, shortleaf pine, and butternut trees. Its natural features include ridges, narrow moist hollows with steep slopes, springs, streams and waterfalls representative of Western Highland Rim topography;

(D) Bone Cave. A cave of extremely significant archaeological, historical, and scenic value consisting of approximately four hundred (400) acres in Warren County;

(E) Campbell Bend Barrens. An area of approximately thirty-five (35) acres in Roane County containing an undisturbed example of a Ridge and Valley limestone barrens plant community with exposed limestone. It is comprised of native grasses, other barrens flora, and is surrounded by a mixed hardwood forest;

(F) Carroll Cabin Barrens. An area of approximately two hundred fifty (250) acres located in Decatur County. This West Tennessee Uplands site supports a rare glade/barrens community that occurs in association with outcrops of Silurian limestone formations. The Limestone Hill Barrens Community grassland is dominated by little bluestem (Schizachyrium scoparium) with rare plant species that include barrens silky aster (Aster pratensis), hairy fimbristylis (Fimbristylis puberula), and slender blazing star (Liatris cylindracea);

(G) Cedars of Lebanon State Forest Natural Area. An area consisting of one thousand forty-three (1,043) acres comprising the best examples of the Cedar Glade ecosystem in Tennessee and possibly the entire United States. It is located in Wilson County;

(H) Colditz Cove. An area of approximately one hundred sixty-five (165) acres in Fentress County containing the seventy-five foot (75') Northrup Falls and a scenic gorge with many interesting rock formations;

(I) Couchville Cedar Glade. A one hundred twenty-eight (128) acre site in Davidson County adjacent to Long Hunter State Park which supports the largest population of the globally-rare, federally endangered Tennessee coneflower. This site is considered to be one of the best barren and glade sites in Tennessee;

(J) Crowder Cemetery Barrens. An area of approximately fifteen (15) acres in Roane County containing a floristically rich example of a Ridge and Valley limestone barrens with several rare plant species, including the tall larkspur, slender blazing star, and white upland aster, as well as an outstanding display of prairie dock;

(K) Dry Branch. An area of approximately two thousand one hundred sixty-eight (2,168) acres located in Lewis County that protects one of the largest known populations of the rare plant, Tennessee yellow-eyed grass, as well as the rare seep communities where it grows. This western Highland Rim site also protects a number of other rare plant species, including small-headed rush and large-leaved grass of Parnassus;

(L) Duck River Complex. A complex of six (6) separate subunit natural areas totaling approximately two thousand one hundred (2,100) acres within the twelve-thousand (12,000) acre Duck River Wildlife Management Area in Maury County. Located in the Central Basin, these areas support rare species associated with globally rare cedar glades and barrens communities, including the federally listed leafy prairie-clover (Dalea foliosa). The areas support diverse forest community types, caves and other karst features, and scenic attributes associated with a segment of the Duck Scenic River that flows through this public land;

(M) Elsie Quarterman Cedar Glade. An area of approximately one hundred eighty-five (185) acres in Rutherford County that includes a large expanse of cedar glades and barrens supporting a population of the federally endangered Tennessee coneflower (Echinacea tennessensis), and numerous other cedar glade endemic plants and natural communities;

(N) Fall Creek Falls State Park. An isolated and rugged portion of the Cumberland Plateau in Van Buren and Bledsoe counties containing sixteen thousand one hundred eighty-one (16,181) acres of the twenty-five thousand four hundred seventeen (25,417) acre state park;

(O) Fate Sanders Barrens. An area of approximately two hundred thirty (230) acres located in Rutherford County that includes barrens with small glades interspersed among cedar-hardwood forest. The barrens of this Central Basin site are dominated by native warm season grasses, while the glades support state-listed rare and endemic plant species;

(P) Flat Rock Cedar Glades and Barrens. An area approximately eight hundred forty-six (846) acres in Rutherford County that includes a large expanse of cedar glades and barrens supporting populations of the federally and state endangered Pyne's Ground-Plum (Astragalus bibullatus) and Leafy Prairie-Clover (Dalea foliosa), as well as numerous other rare and endemic species of plants. This biologically rich site is within the Central Basin Physiographic Province and represents one of the largest and most ecologically diverse glade/barren complexes in the Central Basin;

(Q) Frozen Head State Natural Area. An area of approximately six thousand five hundred thirty (6,530) acres within the twenty-two thousand eight hundred (22,800) acre Frozen Head State Park located in Morgan County and within the Cumberland Plateau Physiographic Province. The entire area possesses deep hollows and valleys that represent numerous forest types with mixed mesophytic forest being the most prevalent. It contains significant mature forests and rare plants and is one of the least disturbed areas within the Cumberland Mountains;

(R) Gattinger's Cedar Glade and Barrens. An area of approximately fifty-seven (57) acres located in Rutherford and Wilson counties. This Central Basin site supports one of the largest known populations of the rare Tennessee coneflower, as well as numerous other rare and endemic cedar glade plants. It is a pristine limestone cedar glade-barrens complex;

(S) Hawkins Cove. A two hundred forty-nine (249) acre site in Franklin County which supports a population of the Cumberland rosinweed, a rare plant for Tennessee;

(T) Hicks Gap. An area of approximately three hundred fifty (350) acres located within Prentice Cooper State Forest in Marion County. The area includes a forested slope in the scenic Tennessee River Gorge containing a large population of a federally endangered plant species known as Scutellaria montana (large-flowered skullcap);

(U) Hill Forest. An area of approximately two hundred twenty-five (225) acres in Davidson County protecting a western mesophytic forest community with "old growth" characteristics located in Metropolitan Nashville. The forest has a high diversity of exceptionally large diameter tree species including oaks, hickories, and tulip poplars and is an exemplary remnant forest within an urban setting;

(V) Honey Creek. A wooded area near the Big South Fork River Gorge that includes rock houses, scenic streams, and a waterfall. The area is located in Scott County, and consists of one hundred nine (109) acres;

(W) Hubbard's Cave. A fifty (50) acre site located in Warren County. More than two hundred fifty thousand (250,000) federally endangered gray and Indiana bats, more than all other known Tennessee caves combined, hibernate in the cave;

(X) John and Hester Lane Cedar Glades. An area of approximately forty-five (45) acres located in Wilson County and within the Central Basin Physiographic Province. This site consists of a complex of pristine limestone cedar glades and mixed cedar-hardwood forests, and protects one of the largest known populations of the rare and endemic federal and state listed Tennessee coneflower, as well as a population of the state and federal listed leafy prairie-clover. This ecologically significant site also protects numerous other species of rare cedar glade flora;

(Y) Langford Branch. An area of approximately twenty-three (23) acres in Lewis County that supports the federally listed Tennessee yellow-eyed grass (Xyris tennesseensis). Tennessee yellow-eyed grass occurs in an ecologically significant small calcareous seep community with other rare plants that include grass of parnassus (Parnassia grandifolia) and short-headed rush (Juncus brachycephalus). The seep is nested within an oak-hickory forest with grassland barrens species occurring on steep slopes;

(Z) Laurel Snow. A wooded area with three (3) flowing streams, two (2) scenic waterfalls, gorges, and a small stand of virgin timber consisting of two thousand two hundred fifty-nine (2,259) acres in Rhea County;

(AA) Lost Creek. An area of approximately two hundred eleven (211) acres located in White County with habitat for the federally endangered Indiana bat and seven (7) globally imperiled cave dwelling invertebrates, six (6) of which are endemic to Tennessee;

(BB) Manus Road Cedar Glade. An area of approximately twenty-two (22) acres located in Rutherford County. This Central Basin site supports a high quality limestone cedar glade with rare and endemic cedar glade plants including the federally endangered Pyne's ground plum (Astragalus bibullatus) and the state listed evolvulus (Evolvulus nuttallianus) and Tennessee milk-vetch (Astragalus tennesseensis);

(CC) May Prairie. A remnant of the prairie that once covered many acres in Middle Tennessee, consisting of approximately three hundred forty-six (346) acres in Coffee County;

(DD) Meeman-Shelby Forest. An area of approximately eleven thousand (11,000) acres located within Meeman-Shelby State Park in Shelby County. This area supports large unfragmented cypress dominated sloughs and bottomland hardwood forests that represent exemplary forest communities of the Mississippi Alluvial Plain in West Tennessee. It also supports significant unfragmented upland hardwood forests occurring along the Chickasaw Bluff;

(EE) Montgomery Bell. This area is comprised of a southern tract of approximately three hundred fifty (350) acres and a northern tract, referred to as Wildcat Ridge, of approximately two hundred fifty (250) acres of oak-hickory forests in Dickson County. These tracts are among the best known examples of representative oak-hickory forest ecosystems on the Western Highland Rim in Tennessee;

(FF) Morril's Cave. A tract of land containing approximately thirty (30) acres that includes an undisturbed cave with beautiful formations and eight to ten (8-10) miles of passages. The area is located in Sullivan County;

(GG) Morrison Meadow. An area of approximately eighteen (18) acres in Warren County on the Eastern Highland Rim containing an excellent example of a once extensive wetland prairie/barrens complex and associated wet flatwoods. Dominated by native warm-season grasses, the native barrens at this site contain a high level of floristic diversity, including at least ten (10) state listed plant species and is regarded as one of the most significant botanical sites in the state;

(HH) Mount View Glade. A nine (9) acre site located in Davidson County which supports an important colony of the globally-rare, federally-endangered Tennessee coneflower;

(II) Mr. and Mrs. Harry Lee Carter Natural Area. An area of approximately nine hundred thirty-one (931) acres, located in Franklin County, also known as, and containing, Lost Cove Cave (Buggytop Caves);

(JJ) North Chickamauga Creek Gorge. An area of approximately seven thousand ninety-three (7,093) acres located in Hamilton County that includes the rugged and steep gorge of North Chickamauga Creek. This area provides habitat for the state and federally endangered large-flowered skullcap (Scutellaria montana) and the state endangered and federally threatened Virginia spirea (Spirea virginiana), as well as numerous other rare species of plants. This Cumberland Plateau site includes a diversity of forest types from rich mixed mesophytic forest in the gorge to xeric oak-hickory-pine forest on the uplands;

(KK) Old Forest. A forested area of approximately one hundred twenty-six (126) acres located in the eastern half of Overton Park in Shelby County. Overton Park was purchased in 1901 as the first city park in Memphis and is listed on the national register of historic places. The park's forest is comprised of upland old growth that has never been cleared or farmed despite its location in the center of a major urban area. The forest contains more than three hundred thirty (330) flowering plant species from eighty-five (85) plant families, including eleven (11) species of oak trees, eight (8) species of grapevines and a wide variety of native wildflowers. The forest is roughly bounded by the Memphis Zoo's perimeter and North Parkway on the north, East Parkway on the east, Poplar Avenue on the south, and Lick Creek on the west;

(LL) Overbridge. An area of seventy (70) acres in Rutherford County which supports a pristine cedar glade community including a population of the federally endangered Pyne's Ground Plum and six (6) state listed plants;

(MM) Piney Falls. Two (2) small waterfalls along with a scenic gorge that includes pockets of virgin timber, consisting of approximately four hundred forty (440) acres in Rhea County;

(NN) Pogue Creek. An area of approximately three thousand (3,000) acres in Fentress County located adjacent to Pickett State Forest and containing scenic gorges with numerous cliffs, sandstone arches, waterfalls, and rock houses, as well as rich forest communities. It also protects populations of rare species including Cumberland sandwort and Lucy Braun's snakeroot;

(OO) Powell River Preserve. A twenty-nine (29) acre site located in Claiborne County which supports the state's largest population of large-leaved grass of Parnassus and showy ladyslipper;

(PP) Radnor Lake. A one thousand two hundred (1,200) acre area in Davidson County, containing a seventy (70) acre lake, marshes, streams, and wooded hills;

(QQ) Riverwoods Natural Area. An area of approximately twenty-one (21) acres, located in Shelby County;

(RR) Roundtop Mountain. An area bordering for one (1) mile on the Great Smoky Mountains National Park and containing an ecosystem very similar to the relatively untouched Appalachian Uplands of the national park. The area is located in Sevier County;

(SS) Savage Gulf. A mixed-mesophytic, semi-virgin forest, consisting of approximately fifteen thousand five hundred ninety (15,590) acres in Grundy County;

(TT) Sequatchie Cave. An area of approximately ten (10) acres located where Owen Spring Branch flows from the mouth of the cave at Sequatchie Cave Park in Marion County. The cave and its cool spring water support the federally listed royal snail (Pyrgulopsis ogmorphaphe) and numerous other rare faunal species. This is also the type locality of a rare cadisfly (Glyphopsyche sequatchie);

(UU) Sneed Road Cedar Glade. A one (1) acre site located in Williamson County which may be the best remaining site for the federally-endangered leafy prairie-clover;

(VV) Stinging Fork Falls. A gorge lying in and along Stinging Fork Creek that includes waterfalls and scenic overlooks. The area consists of seven hundred seventy-six (776) acres and is located in Rhea County;

(WW) Stones River Cedar Glade and Barrens. An area of approximately one hundred and eighty-five (185) acres located within Stones River National Battlefield in Rutherford County. This Central Basin site includes rare limestone cedar glades and barrens communities, and is a recovery site for the rare Tennessee coneflower and Pyne's ground-plum. This site also supports numerous other rare and endemic cedar glade plants;

(XX) Sunk Lake. An area containing a series of open lakes and swamp forest, and consisting of approximately one thousand six hundred eighty-three (1,683) acres in Lauderdale County;

(YY) Sunnybell Cedar Glade. A thirty-six (36) acre site in Rutherford County which supports a large population of rare yellow sunnybells and six (6) other rare plants;

(ZZ) Taylor Hollow. A one hundred sixty-two (162) acre remnant old growth forest in Sumner County which supports the rare blue-eyed Mary and dwarf trillium;

(AAA) Twin Arches. An area of approximately one thousand five hundred (1,500) acres containing two (2) fifty foot (50') high natural bridge arches located in Pickett County;

(BBB) Vesta Cedar Glade. A one hundred fifty (150) acre cedar glade in Wilson County, which supports one of only five (5) known populations of the endangered Tennessee coneflower plus other rare cedar glade plants;

(CCC) Vine Cedar Glade. An area of approximately thirty five (35) acres in Wilson County that includes rare cedar glades and barrens communities and supports a population of the federally endangered Tennessee coneflower (Echinacea tennesseensis) as well as numerous other species of rare cedar glade plants. This area is located in the Central Basin physiographic province of middle Tennessee;

(DDD) Virgin Falls. A wooded area consisting of one thousand one hundred thirty-three (1,133) acres and containing the unusual Virgin Falls, sinkholes, caves, and portions of the Caney Fork River located in White County;

(EEE) Walker Branch Dragonfly and Damselfly Preserve. This is approximately two hundred twenty-five (225) acres in Hardin County near the Tennessee River. This site has forested wetland communities including Tupelo gum (Nyssa aquatica) and Bald cypress (Taxodium distichium) with surrounding floodplain and upland forest community types. There are upland seeps, which combined with these many other forest communities, provide unique habitat for more than thirty-seven (37) species of dragonflies and damselflies;

(FFF) Walls of Jericho. An area of approximately seven hundred fifty (750) acres in Franklin County located within the Bear Hollow Wildlife Management Area. This forested property contains a gorge known as the Walls of Jericho, a large, bowl-shaped natural amphitheater with interesting and unusual rock formations carved by Turkey Creek. In addition to its natural beauty, this property protects a diverse array of plant and animal species, including the rare limerock arrowwood;

(GGG) Walterhill Floodplain. A thirty-four (34) acre area located along the Stones River in Rutherford County, and supporting one of the world's largest populations of the Stones River bladderpod, one of Tennessee's rarest plants;

(HHH) Washmorgan Hollow. A seventy-three (73) acre site in Jackson County which supports a rare mint population and is a significant neotropical bird habitat;

(III) Watauga River Bluffs. An area of approximately fifty (50) acres located along the Watauga River in Carter County that includes a mixture of calcareous riverine bluffs and mixed oak/hemlock forest. This site supports a population of the rare Carolina pink (Silene caroliniana), and one of the best examples of a rock chestnut oak-eastern red cedar forest in the Ridge and Valley physiographic province;

(JJJ) William B. Clark Conservation Area. An area of approximately four hundred twenty-eight (428) acres located in Fayette County that supports high quality bottomland hardwood and forested wetland communities occurring along scenic meanders of the Wolf River. Located in the Coastal Plain physiographic province of west Tennessee, this site contains unaltered river channels and forested flood plains featuring high quality Bald Cypress-Water Tupelo forest communities, and provides habitat for numerous species of plants and animals in need of conservation;

(KKK) William L. Davenport Refuge. An area of approximately one hundred twenty (120) acres in Polk County that includes a southern Appalachian bog community. This plant community is considered globally rare. It is characterized by an open canopy and is covered by a mat of large cranberry (Vaccinium macrocarpon) interspersed with tawny cotton-grass (Eriophorum virginicum), and alder (Alder serrulata) at the bog's edge;

(LLL) Wilson School Road forest and cedar glades. A predominately forested area of approximately fifty-eight (58) acres in Marshall County in the Central Basin containing small limestone cedar glades and karst topography with wet weather conveyances, and dry woodlands containing eastern red cedar and blue ash trees. There are three (3) rare plant species known on this site, including the globally rare running glade clover (Trifolium calcaricum), Carolina anemone (Anemone caroliniana), and Tennessee glade cress (Leavenworthia exigua var. exigua); and

(MMM) Window Cliffs. An area of approximately one hundred nine (109) acres located in Putnam County with mesas, limestone arches, panoramic vistas, habitat for three (3) state-listed plants, a scenic waterfall, and a portion of Cane Creek.



§ 11-14-109 - Plan for development and protection.

The commissioner shall, within two (2) years after an area has been made a part of this system, have completed a comprehensive plan of development and protection, and shall have begun the process of acquisition.



§ 11-14-110 - Acquisition of property.

Within the boundaries of any Class I or Class II area included within the system, except those belonging to local governments, the commissioner may acquire, on behalf of the state of Tennessee, lands in fee title, or if applicable, and preferably, interest in land in the form of conservation easements. Easements should especially be sought in establishment of trails or other narrow, elongated or extensive land uses. Acquisition of land in fee or of any interest therein may be by donation, purchase with donated or appropriated funds, exchange, or otherwise. In acquiring property or property interests, as herein defined, the commissioner shall have the powers set forth in title 29, chapter 16, as heretofore or hereinafter amended, or under any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain. No area shall be added to this part except by an act of the general assembly.



§ 11-14-111 - Cooperation with other agencies.

The commissioner, with the assistance of the other concerned state agencies, shall seek the cooperation of federal, county, and municipal agencies for the purposes of planning, development, and administration of the areas included within this program, and for the wise utilization of economic resources.



§ 11-14-112 - Registration of privately owned areas.

The department shall maintain a registry of scenic or natural-scientific areas that are not in state ownership and whose owners have agreed to maintain them in a natural state, in accordance with such rules and regulations promulgated by the commissioner. Owners of such areas shall be permitted to make public the fact that the area is listed in the state registry. If the commissioner finds at any time that the owner has failed to maintain the criteria for natural areas as specified in this part, registration shall lapse.



§ 11-14-113 - Areas becoming part of other state areas.

Any component of the system that is or shall become a part of any state park, wildlife refuge, or similar area shall be subject to this part and the laws under which the other areas may be administered and, in the case of conflict between these laws, the more restrictive provisions shall apply.



§ 11-14-114 - Reports from other agencies.

All state agencies shall, as areas are placed in this system, inform the commissioner of any proceedings, studies, or other activities within their jurisdiction and regardless of by whom requested which are then in progress and which affect or may affect any of the areas specified in § 11-14-105. They shall likewise inform the commissioner of any such proceedings, studies or other activities which are thereafter commenced or resumed before they are commenced or resumed.



§ 11-14-115 - Violations -- Penalties.

(a) Whoever violates, fails, neglects or refuses to obey this part or rule or regulation promulgated hereunder may be punished by a fine of not less than one hundred dollars ($100) for each day of such violation.

(b) In addition to the foregoing criminal penalty, the general assembly finds that it is appropriate that there be the following civil sanction as well. Any person who commits any of the following acts or omissions is subject to a civil penalty of up to ten thousand dollars ($10,000) per day for each day during which the act or omission continues or occurs:

(1) Any damage or vandalism to any natural area;

(2) The removal or destruction of any rare, threatened or endangered species of plants in any natural area; or

(3) Any other violation of this part or the rules promulgated hereunder.

(c) The commissioner, through the attorney general and reporter, may institute proceedings for assessment in the chancery court of Davidson County or in the chancery court of the county in which all or part of the violation occurred, in the name of the department.

(d) In assessing the civil penalty, the court may consider the following factors:

(1) Whether the civil penalty imposed will be a substantial economic deterrent to the illegal activity;

(2) Damages to the natural area, including compensation for loss or destruction of any part of the area, resulting from the violation, as well as expenses involved in enforcing this section and the costs involved in rectifying any damage;

(3) The cause of the violation; and

(4) Any economic benefit gained by the violator.



§ 11-14-116 - Reelfoot Lake natural area -- Administration -- Land acquisition.

(a) Notwithstanding any of this part to the contrary, this section is applicable to the Reelfoot Lake natural area, an area designated as a natural area under § 11-14-108 and described therein.

(b) The responsibility for the administration of the Reelfoot Lake natural area under this part is transferred from the department, in cooperation with the wildlife resources agency acting as an advisory body, to the wildlife resources agency, in cooperation with the department acting as an advisory body.

(c) All powers and duties of the commissioner under this part, with respect to the Reelfoot Lake natural area, are transferred to and shall be exercised and performed by the executive director of the wildlife resources agency, except that the power and duty to promulgate regulations are transferred to and shall be exercised by the fish and wildlife commission.

(d) All powers and duties of the department under this part, with respect to the Reelfoot Lake natural area, are transferred to and shall be exercised by the wildlife resources agency.

(e) The fish and wildlife commission, when promulgating regulations applicable to the Reelfoot Lake natural area, and the wildlife resources agency and its executive director, in the administration of the Reelfoot Lake natural area, shall seek the cooperation and advice of the department during the preparation of such regulations and the development of all management plans and policies for the natural area.

(f) The powers and duties of the fish and wildlife commission, the wildlife resources agency and its executive director, with respect to the Reelfoot Lake natural area under this section shall not extend to those properties operated by the division of parks and recreation, as the Reelfoot Lake State Resort Park, including noncontiguous day use areas, and consisting of approximately two hundred seventy-nine and twenty-three hundredths (279.23) acres.

(g) No provision of this part shall prevent the fish and wildlife commission from allowing hunting, fishing or other taking of wildlife on the Reelfoot Lake natural area in accordance with title 70 and the rules, regulations and proclamations promulgated pursuant to title 70. However, such rules, regulations and proclamations may include restrictions on hunting, fishing or other taking of wildlife in limited areas designated by the fish and wildlife commission as requiring such restrictions for the protection of plant and animal species which are listed by either the department or the fish and wildlife commission as endangered, threatened, deemed in need of management or of special concern.

(h) Annually, not later than January 8, the executive director of the wildlife resources agency shall submit a report to the appropriate standing committees of the senate and the house of representatives of the general assembly. Such report shall outline, in summary form, the agency's activities and accomplishments in administering the Reelfoot Lake natural area during the preceding fiscal year.

(i) (1) The general assembly finds and declares that it is in the general interests of the people of Tennessee to establish a partnership between this state and private, nonprofit corporations, qualifying under § 501(c)(3) of the Internal Revenue Code, compiled in 26 U.S.C. § 501(c)(3), for the purpose of implementing the expeditious acquisition of interest in lands at Reelfoot Lake.

(2) The executive director of the wildlife resources agency shall identify appropriate private, nonprofit corporations to assist with the acquisition of these lands. These corporations shall have the protection of charters of incorporation. The executive director is authorized, with the approval of the commissioner of finance and administration and the state building commission, to enter into agreements with such corporations to permit the corporations to purchase surveys, appraisals, title work, and other services required for the acquisition of interests in lands at Reelfoot Lake; provided, that contractors selected by the corporations for these purposes must be properly licensed in Tennessee for these purposes. The executive director, with the approval of the commissioner of finance and administration and the state building commission, is further authorized to accept such surveys, appraisals, title work, and services on behalf of the state and to enter into agreements with such corporations to acquire options and to preacquire on behalf of the state interests in lands at Reelfoot Lake. The executive director is further authorized, with the approval of the commissioner of finance and administration and the state building commission, to acquire conservation easements from such corporations where such corporations may retain the fee title; provided, that the executive director may not purchase a conservation easement under such circumstances for more than its appraised value. The executive director may, through such agreements, commit the state to reimburse the corporations for their costs of acquisition and for their costs of capital. The commissioner of finance and administration and the state building commission shall establish a form for such agreements.



§ 11-14-117 - Initiation of proceedings -- Injunctive relief.

The commissioner may initiate proceedings in the chancery court of Davidson County or the county in which the activities occurred against any person who is alleged to have violated or is about to violate this part or the rules promulgated hereunder. In such action the commissioner may seek, and the court may grant, injunctive relief and any other relief available in law or equity.






Part 2 - Agricultural, Forest and Open Spaces Land

§ 11-14-201 - Expenditure of public funds.

Public funds may be expended or advanced by the state or any municipality or county in the state to acquire by purchase, gift, grant, bequest, devise, or lease, the fee or any lesser interest in land, development right, easement, covenant or other contractual right necessary to achieve the purposes of this section and §§ 11-15-107, 11-15-108, 67-5-509, 67-5-601, 67-5-602, and 67-5-1001 -- 67-5-1009.



§ 11-14-202 - Public acquisition of fee.

The state or any county or municipality may also acquire the fee to any property for the purpose of conveying or leasing the property back to its original owner or other person under such covenants or other contractual arrangements as will limit the future use of the property in accordance with the purposes of this section and §§ 11-15-107, 11-15-108, 67-5-509, 67-5-601, 67-5-602, and 67-5-1001 -- 67-5-1009.



§ 11-14-203 - Approval by planning authority.

(a) No private property shall be acquired by any county or municipality under this part until the planning commission having jurisdiction over the land involved, shall have, by resolution, declared such acquisition to be in the public interest.

(b) Where no such planning commission legally exists, the Tennessee local government planning advisory committee shall exercise the same authority as where such municipal or regional commission otherwise legally exists.






Part 3 - Natural Resources Trust Fund

§ 11-14-301 - Short title.

This part shall be known and may be cited as the "Natural Resources Trust Fund Act of 1985."



§ 11-14-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Mineral" means all forms of minerals including, but not limited to, oil, gas, and coal; and

(2) "Trust fund" means the natural resources trust fund created by this part.



§ 11-14-303 - Purpose.

(a) The general assembly recognizes the need to protect the endowment represented by the land and minerals owned by the state.

(b) These nonrenewable resources are held by the state in trust for the benefit of future generations.

(c) In recognition of the responsibilities of this stewardship, the general assembly is creating the natural resources trust fund.

(d) The purpose of the trust fund is to ensure that development of state-owned nonrenewable resources will proceed in a manner which is economically sound, and that revenues received from the disposal of those resources will be used for the long-term public interest.



§ 11-14-304 - Creation of trust fund.

The state treasurer is authorized and directed to establish the natural resources trust fund, as a restricted account in the state treasury.



§ 11-14-305 - Source of revenue.

(a) Except as otherwise provided in subsection (b), the state treasurer shall deposit and hold all revenues from the following sources in the trust fund:

(1) Royalties, lease payments, or other revenues collected under leases or other agreements for the extraction of, or right to extract, any state-owned minerals from the land, and the proceeds from the disposal of state-owned mineral interests in land, including state-owned minerals and mineral interests under navigable streams and other waters;

(2) Proceeds from the sale or other conveyance of state-owned real property, including any interest therein;

(3) Bequests, grants, contributions and appropriations which are designated or authorized for receipt into the trust fund; and

(4) Trust fund investment income, less reasonable expenses for investing the trust fund assets.

(b) The following revenues are excluded from the trust fund:

(1) Proceeds necessary to pay administration and disposal costs;

(2) Rental income from nonmineral interests;

(3) Proceeds from the sale and conveyance of real property made with the purpose of acquiring or constructing improvements on other real property to replace that which was conveyed, as determined by the commissioner of finance and administration at the time of the conveyance;

(4) Proceeds from the disposal of minerals excavated incidental to highway or other construction;

(5) Proceeds which, because of federal laws or regulations, are restricted to uses which prevent their being placed in the trust fund;

(6) Proceeds from the sale and conveyance of property deemed surplus right-of-way by the department of transportation under § 12-2-112(a)(7);

(7) Proceeds from the sale and conveyance of property by a college or university if those funds are controlled by § 49-8-111;

(8) Proceeds from the disposal of timber;

(9) Proceeds from the sale and conveyance of property which is otherwise specified by statute as restricted to some other use;

(10) Proceeds from the sale and conveyance of improved property if the appraised fair market value of the improvements exceeds the appraised fair market value of the land, as determined by the commissioner of finance and administration;

(11) Proceeds from the sale and conveyance of property by the University of Tennessee; and

(12) Proceeds described in subdivision (a)(1), which are generated from lands in Campbell and Scott counties which make up the Royal Blue wildlife management area. These proceeds shall be dedicated for use by the wildlife resources agency to manage and maintain the Royal Blue wildlife management area.

(c) The state treasurer is authorized to deposit, hold, invest and manage in the trust fund, subject to this part, any money received pursuant to any bequest, grant or contribution to the state from any person, firm, association, corporation, estate, trust, or other entity, including the United States or any agency thereof; provided, that the bequest, grant or contribution is designated or authorized to be so held and used. The state treasurer is also authorized to receive any security, as defined in § 47-8-102, or other property, pursuant to any such bequest, grant or contribution, and to hold, sell, invest, reinvest and manage the same in the trust fund, or to sell the same and reinvest the proceeds if it is not a lawful investment under the constitution and laws of this state.



§ 11-14-306 - Investments -- Separate account -- Protection of fund.

(a) Funds in the natural resources trust fund established by this part shall be invested by the state treasurer pursuant to policy guidelines, established by resolution of the funding board, created by § 9-9-101. The funding board shall establish the policy guidelines for investment of the natural resources trust fund in any manner which is lawful for the investment of state funds.

(b) The state treasurer shall establish a separate natural resources trust fund account and shall annually transfer all interest and other earnings of the trust fund into the account, which shall be available for expenditure pursuant to § 11-14-307. The state treasurer shall withhold from the interest and other income of the trust fund such an amount as is necessary to protect the trust fund from inflation based on an appropriate inflation index to be selected by the state funding board. Funds withheld to protect the trust from inflation pursuant to this subsection (b) shall become a part of the corpus of the trust fund.



§ 11-14-307 - Use of the fund.

(a) All revenues deposited to the trust fund pursuant to § 11-14-305, other than investment income, shall constitute the corpus of the trust fund. The corpus of the trust fund shall not be expended for any purpose.

(b) (1) The balance of the yearly interest and earnings of the trust fund shall be separately accounted for but may be appropriated for any of the following public purposes:

(A) The acquisition of lands, waters, or interests in lands and waters;

(B) Development of outdoor recreation facilities to serve the general public;

(C) Other capital projects for the conservation of air, land and water resources;

(D) The acquisition or preservation of historic or archaeological properties which are significant to the cultural history of the state;

(E) Grants or other financial assistance to any county or municipal government for any of the above purposes; provided, that such county or municipal government provides an equal amount for any given project; or

(F) Reimbursement of greenbelt rollback taxes assessed against a county or municipal government as the result of acquisition of land for a park; provided, however, that if the land is not used as a park for ten (10) years or more, the county or municipality shall repay the amount of the reimbursement to the fund.

(2) Any unencumbered and unexpended balance of such interest and earnings remaining at the end of any fiscal year shall not revert to the general fund but shall be carried forward until expended. All grants or other financial assistance to county or municipal governments shall be subject to the approval of the commissioner of environment and conservation.

(c) The state treasurer may deduct reasonable service charges from the interest and earnings of the trust fund pursuant to procedures established by the state treasurer and the commissioner of finance and administration.



§ 11-14-308 - Reviewing and evaluating projects for possible funding -- Development of procedures.

(a) The commissioner of environment and conservation, in consultation with the commissioner of finance and administration, shall develop procedures for the purpose of reviewing and evaluating projects for possible funding, pursuant to § 11-14-307(b)(1) of the natural resources trust fund.

(b) Prior to implementing the procedures, the commissioner of environment and conservation shall forward the procedures to the agriculture and natural resources committee of the house of representatives and the energy, agriculture and natural resources committee of the senate for review and comment.

(c) Any projects recommended for funding shall be considered through the department of environment and conservation's annual budget request.

(d) Such projects for consideration shall include grants to the municipal recreation systems organized pursuant to chapter 24 of this title, programs from county conservation boards organized pursuant to chapter 21 of this title, and joint parks and recreation systems organized pursuant to such chapters or organized pursuant to title 12, chapter 9.






Part 4 - Wetlands

§ 11-14-401 - Short title -- Acquisition of wetlands and forests -- Part definitions.

(a) This part, as well as § 67-4-409(g), shall be known and may be cited as the "U.A. Moore Wetlands Acquisition Act."

(b) The general assembly finds and declares that it is in the general interest of the people of Tennessee:

(1) To preserve certain wetlands and bottomland hardwood forests in our state, those being defined as follows:

(A) "Bottomland hardwood forests" means forests occurring on alluvial soils in floodplains in which tupelo, blackgum, sweetgum, oaks, southern cypress, elm, ash, cottonwood, singly or in combination, comprise a plurality of the stocking except where pines comprise twenty-five percent (25%) to fifty percent (50%), in which case the stand would be classified as oak pine; and

(B) "Wetlands" means lands which have hydric soils and a dominance (fifty percent (50%) or more of stem count based on communities) of obligate hydrophytes. They include the following generic types:

(i) Fresh water meadows;

(ii) Shallow fresh water marshes;

(iii) Shrub swamps with semipermanent water regimes most of the year;

(iv) Wooded swamps or forested wetlands;

(v) Open fresh water except farm ponds; and

(vi) Bogs;

(2) That the director of the wildlife resources agency be authorized to acquire wetlands and bottomland hardwood forests, and lands which are capable of supporting hydrophytes or bottomland hardwood forests of a composition normally occurring in that area of the state, including adjacent tracts of land and tracts of land which are significant for the protection of wetlands and bottomland hardwood forests, the acquisition of which may be necessary and desirable to ensure the proper management of such wetlands and forests, on behalf of the state using the proceeds from the increase in revenues resulting from the 1986 increase in the tax levied in § 67-4-409. The director is also authorized to purchase any lands adjacent to Reelfoot Lake which may be necessary for the management and preservation of such lake from such revenues, and to purchase areas meeting the definition of "converted" wetlands as defined by the United States department of agriculture within the Food Security Act of 1985, and amendments thereto; and

(3) To establish a partnership between the state and private, nonprofit corporations, qualifying under § 501(c)(3) of the Internal Revenue Code, compiled in 26 U.S.C. § 501(c)(3), for the purpose of implementing the expeditious acquisitions of interests in wetlands and bottomland hardwood forests should the director or state choose to use such corporations.

(c) Notwithstanding this part, § 67-4-409, or any other law to the contrary, the director of the wildlife resources agency is authorized to make expenditures from the 1986 wetland acquisition fund for the purpose of acquiring certain upland hardwood forests which are located within Scott and Campbell counties and are known as the "Koppers Properties", including lands adjacent thereto.

(d) Notwithstanding this part, § 67-4-409 or any other law to the contrary, the director of the wildlife resources agency is authorized to make expenditures from the 1986 wetland acquisition fund for the purpose of assisting in the acquisition of certain uplands and canyon which are located within White, Cumberland and Van Buren counties and are known as "Scott's Gulf." Nothing in this subsection (d) shall be construed to obligate the wildlife resources agency to fully fund the purchase of this real property either from the 1986 wetland acquisition fund or from any other state fund under the control of the agency.

(e) Notwithstanding this part, § 67-4-409 or any other law to the contrary, the executive director of the wildlife resources agency is authorized to make expenditures from the 1986 wetland acquisition fund for the purpose of acquiring certain upland hardwood forests which are located within Scott, Campbell, Morgan and Anderson counties known as "International Paper Company Properties", including lands adjacent thereto.

(f) Notwithstanding this part, § 67-4-409 or any other law to the contrary, the executive director of the wildlife resources agency is authorized to make expenditures from the 1986 wetland acquisition fund for the purpose of acquiring certain upland hardwood forests which are located within Monroe County and known as "Turkey Pen", including lands adjacent thereto.



§ 11-14-402 - Acquisition priorities.

Priorities for wetland and bottomland hardwood forest acquisition shall be directed jointly by the director of the wildlife resources agency and the commissioner of agriculture, or their designees. The two (2) shall meet periodically as needed to set the priorities for wetland and bottomland hardwood forest acquisition, and no individual tract shall be purchased without the joint consent of the commissioner of agriculture and the director of the wildlife resources agency. The requirements of this section shall be met before any steps in wetland and bottomland hardwood forest acquisition, as described in § 11-14-403, are taken.



§ 11-14-403 - Agreement with private corporations to identify and acquire wetlands and forests.

The director of the wildlife resources agency, with the approval of the state building commission, may identify appropriate private, nonprofit corporations to assist with acquisition of wetlands and bottomland hardwood forests on behalf of the state. The director is authorized, with the approval of the state building commission, to enter into agreements with such corporations to permit the corporations to purchase surveys, appraisals, title work, and other services required for the acquisition of interest in wetlands and bottomland hardwood forests; provided, that contractors selected by the corporations for the purposes must be properly licensed in Tennessee for these purposes. The director is further authorized, with the approval of the state building commission, to accept such surveys, appraisals, title work, and services on behalf of the state, and to enter into agreements with such corporations to acquire options and to pre-acquire on behalf of the state interests in wetlands and bottomland hardwood forests. The director may, through such agreements, commit the state to reimburse the corporations for their costs of acquisition and for their costs of capital. The state building commission shall establish a form for such agreements.



§ 11-14-404 - Inventory of wetlands and forests.

The director is authorized to maintain an inventory of rare and significant biological and geological wetlands and bottomland hardwood forests worthy of protection under the terms and conditions of this part. Such inventory shall include, but not necessarily be limited to, locations for unique wetlands, scenic wetlands, wetlands which are excellent examples of wildlife habitat, areas exhibiting exceptional ecological values, and bottomland hardwood forests.



§ 11-14-405 - Property tax exemption.

Wetlands and bottomland hardwood forests acquired by the state of Tennessee shall be exempt from all state and local property taxes.



§ 11-14-406 - Compensation fund.

(a) There is hereby created a special agency account in the state general fund to be known as the compensation fund. Expenditures from such fund shall only be made to implement and effectuate the purposes of this part. Funds deposited in such fund shall not revert at the end of any fiscal year and all interest accruing on investments and deposits of the fund shall be returned to and made a part of the fund. The first three hundred thousand dollars ($300,000) deposited in the 1986 wetland acquisition fund shall be transferred and credited to the "compensation fund."

(b) On or before January 1 of each year, the commissioner of finance and administration shall certify to the comptroller of the treasury such information as is necessary to identify the parcels of property which have been rendered tax exempt pursuant to this part. The comptroller of the treasury shall determine the appropriate tax rate and assessed value of each such parcel of property and, on or before March 1 of each year, shall certify to the commissioner of finance and administration the amount of property tax revenue lost by each affected city or county the prior calendar year. The assessed value shall be based on the use value provided for in title 67, chapter 5, part 10, if the property is of sufficient size to have been classified under that part. Acquisition pursuant to this part of property classified under title 67, chapter 5, part 10, shall not constitute a change in the use of the property, and no rollback taxes shall become due solely as a result of such acquisition. If the property is not of sufficient size to have been classified under title 67, chapter 5, part 10, the assessed value shall be determined according to the same basis as other like property within the jurisdiction. Each subsequent yearly reimbursement amount shall be based on the same assessed value, tax rate and use in effect on the date of purchase. The commissioner of finance and administration shall reimburse each affected city and county the amount so determined from funds available in the compensation fund. In any year in which funds available in the compensation fund are insufficient to fully reimburse such cities and counties, the commissioner of finance and administration shall effect a transfer of funds from the 1986 Wetland Acquisition Fund to the compensation fund in an amount sufficient to fully reimburse the affected cities and counties. Funds transferred from the 1986 Wetland Acquisition Fund to the compensation fund along with interest, if any, accruing on such funds after their transfer to the compensation fund, shall be expended to reimburse affected cities and counties only for lands purchased under the U.A. Moore Wetlands Acquisition Act. If there is an amount owing on June 19, 1997, to a city or a county for a reimbursement, due to insufficient funds having been available in the compensation fund, such amount owing shall be paid to the affected city or county under the terms of this part.



§ 11-14-407 - Condemnation or eminent domain prohibited -- Exception.

No property shall be acquired under this part through condemnation or the use of eminent domain under title 29, chapters 16 and 17, with the exception that condemnation or the use of eminent domain may be used to acquire, under this part, certain property in Scott and Campbell counties known as the "Koppers Properties."









Chapter 15 - Protective Easements

§ 11-15-101 - Purpose.

The purpose of this chapter is to authorize and enable public bodies to acquire interests and rights in real property that is adjacent to or has a visual, audible, or atmospheric effect on the state's historic, architectural, archaeological, or cultural resources, or on its natural areas in order to assist in the attainment of the objectives stated in the findings.



§ 11-15-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "National Register of Historic Places" or "National Register" means that listing of the state's historic, archaeological, architectural, cultural, and environmental resources as nominated by the state liaison officer and which is kept by the national park service, the United States department of the interior, pursuant to the National Historic Preservation Act of 1966, Pub. L. No. 89-665, compiled in 16 U.S.C. § 470 et seq. Such listing is published in the Federal Register on a regular basis;

(2) "Public body" means the state, counties, municipalities, metropolitan governments, the historic commission of any state, county, municipal, or metropolitan government, and park or recreation authorities;

(3) (A) "Scenic easement" means an easement in land which:

(i) Is held for the benefit of the people of Tennessee;

(ii) Is specifically enforceable by its holder or beneficiary; and

(iii) Limits or obligates the holder of servient estate, the holder's heirs, and assigns with respect to their use and management of the land and activities conducted thereon, the object of such limitations and obligations being the maintenance or enhancement of the present condition, use, or natural beauty of the land in question or the protection and preservation of historic, architectural, archaeological, or cultural resources, or natural areas affected by the land in question;

(B) "Scenic easement" also means an easement of view over the facade, or restrictions on the use of a structure included in the National Register or Tennessee Register whereby the external appearance of the structure is preserved by the sale, donation, or other surrender by the owner of the easement to a public body either:

(i) In fee simple;

(ii) For the owner's life or the life of another; or

(iii) For a term of years; and

(4) "Tennessee Register of Historic Places" or "Tennessee Register" means that listing of districts, sites, buildings, structures, and objects significant in Tennessee history, architecture, archaeology, and culture kept by the Tennessee historical commission pursuant to title 4, chapter 11, part 2.



§ 11-15-103 - Acquisition authorized.

In order to carry out the purposes of this chapter, the state of Tennessee, acting through any of its departments, agencies, or institutions, subject, in the case of the state, to the approval of the state building commission or any other public body, may acquire interests in real property in the form of scenic easements. Acquisition of interests in land or in structures (scenic easements) may be by donation, purchase with donated or appropriated funds or otherwise, but not by exercise of the power of eminent domain. However, no interests in land or in structures (scenic easement) may be acquired except to assist in the protection and preservation of those historic, architectural, archaeological or cultural resources listed in the National Register or Tennessee Register or those natural areas that are included among the park or recreational lands administered by the public body. In addition, any public body may designate a scenic easement in any real property in which it has an interest in order to provide protection to and assist in the preservation of such listed and designated resources and areas.



§ 11-15-104 - Powers.

A public body has all powers necessary or convenient to carry out the purposes and provisions of this chapter, including the following powers in addition to others granted by this chapter, to:

(1) Appropriate or borrow funds and make expenditures necessary to carry out the purposes of this chapter; and

(2) Apply for and accept and utilize grants and any other assistance from the federal government and any other public or private source, give such security as may be required and enter into and carry out contracts or agreements in connection with such grants or assistance.



§ 11-15-105 - Tax assessment.

(a) When a scenic easement is held by a public body for the purposes of this chapter, the subject real property shall be assessed on the basis of the true cash value of the property or as otherwise provided by law, less such reduction in value as may result from the granting of the scenic easements.

(b) (1) The value of the easement interest held by the public body shall be exempt from property taxation to the same extent as other public property.

(2) If a scenic easement in a structure is held by a public body for the term of a person's life or a term of years, the exemption shall apply for the length of the term and no longer.



§ 11-15-106 - Limitation of application.

(a) Sections 11-15-101 -- 11-15-106, insofar as they relate to easements or interests in structures, shall only apply to counties having a population of two hundred thousand (200,000) or more according to the 1970 federal census or any subsequent federal census, it being the finding of the general assembly that redevelopment pressures are greater on historic structures in heavily urbanized areas.

(b) Sections 11-15-101 -- 11-15-106, insofar as they relate to easements or interests in structures, shall apply only to those counties which, by a majority vote of the governing body of the county, choose to come under those provisions. Any incorporated municipality which desires to come under §§ 11-15-101 -- 11-15-106, insofar as they relate to easements or interests in structures, may do so separately by a majority vote of its governing body. In that event, however, only the territory within the corporate bounds of the municipality shall be affected by §§ 11-15-101 -- 11-15-106 insofar as they relate to easements or interests in structures.



§ 11-15-107 - Open space easements -- Donation.

(a) Any person owning "open space land" as defined in § 67-5-1004 may donate to the state an open space easement limiting the future use of the land. The commissioner may accept such easement on behalf of the state, imposing such restrictions and limitations on the future use of the land as the commissioner and the owner may agree on and which may further the purposes of this section and §§ 11-14-201, 11-15-108, 67-5-509, 67-5-601, 67-5-602, and 67-5-1001 -- 67-5-1009. Before accepting the easement, the commissioner shall consult with the state planning office and the appropriate planning commission having jurisdiction over the land, and the director and the planning commission shall advise the commissioner if the preservation of the land in an open space condition is contrary to the public interest. The advice rendered by such planning commission shall be in accordance with the provisions and recommendations of an officially adopted land use plan or the land use element, as described in § 13-3-301, of an officially adopted plan for physical development. Where no such officially adopted land use plan or land use element of an officially adopted plan exists, such advice shall be rendered in accordance with the principles of sound land use planning and shall be made in the form of an officially adopted policy statement of the planning commission. Where no such planning commission exists, the Tennessee local government planning advisory committee shall exercise the same authority as where such a planning commission otherwise legally exists.

(b) The commissioner shall encourage, if appropriate, but shall not require, conditions in the agreement which shall provide for some form of limited public use. Such uses may include, but shall not be limited to, provisions for youth groups, garden clubs, school classes or similar groups to conduct nature studies, hikes, or field trips on the land.

(c) When the commissioner accepts such an open space easement, the commissioner shall cause it to be recorded with the register of deeds in the county in which the land is situated, and shall notify the assessors of property for the county or municipality in which the land is situated and it shall be assessed as provided in § 67-5-1009.



§ 11-15-108 - Cancellation.

(a) If the current owner of any land on which an open space easement is in effect wishes to cancel the easement, such owner shall notify the commissioner of the owner's request in writing at least ninety (90) days in advance of the proposed date of cancellation.

(b) The commissioner shall cancel the easement on behalf of the state only if all of the following conditions are met:

(1) The easement has been in effect for a period of at least ten (10) years;

(2) The commissioner determines that the open space is not needed in that location and that the public interest would be better served by the cancellation of the easement;

(3) The appropriate planning commission having jurisdiction over the land in question adopts a resolution stating that the open space is not needed in that location and that the public interest would be better served by the cancellation of the easement;

(4) The commissioner finds that there exists no overriding state concern to maintain such open space; and

(5) The owner has paid to the county and municipality in which the land is situated an amount equal to the difference between the taxes actually paid during the ten (10) preceding years and the taxes computed during the ten (10) preceding years on the basis of fair market value and classification of the land as if the easement had not existed, as provided for in § 67-5-1009.

(c) The commissioner, upon determining that all five (5) of the conditions in subsection (b) have been satisfied, shall cancel the easement on behalf of the state and shall duly notify the register of deeds and the assessors of property for the county and municipality in which the land is situated.






Chapter 18 - National Forests, Parks and Development Projects

§ 11-18-101 - United States authorized to acquire land.

The consent of the state of Tennessee is given to the acquisition by the United States, by purchase or otherwise, of such lands within the state as in the opinion of the federal government, the state forester and the governor concurring, may be necessary for the establishment and extension of national forests and parks, and the improvement and development of the Tennessee River basin and the Cove Creek project on the Clinch River and Fort Pillow in Lauderdale County; provided, that the property of no one shall be taken under the power of eminent domain without previous negotiation and that in all such proceedings the United States or its agencies shall, for the purpose of guaranteeing uniformity in such proceedings, follow §§ 29-16-101 -- 29-16-122, 29-16-202 and 29-16-203 providing for the taking of private property for works of internal improvement.



§ 11-18-102 - Jurisdiction retained by state -- Purpose.

As to all lands acquired by the United States within this state for the purposes mentioned in § 11-18-101 or similar purposes, the state does not, by granting this consent, surrender or cede its legislative, executive and judicial jurisdiction over the same, but grants to the congress of the United States the right to enact such laws and make such rules and regulations as may be necessary to protect its title to and possession of such lands as may be acquired by it for such purposes, it being the intent of this section to establish a uniform consent and cession as to all lands owned or acquired by the United States within this state for the above mentioned and all other federal purposes, except those enumerated in the Constitution of the United States, article 1, § 8, to-wit: lands for the erection of forts, magazines, arsenals, dockyards and other needful buildings.



§ 11-18-103 - Civil and criminal jurisdiction retained -- Privileges as citizens retained by inhabitants.

The jurisdiction of the state of Tennessee, both civil and criminal, over persons upon the lands acquired for the purposes named in § 11-18-101, or similar purposes, shall not be affected or changed by their permanent acquisition and administration by the United States for such purposes, except so far as the punishment of offenses against the United States is concerned, the intent and meaning of this section being that the state of Tennessee shall not, by reasons of such acquisition and administration, lose its jurisdiction nor the inhabitants thereof their rights and privileges as citizens or be absolved from their duties as citizens of the state.



§ 11-18-104 - Jurisdiction retained over highways and streams.

(a) The state of Tennessee and its governmental or political subdivisions shall retain its and their title and ownership in and to and jurisdiction over all highways and thoroughfares over or contiguous to lands so acquired, and to all bridges and ferries forming parts of such highways or over streams affected thereby, together with the right to locate, relocate and reconstruct roads over such lands, and bridges and ferries over such streams as may be necessary to protect and improve the highways of the state and its subdivisions and to promote the free flow of commerce between the different communities of this state inter sese and other states.

(b) Federal agencies acquiring lands for public improvement in this state shall have no right to destroy or impair the use of any highway, bridge or ferry, public or private, without first compensating or making satisfactory arrangement with the owner thereof for another facility of equal service and value.



§ 11-18-105 - Taxing power reserved by state.

The state of Tennessee reserves the right to tax persons and corporations, their franchises and property on land or lands deeded or conveyed as aforementioned and to tax sales of gasoline and other motor vehicle fuels and oil for use in motor vehicles or other means of transportation or any other privilege, trade or business conducted on such lands, and to tax and control motor vehicles or other means of transportation using any highways constructed by the United States on the lands as a result of its improvements within the state.



§ 11-18-106 - Chapter applicable to further acquisitions of property -- Compliance with conditions to satisfaction of governor and state forester.

Nothing in this chapter shall be construed to affect any rights accrued prior to February 11, 1943, but as to any future acquisitions of property by the United States or any of its agencies, this chapter shall be applicable law and the right of cession of jurisdiction over property in the state shall not become effective until all the conditions hereof are complied with to the satisfaction of the governor and state forester.



§ 11-18-107 - United States authorized to prohibit the use by commercial vehicles of highways within Great Smoky Mountains National Park.

Notwithstanding chapter 57 of the Public Acts of 1951, approved February 23, 1951, and the provisions found in the deed conveying all state highways within the Great Smoky Mountains National Park to the United States, dated June 1, 1951, and recorded in the register's office of Sevier County, on August 6, 1951, in volume 106, page 440; Blount County, on August 25, 1951, in volume 172, page 55; and Cocke County, on October 10, 1951, in volume 71, page 491, the state of Tennessee consents to the United States prohibiting the use by commercial vehicles of U.S. highway 441 and Tennessee highway 73 west of Gatlinburg, within the Great Smoky Mountains National Park when interstate route I-40 is completed from near Newport, to U.S. highway 19 near Waynesville, North Carolina.






Chapter 19 - National Park and Forest Commissions

§ 11-19-101 - Great Smoky Mountains Park commission created -- Meetings.

There is hereby created the Great Smoky Mountains Park commission to devote its attention to the problems of that portion of the Great Smoky Mountains National Park which lies within the state of Tennessee and, to that end, shall be required to meet at least once every six (6) months to perform its functions.



§ 11-19-102 - Members -- Appointment -- Term -- Vacancy.

(a) The Great Smoky Mountains Park commission shall be composed of five (5) members, one (1) member to be appointed by the governor each year, and each member to serve a five-year term.

(b) In order that the members of the commission serve staggered terms, the initial appointments to the commission under this section shall consist of:

(1) One (1) member to serve a term of one (1) year;

(2) One (1) member to serve a term of two (2) years;

(3) One (1) member to serve a term of three (3) years;

(4) One (1) member to serve a term of four (4) years; and

(5) One (1) member to serve a term of five (5) years.

(c) Members shall be appointed by June 15 of each year to take office on July 1 of each year.

(d) In the event of a vacancy in the office of a member of the commission, the governor shall appoint a new member of the commission to serve out the remainder of the vacating member's term.

(e) The commissioner or a designee of the department of environment and conservation and the commissioner or a designee of the department of tourist development shall serve as ex officio members of the commission.



§ 11-19-103 - Functions.

It is the function of the Great Smoky Mountains Park commission to:

(1) Have the authority to confer with the national park service, as a representative of the state of Tennessee, with regard to policies of the national park service to be observed in the Great Smoky Mountains National Park;

(2) Furnish informational services to the United States congress with reference to the needs of the Great Smoky Mountains National Park including, but not limited to, the end of obtaining financial appropriations for the park;

(3) Cooperate with similar commissions in other states adjacent to the Great Smoky Mountains National Park;

(4) Urge the reasonable use of trails within the Great Smoky Mountains National Park;

(5) Maintain, to as great an extent as possible, the entrances to the Great Smoky Mountains National Park free from commercial advertising and/or businesses; and

(6) Take other action, as may be considered desirable, to preserve intact the natural beauty and scenery of the Great Smoky Mountains National Park. This grant of power to the commission shall be construed liberally in favor of the commission taking any action which may be considered by it advantageous to the Great Smoky Mountains National Park.



§ 11-19-104 - Annual report.

The Great Smoky Mountains Park commission shall submit an annual report of its activities to the governor and to the general assembly within fifteen (15) days after the convening of each regular legislative session, and special reports at such other times as it may deem appropriate.



§ 11-19-105 - Compensation -- Expenses.

The members of the Great Smoky Mountains Park commission shall receive no compensation for their services, but shall be entitled to reimbursement for their necessary expenses in carrying out their obligations under this chapter, including, but not limited to, reimbursement for travel expenses in accordance with the official comprehensive travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 11-19-106 - Relation to department of environment and conservation.

(a) The Great Smoky Mountains park commission shall be administratively attached to the department of environment and conservation, but for all other purposes other than administration shall be considered independent.

(b) This section shall be subject to the specific appropriation of funds by the general assembly.






Chapter 21 - County Conservation Boards

§ 11-21-101 - Purpose.

The purposes of this chapter are to create a county conservation board and to authorize counties to acquire, develop, maintain, and make available to the inhabitants of the county, public parks, preserves, parkways, playgrounds, recreational centers, county forests, wildlife areas and other conservation areas, and to promote and preserve the health and general welfare of the people, to encourage the orderly development and conservation of natural resources, and to cultivate good citizenship by providing adequate programs of public recreation.



§ 11-21-102 - Creation of county conservation boards -- Alternative methods of creating -- Members -- Terms.

(a) Upon petition of not less than two hundred (200) qualified voters in any county to the county legislative body thereof, the county legislative body shall submit to the people of the county at the next general county-wide election the question of whether a county conservation board shall be created as provided for in this chapter. If at the election the majority of votes polled are for the creation of a county conservation board, the county legislative body shall within sixty (60) days after the election, create a county conservation board. In the alternative, the county legislative body in any county may, by a majority of all its members, also create a county conservation board in that county, as provided for in this chapter, without petition and referendum. As a further alternative, any county having a population of more than two hundred eighty-seven thousand (287,000) according to the 1980 federal census may, by a majority vote of all the members of the county legislative body, adopt chapter 24 of this title, for the effective management of a parks and recreation department. Furthermore, these alternative provisions relating to counties of populations greater than two hundred eighty-seven thousand (287,000) and to chapter 24 of this title shall have no effect unless the county legislative body approves by a two-thirds (2/3) vote a resolution accepting as applicable these provisions. Approval or nonapproval of such resolution shall be proclaimed by the presiding officer of the legislative body, and certified by the presiding officer to the secretary of state.

(b) If created by any of these three (3) methods, the board shall consist of a minimum of five (5) bona fide residents up to a maximum of nine (9) bona fide residents of such county. The members shall hold office for staggered terms, not to exceed five (5) years, as indicated and fixed by the county legislative body. When any member of the board, during the term of office, shall cease to be a bona fide resident of the county, such member shall thereby be disqualified as a member of the board and such member's office shall thereupon be declared vacant. Members of the board shall be selected and appointed on the basis of their demonstrated interest in conservation matters and shall serve without compensation, but may be paid their actual and necessary expenses incurred in the performance of their official duties. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 11-21-103 - Officers of board -- Meetings -- Powers -- Annual report.

Within thirty (30) days after their appointment, the county conservation board shall organize by selecting from its members a president and secretary and such other officers as are deemed necessary, who shall hold office for the calendar year in which elected and until their successors are selected and qualified. A majority of the members to which the board is entitled shall constitute a quorum for the transaction of business. The board shall hold regular monthly meetings; provided, however, that by majority vote of the membership, the board may hold meetings less frequently based on the needs of the county, but not less frequently than quarterly. Special meetings may be called by the president, and shall be called on the request of a majority of members, as necessity may require. The board shall have power to adopt bylaws, to adopt and use a common seal, and to enter into contracts. The county legislative body shall provide suitable offices for the meetings of the board and for the safekeeping of its records. Such records shall be subject to public inspection at all reasonable hours and under such regulations as the board may prescribe. The board shall annually make a full and complete report to the county legislative body of its transactions and operations for the preceding year. Such report shall contain a full statement of its receipts, disbursements, and the program of work for the period covered, and may include such recommendations as may be deemed advisable. A copy of this report shall be filed with the commissioner of environment and conservation.



§ 11-21-104 - Powers of board -- Executive officer.

The county conservation board has the custody, control and management of all real and personal property heretofore or hereafter acquired by the county for public parks, preserves, parkways, playgrounds, recreation centers, county forests, county wildlife areas, and other county conservation and recreation purposes and is authorized and empowered:

(1) To study and ascertain the county's park, preserve, parkway, and recreation and other conservation facilities, the need for such facilities, and the extent to which such needs are being currently met, and to prepare and adopt a coordinated plan of areas and facilities to meet such needs;

(2) To acquire in the name of the county by gift, purchase, lease, agreement or otherwise in fee or with conditions, suitable real estate within or without the territorial limits of the county areas of land and water for public parks, preserves, parkways, playgrounds, recreation centers, forests, wildlife and other conservation purposes. The commissioner of environment and conservation, the county legislative body, or the governing body of any city or town may, upon request of the board, designate, set apart and transfer to the board for use as parks, preserves, parkways, playgrounds, recreation centers, playfields, tennis courts, skating rinks, swimming pools, gymnasiums, rooms for arts and crafts, camps and meeting places, community forests, wildlife areas and other recreational purposes, any lands and buildings owned or controlled by the state or such county or municipality and not devoted or dedicated to any other inconsistent public use. In acquiring or accepting land, due consideration shall be given to its scenic, historic, archaeologic, recreational or other special features, and no land shall be acquired or accepted which in the opinion of the board is of low value from the standpoint of its proposed use. No existing state parks, playgrounds, or recreation centers shall be transferred to the board without the consent of the county legislative body or, if the area is within the incorporated limits of any city or town, without the consent of the governing body of the city or town;

(3) The board shall file with and obtain approval of the commissioner of environment and conservation on all proposals for acquisition of land, and all general development plans and programs for the improvement and maintenance thereof before any such program is executed;

(4) To plan, develop, preserve, administer and maintain all such areas, places and facilities, and construct, reconstruct, alter and renew buildings and other structures, and equip and maintain the same;

(5) To accept in the name of the county gifts, bequests, contributions and appropriations of money and other personal property for conservation purposes;

(6) To employ and fix the compensation of an executive officer who shall be responsible to the board for the carrying out of its policies. The executive officer has the power, subject to the approval of the board, to employ and fix the compensation of such assistants and employees as may be deemed necessary for carrying out the purposes and provisions of this chapter, but all such expenditures shall be within the limitation of funds available for that purpose;

(7) To charge a reasonable fee for the use of a park or recreation facility or for participation in a recreation program conducted at a facility operated by a conservation board or sponsored by the board and held at another location. A conservation board may engage in the sale of concessions, food, beverages and the like in conjunction with such programs, facilities or events. A board may contract with a private or nonprofit vendor for such concessions provision. In all cases receipts from such concession operations must be adequately accounted for and profits may not inure to private groups or individuals except as reasonable compensation for contracted service provided; and

(8) To let out and rent privileges in or upon any property under its control upon such terms and conditions as are deemed by it to be in the public interest.



§ 11-21-105 - Rules and regulations.

(a) The county conservation board may make, alter, amend or repeal rules and regulations for the protection, regulation and control of all parks, preserves, parkways, playgrounds, recreation centers, and other property under its control. No rules and regulations adopted shall be contrary to, or inconsistent with, the laws of the state of Tennessee. The board may designate the executive officer and such employees as the executive officer may designate as police officers who shall have all the powers conferred by law on police officers, peace officers, or sheriffs in the enforcement of the laws of the state of Tennessee and the apprehension of violators thereof.

(b) In counties having a population of less than six hundred thousand (600,000) according to the 1970 federal census or any subsequent federal census, such rules and regulations shall not take effect until ten (10) days after their adoption by the board and after their publication once a week for two (2) weeks in at least one (1) paper circulating in the county, and after a copy thereof has been posted near each gate or principal entrance to the public ground to which they apply. In counties having a population of six hundred thousand (600,000) or more according to the 1970 federal census or any subsequent federal census, such rules and regulations shall not take effect until thirty (30) days after their adoption by the board and after the same have been approved by the commissioner of environment and conservation.

(c) In counties having a population of six hundred thousand (600,000) or more according to the 1970 federal census or any subsequent federal census, all rules and regulations adopted by any board, after due notice in accordance with this section and a copy thereof having been recorded with the commissioner, shall be subject to enforcement by a fine of not more than fifty dollars ($50.00) for each violation against any person found guilty of violating such rules and regulations. Any violation of the rules and regulations for the care and management of such property of county conservation boards as may be made under the authority of this section is a Class B misdemeanor.

(d) No county conservation board shall require that any parks, preserves, parkways, playgrounds, recreation centers and other property under its control be named in dedication only to individuals who are deceased at the time of such naming.



§ 11-21-106 - Appropriations -- Tax levy -- Recreation and conservation tax -- County conservation fund -- Bonds in anticipation of tax.

(a) Upon the adoption of any county of this chapter, the legislative body of such county may appropriate an amount of money from the general fund of the county in carrying out its powers and duties, and it may levy or cause to be levied an annual tax, in addition to all other taxes, which tax shall be collected by the county trustee as other taxes are collected, and shall be paid into a separate and distinct fund to be known as the "county conservation fund," to be paid out upon the warrants drawn by the county mayor or other county fiscal officer upon requisition of the county conservation board for the payment of expenses incurred in carrying out the powers and duties of the board.

(b) The board has no power or authority to contract any debt or obligation in any year in excess of the moneys on hand immediately available for such purposes. Gifts, contributions and bequests of money and all rent, licenses, fees and charges and other revenue or money received or collected by the board shall be deposited in the county conservation fund to be used for the purchase of land, property and equipment and the payment of expenses incurred in carrying out the activities of the board, except that moneys given, bequeathed or contributed upon specified trusts shall be held and applied in accordance with the trust specified.

(c) In order to make immediately available to the board the proceeds of the annual tax hereinbefore authorized to be levied for recreation and conservation purposes, bonds of any county may be issued in anticipation of the collection of such tax in the manner hereinafter provided. Upon the filing of a petition by the board with the county legislative body asking that bonds be issued in a specified amount for the purpose of paying the cost of acquiring land and developing the same for public park, parkway, preserve, playground, or other recreation or conservation purposes within the county, then the county legislative body may call a special election to be held in the county to vote on the proposition of issuing such bonds. Notice of such election shall be published once each week for at least four (4) consecutive weeks in one (1) of the official county newspapers, and the election shall be held on a day not less than five (5) nor more than twenty (20) days after the last publication of such notice. The proposition shall be submitted in substantially the following form:

"Shall ___________________________________ County, Tennessee, issue its bonds in the amount of ____________________ for the purpose of ___________________________________ ?"

The expenses incurred in connection with the conduct of such election shall be paid by the board from the county conservation fund. If the vote in favor of issuing the bonds is equal to at least sixty percent (60%) of the total votes cast for and against the proposition, the county legislative body shall issue the bonds in the amount voted, and shall provide for the levy of an annual tax, within the limits of the special tax hereinbefore authorized, sufficient to pay the bonds and the interest thereon as the same respectively become due. The bonds shall mature in not more than twenty (20) years, shall bear interest at such rate or rates and shall be in such form as the county legislative body shall by resolution provide, and shall be payable as to both principal and interest from the proceeds of the annual tax levy hereinbefore authorized to be levied for recreation and conservation purposes, or so much thereof as will be sufficient to pay the principal thereof and interest thereon, and prior to the authorization and issuance of such bonds, the county legislative body may, with or without notice, negotiate and enter into an agreement or agreements with any bank, investment banker, trust company or insurance company or group thereof whereunder the marketing of such bonds may be assured and consummated. The proceeds of such bonds shall be deposited in a special fund, to be kept separate and apart from all other funds of the county, and shall be paid out upon warrants drawn by the county mayor or other fiscal officer of the county, upon requisition of the board to pay the cost of acquiring land and developing the same for recreation and conservation purposes as specified in the election proposition.

(d) Nothing herein contained shall be construed to limit the authority of the county legislative body to levy the recreation and conservation tax, but if and to whatever extent the tax is levied in any year in excess of the amount of the principal and interest falling due in such year on the bonds, the first available proceeds thereof, to an amount sufficient to meet maturing installments of principal of and interest on such bonds, shall be paid into the sinking fund for such bonds before any of such taxes are deposited in the county conservation fund or are otherwise made available to the board, and the amount required to be annually set aside to pay the principal of and interest on the bonds shall constitute a first charge upon all of the proceeds of such annual special tax, which tax shall be pledged to pay the bonds and the interest thereon.

(e) This chapter shall be construed as supplemental and in addition to existing statutory authority and as providing an independent method of financing the cost of acquiring land and developing the same for public park, parkway, preserve, playground, or other recreation or conservation purposes, and for the issuance and sale of bonds in connection therewith, and shall not be construed as subject to any other law. The fact that a county may have bonds previously issued and outstanding under authority of this chapter shall not prevent such county from issuing additional bonds hereunder.



§ 11-21-107 - Cooperation with federal, state, and local agencies.

Any county conservation board may cooperate with the federal government or the state government or any department or agency thereof, including the Tennessee Valley authority and the United States army corps of engineers, to carry out the purposes and provisions of this chapter. Any county conservation board may join with any other county board or county boards to carry out this chapter, and to that end may enter into agreements with each other and may do any and all things necessary or convenient to aid and to cooperate in carrying out this chapter. Any city, town, or school district may aid and cooperate with any county conservation board or any combination thereof in equipping, operating and maintaining any parks, preserves, parkways, playgrounds, recreation centers, and conservation areas, and for providing, conducting and supervising programs of activities, and may appropriate money for such purposes. The department of environment and conservation, county agricultural agent, and other county officials shall render such assistance as shall not interfere with their regular employment. The county legislative body is authorized to make available to the use of the county conservation board, county-owned equipment and operators and any county-owned materials it deems advisable.



§ 11-21-108 - Use of school buildings, grounds or equipment.

(a) Any county board of education or the governing body of any special school district may grant the use of any buildings, grounds, or equipment of the district to any county conservation board for the purpose of carrying out this chapter whenever such use of the school buildings, grounds or equipment for such purposes will not interfere with the use of the buildings, grounds, and equipment for any purpose of the public school system.

(b) The departments of environment and conservation and education shall assist county conservation boards with a positive program of technical advice so as to assure that school officials and county conservation boards cooperate in making school facilities available for recreational purposes. In providing this service, such departments shall work cooperatively with the Tennessee School Boards Association and the Tennessee Parks and Recreation Association. All state and local officials working in furtherance of this subsection (b) shall take due notice of the model Tennessee agreement between school boards and parks and recreation agencies as jointly published by the Tennessee School Boards Association and the Tennessee Parks and Recreation Association and as this document may be, from time to time, amended. A current copy of this document with amendments shall be kept on file in the office of the parks and recreation technical advisory service.



§ 11-21-109 - Departments of environment and conservation and education to advise and assist counties.

The departments of environment and conservation and education shall advise with and may assist any county or counties in carrying out the purposes of this chapter.



§ 11-21-110 - Dissolution of boards.

(a) A county conservation board created by petition and election as provided for in § 11-21-102 may only be dissolved after an election on the issue of dissolution. In the case that there has been an election on the issue of dissolution and a majority of the voters vote for dissolution, the board shall not be dissolved unless a resolution for dissolution be passed by the county legislative body.

(b) A county conservation board created solely by action of the county legislative body may be dissolved by similar action. Notice of an action to dissolve such board must be given to the chair of such board at least thirty (30) days preceding a vote by the legislative body on the issue. Public notice of such pending action must also be given by notification published in the newspaper of circulation in the county on at least two (2) occasions within the thirty-day period preceding the vote by the legislative body.

(c) Notwithstanding subsections (a) and (b), a board may be dissolved by action of the commissioner of environment and conservation after adequate hearing held after sixty (60) days written notice given to the county mayor and members of the board and upon any of the following findings:

(1) The board has not met within a period of six (6) months;

(2) A majority of the positions of the board members are unfilled or unappointed or a majority of persons on the board are sitting due to the failure of the county legislative body to appoint a successor;

(3) The board has failed to file its annual report with the commissioner for two (2) successive years; or

(4) Other similar findings which would indicate that the board is no longer bona fide or active.



§ 11-21-111 - Board to provide assistance to small cities and towns.

The county conservation board shall be considered the parks and recreation providing agency for certain small cities and towns excluded from the general application of chapter 24 of this title. Such boards shall work cooperatively with these cities and towns. A small city or town desiring parks and recreation services shall enter into an agreement pursuant to § 11-24-105 with the board. The board shall develop and maintain parks and recreation facilities and programs within the jurisdiction of such small city or town according to this agreement.



§ 11-21-112 - Joint municipal or county systems.

To effect § 11-21-107 and this chapter, county conservation boards desiring to cooperate with the conservation board of another county or with the parks and recreation board of a municipality, created pursuant to § 11-24-104(a), or with a municipality operating a parks and recreation system created under § 11-24-103, shall enter into an agreement pursuant to title 12, chapter 9, the Interlocal Cooperation Act, with the cooperating party.






Chapter 22 - County Fishing Lakes and Recreation Grounds

§ 11-22-101 - Lakes -- Counties may acquire suitable areas.

The legislative body of any county is authorized to acquire, by gift or purchase, any natural lakes or lands suitable for the construction of lakes, and to hold fee simple title in the name of the county.






Chapter 23 - Acquisition of Lands by Political Subdivisions for Forestry Purposes

§ 11-23-101 - Counties, municipalities or other political subdivisions authorized to acquire lands for forestry purposes.

Counties, municipalities or other political subdivisions of the state are authorized to acquire by purchase, gift or otherwise lands within the boundaries of the state and to use the same for forestry purposes.



§ 11-23-102 - Appropriation or bond issue -- Public notice.

The governing body of the county, municipality or other political subdivision of the state may appropriate money or issue bonds pursuant to title 9, chapter 21, for the purchase of lands for the purposes herein provided, to establish forest plantations or for the care and management of forests. Such governing body may undertake such work at regular or special meetings by a majority vote of such body after two (2) weeks' public notice setting forth the fact that such plan is contemplated and that moneys are to be appropriated for such purpose.



§ 11-23-103 - Rules and provisions for administration and maintenance.

Upon the acquisition of any forests or of lands suitable for such under this chapter, the governing body shall notify the state forester who shall make such rules for the government and proper administration of the same as may be necessary. The governing body shall thereupon publish such rules, declare the uses of the forest in accord with the true intent hereof and make such provisions for its administration, maintenance, protection and development as shall be necessary or expedient.



§ 11-23-104 - Operation and maintenance for benefit of inhabitants.

Such governing body has the full power and authority to acquire, maintain, manage and operate such forest for the benefit of the inhabitants of the county, municipality or other political subdivision under such technical supervision as the state forester may prescribe and in accordance with § 11-23-103.



§ 11-23-105 - Net income paid into general fund.

The net income from such lands shall be paid into the general fund of such county, municipality or political subdivision and shall be used only upon order of its governing body.






Chapter 24 - Municipal Recreational Systems

Part 1 - General Provisions

§ 11-24-101 - "Municipality" construed to include counties.

For the purposes of this part, "municipality" shall be construed to mean any city, town, township, school district, or other political subdivision including counties of the state of Tennessee.



§ 11-24-102 - Dedication and acquisition of property for recreational purposes.

The governing body of any city or town, or county, or any school district, may dedicate and set apart for use as playgrounds, recreation centers, and other recreational purposes, any lands or buildings, or both, owned or leased by such municipality and not dedicated or devoted to another and inconsistent public use, and such municipality may, in such manner as may now or hereafter be authorized or provided by law for the acquisition of lands or buildings for public purposes, acquire or lease lands or buildings, or both, for such recreational purposes, or if there is no law authorizing such acquisition or leasing of such lands or buildings, the governing body of any such municipality is hereby empowered to acquire lands or buildings, or both, for such purposes by gift, purchase, condemnation or lease.



§ 11-24-103 - Operation and maintenance of parks, and recreational facilities and programs.

(a) A municipality has the power to operate and maintain parks and recreation facilities and to conduct recreation programs. This power includes the power to appropriate funds for these purposes.

(b) A municipality shall use one (1) and only one (1) of the following methods to operate and maintain parks and recreation facilities and to conduct recreation programs:

(1) The authority to operate and maintain parks and recreation facilities and to conduct recreation programs may be retained by the governing body of a municipality and in that case there may be a recreation advisory board or boards. If an advisory board or boards are created, they shall be so named and shall be created by ordinance. The affairs of advisory boards shall be conducted in a manner determined by the governing body of the municipality. Advisory boards shall not be responsible for the supervision of staff, the hiring or dismissal of staff, the expenditure of public funds or the promulgation or enforcement of rules and regulations governing parks and recreation facilities or programs. However, advisory boards may advise the governing body of the municipality on any of these matters and act on behalf of the governing body, on a case by case basis, if so authorized by the governing body;

(2) The authority to operate and maintain parks and recreation facilities and to conduct recreation programs may be delegated by the governing body of a municipality to a parks and recreation board as permitted by § 11-24-104(a); and

(3) The authority to operate and maintain parks and recreation facilities and to conduct recreation programs may be delegated by the governing body of a municipality to a joint board or authority as permitted by § 11-24-105.

(c) A municipality may employ a parks and recreation director and any other supervisory or maintenance staff as it deems proper. The director shall be qualified by education and experience and be of good moral character.

(d) Nothing in this section shall be interpreted as abolishing or limiting the powers or authority of local parks and recreation boards or special boards of trustees with responsibility for park properties pursuant to existing state law.

(e) Notwithstanding chapter 21 of this title, or any other law to the contrary, if by resolution or ordinance a county legislative body selects one of the methods enumerated in subsection (b) to manage county parks and recreation facilities and programs, then chapter 21 shall not apply within the county until such resolution or ordinance is superseded or repealed.



§ 11-24-104 - Creation of board -- Delegation of authority -- Members -- Term -- Vacancies.

(a) If the governing body of any municipality determines that the power to provide, establish, conduct and maintain a supervised recreation system and facilities as aforementioned, and to acquire by gift, purchase, condemnation or lease, lands and buildings for such purposes, shall be exercised by a recreation board or commission or the school board, or park board, such governing body shall, by resolution or ordinance, vest such powers in such body, and the body to which such powers and duties shall be thus delegated shall have the same powers which the governing body would have had to effectually carry out the purpose of this part; provided, that if there is not a recreation board or commission in existence and it is the desire of the governing body to vest the powers, duties and responsibilities in a recreation board or commission, then the governing body shall have the power to create such board or commission which shall consist of five (5) persons, at least two (2) of whom may be members of the school staff, to be appointed by the presiding officer of such governing body, to serve for terms of five (5) years or until their successors are appointed, except that the members of such board or commission first appointed shall be appointed for such terms that the term of one (1) member shall expire annually thereafter. The members of such board or commission shall serve without pay. Vacancies in such board or commission occurring otherwise than by expiration of term shall be filled only for the unexpired term, and such appointment shall be filled by the presiding officer of the governing body.

(b) Any county having a population of not less than fifty-seven thousand four hundred (57,400) nor more than fifty-seven thousand five hundred (57,500), according to the 2010 federal census or any subsequent federal census, shall have the authority to create a recreation board or commission in accordance with this part, which shall be composed of nine (9) members. Eight (8) of the members shall be members of the community, with each civil district of the county being represented. The ninth member shall be a county commissioner appointed by the chairman of the commission and confirmed by the county commission as a whole. All members of the board shall be voting members. Board members shall serve terms of four (4) years; provided, however, that the initial terms shall expire at staggered intervals so that two (2) members' terms expire each year during the first four (4) years, with the terms of the longest serving parks and recreation board members expiring first. Vacancies on the board shall be filled by the county commission in consultation with the nominating authority appointed by the commission. Board members shall be compensated at a rate of fifty dollars ($50.00) per meeting, with a maximum of eight (8) paid meetings occurring each year.



§ 11-24-105 - Joint systems.

Any two (2) or more municipalities may jointly provide, establish, maintain and conduct a supervised recreation system and acquire property for and establish and maintain playgrounds, recreation centers, and other recreational facilities and activities.



§ 11-24-106 - Gifts of property for recreational purposes -- Expenditure of funds.

A recreation board or commission or other authority in which this part vests the power to provide, establish, maintain and conduct such supervised recreation system may accept any grant or devise of real estate or any gift or bequest of money or other personal property or any donation to be applied, principal or income, for either temporary or permanent use for playgrounds or recreation purposes, but if the acceptance thereof for such purpose will subject the municipality to additional expense for improvement, maintenance or renewal, the acceptance of any grant or devise of real estate shall be subject to the approval of the governing body of such municipality. Money received for such purpose, unless otherwise provided by the terms of the gift or bequest, shall be deposited with the treasurer of the municipality to the account of the recreation board or other body having charge of such work, and the same may be withdrawn and paid out in the same manner as money appropriated for recreational purposes.



§ 11-24-107 - Bonds -- Issuance authorized for recreational purposes.

The governing body of any municipality may, pursuant to law, provide that the bonds of such municipality may be issued in the manner provided by law for the issuance of bonds for other purposes, for the purpose of acquiring lands or buildings for playgrounds, recreation centers and other recreational purposes, and for the equipment for such items.



§ 11-24-108 - Maintenance and conduct -- Funding and taxation.

(a) It is the duty of the governing body of a municipality or county to provide for maintenance and conduct of any recreation system created under this part.

(b) The funds for such maintenance and conduct may be provided from any of the following sources:

(1) By taxes levied upon real and personal property of the municipality or county;

(2) From the general revenue of the municipality or county from whatever source;

(3) From reasonable fees and charges for program services and for use of facilities; and

(4) From any otherwise lawful funding source considered by the governing body to be appropriate for these purposes.



§ 11-24-109 - Special playground and recreation tax.

The governing body of any municipality or county adopting this part may levy and collect a tax, the rate of which to be set by the governing body and the proceeds to be designated as a special playground and recreation tax, and shall be levied and collected in like manner as a general tax of the municipality, but the same shall be in addition to and exclusive of all other taxes such municipality may levy or collect, nor shall such tax be sealed down under any existing law.



§ 11-24-110 - Use of school district buildings, grounds or equipment by municipal recreation system.

(a) Any county board of education or the governing body of any special school district may grant the use of any buildings, grounds, or equipment of the district to any municipal recreation system for the purpose of carrying out this part whenever such use of the school buildings, grounds or equipment for such purposes will not interfere with the use of the buildings, grounds and equipment for any purposes of the public school system.

(b) The departments of environment and conservation and education shall assist municipal recreation systems with a positive program of technical advice so as to assure that school officials and municipal recreation systems cooperate in making school facilities available for recreational purposes. In providing this service, such departments shall work cooperatively with the Tennessee School Boards Association and the Tennessee Recreation and Parks Association. All state and local officials working in furtherance of this section shall take due notice of the model Tennessee agreement between school boards and parks and recreation agencies as jointly published by the Tennessee School Boards Association and the Tennessee Parks and Recreation Association and as this document may from time to time, be amended. A current copy of this document with amendments shall be kept on file in the office of the parks and recreation technical advisory service.



§ 11-24-111 - Proceeds from amusement facilities -- Restoration of historic structures.

(a) Any municipality, county or metropolitan government which rents, leases, or otherwise makes available to any private entity or person, space within a public park for the operation of a sports or amusement facility operated for profit, shall be entitled to devote a portion of the proceeds it receives from the operation of such facility for the repair and restoration of any historic structure, including fortifications from the Civil War period, which is located in the same park.

(b) This section shall not apply to counties having a population of not less than three hundred fifteen thousand (315,000) nor more than three hundred fifty thousand (350,000) according to the federal census of 1980 or any subsequent census.



§ 11-24-112 - Rules and regulations.

(a) Parks and recreation boards created under § 11-24-104(a) or joint systems created under § 11-24-105 are empowered to make, alter, amend or repeal rules and regulations for the protection, regulation and control of parks, preserves, parkways, playgrounds, recreation centers, and other property under their control. No rules and regulations adopted shall be contrary to, or inconsistent with, the laws of the state of Tennessee or the ordinances of the municipality within which a facility is located. Such rules and regulations shall be enforced by local law enforcement officials.

(b) Rules and regulations shall not take effect until ten (10) days after their adoption by the board, after their publication once a week for two (2) weeks in at least one (1) paper circulating in the county and after a copy thereof has been posted near each gate or principal entrance to the public ground to which they apply. All rules, after being so adopted and after notice is given, shall be subject to enforcement by a fine of not more than fifty dollars ($50.00) for each violation to be levied against any person found guilty of violating such rules and regulations.

(c) Copies of rules and regulations subject to such enforcement must be available for public inspection or review at the principal office of the parks and recreation board or joint system. Any county adopting this section is authorized to make such additional rules and regulations for the reasonable implementation of this section, and these rules and regulations shall be enforceable by the sheriff of the county.

(d) This section shall not apply to counties having a metropolitan form of government.



§ 11-24-113 - Individual honored by park, recreation or other property dedication need not be deceased.

No municipality, recreation board or commission or other authority in which this part vests the power to provide, establish, maintain and conduct a supervised recreation system shall require that any parks, recreation facilities and other property under its control be named in dedication only to individuals who are deceased at the time of such naming.






Part 2 - Volunteer Services

§ 11-24-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of environment and conservation; and

(2) "Municipality" means any city, town, metropolitan government, or other political subdivision, including counties, of the state of Tennessee.



§ 11-24-202 - Programs established by formal agreements.

The governing body of any municipality or the recreation board or commission, as appropriate, may enter into formal agreements with business and civic groups and individuals for volunteer services to maintain and make improvements to real and personal property in municipal parks in accordance with plans devised by the municipality or its recreation board after consultation with the volunteers.









Chapter 25 - Doe Mountain Recreation Authority Act of 2012

§ 11-25-101 - Short title.

This chapter shall be known and may be cited as the "Doe Mountain Recreation Authority Act of 2012."



§ 11-25-102 - Legislative findings -- Purpose -- Liberal construction.

(a) It is hereby found and determined that:

(1) There is an immediate need to conserve Doe Mountain, an iconic eight thousand six hundred-acre (8,600 acre) forested mountain presently under threat from economic distress;

(2) It is through conservation of these same Appalachian Mountains, in particular, Doe Mountain, that will give rise to an unparalleled location for family-oriented, multi-use outdoor recreation, job creation, and economic growth;

(3) The conservation of Doe Mountain and the proper development of multi-use recreational opportunities on the mountain requires partnerships between state and local government, the private sector, conservationists, and an engaged local community to preserve the mountain's unique nature and realize its economic potential;

(4) In many instances, effective cooperation between these parties has been hampered by inadequate statutory authority and management expertise. An authority vested with the full range of necessary statutory powers is, therefore, needed to ensure the success of Doe Mountain's conservation and to realize its full economic potential for the citizens of this state; and

(5) Realizing that the economic development potential of newly acquired conservation lands calls for a new mechanism to manage these lands for multi-use outdoor recreation opportunities and to make the public aware of these opportunities, the general assembly, therefore, intends to vest an authority with the powers set forth herein to prepare comprehensive, long-range, site-specific master plans and to ensure compliance with such plans; to conserve the land, waters, and wildlife of Doe Mountain in a manner protective of the resource, including, where applicable, transfer of lands management for natural areas and/or wildlife management areas; and to foster economic development for the people by the development and operation of multi-use, family-oriented outdoor recreation opportunities.

(b) It is the purpose of this chapter to address these findings by providing for the establishment of the Doe Mountain Recreation Authority to protect and conserve the natural resources of Doe Mountain through planning, promoting, financing, constructing, managing, and developing multi-use recreational opportunities for public participation and enjoyment that will create jobs and facilitate economic development.

(c) This chapter shall be liberally construed in conformity with its purpose.



§ 11-25-103 - Creation and establishment of the authority.

There is hereby created and established the "Doe Mountain Recreation Authority," being a public body corporate and politic.



§ 11-25-104 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Adventure tourism activities" means outdoor recreational opportunities such as equine and motorized trail riding, rappelling, road biking, rock climbing, hang gliding, spelunking, shooting sports, mountain biking, canoeing, paragliding, zip lining and other such activities;

(2) "Authority" means the Doe Mountain recreation authority;

(3) "Board" means the board of directors of the authority;

(4) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(5) "County" means the county in this state in which Doe Mountain is located;

(6) "Governing body" means the legislative body of a county as defined in this chapter;

(7) "Municipality" means any county, or any incorporated city or town in this state with respect to which the authority may be organized;

(8) "Person" means any individual, partnership, firm, association, corporation, or combination of individuals of whatever form or character;

(9) "Project" means any outdoor recreational facility, or any other structure, improvement, or facility constructed, leased, equipped, renovated or acquired for any of the purposes set forth in this chapter, and also includes, but is not limited to, trails, roads, streets, bridges, towers, erosion control facilities, paths, signs, shelters, cabins, and utility services, such as water, sanitary sewer, electricity, gas and natural gas, and telecommunications that are constructed, leased, equipped, renovated or acquired as a supporting system or facility for any of the purposes set forth in this chapter; provided, that such supporting system or facility is dedicated for public use;

(10) "Revenues" means all revenues derived from and on account of a project, directly or indirectly, including license or admission fees, payments under a lease or sale contract and repayments under any loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lessee or contracting party delivered as provided in this chapter, and any revenues pledged by a municipality;

(11) "Outdoor recreational facilities" means and includes projects, facilities, improvements, and structures erected for any and all types of recreational pursuits, including, but not limited to, adventure tourism activities, camping, hiking, hunting, fishing, wildlife viewing, or any other outdoor recreational activity that adds to the recreational enrichment and economic development of the community; and

(12) "State" means the state of Tennessee and, unless otherwise indicated by the context, any agency, authority, branch, bureau, commission, corporation, department or instrumentality of the state, now or hereafter existing.



§ 11-25-105 - Filing of charter.

The authority shall file its charter with the secretary of state pursuant to title 48, chapter 51. The charter shall be placed on record in the office of the register of deeds of Johnson County. Upon such recordation of its charter, the authority shall be authorized to function in accordance with the provisions of its charter and of this chapter.



§ 11-25-106 - Board of directors.

(a) The authority shall be governed by a board of directors consisting of fifteen (15) members:

(1) The mayor of the county, or the mayor's designee;

(2) The mayor of the largest municipality within the county, or the mayor's designee;

(3) The director of the wildlife resources agency, or the director's designee;

(4) The commissioner of the department of economic and community development, or the commissioner's designee;

(5) The commissioner of environment and conservation, or the commissioner's designee;

(6) The commissioner of tourism development, or the commissioner's designee;

(7) One (1) member, appointed by the county mayor from a list of three (3) submitted by the board of directors of the county's chamber of commerce, who shall serve for a term of two (2) years;

(8) One (1) member, appointed by the county mayor, who shall be a resident of the county, and active in a locally organized conservation or outdoor recreation organization, who shall serve for a term of two (2) years;

(9) One (1) member, appointed by the governor, who shall have a background in conservation, who shall serve for a term of three (3) years;

(10) One (1) member, appointed by the governor, who shall have experience in outdoor recreation planning, marketing, or operations, who shall serve for a term of three (3) years;

(11) One (1) member, elected by majority vote of the governing body of the county, who shall serve for a term of two (2) years;

(12) One (1) member, appointed by the speaker of the senate in consultation with the member of the senate representing the majority of the county's population, who shall serve for a term of two (2) years;

(13) One (1) member, appointed by the speaker of the house of representatives in consultation with the member of the house of representatives representing the majority of the county's population, who shall serve for a term of two (2) years;

(14) One (1) member, appointed by the governor from a list of three (3) names submitted by The Nature Conservancy, who shall serve for a term of three (3) years; and

(15) One (1) member of the public at large, appointed by the governor, who shall be a resident of the county or an adjoining county and not otherwise affiliated with any of the groups identified above, who shall serve for a term of three (3) years.

(b) Any board designee or nominee shall be appointed or designated by the filing of a writing, executed by or on behalf of the designator identified in subsection (a), with the secretary-treasurer of the authority and with the secretary of state.

(c) Upon completion of its membership, the appointees shall meet and organize, elect a chair, vice chair, and secretary-treasurer, who shall each serve for a term of two (2) years, and set a regular time and place for meetings of the board. The board shall meet no less often than monthly during its first twelve (12) months of operation, and no less often than once every three (3) months thereafter. In the event of a vacancy in the chair, vice chair or secretary-treasurer position, the board shall fill the vacancy by a vote of the majority of the members appointed at the next regularly called meeting of the board.

(d) Members of the board shall serve without compensation, except reimbursement for actual traveling expenses and other necessary expenses incurred in the performance of their official duties, such expenses to be reimbursed from such funds as may be available to the authority. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(e) Each of such officers may be removed at any time by the affirmative vote of a majority of the board of the authority for any of the following reasons:

(1) Three (3) consecutive unexcused absences from meetings of the board;

(2) Refusal to carry out any obligation imposed upon the board member by this chapter, by any other law, or at the direction of the board;

(3) Knowing or willful neglect of the board member's duties; or

(4) Conviction of any felony, or any offense related to a breach of public trust.

(f) In the event of a vacancy on the board created by the death, resignation, or removal of a member, the appointing authority that selected the previous member pursuant to this section, shall fill the vacancy by appointment of an interim board member within thirty (30) days of the creation of the vacancy. If the appointing authority does not fill the vacancy within thirty (30) days, the county governing body, upon petition of the board, may by majority vote elect a person to fill the unexpired term until such time as the appointing authority has acted. The election of any such interim board member by the governing body shall not deprive the appointing authority of its powers to make an appointment of a board member upon the completion of the interim board member's term.



§ 11-25-107 - Powers of the authority -- No permit for solid waste management facility shall be issued.

(a) The authority has the following powers necessary for carrying out the purposes set forth in this chapter to:

(1) Adopt a seal;

(2) Sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Purchase, hold, sell and convey land and personal property, and execute such contracts as may be deemed necessary or convenient by the board to enable it to properly carry out the purposes for which it is organized;

(4) Conserve the natural resources of real property owned and managed by the authority, including the land, timber, and waters, and the department of conservation and environment for transfers of lands for wildlife management areas and/or natural areas;

(5) Contract for the construction of projects, and other proposed works and improvements;

(6) Contract for professional services and other assistance, including, but not limited to, legal, architectural, engineering, financial, accounting, and human resources professionals, as its board in its sole discretion deems necessary, the cost of such services comprising an obligation of the authority and paid in the same manner as any other expenses of the authority;

(7) Construct any drainage works or improvements; to construct any works or improvements for the control, retention, diversion, or utilization of water; retard runoff of water and soil erosion; construct facilities, projects, park areas, and other recreational facilities, and repair, improve and maintain any of such improvements or structures;

(8) Acquire personal property by gift or purchase;

(9) Acquire or sell authority-owned land, or any interest in land, including leasehold interests, by gift, bequest, sale, or purchase. Any sale or disposal of land must have the approval of the state building commission;

(10) Borrow money from time to time and, in evidence of any obligation incurred, issue and, pursuant to § 11-25-115, sell its revenue bonds in accordance with this chapter and the applicable provisions of title 9, chapter 21, in such form and upon such terms as its board of directors may determine, payable out of any revenues of the authority, including grants or contributions or other revenues specifically provided to the authority, for the purpose of financing the cost of any project and refund and refinance, from time to time, bonds so issued and sold, as often as may be deemed to be advantageous by the board of directors;

(11) Cooperate and contract with persons, firms, associations, partnerships and private corporations, and with watershed districts, drainage districts, counties, conservation districts, levee districts, counties, cities, quasi-municipalities, utility districts, and other similar corporations or agencies of the state of Tennessee, and with any such districts or agencies organized for similar purposes in any adjoining state, and with other local, state and federal agencies, including, but not limited to, the department of agriculture, department of environment and conservation, wildlife resources agency, Tennessee Valley authority, or any other federal agency, and to enter into cooperative contracts and agreements with any such districts, corporations or agencies;

(12) Select a residence or home office for the authority, which shall be at a place designated by the board;

(13) Receive contributions or grants from counties, cities and towns, any state or federal agency, or from any other source;

(14) Acquire water rights and distribute or sell water for irrigation or for other purposes, either within or without the boundaries of the authority;

(15) Provide recreational facilities;

(16) Lease authority-owned lands for timbering, or other purposes consistent with the purposes set forth in § 11-25-102(b);

(17) Contract for all materials, supplies, equipment, personnel, and services necessary for the proper administration of the authority;

(18) Publish and maintain a web site for any purpose set forth in this chapter;

(19) Expend funds for any purpose set forth in this chapter;

(20) Take such steps as deemed necessary by its board of directors for the promotion and protection of the environment within the boundaries of the authority, and enter into agreements with private nonprofit corporations, the department of environment and conservation, the division of forestry, the wildlife resources agency, or any other federal, state or local agency for that purpose;

(21) Take such steps as deemed necessary for fire prevention, and for this purpose to enter into cooperative agreements with the division of forestry, or any other federal, state or local agency and volunteer fire departments;

(22) Contract for the operation of concessions on or in any of the properties owned, managed, or leased by the authority;

(23) Advertise within and without the state any of the recreational facilities, opportunities, or events, of the authority;

(24) Enter into agreements for payments in lieu of any tax assessment by any city or county;

(25) Make all needful rules, regulations and bylaws for the management and conduct of the affairs of the authority and of the board; and

(26) Establish, charge and collect user fees, which will be used solely to support the operation and maintenance of the authority.

(b) None of the powers enumerated in subsection (a) shall be exhausted by use but shall be continuous and perpetual throughout the life of the authority.

(c) No permit for any solid waste management facility shall be issued by the commissioner of environment and conservation for any site located on property owned or managed by the authority.



§ 11-25-108 - Additional powers and duties -- Authority defined as an adventure tourism business.

(a) In addition to other powers and duties specified in this chapter, the authority shall:

(1) Establish bylaws and make all rules and regulations not inconsistent with this chapter, deemed expedient for the management of the affairs of the authority;

(2) Set the amount of all fees required by this chapter;

(3) Receive, administer and account for all moneys derived under this chapter, which shall be used to defray expenses incurred in the administration of this chapter;

(4) Keep a public record of its proceedings;

(5) Seek relief at law or equity to restrain or enjoin any act or practice in violation of this chapter or of any rule promulgated to effectuate the purposes of this chapter, or to obtain compensation for the breach of any duty owed the authority, provided that jurisdiction and venue are conferred upon the chancery court of the county to hear and determine such a suit, and that no bond shall be required for the prosecution of the suit or for the issuance of an injunction; and

(6) Have other powers and duties that are necessary to effectuate this chapter.

(b) For purposes of § 11-11-205 only, the authority shall be defined as an adventure tourism business.



§ 11-25-109 - Meetings -- Records -- Business plans -- Governmental immunity.

(a) All meetings of the authority's board, including the organization's meeting provided for in § 11-25-106(c), shall be open to the public, pursuant to § 8-44-102. Notice and an agenda for such meetings shall be mailed to each board member and published on the authority's web site at least five (5) days prior to the date of the meeting. Special meetings may be held at any time upon waiver of notice of a meeting by all board members, or may be called by the chair or any two (2) board members at any time, upon three (3) days' notice to all board members and published on the authority's web site.

(b) A majority of the board members constitutes a quorum for the transaction of business. A majority vote of the board members in attendance at any meeting of the board is sufficient to authorize any act taken pursuant to the powers set forth in this chapter.

(c) The board may conduct special or regular meetings by conference call or video conference, provided the electronic nature of the meeting is included in the meeting notice, and opportunity for public participation is provided.

(d) All official records of the authority shall be prima facie evidence of all matters required to be kept in the records.

(e) Except as otherwise provided by this section, business plans, specifically including, but not limited to, financial statements, pricing, and market strategies, submitted by individuals or entities who have contracted with, or seeking to contract with, the authority to provide services pursuant to the powers set forth in this chapter, shall be treated as confidential and may not be disclosed except by order of a court of competent jurisdiction or by permission of the individual or entity.

(f) (1) Members of the authority are officers of the state in carrying out the duties imposed by this chapter, and as such have the full measure of governmental immunity provided by law.

(2) (A) For the purposes of this subsection (f), "members" means directors, officers, employees of the authority, and persons designated by the authority as participants in volunteer programs authorized by the authority.

(B) Such volunteers shall not be eligible for workers' compensation or other benefits from the state, nor shall such staff be members of the Tennessee consolidated retirement system.



§ 11-25-110 - Initial meeting.

At the initial meeting of the board, the board and The Nature Conservancy shall undertake to develop and publish a written management plan for the authority, which shall be publicly available. The board has the power to employ engineers, surveyors, conservation experts, outdoor recreation experts, management experts, and other professionals necessary for such study, and to have prepared surveys, maps, profiles, plans and descriptions, and such other data as may be necessary. The plan shall consider whether, and to what extent, lands of the authority should be owned and managed as natural areas and/or wildlife management areas by the department of environment and conservation and the wildlife management authority, respectively. The authority may, in consultation with The Nature Conservancy, thereafter biennially review, revise, and republish its management plan.



§ 11-25-111 - Contribution of funding, facilities, and equipment -- Financing.

(a) The governing body of the county, or the governing body of any city or town, adjacent to or in the proximity of any real property owned by the authority, has the right to contribute, out of the general fund or any special fund of such county or city, such amount as such legislative body sees fit, to be used in the preliminary expenses of the authority, or in the maintenance of the authority, or for capital improvements or projects of the authority.

(b) For the purpose of aiding and cooperating with the authority, the governing body may assign or loan any of its employees, and may provide necessary office space, equipment, and other facilities, for the use of the authority, as the governing body may approve.

(c) In addition to the methods of financing authorized in this chapter, administrative costs of the authority as well as the cost of any general plan, improvement, project, program, or work benefiting the authority or in support of the purposes for which the authority is organized, generally may be financed by any fee, special assessment, or general fund tax revenue appropriated by a public or private act of the general assembly.



§ 11-25-112 - No power of eminent domain.

The authority shall not have the power of eminent domain.



§ 11-25-113 - Annual audit and reports.

(a) The board shall cause an annual audit to be made of the books and records of the authority. The comptroller of the treasury, through the department of audit, shall be responsible for determining that such audits are made in accordance with generally accepted governmental auditing standards and that such audits meet the minimum standards prescribed by the comptroller of the treasury.

(b) These audits shall be made by certified public accountants. In the event the board shall fail or refuse to have the audit made, then the comptroller of the treasury may appoint a certified public accountant, or direct the department of audit to make the audit, the cost of such audit to be paid by the authority.

(c) The authority shall prepare an annual report of its business affairs and transactions, a copy of which shall be available for public inspection, and filed by January 31 of each year with the comptroller of the treasury, the office of governor, and the speakers of the house of representatives and the senate.



§ 11-25-114 - Public instrumentality -- Public nonprofit corporation.

(a) The authority is hereby declared to be performing a public function and to be a public instrumentality. The acquisition, operating and financing of any project by the authority is declared to be for a public and governmental purpose and a matter of public necessity. Accordingly, the authority and all properties at any time owned by it and the income from the properties and all bonds issued by the authority and the income from the bonds shall be exempt from all state, county and municipal taxation. For purposes of the Tennessee Securities Act of 1980, compiled in title 48, chapter 2, part 1, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state.

(b) The authority shall be a public nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any person.



§ 11-25-115 - Bonds.

(a) The authority shall have power and is authorized to issue its bonds in accordance with this chapter and in accordance with the Local Government Public Obligations Law, compiled in title 9, chapter 21, and for such purposes the bonds shall be treated as revenue obligations of the authority under this chapter, in order to finance:

(1) The costs of any project;

(2) The payment of the costs of issuance of such bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses;

(3) Reimbursement of the authority for moneys previously spent by the authority for any of the foregoing purposes; and

(4) The establishment of reasonable reserves for the payment of debt service on such bonds, for repair and replacement of any project, or for such other purposes as the board shall deem necessary and proper in connection with the issuance of any bonds and operation of any project for the benefit of which the financing is being undertaken.

(b) (1) The authority shall have the power and is hereby authorized to issue its bonds to refund and refinance outstanding bonds of the authority heretofore or hereafter issued or lawfully assumed by the authority; provided, that in accordance with title 9, chapter 21, the authority shall request a report on any proposed refunding from the office of the comptroller. The proceeds of the sale of the bonds may be applied to:

(A) The payment of the principal amount of the bonds being refunded and refinanced;

(B) The payment of the redemption or tender premium thereon, if any;

(C) The payment of unpaid interest on the bonds being refunded, including interest in arrears, for the payment of which sufficient funds are not available, to the date of delivery or exchange of the refunding bonds;

(D) The payment of fees or other charges incident to the termination of any interest rate hedging agreements, liquidity or credit facilities, or other agreements related to the bonds being refunded and refinanced;

(E) The payment of interest on the bonds being refunded and refinanced from the date of delivery of the refunding bonds to maturity or to, and including, the first or any subsequent available redemption date or dates on which the bonds being refunded may be called for redemption;

(F) The payment of the costs of issuance of the refunding bonds, including underwriter's discount, financial advisory fee, preparation of the definitive bonds, preparation of all public offering and marketing materials, advertising, credit enhancement, and legal, accounting, fiscal and other similar expenses, and the costs of refunding the outstanding bonds, including the costs of establishing an escrow for the retirement of the outstanding bonds, trustee and escrow agent fees in connection with any escrow, and accounting, legal and other professional fees in connection therewith; and

(G) The establishment of reserves for the purposes set forth in subdivision (a)(4).

(2) Refunding bonds may be issued to refinance and refund more than one (1) issue of outstanding bonds, notwithstanding that such outstanding bonds may have been issued at different times. The principal proceeds from the sale of refunding bonds may be applied either to the immediate payment and retirement of the bonds being refunded or, to the extent not required for the immediate payment of the bonds being refunded, to the deposit in escrow with a bank or trust company to provide for the payment and retirement at a later date of the bonds being refunded.

(c) No bonds shall be issued hereunder unless authorized to be issued or assumed by resolution of the board of directors of the authority. Bonds authorized to be issued hereunder may be issued in one (1) or more series, may bear such date or dates, mature at such time or times, not exceeding forty (40) years from their respective dates, bear interest at such rate or rates, payable at such time or times, be in such denominations, be in such form, either coupon or registered, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution or resolutions may provide. Bonds may be issued for money or property at competitive or negotiated sale for such price or prices as the board of directors, or its designee, shall determine. The authority may enter into such agreements in connection with the issuance of any bonds as its board of directors may approve, including without limitation, credit agreements and bond purchase agreements.

(d) Bonds may be repurchased by the authority out of any available funds at such price as the board of directors shall determine, and all bonds so repurchased shall be cancelled or held as an investment of the authority as the board of directors may determine.

(e) (1) All bonds issued by the authority shall be payable solely out of the revenues of the authority, including tax revenues, as may be designated by the board of directors of the authority.

(2) The principal of and interest on any bonds issued by the authority shall be secured, as may be designated by the board of directors of the authority, by a pledge of the tax revenues allocable to the authority, by a pledge of the authority's rights under agreements, leases and other contracts, or by a mortgage or deed of trust covering all or any part of the projects from which the revenues so pledged may be derived. The proceedings under which the bonds are authorized to be issued and any such pledge agreement or mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered by the bonds, the fixing and collection of rents for any portions of projects leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement, or mortgage or deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, or mortgage or deed of trust were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage or deed of trust, or any one (1) or more of such remedies.

(f) Bonds and notes of the authority shall be executed in the name of the authority by such officers of the authority and in such manner as the board of directors may direct. If so provided in the proceedings authorizing the bonds, the facsimile signature of any of the officers executing such bonds may appear on the bonds in lieu of the manual signature of such officer.

(g) Any bonds and notes of the authority may be sold at public or private sale to the extent authorized for local governments, for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions that its board of directors may deem necessary or advantageous in connection with the issuance of the bonds.



§ 11-25-116 - Execution in the name of the corporation.

All leases, contracts, deeds of conveyance, or instruments in writing executed by the authority, shall be executed in the name of the authority by the chair of the authority, or by such other officer as the board of directors of the authority, by resolution, may direct.



§ 11-25-117 - Net earnings.

As a public body, no part of the net earnings of the authority remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board of directors of the authority shall determine that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the authority, then any net earnings of the authority thereafter accruing shall be paid to the municipality or municipalities with respect to which the authority was organized; provided, that nothing contained in this section shall prevent the board of directors from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 11-25-118 - Dissolution of the corporation.

Whenever the board of directors of the authority, by resolution, determines that there has been substantial compliance with the purposes for which the authority was formed, and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, then the members of the board of directors shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Upon the filing of such certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the state, in the manner approved by the board and the state, and possession of such funds and properties shall forthwith be delivered to the state. Upon dissolution of the authority, any of its assets shall be distributed as shall be directed by the board and the state, but in no event shall such costs be distributed to any person other than a governmental entity.



§ 11-25-119 - Construction of chapter.

This chapter shall not be construed as a restriction or limitation upon any powers that an authority, as a public corporation, might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security for the bonds, except as provided in this chapter, any other law to the contrary notwithstanding; provided, that nothing in this chapter shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power over same.









Title 12 - Public Property, Printing And Contracts

Chapter 1 - Acquisition of Property

Part 1 - General Provisions

§ 12-1-101 - Acceptance of gifts.

(a) The governor is authorized to accept, on behalf of the state, gifts of real estate or personal property upon such terms and conditions and for such uses and purposes as may be agreed upon by the grantor or donor thereof and the governor.

(b) Notwithstanding subsection (a), the commissioner or appointing authority of any executive branch department or agency of state government is authorized to accept, on behalf of their department or agency, gifts of personal property with a value not exceeding five thousand dollars ($5,000). Any gift with a value exceeding five thousand dollars ($5,000) must be accepted by the governor pursuant to subsection (a).

(c) Any gift accepted pursuant to subsection (a) or (b) must be reported to the commissioner of finance and administration and to the director of the fiscal review committee within thirty (30) days of acceptance. The commissioner shall maintain a registry of such gifts that is available for public inspection.

(d) Nothing in this section shall be construed to limit, diminish, supersede or otherwise alter specific authority of commissioners or appointing authorities to accept and receive gifts or donations that is otherwise granted elsewhere in this code.



§ 12-1-102 - Authority for purchase of federal surplus property.

Notwithstanding the provisions of any statute, public or private, providing the details of purchases on behalf of the state, or any political subdivision thereof, the state, or any political subdivision thereof, may purchase any surplus property offered for sale by the United States government from such government in such manner and on such terms as may be agreed upon between the seller and the buyer, including the right to execute deferred payment obligations and to make such purchases without taking bids or making advertisements therefor; provided, that all such purchases should be made by the agency of the state or political subdivision charged by existing or future law, with the authority to make purchases generally for the buyer.



§ 12-1-103 - Commission to purchase federal property.

There is appointed a commission to be composed of the governor, state treasurer and attorney general and reporter, which commission is clothed with authority to purchase from the federal government such property as the federal government may offer for sale and which may be used advantageously, in the discretion of the commission, by any department or agency of the state.



§ 12-1-104 - Federal improvements on state land.

This commission may contract for and purchase any improvements or installations which may be located on lands belonging to the state and which have been placed on such lands by the federal government, or by any agency thereof, with authority reserved in the federal government to remove such improvements or installations, if it so elects. The terms and conditions of any such purchase shall be agreed upon by this commission and the proper representatives of the federal government.



§ 12-1-105 - Payment for federal property.

Payment for any purchases made under §§ 12-1-103 and 12-1-104 shall be made out of any money in the state treasury not otherwise appropriated, and notwithstanding any contrary provision in any other statute.



§ 12-1-106 - Land acquired by commissioner -- Payment.

The commissioner of any department of the state, with the approval of the commissioner of finance and administration, is authorized to acquire land on behalf of the state either by purchase or condemnation for use for public purposes. The land shall be paid for out of any available funds in the state treasury not otherwise appropriated.



§ 12-1-107 - Application for purchase of land.

In the event it becomes necessary to so acquire any land under authority of §§ 12-1-106 -- 12-1-108, the commissioner of the department seeking to have the same acquired shall make a request in writing to the governor, giving in detail the location of the land sought to be acquired, its probable cost, the necessity for the acquisition and all other information the commissioner deems material, and if the governor approves the request for acquisition, the commissioner shall then be authorized to acquire the land.



§ 12-1-108 - Condemnation request.

In the event it becomes necessary to condemn the land, the commissioner and the governor shall request the attorney general and reporter in writing to file the proper condemnation proceedings, which shall be under the general laws relating to the acquisition of land for public purposes by condemnation, authority being granted for that purpose.



§ 12-1-109 - Land for institutional water or sewage system.

The state of Tennessee, acting through the department or agency having the power of supervision over any penal, charitable, reformatory, or educational institution belonging to the state, with the approval of the governor, shall have the right to acquire by purchase, donation, or condemnation on behalf of the state, all necessary land with interests therein, including necessary flowage rights, rights of riparian owners on any stream within the state, and easements for pipelines for the purpose of the installation of a system of waterworks or sewage disposal, for the use of such institution. The state shall make compensation in such case to the owner of such land or rights out of any funds belonging to the state, not otherwise appropriated.



§ 12-1-110 - Joint purchase of art.

(a) Any state agency authorized to purchase a work of art is authorized to enter into contracts with a private or public foundation to jointly purchase a work of art as defined in § 47-25-1002. Such contracts shall be entered into in accordance with state purchasing statutes and regulations.

(b) Such contracts, to be mutually agreed upon, shall provide that neither party may dispose of its partial ownership without the consent of the other, and shall set forth in detail the proportion of ownership of each party, the alternation of custody of the work of art, provision for conservation treatment, if needed, provision for transport between the parties, and the conditions of display and care to be observed while the work of art is in the control of each party.

(c) No such contract shall be binding on the state agency until it is reviewed and approved by the office of the attorney general and reporter as to its legality for new purchases.

(d) Nothing in this section shall be construed to apply to property already owned by the state, nor shall it impair the obligation of state agencies to dispose of their ownership or part ownership in property in accordance with applicable state statutes and regulations governing disposal of state property.






Part 2 - Government Taking of Private Property

§ 12-1-201 - Purpose of part.

The purpose of this part is to provide a mechanism for education of, and consideration by, state agencies and the public regarding what government actions may result in an unconstitutional taking of private property, in order to avoid an unnecessary burden on the public treasury and unwarranted interference with private property rights. It is not the purpose of this part either to enlarge or to reduce the scope of private property protections afforded by the constitution of the United States or Tennessee.



§ 12-1-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Government action" does not include:

(A) The formal exercise of the power of eminent domain;

(B) The forfeiture or seizure of private property by law enforcement agencies as evidence of a crime or for violations of law;

(C) Orders issued by a state agency or court of law that result from a violation of law and that are authorized by statute; or

(D) The discontinuation of government programs;

(2) "Private property" means real property, or improvements to real property, not owned by the federal government or a state agency; and

(3) "Unconstitutional taking" or "taking" means the taking of private property by government action such that compensation to the owner of that property is required by either:

(A) The fifth or fourteenth amendment to the Constitution of the United States; or

(B) The Constitution of Tennessee, Art. 1, § 21.



§ 12-1-203 - Guidelines for avoiding unconstitutional takings.

The attorney general and reporter shall develop and submit to the secretary of state for publication in the Tennessee administrative register guidelines to assist in the identification and evaluation of government actions that may result in unconstitutional taking. The attorney general and reporter shall base the guidelines on current law as articulated by the United States supreme court and the supreme court of Tennessee, and shall update the guidelines at least on an annual basis to take account of changes in the law. Nothing in the guidelines shall be construed either to enlarge or to reduce the scope of private property protection afforded by the constitution of the United States or Tennessee. Furthermore, in reviewing rules in the process of promulgation, the attorney general and reporter shall not approve rules that would effect an unconstitutional taking.



§ 12-1-204 - Effect of taking on property valuation.

If a court determines that a government action has resulted in an unconstitutional taking in Tennessee, the effect on the valuation of such property shall be taken into account in determining the value of the property for property tax purposes under title 67, chapter 5, part 6.



§ 12-1-205 - Attorneys' fees.

An owner of private property who successfully establishes that a government action is an unconstitutional taking of such owner's private property requiring payment or just compensation shall be entitled to recover the same attorneys' fees, costs and expenses as are allowable in actions brought pursuant to § 29-16-123(b). Such recovery shall be in accordance with the procedures provided in such section.



§ 12-1-206 - Limitation of action.

An owner of private property shall commence any proceedings claiming a government action is an unconstitutional taking within the same limitation of actions period as provided in § 29-16-124 for actions commenced pursuant to § 29-16-123.









Chapter 2 - Administration and Disposition of State Property

Part 1 - General Provisions

§ 12-2-101 - Development of natural resources.

The governor is empowered to develop the natural resources of any and all property owned by the state. In order to carry out the provision of this section, the governor may use any of the resources, facilities, and activities of any department of the state. The governor may enter into contracts for the state with any person to do the necessary work that may be required, and if necessary, may lease any of the property at a reasonable rental or royalty in order that any of the mineral and oil resources may be properly developed.



§ 12-2-102 - Inventory maintained by governor.

The governor is authorized and directed to maintain a complete inventory of all state-owned property, together with necessary surveys, maps, photographs and appraisals, and one (1) copy thereof shall be filed in the office of the secretary of state, one (1) with the commissioner of general services, one (1) with the governor, and additional copies with such other public officials as the governor may designate so that the same may be made a part of the permanent records of the state. This inventory shall be added to from time to time as additional property is acquired by the state or by any agency thereof.



§ 12-2-103 - Inventory by commissioner of general services.

The commissioner of general services shall make and maintain a complete inventory in permanent form of all state-owned real property, together with necessary surveys, maps, photographs and appraisals, and when such inventory has been completed, a copy of the same shall be filed in the office of the governor, state treasurer, secretary of state, and such other public officials and departments as the governor may designate. The original copy of the inventory shall remain in the office of the commissioner of general services for safekeeping and be preserved by the commissioner as other public records. Partial copies shall be filed with each department of the state, covering property occupied or used by such department.



§ 12-2-104 - Conveyances and documents transmitted to commissioner of general services.

It is the duty of each state official who acquires real property by deed, lease or otherwise for the state of Tennessee, upon delivery of the instrument by which the property is conveyed, immediately to transmit the same to the commissioner of general services in order to ensure compliance with § 12-2-105. Each state official, having in such state official's custody any deeds, leases, abstracts of title, or certificates of title, is hereby directed to transmit the same to the commissioner.



§ 12-2-105 - Assembly and recording of conveyances.

(a) It is the duty of the commissioner of general services to collect all deeds to state-owned real property, and record each of the deeds in the county or counties in which the property is located. Thereafter, the commissioner shall transmit to the secretary of state the deeds, and they shall be recorded word for word and indexed in a well-bound book similar in design to the books used by the various county registers. In the event the commissioner is unable to locate any deed to state-owned property, the commissioner shall obtain a certified or photostatic copy of the same, if possible, and file it in such commissioner's office in conformity with this section.

(b) The above procedure shall be followed in connection with any property which the state as lessee has under lease.



§ 12-2-106 - Payment of registers' fees.

All county registers of this state are required to extend credit to the commissioner of general services for the recordation of various instruments, including deeds and leases, and, after the instruments have been recorded, the county register will submit such county register's bill for services to the commissioner in order to obtain payment of the same.



§ 12-2-107 - Copies of deeds certified by secretary of state.

The secretary of state is authorized to issue certified copies of deeds to state-owned property which have been recorded in the secretary of state's office, and the same are declared to be admissible as evidence in any court of this state.



§ 12-2-108 - Permanent records of commissioner of general services -- Deeds -- Records of leases.

(a) Upon recordation of the deeds by the secretary of state, the secretary of state shall promptly return the same to the commissioner of general services for safekeeping in the commissioner's office as public records, together with abstracts of title, and certificates of title, covering the property.

(b) It is the further duty of the commissioner to keep a permanent record in the commissioner's office of deeds which have come into the commissioner's possession, showing where the property is located, its size, its cost, when acquired, and such other information as the commissioner deems necessary.

(c) Upon recordation of leases by the secretary of state, the secretary of state shall promptly return the same to the commissioner for safekeeping in the commissioner's office. Such leases may be disposed of pursuant to guidelines established by the public records commission; however, such leases must be maintained for a period of no less than seven (7) years from the termination date of the lease. Leases which have been in existence for more than twenty (20) years on June 25, 1991, may be disposed of pursuant to such guidelines established by the public records commission. Prior to disposal of all other leases, the leases shall be microfilmed, and the microfilm shall be preserved pursuant to § 10-7-303(e).



§ 12-2-109 - Withdrawal of papers from commissioner's office.

The commissioner of general services shall not permit any deeds, leases, abstracts of title, certificates of title or other instruments on file in the commissioner's office to be withdrawn or taken therefrom except in instances where it may be necessary to use them in connection with pending or threatened litigation affecting any of the lands, and then the attorney general and reporter may withdraw the papers temporarily from the office of the commissioner of general services for use in connection with such pending or threatened litigation, leaving a descriptive receipt therefor.



§ 12-2-110 - Provisions in pari materia.

Sections 12-2-103 -- 12-2-111 shall be read in pari materia with § 12-2-102, except insofar as those sections are expressly in conflict therewith, and, in the event of such conflict, §§ 12-2-103 -- 12-2-111 shall prevail.



§ 12-2-111 - Engineer and assistants to commissioner.

The commissioner of general services, on approval of the governor, is empowered to employ a qualified engineer and such other assistants as may be necessary to enable the commissioner to fully perform the duties and to execute the powers conferred by §§ 12-2-103 -- 12-2-110.



§ 12-2-112 - Disposal of surplus interests in real property and energy resources.

(a) The commissioner of general services, with the approval of the governor and attorney general and reporter, may sell, lease or otherwise convey any interest in surplus state real property according to the following provisions:

(1) Real property shall not be sold in fee, and any interest or rights in minerals, coal, natural gas, oil, timber and any other energy related resources shall not be conveyed if there is any feasible use for the property by any state agency, as determined by the governor, the attorney general and reporter and the commissioner of general services. Should the state agency have an approved use for the property, the commissioner is authorized to transfer jurisdiction to the appropriate agency at no cost;

(2) As to sales in fee, and to any conveyance of any interest or rights in minerals, coal, natural gas, oil, timber and any other energy-related resources, such property shall be appraised by at least two (2) independent, qualified appraisers, wholly disconnected from state government or any other legal governmental entity except as may otherwise be determined by the state building commission;

(3) As to sales in fee, and to any conveyance of any interest or rights in minerals, coal, natural gas, oil, timber and any other energy-related resources, such surplus property having an average appraised value exceeding twenty-five thousand dollars ($25,000) shall be advertised not less than one (1) time in a newspaper which is local with respect to the property to be sold and once in a newspaper in either Nashville, Memphis, Chattanooga or Knoxville, whichever is nearest by air; provided, that if one (1) of these four (4) cities is the situs of the property to be sold, advertisement shall be made twice within a two-week period. Any interest or rights in minerals, coal, natural gas, oil, timber and any other energy-related resources shall be sold by the sealed bid method with the condition that the state shall have the right to refuse any and all bids. Fee interests in real property shall be sold by the sealed bid method or by public auction in accordance with policies established by the state building commission, with the condition that the state shall have the rights to refuse any and all bids. As used in this subdivision (a)(3), "public auction" may include, without limitation, Internet auctions and in-person auctions so long as such auctions are open for participation by the public at large. Upon the approval of the governor, the attorney general and reporter, and the commissioner, the successful bidder will be notified of the intent to award within a period of forty-five (45) days commencing from the date of bid openings;

(4) All interests in real property other than the fee interest, including, but not limited to, leases, easements and rights-of-way, shall be disposed of in accordance with policies established by the state building commission, including advertisement and appraisal where deemed appropriate by the state building commission; provided, however, that, if the property was acquired by or for the use of the department of transportation for right-of-way, then the department of transportation may convey the interests in the property by negotiated sale or disposal to any legal governmental body for a public use purpose, subject to reversion to the department of transportation for failure to continue public ownership and use, or to the former owner or an adjoining owner for fair market value, in accordance with procedures established in subdivision (a)(8). If approved by the department of transportation, and the federal highway administration where required by federal law, a functional replacement of real property may be considered to continue public ownership and use, and shall not be subject to reversion to the department of transportation, if the replacement property is at least equal in fair market value to the property being replaced. For the purposes of this subdivision (a)(4), a functional replacement of real property means real property that serves the same function as the real property conveyed by the state by providing equivalent utility, as determined by the department of transportation, and the federal highway administration where required by federal law. The fair market value of the replacement property shall be determined in accordance with the procedures for determining the fair market value of the surplus property established in subdivision (a)(8). This subdivision (a)(4) shall not apply to the disposal or conveyance in any manner of any interest or rights in minerals, coal, natural gas, oil, timber and any other energy related resources; provided, that the commission shall have authority to promulgate rules and regulations over the disposal or conveyances pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(5) Subdivisions (a)(2) and (3) may be waived to permit the negotiated sale of any such property to any legal governmental body for a public use purpose, and, further, to permit any other negotiated sale or disposal without advertisement or appraisal as the state building commission may deem in the best interest of the state. Subdivisions (a)(2) and (3) may also be waived to permit the commissioner, with the approval of the attorney general and reporter and the governor, to grant such easements and rights-of-way as are deemed necessary to provide services for the benefit of the state agency, department or institution or of the general public;

(6) The final conveyance of any property shall be effective to vest in the purchaser thereof such title as the state shall have in the premises; the state shall not be liable upon any covenant of warranty or seisin irrespective of whether or not the same is contained in such conveyance;

(7) The funds so collected from the sale and conveyance of such property not otherwise specified shall be paid into the general fund of the state; provided, that all expenses incurred during such sale shall be paid from the proceeds and the balance of such proceeds shall be deposited into the general fund, except where otherwise provided by law. In instances in which other law specifies that the proceeds be deposited into a fund other than the general fund or into a special account in the general fund, the expenses of such sale or conveyance shall be paid from such other fund or special account. The funds so collected from the sale and conveyance of any property which has been deemed surplus right-of-way held for the use or benefit of the department of transportation shall be paid into the highway fund, and all expenses incurred during such sale shall be paid from the highway fund;

(8) (A) If the property was acquired by or for the use of the department of transportation for right-of-way, if its fair market value does not exceed seventy-five thousand dollars ($75,000) or such amounts in excess of seventy-five thousand dollars ($75,000) as may be approved by the state building commission, and if any adjoining property owner or the former owner of that property wishes to purchase the property, or if a legal governmental body wishes to acquire the property for a public use purpose, then this section shall not apply. Instead, the commissioner of transportation is authorized to declare the property surplus if the commissioner determines that the purpose of its acquisition has been completed and that the property is no longer needed by the department of transportation or another state agency, and may sell it to any adjoining property owner or the former owner of that property, for an amount representing not less than the fair market value, together with costs; provided, however, that the department of transportation may convey the property or any interest in the property by negotiated sale or disposal to any legal governmental body for a public use purpose, subject to reversion to the department of transportation for failure to continue public ownership and use. If approved by the department of transportation, and the federal highway administration where required by federal law, the department of transportation may accept real property in exchange for the surplus real property conveyed if the replacement property is at least equal in fair market value to the surplus property being replaced. The fair market value of the replacement property shall be determined in accordance with the procedures for determining the fair market value of the surplus property established in this subdivision (a)(8). The commissioner of general services shall concur in the fair market value amount or in the negotiated sale or disposal of the property to a legal governmental body for a public use purpose. If in the judgment of the department of transportation a survey of the property is required, the prospective purchaser shall pay the department of transportation in advance for the cost of the survey;

(B) The former property owner's right shall terminate ten (10) years after the date of acquisition by the department of transportation by conveyance or date of taking in condemnation of the subject property by the department. The former property owner's right shall not transfer to the owner's heirs. The former property owner shall have first right of refusal to purchase the right-of-way; provided, however, that the department may convey the property or any interest in the property to a legal governmental body for a public use purpose, subject to reversion to the department of transportation for failure to continue public ownership and use, without offering the former owner a first right of refusal to purchase the property. If the former property owner relinquishes the owner's right or the right has expired, the property may be conveyed to an adjoining property owner. If more than one (1) adjoining property owner is interested in purchasing the right-of-way, the interested adjoining property owners shall submit sealed bids to the department of transportation, with the minimum bid price being the fair market value determined by appraisal, and the property may be conveyed to the adjoining property owner offering the highest responsive bid. The successful bidder shall reimburse any unsuccessful prospective purchaser for survey and appraisal costs incurred in accordance with the requirements of this subdivision (a)(8);

(C) For the purposes of this subdivision (a)(8), the fair market value of surplus right-of-way property shall be determined in accordance with the following procedures:

(i) The department of transportation shall make a preliminary planning estimate of the fair market value of the property in accordance with procedures that the department may establish;

(ii) If the department of transportation's preliminary planning estimate of the fair market value of the property is ten thousand dollars ($10,000) or less, the property shall be appraised by an appraiser on staff with the department of transportation at no cost to the prospective purchaser;

(iii) If the department of transportation's preliminary planning estimate or subsequent staff appraisal of the fair market value of the property is greater than ten thousand dollars ($10,000), the property shall be appraised by an independent appraiser whose services shall be procured by the department of transportation in accordance with state law. The independent appraiser must be licensed and certified by the Tennessee real estate appraiser commission and shall be selected from a list of prequalified appraisers approved by the department of transportation. The prospective purchaser shall pay the department of transportation in advance for the cost of the independent appraisal;

(iv) The initial appraisal shall be subject to review and approval by the department of transportation in accordance with procedures that the department of transportation may establish. The appraisal review shall be conducted, at the department of transportation's expense, by a review appraiser who is licensed and certified by the Tennessee real estate appraiser commission and who is either employed by or under contract with the department of transportation. The review appraiser shall either approve the initial appraisal or reject the initial appraisal and reappraise the property to determine the fair market value of the property, subject to the approval of the director of the right-of-way division of the department of transportation or the director's designee. If approved by the director or the director's designee, the review appraiser's determination shall be presented to a prospective purchaser as the fair market value of the property;

(v) If a prospective purchaser does not accept the appraised fair market value of the property as determined by the review appraiser, the prospective purchaser may request a final review and reconsideration by the commissioner of transportation or the commissioner's designee. The commissioner or the commissioner's designee shall obtain a final review of the appraisal by a review appraiser who is licensed and certified by the Tennessee real estate appraiser commission and who is either employed by or under contract with the department of transportation; provided, however, that the final review appraiser shall not be the same person who previously reviewed the initial appraisal. The prospective purchaser shall be given the opportunity to present information concerning the value of the property for the consideration of the final review appraiser. The final review appraiser shall consider all relevant information, including any appraisal previously performed by or for the department of transportation, and shall have the authority to reappraise or make adjustments in the appraised fair market value, in accordance with generally accepted professional standards and guidelines. The final review appraiser's determination of the fair market value of the property shall be subject to the approval of the commissioner or the commissioner's designee; and

(vi) The department's final determination of the fair market value of the property is subject to the concurrence of the commissioner of general services;

(9) If property acquired by the department of transportation for a right-of-way through the exercise of eminent domain or otherwise is determined by the commissioner of transportation to be no longer needed by the department of transportation, and the excess property is not transferred to another state agency or conveyed to some other legal governmental body as provided in this section, and the excess property is not disposed of in accordance with subdivision (a)(8), the excess property shall be disposed of by the department of general services in accordance with the following procedures:

(A) The excess property shall be sold to any adjoining property owner or the former owner of that property at fair market value. All funds collected from the sale of the property shall be paid into the highway fund, as provided in subdivision (a)(7);

(B) The costs associated with the conveyance of the land, including, but not limited to, the cost of appraising and surveying the property, shall be reimbursed to the state by the purchaser of the property;

(C) Any conveyance of the property made pursuant to this subsection (a) shall be subject to approval in advance by the state building commission;

(D) If no adjoining property owner or the former owner of that property is able and willing to purchase the excess property at fair market value, then the excess property may be disposed of in accordance with existing statutes;

(E) For the purposes of this subsection (a), the fair market value of the excess property shall initially be determined by the state through procedures established by the state building commission. If such initial determination of fair market value is deemed unacceptable by the intended purchaser, the fair market value of the excess property shall then be determined by averaging the state's initial determination of fair market value with two (2) additional fair market value appraisals of the excess property. The two (2) additional appraisals shall be performed by two (2) nonassociated appraisers from the locality in which the property is located. The two (2) appraisers shall be mutually agreed upon by the parties to the conveyance; none of the appraisers involved shall have any personal or financial interest in the conveyance;

(F) The former property owner's right shall terminate ten (10) years after the date of acquisition by the department of transportation by conveyance or date of taking in condemnation of the subject property by the department. The former property owner's right shall not transfer to such owner's heirs. The former property owner shall have the first right of refusal to purchase the right-of-way. If the former property owner relinquishes such owner's right, the adjoining property owners interested in purchasing the right-of-way shall submit sealed bids with the minimum bid price being the fair market value determined by appraisal;

(G) If approved by the department of transportation, and the federal highway administration where required by federal law, the department of general services may accept real property in exchange for the excess real property conveyed if the replacement property is at least equal in fair market value to the excess property being replaced. The fair market value of the replacement property shall be determined in accordance with the procedures for determining the fair market value of the excess property established in this subdivision (a)(9);

(10) Notwithstanding any provision to the contrary, any funds collected from the lease of surplus state real property for communications relay apparatus or antennae sites that would otherwise be paid into the general fund of the state pursuant to subdivision (a)(7) shall be specifically earmarked for maintenance of state park facilities, including furniture, fixtures and equipment. Any such funds that are unencumbered or unexpended at the end of any fiscal year shall not revert to the state general fund, but shall be carried forward until expended for the purposes stated in this section;

(11) (A) Notwithstanding subdivision (a)(9) or any other law to the contrary, when and if the state transfers to the local government in which any tract or combination of tracts of property which are contiguous to one another and exceed twenty (20) acres in size and which were acquired by the department of transportation as part of an uncompleted and cancelled interstate and defense highway right-of-way in a county with a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, is located, the transfer shall be subject to final approval by the state building commission and shall only be used for redevelopment pursuant to subdivision (a)(11)(B).

(B) Any property transferred pursuant to subdivision (a)(11)(A) shall be subject to the following restrictions:

(i) Development by the local government of a flowering-tree landscaped parkway-type roadway in accordance with title 54, chapter 17, part 1;

(ii) Development of the remaining property, with priority given to subdivision (a)(11)(B)(ii)(a), for:

(a) Housing; provided, that some of the land is used for development of affordable housing with the needs of the community for affordable housing properly addressed in that use;

(b) School land;

(c) Park land;

(d) Public spaces; and

(e) Associated mixed-use neighborhood uses; and

(iii) The roadway involved herein from the end of Sam Cooper Boulevard to East Parkway and all the land involved herein shall conform to the limitations regulating scenic highways as in § 54-17-109, except for § 54-17-109(11); and

(12) Notwithstanding any provisions of this section to the contrary, if property acquired by or for the use of the department of transportation for right-of-way has not been disposed of in accordance with subdivision (a)(8) or (a)(9) and no person or entity, including the former owner of that property, has been able and willing to purchase the property within five (5) years after the date the property has been offered for sale by the department of transportation, then the property may be sold at public auction pursuant to rules promulgated by the commissioner of transportation.

(b) The commissioner of general services shall notify the house of representatives and senate member or members from the district in which the property to be sold or conveyed is located, and the notification shall be at least twenty (20) days prior to the agreement of sale or conveyance.

(c) This section and § 4-15-102 do not apply to timber which is harvested and sold pursuant to bona fide timber management practices. For the purpose of harvesting and selling of timber pursuant to bona fide timber management practices, the timber shall be treated as personal property and sold pursuant to rules and regulations of the procurement commission as provided in part 4 of this chapter.

(d) This section and § 4-15-102 do not apply to leasing surplus state real property under crop lease arrangements by the Tennessee wildlife resources agency which shall be responsible for the leasing of such surplus state real property for crop leases, as well as being responsible for the administration of all crop leases; such leasing and administration shall be through procedures reviewed and approved by the state building commission.



§ 12-2-113 - Public properties may be used to promote and foster industrial development.

(a) The state of Tennessee and the counties and cities thereof are authorized and empowered to permit use of their respective properties to promote and foster industrial development and create employment opportunities within their respective boundaries so long as such use does not unreasonably interfere with the use of such properties for their public purposes.

(b) The state of Tennessee is specifically authorized through the governor and the commissioner of finance and administration, acting in cooperation with the state department involved, to enter into contracts with utility districts, water districts, local governments, industry or others for the sale of water from reservoirs owned by the state, in order that the purposes set forth in subsection (a) can be achieved.



§ 12-2-114 - State leases -- Procedure.

(a) When it becomes necessary for any agency of the state to lease space, the commissioner of general services, through the division of real property management, shall prepare a general statement of such agency's space needs, and shall advertise such needs in a newspaper of general circulation in the city and/or county where the space is needed. The advertisement shall be run on at least one (1) occasion at least two (2) weeks before proposals are opened. The cost of such advertisement shall be borne by the state department or agency requesting the space.

(b) Advertising shall be required in all transactions involving new, succeeding, superseding leases or lease renewals except:

(1) Where the annual rental will be less than an amount to be specified by policy of the state building commission, the amount not to exceed twenty-five thousand dollars ($25,000), or where the term of the lease will be one (1) year or less;

(2) Where property is owned by a governmental agency and leased to another governmental agency;

(3) (A) Where a supplemental agreement is made to an existing lease for additional space at a negotiated price without modifying the original lease term;

(B) If negotiations for a supplemental lease agreement to provide for additional space indicate the lessor will require a modification of the original lease term to cover both the existing space and the additional increment, the transaction is to be treated as a new lease and will require newspaper advertising; or

(4) Where the space required by the state department or agency, including institutions of higher education, has special and unique requirements as determined and approved by the state building commission.

(c) The proposals shall contain the names of any persons who are contemplated to become financially interested in the lease and shall be displayed in such manner as to make them readily available and accessible for public examination.

(d) After receipt of the proposals, the director of the division of real property management may then negotiate with the prospective lessors for leasing of the needed space, taking into account not only the rent offered but the type of space, the location, its suitability for the purpose, services offered by the lessor, moving costs, and all other relevant factors; provided, that if the lowest rental proposal is not accepted by the director, a statement of justification must be submitted to the commissioner of general services and the state building commission and approval shall be obtained in writing from the commissioner prior to entering into the lease.



§ 12-2-115 - Approval of lease instrument where state is lessee or lessor.

(a) Notwithstanding any other law to the contrary, no lease of property to the state government or any agency, department, institution or office thereof shall be entered into unless the instrument of lease is first approved as to form and legality by the attorney general and reporter. This provision shall only apply to leases which are longer than five (5) years or if the consideration for any such lease amounts to more than one hundred fifty thousand dollars ($150,000) per year.

(b) (1) If any proposed lease of property by or to the state government or any agency, department, institution or office thereof is longer than five (5) years or if the consideration for any such lease amounts to more than one hundred fifty thousand dollars ($150,000) per year or such other amount as determined by the state building commission, it shall first be submitted to and approved by the state building commission.

(2) (A) With respect to any lease of property that is not submitted to and approved by the state building commission, the office of the state architect shall, subject to such exceptions as the commission may by its policies direct, post on its web site at a minimum the following information, as applicable, regarding each such lease:

(i) Name or names of lessor or lessors and lessee or lessees;

(ii) Lease description and purpose;

(iii) Lease term;

(iv) Rental rate, stated as total rent for the lease term, annual rent, and as a rent per square foot;

(v) Source or sources of funding;

(vi) Procurement method used to obtain the lease; and

(vii) Any other information as directed by the commission.

(B) In addition to the above, the state architect shall post on the office's web site any changes to information posted in accordance with this subdivision (b)(2) as soon as practicable after the change is authorized.

(C) The state architect shall ensure that all information posted on the office's web site pursuant to this subsection (b) is set forth in a manner and format consistent with the policies and procedures of the commission.

(c) No lease of property to the state government or any agency, department, institution or office thereof shall be valid unless the requirements of this section are met.

(d) Notwithstanding the language in § 9-4-5113 to the contrary, leases of property to the state government or any agency, department, institution or office thereof, the total cost of which is less than an amount determined pursuant to policy established by the commissioner of finance and administration and approved by the state building commission, need not be certified, as indicated in § 9-4-5113, by the commissioner.



§ 12-2-116 - Agreements for private development, construction and operation of facilities -- Requirements.

(a) (1) Notwithstanding any other provisions of this part, the commissioner of general services, with the approval of the state building commission and subject to the policies and procedures of the commission, may in order to provide utilization of state-owned lands and facilities in the public interest, enter into agreements for the private development, redevelopment, construction and operation of facilities on lands owned by or under the control of the state.

(2) Such agreements may include provisions for the sale, lease or other conveyance of state-owned real property, subject to the approval of the commissioner and the state building commission. The requirements of § 12-2-112 shall not apply to such conveyances.

(b) Any agreements entered into in accordance with this section shall be entered into only after public advertisement and only after proposals have been requested and evaluated pursuant to the policies and procedures of the state building commission.

(c) Any agreements for the sale of state-owned real property entered into under this section shall contain the provision that the state shall have the first right for repurchase of such previously state-owned real property, including all improvements thereof, under any subsequent offer for sale of such real property. The repurchase amount shall be at no more than fair market value as established by appraisal.



§ 12-2-117 - Sale or lease of department property -- Trust fund.

(a) All property owned or held by mental health facilities and controlled by the department of mental health and substance abuse services which is not in use may be sold or leased in accordance with this part. The procedures for selling or leasing such property shall be those required by law and the state building commission for other state owned real property.

(b) (1) Notwithstanding § 12-2-112(a)(7), the proceeds received from the sale or lease of such land shall be deposited in a special trust fund created by subsection (c).

(2) The interest and principal from such trust shall be used as provided in the general appropriations act for the specific purposes of planning and construction of mental health facilities as well as for the transition of patients from an institutional setting into community programs.

(3) Notwithstanding subdivision (b)(2), on June 30, 2013, the commissioner of finance and administration shall transfer from the special trust fund to the general fund an amount of $1,923,100 in order to recognize the fiscal year 2011-2012 transition costs related to the closure of Lakeshore mental health institute, which were funded by an appropriation from the special trust fund in chapter 1029, § 38 of the Public Acts of 2012, and, if the 2013 general appropriations bill provides for such additional transfer, an amount not to exceed $2,700,000, relative to an appropriation in the 2013 general appropriations act from the special trust fund for additional transition costs which may be incurred in fiscal years 2012-2013 and 2013-2014. The commissioner of finance and administration shall determine the amount of the additional transfer in accordance with provisions stated in the 2013 general appropriations act.

(4) If the 2014 or future general appropriations acts provide for funding of additional transition costs related to the closure of Lakeshore mental health institute, then the commissioner of finance and administration is authorized to transfer from the special trust fund to the general fund such additional amounts as may be specified in the general appropriations act.

(5) The general assembly expressly declares that the transition costs addressed in subdivisions (b)(3) and (4) may include, without limitation, severance benefits, terminal leave, other pay and benefits costs, build-out costs, transition to community services costs, and other costs of closure of the institute.

(c) There is hereby created within the general fund a special trust fund earmarked for the sole purpose of providing funds to the department for the purposes set forth in subdivision (b)(2).

(d) The department shall not submit a budget that proposes to use funds derived from the sale or lease of property owned or held by the department to supplant its current level of appropriated funding.

(e) (1) All property owned or held by the state developmental centers as defined in § 33-1-101 and controlled by the department of intellectual and developmental disabilities services that is not in use may be sold or leased in accordance with this part. The procedures for selling or leasing such property shall be those required by law and the state building commission for other state-owned real property.

(2) Notwithstanding § 12-2-112(a), the proceeds received from the sale or lease of such land shall be deposited in a special trust fund created by subdivision (e)(4).

(3) The interest and principal from such trust shall be used as provided in the general appropriations act for the specific purposes of planning and developing intellectual disability programs for persons with intellectual disabilities as defined in § 33-1-101, including, but not limited to, the transition of persons from an institutional setting into community services, start-up funding for individuals and agencies, and the purchase of homes.

(4) There is hereby created within the general fund a special trust fund earmarked for the sole purpose of providing funds to the department of intellectual and developmental disabilities for the purposes set forth in subdivision (e)(3).

(5) The department of intellectual and developmental disabilities shall not submit a budget that proposes to use funds derived from the sale or lease of property owned or held by the department of intellectual and developmental disabilities to supplant its current level of appropriated funding.



§ 12-2-118 - Operation of school system or school placed on probation.

Whenever the commissioner of education is authorized by the state board of education to take responsibility for the operation of any local school system or school that has been placed on probation pursuant to title 49, chapter 1, part 6, the commissioner or agents duly appointed by the commissioner to operate such local school system or school shall have all powers authorized by this title and necessary to the operation of such school or local education agency.



§ 12-2-119 - Disposition of proceeds from sale and conveyance of surplus real property or improvements managed as state office buildings and support facilities revolving fund property.

Notwithstanding any law to the contrary, proceeds from the sale and conveyance of surplus real property or improvements managed as state office buildings and support facilities revolving fund property shall be deposited in the state office buildings and support facilities revolving fund, created by § 9-4-901, to be used for capital outlay.



§ 12-2-120 - Disposition of proceeds from sale and conveyance of surplus real property or improvements used for operation of state prisons.

Notwithstanding any law to the contrary, proceeds from the sale and conveyance of surplus real property or improvements used for operation of state prisons, if not managed as state office buildings and support facilities revolving fund property, shall be deposited in the Sentencing Act of 1985 reserve, created pursuant to § 9-4-210, to be used for purposes authorized by that section



§ 12-2-121 - Disposition of proceeds from the sale and conveyance of surplus real property or improvements used for state armories or other operations of the department of military.

Notwithstanding any law to the contrary, proceeds from the sale and conveyance of surplus real property or improvements used for state armories or other operations of the department of military, if not managed as state office buildings and support facilities revolving fund property, shall be deposited in a reserve for military facilities, which hereby is created in the general fund, to be used for capital outlay for replacement facilities of the department and other capital outlay of the department



§ 12-2-122 - Reserve for forestry facilities created.

Notwithstanding any law to the contrary, proceeds from the sale and conveyance of surplus real property or improvements used for state forestry or other operations of the department of agriculture, if not managed as state office buildings and support facilities revolving fund property, shall be deposited in a reserve for forestry facilities, which hereby is created in the general fund, to be used for capital outlay for replacement facilities of the department and other capital outlay of the department.






Part 2 - Sale of Confiscated Motor Vehicles and Intoxicating Liquors

§ 12-2-201 - Sale authorized -- Sales to governmental entities -- Duties of the chief procurement officer.

(a) The chief procurement officer is hereby authorized to dispose of at public sale, or to a governmental entity in accordance with the requirements of § 12-2-407, all motor vehicles and intoxicating beverages which have been seized and confiscated by any duly authorized agent, employee, or representative of certain departments and agencies of the state of Tennessee; to wit, the alcoholic beverage commission, department of safety, and wildlife resources agency, including any such seizure and confiscation made by any sheriff, deputy sheriff or constable of any county, when any such motor vehicle or intoxicating beverage shall have been used, owned or possessed in violation of any of the laws of the state of Tennessee, relating to intoxicating liquors, or shall have been used, owned or possessed in violation of any of the laws relating to narcotics and contraband drugs, or when the same shall have been used, owned, or possessed in violation of certain game and fish laws, the intoxicating liquor laws being chapter 49 of the Public Acts of 1939, as amended, and compiled in title 57, chapter 3, parts 1-4, as well as chapter 119 of the Public Acts of 1941, as amended, compiled in title 57, chapter 9, part 2, and chapter 50 of Public Acts of 1919, as amended by § 57-9-115, the narcotic and contraband drug laws being chapter 83 of the Public Acts of 1955, as amended, compiled in §§ 53-11-201, 53-11-203 and 53-11-204, and the game and fish laws being chapter 115 of the Public Acts of 1951, as amended, compiled in §§ 70-6-202 -- 70-6-206 [70-6-203 -- 70-6-206 repealed].

(b) (1) Notwithstanding any provision of the law or this chapter to the contrary, in the sale of motor vehicles to governmental entities in accordance with § 12-2-407, it is the duty of the chief procurement officer to:

(A) Determine the place of storage and the location of the sale of such motor vehicles;

(B) Determine, in lieu of § 12-2-205, the fair market value of such vehicles to be sold;

(C) Set the percentage of the sale price to be retained by the procurement office to defray the costs of administering the sale and such percentage may exceed the amount provided in § 12-2-207(a);

(D) (i) Enter notice of the intended disposal by public sale in at least one (1) newspaper of general circulation in the county or counties in which the disposal is to be made;

(ii) Include in such advertisement the manner in which interested parties can obtain information regarding the make, model, condition and options which may be on a vehicle; and

(iii) Post printed public notices in at least two (2) public places in the county in which the vehicle was seized and confiscated, with one (1) of the public places to be the courthouse; and

(E) Promulgate rules and regulations for the implementation of this section.

(2) For such sales, § 12-2-202(b) does not apply. Notwithstanding the provisions of any law or § 12-2-208 to the contrary, any state, city or county officer, employee or such person's agent may buy or offer to buy motor vehicles when such purchase is in the name of and for the use of a governmental entity.



§ 12-2-202 - Public sale and advertisement.

(a) Whenever any of such property as motor vehicles and intoxicating beverages has finally been forfeited to the state of Tennessee, or turned over to the state of Tennessee for sale and disposal, without further proceedings, and no court or other competent authority has ordered the property to be returned to the claimant, the chief procurement officer is hereby directed and authorized to proceed to sell the property at public sale for cash in conformity with this part.

(b) In connection with the sale of such property, the chief procurement officer shall fully advertise the property to be sold in the manner provided in the following sections.

(c) Notwithstanding any law to the contrary, including, but not limited to, provisions related to the manner of advertisement, the chief procurement officer is authorized to dispose of, by advertising on the Internet and selling by Internet auction, confiscated intoxicating beverages, confiscated motor vehicles and any other lawfully confiscated property.



§ 12-2-203 - Manner of advertisement and sale of confiscated motor vehicles -- Storage prior to sale.

(a) Notice of intended disposal by public sale shall be entered by the chief procurement officer in at least one (1) newspaper of general circulation in the county or counties in which disposal is to be made. The advertisement shall contain the manner in which interested parties can obtain information regarding the make, model, condition, and options which may be on the vehicle. Printed public notes shall be posted in at least two (2) public places in the county in which the vehicle was seized and confiscated, and one (1) of the public places shall be the courthouse. The advertisement shall give the date, time and place of the sale, and shall also contain information as to where the vehicle may be inspected prior to such sale. The day of the sale shall be held not less than seven (7) days nor more than fifteen (15) days from the day of the notice in the newspaper, excluding Saturdays, Sundays and holidays. The sale shall be for cash and bids may be submitted in writing to the chief procurement officer at Nashville.

(b) Whenever any motor vehicle has been seized and confiscated and is to be disposed of under this part, the chief procurement officer shall determine the place of storage and location of sale. The chief procurement officer is hereby authorized in the chief procurement officer's discretion to appoint or designate some suitable person to hold or conduct the sale as authorized hereunder. The chief procurement officer or such person designated to hold the sale is hereby authorized to reject any and all bids which might be received when, in the chief procurement officer's opinion, the bid received is not commensurate with the fair market value of the vehicle offered for sale, and, in such instances, the vehicle shall be readvertised for sale.

(c) The property shall also be circularized to such persons, firms, and car dealers, who have indicated a desire to be notified when any motor vehicles are to be offered for sale.



§ 12-2-204 - Manner of advertisement and sale of confiscated intoxicating beverages.

(a) In connection with the advertisement concerning the sale of intoxicating beverages, the advertisement shall contain the manner in which interested parties can obtain information regarding the description of the beverages to be sold, the number of bottles, the size of bottles, and the brand name or names. The advertisement shall likewise contain the time and place of the sale and such a sale for intoxicating beverages shall only be held in a wet county.

(b) The advertisement shall be for a period of not less than ten (10) days, excluding Saturdays, Sundays and holidays, by printed public notices posted in at least two (2) public places in the county where the beverages are to be sold and one (1) of the places shall include the courthouse. In addition thereto, a copy of the notice of sale shall be circularized and mailed to at least twenty-five percent (25%) of the licensed retail liquor dealers in the city and county in which the sale is to be held. All persons submitting a bid for the intoxicating beverages shall be licensed to sell such intoxicating beverages in the state of Tennessee, and all bids received shall be in writing and the terms of the sale shall be cash.



§ 12-2-205 - Determination of fair market value prior to sale.

Prior to the sale of any such property as herein authorized, the chief procurement officer shall determine the fair market value of the property to be sold.



§ 12-2-206 - Rejection of bids -- Readvertisement.

Any and all bids received by the chief procurement officer for any of the property to be sold hereunder may be rejected by the chief procurement officer, and the property may be readvertised for sale when, in the opinion of the chief procurement officer, no bid had been received commensurate with the fair market value of the property offered for sale.



§ 12-2-207 - Retention of administration costs -- Disposition of remaining proceeds.

(a) The state of Tennessee shall retain a fee for all property sold hereunder to defray the costs of administering this part. The amount of the fee shall be determined in the same manner as is authorized for the sale of state surplus property under § 12-2-411. The remainder of the proceeds shall be paid over to the respective departments and agencies of the state of Tennessee in accordance with the particular law under which the property was seized and confiscated.

(b) When any intoxicating liquor has been seized and confiscated by a law enforcement officer of any county or municipality, the state of Tennessee shall retain a fee for administrative expenses. The amount of the fee shall be determined in the same manner as is authorized for the sale of state surplus property under § 12-2-411. The balance of the proceeds of the sale shall be paid over to the particular county or municipality served or represented by the arresting officer or officers making such seizure and confiscation, as now authorized under § 57-9-115.



§ 12-2-208 - Purchase by officer unlawful -- Penalty for violation.

(a) (1) Except as provided in subsection (b), it is hereby declared unlawful for any state, city or county officer, employee or such officer's or employee's agent to buy or offer to buy any of the property to be sold hereunder except by bid at public auction during the tenure of such person's office or employment, or for six (6) months thereafter.

(2) Any such person violating or attempting to violate this subsection (a) or subsection (b) shall be dismissed and discharged from such person's respective job or position, and shall forfeit any pay or compensation which might be due such person. In addition thereto, any such sale is hereby expressly declared null and void, and such person shall, in addition, forfeit all right and title in the property.

(3) A violation of this section is a Class C misdemeanor.

(b) Notwithstanding subdivision (a)(1), it is declared unlawful for any state, city or county officer, employee or such officer's or employee's agent directly or indirectly involved in the confiscation of such property to buy or offer to buy any of the property to be sold hereunder. It is further declared unlawful for officers and employees designated by the procurement office, in accordance with applicable regulations of the procurement commission, to buy or offer to buy any of the property to be sold hereunder.



§ 12-2-209 - Application of law.

This part is applicable to all motor vehicles seized and confiscated in any county or municipality in the state of Tennessee when the same has been used to store or transport intoxicating beverages in violation of the liquor laws of the state of Tennessee, and this part likewise applies to the seizure and confiscation of intoxicating beverages owned or possessed in violation of the liquor laws of the state of Tennessee, whether the beverages are stamped or unstamped, and this part applies to both wet and dry counties.






Part 3 - Sales and Leases by Municipalities to and from Not-for-Profit Corporations

§ 12-2-301 - Part definitions.

As used in this part, unless the context otherwise clearly requires:

(1) "Governing body" includes all bodies and boards, by whatsoever names they may be known, charged with the governing of a municipality;

(2) "Municipality" includes any county, city or town of the state;

(3) "Not-for-profit corporation" means a general welfare corporation organized under § 48-1101(15) [repealed] as it existed prior to July 1, 1969, or a corporation, not-for-profit, organized under title 48 for the acquisition, construction, equipment and furnishing of buildings, structures, facilities and permanent improvements of all descriptions for lease, subdivision or conveyance to counties, cities and towns of the state; and

(4) "Project" means and includes any building, structure, facility or permanent improvement, including the necessary equipment and furnishings therefor, which a municipality proceeding under this part is authorized to own, use or operate under any other provision of law.



§ 12-2-302 - Powers and duties of municipality.

In order to provide projects for a municipality and to enable the construction and financing thereof on lands owned by the municipality or by a not-for-profit corporation, but for no other purpose unless authorized by law, a municipality has the following powers and duties:

(1) Without limitation by reason of any other provisions of law, the power to sell and convey title to a not-for-profit corporation any land and any existing building thereon owned by the municipality for such consideration and upon such terms and conditions as in the judgment of the governing body are in the interests of the municipality;

(2) Without limitation by reason of any other provisions of law, the power to lease to a not-for-profit corporation for a term or terms, not exceeding fifty (50) years each, any land and existing buildings thereon owned by the municipality upon such terms and conditions as in the judgment of the governing body are in the interests of the municipality;

(3) The power to lease or sublease from a not-for-profit corporation and to make available for public use any project erected upon land conveyed or leased to a not-for-profit corporation or upon any of the land owned by a not-for-profit corporation upon such terms, conditions and rentals as in the judgment of the governing body are in the interests of the municipality;

(4) The power to pledge and assign all or any part of the revenues derived from the operation of a project as security for the payment of rentals due and to become due under any lease or sublease under subdivision (3);

(5) The power to covenant and agree in any lease or sublease made under subdivision (3) to impose fees, rentals or other charges for the use and occupancy or other operation of such project in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under such lease or sublease; and

(6) The power and duty, upon receipt of notice of any assignment by any such not-for-profit corporation of any lease or sublease made under subdivision (3), or of any of its rights under any such lease or sublease, to recognize and give effect to such assignment, and to pay to the assignee thereof rentals and other payments then due or which may become due under any such lease or sublease which has been so assigned by such not-for-profit corporation.



§ 12-2-303 - Municipality's liability under lease -- Actions by not-for-profit corporations as lessors.

The municipality shall be liable for accrued rentals and for any other default under any lease or sublease made under § 12-2-302(3), and may be sued therefor on contract as in other contract actions, except that it shall not be necessary for the not-for-profit corporation, as lessor, under any such lease or sublease or any assignee of such lessor or any person or legal entity proceeding on behalf of such lessor to file any claim or take any other action or proceeding prior to the commencement of any such action.



§ 12-2-304 - Municipality's obligations not within debt limitations.

The obligations assumed and undertaken by a municipality pursuant to a lease or sublease made under § 12-2-302(3), including any unconditional or other obligation to pay rentals for a fixed term or terms, shall not be deemed or construed as constituting a debt of the municipality within the terms, provisions or limitations of any constitutional, statutory, charter or other limitations.



§ 12-2-305 - Provision in lease to convey title upon retirement of obligations.

Every lease and sublease made by a municipality with a not-for-profit corporation under § 12-2-302(3) shall include a provision requiring such not-for-profit corporation to transfer and convey all of its right, title and interest in and to the project covered thereby immediately upon the payment and retirement of all bonds and other obligations issued by such not-for-profit corporation for the purpose of financing the cost of such project.



§ 12-2-306 - Powers conferred supplementary to other powers -- Limitations do not restrict powers granted by other laws.

The powers conferred by this part shall be in addition and supplementary to and the limitations by such sections shall not affect the powers conferred by any other general, special or local law. Projects may be undertaken under this part, notwithstanding that any other general, special or local law may provide for the acquisition, construction or lease of projects by municipalities, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.






Part 4 - State Surplus Personal Property Act of 1976

§ 12-2-401 - Short title.

This part shall be known and may be cited as the "State Surplus Personal Property Act of 1976."



§ 12-2-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) [Deleted by 2011 amendment, effective April 1, 2012.]

(2) "Commission" means the procurement commission;

(3) [Deleted by 2011 amendment, effective April 1, 2012.]

(4) "Commissioner" means the commissioner of general services;

(5) "Personal property" or "property" means every species of state property which is not either:

(A) Real property, the disposal of which is subject to this title, governing the disposal of state real property; or

(B) Intangible personal property as defined in § 67-5-501, relative to the assessment of intangible personal property for tax purposes; and

(6) "Surplus" or "surplus property" means that personal property which has been determined to be obsolete, outmoded, or no longer usable by the state and declared as such, by the commissioner or head of the releasing department or agency, in accordance with this part.



§ 12-2-403 - Methods of disposal.

(a) No article or personal property may be disposed of as surplus except by one (1) of the following methods:

(1) Public auction, publicly advertised and held;

(2) Sale under sealed bids, publicly advertised, opened and recorded;

(3) Sale by Internet auction;

(4) Negotiated contract for sale, at arms length; but only in those instances in which the availability of the property is recurring or repetitive in character, such as marketable waste products, for disposal of the property as it is generated in the most economically feasible, fiscally sound, and administratively practicable method for the state to utilize;

(5) Trade-in, where such is permitted due to the nature of the property or equipment and under the terms and conditions of the contract by which the state replaces the property, and subject, further, to this part and the regulations of the procurement commission promulgated to govern the disposal of property by trade-in; and

(6) Sale under rules and regulations as provided in subsection (d).

(b) The procurement commission may promulgate special regulations for the disposal of surplus personal property, such as firearms, ammunition, and other explosives, which, by their character and utility, must be disposed of in a method consistent with prevailing federal law.

(c) (1) Political subdivisions of the state, governmental entities and corporations organized and conducted not-for-profit which have been approved as authorized donees under the federal surplus property program and not-for-profit federally financed rural electric cooperatives, as defined in title 65, chapter 25, may purchase personal property declared surplus and classified by the commissioner for disposal pursuant to § 12-2-407.

(2) A member of the general public may purchase a bloodhound declared surplus and classified by the commissioner for disposal pursuant to the procedures established in § 12-2-407 for sales to governmental entities.

(3) A member of the general assembly may purchase office furniture, equipment, or other personal property for use in the home district legislative office of such member if such furniture, equipment or property has been declared surplus and classified by the commissioner for disposal pursuant to procedures established in § 12-2-407 for sales to governmental entities.

(d) The commissioner, with the approval of the procurement commission, may promulgate special rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to permit sales to nonprofit volunteer fire, police, and rescue organizations operated for a public purpose. Such regulations shall provide for sale of surplus property to such organizations on the basis of fair market value of such property as determined by the commissioner. Such regulations shall establish eligibility requirements for organizations to purchase surplus property under this subsection (d). Determinations of eligibility shall be made in accordance with rules and regulations promulgated under this section by the commissioner and all decisions of the commissioner shall be final. Such sales shall be subject to the restrictions contained in § 12-2-407.

(e) The commissioner of finance and administration, with the approval of the governor and the attorney general and reporter, may approve the transfer of surplus personal property to a selected local government, with or without financial consideration, when associated real property is being transferred to that local government under provisions of this chapter; provided, that the authorizing officials named in this subsection (e) first must determine that such transfer of personal property ownership is in the interest of the state.

(f) The commissioner of general services, with the approval of the governor and the procurement commission, may approve the transfer of surplus personal property to local government, with or without financial consideration; provided, that such property was initially acquired from the federal government for civil defense purposes; provided further, that the authorizing officials named in this subsection (f) first determine that such transfer of personal property ownership is in the interest of the state.

(g) (1) For purposes of this subsection (g), "computer equipment" includes personal computers, printers, CD-ROM readers, monitors, keyboards, CPU's, scanners, and all accessories and other peripheral equipment used in a data processing operation.

(2) The commissioner of general services, in consultation with the information systems council, with the approval of the governor and the commissioner of education, is authorized to transfer surplus computer equipment to local education agencies, without financial consideration; provided, that such property is suitable for educational purposes for the public schools as determined by the commissioner of education; and provided further, that the authorizing officials named in this subsection (g) first determine that the transfer of such personal property ownership is in the best interest of the state.

(3) Prior to the disposition of surplus computer equipment, a determination shall be made as to whether requests have been made by a local education agency for computer equipment. If suitable computer equipment is available which meets the needs of requests on file by local education agencies, such property shall be transferred, without financial consideration, to such local education agencies. If, however, available surplus computer equipment is not suitable for educational purposes or if no requests are on file by local education agencies for equipment which meets the needs of such requests, then the surplus computer equipment shall be disposed of as otherwise provided in this section.

(4) The procurement commission shall adopt rules and regulations on the procedure for the disposal of such computer equipment as provided in this subsection (g) and, in consultation with the commissioner of education, on the procedures for a local education agency to apply for and be considered for receiving such property.

(5) The department or agency which declares the computer equipment surplus may be charged a fee to cover the cost of disposing of such equipment. The amount of the fee shall be determined by the procurement commission.

(6) Notwithstanding any other law to the contrary, any surplus computer equipment held by the department of human services and not deemed to meet the needs of requests on file by local education agencies shall be transferred by the department of human services without financial consideration to community agencies that serve low income individuals.



§ 12-2-404 - Declaration of property as surplus.

Each article of personal property to be disposed of as surplus property under this part shall be declared surplus by the commissioner or head of the releasing department or agency in accordance with this part and the regulations of the procurement commission. The commissioner shall approve or disapprove any such declarations pursuant to regulations of the procurement commission.



§ 12-2-405 - Determination of method of disposal.

(a) If the commissioner approves the declaration of property as surplus, the commissioner shall assign the property designated as surplus to one (1) of the four (4) methods of disposal set forth in this part, in accordance with regulations of the procurement commission. Such assignment and classification shall be duly recorded in writing with appropriate supporting documentation.

(b) In classifying surplus property for disposal, the following criteria shall be considered:

(1) The character, utility and functionality of the property;

(2) The economies of disposal in light of all relevant circumstances attendant the proposed disposal, including the condition and climate of the potential market and present estimated market value of the property, transportation costs, and other cost factors associated with disposal; and

(3) Sound fiscal and budgetary policy and practices.



§ 12-2-406 - Advertisement and notice.

(a) Public auctions and sales under sealed bid, as provided in this part, shall be publicly advertised and publicly held. Notice of intended disposal by public auction or sale under sealed bid shall be entered by the commissioner in at least one (1) newspaper of general circulation in the county or counties in which the disposal is to be made. Such notice shall specify and reasonably describe the property to be disposed of, the date, time, place, manner, and conditions of disposal, all as previously determined by the commissioner in accordance with regulations of the procurement commission. The advertisement shall be entered in the public notice or equivalent section of the newspaper and shall be run not less than one (1) day. Disposal shall be made not sooner than seven (7) days after the last day of publication nor later than fifteen (15) days after the last day of publication of the required notice, excluding Saturdays, Sundays and holidays. Prominent notice shall also be conspicuously posted for ten (10) days prior to the date of disposal, excluding Saturdays, Sundays, and holidays, in at least two (2) public places in the county or counties where the disposal is to be made. Furthermore, notice shall be sent to the county clerk of each county of the state, and such notice shall be posted in each county courthouse unless otherwise directed by the procurement commission.

(b) Notice of intended disposal by Internet auction shall be posted on the Internet. Such notice shall specify and reasonably describe the property to be disposed of, the date, time, manner and conditions of disposal, all as previously determined by the commissioner in accordance with regulations of the procurement commission.

(c) Except as the procurement commission may promulgate rules to govern other notification to persons, firms and corporations of public auctions and sales, no person, firm or corporation shall be notified of any public auction or sale except as provided by this part.

(d) The commissioner may promulgate special provisions regarding notice and manner of disposal of firearms, ammunition and other explosives as provided in this part and with respect to the trade-in of surplus property as provided in this part, such regulations to be subject to the approval of the procurement commission.



§ 12-2-407 - Sale of surplus property to governmental entities and not-for-profit corporations.

(a) The procurement commission shall promulgate regulations governing the transfer of surplus property to such governmental entities and corporations organized and conducted not-for-profit which have been approved as authorized donees under the federal surplus property program. Such regulations shall include, but not be limited to, prices to be set on items of surplus property, restrictions on the resale and the reversion to the state of any profit realized from any such resale. A not-for-profit corporation must first be listed as an authorized donee under the federal surplus property program administered by the department of general services. As the commissioner approves the declaration of property as surplus and assigns it for disposal, the commissioner shall set the price based on the fair market value for each item pursuant to the regulations of the procurement commission. Governmental entities and authorized donees may purchase such items at the price set by the commissioner at such times, as specified by regulations of the procurement commission, prior to the date of disposal by another method. For all surplus property, governmental entities and authorized donees shall retain possession of such property for one (1) year unless disposal is approved by the procurement commission. Transfers of surplus property shall be made at locations designated by the commissioner. Any transfer of motor vehicles, subject to the registration laws of this state, to a governmental entity or authorized donee, shall become null and void, and such property shall revert to the state if such governmental entity or authorized donee does not transfer the registration of title to such motor vehicle to its name within seven (7) days after the sale.

(b) (1) Notwithstanding any other provisions of law to the contrary, a designated nonprofit contractor or contractors of the department of human services have the first priority to purchase suitable and serviceable passenger motor vehicles which are declared to be surplus pursuant to this part for use by programs which have been or may be established by the department in which persons who are recipients of assistance in the families first program operated pursuant to title 71, chapter 3, part 1, or any successor program, or persons who are transitioning from those programs, are provided the opportunity to purchase such passenger motor vehicles as part of the person's efforts to obtain or maintain employment.

(2) The designated nonprofit contractors designated by the department have first priority to purchase up to fifty percent (50%) of the available estimated yearly supply of the passenger motor vehicles declared as surplus pursuant to this part in fiscal year 2001, and up to twenty-five percent (25%) in each fiscal year thereafter at a price not to exceed the loan value of such vehicles. The price of such vehicles subject to this subsection (b) shall take into consideration the mileage and condition of the vehicle at the time it is offered for purchase.

(3) Upon payment of the purchase price to the department of general services for the passenger motor vehicle, the nonprofit contractor designated by the department of human services shall receive possession of and title to the vehicle from the department of general services for use of the passenger motor vehicle in accordance with the department of human services' assistance program, or any successor program, under subdivision (b)(1) and in accordance with the contract between the nonprofit contractor and the department of human services.



§ 12-2-408 - Payment -- Transfer of possession.

(a) Acceptable payment for property purchased under any method prescribed by this part shall be prescribed by the procurement commission in its rules and regulations.

(b) Possession of property shall not pass until the occurrence of such conditions as the procurement commission may prescribe by rules or regulations; provided, that where payment is tendered by check or bank draft, transfer of possession shall be withheld until the check or draft has been honored by the drawee bank. Possession shall pass to political subdivisions of the state and other governmental entities upon receipt, by the state, of purchase vouchers of such political subdivisions and other governmental entities. Titles to motor vehicles sold as surplus property to political subdivisions and other governmental entities shall be closed as to the transferee when the title is passed.

(c) Notwithstanding any other provision of the law, rule or regulation promulgated pursuant thereto, possession of property sold to any eligible corporation organized and conducted not-for-profit, whose chartered activities are related to health and/or education in accordance with the Official Compilation, Rules and Regulations of the State of Tennessee, rule 0690-2-1-.14 as promulgated by the procurement commission, shall not pass until payment is made to the state by an authorized signature on an authorized purchase order or check from such institution or by cash, cashier's check or certified check.

(d) Notwithstanding any provision of this part to the contrary, acceptable payment for property purchased under any method prescribed by this part shall include payment by credit card.



§ 12-2-409 - Disposal -- Exempt personal property.

(a) Disposal of surplus personal property which is determined to not be salvageable or usable, in accordance with regulations of the procurement commission, and disposal of surplus property in the collection of the Tennessee state museum, are exempt from this part; provided, that such disposals are made in accordance with regulations of the procurement commission.

(b) (1) Disposal of surplus personal property in the possession of the general assembly is exempt from this part; provided, that such disposals are made in a commercially reasonable manner pursuant to the policies and guidelines developed by the joint legislative services committee, created by § 3-10-101, and approved by both speakers.

(2) A member of the general assembly may purchase office furniture, equipment, or other personal property for use in the home district legislative office of such member if such furniture, equipment or property has been declared surplus and classified for disposal pursuant to the policies and guidelines developed and approved pursuant to subdivision (b)(1).

(3) (A) Except as permitted by subdivision (b)(2), it is hereby declared unlawful for any state official or employee to purchase from the general assembly except by bid at public auction or by Internet auction, using a personal computer on personal time, any surplus property during the tenure of such person's office or employment, or for six (6) months thereafter.

(B) A purchaser who violates this subdivision (b)(3) commits a Class A misdemeanor.



§ 12-2-410 - Disposals -- Procedures.

All disposals of surplus state personal property shall be conducted by the department of general services, in accordance with this part and applicable regulations of the procurement commission. The procurement commission may, however, in its discretion, designate the department having jurisdiction over the producing facility as the agent for disposal in the case of surplus agricultural products or livestock; provided, that such disposal is made in accordance with the other provisions of this part and the applicable regulations of the procurement commission.



§ 12-2-411 - Disposition of proceeds.

The proceeds from the disposal of property under this part shall be remitted to the department releasing such property. The commissioner shall charge the releasing department a reasonable fee to cover the cost of disposition of the property, except where the releasing department is authorized pursuant to § 12-2-410 to serve as the agent for disposal. The method of determining such fee shall be governed by regulations of the procurement commission.



§ 12-2-412 - Violations -- Penalties.

(a) It is hereby declared unlawful for any state official or employee to purchase from the state except by bid at public auction or by Internet auction, using a personal computer on personal time, any surplus property during the tenure of such person's office or employment, or for six (6) months thereafter.

(b) A purchaser who violates this section commits a Class A misdemeanor.



§ 12-2-413 - Disposals pursuant to statute valid.

Bids, negotiations, purchases, trade-ins, and other procedures for disposal of surplus personal property authorized by statute and regulation shall not be construed as in violation of any law prohibiting arrangements, contracts, agreements, trusts, or combinations which lessen full and free competition in the disposal of state surplus personal property or which tend to control the price of such property.



§ 12-2-414 - Rules and regulations.

The promulgation of rules and regulations pursuant to this part shall be in conformity with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 12-2-415 - State surplus property disposition regulation.

All arrangements, contracts, agreements, trusts, or combinations between persons or corporations made with a view to lessen, or which tend to lessen, full and free competition in the disposal of state surplus personal property, under this part, and all arrangements, contracts, agreements, trusts or combinations between persons or corporations designed to, or which tend to, control the price, which the state receives for such property, or the cost to the purchaser of such property, are declared to be against public policy, unlawful, and void.



§ 12-2-416 - Violation of § 12-2-415.

A violation of § 12-2-415 is a Class E felony.



§ 12-2-417 - State employee violation -- Punishment.

A state employee who violates § 12-2-415 shall be punished by removal from employment in the state service and shall be prohibited from such employment for a period of five (5) years, in addition to the penalties provided in § 12-2-416.



§ 12-2-418 - [Repealed.]

HISTORY: Acts 2009, ch. 244, § 1; repealed by Acts 2013, ch. 118, § 1, effective April 12, 2013.



§ 12-2-419 - Resale of surplus property -- Disposition of proceeds.

(a) Notwithstanding any provision of law, rule or regulation to the contrary, any profit realized from the resale of surplus property transferred to vocational programs operated under title 49, chapter 11, or state technical institutes operated by the state board of regents when such entity or corporation has repaired the item through its vocational program for the purpose of resale shall not revert to the state but may be retained by such entity or corporation. Notwithstanding any provision of the law to the contrary, such surplus property may be resold at any time after it has been repaired without prior approval of the procurement commission.

(b) The resale of such surplus property shall be made only after public advertisement of the sale in a newspaper of general circulation in the county or municipality in which the sale will take place at least twice in a two-week period preceding the sale.



§ 12-2-420 - Transfers of surplus personal property among governmental entities.

(a) Notwithstanding any other provisions of law, counties, municipalities and metropolitan governments may purchase, trade or receive as a gift, upon approval of the governing bodies involved in the transaction, any used or surplus personal property from another county, municipality, metropolitan government, state government, federal government or any instrumentality of the foregoing, without regard to any laws regarding public advertisement and competitive bidding. Also notwithstanding any other provision of law, any county, municipality, or metropolitan government may by resolution or ordinance of its governing body establish a procedure for the disposition of its surplus personal property to other governmental entities, including, but not limited to, counties, municipalities, metropolitan governments, the state of Tennessee, the federal government, other states or their political subdivisions and the instrumentalities of any of the foregoing, by sale, gift, trade, or barter upon such terms as the governing body may authorize, without regard to any other provisions of law regarding the sale or disposition of used or surplus personal property.

(b) This section shall be construed as supplemental authority for counties, municipalities and metropolitan governments.



§ 12-2-421 - Purchases of property at public auctions -- Reporting.

(a) Notwithstanding the requirements of its charter, or any other law, any municipality or county may purchase at any publicly advertised auction new or secondhand articles or equipment or other materials, supplies, commodities and equipment without public advertisement and competitive bidding. The governing body shall establish written procedures governing purchases at publicly advertised auctions.

(b) If a municipality or county purchases any materials, supplies, commodities or equipment at a publicly advertised auction pursuant to subsection (a), then the purchasing official shall report the following information to the governing body of the municipality or county making such purchase:

(1) A description of the materials, supplies, commodities or equipment that was purchased;

(2) The auction where such items were purchased;

(3) The purchase price of such items; and

(4) The vendor of such materials, supplies, commodities or equipment.






Part 5 - Sale of Surplus Public Property

§ 12-2-501 - Disposal of real or personal property by private negotiation and sale.

Notwithstanding any rule, regulation or other law to the contrary, any county, metropolitan government, municipality or other political subdivision of this state, upon majority vote of the local legislative body, may dispose of real property or personal property by private negotiation and sale where:

(1) The real or personal property is significant for its architectural, archaeological, artistic, cultural or historical associations, or significant for its relationship to other property significant for architectural, archaeological, artistic, cultural or historical associations, or significant for its natural, scenic or open condition;

(2) The real or personal property is to be sold to a nonprofit corporation or trust whose purposes include the preservation or conservation of real or personal properties of architectural, archaeological, artistic, cultural, historical, natural or scenic significance; and

(3) A preservation agreement or conservation agreement is placed in the deed conveying the property from the county, metropolitan government, municipality or other political subdivision of this state to the nonprofit corporation or trust. The nonprofit corporation or trust shall only dispose of or use such real or personal property subject to covenants or other legally binding restrictions that will promote the preservation or conservation of the property, and, where appropriate, secure rights of public access.









Chapter 3 - Public Purchases

Part 1 - Applicability of Chapter

§ 12-3-101 - State requirements to be purchased by the central procurement office.

Except as provided in §§ 12-3-102 and 12-3-103, all goods and services, and all telephone, telegraph, electric light, gas, power, postal services, and the leasing of any equipment required for the use of state government, shall be purchased and contracted for by the central procurement office consistent with the requirements of this chapter and any rules, regulations or policies and procedures approved by the procurement commission.



§ 12-3-102 - Exempt agencies and purchases.

(a) Procurements and contracts by and for the following state governmental entities shall be exempt from the operation of this chapter:

(1) The legislative branch;

(2) The judicial branch;

(3) The University of Tennessee system and the Tennessee board of regents system;

(4) Contracts advertised and awarded by the state building commission pursuant to § 4-15-102. If there is a question whether a contract or procurement requires state building commission or central procurement office approval, the chief procurement officer and the state architect shall determine in writing the procurement method or the contract form that is in the best interest of the state. Any such agreement reached by the chief procurement officer and the state architect shall be subject to the approval of the comptroller of the treasury;

(5) Construction and engineering contracts entered into by the department of transportation pursuant to title 54, chapter 5;

(6) Contracts for procurement of services in connection with the issue, sale, purchase, and delivery of bonds, notes and other debt obligations or the administration, safekeeping, and payment after delivery of such debt obligations by the state or any of its agencies;

(7) Contracts for appraisal, relocation or acquisition services related to the acquisition of land that are entered into by the department of transportation pursuant to title 54, chapter 5; and

(8) Administrative contracts for specific service signs pursuant to title 54, chapter 5, part 11, shall be awarded to the vendor who offers the lowest responsible response. The basis of all responses shall be the least cost to the retail user of the signs. All administrative contracts shall be awarded on an objective, competitive basis pursuant to rules and regulations promulgated by the department of transportation.

(b) Notwithstanding subsection (a), any or all state entities exempt from the requirements of this part, as well as any private nonprofit institution of higher education chartered in this state, are authorized to procure goods or services under this chapter through the central procurement office.



§ 12-3-103 - Requirements of professional persons or groups providing fiscal agent, financial advisor, advisory or consultant services covered by this part.

(a) Contracts for legal services, fiscal agent, financial advisor or advisory services, educational consultant services, and similar services by professional persons or groups with high ethical standards, shall not be based upon competitive procurement methods, but shall be awarded on the basis of recognized competence and integrity. The prohibition against competitive procurement in this section shall not prohibit any entity enumerated from interviewing eligible persons or entities to determine the capabilities of such persons or entities.

(b) Any person providing fiscal agent, financial advisor or advisory services covered by this part shall perform such services only pursuant to a written contract specifying the services to be rendered, the costs of the services, and the expenses to be covered under such contract.

(c) Any person providing fiscal agent, financial advisor or advisory services covered by this part who desires to respond, directly or indirectly, on any bonds, notes or other obligations of such entity sold pursuant to public, competitive sale shall receive in writing prior to the sale the permission of such entity to respond either directly or indirectly on the obligations.

(d) For the purposes of this section, "providing fiscal agent, financial advisor or advisory services" means a relationship that exists when a person renders, or enters into an agreement to render, financial advisory or consultant services to or on behalf of an issuer with respect to a new issue or issues of municipal securities, including advice with respect to the structure, timing, terms and other similar matters concerning such issue or issues, for a fee or other compensation or in expectation of such compensation for the rendering of such services.

(e) A financial advisory relationship shall not be deemed to exist when, in the course of acting as an underwriter, a municipal securities dealer renders advice to an issuer, including advice with respect to the structure, timing, terms and other similar matters concerning a new issue of municipal securities.



§ 12-3-104 - Transfer of equipment between departments, institutions and agencies.

Whenever any state department or agency applies to the department of general services to lease or rent any equipment, the department of general services shall first ascertain whether or not any such equipment is available for use from any other department, institution, or agency. The department of general services shall have the power to request the transfer of any such equipment from one (1) department, institution, or agency to another with the approval of the head of the transferring department, institution, or agency.






Part 2 - General Provisions

§ 12-3-201 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Central procurement office" means the government agency established in § 4-56-104;

(2) "Chief procurement officer" means the person holding the position established in § 4-56-104, as the head of the central procurement office and with the powers and duties set forth in § 4-56-105;

(3) "Committee" means the state protest committee as established in § 4-56-103;

(4) "Contract" means any duly authorized and legally binding written agreement for the procurement of goods and services;

(5) "Council" means the advisory council on state procurement established in § 4-56-106;

(6) "Data" means any recorded information, regardless of its form or characteristic;

(7) "Energy efficiency standard" means a performance standard that prescribes the relationship of the energy use of a product to its useful output of services;

(8) (A) "Goods" means all personal property, including, but not limited to, supplies, equipment, materials, printing, and insurance;

(B) "Goods" does not include real property;

(9) (A) "Grant" means any grant awarded to the state or awarded by the state to any person to support a program authorized by law;

(B) "Grant" does not include an award whose primary purpose is to procure an end product, whether in the form of supplies, services, or construction, or any contract resulting from such an award;

(10) "Invitation to bid" means all documents, whether attached or incorporated by reference, utilized for soliciting bids for the lowest cost, responsive and responsible bidder;

(11) "Major energy-consuming product" means any article so designated by the chief procurement officer in consultation with the central procurement office staff;

(12) "Political subdivision" means any authority, city, town, municipality, county or instrumentality of any authority, city, town, municipality or county within the state;

(13) (A) "Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring of any goods or services;

(B) "Procurement" also includes all functions that pertain to the obtaining of goods or services, including the description of requirements, selection and solicitation of sources, preparation and award of a contract, and all phases of contract administration;

(14) "Procurement commission" means the state procurement commission, as established in § 4-56-102;

(15) "Proprietary" means a good or service that is used, produced, or marketed under exclusive legal right of the inventor, maker or service provider that is protected under trade secret, patent, trademark, or copyright law;

(16) "Request for proposal" means a written solicitation for written proposals to provide goods or services to the state or a state governmental entity based upon specified evaluation criteria;

(17) "Respondent" includes a "bidder" or "proposer" that is a natural person or legal entity that has properly registered as required by the state. The terms "bidder" and "proposer" may be used interchangeably as the context requires;

(18) "Response" means a written response to a solicitation for goods and services;

(19) "Responsible" means a person who has the capacity in all respects to perform fully the contract requirements, as well as the integrity and reliability, which will assure good faith performance;

(20) "Responsive" means a person who has submitted a response that conforms in all material respects to the competitive procurement;

(21) "Services" means all services and agreements obligating the state, except services for highway and road improvements governed by title 54 and design and construction services governed by title 4, chapter 15;

(22) "Solicitation" means any type of document that invites responses and may include, by way of example, an "invitation to bid", a "request for proposal" or a "competitive negotiation";

(23) (A) "Specification" means any description of the physical, functional, performance characteristics, or nature of a supply, service, or construction item;

(B) "Specification" includes, as appropriate, requirements for inspecting, testing, or preparing a supply, service, or construction item for delivery;

(24) "State agency" means any state governmental entity, other than the central procurement office and those state entities exempted by § 12-3-102, that is authorized to enter into contracts by this title or its implementing regulations, or by way of delegation from the chief procurement officer, or that utilizes any goods or services procured under this title;

(25) "State governmental entity" means any agency, authority, board, commission, department, or office within the executive, legislative or judicial branches of state government or any autonomous state agency, authority, board, commission, council, department, office, or institution of higher education; and

(26) "Vendor" means a natural person or legal entity that has been established by the department of finance and administration's division of accounts as a vendor through proper authority for which payment may be made by the state.



§ 12-3-202 - Long distance telephone service for students at state universities and colleges.

Subject to the regulations and requirements of the Tennessee regulatory authority and other state or federal bodies, the central procurement office is authorized to extend the use of the state network long distance telephone service to students at state universities and colleges. If the central procurement office extends such service, it shall charge the institution the amount that it costs the state for such service.






Part 3 - Purchases and Contracts for Goods and Services

§ 12-3-301 - Written acquisition plan -- Data relating to purchases and purchase estimates -- Amendments to acquisition plan.

(a) (1) Before April 1 of each year, each state agency shall compile and submit to the chief procurement officer and the comptroller of the treasury, a written acquisition plan for the upcoming fiscal year forecasting the specific categories and quantities of goods and services anticipated for purchase by the state agency. The chief procurement officer shall develop procedures to ensure uniformity among the various state agencies both in the manner of calculating such forecasts and in the style and format used for submitting such written acquisition plans to the chief procurement officer. The information contained within such forecasts shall be based on good faith estimates and shall not be construed in any way to legally bind or authorize the state agency to make any purchase in conflict with the other requirements of this chapter.

(2) This subsection (a) shall not apply to those entities exempt from this chapter pursuant to § 12-3-102.

(b) Before July 1 of each year, the chief procurement officer shall compile and publish the written acquisition plans submitted by the various agencies pursuant to subsection (a), within an annual report that shall be entitled "The Forecast of Acquisition Plans for State Departments and Agencies for Fiscal Year _____--_____." A copy of the report shall be posted on the central procurement office's web site.

(c) It is the duty of all state agencies to furnish to the central procurement office, upon request, data relating to purchases and purchase estimates.

(d) An agency is permitted to amend or supplement its written acquisition plan before the end of a given fiscal year for unforeseen circumstances pursuant to rules, regulations and policies approved by the commission.



§ 12-3-302 - Bidding not to include statement that bidder willing to meet lowest bid price -- Exception where negotiation permitted.

(a) Any statement or agreement in which the respondent is asked to indicate a willingness to meet the low price, if such respondent is not the low respondent, is adverse to the competitive procurement standards and shall not be included in any solicitation to be awarded by any state agencies.

(b) This section applies to divisible contracts.

(c) This section shall not apply when applicable law permits negotiated contracts.

(d) For the purposes of this section, contracts for the administration of specific service signs pursuant to title 54, chapter 5, part 11 shall not be negotiable.



§ 12-3-303 - Execution of contracts by executive branch state agencies -- Approval by chief procurement officer -- Contracts for rendering public relations, advertising or related services -- Applicability to various contracts -- Posting of contracts on state procurement office's web site.

(a) Any contract for goods or services entered into by an executive branch state agency shall be executed by the head of such state agency and approved by the chief procurement officer. Notwithstanding any other law to the contrary, approval of the chief procurement officer and no other officer of the state government is necessary, except as follows:

(1) Contracts for financial management or accounting services shall also be approved by the commissioner of finance and administration;

(2) Contracts for auditing services shall also be approved by the comptroller of the treasury;

(3) Contracts for engineering or architectural services shall also be approved by the office of the state architect;

(4) Contracts of all state colleges and universities operated by the board of trustees of the University of Tennessee or the state board of regents do not need to be approved by the chief procurement officer; provided, that these contracts shall be subject to applicable provisions of the rules and policies promulgated by the central procurement office and approved by the procurement commission; or

(5) Those procurements, contracts, grants, and other documents subject to approval by the comptroller of the treasury pursuant to § 4-56-108 or otherwise required by law. (b) All contracts for rendering public relations, advertising or related services entered into by or on behalf of agencies and departments of the executive branch of state government shall be restricted to provide for only the rendition of media advertising and related design and production services, except as otherwise determined in accordance with policies established by the procurement commission. (c) (1) This section shall not apply to construction and engineering contracts entered into by the department of transportation pursuant to title 54, chapter 5, or to contracts for projects required by law to be approved by the state building commission.

(2) This section shall not apply to contracts to hire additional counsel for the state or any of its departments, institutions or agencies; provided, that all such contracts shall be made in accordance with § 8-6-106, except for legal counsel employed pursuant to any statute concerning the issuance and sale of bonds, notes, or other obligations.

(3) This section shall not apply to contracts for procurement of services in connection with the issue, sale, purchase, and delivery of bonds, notes and other debt obligations or the administration, safekeeping, and payment after delivery of such debt obligations by the state or any of its agencies. (d) All contracts for goods and services shall be posted on the state procurement office's web site, at a minimum providing the following information, as applicable, regarding each request for goods or services:

(1) Business unit or agency requesting;

(2) Contract number;

(3) Brief description of the contract;

(4) Type of contract;

(5) Commencement date of the contract;

(6) Ending date of the contract;

(7) Maximum liability; and

(8) Status of the contract.



§ 12-3-304 - Unauthorized contracts void -- Personal liability of officers and heads of agencies.

(a) When any state agency required by this chapter to purchase goods or services through the central procurement office, contracts for the purchase of goods or services contrary to this chapter or the rules and regulations made hereunder, such contract shall be void and of no effect.

(b) When the central procurement office contracts for the purchase of goods or services contrary to this chapter or the rules and regulations made hereunder, such contract shall also be void and of no effect.

(c) If any state agency, including the central procurement office, purchases any goods or services contrary to this chapter or the rules and regulations made hereunder, then the chief procurement officer or head of such state agency shall be personally liable for the costs thereof, and if such goods or services are so unlawfully purchased and paid for out of state moneys, then the amount thereof may be recovered in the name of the state in an appropriate action instituted by the state.



§ 12-3-305 - Responsibility for effective management of contracts -- Adoption of regulations or policies that define service contracting fundamentals -- Inclusion of the maximum liability or total estimated purchase in solicitations -- Certification to state agencies the sources of services and supply and the contract price of the various goods and services covered by contracts.

(a) The central procurement office or the procuring state governmental entity shall be responsible for the effective management of all contracts procured under its authority and shall adopt regulations or policies that define service contracting fundamentals. Such regulations or policies shall include, but are not limited to, contract management and monitoring of vendors, grants and sub-recipient relationships. The regulations for monitoring shall, at a minimum, require the filing of the monitoring plan with the chief procurement officer before any contracts are approved.

(b) Any state agency, when entering into contracts with any organizations that agree to provide services to third parties, shall, subject to approval by the chief procurement officer and the comptroller of the treasury, establish guidelines for such organizations. These guidelines shall define the responsibility and prescribe procedures to be followed by the contracting agencies, including, but not limited to, the use of generally accepted accounting procedures, sound business practices, and compliance with related state and federal regulations regarding the fiscal policies of nonprofit organizations. The guidelines established shall be used as prerequisites for the state's agreement to provide matching or other state funds or federal funds or entering into a third party contract.

(c) Every solicitation issued for the purpose of establishing a contract shall include the maximum liability or total estimated purchase by agencies of state government for the current contract period, if applicable, and for the new contract period. More than one (1) contract may be let for the supply of any given class or type of goods or services and any contract may provide for the cancellation thereof by either party. Contracts executed or proposed to be executed for periods of time of more than twelve (12) months shall be subject to the policies, rules and regulations of the central procurement office, as approved by the procurement commission, and shall meet the following conditions:

(1) Such contracts may contain a provision giving the state the right of cancellation for convenience for periods of time established by the chief procurement officer;

(2) Such contracts shall contain a provision giving the state the right of cancellation at the end of any fiscal year without notice, in the event that funds to support the contract become unavailable; and

(3) No contract may be let for periods of time in excess of sixty (60) months, unless the chief procurement officer determines the contract is in the best interest of the state and approves the contract in accordance with rules and regulations, and policies and procedures approved by the procurement commission, as being in the best interest of the state.

(d) After contracts have been awarded, the chief procurement officer shall certify to state agencies the sources of services and supply and the contract price of the various goods and services covered by the contracts. It is unlawful for any state agency to purchase any goods or services covered thereby from any sources other than those certified by the chief procurement officer, except as otherwise provided in this chapter.



§ 12-3-306 - Registration with the department of revenue to collect and remit sales and use taxes -- Development of procedures for compliance.

(a) A state governmental entity shall not contract to acquire goods or services, and no person may contract to supply goods or services to a state governmental entity, unless, prior to, or contemporaneous with, entering into the contract, the person contracting to supply goods or services and its affiliates register with the department of revenue to collect and remit the sales and use tax levied by the Retailers' Sales Tax Act, compiled in title 67, chapter 6. Nothing in this section shall require a person or affiliate to register if the person or affiliate does not make sales to customers in the state of tangible personal property or services, which if the sales occurred wholly within the state, would be taxable under title 67, chapter 6. This section is specifically applicable to foreign persons, notwithstanding the fact that such foreign persons or their affiliates may not otherwise be legally obligated to collect and remit such tax.

(b) For purposes of this section:

(1) "Affiliates" means each and every affiliate of the person contracting with the state or other state entities, as the term "affiliate" is defined in § 48-103-102;

(2) "Other state entities" has the same meaning as in § 12-4-601; and

(3) "Person" or "persons" has the same meaning as in § 67-6-102.

(c) The commissioner of revenue and the chief procurement officer shall develop procedures for compliance with this section with approval by the procurement commission.



§ 12-3-307 - Application of procedural and administrative accountability requirements to matching funds.

Contracting state agencies that establish the procedural and administrative accountability requirements shall apply these requirements to all matching funds. The established procedural and administrative requirements shall remain in effect for the entire fiscal year covered by the third party contract, and no contracting agency shall modify or amend these procedures without the state agency's approval.



§ 12-3-308 - Contracts through or administered by social services agencies without discrimination -- Religious organizations.

(a) Notwithstanding any other law to the contrary, state and local governments shall contract for goods and services provided through, or administered by, the departments of children's services, health, and human services without discrimination against religious organizations or discrimination based on race, age, color, sex, or national origin and shall provide beneficiaries of assistance under the programs established by law with forms of disbursement that are redeemable with these organizations that are awarded a contract. State and local governments may use any state, federal, local or other moneys available for these purposes.

(b) State and local governments shall allow contracts with religious organizations to provide goods and services provided through, or administered by, the departments of children's services, health, and human services and to accept forms of disbursement under any program established on the same basis as any other nongovernmental provider without impairing the religious character of these organizations, and without diminishing the religious freedom of beneficiaries of assistance funded under these programs. The programs shall be implemented consistent with the first amendment of the United States Constitution. State and local governments shall not discriminate against an organization that is, or applies to be, a contractor to provide assistance or that accepts forms of disbursement on the basis that the organization has a religious character.

(c) A religious organization with a contract described in this section shall retain its independence from federal, state and local governments, including the religious organization's control over the definition, development, practice and expression of its religious beliefs. State and local governments shall not require a religious organization to alter its form of internal governance or to remove religious art, icons, scripture or other symbols in order to be eligible to contract to provide assistance or to accept grants or other forms of disbursement funded under any program or public contract.

(d) If a person, who applies for or receives goods, services or disbursements, objects to the religious character of the organization or institution from which the person receives, or would receive, assistance funded under any program, the state or local government shall provide the person, within a reasonable period of time after the date of the objection, with assistance from an alternative provider that is accessible to the person if an alternative provider is available and the value of which is not less than the value of assistance that the person would have received from the religious organization. Organizations shall provide notice to people receiving assistance of the right to object pursuant to this subsection (d).

(e) A religious organization's exemption provided under § 702 of the Civil Rights Act of 1964, codified in 42 U.S.C. § 2000e-1(a), regarding employment practices is not affected by its participation in, or receipt of, moneys from programs described in this section. Nothing in this section allows religious organizations to discriminate in employment practices on the basis of race, age, color, sex or national origin.

(f) Except as otherwise provided by law, a religious organization shall not discriminate against a person in regard to rendering assistance funded under any program described in this section on the basis of religion, a religious belief or refusal to participate in a religious practice, or on the basis of race, age, color, sex or national origin.

(g) Except as provided in subsection (h), any religious organization that contracts to provide goods, services or assistance funded under any program is subject to audit by the comptroller of the treasury, and is required to comply with the same rules and laws as other contractors to account in accordance with generally accepted auditing principles for the use of the moneys provided under the program.

(h) If a religious organization segregates public moneys provided under these programs into separate accounts, only the programs funded by financial assistance provided with these moneys are subject to audit by the comptroller of the treasury.

(i) Appeals from the decisions of the head of a state agency, board or commission may be made to the commissioner of finance and administration in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(j) No moneys provided directly to institutions or organizations to provide services and administer programs under this section may be spent for sectarian worship, instruction or proselytization. This subsection (j) does not apply to the contracting for the services of chaplains by state and local governments.

(k) For the purposes of this section, "state and local governments" means state agencies, boards and commissions and political subdivisions of this state.

(l) No funds provided by any state or local government for goods and services to religious organizations shall supplant present funding of programs provided by such groups but shall be a supplement to the activities rendered by these groups.



§ 12-3-309 - Prohibited contracts.

(a) Prohibited contracts:

(1) No state governmental entity shall contract to acquire goods or services from any person who knowingly utilizes the services of illegal immigrants in the performance of a contract for goods or services entered into with a state governmental entity;

(2) No person may contract to supply goods or services to a state governmental entity if that person knowingly utilizes the services of illegal immigrants in the performance of a contract to supply goods or services entered into with the state or a state entity.

(b) After January 1, 2007, no person may enter into a contract to supply goods or services to a state governmental entity without first attesting in writing that the person will not knowingly utilize the services of illegal immigrants in the performance of the contract, and will not knowingly utilize the services of any subcontractor who will utilize the services of illegal immigrants in the performance of the contract.

(c) If any person who contracts to supply goods or services to a state governmental entity, or who submits a response to contract to supply goods or services to a state governmental entity, is discovered to have knowingly utilized the services of illegal immigrants in the performance of the contract to supply goods or services to a state governmental entity, the chief procurement officer shall declare that person to be prohibited from contracting for or submitting a response for any contract to supply goods or services to a state governmental entity for a period of one (1) year from the date of discovery of the usage of illegal immigrant services in the performance of a contract to supply goods or services to a state governmental entity.

(d) Any person who is prevented from contracting for or submitting a response for a contract to supply goods or services to a state governmental entity for one (1) year pursuant to subsection (c) may appeal the imposition of the one-year prohibition by utilizing an appeals process to be established by the chief procurement officer and approved by the procurement commission.

(e) The chief procurement officer is authorized to promulgate rules and regulations to effectuate the purposes of this section and shall be approved by the procurement commission. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 12-3-310 - Definition of "call center" -- Contracts for call center services.

(a) As used in this section, "call center" includes a person who performs services, including, but not limited to, data entry services, electronic governmental transfers, or other electronic, telephone and telecommunication services.

(b) The chief procurement officer shall promulgate regulations pursuant to title 4, chapter 56, authorizing a preference in the evaluation of proposals for state contracts requiring vendors of call center services to only employ, use, or contract with citizens of the United States who reside in the United States, or any person authorized to work in the United States pursuant to federal law, including legal resident aliens in the United States to provide call center services.

(c) Any respondent seeking this preference shall supply such supporting documentation as the state may require and shall certify that it will provide services solely by citizens of the United States who reside within the United States, or persons authorized to work in the United States pursuant to federal law, including legal resident aliens in the United States. The certification shall acknowledge and confirm the right of the state to audit and monitor compliance and seek appropriate remedies for noncompliance.



§ 12-3-311 - Certain noncompetitive purchases and contracts entered into by the department of transportation are subject to the approval of the comptroller of the treasury -- Review by the fiscal review committee.

All noncompetitive purchases and contracts entered into by the department of transportation for non-construction and non-engineering projects or services with a term of more than one (1) year or which are renewable by either party that would extend the contract beyond twelve (12) months and which have a cumulative value of not less than two hundred fifty thousand dollars ($250,000), including all possible renewals, shall be subject to the approval of the comptroller of the treasury. A list of all such purchases and contracts shall be filed with and subject to review by the fiscal review committee.






Part 4 - Delegation of Purchasing Authority

§ 12-3-401 - Procedure for delegated authority.

(a) The chief procurement officer may authorize any or all state agencies to procure all or any specific types and classes of goods or services, without following the procedures relating to the requisitioning of such goods or services through the central procurement office. The comptroller of the treasury shall review and approve such delegations as required by procurement commission policy. The chief procurement officer shall consider the individual state agency's purchasing record in these delegations and shall periodically review purchasing activities of any state agency granted such delegation, and may reduce or revoke such delegated purchasing authority.

(b) It is intended that delegation of purchase authority may be made by state agency, by type of good or service, by dollar amount of procurement, or by any combination thereof, in order to reduce the procurement time required and to increase the amount of purchases made from any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business, as defined in § 12-3-514.

(c) Upon delegated authority, any procurement not exceeding fifty thousand dollars ($50,000), for which a source of supply has not otherwise been established, shall be made without requisitioning such goods or services through the central procurement office; provided, that procurement requirements shall not be artificially divided so as to constitute a small purchase under this section.

(d) All requisitions and solicitations provided for in this section shall be posted on the state procurement office's web site, at a minimum providing the following information, as applicable, regarding each such procurement:

(1) Procuring agency;

(2) Requisition number;

(3) Vendor;

(4) Total amount of requisition;

(5) Line item of description; and

(6) Line item amount.






Part 5 - Competitive Solicitations

§ 12-3-501 - Award of contracts by competitive sealed solicitations.

Unless otherwise authorized by law, state contracts shall be awarded by competitive sealed solicitations by the central procurement office in the manner set forth in § 12-3-502, except as provided in § 12-3-401 and §§ 12-3-503 -- 12-3-508.



§ 12-3-502 - Solicitations -- Responses -- Rejection of responses -- Correction or withdrawal of responses -- Cancellation of awards or contracts -- Filing of notices of intent to award -- Procurement and performance bonds or other security.

(a) The central procurement office shall publicly advertise a copy of the solicitation. All responses received by the central procurement office shall be opened and examined at the time and place specified in the solicitation. Any and all responses may be rejected pursuant to subsection (b).

(b) Whenever the chief procurement officer approves the rejection of all responses for a certain solicitation, the chief procurement officer shall file a notice of such action with the comptroller of the treasury and shall take such action only for one (1) or more of the following reasons:

(1) Unreasonably high prices;

(2) Error in the solicitation;

(3) Cessation of need;

(4) Unavailability of funds; or

(5) Any other reason determined to be in the best interest of the state.

(c) Submission of a response shall not create rights, interests, or claims of entitlement in any respondent, including the lowest apparent respondent in terms of cost.

(d) (1) Correction or withdrawal of inadvertently erroneous responses, before or after award, or cancellation of awards or contracts based on such mistakes, shall be permitted with approval of the chief procurement officer. All cancellation of awards or contracts shall be filed with the comptroller of the treasury.

(2) After response opening, no changes in prices or other provisions of responses prejudicial to the interest of the state or fair competition shall be permitted.

(3) Except as otherwise provided by regulation or policy of the procurement commission, all decisions to permit the correction or withdrawal of responses, or cancel awards or contracts based on response mistakes, shall be supported by a written determination made by the chief procurement officer and such determination shall be filed with the comptroller of the treasury.

(e) Only criteria or factors set forth in the solicitation may be used in evaluating a response.

(f) After response evaluation and prior to award of the contract, the chief procurement officer shall issue a notice of intent to award to all respondents to the solicitation. Notification by the state of intent to award shall not create rights, interests, or claims of entitlement in any respondent.

(g) Upon issuance of the intent to award, all data relating to the procurement shall be made available for inspection to each respondent of the solicitation, upon request. No contract shall be awarded by the chief procurement officer without providing respondents a reasonable opportunity for inspection. The chief procurement officer shall establish procedures for providing inspection by respondents to solicitations. Such procedures shall be approved by the procurement commission. Notification by the state of intent to award shall not create rights, interests, or claims of entitlement in any respondent.

(h) Each contract shall be awarded in the name of the state, with reasonable promptness by written notice to the respondent to whom a contract will be awarded in accordance with the criteria for award as set forth in the solicitation.

(i) Procurement and performance bonds or other security may be required for any contract. Any such requirement shall be set forth in the solicitation. The chief procurement officer shall promulgate rules establishing the requirements for the use and appropriate amount of such bonds or other security with approval by the procurement commission.



§ 12-3-503 - Informal solicitation -- Small purchases -- Active solicitation of responses from minority-owned, woman-owned, service-disabled veteran-owned, or small business.

(a) The procurement commission may grant the chief procurement officer authority to establish informal solicitation rules, regulations, policies and procedures for procurements. The maximum amount of the procurement shall be determined in accordance with the following:

(1) If all of the members of the procurement commission agree, the amount shall be up to fifty thousand dollars ($50,000) or less; and

(2) Procurement requirements shall not be artificially divided in order to constitute an informal procurement under this section.

(b) The procurement commission may grant the chief procurement officer authority to establish small purchase rules, regulations, policies, and procedures. The maximum amount of the purchases shall be determined in accordance with the following:

(1) If all the members of the procurement commission agree, the amount shall be up to ten thousand dollars ($10,000) or less; and

(2) Purchasing requirements shall not be artificially divided in order to constitute a small purchase under this section.

(c) Notwithstanding subsections (a) and (b), such state agencies shall actively solicit responses from any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business in accordance with part 11 of this chapter.



§ 12-3-504 - Sole source procurement -- Noncompetitive negotiation.

The chief procurement officer shall identify goods or services that may not be procured by competitive means because of the existence of a single source of supply. The chief procurement officer shall submit to the procurement commission, for approval rules, policies, and procedures prescribing the manner in which such procurements may be accomplished, which may include noncompetitive negotiation. Sole source goods and services shall be purchased only in accordance with these rules, policies, and procedures approved by the procurement commission.



§ 12-3-505 - Emergency purchases.

The chief procurement officer is authorized to purchase for a state governmental entity in the open market specific goods or services for immediate delivery to meet emergencies arising from any unforeseen cause, including, but not limited to, delays by contractors, delays in transportation, unanticipated volume of work, and acts of God. The chief procurement officer may delegate this authority to any state agency; provided, that a report on the circumstances of any such emergency and the actions taken by such state agency as a result of the emergency shall be transmitted in writing as soon as possible by such state agency to the chief procurement officer. The report shall set forth the prices at which goods and services were purchased and the total amount of the purchase. The chief procurement officer shall keep each report on file in the permanent records of the central procurement office. All emergency purchases shall be posted on the single public Internet web site in such form as prescribed by the procurement commission. All emergency purchases shall, if practicable, be made on the basis of competitive procurement.



§ 12-3-506 - Negotiation with vendors -- General services administration price agreement.

In accordance with rules and regulations of the central procurement office approved by the procurement commission and adopted pursuant to title 4, chapter 56, part 1, and chapters 3 and 4 of this title, the chief procurement officer is authorized to negotiate with vendors who maintain a general services administration pricing agreement with the United States or any agency thereof; provided, that no contract executed under this section shall authorize a price higher than is contained in the contract between the general services administration and the affected vendor.



§ 12-3-507 - Competitive negotiation.

Except as otherwise provided by law, a contract may be entered into by competitive negotiation when it is determined by the chief procurement officer that it is in the best interest of the state. Each use of competitive negotiation shall be subject to approval by the chief procurement officer and the comptroller of the treasury in accordance with rules, policies, and procedures of the procurement commission. Notice of such approved competitive negotiations shall be posted on the central procurement office's web site.



§ 12-3-508 - Utilities -- Service contracts.

Subject to rules of the central procurement office approved by the procurement commission, the central procurement office shall purchase or contract for all telephone, telegraph, electric light, gas, power, postal, and other services for which a rate for the use thereof has been established by a public authority, in such manner as the chief procurement officer deems to be in the best interest of the state.



§ 12-3-509 - Certification by receiving agent as condition of payment.

When any goods or services are received by a state agency, the state agency's receiving agent shall certify electronically or in writing that the goods or services received were equal in quality and quantity to those requisitioned or ordered. The certification shall accompany the voucher directing the payment. The state shall not remit funds in payment of any voucher unless the voucher is accompanied by the certification.



§ 12-3-510 - Records of purchases open to public.

Notwithstanding § 12-3-502, all procurement records of the department and all records of the procurement commission shall be open and accessible to the public during the regular office hours of the central procurement office or state agency, when such inspections do not interfere with the orderly operation of the central procurement office or state agency.



§ 12-3-511 - Ascertainment of availability of funds.

The central procurement office shall not honor or act upon any requisitions from any state agency without first having ascertained from the commissioner of finance and administration, or other responsible official, the availability of funds to cover the proposed expenditure.



§ 12-3-512 - Cooperative purchasing agreements.

The central procurement office may participate in, sponsor, conduct or administer a cooperative purchasing agreement for the procurement of goods or services with one (1) or more other states or local governments in accordance with an agreement entered into between the participants. All cooperative purchasing conducted under this section shall be awarded through full and open competition and pursuant to policies or rules and regulations approved by the procurement commission.



§ 12-3-513 - Competitive reverse auction process.

(a) For a purchase of goods and services under this chapter, the central procurement office may purchase goods and services through a competitive reverse auction process that allows responses on specified goods or services electronically and adjustments to pricing during a specified time period. An award shall be made to the offeror determined to be the lowest responsible and responsive respondent at the close of the specified solicitation period.

(b) Policies and procedures concerning this procurement methodology, including the criteria, and the evaluation process shall be developed by the central procurement office and approved by the procurement commission.

(c) This section shall not apply to:

(1) Construction services; or

(2) Architectural or engineering services.



§ 12-3-514 - Protests by aggrieved respondents.

(a) Prior to the commencement of an action in court concerning the controversy, any actual respondent who claims to be aggrieved in connection with a procurement authorized under this chapter may protest to the chief procurement officer. The protest shall be submitted in writing within seven (7) calendar days after such claimant knows or should have known of the facts giving rise to the protest. Any issues raised by the protesting party after the seven-day period shall not be considered as part of the protest. In the case of a pending award, a stay of award in accordance with subsection (e) may be requested.

(b) The signature of an attorney or protesting party on a request for consideration, protest, motion, or other document constitutes a certification by the signer that the signer has read such document, that to the best of the signer's knowledge, information, and belief formed after reasonable inquiry, it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and that it is not interposed for any improper purpose, such as to harass, limit competition, or to cause unnecessary delay or needless increase in the cost of the procurement or of the litigation. If a request for consideration, protest, pleading, motion, or other document is signed in violation of this subsection (b) before or after appeal to the chief procurement officer and the protest committee, the chief procurement officer or protest committee, upon motion or upon its own initiative, may impose upon the person who signed it, a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties, including the affected state agency, the amount of the reasonable expenses, including reasonable attorneys' fees incurred because of the filing of the protest, a petition for a stay of award, pleading, motion, or other paper.

(c) Neither a protest nor a stay of award shall proceed under this section unless the protesting party posts a protest bond. The protesting party shall post with the chief procurement officer, at the time of filing a notice of protest, a bond payable to the state in the amount of five percent (5%) of the lowest cost proposal evaluated or, if a protest is filed prior to the opening of cost proposals, the bond payable shall be five percent (5%) of the estimated maximum liability provided in the procurement document. The protest bond shall be in form and substance acceptable to the state and shall be immediately payable to the state conditioned upon a decision by the protest committee that:

(1) A request for consideration, protest, pleading, motion, or other document is signed, before or after appeal to the chief procurement officer or protest committee, in violation of subsection (b);

(2) The protest has been brought or pursued in bad faith; or

(3) The protest does not state on its face a valid basis for protest.

(d) The bond shall be payable to the state for any other reason approved by the protest committee. The state shall hold the protest bond for at least eleven (11) calendar days after the date of the final determination by the chief procurement officer. If the protesting party appeals the chief procurement officer's determination to the protest committee, the chief procurement officer shall hold the protest bond until instructed by the protest committee to either keep the bond or return it to the protesting party.

(1) At the time of filing notice of a protest of a procurement in which the lowest bid or lowest evaluated cost proposal is less than one million dollars ($1,000,000), a minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business protesting party may submit a written petition for exemption from the protest bond requirement of subsection (c). The petition shall include clear evidence of a minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business status. On the day of receipt, the petition shall be given to the chief procurement officer. The chief procurement officer has seven (7) calendar days in which to make a determination. If an exemption from the protest bond requirement is granted, the protest shall proceed as though the bond were posted. Should the chief procurement officer deny an exemption from the requirement, the protesting party shall post the protest bond with the chief procurement officer as required in subsection (c) within five (5) calendar days of the determination.

(2) For purposes of this subdivision (d)(1):

(A) "Minority" means a person who is a citizen or lawful permanent resident of the United States and who is:

(i) African American: a person having origins in any of the black racial groups of Africa;

(ii) Hispanic: a person of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish culture or origin, regardless of race;

(iii) Asian American: a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands; or

(iv) Native American: a person having origins in any of the original peoples of North America;

(B) "Minority-owned business" means a minority-owned business that is a continuing, independent, for-profit business that performs a commercially useful function, and is at least fifty-one percent (51%) owned and controlled by one (1) or more minority individuals who are impeded from normal entry into the economic mainstream because of past practices of discrimination based on race or ethnic background;

(C) "Small business" means a business that is independently owned and operated, has total gross receipts of not more than ten million dollars ($10,000,000) averaged over a three-year period, or employs no more than ninety-nine (99) persons on a full-time basis;

(D) "Tennessee service-disabled veteran-owned business" means a service-disabled veteran-owned business that is a continuing, independent, for-profit business located in this state that performs a commercially useful function, and is at least fifty-one percent (51%) owned and controlled by one (1) or more service-disabled veterans. In the case of a business solely owned by one (1) service-disabled veteran and such person's spouse, is at least fifty percent (50%) owned and controlled by the service-disabled veteran or in the case of any publicly owned business, at least fifty-one percent (51%) of the stock of which is owned and controlled by one (1) or more service-disabled veterans and whose management and daily business operations are under the control of one (1) or more service-disabled veterans; and

(E) "Woman-owned business" means a woman-owned business that is a continuing, independent, for-profit business that performs a commercially useful function, and is at least fifty-one percent (51%) owned and controlled by one (1) or more women; or, in the case of any publicly owned business, at least fifty-one percent (51%) of the stock of which is owned and controlled by one (1) or more women and whose management and daily business operations are under the control of one (1) or more women.

(3) The chief procurement officer, in consultation with the head of the state agency, has the authority to resolve the protest. The chief procurement officer shall have no longer than sixty (60) calendar days from receipt of a protest to resolve the protest. The final determination of the chief procurement officer shall be given in writing and submitted to the protestor and the protest committee, and the comptroller of the treasury. If the chief procurement officer fails to resolve the protest within sixty (60) calendar days, the protesting party may request that the protest committee meet to consider the protest.

(4) If a protest is not resolved by mutual agreement within sixty (60) calendar days, the protesting party may request the matter be considered at a meeting with the protest committee. The request for consideration before the protest committee shall be made in writing within seven (7) calendar days from the date of the chief procurement officer's final determination or within seven (7) calendar days following the chief procurement officer's failure to resolve the protest within sixty (60) calendar days after receipt of the protest.

(e) Prior to the award of a contract, respondents who have protested may submit to the chief procurement officer a written petition for stay of award. Such stay shall become effective upon receipt by the state. The state shall not proceed further with the procurement process or with the award of the contract until the protest has been resolved in accordance with this section, unless the protest committee makes a written determination that continuation of the procurement process or the award of the contract without delay is necessary to protect substantial interests of the state. It shall be the responsibility of the chief procurement officer, with the assistance of the procuring agency, to seek such a determination by the protest committee. The chief procurement officer shall provide the minutes of the protest proceedings to each committee member and to the comptroller of the treasury and shall post the final determination within fifteen (15) business days to the single public procurement web site.

(f) Nothing in this section shall be construed to require a contested case hearing as set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The protesting party must exhaust all administrative remedies provided in this section prior to the initiation of any judicial review of the protest.

(g) Should a protest be received by the state subsequent to a contract being completely executed pursuant to a procurement process, the Tennessee claims commission has exclusive jurisdiction to determine all monetary claims against the state, including, but not limited to, claims for the negligent deprivation of statutory rights pursuant to § 9-8-307(a)(1)(N).

(h) Protests appealed to the chancery court from the protest committee shall be by common law writ of certiorari. The scope of review in the proceedings shall be limited to the record made before the protest committee and shall involve only an inquiry into whether the protest committee exceeded its jurisdiction, followed an unlawful procedure, or acted illegally, fraudulently, or arbitrarily without material evidence to support its action.






Part 6 - Cost Principles and Audits

§ 12-3-601 - Cost or pricing data.

(a) A contractor who makes a contract with the state under this chapter shall, except as provided in subsection (c), submit cost or pricing data, and shall certify that, to the best of its knowledge and belief, the cost of pricing data submitted was accurate, complete, and current as of a mutually determined specified date prior to the date of:

(1) The pricing of any contract awarded pursuant to sole source procurement authority pursuant to § 12-3-504, where the total contract price is expected to exceed an amount established by the procurement commission; or

(2) The pricing of any change order or contract modification which is expected to exceed an amount established by the procurement commission.

(b) Any contract, change order, or contract modification under which a certificate is required shall contain a provision that the price to the state, including profit or fee, shall be adjusted to exclude any significant sums by which the state finds that such price was increased because the contractor-furnished cost or pricing data was inaccurate, incomplete, or not current as of the date agreed upon between the parties.

(c) The requirements of this section need not be applied to contracts when:

(1) The contract price is based on adequate price competition;

(2) The contract price is based on established catalogue prices or market prices;

(3) Contract prices are set by law or regulation; or

(4) It is determined in writing in accordance with regulations promulgated by the procurement commission that the requirements of this section may be waived, and the reasons for such waiver are stated in writing.



§ 12-3-602 - Right to inspect plant or place of business and audit books and records.

(a) The state may, at reasonable times, and subject to regulation of the procurement commission, inspect the part of the plant or place of business of a contractor or any subcontractor which is related to the performance of any contract awarded or to be awarded by the state.

(b) The state may, at reasonable times and places, audit the books and records of any person who has submitted cost or pricing data to the extent that such books and records relate to such cost or pricing data. Any person who receives a contract, change order, or contract modification for which cost or pricing data are required, shall maintain such books and records that relate to such cost or pricing data for three (3) years from the date of final payment under the contract, unless a shorter period is otherwise authorized in writing.

(c) The state shall be entitled to audit the books and records of a contractor or any subcontractor under any contract or subcontract other than a firm fixed-price contract, to the extent that such books and records relate to the performance of such contract or subcontract. Such books and records shall be maintained by the contractor for a period of three (3) years from the date of final payment under the prime contract and by the subcontractor for a period of three (3) years from the date of final payment under the subcontract, unless a shorter period is otherwise authorized in writing. All contracts after July 1, 2013, shall include a provision with this statutory requirement and the provision cannot be amended or removed without the written consent of the comptroller of the treasury.



§ 12-3-603 - Regulations regarding cost principles.

The chief procurement officer shall propose regulations for approval by the procurement commission setting forth cost principles which shall be used to determine the allowability of incurred costs for the purpose of reimbursing costs under contract provisions that provide for the reimbursement of costs; provided, that if a written determination is made by the chief procurement officer to justify such action, such cost principles may be modified by contract and reported to the comptroller of the treasury.






Part 7 - Procurement with Limitation of Liability

§ 12-3-701 - Procurement of goods and services through a solicitation process in which a limitation of liability is authorized.

(a) The chief procurement officer, pursuant to policies or rules and regulations of the procurement commission, may authorize the procurement of goods and services through a solicitation process in which a limitation of liability is authorized by the chief procurement officer and set forth in the documents initiating the solicitation process. Such procurement may be undertaken only in accordance with rules and regulations describing the circumstances in which such procurement may be permitted and what types of limitations of liability may be allowed.

(b) (1) The rules and regulations, as presented to the procurement commission by the chief procurement officer, may describe the circumstances in which such procurement may be permitted and the types of limitations of liability to be allowed. The chief procurement officer may not authorize limitation of the liability of a contractor to an amount less than two (2) times the value of the contract unless the chief procurement officer determines, and the comptroller of the treasury approves, that:

(A) Allowing the limitation of liability is necessary to prevent harm to the state from failing to obtain the goods or services sought, or from obtaining the goods or services at a higher price, if the state refused to allow a limitation of liability as long as all respondents are offered the same opportunity as provided in the solicitation;

(B) The limitations and any alternative contract language are commercially reasonable in light of the risks to the state created by the type of goods or services purchased and the purposes for which they will be used; and

(C) The state shall not agree to limit the liability of any contractor for intentional torts, criminal acts, or fraudulent conduct.

(2) The rules and regulations shall also allow the chief procurement officer to authorize negotiation of a limitation on a contractor's liability with comptroller of the treasury approval in circumstances when the applicable procurement process has failed to provide a qualified respondent.

(c) Notwithstanding the foregoing or any other law to the contrary, the chief procurement officer and the comptroller of the treasury shall permit a limitation of liability to an amount not less than two (2) times the maximum liability under the contract. The limitation of liability shall not apply to intentional torts, criminal acts, fraudulent conduct or acts or omissions that result in personal injuries or death. If the chief procurement officer determines that it is necessary to protect the interests of the state to increase the limitation of liability to an amount greater than that authorized under this subsection (c), the chief procurement officer, comptroller of the treasury and the commissioner of finance and administration may increase the limitation of liability of the contractor to an amount in excess of two (2) times the value of the contract.

(d) The purpose of this section is to limit the monetary damages recoverable by the state in a claim or legal action against its contractor. This section shall not be construed to authorize any further limitation on the legal rights of the state, and shall not constitute a waiver of sovereign immunity of the state, and shall not authorize a cause of action against the state in any jurisdiction.






Part 8 - Procurement Specifications and Scopes of Work

§ 12-3-801 - Specifications and scopes of work to permit open and competitive soliciting.

Whenever possible, all procurement specifications and scopes of work for goods and services to be purchased by the central procurement office or state agencies shall be worded or designed to permit open and competitive soliciting for the supplying of the goods or services to which they apply and all proprietary specifications and scopes of work shall be developed in accordance with rules of the central procurement office approved by the procurement commission.



§ 12-3-802 - Adoption and application of standard specifications and scopes of work.

It is the duty of all state agencies to furnish to the chief procurement officer recommended specifications for all goods and services required and to be required by such state agencies. It is the duty of the chief procurement officer to canvas the recommended specifications and either approve or modify the standard specifications and scopes of work so recommended, subject to the policy and criteria of the procurement commission. All standard specifications and scopes of work shall remain on file in the central procurement office and shall be posted on the central procurement office's web site. Each standard specification adopted for any good or service shall fit, insofar as possible, the requirements of the majority of the state agencies that use the same.



§ 12-3-803 - Changes and additions to standard specifications.

After the approval and adoption of standard specifications in the manner provided in § 12-3-802, changes in, alterations to, modifications of, or additions to such standard specifications may be made in accordance with rules or policy of the central procurement office as approved by the procurement commission.



§ 12-3-804 - Standard specifications preferred -- Procedure for exceptions.

The chief procurement officer shall make use of standard specifications whenever practicable. Goods and services purchased without standard specifications shall be made in accordance with policies and criteria established by the procurement commission.



§ 12-3-805 - Requisition of goods and services for which no standard adopted.

Whenever any department, institution, or agency of state government requisitions any goods or services for which a standard specification has not been adopted and approved, it shall be accompanied by or contain a recommended specification for such goods or services.



§ 12-3-806 - Specifications for office goods -- Biennial report.

(a) Whenever the chief procurement officer determines it to be advantageous, then specifications for office goods to be purchased by the state agencies shall be worded or designed so as to permit remanufactured office goods to be eligible for purchase. Such specifications may provide that remanufactured office materials, supplies and equipment be comparable in use and quality to new or currently manufactured office materials, supplies and equipment.

(b) The chief procurement officer shall prepare and submit to the governor, the speakers of the senate and the house of representatives, the chairs of the committees on government operations, and the procurement commission, a biennial report concerning the purchase of remanufactured office goods. Such report shall include the amount and frequency of such purchases, the cost savings realized by the state as a result of such purchases, and any remaining issues or areas for improvement.



§ 12-3-807 - Standard specifications for lubricating motor oil -- Authorized purchases -- List of businesses distributing re-refined or recycled oil.

(a) Standard specifications adopted for lubricating motor oil for competitive solicitations to be let by the central procurement office, or by the appropriate purchasing agencies for any political subdivision of the state, shall be prescribed to include re-refined or recycled lubricating motor oil. Such specifications may exclude re-refined or recycled lubricating motor oil for circumstances or equipment that require specialized treatment, upon submission of documented evidence to the procurement commission or the appropriate purchasing agency of the political subdivision to substantiate each such claim for exclusion.

(b) Standard specifications adopted for lubricating motor oil for competitive solicitations to be let by any state agency or by any political subdivision of the state, shall be prescribed to include re-refined or recycled lubricating motor oil. Such specifications may exclude re-refined or recycled lubricating motor oil for circumstances or equipment that require specialized treatment, upon submission of documented evidence to the appropriate departmental, institutional or agency head to substantiate each such claim for exclusion. The requirements of this section shall not be construed to prohibit such state agency from purchasing and contracting for the purchase of such re-refined or recycled lubricating motor oil through the central procurement office or through the appropriate local purchasing agency.

(c) Any nonprofit corporation receiving funding from the state or contracting with any department, institution, or agency of state government or political subdivision of the state to provide services to the public, shall be authorized to purchase and contract for the purchase of such re-refined or recycled lubricating motor oil as provided in this section through the central procurement office under this chapter or through the appropriate local purchasing agency.

(d) (1) The central procurement office shall compile and publish a list of business entities that commercially distribute re-refined or recycled lubricating motor oil that complies with the standard specifications adopted by the central procurement office pursuant to this section. The central procurement office shall make such list available to the various entities and political subdivisions of state government. The central procurement office shall mail such list to the chief executive of each county and each municipality.

(2) Prior to accepting competitive responses for a contract concerning lubricating motor oil, a county or municipality shall notify each business entity on the central procurement office's list of relevant facts concerning such proposed contract.



§ 12-3-808 - Specifications for purchases of chemical products.

(a) Specifications for purchases of chemical products pursuant to this chapter shall require that the manufacturer of the chemical products create and maintain a material safety data sheet (MSDS) for such chemical products on the national MSDSSEARCH repository or the manufacturer's web site so that the information can be accessed by means of the Internet. A site operated by or on behalf of the manufacturer or a relevant trade association is acceptable so long as the information is freely accessible to the public. In lieu of posting a MSDS on MSDSSEARCH, a respondent shall include the manufacturer's universal resource locator (URL) for their MSDS in the response proposal or purchase order.

(b) The chief procurement officer shall post on the chief procurement officer's web site the URL for MSDSSEARCH.






Part 9 - Life Cycle Cost and Procurement Act of 1978

§ 12-3-901 - Short title.

This part shall be known as and may be cited as the "Life Cycle Cost and Procurement Act of 1978."



§ 12-3-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Energy efficiency standard" means a performance standard which prescribes the relationship of the energy use of a product to its useful output of services;

(2) "Major energy-consuming product" means any article so designated by the chief procurement officer in consultation with the central procurement office staff;

(3) "Political subdivision" means any city, town, municipality or county within the state; and

(4) "State procurement commission" means the commission established as set forth in title 4, chapter 56.



§ 12-3-903 - Policy of state.

It is hereby declared to be the policy of the state and its political subdivisions to use the life cycle costs of commodities as developed and disseminated by the federal government when purchased by the state or its political subdivisions where feasible as provided in this part.



§ 12-3-904 - Purchases to be made according to energy efficiency standards.

The chief procurement officer, to the maximum extent feasible, shall determine which commodities and products purchased by the state may be purchased according to energy efficiency standards based on rules and regulations, policies, and procedures approved by the procurement commission.



§ 12-3-905 - Energy efficiency standards to be adopted -- Equipment, appliances, lighting and heating and cooling products and systems to be Energy Star qualified -- Future contracts -- Guidelines.

(a) The chief procurement officer, in consultation with the central procurement office staff, shall adopt rules and regulations approved by the procurement commission relative to energy efficiency standards for major energy-consuming products to be procured by the state.

(b) When federal energy efficiency standards exist, the procurement commission, in consultation with the department of general services, shall, where feasible, adopt standards at least as stringent as the federal standards.

(c) For the purpose of implementing this part only, the central procurement office shall advise and consult with the chief procurement officer as an ex officio member.

(d) All future office equipment, appliances, lighting and heating and cooling products and systems purchased by and for state agencies shall be Energy Star qualified; provided, that such Energy Star qualified products and systems are commercially available.

(e) Existing purchasing contracts for all state agencies that do not provide as options Energy Star qualified office equipment, appliances, lighting and heating and cooling products and systems shall not be renewed upon expiration. All future contracts for state agencies shall provide as options Energy Star qualified office equipment, appliances, lighting and heating and cooling products and systems.

(f) The central procurement office, in consultation with the department of finance and administration, shall establish and publish guidelines providing direction to all state agencies regarding implementation of this section.



§ 12-3-906 - Life cycle costs used in purchase of major energy-consuming products.

When energy efficiency standards are established, the procurement commission shall adopt rules requiring life cycle costs to be used by the chief procurement officer in contracting for major energy-consuming products. In determining life cycle costs, the procurement commission and the chief procurement officer may consider the acquisition cost of the product, the energy consumption and the projected cost of energy over the useful life of the product, and the anticipated resale or salvage value of the product.



§ 12-3-907 - Energy efficiency standards and life cycle costs to be used by political subdivisions.

Except when private act or state law prohibits, every political subdivision shall adopt and incorporate in its procurement policies energy efficiency standards and life cycle costing employed by the state in its procurement policies.



§ 12-3-908 - Action by aggrieved party to void executory contract for purchase of commodities.

(a) Executory contracts for the purchase of commodities by a political subdivision included in this part shall be voidable by the circuit courts upon the bringing of an action by an aggrieved party.

(b) The court may void the contract upon the showing by the aggrieved party that:

(1) The party is a seller of the commodity;

(2) The party is doing business in the state;

(3) The commodity to be sold has an energy efficiency rating and life cycle cost lower than the commodity contracted for by the purchaser;

(4) The purchaser is a political subdivision, and the standard for the commodity has been adopted for one (1) year by the procurement commission and has not been incorporated or adopted by the political subdivision; and

(5) The aggrieved party is ready, willing and able, without any other legal constraints, to sell the commodity to the purchaser.



§ 12-3-909 - Assistance in development of energy efficiency standards.

The chief procurement officer shall provide technical assistance to aid in the development or implementation of energy efficiency standards for procurement policies to political subdivisions that request assistance.



§ 12-3-910 - Cooperation among state and local agencies.

The appropriate state agencies shall cooperate and coordinate their efforts in the development and implementation of energy efficiency standards for procurement policies to the fullest extent possible with the Tennessee municipal league, the municipal technical advisory service, the county technical advisory service, the Tennessee county services association, and any other appropriate state or local agency or group.



§ 12-3-911 - Adoption of more stringent energy efficiency standards by political subdivisions.

Nothing in this part shall be construed to prohibit the adoption of an energy efficiency standard by a political subdivision when that standard has not been adopted by rules of the procurement commission, or where the standard proposed to be adopted by the political subdivision is more stringent than the standard adopted by the rules of the procurement commission.



§ 12-3-912 - Administrative procedures.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall apply to this part.






Part 10 - Permanent Register of Respondents

§ 12-3-1001 - Register -- Prerequisite for respondents.

No person, firm or corporation shall be considered for contract award by the central procurement office under this chapter or under the rules and regulations established by the central procurement office, unless and until such person, firm, or corporation makes proper application to the central procurement office, as prescribed by rule or policy approved by the procurement commission, to be placed upon the permanent register of respondents. The central procurement office shall establish and maintain the register under and in compliance with the rules and regulations adopted by the procurement commission.



§ 12-3-1002 - Application for qualification as respondents.

All such applications by prospective respondents shall contain:

(1) A verified statement by the applicant disclosing and setting forth the types or classes of goods or services which the applicant desires to furnish and is able to furnish to the state or any state agency;

(2) A statement disclosing whether such applicant will furnish such goods or services as a manufacturer, dealer, agent, distributor, factor, or otherwise; and

(3) Such other information as may be required by the central procurement office to establish the ability of the applicant to perform any future undertaking for the state.



§ 12-3-1003 - Permanent mailing list of respondents.

The central procurement office shall establish and maintain from the permanent register of respondents a permanent mailing list, which shall include the names and mailing addresses of all interested respondents.



§ 12-3-1004 - Distributing and posting solicitations and responses electronically.

Notwithstanding any provision of law, rule or regulation to the contrary, the central procurement office may satisfy any requirement for mailing by distributing solicitations electronically and posting solicitations to the central procurement office Internet web site. In addition, the central procurement office may receive responses electronically. In order to assure the fullest possible participation of small businesses and minority-owned businesses, the central procurement office shall not require such small businesses and minority-owned businesses to receive or respond to solicitations electronically.






Part 11 - Tennessee Minority-Owned, Woman-Owned and Small Business Procurement and Contracting Act

§ 12-3-1101 - Short title.

Sections 12-3-1101 -- 12-3-1108 shall be known and may be cited as the "Tennessee Minority-Owned, Woman-Owned and Small Business Procurement and Contracting Act."



§ 12-3-1102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of general services;

(2) "Minority" means a person who is a citizen or lawful permanent resident of the United States and who is:

(A) African American, a person having origins in any of the black racial groups of Africa;

(B) Hispanic, a person of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish culture or origin, regardless of race;

(C) Asian American, a person having origins in any of the original peoples of the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands; or

(D) Native American, a person having origins in any of the original peoples of North America;

(3) "Minority-owned business" means a minority-owned business that is a continuing, independent, for profit business that performs a commercially useful function, and is at least fifty-one percent (51%) owned and controlled by one (1) or more minority individuals who are impeded from normal entry into the economic mainstream because of past practices of discrimination based on race or ethnic background;

(4) "Procurement and contracting" means the procurement of equipment, supplies, personal services, professional services, consulting services, construction contracts, and architectural and engineering services;

(5) "Small business" means a business that is a continuing, independent, for profit business which performs a commercially useful function with residence in this state and has total gross receipts of not more than ten million dollars ($10,000,000) averaged over a three-year period or employs no more than ninety-nine (99) persons on a full-time basis;

(6) "State agency" means any department, office, institution of higher education, board, commission, or any other state agency that receives state funds;

(7) "Tennessee service-disabled veteran" means any person who served honorably on active duty in the armed forces of the United States with at least a twenty percent (20%) disability that is service-connected, meaning that such disability was incurred or aggravated in the line of duty in the active military, naval or air service;

(8) "Tennessee service-disabled veteran-owned business" means a service-disabled veteran-owned business that is a continuing, independent, for profit business located in this state that performs a commercially useful function, and:

(A) Is at least fifty-one percent (51%) owned and controlled by one (1) or more service-disabled veterans;

(B) In the case of a business solely owned by one (1) service-disabled veteran and such person's spouse, is at least fifty percent (50%) owned and controlled by the service-disabled veteran; or

(C) In the case of any publicly owned business, at least fifty-one percent (51%) of the stock of which is owned and controlled by one (1) or more service-disabled veterans and whose management and daily business operations are under the control of one (1) or more service-disabled veterans;

(9) "Tennessee small business" means a business that is a continuing, independent, for profit business which performs a commercially useful function with residence in Tennessee and has total gross receipts of no more than ten million dollars ($10,000,000) averaged over a three-year period or employs no more than ninety-nine (99) persons on a full-time basis; and

(10) "Woman-owned business" means a woman-owned business that is a continuing, independent, for profit business that performs a commercially useful function, and is at least fifty-one percent (51%) owned and controlled by one or more women; or, in the case of any publicly owned business, at least fifty-one percent (51%) of the stock of which is owned and controlled by one (1) or more women and whose management and daily business operations are under the control of one (1) or more women.



§ 12-3-1103 - Criteria and standards for eligibility.

(a) The procurement commission is authorized to adopt rules and regulations establishing criteria and standards for minority-owned, woman-owned, Tennessee service-disabled veteran-owned and Tennessee small businesses that are eligible to be included under this part. Such rules and regulations shall include methods by which eligibility can be verified and the business deemed certified.

(b) Such criteria and standards for eligibility shall include, but not be limited to, the number of employees, the total gross receipts or annual sales volume, including ownership and control.

(c) The maximum number of employees and the maximum dollar value of a small business under such rules and regulations may vary from industry to industry to the extent necessary to reflect the differing characteristics of any relevant factors of each particular industry.

(d) The governor's office of diversity business enterprises shall implement and administer a certification program and publish a directory of businesses certified as Tennessee small businesses and diversity business enterprises.

(e) Any business desiring to be certified as a Tennessee small business or diversity business enterprise shall make application to the governor's office of diversity business enterprises on an application as prescribed by such office.



§ 12-3-1104 - Active solicitation of bids and proposals required.

(a) (1) All state agencies are required to actively solicit bids and proposals for equipment, supplies, personal services, professional services, consulting services, construction contracts, and architectural and engineering services from a minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business in order to strive to obtain a fair proportion of procurements from any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business.

(2) The amount of fair proportion shall be recommended annually by the governor's office of diversity business enterprises to the procurement commission for its review and approval. In annually determining such amount of fair proportion, the procurement commission shall establish, based on the recommendation of the governor's office of diversity business enterprises a separate amount of fair proportion for each of the four (4) subcategories of minority-owned businesses set forth within § 12-3-1102: woman-owned, Tennessee service-disabled veteran-owned businesses and small businesses. Nothing in this part shall be construed as establishing any mandatory goal or quota with respect to minority-owned business, woman-owned business, service-disabled veteran-owned business, or small businesses.

(b) Procurements shall not be deemed to be from either minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business if the business with which such contracting is done is owned by or is under the controlling interest of another business which exceeds the limitations of § 12-3-1103. No minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business to which a contract has been awarded shall subcontract any portion of such contract with any business which exceeds the limitations of § 12-3-1103 and continue to maintain eligibility under this part without express approval of the chief procurement officer.

(c) As used in subsection (a), "actively solicit bids and proposals" may include contacting the governor's office of diversity business enterprises; reviewing compiled directories of a minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business; purchasing publication of notices within newspapers of general circulation or through electronic media; and inviting any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business to submit bids or to obtain information pertaining to the submission of bids.



§ 12-3-1105 - Design and implementation of procedures.

The departments of general services, finance and administration, transportation and economic and community development, and the state building commission shall cooperate with the governor's office of diversity business enterprises in the design and implementation of procedures for the identification of any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business, the selection for bid and proposal lists and the monitoring of procurements from minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business.



§ 12-3-1106 - Diversity business program director -- Annual goals for contracting with businesses.

(a) The chief procurement officer, as director of the governor's office of diversity business enterprises, shall appoint a diversity business program director to work in conjunction with the departments of general services, finance and administration, transportation, economic and community development and the state building commission to:

(1) Compile and maintain a comprehensive list of any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business by cooperating with both governmental and private sector entities in locating potential sources for various products and services;

(2) Assist any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business in complying with state procurement and contracting procedures and requirements;

(3) Examine requests from state agencies for the purchase of goods or services to help determine which solicitations may offer increased opportunities for any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business; and

(4) Make recommendations to appropriate state agencies for the simplification of procurement and contract specifications and terms in order to increase the opportunities of participation by any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business.

(b) All state agencies shall fully cooperate with the governor's office of diversity business enterprises and shall provide staff support and any other assistance upon request of the chief procurement officer. This cooperation specifically includes, but is not limited to, establishing and striving to achieve annual state agency level internal goals for minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business contracting. In establishing and striving to achieve these annual goals, each agency shall work closely with the governor's office of diversity business enterprises. Each agency shall provide as requested to the governor's office of diversity business enterprises periodic reports on upcoming procurement and contract opportunities and on the level of participation by minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business in that agency's procurements and contracts.



§ 12-3-1107 - Annual report.

(a) The chief procurement officer shall annually report, on or before each December 31, to the governor and to each member of the general assembly concerning the awarding of purchases to minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business and the total value of awards made during the preceding fiscal year under this part. The chief procurement officer shall also include in such annual report:

(1) The number of solicitations of minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business by category;

(2) The number of responses received from minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business by category; and

(3) The dollar amount of purchases awarded to such businesses by category.

(b) In annually reporting the information on any minority-owned business, woman-owned business, service-disabled veteran-owned business, or small business, based upon information provided by vendors, the chief procurement officer shall, in a separate section of the report, indicate the number of businesses solicited within each of the four (4) subcategories enumerated within § 12-3-1102, the number of responses received from each of the four (4) subcategories enumerated within § 12-3-1102, and the total number and dollar amount of all purchases awarded within each of the four (4) subcategories enumerated within § 12-3-1102. For purposes of evaluation, the report shall also indicate the total number and dollar amount of all purchases by all state agencies during the reporting period.



§ 12-3-1108 - Preference to in-state meat producers by departments and agencies.

All departments, agencies and institutions of state government that purchase meat, meat food products or meat by-products, as defined in § 53-7-202, with state funds shall give preference to producers located within the boundaries of this state when awarding contracts or agreements for the purchase of such meat or meat products, so long as the terms, conditions and quality associated with the in-state producers' proposals are equal to those obtainable from producers located elsewhere.



§ 12-3-1109 - Preference to in-state meat producers by schools.

All public education institutions using state funds to purchase meat, meat food products, or meat by-products, as defined in § 53-7-202, shall give preference in awarding contracts or agreements for the purchase of such meat or meat products to producers located within the boundaries of this state so long as the terms, conditions and quality associated with the in-state producers' proposals are equal to those obtainable from producers located elsewhere.



§ 12-3-1110 - Preference to in-state coal mining companies.

Notwithstanding any provision of law to the contrary, all state agencies, departments, boards, commissions, institutions, institutions of higher education, schools and all other state entities shall purchase coal mined in this state if such coal is available at a delivered price that is equal to or less than coal mined outside the state.



§ 12-3-1111 - Preference to in-state natural gas producers.

Notwithstanding any provision of law to the contrary, all state agencies, departments, boards, commissions, institutions, institutions of higher education, schools and all other state entities shall purchase natural gas produced from wells located in the state if such gas is available at a price which is equal to or less than natural gas produced from wells located outside the state, transportation costs taken into account.



§ 12-3-1112 - Governor's office of diversity business enterprises -- Purpose -- Small business liaison representative -- Study of opportunities.

(a) There is created the governor's office of diversity business enterprises to administer this part. All positions, resources and functions of the governor's office of diversity business enterprises existing within the department of general services shall be transferred to the procurement office on October 1, 2011.

(b) The office of diversity business enterprises shall assist small businesses and businesses owned by minorities and women to develop into viable, successful businesses. This work shall include assisting these businesses to compete successfully for the state's expenditures for goods and services.

(c) Each state agency shall designate a staff person as a small business liaison representative to the governor's office of diversity business enterprises to coordinate the agency's efforts to utilize Tennessee small businesses and diversity business enterprises in their procurement and contracting opportunities.

(d) After appointment of the chief procurement officer, such officer, in consultation with the department of general services and the department of economic and community development, shall study opportunities available to Tennessee small businesses and diversity business enterprises in state contracting and the potential effect of enhancing such opportunities through utilization of monetary allowances. It is the legislative intent that such study shall, insofar as possible, assess the impact on Tennessee small businesses and diversity business enterprises that would have occurred if monetary allowances of varying amounts had been available. Further, it is the legislative intent that such study shall estimate the costs to the state that would have resulted from such monetary allowances.

(e) The small business advocate within the office of the comptroller of the treasury shall be qualified by training or relevant and recent experience in administering programs to encourage and enhance economic opportunities for small businesses, woman-owned businesses and minority-owned businesses. At least annually, the advocate shall attend training or other specialized instruction to enhance understanding of the particular obstacles impeding woman-owned and minority-owned businesses from normal entry into the economic mainstream. Such training shall be provided by the governor's office of diversity business enterprises in the normal course of business as part of the regular training program for state agencies. When the advocate position is filled by reassigning a current employee, such employee shall receive the requisite training prior to assuming the advocate duties.



§ 12-3-1113 - Preference to goods produced or grown in this state, including agricultural products.

(a) Notwithstanding any other law to the contrary, all departments and agencies making purchases of goods, including agricultural products, shall give preference to those produced or grown in this state or offered by Tennessee respondents as follows:

(1) Goods produced in this state or offered by Tennessee respondents shall be given equal preference if the cost to the state and quality are equal; and

(2) Agricultural products grown in this state shall be given first preference and agricultural products offered by Tennessee respondents shall be given second preference, if the cost to the state and quality are equal.

(b) If goods, including agricultural products, produced or grown in this state or offered by Tennessee respondents are not equal in cost and quality to other products, then goods, including agricultural products, produced or grown in other states of the United States shall be given preference over foreign products if the cost to the state and quality are equal.

(c) As used in this section:

(1) "Agricultural products" includes textiles and other similar products; and

(2) "Tennessee respondents" means a business:

(A) Incorporated in this state;

(B) That has its principal place of business in this state; or

(C) That has an established physical presence in this state.

(d) The commission and all state agencies making purchases of vegetation for landscaping purposes, including plants, shall give preference to Tennessee vegetation native to the region if the cost to the state is not greater and the quality is not inferior.

(e) All departments and agencies procuring services shall give preference to services offered by a Tennessee respondent if:

(1) The services meet state requirements regarding the service to be performed and expected quality; and

(2) The cost of the service does not exceed the cost of other similar services of similar expected quality that are not offered by a Tennessee respondent.






Part 12 - Local Governments

§ 12-3-1201 - Purchases for local governmental units.

(a) The central procurement office may, upon request, purchase goods and services for any county, city, municipality, special district, school district, other local governmental unit of the state, or quasi-governmental entity organized under a city, municipality, or county. The purchases shall be made on the same terms and under the same rules and regulations as now provided for the purchase of goods and services by the central procurement office. The cost of any purchase made pursuant to this section shall be borne by the local governmental unit concerned. The central procurement office has the power to promulgate all rules and regulations necessary for the operation of this section, subject to the approval of the procurement commission.

(b) It is the intent of this section that the central procurement office advise local governments of the benefits to be derived from the use of the purchasing procedures authorized herein. Where any local or private act, charter, or general law requires that a local governmental unit purchase by competitive procurement method, the local unit of government may, notwithstanding the local or private act, charter, or general law, purchase, without public advertisement or competitive soliciting, under the provisions of contracts or price agreements entered into by the central procurement office.

(c) To the extent permitted by federal law or regulations, local governments may make purchases of goods, except motor vehicles, or services included in federal general service administration contracts or other applicable federal open purchase contracts either directly or through the appropriate state agency; provided, that no purchase under this section shall be made at a price higher than that which is contained in the contract between the general services administration and the vendor affected.

(d) (1) Except as provided in subdivision (d)(5), when any local or private act, charter, or general law requires that a local governmental unit purchase by competitive soliciting, the local unit of government may, notwithstanding the local or private act, charter, or general law, purchase, without public advertisement or competitive soliciting, any item from local sources if such item is available for purchase under the provisions of contracts or price agreements entered into by the central procurement office, and such item is available at the same or lower cost from such local sources. This subsection (d) shall apply only in cases where the local governmental entity is not permitted to purchase from an existing contract established by the central procurement office. Any item purchased locally must be of equal or better specifications than the item under the competitive contract.

(2) The legislative body of a county by resolution or a municipality by ordinance may establish and adopt a program to encourage participation in government purchasing programs by minority-owned businesses. Such programs may include set-aside provisions which conform to federal law.

(3) This subsection (d) shall be permissive relative to sellers of motor vehicles.

(4) This subsection (d) shall have no effect unless it is approved by a two-thirds (2/3) vote of the local legislative body and such approval is filed with the comptroller of the treasury.

(5) This subsection (d) does not apply in a county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), or in a county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census.



§ 12-3-1202 - Purchase of secondhand articles or equipment by municipalities or counties.

(a) Notwithstanding any charter, private act, or general law requirements, any municipality or any county may purchase used or secondhand articles consisting of goods, equipment, materials, supplies, or commodities from any federal, state, or local governmental unit or agency without public advertisement and competitive soliciting.

(b) Notwithstanding any charter, private act, or general law requirements, any municipality or any county may purchase used or secondhand articles consisting of goods, equipment, materials, supplies, or commodities from any private individual or entity without public advertisement and competitive soliciting as long as the purchasing government documents the general range of value of the purchased item through a listing in a nationally recognized publication or through an appraisal by a licensed appraiser, and the price is not more than five percent (5%) higher than the highest value of the documented range.



§ 12-3-1203 - Purchases for other local governmental units.

(a) Any municipality, county, utility district, or other local governmental unit of the state may, upon request, purchase supplies, equipment, and services for any other municipality, county, utility district, or other local governmental unit.

(1) The purchases shall be made on the same terms and under the same rules and regulations as regular purchases of the purchasing entity.

(2) The cost of the purchase shall be borne by the local government for which the purchase was made.

(3) Where the local government making the request is required to advertise and receive bids, it shall be sufficient for those purposes that the purchasing entity comply only with its own purchasing requirements.

(b) (1) Any local education agency (LEA) may purchase equipment under the same terms of a legal bid initiated by any other LEA in Tennessee.

(2) (A) Any LEA may purchase directly from a vendor the same equipment at the same price and under the same terms as provided in a contract for such equipment entered into by any other LEA.

(B) Any LEA which purchases equipment under this subsection (b) shall directly handle payment, refunds, returns, and any other communications or requirements involved in the purchase of the equipment without involving the LEA which originated the contract. The originating LEA shall have no liability or responsibility for any purchases made by another LEA under a contract which the originating LEA negotiated and consummated.

(c) (1) Any municipality, county, utility district, or other local governmental unit of this state may purchase supplies, goods, equipment, and services under contracts or price agreements entered into by any other local governmental unit of this state. Such purchases shall be made on the same terms and under the same rules and regulations as regular purchases of the purchasing entity. Any local governmental unit that purchases supplies, goods, equipment, or services under this section shall directly handle payment, refunds, returns, and any other communication or requirements involved in the purchase without involving the local governmental unit that originated the contract. The originating local governmental unit shall have no liability or responsibility for any purchases made by another local governmental unit under a contract that the originating local governmental unit negotiated and consummated. Where any local or private act, charter, or general law requires that a local governmental unit purchase by competitive bidding, the local governmental unit may, notwithstanding the local or private act, charter, or general law, purchase without public advertisement or competitive bidding in accordance with this section.

(2) This subsection (c) shall not apply to:

(A) Purchases of new or unused motor vehicles, unless the motor vehicles are manufactured for a special purpose as defined in § 12-3-1208; and

(B) Purchases related to any transportation infrastructure project, including, but not limited to, projects for the construction or improvement of streets, highways, bridges, tunnels, or any roadway related facility.



§ 12-3-1204 - Competitive solicitation.

(a) As used in this section, "municipality," "county," and "metropolitan government" apply only to municipalities, counties, and metropolitan governments with a population greater than one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census.

(b) In any municipality, county, or metropolitan government, notwithstanding any charter provision, private act, or other provision of law, a purchase, lease, or lease-purchase must be preceded by competitive solicitation only if the purchase, lease, or lease-purchase exceeds ten thousand dollars ($10,000).

(c) When the charter of a metropolitan government requires that purchases be made on the basis of competitive bidding, notwithstanding subsection (b), "competitive soliciting" for the metropolitan government means: Click here to view image.

(d) Any municipality, county, or metropolitan government may retain present competitive soliciting requirements and may retain the right to establish, in accordance with charter amendment or private act, whichever is applicable, different dollar amount thresholds and different requirements for competitive bids and competitive proposals from those established in this section.

(e) Nothing in this section shall be deemed to expressly or impliedly repeal § 7-52-117, or any part of that section.

(f) This section shall not supersede or be construed to supersede § 12-3-1201.



§ 12-3-1205 - Cooperative purchasing agreements.

(a) Any municipality, county, utility district, or other local government of the state may participate in, sponsor, conduct or administer a cooperative purchasing agreement for the procurement of any supplies, services or construction with one (1) or more other local governments in accordance with an agreement entered into between the participants. Such cooperative purchasing may include, but is not limited to, joint or multi-party contracts between local governments. Where the participants in a joint or multi-party contract are required to advertise and receive bids, it shall be sufficient for those purposes that the purchasing entity comply only with its own purchasing requirements.

(b) (1) Notwithstanding any other law to the contrary, any municipality, county, utility district, or other local government of the state may participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the procurement of any goods, supplies, services, or equipment with one (1) or more other governmental entities outside this state, to the extent the laws of the other state permit the joint exercise of purchasing authority, in accordance with an agreement entered into between or among the participants; provided, such goods, supplies, services, or equipment were procured in a manner that constitutes competitive bidding and were advertised, evaluated, and awarded by a governmental entity and made available for use by other governmental entities.

(2) A municipality, county, utility district, or other local government of the state may participate in a master agreement by adopting a resolution accepting the terms of the master agreement. If a participant in a joint or multi-party agreement is required to advertise and receive bids, then it will be deemed sufficient for those purposes that the purchasing entity or the entity that procured the bid complied with its own purchasing requirements. The participant shall acquire and maintain documentation that the purchasing entity or entities that procured the bid complied with its own purchasing requirements.

(3) The powers conferred by this section are in addition and supplemental to the powers conferred by any other law, and any limitations imposed by this section shall not affect powers conferred by any other law.

(4) This subsection (b) shall not apply to:

(A) Purchases of new or unused motor vehicles, unless the motor vehicles are manufactured for a special purpose as defined in § 12-3-1208; or

(B) Purchases of construction, engineering or architectural services, or construction materials.

(c) The chief procurement officer may collect information from municipalities, counties, utility districts, or any other local government unit concerning the type, cost, quality, and quantity of commonly used goods, supplies, services, or equipment being procured under cooperative purchasing agreements. The chief procurement officer may make available all such information to any municipality, county, utility district, or other local government unit upon request.



§ 12-3-1206 - Transfer of assets for fire protection.

(a) Notwithstanding any other law, a county, municipality and metropolitan government may transfer the ownership of assets for fire protection purchased through or with the proceeds of federal, state or local grants to volunteer fire departments within such county, municipality or metropolitan area; provided, that such volunteer fire departments are registered as non-profit organizations with the office of the secretary of state.

(b) This section shall have no effect in a county, municipality or metropolitan area unless it is approved by the appropriate legislative body.



§ 12-3-1207 - Authorization to use competitive sealed proposals.

(a) Any municipality may use competitive sealed proposals to purchase goods and services rather than competitive sealed bids when the municipal governing body, acting under the restrictions and requirements of this section and a procurement code adopted by the governing body, determines that the use of competitive sealed bidding is either not practicable or not advantageous to the municipality. In actual emergencies caused by unforeseen circumstances, such as natural or human-made disasters, delays by contractors, delays in transportation, or unanticipated volume of work, purchases through competitive sealed proposals may be made without specific authorizing action of the municipal governing body. A record of any emergency purchase shall be made by the person or body authorizing the emergency purchase, specifying the amount paid, the items and services purchased, from whom the purchase was made, and the nature of the emergency. A report of the emergency purchase through competitive sealed proposals containing all relevant information shall be made as soon as possible by the person or body authorizing the purchase to the municipal governing body.

(b) In the decision to use competitive sealed proposals, the governing body shall follow a procurement code, which shall be adopted by the municipality by ordinance before purchases may be made under this section. The code shall contain criteria for purchasing through competitive sealed proposals and procedures consistent with this section.

(c) The procurement code shall provide that competitive sealed proposals may be used only when qualifications, experience, or competence are more important than price in making the purchase and:

(1) When there is more than one (1) solution to a purchasing issue and the competitive sealed proposals will assist in choosing the best solution; or

(2) When there is no readily identifiable solution to a purchasing issue and the competitive sealed proposals will assist in identifying one (1) or more solutions.

(d) The municipal technical advisory service of the University of Tennessee's institute for public service, in conjunction with the comptroller of the treasury's office, shall develop a model procurement code that may be adopted by any municipality to guide the governing body and purchasing agent in making purchases through requests for competitive sealed proposals. The model procurement code shall contain provisions allowing an aggrieved respondent to protest the intended award to another respondent if the protest is filed within seven (7) calendar days after the intended award is announced. The protest shall be filed with and decided by the municipal governing body.

(e) Adequate public notice of the request for competitive sealed proposals shall be given in the same manner provided for competitive sealed bids.

(f) Competitive sealed proposals shall be opened in a manner that avoids disclosure of contents to competing respondents during the negotiation. The proposals shall be open for public inspection after the intent to award the contract to a particular respondent is announced.

(g) The request for competitive sealed proposals shall state the relative importance of price and other evaluation factors.

(h) As provided in the request for competitive sealed proposals and in the procurement code, discussions may be conducted for clarification to assure full understanding of, and responsiveness to, the solicitation requirements with responsible respondents who submit proposals determined by the purchasing agent to be reasonably susceptible of being selected. These respondents shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals, and revisions may be permitted after submission and before the intent to award to a particular respondent is announced to obtain the best and final offers. In conducting discussions, the purchasing agent and other municipal personnel may make no disclosure to any respondent of any information derived from proposals submitted by competing respondents.

(i) The award shall be made to the responsible respondent whose proposal the governing body determines is the most advantageous to the municipality, taking into consideration price and the evaluation factors set out in the request for competitive sealed proposals. No other factor may be used in the evaluation. The purchasing agent shall place in the contract file a statement containing the basis on which the award was made.

(j) (1) A governmental utility board shall have the same rights and be subject to the same restrictions and requirements as apply to a municipal governing body under this section. The governmental utility board shall adopt a procurement code by resolution before purchases may be made under this section.

(2) For purposes of subdivision (j)(1), a "governmental utility board" includes a board of public utilities created under title 7, chapter 52, and shall also include any other county, metropolitan government or municipal utility board or supervisory body created by private act, home rule charter or local ordinance or resolution.

(3) Nothing in this subsection (j) shall otherwise modify or impair any limitations on the contracting power of the governmental utility boards as the powers may exist under applicable law.



§ 12-3-1208 - Reverse auctions by local governmental units.

(a) (1) As used in this section, "local governmental unit" means and includes a county, city, municipality, special district, utility district, school district, authority or any other entity created or appointed by a local governmental unit of the state.

(2) For a purchase of goods or services, any local governmental unit may purchase goods or services through a competitive reverse auction process that allows offerors to bid on specified goods or services electronically and adjust bid pricing during a specified time period.

(3) This section shall not apply to:

(A) Construction services, other than those relating to maintenance, repairs and renovations, the cost of which is less than twenty-five thousand dollars ($25,000);

(B) Architectural or engineering services;

(C) New or unused motor vehicles, unless the motor vehicles are manufactured for a special purpose. "Manufactured for a special purpose" includes, but is not limited to, school buses, buses with capacity exceeding twenty-two (22) passengers used to provide public transportation, garbage trucks, fire trucks or ambulances; or

(D) New or unused construction equipment.

(b) The purchasing agent of the local governmental unit shall solicit bids by public notice inserted at least once in a newspaper of countywide circulation five (5) calendar days prior to the first day bids can be submitted. If the county in question has no newspaper with countywide circulation, the purchasing agent shall post notices on a public bulletin board in the county courthouse. The purchasing agent may also solicit bid requests by mail to prospective bidders or by distributing invitations to bid electronically via email or by posting on the entity's web site. All invitations to bid shall include a general description of the goods or services to be purchased and information related to the time and place of opening bids.

(c) In order to assure the fullest possible participation of small businesses and minority-owned businesses, a local governmental unit shall provide a mechanism either through the local governmental unit itself or through a third party, if a third party source is utilized to conduct the reverse auction, to facilitate participation of small and minority-owned businesses in a reverse auction.

(d) All bid responses received shall be made available publicly at the time and place identified in the invitation to bid. An award shall be made to the offeror determined to be the lowest responsible and responsive bidder at the close of the specified bid period. Each bid, with the name and address of the bidder, shall be recorded and the names of the bidders, the amounts of their bids and the name of the successful bidder shall, after the award, be open to public inspection. All bids should be preserved for a period of sixty (60) months.

(e) (1) Prior to the initial utilization of a reverse auction, the local governmental unit shall file a plan with the comptroller of the treasury. The plan shall indicate the technology to be utilized, whether a third party source will be utilized to conduct a reverse auction or auctions, a description of policies and procedures related to the implementation of the reverse auction process and documentation of internal controls that will ensure the integrity of the process;

(2) The plan shall also indicate whether such a process will be implemented within the existing operating resources of the local governmental unit or indicate prior approval of the governing body of the local governmental unit if additional operating resources are needed.



§ 12-3-1209 - Requirements of professional persons or groups providing legal services, fiscal agent, financial advisor, advisory or consultant services covered by this part.

(a) Contracts by counties, cities, metropolitan governments, towns, utility districts and other municipal and public corporations of the state, for legal services, fiscal agent, financial advisor or advisory services, educational consultant services, and similar services by professional persons or groups of high ethical standards, shall not be based upon competitive solicitations, but shall be awarded on the basis of recognized competence and integrity. The prohibition against competitive soliciting in this section shall not prohibit any entity enumerated from interviewing eligible persons or entities to determine the capabilities of such persons or entities.

(b) Any person providing fiscal agent, financial advisor or advisory services to any county, city, metropolitan government, town, utility district or other municipal or public corporation shall perform such services only pursuant to a written contract, specifying the services to be rendered, the costs therefore, and the expenses to be covered under such contract.

(c) Any person providing fiscal agent, financial advisor or advisory services to any county, city, metropolitan government, town, utility district or other municipal or public corporation of this state who desires to bid, directly or indirectly, on any bonds, notes or other obligations of such entity sold pursuant to public, competitive sale shall receive in writing prior to the sale the permission of such entity to respond either directly or indirectly on the obligations.

(d) For the purposes of this section, "providing fiscal agent, financial advisor or advisory services" means a relationship that exists when a person renders or enters into an agreement to render financial advisory or consultant services to or on behalf of an issuer with respect to a new issue or issues of municipal securities, including advice with respect to the structure, timing, terms and other similar matters concerning such issue or issues, for a fee or other compensation or in expectation of such compensation for the rendering of such services. Notwithstanding the foregoing provisions of this subsection (d), a financial advisory relationship shall not be deemed to exist when, in the course of acting as an underwriter, a municipal securities dealer renders advice to an issuer, including advice with respect to the structure, timing, terms and other similar matters concerning a new issue of municipal securities.

(e) (1) Contracts by counties, cities, metropolitan governments, towns, utility districts and other municipal and public corporations of the state for information management services, including, but not limited to, computer program analyst services shall, upon approval by a two-thirds (2/3) vote of the governing body, be procured through a request for proposals process. The request for proposals process will invite prospective respondents to participate and will indicate the service requirements and the factors used for evaluating the proposals. Such factors shall include cost, the vendor's qualifications and any additional factor or factors deemed relevant by the procuring entity for the procurement of the service. Cost shall not be the sole criterion for evaluation. The contract for such services will be awarded to the best evaluated, responsive respondent.

(2) This subsection (e) shall only apply in counties having a population of not less than four hundred seventy thousand (470,000) nor more than four hundred eighty thousand (480,000), according to the 1980 federal census or any subsequent federal census.



§ 12-3-1210 - Authority of the Tennessee board of regents system and the University of Tennessee system.

Notwithstanding any law to the contrary, the Tennessee board of regents system and the University of Tennessee system are authorized to:

(1) Develop procedures to apply the policy of § 12-3-701 to their constituent institutions, including procedures describing the circumstances in which limitations below two (2) times the value of the contract are permitted and procedures for obtaining permission from the appropriate official of the Tennessee board of regents or the University of Tennessee;

(2) Purchase software for use restricted solely to academic teaching or research upon terms that may limit the contractor's liability or warranties; provided, that in no event, shall the liability of the contractor be limited for intentional torts, criminal acts or fraudulent conduct; and

(3) Acquire software or services, materials, supplies and equipment free or at nominal cost upon terms that may limit the contractor's liability or warranties; provided, that in no event, shall the liability of the contractor be limited for intentional torts, criminal acts or fraudulent conduct.



§ 12-3-1211 - Contracts for the purchase of personal computers and related devices by public school teachers.

(a) The central procurement office may establish contracts for the purchase of personal computers and related devices by public school teachers for use outside the classroom. The computers and related devices shall not be purchased with public funds, but shall be paid for and owned by teachers individually. The contracts shall be established in accordance with this chapter.

(b) The central procurement office shall promulgate rules to regulate the purchases authorized in this section. The rules shall be approved by the procurement commission.









Chapter 4 - Public Contracts

Part 1 - General Provisions

§ 12-4-101 - Personal interest of officers prohibited.

(a) (1) It is unlawful for any officer, committee member, director, or other person whose duty it is to vote for, let out, overlook, or in any manner to superintend any work or any contract in which any municipal corporation, county, state, development district, utility district, human resource agency, or other political subdivision created by statute shall or may be interested, to be directly interested in any such contract. "Directly interested" means any contract with the official personally or with any business in which the official is the sole proprietor, a partner, or the person having the controlling interest. "Controlling interest" includes the individual with the ownership or control of the largest number of outstanding shares owned by any single individual or corporation. This subdivision (a)(1) shall not be construed to prohibit any officer, committee person, director, or any person, other than a member of a local governing body of a county or municipality, from voting on the budget, appropriation resolution, or tax rate resolution, or amendments thereto, unless the vote is on a specific amendment to the budget or a specific appropriation or resolution in which such person is directly interested.

(2) (A) Subdivision (a)(1) shall also apply to a member of the board of directors of any not-for-profit corporation authorized by the laws of Tennessee to act for the benefit or on behalf of any one (1) or more counties, cities, towns and local governments pursuant to title 7, chapter 54 or 58.

(B) Subdivision (a)(2)(A) shall not apply to any county with a metropolitan form of government and having a population of four hundred thousand (400,000) or more, according to the 1980 federal census or any subsequent federal census.

(b) It is unlawful for any officer, committee member, director, or other person whose duty it is to vote for, let out, overlook, or in any manner to superintend any work or any contract in which any municipal corporation, county, state, development district, utility district, human resource agency, or other political subdivision created by statute shall or may be interested, to be indirectly interested in any such contract unless the officer publicly acknowledges such officer's interest. "Indirectly interested" means any contract in which the officer is interested but not directly so, but includes contracts where the officer is directly interested but is the sole supplier of goods or services in a municipality or county.

(c) (1) Any member of a local governing body of a county or a municipality who is also an employee of such county or municipality and whose employment predates the member's initial election or appointment to the governing body of the county or municipality may vote on matters in which the member has a conflict of interest if the member informs the governing body immediately prior to the vote as follows: "Because I am an employee of (name of governmental unit), I have a conflict of interest in the proposal about to be voted. However, I declare that my argument and my vote answer only to my conscience and to my obligation to my constituents and the citizens this body represents." The vote of any such member having a conflict of interest who does not so inform the governing body of such conflict shall be void if challenged in a timely manner. As used in this subdivision (c)(1), "timely manner" means during the same meeting at which the vote was cast and prior to the transaction of any further business by the body.

(2) Any member of a local governing body of a county or a municipality who is also an employee of such county or municipality and whose employment began on or after the date on which the member was initially elected or appointed to serve on the governing body of the county or municipality shall not vote on matters in which the member has a conflict of interest.

(3) (A) In the event a member of a local governing body of a county or a municipality has a conflict of interest in a matter to be voted upon by the body, such member may abstain for cause by announcing such to the presiding officer.

(B) (i) Any member of a local governing body of a municipality who abstains from voting for cause on any issue coming to a vote before the body shall not be counted for the purpose of determining a majority vote.

(ii) This subdivision (c)(3)(B) shall in no way be construed to apply to any county having a metropolitan form of government and having a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census.

(d) This section shall apply to a member of the board of directors or officer of any nonprofit corporation required under § 8-44-102 to conduct all meetings of its governing body as open meetings.



§ 12-4-102 - Penalty for unlawful interest.

Should any person, acting as such officer, committee member, director, or other person referred to in § 12-4-101, be or become directly or unlawfully indirectly interested in any such contract, such person shall forfeit all pay and compensation therefor. Such officer shall be dismissed from such office the officer then occupies, and be ineligible for the same or a similar position for ten (10) years.



§ 12-4-103 - Bidding by state employees prohibited.

(a) It is hereby declared unlawful for any state official or employee to bid on, sell, or offer for sale, any merchandise, equipment or material, or similar commodity, to the state of Tennessee during the tenure of such official's or employee's office or employment, or for six (6) months thereafter, or to have any interest in the selling of the same to the state.

(b) A person violating subsection (a) shall be liable to the state for any and all sums paid out by the state, together with interest at the rate of eight percent (8%) per annum, growing out of any such transaction.

(c) A violation of subsection (a) is a Class E felony.



§ 12-4-104 - Penalty for unlawful transactions.

(a) It is an offense for a public employee or former public employee having official responsibility for procurement transactions to accept employment with any respondent to a solicitation or contractor with whom the employee or former employee dealt in an official capacity concerning procurement transactions for a period of one (1) year from the cessation of employment by the public body unless the employee or former employee provides written notification to the public body, or a public official if designated by the public body, or both, prior to commencement of employment by that respondent to a solicitation or a contractor.

(b) It is an offense for any person who, for compensation, prepares a solicitation for or on behalf of a public body to:

(1) Submit a response to a solicitation for that procurement or any portion thereof; or

(2) Disclose to any respondent to a solicitation information concerning the procurement that is not available to the public. A public body may permit such person to submit response to a solicitation for that procurement or any portion thereof if the public body determines that the exclusion of the person would limit the number of potential qualified respondents to a solicitation in a manner contrary to the best interest of the public body.

(c) (1) It is an offense for a contractor or subcontractor to demand or receive from any of the contractor's or subcontractor's suppliers or for a contractor to demand or receive from the contractor's subcontractors, as an inducement for the award of a subcontract or order, any payment, loan, subscription, advance, deposit of money, services or anything, present or promised, unless consideration of substantially equal or greater value is exchanged.

(2) It is an offense for a subcontractor or supplier to make or offer to make any payment, loan, subscription, advance, deposit of money, services or anything, present or promised, unless consideration of substantially equal or greater value is exchanged.

(3) It is an offense for any person to demand or receive any payment, loan, subscription, advance, deposit of money, services or anything of value in return for an agreement not to compete on a public contract.

(4) If a contractor, subcontractor, supplier or any person violates any provision of this subsection (c), the amount thereof shall be conclusively presumed to have been included in the price of the contract, subcontract or order and ultimately borne by the public body and shall be recoverable from both the maker and recipient. Recovery from one (1) offending party shall not preclude recovery from other offending parties.

(d) (1) A contract entered into in violation of this section on or after October 1, 2011, is void. A contract that is otherwise void under this section may continue in effect until an alternative can be arranged when:

(A) Immediate termination would result in harm to the public health or welfare; and

(B) The continuation is approved by the commission.

(2) Approval of continuation of contracts under this subsection (d) shall be given for the minimum period necessary to protect the public health or welfare. The chief procurement officer and the comptroller of the treasury shall be notified immediately upon a determination that a contract violates this subsection (d).

(e) (1) As used in this section, the term "public officer" means an individual who is elected or appointed to serve or represent a public agency, other than an employee or independent contractor of a public agency.

(2) A public officer or employee is involved in administering a contract if the officer or employee oversees the performance of the contract or has authority to make decisions regarding the contract or to interpret the contract.

(3) A public officer or employee is involved in making a contract if such officer or employee participates in the development of specifications or terms or in the preparation or award of the contract. A public officer is also involved in making a contract if the board, commission, or other body of which such officer is a member takes action on the contract, whether or not the public officer actually participates in that action, unless the contract is approved under an exception to this section under which the public officer is allowed to benefit and is prohibited from voting.

(4) A public officer or employee derives a direct benefit from a contract if the person or the person's spouse:

(A) Has more than a ten-percent ownership or other interest in an entity that is a party to the contract;

(B) Derives any income or commission directly from the contract; or

(C) Acquires property under the contract.

(f) A public officer or employee is not involved in making or administering a contract solely because of the performance of ministerial duties related to the contract.

(g) A violation of this section is a Class A misdemeanor.



§ 12-4-105 - Grand jury investigations.

The judges of the circuit and criminal courts of the state shall give §§ 12-4-103 -- 12-4-105 in charges to their respective grand juries, and the grand juries shall have inquisitorial powers to summon witnesses and to inquire into probable violations of those sections.



§ 12-4-106 - Prohibition against receiving rebates, gifts, money or anything of value -- Conflicts of interest.

(a) No officer or employee of the central procurement office, nor any member of the procurement commission, nor any head of any state department, institution or agency, nor any employee of any state department, institution or agency charged with the responsibility of initiating requisitions, shall accept or receive, directly or indirectly, from any person, firm or corporation to whom any contract for the purchase of goods or services for the state may be awarded, by rebate, gifts, or otherwise, any money or anything of value whatsoever, or any promise, obligation, or contract for future rewards or compensation.

(b) (1) It is a conflict of interest for any person or any company with whom such person is an officer, a director, or an equity owner having an ownership interest greater than one percent (1%) to bid on any public contract for goods or services for a governmental entity if such person or the immediate family member of such person is a member of a board or commission having responsibility for letting or approving such contract.

(2) As used in this subsection (b):

(A) "Governmental entity" means any state agency, authority, board, commission, department, or office within the executive, legislative or judicial branch of state government or any autonomous state agency, authority, board, commission, department, office, or institution of higher education; and

(B) "Immediate family" means spouse, dependent children or stepchildren, or relatives related by blood or marriage.



§ 12-4-107 - Contracts for professional services.

(a) All contracts for architectural, engineering and construction services procured by any municipal corporation, county, state, development district, utility district, human resource agency, or other political subdivision created by statute shall meet the following requirements:

(1) In the procurement of architectural and engineering services, the selection committee or procurement official may seek qualifications and experience data from any firm or firms licensed in this state and interview such firm or firms. The selection committee or procurement official shall evaluate statements of qualifications and experience data regarding the procurement of architectural and engineering services, and shall conduct discussions with such firm or firms regarding the furnishing of required services and then shall select the firm deemed to be qualified to provide the services required.

(2) The selection committee or procurement official shall negotiate a contract with the qualified firm for architectural and engineering services at compensation which the selection committee or procurement official determines to be fair and reasonable to the government. In making such determination, the selection committee or procurement official shall take into account the estimated value of the services to be rendered, the scope of work, complexity and professional nature thereof.

(3) Should the selection committee or procurement official be unable to negotiate a satisfactory contract with the firm considered to be qualified, at a price determined to be fair and reasonable, negotiations will continue with other qualified firms until an agreement is reached.

(4) A city, county or utility district having a satisfactory existing working relationship for architectural or engineering services may expand the scope of the services; provided, that they are within the technical competency of the existing firm, without exercising this section.

(b) Construction of correctional facility projects of the state, a county, city, metropolitan government or town shall meet the following requirements:

(1) For construction of local correctional facility projects or additions to existing correctional facility buildings, the state, a county, city, metropolitan government or town may contract for construction management agent or advisor services. Construction management services that are provided for a fee and that involve preconstruction and construction administration and management services shall be deemed as professional services and may be performed by a qualified person licensed under the Contractors Licensing Act of 1994, compiled in title 62, chapter 6. Construction management services are to be procured for each project through a written request for proposals process through advertisement. The procurement and advertisement shall be in accordance with laws, regulations, and ordinances of the county, city, metropolitan government or town. The written request for proposals process shall invite prospective proposers to participate and shall indicate the service requirements and the factors used for evaluating the proposals. These factors shall include the construction manager's qualifications and experience on similar projects, qualifications of personnel to be assigned to the project, fees and costs or any additional factors deemed relevant by the procuring entity for procurement of the service. Cost shall not be the sole criterion for evaluation. The contract for such services shall be awarded to the best qualified and responsive responder. A construction manager is prohibited from undertaking actual construction work on a project over which the construction manager coordinates or oversees the planning, bid or construction phases of the project, except in instances when bids have been solicited twice and no bids have been submitted. If the construction manager can document that a good faith effort was made in each bid solicitation to obtain bids and no bids were received, then the construction manager may perform the construction work at a price agreed upon by the construction manager, the architect and the owner of the project. A governing body, at its own discretion, may perform work on the project with its own employees and may include the coordination and oversight of this work as part of the services of the construction manager. Sealed bids for actual construction work shall be opened at the bid opening and the names of the contractors and their bid amounts shall be announced.

(2) Construction management agent or advisor services for the construction of local correctional facility projects or additions to existing correctional facility buildings in accordance with subdivision (b)(2)(A) may be performed by:

(A) A general contractor licensed in this state pursuant to the Contractors Licensing Act of 1994, compiled in title 62, chapter 6; provided, that none of such services performed by a general contractor involve any of the services exempt from the requirements of title 62, chapter 6 as "normal architectural and engineering services" under § 62-6-102(4)(B) or (C), unless, with regard to the performance of any services defined as normal architectural and engineering services, the general contractor is also licensed as an architect or engineer under title 62, chapter 2; or

(B) An architect or an engineer licensed pursuant to title 62, chapter 2; provided, that none of such services performed by an architect or engineer involve any of the services required to be performed by a contractor within the definition of "contractor" under § 62-6-102, unless with regard to the performance of any services included within the definition of contractor, the architect or engineer is also licensed as a contractor under the Contractors Licensing Act of 1994, compiled in title 62, chapter 6.

(3) Construction work that is under the coordination and oversight of a construction manager shall be procured through competitive bids.



§ 12-4-108 - Withdrawal of retained funds -- Contractors.

(a) Any construction contractor may, from time to time, withdraw any part, or the whole, of the amount which has been retained from partial payments to the contractor pursuant to the terms of the contract upon the deposit of securities in the manner described in this section.

(b) This section shall require delivery of securities to or in the name of the:

(1) State treasurer for construction contracts entered into by the state, and any agency or department thereof, including the department of transportation, under § 54-5-113; or

(2) Any other appropriate public official named in the contract for construction contracts entered into by the University of Tennessee or any county, municipality, or political subdivision of the state, including, but not limited to, metropolitan government.

(c) The following shall be considered as securities and may be substituted for retained funds:

(1) United States treasury bonds, United States treasury notes, United States treasury bills;

(2) General obligation bonds of the state of Tennessee;

(3) Certificates of deposit or evidence of other deposits irrevocably pledged from a state or national bank having its principal office in Tennessee or a state or federal savings and loan association having its principal office in Tennessee; or

(4) A letter of credit from a state or national bank having its principal office in Tennessee. The terms and conditions of any letter of credit shall be subject to the approval of the public official described in subsection (b). All letters of credit shall be accompanied by an authorization of the contractor to deliver retained funds to the bank issuing the letter.

(d) No retained amount shall be withdrawn which would represent an amount in excess of the market value of the securities at the time of deposit or of the par value of such securities, whichever is lower, or in excess of the maximum amount committed and stated in the letter of credit.

(e) At the time of deposit of the securities, they shall be accompanied by a conditional assignment to the public official described in subsection (b), which will empower the public official to take custody of the security and to negotiate it at any time to the extent necessary to cause the contract to be fulfilled.

(f) In the case of securities deposited with the state treasurer, such securities shall be negotiated by the state treasurer in the event that the state building commission or the commissioner of transportation, whichever is applicable, determines that such is desirable in order to effectuate the timely completion of the project.

(g) So long as securities remain on deposit and the contractor is not in default, all interest and income paid shall go to the contractor, less any custodial care and servicing costs.

(h) The securities which remain on deposit at the time of completion of the contract and satisfaction of any statutory obligations with respect thereto shall be returned to the contractor.

(i) The public official described in subsection (b) shall have the power to enter into a trust agreement with any state or national bank or state or federal savings and loan association or savings bank located in Tennessee for the safekeeping, custodial care and servicing of securities to the extent necessary to effectuate the purposes of this section. The financial institution serving as trustee under such trust agreement shall hold the securities in trust for the purposes of this section and for the use and benefit of the persons entitled to them under the provisions hereof; provided, that the securities held in trust will not be commingled with any securities owned by the financial institution or any third party, but will at all times remain segregated and subject to identification as the particular securities deposited and held in trust for the purposes of this section.



§ 12-4-109 - Preplanning of capital investment projects account.

There is hereby established an account to be known as the capital preplanning account, which shall be the funding source for the preplanning of all capital projects undertaken by the departments and agencies of the state. The account shall be reimbursed for the preplanning cost of a capital investment project from the appropriations allocated to that project. Any funds remaining in the account at the end of any fiscal year shall be carried over to the succeeding fiscal year and expended only for the purpose specified in this section.



§ 12-4-110 - Energy-related services.

Contracts by counties, cities, metropolitan governments, towns, utility districts and other municipal and public corporations of this state for energy-related services that include both engineering services and equipment, and have as their purpose the reduction of energy costs in public facilities, shall be awarded on the same basis as contracts for professional services.



§ 12-4-111 - Standard prototype design for correctional facilities.

(a) For purposes of this part, "state standard prototype," means a design on which a state correctional facility is based so that the design can be used by the state to construct similar buildings at different sites at a future time. The state building commission may designate state standard prototypes from design documents which were originally prepared for the exclusive use of the state. The state architect shall place the appropriate designation on a document which is determined to be a state standard prototype.

(b) Prior to the re-use of documents for a project in which the original architect or engineer is not also involved, the state shall remove and obliterate from all documents the identification of the original architect or engineer, including name, address, professional seal or stamp, and signature. The architect or engineer who is involved in a state standard prototypical re-use project shall affix such architect's or engineer's seal or stamp to such design, and shall be solely responsible for all documents on which such architect's or engineer's seal or stamp is placed, and shall hold the original architect or engineer harmless from suits by third parties.

(c) The original architect or engineer shall not be liable for injury or damage resulting from re-use of plans, designs, details, specifications or construction documents of a state standard prototype by the state or third parties, if the original architect or engineer is not also involved in the re-use project. It is the intent of this section that the architect or engineer who seals or stamps a prototype is legally responsible only for that set of documents on which such architect's or engineer's seal or stamp is placed.



§ 12-4-112 - State agency contract guidelines.

(a) As used in this section, "governmental entity" means any county, municipality, metropolitan government, town, utility district, or other municipal or public corporation of this state.

(b) Notwithstanding any other provision of law or private act to the contrary, a governmental entity may enter into multi-year contracts for painting and other maintenance of water storage tanks and appurtenant facilities procured through a request for proposals process. The request for proposals process shall invite prospective proposers to participate and shall indicate the service requirements and the categories used for evaluating the proposals, together with the relative weight of each category. Such categories shall include such factors as qualifications, experience on similar projects, availability of workers, technical approach, minority participation, cost, and any additional factor or factors deemed relevant by the procuring governmental entity. Cost shall not be the sole criterion for evaluation. Proposers shall be given at least thirty (30) days from public advertisement of the request for proposals to consider the evaluation factors set forth in the solicitation documents before submitting proposals. The contract shall be awarded to the best proposer who meets the minimum required qualifications, using the evaluation criteria set forth in this subsection (b).

(c) Any governmental entity may, at its option, require such multi-year contracts to be competitively bid.



§ 12-4-113 - Deadline for addenda and questions concerning bid documents.

(a) If a statute, ordinance, resolution, rule or regulation mandates the use of competitive bidding of any kind or nature whatsoever, by any state agency, county or municipal corporation, then, notwithstanding such law, ordinance, resolution, rule or regulation, no addenda within less than forty-eight (48) hours of the bid opening date, excluding weekends and legal holidays designated in § 15-1-101, shall be permitted unless the bid deadline is extended for a reasonable time as determined by the purchasing agent, which shall not be less than forty-eight (48) hours excluding weekends and legal holidays designated in § 15-1-101, to allow for any necessary changes to the bid documents and to allow bidders to resubmit their bids accordingly.

(b) Any questions concerning the bid documents must be received by the designer no less than ninety-six (96) hours before bid opening date.

(c) This section shall not apply to the department of transportation contracts or any state or local agency contracts funded in whole or in part with state or federal highway funds.



§ 12-4-114 - No conflict of interest allowed.

(a) (1) No public officer or employee who is involved in making or administering a contract on behalf of a public agency may derive a direct benefit from the contract except as provided in this section, or as otherwise allowed by law.

(2) No public employee having official responsibility for a procurement transaction shall participate in that transaction on behalf of the public body when the employee knows that:

(A) The employee is contemporaneously employed by a respondent to a solicitation or contractor involved in the procurement transaction;

(B) The employee, the employee's spouse, or any member of the employee's immediate family holds a position with a respondent to a solicitation, a contractor involved in the procurement transaction, such as an officer, director, trustee, partner or the like, or is employed in a capacity involving personal and substantial participation in the procurement transaction, or owns or controls an interest of more than five percent (5%);

(C) The employee, the employee's spouse, or any member of the employee's immediate family has a pecuniary interest arising from the procurement transaction; or

(D) The employee, the employee's spouse, or any member of the employee's immediate family is negotiating, or has an arrangement concerning, prospective employment with a respondent to a solicitation or contractor involved in the procurement transaction.

(3) A public officer or employee who will derive a direct benefit from a contract with the public agency the officer or employee serves, but who is not involved in making or administering the contract, shall not attempt to influence any other person who is involved in making or administering the contract.

(4) No public officer or employee may solicit or receive any gift, reward, or promise of reward in exchange for recommending, influencing, or attempting to influence the award of a contract by the public agency the officer or employee serves.

(b) As used in this section, "immediate family" means spouse, dependent children or stepchildren, or relatives related by blood or marriage.



§ 12-4-115 - "Organizational conflicts of interest" defined -- Policies and procedures -- Reporting.

(a) As used in this section, "organizational conflicts of interest" may include any relationship or action between any party, including contractors and consultants, and the state or its agents making decisions to procure or contract that may:

(1) Conflict with the state's best interest; or

(2) Taint the procurement process or reputation of the state.

(b) The central procurement office, state building commission and department of transportation shall establish policies and procedures to define and identify organizational conflicts of interest. The policies and procedures shall set forth methods, which may include avoidance, mitigation, or waiver, to deal with organizational conflicts of interest.

(c) The policies and procedures shall provide that all determinations relating to specific organizational conflicts of interest be in writing. Such determinations shall periodically be reported to the speaker of the house of representatives, the speaker of the senate and to the comptroller of the treasury.



§ 12-4-116 - Electronic bidding.

Notwithstanding any law, rule or regulation to the contrary, local governments may satisfy any requirement for mailing by distributing invitations to bid, requests for proposals and other solicitations electronically. In addition, local governments may receive bids, proposals, and other offers electronically. In order to assure the fullest possible participation of small businesses and minority-owned businesses, local governments shall not require such small businesses and minority-owned businesses to receive or respond to invitations to bid, requests for proposals, or other solicitations electronically.



§ 12-4-119 - [Repealed.]

HISTORY: Acts 2000, ch. 722, § 2; 2003, ch. 413, § 2; 2007, ch. 169, § 1; 2010, ch. 1098, § 3; 2011, ch. 295, § 5; repealed by Acts 2013, ch. 401, § 81, effective July 1, 2013.






Part 2 - Surety Bonds

§ 12-4-201 - Contractors bonds -- Securities or cash in lieu of bonds.

(a) (1) No contract shall be let for any public work in this state, by any city, county or state authority, until the contractor shall have first executed a good and solvent bond to the effect that the contractor will pay for all the labor and materials used by the contractor, or any immediate or remote subcontractor under the contractor, in such contract, in lawful money of the United States. The bond to be so given shall be for twenty-five percent (25%) of the contract price on all contracts in excess of one hundred thousand dollars ($100,000). Where advertisement is made, the condition of the bond shall be stated in the advertisement; provided, that §§ 12-4-201 -- 12-4-206 shall not apply to contracts of one hundred thousand dollars ($100,000) or less.

(2) A good and solvent bond means a bond written by a surety or insurance company listed on the United States department of the treasury financial management service list of approved bonding companies which is published annually in the federal register at the time the bond is provided in accordance with this part.

(3) No bond shall be deemed to be a good and solvent bond if it is written for an amount which is in excess of the amount indicated as approved for sureties or insurance companies by the United States department of the treasury financial management service list published at the time the bond is provided.

(4) Any surety bond written for a public work project shall be written by a surety or insurance company that is licensed and authorized to do business as a surety or insurer in this state.

(5) Any bond which is not in accordance with this section shall be null and void as against the public policy of this state and shall be rejected by the building or bidding authority.

(b) (1) No contract let for any public work in this state, by any city, county or state authority, shall require a contractor or subcontractor to obtain any bond including, but not limited to, payment bonds, performance bonds and bid bonds, from a particular surety, agent, broker or producer.

(2) No public officer, whose duty it is to let or award contracts, shall require a contractor or subcontractor to obtain any bond, including, but not limited to, payment bonds, performance bonds and bid bonds, from a particular surety, agent, broker or producer.

(3) This subsection (b) shall not preclude a city, county, or state authority from requiring that a contractor or subcontractor obtain a bond, including payment bonds, performance bonds and bid bonds, from a properly licensed surety, agent, broker or producer.

(c) In lieu of the bond required by subsection (a), the following securities or cash may be substituted at the percentage rate required for such bond:

(1) United States treasury bonds, United States treasury notes and United States treasury bills;

(2) General obligation bonds of the state of Tennessee;

(3) Certificates of deposit or evidence of other deposits irrevocably pledged from:

(A) A state or national bank having its principal office in Tennessee;

(B) A state or federal savings and loan association having its principal office in Tennessee;

(C) Any state or national bank, that has its principal office located outside this state and that maintains one (1) or more branches in this state which are authorized to accept federally insured deposits; or

(D) Any state or federal savings and loan association that has its principal office located outside this state and that maintains one (1) or more branches in this state which are authorized to accept federally insured deposits;

(4) A letter of credit from a state or national bank or state or federal savings and loan association having its principal office in Tennessee; or any state or national bank or state or federal savings and loan association that has its principal office outside this state and that maintains one (1) or more branches in this state which are authorized to accept federally insured deposits. The terms and conditions of any letter of credit shall be subject to the approval of the public official named in the contract. The form of such letter of credit shall be provided by the bank or savings and loan association and may be based on either the Uniform Commercial Code, title 47, chapter 5, or the ICC Uniform Customs and Practice for Documentary Credits (UCP 500). All letters of credit shall be accompanied by an authorization of the contractor to deliver retained funds to the bank issuing the letter; or

(5) Cash; provided, that, where cash is posted, the contracting authority shall pay to the contractor interest at the same rate that interest is paid on funds invested in a local government investment pool established pursuant to § 9-4-704, for the contract period.



§ 12-4-202 - Failure to require bond.

If any public officer, whose duty it is to let or award contracts, lets or awards any contract without requiring bond for payment of labor and material, in compliance with § 12-4-201, such officer commits a Class C misdemeanor.



§ 12-4-203 - Contractor disclaiming subcontractor's liability.

In the event the contractor who has executed the bond gives notice, in writing, by return receipt registered mail, to any laborer or furnisher of material or to any such immediate or remote subcontractor that such contractor will not be responsible therefor, then such person who thereafter furnishes such material or labor shall not secure advantage of §§ 12-4-201 -- 12-4-206, for materials furnished or labor done after the receipt of such notice.



§ 12-4-204 - Action on bond by laborer or materialman.

Any laborer or furnisher of labor or material to the contractor, or to any immediate or remote subcontractor under the contractor, may bring an action on the bond, and have recovery in such laborer's or furnisher's own name, upon giving security, or taking the oath prescribed for poor persons as provided by law; but in the event of such suit, the city, county, or state shall not be liable for any costs accruing thereunder.



§ 12-4-205 - Notice of claim.

Such furnisher of labor or material, or such laborer, to secure the advantage of §§ 12-4-201 -- 12-4-206, shall, after such labor or material is furnished, or such labor is done, and within ninety (90) days after the completion of such public work, give written notice by return receipt certified mail, or by personal delivery, either to the contractor who executed the bond, or to the public official who had charge of the letting or awarding of the contract; such written notice to set forth the nature, an itemized account of the material furnished or labor done, and the balance due therefor; and a description of the property improved. In the case of public work undertaken by a municipality, or any of its commissions, notice, or statement herein required, so mailed or delivered to the mayor thereof, shall be deemed sufficient. In the case of public work by any county or any of its commissions, notice or statement herein required, so mailed, or delivered to the county mayor of such county, shall be deemed sufficient. In the case of public work by the state, or any of its commissions, notice and statement herein required, so mailed, or delivered to the governor, shall be deemed sufficient.



§ 12-4-206 - Joinder of parties -- Limitation of actions.

Several persons entitled may join in one (1) suit on such bond, or one (1) of them may file a bill in equity in behalf of all such, who may, upon execution of a bond for costs, by petition assert their rights in the proceeding; provided, that action shall be brought or claims so filed within six (6) months following the completion of such public work, or of the furnishing of such labor or materials.



§ 12-4-207 - Bond to pay taxes, licenses, and other amounts due.

(a) Any person, firm or corporation entering into a formal contract with this state, or any county thereof, municipality or political subdivision, or any public board, department, commission or institution thereof for the construction or maintenance of public buildings, works or projects, or the doing of repairs to any public building, works or projects, shall be required, before commencing on such work covered by such contract, to execute the usual bond with good and sufficient sureties, as required by law, with the additional obligation that such contractor shall promptly make payment of all taxes, licenses, assessments, contributions, penalties, and interest thereon when, and if, the same may be lawfully due this state, or any county, municipality or political subdivision thereof by reason of and directly connected with the performance of such contract or any part thereof. Any such bond shall be deemed to include the foregoing obligation irrespective of whether or not the same be expressly written into such bond.

(b) On any contract of less than ten thousand dollars ($10,000), the foregoing obligation need not be undertaken, nor shall it be implied, if the contractor presents sufficient evidence that the payments required by this section have been paid. The sufficiency of the evidence presented shall be determined in the following manner:

(1) The state building commission shall make the determination of sufficiency for projects under its jurisdiction pursuant to rules lawfully promulgated by the commission;

(2) The state procurement commission shall make the determination of sufficiency in any case involving any state agency, department or institution by whatever name called, except as otherwise provided by subdivision (b)(1) or (b)(4), pursuant to rules lawfully promulgated by the procurement commission;

(3) The governing bodies of counties and municipalities or appropriate central administrative authority designated by vote of the governing bodies shall make the determination of sufficiency in the case of county or municipal agencies pursuant to rules lawfully adopted by the governing bodies or their designated central administrative authority. In making such designations and developing such rules, county and municipal operating departments and agencies shall not be given authority to determine the application of this law to specific cases without the approval of some higher central authority, whether the governing body or some central administrative authority; and

(4) For other political subdivisions, public boards, departments, commissions or institutions not otherwise covered by subdivision (b)(1), (b)(2) or (b)(3), the legally constituted governing board, or, if such does not exist, the administrative authority shall make the determination of sufficiency pursuant to rules lawfully adopted by the board or authority.



§ 12-4-208 - Action on bond.

In default of the prompt payment of all such taxes, licenses, assessments, contributions, damages, penalties and interest thereon, as may be due by any such contractor, a direct proceeding on the bond may be brought in any court of competent jurisdiction by the proper officer or agency having lawful authority so to do, to enforce such payment. The right to so proceed in this matter is cumulative and in addition to such other remedies as may now be provided by law.






Part 3 - Reimbursement of Health Care Provider Costs

§ 12-4-301 - Establishment of rules and regulations for determining payment.

(a) It is hereby made the duty of the commissioner of health, in consultation with the comptroller of the treasury, to establish rules and regulations for the determination of payment to the contracting health care providers who contract with the several state agencies for the care of persons.

(b) This part shall not apply to health care providers, for purposes of payment to such health care providers pursuant to title 71, chapter 5, except as expressly provided by rules and regulations promulgated by the department of health pursuant to § 71-5-105; provided, that this part shall not apply to payments made pursuant to title 8, chapter 27.



§ 12-4-302 - Determination of payment.

For the purposes herein set out, payment shall be determined by the comptroller of the treasury in accordance with the rules and regulations established by the department of health pursuant to § 12-4-301, in consultation with the several state departments and agencies contracting with health care providers for services and the Tennessee Hospital Association.



§ 12-4-303 - Eligibility to receive payment.

To be eligible to receive payment, the contracting health care providers shall use uniform statistics and classification of accounts as published by the American Hospital Association for all accounting records, or any other acceptable accounting methods approved by the department of health, in consultation with the comptroller of the treasury and the Tennessee Hospital Association.



§ 12-4-304 - Penalty for improper accounting.

For the purpose of this part, any contracting provider that does not adopt the uniform classification of accounts, or other acceptable accounting methods as shall be established by the department of health, in consultation with the comptroller of the treasury and the Tennessee Hospital Association, or does not submit cost data as required by the department, shall be assessed a penalty of ten dollars ($10.00) for each day such provider is not in compliance with this section.



§ 12-4-305 - Certification of figures -- Noncertified statements.

The department of health, in consultation with the comptroller of the treasury, may require that figures submitted by the health care provider be certified by the administrator of the provider and by a licensed public accountant or certified public accountant. The final authority for the determination and certification of figures submitted by the provider to the department shall be the comptroller of the treasury; provided, that any provider that does not submit certified statements, when required, shall be assessed the penalty provided by § 12-4-304.



§ 12-4-306 - Forms for reports and statements.

All forms for reporting figures by health care providers shall be designed and specified by the department of health, in consultation with the comptroller of the treasury and the state departments purchasing health care services and the Tennessee Hospital Association. All providers shall be required to submit statements on the form or forms prescribed and designed by the department for this purpose.



§ 12-4-307 - Audits.

The comptroller of the treasury is empowered and has the right and privilege to audit any contracting health care provider to verify statements and data submitted by the provider; provided, that all legal aids granted to the comptroller of the treasury elsewhere, by law, are expressly reserved to the comptroller of the treasury in such audits.



§ 12-4-320 - [Repealed.]

HISTORY: Acts 1986, ch. 927, §§ 1, 2; 1987, ch. 364, §§ 1-3; 1988, ch. 955, §§ 1, 2; 1989, ch. 372, §§ 1-3; 1993, ch. 513, §§ 1-3; 2003, ch. 355, § 13; 2004, ch. 645, § 1; 2005, ch. 477, § 1; 2007, ch. 570, § 1; 2008, ch. 1178, § 1; 2009, ch. 251, § 1; 2010, ch. 1098, § 3; 2011, ch. 295, § 5; repealed by Acts 2013, ch. 454, § 2, effective July 1, 2013.



§ 12-4-330 - Reimbursement of licensed residential homes for mentally ill.

(a) (1) The department of mental health and substance abuse services shall, by rule, establish a pilot program to reimburse licensed supportive living facilities for the mentally ill, as defined by departmental rules, in those counties having a population according to the 1980 federal census or any subsequent such census of: Click here to view image.

(2) The rules may, in the discretion of the department, distinguish between the types of facilities and between beds within a facility to implement the pilot program, the cost of which shall not exceed the amount provided for such purpose in the general appropriations act.

(b) (1) The department shall reimburse licensed supportive living facilities for the mentally ill in a daily or monthly amount to be established by the department for each resident whose income is limited to payments under the Social Security Act , compiled in 42 U.S.C. § 301 et seq., and does not exceed the monthly SSI federal benefit rate ("FBR"). No supportive living facility participating in the pilot program shall receive reimbursement under the pilot program for more than thirty percent (30%) of its licensed residential capacity. If necessary to implement this program within the limits of its annual appropriation, the department may promulgate rules to further limit the number of residents for whom reimbursement may be claimed.

(2) For the period beginning January 1, 2006, and until May 4, 2006, only, any payments withheld due to a resident's income exceeding the six-hundred-dollar per month limit shall be paid in accordance with subdivision (b)(1).

(c) (1) This section shall have no application unless funding is specifically provided for and included in the general appropriations bill. During any fiscal year, departmental reimbursement paid to licensed supportive living facilities under the authority of subsection (b) shall not exceed the level of funding specifically provided for such purpose within the general appropriations bill.

(2) The implementation of this section and the expenditure of any funds to implement such provisions shall be subject to the approval of the commissioner of finance and administration.

(d) The department is authorized to promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, such rules as may be necessary to effectively and efficiently implement this section.






Part 4 - Prevailing Wage Act for State Highway Construction Projects

§ 12-4-401 - Short title.

This part shall be known and may be cited as the "Prevailing Wage Act for State Highway Construction Projects."



§ 12-4-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commission" means the prevailing wage commission;

(2) "Highway contractor" means any contractor, subcontractor, person, firm or corporation engaged in a state construction project for the purpose of building, rebuilding, locating, relocating or repairing any streets, highways or bridges;

(3) "Prevailing wage" means the rate of pay as determined according to this part;

(4) "State contract" means any contractual agreement, written or oral, entered into by any person, firm or corporation with this state for the performance of work on a state highway construction project; and

(5) "State highway construction project" means any construction project for the purpose of building, rebuilding, locating, relocating or repairing any streets, highways or bridges.



§ 12-4-403 - Establishment and payment of prevailing wage.

(a) It is hereby declared to be the policy of this state that the prevailing wage rate be determined by defined standards and that such rate be paid workers on all state highway construction projects.

(b) Any highway contractor entering into a state contract for the performance of work on state highway construction projects shall pay not less than the prevailing wage rate for all types and classifications of such work as determined by this part.



§ 12-4-404 - Prevailing wage commission.

(a) There shall be a prevailing wage commission composed of five (5) members, including the commissioner of labor and workforce development, who shall serve as chair, the state architect, and the commissioner of transportation or the commissioner's designee. Two (2) members shall be appointed by the governor who shall serve terms of two (2) years.

(b) The commission has the duty of determining the prevailing wage rate for state highway construction.

(c) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 12-4-405 - Determination of prevailing wage.

For purposes of this part, the prevailing wage rate shall be determined as follows:

(1) Every highway contractor, as herein defined, in the state of Tennessee, shall have the right to certify, on contracts entered into, to the commission, on or before October 31 in each year that a determination is to be made, the following:

(A) Copies of payroll records for the immediate preceding calendar quarter by area as defined in subdivision (2); and

(B) The numbers of hours worked and the straight time rate per hour paid for such hours in each of the classifications referred to in this part by area as defined in subdivision (2) for the immediate preceding calendar quarter;

(2) (A) [Deleted by 2013 amendment, effective January 1, 2014.]

(B) For purposes of calculating the prevailing wage rate for workers employed by highway contractors, the state shall be deemed to consist of one (1) statewide area;

(3) (A) [Deleted by 2013 amendment, effective January 1, 2014.]

(B) For purposes of determining the prevailing wage rate for workers employed by highway contractors, the commission may issue classifications of crafts of workers including, but not limited to, the following: bricklayers; iron workers, structural; iron workers, reinforcing; carpenters or leadspersons; cement masons; nozzlepersons or gunpersons (gunite); painters or sandblasters; shovel operators; backhoe operators; crane operators; end loaders; pile driver operators; motor patrols, finish; concrete paver operators; mechanics, Class I; mechanics, Class II; motor patrols (rough); bulldozer or push dozer operators; scraper operators; trenching machine operators; central mixing (asphalt or concrete); tractors, booms and hoists; concrete finishing machines; soil cement machines; asphalt pavers; rollers, high type; spreaders, self propelled; distributors, bituminous; roller, other than finish; tractor, crawler, utility; dozers or loaders, stock piles only; concrete mixers, less than one (1) yard; mulchers or seeders; earth drills; scale operators; tractors, farm; curb machines; ditch pavers; pump operators; concrete saws; guardrail erectors; sign erectors; motor crane drivers; fence erectors; firefighters; asphalt rakers; tract drill operators; concrete edgers; powder persons; form setters, steel rods; air tool operators; mortar mixers; chain saws; pipe layers; concrete rubbers; laborers; flaggers; oilers; welder's helpers; mechanic's helpers; electricians; truck drivers, two (2) and three (3) axles; truck drivers, four (4) and five (5) axles or more or heavy duty off-the-road trucks; welders, receive rate for craft performing operation to which welding is incidental;

(4) The prevailing wage rate for each area specified in subdivisions (2)(A) and (B) shall be determined by calculating the average hourly rate of pay for each classification referred to in subdivisions (3)(A) and (B). The commission shall determine the prevailing wage annually for highway construction from the documentation certified to the commission pursuant to subdivision (1). The commission, if it ascertains that current economic conditions warrant, can adjust the final wage determination as developed by the documentation certified to the commission by adding to or subtracting from the determination a percentage factor of not more than six percent (6%), based on the previous year's prevailing wage rates. Such determination shall be effective until the next determination of the prevailing wage rate pursuant to the terms hereof, unless herein otherwise specifically provided. The prevailing wage rate must be determined pursuant to this part and the failure of any highway contractor or contractors to provide the documentation referred to in subdivision (1) shall not affect such determination;

(5) (A) The commission shall determine the prevailing wage rate pursuant to the terms of this part and give notice thereof on or before December 1 of each year a determination is to be made. The commission shall give notice of such prevailing wage rate to all highway contractors who submitted documentation in accordance with subdivision (1) and to any others making written request for such notice. Such notice shall include the time and place of the public hearing required by § 12-4-406. The commission shall take all reasonable steps to verify the survey results submitted to it by highway contractors pursuant to this part, and may, at any time, after first holding a public hearing thereon, adjust wage rates so that they reflect only survey data which has been verified by the commission;

(B) The prevailing wage commission is urged to continue its efforts to develop an Internet application for the submission of survey forms by highway contractors and periodically update the general assembly on the progress of such development; and

(6) Until such time as the commission makes a prevailing wage rate determination pursuant to this part, the prevailing wage rate in effect on April 23, 1975, shall be considered to be the prevailing wage rate.



§ 12-4-406 - Review of prevailing wage determination.

(a) The commission shall conduct a public hearing within ten (10) days of the notice required in § 12-4-405. At such public hearing, the commission shall present the documentation provided for in this part other than payroll records, and any other facts upon which the prevailing wage determination was made. Any interested party may present any other facts or documentation material to the determination of the prevailing wage rate at such hearing. Within ten (10) days after such public hearing, the commission shall give notice of its final determination on such prevailing wage rate to all highway contractors who submitted documentation in accordance with this part and to any others making written request for such notice.

(b) Judicial review of such final determination of the prevailing wage rate shall be in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 12-4-407 - Rates set out in specifications.

Before advertising for bids or entering into any contract for a state highway construction project, every state agency under whose jurisdiction such work is to be performed shall ascertain from the commission prevailing wage rates for all classifications as herein provided in the areas where the work is to be performed. This schedule of wages shall be attached to and made a part of the specifications for the work, and shall be printed on the bidding blanks and made a part of every contract for the construction of any state highway construction project.



§ 12-4-408 - Wage rates promulgated -- Contract provision required.

After the prevailing wage determination has been made by the commission, the same shall be furnished to all state agencies which may be charged with the responsibility of entering into any state contract, and shall specify what wage rates shall be paid on all classifications of work that may be used by such person, highway contractors, firm or corporation in carrying out such contractual agreement. In all cases where the commission has established a prevailing rate of wages, the contract executed between any state agency and the successful bidder or highway contractors shall contain a provision requiring the successful bidder and all of the successful bidder's subcontractors to pay the rate of wages so established. The successful bidder or highway contractors and all subcontractors shall strictly comply with these provisions of the contract.



§ 12-4-409 - Bond for compliance.

In all cases where any state agency awards a contract for any state highway construction project under this part, the bond of the highway contractor or subcontractor shall contain a provision obligating such highway contractor or subcontractor to a faithful performance of each and every requirement imposed upon such highway contractor or subcontractor under the terms of this part.



§ 12-4-410 - Posting of wage rates.

Each highway contractor and subcontractor subject to this part shall post and keep posted in a conspicuous place at the site of the construction work a copy of the prevailing wage rates prescribed in the state contract.



§ 12-4-411 - Payroll records of contractors.

(a) Any person, highway contractor, firm or corporation who may enter into any state contract shall furnish to the state agency entering into such contractual agreement any necessary forms, papers, payroll copies or any other information that may be required of any such person, highway contractor, firm or corporation by the state agency to show compliance with this part.

(b) Payroll records shall not be destroyed for one (1) year following the completion of the state highway construction project.



§ 12-4-412 - Breach of contract provisions -- Actions against contractors -- Advertising and reletting contract.

The commission or any employee of any highway contractor or subcontractor whose wages are determined pursuant to this part may maintain an action against any highway contractor or subcontractor for the breach of any condition of any performance bond given under this part, and, in case of breach of any provision of such bond, the particular state agency which awarded the contract may advertise the work and relet the contract in the same manner as the original letting.



§ 12-4-413 - Delegation of administrative responsibilities.

The commission may delegate administrative responsibilities conferred hereunder to the department of labor and workforce development.



§ 12-4-414 - Inspection of records.

All records and documentation provided for in this part, other than payroll records, shall be made available for public inspection by the commission and the department of labor and workforce development during normal business hours.



§ 12-4-415 - Rules and regulations.

The commission may promulgate such rules and regulations, neither inconsistent nor contradictory with this part, which it deems necessary to effectuate this part.






Part 5 - State Construction Projects Liability Act of 1977

§ 12-4-501 - Liability of contractor in construction projects.

This part shall be known as the "State Construction Projects Liability Act of 1977."



§ 12-4-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acceptance" means notification by an authorized officer or employee of the state that the work completed has been in accordance with the terms and conditions of the state contract;

(2) "State" means the state of Tennessee;

(3) "State construction project" means any construction project for the purpose of erecting, remodeling, altering, repairing, demolishing, or making any additions to any building or buildings, any other type of building and construction work, or any construction project for the purpose of building, rebuilding, locating or relocating or repairing any streets, highways or bridges, wherein any state funds may be appropriated or expended for such building or construction work;

(4) "State contract" means any contractual agreement, written or oral, inclusive of plans and specifications incidental thereto, entered into by any person, firm or corporation with the state for the performance of work on a state construction project; and

(5) "State contractor" means any person, firm or corporation engaged in a state construction project pursuant to a state contract.



§ 12-4-503 - Discharge of contractor from liability.

Upon acceptance by the state of a state contractor's work, provided that such state contractor's work is done in accordance with the plans and specifications, such state contractor is discharged from all liability to any party by reason of its lack of ordinary care in the performance of, or failure to perform, such work on such state construction project.






Part 6 - Ineligibility for Employment on Public Contracts

§ 12-4-601 - Other state entities.

As used in this part, "other state entities" includes counties, cities, municipalities, and any other political subdivision of the state of Tennessee.



§ 12-4-602 - Prohibition on solicitation of government contracts by those convicted of certain offenses.

(a) "Employment on any contract" means to perform services or provide materials to the state or subcontract to perform such services or provide such materials.

(b) It is unlawful for the following persons and business organizations to solicit employment on any contract let by the state or by other state entities or any contract funded wholly or in part by the state or by other state entities, for a period of twenty-five (25) years from the date of such person's or organization's conviction, except as provided in §§ 12-4-605 and 12-4-606:

(1) Persons, partnerships, joint ventures, firms or corporations who have pleaded guilty or nolo contendere to or have been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities or arising out of official investigation of such offenses;

(2) Corporations, publicly or closely held, where any officer, director, shareholder active in management or employee holding a similar managerial position has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities or arising out of official investigations of such offenses. This subdivision (b)(2) shall be applicable only where such officer, director, shareholder or employee committed such violation while acting as a representative of such corporation;

(3) Corporations, publicly or closely held, where any officer, director, shareholder active in management or employee holding a similar managerial position has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in, 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities or arising out of official investigations of such offenses, and where such corporations are formed subsequent to such plea or conviction;

(4) Partnerships where any partner has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities or arising out of official investigations of such offenses. This subdivision (b)(4) shall be applicable only where such partner committed such violation while acting as a representative of such partnership;

(5) Partnerships where any partner has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded in whole or in part by the state of Tennessee or by other state entities or arising out of official investigations of such offenses, and where such partnerships are formed subsequent to such plea or conviction;

(6) Joint ventures or other associations where any joint venturer, managing agent, person entitled to share in the proceeds and engaged in the active management thereof, or person holding a managerial position has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities, or arising out of official investigation of such offenses. This subdivision (b)(6) shall be applicable only where such joint venturer, managing agent, person entitled to share in the proceeds, or person holding an executive position committed such violation while acting as a representative of such joint venture or association;

(7) Joint ventures or other associations where any joint venturer, managing agent, person entitled to share in the proceeds and engaged in the active management thereof, or person holding a managerial position has pleaded guilty or nolo contendere or has been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state of Tennessee or by other state entities or arising out of official investigations of such offenses, and where such joint ventures or associations are formed subsequent to such plea or conviction; or

(8) Succeeding or related corporations, partnerships, joint ventures, or other business organizations which have substantial factual or legal connections, continuity or identity with persons or organizations that have pleaded guilty or nolo contendere or have been convicted of violations of the Sherman Antitrust Act, codified in 15 U.S.C. § 1, mail fraud, codified in 18 U.S.C. § 1341, or any other federal or state criminal statute in connection with any contract let or funded wholly or in part by the state or other state entities or arising out of official investigations of such offenses. Determination of factual or legal connection, continuity or identity under this subdivision (b)(8) shall be made by the attorney general and reporter upon request of the succeeding or related business organization.



§ 12-4-603 - Notification of governmental entities by attorney general and reporter.

It is the responsibility of the attorney general and reporter to timely notify those state departments, agencies and other entities involved in letting or funding state or other state entity contracts of those persons and business organizations ineligible to solicit employment on any contract let by the state or by other state entities or any contract funded wholly or in part by the state or by other state entities.



§ 12-4-604 - Intentional violation of part -- Penalty.

An intentional violation of this part is a Class E felony.



§ 12-4-605 - Applicability.

No person or business organization shall be prohibited by this part from soliciting employment on any contract let by the state or by other state entities or any contract funded wholly or in part by the state or by other state entities due to a conviction resulting from activities engaged in prior to May 22, 1981.



§ 12-4-606 - Exemptions.

The attorney general and reporter and the district attorneys general in their respective districts have the authority to grant exemptions from the prohibitions on soliciting employment on certain contracts enumerated herein to persons giving information to such officials in a criminal investigation or testifying in a state criminal trial in connection with any contract let or funded wholly or in part by the state or by other state entities or in a criminal trial arising out of official investigations of such offenses; provided, that such information or testimony results in a conviction. Such officials also have the authority to grant such exemptions to persons giving information to such officials in a civil investigation or testifying in a lawsuit brought by the state under the Sherman Antitrust Act, codified in 15 U.S.C. § 1, or title 47, chapter 25, in connection with any contract let or funded wholly or in part by the state or by other state entities; provided, that such information or testimony results in a monetary judgment for the state. Such exemptions may be total, limited to certain contracting agencies or departments, or limited in time.






Part 7 - Prompt Pay Act of 1985

§ 12-4-701 - Short title.

This part shall be known and may be cited as the "Prompt Pay Act of 1985."



§ 12-4-702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acquire" means to derive a benefit from, whether by lease, grant, expenditure, or otherwise;

(2) "Agency" means any entity of the state government, as defined in § 4-5-102;

(3) "Business" means a business organization in any form, institution, association, profession, occupation or calling of any kind, whether or not conducted for profit;

(4) "Property" means anything of value, including, but not limited to, real estate, tangible and intangible personal property, contract rights, choses-in-action and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, electric or other power and signatures which purport to create, maintain or extinguish any legal obligation; and

(5) "Service" means labor that does not include a tangible commodity. "Service" includes, but is not limited to: labor; professional advice; services provided by health care providers to medicaid recipients upon filing of a properly completed claim form; telephone, cable television and other utility service; accommodations in hotels, restaurants or elsewhere; admissions to exhibits and entertainments; the use of machines designed to be operated by coin or other thing of value; and the use of rented real or personal property.



§ 12-4-703 - When payment required.

An agency which acquires property or services pursuant to a contract with a business shall pay for each complete delivered item of property or service in accordance with the provisions of the contract between the business and agency or, if no date or other provision for payment is specified by contract, within forty-five (45) days after receipt of the invoice covering the delivered items or services.



§ 12-4-704 - Interest.

(a) Interest shall accrue and be charged on payments overdue under § 12-4-703 at one and one-half percent (11/2%) per month beginning on the day after payment is due.

(b) Interest which is unpaid at the end of each sixty-day period or at the end of any specified period provided by contract shall be added to the principal amount of the debt and shall thereafter accumulate interest.



§ 12-4-705 - Appropriations to pay interest prohibited.

An agency may not seek additional appropriations to pay interest which accrues as a result of its failure to make timely payments required by § 12-4-703.



§ 12-4-706 - Applicability of part.

This part is not applicable if an agency's failure to pay timely interest required by § 12-4-704 is the result of a dispute between the agency and the business over the amount due or over compliance with the contract.



§ 12-4-707 - Payments to subcontractors -- Interest.

(a) Upon payment by an agency, a business which has acquired under contract, property or services in connection with its contract with such agency from a subcontractor or supplier shall pay the subcontractor or supplier within thirty (30) days after receiving payment from the agency.

(b) Interest at the rate of one and one-half percent (11/2%) per month shall accrue and is due any subcontractor or supplier who is not paid within thirty (30) days after the business receives payment from the agency, unless otherwise provided by contract between the agency and the business, or by contract between the business and the subcontractor or supplier. Interest begins to accrue on the thirty-first day at the rate specified in this subsection (b).






Part 8 - Bidding Preferences

§ 12-4-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Public construction project" means and includes a public works project as defined in the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21;

(2) "Responsible bidder" means a person who has the capacity in all respects to perform fully the contract requirements, and the integrity and reliability which will assure good faith performance; and

(3) "Responsive bidder" means a person who has submitted a bid which conforms in all material respects to all documents, whether attached or incorporated by reference, utilized for soliciting bids.



§ 12-4-802 - Allowance of bidding preferences -- Reciprocity.

Whenever the lowest responsible and responsive bidder on a public construction project in this state is a resident of another state which is contiguous to Tennessee and which allows a preference to a resident contractor of that state, a like reciprocal preference is allowed to the lowest responsible and responsive bidder on such project who is either a resident of this state or is a resident of another state which does not allow for a preference to a resident contractor of that state.






Part 9 - Freedom in Contracting Act

§ 12-4-901 - Short title.

This part shall be known and may be cited as the "Freedom in Contracting Act."



§ 12-4-902 - Purpose.

The purpose of this part is to prohibit public agencies from imposing certain labor and wage requirements as a condition of performing public works that are state funded in part or in whole.



§ 12-4-903 - Prohibited provisions in bid specifications, project agreements and other documents.

The state and its political subdivisions, agencies and instrumentalities thereof, when engaged in procuring products or services or letting contracts to be funded in part or in whole with state funds, shall ensure that no bid specifications, project agreements and other controlling documents, entered into, required or subject to approval by the state, subdivision, agency or instrumentality:

(1) Require bidders, offerors, contractors or subcontractors to enter into or adhere to agreements with one (1) or more labor organizations on the same or related projects;

(2) Discriminate against bidders, offerors, contractors or subcontractors for refusing to become or remain signatories or otherwise adhere to agreements with one (1) or more labor organizations on the same or related construction projects; or

(3) Require any bidder, offeror, contractor or subcontractor to enter into, adhere to or enforce any agreement that requires its employees as a condition of employment to:

(A) Become members of or become affiliated with a labor organization or employee organization of any kind;

(B) Pay dues or fees to a labor organization or employee organization, over an employee's objection, in excess of the employee's share of labor or employee organization costs relating to collective bargaining, contract administration or grievance adjustment; or

(C) Require any bidder, offeror, contractor or subcontractor to pay:

(i) Wages that exceed:

(a) The state's most current prevailing wage scale established pursuant to part 4 of this chapter if the agreement involves a state highway construction project, as defined by § 12-4-402; or

(b) The Tennessee Occupational Wages Report, as defined by § 12-4-907, if the agreement involves a construction project other than a project described in subdivision (3)(C)(i)(a); or

(ii) A specific dollar amount for the provision of fringe benefits for employees.



§ 12-4-904 - Prohibition against issuing grants or agreements conditioned on prohibited provisions.

(a) The state and its political subdivisions, agencies and instrumentalities thereof shall not issue grants or enter into cooperative agreements for construction projects conditioned on a requirement that bid specifications, project agreements or other controlling documents pertaining to the grant or cooperative agreement contain any of the elements specified in § 12-4-903.

(b) The state and its political subdivisions or any agencies or instrumentalities thereof shall exercise such authority as may be required to preclude a grant recipient or party to a cooperative agreement from imposing any of the elements specified in § 12-4-903 in connection with any grant or cooperative agreement awarded or entered into.



§ 12-4-905 - Standing to challenge bid specifications, project agreements or other agreements.

Any interested party, including a bidder, offeror, contractor, subcontractor, or taxpayer, shall have standing to challenge any bid specification, project agreement, controlling document, grant or cooperative agreement that such party alleges has violated this part. Such party shall be awarded costs and attorney's fees in the event that the challenge prevails.



§ 12-4-906 - Employer to pay employees a wage necessary to meet the federal requirements to obtain federal funds.

If compliance with this part by the state and its political subdivisions, agencies and instrumentalities, relative to a specific contract, project, or program would result in the denial of federal funds that would otherwise be available to the state and its political subdivisions, agencies and instrumentalities, then the state or its political subdivisions, agencies or instrumentalities may require a private employer to pay its employees a wage necessary to meet the federal requirements to obtain the federal funds, but only relative to such contract, project or program.



§ 12-4-907 - Meaning of the Tennessee occupational wages report.

For purposes of this part, Tennessee occupational wages report means the applicable report that is published by the department of labor and workforce development, employment security division.






Part 10 - Insurance Purchasing Program

§ 12-4-1001 - Alternative methods for purchasing insurance.

The state treasurer shall investigate alternative methods, including competitive bidding, for purchasing insurance for the use and benefit of the state and its agencies, departments or divisions. The state treasurer shall prepare a plan for purchasing insurance, and shall submit the plan to the board of claims prior to its implementation.



§ 12-4-1002 - Establishment of practices and procedures for purchasing insurance.

The state treasurer shall establish accepted practices and procedures to be followed in purchasing insurance under the plan developed under § 12-4-1001. Such practices and procedures shall be subject to the approval of the board of claims.



§ 12-4-1003 - State employees and agents -- Insurance sales to state prohibited.

All officers, officials, agents or employees of the state and its divisions, departments and agencies are prohibited from bidding, selling or contracting to sell any policy of insurance to the state or its divisions, departments and agencies.



§ 12-4-1004 - Insurance on public buildings -- Amount required -- Deductibles.

All buildings and building contents owned by the state shall be insured for not less than their actual cash value subject to an aggregate deductible of not less than one million five hundred thousand dollars ($1,500,000) and to such individual claim deductible as may be commercially reasonable.



§ 12-4-1005 - Insurance on public buildings -- Repair or replacement costs

The repair or replacement of damaged or destroyed buildings and building contents shall include engineering and other services necessary for such an insurance program to be paid from the risk management fund created pursuant to § 9-8-109.



§ 12-4-1006 - Establishment of policies and procedures for administration of insurance program.

The state treasurer shall establish appropriate policies and procedures governing the administration of the insurance program provided herein, including the allocation of premium and other costs and the payment of losses from the risk management fund created pursuant to § 9-8-109. Such policies and procedures shall be subject to the approval of the board of claims.



§ 12-4-1007 - Procedure for obtaining policies -- Reporting.

(a) (1) The policy or policies of insurance provided in this part shall be obtained by the state treasurer subject to the approval of the board of claims. Notwithstanding the Surplus Lines Insurance Act, compiled in title 56, chapter 14, part 1, or any other law to the contrary, the state treasurer, with the approval of the board of claims, shall consider proposals from admitted carriers and nonadmitted surplus lines carriers. In order for nonadmitted carriers to be eligible for consideration under this section, at least two (2) admitted carriers must have declined to submit a proposal, and the nonadmitted carriers shall:

(A) Have a minimum A.M. Best financial strength rating of "A-" and an A.M. Best financial size category of no less than "VI", or such other A.M. Best rating as may be established by the board of claims provided that the financial strength rating shall not be less than "A-" and the A.M. Best financial size category shall not be less than "VI"; and

(B) Be a member of an insurance holding company system, as defined in § 56-11-101(b), that has at least one (1) affiliate carrier admitted in this state as a property or casualty insurer.

(2) Should A.M. Best change or amend its rating methodology, then the board of claims shall adopt a minimum rating requirement that is equivalent to the rating as stated in subdivision (a)(1)(A). The state treasurer shall place the insurance directly with the companies without policies being countersigned notwithstanding § 56-2-409.

(b) The state treasurer shall make periodic reports to the fiscal review committee of the general assembly and to the state building commission concerning the operations of the insurance program.









Chapter 5 - Public Printing

Part 1 - General Provisions

§ 12-5-101 - Supervision by department of general services.

The department of general services has entire charge and supervision of all printing done for each and every department or branch of government of the state, including all departmental offices and all charitable, penal, educational or reform institutions.



§ 12-5-102 - Cost data for public documents.

(a) (1) Every department or agency of the state which promulgates public documents shall cause the following statement with cost data inserted to be printed on the publication adjacent to the identification of the agency responsible for the publication:

"This public document was promulgated at a cost of $_____ per copy."

(2) This statement shall be printed in either the same size type as the body copy of the publication or in such type style and size to be fully legible and set in a box composed of a light-weight-rule line.

(b) As used in this section, unless the context otherwise requires, "public document" means any annual, biennial, regular or special report or publication of which at least one thousand (1,000) copies are printed and which may be subject to distribution to the public, or any printed material which is controlled by the publications committee established in chapter 7, part 1 of this title, regardless of the number of copies produced. Public documents include:

(1) The acts and journals of the general assembly, the reports of the supreme court and such other courts as shall have their decisions reported by the attorney general and reporter or shall be required by any act or resolution of the general assembly;

(2) The periodic reports of officers of the state and any special reports that may from time to time be made by state officers or committees of the general assembly or other committees provided for by law;

(3) Such other reports or statements as may be published under the authority of the state or any official thereof; and

(4) Items exempted from the requirements of this section include letterhead stationery, envelopes, or memoranda and correspondence utilizing a manual signature and not reproduced through a printing related function;

(c) For the purposes of this section, the following two (2) factors shall be utilized in computing cost data whether on bid by a private person or company, or by a state institution:

(1) Preparation. Included in this is expenditure for materials, artwork and typesetting involved in preparing the public document for publication; and

(2) Printing. Included in this is expenditure for reproduction, binding and other printing industry related functions.

(d) This section shall be enforced and administered through the publications committee created pursuant to chapter 7, part 1 of this title. The publications committee may, in its discretion, render opinions to agencies as to whether those agencies are in compliance with this section. If the committee decides that those agencies are not in compliance, it has authority to direct those agencies to cease publication of the public documents which are not in compliance until such time as compliance shall be demonstrated to the committee's satisfaction.









Chapter 6 - Distribution of Publications

§ 12-6-101 - Acts distributed to legislators.

Each member of the general assembly is entitled to one (1) copy of the printed acts of the general assembly of which such person was a member, which shall be delivered to such member's legislative office in Nashville, but only upon written request to the secretary of state by such member not later than February 1 of each year.



§ 12-6-102 - General distribution of acts.

(a) It is the duty of the secretary of state to distribute the printed acts, upon written request received not later than February 1 of each year, as follows: to each executive officer and Tennessee regulatory authority director of the state, one (1) copy; to each judge and each clerk of the supreme, appeals, circuit, criminal and general sessions courts, one (1) copy; to each chancellor, each clerk and master, one (1) copy; to each district attorney general and each assistant, one (1) copy; to the attorney general and reporter and each assistant, one (1) copy; to each clerk of the probate courts and each judge of the county or probate courts, and to each register and each trustee, and each assessor of property, one (1) copy; each of the copies to belong to the indicated office, and go to the successor of the incumbent; also to the order of the University of Tennessee, up to thirty (30) copies for the use of the University of Tennessee as a depository and for exchanges.

(b) A copy of the printed acts shall be, upon written request received not later than February 1 of each year, delivered to every organized bar association in the state of Tennessee; provided, that such bar association maintains a law library; and provided the name and address of such bar association shall be certified to the secretary of state by the county clerk of the county in which the association exists; and provided further, that should the association cease to function or to maintain a law library, all copies of the acts shall thereupon be turned over and delivered to the county clerk.

(c) Bound volumes of acts or resolutions may be made available to any person, firm or corporation, requesting same in writing not later than February 1 of each year, at a price to be fixed by the secretary of state not to exceed per volume printing cost.

(d) Any requests for acts or resolutions received later than February 1 of each year will be accepted subject to availability.

(e) This section and §§ 12-6-101 and 12-6-103 shall not apply to the Tennessee Code Annotated, any supplement thereto or replacement volume thereof, or any act enacting that code.



§ 12-6-103 - Acts and journals retained by secretary of state.

The secretary of state shall also retain for the use of the executive and general assembly, unless a different number shall be prescribed by special law, fifty (50) copies of the acts and as many of the journals of each house, depositing three (3) copies of each in the state library.



§ 12-6-104 - Shipment of acts.

The secretary of state shall cause the acts for the several officers whose offices are not at the capitol to be safely packed and boxed, and to be shipped prepaid in the way most feasible.



§ 12-6-105 - Penalty for failure to distribute acts.

(a) If the printer or secretary of state fails to perform such printer's or secretary of state's duties, the printer or secretary of state shall forfeit five hundred dollars ($500), to be recovered in the name and for the use of the state by the comptroller of the treasury.

(b) Moreover, such failure is a Class C misdemeanor, and the comptroller of the treasury shall cause the delinquent to be indicted for the same.

(c) The comptroller of the treasury shall forfeit the sum of five hundred dollars ($500), to be recovered by any person who will sue for the same, if the comptroller of the treasury fails to enforce the aforementioned penalties against the printer and secretary of state.



§ 12-6-106 - All other public documents -- General assembly distribution cancellation card.

(a) All other public documents, required to be distributed by law, may be distributed with the acts and journals.

(b) Notwithstanding any provision of this chapter to the contrary, in each publication distributed to members of the general assembly there shall be included a card by which a member may indicate whether the member wishes to continue receiving such publication.



§ 12-6-107 - Libraries as depositories for documents -- Legislative library -- Copies.

(a) The state library at Nashville, the library of the University of Tennessee at Knoxville, the Cossitt Library at Memphis, and such other libraries as the governor may at any time name by executive order are designated depositories for state documents and for all publications issued by any official of the state.

(b) Upon request of a designated depository of state documents, such depository shall be entitled to receive, without charge, one (1) copy of the bills, resolutions, amendments, daily journals, informational services showing committee actions and the status of pieces of legislation, daily calendars, published committee reports and any official or unofficial published index.

(c) To ensure access of all state publications to members of the general assembly without the expense of furnishing copies for each member, all state documents and publications otherwise distributed to depository libraries shall also be distributed to the legislative library for the use of the general assembly.



§ 12-6-108 - Publications to be deposited.

The publications and documents referred to shall include:

(1) The acts and journals of the general assembly, the reports of the supreme court, and such other courts as shall have their decisions reported by the attorney general and reporter, or shall be required by any act or resolution of the general assembly;

(2) The periodical reports of officers of the state and any special reports that may from time to time be made by state officers or committees of the general assembly or other committees provided for by law; and

(3) Such other reports or statements as may be published under the authority of the state, or any official thereof.



§ 12-6-109 - Notice of publications to secretary of state.

The person or persons in charge of the making of such documents and publications as are at any time issued by the state, or by any official or officials of the state, shall furnish a list of such documents and publications to the secretary of state.



§ 12-6-110 - Copies to depositories, secretary of state, and other locations.

At the expense of such department, agency, board or commission, the person in charge of making such documents and publications shall furnish or have furnished:

(1) Two (2) copies directly to the librarian or person in charge of each of the depositories;

(2) Upon request, two (2) copies to the secretary of state; and

(3) Two (2) copies to any location or locations specified by the proper governing publications committee created pursuant to chapter 7, part 1 of this title.



§ 12-6-111 - Exchange copies for university.

Upon request by the University of Tennessee, the person in charge of the making of such publications or the issuance of such documents shall furnish the university up to thirty (30) copies of each publication or document.



§ 12-6-112 - Care of depository copies.

It is the duty of the librarian or other person in charge of each depository to give receipt for and carefully preserve all state documents and publications so received. One (1) of the two (2) copies shall be lendable on application, to the persons, if any, allowed to take other books from the library of the depository. The other copy shall not be allowed to be taken from the premises of the depository.



§ 12-6-113 - Exchanges by state librarian.

The state librarian and archivist may, from time to time, procure from the general government, any foreign government, or from any state or territory within the United States, the public acts, and law and equity reports of such government, state or territory, by exchanging the public acts or reports of this state.



§ 12-6-114 - Delivery of exchange copies.

Each person or persons in charge of making such documents and publications as provided in § 12-6-108(1) shall deliver upon request up to sixty (60) copies to the state librarian and archivist, to enable the librarian to make these exchanges.



§ 12-6-116 - Pamphlet or electronic copies of acts -- Acts on the Internet.

(a) The secretary of state, in accordance with the rules, regulations, policies and procedures of the state publications committee, is authorized to furnish to any person, firm or corporation, so requesting in writing not later than January 1 of each year, copies of the unbound, printed pamphlets containing the public acts of the general assembly which are printed at intervals during and shortly after each legislative session and made available pending publication of the bound volumes of the Public Acts of Tennessee, for that session. Requests received after January 1 of each year will be accepted subject to availability. Notwithstanding any other provision of law, the secretary of state is authorized to fulfill this part by publishing the text of the public acts in electronic form by use of the Internet.

(b) The secretary of state shall charge and collect from each person, firm or corporation, except those specified in § 12-6-102, a fee not to exceed printing cost for each complete set of pamphlets. The secretary of state shall fix a reasonable fee to be charged for copies of single pamphlets. Fees collected by the secretary of state shall be paid over to the state treasurer and shall become a part of the general fund of the state.



§ 12-6-117 - Certain resolutions not to be printed or distributed -- List in Acts of Tennesse -- Distribution to state library and archives and legislative reference and law library.

(a) Notwithstanding any provision of the law to the contrary, resolutions of the general assembly which honor or commend individuals or groups or which express sympathy or condolences upon the death of an individual shall not be published in the Acts of Tennessee, nor shall such resolutions be distributed in accordance with this chapter, unless the secretary of state, in consultation with the speaker of the senate and speaker of the house of representatives, determines that the resolution requires publication due to the prominence or contributions made by such person or group. The secretary of state shall cause a list of all such resolutions which are not printed to be included within the Acts of Tennessee.

(b) At the time at which the secretary of state delivers the enrolled copies of acts and resolutions to the printer for publication pursuant to § 8-3-104, the secretary of state shall deliver one (1) copy of all resolutions which are not printed pursuant to this section to the state library and archives and to the legislative reference and law library.



§ 12-6-118 - Automatic and other distributions.

Except for exchange and depository copies provided for herein, there shall be no automatic distribution of any state report or publication, unless such distribution is required by an act or resolution enacted after May 25, 1984. Any other distribution must be approved by the state publications committee, as provided for in chapter 7, part 1 of this title, or be upon individual request of a person entitled to or desirous of receipt of any such publication or report.



§ 12-6-119 - Electronic general assembly journals.

Copies of the journals of the house of representatives and the senate may be distributed to depository libraries in electronic format rather than in bound volumes.






Chapter 7 - State Publications Committees

Part 1 - General Provisions

§ 12-7-101 - Control of cost and proliferation of publications and reports -- Permanent record of publications.

In order to control the cost and proliferation of publications and reports printed by state agencies, the commissioner of general services shall provide a permanent record of publications issued by state government and shall have authority to issue regulations implementing provisions concerning designation in such a manner as to provide for maximum continuity of the publications.



§ 12-7-102 - Duties of commissioner of general services.

(a) It is the duty of the commissioner of general services to establish rules and regulations to control the costs and quantity of all publications, and to promulgate rules and regulations governing the printing and distribution of state agency reports and publications issued by agencies and departments of the government of this state, excluding institutions of higher education, the judicial branch of state government and those state institutions and facilities exempted from public purchase laws in § 12-3-103. For purposes of this part, rules of the publications committee in existence on May 1, 2008, shall be deemed rules of the commissioner of general services.

(b) The rules and regulations on distribution shall include a provision stipulating that there shall be no automatic distribution of reports or publications, except the distribution provided for in chapter 6 of this title, or otherwise by law or resolution enacted after May 25, 1984, but that all distributions must either be approved in general by the commissioner of general services or be made upon request by the recipient.

(c) It also is the duty of the commissioner of general services to establish a procedure for reviewing all publications as defined in subsection (e), and to approve or disapprove the printing of existing publications and planned publications that come under this part.

(d) The commissioner of general services shall determine the need for existing and planned publications based upon the agency's goals and purpose or statutory requirements, and the quantity and distribution of each approved publication.

(e) "Publications" includes any newsletter, stationery, greeting card, report or printed material produced for distribution outside the department or agency for which the report or printed material is printed, including those printed at facilities not operated by the state.

(f) The commissioner of general services may appoint a designee to fulfill the responsibilities laid out in this section.



§ 12-7-103 - Approval required.

(a) No publication, coming within the jurisdiction of the commissioner of general services as provided by § 12-7-102, shall be printed unless it has been approved in accordance with rules promulgated by the commissioner of general services. Rules set forth by the commissioner of general services shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The commissioner of general services shall require any publication printed to include the number of copies printed.

(c) The commissioner of general services shall not approve any publication that purports to contain a citation to or a reproduction of a duly promulgated agency rule, as defined by the Uniform Administrative Procedures Act, in § 4-5-102, prior to receiving a written statement from the secretary of state or the secretary of state's representative verifying the fact that the rule so cited or reproduced has been duly promulgated and is currently in effect.

(d) A printing authorization number shall be assigned to each publication that has been approved as required by this section. The printing authorization number shall be affixed to the publication adjacent to the identification of the agency responsible for the publication. No printing facility operated by the state shall print any publication, coming within the jurisdiction of the commissioner of general services as provided by § 12-7-102, unless the printing authorization number has been affixed as required by this subsection (d). No contract shall be entered into, nor requisition issued, nor acted upon, by any state department or agency, including, but not limited to, the division of purchasing, for printing of any publication coming within the jurisdiction of the commissioner of general services as provided by § 12-7-102, at any facility, unless the printing authorization number has been affixed as required by this subsection (d). All state contracts or grant agreements, including, but not limited to, all contracts for personal, professional and consultant services entered into under former §§ 12-4-109 and 12-4-110 [repealed], that involve or may involve the printing of any publication, coming within the jurisdiction of the commissioner of general services as provided by § 12-7-102, shall contain a provision whereby the contractor or grantee agrees that no publication shall be printed unless a printing authorization number has been obtained and affixed as required by this section.

(e) Whenever any department, institution or agency of the state government contracts for the printing of a publication coming within the jurisdiction of the commissioner of general services as provided by § 12-7-102, and the publication has not been approved in accordance with rules promulgated by the commissioner of general services, the contract shall be void and of no effect.



§ 12-7-104 - Publications information required.

The commissioner of general services shall, as a minimum, keep the following information on each approved publication:

(1) Name of publication;

(2) Department producing publication;

(3) Purpose and brief description of publication contents;

(4) Number of copies authorized to be printed;

(5) A general list of distribution; and

(6) Estimated cost of preparation and printing.



§ 12-7-105 - Requested material to be provided -- Cooperation required.

It is the duty of all departments, institutions or agencies of state government to furnish to the commissioner of general services all material requested from the commissioner regarding publications and reports.



§ 12-7-106 - Higher education and technical institutions publication committee -- Establishment -- Duties.

(a) To control publications of higher education institutions and technical institutes, there is hereby established a publications committee which shall consist of the executive director of the Tennessee higher education commission or the executive director's designee, the president of the University of Tennessee system or the president's designee, and the chancellor of the state board of regents or the chancellor's designee. This committee shall review publications of higher education institutions and technical institutes to determine the necessity of the publications, and shall promulgate rules and regulations governing the printing of such publications by higher education institutions and technical institutes. The rules and regulations shall include a provision stipulating that there shall be no automatic distribution of reports or publications, except the distribution provided for in chapter 6 of this title, or otherwise by law or resolution enacted after May 25, 1984, but that all distributions must either be approved in general by the committee or be made upon request by the recipient. The publications committee shall require each higher education institution and technical institute to keep, as a minimum, the following information on each approved publication:

(1) Name of publication;

(2) Department producing publication;

(3) Purpose and brief description of publication's contents;

(4) Number of copies authorized to be printed;

(5) A general list of distribution; and

(6) Estimated cost of printing and distribution.

(b) The publications committee shall require any publication printed at facilities not operated by the state or higher education institution or technical institute to include the printer's name, address, and the number of copies printed.

(c) The publications committee shall not approve any publication which purports to contain a citation to or a reproduction of a duly promulgated agency rule, as defined by the Uniform Administrative Procedures Act, § 4-5-102, prior to receiving a written statement from the secretary of state or the secretary of state's representative verifying the fact that the rule so cited or reproduced has been duly promulgated and is currently in effect.

(d) A printing authorization number shall be assigned to each publication which has been approved as required by this section. The printing authorization number shall be affixed to the publication adjacent to the identification of the higher education institution or technical institute responsible for the publication. No printing facility operated by a higher education institution or technical institute shall print any publication unless the printing authorization number has been affixed as required by this subsection (d). No contract shall be entered into, no requisition issued, or acted upon, by any higher education institution or technical institute for printing of any publication at any facility unless the printing authorization number has been affixed as required by this subsection (d). All contracts or grant agreements entered into by a higher education institution or technical institute which involve or may involve the printing of a publication shall contain a provision whereby the contractor or grantee agrees that no publication shall be printed unless a printing authorization number has been obtained and affixed as required by this section.



§ 12-7-107 - Approval procedure.

The approval procedure for publications established under this part may allow one-time approval of a publication that is printed on a periodic basis and that conforms to the format, design, and purpose of the publication as originally presented to either the commissioner of general services or the higher education publications committee for approval without requiring review and approval of subsequent issues of the publication.



§ 12-7-108 - Exceptions to Part.

The requirements of this part do not apply to any student newspaper publication or annuals and/or yearbooks.






Part 2 - Use of Alkaline Paper

§ 12-7-201 - Legislative findings and declarations.

The general assembly finds and declares that the use of alkaline paper for the publication of state records and documents of enduring value is a social and moral imperative to preserve our collective knowledge and heritage for the future. To this end, the general assembly declares it to be the public policy of the state of Tennessee to utilize alkaline paper in the printing and/or publication of permanent state records and documents whenever feasible.



§ 12-7-202 - State records and documents to be printed on alkaline paper.

Each department, board, commission, agency or other entity of state government, including state institutions of higher education, shall use alkaline paper that meets or exceeds the American National Standards Institute standard for permanent paper for printed library materials (ANSI Z39.48), as approved by the commissioner of general services, for the printing or publication of all permanent state records or documents.



§ 12-7-203 - Administration and enforcement -- Approved list of alkaline papers.

The commissioner of general services is charged with the responsibility of administering and enforcing this part. The commissioner of general services shall provide to each department, board, commission, agency or other entity of state government an approved list of alkaline papers that meet or exceed the standard for permanent paper established in § 12-7-202.



§ 12-7-204 - County and municipal governments.

The general assembly further urges and encourages all county governments, municipal governments and other local governmental entities to utilize alkaline paper that meets the ANSI Z39.48 standard when such governments print and/or publish public records and documents of enduring value.



§ 12-7-205 - Rules and regulations.

The commissioner of general services is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 12-7-206 - Construction with § 20-6-103.

Nothing in this part shall be construed to supersede § 20-6-103. To the extent that this part is in conflict with § 20-6-103, § 20-6-103 shall control.









Chapter 8 - Sale of Products

§ 12-8-101 - Local government ownership and operation of hot mix asphalt facility or aggregate production facility.

(a) Notwithstanding any other provision of law to the contrary, local governments may, individually or jointly, own or operate a facility for the manufacture or production of hot mix asphalt, in accordance with the restrictions and limitations provided for in this section.

(b) (1) A local government desiring to own or operate a hot mix asphalt facility shall prepare a financial feasibility study, referred to as "study" in this section, that analyzes all appropriate costs and benefits related to the operation of the plant.

(2) The study required by this section shall be prepared in compliance with generally accepted governmental accounting and financial reporting standards and shall include the following:

(A) Accurate production cost estimates, including debt service and depreciation on the asphalt plant and necessary ancillary equipment, and all other fixed and variable plant operating costs, including, but not limited to, capital cost of equipment and installation, land acquisition, personnel costs, employer fixed costs, materials, transportation, utility costs and all costs associated with environmental and safety compliance standards. This report shall be completed in general compliance with the comptroller of the treasury's asphalt production cost models;

(B) An estimate of the potential cost savings in materials and transportation and operational costs that may be realized by the local government operating the proposed facility, including a record of competitive bids, F.O.B. at plant, for asphalt that the local government or governments have received in recent years, including the current year, and an examination of bids received by comparable local governments;

(C) An estimated need for paving or hot mix asphalt for fifteen (15) years that demonstrates that the local government or governments would produce the volume necessary to realize a cost savings by owning or operating an asphalt facility;

(D) Offers from suppliers of the necessary raw materials showing that those suppliers will sell materials to the local government or governments at competitive prices, and the locations of those suppliers; and

(E) Estimates of whether the operation of a facility by the local government would have a significant impact on the local economy and state and local tax revenues, including sales and use tax, local option sales tax, mineral severance tax, business tax, and real and personal property tax.

(c) Whenever a local government proposes to own or operate a hot mix asphalt facility pursuant to this section and develops the feasibility study required by subsection (b), such study shall be submitted for review to a financial feasibility oversight committee, referred to as the "committee" in this section. The committee shall consist of three (3) members. One (1) member shall be selected by the Tennessee Road Builders Association; one (1) member shall be selected by the Tennessee County Highway Officials Association; and one (1) member shall be selected by the comptroller of the treasury. All expenses relating to the committee shall be solely and equally shared by the Tennessee Road Builders Association and the Tennessee County Highway Officials Association.

(1) Once a feasibility study has been prepared by a local government, a copy of such study shall be delivered to the comptroller of the treasury and a copy shall be provided to the mayor or chief executive officer of the local government to be made available to the public for inspection and review. Within fifteen (15) days of receiving the study, the comptroller shall notify the Tennessee Road Builders Association and the Tennessee County Highway Officials Association of the need for a committee to be appointed and shall name the comptroller's appointee to the committee. Within fifteen (15) days of receiving notice from the comptroller, the Tennessee Road Builders Association and the Tennessee County Highway Officials Association shall name their appointees to the committee. Committee members shall receive a copy of the committee report immediately upon designation of membership. Within thirty (30) days of the appointment of the committee, the mayor or chief executive officer of the local government desiring to own or operate a hot mix asphalt facility shall establish a meeting date for the committee. Not less than ten (10) days prior to the meeting, the local government shall provide public notice of the date, time and location of the meeting in a newspaper of general circulation in the jurisdiction of the government where the facility is proposed. The meetings of the committee shall be open to the public and all records of the committee shall likewise be open to public inspection. The member of the committee appointed by the comptroller shall serve as chair of the committee and conduct the meetings of the committee.

(2) The sole function of the financial feasibility oversight committee shall be to review the feasibility study, to determine that all appropriate ordinary and necessary capital and operational costs for a local government to own and operate a hot mix asphalt manufacturing facility have been included in the study and have been publicly disclosed.

(3) Once the review has been completed, the feasibility oversight committee shall either:

(A) Approve the study, if, in the determination of the committee, the study includes all significant costs and accurately estimates the costs and benefits of owning and operating a facility; or

(B) Disapprove the study, if, in the determination of the committee, the study is incomplete and lacks substantial information to provide an accurate estimate of the costs and benefits of owning or operating a plant.

(4) If the committee determines that the feasibility study is incomplete, the committee shall indicate in writing those items that the study lacks and shall return the study to the submitting entity for modification and resubmission. If, after a second resubmission, a majority of the committee still determines that the study is incomplete, the study shall then be forwarded to the governing body of the submitting entity with a negative recommendation from the committee and shall include written comments indicating those areas where the study is insufficient.

(5) The determination of the committee shall be forwarded to the governing body of the government or governments desiring to own or operate the facility within thirty (30) days after the committee meets to review the study.

(6) If the membership of the feasibility oversight committee does not unanimously agree as to whether the study is sufficient, the committee shall forward two (2) written reports to the local governing body, stating the majority and minority positions of the committee and indicating the reasons why the members of the committee approve or disapprove of the study.

(d) After receiving the report of the financial feasibility oversight committee, the governing body shall examine the feasibility study, all supporting documentation and the determination and written comments of the oversight committee, and shall approve or deny any action to acquire an asphalt facility in a resolution or ordinance passed by a two-thirds (2/3) vote of the governing body, before the local government expends any public funds for the purpose of acquiring a hot mix asphalt facility.

(e) For the purpose of this section, the term "local government" is defined to include any county or incorporated municipality. Two (2) or more local governments may own or operate a facility jointly. For jointly owned or operated facilities, all local governments desiring to participate in the operation of the facility must be a part of the initial feasibility study for the facility.

(f) Any unit of local government owning or operating a facility for the manufacture or production of hot mix asphalt shall comply with the provisions of any state rule, regulation or standard for the quality of asphalt used in the construction of roads, streets or highways.

(g) Nothing in this section shall be considered a limitation or prohibition on the state or any political subdivision, including counties and municipalities, from expanding, replacing, altering or continuing any plant or facility for the manufacture or production of hot mix asphalt in existence on March 29, 1976. This section shall not apply to a metropolitan government, and nothing in this section shall be construed as limiting the authority of a metropolitan government to own or operate a plant or facility for the production or manufacture of hot mix asphalt.

(h) For any local government owning or operating a plant or facility for the production or manufacture of asphalt pursuant to the authority granted by this section, the comptroller of the treasury, or a private auditor or firm approved by the comptroller, shall conduct an annual audit of such facility regularly, on a time interval to be determined by the comptroller.

(i) Asphalt produced in a facility operated by any local government, pursuant to the authority granted in this section, shall be used exclusively for paving of public streets, roads or highways under the discretion and control of that unit of local government. Each unit of local government operating a facility, pursuant to the authority granted in this section, shall keep a detailed inventory and record that complies with generally acceptable governmental accounting standards, of where all asphalt products produced by the facility are used.

(j) A local government that owns or operates an asphalt facility shall be required to solicit bids annually for hot mix asphalt products. In advertising for bids, the local government shall explicitly reserve the right to reject any and all bids. The local government shall have the undisputed authority to reject all bids and continue to utilize its own asphalt facility for all or a portion of its asphalt needs. The requirements of this subsection (j) shall not apply to any local government that owns or operates an asphalt facility on June 7, 2005.

(k) A local government that does not own or operate an aggregate production facility, such as a quarry or other facility for the production of crushed limestone, commercial lime, agricultural lime, sand, gravel, or any other product resulting from the processing of aggregate on June 7, 2005, shall be prohibited from acquiring such facility, unless the local government prepares a financial feasibility study comparable to the one required in subsection (b) for asphalt facilities, and submits the study for review to the oversight committee established in subsection (c). The procedures for review and approval of the study shall be substantially the same as that for asphalt facilities and all other costs that are specific to an aggregate production facility. The acquisition of such facility shall also require the passage of a resolution or ordinance by a two-thirds (2/3) vote of the governing body of the local government. The aggregate production facility owned or operated by a local government may transfer aggregate only to an entity of that local government; provided, that the governing body of the local government that operates the facility first conducts a study to determine the actual costs of producing the materials and requires reimbursement of actual costs to the unit of local government operating the aggregate production facility.



§ 12-8-102 - Penalty -- Injunctive relief.

Any state, county, or municipal officer violating this chapter, or knowingly permitting any provision of such chapter to be violated, commits a Class C misdemeanor. In addition to such penalty, injunctive relief may be had against a violator of this chapter by petition addressed to the chancellor of the judicial district in which such violation is alleged to have taken place.



§ 12-8-103 - Gratuitous work for nonprofit organizations -- Sales to farmers.

Nothing in this chapter shall prohibit or be construed as prohibiting the county road commission, the state, or any municipality or its agents, from doing work gratuitously for cemeteries, churches, schools, and any other charitable nonprofit organization, or from making sales of agricultural lime to farmers for use in connection with their own farming activities.






Chapter 9 - Interlocal Cooperation Act

§ 12-9-101 - Short title.

This chapter may be cited as the "Interlocal Cooperation Act."



§ 12-9-102 - Purpose.

It is the purpose of this chapter to permit local governmental units the most efficient use of their powers by enabling them to cooperate with other localities on a basis of mutual advantage and thereby provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities.



§ 12-9-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Local government entity" means any city, town, municipality, county, including any county having a metropolitan form of government, local education agency, development district, utility district, human resource agency or other political subdivision of this state;

(2) "Local government joint venture entity" means any entity created pursuant to this chapter, including, but not limited to, a self-insurance pool, trust, joint venture, nonprofit organization, or any other type of organization that is sponsored, owned, operated, or governed by two (2) or more local government entities as a separate and specific activity;

(3) "Public agency" means:

(A) Any political subdivision of this state;

(B) Any private incorporated fire department and industrial fire department not supported by public funds or which are only partially supported by public funds;

(C) Any incorporated rescue squad that is not supported by public funds or that is only partially supported by public funds;

(D) Any agency of the state government or of the United States; and

(E) Any political subdivision of another state; and

(4) "State" means a state of the United States.



§ 12-9-104 - Interlocal agreements.

(a) (1) Any power or powers, privileges or authority exercised or capable of exercise by a public agency of this state, including those provided in § 6-54-307 or § 68-221-1107(b), may be exercised and enjoyed jointly with any other public agency of this state having the power or powers, privilege or authority, and jointly with any public agency of any other state or the United States to the extent that laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of the state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges and authority conferred by this chapter upon a public agency. The authority for joint or cooperative action of political subdivisions shall apply to powers, privileges or authority vested in, funded by, and/or under the control of their governing bodies and relative to which the governing bodies may make other types of contracts. No joint or cooperative agreement shall be entered into affecting or relating to the constitutional or statutory powers, privileges or authority of officers of political subdivisions, or of agencies of political subdivisions with a separate governing board and having powers granted by statute independent of the governing body. Notwithstanding any provision of the law to the contrary, any municipality may enter into an agreement with the sheriff, court of general sessions, and the governing body of any county in which it is located to provide for the enforcement of the municipality's ordinances according to §§ 8-8-201(a)(34) and 16-15-501. The agreement between the municipality and the county governing body shall be limited to provide that the cost of such enforcement will be borne by the municipality where the court costs paid over to the county, as provided by § 16-15-501, are not adequate.

(2) Agencies of political subdivisions that have governing boards separate from the governing bodies of the political subdivisions may make agreements for joint or cooperative action with other such agencies and with other public agencies. The power to make joint or cooperative agreements includes any power, privilege or authority exercised or that may be exercised by each of the agencies that is a party to the agreement. Agreements between agencies of political subdivisions that have separate governing boards and other such agencies and agreements between such agencies and public agencies shall substantially conform to the requirements of this chapter. The governing bodies of such political subdivisions shall require agreements made by their agencies pursuant to this chapter to be submitted to the governing body for approval before the agreements take effect.

(b) Any two (2) or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to this chapter. Appropriate action of the governing bodies of the participating public agencies by resolution or otherwise pursuant to law shall be necessary before any such agreement may enter into force.

(c) Any such agreement shall specify the following:

(1) Its duration;

(2) The precise organization, composition and nature of any separate legal or administrative entity or entities created thereby, which may include, but is not limited to, a corporation not-for-profit, together with the powers delegated to such a corporation;

(3) Its purpose or purposes;

(4) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for such undertaking;

(5) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination; and

(6) Any other necessary and proper matters.

(d) In the event that the agreement does not establish a separate legal entity or entities to conduct the joint or cooperative undertaking, the agreement shall, in addition to the requirements of subdivisions (c)(1)-(6), contain the following:

(1) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board, public agencies party to the agreement shall be represented; and

(2) The manner of acquiring, holding and disposing of real and personal property used in the joint or cooperative undertaking.

(e) (1) No agreement made pursuant to this chapter shall relieve any public agency of any obligation or responsibility imposed upon it by law, except that, to the extent of actual and timely performance thereof by a joint board or other legal or administrative entity or entities created by an agreement made hereunder, those performances may be offered in satisfaction of the obligation or responsibility.

(2) (A) Notwithstanding the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21, including § 9-21-105 and § 9-21-107 to the contrary, a separate legal or administrative entity, created by interlocal agreement between two (2) or more political subdivisions of the state acting pursuant to this chapter, is not empowered to:

(i) Assess, levy, or collect ad valorem taxes;

(ii) Issue general obligation bonds; or

(iii) Exercise the power of eminent domain.

(B) However, to the extent that the participating political subdivisions possess such powers, the political subdivisions may exercise such powers on behalf and for the benefit of the separate legal or administrative entity.

(f) Financing of joint projects by agreement shall be as provided by law.



§ 12-9-105 - Status of agreements -- Parties to actions.

In the event that an agreement entered into pursuant to this chapter is between or among one (1) or more public agencies of this state and one (1) or more public agencies of another state or of the United States, the agreement shall have the status of an interstate compact, but in any case or controversy involving performance or interpretation thereof or liability thereunder, the public agencies party thereto shall be real parties in interest and the state may maintain an action to recoup or otherwise make itself whole for any damages or liability which it may incur by reason of being joined as a party therein. Such action shall be maintainable against any public agency or agencies whose default, failure of performance, or other conduct caused or contributed to the incurring of damage or liability by the state.



§ 12-9-106 - Approval or disapproval.

In the event that an agreement made pursuant to this chapter shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by such state officer or agency as to all matters within such officer's or agency's jurisdiction.



§ 12-9-107 - Appropriations -- Furnishing of property, personnel and service.

Any public agency entering into an agreement pursuant to this chapter may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish.



§ 12-9-108 - Interlocal contracts for performance of services.

Any one (1) or more public agencies may contract with any one (1) or more public agencies to perform any governmental service, activity or undertaking which each public agency entering into the contract is authorized by law to perform; provided, that such contract shall be authorized by the governing body of each party to the contract. Such contract shall set forth fully the purposes, powers, rights, objectives, and responsibilities of the contracting parties. Contracts entered into pursuant to this section need not conform to the requirements set forth in this chapter for contracts for joint undertakings.



§ 12-9-109 - Contracts under other laws unaffected.

Nothing in this chapter shall prohibit any public agency from contracting with other public agencies under the provisions of existing statutory or charter authority.



§ 12-9-110 - Contracts for conveyance of property.

(a) Any one (1) or more public agencies may contract with any one (1) or more public agencies for the conveyance or transfer of property, real or personal, if:

(1) The public agency or agencies receiving the conveyance or transfer utilizes the property for a public purpose; and

(2) The governing body of each public agency that is a party to the contract authorizes such conveyance or transfer and determines that the terms and conditions set forth are appropriate.

(b) Any public agency utilizing the authority of this section shall not be required to declare such property surplus prior to the conveyance or transfer, and shall also be exempt from contrary requirements in any budget or purchasing act, public or private.



§ 12-9-111 - Filing of interlocal agreements forming local government joint venture.

Any interlocal agreement entered into by local government entities that creates a local government joint venture entity shall be filed in the office of the comptroller of the treasury within ninety (90) days of execution of the agreement. Any interlocal agreement entered into by local government entities of this state that created a local government joint venture entity that is in effect on June 20, 2006, shall be filed with the office of the comptroller of the treasury within one hundred twenty (120) days of June 20, 2006.



§ 12-9-112 - Annual statement on interlocal agreements that create local government joint venture entity.

(a) Any local government joint venture entity shall, during the term of the agreement, file an annual statement with the office of the comptroller of the treasury. The statement shall set forth the names of all parties to the agreement, the annual revenue and expenses of any entity created under the agreement and the other information required by the comptroller.

(b) The comptroller of the treasury may develop guidelines in furtherance of the administration of this section.






Chapter 10 - Public Building Authorities Act of 1971

§ 12-10-101 - Short title.

This chapter shall be known and may be cited as the "Public Building Authorities Act of 1971."



§ 12-10-102 - Purposes -- Liberal construction.

(a) (1) It is hereby found and declared that there exist in many municipalities within this state inadequate and outmoded public buildings, structures, and facilities for the furnishing of governmental, educational and other public services and for use in the conduct of government by the various branches, departments and agencies thereof; that in many cases, by reason of the age and physical condition of such public buildings, structures and facilities and the increased activities on the part of both the citizens and government, such facilities are no longer adapted or adequate to meet the needs of the growing population; that, as a consequence thereof, there are many counties, cities and towns, and other branches and agencies of state and local government within the state which are compelled to spend large sums of money annually in the rental, operation and maintenance of additional building space to house the various branches, departments and agencies of government to meet this ever increasing need; that, as a result thereof, in many of the counties, cities and towns within this state, the public buildings housing the various branches, departments and agencies of government are widely scattered and dispersed throughout the locality, thereby resulting in reduced efficiency of operation in the necessary intergovernmental activities of the various branches and agencies of government; that many public records, wills, conveyances, vital statistics, court decrees, and other similar documents in use in the conduct of daily business, are now filed in poorly protected and overcrowded spaces and at widely separated locations by reason of the lack of an adequate public building or buildings; that the rendering of governmental, health, safety, educational, and welfare services is adversely affected by reason thereof, to the detriment of the citizens in such counties, cities and towns; that the shortage of adequate buildings, structures and facilities impairs the efficient and economical governmental functions of the various branches and agencies of government and the rendering of governmental, educational, health, safety, and welfare services; that in many instances it is not feasible for the various branches and agencies of government to make capital expenditures for the purpose of constructing or acquiring public buildings, structures or facilities and there are not otherwise available buildings, structures or facilities for rent for public purposes; that in many instances effective cooperation between various units of government in providing adequate facilities for the rendering of public services has been hampered because of inadequate statutory authority therefor; and in order to eradicate these conditions, it is hereby found and declared to be necessary and desirable to make possible the construction, acquisition, or enlargement of public buildings, structures, and facilities, hereafter in this chapter referred to as "projects," to be made available for use by municipal corporations and other public lessees at convenient locations within the counties, cities and towns, in the efficient and economical furnishing of governmental, educational, health, safety, and welfare services to the citizens of such counties, cities and towns; and the eradication of the aforementioned conditions by the passage of this chapter to authorize the incorporation in the several counties, cities and towns of public corporations to finance, acquire, erect, own, operate, maintain, lease, and/or dispose of public buildings, structures, and facilities for the use of the several municipal corporations and other public lessees is hereby declared to be a public use essential to the public interest.

(2) It is further found and declared that, in the state of Tennessee and in many municipalities within this state, there exist serious deficiencies in and a need for additional public buildings, structures, facilities, roads, streets, sidewalks and alleys and that such public buildings, structures, facilities, roads, streets, sidewalks and alleys are in need of enlargement and repair, to the end that the quality of life and the health, safety and welfare of the citizens of this state and the municipalities therein will be enhanced and protected and that the transportation of goods and persons and the flow of commerce will thereby be facilitated, and that it is necessary and desirable to make possible the construction, acquisition, enlargement, repair and renovation of such public buildings, structures, facilities, roads, streets, sidewalks and alleys, hereafter also in this chapter referred to as "projects," to be made available for use by the state of Tennessee or any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof, and municipal corporations and other public bodies, and any such undertaking is hereby declared to be a public use essential to the public interest.

(b) This chapter shall be liberally construed in conformity with such intention.



§ 12-10-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "public building authority" means any public corporation organized pursuant to this chapter;

(2) "Bonds" or "revenue bonds" means bonds, notes, interim certificates or other obligations of an authority issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with, this chapter;

(3) "Contracting party" or "other contracting party" means any party to a sale contract or loan agreement except the authority;

(4) "Governing body" means the body in which the general legislative powers of a municipal corporation are vested, and in the case of counties means the legislative body of the respective counties;

(5) "Lessee" means any municipal corporation, the state of Tennessee, the United States, or any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof now or hereafter existing;

(6) "Loan agreement" means an agreement providing for an authority to loan the proceeds derived from the issuance of bonds pursuant to this chapter to one (1) or more contracting parties to be used to pay the cost of one (1) or more projects and providing for the repayment of such loan by the other contracting party or parties, and which may provide for such loans to be secured by or evidenced by one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of the contracting party or parties, delivered to the authority or to the trustee under the indenture pursuant to which the bonds were issued;

(7) "Municipal corporation" means any county, metropolitan government, incorporated city or town, utility district, school district, power district, sanitary district or other municipal, quasi-municipal or governmental body or political subdivision in this state, and any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof now or hereafter authorized by law to be created;

(8) "Municipality" means any county, incorporated city or town or utility district in this state with respect to which an authority may be organized;

(9) "Operating contract" means the written undertaking whereby the authority and a municipal corporation contract respecting construction of improvements upon and/or for the operation and maintenance of property owned by or leased by other than the authority to the municipal corporation;

(10) "Project" means any undertaking which is eligible to be financed by bonds, notes, interim certificates or other obligations issued pursuant to law by any municipal corporation, the state of Tennessee or any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof, but if and only to the extent that they or any one (1) or more of them are participating as a contracting party or party to a lease under this chapter or any other provision of law; provided, that any project undertaken on behalf of the state of Tennessee or any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof, shall be subject to the approval of the state building commission, and the financing arrangements for such project shall be subject to the approval of the state funding board. "Project" includes an undertaking whereby a municipal corporation contracts with an authority respecting construction of improvements upon and/or for the operation and maintenance of property owned by or leased by other than the authority to the municipal corporation; provided, that the authority may not borrow money or issue bonds with respect thereto unless the authority has a freehold or leasehold interest in the real estate;

(11) "Revenues" of a project, or derived from a project, includes payments under a lease or sale contract and repayments under a loan agreement, or under notes, debentures, bonds and other secured or unsecured debt obligations of a lease or contracting party delivered as herein provided;

(12) "Sale contract" means a contract providing for the sale of one (1) or more projects to one (1) or more contracting parties and includes a contract providing for payment of the purchase price in one (1) or more installments. If the sale contract permits title to the project to pass to the other contracting party or parties prior to payment in full of the entire purchase price, it shall also provide for the other contracting party or parties to deliver to the authority or to the trustee under the indenture pursuant to which the bonds were issued one (1) or more notes, debentures, bonds or other secured or unsecured debt obligations of such contracting party or parties providing for timely payments, including, without limitation, interest thereon for the balance of the purchase price at or prior to the passage of such title; and

(13) "State of Tennessee" means the state of Tennessee and, unless otherwise indicated by the context, any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof now or hereafter existing.



§ 12-10-104 - Application to governing body for approval of incorporation.

Whenever any number of natural persons, not less than three (3), each of whom shall be a duly qualified elector of the county or of the incorporated city or town or each of whom shall be a current customer of the utility district, shall file with the governing body thereof an application in writing seeking permission to apply for the incorporation of a public building authority of the municipality, the governing body shall proceed to consider the application. If the governing body shall, by appropriate resolution duly adopted, find and determine that it is wise, expedient, necessary or advisable that the authority be formed, and shall authorize the persons making such application to proceed to form such authority and shall approve the form of certificates of incorporation proposed to be used in organizing the authority, then the persons making such application shall execute, acknowledge and file a certificate of incorporation for the authority as hereinafter provided. No authority may be formed unless such application shall have first been filed with the governing body of the municipality and the governing body shall have adopted a resolution as provided in this section.



§ 12-10-105 - Certificate of incorporation -- Contents.

(a) The certificate of incorporation shall set forth:

(1) The names and residences of the applicants together with a recital that each of them is an elector of the county or of the incorporated city or town or is a customer of the utility district.

(2) The name of the authority which shall be public building authority of the ____________________ of ____________________ (the blanks to be filled in with the name of the municipality);

(3) A recital that permission to organize the authority has been granted by resolution duly adopted by the governing body of the municipality and the date of the adoption of such resolution;

(4) The location of the principal office of the authority;

(5) The purposes for which the authority is proposed to be organized;

(6) The number of directors of the authority;

(7) The period, which may be perpetual, for the duration of the authority; and

(8) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this chapter or with the laws of this state.

(b) The certificate of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Tennessee to take acknowledgments to deeds.



§ 12-10-106 - Filing and approval of certificate of incorporation.

(a) When executed and acknowledged in conformity with § 12-10-105, the certificate of incorporation shall be filed with the secretary of state.

(b) The secretary of state shall thereupon examine the certificate of incorporation and, if the secretary of state finds that the recitals contained therein are correct, that the requirements of § 12-10-104 have been complied with, and that the name is not identical with or so nearly similar to that of another public building authority already in existence in this state as to lead to confusion and uncertainty, the secretary of state shall approve the certificate of incorporation and record it in an appropriate book or record in the secretary of state's office.

(c) When such certificate has been so made, filed and approved, the authority shall constitute a public corporation under the name set out in the certificate of incorporation.



§ 12-10-107 - Amendment of certificate of incorporation.

The certificate of incorporation may at any time and from time to time be amended so as to make any changes therein and add any provisions thereto which might have been included in the certificate of incorporation in the first instance. Any such amendment shall be effected in the following manner: the members of the board of directors of the authority shall file with the governing body of the municipality with which the application for the creation of the authority was filed, an application in writing seeking permission to amend the certificate of incorporation, specifying in such application the amendment proposed to be made. Such governing body shall consider such application and, if it by appropriate resolution duly finds and determines that it is wise, expedient, necessary or advisable that the proposed amendment be made, and authorizes the same to be made, and approves the form of the proposed amendment, then the persons making such application shall execute an instrument embodying the amendment specified in such application, and shall file the same with the secretary of state. The proposed amendment shall be subscribed and acknowledged by each member of the board of directors before an officer authorized by the laws of Tennessee to take acknowledgments to deeds. The secretary of state shall thereupon examine the proposed amendment and, if the secretary of state finds compliance with the requirements of this section, and the proposed amendment is within the scope of what might be included in an original certificate of incorporation, the secretary of state shall approve the amendment and record it in an appropriate book in the secretary of state's office. When such amendment has been so made, filed and approved, it shall thereupon become effective and the certificate of incorporation shall thereupon be amended to the extent provided in the amendment. No certificate of incorporation shall be amended except in the manner provided in this section.



§ 12-10-108 - Board of directors -- Executive committee -- Administrator -- Consent action.

(a) (1) The authority shall have a board of directors in which all corporate powers of the authority shall be vested and which shall consist of any number of directors, no less than seven (7), all of whom shall be duly qualified electors of the municipality. The directors shall serve as such without compensation, except that they shall be reimbursed for their actual expenses incurred in and about the performance of their duties hereunder. No director shall be an officer or employee of the municipality. The directors shall be appointed by the chief executive officer, subject to confirmation of the governing body of the municipality, and they shall be so appointed that they shall hold office for staggered terms. In the case of authorities created pursuant to the approval of two (2) or more municipalities acting jointly, as hereinafter provided, the number of directors appointed by the chief executive officer of each municipality shall be as nearly equal as practicable. At the time of the appointment of the first board of directors, the chief executive officer of the municipality shall divide the directors into three (3) groups containing as near equal whole numbers as may be possible. The first term of the directors included in the first group shall be two (2) years, the first term of the directors included in the second group shall be four (4) years, the first term of the directors included in the third group shall be six (6) years, and thereafter the terms of all directors shall be six (6) years; provided, that if at the expiration of any term of office of any director a successor thereto shall not have been appointed, then the director whose term of office shall have expired shall continue to hold office until such director's successor shall be so appointed.

(2) (A) Notwithstanding any provision of subdivision (a)(1) or any other law to the contrary, if a public building authority engages in or contracts for the modification, construction, operation, maintenance, or management of an arena facility for a National Basketball Association member professional basketball team, then the board of directors appointed and confirmed pursuant to subdivision (a)(1) must include two (2) additional directors whose qualifications, appointment and service shall be governed by this subdivision (a)(2). Following consultation with the speaker of the senate and the speaker of the house of representatives, the chief executive officer of the municipality shall appoint, subject to confirmation of the governing body of the municipality:

(i) One (1) state senator whose legislative district lies, in whole or in part, within the boundaries of the municipality; and

(ii) One (1) state representative whose legislative district lies, in whole or in part, within the boundaries of the municipality.

(B) The term of office for each director appointed pursuant to this subdivision (a)(2) shall not extend beyond the director's current term of office in the state senate or house of representatives. Each director appointed pursuant to this subdivision (a)(2) shall serve as such without compensation, except that such director shall be reimbursed for such director's actual expenses incurred in and about the performance of such director's duties hereunder. Notwithstanding the fact that two (2) or more municipalities may have approved incorporation of the public building authority pursuant to § 12-10-104, this subdivision (a)(2) shall not be construed to require appointment of more than one state senator and one state representative to serve as directors; and, under such circumstances, the chief executive officers of the municipalities shall jointly make such appointments, subject to confirmation of the governing bodies of the municipalities.

(3) Notwithstanding subdivision (a)(1) or any other law to the contrary, the directors of an authority created by a utility district shall be customers of the utility district and members of the board of commissioners and employees of the utility district may serve as a director.

(4) Notwithstanding subdivision (a)(1) or any other law to the contrary, the directors of an authority created jointly by two (2) or more utility districts pursuant to § 12-10-120 must either be a customer of one of the creating utility districts or a member of the board of directors of the Tennessee association of utility districts. The directors shall be appointed by the board of commissioners of each creating utility district with the number of directors appointed by each board of commissioners to be as nearly equal as practicable. The directors shall be appointed so that they have staggered terms. At the time of the appointment of the first board of directors, the boards of commissioners of the creating utility districts shall divide the directors into three (3) groups containing as near equal whole numbers as may be possible. The first term of the directors included in the first group shall be two (2) years, the first term of the directors included in the second group shall be four (4) years, the first term of the directors included in the third group shall be six (6) years, thereafter the terms of all directors shall be six (6) years; provided, that, if at the expiration of any term of office of any director a successor to the director has not been appointed, then the director whose term of office has expired shall continue to hold office until the director's successor has been so appointed. The term of office of each director who is a member of the board of directors of the Tennessee association of utility districts shall not extend beyond the director's term as a director of the Tennessee association of utility districts.

(b) The directors shall meet and organize as a board and shall elect one (1) of its members as chair, one (1) as vice chair, one (1) as treasurer and one (1) as secretary, and such officers shall annually be elected thereafter in like manner. The duties of secretary and treasurer may be performed by the same director. In the absence of any of the chair, vice chair, secretary or treasurer, another member may be elected to fill the vacancy for the anticipated term thereof. Any action taken by the directors under this chapter may be authorized by resolution at any regular or special meeting, and such resolution shall take effect immediately and need not be published or posted. A majority of the board shall constitute a quorum for the transaction of business. The concurring vote of a majority of all the directors shall be necessary for the exercise of any of the powers granted by this chapter.

(c) The board of directors may establish an executive committee to be composed of officers designated in subsection (b) and at least one (1) other director. Except as may be limited by the board of directors, the executive committee shall have responsibility for the general superintendence of the administrative affairs of the authority. It shall have the power to employ, discharge, and, within budgeted or otherwise available funds, to compensate regular and part-time employees of the authority; to authorize contracts for the operation and maintenance of projects, which contracts shall be for a period not exceeding one (1) year in duration and for which funds have been budgeted or otherwise provided by the board of directors; to manage and operate parking facilities; within available funds, to provide operating and maintenance services respecting a project; and to administer contracts and undertakings of the authority. The executive committee shall keep minutes and supply a copy of the same to each director. Action shall be by an affirmative vote of a majority of the executive committee. All actions of the executive committee may be reviewed by the board of directors except as to rights of contractees which have accrued.

(d) The board of directors may establish the position of administrator. The administrator may be employed by the board of directors to perform the administrative duties of the authority within the authority granted by the board of directors and/or the executive committee. Except as otherwise directed, the administrator may establish responsibilities of employees of the authority and supervise their performance, including the power, within budgeted or otherwise available funds, to hire and to discharge regular and part-time employees; and, subject to direction of the secretary and treasurer, have responsibility for the records and accounts of the authority.

(e) If authorized by the charter and bylaws, the board of directors and the committee thereof may take action by written consent. The bylaws shall require copies of such consent actions to be provided forthwith to each director.



§ 12-10-109 - Powers of authorities.

(a) Each public building authority created pursuant to this chapter shall be a public nonprofit corporation and a public instrumentality of the municipality with respect to which the authority is organized. The authority has the following powers, together with all powers incidental thereto or necessary for the performance of those hereinafter stated, to:

(1) Have succession by its corporate name for the period specified in the certificate of incorporation unless sooner dissolved as hereinafter provided;

(2) Sue and be sued and prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(3) Have and use a corporate seal and alter the same at pleasure;

(4) Acquire, whether by purchase, construction, exchange, gift, lease or otherwise, and improve, repair, extend, equip, furnish, operate and maintain one (1) or more projects, which projects may be within or without the municipality or municipalities with respect to which the authority shall have been created, including all real and personal properties which the board of directors of the authority may deem necessary in connection therewith, and regardless of whether or not any such projects shall then be in existence, and including the power to demolish such existing structures as may be on sites acquired when such structures are not needed for the project;

(5) Pave and improve streets within the area of a project and construct, repair and install sidewalks, sewers, gutters, water mains and other similar improvements and facilities in the area, and provide offstreet parking facilities in connection with any project;

(6) Operate, maintain, manage, and enter into contracts for the operation, maintenance and management of any project undertaken, and make rules and regulations with regard to such operation, maintenance and management;

(7) Employ, contract with, fix the compensation of, and discharge engineering, architectural, legal and financial experts and such other employees, both professional and other, as may be necessary to carry out the purposes of this chapter and provide for the proper operation and maintenance of any project;

(8) Lease all or any part or parts of any project to any lessee and execute written leases therefor, for any period of time not to exceed forty (40) years, and charge and collect rent therefor and terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and include in or exclude from any such lease, provisions that the lessee shall have the option to renew the term of the lease for such period or periods and at such rent as shall be determined by the board of directors, that such lessee may purchase the project being leased or that upon payment of the indebtedness of the authority incurred with respect to such project, it may lease or convey any or all of its projects to the lessee or lessees thereof with or without consideration;

(9) Lease such space in a project as from time to time may not be needed by any lessee to any other person, corporation, partnership or association for such purposes as the board of directors may determine will best serve the comfort and convenience of the occupants of such project and upon such terms and in such manner as the board may determine;

(10) Sell, exchange, donate and convey any or all of its properties whenever the board of directors shall find any such action to be in furtherance of the purposes for which the authority was organized, and enter into sales contracts with others in connection with the sale of any such properties;

(11) Procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the authority in the performance of the duties of such person's office or employment or any other insurable risk, as the board of directors in its discretion may deem necessary;

(12) Accept donations, contributions, capital grants or gifts from any individuals, associations, municipal or private corporations, the state of Tennessee and the United States, or any agency or instrumentality thereof, for or in aid of any of the purposes of this chapter and enter into agreements in connection therewith;

(13) Borrow money from time to time and in evidence of the obligation thereby incurred to issue and sell its revenue bonds in such amount or amounts as the board of directors may determine to provide funds for the purpose of financing, acquiring, erecting, extending, improving, equipping or repairing any project or for any combination of such purposes, and demolishing structures on the project site and acquiring a site or sites necessary and convenient for such project, including, but without in any way limiting the generality of the foregoing, architectural, engineering, legal, financing and bond insurance expenses, and including an amount sufficient to meet the interest charges on such revenue bonds during construction of any project and for two (2) years after the estimated date of completion; and refund and refinance, from time to time, revenue bonds so issued and sold, as often as may be deemed to be advantageous by the board of directors; and pending the issuance of its revenue bonds for the purposes in this chapter authorized, issue its interim certificates or notes or other temporary obligations;

(14) Enter into any agreement or contract with any lessee, who, pursuant to the terms of this chapter, is renting or is about to rent from the authority all or part of any building or buildings or facilities, whereby under such agreement or contract the lessee obligates itself to pay all or part of the cost of maintaining and operating the premises so leased. Such agreement may be included as a provision of any lease entered into pursuant to the terms of this chapter or may be made the subject of a separate agreement or contract between the authority and such lessee;

(15) As security for the payment of the principal of and interest on any bonds so issued and any agreements made in connection therewith, mortgage and pledge any or all of its projects or any part or parts thereof, whether then owned or thereafter acquired, and pledge the revenues and receipts therefrom or from any thereof, and/or assign and pledge all or any part of its interest in and rights under the leases, sales contracts or loan agreements relating thereto or any thereof;

(16) Exercise all powers expressly given in its certificate of incorporation and establish bylaws and make all rules and regulations not inconsistent with the certificate of incorporation or the provisions of this chapter deemed expedient for the management of the affairs of the authority;

(17) Enter into loan agreements with others with respect to one (1) or more projects for such payments and upon such terms as the board of directors of the authority may deem advisable in accordance with this chapter, including, but not limited to, the following:

(A) The board of directors of the authority may, by appropriate action, request the comptroller of the treasury or the comptroller's designee to review loan agreements entered into between the authority and a municipal corporation; and

(B) If the comptroller of the treasury or the comptroller's designee determines that it is advisable to review the loan agreements pursuant to a request by the authority, then prior to entering into a loan agreement with the authority, the municipal corporation must obtain the approval of the comptroller of the treasury or the comptroller's designee;

(18) Sell, lease, transfer or convey any air rights and appropriate easements, including easements for support, ingress and egress, in, above, under or adjacent to property acquired for the construction, maintenance and operation of a project. Sale, lease, transfer or conveyance may be accomplished either by public bid or by private sale in such manner, upon such terms and for such consideration as may be determined by the board of directors to be most advantageous to the authority;

(19) Enter into contracts with a municipal corporation respecting construction of improvements upon and/or operation and maintenance of any property owned by or leased by other than the authority to the municipal corporation. Such contracts shall specify the extent and nature of the services to be rendered by the authority; and

(20) Have control of its parking facilities with the right and duty to establish and charge fees, rentals, rates and other charges, and collect revenues therefrom, not inconsistent with the rights of the holders of its bonds.

(b) Except as otherwise approved by the comptroller of the treasury, any authority created pursuant to this chapter shall have the power and shall cause to be made an annual audit of the accounts and records of the authority. The audit shall include all funds of the authority whether held by the authority or pursuant to trust indentures. The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that the audits are prepared in accordance with generally accepted governmental auditing standards and determining if the audits meet minimum audit standards which shall be prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this subsection (b) until such audit has been approved by the comptroller of the treasury. The audits may be prepared by certified public accountants, public accountants or by the department of audit. In the event the authority shall fail or refuse to have the audit prepared, then the comptroller of the treasury may appoint a certified public accountant or public accountant or direct the department of audit to prepare the audit, the cost of such audit to be paid by the authority. All such audits shall be completed as soon as practicable after the end of the authority's fiscal year. One (1) copy of the audit shall be furnished to each member of the board of directors, the chief executive officer of the municipality with respect to which the authority has organized, and the comptroller of the treasury. Copies of each audit shall also be made available to the press.

(c) Any municipal corporation that has submitted a loan agreement to be entered into between the municipal corporation and the authority to the comptroller of the treasury or the comptroller's designee for approval pursuant to this section shall submit an annual budget in a form consistent with accepted governmental standards to the comptroller of the treasury or the comptroller's designee immediately upon its adoption, and each year thereafter, so long as the loan agreement is outstanding.

(d) An authority created by a utility district or jointly created by two (2) or more utility districts under § 12-10-120 shall only have the powers set forth in this section and in this chapter for projects that consist of utility infrastructure, improvements, facilities and buildings that are an integral part of a public utility's operations and that are used by a public utility in providing utility services to its customers.

(e) The powers granted by this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in § 55-21-105(a) or any other law or charter, except as expressly provided in this chapter.



§ 12-10-110 - Acceptance of donations.

(a) For the purpose of aiding and cooperating with an authority, the municipality, with respect to which such authority is created, may assign or loan any of its employees, including its engineering staff and facilities, and may provide necessary office space, equipment, or other facilities for the use of such authority.

(b) The governing body of such municipality and the governing body of any municipal corporation entering into a lease of any project or part or parts thereof may make donations of property, real or personal, or cash grants to the authority in such amount or amounts as it may deem proper and appropriate in aiding the authority to effectuate the purpose for its creation.

(c) Any municipality with respect to which an authority is created and any municipal corporation entering into a lease with an authority, which owns a fee simple title to real property located within the area of any project, may convey such real property, or any part thereof, to the authority and may include a provision in such conveyance for the reverter of such real property to the transferor at such time as all revenue bonds or other obligations of the authority incident to the real property so conveyed shall have been paid in full, and any authority created pursuant to this chapter is hereby authorized to accept such a conveyance.



§ 12-10-111 - Bonds of the authority -- Issuance -- Terms -- Refunding -- Payment.

(a) Except as herein otherwise expressly provided, all bonds issued by the authority shall be payable solely out of the revenue and receipts derived from the authority's projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued, including debt obligations of the lessee or contracting party obtained from or in connection with the financing of a project. Such bonds may be issued in one (1) or more series, may be executed and delivered by the authority at any time and from time to time, may be in such form and denomination and of such terms and maturities, may be subject to redemption prior to maturity either with or without premium, may be in fully registered form or in bearer form registrable either as to principal or interest, or both, may bear such conversion privileges and be payable in such installments and at such time or times not exceeding forty (40) years from the date thereof, may be payable at such place or places whether within or without the state of Tennessee, may bear interest at such rate or rates payable at such time or times and at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all as shall be provided in the proceedings of the board of directors whereunder the bonds shall be authorized to be issued.

(b) (1) Bonds and notes issued under this chapter in registered form shall be executed in the manner provided for in the Tennessee Public Obligations Registration Act, compiled in title 9, chapter 19.

(2) Bonds and notes, and any interest coupons attached thereto, issued under this chapter which are not in registered form shall be executed in the name of the authority by such officers of the authority and in such manner as the board of directors may direct, and shall be sealed with the corporate seal of the authority. If so provided in the proceedings authorizing the bonds or notes, the facsimile signature of any of the officers of the authority may appear on such bonds or notes and a facsimile of the corporate seal of the authority may appear on the bonds or notes in lieu of the manual signature of such officer and the manual impress of such seal; provided, that at least one (1) of the signatures appearing on such bonds or notes shall be a manual signature. Interest coupons attached to such bonds or notes shall be executed with the facsimile signatures of the officers who shall execute the bonds or notes, who shall adopt as and for their own signatures their respective facsimile signatures appearing on such coupons.

(3) Bonds or notes issued under this chapter, and the coupons appurtenant thereto, if any, bearing the signature of any officer in office on the date of signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof, such person shall have ceased to be an officer of the authority.

(c) Any bonds of the authority may be sold at public or private sale for such price and in such manner and from time to time as may be determined by the board of directors of the authority to be most advantageous, and the authority may pay all expenses, premiums and commissions which its board of directors may deem necessary or advantageous in connection with the issuance thereof.

(d) All bonds of the authority and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

(e) Interim certificates or notes or other temporary obligations issued by the authority pending the issuance of its revenue bonds shall be payable out of revenues and receipts in like manner as such revenue bonds and shall be retired from the proceeds of such bonds upon the issuance thereof, and shall be in such form and contain such terms, conditions and provisions consistent with this chapter as the board of directors may determine.

(f) Any bonds or notes of the authority or any other authority at any time outstanding may at any time and from time to time be refunded by the authority by the issuance of its refunding bonds in such amount as the board of directors may deem necessary, but not exceeding the sum of the following:

(1) The principal amount of the obligations being refinanced;

(2) Applicable redemption premiums thereon;

(3) Unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds;

(4) In the event the proceeds from the sale of the refunding bonds are to be deposited in trust as hereinafter provided, interest to accrue on such obligations from the date of delivery to the first or any subsequent available redemption date or dates selected, in its discretion, by the board of directors, or to the date or dates of maturity, whichever shall be determined by the board of directors to be most advantageous or necessary to the authority;

(5) A reasonable reserve for the payment of principal of and interest on such bonds and/or a renewal and replacement reserve;

(6) If the project to be constructed from the proceeds of the obligations being refinanced has not been completed, an amount sufficient to meet the interest charges on the refunding bonds during the construction of such project and for two (2) years after the estimated date of completion, but only to the extent that interest charges have not been capitalized from the proceeds of the obligations being refinanced; and

(7) Expenses of the authority, including bond discount, deemed by the board of directors to be necessary for the issuance of the refunding bonds. A determination by the board of directors that any refinancing is advantageous or necessary to the authority, or that any of the amounts provided in the preceding sentence should be included in such refinancing, or that any of the obligations to be refinanced should be called for redemption on the first or any subsequent available redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive; provided, that prior to the adoption by the board of directors of the resolution authorizing the issuance of refunding bonds under this section, the plan for refunding shall be submitted to the comptroller of the treasury or the comptroller's designee for review, and the comptroller of the treasury or the comptroller's designee may report thereon to the board of directors within fifteen (15) days from the date the plan is received by the comptroller of the treasury or the comptroller's designee, and the comptroller of the treasury or the comptroller's designee shall immediately acknowledge receipt in writing of the proposed refunding plan. After receiving the report of the comptroller of the treasury or the comptroller's designee or after the expiration of fifteen (15) days from the date the refunding plan is received by the comptroller of the treasury or the comptroller's designee, whichever date is earlier, the board of directors may take such action with reference to such proposed refunding plan as it deems advisable.

(g) Any such refunding may be effected whether the obligations to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the obligations to be refunded thereby, or by the exchange of the refunding bonds for the obligations to be refunded thereby with the consent of the holders of the obligations so to be refunded, and regardless of whether or not the obligations to be refunded were issued in connection with the same projects or separate projects, and regardless of whether or not the obligations proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(h) If, at the time of delivery of the refunding bonds, the obligations to be refunded will not be retired or a valid and timely notice of redemption of the outstanding obligations is not given in accordance with the resolution, indenture or other instrument governing the redemption of the outstanding obligations, then, prior to the issuance of the refunding bonds, the board of directors shall cause to be given a notice of its intention to issue the refunding bonds. The notice shall be given either by mail to the owners of all the outstanding obligations to be refunded at their addresses shown on the bond registration records for the outstanding obligations or given by publication one (1) time each in a newspaper having a general circulation in the municipality with respect to which the corporation was organized and in a financial newspaper published in New York, New York, having a national circulation. The notice shall set forth the estimated date of delivery of the refunding bonds and identify the obligations, or the individual maturities thereof, proposed to be refunded; provided, that, if portions of individual maturities are proposed to be refunded, the notice shall identify the maturities subject to partial refunding and the aggregate principal amount to be refunded within each maturity. If the issuance of the refunding bonds does not occur as provided in the notice, the governing body shall cause notice thereof to be given as provided above. Except as otherwise set forth in this subsection (h), the notice required pursuant to this subsection (h) shall be given whether or not any of the obligations to be refunded are to be called for redemption.

(i) The principal proceeds from the sale of any refunding bonds shall be applied only as follows, either:

(1) To the immediate payment and retirement of the obligations being refunded; or

(2) To the extent not required for the immediate payment of the obligations being refunded, then such proceeds shall be deposited in trust and together with any investment income thereon to provide for the payment and retirement of the obligations being refunded, and to pay any expenses incurred in connection with such refunding, but provision may be made for the pledging and application of any surplus for any purposes of the authority including, without limitation, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds or other obligations of the authority. Money in any such trust fund may be invested in direct obligations of, or obligations the principal of and interest on which are guaranteed by, the United States government, or obligations of any agency or instrumentality of the United States government, or in certificates of deposit issued by a bank or trust company located in the state of Tennessee if such certificates shall be secured by a pledge of any of the obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing herein shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.

(j) The board of an authority may enter into an agreement to sell its bonds and its refunding bonds providing for delivery on a date greater than ninety (90) days and not greater than five (5) years, or such greater period of time if approved by the comptroller of the treasury or the comptroller's designee, in the case of bonds and not greater than the later of the first date on which the bonds being refunded can be optionally redeemed resulting in cost savings or at par, whichever is earlier, only upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that such an agreement or contract is in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board in accordance with subsection (l). Agreements to sell bonds or refunding bonds for delivery ninety (90) days or less from the date of execution of the agreement to sell the bonds or refunding bonds do not require a report of the comptroller of the treasury or the comptroller's designee pursuant to subsection (l).

(k) With respect to all or any portion of any issue of bonds and refunding bonds issued or anticipated to be issued hereunder, at any time during the term of the bonds or refunding bonds, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subsection (k) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in subsection (m), an authority, by resolution, may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the board of the authority may determine, including, without limitation, provisions permitting the authority to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such agreement. Such a contract or agreement to be entered into by an authority with respect to bonds or refunding bonds issued to fund or finance a lease agreement, loan agreement or operating contract with a municipal corporation must also be approved by the governing body of the municipal corporation.

(l) (1) The state funding board shall establish guidelines, rules or regulations with respect to the agreements and contracts referenced in subsections (j) and (k) and § 12-10-116(c), which may include, but shall not be limited to, the following:

(A) The conditions under which such agreements or contracts can be entered into;

(B) The methods by which such contracts are to be solicited and procured;

(C) The form and content such contracts shall take;

(D) The aspects of risk exposure associated with such contracts;

(E) The standards and procedures for counterparty selection, including rating criteria;

(F) The procurement of credit enhancement, liquidity facilities, or the setting aside of reserves in connection with such contracts or agreements;

(G) The methods of securing the financial interest in such contracts;

(H) The methods to be used to reflect such contracts in the authority's or municipal corporation's financial statements;

(I) Financial monitoring and periodic assessment of such contracts by the authority or municipal corporation;

(J) The application and source of nonperiodic payments; and

(K) Educational requirements for officials of the authority or the municipal corporation responsible for approving any such contract or agreement.

(2) Prior to the adoption by the governing body of the authority or the governing body of the municipal corporation of a resolution authorizing such contract or agreement, a request shall be submitted to the comptroller of the treasury or the comptroller's designee for a report finding that such contract or agreement is in compliance with the guidelines, rules or regulations of the state funding board. Within fifteen (15) days of receipt of the request, the comptroller of the treasury or the comptroller's designee shall determine whether the contract or agreement substantially complies with the guidelines and shall report thereon to the authority or municipal corporation. If the report of the comptroller of the treasury or the comptroller's designee finds that the contract or agreement complies with the guidelines, rules or regulations of the state funding board or the comptroller of the treasury shall fail to report within the fifteen-day period, then the authority or the municipal corporation may take such action with respect to the proposed contract or agreement as it deems advisable in accordance with this section and the guidelines, rules or regulations of the state funding board. If the report of the comptroller of the treasury or the comptroller's designee finds that such contract or agreement is not in compliance with the guidelines, rules or regulations, then the authority or the municipal corporation is not authorized to enter into such contract or agreement. The guidelines, rules or regulations shall provide for an appeal process to a determination of noncompliance.

(m) When entering into any contracts or agreements facilitating the issuance and sale of bonds or refunding bonds, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, and agreements with the purchaser of the bonds or refunding bonds evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, the authority may agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, that jurisdiction over any authority or municipal corporation against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee which would otherwise have jurisdiction of actions brought in contract against such authority or municipal corporation.

(n) In addition to any other investments authorized herein, cities, counties, or metropolitan governments may invest, or cause to be invested, the proceeds of loans to such cities, counties, or metropolitan governments from a public building authority in a guaranteed investment contract chosen or established by such public building authority provided:

(1) Such guaranteed investment contract has a defined termination date not exceeding five (5) years from the date of the issuance of the obligation by the public building authority for the purpose of funding such loans;

(2) Such guaranteed investment contract is secured by obligations described in § 9-4-103 and secured at a level as required by § 9-4-105;

(3) Such guaranteed investment contract is issued by an issuer having a credit rating of at least AA or its equivalent, by at least one (1) nationally recognized rating agency; and

(4) The obligations securing such guaranteed investment contract are deposited with an independent third party selected by the public building authority and are pledged to the cities, counties, and metropolitan governments receiving such loans.



§ 12-10-112 - Security for bonds -- Enforcement -- Revision of lease, loan agreement or sales contract charges.

(a) The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues and receipts out of which the same shall be made payable and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenues or receipts so pledged may be derived, including any enlargements of and additions to any such projects thereafter made, and by an assignment and pledge of all or any part of the authority's interest in and rights under the leases, sales contracts, or loan agreements relating to such projects, or any part thereof. The proceedings under which the bonds are authorized to be issued and any such mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents for any portions thereof leased by the authority to others, the creation and maintenance of special funds from such revenues and the rights and remedies available in the event of default, all as the board of directors shall deem advisable and not in conflict with this chapter. Each pledge, agreement, mortgage and deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid. In the event of default in such payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage and deed of trust executed as security therefor, such payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity or by foreclosure of any such mortgage and deed of trust, or any one (1) or more of such remedies.

(b) The board of directors of any authority issuing bonds under provisions of this chapter shall charge, collect and revise from time to time, whenever necessary, rents and charges for the rental of projects or parts thereof or installment payments under any loan agreement or sales contract with respect thereto, the revenues from which are pledged to the payment of such bonds, sufficient to pay for the operation and maintenance of such projects and such portion of the administrative costs of the authority as may be provided in the lease or leases of such projects or the loan agreement or agreements or the sales contract or contracts with respect thereto, and to pay such bonds and the interest thereon as the same become due, including such reserves as may be determined to be necessary by the board of directors.



§ 12-10-113 - Tax exemption -- Status under securities law.

(a) The authority is hereby declared to be performing a public function in behalf of the municipality with respect to which it is organized, and to be a public instrumentality of such municipality. Accordingly, the authority and all properties at any time owned by it, and the income therefrom, and all bonds issued by it, and the income therefrom, shall be exempt from all taxation in the state of Tennessee.

(b) Also, for purposes of the Securities Law of 1955, formerly compiled in §§ 48-1601 -- 48-1653 [repealed], and any amendment thereto or substitution therefor, bonds issued by the authority shall be deemed to be securities issued by a public instrumentality or a political subdivision of the state of Tennessee.



§ 12-10-114 - Nonliability of municipality.

(a) The municipality shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement of any kind whatsoever which may be undertaken by the authority, and none of the bonds of the authority or any of its agreements or obligations shall be construed to constitute an indebtedness of the municipality within the meaning of any constitutional or statutory provision whatsoever.

(b) Notwithstanding subsection (a), a municipality may, by a written indemnity agreement, agree to indemnify an authority and its directors, officers and employees against losses, claims, expenses, costs, obligations, debts, suits, demands, actions and liabilities, including those arising from the authority's negligence, which are asserted against the authority, or its directors, officers or employees in connection with any project undertaken by the authority, and such indemnity agreement shall be enforceable against the municipality in accordance with its terms, including any such indemnity agreement in effect on May 7, 1998.



§ 12-10-115 - Payments under lease, loan agreement, sales contract or operating contract -- Tax and other methods.

(a) (1) Except as provided in subsections (b) and (c), whenever, and as often as, a municipal corporation having taxing power enters into a lease, loan agreement, sales contract or operating contract with a public building authority or other contracting party under this chapter, the governing body of such municipal corporation shall provide by resolution for the levy and collection of a tax sufficient to pay when due the annual amount payable under such lease, loan agreement, sales contract or operating contract as and when it becomes due and payable, and to pay any expenses of maintaining and operating the project required to be paid by the municipal corporation under the terms of such lease, loan agreement, sales contract or operating contract or by instrument collateral thereto and, furthermore, to pledge such tax and the full faith and credit of the municipal corporation to such payments. Such tax shall be assessed, levied, collected and paid in like manner as other taxes of the municipal corporation. Such tax shall not be included within any statutory or other limitation of rate or amount for such municipal corporation but shall be excluded therefrom and be in addition thereto and in excess thereof, notwithstanding and without regard to the prohibitions, restrictions or requirements of any other law, whether public or private. There shall be set aside from such tax levy into a special fund an amount sufficient for the payment of the annual amount due under any such lease, loan agreement, sales contract or operating contract and the money in such fund shall be used exclusively for such purpose and shall not be used for any other purpose until such annual amount has been paid in full. The foregoing shall not be construed to limit the power of the authority or other contracting party to enter into leases, loan agreements, sales contracts or operating contracts with municipal corporations not having the power of taxation.

(2) Except for a lease, loan agreement, sales contract or operating contract entered into for school purposes as specified in § 49-3-1004, and except as provided in subsection (b), before any municipal corporation having the power of taxation enters into any lease, loan agreement, sales contract or operating contract with a public building authority under this part, the municipal corporation must comply with the resolution, notice and election provisions found in §§ 9-21-205 -- 9-21-212. If such lease, loan agreement, sales contract or operating contract is done to retire or refund existing debt, then the resolution, notice and election requirements need not be followed.

(b) (1) Notwithstanding subsection (a), a municipal corporation may enter into a lease, loan agreement, sales contract or operating contract with a public building authority or other contracting party under the provisions of this chapter payable exclusively from the revenues of one (1) or more projects of the municipal corporation, if the governing body of such municipal corporation shall provide by resolution that the lease, loan agreement, sales contract or operating contract shall be so payable. The obligations of the municipal corporation under such a lease, loan agreement, sales contract or operating contract shall be secured solely by a pledge of and lien on the revenues so pledged, and, in the case of a utility district, a statutory lien in the nature of a mortgage lien upon any utility system or systems of such district, which pledge and lien shall be in favor of the public building authority or other contracting party pursuant to this chapter, and their assigns, and all such property shall remain subject to such pledge and lien until the payment in full of the obligations of the municipal corporation under the lease, loan agreement, sales contract or operating contract. If the governing body of the municipal corporation shall provide for a lease, loan agreement, sales contract or operating contract solely payable from and secured by such revenues, no recourse shall be had for the payment of any obligations thereunder against the general funds of the municipal corporation, nor shall the full faith and credit or taxing power, if any, of the municipal corporation, be deemed to be pledged to the payment of the obligations. Such obligations shall not be a debt of the municipal corporation, nor a charge, lien or encumbrance, legal or equitable, upon any property of the municipal corporation or upon any income, receipts or revenues of the municipal corporation other than revenues pledged to the payment of the obligations as provided herein.

(2) The pledge of and lien on revenues and the statutory mortgage lien hereinabove described shall be valid and binding from the time the pledge or lien is created or granted and shall inure to the benefit of the public building authority or contracting party, or their assigns, until the obligations secured are paid and performed in full. The priority of any pledge or lien with respect to competing pledges or liens shall be determined by the date such pledge or lien is created or granted and neither the lease, loan agreement, sales contract or operating contract nor any other instrument granting, creating or giving notice of the pledge or lien needs to be filed or recorded in order to preserve or protect the validity or priority of such pledge or lien.

(3) The governing body of a municipal corporation entering into a lease, loan agreement, sales contract or operating agreement described in this subsection (b) shall prescribe and collect, or cause to be prescribed and collected, reasonable rates, fees or charges for the services, facilities and commodities of the project or projects, and shall revise such rates, fees, or charges from time to time, whenever necessary, so that the project or projects shall be and always remain self-supporting. The rates, fees or charges prescribed shall be at least sufficient to produce revenue to provide for all expenses of operation and maintenance of the project or projects, including reasonable reserves therefor, and pay when due all bonds and notes and interest thereon and all obligations under any lease, loan agreement, sales contract or operating contract for the payment of which such revenue is or shall have been pledged, charged or otherwise encumbered, including reasonable reserves therefor. A municipal corporation described in § 7-34-102, which enters into a lease, loan agreement, sales contract or operating contract relating to a system or systems included within the definition of "public works" as set forth in § 7-34-102, shall be governed by the terms and requirements of § 7-34-115.

(4) A municipal corporation entering into a lease, loan agreement, sales contract or operating contract relating to a project hereunder is authorized to make such covenants and agreements with the public building authority or contracting party as such corporation is authorized to make with and for the benefit of bond holders under any of the laws of this state. The public building authority or contracting party shall have all the remedies provided to bond holders pursuant to title 7, chapter 34, or title 9, chapter 21, part 3, with respect to the municipal corporations described therein and the revenues pledged by the corporations, or pursuant to title 7, chapter 82, with respect to the municipal corporations described therein and the revenues pledged thereby.

(c) (1) Proceeds received from a lease, loan agreement, sales contract or operating contract with a public building authority or other contracting party under provisions of this chapter for school capital outlay purposes by a municipal corporation that is a county or metropolitan government within which an incorporated city or town or a special school district operates a school system shall be shared with such incorporated city or town or special school district system on the same basis as the proceeds of bonds issued pursuant to title 49, chapter 3, part 10 are shared. The trustee of the county or treasurer of the metropolitan government shall pay over to the treasurer of the incorporated city or town or the special school district that amount of the proceeds which bears the same ratio to the entire amount of proceeds, net of all costs incurred in connection with the execution and delivery of the lease, loan agreement, sales contract or operating contract and any bonds or notes of the public building authority issued in connection with such lease, loan agreement, sales contract or operating contract, as the average daily attendance of the incorporated city or town or special school district for the year ending June 30 immediately preceding the receipt of the proceeds bears to the average daily attendance of the entire county or metropolitan government for the year ending June 30 immediately preceding the receipt of the proceeds. No proceeds to be shared hereunder shall be required to be disbursed to the incorporated city or town or special school district until the time the county or metropolitan government actually receives the proceeds of the lease, loan agreement, sales contract, or operating contract.

(2) The governing body of any such incorporated city or town or special school district may, by resolution regularly adopted, waive its right to all or a portion of any funds due under this subsection (c).

(3) In lieu of the levy and collection of the tax required pursuant to subsection (a), a county or metropolitan government may provide for the payment of the amounts due under such lease, loan agreement, sales contract or operating contract by levying a tax only on that portion of the taxable property within the county or metropolitan government lying outside the territorial limits of the incorporated city or town or special school district independently operating its schools, and may in addition pledge and use for such purpose the proceeds of the county's or metropolitan government's share of the sales tax distributed under title 67, chapter 6, or a portion of the non-classroom component of the basic education program funding generated for capital outlay purposes. In such event, the proceeds of the lease, loan agreement, sales contract or operating contract shall not be required to be shared with any incorporated city or town or special school district school system.

(4) The proceeds of any lease, loan agreement, sales contract or operating contract executed and delivered pursuant to this chapter to refund outstanding obligations issued by a county or metropolitan government for school capital outlay purposes shall not be required to be shared as provided herein, unless the outstanding obligations to be refunded were payable as provided in subdivision (c)(3) and the lease, loan agreement, sales contract or operating contract executed and delivered to accomplish such refunding is payable from taxes to be levied on all taxable property in the county or metropolitan government.

(5) This subsection (c) are not applicable in counties and metropolitan governments having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, or any municipality within such county served by a municipal or special school district.

(d) The governing body of any municipal corporation not having the power of taxation and the state of Tennessee shall, upon entering into a lease, loan agreement, sales contract or operating contract with a public building authority or other contracting party, make adequate provision for the payment of the annual amount payable under the lease, loan agreement, sales contract or operating contract.



§ 12-10-116 - Municipal leases, loan agreements, sales contracts or operating contracts authorized -- Agreements relating to interest rates.

(a) Any municipal corporation is authorized to enter into such leases, loan agreements, sales contracts or operating contracts by resolution of its governing body or, in the case of such agreements or contracts for the financing of a project or projects eligible to be financed pursuant to title 7, chapter 34, with a term of not more than five (5) years, by resolution of the governing body or the board or commission having jurisdiction, control and management of the utility system of the municipal corporation being financed, with an authority or other contracting party with respect to projects or parts thereof, for such term or terms and upon such conditions as may be determined by such governing body, board or commission, as appropriate, notwithstanding and without regard to the restrictions, prohibitions or requirements of any other law, whether public or private.

(b) Any lease, loan agreement, sales contract or operating contract described in this chapter may be entered into for the purpose of refunding any bonds of a municipal corporation which can be refunded under title 9, chapter 21, parts 9 and 10. Prior to the adoption of the resolution authorizing such an agreement or contract, a plan of refunding shall be submitted for review to the comptroller of the treasury or the comptroller's designee who shall proceed in the same manner as provided in § 9-21-903, in the case of an agreement or contract described in § 12-10-115(a), or § 9-21-1003, in the case of an agreement or contract described in § 12-10-115(b). If the report of the comptroller of the treasury or the comptroller's designee states that the plan of refunding does not substantially comply with the guidelines, if any, described in § 9-21-903, in the case of an agreement or contract described in § 12-10-115(a), or § 9-21-1003, in the case of an agreement or contract described in § 12-10-115(b), a notice in substantially the form set forth in § 9-21-903(c) and § 9-21-1003(c), as applicable, shall be published prior to the execution of the agreement or contract in a newspaper having general circulation in the local government. Any lease, loan agreement, sales contract or operating contract described in this chapter may be entered into for the purpose of converting capital outlay notes to a loan as provided in § 9-21-606(b) and § 9-21-610; provided, that no capital outlay notes shall be converted to a loan agreement later than two (2) years following the date of original issuance of such notes without the approval of the comptroller of the treasury or the comptroller's designee.

(c) With respect to all or any portion of any lease, loan agreement, sales contract and operating contract described in this chapter, entered into or anticipated to be entered into, at any time during the term of the lease, loan agreement or operating contract, and upon receipt of a report of the comptroller of the treasury or the comptroller's designee finding that the contracts and agreements authorized in this subsection (c) are in compliance with the guidelines, rules or regulations adopted or promulgated by the state funding board, as set forth in § 12-10-111(l), a municipal corporation, by resolution, may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements under such terms and conditions as the governing body of the municipal corporation may determine, including, without limitation, provisions permitting the municipal corporation to pay to or receive from any person or entity any loss of benefits under such agreement upon early termination thereof or default under such lease, loan agreement or operating contract.



§ 12-10-117 - Execution of leases, contracts and deeds.

Except as otherwise provided in this chapter, all leases, contracts, deeds of conveyance, or instruments in writing executed by the authority shall be executed in the name of the authority by the chair and secretary of the authority, or by such other officers as the board of directors, by resolution, may direct, and the seal of the authority shall be affixed thereto.



§ 12-10-118 - Status as nonprofit corporation -- Disposition of earnings.

The authority shall be a public nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm or corporation, except that in the event the board shall determine that sufficient provision has been made for the full payment of the expenses, bonds and other obligations of the authority, including reserves therefor, then any net earnings of the authority thereafter accruing may be used to provide a reserve for depreciation of any project or projects undertaken by such authority in an amount determined by the board to be necessary and reasonable, and net earnings available thereafter shall be paid to the municipality with respect to which the authority was organized; provided, that nothing herein contained shall prevent the board from transferring all or any part of its properties in accordance with the terms of any lease entered into by the authority.



§ 12-10-119 - Dissolution of authority.

Whenever the board of directors of an authority shall by resolution determine that there has been substantial compliance with the purposes for which the authority was formed and all bonds theretofore issued and all obligations theretofore incurred by the authority have been fully paid, the members of the board shall thereupon execute and file for record in the office of the secretary of state a certificate of dissolution reciting such facts and declaring the authority to be dissolved. Such certificate of dissolution shall be executed under the seal of the authority. Upon the filing of such certificate of dissolution, the authority shall stand dissolved, the title to all funds and properties owned by it at the time of such dissolution shall vest in the municipality with respect to which the authority was organized, and possession of such funds and properties shall forthwith be delivered to such municipality.



§ 12-10-120 - Joint operation of authorities.

The powers herein conferred upon authorities created under this chapter may be exercised by two (2) or more such authorities acting jointly. Two (2) or more municipalities may by acting jointly incorporate a public building authority to effectuate the purposes of this chapter. When two (2) or more municipalities incorporate such an authority, each and every requisite pertaining to the application for incorporation, qualification of applicants, certificate of incorporation and amendment of certificate shall, as nearly as may be practicable, be incumbent in like manner upon each municipality joining in the creation of such public building authority.



§ 12-10-121 - Project sites -- State may transfer property to and contract with authorities.

(a) Any municipal corporation may acquire a project site by gift, purchase or lease, or exercise of the power of eminent domain, and may transfer any project site to an authority by sale, lease or gift. Such transfer may be authorized by a resolution of the governing body of the municipal corporation without submission of the question to the voters, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law. Such project site may be within or without the municipal corporation, or partially within and partially without the municipal corporation.

(b) The state of Tennessee may make such contribution, grant, loan, gift, transfer, sale or lease of money or property, both real and personal, to an authority, and may enter into such contracts and agreements with respect thereto, as may from time to time be deemed necessary and desirable by the state, and subject to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.



§ 12-10-122 - Application of other laws to authority -- Compliance with contract requirements -- Agreements concerning interest rates.

(a) Neither this chapter nor anything herein contained shall be construed as a restriction or limitation upon any powers which an authority, as a public corporation, might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice or approval shall be required for the organization of the authority or the issuance of any bonds or any instrument as security therefor, except as herein provided, any other law to the contrary notwithstanding; provided, that nothing herein shall be construed to deprive the state and its governmental subdivisions of their respective police powers over properties of the authority, or to impair any power thereover of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law. Projects may be acquired, purchased, constructed, reconstructed, improved, bettered and extended and bonds may be issued under this chapter for such purposes, notwithstanding that any other general, special or local law may provide for the acquisition, purchase, construction, reconstruction, improvement, betterment and extension of a like project, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other general, special or local law.

(b) Prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations with respect to the contracts and agreements authorized in § 12-10-111(j) and (k) and § 12-10-116(c), a municipal corporation or authority may enter into such contracts or agreements to the extent otherwise authorized in this chapter or in any other law notwithstanding § 12-10-111(j) and (k) and § 12-10-116(c). Nothing in § 12-10-111(j) and (k) and § 12-10-116(c) is intended to alter any existing authority in this chapter or in any other law otherwise providing authority for a municipal corporation or authority to enter into the contracts or agreements described in § 12-10-111(j) and (k) and § 12-10-116(c), previously entered into or entered into prior to the adoption or promulgation by the state funding board of guidelines, rules or regulations.



§ 12-10-124 - Common accounts -- Certain purchases for which competitive bidding not required -- Contracting by public invitation for proposals.

(a) An authority which operates or maintains more than one (1) project may maintain a common account or accounts and buy supplies and services in common; provided, that expenditures periodically shall be allocated to each project on an appropriate basis.

(b) An authority in the operation, maintenance, and routine repairs of a project may purchase goods, supplies and services which are generally sold to the public by advertised price without the necessity of competitive bidding; provided, that no purchase shall exceed five thousand dollars ($5,000) or any larger limit as shall be allowed for such purchases under the regulations of a municipal corporation with which the authority has contracted.

(c) (1) No authority shall contract for the construction of buildings or improvements, the expenditure for which is estimated, projected or budgeted to be in excess of ten thousand dollars ($10,000) but less than one million dollars ($1,000,000) except when such contract is made through a public advertisement and competitive bid process. Public advertisement shall be given at least ten (10) days in advance of accepting bids for such construction, and the authority shall award the contract to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation to bid.

(2) (A) No authority shall contract for the construction of buildings or improvements, the expenditure for which is estimated, projected or budgeted to be one million dollars ($1,000,000) or more except when such contract is made either:

(i) Through a public advertisement and competitive bid process;

(ii) Through a request for proposals process which includes minimum required qualifications; or

(iii) Through a request for qualifications process which includes minimum required qualifications and a selection process pursuant to which multiple proposers are selected and prequalified to submit competitive bids.

(B) Public advertisement shall be given at least ten (10) days in advance of accepting bids or proposals for such construction. If the authority uses the competitive bid process, the authority shall award the contract to the lowest responsible and responsive bidder whose bid meets the requirements and criteria set forth in the invitation to bid. If the authority uses the request for proposals process, the authority shall award the contract to the lowest responsible and responsive bidder who meets the minimum required qualifications. If the authority uses the request for qualifications process, the authority shall award the contract to the lowest pre-qualified bidder.

(3) The authority may reject any bid or proposal from a contractor who:

(A) At the time of the advertisement for bids or proposals, is a party to litigation or a contractual dispute with the authority or the municipality for which the authority is building or managing the project; or

(B) Has defaulted on a contract with the authority or the municipality for which the authority is building or managing the project within the five-year period preceding the time of the advertisement for bids or proposals.

(4) Notwithstanding the foregoing provisions of this subsection (c), contractual arrangements for construction delivery methods other than the competitive bid method, such as, but not limited to, the construction manager method, the construction manager at risk method, and the design-build method, or for remodeling and maintenance, may be awarded by a request for proposals process as provided in subsection (d).

(d) The authority shall contract for all services, including construction management services and design-build services, through the process provided in subsection (c) or by a request-for-proposals process; provided, however, that no such process shall be required if the authority contracts with a provider of any such service for a project who has been selected by a municipal corporation who is a contracting party or lessee with respect to such project through one (1) of the processes described in subsection (c) or this subsection (d); and provided, further, that this subsection (d) shall not apply to the provision of services for which a letter of engagement or other arrangement has been entered into prior to June 19, 2001. The request for proposals process will invite prospective proposers and will indicate the service requirements and the categories to be considered in the evaluation of the proposals, together with the relative weight of each category. The categories shall include such factors as qualifications, experience, staff availability, technical approach, minority participation and cost, as deemed appropriate by the authority. Proposers shall be given at least ten (10) days from public advertisement of the request for proposals to consider the evaluation factors set forth in the solicitation documents before submitting proposals. The contract shall be awarded to the best proposer, using the evaluation criteria set forth above, who meets the minimum required qualifications. Notwithstanding the foregoing provisions, contracts for professional services are not required to be awarded through a competitive bid process or a request for proposals process.

(e) No authority shall enter into a lease or lease-purchase agreement for land, buildings or leased premises which requires total lease payments or lease-purchase payments by the authority of ten thousand dollars ($10,000) or greater, unless such agreement is made after competitive bids upon public advertisement or by a request for proposals process. A competitive bid process or request for proposals process is not required for an authority to enter into a lease or lease-purchase agreement with a municipal corporation, the state of Tennessee, the United States, or any agency, authority, branch, bureau, commission, corporation, department or instrumentality thereof.

(f) Nothing contained herein shall require the authority to accept any bid or proposal, and the authority may choose to reject all bids or proposals.

(g) An authority contracting with the state of Tennessee shall be subject to the same procurement procedures as though the project were being undertaken by the state of Tennessee unless the state building commission determines that a particular project should not be subject to the procurement procedures and includes a statement to that effect in the contract with the authority.






Chapter 11 - Interstate Contracting for Federal Programs Act

§ 12-11-101 - Short title -- Purpose.

(a) This chapter may be cited as the "Interstate Contracting for Federal Programs Act."

(b) The purpose of this chapter is to allow the state to join with other states in contracting to provide necessary materials and services for federal-state programs, in order to provide effective use of combined resources to prevent duplication and unnecessary expense to the citizens of this state.



§ 12-11-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Contractor" means a governmental entity, corporation, partnership, natural person, or joint venture which is qualified to provide materials and services for use in federal-state programs;

(2) "Federal government authorization" means approval in writing, whether in the form of statute, regulation, bulletin, manual, or letter signed by an authorized person, approving certain activities under a federal-state program;

(3) "Joint federal-state program" means any program authorized by the statutes and/or regulations of the United States and the state of Tennessee where both governments supervise, authorize, and/or fund a program to provide money, goods, or assistance to residents of the state of Tennessee. A program may be a joint federal-state program even if one (1) government is solely responsible for funding or operating the program;

(4) "State" means a state of the United States;

(5) "State of Tennessee" includes all agencies of the state of Tennessee listed in title 4, chapter 3; and

(6) "United States" means the federal government of the United States or any federal agency as defined under federal law.



§ 12-11-103 - Contracts for joint federal-state programs.

(a) The state of Tennessee may enter into joint contractual arrangements with other states and/or the United States to obtain materials and services to carry out the purposes of a federal-state program.

(b) The state of Tennessee may enter into agreements with another state and/or the United States to purchase materials and services to carry out the purposes of a federal-state program. This agreement may be part of a series of the agreements whereas one (1) state or the United States has agreed to serve as a "lead state" and purchase materials and/or services from one (1) or more contractors, and resell these materials and services to the state of Tennessee and other states.

(c) The state of Tennessee may serve as a "lead state" and thus agree to purchase materials and/or services from one (1) or more contractors, and resell some of these materials and services to one (1) or more other states.

(d) No contract authorized under subsections (a)-(c) may be signed unless the contract is for goods and services necessary for a federal-state program, the procurement is legally acceptable under the laws of the federal government and those of all participating states, and unless the procurement has received federal government authorization.

(e) The contracts authorized under subsections (a)-(c) may be entered into with one (1) or more states or the United States and one (1) or more contractors as defined in § 12-11-102.

(f) Any contract authorized by this section may be negotiated and entered into without regard to the requirements for competitive bidding of chapter 3 of this title and the requirements of former § 12-4-109 [See the Compiler's Notes]. Such exemptions must be approved in writing by the commissioner of the agency of the state of Tennessee authorized to manage the joint federal-state program, the commissioner of finance and administration and the comptroller of the treasury.



§ 12-11-104 - Negotiations for joint federal-state program contracts.

(a) The state of Tennessee may join with other states and/or the United States in evaluating responses to invitations for proposals for contracts to supply materials or services for joint federal-state programs. The state of Tennessee, subject to the approval of the attorney general and reporter, may negotiate agreements with other states concerning the joint procurement efforts.

(b) The state will have the right to terminate negotiations or contracts pursuant to this chapter at any time in its sole discretion. The state's right to terminate will be regardless of whether the procurement effort has been approved by any federal court or agency or if other states or federal agencies determine to continue with a joint procurement program.

(c) All contracts entered into pursuant to this chapter are contingent on the receipt of necessary appropriations from the general assembly and the federal government, and shall be terminated if such funding becomes unavailable.









Title 13 - Public Planning And Housing

Chapter 1 - State Planning Office [Repealed or Transferred]



Chapter 2 - Interstate and Federal Agreements

Part 1 - Southern Growth Policies Agreement

§ 13-2-101 - Text.

By this part, the state of Tennessee enacts into law and enters into the Southern Growth Policies Agreement in the form substantially as follows:

Article I. Findings and Purposes

(a) The party states find that the south has a sense of community based on common social, cultural and economic needs and fostered by a regional tradition. There are vast potentialities for mutual improvement of each state in the region by cooperative planning for the development, conservation and efficient utilization of human and natural resources in a geographic area large enough to afford a high degree of flexibility in identifying and taking maximum advantage of opportunities for healthy and beneficial growth. The independence of each state and the special needs of subregions are recognized and are to be safeguarded. Accordingly, the cooperation resulting from this agreement is intended to assist the states in meeting their own problems, by enhancing their abilities to recognize and analyze regional opportunities and take account of regional influences in planning and implementing their public policies.

(b) The purposes of this agreement are to provide:

(1) Improved facilities and procedures for study, analysis and planning of governmental policies, programs and activities of regional significance;

(2) Assistance in the prevention of interstate conflicts and the promotion of regional cooperation;

(3) Mechanisms for the coordination of state and local interests on a regional basis; and

(4) An agency to assist the states in accomplishing the foregoing.

Article II. The Board

(a) There is hereby created the southern growth policies board, hereinafter called "the board."

(b) The board shall consist of five (5) members from each party state, as follows:

(1) The governor;

(2) Two (2) members of the state legislature, one (1) appointed by the presiding officer of each house of the legislature or in such other manner as the legislature may provide; and

(3) Two (2) residents of the state who shall be appointed by the governor to serve at the governor's pleasure.

(c) In making appointments pursuant to subdivision (b)(3), a governor shall, to the greatest extent practicable, select persons who, together with the other members serving pursuant to subsection (b), will make the state's representation on the board broadly representative of the several socio-economic elements within the governor's state.

(d) (1) A governor may be represented by an alternate with power to act in the governor's place and stead, if notice of the designation of such alternate is given to the board in such manner as its bylaws may provide.

(2) A legislative member of the board may be represented by an alternate with power to act in the member's place and stead, unless the laws of the member's state prohibit such representation and if notice of the designation of such alternate is given to the board in such manner as its bylaws may provide. An alternate for a legislative member of the board shall be selected by the member from among the members of the legislative house in which the member serves.

Article III. Powers

(a) The board shall prepare and keep current a statement of regional objectives, including recommended approaches to regional problems. The statement may also identify projects deemed by the board to be of regional significance. The statement shall be available in its initial form two (2) years from the effective date of this agreement and shall be amended or revised no less frequently than once every six (6) years. The statement shall be in such detail as the board may prescribe. Amendments, revisions, supplements or evaluations may be transmitted at any time. An annual commentary on the statement shall be submitted at a regular time to be determined by the board.

(b) In addition to powers conferred on the board elsewhere in this agreement, the board has the power to make or commission studies, investigations and recommendations with respect to:

(1) Planning and programming of projects of interstate or regional significance;

(2) Planning and scheduling of governmental services and programs which would be of assistance to the orderly growth and prosperity of the region, and to the well-being of its population;

(3) Effective utilization of such federal assistance as may be available on a regional basis or as may have an interstate or regional impact;

(4) Measures for influencing population distribution, land use, development of new communities and redevelopment of existing ones;

(5) Transportation patterns and systems of interstate and regional significance;

(6) Improved utilization of human and natural resources for the advancement of the region as a whole; and

(7) Any other matters of a planning, data collection or informational character that the board may determine to be of value to the party states.

Article IV. Avoidance of Duplication

(a) To avoid duplication of effort and in the interest of economy, the board shall make use of existing studies, surveys, plans and data and other materials in the possession of the governmental agencies of the party states and their respective subdivisions or in the possession of other interstate agencies. Each such agency, within available appropriations and if not expressly prevented or limited by law, is hereby authorized to make such materials available to the board and to otherwise assist it in the performance of its functions. At the request of the board, each such agency is further authorized to provide information regarding plans and programs affecting the region, or any subarea thereof, so that the board may have available to it current information with respect thereto.

(b) The board shall use qualified public and private agencies to make investigations and conduct research, but if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigations and conduct its own research. The board may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigation or original research within its purview.

(c) In general, the policy of subsection (b) shall apply to the activities of the board relating to its statement of regional objectives, but nothing herein shall be construed to require the board to rely on the services of other persons or agencies in developing the statement of regional objectives or any amendment, supplement or revision thereof.

Article V. Advisory Committees

The board shall establish a local governments advisory committee. In addition, the board may establish advisory committees representative of subregions of the south, civic and community interests, industry, agriculture, labor or other categories, or any combinations thereof. Unless the laws of a party state contain a contrary requirement, any public official of the party state or a subdivision thereof may serve on an advisory committee established pursuant hereto and such service may be considered as a duty of such official's regular office of employment.

Article VI. Internal Management of the Board

(a) The members of the board shall be entitled to one (1) vote each. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor thereof. Action of the board shall be only at a meeting at which a majority of the members or their alternates are present. The board shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the board may delegate the exercise of any of its powers relating to internal administration and management to an executive committee or the executive director. In no event shall any such delegation include final approval of:

(1) A budget or appropriation request;

(2) The statement of regional objectives or any amendment, supplement or revision thereof;

(3) Official comments on or recommendations with respect to projects of interstate or regional significance; and

(4) The annual report.

(b) To assist in the expeditious conduct of its business when the full board is not meeting, the board shall elect an executive committee of not to exceed twenty-three (23) members, including at least one (1) member from each party state. The executive committee, subject to the provisions of this agreement and consistent with the policies of the board, shall be constituted and function as provided in the bylaws of the board. One half (1/2) of the membership of the executive committee shall consist of governors, and the remainder shall consist of other members of the board, except that at any time when there is an odd number of members on the executive committee, the number of governors shall be one (1) less than one half (1/2) of the total membership. The members of the executive committee shall serve for terms of two (2) years, except that members elected to the first executive committee shall be elected as follows: one (1) less than one half (1/2) of the membership for two (2) years and the remainder for one (1) year. The chair, chair-elect, vice chair and treasurer of the board shall be members of the executive committee, and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the executive committee shall not affect its authority to act, but the board at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.

(c) The board shall have a seal.

(d) The board shall elect annually, from among its members, a chair, a vice chair and a treasurer. The board shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the board, and together with the treasurer and such other personnel as the board may deem appropriate, shall be bonded in such amount as the board shall determine. The executive director shall be secretary.

(e) The board shall elect, from among its members, a chair, a chair-elect, a vice chair and a treasurer. Elections shall be annual. The chair-elect shall succeed to the office of chair for the year following such person's service as chair-elect. For purposes of the election and service of officers of the board, the year shall be deemed to commence at the conclusion of the annual meeting of the board and terminate at the conclusion of the next annual meeting thereof. The board shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the board, and, together with the treasurer and such other personnel as the board may deem appropriate, shall be bonded in such amounts as the board shall determine. The executive director shall be secretary.

(f) The executive director, subject to the policy set forth in this agreement and any applicable directions given by the board, may make contracts on behalf of the board.

(g) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, subject to the approval of the board, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the board, and shall fix the duties and compensation of such personnel. The board, in its bylaws, shall provide for the personnel policies and programs of the board.

(h) The board may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two (2) or more of the party jurisdictions or their subdivisions.

(i) The board may accept for any of its purposes and functions under this agreement any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the board pursuant to this subsection (i) or services borrowed pursuant to subsection (h) shall be reported in the annual report of the board. Such report shall include the nature, amount and conditions, if any, of the donation, grant or services borrowed, and the identity of the donor or lender.

(j) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

(k) The board shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The board shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(l) The board annually shall make to the governor and legislature of each party state a report covering the activities of the board for the preceding year. The board at any time may make such additional reports and transmit such studies as it may deem desirable.

(m) The board may do any other or additional things appropriate to implement powers conferred upon it by this agreement.

Article VII. Finance

(a) The board shall advise the governor or designated officer or officers of each party state of its budget of estimated expenditures for such period as may be required by the laws of that party state. Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(b) The total amount of appropriation requests under any budget shall be apportioned among the party states. Such apportionment shall be in accordance with the following formula:

(1) One third (1/3) in equal shares;

(2) One third (1/3) in the proportion that the population of a party state bears to the population of all party states; and

(3) One third (1/3) in the proportion that the per capita income in a party state bears to the per capita income in all party states.

In implementing this formula, the board shall employ the most recent authoritative sources of information and shall specify the sources used.

(c) The board shall not pledge the credit of any party state. The board may meet any of its obligations in whole or in part with funds available to it pursuant to article VI(i) of this agreement; provided, that the board takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the board makes use of funds available to it pursuant to article VI(i), or borrows pursuant to this subsection (c), the board shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same. The board may borrow against anticipated revenues for terms not to exceed two (2) years, but in any such event the credit pledged shall be that of the board and not of a party state.

(d) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the board.

(e) The accounts of the board shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the board.

(f) Nothing contained herein shall be construed to prevent board compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the board.

Article VIII. Cooperation With the Federal Government and Other Governmental Entities

Each party state is hereby authorized to participate in cooperative or joint planning undertakings with the federal government, and any appropriate agency or agencies thereof, or with any interstate agency or agencies. Such participation shall be at the instance of the governor or in such manner as state law may provide or authorize. The board may facilitate the work of state representatives in any joint interstate or cooperative federal-state undertaking authorized by this article, and each such state shall keep the board advised of its activities in respect of such undertakings, to the extent that they have interstate or regional significance.

Article IX. Subregional Activities

The board may undertake studies or investigations centering on the problems of one (1) or more selected subareas within the region; provided, that in its judgment, such studies or investigations will have value as demonstrations for similar or other areas within the region. If a study or investigation that would be of primary benefit to a given state, unit of local government, or intrastate or interstate area is proposed, and if the board finds that it is not justified in undertaking the work for its regional value as a demonstration, the board may undertake the study or investigation as a special project. In any such event, it shall be a condition precedent that satisfactory financing and personnel arrangements be concluded to assure that the party or parties benefited bear all costs which the board determines that it would be inequitable for it to assume. Prior to undertaking any study or investigation pursuant to this article as a special project, the board shall make reasonable efforts to secure the undertaking of the work by another responsible public or private entity in accordance with the policy set forth in article IV(b).

Article X. Comprehensive Land Use Planning

If any two (2) or more contiguous party states desire to prepare a single or consolidated comprehensive land use plan, or a land use plan for any interstate area lying partly within each such state, the governors of the states involved may designate the board as their joint agency for the purpose. The board shall accept such designation and carry out such responsibility; provided, that the states involved make arrangements satisfactory to the board to reimburse it or otherwise provide the resources with which the land use plan is to be prepared. Nothing contained in this article shall be construed to deny the availability for use in the preparation of any such plan of data and information already in the possession of the board, or to require payment on account of the use thereof in addition to payments otherwise required to be made pursuant to other provisions of this agreement.

Article XI. Compacts and Agencies Unaffected

Nothing in this agreement shall be construed to:

(1) Affect the powers or jurisdiction of any agency of a party state or any subdivision thereof;

(2) Affect the rights or obligations of any governmental units, agencies or officials, or of any private persons or entities conferred or imposed by any interstate or interstate-federal compacts to which any one (1) or more states participating herein are parties; or

(3) Impinge on the jurisdiction of any existing interstate-federal mechanism for regional planning or development.

Article XII. Eligible Parties; Entry into and Withdrawal

(a) This agreement shall have as eligible parties the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia and West Virginia, the Commonwealth of Puerto Rico and the Territory of the Virgin Islands, hereinafter referred to as "party states."

(b) Any eligible state may enter into this agreement and it shall become binding thereon when it has adopted the same; provided, that in order to enter into initial effect, adoption by at least five (5) states shall be required.

(c) Adoption of the agreement may be either by enactment thereof or by adherence thereto by the governor; provided, that in the absence of enactment, adherence by the governor shall be sufficient to make the governor's state a party only until December 31, 1973. During any period when a state is participating in this agreement through gubernatorial action, the governor may provide to the board an equitable share of the financial support of the board from any source available to the governor. Nothing in this subsection (c) shall be construed to require a governor to take action contrary to the constitution or laws of the governor's state.

(d) Except for a withdrawal effective on December 31, 1973, in accordance with subsection (c), any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XIII. Construction and Severability

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable, and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters. Acts 1973, ch. 78, § 1; 1979, ch. 74, §§ 1, 2; T.C.A., § 13-2001.



§ 13-2-102 - Filing bylaws and amendments.

Copies of bylaws and amendments to be filed pursuant to article VI(k) shall be filed with the office of the secretary of state.



§ 13-2-103 - Existing agreements.

Nothing contained in the Southern Growth Policies Agreement as enacted by this part shall in any event be construed to terminate the participation of this state with any other state which adopted the Southern Growth Policies Agreement prior to April 13, 1973, except that the provisions of article XII(c) shall govern with respect to the continuance of states as parties thereto after December 31, 1973.






Part 2 - Applications for Federal Public Works Aid

§ 13-2-201 - Federal aid for public works -- Application by state, county or municipality.

The state of Tennessee, any department or division thereof, or any county or incorporated municipality in this state with a population of more than five hundred (500) by the last federal census, is authorized to make application for funds under the provisions of any act of congress heretofore or hereafter enacted making grants, loans or advances to the states, or any department or division thereof, or any county or municipality, for the purpose of aiding in the financing of public works. Municipalities with a population of less than five hundred (500) by the preceding federal census may make application through the appropriate agency of the county in which they are located.






Part 3 - Chickasaw Trail Economic Development Compact [Repealed]






Chapter 3 - Regional Planning

Part 1 - Regional Planning Commission

§ 13-3-101 - Planning regions -- Creation of commissions -- Members -- Training and continuing education.

(a) The department of economic and community development may create and establish planning regions and define the boundaries respectively of such planning regions. Any such planning region may, in accordance with the boundary definition made by the department, be composed of the territory of a single county or of two (2) or more contiguous whole counties or of a part of a county or of contiguous parts of two (2) or more counties or of one (1) or more counties, together with a part or parts of another county or other counties or any other territory as designated and defined by the department whether the boundaries thereof conform to any existing boundary or boundaries of a county or counties of other political subdivision or subdivisions or do not so conform.

(b) The department may create and establish a regional planning commission of any planning region created and defined under this section, with members selected in accordance with subsections (c)-(h); however, if the planning region consists of a single county, the members of the regional planning commission are to be selected according to provisions of subsection (i).

(c) (1) The number of members of any such commission shall be determined by the commissioner, but shall not be less than five (5) nor more than fifteen (15).

(2) The commissioner may designate, as members of a regional planning commission, persons who are members of county legislative bodies or of boards of aldermen or commissioners or other municipal legislative bodies; provided, that the members of the regional planning commission, so designated from county and municipal legislative bodies shall be less in number than a majority of the commission, and that not less than a majority of the members of the commission shall hold no salaried public office or position whatever, excepting offices or faculty memberships of a university or other educational institution.

(3) Each person shall be nominated in writing by the chief elected officer of any county having a metropolitan form of government, the county mayor of any other county, or the chief elected officer of any municipality lying inside of the boundary of the planning region before being designated by the commissioner.

(4) All nominations must be received by the department within thirty (30) days after the creation of a new regional planning commission or within thirty (30) days after a position is vacated on an existing commission. Notwithstanding any other provision of law to the contrary, a member of any commission is authorized to continue to serve until the member's successor has been nominated and approved as stated herein.

(5) In making such appointments, the commissioner shall strive to ensure that the racial composition of each regional planning commission is at least proportionately reflective of the region's racial minority population.

(d) (1) Except as provided in subdivision (d)(2), the county or municipal legislative body of a local government participating in a regional planning region may establish the compensation for each member nominated by the respective unit of local government. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(2) If members of such commission also serve as the zoning board for any county which has adopted zoning, such members may be compensated in an amount to be fixed by the county legislative body of such county and may be allowed necessary traveling and other expenses while engaged in the work of or for the commission or the zoning board.

(e) (1) The term of any member designated from a county or municipal legislative body shall be coterminous with such member's then term as a member of such county or municipal body.

(2) The terms of appointed members, as distinguished from members designated from a county or municipal legislative body, shall be four (4) years, except that the terms of three (3) of the members first appointed to any regional commission shall be one (1), two (2) and three (3) years respectively.

(f) The commissioner may remove a member of such a commission for cause specified in writing served on the member and after hearing, of which such member shall be given not less than fifteen (15) days' written notice.

(g) Any vacancy in the membership of such a commission shall be filled by the commissioner for the unexpired term, except that if such vacancy is filled by designation from a county or municipal legislative body, the term of the member so designated shall be coterminous with such member's then term as member of such body.

(h) Authority granted under this section to the commissioner or to the department shall be exercised with the approval of the local government planning advisory committee.

(i) (1) In the event the boundaries of an existing planning region, as determined by the department of economic and community development, conform to the existing boundaries of a single county, the members of the regional planning commission for that region shall be appointed by the county mayor, subject to confirmation by the county legislative body.

(2) The number of members of any such commission shall be determined by the county legislative body, but shall not be less than five (5) nor more than fifteen (15).

(3) The composition of such regional planning commission, the compensation of its members and the terms of service are subject to the same restrictions as stated in subdivision (c)(2) and subsections (d) and (e).

(4) Any vacancy in the membership of such regional planning commission shall be filled through appointment by the county mayor, subject to confirmation by the county legislative body.

(5) The county legislative body may remove a member of such a commission for cause specified in writing served on the member and after hearing, of which such member shall be given not less than fifteen (15) days' written notice.

(6) A member of any such regional planning commission who is serving on the date this provision becomes effective may continue to serve for the term to which that person was appointed.

(7) In the event that a county and a municipality or municipalities lying within such county, pursuant to local agreement, statute, or otherwise, participate jointly in a planning region, then members of the planning commission for such a region shall be selected and governed according to subsections (c)-(h).

(j) (1) Each planning commissioner shall, within one (1) year of initial appointment and each calendar year thereafter, attend a minimum of four (4) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (j)(5). At least one (1) hour of the annual education requirement shall concentrate on the rights of private property owners and the relationship of those rights to the public planning process.

(2) Each full-time or contract professional planner or other administrative official whose duties include advising the planning commission shall, each calendar year, attend a minimum of eight (8) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (j)(5). A professional planner who is a member of the American Institute of Certified Planners (AICP) shall be exempt from this requirement.

(3) Each of the individuals listed in subdivisions (j)(1) and (2) shall certify by December 31 of each calendar year such individual's attendance by a written statement filed with the secretary of such individual's respective planning commission. Each statement shall identify the date of each program attended, its subject matter, location, sponsors, and the time spent in each program. A professional planner who is a member of the AICP shall be exempt from this requirement.

(4) The legislative body of a county in a single county regional planning commission, or the legislative bodies of the counties in a multiple county planning commission, or the legislative bodies of the county and the municipality in a joint municipal and county planning commission shall be responsible for paying the training and continuing education course registration and travel expenses for each planning commissioner and full-time professional planner or other administrative official whose duties include advising the planning commission.

(5) The subjects for the training and continuing education required by subdivisions (j)(1) and (2) shall include, but not be limited to, the following: land use planning; zoning; flood plain management; transportation; community facilities; ethics; public utilities; wireless telecommunications facilities; parliamentary procedure; public hearing procedure; land use law; natural resources and agricultural land conservation; economic development; housing; public buildings; land subdivision; and powers and duties of the planning commission. Other topics reasonably related to the duties of planning commission members or professional planners or other administrative officials whose duties include advising the planning commission may be approved by majority vote of the planning commission prior to December 31 of the year for which credit is sought.

(6) Each local planning commission shall keep its official public record originals of all statements and the written documentation of attendance required to comply with these provisions for three (3) years after the calendar year in which each statement and appurtenant written documentation is filed.

(7) Each planning commissioner and each professional planner or other administrative official whose duties include advising the planning commission shall be responsible for obtaining written documentation signed by a representative of the sponsor of any training and continuing education course for which credit is claimed, acknowledging the fact that the individual attended the program for which credit is claimed. A member of the AICP shall be exempt from this requirement.

(8) If a planning commissioner fails to complete the requisite number of hours of training and continuing education within the time allotted by this subsection (j) or fails to file the statement required by this subsection (j), then this shall constitute a cause for the removal of the planning commission member from the planning commission.

(9) The legislative body of a county in a single county regional planning commission, the legislative bodies of the counties in a multiple county planning commission or the legislative bodies of the county and the municipality in a joint municipal and county planning commission may, at any time, opt out of this subsection (j) by passage of a resolution or ordinance, as appropriate; provided, that for a multiple county planning commission or joint municipal/county planning commission, all governmental entities included in such multiple or joint planning commission must pass the resolution or ordinance in order to opt out of this provision. Further, any such legislative bodies that have opted out may, at a later date, opt in by passage of a resolution or ordinance in the same manner required to opt out.



§ 13-3-102 - Municipal commission designated as regional planning commission.

In the event that, acting under the power granted to it in parts 1-3 of this chapter, the department of economic and community development creates and establishes any planning region composed of the territory of a single municipality, together with territory adjoining but outside of such municipality, no part of which is outside the municipality's urban growth boundary, or, if no such boundary exists, more than five (5) miles beyond the limits of such municipality, and in the further event that such municipality has a municipal planning commission, then in such event the department, in lieu of creating, designating and appointing a new regional planning commission for such region, may designate the municipal commission as the regional planning commission of such region, and when so designated, the commission, when acting as a regional commission for such region, shall have all the powers and be governed by the provisions set forth in parts 1-3 of this chapter, or in any other statutory provision relating to regional planning commissions; provided, that the department shall not have power of appointment or removal of any member of such municipal planning commission serving regional areas. At least one (1) member of a municipal planning commission composed of five (5) members, and two (2) members of a municipal planning commission composed of more than five (5) members but less than eleven (11) members, who are appointed to the municipal planning commission designated as a regional planning commission, shall reside within the regional area outside of the municipal boundaries served by the regional planning commission; provided, that, if the regional area outside of the municipal boundaries is less than fifty percent (50%) of the entire regional area, then only one (1) member of the municipal planning commission shall be appointed from the regional area outside the municipal boundaries regardless of the number of members on the municipal planning commission, or, in the alternative, the municipal planning commission may be increased in size by the number of members who are appointed from the regional area outside the municipal boundaries. The acceptance of any such designation shall not, however, be obligatory upon but shall be subject to the consent of the designated municipal planning commission. Authority granted under this section to the department shall be exercised with the approval of the local government planning advisory committee.



§ 13-3-103 - Organization of regional planning commissions -- Planning director -- Expenses -- Rules and records.

Each regional planning commission shall elect its chair from among its appointed members. The term of the chair shall be one (1) year with eligibility for reelection. Each regional planning commission shall adopt rules for the transaction of business which shall include, but not be limited to, the selection of additional officers from among its members it deems appropriate to fulfill the organizational needs of the regional planning commission, the requirements for the regional planning commission to make findings of fact, statements of material evidence and reasons for its actions as part of each motion or action of the regional planning commission and the keeping of a record of its resolutions, transactions, motions, actions, and determinations which shall be a public record. Any provision relating to the appointment of a planning director contained in any metropolitan or county charter or private act or interlocal agreement must be used in appointing a planning director. In the absence of such a provision, the county mayor, county executive or metropolitan mayor or executive shall, in accordance with § 5-6-106(c), have the authority to appoint a planning director, who shall be qualified by membership in the American Institute of Certified Planners, experienced in city, regional or state planning or educated in a related academic field. Any person serving as a planning director on March 31, 2010, shall not be required to meet the aforementioned qualifications. The planning director shall have the power and authority to hire and fix the compensation, within the funds appropriated by the legislative body for this purpose, of such other employees and staff as the director may deem necessary for the work of the planning commission. The regional planning commission may also contract with planners or other experts for such services as it may require within the funds appropriated by the legislative body for this purpose. The trustee or other appropriate financial official of the county or metropolitan government, within the funds appropriated by the legislative body for this purpose, will disperse funds for the salary or salaries of the planning director and staff and the operational expenses of the planning office and the contracted services of planners or other experts retained to provide assistance to and studies, plans, reviews and reports for the regional planning commission. A regional planning commission serving a single county may also receive and expend funds from grants, gifts, contracts, fees, and appropriations from federal, state, other local governments or private sources for the purpose of carrying on its planning functions, subject to appropriation of the county legislative body. A multi-jurisdictional regional planning commission may receive and expend funds from grants, gifts, contracts, fees, and appropriations from federal, state, other local governments or private sources for the purpose of carrying on its planning functions in accordance with the provisions of the interlocal agreement which created the commission.



§ 13-3-104 - Powers and functions of commission.

(a) It is the further duty of a regional planning commission to promote the mutual cooperation of the planning commissions of municipalities within the region, and the coordination of the plans of such municipalities with the plan of the region, and generally to confer with and advise municipal and county mayors and legislative bodies and officials for the purpose of promoting a coordinated and adjusted development of the region. Any such commission may also advise county and municipal legislative bodies with respect to the formulation of public improvement programs and the financing of such programs. It may also cooperate with the planning, legislative or executive authorities of neighboring states, regions, counties or municipalities for the purpose of promoting coordination between the development of the region and adjoining or neighboring territory.

(b) All municipal, county and other local public officials shall, upon request, furnish to the commission, within a reasonable time, such available information as it may require for its work.

(c) The commission, its members and employees, in the performance of its functions, may enter upon any land and make examinations and surveys and place and maintain necessary monuments and marks on such land.

(d) In general, the commission has such powers as may be necessary for it to perform its functions and to promote regional planning.



§ 13-3-105 - Public works in planning regions -- Approval by department of economic and community development.

From and after the time of the creation and defining by the department of economic and community development of a planning region, and the appointment by the department of a regional planning commission of such region, thenceforth the department of transportation or any other state department shall not agree to supply or appropriate money for the construction of any road, bridge, or other public structure within the region, nor shall any state department construct or contribute to the construction of any street, road or other public structure within any municipality in the region, nor shall any county lying wholly or partly within the region participate in the expenditure of the funds of any state department or be aided in the construction of any road, bridge, or other public structure within the region, nor shall state liability be incurred incident to the acquisition of rights-of-way or other property for any highway or other public improvement within the region, nor any other state aid be given for any road, bridge, building or other public structure within the region, until and unless such supply, appropriation, construction, contribution, participation, liability or aid has been submitted to the department of economic and community development and until the department has given and reported its judgment, opinion and recommendations thereon to the court, board, official or department having charge of such acquisition, supply, appropriation, contribution, participation, liability, aid, construction, or authorization; provided, that in the event that the department fails to make such report within thirty (30) days from and after the date of the submission to it, this requirement shall be deemed to have been waived; and in passing upon the question of its approval, the department may take into account the quality of the work of the regional planning commission; the object of this requirement being to promote the application of planning methods and principles in the location, character and extent of public works financed with the help of state aid.






Part 2 - Community Planning Commission

§ 13-3-201 - Community planning commissions -- Planning regions and commissions for unincorporated communities -- Training and continuing education.

(a) The department of economic and community development is authorized, in accordance with part 1 of this chapter, to create planning regions for unincorporated communities, to define the boundaries of such regions, and to create and establish regional planning commissions for such unincorporated communities in the state. Any region so defined shall not exceed ten square miles (10 sq. mi.) in area, nor shall the region contain less than five hundred (500) inhabitants. Such regional planning commissions shall be known as "community planning commissions." Before such a community planning commission shall be granted the powers and duties as set forth in § 13-3-202, the department shall have received a petition signed by at least one hundred (100) householders or freeholders of such a community requesting that such a community commission be created.

(b) (1) Each planning commissioner shall, within one (1) year of initial appointment and each calendar year thereafter, attend a minimum of four (4) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (b)(5).

(2) Each full-time or contract professional planner or other administrative official whose duties include advising the planning commission shall, each calendar year, attend a minimum of eight (8) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (b)(5). A professional planner who is a member of the American Institute of Certified Planners (AICP) shall be exempt from this requirement.

(3) Each of the individuals listed in subdivisions (b)(1) and (2) shall certify by December 31 of each calendar year such individual's attendance by a written statement filed with the secretary of such individual's respective planning commission. Each statement shall identify the date of each program attended, its subject matter, location, sponsors, and the time spent in each program. A professional planner who is a member of the AICP shall be exempt from this requirement.

(4) The legislative body of the county shall be responsible for paying the training and continuing education course registration and travel expenses for each planning commissioner and full-time professional planner or other administrative official whose duties include advising the planning commission.

(5) The subjects for the training and continuing education required by subdivisions (b)(1) and (2) shall include, but not be limited to, the following: land use planning; zoning; flood plain management; transportation; community facilities; ethics; public utilities; wireless telecommunications facilities; parliamentary procedure; public hearing procedure; land use law; natural resources and agricultural land conservation; economic development; housing; public buildings; land subdivision; and powers and duties of the planning commission. Other topics reasonably related to the duties of planning commission members or professional planners or other administrative officials whose duties include advising the planning commission may be approved by majority vote of the planning commission prior to December 31 of the year for which credit is sought.

(6) Each local planning commission shall keep in its official public record originals of all statements and the written documentation of attendance required to comply with these provisions for three (3) years after the calendar year in which each statement and appurtenant written documentation is filed.

(7) Each planning commissioner and each professional planner or other administrative official whose duties include advising the planning commission shall be responsible for obtaining written documentation signed by a representative of the sponsor of any training and continuing education course for which credit is claimed, acknowledging the fact that the individual attended the program for which credit is claimed. A member of the AICP shall be exempt from this requirement.

(8) If a planning commissioner fails to complete the requisite number of hours of training and continuing education within the time allotted by this subsection (b) or fails to file the statement required by this subsection (b) then this shall constitute a cause for the removal of the planning commission member from the planning commission.

(9) The legislative body of the county may, at any time, opt out of this subsection (b) by passage of a resolution. Further any such legislative body that has opted out may, at a later date, opt in by passage of a resolution.



§ 13-3-202 - Powers and duties of community planning commissions.

The community planning commissions shall be granted all the powers and duties as are granted regional planning commissions and municipal planning commissions and all the powers and duties as set forth in chapters 4 and 7 of this title.



§ 13-3-203 - County legislative body is chief legislative body of community planning commission.

For the purpose of enabling any community planning commission to carry out the powers and duties as set forth in chapter 7 of this title, "chief legislative body," as used in § 13-7-201, is broadened to include the regular legislative body of any county in which any incorporated community lies, and the county legislative body shall serve as the chief legislative body of any community planning commission created under the terms of this part.






Part 3 - Regional Plan

§ 13-3-301 - Regional plan -- Municipality adopting.

(a) It is the function and duty of a regional planning commission to make and adopt a general regional plan for the physical development of the territory of the region. Any such plan shall include the planning of municipal territory to the extent which, in the commissioner's judgment, the same is related to the planning of the region as a whole; provided, that the plan shall not be deemed an official plan or part of the official plan of any municipality having a municipal planning commission unless adopted as such by the municipal planning commission. The board of aldermen or commissioners or other chief legislative body of any municipality may designate the regional planning commission of a region in which such municipality is located as the planning commission of such municipality, and, in the event of such designation, the regional planning commission shall have such powers regarding the planning of the municipality, and the plan of the municipality made and adopted by the regional planning commission shall have the same force and effect as provided by law for municipal planning commissions and municipal plans.

(b) The regional plan, with the accompanying maps, plats, charts, and descriptive matter, shall show the regional planning commission's recommendations for the development of the territory covered by the plan, and may include, among other things, the general location, character and extent of public ways, ground and other public property; the general location and extent of public utilities and terminals, whether publicly or privately owned, for power, light, heat, sanitation, transportation, communication, water and other purposes; the removal, relocation, extension, widening, narrowing, vacating, abandonment or change of use of existing public ways, grounds, open spaces, buildings, properties, utilities or terminals; the general character, location and extent of community centers, town sites or housing developments; the location and extent of forests, agricultural areas and open development areas for purposes of conservation, food and water supply, sanitary and drainage facilities or the protection of urban development, and the identification of areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur; a land classification and utilization program; and a zoning plan for the regulation of the height, area, bulk, location and uses of buildings, the distribution of population, and the uses of land for trade, industry, habitation, recreation, agriculture, forestry, soil and water conservation and other purposes.



§ 13-3-302 - General purpose of plan.

The regional plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted, efficient and economic development of the region which will, in accordance with present and future needs and resources, best promote the health, safety, morals, order, convenience, prosperity and welfare of the inhabitants, as well as efficiency and economy in the process of development, including, among other things, such distribution of population and of the uses of the land for urbanization, trade, industry, habitation, recreation, agriculture, forestry and other uses as will tend to create conditions favorable to transportation, health, safety, civic activities and educational and cultural opportunities, reduce the wastes of financial and human resources which result from either excessive congestion or excessive scattering of population, and tend toward an efficient and economic utilization, conservation and production of the supply of food, water, minerals, drainage, sanitary and other facilities and resources, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined that the services are necessary in order for development to occur.



§ 13-3-303 - Procedure of commission in adopting plan.

A regional planning commission may adopt the regional plan as a whole by a single resolution, or, as the work of making the plan progresses, may from time to time adopt a part or parts thereof. The commission may from time to time amend, extend or add to the plan or carry any part of the plan into greater detail. Prior to the adoption of the plan or any part, amendment or addition to the plan, the commission shall hold a public hearing thereon, the time and place of which shall be published in a newspaper of general circulation in the county at least thirty (30) days prior to the meeting in which the adoption is to be first considered. The adoption of the plan or any part, amendment or addition shall be by resolution carried by the affirmative votes of not less than a majority of the membership of the commission. The resolution shall refer to the maps and descriptive matter intended by the commission to form the whole or part of the plan, and the action taken shall be recorded on the map or maps and descriptive matter by the identifying signature of the secretary of the commission.



§ 13-3-304 - Certification of plan to counties and municipalities -- Adoption by municipalities.

(a) The regional planning commission shall certify a copy of its regional plan or any adopted part or amendment thereof or addition thereto to the department of economic and community development, to the legislative body of the county or of each county lying wholly or partly within the region, and to the planning commission of each municipality having a planning commission and located within the region. Any municipal planning commission which receives any such certification may adopt, as a part or amendment of or addition to the plan of the municipality, so much of the regional plan or part or amendment thereof, or addition thereto as falls within the territory of the municipality, and when so adopted, it shall have the same force and effect as though made and prepared, as well as adopted, by such municipal planning commission.

(b) Once the planning commission of the region or the municipality has adopted and certified the general regional plan, the planning commission's transmittal of the certification to the legislative body may simultaneously include a resolution by the planning commission requesting the legislative body's consideration and adoption of the general regional plan. The county legislative body, by resolution or the municipal legislative body by ordinance, may adopt the general regional plan, or in the case of the municipality, their element of the plan as certified by the planning commission. Prior to the adoption of the general regional plan or amendment of the general regional plan by a legislative body, the legislative body shall hold a public hearing thereon, the time and place of which shall be published in a newspaper of general circulation in the county at least thirty (30) days prior to the meeting in which the adoption or amendment is to be first considered. If the legislative body adopts the general regional plan in the form of an ordinance by the municipality or a resolution by the county, then any land use decisions thereafter made by the legislative body, planning commission or board of zoning appeals when the board of zoning appeals is exercising its powers on matters other than variances, must be consistent with the general regional plan.

(1) (A) Except as provided in subdivision (b)(1)(B), if the planning commission initiates and votes to adopt an amendment to the general plan, the legislative body must pass the amendment by a majority vote in order for the amendment to be operative.

(B) (i) If the planning commission initiates and votes to adopt an amendment to the general plan, the amendment shall be operative without further action of the legislative body. The planning commission shall transmit its action to the legislative body.

(ii) Subdivision (b)(1)(B)(i) shall only apply in any county having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(2) The general regional plan may be amended upon the initiative of the legislative body. The initiative must be transmitted, in writing, to the planning commission for its review, consideration and vote. The planning commission must take action on the amendment within sixty-one (61) days of the submittal of the amendment to the planning commission by the legislative body.

(A) Except as provided in subdivision (b)(2)(B), if the planning commission votes to approve or not approve the amendment or transmits it back to the legislative body with no recommendation, the legislative body must then approve the amendment by a majority vote, in order for the amendment to be operative.

(B) (i) If the planning commission votes to approve the amendment, the amendment shall be operative without further action of the legislative body. If the planning commission votes not to approve the amendment or to make no recommendation on the amendment, the amendment shall not be operative. The planning commission shall transmit its action back to the legislative body and provide a written explanation for its reasons in not approving the amendment or for not making a recommendation on the initiative transmitted to the commission by the legislative body.

(ii) Subdivision (b)(2)(B)(i) shall only apply in any county having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(iii) The general regional plan may be adopted as an element of the jurisdictions' growth plan through the process established in title 6, chapter 58, but if the regional general plan is not adopted as part of the growth plan, it nevertheless cannot be inconsistent with the growth plan or the intent of title 6, chapter 58.






Part 4 - Regional Planning Regulations

§ 13-3-401 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Plat" includes plat, plan, plot or replot;

(2) "Regional planning commission" means any regional planning commission established by the department of economic and community development as provided by law, and includes any municipal planning commission designated by the department as the regional planning commission of a planning region composed of the territory of a single municipality, together with the territory adjoining but outside of such municipality, no part of which is outside the municipality's urban growth boundary or, if no such boundary exists, more than five (5) miles beyond the limits of such municipality;

(3) "Road" or "roads" means, relates to and includes roads, streets, highways, avenues, boulevards, parkways, lanes or other ways or any part thereof;

(4) (A) "Subdivision" means, in any county having a population of not less than thirty-two thousand seven hundred (32,700) nor more than thirty-two thousand seven hundred sixty (32,760), according to the 1980 federal census or any subsequent federal census, the division of a tract or parcel of land into two (2) or more lots, sites or other divisions for the purpose, whether immediate or future, of sale or building development, and includes resubdivision and, when appropriate to the context, relates to the process of subdividing or to the land or area subdivided; provided, that "subdivision" does not include a division of any tract or parcel of land into two (2) or more tracts or parcels when such parts or parcels are five (5) acres or larger in size; and

(B) (i) "Subdivision" means, in all counties except those in subdivision (4)(A), the division of a tract or parcel of land into two (2) or more lots, sites, or other divisions requiring new street or utility construction, or any division of less than five (5) acres for the purpose, whether immediate or future, of sale or building development, and includes resubdivision and, when appropriate to the context, relates to the process of resubdividing or to the land or area subdivided.

(ii) As used in subdivision (4)(B)(i), "utility construction" does not include the mere extension of individual service pipes or lines for the purpose of directly connecting a single lot, site or other division to existing utility mains.



§ 13-3-402 - Regional planning commission platting authority -- Recording plat by county register.

(a) (1) From and after the time when the regional planning commission of any region, as defined and created by the department of economic and community development, has adopted a regional plan which includes at least a major road plan or has progressed in its planning to the state of the making and adoption of a major road plan, and has filed a certified copy of such major road plan in the office or offices of the county register or registers of the county or counties lying in whole or in part in such region, then no plat of a subdivision of land within such region, other than land located within the boundaries of any municipal corporation, shall be filed for record or recorded until it has been approved by such regional planning commission, and such approval endorsed in writing on the plat by the secretary of the commission or by another designee of the regional planning commission; provided, that if the plat of subdivision divides the tract into no more than two (2) lots, the approval may be endorsed in writing on the plat by the secretary of the commission or by another designee of the regional planning commission without the approval of the regional planning commission, upon certification by the planning staff of the regional planning commission that the subdivision complies with such regulations governing a subdivision of land as have been adopted by the regional planning commission pursuant to § 13-3-403; provided further, that no request for variance from such regulations has been requested.

(2) No plat shall be submitted to or approved by the regional planning commission unless it is submitted by the owner of the property to be subdivided by the plat, or a governmental entity. "Owner," for purposes of this section, means the legal or beneficial owner or owners of all the land proposed to be included in the proposed subdivision, or the holder of a written option or contract to purchase the land, or the attorney or authorized representative of any of the aforementioned.

(b) No county register shall receive, file or record a plat of a subdivision, or an amendment, modification, or correction to a recorded plat of a subdivision, without the approval of the regional planning commission when and as required by this part. Each such plat so filed shall include the most recent recorded deed book number and page number for each deed constituting part of the property being platted. Notwithstanding this subsection (b), an easement or survey attached to an easement granted to the state, a county, municipality, metropolitan government, or entity of the state, county, municipality or metropolitan government, shall not constitute an amendment, modification, or correction of a recorded plat of a subdivision.



§ 13-3-403 - Platting regulations -- Road and utility main regulations -- Completion bond -- Hearing on regulations.

(a) In exercising the powers granted to it by § 13-3-402, the regional planning commission shall adopt regulations governing the subdivision of land within its jurisdiction. Such regulations may provide for the harmonious development of the region and its environs; for the coordination of roads within the subdivided land with other existing or planned roads or with the state or regional plan or with the plans of municipalities in or near the region; for adequate open spaces for traffic, light, air and recreation; for the conservation of or production of adequate transportation, water, drainage and sanitary facilities; for the avoidance of population congestion; and for the avoidance of such scattered or premature subdivision of land as would involve danger or injury to health, safety or prosperity by reason of the lack of water supply, drainage, transportation or other public services or would necessitate an excessive expenditure of public funds for the supply of such services or would be located in areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur.

(b) Such regulations may include requirements as to the extent to which and the manner in which roads shall be graded and improved, and water, sewer and other utility mains, piping, connections or other facilities shall be installed as a condition precedent to the approval of the plat. The regulations or practice of the commission may provide for the preliminary approval of the plat previous to such improvements and installation, but any such preliminary approval shall not be entered on the plat. Such regulations may provide that, in lieu of the completion of such work and installations previous to the final approval of a subdivision plat, the commission may accept a bond, in form and amount and with conditions and surety satisfactory to it, providing for and securing to the public the actual construction and installations of such improvements and utilities within a period specified by the commission and expressed in the bond. The attorney for the county in which the subdivision is located is hereby granted the power and duty to enforce any such bond by all appropriate legal and equitable remedies, and moneys collected on such bond shall be paid into the state treasury and, upon the order of the regional planning commission, shall be applied to the construction and installation of the improvements and utilities. The regulations may provide, in lieu of the completion of the work previous to the final approval of a plat, for an assessment or other method whereby the county, municipality or metropolitan government served by the regional planning commission at the location of the platted property is put in an assured position to do the work and make the installations at the cost of the owners of the property within the subdivision.

(c) Before adoption of its subdivision regulations or any amendment thereof, a public hearing thereon shall be held by the regional planning commission, thirty (30) days' notice of the time and place of which shall be given by one (1) publication in a newspaper of general circulation in each county lying wholly or partly in the region.



§ 13-3-404 - Procedure upon submission of plats -- Procedure in certain counties.

(a) The regional planning commission shall approve or disapprove a plat within sixty (60) days after the initial consideration of the plat by the regional planning commission meeting in a regularly scheduled session, unless at the end of the sixty-day period there is a holiday or an unexpected interceding event that would close municipal or county government offices and thus affect the normal computation of the sixty-day period, in which case the plat shall be approved or disapproved after the interrupted sixty-day period at the next regularly scheduled meeting of the regional planning commission; otherwise, the plat shall be deemed approved and a certificate to that effect shall be issued by the commission on demand. The applicant for the commission's approval may waive the time requirement set in this subsection (a) and consent to an extension or extensions of the applicable time period. When a plat has been filed with the appropriate officials of the planning commission, the plat shall be placed on the agenda of the planning commission within thirty (30) days of the filing or the next regularly scheduled planning commission meeting after the thirty-day period. The applicant may waive the time frame requirement for the appearance of the plat on the agenda. The ground of disapproval of any plat shall be stated upon the records of the commission. Any plat submitted to the commission shall contain the name and address of a person to whom notice of hearing may be sent; and no plat shall be acted upon by the commission without affording a hearing thereon, notice of the time and place of which shall be sent by mail to the address not less than five (5) days before the date fixed for such hearing.

(b) In incorporated municipalities located within any county having a population of not less than three hundred twenty-five thousand (325,000) nor more than four hundred thousand (400,000), according to the 1990 federal census or any subsequent federal census, if the regional planning commission approves or disapproves a plat after a hearing thereon, then the applicant submitting the plat or any person who was a party for or against the plat request at the planning commission hearing shall have the right within thirty (30) days after such approval or disapproval to have the action of the regional planning commission reviewed by the municipal legislative body having jurisdiction over the plat in question, which shall by majority vote approve or disapprove the plat. If the plat is approved, then the secretary of the regional planning commission shall endorse the plat for recording as prescribed in § 13-3-402. No such plat shall be recorded until after the municipal legislative body has acted on a request for a review of the action of the planning commission if there is a request within thirty (30) days.



§ 13-3-405 - Plat approval not acceptance of road.

The approval of a plat by the regional planning commission shall not be deemed to constitute or effect an acceptance by any county or by the public of the dedication of any road or other ground shown upon the plat.



§ 13-3-406 - Acceptance of and improvements of unapproved roads.

From and after the time when the platting jurisdiction of any regional planning commission of any region has attached by virtue of the making and adoption of a major road plan as provided in § 13-3-402, no county or court or board or officer thereof or any other public officer or authority shall accept, lay out, open, improve, grade, pave or light any road or lay or authorize water mains or sewers or connections or other facilities or utilities to be laid in any road located within such region and outside of the boundaries of municipal corporations, unless such road has been accepted or opened or has otherwise received the legal status of a public road prior to the attachment of the planning commission's jurisdiction, or unless such road corresponds in its location and lines with a road shown on a subdivision plat approved by the planning commission or on a road plat made and adopted by the planning commission; provided, that the county legislative body of such county may accept or lay out any other road or adopt any other road location; provided further, that the resolution or other measure for such acceptance, laying out or adoption is first submitted to the planning commission for its approval and, if disapproved by the commission, receives the favorable vote of not less than a majority of the entire membership of the county legislative body; and a road approved by the planning commission upon such submission, or accepted, laid out, or adopted by the commission, shall have the status of an approved road location as fully as though it had been originally shown on a subdivision plat approved by the planning commission or on a plat made and adopted by the planning commission. In the case, however, of any state highway constructed or to be constructed in the region by the state of Tennessee with state funds as a part of the state highway system, the submission to the planning commission shall be by the commissioner of transportation, who shall have the power to overrule the disapproval of the planning commission.



§ 13-3-407 - Applicability of part.

This part shall not apply to any subdivision, the plat of which has been registered prior to February 14, 1935.



§ 13-3-408 - Divisions and plats partitioned by court excepted.

This part shall not apply to division and plats of land partitioned by a court of competent jurisdiction. However, plats filed under § 13-3-402 shall contain the information required by § 13-3-402 even though the land has been partitioned by a court of competent jurisdiction.



§ 13-3-409 - Private acts relating to subdivision of lands -- Effect.

This part shall not be construed as repealing or impairing any provision of any private act relating to the approval or regulation by the municipal authorities of the cities therein specified of the subdivision of land or the filing of plans, plots or replots of land lying within the distance therein specified beyond the corporate limits of such cities, or of any private act relating to the jurisdiction of any county planning commission of the county therein specified.



§ 13-3-410 - Penalties for transferring lots in unrecorded subdivisions.

(a) Whoever, being the owner or agent of the owner of any land, transfers or sells or agrees to sell or negotiates to sell such land by reference to or exhibition of or by other use of a plat of subdivision of such land without having submitted a plat of such subdivision to the regional planning commission and obtained its approval as required by this part and before such plat is recorded in the office of the appropriate county register, or who falsely represents to a prospective purchaser of real estate that roads or streets will be built or constructed by a county or other political subdivision, commits a Class C misdemeanor. The description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from such penalties. The owner or agent of any land may sell, transfer or agree to sell any lot or lots shown on a plan having been given tentative approval by the regional planning commission. The owner or agent shall post bond in form and amount and with conditions and surety satisfactory to the regional planning commission, providing for and securing to the public the actual construction and installation of such improvements and utilities within a period specified by the regional planning commission and expressed in the bond. The county, through its county attorney or other official designated by the county legislative body, may enjoin such transfer or sale or agreement by action or injunction.

(b) The remedies and penalties provided by this chapter are to be applied exclusively to the owner or agent of the owner. Title to any tract conveyed without compliance with this chapter is not affected by this chapter unless the sale or transfer has been enjoined by a court of competent jurisdiction prior to the conveyance being recorded in the office of the appropriate county register. While the title to any such tract is not affected by this chapter, the tract remains otherwise subject to all provisions of this chapter.



§ 13-3-411 - Prerequisites for issuing building permits or erecting buildings -- Proposed permanent easements.

(a) From and after the time when the platting jurisdiction of any regional planning commission has attached as provided in § 13-3-402, no building permit shall be issued and no building shall be erected on any lot within the region, unless one (1) of the following four (4) criteria is met:

(1) The street giving access to the lot upon which the building is proposed to be placed has been accepted or opened as, or shall have otherwise, received the legal status of, a public street prior to that time;

(2) (A) The street corresponds in its location and lines with a street shown on a subdivision plat approved by the planning commission and recorded in the register of deeds; and

(B) Whenever the street or other infrastructure improvements as denoted on the plat have not been completed, there shall be an adequate, valid, and enforceable bond, or an adequate, valid, and enforceable other guarantee for the completion of the improvements, which shall be held by the appropriate officials as provided in § 13-3-403. This subdivision (a)(2)(B) shall not be construed to require duplicate bonds or to require additional bonds when an adequate bond to complete the infrastructure is already in effect. This subdivision (a)(2)(B) shall not be construed as requiring a building contractor to post the bond required by § 13-3-403 on the infrastructure for the subdivision if such building contractor is not a developer of the subdivision;

(3) (A) The lot fronts upon a permanent easement which conforms to all rules, regulations and specifications applicable to the permanent easement of the planning commission or other department, division or agency of the county; provided, that such rules, regulations, and specifications governing permanent easements shall not take effect until such rules, regulations, and specifications are approved by the county legislative body in a resolution by a two-thirds (2/3) vote; and

(B) The permanent easement has access to an existing highway, street or thoroughfare, or with a street located or accepted by the county legislative body after submission to the planning commission, and in case of the planning commission's disapproval, by the favorable vote of the county legislative body required in § 13-3-406; or

(4) The street corresponds in its location and lines with a street shown on a street plat made and adopted by the commission.

(b) The planning commission or other department, division or agency of a county as approved by the planning commission may recommend to the county legislative body regulations to govern a proposed permanent easement in a proposed subdivision, as defined in § 13-3-401. The purpose of the regulations is to ensure that the county is not responsible for the future maintenance of such permanent easement.

(c) Any building erected or to be erected in violation of this section is an unlawful structure, and the state building commission or the county attorney or other official designated by the county legislative body may institute a civil action to enjoin such erection or cause it to be vacated or removed.



§ 13-3-412 - New subdivision developments in the vicinity of established sport shooting ranges.

(a) For any new subdivision development that is located in whole or in part within one thousand feet (1,000') of any portion of the outside boundary of any land on which is contained a sport shooting range that was established, by clear and convincing evidence, constructed or operated prior to the development of the subdivision, the owner of the development shall provide on any plat filed with the appropriate municipal or county official, or both, the following notice:

Sport Shooting Range Area

This property is located in the vicinity of an established sport shooting range. It can be anticipated that customary uses and activities at this shooting range will be conducted now and in the future. The use and enjoyment of this property is expressly conditioned on acceptance of any annoyance or inconvenience that may result from these uses and activities.

.....................

(b) As used in this section, unless the context otherwise requires:

(1) "Established" means a sport shooting range that is known by custom, reputation or otherwise to exist within a community or area prior to the time of the proposed subdivision development. Indicia of a sport shooting range being "established" are:

(A) The range is listed in the area telephone book;

(B) The range is, from time to time, advertised in the yellow pages of a telephone book, newspapers, billboards or flyers;

(C) There are directional signs on public roads, streets or highways indicating the correct route to the shooting range;

(D) The range is indicated on a road or other map of the area that predates the proposed subdivision development;

(E) The shooting range is listed with the better business bureau or chamber of commerce of the area in which it is located; or

(F) The owner of the range has a business license on file with the appropriate clerk; and

(2) "Sport shooting range" or "range" means an area designed and operated for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, or any other similar sport shooting.

(c) This section shall only apply to counties that have a planning commission and subdivision regulations.



§ First - of 2 versions of this section

13-3-413. Power of regional planning commission to promulgate provisions for development. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

A regional planning commission shall have the power to promulgate provisions in its subdivision regulations and recommend amendments to the zoning ordinance for the establishment of review and approval powers for site plans and the establishment under the zoning provisions for review and approval of planned unit developments, overlay districts, mixed use developments, condominiums and other types of sustainable design and development of property. The provision of well-designed and properly constructed infrastructure within such developments is vital to the health, safety and welfare of the public utilizing such development and the community as a whole. These types of development typically contain infrastructure that may be dedicated to a governmental entity or may be controlled by other types of bodies or non-governmental entities including, but not limited to, property owner associations. These infrastructure and internal development improvements such as, but not limited to, public and non-public roads, water and sewer lines, landscaping, green space, sustainable design features and other improvements as required by the planning commission, either through its subdivision regulation or through the local government's zoning ordinance, shall be subject to bonding or other methods of guaranteeing their installation. The planning commission may set and hold these guaranteeing instruments or may designate to another governmental body that duty and function.



§ Second - of 2 versions of this section

13-3-413. Power of regional planning commission to promulgate provisions for development -- Vesting period for development standards as to approved development plans. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) A regional planning commission shall have the power to promulgate provisions in its subdivision regulations and recommend amendments to the zoning ordinance for the establishment of review and approval powers for site plans and the establishment under the zoning provisions for review and approval of planned unit developments, overlay districts, mixed use developments, condominiums and other types of sustainable design and development of property. The provision of well-designed and properly constructed infrastructure within such developments is vital to the health, safety and welfare of the public utilizing such development and the community as a whole. These types of development typically contain infrastructure that may be dedicated to a governmental entity or may be controlled by other types of bodies or non-governmental entities including, but not limited to, property owner associations. These infrastructure and internal development improvements such as, but not limited to, public and non-public roads, water and sewer lines, landscaping, green space, sustainable design features and other improvements as required by the planning commission, either through its subdivision regulation or through the local government's zoning ordinance, shall be subject to bonding or other methods of guaranteeing their installation. The planning commission may set and hold these guaranteeing instruments or may designate to another governmental body that duty and function.

(b) A vested property right shall be established with respect to any property upon the approval, by the local government in which the property is situated, of a preliminary development plan or a final development plan where no preliminary development plan is required by ordinance or regulation or a building permit allowing construction of a building where there was no need for prior approval of a preliminary development plan for the property on which that building will be constructed. During the vesting period described in subsections (c) and (d), the locally adopted development standards which are in effect on the date of approval of a preliminary development plan or the date of approval of a building permit, as described by this subsection (b), shall remain the development standards applicable to that property or building during the vesting period.

(c) Unless an extension is granted by the local government, the vesting period applicable to an approved construction project for which a building permit has been issued shall begin on the date of issuance of the building permit by the local government and shall remain in effect for the time period authorized by the approved building permit, including any approved renewal obtained by the applicant prior to the expiration or termination of the permit to be renewed; provided, that the applicant pursues with reasonable diligence site preparation, if applicable, and construction.

(d) (1) The vesting period applicable to a development plan shall be a period of three (3) years, beginning on the date of the local government's approval of the preliminary development plan; provided, that the applicant obtains local government approval of a final development plan, secures any necessary permits and commences site preparation within the vesting period. If the applicant obtains local government approval of a final development plan, secures any necessary permits, and commences site preparation within the vesting period, then the vesting period shall be extended an additional two (2) years to commence construction from the date of the expiration of the three-year period. During the two-year period, the applicant shall commence construction and maintain any necessary permits to remain vested.

(2) If construction commences during the vesting period, the development standards applicable during the vesting period shall remain in effect until the local government has certified final completion of the development or project; provided, that the total vesting period for the project shall not exceed ten (10) years from the date of the approval of the preliminary development plan unless the local government grants an extension pursuant to an ordinance or resolution; provided further, that the applicant maintains any necessary permits during the ten-year period.

(3) In the case of developments which proceed in two (2) or more sections or phases as described in the development plan, there shall be a separate vesting period applicable to each section or phase. The development standards which are in effect on the date of approval of the preliminary development plan for the first section or phase of the development shall remain the development standards applicable to all subsequent sections or phases of the development; provided, that the total vesting period for all phases shall not exceed fifteen (15) years from the date of the approval of the preliminary development plan for the first section or phase unless the local government grants an extension pursuant to an ordinance or resolution; provided further, that the applicant maintains any necessary permits during the fifteen-year period.

(e) A local government may, by ordinance or resolution, specifically identify the type or types of development plans within the local government's jurisdiction that will cause property rights to vest; provided, that regardless of nomenclature used in the ordinance or resolution to describe a development plan, a plan which contains any of the information described in subdivision (k)(5) or (k)(6) shall be considered a development plan that will cause property rights to vest according to this section. Any such ordinance or resolution shall also specify what constitutes approval of a development plan within its jurisdiction. If a local government has not adopted an ordinance or resolution pursuant to this section specifying what constitutes a development plan that would trigger a vested property right, then rights shall vest upon the approval of any plan, plat, drawing, or sketch, however denominated, that is substantially similar to any plan, plat, drawing, or sketch described in subdivision (k)(5) or (k)(6).

(f) (1) During the vesting period described in subsections (c) and (d), the locally adopted development standards which are in effect on the date of approval of a preliminary development plan or the issuance of a building permit, whichever applies, shall remain the development standards applicable to the property described in such preliminary development plan or permit, except such rights shall terminate upon a written determination by the local government under the following circumstances pursuant to subdivision (f)(2):

(A) When the applicant violates the terms and conditions specified in the approved development plan or building permit; provided, the applicant is given ninety (90) days from the date of notification to cure the violation; provided further, that the local government may, upon a determination that such is in the best interest of the community, grant, in writing, an additional time period to cure the violation;

(B) When the applicant violates any of the terms and conditions specified in the local ordinance or resolution; provided, the applicant is given ninety (90) days from the date of notification to cure the violation; provided further, that the local government may, upon a determination that such is in the best interest of the community, grant, in writing, an additional time period to cure the violation;

(C) Upon a finding by the local government that the applicant intentionally supplied inaccurate information or knowingly made misrepresentations material to the issuance of a building permit or the approval of a development plan or intentionally and knowingly did not construct the development in accordance with the issued building permit or the approved development plan or an approved amendment for the building permit or the development plan; or

(D) Upon the enactment or promulgation of a state or federal law, regulation, rule, policy, corrective action or other governance, regardless of nomenclature, that is required to be enforced by the local government and that precludes development as contemplated in the approved development plan or building permit, unless modifications to the development plan or building permit can be made by the applicant, within ninety (90) days of notification of the new requirement, which will allow the applicant to comply with the new requirement.

(2) A written determination by the local government of the occurrence of any of the circumstances provided in subdivision (f)(1) shall cause the vested property rights to terminate; provided, however, that a local government may allow a property right to remain vested despite such a determined occurrence when a written determination is made that such continuation is in the best interest of the community.

(g) (1) A vested development standard shall not preclude local government enforcement of any development standard when:

(A) The local government obtains the written consent of the applicant or owner;

(B) The local government determines, in writing, that a compelling, countervailing interest exists relating specifically to the development plan or property which is the subject of the building permit that seriously threatens the public health, safety or welfare of the community and the threat cannot be mitigated within a reasonable period of time, as specified in writing by the local government, by the applicant using vested property rights;

(C) Upon the written determination by the local government of the existence of a natural or man-made hazard on or in the immediate vicinity of the subject property, not identified in the development plan or building permit, and which hazard, if uncorrected, would pose a serious threat to the public health, safety, or welfare and the threat cannot be mitigated within a reasonable period of time, as specified in writing by the local government, by the applicant using vested property rights;

(D) A development standard is required by federal or state law, rule, regulation, policy, corrective action, order or other type of governance that is required to be enforced by local governments, regardless of nomenclature; or

(E) A local government is undertaking an action initiated or measure instituted in order to comply with a newly enacted federal or state law, rule, regulation, policy, corrective action, permit, order or other type of governance, regardless of nomenclature.

(2) A vested property right does not preclude, change, amend, alter or impair the authority of a local government to exercise its eminent domain powers as provided by law.

(3) This section shall not preclude, change, amend, alter or impair the authority of a local government to exercise its zoning authority, except a vested property right, once established as provided for in this section, precludes the effect of any zoning action by a local government which would change, alter, impair, prevent, diminish, or otherwise delay the development of the property, while vested, as described in an approved development plan or building permit.

(4) In the event the local government enacts a moratorium on development or construction, the vesting period authorized pursuant to this section shall be tolled during the moratorium period.

(h) (1) An amendment to an approved development plan by the developer must be approved by the local government to retain the protections of the vested property right. An amendment may be denied based upon a written finding by the local government that the amendment:

(A) Alters the proposed use;

(B) Increases the overall area of the development;

(C) Alters the size of any nonresidential structures included in the development plan;

(D) Increases the density of the development so as to affect traffic, noise or other environmental impacts; or

(E) Increases any local government expenditure necessary to implement or sustain the proposed use.

(2) If an amendment is denied by the local government based upon such a written finding, then the applicant may either proceed under the prior approved plan with the associated vested property right or, alternatively, allow the vested property right to terminate and submit a new application under this section. Notwithstanding this subsection (h), a vested property right shall not terminate if the local government determines, in writing, that it is in the best interest of the community to allow the development to proceed under the amended plan without terminating the vested property right.

(i) A local government shall not require an applicant to waive the applicant's vested rights as a condition of approval or as a consideration of approval of a development plan or the issuance of a building permit.

(j) A vested property right shall attach to and run with the applicable property and shall confer upon the applicant the right to undertake and complete the development and use such property under the terms and conditions of a development plan, including any amendments thereto or under the terms and conditions of any building permit that has been issued with respect to the property.

(k) As used in this section:

(1) "Applicant" means a landowner or developer who is responsible for filing with the local government an application for a building permit, a development plan or application for a permit requisite to a development plan, or the representatives, assigns, successors, transferees, heirs or agents of such landowner or developer;

(2) "Construction" means the erection of construction materials in a permanent position and fastened in a permanent manner. Where excavation, demolition or removal of an existing building has been substantially begun prior to rebuilding, such excavation, demolition or removal shall be deemed to be construction; provided, that work shall be carried on diligently and complies with all applicable requirements;

(3) "Development plan" means both a preliminary development plan and a final development plan;

(4) "Development standards":

(A) Means all locally adopted or enforced standards, regulations or guidelines applicable to the development of property, including, but not limited to, planning; local storm water requirements, layout, design; local construction standards for buildings, streets, alleys, curbs, sidewalks; zoning as provided for in subsection (g); lot size; lot configuration; yard dimensions; and off-site improvements, including public or private infrastructure, in which an applicant may acquire vested rights or vested property rights according to this section; and

(B) Does not include standards required by federal or state law; or building construction safety standards which are adopted pursuant to authority granted under § 68-120-101;

(5) (A) "Final development plan" means a plan which has been submitted by an applicant and approved by a local government describing with reasonable certainty the type and intensity of use for a specific parcel or parcels of property. Such plan may be in the form of, but not be limited to, any of the following plans or approvals:

(i) A planned unit development plan;

(ii) A subdivision plat;

(iii) General development plan;

(iv) Subdivision infrastructure construction plan;

(v) Final engineered site plan; or

(vi) Any other land-use approval designation as may be utilized by a local government;

(B) Unless otherwise expressly provided by the local government, such a plan shall include the boundaries of the site; significant topographical and other natural features affecting development of the site; the location on the site of the proposed buildings, structures, and other improvements; the dimensions, including height, of the proposed buildings and other structures or a building envelope; and the location of all existing and proposed infrastructure on the site, including water, sewer, roads, and pedestrian walkways. A variance shall not constitute a final development plan, and approval of a final development plan with the condition that a variance be obtained shall not confer a vested property right unless and until the necessary variance is obtained. Neither a sketch plan nor any other document which fails to describe with reasonable certainty the type of use, the intensity of use, and the ability to be served with essential utilities and road infrastructure for a specified parcel or parcels of property may constitute a final development plan;

(6) "Preliminary development plan" means a plan which has been submitted by an applicant and that depicts a single-phased or multi-phased planned development typically used to facilitate initial public feedback and secure preliminary approvals from local governments. Examples of information found on development plans include proposed land uses, density and intensity of development, public utilities, road networks, general location of off-street parking, building location, number of buildable lots, emergency access, open space, and other environmentally sensitive areas such as lakes, streams, hillsides, and view sheds. An approved preliminary development plan serves as a guide for all future improvements within defined boundaries; and

(7) "Site preparation" means excavating, grading, demolition, removing excess debris to allow for proper grading, or providing a surface for a proper foundation, drainage, and settling for a development project, and physical improvements including, but not limited to, water and sanitary sewer lines, footings, or foundations installed on the site for which construction permits are required.






Part 5 - Movement of Single Family Residences

§ 13-3-501 - "Developed area of single family residences" defined.

As used in this part, "developed area of single family residences" means an area generally referred to as a subdivision as indicated on a plat filed in the register of deeds office.



§ 13-3-502 - Requirements for moving single family residence from one foundation to another.

(a) No single family residence shall be moved from an existing foundation to another foundation located within a developed area of single family residences unless:

(1) The residence to be moved is consistent with the age, value, size and appearance of existing residences within the developed area of single family residences to which the single family residence is to be moved; provided, that the value of the house may be greater than that of the existing residences and the size of the house may be larger than that of the existing residences; and

(2) Approval for the movement of the single family residence to a foundation within a developed area of single family residences has been given by:

(A) The home owners' association of the development where the residence is to be moved, if a home owners' association is in existence;

(B) A neighborhood association where the residence is to be moved that has been in existence for more than one (1) year prior to the date the residence is to be moved, if a neighborhood association is in existence in the area;

(C) The regional planning commission, if a regional planning commission is in existence in the area where the residence is to be moved, and subdivision (a)(2)(A) or (a)(2)(B) does not apply;

(D) The municipal planning commission, if a municipal planning commission is in existence in the municipality where the residence is to be moved and subdivision (a)(2)(A), (a)(2)(B) or (a)(2)(C) does not apply; or

(E) The municipal or county legislative body in the jurisdiction where the residence is to be moved, and subdivision (a)(2)(A), (a)(2)(B), (a)(2)(C) or (a)(2)(D) does not apply.

(b) As used in this section, "single family residence" does not include manufactured or modular homes as manufactured or modular homes are defined in § 47-9-102, § 55-1-105, or title 68, chapter 126.



§ 13-3-503 - Consistency of residence with age, value, size and appearance of existing residences.

The residence is consistent with:

(1) The age of existing residences within the developed area of single family residences, if the residence to be moved is within ten (10) years of the average age of the existing structures within the developed area;

(2) (A) The value of existing residences within the developed area of single family residences, if the valuation of the residence being moved appraised, prior to being moved, at a value that is at least equal to the average appraisal of the existing structures within the developed area; provided, that nothing in this subdivision (2) shall be construed to prevent the residence from exceeding the value of the existing structures. In establishing the value of existing structures, the value of modular homes located in the developed area shall not be used in arriving at the average appraisal of the existing structures;

(B) If the value of the residence, prior to being moved, appraised at a value that is at least equal to the average appraisal of the existing structures within the developed area, then it shall be presumed that the residence shall appraise at least at the same or greater value once it is moved;

(C) In obtaining approval from a governing body identified in § 13-3-502, as proof that the value of the residence or appearance of the residence is consistent with the value or appearance of the existing residences, evidence may be presented that includes photographs of the inside and outside of the residence to be moved as well as the appraised value of the residence as determined by the assessor of property, or the fair market value of the residence as determined by an independent appraiser. The proof shall be a rebuttable presumption that the value and appearance of the residence is at least equal to the value and appearance of the existing structures within the developed area. Additional documents showing intended improvements may also be presented;

(3) The size of existing residences within the developed area of single family residences, if the size of the residence being moved is at least within one hundred square feet (100 sq. ft.) of the average size of the existing structures within the developed area; provided, that nothing in this subdivision (3) shall be construed to prevent the residence from exceeding the average square footage. In establishing the average size of existing structures, the square footage of modular homes shall not be used in making the calculations; and

(4) The appearance of existing residences within the developed area of single family residences as determined by the body giving its approval for the single family residence to be moved to the developed area.



§ 13-3-504 - Structural improvements -- Timeframe requirements -- Penalties.

All structural improvements that will affect the value and appearance of a residence moved to a developed area of single family residences shall be made to the residence within one (1) year of being moved into the area. If within one (1) year of that date, improvements have not been completed on the residence at least equal to the average standards in the developed area, the residence shall be deemed to be in violation of the local government building codes, and penalties associated with the violations may begin to accrue in accordance with all relevant local building codes and ordinances adopted and in effect in the local jurisdiction where the residence is located.









Chapter 4 - Municipal Planning

Part 1 - Municipal Planning Commission

§ 13-4-101 - Creation of planning commission -- Compensation -- Appointment of members -- Term of office -- Vacancies -- Training and continuing education.

(a) (1) The chief legislative body of any municipality, whether designated board of aldermen, board of commissioners or by other title, may create and establish a municipal planning commission. Such planning commission shall consist of not less than five (5) members and not more than ten (10) members, the number of members within the limits to be determined by the chief legislative body. One (1) of the members shall be the mayor of the municipality or a person designated by the mayor and one (1) of the members shall be a member of the chief legislative body of the municipality selected by that body. All other members shall be appointed by such mayor, except as otherwise provided in subsection (b). In making such appointments, the mayor shall strive to ensure that the racial composition of the planning commission is at least proportionately reflective of the municipality's racial minority population. The chief legislative body may determine whether, and in what amount, to compensate members of the planning commission. Any such compensation authorized is in addition to any other compensation received from the municipality. The compensation authorized by this section does not apply to members of a planning commission who also serve as members of a board of zoning appeals. The compensation authorized by this section may not be counted against a salary limitation established by charter or otherwise. The terms of appointive members shall be of such length as may be specified by the chief legislative body; provided, that they shall be so arranged that the term of one (1) member will expire each year. Any vacancy in an appointed membership shall be filled for the unexpired term by the mayor of the municipality, who shall also have authority to remove any appointed member at the mayor's pleasure.

(2) Notwithstanding subdivision (a)(1), any member of a planning commission created by a municipality incorporated under a private act and having a population of not less than seven thousand four hundred (7,400) nor more than seven thousand five hundred (7,500), according to the 2000 federal census or any subsequent federal census, shall be appointed by a majority vote of the legislative body of the municipality.

(b) All appointive members of the municipal planning commission created pursuant to subsection (a) in any municipality incorporated pursuant to title 6, chapter 18, having a population of not less than one thousand six hundred twenty-five (1,625) nor more than one thousand six hundred thirty-five (1,635) which lies within a county having a population of not less than thirty-four thousand four hundred (34,400) nor more than thirty-four thousand five hundred (34,500), both according to the 1970 federal census or any subsequent federal census, or in any municipality having a population of not less than twenty-three thousand nine hundred (23,900) nor more than twenty-four thousand (24,000), according to the 2000 federal census or any subsequent federal census, shall be appointed only by the chief legislative body of the municipality, and likewise any vacancy in an appointive membership shall be filled for the unexpired term only by the chief legislative body of the municipality, which shall also have the authority to remove any appointive member at its pleasure. In making such appointments, the chief legislative body shall strive to ensure that the racial composition of the planning commission is at least proportionately reflective of the municipality's racial minority population. Except as modified by this subsection (b), the provisions of subsection (a) shall remain in force.

(c) (1) Each planning commissioner shall, within one (1) year of initial appointment and each calendar year thereafter, attend a minimum of four (4) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (c)(5).

(2) Each full-time or contract professional planner or other administrative official whose duties include advising the planning commission shall, each calendar year, attend a minimum of eight (8) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (c)(5). A professional planner who is a member of the American Institute of Certified Planners (AICP) shall be exempt from this requirement.

(3) Each of the individuals listed in subdivisions (c)(1) and (2) shall certify by December 31 of each calendar year such individual's attendance by a written statement filed with the secretary of such individual's respective planning commission. Each statement shall identify the date of each program attended, its subject matter, location, sponsors, and the time spent in each program. A professional planner who is a member of the AICP shall be exempt from this requirement.

(4) The legislative body of the municipality shall be responsible for paying the training and continuing education course registration and travel expenses for each planning commissioner and full-time professional planner or other administrative official whose duties include advising the planning commission.

(5) The subjects for the training and continuing education required by subdivisions (c)(1) and (2) shall include, but not be limited to, the following: land use planning; zoning; flood plain management; transportation; community facilities; ethics; public utilities; wireless telecommunications facilities; parliamentary procedure; public hearing procedure; land use law; natural resources and agricultural land conservation; economic development; housing; public buildings; land subdivision; and powers and duties of the planning commission. Other topics reasonably related to the duties of planning commission members or professional planners or other administrative officials whose duties include advising the planning commission may be approved by majority vote of the planning commission prior to December 31 of the year for which credit is sought.

(6) Each local planning commission shall keep in its official public record originals of all statements and the written documentation of attendance required to comply with these provisions for three (3) years after the calendar year in which each statement and appurtenant written documentation is filed.

(7) Each planning commissioner and each professional planner or other administrative official whose duties include advising the planning commission shall be responsible for obtaining written documentation signed by a representative of the sponsor of any continuing education course for which credit is claimed, acknowledging the fact that the individual attended the program for which credit is claimed. A member of the AICP shall be exempt from this requirement.

(8) If a planning commissioner fails to complete the requisite number of hours of training and continuing education within the time allotted by this subsection (c) or fails to file the statement required by this subsection (c), then this shall constitute a cause for the removal of the planning commission member from the planning commission.

(9) The legislative body of the municipality may, at any time, opt out of this subsection (c) by passage of an ordinance. Further any such legislative body that has opted out may, at a later date, opt in by passage of an ordinance.



§ 13-4-102 - Organization of commission -- Rules -- Staff -- Finances.

Each municipal planning commission shall elect its chair from among its appointed members. The term of the chair shall be one (1) year with eligibility for reelection. Each municipal planning commission shall adopt rules for the transaction of business which shall include, but not be limited to, the selection of additional officers from among its members it deems appropriate to fulfill the organizational needs of the municipal planning commission, the requirements for the municipal planning commission to make findings of fact, statements of material evidence and reasons for its actions as part of each motion or action of the municipal planning commission and the keeping of a record of its resolutions, transactions, motions, actions, and determinations which shall be a public record. Any existing provision relating to the appointment of a planning director contained in any municipal, city or town charter or private act must be used in appointing a planning director. In the absence of such a provision, the chief executive officer of the municipality shall have the power to appoint and fix the compensation, within the funds appropriated by the legislative body for this purpose, of a planning director, who shall be qualified by membership in the American Institute of Certified Planners (AICP), experienced in city, regional or state planning or educated in a related academic field. Any person serving as a planning director on March 31, 2010, shall not be required to meet the aforementioned qualifications. For purposes of this section, "chief executive officer" shall mean city manager or administrator, where one exists. In the absence of a city manager or administrator, "chief executive officer" shall mean mayor. Where allowed under the prevailing local authority, the planning director shall have the power and authority to hire and fix the compensation, within the funds appropriated by the legislative body for this purpose, of such other employees and staff as the director may deem necessary for the work of the planning commission. Where allowed under the prevailing local authority, the municipal planning commission may also contract, within funds appropriated by the legislative body for this purpose, with planners or other experts for such services as it may require. In the absence of such authority, only the municipality may contract for such services. The appropriate financial official of the municipality, city or town, within the funds appropriated by the legislative body for this purpose, will disperse funds for the salary or salaries of the planning director and staff and the operational expenses of the planning office and the contracted services of planners or other experts retained to provide assistance to and studies, plans, reviews and reports for the municipal planning commission. The municipal planning commission may also, through the legislative body, receive and expend funds from grants, gifts, contracts, fees, and appropriations from federal, state, other local governments or private sources for the purpose of carrying on its planning functions.



§ 13-4-103 - Powers of commission to promote municipal planning.

The commission may make reports and recommendations relating to the plan and development of the municipality to public officials and agencies, public utility companies, to civic, educational, professional and other organizations and to citizens. It may recommend to the executive or legislative officials of the municipality programs for public improvements and the financing for such programs. All public officials shall, upon request, furnish to the commission, within a reasonable time, such available information as it may require for its work. The commission, its members and employees, in the performance of its work, may enter upon any land and make examinations and surveys and place and maintain necessary monuments and marks on such land. In general, the commission shall have powers as may be necessary to enable it to perform its purposes and promote municipal planning.



§ 13-4-104 - Submission of proposed construction to commission -- Approval -- Failure to approve, overruling.

Whenever the commission shall have adopted the plan of the municipality or any part thereof, then and thenceforth no street, park or other public way, ground, place or space, no public building or structure, or no public utility, whether publicly or privately owned, shall be constructed or authorized in the municipality until and unless the location and extent thereof shall have been submitted to and approved by the planning commission; provided, that in case of disapproval, the commission shall communicate its reasons to the chief legislative body of the municipality, and such legislative body, by a vote of a majority of its membership, shall have the power to overrule such disapproval and, upon such overruling, such legislative body shall have the power to proceed; provided, that if the public way, ground, place, space, building, structure or utility be one the authorization or financing of which does not, under the law governing the same, fall within the province of such legislative body, then the submission to the planning commission shall be by the state, county, district, municipal or other board or official having such jurisdiction, and the planning commission's disapproval may be overruled by such board by a majority vote of its membership, or by such official. The widening, narrowing, relocation, vacation, change in the use, acceptance, acquisition, sale or lease of any street or public way, ground, place, property or structure shall be subject to similar submission and approval, and the failure to approve may be similarly overruled. The failure of the commission to act within thirty (30) days from and after the date of official submission to it shall be deemed approval, unless a longer period be granted by such chief legislative body or other submitting board or official.



§ 13-4-105 - Municipal planning commissions under special statutes -- Force and effect.

Nothing contained in parts 1 and 2 of this chapter shall be deemed to modify or supplant any provision of any special or private statute providing for a municipal planning commission, and the provisions of any such statute relating to the organization and powers of such commission and all other provisions of any such special or private statutes shall remain in full force and effect, but, insofar as parts 1 and 2 of this chapter grant powers to municipal planning commissions not contained in such special statute, the planning commission created and acting under the special statute shall be deemed to have the additional powers granted in parts 1 and 2 of this chapter; provided, that § 13-4-104, regarding the legal status of the municipal plan, shall apply to every municipality with a planning commission, whether such commission shall have been established under a special or private act or under this chapter.






Part 2 - Municipal Plan

§ 13-4-201 - General plan for physical development.

It is the function and duty of the commission to make and adopt an official general plan for the physical development of the municipality, including any area outside of its boundaries which, in the commission's judgment, bears relation to the planning of the municipality. The plan, with the accompanying maps, plats, charts, and descriptive and explanatory matter, shall show the commission's recommendations for the physical development of the area of the municipal planning jurisdiction and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur, and may include, among other things, the general location, character and extent of streets, bridges, viaducts, parks, parkways, waterways, waterfronts, playgrounds, airports and other public ways, grounds, places and spaces, the general location of public buildings and other public property, the general location and extent of public utilities and terminals, whether publicly or privately owned, for water, light, power, sanitation, transportation, communication and other purposes; also the removal, relocation, widening, extension, narrowing, vacating, abandonment, change of use or extension of any of the foregoing public ways, grounds, places, spaces, buildings, properties or utilities; also a zoning plan for the regulation of the height, area, bulk, location and use of private and public structures and premises and of population density; also the general location, character, layout and extent of community centers and neighborhood units; also the general location, character, extent and layout of the replanning of blighted districts and slum areas. The commission may from time to time amend, extend or add to the plan or carry any part of subject matter into greater detail.



§ 13-4-202 - Adoption of plan -- Manner.

(a) The commission may adopt the plan as a whole by a single resolution, or, as the work of making the whole plan progresses, may from time to time adopt a part or parts thereof, any such part to correspond generally with one (1) or more of the functional subdivisions of the subject matter of the plan. Prior to the adoption of the plan or any part or parts of the plan by the commission, the commission shall hold a public hearing thereon, the time and place of which shall be published in a newspaper of general circulation in the municipality at least thirty (30) days prior to the meeting in which the adoption is to be first considered. The adoption of the plan or any part, amendment or addition shall be by resolution carried by the affirmative votes of not less than a majority of all the members of the commission. The resolution shall refer expressly to the maps, descriptive matter and other matters intended by the commission to form the whole or part of the plan, and the action taken shall be recorded on the adopted plan or part thereof and descriptive matter by the identifying signature of the secretary of the commission, and a copy of the plan or part thereof shall be certified to the chief legislative body.

(b) Once the commission has adopted the general plan or amendment of the general plan for the planning jurisdiction of the commission, the commission's transmittal of the certification to the legislative body may simultaneously include a resolution by the planning commission requesting the consideration and adoption of the general plan by the legislative body of the municipality and in the case of a municipal regional planning commission by the county legislative body for the area outside the municipal boundary limits but within the county. The municipal legislative body, by ordinance, may adopt the general plan as certified by the planning commission and the county legislative body by resolution may adopt the elements of the plan within the jurisdiction of the county legislative body as certified by the planning commission. Once adopted by the legislative body, the general regional plan may be amended by a vote as follows:

(1) (A) Except as provided in subdivision (b)(1)(B), the planning commission may initiate an amendment to the general plan. If the planning commission votes to adopt an amendment to the general plan, the planning commission shall transmit its action to the legislative body and the legislative body must pass the amendment by a majority vote in order for the amendment to be operative.

(B) (i) If the planning commission initiates and votes to adopt an amendment to the general plan, the amendment shall be operative without further action of the legislative body. The planning commission shall transmit its action to the legislative body.

(ii) Subdivision (b)(1)(B)(i) shall only apply in any county having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(2) The general regional plan may be amended upon the initiative of the legislative body. The initiative must be transmitted, in writing, to the planning commission for its review, consideration and vote. The planning commission must take action on the amendment and transmit its action to the legislative body within sixty-one (61) days of the submittal of the amendment to the planning commission by the legislative body.

(A) Except as provided in subdivision (b)(2)(B), if the planning commission votes to approve or not approve the amendment or transmits the amendment back to the legislative body with no recommendation, the legislative body must then approve the amendment by a majority vote.

(B) (i) If the municipal planning commission created by a municipality votes to approve the amendment, the amendment shall be operative without further action of the legislative body. If the municipal planning commission votes to not approve the amendment or to make no recommendation on the amendment, the amendment shall not be operative. The municipal planning commission shall transmit its action back to the legislative body and provide a written explanation for its reasons in not approving the amendment or for not making a recommendation on the initiative transmitted to the commission by the legislative body.

(ii) Subdivision (b)(2)(B)(i) shall only apply to a municipality located in any county having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(iii) Prior to the adoption of the general plan or amendment of the general plan, a legislative body shall hold a public hearing thereon, the time and place of which shall be published in a newspaper of general circulation in the municipality at least thirty (30) days prior to the legislative body's meeting in which the adoption or amendment is to be first considered. After the adoption of the general plan by a legislative body, any land use decisions thereafter made by that legislative body, the respective planning commission or board of zoning appeals when the board of zoning appeals is exercising its powers on matters other than variances, must be consistent with the plan. The general plan may be adopted as an element of the jurisdiction's growth plan through the process established in title 6, chapter 58, but if the general plan is not adopted as part of the growth plan, it nevertheless cannot be inconsistent with the growth plan or the intent of title 6, chapter 58.



§ 13-4-203 - General purposes of the plan -- Surveys and studies.

In the preparation of the plan, the commission shall make careful and comprehensive surveys and studies of the existing conditions and future growth of the municipality and its environs. The plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the municipality which will, in accordance with existing and future needs, best promote public health, safety, morals, order, convenience, prosperity and the general welfare, as well as efficiency and economy in the process of development, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur.






Part 3 - Municipal Planning Regulations

§ 13-4-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Chief legislative body" means the chief legislative body of the municipality, whether designated board of aldermen, board of commissioners or by other title;

(2) "Plat" includes plat, plan, plot or replot;

(3) "Street" or "streets" means and includes streets, avenues, boulevards, roads, lanes, alleys and other ways; and

(4) (A) "Subdivision" means, in any county having a population of not less than thirty-two thousand seven hundred (32,700) nor more than thirty-two thousand seven hundred sixty (32,760), according to the 1980 federal census or any subsequent federal census, the division of a tract or parcel of land into two (2) or more lots, sites or other division of less than five (5) acres for the purpose, whether immediate or future, of sale or building development, and includes resubdivision and, when appropriate to the context, relates to the process of subdividing or to the land or area subdivided;

(B) (i) "Subdivision" means, in all counties except those in subdivision (4)(A), the division of a tract or parcel of land into two (2) or more lots, sites, or other divisions requiring new street or utility construction, or any division of less than five (5) acres, for the purpose, whether immediate or future, of sale or building development, and includes resubdivision and when appropriate to the context, relates to the process of resubdividing or to the land or area subdivided.

(ii) As used in subdivision (4)(B)(i), "utility construction" does not include the mere extension of individual service pipes or lines for the purpose of directly connecting a single lot, site or other division to existing utility mains.



§ 13-4-302 - Submission of subdivision plats to commission for approval -- Filing and recording.

(a) From and after the time when the planning commission of any municipality shall have adopted a master plan which includes at least a major street plan, or shall have progressed in its master planning to the stage of the making and adoption of a major street plan, and shall have filed a certified copy of such major street plan in the office of the county register of the county in which the municipality is located, no plat of a subdivision of land lying within the municipality shall be filed or recorded until it shall have been submitted to and approved by the planning commission and such approval entered in writing on the plat by the secretary of the commission or by another designee of the planning commission; provided, that if the plat of subdivision divides the tract into no more than two (2) lots, then the approval may be endorsed in writing on the plat by the secretary of the commission or by another designee of the planning commission without the approval of the municipal planning commission, upon certification by the planning staff of the municipal planning commission that the subdivision complies with such regulations governing a subdivision of land as have been adopted by the municipal planning commission pursuant to § 13-4-303; and provided further, that no request for variance from such regulations has been requested.

(b) No plat shall be submitted to or approved by the planning commission unless it is submitted by the owner of the property to be subdivided by the plat, or a governmental entity. "Owner," for purposes of this section, means the legal or beneficial owner or owners of all the land proposed to be included in the proposed subdivision or the holder of a written option or contract to purchase the land, or the attorney or authorized representative of any of the aforementioned.

(c) No county register shall file or record a plat of a subdivision of land, or an amendment, modification, or correction to a recorded plat of a subdivision, within the municipality without the approval of the planning commission as required by this part. Notwithstanding this subsection (c), an easement or survey attached to an easement granted to the state, a county, municipality, metropolitan government, or entity of the state, county, municipality or metropolitan government, shall not constitute an amendment, modification, or correction or a recorded plat of a subdivision.



§ 13-4-303 - Subdivision regulations -- Adoption.

(a) In exercising the powers granted to it by this part, the planning commission shall adopt regulations governing the subdivision of land within the municipality. Such regulations may provide for the harmonious development of the municipality and its environs, for the coordination of streets within subdivisions with other existing or planned streets or with the plan of the municipality or of the region in which the municipality is located, for adequate open spaces for traffic, recreation, light and air, and for a distribution of population and traffic which will tend to create conditions favorable to health, safety, convenience and prosperity, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur.

(b) Such regulations may include requirements of the extent to which and the manner in which streets shall be graded and improved, and water, sewer and other utility mains, piping, connections or other facilities shall be installed as a condition precedent to the approval of the plat. The regulations or practice of the commission may provide for the preliminary approval of the plat previous to such improvements and installation, but any such preliminary approval shall not be entered on the plat. Such regulations may provide that, in lieu of the completion of such work previous to the final approval of a plat, the commission may accept a bond, in an amount and with surety and conditions satisfactory to it, providing for and securing to the municipality the actual construction and installation of such improvements and utilities within a period specified by the commission and expressed in the bonds, and the municipality is hereby granted the power to enforce such bonds by all appropriate legal and equitable remedies. Such regulations may provide, in lieu of the completion of such work previous to the final approval of a plat, for an assessment or other method whereby the municipality is put in assured position to do the work and make the installations at the cost of the owners of the property within the subdivision.

(c) Before adoption of its subdivision regulations or any amendment thereof, a public hearing thereon shall be held by the commission.



§ 13-4-304 - Procedure on submission of plats -- Approval or disapproval -- Contents -- Hearings -- Procedure in certain counties.

(a) The commission shall approve or disapprove a plat within sixty (60) days after the initial consideration of the plat by the commission meeting in a regularly scheduled session, unless at the end of the sixty-day period there is a holiday or an unexpected interceding event that would close municipal or county offices and thus affect the normal computation of the sixty-day period, in which case the plat shall be approved or disapproved after the interrupted sixty-day period at the next regularly scheduled meeting of the commission; otherwise, the plat shall be deemed approved and a certificate to that effect shall be issued by the commission on demand. The applicant for the commission's approval may waive the time requirement set in this subsection (a) and consent to an extension or extensions of the applicable time period. When a plat has been filed with the appropriate officials of the planning commission, the plat shall be placed on the agenda of the planning commission within thirty (30) days of the filing or the next regularly scheduled planning commission meeting after the thirty-day period. The applicant may waive the time frame requirement for the appearance of the plat on the agenda.

(b) The ground of disapproval of any plat shall be stated upon the records of the commission.

(c) Any plat submitted to the commission shall contain the name and address of a person to whom notice of hearing shall be sent; and no plat shall be acted upon by the commission without affording a hearing thereon, notice of the time and place of which shall be sent by mail to such address not less than five (5) days before the date fixed for such hearing.

(d) In counties having populations not less than three hundred twenty-five thousand (325,000) nor more than four hundred thousand (400,000), according to the 1990 federal census or any subsequent federal census, in the event the municipal planning commission approves or disapproves a plat after a hearing thereon, the applicant submitting the plat or any person who was a party for or against the plat request at the planning commission hearing shall have the right within thirty (30) days after such approval or disapproval to have the action of the municipal planning commission reviewed by the chief legislative body of the municipality having jurisdiction over zoning matters, who shall by majority vote approve or disapprove the plat. If the plat is approved, the secretary of the regional planning commission shall endorse the plat for recording as prescribed in § 13-3-402. No such plat shall be recorded until after the county court or other legislative body has acted on a request for a review of the action of the planning commission if there is a request within thirty (30) days.



§ 13-4-305 - Dedications -- Effect of plat approval on status.

The approval of a plat shall not be deemed to constitute or effect an acceptance by the municipality, county or public of the dedication of any street or other ground shown upon the plat.



§ 13-4-306 - Penalties for transferring lots in unapproved subdivisions.

Whoever, being the owner or agent of the owner of any land, transfers or sells or agrees to sell or negotiates to sell such land by reference to or exhibition of or by other use of a plat of subdivision of such land without having submitted a plat of such subdivision to the municipal planning commission and obtained its approval as required by this part, and before such plat be recorded in the office of the appropriate county register, commits a Class C misdemeanor; and the description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from such penalties. The municipality, through its solicitor or other official designated by its chief legislative body, may enjoin such transfer or sale or agreement by action for injunction.



§ 13-4-307 - Acceptance of and improvements of unapproved streets.

From and after the time when the platting jurisdiction of any municipal planning commission has attached as provided in § 13-4-302, the municipality shall not, nor shall any public authority, accept, lay out, open, improve, grade, pave, or light any street, or lay or authorize water mains or sewers or connections to be laid in any street within the municipality, unless such street shall have been accepted or opened as or shall have otherwise received the legal status of a public street prior to the attachment of the commission's subdivision jurisdiction, or unless such street corresponds in its location and lines with a street shown on a subdivision plat approved by the planning commission or with a street plat made and adopted by the commission; provided, that the chief legislative body of the municipality may locate and construct or may accept any other street, provided the ordinance or other measure for such location and construction or for such acceptance is first submitted to the planning commission for its approval, and, if disapproved by the commission, be passed by a majority of the entire membership of the legislative body; and a street, approved by the planning commission upon such submission or constructed or accepted by such majority vote after disapproval by the commission, shall have the status of an approved street as fully as though it has been originally shown on a subdivision plat approved by the commission or on a plat made and adopted by the commission.



§ 13-4-308 - Prerequisites to granting building permit or erecting building -- Public streets -- Easements -- Unlawful structures.

(a) (1) From and after the time when the platting jurisdiction of any municipal planning commission has attached as provided in § 13-4-302, no building permit shall be issued and no building shall be erected on any lot within the municipality, unless one (1) of the following circumstances is met:

(A) The street giving access to the lot upon which the building is proposed to be placed has been accepted or opened as, or shall have otherwise received the legal status of, a public street prior to that time;

(B) (i) The street corresponds in its location and lines with a street shown on a subdivision plat approved by the planning commission and recorded in the register of deeds;

(ii) Whenever the street or other infrastructure improvements as denoted on the plat have not been completed, there shall be an adequate, valid, and enforceable bond, or an adequate, valid, and enforceable other guarantee for the completion of the improvements, which shall be held by the appropriate officials as provided in § 13-4-303. This subdivision (a)(1)(B)(ii) shall not be construed to require duplicate bonds or to require additional bonds when an adequate bond to complete the infrastructure is already in effect. This subdivision (a)(1)(B)(ii) shall not be construed as requiring a building contractor to post the bond required by § 13-3-403 on the infrastructure for the subdivision if such building contractor is not a developer of the subdivision;

(C) The lot fronts upon a permanent easement which conforms to all rules, regulations and specifications applicable to the permanent easement of the planning commission or other departments, divisions or agencies of the municipality and so long as the permanent easement has access to an existing highway, street, or thoroughfare, or with a street located or accepted by the chief legislative body of the municipality after submission to the planning commission and, in case of the commission's disapproval, by the favorable vote required in § 13-4-307; or

(D) The street corresponds in its location and lines with a street shown on a street plat made and adopted by the commission.

(2) The planning commission or other departments, divisions or agencies of a municipality, as approved by the planning commission, are authorized to adopt regulations to govern proposed permanent easements in proposed subdivisions as defined in § 13-4-301 and shall seek to ensure that the municipality shall not be responsible for future maintenance of such permanent easements.

(3) Any building erected or to be erected in violation of this section shall be deemed an unlawful structure and the building commissioner or solicitor of the municipality or other official designated by the chief legislative body may bring action to enjoin such erection or cause it to be vacated or removed.

(b) A building permit may be issued for a building to be located on a recorded lot of record as of April 21, 1987, which lot fronts on a permanent easement with access to an existing public street or road; provided, that any future subdivision of such lot shall be subject to subsection (a). If the municipality's zoning ordinance establishes a date or procedure by which a lot of record on an easement is recognized as a lot on which a building permit can be issued, then that date or procedure shall prevail over the aforementioned April 21, 1987 date.



§ 13-4-309 - Special or private laws providing for municipal planning commission not repealed.

Nothing contained in this part shall be deemed to modify or supplant any provision of any special or private statute providing for a municipal planning commission; and the provisions of any such statute relating to the organization and powers of such commission and all other provisions of any such special or private statute shall remain in full force and effect; but insofar as this chapter grants powers to municipal planning commissions not contained in such special statute, the planning commission created and acting under such special statute shall be deemed to have the additional powers granted in this chapter.



§ First - of 2 versions of this section

13-4-310. Power of municipal planning commission to promulgate provisions for development. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

A municipal planning commission shall have the power to promulgate provisions in its subdivision regulations and recommend amendments to the zoning ordinance for the establishment of review and approval powers for site plans and the establishment under the zoning provisions for review and approval of planned unit developments, overlay districts, mixed use developments, condominiums and other types of sustainable design and development of property. The provision of well-designed and properly constructed infrastructure within such development is vital to the health, safety and welfare of the public utilizing said development and the community as a whole. These types of developments typically contain infrastructure that may be dedicated to a governmental entity or may be controlled by other types of bodies or non-governmental entities including, but not limited to, property owner associations. These infrastructure and internal development improvements such as, but not limited to, public and non-public roads, water and sewer lines, landscaping, green space, sustainable design features and other improvements as required by the planning commission, either through its subdivision regulation or through the local government's zoning ordinance, shall be subject to bonding or other methods of guaranteeing their installation. The planning commission may set and hold these guaranteeing instruments or may designate to another governmental body that duty and function.



§ Second - of 2 versions of this section

13-4-310. Power of municipal planning commission to promulgate provisions for development -- Vesting period for development standards as to approved development plans. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) A municipal planning commission shall have the power to promulgate provisions in its subdivision regulations and recommend amendments to the zoning ordinance for the establishment of review and approval powers for site plans and the establishment under the zoning provisions for review and approval of planned unit developments, overlay districts, mixed use developments, condominiums and other types of sustainable design and development of property. The provision of well-designed and properly constructed infrastructure within such development is vital to the health, safety and welfare of the public utilizing said development and the community as a whole. These types of developments typically contain infrastructure that may be dedicated to a governmental entity or may be controlled by other types of bodies or non-governmental entities including, but not limited to, property owner associations. These infrastructure and internal development improvements such as, but not limited to, public and non-public roads, water and sewer lines, landscaping, green space, sustainable design features and other improvements as required by the planning commission, either through its subdivision regulation or through the local government's zoning ordinance, shall be subject to bonding or other methods of guaranteeing their installation. The planning commission may set and hold these guaranteeing instruments or may designate to another governmental body that duty and function.

(b) A vested property right shall be established with respect to any property upon the approval, by the local government in which the property is situated, of a preliminary development plan or a final development plan where no preliminary development plan is required by ordinance or regulation or a building permit allowing construction of a building where there was no need for prior approval of a preliminary development plan for the property on which that building will be constructed. During the vesting period described in subsections (c) and (d), the locally adopted development standards which are in effect on the date of approval of a preliminary development plan or the date of approval of a building permit, as described by this subsection (b), shall remain the development standards applicable to that property or building during the vesting period.

(c) Unless an extension is granted by the local government, the vesting period applicable to an approved construction project for which a building permit has been issued shall begin on the date of issuance of the building permit by the local government and shall remain in effect for the time period authorized by the approved building permit, including any approved renewal obtained by the applicant prior to the expiration or termination of the permit to be renewed; provided, that the applicant pursues with reasonable diligence site preparation, if applicable, and construction.

(d) (1) The vesting period applicable to a development plan shall be a period of three (3) years, beginning on the date of the local government's approval of the preliminary development plan; provided, that the applicant obtains local government approval of a final development plan, secures any necessary permits and commences site preparation within the vesting period. If the applicant obtains local government approval of a final development plan, secures any necessary permits, and commences site preparation within the vesting period, then the vesting period shall be extended an additional two (2) years to commence construction from the date of the expiration of the three-year period. During the two-year period, the applicant shall commence construction and maintain any necessary permits to remain vested.

(2) If construction commences during the vesting period, the development standards applicable during the vesting period shall remain in effect until the local government has certified final completion of the development or project; provided, the total vesting period for the project shall not exceed ten (10) years from the date of the approval of the preliminary development plan unless the local government grants an extension pursuant to an ordinance or resolution; provided further, that the applicant maintains any necessary permits during the ten-year period.

(3) In the case of developments which proceed in two (2) or more sections or phases as described in the development plan, there shall be a separate vesting period applicable to each section or phase. The development standards which are in effect on the date of approval of the preliminary development plan for the first section or phase of the development shall remain the development standards applicable to all subsequent sections or phases of the development; provided, that the total vesting period for all phases shall not exceed fifteen (15) years from the date of the approval of the preliminary development plan for the first section or phase unless the local government grants an extension pursuant to an ordinance or resolution; provided further, that the applicant maintains any necessary permits during the fifteen-year period.

(e) A local government may, by ordinance or resolution, specifically identify the type or types of development plans within the local government's jurisdiction that will cause property rights to vest; provided, that regardless of nomenclature used in the ordinance or resolution to describe a development plan, a plan which contains any of the information described in subdivision (k)(5) or (k)(6) shall be considered a development plan that will cause property rights to vest according to this section. Any such ordinance or resolution shall also specify what constitutes approval of a development plan within its jurisdiction. If a local government has not adopted an ordinance or resolution pursuant to this section specifying what constitutes a development plan that would trigger a vested property right, then rights shall vest upon the approval of any plan, plat, drawing, or sketch, however denominated, that is substantially similar to any plan, plat, drawing, or sketch described in subdivision (k)(5) or (k)(6).

(f) (1) During the vesting period described in subsections (c) and (d), the locally adopted development standards which are in effect on the date of approval of a preliminary development plan or the issuance of a building permit, whichever applies, shall remain the development standards applicable to the property described in such preliminary development plan or permit, except such rights shall terminate upon a written determination by the local government under the following circumstances pursuant to subdivision (f)(2):

(A) When the applicant violates the terms and conditions specified in the approved development plan or building permit; provided, that the applicant is given ninety (90) days from the date of notification to cure the violation; provided further, that the local government may, upon a determination that such is in the best interest of the community, grant, in writing, an additional time period to cure the violation;

(B) When the applicant violates any of the terms and conditions specified in the local ordinance or resolution; provided, the applicant is given ninety (90) days from the date of notification to cure the violation; provided further, that the local government may, upon a determination that such is in the best interest of the community, grant, in writing, an additional time period to cure the violation;

(C) Upon a finding by the local government that the applicant intentionally supplied inaccurate information or knowingly made misrepresentations material to the issuance of a building permit or the approval of a development plan or intentionally and knowingly did not construct the development in accordance with the issued building permit or the approved development plan or an approved amendment for the building permit or the development plan; or

(D) Upon the enactment or promulgation of a state or federal law, regulation, rule, policy, corrective action or other governance, regardless of nomenclature, that is required to be enforced by the local government and that precludes development as contemplated in the approved development plan or building permit, unless modifications to the development plan or building permit can be made by the applicant, within ninety (90) days of notification of the new requirement, which will allow the applicant to comply with the new requirement.

(2) A written determination by the local government of the occurrence of any of the circumstances provided in subdivision (f)(1) shall cause the vested property rights to terminate; provided, however, that a local government may allow a property right to remain vested despite such a determined occurrence when a written determination is made that such continuation is in the best interest of the community.

(g) (1) A vested development standard shall not preclude local government enforcement of any development standard when:

(A) The local government obtains the written consent of the applicant or owner;

(B) The local government determines, in writing, that a compelling, countervailing interest exists relating specifically to the development plan or property which is the subject of the building permit that seriously threatens the public health, safety or welfare of the community and the threat cannot be mitigated within a reasonable period of time, as specified in writing by the local government, by the applicant using vested property rights;

(C) Upon the written determination by the local government of the existence of a natural or man-made hazard on or in the immediate vicinity of the subject property, not identified in the development plan or building permit, and which hazard, if uncorrected, would pose a serious threat to the public health, safety, or welfare and the threat cannot be mitigated within a reasonable period of time, as specified in writing by the local government, by the applicant using vested property rights;

(D) A development standard is required by federal or state law, rule, regulation, policy, corrective action, order or other type of governance that is required to be enforced by local governments, regardless of nomenclature; or

(E) A local government is undertaking an action initiated or measure instituted in order to comply with a newly enacted federal or state law, rule, regulation, policy, corrective action, permit, order or other type of governance, regardless of nomenclature.

(2) A vested property right does not preclude, change, amend, alter or impair the authority of a local government to exercise its eminent domain powers as provided by law.

(3) This section shall not preclude, change, amend, alter or impair the authority of a local government to exercise its zoning authority, except a vested property right, once established as provided for in this section, precludes the effect of any zoning action by a local government which would change, alter, impair, prevent, diminish, or otherwise delay the development of the property, while vested, as described in an approved development plan or building permit.

(4) In the event the local government enacts a moratorium on development or construction, the vesting period authorized pursuant to this section shall be tolled during the moratorium period.

(h) (1) An amendment to an approved development plan by the developer must be approved by the local government to retain the protections of the vested property right. An amendment may be denied based upon a written finding by the local government that the amendment:

(A) Alters the proposed use;

(B) Increases the overall area of the development;

(C) Alters the size of any nonresidential structures included in the development plan;

(D) Increases the density of the development so as to affect traffic, noise or other environmental impacts; or

(E) Increases any local government expenditure necessary to implement or sustain the proposed use.

(2) If an amendment is denied by the local government based upon such a written finding, then the applicant may either proceed under the prior approved plan with the associated vested property right or, alternatively, allow the vested property right to terminate and submit a new application under this section. Notwithstanding this subsection (h), a vested property right shall not terminate if the local government determines, in writing, that it is in the best interest of the community to allow the development to proceed under the amended plan without terminating the vested property right.

(i) A local government shall not require an applicant to waive the applicant's vested rights as a condition of approval or as a consideration of approval of a development plan or the issuance of a building permit.

(j) A vested property right shall attach to and run with the applicable property and shall confer upon the applicant the right to undertake and complete the development and use such property under the terms and conditions of a development plan, including any amendments thereto or under the terms and conditions of any building permit that has been issued with respect to the property.

(k) As used in this section:

(1) "Applicant" means a landowner or developer who is responsible for filing with the local government an application for a building permit, a development plan or application for a permit requisite to a development plan, or the representatives, assigns, successors, transferees, heirs or agents of such landowner or developer;

(2) "Construction" means the erection of construction materials in a permanent position and fastened in a permanent manner. Where excavation, demolition or removal of an existing building has been substantially begun prior to rebuilding, such excavation, demolition or removal shall be deemed to be construction; provided, that work shall be carried on diligently and complies with all applicable requirements;

(3) "Development plan" means both a preliminary development plan and a final development plan;

(4) "Development standards":

(A) Means all locally adopted or enforced standards, regulations or guidelines applicable to the development of property, including, but not limited to, planning; local storm water requirements, layout, design; local construction standards for buildings, streets, alleys, curbs, sidewalks; zoning as provided for in subsection (g); lot size; lot configuration; yard dimensions; and off-site improvements, including public or private infrastructure, in which an applicant may acquire vested rights or vested property rights according to this section; and

(B) Does not include standards required by federal or state law; or building construction safety standards which are adopted pursuant to authority granted under § 68-120-101;

(5) (A) "Final development plan" means a plan which has been submitted by an applicant and approved by a local government describing with reasonable certainty the type and intensity of use for a specific parcel or parcels of property. Such plan may be in the form of, but not be limited to, any of the following plans or approvals:

(i) A planned unit development plan;

(ii) A subdivision plat;

(iii) General development plan;

(iv) Subdivision infrastructure construction plan;

(v) Final engineered site plan; or

(vi) Any other land-use approval designation as may be utilized by a local government;

(B) Unless otherwise expressly provided by the local government, such a plan shall include the boundaries of the site; significant topographical and other natural features affecting development of the site; the location on the site of the proposed buildings, structures, and other improvements; the dimensions, including height, of the proposed buildings and other structures or a building envelope; and the location of all existing and proposed infrastructure on the site, including water, sewer, roads, and pedestrian walkways. A variance shall not constitute a final development plan, and approval of a final development plan with the condition that a variance be obtained shall not confer a vested property right unless and until the necessary variance is obtained. Neither a sketch plan nor any other document which fails to describe with reasonable certainty the type of use, the intensity of use, and the ability to be served with essential utilities and road infrastructure for a specified parcel or parcels of property may constitute a final development plan;

(6) "Preliminary development plan" means a plan which has been submitted by an applicant and that depicts a single-phased or multi-phased planned development typically used to facilitate initial public feedback and secure preliminary approvals from local governments. Examples of information found on development plans include proposed land uses, density and intensity of development, public utilities, road networks, general location of off-street parking, building location, number of buildable lots, emergency access, open space, and other environmentally sensitive areas such as lakes, streams, hillsides, and view sheds. An approved preliminary development plan serves as a guide for all future improvements within defined boundaries; and

(7) "Site preparation" means excavating, grading, demolition, removing excess debris to allow for proper grading, or providing a surface for a proper foundation, drainage, and settling for a development project, and physical improvements including, but not limited to, water and sanitary sewer lines, footings, or foundations installed on the site for which construction permits are required.









Chapter 5 - Older Neighborhood Preservation Act

§ 13-5-101 - Short title.

This chapter shall be known and may be cited as the "Older Neighborhood Preservation Act."



§ 13-5-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Dwelling unit" means a structure or the part of a structure that is used as a home, residence, or sleeping place by one (1) person who maintains a household or by two (2) or more persons who maintain a common household;

(2) "Older residential neighborhood" means an area where a majority of the residential property was constructed fifty (50) years or more prior to April 22, 2004;

(3) "Owner" means one (1) or more persons, jointly or severally, in whom is vested:

(A) All or part of the legal title to property; or

(B) All or part of the beneficial ownership and a right to the present use and enjoyment of the premises;

(4) "Residential real property" means a building located in an older residential neighborhood consisting of one (1) dwelling unit in which the owner of the real property resides as the owner's principal place of residence;

(5) "Residential rental property" means a building or structure located in an older residential neighborhood containing one (1) or two (2) dwelling units that are rented; and

(6) "Substandard residential rental property" means residential rental property where the dwelling unit or improvements within the dwelling unit, which by reason of dilapidation, obsolescence, faulty arrangement or design, lack of ventilation, light and sanitary facilities, deleterious land use, or obsolete layout, or any combination of these or other factors, are detrimental to the safety, health, morals, or welfare of the community.



§ 13-5-103 - Creation of grant program by municipality or county.

Upon the adoption of a resolution by a two-thirds (2/3) vote of the legislative body, a municipality or county may create a grant program for the revitalization of substandard residential rental property located in an older residential neighborhood and may also create a grant program for the revitalization of residential real property located in an older residential neighborhood.



§ 13-5-104 - Basis for grant programs.

(a) The grant programs shall be based on the estimated expense of renovating the property to property that is decent, safe and sanitary and that meets all local building and housing codes concerning fitness for habitation. The resolution establishing the grant program or programs shall at a minimum:

(1) For grants for substandard residential rental property:

(A) Identify the neighborhoods or portions of neighborhoods that contain substandard residential rental property for which a grant program is created; and

(B) Establish the criteria for renovation and rehabilitation of substandard residential rental property;

(2) For grants for the renovation or rehabilitation of residential real property:

(A) Identify the neighborhoods or portions of neighborhoods where a majority of the residential real property is such that the property values of the neighborhood are adversely affected by the condition of the housing stock; and

(B) Establish the criteria for renovation and rehabilitation of such residential real property;

(3) Establish an application and appeal process for such grants; such application process shall require that all owners of the property, or their legal representatives, to which the grant applies sign the grant application;

(4) Determine the maximum amount for a grant under each program;

(5) Set the time period in which the grant shall be used; the programs shall include a mechanism for funds to revert back if funds included in the grant are not expended; and

(6) Develop a system of verification and accounting to ensure that the funds are being accurately utilized to rehabilitate the dwelling unit.

(b) The resolution establishing a grant program or programs may establish penalties in addition to those included in § 13-5-107 for failure to utilize grant funds in accordance with the program developed by the municipality or county.



§ 13-5-105 - Public hearing.

Before the legislative body adopts such a resolution establishing a grant program or programs, the legislative body shall hold a public hearing relating to the proposal, after publishing a notice of such public hearing in a newspaper of general circulation in the municipality or county at least two (2) weeks prior to the date of such public hearing. Such notice shall include the time, place and purpose of the public hearing.



§ 13-5-106 - Approval across jurisdictions.

If residential rental property or residential real property lies in more than one (1) taxing jurisdiction that has created a grant program under this chapter, approval for a grant by one (1) jurisdiction does not automatically establish approval for a grant in such other jurisdiction.



§ 13-5-107 - Penalties for failure to use grant funds according to program.

It is theft of property punishable as provided in § 39-14-105 to knowingly fail to utilize grant funds in accordance with the program developed by the municipality or county.






Chapter 6 - Neighborhood Preservation Act

§ 13-6-101 - Short title.

This chapter shall be known and may be cited as the "Neighborhood Preservation Act."



§ 13-6-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Abate" or "abatement" in connection with any building means the removal or correction of any conditions that constitute a public nuisance and the making of any other improvements that are needed to effect a rehabilitation of the building that is consistent with maintaining safe and habitable conditions over its remaining useful life;

(2) "Building" means any building or structure that is not occupied by any owner, tenants or residents;

(3) "Dwelling unit" means a structure or the part of a structure that is used as a home, residence, or sleeping place by one (1) person who maintains a household or by two (2) or more persons who maintain a common household;

(4) "Insolvent property" means property subject to real property tax liens, fines or penalties, or to special assessments or improvement district liens, or other similar liens securing obligations in excess of the amount for which the property could reasonably be sold to a private purchaser at tax sale;

(5) "Interested party," for purposes of § 13-6-106(g) only, means any owner, mortgagee, lien holder or person that possesses an interest of record in any property that becomes subject to the jurisdiction of a court pursuant to this chapter;

(6) "Municipal corporation" means any incorporated city, town or county in this state, including any county having a metropolitan form of government, and as further defined by the population restrictions set forth § 13-6-105;

(7) "Nonprofit corporation" means any nonprofit corporation that has been duly organized under the laws of this state, and has as one (1) of its goals community development or redevelopment;

(8) "Owner" means one (1) or more persons, jointly or severally, in whom is vested:

(A) All or part of the legal title to property; or

(B) All or part of the beneficial ownership and a right to the present use and enjoyment of the premises;

(9) "Public nuisance" means any vacant building that is a menace to the public health, welfare, or safety; structurally unsafe, unsanitary, or not provided with adequate safe egress; that constitutes a fire hazard, dangerous to human life, or no longer fit and habitable; a nuisance as defined in § 29-3-101; or is otherwise determined by the court, the local municipal corporation or code enforcement entity to be as such;

(10) (A) "Receiver" means either a municipal corporation or a nonprofit corporation that agrees to be appointed by the court for the purpose of preserving or improving the property of another. Any nonprofit corporation so appointed shall first be certified as an eligible receiver by the court, the municipal corporation, or the code enforcement entity where the building is located. The certification of a nonprofit corporation shall be issued upon receipt of the following:

(i) An external verification of nonprofit status;

(ii) The nonprofit corporation's articles of incorporation or bylaws evidencing community development or redevelopment is a part of the mission;

(iii) Evidence of financial capacity to carry out a community development or redevelopment project, including audited financial statements of the organization for the past five (5) years, where applicable;

(iv) The organization's formal conflict of interest policy governing both the staff and the board of directors; and

(v) Evidence of the administrative capacity to successfully undertake a community development or redevelopment project;

(B) A receiver appointed pursuant to this subdivision (9) is not personally liable except for misfeasance, malfeasance, or nonfeasance in the performance of the functions of the office;

(11) "Residential property" means a dwelling unit which is owner-occupied and is the owner's principal place of residence;

(12) "Residential rental property" means a building or structure consisting of one (1) or two (2) dwelling units; and

(13) "Uncollectible" means tax liens, fines or penalties, special assessments or improvement district liens, and/or other similar liens attached to real property for which there is no substantial likelihood of ever being collected by the lienholder in the use of reasonable efforts to collect them.



§ 13-6-103 - Maintenance at level of community standards.

(a) The owner of residential rental property or an unoccupied residence shall be required to maintain the exterior of such property and the lot on which the residential rental property or unoccupied residence is located at a level which is no less than the community standards of the residential property in the area.

(b) It is prima facie evidence that the residential rental property or unoccupied residence is not maintained at the community standards of the residential property in the area if the owner of such residential rental property or unoccupied residence has been cited for three (3) or more separate violations of local building and construction codes or property standards governing residential property within a one-year period and the owner has not brought the property into compliance with such building and construction codes or property standards within such period.



§ 13-6-104 - Action for damages for failure to maintain property -- Measure of damages.

(a) An owner of residential property affected by residential rental property or an unoccupied residence not maintained to community standards of residential property in the area may bring an action for damages against the owner of such residential rental property or unoccupied residence for failure to maintain the property in the manner required by § 13-6-103; provided, however, that a showing by the owner of the residential rental property or unoccupied residence that the failure to maintain the property is due to an act of nature, serious illness, or a legal barrier shall constitute a defense to any cause of action brought under this section.

(b) The measure of damages shall be the difference between the value of the owner's residential property if the residential rental property or unoccupied residence were maintained at the community standards of the residential property in the area and the value of the owner's residential property because the residential rental property or unoccupied residence is not maintained at such community standards.

(c) As proof of the value of the owner's residential property, the plaintiff shall submit to the court two (2) independent appraisals.

(d) Upon a finding by the court that an owner of residential rental property or unoccupied residence has failed to maintain the property in the manner required by § 13-6-103, the court may award to the person bringing an action under this chapter reasonable attorney's fees and costs.



§ 13-6-105 - Application.

This chapter shall only apply in any county having a metropolitan form of government which has a population in excess of five hundred thousand (500,000), or in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, or in any county having a population of not less than ninety-eight thousand two hundred (98,200) nor more than ninety-eight thousand three hundred (98,300), according to the 2010 federal census or any subsequent federal census.



§ 13-6-106 - Civil action to enforce compliance -- Draft order of compliance.

(a) Any nonprofit corporation as defined in § 13-6-102, or any interested party or neighbor, may bring a civil action to enforce any local building, housing, air pollution, sanitation, health, fire, zoning, or safety code, ordinance, or regulation applicable to buildings against the owner of any building or structure that is not occupied by any owner, tenants or residents for failure to comply with that ordinance or regulation. If the petitioner has not attached a certificate of public nuisance to the complaint, the court, by written notice to the chief housing officer and the chief legal officer of the municipal corporation, may request that the code enforcement entity complete its inspection and issue a certificate of public nuisance or denial including a list of the reasons for the determination within thirty (30) calendar days. If the code enforcement entity fails to respond within thirty (30) calendar days of written notice, or if the code enforcement entity denies the issuance of certificate of public nuisance, then the court shall schedule a hearing requesting that the code enforcement entity be present, with its findings, and participate in the hearing of the issue of public nuisance. At the conclusion of the hearing of the issue of public nuisance, the court shall determine whether or not the issuance of a certificate of public nuisance is warranted.

(b) The complaint shall include a draft order of compliance setting forth the relief requested as described in this section, and may request the appointment of a receiver if the order of compliance is not successful.

(c) In the civil action, notice shall comply with Tennessee Rules of Civil Procedure, Rule 4. Additionally, notice shall require that a copy of the complaint be posted in a conspicuous place on the building and that the complaint be published in the local paper.

(d) The court shall conduct a hearing in a timely manner at least twenty-eight (28) calendar days but no later than sixty (60) calendar days after all notice provisions of this section have been satisfied, including that the owner of the building has been served with a copy of the complaint and the notice of the date and time of the hearing.

(e) The action will be dismissed if the building is not certified as a public nuisance by the municipal corporation or code enforcement entity where the building is located or by the court. If the owner can establish the grounds as set forth in § 13-6-104, it shall constitute a complete defense to any cause of action brought under this section.

(f) If the owner cannot establish a complete defense, the court may issue an order of compliance requiring the owner of the building to produce a development plan for the abatement of the public nuisance. The plan shall include, at a minimum, a projected timeline for abatement of the public nuisance, and a statement demonstrating the financial ability of the owner to complete the abatement. The plan shall be duly approved by the court for purposes of compliance with this section. If the owner has commenced work on the building prior to, or during the pendency of the action, the owner shall be required to provide a report of the work that has been completed to date, as well as a development plan for the abatement of the public nuisance. Upon a finding by the court that the issuance of a certificate of public nuisance is warranted, the court may issue an order or an injunction barring transfer of the property at issue without the prior abatement of the public nuisance, and award to the person bringing the action reasonable attorney's fees and costs.

(g) If the owner fails to comply with the court's order, the court, at its discretion, may allow an interested party the opportunity to undertake the work to abate the public nuisance under a detailed development plan as described in subsection (i).

(h) If the actions pursuant to subsections (f) and (g) fail to abate the public nuisance, the court may appoint a receiver to take possession and control of the building to abate the public nuisance. Prior to a nonprofit corporation being designated a receiver under this section, the nonprofit corporation shall provide proof of certification by the municipal corporation or code enforcement entity where the building is located. The court shall have the discretion to review the certification and supporting documentation and shall determine whether the receiver has the capacity to undertake a particular project.

(i) (1) Prior to ordering any action be taken to abate the public nuisance, the court shall cause a more detailed development plan to be submitted for review, which shall include, but may not be limited to:

(A) A detailed budget for abating the public nuisance;

(B) If repair and rehabilitation of the building are found not to be feasible, the cost of demolition of the building or of the portions of the building that constitute the public nuisance; and

(C) The terms, conditions and availability of any financing that is necessary to abate the public nuisance or a show of sufficient assets.

(2) Any party submitting a detailed development plan under this section may be required by the court to post a reasonable bond in an amount fixed by the court.

(j) If the court deems the detailed development plan to be sufficient and appropriate, the court may empower the receiver to complete any or all of the following:

(1) Taking possession and control of the building and the property on which it is located;

(2) Paying all expenses of operating and conserving the building and the property, including obtaining mortgage insurance;

(3) Paying pre-receivership mortgages or installments of them and other liens; and

(4) Implementing the detailed development plan; provided, that, if the development plan requires demolition, the court specifically order that the demolition be done properly and in compliance with applicable laws.

(k) The interested party or receiver shall file a report with the court every sixty (60) calendar days and, upon completion of the detailed development plan, shall file a final report with the court indicating that the public nuisance has been abated. If the court finds the final report is sufficient and complete, the court may assess court costs and expenses and also may approve the payment of receiver's fees at the discretion of the judge but not to exceed the greater of ten percent (10%) of the total costs of the abatement or twenty-five thousand dollars ($25,000) to the receiver. These costs as approved by the court shall be considered a first lien on the property, which shall be superior to all prior and subsequent liens or other encumbrances associated with the building or the property, including those for state and local taxes and assessments, provided that the property at issue has been found by the court to be an insolvent property and provided that the court, after a hearing, notice of which has been provided to proper state and local taxing authorities, has determined that such state and local taxes and assessments are uncollectible. The interested party or receiver shall be responsible for recording a certified copy of the judgment with the county recorder in the county in which property is located within sixty (60) calendar days after the date of the entry of the judgment. Once the lien is perfected and the owner has satisfied the lien, then the court shall order the receivership terminated. The county trustee shall be allowed a credit pursuant to § 67-5-1903(b)(1) for any local taxes and assessments which the court has deemed uncollectible pursuant to this section.

(l) If the lien is not satisfied within a one-hundred-eighty-calendar-day period or longer, with approval of the court after a hearing on the matter, the court may enter an order directing the receiver to offer the building and property for sale upon terms and conditions that the court shall specify.

(m) The receivership is terminated at the time of sale. The proceeds of the sale shall first satisfy the receiver's lien. If the sale proceeds are sufficient to satisfy the receiver's lien, then the receivership lien shall be terminated. If the receiver's lien is not satisfied by the sale proceeds, the receiver's lien shall remain in effect until the lien is satisfied. Proceeds in excess of the receiver's lien, if any, shall first be applied to satisfy all state and local taxes and assessments or tax settlements, and then to other liens in their order of priority.

(n) (1) Nothing in this section shall be construed as a limitation upon the powers granted to a court having jurisdiction over a civil action described in subsection (a).

(2) The monetary and other limitations specified in § 16-15-501(d)(1) upon any court with jurisdiction over a civil action described in subsection (a) do not operate as limitations upon any of the following:

(A) Expenditures of a mortgagee, lienholder, other interested party, or receiver that has been selected pursuant to subsection (g) or (h) to undertake the work and to furnish the materials necessary to abate a public nuisance;

(B) Any notes issued by a receiver pursuant to subsection (j);

(C) Any mortgage granted by a receiver in accordance with subsection (j);

(D) Expenditures in connection with the foreclosure of a mortgage granted by a receiver in accordance with subsection (j);

(E) The enforcement of an order of a judge entered pursuant to this chapter; or

(F) The actions that may be taken pursuant to this chapter by a receiver or a mortgagee, lienholder, or other interested party that has been selected pursuant to subsection (g) or (h) to undertake the work and to furnish the materials necessary to abate a public nuisance.

(3) A judge in a civil action described in subsection (a), or the judge's successor in office, has continuing jurisdiction to review the condition of any building that was determined to be a public nuisance pursuant to this chapter.



§ 13-6-107 - Jurisdiction.

Jurisdiction for civil actions filed pursuant to this chapter is conferred upon the chancery, circuit, and any court designated as an environmental court pursuant to Acts 1991, chapter 426.






Chapter 7 - Zoning

Part 1 - County Zoning

§ 13-7-101 - Grant of zoning power.

(a) (1) The county legislative body of any county is empowered, in accordance with the conditions and the procedure specified in this part, to regulate, in the portions of such county which lie outside of municipal corporations, the location, height and size of buildings and other structures, the percentage of lot which may be occupied, the sizes of yards, courts, and other open spaces, the density and distribution of population, the uses of buildings and structures for trade, industry, residence, recreation or other purposes, and the uses of land for trade, industry, residence, recreation, agriculture, forestry, soil conservation, water supply conservation or other purposes, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur. Special districts or zones may be established in those areas deemed subject to seasonal or periodic flooding, and such regulations may be applied therein as will minimize danger to life and property, and as will secure to the citizens of Tennessee the eligibility for flood insurance under Public Law 1016, 84th Congress, or subsequent related laws or regulations promulgated under such provisions. Protection and encouragement of access to sunlight for solar energy systems may be considered in promulgating zoning regulations pursuant to this section. Quarrying shall be uniformly defined, for purposes of all county zoning regulations, as the extraction, removal and mechanized processing of stone, gravel, phosphate rock, metallic ore, limestone, marble, chert, sand, dimension stone and any other solid mineral or substance of commercial value, except coal and deep metal mining, including, but not limited to zinc, found in natural deposits in the earth, for barter or sale. The definition of quarrying shall not include the reuse of these minerals on the same site from which they are extracted. This definition shall have no effect on the exception contained in § 54-1-128. The removal of borrow material from a site and the placement of the same material on a project site without any mechanized processing shall not be considered quarrying.

(2) (A) (i) The transfer of development rights may be provided for in the promulgation of zoning regulations pursuant to this section. The creation, amendment or repeal of regulations, districts or maps providing for the transfer of development rights shall be in compliance with §§ 13-7-104 and 13-7-105. The transfer of development rights shall not be subject to taxation pursuant to title 67, chapter 4 or 6; provided, that any instruments recorded in the county register's office as the result of the transfer of development rights shall be subject to the fees set out in § 8-21-1001. Any regulations authorizing the transfer of development rights shall provide that conveyances of development rights shall be in writing and shall be recorded in the office of the register of deeds and that whenever transferred development rights are allocated to any property, such allocation shall not become effective until the transferred development rights are noted in an instrument or on a plat and recorded in the office of the register of deeds.

(ii) A town, city, county, a county with a metropolitan form of government, the state of Tennessee, or a not-for-profit conservation or preservation organization may be the receiving entity of a development right without allocating or designating the transferred development right to any receiving property under its ownership or control. A town, city, county, a county with a metropolitan form of government, the state of Tennessee, or a not-for-profit conservation or preservation organization shall be allowed to receive all or part of the donating property's development rights notwithstanding any local zoning regulations pertaining to any required ratio or amount of land area a receiving property must contain in relation to the land area of the donating property or of the total amount of density that a receiving property may obtain from the donating property.

(B) This subdivision (a)(2) shall be strictly construed with the specific intent to allow a local government to establish its own plan whereby the owners of property in a restrictive area (historical, agricultural, rural area as designated in the county's growth plan, or environmental) can sell the development rights to a developer or another individual and only with the consent of the property owner and through negotiations of development rights in the free marketplace. A property owner may donate, through gift or through testamentary disposition, all or part of the development rights of the owner's property to a town, city, county, a county with a metropolitan form of government, the state of Tennessee, or a not-for-profit conservation or preservation organization. Any town, city, county, county with a metropolitan government, the state, or any not-for-profit conservation or preservation organization may purchase development rights from a property owner with the consent of the property owner and the purchase shall be through negotiations of the development rights in the free marketplace. Any town, city, county, county with a metropolitan government, the state, or any not-for-profit conservation or preservation organization may preserve the purchased or donated development rights unused for a definite or indefinite period of time and may at any time sell the development rights so held to a property owner in a designated receiving area with the purchase being one negotiated in the free marketplace. In order to accept a donation of development rights or for the purchase or sale of developments rights by a town, city, county, or county with a metropolitan government, the donation, purchase or sale must be approved by that government's legislative body.

(C) It is the legislative intent that the provisions of this section relative to the transfer of development rights are permissive and not mandatory. Such rights shall only be transferred by contract and not by operation of law.

(b) The chief legislative body of any county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor greater than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census, is further authorized and empowered to rezone properties conditionally or based upon contract, where the agreed conditions are designed to ameliorate injuries created by the rezoning to surrounding property interests or to county interests.



§ 13-7-102 - Regional zoning plans -- Execution by county legislative body.

From and after the time when the regional planning commission of any planning region defined and created by the state planning office makes and certifies to the legislative body of any county located in whole or part in such region a zoning plan, including both the text of a zoning ordinance and the zoning maps, representing the recommendations of such planning commission for the regulation by districts or zones of the location, height and size of buildings and other structures, the percentage of lots that may be occupied, the sizes of yards, courts and other open spaces, the density and distribution of population, the location and uses of buildings and structures for trade, industry, residence, recreation or other purposes and the use of land for trade, industry, residence, recreation, agriculture, forestry, soil conservation, water supply conservation or other purposes, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur, then the county legislative body may, by ordinance, exercise the powers granted in § 13-7-101 and, for the purpose of such exercise, may divide the territory of the county which lies within the region but outside of municipal corporations into districts of such number, shape or area as it may determine and within such districts may regulate the erection, construction, reconstruction, alteration and uses of buildings and structures and the uses of land. All such regulations shall be uniform for each class or kind of buildings throughout any such district, but the regulations in one (1) district may differ from those in other districts. The regional planning commission may make and certify a single plan for all the territory of the county which lies within the region but outside of municipal corporations, or may make and certify separate and successive plans for parts of such territory which it deems to be suitable for urban or nonurban development or which for other reasons it deems to be an appropriate territorial unit for a zone plan; and correspondingly, any ordinance enacted by the county legislative body may cover and include the whole territory of the county which lies within the region but outside of municipal corporations covered and included in any such single plan or in any such separate and successive plans. No ordinance covering more or less than the entire area covered by any such certified plan shall be enacted or put into effect until or unless it is first submitted to the regional planning commission and is approved by the commission or, if disapproved, shall receive the favorable vote of not less than two-thirds (2/3) of the entire membership of the county legislative body.



§ 13-7-103 - Purposes of zoning regulations.

Such regulations shall be designed and enacted for the purpose of promoting the health, safety, morals, convenience, order, prosperity and welfare of the present and future inhabitants of the state and of its counties, including, among other things, lessening congestion on the roads or reducing the wastes of excessive amount of roads; securing safety from fire and other dangers; promoting adequate light and air, including protecting and encouraging access to sunlight for solar energy systems; preventing, on the one hand, excessive concentrations of population and, on the other hand, excessive and wasteful scattering of population or settlement; promoting such distribution of population and such classification of land uses and distribution of land development and utilization as will tend to facilitate and conserve adequate provisions for transportation, water flowage, water supply, drainage, sanitation, educational opportunity, recreation, soil fertility, food supply and the protection of both urban and nonurban development, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur.



§ 13-7-104 - Method of procedure after certification of plan from commission.

After the certification of a zone plan from the regional planning commission and before the enactment of any such zoning ordinance, the county legislative body shall hold a public hearing thereon, the time and place of which at least thirty (30) days' notice shall be given by one (1) publication in a newspaper of general circulation in the county. Such notice shall state the place at which the text and maps as certified by the planning commission may be examined. No change in or departure from the text or maps as certified by the regional planning commission shall be made, unless such change or departure be first submitted to the certifying regional planning commission for its approval, disapproval or suggestions, and, if disapproved, shall receive the favorable vote of a majority of the entire membership of the county legislative body. Such planning commission shall have thirty (30) days from and after such submission within which to send its report to the county legislative body. The entire text of a zoning ordinance need not be published in a newspaper. It is sufficient notice if the caption and a complete summary are published at least once in the official newspaper of the county or in a newspaper of general circulation in the county. The summary shall include a statement that a complete copy of the zoning ordinance is available and where such copy may be obtained. The ordinance shall not be in force until the required publication is made. If the zoning ordinance rezones property, a description of the property that is rezoned shall be included in the summary.



§ 13-7-105 - Amendments of zoning ordinance provisions -- Procedure.

(a) The county legislative body may, from time to time, amend the number, shape, boundary, area or any regulation of or within any district or districts or any other provision of any zoning ordinance; but any such amendment shall not be made or become effective unless the same be first submitted for approval, disapproval or suggestions to the regional planning commission of the region in which the territory covered by the ordinance is located, and, if such regional planning commission disapproves within thirty (30) days after such submission, such amendment shall require the favorable vote of a majority of the entire membership of the county legislative body.

(b) (1) Except as provided in subdivision (b)(2), before finally adopting any such amendment, the county legislative body shall hold a public hearing thereon, at least fifteen (15) days' notice of the time and place of which shall be given by at least one (1) publication in a newspaper of general circulation in the county. A complete summary of such amendment shall be published at least once in the official newspaper of the county or in a newspaper of general circulation in the county. The summary shall include a statement that a complete copy of the amendment is available and where such copy may be obtained. If the zoning ordinance rezones property, a description of the property that is rezoned shall be included in the summary.

(2) In any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, before finally adopting any such amendment, the county legislative body shall hold a public hearing thereon, at least thirty (30) days' notice of the time and place of which shall be given by at least one (1) publication in a newspaper of general circulation in such county. A complete summary of any such amendment shall be published at least once in the official newspaper of such county or in a newspaper of general circulation in such county. The summary shall include a statement that a complete copy of the amendment is available and where such copy may be obtained. If the zoning ordinance rezones property, a description of the property that is rezoned shall be included in the summary.

(c) Notwithstanding this part or any other law to the contrary, any county having a charter form of government, adopted pursuant to title 5, chapter 1, part 2, may amend its zoning ordinance by means of resolution; and all zoning amendments passed by resolution prior to July 1, 1996, shall be deemed to be valid and shall not be attacked on the grounds that the amendments were accomplished by means of resolution rather than by ordinance.



§ 13-7-106 - Creation of county board of zoning appeals -- Appointment of members -- Terms -- Vacancies -- Training and continuing education.

(a) The legislative body of any county which enacts zoning regulations under the authority of this part shall create a county board of zoning appeals of three (3) or five (5) members. In any county which has adopted a charter form of government as provided in the Constitution of Tennessee, art. VII, § 1, and by § 5-1-201, and which has a population of less than six hundred thousand (600,000), according to the 1980 federal census or any subsequent federal census, the legislative body of any such county which enacts zoning regulations under the authority of this part shall create a county board of zoning appeals of five (5), seven (7) or nine (9) members. The county legislative body shall be the appointing power of the members of such board of appeals and may fix their compensation and their terms, which terms shall be of such length and so arranged that the term of one (1) member will expire each year. In any county which has adopted a charter form of government as provided in the Constitution of Tennessee, art. VII, § 1, and by § 5-1-201, and which has a population of less than six hundred thousand (600,000), according to the 1980 federal census or any subsequent federal census, the county legislative body shall arrange their terms in any fashion so long as no member's term exceeds five (5) years in length. The county legislative body may remove any member for cause upon written charges and after a public hearing. Vacancies shall be filled for unexpired terms in the same manner as in the case of original appointments. The county legislative body may appoint associate members of the board, and, in the event that any regular member be temporarily unable to act owing to absence from the county, illness, interest in a case before the board, or other cause, such associate member's place may be taken during such temporary disability by an associate member designated for the purpose by the county legislative body. The county legislative bodies of two (2) or more counties may, by ordinances enacted by both or all of them, arrange and provide for a joint or common board of zoning appeals.

(b) (1) Each board of zoning appeals member shall, within one (1) year of initial appointment and each calendar year thereafter, attend a minimum of four (4) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (b)(5).

(2) Each full-time or contract building commissioner or professional planner or other administrative official whose duties include advising the board of zoning appeals shall, each calendar year, attend a minimum of eight (8) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (b)(5). A professional planner who is a member of the American Institute of Certified Planners (AICP) shall be exempt from this requirement.

(3) Each of the individuals listed in subdivisions (b)(1) and (2) shall certify by December 31 of each calendar year such individual's attendance by a written statement filed with the secretary of such individual's respective board of zoning appeals. Each statement shall identify the date of each program attended, its subject matter, location, sponsors, and the time spent in each program.

(4) The legislative body of the county shall be responsible for paying the training and continuing education course registration and travel expenses for each board of zoning appeals member and full-time building commissioner or other administrative official whose duties include advising the board of zoning appeals.

(5) The subjects for the training and continuing education required by subdivisions (b)(1) and (2) shall include, but not be limited to, the following: land use planning; zoning; flood plain management; transportation; community facilities; ethics; public utilities; wireless telecommunications facilities; parliamentary procedure; public hearing procedure; land use law; natural resources and agricultural land conservation; economic development; housing; public buildings; land subdivision; and powers and duties of the board of zoning appeals. Other topics reasonably related to the duties of the board of zoning appeals and the building commissioner or other administrative official whose duties include advising the board of zoning appeals may be approved by majority vote of the board of zoning appeals prior to December 31 of the year for which credit is sought.

(6) Each local board of zoning appeals shall keep in its official public record originals of all statements and the written documentation of attendance required to comply with these provisions for three (3) years after the calendar year in which each statement and appurtenant written documentation is filed.

(7) Each board of zoning appeals member and each building commissioner or other administrative official whose duties include advising the board of zoning appeals shall be responsible for obtaining written documentation signed by a representative of the sponsor of any training and continuing education course for which credit is claimed, acknowledging the fact that the individual attended the program for which credit is claimed.

(8) If a board of zoning appeals member fails to complete the requisite number of hours of training and continuing education within the time allotted by this subsection (b) or fails to file the statement required by this subsection (b), then this shall constitute a cause for the removal of the board of zoning appeals member from the board of zoning appeals.

(9) The legislative body of the county may, at any time, opt out of this subsection (b) by passage of a resolution. Further any such legislative body that has opted out may, at a later date, opt in by passage of a resolution.



§ 13-7-107 - Rules of procedure and jurisdiction of board of appeals.

(a) (1) The county legislative body may provide and specify, in its zoning or other ordinance, general rules to govern the organization, procedure and jurisdiction of the board of appeals, which rules shall not be inconsistent with this part, and the board may adopt supplemental rules of procedure, not inconsistent with such sections or such general rules.

(2) The supplemental rules of procedure may address, but shall not be limited to, the following:

(A) Maintenance of a record of the board's resolutions, transactions, motions and actions, which shall be a public record;

(B) Election from its membership of a chair and other officers as the board deems necessary; and

(C) The inclusion of statements of reasons for the board's actions as part of each motion or action, including such findings of fact and statements of material evidence as the board may deem pertinent.

(b) The zoning ordinance may provide that the board of appeals may, in appropriate cases and subject to appropriate principles, standards, rules, conditions and safeguards set forth in the ordinance, make special exceptions to the terms of the zoning regulations in harmony with their general purpose and intent. The county legislative body may also authorize the board of appeals to interpret the zoning maps and pass upon disputed questions of lot lines or district boundary lines or similar questions as they arise in the administration of the zoning regulations.



§ 13-7-108 - Persons taking appeals.

Appeals to the board of appeals may be taken by any person aggrieved, or by any officer, department or board of the county affected, by any grant or withholding of a building permit or by any other decision of a building commissioner or other administrative official, based in whole or in part upon the provisions of any ordinance under this part.



§ 13-7-109 - Powers of board of appeals.

The board of appeals has the power to:

(1) Hear and decide appeals where it is alleged by the appellant that there is error in any order, requirement, decision or refusal made by the county building commissioner or any other administrative official in the carrying out or enforcement of any ordinance enacted pursuant to this part;

(2) Hear and decide, in accordance with the provisions of any such ordinance, requests for special exceptions or for interpretation of the map or for decisions upon other special questions upon which such board is authorized by any such ordinance to pass; and

(3) Where, by reason of exceptional narrowness, shallowness, or shape of a specific piece of property at the time of the enactment of the regulation or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any regulation enacted under such sections would result in peculiar and exceptional practical difficulties to or exceptional and undue hardship upon the owner of such property, authorize, upon an appeal relating to the property, a variance from such strict application so as to relieve such difficulties or hardship; provided, that such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zone plan and zoning ordinances.



§ 13-7-110 - Building commissioner -- Position established -- Permits.

Any county legislative body may provide for the enforcement of its zoning regulations by means of the withholding of building permits and, for such purpose, may establish the position of county building commissioner and may fix the compensation attached to such position. The county building commissioner shall be appointed by the county mayor, subject to the confirmation of the county legislative body. From and after the establishment of such position and the filling of same, it is unlawful to erect, construct, reconstruct, alter or use any building or other structure within the territory covered by such zoning regulations without obtaining a building permit from such county building commissioner, and such building commissioner shall not issue any permit unless the plans for the proposed erection, construction, reconstruction, alteration or use fully conform to all zoning regulations then in effect.



§ 13-7-111 - Violation of regulations -- Penalties -- Modes of enforcement and remedies.

It is unlawful to erect, construct, reconstruct, alter, maintain or use any building or structure or to use any land in violation of any regulation in any provision of any ordinance or any amendment thereof enacted or adopted by any county legislative body under the authority of this part. A violation of this part is a Class C misdemeanor. Each and every day during which such illegal erection, construction, reconstruction, alteration, maintenance or use continues is deemed a separate offense. In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, maintained or used or any land is or is proposed to be used in violation of this part or of any regulation or provision enacted or adopted by any county legislative body under the authority granted by this part, such county legislative body, the attorney general and reporter, the district attorney general for the judicial district in which such violation occurs or is threatened, the county building commissioner or any adjacent or neighboring property owner who would be specially damaged by such violation, in addition to other remedies provided by law, may institute injunction, mandamus, abatement or any other appropriate action, actions, proceeding or proceedings to prevent, enjoin or abate or remove such unlawful erection, construction, reconstruction, alteration, maintenance or use.



§ 13-7-112 - Regulations conflicting with other laws.

Wherever the regulations made under authority of this part require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or less number of stories, or require a greater percentage of lot to be unoccupied, or impose other higher standards than are required in any other statute, the provisions of the regulations made under authority of this part shall govern. Whenever the provisions of any other statute require a greater width or size of yards, courts or other open spaces, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the standards that are required by the regulations made under authority of this part, the provisions of such statute shall govern.



§ 13-7-113 - "Regional planning commission" defined.

For the purposes of this part, "regional planning commission" means any regional planning commission established by the state planning office as authorized by law, and includes any municipal planning commission designated by the state planning office, as authorized by law, as the regional planning commission of a planning region composed of the territory of a single municipality, together with territory adjoining but outside of such municipality.



§ 13-7-114 - Construction -- Building permits -- Agricultural use of land.

(a) This part shall not be construed as authorizing the requirement of building permits nor providing for any regulation of the erection, construction, or reconstruction of any building or other structure on lands now devoted to agricultural uses or which may hereafter be used for agricultural purposes, except on agricultural lands adjacent or in proximity to state federal-aid highways, public airports or public parks; provided, that such building or structure is incidental to the agricultural enterprise. Nor shall this chapter be construed as limiting or affecting in any way or controlling the agricultural uses of land.

(b) For purposes of this section, buildings used as residences by farmers and farm workers are "incidental to the agricultural enterprise".



§ 13-7-115 - Private acts unaffected.

This part shall not be construed as repealing or modifying any provision of any private act heretofore enacted relating to the powers of any county therein designated or of any municipality therein designated, to enact zoning regulations in such county or in territory lying outside of such municipality.



§ 13-7-117 - Certificate of insurance or workers' compensation policy required for issuance of building permit -- Return of certificate or policy -- Exemptions -- Liability -- Violations.

(a) No building permit shall be issued until the county building commissioner receives a copy of either a certificate of insurance or a workers' compensation policy as evidence of the existence of workers' compensation insurance.

(b) The county building commissioner shall keep on file such copy of either the certificate of insurance or the workers' compensation policy for the life of the permit. After the building permit has expired, the county building commissioner shall return by mail the copy of the certificate of insurance or the workers' compensation policy within ten (10) working days to the person who obtained the permit.

(c) (1) This section does not apply to those persons who are not required by title 50, chapter 6, to obtain workers' compensation coverage, to any person who performs work on such person's own property in such person's own county of residence, or to any person who directly supervises work on such person's own property in such person's own county of residence.

(2) Persons not required to present evidence of compliance with §§ 50-6-405 and 50-6-406 pursuant to this subsection (c) shall present or sign an affidavit which attests to their exemption from this section. A person authorized to issue building permits who issues a building permit to a person exempted from this section shall keep on file for the life of the permit such affidavit of exemption.

(d) A person authorized to issue building permits, who in good faith accepts an affidavit of exemption, a copy of a certificate of insurance, or a copy of a workers' compensation policy shall not be liable in any criminal or civil action alleging the person obtaining the building permit was subject to §§ 50-6-405 and 50-6-406 and such person did not in fact have workers' compensation coverage. Compliance with this section shall be a rebuttable presumption that the person authorized to issue building permits acted in good faith.

(e) A violation of this section is a Class C misdemeanor.



§ 13-7-118 - Land use plan in certain counties that are in an early action compact or in nonattainment for air quality.

(a) This section applies to any county in the state of Tennessee that either is in an early action compact or is in nonattainment for air quality according to the environmental protection agency as of April 15, 2004.

(b) Any county that qualifies under subsection (a) and whose population according to the 2000 federal census was sixty thousand (60,000) or more and the county as of April 15, 2004, did not have a land use plan, shall adopt a land use plan which states that air quality issues will be considered as part of the county-wide land use plans.



§ 13-7-119 - Compiling of effective zoning ordinance and map -- Zoning ordinance and map as public record -- Challenge to accuracy.

(a) Any county that has exercised zoning powers under this part shall compile its zoning ordinance and map, as amended, that is in effect so as to be able to provide any member of the public with a current zoning ordinance and map. In that county, the county legislative body shall authenticate, compile, update, keep, maintain and make available the zoning ordinance, map and all amendments as a public record. Any county zoning ordinance and map made available to the public through a compilation made pursuant to this section, whether in electronic or paper form, shall be presumed to be a true and accurate statement of the county's zoning ordinance and map.

(b) Any party challenging the accuracy of any county zoning ordinance or map compiled as currently in effect in accordance with this section, whether in a rezoning proceeding before a county legislative body, an appeal to a board of zoning appeals, a subdivision or site plan approval proceeding before a planning commission or in any judicial proceeding, must prove the inaccuracy of the zoning ordinance or map by clear and convincing evidence.






Part 2 - Municipal Zoning

§ 13-7-201 - Grant of power.

(a) (1) For the purpose of promoting the public health, safety, morals, convenience, order, prosperity and general welfare, the board of aldermen, board of commissioners or other chief legislative body of any municipality by whatever title designated, and hereinafter designated as "chief legislative body", is empowered, in accordance with the conditions and the procedure specified in this part and part 3 of this chapter, to regulate the location, height, bulk, number of stories and size of buildings and other structures, the percentage of the lot which may be occupied, the sizes of yards, courts and other open spaces, the density of population, and the uses of buildings, structures and land for trade, industry, residence, recreation, public activities and other purposes, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur. Special districts or zones may be established in those areas deemed subject to seasonal or periodic flooding, and such regulations may be applied therein as will minimize danger to life and property, and as will secure to the citizens of Tennessee the eligibility for flood insurance under Public Law 1016, 84th Congress or subsequent related laws or regulations promulgated thereunder. Protection and encouragement of access to sunlight for solar energy systems may be considered in promulgating zoning regulations pursuant to this section. Quarrying shall be uniformly defined, for purposes of all municipal zoning regulations, as the extraction, removal and mechanized processing of stone, gravel, phosphate rock, metallic ore, limestone, marble, chert, sand, dimension stone and any other solid mineral or substance of commercial value, except coal and deep metal mining, including, but not limited to zinc, found in natural deposits in the earth, for barter or sale. The definition of quarrying shall not include the reuse of these minerals on the same site from which they are extracted. This definition shall have no effect on the exception contained in § 54-1-128. The removal of borrow material from a site and the placement of the same material on a project site without mechanized processing shall not be considered quarrying.

(2) (A) (i) The transfer of development rights may be provided for in the promulgation of zoning regulations pursuant to this section. The creation, amendment or repeal of any regulations, districts or maps providing for the transfer of development rights shall be in compliance with §§ 13-7-203 and 13-7-204. The transfer of development rights shall not be subject to taxation pursuant to title 67, chapter 4 or 6; provided, that any instruments recorded in the county register's office as the result of the transfer of development rights shall be subject to the fees set out in § 8-21-1001. Any regulations authorizing the transfer of development rights shall provide that conveyances of development rights shall be in writing and shall be recorded in the office of the register of deeds and that whenever transferred development rights are allocated to any property, such allocation shall not become effective until the transferred development rights are noted in an instrument or on a plat and recorded in the office of the register of deeds.

(ii) A town, city, county, a county with a metropolitan form of government, the state of Tennessee, or a not-for-profit conservation or preservation organization may be the receiving entity of a development right without allocating or designating the transferred development right to any receiving property under its ownership or control. A town, city, county, a county with a metropolitan form of government, the state of Tennessee or a not-for-profit conservation or preservation organization shall be allowed to receive all or part of the donating property's development rights notwithstanding any local zoning regulations pertaining to any required ratio or amount of land area a receiving property must contain in relation to the land area of the donating property or of the total amount of density that a receiving property may obtain from the donating property.

(B) Subdivision (a)(2) shall be strictly construed with the specific intent to allow a local government to establish its own plan whereby the owners of property in a restrictive area (historical, agricultural, or environmental) can sell the development rights to a developer or another individual and only with the consent of the property owner and through negotiations of development rights in the free marketplace. A property owner may donate, through gift or through testamentary disposition, all or part of the development rights of the owner's property to a town, city, county, a county with a metropolitan form of government, the state of Tennessee, or a not-for-profit conservation or preservation organization. Any town, city, county, county with a metropolitan government, the state, or any not-for-profit conservation or preservation organization may purchase development rights from a property owner with the consent of the property owner and the purchase shall be through negotiations of the development rights in the free marketplace. Any town, city, county, county with a metropolitan government, the state, or any not-for-profit conservation or preservation organization may preserve the purchased or donated development rights unused for a definite or indefinite period of time and may at any time sell the development rights so held to a property owner in a designated receiving area with the purchase being one negotiated in the free marketplace. In order to accept a donation of development rights or for the purchase or sale of developments rights by a town, city, county, or county with a metropolitan government, the donation, purchase or sale must be approved by that government's legislative body.

(C) It is the legislative intent that the provisions of this section relative to the transfer of development rights are permissive and not mandatory. Such rights shall only be transferred by contract and not by operation of law.

(b) In any county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor greater than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census, the chief legislative body of any municipality is further authorized and empowered to rezone properties conditionally or based upon contract, where the agreed conditions are designed to ameliorate injuries created by the rezoning to surrounding property interests or to municipal interests.

(c) In any county having a population of not less than eighty-five thousand eight hundred (85,800) nor greater than eighty-six thousand one hundred (86,100), according to the 1990 federal census or any subsequent federal census, any municipality may, by ordinance or amendment adopted by a two-thirds (2/3) vote of its legislative body, rezone properties conditionally or based upon contract, where the agreed conditions are designed to ameliorate injuries created by the rezoning to surrounding property interests or to municipal interests.



§ 13-7-202 - Zoning plan.

Whenever the planning commission of the municipality makes and certifies to the chief legislative body a zoning plan, including both the full text of a zoning ordinance and the maps, representing the recommendations of the planning commission for the regulation by districts or zones of the location, height, bulk, number of stories and size of buildings and other structures, the percentage of the lot which may be occupied, the size of yards, courts and other open spaces, the density of population, and the uses of buildings, structures and land for trade, industry, residence, recreation, public activities and other purposes, and identify areas where there are inadequate or nonexistent publicly or privately owned and maintained services and facilities when the planning commission has determined the services are necessary in order for development to occur, then the chief legislative body may exercise the powers granted and for the purposes mentioned in § 13-7-201, and may divide the municipality into districts or zones of such number, shape and areas it may determine, and, for such purposes, may regulate the erection, construction, reconstruction, alteration and uses of buildings and structures and the uses of land.



§ 13-7-203 - Hearing on ordinance or amendment -- Notice -- Publication -- Procedure.

(a) Before enacting the zoning ordinance or any amendment thereof, the chief legislative body shall hold a public hearing thereon, at least fifteen (15) days' notice of the time and place of which shall be published in the official municipal journal or in a newspaper of general circulation in the municipality.

(b) No change in or departure from the text or maps as certified by the planning commission shall be made, unless such change or departure be first submitted to the planning commission and approved by it, or, if disapproved, shall receive the favorable vote of a majority of the entire membership of the chief legislative body.

(c) Notwithstanding the requirements of any municipality's charter to the contrary, the entire text of a comprehensive zoning ordinance need not be published in a newspaper. For those municipalities whose charters do require ordinances to be published in a newspaper, it shall be sufficient for the comprehensive zoning ordinance that its caption and a complete summary be published.



§ 13-7-204 - Amendments to zoning ordinances.

The zoning ordinance, including the maps, may from time to time be amended; but no amendment shall become effective unless it is first submitted to and approved by the planning commission or, if disapproved, receives the favorable vote of a majority of the entire membership of the chief legislative body.



§ 13-7-205 - Board of appeals -- Creation -- Appointment of members -- Terms -- Rules governing organization --Training and continuing education.

(a) (1) The chief legislative body may create a board of zoning appeals of three (3) or five (5) members, may specify the mode of appointment of members of such board and their terms, which terms shall be of such length and so arranged that the term of one (1) member shall expire each year, or the chief legislative body may designate the planning commission of the municipality as the board of zoning appeals. The compensation of the members of the board shall be as affixed by the chief legislative body; provided, that in those counties having a metropolitan government the chief legislative body may create a board of three (3), five (5), seven (7), or nine (9) members, at least two (2) of whom shall be selected from minorities as well as members of the sex which historically have been under-represented on the board of zoning appeals, subject to this section. If a county with a metropolitan form of government having a population of not less than four hundred seventy thousand (470,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census, creates a board of zoning appeals consisting of nine (9) members, at least two (2) of the members thereof shall be appointed consistent with this subsection (a).

(2) In the county town of any county having a population of more than two hundred eighty thousand (280,000), according to the 1990 federal census or any subsequent federal census, the chief legislative body may create a board of zoning appeals of nine (9) members, and may specify the mode of appointment of members of such board and their terms. Such terms shall be of a length and so arranged that the term of one (1) member shall expire each year. This subdivision (a)(2) shall not apply to a county having a charter form of government or any county having a metropolitan form of government.

(3) A municipality having a population of not less than thirty-two thousand eight hundred fifty (32,850) nor more than thirty-four thousand (34,000), according to the 1990 federal census or any subsequent federal census, may increase its board of zoning appeals from five (5) members to seven (7) members, with the terms of such members being arranged in accordance with this subsection (a).

(b) (1) The chief legislative body may provide and specify, in its zoning or other ordinance, general rules to govern the organization and procedure and jurisdiction of the board of appeals, which rules shall not be inconsistent with this part and part 3 of this chapter, and the board of appeals may adopt supplemental rules of procedure, not inconsistent with this part and part 3 of this chapter or such general rules.

(2) The supplemental rules of procedure may address, but shall not be limited to, the following:

(A) Maintenance of a record of the board's resolutions, transactions, motions and actions, which shall be a public record;

(B) Election from its membership of a chair and other officers as the board deems necessary; and

(C) The inclusion of statements of reasons for the board's actions as part of each motion or action, including such findings of fact and statements of material evidence as the board may deem pertinent.

(c) (1) Each board of zoning appeals member shall, within one (1) year of initial appointment and each calendar year thereafter, attend a minimum of four (4) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (c)(5).

(2) Each full-time or contract building commissioner or professional planner or other administrative official whose duties include advising the board of zoning appeals shall, each calendar year, attend a minimum of eight (8) hours of training and continuing education in one (1) or more of the subjects listed in subdivision (c)(5). A professional planner who is a member of the American Institute of Certified Planners (AICP) shall be exempt from this requirement.

(3) Each of the individuals listed in subdivisions (c)(1) and (2) shall certify by December 31 of each calendar year such individual's attendance by a written statement filed with the secretary of such individual's respective board of zoning appeals. Each statement shall identify the date of each program attended, its subject matter, location, sponsors, and the time spent in each program.

(4) The legislative body of the municipality shall be responsible for paying the training and continuing education course registration and travel expenses for each board of zoning appeals member and full-time building commissioner or other administrative official whose duties include advising the board of zoning appeals.

(5) The subjects for the training and continuing education required by subdivisions (c)(1) and (2) shall include, but not be limited to, the following: land use planning; zoning; flood plain management; transportation; community facilities; ethics; public utilities; wireless telecommunications facilities; parliamentary procedure; public hearing procedure; land use law; natural resources and agricultural land conservation; economic development; housing; public buildings; land subdivision; and powers and duties of the board of zoning appeals. Other topics reasonably related to the duties of the board of zoning appeals and the building commissioner or other administrative officials whose duties include advising the board of zoning appeals may be approved by majority vote of the board of zoning appeals prior to December 31 of the year for which credit is sought.

(6) Each local board of zoning appeals shall keep in its official public record originals of all statements and the written documentation of attendance required to comply with these provisions for three (3) years after the calendar year in which each statement and appurtenant written documentation is filed.

(7) Each board of zoning appeals member and each building commissioner or other administrative official whose duties include advising the board of zoning appeals shall be responsible for obtaining written documentation signed by a representative of the sponsor of any training and continuing education course for which credit is claimed, acknowledging the fact that the individual attended the program for which credit is claimed.

(8) If a board of zoning appeals member fails to complete the requisite number of hours of training and continuing education within the time allotted by this subsection (c) or fails to file the statement required by this subsection (c), then this shall constitute a cause for the removal of the board of zoning appeals member from the board of zoning appeals.

(9) The legislative body of the municipality may, at any time, opt out of this subsection (c) by passage of an ordinance. Further any such legislative body that has opted out may, at a later date, opt in by passage of an ordinance.



§ 13-7-206 - Jurisdiction of board -- Parties to appeals.

(a) The zoning ordinance may provide that the board of appeals may, in appropriate cases and subject to the principles, standards, rules, conditions and safeguards set forth in the ordinance, make special exceptions to the terms of the zoning regulations in harmony with their general purpose and intent. The chief legislative body may also authorize the board of appeals to interpret the zoning maps and pass upon disputed questions of lot lines or district boundary lines or similar questions as they arise in the administration of the zoning regulations.

(b) Appeals to the board of appeals may be taken by any person aggrieved or by any officer, department, board or bureau of the municipality affected by any grant or refusal of a building permit or other act or decision of the building commissioner of the municipality or other administrative official based in whole or part upon the provisions of this ordinance enacted under this part and part 3 of this chapter.



§ 13-7-207 - Powers of board of appeals.

The board of appeals has the power to:

(1) Hear and decide appeals where it is alleged by the appellant that there is error in any order, requirement, permit, decision, or refusal made by the municipal building commissioner or any other administrative official in the carrying out or enforcement of any provision of any ordinance enacted pursuant to this part and part 3 of this chapter;

(2) Hear and decide, in accordance with the provisions of any such ordinance, requests for special exceptions or for interpretation of the map or for decisions upon other special questions upon which such board is authorized by any such ordinance to pass; and

(3) Where, by reason of exceptional narrowness, shallowness or shape of a specific piece of property at the time of the enactment of the zoning regulation, or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any regulation enacted under this part and part 3 of this chapter would result in peculiar and exceptional practical difficulties to or exception or undue hardship upon the owner of such property, authorize, upon an appeal relating to the property, a variance from such strict application so as to relieve such difficulties or hardship; provided, that such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zone plan and zoning ordinance.



§ 13-7-208 - Enforcement of ordinances -- Remedies -- Applicability of provisions.

(a) (1) The chief legislative body may provide for the enforcement of any ordinance enacted under this part and part 3 of this chapter. A violation of any such ordinance is a Class C misdemeanor.

(2) In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, converted or maintained, or any building, structure or land is or is proposed to be used in violation of any ordinance enacted under this part and part 3 of this chapter, the building commissioner, municipal counsel or other appropriate authority of the municipality, or any adjacent or neighboring property owner who would be specially damaged by such violation, may, in addition to other remedies, institute injunction, mandamus or other appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance or use, or to correct or abate such violation, or to prevent the occupancy of the building, structure or land.

(b) (1) In the event that a zoning change occurs in any land area where such land area was not previously covered by any zoning restrictions of any governmental agency of this state or its political subdivisions, or where such land area is covered by zoning restrictions of a governmental agency of this state or its political subdivisions, and such zoning restrictions differ from zoning restrictions imposed after the zoning change, then any industrial, commercial or business establishment in operation, permitted to operate under zoning regulations or exceptions thereto prior to the zoning change shall be allowed to continue in operation and be permitted; provided, that no change in the use of the land is undertaken by such industry or business.

(2) When the use permitted to continue to expand, or to be rebuilt pursuant to any subsection of this section is an off-premises sign, such use shall not preclude any new or additional conforming use or structure on the property on which the sign structure is located or on any adjacent property under the same ownership; provided, however, that any such new or additional use or structure does not result in any violations of the applicable zoning restrictions other than those nonconformities associated with the off-premises sign as allowed under this subdivision (b)(2).

(c) Industrial, commercial or other business establishments in operation and permitted to operate under zoning regulations or exceptions thereto in effect immediately preceding a change in zoning shall be allowed to expand operations and construct additional facilities which involve an actual continuance and expansion of the activities of the industry or business which were permitted and being conducted prior to the change in zoning; provided, that there is a reasonable amount of space for such expansion on the property owned by such industry or business situated within the area which is affected by the change in zoning, so as to avoid nuisances to adjoining landowners. No building permit or like permission for construction or landscaping shall be denied to an industry or business seeking to expand and continue activities conducted by that industry or business which were permitted prior to the change in zoning; provided, that there is a reasonable amount of space for such expansion on the property owned by such industry or business situated within the area which is affected by the change in zoning, so as to avoid nuisances to adjoining landowners.

(d) (1) Industrial, commercial, or other business establishments in operation and permitted to operate under zoning regulations or exceptions thereto immediately preceding a change in zoning shall be allowed to destroy present facilities and reconstruct new facilities necessary to the conduct of such industry or business subsequent to the zoning change; provided, that no destruction and rebuilding shall occur which shall act to change the use classification of the land as classified under any zoning regulations or exceptions thereto in effect immediately prior to or subsequent to a change in the zoning of the land area on which such industry or business is located. No building permit or like permission for demolition, construction or landscaping shall be denied to an industry or business seeking to destroy and reconstruct facilities necessary to the continued conduct of the activities of that industry or business, where such conduct was permitted prior to a change in zoning; provided, that there is a reasonable amount of space for such expansion on the property owned by such industry or business situated within the area which is affected by the change in zoning, so as to avoid nuisances to adjoining landowners.

(2) (A) Multifamily residential establishments, whether used as owner-occupied property or rental property, which were permitted to operate under zoning regulations or exceptions thereto immediately preceding a change in zoning shall be allowed to reconstruct new facilities necessary to the conduct of such multifamily residential establishment subsequent to the zoning change, in the event of damage, whether partial or complete, by involuntary fire or wind damage or other natural disaster.

(B) If any such new facilities exceed the original height, density, setback, or square-footage of the original facilities in existence immediately prior to the damage, then the new facilities shall constitute a change in the use of the land, and any protections provided hereunder shall be forfeited.

(C) If any such new facilities do not exceed the original height, density, setback, or square-footage of the original facilities in existence immediately prior to the damage, then the new facilities shall constitute a continuation of the use of the land immediately prior to the damage, and any protections provided hereunder shall not be forfeited.

(D) Whenever any ordinance enacted under authority of this chapter establishes stricter terms regarding the amount of partial damage that may be allowed without forfeiture of these protections, then the provisions of any such ordinance shall govern.

(E) New facilities shall comply with all architectural design standards required under current zoning regulations and be consistent with the architectural context of the immediate and adjacent block faces.

(e) Subsections (b)-(d) apply only to land owned and in use by such affected business, and do not operate to permit expansion of an existing industry or business through the acquisition of additional land.

(f) Subsections (b)-(e) do not apply to any municipality defined as a premiere type tourist resort according to § 67-6-103(a)(3)(B).

(g) Except as provided in subsection (l), subsections (b)-(d) shall not apply if an industrial, commercial, or other business establishment ceases to operate for a period of thirty (30) continuous months and the industrial, commercial, or other business use of the property did not conform with the land use classification as denoted in the existing zoning regulations for the zoning district in which it is located. Anytime after the thirty-month cessation, any use proposed to be established on the site, including any existing or proposed on-site sign, must conform to the provisions of the existing zoning regulations. For the purposes of this subsection (g), the thirty-month period of continuous ceased operation shall be tolled by:

(1) The period in which an industrial, commercial, or other business establishment is party to any action in a court of competent jurisdiction regarding the use of the property until such time that a final settlement, order, decree, or judgment has been rendered;

(2) Any period in which a facility is being constructed, reconstructed, renovated, or refurbished, provided that all necessary building permits were obtained within thirty (30) months of cessation of continuous use;

(3) The filing of an application for a building permit for the alteration, renovation or reconstruction of a structure which is non-conforming or of a structure in which or out of which a non-conforming industrial, commercial or other business use operates or is located; or

(4) The reactivation of the non-conforming use any time prior to the end of the thirty-month period; provided, however, that the restrictions of this subsection (g) and subsection (i) shall only apply if the property owner intentionally and voluntarily abandons the nonconforming use of the property. In any contested matter on the use of such property, the government has the burden of proving an overt act of abandonment in such matter.

(h) Subsections (b)-(d) shall apply to an off-site sign which, for the purposes of this subsection (h), means any sign that advertises or gives direction to any business, product, service, attraction, or any other purpose or interest, other than the industrial, commercial or other business establishment located on the site where the sign is located; provided, however, that any expansion shall be limited as follows:

(1) Any off-site sign smaller than a standard 8-sheet poster which, for the purposes of this subsection (h), means an off-site sign with overall dimensions of at least five feet four inches (5' 4'') to six feet two inches (6' 2'') in height and eleven feet four inches (11' 4'') to twelve feet two inches (12' 2'') in width shall not be expanded to a size greater than a standard 8-sheet poster;

(2) Any standard 8-sheet poster shall not be expanded to a size greater than a 30-sheet poster which, for the purposes of this subsection (h), means an off-site sign with overall dimensions of twelve feet three inches (12' 3'') in height and twenty-four feet six inches (24' 6'') in width;

(3) Any standard 30-sheet poster shall not be expanded to a size greater than any standard bulletin which, for the purposes of this subsection (h), means any off-site sign with overall dimensions of ten feet (10') to fourteen feet (14') in height and thirty-six feet (36') to forty-eight feet (48') in width;

(4) Any standard bulletin shall not be expanded to a size greater than any super bulletin which, for the purposes of this subsection (h), means any off-site sign with overall dimensions of sixteen feet (16') to twenty feet (20') in height and sixty feet (60') in width;

(5) Any super bulletin shall not be expanded; or

(6) Any off-site sign with a height larger than standard 8-sheet poster height or width larger than standard 8-sheet poster width but not meeting the definition of a standard 8-sheet poster, a standard 30-sheet poster, a standard bulletin, or a standard super bulletin shall not be expanded by more than one hundred percent (100%) of its surface area.

(i) Notwithstanding subsection (d), any structure rebuilt on the site must conform to the provisions of the existing zoning regulations as to setbacks, height, bulk, or requirements as to the physical location of a structure upon the site, provided that this subsection (i) shall not apply to off-site signs.

(j) Subsections (g), (h) and (i) do not apply to any home rule municipality; provided, however, that subject to the approval of the local legislative body, a home rule municipality may opt into these subsections.

(k) Notwithstanding subsections (a)-(i), subsection (g) shall not apply to any industrial establishment location where twenty-five percent (25%) or more of the gross annual sales from such location are derived from sales to or contracts with Local, state or federal governments or as a subcontractor to contracts with local, state or federal governments, or to any industrial establishment location where seventy-five percent (75%) or more of the gross annual sales from the location are made to agriculture or construction businesses.

(l) (1) As used in this subsection (l):

(A) "Block" means a unit of land bounded by streets or by a combination of streets and public land, railroad rights-of-way, waterways or any other barrier to the continuity of development; and

(B) "Motor vehicle business establishment" means a business establishment that sells operable motor vehicles and all the motor vehicles have been previously titled, excluding any franchised retail motor vehicle dealership located on property that is principally used for the marketing and display of new motor vehicles, whether by sale, rental, lease or other commercial or financial means that is primarily housed in a structure and characterized by a mixture of the following secondary supporting uses:

(i) An inventory of new or used motor vehicles in operating condition for sale or lease either on the same parcel or at a location affiliated with a franchised retail motor vehicle dealership; and

(ii) On-site facilities for the repair and service of motor vehicles previously sold, rented or leased by the retail motor vehicle dealership.

(2) In any municipality having a metropolitan form of government and a population of over five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, any nonconforming motor vehicle business establishment may be terminated after notice and a hearing before the board of zoning appeals upon a finding that all of the following have been established in the record before the board of zoning appeals:

(A) Another motor vehicle business establishment is located within the one thousand feet (1,000') of the nonconforming motor vehicle business establishment, in the same block as the nonconforming motor vehicle business establishment, or in the block across a public street or road from the block in which the nonconforming motor vehicle business establishment is located;

(B) The parcel on which the nonconforming motor vehicle business establishment is located has less than two hundred fifty feet (250') of frontage on any public street or road, excluding any portion of the frontage not owned or leased by the licensed operator of the nonconforming motor vehicle business establishment; and

(C) At least ten percent (10%) of the inventory of the nonconforming motor vehicle business establishment at any point in time consists of motor vehicles titled pursuant to title 55, chapter 3, part 2, including, but not limited to, vehicles with salvage titles, flood titles, rebuilt titles, or nonrepairable vehicle certificates. The operator of the nonconforming motor vehicle business establishment shall make the titles for all of the vehicles located on the premises of the nonconforming motor vehicle business establishment immediately available upon request of a local zoning inspection official, or produce the original titles at the office of the local zoning inspection official within three (3) business days of the request by the local zoning inspection official. The failure of the nonconforming motor vehicle business establishment to make the titles for the vehicles located on the premises of the nonconforming motor vehicle business establishment available to the local zoning inspection official in accordance with this subsection (l) shall create a rebuttable presumption that at least ten percent (10%) of the inventory of the nonconforming motor vehicle business establishment consists of the motor vehicles titled pursuant to title 55, chapter 3, part 2.

(3) All other industrial, commercial or other business establishments in any municipality with a metropolitan form of government and a population of over five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, shall be entitled to operate pursuant to subsection (g).



§ 13-7-209 - Conflict with other laws.

Whenever the regulations made under authority of this part and part 3 of this chapter require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or less number of stories, or require a greater percentage of lot to be left unoccupied, or imposed other higher standards than are required in any other statute, the provisions of the regulations made under authority of this part and part 3 of this chapter shall govern. Wherever the provisions of any other statute require a greater width or size of yards, courts or other open spaces or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of this part and part 3 of this chapter, the provisions of such statute shall govern.



§ 13-7-210 - Zoning under special acts not affected.

Nothing contained in this part and part 3 of this chapter shall be deemed to supplant or modify the provisions of any special or private act relating to the zoning or zoning powers of any municipality referred to in such special or private act, and all the provisions of such special or private act shall remain in full force and effect, but insofar as this part and part 3 of this chapter are not inconsistent with the provisions of such special or private act, this part and part 3 of this chapter shall apply to the zoning powers and procedure of such municipality.



§ 13-7-211 - Certificate of insurance or workers' compensation policy required for issuance of building permit -- Return of certificate or policy -- Exemptions -- Liability -- Violations.

(a) No building permit shall be issued until the municipal office which issues such permits receives a copy of either a certificate of insurance or a workers' compensation policy as evidence of the existence of workers' compensation insurance.

(b) The municipal office shall keep on file such copy of either the certificate of insurance or of the workers' compensation policy for the life of the permit. After the building permit has expired, the municipal office shall return by mail the copy of the certificate of insurance or the workers' compensation policy within ten (10) working days to the person who obtained the permit.

(c) (1) This section does not apply to those persons who are not required by title 50, chapter 6, to obtain workers' compensation coverage, to any person who performs work on such person's own property in such person's own county of residence, or to any person who directly supervises work on such person's own property in such person's own county of residence.

(2) Persons not required to present evidence of compliance with §§ 50-6-405 and 50-6-406 pursuant to this subsection (c) shall present or sign an affidavit which attests to their exemption from this section. A person authorized to issue building permits who issues a building permit to a person exempted from this section shall keep on file for the life of the permit such affidavit of exemption.

(d) A person authorized to issue building permits, who in good faith accepts an affidavit of exemption, a copy of the certificate of insurance, or a copy of the workers' compensation policy, shall not be liable in any criminal or civil action alleging the person obtaining the building permit was subject to §§ 50-6-405 and 50-6-406 and such person did not in fact have workers' compensation coverage. Compliance with this section shall be a rebuttable presumption that the person authorized to issue building permits acted in good faith.

(e) A violation of this section is a Class C misdemeanor.



§ 13-7-212 - Compiling of effective zoning ordinance and map -- Zoning ordinance and map as public record -- Challenge to accuracy.

(a) Any municipality that has exercised zoning powers under this part shall compile its zoning ordinance and map, as amended, that is in effect so as to be able to provide any member of the public with a current zoning ordinance and map. In that municipality, the municipal legislative body shall authenticate, compile, update, keep, maintain and make available the zoning ordinance, map and all amendments as a public record. Any municipal zoning ordinance and map made available to the public through a compilation made pursuant to this section, whether in electronic or paper form, shall be presumed to be a true and accurate statement of the municipality's zoning ordinance and map.

(b) Any party challenging the accuracy of any municipal zoning ordinance or map compiled or codified as currently in effect in accordance with this section, whether in a rezoning proceeding before a municipal governing body, an appeal to a board of zoning appeals, a subdivision or site plan approval proceeding before a planning commission or in any judicial proceeding, must prove the inaccuracy of the zoning ordinance or map by clear and convincing evidence.






Part 3 - Municipal Zoning Outside Boundaries

§ 13-7-301 - Prerequisites to plan or ordinance requiring subdivider to install curbs, gutters or sidewalks -- Exceptions.

Notwithstanding this part and part 2 of this chapter to the contrary, no municipality or regional planning commission shall adopt any plan, ordinance or rule which would require a subdivider, whose proposed subdivision is outside the corporate limits of any municipality located within the regional planning district, to install curbs, gutters, or sidewalks, unless both public water and sewage systems are to be made available within eighteen (18) months after the subdivider requests approval of the subdivider's plan of subdivision. This section shall not apply to counties having the following populations according to the 1970 federal census or any subsequent federal census: Click here to view image.

or to counties with a metropolitan form of government.



§ 13-7-302 - Establishment of zones or districts outside municipality.

Power is hereby granted to the chief legislative body of any municipality to establish by ordinance zones or districts in territory adjoining but outside of such municipality and lying within planning regions in which the municipal planning commission has been designated as the regional planning commission under § 13-3-102, and in which territory the county has no zoning already in force; provided, that prior to final enactment of such ordinance, six (6) months' notice of intent shall have been filed with the county mayor of the county or counties within which the municipality and/or region lies. Within such zones or districts, the municipality may, by ordinance regulate the location, height, bulk, number of stories and size of buildings and other structures, the percentage of lot occupancy, the required open spaces, the density of population and the uses of land, buildings, and structures.



§ 13-7-303 - Notice of intent to adopt ordinance -- Zoning plans -- Public hearing -- Notice by publication.

Before adopting the regional ordinance covering territory outside the municipality and which is not then zoned by the county, the county mayor shall be given at least six (6) months' notice of the interest and intent of the municipality to adopt such ordinance. A letter signed jointly by the mayor of such municipality and the chair of the regional planning commission and delivered to the county mayor by registered or certified mail shall be considered sufficient notice. Upon preparation of the zoning plan by the regional planning commission and certification of same to the chief legislative body of the municipality, the chief legislative body shall hold a public hearing thereon, at least fifteen (15) days' notice of the time and place of which shall be published in the official municipal journal or in a newspaper of general circulation in the affected region.



§ 13-7-304 - Board of appeals -- Creation -- Members, appointment -- Terms.

In adopting the regional zoning ordinance, the chief legislative body of the municipality shall create a board of zoning appeals consisting of three (3) or five (5) members, a majority of whom shall be residents of the territory subject to the regional zoning provisions, and who shall be appointed for terms of such length and so arranged that the term of one (1) member shall expire each year.



§ 13-7-305 - Application of part 2 of this chapter.

The terms of the municipal zoning regulations as appearing in part 2 of this chapter shall apply except as specifically otherwise provided in this part.



§ 13-7-306 - Effect of adoption of county zoning.

In any county in which regional zoning has been adopted under this part, whenever the county legislative body adopts county zoning to cover at least such regional area and has provided for the administration and enforcement thereof, then and thereby the zoning provided for such regional area under this part is automatically superseded and repealed.






Part 4 - Historic Zoning

§ 13-7-401 - Purposes.

The purpose of this part is to promote the educational, cultural, and economic welfare of the people of the state of Tennessee by enabling municipalities and counties to preserve and protect historic structures, areas and districts which serve as visible reminders of the history and cultural heritage of the state and the United States. Furthermore, it is the purpose of this part to strengthen the economy of the state and of the adopting governmental entities by stabilizing and improving the property values in historic areas, by encouraging rehabilitation and new construction and development that will be harmonious with the historic structures, areas and districts, and by preserving and rehabilitating buildings which are of significance to historic districts.



§ 13-7-402 - Historic zones established.

(a) In order to accomplish the purpose of this part, the legislative body of any county or municipality is empowered to establish special historic districts or zones, and to regulate the construction, repair, alteration, rehabilitation, relocation and demolition of any building or other structure which is located or is proposed to be located within the boundaries of any historic district or zone, in accordance with the conditions and procedures specified in this part.

(b) A historic district or zone may be superimposed on other districts or zones, including the zoning maps, established by any other zoning ordinance or regulation, whether established before or after the establishment of a historic district or zone.

(c) The permitted or prohibited property uses, the zoning procedures and other regulations otherwise applicable within a historic district or zone under the provisions of any other zoning ordinance or regulation shall apply to a historic district or zone, except when in conflict with this part or any ordinance or regulation adopted pursuant to this part, but in the event of such conflict, this part and any ordinance or regulation adopted pursuant to this part shall control.



§ 13-7-403 - Historic zoning commission -- Regional historic zoning commissions.

(a) The local legislative body shall create a historic zoning commission of no less than five (5) and no more than nine (9) members which shall consist of a representative of a local patriotic or historical organization; an architect, if available; a person who is a member of the local planning commission at the time of such person's appointment; and the remainder shall be from the community in general. The historic zoning commission shall be appointed by the chief executive of the county or municipality, subject to confirmation by the local legislative body. The terms of members of the historic zoning commission shall be five (5) years, except that the members appointed initially shall be appointed for staggered terms so that the terms of at least one (1) member but not more than two (2) members shall expire each year. All members shall serve without compensation. The commission may adopt rules and regulations consistent with this part.

(b) (1) In any area of the state served by a regional planning commission created pursuant to chapter 3 of this title, the local legislative bodies of the region served by such commission may create a regional historic zoning commission. The regional historic zoning commission shall have no less than five (5) and no more than nine (9) members which shall consist of a representative of a local patriotic or historical organization; an architect, if available; a person who is a member of the regional planning commission, at the time of such person's appointment; one (1) member from each legislative body in the area served by the regional planning commission; and the remainder shall be from the community in general. An equal number of representatives shall be appointed by the chief executive of each county and/or municipality served by the regional planning commission, subject to the confirmation by the legislative body, except that the regional planning commission shall nominate the member of that commission who shall serve on the regional historic zoning commission and that member shall be confirmed by the legislative bodies of all the counties and/or municipalities within the area served by the regional planning commission. The terms of members of the regional historic zoning commission shall be five (5) years, except that members appointed initially shall be appointed for staggered terms so that the terms of at least one (1) member, but no more than two (2) members, shall expire each year. The term of the member nominated from the regional planning commission shall be concurrent with the term on the regional planning commission, and the term of members from the local legislative body shall be concurrent with the terms on the local legislative body. All members shall serve without compensation. The commission may adopt rules and regulations consistent with this part.

(2) This subsection (b) shall not apply in any county having a metropolitan form of government and having a population of not less than four hundred thousand (400,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census.



§ 13-7-404 - "Historic district or zone" defined.

Historic districts or zones may be established by a county or municipal legislative body, either as a part of a new zoning ordinance or as an amendment to existing ordinances. For the purpose of this part, "historic district or zone" is defined as a geographically definable area which possesses a significant individual structure or a concentration, linkage or continuity of sites, buildings, structures or objects which are united by past events or aesthetically by plan or physical development, and which meets one (1) or more of the following criteria:

(1) It is associated with an event which has made a significant contribution to local, state, or national history;

(2) It includes structures associated with the lives of persons significant in local, state, or national history;

(3) It contains structures or groups of structures which embody the distinctive characteristics of a type, period, or method of construction, or that represent the work of a master, or that possess high artistic values, or that represent a significant and distinguishable entity whose components may lack individual distinction;

(4) It has yielded or may be likely to yield archaeological information important in history or prehistory; or

(5) It is listed in the National Register of Historic Places.



§ 13-7-405 - Recommendations concerning creation of historic districts or zones.

(a) The historic zoning commission has the authority to submit recommendations to the county or municipal legislative body regarding the creation of historic districts and zones in accordance with the definition set forth in this part. Prior to establishing a historic district or zone, the county or municipal legislative body shall refer any historic district or zone proposal to the historic zoning commission for its recommendations, and the historic zoning commission shall furnish the legislative body its recommendations on such proposal in writing.

(b) (1) The regional historic zoning commission has the authority to submit recommendations to any county or municipal legislative body within the area served by the regional historic zoning commission regarding the creation of historic districts and zones in accordance with the definition set forth in this part. Prior to establishing a historic district or zone, the county or municipal legislative body of the area in which the establishment of the zone or district is being considered shall refer any historic district or zone proposal to the regional historic zoning commission for its recommendations, and the regional historic zoning commission shall furnish the legislative body its recommendations on such proposal in writing. In addition, the recommendation of the regional historic zoning commission shall be referred to the regional planning commission which shall consider the district or zone and refer its recommendation regarding the proposed district or zone to the legislative body in writing.

(2) This subsection (b) shall not apply in any county having a metropolitan form of government and having a population of not less than four hundred thousand (400,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census.



§ 13-7-406 - Review guidelines -- Public hearing -- Notice.

Prior to the establishment of any historic district or zone, the historic zoning commission or the regional historic zoning commission also shall adopt for each such proposed district or zone a set of review guidelines, which it will apply in ruling upon the granting or denial of a certificate of appropriateness as provided for in this part. Such review guidelines shall be consistent with the purposes of this part and with regulations and standards adopted by the secretary of the interior pursuant to the National Historic Preservation Act of 1966, compiled in 16 U.S.C. § 470 et seq., applicable to the construction, alteration, rehabilitation, relocation or demolition of any building, structure or other improvement situated within a historic district which has been certified by the secretary of the interior as a registered historic district. Reasonable public notice and opportunity for public comment, by public hearing or otherwise, shall be required before the historic zoning commission or the regional historic zoning commission adopts any such review guidelines.



§ 13-7-407 - Applications for permits for construction in historic zones -- Certificates of appropriateness.

(a) All applications for permits for construction, alteration, repair, rehabilitation, relocation or demolition of any building, structure or other improvement to real estate situated within a historic zone or district shall be referred to the historic zoning commission or the regional historic zoning commission, which shall have broad powers to request detailed construction plans and related data pertinent to thorough review of the proposal. The historic zoning commission or the regional historic zoning commission may also be authorized to review the construction, alteration, rehabilitation, relocation or demolition of any building, structure or other improvement on real property, whether privately or publicly owned, which is situated in a historic district or zone, and for which a permit is not required. No construction, alteration, repair, rehabilitation, relocation or demolition of any building, structure or other improvement to real property situated within a historic district or zone, for which the historic zoning commission or the regional historic zoning commission has been granted the authority to review and to grant or deny a certificate of appropriateness, shall be performed without the issuance of a certificate of appropriateness.

(b) The governing board of any municipality may enact an ordinance to prevent the demolition by neglect of any designated landmark or any building or structure within an established historic zone or district. Such ordinance shall provide appropriate safeguards to protect property owners from undue economic hardship.



§ 13-7-408 - Issuance or denial of certificate of appropriateness -- Guidelines.

The historic zoning commission or the regional historic zoning commission shall, within thirty (30) days following the availability of sufficient data, grant a certificate of appropriateness with or without attached conditions or deny the certificate, and shall state the grounds for denial in writing. In its review of any such work to be undertaken in a historic district or zone, the historic zoning commission or the regional historic zoning commission shall apply the applicable review guidelines and give prime consideration to:

(1) Historic or architectural value of the present structure;

(2) The relationship of the exterior architectural features of such structure to the rest of the structures, to the surrounding area, and to the character of the district;

(3) The general compatibility of exterior design, arrangement, texture, and materials proposed to be used; and

(4) Any other factor, including aesthetic, which is reasonably related to the purposes of this part.



§ 13-7-409 - Appeals.

Anyone who may be aggrieved by any final order or judgment of the historic zoning commission or regional historic zoning commission may have such order or judgment reviewed by the courts by the procedure of statutory certiorari, as provided in title 27, chapter 8.



§ 13-7-410 - Applicability of part relative to regional historic zoning commissioners.

The provisions of this part relative to "regional historic zoning commissioners" shall not apply in any county having a metropolitan form of government and having a population of not less than four hundred thousand (400,000) nor more than five hundred thousand (500,000), according to the 1980 federal census or any subsequent federal census.









Chapter 8 - Security Gates and Barriers

§ 13-8-101 - Applicability of chapter.

This chapter shall apply to any gated facility or community, whether residential, commercial or industrial, approved for or constructed after May 22, 2008, and the installation of any new or replacement security gate or barrier at any existing gated facility or community after May 22, 2008.



§ 13-8-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Access road" means a vehicular access roadway greater than or equal to twenty-four feet (24') in width;

(2) "Authority" means a governing body identified in § 13-8-103;

(3) "Driveway" means a vehicular access roadway less than twenty-four feet (24') in width and serving no more than two (2) single-family dwellings;

(4) "Gated facility or community" means a multifamily residential property or commercial or industrial development or compound that has a security gate or barrier to block the entrance to the facility or community from a public street to a private street, parking lot or driveway of the facility or community;

(5) "Radio operated controller" means a device used to operate a security gate or barrier that is equipped with a radio receiver capable of receiving signals from a police department, sheriff's department, if the gated facility or community is in the county, fire department, utility and emergency medical services' radio transceivers that allow emergency responders and other necessary on-duty employees to open the security gate or barrier or blocking device by use of the equipment; and

(6) "Security gate or barrier" means a gate or barrier, electrically operated, that controls the passage of authorized vehicles and persons from a public street to access roads, driveways or parking lots of the gated facility or community.



§ 13-8-103 - Review of plans for installation or replacement of security gates or barriers.

The following authorities, as applicable, shall be responsible for reviewing all plans for the installation or replacement of security gates or barriers at gated facilities or communities to ensure that each gated facility or community complies with this chapter:

(1) The regional planning commission, created pursuant to chapter 3 of this title;

(2) The municipal planning commission designated as a regional planning commission, created pursuant to chapter 3 of this title;

(3) A community planning commission, created pursuant to chapter 3 of this title;

(4) The municipal planning commission, created pursuant to chapter 4 of this title;

(5) County or municipal zoning boards, created pursuant to chapter 7 of this title; and

(6) The county or municipal legislative body if none of the agencies identified in subdivisions (1)-(5) has been created within the county or municipality, as applicable; provided, that the legislative bodies shall identify an official to review all plans for the installation or replacement of security gates or barriers at gated facilities or communities within their jurisdictions for compliance with this chapter and report the findings of the official to the legislative body for its action.



§ 13-8-104 - Issuance of permit -- Inspections.

After May 22, 2008, prior to the installation or replacement of a security gate or barrier at a gated facility or community, the developer or owner shall obtain a security gate or barrier permit from the authority having jurisdiction in the area where the security gate or barrier is to be replaced or installed. A permit shall only be issued for a security gate or barrier meeting the requirements of this chapter. Prior to any changes, alterations or blocking of private streets, plans detailing the change accompanied by drawings, shall be submitted to the authority having jurisdiction over the gated facility or community for approval. A county or municipal building or codes inspector shall inspect all such installations. The inspections of security gates or barriers shall be conducted at the same time as other inspections of the gated facility or community are performed by a county or municipal building or codes inspector.



§ 13-8-105 - Equipment required at security gates or barriers -- Policies.

(a) All security gates or barriers shall be equipped with a radio operated receiver/controller capable of receiving signals from a police department, sheriff's department, if the gated facility or community is in the county, fire department, utility and emergency medical services' radio transceivers serving the gated facility or community that allow emergency responders and other necessary on-duty employees to open the security gate or barrier by use of the equipment.

(b) All security gates or barriers must meet policies deemed necessary by the authority having jurisdiction over the gated facility or community for rapid, reliable, and mutual aid access.

(c) The equipment shall be furnished, installed and maintained by the gated facility or community that is served by the equipment.



§ 13-8-106 - Maintenance and upkeep of security gate or barrier.

(a) The maintenance and upkeep of any security gate or barrier shall be the sole responsibility of the developer, owner or any duly incorporated and active association having jurisdiction of the gated facility or community.

(b) Inoperative security gates or barriers shall be repaired immediately. Inoperative gates shall be locked in the open position until repairs are made. Abandoned gates shall be permanently locked in the open position.



§ 13-8-107 - Liability.

The party or parties controlling the operation and maintenance of the security gate or barrier shall be liable for any damages caused by the improper operation of the security gate or barrier.






Chapter 9 - Transportation Planning [Repealed]



Chapter 10 - Mass Transit

§ 13-10-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of transportation;

(2) "Department" means the department of transportation;

(3) "Local government" means an incorporated municipality, county, agency or instrumentality of an incorporated municipality or county, two (2) or more of the foregoing acting jointly, or an authority established by law to provide mass transportation services, or a nonprofit corporation authorized to provide mass transportation services;

(4) "Mass transportation project" means the planning, acquisition, construction, reconstruction, improvement, maintenance or operation of any mass transportation system or capital equipment used in connection therewith; and

(5) "Project cost" means actual or estimated cost of a mass transportation project, including relocation assistance payments, or the estimated reasonable cost thereof as approved by the commissioner, whichever is lower, less any federal assistance received or to be received for the project.



§ 13-10-102 - Functions of commissioner.

The commissioner is authorized to:

(1) Study mass transportation problems and provide technical assistance to local governments and operators of mass transportation;

(2) Undertake projects to develop or demonstrate improvement in mass transportation facilities, equipment, services and management techniques; acquire and operate or contract for the operation of vehicles and other equipment necessary for such projects;

(3) Render financial assistance to local governments for mass transportation projects out of appropriations made available by the general assembly for such purpose; and

(4) Act as agent for any local government which so requests in applying for, accepting, receiving, receipting for, and disbursing federal moneys for mass transportation projects.



§ 13-10-104 - Authority of commissioner to inspect property and records and conduct investigations and hearings.

The commissioner, at reasonable times, may inspect the property and examine the books and papers dealing with the type and adequacy of services of any person engaged in operating a public mass transportation facility or system in whole or in part within the state. The commissioner may hold investigations or hearings within or without the state. This section shall not affect the regulatory powers of the state with respect to transportation rates and services.



§ 13-10-107 - State financial assistance -- Contingencies.

(a) Any state financial assistance for mass transportation projects undertaken by local governments may be used to pay up to one hundred percent (100%) of the project cost.

(b) No mass transportation project shall be eligible for assistance under this chapter until the project has been approved by the commissioner as consistent with the statewide comprehensive plan for transportation approved by the commissioner and reported to the general assembly.

(c) State moneys appropriated for any mass transportation project undertaken by local government shall be allotted pursuant to a contract entered into by the commissioner, in the name of the state, and the local government undertaking such project. The contract may include any provision agreed upon by the parties thereto, and shall include, in substance, the following provisions:

(1) An estimate of the reasonable cost of the project as determined by the commissioner;

(2) An agreement by the commissioner to pay to the local government, following completion of the project, or during the undertaking thereof in the form of progress payments, such financial assistance as is provided for herein;

(3) An agreement by the local government to:

(A) Proceed expeditiously with and complete the project in accordance with plans approved by the commissioner;

(B) Commence and continue operation of the project on completion of the project, and not to discontinue operation or dispose of all or part of the project without the approval of the commissioner;

(C) Apply for, and make reasonable efforts to secure, federal assistance for the project, subject to any conditions that the commissioner may require in order to maximize the amounts of such assistance received or to be received for all projects in the state; and

(D) Provide for the payment of the local government's share of the cost of the project; and

(4) A provision that, if federal assistance which was not included in the calculation of the state payment pursuant to subdivision (c)(2) becomes available to the local government, the amount of the state payment shall be recalculated with the inclusion of such additional federal assistance, and the local government shall either:

(A) Pay to the state the amount by which the state payment actually made exceeds the state payment determined by the recalculation; or

(B) If such additional federal assistance has not been received by the local government, authorize the state to receive such amount from the federal government and to retain an appropriate amount thereof.

(d) The commissioner shall prepare and file with the general assembly an annual report on the scope and results of construction undertaken pursuant to this chapter.

(e) For each contract concerning a mass transportation project, the commissioner shall keep adequate records of the amount of the payment by the state pursuant to subdivision (c)(2), and of the amount of federal assistance received by the local government. These records shall be retained by the commissioner and shall establish the basis for application for federal reimbursement of payments made by the state. The commissioner may make such applications.

(f) The commissioner may prescribe rules and regulations to carry out this section.



§ 13-10-108 - Purposes for which any local government may adopt local ordinances delineated.

(a) Any local government may adopt local ordinances to authorize:

(1) The acquisition, construction, reconstruction, improvement, maintenance or operation of one (1) or more mass transportation projects, and the use of streets, roads, highways, avenues, parks, or public places for these purposes;

(2) The making of a contract or contracts for the acquisition by purchase of all or any part of the property, plant, and equipment of an existing mass transportation facility actually used and useful for the convenience of the public;

(3) The making of a contract or contracts with any person, firm or corporation, including a public authority, for the equipment, maintenance or operation of a mass transportation facility owned, acquired, constructed, reconstructed or improved by the local government; and

(4) The making of a contract or contracts for a fair and reasonable consideration for mass transportation services to be rendered to the public by a privately-owned or operated mass transportation facility. Such power shall include, but not be limited to, the power to appropriate funds for payment of such consideration, and to provide that all or part of such consideration shall be in the form of capital equipment to be furnished to and used and maintained by such privately-owned or operated mass transportation facility.

(b) The powers granted by this section shall be in addition to, and not in substitution for, any other power to acquire, construct, reconstruct, improve, equip, maintain or operate any mass transportation capital project.



§ 13-10-109 - Financial assistance -- Approved sources.

Any local government may apply for, accept, and expend financial assistance from:

(1) The state, for one (1) or more mass transportation projects provided pursuant to this title, whether by way of direct financial assistance or by way of prefinancing of any financial assistance from the federal government; and

(2) The federal government, or any agency or instrumentality thereof, for the construction, operation or maintenance of one (1) or more mass transportation projects provided pursuant to any act of the congress of the United States or any rule, regulation or order promulgated pursuant thereto.






Chapter 11 - Uniform Relocation Assistance Act of 1972

§ 13-11-101 - Short title.

This chapter may be cited as the "Uniform Relocation Assistance Act of 1972."



§ 13-11-102 - Purpose.

The purpose of this chapter is to establish a uniform policy for the fair and equitable treatment of persons displaced as a direct result of programs or projects undertaken by state agencies with or without federal financial assistance, programs or projects undertaken by local agencies with federal or state financial assistance and programs or projects undertaken by persons with federal financial assistance, in order that such displaced persons shall not suffer disproportionate injuries as a result of federal or state programs or projects designed for the benefit of the public as a whole, and to minimize the hardship of displacement on such persons.



§ 13-11-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Business" means any lawful activity, excepting a farm operation, conducted primarily:

(A) For the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property;

(B) For the sale of services to the public;

(C) By a nonprofit organization; or

(D) Solely for the purposes of § 13-11-105, for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted;

(2) "Comparable replacement dwelling" means any dwelling that is:

(A) Decent, safe, and sanitary;

(B) Adequate in size to accommodate the occupants;

(C) Within the financial means of the displaced person;

(D) Functionally equivalent to the dwelling from which the occupant was displaced;

(E) In an area not subject to unreasonable adverse environmental conditions; and

(F) In a location generally not less desirable than the location of the displaced person's dwelling with respect to public utilities, facilities, services, and the displaced person's place of employment;

(3) "Displaced person" means, except as provided in subdivision (2)(B):

(A) Any person who moves from real property, or moves such person's personal property from real property:

(i) As a direct result of a written notice of intent to acquire or the acquisition of such real property in whole or in part for a program or project undertaken by a state agency or with federal financial assistance; or

(ii) On which such person is a residential tenant or conducts a small business, a farm operation, or a business defined in subdivision (1)(D), as a direct result of rehabilitation, demolition, or such other displacing activity as the governor or the governor's designee may prescribe, under a program or project undertaken by a state agency or with federal financial assistance in any case in which the head of the displacing agency determines that such displacement is permanent; and

(iii) Solely for the purposes of §§ 13-11-105(a) and (b) and 13-11-108, any person who moves from real property, or moves such person's personal property from real property as a direct result of a written notice of intent to acquire or the acquisition of other real property, in whole or in part, on which such person conducts a business or farm operation, for a program or project undertaken by a state agency or with federal financial assistance; or as a direct result of rehabilitation, demolition, or such other displacing activity as the governor or the governor's designee may prescribe, of other real property on which such person conducts a business or a farm operation, under a program or project undertaken by a state agency or with federal financial assistance where the head of the displacing agency determines that such displacement is permanent;

(B) "Displaced person" does not include:

(i) A person who has been determined, according to criteria established by the governor or the governor's designee, to be either in unlawful occupancy of the displacement dwelling or to have occupied such dwelling for the purpose of obtaining assistance under this chapter; or

(ii) In any case in which the displacing agency acquires property for a program or project, any person, other than a person who was an occupant of such property at the time it was acquired, who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project;

(4) "Displacing agency" means any state agency undertaking a program or project with or without federal financial assistance, which causes a person to be displaced, a local agency undertaking a program or project with federal or state financial assistance, which causes a person to be displaced, or a person undertaking a program or project with federal financial assistance, which causes a person to be displaced;

(5) "Farm operation" means any activity conducted solely or primarily for the production of one (1) or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support;

(6) "Local agency" means any political subdivision of the state or any department, agency, or instrumentality of a political subdivision of the state or any department, agency, or instrumentality of two (2) or more political subdivisions of the state when carrying out or undertaking programs or projects with federal or state financial assistance;

(7) "Mortgage" means such classes of liens as are commonly given to secure advances on or the unpaid purchase price of, real property, under the laws of this state, together with the credit instruments, if any, secured thereby;

(8) "Person" means and includes, but is not limited to, a partnership, company, corporation, association, individual, or family who is undertaking programs or projects with federal financial assistance, or such other person, business or farm operation which is entitled to any financial or other benefit as a result of federal financial assistance, or the undertaking of any program or project by a state agency;

(9) "State agency" means any department, agency, or instrumentality of the state when carrying out or undertaking programs or projects with or without federal financial assistance, or when providing state financial assistance; and

(10) "State financial assistance" means a grant, loan, or contribution provided by the state, except any state guarantee or insurance, any interest reduction payment to an individual in connection with the purchase and occupancy of a residence by that individual, and any annual payment or capital loan to the state.



§ 13-11-104 - Effect upon property acquisition.

Nothing in this chapter shall be construed as creating in any condemnation proceedings brought under the power of eminent domain, any element of value or of damage not in existence immediately prior to March 30, 1972.



§ 13-11-105 - Moving and related expenses.

(a) Whenever a program or project to be undertaken by a displacing agency will result in the displacement of any person, the head of the displacing agency shall provide for the payment to the displaced person of:

(1) Actual reasonable expenses in moving such person, such person's family, business, farm operation, or other personal property;

(2) Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the head of the displacing agency;

(3) Actual reasonable expenses in searching for a replacement business or farm; and

(4) Actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization, or small business at its new site, but not to exceed ten thousand dollars ($10,000).

(b) Any displaced person eligible for payments under subsection (a) who is displaced from a dwelling and who elects to accept the payments authorized by this subsection (b) in lieu of the payments authorized by subsection (a) may receive an expense and dislocation allowance, which shall be determined according to a schedule established by the governor or the governor's designee.

(c) Any displaced person eligible for payments under subsection (a) who is displaced from the person's place of business or farm operation and who is eligible under criteria established by the governor or the governor's designee may elect to accept the payment authorized by this subsection (c) in lieu of the payment authorized by subsection (a). Such payment shall consist of a fixed payment in an amount to be determined according to criteria established by the governor or the governor's designee, except that such payment shall not be less than one thousand dollars ($1,000) nor more than twenty thousand dollars ($20,000). A person whose sole business at the displacement dwelling is the rental of such property to others shall not qualify for a payment under this subsection (c).



§ 13-11-106 - Replacement housing for homeowners.

(a) In addition to payments otherwise authorized by this chapter, the head of the displacing agency shall make an additional payment not in excess of twenty-two thousand five hundred dollars ($22,500) to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than one hundred eighty (180) days prior to the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements:

(1) The amount, if any, which, when added to the acquisition cost of the dwelling acquired by the displacing agency, equals the reasonable cost of a comparable replacement dwelling;

(2) The amount, if any, which will compensate such displaced person for any increased interest costs and other debt service costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired by the displacing agency was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than one hundred eighty (180) days immediately prior to the initiation of negotiations for the acquisition of such dwelling; and

(3) Reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(b) The additional payment authorized by subsection (a) shall be made only to a displaced person who purchases and occupies a decent, safe, and sanitary replacement dwelling within one (1) year after the date on which such person receives final payment from the displacing agency for the acquired dwelling or the date on which the displacing agency's obligation under § 13-11-108(c)(3) is met, whichever is later, except that the displacing agency may extend such period for good cause. If such period is extended, the payment under subsection (a) shall be based on the costs of relocating the person to a comparable replacement dwelling within one (1) year of such date.



§ 13-11-107 - Replacement housing for tenants and certain others.

(a) (1) In addition to amounts otherwise authorized by this chapter, the head of a displacing agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under § 13-11-106, which dwelling was actually and lawfully occupied by such displaced person for not less than ninety (90) days immediately prior to:

(A) The initiation of negotiations for acquisition of such dwelling; or

(B) In any case in which displacement is not a direct result of acquisition, such other event as the governor or the governor's designee shall prescribe.

(2) Such payment shall consist of the amount necessary to enable such person to lease or rent for a period not to exceed forty-two (42) months, a comparable replacement dwelling, but not to exceed five thousand two hundred fifty dollars ($5,250). At the discretion of the head of the displacing agency, a payment under this subsection (a) may be made in periodic installments. Computation of a payment under this subsection (a) to a low income displaced person for a comparable replacement dwelling shall take into account such person's income.

(b) Any person eligible for a payment under subsection (a) may elect to apply such payment to a down payment on, and other incidental expenses pursuant to, the purchase of a decent, safe, and sanitary replacement dwelling. Any such person may, at the discretion of the head of the displacing agency, be eligible under this subsection (b) for the maximum payment allowed under subsection (a), except that, in the case of a displaced homeowner who has owned and occupied the displacement dwelling for at least ninety (90) days but not more than one hundred eighty (180) days immediately prior to the initiation of negotiations for the acquisition of such dwelling, such payment shall not exceed the payment such person would otherwise have received under § 13-11-106(a), had the person owned and occupied the displacement dwelling one hundred eighty (180) days immediately prior to the initiation of such negotiations.



§ 13-11-108 - Relocation assistance advisory services.

(a) Programs or projects undertaken by a state agency or with federal financial assistance shall be planned in a manner that:

(1) Recognizes, at an early stage in the planning of such programs or projects and before the commencement of any actions which will cause displacements, the problems associated with the displacement of individuals, families, businesses, and farm operations; and

(2) Provides for the resolution of such problems in order to minimize adverse impacts on displaced persons and to expedite program or project advancement and completion.

(b) The head of any displacing agency shall ensure that the relocation assistance advisory services described in subsection (c) are made available to all persons displaced by such agency. If such agency head determines that any person occupying property immediately adjacent to the property where the displacing activity occurs is caused substantial economic injury as a result thereof, the agency head may make available to such person such advisory services.

(c) Each relocation assistance advisory program required by subsection (b) shall include such measures, facilities, or services as may be necessary or appropriate in order to:

(1) Determine, and make timely recommendations on, the needs and preferences, if any, of displaced persons for relocation assistance;

(2) Provide current and continuing information on the availability, sales prices, and rental charges of comparable replacement dwellings for displaced homeowners and tenants and suitable locations for businesses and farm operations;

(3) Assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable replacement dwelling, except in the case of:

(A) A major disaster as defined in § 102(2) of the Federal Disaster Relief Act of 1974, codified in 42 U.S.C. § 5122(2);

(B) A national emergency declared by the president; or

(C) Any other emergency which requires the person to move immediately from the dwelling because continued occupancy of such dwelling by such person constitutes a substantial danger to the health or safety of such person;

(4) Assist a person displaced from a business or farm operation in obtaining and becoming established in a suitable replacement location;

(5) Supply information concerning other federal and state programs which may be of assistance to displaced persons, and supply technical assistance to such persons in applying for assistance under such programs; and

(6) Provide other advisory services to displaced persons in order to minimize hardships to such persons in adjusting to relocation.

(d) The head of a displacing agency shall coordinate the relocation activities performed by such agency with other federal, state, or local governmental actions in the community which could affect the efficient and effective delivery of relocation assistance and related services.

(e) Notwithstanding § 13-11-103(3), in any case in which a displacing agency acquires property for a program or project, any person who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project shall be eligible for advisory services to the extent determined by the displacing agency.



§ 13-11-109 - Housing replacement by state agency as last resort.

(a) If a program or project undertaken by a state agency or with federal financial assistance cannot proceed on a timely basis because comparable replacement dwellings are not available, and the head of the displacing agency determines that such dwellings cannot otherwise be made available, the head of the displacing agency may take such action as is necessary or appropriate to provide such dwellings by use of funds authorized for such program or project. The head of the displacing agency may use this section to exceed the maximum amounts which may be paid under §§ 13-11-106 and 13-11-107, on a case-by-case basis for good cause as determined in accordance with such criteria as the governor or the governor's designee shall prescribe.

(b) No person shall be required to move from such person's dwelling on account of any program or project undertaken by a state agency or with federal financial assistance, unless the head of the displacing agency is satisfied that comparable replacement housing is available to such person.



§ 13-11-110 - Requirements for relocation payments and assistance of state assisted programs -- Assurances of availability of housing.

Notwithstanding any other law, the head of a state agency shall not approve any grant to, or contract or agreement with, a local agency under which state financial assistance will be available to pay all or part of the cost of any program or project which will result in the displacement of any person on or after March 30, 1972, unless such head of a state agency receives satisfactory assurances from such local agency that:

(1) Fair and reasonable relocation payments and assistance shall be provided to or for displaced persons, as are required to be provided by a state agency under §§ 13-11-105 -- 13-11-107;

(2) Relocation assistance programs offering the services described in § 13-11-108 shall be provided to such displaced persons; and

(3) There is compliance with §§ 13-11-108(c)(3) and 13-11-109.



§ 13-11-111 - Permissive authority given local agency.

Whenever a program or project undertaken by a local agency or person requires the acquisition of real property or the displacement of any person, the head of the local agency, or the person, shall have permissive authority to provide payments and assistance under this chapter for any displaced person, including replacement housing when necessary, as if the acquisition or displacement were for a program or project undertaken by a state agency.



§ 13-11-112 - State share of costs.

(a) The cost to a local agency of providing payments and assistance under §§ 13-11-109 and 13-11-110 shall be included as part of the cost of a program or project for which state financial assistance is available to such local agency, and such local agency shall be eligible for state financial assistance with respect to such payments and assistance in the same manner and to the same extent as other program or project costs.

(b) No payment or assistance under § 13-11-109 or § 13-11-110 shall be required or included as a program or project cost under this section if the displaced person receives a payment required by the state law of eminent domain which is determined by the head of the state agency to have substantially the same purpose and effect.



§ 13-11-113 - Authority of the governor.

The governor or the governor's designee, or the head of a local agency, where a local agency undertakes a program or project without federal financial assistance and uses its permissive authority under § 13-11-111, shall establish criteria necessary to assure that:

(1) The payments and assistance authorized by this chapter shall be administered in a manner which is fair and equitable, and as uniform as practicable;

(2) A displaced person who is entitled to the benefits of this chapter shall be paid promptly after proof of a move or, in hardship cases, be paid in advance; and

(3) Any displaced person aggrieved by a determination as to eligibility for a payment authorized by this chapter, or the amount of a payment, may have such displaced person's application reviewed by the head of the state agency, or where the determination is made by a local agency, such displaced person may have the application reviewed by the head of the local agency.



§ 13-11-114 - Administration -- Relocation assistance programs.

To prevent unnecessary expense and duplication of functions, and to promote uniform and effective administration of this chapter, a state agency, applicable local agency, or applicable person may enter into contracts with any individual, firm, or corporation for services in connection with a program or project, or may carry out all functions provided for under this chapter through any federal agency or any state agency, or any local agency, or any person having an established organization for conducting this chapter.



§ 13-11-115 - Payments not to be considered as income or resources.

(a) No payment received by a displaced person under this chapter shall be considered as income or resources for the purposes of determining the eligibility or extent of eligibility of any person for assistance under any state law or for the purposes of the state's corporation tax law, or other tax laws.

(b) These payments shall not be considered as income or resources of any recipient of public assistance and the payments shall not be deducted from the amount of aid to which the recipient would be entitled.

(c) No payments under this chapter shall be subject to attachment or execution at law or equity.



§ 13-11-116 - Replacement by building code enforcement or voluntary rehabilitation.

A person who moves or discontinues such person's business or moves other personal property, or moves from such person's dwelling on or after March 30, 1972, as the direct result of building code enforcement activities or a program of rehabilitation of buildings conducted pursuant to a state project or program shall, for the purposes of this chapter, be deemed to have been displaced as the result of the acquisition of real property.



§ 13-11-117 - Reduction in payments.

No payment or assistance provided for under this chapter shall be required to be made to any displaced person, or included as a program or project cost under this chapter, if such displaced person receives a payment required by federal, state, or local law, which is determined by the head of the displacing agency to have substantially the same purpose or effect as such payment under this chapter.



§ 13-11-118 - Uneconomic remnant -- Donation of property.

(a) If the acquisition of only a portion of a property being acquired for a program or project with federal financial assistance would leave the owner with an uneconomic remnant, the state agency, local agency, or person concerned shall offer to acquire that remnant. For the purposes of this chapter, an uneconomic remnant is a parcel of real property in which the owner is left with an interest after the partial acquisition of the owner's property, and which the head of the displacing agency concerned has determined has little or no value or utility to the owner.

(b) A person whose real property is being acquired for a program or project with federal financial assistance, may, after the person has been fully informed of the person's right to receive just compensation for such property, donate such property, and part thereof, any interest therein, or any compensation paid therefor, to a state agency, local agency, or person, as such person who owns the real property shall determine.



§ 13-11-119 - State as federal agent.

A state agency shall be authorized to act as the agent of a federal agency to carry out the federal agency's responsibilities under federal law which are consistent with this chapter.






Chapter 13 - Neighborhood Development Act of 1987

Part 1 - Local Neighborhood Development Corporations Act of 1987

§ 13-13-101 - Short title.

This part shall be known and may be cited as the "Local Neighborhood Development Corporation Act of 1987."



§ 13-13-102 - Legislative findings and declaration.

(a) It is hereby found and declared that the state has certain communities which persistently suffer from the debilitating problems of chronic unemployment, below average educational attainment, low household income, and limited economic opportunity, that these problems may be assuaged with the proper and concentrated application of personnel and resources, that many of such debilitating conditions may be best addressed at the community level, and that existing community organizations often lack the requisite funding and expertise to implement necessary programs.

(b) Therefore, it is found that it is in the public interest of the state to promote the prosperity and general welfare of the citizens within such communities, a public purpose for which public money may be expended, to provide technical and economic assistance to neighborhoods, and that the creation of local neighborhood development corporations will assist in serving this public purpose.



§ 13-13-104 - Local neighborhood development corporations.

(a) (1) Local neighborhood development corporations in effect on July 1, 2001, shall remain in effect until such corporations are dissolved or the authority for such corporations is repealed.

(2) Each local neighborhood development corporation shall be governed and its corporate powers exercised by a board of directors, which shall consist of not less than five (5) nor more than forty-five (45) members.

(3) Each member of the board of directors shall remain a member until such time such member voluntarily resigns or is removed by the local board of directors for cause.

(4) At least fifty-one percent (51%) of the appointments shall be persons who are residents of the neighborhood.

(5) Local government officials in the jurisdiction in which such corporation is organized may also serve on the board.

(6) The senator and member of the house of representatives in whose district the neighborhood is located shall serve as advisory, nonvoting members of the board.

(7) Any person appointed to fill a vacancy in the office of a member shall be appointed by a majority of the members of the local board of directors.

(8) Any member may be removed for cause from such member's appointment by the board of such member's local neighborhood development corporation.

(b) Sixty percent (60%) of the total membership of the board shall constitute a quorum, and the affirmative vote of a majority of the members serving on the board shall be necessary for any action to be taken by the board. The members shall serve without compensation, but each member shall be entitled to reimbursement for such member's actual and necessary expenses incurred in the performance of such member's official duties as established by the board.

(c) Each local neighborhood development corporation may purchase from, sell to, borrow from, loan to, contract with or otherwise deal with any eligible organization in which any director of such corporation is in any way interested or involved; provided, that such interest or involvement is disclosed in advance to the members of the board and recorded in the minutes of the board; and, provided further, that no director having such an interest or involvement may participate in any decision of the board relating to such eligible organization.

(d) The directors shall annually elect one (1) of their members as chair and one (1) as vice chair and shall also designate a secretary who need not be a member of the board. The secretary shall keep a record of the proceedings of such neighborhood corporation and shall be the custodian of all books, documents, and papers filed with the corporation, the minute books of such corporation and its official seal. The secretary shall cause copies to be made of all minutes and other records and documents of such corporation and shall certify that such copies are true copies, and all persons dealing with the corporation may rely upon such certification.



§ 13-13-105 - Powers and duties of local neighborhood development corporations.

Each local neighborhood development corporation has the following general powers, functions and duties, to:

(1) Make, amend and repeal bylaws, rules and regulations for the management of its affairs;

(2) Adopt an official seal;

(3) Sue and be sued, in its own name;

(4) Make contracts and execute all instruments necessary or convenient for the exercise of its power and functions;

(5) Acquire, own, hold and dispose of personal property of any nature, or any interest therein;

(6) Enter into agreements or other transactions with any federal or state agency or political subdivision thereof;

(7) Appear in its own behalf before boards, commissions, departments or other agencies of municipal, county, state or federal government;

(8) Procure insurance against any losses in connection with its property in such amounts, and from such insurers, as may be necessary or desirable;

(9) Apply for and accept grants, loans, advances and contributions from any source of money, property, labor or other things of value, to be held, used and applied for the purposes of this part;

(10) Provide and pay for such advisory services and technical assistance as may be necessary or desirable to carry out the purposes of this part;

(11) Exercise any other powers of a corporation organized under the laws of this state;

(12) Encourage and assist in the development and utilization of educational, vocational, and economic opportunities within the neighborhood;

(13) Suggest more effective applications of and techniques for the delivery of governmental services and programs for residents of the neighborhood;

(14) Undertake appropriate activities to foster a higher standard of living and a greater degree of economic self-sufficiency within the neighborhood; and

(15) Do any and all things necessary or convenient to carry out its purposes and exercise the powers expressly granted in this part.



§ 13-13-106 - Economic assistance.

Each local neighborhood development corporation may, subject to appropriation by the general assembly or funds made available from any other public or private source and pursuant to rules and regulations adopted by it, provide economic assistance to particular eligible organizations or projects intended to contribute to the public purposes of this part generally; provided, that preference shall be given to projects in which community controlled organizations or community action programs have, or will have, an ownership interest; and provided further, that before providing economic assistance to a particular eligible organization, a neighborhood development corporation shall find and incorporate in its minutes that the eligible organization is devoting a substantial part of its efforts to activities intended to contribute to the economic, educational and social well-being of the neighborhood.



§ 13-13-108 - Audit.

The books and records of a local neighborhood development corporation shall be subject to an annual audit by the comptroller of the treasury if the corporation has received a grant or appropriation from the state or any agency thereof.



§ 13-13-109 - Liberal construction of part.

This part, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.






Part 2 - Inner City Safe Neighborhood Act of 1996

§ 13-13-201 - Short title.

This part shall be known and may be cited as the "Inner City Safe Neighborhood Act of 1996."



§ 13-13-202 - Legislative findings and purpose.

The general assembly hereby finds that state government should do more to encourage and support community-based efforts of inner city residents to take a firm stand against the intrusion of drugs, crime, fear, decay and urban blight. By this enactment, the general assembly seeks to encourage and support such grassroots efforts and to foster a higher level of cooperation among public and private organizations seeking to address the special needs of such inner city residents.



§ 13-13-203 - "Safewalk" defined.

As used in this part, "safewalk" means a system of safe and secure, narrow linear parks, greenbelts, walkways, and sidewalks that function as pedestrian corridors linking inner city residential areas with schools, libraries, playgrounds, community centers, churches, grocery stores, and retail outlets.



§ 13-13-204 - Inner city safe neighborhood pilot demonstration project.

There is hereby created the inner city safe neighborhood pilot demonstration project. The purpose of the pilot demonstration project is to encourage, enhance, and evaluate the efforts of neighborhoods, local neighborhood development corporations, municipalities, counties, and state agencies to jointly and cooperatively plan, design, finance, construct, maintain, and secure safewalks within the inner city residential areas of the state's urban centers.



§ 13-13-205 - Grant applications -- Approval.

(a) The Tennessee neighborhood development corporation (TNDC) is authorized to solicit, receive, and review applications and to approve inner city safe neighborhood pilot demonstration project grants. To qualify for approval, a grant application must clearly reflect the highest level of mutual effort and cooperation in safewalk project planning, design, and support by each of the following parties:

(1) The residents of the affected, inner city neighborhoods;

(2) Grocers and other merchants doing business within the affected, inner city neighborhoods;

(3) The local neighborhood development corporation or corporations, within whose boundaries such neighborhoods are located;

(4) The municipality, within whose boundaries such neighborhoods are located;

(5) The county, within whose boundaries such neighborhoods are located; and

(6) Any state entity which has provided or which has agreed to provide financial or other resources for the safewalk project.

(b) To qualify for approval, an application must also clearly identify the specific level of funding and other resources that have and/or will be allocated to the project by the residents of the affected neighborhoods, grocers and other merchants doing business within the affected neighborhoods, the local neighborhood development corporation, the municipality, the county, and any state entity which has provided and/or which has agreed to provide financial or other resources for the safewalk project. Furthermore, the application must also clearly identify all other proposed funding sources and resources for the project and must specify the methods by which the proposed safewalks will be secured against intrusion of criminal elements.

(c) For purposes of this part, the commissioner of transportation shall serve as a member of the TNDC board of directors.



§ 13-13-206 - Applicability.

Inner city safe neighborhood pilot demonstration project grants shall be approved only for safewalk projects to be located within inner city areas of municipalities having a population in excess of one hundred fifty thousand (150,000), according to the 1990 federal census or any subsequent federal census.



§ 13-13-207 - Monitoring -- Reporting.

The Tennessee neighborhood development corporation (TNDC) shall monitor and evaluate the effectiveness of safewalk projects in revitalizing and securing inner city neighborhoods. The TNDC shall periodically report interim findings and recommendations and shall submit a final report on the inner city safe neighborhood pilot demonstration project on or before January 1, 2000.









Chapter 14 - Development District Act Of 1965

Part 1 - Development Districts

§ 13-14-101 - Short title.

This chapter shall be known as the "Development District Act of 1965."



§ 13-14-102 - Creation of districts.

(a) From and after the time when the department of economic and community development has progressed to the stage of preparing a general plan for development of the state as provided for in §§ 13-16-203 -- 13-16-205, which includes at least a delineation of regions deemed viable to the economic development of the state, then the department is empowered, in cooperation with counties, municipalities and local development agencies, and in accordance with the conditions and procedures specified in this chapter, to create development districts for such regions, such districts to encompass one (1) or more counties or parts of counties, such that are conducive to efficient planning and orderly economic development of the state.

(b) A board established as hereinafter provided for shall be responsible for area-wide planning in its district.



§ 13-14-103 - Purposes of chapter.

(a) It is the intent of the general assembly that the various counties and cities be provided the most effective and efficient means of organizing themselves on a regional basis for the purpose of carrying on general and comprehensive planning and development activities, such that would provide coordinated, efficient and orderly economic development of the state. It is the further intent that local governments through such regional agencies be guided and assisted in making maximum use of federal, state and local programs designed to stimulate economic development and utilization of resources. It is the further intent of this chapter that the planning function of government be separated from the plan implementation function, leaving to existing county, municipal and state governments and their instrumentalities the carrying out of all plans for physical, economic and resource development, as provided for under existing laws. However, it is the intent of the general assembly that development districts may perform the implementation function with respect to the public guardianship program created by title 34, chapter 7.

(b) It is the further intent of this chapter that, in order to ensure the success of regional planning and development as herein defined, the state may provide minimum financial assistance on a matching basis to such boards for purposes of staffing and providing other planning and administrative services, in accordance with the state's policy of furthering the economic development of the state.



§ 13-14-104 - Membership of boards.

The membership of boards created under this chapter shall consist of the county mayor of each county within the district, the mayor of each municipality within the district, the chief executive officer of any metropolitan government within the district, one (1) representative from a local agency in each county dealing with problems of industrial development or promotion appointed by the county mayor, and one (1) state senator and one (1) state representative whose senatorial or representative districts lie wholly or in part in the development district. The senator member shall be selected by the senators whose districts are wholly or in part within the development district. Senators and representatives shall serve on such boards for two (2) years or until they leave the general assembly, whichever occurs first. Senators whose districts lie wholly or partly within the development district shall meet at the call of the senior senator among those affected, for the purpose of selecting a member of the development district board, and representatives shall meet at the call of the senior representative for that purpose. Membership on such boards shall be for four (4) years or until the expiration of the term of the official by whom such representative was appointed, whichever occurs first. Members are subject to reappointment. The representative of each county and city government as indicated above may be chosen from an existing city or county planning commission. The board may appoint an executive committee to act for it and determine the authority of such committee. No member of the general assembly shall receive any additional compensation for such member's service on a board.



§ 13-14-105 - Procedure for creation.

(a) Upon delineation of regions deemed viable to the economic development of the state as provided for in this chapter, the department of economic and community development shall notify the chief executive officer of each municipal and county government in such region proposed for planning and development, and hold a public hearing with such officers assembled to explain the advantages of economic development, and otherwise solicit an expression of interest about the creation of such district and board as provided for in this chapter.

(b) No district shall be created without the consent of at least a three-fourths (3/4) majority of counties as represented by the county mayor, and a three-fourths (3/4) majority of municipalities as represented by the mayor.

(c) Membership in these districts shall be by consent only and any municipality or county may, by majority vote of the governing body, cease to become a member of the district.



§ 13-14-106 - Powers and duties of boards.

(a) Each board created under this chapter has the authority to:

(1) Organize itself into a public body, elect its officers, and adopt bylaws for purposes of carrying out functions authorized under this chapter;

(2) Receive and expend funds from any sources for staffing, for research, planning, coordination, economic development, demonstration projects, and other activities deemed necessary to promote the efficient, harmonious and economic development of the district; and receive grants from private foundations for purposes of research and for demonstration projects oriented to human, physical and natural resources utilization;

(3) Contract with local, state and federal agencies, and with consultants for services to be provided;

(4) Prepare broad plans for the economic development of the district, including, but not limited to, comprehensive land use and plans for physical development. Such plans shall be made with the purpose of guiding and accomplishing a coordinated, adjusted, efficient and economic development of the district which will, in accordance with present and future needs and resources, best promote the health, safety, morals, order, convenience, prosperity and welfare of the citizens, as well as efficiency and economy in the process of development, including distribution of population, urbanization, and the uses of land and resources for trade, industry, recreation, forestry, agriculture and tourism, and will tend to create conditions favorable to transportation, health, safety and otherwise promote the general welfare of the citizens. Such plans may include the design and layout of industrial parks and feasibility studies for extension of utilities and services to areas deemed suitable for industrial development;

(5) Cooperate and coordinate its activities with local and state planning agencies and other districts in developing and implementing plans for development;

(6) Cooperate and coordinate its activities with the federal agencies responsible for developing natural, human and physical resources of the district; recommend projects which will enhance the development of all resources, to be carried out through existing governmental units or through a combination of these as applicable under state laws, including, but not limited to, the former Area Redevelopment Program [terminated], the Appalachian program and the former Economic Opportunity Act [repealed];

(7) Cooperate with local and regional finance companies in assembling financial resources for commercial, industrial and other development;

(8) Compile, prepare, publish and disseminate information about the economic resources of the district and about sub-areas;

(9) Encourage and assist in the creation of private and semipublic, nonprofit organizations as needed and under existing laws of the state for carrying out specific projects and programs initiated under federal and state laws;

(10) Enter into compacts or contractual arrangements with planning agencies of other adjoining or neighboring states, for the purpose of preparing joint-comprehensive plans for development of a broader area or region. Boards are hereby expressly authorized to expend funds for interstate planning, notwithstanding the fact that in doing so portions of such funds may be used for planning work outside of the state boundary;

(11) Contract with the commission on aging to operate the program established by title 34, chapter 7; and

(12) Have and exercise other authority as deemed necessary to further and promote the orderly and economic development of the state.

(b) Each governing board operating under this chapter shall:

(1) Jointly adopt statewide uniform travel regulations subject to the approval of the commissioner of finance and administration and shall reimburse its officers and employees for official travel in conformance with such regulations;

(2) Develop a system of competitive bidding on purchases of supplies and equipment and other contracts and shall submit the written procedures governing such system to the state procurement commission for approval;

(3) Develop written personnel procedures to be filed with the commissioner of finance and administration for the hiring, promotion, demotion and dismissal of all employees, and shall include an employee compensation plan based on a salary comparability analysis which takes into account state salary schedules, local government salary schedules, and regional private market variations; and

(4) Submit, annually, to the department of economic and community development, or such other office as may be directed by the governor, a work program and budget, together with such other information as may be requested.



§ 13-14-107 - Limitations on power of board.

(a) The following limitations, in addition to any other limitations specifically provided herein, shall apply to boards created under this chapter:

(1) All plans shall be advisory only;

(2) No authority is hereby granted to enact zoning ordinances or subdivision standards;

(3) No authority is hereby granted such that would supplant or in any way interfere or supersede the planning and development authority granted cities and counties under other applicable state statutes;

(4) Plans prepared under this chapter must reflect goals and objectives for harmonious development of the district, and, in the case of highways, must be in accordance and coordinated with plans of the department of transportation, and with plans of the department of economic and community development;

(5) Plans prepared under this chapter shall be transmitted to all governmental bodies in the district, and these may be adopted as their own for purposes of planning and development;

(6) No authority is hereby granted for the exercise of the power of eminent domain, nor for engaging in construction projects;

(7) No authority is hereby granted to regulate the agricultural or other use of land; and

(8) Only duly appointed members of the board, or persons duly designated pursuant to § 6-54-112, may vote.

(b) Notwithstanding the limitation of subdivision (a)(6) which prohibits the board from engaging in construction projects, the board is authorized to construct a building for its own use. The board is authorized to borrow such funds it deems necessary to fund the construction of a building for its own use, and may mortgage or otherwise pledge its real property or other assets to secure such a loan.



§ 13-14-108 - Uniform accounting system.

(a) The comptroller of the treasury is directed to develop a uniform accounting system conforming to generally accepted accounting principles for the governing boards operating under this chapter.

(b) Such uniform accounting system shall be subject to the approval of the commissioner of finance and administration. Upon such approval, each development district shall establish and maintain the uniform accounting system.

(c) No state appropriation shall be released to a development district until such district has established the required accounting system.



§ 13-14-109 - Member voting after term of office expired.

If a member of a board created under this chapter participates in a vote of such board after such member's term of office has expired, no state funds shall be released to or expended by such board until such time as the board meets and rescinds any votes in which such member has participated and reconsiders its action with a lawfully constituted board.



§ 13-14-110 - Regional agencies under special acts.

Nothing in this chapter shall in any way limit or infringe upon the statutory authority granted by law to the Beech River watershed development authority, the department of environment and conservation, or the Upper Duck River development agency as the same have been heretofore created by the general assembly; nor shall any provision of this chapter restrict or limit the functions of any similar tributary watershed area development authority which may be hereafter created by the general assembly.



§ 13-14-111 - Financing.

(a) It is the intent of the state to assist financially with the development of regional plans for economic development and for coordination of activities thereunder. The board for the Memphis area association of governments, composed of the Fayette, Lauderdale, Shelby, and Tipton counties and the municipalities located within those counties, has been created as provided in this chapter and when the local governments have indicated a willingness to contribute financially by adopting a budget requiring a certain per capita assessment, the state shall be authorized to match the local contributions according to subdivision (c)(3).

(b) The local contributions to the Memphis area association of governments shall be based upon, in the case of counties, an amount not to exceed twenty-one cents (21cent(s)) per capita based on the latest decennial census, one half (1/2) of which may be contributed by local incorporated cities or by other private, public or semipublic bodies; provided, that no county shall be required to contribute more than twelve thousand five hundred dollars ($12,500) annually. The aggregate of such funds may also be used for purposes of matching various federal programs of assistance for planning and development. Counties and municipalities may participate independently of each other in financing the activities of the board. Cities and counties are specifically authorized to appropriate and expend funds for carrying out the purposes of this chapter.

(c) (1) It is the intent of the state to assist financially with the development of regional plans for economic development and other regional plans, activities, and programs authorized by this chapter and other statutes and for coordination of activities thereunder. The regional plans, activities and programs shall be for the benefit of and for the local governments of this state and, as appropriate, the state government and the citizens of Tennessee. The boards of the eight (8) other development districts established as the First Tennessee development district, the East Tennessee development district, the Southeast Tennessee development district, the Upper Cumberland development district, the South Central Tennessee development district, the Southwest Tennessee development district, the Greater Nashville regional council and the Northwest Tennessee development district have been created as provided in this chapter and title 64, chapter 7.

(2) When the local governments have indicated a willingness to contribute financially to the development districts by adopting a budget establishing a certain per capita assessment, the state shall include in its budget under the department of economic and community development, or its state functional equivalent, a separate line item for the funding of the activities of the development districts. Any appropriations of state funds made to the development districts by the general assembly shall not be reduced, except in conjunction with an across the board percentage reduction applicable to multiple state government departments and agencies.

(3) The amount of state funding to each development district shall be based upon the per capita assessment established by the individual development district boards. The per capita assessment and corresponding state funding levels for the nine (9) development districts are as follows: Click here to view image.

(d) For calculating the per capita assessments of the development districts in subsection (c), the board of a development district may utilize either the population counts from the latest yearly population estimates or from the decennial census figures of each city, town, metropolitan government, and county that is located in and is a member government of the development district, as reported by the United States department of commerce, bureau of the census or its federal functional equivalent. The aggregate of the funds generated by the per capita assessment may be used for the purposes of matching various federal and state programs, grants and contracts for planning, programs and activities undertaken by the development districts. The aggregate of state funds appropriated to the development districts may be used for the purpose of matching various federal programs, grants and contracts for planning, programs and activities undertaken by the development districts. Any funds generated by either the per capita assessment or the state appropriation may be utilized by the development districts to pay the operating and administrative costs of the district. Cities, towns, metropolitan governments, and counties may participate in the per capita assessment funding of the development districts in which they are located independently of each other. In order to promote regional cooperation and planning, counties may pay the per capita assessment of any of the cities or towns within the county's political boundary. Cities, towns, metropolitan governments and counties are specifically authorized to appropriate and expend funds for carrying out the purposes of this chapter.



§ 13-14-112 - Reporting and auditing.

(a) Each board operating under this chapter shall prepare an annual report of its activities through June 30 of each year, and submit a copy of such report to the governor, the general assembly, and the commissioner of finance and administration.

(b) (1) The annual reports and all books of accounts and financial records of all funds received by grant, contract or otherwise from state, local, or federal sources shall be subject to audit annually by the comptroller of the treasury. The audit may be performed by a licensed independent public accountant selected by the board and approved by the comptroller of the treasury. The cost of any audit shall be paid by the development district.

(2) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(3) All audits shall be completed as soon as practicable after the end of the fiscal year of the development district. One (1) copy of each audit shall be furnished to each member of the board of the development district and the comptroller of the treasury. Copies of each audit shall also be made available to the press.

(4) All audits performed by the internal audit staff of any such development district shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 13-14-113 - Appropriated funds subject to approval -- Matching funds required.

(a) Funds appropriated to implement this chapter are subject to the approval of the governor and the commissioner of finance and administration.

(b) Such approval shall be given only after review by the department of economic and community development of the annual work program developed by the district to assure that such program is in accordance with the development plans of the state.

(c) These funds or portions thereof shall be paid only upon certification by the appropriate official of each board that matching local funds are available.



§ 13-14-114 - Bond requirements.

(a) Any board member, executive committee member, employee officer, or any other authorized person of a development district, who receives public funds, has authority to make expenditures from public funds, or has access to any public funds, is hereby required to give bond to be made payable to the state of Tennessee with such sureties as hereinafter provided. Such bond is to be conditioned in all cases in which a different condition is not prescribed, upon the faithful discharge of the duties of such office, employment or other authorized activity in which such person is engaged during the time such person continues therein, or in the discharge of any part of such duties.

(b) Such official bond shall be executed in the same form as that prescribed by § 8-19-101, for county and state officials and employees.

(c) (1) Effective July 1, 2013, the minimum amount of such required bond shall be determined from the amount of revenues handled by the respective development district as reported in the last audit approved by the comptroller of the treasury. The minimum amount of the bond shall be based on revenues as follows:

(A) Four percent (4%) of the revenues up to three million dollars ($3,000,000); and

(B) Two percent (2%) of the excess over three million dollars ($3,000,000) shall be added.

(2) The amounts indicated in subdivisions (c)(1)(A) and (B) shall be cumulative.

(d) All such official bonds shall be signed by authorized individuals of a corporate surety, and such corporation shall be duly licensed to do business in the state of Tennessee as a surety.

(e) The official bonds required under this section are hereby required to be recorded in the office of the register of deeds where the office of the development district is located and transmitted to the office of the county clerk in the same county for safekeeping.

(f) No examination or certification of any of such bonds shall be required in this section.

(g) Provisions for bonds of all state and county officers set forth in title 8, chapter 19, shall also govern the bonds of all persons covered under this section, so far as title 8, chapter 19, is not inconsistent with this section.

(h) The respective development district shall pay the premiums for such bonds.






Part 2 - Community-Based Development Organizations

§ 13-14-201 - Creation.

It is the intent of the general assembly to provide for the creation and expansion of economic development efforts by community-based organizations.



§ 13-14-202 - Community-based development organization defined.

A community-based development organization is an organization that:

(1) Is established under the state charter provisions of the Tennessee Code;

(2) Has qualified for tax exempt status under § 501(c)(3) of the Internal Revenue Code, codified in 26 U.S.C. § 501(c)(3);

(3) Has a purpose, stated in the articles of incorporation, to serve low and moderate income people's need for community development and community self-help;

(4) Was not organized and is not controlled by governmental entities or agents; and

(5) Was not organized and is not controlled by a for-profit entity or agent.



§ 13-14-203 - Purpose.

A program may be established by this state to build local capacity of community-based organizations to address any or a combination of the following:

(1) Housing needs of people with low or moderate incomes, for home ownership and affordable rental housing, including housing development for the elderly and persons with a disability;

(2) Employment needs of people with low or moderate incomes including job placement with attendant support, small business and entrepreneurship development, and for-profit business development by nonprofit community-based development organizations;

(3) Social service program needs incorporated as a component of community economic development strategies; and

(4) Communications technology to build a network to exchange information and provide technical assistance in the field of community-based economic development.



§ 13-14-204 - Available assistance.

In carrying out this part, any, or a combination of the following, may be provided:

(1) Grants to initiate new community-based development organizations in communities lacking one;

(2) Grants to existing community-based development organizations to extend their capacity to meet the housing and job creation needs of their service area, including staffing and reasonable administrative costs;

(3) Grants to community-based development organizations for strategic planning towards project identification, selection and implementation;

(4) Grants to community-based development organizations for projects that combine community-based social service programs with related jobs for low and moderate income persons to promote community revitalization;

(5) Grants to community-based development organizations for housing development projects to build and renovate single and multi-family housing;

(6) Grants to community-based development organizations for job creation projects which promote small business development by low and moderate income entrepreneurs and nonprofit organizations, for the placement of low income people in jobs with attendant support, and the retention of those jobs; and

(7) Technical assistance to developing community-based development organizations, and existing community-based development organizations to carry out this part. For purposes of this part, technical assistance includes, but is not limited to, training and assisting community-based development organizations with:

(A) Conducting needs assessments;

(B) Training boards of directors;

(C) Staff development training;

(D) Recruiting project development teams;

(E) Determining and applying for available assistance;

(F) Conducting feasibility studies;

(G) Financial planning;

(H) Preparing project budgets;

(I) Proposal writing;

(J) Organizational structure and design;

(K) Generating local support; and

(L) Obtaining legal and accounting advice.



§ 13-14-205 - Preferences in granting assistance.

In carrying out this part, preference shall be given to community-based development organizations that:

(1) Serve a geographic area or a population of individuals effectively marginalized due to its small numbers, high ratio of African-American residents, persistent poverty, disability or other factors which effectively result in structural disinvestment; and

(2) Can demonstrate support from the community, particularly the community which will directly benefit from the development efforts.



§ 13-14-206 - Authority to implement rules.

Rules may be developed by the state to carry out this part, including rules to define "persons of low and moderate income."



§ 13-14-207 - Authority.

Nothing in this part shall limit the authority or powers of community-based development organizations currently authorized under the law.



§ 13-14-208 - Administrative expenses.

Any grant program authorized under this part to support the creation and expansion of economic development efforts by community-based organizations shall authorize the community-based development organization to utilize up to five percent (5%) of the funds for the administration of the grant program, including, but not limited to, accounting expenses associated with the grant program, not to exceed twenty thousand dollars ($20,000).









Chapter 15 - New Community Development [Repealed]



Chapter 16 - Industrial Development

Part 1 - Industrial Development Authorities [Repealed]



Part 2 - Industrial Park Act

§ 13-16-201 - Short title.

This part shall be known as the "Industrial Park Act."



§ 13-16-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Governing body" means the board or body in which the general legislative powers of a municipality are vested;

(2) "Industrial park" means land and rights, easements and franchises relating thereto, and may include adequate roads and streets, water and sewer facilities, utilities, and docks and terminals, as required for the use of industry, and such appurtenant land for necessary incidental use. "Industrial park" may also include a site for the establishment or location of a single industry;

(3) "Industrial park agency" means the governing body, or the commission, board, or other agency to which powers under this part have been delegated by the governing body; and

(4) "Municipality" means any county or incorporated city or town in this state.



§ 13-16-203 - Powers of municipality.

Subject to the conditions of this part, any municipality has the power to:

(1) Acquire land and rights and easements therein by gift, purchase, or eminent domain, and develop the land into industrial parks within or without the municipality or partially within and partially without the municipality, and maintain and operate such industrial parks; provided, that the power of eminent domain shall not be extended to or exercised with respect to property owned or held by a corporation which is subject to regulation by the Tennessee regulatory authority, the department of safety, and/or the department of transportation, and which itself possesses the power of eminent domain, except and unless:

(A) No other property is reasonably available for the contemplated use;

(B) The property to be taken is not reasonably necessary to the operation of the corporation owning or holding it; and

(C) The taking will not interfere or be inconsistent with any public use for which the property is used or held;

(2) Issue its bonds to finance in whole or in part the cost of such industrial parks, and pledge its full faith and credit and/or fees, rents, tolls or other charges for the use of or in connection with any industrial building or any public works project as provided in the Industrial Building Bond Act of 1955, compiled in title 7, chapter 55, or the Local Government Public Obligations Act of 1986, compiled in title 9, chapter 21;

(3) Sell or lease plots of land and charge and collect fees for services made available within such industrial parks, subject to and in accordance with any agreement which may be made with bondholders; provided, except as set forth in § 13-16-207(a), that prices, rentals and fees shall be fixed and revised from time to time so as to produce, as nearly as possible, sufficient funds to provide for the prompt payment of principal and interest upon all bonds when due, and provide for the operation and maintenance of such parks and adequate depreciation accounts in connection therewith;

(4) Pledge to the punctual payment of the bonds authorized for such purposes and interest thereon the income, revenues and proceeds from sales to be received from such industrial parks;

(5) Accept grants and the cooperation of the state of Tennessee upon such conditions as may be provided by law;

(6) Accept grants and the cooperation of the United States or any agency thereof in the development, maintenance, operation and financing of industrial parks and do any and all things necessary in order to avail itself of such aid and cooperation; and

(7) Exercise all powers with respect to industrial parks that municipalities may exercise with respect to industrial buildings under the Industrial Building Bond Act of 1955, compiled in title 7, chapter 55, and the Industrial Development Corporations Act of 1955, compiled in title 7, chapter 53.



§ 13-16-204 - Control of industrial parks.

(a) The governing body of any municipality may exercise direct control in the development, operation and maintenance of any industrial park, or may delegate by ordinance or resolution any or all powers to a commission or board, the composition, terms of office, appointment, and compensation to be determined by the governing body in such ordinance or resolution.

(b) Such powers may be delegated to an industrial development corporation created under title 7, chapter 53, to any existing port authority, to a regional megasite authority created under title 64, chapter 6 or to similar bodies available to act as an instrumentality of the municipality.



§ 13-16-205 - Provision for public services.

(a) Public services required by industries should be provided by governmental and private units and agencies responsible for such services in areas encompassing industrial parks, such as financing and installation of utility services and utility agencies, construction and maintenance of service roads and streets, and storm sewers where needed, by counties or cities, and building of dock and harbor facilities by counties, cities or port authorities.

(b) Governmental and private units and agencies are empowered to provide such services in connection with the development of industrial parks under this part.



§ 13-16-206 - Municipalities acting jointly.

The powers conferred upon municipalities under this part may be exercised by two (2) or more municipalities acting jointly, in which event the governing bodies of the municipalities acting jointly shall provide by contract the manner of development, operation and maintenance of industrial parks, or the powers may be delegated by resolution to a joint commission or board, the composition, terms of office, appointment, and compensation of same to be fixed by agreement of the governing bodies of such municipalities acting jointly. Such powers may also be delegated to an industrial development corporation created under title 7, chapter 53, to a port authority, to a regional megasite authority created under title 64, chapter 6, or to similar bodies available to act as instrumentalities of municipalities as specified in § 13-16-204.



§ 13-16-207 - Certificate requirements.

(a) (1) (A) Before a municipality may undertake to borrow funds to develop an industrial park under this part, it must obtain a certificate of public purpose and necessity under title 7, chapter 55, except that § 7-55-106 shall not apply to such certificate for an industrial park. The committee shall investigate, find and determine, upon application of any municipality therefor, as to whether a certificate of public purpose and necessity shall be issued to such municipality to engage in the establishment of an industrial park project under the declared public policy of this part for the economic development and advancement of the municipality, and in considering and determining whether or not such certificate shall issue, the committee shall find and determine affirmatively that:

(i) The project is well conceived and has a reasonable prospect of success;

(ii) There is a good probability that the project will be self-sustaining from the sale and lease of land in the industrial park, utility revenues derived from the provision and sale of utilities in the industrial park, ad valorem and other taxes resulting directly from the development of the industrial park, and other fees and charges for services provided to the industrial park;

(iii) The project will tend to provide proper economic development of the municipality, and will encourage industry to locate there; and

(iv) There are adequate property values and suitable financial conditions, so that the total bonded indebtedness of the municipality, solely for the purposes authorized by this part and by title 7, chapter 55, shall not exceed ten percent (10%) of the total assessed valuation of all the property in the municipality ascertained by the last completed assessment at the time of the issuance of such bonds.

(B) Until December 31, 1992, the requirement for obtaining such certificate of public purpose and necessity shall be waived for an industrial park for which sixty percent (60%) of its funding for the second phase of development was provided by a federal grant received from the economic development administration and which on July 1, 1992, is in the final stages of completing such second phase.

(2) When the committee has determined such facts favorably, it is authorized and empowered, having due regard to the promotion of the public policy and the general welfare herein declared, to issue a certificate of public purpose and necessity to the municipality to engage in the project. If and when such certificate is issued, it shall authorize the particular municipality to do all of the things authorized under § 13-16-203, including the issuance of bonds for the development of the industrial park and the securing of such bonds with income, revenues and proceeds from the sale of property in the municipality, any or all utility revenues of the municipality, any or all tax revenues of the municipality, including ad valorem taxes, and any other revenues, fees, rentals or charges of the municipality, or any of the foregoing as shall be approved by the committee. The certificate shall expire thirty-six (36) months from its date unless, within that time, such industrial park shall have been established; subject, however, to any delays necessitated by any litigation or acts of God; delaying the establishment of the industrial park. The issuance of such certificate of public purpose and necessity may be made contingent on the applicant supplying reasonable and satisfactory maps of the area proposed for development as an industrial park and preliminary development plans, including competent estimates of the cost of site preparation and supplying of projected utilities and services, and the extent to which appropriate private or local government agencies are prepared to supply them.

(b) (1) If and when the certificate is issued, the committee therein shall fix and determine:

(A) The extent and the amount to which the municipality may issue bonds or make expenditures for such industrial park;

(B) What property may be acquired therefor; and

(C) The terms upon which such acquisition may be had.

(2) If the governing body of the municipality fails or refuses to follow the requirements made by the committee in the certificate, then the members of the governing body of the municipality voting for such failure or refusal shall be individually and personally liable, and liable on their official bonds for any loss that the municipality may sustain by reason of such failure or refusal to follow such requirements, and in addition may be compelled by injunction to comply with such requirements.

(c) The committee is hereby authorized and empowered to adopt and put into effect all reasonable rules and regulations that it may deem necessary to carry out the provisions of this part not inconsistent herewith.

(d) When used in this section, "industrial park project" or "project" means the acquisition of land, rights, easements and franchises relating thereto and/or the provision of any roads and streets, water and sewer facilities, utilities, docks and terminals, as well as any appurtenant land that may be reasonably necessary for incidental use thereof. This subsection (d) does not limit the authority of the committee to issue a certificate of public purpose and necessity for the purchase and/or development of a site for the location of a single industry.

(e) Notwithstanding this section, a municipality with a population not less than three hundred thousand (300,000), according to the 2000 federal census or any subsequent federal census, shall not be required to obtain a certificate of public purpose and necessity in order to borrow funds to develop an industrial park under this part. Any such municipality that makes a total pledge of full faith and credit of the municipality related to an industrial park project shall not exceed ten percent (10%) of the total assessed valuation of all property in the municipality, ascertained by the last completed assessment at the time of issuance of the obligations. In any resolution pledging the full faith and credit and unlimited taxing power of any such municipality to secure any obligations related to the project, the governing body of the municipality shall state that the project being considered is well conceived, has a reasonable prospect for success, will provide proper economic development and employment, and will not likely become a burden on the taxpayers of the municipality.

(f) A city or county may exercise the power of eminent domain for development of an industrial park, only with respect to property located within the jurisdictional boundaries of the city or county; or in the case of a city, also with respect to property within an urban growth boundary as defined in § 6-58-101; or in the case of a county, also with respect to property within an urban growth boundary or planned growth area as defined in § 6-58-101. Either a city or town and county, or both, operating a joint industrial park may exercise the power of eminent domain with respect to property located within the jurisdictional boundaries of the county and within an urban growth boundary and a planned growth area. Before a city or county may undertake to exercise the power of eminent domain for development of an industrial park, it must obtain a certificate of public purpose and necessity as provided in subsection (a), even if no funds will be borrowed for the project, except:

(1) The requirements of subdivision (a)(1)(A)(iv) are not applicable to a certificate of public purpose and necessity obtained solely for the exercise of eminent domain authority; and

(2) A certificate of public purpose and necessity for the exercise of eminent domain, in addition to the applicable findings set forth in subdivision (a)(1)(A), shall be based on a finding that the city or county has been unable, through good faith negotiations, to acquire the property to be acquired by eminent domain or any alternative property that would be of comparable suitability for the project. Good faith negotiations shall be established, if the city or county has made an offer to purchase the property for an amount equal to or in excess of the fair market value, determined by the average of at least two (2) appraisals by independent, qualified appraisers.






Part 3 - Tennessee Industrial Development Authority [Repealed]

§ 13-16-301 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 4; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.



§ 13-16-302 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 5; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.



§ 13-16-303 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 6; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.



§ 13-16-304 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 7; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.



§ 13-16-305 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 8; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.



§ 13-16-306 - [Repealed.]

HISTORY: Acts 1996, ch. 1056, § 9; repealed by Acts 2013, ch. 202, § 2, effective April 23, 2013.









Chapter 18 - Major Energy Project Act of 1981

§ 13-18-101 - Short title.

This chapter shall be known and may be cited as the "Major Energy Project Act of 1981."



§ 13-18-102 - Chapter definitions.

As used in this chapter, unless the context clearly otherwise requires:

(1) "Applicant" means any person planning or proposing a project which has been designated a major energy project;

(2) "Approval" means any permit, license, lease, certificate, right-of-way, or other grant, rate, ruling, or decision authorized or issued by an agency of state or local government;

(3) "Contact agency" means the department of economic and community development;

(4) "Joint review process" means the process provided by §§ 13-18-108 -- 13-18-115 by which the applications for permits or approvals required by state, local, or federal agencies for a major energy project are consolidated and coordinated;

(5) "Joint review staff" means those persons from involved agencies who are designated to staff the joint review team;

(6) "Joint review team" or "team" means a coordinating group organized to conduct the joint review process on a major energy project. It is an officially composed group of government agencies organized to work with the applicant to coordinate government review and decision-making activities and is composed of involved state, local, and federal agencies and the applicant;

(7) "Lead local agency" means the local department or agency designated by the chief executive officer of that local government to be most affected by or involved in the proposed major energy project;

(8) "Lead state agency" means the department or agency of the state determined by the governor to be most involved in the joint review process;

(9) "Local government" means any government body, including any municipality, county, or utility district or any political subdivision of the state of Tennessee;

(10) "Local law" means the rules, regulations, resolutions, ordinances, codes, case law, and other laws of any local government;

(11) "Major energy project" means any project at one (1) physical location which has been determined by the contact agency to be in the state interest pursuant to its authority under § 13-18-103, which has a capital cost of one hundred million dollars ($100,000,000) or more, and which is likely to reduce the dependence of the state on imported energy projects;

(12) "Person" means any individual, cooperative, partnership, corporation, association, consortium, unincorporated organization, trust, estate, nonprofit institution or any entity organized for a common purpose, and any instrumentality of state or local government;

(13) "Project decision schedule" or "schedule" means the timetable set out by the joint review team in which to accomplish the joint review process, submit applications, hold hearings, and obtain approval of involved agencies;

(14) "State agency" means any general or special purpose executive agency of Tennessee;

(15) "State law" means the laws, rules, resolutions and case law of Tennessee; and

(16) "Team leader" means the state or local lead agency which is selected by the joint review team to lead the team and coordinate and supervise the joint review process.



§ 13-18-103 - Applications for designation as major energy project, joint review, and expedited review -- Revocation or termination -- Judicial review.

(a) (1) Any person planning or proposing an energy project may apply to the contact agency for an order designating such project as a priority energy project. An application shall include such detailed information concerning the project as the contact agency may require by rule to enable the contact agency to make a designation, including a detailed design proposal for the project, detailed economic data on the costs of the project, and an analysis of environmental impacts of the project; provided, that the adequacy of an application under this section shall not be subject to judicial review.

(2) Not later than five (5) days after the receipt of a designation request, the contact agency shall publish notice of the filing of the designation request, together with a brief description thereof in newspapers of general circulation in the area of the project and in Nashville. The contact agency shall also keep on file and make available for public inspection and copying at the main office of the contact agency and in such other places as the contact agency deems appropriate such portions of the full designation request.

(3) No project shall be designated a major energy project unless the contact agency finds that the project is likely to reduce directly or indirectly the state's dependence on imported energy and meets the capital expenditure requirements set out in § 13-18-102(11).

(b) (1) Any person who plans to develop an energy project may request the contact agency to designate the project a major energy project and to approve the project for joint review. The chief executive officer of the contact agency shall determine whether the proposed project is a major energy project and whether it qualifies for the joint review process. The chief executive officer of the contact agency shall consult with agencies who will be involved in issuing permits and with any other agency to determine whether the proposed project should be so designated. If the chief executive officer decides the project should be so designated, the chief executive officer shall recommend the designation to the governor for the governor's concurrence.

(2) If the governor approves designation of the proposed project as a major energy project, the governor shall issue an executive order designating a lead state agency, approving the project for the joint review process, and providing for a joint review staff.

(3) An applicant may request the joint review process for parts of the regulatory as well as for the entire process.

(c) (1) In the alternative, any person who plans to develop an energy project may request the contact agency to designate the project a major energy project and to approve the project for expedited review. In the case of a request for expedited review, the applicant shall indicate which agencies or parts of the regulatory process the applicant wishes to have considered under the terms of this chapter. Expedited review shall enjoy the expedited judicial hearings provided for by this chapter. In the case of a request for expedited review, the chief executive officer shall make the determinations provided for in subsections (a) and (b) and submit such chief executive officer's recommendation to the governor. If the governor approves, the governor has to issue an executive order specifying the agencies or parts of the regulatory process to be included in expedited review and the procedure to be followed.

(2) An applicant may seek to be declared a major energy project and to utilize expedited review solely to enjoy any one (1) of the benefits set out in this chapter, such as expedited judicial review or consolidation of hearings, but such applicant shall be limited to the relief sought.

(d) A request for designation of a project as a major energy project and use of the joint review process, or for expedited review, shall be approved or rejected within one (1) month of the initial request.

(e) Once an energy project has been designated a major energy project, and the joint review process or expedited review process has begun, the designation and process shall not be revoked or terminated unless requested by the applicant or unless procured by fraud or misrepresentation.

(f) A decision of the contact agency or governor designating an energy project as a major energy project shall not be subject to judicial review, except for fraud or misrepresentation and no court shall hold unlawful or set aside any department or agency action, finding, rule, or conclusion on the basis of a decision designating an energy project as a major energy project.



§ 13-18-104 - Joint review team -- State lead agency -- Local lead agency.

(a) If a project is designated a major energy project and approved for the joint review process, a joint review team shall be formed. The state agencies in the team shall be designated by the governor and shall include all departments or agencies whose approval will be required for any state-issued permit which the project may require. The governor shall designate one (1) agency to be the state lead agency.

(b) In addition to state agencies, the team shall include any local agencies whose approvals may be required in the development of the project. The joint review staff shall be responsible for identifying and contacting each involved local agency. If a local government has more than one (1) involved agency, its chief executive officer shall designate the local lead agency.

(c) In addition to state and local agencies, federal agencies whose approvals may be required in the development of the project shall be invited to join the team. The joint review staff shall be responsible for identifying and contacting each involved local agency.

(d) In addition to all governmental agencies, the team shall include the project applicant as an ex officio member.



§ 13-18-105 - Duty of joining local agency to participate in and abide by joint review process schedule.

If a local agency joins the team, the head of that agency and the chief executive officer of the local government in which the agency is located shall agree to participate in the joint review process and abide by the project decision schedule for all locally required permits, licenses, or other approvals. Such agreement shall not negate the independent authority of the local agency or government to issue its ultimate approval or disapproval, so long as such decision is made in accordance with the project decision schedule.



§ 13-18-106 - Joining federal agency to cooperate and abide by schedule.

If a federal agency joins the team, it shall abide by the project decision schedule and cooperate in the joint review process, insofar as is possible and consistent with federal law.



§ 13-18-107 - Meeting of joint review team -- Timing -- Notice.

(a) After all involved state, local, and federal agencies have been identified, the joint review staff shall call a meeting of the joint review team.

(b) Such meeting shall be called not more than six (6) weeks after the project is designated a major energy project, and the participants shall be given at least two (2) weeks notice of the meeting. The notice shall include the time, date and place of the meeting, the agenda to be considered, and any additional information needed to inform participants or the public of the purpose of the meeting. The notice shall be advertised in a newspaper of general circulation.



§ 13-18-108 - Selection of team leader -- Presentation by applicant -- Draft agreement.

(a) At the first meeting, the joint review team shall select a participating agency to be team leader.

(b) The applicant shall make a presentation to the team at this meeting on the project, stating what actions it has already undertaken, what actions will be undertaken in the future, and what actions it would like the team to take.

(c) Based on the information submitted by the applicant to the contact agency, the joint review staff shall submit a draft agreement of responsibilities to the team describing the statutory and regulatory jurisdiction, duties and responsibilities of each permitting and nonpermitting agency at each level of government that may review the proposed project. It shall also describe the responsibilities and general schedule of the applicant.



§ 13-18-109 - Second meeting -- Completion of agreement of responsibility.

(a) After the team members have had a reasonable time to review the draft agreement and the applicant's presentation, but not more than four (4) weeks, the team leader shall call a second meeting. At this meeting the team shall complete the agreement of responsibility. When completed it shall be signed by the team members.

(b) Notice of this meeting shall be given in accordance with § 13-18-107.



§ 13-18-110 - Additional meetings.

(a) After the agreement of responsibility has been signed, the team shall hold such additional meetings as it deems necessary to hear public comment, to gather information on the project, and clarify the responsibilities of the team members. At these meetings, the team and the applicant shall also develop a tentative project decision schedule.

(b) At least two (2) of these meetings shall be held in the vicinity of the project site.

(c) Not more than fourteen (14) weeks shall be used to complete this process.

(d) Adequate public notice shall be given prior to each meeting, in accordance with § 13-18-107.



§ 13-18-111 - Consolidation of applications -- Project decision schedule.

(a) During the meetings provided for in § 13-18-110, the applicant and the involved agencies shall agree whether or not to attempt a coordination of applications. If possible, the applicant and the team should attempt to agree on one (1) consolidated application designed to satisfy the requirements of all participating agencies without violating administrative and substantive law.

(b) If one (1) consolidated application is not possible, the applicant and the team shall endeavor to consolidate as many different applications as possible into one (1) application. It is expected that all state and local applications will be so consolidated.

(c) When agreement on consolidation of applications has been reached, a project decision schedule shall be adopted to chart the application and approval process. The schedule may subsequently be modified by the team if necessary, but the general time limits agreed on by the applicant and the permitting agencies should be maintained.



§ 13-18-112 - Preapplication meetings -- Failure to participate.

(a) Beginning as early in the joint review process as possible, but not less than thirty (30) days prior to application, the applicant and permitting agencies shall hold preapplication meetings to determine what each expects from the other so as to accelerate the application process.

(b) The applicant shall also meet with public individuals and groups who have expressed or have identified interests in the project, either through the medium of the meeting provided for in §§ 13-18-108 -- 13-18-110, or otherwise, to identify and deal with the concerns of such persons.

(c) If persons who have had the opportunity to participate in preapplication meetings and raise concerns did not do so, it shall be noted in the application record.

(d) Notice of such meetings shall be given in accordance with § 13-18-107.



§ 13-18-113 - Implementation and compliance with project decision schedule.

(a) When the project decision schedule has been agreed on, the application shall be submitted and actions taken in accordance with it. Each permitting agency and the applicant shall endeavor to comply with the schedule so as to complete the permitting process as expeditiously as possible, with due regard for public health, safety, and welfare, and the rights of the applicant. The team leader shall monitor implementation of the schedule and act to resolve delays or disputes.

(b) No project decision schedule shall encompass a period of more than two (2) years unless the team finds that additional time is necessary.

(c) The time limits for agencies' actions set out in the project decision schedule shall be followed unless the team determines that different deadlines would help expedite or coordinate government review.

(d) Notwithstanding any other provision of law, the time limits and special procedures imposed by the project decision schedule shall constitute the lawful decision-making deadlines and procedures for reviewing applications filed by the applicant.



§ 13-18-114 - Special procedures for state agencies authorized.

(a) Notwithstanding any other provision of law, the team may establish special procedures in the project decision schedule for any state agency subject to such schedule.

(b) Such procedures shall be consistent with all statutes and rules, regulations and orders promulgated by the agency except that the team may require the agency to:

(1) Consolidate, to the maximum extent practicable, its proceedings respecting actions and decisions which are subject to the project decision schedule with the proceedings of other agencies, including other state and local agencies which are also subject to such schedule;

(2) Establish permit, license, and other filing requirements which eliminate unnecessary duplication, and, to the maximum extent practicable, provide for uniform collection, analysis, and reporting of such data;

(3) Substitute legislative-type hearings in lieu of trial-type hearings; provided, that in any cases in which:

(A) A formal hearing including an opportunity for cross-examination of witnesses is authorized by any provision of statute other than this chapter; and

(B) The agency determines there is a genuine and substantial dispute of fact which can only be resolved with sufficient accuracy by the introduction of evidence in a formal hearing;

the agency shall designate such dispute for resolution in a formal hearing conducted in accordance with the statute providing for such hearing;

(4) Shorten time periods for actions required by agency procedures;

(5) Conduct hearings, except where such hearings are conducted pursuant to subdivision (b)(3), in which parties may submit such written data, views, or arguments and such written responses to the data, views or arguments submitted by other parties, as the team, agency, or the presiding employee may specify and in which oral presentation is limited to brief oral argument with respect to the written submissions;

(6) Establish procedures for issuing final decisions in which the presiding employee at any hearing may be required to certify the hearing record to the agency for decision without an initial decision. Such procedures may also require the presiding employee to submit the record to the agency without a recommended or tentative decision, but with such analysis of the record as the agency may specify. The agency itself shall then make the decision; or

(7) Utilize any combination of procedures authorized by this subsection (b).



§ 13-18-115 - Judicial action to enforce schedule.

(a) If any state or local agency has failed or is reasonably likely to fail to comply with a project decision schedule, the team leader may bring an enforcement action in the appropriate chancery court.

(b) In any action brought under this section, if the court determines that any state or local agency has failed or is reasonably likely to fail to comply with a project decision schedule, the court shall order the agency to act in accordance with the existing schedule where such action would be practical and would not deny any person due process of law.

(c) If the court determines that the agency has failed or is reasonably likely to fail to comply with a project decision schedule but that action in accordance with the project decision schedule would clearly be impracticable or would deny any person due process of law, the court shall instruct the team to revise the project decision schedule to require the agency to complete consideration of the applicant's request as soon as practicable, consistent with due process of law. Immediately upon receipt from the team of a certified copy of the revised project decision schedule, the court shall issue an order directing the agency to comply with such schedule.

(d) Notwithstanding any other provision of law including any other provision of this chapter, any action brought under this section shall be assigned for hearing and completed at the earliest possible date, shall, to the greatest extent practicable, take precedence over all other matters pending on the docket of the court at the time, and shall be expedited in every way by such court.



§ 13-18-116 - Consolidated hearings.

(a) If agreed to by the team and the applicant, consolidated hearings shall be used when possible. Such hearings shall include all hearings which agencies would be required to conduct individually. The team and the applicant shall determine which agencies shall be included in the consolidated hearings, but no agency shall be included over the objection of the applicant, if the action required from that agency is merely routine or administrative. If an application by the applicant to a particular agency would not otherwise require a hearing, such agency shall not be included in the consolidated hearing and no action taken in the consolidated hearing shall delay such application.

(b) The consolidated hearing is intended to combine public hearings concerned with similar regulatory topics, e.g., water quality, into one (1) hearing, thus avoiding the need for additional individual hearings. Issues to be considered in the hearing must be common to each agency and clearly indicated in the agenda and public notice. A common hearing procedure must be developed that satisfies due process and individual agency statutes. One (1) hearing record should be prepared for use by each agency.

(c) Procedural and organizational arrangements for the hearing should be made as far in advance as possible. Guidelines for organizing the hearing are provided below:

(1) The team and applicant should identify those public hearings that could be coordinated. If possible, such identification should occur when the project decision schedule is formulated;

(2) The team, in conjunction with the applicant and relevant agencies, should decide whether it is feasible to coordinate those hearings and which coordinated approach would be desirable;

(3) Assuming coordination is feasible, the team leader should appoint one (1) team member to develop a coordinated hearing plan;

(4) The team member assigned to develop the plan will arrange various meetings, as necessary, with relevant agency representatives, their attorneys and the proponent to develop and review proposed plans;

(5) Once a plan has been agreed upon, the decision schedule should be modified, if necessary, to reflect the hearing agreement;

(6) If the participating agencies and the proponent agree, the team member assigned to coordinate development of the joint hearing plan should continue to coordinate implementation of the plan; and

(7) The coordinated hearing plan should be discussed at one (1) or more team meetings to allow for public comment.



§ 13-18-117 - State or local timing provisions modified to coincide with federal law.

To effect maximum consolidation and coordination of the permitting process, any state or local law or regulation on the timing for filing documents, holding hearings, or providing notice is hereby modified to the necessary extent to coincide with the applicable federal law or regulation, if the federal agency involved participates in the joint review process.



§ 13-18-118 - Waiver of state or local law enacted after commencement of construction.

(a) The joint review team is authorized to waive application of any state or local statutes, regulations, or requirements enacted or promulgated after the commencement of construction of a major energy project, unless the general assembly explicitly prohibits such waiver. No waiver pursuant to this section shall take effect unless:

(1) The team finds that the waiver is necessary to ensure timely and cost-effective completion and operation of the facility; and

(2) The team, after consultation with the agency responsible for implementing the statute, regulation, or requirement to be waived, finds that the waiver will not unduly endanger public health or safety.

(b) (1) For the purposes of this section, "commencement of construction" means that the owner or operator of a major energy project has obtained all necessary preconstruction approvals or permits required by state or local laws or regulations and either has:

(A) Begun or caused to begin, a continuous program of physical on-site construction of the facility, including site clearance, grading, dredging, or land filling in preparation for the fabrication, erection, or installation of the building components of the facility; or

(B) Entered into binding agreements or contractual obligations, which cannot be cancelled or modified without substantial loss to the owner or operator, to undertake a program of construction of the facility to be completed within a reasonable time.

(2) For the purpose of this subsection (b), interruptions resulting from acts of God, strikes, litigation, or other matters beyond the control of the owner shall be disregarded in determining whether such construction is continuous.



§ 13-18-119 - Modification of project decision schedule.

(a) At any time prior to the completion of the major energy project, the joint review team may:

(1) Revise the special procedures for state or local agencies on the project decision schedule;

(2) Add new special procedures for state or local agencies on the project decision schedule;

(3) Revise any deadline on the project decision schedule; or

(4) Add any new deadline on the project decision schedule.

(b) No modification in the project decision schedule shall be allowed unless the team determines that:

(1) Such modification would further the purposes of this chapter;

(2) Continued adherence to the schedule would be impractical or would not be in the public interest;

(3) In the case of a request for a modification by an agency, that the agency has exercised due diligence in attempting to comply with the schedule;

(4) In the case of a request for a modification by an applicant, that the applicant has exercised due diligence in attempting to comply with the schedule; and

(5) Except as provided by this section, such modification is consistent with § 13-18-114 and is published in a newspaper of general circulation.



§ 13-18-120 - Certification of approvals -- Effect.

(a) If the joint review team has been notified by the agencies with authority to grant such approvals or perform such actions, or by a reviewing court, that all agency actions and approvals on the project decision schedules relating to a priority energy project:

(1) Have been granted;

(2) Have been performed; or

(3) Are not necessary;

and if judicial review of such actions or approvals is completed, then the team shall certify the same. Such certification shall indicate any conditions and the expiration date of any approvals that have been granted to the project.

(b) A certificate issued by the team under subsection (a) shall constitute conclusive evidence in any judicial or executive proceeding that all actions and approvals necessary to the completion and initial operation of the project have been granted for the duration and subject to the conditions specified on the certificate.



§ 13-18-121 - Intervention or appearance in other action.

(a) The joint review team, or the applicant individually, may intervene in any state or local agency proceeding if such agency proceeding involves an action pursuant to this chapter or involving the project.

(b) The joint review team, or the applicant individually, may appear as a party of right in any judicial proceeding involving an action pursuant to this chapter or involving the project.



§ 13-18-122 - Appeals -- Consequent revision of project decision schedule.

(a) Any judicial appeal which is provided for in the permitting process of any individual agency shall be permitted when such agency joins in the joint review process, and any action of the joint review team in conducting such process may be appealed if such action by the permitting agency would be appealable.

(b) Unless specified otherwise, appeals shall be made to the chancery court for Davidson County, and shall be given priority by that court and heard before any other action not already under consideration by that court.

(c) Any appeal from a decision of the chancery court shall be made directly to the Tennessee supreme court and be expedited by that court. Any review by the Tennessee supreme court shall be assigned for hearing and completed at the earliest possible date, shall to the greatest extent practicable take precedence over all other matters on the docket of the court at that time, and shall be expedited in every way by such court.

(d) Immediately following any decision remanding to an agency any case or controversy involving the validity of this chapter or an action pursuant to this chapter, the joint review team shall revise the project decision schedule as necessary to expedite any further proceedings required by the decision of the court. Such revisions shall be consistent with § 13-18-119.



§ 13-18-123 - Time limits for petitions for review.

(a) Except as provided by subsection (b), any petition for review of any action pursuant to this chapter or of the validity of this chapter shall be brought not later than twenty (20) days following the date of actual or constructive notice of the final agency action relating to the action which is being challenged.

(b) Any petition for review of the reasonableness of any deadline in a project decision schedule shall be brought not later than thirty (30) days after such deadline is listed on the project decision schedule and published in a newspaper of general circulation or such challenge shall be barred. The party challenging the reasonableness of the deadline shall have the burden of proof.

(c) Any petition for review of the validity of this chapter or of any action pursuant to this chapter shall be barred unless a complaint is filed prior to the expiration of time limits prescribed by subsections (a) and (b).



§ 13-18-124 - Limitations on injunctive relief not part of final judgment.

(a) Except as provided in subsection (b), no court shall have jurisdiction to grant any injunctive relief lasting longer than ninety (90) days against any act pursuant to this chapter, except in conjunction with the final judgment entered in a case.

(b) No court shall have jurisdiction to grant any injunctive relief preventing the enforcement of a project decision schedule except in conjunction with a final judgment. If the court on review determines that a deadline on a project decision schedule is not reasonable, the court may instruct the board to extend the deadline period.



§ 13-18-125 - Expedited review procedure.

If the applicant seeks an expedited review under § 13-18-103(c), the applicant and the agencies which are involved may utilize any provision of this chapter, including project decision schedules, consolidated hearings, and all provisions for expedited judicial review. When using a procedure, such as a project decision schedule, the applicant and the agency or agencies involved in the expedited review, acting together, are authorized to take any action or do anything that a joint review team may or should do, and for that purpose may act as a joint review team.



§ 13-18-126 - All state entities authorized to provide assistance -- Composition of joint review staff -- Loans of personnel.

(a) All departments, agencies, or other entities of state government, including the University of Tennessee and institutions operated by the board of regents, are authorized to provide any assistance requested by the joint review team, the team leader, or the contact agency.

(b) The joint review staff may be drawn from any of the preceding entities and personnel shall be placed on loan to the team at the request of the team leader. The loan shall continue for the term of the joint review process, and for a reasonable time thereafter, and during such period the compensation, benefits, and expenses of such loaned employee shall continue to be paid by the employing entity.



§ 13-18-127 - Rules and regulations.

The contact agency or joint review team or team leader is authorized to promulgate rules and regulations to effectuate the purposes of this chapter. Rules and regulations procedural in nature only shall not be subject to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Any other rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 13-18-128 - Statutory purpose -- Liberal construction.

This chapter is declared to be remedial in nature to reduce the reliance of Tennessee on imported energy products, and this chapter shall be liberally construed to effectuate its purposes and provide for the most rapid development of major energy projects consistent with public health and safety.






Chapter 19 - Energy Conservation Code

§ 13-19-101 - Model Energy Code -- Adoption.

The Model Energy Code, 1992 Edition, for energy conservation in new building construction, published by the Council of American Building Officials, is hereby adopted by reference as the minimum requirements for the effective use of energy in new buildings. Notwithstanding the first sentence of this section, local jurisdictions shall have the option of adopting the 2000 International Energy Conservation Code with 2002 amendments, published by the International Code Council, as the minimum requirements for the effective use of energy in new buildings in that jurisdiction. However, any revisions or amendments to the above referenced codes shall become effective only upon approval by the general assembly or upon approval by the appropriate committee of the general assembly.



§ 13-19-102 - Application -- Utilization of solar hot water heating systems.

(a) The state code for energy conservation established by this chapter shall govern the design and construction of new buildings and structures or portions thereof and additions to existing buildings that provide facilities or shelter for public assembly, educational, business, mercantile, institutional, storage, and residential occupancies, as well as those portions of factory and industrial occupancies designed primarily for human occupancy by regulating their exterior envelopes and the selection of their heating, ventilating and air conditioning systems, service water heating, electrical distribution and illuminating systems and equipment for effective use of energy.

(b) The state building commission shall utilize solar hot water heating systems if cost-efficient over the term of the bonds in any projects that involve conventional hot water systems.



§ 13-19-103 - Exemptions.

Buildings are exempt from the provisions of this code as follows:

(1) All nonresidential farm buildings;

(2) All temporary buildings used exclusively for construction purposes;

(3) Other buildings as specifically exempted by § 103.3 of the Model Energy Code, 1992 Edition or as specifically exempted by § 101.4.1 of the 2000 International Energy Conservation Code with 2002 amendments in jurisdictions that have adopted the 2000 International Energy Conservation Code with 2002 amendments pursuant to § 13-19-101; and

(4) Additions to one-family and two-family dwellings which:

(A) Are less than ten percent (10%) of the square footage of the dwelling; and

(B) Have more than fifty percent (50%) of the total outside wall and roof space composed of glass.



§ 13-19-104 - Amendment to code.

Section 104.1 of the Model Energy Code, 1992 Edition shall be amended by deleting the period at the end of the section and replacing it with a semicolon followed by these words "however, the building official may not require submission of plans prepared by a licensed engineer or architect in the case of plans for single family dwellings and duplexes."



§ 13-19-105 - Enforcement.

It is the responsibility of every city, county, town, municipal corporation, and metropolitan government to enforce this chapter. It is the responsibility of the state building commission and its staff to enforce this chapter as to any buildings designed or constructed, regardless of location, under its supervision, in accordance with § 4-15-106.



§ 13-19-106 - Adoption by local governments.

Each local government shall adopt the state code for energy conservation in new building construction with any amendments it deems reasonably necessary to accommodate local conditions. If the standards adopted by local governments are equal to or stricter than the code, the local standards shall control. If the local standards are less strict than the code standards, the code standards shall control.



§ 13-19-107 - Fees.

Local governments may charge a reasonable fee for each permit, to offset the costs of administration, inspection, and enforcement of the code, as local government sees fit. The fee may not accrue to the general revenue of the local government or by any other application become subject to laws regulating local taxation.



§ 13-19-108 - Adoption of department of housing and urban development methods and practice.

Any worksheets, prescriptive methods, alternative methods or practices concerning the Model Energy Code compliance or the 2000 International Energy Conservation Code with 2002 amendments compliance deemed acceptable by the department of housing and urban development shall be acceptable in the state of Tennessee.






Chapter 20 - Housing Authorities Law

Part 1 - General Provisions

§ 13-20-101 - Short title.

This chapter may be referred to as the "Housing Authorities Law."



§ 13-20-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Authority" or "housing authority" means a public body and a body corporate and politic organized in accordance with this chapter for the purposes, with the powers, and subject to the restrictions, hereinafter set forth;

(2) "Bonds" means any bonds, interim certificates, notes, debentures, or other obligations of the authority issued pursuant to this chapter;

(3) "Business" means any lawful activity conducted primarily:

(A) For the purchase, sale, lease and rental of personal and real property, and for the manufacturing, processing, or marketing of products, commodities, or any other personal property;

(B) For the sale of services to the public; or

(C) By a nonprofit organization;

(4) "City" means the city or town which is, or is about to be, included in the territorial boundaries of an authority when created hereunder;

(5) "City clerk" and "mayor" means the clerk and mayor, respectively, of the city, or the officers thereof, charged with the duties customarily imposed on the clerk and mayor, respectively;

(6) "Commissioner" means one (1) of the members of an authority appointed in accordance with this chapter;

(7) "Community facilities" includes real and personal property, and buildings and equipment for recreation or social assemblies, for educational, health or welfare purposes and necessary utilities when designed primarily for the benefit and use of the housing authority and/or the occupants of the dwelling accommodations;

(8) "Contract" means any agreement of an authority with or for the benefit of an obligee whether contained in a resolution, trust indenture, mortgage, lease, bond or other instrument;

(9) "Council" means the legislative body, council, board of commissioners, board of trustees, or other body charged with governing the city;

(10) "Dwelling unit" means a building or structure used as a place of residence;

(11) "Farmers of low income" means persons or families who at the time of their admission to occupancy in a dwelling of the authority:

(A) Live under unsafe or unsanitary housing conditions;

(B) Derive their principal income from operating or working upon a farm; and

(C) Had an aggregate average annual net income for the three (3) years preceding their admission that was less than the amount determined by the authority to be necessary, within its area of operations, to enable them, without financial assistance, to obtain decent, safe, and sanitary housing, without overcrowding;

(12) "Federal government" includes the United States, or any agency, instrumentality, corporate or otherwise, of the United States;

(13) "Governing body" means the council of any city;

(14) "Government" includes the state and federal governments and any subdivision, agency or instrumentality, corporate or otherwise, of either of them;

(15) (A) "Housing project" includes all real and personal property, buildings and improvements, stores, offices, lands for farming and gardening, and community facilities acquired or constructed or to be acquired or constructed pursuant to a single plan or undertaking, to:

(i) Demolish, clear, remove, alter or repair unsanitary or unsafe housing; and/or

(ii) Provide safe and sanitary dwelling accommodations for persons of low income;

(B) "Housing project" may also be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements, and all other work in connection therewith. "Housing project" may also include such buildings and equipment for recreational or social assemblies for educational, health or welfare purposes, and such necessary utilities, as are designed primarily for the benefit and use of the housing authority and/or the occupants of such dwelling accommodations;

(16) "Mixed-finance project" means a project that is financially assisted by private resources, which may include low-income housing tax credits, in addition to an amount provided under any state or federal program. "Mixed-finance project" includes a project that is developed by:

(A) An authority or by an entity affiliated with an authority;

(B) A partnership, a limited liability company, or other entity in which the authority, or an entity affiliated with an authority, is a general partner, managing member, or otherwise participates in the activities of the entity; or

(C) Any entity that grants to the authority the right of first refusal and first option to purchase, after the close of the compliance period, the qualified low-income building in which the public housing units exist in accordance with the Internal Revenue Code of 1986, § 42(i)(7), codified in 26 U.S.C. § 42(i)(7);

(17) "Mortgage" includes deeds of trust, mortgages, building and loan contracts or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale thereof;

(18) "Municipality" means any city, town, or village or other municipality in the state;

(19) "Obligee of the authority" or "obligee" includes any bondholder, trustee or trustees for any bondholders, any lessor demising property to the authority used in connection with a housing project or any assignee or assignees of the lessor's interest or any part thereof, and the United States, when it is a party to any contract with the authority;

(20) "Persons of low income" means persons or families who lack the amount of income which is necessary, as determined by the authority undertaking the housing project, to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings, without overcrowding;

(21) "Real property" includes lands, lands under water, structures, and any and all easements, franchises and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise;

(22) "Representative district" means any division or district of any city or municipality which is created for the purpose of electing a representative to the governing body of the city or municipality;

(23) "State" means the state of Tennessee;

(24) "Taxing agency" means any county, city, town or metropolitan government in the state; and

(25) "Trust indenture" includes instruments pledging the revenues of real or personal properties but not conveying such properties or conferring a right to foreclose and cause a sale thereof.



§ 13-20-103 - Meetings and residence of commissioners.

Nothing contained in this chapter shall be construed to prevent meetings of the commissioners anywhere within the perimeter boundaries of the area of operation of the authority or within any additional area where the housing authority is authorized to undertake a housing project, nor to prevent the appointment of any person as a commissioner of the authority who resides within such boundaries or such additional area, and who is otherwise eligible for such appointment under this chapter.



§ 13-20-104 - Powers of housing authority.

(a) An authority has the power to:

(1) Investigate into living, dwelling and housing conditions and into the means and methods of improving such conditions;

(2) Determine where unsafe, or unsanitary dwelling or housing conditions exist;

(3) Study and make recommendations, in cooperation with any city, municipal or regional planning commission, concerning the plan of any city or municipality located within its boundaries in relation to the problem of clearing, replanning and reconstruction of areas in which unsafe, or unsanitary dwelling or housing conditions exist, and concerning provisions for dwelling accommodations for persons of low income;

(4) Prepare, carry out and operate housing projects;

(5) Provide for the construction, reconstruction, rehabilitation, improvement, alteration or repair of any housing project or any part thereof by direct sponsorship of the authority, by the purchase of a mortgage or by the making of a mortgage loan to a not-for-profit entity or corporation. In the event it becomes necessary for an authority to issue bonds for the obtaining of capital to purchase a mortgage or the making of a mortgage loan as provided for in this section, the bond issue shall first be approved by ordinance or resolution of the local governing body;

(6) Own, operate, assist, or otherwise participate in one (1) or more mixed-finance projects to provide for the construction, reconstruction, rehabilitation, improvement, alteration or repair of any housing project or any part thereof. An authority may provide capital assistance, operating assistance and financing assistance to a mixed-finance project in the form of a grant, loan, guaranty, collateralization or other form of investment in the project, or other form of public or private borrowings, for the construction or rehabilitation of a housing project;

(7) Take over by purchase, lease or otherwise any housing project located within its boundaries undertaken by any government, or by any city or municipality located in whole or in part within its boundaries;

(8) Manage as agent of any city or municipality located in whole or in part within its boundaries any housing project constructed or owned by such city;

(9) Act as agent for the federal government in connection with the acquisition, construction, operation and/or management of a housing project or any part thereof;

(10) Arrange with any city or municipality located in whole or in part within its boundaries or with a government for the furnishing, replanning, installing, opening or closing of streets, roads, roadways, alleys, sidewalks or other places or facilities;

(11) Arrange for the acquisition by such city, municipality, or government of property, option or property rights;

(12) Arrange for the furnishing of property or services in connection with a project;

(13) Arrange with the state, its subdivisions and agencies, and any county, city or municipality of the state, to the extent that it is within the scope of each of their respective functions:

(A) Cause the services customarily provided by each of them to be rendered for the benefit of such housing authority and/or the occupants of any housing projects;

(B) Provide and maintain parks and sewerage, water and other facilities adjacent to or in connection with housing projects; and

(C) Change the city or municipality map, to plan, replan, zone or rezone any part of the city or municipality;

(14) Lease or rent any of the dwellings or other accommodations or any of the lands, buildings, structures or facilities embraced in any housing project and to establish and revise the rents or charges therefor;

(15) Enter upon any building or property in order to conduct investigations or to make surveys or soundings;

(16) Purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise, any property, real or personal or any interest therein from any person, firm, corporation, city, municipality, or government;

(17) Acquire by eminent domain any real property, including improvements and fixtures thereon except as provided in § 13-20-105;

(18) Sell, exchange, transfer, assign, or pledge any property, real or personal or any interest therein to any person, firm, corporation, municipality, city, or government;

(19) Own, hold, clear and improve property;

(20) Insure or provide for the insurance of the property or operations of the authority against such risks as the authority may deem advisable;

(21) Procure insurance or guarantees from the federal government of the payment of any debts or parts thereof secured by mortgages made or held by the authority on any property included in any housing project;

(22) Borrow money upon its bonds, notes, debentures, or other evidences of indebtedness and secure the same by pledges of its revenues, and, subject to the limitations hereinafter imposed, by mortgages upon property held or to be held by it, or in any other manner;

(23) In connection with any loan, agree to limitations upon its right to dispose of any housing project or part thereof or undertake additional housing projects;

(24) In connection with any loan by a government, agree to limitations upon the exercise of any powers conferred upon the authority by this chapter;

(25) Invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control;

(26) Sue and be sued;

(27) Have a seal and alter the same at pleasure;

(28) Have a perpetual succession;

(29) Make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority;

(30) Make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with this chapter;

(31) Conduct examinations and investigations and hear testimony and take proof under oath at public or private hearings on any matter material for its information;

(32) Issue subpoenas requiring the attendance of witnesses for the production of books and papers and to issue commissions for the examination of witnesses who are out of the state or unable to attend before the authority, or are excused from attendance;

(33) Make available to such agencies, boards or commissions as are charged with the duty of abating or requiring the correction of nuisance or like conditions, or of demolishing unsafe or unsanitary structures within its territorial limits, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety or welfare;

(34) Provide consulting services to housing authorities outside the housing authority's territorial jurisdiction;

(35) Enter into management contracts with other authorities outside the authority's territorial jurisdiction, which provide for the management of all or any part of the operations of an authority or all or any part of a housing project or a mixed-finance project of an authority; and

(36) Enter into agreements with municipalities under which the authority agrees to exercise any or all powers of an authority under this chapter relating to redevelopment or urban renewal projects for such municipality with respect to one (1) or more redevelopment or urban renewal projects, including, but not limited to, holding public hearings, preparing redevelopment and urban renewal plans and managing redevelopment projects; provided, however, that all debt related to such redevelopment projects must be issued by the housing authority for the jurisdiction subject to the agreement and the housing authority for the jurisdiction subject to the agreement must consent to such agreement by resolution. Any municipality may enter into an agreement described in this subsection (a).

(b) Any of the investigations or examinations provided for in this chapter may be conducted by the authority or by a committee appointed by it, consisting of one (1) or more commissioners, or by counsel, or by an officer or employee specially authorized by the authority to conduct it. Any commissioner, counsel for the authority, or any persons designated by it to conduct an investigation or examination shall have power to administer oaths, take affidavits and issue subpoenas or commissions. An authority may exercise any or all of the powers herein conferred upon it, either generally or with respect to a specific housing project or projects through or by an agent or agents which it may designate, including any corporations which are or shall be formed under the laws of this state, and for such purposes, an authority may cause one (1) or more corporations to be formed under the laws of this state or may acquire the capital stock of any corporation or corporations. All housing project property owned by a corporate agent of a housing authority is subject to the control of and is deemed to be property of the housing authority. Any corporate agent may, to the extent permitted by law, exercise any of the powers herein conferred upon the authority. For purposes of this subsection (b), "corporation" shall include both for-profit corporations and nonprofit corporations.

(c) In addition to all of the other powers herein conferred upon it, an authority may do all things necessary and convenient to carry out the purposes and provisions of this chapter. No provisions with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to an authority unless the general assembly shall specifically so state.

(d) Notwithstanding anything to the contrary contained in this chapter or in any other provision of law, an authority may include, in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractor comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions which the federal government may have attached to its financial aid of the project.

(e) (1) Notwithstanding anything to the contrary contained in this chapter or in any other provision of law, an authority shall not initiate any public housing project under this chapter or any other provision of law until the governing body, or agency designated by it or empowered by law to act, of each city or municipality, in which any of the area to be covered by the project is situated in a representative district thereof, has approved the proposed public housing project plan, which provides an outline for the development, construction, lease, or purchase of the proposed housing project and is sufficiently complete to indicate its relationship to definite local objectives of appropriate land use and providing decent, safe, and sanitary housing for persons of low income.

(2) Such cities or municipalities are hereby authorized to approve public housing project plans through their governing body or agency designated by it for that purpose.

(A) The governing body shall not approve a public housing project plan until after a public hearing has been held by the governing body, or the agency designated by it or empowered by law so to act, to determine the necessity for the adoption of the public housing project proposal. Notice of the public hearing shall be given, by publishing once a week for three (3) consecutive weeks immediately preceding the public hearing in a newspaper of general circulation published in the city or municipality, providing notice of the time, place, and purpose of the public hearing and identifying at least two (2) locations, one (1) of which shall be the offices of the authority, where a map of the area to be included in the proposed public housing project, with the streets or other lines marking the boundaries of the area clearly indicated, may be reviewed by interested persons; and

(B) The failure to give the notice required in subdivision (e)(2)(A) may be asserted only by an owner having interest in property or an occupant of a business or dwelling unit thirty (30) days prior to the date of public hearing within the representative district in which a public housing project, as authorized pursuant to this chapter, both under the public or private acts, is proposed to be developed, constructed, leased, or purchased as a cause of action on the trial of the issue of the right of the housing authority to develop, construct, lease, or purchase the public housing project, and such failure to give notice as required in subdivision (e)(2)(A) constitutes a cause of action unless, in the judgment of the court trying such issue, there has been compliance with subdivision (e)(2)(A).

(3) For purposes of this subsection (e), "public housing project" shall mean housing units that are subject to a housing authority's annual contribution contract with the United States department of housing and urban development.

(f) (1) "Low-income housing tax credit (LIHTC) property" means low-income housing property restricted under government regulations pursuant to § 42 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 42, the low-income housing tax credit program.

(2) Except in any county having a metropolitan form of government with a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, upon the affirmative vote of a majority of the members of its governing body, the city or county for which a housing authority is created may delegate to such housing authority the authority to negotiate and accept payments in lieu of ad valorem taxes from the housing authority's lessees operating LIHTC property; provided, however, that such authorization shall be granted only upon a finding that such payments are deemed to be in furtherance of the housing authority's public purposes. The housing authority shall submit each such agreement to the city or county legislative body of all affected taxing jurisdictions for approval.

(3) Before October 1 of each year, a housing authority to which authority to negotiate payments in lieu of taxes has been delegated by a city or county shall submit to the state board of equalization an annual report containing a list of all the real and personal property owned by the housing authority and its associated entities and subsidiaries with respect to which payments in lieu of ad valorem taxes have been negotiated and accepted; the value of each listed property, as estimated by the lessee of the property; the date and term of the lease for each listed property; the amount of payments made in lieu of property taxes for each listed property; the date each listed property is scheduled to return to the regular tax rolls; and a calculation of the taxes which would have been due for each listed property if the properties were privately owned or otherwise subject to taxation. Each lessee of the housing authority shall be responsible for the timely completion and filing of the report, and failure to timely complete and file the report shall subject such lessees to a penalty equivalent to that applicable to similar lessees of industrial development corporations; provided, that no lessee shall be liable who has provided the state board of equalization information required by this section as may be pertinent to property leased by the lessee from the housing authority.

(g) (1) If any two (2) authorities determine it to be in the best interest of each authority to merge, each such authority shall approve the merger by resolution. Any such resolution shall include the name of each authority involved in the merger, identify the surviving authority into which each authority plans to merge and the terms and conditions of the merger. Any such resolution shall be filed with each city or county that created each authority that is subject to the merger, and if the governing body of each such city or county approves such merger by resolution, the authorities may proceed with the merger. Upon the effective date of the merger:

(A) Every other authority that is a party to the merger shall merge into the surviving authority and the separate existence of every authority except the surviving authority shall cease;

(B) The title to all real estate and other property owned by each authority that is a party to the merger shall be vested in the surviving authority without reversion or impairment;

(C) The surviving authority shall be deemed to have assumed all liabilities and obligations of each authority that is a party to the merger;

(D) A proceeding pending against any corporation that is a party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the authority whose existence ceased; and

(E) The board of commissioners of the surviving entity shall remain unchanged.

(2) Upon the effective date of any such merger, the boundaries of the authority shall be deemed to be the collective boundaries of the merged authorities.

(3) The surviving authority for purposes of this chapter shall continue to be considered a city, county or regional authority as was the case prior to the merger, and the appointment and composition of the board of commissioners of the surviving authority shall not change.

(4) The power to merge authorities under this subsection (g) is supplemental to all other powers granted under this chapter to consolidate authorities or to create regional authorities.

(5) A notice of any merger of authorities pursuant to this subsection (g) shall be filed with the secretary of state.

(h) If an authority determines it to be in its best interest to dissolve, the authority shall approve such dissolution by resolution. Such resolution shall include a statement providing for the distribution of assets upon the completion of dissolution of the authority. Upon adoption of such resolution, subject to any approval required by the charter or bylaws of the authority and upon the approval by resolution by the governing body of each municipality or county that created such authority, articles of dissolution and termination setting forth the name of the authority, the date of its incorporation and a statement that the authority has approved the dissolution of the authority and the date on which such approval was given shall be delivered to the secretary of state. Upon filing the articles of dissolution with the secretary of state, the corporate existence of the authority shall terminate except for the purpose of conducting activities to wind up and liquidate its affairs, including collecting its assets, conveying and disposing of its properties that will not be distributed in kind, discharging or making provisions for discharging its liabilities, and returning, transferring or conveying assets held by the authority upon a condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition, transferring, subject to any contractual or legal requirements, its assets as provided or authorized by its charter or bylaws.



§ 13-20-105 - Private property -- Taking by eminent domain restricted under certain conditions.

A housing authority created under this chapter shall not have the power to take by eminent domain private property in an urban renewal area for the purpose of resale, if the owner of same desires to develop such owner's own property and if the designated reuse of the property in the urban renewal plan is such that the owner's parcel can be redeveloped by itself without affecting the objectives of the urban renewal plan as to the owner's parcel or adjoining or adjacent properties thereto, and the owner signs an agreement with the housing authority to abide by the urban renewal plan, in any development thereof.



§ 13-20-106 - Housing research and studies.

In addition to all its other powers, any authority may, within its area of operation, undertake and carry out studies and analyses of the housing needs, and of the meeting of such needs, including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages and other factors affecting the local housing needs and the meeting thereof, and make the results of such studies and analyses available to the public and the building, housing and supply industries, and may also engage in research and disseminate information on the subject of housing.



§ 13-20-107 - Cooperation of authorities in exercise of powers.

Any two (2) or more authorities may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing, including the issuance of bonds, notes or other obligations and giving security therefor, planning, undertaking, owning, construction, operating or contracting with respect to a housing project or projects located within the boundaries of any one (1) or more of the authorities. For such purposes, an authority may by resolution prescribe and authorize any other housing authority or authorities, so joining or cooperating with it, to act on its behalf with respect to any or all of such powers. Any authorities joining or cooperating with one another may by resolution appoint from among the commissioners of such authorities an executive committee with full power to act on behalf of such authorities with respect to any or all of their powers, as prescribed by resolutions of such authorities.



§ 13-20-108 - Eminent domain used to acquire land for housing projects and by United States agencies.

(a) A housing authority as defined in § 13-20-102 and any corporation, which is an agency of the United States, shall, upon the adoption of a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use, have the right to acquire by eminent domain any real property, including improvements and fixtures thereon, which it may deem necessary for a housing project being constructed, operated or aided by it or the United States. Any corporation borrowing money or receiving other financial assistance from the United States or any agency thereof for the purpose of financing the construction or operation of any housing project or projects, the operation of which will be subject to public supervision or regulation, shall have the right to acquire by eminent domain any real property, including fixtures and improvements thereon which it may deem necessary for such project. A housing project shall be deemed to be subject to public supervision or regulation within the meaning of this chapter if the rents to be charged are in any way subject to the supervision, regulation or approval of the United States, the state or any of their subdivisions or agencies, or by a housing authority, city, municipality or county, whether such right to supervise, regulate or approve is by virtue of any law, statute, contract or otherwise.

(b) The power of eminent domain hereinabove conferred may be exercised pursuant to either:

(1) Title 29, chapter 16; title 29, chapter 17, part 5; and any amendments thereto; or

(2) Pursuant to any other applicable statutory provisions, now in force or hereafter enacted, for the exercise of the power of eminent domain.

(c) Property already devoted to a public use may be acquired; provided, that no property belonging to any city or municipality or to any government may be acquired without its consent and that no property belonging to a public utility corporation may be acquired without the approval of the commission or other officer or tribunal, if any there be, having regulatory power over such corporation.

(d) Whenever the power of eminent domain as herein conferred shall be exercised, in estimating the damages, the jury or jury of view, as the case may be, shall give the value of the land or rights taken without deduction, together with incidental damages, if any. Where the removal of furniture, household belongings, fixtures, merchandise, stock in trade, inventories, equipment or machinery is made necessary by the taking, the reasonable expense of such removal shall be considered in assessing incidental damages. The reasonable expense of the removal of such chattels shall be construed as including the cost of any necessary disconnection, dismantling or disassembling, the loading, and drayage to another location not more than ten (10) miles distant, and the reassembling, reconnecting, and installing in such new location. This provision shall only apply when the power of eminent domain is exercised under this section.



§ 13-20-109 - Acquisition of land for government.

The authority may acquire by purchase or by the exercise of its power of eminent domain as provided in § 13-20-108, any property real or personal for any housing project being constructed or operated by a government. The authority upon such terms and conditions, with or without consideration, as it shall determine, may convey title or deliver possession of such property so acquired or purchased to such government for use in connection with such housing project.



§ 13-20-110 - Conveyance, lease or agreement in aid of housing project.

(a) For the purpose of aiding and cooperating in the planning, construction and operation of housing projects located within their respective territorial boundaries, the state, its subdivisions and agencies, and any county, city, or municipality of the state may, upon such terms and for such consideration as it may determine:

(1) Grant, sell, convey or lease any of its property to a housing authority or the United States or any agency thereof;

(2) To the extent that it is within the scope of each of their respective functions:

(A) Cause the services customarily provided by each of them to be rendered for the benefit of the housing authority and/or the occupants of such housing projects;

(B) Provide and maintain parks and sewage, water and other facilities adjacent to or in connection with housing projects; and

(C) Enter into any agreements to open, close, pave, install, or change the grade of streets, roads, roadways, alleys, sidewalks, or other such facilities, to change the city or municipality map, to plan, replan, zone or rezone any part of the city or municipality;

(3) Enter into agreements with respect to the exercise of its powers relating to the repair, elimination or closing of unsafe, unsanitary or unfit dwellings; and

(4) Do any and all things necessary to aid and cooperate in the planning, construction and operation of housing projects by the United States and by housing authorities.

(b) In connection with the exercise of these powers, any city or municipality may incur the entire expense of any such public improvement located within its territorial boundaries without assessment against abutting property owners.

(c) Any law to the contrary notwithstanding, any grant, sale, conveyance, lease or agreement provided for in this section may be made without appraisal, public notice, advertisement or public bidding.



§ 13-20-111 - Federal projects acquired by authority.

With respect to any housing project which a housing authority has acquired or taken over from the federal government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no municipality shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction.



§ 13-20-112 - Zoning and building laws.

All housing projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the housing project is situated.



§ 13-20-113 - Rentals and tenant selection.

(a) In the operation or management of housing projects, an authority shall at all times observe the following duties with respect to rentals and tenant selection:

(1) It may rent or lease the dwelling accommodations therein only to persons of low income;

(2) It may rent or lease the dwelling accommodations therein only at rentals within the financial reach of such persons of low income;

(3) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms, but no greater number, which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding; and

(4) It shall not accept any person as a tenant in any housing project if the person or persons who would occupy the dwelling accommodations have an annual net income in excess of five (5) times the annual rental of the quarters to be furnished such person or persons, except that in the case of families with three (3) or more minor dependents, such ratio shall not exceed six (6) to one (1). In computing the rental for this purpose of selecting tenants, there shall be included in the rental the average annual cost, as determined by the authority, to the occupants, of heat, water, electricity, gas, cooking range and other necessary services or facilities, whether or not the charge for such services and facilities is in fact included in the rental.

(b) Nothing contained in this chapter shall be construed as limiting the power of an authority to:

(1) Vest in an obligee the right, in the event of a default by the authority, to take possession of a housing project or cause the appointment of a receiver thereof, free from all the restrictions imposed by the law, with respect to rentals, tenant selection, manner of operation, or otherwise; or

(2) Pursuant to § 13-20-604, vest in obligees the right, in the event of a default by the authority, to acquire title to a housing project or the property mortgaged by the housing authority, free from all the restrictions imposed by this chapter, except those imposed by §§ 13-20-604 and 13-20-609.



§ 13-20-114 - Continuing counseling and education programs for tenants of housing projects.

(a) In the operation and management of housing projects, an authority may assist in the establishment and development of a continuing program of counseling and education for its tenants on household management, self-help, budgeting and money management, consumer education and related counseling and educational services which will assist its tenants in improving their living conditions and ability to purchase a home.

(b) Such program may include a credit union for the tenants.

(c) Such programs should be developed and scheduled to encourage maximum participation of the tenants.



§ 13-20-115 - Reasons for eviction.

Local housing authorities shall furnish an evicted tenant with the reasons for such tenant's eviction from a housing project upon the request of the evicted tenant.



§ 13-20-116 - Housing or domiciliary care for aged persons -- Daily attendance upon and care for tenants.

Any agency of the state or any county, city, metropolitan government or other political subdivision of the state, including, but not limited to, any public housing authority or housing development agency, which operates any program providing housing or domiciliary care for aged persons which, as used herein, means persons sixty-five (65) years of age or older, in buildings which exceed three (3) stories in height, shall, as a part of such operation or program, make arrangements, where funds are made available to it for that purpose, to provide some person or persons each day to contact individually by telephone, in person or in any other effective manner, each aged person in residence, to check upon each aged person's physical well-being and comfort and, in the event and only in the event, such person requests and is in apparent need of medical or social assistance or care, to promptly contact appropriate agencies and request such assistance and care in behalf of any such person. Where public funds are not made available specifically to defray any increased costs caused by such arrangements, the agency shall not be required to provide the arrangements or program out of its funds budgeted for other purposes, but shall nevertheless adopt and implement a program to organize, develop and utilize private individual and organizational resources or any other public agency resources which may be available to carry out the arrangements, either on a volunteer basis or on any other basis which such agency may find to be reasonably feasible within its budgetary or other resources or from funds or resources made available to it from any lawful source, public or private.



§ 13-20-117 - Authority membership in metropolitan cities and counties.

(a) In any city or county with a metropolitan form of government, the membership of the housing authority shall be increased by two (2) additional members, which additional members shall be residents of low-rent public housing or housing projects.

(b) One (1) of the commissioners authorized pursuant to § 13-20-408 of any housing authority in any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census, shall be a resident of low-rent public housing or a housing project to be appointed by the mayor of the municipality creating such authority for a term of two (2) years, notwithstanding § 13-20-408. The first resident appointment shall be made to fill the first expired term of a commissioner occurring after March 17, 1988.



§ 13-20-118 - Immunity of officials.

The individual commissioners, supervisory employees and supervisory agents of a housing authority, whether such housing authority is formed under this chapter or by private act, while acting in the scope of their authority, shall enjoy the same protections and immunities as are presently provided for housing authority corporations by the laws of the state of Tennessee, or such protections and immunities as may be provided to housing authorities in the future by changes in such laws.






Part 2 - Redevelopment

§ 13-20-201 - Blighted areas and dilapidation defined.

(a) "Blighted areas" are areas, including slum areas, with buildings or improvements that, by reason of dilapidation, obsolescence, overcrowding, lack of ventilation, light and sanitary facilities, deleterious land use, or any combination of these or other factors, are detrimental to the safety, health, morals, or welfare of the community. "Welfare of the community" does not include solely a loss of property value to surrounding properties, nor does it include the need for increased tax revenues. Under no circumstance shall land used predominantly in the production of agriculture, as defined by § 1-3-105, be considered a blighted area.

(b) As used in this chapter, "dilapidation" means extreme deterioration and decay due to lack of repairs to and care of the area.



§ 13-20-202 - Powers of housing authority as to blighted areas.

(a) Any housing authority now or hereafter established under and pursuant to this chapter, including any municipal housing authority whether created under and pursuant to the provisions of such law or of any special statute, may carry out any undertaking hereinafter called a "redevelopment project" and to that end may:

(1) Acquire blighted areas;

(2) Acquire other real property for the purpose of removing, preventing, or reducing blight, blighting factors, or the causes of blight;

(3) Acquire real property where the condition of the title, the diverse ownership of the real property to be assembled, the street or lot layouts, or other conditions, prevent a proper development of the property and where the acquisition of the area by the authority is necessary to carry out a redevelopment plan or urban renewal plan;

(4) Acting on its own or through third parties engaged to act on the housing authority's behalf:

(A) Clear any areas acquired, including relocation of utility facilities and demolition, in whole or in part, of buildings and improvements thereon and removal or remediation of any environmental contamination;

(B) Install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation and development of sites for uses in accordance with a redevelopment plan or urban renewal plan;

(C) Install, construct, or reconstruct parks, public open spaces, public playgrounds, pedestrian ways and all parking structures regardless of use in accordance with a redevelopment plan or urban renewal plan;

(D) Pay expenses for relocation, administrative costs, planning and engineering costs, energy efficiency costs and legal expenses associated with exercising the powers granted in this section or with carrying out a redevelopment plan or urban renewal plan;

(E) Pay the design costs, commissioning costs and fees and costs of required documentation associated with meeting the requirements of Leadership in Energy and Environmental Design (LEED), Green Globes or other similar programs, as well as greening costs and energy modeling costs for certification by such programs of new construction, existing buildings and other projects;

(F) Install, construct, add to, improve or reconstruct public infrastructure, including, but not limited to, water, solid waste, transportation, telecommunication, energy use capture and transmittal, power systems and alternative power systems or alternate power projects that incorporate principles of urban sustainability, eco-efficiency and global sustainable development; and

(G) Take all other necessary actions designed to further the goals and local objectives articulated in the redevelopment plan or urban renewal plan;

(5) Sell or lease land so acquired for uses in accordance with the redevelopment plan or urban renewal plan;

(6) Accomplish a combination of the foregoing to carry out a redevelopment plan or urban renewal plan;

(7) Have and enjoy all the rights, powers, privileges and immunities granted to housing authorities under such law, and/or under any special act by which the authority may have been created, and/or any other provisions of law relating to slum clearance and housing projects for persons of low income; and

(8) (A) Borrow money upon its bonds, notes or other evidences of indebtedness to finance any of the foregoing and to carry out a redevelopment plan or urban renewal plan and secure the same by pledges of its income and revenues generally or its income and revenues from a particular redevelopment project or projects, including moneys received by any authority and placed in a special fund or funds pursuant to tax increment financing provisions contained in a redevelopment plan or urban renewal plan, or from grants or contributions from any government, or in any other manner.

(B) Nothing contained in § 13-20-113, § 13-20-413 and/or in any special municipal housing authorities law shall be construed as limiting the power of an authority, in the event of default by a purchaser or lessee of land in a redevelopment plan or urban renewal plan, to acquire property and operate it free from restrictions contained in §§ 13-20-113 and 13-20-413, or in any special statute as aforementioned relating to tenant selection or operation without profit.

(b) For the purposes of this section and the implementation of redevelopment districts as delineated in §§ 13-20-201 -- 13-20-205, community development agencies as defined in the Community Development Act of 1974, as amended, of municipalities, will also be considered as housing authorities and will have vested in them the powers as delineated in this section in which housing authority redevelopment powers are vested, as long as public notice required in § 13-20-203 is provided. This subsection (b) applies only in counties with populations greater than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, and in counties with populations greater than one hundred thirty-four thousand seven hundred (134,700) and less than one hundred thirty-four thousand eight hundred (134,800), according to the 2000 federal census or any subsequent federal census.

(c) For the purposes of this part, a development authority created by private act and designated by a municipality as its housing and redevelopment authority for purposes of this part shall also be considered a housing authority and shall have the power to enter into an economic development agreement as defined in § 4-17-302(2) and the powers delineated in this part, in which housing authority redevelopment powers are vested, as long as public notice required in § 13-20-203 is provided; provided, however, a municipality shall not so designate a development authority if the housing authority, if any, created by the municipality has ever issued any obligations secured by tax increment revenues and in any event such designation shall only be effective if the municipality shall first obtain the written consent of the housing authority, if any, created by the municipality. Any redevelopment plan previously prepared by a development authority created pursuant to any such private act and approved by a municipality shall be deemed authorized by this subsection (c) and shall be deemed a valid redevelopment plan for purposes of this part.



§ 13-20-203 - Conditions precedent to initiation of redevelopment project -- Approval by municipality of plan.

(a) This subsection (a) shall apply to counties with a metropolitan form of government and with populations greater than seven hundred seventy thousand (770,000), according to the 1980 federal census or any subsequent federal census.

(1) An authority shall not initiate any redevelopment project under this chapter until the governing body, or agency designated by it or empowered by law so to act, of each city or town, herein called "municipalities," and any county having a population of not less than two hundred seventy-five thousand (275,000) nor more than three hundred twenty-five thousand (325,000), according to the 1980 federal census or any subsequent federal census, in which any of the area to be covered by the project is situated, has approved a plan, herein called the "redevelopment plan", which provides an outline for the development or redevelopment of the area and is sufficiently complete, to:

(A) Indicate its relationship to definite local objectives as to appropriate land uses and improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements;

(B) Indicate proposed land uses and building requirements in the area; and

(C) Indicate the method of the temporary relocation of persons living in such areas, and also the method of providing, unless already available, decent, safe and sanitary dwellings substantially equal in number to the number of substandard dwellings to be cleared from the area, at rents within the financial reach of the income groups displaced from such substandard dwellings. Such municipalities are hereby authorized to approve redevelopment plans through their governing body or agency designated by it for that purpose. Any state public body referred to in § 13-20-110 has the rights and powers to cooperate with and assist housing authorities with respect to redevelopment projects in the same manner as though the section were applicable to redevelopment projects.

(2) Any disapproval of any redevelopment project by the governing body of a county as authorized by this section shall, however, be automatically dissolved wherever written agreement duly approved by the governing body of the municipality involved is furnished to the county governing body involved, which agreement shall exempt the county property tax levy and all proceeds from it generated within the redevelopment project from the tax increment financing provisions specified in § 13-20-205(a)(2).

(3) The governing body shall not approve a plan until after a public hearing has been held by the governing body, or agency designated by it or empowered by law so to act, to determine the necessity for the adoption of the plan, including the matters set forth in subdivisions (a)(1)(A)-(C). Notice of such public hearing shall be given in the following manner:

(A) By publishing once a week for three (3) consecutive weeks immediately preceding the public hearing in each newspaper of general circulation published in the municipality notice of the time, place, and purpose of the public hearing, which notice shall include a facsimile of a map of the area to be included in the plan, with the streets or other lines marking the boundaries thereof clearly indicated, and which map shall be not less than four (4) columns in width; and

(B) By written notice to at least one (1) of the owners or at least one (1) of the occupants of each parcel of property within the area to be included within the plan of the time, place and purpose of such public hearing, which notice shall be sent not more than thirty (30) days and not less than ten (10) days before the hearing by mail, postage prepaid, or delivered, to such owners or occupants.

(4) The failure to give the notice required in subdivisions (a)(3)(A) and (B) may be raised only by an owner or occupant having an interest in property within such area as a defense on the trial of the issue of the right of the housing authority to acquire the property of such owner or occupant by eminent domain, and such failure shall constitute a defense unless in the judgment of the court trying such issue there has been compliance with subdivision (a)(3)(A) and substantial compliance with subdivision (a)(3)(B) by mailing or delivering the notice therein provided to at least one (1) owner or one (1) occupant of each of not less than two thirds (2/3) of the lots or parcels of property within such area.

(b) This subsection (b) shall not apply to counties with a metropolitan form of government and with populations greater than seven hundred seventy thousand (770,000), according to the 1980 federal census or any subsequent federal census.

(1) (A) An authority shall not initiate any redevelopment project under this chapter until the governing body, or agency designated by it or empowered by law so to act, of each city or town, hereafter called "municipalities," in which any of the area to be covered by such project is situated, has approved a plan, herein called the "redevelopment plan," which provides an outline for the development or redevelopment of such area and is sufficiently complete to:

(i) Indicate its relationship to definite local objectives as to appropriate land uses and improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements;

(ii) Indicate proposed land uses and building requirements in the area; and

(iii) Indicate the method of the temporary relocation of persons living in such areas, and also the method of providing, unless already available, decent, safe and sanitary dwellings substantially equal in number to the number of substandard dwellings to be cleared from the area, at rents within the financial reach of the income groups displaced from such substandard dwellings.

(B) For any redevelopment plan that includes a tax increment financing provision that is applicable to the county property tax levy, the governing body of any county in which any of the area subject to such redevelopment plan is situated must approve such redevelopment plan.

(2) Any disapproval of any redevelopment project by the governing body of a county as authorized by this section shall, however, be automatically dissolved wherever written agreement duly approved by the governing body of the municipality involved is furnished to the county governing body involved, which agreement shall exempt the county property tax levy, and all proceeds from it generated within the redevelopment project, from the tax increment financing provisions specified in § 13-20-205(a)(2).

(3) The governing body shall not approve a plan until after a public hearing has been held by the governing body, or agency designated by it or empowered by law so to act, to determine the necessity for the adoption of the plan, including the matters set forth in subdivisions (b)(1)(A)(i)-(iii). Notice of such public hearing shall be given in the following manner:

(A) By publishing notice, once a week for three (3) consecutive weeks immediately preceding the public hearing in a newspaper of general circulation published in the municipality, of the time, place, and purpose of the public hearing and identifying at least two (2) locations, one (1) of which shall be the offices of the authority, where a map of the area to be included in the plan, with the streets or other lines marking the boundaries of the area clearly indicated, may be reviewed by interested persons; and

(B) By written notice to at least one (1) of the owners or at least one (1) of the occupants of each parcel of property within the area to be included within the plan of the time, place and purpose of such public hearing, which notice shall be sent not more than thirty (30) days and not less than ten (10) days before the hearing by mail, postage prepaid, or delivered, to such owners or occupants.

(4) The failure to give the notice required in subdivisions (b)(3)(A) and (B) may be raised only by an owner or occupant having an interest in property within such area as a defense on the trial of the issue of the right of the housing authority to acquire the property of such owner or occupant by eminent domain, and such failure shall constitute a defense unless in the judgment of the court trying such issue there has been compliance with subdivision (b)(3)(A) and substantial compliance with subdivision (b)(3)(B) by mailing or delivering the notice therein provided to at least one (1) owner or one (1) occupant of each of not less than two thirds (2/3) of the lots or parcels of property within such area.



§ 13-20-204 - Disposal and use of land consistent with redevelopment plan -- Purchase by owner occupant.

(a) The authority may make land in a redevelopment project available for use by private enterprise or public agencies in accordance with the redevelopment plan. Such land may be made available at its use value, which represents the value, whether expressed in terms of rental or capital price, at which the authority determines such land should be made available in order that it may be developed or redeveloped for the purposes specified in such plan.

(b) (1) To assure that land acquired in a redevelopment project is used in accordance with the redevelopment plan, an authority, upon the sale or lease of such land, shall obligate purchasers or lessees to:

(A) Use the land for the purpose designated in the redevelopment plan;

(B) Begin the building of their improvements within a period of time which the authority fixes as reasonable; or, except in counties having a population of: Click here to view image.

according to the 1960 federal census or any subsequent federal census, if the purchaser is a public agency which proposes to develop such lands as an industrial park or to meet the needs of specific industrial prospects, carry on a program for attracting industry and develop such land for this purpose when and as needed, in counties of this state having a population of not less than two hundred thirty seven thousand (237,000) nor more than two hundred fifty thousand (250,000), according to the federal census of 1960 or any subsequent federal census; and

(C) Comply with such other conditions as are necessary to carry out the purposes of this chapter.

(2) Any such obligations by the purchaser shall be covenants and conditions running with the land where the authority so stipulates.

(c) (1) As used in this subsection (c):

(A) "Developer" means any private enterprise or public agency developing or redeveloping residential property as provided in this subsection (c);

(B) "Owner occupant" means the person having title to and residing at the residential property at the time it was acquired by eminent domain; and

(C) "Residential units" includes one-family and two-family dwellings and dwelling units as defined in this chapter.

(2) On redevelopment projects developed after June 8, 1989, the authority shall provide the opportunity for owner occupants of residential property acquired by eminent domain for a redevelopment project to relocate within the project area if or at such time as residential units are constructed and offered for sale to the general public as a part of the project. A developer shall publish a notice in a newspaper of general circulation within the county where the project area is located. Such notice shall provide to each owner occupant of residential property acquired by eminent domain for a redevelopment project an offer to relocate within the project area. The notice shall contain a description of the property to be redeveloped. The notice shall contain a name and address to whom the owner occupant may respond to accept the offer. The developer shall also record the notice in the registrar's office. Each owner occupant shall have ninety (90) days from the date of publication to accept the offer contained in the notice. Any acceptance shall be in writing. Any owner occupant who has not responded to the notice before the expiration of the ninety (90) days from publication shall be deemed to have rejected such offer, and any interest therein shall be deemed to be terminated.

(3) This subsection (c) shall apply only if the initial redevelopment project for which such property is acquired is for residential purposes.

(4) No provision of this subsection (c) shall be construed to vest any interest or rights in the heirs or estate of any deceased owner occupant.

(5) This subsection (c) shall not apply to residential units or dwelling units developed under programs limiting income of purchasers to a certain maximum income or other requirements for which the original owner occupant is not eligible.

(6) This subsection (c) shall only apply in counties having a population of not less than four hundred seventy-seven thousand (477,000) nor more than four hundred seventy-eight thousand (478,000), according to the 1980 federal census or any subsequent federal census.



§ 13-20-205 - Redevelopment plan containing tax increment financing provisions -- Allocation of taxes collected -- Contents of plan -- Tax status of property leased.

(a) Any authority may, and is authorized to, adopt a redevelopment plan or urban renewal plan so that it contains a tax increment financing provision providing that taxes, if any, levied upon property within the boundaries of the redevelopment plan or urban renewal plan each year, by any taxing agency after the effective date of the resolution of the governing body approving the redevelopment plan or urban renewal plan or amendment, shall be divided as follows:

(1) For properties subject to a redevelopment plan or urban renewal plan containing or amended to contain a tax increment financing provision approved prior to July 1, 2006, that portion of the taxes which would be produced by the rate at which the tax is levied each year by each taxing agency, upon the assessed value of such property as shown upon the assessment roll of the appropriate assessor, as of the date of the most recently determined valuation prior to the acquisition of such property by the authority (the assessed value being herein called the "base assessment") shall be allocated to, and when collected, shall be paid to, the respective taxing agencies as taxes levied by such taxing agencies on all other property are paid; provided, that in any year in which the actual assessment of the area comprising a redevelopment project is less than the base assessment, there shall be allocated and paid to the respective taxing agencies only those taxes actually produced by the application of the current tax rates against such actual assessment. For properties subject to a redevelopment plan or urban renewal plan containing or amended to contain a tax increment financing provision approved after July 1, 2006, the base assessment of the property for purposes of this subdivision (a)(1) shall be determined as of the date of the most recently determined valuation prior to the date on which the redevelopment plan or urban renewal plan or amendment of the plan was approved by the applicable municipality or municipalities pursuant to § 13-20-203;

(2) All the taxes levied in each year in excess of the amount provided for in subdivision (a)(1) shall be allocated to and, when collected, shall be paid into a special fund or funds of the authority to pay the principal of and interest on bonds, loans or other indebtedness incurred or to be incurred by the authority to finance or refinance, in whole or in part, the redevelopment project contemplated by such redevelopment plan;

(3) Upon the retirement of all bonds, loans or other indebtedness incurred by the authority and payable from such special fund or funds or at such time as moneys on deposit in such special fund or funds are sufficient for such purpose, all the taxes referred to in subdivision (a)(2) shall, when collected, be paid to the respective taxing agencies as taxes levied by such taxing agencies on all other property are paid; and

(4) Taxes shall be levied and collected over all or any part of the area comprising a redevelopment project in the manner provided by law with the following exceptions:

(A) The appropriate assessor shall, in each year during the period in which taxes are to be allocated to the authority pursuant to subdivision (a)(2), compute and certify the net amount, if any, by which the then current assessed value of all taxable property located within the redevelopment project which is subject to taxation by the particular taxing agency exceeds the base assessment. The net amount of any such increase is referred to in this subdivision (a)(4) as the incremental value for that particular year;

(B) In any year in which taxes are to be allocated to the authority pursuant to subdivision (a)(2) in which there is an incremental value, the appropriate assessor shall exclude it from the assessed value upon which the appropriate assessor computes the tax rates for taxes levied that year by the taxing agency. However, the appropriate assessor shall extend the aggregate tax rate of such taxes against the base assessment and the incremental value and shall apply the taxes collected therefrom, subject to any other provisions hereof, as provided above; and

(C) For purposes of this section, if in any year property comprising a portion of a particular redevelopment project shall be removed from the tax rolls of a taxing agency, the base assessment for the area of such redevelopment project shall be reduced by the amount of the base assessment allocable to the property so removed for each subsequent year in which taxes are to be allocated to a particular authority pursuant to the above provisions.

(b) (1) If an authority adopts a redevelopment plan or an amendment to an existing plan which includes tax increment financing provisions, such new plan or the existing plan, as so amended, shall describe, in addition to the matters required by § 13-20-203(a)(1)(A)-(C) and (b)(1)(A)-(C), the following:

(A) An estimate of the cost of the redevelopment project;

(B) The sources of revenue to finance the costs of the project, including the estimated tax increment;

(C) An estimate of the amount and the final maturity of bonded or other indebtedness to be incurred; and

(D) An estimate of the impact of the tax increment financing provision upon all taxing agencies in which the redevelopment project is to be located.

(2) The foregoing information set forth in this subsection (b) shall be made available to the public not less than five (5) days prior to the date set for the public hearing hereinafter required by subsection (c).

(c) (1) Except in counties having a metropolitan form of government or a population greater than seven hundred seventy thousand (770,000), according to the 1980 federal census or any subsequent federal census, no redevelopment plan containing a tax increment financing provision or amendment to an existing plan adding a tax increment financing provision shall be effective unless and until it has been approved by the governing body of the municipality and the governing body of the county affected, following a public hearing as provided in § 13-20-203, except that the approval of the governing body of the county affected shall not be required wherever its disapproval of a redevelopment project has been dissolved as prescribed by § 13-20-203(b)(1).

(2) The notice of the public hearing shall be given in the manner and shall contain the information required by § 13-20-203 and shall additionally set forth in clear and plain language the contemplated use of tax increment financing in connection with the redevelopment project. Such notice shall also set forth where the information required by subsection (b) may be obtained. Not less than twenty-one (21) days prior to the date set for the public hearing, the governing body shall deliver or mail, postage prepaid, to each taxing agency currently levying taxes upon any property in the project area, and which would be affected by the tax increment financing provision, a copy of the notice of the public hearing, together with a statement that if the redevelopment plan containing a tax increment financing provision or amendment to an existing plan adding a tax increment financing provision is approved, certain property taxes resulting from increases in assessed valuation of property situated within the area included in the plan above the assessed value of such property appearing on the appropriate assessment rolls as last determined prior to the date on which the redevelopment plan or urban renewal plan or amendment of the plan was approved by the applicable municipality or municipalities may be allocated to a special fund or funds of the authority for redevelopment purposes rather than being paid into the treasury of the taxing agency.

(d) The foregoing provisions of subsections (b) and (c) shall not apply to any redevelopment plan or amendment to an existing plan which included a tax increment financing provision and which has been submitted to and approved by the governing body of the municipality, or agency designated by it or empowered by law so to act, in which any of the area to be covered by the redevelopment project is situated pursuant to and in accordance with § 13-20-203 prior to April 11, 1978, and the previously approved redevelopment plan or amendment thereto described above shall not be required to be resubmitted and approved by the governing body or agency pursuant to the additional provision of subsections (b) and (c). The remaining provisions of this section shall be applicable to and govern the previously approved plan and the tax increment financing provision contained in such plan.

(e) After the approval by the governing body of a redevelopment plan containing a tax increment financing provision or an amendment to an existing plan adding a tax increment financing provision, the authority shall transmit to the appropriate assessors of property and to each taxing agency to be affected a copy of the description of all land within the redevelopment area and the date or dates of the approval of the redevelopment plan or amendment to the plan, a copy of the resolution approving the redevelopment plan or approving an amendment to the plan, and a map or plat indicating the boundaries of the property; and taxes shall thereafter, when collected, be allocated and paid in the manner provided in the redevelopment plan or amendment to the plan.

(f) Any property which the authority leases to private individuals or corporations for development under a redevelopment plan and any property which the authority has developed under a redevelopment plan and leases to private individuals or corporations shall have the same tax status as if such leased property were owned by such private individuals or corporations. After June 1, 1997, the foregoing provisions of this subsection (f) shall apply only to property financed with tax increment financing. Prior to June 1, 1997, any property owned, constructed, or improved by the authority which is not financed through tax increment financing shall have the same tax status as all other property owned by the authority.

(g) Notwithstanding anything to the contrary in this section, taxes levied upon property subject to tax increment financing provisions by any taxing agency for the payment of principal of and interest on all bonds, loans or other indebtedness of such taxing agency, and taxes levied by or for the benefit of the state of Tennessee, shall not be subject to allocation as provided in subsection (a), but shall be levied against such property and, when collected, paid to such taxing agency as taxes levied by such taxing agency on all other property are paid and collected.

(h) In the event of any conflict between this section or this chapter and the Uniformity in Tax Increment Financing Act of 2012, compiled in title 9, chapter 23, title 9, chapter 23 shall control.



§ 13-20-206 - Authority authorized to obtain financial aid from federal government for redevelopment project.

An authority may borrow money or accept contributions from the federal government to assist in its undertaking redevelopment projects. An authority may do any and all things necessary or desirable to secure such financial aid (including obligating itself in any contract with the federal government for annual contributions to convey to the federal government the project to which the contract relates upon the occurrence of a substantial default thereunder), in the same manner as it may do to secure such aid in connection with slum clearance and housing projects under this chapter.



§ 13-20-207 - Bonds for redevelopment projects -- Security for public deposits and legal investments.

Bonds or other obligations issued by a housing authority in connection with a redevelopment project pursuant to §§ 13-20-201 -- 13-20-208 shall be security for public deposits and legal investments to the same extent and for the same persons, institutions, associations, corporations, and other bodies and officers as bonds or other obligations issued pursuant to this chapter, in connection with the development of slum clearance or housing projects.



§ 13-20-208 - Advisory board -- Personnel.

For the purpose of coordinating its activities and undertakings under §§ 13-20-201 -- 13-20-208 with the needs and undertakings of other local organizations and groups, a housing authority may establish an advisory board consisting of the chair of the authority, who shall be chair of the advisory board, and of sufficient members to represent, so far as practicable, the general public and users of housing, general business interests, real estate, building and home financing interest, labor, any official planning body in the locality, and church and welfare groups. The members of the advisory board shall be appointed by the chair of the authority.



§ 13-20-209 - Conservation and rehabilitation by private enterprise -- Findings.

(a) It is hereby found and declared that:

(1) There exist in municipalities of the state slum, blighted, and deteriorated areas which constitute a serious and growing menace, injurious to the public health, safety, morals and welfare of the residents of the state, and the findings and declarations made in § 13-20-201 with respect to slum and blighted areas are hereby affirmed and restated;

(2) Certain slum, blighted, or deteriorated areas, or portions thereof, may require acquisitions and clearance, as provided in this part, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation, but other areas or portions thereof may, through the means provided in this part, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied or prevented, and, to the extent feasible, salvable slum and blighted areas should be conserved and rehabilitated through voluntary action and the regulatory process; and

(3) All powers conferred by this part are for public uses and purposes for which public money may be expended and such other powers exercised, and the necessity in the public interest for this part is hereby declared as a matter of legislative determination.

(b) A municipality, to the greatest extent it determines to be feasible in carrying out this part, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment of areas by private enterprise.



§ 13-20-210 - Urban renewal projects -- Extent of rehabilitation.

In addition to its authority under any other section of this part, an authority is hereby authorized to plan and undertake urban renewal projects. As used in this part, an urban renewal project may include undertakings and activities for the elimination, and for the prevention of the development or spread, of slums or blighted, deteriorated, or deteriorating areas, and may involve any work or undertaking for such purpose constituting a redevelopment project of any rehabilitation or conservation work, or any combination of such undertaking or work. For this purpose, "rehabilitation or conservation work" may include:

(1) Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements;

(2) Acquisition of real property and demolition, removal, or rehabilitation of buildings and improvements thereon where necessary to eliminate unhealthy, unsanitary or unsafe conditions, lessen density, reduce traffic hazards, eliminate obsolete or other uses detrimental to the public welfare, or to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities;

(3) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project; and

(4) The disposition, for uses in accordance with the objectives of the urban renewal project, of any property or part thereof acquired in the area of such project; provided, that such disposition shall be in the manner prescribed in this part for the disposition of property in a redevelopment project area.



§ 13-20-211 - Urban renewal plan.

(a) Any urban renewal project undertaken pursuant to § 13-20-210 shall be undertaken in accordance with an urban renewal plan for the area of the project. As used in this part, "urban renewal plan" means a plan, as it exists from time to time, for an urban renewal project, which plan:

(1) Shall conform to the general plan for the municipality as a whole; and

(2) Shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the area of the urban renewal project, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.

(b) An urban renewal plan shall be prepared and approved pursuant to the same procedure as provided in this part with respect to a redevelopment plan.



§ 13-20-212 - Powers of authority -- Acquiring property -- Bond issues.

(a) An authority has all the powers necessary or convenient to undertake and carry out urban renewal plans and urban renewal projects, including the authority to acquire property by eminent domain or purchase, and to dispose of property, to issue bonds and other obligations, to borrow and accept grants from the federal government or other source and to exercise the other powers which this part confers on an authority with respect to redevelopment projects. In connection with the planning and undertaking of any urban renewal plan or urban renewal project, the authority, the municipality, and all public and private officers, agencies, and bodies have all the rights, powers, privileges, and immunities which they have with respect to a redevelopment plan or redevelopment project, in the same manner as though all of the provisions of this part applicable to a redevelopment plan or redevelopment project were applicable to an urban renewal plan or urban renewal project; provided, that for such purpose, "redevelopment" as used in this part, except in this section and in the definition of "redevelopment project" in § 13-20-202, means "urban renewal"; and provided further, that "slum" and "blighted," as used in this part, except in this section and in the definitions in § 13-20-201, mean "blighted, deteriorated, or deteriorating." This section shall not change the corporate name of the authority of the short title of this part or amend any section of this part. In addition to the surveys and plans which an authority is otherwise authorized to make, an authority is hereby specifically authorized to make:

(1) Plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements; and

(2) Plans for the enforcement of laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(b) The authority is authorized to develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of slums and urban blight.

(c) Whenever the power of eminent domain as herein conferred shall be exercised, in estimating the damages, the jury or jury of view, as the case may be, shall give the value of the land or rights taken without deduction, together with incidental damages, if any. Where the removal of furniture, household belongings, fixtures, merchandise, stock in trade, inventories, equipment or machinery is made necessary by the taking, the reasonable expense of such removal shall be considered in assessing incidental damages. The reasonable expense of the removal of such chattels shall be construed as including the cost of: any necessary disconnection, dismantling or disassembling; the loading and drayage to another location not more than ten (10) miles distant; and the reassembling, reconnecting, and installing in such new location. This provision shall only apply when the power of eminent domain is exercised under this section.



§ 13-20-213 - Delegation of powers -- Bond issues.

(a) Any municipality or other public body is hereby authorized, without limiting any provision in § 13-20-212, to do any and all things necessary to aid and cooperate in the planning and undertaking of an urban renewal project in the area in which such municipality or public body is authorized to act, including the furnishing of such financial and other assistance as the municipality or public body is authorized by this part to furnish for or in connection with a redevelopment plan or redevelopment project.

(b) (1) An authority is hereby authorized to delegate or assign to a municipality or other public body any or all of the powers or functions of the authority with respect to the planning or undertaking of an urban renewal project or projects in the area in which such municipality or public body is authorized to act, and/or to assign, transfer, and/or convey to any such municipality or public body any or all of its rights with respect to or interest in one (1) or more urban renewal projects, and such municipality or public body is hereby authorized to carry out or perform such powers or functions in the place and stead of the authority.

(2) In addition, for a period commencing on May 22, 1984, and ending eighteen (18) months thereafter, an authority is hereby authorized to delegate or assign to a municipality any or all of the powers or functions of the authority with respect to the financing of an urban renewal project or projects, including, but not limited to:

(A) The issuance of bonds or other obligations for any purpose for which the authority could issue its bonds with respect to any such project or projects;

(B) The assumption of any bonds or other obligations of the authority with respect to any such project or projects;

(C) The issuance of bonds or other obligations for the purpose of refunding any bonds or other obligations issued by the authority or issued or assumed by the municipality pursuant to the delegation and assignment of powers herein contained;

(D) The receipt and collection of those tax revenues described in § 13-20-205(a)(2); and

(E) The pledging of such revenues to the payment of principal of and interest on bonds or other obligations issued by the municipality pursuant to such delegation and assignment.

(c) Upon the expiration of a period commencing on May 22, 1984, and ending eighteen (18) months thereafter, an authority shall no longer have the authority granted herein to delegate or assign any powers or functions relative to financing of urban renewal projects, and no municipality shall have the authority granted herein to issue or assume any bonds or obligations; provided, that the expiration of such authorization shall not invalidate or make unenforceable any bonds or other obligations issued or assumed by a municipality pursuant to any such delegation or assignment by an authority, nor impair the authority of a municipality to issue, as set forth herein, bonds or other obligations to refund any bonds or other obligations issued or assumed by the municipality pursuant to such delegation or assignment, nor impair the obligations of contract of a municipality with respect to any outstanding bonds or other obligations issued or assumed by the municipality pursuant to such assignment and delegation, nor impair the authority of a municipality to receive and collect tax revenues described in § 13-20-205(a)(2) and apply any such revenues to the payment of any such bonds or other obligations. This section does not apply in counties with populations greater than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census.

(d) The delegation or assignment of any of the powers or functions of an authority with respect to any urban renewal projects, including the delegation of powers or functions relative to financing of urban renewal projects during the period hereinabove described, or the assignment, transfer or conveyance of any such projects as provided herein shall not require an amendment to any existing urban renewal plan or plans adopted in connection with any such project or projects.

(e) (1) Notwithstanding §§ 6-57-301 [repealed] and 6-57-302 [repealed] or any other provision of law to the contrary, any bonds or other obligations issued or assumed by any municipality pursuant to the delegation and assignment hereinabove described shall be authorized, issued, and sold in accordance with part 6 of this chapter and secured by and payable from such revenues as provided in part 6 of this chapter, which part shall constitute full, complete, and independent authority for the issuance of such bonds or other obligations by the municipality, as fully and with the same power as the authority could have issued such bonds or obligations; provided, that any bonds or other obligations issued by a municipality to refund any bonds or other obligations, other than bond anticipation notes, issued by the authority or issued or assumed by the municipality pursuant to the delegation and assignment hereinabove set forth shall be issued in accordance with title 9, chapter 21. Notwithstanding § 13-20-601, or any other provision of law to the contrary, any such municipality shall be authorized to secure the bonds or other obligations by pledging its full faith and credit and unlimited taxing power to the punctual payment of the principal of and interest on such bonds or obligations.

(2) In the event such pledge of full faith and credit and unlimited taxing power of the municipality is given, prior to the issuance and sale of any such bonds, the municipality shall comply with title 9, chapter 21.

(3) In the event such pledge of full faith and credit and unlimited taxing power of the municipality is given, any holder or holders of the bonds or obligations, including a trustee or trustees for holders of such bonds or obligations, shall have the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction to enforce such rights of such holder or holders against the municipality, and the governing body of such municipality and any officer, agent or employee thereof, including, but not limited to, the right to require the municipality and the governing body and any proper officer, agent or employee thereof, to assess, levy and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, such taxes, revenues and charges. The taxes herein authorized to be pledged shall be levied without limit as to rate or amount upon all taxable property within the municipality.

(f) Any public body is hereby authorized to enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with any other public body or bodies respecting action to be taken pursuant to any of the powers granted by this part, including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project.



§ 13-20-214 - Development of program by municipality -- Authorization.

The governing body of the municipality, or such public officer or public body as it may designate, is hereby authorized to prepare a workable program, which may include an official plan of action, as it exists from time to time for effectively dealing with the problem of urban slums and blighted, deteriorated, or deteriorating areas within the community and for the establishment and preservation of a well-planned community with well-organized residential neighborhoods of decent homes and suitable living environment for adequate family life, for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of, slums and urban blight and deterioration, to encourage needed urban rehabilitation, to provide for the redevelopment of blighted, deteriorated, or slum areas, or to undertake such of the aforementioned activities or other feasible activities as may be suitably employed to achieve the objectives of such a program.



§ 13-20-215 - Powers are supplemental.

The powers conferred by §§ 13-20-209 -- 13-20-215 shall be in addition and supplemental to the powers conferred by any other law.



§ 13-20-216 - Notice to property owner of proposed acquisition.

(a) Whenever the acquisition of any real property in a designated blighted area is proposed and is predicated solely upon the findings that the structure or structures involved are dilapidated and are in violation of the applicable building and housing codes, the owner of the property shall be notified of the planned acquisition by certified mail to the owner's latest address of record, and the owner shall be accorded a reasonable time, in no case less than ninety (90) days from the date of the notice, to bring the substandard structure into compliance with such codes.

(b) This section shall not apply in any county having a metropolitan form of government or in any county with a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.



§ 13-20-217 - Airport noise mitigation programs.

(a) Notwithstanding any law to the contrary, in addition to those powers specified in this chapter, any municipal housing authority exercising any of the powers specified in this chapter is hereby authorized to enter into cooperative agreements, with any county with a metropolitan form of government which adopts an airport noise mitigation program pursuant to § 7-3-313, to implement or administer the airport noise mitigation program or any portion thereof.

(b) No state funds shall be obligated or expended to implement this section.






Part 3 - Relocation of Utility Facilities

§ 13-20-301 - Findings and declarations.

(a) The findings and declarations made in § 13-20-209, with respect to slum, blighted, and deteriorated areas, are hereby affirmed and restated.

(b) Redevelopment and urban renewal project areas include streets, alleys, easements, and other public ways in, under, and over which utility facilities are installed. Public streets and alleys are intended for public travel and transportation; but they are also intended for proper utility uses in serving the public, as authorized by applicable laws of this state, and such utility usage is for the benefit of the public served. Without making use of public ways, utility lines could not reach or economically service the adjacent public, particularly in urban areas; and further:

(1) The business and activities of utilities involve the rendition of essential public services vital to the health, safety and welfare of the citizens of this state;

(2) The development and existence of utilities directly and vitally affects the development, growth, and expansion of the general welfare, business and industry of this state; and

(3) All persons in this state are actual or potential customers of one (1) or more utility services, and all consumers will be affected by the cost of relocation of their facilities as necessary to accommodate redevelopment and urban renewal projects.

(c) The obligation of such utility relocation is a burden on the public of this state and it is, therefore, in the public interest that such burden be minimized consistent with the purpose of such redevelopment and urban renewal project; therefore, it is the intent of the general assembly to ensure that the police power of the state in requiring relocation of utilities be exercised in a responsible manner.

(d) The cost of utility relocation necessitated by redevelopment and urban renewal projects undertaken in accordance with §§ 13-20-101 -- 13-20-215, and any amendments thereto, are properly a part of the cost of such projects, and it is in the public interest to provide for the equitable reimbursement of such cost of relocation; therefore, such relocation cost shall be included as part of the project costs of such redevelopment and urban renewal projects.

(e) The statements in this section are legislative determinations and declarations of public policy, and this part should be liberally construed in conformity with its declaration and provisions to promote the public interest.



§ 13-20-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cost of relocation" means the entire amount paid properly attributable to such relocation, after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility;

(2) "Public service facility" means any sewer, pipe, main, conduit, manhole, cable, wire, pole, tower, building, or utility appliance owned or operated by a utility;

(3) "Relocation" means any horizontal or vertical movement of utility facilities intact and any protective measures taken or the construction of new or additional facilities, with or without contemporaneous removal and salvage of old facilities, including removal, readjustment, rerouting, or changing the grade of or alternating the construction of any public service facility, either temporarily or permanently, whether or not such relocation is made necessary by the closing of any highway, street, public alley or public right-of-way or the taking of easements whether publicly or privately owned; and

(4) "Utility" includes all utilities either public, private, or cooperatively owned which furnish utility service including, but not limited to, water, electric power, sanitary sewers, storm sewers, steam power, gas, and telephone or telegraph service, through a system of pipes, conduits, cables, or wires devoted to public utility service.



§ 13-20-303 - Reimbursement of cost of moving utility facilities.

Whenever a municipality, housing authority, or other public body of this state determines that the relocation of public service facilities of a utility within a redevelopment or urban renewal project area is necessary to the carrying out of a redevelopment or urban renewal plan pursuant to this chapter, the municipality, housing authority, or other public body shall reimburse the utility for the cost of relocation of such facilities.



§ 13-20-304 - Exceptions.

This part shall not apply to any taking or damaging of property for which the utility is entitled compensation pursuant to the constitution of Tennessee or the United States, or pursuant to any binding agreement inuring to the utility's benefit.






Part 4 - City Housing Authorities

§ 13-20-401 - Petition for creation of authority -- Notice.

(a) Any twenty-five (25) residents of a city, and of the area within ten (10) miles from the territorial boundaries thereof, may file a petition with the city clerk setting forth that there is a need for an authority to function in the city and the surrounding area.

(b) Upon the filing of such a petition, the city clerk shall give notice of the time, place, and purposes of a public hearing at which the council will determine the need for an authority in the city and the surrounding area.

(c) Such notice shall be given at the city's expense by publishing a notice, at least ten (10) days preceding the day on which the hearing is to be held, in a newspaper having a general circulation in the city and the surrounding area, or, if there is no such newspaper, by posting such notice in at least three (3) public places within the city, at least ten (10) days preceding the day on which the hearing is to be held.



§ 13-20-402 - Hearing -- Determination.

(a) Upon the date fixed for the hearing held upon notice as provided in § 13-20-401, an opportunity to be heard shall be granted to all residents and taxpayers of the city and the surrounding area and to all other interested persons.

(b) (1) After such a hearing, the council shall determine:

(A) Whether unsanitary or unsafe inhabited dwelling accommodations exist in the city and the surrounding area; and/or

(B) Whether there is a lack of safe or sanitary dwelling accommodations in the city and the surrounding area available for all the inhabitants of such city or area. In determining whether dwelling accommodations are unsafe or unsanitary, the council shall take into consideration the following:

(i) The physical condition and age of the building;

(ii) The degree of overcrowding;

(iii) The percentage of land coverage;

(iv) The light and air available to the inhabitants of such dwelling accommodations;

(v) The size and arrangement of the rooms;

(vi) The sanitary facilities; and

(vii) The extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

(2) If it shall determine that either or both of the above enumerated conditions exist, the council shall adopt a resolution so finding, which need not go into any detail other than the mere finding, and shall cause notice of such determination to be given to the mayor who shall thereupon appoint, as hereinafter provided, five (5) commissioners to act as an authority.



§ 13-20-403 - Verified application of commissioners -- Contents.

(a) The commissioners shall present to the secretary of state an application signed by them, which shall set forth without any detail other than the mere recital:

(1) That a notice has been given and public hearing has been held as aforementioned, that the council made the aforementioned determination after such hearing, and that the mayor has appointed them as commissioners;

(2) The name and official residence of each of the commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of induction into and taking oath of office, and that they desire the housing authority to become a public body and a body corporate and politic under this chapter;

(3) The term of office of each of the commissioners;

(4) The name which is proposed for the corporation; and

(5) The location of the principal office of the proposed corporation.

(b) The application shall be subscribed and sworn to by each of the commissioners before an officer authorized by the laws of the state to take and certify oaths, who shall certify upon the application that such officer personally knows the commissioners and knows them to be the officers as asserted in the application, and that each subscribed and swore thereto in the officer's presence. The secretary of state shall examine the application and, if the secretary of state finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of this state or so nearly similar as to lead to confusion and uncertainty, the secretary of state shall receive and file it, and shall record it in an appropriate book of record in the secretary of state's office.



§ 13-20-404 - Authority a public body corporate.

When the application has been made, filed and recorded, as herein provided, the authority shall constitute a public body corporate and politic under the name proposed in the application. The secretary of state shall make and issue to the commissioners a certificate of incorporation pursuant to this chapter, under the seal of the state, and shall record the same with the application.



§ 13-20-405 - Boundaries of authority.

(a) The boundaries of such authority shall include the city and the area within ten (10) miles from the territorial boundaries of the city, but in no event shall it include the whole or a part of any other city nor any area included within the boundaries of another authority.

(b) In case an area lies within ten (10) miles of the boundaries of more than one (1) city, such area shall be deemed to be within the boundaries of the authority embracing such area which was first established, all priorities to be determined on the basis of the time of the issuance of the aforementioned certificates by the secretary of state.

(c) After the creation of an authority, the subsequent existence within its territorial boundaries of more than one (1) city shall in no way affect the territorial boundaries of such authority.



§ 13-20-406 - Resolution denying petition, when.

(a) If the council, after hearing as aforementioned, shall determine that neither of the conditions enumerated in § 13-20-402 exist, it shall adopt a resolution denying the petition.

(b) After three (3) months have expired from the date of the denial of any such petitions, subsequent petitions may be filed as aforementioned and new hearings and determinations made thereon.



§ 13-20-407 - Contracts of authority -- Validity.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of the authority, the authority shall be conclusively deemed to have been established in accordance with this chapter. Upon proof of the issuance of the aforementioned certificate by the secretary of state, a copy of such certificate, duly certified by the secretary of state, shall be admissible in evidence in any such suit, action or proceedings, and shall be conclusive proof of the filing and the contents thereof.



§ 13-20-408 - Commissioners -- Appointment -- Residency requirement -- Terms -- Quorum -- Compensation -- Legal services -- Personnel.

(a) (1) An authority shall consist of five (5) commissioners appointed by the mayor, and the mayor shall designate the first chair. The commissioners who are first appointed shall be designated by the mayor to serve for terms of one (1), two (2), three (3), four (4) or five (5) years, respectively, from the date of their appointment. Pursuant to § 13-20-117(b), the term of office of the commissioner who is a resident of low-rent public housing or a housing project of a housing authority in any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census, shall be two (2) years. Thereafter, the term of office for all commissioners shall be five (5) years. A majority of the commissioners on the board shall constitute a quorum.

(2) In any county having a population of not less than eighty-seven thousand nine hundred (87,900) nor more than eighty-eight thousand (88,000), according to the 2000 federal census or any subsequent federal census, an authority shall consist of not less than five (5) nor more than seven (7) commissioners appointed by the mayor. In such event that more than five (5) commissioners are appointed by the mayor, appointments shall be made by the mayor in such manner that the terms of no more than two (2) commissioners shall expire in any year. The term of office for all commissioners shall be five (5) years. A majority of the commissioners on the board shall constitute a quorum.

(b) In cities of more than one hundred thousand (100,000) population, according to the federal census of 1980 or any subsequent federal census, where it is determined by the mayor that a larger number of commissioners is necessary to assure adequate representation of the larger populace, the authority may be increased by the mayor to seven (7) commissioners. In such event, appointments shall be made by the mayor in such manner that the terms of no more than two (2) commissioners shall expire in any year and it shall take four (4) commissioners to constitute a quorum.

(c) (1) (A) In any county having a population of not less than sixty-two thousand three hundred (62,300) nor more than sixty-two thousand four hundred (62,400), according to the 2000 federal census or any subsequent federal census, the authority shall be increased to seven (7) commissioners. In such county, appointments shall be made in such a manner that the terms of no more than two (2) commissioners shall expire in any year, and it shall take four (4) commissioners to constitute a quorum.

(B) Except as provided in § 13-20-117(a) for housing authorities in any city or county with a metropolitan form of government, at least one (1) commissioner shall be a resident of public housing. For the purposes of this subsection (c), "resident of public housing" means a resident in good standing, at the time of such resident's appointment as a commissioner of public housing or Section 8 housing administered by the local housing authority.

(C) Unless otherwise provided by law, the term of office of such resident shall be for the term provided in subsection (a) or until the person is no longer a resident of public housing, whichever first occurs.

(D) Unless a housing authority has already appointed a resident of low-rent public housing or a housing project as a commissioner, or an appointment procedure is otherwise provided by law, the resident of public housing to be appointed as a commissioner under subdivision (c)(1)(A) shall be appointed to a vacancy which is unfilled on May 24, 2000, or if no vacancies are unfilled on May 24, 2000, to the first vacancy occurring after May 24, 2000. If the vacancy is to fill an unexpired term, such resident shall be appointed to complete the unexpired term of office created by the vacancy. If the first vacancy occurring is at the expiration of the term of office of a commissioner, then, subject to subdivision (c)(1)(B), such resident shall be appointed for the full term of office. Such commissioner position shall thereafter be filled only by a resident of public housing either to fill an unexpired term or at the end of an expired term.

(E) The conclusion of a term shall not constitute a vacancy if the incumbent member is reappointed.

(2) This subsection (c) shall be permissive for housing authorities with three hundred (300) or fewer housing units.

(d) A commissioner shall hold office until the commissioner's successor has been appointed and qualified. Vacancies shall be filled for the unexpired term. The mayor shall file with the city clerk a certificate of the appointment or reappointment of any commissioner and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. A commissioner shall receive no compensation for such commissioner's services but shall be entitled to the necessary expenses, including traveling expenses incurred in the discharge of the commissioner's duties, unless otherwise authorized by local ordinance. No commissioner may be a city official. In no case shall compensation be paid to any commissioner from state or federal funds.

(e) When the office of the first chair of the authority becomes vacant, the authority shall elect a chair from among its members. An authority shall select from among its members a vice chair, and it may employ a secretary, who shall be executive director, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. An authority may call upon the corporation counsel or chief law officer of the city for such legal services as it may require or it may employ its own counsel and legal staff. An authority may delegate to one (1) or more of its agents or employees such powers or duties as it may deem proper. An employee of a housing authority in counties having a population of not less than three hundred twenty thousand (320,000) nor more than four hundred eighty thousand (480,000), according to the 1990 federal census or any subsequent federal census, shall not be deemed, as a result of employment by such housing authority, to be an employee of any city or municipality.

(f) Notwithstanding any provision of this section to the contrary, membership of an authority shall be increased in accordance with § 13-20-415(c).



§ 13-20-409 - Duty of the authority and commissioners.

The authority and its commissioners shall be under a statutory duty to comply or to cause compliance strictly with all provisions of this chapter, and the laws of the state and in addition thereto with each and every term, provision and covenant in any contract of the authority on its part to be kept or performed.



§ 13-20-410 - Interest of commissioners or employees in contracts.

All commissioners, officers and employees of housing authorities are subject to the conflict of interest provisions contained in §§ 12-4-101 and 12-4-102.



§ 13-20-411 - Removal of commissioners -- Hearing.

(a) The mayor may remove a commissioner for inefficiency or neglect of duty or misconduct in office, but only after the commissioner shall have been given a copy of the charges against such commissioner, which may be made by the mayor, at least ten (10) days prior to the hearing thereon and had an opportunity to be heard in person or by counsel.

(b) Any obligee of the authority may file with the mayor written charges that the authority is violating willfully any law of the state or any term, provision or covenant in any contract to which the authority is a party. The mayor shall give each of the commissioners a copy of such charges at least ten (10) days prior to the hearing thereon and an opportunity to be heard in person or by counsel, and shall within fifteen (15) days after receipt of such charges remove any commissioner of the authority who is found to have acquiesced in any such willful violation.

(c) A commissioner shall be deemed to have acquiesced in a willful violation by the authority of a law of this state or of any term, provision or covenant contained in a contract to which the authority is a party, if, before a hearing is held on the charges against the commissioner, the commissioner has not filed with the authority a written statement of the commissioner's objections to or lack of participation in such violation.

(d) In the event of the removal of any commissioner, the mayor shall file in the office of the city clerk a record of the proceedings, together with the charges made against the commissioner and the findings thereon.



§ 13-20-412 - Reports and recommendations.

The authority shall at least once a year, file with the mayor of the city a report of its activities for the preceding year, and shall make any recommendations with reference to any additional legislation or other action that may be necessary in order to carry out the purposes of this chapter.



§ 13-20-413 - Housing projects -- Operation not for profit.

It is declared to be the policy of this state that each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe and sanitary dwelling accommodations, and that no housing authority shall construct or operate any such project for profit, or as a source of revenue to the city. To this end, an authority shall fix the rentals for dwellings in its projects at no higher rates than it shall find to be necessary in order to produce revenues which, together with all other available moneys, revenues, income and receipts of the authority from whatever sources derived, will be sufficient to:

(1) Pay, as the same become due, the principal of and interest on the bonds of the authority;

(2) Meet the cost of, and to provide for, maintaining and operating the projects, including the cost of any insurance on its property or bonds, and the administrative expenses of the authority; and

(3) Create, during not less than the six (6) years immediately succeeding its issuance of any bonds, a reserve sufficient to meet the largest principal and interest payments which will be due on such bonds in any one (1) year thereafter and to maintain such reserve.



§ 13-20-414 - Action of city or municipality by resolution.

Except as otherwise provided in this chapter, all action authorized to be taken under such law by the council or other governing body of any city or of any municipality may be by resolution adopted by a majority of all the members of its council or other governing body, which resolution may be adopted at the meeting of the council or other governing body at which such resolution is introduced and shall take effect immediately upon such adoption, and no such resolution need be published or posted.



§ 13-20-415 - Operations of authority in other municipalities or counties.

(a) In addition to its other powers, a housing authority created for a city may exercise any or all of its powers within the territorial boundaries of any other municipality not included in the area of operation of such housing authority, for the purpose of planning, undertaking, financing, constructing and operating a housing project or projects within such municipality; provided, that a resolution has been adopted:

(1) By the governing body of such municipality in which the authority is to exercise its powers; and

(2) By any housing authority theretofore established by such municipality and authorized to exercise its powers therein declaring that there is a need for the housing authority of the aforementioned city to exercise its powers within such municipality.

(b) A municipality has the same powers to furnish financial and other assistance to a housing authority exercising its powers within such municipality under this section as though the municipality were within the area of operation of such authority.

(c) (1) If a housing authority plans, undertakes, finances, constructs or operates a housing project or projects within the territorial boundaries of any other municipality not included in the area of operation of such housing authority or in an unincorporated area in a county other than the one in which such housing authority is located, then the board of such authority shall be expanded. A commissioner shall be appointed from each such county and/or municipality and such commissioner shall be a resident of the municipality or county, if such project is in an unincorporated area, in which the project or projects are located. The mayor of such municipality or the county legislative body, respectively, shall appoint such commissioner. The term of office, compensation, qualifications and duties of commissioners appointed pursuant to this section shall be the same as other commissioners appointed pursuant to § 13-20-408.

(2) (A) This subsection (c) shall only apply to any municipality having a population of not less than two thousand three hundred (2,300) nor more than two thousand three hundred fifty (2,350) in any county having a population of not less than sixty-seven thousand three hundred (67,300) nor more than sixty-seven thousand four hundred (67,400) and to any municipality in any county having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census, and the housing authority of any such municipality shall have all of the rights and responsibilities granted by this chapter. (B) This subdivision (c)(2) shall apply to projects entered into prior to April 17, 1990, but shall not be construed to affect, modify, abrogate, limit or alter any decision, vote, contract, right or obligation entered into prior to the appointment of new commissioners pursuant to this subdivision (c)(2).



§ 13-20-416 - Findings required for authority to operate in municipality.

(a) No governing body of a city or other municipality shall adopt a resolution as provided in § 13-20-415 or § 13-20-503 declaring that there is a need for a housing authority, other than a housing authority established by such municipality, to exercise its powers within such municipality, unless a public hearing has first been held by the governing body and unless the governing body has found in substantially the following terms:

(1) Unsanitary or unsafe inhabitated dwelling accommodations exist in such municipality or there is a shortage of safe or sanitary dwelling accommodations in such municipality available to persons of low income at rentals they can afford; and

(2) These conditions can be best remedied through the exercise of the aforementioned housing authority's powers within the territorial boundaries of such municipality;

provided, that such findings shall not have the effect of thereafter preventing such municipality from establishing a housing authority or joining in the creation of a consolidated housing authority or the increase of the area of operation of a consolidated housing authority. The clerk, or the officer with similar duties, of the city or other municipality shall give notice of the public hearing, and such hearing shall be held in the manner provided in § 13-20-402 for a public hearing by a council to determine the need for a housing authority in the city.

(b) During the time that, pursuant to these findings, a housing authority has outstanding, or is under contract to issue, any evidence of indebtedness for a project within the city or other municipality, no other housing authority may undertake a project within such municipality without the consent of the housing authority which has such outstanding indebtedness or obligation.



§ 13-20-417 - Advances to housing authority.

When any housing authority which is created for any city becomes authorized to transact business and exercise its powers therein, the governing body of the city shall immediately make an estimate of the amount of money necessary for the administrative expenses and overhead of such housing authority during the first year thereafter, and shall appropriate such amount to the authority out of any moneys in such city not appropriated to some other purposes. The moneys so appropriated shall be paid to the authority as a donation. Any municipality located in whole or in part within the area of operation of a housing authority shall have the power from time to time to lend or donate money to the authority or to agree to take such action. The housing authority, when it has money available therefor, shall make reimbursement for all such loans made to it.



§ 13-20-418 - Consolidated housing authority.

(a) (1) If the governing body of each of two (2) or more municipalities by resolution declares that there is a need for one (1) housing authority for all of such municipalities to exercise in such municipalities the powers and other functions prescribed for a housing authority, a public body corporate and politic to be known as a consolidated housing authority, with such corporate name as it selects, shall thereupon exist for all such municipalities, and exercise its powers and other functions within its area of operation, as herein defined, including the power to undertake projects therein, and thereupon any housing authority created for any of such municipalities shall cease to exist except for the purpose of winding up its affairs and executing a deed of its real property to the consolidated housing authority; provided, that the creation of a consolidated housing authority and the finding of need therefor shall be subject to the same provisions and limitations of this chapter as are applicable to the creation of a regional housing authority, and that all of the provisions of such law applicable to regional housing authorities and the commissioners thereof shall be applicable to consolidated housing authorities and the commissioners thereof. The area of operation or boundaries of a consolidated housing authority shall include all of the territory within the boundaries of each municipality joining in the creation of such authority, together with the territory within ten (10) miles of the boundaries of each such municipality, except that such area of operation may be changed to include or exclude any municipality or municipalities (with its aforementioned surrounding territory) in the same manner and under the same provisions as provided in such law for changing the area of operation of a regional housing authority by including or excluding a contiguous county or counties.

(2) For all such purposes, unless a different meaning clearly appears from the context:

(A) "County" means "municipality";

(B) "County housing authority" and "regional housing authority" mean "housing authority of the city" and "consolidated housing authority," respectively; and

(C) "County legislative body" means governing body, except in § 13-20-507, where it shall be construed as meaning "mayor" or other executive head of the municipality.

(b) The governing body of a municipality for which a housing authority has not been created may adopt the above resolution if it first determines that there is a need for a housing authority to function in the municipality, which determination shall be made in the same manner and subject to the same conditions as the determination required in § 13-20-402 for the creation of a housing authority for a city; provided, that the governing body of the municipality may, without a petition therefor, hold a hearing to determine the need for a housing authority to function therein.

(c) Except as otherwise provided herein, a consolidated housing authority and the commissioners thereof shall, within the area of operation of such consolidated housing authority, have the same functions, rights, powers, duties, privileges, immunities and limitations as those provided for housing authorities created for cities, counties, or groups of counties, and the commissioners of such housing authorities, in the same manner as though all the provisions of law applicable to housing authorities created for cities, counties, or groups of counties were applicable to consolidated housing authorities.



§ 13-20-419 - Security force.

(a) In cities with a population of over one hundred thousand (100,000), according to the 1970 federal census or any subsequent federal census, each housing authority, managing and operating housing projects for persons of low income under this chapter may, if funds can be provided for this purpose, provide a security force for such project to assure the safety of the tenants and their property and the safety and the protection of the premises.

(b) While acting in such capacity, an officer of such force has the same authority as a law enforcement officer as defined in § 39-11-106(a), and may receive a written directive to carry a handgun under § 39-17-1315 if such officer meets the qualifications in § 38-8-106 and the training requirements of § 38-8-107(a). While acting in such capacity, such officer has the authority to make arrests for offenses committed on the property of such public housing project.






Part 5 - County and Regional Housing Authorities

§ 13-20-501 - Creation and powers of authority for a county.

(a) Except as otherwise provided herein, a housing authority may be created for any county, and the commissioners of such authority may be appointed, in the same manner as provided in this chapter, for the creation of a housing authority for a city and the appointment of the commissioners of such authority. Each housing authority created for a county and the commissioners thereof shall have the same functions, rights, powers, duties, privileges, immunities and limitations provided for housing authorities created for cities and the commissioners of such housing authorities, and all the provisions of law applicable to housing authorities created for cities and the commissioners of such authorities shall be applicable to housing authorities created for counties and the commissioners of such authorities.

(b) For all such purposes, unless a different meaning clearly appears from the context:

(1) "City" or "city and the area within ten (10) miles from the territorial boundaries thereof" means county;

(2) "City clerk" means county clerk; and

(3) "Mayor" or "council" as used in this chapter and any amendment thereto are construed as meaning county legislative body.

(c) A housing authority created for a county shall not be subject to the limitations provided in § 13-20-113(a)(4) with respect to housing projects for farmers of low income.



§ 13-20-502 - Creation of regional housing authority.

(a) If the legislative body of each of two (2) or more contiguous counties by resolution declares that there is a need for one (1) housing authority to be created for all such counties to exercise in such counties powers and other functions prescribed for a regional housing authority, a public body corporate and politic to be known as a regional housing authority shall, after the commissioners thereof file an application with the secretary of state as hereinafter provided, exist for all of such counties and exercise its powers and other functions in such counties; and thereupon, any county housing authority created for any of such counties shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as hereinafter provided; provided, that the legislative body of a county shall not adopt a resolution as aforementioned if there is a county housing authority created for such county which has any bonds or notes outstanding, unless:

(1) First, all holders of such bonds and notes consent in writing to the substitution of such regional housing authority in lieu of such county housing authority on all such bonds and notes; and

(2) Second, the commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations, and property, real and personal, of such county housing authority, to such regional housing authority as hereinafter provided;

and provided further, that when there is compliance with the above two (2) conditions and such regional housing authority is created and authorized to exercise its powers and other functions, all rights, contracts, agreements, obligations and property, real and personal, of such county housing authority, shall be in the name of and vest in such regional housing authority, and all obligations of such county housing authority shall be the obligations of such regional housing authority, and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against such county housing authority.

(b) When any real property of a county housing authority vests in a regional housing authority as provided above, the county housing authority shall execute a deed of such property to the regional housing authority which thereupon shall file such deed in the office provided for the filing of deeds; provided, that nothing contained in this sentence shall affect the vesting of property in the regional housing authority as provided above.

(c) The legislative body of each of two (2) or more contiguous counties shall by resolution declare that there is a need for one (1) regional housing authority to be created for all of such counties to exercise in such counties powers and other functions prescribed for a regional housing authority, only if such county legislative body finds that:

(1) Unsanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford; and

(2) A regional housing authority would be a more efficient or economical administrative unit than a housing authority of such county.



§ 13-20-503 - Area of operation of county and regional housing authorities.

The area of operation or boundaries of a housing authority created for a county shall include all of the county for which it is created, and the area of operation or boundaries of a regional housing authority shall include, except as otherwise provided elsewhere in this chapter, all of the counties for which such regional housing authority is created and established; provided, that a county or regional housing authority shall not undertake any housing project or projects within the boundaries of any city or other municipality of more than two thousand (2,000) inhabitants, unless a resolution has been adopted by the governing body of such city or other municipality, and also by any housing authority which has been theretofore established and authorized to exercise its powers in such city or other municipality, declaring that there is a need for the county or regional housing authority to exercise its powers within such city or other municipality.



§ 13-20-504 - Increasing area of operation of regional housing authority.

(a) (1) The area of operation or boundaries of a regional housing authority may be increased from time to time to include one (1) or more additional contiguous counties not already within a regional housing authority, if the legislative body of each of the counties then included in the area of operation of such regional housing authority, the commissioners of the regional housing authority and the legislative body of each such additional county or counties adopt a resolution declaring that there is a need for the inclusion of such additional county or counties in the area of operation of such regional housing authority. Upon the adoption of such resolution, any county housing authority created for any such additional county shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as hereinafter provided; provided, that such resolutions shall not be adopted if there is a county housing authority created for any such additional county which has any bonds or notes outstanding unless:

(A) First, all holders of such bonds and notes consent in writing to the substitution of such regional housing authority in lieu of such county housing authority as the obligor thereon; and

(B) Second, the commissioners of such county housing authority adopt a resolution consenting to the transfers of all rights, contracts, bonds and property, real and personal, of such county housing authority to such regional housing authority as hereinafter provided;

(2) When there is compliance with the above two (2) conditions and the area of operation of such regional housing authority is increased to include such additional county, as hereinabove provided, all rights, contracts, bonds, and property, real and personal, of such county housing authority shall be in the name of and vest in such regional housing authority, all contracts and bonds of such county housing authority shall be the contracts and bonds of such regional housing authority and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against such county housing authority.

(b) When any real property of a county housing authority vests in a regional housing authority as provided above, the county housing authority shall execute a deed of such property to the regional housing authority, which thereupon shall file such deed in the office provided for the filing of deeds; provided, that nothing contained in this subsection (b) shall affect the vesting of property in the regional housing authority as provided above.

(c) The legislative body of each of the counties in the regional housing authority, the commissioners of the regional housing authority and the legislative body of each such additional county or counties shall by resolution declare that there is a need for the inclusion of such county or counties in the area of operation of the regional housing authority, only if:

(1) The legislative body of each such additional county or counties finds that unsanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford; and

(2) The legislative body of each of the counties then included in the area of operation of the regional housing authority, the commissioners of the regional housing authority and the legislative body of each such additional county or counties find that the regional housing authority would be a more efficient or economical administrative unit if the area of operation of the regional housing authority is increased to include such additional county or counties.



§ 13-20-505 - Decreasing area of operation of regional housing authority.

(a) The area of operation or boundaries of a regional housing authority may be decreased from time to time to exclude one (1) or more counties from such area if the legislative body of each of the counties in such area and the commissioners of the regional housing authority each adopt a resolution declaring that there is a need for excluding such county or counties from such area; provided, that no action may be taken pursuant to this section if the regional housing authority has outstanding any bonds or notes, unless, first, all holders of such bonds and notes consent in writing to such action. If such action decreases the area of operation of the regional housing authority to only one (1) county, such authority shall thereupon constitute and become a housing authority for such county, in the same manner as though such authority were created and constituted a public and corporate body for such county pursuant to other provisions of this chapter, and the commissioners of such authority shall be thereupon appointed as provided for the appointment of commissioners of a housing authority created for a county.

(b) (1) The legislative body of each of the counties in the area of operation of the regional housing authority and the commissioners of the regional housing authority shall adopt a resolution declaring that there is a need for excluding a county or counties from such area if:

(A) Each such legislative body of the counties to remain in the area of operation of the regional housing authority and the commissioners of the regional housing authority find that, because of facts arising or determined subsequent to the time when such area first included the county or counties to be excluded, the regional housing authority would be a more efficient or economical administrative unit if such county or counties were excluded from such area; and

(B) The legislative body of each such county or counties to be excluded and the commissioners of the regional housing authority each also find that, because of the aforementioned changed facts, another housing authority for such county or counties would be a more efficient or economical administrative unit to function in such county or counties.

(2) Nothing contained in this subsection (b) shall be construed as preventing a county or counties excluded from the area of operation of a regional housing authority, as provided above, from thereafter being included within the area of operation of any housing authority in accordance with this chapter.

(c) Any property held by a regional housing authority within a county or counties excluded from the area of operation of such authority, as herein provided, shall, as soon as practicable after the exclusion of the county or counties respectively, be disposed of by such authority in the public interest.



§ 13-20-506 - Requirements of public hearings -- Application to secretary of state for creation of authorities.

(a) The legislative body of a county shall not adopt any resolution authorized by § 13-20-502, § 13-20-504 or § 13-20-505 unless a public hearing has first been held which shall conform, except as otherwise provided in this chapter, to the requirements of § 13-20-402 for hearings to determine the need for a housing authority of a city; provided, that such hearings may be held by the legislative body without a petition therefor. No housing authority shall constitute a body corporate and politic until the commissioners of such authority have filed and recorded an application with the secretary of state, which shall conform, insofar as possible, to §§ 13-20-403 and 13-20-404 for the making, filing and recording of an application to the secretary of state by the commissioners of a housing authority created for a city; provided, that any such application filed and recorded hereunder shall set forth that the public hearing or hearings, as required by this chapter, have been held.

(b) In connection with the issuance of bonds or the incurring of other obligations, a regional housing authority may covenant as to limitations on its right to adopt resolutions relating to the increase or decrease of its area of operation.



§ 13-20-507 - Commissioners of regional housing authority -- Appointment -- Term -- Vacancies -- Powers -- Organization.

(a) The legislative body of each county included in a regional housing authority shall appoint one (1) person as a commissioner of such authority, and each such commissioner to be first appointed by the legislative body of a county may be appointed at or after the time of the adoption of the resolution declaring the need for such regional housing authority, or of declaring the need for the inclusion of such county in the area of operation of such regional housing authority. When the area of operation of a regional housing authority is increased to include an additional county or counties as provided above, the legislative body of each such county shall thereupon appoint one (1) additional person as a commissioner of the regional housing authority. The legislative body of each county shall appoint the successor of the commissioner appointed by it. If any county is excluded from the area of operation of a regional housing authority, the office of the commissioner of such regional housing authority appointed by the legislative body of such county shall be thereupon abolished.

(b) If the area of operation of a regional housing authority consists at any time of an even number of counties, the commissioners of the regional housing authority appointed by the legislative bodies of such counties shall appoint one (1) additional commissioner, as well as such person's successor, whose term of office shall be as herein provided for a commissioner of a regional housing authority, except that such term shall end at any earlier time when the area of operation of the regional housing authority shall be changed to consist of an odd number of counties. A certificate of the appointment of any commissioner of a regional housing authority shall be signed by the appointing officer or officers and filed with the other records of the regional housing authority, and shall be conclusive evidence of the due and proper appointment of such commissioner.

(c) The commissioners shall be appointed for terms of five (5) years, except that all vacancies shall be filled for the unexpired term. Each commissioner shall hold office until such commissioner's successor has been appointed and has qualified, except as otherwise provided herein. For inefficiency or neglect of duty or misconduct in office, a commissioner may be removed by the officer or officers, or their successors, appointing such commissioner, but such commissioner shall be removed only after such commissioner has been given a copy of the charges at least ten (10) days prior to the hearing thereon and has had an opportunity to be heard in person or by counsel. In the event of the removal of such commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed with the other records of the regional housing authority.

(d) The commissioners shall constitute the regional housing authority, and the powers of such authority shall be vested in such commissioners in office from time to time.

(e) The commissioners shall elect a chair from among the commissioners and shall have power to select or employ such other officers and employees as the regional housing authority may require. A majority of the commissioners shall constitute a quorum of such authority for the purpose of conducting its business and exercising its powers and for all other purposes.



§ 13-20-508 - Powers of regional housing authority.

(a) (1) Except as otherwise provided herein, a regional housing authority and the commissioners thereof shall, within the area of operation of such regional housing authority, have the same functions, rights, powers, duties, privileges, immunities and limitations provided for housing authorities created for cities or counties and the commissioners of such housing authorities, and all the provisions of law applicable to housing authorities created for cities or counties and the commissioners of such authorities shall be applicable to regional housing authorities and the commissioners thereof.

(2) For such purposes, unless a different meaning clearly appears from the context:

(A) "City" means county;

(B) "City clerk" means county clerk; and

(C) "Mayor" or "council" as used in this chapter, and any amendments thereto, means county legislative body.

(b) A regional housing authority shall not be subject to the limitations provided in § 13-20-113(a)(4) with respect to housing projects for farmers of low income.



§ 13-20-509 - Rural housing projects.

Housing authorities created for counties and regional housing authorities are specifically empowered and authorized to borrow money, accept grants and exercise their other powers to provide housing for farmers of low income. In connection with such projects, such housing authorities may enter into such leases or purchase agreements, accept such conveyances and rent or sell dwellings forming part of such projects to or for farmers of low income, as such housing authority deems necessary in order to assure the achievement of the objectives of this chapter. Such leases, agreements or conveyances may include such covenants as the housing authority deems appropriate regarding such dwellings and the tracts of land described in any such instrument, which covenants shall be deemed to run with the land where the housing authority deems it necessary and the parties to such instrument so stipulate. Nothing contained in this section shall be construed as limiting any other powers of any housing authority.



§ 13-20-510 - Housing applications by farmers.

The owner of any farm operated, or worked upon, by farmers of low income in need of safe and sanitary housing may file an application with a housing authority of a county or regional housing authority requesting that it provide for a safe and sanitary dwelling or dwellings for occupancy of such farmers of low income. Such applications shall be received and examined by housing authorities in connection with the formulation of projects or programs to provide housing for farmers of low income.



§ 13-20-511 - Housing in rural areas -- Tax exemption.

(a) A regional or county housing authority has the power to sell or rent dwellings outside of cities and to make or accept such conveyances or leases as it deems necessary to carry out the rural housing purposes of this chapter. With respect to such housing, a county and regional housing authority shall not be subject to the tenant selection limitations provided in § 13-20-113(a)(4).

(b) No dwelling shall be provided on a farm by a county or regional authority unless it has determined that, by reason of the character of the farm with respect to which the dwelling is to be constructed and the manner of its operation, the owner is likely successfully to carry out the undertakings required of such owner under the owner's purchase agreement or lease.

(c) Until a purchaser makes full payment for a dwelling which is constructed by a county or regional authority on such purchaser's farm, such dwelling shall continue to be the property of such authority regardless of the title to the land on which it is constructed, and such dwelling shall be exempt from taxation in the same manner as other property of such authority. Any document making land available for use by such authority shall be admitted to record, and accordingly constitute notice, in the same manner as a deed or other instrument relating to real estate.

(d) When a county or regional authority provides a dwelling on a farm hereunder, the owner of the farm living in the dwelling under a lease or purchase agreement shall be entitled to receive the same homestead exemption as if such owner had title to the dwelling.






Part 6 - Bonds and Finances of Housing Authorities

§ 13-20-601 - Types of bonds.

(a) (1) The housing authority has the power to issue bonds from time to time in its discretion, for any of its corporate purposes. It also has the power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. The authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds on which the principal of and interest on are payable from income and revenues of the authority and from grants or contributions from the federal government or other source. Such income and revenues securing the bonds may be:

(A) Exclusively the income and revenues of the housing project financed in whole or in part with the proceeds of such bonds;

(B) Exclusively the income and revenues of certain designated housing projects, whether or not they are financed in whole or in part with the proceeds of such bonds; or

(C) The income and revenues of the authority generally.

(2) Any such bonds may be additionally secured by a pledge of any income or revenues of the authority or, in certain instances as hereinafter provided, may be additionally secured by a mortgage of any housing project, projects or other property of the authority.

(b) Neither the commissioners of the authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance of such bonds.

(c) The bonds and other obligations of the authority, and such bonds and obligations shall so state on their face, shall not be a debt of any city or municipality located within its boundaries or of the state, and neither the state nor any such city or municipality shall be liable thereon, nor in any event shall they be payable out of any funds or properties other than those of the authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction. Bonds may be issued under this chapter, notwithstanding any debt or other limitation prescribed by any statute.



§ 13-20-602 - Form and sale of bonds.

(a) The bonds of the authority shall be authorized by its resolution and shall be issued in one (1) or more series and shall bear such date or dates, mature at such time or times, not exceeding sixty (60) years from their respective dates, bear interest at such rate or rates, payable semiannually, be in such denominations, which may be made interchangeable, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms or redemption, with or without premium, as such resolution or its trust indenture or mortgage may provide.

(b) The bonds, in the discretion of the authority, may be sold at public or private sale. If the bonds are sold at public sale, notice shall be published once at least ten (10) days prior to such sale in a newspaper having a general circulation in the city and in a financial newspaper published in the city of New York, New York, or the city of Chicago, Illinois. The bonds may be sold at such price or prices as the authority shall determine.

(c) Whenever the authority contracts with a financial consultant, fiscal agent, municipal finance consultant or municipal securities underwriter-dealer to assist it in the issuance and marketing of such bonds or to market such bonds, such consultant, agent, or underwriter-dealer shall be licensed and maintain a permanent office or full-time branch office in this state prior to entering such contract.

(d) Pending the authorization, preparation, execution or delivery of definitive bonds, the authority may issue interim certificates, or other temporary obligations to the purchaser of such bonds. Such interim certificates, or other temporary obligations, shall be in such form, contain such terms, conditions, and provisions, bear such date or dates, and evidence such agreements relating to their discharge or payment or delivery of definitive bonds as the authority may by resolution, trust indenture or mortgage determine.

(e) In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until such delivery.

(f) The authority has the power, out of any funds available therefor, to purchase any bonds issued by it at a price of not more than the principal amount thereof and the accrued interest; provided, that bonds payable exclusively from the revenues of a designated project or projects shall be purchased only out of any such revenues available therefor. All bonds so purchased shall be cancelled. This subsection (f) shall not apply to the redemption of bonds.

(g) Any provisions of any law to the contrary notwithstanding, any bonds, interim certificates, or other obligations issued pursuant to this chapter shall be fully negotiable.



§ 13-20-603 - Trust indentures and mortgages -- Power of authority to issue or incur obligation.

In connection with the issuance of bonds and/or the incurring of any obligation under a lease and in order to secure the payment of such bonds and/or obligations, the authority has the power to:

(1) Pledge by resolution, trust indenture, mortgage, subject to the limitation hereinafter imposed, or other contract all or any part of its rents, fees or revenues;

(2) Covenant against mortgaging all or any part of its property, real or personal, then owned or thereafter acquired, or against permitting or suffering any lien thereon;

(3) Covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof, or with respect to limitations on its right to undertake additional housing projects;

(4) Covenant against pledging all or any part of its rents, fees and revenues to which its right then exists or the right to which may thereafter come into existence or against permitting or suffering any lien thereon;

(5) Provide for the release of property, rents, fees and revenues from any pledge or mortgage, and reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage;

(6) As to the bonds to be issued pursuant to any resolution, trust indenture, mortgage or other instrument and as to the issuance of such bonds in escrow or otherwise, covenant regarding the use and disposition of the proceeds thereof;

(7) Covenant as to what other or additional debt may be incurred by it;

(8) Provide for the terms, form, registration, exchange, execution and authentication of bonds;

(9) Provide for the replacement of lost, destroyed or mutilated bonds;

(10) Covenant that the authority warrants the title to the premises;

(11) Covenant as to the rents and fees to be charged, the amount (calculated as may be determined) to be raised each year or other period of time by rents, fees, and other revenues and as to the use and disposition to be made thereof;

(12) Covenant as to the use of any or all of its property, real or personal;

(13) Create or authorize the creation of special funds in which there shall be segregated:

(A) The proceeds of any loan and/or grant;

(B) All of the rents, fees and revenues of any housing project or projects or parts thereof;

(C) Any moneys held for the payment of the costs of operation and maintenance of any such housing projects or as a reserve for the meeting of contingencies in the operation and maintenance thereof;

(D) Any moneys held for the payment of the principal of and interest on its bonds or the sums due under its leases and/or as a reserve for such payments; and

(E) Any moneys held for any other reserves or contingencies;

and to covenant as to the use and disposal of the moneys held in such funds;

(14) Redeem the bonds, and covenant for their redemption and provide the terms and conditions thereof;

(15) Covenant against extending the time for the payment of its bonds or interest thereon, directly or indirectly, by any means or in any manner;

(16) Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(17) Covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys;

(18) Vest in an obligee of the authority the right, in the event of the failure of the authority to observe or perform any covenant on its part to be kept or performed, cure any such default and advance any moneys necessary for such purposes, and the moneys so advanced may be made an additional obligation of the authority with such interest, security and priority as may be provided in any trust indenture, mortgage, lease or contract of the authority with reference thereto;

(19) Covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(20) Covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenant, condition, or obligation;

(21) Covenant to surrender possession of all or any part of any housing project or projects upon the happening of an event of default, as defined in the contract, and vest in an obligee the right without judicial proceedings to take possession of and use, operate, manage and control such housing projects or any part thereof, and collect and receive all rents, fees and revenues arising therefrom in the same manner as the authority itself might do, and to dispose of the moneys collected in accordance with the agreement of the authority with such obligee;

(22) Vest in a trustee or trustees the rights to enforce any covenant made to secure, pay, or in relation to the bonds, provide for the powers and duties of such trustee or trustees, limit liabilities thereof and provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any such covenant;

(23) Make covenants other than, and in addition to, the covenants herein expressly authorized, of like or different character;

(24) Execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties, which may contain such covenants and provisions in addition to those above specified as the government or any purchaser of the bonds of the authority may reasonably require; and

(25) Make all covenants and do any and all acts and things which may be necessary or convenient or desirable in order to secure its bonds, or which tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated herein, it being the intention hereof to give the authority power to do all things in the issuance of bonds, in the provisions for their security that are not inconsistent with the constitution of the state, and no consent or approval of any judge or court shall be required therefor; provided, that the authority shall have no power to mortgage all or any part of its property, real or personal, except as provided in § 13-20-604.



§ 13-20-604 - Power to mortgage when project financed with aid of government.

In connection with any project financed in whole or in part or otherwise aided by a government, whether through a donation of money or property, a loan, the insurance or guarantee of a loan, or otherwise, the authority also has the power to mortgage all or any part of its property, real or personal, then owned or thereafter acquired and thereby to:

(1) Vest in a government the right, upon the happening of an event of default, as defined in such mortgage, foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings, so long as a government shall be the holder of any of the bonds secured by such mortgage;

(2) Vest in a trustee or trustees the right, upon the happening of an event of default, as defined in such mortgage, foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings;

(3) Vest in other obligees the right to foreclose such mortgage by judicial proceedings; and

(4) Vest in any obligee, including a government, the right, in foreclosing any mortgage as aforementioned, foreclose such mortgage as to all or such part or parts of the property covered thereby as such obligee, in its absolute discretion, shall elect; the institution, prosecution and conclusion of any such foreclosure proceedings and/or sale of any such parts of the mortgaged property shall not affect in any manner or to any extent the lien of the mortgage on the parts of the mortgaged property not included in such proceedings or not sold as aforementioned.



§ 13-20-605 - Remedies of an obligee of authority.

An obligee of the authority has the right, in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action or proceeding in law or equity, all of which may be joined in one (1) action, to compel the authority, and the commissioners, officers, agents or employees thereof, to perform each and every term, provision and covenant contained in any contract of the authority, and to require the carrying out of any or all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this chapter;

(2) By suit, action or proceeding in equity to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of the authority; and

(3) By suit, action or proceeding in any court of competent jurisdiction to acquire possession of any housing project or any part thereof to be surrendered to any obligee having the right to such possession pursuant to any contract of the authority.



§ 13-20-606 - Remedies conferrable upon authority by mortgage or trust indenture.

An authority has the power by its trust indenture, mortgage, lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, leases or other obligations, the right upon the happening of an "event of default" as defined in such instrument, by suit, action or proceeding in any court of competent jurisdiction, to:

(1) Obtain the appointment of a receiver of any housing project of the authority or any part or parts thereof. If a receiver is appointed, the receiver may enter and take possession of such housing project or any part or parts thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom in the same manner as the authority itself might do, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of the authority as the court shall direct; and

(2) Require the authority and the commissioners thereof to account as if it and they were the trustees of an express trust.



§ 13-20-607 - Remedies and rights cumulative.

All the rights and remedies hereinabove conferred shall be cumulative and in addition to all other rights and remedies that may be conferred upon such obligee of the authority by law or by any contract with the authority.



§ 13-20-608 - Limitations on remedies of obligee.

(a) No interest of the authority in any property, real or personal, shall be subject to sale by the foreclosure of a mortgage thereon, either through judicial proceedings or the exercise of a power of sale contained in such mortgage, except in the case of the mortgages provided for in § 13-20-604.

(b) All property of the authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against same.

(c) No judgment against the authority shall be a charge or lien upon its property, real or personal.

(d) This section shall not apply to or limit the right of an obligee to foreclose any mortgage of the authority provided for in § 13-20-604, and, in case of a foreclosure sale thereunder, to obtain a judgment or decree for any deficiency due on the indebtedness secured thereby and issued on the credit of the authority. Such deficiency judgment or decree shall be a lien and charge upon the property of the authority which may be levied on and sold by virtue of an execution or other judicial process for the purpose of satisfying such deficiency judgment or decree.



§ 13-20-609 - Subordination of mortgage to agreement with government.

The authority may agree in any mortgage made by it that such mortgage shall be subordinate to a contract for the supervision by a government of the operation of improvements thereon; in such event, any purchaser or purchasers at a sale of the property of an authority pursuant to a foreclosure of such mortgage or any other remedy in connection therewith shall obtain title subject to such contract.



§ 13-20-610 - Contracts with federal government.

In addition to the powers conferred upon the authority by other provisions of this chapter, the authority is empowered to borrow money or accept grants from the federal government for or in aid of any housing project which such authority is authorized to undertake, to take over any land acquired by the federal government for the construction or operation of a housing project, to take over or lease or manage any housing project constructed or owned by the federal government, and to these ends to enter into such contracts, mortgages, trust indentures, leases or other agreements as the federal government may require, including agreements that the federal government shall have the right to supervise and approve the construction, maintenance and operation of such housing project. It is the purpose and intent of such law to authorize every authority to do any and all things necessary to secure the financial aid and the cooperation of the federal government in the undertaking, construction, maintenance and operation of any housing project which the authority is empowered to undertake.



§ 13-20-611 - Agreement to sell as security for obligations to federal government.

In any contract or amendatory or superseding contract for a loan and annual contributions heretofore or hereafter entered into between a housing authority and the federal government with respect to any housing project undertaken by the housing authority, any such housing authority is authorized to make such covenants, including covenants with holders of bonds issued by such authority for purposes of the project involved, and to confer upon the federal government such rights and remedies, as the housing authority deems necessary to assure the fulfillment of the purposes for which the project was undertaken. In any such contract, the housing authority may, notwithstanding any other provision of law, agree to sell and convey the project, including all lands appertaining thereto, to which such contract relates, to the federal government upon the occurrence of such conditions, or upon such defaults on bonds for which any of the annual contributions provided in the contract are pledged, as may be prescribed in such contract, and at a price, which may include the assumption by the federal government of the payment, when due, of the principal of and interest on outstanding bonds of the housing authority issued for purposes of the project involved, determined as prescribed therein and upon such other terms and conditions as are therein provided. Any such other housing authority is authorized to enter into such supplementary contracts, and to execute such conveyances, as may be necessary to carry out the provisions hereof. Notwithstanding any other provisions of law, any contracts or supplementary contracts or conveyances made or executed pursuant to this section shall not be or constitute a mortgage within the meaning or for the purposes of any of the laws of this state.



§ 13-20-612 - Housing authority obligations guaranteed by federal government eligible collateral as security for deposit of funds.

Wherever, by statute of this state, collateral is required as security for the deposit of public or other funds, or deposits are required to be made with any public official or department, or an investment of capital or surplus, or a reserve or other fund, is required to be maintained consisting of designated securities, notes and bonds insured by the federal housing administrator and debentures issued by the federal housing administrator and obligations of national mortgage associations shall be eligible for such purposes; provided, that such obligations shall be guaranteed as to payment by the federal government or a branch thereof.



§ 13-20-613 - Investment by municipality in bonds of authority.

Any municipality may purchase or legally invest in any of the bonds of a housing authority and exercise all of the rights of any holder of such bonds.



§ 13-20-614 - Taxes pledged for repayment of indebtedness for redevelopment projects.

(a) An authority is hereby authorized and empowered to irrevocably pledge to the payment of principal of and interest on any bonds, loans or other indebtedness incurred by the authority to finance or refinance, in whole or in part, the project facilities authorized under subsection (c), that portion of taxes which pursuant to § 13-20-205(a)(2) is to be paid into the special fund of the authority. Such portion of taxes shall be considered "revenues" within the meaning of § 13-20-601.

(b) The authority shall create a special fund or funds for the sole purpose of paying the principal of and interest on such bonds, loans or other indebtedness and into which taxes allocated to the authority pursuant to § 13-20-205(a)(2) will be, from time to time, deposited. The authority shall be obligated and bound to set aside from such taxes an amount sufficient to pay such indebtedness as the same shall become due, and, as provided in the proceedings authorizing the incurrence of any indebtedness of the authority, to maintain adequate reserves for the payment of such indebtedness.

(c) The special fund shall be used solely for the payment of principal of and interest, and redemption premiums, on bonds, loans and other indebtedness incurred by the authority in connection with the redevelopment project financed from the proceeds of such bonds, loans or other indebtedness.

(d) Notwithstanding any other provision of this chapter to the contrary, in order to secure any bonds, notes or other indebtedness incurred by the authority, the authority shall have the power to mortgage all or any part of its property, real or personal, then owned or thereafter acquired, and thereby to vest in a trustee or trustees the right, upon the happening of an event of default, as defined in such mortgage, to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings.









Chapter 21 - Slum Clearance and Redevelopment

Part 1 - Structures Unfit for Occupation or Use

§ 13-21-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Dwelling" means any building or structure, or part thereof, used and occupied for human occupation or use or intended to be so used, and includes any outhouses and appurtenances belonging thereto or usually enjoyed therewith;

(2) "Governing body" means the council, commission, or board, or other legislative body, charged with governing a municipality;

(3) "Municipality" means any city or town;

(4) "Owner" means the holder of the title in fee simple and every mortgagee of record;

(5) "Parties in interest" means all individuals, associations, corporations and others who have interests of record in a structure and any who are in possession thereof;

(6) "Place of public accommodation" means any building or structure in which goods are supplied or services performed, or in which the trade of the general public is solicited;

(7) "Public authority" means any housing authority or any officer who is in charge of any department or branch of the government of the municipality or state relating to health, fire, building regulations, or other activities concerning structures in the municipality;

(8) "Public officer" means any officer or officers of a municipality or the executive director or other chief executive officer of any commission or authority established by such municipality or jointly with any other municipality who is authorized by ordinance adopted hereunder to exercise the power prescribed by such ordinances and by this part; and

(9) "Structure" means any dwelling or place of public accommodation or vacant building or structure suitable as a dwelling or place of public accommodation.



§ 13-21-102 - Structures unfit for human occupation or use -- Power of municipalities to demolish -- Pilot program to remedy the unsafe conditions caused by the unfinished structure and the suspended construction.

(a) Whenever any municipality of this state finds that there exists in such municipality structures which are unfit for human occupation or use due to dilapidation, defects increasing the hazards of fire, accident or other calamities, lack of ventilation, light or sanitary facilities, or due to other conditions rendering such structures unsafe or unsanitary, or dangerous or detrimental to the health, safety or morals, or otherwise inimical to the welfare of the residents of such municipality, power is hereby conferred upon such municipality to exercise its police powers to repair, close or demolish the aforementioned structure in the manner herein provided.

(b) (1) As used in this subsection (b):

(A) "Abandoned construction" means that construction of an unfinished structure has ceased and that no good faith effort has been made to complete the construction for a period of one hundred eighty (180) days; and

(B) "Suspended construction" means that construction of an unfinished structure has ceased and that no good faith effort has been made to complete the construction for a period of sixty (60) days.

(2) This subsection (b) applies to any municipality located in any county having a population of not less than one hundred twenty-six thousand six hundred (126,600) nor more than one hundred twenty-six thousand seven hundred (126,700) or located in any county having a population of not less than one hundred thirty thousand four hundred (130,400) nor more than one hundred thirty thousand five hundred (130,500), according to the 2000 federal census or any subsequent federal census:

(A) When any municipality to which this subsection (b) applies finds that there are structures in the municipality unfit for human occupation or use because of suspended construction, the municipality may use the procedures in this part to remedy the unsafe conditions caused by the unfinished structure and the suspended construction. All the applicable procedures set out in § 13-21-103 apply, but upon the public officer's finding that construction has been suspended and that the unfinished structure and the suspended construction create conditions that are dangerous or injurious to the health or safety of neighboring residents or the general public or the safety of neighboring structures, the public officer is limited to ordering that construction resume or that the owner make the unfinished structure safe by boarding up the structure, removing construction debris and other safety hazards from the construction area, and otherwise removing or neutralizing health or safety hazards. If the owner fails to take the actions within ten (10) days after being ordered to do so, the municipality may cause the unfinished structure to be boarded up and the debris and other health and safety hazards removed or neutralized. The costs of doing so shall be assessed against the owner and may be collected as provided in § 13-21-103(6).

(B) When the municipality finds that there are structures in the municipality unfit for human occupation or use because of abandoned construction, the municipality may use all the procedures, remedies and rights in this part to deal with the unfinished structure and the abandoned construction. When an unfinished structure meets both the definition of suspended construction and abandoned construction, it may be dealt with as abandoned construction.

(C) An ordinance adopted by a municipality pursuant to this subsection (b) shall provide that the public officer may determine that a structure is unfit for human occupation or use if the public officer finds that conditions exist in the structure that are dangerous or injurious to the health, safety or morals of the occupants of the structure, the occupants of neighboring structures or other residents of the municipality or to the safety of neighboring structures. These conditions may include, but are not limited to:

(i) Defects increasing the hazards of fire, accident or other calamities;

(ii) Lack of ventilation, light or sanitary facilities;

(iii) Dilapidation;

(iv) Disrepair;

(v) Structural defects;

(vi) Uncleanliness; or

(vii) Suspended construction or abandoned construction.



§ 13-21-103 - Adoption of ordinances -- Required provisions.

Upon the adoption of an ordinance finding that conditions of the character described in § 13-21-102 exist within a municipality, the governing body of the municipality is hereby authorized to adopt ordinances relating to the structures within the municipality which are unfit for human occupation or use. Such ordinances shall include the following provisions, that:

(1) A public officer be designated or appointed to exercise the powers prescribed by the ordinances;

(2) Whenever a petition is filed with the public officer by a public authority or by at least five (5) residents of the municipality charging that any structure is unfit for human occupation or use, or whenever it appears to the public officer, on the public officer's own motion, that any structure is unfit for occupation or use, the public officer shall, if the public officer's preliminary investigation discloses a basis for such charges, issue and cause to be served upon the owner of and parties in interest of such structure, a complaint stating the charges in that respect and containing a notice that a hearing will be held before the public officer, or the public officer's designated agent, at a place therein fixed, not less than ten (10) days nor more than thirty (30) days after the serving of the complaint, that:

(A) The owner and parties in interest shall be given the right to file an answer to the complaint and to appear in person, or otherwise, and give testimony at the place and time fixed in the complaint; and

(B) The rules of evidence prevailing in courts of law or equity shall not be controlling in hearings before the public officer;

(3) If, after such notice and hearing, the public officer determines that the structure under consideration is unfit for human occupation or use, the public officer shall state in writing the public officer's findings of fact in support of such determination and shall issue and cause to be served upon the owner thereof an order:

(A) If the repair, alteration or improvement of the structure can be made at a reasonable cost in relation to the value of the structure (the ordinance of the municipality may fix a certain percentage of such cost as being reasonable for such purpose), requiring the owner, within the time specified in the order, to repair, alter or improve such structure to render it fit for human occupation or use or to vacate and close the structure as a place of human occupation or use; or

(B) If the repair, alteration or improvement of the structure cannot be made at a reasonable cost in relation to the value of the structure (the ordinance of the municipality may fix a certain percentage of such cost as being reasonable for such purpose), requiring the owner, within the time specified in the order, to remove or demolish such structure;

(4) If the owner fails to comply with an order to repair, alter or improve or to vacate and close the structure, the public officer may cause such structure to be repaired, altered or improved, or to be vacated and closed; that the public officer may cause to be posted on the main entrance of any structure so closed, a placard with the following words: "This building is unfit for human occupation or use. The use or occupation of this building for human occupation or use is prohibited and unlawful";

(5) If the owner fails to comply with an order to remove or demolish the structure, the public officer may cause such structure to be removed or demolished; and

(6) The amount of the cost of such repairs, alterations or improvements, or vacating and closing, or removal or demolition by the public officer, as well as reasonable fees for registration, inspections and professional evaluations of the property, shall be assessed against the owner of the property, and shall, upon the certification of the sum owed being presented to the municipal tax collector, be a lien on the property in favor of the municipality, second only to liens of the state, county and municipality for taxes, any lien of the municipality for special assessments, and any valid lien, right or interest in such property duly recorded or duly perfected by filing, prior to the filing of such notice. These costs shall be collected by the municipal tax collector or county trustee at the same time and in the same manner as property taxes are collected. If the owner fails to pay the costs, they may be collected at the same time and in the same manner as delinquent property taxes are collected and shall be subject to the same penalty and interest as delinquent property taxes as set forth in §§ 67-5-2010 and 67-5-2410. In addition, the municipality may collect the costs assessed against the owner through an action for debt filed in any court of competent jurisdiction. The municipality may bring one (1) action for debt against more than one (1) or all of the owners of properties against whom the costs have been assessed, and the fact that multiple owners have been joined in one (1) action shall not be considered by the court as a misjoinder of parties. If the structure is removed or demolished by the public officer, the public officer shall sell the materials of such structure and shall credit the proceeds of such sale against the cost of the removal or demolition, and any balance remaining shall be deposited in the chancery court by the public officer, shall be secured in such manner as may be directed by such court, and shall be disbursed by such court to the person found to be entitled thereto by final order or decree of such court. Nothing in this section shall be construed to impair or limit in any way the power of the municipality to define and declare nuisances and to cause their removal or abatement, by summary proceedings or otherwise.



§ 13-21-104 - Conditions rendering structure unfit for human occupation or use.

An ordinance adopted by a municipality under this part shall provide that the public officer may determine that a structure is unfit for human occupation or use if the public officer finds that conditions exist in such structure which are dangerous or injurious to the health, safety or morals of the occupants of such structure, the occupants of neighboring structures or other residents of such municipality. Such conditions may include the following, without limiting the generality of the foregoing: defects therein increasing the hazards of fire, accident, or other calamities; lack of adequate ventilation, light, or sanitary facilities; dilapidation; disrepair; structural defects; or uncleanliness. Such ordinance may provide additional standards to guide the public officer, or the public officer's agents, in determining the fitness of a dwelling for human occupation or use.



§ 13-21-105 - Service of complaints or orders.

Complaints or orders issued by a public officer pursuant to an ordinance adopted under this part shall be served upon persons either personally or by registered mail, but if the whereabouts of such persons are unknown and the same cannot be ascertained by the public officer in the exercise of reasonable diligence, and the public officer shall make an affidavit to that effect, then the serving of such complaint or order upon such persons may be made by publishing the same once each week for two (2) consecutive weeks in a newspaper printed and published in the municipality, or in the absence of such newspaper, in one printed and published in the county and circulating in the municipality in which the structures are located. A copy of such complaint or order shall be posted in a conspicuous place on premises affected by the complaint or order. A copy of such complaint or order shall also be filed for record in the register's office of the county in which the structure is located, and such filing of the complaint or order shall have the same force and effect as other lis pendens notices provided by law.



§ 13-21-106 - Enjoining enforcement of order.

(a) Any person affected by an order issued by the public officer may file a bill in the chancery court for an injunction restraining the public officer from carrying out the provisions of the order, and the court may, upon the filing of such bill, issue a temporary injunction restraining the public officer pending the final disposition of the cause; provided, that within sixty (60) days after the posting and service of the order of the public officer, such person shall file such bill in the court. Hearings shall be had by the court on such bills within twenty (20) days, or as soon thereafter as possible, and shall be given preference over other matters on the court's calendar.

(b) The court shall hear and determine the issues raised and shall enter such final order or decree as law and justice may require. In all such proceedings, the findings of the public officer as to facts, if supported by evidence, shall be conclusive. Costs shall be in the discretion of the court. The remedies herein provided shall be exclusive remedies, and no person affected by an order of the public officer shall be entitled to recover any damages for action taken pursuant to any order of the public officer, or because of noncompliance by such person with any order of the public officer.



§ 13-21-107 - Powers given public officer by ordinance.

An ordinance adopted by the governing body of the municipality may authorize the public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this part, including the following powers in addition to others herein granted, to:

(1) Investigate conditions in the municipality in order to determine which structures therein are unfit for human occupation or use;

(2) Administer oaths, affirmations, examine witnesses and receive evidence;

(3) Enter upon premises for the purpose of making examinations; provided, that such entries shall be made in such manner as to cause the least possible inconvenience to the persons in possession;

(4) Appoint and fix the duties of such officers, agents and employees as the public officer deems necessary to carry out the purposes of the ordinances; and

(5) Delegate any of such public officer's functions and powers under the ordinance to such officers and agents as the public officer may designate.



§ 13-21-108 - Estimate of annual expenses and costs.

The governing body of any municipality adopting an ordinance under this part shall, as soon as possible thereafter, prepare an estimate of the annual expenses or costs to provide the equipment, personnel and supplies necessary for periodic examinations and investigations of the structures in such municipality, for the purpose of determining the fitness of such structures for human occupation or use, and for the enforcement and administration of its ordinances adopted under this part, and any such municipality is authorized to make such appropriation from its revenues as it may deem necessary for this purpose, and may accept and apply grants or donations to assist it in carrying out the provisions of such ordinances.



§ 13-21-109 - Part confers supplementary powers.

Nothing in this part shall be construed to abrogate or impair the powers of the courts or of any department of any municipality to enforce any provisions of its charter or its ordinances or regulations, nor to prevent or punish violations thereof, and the powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.






Part 2 - Acquisition of Vacant Properties

§ 13-21-201 - Findings, purpose and policy.

(a) It is hereby found that:

(1) There exist in many municipalities and counties blighted and deteriorated properties in neighborhoods which cause the deterioration of those and contiguous neighborhoods and constitute a serious and growing menace which is injurious to the public health, safety, morals and general welfare of the residents of Tennessee, and are beyond remedy and control solely by regulatory process in the exercise of the police power;

(2) The existence of blighted and deteriorated properties, both residential and commercial, within neighborhoods, and the growth and spread of blight and deterioration or the threatened deterioration of other neighborhoods and properties:

(A) Contribute substantially and increasingly to the spread of disease and crime, and to losses by fire and accident;

(B) Necessitate expensive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, and punishment, for the treatment of juvenile delinquency, for the maintenance of adequate police, fire and accident protection, and for other public services and facilities;

(C) Constitute an economic and social liability;

(D) Substantially impair or arrest the sound growth of the community;

(E) Retard the provision of decent, safe and sanitary housing and public accommodations;

(F) Depreciate assessable values;

(G) Cause an abnormal exodus of families and businesses from these neighborhoods; and

(H) Are detrimental to the health, the well-being and the dignity of many residents of these neighborhoods;

(3) This menace cannot be effectively dealt with by private enterprise without the aids provided herein; and

(4) The benefits which would result from eliminating the blighted properties that cause the blight and deterioration of neighborhoods will accrue to the inhabitants of the neighborhoods in which these conditions exist and to the inhabitants of this state generally.

(b) It is hereby declared that:

(1) It is the policy of the state of Tennessee to protect and promote the health, safety, and welfare of the people of the state by eliminating the blight and deterioration of neighborhoods through the elimination of blighted and deteriorated properties within these neighborhoods;

(2) The elimination of such blight and deterioration and the preparation of the properties for sale or lease, for development or redevelopment, constitute a public use and purpose for which public money may be expended and private property acquired, and are governmental functions in the interest of the health, safety, and welfare of the people of Tennessee; and

(3) The necessity in the public interest for the provisions enacted herein is hereby declared to be a legislative determination.



§ 13-21-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) "Blighted" or "deteriorated" property means any vacant structure or vacant or unimproved lot or parcel, whether residential, commercial or industrial, in a predominantly built-up neighborhood:

(i) Which because of physical condition or use is regarded as a public nuisance at common law or has been declared a public nuisance in accordance with local housing, building, plumbing, fire or related codes;

(ii) Which because of physical condition, use or occupancy is considered an attractive nuisance to children, including, but not limited to, abandoned wells, shafts, basements, excavations, and unsafe fences or structures;

(iii) Which, because it is dilapidated, unsanitary, unsafe, vermin-infested or lacking in the facilities and equipment required by the housing code of the municipality, has been designated by the appropriate agency or department responsible for enforcement of the code as unfit for human habitation;

(iv) Which is a fire hazard, or is otherwise dangerous to the safety of persons or property;

(v) From which the utilities, plumbing, heating, sewerage or other facilities have been disconnected, destroyed, removed, or rendered ineffective so that the property is unfit for its intended use;

(vi) Which by reason of neglect or lack of maintenance has become a place for accumulation of trash and debris, or a haven for rodents or other vermin;

(vii) Which has been tax delinquent for a period of at least three (3) years; or

(viii) Which has not been rehabilitated within the time constraints placed upon the owner by the appropriate code enforcement agency;

(B) "Blighted" or "deteriorated" does not apply to any property used for agricultural purposes;

(2) "Municipality" means any county, including any county having a metropolitan form of government, or incorporated city or town in this state;

(3) "Redevelopment" means the planning or replanning, design or redesign, acquisition, clearance, development and disposal, or any combination of these, of a property in the preparation of such property for residential, commercial, industrial, and related uses, as may be appropriate or necessary;

(4) "Residential, commercial, industrial, and related use" means residential or commercial or industrial property for sale, lease or rental and related uses; such related uses include, but are not limited to, park and recreation areas, neighborhood community service, parking lots or structures, and any use which is consistent with and/or complementary to the existing properties in the area; and

(5) "Vacant property review commission" means a commission established by ordinance to review vacant properties to make a written determination of blight and deterioration.



§ 13-21-203 - Adoption of provisions by ordinance -- Vacant property review commission.

(a) If the legislative body of a municipality finds and declares that there exists in the municipality blighted or deteriorated properties and that there is need in the municipality for the exercise of powers, functions and duties conferred by this part, the legislative body may adopt this part by ordinance.

(b) (1) The ordinance adopting this part shall also establish a vacant property review commission which shall certify properties as blighted or deteriorated to the legislative body.

(2) The ordinance shall specify the duties of, the number of members that will serve on, the requirements of membership, and the makeup of, the commission.

(3) Members shall be appointed by the chief executive officer and approved by the legislative body.

(4) No officer or employee of the municipality whose duties include enforcement of local housing, building, plumbing, fire or related codes shall be appointed to the commission.

(5) One (1) or more municipalities may act jointly in establishing a vacant property review commission and in such case, members of such commission shall be appointed jointly by the municipalities or in part by one (1) municipality and in part by the other. The ordinances creating such joint vacant property review commission may provide that the power of eminent domain may be exercised upon certification by the commission to one (1) or more of such municipalities acting singularly or jointly.



§ First - of 2 versions of this section

13-21-204. Acquisition by eminent domain authorized -- Litter removal. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) For purposes of this section:

(1) "Community organization" means a community-oriented organization or group including, but not limited to, a school group, church youth group, or community support group;

(2) "Litter" means overgrown plant life including, but not limited to, trees, vines, grasses, and underbrush or the accumulation of debris, trash, garbage, or any combination of the preceding elements; and

(3) "Vacant property" means property on which no building exists or on which a building exists but any such building is no longer utilized for any business, commercial or residential purposes.

(b) A municipality may acquire by eminent domain pursuant to title 29, chapters 16 and 17, any property determined to be blighted or deteriorated pursuant to this part, and shall have the power to hold, clear, manage or dispose of property so acquired for residential, commercial, industrial and related use, pursuant to this part.

(c) (1) Upon the adoption of a resolution by a two-thirds (2/3) vote of the municipal legislative body of any municipality located in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, to implement this subsection (c), within any such municipality, a community organization shall be entitled to petition a municipality acquiring vacant property pursuant to subsection (b) in order to enter upon such vacant property to remove litter from such property.

(2) Upon the filing of such a petition, the municipality is authorized to contract with such community organization for such purposes. The contract shall provide for the manner in which the community organization shall be compensated for remedying the conditions pursuant to such contract.

(A) Any municipality that contracts with a community organization for such purposes shall be absolutely immune from any liability to any and all persons and for damage to the vacant property for conditions remedied by the community organization. No monetary liability and no cause of action of any nature shall arise against the municipality for acts of omission or commission of such community organization for conditions remedied pursuant to such contract.

(B) The community organization may coordinate with the department of correction to utilize inmates for removing litter from vacant property as part of a volunteer inmate work program as described in § 4-6-201 or a similar department of correction program. If the community organization utilizes inmates pursuant to this subdivision (c)(2)(B), then the community organization shall not be held liable for any damage to the vacant property or for any injury incurred by inmates arising from the removal of litter.



§ Second - of 2 versions of this section

13-21-204. Acquisition by eminent domain authorized -- Litter removal. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) For purposes of this section:

(1) "Community organization" means a community-oriented organization or group including, but not limited to, a school group, church youth group, neighborhood preservation nonprofit corporation, or community support group;

(2) "Litter" means overgrown plant life including, but not limited to, trees, vines, grasses, and underbrush or the accumulation of debris, trash, garbage, or any combination of the preceding elements; and

(3) "Vacant property" means property on which no building exists or on which a building exists but any such building is no longer utilized for any business, commercial or residential purposes.

(b) A municipality may acquire by eminent domain pursuant to title 29, chapters 16 and 17, any property determined to be blighted or deteriorated pursuant to this part, and shall have the power to hold, clear, manage or dispose of property so acquired for residential, commercial, industrial and related use, pursuant to this part.

(c) (1) Upon the adoption of a resolution by a two-thirds (2/3) vote of the municipal legislative body of any municipality located in any county having a population in excess of eight hundred thousand (800,000), according to the 2000 federal census or any subsequent federal census, to implement this subsection (c), within any such municipality, a community organization shall be entitled to petition a municipality acquiring vacant property pursuant to subsection (b) in order to enter upon such vacant property to remove litter from such property.

(2) Upon the filing of such a petition, the municipality is authorized to contract with such community organization for such purposes. The contract shall provide for the manner in which the community organization shall be compensated for remedying the conditions pursuant to such contract.

(A) Any municipality that contracts with a community organization for such purposes shall be absolutely immune from any liability to any and all persons and for damage to the vacant property for conditions remedied by the community organization. No monetary liability and no cause of action of any nature shall arise against the municipality for acts of omission or commission of such community organization for conditions remedied pursuant to such contract.

(B) The community organization may coordinate with the department of correction to utilize inmates for removing litter from vacant property as part of a volunteer inmate work program as described in § 4-6-201 or a similar department of correction program. If the community organization utilizes inmates pursuant to this subdivision (c)(2)(B), then the community organization shall not be held liable for any damage to the vacant property or for any injury incurred by inmates arising from the removal of litter.



§ 13-21-205 - Certification of property as blighted or deteriorated -- Notification of owner.

(a) The legislative body shall not institute eminent domain proceedings pursuant to this part unless the commission has certified that the property is blighted or deteriorated. A property which has been referred to the commission by an agency of the municipality as blighted or deteriorated may only be certified to the legislative body as blighted or deteriorated after the commission has determined that:

(1) The owner of the property or designated agent has been sent an order by the appropriate agency of the municipality to eliminate the conditions which are in violation of local codes or law;

(2) The property is vacant;

(3) The property is blighted and deteriorated;

(4) The commission has notified the property owner or designated agent that the property has been determined to be blighted or deteriorated and the time period for correction of such condition has expired and the property owner or agent has failed to comply with the notice; and

(5) The planning commission of the municipality has determined that the reuse of the property for residential, commercial, industrial and related use is in keeping with the comprehensive plan.

(b) The findings required by subsection (a) shall be in writing and included in the report to the legislative body.

(c) The commission shall notify the owner of the property or a designated agent that a determination of blight or deterioration has been made and that failure to eliminate the conditions causing the blight shall render the property subject to condemnation by the municipality under this part. Notice shall be mailed to the owner or designated agent by certified mail, return receipt requested. However, if the address of the owner or designated agent is unknown and cannot be ascertained by the commission in the exercise of reasonable diligence, copies of the notice shall be posted in a conspicuous place on the property affected. The written notice sent to the owner or the owner's agent shall describe the conditions that render the property blighted and deteriorated, and shall demand abatement of the conditions within ninety (90) days of the receipt of such notice.

(d) An extension of the ninety-day time period may be granted by the commission if the owner or designated agent demonstrates that such period is insufficient to correct the conditions cited in the notice.



§ 13-21-206 - Eminent domain proceedings -- Findings required.

The legislative body of the municipality may institute eminent domain proceedings pursuant to title 29, chapters 16 and 17, against any property which has been certified as blighted or deteriorated by the commission if it finds that:

(1) Such property has deteriorated to such an extent as to constitute a serious and growing menace to the public health, safety and welfare;

(2) Such property is likely to continue to deteriorate unless corrected;

(3) The continued deterioration of such property may contribute to the blighting or deterioration of the area immediately surrounding the property; and

(4) The owner of such property has failed to correct the deterioration of the property.



§ 13-21-207 - Conflicts of interest.

(a) No officer or employee of the municipality, or of the vacant property review commission, who in the course of such officer's or employee's duties is required to participate in the determination of property blight or deterioration or the issuance of notices on code violations which may lead to a determination of blight or deterioration, shall acquire any interest in any property declared to be blighted or deteriorated.

(b) If any such officer or employee owns or has a financial interest, direct or indirect, in any property certified to be blighted or deteriorated, the officer or employee shall immediately disclose, in writing, such interest to the commission and to the legislative body, and such disclosure shall be entered in the minutes of the commission and of the legislative body.

(c) Failure to so disclose such interest shall constitute misconduct in office.

(d) No payment shall be made to any officer or employee for any property or interest therein acquired by the municipality from such officer or employee unless the amount of such payment is fixed by court order in eminent domain proceedings, or unless payment is unanimously approved by the legislative body.



§ 13-21-208 - Applicability.

(a) This part shall only apply in counties having a population, according to the 1980 federal census or any subsequent federal census, of: Click here to view image.

(b) This part shall also apply in any county having a metropolitan government having a population of more than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census.






Part 3 - Residential Rental Inspections

§ 13-21-301 - Part definitions.

For the purposes of this part, unless the context otherwise requires:

(1) "Deteriorated" means any structure or vacant or unimproved lot or parcel in a predominantly built-up neighborhood:

(A) That, because of physical condition or use, is regarded as a public nuisance at common law or has been declared a public nuisance in accordance with local housing, building, plumbing, electrical, fire, health or related codes;

(B) That, because of physical condition, use or occupancy is considered an attractive nuisance;

(C) That, because it is dilapidated, unsanitary, unsafe, vermin-infested or other condition, has been designated by the appropriate agency or department of the municipality as unfit for human habitation or use;

(D) That is a fire hazard, or is otherwise dangerous to the safety of persons or property;

(E) From which the utilities, plumbing, heating, sewerage or other facilities have been disconnected, destroyed, removed, or rendered ineffective so that the property is unfit for human habitation or use;

(F) That, by reason of neglect or lack of maintenance, has become a place for accumulation of trash and debris, or a haven for rodents or other vermin;

(G) That has been tax delinquent for a period of at least three (3) years; or

(H) That has not been rehabilitated within the time constraints placed upon the owner or party in interest by the municipality;

(2) "Dwelling" means any building or structure, or part thereof, used and occupied for human occupation or use or intended to be so used, and includes any outhouses and appurtenances belonging thereto or usually enjoyed therewith;

(3) "Dwelling unit" means a building or structure or part thereof that is used for a home or residence by one (1) or more persons who maintain a household;

(4) "Governing body" means the council, commission, or board, or other legislative body, charged with governing a municipality;

(5) "Municipality" means any county, including any county having a metropolitan form of government, or incorporated city or town in this state;

(6) "Owner" means the holder of the title to real property and every mortgagee of record;

(7) "Parties in interest" means all individuals, associations, corporations and others who have interests of record in a structure and any who are in possession thereof;

(8) "Public authority" means any department, agency or branch of the government of the municipality or state relating to health, fire, building regulations, or other activities concerning structures in the municipality;

(9) "Public officer" means any officer or officers of a municipality or the executive director or other chief executive officer of any commission or authority established by the municipality or jointly with any other municipality who are authorized by ordinance adopted hereunder to exercise the power prescribed by the ordinances and by this part;

(10) "Residential rental dwelling unit" means a dwelling unit that is leased or rented to one (1) or more tenants. However, a dwelling unit occupied in part by the owner thereof shall not be construed to be a residential rental dwelling unit, unless otherwise provided by the zoning ordinance of the municipality; and

(11) "Structure" means any dwelling or place of public accommodation or vacant building or structure suitable as a dwelling or place of public accommodation.



§ 13-21-302 - Authority to adopt ordinance to inspect deteriorating residential rental dwelling units.

(a) The governing body of a municipality may adopt an ordinance to inspect residential rental dwelling units that are either deteriorated or in the process of deteriorating for compliance with applicable local housing, building, plumbing, electrical, fire, health or related codes and to promote the health, safety and welfare of its citizens in accordance with the following:

(1) The dwelling units shall be located in a residential rental inspection district established by the local governing body in accordance with this section; and

(2) The residential rental inspection district shall be based upon a finding by the local governing body that:

(A) There is a need to protect the public health, safety and welfare of the occupants of dwelling units inside the designated residential rental inspection district;

(B) The residential rental dwelling units within the designated residential rental inspection district are either deteriorated or in the process of deteriorating; or the residential rental dwelling units are in the need of inspection by the municipality to prevent deterioration, taking into account the number, age and condition of residential dwelling rental units inside the proposed residential rental inspection district; and

(C) The inspection of residential rental dwelling units inside the proposed residential rental inspection district is necessary to maintain the health, safety and welfare of tenants and other residents living in the proposed residential rental inspection district. Nothing in this section shall be construed to authorize a municipality-wide residential rental inspection district and a local governing body shall limit the boundaries of the proposed residential rental inspection district to the areas of the municipality that meet the criteria set forth in this section.

(b) For purposes of this part, the local governing body of the municipality may designate any local government department or agency to serve as the public authority to perform all or part of the duties authorized by this part.



§ 13-21-303 - Notification of owners and parties in interest of adoption of the residential rental inspection ordinance.

Upon adoption by the municipality of a residential rental inspection ordinance relating to residential rental dwelling units that are either deteriorated or in the process of deteriorating, the public authority shall make reasonable efforts to notify owners and parties in interest of residential rental dwelling units in the designated residential rental inspection district regarding the adoption of the residential rental inspection ordinance. The public authority shall provide a summary of the provisions of the residential rental inspection ordinance to owners and parties in interest of residential rental dwelling units in the designated residential rental inspection district.



§ 13-21-304 - Notification by owners and parties in interest that dwelling is used for residential rental purposes -- Form -- Fees.

The residential rental inspection ordinance may include a provision that requires the owners and parties in interest of dwelling units in a residential rental inspection district to notify the public authority in writing if the dwelling unit is used for residential rental purposes. The public authority may develop a form for such purposes. The residential rental inspection ordinance shall not include a registration fee or a fee of any kind associated with the written notification pursuant to this section. A residential rental inspection ordinance shall not require that the written notification from the owner or party in interest of a dwelling unit subject to the residential rental inspection ordinance be provided to the public authority in less than sixty (60) days after the adoption of a residential rental inspection ordinance. However, there shall be no penalty for the failure of an owner or party in interest of a residential rental dwelling unit to comply with this section, unless and until the public authority provides actual or written notice to the property owner or party in interest, as provided in this part. For purposes of this part, notice sent by regular first class mail to the last known address of the owner or party in interest shall be deemed in compliance with this section.



§ 13-21-305 - Initial inspections.

Upon establishment of a residential rental inspection district in accordance with this part, the public authority may, in conjunction with the written notifications as provided for in this part, proceed to inspect dwelling units that are either deteriorated or in the process of deteriorating located in the designated residential rental inspection district, to determine if the dwelling units are being used as a residential rental property and to determine if the dwelling units are in compliance with applicable housing, building, plumbing, electrical, fire, health or related codes.



§ 13-21-306 - Periodic inspections.

Except as provided in § 13-21-307, following the initial inspection of a residential rental dwelling unit found to be deteriorated or in the process of deteriorating, the public authority may inspect periodically any residential rental dwelling unit that is deteriorated or in the process of deteriorating that is not otherwise exempted by this part.



§ 13-21-307 - Follow-up inspections for compliance with applicable codes.

Following the initial or periodic inspection of a residential rental dwelling unit found to be deteriorated or in the process of deteriorating and that is subject to a residential rental inspection ordinance, the public authority has the authority to require the owner or party in interest of the dwelling unit to submit to such follow-up inspections of the dwelling unit as the public authority deems necessary, until such time as the dwelling unit is brought into compliance with the provisions of all applicable housing, building, plumbing, electrical, fire, health or related codes.



§ 13-21-308 - Exemption for compliance -- Revocation of exemption.

Following the initial or periodic inspection of a residential rental dwelling unit found to be deteriorated or in the process of deteriorating and that is subject to a residential rental inspection ordinance, and provided that there are no violations of applicable codes and ordinances, or violations are remedied in a timely manner, the public authority shall provide to the owner or party in interest of the residential rental dwelling unit an exemption from the residential rental inspection ordinance for a minimum of four (4) years. For the purposes of this section, timely manner shall be construed to mean less than ninety (90) days after the owner has been given notice of violation. If a residential rental dwelling unit has been issued a certificate of occupancy within the last four (4) years, an exemption shall be granted for a minimum period of four (4) years from the date of the issuance of the certificate of occupancy by the public authority. If the residential rental dwelling unit becomes in violation of local housing, building, plumbing, electrical, fire, health or related codes during the exemption period, the public authority may revoke the exemption granted by this section.



§ 13-21-309 - Powers of public officer.

The residential rental inspection ordinance adopted by the governing body of the municipality may authorize the public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this part, including the power to:

(1) Investigate conditions in the municipality, in order to determine which residential rental dwelling units in the municipality are deteriorated or in the process of deteriorating;

(2) Administer oaths, affirmations, examine witnesses, issue subpoenas and receive evidence;

(3) Enter upon the premises for the purpose of making examinations and inspections; provided, that the public officer may enter inside the dwelling unit only with the consent of a person in possession, with a validly issued search warrant, or in the event of an emergency presenting an immediate threat to the health, safety, and welfare of a person in possession. Entry shall comply in all respects with the fourth amendment to the Constitution of the United States as well as article I, § 7, of the Constitution of Tennessee. Entry shall be made in such manner as to cause the least possible inconvenience to a person in possession;

(4) Appoint and fix the duties of any officers, agents and employees that the public officer deems necessary to carry out the purposes of the residential rental inspection ordinance; and

(5) Delegate any of the public officer's functions and powers under the residential rental inspection ordinance to any officers and agents as the public officer may designate.



§ 13-21-310 - Fee schedule for administration of inspection ordinance -- Exemptions.

A local governing body may not establish a fee schedule to administer the provisions of the residential rental inspection ordinance, which includes a per dwelling unit fee for the initial inspections, follow-up inspections, and periodic inspections of dwelling units that are deteriorated or in the process of deteriorating as authorized by this part. In addition, no fee shall be charged to an owner or party in interest for an inspection of a dwelling unit subject to the residential rental inspection ordinance who has submitted a written notification to the public authority as to the identity of such unit owner or party in interest as provided in § 13-21-304, nor shall a fee be charged for a subsequent inspection of a residential dwelling unit that has received an exemption from the residential inspection ordinance for a minimum of four (4) years pursuant to § 13-21-308.



§ 13-21-311 - Rights and obligations under Uniform Residential Landlord and Tenant Act preserved.

This part shall not alter the rights and obligations of landlords and tenants as set forth by the Uniform Residential Landlord and Tenant Act, compiled in title 66, chapter 28.



§ 13-21-312 - Construction of part.

Nothing in this part shall be construed to abrogate or impair the powers of the courts or of any department of any municipality to enforce any provisions of its charter or its ordinances or regulations, nor to prevent or punish violations thereof, and the powers conferred by this part shall be in addition and supplemental to the powers conferred by any other law.



§ 13-21-313 - Penalties for failure to comply with the notice or inspection requirements.

The residential rental inspection ordinance adopted by the governing body of the municipality may authorize penalties for the willful failure or refusal of an owner or party in interest to comply with the notice or inspection requirements authorized by this part.



§ 13-21-314 - Application of part.

This part shall apply to any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census. In addition, this part shall apply in any city having a population of not less than twenty seven thousand three hundred eighty (27,380) nor more than twenty seven thousand three hundred ninety (27,390), according to the 2000 federal census or any subsequent federal census.









Chapter 22 - Housing Rehabilitation

§ 13-22-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agency" means the housing development agency, created pursuant to § 13-23-104;

(2) "Cost of rehabilitation" means the sum total of the costs incurred by an owner and approved by the agency as reasonable and necessary for carrying out the rehabilitation of housing accommodation or accommodations. These costs may include property acquisition, interim financing, refinancing, plans and specifications, architectural, legal and engineering services, labor, materials, supplies and all other services;

(3) "Financial institution" or "mortgage lender" means any commercial bank, trust company, national banking association, savings and loan association, federal savings and loan association, credit union, federal credit union, insurance company, pension fund or retirement system, or any other individual, partnership, trust association or agency which is authorized to transact business in this state and which is approved by the agency as eligible for insurance hereunder; "financial institution" or "mortgage lender" includes the housing development agency;

(4) "Housing accommodation" means any building or structure, or portion thereof, and facilities incidental thereto, which is occupied or used, or is intended to be occupied or used, as the residence or home of one (1) or more persons or families;

(5) "Mortgage" or "insurable mortgage" means a mortgage loan and deed of trust, or other instrument, which constitutes a first lien on improvements and real property in this state held in fee simple or on a leasehold under a lease having a remaining term, at the time a mortgage is insured under this chapter, of at least twenty percent (20%) greater duration than the remaining term of the loan obligation secured by such mortgage deed of trust;

(6) "Mortgage insurance fund" means the mortgage insurance fund established pursuant to § 13-22-105;

(7) "Mortgage insurance fund requirement" means as of any particular date of computation, an amount of money equal to the aggregate of:

(A) The insured amounts of mortgages in default as determined by the agency pursuant to its contracts to insure the mortgages;

(B) An amount equal to five percent (5%) of the sum of the insured amounts under the agency's remaining insurance contracts in force; and

(C) An amount equal to five percent (5%) of the sum of amounts to be insured under the agency's commitments to insure;

(8) "Mortgagee" means the original mortgage lender under an insurable mortgage, and its successors and assigns, as approved by the agency;

(9) "Mortgagor" means the original borrower under an insurable mortgage, and such original borrower's successors and assigns, as approved by the agency;

(10) "Owner" means any person, firm, partnership or agency, either public or private, having the legal or beneficial ownership of a housing accommodation or of a building, structure, or property containing one (1) or more housing accommodations;

(11) "Rehabilitation" means the alteration, improvement or repair of one (1) or more housing accommodations and facilities incidental thereto, intended to raise the housing accommodations to the design and condition required for use;

(12) "Rehabilitation loan" means a loan made by a financial institution for the purpose of undertaking rehabilitation of a housing accommodation and which otherwise complies with the conditions established pursuant to this chapter; and

(13) "State" means the state of Tennessee.



§ 13-22-102 - Qualification of housing for mortgage insurance.

(a) The agency may approve a housing accommodation for mortgage insurance, with such terms and conditions as the agency may prescribe; provided, that, as of the date of issuance of the insurance, the housing accommodation securing the mortgage:

(1) Is occupied or used, or is intended to be occupied or used, by the mortgagor as the mortgagor's residence;

(2) Contains, or upon completion of any rehabilitation will contain, no substantial violation of any applicable building or housing code, fire ordinance, or health regulation, and is not, or will not be, considered substandard or in a deteriorating or dilapidated condition; and

(3) Has a remaining useful life, or will have upon completion of any rehabilitation, of no less than one hundred twenty percent (120%) of the terms of the mortgage loan.

(b) The agency may approve any housing accommodation for a commitment for mortgage insurance, upon such terms and conditions as the agency may prescribe; provided, that, prior to the issuance of the commitment, there has been submitted to the agency a plan, satisfactory to the agency, to render the housing accommodation in conformance with the requirements of subsection (a). A commitment to insure a mortgage loan for a housing accommodation may include provisions, as established by the agency in accordance with its rules and regulations, for the insuring of work progress payments or draws, paid out for the cost of rehabilitation as the work progresses, protecting the interests of the mortgagor and mortgagee.

(c) The agency may approve a housing accommodation for mortgage insurance which does not presently require improvement, repair, or rehabilitation; provided, that it is located in a code enforcement area, older urban neighborhood, an area of historic or community importance, a rural community, or an area specifically designated by the agency as a reinvestment area.



§ 13-22-103 - Continuation of agency -- Termination -- Payment of claims.

(a) The agency shall continue until terminated by law; provided, that no such law shall take effect so long as the agency has commitments to insure mortgages, contracts of mortgage insurance, or other obligations outstanding, unless adequate provision has been made for the administration thereof, including the payment of claims.

(b) Should the agency be unable to pay, for a period of one hundred twenty (120) days, a claim arising under a contract of mortgage insurance, the state shall make adequate provision for the payment of such claims.

(c) Upon termination of the existence of the agency, all rights and properties shall pass to and be vested in the state.



§ 13-22-104 - Powers.

In addition to specific powers provided elsewhere by law, the agency may:

(1) Sue and be sued;

(2) Have a seal and alter it at will;

(3) Make contracts and other instruments;

(4) Make bylaws, rules and regulations governing its operations and the use of its property and facilities;

(5) Acquire, hold, mortgage, pledge and dispose of real or personal property;

(6) Appoint officers, agents and employees, prescribe their powers and duties and fix their compensation;

(7) Promote and encourage the investment in, and rehabilitation of, housing accommodations, primarily for persons of low and moderate income, and encourage and assist private sponsors and governmental agencies in such activities;

(8) Enter into commitments to insure mortgages and contracts of mortgage insurance and fulfill its obligations and enforce its rights under any insurance so furnished, including termination of such contracts or commitments as provided herein and as provided by rules and regulations adopted by the agency;

(9) Enter into agreements to pay annual sums in lieu of taxes to any political subdivision of the state with respect to any real property owned by the agency;

(10) Accept any gifts, grants or loans of funds or property or financial or other aid of any form from the state or federal government or any agency thereof or from any other sources and to comply with the terms and conditions thereof, not inconsistent with this chapter; provided, that any of the gifts, grants or loans of funds or property or financial or other aid of any form received pursuant to this chapter for subsequent use at the local level may be permitted by the agency to be administered by local housing authorities that have in existence or that create rehabilitation divisions, and the agency may, if it deems appropriate, contract with the local housing authorities to administer such programs that are financed as stated herein;

(11) Engage the services of any state department on a contract basis for rendering staff or professional assistance, and engage the services of any private person, firm or agency on a contract basis for rendering staff or professional assistance. Section 4-4-109 shall govern the transfer of costs associated with such interdepartmental services;

(12) Conduct its affairs, manage its business, and do any and all things necessary in aid of its purposes, powers and duties as defined by law;

(13) Subject to § 13-22-105, fix premium charges, and application and commitment fees, for the insurance of mortgages and commitments to insure mortgages and levy such fees and charges as the agency may determine, the payment of which shall be a condition to the issuance of the insurance or commitment to insure;

(14) Pay, pursue to final collection, compromise, waive or release any right, title, claim, lien or demand, however acquired, including any equity or right of redemption;

(15) Foreclose or require the foreclosure of any mortgage in default or commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract or other agreement, and bid for and purchase such property at any foreclosure or at any other sale, or otherwise acquire or take possession of any such property;

(16) Deal with, including hold, administer, manage, rent, repair, insure, or sell, lease or otherwise dispose of any property, at public or private sale, conveyed to or acquired by the agency and enter into agreements with the state, or with any person, firm, partnership or agency, either public or private, for the purpose of causing any such property to be dealt with in such manner;

(17) Procure insurance against any loss in connection with its property and other assets and procure reinsurance in connection with its obligations, all in such amounts and from such insurers as it deems desirable;

(18) Consent to the modification, with respect to rate of interest, time of payment of any installment of principal or interest, security, or any other term, of any mortgage, mortgage loan, mortgage loan commitment, contract or agreement of any kind which the agency has insured or to which the agency is a party;

(19) Sell, at public or private sale, any mortgage, mortgage participation or other obligation held by the agency;

(20) Invest any funds held in reserve, or any funds not required for immediate use or disbursement, at the discretion of the agency, in obligations of the state or federal government, obligations, the principal and interest of which are guaranteed by the state or federal government, or obligations of agencies of the federal government which may from time to time be legally purchased by the state treasurer as investments of funds belonging to the state, or in insured accounts as provided in § 13-22-108(d);

(21) Engage the services of consultants on a contract basis for rendering professional and technical assistance and advice; but no consultant costs shall be passed on to the borrower as a direct loan cost or charge; and

(22) Provide technical or professional assistance to further the purpose of the agency.



§ 13-22-105 - Mortgage insurance fund -- Premium reserve fund -- Home repair loan insurance account.

(a) (1) The agency shall create and establish a mortgage insurance fund which shall be used as a revolving fund for carrying out this chapter with respect to mortgages insured hereunder and shall pay into such fund:

(A) Any moneys appropriated, paid or otherwise, made available by the state for the purpose of such fund; and

(B) Any other moneys which may be made available to the agency for the purpose of such fund from any other source.

(2) All moneys held in the mortgage insurance fund, except as hereinafter provided, shall be used, as required, solely for the payment of the agency's liabilities arising from mortgages insured pursuant to this chapter; provided, that moneys in such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the mortgage insurance fund requirement, except for the purpose of paying such liabilities, as the same become due and for the payment of which other moneys of the agency are not available. Any income or interest earned by, or increment to, the mortgage insurance fund due to the investment thereof, or any amount in excess of the mortgage insurance fund requirement, may be transferred by the agency to other funds or accounts of the agency to the extent that it does not reduce the amount of the mortgage insurance fund below the mortgage insurance fund requirement.

(3) At the close of each fiscal year and as a part of its annual report, the agency shall include a certified statement as to the condition of the mortgage insurance fund. If, as of the last day of the fiscal year, the mortgage insurance fund does not meet the mortgage insurance fund requirement as defined in § 13-22-101, the commissioner of finance and administration shall cause to be deposited in the mortgage insurance fund, from funds available to the agency, an amount of moneys sufficient to restore the fund to a level equal to the mortgage insurance fund requirement. A deficiency in the mortgage insurance fund as computed in accordance with § 13-22-101(7) during any fiscal year shall not invalidate any contracts for mortgage insurance or commitments to provide mortgage insurance outstanding at the time such deficiency occurs.

(b) (1) The agency shall establish and keep a fund to be known as the "premium reserve fund" for the purpose of providing revenues to the agency for payment of all administrative and other costs arising from its operations, including liabilities arising from contracts of mortgage insurance entered into by the agency.

(2) The agency shall pay into this fund:

(A) All moneys appropriated or otherwise made available by the state for the purpose of the fund;

(B) All moneys received by the agency as a result of its operations, including, but not limited to, income from fees, premiums and other charges; income resulting from the investment of these and other funds; and income from the lease, rental or other disposition of real property and other assets; and

(C) Other moneys which may be made available to the agency for the purpose of such fund from any other source.

(3) The agency shall regulate all fees and charges which are to be paid by or charged to the mortgagor.

(4) The agency may, from time to time, transfer for deposit in the mortgage insurance fund as established by subsection (a), moneys received by the agency and held in the premium reserve fund which are in excess of the amounts required to pay the agency's operating and administrative expenses, including liabilities arising from contracts of mortgage insurance entered into by the agency.

(5) The agency may invest moneys held in the fund created by this section in investments and accounts in accordance with this chapter; provided, that such investments shall be payable within such times as the funds may be needed to meet liabilities incurred by the agency. The agency may establish separate accounts under the premium reserve fund for such purposes as the agency may deem proper.

(c) (1) The agency shall establish a special account, to be known as the home repair loan insurance account, and may pay into this account moneys appropriated and made available by the state, and other moneys which may be available from any other source. All moneys held in the home repair loan insurance account shall be used by the agency to meet its liabilities on contracts made by it pursuant to this section and upon such terms and conditions as established by the agency.

(2) The agency is authorized to enter into contracts of home repair loan insurance with approved financial institutions on home repair loans, provided:

(A) The term of the loan does not exceed ten (10) years and the principal will be fully amortized over the term of the loan in substantially equal monthly payments;

(B) The principal amount of the loan does not exceed ten thousand dollars ($10,000) per dwelling unit;

(C) The loan bears interest, exclusive of premium charges permitted by the agency, at a rate not in excess of the legal rate for such loans in this state;

(D) The proceeds of the loan have been or will be used solely in connection with the alteration, improvement, or repair of the housing accommodation which is the subject of the loan and, upon completion of the alteration, improvement, or repair work, the owner shall certify that the loan proceeds have been used for such work;

(E) All alteration, improvement, or repair work has been or will be completed in substantial compliance with all applicable building or housing codes, fire ordinances, or health regulations;

(F) The housing accommodation which is the subject of an insured home repair loan is located in a code enforcement area, older urban neighborhood, an area of historic or community importance, a rural community, or an area specifically designated by the agency as a reinvestment area; and

(G) The agency shall not at any time insure or cause the state to be obligated upon unsecured promissory notes or third mortgage loans.

(3) The agency may enter into contracts of home repair loan insurance; provided, that the home repair loan insurance account contains an amount of money equal to five percent (5%) of the sum of accounts insured under this section. Moneys in this account may not be withdrawn at any time in such amount as would reduce the account to less than the amount required, except for the purpose of paying claims arising under contracts of home repair loan insurance as the same become due and for the payment of which other moneys of the agency are not available. Any income or interest earned by the account due to the investment thereof, or any amount in excess of the amount required by this section, may be transferred by the agency to other funds or accounts of the agency.



§ 13-22-106 - Assistance by state.

(a) The state is authorized to make or contract to make payments or loans of money to the agency for the purpose of enabling it to carry out its corporate purposes, and for the exercise of its powers. Any such payment or loan, upon receipt by the agency, shall constitute revenue of the agency, and, in the case of moneys transferred for deposit in the agency's mortgage insurance fund, shall be so deposited forthwith.

(b) The state is authorized to make or contract to make capital or periodic subsidies to the agency. Any contract for periodic subsidies may provide for payments to be made thereunder to the date of the latest final maturity of any mortgage to be insured by the agency during a stated period, which may not exceed fifty (50) years from the date of the contract. Any such contract shall contain such other terms and conditions as the state, acting by the commissioner of finance and administration, and the agency may agree upon in furtherance of the public purposes set forth in this chapter. Any such capital or periodic subsidies shall, upon receipt by the agency, constitute revenue of the agency, and in the case of moneys transferred for deposit in the agency's mortgage insurance fund, shall be so deposited forthwith.



§ 13-22-107 - Tax exemption.

The property of the agency and its income and operations shall be exempt from taxation.



§ 13-22-108 - Reports -- Examinations.

(a) Each state officer and department shall render assistance and services as may be requested by the agency in aid of its functions.

(b) The agency shall file with the commissioner of finance and administration, the governor, and the general assembly within one hundred twenty (120) days after the end of its fiscal year, a report of its operations, receipts and expenditures during the year, its assets and liabilities, including a schedule of outstanding insurance, as of the end of such year, and such additional information as the commissioner shall request. This report shall be open to public inspection.

(c) The comptroller of the treasury may from time to time, and shall at least once every two (2) years, examine the books and accounts of the agency. Subject to agreements with policyholders or mortgage holders, such funds as are available to the agency for the payment of administrative expenses shall be deposited in the state treasury to ensure that the administrative operation of the agency is conducted in a manner consistent with state agencies. Nothing in this chapter shall be construed as requiring the agency to act contrary to requirements for mortgage insurers established by the Federal National Mortgage Association or by the Federal Home Loan Mortgage Corporation, or as affecting the reserve funds of the agency.

(d) All moneys of the agency, except as otherwise authorized or provided in this chapter, shall be deposited as soon as practicable in a separate account or accounts in banks, trust companies or savings and loan associations organized under the laws of the state or the United States and doing business in the state. The moneys in such accounts shall be paid out on checks signed by such officer or employee of the agency as the agency shall authorize. All accounts shall be insured by an agency of the United States government and moneys of the agency shall be deposited in such accounts only to the extent of deposit insurance for public funds.

(e) The state treasurer, who shall serve as treasurer of the agency, shall invest any funds not required for immediate use or disbursement, including any funds held in reserve, according to the procedures and requirements set forth in law.

(f) Subject to agreements with policyholders or mortgage holders, the annual budget of the agency shall be prepared in accordance with title 9, chapter 4.



§ 13-22-109 - Requirements for commitment -- Amount -- Liability of personnel.

(a) The agency is authorized, subject to this chapter, to make commitments to insure mortgage loans and to contract to insure mortgage loans eligible for insurance hereunder, upon such terms and conditions as the agency may prescribe, provided:

(1) Application for mortgage insurance or for a commitment for mortgage insurance has been submitted to the agency by an approved mortgagee holding or proposing to hold, an insurable mortgage on the housing accommodation;

(2) The mortgage will have a remaining term of not more than forty (40) years from the date of the issuance of the insurance;

(3) The mortgage bears interest, exclusive of premium charges fixed by the agency, at a rate not in excess of the legal rate for such mortgages in this state and agreed upon by the mortgagor, the mortgagee, and the agency;

(4) The mortgage contains amortization provisions satisfactory to the agency, requiring periodic payments by the mortgagor not in excess of the mortgagor's reasonable ability to pay as determined by the agency;

(5) The mortgage is in such form and contains such terms and provisions with respect to maturity, hazard and title insurance, repairs, alterations, maintenance, payment of taxes and assessments, default remedies, anticipation of maturity, additional and secondary liens, waiver of equitable and legal redemption rights and other matters as the agency may prescribe; and

(6) That such mortgage insurance is necessary to enable the mortgagor to obtain the mortgage loan upon reasonable and affordable terms and conditions.

(b) Mortgage loans insured under this chapter may be for any amount up to and including one hundred percent (100%) of the cost of rehabilitation of the housing accommodation, subject to such rules and regulations as the agency may establish. If the agency, pursuant to the terms of a contract of mortgage insurance, makes any payment upon a defaulted mortgage loan to the mortgagee thereof, the agency shall be subrogated to the rights of the mortgagee.

(c) The directors, officers and employees of the agency shall not be subject to any personal liabilities due to any obligation or debt created or incurred by the agency. This section shall not apply to graduated payment mortgage loans insured pursuant to § 13-22-115.



§ 13-22-110 - Maximum aggregate amount.

The agency shall not issue a commitment to insure or a contract of mortgage insurance, at any time, if upon issuance thereof the sum of the insured amounts under the agency's outstanding mortgage insurance contracts and the amounts to be insured under the agency's outstanding commitments to insure mortgages will exceed twenty (20) times the moneys held in or credited to the mortgage insurance fund pursuant to § 13-22-105(a).



§ 13-22-111 - Guaranty account.

The agency shall establish a special account, to be known as the guaranty account, and shall pay into this account all moneys appropriated and made available by the state for the purposes of the account, and other moneys which may be made available for the purposes of the account from any other source. All moneys held in the guaranty account shall be used by the agency to meet its liabilities on contracts made by it pursuant to § 13-22-112 and upon such terms and conditions as the agency may prescribe.



§ 13-22-112 - Mortgage insurance -- Interest assistance.

(a) The agency may provide interest assistance to any financial institution with respect to any loan insured by the agency pursuant to this chapter, except mortgages insured pursuant to § 13-22-115. This assistance, subject to the limitation of funds available pursuant to § 13-22-111, may be in amounts determined by the agency to be necessary to enable the owner to afford the interest cost of the mortgage loan.

(b) A contract for interest assistance shall constitute an undertaking by the state to grant to the mortgagee of an insured mortgage loan, for a term not to exceed the term of the mortgage loan, periodic supplements to the interest payable by the owner. Such periodic supplements when added to the interest payments made by the owner shall not exceed the interest rate established pursuant to § 13-22-109(a)(3).

(c) Prior to entering into a mortgage interest assistance contract, the agency shall determine that such assistance is required to avoid default and foreclosure, that no other remedy exists on affordable and reasonable terms, and that the owner meets other such qualifications as the agency may require.

(d) Any contract for interest assistance may also contain other conditions not inconsistent with this chapter, as may be prescribed by the agency by regulation or as may be agreed on by the financial institution, the agency and the owner.

(e) Payments of interest assistance shall be made directly to the mortgagee of the insured mortgage loan, shall not be subject to the control of the owner, and shall not constitute income to the owner for taxation or other purposes.

(f) The agency shall, with the owner and the mortgagee, review from time to time the terms of such contract and the need for assistance thereunder and make any appropriate revisions or termination.



§ 13-22-113 - Temporary vacation of premises.

(a) The chief executive officer, with respect to any housing accommodation which is the subject of an application for mortgage insurance under this chapter, may order any tenants temporarily to vacate the premises during the course of the rehabilitation, if the chief executive officer finds it necessary to have the premises vacated to proceed with the rehabilitation.

(b) Any tenants who have been temporarily ordered to vacate the premises shall have the right of reinstatement therein, after the rehabilitation has been completed.



§ 13-22-114 - Inconsistency with other laws -- Liberal construction.

Insofar as this chapter is inconsistent with the provisions of any other law, general, special or local, this chapter shall be controlling. It is the intent of the general assembly that this chapter be construed liberally so as to effectuate the public and governmental purpose thereof.



§ 13-22-115 - Graduated payment mortgages -- Insurance authorized.

(a) The agency may insure mortgages containing provisions for varying rates of amortization corresponding to anticipated variations in family income to the extent such mortgages:

(1) Have promise for expanding housing opportunities or meeting special needs; and

(2) Can be developed to include any safeguards for mortgagors or purchasers that may be necessary to offset special risks of such mortgages.

(b) Graduated payment mortgages insured by the agency pursuant to this section shall comply with the rules and regulations promulgated by the secretary of housing and urban development pursuant to 12 U.S.C. § 1715b and 12 U.S.C. § 1715z-10 [repealed]; provided, that this section shall only be applicable to first mortgages.



§ 13-22-116 - Graduated payment mortgages -- Requirements for commitment to insure.

(a) For the purposes of this chapter, the agency is authorized to make commitments to insure mortgage loans and to contract to insure mortgage loans eligible hereunder upon such terms and conditions as the agency may prescribe, provided:

(1) Application for mortgage insurance or for a commitment for mortgage insurance has been submitted to the agency by an approved mortgagee holding, or proposing to hold, an insurable mortgage on the housing accommodation;

(2) The mortgage will have a remaining term of not more than forty (40) years from the date of the issuance of the insurance;

(3) The mortgage bears interest, exclusive of premium charges fixed by the agency, at a rate not in excess of the legal rate for such mortgages in this state and agreed upon by the mortgagor, the mortgagee, and the agency;

(4) The mortgage contains a provision satisfactory to the agency varying the rate of amortization to correspond to an anticipated variation in the mortgagor's income;

(5) The mortgage is in such form and contains such terms and provisions with respect to maturity, hazard and title insurance, repairs, alterations, maintenance, payment of taxes and assessments, default remedies, anticipation of maturity, additional and secondary liens, waiver of equitable and legal redemption rights and other matters as the agency may prescribe; and

(6) Such mortgage insurance is necessary to enable the mortgagor to obtain the mortgage loan upon reasonable and affordable terms and conditions.

(b) If the agency, pursuant to the terms of a contract of mortgage insurance, makes any payment upon a defaulted mortgage loan to the mortgagee thereof, the agency shall be subrogated to the rights of the mortgagee.

(c) The directors, officers and employees of the agency shall not be subject to any personal liabilities due to any obligation or debt created or incurred by the agency.






Chapter 23 - Housing Development Agency

Part 1 - Tennessee Housing Development Agency Act

§ 13-23-101 - Short title.

This part shall be known and may be cited as the "Tennessee Housing Development Agency Act."



§ 13-23-102 - Fund raising -- Powers -- Purposes.

In order to promote the production of more affordable new housing units for very low, low and moderate income individuals and families in the state, to promote the preservation and rehabilitation of existing housing units for such persons, and to bring greater stability to the residential construction industry and related industries so as to assure a steady flow of production of new housing units, the Tennessee housing development agency is given the power to raise funds from private investors through issuance of its bonds and notes and to use such funds, together with investment income, and moneys from other public and private sources to:

(1) Make funds available to sponsors, developers and builders for financing land development and residential housing construction for lower and moderate income persons and families;

(2) Make funds available to sponsors, developers, builders and purchasers for permanent mortgage financing of housing for lower and moderate income persons and families;

(3) Purchase existing insured mortgages from lenders within the state and direct an amount equal to the proceeds from the liquidated mortgage investments into new mortgages on residential real property;

(4) Enter into advance commitments with lenders to purchase insured mortgage loans made to persons and families of lower and moderate income; and further, provide technical, consultative and project assistance services to sponsors of land development or residential housing; and assist in coordinating federal, state, regional and local public and private efforts and resources to otherwise increase the supply of such residential housing;

(5) Make funds available for housing loans for veterans who qualify as persons and families of low and moderate income by including in each issue of bonds sold under this chapter a veterans' administration guaranteed loan program; and

(6) Make grants to eligible political subdivisions, as defined by § 13-23-103, and to such private nonprofit corporations that provide housing and related services in the state; however, such grants must be for purposes which are consistent with the purposes and mission of the agency, and must be allocated and administered in a fashion and manner as is directed by the agency through appropriate rules, regulations and proceedings.



§ 13-23-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" means the Tennessee housing development agency created by this part;

(2) "Average Tennessee household" means the Tennessee household of average size and median gross annual household income based on the most recent federal census or the American community survey five-year estimates released in the year following the most recent federal census;

(3) "Bonds" or "notes" means the bonds and notes respectively authorized to be issued by the agency under this chapter;

(4) "Eligible political subdivision" means a county, metropolitan government, municipality receiving community development block grant funds directly from the United States department of housing and urban development, a municipality in a county not otherwise applying, or a consortium of such eligible political subdivisions;

(5) "Energy-saving improvement" means an improvement to a residential housing unit through the installation of insulation, heating or cooling systems conservative of energy, or other fixtures to the structure capable of reducing its total energy needs;

(6) "Governmental agency" means any department, division, public agency, political subdivision or other public instrumentality of the state, the federal government, and other state or public agency, or any two (2) or more thereof;

(7) "Housing cost index" means an index of specific housing cost factors to the average Tennessee household calculated monthly or at such times as the agency may require, based on the following formula:

The median gross monthly household income divided into the sum of:

(A) The monthly mortgage payment for the average Tennessee household based on a thirty-year mortgage, at the prevailing mortgage interest rate on a mortgage amount sufficient to purchase a standard housing structure that will meet minimum property standards as established by the federal housing administration, including an amount representative of the average yield in discount points and servicing fees to the lender on such mortgage, based on the average discount paid at the latest Federal National Mortgage Association mortgage auction sale;

(B) A monthly cost factor for mortgage insurance based on the mortgage insurance premium that would be required on the mortgage at the prevailing interest rate; and

(C) An average monthly cost factor for taxes and fire insurance incurred by the average Tennessee household on a standard housing structure as required by federal housing administration minimum property standards based on data compiled by the federal housing administration;

(8) "Insured construction loan" means a construction loan for land development or residential housing which is secured by a federally insured mortgage or which is insured or guaranteed by the United States or an instrumentality thereof, or for which there is a commitment by the United States or instrumentality thereof to insure or guarantee such a loan, or a construction loan which is secured by a policy of insurance or guarantee issued by any private mortgage insurer qualified to issue such insurance or guarantee in Tennessee and approved by the agency, or for which there is a commitment to insure or guarantee such loans made by any private mortgage insurer qualified to do business in Tennessee and approved by the agency, or a construction loan insured or guaranteed by an agency or instrumentality of the state authorized by law to issue such insurance or guarantee, or for which there is a commitment to insure or guarantee such loan made by such agency or instrumentality of the state;

(9) (A) "Insured mortgage" or "insured mortgage loan" means a mortgage loan for residential housing insured or guaranteed by the United States or any instrumentality thereof, or for which there is a commitment by the United States or instrumentality thereof to insure or guarantee such a mortgage, or a mortgage loan which is secured by a policy of insurance or guarantee issued by any private mortgage insurer qualified to issue such insurance or guarantee in Tennessee and approved by the agency, or for which there is a commitment to insure or guarantee such loan made by any private mortgage insurer qualified to do business in Tennessee and approved by the agency, or a mortgage loan insured or guaranteed by any agency or instrumentality of the state authorized by law to issue such insurance, or for which there is a commitment to insure or guarantee such loan made by such agency or instrumentality of the state;

(B) "Insured mortgage" or "insured mortgage loan" also means a loan made on a qualified residential property in which the borrower owns, or is prepared to own by use of a cash down payment, at least twenty-five percent (25%) of the equity in the property based on its appraisal value or the sale price, whichever is the lesser amount;

(10) "Land development" means the process of acquiring land primarily for residential housing construction for persons and families of lower and moderate income and making, installing or constructing nonresidential housing improvements, including water, sewer and other utilities, roads, streets, curbs, gutters, sidewalks, storm drainage facilities and other installations or works, whether on or off the site, which the agency deems necessary or desirable to prepare such land primarily for residential housing construction within this state;

(11) "Lender" or "qualified lender" means any bank or trust company, federally approved mortgagee, insurance company, mortgage banking institution, federally insured savings and loan association or insured state building and loan association, which is located and authorized to do business in the state, and which is approved by the agency, or the federal national mortgage association;

(12) "Low income household" means an individual or family unit whose income does not exceed eighty percent (80%) of the area or state median income, whichever is greater, adjusted for family size;

(13) "Mortgage" includes deeds of trust, mortgages, building and loan contracts or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale thereof;

(14) "Obligations" means any bonds or notes authorized to be issued by the agency under this part;

(15) "Persons and families of lower and moderate income" means persons and families irrespective of race, creed, national origin, age or sex deemed by the agency to require such assistance as is made available by this chapter on account of insufficient personal or family income based upon the income limits established by the board of directors. In establishing these income limits, the board of directors shall be required to take into consideration, without limitation, such factors that will ensure for the citizens of the state the equal opportunity to live in equal quality housing relative to their needs, including the following:

(A) The amount of the total income of such persons and families available for housing needs;

(B) The size of the family;

(C) The cost and condition of housing facilities available, including consideration of the following:

(i) Cost of a typical dwelling lot;

(ii) Cost of materials;

(iii) Cost of labor;

(iv) Cost of real estate taxes; and

(v) Cost of home owners' or renters' insurance;

(D) The eligibility of such persons and families for federal housing assistance of any type predicated upon a lower income basis; and

(E) The ability of such persons and families to compete successfully in the normal housing market and to pay the amounts at which private enterprise is providing decent, safe and sanitary housing, and deemed by the agency to be eligible to occupy residential housing constructed and financed, wholly or in part, with insured construction loans or insured mortgages, or with other public or private assistance;

(16) "Qualified sponsors, developers, builders or purchasers" means any person, corporation, profit or nonprofit, public or private, licensed general contractor or any other person or entity deemed by the board of directors to be qualified in providing housing for low and moderate income families; however, the Tennessee housing development agency shall not be deemed to be included in the definition herein;

(17) "Qualifying not-for-profit corporation" means a not-for-profit organization that qualifies as such under the Internal Revenue Code § 501 (C)(3), codified in 26 U.S.C. § 501(c)(3), and chartered by the state or a nonprofit affiliate of such organization. Such qualifying organization must have substantial experience in providing low and moderate income households with housing. Specific experience and other qualifying criteria shall be set by the agency through rule and regulation;

(18) "Residential housing" means a specific work or improvement within this state undertaken primarily to provide dwelling accommodations for persons and families of lower and moderate income, including the acquisition, construction or rehabilitation of land, buildings and improvements thereto and such other nonhousing facilities as may be incidental or appurtenant thereto;

(19) "Servicing fees" means that sum paid for the reasonable value of services rendered to the agency for the servicing of mortgages it acquires;

(20) "Servicing of mortgages" means the collection and payment of all principal and interest and all reasonable fees and charges by the lender for mortgages acquired by the agency;

(21) "Solar hot water heater" means an appliance or system capable of producing most or all of the hot water needs of an average Tennessee household through the use of natural sunlight;

(22) "State" means the state of Tennessee; and

(23) "Very low income household" means an individual or family unit whose income does not exceed fifty percent (50%) of the area or state median income, whichever is greater, adjusted for family size.



§ 13-23-104 - Creation.

There is hereby created a body, politic and corporate, to be known as the "Tennessee housing development agency." The agency, a political subdivision and instrumentality of the state, shall be deemed to be acting in all respects for the benefit of the people of the state in the performance of essential public functions and shall be deemed to be serving a public purpose and improving and otherwise promoting the health, welfare, and prosperity of the people of the state, and that the Tennessee housing development agency shall be empowered to act on behalf of the state of Tennessee and its people in serving this public purpose for the benefit of the general public.



§ 13-23-105 - Board of directors.

The agency shall have a board of directors which shall be responsible for carrying out the powers given to the agency by this part.



§ 13-23-106 - State officer members -- Delegation of duties.

(a) The state treasurer, the comptroller of the treasury, the commissioner of finance and administration, the secretary of state, and a staff assistant to the governor to be designated in writing by the governor, and their successors in the office, from time to time shall, by virtue of their incumbency in such offices and without further appointment or qualification, be directors of the agency.

(b) Such directors may designate a member of their respective staffs to attend meetings of the board of directors or its committees and to exercise their right to vote in their absence. Such designations must be made in writing to the chair of the board of directors and filed with the secretary of state.



§ 13-23-107 - Appointed members -- Qualifications.

(a) (1) (A) The governor shall appoint the following members to the board of directors for the agency, who shall be citizens of the state and shall not hold public office: a total of six (6) persons representing the following groups, with no more than one (1) person representing each group: retail building material supply; manufactured housing; home building; mortgage banking; licensed real estate brokers; local public housing authority; local government; and a qualifying not-for-profit corporation.

(B) After June 30, 2013, the governor shall appoint two (2) persons from the public at large who are knowledgeable about the problems about inadequate housing conditions in the state.

(C) Upon the first term expiration for one (1) of the public at large members, that public at large position shall expire, without reappointment, at the end of the member's term. After this term expiration and thereafter, the governor shall appoint one (1) person from the public at large who is knowledgeable about the problems about inadequate housing conditions in the state.

(D) (i) When making appointments, the governor shall give due consideration to geographic distribution of the members of the agency to ensure that all parts of the state are adequately represented.

(ii) In making appointments to the agency board of directors, the governor shall strive to ensure that at least one (1) person appointed to serve on the board is sixty (60) years of age or older and that at least one (1) person appointed to serve on the board is a member of a racial minority.

(2) The speaker of the senate and the speaker of the house of representatives shall each appoint one (1) member from the public at large who shall be citizens of the state, shall not hold public office and shall be knowledgeable about the problems of inadequate housing conditions in the state. Any change in the status or profession of an appointed member shall not affect such member's position or term as a member of the agency.

(b) Each member of the agency duly appointed by the governor pursuant to the former provisions of this section shall continue to serve and fill such member's respective membership position until the expiration of the term of office to which such member was appointed and until such member's successor is duly appointed and qualified. At the expiration of the term of office to which a member was appointed pursuant to the former provisions of this section, such member may be reappointed subject to the limitations imposed by this section and § 13-23-108.

(c) Other individuals may be directors of the agency as may be required by applicable federal law, regulation or agreement, who shall be eligible to vote on matters before the agency to the extent required by federal law, regulation or agreement.



§ 13-23-108 - Appointed members -- Terms, etc.

(a) The members of the board of directors appointed pursuant to § 13-23-107 shall serve for a term of four (4) years, except that any person appointed to fill a vacancy shall serve only for the unexpired term. Upon the expiration of the member's term, the member shall continue to serve until a successor is duly appointed and qualified. When making appointments, the governor shall consider recommendations from relevant interest groups for each vacancy. Furthermore, when making appointments, the governor and speakers shall give consideration to the ethnic, economic and social composition of the state, with particular emphasis on achieving a balance among urban and rural members from the three (3) grand divisions of the state. No appointed member shall serve more than two (2) consecutive terms, unless one (1) such term is an appointment to fill an unexpired term with less than two (2) years remaining, but such appointed member may continue to serve until such appointed member's successor is duly appointed and qualified.

(b) Each appointed member may be removed by the governor for misfeasance, malfeasance, or willful neglect of duty as determined by the governor. Any appointed member who is absent from four (4) meetings of the board of directors during any twelve-month period shall cease to be a member of the agency and the position shall become vacant upon certification of such fact to the governor by the secretary of the agency.

(c) Before entering into the appointed member's duties, each appointed member shall take an oath of office to administer the duties of such appointed member's office faithfully and impartially, and a record of such oath shall be filed in the office of the secretary of state.



§ 13-23-109 - Compensation of members.

The members of the agency shall receive no compensation for their services, but shall be entitled to receive, from funds of the agency, for attendance at meetings of the agency or any committee thereof and for other services for the agency, reimbursement for such actual expenses as may be incurred for travel and subsistence in the performance of official duties. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 13-23-110 - Quorum.

A majority of the members of the agency shall constitute a quorum, and the affirmative vote of eight (8) members at a meeting of the members duly called and held shall be necessary for any action taken by the membership of the agency. No vacancy in the membership of the agency shall impair the rights of a quorum to exercise all the rights and to perform all the duties of the agency. For the purposes of determining a quorum and the number of affirmative votes at a meeting, persons who have been delegated the right to vote in accordance with § 13-23-106 shall be considered members of the agency.



§ 13-23-111 - Chair and vice chair.

The governor shall designate from those appointed members of the agency a member to serve as chair. The term of the chair shall extend to the earlier of either the date of expiration of such member's then current term as a member of the agency or a date six (6) months after the expiration of the then current term of the governor designating such chair. The agency shall annually elect one (1) of its members as vice chair.



§ 13-23-112 - Officers -- Executive director -- Secretary -- Audit and budget committee.

(a) The agency shall elect or appoint, and prescribe the duties of, such other officers as the agency deems necessary or advisable, including an executive director and a secretary.

(b) The executive director shall be a person of good moral character and shall be professionally qualified to administer the programs and duties of the agency. Such professional qualifications must as a minimum be evidenced by a minimum of three (3) years' experience immediately preceding such professional's appointment or election in the theory and practice of residential housing construction, law, real estate, home mortgage finance, architecture, building materials supply, public administration or urban planning.

(c) The executive director shall administer, manage and direct the affairs and business of the agency subject to the policies, control and direction of the board of directors.

(d) The secretary of the agency shall keep a record of the proceedings of the agency and shall be custodian of all books, documents and papers filed with the agency, the minute book or journal of the agency and its official seal. The secretary shall have authority to cause copies to be made of all minutes and other records and documents of the agency to the effect that such copies are true copies, and all persons dealing with the agency may rely upon such certificates.

(e) All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(f) The state treasurer shall be the treasurer of the agency. The treasurer shall be the custodian of the assets of the agency except for those assets required by contracts with bondholders to be in the custody of the trustee. The board of directors shall set the investment policy for agency assets and the treasurer shall be responsible for making investments in accordance with such policy. The treasurer may delegate all or a portion of these duties and responsibilities to the executive director.

(g) The secretary of the bond finance committee shall, subject to the policies of the board of directors and bond finance committee, be responsible for the execution of all matters relating to the issuance and servicing of the bonds and notes of the agency. The secretary of the bond finance committee may delegate these duties and responsibilities to the executive director.

(h) (1) (A) There is hereby created an audit and budget committee of the agency, which shall be composed of the following:

(i) The chair of the agency;

(ii) The vice chair of the agency;

(iii) The state treasurer;

(iv) The secretary of state; and

(v) Two (2) members appointed annually by the chair from among the appointed members of the board.

(B) The state treasurer shall serve as the chair of the audit and budget committee in even years and the secretary of state shall serve as the chair of the audit and budget committee in odd years beginning in 2013, and alternating thereafter.

(C) The agency's director of internal audit shall serve as the secretary for the committee. The agency's director of internal audit shall serve at the pleasure of the committee. The committee has the authority to employ, terminate and establish the salary of the director of internal audit.

(2) Three (3) or more members of the audit and budget committee shall constitute a quorum and the concurring vote of three (3) members shall be required for the approval of matters coming before the committee. Written minutes of all meetings shall be prepared by the secretary and kept on file, open to public inspection. The audit and budget committee shall be charged with the responsibility of monitoring agency financial and programmatic controls, including potential conflicts of interest of agency members and staff. To carry out these responsibilities, the committee shall review reports from the agency internal audit staff and shall review agency financial and programmatic controls at least annually, and shall review and submit the annual agency budget to the bond finance committee and the board.



§ 13-23-113 - Distribution of benefits restricted.

No part of the revenues or assets of the agency shall inure to the benefit of or be distributable to its members or officers or other private persons.



§ 13-23-114 - Housing cost index -- Program becoming operative.

The agency shall establish a housing cost index as defined in § 13-23-103 to be computed monthly or at such time or times as the agency in its discretion may require. The housing cost index shall serve to determine what percentage of the average Tennessee household's gross monthly income is required to pay for primary fixed housing costs under then existing housing market conditions and to establish a basis for a threshold at which the financial assistance programs of this chapter will become effective. Thus, it is hereby found and declared that when primary housing costs, as defined by the housing cost index, reach or exceed twenty-five percent (25%) of an average Tennessee household's gross monthly income, a majority of Tennessee citizens are excluded from the normal housing market; and, in light of that finding, when the housing cost index reaches or exceeds a factor of twenty-five percent (25%) and upon the approval of the board of directors, the financial assistance programs established in this chapter will become operative to aid in providing adequate housing for lower and moderate income persons and families as defined by § 13-23-103. Notwithstanding any other provision of this section, the agency may at any time approve the operation of the financial assistance programs of this chapter with the affirmative vote of nine (9) members of its board of directors.



§ 13-23-115 - General powers.

The agency has all of the powers necessary and convenient to carry out and effectuate the purposes and provisions of this chapter, including, but without limiting the generality of the foregoing, to:

(1) Make or participate in the making of insured construction loans to qualified sponsors, developers, and builders for land development and/or for residential housing for lower and moderate income persons and families, all subject to § 13-23-116;

(2) Make or participate in the making of insured mortgage loans to qualified sponsors, developers, builders and purchasers of residential housing for lower and moderate income persons and families, all subject to § 13-23-117;

(3) Acquire, and contract to acquire, insured mortgages owned by lenders, and enter into advance commitments to lenders for the purchase of the mortgages, all subject to § 13-23-118;

(4) Purchase, make, or participate in the making of insured loans to low and moderate income persons and families for the purpose of improving or rehabilitating existing residential housing and, in connection therewith, refinance existing loans involving the same property. Such loans shall be secured by a mortgage lien on the improved or rehabilitated property. The agency is also empowered to make loans to low and moderate income persons and families for the purpose of purchasing and rehabilitating residential housing;

(5) Establish, and revise from time to time and charge and collect fees and charges in connection with making, purchasing and servicing any of its loans, notes, commitments and other evidences of indebtedness;

(6) Pay reasonable fees and charges in connection with making or purchasing its loans, notes, bonds and other evidences of indebtedness;

(7) Acquire real property, or any interest therein, in its own name, by purchase, transfer, foreclosure or otherwise; but only as may be necessary to carry out and effectuate the purposes of this part. This subdivision (7) shall be limited to meeting the requirements of the agency relative to a delinquency or default on the payment of any loan owned by the agency;

(8) Subject to any agreement with bondholders or noteholders, sell any mortgages or other personal property acquired by the agency at public or private sale and at such price or prices as it shall determine;

(9) Subject to any agreement with bondholders or noteholders, collect, enforce the collection of, and foreclose on any mortgage or other collateral securing an insured construction loan or an insured mortgage loan, and acquire or take possession of such mortgage or other collateral and sell the same at public or private sale, with or without bidding, and otherwise deal with such mortgage or collateral as may be necessary to protect the interests of the agency therein;

(10) Procure insurance against any loss in connection with its operations in such amounts, and from such insurers, as it may deem necessary or desirable;

(11) Subject to any agreement with bondholders or noteholders, consent, whenever it deems it necessary or desirable in the fulfillment of its corporate purposes, to the modification of the rate of interest, time of payment of any installment of principal or interest, or any other terms of a mortgage loan, mortgage loan commitment, construction loan, contract or agreement of any kind to which the agency is a party;

(12) Subject to any agreement with bondholders or noteholders, invest moneys of the agency not required for immediate use, including proceeds from the sale of any bonds and notes in collateralized guaranteed investment contracts of longer than one (1) year and otherwise in the same manner as permitted by law for the investment of state funds;

(13) Make, enter into and enforce all contracts or agreements necessary, convenient or desirable for the purposes of the agency or to the performance of its duties and execution or carrying out of its powers under this part, including contracts or agreements with any person, firm, agency, governmental agency or other entity, and all Tennessee governmental agencies are hereby authorized to enter into contracts and agreements, and otherwise cooperate with the agency to facilitate the purposes of this part;

(14) Contract for and accept any gifts or grants or loans or appropriations of funds or property, or financial or other aid in any form from the United States or any agency or instrumentality thereof, or from the state or any agency, instrumentality or political subdivision thereof, or from any other source, and comply, subject to provisions of this part and to any agreements with bondholders or noteholders, with the terms and conditions thereof. Any grant funds becoming available to the agency for subsidies of housing for low-income families, other than those becoming available to the agency in its capacity as a mortgage lender or construction loan lender, shall be paid first to the various housing authorities in the state, to meet the subsidy needs of low-rent public housing as determined necessary by the agency, before any such funds are made available for any housing financed through the provisions of this part;

(15) Borrow money and issue negotiable bonds and notes for the purposes provided in this part and provide for and secure the payment thereof and provide for the rights of the holders thereof;

(16) Include in any borrowing such amounts as may be deemed necessary by the agency to pay financing charges, interest on the obligations for a period not exceeding two (2) years from their date, consultant, advisory and legal fees, and such other expenses as are necessary or incident to such borrowing;

(17) Subject to any agreements with bondholders or noteholders, purchase bonds or notes of the agency out of any funds or money of the agency available therefor, and hold, cancel or resell such bonds or notes;

(18) Make and publish rules and regulations respecting its financial assistance programs and such other rules and regulations as are necessary to effectuate its corporate purposes;

(19) Make and execute contracts for the servicing of mortgages acquired by the agency pursuant to this part, and pay the reasonable value of services rendered to the agency pursuant to those contracts;

(20) (A) Renegotiate, refinance or foreclose, or contract for the foreclosure of, any mortgage in default;

(B) Waive any default or consent to the modification of the terms of any mortgage;

(C) Commence any action to protect or enforce any right conferred upon it by any law, mortgage, contract or other agreement, and to bid for and purchase such property at any foreclosure or at any other sale, or acquire or take possession of any such property; or

(D) Operate, manage, lease, dispose of, and otherwise deal with such property, in such manner as may be necessary to protect the interests of the agency and the holders of its bonds and notes;

(21) Employ fiscal consultants, engineers, attorneys, real estate counselors, appraisers and such other consultants and employees as may be required in the judgment of the agency, and fix and pay their compensation from funds available to the agency therefor. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. The employees of the agency may participate in the Tennessee consolidated retirement system established under title 8, chapters 34-37, and the state comprehensive group insurance program;

(22) Provide technical and advisory services to sponsors, builders, and developers of residential housing and to residents thereof, including relocation assistance services to persons and families displaced because of public works projects;

(23) Promote research and development in proper land use planning for both urban and rural areas, in the use of technical codes in the home building industry, in planning and providing adequate community services and facilities, and in scientific methods of constructing low-cost residential housing of high durability;

(24) Sue and be sued in its own name, plead and be impleaded;

(25) Maintain an office in Nashville and at such other place or places as it may determine;

(26) Adopt an official seal and alter the same at pleasure;

(27) Adopt bylaws for the regulation of its affairs and the conduct of its business and prescribe rules, regulations and policies in connection with the performance of its functions and duties;

(28) Do any and all things necessary or convenient to carry out its purposes and exercise the powers given and granted in this part;

(29) Purchase, make, or participate in the making of insured loans to low and moderate income persons and families for the purpose of making energy-saving improvements to residential housing units. Such loans shall be secured by a mortgage lien on the improved or rehabilitated property. The agency shall also be empowered to make loans to low and moderate income persons and families for the purpose of purchasing solar hot water heaters for residential housing units;

(30) Designate "areas of chronic economic distress" to be the target areas required by § 103A of the Internal Revenue Code, codified in 26 U.S.C. § 103A;

(31) Make grants to eligible political subdivisions and to such private nonprofit corporations that provide housing and related services in the state consistent with the purposes and mission of the agency;

(32) Serve as a clearinghouse for properties made available through the provisions of the federal Financial Institutions Reform, Recovery, and Enforcement Act (FIRREA);

(33) Provide a reserve for the bond and loan programs and provide for administrative and operational support of the Tennessee industrial finance corporation, created pursuant to title 4, chapter 17, part 4; and

(34) When entering into any contracts or agreements authorized under this chapter, including contracts or agreements providing for liquidity and credit enhancement and reimbursement agreements relating thereto, interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, other interest rate hedging agreements, evidencing a transaction bearing a reasonable relationship to this state and also to another state or nation, agree in the written contract or agreement that the rights and remedies of the parties thereto shall be governed by the laws of this state or the laws of such other state or nation; provided, however, jurisdiction over the agency against which an action on such a contract or agreement is brought shall lie solely in a court located in Tennessee which would otherwise have jurisdiction of actions brought in contract against the agency.



§ 13-23-116 - Insured construction loans for development or rehabilitation -- Loans for energy-saving improvements and solar water heaters -- Energy use considered in making loans.

(a) The agency shall be empowered to make or participate in the making of insured construction loans to qualified sponsors, developers and builders for land development and/or residential housing, including the rehabilitation thereof, for lower and moderate income persons or families when the financial assistance programs of this part become effective under this part. However, the agency will not make or participate in the making of any insured construction loans until it has notified all qualified lenders that the insured construction loan program is in effect and that the agency is prepared to enter into working agreements with qualified lenders for the making of insured construction loans to qualified sponsors, developers and builders; and it has determined that the insured construction loan is not otherwise available, totally or in part, from qualified lenders upon reasonably equivalent terms and conditions. Except as provided herein, the agency may make such loans directly only after the agency has notified all qualified lenders with whom working agreements have been established of a sponsor's, developer's or builder's loan application with the agency and after a reasonable time from the date of notification, no qualified lender has agreed in writing with the sponsor to make the insured construction loan either as a mortgagee or agent for a mortgagee, upon reasonably equivalent terms and conditions. Such loans made under this section to public housing agencies, public and private nonprofit corporations or other public or private nonprofit entities, or limited distribution entities, may be made by the agency to such borrower directly when the agency has determined that the loan is not otherwise available, totally or in part, from private qualified lenders upon reasonably equivalent terms and conditions.

(b) (1) The agency may make loans to qualified lenders under terms and conditions requiring the proceeds thereof to be used for the making of loans for the construction or rehabilitation of residential housing by qualified sponsors, developers, and builders. Such loans may be made only after the agency has issued to the qualified sponsor, developer, or builder its commitment to make or participate in the making of an insured mortgage loan, or the agency has received evidence of an existing commitment to make the permanent loan, and the qualified lender has entered into an agreement with the agency agreeing to make the construction or rehabilitation loan on terms and conditions consistent with this part and the agency's rules and regulations.

(2) The agency may require that such loans to qualified lenders be secured as to payment of both principal and interest by a pledge of and lien upon collateral security in such amounts as the agency shall determine to be necessary to assure the payment of such loans and the interest thereon as the same become due. Such collateral security shall consist of:

(A) Direct general obligations of, or obligations the principal of and interest on which are unconditionally guaranteed by, the United States or the state;

(B) Bonds, debentures, participation certificates or notes issued by the federal national mortgage association or the federal home loan mortgage corporation or by an agency or corporation which has been or is hereafter created by or pursuant to an act of the congress of the United States as an agency or instrumentality thereof; or

(C) Mortgages insured or guaranteed by the United States or an instrumentality thereof as to payment of principal and interest.

(c) In making loans for rehabilitation of residential housing, the agency shall consider proposals for energy-saving improvements and solar hot water heaters, and, if feasible, include the costs of such improvements or heaters in the amount of the loan.

(d) The agency shall be empowered to make loans for energy-saving improvements and solar hot water heaters to persons and families of lower and moderate incomes for residential housing occupied and owned or rented by such person or family. Such loans shall be under such conditions, with such security, and with such repayment plans as the agency may determine. In determining repayment schedules, however, the agency shall attempt to match repayments with the savings resulting to the person or family in their residential utility bill from the improvement or solar water heater. Consideration shall also be given to providing a revolving loan fund.

(e) The agency shall be provided with standards for a listing of reliable and efficient solar hot water heaters by the appropriate federal agency.

(f) The agency shall give consideration, in making any loan authorized by this chapter, to energy-saving improvements and appliances included in the proposed design, improvement or rehabilitation of residential housing and shall, in making loans, give maximum consideration to any proposal which would decrease energy use typical of present construction or designs.



§ 13-23-117 - Insured mortgage loans.

(a) The agency shall be empowered to make or participate in the making of insured mortgage loans to qualified sponsors, developers or builders of residential housing for lower and moderate income persons and families, and to lower and moderate income persons who are purchasers of residential housing when the financial assistance programs of this part become effective under § 13-23-114. No insured mortgage loans available under this section shall be made for nonowner-occupied residential housing unless the sponsor, developer, builder or purchaser is a public housing agency, a public or private nonprofit corporation or other public or private nonprofit entity or a limited distribution entity, established or certified to do business under the laws of the state, and such public agency, corporation or entity has on file with the agency the salary schedule of its officers and employees or unless such residential housing shall be fully or partially occupied by residents assisted under a federal housing assistance program. However, the agency will not make or participate in the making of any insured mortgage loans until it has notified all qualified lenders that the insured mortgage loan program is in effect and that the agency is prepared to enter into working agreements with qualified lenders for the making of insured mortgage loans to qualified sponsors, developers, builders and purchasers; and it has determined that the insured mortgage loan is not otherwise available, totally or in part, from private qualified lenders upon reasonably equivalent terms and conditions. Except as provided herein, the agency may make such loans directly only after the agency has notified all qualified lenders with whom the agency has working agreements of a sponsor's, developer's, builder's, or purchaser's pending loan application and after a reasonable time from the date of notification, no qualified lender has agreed in writing with such qualified sponsor, developer, or builder or with such qualified purchaser to make an insured mortgage loan either as mortgagee, or as an agent for a mortgagee upon reasonably equivalent terms and conditions.

(b) Any loan made at a reduced interest rate under this section to purchasers of owner-occupied residential housing shall not be assumed or in any way transferred to a subsequent purchaser of such owner-occupied residential housing unless such purchaser qualifies as a person or family of lower or moderate income under the provisions of § 13-23-103. Any loan made at a reduced rate under this section to sponsors, developers, builders and purchasers of nonowner-occupied residential housing shall not be assumed or in any way transferred to a subsequent purchaser of such residential housing unless such purchaser is a public housing agency, a public or private nonprofit corporation or other public or private nonprofit entity or a limited distribution entity, established or certified to do business under the laws of the state as hereinbefore provided in this section. Such loans made under this section to such public housing agencies, public or private nonprofit corporations or other public or private nonprofit entities, or limited distribution entities, may be made by the agency to such borrower directly when the agency has determined that the loan is not otherwise available, totally or in part, from qualified private lenders upon reasonably equivalent terms and conditions.

(c) For purposes of this chapter, "limited distribution entity" means a corporation, trust, partnership, association, individual or other entity regulated by the agency as to the amount of distribution, retirement of capital investment, or redemption of stock or other ownership interest, in such a manner that any such distribution, retirement, or redemption will not exceed in any one (1) fiscal year ten percent (10%), or such lesser percentage as shall be prescribed by the rules and regulations of the agency, of such limited distribution entity's equity in a nonowner-occupied residential housing development. The limited distribution entity's equity in the development shall consist of the difference between the agency mortgage loan on the development and the total project cost. By regulation, the agency shall prescribe the categories of costs constituting "total project cost," including organizational expenses, land acquisition, plans and specifications, interest and financing charges paid during construction, construction costs, architects, engineering, legal and accounting fees, and a reasonable builder's profit and job overhead. A limited distribution entity's equity in a nonowner-occupied residential housing development shall be established by the agency resolution approving the mortgage loan. For the purposes of this subsection (c), that equity shall remain constant during the life of the agency mortgage loan on such housing development, except for additional equity investment made by the limited distribution entity after agency approval. Should the limited distribution entity accumulate earned surplus in addition to such maintenance and replacement reserves as the agency may require in excess of ten percent (10%) of the first full year's proposed annual rent roll, the agency may direct that the development's rents be reduced to the extent necessary to lower the earned surplus accumulation to the ten percent (10%) (or such lesser percent as the agency shall have prescribed by its rules and regulations) return on equity factor established at the granting of the agency mortgage loan.

(d) Owner-occupied dwellings shall include one (1) to four (4) family units occupied in whole or in part by the owners, as well as units constructed or existing under the Horizontal Property Act, compiled in title 66, chapter 27.

(e) When allocating funds for loans on new homes, the agency shall attempt to give priority to homes which incorporate energy conserving design and construction, and which include solar heating systems and solar hot water heaters.



§ 13-23-118 - Purchase of mortgages.

(a) The agency shall be empowered to purchase mortgages from lenders or enter into advance commitments to lenders for the purchase of mortgages during periods when the financial assistance programs of this chapter become effective under § 13-23-114.

(b) (1) "Mortgage," as used in this section, means an insured loan owed to a lender secured by a first lien on a fee simple or leasehold estate in real property located in the state and improved by a residential structure.

(2) "Real property," as used in this subsection (b), includes air rights.

(c) The agency may purchase or enter into advance commitments to purchase insured mortgages from lenders at such prices and upon such terms and conditions as it shall determine; provided, that the total purchase price for all mortgages which the agency commits to purchase from a lender at any one (1) time shall in no event be more than the total of the unpaid principal balances thereof.

(d) The agency shall require as a condition of purchase of mortgages from lenders other than mortgages purchased by the agency pursuant to advanced commitment agreements that such lenders shall, within such reasonable period of time as may be approved by the agency not in excess of one hundred eighty (180) days of receipt of the purchase price, enter into written commitments to loan and shall, within such period as may be approved by the agency, loan an amount equal to the entire purchase price of such mortgages on new residential mortgages for persons and families of lower and moderate income within the state having such terms as the agency may prescribe. The agency may refuse to approve any commitment to lend on a multiple dwelling mortgage if so required by the terms of any bonding resolution.

(e) Such new mortgages shall bear interest at a rate which does not exceed the maximum interest rate, if any, set by the agency for such mortgages. The agency may set such a maximum interest rate chargeable on such new loans at the rate that the mortgages purchased by the agency were discounted to yield plus an interest differential, not in excess of one percent (1%) per annum, which the agency from time to time shall determine to be adequate consideration to induce such lenders to sell existing mortgages to the agency and to loan an amount equal to the proceeds on new mortgages in furtherance of the purposes of and subject to the conditions of this chapter.

(f) The agency shall require the submission to it by each lender from which the agency has purchased mortgages, evidence satisfactory to the agency of the making of new mortgage loans and in connection therewith may, through its employees or agents, inspect the books and records of any such lender.

(g) Compliance by any lender with the terms of its agreement with or undertaking to the agency with respect to the making of any mortgage loans may be enforced by decree of any circuit or chancery court of the state of Tennessee. The agency may require as a condition of purchase of mortgages from any lender, which is a national banking association, the consent of such lender to the jurisdiction of the circuit or chancery court over any such proceeding. The agency may also require agreement by any lender, as a condition of the agency's purchase of mortgages from such lender, to the payment of penalties to the agency for violation by the lender of its undertakings to the agency, and such penalties shall be recoverable at the suit of the agency.

(h) The agency shall require as a condition of purchase of any mortgage from a lender that the lender represent and warrant to the agency that:

(1) The unpaid principal balance of the mortgage and the interest rate thereon have been accurately stated to the agency;

(2) The amount of the unpaid principal balance is justly due and owing;

(3) The lender has no notice of the existence of any counterclaim, offset or defense asserted by the mortgagor or the mortgagor's successor in interest;

(4) The mortgage is evidenced by a bond or promissory note and a mortgage document which has been properly recorded with the appropriate public official;

(5) The mortgage constitutes a valid first lien on the real property described to the agency subject only to real property taxes not yet due, installments of assessments not yet due, and easements and restrictions of record which do not adversely affect, to a material degree, the use or value of the real property or improvements thereon;

(6) The mortgage loan when made was lawful under state law and/or federal law, whichever governs the affairs of the lender, and would be lawful on the date of purchase by the agency if made by the lender on that date in the amount of the then unpaid principal balance;

(7) The mortgagor is not now in default in the payment of any installment of principal or interest, escrow funds, real property taxes or otherwise in the performance of the mortgagor's obligations under the mortgage documents and has not to the knowledge of the lender been in default in the performance of any such obligation for a period of longer than sixty (60) days during the life of the mortgage; and

(8) The improvements to the mortgaged real property are covered by a valid and subsisting policy of insurance issued by a company authorized to issue such policies in the state of Tennessee and providing fire and extended coverage to an amount not less than ninety percent (90%) of the insurable value of the improvements to the mortgaged real property.

(i) Each lender shall be liable to the agency for any damages suffered by the agency by reason of the untruth of any representation or the breach of any warranty and, in the event that any representation shall prove to be untrue when made or in the event of any breach of warranty, the lender shall, at the option of the agency, repurchase the mortgage for the original purchase price adjusted for amounts subsequently paid thereon, as the agency may determine.

(j) The agency need not require the recording of an assignment of any mortgage purchased by it from a lender pursuant to this section and shall not be required to notify the mortgagor of its purchase of the mortgage. The agency shall not be required to inspect or take possession of the mortgage documents if the lender from which the mortgage is purchased by the agency shall enter a contract to service such mortgage and account to the agency therefor.



§ 13-23-120 - Issuance of bonds and notes -- Bond finance committee -- Creation.

(a) (1) Subject to title 9, chapter 20, and § 13-23-121, the agency has the power and is hereby authorized from time to time to issue its negotiable bonds and notes in conformity with applicable provisions of the Uniform Commercial Code of Tennessee, compiled in title 47, chapters 1-9, in such principal amounts as, in the opinion of the agency, are necessary to provide sufficient funds for achieving the corporate purposes thereof, the payment of interest on bonds and notes of the agency, establishment of reserves to secure such bonds and notes, and all other expenditures of the agency incident to and necessary or convenient to carry out its corporate purposes and powers.

(2) With respect to all or any portion of any issue of bonds or notes issued or anticipated to be issued hereunder, the agency may authorize and enter into interest rate swap or exchange agreements, agreements establishing interest rate floors or ceilings or both, and other interest rate hedging agreements and options in respect thereto, from time to time, and under such terms and conditions as the agency may determine, including, without limitation, provisions permitting the agency to pay to or receive from any person or entity for any loss of benefits under such agreement upon early termination thereof or default under such agreement.

(3) The agency may enter into an agreement to sell its bonds or notes under this chapter providing for delivery of such debt not more than five (5) years, or such greater period of time if approved by the comptroller of the treasury, from the date of execution of such agreement or in the case of refunding bonds the earlier of the first date on which the bonds being refunded can be optionally redeemed resulting in cost savings or be optionally redeemed at par.

(b) (1) Except as may otherwise be expressly provided by the agency, all bonds and notes issued by the agency under this chapter shall be general obligations of the agency, secured by the full faith and credit of the agency and payable out of any moneys, assets, or revenues of the agency, subject only to any agreement with bondholders or noteholders pledging any particular moneys, assets or revenues. The agency may issue such types of bonds or notes as it may determine, including bonds or notes as to which the principal and interest are payable:

(A) Exclusively from the revenues of the agency resulting from the purchase of mortgages from lenders from the proceeds of such bonds or notes;

(B) Exclusively from the revenues of the agency resulting from the purchase of certain mortgages from lenders whether or not purchased in whole or in part from the proceeds of such bonds or notes;

(C) Exclusively from the revenues of the agency resulting from the making of insured construction loans;

(D) Exclusively from the revenues of the agency resulting from the making of insured mortgage loans; or

(E) From its revenues generally.

(2) Any such bonds or notes may be additionally secured by a pledge of any grant, subsidy or contribution from the United States, or any agency or instrumentality thereof, or the state or any agency, instrumentality or political subdivision thereof, or any person, firm or corporation, of a pledge or any income or revenues, funds or moneys of the agency from any source whatsoever.

(c) Bonds and notes shall be authorized by a resolution or resolutions of the agency adopted as provided by this chapter; provided, that any such resolution authorizing the issuance of bonds or notes may delegate to an officer of the agency the power to issue such bonds or notes from time to time and to fix the details of any such issues of bonds or notes by an appropriate certificate of such authorized officer.

(d) Such bonds or notes shall bear such date or dates, shall mature at such time or times, shall bear interest at such rate or rates, shall be of such denominations as approved by the agency but not less than five thousand dollars ($5,000), shall be in such form, carry registration privileges, be executed in such manner, be payable in lawful money of the United States at such place or places within or without the state so long as one (1) place is within the state, be subject to such terms of redemption prior to maturity as may be provided by such resolution or resolutions or such certificate with respect to such bonds or notes, as the case may be; provided, that the maximum maturity of bonds does not exceed forty (40) years from the date thereof and the maximum maturity of notes or any renewals thereof does not exceed five (5) years from the date of the original issue of such notes.

(e) (1) Prior to the commencement of each fiscal year of the state, the agency shall submit to the state funding board a schedule showing the financings proposed to be undertaken by the agency during such fiscal year. Such schedule shall specify the amount of funds estimated to be required by the agency for the financing of loans for the purchase or rehabilitation of owner-occupied residential housing for occupancy by not more than four (4) families and the amount estimated to be required by the agency for the financing of loans for any other residential housing, indicating particularly the amount estimated to be used to finance facilities for the mentally or physically handicapped. In addition, the schedule shall also specify the agency's estimates of:

(A) The amounts required to provide for costs of issuance, capitalized interest and the funding of reserves in connection with the financing of such loans;

(B) The total amount of obligations necessary to be issued to provide for such financings and the amounts expected to be provided therefor from unexpended proceeds of any outstanding obligations of the agency or from any other source;

(C) The principal amounts and months of sale of each issue of such obligations; and

(D) The spread, expressed in basis points, determined to be necessary to finance the agency's operations for such fiscal year.

(2) The agency may submit a revised schedule of proposed financings to the state funding board at any time for its consideration. If, but not unless, a schedule or revised schedule of proposed financings for such fiscal year has been submitted to and approved by the state funding board, the agency may during such fiscal year make advance commitments to make loans in the types and amounts stated in such schedule or revised schedule. However, no such commitment may be made which is not subject to the availability of the funds to be provided through the issuance of obligations of the agency unless such commitment is either:

(A) For a loan to be made from sources other than the proceeds of bonds as shown in such an approved schedule or revised schedule; or

(B) For a loan to be made from the proceeds of sale of outstanding obligations of the agency as shown in the resolution of the agency authorizing the application of the proceeds of such obligations.

(3) (A) There is hereby created a bond finance committee of the agency. The bond finance committee shall be composed of the following: the chair of the agency, the commissioner of finance and administration, the state treasurer, the comptroller of the treasury, and the secretary of state. The chair of the agency shall serve as chair of the bond finance committee, and the comptroller of the treasury shall serve as secretary. The chair shall preside at all meetings of the committee; provided, that in the absence of the chair, the secretary shall serve as acting chair. The committee shall appoint an assistant secretary to perform such duties as it directs and as may be delegated by this chapter. In the absence of both the chair and the secretary, the committee shall designate by official action of the committee a member of the committee to serve as acting chair.

(B) Three (3) or more members of the bond finance committee constitute a quorum, and the concurring vote of three (3) members is required for the approval of any matters coming before the committee for determination. Written minutes covering all meetings and actions of the committee shall be prepared by the secretary and shall be kept on file, open to public inspection during reasonable business hours. The bond finance committee shall select bond counsel and such managing underwriters as the bond finance committee deems necessary for all obligations issued by the agency.

(C) It is the duty and responsibility of the bond finance committee to periodically review and evaluate the performance of the agency's trustee and report its findings and recommendations to the board of directors.

(4) Prior to making any other preparation for the authorization, issuance or sale of any issue of obligations, the assistant secretary of the bond finance committee, with the assistance of the executive director, shall prepare and submit a plan of financing for such issue to the bond finance committee which shall specify:

(A) The maximum aggregate principal amount of the obligations to be issued;

(B) The amount of the proceeds of sale expected to be applied to:

(i) The making of loans for owner-occupied residential housing for occupancy by not more than four (4) families;

(ii) The making of loans for housing facilities for the mentally or physically handicapped;

(iii) The making of loans for any other residential housing;

(iv) The payment of costs of issuance and capitalized interest;

(v) The funding of reserves; and

(vi) Any other purpose;

(C) The estimated maturities, interest rates, redemption terms, if any, of such issue of obligations and the spread, expressed in basis points, determined to be necessary to finance the agency's operations as determined to be allocable to the issue; and

(D) The proposed method and date of sale and, in general, the proposed terms of such sale.

(5) Upon approval of the plan of financing, the assistant secretary of the bond finance committee, with the assistance of the executive director, may proceed with the preparation of the necessary documents pertaining to the authorization, issuance and sale of such obligations. Upon authorization and adoption by the board of the bond resolution authorizing the terms and conditions of such obligations and providing for the application of the proceeds thereof, the bond finance committee shall be authorized to proceed with the sale of such obligations on behalf of the agency.

(6) Failure by the agency to comply with this subsection (e) shall not affect the validity of any obligations issued by the agency or the sale thereof if the resolution of the agency authorizing the terms of such obligations has been submitted to the bond finance committee, and such obligations have been sold by the bond finance committee on behalf of the agency.

(f) The agency is authorized to provide for the issuance of its bonds or notes for the purpose of refunding any bonds or notes of the agency then outstanding, including the payment of any redemption premiums thereon and any interest accrued or to accrue to the redemption date next succeeding the date of delivery of such refunding bonds or notes. The proceeds of any such bonds or notes issued for the purpose of refunding outstanding bonds or notes shall be applied to the purchase, retirement, or redemption of such outstanding bonds or notes as determined by the agency and may, pending such application, be placed in escrow until applied to such purchase, retirement or redemption. Any such escrowed proceeds, pending such use, may be invested and reinvested in the same manner as permitted by law for the investment of state funds.

(g) Whether or not the bonds and notes are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, compiled in title 47, chapters 1-9, the bonds and notes are hereby made negotiable instruments within the meaning of, and for all the purposes of, the Uniform Commercial Code of Tennessee, compiled in title 47, chapters 1-9, subject only to the provisions of the bonds and notes for registration.

(h) Subject only to title 9, chapter 20 and §§ 13-23-121 and 13-23-122, any resolution or resolutions authorizing any bonds or notes of the agency may contain provisions which may be a part of the contract with the holders of such bonds or notes, as to:

(1) Pledging or creating a lien, to the extent provided by such resolution or resolutions, on all or any part of any moneys or property of the agency or of any moneys held in trust or otherwise by others for the payment of such bonds or notes;

(2) Otherwise providing for the custody, collection, securing, investment and payment of any moneys of the agency;

(3) The setting aside of reserves or sinking funds and the regulation or disposition thereof;

(4) Limitations on the purpose to which the proceeds of sale of any issue of such bonds or notes then or thereafter to be issued may be applied;

(5) Limitations on the issuance of additional bonds or notes, the terms upon which additional bonds or notes may be issued and secured, and upon the refunding of outstanding or other bonds or notes;

(6) The procedure, if any, by which the terms of any contract with the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent thereto and the manner in which such consent may be given;

(7) The creation of special funds into which any moneys of the agency may be deposited;

(8) Vesting in a trustee or trustees such properties, rights, powers and duties in trust as the agency may determine, which may include any or all of the rights, powers and duties of the trustee appointed pursuant to § 13-23-123, and limiting or abrogating the right of the holders of bonds or notes to appoint a trustee under such section or limiting the rights, duties and powers of such trustee;

(9) Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the agency and providing for the rights and remedies of the holders of bonds or notes in the event of such default; provided, that such rights and remedies shall not be inconsistent with the general laws of this state and other provisions of this chapter; and

(10) Any other matters of life or different character, which in any way affect the security and protection of the bonds or notes and the rights of the holders thereof.

(i) Any resolution or resolutions or trust indenture or indentures, under which bonds or notes of the agency are authorized to be issued, may contain provisions for vesting in a trustee or trustees such properties, rights, powers and duties in trust as the agency may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the holders of any issue of notes or bonds pursuant to § 13-23-123, in which event § 13-23-123 authorizing the appointment of a trustee by such holders of bonds or notes shall not apply.

(j) It is the intention of the general assembly that any pledge of earnings, revenues or other moneys made by the agency shall be valid and binding from the time when the pledge is made; that the earnings, revenues or other moneys so pledged and thereafter received by the agency shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the agency, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(k) Neither the members of the agency nor any person executing the bonds or other obligations shall be liable personally for the bonds or other obligations or be subject to any personal liability or accountability by reason of the issuance thereof.



§ 13-23-121 - Issuance of bonds and notes -- Maximum aggregate amount -- Mortgage revenue bonds.

(a) The agency shall not issue bonds and notes under this part in an aggregate principal amount at any one (1) time outstanding exceeding two billion nine hundred thirty million dollars ($2,930,000,000), excluding bonds or notes for the payment or redemption of which there has been or will be set aside and held in trust either moneys or direct and general obligations of, or obligations guaranteed by, the United States, or obligations secured by such obligations, or any combination thereof, which are or will be sufficient to pay when due the principal or applicable redemption price and all accrued interest thereon and, if such bonds or notes are to be redeemed, for which notice of redemption has been given or satisfactory provision has been made for the giving of such notice. For purposes of computing the aggregate principal amount of outstanding bonds at any one (1) time, bonds which bear no stated interest rate and for which no semiannual interest payments are to be made shall be considered to be issued and outstanding in a principal amount equal to the price paid to the agency for such bonds as of the date of their sale. For purposes of determining the price paid to the agency for such bonds, the amount per five thousand dollars ($5,000) maturity amount which is shown on the official statement of each issue and which is approved by the agency, and its bond counsel, shall be used.

(b) The fixing of the statutory maximum in this section shall not be construed as constituting a contract between the agency and the holders of its bonds and notes that additional bonds and notes may not be issued subsequently by the agency in the event that such statutory maximum shall subsequently be increased by law.

(c) The agency will distribute funds from its programs in a manner which provides substantially proportional access to this limited resource to the three (3) grand divisions of the state as established by title 4, chapter 1, part 2, and which will provide the optimum benefit to the citizens of the state.



§ 13-23-122 - Reserve funds -- Debt service reserve funds -- Sinking fund payments -- Appropriations.

(a) (1) The agency may create and establish one (1) or more reserve funds to be known as debt service reserve funds and pay into any such reserve fund:

(A) Any moneys appropriated by the state for the purposes of such fund;

(B) Any proceeds of sale of bonds and notes to the extent provided in the resolution of the agency authorizing the issuance thereof;

(C) Any moneys directed to be transferred by the agency to such debt service reserve fund; and

(D) Any other moneys made available to the agency for the purposes of such fund from any other source or sources.

(2) The moneys held in or credited to any debt service reserve fund established under this subsection (a), except as hereinafter provided, shall be used solely for the payment of the principal of bonds of the agency secured by such debt service reserve fund, as the same mature, required payments to any sinking fund established for the amortization of such bonds, hereinafter referred to as "sinking fund payments", the purchase or redemption of such bonds of the agency, the payment of interest on such bonds of the agency or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; provided, that moneys in such fund shall not be withdrawn therefrom at any time in such amount as would reduce the amount of such fund to less than the maximum amount of the principal, or sinking fund payments and interest maturing, becoming due and required to be made in any succeeding fiscal year on the bonds of the agency then outstanding and secured by such reserve fund, except for the purpose of paying the principal of and interest on such bonds of the agency secured by such reserve fund maturing and becoming due and sinking fund payments for the payment of which other moneys of the agency are not available. Any income or interest earned by, or increment to, any such debt service reserve fund due to the investment thereof may be transferred to any other fund or account of the agency to the extent it does not reduce the amount of such debt service reserve fund below the maximum amount of principal, or sinking fund payments and interest maturing, becoming due or required to be made in any succeeding fiscal year on all bonds of the agency then outstanding and secured by such reserve fund. Subject to any agreement with bondholders or noteholders, moneys in any debt service reserve fund not required for immediate use or disbursement may be invested as provided in § 45-2-607. In computing the amount of any debt service reserve fund for the purposes of this section, securities in which all or a portion of such reserve fund are invested shall be valued as determined by the resolution of the agency creating such debt service reserve fund, but in no event in excess of the par value thereof. If the agency shall create and establish one (1) or more debt service reserve funds as herein provided, the agency shall not issue bonds at any time if the maximum amount of principal, or sinking fund payments, and interest, maturing or required to be made and becoming due in a succeeding fiscal year on the bonds outstanding and then to be issued and secured by a debt service reserve fund will exceed the amount of such reserve fund at the time of issuance, unless the agency, at the time of issuance of such bonds, shall deposit in such reserve fund from the proceeds of the bonds to be issued, or otherwise an amount which, together with the amount then in such reserve fund, will be not less than the amount of principal, or sinking fund payments, and interest, maturing, required to be made and becoming due in the succeeding fiscal year on the bonds then to be issued and on all other bonds of the agency then outstanding and secured by such reserve fund.

(b) To assure the continued operation and solvency of the agency for the carrying out of the public purposes of this part, provision is made in subsection (a) for the accumulation in each debt service reserve fund of an amount equal to the maximum amount of principal, or sinking fund payments, and interest, maturing, required to be made and becoming due in any succeeding fiscal year on all bonds of the agency then outstanding and secured by such reserve fund. In order to further assure the continued operation and solvency of the agency for the fulfillment of its corporate purposes, there shall be annually apportioned and paid to the agency for deposit in each debt service reserve fund such sum, if any, as shall be certified by the chair of the agency to the governor and the commissioner of finance and administration, as necessary to restore any such debt service reserve fund to an amount equal to the maximum amount of principal, or sinking fund payments, and interest, maturing, required to be made and becoming due in any succeeding state fiscal year on the bonds of the agency then outstanding and secured by such reserve fund; in which case such sum so apportioned and paid shall be deposited by the agency in such debt service reserve fund.

(c) The agency may create and establish such other reserve funds as it shall deem advisable and necessary.

(d) All amounts paid over to the agency by the state pursuant to this section shall constitute and be accounted for as advances by the state to the agency and, subject to the rights of the holders of any bonds or notes of the agency theretofore or thereafter issued, shall be repaid to the state from all available operating revenues of the agency in excess of amounts required for the debt service, reserve funds and operating expenses.

(e) The chair of the agency shall make and deliver to the governor and the commissioner of finance and administration on or before November 1, 1973, and each year thereafter, a certificate stating the amount estimated to be required for payment of or provision for expenses of the agency under this part for the next ensuing state fiscal year. The amount so stated for any such ensuing state fiscal year shall be the sum of the amounts, if any, estimated for such fiscal year, by which anticipated operating expenses will exceed available operating revenues that the agency anticipates with reasonable certainty it will receive during such fiscal year. To assure the continued operation and solvency of the agency for the fulfillment of the purposes of this part, there shall be apportioned and paid to the agency after audit by the appropriate state official on vouchers certified or approved by the officer or officers authorized by the agency, not more than the amount so stated for expenses of the agency for such fiscal year.

(f) As used in this section:

(1) "Available operating revenues" for the fiscal year means all amounts received on account of mortgages acquired or loans made by the agency, fees charged by the agency, if any, and income or interest earned or added to funds of the agency due to the investment thereof, and not required under the terms or provisions of any covenant or agreement with holders of any bonds or notes of the agency to be applied to any purpose other than payment of expenses of the agency; and

(2) "Operating expenses" for the fiscal year means ordinary expenditures for operation and administration of the agency.

(g) Subject to agreements with bondholders or noteholders, such operating funds as are available to the agency shall be deposited in the state treasury to ensure that the administrative operation is conducted in the same manner as state agencies.

(h) Subject to agreements with bondholders or noteholders, the annual budget of the agency shall be prepared in accordance with title 9, chapter 6.



§ 13-23-123 - Remedies of bondholders and noteholders -- Trustees.

(a) In the event that the agency shall default in the payment of principal of or interest on any bonds or notes issued under this part after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty (30) days, or in the event that the agency shall fail or refuse to comply with this part, or shall default in any agreement made with the holders of any issue of bonds or notes, the holders of twenty-five percent (25%) in aggregate principal amount of the bonds or notes of such issue then outstanding, by instrument or instruments filed in the office of the secretary of state and proved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of such bonds or notes for the purposes herein provided.

(b) Such trustee may, and upon written request of the holders of twenty-five percent (25%) in principal amount of such bonds or notes then outstanding shall, in such trustee's own name:

(1) Enforce all rights of the bondholders or noteholders, including the right to require the agency to collect interest and amortization payments on the mortgages held by it adequate to carry out any agreement as to, or pledge of, such interest and amortization payments, and to require the agency to carry out any other agreements with the holders of such bonds or notes and to perform its duties under this part;

(2) Enforce all rights of the bondholders or noteholders, including the right to require the agency to carry out and perform the terms of any contract with the holders of such bonds or notes or its duties under this part;

(3) Bring suit upon all or any part of such bonds or notes;

(4) By action or suit, require the agency to account as if it were the trustee of an express trust for the holders of such bonds or notes;

(5) By action or suit, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such bonds or notes; and

(6) Declare all such bonds or notes due and payable and if all defaults shall be made good, then, with the consent of the holders of twenty-five percent (25%) of the principal amount of such bonds or notes then outstanding, to annul such declaration and its consequences.

(c) Such trustee shall, in addition to the foregoing, have and possess all the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

(d) Before declaring the principal of bonds or notes due and payable, the trustee shall first give thirty (30) days' notice in writing to the governor, to the agency and to the attorney general and reporter.

(e) The circuit or chancery court shall have jurisdiction of any suit, action or proceeding instituted on behalf of the bondholders or noteholders by such trustee or any trustee appointed and acting in conformity with § 13-23-120(i). The venue of any such suit, action or proceeding shall be laid in Davidson County.



§ 13-23-124 - Credit of state not pledged.

(a) (1) Obligations issued under this part shall not be deemed to constitute a debt, liability, or obligation of the state or of any other political subdivision thereof, nor a pledge of the full faith and credit of the state or any other political subdivision, but shall be payable solely from the revenues or assets of the agency.

(2) Each obligation issued under this chapter shall contain on the face thereof a statement to the effect that the agency shall not be obligated to pay the same, nor the interest thereon, except from the revenues or assets pledged therefor and that neither the full faith and credit, nor the taxing power of the state, or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation.

(3) All obligations of the agency issued under this part are revenue bonds or notes and are not general obligations of the state of Tennessee.

(b) Expenses incurred by the agency in carrying out this part may be made payable from funds provided pursuant to this part, and no liability is incurred by the agency hereunder beyond the extent to which moneys have been so provided.



§ 13-23-125 - Annual reports -- Audits.

(a) The agency may, in accordance with the rules, regulations, policies and procedures of the state publications committee, submit an annual report of its activities for the preceding year to the governor, comptroller of the treasury, and the general assembly. Each such report shall set forth a complete operating and financial statement of the agency during such year. The annual report shall set forth an annual statistical report including, but not limited to, the amount of mortgage loans made and the geographic location of the property having such mortgages; the number, size and average income of families benefiting from the agency's activities; the improved size of housing for such families; and comparison of the loan interest rates for such families with and without the agency's activities.

(b) (1) The annual report, including financial statements, all books, accounts and financial records of the agency shall be audited annually by the comptroller of the treasury.

(2) All audits performed by the internal audit staff of the agency shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 13-23-126 - Authority to accept funds.

(a) The agency is authorized to accept such moneys as may be appropriated from time to time by the general assembly for effectuating its corporate purposes including, without limitation, the payment of the initial expenses of administration and operation and the establishment of a reserve or contingency fund to be available for the payment of the principal of and the interest on any bonds or notes of the agency.

(b) The agency is authorized to accept funds from any other legal and appropriate source for effectuating its corporate purposes.



§ 13-23-127 - Tax exemption.

(a) The exercise of the powers granted by this part will be in all respects for the benefit of the people of the state, for their well being and prosperity and for the improvement of their social and economic conditions, and the agency is not required to pay any tax or assessment on any property owned by the agency under this part or upon the income therefrom; nor is the agency required to pay any transfer tax of any kind on account of instruments recorded by it or on its behalf.

(b) Any obligations issued by the agency under this part, their transfer, and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation by the state or any local unit or political subdivision or other instrumentality of the state, excepting inheritance and gift taxes.



§ 13-23-128 - Conflicts of interest.

(a) (1) No member or employee of the agency, during such member's or employee's tenure or for six (6) months thereafter, shall be employed by, hold any paid official relation to, or have any financial interest in, any housing sponsor or any housing development financed or assisted by the agency.

(2) No real property to which such member or employee holds legal title or in which such person has any financial interest shall be sold, during such member's or employee's tenure or for six (6) months thereafter, to a housing sponsor for a housing development to be financed by the agency.

(b) If any member or employee of the agency has a direct or indirect interest in any other business or contract with the agency other than those described in subsection (a), or has an ownership interest in any firm, corporation, or other entity having an interest in any business or contracts with the agency other than those described in subsection (a), such interest must be disclosed in writing and set forth in the official minutes of the agency, and such member or employee must refrain from participation in any discussion or activity by the agency in connection with such business or contract.

(c) If any member or employee fails to comply with the foregoing provisions, such member or employee may, after proper notification and opportunity to be heard, be disqualified from membership with or employment by the agency by a majority vote of the board of directors and may not be reappointed to or reemployed by the agency.

(d) In no event shall any failure to comply with this section affect the validity of the authorization, issuance, or sale of bonds or notes by the agency under this part.

(e) Subsection (a) does not apply to any interest, relation, or sale disclosed by a member or employee prior to January 1, 1979, and made a part of the minutes of the agency in accordance with the then applicable law.

(f) (1) No state officer or employee shall, during such state officer's or employee's term of service or employment, or within a period of six (6) months after ceasing to be a state officer or employee, have any financial interest, directly or indirectly, in any firm, corporation, association or other organization engaged in any way in any housing program under the terms of this part.

(2) Notwithstanding any other provision of this chapter to the contrary, any state officer or employee, except officers and employees of the Tennessee housing development agency, whose financial interest, either directly or indirectly, is with or through a lender as defined in § 13-23-103, is not in violation of this section, except as otherwise specifically prohibited by law. The exception granted by this subsection (f) also applies to a constitutional officer of this state when one is acting as an individual and not in an official capacity, even though such an officer may be a director of the Tennessee housing development agency.



§ 13-23-129 - Bonds and notes as legal investments.

The bonds and notes of the agency are hereby made securities in which all public officers and bodies of this state and all municipal subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, trust companies, including savings and loan associations, building and loan associations, investment banking companies and other persons carrying on an investment banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest in the bonds and notes of the agency funds including capital in their own control or belonging to them. The bonds and notes are also hereby made securities which may be deposited with and may be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or notes or other obligations of this state is now or may hereafter be authorized.



§ 13-23-130 - Supplemental nature.

This part is deemed to provide an additional and alternative method for the activities authorized thereby and is regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing.



§ 13-23-131 - Inconsistencies with other laws.

Insofar as this part is inconsistent with the provisions of any other law, general, special, or local, this part is controlling.



§ 13-23-132 - Construction.

This part, being necessary for the welfare of the state and its inhabitants, shall be liberally construed so as to effectuate its purposes.



§ 13-23-133 - False statements intended to influence participation in agency programs -- Penalties.

(a) It is unlawful for any person to knowingly make, utter, or publish a false statement of substance or aid or abet another person in making, uttering, or publishing a false statement of substance for the purpose of influencing the agency to allow participation in any of its programs.

(b) A violation of this section is a Class E felony.






Part 2 - Handicapped Housing Authorization Act of 1977

§ 13-23-201 - Short title.

This part shall be known and may be cited as the "Handicapped Housing Authorization Act of 1977."



§ 13-23-202 - Loans for residential housing for elderly and persons with disabilities authorized.

The Tennessee housing development agency is hereby authorized to make, or participate in the making of, construction and permanent mortgage loans to sponsors, builders, and developers of residential housing for persons who are elderly or have a disability, without respect to the requirements of §§ 13-23-116 and 13-23-117; provided, that no such loan or loans shall be made unless:

(1) The United States or an instrumentality thereof has committed to provide housing assistance payments in connection with the housing development; and

(2) Appropriate agencies of state government have entered into agreements with the Tennessee housing development agency to provide support services in connection with the housing development.



§ 13-23-203 - Educational, vocational, therapeutic, medical and other services for residents.

All affected agencies of state government are hereby authorized to enter into interagency agreements with the Tennessee housing development agency to provide educational, vocational, therapeutic, medical, or other services on behalf of residents of housing developments financed pursuant to this part.



§ 13-23-204 - Maximum amount of loan.

The maximum mortgage amount for a development financed by the Tennessee housing development agency pursuant to this part shall not exceed three hundred fifty thousand dollars ($350,000).



§ 13-23-205 - Part definitions.

The words and terms used in this part, unless the context clearly requires otherwise, have the same meaning as provided in § 13-23-103.



§ 13-23-206 - Inconsistencies with other laws.

Insofar as this part is inconsistent with the provisions of any other law, this part is controlling.






Part 3 - Homebuyers' Revolving Loan Fund Pool

§ 13-23-301 - Creation and use of fund.

(a) There is established a homebuyers' revolving loan fund pool for participating Tennessee counties, for the purposes set out in this part, to be administered by the Tennessee housing development agency, herein referred to as "THDA", in accordance with this part. The cost of administering this fund shall be borne by THDA out of its own administrative budget.

(b) The funds provided for by this part shall be used to make loans to low and moderate income persons in areas which have critical housing needs for the purpose of such persons securing residential housing, including housing which has been substantially rehabilitated, by the owner of such substantially rehabilitated property or by any third party or business entity.



§ 13-23-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Loan fund pool" means appropriations by the state and any appropriations, reserves or dedications of any funds by any county which desires to participate in the homebuyers' revolving loan fund pool;

(2) "Local portion" means funds appropriated, reserved or dedicated by any county to fund its respective local portion of the loan fund pool;

(3) "Low income and moderate persons" means qualified persons or families who lack the amount of income which is necessary, as determined by THDA, to enable them, without low interest financial assistance, to live in decent, safe and sanitary dwellings without overcrowding;

(4) "Qualifying matching share" means funds from any source, other than funds appropriated, reserved or dedicated by the state or any county to specifically fund the state or any local portion, which are used to fund the amount of any loan not funded by the loan fund pool;

(5) "State portion" means funds appropriated by the state to fund the state portion of the loan fund pool; and

(6) "Substantial rehabilitation" means that improvements are made to residential real property exceeding thirty-five percent (35%) of the proposed market value of the structure after rehabilitation.



§ 13-23-303 - Initial capitalization funds -- Surcharge.

(a) Funds for the initial capitalization of the loan fund pool created by this part shall be used for loans to qualified low and moderate income persons and shall derive from the following sources in the following distribution, and payable at the rate of interest, if any, as herein provided:

(1) State portion -- Seventy percent (70%) of the loan fund pool shall consist of a two million five hundred thousand dollar ($2,500,000) appropriation for the state portion established by this part; and

(2) Local portion -- Thirty percent (30%) of the loan fund pool shall derive from appropriations, reserves or dedications by any county where the property is located which has agreed to participate in the project. Any county desiring to participate in the loan fund pool shall appropriate, reserve or dedicate revenues to fund its respective local portion prior to its acceptance by THDA to participate in the loan fund pool created by this part.

(b) (1) Any county so participating may, by ordinance or resolution, levy a surcharge of one dollar ($1.00) per residential permit and five dollars ($5.00) per commercial permit issued by the county agency or department of codes administration.

(2) Such surcharge may be levied on construction, plumbing, electrical, mechanical, moving, demolition, sign, use and occupancy, sand and gravel extraction, extension, trailer space and mobile home space, curb cut, driveway entrances and exits, sidewalks, automatic sprinklers, standpipes, and excavation and grading permits, as well as any other permit which may be issued by the county agency or department of codes administration.

(3) All surcharges collected pursuant to this subsection (b) shall be reserved, dedicated, or appropriated to fund, in whole or in part, the local portion of the homebuyers' revolving loan fund program.

(4) If state portion funds are not available, then surcharges collected pursuant to this subsection (b) may be used as the sole source for funding the county's homebuyers' revolving loan fund program or may be used in combination with such other funding sources as may be available.

(5) This subsection (b) applies only to counties of the first and second classes as classified in § 8-24-101; and to counties having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.



§ 13-23-304 - Qualifying matching share funding.

(a) Funding for any qualifying matching share shall derive from any source, public or private, other than appropriations, reserves or dedications utilized to fund the state and local portions of the loan fund pool.

(b) The interest rate charged to the borrower of such funds shall not exceed the prevailing market rate of interest for residential mortgages and shall not be less than a rate which will produce a blended mortgage interest rate of three percent (3%) applicable to the total loan amount.



§ 13-23-305 - Loan limitations.

(a) The amount of any loan to any borrower made by the loan fund pool created by this part shall not exceed sixty-five percent (65%) of the total loan amount, plus any permissible closing costs eligible for financing.

(b) Loan agreements for repayment under this part shall not exceed thirty (30) years.



§ 13-23-306 - Application to participate.

(a) A county which desires to participate in the loan fund pool established by this part shall file with THDA, in the manner prescribed by THDA, its intent to participate and the extent of its financial participation within ninety (90) days following March 5, 1986, in order to be eligible to participate in the loan fund pool during its first twelve-months of operation. THDA shall promulgate rules and regulations governing filings in subsequent twelve-month periods of operation.

(b) The THDA shall accept only one (1) application to establish a loan fund pool per county.

(c) In the absence of an application by any county, an incorporated municipality located within such county may file an individual or, with other municipalities in the county, a joint application, but only with such county's sponsorship.



§ 13-23-307 - Rules and regulations -- Reports.

(a) THDA shall promulgate rules and regulations which guarantee equitable distribution of state appropriations for the homebuyers' revolving loan fund projects throughout the state, based upon the unmet housing needs of both rural and urban communities. However, this provision does not apply to funds appropriated pursuant to § 13-23-312.

(b) THDA shall promulgate necessary rules and regulations to accomplish the effect and intent of this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) THDA is required to make annual status reports on the homebuyers' revolving loan fund pool activities to the governor and general assembly.



§ 13-23-308 - Administration of program -- Deposits -- Disposition of funds.

(a) Any county may administer its own program under this part with THDA oversight.

(b) All funding for state and local portions shall be deposited in an accredited financial institution located within such administrating county and used for the purposes of this part.



§ 13-23-309 - Persons to benefit from loans -- Interest.

(a) Any loans to borrowers, including interest earned on investment of repayments of such loans, by any participating county, shall be used to benefit low and moderate income individuals or families residing within such county during its participation in the loan fund pool. All such interest repayments shall be added to the loan fund pool and deposited in the local financial depository designated by the administrating county or with THDA in cases where local counties opt for THDA administration of their respective loan fund pools.

(b) Interest earned on investment of repayments of the local portion of the loan fund pool shall be allocated solely to the county from which such portion is derived, and such interest earnings shall be included in determining the respective amount of the local portion required under § 13-23-303(a)(2) in any year following the initial year of such county's participation.



§ 13-23-310 - Termination of participation.

Any county may opt to terminate its participation in the loan fund pool by giving at least three (3) months' notice to THDA prior to the expiration of any twelve-month term of operation of the loan fund pool. Any such termination is without prejudice as regards participation of such terminating county in any subsequent twelve-month term of the loan fund pool. However, such terminating county's allocation of interest earnings on repayments reverts to the loan fund pool and shall be utilized for the purposes described in this part. Acceptance of any new application by such terminating county during any subsequent twelve-month term of operation of the loan fund pool is not deemed to be a forgiveness of the interest forfeiture mandated by this section.



§ 13-23-311 - Appropriation of state's funding portion.

Funding for the state portion of the loan fund pool established by this part is subject to funds appropriated for this purpose in the general appropriations act.



§ 13-23-312 - State allocations for pilot demonstration and statewide programs -- Local government funding.

(a) The state shall allocate two million five hundred thousand dollars ($2,500,000) in fiscal year 1985-1986 to fund a pilot demonstration program in any county having a population of more than seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census. Under the pilot demonstration, appropriate operational rules and procedures shall be developed and tested and appropriate documentation provided to the general assembly to evaluate the effectiveness of the program.

(b) Subsequent allocations under this part to provide for expansion as a statewide program shall be based upon the results of the demonstration program as herein established, shall be reviewed annually, and shall be modeled after the rules and procedures as established under the pilot demonstration. To the extent that subsequent allocations from the state are made available under this part for housing assistance to very low and low income households, then such allocation is subject to funding provided through the housing program fund established in title 13, chapter 23, part 4, and in accordance with the rules and regulations promulgated by the agency, pursuant thereto.

(c) Local participating governments may establish a loan fund endowment in connection with the homebuyers' revolving loan program, and may charge up to five dollars ($5.00) per month for the term of the loan as a participation fee in lieu of interest on loans made to qualified buyers. All proceeds from a loan fund endowment shall be used to support the revolving loan fund and may be used as local matching funds as required under this part.

(d) A local participating government may make "in-kind" contributions toward its matching share, not to exceed ten percent (10%) of the total match required. Such in-kind match shall include, but not be limited to, personnel costs, program support costs, such as accounting, audit, purchasing services, and other costs as established by a cost allocation plan which directly supports program operations.

(e) A local participating government may use up to ten percent (10%) of its matching cash contribution for administrative purposes to be based either upon a cost allocation plan or upon actual expenditure basis.






Part 4 - Housing Funds

§ 13-23-401 - Assets fund.

(a) There is hereby created and established a segregated fund on the books of the agency to be known as the "assets fund." This assets fund will consist of all funds of the agency which are not necessary to support the bond and note obligations of the agency and which can be withdrawn from the specific funds of the various bond resolutions of the agency, as provided under the requirements of the resolutions, and investment income from such funds. Such assets fund shall remain a general asset of the agency. From time to time, but at least annually, the assets fund will be evaluated by the bond finance committee of the agency with regard to liquidity, tax law requirements, and additional security for the agency's obligations. After such evaluation, all available investment income and appropriate principal can be transferred to the housing program fund and the housing program reserve fund created elsewhere in this part. Funds in the assets fund shall be used only for the following purposes:

(1) To invest in all legal investments allowed under state law and the bond resolution to satisfy the agency's obligations of bond and noteholders;

(2) To support the existing rental rehabilitation program which is supported by federal funds administered by the agency;

(3) For construction loans for housing as otherwise authorized in this part; provided, that such loans pay interest at a rate comparable to earnings on other permitted investments; and

(4) As a reserve to support the bond and loan programs of the Tennessee industrial finance corporation, created pursuant to title 4, chapter 17, part 4.

(b) It is the legislative intent that these funds not be depleted through any program of grants or subsidies. Furthermore, these funds shall not be commingled with the proceeds of any bond issue of the agency which are required to be held by the trustee.

(c) The board of directors of the agency may withdraw such funds from the assets fund as it deems necessary.

(d) Notwithstanding this section to the contrary, at year end of the fiscal year ending June 30, 1998, an amount not to exceed sixty-five million dollars ($65,000,000) of the unexpended balance of the funds in the assets fund may, at the discretion of the commissioner of finance and administration, be transferred to the state general fund. It is hereby declared to be the legislative intent that the transfer authorized herein shall be mitigated to the fullest extent possible pursuant to the applicable provisions contained in the general appropriations act for the year ending June 30, 1998.

(e) Beginning in the fiscal year beginning July 1, 1998, funds received by the agency pursuant to former § 13-23-402(a)(2) and (3) in excess of ten million dollars ($10,000,000) each fiscal year shall be transferred to the assets fund until the assets fund has a fiscal year end balance of fifty million dollars ($50,000,000). Thereafter, no such funds shall be transferred to the assets fund but shall be applied in accordance with § 13-23-403.



§ 13-23-402 - Creation of housing program fund -- Reallocation of revenues.

(a) There is hereby created and established a housing program fund to be administered by the agency and to consist of the following:

(1) Moneys transferred from the assets fund; and

(2) Such allocation of federal block grant or other federal funds as may be available and properly directed for housing programs.

(b) Notwithstanding subsection (a), for the fiscal year ending June 30, 1997, all allocations of tax revenues directed to the agency by former subdivisions (a)(2) and (3) in excess of six million dollars ($6,000,000) shall be reallocated to the state general fund; and, notwithstanding subsection (a), for the fiscal year ending June 30, 1998, all allocations of tax revenues directed to the agency by former subdivisions (a)(2) and (3) in excess of nine million dollars ($9,000,000) shall be reallocated to the state general fund. Thereafter, no such reallocation shall be made.

(c) Notwithstanding subsections (a) and (b), or any other provision of law to the contrary, for a period of one (1) year beginning with the fiscal year starting July 1, 1999, all allocations of tax revenues directed to the agency by former subdivisions (a)(2) and (3) shall be reallocated to the state general fund.



§ 13-23-403 - Allocations from housing program fund.

(a) Moneys in the housing program fund shall be allocated by the agency for the following purposes:

(1) To fund the operating and administrative costs of the agency;

(2) To pay certain expenses of bond issues and to support future bond issues by making additions to the loan funds, in order to make loans at a lower interest rate for targeted low income and special need groups, when determined appropriate by the bond finance committee and approved by the board;

(3) To make grants to local housing programs administered by eligible political subdivisions subject to one-to-one matching funds provided by each participant during the initial phase of the allocation process administered by the agency. The agency may prescribe the manner in which such grant funds are to be allocated to local housing programs, considering such factors as population, the adequacy of the existing housing stock to serve very low and low income households, and such other factors as may be deemed reasonable and appropriate by the agency. The agency shall establish a minimum grant amount to ensure that a viable housing program can be established by each eligible local housing program. In counties under one hundred thousand (100,000) in population, the agency may limit participation to one (1) local housing program; and

(4) To the extent that funds still remain in the housing program fund after all eligible political subdivisions applying have been awarded grants, the agency may utilize any such remaining funds for demonstration housing projects on the basis of such competitive factors as level of income to be served, cost of the housing relative to average costs in the applicable area, amount of leveraging of public and private funds, amount of local match, if any, and innovative aspects of the project, except that funds accruing prior to fiscal year end but not reported to the department of revenue until the beginning of the next fiscal year can be used to fund projects submitted during the fiscal year.

(5) [Deleted by 2013 amendment, effective April 23, 2013.]

(b) Special consideration shall also be given to projects to be administered by qualified not-for-profit corporations in areas of the state which would otherwise go unserved by the state's housing program fund.

(c) It is further provided that grants provided to local programs under subdivisions (a)(3) and (4) shall not be pledged as support for tax exempt borrowing by such local programs, but must be used to directly subsidize the cost of providing housing to very low and low income households.



§ 13-23-404 - Housing program reserve fund -- Pilot program.

(a) There is hereby created and established a housing program reserve fund to be administered by the agency, which will consist of moneys transferred from the housing program fund and the assets fund as set out in this part. No funds in the housing program reserve fund may revert to the state general fund, but shall remain available for the purposes set out in this part. Funds in the housing program reserve fund shall be invested in any investments permitted under state law, and the income from such investments is to be transferred to the housing program fund at least annually.

(b) Notwithstanding subsection (a), in the fiscal year ending June 30, 1995, fifteen million dollars ($15,000,000) of the unexpended balance of the funds in the housing program reserve funds shall be transferred to the general fund.

(c) Up to two million dollars ($2,000,000) per year may be transferred from the housing program reserve fund to the housing program fund for the purposes specified in § 13-23-403(a). Any such transfer must first be approved by the bond finance committee and the board, and such approvals must be based on a determination that such transfer is necessary to sustain the current funding levels of the grant programs of the agency, or that such transfer is necessary to accomplish a special program targeted to low income and/or special needs groups. No such funds transferred shall be used to finance or fund any multifamily rental projects. Any funds transferred pursuant to this subsection (c) shall not be subject to the requirements of former § 13-23-403(a)(2) [deleted]. In addition to the purposes specified in § 13-23-403(a), the transfer authorized in this subsection (c) is subject to the further limitation that it may be used only to support a pilot project to create, revitalize and preserve neighborhoods in up to three (3) urban areas and up to three (3) rural areas of the state. The pilot program shall exist only for three (3) years, through the end of the 1998-1999 fiscal year. The board shall report annually to the general assembly on the progress and success of the pilot program.

(d) Notwithstanding subsection (a), at year end of the fiscal year ending June 30, 1998, all of the unexpended balance of funds in the housing program reserve fund shall be transferred to the state general fund. Once these funds have been transferred, the housing program reserve fund shall be abolished and this section shall be repealed.



§ 13-23-405 - Local housing programs and funds.

(a) Local housing programs may be established by any eligible political subdivision, as defined by § 13-23-103, except that for programs authorized by § 13-23-403(a)(4), an eligible political subdivision does include a municipality in a county which has applied for such program, or any local agency thereof which may be authorized to operate such programs pursuant to ordinance or resolution of the applicable legislative body. Such programs shall exist for the exclusive purpose of increasing the availability of adequate housing for very low, low and moderate income households, and may include new construction of housing units, rehabilitation of existing housing units and conversion of existing publicly owned or donated structures. When funds from the Tennessee housing development agency are being used by local housing programs to provide assistance, then the projects or activities shall comply with applicable rules and regulations of the agency.

(b) Local matching funds may be made available to the local housing program by the legislative body of the eligible political subdivision.



§ 13-23-406 - Assistance to local housing programs.

In order to assist the local housing programs authorized pursuant to this part, the agency is authorized to:

(1) Provide technical assistance to local programs;

(2) Develop demonstration projects for serving very low, low and moderate income persons and families;

(3) Encourage cost effective designs of very low, low and moderate income housing;

(4) Provide rehabilitation and construction financing from the assets fund and the housing program reserve fund at rates consistent with this chapter;

(5) Give priority for mortgage funds made available through the mortgage revenue bonds of the agency, to housing developed by local housing programs;

(6) In conjunction with the department of correction, implement mutually beneficial housing assistance programs for development of additional housing for very low, low and moderate income households under this part, utilizing inmates and other vocational training resources; and

(7) In conjunction with the department of economic and community development, support the funding of applications for community development block grants for housing submitted by eligible applicants for eligible projects.



§ 13-23-407 - Provisions controlling.

Insofar as this part is inconsistent with the provisions of any other law, general, special, or local, this part is controlling.






Part 5 - Housing Trust Fund

§ 13-23-501 - Establishment -- Purpose.

(a) Any unit or units of local government, upon recommendation of the chief executive officer of the unit, may establish a housing trust fund, hereinafter referred to as the "fund", for the purposes set out in this part, to be administered by an entity approved by the participating unit or units of local government, such as a community foundation, a housing partnership, or a housing development agency, hereinafter referred to as "the approved entity", in accordance with this part. The cost of administering the fund shall be borne out of the fund itself, consistent with the initial plan approved by the participating unit or units of local government.

(b) The fund provided by this part shall be used to provide low income persons with safe and affordable housing. Proceeds from the fund shall be loaned, or grants made available, for programs to include, but not be limited to, the following:

(1) Funding nonprofit housing development corporations to develop affordable low income housing. Funds may be used to support projects where a nonprofit entity acts as a general partner for a limited partnership, as a sole developer, or as a joint venture investor. Projects may be affordable rental housing, property developed for resale to low income buyers, or rent to own programs;

(2) Funding ongoing existing housing programs which have been established to assist low income households; and

(3) Funding soft costs, such as housing counseling, predevelopment costs, and administrative costs of nonprofit entities related to low income housing development.



§ 13-23-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Housing trust fund" means a fund consisting of appropriations, reserves or dedications of any revenues except pension or retirement funds by a participating unit or units of local government, together with private and foundation sources of funds, all used for providing low income persons with safe and affordable housing;

(2) "Low income" means qualified persons or families who lack the amount of income which is necessary, as determined by the approved entity, to enable them without low interest financial assistance, to live in decent, safe and affordable dwellings without overcrowding; and

(3) "Unit or units of local government" means any city or county, separately or together, that sets up a program to establish a housing trust fund.



§ 13-23-503 - Use of loans or grants -- Disposition of funds.

(a) Any loans or grants from the fund to applicants, including interest earned on investment or repayments of such loans, shall be used to benefit low income individuals or families residing within the participating unit or units of local government.

(b) All funds received for the purposes herein provided and all such interest repayments shall be added to the fund and deposited in accredited financial institutions located within the participating unit or units of local government by the approved entity administering the fund.

(c) Such funds shall be deposited in a separate account earmarked to be used solely for programs established through and included in the housing trust fund pursuant to this part.



§ 13-23-504 - Design of program and promulgation of rules by approved entity.

The approved entity shall design and tailor the program according to low income needs and requirements and shall promulgate necessary rules and regulations to implement the effect and intent of this part.



§ 13-23-505 - Special escrow account -- Revenue sources.

(a) Any participating unit of local government may create a special escrow account earmarked for the sole purpose of generating revenue to transfer to the housing trust fund.

(b) Notwithstanding any other provision of law to the contrary, a participating unit of local government may specifically authorize that any revenue source, except pension or retirement funds over which the unit of local government has authority to levy and collect, may be used to provide endowment and contributions to the housing trust fund, either directly or through deposit in the special escrow account, and then by transfer to the housing trust fund.



§ 13-23-506 - Applicability of part.

This part shall only apply in counties having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census.









Chapter 24 - Zoning Classifications

Part 1 - Residences of Persons With Disabilities

§ 13-24-101 - Purpose -- Meaning of "person with a disability."

(a) It is the purpose of this part to remove any zoning obstacles which prevent persons with a disability from living in normal residential surroundings.

(b) As used in this part, "person with a disability" does not include persons who have a mental illness and, because of such mental illness, pose a likelihood of serious harm as defined in § 33-6-501, or who have been convicted of serious criminal conduct related to such mental illness.



§ 13-24-102 - Homes in which persons with disabilities reside classified as single family residence.

For the purposes of any zoning law in Tennessee, the classification "single family residence" includes any home in which eight (8) or fewer unrelated persons with disabilities reside, and may include three (3) additional persons acting as support staff or guardians, who need not be related to each other or to any of the persons with disabilities residing in the home.



§ 13-24-103 - Precedence over other laws.

This part takes precedence over any provision in any zoning law or ordinance in Tennessee to the contrary.



§ 13-24-104 - Inapplicability to commercial residences for persons with disabilities.

This part does not apply to such family residences wherein persons with disabilities reside when such residences are operated on a commercial basis.






Part 2 - Manufactured Residential Dwellings

§ 13-24-201 - Exclusion of manufactured residential dwellings prohibited -- Exceptions.

(a) Notwithstanding any provision of the law to the contrary, no power or authority granted by this code to regulate zoning or land use planning shall be used to exclude the placement of a residential dwelling on land designated for residential use solely because the dwelling is partially or completely constructed in a manufacturing facility.

(b) "Residential dwelling," as used in this part, does not apply to factory-manufactured mobile homes constructed as a single self-contained unit and mounted on a single chassis, and as further defined in § 68-126-202(2), (4) and (7) [deleted], nor shall this chapter have any effect whatsoever upon any zoning or other regulations whether state or local concerning such factory-manufactured mobile homes as herein defined.



§ 13-24-202 - General appearance of manufactured residential dwellings.

Such manufactured residential dwelling shall have the same general appearance as required for site-built homes.






Part 3 - Utility Location

§ 13-24-301 - Telephone and telegraph services -- Exclusion from local regulation.

No municipal, county or regional planning commission or any municipal or county legislative body shall, by ordinance or otherwise, exclude the location or relocation of any facility used to provide telephone or telegraph services to the public.



§ 13-24-302 - Facilities included.

Such facilities include those essential to the provision of telephone and telegraph services such as central office exchanges and microwave towers which require a specific location in order to provide the most efficient service to the public.



§ 13-24-303 - Regulations allowed.

The exclusion of location from local regulation does not preclude the exercise of reasonable municipal and county police powers including, but not limited to, permit requirements, landscaping, off-street parking or set-back lines as an exercise of police powers.



§ 13-24-304 - Planning for and regulating the siting of wireless telecommunications support structures.

A municipal, county or regional planning commission or any municipal or county legislative body, referred to as an authority in this section and § 13-24-305, that has adopted planning and zoning regulations, may plan for and regulate the siting of wireless telecommunications support structures in accordance with locally adopted planning or zoning regulations and this chapter.



§ 13-24-305 - Limits on regulation of wireless telecommunications support structures.

In regulating the placement of a wireless telecommunications support structure, an authority may not:

(1) Regulate the placement of an antenna or related equipment for an existing wireless telecommunications support structure; provided, however, that, if the placement of an antenna on an existing wireless telecommunications support structure requires an extension, such placement may be regulated, if such extension would require the wireless telecommunications support structure to have lighting or if such extension exceeds the height limitation of the authority. If a co-location occurs, such co-location may not be considered an expansion, and the appropriate authority may not impose additional costs or operating restrictions on the applicant for such co-location, unless such support structure is owned by the authority;

(2) Require the applicant to provide any sort of justification for radio frequency need; or

(3) Act to prohibit or have the effect of prohibiting the provision of personal wireless services.









Chapter 26 - Human Resource Agency Act of 1973

§ 13-26-101 - Title.

This chapter shall be known and may be cited as the "Human Resource Agency Act of 1973."



§ 13-26-102 - Creation authorized.

The chief elected public officials of various counties and/or cities of the economic development districts established under chapter 14 of this title, are empowered to create a human resource agency. It is the intent of this chapter that there may be four (4) metropolitan human resource agencies, Memphis-Shelby, Nashville-Davidson, Knoxville-Knox, Chattanooga-Hamilton, and no more than nine (9) rural human resource agencies, coterminous with the boundary lines of the development districts. It is the further intent of this chapter that the agencies so created may be the delivery system for human resources, and in no way an infringement on the planning functions of the development districts.



§ 13-26-103 - Governing board -- Policy council -- Establishment.

(a) There is established a governing board, the membership of which consists of the county mayor of each county within the district, the mayor of each municipality within the district, the chief executive officer of any metropolitan government within the district, one (1) representative from a local agency in each county knowledgeable of and dealing with the problems concerning human resource agencies appointed by the county mayor or chair, and one (1) state senator and one (1) state representative whose senatorial or representative districts lie wholly or in part within the development district. The senate member shall be selected by the senators whose districts are wholly or in part within the development district and the representative member shall be selected by the representatives whose districts are wholly or in part within the development district. Senators and representatives shall serve on such boards for two (2) years or until they leave the general assembly, whichever occurs first. Senators whose districts lie wholly or partly within the development district shall meet at the call of the senior senator among those affected, for the purpose of selecting a member of the governing board, and representatives shall meet at the call of their senior representative for that purpose. Membership on such boards shall be for four (4) years or until the expiration of the term of the official by whom such representative was appointed, whichever occurs first. Members are subject to reappointment. The representative of each county and city government as indicated above may be chosen from an existing city or county planning commission. The board may appoint an executive committee to act for it and determine the authority of such committee. No member of the general assembly shall receive any additional compensation for such member's service on a board.

(b) No votes may be cast by proxy. Only duly appointed members of the board may vote.

(c) If a member of a board created under this chapter participates in a vote of such board after such member's term of office has expired, no state funds shall be released to or expended by such board until such time as the board meets and rescinds any votes in which such member has participated and reconsiders its action with a lawfully constituted board.

(d) This board shall appoint a policy council to act for it and shall determine the authority of such council over and above that specified in § 13-26-104. The membership of the policy council shall be broadly based and equitably distributed between providers and consumers of human resource services and/or established by public law.



§ 13-26-104 - Policy council -- Powers.

The powers of every policy council include the power to adopt bylaws, to appoint persons to senior staff positions, to determine major personnel, fiscal, and program policies, to approve overall program plans and priorities, and to assure compliance with conditions of and approve proposals for financial assistance under this chapter, subject to ratification by the governing board.



§ 13-26-105 - Powers of agencies -- Loan authorization.

(a) It is hereby declared that the agencies created pursuant to this chapter shall be a body, politic and corporate, and shall be public and governmental bodies acting as agencies and instrumentalities of the creating and participating counties and cities, and such agencies are declared to be for a public and governmental purpose and a matter of public necessity.

(b) In order to carry out its overall responsibility for administering a human resource program, a human resource agency is hereby given the authority to own and dispose of property, both real and personal, and to receive and administer funds under this chapter, funds and contributions from private or local public sources which may be used in support of a human resource program, and funds under any federal or state assistance program pursuant to which such an agency organized in accordance with this chapter could serve as grantee, contractor, or sponsor of projects appropriate for inclusion in a human resource program.

(c) With prior approval of the board of directors, a human resource agency may borrow funds when such funds are fully and properly secured by grant funds receivable. Such loans are authorized for short-term emergency cash flow needs only. Such loans shall not constitute an indebtedness of the state, nor shall the interest on such debt be directly or indirectly charged to a state or federal program grant.

(d) A human resource agency may make contracts and execute instruments containing such covenants, terms, and conditions as, in the judgment of the directors, may be necessary, proper, or advisable for the purposes of obtaining grants, loans, or other financial assistance from any federal, state or local agency for or in the aid of the acquisition or improvement of the facilities of the agency and make all other contracts and execute all other instruments, including, without limitation, licenses, long-term and short-term leases, mortgages, deeds of trust, and other agreements relating to property and facilities under its jurisdiction, and the construction, operation, maintenance, repair and improvement thereof, as in the judgment of the board of directors may be necessary, proper or advisable for the furtherance of the purpose of this part and the full exercise of the powers herein granted. In exercising the powers granted herein, the directors shall abide by all statutes, regulations and procedures to which counties must conform in such matters.



§ 13-26-106 - Financial reports -- Audits.

(a) Each governing board operating under this chapter shall prepare an annual report of its activities, including financial statements, through June 30 of each year, and submit a copy of such report to the governor, the general assembly, and the commissioner of finance and administration.

(b) (1) The annual report, including financial statements, and all books of account and financial records are subject to annual audit by the comptroller of the treasury.

(2) A human resource agency may, with the prior approval of the comptroller of the treasury, engage licensed independent public accountants to perform the audits.

(3) The audit contract between the human resource agency and the independent public accountant shall be on contract forms prescribed by the comptroller of the treasury.

(4) The human resource agency is responsible for reimbursement of the costs of audits prepared by the comptroller of the treasury and the payment of fees for audits prepared by licensed independent public accountants.

(5) Audits and working papers prepared by independent public accountants shall be reviewed and approved by the comptroller of the treasury prior to payment.

(6) Copies of such audits shall be provided to each member of the board and the comptroller of the treasury and shall be made available to the press.

(7) All audits performed by the internal audit staffs of any such agency shall be conducted in accordance with the standards established by the comptroller of the treasury pursuant to § 4-3-304(9).



§ 13-26-107 - Appropriations -- Local contributions.

(a) Any funds appropriated to implement this chapter are subject to the approval of the governor and the commissioner of finance and administration.

(b) Such approval shall be given only after review by the office of the governor of the annual work program developed by the human resource agency to assure that such program is in accordance with the development plans of the state.

(c) It is the intent of the state to assist financially with the delivery of human resources for residents. After the creation of any such board as provided in this chapter and when the local governments have indicated a willingness to contribute financially by adopting a budget requiring a certain per capita assessment, the state is authorized to match the local contributions according to the following schedule: Click here to view image.

(d) Such local contributions shall be based upon, in the case of counties, an amount not to exceed fifteen cents (15cent(s)) per capita based on the latest decennial census, one half (1/2) of which may be contributed by local incorporated cities or by other private, public or semipublic bodies; provided, that no county shall be required to contribute more than ten thousand dollars ($10,000) annually. The aggregate of such funds may also be used for purposes of matching various federal programs of assistance. Counties and municipalities may participate independently of each other in financing the activities of the board. Cities and counties are specifically authorized to appropriate and expend funds for carrying out the purposes of this chapter.



§ 13-26-108 - Duties of governing board.

Each governing board operating under this chapter shall:

(1) Jointly adopt statewide uniform travel regulations subject to the approval of the commissioner of finance and administration and reimburse its officers and employees for official travel in conformance with such regulations;

(2) Develop a system of competitive bidding on purchases of supplies and equipment and other contracts and submit the written procedures governing such system to the state procurement commission for approval; and

(3) Develop written personnel procedures to be filed with the commissioner of finance and administration for the hiring, promotion, demotion and dismissal of all employees and include an employee compensation plan based on a salary comparability analysis, which takes into account state salary schedules, local government salary schedules, and regional private market variations.



§ 13-26-109 - Uniform accounting system.

(a) The comptroller of the treasury is directed to develop a uniform accounting system conforming to generally accepted accounting principles for the governing boards operating under this chapter.

(b) Such uniform accounting systems shall be subject to the approval of the commissioner of finance and administration.

(c) Upon such approval each human resource agency shall establish and maintain the uniform accounting system.

(d) No state appropriation shall be released to a human resource agency until such agency has established the required accounting system.



§ 13-26-110 - Bond requirements.

(a) Any board member, policy council member, employee, officer, or any authorized person of a human resource agency who receives public funds, has authority to make expenditures from public funds, or has access to any public funds is hereby required to give bond to be made payable to the state of Tennessee with such sureties as are hereinafter provided. Such bond is to be conditioned in all cases in which a different condition is not prescribed, upon the faithful discharge of the duties of such office, employment, or other authorized activity in which such person is engaged during the time such person continues therein, or in the discharge of any part thereof.

(b) Such official bond shall be executed in the same form as that prescribed by § 8-19-101 for county and state officials and employees.

(c) (1) Effective July 1, 2013, the minimum amount of such required bond shall be determined from the amount of revenues handled by the respective human resource agency as reported in the last audit approved by the comptroller of the treasury. The minimum amount of the bond shall be based on revenues as follows:

(A) Four percent (4%) of the revenues up to three million dollars ($3,000,000); and

(B) Two percent (2%) of the excess over three million dollars ($3,000,000) shall be added.

(2) The amounts indicated in subdivisions (c)(1)(A) and (B) shall be cumulative.

(d) All such official bonds shall be signed by authorized individuals of a corporate surety, and such corporation shall be duly licensed to do business in the state of Tennessee as a surety.

(e) The official bonds required under this section are hereby required to be recorded in the office of the register of deeds where the office of the human resource agency is located and transmitted to the office of the county clerk in the same county for safekeeping.

(f) No examination or certification of any such bonds shall be required in this section.

(g) Provisions for bonds of all state and county officers set forth in title 8, chapter 19, shall also govern the bonds of all persons covered under this section, so far as title 8, chapter 19, is not inconsistent with this section.

(h) The respective human resource agency shall pay the premium for such bonds.



§ 13-26-111 - Oversight -- Funding.

(a) For purposes of general oversight, and specifically for purposes of § 13-26-107, the human resource agencies created pursuant to this chapter are attached to the department of human services. Any reports required of human resource agencies by this chapter, or reports that may arise from activities undertaken pursuant to the authority of this chapter, shall be filed with the commissioner of human services in addition to any other filing which may be required.

(b) (1) It is the legislative intent that the commissioner consider the financial needs of human resource agencies, particularly matching funds as envisioned by § 13-26-107, and to the extent deemed appropriate shall include such funds in the budget request of the department of human services submitted to the commissioner of finance and administration pursuant to § 9-6-103.

(2) The commissioner of human services shall provide planning assistance and oversight to these agencies to assure coordination and avoidance of duplication of activities among human service providers in each jurisdiction.

(3) Nothing in this section shall require any expenditure of funds unless such funds are lawfully appropriated by the general assembly.






Chapter 27 - Export Development and International Trade [Repealed]

Part 1 - Export Development [Repealed]



Part 2 - International Trade and Export Development [Repealed]






Chapter 28 - Enterprise Zones

Part 1 - Enterprise Zones [Repealed]



Part 2 - Local Enterprise Zone Act

§ 13-28-201 - Short title.

This part shall be known as the "Local Enterprise Zone Act."



§ 13-28-202 - Authorization and establishment of program.

There is hereby authorized and established a program for the selection, designation, and management of enterprise zones within appropriate communities in the state of Tennessee.



§ 13-28-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the local enterprise zone management board appointed by a municipality;

(2) "Enterprise zone" means an area declared by the board to be eligible for the benefits of this part;

(3) "Municipality" means an incorporated city which has adopted home rule or county which has adopted a metropolitan form of government in accordance with the Constitution of Tennessee, art. XI, § 9, and any county which has adopted a charter form of government pursuant to the Constitution of Tennessee and title 5, chapter 1, part 2;

(4) "Qualified business" means any person, corporation or other entity engaged in the active conduct of a trade or business within a designated enterprise zone, except that for chain stores or other businesses or industries with multiple locations, only those locations or operations within the zone shall be considered as qualified businesses; and

(5) "Qualified property" means:

(A) Any tangible personal property which is used predominately by the taxpayer in an enterprise zone in the active conduct of a trade or business;

(B) Any real property located in such a zone which is used predominately by the taxpayer for residential purposes or in the active conduct of a trade or business, or is sold or exchanged by an individual whose principal residence is in such a zone; or

(C) Any interest in a corporation, partnership, or other entity if, for the most recent taxable year of such entity ending before the date of the sale or exchange, such entity was a qualified business.



§ 13-28-204 - Local ordinance or resolution -- Enterprise zone management board.

Each municipality is authorized to create and appoint by ordinance or resolution an enterprise zone management board. The ordinance or resolution shall designate the number and qualification of board members, establish the terms of office of such board members and provide for the appointment of members and administration of such board. No such ordinance or resolution shall take effect unless it is approved by a two-thirds (2/3) vote of the legislative body of the municipality at two (2) consecutive, regularly scheduled meetings.



§ 13-28-205 - Board -- Powers and duties.

The board shall administer this part and has the following powers and duties:

(1) Declare as "enterprise zones" areas for which the municipality has submitted documentation to the board, in the form of an application for designation;

(2) Recommend suspension of local regulations within the zone or zones not specifically suspended by this part, when the board determines such suspension to be appropriate;

(3) Provide individuals who meet the criteria of this part with enterprise zone residency certificates, which individuals can use for the benefits of this part, and which businesses can use to verify that they have met the requirements to qualify as "qualified businesses";

(4) Monitor the implementation and operation of this part;

(5) Assist the municipality in obtaining demonstration project status and assistance from the state or federal government, including the suspension of state and federal regulations within the enterprise zones;

(6) Submit reports evaluating the effectiveness of the program and any suggestions for local regulation changes to the municipality or suggestions for state regulation changes to the governor and the general assembly by January 1 of each year; and

(7) Promulgate necessary rules and regulations and to prescribe procedures to effectuate the purposes of this part.



§ 13-28-206 - Criteria for depressed areas -- Application.

(a) Depressed areas proposed to be designated as "enterprise zones" by the municipality shall meet the following criteria:

(1) The area is within the jurisdiction of the municipality;

(2) The boundary of the area is contiguous and includes, if feasible, vacant or underutilized lands or buildings which are conveniently accessible to area residents;

(3) If the area is located in a metropolitan statistical area with a population of fifty thousand (50,000) or greater, the population of the area shall be at least four thousand (4,000); if the area is not located in a metropolitan statistical area, the population of the area shall be one thousand (1,000) or more as determined under the most recent census;

(4) The area shall be in a jurisdiction or "pocket of poverty" that is urban development action grant (UDAG) eligible; and

(5) The area shall be one of pervasive poverty, unemployment and general distress, and have:

(A) An average rate of unemployment in such areas for the most recent twenty-four-month period for which data is available of at least one and one-half (11/2) times the average national rate of unemployment for such twenty-four-month period;

(B) A poverty rate of at least twenty percent (20%) or more in all census tracts;

(C) At least seventy percent (70%) of the households in the area with incomes below eighty percent (80%) of the median income of the households of the government designating such area; or

(D) A total population decrease of at least twenty percent (20%) during the period between the last two (2) decennial censuses.

(b) Any municipality may designate any area meeting the criteria of subsection (a) within its jurisdiction as a depressed area. Such municipality may then make written application to the board to have such area or areas declared to be an enterprise zone. Such application shall include a description of the location of the area or areas in question and such other information as the board may require to satisfy itself that the criteria of subsection (a) have been met. Such municipality shall hold at least one (1) public hearing in the proposed zone at least thirty (30) days prior to the preparation of the application, and residents of the proposed zone shall be actively involved in the preparation of the application.

(c) The written application submitted by the municipality should indicate the community's willingness to assume the duty and responsibility to:

(1) Devise and implement a program to improve public safety within the enterprise zone;

(2) Give priority to the use of community development block grant (CDBG) funds, urban development action grant (UDAG) funds, and local capital improvement funds within an enterprise zone;

(3) Assist the board in certifying employers to be eligible for the benefits of this part;

(4) Study and consider the desirability of amending or repealing certain local regulations and ordinances which might be impeding growth and development;

(5) Assist the board in evaluating progress made in any enterprise zone within its jurisdiction; and

(6) Make appropriate local tax or other regulatory concessions which are not in violation of constitutional requirements.

(d) Nothing contained within this part shall be construed to authorize a municipality to offer or make concessions pertaining to county taxes or regulations. Likewise, nothing contained within this part shall be construed to authorize a county to offer or make concessions pertaining to municipal taxes or regulations.



§ 13-28-207 - Application -- Review -- Removal of designation.

(a) Upon receipt of an application from the municipality, the board shall review such application and secure any additional information it deems necessary for the purpose of determining whether the area or areas described in the application qualify to be declared an enterprise zone.

(b) The board shall complete its review within ninety (90) days of receipt of the application, but it may extend this time period an additional thirty (30) days if necessary. If the application meets the established criteria, then the board shall declare the designated area to be an enterprise zone. If the application does not meet the criteria, then the board shall deny the application and inform the municipality of that fact, together with a description of the reasons the application failed to meet the criteria. If the board fails to render a decision within the required time period, the application shall be automatically approved.

(c) The board may remove designation of any area as an enterprise zone if such area no longer meets the criteria for designation as set out in this part; provided, that no designation shall be removed less than ten (10) years from the date of original designation unless there are no beneficiaries or qualified businesses remaining in the zone.



§ 13-28-208 - Enterprise zone development corporations -- Funding -- Employment.

(a) Communities which succeed in establishing designated enterprise zones shall be empowered to set up nonprofit enterprise zone development corporations with the agreement of affected governmental entities under existing state legislation (industrial development corporations, compiled in title 7, chapter 53) which empowers such corporations to take title or own, acquire or manage real property, to solicit and accept grants and contributions from any source, and to make loans and grants in accordance with this part.

(b) In addition to establishing such corporations in accordance with title 7, chapter 53, the enterprise zone development corporations shall be composed as follows:

(1) One half (1/2) of the members shall be selected at-large;

(2) One fourth (1/4) of the members shall be selected from residents of the proposed zone; and

(3) One fourth (1/4) of the members shall be selected from managers or operators of businesses located within the proposed zone.

(c) The enterprise zone development corporation shall not be vested with the power of eminent domain. The enterprise zone development corporation shall not have the authority to issue bonds.

(d) A minimum of ten percent (10%) of the allocation of funds for low interest loans administered by local government will be set aside for use of qualified residents/owners in the enterprise zone subject to an annual review.

(e) A qualified business in an enterprise zone shall employ at least thirty percent (30%) of qualified zone residents meeting the requirements of new jobs created by such business.



§ 13-28-209 - Incentives and exemptions for qualified businesses or residents.

The ordinance or resolution to implement this part shall provide for such incentives and exemptions and the manner in which such incentives and exemptions shall be offered for qualified businesses as in the discretion of the municipality are deemed to be desirable and in the best interest of the welfare of the community as a whole. The ordinance or resolution may provide for state participation in providing incentives or exemptions to qualified businesses or qualified zone residents in the enterprise zone.



§ 13-28-210 - Regulatory exemptions of enterprise zones.

(a) To carry out the purposes of this part, any agency, as defined by § 4-5-102, which promulgates rules, as defined by § 4-5-102, or any administrative body of the municipality which promulgates regulations pursuant to appropriate legal authority, may, by rule or regulation, exempt designated enterprise zones from the provisions of any rule or regulation, in whole or in part, promulgated by such agency or by such administrative body as provided in the ordinance or resolution.

(b) An enterprise zone is not exempt from the provisions of any rule or regulation if the exemption endangers the health and safety of the citizens of the state.

(c) The board shall conduct a review of all rules promulgated, and shall recommend to the municipality the exemption of rules promulgated which would contribute to the implementation of this part.

(d) Any exemption of a regulation by an administrative body of the municipality shall be promulgated as a subsequent regulation in accordance with the provisions of law authorizing promulgation of the regulation proposed for exemption within designated zones.



§ 13-28-211 - Issuance of permission required by law -- Agency authority.

Notwithstanding the authority delegated to the board to implement this part, the authority for issuing licenses, permits, certificates, approvals, registrations, charters, or any other form of permission required by law shall remain with the agency otherwise legally authorized to issue such form of permission.









Chapter 29 - Tennessee Minority Business Councils Cooperation Act of 1997

§ 13-29-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Minority Business Councils Cooperation Act of 1997."



§ 13-29-102 - Legislative findings.

The general assembly finds the following:

(1) Minority business councils have been created to serve, support and promote minority business interests and minority-owned business entities in Tennessee urban communities;

(2) Such councils have enhanced the ability of minority business to procure employment opportunities in each council's respective community; and

(3) At present, each council has independent and often duplicative certification procedures and no reciprocity provisions exist between the various councils.



§ 13-29-103 - Purpose of chapter.

The purpose of this chapter is to create one (1) central certification process that would permit reciprocity of certification for minority businesses throughout Tennessee.



§ 13-29-104 - Cooperation by minority business councils.

Minority business councils doing business in Tennessee shall promulgate uniform certification procedures for member businesses, shall charge uniform fees for such services, and shall permit reciprocity of certification among the individual minority business councils. Such councils shall bear all costs of implementing this chapter.






Chapter 30 - Tennessee Local Land Bank Program

§ 13-30-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Local Land Bank Program."



§ 13-30-102 - Legislative findings.

The legislature finds and declares as follows:

(1) Tennessee's communities are important to the social and economic vitality of the state. Whether urban, suburban or rural, many communities are struggling to cope with vacant, abandoned and tax-delinquent properties.

(2) There exists a crisis in many cities and their metro areas caused by disinvestment in real property and resulting in a significant amount of vacant and abandoned property. This condition of vacant and abandoned property represents lost revenue to local governments and large costs associated with demolition, safety hazards and spreading deterioration of neighborhoods including resulting mortgage foreclosures.

(3) The need exists to strengthen and revitalize the economy of the state and its local units of government by solving the problems of vacant and abandoned property in a coordinated manner and to foster the development of such property and promote economic growth. Such problems may include multiple taxing jurisdictions lacking common policies, ineffective property inspection, code enforcement and property rehabilitation support, lengthy and/or inadequate foreclosure proceedings, and lack of coordination and resources to support economic revitalization.

(4) There is an overriding public need to confront the problems caused by vacant, abandoned and tax-delinquent properties through the creation of new tools to be available to communities throughout the state enabling them to turn vacant spaces into vibrant places.

(5) Land banks are one of the tools that can be utilized by communities to facilitate the return of vacant, abandoned and tax-delinquent properties to productive use.

(6) In the interest of self-governance on the part of Tennessee's cities, this pilot program will be used in specific areas as a testing model of a self-governing, self-sustaining land bank that can revitalize Tennessee cities and counties.



§ 13-30-103 - Chapter definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(1) "Board of directors" or "board" means the board of directors or other similar governing body of the corporation;

(2) "Corporation" means a corporation created pursuant to this chapter to operate a land bank;

(3) "Land bank" means real property, however obtained or acquired and held by a corporation, created pursuant to this chapter, with the intent of acquiring and holding onto the real property so acquired until such a time as the corporation is able to find a willing and able buyer to acquire the real property from the corporation;

(4) "Local government" means any home rule municipality; any county having a population of not less than one hundred twenty-three thousand one (123,001) nor more than one hundred twenty-three thousand one hundred (123,100), according to the 2010 federal census or any subsequent federal census; any county having a population of not less than eighty-nine thousand eight hundred (89,800) nor more than eighty-nine thousand nine hundred (89,900), according to the 2010 federal census or any subsequent federal census; or any county having a metropolitan form of government;

(5) "Real estate" means an identified parcel or tract of land, including improvements, if any; and

(6) "Real property" means one (1) or more defined parcels or tracts of land or interests, benefits and rights inherent in the ownership of real estate.



§ 13-30-104 - Creating corporation -- Funding.

(a) (1) Any local government shall have the authority to create a corporation which is authorized to operate a land bank within the jurisdictional boundaries of the local government establishing the corporation.

(2) The corporation is declared to be performing a public function on behalf of the local government with respect to which the corporation is created and organized and to be a public instrumentality of such local government. Accordingly, the corporation and all properties of the corporation, including all properties held in the name of the corporation in the land bank, at any time owned by it, and the income and revenues from the properties, shall be exempt from all taxation in this state.

(b) (1) A corporation shall come into existence under the terms of this chapter when any local government to which subsection (a) applies either on its own initiative or through inter-local agreements entered into by and between one (1) or more creating local governments vote by majority vote of its legislative body to establish the corporation. Evidence of such authorization shall be proclaimed and countersigned by the presiding officer of each participating county or municipality and certified by such officer to the secretary of state.

(2) The governing bodies of the creating local governments shall indicate their willingness to appropriate sufficient funds to provide for the initial administration of the corporation as a part of the authorization process and for such purposes are authorized to provide funding or grants and appropriate money to the corporation in such manner as directed by the legislative bodies.



§ 13-30-105 - Board of directors.

(a) The corporation shall have a board of directors in which all powers of the corporation shall be vested. Such board shall consist of any number of directors, no fewer than five (5), all of whom shall be duly qualified electors of and taxpayers in the creating local government or local governments.

(b) The creating local government or local governments, if more than one (1) has jointly created a corporation, shall determine the qualifications, manner of selection or appointment, terms of office of members of the board, the number of directors, whether and to what extent the members of the local legislative bodies shall be appointed or elected to serve on the board of the corporation and the manner of filling vacancies.

(c) The term of each director on the corporation shall be as set by the creating local government or local governments, provided that any director shall continue to serve beyond the end of the director's term until the director's successor has been appointed. At the first organizational meeting of the corporation, the creating local government or local governments shall establish the terms of the initial directors so that the directors serve staggered terms and an approximately equal number of directors have terms that expire in each year.



§ 13-30-106 - Quorum for transaction of business -- Officers -- Rules and regulations -- Removal of board members -- Compensation -- Meetings -- Majority approval for actions of the board -- No proxy voting.

(a) A majority of the board of the corporation shall constitute a quorum for the transaction of any business. Unless a greater number or percentage is required by state law, the vote of a simple majority of the directors present at any meeting at which a quorum is present shall be the action of the corporation. To the extent permitted by applicable law, the corporation may permit any or all directors to participate in an annual, regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

(b) The members of the board of directors shall select annually from among themselves a chair, a vice chair, a treasurer, and such other officers as the board may determine, and shall establish their duties as may be regulated by rules adopted by the board.

(c) The board shall establish rules and requirements relative to the attendance and participation of members in its meetings, regular or special. Such rules and regulations may prescribe a procedure whereby, should any member fail to comply with such rules and regulations, such member may be disqualified and removed automatically from office by no less than a majority vote of the remaining members of the board, and that member's position shall be vacant as of the first day of the next calendar month. Any person removed under this subsection (c) shall be ineligible for reappointment to the board, unless such reappointment is confirmed unanimously by the board.

(d) Any citizen or group of citizens upon collection of a petition having a clearly worded purpose, of at least twenty (20) verified signatures of qualified voters registered in the jurisdiction in which the board operates may present to the local government legislative body a resolution calling for the removal of any board member. The local government legislative body shall have the power, upon timely and due consideration of the citizen petition and a response from the board, to remove or retain the cited board member by simple majority vote. Removal from the board of directors of any public official shall not, in and of itself, impair the public official or municipal or county employee in that person's other duties.

(e) Board members shall serve without compensation, shall have the power to organize and reorganize the executive, administrative, clerical, and other departments of the corporation and to fix the duties, powers and compensation of all employees, agents and consultants of the corporation. The board may reimburse any member for expenses actually incurred in the performance of duties on behalf of the corporation.

(f) The board shall meet in regular session according to a schedule adopted by the board, and also shall meet in special session as convened by the chair or upon written notice signed by a majority of the members. The presence of a majority of the total membership of the board shall constitute a quorum.

(g) All actions of the board shall be approved by the affirmative vote of a majority of the members of that board present and voting. However, no action of the board shall be authorized on the following matters unless approved by a majority of the total board membership:

(1) Adoption of bylaws and other rules and regulations for conduct of the business of the corporation;

(2) Hiring or firing of any employee or contractor of the corporation. This function may, by majority vote, be delegated by the board to a specified officer or committee of the corporation, under such terms and conditions, and to the extent, that the board may specify;

(3) The incurring of debt;

(4) Adoption or amendment of the annual budget; and

(5) Sale, lease, encumbrance, or alienation of real property, improvements or personal property with a value of more than fifty thousand dollars ($50,000).

(h) Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the board.



§ 13-30-107 - Corporate authority to create land bank for real property -- Compliance with state law, ethical standards, and open records provisions.

(a) The corporation, once created, shall have the authority to create a land bank for real property located within the boundaries of the creating local government or local governments.

(b) No rules or bylaws created by the corporation may contravene state law.

(c) All board members, appointees, employees and/or paid advisors of the corporation created, appointed or employed, with or without pay, pursuant to this chapter are subject to title 8, chapter 17, and may not be exempted on the basis of any corporate board governance rules or bylaws.

(d) All meetings of the board of directors of the corporation and/or its employees are subject to title 8, chapter 44, and may not be exempted on the basis of the corporate board governance rules or bylaws.

(e) All corporate records are subject to §§ 10-7-503 -- 10-7-505, and may not be exempted on the basis of any corporate board governance rules or bylaws.



§ 13-30-108 - Contracts and agreements.

The corporation may enter into contracts and agreements with the creating local government or local governments for staffing services to be provided to the corporation by such local governments or agencies or departments thereof.



§ 13-30-109 - Corporate powers.

The corporation shall have the power, as limited by the legislative body of the creating local government or local governments, to:

(1) Adopt, amend and repeal bylaws for the regulation of its affairs and the conduct of its business;

(2) Sue and be sued in its own name and plead and be impleaded in all civil actions, including, but not limited to, actions to clear title to the real property held in the land bank;

(3) Adopt a seal and to alter the same at pleasure;

(4) Borrow funds as may be necessary, for the operation and work of the corporation with the concurrence of the legislative body of the creating local government or local governments;

(5) Enter into contracts and other instruments necessary, incidental or convenient to the performance of its duties and the exercise of its powers, including, but not limited to, intergovernmental agreements under the existing Tennessee Code for the joint exercise of powers under this chapter;

(6) Make and execute contracts and other instruments necessary or convenient to the exercise of the powers to acquire, hold and dispose of real property held in the land bank;

(7) Procure and enter into contracts for any type of insurance or indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employer's liability, against any act of any member, officer or employee of the corporation in the performance of the duties of such person's office or employment or any other insurable risk, as the board of directors, in its discretion, may deem necessary;

(8) Accept donations, contributions, revenues, capital grants or gifts from any individual, association, public or private corporation, municipality or county of the state of Tennessee, the state of Tennessee or the United States government, or any agency or instrumentality of the state of Tennessee or the United States, for or in aid of any of the purposes of this chapter and enter into agreements in connection with the donations, contributions, revenues, capital grants or gifts;

(9) Invest money of the corporation in investments that would be eligible investments for a municipality or county in the state and name and use depositories for its money with a bank or trust company which is a member of the Federal Deposit Insurance Corporation;

(10) [Deleted by 2014 amendment, effective April 25, 2014.]

(11) Enter into contracts which do not violate § 29-17-102, for the management of or the sale of real property in the land bank; such power shall include the power to preserve the value or prevent diminution of the value of any such property until disposed of by the corporation, including the following actions:

(A) Design, develop, construct, demolish, reconstruct, rehabilitate, renovate, relocate, and otherwise improve real property or rights or interests in real property;

(B) Fix, charge and collect rents, fees and charges for the use of real property of the land bank and for services provided by the corporation;

(C) Grant or acquire a license, easement, lease, as lessor and as lessee, or option with respect to real property in the land bank; and

(D) Enter into limited partnerships, limited joint ventures and other limited collaborative relationships with local governments and other public and private entities within the designated boundary for the ownership, management, development, and disposition of real property; and

(12) Do all other things necessary or convenient to achieve the objectives and purposes of the corporation related to the real property held in the land bank.



§ 13-30-110 - Acquisition and maintenance of real property and interests in real property.

(a) The corporation may acquire real property or interests in real property for the land bank by gift, devise, transfer, exchange, foreclosure, purchase, or otherwise on terms and conditions and in a manner the corporation considers proper.

(b) The corporation may acquire real property by purchase contracts, lease purchase agreements, installment sales contracts or land contracts, and may accept transfers from municipalities or counties upon such terms and conditions as agreed to by the corporation and the local government.

(c) The corporation shall maintain all of its real property and real property held in the land bank in accordance with state law and the laws and ordinances of the jurisdiction in which the real property is located.

(d) The corporation shall not own or hold real property located outside the jurisdictional boundaries of the local governmental entity or entities that created the corporation; provided, however, that the corporation may be granted authority pursuant to an intergovernmental cooperation agreement with another municipality or county to manage and maintain real property located within the jurisdiction of such other municipality or county.

(e) Except as provided in § 13-30-120, notwithstanding any other law to the contrary, any municipality or county may convey to the corporation real property and interests in real property on such terms and conditions, and according to such procedures, as determined by the legislative body of the local government conveying the real property to the corporation.



§ 13-30-111 - Corporation to hold property -- Maintenance and availability of inventory of real property -- Policies and procedures regarding consideration to be received for transfers of property -- Hierarchical ranking of priorities for use -- Voting and approval requirements.

(a) The corporation shall hold in its own name all real property acquired by the corporation for the land bank irrespective of the identity of the transferor of such property.

(b) The corporation shall maintain and make available for public review and inspection an inventory of all real property held for the land bank. In addition to referrals to public access, routine, printed, real property records or those on municipal and county electronic database files, the corporation is authorized to maintain an independent, publically available, electronic inventory via the creating local government or local government's web site with any combination of pictures, informal descriptions, legal descriptions and addresses as the board may deem appropriate to its purposes related to real property in the land bank. The corporation is obligated to make reasonable efforts to ensure that information contained in any independent, electronic inventory is practically accurate or to ensure that a prominent disclaimer of accuracy is prominently displayed to any potential viewer.

(c) The corporation shall determine and set forth in policies and procedures of the board of directors, the general terms and conditions for consideration to be received for the transfer of real property and interests in real property, which consideration may take the form of monetary payments and secured financial obligations, covenants and conditions related to the present and future use of the property, contractual commitments of the transferee, and such other forms of consideration as determined by the board of directors to be in the best interest of the corporation related to real property in and for the land bank.

(d) The corporation may convey, exchange, sell, transfer, lease as lessee, grant, release and demise, pledge and hypothecate any and all interests in, upon or to real property of the land bank, to the extent authorized by the legislative body of the creating local government or local governments and in a manner which does not violate § 29-17-102.

(e) The legislative body of the local government or local governments creating the corporation are authorized to establish a hierarchical ranking of priorities for the use of real property conveyed to the corporation for the land bank including, but not limited to:

(1) Use for purely public spaces and places;

(2) Use for affordable housing;

(3) Use for retail, commercial and industrial activities; or

(4) Use as wildlife conservation areas, and such other uses and in such hierarchical order as determined.

(f) The creating local government or local governments are authorized to require that any particular form of disposition of real property, or any disposition of real property located within specified jurisdictions which is held by the corporation in the land bank, be subject to specified voting and approval requirements of the board of directors. Except and unless restricted or constrained in this manner, the board of directors may delegate to officers and employees the authority to enter into and execute agreements, instruments of conveyance and all other related documents pertaining to the conveyance of real property held by the corporation as real property for the land bank.



§ 13-30-112 - Keeping of minutes and records -- Reports -- Annual audit.

(a) The board shall cause minutes and a record to be kept of all its proceedings and such records shall be available for timely public inspection. All meetings shall be open to the public with appropriate notice published in accordance with § 13-30-107(d).

(b) The board shall publish a report on an annual basis to its creating local government or local governments. This annual report must contain a detailed financial accounting of the corporation's debt obligations, income (sources and amounts), properties, dispositions, expenditures, acquisitions, contracts (executed and pending within the next ninety (90) days), significant activities and other data as required by organizational bylaws and governance documents. This report shall be maintained on file for audit purposes and immediately available to the department of audit in the office of the comptroller of the treasury upon request. Additionally, all such reports shall be available for public inspection.

(c) The board of directors of the corporation shall cause an annual audit to be made of the books and records of the corporation. With prior approval of the comptroller of the treasury, the audit may be performed by a licensed certified public accountant selected by the corporation. If a licensed certified public accountant is employed, the audit contract between the corporation and the licensed certified public accountant shall be on contract forms prescribed by the comptroller of the treasury. The cost of any audit shall be paid by the corporation. The comptroller of the treasury, through the department of audit, shall be responsible for determining that the audits are prepared in accordance with generally accepted government auditing standards and that the audits meet the minimum standards prescribed by the comptroller of the treasury.

(d) In the event the governing body of the corporation fails or refuses to have the audit prepared, then the comptroller of the treasury may appoint a licensed certified public accountant, or direct the department of audit, to prepare the audit, the cost of the audit to be paid by the corporation.

(e) A copy of the annual audit referenced in subsection (c) shall be filed annually with the creating local government or local governments.



§ 13-30-113 - Dissolution of corporation.

A corporation created pursuant to this chapter may be dissolved in the manner established by the creating local government or local governments or otherwise in accordance with general law for the dissolution of a public corporation.



§ 13-30-114 - Conflicts of interest.

No member of the board or employee of a corporation shall acquire any interest, direct or indirect, in real property acquired or held by the corporation. No member of the board or employee of the corporation shall have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used by the corporation. The board may adopt supplemental rules and regulations addressing potential conflicts of interest and ethical guidelines for members of the board and employees of the board or corporation.



§ 13-30-115 - Liberal construction

This chapter shall be construed liberally to effectuate the legislative intent and the purposes as complete and independent authorization for the performance of each and every act and thing authorized by this chapter, and all powers granted shall be broadly interpreted to effectuate the intent and purposes and not as a limitation of powers. Except as otherwise expressly set forth in this chapter, in the exercise of its powers and duties under this chapter and its powers relating to property held in the land bank, the corporation shall have complete control as fully and completely as if it represented a private property owner and shall not be subject to restrictions imposed by the charter, ordinances or resolutions of a local unit of government.



§ 13-30-116 - Exemption from state taxes -- Payment of unpaid taxes -- Proceeds of sales -- Revenue.

(a) In accordance with §§ 67-5-2505 [repealed], 67-5-2507, 67-5-2508, 67-5-2509, and 67-5-2514 [repealed], the corporation is exempt from any state taxation.

(b) Additionally, the corporation has the power to pay any unpaid taxes due and owing by the owner of record of the real property, or make any government mandated improvements to the property, in exchange for the deed of real property to the corporation.

(c) All proceeds from the sale of real property held in the land bank shall be returned to the corporation.

(d) All corporate revenue shall be held by the board of directors, and proceeds shall only go to furthering the aims of the acquisition and/or resale of real property by the corporation for the land bank.



§ 13-30-117 - Action to quiet title.

(a) A corporation shall be authorized to file an action to quiet title as to any real property in which the corporation has an interest. For purposes of any and all such actions, the corporation shall be deemed to be the holder of sufficient legal and equitable interests, and possessory rights, so as to qualify the corporation as adequate complainant in such action.

(b) Prior to the filing of an action to quiet title, the corporation shall conduct an examination of title to determine the identity of any and all persons and entities possessing a claim or interest in or to the real property. Service of the complaint to quiet title shall be provided to all such interested parties by the following methods:

(1) Registered or certified mail to such identity and address as reasonably ascertainable by an inspection of public records;

(2) In the case of occupied real property by registered or certified mail, addressed to "occupant";

(3) By posting a copy of the notice on the real property;

(4) By publication in a newspaper of general circulation in the municipality in which the property is located;

(5) By electronically publishing notices with addresses and descriptions via the municipality's web site; and

(6) Such other methods as the court may order.

(c) As part of the complaint to quiet title, the corporation shall file an affidavit identifying all parties potentially having an interest in the real property, and the form of notice provided.

(d) The court shall schedule a hearing on the complaint within ninety (90) days following filing of the complaint, and as to all matters upon which an answer was not filed by an interested party, the court shall issue its final judgment within one hundred twenty (120) days of the filing of the complaint.

(e) A corporation shall be authorized to join in a single complaint to quiet title one (1) or more parcels of real property.



§ 13-30-118 - Appeal procedure -- Appeals committee.

(a) The creating local government or local governments shall establish an appeal procedure as described in this section for any person aggrieved by the decision of the corporation with respect to real property proposed for acquisition or acquired by, held and disposed of by the corporation for the land bank.

(b) The legislative body of the local government is authorized to create an appeals committee or a joint appeals committee if more than one (1) local government created the corporation. Any person aggrieved by the decision of the corporation concerning any aspect of this chapter may obtain review of the official's decision by requesting an appeal of the decision of the official in written form to the appeals committee within ten (10) days of the date of the official's decision.

(c) The appeals committee shall hear the appeal within thirty (30) days of the written request for appeal.

(d) The appeals committee shall consider the appeal and render a decision on all hearings within thirty (30) days of the hearing date, unless the hearing is continued from time to time by a majority vote of the committee for further information.

(e) The appeals committee shall act as a quasi-judicial body whose purpose is to determine whether the corporation followed proper and authorized procedures related to the acquisition or disposal of real property held in the land bank, its applicability to the appellant, and to rule upon the actions of the official. The appeals committee shall not be bound by formal rules of evidence applicable to the various courts of the state.

(f) Hearings before the appeals committee shall proceed as follows:

(1) The corporate official shall explain the official's decision and the reasons for the official's decision related to the real property at issue;

(2) The appellant shall explain the appellant's reasons for protesting the decision of the official;

(3) The appeals committee may request further information from any corporate official. The appeals committee shall not have the power of subpoena;

(4) The appeals committee shall deliberate and render a decision by a majority vote as to whether the official acted appropriately in making the decision. The decision shall also include a recommendation for appropriate legislative action to be taken by the local government, if any is required or recommended, to remedy the issue in accordance with the decision rendered by the appeals committee;

(5) Decisions will be reduced to writing and copies shall be sent to all parties, including the legislative body of the local government or local governments, as appropriate, and shall become a part of the minutes of the appeals committee and the appropriate legislative body;

(6) Decisions of the appeals committee shall be final.



§ 13-30-119 - Monitoring of corporation by comptroller of the treasury.

(a) The comptroller of the treasury shall monitor the actions of the corporation for a period of three (3) years from the date the corporation is created.

(b) No later than March 1st following the end of the third year of the creation of the corporation, the comptroller shall file a report with the governor and the state and local government committee of the senate and the local government committee of the house of representatives with recommendations concerning whether the pilot project should be continued, expanded or discontinued, together with recommended legislative actions based on such decision.



§ 13-30-120 - Corporation not to own, hold, maintain or manage real property acquired through eminent domain.

Notwithstanding any provision of this chapter to the contrary, a corporation created pursuant to the chapter shall not own, hold, maintain, or manage any real property acquired through eminent domain by any county or municipality of this state.









Title 15 - Holidays

Chapter 1 - Holidays

§ 15-1-101 - Legal holidays.

January 1; the third Monday in January, "Martin Luther King, Jr. Day"; the third Monday in February, known as "Washington Day"; the last Monday in May, known as "Memorial" or "Decoration Day"; July 4; the first Monday in September, known as "Labor Day"; the second Monday in October, known as "Columbus Day"; November 11, known as "Veterans' Day"; the fourth Thursday in November, known as "Thanksgiving Day"; December 25; and Good Friday; and when any one (1) of these days falls on Sunday, then the following Monday shall be substituted; and when any of these days falls on Saturday, then the preceding Friday shall be substituted; also, all days appointed by the governor or by the president of the United States as days of fasting or thanksgiving, and all days set apart by law for holding county, state, or national elections, throughout this state, are made legal holidays, and the period from twelve o'clock (12:00) noon to twelve o'clock (12:00) midnight of each Saturday which is not a holiday is made a half-holiday, on which holidays and half-holidays all public offices of this state may be closed and business of every character, at the option of the parties in interest of the same, may be suspended.



§ 15-1-102 - Friday holidays -- Optional suspension of Saturday business.

Whenever January 1, July 4 or December 25 falls on Friday, then any corporation, firm or individual shall, on the succeeding Saturday, have the privilege and option to suspend business activities completely or partially and shall not incur any liability for failure to exercise on such a Saturday all of the lawful functions authorized by law; provided, that nothing herein shall be construed to compel any corporation, firm or individual to suspend lawful business functions on such a Saturday, as it is optional whether this right is exercised.



§ 15-1-103 - Banks -- Optional Saturday business.

Nothing in any law shall in any manner affect the validity of, or render void or voidable, the payment, certification, or acceptance of a check or other negotiable instrument or any other transaction by a bank in this state, because done or performed on any legal holiday or on any Saturday between twelve o'clock (12:00) noon and twelve o'clock (12:00) midnight; provided, that such payment, certification, acceptance, or other transaction would be valid if done or performed on any business day other than a legal holiday, or if done or performed before twelve o'clock (12:00) noon on such Saturday. Nothing herein shall be construed to compel any bank, which by law or custom is entitled to close on a legal holiday, or is entitled to close at twelve o'clock (12:00) noon on any Saturday, to keep open for the transaction of business or to perform any of these acts or transactions on any legal holiday or on any Saturday after twelve o'clock (12:00) noon, except at its own option.



§ 15-1-104 - Banks -- Optional suspension of Wednesday, Thursday, or Saturday morning business.

Every corporation, firm or individual doing a banking business in this state has the privilege and option to suspend business activities completely or partially on Wednesday, Thursday or Saturday mornings of each week and shall not incur any liability for failure then to exercise all of the lawful functions authorized by law; provided, that nothing herein shall be construed to compel any corporation, firm or individual doing a banking business in this state to suspend lawful functions on Wednesday, Thursday or Saturday mornings of each week.






Chapter 2 - Days of Special Observance

§ 15-2-101 - Additional special observance days.

Each year it is the duty of the governor of this state to proclaim the following as days of special observance: January 19, "Robert E. Lee Day"; February 12, "Abraham Lincoln Day"; March 15, "Andrew Jackson Day"; June 3, "Memorial Day" or "Confederate Decoration Day"; July 13, "Nathan Bedford Forrest Day"; and November 11, "Veterans' Day." The governor shall invite the people of this state to observe the days in schools, churches, and other suitable places with appropriate ceremonies expressive of the public sentiment befitting the anniversary of such dates.



§ 15-2-102 - Mothers' Day.

The second Sunday of May of each year is to be especially observed as "Mothers' Day," to be proclaimed as such by the governor.



§ 15-2-103 - Statehood Day.

June 1 of each year is declared an historical day to commemorate the admission of the state into the Union, such day to be known as "Statehood Day"; provided, that this day is not a legal holiday.



§ 15-2-104 - Family Day.

The last Sunday in August of each year is to be especially observed as "Family Day," to be proclaimed as such by the governor to bring attention and honor to the importance of the family as the basis of our state and nation.



§ 15-2-105 - Franklin D. Roosevelt Day.

January 30 of each year is to be observed as "Franklin D. Roosevelt Day," to be proclaimed as such by the governor to honor and recognize President Roosevelt as the father of the civilian conservation corps. Such day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-106 - American Indian Day.

(a) The fourth Monday in September of each year is to be especially observed in Tennessee as "American Indian Day," and that on this day schools, clubs, and civic and religious organizations are encouraged to recognize the contributions of American Indians with suitable ceremony and fellowship designed to promote greater understanding and brotherhood between American Indians and the non-Indian people of the state of Tennessee.

(b) The governor shall, prior to the fourth Monday in September of each year, issue a proclamation inviting and urging the people of the state to observe American Indian Day with suitable ceremony and fellowship.

(c) The department of education and the commission of Indian affairs shall make, within the limits of funds available for such purpose, information available to all people of this state regarding American Indian Day and the observance thereof.



§ 15-2-107 - Tennessee P.O.W.-M.I.A. Recognition Week.

The week beginning the third Friday of September and extending through the following Thursday of each year shall be designated as "Tennessee P.O.W.-M.I.A. Recognition Week" in recognition of the sacrifices of the citizens who were captured by the enemy or are missing in action.



§ 15-2-108 - Scottish, Scots-Irish Heritage Day.

June 24 of each year is to be observed as "Scottish, Scots-Irish Heritage Day," to be proclaimed as such by the governor to honor and recognize the contributions people of Scottish and Scots-Irish heritage made to the founding and development of Tennessee. Such day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-109 - Workers' Memorial Day.

April 28 of each year is to be observed as "Workers' Memorial Day", to be proclaimed as such by the governor to honor and recognize workers killed and injured on the job. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-110 - John Sevier Day.

June 23 of each year shall be observed as "John Sevier Day," to be proclaimed as such by the governor to honor and recognize John Sevier for his important role in Tennessee attaining statehood and his meritorious service as the state's first governor. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-111 - Harriet Tubman Day.

March 10 of each year shall be observed as "Harriet Tubman Day," to be proclaimed as such by the governor to honor and recognize Harriet Tubman for her important role in the history of Tennessee and the United States of America as an abolitionist and champion of equal rights for all people. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-112 - Bluegrass Day.

The fourth Saturday in May of each year shall be observed as "Bluegrass Day," to be proclaimed as such by the governor, to honor and recognize bluegrass music, its great beauty and artistry, and its prominent place in Tennessee's proud heritage and present day economy. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-113 - Emancipation Day.

August 8 of each year shall be observed as "Emancipation Day," to be proclaimed as such by the governor, to honor and recognize the celebration of the action of Andrew Johnson in freeing Andrew Johnson's personal slaves on August 8, 1863, and the significance of emancipation in the history of Tennessee. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-114 - Patriots' Day.

April 19 of each year shall be observed as "Patriots' Day," to be proclaimed as such by the governor, to honor and recognize the opening events of the War of the Revolution and the struggle through which the nation passed in its early days. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-115 - Wilma Rudolph Day.

June 23 of each year shall be observed as "Wilma Rudolph Day," to be proclaimed as such by the governor, to honor and recognize the late Wilma Rudolph for her inspirational example in overcoming childhood disability to excel as an athlete, her numerous athletic accomplishments, including winning three gold medals at the 1960 Olympics, her courage in combating segregation, and her humanitarian work as a United States goodwill ambassador. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-116 - Vietnam Veterans Day.

March 29 of each year shall be observed as "Vietnam Veterans Day," to be proclaimed as such by the governor, to honor and recognize the veterans who served during the Vietnam War. State agencies, interested organizations and groups and individuals are encouraged to fly the United States flag accompanied by the MIA/POW flag on this day. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-117 - Towing and Recovery Week.

The week that includes the third Saturday in September shall be observed as "Towing and Recovery Week" in this state, to be proclaimed as such by the governor, to honor the thousands of operators, manufacturers, suppliers, and other dedicated men and women who serve our state's motoring public with courtesy and courage while promoting safety on our roads and highways. This week shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-118 - Tennessee and United States Constitutions Day.

September 17 of each year shall be observed as "Tennessee and United States Constitutions Day," to be proclaimed as such by the governor, to honor and commemorate the creation and signing of the supreme laws of our state and land on June 1, 1796, and September 17, 1787. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-119 - Firefighters' Memorial Day.

October 9 of each year shall be observed as "Firefighters' Memorial Day," to be proclaimed as such by the governor, to honor and recognize firefighters in this state for their courageous and dedicated service. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-120 - Gold Star Mother's Day.

The last Sunday in September of each year shall be observed as "Gold Star Mother's Day," to be proclaimed as such by the governor, to honor Tennessee's Gold Star Mothers for their courage, resolve and strength in the face of great personal loss. State agencies, interested organizations and groups and individuals are encouraged to fly the United States flag on this day as a public expression of our state's sympathy and respect for our Gold Star Mothers. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-121 - Volunteer Firefighters Week -- Rescue Squad Week.

(a) The first full week in March of each year shall be observed as "Volunteer Firefighters Week," to be proclaimed as such by the governor, to honor and recognize volunteer firefighters in this state for their courageous and dedicated service. This week shall not be a legal holiday as defined in § 15-1-101.

(b) The third full week in May of each year shall also be observed as "Rescue Squad Week," to be proclaimed as such by the governor, to honor and recognize rescue squad personnel in this state for their tireless and invaluable service. Such week shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-122 - Tennessee National Guard Day.

March 3 of each year shall be observed as "Tennessee National Guard Day" to be proclaimed as such by the governor, to honor and recognize Tennessee national guard personnel for their service and sacrifices in defense of our nation and for responding to domestic missions within the borders of our state. This day shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-123 - Lymphedema Awareness Week.

The third week of June each year shall be observed as "Lymphedema Awareness Week," to be proclaimed as such by the governor, to encourage all medical facilities in the state to dedicate more time, energy, and funding to the diagnosing and treatment of the disease. This week shall not be a legal holiday as defined in § 15-1-101.



§ 15-2-124 - Transverse Myelitis Awareness Day.

June 6 of each year shall be observed as "Transverse Myelitis Awareness Day," to be proclaimed as such by the governor, to raise public awareness about this debilitating neurological spinal cord disorder. This day shall not be a legal holiday, as defined in § 15-1-101.









Title 16 - Courts

Chapter 1 - General Provisions

Part 1 - In General

§ 16-1-101 - Vesting of judicial power.

The judicial power of the state is vested in judges of the courts of general sessions, recorders of certain towns and cities, circuit courts, criminal courts, common law and chancery courts, chancery courts, courts of appeals, and the supreme court, and other courts created by law.



§ 16-1-102 - Powers of court.

Every court has the power to:

(1) Enforce order in its immediate presence, or as near thereto as is necessary to prevent interruption, disturbance, or hindrance to its proceedings;

(2) Enforce order before a person or body acting under its authority;

(3) Compel obedience to its judgments, orders, and process, and to the order of a judge out of court, in an action or proceeding in court;

(4) Control, in furtherance of justice, the conduct of its officers, and all other persons connected with a judicial proceeding before it, in every matter pertaining to the proceeding;

(5) Administer oaths whenever it may be necessary in the exercise of its powers and duties; and

(6) Control its process and orders.



§ 16-1-103 - Contempt.

For the effectual exercise of its powers, every court is vested with the power to punish for contempt, as provided for in this code.



§ 16-1-104 - Conflicts in use of courtroom.

In case of conflict among the courts, the use of the courtroom may be regulated by consent, in which case the court yielding the room may hold its session in any other room within the limits of the county seat. If no agreement is made, the circuit court shall be preferred to the chancery court. If excluded from the courtroom on Monday, the circuit court shall try no jury causes on that day, except by consent of parties.



§ 16-1-105 - Court outside courtroom.

(a) If for any cause, in the opinion of the court deemed sufficient, it is impracticable or inconvenient for any court to hold its session at the courthouse, or place designated by law, it shall be lawful for the court to hold its session, or any part of its session, at any other room within the limits of the county seat, or at any other room open to the public within an institution of the department of correction or the department of children's services if the court deems it necessary, and all its proceedings at such place, whether in civil or criminal cases, are as valid as if done at the courthouse.

(b) Nothing in this section shall be construed as preventing or prohibiting a county that has constructed a criminal justice building or facility, or that uses a building or facility, that is not located within the limits of the county seat, from holding criminal court in that building or facility; provided, that it is located within the limits of the county. If the building or facility is used to hold criminal court, a defendant may be indicted, prosecuted, tried and convicted in that building or facility as if done at the courthouse.



§ 16-1-106 - Minutes.

(a) The minutes of the court for each day's work shall be signed by the judge. The minute book shall provide a place for the judge's signature after the minute entries each day; however, where the orders of the court are photocopied so that an accurate facsimile of the entire order and judge's signature appears, it shall be sufficient for the judge to sign at the end of the minute book approving all the minutes in the book.

(b) When any judge or chancellor fails to sign the minutes of the judge's or chancellor's court because of death, vacancy in office or disability, or for any other reason, the judge's or chancellor's successor shall examine all the unsigned minutes, and if the successor finds that the unsigned minutes satisfactorily represent the true and complete proceedings of the court, the successor shall so certify. The judge's or chancellor's successor shall examine any decree or order that has been signed by the deceased or disabled predecessor but that has not been spread upon the minutes of the court, and if the successor finds that the decree or order is a true and complete decree or order, the successor shall direct that the decree or order be spread upon the minutes of the court and certify the minutes. Any minutes certified by a judge or chancellor pursuant to this subsection (b) have the same force and effect as minutes entered pursuant to subsection (a).



§ 16-1-107 - Power to sell land.

In all suits, instituted according to law, to sell the real estate of decedents for the payment of debts, or to sell lands for partition, a court of record may decree a sale of lands lying in any part of the state.



§ 16-1-108 - Vesting title by decree or clerk's deed.

Courts having jurisdiction to sell lands, instead of ordering parties to convey, may divest and vest title directly by decree, or empower the clerk to make title.



§ 16-1-109 - Registration of decree or clerk's deed.

The decree or deed of the clerk, as the case may be, has the same force and effect as a conveyance by the party, and shall be registered.



§ 16-1-110 - Implied covenants in sales of land.

In cases where the sale is made at the voluntary instance of parties, the decree or deed of the clerk shall imply a covenant of seisin and warranty of title by the parties whose interest is sold, their heirs and representatives, unless otherwise provided in the face of the decree.



§ 16-1-111 - Use of papers filed in federal courts.

In all cases that have been removed from the courts of the state to the federal courts, and that have been afterward remanded to the state courts, the pleadings, depositions and proofs that have been filed in the federal court during its pendency there shall be used as if the pleadings, depositions and proofs had been originally filed in the state court. In cases where the original depositions, pleadings and proofs cannot be obtained from the federal court for use in the state court, then certified copies of the original depositions, pleadings and proofs may be obtained from the federal court, for use in the state court, instead of the originals.



§ 16-1-112 - Justice of the peace -- Name change throughout code.

Tennessee Code Annotated is amended in each of its provisions providing the judicial powers, duties, functions or jurisdiction of the justice of the peace to delete references to "justice of the peace" or any variation of those words and to substitute instead references to the "court of general sessions" or "judge of the court of general sessions" or a variation of those words. The Tennessee code commission is granted the authority to reword the provisions to conform to the appropriate reference and sentence structure and to make grammatical changes necessary to effect those word changes without any change of substantive law.



§ 16-1-113 - Court business and filings -- Facsimile transmissions.

(a) It is the intent of the general assembly, in recognition of the common practice and use of facsimile transmissions (faxes) in business and government, to:

(1) Promote a more efficient means of filing documents and overcome expenses and delays entailed in long distance communication; and

(2) Enable courts in this state to implement procedures for the filing of documents by fax.

(b) Courts in this state may implement procedures for the transmission of documents by fax machines in accordance with this section and § 16-3-408 and the Tennessee supreme court rules.



§ 16-1-114 - Immunity for judges sitting specially or by interchange.

Any judge or lawyer sitting specially under § 16-15-209 or § 17-2-208 or by interchange shall have the same immunity as the judge for whom the judge or lawyer is sitting, and the state or county that would provide the defense for the judge for whom the lawyer or judge is sitting shall be required to provide the defense for the substitute judge.



§ 16-1-115 - Electronic signatures.

Notwithstanding any provision of law to the contrary, courts in this state may implement procedures for the use of electronic signatures in the signing of pleadings, court orders, judgment orders, affidavits of complaint, arrest warrants, a mittimus or other court documents. An electronic signature may be used to sign a document and shall have the same force and effect as a written signature.



§ 16-1-116 - Transfer of actions or appeals.

Notwithstanding any other provision of law or rule of court to the contrary, when an original civil action, an appeal from the judgment of a court of general sessions, or a petition for review of a final decision in a contested case under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, is filed in a state or county court of record or a general sessions court and such court determines that it lacks jurisdiction, the court shall, if it is in the interest of justice, transfer the action or appeal to any other such court in which the action or appeal could have been brought at the time it was originally filed. Upon such a transfer, the action or appeal shall proceed as if it had been originally filed in the court to which it is transferred on the date upon which it was actually filed in the court from which it was transferred.



§ 16-1-117 - Reporting case statistics -- Automated court information system.

(a) It is the duty of the administrative office of the courts to collect, develop, and maintain uniform statistical information relative to court caseloads in Tennessee. To assist the administrative office of the courts in this duty, the clerks of each court shall report case data as set forth below:

(1) Each criminal case shall be assigned a unique docket number. A criminal case shall be defined and reported as a single charge or set of charges arising out of a single incident concerning a single defendant in one (1) court proceeding. An incident shall be all criminal activity occurring on the same date. A court proceeding refers to a single level of court, such as general sessions or circuit. An appeal, probation revocation, or other post-judgment proceeding shall be considered a separate case. This definition shall not alter the practice in the Tennessee rules of criminal procedure dealing with joinder and severance of criminal cases. In addition, in courts of record, multiple incidents shall be counted as a single case when the charges are of a related nature and it is the district attorney general's intention that all of the charges be handled in the same court proceeding pursuant to a single indictment. If a case has more than one (1) charge or count, then the administrative office of the courts shall count the case according to the highest class of charge or count for the weighted caseload study based on the formula set out in § 16-2-513(a). Nothing in this subdivision (a)(1) shall operate to deprive court clerks of any fees to which they were entitled prior to July 1, 2014;

(2) A civil case shall be defined as all motions, petitions, claims, counterclaims or proceedings between the parties resulting from the initial filing until the case is disposed. A unique docket number will be assigned to a civil case upon filing. Until the case is disposed, all subsequent motions, petitions, claims, counterclaims or proceedings between the parties resulting from the initial filing will be handled under the assigned docket number and will not be assigned a new docket number. Once a civil case has been disposed and further actions occur on the case, the original case will be reopened using the same docket number under which it was originally filed and is subject to additional court costs. All subsequent motions, petitions, claims, counterclaims or proceedings relating to the reopened case will be handled under the one reopened case docket number until disposed. Any subsequent re-openings will still use the original docket number, but will be counted by the administrative office of the courts as a new case for case-reporting purposes and are subject to additional court costs. Civil cases in courts of record shall be counted and reported to the administrative office of the courts according to this subdivision (a)(2);

(3) All general sessions courts and municipal courts with general sessions jurisdiction shall collect and provide court data to the administrative office of the courts based on the definitions for criminal and civil cases as provided in subdivisions (a)(1) and (2);

(4) All courts of record, except for juvenile courts, and all general sessions courts and municipal courts with general sessions jurisdiction shall report caseload data to the administrative office of the courts not less than one (1) time each month, so that all cases filed and disposed in one (1) month have been received by the administrative office of the courts by the fifteenth day of the following month in which the case is filed or disposed. The administrative office of the courts shall create forms to be used by each court in reporting the caseload data;

(5) The administrative office of the courts will provide written notification to any responsible party found not to be in compliance with the reporting requirements. Written notification will detail the type of noncompliance and recommend the corrective action to be taken. If compliance is not achieved during the subsequent reporting period following notification, the administrative office of the courts will no longer accept data from the office not in compliance until such time as the errors are corrected. Notification of this action will be sent to all judges, district attorneys general, district public defenders and court clerks within the district where the noncomplying office is located. Notification will also be sent to the district attorneys general conference, the district public defender conference, the administrative office of the courts and the county officials association of Tennessee. Any periods of noncompliance will also be reported in the annual report to the judicial council and to the chairs of the civil justice committee of the house of representatives and the judiciary committee of the senate;

(6) (A) The clerks of those courts wherein commitments to a mental institution, as defined in § 16-10-213, are ordered or persons are adjudicated as a mental defective, as defined in § 16-10-213, shall report information described in § 16-10-213(c) regarding individuals who have been adjudicated as a mental defective or judicially committed to a mental institution. Included in the report pursuant to this subdivision (a)(6)(A) shall be the date in which such information was also reported to the federal bureau of investigation-NICS index;

(B) The clerks of those courts unable to make direct reports to the federal bureau of investigation-NICS index, pursuant to the reporting requirements of §§ 16-10-213, 16-11-206, 16-15-303 and 16-16-120, shall provide sufficient information to the administrative office of the courts who shall make such reports on behalf of those clerks as soon as practicable, but no later than the third business day following the date of receipt of signed order;

(C) The information reported pursuant to subdivision (a)(6)(A) shall be maintained as confidential and not subject to public inspection, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354;

(D) The administrative office of the courts shall provide written notification to any responsible party found not to be in compliance with the reporting requirements of this subdivision (a)(6) or with the reporting requirements of §§ 16-10-213, 16-11-206, 16-15-303 and 16-16-120. If compliance is not achieved during the subsequent reporting period following notification, the administrative office of the courts will no longer accept data from the office not in compliance. Notification of this action will be sent to all judges, district attorneys general, district public defenders and court clerks within the district where the noncomplying office is located. Notification will also be sent to the district attorneys general conference, the district public defenders conference, the administrative office of the courts and the county officials association of Tennessee. Any periods of noncompliance will also be reported in the annual report to the chair of the judiciary committee of the senate and the chair of the civil justice committee of the house of representatives.

(b) Any automated court information system being used or developed on or after July 1, 2003, including, but not limited to, the Tennessee court information system (TnCIS) being designed pursuant to § 16-3-803(h), shall ensure comparable data will be reported to the administrative office of the courts with respect to courts of record, and criminal cases in general sessions courts and municipal courts with general sessions jurisdiction, using the definitions and standards set forth in subsection (a). Each system shall use the Tennessee code citation on each criminal charge, and have the capability of using this information to classify the type and class of each charge.



§ 16-1-118 - Utilization of electronic court filing system provider authorized by the administrative office of the courts.

Unless otherwise provided by law, all courts in this state that implement an electronic court filing system pursuant to Tennessee Supreme Court Rule 46 and Tennessee Rule of Civil Procedure 5B shall utilize only a system provider authorized by the administrative office of the courts. The administrative office of the courts shall establish technical standards with the goals of ensuring integrity of filings, assuring an environment that promotes uniformity and ease of filing, and providing the framework for future compatibility among e-filing solutions implemented by local and state courts. Nothing in this section shall require the administrative office of the courts to begin implementing a statewide e-filing system.






Part 2 - Defense of Unclean Hands [Repealed]

§ 16-1-201 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.



§ 16-1-202 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.



§ 16-1-203 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.



§ 16-1-204 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.



§ 16-1-205 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.



§ 16-1-206 - [Repealed.]

HISTORY: Acts 2010, ch. 908, § 1; repealed by Acts 2012, ch. 518, § 1, effective February 23, 2012.









Chapter 2 - Judicial Divisions and Districts

Part 1 - Appellate Courts

§ 16-2-101 - Grand divisions -- Appeals from Marion County.

(a) For the administration of justice in the supreme court, the court of appeals and the court of criminal appeals, the state is divided into the three (3) grand divisions described in §§ 4-1-201 -- 4-1-204.

(b) All appeals, writs of error and appeals in the nature of a writ of error from the chancery and circuit courts of Marion County shall be granted to and heard by the supreme court, the court of appeals and the court of criminal appeals, within their respective jurisdictions, sitting at Nashville.



§ 16-2-102 - Places where supreme court sessions held.

The supreme court for the eastern division is held at Knoxville; for the middle division, at Nashville; and for the western division, at Jackson. In addition to the places where the supreme court is required to be held by the Constitution of Tennessee, it may be held in other places that the chief justice may from time to time designate.



§ 16-2-103 - Times of supreme court sessions.

The court shall hold one (1) session each year, as follows: at Knoxville on the second Monday in September; at Nashville on the first Monday in December; and at Jackson on the first Monday in April of each year.



§ 16-2-104 - Transfer of supreme court cases between divisions.

The supreme court is empowered to direct the hearing of all of the cases coming to the supreme court from any county, in any division of the state, in any other division of the state; provided, that all appeals, appeals in error, writs of error, petitions for certiorari and all other proceedings for the correction of error arising in the respective divisions shall be taken to Knoxville, Nashville and Jackson, transcripts there filed, and all decrees, orders and judgments shall be entered at Knoxville, Nashville and Jackson; provided, however, that nothing in this section shall be construed to interfere with or dispense with the regular sittings of the supreme court at Knoxville, Nashville and Jackson, for the trial and disposition of the causes in the respective grand divisions of the state, but that this section shall only apply to emergency causes, to causes wherein the general public welfare demands a speedy hearing, to causes involving the title to any public office, or to causes where the parties agree thereto, arising in any grand division, either during vacation or when the court is sitting in some other grand division, or to the consideration and decision of causes which the court, sitting in any grand division, has not had time to decide before adjourning.



§ 16-2-105 - Transfer of supreme court cases by consent of parties.

The hearing and determination of any case, other than those involving emergency or general public welfare referred to in § 16-2-104, may, upon written application, presented in person by counsel representing all parties, and with the unanimous approval of the court, be transferred from any one (1) grand division to the court sitting in any other grand division of the state, this provision being intended to expedite the hearing of important cases, the speedy determination of which is advisable.



§ 16-2-107 - Transfer of cause of action.

In judicial districts that have a separate circuit and chancery court or in districts that have more than one (1) division of circuit or chancery court, if a civil cause of action is filed in the improper court or the improper division of court within the judicial district, upon the motion of either party, or upon the court's own motion, the civil cause of action may be transferred to the proper court or proper division within such district.






Part 2 - Circuit and Criminal Divisions Enumerated



Part 3 - Chancery Divisions Enumerated



Part 4 - Special Chancery Divisions Enumerated



Part 5 - Trial Courts

§ 16-2-501 - Legislative purpose -- Existing courts.

(a) The general assembly expressly declares that its purpose in enacting this part is to reorganize the existing trial court system of this state in such a way that its growth occurs in a logical and orderly manner. It does not have as its purpose the abolition of any court or judicial office.

(b) Nothing in this part shall be construed as altering, diminishing or abolishing chancery court or the constitutional and historical distinctions between chancery court and circuit court.



§ 16-2-502 - Titles of judges -- Jurisdiction.

Each trial court judge shall continue to be officially known and designated as either a chancellor, circuit court judge, criminal court judge, or law and equity court judge, depending upon the position to which the chancellor or judge was elected or appointed prior to June 1, 1984. Any judge or chancellor may exercise by interchange, appointment, or designation the jurisdiction of any trial court other than that to which the judge or chancellor was elected or appointed.



§ 16-2-503 - Filing and processing of actions.

Suits shall be filed in the same court and processed by the same clerk as they were filed and processed prior to September 1, 1984.



§ 16-2-504 - Selection of clerk and master -- Trial court judge as chancellor.

In those judicial districts in which this part has left a particular district without a chancellor, all trial court judges within that district shall be designated as chancellors for the purpose of selecting the clerk and master. The trial court judges shall also sit as chancellors for the purpose of disposing of those cases filed in chancery court. In judicial districts in which one (1) or more chancellors remain, the clerk and master shall continue to be selected as provided by law.



§ 16-2-505 - Election of additional judges -- Secretary -- Courtroom security -- Judicial candidates.

(a) In any judicial district in which § 16-2-506 requires the election of an additional judge, the election shall occur in August of that year. The qualified voters of the judicial district in which the election is required shall elect a person to the office of judge for that district. That person shall possess the same qualifications, powers and duties and shall receive the same compensation, payable in the same manner, benefits, emoluments and dignity of office as is required or provided by law for other judges.

(b) (1) If the election occurs in 1984, 1986, or 1988, the person elected shall hold office until September 1, 1990, and until that person's successor is elected and qualified. Thereafter, a judge shall be elected for an eight-year term. At the regular August election in 1990, the qualified voters of all judicial districts required by § 16-2-506 to elect an additional judge in such year shall elect a person to such office for a full eight-year term. The person elected in 1990 as an additional judge for each such district shall possess the same qualifications, powers and duties and shall receive the same compensation, payable in the same manner, benefits, emoluments and dignity of office as is required or provided by law for other circuit court judges.

(2) If the election occurs in 1992, 1994, or 1996, the person elected shall hold office until September 1, 1998, and until the person's successor is elected and qualified. Thereafter, a judge shall be elected for an eight-year term. At the regular August election in 1998, the qualified voters of all judicial districts required by § 16-2-506 to elect an additional judge in 1992, 1994, 1996 or 1998 shall elect a person to such office for a full eight-year term. The person elected in 1998 shall possess the same qualifications, powers and duties and shall receive the same compensation, payable in the same manner, benefits, emoluments and dignity of office as is required or provided by law for other circuit court judges or chancellors.

(3) If the election occurs in 2000, 2002, or 2004, the person elected shall hold office until September 1, 2006, and until the person's successor is elected and qualified. Thereafter, a judge shall be elected for an eight-year term. At the regular August election in 2006, the qualified voters of all judicial districts required by § 16-2-506 to elect an additional judge in 2000, 2002, 2004 or 2006 shall elect a person to such office for a full eight-year term. The person elected in 2006 shall possess the same qualifications, powers and duties and shall receive the same compensation, payable in the same manner, benefits, emoluments and dignity of office as is required or provided by law for other circuit court judges or chancellors.

(4) Any vacancy occurring in the office of one (1) of the circuit court judges elected pursuant to § 16-2-506 shall be filled as provided by law.

(c) Upon the election of a judge pursuant to § 16-2-506, there is created the position of secretary for that judge. The judge shall select a suitable person to fill the position of secretary and that person shall receive the same compensation, payable in the same manner, as is provided by law for the secretary of the other judges in the district. The secretary shall perform the duties assigned by the judge.

(d) (1) It is the responsibility of the counties comprising the judicial district to provide a judge elected pursuant to § 16-2-506 with sufficient space and facilities in which to conduct the business and duties of the court.

(2) Each county shall establish a court security committee composed of the county mayor, sheriff, district attorney general, the presiding judge of the judicial district and a court clerk from the county to be designated by the presiding judge, for the purpose of examining the space and facilities to determine the security needs of the courtrooms in the county in order to provide safe and secure facilities.

(3) Upon completion of the examination of security needs, the following procedure shall be followed:

(A) The administrative office of the courts shall distribute to each court security committee a copy of the minimum security standards as adopted by the Tennessee judicial conference, and each committee shall review and consider these standards in determining court security needs.

(B) No later than May 15 each year, the court security committee shall report its findings to the county legislative body and the administrative office of the courts.

(C) The county legislative body shall review and consider the recommendations of the court security committee in the preparation of each fiscal year budget.

(D) No later than December 1 each year, the county legislative body shall report to the administrative office of the courts any action taken to meet the security needs.

(E) No later than January 15 each year, the administrative office of the courts shall report to the general assembly on the compliance by each county government with the security needs established by the court security committee.

(4) Any recommendation by the court security committee requiring county expenditures shall be subject to approval of the county legislative body.

(e) Any person who seeks election to the office of circuit court judge, criminal court judge, law and equity court judge or chancellor, whether the judgeship is created by this part or was in existence on April 1, 1984, shall qualify as provided by law with the various election commissions in the counties comprising the judicial district in which the person seeks election. At the time of qualification, the person shall designate to each such commission the court and part of the court, if any, to which that person seeks election. If properly qualified, the names of all of the judicial candidates shall appear on the official ballot by the court and part of court, if any, previously designated and the candidate who shall receive the highest number of votes cast for judge of each part of each court shall be declared elected.



§ 16-2-506 - Establishment of judicial districts -- Assistant district attorneys general -- Criminal investigators -- Equity and law courts -- Chancery courts.

The state is divided into thirty-one (31) judicial districts composed as follows:

(1) (A) The first judicial district consists of the counties of Carter, Johnson, Unicoi and Washington. The four (4) incumbent trial court judges and the district attorney general currently residing in those counties shall continue to serve the first judicial district in their respective capacities. In 1988, the qualified voters of the first judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512;

(B) The district attorney general of the first judicial district is entitled to nine (9) assistant district attorney general positions and one (1) criminal investigator position;

(2) (A) The second judicial district consists of the county of Sullivan. The three (3) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the second judicial district in their respective capacities. Effective September 1, 1984, the law and equity court currently located in Sullivan County shall become a chancery court for the second judicial district and the current law and equity judge shall become a chancellor who on such date shall possess the same jurisdiction, powers and duties and shall receive the same compensation, benefits, emoluments and dignity of office as is required or provided by law for chancellors. In 1984, the qualified voters of the second judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part II of the circuit court of such district;

(B) The district attorney general of the second judicial district is entitled to eight (8) assistant district attorney general positions and two (2) criminal investigator positions;

(3) (A) The third judicial district consists of the counties of Greene, Hamblen, Hancock and Hawkins. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the third judicial district in their respective capacities. In 1986, the qualified voters of the third judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512. In 1990, the qualified voters of the third judicial district shall elect an additional circuit court judge in accordance with § 16-2-505 to serve part III of the circuit court of such district;

(B) The district attorney general of the third judicial district is entitled to nine (9) full-time assistant district attorney general positions and three (3) criminal investigator positions;

(4) (A) The fourth judicial district consists of the counties of Cocke, Grainger, Jefferson and Sevier. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the fourth judicial district in their respective capacities. Notwithstanding any other provision of law or this part to the contrary, the chancellor currently serving in the fourth judicial district shall also serve the fifth judicial district. As long as the chancellor for the fourth judicial district also serves the fifth judicial district, such chancellor shall be elected by the qualified voters of both such districts and may reside in either district. In 1990, the qualified voters of the fourth judicial district shall elect an additional circuit court judge in accordance with § 16-2-505 to serve part III of the circuit court of such district. Effective September 1, 1998, there is created an additional circuit court in the fourth judicial district. At the August 1998 general election, the qualified voters of the fourth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the fourth judicial district is entitled to seven (7) assistant district attorney general positions and two (2) criminal investigator positions;

(5) (A) The fifth judicial district consists of the county of Blount. The two (2) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the fifth judicial district in their respective capacities;

(B) The district attorney general of the fifth judicial district is entitled to five (5) assistant district attorney general positions and one (1) criminal investigator position;

(6) (A) The sixth judicial district shall consist of the county of Knox. The nine (9) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the sixth judicial district in their respective capacities. In 1986, the qualified voters of the sixth judicial district shall elect an additional chancellor in accordance with § 16-2-505 to serve part III of the chancery court of such district;

(B) The district attorney general of the sixth judicial district is entitled to sixteen (16) assistant district attorney general positions and two (2) criminal investigator positions;

(7) (A) The seventh judicial district consists of the county of Anderson. The two (2) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the seventh judicial district;

(B) The district attorney general of the seventh judicial district is entitled to three (3) assistant district attorney general positions and one (1) criminal investigator position;

(8) (A) The eighth judicial district consists of the counties of Campbell, Claiborne, Fentress, Scott and Union. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the eighth judicial district in their respective capacities;

(B) The district attorney general of the eighth judicial district is entitled to six (6) assistant district attorney general positions and two (2) criminal investigator positions;

(9) (A) The ninth judicial district consists of the counties of Loudon, Meigs, Morgan and Roane. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the ninth judicial district in their respective capacities. In 1984, the qualified voters of the ninth judicial district shall elect a chancellor in accordance with § 16-2-505 to serve part I of the chancery court of such district;

(B) The district attorney general of the ninth judicial district is entitled to five (5) assistant district attorney general positions and two (2) criminal investigator positions;

(10) (A) The tenth judicial district consists of the counties of Bradley, McMinn, Monroe and Polk. The four (4) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the tenth judicial district in their respective capacities. In 1986, the qualified voters of the tenth judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512;

(B) The district attorney general of the tenth judicial district is entitled to ten (10) assistant district attorney general positions and two (2) criminal investigator positions;

(11) (A) The eleventh judicial district consists of the county of Hamilton. The nine (9) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the eleventh judicial district in their respective capacities;

(B) The district attorney general of the eleventh judicial district is entitled to seventeen (17) assistant district attorney general positions and four (4) criminal investigator positions;

(12) (A) (i) The twelfth judicial district consists of the counties of Bledsoe, Franklin, Grundy, Marion, Rhea and Sequatchie. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twelfth judicial district in their respective capacities. In 1986, the qualified voters of the twelfth judicial district shall elect an additional judge in accordance with § 16-2-505, to serve part III of the circuit court of such district;

(ii) Notwithstanding any other provision of this part to the contrary, from September 1, 1984 until September 1, 1990, the chancellor currently residing in the twelfth judicial district shall also serve as chancellor for Coffee and Warren counties in the fourteenth and thirty-first judicial districts, respectively;

(B) The district attorney general of the twelfth judicial district is entitled to eight (8) assistant district attorney general positions and two (2) criminal investigator positions;

(13) (A) The thirteenth judicial district consists of the counties of Clay, Cumberland, DeKalb, Overton, Pickett, Putnam and White. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the thirteenth judicial district in their respective capacities. In 1984, the qualified voters of the thirteenth judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part II of the circuit court of such district. Effective September 1, 1998, there is created a criminal court in the thirteenth judicial district. At the August 1998 general election, the qualified voters of the thirteenth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the criminal court created by this section for an eight-year term;

(B) The district attorney general of the thirteenth judicial district is entitled to eight (8) assistant district attorney general positions and two (2) criminal investigator positions;

(14) (A) The fourteenth judicial district consists of the county of Coffee. The incumbent trial court judge and district attorney general currently residing in such county shall continue to serve the fourteenth judicial district in their respective capacities. In 1990, the qualified voters of the fourteenth judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505, to serve the court and part of court designated pursuant to § 16-2-512. The additional judge elected in 1990 shall serve the fourteenth judicial district exclusively and the judge currently residing in such district shall also have the responsibility and duty to assist the judge of the thirty-first judicial district with the judge's docket by interchange;

(B) The district attorney general of the fourteenth judicial district is entitled to three (3) assistant district attorney general positions and one (1) criminal investigator positions;

(15) (A) The fifteenth judicial district consists of the counties of Jackson, Macon, Smith, Trousdale and Wilson. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the fifteenth judicial district. The present criminal court judge shall continue to serve as judge of the criminal court; the present chancellor shall continue to serve as judge of the chancery court; and the present circuit judge shall continue to serve as judge of the circuit court. Effective September 1, 1998, there is created an additional circuit court in the fifteenth judicial district. At the August 1998 general election, the qualified voters of the fifteenth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the fifteenth judicial district is entitled to seven (7) assistant district attorney general positions and two (2) criminal investigator positions;

(16) (A) (i) The sixteenth judicial district consists of the counties of Cannon and Rutherford. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the sixteenth judicial district in their respective capacities. In 1984, the qualified voters of the sixteenth judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part II of the circuit court of such district;

(ii) On May 31, 1993, there is created an additional court in the sixteenth judicial district with the type of such court, type of judge to preside over such court and part of court being designated as provided in § 16-2-512. The position of judge or chancellor for such court is also created on such date and such position shall be filled by appointment as provided by law. The person so appointed shall serve until September 1, 1994, or until such person's successor is elected and qualified. At the August 1994 general election, the qualified voters of the sixteenth judicial district shall elect a judge or chancellor in accordance with § 16-2-505 to serve the court and part of court created by subdivision (16)(A)(ii);

(iii) Effective September 1, 1998, there is created an additional circuit court in the sixteenth judicial district. At the August 1998 general election, the qualified voters of the sixteenth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the sixteenth judicial district is entitled to ten (10) assistant district attorney general positions and one (1) criminal investigator position;

(17) (A) The seventeenth judicial district consists of the counties of Bedford, Lincoln, Marshall and Moore. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the seventeenth judicial district in their respective capacities. Effective September 1, 1989, there is created the position of circuit court judge to serve part II of the circuit court of the seventeenth judicial district. Such position shall be filled by appointment of the governor as provided by law and the person so appointed shall serve until September 1, 1990, or until such person's successor is elected and qualified. In 1990, the qualified voters of the seventeenth judicial district shall elect a circuit court judge in accordance with § 16-2-505, to serve part II of the circuit court of such district. The judge of part II of such circuit court may be a resident of any county within the seventeenth judicial district and shall serve the entire district;

(B) The district attorney general of the seventeenth judicial district is entitled to five (5) assistant district attorney general positions and one (1) criminal investigator position;

(18) (A) (i) The eighteenth judicial district consists of the county of Sumner. The two (2) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the eighteenth judicial district in their respective capacities. In 1986, the qualified voters of the eighteenth judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512;

(ii) Notwithstanding any other provision of this part to the contrary, from September 1, 1984 until September 1, 1990, the circuit court judge currently residing in the eighteenth judicial district shall also serve the nineteenth judicial district;

(B) The district attorney general of the eighteenth judicial district is entitled to seven (7) assistant district attorney general positions and two (2) criminal investigator positions;

(19) (A) (i) The nineteenth judicial district consists of the counties of Montgomery and Robertson. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the nineteenth judicial district in their respective capacities. In 1984, the qualified voters of the nineteenth judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part I of the circuit court of such district;

(ii) Notwithstanding any other provision of this part to the contrary, from September 1, 1984 until September 1, 1988, the chancellor currently residing in the nineteenth judicial district shall also serve as chancellor for Stewart County in the twenty-third judicial district;

(iii) The circuit court judge elected in 1984 to serve part I of the circuit court of the nineteenth judicial district shall be a resident of Robertson County but shall serve the entire district. In any subsequent election for part I of such circuit court, the judge may be a resident of any county within the district. Notwithstanding any other provision of this part to the contrary, from September 1, 1984 until September 1, 1986, the circuit judge for the nineteenth judicial district is authorized to sit by interchange in the eighteenth judicial district when requested to do so by the judges of the eighteenth judicial district. During such two-year period, nothing other than the agreement of the judges involved is necessary to effectuate such an interchange;

(iv) Effective September 1, 1984, the law and equity court currently located in Montgomery County shall become part II of the circuit court of the nineteenth judicial district and the current law and equity judge shall become judge of part II of such circuit court. On such date, such law and equity judge shall possess the same jurisdiction, powers and duties and shall receive the same compensation, benefits, emoluments and dignity of office as is required or provided by law for circuit court judges;

(v) In 1990, the qualified voters of the nineteenth judicial district shall elect an additional circuit court judge in accordance with § 16-2-505 to serve part III of the circuit court of such district;

(B) The district attorney general of the nineteenth judicial district is entitled to ten (10) assistant district attorney general positions and one (1) criminal investigator position;

(20) (A) (i) The twentieth judicial district consists of the county of Davidson. The twelve (12) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the twentieth judicial district in their respective capacities. In 1990, the qualified voters of the twentieth judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512. In 1998, the qualified voters of the twentieth judicial district shall elect an additional circuit court judge in accordance with the provisions § 16-2-505 to serve as judge of division VII of the circuit court of such district. In addition to the jurisdiction of a circuit court judge, the judge of division VII shall have concurrent chancery court jurisdiction and exclusive jurisdiction over the probate of wills and the administration of estates, including the estates of decedents and of wards under guardianships and conservatorships. Effective September 1, 1998, there is created an additional circuit court in the twentieth judicial district. At the August 1998 general election, the qualified voters of the twentieth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(ii) Effective September 1, 2003, there is created in the twentieth judicial district one (1) additional chancery court to be designated as division IV and two (2) additional criminal courts to be designated as division V and division VI. The governor shall appoint a person to serve as chancellor of division IV of the chancery court, a person to serve as judge of division V of the criminal court and a person to serve as judge of division VI of the criminal court. The persons so appointed shall serve in such capacity until September 1, 2004, or until their successors are elected and qualified. At the August 2004 general election, the qualified voters of the twentieth judicial district shall elect, in accordance with § 16-2-505, one (1) person to serve as chancellor of division IV of the chancery court, one (1) person to serve as judge of division V of the criminal court and one (1) person to serve as judge of division VI of the criminal court. The persons so elected at the August 2004 election shall hold office until September 1, 2006, and until their successors are elected and qualified. Thereafter, the chancellor and judges shall be elected for full eight-year terms;

(B) The district attorney general of the twentieth judicial district is entitled to thirty (30) assistant district attorney general positions and five (5) criminal investigator positions;

(21) (A) The twenty-first judicial district consists of the counties of Hickman, Lewis, Perry and Williamson. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-first judicial district in their respective capacities. In 1986, the qualified voters of the twenty-first judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512. Effective January 1, 1998, there is created an additional circuit court in the twenty-first judicial district. At the August 1998 general election, the qualified voters of the twenty-first district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the twenty-first judicial district is entitled to seven (7) assistant district attorney general positions, one (1) criminal investigator position, and one (1) additional assistant district attorney general position; provided, that the funding for such additional assistant district attorney general position is provided exclusively by the municipal and county governments that comprise the twenty-first judicial district;

(22) (A) The twenty-second judicial district consists of the counties of Giles, Lawrence, Maury and Wayne. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-second judicial district in their respective capacities. Effective September 1, 1998, there is created an additional circuit court in the twenty-second judicial district. At the August 1998 general election, the qualified voters of the twenty-second judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the twenty-second judicial district is entitled to eight (8) assistant district attorney general positions and two (2) criminal investigator positions;

(23) (A) The twenty-third judicial district consists of the counties of Cheatham, Dickson, Houston, Humphreys and Stewart. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-third judicial district in their respective capacities. In 1988, the qualified voters of the twenty-third judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512;

(B) The district attorney general of the twenty-third judicial district is entitled to seven (7) assistant district attorney general positions and two (2) criminal investigator positions. The fifth assistant district attorney general position shall not be filled unless full funding for the position is secured from local, federal or other funding sources apart from state appropriations;

(24) (A) The twenty-fourth judicial district consists of the counties of Benton, Carroll, Decatur, Hardin and Henry. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-fourth judicial district in their respective capacities. In 1984, the qualified voters of the twenty-fourth judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part II of the circuit court of such district;

(B) The district attorney general of the twenty-fourth judicial district is entitled to five (5) assistant district attorney general positions and one (1) criminal investigator position;

(25) (A) The twenty-fifth judicial district consists of the counties of Fayette, Hardeman, Lauderdale, McNairy and Tipton. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-fifth judicial district in their respective capacities. In 1990, the qualified voters of the twenty-fifth judicial district shall elect an additional judge or chancellor in accordance with § 16-2-505 to serve the court and part of court designated pursuant to § 16-2-512;

(B) The district attorney general of the twenty-fifth judicial district is entitled to nine (9) assistant district attorney general positions and one (1) criminal investigator position;

(26) (A) The twenty-sixth judicial district consists of the counties of Chester, Henderson and Madison. The three (3) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-sixth judicial district in their respective capacities. Effective September 1, 1998, there is created an additional circuit court in the twenty-sixth judicial district. At the August 1998 general election, the qualified voters of the twenty-sixth judicial district shall elect a person in accordance with § 16-2-505, to serve as judge of the circuit court created by this section for an eight-year term;

(B) The district attorney general of the twenty-sixth judicial district is entitled to seven (7) assistant district attorney general positions and one (1) criminal investigator position;

(27) (A) The twenty-seventh judicial district consists of the counties of Obion and Weakley. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-seventh judicial district in their respective capacities;

(B) The district attorney general of the twenty-seventh judicial district is entitled to three (3) assistant district attorney general positions and one (1) criminal investigator position;

(28) (A) (i) The twenty-eighth judicial district consists of the counties of Crockett, Gibson and Haywood. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-eighth judicial district in their respective capacities;

(ii) Effective September 1, 1984, the law and equity court currently located in Gibson County shall become a chancery court for the twenty-eighth judicial district and the current law and equity judge shall become a chancellor who on such date shall possess the same jurisdiction, powers and duties and shall receive the same compensation, benefits, emoluments and dignity of office as is required or provided by law for chancellors;

(B) The district attorney general of the twenty-eighth judicial district is entitled to five (5) assistant district attorney general positions and one (1) criminal investigator position;

(29) (A) (i) The twenty-ninth judicial district consists of the counties of Dyer and Lake. The two (2) incumbent trial court judges and the district attorney general currently residing in such counties shall continue to serve the twenty-ninth judicial district in their respective capacities. Juvenile jurisdiction in Dyer County shall be in the court of general sessions as provided in §§ 37-1-102 and 37-1-203, unless such jurisdiction is vested in another court by law or private act.

(ii) Effective April 15, 1986, part II of the circuit court of the twenty-ninth judicial district shall become part I of the chancery court of such district and the current judge of part II of such circuit court shall become chancellor of part I of the chancery court of such district. On such date, such chancellor shall possess the same jurisdiction, powers and duties and shall receive the same compensation, benefits, emoluments and dignity of office as is required or provided by law for chancellors. This chancellor shall have concurrent jurisdiction with the circuit court of this district;

(B) The district attorney general of the twenty-ninth judicial district is entitled to three (3) assistant district attorney general positions and one (1) criminal investigator position;

(C) Effective September 1, 1984, there is created the position of secretary for the chancellor of part I of the chancery court of the twenty-ninth judicial district and such chancellor is authorized to employ a person to fill such position in accordance with § 16-2-505(c);

(30) (A) The thirtieth judicial district is composed of the county of Shelby. The nineteen (19) incumbent trial court judges and the district attorney general currently residing in such county shall continue to serve the thirtieth judicial district in their respective capacities. In 1984, the qualified voters of the thirtieth judicial district shall elect an additional judge in accordance with § 16-2-505 to serve part IX of the circuit court of such district. In 1990, the qualified voters of the thirtieth judicial district shall elect one (1) additional criminal court judge in accordance with § 16-2-505 to serve part IX of the criminal court of such district. The board of commissioners of Shelby County shall furnish all books other than those provided by the administrative director of the courts and other necessary supplies for the judge to be elected in 1990. On June 6, 1995, there is created an additional criminal court in the thirtieth judicial district. The court shall be Part X of the criminal court of such district. The position shall be filled by appointment as provided by law. The person so appointed shall serve until September 1, 1996, or until such person's successor is elected and qualified. At the August 1996 general election, the qualified voters of the thirtieth judicial district shall elect a criminal court judge in accordance with § 16-2-505 to serve Part X of the court;

(B) The district attorney general of the thirtieth judicial district is entitled to forty-four (44) assistant district attorney general positions and thirteen (13) criminal investigator positions; and

(31) (A) The thirty-first judicial district consists of the counties of Van Buren and Warren. The incumbent trial court judge currently residing in such counties shall continue to serve the thirty-first judicial district. The judge residing in the thirty-first judicial district shall also have the responsibility and duty to assist the judge of the fourteenth judicial district by interchange with such judge's docket;

(B) (i) Effective September 1, 1990, there is created the position of district attorney general for the thirty-first judicial district. At the regular August election in 1990, the qualified voters of the thirty-first judicial district shall elect a person to the position of district attorney general for a full eight-year term. The person elected to such position shall possess the same qualifications, powers and duties and shall receive the same compensation, payable in the same manner, benefits, emoluments and dignity of office as is required or provided by law for other district attorneys general.

(ii) Effective July 1, 1989, there are created two (2) secretarial positions for the district attorney general of the thirty-first judicial district. Such district attorney general shall select a suitable person to fill one (1) position and such person shall receive the same compensation, payable in the same manner, as is provided by law for the secretary of other district attorneys general. The secretary shall perform such duties as may be assigned by such district attorney general. Such district attorney general shall transfer all authority and funding concerning the other secretarial position to the district attorney general for the fourth judicial district who shall select a suitable person to fill the other position, and such person shall receive the same compensation, payable in the same manner, as is provided by law for the secretary of other district attorneys general. The secretary shall perform such duties as may be assigned by the district attorney general for the fourth judicial district.

(iii) The district attorney general of the thirty-first judicial district is entitled to three (3) assistant district attorney general positions and one (1) criminal investigator position.

(iv) On September 1, 1990, the office space and all state-owned furniture, equipment, supplies, books and other such office property located in the Warren County courthouse and currently being used by the district attorney general of the fourteenth judicial district, or by one (1) of the district attorney general's assistants or investigators, shall be transferred for the use of the district attorney of the thirty-first judicial district. On and after such date, all such office space and other office property located in the Warren County courthouse shall become the space for and property of the office of district attorney general for the thirty-first judicial district. Nothing contained herein shall be construed as prohibiting such district attorney general from also establishing an office in the other county comprising the thirty-first judicial district.

(v) By September 1, 1990, all records, files, papers and other official documents pertaining to any pending or completed case arising out of any of the counties comprising the thirty-first judicial district shall be transferred to and become the property of the office of district attorney general for the thirty-first judicial district.

(vi) Notwithstanding any other law or this subdivision (31) to the contrary, if a vacancy occurs in the office of the district attorney general currently serving the thirty-first judicial district, the governor shall appoint a suitable person to serve as district attorney general for such district. The person so appointed shall possess all of the qualifications required by law for district attorneys general and shall serve until September 1, 1990, or until the district attorney general to be elected by the voters of the thirty-first judicial district pursuant to this subdivision (31)(B) is elected and qualified.



§ 16-2-507 - Incumbent judges -- Cooperation between judges.

(a) All incumbent trial court judges shall hold office in and serve the judicial district of which they have been designated by § 16-2-506.

(b) It is the affirmative duty of every trial court judge to fully cooperate with the presiding judge and the other judges in the district.



§ 16-2-508 - District attorneys general -- Powers and duties -- Assistant district attorneys general -- Criminal investigators -- Other positions.

(a) All incumbent district attorneys general shall hold office in and serve the judicial district to which they are assigned by § 16-2-506. The district attorneys general shall exercise and possess the jurisdiction, powers and duties within the judicial districts created by this part as are conferred by law upon district attorneys general. This part shall not be construed to make any reduction in the staff of any district attorney general, and any legislative act that creates assistant district attorney general, criminal investigator or other positions, or that otherwise affects or involves the office of district attorney general in a particular judicial district or attorney's district as it is presently numbered or identified is made applicable to the judicial district to which the present district attorney general is assigned by this part. Nothing in this part shall be construed as affecting a county's authority to provide staff and other resources to the district attorney general of the district in which the county is located.

(b) Except in the judicial districts comprised of the urban counties of Shelby, Davidson, Knox, Hamilton and Sullivan, the district attorney general of each judicial district shall be entitled to at least one (1) assistant district attorney general position for each trial court judge in the judicial district to which the district attorney general is assigned, as well as either one (1) additional assistant district attorney general position if the judicial district is comprised of four (4) or more counties, or two (2) additional assistant district attorney general positions if the judicial district is comprised of more than six (6) counties. If an additional trial court judge is added to a judicial district, and that district does not already have sufficient assistant district attorney general positions to satisfy the formula set out in this subsection (b), an additional assistant district attorney general position shall be created for that district upon the effective date of the creation of the new judicial position.

(c) [Deleted by 2013 amendment, effective March 20, 2013.]

(d) The district attorney general of any judicial district in which an assistant district attorney general position is created by this part shall appoint a suitable person to serve as assistant district attorney general. The person so appointed shall serve at the pleasure of the district attorney general, and shall perform the duties the district attorney general requires. Each person so appointed shall be compensated as provided for by general law.

(e) Except for the assistant district attorney general position created annually by former subsection (c) and those created when, pursuant to § 16-2-506, an additional trial court judge is elected in 1986, 1988 or 1990, the number of such assistant positions set out in § 16-2-506 shall be the total number of positions to which the corresponding district attorney general is entitled, and nothing in this section shall be construed as creating any assistant positions in excess of such number.

(f) (1) The district attorneys general shall appoint suitable individuals to the position of criminal investigator. The individuals so appointed shall perform such duties as the district attorney general may direct, and shall serve at the pleasure of the district attorney general.

(2) In carrying out the duties of the criminal investigator's office, each of the criminal investigators shall possess the same power and authority as deputies of the county sheriffs or if the judicial district includes a metropolitan form of government then their power and authority shall include all police powers of law enforcement officers in that area metropolitan government. The compensation of such investigators shall be as provided by general law.



§ 16-2-509 - Presiding judges.

(a) The judges in each judicial district shall assemble for the purpose of selecting a presiding judge of the district. In August of each year, the judges within each district shall assemble at the call of the presiding judge and select a successor to such presiding judge who shall serve until September 1 of the following year. If upon any selection date the judges in any district fail to choose or are unable to agree upon the selection of a presiding judge, the chief justice of the supreme court shall designate one (1) of their number to serve.

(b) It is the duty of the presiding judge to:

(1) Reduce docket delays and hold congestion to a minimum;

(2) Seek and maintain an equitable distribution of the workload and an equal sharing of the bench and chambers time necessary to dispose of the business of the district;

(3) Promote the orderly and efficient administration of justice within the district; and

(4) Take immediate and affirmative action to correct or alleviate any caseload imbalance, or any condition adversely affecting the administration of justice within the district over which the judge presides.

(c) To effectuate the duties enumerated in subsection (b), the presiding judge may assign cases to judges and chancellors within the district over which the judge presides. In assigning cases, the presiding judge shall, whenever possible and not detrimental to the orderly and efficient administration of justice, give due regard to the court upon which the judge or chancellor serves, the judge's or chancellor's particular background, experience and preference and economy of judicial travel time.

(d) If a presiding judge is unable to correct a caseload imbalance or reduce docket delays utilizing the available judges within the district over which the judge presides, it is the affirmative duty of the presiding judge to contact other presiding judges and request assistance or contact the supreme court and request assistance pursuant to § 16-3-502.

(e) This part shall not be construed as altering or modifying any law concerning interchange by agreement.



§ 16-2-510 - Holding of court -- Terms abolished -- Grand juries.

(a) Court shall be held within each judicial district at such times and on such dates as the judges of each judicial district fix by rule. Court shall be held in each county within the district as often as is necessary to dispose of the business of the court. Not less than thirty (30) days prior to the rule taking effect, the rule shall be published and circulated to the practicing bar, and filed with the administrative director of the courts.

(b) Terms of court are abolished and the minutes of all courts shall remain open continuously. Any reference in Tennessee Code Annotated to the beginning of a term of court shall be deemed to be a reference to the appropriate date fixed by rule as provided by this section.

(c) New grand juries shall be impaneled at least twice a year at times selected by the presiding judge of the district. The presiding judge within each district shall be responsible for designating the foreperson and for impaneling, charging and receiving the report of the grand jury, but may designate another judge to perform these responsibilities. In those districts in which there is a criminal court judge or judges, the criminal court judge or judges shall perform the duties pertaining to the grand jury assigned to the presiding judge by this subsection (c).



§ 16-2-511 - Uniform rules of practice -- Designation of court by certain types of cases.

Uniform rules of practice may be promulgated in each district by the judges of the district. The rules shall be consistent with the statutory law, the rules of the supreme court and the rules of criminal and civil procedure. The judges within a district may, by rule, designate courts or parts of a court that will be primarily responsible for hearing certain types of cases or cases dealing with certain areas of the law. Not less than thirty (30) days prior to the rules taking effect, copies of the rules shall be published and circulated to the practicing bar and filed with the administrative director of the courts.



§ 16-2-512 - Recommendations classifying elected additional judges.

(a) Where § 16-2-506 requires the election of an additional judge in a judicial district, the presiding judge of the district shall notify the judicial council in writing of the judge's recommendation as to whether the additional judge will be a circuit court judge, criminal court judge or chancellor and of the part of court the judge or chancellor will serve. The recommendation shall be made by January 1 of the year in which the additional judge is to be elected and shall be made only after consultation with all other trial level judges in the district, all local bar associations in the district and any other person or group with an interest in the recommendation.

(b) The judicial council shall have thirty (30) days from receipt of the written recommendation provided for in subsection (a) to approve or reject it; provided, that the recommendation shall stand approved unless rejected by a two-thirds (2/3) vote of the entire council. No recommendation shall be rejected except following a public hearing of the council held upon ten (10) days' advance notice to the presiding judge who made the recommendation and to the public. At the hearing, interested parties may present evidence on the issue. If the recommendation is not approved or rejected within thirty (30) days, the recommendation shall be considered approved.

(c) Upon the judicial council's approval or rejection of a recommendation pursuant to this section, it shall notify the administrative director of the courts of its decision. The administrative director of the courts shall notify the presiding judge of the affected district of the council's action and shall notify the election commission of each county in the affected district of the type of judge and part of court of the judge to be elected. Upon receiving such information, each election commission shall prepare the ballot to be used in such judicial election accordingly.



§ 16-2-513 - Formula for determining need for additional judges -- Annual report.

(a) The comptroller of the treasury shall devise and maintain a weighted caseload formula for the purpose of determining the need for creation or reallocation of judicial positions using case weights derived from the most recent weighted caseload study. The comptroller of the treasury shall update the formula at least annually. The comptroller of the treasury may adjust the formula as necessary to reflect the impact of any legislative enactment that is material to judicial caseloads.

(b) Each district attorney general and each public defender, separately or through the appropriate conference, the council of juvenile and family court judges and the administrative office of the courts shall provide to the comptroller of the treasury information that the comptroller of the treasury determines is necessary to accomplish the purposes of this section. This information shall include caseload totals by appropriate case type for each study and total number of judicial, child support magistrates, district attorney and public defender resources for each district, noting how many are funded by the federal, state or local government. This data is to be provided to the comptroller in electronic and hard copy form on or before October 15 of each year.

(c) Using such formula, information and adjustments, the comptroller of the treasury shall annually publish a weighted caseload report analyzing the current distribution of judicial positions throughout the state as well as the current need, if any, for creation of or reallocation of such positions.

(d) The processing of case data by the administrative office of the courts for the purpose of providing the comptroller of the treasury with the information necessary to complete the weighted caseload study shall be subject to audit by the comptroller of the treasury. The audit shall ensure that the validation, verification and compilation of case data are performed in accordance with § 16-1-117(a).



§ 16-2-514 - Incumbent clerks and masters.

(a) Nothing in this part shall be construed to limit, terminate or otherwise affect the term or future terms of office of any circuit court clerk, criminal court clerk or clerk and master. All such incumbents shall continue in office until the expiration of their respective terms of office and shall be eligible for reelection and reappointment.

(b) Nothing in this part shall be construed to require, permit or authorize the consolidation of the offices of clerk and master, circuit court clerk or criminal court clerk or to place any clerk in a position of dominance over any other clerk.



§ 16-2-515 - References to judicial circuits or divisions deemed to judicial districts.

All references in Tennessee Code Annotated to "judicial circuits" or "chancery divisions" shall be deemed references to the judicial districts created by this part.



§ 16-2-516 - Pending cases -- Process -- Surety bonds -- Applicability of local rules.

All process issued after September 1, 1984, shall be returnable at the times and places fixed by local court rules promulgated in accordance with this part. All bonds and undertakings executed after September 1, 1984, shall be governed by local court rules, insofar as to appearance dates and other conditions relating to time and place.



§ 16-2-517 - Jurisdictions unaffected.

Notwithstanding any provision of this part to the contrary, nothing in this part shall be construed to repeal, amend or affect in any manner any jurisdiction granted to any local court by any public or private law.



§ 16-2-518 - Increase in positions or funding to office of public defender.

Any increase in local funding for positions or office expense for the district attorney general shall be accompanied by an increase in funding of seventy-five percent (75%) of the increase in funding to the office of the public defender in such district for the purpose of indigent criminal defense.



§ 16-2-519 - Creation of assistant district attorney positions.

(a) It is the declared policy of the general assembly to create assistant district attorney general (ADA) positions based upon the number of the ADA positions to population ratios being the primary consideration with secondary consideration being caseload when uniformly reported caseload statistics become available. The Tennessee district attorneys general conference and the Tennessee judicial council are directed to make recommendations on this basis with the immediate objective being to achieve the following ratio:

Urban and rural districts--One (1) ADA per twenty thousand (20,000) population, according to the 1990 federal census or any subsequent federal census.

(b) As used in this section, "urban districts" means the second, sixth, eleventh, twentieth and thirtieth judicial districts and "rural districts" means all other judicial districts.

(c) For the sole purpose of computing the one (1) assistant district attorney per twenty thousand (20,000) population, the district attorney general in any one (1) county judicial district having a population of less than fifty thousand (50,000) shall be counted as one half (1/2) of an assistant district attorney.

(d) Until the various judicial districts have attained approximate equality in ADA to population ratios, other factors are assigned a lower priority than ADA to population ratios. When the ratio set out in this section has been achieved, other factors, including uniform caseload statistics, local funding and geographic conditions that create logistical problems in covering the judicial district, shall be considered in support of additional position requests.



§ 16-2-520 - Additional assistant district attorney general positions.

(a) Effective July 1, 2004, there are created thirty (30) additional assistant district attorney general positions to be designated in judicial districts as provided in this section.

(b) (1) The executive director of the district attorneys general conference and the administrative director of the courts shall meet and prepare a report that contains the recommendations of such officials as to the specific judicial districts in which the additional assistant district attorney general positions created pursuant to subsection (a) should be designated. The report shall be prepared in consultation with the comptroller of the treasury.

(2) By October 1, 2004, the executive director of the district attorneys general conference shall file the report prepared pursuant to subdivision (b)(1) with the speakers of the senate and house of representatives and chairs of the judiciary committees of the senate and house of representatives. Upon the filing of the report, the district attorneys general recommended by the report to receive additional assistant positions shall be authorized to interview and employ persons to fill such positions.

(c) As early as is practicable during the first session of the 104th General Assembly, the general assembly shall consider and enact legislation that specifically designates the judicial district in which the persons employed in the additional assistant district attorney general positions created pursuant to subsection (a) will serve.

(d) The number of assistant district attorney general positions created by this section or to which the district attorney general of each judicial district is entitled pursuant to § 16-2-506 or any other provision of law shall be the minimum number of positions authorized in each district. Nothing in this section or any other provision of law shall be construed to prohibit or prevent the employment of additional assistant district attorneys general in a particular judicial district, regardless of whether the positions are funded by a state or non-state source, or whether they are specifically enumerated in this section, § 16-2-506 or any other provision of law.



§ 16-2-521 - Number of criminal investigator positions to which district attorney general entitled pursuant to § 16-2-506.

The number of criminal investigator positions to which the district attorney general of each judicial district is entitled pursuant to § 16-2-506 or any other law shall be the minimum number of positions authorized in each judicial district. No law shall be construed to prohibit the employment of additional criminal investigators in a judicial district as established by § 16-2-506, regardless of whether the positions are funded by a state or non-state source, or whether they are specifically enumerated in any other law.









Chapter 3 - Supreme Court

Part 1 - Membership

§ 16-3-101 - Composition -- Election of judges -- Qualifications -- Concurrence necessary for decisions.

(a) The supreme court shall consist of five (5) judges, one (1) of whom shall reside in each grand division, and no more than two (2) in the same grand division.

(b) Judges of the supreme court shall be elected as follows: one (1) of the supreme court judges shall be elected from each of the three (3) grand divisions and two (2) of the supreme court judges shall be elected from the state at large. Each candidate shall reside in the grand division for which the candidate is elected and the two (2) candidates elected for the state at large shall not reside in the same grand division.

(c) Each judge shall be thirty-five (35) years of age and shall, before election, have been a resident of the state for five (5) years.

(d) A judge's term of office shall be eight (8) years.

(e) The concurrence of three (3) of the judges is necessary to a decision in every case.



§ 16-3-102 - Chief justice.

After their election and qualification, the judges shall designate one (1) of their number who shall preside as chief justice.



§ 16-3-103 - Expenses.

The expenses of the supreme court shall be paid out of the state treasury, upon the warrant of the commissioner of finance and administration.






Part 2 - Powers and Duties

§ 16-3-201 - Jurisdiction.

(a) The jurisdiction of the court is appellate only, under restrictions and regulations that from time to time are prescribed by law; but it may possess other jurisdiction that is now conferred by law upon the present supreme court.

(b) The court has no original jurisdiction, but appeals and writs of error, or other proceedings for the correction of errors, lie from the inferior courts and court of appeals, within each division, to the supreme court as provided by this code.

(c) The court also has jurisdiction over all interlocutory appeals arising out of matters over which the court has exclusive jurisdiction.

(d) (1) The supreme court may, upon the motion of any party, assume jurisdiction over an undecided case in which a notice of appeal or an application for interlocutory or extraordinary appeal is filed before any intermediate state appellate court.

(2) Subdivision (d)(1) applies only to cases of unusual public importance in which there is a special need for expedited decision and that involve:

(A) State taxes;

(B) The right to hold or retain public office; or

(C) Issues of constitutional law.

(3) The supreme court may, upon its own motion, when there is a compelling public interest, assume jurisdiction over an undecided case in which a notice of appeal is filed with an intermediate state appellate court.

(4) The supreme court may by order take actions necessary or appropriate to the exercise of the authority vested by this section.

(e) Appeals of actions under title 2, chapter 17 relative to election contests shall be to the court of appeals in accordance with the Tennessee rules of appellate procedure.



§ 16-3-202 - Process, receivers, and references.

The court may appoint receivers, order references and issue all writs and process necessary for the exercise and enforcement of its jurisdiction.



§ 16-3-203 - Powers over criminal defendants.

The court may recommit offenders in state cases, when it may appear necessary, and remand them to the inferior court from which their cases were brought to the supreme court, taking recognizances from the defendants, when the offense charged is bailable, with the security that the court judges proper.



§ 16-3-204 - Bonds and recognizances.

(a) The court may give judgment upon any and all bonds or recognizances, whether in civil or criminal cases, executed in the progress of the cause, under the general provisions of law, or by lawful order of the court, either in the inferior or supreme court, and enforce the same by execution or otherwise, as in the case of other judgments and decrees of the court.

(b) Process of scire facias may, in all such cases, be issued as is proper in similar cases in the inferior courts, and, upon appearance of the defendant, and issue of fact made thereon, the court may order a jury to be summoned forthwith to determine the issue, and may give judgment thereon as the inferior courts of law might do in similar cases.



§ 16-3-205 - Supersedeas by judges.

The judges of the supreme court, or any one of them, on a proper case being made out, shall have the authority to grant the process of supersedeas to an execution, returnable to their own court, in the same manner the supreme court, while it is in session, can grant such process, also grant supersedeas to the execution of an interlocutory decree of an inferior court, in the cases provided for in § 27-1-103 [repealed].



§ 16-3-206 - Vacating judgment.

In all cases in which the supreme court may give judgment or decree through inadvertence and oversight, when upon the face of the record no cause of action existed against the party, the court may, upon its own motion, vacate the judgment or decree.



§ 16-3-207 - Correction of apparent mistakes.

The court may, at any time after final judgment, correct mistakes apparent on the face of the record, as provided in § 20-11-106 [repealed].



§ 16-3-208 - Appeals taken before term.

All appeals, and appeals in the nature of a writ of error, taken from the final judgment or decree of an inferior court, at any time before the sitting of the supreme court, shall stand for hearing at the first term, without notice to the opposite party.



§ 16-3-209 - Appeal during term.

An appeal, appeal in the nature of a writ of error, or writ of error may be prosecuted from any final judgment or decree, rendered in an inferior court during the term of the supreme court, the record being filed in the court, and the opposite party, or the opposite party's counsel, notified five (5) days before the hearing.



§ 16-3-210 - Scheduling of districts.

The court may class the judicial districts to set the causes from each district for trial on certain weeks of the term, and make publication of the classes before the beginning of the term.



§ 16-3-211 - Order of counties in districts.

The supreme court, except as otherwise provided, shall take up and try the cases from the different counties in a judicial district in the order in which the counties are named in the section of chapter 2 of this title that prescribes the times of holding court in the judicial district; and when the business of a county is taken up, it shall be argued before passing to the business of another county, unless postponed for satisfactory reasons to the court.



§ 16-3-212 - Special personnel for expedition of post-conviction proceedings in capital cases.

The supreme court is authorized to employ, reassign or contract with individuals utilizing special funds appropriated solely for the purpose of providing prompt and fair adjudication of post-conviction proceedings in capital sentence cases, including authority to assign the additional personnel the duties of personnel reassigned to the post-conviction cases. In no event shall the employment, contract or expenditures under this authority extend beyond a two-year period.






Part 3 - Terms

§ 16-3-301 - Duration of terms.

It is the duty of the judges of the supreme court to hold its terms at the different places as designated by law, until all the causes are determined or otherwise disposed of, or until it becomes necessary to adjourn to hold court at another point.



§ 16-3-302 - Adjourned terms.

The court may sit upon its own adjournment, and hold its term at any time, for the purpose of hearing and deciding unfinished business.



§ 16-3-303 - Adjournment from day to day.

(a) Any judge in attendance at any time may adjourn court, in the absence of the other judges, from day to day, until they are able to attend.

(b) The clerk or sheriff may also adjourn the court from day to day, for one (1) week at the first of the term, if no judge attends.



§ 16-3-304 - Adjournment to court in course.

(a) The clerk, at the expiration of the week specified in § 16-3-303, or the single judge in attendance in the case mentioned in § 16-3-303(a), if satisfied that a quorum cannot be had, may adjourn to the court in course.

(b) Adjournment works no discontinuance in any case, but the business stands over until the next term, and may then be disposed of, and all process, recognizances, or other obligations enforced as if no continuance had been made.



§ 16-3-305 - Orders opening and closing terms.

The court has the power, by an order signed by three (3) of its members and forwarded to the clerk at any of the places where its sessions are required to be held, to open any term of the court at such place, without the attendance of the judges of the court, and likewise an order of adjournment or any other order, judgment or decree, signed by three (3) of the judges, may be entered in the absence of the members of the court. The signed orders shall be entered by the clerk on the minutes of the court, and shall have the effect of signed minute orders from the time received and filed by the clerk. The signed orders shall be filed and preserved by the clerk receiving them, until compared with the minutes by the court, and the minutes shall be examined and signed by the court at least once every thirty (30) days.



§ 16-3-306 - Continuation of terms -- Concurrent terms.

Every term of the court when opened shall remain open until an order of adjournment is entered, and it shall be lawful for the terms of court in all the grand divisions to be open and running concurrently.



§ 16-3-307 - Rules for terms and transfers.

The court is empowered to make all necessary rules to carry out the purposes of §§ 16-2-104, 16-3-305, and 16-3-306, and to expedite the hearing of cases.



§ 16-3-308 - Special term.

The judges of the supreme court have the power to appoint and hold a special term, upon giving twenty (20) days' notice of the time in some newspaper in the division in which the court is held, for the trial of causes that they deem essential to the public interest.






Part 4 - Rule Making

§ 16-3-401 - Supreme court rules of practice.

The supreme court may make rules of practice for the better disposal of business before it.



§ 16-3-402 - Other courts -- General rules of practice.

The supreme court has the power to prescribe by general rules the forms of process, writs, pleadings and motions, and the practice and procedure in all of the courts of this state in all civil and criminal suits, actions and proceedings.



§ 16-3-403 - Rules not to affect substantive rights -- Consistency with constitutions.

The rules prescribed by the supreme court pursuant to § 16-3-402 shall not abridge, enlarge or modify any substantive right, and shall be consistent with the constitutions of the United States and Tennessee.



§ 16-3-404 - Effective date of rules -- Approval of rules by general assembly.

The supreme court shall fix the effective date of all its rules; provided, that the rules shall not take effect until they have been reported to the general assembly by the chief justice at or after the beginning of a regular session of the general assembly, but not later than February 1 during the session, and until they have been approved by resolutions of both the house of representatives and the senate.



§ 16-3-405 - Publication of rules.

All rules adopted by the supreme court shall be published in the Tennessee Code Annotated and may be publicized both before and after becoming effective in a manner that the supreme court deems appropriate.



§ 16-3-406 - Laws in conflict with rules nullified.

After the rules have become effective, all laws in conflict with the rules shall be of no further force or effect.



§ 16-3-407 - Additional or supplementary rules of other courts.

Each of the other courts of this state may adopt additional or supplementary rules of practice and procedure not inconsistent with or in conflict with the rules prescribed by the supreme court.



§ 16-3-408 - Courts -- Facsimile transmission of documents -- Rules and procedures.

The supreme court is urged to develop court rules and procedures to control the process of courts using fax transmissions of documents. The court rules and procedures should provide for the following:

(1) The type of document that may be faxed;

(2) The length of restriction, if any, of a document that may be faxed;

(3) The type of equipment and paper that must be used by clerks' offices;

(4) The amount, if any, of fees to be charged for the faxing of documents;

(5) The payment of regular filing fees of the court;

(6) The time of filing of a faxed document;

(7) Requirements, if any, for filing of original documents or original signatures;

(8) Requirements, if any, for maintenance of transmittal reports of faxed documents; and

(9) Any other rule or procedure the court deems appropriate.






Part 5 - Supervision of Inferior Courts

§ 16-3-501 - Inferior courts -- Supervisory control.

In order to ensure the harmonious, efficient and uniform operation of the judicial system of the state, the supreme court is granted and clothed with general supervisory control over all the inferior courts of the state.



§ 16-3-502 - Supervisory procedures.

In addition to other constitutional, statutory and inherent power, but not restrictive thereof, the supreme court may:

(1) Designate the administrative director of the courts as the chief administrative officer of the courts of the state;

(2) Direct the administrative director of the courts to take all action or to perform duties that are necessary for the orderly administration of justice within the state, whether or not herein or elsewhere enumerated;

(3) Direct the administrative director of the courts to provide administrative support to all of the courts of the state through an administrative office of the courts in order to:

(A) Designate and assign temporarily any judge or chancellor to hold or sit as a member of any court, of comparable dignity or equal or higher level, for any good and sufficient reason;

(B) Maintain a roster of retired judges who are willing and able to undertake special duties from time to time and to designate or assign them appropriate judicial duties;

(C) Make a careful and continuing survey of the dockets of the circuit, criminal, chancery and other similar courts of record, and to report at periodic intervals to the court, and annually to the general assembly, information that is public record;

(D) Take affirmative and appropriate action to correct and alleviate any imbalance in caseloads among the various judicial districts of the state; and

(E) Take affirmative and appropriate action to correct or alleviate any condition or situation adversely affecting the administration of justice within the state;

(4) Adopt, upon the recommendation of the administrative director of the courts, an annual plan providing for the orientation of newly elected or appointed judges of trial or appellate courts of record and for the appropriate continuing legal education and training of the judges; and

(5) Establish and implement a policy concerning the prevention of sexual harassment. This policy shall include training workshops and the establishment of a hearing procedure.



§ 16-3-503 - Inherent power of court.

The general assembly declares that this part is declaratory of the common law as it existed at the time of the adoption of the constitution of Tennessee and of the power inherent in a court of last resort.



§ 16-3-504 - Plenary and discretionary powers.

This part shall constitute a broad conference of full, plenary and discretionary power upon the supreme court.






Part 6 - Advisory Commission on Rules

§ 16-3-601 - Advisory commission on rules of practice and procedure.

(a) There shall be an advisory commission whose members shall be appointed by the supreme court and whose duty shall be to advise the supreme court from time to time respecting the rules of practice and procedure.

(b) Each member shall serve for a term of three (3) years and members shall be eligible for reappointment; provided, that members shall not be appointed for more than three (3) successive terms.

(c) No compensation shall be paid to any of the members; however, the expenses necessarily incurred by the members in the accomplishment of the purposes of the commission, as set out in this part, shall be reimbursable when statements of expenses are submitted pursuant to policies and guidelines promulgated by the supreme court.

(d) The advisory commission has the authority to employ, subject to the approval of the administrative director of the courts and commissioner of finance and administration, legal, clerical and other assistance that may be necessary to the efficient discharge of its duties.






Part 7 - Court Buildings Commissions

§ 16-3-701 - Commission to control supreme court building at Nashville.

There is created a commission composed of the chief justice of the supreme court, who shall serve as chair, the presiding judge of the court of appeals or the presiding judge's designee, the presiding judge of the court of criminal appeals or presiding judge's designee, the administrative director of the courts, the clerk of the supreme court, and one (1) other member from the supreme court to be elected by the membership of the supreme court, which commission is vested with authority and jurisdiction to supervise and control the supreme court building at Nashville, to employ all necessary assistants and help for the building, and to make necessary contracts therefor.



§ 16-3-702 - Commission to control court building at Knoxville.

There is created a commission composed of the chief justice of the supreme court, who shall serve as chair, the presiding judge of the court of appeals or the presiding judge's designee, the presiding judge of the court of criminal appeals or the presiding judge's designee, the administrative director of the courts, the clerk of the supreme court, and one (1) other member from the supreme court to be elected by the membership of the supreme court, which commission is vested with authority and jurisdiction to supervise and control the court and office building at Knoxville, and to employ all necessary assistants and help for the building, and make necessary contracts therefor.



§ 16-3-703 - Commission to control court building at Jackson.

There is created a commission composed of the chief justice of the supreme court, who shall serve as chair, the presiding judge of the court of appeals or the presiding judge's designee, the presiding judge of the court of criminal appeals or the presiding judge's designee, the administrative director of the courts, the clerk of the supreme court, and one (1) other member from the supreme court to be elected by the membership of the supreme court, which commission is vested with the authority and jurisdiction to supervise and control the court and office building at Jackson, and to employ all necessary assistants and help for the building, and make necessary contracts therefor.






Part 8 - Administrative Office of the Courts

§ 16-3-801 - Creation -- Purpose.

There is created the administrative office of the courts. The purpose of this office is to assist in improving the administration of justice in the state by performing the duties and exercising the powers conferred in this part.



§ 16-3-802 - Administrative director -- Appointment -- Salary.

(a) The supreme court shall appoint the administrative director of the courts, who shall serve as the director of the administrative office of the courts. The administrative director shall serve at the pleasure of the supreme court.

(b) The supreme court shall fix the salary of the administrative director of the courts at an amount not to exceed the salary paid to judges of the court of appeals.



§ 16-3-803 - Administrative director -- Powers and duties.

(a) The administrative director of the courts shall work under the supervision and direction of the chief justice and shall, as the chief administrative officer of the state court system, assist the chief justice in the administration of the state court system to the end that litigation may be expedited and the administration of justice improved.

(b) The administrative director of the courts shall serve as secretary to the judicial council, shall perform those duties enumerated in § 16-3-502, and shall attend to other duties that may be assigned by the supreme court or chief justice of the supreme court. As secretary to the judicial council, the administrative director of the courts shall provide staff and secretarial support for all functions of the judicial council.

(c) (1) Acting in accordance with procedures established pursuant to § 9-6-103, the administrative director of the courts shall annually prepare, approve and submit a budget for the maintenance and operation of the state court system. When the budget for the maintenance and operation of the state court system is submitted to the department of finance and administration, the administrative director of the courts shall also submit copies of the budget to the speaker of the senate and the speaker of the house of representatives for referral and consideration by the appropriate standing committees of the general assembly.

(2) The administrative director of the courts shall administer the accounts of the state court system, including all accounts related to the state court system as may be designated by the comptroller of the treasury and the chief justice. The administrative director of the courts shall draw and approve all requisitions for the payment of public moneys appropriated for the maintenance and operation of the state court system, and shall audit claims and prepare vouchers for presentation to the department of finance and administration, including payroll warrants, expense warrants and warrants covering the necessary cost of supplies, materials and other obligations by the various offices with respect to which the administrative director of the courts shall exercise fiscal responsibility.

(d) The administrative director of the courts shall, within budgetary limitations, provide the judges of the trial courts of record with minimum law libraries, the nature and extent of which shall be determined in every instance by the administrative director on the basis of need. All books furnished shall remain the property of the state, and shall be returned to the custody of the administrative director by each judge upon the retirement or expiration of the official duties of the judge.

(e) All functions performed by the administrative director of the courts that involve expenditures of state funds shall be subject to the same auditing procedures by the commissioner of finance and administration and the comptroller of the treasury as required in connection with the expenditure of all other state funds.

(f) (1) The administrative director of the courts shall, within the limit of appropriated funds, prepare for the supreme court's approval an annual judicial education plan providing for the orientation and continuing training and education of all elected or appointed judges of trial and appellate courts of record of this state.

(2) To the extent practicable, the annual judicial education plan shall provide that the orientation programs approved by the supreme court shall be made available to all newly elected or appointed judges of trial and appellate courts of record within one (1) year from the date of their initial appointment or election. The plan shall also provide, to the extent practicable, that all judges of trial and appellate courts of record whose terms exceed three (3) years shall, within two (2) years of the date of their initial election or appointment, be given the opportunity to attend judicial training programs approved by the supreme court.

(3) For the purpose of implementing the annual judicial education plan, the administrative director of the courts, with the approval of the chief justice, may apply for and expend grant funds from whatever source.

(4) The administrative director of the courts is authorized to recommend to the supreme court a plan whereby judges of trial and appellate courts of record who, on September 1, 1984, have not participated in training programs similar to those included in the annual judicial education plan, may be permitted to attend future orientation and training programs for judges made available through the annual plan.

(5) Nothing in this subsection (f) nor in any annual judicial education plan prepared by the administrative director of the courts and approved by the supreme court shall be construed to require judges whose salaries and other related expenses are not paid by state government to participate in any training or orientation program provided for in this subsection (f). With the agreement of appropriate units of local government to pay for the reasonable costs of the orientation and training programs, the administrative director of the courts may authorize judges whose salaries are paid by units of local government to participate in orientation or training programs made available in accordance with the approved annual plan.

(g) The administrative director of the courts shall continuously survey and study the operation of the state court system, the volume and condition of business in the courts of the state, whether of record or not, the procedures employed by those courts, and the quality and responsiveness of all of the courts with regard to the needs of civil litigants and the needs of the criminal justice system throughout the state. The administrative director of the courts shall also provide liaison and staff support to the judicial council with regard to the responsibilities of the judicial council in the areas described in this subsection (g).

(h) The administrative director of the courts shall establish criteria, develop procedures and implement a Tennessee court information system (TnCIS). The system shall provide an integrated case management and accounting software system addressing the statutory responsibilities of the clerks of the general sessions, chancery, circuit and juvenile courts. The system shall also provide state-wide reporting and data transfer capabilities for the administrative office of the courts (AOC), department of human services, Tennessee bureau of investigation, department of safety and other state agencies determined by the AOC or as statutorily mandated. To ensure comparable data from all courts, the system shall be designed to report cases according to a standard definition of a case as set forth in § 16-1-117.

(i) It is the duty of the administrative office of the courts to collect, develop and maintain uniform statistical information relative to court caseloads in Tennessee. For the purposes of monitoring the operation of the court system, reducing unnecessary delay and assessing the responsiveness of the court system to the needs of litigants, victims of crime and the citizens of the state, the administrative director of the courts shall have the responsibility for annually collecting, compiling, analyzing and publishing caseload statistics pertaining to the court system. It is the responsibility of the administrative director of the courts to develop, define, update and disseminate standard, uniform measures, definitions and criteria for collecting statistics pertaining to the court system. These standards and reporting requirements shall be used for uniform statistical data collection in all courts throughout the state, as established by statute or by the rules of the supreme court.

(j) The administrative director of the courts shall prepare and distribute an annual report reflecting the operation of the courts of the state and highlighting those changes, innovations, or recommendations made or introduced to enhance the effectiveness of the courts.

(k) The administrative director of the courts shall conduct ongoing internal review, analysis and planning for the future needs of the state court system. The analysis shall be designed to devise ways of simplifying court system procedure, expediting the transaction of court system business and correcting weaknesses in the administration of justice.

(l) The administrative director of the courts shall:

(1) File a copy of the supreme court's policies and guidelines governing the reimbursement of expenses for judicial officers with the civil justice committee of the house of representatives, the judiciary committee of the senate, and the finance, ways and means committees of the senate and the house of representatives, the fiscal review committee, the comptroller of the treasury and the commissioner of finance and administration; and

(2) Respond in a timely manner to any appropriate request by these committees or officials for information concerning reimbursements made pursuant to the policies and guidelines.

(m) The administrative director of the courts shall annually prepare and distribute to the judiciary committee of the senate and civil justice committee of the house of representatives:

(1) A report detailing the expenditure of moneys in the civil legal representation of indigents fund; and

(2) A copy of any rules and policies adopted by the supreme court governing the expenditure and application of funds in the civil legal representation of indigents fund.

(n) The administrative office of the courts shall collect, develop and maintain statistical information relative to sentencing in Tennessee. To assist the administrative office of the courts, the clerks of the circuit and criminal courts shall send a copy of each judgment document for a felony conviction to the administrative office of the courts. These copies shall be forwarded to the administrative office of the courts no less than one (1) time each month so that all judgments rendered in one (1) month have been received by the fifteenth day of the following month. When an electronic transfer system is operational and approved by the administrative office of the courts, the judgment document for all felony convictions shall be electronically transmitted to the administrative office of the courts in the same manner required by this subsection (n) for paper copies.



§ 16-3-804 - Personnel -- Law practice barred.

(a) The administrative director of the courts shall, subject to the approval of the supreme court, appoint and fix the compensation of assistants, clerical staff, or other employees that are necessary to enable the administrative director to perform the duties of the administrative office of the courts.

(b) Neither the administrative director of the courts nor any employee of the state court system shall, during the term of office or employment, directly or indirectly engage in the practice of law in any of the courts of this state. Nothing in this subsection (b) or any other law shall be construed to prohibit personnel described in this section from providing pro bono legal services through an organized program of pro bono legal services that receives funding pursuant to § 16-3-808 and that provides professional liability insurance for losses sustained by clients of lawyers participating in the program.



§ 16-3-805 - Office, equipment, and supplies.

The administrative director of the courts shall be provided with suitable office space and with all office equipment and supplies necessary to perform the duties and functions of the office.



§ 16-3-806 - Appropriation of funds for special personnel assigned to capital sentence costs.

All funds appropriated solely to employ, contract with or reassign personnel for the purpose of providing prompt and fair adjudication of post-conviction proceedings in capital sentence cases shall be appropriated to the administrative director of the courts to be allocated to, and pursuant to standards established by agreement of, the chief justice, the attorney general and reporter, the executive director of the conference of district attorneys general and the executive director of the conference of district public defenders. In addition, funds may be allocated and grants given to the offices of public defenders in Shelby and Davidson counties. Notice of intended allocations shall be given to the commissioner of finance and administration.



§ 16-3-807 - Tennessee judicial information system fund.

(a) The state treasurer is authorized and directed to establish within the general fund the Tennessee judicial information system fund, as a restricted revolving account in the state treasury.

(b) The source of funding for this account shall be judicial branch appropriations made in the general appropriations act and unexpended funds carried forward in accordance with subsection (d).

(c) The funds for the Tennessee judicial information system established by this section may be invested by the state treasurer pursuant to policy guidelines, established by resolution of the funding board, created by § 9-9-101. The funding board shall establish the policy guidelines for the investment of the Tennessee judicial information system fund in a manner that is lawful for investment of state funds. All interest or other earnings shall be added to the corpus of the fund and shall remain a part of the fund.

(d) Any unencumbered or unexpended balance of this account at the end of the fiscal year shall not revert to the general fund but shall be carried forward until expended in accordance with this section.

(e) The balance of the fund shall be used for the acquisition of equipment, software, supplies, personnel, services and other costs incidental to the acquisition, development, operation and administration of information services, telecommunications, systems, software, supplies and equipment, including the payment of principal and interest on items paid in installments.



§ 16-3-808 - Funds for civil legal representation of indigents.

(a) The state treasurer is authorized and directed to establish within the general fund a fund known as the civil legal representation of indigents fund.

(b) The source of funding for this fund shall be the revenue derived from the litigation tax levied pursuant to § 67-4-602(g). The revenue shall be collected in accordance with § 67-4-603, deposited to the civil legal representation of indigents fund as provided by law, and invested for the benefit of the fund pursuant to § 9-4-603. Moneys in the fund shall not revert to the general fund of the state, but shall remain available and are appropriated exclusively for providing legal representation of poor persons in civil matters.

(c) Moneys in the civil legal representation of indigents fund shall be annually allocated and expended to provide legal representation to poor persons in the state in civil matters in the manner determined by the supreme court, including in accordance with any rules and policies adopted by the supreme court for such purpose; provided, that no moneys allocated from this fund shall be expended for class-action lawsuits. The supreme court may designate not-for-profit organizations that ordinarily render or finance legal services to poor persons in civil matters to receive or administer the distribution of allocated funds. The supreme court shall make a conscious effort in the allocation of funds and in the adoption of any implementing rules and policies to cause the moneys in the civil legal representation of indigents fund to be expended for the benefit of indigent clients in all ninety-five (95) counties of the state on a poverty population basis.

(d) The administrative office of the courts shall appoint a five-member advisory panel to facilitate communication and joint activities among grantees of the civil legal representation of indigents fund. The administrative office of the courts shall appoint panel members as follows:

(1) One (1) member shall be appointed from lists of nominees submitted by bar associations whose membership primarily consists of minority attorneys;

(2) One (1) member shall be appointed from a list of nominees submitted by the Tennessee Bar Association;

(3) One (1) member shall be appointed from a list of nominees submitted by the Tennessee Trial Lawyers Association;

(4) One (1) member shall be appointed from a list of nominees submitted by the Tennessee conference on social welfare; and

(5) One (1) member shall be appointed from a list of nominees submitted by the state court clerks conference.



§ 16-3-809 - [Repealed.]

HISTORY: Acts 1998, ch. 686, § 1; 2012, ch. 578, § 2; repealed by Acts 2014, ch. 499, § 2, effective February 28, 2014.



§ 16-3-810 - Dismissal of defendant upon completion of diversion program--Creation of form.

The administrative office of the courts, in consultation with the Tennessee bureau of investigation and the Tennessee court clerks association, shall devise a standard form, or revise the existing uniform judgment document promulgated pursuant to Tenn. Sup. Ct. R. 17, for use by judges when ordering the dismissal of charges against a defendant following the successful completion of a diversion program under title 40, chapter 15 or § 40-35-313, or the expunction of a defendant's public records following the dismissal of charges against the defendant. The suggested order shall include a place for all information the courts are required to send to the Tennessee bureau of investigation pursuant to §§ 40-15-105(e), 40-32-101(d) and 40-35-313(c) for entry into the bureau's expunged criminal offender and pretrial diversion database. Upon completion of the design of the form or revised uniform judgment document, the administrative office of the courts shall recommend to the supreme court that it promulgate a rule requiring the use of the form or revised uniform judgment document for the purposes provided in this section.



§ 16-3-811 - [Repealed.]

HISTORY: Acts 1999, ch. 486, § 2; 2013, ch. 236, § 32; repealed by Acts 2014, ch. 501, § 2, effective February 28, 2014.



§ 16-3-812 - Providing information regarding case disposition, compliance with reporting information and reports made by AOC regarding auditing compliance and accuracy of required reports.

(a) The administrative office of the courts (AOC) shall be responsible for making available to the Tennessee bureau of investigation in a mutually agreeable form all information the AOC receives from the various courts regarding disposition of cases.

(b) The AOC shall be responsible for making available, upon request, to the Tennessee bureau of investigation in a mutually agreeable form all information the AOC receives from the various courts regarding compliance with the reporting requirements of §§ 16-10-213, 16-11-206, 16-15-303, 16-16-120 and reports made by the AOC pursuant to § 16-1-117(a)(6)(B) for purposes of auditing compliance and accuracy of the required reports.



§ 16-3-813 - Credentialed court interpreter.

(a) Any person seeking to become a credentialed court interpreter for spoken foreign languages pursuant to any rules that may be promulgated by the supreme court shall be required to supply a fingerprint sample and submit to a criminal history records check conducted by the Tennessee bureau of investigation pursuant to § 38-6-109, the federal bureau of investigation, other law enforcement agency or any other legally authorized entity. In addition to the fee required by § 38-6-109, the sheriff or any other law enforcement agency may assess a fee of up to ten dollars ($10.00) for costs incurred in complying with this section. Any fees assessed in the criminal background records check process are the responsibility of the person seeking to be credentialed as a court interpreter of spoken foreign languages.

(b) The administrative office of the courts (AOC) shall create and maintain a registry of those persons credentialed as court interpreters of spoken foreign languages and shall post the registry on the web site maintained by the AOC.



§ 16-3-814 - Integrated Criminal Justice Act of 2006.

Sections 16-3-814 -- 16-3-820 shall be known and may be cited as the "Integrated Criminal Justice Act of 2006."



§ 16-3-815 - Creation of the integrated criminal justice steering committee -- Purpose.

There is created an integrated criminal justice steering committee, which shall be administratively attached to the administrative office of the courts. The purpose of the integrated criminal justice steering committee is to provide the governmental and technical information systems infrastructure necessary for accomplishing state and local government public safety and justice functions in the most effective manner, by appropriately and efficiently sharing criminal justice and juvenile justice information among law enforcement agencies, judicial agencies, corrections agencies, executive agencies and political subdivisions.



§ 16-3-816 - Duties of the committee.

It is the duty of the integrated criminal justice steering committee to facilitate the development of cost-effective, integrated justice information systems that maximize standardization of information and communications technology across the state's justice and justice-affiliated agencies. It is further the duty of the committee to provide the leadership, strategy, mission, vision, goals, decision-making structure and accountability processes for the integrated criminal justice system.



§ 16-3-817 - Goals of the integrated criminal justice system.

Any integrated criminal justice system developed through the facilitation of the committee shall:

(1) Increase public safety and improve national security;

(2) Minimize the threat and risk of injury to specific individuals;

(3) Minimize the threat and risk of injury to law enforcement and other first responder personnel;

(4) Minimize the threat and risk of damage to real or personal property;

(5) Protect individual civil rights, civil liberties, privacy rights and other protected interests;

(6) Protect the integrity of the criminal investigatory, criminal intelligence and justice system processes and information;

(7) Minimize reluctance of individuals or groups to use or cooperate with the justice system;

(8) Support the role of the justice system in society;

(9) Promote governmental legitimacy and accountability;

(10) Not unduly burden the ongoing business of the justice system; and

(11) Make the most effective use of public resources allocated to justice agencies.



§ 16-3-818 - Membership of steering committee -- Advisory committee appointments -- Policies and procedures.

(a) The membership of the steering committee shall consist of:

(1) Director of the office of criminal justice programs or a designee;

(2) President of the Tennessee sheriffs association or a designee;

(3) President of the Tennessee association of chiefs of police or a designee;

(4) Executive director of the Tennessee district attorneys general conference or a designee;

(5) Executive director of the Tennessee district public defenders conference or a designee;

(6) Commissioner of correction or a designee;

(7) Chair of the board of parole or a designee;

(8) President of the Tennessee court clerks association or a designee;

(9) One (1) member of each body of the general assembly to be appointed by the respective speakers of the house of representatives and the senate;

(10) Attorney general and reporter or a designee;

(11) Tennessee chief information officer or a designee;

(12) Director of the Tennessee bureau of investigation or a designee;

(13) Commissioner of safety or a designee;

(14) Director of the Tennessee office of homeland security or a designee;

(15) Director of the administrative office of the courts or a designee;

(16) Chief justice of the Tennessee supreme court or a designee;

(17) Deputy commissioner of the juvenile justice division of the department of children's services or a designee;

(18) Director of the Tennessee emergency management agency or a designee; and

(19) Director of the governor's highway safety office or a designee.

(b) The steering committee may appoint advisory council members from time to time. Advisory members may represent entities, including, but not limited to:

(1) Municipal judges conference;

(2) Tennessee bar association;

(3) Tennessee county services association;

(4) Governor's office and lay members appointed by the governor;

(5) Commission on children and youth;

(6) Council of juvenile and family court judges;

(7) Tennessee emergency communications division;

(8) Department of revenue;

(9) Department of commerce and insurance;

(10) Tennessee fireman's association; and

(11) Alcoholic beverage commission.

(c) The steering committee may establish policies and procedures relative to membership and operations of the steering committee on issues, including, but not limited to, election and terms of officers, voting privileges, establishment of subcommittees, cessation of membership on the steering committee and other operational issues as may be necessary to the efficient and effective operation of the steering committee.



§ 16-3-819 - Compensation.

The members of the steering committee, advisory council and subcommittees shall serve without compensation, but shall be eligible for reimbursement for travel expenses in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 16-3-820 - Hiring of personnel to manage integrated criminal justice projects.

The administrative office of the courts (AOC) shall be empowered to hire personnel to manage integrated criminal justice projects and to be responsible for day-to-day operations. In making the personnel decisions, the director of the AOC shall consult with the steering committee.



§ 16-3-821 - Tennessee voluntary fund for indigent civil representation.

(a) This section shall be known and may be cited as the "Tennessee voluntary fund for indigent civil representation."

(b) (1) There is established in the state treasury a separate account known as the Tennessee voluntary fund for indigent civil representation. It is the intent of the general assembly that this fund be used to provide supplemental funding for the provision of civil legal representation for indigents. Distribution of the fund as provided in this section shall be administered by the administrative office of the courts (AOC).

(2) Contributions to the Tennessee voluntary fund for indigent civil representation are voluntary and this section shall not be construed to require an appropriation from the general fund to establish, maintain, operate, or disburse money from the fund, if done in accordance with this section.

(c) The Tennessee voluntary fund for indigent civil representation is authorized to receive contributions from the following sources:

(1) The unpaid residuals from settlements or awards in class action litigation in both state and federal courts; provided, that the litigation has been certified as a class action under Tenn. R. Civ. P. 23 or Rule 23 of the federal rules of civil procedure;

(2) Awards from other actions in a state or federal court, when specifically designated by the judges in those actions;

(3) Monetary settlements, whether through mediation, arbitration or otherwise, when so designated by a party authorized to do so;

(4) Gifts, contributions, bequests, donations, devises and grants from any legal and appropriate source to effectuate the purpose of the fund. If these contributions to the fund are not in the form of money or other negotiable instrument, any income, rents or proceeds generated from the items contributed shall be deposited into the fund; and

(5) Any other legitimate funding source that is now available or may in the future become available.

(d) Amounts remaining in the fund at the end of the fiscal year shall not revert to the general fund, but shall remain available for use as provided in this section. Moneys in the fund shall be invested by the state treasurer pursuant to title 9, chapter 4, part 6, for the sole benefit of the fund.

(e) Any cost associated with the Tennessee voluntary fund for indigent civil representation shall be paid for by the proceeds of this fund.

(f) When the corpus of the Tennessee voluntary fund for indigent civil representation reaches or exceeds one million dollars ($1,000,000), the interest on the corpus shall be distributed in accordance with § 67-4-806(2).

(g) (1) The AOC and the Tennessee Alliance for Legal Services may make the judiciary and legal profession aware of and promote the existence and purpose of this fund.

(2) The Tennessee Alliance for Legal Services may also make any materials explaining and promoting the fund available to charitable or philanthropic foundations and other groups or persons who might be interested in contributing to the fund.

(h) Nothing in this section shall be construed to repeal or affect the operation of the civil legal representation of indigents fund created in § 16-3-808. It is the intent of the general assembly that the two (2) funds remain distinct and separate methods to achieve the same goal of providing quality legal representation to indigents in civil actions.






Part 9 - Private Probation Services Council

§ 16-3-901 - Creation.

There is created the private probation services council.



§ 16-3-902 - Purpose.

The purpose of the council is to ensure that uniform professional and contract standards are practiced and maintained by private corporations, enterprises and entities engaged in rendering general misdemeanor probation supervision, counseling and collection services to the courts.



§ 16-3-903 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Council" means the private probation services council;

(2) "Governing authority" means the elected body of any county, municipality or metropolitan government with statutory power to enter into written contracts with corporations, enterprises or entities to provide public services; and

(3) "Private entity" means a privately owned and operated corporation, enterprise or entity that contracts to provide general probation supervision, counseling or collection services for persons convicted of a misdemeanor and placed on probation.



§ 16-3-904 - Attachment to appropriate state entity.

The commissioner of finance and administration shall attach the council to the appropriate state entity for administrative purposes.



§ 16-3-905 - Membership.

(a) The council shall consist of the following seven (7) voting members:

(1) Four (4) members who shall be appointed to serve for four-year terms as follows:

(A) One (1) criminal court judge who shall be appointed by the president of the Tennessee judicial conference, representing a judicial district within which one (1) or more private entities provide probation services; and

(B) Three (3) general sessions court judges who shall be appointed by the president of the Tennessee general sessions judges conference, representing counties within which one (1) or more private entities provide probation services; and

(2) Three (3) members who shall be appointed by the governor to serve four-year terms as follows:

(A) One (1) publicly employed probation officer;

(B) One (1) private probation officer or individual with expertise in private probation service by virtue of training or employment; and

(C) One (1) county commissioner.

(b) Subsequent vacancies on the council shall be filled in the same manner as initially filled.



§ 16-3-906 - Officers.

The council shall annually elect from its membership a chair, vice chair and other officers as deemed expedient.



§ 16-3-907 - Staff.

The state entity to which the council is attached for administrative purposes shall provide staff services for the council.



§ 16-3-908 - Meetings.

The council shall meet at such times and places as necessary and convenient.



§ 16-3-909 - Duties of council--Promulgation of rules and regulations.

(a) The purpose of the council is to ensure that uniform professional and contract standards are practiced and maintained by private corporations, enterprises and entities rendering general misdemeanor probation supervision, counseling and collection services to the courts. To such end, the council shall:

(1) Provide oversight of private entities;

(2) Promulgate uniform professional standards and uniform contract standards for private entities;

(3) Establish forty (40) hours of orientation for new private probation officers and twenty (20) hours of annual continuing education;

(4) Promulgate rules and regulations regarding noncompliance with the uniform professional standards and uniform contract standards;

(5) Promulgate rules and regulations requiring periodic registration of all private entities;

(6) Publish an annual summary report; and

(7) Promulgate rules and regulations requiring criminal records checks of all private probation officers.

(b) All rules and regulations promulgated pursuant to subsection (a) shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 16-3-910 - Powers of the council.

The council has the power:

(1) To establish fees sufficient to pay the annual expenses of the council; and

(2) In a lawful proceeding under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, assess civil penalties, in accordance with rules adopted pursuant to the Uniform Administrative Procedures Act, for violations of statutes, rules or orders enforceable by the council.



§ 16-3-911 - Probation contracts with private entities.

No public officer or employee of a governing authority who is involved in making or administering a contract with a private entity that is governed by the council and that provides probation services may derive any direct benefit from the contract.






Part 10 - Automated Court System Hardware Replacement Loan Fund

§ 16-3-1001 - Establishment of special revolving loan fund -- Purpose -- Rules and regulations -- Funding.

(a) (1) There is established within the general fund a special revolving loan fund to be known as the automated court system hardware replacement loan fund, referred to in this part as the "fund". The fund is established for the purpose of providing interest-free funding for the replacement of computer hardware associated with automated court systems that have been implemented by courts of the state.

(2) The department of finance and administration shall administer the fund and shall adopt rules and regulations for the administration.

(3) All interest and earnings of the fund shall remain a part of the fund.

(4) No part of the fund shall revert to the general fund at the end of any fiscal year, but shall remain a part of the fund available for expenditure in accordance with this part.

(5) The department shall deposit into the fund all receipts from the repayment of loans made pursuant to this part.

(6) Nothing in this part shall be construed to exclude or prevent future appropriations to the fund.

(b) All counties in which any court has implemented the Tennessee court information system (TnCIS), or a court automation system determined by the administrative office of the courts (AOC) to be functionally equivalent, are eligible to receive loans from the fund to purchase necessary computer hardware components in accordance with a hardware replacement schedule approved and monitored by the administrative office of the courts. No interest expense shall be passed on to the county unless the state issues bonds to capitalize all or a portion of the fund. In such case, a reasonable cost of issuance may be passed on to the loan recipients.

(c) When a county requests the department to have the state finance the acquisition of replacement hardware for an automated court system, the affected clerk, the governing body of the county, and the department shall enter into an agreement to be known as the automated court system hardware replacement loan agreement, referred to in this part as the "agreement." The comptroller of the treasury must approve any deviations from the requirements outlined in the agreement. The agreement is subject to the following requirements:

(1) The original term of the loan shall be for a period of four (4) years. Annual installment payments to the fund shall begin the same year as funds are borrowed. The department shall establish an annual payment due date of June 1. Notice of the loan agreement, including the annual payment schedule, shall be sent to the comptroller of the treasury;

(2) All computer hardware purchased by a county under the agreement shall be acquired from current state contracts;

(3) The agreement may contain any other reasonable provisions deemed necessary and desirable by the department, the AOC, the comptroller of the treasury, the clerk for whom the replacement hardware is being purchased or the governing body of the county;

(4) If a county fails or neglects to pay any of the annual payments prescribed, the commissioner of finance and administration shall retain the sum necessary for the payment out of any state funds distributable to the county in which the state court resides. No statutory requirement that any distributable, state collected, locally shared funds shall be used exclusively for a designated purpose shall be construed as preventing the commissioner from withholding the funds; and

(5) The state will maintain a lien on any computer hardware purchased with moneys borrowed from the fund until the terms and conditions of the agreement have been satisfied.









Chapter 4 - Court of Appeals

§ 16-4-101 - Establishment.

There shall be an appellate court composed of twelve (12) judges, styled the court of appeals.



§ 16-4-102 - Election and qualifications of judges.

At the regular judicial election held every eight (8) years, there shall be elected twelve (12) judges of the court of appeals, of whom not more than four (4) shall reside in one (1) grand division of the state, and each of whom shall be not less than thirty (30) years of age, and shall have been a resident of the state five (5) years before qualification; and be learned in the law.



§ 16-4-103 - Tenure and compensation of judges.

The tenure of office is eight (8) years, and the judges shall receive compensation as fixed in § 8-23-103.



§ 16-4-104 - Organizational meetings -- Rules.

At the first meeting of the court after the regular judicial election, the members of the court shall choose the presiding judge of the court of appeals and adopt rules of practice; and the presiding judge shall, on the request of a majority of the members, call meetings thereafter for the purpose of reconsidering or revising the rules.



§ 16-4-105 - Presiding judges.

The entire court shall have one (1) presiding judge, chosen by the members of the court, and, when sitting in sections, each section shall at all times have a presiding judge to be chosen by its members.



§ 16-4-106 - Clerks and marshals.

The clerks and marshals of the supreme court shall also be the clerks and marshals of the court of appeals, and shall perform the same duties and be subject to the same liabilities and receive the same compensation as are prescribed by law.



§ 16-4-107 - Expenses.

The expenses of the court of appeals shall be paid out of the state treasury, upon the warrant of the commissioner of finance and administration.



§ 16-4-108 - Jurisdiction -- Venue.

(a) (1) The jurisdiction of the court of appeals is appellate only, and extends to all civil cases except workers' compensation cases and appeals pursuant to § 37-10-304(g).

(2) All cases within the jurisdiction conferred on the court of appeals shall, for purposes of review, be taken directly to the court of appeals in the division within which the case arose, the eastern division to include Hamilton County and the western division to include Shelby County. As to all other cases, the exclusive right of removal and review is in the supreme court. Any case removed by mistake to the wrong court shall by that court be transferred to the court having jurisdiction of the case, direct.

(b) The court of appeals also has appellate jurisdiction over civil or criminal contempt arising out of a civil matter.



§ 16-4-109 - Number of judges necessary to decision.

(a) When sitting in sections of three (3) judges each, the concurrence of two (2) of the judges shall be sufficient to determine all matters coming before the section; and such action, without more, shall have effect, in all respects, as if the entire court of appeals had participated in the action.

(b) When the court sits en banc, the concurrence of seven (7) of the judges, and, when two (2) sections sit together, the concurrence of five (5) of the judges, shall so suffice and be effective.



§ 16-4-110 - Process.

The court of appeals, and the individual members of the court, are given power to grant writs of error, certiorari and supersedeas in cases within the jurisdiction of the court, such writs to be returnable to the court of appeals in the division in which they arose, and the practice in those cases in the court of appeals shall be the same as is prescribed for the supreme court.



§ 16-4-111 - Effect of judgments.

The court of appeals is a court of record, and its judgment shall be executed as provided in the Tennessee rules of appellate procedure.



§ 16-4-112 - Concurrent sessions.

The court shall sit in sections concurrently as ordered by the presiding judge in Knoxville, Nashville and Jackson, for the purpose of hearing and determining cases before it and for such length of time as may, in the judgment of the court, be required for the dispatch of the business before the court at such places.



§ 16-4-113 - Sitting in sections -- Assignment of judges.

In order to expedite the trial and decision of cases, the court of appeals, when the court deems it advisable so to do, is authorized and empowered to sit in sections of three (3) judges each, at Knoxville, Nashville and Jackson, to hear and determine cases just as though all twelve (12) members were present and participating; and the presiding judge of the court of appeals shall in such event have the right, from time to time, to assign and reassign the judges and sections.



§ 16-4-114 - Transfers between grand divisions.

(a) Any case on the docket of the court of appeals, in any grand division, in which any member of the court residing in that grand division is disqualified to participate, upon order of two (2) of the judges residing in the grand division where the case is pending, may be transferred to, tried and determined in the court of appeals sitting in another grand division where no disqualification of judges exists; and a true copy of the order, duly certified by the clerk, together with a certified bill of the costs accrued on the appeal, shall be transmitted with the transcript of the record to the court of appeals in the grand division to which the case is transferred.

(b) The court of appeals is empowered to make all necessary rules to carry out the purpose of this section and to expedite the hearing of such cases.



§ 16-4-115 - Rules of appellate procedure govern.

The procedure on appeal in the court of appeals shall be governed by the Tennessee rules of appellate procedure.






Chapter 5 - Court of Criminal Appeals

§ 16-5-101 - Court of criminal appeals established.

There is created and established an appellate court in this state to be designated and styled the court of criminal appeals of Tennessee.



§ 16-5-102 - Judges -- Qualifications.

The court of criminal appeals shall be composed of twelve (12) judges, of whom no more than four (4) shall reside in any grand division of the state. Each judge shall not be less than thirty (30) years of age and shall have been a citizen and resident of the state for at least five (5) years prior to appointment or election under this chapter. The judges shall be duly licensed to practice law in this state.



§ 16-5-103 - Election of judges -- Oath.

(a) The judges of the court of criminal appeals shall be elected by the qualified voters for a full term of eight (8) years at the same time the regular judicial election is held in this state for the judges of the other courts of record.

(b) Their oath of office shall be filed and entered on the minutes of the court in the particular grand division from which the judge has been appointed or elected. The oath shall likewise be filed and entered on the records in the office of the secretary of state at Nashville.



§ 16-5-104 - Limitation of requirements for office.

A judge of the court of criminal appeals shall only be required to qualify as a candidate and be elected by the qualified voters of the state.



§ 16-5-105 - Compensation and expenses -- Inability of judge to serve -- Replacement.

(a) The compensation of the judges of the court of criminal appeals shall be the same as that received by the judges of the court of appeals.

(b) The necessary travel expense and per diem allowance incurred by the judges in the performance of their official duties under this part shall be paid and reimbursed by the state in the same manner as authorized for the judges of the supreme court and court of appeals.

(c) (1) When a judge of the court of criminal appeals is unable to perform the duties of office on account of absence, sickness, disqualification or other disability, the judge or the clerk of the court shall advise the chief justice of the supreme court of the inability to serve and when so advised, the chief justice may assign a judge of the supreme court, a judge of the court of appeals, a circuit or criminal judge or chancellor or a retired judge of any of those courts to the court of criminal appeals to serve such time as the chief justice may direct, except when it appears to the chief justice that the absence, sickness, disqualification or other disability of a judge of the court of criminal appeals may be protracted, the chief justice shall certify this fact to the governor and the governor shall have the power to commission a person to fill the vacancy during the inability of the judge to serve.

(2) The compensation and expense allowance for the appointed judges shall be the same as for regular judges with proper adjustments being made in the compensation of retired judges or judges of trial courts when serving on the court of criminal appeals so that the maximum received by them will not exceed the pay of the regular judges.



§ 16-5-106 - Election of presiding judge -- Rules of practice -- Special meetings.

(a) The members of the court at the first meeting of the court, after each judicial election, shall choose one (1) of its members as presiding judge of the court of criminal appeals.

(b) The court at its first meeting under this section shall have the authority to adopt and promulgate its own rules of practice, and the rules may be revised from time to time as the court deems advisable and proper.

(c) The presiding judge shall, upon a request of a majority of the members, call special meetings of the court for the purpose of revising or reconsidering its rules of practice, or for any other purpose that may be desired.



§ 16-5-107 - Places of sitting -- Terms -- Out of term sittings -- Panels and en banc sessions -- Majority required for decisions.

(a) The court of criminal appeals shall sit at Knoxville, Nashville, Jackson and such other places as the presiding judge may from time to time designate for the purpose of hearing and deciding cases and such other matters as may come before it for its consideration and determination.

(b) The regular terms of the court of criminal appeals shall be the fourth Monday in June at Knoxville; the third Monday in February at Nashville; and the second Monday in October at Jackson.

(c) The court of criminal appeals may sit at such places as the presiding judge may designate without reference to terms, for the purpose of hearing and deciding cases and other matters before it, and for such period of time as may in the judgment of the court be necessary or required for the prompt and orderly dispatch of the business before the court at such time.

(d) The court of criminal appeals shall sit in panels of three (3) judges. The court may sit en banc, or in panels of five (5) or seven (7) judges, at any regular or special term, in the discretion of the presiding judge thereof, entered upon the minutes of the particular court in each instance. In each such event, the concurrence of a majority of the judges so sitting shall be necessary to constitute a decision of the court.



§ 16-5-108 - Jurisdiction.

(a) The jurisdiction of the court of criminal appeals shall be appellate only, and shall extend to review of the final judgments of trial courts in:

(1) Criminal cases, both felony and misdemeanor;

(2) Habeas corpus and Post-Conviction Procedure Act proceedings attacking the validity of a final judgment of conviction or the sentence in a criminal case, and other cases or proceedings instituted with reference to or arising out of a criminal case;

(3) Civil or criminal contempt arising out of a criminal matter; and

(4) Extradition cases.

(b) The court or any judge of the court shall also have jurisdiction to grant petitions for certiorari and supersedeas in proper cases within its jurisdiction as provided by law.



§ 16-5-109 - Clerks and marshals -- Appeal fees and court costs.

The clerks and marshals of the supreme court shall also act and be the clerks and marshals of the court of criminal appeals. They shall perform the same duties and functions with respect to the court of criminal appeals and be subject to the same liabilities as may be prescribed by law. The appeal fees and court costs in the court of criminal appeals shall be the same as authorized by law, and neither the clerks nor marshals shall receive any additional compensation for their services as clerks and marshals of the court of criminal appeals.



§ 16-5-110 - Transfer and docketing of cases.

(a) All cases appealed to the court of criminal appeals for the purpose of review shall be filed and docketed with the clerk of the court of criminal appeals for the grand division within which the case arose. All appeal cases originating in the western grand division shall be filed with the clerk of the court of criminal appeals at Jackson. All cases from the middle grand division shall be filed with the clerk of the court at Nashville, and all cases originating in the eastern grand division shall be filed with the clerk of the court at Knoxville.

(b) The court of criminal appeals, in its discretion, may transfer any case, appeal record, or any other matter of business coming before the court from one grand division to another grand division for hearing when the respective parties agree to the transfer. Upon application or motion by either of the parties for the case to be transferred to another grand division, the court, in its discretion, may issue an order of transfer when it finds the ends of justice require, and the transfer is necessary and proper to safeguard the interest of the respective parties or in the interest of the general public welfare.



§ 16-5-111 - Effect of judgments.

The court of criminal appeals is a court of record, and its judgment shall be executed as provided in the Tennessee rules of appellate procedure.



§ 16-5-113 - Office space for judges -- Rental allowance -- Secretaries -- Salaries and travel expense.

Each judge of the court of criminal appeals shall be furnished office space in the county of the judge's residence by the state. In the event no office space is available either from the state or county, then each judge shall receive the same monthly allowance from the state as authorized by law for office rental expense. Likewise, each judge of the court of criminal appeals shall have a secretary, and the salary and travel expense allowance of the secretary shall be the same as authorized by law for the secretary of each judge of the court of appeals.






Chapter 10 - Circuit and Criminal Courts

Part 1 - Jurisdiction and Powers

§ 16-10-101 - General jurisdiction.

The circuit court is a court of general jurisdiction, and the judge of the circuit court shall administer right and justice according to law, in all cases where the jurisdiction is not conferred upon another tribunal.



§ 16-10-102 - Criminal jurisdiction.

The circuit court has exclusive original jurisdiction of all crimes and misdemeanors, either at common law or by statute, unless otherwise expressly provided by statute or this code.



§ 16-10-103 - Will contests.

The circuit court has jurisdiction to try and determine all issues made up to contest the validity of last wills and testaments.



§ 16-10-104 - Restoration of citizenship.

The circuit court has exclusive jurisdiction to hear and determine applications to be restored to citizenship, made by persons who have been rendered infamous by the judgment of any court of this state.



§ 16-10-105 - Arbitrations and agreed cases.

The circuit court has jurisdiction to enter judgments on awards of arbitrators and to hear and determine agreed cases.



§ 16-10-106 - Contractual debts and demands.

The circuit court has jurisdiction, concurrent with courts of general sessions, to the extent of the jurisdiction of the courts of general sessions, of all debts and demands on contract over fifty dollars ($50.00).



§ 16-10-107 - Change of name -- Legitimation.

The circuit court and the chancery court have concurrent jurisdiction to change and alter the names of persons and to legitimate children.



§ 16-10-108 - Divorce -- Adoption -- Trustees.

The circuit court has concurrent jurisdiction with the chancery court to grant divorces, to authorize the adoption of children, to release testamentary and other trustees, and to appoint trustees in place of those released or dead, and also to decree, on petitions of trustees, by will or otherwise, for the sale of property, real or personal.



§ 16-10-109 - Partition and sale of property.

The circuit court has concurrent jurisdiction with the chancery and county courts to make partition and distribution; and, for this purpose, to sell property, real or personal, if necessary, or manifestly to the interest of the parties; and to sell land to pay debts of decedents where the personal assets are insufficient.



§ 16-10-110 - Abatement of nuisances.

The circuit court is clothed with all the powers of the chancery court to abate nuisances, in an action brought for recovery of damages resulting from a nuisance, upon the finding of a jury that the subject matter of a complaint is a nuisance, and judgment entered thereon.



§ 16-10-111 - Equity powers.

Any suit of an equitable nature, brought in the circuit court, where objection has not been taken to the jurisdiction, may be transferred to the chancery court of the county, or heard and determined by the circuit court upon the principles of a court of equity, with power to order and take all proper accounts, and otherwise to perform the functions of a chancery court.



§ 16-10-112 - Appellate jurisdiction.

The circuit court has an appellate jurisdiction of all suits and actions, of whatsoever nature, unless otherwise provided, instituted before any inferior jurisdiction, whether brought by appeal, certiorari, or in any other manner prescribed by law.



§ 16-10-113 - Jurisdiction of contract enforcement.

Notwithstanding any law to the contrary, contracts for goods or services between individuals, partnerships, associations, corporations, governmental entities or limited liability companies are enforceable in either circuit or chancery court in the county where:

(1) The defendant may be found;

(2) The contract was executed;

(3) The goods were provided or were to be provided; or

(4) Services were rendered or were to be rendered.






Part 2 - Operation

§ 16-10-201 - Duty of judge to attend court -- Adjournment by clerk.

It is the duty of the circuit judge to attend and hold court at the time appointed by law; but if for any reason the circuit judge fails to appear, the clerk of the court may open and adjourn the court from time to time to some future day or days, or, if the clerk thinks the rights and interests of litigants or the business of the court require it, may so open and adjourn the court to some future day or days subsequent to the time allowed by law in which to hold such court. If no judge attends by four o'clock p.m. (4:00 p.m.) on the day to which the clerk last adjourned the court, then the court shall be adjourned by the clerk to the court in course.



§ 16-10-202 - Days court not held.

If, from any cause, the court is not held on any day after it has been opened, there shall be no discontinuance; but, as soon as the cause is removed, the court may proceed to business as before.



§ 16-10-203 - Duration of court.

Each of the circuit courts shall continue until the business of the court is dispatched, unless the judge is sooner compelled to leave, in order to arrive in time at the next succeeding court of the judicial district.



§ 16-10-204 - Adjournment during trial.

In no case, after the trial of a cause is commenced, shall the judge adjourn the court until the cause is tried, except in cases where the jury cannot agree, or, from some other cause, a mistrial is ordered.



§ 16-10-206 - Pleadings in absence of judge.

The nonattendance of a circuit court judge shall not prevent the parties from making up their pleadings in the appearance causes.



§ 16-10-207 - Continuance in absence of judge.

None of the proceedings pending in the circuit or criminal courts shall be discontinued by the nonattendance of the judge, or the judge's death at any time, but, in such cases, all matters depending shall stand continued, if no designated judge appear to serve.



§ 16-10-212 - Money paid into court -- Power of disposition.

When money is paid into the circuit or law courts of this state to satisfy judgments rendered in the circuit or law court, or money is paid into the circuit or law courts by reason of other proceedings had in the courts, and the money belongs to or is the property of minors, life tenants, beneficiaries of the remainder interests or contingent beneficiaries of the remainder interests or persons adjudicated incompetent, the courts are vested with powers to dispose of or to enter such orders in regard to the money as courts of chancery now have. Nothing in this section shall be construed as to deprive the chancery courts of their jurisdiction in regard to such matters.



§ 16-10-213 - Information to be collected and reported to the federal bureau of investigation-NICS index and the department of safety by those circuit courts and criminal courts in which commitments to a mental institution are ordered.

(a) As used in this section:

(1) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(A) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(i) Is a danger to such person or to others; or

(ii) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(B) A finding of insanity by a court in a criminal proceeding; or

(C) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to §§ 50a and 72b of the Uniform Code of Military Justice, codified in 10 U.S.C. §§ 850a, 876b;

(2) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or 7;

(3) "Mental institution" means a mental health facility, mental hospital, sanitarium, psychiatric facility and any other facility that provides diagnoses by a licensed professional of mental retardation or mental illness, including, but not limited to, a psychiatric ward in a general hospital; and

(4) "Treatment resource" means any public or private facility, service or program providing treatment or rehabilitation services for mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, hospitals, community mental health centers, clinics or programs, halfway houses and rehabilitation centers.

(b) Those circuit courts and criminal courts wherein commitments to a mental institution are ordered pursuant to title 33, chapter 6 or 7 or persons are adjudicated as a mental defective shall enter a standing and continuing order instructing the clerk to collect and report as soon as practicable, but no later than the third business day following the date of such an order or adjudication, information described in subsection (c) regarding individuals who have been adjudicated as a mental defective or judicially committed to a mental institution for the purposes of complying with the NICS Improvement Amendments Act of 2007, P.L. 110-180.

(c) The following information shall be collected and reported to the federal bureau of investigation-NICS Index and the department of safety, pursuant to subsection (b):

(1) Complete name and all aliases of the individual judicially committed or adjudicated as a mental defective, including, but not limited to, any names that the individual may have had or currently has by reason of marriage or otherwise;

(2) Case or docket number of the judicial commitment or the adjudication as a mental defective;

(3) Date judicial commitment ordered or adjudication as a mental defective was made;

(4) Private or state hospital or treatment resource to which the individual was judicially committed; and

(5) Date of birth of the individual judicially committed or adjudicated as a mental defective, if such information has been provided to the clerk.

(d) The information in subdivisions (c)(1)-(5), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.









Chapter 11 - Chancery Courts

Part 1 - Jurisdiction and Powers

§ 16-11-101 - General powers.

The chancery court has all the powers, privileges and jurisdiction properly and rightfully incident to a court of equity.



§ 16-11-102 - Jurisdiction of civil causes -- Transfer to circuit court.

(a) The chancery court has concurrent jurisdiction, with the circuit court, of all civil causes of action, triable in the circuit court, except for unliquidated damages for injuries to person or character, and except for unliquidated damages for injuries to property not resulting from a breach of oral or written contract; and no demurrer for want of jurisdiction of the cause of action shall be sustained in the chancery court, except in the cases excepted.

(b) Any suit in the nature of the cases excepted in subsection (a) brought in the chancery court, where objection has not been taken by a plea to the jurisdiction, may be transferred to the circuit court of the county, or heard and determined by the chancery court upon the principles of a court of law.



§ 16-11-103 - Jurisdiction of equity causes.

The chancery court has exclusive original jurisdiction of all cases of an equitable nature, where the debt or demand exceeds fifty dollars ($50.00), unless otherwise provided by this code. It has no jurisdiction of any debt or demand of less value than fifty dollars ($50.00), unless otherwise specifically provided.



§ 16-11-104 - Proceedings in aid of execution.

The chancery court has exclusive jurisdiction to aid a creditor, by judgment or decree, to subject the property of the defendant that cannot be reached by execution to the satisfaction of the judgment or decree under this code.



§ 16-11-105 - Suits by state against corporations.

The court has power to hear and determine all controversies between the state and corporations, their stockholders or creditors, upon a bill filed by the attorney general and reporter on behalf of the state.



§ 16-11-106 - Boundary disputes.

(a) The chancery court has jurisdiction to hear and determine all cases in which the boundary line or lines of adjoining or contiguous tracts of land is one, or the only, question at issue in the case.

(b) In all such cases a complete deraignment of title by the complainant from a state grant or common source of title shall not be required as in ejectment cases, but it shall be sufficient to establish title in the complainant where the complainant proves clearly that the complainant is the true owner of the lands described in the complainant's bill.



§ 16-11-107 - Suits on foreign judgments.

When a judgment has been recovered in any other state against a resident of such state, and the creditor has exhausted the creditor's legal remedy, the real or personal property of the debtor in this state may be subjected to the satisfaction of such debt, by bill stating the facts under oath, and filed in the court of the county in which the property is situated.



§ 16-11-108 - Persons adjudicated incompetent.

The chancery court has jurisdiction, concurrent with the county court, over persons adjudicated incompetent and their estates.



§ 16-11-109 - Infants and guardians.

The chancery court has jurisdiction, concurrent with the county court, of the persons and estates of infants, and of the appointment and removal of guardians.



§ 16-11-110 - Divorce proceedings -- Adoptions.

The chancery court has jurisdiction, concurrent with the circuit court, of all proceedings for divorce and for the adoption of children.



§ 16-11-111 - Partition or sale of property.

The chancery court has jurisdiction, concurrent with the circuit and county courts, of proceedings for the partition or sale of estates by personal representatives, guardians, heirs, or tenants in common, and for the sale of land at the instance of creditors of the decedent, if the personal property is insufficient to satisfy the debts of the estate.



§ 16-11-112 - Arbitration and agreed cases.

The chancery court has jurisdiction, concurrent with all other judicial tribunals, of arbitration and agreed cases under this code.



§ 16-11-113 - Appointment of administrator.

The chancery court may appoint an administrator of a decedent's estate six (6) months after the decedent's death, where no person can be procured to administer in the usual way, as provided in title 30, chapter 3.



§ 16-11-114 - Venue of suits.

The local jurisdiction of the chancery court is subject to the following rules:

(1) All bills filed in any court seeking to divest or clear the title to land, or to enforce the specific execution of contracts relating to realty, or to foreclose a mortgage or deed of trust by a sale of personal property or realty, shall be filed in the county in which the land, or a material part of it, lies, or in which the deed or mortgage is registered;

(2) Bills seeking to enjoin proceedings at law may be filed in the county in which the suit is pending, or to which execution has issued;

(3) Bills against nonresidents, or persons whose names or residences are unknown, may be filed in the county in which the cause of action arose, or the act on which the suit is predicated was to be performed, or in which is the subject of the suit, or any material part thereof; and

(4) When attachment of property is allowed in lieu of personal service of process, the bill may be filed in the county in which the property, or any material part of the property sought to be attached, is found at the commencement of the suit.



§ 16-11-115 - Jurisdiction of contract enforcement.

Notwithstanding any law to the contrary, contracts for goods or services between individuals, partnerships, associations, corporations, governmental entities or limited liability companies are enforceable in either chancery or circuit court in the county where:

(1) The defendant may be found;

(2) The contract was executed;

(3) The goods were provided or were to be provided; or

(4) Services were rendered or were to be rendered.






Part 2 - Operation

§ 16-11-201 - Transfers between courts.

Any cause pending in the chancery court may be transferred, by consent of parties, to the chancery court of another county.



§ 16-11-204 - Counterpart summons.

Counterpart summons, accompanied by copies of the bill, may be issued to any other counties of the state for defendants not to be found in the county in which the suit is properly brought.



§ 16-11-205 - Process to other counties in general.

If the suit is properly instituted, attachments, injunctions, and all other process known to the court, and necessary to attain the ends of justice, may be issued to any other county.



§ 16-11-206 - Information to be collected and reported to the federal bureau of investigation-NICS index and the department of safety by those chancery courts in which commitments to a mental institution are ordered.

(a) As used in this section:

(1) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(A) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(i) Is a danger to such person or to others; or

(ii) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(B) A finding of insanity by a court in a criminal proceeding; or

(C) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to §§ 50a and 72b of the Uniform Code of Military Justice, codified in 10 U.S.C. §§ 850a, 876b;

(2) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or 7;

(3) "Mental institution" means a mental health facility, mental hospital, sanitarium, psychiatric facility and any other facility that provides diagnoses by a licensed professional of mental retardation or mental illness, including, but not limited to, a psychiatric ward in a general hospital; and

(4) "Treatment resource" means any public or private facility, service or program providing treatment or rehabilitation services for mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, hospitals, community mental health centers, clinics or programs, halfway houses and rehabilitation centers.

(b) Those chancery courts wherein commitments to a mental institution are ordered pursuant to title 33, chapter 6 or chapter 7 or persons are adjudicated as a mental defective shall enter a standing and continuing order instructing the clerk to collect and report as soon as practicable, but no later than the third business day following the date of such an order or adjudication, information described in subsection (c) regarding individuals who have been adjudicated as a mental defective or judicially committed to a mental institution for the purposes of complying with the NICS Improvement Amendments Act of 2007, P.L. 110-180.

(c) The following information shall be collected and reported to the federal bureau of investigation-NICS index and the department of safety, pursuant to subsection (b):

(1) Complete name and all aliases of the individual judicially committed or adjudicated as a mental defective, including, but not limited to, any names that the individual may have had or currently has by reason of marriage or otherwise;

(2) Case or docket number of the judicial commitment or the adjudication as a mental defective;

(3) Date judicial commitment ordered or adjudication as a mental defective was made;

(4) Private or state hospital or treatment resource to which the individual was judicially committed; and

(5) Date of birth of the individual judicially committed or adjudicated as a mental defective, if such information has been provided to the clerk.

(d) The information in subdivisions (c)(1)-(5), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.









Chapter 15 - Courts of General Sessions

Part 1 - Establishment

§ 16-15-101 - Establishment -- Certain counties excepted.

(a) There is created and established a court in and for each county of the state, except in counties having a population of not less than nine thousand one hundred seventy-five (9,175) nor more than nine thousand two hundred (9,200), according to the last federal census or any subsequent federal census, which shall be designated as the court of general sessions.

(b) It is the intent of this section to create a general sessions court in every county not expressly excepted in this section. In any county where a general sessions court has been created pursuant to the general provisions of this chapter, it is intended that the county shall always have a general sessions court unless abolished by another general statute. In counties in which there is no court of general sessions as provided in this section, references in this code to the court of general sessions are deemed to include the court having the jurisdiction of the court of general sessions in such counties.



§ 16-15-102 - Courtroom -- Supplies and equipment -- Expenses.

(a) Each county shall provide a courtroom for the general sessions court in the county seat and all necessary supplies and equipment for the maintenance of the court and shall defray the expenses thereof from the general fund of the county.

(b) In counties having a population of not less than thirteen thousand two hundred seventy-five (13,275) nor more than thirteen thousand two hundred ninety-five (13,295) and not less than fourteen thousand six hundred fifty (14,650) nor more than fourteen thousand six hundred seventy (14,670), according to the federal census of 1960 and every subsequent federal census, the general sessions judges shall be entitled to secretarial and office expenses in the amount of six hundred dollars ($600) per annum, payable monthly from the general funds of such counties.

(c) In counties having a population of not less than twenty-four thousand two hundred twenty (24,220) nor more than twenty-four thousand two hundred thirty-five (24,235) or not less than twelve thousand five hundred (12,500) nor more than twelve thousand six hundred (12,600), according to the 1960 federal census or any subsequent federal census, the general sessions judge shall be entitled to an allowance of one thousand dollars ($1,000) per annum, for secretarial and office expenses and the same shall be paid in equal monthly installments from the general fund of the counties.

(d) In counties of this state having a population of not less than twenty-four thousand five hundred seventy (24,570) nor more than twenty-four thousand five hundred eighty (24,580), according to the 1960 federal census or any subsequent federal census, the general sessions judge shall be entitled to an allowance of one thousand eight hundred dollars ($1,800) per annum for secretarial and office expenses, to be paid in equal monthly installments from the general fund of the county.



§ 16-15-103 - Holding court at places other than county seat.

The county legislative body of each county shall be authorized and empowered, in its discretion, to require the court of general sessions to meet at not more than three (3) places in the county in addition to the county seat, to prescribe the place or places of meeting of the court, and to provide a courtroom, equipment and furnishings at such other places in the county in addition to the county seat for the sessions of the court.






Part 2 - Judge

§ 16-15-201 - Judge of court -- Qualifications -- Number.

(a) There shall be one (1) judge for each court with the same qualifications and term of office as provided by the constitution of Tennessee for inferior courts.

(b) In addition to the qualifications prescribed in subsection (a), the judges of courts of general sessions of counties of the eighth class having a population of not less than nine thousand two hundred thirty (9,230) nor more than nine thousand two hundred fifty (9,250), according to the 1960 federal census or any subsequent federal census, shall have the qualifications required for the courts of record provided for in § 17-1-106.

(c) In addition to the qualifications prescribed in subsection (a), the judges of courts of general sessions of counties of the seventh class having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fourteen thousand six hundred seventy (14,670), according to the 1960 federal census or any subsequent federal census, shall have the qualifications required for the courts of record provided for in § 17-1-106.

(d) In addition to the qualifications prescribed in subsection (a), the judges of courts of general sessions of counties of the fifth class having a population of not less than twenty-eight thousand six hundred sixty (28,660) nor more than twenty-eight thousand six hundred ninety (28,690), according to the 1980 federal census or any subsequent federal census, shall have the qualifications required for the courts of record provided for in § 17-1-106.

(e) This section shall not be construed to affect or change the number of judges prescribed for any court of general sessions in any county by private act in effect as of March 11, 1959, or any private act that may be thereafter enacted prescribing more than one (1) judge for a court of general sessions in a particular county. In event of any conflict between this section and a private act as to the number of judges presiding over the court of general sessions in any particular county, the private act shall control.



§ 16-15-202 - Election -- Term.

(a) The judges of the court of general sessions shall be elected at the general August election each eight (8) years. They shall hold office for the term for which they are elected or until their successors are elected and qualified. Notwithstanding any other provision of private act or general law to the contrary, the term of office of any general sessions judge whose base salary is set by § 16-15-205 [repealed] or whose salary is adjusted during such term of office by the method provided by § 16-15-205 [repealed] or by the method established by § 8-23-103, shall be eight (8) years.

(b) Notwithstanding § 2-13-203, or any other provisions of a private act or general law to the contrary, in any county with more than one (1) judge of the court of general sessions, and where the most recent of private acts creating the judgeships provide for the nonpartisan election of the additional judges, then at subsequent regular August elections all judges of such court shall be elected on a nonpartisan basis.



§ 16-15-203 - Oath.

The oath of office shall be the same as that prescribed for circuit court judges and chancellors and shall be taken and filed in the same manner and with the same officers as prescribed for circuit court judges and chancellors.



§ 16-15-209 - Failure of judge to attend -- Selection of special judge.

(a) If the judge of a court of general sessions or juvenile court finds it necessary to be absent from holding court, the judge may seek a special judge in accordance with the requirements of and in the numerical sequence designated by this section.

(1) If a special judge is necessary, the judge shall attempt to identify another judge who may serve by interchange, pursuant to § 17-2-208. If another judge cannot serve by interchange, a judge may seek to find any former or retired judge, who will, by mutual agreement, sit as special judge. The special judge shall serve by designation of the chief justice of the supreme court.

(2) If the judge is unable to secure a judge under subdivision (a)(1), the judge may apply to the administrative office of the courts for assistance in finding a judge to sit by designation of the chief justice as a special judge.

(3) Only after exhausting the procedures set out in subdivisions (a)(1) and (2), a judge may appoint a lawyer from a list, on a rotating basis, of lawyers that have been previously approved by the judge or judges of the district or county who are constitutionally qualified, in good standing, and possess sufficient experience and expertise. A lawyer appointed is subject to the following limitations, which shall be made known to persons attending any court proceeding presided over by a lawyer, as evidenced by an entry in the minutes or other permanent record of the court:

(A) The lawyer may preside only if the parties and counsel are notified that the duly elected or appointed judge will be absent and that a practicing lawyer will serve as a special judge;

(B) The parties choose to proceed and not to continue the case pending return of the duly elected or appointed judge;

(C) The lawyer shall not approve the payment of attorney's fees involving an indigent defense claim or any discretionary fees. A special judge shall approve fees only when the exact amount is set by statute; and

(D) At the opening of any court session presided over by a lawyer appointed pursuant to this section, an announcement shall be made to persons in attendance conveying the information contained in subdivisions (a)(3)(A) and (B). The making of such an announcement constitutes compliance with the notice requirements of this section.

(b) A general sessions or juvenile judge assigned to a court outside the judge's county of residence shall receive reimbursement for travel expenses from the county to which the judge is assigned. Reimbursement shall be in an amount in accordance with the comprehensive travel regulations promulgated by the supreme court.

(c) The county legislative body, by resolution adopted by a two-thirds (2/3) vote, may authorize the payment of compensation to a special judge selected pursuant to subdivision (a)(2). The amount of compensation shall not exceed the rate of compensation for other judges of the general sessions court or juvenile court for the county.

(d) Notwithstanding the provisions of subdivisions (a)(1) and (2), a general sessions or juvenile judge who encounters a sudden and unexpected emergency which causes the judge to be absent from court may forego the requirements of those subdivisions and appoint a lawyer in accordance with subdivision (a)(3). The circumstances requiring the appointment of a lawyer pursuant to this subsection (d) shall be entered upon the minutes or other permanent record of the court in addition to the information required in subdivision (a)(3).

(e) (1) Upon approval of this subsection (e) and subsections (f)-(h) by resolution adopted by a two-thirds (2/3) vote of the county legislative body of any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, and notwithstanding any other provision of this subsection (e) and subsections (f)-(h) to the contrary, if a judge of a court of general sessions or juvenile court in the county finds it necessary to be absent from holding court, another judge may sit by interchange for the absent judge upon entering an order finding it in the best interest of judicial efficiency. The order shall identify the absent judge and the interchanging judge, and shall be kept on file in the office of the clerk of the court. Upon a finding that interchange is not in the best interest of judicial efficiency, the judge so finding may appoint an attorney as a special judge. The appointments shall be on a rotating basis, from a list of attorneys previously approved by all of the duly elected or appointed general sessions or juvenile court judges, as being constitutionally qualified, in good standing, and possessing sufficient experience and skill. The appointment of a special judge shall be by written order, identifying the absent judge and the special judge, and shall be kept on file in the office of the clerk of the court.

(2) During the month of September each year, the clerk of the court shall prepare, for each division of court governed by subdivision (e)(1), an annual report for the preceding twelve (12) months, setting out the total number of sessions of court presided over by a special judge, or by a judge sitting by interchange. The clerk shall also report the total number of sessions of court that are scheduled in each division of court for that period. The orders and reports required by this subdivision (e)(2) shall be filed, and kept open for public inspection, by the clerk of the court. The clerk of the court shall promptly file a copy of the annual report with the administrative office of the courts, created by § 16-3-801.

(f) All special judges appointed under subsection (e) shall be subject to the following limitations:

(1) All parties and counsel appearing before the special judge shall be notified that the duly elected or appointed judge is absent, and that a practicing attorney is serving as special judge;

(2) If there is no duly elected or appointed judge available to preside over the trial of a contested case, either side shall be entitled to continue the case pending the return of a duly elected or appointed judge;

(3) A special judge shall not preside over a contested cause without a consent form signed by all litigants who are present at the beginning of the proceeding. The consent form shall be kept on file with the clerk of the court as part of the legal record of that cause; and

(4) A special judge shall not approve the payment of attorney fees, involving an indigent defense claim or any discretionary fees; provided, that a special judge may enter a judgment for attorney fees when:

(A) The exact amount is set by statute; or

(B) The party to be charged has executed a written agreement calling for the payment of attorney fees, and the fees shall be the amount specified in the agreement, but in no case more than one third (1/3) of the principal amount of the debt upon which the suit is brought.

(g) (1) Subsections (e) and (f) shall not apply where a judge finds it necessary to be absent from holding court and appoints as a special judge:

(A) A duly elected or appointed judge of any other juvenile or general sessions court, a trial court judge; or

(B) A full-time officer of the judicial system under the judge's supervision whose duty it is to perform judicial functions, such as a juvenile magistrate, a child support magistrate or clerk and master, who is a licensed attorney in good standing with the Tennessee supreme court. The judicial officer shall only serve as special judge in matters related to that officer's duties as a judicial officer.

(2) Notwithstanding subsections (e) and (f), a general sessions or juvenile court judge shall have the authority to appoint a special judge as provided in subdivision (g)(1).

(h) (1) Notwithstanding any other provision of law to the contrary, in any county having a population of more than eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, the county governing body of that county may appoint a special substitute judge or judges to serve as a judge in the court of general sessions or juvenile court in the county in the absence of any one (1) of such elected judge or judges.

(2) A special substitute judge appointed shall be an attorney licensed to practice law by this state and in good standing with the board of professional responsibility.

(3) The compensation for a special substitute judge pursuant to subsections (e)-(f) and this subsection (h) shall be fixed by the county governing body and shall be paid from any fund appropriated for such purpose by the county governing body.



§ 16-15-210 - Vacancy in office of judge -- Filling.

(a) Except as provided in subsection (b), any vacancy in the office of judge of the court of general sessions shall be filled by the county legislative body as provided in § 5-1-104.

(b) (1) In a multi-county court, the vacancy shall be filled by concurring resolutions of the legislative bodies of the affected counties.

(2) In the event of nonconcurrence, the vacancy shall be filled by resolution of the legislative body of the county of residence of the last judge of the multi-county court.

(c) (1) In the event of an interim suspension of a general sessions court or juvenile court judge pursuant to § 17-5-307(f), the county legislative body shall appoint a temporary replacement to serve until the interim suspension is lifted or the office becomes vacant.

(2) In a multi-county court, the temporary replacement shall be appointed by concurring resolutions of the legislative bodies of the affected counties. In the event of nonconcurrence, the temporary replacement shall be appointed by resolution of the legislative body of the county of residence of the judge who has been suspended.



§ 16-15-211 - Seminars.

All general sessions court judges shall be required to attend seminars offered for the particular benefit of the judges. Guidelines for the seminars, workshops, and training sessions are to be established by the administrative director of the courts. Travel and mileage expenses relative to attendance at the seminars shall be paid on an individual basis by each general sessions court judge.






Part 3 - Clerk

§ 16-15-301 - Clerk of court.

(a) The clerk of the circuit court of the county shall act as clerk of the court of general sessions, and when acting as clerk of the general sessions court shall be designated as the clerk of the court of general sessions of that county.

(b) In addition, the clerk of any special court now established or hereafter established, having exactly the same jurisdiction as and no more jurisdiction than the circuit court within any part and for a portion of a particular county, shall also serve as clerk of the court of general sessions within the venue of the special court.

(c) In any county in which the office of a separate clerk of a court of general sessions is created by private act, the clerk shall continue to serve as the clerk of the court of general sessions of the county in accordance with the private act.

(d) Upon written application to the circuit court judge, the clerk of the court of general sessions may be authorized and empowered to appoint deputies for the sole purpose of issuing process. Upon consideration of the application, the circuit court judge shall note the circuit court judge's approval or disapproval by a formal order upon the minutes of the court, and the order shall state the reasons why the judge deems this action to be in the public interest.



§ 16-15-302 - Salaries of court officers in metropolitan government counties.

In counties governed by a metropolitan government as provided in title 7, the salaries of court officers of circuit, chancery and general sessions courts shall be the same and equal to the salaries of the court officers of the criminal courts of those counties.



§ 16-15-303 - General sessions court clerk.

(a) A general sessions court clerk shall:

(1) Retain, preserve and file away in order, and properly mark for easy reference all the papers in civil cases before them, unless returned or transmitted, in pursuance of law, to the circuit court upon appeal or otherwise;

(2) Transmit all the papers relative to the trial of a cause in which an appeal has been taken to the circuit court at least five (5) days before the term to which the appeal is returnable, unless the appeal is taken within the five (5) days, and then on, or by the first day of, the term;

(3) Transmit copies of such papers in the same way, in cases where only a portion of the parties have appealed;

(4) Return such papers, when an execution has been levied on real estate of the defendant, to the circuit court, on or before the second day of the term next after the levy; and

(5) Not issue an alias or pluries execution until the execution previously issued is returned, or affidavit made accounting for its absence, and a showing that it is unsatisfied.

(b) A general sessions court clerk shall keep, in a well-bound book, properly ruled for that purpose, a docket of all judgments rendered by the court, showing in whose favor and against whom each judgment is rendered, the names of the parties in full, and the date and amount of the judgment.

(c) (1) A general sessions court clerk shall also keep, in the same book, an execution docket, showing the amount of each execution, in whose favor and against whom issued, the date of issuance, to whom delivered, the date of return and by whom returned, and the substance of the return, specifying particularly whether satisfied in whole or in part.

(2) The general sessions court clerk shall enter in the execution docket, in continuous order, and in distinct columns, with proper date to each act:

(A) The number of each case;

(B) The date of trial, and of each continuance, if any;

(C) The names of the parties in full;

(D) The amount of the judgment;

(E) The name of the stayor, if any;

(F) The name of the officer who returns the warrant;

(G) The date of the issuance of each execution, and to whom delivered;

(H) The bill of costs, the items written in words, with the amounts in figures; and

(I) The date of the return of the execution, by whom returned, and the substance of the return.

(d) A substantial compliance with the requirements of this section is sufficient to render the proceedings and entries valid for all purposes, so far as the parties are concerned, and all persons claiming under them.

(e) It is a Class C misdemeanor for a clerk to fail to keep the docket of judgments rendered and an execution docket, as required by subsections (b) and (c). Conviction under this section is grounds for removal under title 8, chapter 47. In addition, a person injured by the failure of a general sessions court clerk to preserve and keep the clerk's papers or dockets may recover civil damages pursuant to the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20.

(f) (1) Any information required to be kept as a public record by a clerk of a court of general sessions may be maintained on a computer or removable computer storage media in lieu of docket books or other bound books; provided, that the following standards are met:

(A) The information is available for public inspection, unless it is a confidential record according to law;

(B) Due care is taken to maintain the information as a public record during the time required by law for retention;

(C) All daily data generated and stored within the computer system shall be copied to computer storage media daily, and the newly created computer storage media more than one (1) week old shall be stored at a location other than at the building where the original is maintained; and

(D) The clerk can provide a paper copy of the information when needed or when requested by a member of the public.

(2) Nothing in subdivision (f)(1) shall be construed as requiring the clerk to sell the media upon which the information is stored or maintained.

(g) (1) As used in this subsection (g):

(A) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(i) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(a) Is a danger to such person or to others; or

(b) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(ii) A finding of insanity by a court in a criminal proceeding; or

(iii) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to §§ 50a and 72b of the Uniform Code of Military Justice, codified in 10 U.S.C. §§ 850a, 876b;

(B) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or 7;

(C) "Mental institution" means a mental health facility, mental hospital, sanitarium, psychiatric facility and any other facility that provides diagnoses by a licensed professional of mental retardation or mental illness, including, but not limited to, a psychiatric ward in a general hospital;

(D) "Treatment resource" means any public or private facility, service or program providing treatment or rehabilitation services for mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, hospitals, community mental health centers, clinics or programs, halfway houses and rehabilitation centers.

(2) In addition to the duties prescribed in this part, the clerks of the general sessions courts wherein commitments to a mental institution are ordered pursuant to title 33, chapter 6 or 7 or persons are adjudicated as a mental defective shall collect and report as soon as practicable, but no later than the third business day following the date of such an order or adjudication, information described in subsection (c) regarding individuals who have been adjudicated as a mental defective or judicially committed to a mental institution after a finding of probable cause pursuant to § 33-6-422 for the purposes of complying with the NICS Improvement Amendments Act of 2007, P.L. 110-180.

(3) The following information shall be collected and reported to the federal bureau of investigation-NICS Index and the department of safety, pursuant to subdivision (g)(2):

(A) Complete name and all aliases of the individual judicially committed or adjudicated as a mental defective, including, but not limited to, any names that the individual may have had or currently has by reason of marriage or otherwise;

(B) Case or docket number of the judicial commitment or the adjudication as a mental defective;

(C) Date judicial commitment ordered or adjudication as a mental defective was made;

(D) Private or state hospital or treatment resource to which the individual was judicially committed; and

(E) Date of birth of the individual judicially committed or adjudicated as a mental defective, if such information has been provided to the clerk.

(4) The information in subdivisions (g)(3)(A)-(E), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to the provisions of such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.



§ 16-15-304 - Dockets.

Separate dockets shall be kept in the court for civil and criminal cases. Upon the civil docket shall be entered the style of each case, the names of the attorneys for the parties, the date of issuance of the warrant and process, the name of the officer to whom delivered, the return of the process, in brief form the action of the court both interlocutory and final, orders, judgments, executions, garnishments, list of fees of the court, of the sheriff, the sheriff's deputies, constables, game wardens, state highway patrol officers and other officers for their services, fees of witnesses for attendance and credits for payments upon judgments and upon costs. All cases shall be indexed.






Part 4 - Powers and Duties

§ 16-15-401 - General powers.

(a) Each general sessions court judge is vested with power to:

(1) Grant writs of attachment, returnable to the circuit court, in the same manner and to the same extent as the circuit judge;

(2) Enter up judgment by confession of a defendant to any amount within the judge's jurisdiction in the particular case;

(3) Issue an execution in the judge's county upon a certified execution from another county;

(4) Issue a subpoena for witnesses, in any matter to be tried before the judge, to the judge's own or an adjoining county;

(5) Issue scire facias to revive judgments against the personal representatives and heirs of deceased parties, to any county in the state;

(6) Issue alias and pluries executions whenever necessary;

(7) Issue counterpart writs to any county in the state for the principal maker of any bill, bond, or note, at the instance of the surety or endorser who is sued thereon; and

(8) Punish persons disturbing them in the discharge of their official duties.

(b) Judges of general sessions courts have the same authority as circuit court judges or chancellors to grant fiats for writs of injunction, attachments and other extraordinary process. They also have the same jurisdiction relative to the suspension and revocation of sentences imposed by them as that conferred upon all trial judges by title 40, chapter 29.

(c) The judges of courts of general sessions of counties of the third class, as defined in § 16-15-204 [repealed], having a population of not less than forty-seven thousand eight hundred fifty (47,850) nor more than forty-seven thousand eight hundred seventy-five (47,875), according to the 1970 federal census or any subsequent federal census, in addition to the jurisdiction and powers conferred elsewhere in this chapter, have the authority to sit by interchange for the county judge in nonsupport, probate, juvenile and lunacy proceedings.



§ 16-15-402 - General duties.

It is the duty of a general sessions court judge:

(1) To return all marriage licenses under which the judge has solemnized the rites of matrimony to the office of the county clerk within thirty (30) days;

(2) To deliver over, in case of resignation, removal, or expiration of the judge's term of office, all the judge's official books and papers, according to law; and

(3) Not to sign a warrant or summons or any other leading process, attachment or document until written out in full.



§ 16-15-403 - Conservator of peace -- Oaths.

Every general sessions court judge is a conservator of the peace in the county in which the judge serves, and has authority to administer oaths when required by law, unless the power is expressly entrusted to some other officer, and to exercise such other powers as are conferred upon the general sessions court judge by law.



§ 16-15-404 - Hearing causes at any time.

Each general sessions court judge is authorized to try any cause that may be brought before the judge at any time and at any place within the county, unless expressly prohibited by some positive provision of this code.



§ 16-15-406 - Rules of court.

Judges of the courts of general sessions shall adopt such rules as may be necessary to expedite the trial and disposal of cases.






Part 5 - Jurisdiction

§ 16-15-501 - General jurisdiction.

(a) The court of general sessions is vested with all of the jurisdiction and shall exercise the authority formerly conferred by law upon justices of the peace in civil and criminal cases, suits and actions. The jurisdiction, power and authority of the court shall be coextensive with the county.

(b) (1) Notwithstanding any provision of the law to the contrary, judges of courts of general sessions have jurisdiction to try and dispose of violations of municipal ordinances where the sheriff of the county is acting under the authority of §§ 8-8-201 and 12-9-104; provided, that a certified copy of the ordinances of the municipality have been filed with the court. Judges of courts of general sessions shall direct the clerk of the court that all fines collected shall be paid over to the municipality and all court costs collected shall be paid and accounted for according to former § 16-15-703(d) [repealed], to help administer the cost of enforcement; provided, that reasonable costs have been set by ordinance of the municipality.

(2) The judges of courts of general sessions of counties having a population of not less than fourteen thousand six hundred fifty (14,650) nor more than fourteen thousand six hundred seventy (14,670), according to the 1960 federal census or any subsequent federal census, have, in addition to the jurisdiction and powers conferred above, concurrent jurisdiction with the circuit court judge and chancellor in that county or counties in workers' compensation cases, divorce cases and those powers specifically conferred upon both those courts of record under § 29-31-101.

(3) The judges of courts of general sessions of counties having a population of not less than nine thousand two hundred thirty (9,230) nor more than nine thousand two hundred fifty (9,250), according to the 1960 federal census or any subsequent federal census, have, in addition to the jurisdiction and powers conferred above, concurrent jurisdiction with the circuit judge and chancellor in that county or counties in divorce cases.

(4) Judges of courts of general sessions in any county having a population of not less than seventy-seven thousand seven hundred (77,700) nor more than seventy-seven thousand eight hundred (77,800), according to the 1980 federal census or any subsequent federal census, in addition to the jurisdiction and powers conferred above, have concurrent jurisdiction with the circuit judge and chancellor in that county in domestic relations cases.

(c) (1) All courts of general sessions in this state created by private act have the powers and jurisdiction conferred by this chapter and §§ 18-4-201 -- 18-4-203, 20-12-143, 27-5-108, 40-1-109, 40-4-117 and former 40-4-118 [repealed], and in addition, have such further powers and jurisdiction as may be conferred by the private act creating that court. It is not the intention of this chapter to divest any court of general sessions of any jurisdiction conferred by any private act.

(2) This chapter shall not diminish the powers, jurisdiction or provisions governing the operation of any court of general sessions created by private act. It is the intent of the general assembly that each court of general sessions of this state has all the powers and jurisdiction granted by the public acts and applicable private acts.

(d) (1) The jurisdiction of courts of general sessions, where they have been created, shall extend to the sum of twenty-five thousand dollars ($25,000) in all civil cases, both law and equity; provided, that this section shall not apply to cases of forcible entry and detainer, in which the court shall have unlimited original jurisdiction; and provided further, that this section shall not apply to actions to recover personal property, in which the court shall have unlimited original jurisdiction, including jurisdiction to award an alternative money judgment; and general sessions judges shall have jurisdiction to issue restraining orders and to enforce the penalty provisions for violation of those restraining orders.

(2) For the purpose of calculating whether a judgment entered by a court of general sessions is within or exceeds the monetary jurisdictional limits established for the courts by subdivision (d)(1), the following amounts shall not be included:

(A) Any amount awarded for attorney fees;

(B) Any court costs assessed by the court; and

(C) Any discretionary costs assessed by the court.



§ 16-15-502 - Actions to recover personal property.

Actions to recover personal property may be conducted in general sessions courts, as prescribed in former § 29-30-211 [repealed], and §§ 29-30-212 -- 29-30-217.



§ 16-15-503 - Geographical jurisdiction.

The jurisdiction of general sessions courts, when not otherwise provided, is geographically coextensive with the limits of their respective counties.



§ 16-15-505 - Objections to jurisdiction.

Objections to the jurisdiction of the general sessions court before which the warrant is returned shall be made before the hearing, or they will be considered as waived.






Part 6 - Service of Process [Repealed]



Part 7 - Miscellaneous Provisions

§ 16-15-706 - Infants or incompetents -- Representation.

Whenever an infant or incompetent person has a representative, such as a general guardian, conservator or other like fiduciary, the representative may sue or defend on behalf of the infant or incompetent person. If an infant or incompetent person does not have a duly appointed representative, or if justice requires, the infant or incompetent person may sue by a next friend. The court shall appoint a guardian ad litem to defend an action for an infant or incompetent person who does not have a duly appointed representative, or whenever justice requires. The court may, in its discretion, allow the guardian ad litem a reasonable fee for the guardian's services, to be taxed as costs.



§ 16-15-707 - Plaintiffs -- Nonsuits -- Dismissals.

The plaintiff shall have the right to take a voluntary nonsuit or to dismiss an action without prejudice at any time before the cause is finally submitted to the court, but not afterwards; provided, that such a dismissal operates as an adjudication upon the merits when filed by a plaintiff who has twice dismissed in any court an action based on or including the same claim.



§ 16-15-708 - Subpoena of witnesses.

(a) The attendance of witnesses to give testimony in court or by deposition is procured by subpoena or summons, requiring the witness to be present at a prescribed place and time, to give testimony in a case or matter stated in the subpoena or summons, mentioning the names of the parties litigant and the party at whose instance the witness is to be summoned, and, if necessary, requiring the witness also to bring any books, papers, documents or tangible things stated in the subpoena or summons. The subpoena is issued by a judge or clerk of the court at any time, and to any county within the state, on request of the party wishing the process, and may be served by any person authorized to serve process, by delivering or offering to deliver a copy of the subpoena to the person to whom it is directed. If any person without cause refuses to appear, to testify or to produce evidence when duly subpoenaed to do so, that person shall be committed to jail by the court before whom that person is bound to testify, to remain in jail without bail until willing to testify or give evidence as the law directs.

(b) This section shall govern when a judge or clerk is required to issue a subpoena and the consequences of a person's refusal to appear, testify or produce evidence when subpoenaed pursuant to this section. If any local rule of court conflicts with this section, this section shall prevail and the clerk or other official shall issue subpoenas and the judge shall punish the failure to respond to subpoenas in accordance with this section.



§ 16-15-710 - Commencement of actions -- New process when not served.

The suing out of a warrant is the commencement of a civil action within the meaning of this title, whether it is served or not; but if the process is returned unserved, plaintiff, if plaintiff wishes to rely on the original commencement as a bar to the running of a statute of limitations, must either prosecute and continue the action by applying for and obtaining new process from time to time, each new process to be obtained within nine (9) months from return unserved of the previous process, or plaintiff must recommence the action within one (1) year after the return of the initial process not served.



§ 16-15-711 - Survival of actions -- Substitution of parties.

(a) If a party dies and the claim is not extinguished by the death, the court may order substitution of the proper parties. The motion for substitution may be made by any party or by the successors or representatives of the deceased party and, together with notice of hearing, shall be served on the parties by delivering or mailing a copy of the motion and notice to the parties and shall be served upon persons not parties in the manner provided for service of process. Unless the motion for substitution is made not later than ninety (90) days after the death is suggested in the case by service of a statement of the fact of the death as provided in this subsection (a) for the service of the motion, the action shall be dismissed as to the deceased party.

(b) In the event of the death of one (1) or more of the plaintiffs or one (1) or more of the defendants in an action in which the right sought to be enforced survives only to the surviving plaintiffs or only against the surviving defendants, the action does not abate. The death shall be suggested in the case and the action shall proceed in favor or against the surviving parties.



§ 16-15-712 - Enforcement of judgments -- Examination of judgment debtor and others.

In all courts exercising general sessions jurisdiction, the procedure on execution, in proceedings supplementary to and in aid of a judgment, and in proceedings on and in aid of execution shall be in accordance with the statutes of this state and with the general practice followed in the courts of this state. In aid of the judgment or execution, however, the judgment creditor, or the judgment creditor's successor in interest when that interest appears of record, may examine any person, including the judgment debtor, by subpoenaing the person to court, or by conducting discovery in any manner provided by the Tennessee rules of civil procedure.



§ 16-15-713 - Attachments and contempts.

(a) Notwithstanding any provision of the law or private act to the contrary, courts of general sessions have the power to issue attachments and inflict punishments for contempts of court. The punishments for contempts shall be limited to:

(1) A fine not exceeding fifty dollars ($50.00) and imprisonment not exceeding ten (10) days if the judge of the general sessions court is licensed to practice law; and

(2) A fine not exceeding fifty dollars ($50.00) if the judge of the general sessions court is not licensed to practice law.

(b) Courts of general sessions have the power to punish for contempt persons who fail to appear for traffic violations.



§ 16-15-714 - Pleadings and practice -- General sessions courts.

Practice and pleadings in the general sessions courts shall be as provided in this chapter and other provisions of law and private acts establishing the courts and local rules of practice not inconsistent with law.



§ 16-15-715 - Court bailiffs.

The sheriff shall, unless otherwise provided, provide sufficient bailiffs to serve the general sessions courts.



§ 16-15-716 - Warrants.

A civil action in the general sessions courts is commenced by a civil warrant issued by the clerk in substance as follows:

Click here to view form



§ 16-15-718 - Fees to clerk.

Before the issuance of any original process in a civil action, the plaintiff shall deposit with the clerk a sum that the clerk has previously established as adequate to pay the usual costs, including litigation taxes as calculated in accordance with § 8-21-401, and any local litigation tax as authorized by a private act. The clerk may allow a cost bond with adequate security in the amount of five hundred dollars ($500); provided, that any eligible plaintiff may proceed on a pauper's oath instead of the cash deposit or cost bond.



§ 16-15-719 - Appeal bond.

An appeal bond returned with other papers to the circuit court is a conclusive presumption that an appeal was taken.



§ 16-15-720 - Continuances.

A continuance may be granted in the judge's discretion.



§ 16-15-721 - Rules of evidence -- Application.

Unless specifically provided otherwise, the Tennessee rules of evidence shall be fully applicable in general sessions courts.



§ 16-15-722 - Attachment.

(a) General sessions courts have jurisdiction as in subsection (b) to proceed by attachment against the property of the defendant, in the same way as the courts of record, under the rules, regulations and provisions in this code prescribed in regard to proceedings by attachment, as far as they are applicable and not controlled by other express provisions.

(b) The jurisdiction of general sessions courts in attachment cases is limited to the amount of their jurisdiction over the subject matter of suit or cause of action.



§ 16-15-723 - Proceedings after attachment.

The proceedings after the issuance and service of attachment and on the trial and enforcement of the plaintiff's claim, are the same as if the suit had been commenced in the ordinary way, the rights acquired by the attachment being governed by the provisions of this code regulating attachments.



§ 16-15-724 - Cross actions.

Cross actions shall be instituted by cross summons to be filed any day before the day of trial, unless a nonresident defendant enters an appearance and waives publication. In such case, the cross summons shall be filed within two (2) whole days after entry of appearance. In all such actions instituted before courts of general sessions, the case shall not be set for trial until the fourth day after the date of service of original summons, or return date of any publication for a nonresident, or date of entry of appearance of a nonresident.



§ 16-15-725 - Judgment for defendant on setoff.

(a) If the defendant pleads a setoff to the plaintiff's debt, and it appears that there is a balance due in favor of the defendant, the general sessions court shall enter up judgment in favor of the defendant and against the plaintiff for the balance. If the plaintiff fails in establishing any demand against the defendant, the defendant shall have a judgment against the plaintiff for the amount that the proof upon the defendant's cross action shows that the defendant is entitled to, with costs.

(b) If the residue upon the defendant's setoff, after satisfying the plaintiff's debt, exceeds the court's jurisdiction, the defendant may enter on the court's docket a satisfaction of so much of the defendant's claim as the amount of the plaintiff's demand, as ascertained by the court, and tender the plaintiff a receipt for the amount thus setoff, in which case judgment shall be rendered in favor of the defendant for costs.



§ 16-15-726 - Remittitur.

If the sum found for either plaintiff or defendant exceeds the jurisdiction of the general sessions court, that party may remit the excess, and take judgment for the residue, but the party cannot afterwards sue for the amount so remitted.



§ 16-15-727 - Correction of judgment -- Mistakes, inadvertence, excusable neglect and fraud.

(a) Tenn. R. Civ. P. 60.01, regarding clerical mistakes, shall apply to all courts of general sessions. The general sessions judge shall have the authority under the same circumstances and in the same manner as is provided in Tenn. R. Civ. P. 60.01 to correct such mistakes.

(b) Tenn. R. Civ. P. 60.02, regarding mistakes, inadvertence, excusable neglect, fraud and other similar reasons set out in that rule, shall apply to all courts of general sessions. A motion under the general sessions court's authority under Tenn. R. Civ. P. 60.02 shall be filed within ten (10) days of the date of judgment. Once filed, the motion shall toll the ten-day period for seeking de novo review in the circuit court until the determination of the motion is concluded. Thereafter, an appeal for de novo review in the circuit court shall be filed within ten (10) days of the general sessions court's ruling on the motion to relieve a party or the parties' legal representative from a final judgment, order or proceeding in the same manner as provided in Tenn. R. Civ. P. 60.02.



§ 16-15-728 - Proceedings presumed valid.

Every intendment is in favor of the sufficiency and validity of proceedings before general sessions courts, when brought in question, either directly or collaterally, in any of the courts, where it appears on the face of the proceedings that the general sessions court had jurisdiction of the subject matter and of the parties.



§ 16-15-729 - Trial de novo on appeal -- Decision on merits.

No civil case, originating in a general sessions court and carried to a higher court, shall be dismissed by such court for any informality whatever, but shall be tried on its merits; and the court shall allow all amendments in the form of action, the parties thereto, or the statement of the cause of action, necessary to reach the merits, upon such terms as may be deemed just and proper. The trial shall be de novo, including damages.



§ 16-15-730 - Presumption of regularity of execution.

If the judgment is rendered by one general sessions judge, and execution is issued by another, and in all other cases where steps appear to be taken by one judge instead of another, the presumption, in the absence of proof to the contrary, is that the execution was issued and steps taken regularly.



§ 16-15-731 - Actions in the nature of interpleader.

(a) Notwithstanding any rule of court or any law to the contrary, actions in the nature of interpleader, in which the value of the money that is the subject of the action does not exceed the jurisdictional limit of the general sessions court, may be filed in general sessions court under this part. Any such action involving money in the custody or possession of a person acting in the capacity of a real estate broker may be filed on forms prescribed by the Tennessee real estate commission pursuant to its authority under § 62-13-203.

(b) The failure of a competing claimant to recover in an interpleader action shall not be considered as a judgment against the competing claimant, and shall not be used to impair the credit of the claimant.



§ 16-15-732 - Removal of actions -- Exceptions.

(a) At any time at least three (3) or more business days prior to the scheduled trial date of a civil action commenced in general sessions court, any defendant in the action may apply to have the action and all the papers of the action removed to a court having jurisdiction of appeals from courts of general sessions. A case properly removed pursuant to this section shall be tried by the appellate court in the same manner as appeals from general sessions court civil actions are currently tried, except there shall be no default or other judgment entered at the general sessions level, and except that a case removed pursuant to this section shall not be subject to any monetary jurisdictional limit that would have applied in the general sessions court if the case had not been removed.

(b) Any defendant seeking to remove an action pursuant to subsection (a) shall file with the application an affidavit stating that the defendant has a substantial defense to the action and/or that the defendant's defense will be of such a complex or expensive nature that the interests of justice require that the defendant not be required to present the defense at the general sessions level. The affidavit shall state the grounds of the defense and why the affiant believes it to be sufficiently substantial, complex or expensive to merit the removal of the case. The affidavit and application shall also be accompanied by a cost bond sufficient to defray all costs that have accrued prior to the time application for removal is made.

(c) (1) If the general sessions judge finds that a defendant's defense is substantial, complex or expensive to present, and that the defendant has posted a sufficient cost bond, the judge shall order the action removed to the court that would have jurisdiction of an appeal if the action had been tried in general sessions court. The judge shall direct the clerk to promptly transmit the papers in the action to the clerk of the court to which the action is removed.

(2) If the judge finds the defense will not be substantial, complex or expensive or that the cost bond is not sufficient, the judge shall deny the application and proceed to try the action.

(d) If an action is removed pursuant to this section, in no event shall an objection to venue be considered by the circuit court, unless raised by a defendant in the defendant's affidavit in support of removal filed in the general sessions court.

(e) This section does not apply in any county having a population of not less than seven hundred seventy thousand (770,000) nor more than seven hundred eighty thousand (780,000), according to the federal census of 1980 or any subsequent federal census.



§ 16-15-733 - Motions against officers.

(a) Sheriffs, coroners, constables, and their sureties are liable to judgment by motion for the amount to which the plaintiff is entitled, with interest, and damages at the rate of twelve and one half percent (12.5%) in the following cases:

(1) In the general sessions court of the county where such officer, by virtue of the officer's position, collects or receives money upon any debt or demand, under a magistrate's jurisdiction, put into the officer's hands for collection, and fails to pay it over to the person entitled, whether the officer collected or received the money before or after the issuance of a warrant, or before or after the rendition of judgment;

(2) In the general sessions court having legal custody of the papers, where an execution from a general sessions court having come to the officer's hands, the officer fails to return it within thirty (30) days after its issuance, or where, having collected money on execution issued by a general sessions court, the officer fails or refuses to pay it; and

(3) In the general sessions court of the county on motion by any general sessions judge or witness, for failing to pay over costs on execution, collected and due the officer, or failing to return execution issued for the cost; and any number of cases in favor of one (1) general sessions judge or witness may be joined in one (1) motion.

(b) The inability of the officer to make due return of an execution under subsection (a) on account of sickness, high water or engagement in executing any precept on behalf of the state shall be sufficient excuse to discharge the officer from the penalties prescribed.

(c) The officer, if to be found in the county, shall have five (5) days' notice, in writing, of the time and place of motion.

(d) Before the plaintiff is entitled to judgment against the sureties, the plaintiff shall produce to the court a certified copy of the official bond of the officer.



§ 16-15-734 - Motion by surety or stayor.

When any surety or stayor is compelled to pay a general sessions court's judgment against a principal debtor for which the surety or stayor is liable, the surety or stayor may, by motion, before the general sessions court having legal custody of the judgment, recover judgment against the principal debtor for the judgment with interest and costs, or against a cosurety or stayor, for the ratable part thereof, which judgment is not liable to be stayed, except by consent of the surety or stayor in writing.



§ 16-15-735 - Notice to plaintiff of possible additional defendants.

(a) In cases or controversies arising in a court of general sessions, if a defendant feels that the defendant is either not at fault or that another person is also at fault, the defendant is to notify the opposing party or parties and the clerk of the court in writing forty-eight (48) hours prior to the scheduled date of the hearing of the names, if known, of the other person or persons at fault. If the defendant fails to so notify, the plaintiff shall be entitled to a continuance.

(b) After receiving notice that additional defendants may exist, the clerk of the court shall notify the plaintiff of this fact. The clerk shall automatically continue the hearing for thirty (30) days following notification to the plaintiff that additional defendants exist so the plaintiff can issue service and amend the warrant to include any new defendants.






Part 8 - General Provisions

§ 16-15-801 - General sessions courts empowered to issue execution.

The general sessions court that renders a judgment may issue execution on the judgment.



§ 16-15-802 - Compromise after appeal.

Where an appeal has been prayed and obtained from a judgment of a general sessions court, if the plaintiff and defendant compromise the case before the papers have been returned to the court to which the appeal was taken, and file with the general sessions court a written notice of the fact, signed by both parties, the general sessions court shall issue execution on the judgment, as if no appeal had been taken.



§ 16-15-803 - Issuance after destruction of records.

When the docket book and original papers belonging to the general sessions court are destroyed, and the judge makes oath to that effect, it shall be lawful for the judge, or the judge's successor in office, upon the plaintiff, the plaintiff's agent, attorney, or returning officer filing with the judge an affidavit setting forth the name of the plaintiff or plaintiffs, defendant or defendants, the date and amount of judgment as near as may be, and that the judgment has not been paid, to issue execution as though the original papers and docket book had not been destroyed; and it shall be as good and valid, and have the same force and effect, as other executions issued by general sessions courts.



§ 16-15-804 - Execution on real property.

(a) Whenever any execution issued by a general sessions court is levied on real estate, and ten (10) days from date of the levy has expired, the title to real estate shall not be affected as to third parties until the execution or the papers in the cause are filed in the circuit court of the county in which the land lies.

(b) The officer making the levy shall, within ten (10) days thereafter, return the execution to the circuit court, where the cause will be at once docketed, and the officer will return the fact of the return of the execution to the circuit court to the general sessions court issuing the execution, whereupon the general sessions court shall file the remaining papers in the cause in the circuit court as required by subdivision (c)(1).

(c) (1) When an execution issued by a general sessions court is levied on real estate, it shall be the duty of the general sessions court to whom the execution is returned to send the execution, together with the judgment and the papers in the cause, to the next circuit court of the general sessions court's county for condemnation.

(2) The circuit court, upon the return made pursuant to subdivision (c)(1), may condemn the land, and order the land, or so much of the land as it may see proper, to be sold by the sheriff of the county in satisfaction of the judgment and costs.

(d) If the circuit court condemns the land to be sold, the clerk shall enter on the minutes the warrant, attachment or other leading process, with the officer's return on the warrant, attachment or other leading process, the prosecution and other bonds where the condition has not been discharged, affidavits for attachment or other process, the judgment of the general sessions court, the execution levied with the officer's return and the judgment of the court.

(e) When several executions in favor of the same plaintiff are returned at the same term of the court, levied on the same tract of land, they shall all be included in one (1) judgment of condemnation, and only one (1) order of sale shall issue.

(f) (1) The clerk of the circuit court may issue execution for the unsatisfied debt and costs, in all cases where a general sessions court's execution has been levied on land, and return made of the execution to the general sessions court, according to law, and the real estate executed fails, for any cause, to satisfy the judgment.

(2) Executions under subdivision (f)(1) may be issued to any county from which the plaintiff shall receive the same benefit, and the officer into whose hands it may come shall have the same authority to proceed as if the execution had issued from a general sessions court on a judgment rendered by it in the county to which the execution is directed.



§ 16-15-805 - Execution on personal property.

(a) The officer levying an execution issued by a general sessions court on personalty shall advertise the sale of the personalty for ten (10) days at one (1) public place in the district in which the defendant resides, at the courthouse door of the county and at two (2) public places in the district where the sale is made, subject to § 26-5-101.

(b) Where there is not sufficient time between the levy and return day of an execution from a general sessions court's judgment to sell, or where, for any reason, the sale cannot be had before the return, the lien given by the levy shall continue, and the general sessions court, or other proper officer, shall issue an order of sale on the execution levied and returned.



§ 16-15-806 - Executions enforceable in all counties.

Except with regard to executions on real property that are governed by §§ 16-15-804 and 16-15-805, after the time for filing appeal has expired, the procedure for executions and proceedings supplementary to and in aid of judgments of courts of general sessions, including, but not limited to, garnishments, shall be enforceable in every county in this state in the same manner as a judgment of a court of record.



§ 16-15-807 - Priority of time.

When an execution issued from the judgment of a court of record, and an execution from a general sessions court's judgment, are levied on the same personal property, the execution first levied shall have preference.






Part 9 - Service of Process

§ 16-15-901 - Issuance and service of civil warrants, writs and other papers.

(a) Upon filing of civil warrants, writs and other papers, the clerk of the general sessions court in which the civil warrants, writs or other papers are filed, shall issue the required process, writs or other papers, and cause it or them, with necessary copies of the civil warrant, writ or papers, to be delivered for service to the person authorized to serve process as may be designated by the party filing the civil warrant, writ or other papers or the party's attorney if represented by counsel. The authorized person shall serve the civil warrant, writ or other papers, and the return endorsed on the warrant, writ or other papers shall be proof of the time and manner of service. A civil warrant, writ or other papers may be issued for service in any county, against any defendant or additional defendants.

(b) A civil warrant, attachment or any other leading process used to initiate an action in general sessions court and subpoenas or summons may be served by any person designated by the party or the party's attorney, if represented by counsel, who is not a party to the action and is not less than eighteen (18) years of age. Service of other process and orders of the courts of this state shall be by sheriffs, constables or as provided by law. The process server must be identified by name and address on the return.

(c) Nothing in this section shall affect existing laws with respect to venue.



§ 16-15-902 - Return.

(a) Any person serving the process from the general sessions court shall promptly and within the time during which the person is served must respond, make proof of service to the court and shall identify the person served and shall describe the manner of service.

(b) Process shall be served within sixty (60) days of issuance.

(c) When process is served by mail, the original warrant, writ or other papers shall be endorsed by manner of service. In addition, an affidavit of the person making service setting forth the personal compliance of this section and the return receipt shall be sent to and filed with the clerk of the court. The person making service in this manner shall endorse over the signature on the original warrant, writ or other papers the date of mailing a certified copy of the warrant, writ or other papers to the defendant and the date of receipt of return receipt from the defendant. If the return receipt is signed by the defendant or any person designated by this section or by statute, service on the defendant is complete. If not, service by mail may be attempted or any other methods authorized by this section or by statute may be used.



§ 16-15-903 - Service upon defendants in this state.

The plaintiff shall after issuance by the clerk of the general sessions court furnish the persons making the service with all necessary copies. Service shall be made as follows:

(1) Upon an individual other than an unmarried infant incompetent person, by delivering a copy of the warrant, writ or other papers to the individual personally, or if the individual evades or attempts to evade service, by leaving copies of the warrant, writ or other papers at the individual's dwelling house or usual place of abode with some person of suitable age and discretion then residing in the dwelling house or usual place of abode, whose name shall appear on the proof of service, or by delivering the copies to an agent authorized by appointment or by law to receive service on behalf of the individual served;

(2) Upon an unmarried infant or an incompetent person, by delivering a copy of the warrant, writ or other papers to the person's residence guardian or conservator if there is one known to the plaintiff, by delivering the copies to the individual's parent having custody within this state; or if no such parent is within this state, then by delivering the copies to the person within this state having control of the individual. If none of the persons defined and enumerated in this subdivision (2) exists, the court shall appoint a practicing attorney as guardian ad litem to whom the copies shall be delivered. If any of the persons directed by this subdivision (2) to be served is a plaintiff, then the person who is not a plaintiff who stands next in the order named in this subdivision (2) shall be served. In addition to the service provided in this subdivision (2), service shall also be made on an unmarried minor who is fourteen (14) years of age or more and who is not otherwise incompetent;

(3) Upon a partnership or unincorporated association, including a limited liability company, that is named defendant under a common name, by delivering a copy of the warrant, writ or other papers to a partner or managing agent of the partnership, to an officer or managing agent of the association or to an agent authorized by appointment or by law to receive service on behalf of the partnership or association;

(4) Upon a domestic corporation or a foreign corporation doing business in this state, by delivering a copy of the warrant, writ or other papers to an officer or managing agent of the corporation, to the chief agent in the county in which the action is brought, or by delivering the copies to any other agent authorized by appointment or by law to receive service on behalf of the corporation;

(5) Upon a nonresident individual who transacts business through an office or agency in this state, or a resident individual who transacts business through an office or agency in a county other than the county in which the resident individual resides, in any action growing out of or connected with the business of that office or agency, by delivering a copy of the warrant, writ or other papers to the person in charge of the office or agency;

(6) Upon the state of Tennessee or any agency of the state, by delivering a copy of the warrant, writ or other papers to the attorney general of the state or to any assistant attorney general and reporter;

(7) Upon a county, by delivering a copy of the warrant, writ or other papers to the county mayor, or if absent from the county, to the county attorney if there is one designated; if not, by delivering the copies to the county court clerk;

(8) Upon a municipality, by delivering a copy of the warrant, writ or other papers to the chief executive officer or to the city attorney;

(9) Upon any governmental or any quasi-government entity, by delivering a copy of the warrant, writ or other papers to any officer or managing agent of the entity; and

(10) Service by mail of a warrant, writ or other papers upon a defendant may be made by the plaintiff, the plaintiff's attorney or by any person authorized by statute. After the complaint, warrant, writ or other papers are filed, the clerk shall, upon request, furnish the original warrant, writ or other papers, a certified copy of the original warrant, writ or other paper and a copy of the filed warrant, writ or other papers to the plaintiff, the plaintiff's attorney or other authorized person for service by mail. Such person shall send, postage prepaid, a certified copy of the warrant, writ or other papers by registered return receipt or certified return receipt mail to the defendant. The original warrant, writ or other papers shall be used for return of service of process. Service by mail shall not be the basis for the entry of a judgment by default unless the record contains a return receipt showing personal acceptance by the defendant or by persons designated by this section. If service by mail is unsuccessful, it may be attempted again or other methods authorized by this title or by statute may be used.



§ 16-15-904 - Service upon defendants outside of state.

(a) (1) Whenever the law of this state authorizes service outside this state, service, when reasonably calculated to give notice, may be made:

(A) By any form of service authorized within this state pursuant to this part;

(B) In any manner prescribed by the law of the state in which service is effected for an action in any of the courts of general jurisdiction in that state; and

(C) As directed by the court.

(2) This section is inapplicable when service is effected in a place not within any judicial district of the United States.

(b) Service of process pursuant to this section shall include a copy of the warrant, writ or other papers.

(c) Service by mail upon a corporation shall be addressed to an officer or managing agent of the corporation, to the chief agent in the county in which the action is brought or by delivering the copies to any other agent authorized by appointment or by law to receive service on behalf of the corporation.

(d) Service by mail upon a partnership or unincorporated association, included a limited liability company, that is named defendant upon a common name shall be addressed to a partner or managing agent of the partnership or to an officer or managing agent of the association, or to an agent authorized by appointment or by law to receive service on behalf of the partnership or association.

(e) When service of warrant, writ or other papers is provided for or permitted by registered or certified mail under the laws of this state, and the addressee, or the addressee's agent, refuses to accept delivery, and it is so stated in the return receipt of the United States postal service, the written return receipt, if returned and filed in the action, shall be deemed an actual and valid service of the warrant, writ or other papers. Service by mail is complete upon mailing. For purposes of this subsection (e), the United States postal service notation that a properly addressed registered or certified letter is "unclaimed," or other similar notation, is sufficient evidence of the defendant's refusal to accept delivery.



§ 16-15-905 - Constructive service.

In cases where constructive service of process is permissible under the statutes of this state, constructive service shall be made in the manner prescribed by those statutes, unless otherwise expressly provided in this part.






Part 50 - Compensation and Qualifications of Judges -- Jurisdiction

§ 16-15-5001 - Classification of counties for determining compensation of judge.

(a) For the purpose of determining the compensation of a general sessions judge, the counties of this state are divided into seven (7) classes as follows:

(1) Counties having a population of more than forty-nine thousand (49,000) constitute counties of the first class;

(2) Counties having a population of more than thirty-eight thousand (38,000) but not more than forty-nine thousand (49,000) constitute counties of the second class;

(3) Counties having a population of more than thirty thousand (30,000) but not more than thirty-eight thousand (38,000) constitute counties of the third class;

(4) Counties having a population of more than twenty-four thousand (24,000) but not more than thirty thousand (30,000) constitute counties of the fourth class;

(5) Counties having a population of more than nineteen thousand (19,000) but not more than twenty-four thousand (24,000) constitute counties of the fifth class;

(6) Counties having a population of more than ten thousand (10,000) but not more than nineteen thousand (19,000) constitute counties of the sixth class; and

(7) Counties having a population of ten thousand (10,000) or less constitute counties of the seventh class.

(b) The class into which a county falls shall be determined by the 1990 federal census and any subsequent federal census or any special census conducted by the department of economic and community development.

(c) (1) For the purpose of determining the compensation of a general sessions judge who presides over a consolidated general sessions court consisting of two (2) or more counties, the populations of all counties served by the court shall be added together, and the resultant sum shall be increased to the next higher classification for the purpose of determining the class of counties in accordance with subsection (a).

(2) Each county served by a consolidated general sessions court shall pay its proportional share of the compensation of the judge or judges of the consolidated court based on a ratio established by using the population of the county according to the latest available census compared to the population of the counties comprising the consolidated general sessions court using the latest available census.

(3) For the purposes of this subsection (c) only, the compensation of such judge shall be based on what a judge of the next higher classification is to receive on September 1, 1998.

(d) (1) If a county is in one class as provided in this section on September 1 of the year in which a judge is elected to office, and after that date the county moves into a lower class on the basis of a subsequent federal census, the salary of the judge shall not be diminished during the time for which the judge was elected.

(2) If a county is in one class as provided in this section on September 1 of the year in which a judge is elected to office and after that date the county moves into a higher class on the basis of a subsequent census, the salary of the judge shall be determined by the higher classification for the remainder of the term for which the judge was elected and subsequent terms of office. In no instance shall a judge's salary, for a county moving into a higher classification, be less than the salary paid prior to the reclassification.



§ 16-15-5002 - Time judge must devote to office -- Practice of law or other employment.

(a) All general sessions judges in Class 1, 2 or 3 counties shall devote full time to the duties of such office and shall be prohibited from the practice of law or any other employment which conflicts with the performance of their duties as judge.

(b) General sessions judges in Class 4 through Class 8 counties shall be considered part-time judges and shall not be prohibited from the practice of law or other gainful employment while serving as judge except to the extent the practice or employment constitutes a conflict of interest.



§ 16-15-5003 - Base salaries -- Annual supplement -- Restrictions on adding jurisdiction -- Annual adjustment -- Construction.

(a) The annual base salaries for general sessions judges shall be as follows:

(1) Counties of the first class ..................... $70,000

(2) Counties of the second class ..................... 50,000

(3) Counties of the third class ..................... 40,000

(4) Counties of the fourth class ..................... 32,000

(5) Counties of the fifth class ..................... 26,000

(6) Counties of the sixth class ..................... 22,000

(7) Counties of the seventh class ..................... 20,000

(b) (1) In addition to the base salary provided by subsection (a), if a general sessions judge in a Class 2 or 3 county has or by operation of law obtains any of the following additional jurisdictions, the general sessions judge shall receive an annual supplement in the amounts indicated below:

(A) Juvenile jurisdiction ..................... $20,000

(B) Probate ..................... 10,000

(C) Domestic relations ..................... 10,000

(D) Workers' compensation ..................... 10,000

(2) Regardless of the kind or amount of additional jurisdiction a Class 2 judge may have, the judge shall not receive annual supplements in excess of twenty thousand dollars ($20,000).

(3) Regardless of the kind or amount of additional jurisdiction a Class 3 judge may have, the judge shall not receive annual supplements in excess of forty thousand dollars ($40,000).

(c) (1) In addition to the base salary provided by subsection (a), if a general sessions judge in a Class 4, 5 or 6 county has or by operation of law obtains any of the following additional jurisdictions, the general sessions judge shall receive an annual supplement in the amounts indicated below:

(A) Juvenile jurisdiction ..................... $10,000

(B) Probate ..................... 5,000

(C) Domestic relations ..................... 5,000

(D) Workers' compensation ..................... 5,000

(E) Mental health commitments ..................... 10,000

(2) Regardless of the kind or amount of additional jurisdiction a Class 4, 5 or 6 judge may have, the judge shall not receive annual supplements in excess of twenty thousand dollars ($20,000).

(3) Upon adoption of a resolution by a two-thirds (2/3) majority vote of the county legislative body, in addition to the base salary and additional supplements stated in subsections (a) and (c), any Class 4, 5 or 6 judge who is required to exercise the duties and powers set forth in title 33, chapter 6, part 4 regarding the emergency custody and hospitalization of persons believed to be mentally ill, due to a mental hospital or treatment source being located in the county where the judge presides, the judge shall receive an additional annual supplement of five thousand dollars ($5,000), which may be in excess of the twenty thousand dollars ($20,000) limitation on supplements set forth in subdivision (c)(2).

(d) (1) In addition to the base salary provided by subsection (a), if a general sessions judge in a Class 7 county has or by operation of law obtains any of the following jurisdictions, the general sessions judge shall receive an annual supplement in the amounts indicated below:

(A) Juvenile jurisdiction ..................... $7,500

(B) Probate ..................... 2,500

(C) Domestic relations ..................... 2,500

(D) Workers' compensation ..................... 2,500

(2) Regardless of the kind or amount of additional jurisdiction a Class 7 judge may have, the judge shall not receive annual supplements in excess of ten thousand dollars ($10,000).

(e) (1) On July 1, 1991, the base salaries established by this section shall be adjusted in accordance with subdivision (e)(2) to reflect the percentage of change in the average consumer price index (all items -- city average) as published by the United States department of labor, bureau of labor statistics, between calendar year 1989 and calendar year 1990. Each succeeding July 1, a similar adjustment shall be made upon the percentage of change in the average consumer price index between the two (2) calendar years preceding July 1 of the year in which the adjustment is made. However, no reduction shall be made by way of adjustment on account of any decrease in the average consumer price index between the two (2) successive calendar years.

(2) For each two percent (2%) increase in the average consumer price index between two (2) successive calendar years, the base salaries shall be adjusted by one percent (1%). No annual adjustment shall exceed four percent (4%) regardless of the increase in the average consumer price index between any two (2) successive calendar years. Annual adjustments shall be made upon the base salary set out in subsection (a) and the adjustment shall not include any supplement that may be received pursuant to subsection (b) or (c).

(f) The compensation, supplement and annual adjustment provisions of this section are to be construed as minimum levels. Nothing in this part shall be construed as prohibiting a county, by private act, from compensating its general sessions judge or judges at levels in excess of what is required by this part. Any private or public act in effect on September 1, 1990, that provides greater compensation for a general sessions judge than is required by this section shall, to the extent of the judge's amount of compensation, prevail over this part, and the base salary of the judge shall be the salary paid to the holder of that office on August 31, 1990, pursuant to such public or private act, plus a percentage increase equivalent to the same percentage increase given by subsection (a) to a judge of a Class 6 county. Nothing in this part shall prevent a county from establishing and funding the position of part-time general sessions judge in a county with a full-time general sessions judge.

(g) Notwithstanding any provision of law or this part to the contrary, no judge of a general sessions court shall be paid a salary that is greater than the salary paid to a judge of a circuit court.

(h) (1) Effective September 1, 1998, the annual salary for a general sessions court judge shall be increased over the annual compensation and supplements and annual adjustments that each judge actually received as of August 31, 1998, by the lesser of:

(A) Ten thousand dollars ($10,000); or

(B) Twenty percent (20%) of the annual compensation and supplements and annual adjustments as of August 31, 1998.

(2) Notwithstanding any other provision of law to the contrary, each full-time general sessions court judge in a county shall receive the same compensation as the most highly compensated general sessions court judge in that county if the judges have the same jurisdiction.

(3) Instead of the annual adjustments authorized in subsection (e), on July 1, 1999, and each succeeding July 1, the base salaries as adjusted annually and supplements as adjusted annually established by this section shall be adjusted in accordance with § 8-23-103.

(4) (A) The compensation, supplement and annual adjustment provisions of this section are to be construed as minimum levels. The compensation schedule established by this part is a comprehensive plan, and no salary supplement in excess of the supplements provided by this part shall be available to a general sessions judge unless expressly provided and funded by a private act.

(B) Notwithstanding any law to the contrary, a judge of a court of general sessions may not be paid compensation based on both this part and the compensation provisions in a private act.

(C) Nothing in this part shall be construed as prohibiting a county, by private act, from compensating its general sessions judge or judges at levels in excess of what is required by this part. Any private or public act in effect on September 1, 1998, that provides greater compensation for a general sessions judge than is required by this section shall, to the extent of the judge's amount of compensation, prevail over this part, and the base salary of the judge shall be the salary paid to the holder of that office on August 31, 1998, pursuant to the public or private act plus a percentage increase equivalent to the same percentage increase given by subdivision (h)(1) to a judge of a Class 6 county determined as of August 31, 1998.

(i) (1) Notwithstanding any law or public chapter to the contrary, effective September 1, 2006, the annual salary for a general sessions court judge who is compensated under this section shall be increased over the annual compensation and supplements and annual adjustments that each judge actually received as of August 31, 2006, by the lesser of:

(A) Ten thousand dollars ($10,000); or

(B) Twenty percent (20%) of the annual compensation and supplements and annual adjustments as of August 31, 2006.

(2) A judge of a general sessions court may not be paid compensation based on both this part and the compensation provisions of a private act.

(3) Notwithstanding any provision of this subsection (i) to the contrary, each general sessions court judge in a Class 1 county who is compensated under this section shall receive the same compensation as the most highly compensated general sessions court judge in a Class 1 county who is compensated under this section.

(4) Notwithstanding any provision of this subsection (i) to the contrary, each general sessions court judge in a Class 2-7 county who is compensated under this section and who receives the maximum amount of annual supplements shall receive the same compensation as the most highly compensated general sessions court judge in the same county classification who is compensated under this section. All other general sessions court judges in Class 2-7 counties who are compensated under this section shall receive the same compensation as the most highly compensated general sessions court judge in the same county classification with the same jurisdiction who is compensated under this section; provided, however, that no judge shall be paid a salary that reflects jurisdictional supplements that the judge is not entitled to exercise by law.

(5) Instead of the annual adjustments authorized in subsection (e), on July 1, 2007, and each succeeding July 1, the annual compensation and supplements and annual adjustments established under this section shall be adjusted in accordance with § 8-23-103.

(6) Nothing in this part shall be construed as prohibiting a county, by public or private act, from compensating its general sessions court judge or judges at levels in excess of what is required by this section. Any public or private act in effect on September 1, 2006, that provides greater compensation for a general sessions court judge than is required by this section shall, to the extent of the judge's amount of compensation, prevail over this section. Notwithstanding any provision of this subsection (i) to the contrary, a general sessions court judge in a Class 6 county who receives no supplements and who is compensated under the provisions of a private or public act and not under this section shall receive the same increase provided in subdivision (i)(1).

(7) On or before July 15, 2006, each general sessions court judge shall certify to the administrative office of the courts (AOC) the total amount of the judge's actual compensation as of August 31, 2006, the jurisdictions exercised by the judge, the legal basis for exercising the jurisdiction, and whether the judge is compensated under this section or under a public or private act. Included in the information submitted by the judge to the AOC shall be a certification of the county's chief financial officer of the actual compensation of the judge as of August 31, 2006, or other verifiable proof of the judge's actual compensation. When all judges have certified the required information to the AOC, the AOC shall report to each general sessions court judge the amount of compensation to be paid to the general sessions court judge beginning on September 1, 2006, based on the information provided by the judge. Thereafter, when a new court is created, a new judge takes office or any similar change occurs, or upon the completion of a new federal census, the administrative office of the courts shall report the amount of compensation to be paid to any judge affected by the change.

(8) The judges of the general sessions court in any county with a population of not less than three hundred eighty-two thousand (382,000) nor more than three hundred eighty-two thousand one hundred (382,100), according to the 2000 federal census or any subsequent federal census, and that has a charter form of government shall receive the same annual compensation as the general sessions judges in those counties with a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census.

(9) No general sessions judge who engages in the private practice of law shall receive any increase in salary pursuant to this subsection (i), if the judge is prohibited by law from engaging in private practice.

(j) Notwithstanding any provision of law or this part to the contrary, no judge of a general sessions court shall be paid a salary which is greater than the salary paid to a judge of a circuit court.



§ 16-15-5004 - Concurrent jurisdiction -- Domestic relations -- Workers' compensation -- Probate cases -- Mental commitments.

(a) In any county having a population of not less than seventy-seven thousand seven hundred (77,700) nor more than seventy-seven thousand eight hundred (77,800), according to the 1980 federal census or any subsequent federal census, on July 1 of each year, the general session judges shall have concurrent jurisdiction with the circuit and chancery courts over domestic relations cases. When the general sessions court of any such county is exercising domestic relations jurisdiction under the authority conferred by this subsection (a) or § 16-15-501(b)(4), the clerk and master of the county shall serve as the clerk of the general sessions court.

(b) In counties of the second class having a population of not less than forty-seven thousand five hundred seventy-five (47,575) nor more than forty-seven thousand six hundred fifteen (47,615), according to the 1980 federal census or any subsequent federal census:

(1) The general sessions court shall have concurrent jurisdiction with the circuit and chancery courts over domestic relations cases. The circuit court clerk shall be designated as the clerk of the general sessions domestic relations court; and

(2) The base salary of the general sessions judge in those counties shall be as provided by this part.

(c) In counties of the third class having a population of not less than thirty-two thousand six hundred (32,600) nor more than thirty-two thousand seven hundred (32,700), according to the 1980 federal census or any subsequent federal census:

(1) The general sessions court shall have concurrent jurisdiction with the circuit and chancery courts over workers' compensation cases. The clerk and master of the chancery court shall be designated as the clerk of the general sessions workers' compensation court; and

(2) The base salary of the general sessions judge in the counties shall be as provided by this part.

(d) In counties of the sixth class having a population of not less than fourteen thousand eight hundred (14,800) nor more than fourteen thousand eight hundred fifty (14,850), according to the 1980 federal census or any subsequent federal census:

(1) The general sessions court shall have concurrent jurisdiction with the circuit and chancery courts over domestic relations cases, probate cases and mental health commitments; and

(2) Regardless of the court exercising jurisdiction, domestic relations cases, probate cases and mental health commitments shall continue to be filed in the clerk's office where the cases are currently filed. When the general sessions court of the county is exercising any of the jurisdiction set out in subdivision (d)(1), the appropriate clerk shall also serve as the clerk of the general sessions court.

(e) (1) In counties of the fourth class having a population of not less than twenty five thousand three hundred (25,300) nor more than twenty five thousand three hundred fifty (25,350), according to the 1980 federal census or any subsequent federal census:

(A) The general sessions court shall have concurrent jurisdiction with the circuit and chancery courts over probate cases and mental health commitments; and

(B) Regardless of the court exercising jurisdiction, probate cases and mental health commitments shall continue to be filed in the clerk's office where the cases are currently filed.

(2) Notwithstanding the limitation on annual supplements in § 16-15-5003(c)(2), the judge of the court of general sessions to which subdivision (e)(1) is applicable shall receive the total amount of the supplements authorized by law for the judge.

(3) This subsection (e) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county to which it may apply. Its approval or nonapproval shall be proclaimed by the presiding officer of the county legislative body and certified to the secretary of state.

(f) (1) In counties of the fourth class having a population of not less than twenty-six thousand one hundred (26,100) nor more than twenty-six thousand two hundred (26,200), according to the 1990 federal census or any subsequent federal census:

(A) The general sessions court shall have concurrent jurisdiction with the circuit and chancery courts over workers' compensation cases, divorce and all other domestic relations cases, mental health commitment cases, probate cases and cases involving decedents' estates; and

(B) Regardless of the court exercising jurisdiction, workers' compensation cases, divorce and all other domestic relations cases, mental health commitment cases, probate cases and cases involving decedents' estates shall continue to be filed in the clerk's office where the cases were filed on June 30, 1999.

(2) Subdivision (f)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county to which it may apply. Its approval or nonapproval shall be proclaimed by the presiding officer of the county legislative body and certified to the secretary of state.

(g) (1) In counties of the sixth class having a population of not less than seventeen thousand two hundred fifty (17,250) nor more than seventeen thousand five hundred fifty (17,550), according to the 1990 federal census or any subsequent federal census:

(A) The general sessions court has concurrent jurisdiction with the circuit and chancery courts over divorce and all other domestic relations cases, mental health commitment cases, probate cases and cases involving decedents' estates.

(B) Regardless of the court exercising jurisdiction, divorce and all other domestic relations cases, mental health commitment cases, probate cases and cases involving decedents' estates shall continue to be filed in the clerk's office where the cases were filed on June 30, 2000.

(2) Subdivision (g)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county to which it applies. Its approval or nonapproval shall be proclaimed by the presiding officer of the legislative body and certified to the secretary of state.



§ 16-15-5005 - Judges to be licensed -- Vacancies.

(a)

(1) Notwithstanding any other law to the contrary, all persons occupying the office of general sessions judge shall be licensed to practice law in this state.

(2) Any person serving in the office of general sessions judge on August 1, 1990, who is not a licensed attorney may seek reelection to the position and serve as a general sessions judge as long as the person is continuously reelected.

(3) If a vacancy occurs in the office of a non-attorney general sessions judge elected pursuant to this section, the vacancy shall be filled by a person licensed to practice law and the qualifications set out in subdivision (a)(1) shall thereafter apply to that position.

(b) (1) Notwithstanding this section, if a vacancy occurs in the office of general sessions judge and no licensed attorney appears at the meeting when the vacancy is being filled by the county legislative body and offers to become a candidate for the office, the vacancy may be filled by a person not licensed to practice law.

(2) If no licensed attorney qualifies for an election being held to fill the office of general sessions judge, or the only attorney candidate legally withdraws, the county election commission shall extend the qualification deadline for a period of ten (10) days, during which period persons not licensed to practice law may qualify to seek the office of general sessions judge.

(3) Subdivision (b)(2) shall not apply in counties having a population of not less than fifty-one thousand twenty-five (51,025) nor more than fifty-one thousand one hundred twenty-five (51,125), according to the 1980 federal census or any subsequent federal census.



§ 16-15-5006 - Financial responsibility of counties -- Litigation tax for counties.

(a) Each county shall be responsible for paying the base salary, any supplements and any annual adjustments for all of the general sessions judges in the county. Counties, except those having a population in excess of five hundred thousand (500,000), according to the 2000 federal census and any subsequent federal census and a metropolitan form of government, are authorized to impose a local litigation tax on each civil case filed in general sessions court, or in a court where the general sessions judge serves as judge, except juvenile court, and are authorized to impose a local litigation tax on each criminal conviction in general sessions court. In order for the tax to be effective, it must be approved by a two-thirds (2/3) vote of the county legislative body of any county wishing to impose it. Its approval by the county legislative body must be proclaimed by the presiding officer of the body and certified by the presiding officer to the secretary of state. The litigation tax authorized by this section may be effective on or after July 1, 1990, and may be in any amount up to six dollars ($6.00) per case. Proceeds of the litigation tax shall be paid to the county general fund. It is the intent of the general assembly that the proceeds of this local tax aid in defraying the cost to counties of paying the general sessions court judges. If, during any fiscal year, the amount of revenue generated by the local tax enacted pursuant to this section does not sufficiently fund the increase in the general sessions judge's compensation mandated by this part or the salary supplement as provided for under § 16-15-205(d)(2) [repealed], the local litigation tax may be raised to an amount more than six dollars ($6.00) necessary to fund the increase mandated by this part or the salary supplement as provided for under § 16-15-205(d)(2) [repealed]; provided, that any increase to fund the supplement shall be adjusted annually.

(b) Any increase in expenditures by a county resulting from the increase provided by this part shall be appropriated from funds that the county receives from the state government that are not earmarked by statute for a particular purpose.



§ 16-15-5007 - Administrative director of Tennessee general sessions judge's conference -- Litigation tax for state.

The administrative director of the courts shall also serve as the administrative director of the Tennessee general sessions judges' conference. The administrative director of the courts may serve the conference with existing staff or may, with a portion of the proceeds of the litigation tax earmarked to the administrative director's office, employ such additional staff as may be necessary to adequately serve the general sessions judges.



§ 16-15-5008 - Additional litigation tax for state.

Effective July 1, 1988, there is imposed a litigation tax, in addition to the tax imposed by § 16-15-5007 of two dollars ($2.00) on each civil case filed in general sessions court or in a court where the general sessions judge serves as judge, and of two dollars ($2.00) on each criminal conviction in general sessions court. The litigation tax imposed by this section shall not apply to cases in juvenile court.



§ 16-15-5009 - Jurisdiction added by private act.

(a) If added jurisdiction to hear probate, domestic relations or workers' compensation cases is given to a general sessions court by private act, cases shall be filed in either the circuit court clerk's or clerk and master's office unless otherwise provided by private act. The general sessions court that has been given the added jurisdiction to hear such cases shall be assigned cases for hearing by agreement of the general sessions court judges and the circuit court judges and the chancellors.

(b) If added jurisdiction in juvenile cases is given to a general sessions court by private act, cases shall be filed in the clerk's office where the cases are presently filed unless otherwise provided by private act.



§ 16-15-5010 - Index and table of jurisdiction.

The Tennessee code commission shall publish in this code an index of acts pertaining to the jurisdiction of courts of general sessions by county and compile a tabulation of such jurisdiction by court.



§ 16-15-5011 - Applicability to certain counties.

Only §§ 16-15-5007 and 16-15-5008 apply to any county having a population in excess of four hundred fifty thousand (450,000) and any county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census.



§ 16-15-5012 - Promulgation of uniform general sessions court warrant.

(a) (1) The administrative office of the courts (AOC), in consultation with the general sessions judges' conference, court clerks' association, the sheriffs' association and the association of chiefs of police, shall design and promulgate a uniform general sessions court warrant. The purpose of the warrant is to make uniform the information contained on the warrant so that the AOC can compile accurate data on cases in general sessions courts across the state and to make the transfer of the warrant or information contained on the warrant to the AOC as quick and efficient as possible.

(2) Upon the warrant being promulgated, it shall be used exclusively in all general sessions courts and other courts when exercising general sessions court jurisdiction; provided, in general sessions courts that use a warrant containing substantially the same information as that contained on the uniform warrant and where warrant information collected by the AOC is collected and maintained electronically by the general sessions court clerk, a non-uniform warrant may be used.

(b) The AOC, in consultation with the general sessions judges' conference, Tennessee bar association, court clerks' association, Tennessee trial lawyers' association and the sheriffs' association, shall design and promulgate a uniform general sessions civil warrant. Upon the civil warrant being promulgated, it shall be used exclusively in all general sessions courts and other courts when exercising general sessions court jurisdiction; provided, in general sessions courts that use a civil warrant containing substantially the same information as that contained on the uniform civil warrant and where civil warrant information collected by the AOC is collected and maintained electronically by the general sessions court clerk, a non-uniform civil warrant may be used.



§ 16-15-5013 - Designation of division of general sessions court as mental health court.

(a) The county commission of any county having a population of eight hundred thousand (800,000) or more, according to the 2000 federal census or any subsequent federal census, may designate a division of the county's general sessions court as the mental health court. The mental health court shall be staffed using existing general sessions court staff members.

(b) The mental health court is granted the power to hear cases involving petitions filed under the mental health law, compiled in title 33, and mental commitments.

(c) The mental health court shall strive to identify and provide treatment and services to persons who are mentally ill, developmentally disabled or dually diagnosed, or persons who have a history of alcohol or drug abuse.

(d) The mental health court shall also strive to create a single point of contact for persons governed by this section and shall seek to provide case management, forensic alternative community treatment and community-based services.



§ 16-15-5014 - Domestic violence court for Shelby County.

(a) In order to maximize and concentrate limited prosecutorial, counseling and other social resources to victims of domestic violence, the tenth division of the Shelby County general sessions court shall serve as the domestic violence court for Shelby County.

(b) Provided that the caseload of the domestic violence court does not exceed the capacity of the tenth division to hear all such cases, the tenth division of the Shelby County general sessions court shall have exclusive jurisdiction over matters involving domestic violence, orders of protection, domestic assault and all other cases incident to domestic abuse as defined in § 36-3-601; provided, however, that the tenth division may retain concurrent jurisdiction over other types of cases. The determination whether the tenth division of the Shelby County general sessions court has exceeded its capacity to hear all domestic violence cases shall be made by the presiding judge of the tenth division in consultation with the chief judge of the Shelby County general sessions court.

(c) If it has been determined pursuant to subsection (b) that the caseload of the domestic violence court exceeds the capacity of the tenth division of the Shelby County general sessions court to hear all such cases, then the excess cases shall be distributed among the remaining divisions of the Shelby County general sessions court to be heard.

(d) The general sessions court shall commence as the domestic violence court for Shelby County no later than September 1, 2009.









Chapter 16 - County Courts

Part 1 - General Provisions [Repealed in certain counties]

§ 16-16-101 - Establishment.

(a) A court is established in each county for the dispatch of probate and other business entrusted to it, to be called the county court.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-102 - Special laws continued.

(a) All the existing laws defining the local limits of the jurisdiction of the county courts, and fixing the times and places for holding the county courts, are continued in full force and effect, unless inconsistent with some positive provision of this code.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-103 - Attendance at court.

(a) The judge shall attend at the courthouse of the county in which the judge serves on the first Monday of every month; and shall, on first Mondays and subsequent days as may be necessary, attend to all matters and adjudicate and determine all questions and do all other acts and things required.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-104 - Terms of court.

(a) The county court to be held by the county judge shall have its regular sessions on the first Monday of each month; and the court shall sit from day to day, so long as the business of the court may require.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-105 - Court always open.

(a) The county court to be held by the county judge shall be deemed always open for the transaction of any business and the exercise of any jurisdiction conferred upon the county judge or upon the court held by the county judge.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-106 - Practice of law by judge.

(a) The county judge is not precluded from practicing in the supreme, chancery, circuit, and criminal courts of this state, but shall not act as counsel in any case going up from the judge's court.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-107 - Original jurisdiction.

(a) (1) The county court has original jurisdiction in the following cases:

(A) The probate of wills;

(B) The granting of letters testamentary and of administration, and the repeal and revocation of letters testamentary and of administration;

(C) All controversies in relation to the right of executorship or of administration;

(D) The settlement of accounts of executors and administrators;

(E) The partition and distribution of the estates of decedents; and for these purposes, the power to sell the real and personal property belonging to the estates, if necessary to make the partition and distribution, or if manifestly for the interest of the parties;

(F) To sell real estate for the payment of debts of a decedent as provided in former §§ 30-602 and 30-603;

(G) The appointment and removal of guardians for minors and conservators for persons adjudicated incompetent, and all controversies as to the right of guardianship and conservatorship, and the settlement of guardian and conservator accounts;

(H) The partition, sale or division of land;

(I) The changing of names and the legitimation of children;

(J) The issuance of inquisitions of unsoundness of mind; and

(K) The binding out of apprentices, and all controversies between master and apprentice.

(2) In counties having a county judge, the county judge shall have the powers enumerated in subdivision (a)(1).

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-108 - Distribution, partition, and sale of realty.

(a) The county court shall have concurrent jurisdiction with the chancery and circuit courts to sell real estate of decedents and for distribution or partition. The mode of procedure in those cases in the county courts shall conform in every respect to the rules and regulations laid down for the conduct of similar causes in the chancery and circuit courts.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-109 - Powers necessary to jurisdiction.

(a) The county court is expressly vested, over all subjects enumerated in §§ 16-16-107 and 16-16-108, with all the power and authority necessary and proper to the exercise of the jurisdiction conferred.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-110 - Powers in sale of property.

(a) The court may, pursuant to § 16-16-109, appoint commissioners to make sale of real or personal property, taking bond and security for the faithful performance of duty, when deemed necessary; may revise, set aside, or confirm the proceedings of the commissioners, as such other courts; render judgments or decrees upon notes and obligations taken in the progress of a cause, and relieve, upon petition, any purchaser or party, or person interested, by opening biddings, setting aside sales, or otherwise, like the circuit or chancery court in similar cases.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-111 - Powers after confirmation of sale.

(a) When land is sold by any order or decree of the county court, and the sale reported by the clerk and confirmed by the court, the county court shall have the same power and jurisdiction over the cause against the purchaser as the chancery court has by law, notwithstanding the sale has been reported and confirmed.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-112 - Enforcement of small liens.

(a) Jurisdiction is conferred upon the county court to enforce vendors' liens and foreclose mortgages upon all sums under fifty dollars ($50.00), and also to enforce all liens on all sums under fifty dollars ($50.00) in such cases as the chancery court alone would have jurisdiction if the amount were more than fifty dollars ($50.00). The rules of practice and pleading in use in the chancery court on sums above fifty dollars ($50.00) shall be adopted or followed.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-113 - Writs of possession.

(a) The county court shall have the same power to issue writs of possession to put the purchaser in possession in all cases that the chancery court has and shall be governed by the same rules.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-114 - Bastardy.

(a) The court has also original jurisdiction over bastardy and bastards, and general supervision of bastards.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-115 - Powers to exercise concurrent jurisdiction.

(a) The county court is, in cases of concurrent jurisdiction, vested with all the incidental powers belonging to or conferred by law upon the court with which its jurisdiction is concurrent, for the purpose of exercising and effectuating such jurisdiction.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-116 - Clerk.

(a) The county clerk shall be the clerk of the court held by the county judge.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-117 - Procedure in exercising concurrent jurisdiction.

(a) The mode of procedure in the county court, where the jurisdiction is concurrent either with the circuit or chancery court, shall be as near as may be, according to the rules laid down for the conduct of similar business in those courts.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-118 - Return of process.

(a) Unless otherwise ordered by the court, all process shall be returnable to the first Monday coming five (5) days after the service of such process.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-119 - Reference of questions of fact to clerk -- Designation as probate master.

(a) In the exercise of the jurisdiction conferred by § 16-16-107, by title 33, or by title 34, chapter 10, the county judge may, in the county judge's discretion, by general or special orders of reference, refer questions of fact to the county clerk, for taking of proof, either by depositions or by oral testimony, and making findings of fact with respect to the depositions or oral testimony. The county clerk or a deputy named by the county clerk may be designated as probate master and in that capacity shall have all the powers of a clerk and master in chancery.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census of population or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 16-16-120 - Information to be collected and reported to the federal bureau of investigation-NICS index and the department of safety by those county and probate courts in which commitments to a mental institution are ordered.

(a) As used in this section:

(1) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(A) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(i) Is a danger to such person or to others; or

(ii) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(B) A finding of insanity by a court in a criminal proceeding; or

(C) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to §§ 50a and 72b of the Uniform Code of Military Justice, codified in 10 U.S.C. §§ 850a, 876b;

(2) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or 7;

(3) "Mental institution" means a mental health facility, mental hospital, sanitarium, psychiatric facility and any other facility that provides diagnoses by a licensed professional of mental retardation or mental illness, including, but not limited to, a psychiatric ward in a general hospital;

(4) "Treatment resource" means any public or private facility, service or program providing treatment or rehabilitation services for mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, hospitals, community mental health centers, clinics or programs, halfway houses and rehabilitation centers.

(b) Those county or probate courts wherein commitments to a mental institution are ordered pursuant to title 33, chapter 6 or 7 or persons are adjudicated as a mental defective shall enter a standing and continuing order instructing the clerk to collect and report as soon as practicable, but no later than the third business day following the date of such an order or adjudication, information described in subsection (c) regarding individuals who have been adjudicated as a mental defective or judicially committed to a mental institution for the purposes of complying with the NICS Improvement Amendments Act of 2007, P.L. 110-180.

(c) The following information shall be collected and reported to the federal bureau of investigation-NICS Index and the department of safety, pursuant to subsection (b):

(1) Complete name and all aliases of the individual judicially committed or adjudicated as a mental defective, including, but not limited to, any names that the individual may have had or currently has by reason of marriage or otherwise;

(2) Case or docket number of the judicial commitment or the adjudication as a mental defective;

(3) Date judicial commitment ordered or adjudication as a mental defective was made;

(4) Private or state hospital or treatment resource to which the individual was judicially committed; and

(5) Date of birth of the individual judicially committed or adjudicated as a mental defective, if such information has been provided to the clerk.

(d) The information in subdivisions (c)(1)-(5), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.






Part 2 - Transfer of Probate Jurisdiction to Chancery Court

§ 16-16-201 - Probate jurisdiction and administration of estates in chancery court.

(a) In all counties where not otherwise specifically provided by public, private, special or local acts, all jurisdiction relating to the probate of wills and the administration of estates of every nature, including the estates of decedents and of wards under guardianships or conservatorships and related matters previously vested in the county court, the county judge or county chair, is vested in the chancery court of the respective counties. The chancery court in such counties shall have exclusive jurisdiction over the probate of wills and the administration of estates of every nature, including the estates of decedents and of wards under guardianships or conservatorships, and all matters relating thereto, previously vested in the county court.

(b) The clerk and master in such counties shall be authorized and empowered to grant letters of administration and letters testamentary, letters of guardianship and letters of conservatorship, appoint administrators and executors, appoint guardians and conservators, receive and adjudicate all claims, probate wills in common form, determine allowances to the surviving spouse and family of the deceased, preside over the assignment of homestead, preside over proceedings for the elective share, take and state all accounts and settlements, subject to the approval of the chancellor, direct and approve final distributions, and hear and determine all probate matters whether enumerated or not in this subsection (b). The chancellor shall hear all probates in solemn form and may hear such other probate matters as the chancellor may deem proper. All accounts, settlements and final orders of distribution shall be made subject to the approval of the chancellor. All action taken by the clerk and master shall be subject to review by the chancellor by simple motion, petition or the filing of exceptions as may be appropriate.

(c) The court of appeals shall have jurisdiction of appeals from the decisions of the chancery court in such probate matters.

(d) Notwithstanding any private act to the contrary, effective July 1, 2014, in counties having a population of not less than forty-one thousand (41,000) nor more than forty-one thousand one hundred (41,100), according to the 2010 federal census or any subsequent federal census, all jurisdiction relating to the probate of wills and the administration of estates of every nature, including the estates of decedents and of wards under guardianships or conservatorships and related matters presently in the court of general sessions shall be transferred to chancery court. On such date, the chancellor shall assume all duties and responsibilities with respect to the administration of estates, guardian appointments and other probate matters. All probate files, records and other documents maintained in the general sessions or circuit court in such counties shall be transferred to the custody of the clerk and master.



§ 16-16-202 - Construction of former statutes.

All sections of Tennessee Code Annotated conferring jurisdiction in probate and related matters in the county courts, the county judge or county chair hereafter shall be construed to be applicable to the chancery court in those counties of the state to which this part applies and shall be deemed as amended accordingly. In all other counties the references are to the court having probate jurisdiction.









Chapter 17 - City Courts In Home Rule Municipalities

§ 16-17-101 - Establishment -- Restrictions on creation of municipal courts with concurrent general sessions court jurisdiction.

(a) In each home rule municipality that does not have a city court ordained and established by the general assembly, a city court is created to try violations of municipal ordinances. The governing body of the municipality may increase the number of divisions of the court created by this subsection (a).

(b) The governing bodies of all home-rule municipalities may also decrease the number of divisions of city courts by ordinance, but no division shall be eliminated except when a term of a city court judge expires or when a vacancy in the office of city court judge exists.

(c) Notwithstanding this section or any other provision of the law to the contrary, no municipality shall create a municipal court with concurrent general sessions court jurisdiction from May 12, 2003, until such time as the Tennessee judicial council, having heard the report of the committee it created to examine the issue of the proliferation of municipal courts in the state, has made a recommendation to the general assembly and the general assembly has had until the adjournment of the first session of the 103rd General Assembly to consider the issue and determine whether any legislative changes are necessary. During the second session of the 103rd General Assembly, and thereafter, any legislation on the subject of municipal courts with concurrent general sessions court jurisdiction may be considered and enacted.



§ 16-17-102 - Judges -- Appointment and election.

The judge of the city court shall be appointed on the nomination of the mayor and concurred in by the city council or other legislative body, but the appointed judge shall serve only until the next general election, at which time a judge or judges will be elected.



§ 16-17-104 - Increase of divisions -- Powers.

In those home rule municipalities that have city courts and whose divisions have been increased by the legislative body, the new divisions have the same power as other divisions and are under the same direction and control as provided in this part and the municipality's charter.



§ 16-17-105 - Costs -- Limitation.

Municipal court costs shall be set and collected in accordance with § 16-18-304, and the litigation tax shall be levied and collected in accordance with § 16-18-305.






Chapter 18 - Municipal Courts--Judges

Part 1 - Establishment of Office

§ 16-18-101 - Governing body may provide for office of municipal judge.

In any municipality in this state having a mayor's court or a municipal court presided over by the mayor of the municipality or the city recorder of the municipality and having no other provision for a municipal judge for the municipality, the governing body of the municipality is authorized by ordinance to provide for the office of municipal judge.



§ 16-18-102 - Contents of ordinance.

The ordinance providing for the office of municipal judge shall provide:

(1) That the municipal judge is vested with the judicial powers and functions of the mayor or city recorder of such municipality, and is subject to the provisions of law and the municipality's charter governing the mayor's court or the municipal court presided over by the mayor or city recorder;

(2) For qualifications of the municipal judge;

(3) That the municipal judge shall be appointed by the governing body of the municipality, to serve at the pleasure of the governing body;

(4) That vacancies in the office shall be filled for the unexpired term by the governing body;

(5) For oath of office and bonding of the municipal judge before entering upon the duties of this office;

(6) That the cost of making the bond of the municipal judge shall be paid by the municipality;

(7) That the salary of the municipal judge shall be fixed by the governing body before the municipal judge's appointment, and shall not be altered during the municipal judge's term of service; and

(8) For the designation of a person to serve as judge during the absence or disability of the municipal judge.






Part 2 - Popularly Elected City Judges

§ 16-18-201 - Ordinances -- Election.

Any incorporated city or town may by ordinance provide for the election of a city judge or judges by popular vote. The popular election of the judge or judges may be an alternative to the method provided in the charter or applicable general law provisions or in addition to that method, with one (1) or more judges being chosen under charter or applicable general law provisions and one (1) or more being chosen by popular vote pursuant to this part. In the election for city judge, only qualified voters of the city or town may vote.



§ 16-18-202 - Qualifications.

Any city judge elected by popular vote must meet the requirements established in Tenn. Const. art. VI, § 4 for judges of inferior courts.



§ 16-18-203 - Term of office.

The term of office of the city judge elected pursuant to this part shall be eight (8) years, except for any initial term that may be shorter. Once the ordinance is adopted providing for the popularly elected judge, the municipal governing body may appoint a qualified person to serve in that position until the next regular August general state election. The first city judge popularly elected pursuant to this part shall be elected at the next regular August general state election that takes place at least thirty (30) days after the ordinance is passed calling for the judge's election. The person elected at this election shall serve only until replaced by a successor to be chosen at the next regular judicial election held in accordance with Tenn. Const. art. VII, § 5. All subsequent elections for city judge pursuant to this part shall be held in accordance with Tenn. Const. art. VII, § 5.



§ 16-18-204 - Vacancies.

A vacancy in the office of the popularly elected city judge shall be filled by appointment by the governing body. The person appointed, however, may serve only until the next regular August general state election. At this election, a person shall be elected to serve any unexpired term if the full term is not to be filled at the election. In the temporary absence or inability of the city judge, the governing body shall appoint a qualified person to serve until the judge's return.



§ 16-18-205 - Salary.

(a) The salary of the popularly elected city judge shall be established in one (1) of the following ways:

(1) The salary may be fixed by the governing body by ordinance or resolution prior to the term of office and shall not be increased nor diminished during the term;

(2) The salary shall be set in private act or general law charter provisions or other general law provisions applicable to the particular city or town. Present salary provisions in charters that are applicable to nonpopularly elected city judges may be used for popularly elected judges, and may be amended from time to time as long as the salary is neither increased nor diminished during the term of office.

(A) If there is no charter or general law provision applicable to the particular city or town setting the city judge's salary, the salary of the popularly elected judge shall be as follows: Click here to view image.

(B) All populations shall be as determined by the latest federal census. This salary shall prevail until a different one is set for the city or town by charter or general law. This salary, however, may not be increased nor diminished during a term of office. The salary of the popularly elected city judge shall be paid monthly from the general fund of the city or town.

(b) Except as otherwise provided in this section relative to the salary of the popularly elected judge, the city governing body shall set the annual budget of the city court.



§ 16-18-207 - City court clerk -- Election -- Term of office -- Duties -- Removal -- Vacancies.

(a) The municipal governing body may by ordinance require the city court clerk serving the popularly elected city judge to be elected by the voters of the city or town for a term of four (4) years. The elected clerk may be an alternative or in addition to the court clerk provided for by charter. The initial term may be a transitional term established by ordinance to make the clerk's election coincide at every other election with the election of the city judge. The elected clerk shall perform the duties set out in the charter and ordinances of the city or town for the city court clerk.

(b) The elected clerk may be removed by the city judge:

(1) Upon conviction of a misdemeanor in office or of a felony;

(2) For failing to give security as required by law or ordinance;

(3) For failing to pay over public moneys or moneys collected officially;

(4) For incapacity, neglect of duty or misbehavior in office; or

(5) For any other cause to which the penalty of removal is attached by law.

(c) A vacancy in the office of the elected city court clerk may be filled temporarily by appointment by the city judge until the next regular municipal or general election. At this election, a person shall be elected to serve any unexpired term if the full term is not to be filled at the election.

(d) If a city or town chooses to have an elected clerk but does not wish to elect a city court clerk specifically for the city or town, the clerk of the general sessions court in the county may by agreement with the city or town serve as the clerk of the city court.






Part 3 - Municipal Court Reform Act

§ 16-18-301 - Short title -- Construction of terms.

(a) This part shall be known and may be cited as the "Municipal Court Reform Act of 2004."

(b) As used in this part:

(1) "Any law to the contrary" includes, but is not limited to, any conflicting provision of any general statute, local law, private act, charter provision, municipal law or municipal ordinance; and

(2) "Municipal court" includes the city, town, mayor's, recorder's or municipal court, or other similarly functioning court, however designated, for any city, town, municipality or metropolitan government, whether the court exists pursuant to general statute, local law, private act, charter provision, municipal law, municipal ordinance or other legal authorization.



§ 16-18-302 - Jurisdiction of municipal courts.

(a) For any municipality that does not have, on May 5, 2009, a municipal court that was ordained and established by the general assembly, a municipal court is created to be presided over by a city judge. Notwithstanding any law to the contrary:

(1) A municipal court possesses jurisdiction in and over cases:

(A) For violation of the laws and ordinances of the municipality; or

(B) Arising under the laws and ordinances of the municipality; and

(2) A municipal court also possesses jurisdiction to enforce any municipal law or ordinance that mirrors, substantially duplicates or incorporates by cross-reference the language of a state criminal statute, if and only if the state criminal statute mirrored, duplicated or cross-referenced is a Class C misdemeanor and the maximum penalty prescribed by municipal law or ordinance is a civil fine not in excess of fifty dollars ($50.00).

(b) Notwithstanding subdivision (a)(2) or any other law to the contrary, in any municipality having a population in excess of one hundred fifty thousand (150,000), according to the 2000 federal census or any subsequent federal census, a municipal court also possesses jurisdiction to enforce any municipal law or ordinance that mirrors, substantially duplicates or incorporates by cross-reference the language of any of the following state criminal statutes relative to:

(1) The offense of operating a motor vehicle without a valid driver license, § 55-50-301;

(2) The Class B misdemeanor offense of reckless driving, § 55-10-205;

(3) The Class A misdemeanor offenses of underage purchasing, possession, transportation or consumption of alcoholic beverages, wine or beer, § 1-3-113(b);

(4) The Class A misdemeanor offenses of underage consumption, possession or transportation of beer or any intoxicating liquor, § 57-3-412(a)(3);

(5) The Class A misdemeanor offenses of underage purchasing or attempting to purchase any alcoholic beverage, § 57-3-412(a)(5);

(6) The Class A misdemeanor offenses of underage purchasing, attempting to purchase or possession of any alcoholic beverages, § 57-4-203(b)(2);

(7) The Class A misdemeanor offenses of underage purchasing or attempting to purchase beer or alcoholic beverages, § 57-5-301(d); or

(8) The Class A misdemeanor offenses of underage possession or transportation of beer, § 57-5-301(e).

(c) Notwithstanding any law to the contrary, in addition to jurisdiction authorized pursuant to subsection (a) or (b), a municipal court may also exercise concurrent jurisdiction with the court of general sessions if, and only if:

(1) The municipal court possessed and exercised such concurrent general sessions jurisdiction continuously on and before May 11, 2003; or

(2) After May 12, 2003, concurrent general sessions jurisdiction is duly conferred upon the municipal court in accordance with the procedures and requirements set forth in § 16-18-311.

(d) Notwithstanding any law to the contrary, a municipal court may exercise no jurisdiction other than the jurisdiction authorized by this section; provided, however, that this section shall not be construed to impair or in any way restrict the authority of a juvenile judge to waive jurisdiction over any cases or class of cases of alleged traffic violations, as authorized pursuant to § 37-1-146, or the authority of a municipal court to receive and dispose of such cases or classes of cases of alleged traffic violations.



§ 16-18-303 - Administration of oaths.

Notwithstanding any law to the contrary, every popularly elected or appointed judge of a municipal court is authorized to administer oaths.



§ 16-18-304 - Court costs as prescribed by municipal law or ordinance -- Allocation of fees -- Training and continuing education for judges and clerks -- Fees when exercising concurrent general sessions court jurisdiction.

(a) Notwithstanding any law to the contrary, municipal court costs shall be set and collected in the amount prescribed by municipal law or ordinance. From such amount, one dollar ($1.00) shall be forwarded by the municipal court clerk to the state treasurer for deposit and shall be credited to the account for the administrative office of the courts (AOC) for the sole purpose of defraying the administrative director's expenses in providing training and continuing education courses for municipal court judges and municipal court clerks. The AOC shall allocate fifty percent (50%) of such funds exclusively for the purpose of providing training and continuing education for municipal court clerks. The AOC is authorized to contract with qualified persons, entities or organizations in order to provide required training or continuing education for municipal court judges. The AOC shall contract with the municipal technical advisory service of the University of Tennessee institute for public service in order to provide required training or continuing education for municipal court clerks and may contract with other qualified persons, entities or organizations to provide additional or alternate training to municipal court clerks.

(b) Notwithstanding any law to the contrary, to the extent that a municipal court is exercising its duly conferred, concurrent general sessions court jurisdiction in a given case, this section does not apply and costs in such case shall be assessed, collected and distributed in the same manner as such costs are assessed, collected and distributed in the court of general sessions.



§ 16-18-305 - Levy of state privilege tax on litigation -- Collection -- Liability for failure to collect or disburse tax -- Tax when exercising concurrent general sessions court jurisdiction.

(a) Notwithstanding § 67-4-602, or any other law to the contrary, there is levied a state privilege tax on litigation of thirteen dollars and seventy-five cents ($13.75) in all cases in a municipal court. All taxes levied pursuant to this subsection (a) shall be collected in accordance with § 67-4-603 and shall be paid into the state treasury and allocated in accordance with § 67-4-606.

(b) There is also levied a state privilege tax on litigation of one dollar ($1.00) for each and every violation of any municipal law or ordinance governing use of a public parking space. The tax is due and shall be collected even if the offender does not appear before the court. Notwithstanding this section or any other law to the contrary, the only litigation privilege tax collected for a violation of any municipal law or ordinance governing the use of a public parking space shall be the one dollar ($1.00) litigation tax levied by this subsection (b). The revenue generated by the privilege tax levied by this subsection (b) shall be apportioned in accordance with § 67-4-606.

(c) Notwithstanding § 67-4-602, or any other law to the contrary, no other state privilege tax on litigation shall be levied or collected with respect to litigation in a municipal court; provided, however, that this section shall not be construed to repeal existing authority for the levy of a municipal litigation tax, nor shall this section be construed to grant new authority for the levy of a municipal litigation tax.

(d) Any state privilege tax imposed pursuant to this section that the clerk of the court fails to collect and pay over to the department of revenue shall be a debt of the clerk. Any clerk of the court failing or refusing to collect and pay over to the department state litigation taxes imposed pursuant to this section shall be liable for the taxes and the clerk's official bondsman shall also be liable for the taxes, and the commissioner or the commissioner's delegate may collect the amount of the tax from the clerk or the clerk's official bondsman pursuant to title 67, chapter 1, part 14.

(e) Notwithstanding any law to the contrary, to the extent that a municipal court is exercising its duly conferred concurrent general sessions jurisdiction in a given case, this section does not apply and litigation taxes in the case shall be levied and collected in the same manner as taxes are levied and collected in the general sessions court.

(f) For receiving and paying over all privilege taxes on litigation, the clerk of a municipal court is entitled to a commission of two percent (2%).



§ 16-18-306 - Fine for contempt of municipal court.

Notwithstanding any law to the contrary, contempt of a municipal court shall be punishable by fine in the amount of fifty dollars ($50.00), or such lesser amount as may be imposed in the judge's discretion.



§ 16-18-307 - Appeal of municipal court judgment -- Bond.

Notwithstanding any law to the contrary, any person dissatisfied with the judgment of a municipal court, in any case or cases heard and determined by the court acting pursuant to § 16-18-302(a), may, within ten (10) days thereafter, Sundays exclusive, appeal to the circuit court of the county, upon giving bond in the amount of two hundred fifty dollars ($250) for the person's appearance and the faithful prosecution of the appeal. As used in this section, person includes, but is not limited to, a natural person, corporation, business entity or the municipality.



§ 16-18-308 - Concurrent holding of any other office or employment.

(a) Notwithstanding any law to the contrary, a judge of a municipal court may not concurrently hold any other office or employment with the municipality. This section does not apply to any municipal official or employee who, on March 1, 2005, concurrently holds office as judge of the municipal court; provided, however, that if the official or employee either discontinues service as a municipal official or employee or discontinues service as judge of the municipal court, then the exemption granted by this section no longer applies.

(b) Notwithstanding the provisions of subsection (a) to the contrary, if a municipal charter provides that the person who serves as judge of the municipal court shall also serve as the recorder for the municipality, then the person may concurrently hold both offices.



§ 16-18-309 - Training and continuing education.

(a) (1) Except as otherwise provided in subdivision (a)(4), each calendar year, the judge of each municipal court must attend at least three (3) hours of training or continuing education courses provided by, through or with approval of the administrative office of the courts (AOC) and must certify attendance to the administrative director. The three (3) hours of training or continuing education required by this subsection (a) shall consist of material specifically designed for municipal court judges and for training the judges concerning the issues, procedures and new developments relevant to the judges. General legal training or continuing legal education shall not be sufficient to satisfy the requirement. If a municipal court judge fails to timely comply with such requirements, then the judge shall be extended a six (6) month grace period in order to achieve compliance; provided, however, that training obtained to satisfy requirements for the preceding calendar year shall not also be used to satisfy requirements for the current calendar year. The failure of the judge to achieve compliance prior to conclusion of the six (6) month grace period shall render all subsequent judgments of the judge null and void and of no effect, until such time as the requirements are met. The training and continuing education courses may be offered by the AOC in conjunction with the annual meeting of the Tennessee municipal judges' conference held in accordance with § 17-3-301(c).

(2) Each municipal judge shall be compensated and reimbursed for attending required training or continuing education in accordance with the travel policy of the municipality.

(3) If a municipal court judge attends more than three (3) hours of qualifying training or continuing education in a calendar year, the hours in excess of three (3) hours may be carried over for one (1) calendar year.

(4) If the judge of a municipal court is authorized to practice law in the courts of this state, and if the judge satisfies the annual continuing legal education requirements for practicing attorneys and three (3) of the hours completed in satisfying the continuing legal education requirements are training or continuing education courses required by subdivision (a)(1), then the judge shall not be required to complete three (3) additional hours of training or continuing education courses required by subdivision (a)(1). By March 1 following the year for which the requirements are met, the judge shall submit to the administrative office of the courts a copy of the statement of compliance issued by the commission on continuing legal education verifying the number of continuing legal education hours completed for such year.

(b) (1) Each calendar year, the clerk of each municipal court must attend at least three (3) hours of training or continuing education courses provided by, through or with approval of the AOC and must certify attendance to the administrative director; provided, however, that such attendance requirements do not apply to any municipal clerk who is required to be certified pursuant to § 6-54-120.

(2) Each municipal court clerk shall be compensated and reimbursed for attending required training and continuing education in accordance with the travel policy of the municipality.



§ 16-18-310 - Clerk of the municipal court.

(a) Notwithstanding any law to the contrary, at all times there shall be a person elected, appointed or otherwise designated to serve as clerk of the municipal court. Immediately upon each such election, appointment or designation, the chief administrative officer of the municipality shall promptly certify the results of the election, appointment or designation to the administrative office of the courts and shall supply such additional information concerning the clerk as required by the administrative director.

(b) Notwithstanding any law to the contrary, the clerk of the municipal court shall maintain an accurate and detailed record and summary report of all financial transactions and affairs of the court. The record and report shall accurately reflect all disposed cases, assessments, collections, suspensions, waivers and transmittals of litigation taxes, court costs, forfeitures, fines, fees and any other receipts and disbursements. An audit of the financial records and transactions of the municipal court shall be made each year as part of any audit performed pursuant to § 6-56-101 or § 6-56-105.



§ 16-18-311 - Compliance with the procedures and requirements for concurrent general sessions jurisdiction -- Feasibility study committee to determine need of additional court to exercise general sessions jurisdiction.

(a) Notwithstanding any law to the contrary, on or after May 12, 2003, concurrent general sessions jurisdiction shall be newly conferred upon an existing or newly created municipal court only in compliance with the procedures and requirements set forth in this section.

(1) A majority of the total membership of the municipal legislative body must vote in favor of seeking concurrent general sessions jurisdiction for an existing or newly created municipal court.

(2) The municipal legislative body must notify, by petition, the county legislative body of the municipality's intention to seek concurrent general sessions jurisdiction for the municipal court.

(3) The petition must contain the following:

(A) A plan for an adequate and secure courtroom;

(B) Agreement to comply with state mandated technical computer support comparable with the Tennessee court information system (TnCIS) program specifications and requirements;

(C) Agreement to comply with state laws governing general sessions court litigation taxes, costs, fees and assessments and to legally remit such items to the state department of revenue or to the county government, if appropriate; and

(D) Agreement to comply with state laws subjecting the financial transactions of the court to annual public audits.

(4) The municipal legislative body and the county legislative body must appoint a feasibility study committee. The membership of the committee shall consist of the county mayor, the municipal mayor, one (1) member of the municipal legislative body, one (1) member of the county legislative body, the district attorney general who serves the county and the district public defender who serves the county. The membership of the committee shall also consist of three (3) members appointed by the municipal legislative body from the following list: the chief of police, the city recorder/clerk, the city judge, the city attorney, and one (1) citizen member. The membership of the committee shall also consist of three (3) members appointed by the county legislative body from the following list: the sheriff who serves the county, a general sessions judge who serves the county, the general sessions court clerk, the county attorney, and one (1) citizen member.

(5) The feasibility study committee shall determine whether the county requires an additional court to exercise general sessions jurisdiction. In making the determination, the committee shall consider and evaluate the following factors:

(A) The economic, administrative and personnel impact of the proposal upon the existing general sessions court;

(B) The impact of the proposal upon existing judicial services and law enforcement resources;

(C) The extent, if any, to which the proposed plan is necessary to promote and ensure the efficient administration of justice in relation to county and municipal populations, county population density, geographic logistics and distances, caseloads, the number of judges, and the current caseload burden on the existing system;

(D) The plan's provision of adequate secure and comparable courtroom facilities for the hearing of cases in that location;

(E) The extent, if any, to which the proposed plan would unduly burden the existing staffs of the district attorney general or district public defender and the extent, if any, to which the plan proposes adequate funding for additional staff requirements; and

(F) The extent, if any, to which the proposed plan would provide for compliance with state mandated technical computer support.

(6) By majority vote of its total membership, the feasibility study committee must agree upon written findings and recommendations and must submit the findings and recommendations to the municipal legislative body and to the county legislative body. The findings and recommendations must include one of the following alternatives:

(A) There is a clearly demonstrated need for a new general sessions court in the county, and the court would best be administered by the county;

(B) There is a clearly demonstrated need for a new general sessions court in the county, and the court would best be administered by the municipality, either as a new or existing municipal court with concurrent general sessions jurisdiction; or

(C) There is no clearly demonstrated need, at the time, for any of the alternatives set forth in subdivisions (a)(6)(A) and (B).

(7) If the feasibility study committee determines that there is no clearly demonstrated need for any of the alternatives set forth in subdivisions (a)(6)(A) and (B), then for one (1) year thereafter, neither the county nor the municipality may pursue further implementation of any of the alternatives set forth in subdivision (a)(6)(A) or (a)(6)(B). After passage of one (1) year, if the majority of the total membership of the municipal legislative body again votes in favor of seeking concurrent general sessions jurisdiction for an existing or newly created municipal court, then a petition must again be submitted to the county legislative body and the procedures set forth in this section must again be followed.

(8) If the feasibility study committee recommends any one (1) of the findings set forth in subdivision (a)(6)(A) or (a)(6)(B), and if the county wishes to pursue creation of a new general sessions court in the county or if the municipality wishes to pursue extension of concurrent general sessions jurisdiction to a newly created or existing municipal court, then the county or municipality, as appropriate, shall:

(A) Submit the written findings and recommendations of the feasibility study committee to the judiciary committee of the senate, the civil justice committee of the house of representatives and the judicial council;

(B) Cause legislation to be timely prepared and submitted for review and evaluation by the judicial council in accordance with procedures set forth in § 16-21-107(a)(3) for a judicial district seeking creation of a state trial court; and

(C) Cause legislation to be timely introduced for consideration by the general assembly.

(b) Notwithstanding any law to the contrary, any legislation proposed to create a new general sessions court or to create a new municipal court with concurrent general sessions jurisdiction or to confer concurrent general sessions jurisdiction on an existing municipal court must be approved by a majority of the total membership of the judiciary committee of the senate prior to passage by the senate and must be approved by a majority of the total membership of the civil justice committee of the house of representatives prior to passage by the house of representatives.

(c) Notwithstanding any law to the contrary, if a municipality is located in two (2) or more counties of this state, then, as used in this section, "county" means the county of this state containing the largest geographical portion of the municipality.



§ 16-18-312 - Sitting by interchange for other judges.

Municipal court judges and general sessions court judges are empowered to sit by interchange for other municipal court judges.









Chapter 20 - The Victim-Offender Mediation Center

§ 16-20-101 - Legislative findings and intent.

(a) The general assembly finds and declares that:

(1) The resolution of felony, misdemeanor and juvenile delinquent disputes can be costly and complex in a judicial setting where the parties involved are necessarily in an adversarial posture and subject to formalized procedures; and

(2) Victim-offender mediation centers can meet the needs of the state's citizens by providing forums in which persons may voluntarily participate in the resolution of disputes in an informal and less adversarial atmosphere.

(b) It is the intent of the general assembly that programs established pursuant to this chapter:

(1) Stimulate the establishment and use of victim-offender mediation centers to help meet the need for alternatives to the courts for the resolution of certain disputes;

(2) Encourage continuing community participation in the development, administration and oversight of local programs designed to facilitate the informal resolution of disputes between and among members of the community;

(3) Offer structures for dispute resolution that may serve as models for centers in other communities; and

(4) Serve a specific community or locale and resolve disputes that arise within that community or locale.



§ 16-20-102 - Operation by a corporation.

(a) A victim-offender mediation center may be created and operated by a corporation organized to resolve disputes. The corporation shall not be organized for profit and no part of the net earnings may inure to the benefit of any private shareholders or individuals. The majority of the directors of the corporation shall not consist of members of any single profession.

(b) To be eligible for funds under this chapter, a center must do the following:

(1) Comply with this chapter and the rules adopted by the supreme court of Tennessee;

(2) Provide neutral mediators who have received training in conflict resolution techniques in accordance with rules of the supreme court;

(3) Provide victim-offender mediation in felony, misdemeanor and juvenile delinquent cases without cost to the participants;

(4) Provide dispute resolution services to the community on a voluntary basis; and

(5) At the conclusion of the mediation process, provide a written agreement or decision to the referral source setting forth the settlement of the issues and future responsibilities of each participant.

(c) Each center that receives funds under this chapter must:

(1) Be operated by a grant recipient;

(2) Be operated in compliance with rules adopted by the supreme court;

(3) Be operated under a contract with the administrative office of the courts (AOC); and

(4) Comply with this chapter.

(d) (1) Funds available for the purposes of this chapter may be allocated for services provided by eligible centers.

(2) A center applying for funding is to include the following information in its application:

(A) The cost of operating the center, including the compensation of employees;

(B) A description of the proposed area of service and number of participants expected to be served;

(C) Proof of nonprofit 501(c)(3) status;

(D) A charter of incorporation; and

(E) Evidence of support of criminal justice agencies to make referrals.

(e) The AOC may accept, apply for and disburse public or private funds for the purposes of this chapter.

(f) (1) The comptroller of the treasury or the comptroller's authorized representatives may inspect, examine and audit the fiscal affairs of local programs or centers.

(2) Centers must, whenever reasonably possible, make use of public facilities at free or nominal cost.

(g) A center operated under this chapter is not a state agency or an instrumentality of the state. Employees and volunteers of a center are not employees of the state.

(h) (1) A center that receives funds under this chapter must annually provide the AOC with statistical data regarding the following:

(A) The operating budget;

(B) The number of referrals, categories or types of cases referred;

(C) The number of parties serviced;

(D) The number of disputes resolved;

(E) The nature of the resolution, amount and type of restitution to the victim or community, or both; and

(F) Rates of compliance.

(2) The data shall maintain the confidentiality and anonymity of all mediation participants.



§ 16-20-103 - Confidential and privileged documents and communications.

(a) All memoranda, work notes or products, or case files of centers established under this chapter are confidential and privileged and are not subject to disclosure in any judicial or administrative proceeding unless the court or administrative tribunal determines that the materials were submitted by a participant to the center for the purpose of avoiding discovery of the material in a subsequent proceeding. Any communication relating to the subject matter of the resolution made during the resolution process by any participant, mediator, or any other person is a privileged communication and is not subject to disclosure in any judicial or administrative proceeding unless all parties to the communication waive the privilege.

(b) The privilege and limitation on evidentiary use described in subsection (a) does not apply to any communication of a threat that injury or damage may be inflicted on any person or on the property of a party to the dispute, to the extent the communication may be relevant evidence in a criminal matter. Such communications shall not be construed to be public records pursuant to title 10, chapter 7.



§ 16-20-104 - Withdrawal from dispute resolution.

Any person who voluntarily enters a dispute resolution process at a center established under this chapter may revoke the person's consent, withdraw from dispute resolution and seek judicial or administrative redress prior to reaching a written resolution agreement. No legal penalty, sanction or restraint may be imposed upon the person.



§ 16-20-105 - Immunity from suit.

(a) Members of the board of directors of a victim-offender mediation center are immune from suit in any civil action based on any proceedings or other official acts performed in good faith as members of the board.

(b) Employees and volunteers of a center are immune from suit in any civil action based on any proceedings or other official acts performed in their capacity as employees or volunteers, except in cases of willful or wanton misconduct.

(c) A center is immune from suit in any civil action based on any of its proceedings or other official acts performed by its employees, volunteers, or members or its board of directors, except in cases of:

(1) Willful or wanton misconduct by its employees or volunteers; and

(2) Official acts performed in bad faith by members of its board.



§ 16-20-106 - Raising and disbursing funds -- State funding.

(a) A victim-offender mediation center may raise and disburse funds from any public or private source for the purposes of this chapter.

(b) A center's share of funding from the state shall not exceed fifty percent (50%) of the approved estimated cost of the program; provided, that during the first three (3) years of operation for any new center, the fifty percent (50%) limitation upon funding from the state shall not apply. In distributing state funds to victim-offender mediation centers, the administrative office of the courts shall consider the need of each center applying for funding.

(c) (1) By a two-thirds (2/3) vote of its legislative body, each county and municipality, as provided in this subdivision (c)(1), is authorized to levy an additional one dollar ($1.00) litigation tax per case, to be denominated as a part of the court costs, in matters before the local general sessions courts and juvenile courts. This subdivision (c)(1) shall only apply in any municipality in any county having a metropolitan form of government and a population of more than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, and in any county having a population according to such census as follows: Click here to view image.

(2) Any revenue generated by a county pursuant to subdivision (c)(1) shall be used exclusively to support the local victim-offender mediation center or centers organized pursuant to this chapter and shall be distributed on a monthly basis by the county to such victim-offender mediation center or centers for the purpose of handling victim-offender mediation and other community mediation matters.

(d) By a two-thirds (2/3) vote of its legislative body, each county to which subdivision (c)(1) does not apply is authorized to levy an additional one dollar ($1.00) litigation tax per case, to be denominated as a part of the court costs, in matters before the local general sessions courts and juvenile courts. Any revenue so generated by the county shall be held in a separately designated account until a local victim-offender mediation center is established in the county pursuant to this chapter. Upon the establishment of the victim-offender mediation center, the revenue generated pursuant to this subsection (d) shall be distributed by the county in the manner prescribed by subdivision (c)(2).

(e) The taxes levied by subsections (c) and (d) shall be in addition to any other taxes levied on litigation.

(f) (1) By a two-thirds (2/3) vote of its legislative body, any county having a charter form of government that has a population of less than four hundred thousand (400,000), according to the 2000 federal census or any subsequent federal census, is authorized to levy an additional litigation tax of one dollar ($1.00) up to a maximum of five dollars ($5.00), to be denominated as a part of the court costs for each petition, warrant and citation, including warrants and citations for traffic offenses, in matters before the local general sessions courts and juvenile courts. The additional one dollar ($1.00) litigation tax may be increased yearly by one dollar ($1.00) until a total litigation tax of five dollars ($5.00) has been levied for such filings.

(2) Any revenue generated by a county pursuant to subdivision (f)(1) shall be used exclusively to support a local victim-offender mediation center or centers organized pursuant to this chapter and shall be distributed on a monthly basis by the county to the victim-offender mediation center or centers for the purpose of handling victim-offender mediation and other community mediation matters.

(3) The taxes levied pursuant to this subsection (f) shall be in addition to any other taxes levied on litigation.

(g) (1) By a two-thirds (2/3) vote of its legislative body, each county to which subdivision (c)(1) or (d) is applicable is authorized to levy an additional one-dollar ($1.00) litigation tax, for a total of two dollars ($2.00) per case, to be denominated as a part of the court costs for each petition, warrant and citation, including warrants and citations for traffic offenses, in matters before the local general sessions courts and juvenile courts.

(2) Any revenue generated by subdivision (g)(1) shall be used by the county for the exclusive purpose of supporting a local victim-offender mediation center or centers organized pursuant to this chapter. Such funds shall be distributed on a monthly basis by the county to the victim-offender mediation center or centers for the purpose of handling victim-offender mediation and other community mediation matters.

(3) The taxes levied pursuant to this subsection (g) shall be in addition to any other taxes levied on litigation.

(4) Notwithstanding any provision of this subsection (g) to the contrary, any fees increased by this subsection (g) that are assessed against the state or that otherwise represent a cost to the state shall be limited to the amounts chargeable prior to January 1, 2012.






Chapter 21 - Judicial Organizations

§ 16-21-101 - Establishment -- Membership.

There is established a judicial council, which shall consist of one (1) of the judges of the supreme court, to be selected by a majority vote of the judges of the supreme court; one (1) of the judges of the court of appeals, to be selected by a majority vote of the judges of the court of appeals; one (1) of the judges of the court of criminal appeals to be selected by a majority vote of the judges of the court of criminal appeals; one (1) chancellor, one (1) circuit court judge, and one (1) criminal court judge, to be selected by a majority vote of the judges of the supreme court; one (1) general sessions court judge to be selected by a majority vote of the members of the board of governors of the Tennessee general sessions judges' conference; one (1) juvenile court judge to be selected by a majority vote of the executive committee of the Tennessee council of juvenile and family court judges; one (1) municipal court judge to be selected by majority vote of the board of governors of the Tennessee municipal judges' conference; the speaker of the senate, or the speaker's designee; the speaker of the house of representatives, or the speaker's designee; the chair of the judiciary committee of the senate; the chair of the civil justice committee of the house of representatives; the attorney general and reporter, ex officio; the administrative director of the courts, ex officio; two (2) laypersons to be selected by the governor; two (2) members of the bar of the state of Tennessee who have each practiced law at least three (3) years in the state, to be selected by the governor; and one (1) clerk of a civil court and one (1) clerk of a criminal court to be appointed by the president of the state court clerks' conference. The appointing authorities shall give due consideration in the appointments to the need for geographic, racial, gender and ethnic diversity on the council.



§ 16-21-102 - Terms of members.

The term of each of the members of the council, except the attorney general and reporter, the administrative director of the courts, the speaker of the senate, the speaker of the house of representatives, the chair of the judiciary committee of the senate, and the chair of the civil justice committee of the house of representatives, shall be for a period of four (4) years from the date of their respective appointments. The terms of the attorney general and reporter, the administrative director of the courts, the member who is speaker of the senate and the member who is speaker of the house of representatives, and the members who are chairs of the civil justice committee of the house of representatives and judiciary committee of the senate, respectively, shall be for their respective terms of office. All vacancies shall be filled for the remainder of any term by appointment by the official or officials having the original power of appointment. No member whose term is set at four (4) years shall serve more than two (2) full consecutive terms. Such member shall, however, be eligible for reappointment after an absence from the judicial council of at least one (1) year.



§ 16-21-103 - Elected members.

In addition to the members designated in § 16-21-101, the council shall have and possess the power to elect six (6) members at large, who may or may not be practicing attorneys. Such members shall hold office for a period of four (4) years from the date of their election and until their successors are elected and qualified, and shall possess the same powers and privileges as other members of the council.



§ 16-21-104 - Vacancies in membership.

The council shall have and possess the power, whenever any member of the council fails to attend two (2) consecutive regular meetings of the council without sufficient excuse for failure to attend, after due notice and hearing, if requested, to declare that member's place on the council vacant and to certify the fact of the vacancy to the person or body charged with the right to fill such vacancies, and such appointing power shall proceed to fill the vacancy upon receipt of due notice.



§ 16-21-105 - Organization -- Assistants -- Expenses.

(a) The members shall elect a chair from among their number.

(b) The council may make, and from time to time modify, the rules for its procedure and the conduct of its business.

(c) The administrative office of the courts (AOC) may employ such staff as is necessary to support the judicial council in its reporting, statistical and other duties.

(d) The AOC may procure such office supplies, and may incur such other expense, as is necessary to support the judicial council in the performance of its duties.



§ 16-21-106 - Meetings.

The council shall meet regularly in Nashville. The regular meeting schedule shall include at least one (1) meeting a year in November. Other meetings, either regular or special, may be provided for by rules adopted by the council.



§ 16-21-107 - Duties of council.

(a) It is the duty of the council to:

(1) Receive and consider suggestions from judges, chancellors, public officers, members of the bar and others as to remedies for faults in the administration of justice;

(2) Submit from time to time to the general assembly, the courts, the judges or any other officer or department, either upon the request of the general assembly, court, judge, officer or department, or upon the council's own motion, such suggestions or recommendations as it deems advisable for changes in rules, procedure or methods of administration, or upon any other matter pertaining to the judicial system;

(3) (A) Report annually, on or before December 31, to the general assembly, governor and the supreme court on the condition of business in the judicial department. The report shall be a public record, and the council shall file copies of the report with the clerk of the supreme court and make the report accessible to the bar and to the public generally;

(B) In accordance with subdivision (a)(4), the council shall also report its recommendation concerning any legislation proposing creation or reallocation of any judgeship, district attorney general, assistant district attorney general, public defender, assistant public defender or staff for any such offices. The legislation must be filed with the judicial council by August 12 prior to the legislative session in which a recommendation is required. The August 12 deadline may be waived if the chair of the judicial council, the chair of the judiciary committee of the senate and the chair of the civil justice committee of the house of representatives determine that, due to circumstances beyond the control of the sponsor, the legislation could not reasonably be filed by the deadline and that the legislation is necessitated by an emergency situation of sufficient importance to the judiciary that the interests of justice merit the waiver of the deadline; and

(4) (A) If legislation is introduced in the senate or house of representatives, or both, proposing creation or reallocation of a judgeship, district attorney general, assistant district attorney general, public defender, assistant public defender or staff for any such offices, then the legislation must be properly filed with the judicial council pursuant to subdivision (a)(3)(B) and must be referred to the appropriate standing committee. No action shall be taken on the proposed legislation by the standing committee until the council reports its recommendation as well as its analysis of the cost and impact of the legislation; provided, that if the council fails to comply with the deadline established within subdivision (a)(4)(D), then the standing committee may take action on the legislation without further delay;

(B) Recommendations of the judicial council regarding any bill referral made pursuant to subdivision (a)(4)(A) shall be consistent with the findings of the most recently published weighted caseload report of the comptroller of the treasury; provided, that if the council specifically determines that a particular judicial district possesses unique and material characteristics not evaluated and considered within the weighted caseload report, then the council's recommendations with respect to such district may deviate from the findings of the caseload report. If the council proposes alteration of the weighted caseload formula, then the proposal must be published within the report required by subdivision (a)(3)(A) and must be timely submitted to the speaker of the senate, the speaker of the house of representatives and the comptroller of the treasury in the proper form of a proposed legislative enactment;

(C) If, with respect to any legislation filed with the council pursuant to subdivision (a)(4)(A), the judicial council recommends passage of the legislation only with adoption of an amendment approved by a majority vote of the council, then the council must cause the amendment to be prepared in proper form and filed with the chief clerks of both houses of the general assembly. The chief clerks of both houses shall cause the recommended amendment to be reproduced and placed upon the desk of each member of the appropriate standing committee, and the standing committee shall not recommend the legislation for passage without first considering the amendment; provided, that if the council fails to comply with the deadline established within subdivision (a)(4)(D), then the standing committee may take action on the legislation without further delay;

(D) Recommendations, with regard to any legislation filed with the judicial council pursuant to subdivision (a)(4)(A), must be reported to the appropriate standing committee no later than five (5) weeks after the later of the dates established by the house of representatives or the senate for cutting off the introduction of new bills;

(E) The judicial council may review and comment on any proposed legislation not required to be filed with the council pursuant to subdivision (a)(4)(A), if the proposed legislation is referred to the council by the chair of any standing committee of either house or by either prime sponsor of the proposed legislation. The chair making the referral shall immediately notify the prime sponsors of the referral and the council shall not review and comment on proposed legislation until the prime sponsors have been notified. The comments of the council shall not include recommendations for or against passage of the proposed legislation but shall describe the potential effects of the proposed legislation on the judicial system and its operation and any other information or suggestions that the council may think helpful to the sponsors, the standing committees or the general assembly. The standing committees and the general assembly are not required to delay action on the proposed legislation pending review and comment by the council.

(b) (1) The judicial council is vested with the authority and power to remove for sufficient cause any person from the office of district public defender, assistant district public defender or district investigator after notice and a hearing at which the person shall be entitled to counsel and to testify and present witnesses and other evidence. The council has the power to subpoena and enforce the attendance of witnesses; and

(2) Any order of removal is reviewable by the supreme court of Tennessee by certiorari, and any judge of the supreme court has the right to require by certiorari the removal to that court for review of any case in which the judicial council has made a final order removing an official named in subdivision (b)(1). Upon writ of certiorari being granted, the full proceedings before the council shall be transcribed by the reporter taking the proceedings and certified by the reporter and the council chair and filed in the supreme court, and the transcription shall constitute the entire record to be filed and reviewed by the supreme court.



§ 16-21-108 - Reports by judges and officials.

Judges, chancellors and other officers of the courts, whether of record or not, and all other state, county and municipal officers shall render the council such reports as it requests of matters within the scope of its duties.



§ 16-21-109 - Expenses of members.

Members of the council shall receive no compensation for their services, but shall be allowed their actual expenses while on business for the council, and the council shall be allowed its expenses, to be paid out of any funds appropriated for that purpose, upon the approval of the chair of the council.



§ 16-21-110 - Appropriations.

(a) For the purpose of enabling the judicial council to employ an auditor, who shall be appointed by the chair of the council and shall serve at the chair's pleasure and who shall obtain information and data of the volume of litigation in the courts of this state and any other information in connection with the volume of litigation in the courts of this state that may be deemed relevant by the council or chair, there is appropriated annually the sum of three thousand five hundred dollars ($3,500), to pay the salary and necessary traveling expenses of the auditor.

(b) For the purpose of defraying any and all expenses that may be incurred in the administration of this chapter, other than the salary and necessary traveling expenses of the auditor, there is appropriated out of any money in the general fund not otherwise appropriated, the sum of three thousand dollars ($3,000) annually.



§ 16-21-111 - Personal injury or death cases in chancery or circuit courts -- Reports.

(a) The clerks of circuit courts and the clerks and masters of chancery courts shall report, on a monthly basis, to the Tennessee judicial council on a form to be devised and distributed by the judicial council, the following data:

(1) The number of cases filed claiming money damages for personal injury or death;

(2) The number of such cases actually proceeding to trial; and

(3) For each such case actually proceeding to trial, the number of cases in which the plaintiff was awarded some money damages for personal injury or death, the amount of the verdict given in a jury case, the amount of judgment in a case without a jury, and any additur or remittitur awarded in the case by the trial judge.

(b) The presiding judge in each circuit shall verify the trial data reported to the Tennessee judicial council.

(c) The Tennessee judicial council shall compile such data and report the findings of the previous fiscal year, on or before February 1 of each year, to the chair of the senate judiciary committee, the chair of the civil justice committee of the house of representatives and the attorney general and reporter. The report shall be a public document, available on request from the judicial council.






Chapter 22 - Drug Court Treatment Act of 2003

§ 16-22-101 - Short title.

This chapter shall be known and may be cited as the "Drug Court Treatment Act of 2003."



§ 16-22-102 - Legislative intent -- Goals.

(a) The general assembly recognizes that a critical need exists in this state for criminal justice system programs to reduce the incidence of drug use, drug addiction and crimes committed as a result of drug use and drug addiction. It is the intent of the general assembly by this chapter to create a program to facilitate the implementation of new and the continuation of existing drug court treatment programs.

(b) The goals of the drug court treatment programs created under this chapter include the following:

(1) To reduce the use of jail and prison beds and other correctional services by nonviolent chemically dependent offenders by diverting them into rehabilitative programs;

(2) To reduce incidences of drug use and drug addiction among offenders;

(3) To reduce crimes committed as a result of drug use and addiction;

(4) To promote public safety through these reductions;

(5) To increase the personal, familial and societal accountability of offenders; and

(6) To promote effective interaction and the use of resources among local criminal justice agencies and community agencies.



§ 16-22-103 - Chapter definitions.

As used in this chapter:

(1) "Chemically dependant" means a maladaptive pattern of substance use leading to clinically significant impairment or distress as manifested by two (2) or more of the pre-determinate symptoms occurring at any time in the same twelve-month period;

(2) "Drug court treatment program" means any drug court treatment program created within the state that follows the general principles referenced in § 16-22-104 and that is established by the judge of a court in this state exercising criminal jurisdiction or by the judge of a juvenile court. A "drug court treatment program" shall have the same powers as the court that created it;

(3) "Nonadversarial approach" means that the district attorney general and the defense attorney work together for the benefit of the drug court treatment program participants and the program. Any disagreements are to be resolved prior to court and not in front of the participants; and

(4) (A) "Violent offender" means a person who:

(i) Is convicted of an offense, during the course of which:

(a) The person carried, possessed or used a firearm or dangerous weapon;

(b) There occurred the death of or serious bodily injury to any person; or

(c) There occurred the use of force against the person of another; or

(ii) Has one (1) or more prior convictions for a felony crime of violence involving the use or attempted use of force against a person with the intent to cause death or serious bodily harm;

(B) In determining whether a defendant is a "violent offender" under subdivision (4)(A)(i), it does not matter whether one (1) or more of the circumstances described in subdivision (4)(A)(i)(a), (4)(A)(i)(b), or (4)(A)(i)(c) is or is not an element of the offense for which the person is convicted.



§ 16-22-104 - General principles.

All drug court treatment programs in this state shall be established and operate according to the following general principles as established by the National Association of Drug Court Professionals, Drug Court Standards Committee:

(1) Drug courts integrate alcohol and other drug treatment services with justice system case processing;

(2) Drug courts use a nonadversarial approach, with prosecution and defense counsel promoting public safety while protecting participants' due process rights;

(3) Drug courts identify eligible participants early and promptly place them in the drug court treatment program;

(4) Drug courts provide access to a continuum of alcohol, drug, mental health and other related treatment and rehabilitation services;

(5) Drug courts monitor abstinence by frequent alcohol and other drug testing;

(6) Drug courts use a coordinated strategy to govern responses to participants' compliance;

(7) Drug courts use ongoing judicial interaction with each drug court participant as an essential component of the program;

(8) Drug courts utilize monitoring and evaluation to measure the achievement of program goals and gauge effectiveness;

(9) Drug courts employ continuing interdisciplinary education to promote effective drug court planning, implementation and operations; and

(10) Drug courts forge partnerships among the courts, public agencies and community-based organizations to generate local support and enhance drug court effectiveness.



§ 16-22-105 - Administration.

The department of finance and administration, office of criminal justice programs, shall administer the drug court treatment program by:

(1) Defining, developing, and gathering outcome measures for drug court treatment programs relating to § 16-22-102;

(2) Collecting, reporting and disseminating drug court treatment data;

(3) Supporting a state drug treatment mentor program;

(4) Sponsoring and coordinating state drug court treatment training;

(5) Awarding, administering and evaluating state drug court treatment grants; and

(6) Developing standards of operation for drug court treatment programs.



§ 16-22-106 - Application for grant funds.

Through the office of criminal justice programs, a court exercising criminal jurisdiction within this state or an existing drug court treatment program created by a court exercising criminal jurisdiction may apply for drug court treatment program grant funds to:

(1) Fund a full-time or part-time program director position;

(2) Fund drug court treatment staff whose job duties are directly related to program operations;

(3) Fund substance abuse treatment, mental health and other direct services for drug court treatment participants;

(4) Fund drug testing;

(5) Fund program costs directly related to program operations; and

(6) Implement or continue drug court treatment program operations.



§ 16-22-107 - Prohibited use of grant awards.

Office of criminal justice program grant awards may not be:

(1) Used to pay for wages not directly related to drug court treatment program operations;

(2) Made to any court that does not agree to operate its program in accordance with the principles in § 16-22-104;

(3) Used for construction or land acquisition;

(4) Used to pay bonuses or commissions to any individuals or organizations; or

(5) Used to form a corporation.



§ 16-22-108 - Establishment of advisory committee.

The commissioner of finance and administration shall establish an advisory committee composed of seven (7) members, two (2) of whom shall be judges who have presided over a drug court for at least two (2) years and two (2) of whom shall be drug coordinators who have functioned as drug coordinators in actively implemented drug courts for at least two (2) years. The committee shall review all program criteria established by office of criminal justice programs and shall advise the commissioner on the allocation of funds under this chapter. Before appointing the members, the commissioner shall consult with the president of the Tennessee Association of Drug Court Professionals, the president of the Tennessee Association of Alcohol and Drug Abuse Services and the Tennessee Association of Mental Health Organizations. After the commissioner establishes staggered terms with the initial appointments, a member shall have a four-year term, and a member may be appointed to serve one (1) additional consecutive term. Each member shall be reimbursed from the drug court treatment program resources fund established in § 16-22-110 for travel expenses for attending a meeting of the advisory committee in accordance with the provisions of the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 16-22-109 - Collection and assessment of fees

(a) The clerks of all courts of general sessions, circuit and criminal courts and municipal courts exercising the jurisdiction of courts of general sessions shall collect the sum of seventy-five dollars ($75.00) from any person who:

(1) Enters a plea of guilty;

(2) Enters a plea of nolo contendere;

(3) Is adjudicated at trial;

(4) Enters a plea pursuant to any of the diversionary sentencing statutes to any criminal offense described in subsection (b), for attempt or conspiracy to commit any such offense or for aiding, abetting or acting in the capacity of an accessory in the commission of any such offense; or

(5) Is found in violation of the terms and conditions of a suspended sentence imposed for any criminal offense described in subsection (b).

(b) The fee established in subsection (a) applies to any offense under the Tennessee Drug Control Act, compiled in title 39, chapter 17, part 4.

(c) The clerks of all courts of general sessions, circuit and criminal courts and municipal courts exercising the jurisdiction of courts of general sessions shall collect the sum of seventy-five dollars ($75.00) from any person who is found in violation of the terms and conditions of a suspended sentence imposed for any criminal conviction in which the violation is premised upon a positive drug screen.

(d) This assessment shall be subject to § 8-21-401 and shall be in addition to all other taxes, costs and fines. The first five dollars ($5.00) of each such assessment shall be paid to the clerks of the court imposing assessment, who shall transfer it to the state treasurer, who shall credit it to the general fund and earmark it for use by the department of finance and administration, office of criminal justice programs, for funding drug court treatment program administration and funding such grant awards as are made by the department of finance and administration, office of criminal justice programs. The remainder of the assessments shall be deposited by the clerk of the collecting court into a dedicated county fund. The fund shall not revert to the county general fund at the end of the fiscal year, but shall remain for the purposes set out in this section. The money shall be used by the county exclusively for the creation and maintenance of state drug court treatment programs as defined in § 16-22-104. In the event no drug court treatment program operates in a county, the remainder of the funds from that county shall be remitted annually in full to the state of Tennessee to be placed in the drug court treatment program resources fund to be administered by the department of finance and administration, office of the criminal justice programs, in accordance with § 16-22-110. The comptroller's regular audit of a local government shall also include the dedicated county fund established by this section.

(e) The funds collected from this assessment are dedicated to the administration and operation of drug court treatment programs created by courts exercising criminal jurisdiction.



§ 16-22-110 - Administration and disbursement of fees.

The assessment collected and remitted to the state shall be placed in a drug court treatment program resources fund for the purposes of funding drug court treatment program administration and the grant awards as provided in §§ 16-22-105 and 16-22-106. The office of criminal justice programs shall administer the money in the drug court treatment program resources fund. Any unspent money shall not be transferred or placed to the credit of the general revenue fund of the state at the end of each year, but shall remain deposited to the credit of the drug court treatment program resources fund for future allocation.



§ 16-22-111 - No right to treatment conferred.

Nothing contained in this chapter shall confer a right or an expectation of a right to treatment for an offender within the criminal justice system.



§ 16-22-112 - Construction.

Nothing in this chapter shall be construed to limit the ability of any jurisdiction to create or maintain a drug court treatment program that adheres to the guidelines set forth in § 16-22-104.



§ 16-22-113 - Treatment program participants.

Each participant in a drug court treatment program shall:

(1) Not be a violent offender as defined in § 16-22-103;

(2) Be substance abusing or chemically dependent, or both; and

(3) Be willing to participate in a treatment program.



§ 16-22-114 - Juvenile court drug court treatment programs.

In addition to courts exercising criminal jurisdiction and authorized to serve as drug treatment courts, courts exercising jurisdiction over juveniles alleged to be delinquent or unruly may also develop and operate drug court treatment programs, subject to all guidelines and requirements in this chapter. The juvenile drug court treatment programs shall not be funded or supported by revenues collected by the clerks of general sessions, circuit and criminal courts or municipal courts exercising general sessions court jurisdiction pursuant to § 16-22-109.









Title 17 - Judges And Chancellors

Chapter 1 - General Provisions

Part 1 - Qualifications and Selection

§ 17-1-101 - Age.

A judge of the supreme court shall be thirty-five (35) years of age; of other courts, thirty (30) years of age.



§ 17-1-102 - Residence.

Each judge and chancellor of a circuit, criminal or chancery court is required to reside in the judicial district or division for which the judge and chancellor is elected, and a removal from the judicial district or division creates a vacancy in the office.



§ 17-1-103 - Election.

The judges of the supreme court, court of appeals and court of criminal appeals are elected by the qualified voters of the state at large; the chancellors, circuit judges and judges of special courts, by the qualified voters of the respective judicial districts and special judicial districts.



§ 17-1-104 - Oath of office.

Before entering upon the duties of office, every judge and chancellor in this state is required to take an oath or affirmation to support the constitutions of the United States and that of this state, and to administer justice without respect of persons, and impartially to discharge all the duties incumbent on a judge or chancellor, to the best of the judge's or chancellor's skill and ability. The oath may be taken by a supreme court judge before the governor, or another supreme court judge; and by an inferior court judge, before another such judge, a retired judge, a retired chancellor or an active or retired judge of the court of general sessions.



§ 17-1-105 - Practice of law prohibited.

No judge or chancellor shall practice law, or perform any of the functions of attorney or counsel, in any of the courts of this state, except in cases in which the judge or chancellor may have been employed as counsel previous to the judge's or chancellor's election. A newly elected or appointed judge or chancellor can practice law only in an effort to wind up the judge or chancellor's practice, ceasing to practice as soon as reasonably possible and in no event longer than one hundred eighty (180) days after assuming office.



§ 17-1-106 - Judges to be lawyers -- Exceptions.

(a) In addition to the qualifications provided for judges by Tenn. Const. art. VI, §§ 3 and 4, judges of the supreme court, court of appeals, chancery courts, circuit courts, criminal courts, and courts exercising the jurisdiction imposed in one (1) or more of the chancery courts, circuit courts or criminal courts, shall be learned in the law, which must be evidenced by the judge being authorized to practice law in the courts of this state.

(b) (1) This section shall not apply to courts of general sessions in counties of this state having a population according to the federal census of 1960 or any subsequent federal census as follows: Click here to view image.

(2) This section shall not apply to judges of the county courts nor to chairs of county courts in the various counties of this state except in those counties where such judges or chairs exercise general criminal jurisdiction normally exercised by the criminal and circuit courts, jurisdiction of purely civil cases in which a jury is provided for, except insanity proceedings and condemnation of land proceedings, and jurisdiction to hear and determine divorce cases.

(c) (1) Notwithstanding any provision of subsection (b) to the contrary, this section shall apply to any county having a population of not less than two hundred eighty-seven thousand seven hundred (287,700) nor more than two hundred eighty-seven thousand eight hundred (287,800), according to the 1980 federal census or any subsequent federal census.

(2) Subdivision (c)(1) shall have no effect unless it is approved by a two-thirds (2/3) vote of the county legislative body of any county to which it may apply. Its approval or nonapproval shall be proclaimed by the presiding officer of the county legislative body and shall be certified by such officer to the secretary of state.

(d) Notwithstanding any other public or private act, law or charter provision, subsection (a) shall also apply to judges of city courts of all cities of this state having a population in excess of one hundred sixty thousand (160,000), according to the federal census of 1980 or any subsequent federal census.



§ 17-1-107 - Uniformly reported caseload statistics.

No additional state trial judge positions shall be created until the Tennessee judicial council has established uniformly reported caseload statistics, which may include a weighted caseload formula and that prioritizes the need for additional positions among the judicial districts. The judicial council shall certify the data to the civil justice committee of the house of representatives and the judiciary committee of the senate.






Part 2 - Miscellaneous Duties and Powers

§ 17-1-201 - Attendance at court required.

Every judge and chancellor is required to hold the terms of courts for which the judge or chancellor is responsible at the regular times appointed by law, unless prevented by sickness of the judge or the judge's family or by some other unavoidable necessity.



§ 17-1-202 - Penalty for failure to open court.

Any judge or chancellor who fails to open court for which the judge or chancellor is responsible within the first three (3) days of each regular term, without sufficient excuse, shall have one hundred dollars ($100) of salary deducted for the failure.



§ 17-1-203 - Powers in other districts.

The judges and chancellors are, notwithstanding § 17-1-102, judges and chancellors for the state at large, and as such, may, upon interchange and upon other lawful ground, exercise the duties of office in any other judicial district in the state.



§ 17-1-204 - Extraordinary process.

(a) The judges and chancellors shall have interchangeable and concurrent jurisdiction to grant injunctions, attachments and all other extraordinary process, issuable out of, and returnable to, any of the circuit or chancery courts of this state.

(b) Upon making the requisite fiats for, and granting such extraordinary process, it shall be the duty of the judge or chancellor to enclose the papers accompanying the application and the order made, in a sealed envelope, directed to the clerk of the court to which the fiat is directed, which envelope shall be opened only by the clerk or the clerk's deputy.



§ 17-1-205 - Appointment of receivers.

The judges of the circuit courts and chancellors may also concurrently appoint receivers in vacation, whenever necessary in the proceedings of either the circuit or chancery courts, and the clerks of the courts, when required by the fiat, shall take bond with good security, from the receiver or applicant, as the case may be, for the faithful discharge of the duties of receiver.



§ 17-1-206 - Marriage rites.

The several judges and chancellors of this state, including retired chancellors and retired judges of courts of record of this state and persons who were members of quarterly county courts or county commissions on August 1, 1984, are authorized to solemnize the rites of matrimony. For the purposes of this section, the several judges of the United States courts who are citizens of Tennessee are deemed to be judges of this state.






Part 3 - Vacancies

§ 17-1-301 - Vacancies in office.

(a) If a vacancy occurs during the term of office of a judge of a circuit, chancery or criminal court, or any other state trial court of record, then the vacancy must be filled by the qualified voters of the judicial district at the next regular August election occurring more than thirty (30) days after the vacancy arises. For the purposes of this subsection (a), a vacancy shall be deemed to exist if, prior to September 1, the duly elected successor to any judicial office becomes ineligible as a result of death or other disqualifying event. In accordance with § 17-4-118, the governor shall appoint a person to discharge the duties of such office until August 31 following the election.

(b) If a vacancy occurs during the term of office of a judge of the court of appeals or court of criminal appeals, then the vacancy must be filled in accordance with chapter 4 of this title, from the grand division in which the vacancy occurs.

(c) If a vacancy occurs during the term of office of a judge of the supreme court, then the vacancy must be filled in accordance with chapter 4 of this title and the requirements of Tenn. Const. art. VI, § 2.



§ 17-1-302 - Writs for special elections.

(a) The governor shall order the election by issuing proper writs of election, giving notice thereof.

(b) (1) In the case of a judge of the supreme court or appeals judge, the writs shall issue to all county election commissions in the state, and the notice shall be for at least thirty (30) days, by publication in a newspaper in each grand division.

(2) In the case of a circuit judge, chancellor, criminal judge or judge of any other court of record, the writs shall issue to the county election commissions throughout the judicial district or special district for which the election is to be held, and the notice shall be for at least thirty (30) days by publication in one (1) or more newspapers of the judicial district or special district.

(c) Whenever the vacancy occurs in sufficient time prior to the election date, notice shall be given and candidates will qualify as in the case of other elections for such office; however, where the vacancy occurs too late for the notice and period of qualification for candidates but more than thirty (30) days before the election, notice will be given at least thirty (30) days as provided in subsection (b) and candidates shall have until twenty-five (25) days before the election in which to qualify as provided by law either as a party nominee or as an independent candidate.



§ 17-1-303 - Vacancy in office of county judge.

(a) Whenever a vacancy, either by death, resignation or removal, occurs in the office of county judge, it shall be filled by the qualified voters of the county at the first regular election in August for any of the county officers, more than forty-five (45) days after the happening of the vacancy. In the meantime, the county legislative body, at its first meeting after the happening of the vacancy, shall elect a person learned in the law and legally qualified to discharge the duties of the office until the election by the people can be had. If the county legislative body fails or refuses to elect a successor to fill the office until the next regular August election, at its first meeting after the happening of the vacancy, then the governor shall appoint some person learned in the law and legally qualified to discharge the duties of the office, who shall serve until the next regular election in August, at which time the vacancy shall be filled by the qualified voters of the county.

(b) Unless the county legislative body is to have a regular meeting within ten (10) days after the vacancy occurs, it shall be the duty of the county clerk, or, in the county clerk's absence or inability to act, of the county clerk's deputy, and the clerk or deputy is empowered, immediately upon the occurrence of the vacancy, to give notice of a special meeting of the county legislative body to be held ten (10) days after the date of the notice, unless the date thus set falls upon a Sunday or holiday, in which case the meeting shall be fixed for the next business day, for the election of the person to fill the vacancy. The meeting shall be held upon the date thus fixed, and the presiding officer for the meeting shall be elected by the county legislative body.



§ 17-1-304 - Powers after vacation of office.

(a) Whenever any trial judge vacates the office of judge for any cause whatsoever, other than the death or permanent insanity of the judge, the judge shall have and retain, as to cases pending before the judge, the trial of which has begun prior to the judge's vacation of office, all the powers in connection with the cases that the judge might have exercised therein, had the vacation of office not occurred.

(b) The judge's powers in this respect shall not extend beyond sixty (60) days from the date of such vacation of office.

(c) The powers shall especially include, but shall not be limited to, the right to render judgments, to hear and determine motions for new trial, to grant appeals and to approve bills of exceptions.

(d) The powers may be exercised by the judge either within or without the geographical limits assigned by law to the judge.



§ 17-1-305 - New trial in event of vacancy in office.

When a vacancy in the office of trial judge exists by reason of death, permanent insanity as evidenced by adjudication, impeachment and conviction under Tenn. Const. art. V, or removal under Tenn. Const. art. VI, § 6, after verdict, but before the hearing of the motion for new trial, the trial judge's successor shall rule on the defendant's motion for new trial after the successor judge has reviewed the transcript and entire record of the trial.



§ 17-1-306 - Death or insanity pending appeal.

(a) Whenever such a vacancy arising from death or permanent insanity, evidenced by adjudication, occurs after disposition of the motion for new trial and appeal prayed and granted, but before the expiration of the time allowed for filing the bill of exceptions, the successor judge has and possesses the power to approve the bill of exceptions in such case if, after hearing, the successor judge finds that it fairly states the truth of the case.

(b) If such successor judge is unable to determine the truth of the case as stated in the bill of exceptions, the successor judge has the power to award a new trial to the losing party.






Part 4 - Secretarial Assistance

§ 17-1-401 - Provision for secretarial assistance.

(a) Secretarial assistance to trial judges and chancellors of courts of record whose entire compensation is paid by this state shall be provided on the basis of need by the administrative director of the courts.

(b) In addition to the judges and chancellors set out in subsection (a), the administrative director of the courts shall provide a salary supplement to an existing secretary to the judge of any court created by private act that is located in a county having a metropolitan form of government and a population in excess of three hundred thousand (300,000), according to the 1980 federal census or any subsequent federal census, if the judge of the local court has concurrent criminal and civil jurisdiction with judges of courts of record. The amount of the salary supplement shall be equal to the salary supplement provided a secretary of the circuit court of the county.



§ 17-1-402 - Fixing of salaries -- Approval by chief justice -- Payment.

(a) All salaries for secretarial positions shall be fixed within the limits of the appropriation for the salaries by the administrative director of the courts and the commissioner of finance and administration, with the approval of the chief justice of the supreme court.

(b) The salaries shall be payable in equal monthly installments out of the treasury upon the warrants of the commissioner of finance and administration.



§ 17-1-403 - Sole authority authorizing secretarial assistance.

It is declared to be the legislative intent that this part shall supersede any and all existing general laws authorizing secretarial assistance for trial judges and chancellors or providing for their compensation, and that this part constitutes the sole authority for such purposes.









Chapter 2 - Special Judges and Interchange

Part 1 - Special Judges

§ 17-2-101 - Grounds of incompetency.

No judge or chancellor shall be competent, except by consent of all parties, to sit in the following cases:

(1) Where the judge or chancellor is interested in the event of any cause;

(2) Where the judge or chancellor is connected with either party, by affinity or consanguinity, within the sixth degree, computing by the civil law;

(3) Where the judge or chancellor has been of counsel in the cause;

(4) Where the judge or chancellor has presided on the trial in an inferior court; or

(5) In criminal cases for felony, where the person upon whom, or upon whose property, the felony has been committed, is connected with the judge or chancellor by affinity or consanguinity within the sixth degree, computing by the civil law.



§ 17-2-102 - Incompetency of supreme court judges.

The judges of the supreme court, within the first week of each term, or as soon thereafter as the fact comes to their knowledge, shall certify to the governor all cases upon the docket in which any of them are incompetent to sit, upon the receipt of which certificate the governor shall appoint and commission the requisite number of competent lawyers to dispose of the causes.



§ 17-2-103 - Powers of special supreme court judges.

The special judges commissioned pursuant to § 17-2-102 shall hear and determine the causes in the commission set forth, and all such other causes during the same term, and shall have the same power and authority in those causes as the regular judges of the court.



§ 17-2-104 - Sickness of judges of supreme court.

In case of the sickness of any one (1) or more of the judges of the supreme court, the governor shall have the power to commission persons learned in law to fill the vacancy during the illness of the judge or judges.



§ 17-2-105 - Special judges for appellate courts.

In case of the incompetency, sickness or other disability of any judge of the court of appeals or court of criminal appeals, the governor shall have the power to commission a person to fill the vacancy during the incompetency, sickness or other disability of the judge, and the person so appointed shall be paid the same salary for the time served and receive the same expense allowance as that allowed the regular judge.



§ 17-2-106 - Compensation of special supreme court judge.

Special judges of the supreme court shall in all cases be paid the same salary for the time served and receive the same expense allowance as are allowed the regular judges.



§ 17-2-107 - General sessions judges.

The provisions of this chapter in relation to the incompetency of judges and chancellors, and to the disposition of causes in which they are incompetent, shall equally apply to judges of the courts of general sessions, and the judges may interchange with each other when necessary for the dispatch of business.



§ 17-2-109 - Special judge by judicial appointments.

(a) (1) Whenever litigation in any chancery, circuit, criminal, general sessions, juvenile, probate or appellate court of this state becomes congested or delay in the disposition of litigation becomes imminent for any reason, the chief justice of the supreme court shall assign a retired or regular chancellor or judge to assist in the removal of the congestion or delay; provided, that the assignment shall not materially interfere with the performance of the assigned chancellor's or judge's official duties. In such situation both chancellors or judges may hear, try and dispose of litigation in such court at the same time, both signing their respective minutes.

(2) Whenever litigation in any chancery or circuit court of this state becomes congested, or whenever litigation in any chancery or circuit court has required the recusal of a chancellor or judge, or whenever delay in the disposition of litigation becomes imminent for any reason, the chief justice of the supreme court may assign a former chancellor or judge to assist in the removal of the congestion or delay.

(b) Notwithstanding subsection (a), any chancellor or judge has the discretion to request another chancellor or judge to assist in the removal of congestion or delay if the original chancellor or judge becomes aware of the need for assistance before the supreme court makes the assignment; and, in such situation, both the requesting chancellor or judge and the requested chancellor and judge may hear, try and dispose of litigation in such court at the same time, both signing their respective minutes.

(c) Nothing in this section shall be construed to interfere with the appointment of special chancellors or judges as provided elsewhere by statute.



§ 17-2-110 - Special judge assigned by chief justice upon certification.

(a) When any chancellor or circuit, criminal or appellate judge is, for any reason, unable to try the docket in any court of the chancellor's or judge's division or circuit, the chancellor or judge shall certify to the chief justice of the supreme court the fact of the inability, with a request that the chief justice assign some other chancellor, circuit, criminal or appellate judge to hear the case or cases that the chancellor or judge is unable to hear and decide.

(b) It is the duty of the chief justice to designate some other chancellor or circuit or criminal judge who is not or will not be engaged in hearing causes in that chancellor's or judge's own division or circuit to repair to the place where the case or cases mentioned in subsection (a) are to be heard, and hear and decide the case or cases in all respects as if the chancellor or judge were the duly elected judge of that division or circuit.

(c) It shall be no objection to the authority of the assigned chancellor or judge that the regular chancellor or judge is engaged in the hearing of causes in the same or another county of the same division or circuit.



§ 17-2-111 - Expenses of assigned judge or chancellor.

The expenses of the chancellor, judge or appellate judge who serves as assigned by the chief justice under § 17-2-109 or § 17-2-110, or the retired judge designated or assigned in accordance with § 16-3-502(2), shall be certified by the chancellor, judge, appellate judge or retired judge pursuant to policies and guidelines promulgated by the supreme court. The expenses shall be paid in addition to the regular salary of the judge.



§ 17-2-112 - Transfers from chancery to circuit court because of incompetency.

When any chancellor is incompetent to try any cause in the court for which the chancellor is responsible, a circuit judge may hear and determine the cause as chancellor, for which purpose the clerk of the chancery court shall bring before the chancellor all the papers in the cause, and the necessary entries shall be made on the minutes of the chancery court, and signed by the circuit judge presiding.



§ 17-2-113 - Circuit judge acting as chancellor.

Any circuit judge may also during the sittings of a chancery court, upon notification of a cause in which the chancellor is incompetent, as provided in § 17-2-112, take the place of the chancellor on the bench and hear and determine the cause as chancellor, the necessary entry being made on the minutes of the court and signed by the circuit judge.



§ 17-2-115 - Certification of incompetency to governor.

When any judge of any circuit court, criminal court, or chancellor, or judge or chancellor of any special court of equal dignity with circuit or chancery court, certifies to the governor that the judge or chancellor is incompetent to hold the judge's or chancellor's court, or to try any cause or causes pending in the judge's or chancellor's court, the governor shall appoint some person learned in the law and constitutionally qualified to discharge the duties of the office of judge or chancellor, to hold the court or try the cause or causes.



§ 17-2-116 - Disability of judges or chancellors.

(a) (1) When any of the judges of the circuit courts, criminal courts, other special courts or courts of general sessions, or any of the chancellors, is unable from sickness or other physical disability to attend and hold any of the courts at the time and place required by law, the governor shall appoint and commission a special judge who shall have the same qualifications as the regular judge to attend and hold such courts for and during the absence or disability of any such judges.

(2) If a judge or chancellor does not certify the disability to the governor, and the chief justice of the supreme court determines that the judge or chancellor has been and is so disabled as to prevent the judge or chancellor from carrying out the responsibilities and duties of the judge's or chancellor's office for a period of ninety (90) days or more, then the chief justice shall have the authority to certify the disability to the governor. The governor shall appoint and commission a special judge who shall have the same qualifications as the regular judge or chancellor to attend and hold court during the period of disability of any such judge or chancellor. The special judge shall serve until the chief justice certifies to the governor that the judge or chancellor is no longer disabled.

(b) In the event a judge or chancellor who is certified as disabled pursuant to this section subsequently dies or retires, any special judge or chancellor serving for the deceased or retired judge shall continue to serve until such time as the successor of the deceased or retired judge or chancellor is duly elected, qualified and installed in office in the manner provided by law, and may be a candidate for this office in the election.



§ 17-2-117 - Powers of special judges or chancellors.

(a) The person appointed and commissioned pursuant to § 17-2-116 shall have all the power and authority of the regular judge or chancellor in whose place the person is appointed, shall draw the same salary, have the same emoluments of office and shall continue to hold the courts and exercise the duties of the office, including the power to appoint a secretary at the same salary and under the same provisions as the regular judge or chancellor may have, which shall be in lieu of the secretarial help to which the regular judge or chancellor is entitled, until the regular judge recovers from the sickness or disability and appears on the first day of the term for the purposes of resuming the functions of judge or chancellor.

(b) Nothing in subsection (a) shall be construed to empower the special chancellor to appoint the clerks and masters of the chancery courts, which appointive power shall remain with the regular chancellor.



§ 17-2-118 - Substitute judges.

(a) If, for good cause, including, but not limited to, by reason of illness, physical incapacitation, vacation or absence from the city or judicial district on a matter related to the judge's judicial office, the judge of a state or county trial court of record is unable to hold court, the judge shall appoint a substitute judge to hold court, preside and adjudicate.

(b) A substitute judge shall possess all of the qualifications of a judge of the court in which the substitute is appointed.

(c) No substitute judge may be appointed for a period of more than three (3) days; provided, that the judge appointed pursuant to this section may finish any trial that is commenced during the period of appointment.

(d) A substitute judge appointed pursuant to this section shall have no authority to award fees except those that are statutory.

(e) A substitute judge shall not preside over a cause without a consent form signed by all litigants who are present at the beginning of the proceeding. The consent form shall plainly state that the substitute judge has not been duly elected by the citizens of the judicial district or appointed by the governor but has been appointed pursuant to this section. Further, the consent form shall include the name of the lawyer appointed as substitute judge, the judge of the court in which the substitute judge is sitting, the date for which the substitute judge was appointed and the reason for the regular judge's absence. The consent form shall be transmitted and maintained on file for public inspection at the administrative office of the courts in Nashville.

(f) (1) Subsections (a)-(e) shall not apply where a judge finds it necessary to be absent from holding court and appoints as a substitute judge:

(A) A duly elected or appointed judge of any inferior court; or

(B) A full-time officer of the judicial system under the judge's supervision whose duty it is to perform judicial functions, such as a juvenile magistrate, a child support magistrate or clerk and master, who is a licensed attorney in good standing with the Tennessee supreme court. The judicial officer shall only serve as special judge in matters related to that officer's duties as a judicial officer.

(2) Notwithstanding subsections (a)-(e), a judge shall have the authority to appoint a substitute judge as provided in subdivision (f)(1).



§ 17-2-119 - Contested elections -- Temporary judge.

The governor shall appoint a temporary judge, chancellor or district attorney general in all cases where a contest arises in the election of any of those officers, and they shall hold the offices, and have all the powers and jurisdiction pertaining to the offices, until the contest is judicially determined and the regularly elected officers are duly qualified and commissioned; and they are clothed with the same power, and shall receive the same compensation, as is allowed the officer in other cases, to be paid out of the state treasury upon a warrant of the commissioner of finance and administration.



§ 17-2-120 - Oath of special judge.

Every special judge, before entering on the duties of the judge's appointment, shall take an oath before the clerk of the court to support the constitution of the United States and the constitution of Tennessee, and also the following oath of office: "I, A B, solemnly swear that I will administer justice without respect to persons, and do equal rights to the poor and the rich, and that I will faithfully and impartially discharge all the duties incumbent upon me as a judge to the best of my abilities."



§ 17-2-121 - Retired or former judges in certain civil cases -- Courtrooms -- Process -- Manner of trial.

(a) If the trial of a civil case is expected to be complex, lengthy or the litigants, for any reason, desire the matter to be disposed of in an expeditious manner, the litigants may, upon joint motion of all parties to the action and with the consent of the appropriate judge, agree to employ a retired or former judge to hear the case.

(b) The administrative director of the courts shall compile a list of all retired or former Tennessee trial level judges who are willing to sit in special cases pursuant to subsection (a) and the particular expertise of each judge, if any. Upon compiling the list, the administrative director of the courts shall distribute the list to every active trial level judge with civil jurisdiction in this state.

(c) When the litigants in a civil case agree to employ a retired or former judge pursuant to subsection (a), they shall approach the judge to whom the case was originally assigned. Upon explaining the nature of the litigation, the judge shall give the parties the names of three (3) retired or former judges available to hear the case. If three (3) retired or former judges are not available, the judge shall give them the names of the judges who are available. Where possible, the judge shall match the expertise of the retired or former judge to the particular case in question.

(d) It shall be the duty of the litigants to decide which retired or former judge to contact, contact the judge, and make all necessary arrangements for the place, date and time of the trial. It shall also be the responsibility of the litigants to compensate the retired or former judge in accordance with § 17-2-106. The clerks and other courthouse officials shall cooperate in helping the litigants find a suitable courtroom for the trial of the case. If no courtroom is available, the case may be tried in any location agreeable to the litigants and retired or former judge.

(e) Process, subpoenas and all other matters relating to the trial of the case shall be governed by the Tennessee rules of civil procedure. The case shall be tried without a jury and in the same manner as other civil cases.

(f) Upon the conclusion of the trial, the retired or former judge shall submit the judge's finding to the judge of the court to which the case was originally assigned. The finding of the retired or former judge shall become the finding of the court and judgment may be entered thereon in the same manner as if the case had been tried by that court. The finding of the retired or former judge and the judgment of the court may be appealed in the same manner as in any other civil case and shall be governed by the Tennessee rules of appellate procedure.



§ 17-2-122 - Failure of judge to attend -- Selection of special judge.

(a) Notwithstanding § 16-15-209 or § 17-2-109 or any other relevant provision to the contrary, a judge shall have the authority to appoint a special judge as provided in this section.

(b) Sections 16-15-209 and 17-2-109 and any other relevant provision shall not apply where a judge finds it necessary to be absent from holding court and appoints as a substitute judge an officer of the judicial system under the judge's supervision whose duty it is to perform judicial functions, such as a juvenile magistrate, a child support magistrate or clerk and master, who is a licensed attorney in good standing with the Tennessee supreme court. The judicial officer shall only serve as special judge in matters related to their duties as judicial officer.



§ 17-2-123 - Full-time master in certain counties.

(a) (1) Notwithstanding any other law to the contrary, in any county having a metropolitan form of government and having a population of more than five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, the circuit court judges of such county may appoint a full-time master to serve as a judicial officer in the absence of any such judges.

(2) A master appointed pursuant to subdivision (a)(1) shall be an attorney licensed to practice law by this state and in good standing with the board of professional responsibility.

(3) The compensation for a master appointed pursuant to this section shall be fixed by the presiding judge of the judicial district and shall be paid from any fund appropriated for such purpose by the county governing body.

(4) The master shall have all the powers specified in § 17-2-118 and the powers granted to masters by Tenn. R. Civ. P. 53.

(b) (1) Notwithstanding any other law to the contrary, in any county having a metropolitan form of government and a population of more than five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, the circuit courts exercising domestic or probate jurisdiction may appoint one (1) or more suitable persons to act as masters at the pleasure of the judge. A master shall be a member of the bar in good standing and shall hold office at the pleasure of the judge. The compensation of a master shall be fixed by the judge with approval of the county legislative body or the pertinent governing body, and paid from public funds.

(2) Provided the respective circuit court has jurisdiction in the manner provided for the hearing of cases by the court, the judge or judges for whom the master serves may direct that the master hear in the first instance the following types of cases:

(A) Orders of protection (both hearings and reviews);

(B) Motions to amend or alter orders of protection;

(C) Child support petitions;

(D) Signing appearance orders for child support cases;

(E) Signing and hearing show cause orders for temporary support and parenting time;

(F) Signing attachment orders; and

(G) Temporary parenting plans.

(3) A master has the same authority as the judge to issue any and all process necessary in the types of cases the master is authorized by subdivision (b)(2) to hear. The master in the conduct of authorized proceedings has the powers of a trial judge.

(4) Upon the conclusion of the hearing in each case, the master shall transmit to the judge all papers relating to the case, together with the master's findings and recommendations in writing.

(5) Any party may, within five (5) days thereafter, excluding nonjudicial days, file a request with the court for hearing by the appropriate circuit court judge. The judge may, on the judge's own motion, order a rehearing of any matter heard before a master, and shall allow a hearing if a request for such hearing is filed as herein prescribed. Unless the judge orders otherwise, the order of the master shall be the decree of the court pending a rehearing.

(6) Any appeal from the master to the judge from a final order shall be tried de novo by the judge.

(7) In case no hearing of a final order before the judge is requested, or when the right to a hearing is waived, the findings and recommendations of the master become the decree of the court when confirmed by an order of the judge. The final order of the court is, in any event, proof of such confirmation, and also of the fact that the matter was duly referred to the master.






Part 2 - Interchange

§ 17-2-201 - Purpose.

The purpose of this part is to ensure that existing judicial resources are utilized to the fullest extent and that no additional judicial resources are created until uniform caseload statistics are developed that will establish a priority for the need for additional judges.



§ 17-2-202 - Duty to interchange.

(a) Each state trial court judge has an affirmative duty to interchange if:

(1) A judge has died or is unable to hold court;

(2) Two (2) or more judges have agreed to a mutually convenient interchange; or

(3) [Deleted by 2012 amendment.]

(4) The chief justice of the supreme court has assigned by order a judge to another court pursuant to Tenn. Sup. Ct. R. 11.

(b) A failure to comply with an interchange order of the supreme court is a judicial offense under § 17-5-302(2). The chief justice shall report such failure to comply immediately to the presiding judge of the board of judicial conduct. The clerk of the supreme court shall maintain such reports for public inspection.



§ 17-2-206 - Powers on interchange.

In all such cases, the judge or chancellor holding court in the circuit or division of another, shall have the same power and jurisdiction as the judge or chancellor in whose place the judge or chancellor is acting.



§ 17-2-207 - Interchange by special judges.

A person appointed and commissioned under §§ 17-2-116 and 17-2-117 shall have the same power to interchange with other judges and chancellors as the regular official in whose place the person is appointed and commissioned to act.



§ 17-2-208 - Interchange of general sessions and juvenile court judges.

Notwithstanding any other law to the contrary, judges of courts of general sessions and juvenile courts may interchange with each other whenever causes exist making an interchange necessary or for mutual convenience. The interchanging judge shall not be required to be a resident of the county of the judge for whom such judge is sitting, but must otherwise possess the same qualifications as such judge.



§ 17-2-209 - Interchange in certain divorce actions.

(a) In counties with a population of over seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census, the general sessions judges may sit by interchange as a circuit court judge or chancellor for the exclusive purpose of hearing and deciding uncontested and irreconcilable differences in divorce cases.

(b) When the circuit court clerk or clerk and master determines that a pending divorce action is uncontested as to all material facts or issues, or when the clerk determines that the ground relied upon in a pending divorce action is irreconcilable differences between the parties pursuant to § 36-4-101, the clerk may so certify such determinations to the circuit court judge or chancellor.

(c) The circuit court judge or chancellor may designate that a general sessions judge sit by interchange to hear and decide any divorce action determined by the clerk to be uncontested or based upon irreconcilable differences. Any decree entered by a general sessions judge sitting by interchange pursuant to this section shall be considered a decree of the circuit or chancery court and any petitions for modification of the decree shall be filed in the circuit or chancery court. All appeals from the decision of a general sessions judge sitting by interchange pursuant to this section shall be taken in the same manner as if the circuit judge or chancellor rendered the decision.






Part 3 - Senior Judge Enabling Act

§ 17-2-301 - Short title.

This part shall be known and may be cited as the "Senior Judge Enabling Act of 1990."



§ 17-2-302 - Requests for senior designation.

(a) Any former supreme court justice, judge of an intermediate appellate court or judge of a state court of record who has at least eight (8) years of creditable service as a state justice or judge may request to be designated as a senior justice or judge.

(b) Requests for senior designation shall be filed with the administrative director of the courts and shall be accompanied by:

(1) Evidence that the justice or judge does not suffer from a permanent physical or mental disability that would substantially interfere with the performance of the justice's or judge's duties;

(2) A written agreement that the justice or judge will not engage in the practice of law while serving as a senior justice or judge;

(3) A written agreement that the justice or judge will be available to perform judicial duties for at least an aggregate period of thirty (30) weeks out of each successive twelve-month period;

(4) A written agreement that the justice or judge will continue to file the disclosure statements required by title 8, chapter 50, part 5 during the justice's or judge's tenure as a senior justice or judge;

(5) A written agreement that the justice or judge will abide by the code of judicial conduct; and

(6) A duly executed oath of office, taken in the manner prescribed in § 17-1-104, stating:

"I, ____________________, do solemnly swear that I will support the Constitution of the United States and the Constitution of Tennessee, and that I will administer justice without respect of persons and impartially discharge to the best of my ability all the duties of the office of senior justice (or judge) of the state of Tennessee on which I am about to enter."



§ 17-2-303 - Issuance of commission -- Term.

(a) The supreme court is authorized to appoint senior judges only after it has made an affirmative finding that the effective administration of justice in one (1) or more judicial districts requires additional judicial resources.

(b) If the supreme court, in its discretion, determines that a former justice or judge is physically and mentally capable of performing valuable judicial service on a continuing basis and that the justice's or judge's service will promote the effective administration of justice, then the supreme court shall cause an appropriate commission to be issued under its seal for the period provided in subsection (c); however, no such commission shall be issued to any former justice or judge who, during the justice's or judge's most recent term of judicial service, sought reelection or retention but was defeated in the reelection or retention bid.

(c) The supreme court's designation shall be for a term of four (4) years unless the justice or judge has reached seventy (70) years of age, whereupon the term of the designation shall be for two (2) years or for any shorter period deemed proper by the supreme court. Senior justices and judges shall be eligible for reappointment.

(d) The supreme court's decision with regard to the initial designation or the renewal of senior designation is final and cannot be reviewed in any manner.



§ 17-2-304 - Assignment -- Powers, duties and immunities.

(a) The chief justice may, with the senior justice's or judge's consent, assign the senior justice or judge to any state court.

(b) The assignment of a senior justice or judge shall be made by an order that designates the court to which the judge is assigned and the duration of the assignment. Promptly after the assignment of a senior justice or judge, the clerk of the supreme court in the grand division to which the assignment is made shall cause a certified copy of the order to be sent to the senior justice or judge and another certified copy to the presiding judge of the court to which the justice or judge is assigned.

(c) A senior justice or judge assigned as provided in this section has all the powers, duties and immunities while serving under the assignment of a regularly elected and qualified justice or judge of the court to which the senior justice or judge has been assigned. Without assignment, senior justices and judges may perform routine ministerial acts, including the solemnization of marriages and the administering of oaths, but shall not admit to bail any person accused of a crime.

(d) A senior justice or judge who has sat by designation and assignment on any court may, notwithstanding the expiration of the designation and assignment, decide or join in the decision and final disposition of all matters submitted to the justice or judge during the period of the assignment and may decide or join in the consideration and disposition of petitions for rehearing or further proceedings in the matters, including matters relating to cases on appeal.



§ 17-2-305 - Compensation, benefits, quarters, personnel and expenses.

(a) (1) Senior justices and judges shall receive a salary calculated on the amount of time the senior justice or judge actually worked. The rate of payment shall be based upon the current compensation of the former office held by the senior justice or judge; provided, that where a senior justice or judge is receiving a retirement allowance under any retirement program administered by the Tennessee consolidated retirement system, the total combined annual amount of retirement allowance and annual salary received as a senior justice or judge cannot exceed the current annual compensation of the office from which the justice or judge retired.

(2) The salary shall be payable in monthly installments by the commissioner of finance and administration out of the state treasury.

(b) (1) Senior justices and judges shall be considered to be state employees and shall be entitled to participate in the state's insurance and benefit programs on the same basis as other active justices and judges, except as provided in subdivision (b)(2).

(2) Any senior justice or judge who has not attained the maximum creditable service under the retirement system to which the justice or judge belongs shall be entitled to receive credit in the retirement system for service as a senior justice or judge; provided, that the senior justice or judge:

(A) Elects to receive the credit by notice to the board of trustees of the Tennessee consolidated retirement system; and

(B) Authorizes the deduction of the applicable contributions as set forth under title 8, chapter 37, part 2.

(3) Such service shall be based on the actual work performed and shall be added to the creditable service of the senior justice or judge. On July 1 of each year, the senior justice's or judge's retirement benefits shall be adjusted according to the retirement system to which the senior justice or judge belongs, as appropriate.

(c) Senior justices and judges shall be provided with suitable office space and equipment, secretarial and research assistance and a law library similar to that provided to active justices and judges. Local governments presently responsible for providing quarters, personnel or other support for state judges shall cooperate with and assist the administrative director of the courts in providing for the reasonable needs of the senior justices or judges assigned to work in their county.

(d) A senior justice or judge assigned to a court located outside of the justice's or judge's county of residence shall receive the same reimbursement for travel expenses that is provided to active justices and judges. The expenses shall be paid upon the presentation of an itemized statement certified by the senior justice or judge to be correct.



§ 17-2-306 - Termination of senior status.

(a) Certification as a senior justice or judge shall terminate upon the expiration of the commission issued by the supreme court, except that the certification shall terminate earlier when any of the following occurs:

(1) The senior justice or judge requests termination of the status;

(2) The board of judicial conduct so orders;

(3) The senior justice or judge declines more than three (3) assignments pursuant to § 17-2-304(a) without good cause within any calendar year; or

(4) The supreme court, after affording the senior justice or judge notice and an opportunity to respond, determines that the senior justice or judge has failed to meet or to abide by any of the requirements of § 17-2-302(b). Senior justices or judges aggrieved by the supreme court's decision shall have the right to request that the decision be reviewed by the board of judicial conduct. After reviewing the supreme court's decision, the board of judicial conduct shall state its findings and may make recommendations to the supreme court.

(b) Termination of senior status for any reason shall not affect the amount of any retirement or other benefit to which the senior justice or judge would be otherwise entitled.



§ 17-2-307 - Conclusion of law practice.

A former justice or judge who is engaged in the practice of law at the time of designation as a senior justice or judge shall conclude all legal practice as soon as practicable on a timetable approved by the chief justice. The chief justice may, if warranted, withhold the issuance of the senior justice's or judge's commission pending resolution of all or any part of the former justice's or judge's practice.



§ 17-2-308 - Provisions of part supplemental.

(a) This part is intended to be in addition to and supplemental to this chapter and §§ 8-36-806 and 16-3-502(2) and shall not be construed to supersede these provisions as they exist on January 1, 1991.

(b) In the case of conflict between this part and any other statute, this part will control and shall not be used to supplant or replace an existing judge or an additional judge who is to be elected pursuant to § 16-2-505.



§ 17-2-309 - Consultations regarding appointments -- Reports of the administrative director of the courts.

(a) The supreme court shall advise and consult with the chairs of the civil justice and finance, ways and means committees of the house of representatives and the judiciary and finance, ways and means committees of the senate and with the commissioner of finance and administration whenever it has reason to believe that the effective administration of justice requires the appointment of one (1) or more senior justices or judges.

(b) If, following these consultations, the supreme court appoints a senior justice or judge, the administrative director of the courts shall file a report with the commissioner of finance and administration and with the civil justice and finance, ways and means committees of the house of representatives and the judiciary and finance, ways and means committees of the senate stating the number of justices or judges to be appointed, the reasons for the appointment and the circuits or courts expected to be served.

(c) By no later than February 1 of each year, the administrative director of the courts shall file a report concerning the utilization of the senior justices and judges with the civil justice and finance, ways and means committees of the house of representatives and the judiciary and finance, ways and means committees of the senate and with the commissioner of finance and administration. The report shall identify the:

(1) Persons serving as senior justices or judges during the prior calendar year and the date and length of their appointments;

(2) Court or courts on which each justice or judge worked during the prior calendar year;

(3) Number of weeks each justice or judge worked during the prior calendar year; and

(4) Total expenses for the program during the prior calendar year showing the:

(A) Total personnel expenses for the senior justices and judges;

(B) Total expenses for support personnel;

(C) Total expenditures for office space, furniture, books and equipment; and

(D) Total expenditures for travel and related items.









Chapter 3 - Conferences

Part 1 - Judicial Conferences

§ 17-3-101 - Creation -- Membership.

(a) There is created a judicial conference for the state whose membership shall consist of all judges of courts of records whose salary is paid in whole or in part out of the state treasury, including retired judges.

(b) There shall also be included in the membership of the judicial conference active and retired judges who are licensed attorneys at law of all probate courts created by private acts of the state, in counties having a population of three hundred thousand (300,000) or more, according to the federal census of 1960 and any subsequent census.



§ 17-3-102 - Attorney general as advisor.

The attorney general and reporter shall be an ex officio member of the conference and act as its legal advisor.



§ 17-3-103 - Officers -- Executive committee -- Expenses.

(a) The judicial conference shall elect annually a president, vice president, secretary, treasurer and other officers that become necessary. The secretary may also serve as the treasurer.

(b) (1) There shall also be an executive committee of the conference to consist of the president, vice president, secretary, treasurer, immediate past president, president-elect and nine (9) additional members to be appointed by the president, three (3) from each grand division of the state.

(2) In making the president's first appointments to the executive committee, the president shall name three (3) members from each grand division, one (1) for a term of one (1) year, and one (1) for a term of two (2) years, and one (1) for a term of three (3) years, and thereafter the president shall make all appointments for terms of three (3) years each, so that the terms of three (3) members shall expire each year, one (1) from each grand division.

(3) When vacancies occur they shall be filled by appointments for the unexpired terms.

(4) The executive committee shall meet at such times and places as designated by the president, upon due notice to each member.

(5) Members of the executive committee shall be reimbursed for their reasonable and necessary traveling expenses incurred in attending the meetings, not to exceed two (2) meetings in any fiscal year, pursuant to policies and guidelines promulgated by the supreme court.



§ 17-3-104 - Annual meetings.

(a) The conference shall meet annually for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of its several members, to the end that there shall be a more prompt and efficient administration of justice in the courts of this state.

(b) The conference shall set the time and place of each annual meeting.



§ 17-3-105 - Duty of members to attend -- Expenses.

(a) It is the official duty of each member of the conference to attend its annual meetings unless otherwise officially engaged or for other good and sufficient reasons.

(b) Every member shall be entitled to have the member's expenses paid for attendance. The expenses shall be paid pursuant to policies and guidelines promulgated by the supreme court.



§ 17-3-106 - Rules of conduct for judges.

The conference shall have full power and authority to prescribe rules of official conduct of all judges, the rules to be in compliance with the code of judicial ethics as promulgated by the American Bar Association but not otherwise.



§ 17-3-107 - Crime suppression recommendations.

It is the duty of the conference to give consideration to the enactment of laws and rules of procedure that in its judgment may be necessary to the more effective suppression of crime and thus promote peace and good order in the state. To this end, a committee of its members shall be appointed to draft suitable legislation and submit its recommendations to the general assembly.






Part 2 - General Sessions Judges Conference

§ 17-3-201 - Creation -- Membership.

(a) There is created the Tennessee general sessions judges conference, which shall be the official organization of the general sessions judges in this state.

(b) The membership of the conference shall consist of all judges of general sessions courts in the state.



§ 17-3-202 - Adoption of rules -- Bylaws -- Officers.

The Tennessee general sessions judges conference is authorized to adopt and, from time to time, amend rules, regulations or bylaws that it considers necessary for the conduct of its affairs. The rules, regulations or bylaws may provide for officers that the conference considers advisable, for the method of selection of the officers, for the selection of a time and place within the state for annual meetings of the conference, and for other matters consistent with the general laws of the state that the conference chooses.



§ 17-3-203 - Annual meeting.

The conference shall meet annually for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of its members, to the end that there shall be a more efficient and prompt administration of justice in the general sessions courts of this state.



§ 17-3-204 - Duty to attend -- Expenses.

(a) It is the official duty of each member of the conference to attend the annual meeting unless unable to do so because of physical incapacity.

(b) Each member shall be compensated for the member's actual expenses in attending the annual meeting. The expenses shall be paid upon a verified statement of expenses being filed with the county mayor by any member incurring the expenses. Expenses shall be paid by the trustee upon warrant of the county mayor from the general fund of the county in which the member serves as judge.






Part 3 - Municipal Judges Conference

§ 17-3-301 - Creation -- Authority -- Annual meeting.

(a) There is created the Tennessee municipal judges conference, which shall be the official organization of the municipal judges in this state. The membership of the conference shall consist of all judges of municipal courts in the state. The judges shall annually elect a board of governors for the conference.

(b) The Tennessee municipal judges conference is authorized to adopt and, from time to time, amend rules or bylaws that it deems necessary or prudent for the conduct of its affairs. The rules or bylaws shall provide for membership on the board of governors that the conference considers advisable, for the selection of a time and place within the state for annual meetings of the conference, and for other matters consistent with the general laws of the state that the conference chooses.

(c) The conference shall meet annually for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of its members, to the end that there shall be a more efficient and prompt administration of justice in the municipal courts in this state.

(d) (1) It is the official duty of each member of the conference to attend the annual meeting unless unable to do so because of physical incapacity.

(2) Each member shall be compensated for the member's actual expenses in attending the annual meeting. The expenses shall be paid upon a verified statement of expenses being filed with the chief administrative officer of the municipality by any member incurring such expenses. Expenses shall be paid upon warrant of the chief administrative officer of the municipality from the general fund of the municipality.









Chapter 4 - Judicial Nomination and Performance Evaluation

Part 1 - Judicial Nomination

§ 17-4-101 - Legislative purpose and intent.

It is the declared purpose and intent of the general assembly by the passage of this chapter to:

(1) Assist the governor in finding and appointing the best qualified persons available for service on the appellate courts of this state, and to assist the electorate of this state in electing the best qualified persons to the courts;

(2) Better insulate the judges of the courts from political influence and pressure;

(3) Improve the administration of justice;

(4) Enhance the prestige of and respect for the courts by minimizing the necessity of political activities by appellate judges; and

(5) Make the courts less political.



§ 17-4-102 - Judicial nominating commission -- Establishment -- Membership -- Appointments -- Application for commission membership.

(a) There is established as a part of the judicial branch of the state a judicial nominating commission, to be composed of seventeen (17) members as follows:

(1) Eight (8) members shall be appointed by the speaker of the senate;

(A) Two (2) of the members shall be appointed from each of the state's three (3) grand divisions, and the remaining two (2) members shall be appointed at-large; and

(B) At least five (5) of the members shall be attorneys;

(2) Eight (8) members shall be appointed by the speaker of the house of representatives;

(A) Two (2) of the members shall be appointed from each of the state's three (3) grand divisions, and the remaining two (2) members shall be appointed at-large; and

(B) At least five (5) of the members shall be attorneys;

(3) One (1) non-attorney member shall be appointed at-large by joint action of the speaker of the senate and the speaker of the house of representatives; and

(4) Not more than three (3) of the members appointed at-large may be residents of the same grand division.

(b) (1) The entire membership of the judicial selection commission shall be vacated and shall be replaced by new appointments made to the judicial nominating commission pursuant to this section. In order to stagger the terms of the newly appointed commission members, initial appointments shall be made as follows:

(A) Two (2) of the speaker of the senates's initial appointments shall be made for terms of two (2) years each;

(B) Two (2) of the speaker of the house's initial appointments shall be made for terms of two (2) years each;

(C) The speakers' joint appointment shall be made for a term of two (2) years;

(D) Three (3) of the speaker of the senate's initial appointments shall be made for terms of four (4) years each;

(E) Three (3) of the speaker of the house's initial appointments shall be made for terms of four (4) years each;

(F) Three (3) of the speaker of the senate's initial appointments shall be made for terms of six (6) years each; and

(G) Three (3) of the speaker of the house's initial appointments shall be made for terms of six (6) years each.

(2) Thereafter, the terms for all appointments shall comply with §§ 17-4-106 and 17-4-107(a).

(c) In making the appointments to the judicial nominating commission, each speaker shall do so with a conscious intention of selecting a body that reflects diversity with respect to:

(1) Race, including the dominant ethnic minority population;

(2) Gender; and

(3) Representation of rural areas as well as urban centers.

(d) The administrative office of the courts shall develop and post on its web site a downloadable information and application form for citizens who wish to be considered for appointment to the judicial nominating commission. The form shall indicate all qualifications required for appointment to the commission. To be considered for appointment, each applicant must complete, sign and submit the form. Appropriate deadlines for submission of the forms shall be established by the administrative office of the courts in advance of each scheduled vacancy and promptly after the occurrence of any unscheduled vacancy. Each time that deadlines are so established, in addition to notice posted on its web site, the administrative office of the courts shall take appropriate action to notify the general public and shall provide written notification to the speaker of the senate and the speaker of the house of representatives. Immediately following the occurrence of any such deadline, the administrative office of the courts shall post on its web site a summary report of all qualified applicants for the vacant position or positions. The summary report shall include at least the name, county of residence and occupation of each applicant. For a period of fourteen (14) days following the posting of the summary report, the administrative office of the courts shall receive public comments from interested persons and organizations. At the conclusion of the period for public comments, the application forms and corresponding public comments shall be forwarded to the appropriate speaker or speakers for consideration and action. Within fourteen (14) days following receipt of the information, the speaker or speakers shall make the required appointments from the pool of qualified applicants. However, for good cause, either speaker may fill a vacancy by appointing a qualified person not included within the pool of applicants if the speaker provides written notice to the administrative office of the courts stating the reasons for appointing a person not included within the pool of applicants.



§ 17-4-103 - Membership requirements.

(a) Each member of the judicial nominating commission shall be a citizen of the United States, shall be at least thirty (30) years of age, and shall have been a citizen of this state for at least five (5) years immediately prior to appointment. Any member appointed from one (1) of the state's grand divisions shall have been a resident of that grand division for at least one (1) year immediately prior to appointment.

(b) Each attorney member shall be duly licensed to practice by the Tennessee supreme court.



§ 17-4-104 - Salaried office holders, political party officers, lobbyists ineligible -- Exception.

(a) No member of the judicial nominating commission shall be a salaried office holder of this state or the United States, nor shall any member of the commission hold any office in any political party or political organization; provided, that members of the national guard and members of any armed forces reserve organization, any district attorney general or an employee of a district attorney general or any district public defender or an employee of a district public defender shall not be considered as salaried office holders. This subsection (a) shall not apply to the solicitor general or any employee of the attorney general and reporter, any of whom shall be eligible to serve as a member of the judicial nominating commission.

(b) Any member of the judicial nominating commission who becomes a salaried office holder of this state or the United States or who accepts any office in any political party or political organization ipso facto vacates the member's office as a member of the commission.

(c) No member of the judicial nominating commission shall be a registered employer of a lobbyist in this state or a registered lobbyist in this state. Any member of the commission who becomes a registered employer of a lobbyist or a registered lobbyist in this state ipso facto vacates the member's office as a member of the commission.



§ 17-4-105 - Beginning of terms of members -- Organization -- When chief justice unable to preside -- Bylaws and rules -- Employment of clerical help.

(a) The term of office of each member of the judicial nominating commission shall begin on July 1, 2009.

(b) (1) As soon as practicable after July 1, 2009, the judicial nominating commission shall meet in an organizational session convened by the chief justice of the supreme court.

(2) At the first organizational meeting, the chief justice shall preside as temporary chair, and a permanent chair shall be elected from the membership of the commission.

(3) If the chief justice is unable to convene the commission or serve as temporary chair, the chief justice may designate another member of the supreme court to so serve.

(c) The commission may elect such other officers as it deems necessary and proper, and may adopt and from time to time amend bylaws and rules of procedure for the conduct of its business and discharge of its duties.

(d) The commission may employ such secretarial and clerical assistance as it deems necessary.



§ 17-4-106 - Terms of members.

(a) Except as otherwise provided in § 17-4-102(b) or § 17-4-107(a), the term of a member of the judicial nominating commission shall be six (6) years.

(b) Members shall be eligible for reappointment for a successive term.



§ 17-4-107 - Vacancies on commission.

(a) A vacancy on the judicial nominating commission shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(b) Any member of the judicial nominating commission who misses four (4) meetings of the commission during the member's term of office ipso facto vacates the member's office as a member of the commission.



§ 17-4-108 - Service of members without compensation -- Expenses.

(a) Members of the judicial nominating commission and judicial performance evaluation commission shall not receive any compensation for their services but shall be reimbursed for their official travel expenses pursuant to policies and guidelines promulgated by the supreme court.

(b) Subject to budgetary restrictions, the administrative office of the courts shall pay or reimburse the necessary expenses authorized or incurred by the judicial nominating commission and the judicial performance evaluation commission in the performance of the duties pursuant to policies and guidelines promulgated by the supreme court.



§ 17-4-109 - Judicial vacancies -- Public meeting of commission -- Notice -- Interviews with candidates -- Additional meetings -- Voting -- Certification of nominees.

(a) (1) If a vacancy occurs during the term of office of a judge of the court of appeals or court of criminal appeals, then the judicial nominating commission shall, at the earliest practicable date, hold a public meeting in the grand division from which the vacancy is to be filled. However, if an incumbent judge fails to file a written declaration of candidacy required by § 17-4-114 or § 17-4-115, or if the commission is reliably informed that a vacancy is impending for another reason, then the public meeting may be held prior to the actual occurrence of the vacancy.

(2) If a vacancy occurs during the term of office of a judge of the supreme court, then the judicial nominating commission shall, at the earliest practicable date, hold a public meeting in Nashville. However, if an incumbent judge fails to file a written declaration of candidacy as required by § 17-4-114 or § 17-4-115, or if the commission is reliably informed that a vacancy is impending for another reason, then the public meeting may be held prior to the actual occurrence of the vacancy.

(b) Notice of the time, place and purpose of the meeting shall be given by newspapers, radio news and television news and by such other means as the commission deems proper.

(c) Any citizen, attorney or non-attorney, shall be entitled to attend the meeting and express orally or in writing the citizen's approval of or objections to any suggested nominee for the judicial vacancy. Any licensed attorney may appear and make a statement, oral or written, in support of the attorney's own nomination.

(d) After one (1) public hearing, the commission may hold such additional interviews with the candidates as it deems necessary. The commission shall make independent investigation and inquiry to determine the qualifications of possible nominees for the judicial vacancy and shall endeavor to encourage qualified attorneys to accept nomination and agree to serve if appointed to the judicial vacancy. All hearings, interviews, meetings and deliberations of the commission shall be conducted publicly and shall comply with title 8, chapter 44, part 1; provided, however, that when selecting nominees, commission members shall vote anonymously by written ballots, but the ballots shall be collected, announced and tallied at the meeting by the presiding officer. The Tennessee bureau of investigation Level II security clearance as to nominees shall be performed exclusively at the direction of the governor, acting pursuant to § 17-4-112(a)(2).

(e) As soon as practicable, and no later than sixty (60) days from receipt of written notice from the governor that a vacancy has occurred, the commission, with the assent of a majority of all the members to which it is entitled under § 17-4-102(a), shall select three (3) persons whom the commission deems best qualified and available to fill the vacancy and shall certify the names of the three (3) persons to the governor as nominees for the judicial vacancy. However, if an incumbent judge fails to file a written declaration of candidacy as required by § 17-4-114 or § 17-4-115, or if the commission is reliably informed that a vacancy is impending for any other reason, then the commission may meet, select such persons and certify the names of such nominees to the governor prior to actual receipt of written notice from the governor that a vacancy has occurred.

(f) The judicial nominating commission, in compiling its list of nominees for a supreme court position, shall ensure that the requirements of article VI, § 2, of the Tennessee Constitution are satisfied.

(g) In the event three (3) or fewer applicants apply for any vacancy in which the judicial nominating commission must hold a public meeting, members of the judicial nominating commission may participate in the public meeting by telephone or other means of telecommunication or electronic communication.



§ 17-4-110 - Qualifications of judicial nominees.

(a) All nominees of the judicial nominating commission must be attorneys who are duly licensed to practice law in this state and who are fully qualified under the constitution and statutes of this state to fill the office for which they are nominated.

(b) A candidate who has been defeated in any election held under this chapter is not eligible for renomination to the office for which the candidate was defeated until after one (1) regular August election has occurred.



§ 17-4-111 - Members of commission ineligible for judicial nominations.

A member of the judicial nominating commission is not eligible to be nominated by the commission during the member's tenure and the two-year period immediately following conclusion of the member's service on the commission.



§ 17-4-112 - Judicial appointments from nominees from commission -- Expiration of terms.

(a) (1) When a vacancy occurs in the office of an appellate court after July 1, 2009, by death, resignation or otherwise, the governor shall fill the vacancy by appointing one (1) of the three (3) persons nominated by the judicial nominating commission, or the governor may require the commission to submit one (1) other panel of three (3) additional nominees. Within sixty (60) days following receipt of the additional panel of nominees, the governor shall fill the vacancy by appointing any one (1) of the six (6) nominees certified by the commission.

(2) After receiving the commission's panel or panels of nominees, but prior to making an appointment pursuant to subdivision (a)(1), the governor shall direct the Tennessee bureau of investigation or other appropriate agencies to perform appropriate financial and criminal background investigations and inquiries of the prospective appointees, and the governor shall review and assess the results of the background investigations and inquiries.

(b) The term of a judge appointed under this section shall expire on August 31 after the next regular August election occurring more than thirty (30) days after the vacancy occurs.



§ 17-4-113 - Appointments by governor if commission does not furnish list of nominees -- Expiration of terms.

(a) If the judicial nominating commission does not furnish a list of three (3) nominees to the governor within sixty (60) days after receipt of written notice from the governor that a vacancy has occurred, then the governor may fill the vacancy by appointing any person who is duly licensed to practice in this state and who is fully qualified under the constitution and statutes of this state to fill the office.

(b) The term of a judge appointed under this section shall expire on August 31 after the next regular August election occurring more than thirty (30) days after the vacancy occurs.



§ 17-4-114 - Declaration of candidacy to fill unexpired term -- Election -- Ballot -- Declaration of candidacy not timely filed.

(a) (1) An incumbent appellate judge who seeks election to fill the unexpired term of the office to which the incumbent judge was appointed must qualify by filing with the state election commission a written declaration of candidacy to fill the unexpired term. The declaration must be filed not later than twelve o'clock (12:00) noon prevailing time on the first Thursday in February before the next regular August election occurring more than thirty (30) days after occurrence of the vacancy that was filled by the incumbent appellate judge. After timely filing the declaration, any request by the candidate to withdraw must be filed with the state election commission not later than twelve o'clock (12:00) noon prevailing time on the seventh day after the deadline for filing the declaration of candidacy.

(2) An incumbent appellate judge who seeks election to fill the unexpired term of the office to which the incumbent judge was appointed but who was appointed after the first Thursday in February before the next regular August election occurring more than thirty (30) days after occurrence of the vacancy that was filled by the incumbent judge must qualify by filing with the state election commission a written declaration of candidacy to fill the unexpired term. The declaration must be filed not later than the first Thursday occurring at least one (1) full week after the appointment. After timely filing the declaration, any request by the candidate to withdraw must be filed with the state election commission not later than twelve o'clock (12:00) noon prevailing time on the seventh day after the deadline for filing the declaration of candidacy.

(3) Title 2, chapter 5, part 1, does not apply to an election in which an incumbent appellate judge seeks election to fill the unexpired term of the office to which the incumbent judge was appointed, unless a contested election is required by subsection (c) or subdivision (d)(2).

(b) (1) If the declaration of candidacy is timely filed, only the name of the candidate, without party designation, shall be submitted to the electorate in this state in the regular August election. Each county election commission of the state shall cause the following to be placed on the ballot:

.....................

Shall (Name of Candidate) be retained or replaced in office as a Judge of the (Name of the Court)?

_____ Retain

OR

_____ Replace.

.....................

(2) If the declaration of candidacy is not timely filed, then the judicial performance evaluation commission shall not include an evaluation or retention recommendation for the incumbent judge within the final report publicly disclosed pursuant to § 17-4-201(c), and the judge's name shall not be submitted to the electorate.

(c) If the judicial performance evaluation commission makes a recommendation "for replacement" of an incumbent appellate judge but the judge nevertheless files or has filed the declaration of candidacy required by subsection (a), then subdivision (b)(1) shall not be applicable and the unexpired term shall be filled by means of a contested election conducted in accordance with general election law set forth in title 2. If the judge's term of office is abbreviated because of death, resignation or removal after the filing of the declaration of candidacy but prior to the third Thursday in May preceding the regular August general election, then the vacancy shall be filled in accordance with § 17-4-112 or § 17-4-113, and no such contested election shall be held. In accordance with § 2-13-203, each political party may nominate a candidate and independent candidates may qualify under the general election law for the contested election, which shall be the regular August election. After a judge is elected under this subsection (c), this chapter concerning the evaluation and retention process shall again apply.

(d) (1) If a majority of those voting on the question vote to retain the candidate, then the candidate is duly elected to the office for the remainder of the term of the predecessor and given a certificate of election.

(2) If a majority or one half (1/2) of those voting on the question vote to replace the candidate, then a vacancy exists in the office as of September 1 following the regular August election. The governor shall fill the vacancy in the office in accordance with § 17-4-112 or § 17-4-113; however, at the next regular August general election, this office shall be filled by means of a contested election conducted in accordance with general election law set forth in title 2. In accordance with § 2-13-203, each political party may nominate a candidate and independent candidates may qualify under the general election law for the contested election. After the office is filled by contested election under this subdivision (d)(2), this chapter concerning the evaluation and retention process shall again apply to the office.



§ 17-4-115 - Declaration of candidacy for reelection for full term -- Time of filing -- Exception -- Form of ballot -- Rejection of candidate -- Appointment.

(a) (1) An incumbent appellate judge who seeks election or re-election for a full eight-year term must qualify by filing with the state election commission a written declaration of candidacy. The declaration must be filed not later than twelve o'clock (12:00) noon prevailing time on the first Thursday in February immediately preceding the end of the term. After timely filing the declaration, any request by the candidate to withdraw must be filed with the state election commission not later than twelve o'clock (12:00) noon prevailing time on the seventh day after the deadline for filing the declaration of candidacy.

(2) An incumbent appellate judge who seeks election for a full eight-year term but who was appointed to the office after the first Thursday in February before the next regular August election occurring more than thirty (30) days after occurrence of the vacancy that was filled by the incumbent appellate judge must qualify by filing with the state election commission a written declaration of candidacy. The declaration must be filed not later than the first Thursday occurring at least one (1) full week after the appointment. After timely filing the declaration, any request by the candidate to withdraw must be filed with the state election commission not later than twelve o'clock (12:00) noon prevailing time on the seventh day after the deadline for filing the declaration of candidacy.

(3) Title 2, chapter 5, part 1, does not apply to an election in which an incumbent appellate judge seeks election or re-election for a full eight-year term, unless a contested election is required by subsection (c) or subdivision (d)(2).

(b) (1) If the declaration of candidacy is timely filed, only the name of the candidate, without party designation, shall be submitted to the electorate in this state in the regular August election. Each county election commission of the state shall cause the following to be placed on the ballot:

.....................

Shall (Name of Candidate) be retained or replaced in office as a Judge of the (Name of the Court)?

_____ Retain

OR

_____ Replace.

.....................

(2) If the declaration of candidacy is not timely filed, then the judicial performance evaluation commission shall not include an evaluation or retention recommendation for the incumbent judge within the final report publicly disclosed pursuant to § 17-4-201(c), and the judge's name shall not be submitted to the electorate.

(c) If the judicial performance evaluation commission makes a recommendation "for replacement" of an incumbent appellate judge but the judge nevertheless files or has filed the declaration of candidacy required by subsection (a), then subdivision (b)(1) shall not be applicable and the eight-year term shall be filled by means of a contested election conducted in accordance with general election law set forth in title 2. If the judge's term of office is abbreviated because of death, resignation or removal after the filing of the declaration of candidacy but prior to the third Thursday in May preceding the regular August general election, then the vacancy shall be filled in accordance with § 17-4-112 or § 17-4-113, and no such contested election shall be held. In accordance with § 2-13-203, each political party may nominate a candidate and independent candidates may qualify under the general election law for the contested election, which shall be the regular August election. After a judge is elected under this subsection (c), the provisions of this chapter concerning the evaluation and retention process shall again apply.

(d) (1) If a majority of those voting on the question vote to retain the candidate, then the candidate is duly elected to the office for a full eight-year term and given a certificate of election.

(2) If a majority or one half (1/2) of those voting on the question vote to replace the candidate, then a vacancy exists in the office as of September 1 following the regular August election. The governor shall fill the vacancy in the office in accordance with § 17-4-112 or § 17-4-113; however, at the next regular August general election, this office shall be filled by means of a contested election conducted in accordance with general election law set forth in title 2. In accordance with § 2-13-203, each political party may nominate a candidate and independent candidates may qualify under the general election law for the contested election. After the office is filled by contested election under this subdivision (d)(2), the provisions of this chapter concerning the evaluation and retention process shall again apply to the office.



§ 17-4-116 - Failure to seek reelection -- Nomination and appointment subject to election -- Exception -- Rejection of candidate -- Appointment.

(a) If an incumbent appellate court judge, whether appointed or elected, fails to file a declaration of candidacy for election to an unexpired term or to a full eight-year term within the prescribed time, or if the judge withdraws as a candidate after receiving a recommendation "for retention" from the judicial performance evaluation commission and filing the required declaration of candidacy, then a vacancy is created in the office upon expiration of the incumbent's term effective September 1. In this event, the vacancy shall be filled by the governor in accordance with § 17-4-112 or § 17-4-113. The appointment is subject to the action of the electorate in the next regular August election. The appointee shall file a declaration of candidacy and be voted on as provided in § 17-4-114 and § 17-4-115.

(b) If the vacancy occurs more than thirty (30) days before the regular August election preceding the end of the term, the appointee is subject to election as provided in § 17-4-114 and § 17-4-115.

(c) (1) If a majority of those voting on the question vote to retain the candidate, then candidate is duly elected to the office for the remainder of the unexpired term or a full eight-year term, as the case may be, beginning September 1, and the candidate shall be given a certificate of election.

(2) If a majority or one half (1/2) of those voting on the question vote to replace the candidate, then a vacancy exists in the office as of September 1 following the regular August election. The governor shall fill the vacancy in the office in accordance with § 17-4-112 or § 17-4-113; however, at the next regular August general election, this office shall be filled by means of a contested election conducted in accordance with general election law set forth in title 2. In accordance with § 2-13-203, each political party may nominate a candidate and independent candidates may qualify under the general election law for the contested election. After the office is filled by contested election under this subdivision (c)(2), the provisions of this chapter concerning the evaluation and retention process shall again apply to the office.

(d) If the vacancy occurs less than thirty-one (31) days before the regular August election, the appointee shall not be voted on in the election and shall take office on September 1. The term of office shall be as provided in § 17-4-112(b).



§ 17-4-117 - Duties of administrative office of the courts.

The administrative office of the courts shall keep and maintain all records of the judicial nominating commission as well as furnishing the commission with any other secretarial or clerical services or assistance it may require. It is further the duty of the administrative office of the courts to notify all commission members of the date, time and place of any commission meetings.



§ 17-4-118 - Trial court judges -- Appointments -- Expiration of terms -- Elections.

(a) After July 1, 2009, when a vacancy occurs in the office of a state trial court judge by death, resignation or otherwise, the governor shall fill the vacancy by appointing one (1) of the three (3) persons nominated by the judicial nominating commission.

(b) The term of a judge appointed under this section shall expire on August 31 after the next regular August election recurring more than thirty (30) days after the vacancy occurs.

(c) The judicial nominating commission shall follow the process established in § 17-4-109, except that the commission shall hold a public meeting in the judicial district from which the vacancy is to be filled.

(d) If the judicial district is one (1) of the five (5) smallest judicial districts according to the 2000 federal census or any subsequent federal census, the judicial nominating commission may submit two (2) names to the governor.

(e) At the next regular August election recurring more than thirty (30) days after the vacancy occurs, the qualified voters of the district shall elect a candidate to fill the remainder of the unexpired term or a complete term, as provided in the general election law in title 2.



§ 17-4-119 - Transfer of rules, procedures, records, reports, functions and duties to successor entities.

The judicial nominating commission and the judicial performance evaluation commission created by this chapter are the successors to the judicial selection commission and the judicial evaluation commission, respectively. All rules, procedures, records, reports, functions and duties carried out by the prior commissions are transferred to the successor entities.



§ 17-4-120 - Continuance or postponement of proceedings if member of judicial nominating commission absent.

Upon the motion of a member of the judicial nominating commission qualified to make such motion under this section, or the member's attorney or representative, any court, constituted under the laws of this state, any administrative board or commission or other agency authorized to conduct hearings shall grant a continuance or postponement of the proceedings, at any stage of the action, if it is shown that an attorney, party or material witness is a member of the judicial nominating commission and that the member would be required to be absent from any meeting of the judicial nominating commission if a continuance is not granted.






Part 2 - Judicial Performance Evaluation

§ 17-4-201 - Judicial performance evaluation program.

(a) (1) By rule, the supreme court shall establish a judicial performance evaluation program for appellate court judges. The purpose of the program shall be to assist the public in evaluating the performance of incumbent appellate court judges. The judicial performance evaluation commission, established pursuant to subsection (b), shall perform the required evaluations. The commission shall make a recommendation either "for retention" or "for replacement" of each appellate court judge; provided, that the commission shall not evaluate or make any retention recommendation with regard to any appellate judge whose term of office is abbreviated because of death, resignation or removal. Furthermore, the commission shall not include within the final report, publicly disclosed pursuant to subsection (c), an evaluation or retention recommendation for any appellate judge whose term of office is abbreviated because of death, resignation or removal or who fails to timely file a declaration of candidacy as required by § 17-4-114(a) or § 17-4-115(a), unless the judge is a candidate for another office subject to evaluation under this section.

(2) If an incumbent appellate judge holds office for one (1) year or more preceding the deadline for filing the required declaration of candidacy for either an unexpired term or a full eight-year term, then evaluation procedures shall be based on the results of any evaluations performed throughout the judge's service on the appellate bench, evaluation surveys, personal information contained in an approved self-reporting form and such other comments and documents as the commission receives from any other reliable source. However, if an incumbent judge holds office for less than one (1) year preceding the deadline, then evaluation procedures shall be based on personal information contained in the self-reporting form, the judge's application to the judicial nominating commission and such other comments and documents as the commission receives from any other reliable source.

(3) Information collected pursuant to subdivision (a)(2) shall be confidential and shall be publicly disclosed only in the manner permitted by subsection (c). Upon request, each member of the judicial performance evaluation commission shall be given complete access to any individual survey, form, application, comment and document submitted, conveyed or compiled for the purpose of judicial evaluation; however, each such member must protect the confidentiality of the information as well as the anonymity of survey respondents.

(4) (A) At least thirty (30) days prior to the deadline for filing a declaration of candidacy required by § 17-4-114(a)(1) or § 17-4-115(a)(1), the judicial performance evaluation commission shall provide an incumbent appellate judge with a draft of the commission's evaluation and shall provide the judge with a reasonable opportunity to comment or respond either personally or in writing.

(B) As soon as is reasonably practicable under the circumstances, but not less than three (3) days prior to the deadline for filing a declaration of candidacy required by § 17-4-114(a)(2) or § 17-4-115(a)(2), the judicial performance evaluation commission shall provide an incumbent appellate judge with a draft of the commission's evaluation and shall provide the judge with a reasonable opportunity to comment or respond either personally or in writing.

(b) (1) The judicial performance evaluation commission shall be composed of nine (9) members.

(2) The speaker of the senate shall appoint four (4) of the members, of whom one (1) shall be a state court judge, two (2) shall be attorney members and one (1) shall be a non-attorney. No more than two (2) of those appointed shall reside in the same grand division.

(3) The speaker of the house of representatives shall appoint four (4) of the members, of whom one (1) shall be a state court judge, one (1) shall be an attorney, and two (2) shall be non-attorney members. No more than two (2) of those appointed shall reside in the same grand division.

(4) The speaker of the senate and the speaker of the house of representatives shall jointly appoint one (1) state court judge.

(5) The supreme court's evaluation procedure may permit the judicial performance evaluation commission to perform an evaluation with less than the full membership in panels, but the full commission shall approve the evaluation.

(6) The appointing authorities for the judicial performance evaluation commission shall make appointments that approximate the population of the state with respect to race and gender. In appointing attorneys to the commission, the speakers shall receive, but shall not be bound by, recommendations from any interested person or organization.

(7) To stagger the terms of judicial performance evaluation commission members, beginning July 1, 2009, the three (3) non-attorney members on the commission shall serve six-year transition terms, the three (3) state court judges on the commission shall serve four-year transition terms, and the three (3) attorney members on the commission shall serve two-year transition terms. At the conclusion of the transition terms, each regular term of a commission member shall be six (6) years. A vacancy on the commission shall be filled in the same manner as the original appointment for the remainder of the unexpired term.

(8) No commission member shall serve more than two (2) terms, including any partial term.

(9) A member of the judicial performance evaluation commission is not eligible to seek an appellate judgeship that becomes available as a result of, or related to, the commission's recommendation for replacement of an incumbent appellate judge as set out in subsection (a).

(c) (1) The judicial performance evaluation program shall require publication and disclosure of a final report. The final report shall not include any individual record or evaluation, but may include, for each appellate judge, the individual final scores for the survey results. The final report shall be made available for public inspection on the first Thursday in March preceding the regular August election. On the first Sunday in July preceding the regular August election, the final report shall be published in a daily newspaper of general circulation in the Tri-Cities area, Knoxville, Chattanooga, Nashville, Jackson and Memphis. The final report for each appellate court judge may not exceed six hundred (600) words.

(2) As soon as is reasonably practicable under the circumstances, in order to assist the public in electing the best qualified persons to the appellate courts, the commission shall cause supplemental final reports to be published as may be necessitated by the filing of declarations of candidacy, required by § 17-4-114(a)(2) or § 17-4-115(a)(2).

(d) The judicial performance evaluation program, including the public report and the ballot information, shall apply to each appellate court judge who seeks to serve a complete term after July 1, 2009.









Chapter 5 - Board of Judicial Conduct

Part 1 - General Provisions

§ 17-5-101 - Legislative intent.

It is expressly declared to be the legislative intent in the enactment of this chapter to:

(1) Provide an orderly and efficient method for making inquiry into:

(A) The physical, mental and moral fitness of any Tennessee judge;

(B) The judge's manner of performance of duty;

(C) The judge's commission of any act calculated to reflect unfavorably upon the judiciary of the state or bring the judiciary into disrepute or that may adversely affect the administration of justice in the state; or

(D) The conduct of candidates for judicial office;

(2) Provide a process by which appropriate sanctions may be imposed; and

(3) Implement Tenn. Const. art. VI, § 6 by providing a procedure for the removal of judges.



§ 17-5-102 - Applicability.

This chapter applies to:

(1) All Tennessee judges, to include, but not be restricted to, appellate, trial, general sessions, probate, juvenile, municipal and any other judge sitting on or presiding over any court heretofore, or hereafter, created by the general assembly or by the express or implied authority of the general assembly;

(2) All persons for their conduct while sitting or presiding over any judicial proceeding, including, but not limited to, persons sitting by special appointment; and

(3) Candidates for judicial office, as defined by the code of judicial conduct.



§ 17-5-103 - Construction of chapter.

This chapter shall be liberally construed to accomplish the declared purposes and intents set forth in this part.






Part 2 - Creation and Organization

§ 17-5-201 - Creation of board of judicial conduct -- Composition -- Terms of office -- Vacancies -- Hearing panels -- Investigative panels.

(a) Notwithstanding any other law to the contrary, the court of the judiciary is dissolved effective July 1, 2012, and the terms of the present members of the court of the judiciary shall terminate on such date. On that date, there is created the board of judicial conduct to consist of sixteen (16) members to be selected in the following manner:

(1) One (1) current or former trial judge from each grand division, to be appointed by the Tennessee judicial conference;

(2) One (1) current or former general sessions court judge from each grand division, to be appointed by the Tennessee general sessions judges conference;

(3) One (1) current or former municipal court judge, to be appointed by the Tennessee municipal judges conference;

(4) One (1) current or former juvenile court judge, to be appointed by the Tennessee council of juvenile and family court judges;

(5) Two (2) current or former court of appeals or court of criminal appeals judges, with one (1) being appointed by the speaker of the house of representatives and one (1) being appointed by the speaker of the senate, from a list of six (6) recommended by the Tennessee judicial conference;

(6) Two (2) members of the public who are not salaried judges, one (1) of whom shall be an attorney who regularly practices in the courts of this state and may be a member of the district attorneys general conference or a member of the district public defenders conference, and one (1) of whom shall be neither a judge nor an attorney, to be appointed by the speaker of the senate;

(7) Two (2) members of the public who are not salaried judges, one (1) of whom shall be an attorney who regularly practices in the courts of this state and may be a member of the district attorneys general conference or a member of the district public defenders conference, and one (1) of whom shall be neither a judge nor an attorney, to be appointed by the speaker of the house of representatives; and

(8) Two (2) members of the public who are not salaried judges, one (1) of whom shall be an attorney who regularly practices in the courts of this state and may be a member of the district attorneys general conference or a member of the district public defenders conference, and one (1) of whom shall be neither a judge nor an attorney, to be appointed by the governor.

(b) The board shall select its own chair. The board also shall select a vice chair and shall select one (1) member to serve as a direct liaison to the members of the general assembly.

(c) Each member of the board shall serve for a term of three (3) years and shall be eligible for reappointment to one (1) additional term. Vacancies on the court for an unexpired term shall be made for the remainder of the term by the appointing power of the original appointment.

(d) (1) The chair shall divide the board into hearing panels of six (6) members and investigative panels of three (3) members. At least one (1) member of each investigative panel shall be a member other than a current judge and at least two (2) members of each hearing panel shall be members other than current judges. Membership on the panels may rotate in a manner determined by the chair; provided, that no members shall sit on both the hearing and investigative panels for the same proceeding.

(2) A hearing panel has the duty and authority to rule on prehearing motions, conduct hearings on formal charges and make findings, conclusions, and impose sanctions or dismiss the case.

(3) An investigative panel has the duty and authority to:

(A) Review the recommendations of disciplinary counsel after preliminary investigation and either authorize a full investigation or dismiss the complaint; and

(B) Review the recommendations of disciplinary counsel after a full investigation and approve, disapprove or modify the recommendations as provided in § 17-5-304.

(4) No attorney member of the board shall sit on any investigative or hearing panel if the attorney has ever appeared before the judge against whom the complaint is filed.

(e) The appointing authorities, in making their appointments, shall do so with a conscious intention of selecting a board that reflects a diverse mixture with respect to race, including the dominant ethnic minority population, and gender.



§ 17-5-202 - Times and places of sitting.

The Tennessee board of judicial conduct shall sit at such times and in such places as it may from time to time deem expedient.



§ 17-5-203 - Rules of practice.

The board of judicial conduct shall have full authority to adopt rules regulating the practice and procedure before the board.



§ 17-5-204 - Clerk.

The clerk of the supreme court will serve as clerk of the board of judicial conduct, and shall keep such records, minutes and dockets as the board from time to time prescribes.



§ 17-5-205 - Compensation and expenses.

Members of the board shall receive no compensation for their services; however, they shall be reimbursed for food, lodging and travel pursuant to policies and guidelines promulgated by the supreme court. All expenses allowed under this section shall be submitted by the members of the board to the administrative director of the courts upon forms provided and prescribed by that officer.



§ 17-5-206 - Recusal.

In the event any member elects to recuse or abstain in any matter, the matter may be heard by the remaining members of the board, or at the option of the presiding judge, a temporary replacement may be designated by the presiding judge. In making such designations, due regard will be given to the status of the recusing member, to the end that the contemplated composition and balance be maintained.



§ 17-5-207 - Monthly and quarterly reports to chief clerks of senate and house of representatives.

(a) (1) By the twentieth day of each month, the board shall compile and transmit to the chief clerk of the house of representatives and chief clerk of the senate a report containing at least the following information for the previous month:

(A) The number and category of complaints opened;

(B) The number and category of complaints closed; and

(C) The disposition of the complaints closed by category.

(2) The monthly report shall also contain a cumulative, year-to-date total for subdivisions (a)(1)(A), (B) and (C).

(b) By the twentieth day of January, March, June and September of each year, the board shall compile and transmit to the chief clerk of the house of representatives and chief clerk of the senate a report containing at least the following information for the prior three (3) month period:

(1) The number of complaints opened;

(2) The number of complaints closed;

(3) The disposition of complaints closed;

(4) The number of complaints pending;

(5) The number of complaints for which probable cause has been found;

(6) The number of complaints for which formal charges have been filed based on a recommendation by an investigative panel, including the nature of the charge, the names of the complainant or complainants, and the judge against whom the complaint is filed;

(7) The nature of any complaint filed according to the following categories:

(A) Failure to comply with law;

(B) Bias, prejudice, unfairness;

(C) Discourtesy;

(D) Abuse of office;

(E) Delay;

(F) Ex parte communication;

(G) Disability;

(H) Political violation;

(I) Recusal; and

(J) Miscellaneous;

(8) The type of judge against whom a complaint is filed by category;

(9) A list of votes taken by each board member as follows:

(A) The member's name;

(B) The total number of times the member voted to dismiss a complaint while on an investigative panel; and

(C) The total number of times the member voted to authorize an investigation while on an investigative panel.

(c) The quarterly reports shall also contain a cumulative, year-to-date total of the information compiled in subsection (b).

(d) The September report shall also contain a five (5) year statistical comparison of the prior five (5) fiscal years for the same categories.

(e) The board shall adopt by rule a formal records retention policy and shall review such policy on an annual basis to determine if changes should be made.



§ 17-5-208 - Notice reporting reprimands to speakers of the senate and house of representatives -- Notice a public record.

(a) The chair of the board shall immediately provide the speaker of the senate and the speaker of the house of representatives with the name, type of judge, judicial district, if applicable, the reason for the reprimand and the number of previous reprimands each time any of the following events occur:

(1) A judge receives a second or subsequent public reprimand for conduct occurring during the entire period of time the person is a sitting judge;

(2) A judge receives a second or subsequent private reprimand for conduct within the same misconduct category set out in § 17-5-207(b)(7) occurring during any eight-year term the person holds the office of judge; or

(3) A judge receives a third or subsequent private reprimand for conduct within any of the misconduct categories set out in § 17-5-207(b)(7) occurring during any eight-year term the person holds the office of judge.

(b) (1) The notice provided the speakers pursuant to subdivision (a)(1) shall be a public record.

(2) The notice provided the speakers pursuant to subdivisions (a)(2) and (3) shall remain confidential unless the general assembly opens an investigation of such judge pursuant to article VI, § 6 or article V of the Tennessee Constitution.






Part 3 - Jurisdiction and Proceedings

§ 17-5-301 - General powers -- Disciplinary counsel.

(a) The board of judicial conduct is given broad powers to investigate, hear and determine charges sufficient to warrant discipline or removal, and to carry out its duties in all other matters as set forth in this chapter.

(b) The board of judicial conduct is specifically authorized to administer oaths and affirmations, to issue process to compel the attendance of witnesses and the production of evidence, to conduct hearings, and to use, exercise and enjoy any of the powers normally exercised by courts of record in this state. The Tennessee Rules of Civil Procedure are applicable, and the Tennessee Rules of Evidence will govern the presentation of proof.

(c) No action of the board shall be valid unless concurred in by a majority of the members voting upon the action.

(d) The board shall appoint an attorney as disciplinary counsel, who shall serve at the pleasure of the board, and who may be removed by a majority vote of the board. The disciplinary counsel shall have the authority to employ additional attorneys or staff for administrative support, subject to the approval of the board. Compensation for the disciplinary counsel and additional personnel shall be fixed by the board. Nothing in this section shall be construed to preclude the board of professional responsibility from acting as disciplinary counsel or providing all necessary administrative support.

(e) Disciplinary counsel has the authority and duty to:

(1) Receive and screen complaints, refer complaints to other agencies when appropriate, conduct preliminary investigations, recommend to the investigative panel of the board and, upon authorization, conduct full investigations, notify complainants about the status and disposition of their complaints, make recommendations to the investigative panel on the disposition of complaints after full investigation, file formal charges subject to approval of the investigative panel when directed to do so by the investigative panel, and prosecute formal charges;

(2) Maintain permanent records of the operations of disciplinary counsel's office, including receipt of complaints, screening, investigation, and filing of formal charges in judicial discipline and incapacity matters;

(3) Draft decisions, orders, reports and other documents on behalf of the hearing and investigative panels if directed by the board;

(4) Compile statistics to aid in the administration of the system, including, but not limited to, a log of all complaints received, investigative files, and statistical summaries of docket processing and case dispositions, consistent with § 17-5-305;

(5) Only with concurrence of the applicable investigative panel, seek investigative assistance from the Tennessee bureau of investigation, or from any district attorney general and, in appropriate cases, employ private investigators or experts, as necessary, to investigate and process matters before the board; and

(6) Perform other duties at the direction of the presiding judge or a majority of the board.

(f) The board has the power to impose any or any combination of the following sanctions:

(1) Suspension without impairment of compensation for such period as the board determines;

(2) Imposition of limitations and conditions on the performance of judicial duties, including the issuance of a cease and desist order;

(3) Private reprimand or private censure by the investigative panel; provided, that a private reprimand or private censure, whether imposed by the board or by an investigative panel, may be used in subsequent proceedings as evidence of prior misconduct solely upon the issue of the sanction to be imposed;

(4) Entry into a deferred discipline agreement;

(5) Public reprimand or public censure; and

(6) Entry of judgment recommending removal of the judge from office.

(g) For purposes of this part, the following definitions apply:

(1) "Deferred discipline agreement" means a response to misconduct that is minor and can be addressed through treatment, training or a rehabilitation program under which the judge agrees with the recommendation of the investigative panel of the board to undergo evaluation or treatment, or both, participate in educational programs or take any other corrective action. Other disciplinary sanction arising from the same conduct is suspended during the term of a deferred discipline agreement, and no further sanction will be imposed upon the successful completion of the deferred disciplinary agreement by the judge. Failure to comply with the disciplinary agreement authorizes the disciplinary counsel to proceed with other appropriate action;

(2) "Private censure" means a written finding that the conduct of the judge or justice violates a rule of judicial conduct, detrimentally affects the integrity of the judiciary or undermines public confidence in the administration of justice and requiring a judge or justice to appear personally before the board. A private censure is stronger than a private reprimand and may include a requirement that the judge or justice follow a specified course of corrective action;

(3) "Private reprimand" means a letter that details the finding of judicial misconduct and enumerates the reasons that such conduct is improper or brings discredit upon the judiciary or the administration of justice;

(4) "Public censure" is identical to a private censure except that the written finding is released to the press; and

(5) "Public reprimand" is identical to a private reprimand except that the letter is released to the press.

(h) No sanction imposed by the board shall violate the prohibition of article VI, § 7 of the Tennessee Constitution.

(i) The criteria to be considered by the board or the investigatory panel in determining the sanction or combination of sanctions appropriate for the level of culpability involved in the judge's misconduct include the following:

(1) Whether the misconduct is an isolated instance or evidences a pattern of conduct;

(2) The nature, extent and frequency of occurrence of the acts of misconduct;

(3) Whether the misconduct occurred in or out of the courtroom;

(4) Whether the misconduct occurred while the judge was acting in an official capacity;

(5) Whether the judge has acknowledged or recognized the occurrence, nature and impropriety of the acts;

(6) Whether the judge has evidenced an effort to change or modify conduct;

(7) The judge's length of service on the bench;

(8) Whether there have been prior complaints about the judge, except where prior complaints have been found frivolous, unfounded or without jurisdiction pursuant to § 17-5-305;

(9) The effect of the misconduct upon the integrity of, and respect for, the judiciary; and

(10) The extent to which the judge exploited the judicial position for personal gain or satisfaction.



§ 17-5-302 - Judicial offenses.

Offenses of which the board may take cognizance shall include the following:

(1) Willful misconduct relating to the official duties of the office;

(2) Willful or persistent failure to perform the duties of the office;

(3) Violation of the code of judicial conduct as set out in Tenn. Sup. Ct. R. 10;

(4) The commission of any act constituting a violation of so much of the Tennessee Rules of Professional Conduct as set out in Tenn. Sup. Ct. R. 8 as is applicable to judges;

(5) A persistent pattern of intemperate, irresponsible or injudicious conduct;

(6) A persistent pattern of discourtesy to litigants, witnesses, jurors, court personnel or lawyers;

(7) A persistent pattern of delay in disposing of pending litigation; and

(8) Any other conduct calculated to bring the judiciary into public disrepute or to adversely affect the administration of justice.



§ 17-5-303 - Judicial disability.

(a) The board of judicial conduct is also authorized, on its own motion, or pursuant to the complaint of anyone having reason to believe a judge is disabled, to investigate and take appropriate action, including recommendation of removal from office in any case wherein an active judge is suffering from any disability, physical or mental, that is or is likely to become permanent and that would substantially interfere with the prompt, orderly and efficient performance of judicial duty.

(b) All complaints made under this section shall be confidential and privileged.

(c) In the event the board recommends removal from office under this section, the aggrieved judge may appeal to the supreme court as provided in § 17-5-310.



§ 17-5-304 - Preliminary investigation.

(a) Disciplinary counsel shall evaluate all information coming to the counsel's attention by complaint, upon the request of any member of the board or from any other credible source that alleges judicial misconduct or incapacity.

(b) The complaint shall allege specific facts directly relating to the alleged misconduct or incapacity of the judge in question. All complaints shall be reviewed by the disciplinary counsel and if, in the judgment of disciplinary counsel, the complaint establishes probable cause that the conduct complained of occurred and violates § 17-5-302, counsel shall, subject to review by the investigative panel pursuant to subdivision (c)(3), conduct a preliminary investigation. If the disciplinary counsel believes the complaint fails to establish probable cause that either the conduct occurred or the conduct constituted a violation of § 17-5-302, counsel shall, subject to review by the investigative panel pursuant to subdivision (c)(3), recommend dismissal of the complaint, or if appropriate, refer the matter to another agency.

(c) (1) Disciplinary counsel may conduct interviews and examine evidence to determine whether the specific facts alleged are true and, if so, whether the facts establish probable cause that a violation of § 17-5-302 has occurred; provided, that no subpoena shall issue to obtain testimony or evidence until the investigative panel authorizes a full investigation pursuant to subdivision (c)(3).

(2) If disciplinary counsel believes there is evidence supporting the allegations against a judge, the counsel shall recommend to the investigative panel assigned to the case that the panel authorize a full investigation. Disciplinary counsel may also recommend a full investigation when it believes that there is evidence that would establish probable cause that a violation of § 17-5-302 has occurred and such evidence could be obtained by subpoena or further investigation. In all other cases, the disciplinary counsel must recommend that the matter be dismissed.

(3) The investigative panel shall review the disciplinary counsel's recommendations and either dismiss the complaint or authorize a full investigation. Disciplinary counsel shall not have the authority to dismiss a complaint without the review of and approval by the investigative panel.

(d) (1) Within thirty (30) days after the investigative panel authorizes a full investigation, disciplinary counsel shall give the following notice to the judge by certified mail:

(A) A specific statement of the allegations being investigated and the canons or rules allegedly violated, with the provision that the investigation can be expanded if appropriate;

(B) The judge's duty to respond;

(C) The judge's opportunity to meet with disciplinary counsel; and

(D) The name of the complainant, unless the investigative panel determines that there is good cause to withhold that information.

(2) The investigative panel may defer the giving of notice; however, notice must be given pursuant to this section before making a determination other than dismissal of the complaint.

(3) Disciplinary counsel may request that the judge file a written response within thirty (30) days after service of the notice.

(e) (1) Upon the conclusion of the disciplinary counsel's investigation, disciplinary counsel may recommend to the investigative panel any or any combination of the following:

(A) Dismissal;

(B) Private reprimand, private censure, deferred discipline agreement, public reprimand, or public censure;

(C) The filing of formal charges;

(D) Referral to an appropriate agency; or

(E) A stay.

(2) The investigative panel may adopt, reject or modify the recommendations of disciplinary counsel. If the investigative panel finds a violation for which the imposition of discipline is not warranted, it may dismiss the complaint. If the investigative panel finds that there is reasonable cause to believe the judge committed a judicial offense:

(A) It may direct disciplinary counsel to file formal charges;

(B) It may propose any or a combination of the following: private reprimand, private censure, deferred discipline agreement, public reprimand or public censure to the judge. If the judge consents, the investigative panel shall impose the discipline or implement the deferred discipline agreement; or

(C) If the judge does not consent to the proposed discipline or the deferred discipline agreement, the investigative panel may direct disciplinary counsel either to file formal charges or dismiss the complaint.

(f) In the event the investigative panel finds that there is reasonable cause to believe that the judge committed a judicial offense, and the investigative panel directs disciplinary counsel to file a formal charge, then from the filing of the formal charge forward, all records, actions and proceedings of the board shall be subject to the provisions of § 10-7-503 and title 8, chapter 44, except that the board may deliberate in private.

(g) Upon the filing of an indictment, presentment or information charging a judge with a felony under the law of any state or under federal law, the board may immediately place the judge on interim suspension.



§ 17-5-305 - Frivolous or unfounded charges.

If it develops that the charges against a judge are frivolous or unfounded, or beyond the permissible scope of the board's inquiry, the matter will be closed and all documents, records and papers pertaining to the charges shall be destroyed and the board's docket will recite the investigation and dismissal of a groundless complaint.



§ 17-5-306 - Immunity from civil suit.

Members of the board, disciplinary counsel and their staff shall be absolutely immune from civil suit for all conduct in the course of their official duties.



§ 17-5-307 - Pretrial processes.

(a) When, in the preliminary judgment of the investigative panel, there is probable cause to believe the judge under investigation is guilty of one (1) or more of the offenses prescribed in § 17-5-302, or is suffering from a disability as set forth in § 17-5-303, it shall be the duty of the disciplinary counsel to give the judge under investigation written notice of the details of the formal charges.

(b) The formal charges shall give fair and adequate notice of the nature of the alleged misconduct or incapacity. Disciplinary counsel shall file the formal charges with the board. Disciplinary counsel shall cause a copy of the formal charges to be served upon the judge or judge's counsel by certified mail and shall file proof of service with the board.

(c) The judge shall have thirty (30) days from and after the receipt of written notice of the formal charge within which to file an answer with the board and serve a copy on disciplinary counsel.

(d) The raising of a mental or physical condition as a defense constitutes a waiver of any medical privilege.

(e) Failure to answer the formal charges shall constitute an admission of the factual allegations.

(f) If the judge fails to appear when specifically so ordered by the hearing panel or the board, the judge shall be deemed to have admitted the factual allegations that were to be the subject of the appearance and to have conceded the merits of any motion or recommendation to be considered at the appearance. Absent good cause, the hearing panel or board shall not continue or delay proceedings because of the judge's failure to appear.

(g) (1) At any time after the filing of formal charges and before final disposition, the judge may agree with disciplinary counsel that the judge shall admit to any or all of the formal charges in exchange for a stated sanction. The agreement shall be submitted to the hearing panel assigned to the case, which shall either:

(A) Reject the agreement; or

(B) Approve the agreement and enter the order disciplining the judge.

(2) If the stated sanction is rejected by the hearing panel, the agreement shall be withdrawn and cannot be used against the judge in any proceedings.

(3) A judge who consents to a stated sanction shall sign an affidavit stating that:

(A) The judge consents to the sanction;

(B) The consent is freely and voluntarily rendered;

(C) There is presently pending a proceeding involving allegations of misconduct, which shall be specifically set forth in the affidavit; and

(D) The facts set forth in the affidavit are true.

(4) Upon approval by the hearing panel, the affidavit shall be filed with the board. The affidavit shall remain confidential until it is filed with the board. The final order of discipline shall be based upon the formal charges and the conditional admission.



§ 17-5-308 - Trial.

(a) The matter shall be set for hearing within sixty (60) days from and after the filing of the answer. This enactment contemplates a full evidentiary hearing measuring up to all requirements of due process, to include the right to be represented by counsel, the right of compulsory process to secure the attendance of witnesses, the right of confrontation and of cross-examination, and the right to a speedy and public trial. Upon demand of the judge, or upon a finding by the board that the public interest would be served, the trial shall be conducted in the county of the judge's residence. A complete transcript shall be prepared by a court reporter.

(b) The hearing shall be conducted by the hearing panel, and no member of the investigative panel for the particular cause shall participate in the hearing or the deliberations of the cause.

(c) A majority of the hearing panel shall constitute a quorum, and a quorum of the hearing panel shall be required in order to hold a hearing. The hearing panel shall decide a matter only upon the concurrence of a majority of all members of the panel hearing the matter. The decision of the hearing panel is the decision of the board.

(d) Charges of misconduct shall be established by clear and convincing evidence.



§ 17-5-309 - Action of the board.

(a) At the conclusion of the hearing, the board, acting through the hearing panel, may dismiss the charges or impose any sanction authorized in § 17-5-301.

(b) Regardless of the sanction imposed, the board shall issue a formal finding of fact and opinion.

(c) If the board recommends the removal of a judge from office and by reason of resignation, death, retirement or otherwise the board determines that its recommendation is moot, its formal opinion shall so state. For purposes of this subsection (c), the board's removal recommendation shall be considered moot only if it determines that there is no further punitive action the general assembly could take against the judge.



§ 17-5-310 - Appeal to supreme court.

(a) Within thirty (30) days from and after entry of the judgment of the board of judicial conduct, the aggrieved judge may appeal to the supreme court, as a matter of right. The record on appeal will conform to the requirements of T.R.A.P. 24.

(b) (1) The review in the supreme court will be de novo on the record made before the board of judicial conduct. There shall be no presumption of correctness of the judgment or the findings of the board of judicial conduct.

(2) The supreme court shall convene within fifteen (15) days after all briefs are filed, for the purpose of hearing oral argument and within thirty (30) days thereafter shall file a written opinion.



§ 17-5-311 - Review by the general assembly.

(a) In the event the supreme court affirms the action of the board of judicial conduct as provided in § 17-5-309, the judgment of the supreme court shall be final. In the event the supreme court affirms the action of the board of judicial conduct in recommending removal of the judge in accordance with § 17-5-303 or § 17-5-309(a) and § 17-5-301(f)(6), the question of removal shall be transmitted to the general assembly for final determination. However, if the supreme court affirms the board of judicial conduct's action recommending the removal of a judge and its determination that the recommendation is moot as provided in § 17-5-309(c), the matter shall not be transmitted to the general assembly for final determination but shall become final upon the supreme court's action.

(b) The clerk of the supreme court shall send written notice to the speaker of the senate and speaker of the house of representatives of the action of the supreme court in affirming the recommendation of removal. Immediately upon its receipt, and in no event later than ten (10) days, the clerk shall certify the entire record, including the briefs filed in the supreme court and the opinion of that court, to the speaker of the senate with a duplicate certified copy to the speaker of the house of representatives.

(c) On receipt of the entire record, the speaker of the senate and the speaker of the house of representatives shall appoint a special joint committee of ten (10) members, composed of five (5) members each from the judiciary committee of the senate and the civil justice committee of the house of representatives. The speakers shall designate one (1) of the appointees to serve as temporary chair of the special joint committee. The temporary chair shall call a meeting of the committee in Nashville within thirty (30) days from and after the appointment of the committee members, and the chair shall provide the judge in question ten (10) days' written notice of the meeting. The temporary chair shall preside at the committee meeting so called until such time as committee officers are selected. The special joint committee shall hear the appeal de novo and upon the record transmitted to the general assembly. There shall be no presumption of correctness and no witnesses shall be heard. Full argument of counsel shall be permitted at the meeting. The special joint committee shall vote "for recommending removal" or "against recommending removal" as to each charge presented against the judge that was affirmed by the supreme court. The committee may vote "for recommending removal" based on the cumulative effect of all the charges even though they vote "against recommending removal" as to each individual charge. The vote on each charge and the vote on the cumulative charge, if any, shall be made a part of the record transmitted to the general assembly.

(d) Within ten (10) days from and after the hearing, the joint committee shall make and file its report with the respective speakers, who shall forthwith convene a joint convention of the general assembly for the purpose of acting upon the report of the joint committee. Consideration before the joint convention shall be limited to the record, but oral argument will be permitted.

(e) Upon the conclusion of argument, the joint convention shall adjourn and each house shall repair to its respective chamber, and vote separately, in the manner prescribed in article VI, § 6 of the Tennessee Constitution. Each house shall vote "for" or "against" removal of the judge in question as to each charge for which the special joint committee recommended removal. Any member, by a motion properly seconded, may call for a vote of the member's respective house on any charge considered by the joint committee but for which the committee recommended "against" removal. In the event two thirds (2/3) of the members to which one (1) house may be entitled vote to remove the judge in question for a charge that the special joint committee recommended "against removal," the vote and the charge receiving such two-thirds (2/3) vote shall be transmitted forthwith to the other house, which shall then vote on it as if the charge was one recommended "for removal" by the special joint committee. The general assembly notes the ten (10) day notice provision of article VI, § 6 of the Tennessee Constitution, but proceeds upon the assumption that all due process requirements have been satisfied by the notice provisions of the procedure outlined in this section.

(f) In the event two thirds (2/3) of the members to which each house may be entitled vote to remove the judge for one (1) or more of the charges brought by the board of judicial conduct and affirmed by the supreme court, the names of the members voting for or against removal of the judge, together with the cause or causes of removal, shall be entered on the journals of each house respectively and the judge shall then be removed from office. Such removal shall be effective immediately following the concurrence of each house.

(g) (1) Notwithstanding the provisions of this section to the contrary, if the special joint committee, upon meeting as required by subsection (c), determines that by reason of resignation, death, retirement or otherwise the question of whether a judge should or should not be removed is moot, the appeal de novo shall not be heard by the committee and the committee's report to the respective speakers shall reflect the determination of mootness. If both speakers are in agreement that the matter is moot, the removal procedure shall terminate.

(2) For purposes of subdivision (g)(1), the question of whether a judge should be removed shall be considered moot only if the special joint committee determines that there is no further punitive action the general assembly could take against the judge.



§ 17-5-313 - Chapter does not alter power of impeachment.

The procedure for the removal of a judge provided by this chapter shall not be construed as limiting or altering the power of impeachment provided in Tenn. Const. art. 5 or removal provided in Tenn. Const. art. VI, § 6.



§ 17-5-314 - Administration expenses -- Chapter exempt from provisions of § 8-6-301.

(a) The expenses incurred in the administration of this chapter involving additional pay to retired judges, together with expenses incurred in paying witnesses per diem and travel expenses, where applicable as provided in §§ 24-4-101 and 24-4-102, expenses in the taking of depositions, and expenses incurred in the reporting of any proceeding under this chapter shall be paid through the administrative office of the courts.

(b) Any expenses incurred in the administration of this chapter involving additional pay to retired district attorneys general shall be paid through the office of executive director of the district attorneys general conference.

(c) Any expenses incurred in the administration of this chapter involving additional pay to retired state attorneys general shall be paid through the office of the attorney general and reporter.

(d) The employment of a retired judge or retired state or district attorney general as a special prosecutor under the provisions of this chapter shall be exempt from the provisions of § 8-6-301.












Title 18 - Clerks Of Courts

Chapter 1 - General Provisions

Part 1 - Qualifications and Conduct of Office

§ 18-1-101 - Selection and general functions.

Each of the courts has a clerk, elected or appointed for a term of years, whose duty it is to attend the court and perform all the clerical functions of the court.



§ 18-1-102 - Residence and office.

The clerk of each of the courts shall reside in the county in which the court is held, shall keep an office at the county seat of that county, and give due attendance at the office for the performance of official duties.



§ 18-1-103 - Oath of office.

Each clerk of a court must also, before entering on the duties of the office, take an oath to support the constitutions of the United States and of this state, and to execute the duties of the office without prejudice, partiality or favor, to the best of the clerk's skill and ability; also, that the clerk has neither given nor will give to any person any gratuity, gift, fee or reward in consideration of the clerk's support for the office, and that the clerk has neither sold nor offered to sell, nor will the clerk sell, the clerk's interest in the office.



§ 18-1-104 - Deputy's oath.

Each deputy clerk shall take the oath appointed for the qualification of public officers, and an oath faithfully to discharge the duties of the office to the best of the deputy clerk's skill and ability.



§ 18-1-105 - Duties.

(a) It is the duty of the clerk of each of the courts to:

(1) Sign all summons, writs, subpoenas, executions and process issued from the clerk's court, and endorse on the back thereof the date of issuance;

(2) Keep the several dockets required by law in the respective courts, and keep a rule docket, in which shall be entered the names of complainants and defendants in full, the names of attorneys, a minute of the date of issuance and return of process, with return on process, and a note of all orders and proceedings made at office;

(3) Not change the style of any cause, or papers in the cause, without permission of the chancellor or judge presiding, after the cause has been docketed;

(4) Keep an execution docket, in which shall be entered, within the time after the adjournment of each court prescribed for issuing executions, all judgments or decrees, in the order of their rendition, with the names of all the plaintiffs and defendants in full, the day and year of rendition, the amount of the recovery and the amount of costs, the character and number of the execution, the date of its issuance and to what county issued, the person to whom delivered and the date of delivery, the date and substance of the return and the dates and amounts of money paid into and paid out of the clerk's office;

(5) Keep a well-bound book, in which shall be entered the minutes of each day's proceedings during the session of the court, in the order in which they are made;

(6) Record in well-bound books, within six (6) months after the final determination of any suit or prosecution, such proceedings as the clerk is required by law to enroll;

(7) Make and keep indexes, direct and reverse, for all books and dockets required to be kept by the clerk;

(8) Keep all the papers, books, dockets and records belonging to the clerk's office, with care and security; the papers filed, arranged, numbered and labeled, so as to be of easy reference; and the books, dockets and records properly lettered; and allow parties to inspect the records free of charge;

(9) Attend court during the session of the court, with all the papers belonging to the term, so filed as to be of easy reference; keep in the courthouse, during the session, the execution docket for the two (2) preceding terms; and administer all oaths and affidavits in relation to causes or proceedings pending therein;

(10) On application and payment of the legal fees for a transcript, make out and deliver to any person applying for the transcript, a correct transcript, properly certified, of any paper or record in the clerk's office;

(11) Perform such duties in regard to the state and county revenue as are prescribed by law under this code;

(12) Issue execution within the time prescribed by §§ 26-1-201 -- 26-1-203; and

(13) Perform such other duties as are, or may be, required of the clerk by law.

(b) In the place of well-bound docket books as required in subdivisions (a)(5) and (6), the clerks may, in the alternate, subject to the approval and under the direction of the judges of the respective courts, use a file card system whereby a card would be kept in a loose-leaf file drawer under lock and key, upon which card the necessary entries required by law to be put on the docket would be made.

(c) (1) Any information required to be kept as a public record by a clerk of any court may be maintained on a computer or removable computer storage media in lieu of docket books or other bound books; provided, that the following standards are met:

(A) The information is available for public inspection, unless it is a confidential record according to law;

(B) Due care is taken to maintain the information as a public record during the time required by law for retention;

(C) All daily data generated and stored within the computer system shall be copied to computer storage media daily, and the newly created computer storage media more than one (1) week old shall be stored at a location other than at the building where the original is maintained; and

(D) The clerk can provide a paper copy of the information when needed or when requested by a member of the public.

(2) Nothing in subdivision (c)(1) shall be construed as requiring the clerk to sell the media upon which the information is stored or maintained.

(d) (1) Install and maintain the Tennessee court information system (TnCIS) as provided by the administrative office of the courts (AOC) or a functionally equivalent computer system. The implementation of TnCIS in the offices of the court clerks shall be determined by the TnCIS steering committee and shall be based on the availability of adequate funding. The TnCIS software shall be made available to all offices of court clerks, including those offices previously automated and those offices within Shelby, Davidson, Knox and Hamilton counties.

(2) Notwithstanding any other law to the contrary, any court clerk office having a significant investment in an existing computer system shall not be required to acquire a new computer system, or to modify or convert an existing system to utilize the TnCIS software; provided, that those court clerk offices shall maintain a computer system that will report electronically all data required under Tenn. Sup. Ct. R. 11, § II, or otherwise statutorily mandated; and the AOC shall provide for the necessary data transfers with other state agencies as defined by the AOC or as statutorily required.



§ 18-1-106 - Judgment index.

(a) It is the duty of the clerk of the courts of record, and they are required, to keep a judgment index in which the name of each person, partnership, firm or corporation against whom a judgment or decree is rendered shall be entered under the proper alphabet or letter of the person, partnership, firm or corporation, giving the date, number of the cause and amount of the judgment.

(b) (1) Each page of the index shall have five (5) columns, as follows:

Name. Date. No. Cause. Amount.

(2) Two (2) sets of these columns may be on each page.



§ 18-1-107 - Notation as to party requesting process.

The clerks of court, in all cases where there are two (2) or more defendants in any case, civil or criminal, and a subpoena for witnesses or other process issues on application of part only of the defendants, shall mark thereon at whose instance the subpoena is issued.



§ 18-1-108 - Authority.

(a) The clerks of the several courts have authority to:

(1) Administer oaths and take affidavits in all cases in which the authority to administer the oath is not confined to some other officer, and the power may be exercised either in vacation or term time;

(2) Take depositions to be read as evidence in any judicial proceeding in this or any other state;

(3) Take probate of the attendance of witnesses, and issue tickets, in vacation as well as term time, and in civil as well as criminal cases, at any time between the commencement and decision of a cause;

(4) Appoint deputies with full power to transact all the business of the clerk, such deputy first taking an oath to support the constitution and laws of this state, and faithfully to discharge the duties of deputy clerk of the court for which the deputy acts;

(5) Receive the amount of any judgment or decree rendered in the court of which they are clerks, either before or after the issue of execution on the judgment or decree; and

(6) Exercise such other powers as are, or may be, conferred upon them by law.

(b) In counties where the clerks and the judges wish to establish a cooperative child support collection system that will serve all courts in the counties in which child support is ordered, the clerks of those counties may enter into an agreement, approved by the respective judges, that child support shall be collected and distributed by one (1) clerk for all the clerks of the counties. The agreement shall be in writing and shall set forth all the terms and conditions for the cooperative child support system. The clerk operating the cooperative child support system for the counties shall be financially accountable and treat all payments as if the order of child support had originated in the court served by that clerk.



§ 18-1-109 - Acting as masters in chancery.

The clerks of the several courts, in all equity causes in their courts, are vested with the powers of clerks and masters of the chancery court.



§ 18-1-110 - Practice of law -- Security on bonds.

No clerk of any court can practice law in any of the courts of this state, except as provided in § 23-3-102; neither can the clerk become security for the prosecution of suits in the clerk's court, nor upon any bonds or other obligations required to be executed by the parties in the progress of the suits.



§ 18-1-111 - Providing copy of judgment when payments to be made to court clerk -- Receipt.

(a) When a judgment is required by order of a general sessions, circuit or chancery court, or by agreement of the parties, to be paid to the court through the applicable court clerk, the clerk, upon request of the debtor, shall provide the debtor with a copy of the judgment entered by the court or the agreement between the parties.

(b) Upon the request of the debtor, the clerk shall provide the debtor with a receipt for any amount paid by the debtor to the clerk in discharge of the judgment or the agreement between the parties.



§ 18-1-113 - Delivery of records to successor.

Upon the suspension or removal from office of any clerk, the clerk shall, on demand of the clerk's successor or order of the court, deliver over to the successor the books, papers and other articles belonging to the office, such delivery to be enforced as provided in title 8, chapter 49, part 1.



§ 18-1-115 - Judgment affecting city or county taxes furnished tax collecting officials.

It is the duty of the clerk of any court that renders a judgment or decree affecting city or county taxes to furnish a copy of the judgment or decree to the county trustee or to the city treasurer, comptroller or other municipal officers collecting taxes, as the case may be, of the county or city whose taxes are involved.






Part 2 - Disposition of Documents and Evidence

§ 18-1-201 - Disposition of documents according to order of court.

The clerks of the courts of record in this state are authorized and empowered to make such disposition of records, dockets, books, ledgers and other documents as the judges of their respective courts may severally direct, subject to the provisions set out in §§ 18-1-202 -- 18-1-205.



§ 18-1-202 - Documents disposable.

(a) In all cases that have been finally disposed of, for a period of more than ten (10) years, the clerks of the courts of record are empowered and authorized under the direction and order of the judges of their respective courts to dispose of the records, dockets, books, ledgers and other documents in all such cases, except the clerk shall retain and safely keep the pleadings, original process and original opinion, if any, all original rules, appearance and execution dockets, minute books, plat or plan books; provided, that all other records, dockets, books, ledgers and documents maintained by the clerks may be disposed of by the clerks after they have ceased to be current after a period of ten (10) years; provided, however, that the disposition is ordered by the respective judges of the courts.

(b) In civil cases, a judge may order the clerk to destroy discovery materials, briefs, cost bonds, subpoenas and other temporary records three (3) years after the final disposition of the case or three (3) years after records sealed by order of the court have been unsealed. When the order is entered, the court clerk shall notify the parties of the three-year disposition schedule for temporary records, and that the parties may remove temporary records filed by the party during the three-year period. For the purpose of this subsection (b), "final disposition of a case" means the time when judgment has been entered and the appeal times have lapsed for all parties. This subsection (b) shall not apply if any party is a minor.



§ 18-1-203 - Minute order for disposition of documents.

Any order issued by any of the judges of courts of record, as authorized in § 18-1-202, shall be entered on the minutes of the court, setting forth generally what papers, books, documents and records may be disposed of. A detailed inventory in the minute entry shall not be required.



§ 18-1-204 - Preservation of historical records.

Before the clerk destroys or otherwise disposes of, pursuant to § 18-1-202, any records, dockets, books, papers, ledgers and documents, when so authorized by the court, the clerk shall give ninety (90) days' notice to the state librarian and archivist, whereupon the state librarian and archivist, or the state librarian and archivist's representative, shall examine and remove and take into the state librarian and archivist's possession for preservation any document, book, ledger or record that the state librarian and archivist believes to be of value for historical or other scholarly purposes.



§ 18-1-205 - Periodical disposal of documents.

The courts shall order the disposition of the records, papers, dockets, books, ledgers or other documents enumerated in §§ 18-1-202 -- 18-1-204 annually or at such other times as may be thought to be advisable.



§ 18-1-206 - Disposal of physical evidence.

(a) Physical evidence other than documents and firearms used in judicial proceedings and in the custody of a court in cases where all appeals or potential appeals of a judgment have ended or when the case has been settled, dismissed or otherwise brought to a conclusion, may be disposed of as follows:

(1) The clerk of the court having custody of the physical evidence to be disposed of shall notify the attorneys of record in the case for which the evidence was used that certain enumerated items are no longer needed by the court and that they have thirty (30) days from the date of notification to claim any of the items belonging to them or their clients. If after thirty (30) days the attorneys have not claimed and removed the items of evidence, the clerk shall dispose of the evidence in the manner prescribed by subdivisions (a)(2)-(7);

(2) The clerk of the court having custody of the physical evidence to be disposed of shall annually inventory the physical evidence and prepare a list of the evidence proposed to be destroyed with references to the case involved and the term of court in which the evidence was used;

(3) The clerk shall publish in a newspaper of general circulation in the county for three (3) consecutive weeks the proposed list of items of physical evidence selected for disposition;

(4) Parties interested in the disposition of physical evidence may submit a petition to the court stating their objections to the proposed disposition within thirty (30) days of the initial newspaper publication;

(5) After the time for filing petitions objecting to the disposition has passed, the clerk shall submit the list with any filed petition to the court. The court shall approve or reject each item on the list and shall order that each particular item be disposed of in one (1) of the following ways:

(A) Returned to the owner or the owner's attorney of record if the attorney agrees;

(B) Preserved by a specified organization for historical purposes;

(C) Sold; or

(D) Destroyed;

(6) The clerk shall deliver the order and the items approved for disposition to the custody of the sheriff or the chief of police in counties having a metropolitan form of government for disposition in accordance with the order of the court; and

(7) The sheriff shall deliver the physical evidence to the owner or owners or to the organization or organizations when so ordered, personally or by return receipt mail. When ordered to sell physical evidence, the sheriff shall advertise in a newspaper of general circulation the sales, for not less than three (3) editions and not less than thirty (30) days prior to the sales. The sheriff shall conduct a public sale and maintain a record of each sale and the amount received. The proceeds of the sale or sales shall be deposited forthwith in the county general fund. When ordered to destroy physical evidence, the sheriff shall completely destroy each item by cutting, crushing, burning or melting and shall file an affidavit concerning the destruction with the clerk of the court ordering the destruction, showing a description of each item, the method of destruction, the date and place of destruction and the names and addresses of all witnesses. In counties having a metropolitan form of government, all references to the sheriff in this subdivision (a)(7) means the chief of police.

(b) This section shall not act to amend or repeal any of the provisions of any private act or acts that provide for the disposal of physical evidence or exhibits used in any judicial proceeding in any county having a population of over six hundred thousand (600,000), according to the 1980 federal census or any subsequent federal census.






Part 3 - Misconduct

§ 18-1-301 - Grounds for removal.

The court may remove its clerk:

(1) Upon conviction of a misdemeanor in office or of a felony;

(2) For nonresidence in the county in which the court is held;

(3) For failing to give security as required by law;

(4) For failing to pay over public moneys or moneys collected officially;

(5) For incapacity, neglect of duty or misbehavior in office; and

(6) For any other cause to which the penalty of removal from office is attached by law.



§ 18-1-302 - Suspension on indictment.

Immediately upon indictment found against any clerk for a felony or misdemeanor in office, the court of which the clerk is clerk may suspend the clerk from office and appoint a clerk pro tempore, until a final decision can be had, who shall be entitled to the fees and perquisites of office during the suspension.



§ 18-1-303 - Proof of improper conduct of office.

The failure to pay over money collected officially, incapacity, neglect of duty and misbehavior in office may be shown by the record of a suit, by motion, or otherwise founded upon one (1) of the causes, and decided adversely to the clerk; or charges may be exhibited to the court, in writing, by any person, and satisfactorily established by proof, the clerk having a right to be heard in defense, and to an appeal, as in other cases.



§ 18-1-305 - Misdemeanor in office -- Penalty.

Any clerk who willfully or corruptly does any act contrary to the duties of such clerk's office, as prescribed by law, or, in like manner, omits or refuses to perform any service or duty required of the clerk, unless some other penalty is expressly provided, commits a Class C misdemeanor and may be removed from office.



§ 18-1-306 - False entries to affect causes.

Any clerk who knowingly and willfully makes a false entry, knowingly and willfully fails to make an entry required by law to be made, or knowingly and willfully makes out an imperfect or incorrect transcript of the proceedings had in the clerk's court, with the intent to affect the result of any cause, commits a Class A misdemeanor.






Part 4 - Vacancy in Office

§ 18-1-401 - Deputy filling vacancy.

In case of the death of any clerk of a court, the clerk's deputy holds the office until the vacancy is filled by appointment or election, as the case may be.



§ 18-1-402 - Temporary appointment.

The several courts may fill any vacancy temporarily until an election can be had according to law.






Part 5 - State Court Clerks' Conference

§ 18-1-501 - Creation and membership of conference.

There is created the Tennessee state court clerks' conference, which shall be the official organization of the circuit court clerks, clerks and masters, criminal court clerks, juvenile court clerks, probate clerks and elected general sessions court clerks in this state. The membership of the conference shall consist of all circuit court clerks, clerks and masters, elected probate clerks, criminal court clerks, juvenile court clerks and elected general sessions court clerks in this state. Deputies of the clerks shall be associate members of the conference.



§ 18-1-502 - Rules, regulations, and bylaws.

The state court clerks' conference is authorized to adopt and, from time to time, amend such rules, regulations, or bylaws as it considers necessary for the conduct of its affairs. The rules, regulations or bylaws shall provide for the election of a president, vice president, secretary and such other officers as the conference considers advisable, for the method of selection of the officers, and for such other matters consistent with the general laws of the state as the conference may choose.



§ 18-1-503 - Calling meetings -- Notice -- Seminars.

The president of the conference may call meetings at will, upon at least ten (10) days' written notice to members, and shall call at least one (1) meeting annually. The annual meeting shall provide educational seminars or training for the membership in addition to the business sessions. The conference may from time to time provide additional education seminars for its membership in cooperation with the administrative director of the courts and the University of Tennessee's center for government training.



§ 18-1-504 - Attendance.

(a) The maximum number of individuals attending from a clerk's office in a county will be determined by the classification of counties as enumerated in § 8-24-101. The ratio of individuals from each clerk's office allowed to attend per classification is as follows:

(1) Counties of the first class -- 12;

(2) Counties of the second class -- 10;

(3) Counties of the third class -- 8;

(4) Counties of the fourth class -- 6;

(5) Counties of the fifth class -- 4;

(6) Counties of the sixth class -- 2;

(7) Counties of the seventh class -- 2; and

(8) Counties of the eighth class -- 2.

(b) If a clerk's office in a county does not have the maximum number of attendees, other clerks' offices in the county may send additional people to meetings of the state court clerks' conference. The total number of attendees from all clerks' offices within each county shall not exceed the total established by adding the number of attendees allowed for each clerk's office within the county, as enumerated in § 8-24-101.



§ 18-1-506 - Administration of seminar.

The seminar described in § 18-1-503 shall be administered by the administrative director of the courts and the administrative director's staff in cooperation with the conference. The state, through the administrative office of the courts, shall pay for all expenses incurred in administering the seminar.



§ 18-1-507 - Meetings.

(a) The conference shall meet annually and at other times as provided in this part for consideration of any and all matters pertaining to the discharge of the official duties and obligations of its members, and for the purpose of education and training, to the end that there be a more prompt and efficient administration of the duties and responsibilities of the state clerks and their offices.

(b) It is the official duty of each member of the conference to attend its meetings unless otherwise officially engaged, or for good and sufficient reasons.



§ 18-1-508 - Duties -- Committee on drafting and monitoring legislation.

It is the duty of the conference to give consideration to the enactment of such laws and rules or procedure as in its judgment may be necessary to the more effective operation of the offices of the state court clerks. To this end a committee of its members shall be appointed to draft suitable legislation and submit its recommendations to the general assembly and to monitor legislation otherwise submitted that impacts upon the operation of the state court clerks' offices.









Chapter 2 - Accounting and Bonds

Part 1 - Accounting

§ 18-2-101 - Cash book -- Penalty for violations.

(a) The clerks of the courts, and clerks and masters, shall keep a cash book as one (1) of the public records of their respective offices, in which they shall enter, under each case, all sums of money received or disbursed by them, showing the date of receipt or disbursement, on what account received or disbursed and to or from whom received or disbursed.

(b) The cash book shall be indexed direct and reverse.

(c) The cash book shall at all times be open to the inspection of the public.

(d) It is a Class A misdemeanor for any clerk or clerk and master to fail to keep the cash book or to allow its inspection as provided in this section.



§ 18-2-102 - Payment of money to parties -- Penalty for violations.

(a) It is the duty of each of the clerks of the several courts, upon application of the party entitled, the party's agent or attorney, made at the office of the clerk, to pay and deliver to the applicant, without delay, any money or property in the clerk's hands, received by virtue of any decree, judgment or order of the court, or any judge of the court, or by virtue of the clerk's office.

(b) A failure to comply with the requirements of this section is a Class C misdemeanor and, moreover, subjects the clerk to motion against the clerk and the clerk's sureties.



§ 18-2-103 - Report of money or assets held.

(a) It is the duty of the clerks or clerks and masters of the respective courts to prepare a written financial report describing and identifying the amounts of money or other assets in their respective offices at the end of each fiscal year.

(b) The report shall include a listing of all cases for which funds are being held, showing the style of each case and the amount held for each case.

(c) The report shall be filed with the respective court within thirty (30) days of the close of the fiscal year.

(d) The report shall be available for inspection by the comptroller of the treasury, or the comptroller of the treasury's designated representative, parties to the litigation and their counsel and other interested parties.



§ 18-2-104 - False report of moneys held.

Any clerk or clerk and master who willfully and corruptly makes a false report to the court of the matters required by § 18-2-103 commits a Class A misdemeanor, and the clerk shall be removed from office under § 18-2-213.



§ 18-2-105 - Unlawful use or disposal of money or property.

Any clerk or clerk and master of any court who, without authority of law, uses, loans or converts to the clerk's or clerk and master's own use, or otherwise disposes of, any money or property that may have come into the clerk's or clerk and master's hands in the clerk's or clerk and master's official capacity, commits a Class C felony.



§ 18-2-106 - Reports of property sold.

(a) It is the duty of the clerk, whenever property has been sold by the clerk under order of the clerk's court, or any judge of the court, at each term to make and submit to the court a report showing the property sold, the amount of the sale, the principal and interest collected, the aggregate fund on hand, the disbursements made, to whom and when, specifying separately the fees allowed to the clerk and other officers of court.

(b) Any person interested in the report may except to the report, as in other cases.



§ 18-2-107 - Decree on report of property sold -- Appeal.

(a) The report and the action of the court on the report shall be embodied in a decree, to be entered on the minutes of the court, and the clerk shall be entitled to no other fees or allowances than those specified and fixed by the decree of the court.

(b) The action of the court is subject to the right of appeal by the persons interested, as in other cases.






Part 2 - Bonds

§ 18-2-201 - Official bond.

(a) Every clerk of a court except the clerk of the supreme court and chief deputy clerks of the supreme court, before entering upon the duties of the clerk's office, shall enter into an official bond, which shall be prepared in accordance with title 8, chapter 19, to the satisfaction of the clerk's court, in the sum of fifty thousand dollars ($50,000) in counties with a population of less than fifteen thousand (15,000) and one hundred thousand dollars ($100,000) in counties with a population of fifteen thousand (15,000) or more, according to the 2010 federal census or any subsequent federal census, or in a greater sum as the court may determine, payable to the state, and conditioned for the safekeeping of the records and for the faithful discharge of the duties of the clerk's office.

(b) The clerk of the supreme court and chief deputy clerks of the supreme court shall be included within the blanket surety bond required by § 4-4-108.

(c) Unless otherwise clearly indicated by the context in which it is used, "clerk of a court" or "clerk," as used in this part, includes "county clerk."



§ 18-2-202 - Commissioner and receiver bond.

The several courts may also require their clerks to give bond, in accordance with § 18-2-205, in such sum as the court deems sufficient to cover property or funds that may at any time come to the hands of the clerks as special commissioners or receivers, by appointment of the court or any judge of the court.



§ 18-2-203 - Failure to give commissioner and receiver bond.

The failure of the clerk to execute the special bond provided for in § 18-2-202 shall not subject the clerk to any penalty, but the court may confide the particular business to such other person as will give the required security, and, in the absence of the special bond, the clerk and the clerk's sureties will be liable, on the regular official bond, for all property or money with which the clerk may be properly chargeable as special commissioner or receiver.



§ 18-2-204 - Special bonds.

The court may also require special bonds to meet particular exigencies, and in a suitable penalty, whenever, in its judgment, the interest of suitors render it necessary, subject to § 18-2-203.



§ 18-2-205 - Entry and filing of bonds.

The bonds required in §§ 18-2-201 -- 18-2-204, after being acknowledged before, approved and certified by the court, shall be entered upon the minutes within thirty (30) days, and shall then be recorded in the office of the county register of deeds and transmitted to the office of the county clerk for safekeeping.



§ 18-2-206 - Scope of liability on bonds.

The official bonds of clerks, executed under this code, are obligatory on the principal and sureties for every wrongful act or failure of duty in the clerk's official capacity, whether embraced in the condition of the bond or not, or growing out of a law passed subsequently to its execution.



§ 18-2-207 - Chancellors to examine bonds.

It is the duty of the chancellors, on the first day of each term of their respective courts, to examine the bonds of the respective clerks and masters of those courts, and to ascertain whether they are in conformity to law and whether the sureties on the bonds are good and solvent and worth the penalties of the bonds respectively.



§ 18-2-208 - Examination of witnesses and records.

The chancellors, whenever necessary to arrive at a correct knowledge of the respective bonds and their sufficiency, shall summon witnesses and examine them on oath, and shall examine all records in any of the county or state offices, and all records and papers in the offices of the clerks and masters.



§ 18-2-209 - Orders to correct deficiencies in bond.

Whenever any chancellor in any manner determines that the bonds of any clerk and master of any court within the chancellor's judicial district are, from any cause, insufficient, the chancellor shall forthwith make a record of the fact on the minutes of the court, and order the clerk and master, within thirty (30) days from that date, to make the clerk and master's bonds sufficient by executing new bonds or giving additional security, and complying with any order of the chancellor in regard to the bonds.



§ 18-2-210 - Other courts and county legislative bodies also to examine bonds.

Sections 18-2-207 -- 18-2-209 shall apply also to the clerks of the other courts of this state, and it shall be the duty of the judges of the supreme, circuit, criminal and special courts, at each term of those courts, respectively, and of the county legislative bodies at every quarterly meeting, to inquire into the bonds of their respective clerks, as the chancellors are required to do; and all the powers for this purpose vested in the chancellors are vested in the judges of the other courts and the county legislative body.



§ 18-2-211 - Time for examination of bonds.

Nothing in §§ 18-2-207 -- 18-2-210 is to be construed to prevent the examination of bonds on any other than the first day of any term or meeting, but the examination shall be made at each term and quarterly meeting, as respectively provided, and the examination may be continued from day to day until a satisfactory conclusion is reached.



§ 18-2-212 - Grand jury examination of bonds.

The grand jury in each county shall inquire into the correctness and sufficiency of the bonds of all the clerks within the county, including the clerk and master of the chancery court, and, for this purpose, they may send for witnesses and examine all necessary records and papers. Should they find any bond of any of the clerks incorrect in form or insufficient in amount, or in the quality of the security on the bonds, it is their duty to return the fact to the court to which the clerk belongs, and thereupon it shall be the duty of the court, without delay, to make an order upon the clerk to execute within thirty (30) days, in lieu of such bond, a new bond, or give additional satisfactory security.



§ 18-2-213 - Removal for failure to execute new bond.

(a) Should any clerk or clerk and master fail to comply with the order of the clerk or clerk and master's court, it shall be the imperative duty of the court to remove the clerk or clerk and master, and appoint some other person in the clerk's or clerk and master's place.

(b) If a clerk elected by the people is removed, the appointment shall be to fill the unexpired term, but if a clerk and master, or other clerk whose appointment is by law vested in the court is removed, the appointment shall be for a full term of office.

(c) Ample power and authority are vested in the courts to take bond and security to carry into execution this section.









Chapter 3 - Supreme Court Clerks

§ 18-3-101 - Appointment -- Tenure.

(a) The clerk of the supreme court shall be appointed by the judges of the supreme court and shall hold office for a period of six (6) years. The clerk of the supreme court shall be located at Nashville.

(b) Three (3) chief deputy clerks of the supreme court, one (1) each for the eastern, middle and western grand divisions, shall be appointed by the clerk of the supreme court, subject to the approval of the supreme court, to supervise and coordinate the business of the supreme court and intermediate appellate courts in their respective grand divisions. The chief deputy clerk for the eastern grand division shall be located at Knoxville. The chief deputy clerk for the middle grand division shall be located at Nashville. The chief deputy clerk for the western grand division shall be located at Jackson.



§ 18-3-102 - Duties.

The clerk of the supreme court, in addition to the duties prescribed by chapters 1 and 2 of this title, is required to:

(1) Preserve the written opinions of the judges as other records of the clerk of the supreme court's office, subject to the inspection of all persons wishing to examine them, and to furnish certified copies of the written opinions, on demand, to any person applying and paying the lawful fees;

(2) Deliver to the attorney general and reporter the original opinions of the court within ten (10) days after the decision;

(3) Issue to the inferior courts, within sixty (60) days, and before the next term of the inferior court after the adjournment of the supreme court, certified copies of the opinions and judgments or decrees in all cases reversed and remanded;

(4) Pay over costs incurred in inferior courts, as provided in § 20-12-140;

(5) Note on the execution docket executions not returned at the time specified in the execution; and

(6) Perform such other duties as are or may be required of the clerk of the supreme court by law.



§ 18-3-109 - Recess appointments.

If the office of clerk of the supreme court becomes vacant during the recess of the court, the chief justice of the supreme court may make a temporary appointment to fill it until the judges of the supreme court meet and make a permanent appointment.



§ 18-3-110 - Removal.

(a) The clerk of the supreme court may be removed from office by the court for malfeasance, incompetency or neglect of duty.

(b) The reasons for removal shall be entered on the minutes of the court.



§ 18-3-111 - Disposition of old court documents -- Record retention plan.

The clerk of the supreme court shall dispose of or preserve old dockets, old transcripts, old records or any other books, documents, papers, etc., as directed by the chief justice of the supreme court in accordance with the records retention plan promulgated by the supreme court.






Chapter 4 - Clerks Of Circuit, Criminal, Special and General Sessions Courts

Part 1 - Circuit, Criminal and Special Courts

§ 18-4-101 - Election -- Tenure.

(a) The clerks of the circuit and criminal courts and other special courts are elected by the qualified voters of the respective circuits and districts over which the local jurisdiction of the courts, respectively, extends.

(b) The clerks' terms of office are four (4) years.



§ 18-4-102 - Chapter applicable to criminal and special courts.

This chapter applies to clerks of the criminal and other special courts established by law.



§ 18-4-103 - Duties.

The clerk of each circuit court, in addition to the duties prescribed by chapters 1 and 2 of this title, is required to:

(1) At each term of the court, when the jury is discharged, make out and certify a list of the jury, with the number of days they have served and the amount due to each, and deliver the list to the county clerk, to be registered by the county clerk, and certificates issued thereon as prescribed by § 18-6-105;

(2) Make out and transmit to the clerk of the supreme court transcripts of the record, in all cases in which appeals in the nature of writs of error have been taken from the clerk of the circuit court's court, within forty (40) days after the rendition of the judgment, unless the case has been determined within forty (40) days of the session of the supreme court, or during such session, and in that event forthwith;

(3) Enter up judgment of the court on its records, after the verdict of a jury;

(4) Note on every execution or order of sale of land, the defendant's direction not to advertise the execution or order in a newspaper;

(5) Present to the judge of the circuit or criminal court all bills of costs for the clerk of the circuit court's certificate, in criminal cases, in which the state or county is liable for the costs;

(6) Record, at full length, on the minutes of the clerk of the circuit court's court, the papers returned into the court by a judge of the court of general sessions, for the purpose of having a condemnation of land levied on by execution from such judge, and order of sale;

(7) Enter, at full length, upon the minutes of the court, the presentment or indictment in cases of felony;

(8) Perform duties in relation to revenue as prescribed in §§ 9-2-108 -- 9-2-122 and 9-2-135 [repealed]; and

(9) Perform such other duties as are, or may be, required by law.



§ 18-4-104 - Adjournment of court.

Whenever the circuit court judge fails to hold court as required by law, the clerk may, at the expiration of the prescribed time, adjourn the court until the next term.



§ 18-4-105 - Recognizances on adjournment.

The clerk is authorized, in cases where the court is adjourned pursuant to § 18-4-104, to enter forfeiture of all recognizances previously taken, for the appearance of parties or witnesses, where the parties or witnesses, on being called by the sheriff, fail to appear in pursuance of the recognizances, or to take new recognizances from such of the parties as do appear, according to law, for their appearance at the next term of the court.



§ 18-4-106 - Refusal to give new recognizance.

If any person, bound in a recognizance to appear, appears accordingly, but fails or refuses to enter into a new recognizance, similar to and of the purport and effect of the previous recognizance, for the person's appearance at the next term, the person shall be deemed to have surrendered to the sheriff, and shall be in custody until the person enters into such recognizance as is by law required upon surrender by bail in like cases.



§ 18-4-107 - Proceedings on forfeitures.

The same proceedings shall be had in all cases for forfeitures entered by the clerk, in pursuance of §§ 18-4-104 -- 18-4-106, as if the same had been entered by order of court.






Part 2 - Courts of General Sessions

§ 18-4-201 - Compensation of clerk of general sessions court.

(a) The clerk of the circuit court, when acting as clerk of the court of general sessions, shall receive the compensation provided by law for circuit court clerks, as fixed by § 8-24-102. The fees, commissions and emoluments of the clerk of the court of general sessions shall constitute part of the fees, commissions and emoluments of the office of the clerk of the circuit court. The clerk shall receive such additional amount for the clerk's services as clerk of the court of general sessions as may be fixed by any private act in effect on March 11, 1959, or thereafter enacted affecting such county.

(b) However, the clerk of any special court serving as a clerk of general sessions court as provided in § 16-15-301 shall receive only the fees, commissions and emoluments as provided by law for the general sessions court, and the compensation received shall be in addition to the compensation that the clerk receives for the clerk's services in the special court or courts. The compensation of the clerk shall not exceed the maximum statutory amount for the circuit court as allowed by law.



§ 18-4-202 - Financial report of general sessions court filed by clerk.

It is the duty of the clerk of the court of general sessions to make and file with the county clerk of the county for transmission to each regular quarterly session of the county legislative body a complete detailed financial report of all receipts and disbursements of the court of general sessions for the previous quarter.



§ 18-4-203 - Powers and duties of clerk.

(a) The clerk of the general sessions court has concurrent authority with the judge to issue warrants and other process and writs, other than those that the law requires to be issued only by a judicial officer, and has the authority to set the amount of bond in the absence of the judge.

(b) It is the duty of the clerk of the general sessions court to keep all dockets required by title 16, chapter 15, to write all minute entries required and to promptly make any and all entries necessitated by §§ 16-15-101 -- 16-15-711, 18-4-201, 18-4-202, 20-12-143 and 27-5-108, and former §§ 40-118, 40-424 and 40-425 (repealed).

(c) In counties having a population of not less than twenty thousand seven hundred (20,700) nor more than twenty-one thousand seven hundred (21,700), the clerk of the general sessions court has authority to issue search warrants and peace warrants.









Chapter 5 - Clerks of Chancery Court

§ 18-5-101 - Appointment -- Tenure.

The clerk and masters of the chancery courts are appointed by the respective chancellors and hold their offices for six (6) years.



§ 18-5-102 - Duties.

The clerk and master of the chancery court, in addition to the duties prescribed by chapters 1 and 2 of this title, is required to:

(1) Keep a rule docket, in which shall be entered the names of the complainants and defendants in full, the names of the attorneys and counsel, a minute of the date of the issuance and return of process, with the return on the process, and a note of all the orders and proceedings made at office;

(2) Keep a well-bound book, in which shall be entered, under the name of each case, the depositions taken and filed in the case, the names of the witnesses, and the date of the filing, and by whom. This book may be dispensed with by keeping the rule docket in such a way as to enable the entries required in this section to be made in the docket, without interfering with the entries regularly belonging to that docket;

(3) Issue all original, mesne and final process from the court, make orders of publication for defendants, grant decrees pro confesso for want of answer, hear exceptions to bills, answers and reports, subject at all times to the control, direction and supervision of the chancellor; and

(4) Perform such other duties as are, or may be, by law required.



§ 18-5-103 - Powers as master in chancery.

The clerk and master of the chancery court is authorized to administer oaths and perform all the functions of masters in chancery, unless restrained by the provisions of law.



§ 18-5-104 - Adjournment of court.

The master in chancery may adjourn court, in the absence of the chancellor, from day to day, for three (3) days in succession, or longer if, in the master in chancery's judgment, the interest of the public requires it, and then adjourn it to the court in course or to the time fixed by the chancellor for holding a special term.



§ 18-5-105 - Investment of funds of minors and incompetents.

Clerks and masters of the chancery courts, having in their hands funds belonging to minors or incompetents who have no regular guardian or other custodian or other person authorized by law to demand the funds, may invest the funds as provided in § 8-21-401(i)(8) or, if applicable, § 8-21-409(f)(1) without prior specific order of the court if, in their best judgment, it appears that the funds will be idle and payment of funds will not be demanded for a period of thirty (30) days from and after receipt of funds.






Chapter 6 - County Clerks

§ 18-6-101 - Election -- Term of office -- Clerk of county legislative body.

(a) The county clerks are elected by the qualified voters of the respective counties over which the local jurisdiction of the county legislative body, respectively, extends.

(b) Their term of office is four (4) years.

(c) The county clerk shall be the clerk of the county legislative body.

(d) If any vacancy occurs in the office of county clerk, the vacancy shall be filled as provided for in § 5-1-104(b).



§ 18-6-102 - Name change.

(a) County court clerk shall assume the title "county clerk."

(b) The county clerk shall assume all the duties of the county court clerk and all statutes referring to county court clerks shall apply with equal force and effect to the county clerk.

(c) The office of county clerk shall remain an office in this state regardless of the abolition of any county quarterly court.



§ 18-6-103 - Certain boards of commissioners authorized to appoint own clerks.

(a) Notwithstanding the duties prescribed for the county clerk in chapters 1 and 2 of this title and §§ 18-6-101, 18-6-102 and 18-6-104, the board of commissioners in any county with a population of six hundred thousand (600,000) or more is authorized to employ its own clerk to serve at its meetings and to employ its own clerical and administrative help reasonably necessary to take the minutes of its meetings and to transcribe the minutes, subject to the approval of the board of commissioners, as official records of the county.

(b) The board of commissioners shall appropriate such funds as are necessary to cover the cost of the clerk and staff provided for in subsection (a).



§ 18-6-104 - Duties as clerk.

The county clerk, in addition to the duties prescribed by chapters 1 and 2 of this title, is required, as clerk to:

(1) Act as clerk of the county legislative body;

(2) Keep a docket of all the causes to be tried in the court;

(3) Enter upon the docket every suit, motion and action that may come before the court for trial;

(4) Produce to the judge of the circuit court, for the judge's examination at the first circuit court in the judge's county after the first Monday in April in each year, on the second day of the term, the bonds of all officers taken during such year by the county legislative body;

(5) Spread on the records of court every bond required to be recorded; and

(6) Receive and preserve the journals of congress, statutes and other public documents entrusted to the county clerk by law, and deliver them to the county clerk's successor.



§ 18-6-105 - Duties as to revenue.

The county clerk has the following duties in regard to revenue:

(1) List in a book provided for that purpose all appropriations and allowances made by the county legislative body, all claims of jurors and officers for attendance, or other claim chargeable against the county, setting forth the character, description and for what purpose made, including the date and amount of the allowance, and the book and page of the minutes where the order may be found;

(2) Issue orders or certificates to the parties entitled and endorse on the orders or certificates that they have been registered in the county clerk's office. The endorsement shall be necessary to authorize the county mayor to issue the county mayor's warrant for the amount;

(3) Make out at the first meeting of the county legislative body in each year a balance sheet of revenue and disbursements of the county for the preceding year, giving the several sources of the revenue and items of disbursement plainly, and post the sheet on the outside wall of the courthouse;

(4) Perform the acts in relation to state revenue prescribed in title 8, chapter 19, title 9, chapters 2 and 3, title 26, chapter 5, title 30, chapter 8, parts 2-5, title 57, chapter 5, parts 1-4 and title 67; and

(5) (A) Collect franchise fees pursuant to franchise agreements with municipalities, if so authorized by resolution of the legislative body of any municipality having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census;

(B) Collect the enrollment fees and provide decals in connection with municipal programs to combat auto theft, if so authorized by ordinance of the legislative body of any municipality having a metropolitan form of government and a population of over four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census; and

(C) Any powers concerning fee or tax collection that may be granted to the county clerk by the legislative body of any municipality having a metropolitan form of government and a population of more than four hundred fifty thousand (450,000), according to the 1990 federal census or any subsequent federal census, shall not affect the powers granted to the director of finance under the charter of the municipality to make decisions concerning the official depository for fees and taxes as well as depository procedures. The county clerk shall not receive a commission for receiving and paying over the fees and taxes.



§ 18-6-106 - Administration of estates.

(a) (1) Notwithstanding any law or public, private, special or local act to the contrary, no county clerk shall serve as clerk of a court with probate jurisdiction. In any county in which the county clerk is performing this function, the duties as to administration of estates and guardian appointments shall be vested in either the clerk of the court with probate jurisdiction or the clerk and master. In any county in which the county clerk is the only clerk of the court with probate jurisdiction, these duties shall be transferred to the clerk and master.

(2) (A) Subdivision (a)(1) shall not apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(B) In the counties listed in subdivision (a)(2)(A), the county clerk shall continue to serve as clerk of the court with probate jurisdiction and the clerk shall continue to exercise the same powers and duties as it exercised on June 30, 2003.

(3) Subdivision (a)(1) shall not apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(4) Effective July 1, 2014, in counties having a population of not less than forty-one thousand (41,000) nor more than forty-one thousand one hundred (41,100), according to the 2010 federal census or any subsequent federal census, all clerical duties and responsibilities for the probate court currently exercised by the circuit court clerk shall transfer to the clerk and master. On such date, the clerk and master shall assume all duties and responsibilities with respect to the administration of estates, guardian appointments and other probate matters. All probate files, records and other documents maintained for the probate court in such counties shall be transferred to the custody of the clerk and master.

(b) The clerk of the court having probate jurisdiction has the following duties as to the administration of estates:

(1) Administer to every administrator or executor an oath to perform the will of the deceased, or for the faithful performance of the administrator's or executor's duty; provided, that in the alternative, the oath of the administrator or executor may be sworn or affirmed in the presence of a notary public and the acknowledgment of the representative's oath, when certified by the notary public, shall be presented to the appropriate clerk;

(2) Except as provided in § 30-1-201, take from every such representative a bond, with two (2) or more able sureties, or one (1) corporate surety, in an amount not exceeding double the value of the estate and not less than the value of the estate, payable to the state of Tennessee, conditioned as is shown in § 30-1-203;

(3) Issue to the representative letters of administration or testamentary, authorizing the representative to administer the estate of the deceased;

(4) Receive of every administrator or executor the inventory the administrator or executor may return of the decedent's estate, and cause the administrator or executor to verify it by the administrator's or executor's oath, and present the inventory to the court;

(5) Record the inventory, if it be found regular by the court, in the book of inventories;

(6) Receive from every personal representative the personal representative's account of sales, and cause the personal representative to verify the account of sales by the personal representative's oath, and present the account of sales to the court, and record the account of sales if the court finds the account of sales regular;

(7) Take and state, once every year, in vacation, at the clerk's office, the accounts of every personal representative of any deceased person, after the lapse of fifteen (15) months from the personal representative's qualification;

(8) Compel the accounting party, by subpoena, to come before the clerk once every year for the purpose of settling the accounting party's accounts;

(9) Present to the court, in writing, the names of those personal representatives and guardians who refuse to answer the subpoena, or who fail to settle; and also the names of the minors in their county, of the clerk's knowledge, whose guardians are in default, and the sureties of whose guardians are dead, removed out of the state or become insolvent;

(10) Examine the accounting party, when it seems necessary, upon oath, touching the accounting party's receipts and disbursements;

(11) Continue the settlement, from time to time, on cause shown by affidavit;

(12) Charge such party with all such sums as the party has received or might have received by using due diligence; and credit such party with such disbursements as the party supports by lawful vouchers, and with a reasonable compensation for the party's services;

(13) Report the account to the next court having probate jurisdiction for confirmation or rejection;

(14) Record the settlement when it is finally adjusted by the court;

(15) Serve every party, resident in the clerk's county, that is interested in the account, or the agent or attorney of such as reside elsewhere, with five (5) days' notice of taking such account, and take no account of any administration until such notice has been given;

(16) Record all refunding bonds lodged with the clerk by any personal representative, taken from distributees, and file and preserve the originals in the clerk's office; and

(17) Perform all the duties required of the clerk in the administration of insolvent estates of deceased persons.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 18-6-107 - Duties as to guardians.

(a) The county clerk has the duty to enter in particular books, to be provided and kept for that purpose only, every guardian's first account of the guardian's ward's estate, received into the guardian's hands and possession, and each annual account of profits and disbursements afterwards exhibited by such guardian.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 18-6-108 - Probate of instruments.

(a) The county clerk has the duty to take the probate or acknowledgment of all deeds and other instruments that are entitled to registration by law, and to certify the same for registration, and to demand and receive the state tax thereon, as specified in title 67, chapter 4, part 4.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 18-6-109 - Duties as to marriages.

(a) The county clerk has the following duties as to marriages:

(1) To endorse on or append to the marriage license the form of the return; and

(2) To register, in a well-bound book, the names of the parties, and the date of the issuance of a marriage license, and to copy immediately, under or opposite thereto, the return of the proper functionary who solemnized the rites of matrimony, with the date thereof, and file and retain the license and return thereof in such clerk's office.

(b) The records described in subdivision (a)(2) are public records.



§ 18-6-110 - Record of appointments and settlements.

(a) The county clerk has the duty to record in well-bound books all letters testamentary and of administration, all guardian appointments and all settlements made by the clerk with guardians and personal representatives.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) In counties having a population of not less than thirty-nine thousand fifty (39,050) nor more than thirty-nine thousand one hundred fifty (39,150), according to the 2000 federal census or any subsequent federal census, the circuit court clerk, who also serves as the general sessions court clerk, shall serve as the clerk of the court with probate jurisdiction in any such counties.



§ 18-6-111 - Other duties.

The county clerk is required to perform such other duties as are, or may be, by law required of the county clerk.



§ 18-6-112 - Incompetency of clerk.

(a) Whenever the county clerk is incompetent, because of interest or relationship, to do or perform any official act required by law to be done by the county clerk, it shall be lawful and is the duty of the county mayor or appropriate judge to do and perform the act.

(b) When the clerk is incompetent to take and state any account, the account shall be taken and stated by a special commissioner, to be appointed by the chancellor as provided by law.



§ 18-6-113 - Depositions.

The county clerks are authorized and empowered to take depositions in any legal proceeding to the same extent and after the same manner as notaries public, and in taking such depositions the clerks shall attest the depositions under their official seals, and for such services shall be entitled to the same compensation as notaries public.



§ 18-6-114 - Oaths and affidavits.

(a) (1) The county clerks are authorized and empowered to take affidavits and administer oaths for general purposes to the same extent as judges of the courts of general sessions and notaries public.

(2) They shall attest the affidavits and oaths under their official seals or the seals of their respective courts.

(b) (1) As compensation for their services in taking any such affidavit or oath and so attesting the affidavit or oath, they shall be entitled to receive the sum of twenty-five cents (25cent(s)), to be paid by the party whose affidavit or oath is so taken.

(2) This section shall not affect the fees provided by law for such clerks incident to their duties in their respective courts.



§ 18-6-115 - Vacancies.

If the office of the county clerk becomes vacant due to death, resignation or removal, the duties of the county clerk shall be temporarily discharged by the chief deputy, or deputy designated as temporary successor by the county clerk in writing, until a successor county clerk is elected or appointed and qualified according to law.









Title 19 - Civil Procedure In General Sessions Courts

Chapter 1 - General Provisions [Repealed or Transferred]



Chapter 3 - Execution [Repealed or Transferred]

Part 2 - Stay of Execution [Repealed]









Title 20 - Civil Procedure

Chapter 1 - Parties to Actions

§ 20-1-102 - Indemnification of nominal plaintiff.

The person whose name is used in the prosecution of a suit may, at any time during the progress of the cause, require the party for whose benefit the action is brought to give bond, with good security, to indemnify the person whose name is used in the prosecution of the suit against all damages and costs.



§ 20-1-103 - Action on bond.

For any breach of an official bond or undertaking of any officer, executor, administrator or guardian, or of any bond or undertaking required to be given by law for the security of the public generally or of particular individuals, the party aggrieved may, without assignment, bring suit on the breach for the aggrieved party's use, giving security for costs and being liable therefor as if the suit had been brought in the aggrieved party's own name.



§ 20-1-104 - Deserted wife as party.

Where a husband has deserted his family, the wife may prosecute or defend, in the husband's name, any action that the husband might have prosecuted or defended. The wife may also sue and be sued in her own name for any cause of action accruing subsequently to such desertion.



§ 20-1-105 - Expenses and loss of service incident to injury to child.

(a) The father and mother of a minor child have equal rights to maintain an action for the expenses and the actual loss of service resulting from an injury to a minor child in the parents' service or living in the family except that where one (1) parent is dead or has deserted the family, the other parent shall have the sole right to maintain the action.

(b) In case the father and mother of the minor child are living apart and one (1) parent has exclusive legal custody of the child, the parent with legal custody has the sole right to maintain an action for the expenses and the actual loss of service resulting from an injury to the minor child, except that the noncustodial parent in such case shall have a right to maintain or join an action brought under this section, for the expenses resulting from an injury to the minor child to the extent the noncustodial parent has paid those expenses.



§ 20-1-107 - Several liability on joint obligations.

All joint obligations and promises are made joint and several, and the debt or obligation shall survive against the heirs and personal representatives of deceased obligors as well as against the survivors, and suits may be brought and prosecuted on the obligations and promises against all or any part of the original obligors, and all or any part of the representatives of deceased obligors, as if such obligations and assumptions were joint and several.



§ 20-1-108 - Joinder of defendants on joint and several obligations.

Persons jointly or severally, or jointly and severally, bound on the same instrument, or by judgment, decree or statute, including the makers and endorsers of negotiable paper and sureties, may all or any part of them be sued in the same action.



§ 20-1-109 - Action in name used in instrument.

Suit may be brought by or against any of the parties to a written instrument on which the action is founded, by the name and description used in the instrument.



§ 20-1-110 - Failure of recovery against joint defendants.

In all actions on contracts, a dismissal of suit as to one (1) or more of those jointly sued, or failure to recover as to one (1), shall not prevent a recovery against those defendants who may be liable.



§ 20-1-111 - Maintaining action after executor or administrator removes from jurisdiction.

(a) Where one (1) of several executors or administrators removes out of the state, actions may be prosecuted and judgments rendered against such as remain, in the same manner as if all were sued.

(b) If the cause of action is within the jurisdiction of a judge of the court of general sessions, it may be prosecuted against the administrator or executor who remains in the county, where one (1) of them removes out of the state or into another county.



§ 20-1-112 - Defenses of executors sued separately.

The defendants, so separately sued, shall not be held further liable than if all were sued and may avail themselves of all the defenses allowed where all are sued.



§ 20-1-113 - Separate judgments against executors.

The same proceedings may be taken on judgments rendered in such separate suits, to subject the defendants for waste of assets or to subject real estate descended to heirs, as when all the executors or administrators are sued.



§ 20-1-114 - Addition of parties.

(a) At any time before trial, new plaintiffs or defendants may be added to the suit by the plaintiff, upon supplemental process taken out and served or appearance entered.

(b) If added at the appearance term, it may be done without costs; if at any subsequent term, on such terms as to costs and conditions as the court may prescribe, so as to prevent delay.



§ 20-1-115 - Intervention in property action.

In actions for the recovery of property, any person not a party to the action, on showing interest in the subject matter of the suit, may be allowed to appear as defendant in the action.



§ 20-1-116 - Substitution of defendant in property action.

(a) At any time before defense made, the defendant may apply to the court to substitute in the defendant's place any person not already a party, who claims the money or property in suit, by filing an affidavit, stating the facts on which the person founds the application, showing that the right in the subject matter in controversy is in the third person; that the affiant has no interest in the suit, and may be exposed to the claim of two (2) or more adverse parties, denying all collusion with the party sought to be substituted, and proffering to pay the money or deliver the property into the custody of the court.

(b) If, on notice to the plaintiff and the person sought to be substituted as defendant, sufficient cause is shown, the court may order the substitution and discharge the original defendant from liability to either party, and make such disposition, pending the suit, of the fund or property in controversy, as to secure the money, property or its value to the party who shall prove to be entitled.



§ 20-1-117 - Substitution for levying officer.

(a) Where property is levied upon under any process of law by an officer and taken into possession, and an action is brought against the officer for the recovery of the property or for damages, any person at whose instance the process issued may be permitted to come into court at any time before the cause is finally disposed of and be substituted as defendant in the place of the officer, of which an entry shall be made upon the minutes of the court.

(b) The party so substituted may, in the discretion of the court, be compelled to assume and give security for all costs that have or may become chargeable to the officer up to the time of the substitution.

(c) Upon the substitution, the officer shall no longer be a party to the suit but shall be a competent witness in the suit.



§ 20-1-118 - Default judgment against levying officer.

Upon written notice from the levying officer being served upon the party at whose instance the process issued, stating the nature of the suit, the court in which it is pending, and demanding that the party come into court and be substituted in the place of the officer, and stating the day upon which the application for substitution shall be made, if the party does not appear and become substituted in the officer's place, the officer may permit judgment to go by default against the officer or make defense.



§ 20-1-119 - Comparative fault -- Joinder of third party defendants.

(a) In civil actions where comparative fault is or becomes an issue, if a defendant named in an original complaint initiating a suit filed within the applicable statute of limitations, or named in an amended complaint filed within the applicable statute of limitations, alleges in an answer or amended answer to the original or amended complaint that a person not a party to the suit caused or contributed to the injury or damage for which the plaintiff seeks recovery, and if the plaintiff's cause or causes of action against that person would be barred by any applicable statute of limitations but for the operation of this section, the plaintiff may, within ninety (90) days of the filing of the first answer or first amended answer alleging that person's fault, either:

(1) Amend the complaint to add the person as a defendant pursuant to Tenn. R. Civ. P. 15 and cause process to be issued for that person; or

(2) Institute a separate action against that person by filing a summons and complaint. If the plaintiff elects to proceed under this section by filing a separate action, the complaint so filed shall not be considered an original complaint initiating the suit or an amended complaint for purposes of this subsection (a).

(b) A cause of action brought within ninety (90) days pursuant to subsection (a) shall not be barred by any statute of limitations. This section shall not extend any applicable statute of repose, nor shall this section permit the plaintiff to maintain an action against a person when such an action is barred by an applicable statute of repose.

(c) This section shall neither shorten nor lengthen the applicable statute of limitations for any cause of action, other than as provided in subsection (a).

(d) Subsections (a) and (b) shall not apply to any civil action commenced pursuant to § 28-1-105, except an action originally commenced in general sessions court and subsequently recommenced in circuit or chancery court.

(e) This section shall not limit the right of any defendant to allege in an answer or amended answer that a person not a party to the suit caused or contributed to the injury for which the plaintiff seeks recovery.

(f) As used in this section, "person" means any individual or legal entity.

(g) Notwithstanding any law to the contrary, this section applies to suits involving governmental entities.






Chapter 2 - Process

Part 1 - General Provisions

§ 20-2-101 - Summons from general sessions court.

The summons from a court of general sessions shall be substantially the same as the summons from a court of record, but requiring the defendant to appear before the judge on a day fixed, or generally. If no time or place is designated, the officer serving the process shall notify the defendant of the time and place, and make the officer's return accordingly.



§ 20-2-102 - Security for costs and damages.

The general sessions judge may, and the clerk shall, before issuing the summons or other leading process, require the plaintiff to enter into bond, with sufficient surety, conditioned to prosecute the plaintiff's suit with effect, or to pay such costs and damages as may be awarded against the plaintiff by the court having cognizance thereof, unless the plaintiff sue in forma pauperis.



§ 20-2-103 - Date of process shown -- Penalty for violation.

(a) The clerk, general sessions judge or attorney issuing any process shall mark on the process the day on which the process is issued; and the sheriff or other officer into whose hands the process comes to be executed, shall, in like manner, mark on the process the day on which the sheriff or other officer received it.

(b) The penalty for neglect of this requirement shall be a forfeiture of one hundred twenty-five dollars ($125), to be recovered in any court having cognizance thereof, by any persons who shall sue for the penalty, with costs.



§ 20-2-104 - Issuance of process on Sunday.

(a) Civil process may be issued on Sundays on the application of any party, supported by oath or affirmation, that the defendant is removing or about to remove the defendant's person or property beyond the jurisdiction of the court applied to.

(b) The clerk or general sessions judge shall endorse on the back of the process that it was obtained on the oath of the plaintiff, the plaintiff's agent or attorney, as directed in subsection (a).

(c) It is the duty of the proper officers to execute all such process on Sundays, subject to the same penalties and regulations as in other cases.



§ 20-2-105 - Service of process on Sunday on parties leaving jurisdiction.

Sheriffs or constables having process in their hands in civil actions pending in magistrate's court or courts of record, if it appears to their satisfaction that parties to be sued are leaving the county or state, have the right to execute the process on Sunday.



§ 20-2-106 - Process on Sunday generally prohibited.

With the exceptions contained in §§ 20-2-104 and 20-2-105, civil process shall not be executed on Sunday.



§ 20-2-107 - Process in other counties.

Process in local actions may run to any county.



§ 20-2-108 - Counterpart summons.

(a) Where there are two (2) or more defendants in any suit in courts of law or equity or before judges of the courts of general sessions, the plaintiff may cause a counterpart summons or subpoena to be issued to any county where any of the defendants is most likely to be found, the fact that the counterpart process is issued in the same suit being noted on each process, which, when returned, shall be docketed as if only one (1) process had issued.

(b) If the defendants are not served, the same proceedings shall be had as in cases of other similar process not executed.

(c) The counterpart, when issued from a judge of the court of general sessions, shall be returned within thirty (30) days.



§ 20-2-109 - Service on joint obligor on negotiable paper.

In joint actions on negotiable paper, service of a counterpart writ on the drawer or maker shall not be sufficient service to hold the drawer or maker to answer the action, unless the original writ was executed on a joint drawer or maker.



§ 20-2-111 - Returns made with ink -- Penalty for violation.

(a) Sheriffs, constables and all officers are required to make their returns upon all processes issued to them with pen and ink or some other nonerasable material or fluid; but the failure of the officer to make the officer's return as required shall in no case vitiate the return.

(b) Any officer violating this section commits a Class A misdemeanor, and is further liable in damages to any person or persons aggrieved by the violation.



§ 20-2-112 - Wrongful death action by other than personal representative pending -- Service in civil action against estate.

(a) Where a wrongful death action has been instituted by any person other than an executor, executrix, administrator or administratrix of a decedent's estate, the estate may be made a party defendant to any civil action arising out of the same facts, happenings, or circumstances otherwise properly brought by serving process on the person instituting the original wrongful death action.

(b) If, after a decedent's estate is made a party defendant as provided in subsection (a), an executor, executrix, administrator or administratrix of the decedent's estate is thereafter appointed, the person who instituted the original wrongful death action shall notify the executor, executrix, administrator or administratrix of the decedent's estate in writing of all actions heretofore instituted against the decedent's estate. The failure of the person to notify the executor, executrix, administrator or administratrix of the decedent's estate, as provided in this subsection (b), may render the person liable for all resultant damages.

(c) Any individual served with process under this section shall notify any person or entity charged with the responsibility of defending the action to which the subject estate has been made a defendant. The notice shall be in writing.



§ 20-2-113 - Long-arm statute -- Service upon person in foreign country.

(a) If service is to be effected upon a party in a foreign country, service of the summons and complaint may be made:

(1) In the manner prescribed by the law of the foreign country for service in that country in an action in any of its courts of general jurisdiction;

(2) As directed by the foreign authority in response to a letter rogatory, when service in either case is reasonably calculated to give actual notice;

(3) Upon an individual, by delivery to the individual personally; and upon a corporation, partnership or association, by delivery to an officer or a managing or general agent;

(4) By any form of mail requiring a signed receipt, to be addressed and dispatched by the clerk of the court to the party to be served; or

(5) As directed by order of the court.

(b) Service under subdivision (a)(3) or (a)(5) may be made by any person who is not a party and is not less than twenty-one (21) years of age, anyone duly authorized to serve summons by the law of the country where service is to be made or anyone designated by order of the court or the foreign court. On request, the clerk shall deliver the summons to the plaintiff for transmission to the person or the foreign court or officer who will make the service. Proof of service may be made as prescribed in Tenn. R. Civ. P. 4, by order of the court or by the law of the foreign country. Proof of service by mail shall include an affidavit or certificate of addressing and mailing by the clerk of court.






Part 2 - Long-Arm Statutes

§ 20-2-201 - Foreign corporations subject to actions.

(a) Any corporation claiming existence under the laws of the United States or any other state or of any country foreign to the United States, or any business trust found doing business in this state, shall be subject to suit here to the same extent that corporations of this state are by the laws of this state liable to be sued, so far as relates to any transaction had, in whole or in part, within this state or any cause of action arising here, but not otherwise.

(b) A corporation or trust having any transaction with persons or having any transaction concerning any property situated in this state, through any agency whatever acting for it within the state, shall be held to be doing business here within the meaning of this section.



§ 20-2-202 - Actions against unincorporated associations and nonresident partnerships.

(a) Any unincorporated association or organization, whether resident or nonresident, including nonresident partnerships and nonresident trusts, doing or desiring to do business in this state by performing any of the acts for which it was formed, shall, before any such acts are performed, appoint an agent in this state upon whom all process may be served, and certify to the clerk of the circuit court of each county in which the association or organization desires to perform any of the acts for which it was organized the name and address of the process agent.

(b) (1) If the unincorporated association or organization fails to appoint the process agent pursuant to this section, all process may be served upon the secretary of the state of Tennessee;

(2) Upon such service, the secretary of state, by registered or certified return receipt mail, shall forward a copy of the process to the last known address of the unincorporated association or organization.

(c) Service upon the process agent appointed pursuant to this section, or upon the secretary of state if no process agent is appointed, shall be legal and binding on the association or organization, and any judgment recovered in any action commenced by service of process, as provided in this section, shall be valid and may be collected out of any real or personal property belonging to the association or organization.



§ 20-2-203 - Use of highways as appointment of agent for process -- Pre-trial discovery depositions.

(a) (1) Any owner, chauffeur or operator of any motor vehicle that is not licensed under the laws of this state, or any nonresident who, acting in behalf of the owner of any such vehicle, uses or causes to be used any such motor vehicle in this state, or any nonresident of this state who hires or procures the use of a motor vehicle licensed under the laws of this state, for temporary use in this state, and who makes use of the privilege, extended to nonresidents of the state to operate such vehicle on highway or highways within the state, shall be deemed thereby to constitute the secretary of state of this state as agent for acceptance of service of process in any civil action brought by any person against the owner, chauffeur or operator of such motor vehicle or nonresident arising out of any accident or injury occurring in this state in which such vehicle is involved;

(2) Such use of a highway shall be treated as an agreement on the part of such person that such service of process shall have the force and validity of personal service on the owner, chauffeur or operator of such motor vehicle or nonresident within the jurisdiction of this state and the county of action.

(3) As used in this section, "nonresident" includes any person who, though a resident of this state or who was the owner or operator of a motor vehicle properly registered and licensed under the laws of this state when the motor vehicle accident or injury occurred, has been absent from this state for at least thirty (30) days next preceding the day on which process is lodged with the secretary of state as provided in § 20-2-205.

(b) The agency of the secretary of state to accept service of process in actions for both personal injuries and property damages shall continue for such period of time or so long as the cause of action is not barred by the statute of limitations of this state and shall not be revoked by the death of the nonresident during that period of time. The agency shall continue so long after the expiration of such time as may be necessary to enable the secretary of state to complete the service of process, sued out prior to the expiration of the time and forwarded to the defendant with reasonable dispatch.

(c) The secretary of state shall keep a docket in which the secretary of state enters the style of the cause, the date of issuance of such process, the date of its receipt by the secretary of state and the date on which it was forwarded by the secretary of state to the person named as defendant in the cause.

(d) For the purpose of venue as set out in § 20-4-101, the secretary of state may be considered by the plaintiff as either a resident of the county in which the cause of action arose or the county in which the plaintiff resides.

(e) Any owner, chauffeur or operator of any motor vehicle that is not licensed under the laws of this state, or any nonresident who, acting in behalf of the owner of any such vehicle, uses or causes to be used any such motor vehicle in this state, or any nonresident who hires or procures the use of a motor vehicle licensed under the laws of this state, for temporary use in the state, and who is duly served with process under this section and §§ 20-2-204 -- 20-2-207, in connection with any civil action brought by any person against the owner, chauffeur or operator, or nonresident arising out of any accident or injury occurring in this state in which the vehicle is involved, shall be required, upon receipt of the proper notice as required in title 24, chapter 9 to appear at the time and place specified in the notice, which shall be in the county in which the action is pending, for the purpose of giving a pretrial discovery deposition as authorized by the rules of civil procedure and title 24, chapter 9. The written notice required by § 20-2-205 to be sent to any person served under §§ 20-2-204 -- 20-2-207, along with a certified copy of the original summons, shall include a notification to the effect that the person shall be subject to appearance in this state for the purpose of giving a pretrial discovery deposition if subsequently served with proper notice to do so.

(f) Nothing in this section shall be construed as a prohibition on the exercise of jurisdiction over or service of process on a person who is deemed by this section to constitute the secretary of state as the person's agent, pursuant to §§ 20-2-214 -- 20-2-219.



§ 20-2-204 - Death of party after appointment of agent.

(a) The owner, chauffeur or operator of any motor vehicle that is not licensed under the laws of this state or any nonresident of this state who hires or procures the use of a motor vehicle licensed under the laws of this state for temporary use in this state, and who makes use of the privilege extended to nonresidents of the state, to operate such vehicle on the highway or highways within the state, shall be deemed to have consented that the appointment of the secretary of state as the owner's, chauffeur's, operator's or nonresident's agent for the purposes set forth in § 20-2-203 shall be irrevocable and binding upon such owner's, chauffeur's, operator's or nonresident's executor or administrator.

(b) Where the person has died prior to the commencement of an action brought pursuant to § 20-2-203, this section and §§ 20-2-205 -- 20-2-207, service of process shall be made on the executor, executrix, administrator or administratrix of the decedent in the same manner as is provided for action commenced while the person is living.

(c) Where an action has been duly commenced under § 20-2-203, this section and §§ 20-2-205 -- 20-2-207 by service upon a defendant who dies thereafter, the court shall allow the action to be continued against the person's executor or administrator upon motion with such notice as the court deems proper.



§ 20-2-205 - Service on secretary of state.

(a) Service of process under § 20-2-203 shall be made by lodging, by the plaintiff or the plaintiff's attorney, the original summons and a copy certified by the clerk of the court in which action is brought, with a fee of twenty dollars ($20.00), with the secretary of state, who shall promptly send, postage prepaid, the certified copy by registered or certified return receipt mail to the defendant, along with a written notice that service was so made.

(b) In case it appears, either before or after the lodging of process, as provided in subsection (a), that the nonresident is dead, then either original or alias process may issue, directed to the personal representative of the nonresident deceased and shall be sent, as provided in subsection (a), to the probate court of the county and state of the residence of the deceased at the time of the deceased's death. No appearance need be made nor shall judgment be taken against the personal representative until the lapse of sixty (60) days from the date of mailing the process to such probate court. The procedure for mailing such process and proof of service of process shall be as provided in this section and in § 20-2-206 for the service upon living persons.

(c) The fee of twenty dollars ($20.00) so paid by the plaintiff, when fact of payment is endorsed on the original process by the secretary of state, shall be taxed as plaintiff's cost, to abide the judgment.

(d) In case delivery of process so made by registered or certified mail is refused by the addressee of the process, such refusal to be evidenced by appropriate notation of such fact by the postal authorities, the refusal shall be deemed the equivalent of delivery and adequately constitutes service.

(e) Acceptance of the registered or certified mail by any member of the addressee's family, over sixteen (16) years of age and residing in the same dwelling with the addressee, shall constitute a sufficient delivery of the mail to the addressee.



§ 20-2-206 - Evidence of service through secretary of state.

The original process, endorsed as provided in this section, an affidavit of the secretary of state setting forth the secretary of state's compliance with the requirements of § 20-2-205, and the return receipt signed by, or duly in behalf of, the defendant, shall be attached together and sent to and filed by the clerk. There shall be endorsed on the original process by the secretary of state over the secretary of state's signature the date of the secretary of state's mailing the certified copy to the defendant and the date on which the secretary of state received the return receipt of the defendant. Thereupon service on the defendant shall be consummate. An act of a deputy or regular assistant of the secretary of state in the secretary of state's behalf shall be deemed the equivalent of the act of the secretary of state.



§ 20-2-207 - Continuances after service by agent.

The court of action shall grant such continuance or continuances as may be necessary or proper to afford the defendant so served reasonable opportunity to make defense.



§ 20-2-208 - Actions against steamboat owners.

(a) All persons, resident and nonresident of this state, running and operating steamboats in any of the rivers in or bordering on this state as common carriers, may be sued in law or equity in any county where the boat or boats of such person lands, for any cause of action or suit growing out of or connected with the business carried on or done by or in connection with the running and use of the boat or boats.

(b) Service of process on any captain or clerk of any boat of such person, whether it is the particular boat complained of or immediately connected with the transaction out of which the cause of suit or action originates or not, shall be sufficient to bring such person into court.



§ 20-2-209 - Operation of watercraft in state as appointment of agent for process.

(a) The operation, navigation or maintenance by a nonresident or nonresidents of a boat, ship, barge or other watercraft in this state, either in person or through others, and the acceptance thereby by the nonresident or nonresidents of the protection of the laws of this state for the watercraft, or the operation, navigation or maintenance by a nonresident or nonresidents of a boat, ship, barge or other watercraft in this state, either in person or through others, is deemed thereby to constitute an appointment by each such nonresident of the secretary of state, or some other person in the secretary of state's office during the secretary of state's absence whom the secretary of state may designate, to be the true and lawful agent of each such nonresident for service of process, upon whom may be served all lawful process in any suit, action or proceeding against the nonresident or nonresidents growing out of any accident or injury in which the nonresident or nonresidents may be involved while, either in person or through others, operating, navigating or maintaining a boat, ship, barge or other watercraft in this state; and the acceptance or the operating, navigating or maintaining in this state of the watercraft shall be a signification of each nonresident's agreement that any such process against each nonresident that is so served shall be of the same legal force and effect as if served on each nonresident personally.

(b) The agency of the secretary of state to accept service of process shall continue for a period of one (1) year from the date of any accident or injury and shall not be revoked by death of the nonresident within the period of one (1) year.



§ 20-2-210 - Death of party after appointment of agent.

(a) The nonresident who, under § 20-2-209, is deemed to have appointed the secretary of state as the nonresident's agent for process, shall further be deemed to have consented that the appointment of the secretary of state as the nonresident's agent for the purposes set forth in § 20-2-209 shall be irrevocable and binding upon the nonresident's executor or administrator.

(b) Where such person has died prior to the commencement of an action brought pursuant to § 20-2-209, this section and §§ 20-2-211 -- 20-2-213, service of process shall be made on the executor or administrator of the decedent in the same manner as provided for an action commenced while the person is living.

(c) Where an action has been duly commenced under § 20-2-209, this section and §§ 20-2-211 -- 20-2-213 by service upon a defendant who dies thereafter, the court shall allow the action to be continued against the defendant's executor or administrator upon motion, with such notice as the court deems proper.



§ 20-2-211 - Manner of service on secretary of state.

The manner of service of process under §§ 20-2-209, 20-2-210, this section and §§ 20-2-212 and 20-2-213 shall be the same as is provided by § 20-2-205, and the manner of evidencing such service through the secretary of state shall be the same as provided in § 20-2-206.



§ 20-2-212 - Continuances.

The court of action shall grant such continuance or continuances as may be necessary or proper to afford the defendant so served reasonable opportunity to make defense.



§ 20-2-213 - Other methods of service unaffected.

Nothing in §§ 20-2-209 -- 20-2-212 and this section shall be construed as affecting other methods of process against nonresidents as provided by existing laws.



§ 20-2-214 - Jurisdiction of persons unavailable to personal service in state -- Classes of actions to which applicable.

(a) Persons who are nonresidents of this state and residents of this state who are outside the state and cannot be personally served with process within this state are subject to the jurisdiction of the courts of this state as to any action or claim for relief arising from:

(1) The transaction of any business within this state;

(2) Any tortious act or omission within this state;

(3) The ownership or possession of any interest in property located within this state;

(4) Entering into any contract of insurance, indemnity or guaranty covering any person, property or risk located within this state at the time of contracting;

(5) Entering into a contract for services to be rendered or for materials to be furnished in this state;

(6) Any basis not inconsistent with the constitution of this state or of the United States;

(7) Any action of divorce, annulment or separate maintenance where the parties lived in the marital relationship within this state, notwithstanding one party's subsequent departure from this state, as to all obligations arising for alimony, custody, child support or marital dissolution agreement, if the other party to the marital relationship continues to reside in this state.

(b) As used in this section, "person" includes corporations and all other entities that would be subject to service of process if present in this state.

(c) Any such person shall be deemed to have submitted to the jurisdiction of this state who acts in the manner described in subsection (a) through an agent or personal representative.



§ 20-2-215 - Service on secretary of state -- Forwarding by registered or certified mail -- Personal representatives of deceased defendants -- Time for appearance -- Registered or certified mail refused.

(a) Service of process pursuant to § 20-2-214 shall be made by lodging, by the plaintiff or the plaintiff's attorney, the original summons and a copy certified by the clerk of the court in which the action is brought, with a fee of twenty dollars ($20.00), with the secretary of state, who shall promptly send, postage prepaid, the certified copy by registered or certified return receipt mail to the defendant, along with a written notice that service was so made.

(b) In case it appears, either before or after the lodging of process as provided in subsection (a), that the nonresident is dead, then either original or alias process may issue directed to the personal representative of the nonresident deceased and shall be sent as provided in this section to the probate court of the county and state of the residence of the deceased at the time of the deceased's death. No appearance need be made nor shall judgment be taken against the personal representative until the lapse of sixty (60) days from the date of mailing the process to such probate court. The procedure for mailing such process and proof of service of process shall be as provided in this section and in § 20-2-216 for the service upon living persons.

(c) The fee of twenty dollars ($20.00) so paid by plaintiff, when fact of payment is endorsed on the original process by the secretary of state, shall be taxed as plaintiff's cost, to abide the judgment.

(d) In case delivery of process so made by registered or certified mail is refused by the addressee of the process, such refusal to be evidenced by appropriate notation of such fact by the postal authorities, such refusal shall be deemed the equivalent of delivery and adequately constitutes service.



§ 20-2-216 - Proof of mailing by secretary of state and receipt by defendant.

The original process, endorsed as described in this section, an affidavit of the secretary of state setting forth the secretary of state's compliance with the requirements of § 20-2-215, and the return receipt signed by, or duly in behalf of, the defendant, shall be attached together and sent to and filed by the clerk. There shall be endorsed on the original process by the secretary of state over the secretary of state's signature the date the secretary of state mailed the certified copy to the defendant and the date on which the secretary of state received the return receipt of the defendant. Thereupon, service on the defendant shall be consummate. An act of a deputy or regular assistant of the secretary of state in the secretary of state's behalf shall be deemed the equivalent of the act of the secretary of state.



§ 20-2-217 - Extraterritorial personal service -- Proof.

(a) In addition to service of process on the secretary of state as set forth in this part, personal service of process may be made upon any party outside the state by any person over eighteen (18) years of age and not a party to the action. No order of court shall be required to constitute such person a proper officer to receive and execute the process.

(b) An affidavit of the person serving the process shall be filed with the clerk of the court in which the action is pending, stating the time, manner and place of service.



§ 20-2-218 - Causes of action limited.

Only causes of action arising hereafter or heretofore from past or future transactions as set forth in § 20-2-214 may be asserted against the defendant in an action in which jurisdiction over the defendant is based upon §§ 20-2-214 -- 20-2-217, this section and § 20-2-219.



§ 20-2-219 - Process under other laws not affected -- Liberal construction.

(a) Nothing contained in §§ 20-2-214 -- 20-2-218 and this section shall limit or affect the service of process in any other manner now provided by law.

(b) Subsection (a) is in the nature of remedial legislation and it is the legislative intent that it be given a liberal construction.



§ 20-2-220 - Authority of deputy and assistant secretaries of state.

An act of a deputy or regular assistant of the secretary of state in the secretary of state's behalf under this part shall be deemed the equivalent of the act of the secretary of state; provided, that the deputy or assistant signs the name of the secretary of state by the secretary of state as the deputy or assistant so that the record will show the party acting for the secretary of state and that such party was a deputy of or regular assistant to the secretary of state.



§ 20-2-221 - "Person" defined.

As used in §§ 20-2-222 -- 20-2-225, "person" includes an individual, executor, administrator or other personal representative, or a corporation, partnership, association or any other legal or commercial entity, whether or not a citizen or domiciliary of this state and whether or not organized under the laws of this state.



§ 20-2-222 - Personal jurisdiction based upon enduring relationship.

A court may exercise personal jurisdiction over:

(1) A person domiciled in, organized under the laws of, or maintaining the person's principal place of business in, the state as to any claim for relief; or

(2) A person who is a party to an action of divorce, annulment or separate maintenance when the parties have lived in the marital relationship within this state, notwithstanding one party's subsequent departure from this state, as to all obligations arising for alimony, custody, child support, child visitation or marital dissolution agreement, if the other party to the marital relationship continues to reside in this state.



§ 20-2-223 - Personal jurisdiction based on conduct.

(a) A court may exercise personal jurisdiction over a person, who acts directly or indirectly, as to a claim for relief arising from the person's:

(1) Transacting any business in this state;

(2) Contracting to supply services or things in this state;

(3) Causing tortious injury by an act or omission in this state;

(4) Causing tortious injury in this state by an act or omission outside this state of the person who regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered, in this state;

(5) Having an interest in, using or possessing real property in this state;

(6) Contracting to insure any person, property or risk located within this state at the time of contracting; or

(7) Conduct as a director or officer of a domestic corporation or the conduct of a domestic corporation while the person held office as a director or officer.

(b) When jurisdiction over a person is based solely upon this section, only a claim for relief arising from acts enumerated in this section may be asserted against that person.



§ 20-2-224 - Service outside the state.

When the exercise of personal jurisdiction is authorized by §§ 20-2-221 -- 20-2-223, this section and § 20-2-225, service may be made outside this state in the manner provided by the Tennessee rules of civil procedure or as otherwise provided by law.



§ 20-2-225 - Other bases of jurisdiction unaffected -- Jurisdiction whenever permitted by constitution.

A court of this state may exercise jurisdiction:

(1) On any other basis authorized by law; or

(2) On any basis not inconsistent with the constitution of this state or of the United States.



§ 20-2-226 - Service on the secretary of state--Collection of fee.

The secretary of state shall collect a fee of twenty dollars ($20.00) each time process is served on the secretary of state under this chapter, or pursuant to the convention on the service abroad of judicial and extrajudicial documents in civil or commercial matters, signed at The Hague, November 15, 1965, commonly referred to as "The Hague Convention." The party to a proceeding causing service of process is entitled to recover this fee as costs if such party prevails in the proceeding.









Chapter 3 - Lis Pendens

§ 20-3-101 - Filing of abstract -- Effect of not filing.

(a) When any person, in any court of record, by declaration, petition, bill or cross bill, seeks to fix a lien lis pendens on real estate, or any interest in real estate, situated in the county of suit, in furtherance of the setting aside of a fraudulent conveyance, of subjection of property under return of nulla bona, tracing a trust fund, enforcing an equitable vendor's lien, or otherwise, that person shall file for record in the register's office of the county an abstract, certified by the clerk, containing the names of the parties to the suit, a description of the real estate affected, its ownership and a brief statement of the nature and amount of the lien sought to be fixed.

(b) Until the abstract is so filed, so far as concerns the rights of bona fide purchasers and encumbrancers, for value, of the realty, or any interest in the realty, they shall not be affected.



§ 20-3-102 - Duties of register.

It is the duty of the register immediately to file the abstract and to record the abstract in the lien book.



§ 20-3-103 - Termination of action in which filed.

(a) Where the suit, abstract of the claimed lien in which has been filed and recorded, finally terminates, whether on the merits or otherwise, the court may direct the entry on the lien book in the registry of an order respecting the suit made by it, which order, certified by the clerk, shall be presented to the register, who shall immediately note its date and record it on the lien book at the proper place.

(b) Should no such order be entered by the court, it is the duty of the plaintiff or complainant who filed the notice abstract to cause to be noted of record the fact of termination, or, if the claim is satisfied, the satisfaction of the claim, such notation to be attested in writing by the register or the register's deputy.



§ 20-3-105 - Lien on real estate.

(a) When any person in a court of record seeks to fix a lien lis pendens on real estate, or any interest in real estate, and the court in furtherance of the lien issues a restraining order, the restraining order shall be valid for ninety (90) days only unless:

(1) The court orders a longer period of time to apply; or

(2) Bond is given for the value of the property involved by the party seeking the order.

(b) The abstract filed in the register's office pursuant to this part shall contain information relevant to any restraining order and the duration of the restraining order.






Chapter 4 - Venue

Part 1 - Venue of Actions

§ 20-4-101 - Transitory actions.

(a) In all civil actions of a transitory nature, unless venue is otherwise expressly provided for, the action may be brought in the county where the cause of action arose or in the county where the individual defendant resides.

(b) If, however, the plaintiff and defendant both reside in the same county in this state, then the action shall be brought either in the county where the cause of action arose or in the county of their residence.

(c) Where the action is brought either in the county where the cause of action arose or in the county where the defendant resides, process may be sent to another county as in local action, and it shall not be necessary nor required that the defendant be in the county of action either when the action is commenced or during the time between the commencement of the action and service of process.



§ 20-4-102 - District in which tort arose.

(a) When the plaintiff and defendant are both residents of the same county but reside in different districts within the venue of separate courts, a tort action may be brought in the court within the venue of the district where the cause of action arose, and the process may be served in other districts in the county not within the venue of the court.

(b) [Deleted by 2011 amendment.]



§ 20-4-103 - Actions in rem.

In actions commenced by the attachment of property without personal service of process, and in cases where the suit is brought to obtain possession of personal property, or to enforce a lien or trust deed or mortgage, or where it relates to real property, the attachment may be sued out or suit brought in any county where the real property, or any portion of it, lies, or where any part of the personal property may be found.



§ 20-4-104 - Business office of party.

For all civil actions, if the defendant is not a natural person, the action shall be brought in:

(1) The county where all or a substantial part of the events or omissions giving rise to the cause of action accrued;

(2) The county where any defendant organized under the laws of this state maintains its principal office; or

(3) (A) If the defendant is not organized under the laws of this state, the county where the defendant's registered agent for service of process is located; or

(B) If the defendant does not maintain a registered agent within this state, the county where the person designated by statute as the defendant's agent for service of process is located.



§ 20-4-105 - Objection to venue.

If action is brought in the wrong county, it may be prosecuted to a termination, unless abated by plea of the defendant.



§ 20-4-106 - [Repealed.]

HISTORY: Acts 1968, ch. 523, § 1 (17.05); T.C.A., § 20-407, repealed by Acts 2011, ch. 510, § 5, effective October 1, 2011.



§ 20-4-107 - Real property -- State or agency a party.

Notwithstanding any other law or rule of procedure to the contrary, any action the subject matter of which involves real property in which this state, or any agency of this state, is a party, may be properly instituted in any county in which the property is located.



§ 20-4-108 - Construction.

Nothing in this part shall be construed to repeal or modify any other specific or special venue provision of state law.






Part 2 - Change of Venue

§ 20-4-201 - Cases in which venue changeable.

In all civil cases at law where the issue is to be tried by jury, and in all cases of issues in courts of equity directed to be tried by jury, either in the circuit or chancery court, in all civil cases before a judge of the court of general sessions, and in all criminal cases:

(1) The venue may be changed, at any time before trial, upon good cause shown, as prescribed in this part; or

(2) A court may issue an order for a special venire of jurors from another county if in its discretion it determines the action to be necessary to ensure a fair trial.



§ 20-4-202 - One change for each side.

The venue may be changed by the plaintiff or defendant, or both, but not more than once by each, except for causes not in existence when the first change was taken.



§ 20-4-203 - Application for change.

The party applying for a change of venue shall make a statement of facts, in writing, under oath or affirmation, that the party verily believes that, owing to prejudice, or other causes then existing, the party cannot have a fair and impartial trial in the county, or before the general sessions judge, where the cause is pending, the truth of which statement shall, in a court of record, be verified and supported by the oath of at least three (3), and before a general sessions judge, of one (1) or more, respectable and disinterested persons.



§ 20-4-204 - Allowance of change.

If the presiding judge, on due consideration, is of the opinion that the cause set forth is good, and the truth of the cause set forth is evident and credibly supported, the presiding judge shall allow the change asked for.



§ 20-4-206 - Court to which changed -- Special venire.

(a) The change of venue in a court of record shall be made to the nearest adjoining county free from the like exception, whether in the same judicial district or out of it.

(b) Before a general sessions judge, it shall be made to the nearest judge of the court of general sessions of the same county free from like exceptions.

(c) Upon an order for a special venire of jurors from a court other than the court of record, as authorized by § 20-4-201, the jury selection shall be made from the nearest adjoining county free from the like exception, whether in the same judicial district or out of it.



§ 20-4-207 - Costs of change.

The party applying for a change of venue shall, in the cases referenced in this part, pay the cost of the transcript and transmission of paper; and, in the discretion of the court, the applicant may be required to give bond, or additional bond, for costs.



§ 20-4-208 - Incompetency of judge.

(a) As a further provision to prevent delay in cases of incompetency, it is the duty of the circuit court judges and chancellors, whenever there is a cause before one (1) of them, in which the circuit court judge or chancellor is interested, at the request of the opposite party, to transfer the cause to any court in an adjoining district or division that the adverse party may choose; and the original papers, with a certified copy of all orders, shall be immediately transmitted to the court to which the venue is changed.

(b) Where the judge of any court of law or chancery is incompetent, from any other cause, to try the cause, upon application of either of the parties to the suit, the suit shall be transferred to the nearest court having jurisdiction of such cases where like incompetency does not exist.



§ 20-4-209 - Transmission of records.

When a change of venue is directed, the clerk of court shall make a transcript of all the minutes, orders and proceedings in the cause, duly certified, and envelope the transcript, together with all the original papers, in a strong wrapper, securely sealed and safely deliver or transmit the package by messenger, registered mail or express to the clerk of the court to which the venue has been changed.



§ 20-4-210 - Expense of transmitting records.

The clerk or messenger delivering the packages will be entitled to five cents (5cent(s)) a mile, going and returning, and tolls and ferriages, to be paid in advance by the party applying for the change of venue. If these expenses are paid by the opposing party, they will be taxed in the bill of costs against the opposing party's adversary.



§ 20-4-211 - Expenses relating to jury.

When a change of venue in any case, either civil or criminal, is ordered by the circuit or criminal courts of this state from one (1) county to another, the jury fees, in trying the case, shall be paid by the county from which the case is sent, and the fees of the officers summoning jurors in cases where the venue is changed shall be accordingly taxed and certified by the clerk in civil cases, and also by the judge and district attorney general in criminal cases, in the same manner as the fees are otherwise certified by law.









Chapter 5 - Abatement and Survival of Actions

§ 20-5-101 - No abatement where cause survives.

Actions do not abate by the death or other disability of either party, or by the transfer of any interest in the action, if the cause of action survives or continues.



§ 20-5-102 - Actions surviving death of party.

No civil action commenced, whether founded on wrongs or contracts, except actions for wrongs affecting the character of the plaintiff, shall abate by the death of either party, but may be revived; nor shall any right of action arising hereafter based on the wrongful act or omission of another, except actions for wrongs affecting the character, be abated by the death of the party wronged; but the right of action shall pass in like manner as the right of action described in § 20-5-106.



§ 20-5-103 - Causes surviving death of tort-feasor.

(a) In all cases where a person commits a tortious or wrongful act causing injury or death to another, or property damage, and the person committing the wrongful act dies before suit is instituted to recover damages, the death of that person shall not abate any cause of action that the plaintiff would have otherwise had, but the cause of action shall survive and may be prosecuted against the personal representative of the tort-feasor or wrongdoer.

(b) The common law rule abating such actions upon the death of the wrongdoer and before suit is commenced is abrogated.

(c) This section shall not apply to actions for wrongs affecting the character of the plaintiff.



§ 20-5-104 - Revival by or against heirs.

If no person will administer on the estate of a deceased plaintiff or defendant, the suit may be revived by or against the heirs of the decedent.



§ 20-5-105 - Revival by or against successor in interest.

If the decedent has parted with the decedent's interest pending the suit, it may be revived by or against the successor in interest instead of the representative or heir.



§ 20-5-106 - Injury resulting in death -- Succession to cause of action -- Beneficiary who is minor or legally incompetent.

(a) The right of action that a person who dies from injuries received from another, or whose death is caused by the wrongful act, omission, or killing by another, would have had against the wrongdoer, in case death had not ensued, shall not abate or be extinguished by the person's death but shall pass to the person's surviving spouse and, in case there is no surviving spouse, to the person's children or next of kin; to the person's personal representative, for the benefit of the person's surviving spouse or next of kin; to the person's natural parents or parent or next of kin if at the time of death decedent was in the custody of the natural parents or parent and had not been legally surrendered or abandoned by them pursuant to any court order removing such person from the custody of such parents or parent; or otherwise to the person's legally adoptive parents or parent, or to the administrator for the use and benefit of the adoptive parents or parent; the funds recovered in either case to be free from the claims of creditors.

(b) In any case involving a beneficiary who is a minor or who is legally incompetent, if the court finds it is in the best interest of the beneficiary, the court in its discretion may authorize all or any portion of the funds recovered for the beneficiary to be added to any trust or trusts established for the benefit of the beneficiary, wherever situated, whether the trust was created by the person whose death was caused by the wrongful action or omission or by any other person. The funds recovered shall be for the benefit of the beneficiary and shall be free from the claims of creditors.

(c) (1) Notwithstanding any other law to the contrary, the right to institute and the right to collect any proceeds from a wrongful death action granted by this section to a surviving spouse shall be waived, if the children or next of kin establish the surviving spouse has abandoned the deceased spouse as described in § 36-4-101(a)(13) or otherwise willfully withdrawn for a period of two (2) years.

(2) If the period of two (2) years has passed since the time of abandonment or willful withdrawal, then there is created a rebuttable presumption that the surviving spouse abandoned the deceased spouse for purposes of this section.

(3) In an action under this section, the child or next of kin shall serve the surviving spouse with process as provided in the rules of civil procedure or by constructive service as may otherwise be provided by law.

(d) As used in this section, "person" includes a fetus that was viable at the time of injury. A fetus shall be considered viable if it had achieved a stage of development wherein it could reasonably be expected to be capable of living outside the uterus.



§ 20-5-107 - Prosecution of action by representative or surviving spouse or next of kin.

(a) The action may be instituted by the personal representative of the deceased or by the surviving spouse in the surviving spouse's own name, or, if there is no surviving spouse, by the children of the deceased or by the next of kin; also, without the consent of the personal representative, either may use the personal representative's name in bringing and prosecuting the suit, on giving bond and security for costs, or in the form prescribed for paupers. The personal representative shall not, in such case, be responsible for costs, unless the personal representative signs the prosecution bond in an individual capacity.

(b) In no event shall a parent be permitted to recover through an action commenced pursuant to subsection (a) until all child support arrearages, together with interest on the child support arrearages, at the legal rate of interest computed from the date each payment was due, have been paid in full to the parent ordered to receive the support or to the parent's estate if deceased.

(c) Notwithstanding any law to the contrary, a parent who has intentionally refused or neglected to pay any support for a child for a two-year period, or for the life of the child, whichever is less, when subject to a court order requiring the payment of child support and who has intentionally refused or neglected to contact the child or exercise visitation during such period, shall not be permitted to recover through an action commenced pursuant to subsection (a) and § 20-5-106.

(d) Nothing in this section shall be construed to prevent the institution of an action by a child with respect to the death of a parent.

(e) (1) Notwithstanding any other law to the contrary, the right to institute and the right to collect any proceeds from a wrongful death action granted by this section to a surviving spouse shall be waived, if the children or next of kin establish the surviving spouse has abandoned the deceased spouse as described in § 36-4-101(a)(13) or otherwise willfully withdrawn for a period of two (2) years.

(2) If the period of two (2) years has passed since the time of abandonment or willful withdrawal then there is created a rebuttable presumption that the surviving spouse abandoned the deceased spouse for purposes of this section.

(3) In an action under this section, the child or next of kin shall serve the surviving spouse with process as provided in the Tennessee Rules of Civil Procedure or by constructive service as may otherwise be provided by law.

(4) In no event shall any action for wrongful death abate, or the statute of limitations bar, an action solely as a result of a finding the surviving spouse's rights are waived. Instead the court shall substitute the proper party.



§ 20-5-108 - Continuation of decedent's action.

(a) If the deceased had commenced an action before the deceased's death, it shall proceed without necessity of revivor.

(b) The damages shall go to the surviving spouse and next of kin free from the claims of creditors.



§ 20-5-110 - Action for death of spouse.

(a) A suit for the wrongful killing of the spouse may be brought in the name of the surviving spouse for the benefit of the surviving spouse and the children of the deceased, in the name of the administrator of the deceased spouse or in the name of the next of kin of the spouse.

(b) The surviving spouse may effect a bona fide compromise in such a suit or right of action and may execute a valid release that shall be binding upon all the children of the deceased or next of kin of the deceased.

(c) (1) Notwithstanding any other law to the contrary, the right to institute and the right to collect any proceeds from a wrongful death action granted by this section to a surviving spouse shall be waived, if the children or next of kin establish the surviving spouse has abandoned the deceased spouse as described in § 36-4-101(a)(13) or otherwise willfully withdrawn for a period of two (2) years.

(2) If the period of two (2) years has passed since the time of abandonment or willful withdrawal then there is created a rebuttable presumption that the surviving spouse abandoned the deceased spouse for purposes of this section.

(3) In an action under this section, the child or next of kin shall serve the surviving spouse with process as provided in the Tennessee Rules of Civil Procedure or by constructive service as may otherwise be provided by law.

(4) A release entered into pursuant to this section by the surviving spouse shall be binding as provided in subsection (b), unless a copy of an order finding waiver of rights pursuant to this section was served or delivered to the released parties prior to the execution of the release or distribution of funds, whichever occurs first. However, a court of competent jurisdiction, upon motion of the children or next of kin, may grant injunctive relief after notice to the released parties and to the surviving spouse. The party or parties seeking the release shall not be required to answer or otherwise defend any such action.



§ 20-5-111 - Death of beneficiary before action.

Death of a primary beneficiary, after the death of one so injured and before suit is brought, shall not work a loss of cause of action, which shall be deemed to survive in behalf of those who, after the beneficiary, are the next of kin of the decedent.



§ 20-5-112 - Death of beneficiary during action.

No suit for personal injuries or death from a wrongful act, in any of the courts of this state, whether on appeal or otherwise, and whether in an inferior or appellate court, shall abate or be abated, because or on account of the death of the beneficiary or beneficiaries for whose use and benefit the suit was brought, and the suit shall be proceeded with to final judgment, as though the beneficiary or beneficiaries had not died, for the use and benefit of the next of kin of the deceased beneficiary.



§ 20-5-113 - Damages recoverable in wrongful death.

Where a person's death is caused by the wrongful act, fault or omission of another and suit is brought for damages, as provided for by §§ 20-5-106 and 20-5-107, the party suing shall, if entitled to damages, have the right to recover for the mental and physical suffering, loss of time and necessary expenses resulting to the deceased from the personal injuries, and also the damages resulting to the parties for whose use and benefit the right of action survives from the death consequent upon the injuries received.



§ 20-5-114 - Death of executor or administrator.

When any sole executor or administrator is plaintiff or defendant and dies, the suit may be revived by or against the executor, administrator de bonis non or other successor in the interest of the decedent.



§ 20-5-116 - Party substituted in revivor.

Suit abated by the death of either party may be revived by or against the heir, personal representative, guardian or assign, as the case may be, who may be legally entitled to the decedent's place in the subject matter of the litigation.



§ 20-5-117 - Death of nominal plaintiff.

Where a suit is commenced in the name of one person for the use of another and the nominal plaintiff dies, the suit may be prosecuted without a revivor, as if the death had not happened.



§ 20-5-120 - Automobile liability insurance carrier negligent in failing to settle claim against insured -- Survival of action -- Assignment of right of action for benefit of creditors.

(a) Any cause of action belonging to an insured person against the insured's automobile liability insurance carrier, based upon the negligence or bad faith of the insurance carrier in failing or refusing to settle any claim against the insured person within the limits of the insured's automobile liability insurance policy, shall survive the death of the insured person and shall pass to the insured's personal representative.

(b) Any cause of action within the purview of subsection (a) shall by operation of law be assigned to and be an asset belonging to any trustee in bankruptcy, receiver or other person acting in a representative capacity for the creditors of the insured person, and the cause of action may be filed and maintained by the trustee, receiver or other person acting in a representative capacity for the creditors of the insured person in the trustee's, receiver's or representative's own name as the representative in any court having jurisdiction and venue of the cause of action against the automobile liability insurance carrier of the insured person.

(c) No action within the purview of subsection (a) now pending or hereafter filed in any court of this state shall be abated or dismissed by any court upon the grounds that the action is or was not assignable by the insured person to one (1) of the persons or class of persons as set out in subsections (a) and (b).






Chapter 6 - Pleadings

Part 1 - General Provisions

§ 20-6-101 - Scope of chapter.

The pleadings described in this chapter apply to all actions at law and to all legal proceedings for the redress of civil injuries in which pleadings are necessary and not otherwise expressly prescribed.



§ 20-6-103 - Use of recycled paper.

(a) The general assembly finds and declares that there is a need to expand upon existing laws that foster the effective and efficient management of solid waste by requiring that certain documents submitted by attorneys to courts of record be submitted on recycled paper. The general assembly further finds that the expanded use of recycled paper will protect and enhance the environment and the health and safety of the citizens of this state.

(b) As used in this section, unless the context otherwise requires:

(1) "Document" means a pleading or other paper submitted as an appendix to a pleading by an attorney, if the document is required or permitted to be filed with a clerk of a court of record concerning an action to be commenced or that is pending before a court of record;

(2) "Post-consumer waste" includes a product generated by a business or consumer that has served its intended end use and that has been separated from solid waste for the purpose of collection, recycling and disposition; and

(3) "Recycled paper" means paper with not less than fifty percent (50%) of its total weight consisting of secondary and post-consumer waste and with no less than ten percent (10%) of the total weight consisting of post-consumer waste.

(c) An attorney may not submit a document to a court of record after January 1, 1995, unless the document is submitted on recycled paper. This section applies to all papers appended to each document.

(d) The procedures adopted to implement this section shall not impede the conduct of court business or create grounds for an additional cause of action or sanction.

(e) A court of record may not refuse a document solely because of a failure to use recycled paper.

(f) Nothing in this section may be construed to apply to:

(1) Photographs;

(2) An original document that was prepared or printed prior to January 1, 1995;

(3) A document that was not created at the direction or under the control of the submitting attorney; or

(4) A facsimile copy otherwise permitted to be filed with a court of record instead of an original document; provided, that if the original is also required to be filed, the original shall be submitted in compliance with this section.

(g) This section is not applicable if recycled paper is not readily available.






Part 2 - Declarations

§ 20-6-201 - Successive actions.

Successive actions may be maintained on the same contract or transaction whenever, after the former action, a new cause of action arises therefrom.



§ 20-6-202 - Actions on bonds.

In actions upon penal bonds or other writings for the nonperformance of any covenant or agreement contained in the penal bonds or other writings, the plaintiff may assign as many breaches as the plaintiff deems proper, and verdict and judgment may be rendered for such of the breaches as the plaintiff may prove; or, if judgment is rendered for the plaintiff on demurrer or by default, a writ of inquiry of damages shall be awarded.






Part 3 - Defensive Pleas

§ 20-6-306 - Claims for contractual attorney fees.

(a) If a plaintiff voluntarily dismisses an action while a counterclaim is pending for contractual attorney fees, and if the plaintiff does not timely recommence the action, the court, upon proper showing, may order that the counterclaimant is the prevailing party for the purpose of recovering contractual attorney fees.

(b) This section shall only apply if the contract clause providing for attorney fees applies equally to all parties to the contract.






Part 4 - Setoff

§ 20-6-401 - Setoff by co-maker or surety.

A co-maker or surety, when sued alone, may, with the consent of the co-maker's or surety's co-maker or principal, use, by way of setoff, any of the debts or demands, held by the co-maker or principal against the plaintiff at the commencement of the action, and matured when offered in setoff, but the plaintiff may meet it in the same way as if made by the co-maker or principal who originally held the debts or demands.



§ 20-6-402 - Costs on equal demands.

On a plea of setoff or recoupment, if the demand of defendant equals the demand of the plaintiff, judgment for all costs is to be rendered for defendant.



§ 20-6-403 - Judgment molded to facts.

When there are several defendants, the verdicts and judgments, whether the pleadings by them are joint or several, shall be molded according to the facts and to meet the exigencies of the case.









Chapter 7 - Continuances

§ 20-7-101 - Grounds -- Timing.

Continuances are regulated by this chapter, and may always be granted by the court, upon good cause shown, in any stage of the action.



§ 20-7-102 - Consent of parties.

Any cause may be continued by mutual consent of the parties when approved by the court, or on sufficient cause shown by affidavit.



§ 20-7-103 - Terms on which granted.

The court, in so entering or in granting continuances, may impose terms upon the party at whose instance the cause has been continued, by making the party pay costs, or otherwise, as may best further the progress of the cause and the ends of justice.



§ 20-7-104 - Judgment for costs.

If a continuance is granted on payment of costs, the court shall enter judgment and award execution for the costs.



§ 20-7-105 - Death of party during continuance.

The death of a party shall not prevent a trial at the term at which the cause is revived.



§ 20-7-106 - Member of general assembly as attorney, party or witness in case.

Upon the motion of a member of the general assembly qualified to make such motion under this section, or the member's attorney or representative, any court, constituted under the laws of this state, any administrative board or commission or other agency authorized to conduct hearings shall grant a continuance or postponement of the proceedings, at any stage of the action, if it is shown that an attorney, party or material witness is a member of the general assembly and that:

(1) The general assembly is in annual regular session or special session; or

(2) The attorney, party or material witness would be required to be absent from any meeting of a legislative committee while the general assembly is not in session if a continuance is not granted.






Chapter 8 - Trial Dockets

§ 20-8-101 - Priority of causes.

(a) The clerk shall enter causes upon the clerk's trial docket in the order in which they become ready for trial, giving the cause first ready for trial, either by due course of law or consent of parties, priority of position on the docket.

(b) If a number of causes become ready for trial at the same time, they shall be entered on the docket in the order of their commencement.



§ 20-8-102 - Style of case not to be changed by clerk.

The clerk of the court shall not change the style of any cause, or papers in the cause, without permission of the chancellor or judge presiding, after the cause has been docketed.



§ 20-8-103 - Order of trial.

Causes, except those given preference by law, thus docketed shall be tried and disposed of in their order, unless the parties consent to a different arrangement or rules of practice otherwise provide.



§ 20-8-104 - Apportionment of causes.

The court may, in its discretion, direct the clerk to apportion the causes for as many days of the term as may be deemed necessary for their trial and disposition. This apportionment shall not affect legal priority.



§ 20-8-105 - Public causes advanced on docket.

It is the duty of the court to advance upon the docket causes the decision of which directly involves questions concerning the public revenues, whether of state, county or municipality, questions concerning the boundaries of counties, towns or cities, or concerning public officers as to their eligibility, qualifications or appointment, or their lawful functions, so that such cause may be heard and determined with the least delay consistent with the proper investigation of such causes upon their merits.



§ 20-8-106 - Time for trial of cases involving state.

The trial judge of any of the courts of law or equity shall appoint any time that the judge deems proper for the trial of any civil cause in which the state is a party in interest, directly or in any other way. The cause may be so specifically set for trial, without reference to its relative position on the docket.






Chapter 9 - Trial

Part 1 - Recording

§ 20-9-101 - Appointment of court reporter.

Upon the trial of any cause or proceeding in any court of record, upon the request of either party, the judge of such court shall appoint a competent court reporter, who shall first be duly sworn to make a true, impartial and complete stenographic report of all the oral testimony given in trial of the cause or proceeding, as well as the rulings of the judge.



§ 20-9-103 - Compensation of court reporter.

The party alone at whose instance the court reporter was employed shall be responsible for the court reporter's compensation for the work done by the court reporter.



§ 20-9-104 - Tape recording of proceedings.

It is lawful for attorneys representing parties in proceedings in any of the courts of this state to use tape recorders as an aid in making notes of the proceedings.






Part 2 - Jurors

§ 20-9-201 - Calling names of jurors.

In all civil causes, before the jury is sworn, the clerk shall call over the names of the jury in the panel, in the presence and hearing of the parties and their counsel.



§ 20-9-202 - Delays in trial -- Other business.

Pending the trial of any cause in any court at intervals in which jurors are being summoned, or the progress of the trial is otherwise delayed, the court may proceed with the other business of the court, but so as not to delay the cause on trial.



§ 20-9-203 - Disability of juror.

(a) If, after the jury is impaneled, and before verdict, a juror becomes sick or otherwise disabled so as to be unable to perform jury duty, the juror may be discharged by the court. In such case, unless otherwise arranged by the parties, the vacancy may be filled and the trial commenced anew, or the court may, in its discretion, order the jury to be discharged and a new one impaneled.

(b) In case of the disability of a juror or jurors, under this section, the cause may be tried and determined, by consent of parties, by the remaining jurors.






Part 3 - Arguments

§ 20-9-301 - Opening statements -- Right of parties to make.

In all actions of a civil or criminal nature tried before a jury, all parties to the action shall have the right prior to the presentation of any evidence in the case to make an opening statement to the court and jury setting forth their respective contentions, views of the facts and theories of the lawsuit.



§ 20-9-302 - Declaration may be read to jury.

In the trial of any civil suit, counsel shall be permitted to read the counsel's entire declaration, including the amount sued for, to the jury at the beginning of the lawsuit, and may refer to the declaration in argument or summation to the jury.



§ 20-9-303 - Demonstrative evidence permitted in argument.

In the trial of any civil suit, counsel for either party shall be permitted to use a blackboard, models or similar devices, also any picture, plat or exhibit introduced in evidence, in connection with the counsel's argument to the jury for the purpose of illustrating the counsel's contentions with respect to the issues that are to be decided by the jury; provided, that counsel shall not, in writing, present any argument that could not properly be made orally.



§ 20-9-304 - Monetary value of pain and suffering permitted in argument.

In the trial of a civil suit for personal injuries, counsel shall be allowed to argue the worth or monetary value of pain and suffering to the jury; provided, that the argument shall conform to the evidence or reasonable deduction from the evidence in such case.






Part 4 - Dismissal

§ 20-9-401 - Dismissal against part of defendants.

The plaintiff may, at any time during the pendency of an action, dismiss as to any one (1) or more of the defendants and proceed against the others.






Part 5 - Deliberation and Verdict

§ 20-9-501 - Charge to jury in writing.

On the trial of all civil cases, it is the duty of the judge before whom the civil case is tried, at the request of either party, plaintiff or defendant, to reduce every word of the judge's charge to the jury to writing before it is delivered to the jury, and all subsequent instructions that may be asked for by the jury, or that may be given by the judge, shall, in like manner, be reduced to writing before being delivered to the jury.



§ 20-9-502 - Verdict applied to good count.

If any counts in a declaration are good, a verdict for entire damages shall be applied to such good counts.



§ 20-9-503 - Scope of general verdict.

A general verdict, although it may not in terms answer every issue joined, is nevertheless held to embrace every issue, unless exception is taken at the term at which the verdict is rendered.



§ 20-9-504 - Value omitted from verdict.

If the verdict in an action for specific personal property omits to find the value of the articles, the court may award a writ of inquiry to ascertain the value.



§ 20-9-505 - Verdict for part of property.

If, on an issue embracing several articles, the verdict is for part only, it is not error, but the title or claim to those articles omitted is barred.



§ 20-9-506 - Time for decision in nonjury cases.

When any judge of any district tries a case without the intervention of a jury, whether the judge is required to reduce the judge's finding of facts to writing or not, the judge shall be required to render the judge's decision and have judgment entered in the case within sixty (60) days from the completion of the trial.



§ 20-9-508 - Poll of jury on request.

The trial judges in all courts of record in which suits are tried by juries, in both criminal and civil cases, shall be required to poll the jury on application of either the state or the defendant in criminal cases and either the plaintiff or the defendant in civil cases, without exception.



§ 20-9-509 - Poll of jury in open court -- Persons present.

(a) The juries shall not be polled otherwise than in open court.

(b) (1) In felony cases they shall not be polled unless the defendant is present in open court.

(2) In all other cases, the respective parties, either the state or the defendant in criminal cases or the plaintiff or the defendant in civil cases, may waive their presence at the time the jury is polled.



§ 20-9-510 - Submission of exhibits to jury.

The trial judge in civil cases may, in the judge's discretion, on motion of either party, upon the judge's own motion or on request by the jury, submit all exhibits admitted in evidence to the jury for the jury's consideration during deliberations on the jury's verdict.






Part 6 - Tennessee Court Reporter Act of 2009

§ 20-9-601 - Short title -- Legislative findings and declarations.

(a) This part shall be known and may be cited as the "Tennessee Court Reporter Act of 2009."

(b) The general assembly finds and declares that it is the policy of the state to promote the skill, art and practice of court reporting in order to assure that court reporters possess the necessary skills and qualifications and that a board be established to prescribe the qualifications of court reporters and to issue licenses to persons who demonstrate their ability and fitness for the licenses. This part is intended to establish and maintain a standard of competency for individuals engaged in the practice of court reporting and for the protection of the public, in general, and for the litigants whose rights to personal freedom and property are affected by the competency of court reporters. The examination, licensing and supervision of the conduct and proficiency of court reporters are integrally related to the effective, impartial and prompt operation of the judicial system of the state.



§ 20-9-602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the Tennessee board of court reporting;

(2) "Court reporting" means the making of a verbatim record by means of manual shorthand, machine shorthand, closed microphone voice dictation silencer or by electronic recording of any testimony given under oath before or for submission to, any court, referee or court examiner, by any board, commission or other body or in any other proceeding where a verbatim record is required. The taking of a deposition is the making of a verbatim record. "Court reporting" does not include the following:

(A) Tape recordings made by attorneys or their agents under § 20-9-104, or use of video equipment and recordings by attorneys or their agents representing parties in any court proceeding, administrative law proceeding, deposition or any other proceeding;

(B) Use of tape recorders and video equipment and recordings by judges, court officers and employees, administrative agency officials and employees, and officials and employees of any board, commission or other body; and

(C) Attorneys conducting discovery in compliance with Rules 28, 29 and 30 of the Tennessee Rules of Civil Procedure. The written stipulation pursuant to Rule 29 shall state the licensure status, as prescribed by this part, of the person before whom the deposition is taken; and

(3) "Licensed court reporter" or "LCR" means any person licensed pursuant to this part to practice court reporting. Licenses shall indicate the method or methods in which the applicant has successfully passed examination of the organization or organizations approved by the Tennessee board of court reporting.



§ 20-9-603 - Licensure requirement -- Court reporter not required at all proceedings -- Exceptions.

(a) No person, except as otherwise provided by law, shall practice or attempt to practice court reporting in this state or hold the person out as a court reporter unless the person is a licensed court reporter.

(b) Nothing in this part shall be construed to require a court reporter at any court proceeding, administrative proceeding, deposition or any other proceeding. In the event a court reporter is retained for a proceeding, then the court reporter shall be licensed under this part.

(c) Notwithstanding any law to the contrary, a licensed court reporter is not required to be a notary public to record any court proceeding, administrative law proceeding, deposition or any other proceeding. A transcript taken and submitted by a licensed court reporter is not required to be notarized. A licensed court reporter is authorized to administer oaths and swear in witnesses.

(d) This part shall not apply to court reporting services paid for by a federal agency or other instrumentality of the United States.

(e) This part shall not apply to court reporting services provided pursuant to title 40.



§ 20-9-604 - Creation of Tennessee board of court reporting.

(a) There is created the Tennessee board of court reporting, which shall be attached to the administrative office of the courts, which is authorized to administer all the administrative functions and duties of the board, except those discretionary regulatory duties and powers vested by law in the board members.

(b) (1) The board shall be comprised of seven (7) members, as follows:

(A) One (1) circuit or chancery court judge;

(B) Two (2) attorneys licensed to practice in the state;

(C) Two (2) freelance court reporters who practice machine shorthand;

(D) One (1) court reporter who practices any method of court reporting; and

(E) One (1) freelance court reporter who practices electronic court reporting, closed microphone voice dictation silencer reporting or manual shorthand reporting (pen).

(2) All court reporter members shall be licensed pursuant to this part; provided, however, that the initial court reporters appointed shall not be required to be licensed pursuant to this part until July 1, 2010.

(c) All members of the board shall be citizens of the United States and this state. The initial terms shall begin July 1, 2009, and all appointments shall be made by the governor prior to July 1 of each year for which appointments are to be made. The court reporter members may be appointed from lists of qualified persons submitted by interested court reporter groups, including, but not limited to, the Tennessee Court Reporters Association. The governor shall consult with such groups before making any appointments to the board.

(d) The initial members shall serve the following terms as designated by the governor:

(1) Three (3) members shall serve for two (2) years;

(2) Two (2) members shall serve for three (3) years; and

(3) Two (2) members shall serve for four (4) years.

(e) Subsequent terms of office shall be for four (4) years. No member shall serve more than two (2) consecutive terms. In the event of a vacancy, the governor shall fill the vacancy for the unexpired term. Each member shall serve until a successor is duly appointed and qualified.

(f) At its first meeting each calendar year, the board shall elect a chair, vice chair and secretary from its membership. No member shall be elected to serve more than two (2) consecutive years in the same office.

(g) After the initial appointments have been made, the board shall meet during July 2009, or as soon thereafter as practicable, for the purpose of organizing and transacting business. Thereafter, the board shall meet not less than twice annually and as frequently as deemed necessary by the chair or a majority of the members. The board shall meet at a time and place designated by the board. A quorum shall consist of four (4) members.

(h) Board members shall receive travel expenses according to the rules promulgated by the department of finance and administration and approved by the attorney general.



§ 20-9-605 - Duties and responsibilities of the board.

The board shall have the duty and responsibility to:

(1) Act on matters concerning competency licensure only and the process of granting, suspending, reinstating and revoking a license;

(2) Establish and maintain requirements for the ethical behavior of court reporters, including, but not limited to, conflict of interest provisions, inappropriate relationships with a party or a party's attorney and failure to honor a contract or commitment to furnish transcripts;

(3) Establish a procedure for the investigation of complaints against licensed court reporters;

(4) Set a fee schedule for granting licenses and renewals of licenses;

(5) Maintain a current registry of licensed court reporters and a current registry of temporarily licensed court reporters. Registries shall be matters of public record;

(6) Maintain a complete record of all proceedings of the board;

(7) Adopt continuing education requirements no later than October 1, 2010. Requirements shall be implemented no later than January 1, 2011;

(8) Determine the content of and administer examinations to be given to applicants for licensure as licensed court reporters and issue numbered licenses to applicants found qualified;

(9) Maintain records of its proceedings and a registry of all persons licensed by the board, which shall be a public record and open to inspection; and

(10) In the event funds are available to the board from fees after expenses, study and, if feasible, establish the transcript reimbursement fund to assist indigent parties in obtaining transcripts.



§ 20-9-606 - Complaints -- Remedies.

(a) All complaints shall be in writing, signed by the person making the complaint, and addressed to the chair of the board. All complaints shall contain the name and address of the person against whom the complaint is brought and a description of the conduct giving rise to the complaint. Complaints shall be submitted within ninety (90) days of the conduct complained about, and a copy shall be provided to the licensed court reporter within five (5) business days of receipt by the board. The copy shall be sent by certified mail or by such other means of delivery to ensure that the licensed court reporter charged in the complaint receives actual notice. After investigation of the charges, the board shall determine if a hearing is warranted, dismiss the complaint, or take other action the board deems appropriate. Any hearing deemed warranted shall be conducted in accordance with the contested cases provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The board may, when it deems appropriate, seek civil remedies at law or equity to restrain or enjoin any unauthorized practice or violation of this part.



§ 20-9-607 - Rules and regulations.

The board shall promulgate rules and regulations necessary to implement, administer and otherwise effectuate the purposes of this part. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The rules and regulations shall be published in the standards of professional practice and made available to all licensees.



§ 20-9-608 - Fines for practicing court reporting without a license.

After January 1, 2011, any person who undertakes or attempts to undertake the practice of court reporting for remuneration without first having procured a license, who knowingly presents or files false information with the board for the purpose of obtaining a license or who violates this part shall be subject to a civil fine not exceeding five hundred dollars ($500). Each day's violation is a separate offense. A person who is not licensed may not bring or maintain an action to recover fees for court reporting services that the person performed in violation of this part.



§ 20-9-609 - Qualification for licensure -- Use of court reporter's license number not authorized unless transcript produced by licensee or under licensee's supervision -- Licensee suspension of revocation for violation.

(a) To be licensed as a court reporter, an applicant shall submit proof of passage of the National Court Reporters Association registered professional reporter examination, the National Verbatim Reporters Association certified verbatim reporter examination, or the American Association of Electronic Reporters and Transcribers certified electronic court reporter examination. Applications for licensure shall be signed and sworn by the applicants and submitted on forms furnished by the board. All applicants who are found qualified to engage in the practice of court reporting pursuant to this part shall be issued a license as a licensed court reporter and an identifying number. The license shall be valid for two (2) years from the date of issuance. Notwithstanding any other law to the contrary, a licensed court reporter shall not be required to be a notary public to administer oaths to witnesses in the performance of their professional duties as a court reporter.

(b) No licensed court reporter may authorize the use of the court reporter's license number on any transcript not produced through the court reporter's personal effort or supervision, or both. Violation of this subsection (b) may be grounds for license suspension or revocation.



§ 20-9-610 - Reciprocal agreements with other entities -- Application for nonresident licenses -- Fees for nonresident application.

(a) The board shall enter into reciprocal agreements with any state, agency or other entity that licenses, certifies or registers court reporters, such as the National Court Reporters Association (NCRA), the National Verbatim Reporters Association (NVRA) or the American Association of Electronic Reporters and Transcribers (AAERT), if the board finds that the state, agency or other entity has substantially the same or more stringent requirements as the board.

(b) The reciprocity agreement shall provide that the board shall license a person who is currently licensed, certified or registered in another state or by another agency or other entity if that state, agency or other entity agrees to license, certify or register any licensees licensed pursuant to this part.

(c) Nonresident court reporters desiring to make a verbatim record of any testimony of a proceeding, the jurisdiction of which is within the courts of this state or where appeal to any court of this state is allowable by law, shall make application for a nonresident license. The applicant shall make application on the same forms as required of other applicants, shall pay a fee in an amount determined by the board and shall present proof that the applicant is a competent licensed court reporter in another state or certified by NCRA, NVRA or AAERT. The board shall issue a nonresident license upon the finding the applicant has met these requirements. The license shall be valid for a period not to exceed two (2) years from the date of issuance. A nonresident court reporter shall reapply for licensure every two (2) years. A licensure fee in an amount determined by the board shall be required.

(d) The board shall establish fees appropriate for processing reciprocal licensing.



§ 20-9-611 - Fees for licensure.

The fees for licensure pursuant to this part shall be established by the board and shall cover a two-year period from the date of issuance or renewal of the license. All licenses shall expire June 30 in the year of expiration and all renewals will be effective July 1; provided, however, an initial license not issued on July 1 shall be valid from the date of issuance until June 30 of the second year from the June 30 preceding the date of issuance. The board shall impose a prorated fee for any license that is for a period less than twenty-four (24) months. All moneys collected pursuant to this part shall be deposited into the board of court reporting fund. All expenses incurred by the board in implementing and administering this part shall be paid out of the fund; provided, that the expenses of the board shall not be in excess of the moneys in the fund. The board may charge and collect the following fees, which shall be deposited into the fund:

(1) An application fee for a temporary or regular license;

(2) An examination fee, if applicable;

(3) A renewal fee for a temporary or regular license;

(4) A reinstatement fee for any application for reinstatement of a temporary or regular license that has been revoked or suspended; and

(5) A late renewal fee for the renewal of a license after the due date, which shall be payment of the renewal fee plus a penalty as set by the board for each month that elapses before payment is tendered; provided, however, that delinquency of more than six (6) months shall result in revocation of licensure.



§ 20-9-612 - License renewal -- Continuing education -- Notification of change of address.

(a) Each person licensed pursuant to this part shall apply for renewal of the license pursuant to dates established by the board. A renewal fee in an amount determined by the board shall be paid for renewal of the license for a two-year period.

(b) The board shall require specific continuing education as a condition for license renewal. In order to maintain licensure, all licensed court reporters and holders of a nonresident certificate will be required to obtain a minimum of two (2.0) continuing education credits over a two-year period in courses approved by the board or in compliance with the continuing education requirements of approved national or state associations. The two-year period will begin on July 1 of the year during which the reporter is initially licensed. No credits may be carried over to the following two-year term.

(c) The board may provide for the late renewal of a license that has lapsed and may require the payment of a late fee or an examination, or both, prior to issuing a renewal license.

(d) Licensees shall notify the board in writing of any change of address within thirty (30) days of the change.



§ 20-9-613 - Applications for grandfathering licensure to practice as court reporter -- Automatic granting of licensure.

(a) Any person who is engaged in the practice of court reporting on or before January 1, 2010, and who:

(1) Provides to the board an affidavit setting forth past education and work experience as a court reporter and:

(A) An affidavit of a judge for whom the person has worked as an official court reporter;

(B) Affidavits of three (3) licensed attorneys; or

(C) Affidavits of two (2) licensed attorneys and one (1) court reporting firm owner, unrelated by blood or marriage to the person, and who have utilized the services of the court reporter or the affidavit of the court reporting firm owner may state that the applicant has engaged in the practice of court reporting, which attest to the court reporter's proficiency in court reporting;

(2) Provides proof of passage of the National Court Reporters Association Registered Professional Reporter examination, the National Verbatim Reporters Association Certified Verbatim Reporter examination, or the American Association of Electronic Reporters and Transcribers Certified Electronic Court Reporter examination; or

(3) Provides proof of a court reporter license issued by any state; provided, that the state has the same or more stringent requirements of this chapter;

and upon payment of a fee in an amount determined by the board, shall be licensed to practice as a court reporter.

(b) (1) Any member in good standing of the Tennessee Court Reporters Association who holds the certified court reporter examination designation on or before January 1, 2010, upon payment of the licensure fee in an amount determined by the board, shall be automatically granted a license pursuant to this part and thereby may practice as a court reporter.

(2) Any member in good standing of the Tennessee Court Reporters Association who holds the certified court reporter designation on or before January 1, 2010, and does not apply for licensure within one (1) year of July 1, 2010, shall be required to pass the licensed court reporter examination and pay applicable licensure fees in order to become a licensed court reporter.

(3) Any member in good standing of the Tennessee Court Reporters Association who holds the registered professional reporter designation, or higher, from the NCRA, NVRA or AAERT on or before January 1, 2010, upon payment of the licensure fee in an amount determined by the board, shall be automatically granted a license pursuant to this part and thereby may practice as a court reporter.

(c) The deadline for receiving applications under subsections (a) and (b) shall be July 1, 2011.

(d) On or before October 1, 2012, any person who provides satisfactory proof that such person graduated from a court reporting program in this state prior to January 1, 2012, shall be licensed to practice as a court reporter.



§ 20-9-614 - Temporary license upon proof of graduation from court reporting program.

Any person who provides to the board satisfactory proof of graduation from a court reporting program or its equivalent shall, upon application to the board on forms approved by the board and payment of a fee in an amount determined by the board, be issued a temporary license to practice as a court reporter. This temporary license shall expire sixty (60) days following the date upon which the next board-approved examination for licensure is given. No more than three (3) additional temporary licenses shall be issued to any applicant who fails to pass the scheduled examination for licensure.



§ 20-9-615 - Inactive status.

The board shall establish an inactive status for persons who are not actively engaged in the practice of court reporting.



§ 20-9-616 - Disposition and disbursement of moneys collected -- Budget -- Contracting for services.

(a) Notwithstanding any other law to the contrary, all moneys collected pursuant to this part shall be deposited in the state treasury in a separate fund to be known as the Tennessee board of court reporting fund.

(b) Disbursements from this fund shall be made solely for the purpose of defraying expenses incurred in the implementation and enforcement of this part.

(c) No such expenses shall be payable from the general fund of the state; except for the initial expenses of the board prior to the collection of licensure fees sufficient to defray such expenses.

(d) Any part of the Tennessee board of court reporting fund remaining at the end of a fiscal year shall not revert to the general fund of the state, but shall be carried forward until expended in accordance with this part.

(e) The board shall budget annually, in advance, its expenditures for programs, services, allocated overhead or chargebacks and other normal operating expenses as determined by the board. These expenditures so established shall be budgeted at the beginning of the fiscal year by the board, not to exceed the fees to be received by the board, including the excesses accumulated in the fund of the board. The commissioner of finance and administration shall inform the board annually, in advance for budgeting purposes, of the allocation of all overhead or chargebacks to the board.

(f) Subject to approval of the comptroller of the treasury and the commissioner of finance and administration, the board may also contract for services to carry out this part.









Chapter 10 - Additur and Remittitur

§ 20-10-101 - Additur.

(a) (1) In cases where, in the opinion of the trial judge, a jury verdict is not adequate to compensate the plaintiff or plaintiffs in compensatory damages or punitive damages, the trial judge may suggest an additur in such amount or amounts as the trial judge deems proper to the compensatory or punitive damages awarded by the jury, or both such classes of damages.

(2) If the additur is accepted by the defense, it shall then be ordered by the trial judge and become the verdict, and if not accepted, the trial judge shall grant the plaintiff's motion for a new trial because of the inadequacy of the verdict upon proper motion being made by the plaintiff.

(b) (1) In all jury trials had in civil actions, after the verdict has been rendered and on motion for a new trial, when the trial judge is of the opinion that the verdict in favor of a party should be increased and an additur is suggested by the trial judge on that account, with the proviso that in case the party against whom the verdict has been rendered refuses to make the additur, a new trial will be awarded, the party against whom such verdict has been rendered may make such additur under protest, and appeal from the action of the trial judge to the court of appeals.

(2) The court of appeals shall review the action of the trial court suggesting an additur using the standard of review provided for in T.R.A.P. 13(d) applicable to decisions of the trial court sitting without a jury. If the court of appeals is of the opinion that the verdict of the jury should not have been increased or that the amount of the additur is improper, but that the judgment of the trial court is correct in all other respects, the case shall be reversed to that extent, and the court of appeals may order remitted all or any part of the additur.



§ 20-10-102 - Remittitur.

(a) In all jury trials had in civil actions, after the verdict has been rendered and on motion for a new trial, when the trial judge is of the opinion that the verdict in favor of a party should be reduced and a remittitur is suggested by the trial judge on that account, with the proviso that in case the party in whose favor the verdict has been rendered refuses to make the remittitur, a new trial will be awarded, the party in whose favor such verdict has been rendered may make such remittitur under protest, and appeal from the action of the trial judge to the court of appeals.

(b) The court of appeals shall review the action of the trial court suggesting a remittitur using the standard of review provided for in T.R.A.P. 13(d) applicable to decisions of the trial court sitting without a jury. If, in the opinion of the court of appeals, the verdict of the jury should not have been reduced, but the judgment of the trial court is correct in other respects, the case shall be reversed to that extent, and judgment shall be rendered in the court of appeals for the full amount originally awarded by the jury in the trial court.



§ 20-10-103 - Remittitur under protest -- Review by supreme court.

(a) If the judgment of the trial court with regard to a remittitur is affirmed in the court of appeals, so that a party is required to make a remittitur or suffer a new trial, as in the judgment of the trial court, or if, by the opinion of the court of appeals, a further or a larger remittitur is required of the party in whose favor the verdict was rendered, or if after the case was tried in the lower court by the trial judge without a jury, or if after the case was tried in the lower court with a jury and no remittitur was suggested by the trial judge, a remittitur is first suggested or required in the court of appeals, on penalty of granting a new trial, then in each and all of these events the party in whose favor the verdict or judgment has been rendered may make the remittitur under protest in the court of appeals, and take the case, by application for permission to appeal, for review upon that point, to the supreme court.

(b) If, in the opinion of the supreme court, the verdict should not have been reduced, and the court of appeals was in error in affirming the action of the trial court as to the remittitur, or if the court of appeals was, itself, in error in suggesting a remittitur for the first time in that court, or in suggesting a further or larger remittitur than that suggested in the trial court, and if the judgment is otherwise correct, the case shall be reversed to that extent, and judgment shall be rendered in the supreme court for the full amount originally awarded by the jury or the trial judge sitting without a jury, as the case may be.






Chapter 11 - Formal Defects in Proceedings

§ 20-11-103 - Defective verdict.

Any defect in entering a verdict where there are different issues, or the verdict is not responsive to the issues, shall be objected to before judgment is entered, or the objection will be considered waived.



§ 20-11-105 - Penal and qui tam actions.

This chapter shall apply to penal and qui tam as well as civil actions.



§ 20-11-108 - General sessions court proceedings on appeal.

In appeals from courts of general sessions, the circuit court shall supply any defect in the proceedings of the inferior jurisdiction, as though the suit had been commenced in the circuit court.



§ 20-11-109 - Copy of lost paper.

If an original process, pleading or paper in a cause is lost or withheld by any person, the court may, at any stage of the suit, authorize its place to be supplied by a copy to be used instead of the original.






Chapter 12 - Costs

§ 20-12-101 - Recovery by successful party.

The successful party in all civil actions is entitled to full costs, unless otherwise directed by law or by a court of record, for which judgment shall be rendered.



§ 20-12-102 - Litigation tax.

Litigation taxes shall be payable as required by §§ 67-4-602 -- 67-4-606. A successful plaintiff in any civil action shall be reimbursed by the defendant for any litigation tax incurred, in the same manner as are costs.



§ 20-12-103 - Copies of records.

The necessary fees paid by the successful party in procuring copies of deeds, bonds, wills or other records filed as part of the testimony shall be taxed in the bill of costs.



§ 20-12-104 - Postage.

Postage or expressage paid by the officers of the court, or by the parties in sending process, depositions and other papers, being part of the record, by mail or express, shall be taxed in the bill of costs.



§ 20-12-105 - Number of witnesses.

(a) Not more than two (2) witnesses called to prove the same fact shall be taxed in any bill of costs against the losing party, except in case of witnesses called to attack or sustain the character of a witness or party.

(b) If more than the number of witnesses allowed are examined in proof of any particular fact, a motion shall be made at the term at which the cause is tried, and the court shall instruct the clerk as to the taxation of costs. The motion shall not be made afterwards without good cause shown.



§ 20-12-106 - Dismissal -- Compromise.

Suits may be dismissed, in writing, out of term time as well as in term, and further costs stopped. If compromised and dismissed before the return day of the original writ, or before the court to which an appeal is taken from the judgment of a court of general sessions, no costs, except the clerk's fee for issuing the writ and the sheriff's fee for serving it, if served, shall be taxed.



§ 20-12-107 - Omitted costs.

Costs omitted in taxing the bills of costs may be retaxed at any time upon application to the court; but if the judgment for costs has been paid, the party against whom the retaxation is asked shall have five (5) days' notice of the application.



§ 20-12-108 - Correction of erroneous taxation.

If the taxation of costs is excessive by charging the costs of witnesses who were not examined or by charging costs to an improper party, or taxing costs contrary to law, or the taxation is otherwise erroneous, the party aggrieved may move the court for a retaxation, setting forth the particulars in which the clerk has erred.



§ 20-12-109 - Charged against real plaintiff.

Where suit is brought in the name of one for the use of another, the person for whose use the action is brought is the real plaintiff, against whom judgment for costs shall be given.



§ 20-12-110 - Dismissal, abatement or discontinuance.

In cases of nonsuit, dismissal, abatement by death of plaintiff or discontinuance, the defendant is the successful party, within the meaning of § 20-12-101.



§ 20-12-111 - Appeal from general sessions court.

If the appeal of the defendant from a judgment of a court of general sessions is dismissed for any cause, the original plaintiff is the successful party, and so of other cases.



§ 20-12-112 - Jurisdictional defects -- Irregular transfer.

Where a suit is dismissed from any court for want of jurisdiction or because it has not been regularly transferred from an inferior to a superior court, the costs shall be adjudged against the party attempting to institute or bring up the cause.



§ 20-12-113 - Abatement of action.

When a plaintiff suffers the plaintiff's action to abate by the death of the defendant or other cause, or where the suit abates by the death of the plaintiff and the plaintiff's representatives fail to revive the action, judgment for costs may be rendered against the plaintiff or representatives in the name of the officers of court, or any of them, and, if against a representative, shall be paid as other claims against the estate.



§ 20-12-114 - Nominal damages recovered.

In civil actions founded upon assault, assault and battery, malicious prosecution, false imprisonment or for the recovery of damages for overflowing of water by the erection of a gristmill or other waterworks of utility, the plaintiff recovers no more costs than damages, unless the recovery exceeds five dollars ($5.00).



§ 20-12-115 - Actions for overflow of water.

In all suits for the recovery of damages occasioned by the overflowing of water by the erection of a dam for a grist or saw mill or other waterworks of utility, the plaintiff, if successful, shall be entitled to full costs, unless the plaintiff's damages do not exceed five dollars ($5.00), in which case the plaintiff shall not recover more costs than damages.



§ 20-12-116 - Usury.

If it appears in the action that usurious interest has been intentionally taken or reserved, the person taking or reserving such usury shall pay full costs.



§ 20-12-117 - Taxation between defendants.

The defendants against whom judgment has been recovered are entitled, as between themselves, to a taxation of the costs of witnesses whose testimony was obtained at the instance of one (1) of the defendants and inured exclusively to the defendant's benefit.



§ 20-12-118 - Cases not expressly covered.

If any case occurs not directly or by fair implication embraced in the express provisions of the law, the court may make such disposition of the costs as, in its sound discretion, may seem right.



§ 20-12-119 - Discretion of judge.

(a) In all civil cases, whether tried by a jury or before the court without a jury, the presiding judge shall have a right to adjudge the cost.

(b) In doing so, the presiding judge shall be authorized, in the presiding judge's discretion, to apportion the cost between the litigants, as in the presiding judge's opinion the equities of the case demand.

(c) (1) Notwithstanding subsection (a) or (b), in a civil proceeding, where a trial court grants a motion to dismiss pursuant to Rule 12 of the Tennessee Rules of Civil Procedure for failure to state a claim upon which relief may be granted, the court shall award the party or parties against whom the dismissed claims were pending at the time the successful motion to dismiss was granted the costs and reasonable and necessary attorney's fees incurred in the proceedings as a consequence of the dismissed claims by that party or parties. The awarded costs and fees shall be paid by the party or parties whose claim or claims were dismissed as a result of the granted motion to dismiss.

(2) Costs shall include all reasonable and necessary litigation costs actually incurred due to the proceedings that resulted from the filing of the dismissed claims, including, but not limited to:

(A) Court costs;

(B) Attorneys' fees;

(C) Court reporter fees;

(D) Interpreter fees; and

(E) Guardian ad litem fees.

(3) An award of costs pursuant to this subsection (c) shall be made only after all appeals of the issue of the granting of the motion to dismiss have been exhausted and if the final outcome is the granting of the motion to dismiss. The award of costs and attorneys' fees pursuant to this section shall be stayed until a final decision which is not subject to appeal is rendered.

(4) Notwithstanding any other provision of this section, the court shall not require a party to pay costs under this section in excess of a combined total of ten thousand dollars ($10,000) in any single lawsuit. Where multiple parties are entitled to recover their costs from a single party under this section and those parties' combined actual costs under this section exceed ten thousand dollars ($10,000), then the court shall apportion the awarded costs to the moving parties in proportion to the amount of each moving party's incurred costs unless agreed otherwise by the moving parties. Nothing in this section shall be construed to limit the award of costs as provided for in other sections of the code or at common law.

(5) This subsection (c) shall not apply to:

(A) Actions by or against the state, other governmental entities, or public officials acting in their official capacity or under color of law;

(B) Any claim that is dismissed by the granting of a motion to dismiss that was filed more than sixty (60) days after the moving party received service of the latest complaint, counter-complaint or cross-complaint in which that dismissed claim was made;

(C) Any claim that the party against whom the motion to dismiss was filed withdrew, or in good faith amended to state a claim upon which relief may be granted; however, this subdivision (c)(5)(C) shall not apply unless a pleading providing notice of the withdrawal or amendment was filed with the court and delivered to the opposing party or parties at least three (3) days before the date set for the hearing of the motion to dismiss or by the deadline for the filing of a response to the motion to dismiss, whichever is earlier. Nothing in this section shall be construed to prevent a party from striking its own motion to dismiss;

(D) Actions by pro se litigants, except where the court also finds that the pro se party acted unreasonably in bringing, or refusing to voluntarily withdraw, the dismissed claim;

(E) Any claim which is a good faith, non-frivolous claim filed for the express purpose of extending, modifying, or reversing existing precedent, law or regulation, or for the express purpose of establishing the meaning, lawfulness or constitutionality of a law, regulation or United States or Tennessee constitutional right where the meaning, lawfulness or constitutionality is a matter of first impression that has not been established by precedent in a published opinion by the Tennessee supreme court, court of appeals, court of criminal appeals, a United States district court in Tennessee, or by the United States supreme court. This subdivision (c)(5)(E) shall not apply unless at the time the successful motion to dismiss was filed the party that made the dismissed claim had specially pleaded in its latest complaint, counter-complaint or cross-complaint that the dismissed claim was made for one (1) of the express purposes listed above and cited the contrary precedent or interpretation the party seeks to distinguish or overcome, or whether the issue to be decided is a matter of first impression as described in this subdivision (c)(5)(E); or

(F) Any claim for which relief could be granted under a law, a court precedent published by a court described in subdivision (c)(5)(E), or a regulation, that was in effect and applicable to the claim at the time the motion to dismiss was filed; where that law, precedent or regulation was cited in the pleading in which the dismissed claim was made or in the response to the motion to dismiss; and where the motion to dismiss the claim was granted due to the subsequent repeal, amendment, overruling or distinguishing of that law, regulation or published court precedent.

(6) This section shall not be construed to limit the ability of any court to dismiss a claim or assess costs against a party whose claim has been dismissed, where permitted or required by other law, court rule or at common law.



§ 20-12-120 - Security given by plaintiff.

No leading process shall issue from any court without security being given by the party at whose instance the action is brought for the successful prosecution of the party's action, and, in case of failure, for the payment of court costs and taxes that may be awarded against the party, unless in cases and instances specially excepted.



§ 20-12-121 - Failure to take security.

Any clerk who neglects to take the security required by § 20-12-120 is liable on the clerk's official bond to all persons aggrieved by the neglect.



§ 20-12-122 - Actions commenced by petition or motion.

In any action commenced by petition or motion, the plaintiff may be required to give security.



§ 20-12-123 - Appeals from general sessions court.

The plaintiff in an action commenced before a judge of the court of general sessions, shall, on motion, be ruled to give security or further security in the circuit court, to which the cause may be taken for the correction of errors.



§ 20-12-124 - Rule to give security.

Any person required by law to give security for costs may, at any stage of the cause, be ruled to give such security, if it has not previously been done, or to justify or give new or additional security on sufficient cause shown.



§ 20-12-125 - Terms of bond.

In all cases of bonds, for the prosecution of original suits, or where security is taken or recorded in any court, sufficient security shall be taken by the clerk to pay all costs that may be at any time adjudged against the principal, in the event they are not paid by the principal. Notwithstanding any other law to the contrary, where an attorney undertakes to serve as surety after July 1, 1999, such surety shall only be obligated for amounts required by law or included in the clerk's bill of costs, and shall not be responsible for discretionary costs. In such instances, the clerk may require an additional surety other than the attorney as may be necessary to secure payment for discretionary costs.



§ 20-12-126 - Omission of provisions from bond.

No omission or neglect to insert the proper conditions in the bonds shall vitiate or impair the validity of the bonds.



§ 20-12-127 - Pauper's oath.

(a) Any civil action may be commenced by a resident of this state without giving security as required by law for costs and without the payment of litigation taxes due by:

(1) Filing the following oath of poverty:

I, ____________________, do solemnly swear under penalties of perjury, that owing to my poverty, I am not able to bear the expense of the action which I am about to commence, and that I am justly entitled to the relief sought, to the best of my belief;

and

(2) Filing an accompanying affidavit of indigency as prescribed by court rule.

(b) The filing of a civil action without paying the costs or taxes or giving security for the costs or taxes does not relieve the person filing the action from responsibility for the costs or taxes but suspends their collection until taxed by the court.



§ 20-12-128 - Guardian's or conservator's oath -- Protection from liability.

(a) The next friend or any person who has been appointed by any court guardian, guardian ad litem or conservator of any person adjudicated incompetent or infant, may commence and prosecute an action, suit or cross suit or appeal without giving bond or security for costs, by taking and subscribing an oath that the next friend, guardian, guardian ad litem or conservator has no property of the person adjudicated incompetent or infant, out of which to bear the expense of such action, and that the next friend, guardian, guardian ad litem or conservator verily believes that such person adjudicated incompetent or infant is justly entitled to the redress sought. The next friend or person may also file an accompanying affidavit of indigency as prescribed by court rule. The filing of such a civil action without paying the costs or taxes or giving security for the costs or taxes does not relieve the responsibility for the costs and taxes, but merely suspends their collection until taxed by the court.

(b) The guardian, guardian ad litem or conservator shall not incur any personal liability for such action, unless the court finds that the step was not taken in good faith.



§ 20-12-129 - Next friend's oath.

A person acting as the next friend of an infant may on like terms prosecute a suit or appeal for the infant in forma pauperis, upon taking and subscribing an oath that the infant, in whose behalf the action or suit is begun, is not able, and has not sufficient property, to bear the expenses of the action or suit about to be commenced, by filing an accompanying affidavit of indigency as prescribed by court rule and that the infant is justly entitled to the relief sought, to the best of the next friend's belief.



§ 20-12-130 - Personal representative's oath -- Protection from liability.

(a) Any personal representative of the estate of any deceased person in this state may commence and prosecute any action or suit, or appeal, in favor of the estate represented by the personal representative, in any court without giving bond and security for costs, by taking and subscribing an oath that the personal representative, as such personal representative, has no property belonging to the estate of the deceased out of which to bear the expenses of the action or suit by filing of an accompanying affidavit of indigency as prescribed by court rule, and that the personal representative verily believes that the estate, for the benefit of which the action or suit is brought, is justly entitled to the redress sought. The filing of such a civil action without paying the costs or taxes or giving security for the costs or taxes does not relieve the responsibility for the costs or taxes, but merely suspends their collection until taxed by the court.

(b) In such case the personal representative shall not incur any personal liability, unless the court trying the case should be of the opinion and adjudge that the action was frivolous or malicious.



§ 20-12-131 - Duties of officers and witnesses in cases in forma pauperis.

In the cases provided for by §§ 20-12-127 -- 20-12-130, the clerks and other officers of court shall perform all the usual duties required in the progress of an action or suit, and the witnesses shall attend, as in other cases, unless their depositions are taken under the provisions of this code.



§ 20-12-132 - Dismissal of pauper's action.

(a) If it is made to appear to the court, at any time before the trial, that the allegation of poverty is probably untrue, or the cause of action frivolous or malicious, the action may be dismissed.

(b) The burden shall be upon a pauper to justify the pauper's oath.



§ 20-12-133 - Judgment against pauper.

On failure, for any reason, to prosecute the action or suit with effect, judgment or decree shall be given against such poor persons, and execution awarded, as in other cases.



§ 20-12-134 - Payment by state.

In all cases where any civil action is brought on behalf of the state, in law or equity, and the state is adjudged to pay all costs, the costs shall be paid out of the treasury, upon the costs being properly certified.



§ 20-12-135 - Judgment against surety.

When security is given, judgment may, on motion, be rendered against the surety for costs, as well as against the principal. Judgment against an attorney as surety, for security taken or recorded after July 1, 1999, shall extend only to amounts required by law or included in the clerk's bill of costs, and shall not include discretionary costs.



§ 20-12-136 - Execution against principal and surety.

Where the costs in any case in a court of record, or before a judge of the court of general sessions, are adjudged against a party, judgment shall be rendered jointly against the party and the party's sureties, but the execution issued on the costs shall be collected from the party, if it can be. If execution cannot be collected from the party, then it shall be collected from the sureties. Execution issued against an attorney as surety, for security taken or recorded after July 1, 1999, shall collect only the amounts required by law or included in the clerk's bill of costs, and shall not include discretionary costs.



§ 20-12-137 - Recovery from successful party.

All costs in civil actions accrued at the instance of the successful party that cannot be collected out of the other party may be recovered, on motion, by the person entitled to them, against the successful party and the surety on the successful party's cost bond.



§ 20-12-138 - Notice of motion against successful party.

In all civil cases, when motions are made against the successful party for costs accrued at the successful party's instance, and that cannot be collected from the other party, five (5) days' written notice of the time and place, and the court before which the motion is to be made, shall be given to the defendant in the motion.



§ 20-12-139 - Bill of costs on appeal.

In case of appeals from the circuit or chancery court, the clerk shall make out a complete bill of costs, which shall accompany the record, and a copy of the bill of costs shall be placed upon the execution docket of the court below.



§ 20-12-140 - Payments from appellate to trial court.

When the costs accrued in the appellate court, and in the court below, are paid to the clerk of the appellate court, the clerk of the appellate court shall pay so much of them as accrued in the court below to the clerk of the court and take a receipt for the payment.



§ 20-12-141 - Payments by clerk of trial court.

On receiving the costs as described in § 20-12-140, the clerk of the court below shall charge the clerk's office with the money, upon the clerk's execution docket, and pay it to the persons entitled to it.



§ 20-12-142 - Construction as remedial.

The law of costs shall be construed remedially and not as the penal law.



§ 20-12-143 - General sessions courts -- Collection of costs.

(a) It is the duty of the clerk of the court of general sessions, not less than thirty (30) days after the judgments of the court of general sessions have become final, to issue an execution against the party against whom the costs have been adjudged.

(b) Likewise, in case of inability to collect the costs from the party against whom they have been adjudged, evidenced by the return of an execution nulla bona, it shall be the duty of the clerk, not later than thirty (30) days after the return of the execution nulla bona, to undertake to collect from the successful party all costs accruing at the instance of the successful party.



§ 20-12-144 - Collection of fines or costs in default.

(a) If any portion of the court costs or litigation taxes, or both, have not been paid within six (6) months after the adjudication of a civil case, the clerk of the court may retain an agent to collect or institute proceedings to collect the costs or taxes, or both.

(b) If an agent is used, the clerk of the court shall use the county's normal competitive bidding procedures to select and retain the agent. The clerk of the court shall award the bid with the approval of the judge of the affected court.

(c) (1) The clerk may retain up to fifty percent (50%) of any portion of the court costs or litigation taxes, or both, which have not been paid within six (6) months after the adjudication of a civil case in accordance with any in-house collection procedure or, if an agent is used, for the collection agent, which may be allocated from each payment made on the amounts owing for such civil costs and taxes. The proceeds from any in-house collection shall be treated as other fees of the office.

(2) On or after January 1, 2015, if an agent is used, the agent's collection fee shall be added to the total amount owed. The agent's collection fee shall not exceed forty percent (40%) of any amounts actually collected, which may be allocated from each payment made on the amounts owing for such civil costs and taxes.






Chapter 13 - Actions by and Against State

§ 20-13-101 - Power to prosecute suits.

The state shall commence and prosecute suits according to the laws of the land, as in cases between individuals, except that no security shall, in such case, be required.



§ 20-13-102 - Actions against state prohibited.

(a) No court in the state shall have any power, jurisdiction or authority to entertain any suit against the state, or against any officer of the state acting by authority of the state, with a view to reach the state, its treasury, funds or property, and all such suits shall be dismissed as to the state or such officers, on motion, plea or demurrer of the law officer of the state, or counsel employed for the state.

(b) No statutory or other provision authorizing the University of Tennessee and its board of trustees to sue and be sued shall constitute a waiver of sovereign immunity.



§ 20-13-103 - Compromise and settlement of litigation.

The attorney general and reporter may compromise and settle, insofar as the state is concerned, any civil litigation to which the state may be a party, upon such terms as in the attorney general and reporter's opinion may seem to be in the best interest of the state, and may enter into such agreements in connection with the compromise and settlement as may be necessary to effectuate the purposes of this section. Written approval of the comptroller of the treasury and governor shall be required for any compromise and settlement greater than twenty-five thousand dollars ($25,000). The attorney general and reporter shall submit a report quarterly to the comptroller of the treasury and governor of all compromises and settlements made without the written approval of the comptroller of the treasury and governor. The written approval of the speaker of the senate and the speaker of the house of representatives, the comptroller of the treasury and governor, shall be also required for the compromise and settlement of such civil litigation to which the state may be a party if the compromise and settlement will result in a significant increase in state expenditures, affect the bond rating of the state or result in a decision on a policy issue that may result in a significant increase in state expenditures.



§ 20-13-104 - Order for deposit in treasury.

In all suits brought by the state, where it is made to appear, to the satisfaction of the chancellor or judge before whom the same is pending, that any funds, moneys, bonds, notes, coupons or securities are held by any person as agent, depository or trustee, either for the state or for any of the parties against whom the suit is pending, and the litigation involves the question as to which party is entitled to the ownership or possession of the fund, or the terms on which it shall be taken by the state, it shall be the duty of the court, judge or chancellor, in open court or at chambers, in term or in vacation, to order and direct that the fund be deposited in the treasury for safekeeping, which order the court, judge or chancellor shall proceed to enforce by process of attachment against the person, or by such other writ, process, orders or agency as may be adequate to the purpose.



§ 20-13-105 - Appeal from deposit order.

No appeal shall lie from any deposit order until after it has been fully complied with, nor shall any supersedeas be granted therein until after the deposit order is fully complied with.



§ 20-13-106 - Safekeeping of deposited securities.

The court, judge or chancellor shall make such order as the court, judge or chancellor deems necessary for the safekeeping or cancellation and redelivery or appropriation of the securities so deposited.



§ 20-13-107 - Return of deposited property.

Where moneys are deposited in the state treasury under the provisions of this chapter, the court shall have power, in the event the right to the moneys are adjudged against the state, to order the return of the moneys to the party entitled, and the moneys shall be paid out of the treasury without any delay, and in exclusion of all other claims whatever.



§ 20-13-108 - Methods of deposit and withdrawal.

The funds or securities shall be placed in the state treasury, and drawn from the state treasury on warrants of the commissioner of finance and administration.



§ 20-13-109 - Tax recovery by other states.

Any state of the United States or the political subdivisions of any state shall have the right to sue in the courts of this state to recover any tax that may be owing to it when the like right is accorded to this state and its political subdivisions by such state.



§ 20-13-110 - Venue for real property lien action against state.

Venue for any suit against the state relative to a lien on real property shall be in the county in which the property is located.






Chapter 14 - Violence in the Workplace

§ 20-14-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Course of conduct" means a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose, including following or stalking an employee to or from the employee's place of work, entering the workplace of an employee, following an employee during hours of employment, telephone calls to an employee, and correspondence with an employee, including, but not limited to, the use of the public or private mails, interoffice mail, facsimile or computer e-mail;

(2) "Credible threat of violence" means a knowing and willful statement or course of conduct that would cause a reasonable person to believe that the person is under threat of death or serious bodily injury and that is intended to, and that actually causes, a person to believe that the person is under threat of death or serious bodily injury;

(3) "Employer" means any person or entity that employs one (1) or more employees and shall include the state and its political subdivisions and instrumentalities; and

(4) [Deleted by 2011 amendment.]

(5) "Unlawful violence" means assault, aggravated assault, stalking, intimidation, or extortion as prohibited by §§ 39-13-101, 39-13-102, 39-17-315, 39-17-309 and 39-14-112.



§ 20-14-102 - Temporary restraining order and injunction.

Any employer or employee who has suffered unlawful violence or a credible threat of violence from any individual, or an organization that the individual is affiliated with, which can reasonably be construed to have been carried out at the workplace, may seek a temporary restraining order and an injunction prohibiting further unlawful violence or threats of violence by that individual, or the organization that individual is affiliated with, at the workplace. Nothing in this chapter shall be construed as authorizing a court to issue a temporary restraining order or injunction prohibiting speech or other activities that are protected by the constitutions of this state or the United States.



§ 20-14-103 - Jurisdiction.

(a) Except for proceedings involving a nonresident respondent, the court of competent jurisdiction of the county where the unlawful violence or credible threat of violence occurred shall have jurisdiction over all proceedings under this chapter.

(b) For proceedings under this chapter involving a nonresident respondent, the court of competent jurisdiction where the petitioner's workplace is located shall have jurisdiction, where the act involving unlawful violence or a credible threat of unlawful violence meets the elements for personal jurisdiction provided for under § 20-2-223(a)(3) or (a)(4).



§ 20-14-104 - Petition -- Affidavit -- Duration of temporary restraining order.

Upon filing a petition with the court for an injunction pursuant to this chapter, the petitioner may obtain a temporary restraining order if the petitioner also files an affidavit that, to the satisfaction of the court, shows reasonable proof that an employee or employer has suffered unlawful violence or a credible threat of violence by the respondent and that great or irreparable harm will result to an employee or an employer if the injunction is not granted. The affidavit shall further show that the petitioner has conducted a reasonable investigation into the underlying facts that are the subject of the petition. A temporary restraining order granted under this chapter shall remain in effect, at the court's discretion, for a period not to exceed fifteen (15) days, unless otherwise modified or terminated by the court.



§ 20-14-105 - Hearing on petition -- Response -- Relevant testimony -- Duration of injunction -- Renewal of injunction.

Within ten (10) days of the filing of the petition under this chapter or as soon as practical thereafter, but in no case later than thirty (30) days after the filing of the petition, a hearing shall be held on the petition for the injunction. In the event a hearing cannot be scheduled within the county where the case is pending within the thirty-day period, it shall be scheduled and heard as soon as possible. The respondent may file a response that explains, excuses, justifies, or denies the alleged unlawful violence or credible threat of violence or may file a cross-complaint under this chapter. At the hearing, the judge shall receive any testimony that is relevant and may make an independent inquiry. If the judge finds by clear and convincing evidence that the respondent engaged in unlawful violence or made a credible threat of violence, an injunction shall be issued prohibiting further unlawful violence or threats of violence at the workplace or while the employee or employer is acting within the course and scope of employment. An injunction issued pursuant to this chapter shall have a duration of not more than three (3) years. At any time within the three-month period before the expiration of the injunction, the petitioner may apply for a renewal of the injunction by filing a new petition for an injunction pursuant to this chapter.



§ 20-14-106 - Service of petition, temporary restraining order, and notice of hearing.

Upon the filing of a petition for an injunction under this chapter, the respondent shall be personally served with a copy of the petition, temporary restraining order, if any, and notice of hearing on the petition.



§ 20-14-107 - Delivery of orders to law enforcement agencies -- Availability of information to law enforcement officers.

The court shall order the petitioner or the attorney for the petitioner to deliver a copy of each temporary restraining order or injunction, or modification or termination of the temporary restraining order or injunction, granted under this chapter, by the close of the business day on which the order was granted, to the law enforcement agencies within the court's discretion as are requested by the petitioner. Each appropriate law enforcement agency shall make available information as to the existence and current status of these orders to law enforcement officers responding to the scene of reported unlawful violence or a credible threat of violence.



§ 20-14-108 - Construction of chapter.

Nothing in this chapter shall be construed as expanding, diminishing, altering or modifying the duty, if any, of an employer to provide a safe workplace for employees and other persons. Nothing in this chapter shall be construed to prohibit an employer or employee from pursuing any other civil or criminal remedy provided by law.



§ 20-14-109 - [Repealed.]

HISTORY: Acts 2002, ch. 541, § 10, repealed by Acts 2011, ch. 315, § 6, effective May 27, 2011.






Chapter 15 - Policy on Granting Comity to Foreign Law, Legal Code or System

§ 20-15-101 - Chapter definition.

As used in this chapter, "foreign law, legal code, or system" means any law, legal code, or system of a jurisdiction outside of any state or territory of the United States, including, but not limited to, international organizations and tribunals, and applied by that jurisdiction's courts, administrative bodies, or other formal or informal tribunals.



§ 20-15-102 - Public policy.

It is the public policy of this state that the primary factor which a court, administrative agency, arbitrator, mediator or other entity or person acting under the authority of state law shall consider in granting comity to a decision rendered under any foreign law, legal code or system against a natural person in this state is whether the decision rendered either violated or would violate any right of the natural person in this state guaranteed by the Tennessee Constitution or the United States Constitution or any statute or decision under those constitutions.



§ 20-15-103 - Primary factor in interpretation, enforcement or application of agreement providing for choice of foreign law, legal code or system is preservation of constitutional rights.

(a) If any contract, arbitration agreement or other agreement provides for the choice of a foreign law, legal code or system to govern its interpretation or the resolution of any claim or dispute and if the enforcement or interpretation of the contract, arbitration agreement or other agreement applying that choice of law provision either resulted or would result in a violation of any right guaranteed by the Tennessee Constitution or the United States Constitution, then it is the public policy of this state that the primary factor in interpretation, enforcement or application of the contract, arbitration agreement or other agreement shall be preservation of the constitutional rights of the natural person in this state against whom enforcement is sought, unless otherwise directed by state statute.

(b) Nothing in this chapter shall be interpreted to limit the right of a natural person of this state to voluntarily restrict or limit their own constitutional rights by contract or specific waiver consistent with constitutional principles; however, the language of any such contract or other waiver shall be strictly construed in favor of preserving the constitutional rights of the natural person in this state.



§ 20-15-104 - Choice of venue or forum.

(a) If any contract, arbitration agreement or other agreement provides for the choice of venue or forum outside any state or territory of the United States and if the enforcement or interpretation of the contract, arbitration agreement or other agreement applying that choice of venue or forum provision either resulted or would result in a violation of any right of a natural person in this state guaranteed by the Tennessee Constitution or the United States Constitution, then it is the public policy of this state that, in interpreting or construing the contract or arbitration agreement or other agreement, the primary factor to be considered is whether it can be interpreted or construed to preserve the constitutional rights of the natural person in this state against whom enforcement is sought.

(b) If a natural person of this state, subject to personal jurisdiction in this state, seeks to maintain litigation, arbitration, agency or similarly binding proceedings in this state and if the courts of this state find that granting a claim of forum non conveniens or a related claim violates or would likely violate the constitutional rights of the non-claimant in the foreign forum with respect to the matter in dispute, then it is the public policy of this state that the claim shall be denied.



§ 20-15-105 - Application to various forms of business association.

Without prejudice to any other legal right, this chapter shall not apply to a corporation, partnership or other form of business association.



§ 20-15-106 - Application to foreseeable violations of constitutional rights from foreign law, legal code or system.

The public policies expressed in this chapter shall apply only to actual or foreseeable violations of the constitutional rights of a natural person in this state from a foreign law, legal code or system.






Chapter 16 - Summary Judgment

§ 20-16-101 - Burden of proof in summary judgment motions.

In motions for summary judgment in any civil action in Tennessee, the moving party who does not bear the burden of proof at trial shall prevail on its motion for summary judgment if it:

(1) Submits affirmative evidence that negates an essential element of the nonmoving party's claim; or

(2) Demonstrates to the court that the nonmoving party's evidence is insufficient to establish an essential element of the nonmoving party's claim.









Title 21 - Proceedings In Chancery

Chapter 1 - Bills In Chancery

Part 1 - General Provisions

§ 21-1-101 - Application to all equitable proceedings.

This title applies to all equitable proceedings in any other court.



§ 21-1-102 - Oaths to bills.

Bills required to be under oath may be sworn to in the state before any judge, clerk of a court, general sessions judge or notary public, whose attestation shall be deemed evidence of the fact. Bills required to be under oath may be sworn to out of the state, before a notary public, or a commissioner for this state, whose attestation shall be accompanied by the notary public's or commissioner's seal of office, or before a judge of the state, whose official character shall be attested by the clerk of the court in which the judge presides.



§ 21-1-103 - Right to trial by jury.

Either party to a suit in chancery is entitled, upon application, to a jury to try and determine any material fact in dispute, save in cases involving complicated accounting, as to such accounting and those elsewhere excepted by law or by this code, and all the issues of fact in any proper cases, shall be submitted to one (1) jury.



§ 21-1-104 - Appointment of referees and commissioners.

The chancellors, in vacation as well as in term, have the power to appoint referees or commissioners to take accounts, where the clerk and master is interested or is unable to attend, or in other cases where it is deemed expedient.



§ 21-1-105 - Appointments to serve process.

The chancellors may also, in like manner, appoint persons to serve original, mesne or final process, in particular cases, under special application.



§ 21-1-106 - Regulation of master's proceedings.

The chancellor may also, in vacation as well as in term, but if in vacation, on reasonable notice to the opposite party, regulate and control all proceedings in the master's office, and, for good cause shown, may set aside, modify or alter any such proceedings, upon such terms as appear equitable.



§ 21-1-107 - Incompetency of chancellor on vacation matters.

In all cases in which the chancellor of the division in which any cause is pending is incompetent, the chancellor of any adjoining division has the same power, in vacation, to make all such orders and decrees, issue all such process, and dissolve, restore or modify injunctions, to appoint receivers, and do and perform any other duty that may be performed by the chancellor of the division, as provided by this part, but notice of the application shall be the same as to time and place as is prescribed for taking depositions. The party making the application shall state, by affidavit, that the chancellor is incompetent.






Part 2 - Process

§ 21-1-201 - Copy of bill on demand.

The clerk shall issue, upon demand, to any one of the defendants, the defendant's agent or attorney, to whom no copy of the bill appears by the sheriff's return to have been delivered, a certified copy of the bill, to be charged in the bill of costs.



§ 21-1-202 - Names included in process.

Attachments, injunctions and all other process issued to any one (1) county shall embrace the names of all the defendants required to be served with the process residing in that county.



§ 21-1-203 - Personal service dispensed with.

(a) Personal service of process on the defendant in a court of chancery is dispensed with in the following cases:

(1) When the defendant is a nonresident of this state;

(2) When, upon inquiry at the defendant's usual place of abode, the defendant cannot be found so as to be served with process, and there is just ground to believe that the defendant is gone beyond the limits of the state;

(3) When the sheriff makes return upon any leading process that the defendant is not to be found;

(4) When the name of the defendant is unknown and cannot be ascertained upon diligent inquiry;

(5) When the residence of the defendant is unknown and cannot be ascertained upon diligent inquiry;

(6) When judicial and other attachments will lie, under this code, against the property of the defendant; and

(7) When a domestic corporation has ceased to do business and has no known officers, directors, trustees or other legal representatives on whom personal service may be had.

(b) To dispense with process in any of the cases listed in subsection (a), the facts shall be stated under oath in the bill, or by separate affidavit, or appear by the return.



§ 21-1-204 - Service by publication.

(a) In case personal service is not used, if the defendant does not cause an appearance to be entered, the clerk, as soon as the necessary affidavit is made, shall enter upon the rule docket an order requiring the defendant to appear at a certain day named in the order, being a rule day, and defend, or otherwise the bill will be taken for confessed.

(b) The clerk shall forthwith cause a copy of this order to be published for four (4) consecutive weeks in the newspaper mentioned in the order or designated by the general rules of the court.

(c) The order for publication in lieu of personal service may be made at any time after the filing of the bill. The order of publication should contain the names of the parties, the style of the court in which the proceedings are had and the name of the place where the court is held, without any brief or abstract of facts, unless directed by the court.

(d) When the suit is against an unknown defendant, the order of publication should describe the unknown party, as near as may be, by the character in which the unknown party is sued, and by reference to the unknown party's title or interest in the subject matter of the litigation.

(e) Evidence of the publication in pursuance of the order may be by affidavit of the printer or actual production of the newspaper in court.



§ 21-1-205 - Actual notice to nonresidents.

(a) Where publication is made for a nonresident defendant, the clerk of the court in which the suit is filed shall mail a copy of the complaint or, after the first publication, mail a copy of the newspaper clipping containing the publication to the nonresident defendant, directed to the nonresident defendant's last known address; and the clerk shall make an entry upon the clerk's docket so showing. The clerk shall mail the copy of the complaint or published notice by return receipt certified or registered mail. The return of the receipt signed by the defendant or the defendant's duly authorized agent, or its return marked refused, evidenced by appropriate notation of that fact by the postal authorities, and filed as a part of the record by the clerk, with notation on the docket of the true facts, shall be evidence of personal notice. In the event the return receipt does not establish that it was signed by the defendant or the defendant's authorized agent or that the notice was refused, then the court may find through independent proof that the defendant had actual notice in compliance with notice requirements. If the court does not find that the defendant had actual notice, it may order new publication on applicable grounds, or order such other and further action to be taken to give the defendant notice.

(b) In those counties where the divorce referee mails notice of the filing of the divorce and a copy of the complaint to a nonresident defendant by certified or registered mail return receipt requested, it shall not be necessary for the clerk of the court to also mail notice. Notice to the nonresident defendant from the divorce referee shall be sufficient, subject to the requirements of evidence of notice as set forth in subsection (a); provided, that the return receipt is filed as part of the record, with notation on the docket of the true facts. Nothing in this section shall be deemed to have changed or amended requirements of the law as to venue or jurisdiction.



§ 21-1-206 - Memorandum book for process.

The clerk shall keep a memorandum book in which shall be noted the issuance of every subpoena for witnesses, commissions, with the day of issuance, and any other proceedings of the clerk if not entered on the clerk's records, rule docket, or minutes; and the book shall be open for parties or their attorneys to make such memorandums for the direction of the clerk as may be necessary.






Part 3 - Contempt on Failure to Appear

§ 21-1-301 - Procedure on defendant's failure to appear.

If the defendant upon whom process has been served fails to appear and defend in the time required by law, the bill may be taken for confessed; or the complainant may proceed by process of contempt to compel an answer.



§ 21-1-302 - Attachments.

(a) The only process of contempt is an attachment, which is issued upon order of the chancellor at the instance of the complainant, upon the return of the subpoena duly served by the proper officer, or affidavit by the officer of such service.

(b) The attachment may be made returnable to any rule day in term or vacation, and upon its service, bail may be taken for the appearance of the defendant at the time fixed in the attachment.

(c) If the defendant fails to appear in compliance with the terms of the defendant's bail, a second attachment issues, upon which no bail can be taken, and the penalty of the bail bond may be decreed forfeited and collected by execution.

(d) After an attachment for contempt, no plea or demurrer shall be received, unless by order of the court upon motion.



§ 21-1-303 - Refusal to answer fully.

A defendant who appears and refuses to answer fully shall be committed to jail, there to remain until the defendant is purged of the contempt and complies with the requirements of the law by filing a full and complete answer.



§ 21-1-304 - Procedure after commitment.

If the defendant is committed for contempt, the complainant may proceed with the action as if the bill had been taken for confessed, the allegations being taken as in all respects true. But, in that case, all further proceedings for the contempt shall cease, and the court, or the judge of the court, may discharge the defendant from custody.



§ 21-1-305 - Extension of time to answer.

Nothing in this part shall deprive the clerk and master, or the court, of the power of granting to the defendant, upon good cause shown, further time within which to file answer.






Part 4 - Decrees Pro Confesso

§ 21-1-401 - Original attachment -- Effect of decree.

Cases in chancery brought by attachment of property under title 29, chapters 6 and 7 are governed, in respect to the effect of the decree pro confesso, by §§ 29-6-161 -- 29-6-165.



§ 21-1-402 - Time decree becomes absolute without attachment.

In all other cases, a decree against a defendant without personal service of process who does not appear to defend is not absolute for three (3) years from the decree, unless a copy of the decree is served upon the defendant, in which case it becomes absolute if the defendant fails to come forward and make defense within six (6) months after service.



§ 21-1-403 - Death of defendant after decree.

The death of the defendant proceeded against without personal service, whether the death occurs before or after the filing of the bill, does not render the proceedings void, but the defendant's heirs or representatives, as the case may be, have the right, within three (3) years from the rendition of the final decree, to make themselves parties by petition, verified by affidavit, showing merits and contest the complainant's bill.



§ 21-1-404 - Time defense allowed.

The original defendant, or the defendant's heir, representative or assignee claiming under the defendant by virtue of any act done before the commencement of the suit, may, within six (6) months after service of a copy of the decree, or within three (3) years after the decree, be admitted to answer the bill, upon petition showing merits, and giving security for the payment of costs, and witnesses on both sides may be examined, and such other proceedings may be had on the suit as if the cause were then newly begun.



§ 21-1-405 - Security from complainant on decree.

It is no objection to the execution of a decree rendered against a defendant that it was founded on a bill taken for confessed, without personal service; but the court may require the complainant to give sufficient security, in such sum as the court deems proper, to abide by and perform such order touching the restitution of property, or repayment of money, as the court may and should make, upon the defendant subsequently setting aside the decree, and successfully resisting the complainant's suit.



§ 21-1-406 - Effect of execution before setting aside.

The decree, if executed before it is set aside under any of the provisions of §§ 21-1-401 -- 21-1-405, shall be a protection to all persons acting upon its validity, and confer a good title to all property sold under it.






Part 5 - Transfer of Cases

§ 21-1-501 - Incompetency of judge.

In all cases in equity, if the judge is a party, is directly interested in the suit, is connected by blood or affinity within the prohibited degrees with any person so interested or is incompetent as having been of counsel, the venue may be changed to the nearest chancery court, as the case may be, not liable to the like exception, as of course, at the instance of either party, without costs, unless the term at which the application is made, being a trial term, the cause shall be heard and disposed of by a judge not liable to the like exception, sitting specially or by interchange.



§ 21-1-502 - Suits related to actions in other courts.

The chancery court in which any suit or proceeding is brought in which the complainant seeks relief predicated upon, closely related to or growing out of matters or things theretofore adjudicated by final judgment or decree of the circuit or any other court, whether or not the circuit or other court retained jurisdiction of the cause for the purpose of enforcing or modifying the final judgment or decree, in the sound discretion of the judge or chancellor of the chancery court, either sua sponte, or upon motion of any defendant, may transfer the suit or proceeding to the court in which such matters or things were theretofore finally adjudicated; provided, that the circuit or other court shall have jurisdiction of the suit or proceeding concurrent with the chancery court; and provided further, that it shall be made to appear to the chancery court that the transfer of the suit or proceeding to the circuit or other court will not cause unnecessary hardship or inconvenience to the parties to the suit or proceeding, their counsel or witnesses, or unreasonable delay in the final hearing or disposition of the suit or proceeding.






Part 6 - Answers

§ 21-1-601 - Oath to answer.

When an answer is required to be sworn to, the oath may be administered as in case of the bill of complainant. The power of the court or clerk and master to appoint a special commissioner to administer the oath, either in this or any other state, is not affected by this section.



§ 21-1-602 - Evidential value of answer in discovery and where oath not waived.

A sworn answer in chancery, when required by a bill of discovery or when the oath to the answer is not waived, shall have no more weight or effect in evidence than the deposition of the defendant filing the answer.






Part 7 - Rules and Orders of Clerk and Master

§ 21-1-701 - Powers of clerk and master.

The clerk and master may, at the clerk and master's office:

(1) Receive and enter on the rules the suggestion and proof of a party's death, and order and issue the necessary process to revive;

(2) Make orders for publication against defendants in cases in which publication is allowed in lieu of personal service;

(3) Take bills for confessed, and set aside the orders pro confesso, upon good cause shown and the filing of a sufficient answer;

(4) Appoint guardians ad litem for infants, upon its being made to appear, by affidavit, that they have no general guardian;

(5) Make orders for the taking of depositions, where those orders are necessary; and

(6) Open causes for proof, on good cause shown, after they have been set for hearing, in the same way the chancellor might do.



§ 21-1-702 - Entry of proceedings by clerk and master.

Rules, notices, orders and other proceedings in a cause, made with or by the clerk and master, shall be entered by the clerk and master in a well-bound book, to be kept for that purpose, each entry to be made in order and with the correct dates attached.



§ 21-1-703 - Time of proceedings.

The rules, notices and proceedings described in § 21-7-702 shall be made at the rule days, unless otherwise authorized by this code.



§ 21-1-704 - Insertion in rule docket.

All rules or orders taken at any one (1) court shall be inserted in the rule docket by the first rule day that is more than twenty (20) days after the term.



§ 21-1-705 - Rule days.

Each day of a regular, special or adjourned term of the court of chancery, and also the first and third Mondays of every month in vacation, is a rule day.



§ 21-1-706 - Notice of proceedings by clerk.

The clerk and master shall give to the opposite party, or the opposite party's solicitor, notice of any rule, order or other proceeding taken at the clerk and master's office, affecting the party.



§ 21-1-707 - Notice of alteration of rules and orders.

The clerk and master shall not set aside, modify or alter any rule or order of the chancellor, where that power is given by this code; or any rule or order of the clerk and master's own at office without reasonable notice to the opposite party or the opposite party's solicitor.






Part 8 - Decrees and Execution

§ 21-1-801 - Sequestration.

If the court see proper in the first instance, or if upon issuance of the attachment, the delinquent cannot be found, a writ of sequestration may issue against the estate of the delinquent, to compel obedience to the decree.



§ 21-1-802 - Mesne and final process -- Common law writs.

Courts of chancery are further authorized to issue such process, mesne and final, as has been used in the chancery courts; and all writs for the collection of money, or to obtain the possession of real or personal property, in use in the common law courts, may be adapted to the execution of decrees in the courts of chancery.



§ 21-1-803 - Foreclosure sale.

Where, upon the foreclosure of a mortgage or deed of trust, or in any case, the specified land to be sold is mentioned in the decree, the court, upon the application of the complainant, may order that:

(1) The property be sold on a credit of not less than six (6) months nor more than two (2) years;

(2) When the sale is made, reported and confirmed, no right of redemption or repurchase shall exist in the debtor or the debtor's creditors, but that the purchaser's title shall be absolute; and

(3) The surplus of the purchase money, or the bonds or notes taken for the purchase money, over and above what is necessary to pay the complainant's debt, be paid to the debtor or the debtor's other creditors entitled to the payment.



§ 21-1-804 - Enforcement of orders and decrees.

Courts of chancery may enforce rules, orders or decrees by process against the person in default, or by process against the person in default's property.



§ 21-1-805 - Issuance of attachment.

An attachment issues by order of the court upon the officer's return or affidavit of the service of a copy of the decree ten (10) days beforehand, and that the party has failed or refused to comply with the terms of the order.



§ 21-1-806 - Attachment without service of decree.

If the defendant in execution keeps out of the way or absconds, so that a copy of the decree cannot be served upon the defendant, or if the defendant evades receiving the decree, an affidavit of that fact, and that a copy of the decree was tendered the defendant, or left at the defendant's last place of abode, shall authorize the issuance of the attachment without actual service of the copy.



§ 21-1-807 - Commitment for nonperformance of decree.

In attachments for the nonperformance of decrees, no bail is to be taken, but the party shall be committed to jail, there to remain until the party performs the decree.



§ 21-1-808 - Habeas corpus on purge of contempt.

The court, or a judge of the court in vacation, may, in such case, grant a habeas corpus, and discharge the party, if the party purges the contempt, upon such conditions in respect to the party's compliance with the decree as the judge thinks proper.



§ 21-1-809 - Hearing on habeas corpus.

The adverse party, the adverse party's agent or attorney is entitled to reasonable notice of the hearing upon the writ of habeas corpus granted pursuant to § 21-1-808, if in the state, and may interrogate the party in contempt upon the party in contempt's oath, and controvert the truth of the party in contempt's statements by other proof.



§ 21-1-810 - Reinstatement of remanded cases.

In all cases remanded by the supreme court or court of appeals to any court for the execution of an order of reference, order of sale or for other proceedings directed in the decree of the appellate court or in the decree of the lower courts as affirmed or modified by the appellate court, the cases shall be deemed reinstated in the lower court from the time of filing with the clerk and master or clerk of the court a certified copy of the decree or mandate of the appellate court; and thereafter such cases may be proceeded in, in accordance with the decree of the appellate court, without any action of the lower court on the case. It shall not be necessary for the decree or mandate of the appellate court to be spread of record, in the lower court, by direction of the lower court, before the clerk and master, clerk of the court, or the parties may proceed in such case in accordance with the decree or mandate of the appellate court.



§ 21-1-811 - Notice of appellate decree.

Upon the receipt of any certified copy of decree, or mandate of any appellate court, the clerk and master or clerk of the lower court, shall file the decree or mandate, copy it upon the rule docket or minute book, if the court so directs, and notify the attorney of record in the case of the filing of the decree or mandate. The clerk and master or clerk of the lower court shall receive the same compensation for these services as now allowed by law for similar services; provided, that it shall not be necessary for the clerk of the lower court to send the notice if a procedure has been established whereby the clerk of the appellate court is required to send notice.












Title 22 - Juries And Jurors

Chapter 1 - Qualifications and Exemptions

§ 22-1-101 - Obligation to serve -- Qualifications.

It is policy of this state that all qualified citizens have an obligation to serve on petit juries or grand juries when summoned by the courts of this state, unless excused. Every person eighteen (18) years of age, being a citizen of the United States, and a resident of this state, and of the county in which the person may be summoned for jury service for a period of twelve (12) months next preceding the date of the summons, is legally qualified to act as a grand or petit juror, if not otherwise incompetent under the express provisions of this title.



§ 22-1-102 - Incompetent persons.

The following persons are incompetent to act as jurors:

(1) Persons convicted of a felony or any other infamous offense in a court of competent jurisdiction; or

(2) Persons convicted of perjury or subornation of perjury.



§ 22-1-103 - Excuse from service -- Undue or extreme physical or financial hardship -- Documentation -- Permanent excuse.

(a) Any person may be excused from serving as a juror if the prospective juror has a mental or physical condition that causes that person to be incapable of performing jury service. The juror, or the juror's personal representative, must provide the court with documentation from a physician licensed to practice medicine, verifying that a mental or physical condition renders the person unfit for jury service.

(b) Any person, when summoned to jury duty, may be excused upon a showing that the person's service will constitute an undue or extreme physical or financial hardship to the prospective juror or a person under the prospective juror's care or supervision.

(1) A judge of the court for which the prospective juror was called to jury service shall make undue or extreme physical or financial hardship determinations unless a judge of that court delegates this authority to the jury coordinator. In the event this authority is not delegated to the jury coordinator, a judge of the court may authorize the jury coordinator to make initial inquiries and recommendations concerning such requests.

(2) A person asking to be excused based on a finding of undue or extreme physical or financial hardship shall take all actions necessary to have obtained a ruling on that request by no later than the date on which the person is scheduled to appear for jury duty.

(3) Undue or extreme physical or financial hardship does not exist solely based on the fact that a prospective juror will be required to be absent from that prospective juror's place of employment.

(4) A person requesting an excuse based on undue or extreme physical or financial hardship shall be required to provide the judge with income tax returns, medical statements from licensed physicians, proof of dependency or guardianship, an affidavit stating that the person is unable to obtain an appropriate substitute caregiver during the period of participation in the jury pool or on the jury, or similar documentation that the judge finds to clearly support the request to be excused. Failure to provide satisfactory documentation may result in a denial of the request to be excused.

(5) As used in this section, "undue or extreme physical or financial hardship" is limited to circumstances in which a prospective juror would:

(A) Be required to abandon a person under the juror's personal care or supervision due to the impossibility of obtaining an appropriate substitute caregiver during the period of participation in the jury pool or on the jury;

(B) Incur costs that would have a substantial adverse impact on the payment of the juror's necessary daily living expenses or on those for whom the juror provides the principal means of support;

(C) Suffer physical hardship that would result in illness or disease; or

(D) Be deprived of compensation due to the fact that the prospective juror works out-of-state and the out-of-state employer is unwilling to compensate the juror pursuant to § 22-4-106 or that the prospective juror is employed by an employer who is not required to compensate jurors pursuant to § 22-4-106 and declines to do so voluntarily.

(c) Documents submitted pursuant to this section shall be maintained by the jury coordinator during the jury service term, but may be destroyed thereafter. These documents are not public records and shall not be disclosed, except pursuant to a court order; however, the jury coordinator shall maintain a list of members of the jury pool who were excused pursuant to this section, and that information shall be made available upon request.

(d) A person excused from jury service pursuant to this section becomes eligible for qualification as a juror following the period ordered by the court, which shall not exceed twenty-four (24) months. A person is excused from jury service permanently only when the deciding judge determines that the underlying grounds for being excused are of a permanent nature.



§ 22-1-104 - Disqualification by interest or relationship.

No person may act as a juror in any case in which the person is interested, or in which either of the parties is connected with the person by affinity or consanguinity, within the sixth degree, as computed by the civil law, except by consent of all parties.



§ 22-1-105 - Discharge of unqualified jurors -- Reasonable or proper cause.

A court may discharge from service a grand or petit juror who does not possess the requisite qualifications, or who is disqualified from such service, or for any other reasonable or proper cause, to be judged by the court. That a state of mind exists on the juror's part that will prevent the juror from acting impartially shall constitute such cause.



§ 22-1-106 - Exemption from process.

Service of process on any juror while that juror is attending or traveling to or from the court to which the juror is summoned is voidable and subject to challenge.






Chapter 2 - Selection and Attendance of Jurors

Part 1 - General Provisions

§ 22-2-101 - Application of chapter.

(a) This chapter applies to all grand and petit juries in all circuit and criminal courts of this state. This chapter also applies to any law court in any of the counties.

(b) Except as provided in § 22-4-101, every private act enacted in this state touching in any way upon the subject of juries, jurors or jury commissioners is repealed in its entirety.

(1) [Deleted by 2011 amendment.]

(2) [Deleted by 2011 amendment.]

(c) The jury selection methods in the chancery courts of this state shall not be affected in any way by this chapter, except as provided in § 22-2-312.



§ 22-2-102 - Unlawful acts -- Penalties.

(a) It is contempt of court punishable by the court wherein such violation may be under investigation, upon its own motion or upon the petition or motion of the attorney general and reporter, for any person to alter any automated jury database or jury list, to open any jury box except as provided in this chapter, to destroy, deface, or remove without authority such automated jury database, jury list, jury box or the tickets or cards in the jury box, or jury book or any portion of the jury book, to assist in or connive any such acts, or for any custodian of an automated juror database, jury box or jury list to knowingly permit any such acts to be done.

(b) It is a Class A misdemeanor punishable by fine only for any person to request or to have another request that the person's name be placed in the jury database, upon the jury list or in the jury box for the purpose of violating this title.






Part 2 - Jury Coordinator

§ 22-2-201 - Determination of jury coordinator -- Oath -- Illness or absence of coordinator -- Compensation.

(a) (1) The clerk of the circuit court of the county shall be the jury coordinator unless the judge or judges who hold circuit or criminal court in such county appoint someone other than the clerk to serve as the jury coordinator. The jury coordinator, whether it be the clerk or a person appointed by the judges, shall perform all the duties required of the jury coordinator by this title. However, the judges may, in their discretion, distribute the jury coordinator's duties between the circuit court clerk and an appointed jury coordinator.

(2) Before entering upon the duties as jury coordinator, the clerk of the circuit court, or the person filling any separate jury coordinator position, shall take and subscribe, before an officer authorized to administer oaths, the following oath:

"I, _________________, do solemnly swear or affirm that I will faithfully and impartially discharge the duties imposed upon me as jury coordinator for ___________________ County to the best of my knowledge and ability; that I will never place the name of any person on the jury list or in the jury box whom I know to be unqualified to serve as a juror, or who has to my knowledge solicited or had others to solicit that the person's own name be placed on the jury list or in the jury box, so help me God."

(3) If the circuit court clerk serving as jury coordinator becomes ill or is absent for any cause when the jury coordinator's services are required, the clerk's deputy may take the oath prescribed for the jury coordinator and thereafter perform the jury coordinator duties in the clerk's absence. If the jury coordinator is a person other than the circuit court clerk, the circuit court clerk may serve as jury coordinator in the jury coordinator's absence after taking the required oath.

(b) If the judges appoint a person other than the circuit court clerk to serve as jury coordinator, compensation for the jury coordinator shall be set by the legislative body of the county or the legislative body of the metropolitan government of any county having a metropolitan form of government.






Part 3 - Jury Selection and Attendance

§ 22-2-301 - Automated selection of names for jury list.

(a) The jury coordinator in each county shall select names of prospective jurors to serve in the courts of that county by random automated means, without opportunity for the intervention of any human agency to select a particular name and in a manner that causes no prejudice to any person. The names, which shall constitute the jury list, shall be compiled from licensed driver records or lists, tax records or other available and reliable sources that are so tabulated and arranged that names can be selected by automated means. The jury coordinator may utilize a single source or any combination of sources. The jury coordinator is prohibited from using the permanent voter registration records as a source to compile the jury list.

(b) The jury coordinator shall repeat this procedure as often as reasonably necessary, but in no event may a list be retained for more than two (2) years. Prior to repeating this procedure and compiling a new jury list, no person may add to or take from the existing list, except as provided in this part.

(c) Notwithstanding the provisions of title 2, chapter 2, part 1 to the contrary, any voter registration form created on or after January 1, 2009, by the state coordinator of elections shall clearly state on the registration form the following: "Names of persons selected for jury service in state court are not chosen from permanent voter registration records."



§ 22-2-302 - Alternate non-automated jury selection method.

In the event that any county of this state cannot obtain and select names for jury selection by automated means pursuant to § 22-2-301, the county may utilize the alternate jury selection method set out in this section.

(1) The jury box, a suitable and well-bound book in which to record the jury list and any necessary stationery shall be purchased by the jury coordinator and paid for by the county, and the jury coordinator shall be the custodian of these items. Neither the book nor the box shall be opened except as provided in this part.

(2) (A) The jury coordinator and the circuit court clerk, or the clerk's deputy if the circuit court clerk serves as the jury coordinator, referred to as "witness" in this part, shall meet in the circuit court clerk's office at a time fixed by the presiding judge of the judicial district to select the names of prospective jurors to serve in the courts of the county. The names, which shall constitute the jury list, shall be selected randomly from licensed driver records or lists, tax records, or other available and reliable sources. The jury coordinator may utilize a single source or any combination of sources. The jury coordinator is prohibited from using the permanent voter registration records as a source to compile the jury list.

(B) The number of names to be placed on the jury list shall be determined by the presiding judge of the judicial district.

(C) The jury coordinator and the circuit court clerk, or the clerk's deputy if the circuit court clerk serves as the jury coordinator, shall repeat this procedure as often as reasonably necessary, but in no event may a list be retained for more than two (2) years. Prior to repeating this procedure and compiling a new jury list, no person may add to or take from the existing list, except as provided in this part.

(3) (A) At the top of each page of the well-bound book shall be written or printed the words, "Jury list for ___________________ County." Following these words and preceding the list of names shall be written these words, "Jury List Selected by _________________, Jury Coordinator for ___________________ County, on the _____ day of __________, _____."

(B) Immediately following this heading shall be recorded the list of jurors selected, placing one (1) name on each line, arranging the names in alphabetical order and numbering them consecutively, beginning with No. 1.

(C) At the end of the list shall be written and signed by the jury coordinator and the witness the following: "I, _________________, Jury Coordinator for ___________________ County, and _________________, (witness) certify that the foregoing is the jury list selected by us for the next _____ year(s)/month(s)/days for the county. This the _____ day of __________, _____."

(4) (A) The names on the list, preceded by the original number thereof, shall be written by the jury coordinator on tickets or cards of paper uniform in size, and placed in the jury box in the presence of the witness, the box to be kept securely locked and under seal, and it shall not be unlocked or the seal broken except by the order of and in the presence of the jury coordinator and a witness, and then only for the purpose of refilling the box or drawing from the box the names of jurors for jury service, or by order of a judge holding court as provided in this part.

(B) The jury book shall be kept in secret by the jury coordinator under lock and key and no one shall be allowed to inspect the jury book except the presiding judge of the judicial district or the jury coordinator.



§ 22-2-303 - Counties having courts in two places -- Separate records.

In those counties of the state where the circuit or criminal courts, or both, sit in two (2) places, the jury coordinators for those counties shall be required to select jurors from the territorial jurisdiction of each of the two (2) courts and will maintain two (2) sets of records, one (1) for each of the courts as is provided in this part, the same as if both courts were in separate counties.



§ 22-2-304 - Automated selection of names for jury pool.

(a) In any county in this state where the names of prospective jurors are obtained by automated means pursuant to § 22-2-301, the selection of names of prospective jurors to be summoned shall likewise be made by automated means in such a manner as to assure proportionate distribution of names selected without opportunity for the intervention of any human agency to select a particular name and in a manner that causes no prejudice to any person. It is the duty of the presiding judge of the judicial district to notify the jury coordinator of the number of names to be selected from the jury list, and these names shall constitute the jury pool.

(b) When the required number of names have been selected for the jury pool, the jury coordinator shall place a list of those names in an envelope, and with the list shall be enclosed a report prepared and signed by the jury coordinator. A copy of the list and report shall be retained by the jury coordinator for use under the provisions of this chapter, and the report shall provide substantially as follows:

Click here to view form



§ 22-2-305 - Selection of names for jury pool by alternate manual means.

In the event that any county of this state cannot obtain and select names for the jury pool by automated means pursuant to § 22-2-304, the county may utilize the alternate jury selection method set out in this section.

(1) On Monday, two (2) weeks before each jury service term, the jury coordinator shall unlock the jury box and break the seal of the jury box, and after well shaking the jury box, cause to be drawn from the jury box, in the presence of the witness, that number of names that the presiding judge of the judicial district has directed to be drawn, to constitute the jury pool for the jury service term. If the Monday two (2) weeks before the jury service term begins is a legal holiday, the jury coordinator may perform this function on the following business day.

(2) In the event the name is drawn of a person known by the jury coordinator to no longer be qualified or competent to serve pursuant to § 22-1-101 or § 22-1-102, the name shall be put aside and not used, and another name shall be drawn instead. Should the jury coordinator, when drawing names from the jury box, overlook the names of persons who are incompetent or unqualified to serve, the presiding judge of the judicial district and the judge presiding over a trial in which those persons serve as jury panel members each shall have the authority to excuse those persons from jury service and direct that their names be withdrawn from the jury pool.

(3) (A) Not more than five (5) days before the jury service term and not later than the first day of the jury service term, the jury coordinator and witness shall certify that the names drawn constitute the jury pool for the term by following the procedures in subdivision (3)(B).

(B) When the required number of names have been drawn for the jury pool, the original tickets or cards on which they have been written shall be placed in an envelope and with the the original tickets or cards shall be enclosed a report prepared and signed by the jury coordinator and witness, a copy of which shall be retained by the jury coordinator for use under the provisions of this chapter, substantially as follows:

Click here to view form

(C) The jury coordinator shall then seal the envelope containing the coordinator's report and the original tickets or cards, address the envelope to the presiding judge of the judicial district, write the judge's name across the sealing of the envelope, and deliver the envelope to the judge at the opening of the jury service term.



§ 22-2-306 - Juror Summons -- Contents.

(a) Each juror summons shall include the following:

(1) Name of the juror;

(2) Address of the juror;

(3) Date, time and place juror is required to appear in response to the summons or, in the alternative, date and method by which the juror is required to contact the jury coordinator or otherwise respond to the court regarding the juror's service;

(4) Penalty for juror's failure to appear or otherwise respond to the summons in the prescribed manner;

(5) Juror qualifications listed in §§ 22-1-101 and 22-1-102;

(6) Process by which the juror may attempt to be excused due to a hardship pursuant to § 22-1-103, including the juror's obligation to submit documentation in support of the juror's request; and

(7) Process by which the juror may request a postponement of jury service pursuant to § 22-2-315.

(b) The administrative office of the courts shall prepare a form juror summons that may be used by the jury coordinator in any county.



§ 22-2-307 - Summoning jurors.

(a) The sheriff shall summon jurors by first class mail sent to the regular address of each member of the jury pool, giving notice of such person's selection for jury duty. The summons shall be mailed to the regular address at least ten (10) days prior to the date fixed for such person's appearance for jury service.

(b) Notwithstanding subsection (a), the sheriff may summon jurors by personal service.

(c) The jury coordinator shall provide sufficient information regarding the members of the jury pool to enable the sheriff to summon the jurors pursuant to this section.

(d) Notwithstanding subsections (a)-(c), the jury coordinator may, at the coordinator's discretion, summon the jurors by first class mail without the assistance of the sheriff.



§ 22-2-308 - Publication of jury list -- Copies.

Immediately after the jury pool has been summoned in accordance with § 22-2-307, the jury coordinator shall create a list of the members of the jury pool, and a copy of the list of the members of the jury pool shall be posted in the clerk's office for public inspection. In addition, the jury coordinator shall cause to be made a sufficient number of copies of the list of the members of the jury pool, which shall be placed in the clerk's office and available for general distribution to the members of the bar and to all other interested persons.



§ 22-2-309 - Attendance of jurors -- Excuse upon showing of sufficient cause.

(a) All persons summoned as members of the jury pool shall attend at the time and place designated in the summons, or otherwise respond as specified in the summons, unless excused pursuant to § 22-1-103, granted a postponement pursuant to § 22-2-315, or otherwise discharged in a manner authorized by this title or other binding legal authority.

(b) If a person who has been summoned but not excused or discharged pursuant to subsection (a) fails to appear for service or otherwise respond as directed, a show cause order shall issue and be served upon the person, requiring the person to appear at a date certain and show cause why the person should not be held in civil contempt of court for the person's failure to appear.

(c) Upon the appearance of any person served with a show cause order, the person may make the person's excuse known. If the person was summoned and if the excuse is sufficient in the opinion of a judge of the court for which the individual was called to jury service, the person shall be excused; but the person shall pay the cost incident to issuance and service of the show cause order, unless waived by the judge. If the excuse is insufficient, the person shall be adjudged in civil contempt of court and shall be assessed a civil penalty of not more than five hundred dollars ($500) and the costs of the show cause order. The court shall suspend payment of that portion of the civil penalty in excess of fifty dollars ($50.00) upon the condition that the person complete the jury service term for which the person was summoned. The civil penalty authorized by this subsection (c) is remedial in nature.



§ 22-2-310 - Impaneling jurors -- Additional jurors.

(a) The members of the grand and petit juries shall be made up as provided by law from the jury pool. In the event the original jury pool does not include a sufficient number of jurors, courts shall follow the procedures in subsection (b) for securing additional jurors. These additional names shall supplement, not replace, the original jury pool. These procedures shall be repeated, as necessary, until the grand and petit juries are completed.

(b) (1) Regardless of whether a county utilizes the automated or manual method of jury selection, additional names shall be selected for the special jury pool in the same manner this part provides for the selection of the original jury pool. Likewise, these members of the special jury pool shall be summoned in the manner specified in § 22-2-307.

(2) In the event the presiding judge of the judicial district is unavailable for good cause, any judge of the court for which the jury pool is being selected may perform the duties required of the presiding judge.

(c) (1) If a judge presiding over a trial discovers that the number of jurors constituting the panel, or venire, assigned to the trial is not adequate to secure a petit jury and that the jury pool has been exhausted or contains an insufficient number of jurors, the judge shall direct the jury coordinator to comply with subsection (b) unless the trial is pending in a county that utilizes the manual method of jury selection. In that event, the judge shall direct the jury coordinator to produce the jury box in open court, the judge shall open the box, and there shall be drawn from the box, as directed by the judge, the number of names deemed by the judge to be sufficient to secure a petit jury for that trial. These prospective jurors shall be summoned by personal service pursuant to § 22-2-307(b) if time constraints preclude compliance with the notice requirement in § 22-2-307(a).

(2) If a judge causes the jury box to be unlocked pursuant to subdivision (c)(1), the judge shall cause it to be relocked and sealed by the jury coordinator, and the judge shall write the judge's own name across the seal. The box then shall be returned by the jury coordinator to its place of keeping.

(d) In the event the names of jurors are selected pursuant to subsection (c) for service in a particular trial, the jury coordinator shall make a list of such names, but the names shall not be removed from the jury list and, in counties utilizing the manual method of jury selection, shall be returned to the jury box. Service on a jury pursuant to subsection (c) does not constitute jury service for purposes of § 22-2-314, and shall not disqualify or excuse any person from service on the regular juries if the person's name is regularly drawn.

(e) Jurors selected pursuant to this section may be excused for good cause.



§ 22-2-311 - Jury coordinator's report in first day's minutes -- Investigation of irregularities.

(a) At the beginning of the jury service term, the presiding judge of a judicial district that utilizes the manual method of jury selection shall compare the jury coordinator's report with the original tickets or cards contained in the sealed envelope. If they correspond, they shall constitute the jury pool for the jury service term, and the report shall be spread on record in the caption of the first day's minutes. Absent any identifiable irregularities in the jury selection process, the presiding judge of a judicial district that utilizes the automated method of jury selection likewise shall spread the jury coordinator's report on the first day's minutes, and the names listed in the report shall constitute the jury pool for the jury service term. Nothing in this subsection (a) is intended to prevent a judge or jury coordinator from subsequently excusing, disqualifying, postponing the service of or otherwise discharging a member of the jury pool in a manner consistent with this title.

(b) If the presiding judge of the judicial district at any time believes that the jury list has not been prepared or renewed as required by law, the jury box has been tampered with or any other provisions of this title have been violated, the judge shall have broad authority to investigate. Should the judge conclude that any provisions of this title have been violated, the judge shall correct any irregularities necessary to ensure that this title is duly enforced.



§ 22-2-312 - Selection and summons when no jury pool provided.

(a) If for any reason a jury pool is not furnished at any jury service term as provided by this part, then the presiding judge of the judicial district shall have the right to select a jury pool as may be needed during the jury service term.

(b) In all counties of this state, regardless of population, jurors required to try issues of fact in the chancery or other court, not supplied with regular jurors, may be summoned instanter, by order of the court, as in subsection (a).



§ 22-2-313 - Objection required to affect validity of selection.

In the absence of fraud, no irregularity with respect to this title or the procedure under this title shall affect the validity of the selection of any grand jury or the validity of any verdict rendered by a petit jury unless the irregularity has been objected to before the jury is sworn.



§ 22-2-314 - Limitation on jury service.

A juror who has completed a jury service term shall not be summoned to serve another jury service term in any court of this state for a period of twenty-four (24) months following the last day of such service; however, the county legislative body of any county, may, by majority vote, extend the twenty-four-month period.



§ 22-2-315 - Postponement of jury service.

(a) Notwithstanding any of the foregoing provisions, individuals scheduled to appear for jury service may request a postponement of the date of their initial appearance for jury service. When requested, postponements shall be granted by the jury coordinator; provided, that:

(1) The juror has not previously been granted a postponement;

(2) The prospective juror appears in person or contacts the jury coordinator by telephone, electronic mail, facsimile, or in writing to request a postponement; and

(3) Prior to the grant of a postponement and with the concurrence of the jury coordinator, the prospective juror fixes a date certain on which the juror will appear for jury service within twelve (12) months after the date on which the prospective juror originally was called to serve and on which date the court will be in session.

(b) Notwithstanding subsection (a), if a judge holding court in the county finds good cause to postpone the jury service term for a juror, the judge shall notify the juror and the jury coordinator in writing designating an alternate date to which the juror's service is postponed.

(c) A subsequent request to postpone jury service may be approved by a judge only on the basis of an extraordinary event, such as a death in the prospective juror's family, sudden grave illness or a natural disaster or national emergency in which the prospective juror is personally involved, that could not have been anticipated at the time the initial postponement was granted. Prior to the grant of a second postponement, the prospective juror must fix a date certain on which the juror will appear for jury service within twelve (12) months of the postponement and on which date the court will be in session.

(d) A juror who is granted a postponement pursuant to this section shall remain under summons to appear on the alternate date without the necessity of the issuance of a new summons; however, the jury coordinator may, at the coordinator's discretion, issue a new summons.

(e) The jury coordinator shall maintain a list of members of the jury pool whose service was postponed pursuant to this section, and that information shall be made available upon request.



§ 22-2-316 - Delegation of judge's duties.

The presiding judge may delegate any or all of the duties imposed upon the judge by this part to another chancellor or judge authorized to conduct jury trials.









Chapter 3 - Examination and Challenge of Jurors

§ 22-3-101 - Absolute right of parties to examine.

Parties in civil and criminal cases or their attorneys shall have an absolute right to examine prospective jurors in such cases, notwithstanding any rule of procedure or practice of court to the contrary.



§ 22-3-102 - Challenge for general causes of incompetency.

Either party to an action may challenge for cause any person presented as a petit juror, in either a civil or criminal proceeding, who is incompetent to act as a juror under chapter 1 of this title or who has completed a jury service term in any court of this state within the previous twenty-four (24) months.



§ 22-3-103 - Challenge for adverse interest.

Either party to an action may challenge for cause any person who has an adverse interest in a similar suit involving like questions of facts or involving the same parties.



§ 22-3-104 - Peremptory challenges -- Effect of consolidation of cases.

(a) Either party to a civil action may challenge four (4) jurors without assigning any cause.

(b) In the event there is more than one (1) party plaintiff or more than one (1) party defendant in a civil action, four (4) additional challenges shall be allowed to such side or sides of the case; and the trial court shall, in its discretion, divide the aggregate number of challenges between the parties on the same side, which shall not exceed eight (8) challenges to the side, regardless of the number of parties. Even when two (2) or more cases are consolidated for trial purposes, the total challenges shall be eight (8), as provided in this subsection (b).

(c) If a party is both a plaintiff and a defendant, that party is considered one (1) party for the purpose of this section.






Chapter 4 - Compensation of Jurors

§ 22-4-101 - Per diem and travel allowance.

(a) Every regular juror, including jurors on chancery court juries, is entitled to receive at least ten dollars ($10.00) for each day's attendance.

(b) The legislative body of any county or the legislative body of the metropolitan government of any county having a metropolitan form of government may by vote increase this rate to an amount in excess of ten dollars ($10.00) for each day's attendance and to allow all tolls necessarily incurred in going to and returning from court and mileage at the rate of ten cents (10cent(s)) per mile on the way from the home of the juror to the courthouse of the county where the juror is summoned and attends. In the alternative, the county may pay each juror a flat rate of eleven dollars ($11.00) per day, or any county with a metropolitan or home rule type of government may, at its option, set the compensation for each juror in its county by ordinance, to be paid out of the county treasury.

(c) This section shall not be intended or considered as repealing or rescinding any special or private act now in effect.

(d) The amount of fees or compensation of juries serving in all criminal actions shall be equal to that of juries serving in felony cases.

(e) Notwithstanding this section, any juror who is sequestered is entitled to receive at least thirty dollars ($30.00) for each day's attendance.



§ 22-4-102 - Tales jurors.

Tales jurors shall be compensated in the same manner as regular jurors.



§ 22-4-103 - Reimbursement of jurors.

To qualify for reimbursement, jurors must prove, under oath, during the jury service term in which they serve and before the jury coordinator, the tolls necessarily incurred in going to or returning from their place of residence to the courthouse.



§ 22-4-104 - Certification of list to county official.

The jury coordinator shall, when the jury pool is discharged, make out and certify a list of the jurors, with the number of days they have respectively served, and the amount due to each, and deliver the list to the appropriate county official, who shall compensate jurors in the amount due to each of them in accordance with applicable financial procedures in the county.



§ 22-4-105 - Issuance of warrants.

It is the duty of the county to issue a warrant in payment of jury service every thirty (30) days, for the full amount due up to that time, to each member of a regular, grand or petit jury, when the jury service term extends beyond thirty (30) days in length.



§ 22-4-106 - Absence from employment -- Amount of compensation.

(a) (1) Upon receiving a summons to report for jury duty, any employee shall, on the next day the employee is engaged in the employee's employment, exhibit the summons to the employee's immediate superior, and the employer shall thereupon excuse the employee from employment for each day the employee's service as a juror in any court of the United States or this state exceeds three (3) hours.

(2) If an employee summoned for jury duty is working a night shift or is working during hours preceding those in which court is normally held, the employee shall also be excused from employment as provided by this section for the shift immediately preceding the employee's first day of service. After the first day of service, when the person's responsibility for jury duty exceeds three (3) hours during a day, the person whose circumstances fall within the parameters of this subdivision (a)(2) shall be excused from the person's next scheduled work period occurring within twenty-four (24) hours of that day of jury service. Any question concerning the application of this subdivision (a)(2) to a particular work shift or shifts shall be conclusively resolved by the trial judge of the court to which the employee has been summoned.

(b) Notwithstanding the excused absence as provided in subsection (a), the employee shall be entitled to the employee's usual compensation received from such employment; however, the employer has the discretion to deduct the amount of the fee or compensation the employee receives for serving as a juror. Moreover, no employer shall be required to compensate an employee for more time than was actually spent serving and traveling to and from jury duty. If an employer employs less than five (5) people on a regular basis or if the juror has been employed by an employer on a temporary basis for less than six (6) months, the employer is not required to compensate the juror during the period of jury service pursuant to this section.

(c) It is the duty of all persons paying jurors their fee or compensation for jury service to issue to each juror a statement showing the daily fee or compensation and the total amount of fees or compensation received by the juror. The person also shall provide a juror with a statement showing the number of hours the juror spent serving each day if the juror or juror's employer requests such a statement prior to the service at issue.

(d) (1) No employer shall discharge or in any manner discriminate against an employee for serving on jury duty if the employee, prior to taking time off, gives the required notice pursuant to subsection (a).

(2) (A) Any employee who is discharged, demoted or suspended because the employee has taken time off to serve on jury duty is entitled to reinstatement and reimbursement for lost wages and work benefits caused by such acts of the employer.

(B) Any employer who willfully refuses to rehire or otherwise restore an employee or former employee commits a Class A misdemeanor.

(e) Any employer who violates this section commits a Class A misdemeanor.

(f) For the purposes of this section, "employer" includes, but is not limited to, the state of Tennessee or any local government.



§ 22-4-107 - Donation of juror reimbursement to criminal injuries compensation fund.

(a) Each prospective juror reporting for jury service shall be provided a form letter that, when signed by the prospective juror, directs the county treasurer to donate all of the prospective juror's reimbursement for jury service to the criminal injuries compensation fund provided for in title 29, chapter 13.

(b) The county treasurer shall send all donations made under subsection (a) to the state department of the treasury for deposit to the credit of the criminal injuries compensation fund.






Chapter 5 - Selection and Attendance of Jurors [Repealed]

Part 1 - General Provisions [Repealed]



Part 2 - Board of Jury Commissioners [Repealed]



Part 3 - Jury Selection and Attendance [Repealed]









Title 23 - Attorneys-at-law

Chapter 1 - Qualification and Admission to Practice

§ 23-1-101 - Board of law examiners.

(a) A state board of law examiners is created, to consist of not more than five (5) members of the state bar, who shall be appointed from time to time by the supreme court, and shall hold office.

(b) (1) The compensation of each member of the board shall be fixed by the administrative director of the courts, with the approval of the chief justice of the supreme court, and shall include travel expenses. The administrative director of the courts shall notify the chairs of the civil justice and finance, ways and means committees of the house of representatives and the judiciary and finance, ways and means committees of the senate each time the compensation of any member of the board is increased.

(2) All reimbursement for travel expenses shall be pursuant to policies and guidelines promulgated by the supreme court.

(3) From the receipts from fees, the board shall pay its compensation and expenses, and any excess of receipts over disbursements shall be paid over to the state treasurer for the use of the state; it being the purpose that the board and its administration shall not be a charge upon, or an expense to the state, that compensation and expenses shall come only from the board's income, and that any excess of income over compensation and expenses shall go into the state treasury.



§ 23-1-103 - Examination of applicants.

There shall be an examination of persons applying for a license to practice as attorneys and counselors at law at the cities of Knoxville, Nashville, and Memphis, respectively, and at such other places and times as the supreme court may direct. The supreme court shall prescribe rules to regulate the admission of persons to practice law and provide for a uniform system of examinations that will govern and control admission to practice law and to regulate the board in the performance of its duties.



§ 23-1-104 - Certification and admission of successful applicants.

(a) The board of law examiners shall certify to the supreme court the names of all applicants who have passed the required examination and who are determined by the board to be of full age and of such reputation and character as to be likely to contribute to upholding the high standards of the legal profession.

(b) Upon certification, if the supreme court finds that the person is of full age and good moral character and otherwise qualified, it shall enter an order licensing and admitting the person to practice as an attorney, solicitor and counselor in all the courts of the state, which license, if procured by fraud, may be revoked at any time within two (2) years.



§ 23-1-105 - Admission on foreign license.

The supreme court may make provisions, rules and regulations it deems proper for the admission of persons who have been licensed to practice law in other states or countries.



§ 23-1-106 - Fees -- Accounting.

Every person, at the time of applying for examination, shall pay a fee as specified by the rules of the supreme court, and the supreme court is authorized to delegate the fixing of the fees to the board of law examiners. The board shall render to the secretary of state an annual account of receipts and disbursements on December 31 of each year.



§ 23-1-107 - Women admitted to practice.

Any women eighteen (18) years of age or older and otherwise possessing the necessary qualifications, may be granted a license to practice law in the courts of this state.



§ 23-1-108 - License and oath required.

No person shall practice law in this state without first receiving a license issued by the Tennessee supreme court and complying with Tennessee Supreme Court Rule 6 concerning admission to the practice of law, except that nothing in this section precludes the pro hac vice admission of persons licensed in other jurisdictions in accordance with Tennessee Supreme Court Rule 19.



§ 23-1-109 - Party acting as own attorney.

Any person may conduct and manage the person's own case in any court of this state.






Chapter 2 - Rights and Duties

§ 23-2-101 - Counsel assigned to paupers.

At the return term of the process, the court may appoint counsel for the plaintiff in actions prosecuted in the manner prescribed for paupers, and also for the defendant, if the defendant makes an oath that, owing to the defendant's poverty, the defendant cannot employ counsel.



§ 23-2-102 - Lien on right of action.

Attorneys and solicitors of record who begin a suit shall have a lien upon the plaintiff's or complainant's right of action from the date of the filing of the suit.



§ 23-2-103 - Lien on action begun before employment.

Any attorney or solicitor who is employed to prosecute a suit that has already been brought in any court of record shall have a lien upon the plaintiff's right of action from the date of the attorney's or solicitor's employment in the case; provided, that the record of the case shall first be made to show such employment by notice upon the rule docket of such court, by a written memorandum filed with the papers in the case or by notice served upon the defendant in the case.



§ 23-2-104 - Power of attorney to execute papers.

An attorney or solicitor has power to execute, in the name of the attorney's or solicitor's client, all bonds or other papers necessary and proper for the prosecution of the suit at any stage of its progress.



§ 23-2-105 - Service of subpoenas.

(a) Notwithstanding any other law or rule of court to the contrary, an attorney licensed to practice law in this state or the attorney's agent shall be authorized to serve subpoenas on witnesses in any civil or criminal case if service is effectuated in accordance with subsection (b) and if the attorney or any member of the attorney's firm is involved in the case for which the subpoenas are issued.

(b) In order for service under this section to be effective, the name of both the attorney and the attorney's agent, if any, shall be written on the subpoena and both persons shall sign the subpoena. The subpoena shall be served in person by either the attorney or the agent whose name appears on the subpoena, and the person effectuating service shall file with the issuing clerk an affidavit of return stating that the subpoena was served, the identity of the person served and the date, place and manner of service. An agent may serve a subpoena under this section only if the agent is eighteen (18) years of age or older. The attorney shall be responsible for the actions of the attorney's agent serving the subpoena in accordance with generally accepted principles of agency law.



§ 23-2-106 - Tennessee attorney as counsel overseas -- Foreign counsel in state.

(a) Any attorney duly licensed to practice law in this state may serve as counsel overseas for the purpose of providing counsel and opinions on Tennessee law.

(b) (1) Any foreign attorney duly licensed to practice law in the attorney's country may serve as counsel in this state for the purpose of providing counsel and opinions on that foreign country's law.

(2) If the foreign counsel wants to appear in court, that attorney must then comply with Tenn. Sup. Ct. R. 19.






Chapter 3 - Unauthorized Practice and Improper Conduct

§ 23-3-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Law business" means the advising or counseling for valuable consideration of any person as to any secular law, the drawing or the procuring of or assisting in the drawing for valuable consideration of any paper, document or instrument affecting or relating to secular rights, the doing of any act for valuable consideration in a representative capacity, obtaining or tending to secure for any person any property or property rights whatsoever, or the soliciting of clients directly or indirectly to provide such services;

(2) "Person" means a natural person, individual, governmental agency, partnership, corporation, trust, estate, incorporated or unincorporated association, and any other legal or commercial entity however organized; and

(3) "Practice of law" means the appearance as an advocate in a representative capacity or the drawing of papers, pleadings or documents or the performance of any act in such capacity in connection with proceedings pending or prospective before any court, commissioner, referee or any body, board, committee or commission constituted by law or having authority to settle controversies, or the soliciting of clients directly or indirectly to provide such services.



§ 23-3-102 - Public officers prohibited from practicing.

Judges and chancellors are prohibited from practicing law in any of the courts of this state. A newly elected or appointed judge or chancellor can practice law only in an effort to wind up the judge or chancellor's practice, ceasing to practice as soon as reasonably possible and in no event longer than one hundred eighty (180) days after assuming office. The clerks of the several courts and their deputies are also prohibited from practicing in their own courts, or in any causes commenced, brought to or carried from their courts, or commenced in any court from which an appeal lies to their court. Sheriffs and other executive officers shall not practice law in the county for which they were elected, or in any cause, originating or pending in the courts of that county. With the exception of judges, chancellors and justices, nothing in this section or any other law shall be construed to prohibit employees of the executive and judicial branches of the government of this state who are licensed to practice law in this state from voluntarily providing pro bono legal services through an organized program of pro bono legal services that receives funding pursuant to § 16-3-808 and that provides professional liability insurance for losses sustained by clients of lawyers participating in the program.



§ 23-3-103 - Unlawful practice prohibited -- Penalty.

(a) No person shall engage in the practice of law or do law business, or both, as defined in § 23-3-101, unless the person has been duly licensed and while the person's license is in full force and effect, nor shall any association or corporation engage in the practice of the law or do law business, or both. However, nonresident attorneys associated with attorneys in this state in any case pending in this state who do not practice regularly in this state shall be allowed, as a matter of courtesy, to appear in the case in which they may be thus employed without procuring a license, if properly authorized in accordance with applicable rules of court, and when introduced to the court by a member in good standing of the Tennessee bar, if all the courts of the resident state of the nonresident attorney grant a similar courtesy to attorneys licensed in this state.

(b) Any person who violates the prohibition in subsection (a) commits a Class A misdemeanor.

(c) (1) The attorney general and reporter may bring an action in the name of the state to restrain by temporary restraining order, temporary injunction or permanent injunction any violation of this chapter; to obtain a civil penalty in an amount not to exceed ten thousand dollars ($10,000) per violation, and to obtain restitution for any person who has suffered an ascertainable loss by reason of the violation of this chapter. The attorney general and reporter shall be entitled to be reimbursed for the reasonable costs and expenses of investigation and prosecution of acts under this chapter, including, but not limited to, reasonable attorney fees as well as expert and other witness fees.

(2) The action may be brought in a court of competent jurisdiction:

(A) In the county where the alleged violation took place or is about to take place;

(B) In the county in which the defendant resides, has a principal place of business or conducts, transacts or has conducted business; or

(C) If the defendant cannot be found in any of the locations in subdivisions (c)(2)(A) and (B), in the county in which the defendant can be found.

(3) The courts are authorized to issue orders and injunctions to restrain, prevent and remedy violations of this chapter, and the orders and injunctions shall be issued without bond.

(4) Any knowing violation of the terms of an injunction or order issued pursuant to this chapter shall be punishable by a civil penalty of not more than twenty thousand dollars ($20,000) per violation, in addition to any other appropriate relief.

(d) (1) Any organized bar association of a municipality, county, except any county having a metropolitan form of government, or multi-county region in which a violation occurs may bring a civil action seeking relief, as provided in this chapter, against any person that violates this chapter. Any organized statewide bar association, primarily representing plaintiff attorneys and having no locally-based affiliate associations, may bring a civil action in the municipality or county in which a violation occurs seeking relief, as provided in this chapter, against any person that violates this chapter. Upon the commencement of any action brought under this section by any bar association, the bar association shall provide a copy of the complaint or other initial pleading to the attorney general and reporter, who, in the public interest, may intervene and prosecute the action. The pleadings shall be provided to the attorney general and reporter simultaneously with the initial service to the defendant or defendants. Additionally, all subsequent filings shall be provided to the attorney general and reporter, including any judgments or notices of appeal by the initiating bar association.

(2) Any bar association bringing suit under this section is presumed to be acting in good faith and is granted a qualified immunity for the suit and the consequences of the suit. The presumption of good faith is rebuttable upon a showing by a preponderance of the evidence that the suit was brought for a malicious purpose.



§ 23-3-104 - Unlawful division of fees -- Penalties.

(a) Except as provided in the Tennessee rules of professional conduct, it is unlawful for any licensed attorney in the state to divide any fees or compensation received in the practice of law or in doing law business with any person not a licensed attorney.

(b) A violation of this section is a Class C misdemeanor.



§ 23-3-105 - Privileged communications.

No attorney, solicitor or counselor shall be permitted, in giving testimony against a client or person who consulted the attorney, solicitor or counselor professionally, to disclose any communication made to the attorney, solicitor or counselor as such by such person during the pendency of the suit, before or afterward, to the person's injury.



§ 23-3-106 - Testimony as to interests transferred pending action.

No attorney, solicitor or other person, under the pretext of having transferred an interest in real estate, obligations for the performance of contracts or notes for money, during the pendency of any suit at law, shall be permitted to give testimony in favor of those who held a joint interest with the attorney, solicitor or other person at the commencement of such suits, or by which the attorney, solicitor or other person would be released from any liability to perform contracts or pay money.



§ 23-3-107 - Penalty for improper testimony.

Any attorney offering to give testimony in any of the cases provided for in §§ 23-3-105 and 23-3-106 shall be rejected by the court, and the attorney commits a Class C misdemeanor, for which, on conviction, the attorney shall also be stricken from the rolls, if a practicing attorney.



§ 23-3-108 - Falsely representing self as a lawyer.

(a) It is unlawful for any person, either directly or indirectly, falsely to advertise the person as, or hold the person out as, a lawyer.

(b) A violation of this section is a Class E felony.



§ 23-3-109 - Advertised fee as basis for court award for services.

Notwithstanding any the law to the contrary, whenever an attorney advertises a fee for a legal service, the advertisement shall be prima facie evidence of the reasonableness of the fee; and no court shall award a fee in excess of the advertised amount unless the attorney proves additional compensation is reasonable under the facts and circumstances of the legal service provided.



§ 23-3-111 - Delinquency in student loan repayment.

The supreme court is encouraged to establish guidelines to suspend, deny or revoke the license of an attorney who is delinquent or in default on a repayment or service obligation under a guaranteed student loan identified in § 63-1-141(a) or when the attorney has failed to enter into a payment plan or comply with a payment plan previously approved by TSAC or a guarantee agency.



§ 23-3-112 - Action to recover damages for loss as a result of unlawful action or conduct.

(a) (1) Any person who suffers a loss of money or property, real, personal or mixed, or any other article, commodity or thing of value wherever situated, as a result of an action or conduct by any person that is declared to be unlawful under § 23-3-103, § 23-3-104 or § 23-3-108, may bring an action to recover an amount equal to the sum of treble any actual damages sustained by the person and treble any amount paid by the person, and may be afforded such other relief as the court considers necessary and proper.

(2) The action may be brought in a court of competent jurisdiction in the county where the alleged acts or conduct took place or is taking place, in the county in which the defendant resides, has a principal place of business, conducts, transacts or has transacted business, or, if the defendant cannot be found in any of those locations, the action may be brought in the county in which the defendant can be found.

(3) If the court finds that the defendant knowingly or willfully engaged in unlawful acts or conduct under § 23-3-103, § 23-3-104 or § 23-3-108, the court may award treble the actual damages sustained and treble the amount paid, and may provide such other relief as it considers necessary and proper.

(4) (A) Any person who has been affected by an act or conduct declared to be a violation of § 23-3-103, § 23-3-104 or § 23-3-108 may accept any written reasonable offer of settlement made by the person or persons considered to have violated this chapter; provided, that the tender of acceptance of a settlement offer shall not abate any proceeding commenced by the attorney general and reporter under this chapter.

(B) The settlement may be set aside by a court of competent jurisdiction at the request of the affected person, if the request is made within one (1) year from the date of the settlement agreement and if the court finds the settlement to be unreasonable. If the person was not represented by legal counsel at the time of the offer of settlement, the person claiming the benefit of the settlement shall have the burden of establishing that it is reasonable.

(5) Any permanent injunction, judgment or final court order made pursuant to § 23-3-103(c)(1) that has not been complied with shall be prima facie evidence of the violation of this chapter in any action brought pursuant to this section.

(6) Upon a finding by the court that a provision of § 23-3-103, § 23-3-104 or § 23-3-108 has been violated, the person bringing the action shall be entitled to be reimbursed for the reasonable costs and expenses of investigation and prosecution of acts under this chapter, including, but not limited to, reasonable attorney fees, as well as expert and other witness fees.

(b) This section shall not apply to an action initiated by the attorney general and reporter, any district attorney general or bar association as defined in § 23-3-103(d).

(c) (1) Upon the commencement of any action brought under this section, the plaintiff shall mail a copy of the complaint or other initial pleading to the attorney general and reporter, who, in the public interest, may intervene in the case. If the attorney general and reporter does not intervene, the plaintiff shall mail a copy of the judgment, order or decree to the attorney general and reporter upon the entry of any judgment, order or decree in the action.

(2) If a party to an action under this section appeals a judgment, order or decree concluding this action, a copy of the notice of appeal shall be served by the appellant upon the attorney general and reporter, who, in the public interest, may intervene on appeal.

(d) Any private action commenced pursuant to this section shall be brought within three (3) years from the person's discovery of the unlawful act or conduct.



§ 23-3-113 - Practice before administrative boards and agencies excepted.

The enforcement provisions of this chapter shall not apply to any person while practicing before state administrative boards and agencies who is authorized by statute to practice and act in a representative capacity before the state or local administrative boards and agencies.






Chapter 4 - Lawyers' Assistance Programs

§ 23-4-101 - Civil immunity.

A person who in good faith reports information or takes action in connection with a lawyers' assistance program, or a person who receives information in connection with a lawyers' assistance program, is immune from civil liability for reporting the information, taking the action or taking no action; provided, that the person has acted in good faith and without malice.



§ 23-4-102 - Presumption of good faith.

A member of a lawyers' assistance program, or person reporting information to a lawyers' assistance program, is presumed to have acted in good faith and without malice. A person alleging lack of good faith has the burden of proving bad faith and malice.



§ 23-4-103 - Persons entitled to immunity.

The civil immunity provided in this chapter shall be liberally construed to accomplish the purposes of this chapter. The persons entitled to immunity under this chapter include:

(1) A lawyers assistance program approved by the Tennessee supreme court that provides assistance to attorneys suspected of having an impaired ability to practice law because of abuse of alcohol or other drugs, or because of any other physical or mental infirmity causing impairment;

(2) A member, employee or agent of the program, association or nonprofit corporation; and

(3) A person who reports or provides information concerning an impaired professional, including, but not limited to, persons designated to monitor or supervise the course of treatment or rehabilitation of an impaired professional.



§ 23-4-104 - Information subject to attorney-client privilege.

All information, in any form whatsoever, furnished to the lawyers' assistance program shall be a privileged communication and shall be governed by the laws pertaining to the attorney-client privilege.



§ 23-4-105 - Confidentiality of records, proceedings and communications.

The records, proceedings and all communications of any lawyers' assistance program shall be deemed confidential and shall not be available for court subpoena. This section shall not prevent the subpoena of business records that are otherwise available through subpoena. Such records are not to be construed as privileged merely because they have been provided to a lawyers' assistance committee.









Title 24 - Evidence and Witnesses

Chapter 1 - Witnesses and Privileged Communications

Part 1 - General Provisions [Repealed or Transferred]



Part 2 - Privileged Communications

§ 24-1-201 - Husband and wife.

(a) In either a civil or criminal proceeding, no married person has privilege to refuse to take the witness stand solely because that person's spouse is a party to the proceeding.

(b) In a civil proceeding, confidential communications between married persons are privileged and inadmissible if either spouse objects. This communications privilege shall not apply to proceedings between spouses or to proceedings concerning abuse of one (1) of the spouses or abuse of a minor in the custody of or under the dominion and control of either spouse, including, but not limited to, proceedings arising under title 36, chapter 1, part 1; title 37, chapter 1, parts 1, 4 and 6; title 37, chapter 2, part 4; and title 71, chapter 6, part 1. This confidential communications privilege shall not apply to any insured's obligations under a contract of insurance in civil proceedings.

(c) (1) In a criminal proceeding a marital confidential communication shall be privileged if:

(A) The communications originated in a confidence that they will not be disclosed;

(B) The element of confidentiality is essential to the full and satisfactory maintenance of the relation between the parties;

(C) The relation must be one which, in the opinion of the community, ought to be sedulously fostered; and

(D) The injury to the relation by disclosure of the communications outweighs the benefit gained for the correct disposal of litigation.

(2) Upon a finding that a marital communication is privileged, it shall be inadmissible if either spouse objects. Such communication privileges shall not apply to proceedings concerning abuse of one (1) of the spouses or abuse of a minor in the custody of or under the dominion and control of either spouse, including, but not limited to proceedings arising under title 37, chapter 1, parts 1 and 4; title 37, chapter 2, part 4; and title 71, chapter 6, part 1.



§ 24-1-202 - Transactions with mentally incompetent party.

It is not lawful for any party to any action, suit, or proceeding to testify as to any transaction or conversation with, or statement by, any opposite party in interest, if such opposite party is incapacitated or disqualified to testify thereto, by reason of idiocy, lunacy, or insanity, unless called by the opposite side, and then only in the discretion of the court; provided, if a corporation be a party, this disqualification shall extend to its officers of every grade and its directors.



§ 24-1-203 - Transactions with decedent or ward -- Dead man's statute.

In actions or proceedings by or against executors, administrators, or guardians, in which judgments may be rendered for or against them, neither party shall be allowed to testify against the other as to any transaction with or statement by the testator, intestate, or ward, unless called to testify thereto by the opposite party. If a corporation is a party, this disqualification shall extend to its officers of every grade and its directors.



§ 24-1-204 - Communications during crisis intervention.

(a) As used in this section:

(1) "Crisis intervention" means a session at which crisis response services are rendered by a critical incident stress management team member or leader during or after a crisis or disaster;

(2) "Crisis response services" means consultation, risk assessment, referral and crisis intervention services provided by a critical incident stress management team to individuals affected by crisis or disaster;

(3) "Critical incident stress management team member or team leader," referred to also as "team member," or "team leader," means an individual specially trained to provide crisis response services as a member or leader of an organized community or local crisis response team that holds membership in a registered critical incident stress management team;

(4) "Registered team" means a team formally registered with a recognized training agency. A recognized training agency shall include the International Critical Incident Stress Foundation, the National Organization for Victim Assistance, the American Red Cross, the Tennessee Public Safety Network and other such organizations;

(5) "Training session" means a session providing crisis response training by a qualified trained trainer utilizing the standards established by the accrediting agencies set out in subdivision (a)(4); and

(6) "Volunteer" means a person who serves and receives no remuneration for services except reimbursement for actual expenses.

(b) All communications between a team member or team leader providing, and a group participant or person participating in, a crisis intervention shall be considered confidential and no such person shall be required to disclose any such communication unless otherwise required by law or rule of court.

(c) Except as provided under subsection (d), no person, whether a team member, team leader or group participant, providing or participating in a crisis intervention shall be required to testify or divulge any information obtained solely through such crisis intervention.

(d) The testimonial privilege established under subsection (c) shall not apply if any of the following are true:

(1) The communication indicates the existence of a danger to the individual who receives crisis response services or to any other person or persons;

(2) The communication indicates the existence of past or present child abuse or neglect of the individual, abuse of an adult as defined in title 71, chapter 6 or family violence as defined in title 71, chapter 6, part 2;

(3) The communication indicates the existence of past or present acts constituting an intentional tort or crime; provided, that the applicable statute of limitation has not expired on the act indicated; or

(4) All parties involved in the crisis intervention, including the individual or individuals who received crisis response services, expressly waive the privilege and consent to the testimony.



§ 24-1-206 - Clergy -- Communications confidential -- Waiver -- Misdemeanor offense.

(a) (1) No minister of the gospel, priest of the Catholic Church, rector of the Episcopal Church, ordained rabbi, or regular minister of religion of any religious organization or denomination usually referred to as a church, over eighteen (18) years of age, shall be allowed or required in giving testimony as a witness in any litigation, to disclose any information communicated to that person in a confidential manner, properly entrusted to that person in that person's professional capacity, and necessary to enable that person to discharge the functions of such office according to the usual course of that person's practice or discipline, wherein such person so communicating such information about such person or another is seeking spiritual counsel and advice relative to and growing out of the information so imparted.

(2) It shall be the duty of the judge of the court wherein such litigation is pending, when such testimony as prohibited in this section is offered, to determine whether or not that person possesses the qualifications which prohibit that person from testifying to the communications sought to be proven by that person.

(b) The prohibition of this section shall not apply to cases where the communicating party, or parties, waives the right so conferred by personal appearance in open court so declaring, or by an affidavit properly sworn to by such a one or ones, before some person authorized to administer oaths, and filed with the court wherein litigation is pending.

(c) Nothing in this section shall modify or in any way change the law relative to "hearsay testimony."

(d) Any minister of the gospel, priest of the Catholic Church, rector of the Episcopal Church, ordained rabbi, or any regular minister of religion of any religious organization or denomination usually referred to as a church, who violates the provisions of this section, commits a Class C misdemeanor.



§ 24-1-207 - Communications between psychiatrist and patient.

(a) Communications between a patient and a licensed physician when practicing as a psychiatrist in the course of and in connection with a therapeutic counseling relationship regardless of whether the therapy is individual, joint, or group, are privileged in proceedings before judicial and quasi-judicial tribunals. Neither the psychiatrist nor any member of the staff may testify or be compelled to testify as to such communications or otherwise reveal them in such proceedings without consent of the patient except:

(1) In proceedings in which the patient raises the issue of the patient's mental or emotional condition;

(2) In proceedings for which the psychiatrist was ordered by the tribunal to examine the patient if the patient was advised that communications to the psychiatrist would not be privileged, but testimony as to the communications is admissible only on issues involving the patient's mental or emotional condition; and

(3) In proceedings to involuntarily hospitalize the patient under title 33, chapter 6, part 4 or title 33, chapter 6, part 5, if the psychiatrist decides that the patient is in need of care and treatment in a residential facility. Unless otherwise ordered by the court, the exception is limited to disclosures necessary to establish that the patient poses a substantial likelihood of serious harm requiring involuntary hospitalization under title 33, chapter 6, part 4 or title 33, chapter 6, part 5.

(b) When personally identifiable patient information is to be disclosed in a judicial or quasi-judicial proceeding or any other public proceeding, the authority conducting the proceeding shall take reasonable steps to prevent unnecessary exposure of such information to the public and to further this section's policy of protecting the right of privacy. Such steps may include screening of questions in pre-hearing conferences and in camera inspection of papers.

(c) (1) Privileged communications between a patient and a licensed physician when practicing as a psychiatrist in the course of and in connection with a therapeutic counseling relationship, regardless of whether the therapy is individual, joint, or group, may be disclosed without consent of the patient if:

(A) Such patient has made an actual threat to physically harm an identifiable victim or victims; and

(B) The treating psychiatrist makes a clinical judgment that the patient has the apparent capability to commit such an act and that it is more likely than not that in the near future the patient will carry out the threat.

(2) The psychiatrist may disclose patient communications to the extent necessary to warn or protect any potential victim. No civil or criminal action shall be instituted, nor shall liability be imposed due to the disclosure of otherwise confidential communications by a psychiatrist pursuant to this subsection.



§ 24-1-208 - Persons gathering information for publication or broadcast -- Disclosure.

(a) A person engaged in gathering information for publication or broadcast connected with or employed by the news media or press, or who is independently engaged in gathering information for publication or broadcast, shall not be required by a court, a grand jury, the general assembly, or any administrative body, to disclose before the general assembly or any Tennessee court, grand jury, agency, department, or commission any information or the source of any information procured for publication or broadcast.

(b) Subsection (a) shall not apply with respect to the source of any allegedly defamatory information in any case where the defendant in a civil action for defamation asserts a defense based on the source of such information.

(c) (1) Any person seeking information or the source thereof protected under this section may apply for an order divesting such protection. Such application shall be made to the judge of the court having jurisdiction over the hearing, action or other proceeding in which the information sought is pending.

(2) The application shall be granted only if the court after hearing the parties determines that the person seeking the information has shown by clear and convincing evidence that:

(A) There is probable cause to believe that the person from whom the information is sought has information which is clearly relevant to a specific probable violation of law;

(B) The person has demonstrated that the information sought cannot reasonably be obtained by alternative means; and

(C) The person has demonstrated a compelling and overriding public interest of the people of the state of Tennessee in the information.

(3) (A) Any order of the trial court may be appealed to the court of appeals in the same manner as other civil cases. The court of appeals shall make an independent determination of the applicability of the standards in this subsection to the facts in the record and shall not accord a presumption of correctness to the trial court's findings.

(B) The execution of or any proceeding to enforce a judgment divesting the protection of this section shall be stayed pending appeal upon the timely filing of a notice of appeal in accordance with Rule 3 of the Tennessee Rules of Appellate Procedure, and the appeal shall be expedited upon the docket of the court of appeals upon the application of either party.

(C) Any order of the court of appeals may be appealed to the supreme court of Tennessee as provided by law.



§ 24-1-209 - Communication between attorney and private detective privileged.

Communication between an attorney and a private detective or investigator hired by such attorney, while acting in their respective professional capacities shall be privileged communications.



§ 24-1-210 - Interpreters -- Dual party relay operators.

(a) As used in this section, unless the context otherwise requires:

(1) "Dual party relay operator" means a person who facilitates communication over the telephone between persons, one (1) of whom depends on the use of a special device for transmitting text rather than the spoken voice through the telephone line; and

(2) "Interpreter" means a person who facilitates communication between persons who are unable to communicate with one another directly without such facilitation.

(b) No interpreter or dual party relay operator shall be permitted or required to disclose information obtained by virtue of facilitating any confidential communication.

(c) No interpreter or dual party relay operator shall be discharged or discriminated against for complying with the provisions of subsection (b).



§ 24-1-211 - Deaf persons -- Providing oral or deaf sign language interpreters in administrative and judicial proceedings.

(a) As used in this section:

(1) "Deaf person" means a person with a hearing loss so great as to prevent such person from understanding language spoken in a normal tone. "Deaf person" further includes, but is not limited to, a person who is mute and a person who is both deaf and mute. The archaic term "dumb" that formerly related to deaf people shall hereafter be struck from all future state publications that in any way refer to the deaf;

(2) "Oral interpreter" means a person who interprets language through facial and lip movements only and who does not use manual communication. An oral interpreter shall be provided upon the request of a deaf person who does not communicate in sign language. The right of a deaf person to an interpreter may not be waived except by a deaf person who does not use sign language and who initiates such request for waiver in writing. Such waiver is subject to approval of counsel to such deaf person, if existent, and is subject to approval of the appointing authority; and

(3) "Qualified interpreter" means an interpreter certified by the National Registry of Interpreters for the Deaf, Tennessee Registry of Interpreters for the Deaf, or, in the event an interpreter so certified is not available, an interpreter whose qualifications are otherwise determined. Efforts to obtain the services of a qualified interpreter certified with a Legal Skills Certificate or a Comprehensive Skills Certificate will be made prior to accepting services of an interpreter with lesser certification. No "qualified interpreter" shall be appointed unless the appointing authority and the deaf person make a preliminary determination that the interpreter is able to readily communicate with the deaf person and is able to accurately interpret the statements of the deaf person and interpret the proceedings in which a deaf person may be involved.

(b) (1) In any case in law or equity before any court or the grand jury, wherein any deaf person is a party to such action, either as a complainant, defendant, or witness, the court shall appoint a qualified interpreter of the deaf sign language to interpret the proceedings to the deaf person and interpret the person's testimony or statements and to assist in preparation with counsel.

(2) In any proceeding before any department, board, commission, agency, or licensing authority of the state, or any political subdivision or municipality, wherein any deaf person is a principal party of interest, either as a complainant, defendant, witness or supplicant, any department, board, commission, agency, or licensing authority of the state or any political subdivision or municipality wherein such shall appoint a qualified interpreter to interpret the proceedings to the deaf person and to interpret the person's testimony or statements.

(3) In the event a person who is deaf is arrested and taken into custody for any alleged violation of a criminal law of this state, the arresting officers' and the arresting officers' superiors shall procure a qualified interpreter in order to properly interrogate such deaf person and to interpret such person's statements. No statement taken from such deaf person before an interpreter is present may be admissible in court.

(c) Every deaf person whose appearance before a proceeding entitles such person to an interpreter should notify the appointing authority of such need prior to any appearance and should request at such time the services of an interpreter; provided, that where a deaf person reasonably expects the need for an interpreter to be for a period greater than a single day, such person should notify the appointing authority and such notification shall be sufficient for the duration of the person's participation in the proceedings.

(d) An appointing authority may require a person requesting the appointment of an interpreter to furnish reasonable proof of deafness when the appointing authority has reason to believe that the person is not deaf.

(e) It shall be the responsibility of the appointing authority to channel requests for qualified interpreters through:

(1) Local interpreter/referral centers for the deaf;

(2) The Tennessee Registry of Interpreters for the Deaf;

(3) The Tennessee council for the deaf and hard of hearing; or, in the alternative

(4) The department of human services, division of vocational rehabilitation.

It is the responsibility of the Tennessee Registry of Interpreters for the Deaf to compile and update annually a listing of qualified interpreters and to make this listing available to authorities in possible need of interpreter service as provided in this section.

(f) Before a qualified interpreter will participate in any proceedings subsequent to an appointment under the provisions of this section, such interpreter shall make an oath or affirmation that such interpreter will make a true interpretation in an understandable manner to the deaf person for whom the interpreter is appointed and that such interpreter will interpret the statements of the deaf person desiring that statements be made, in the English language to the best of such interpreter's skill and judgment. The appointing authority shall provide recess periods as necessary for the interpreter when the interpreter so indicates. Any and all information that the interpreter gathers from the deaf person pertaining to any proceeding then pending shall at all times remain confidential and privileged, or on an equal basis with the attorney-client privilege, unless such deaf person desires that such information be communicated to other persons.

(g) An interpreter appointed under the provisions of this section shall be entitled to a reasonable fee for such services. The fee shall be in accordance with standards established by the Tennessee Registry of Interpreters for the Deaf, in addition to actual expenses for travel and transportation. When the interpreter is appointed by a court, the fee shall be paid out of general county funds and when the interpreter is otherwise appointed the fee shall be paid out of funds available to the appointing authority.









Chapter 2 - Attendance of Witnesses

§ 24-2-101 - Duty to attend.

Every witness legally bound to appear as herein directed shall appear accordingly and continue to attend from day to day, and from term to term, until discharged by the court or the party who sought the summons; provided, that the continuance of a case shall not be deemed a discharge of witnesses legally bound to appear in the case so continued, and in the event of a continuance, it shall not be necessary to resummon such witnesses unless they are expressly discharged by the court or by the party at whose instance they were summoned.



§ 24-2-102 - Penalty for failure to appear.

In default thereof, a witness forfeits to the party at whose insistence the subpoena issues, the sum of one hundred twenty-five dollars ($125), to be recovered by scire facias; and is further liable to the action of the party for the full damages sustained for want of such witness' testimony.



§ 24-2-103 - Scire facias by circuit court.

If a witness fails to appear when summoned before a judge of the court of general sessions, notary public, or commissioner, the subpoena is returned to the circuit court of the county, with the endorsement of such failure made thereon by the judge of the court of general sessions, notary public, or commissioner, and scire facias issues, as in other cases.



§ 24-2-104 - Scire facias by general sessions judge.

The party at whose instance a witness is summoned before a judge of the court of general sessions, on the trial of a cause, instead of having the subpoena returned to court as in § 24-2-103, may elect to move before the judge of the court of general sessions for judgment against the witness, in which case a conditional judgment shall be given for twenty-five dollars ($25.00), and scire facias shall issue to the witness to show cause why final judgment shall not be entered, and, on failure to show cause, final judgment shall be rendered for the penalty and costs.



§ 24-2-105 - Privilege against process.

During the attendance of any person summoned as a witness, and during the time that such person is going to and returning from the place of such attendance, allowing one (1) day for every thirty (30) miles of travel, no writ, process, warrant, order, judgment, or decree in any civil cause, subpoena to testify as a witness only excepted, shall be served upon such person.



§ 24-2-106 - Proceedings against witness on scire facias.

Upon return of the scire facias issued for the penalty, the witness may be relieved by showing sufficient cause for failing to attend; otherwise, on motion, judgment will be given against the witness and execution issue accordingly.



§ 24-2-107 - Subpoenas -- Conflicts with Rules of Civil Procedure.

The provisions of Rule 45 of the Rules of Civil Procedure shall govern when a clerk or other authorized officer is required to issue a subpoena in a civil case in circuit court and the consequences of a person's refusal to appear, testify or produce evidence when subpoenaed pursuant to such rule. If any local rule of court conflicts with the provisions of Rule 45, the provisions of Rule 45 shall prevail, and the clerk or other authorized officer shall issue subpoenas and the judge shall punish the refusal to respond to subpoenas in accordance with the provisions of such rule.



§ 24-2-108 - Language required in subpoena.

Each subpoena issued should at a minimum contain explicit language that states:

(1) A party being served must appear and that failure to appear may put such party in contempt of court; and

(2) The penalties such party may face by being held in contempt of court.






Chapter 3 - Oaths [Repealed]



Chapter 4 - Compensation of Witnesses

§ 24-4-101 - Basic per diem and mileage.

(a) A witness in a court of record shall receive compensation of one dollar ($1.00) per day for each day's necessary attendance. When a witness resides at a distance greater than ten (10) miles, such witness shall receive four cents (4cent(s)) per mile for going to and returning from court, and tolls and ferriages as allowed by law. Mileage, tolls and ferriages shall be allowed only for one (1) trip going and returning during the term of any court, unless the witness is discharged by the parties, to return, and does return, upon a given day.

(b) Witnesses in courts of record attending under subpoena in a civil matter shall receive upon request to the clerk thirty dollars ($30.00) per day for such attendance. In addition, when such witness resides at a distance of greater than ten (10) miles from the court, the witness shall, upon request to the clerk, also receive reimbursement for travel expenses for each mile traveled when going to and returning from such court at the rate allowable under the state comprehensive travel regulations in effect at that time. All such compensation and reimbursement shall be taxed as cost.

(c) No witness attending any court of record under subpoena in a civil matter shall be entitled to receive the witness compensation and travel expense reimbursement provided for by subsection (b) until such compensation and reimbursement have been taxed and collected as cost by the clerk of the court of record in which such witness has appeared while under subpoena. Nothing in this subsection shall be construed as preventing the party causing a subpoena to be issued from advancing travel expenses or attendance fees to witnesses.



§ 24-4-102 - Witness residing outside county.

(a) All witnesses attending, under summons, any court of record in any county in this state other than the county in which the witness or witnesses live shall be entitled to receive reimbursement for lodging and meals at a rate allowable under the state of Tennessee comprehensive travel regulations in effect at the time such travel expense is incurred. In addition thereto, the witness shall also receive reimbursement at a rate allowable under the state of Tennessee comprehensive travel regulations in effect at the time such travel expense is incurred for each mile traveled in going to and returning from such court.

(b) In addition to the mileage reimbursement allowed, a witness shall be allowed the per diem allowance designated herein for each day required to travel in going to and returning from a trial. Mileage reimbursement to a witness traveling from out of state shall be the same as that allowed a state employee using a personal vehicle for the convenience of the state. In lieu of such mileage reimbursement, a witness traveling from out-of-state may be reimbursed for the cost of travel by common carrier, at a rate not to exceed the regular tourist fare charged the general public.



§ 24-4-103 - Witness before general sessions judge.

Every witness summoned before a judge of the court of general sessions is entitled to fifty cents (50cent(s)) for each day's attendance; and when summoned to attend in another county from that of the witness' own, shall be entitled to five cents (5cent(s)) per mile for every mile in going to and returning from the county, and all necessary tolls and ferriage.



§ 24-4-104 - Maximum number of appearances compensated.

No witness shall prove personal attendance in more than four (4) suits where one (1) of the parties is the same or the question to be tried is the same; provided, that this shall apply only to the term where the witness actually testifies in such suits. At all other terms where such witness does not actually testify, the witness shall be allowed to prove attendance in only two (2) of such suits; provided, that in any event such witness shall claim mileage and ferriage in only one (1) of such suits.



§ 24-4-105 - Settlement of case.

If the suit in which the witness is summoned is settled in vacation, and the party summoning such witness neglects to discharge the witness from further attendance, and the witness, for want of such discharge, should attend at the next term, witness such is entitled to prove one (1) day's attendance.



§ 24-4-106 - Probate of attendance -- Immediate payment -- Travel advances in criminal cases.

(a) The clerk of the court may take probate of witnesses' attendance at any time between the commencement and the final decision of the cause, either in vacation or in term time. The clerk may at that time pay any witness the fees for which the state is liable under §§ 40-17-201 -- 40-17-210, or any witness fees due and may accept an assignment from the witness for all such fees paid. The clerk may take credit in the settlement of the clerk's accounts for all such fees advanced represented by a valid assignment.

(b) In criminal cases, with the approval of the judicial cost accountant and at the request of the district attorney general, the state may advance travel expenses as set out in §§ 24-4-102, 40-17-206 and 40-17-208, to witnesses designated by the district attorney general. The judicial cost accountant shall prescribe the procedures which shall be followed in making travel advances as set forth above.



§ 24-4-107 - Recovery from successful party.

Whenever a party in a court of record recovers a judgment or decree against another for costs, and it appears from the return of the execution that such costs cannot be made out of the person against whom they have been adjudged, the witnesses summoned by the successful party may have judgment by motion against such party for their costs.






Chapter 5 - Presumptions

§ 24-5-101 - Conveyances of public officers and fiduciaries.

All instruments of conveyance executed in official capacity by any public officer of this state or by any person occupying a position of trust or acting in a fiduciary relation shall be admitted, held, and construed by the courts as prima facie evidence of the facts in such instruments recited, insofar as such facts relate to the execution of the power of such office or trust. All such instruments now of record shall be admitted, held, and construed in accordance with this section.



§ 24-5-102 - Settlements of personal representatives and guardians.

The settlements of personal representatives and guardians, made in the county court in pursuance of law, are to be taken as prima facie correct.



§ 24-5-103 - Notary's certificate as to notice of dishonor.

The certificate of a notary public in or on the notary's protest, that such notary public has given the parties to negotiable paper notice of the dishonor, is prima facie evidence of the facts stated in the certificate; and, in like manner, entries in such notary public's books to the same effect are prima facie evidence, in case of the notary's death, of the facts therein stated.



§ 24-5-105 - Instruments offered by defendant.

The execution or assignment of instruments offered in evidence by the defendant, when allowed by law, is equally conclusive as when introduced by plaintiff, unless denied under oath.



§ 24-5-106 - Denial of instrument by successor of decedent.

If the party be deceased, the personal representative, or in case such representative refuses or fails to do so, any heir of the deceased, or other person, who is entitled to any part of the estate, either by will or by law, and who is or becomes a party to the suit, may make the denial under oath "according to the best of my personal knowledge, information and belief."



§ 24-5-107 - Sworn accounts.

(a) An account on which action is brought, coming from another state or another county of this state, or from the county where suit is brought, with the affidavit of the plaintiff or its agent to its correctness, and the certificate of a state commissioner annexed thereto, or the certificate of a notary public with such notary public's official seal annexed thereto, or the certificate of a judge of the court of general sessions, with the certificate of the county clerk that such judge is an acting judge within the county, is conclusive against the party sought to be charged, unless that party on oath denies the account or except as allowed under subsection (b).

(b) The court shall allow the defendant orally to deny the account under oath and assert any defense or objection the defendant may have. Upon such denial, on the plaintiff's motion, or in the interest of justice, the judge shall continue the action to a date certain for trial.



§ 24-5-108 - Partnership of plaintiffs.

Whenever two (2) or more persons bring a suit at law, or in equity, as partners upon an account, bill of exchange, bond, or note, either before a magistrate or a court of record, it shall not be necessary for them to prove their partnership, unless the defendant files a plea in abatement, in writing, denying the partnership on oath.



§ 24-5-109 - Partnership of defendants.

Where two (2) or more persons are sued as partners, in law or equity, it shall not be necessary to prove the partnership unless the fact of partnership be denied under oath of those so sued.



§ 24-5-110 - Determinations of status by federal officers.

(a) A written finding of presumed death made by the secretary of war, the secretary of the navy, or other officer or employee of the United States authorized to make such finding, pursuant to the Federal Missing Persons Act (Acts Mar. 7, 1942, ch. 166, 56 Stat. 143; Dec. 24, 1942, ch. 828, 56 Stat. 1092; July 1, 1944, ch. 371, 58 Stat. 679; Feb. 12, 1946, ch. 6, 60 Stat. 5; May 16, 1947, ch. 70, 61 Stat. 96; Aug. 29, 1951, ch. 356, 65 Stat. 207; July 3, 1952, ch. 570, 66 Stat. 331; Apr. 4, 1953, ch. 17, 67 Stat. 20; 50 U.S.C. Appx. §§ 1001-1015) as now or hereafter amended, or a duly certified copy of such finding, shall be received in any court, office or other place in this state as prima facie evidence of the death of the person therein found to be dead, and the date, circumstances and place of such person's disappearance.

(b) An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, or beleaguered, besieged or captured by an enemy, or is dead, or is alive, made by an officer or employee of the United States authorized by the act referred to in subsection (a) or by any other law of the United States to make same, shall be received in any court, office or other place in this state as prima facie evidence that such person is missing, missing in action, interned in a neutral country, or beleaguered, besieged or captured by an enemy, or is dead, or is alive, as the case may be.

(c) (1) For the purposes of subsections (a) and (b), any finding, report or record, or duly certified copy thereof, purporting to have been signed by such an officer or employee of the United States as is described in those subsections, shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of such person's authority.

(2) If a copy purports to have been certified by a person authorized by law to certify the same, such certified copy shall be prima facie evidence of such person's authority to so certify.



§ 24-5-111 - Negligence of bailee.

In all actions by a bailor against a bailee for loss or damage to personal property, proof by the bailor that the property was delivered to the bailee in good condition and that it was not returned or redelivered according to the contract, or that it was returned or redelivered in a damaged condition, shall constitute prima facie evidence that the bailee was negligent, provided the loss or damage was not due to the inherent nature of the property bailed.



§ 24-5-112 - Continuance of reproductive capacity -- Rebuttable presumption.

The present absolute common law presumption which prevails in Tennessee that men and women are presumed capable of having children as long as they live shall be only a prima facie presumption and rebuttable by competent evidence.



§ 24-5-113 - Medical, hospital or doctor bills -- Prima facie evidence of necessity and reasonableness.

(a) (1) Proof in any civil action that medical, hospital or doctor bills were paid or incurred because of any illness, disease, or injury may be itemized in the complaint or civil warrant with a copy of bills paid or incurred attached as an exhibit to the complaint or civil warrant. The bills itemized and attached as an exhibit shall be prima facie evidence that the bills so paid or incurred were necessary and reasonable.

(2) This section shall apply only in personal injury actions brought in any court by injured parties against the persons responsible for causing such injuries.

(3) This prima facie presumption shall apply to the medical, hospital and doctor bills itemized with copies of bills attached to the complaint or civil warrant; provided, that the total amount of such bills does not exceed the sum of four thousand dollars ($4,000).

(b) (1) In addition to the procedure described in subsection (a), in any civil action for personal injury brought by an injured party against the person or persons alleged to be responsible for causing the injury, if an itemization of or copies of the medical, hospital or doctor bills which were paid or incurred because of such personal injury are served upon the other parties at least ninety (90) days prior to the date set for trial, there shall be a rebuttable presumption that such medical, hospital or doctor bills are reasonable.

(2) Any party desiring to offer evidence at trial to rebut the presumption shall serve upon the other parties, at least forty-five (45) days prior to the date set for trial, a statement of that party's intention to rebut the presumption. Such statement shall specify which bill or bills the party believes to be unreasonable.



§ 24-5-114 - Repair bills.

(a) Proof that bills were incurred and paid to repair real or personal property shall create a rebuttable presumption of the reasonableness of the amount paid and the necessity for the repairs in any civil action seeking damages for injury to, or improper repair, of the property.

(b) This presumption shall not extend to any payments which exceed the sum total of one thousand dollars ($1,000). The plaintiff may select those payments, not exceeding one thousand dollars ($1,000), for which the plaintiff wishes to claim the benefit of the presumption.

(c) Proof of such payments shall be itemized in the civil warrant or complaint at the time suit is filed by attaching a list showing payments, amounts, person paid, goods or services for which payment was made and a copy of any invoice, bill or receipt. Failure to attach the invoice, bill, or receipt may be excused, in the court's discretion, if none was rendered, it was lost and cannot be found after diligent search or it has been inadvertently destroyed.

(d) In no event may the presumption created by this section be permitted, over objection, by an amendment to the civil warrant or complaint within thirty (30) days of the trial.

(e) At the trial of the cause, any such payments may be introduced into evidence as though there had been competent testimony as to their reasonableness in amount and necessity, but shall constitute no proof of any wrongdoing by the defendant.



§ 24-5-115 - Default judgments in subrogation actions brought by an automobile insurance carrier.

(a) In a subrogation action brought in general sessions court by an automobile insurance carrier for recovery of amounts paid to or on behalf of its insured under the collision, comprehensive, medical payments or uninsured motorist coverages of a contract of automobile insurance, the affidavit of the plaintiff-carrier or its agent as to the total damages paid, or incurred, including the insured's deductible, is presumptive evidence against the alleged tortfeasor from whom recovery is sought, except as provided under subsection (b); provided, that such affidavit is accompanied by a certificate of a notary public with seal annexed, or certificate of a judge of the court of general sessions, with the certificate of the county clerk that such judge is an acting judge within the county.

(b) The presumption afforded in subsection (a) shall not be conclusive to the extent that the alleged tortfeasor from whom recovery is sought denies tort liability for the incident, or denies the extent of the damages alleged to be related to the incident, or both. Any such denial must be under oath in writing, or made orally in open court, and the alleged tortfeasor shall be allowed to assert any defense or objection the defendant may have. Such affidavit shall be served upon the alleged tortfeasor with the civil warrant. Upon such denial, on the plaintiff-carrier's motion, or in the interest of justice, the judge shall continue the action to a date certain for trial.

(c) This section does not apply if the automobile insurance carrier files an intervening complaint in an existing action brought by an injured person against the alleged tortfeasor.

(d) This section does not affect the viability of the made-whole doctrine in Tennessee.






Chapter 6 - Proof of Public Acts and Records

Part 1 - General Provisions

§ 24-6-101 - Copy of judgment without entire record.

(a) In any litigation, certified copies of final judgments or decrees of any court of record may be used as evidence in such litigation, without the final judgment or decree being supported by the entire record upon which it is based. Such certified judgment or decree shall have the same force and effect as evidence as it would have if the entire record upon which it is based were filed with the judgment or decree, it being the intention to expedite the preparation of cases and save costs.

(b) This section shall not apply to litigation in which a direct attack is made on the judgment or decree and the proceedings upon which it is based, nor to litigation involving the validity of the judgment or decree.

(c) This section shall not prevent any of the parties to the litigation from using as evidence in such litigation the entire record upon which the final judgment or decree is based.



§ 24-6-105 - Officer's duty to give copies of records.

Every officer having the custody of a public record or writing, is bound to give any person, on demand, a certified copy thereof, on payment of the legal fees; and, if no fee has been fixed by law, on payment of reasonable compensation.



§ 24-6-106 - Extract copies from records.

(a) When any deed, mortgage, deed of trust, decree, or other instrument appears of record in the register's office of any county, containing the description of more than one (1) tract, lot, or parcel of land, any person desiring a copy of any such deed, etc., may direct that only the description of such lots, tracts, or parcels be included in the copy as such person may desire; and the register in making the copy shall insert not less than one-half (1/2) line of x marks before and after, or before or after, as the case may be, indicating that descriptions have been omitted from the copy.

(b) Such copies so made shall have full force and effect as evidence.



§ 24-6-107 - Certificate of search.

The certificate of a public officer that such officer has made diligent and ineffectual search for a paper in that officer's office is of the same efficacy in all cases as if such officer had personally appeared and sworn to such facts.






Part 2 - Judicial Notice

§ 24-6-207 - Judicial notice of foreign law in appellate court.

It is not necessary, in a case carried from an inferior to an appellate court, to have the statutes of a state read as evidence in the inferior court, transcribed into the record, except where it is directed to be done by the inferior court; but the appellate court may take judicial notice of such laws and statutes.









Chapter 7 - Admissibility of Evidence

§ 24-7-106 - Receipts and releases.

All receipts, releases, and discharges in writing, whether of a debt of record or a contract under seal, or otherwise, shall have effect according to the intention of the parties thereto. However, the remittance and acceptance of a check or other instrument bearing on its face words that it is payment or satisfaction in full of a debt or obligation shall not be considered conclusive evidence of an intention that the debt or obligation for which the same is given be discharged or released; provided, that the remittee of such instrument tenders back to the remittor the funds represented by such instrument.



§ 24-7-107 - Settlements of debts.

All settlements in writing, made in good faith, for the composition of debts, shall be taken as evidence, and held to operate according to the intention of the parties, although no release under seal is given, and no new consideration has passed.



§ 24-7-112 - Tests to determine parentage -- Admissibility in evidence -- Costs.

(a) (1) (A) In any contested paternity case, unless the individual is found to have good cause under § 454(29) of the Social Security Act (42 U.S.C. § 654(29)), the court, or the department of human services in Title IV-D child support cases, shall order the parties and the child to submit to genetic tests to determine the child's parentage upon the request of any party if the request is supported by an affidavit of the party making the request:

(i) and such affidavit: Alleges paternity, and sets forth facts establishing a reasonable possibility of the requisite sexual contact between the parties; or

(ii) Denies paternity, and sets forth facts establishing a reasonable possibility of the nonexistence of sexual contact between the parties;

(iii) and such affidavit: Denies paternity.

(B) In addition, upon the court's own motion, at such times as it deems equitable, or by administrative order by the department of human services in Title IV-D child support cases, tests and comparisons pursuant to this section shall be ordered; or

(C) In any case, except terminations of parental rights or adoptions under title 36 or title 37, in which the paternity of a child is at issue and the question of parentage arises, and an agreed order or divorce decree has been entered finding that an individual is not the parent of the child, the finding shall not be entitled to preclusive effect unless the finding was based upon scientific tests to determine parentage which excluded the individual from parentage of the child in question.

(2) During any other civil or criminal proceeding in which the question of parentage arises, upon the motion of either party or on the court's own motion, the court shall at such time as it deems equitable order all necessary parties to submit to any tests and comparisons which have been developed and adapted for purposes of establishing or disproving parentage.

(3) In any civil or criminal proceedings pursuant to this section, the tests ordered shall be conducted by an accredited laboratory. In the case of genetic tests, and at such time as the secretary of health and human services designates accreditation entities which acknowledge the reliability of types of genetic tests used in the establishment of paternity, such genetic tests shall be of the type which are generally acknowledged as reliable by accreditation entities designated by the secretary, and the genetic tests shall be performed by a laboratory approved by such a designated accreditation entity.

(4) The results of such tests and comparisons which are ordered pursuant to this section, including the statistical likelihood of the alleged parent's parentage, if available, may be admitted into evidence as provided in subsection (b).

(b) Upon receiving the results of the tests and comparisons conducted pursuant to subsection (a), the court shall proceed as follows:

(1) (A) Either party may request an additional parentage test upon the advanced payment of the costs of the additional parentage test. If the additional tests are requested by the department of human services, its contractors or any state agency, the costs of such additional tests shall be paid for upon being billed for such by the testing agent and may be recovered by those entities in any parentage proceeding from the person established as parent of the child.

(B) (i) If the results of the first test exclude paternity and the second test also exclude paternity, or, if the initial test results are negative on the issue of paternity establishment and no second test is requested, this shall be conclusive evidence of non-paternity and the action shall be dismissed.

(ii) If the results of the first test establish paternity and the second test again establishes a positive statistical probability of parentage as described in subdivision (b)(2)(B) or (C), the positive test results with the greater positive probability of parentage shall be definitive for purposes of the application of the appropriate evidentiary standards relative to the presumptions and the defenses available in subdivision (b)(2).

(iii) If the results of the second test are different from the first test in their outcome relative to the exclusion or establishment of paternity, the court, or the department in appropriate cases, may order a third test, or the court may make a determination between the accuracy of the previous two (2) tests for purposes of determining paternity.

(C) The results of any tests which may exclude a person as the father shall not preclude the initiation of a new paternity action involving another putative father or by a putative father against a mother to establish his paternity.

(2) (A) In any proceeding where the paternity of an individual is at issue, the written report of blood, genetic, or DNA test results by the testing agent concerning the paternity is admissible without the need for any foundation testimony or other proof of the authenticity or accuracy of the test unless a written objection is filed with the court and served upon all parties thirty (30) days prior to the date of the hearing. For purposes of this section, service shall be deemed made upon the date of mailing.

(B) A rebuttable presumption of the paternity of an individual is established by blood, genetic, or DNA testing showing a statistical probability of paternity of that individual at ninety-five percent (95%) or greater. In such event, the case shall be tried before the court without a jury regarding the issue of paternity without the evidentiary limitations of subdivision (b)(2)(C).

(C) When the results of blood, genetic or DNA tests show a statistical probability that a man is the father of the child in question by a statistical probability of ninety-nine (99%) or greater, the putative father may only attempt to rebut his paternity of the child by filing a motion with the tribunal and establishing upon clear and convincing evidence one (1) or more of only the following circumstances:

(i) The putative father had undergone a medical sterilization procedure prior to the probable period of conception, or other medical evidence demonstrates that he was medically incapable of conceiving a child during the probable period of conception;

(ii) That the putative father had no access to the child's mother during the probable period of conception;

(iii) That the putative father has, or had, an identical twin who had sexual relations with the child's mother during the probable period of conception; or

(iv) The putative father presents evidence in the form of an affidavit that another man has engaged in sexual relations with the mother of the child in question during the period of probable conception. In this case, the court shall order genetic testing of that other man in conformity with this section. The results of that genetic test must indicate that the other man has a statistical probability of paternity of ninety-five (95%) or greater to establish an effective defense pursuant to this subdivision.

(D) (i) If, after test results showing a statistical probability of ninety-nine (99%) or greater, the putative father is able to show by clear and convincing evidence to the court that one (1) of the enumerated defenses in subdivision (b)(2)(C) is present, the matter shall be set for trial before the court without a jury.

(ii) If the putative father does not raise one (1) of the enumerated defenses in subdivision (b)(2)(C) or does not establish by clear and convincing evidence that one (1) of the enumerated defenses in subdivision (b)(2)(C) is present after test results showing a statistical probability of paternity of ninety-nine (99%) or greater, the court shall, upon motion by the other party, establish that individual as the father of the child in question, and shall order child support as required by the provisions of title 36, chapter 5.

(E) An affidavit documenting the chain of custody of any specimen used in any test pursuant to this section is admissible to establish the chain of custody.

(3) All costs relative to the tests and comparisons under this section shall be paid initially by the party requesting such tests with the final allocation of costs awaiting the outcome of the proceedings, at which time the court shall determine the proper allocation of costs. Costs for initial tests requested by the department of human services or its contractors or any other state agency shall be paid by those entities with the costs to be recovered in any parentage proceeding from the person established as parent of the child.



§ 24-7-113 - Voluntary acknowledgment of paternity.

(a) A voluntary acknowledgment of paternity which is completed under the provisions of § 68-3-203(g), § 68-3-302, or § 68-3-305(b) or under similar provisions of another state or government shall constitute a legal finding of paternity on the individual named as the father of the child in the acknowledgment, subject to rescission as provided in subsection (c). The acknowledgment, unless rescinded pursuant to subsection (c), shall be conclusive of that father's paternity without further order of the court.

(b) (1) A voluntary acknowledgment of paternity which is completed under the provisions of § 68-3-203(g), § 68-3-302, or § 68-3-305(b), or under similar provisions of another state or government, when certified by the state registrar or other governmental entity maintaining the record of the acknowledgment, or the copy of the voluntary acknowledgment completed pursuant to § 68-3-302(d), shall be a basis for establishing a support order without requiring any further proceedings to establish paternity.

(2) An acknowledgment of paternity executed as described in subdivision (b)(1) shall be entitled to full faith and credit in any judicial or administrative proceeding in this state.

(3) No judicial or administrative proceedings are required, nor shall any such proceedings be permitted, to ratify an unchallenged acknowledgment of paternity in order to create the conclusive status of the acknowledgment of paternity.

(c) A signatory to a voluntary acknowledgment shall be permitted to rescind the voluntary acknowledgment at the earlier of:

(1) The completion and submission of a sworn statement refuting the named father on a form provided by the state registrar. This form must be filed in the office of vital records of the department of health, together with the fee required by the registrar within sixty (60) days of the date of completion of the acknowledgment; or

(2) Within the sixty-day period following completion of the acknowledgment, at any judicial or administrative proceeding during that period at which the signatory is a party and which proceeding relates to the child, by completion of the form described in subdivision (c)(1) or by the entry of an order by the administrative or judicial tribunal which directs the rescission of such acknowledgment.

The registrar may impose a fee for the filing of the rescission of voluntary acknowledgment in subdivision (c)(1) and the registrar shall send a copy of the rescinded acknowledgment to the other signatory of the original acknowledgment. If an individual seeking to rescind an acknowledgment completes an affidavit of indigency which accompanies the rescission form, the fee shall be waived. Any fee for filing a rescission of a voluntary acknowledgment based upon fraud shall be assessed by the court against the person found to be the perpetrator of the fraud.

(d) If, at any time during the hearing described in subdivision (c)(2), the court, the referee, or the hearing officer has reasonable cause to believe that a signatory of the acknowledgment is or was unable to understand the effects of executing such acknowledgment, the court, the referee or hearing officer shall explain orally to the individual the effects of the execution of the acknowledgment, and the right to rescind the voluntary acknowledgment pursuant to subsection (c), and the right to parentage tests to determine paternity pursuant to the provisions of § 24-7-112 in any proceeding relative to the issue of paternity of the child.

(e) (1) If the voluntary acknowledgment has not been rescinded pursuant to subsection (c), the acknowledgment may only be challenged on the basis of fraud, whether extrinsic or intrinsic, duress, or material mistake of fact.

(2) The challenger must institute the proceeding upon notice to the other signatory and other necessary parties including the Title IV-D agency within five (5) years of the execution of the acknowledgment, and if the court finds based upon the evidence presented at the hearing that there is substantial likelihood that fraud, duress, or a material mistake of fact existed in the execution of the acknowledgment of paternity, then, and only then, the court shall order parentage tests. Such action shall not be barred by the five-year statute of limitations where fraud in the procurement of the acknowledgment by the mother of the child is alleged and where the requested relief will not affect the interests of the child, the state, or any Title IV-D agency. Nothing herein shall preclude the challenger from presenting any other form of evidence as a substitute for the parentage tests if it is not possible to conduct such tests.

(3) The test results certified under oath by an authorized representative of an accredited laboratory shall be filed with the court and shall be admissible on the issue of paternity pursuant to § 24-7-112(b). If the acknowledged father is found to be excluded by the tests, an action seeking support shall be dismissed or the acknowledgment of paternity shall be rescinded, as appropriate. If the test results show a statistical probability of ninety-five percent (95%) or greater, a rebuttable presumption of paternity shall be established and the issue of paternity shall be tried before the court without a jury. If the test results show a probability of paternity of ninety-nine percent (99%) or greater, the acknowledgment of paternity will become conclusive and no further action shall be necessary to establish paternity unless a motion asserting the defenses of § 24-7-112(b)(2)(C) is successfully brought.

(4) The burden of proof in any such proceeding shall be upon the challenger.

(5) During the pendency of the hearing under this subsection and any appeal from such hearing, the legal responsibilities of the signatory, including any child support obligations, may not be suspended, except for good cause shown.

(f) The state of Tennessee, its officers, employees, agents or contractors, or any Title IV-D child support enforcement agency shall not be liable in any case to compensate any person for repayment of child support paid or for any other costs as a result of the rescission of any voluntary acknowledgment or the rescission of any orders of legitimation, paternity, or support entered under this section.

(g) (1) The rescission of an acknowledgment of paternity or entry of any order rescinding any acknowledgment of paternity pursuant to subsection (c) shall not preclude the initiation of a paternity action against the signatory who is the alleged putative father, or by a putative father against a mother to establish his paternity, nor shall it preclude the initiation of a paternity action against another putative father.

(2) If, however, the voluntary acknowledgment is rescinded by order of the court based upon tests conducted pursuant to subsection (e) which excluded a person as parent, no further action may be initiated against such excluded person.

(h) (1) The original of the form rescinding the voluntary acknowledgment of paternity or a certified copy of any order rescinding a voluntary acknowledgment of paternity or a prior order of legitimation or paternity shall be sent by the person rescinding it or, as the case may be, by the clerk to the state registrar at the office of vital records of the department of health.

(2) Upon receipt of the form rescinding the acknowledgment which was executed and filed with the registrar within the sixty-day period or upon receipt of the order which shows on its face that the voluntary acknowledgment has been rescinded at the hearing which is held no later than the sixtieth day following the completion of the voluntary acknowledgment, or upon receipt of a certified court order with a finding shown clearly in the court order that the voluntary acknowledgment of paternity was rescinded due to fraud, either intrinsic or extrinsic, duress or material mistake of fact, the registrar shall make the appropriate amendments to the birth certificate of the child who was the subject of the order.



§ 24-7-114 - Testimony before committee of general assembly inadmissible.

Without the consent of such witness there shall not be admitted into evidence in any civil proceeding in the courts of this state the testimony of a witness given before any committee of the general assembly of the state of Tennessee; provided such testimony when given was pertinent to the inquiry of such committee or responsive to a question from such committee.



§ 24-7-115 - Opinions as to medical findings.

In the trial of any civil suit, there shall be received in evidence if offered on behalf of any party thereto, opinions as to medical findings as a result of treatment or examination of the party, whether such opinions are based on subjective or objective findings; provided such opinions are those of persons otherwise qualified as medical experts. It is declared to be the intent of this section that medical opinions based on subjective findings are no longer to be excluded from evidence whether the opinion is from the treating expert or an expert called in for purposes of examination and evaluation.



§ 24-7-116 - Telephone company records.

(a) (1) In any judicial proceeding in which a telephone company is subpoenaed to produce records of customer service or billing charges, it shall be sufficient compliance with the subpoena if the custodian or other authorized agent of the company shall, either by personal delivery or by certified or registered mail, file with the court clerk a true and correct copy of all records described in such subpoena. The records shall be accompanied by an affidavit of the custodian stating in substance:

(A) That the affiant is duly authorized custodian of the records and has authority to certify the records;

(B) That the copy is a true copy of all the records described in the subpoena; and

(C) That the records were prepared by the personnel of the company acting under the control of the company, in the ordinary course of business.

(2) If the company has none of the records described, or only part thereof, the custodian shall so state in the affidavit and file the affidavit and such records as are available.

(b) (1) Where the personal attendance of the custodian of telephone company records is required, the subpoena duces tecum shall contain a clause which reads:

"The custodian must personally attend in order to comply with this subpoena."

(2) Where both the personal attendance of the custodian and the production of the original record are required, the subpoena duces tecum shall contain a clause which reads:

"The custodian must personally attend and produce the original records in order to comply with this subpoena."

(3) Where the personal attendance of the custodian is required, the reasonable cost of producing the records and attendance of the custodian shall be taxed as costs of court, subject to review by the court after notice and hearing to the involved parties and to the telephone company.

(c) (1) If the records are confidential by state or federal law, the copy of the records shall be separately enclosed in an inner envelope or wrapper, sealed, with the title and number of the action, name of witness and date of subpoena clearly inscribed thereon. The sealed envelope or wrapper shall then be enclosed in an outer envelope or wrapper, sealed, and directed as follows:

(A) If the subpoena directs attendance in court, to the clerk of such court or to the judge thereof;

(B) If the subpoena directs attendance at a deposition, to the officer before whom the deposition is to be taken, at the place designated in the subpoena for the taking of the deposition or at the officer's place of business; and

(C) In other cases, to the officer, body or tribunal conducting the hearing, at a like address.

(2) Unless the sealed envelope or wrapper is returned to a witness who is to appear personally, the copy of the records shall remain sealed and shall be opened only at the time of trial, deposition, or other hearing, upon the direction of the judge, court, officer, body or tribunal conducting the proceeding, in the presence of all parties who have appeared in person or by counsel at such trial, deposition or hearing. Records which are not introduced in evidence or required as part of the records shall be returned to the person or entity from whom received.

(d) (1) The copy of the record shall be admissible in evidence to the same extent as though the original thereof were offered and the custodian had been present and testified to the matters stated in the affidavit.

(2) The affidavit shall be admissible in evidence and the matters stated therein shall be presumed true in the absence of a preponderance of evidence to the contrary.

(e) In view of the property right of a telephone company in its records, original records may be withdrawn after introduction into evidence and copies substituted, unless otherwise directed for good cause by the court, judge, officer, body or tribunal conducting the hearing. The custodian may prepare copies of original records in advance of testifying for the purpose of making substitution of the original record, and the reasonable charges for making such copies shall be taxed as costs of court. If copies are not prepared in advance, they can be made and substituted at any time after introduction of the original record, and the reasonable charges for making such copies shall be taxed as costs of court.

(f) Notwithstanding any other law to the contrary, telephone company records that have been subpoenaed may be delivered by facsimile to local law enforcement officials. The custodian or other authorized agent of the company subsequently, by registered or certified mail, shall file with the court clerk a true and correct copy of all records described in such subpoena.



§ 24-7-117 - Audio-visually recorded testimony in child sexual abuse proceedings.

(a) This section shall apply to proceedings in the prosecution of offenses defined in § 37-1-602 as "child sexual abuse" and to any civil proceeding in which child sexual abuse as defined in § 37-1-602 is an issue, and it shall apply only to the statements of a child or children under the age of thirteen (13) years of age who are victims of such abuse.

(b) The court may, on the motion of any party, order that the testimony of the child be taken outside the courtroom and be recorded for showing in the courtroom before the court and the finder of fact. Only the court, the attorneys for the parties, the defendant, persons necessary to operate the equipment, and any person whose presence would contribute to the welfare and well-being of the child may be present in the room with the child during the child's testimony. Only the attorneys or the court may question the child. The persons operating the equipment shall be confined to an adjacent room or behind a screen or mirror that permits such persons to see and hear the child during the child's testimony, but does not permit the child to see or hear them. The court shall permit the defendant to observe and hear the testimony of the child in person. The court shall also ensure that:

(1) The recording is both visual and oral and is recorded on film or videotape or by other similar audio-visual means;

(2) The recording equipment was capable of making an accurate recording, the operator was competent, and the recording is accurate and is not altered;

(3) Each voice on the recording is identified; and

(4) The attorney for the defendant is afforded an opportunity to view the recording before it is shown in the courtroom.

(c) The court may, on the motion of either party upon showing of good cause, order that additional testimony of the child be taken, if time and circumstances permit, outside the courtroom and be recorded for showing in the courtroom before the court and the finder of fact in the proceeding in accordance with subsection (b). If time and circumstances do not permit such additional out of court recording, the court may order the child to testify in court. The testimony of the child shall be restricted to the matters specified by the court as the basis for granting such order.

(d) If the court orders the testimony of a child to be taken under subsection (b) or (c), the child shall not be required to testify in court at the proceeding for which the testimony was taken, unless so ordered pursuant to subsection (c).



§ 24-7-118 - DNA analysis -- Admissibility in evidence.

(a) As used in this section, unless the context otherwise requires, "DNA analysis" means the process through which deoxyribonucleic acid (DNA) in a human biological specimen is analyzed and compared with DNA from another biological specimen for identification purposes.

(b) (1) In any civil or criminal trial, hearing or proceeding, the results of DNA analysis, as defined in subsection (a), are admissible in evidence without antecedent expert testimony that DNA analysis provides a trustworthy and reliable method of identifying characteristics in an individual's genetic material upon a showing that the offered testimony meets the standards of admissibility set forth in the Tennessee Rules of Evidence.

(2) Nothing in this section shall be construed as prohibiting any party in a civil or criminal trial from offering proof that DNA analysis does not provide a trustworthy and reliable method of identifying characteristics in an individual's genetic material, nor shall it prohibit a party from cross-examining the other party's expert as to the lack of trustworthiness and reliability of such analysis.

(c) In any civil or criminal trial, hearing or proceeding, statistical population frequency evidence, based on genetic or blood test results, is admissible in evidence to demonstrate the fraction of the population that would have the same combination of genetic markers as was found in a specific biological specimen. For purposes of this subsection, "genetic marker" means the various blood types or DNA types that an individual may possess.



§ 24-7-119 - Introduction of reproduction in place of original.

(a) If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or created any writing, recording or photograph of any act, transaction, occurrence or event, and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, electronic image or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless its preservation is required by law.

(b) Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not, and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court.

(c) The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original.



§ 24-7-120 - Child's testimony--Closed circuit television.

(a) In a criminal case where the victim of any of the offenses listed in subsection (e) was thirteen (13) years of age or younger at the time the offense was committed, the court may order the child's testimony be taken outside the courtroom by means of two-way closed circuit television, hereafter referred to as "CCTV." Prior to entering such an order, the trial judge must make a case-specific finding of necessity that:

(1) The particular child involved would be traumatized;

(2) The source of the trauma is not the courtroom generally, but the presence of the defendant; and

(3) The emotional distress suffered by the child would be more than de minimis, such that the child could not reasonably communicate.

(b) If the testimony of a child is ordered to be taken by two-way CCTV, it shall be taken during the judicial proceeding and the following rules shall apply:

(1) Only the prosecuting attorney, the attorney for the defendant, and the judge may question the child;

(2) The operators of CCTV shall make every effort to be unobtrusive;

(3) Only the following persons shall be permitted in the room with the child while the child testifies by CCTV:

(A) The prosecuting attorney;

(B) The attorney for the defendant;

(C) An interpreter, where necessity dictates;

(D) The operators of CCTV equipment;

(E) Court security personnel, where required;

(F) A parent, counselor or therapist; and

(G) Any person whose presence, in the opinion of the court, contributes to the well being of the child, including a person who has dealt with the child in a therapeutic setting concerning the offense;

(4) The child's testimony shall be memorialized by video taped recording;

(5) During the child's testimony by CCTV, the judge, jury and the defendant shall remain in the courtroom;

(6) The judge and the defendant shall be allowed to communicate with those persons in the room where the child is testifying by any appropriate electronic method; and

(7) The defendant shall not be allowed to enter the room where the child is testifying by way of CCTV, except where the defendant is acting as an attorney pro se.

(c) This section shall not be interpreted to preclude, for the purpose of identification of the defendant, the presence of both the victim and the defendant in the courtroom at the same time.

(d) The provisions of this section shall also apply to a witness who was not the victim of any of the offenses set out in subsection (e) but who was thirteen (13) years of age or younger at the time the offense which gave rise to the criminal case was committed; provided, there is an individual finding of necessity by the trial judge that conforms to the requirements of this section.

(e) The offenses to which this section applies are:

(1) Aggravated sexual battery, as defined in § 39-13-504;

(2) Rape of a child, as defined in § 39-13-522;

(3) Incest, as defined in § 39-15-302;

(4) Aggravated child abuse, as defined in § 39-15-402;

(5) Kidnapping, as defined in § 39-13-303;

(6) Aggravated kidnapping, as defined in § 39-13-304;

(7) Especially aggravated kidnapping, as defined in § 39-13-305;

(8) Criminal attempt, as defined in § 39-12-101, to commit any of the offenses enumerated within this subsection (e);

(9) Trafficking for commercial sex act as defined in § 39-13-309; and

(10) Patronizing prostitution as defined in § 39-13-514.



§ 24-7-121 - Child support payment records.

(a) (1) (A) The department of human services child support payment records shall be the official records for all payments which have been appropriately sent to the central collection and distribution unit pursuant to § 36-5-116.

(B) Notwithstanding any other law or rule of evidence to the contrary, a computer printout or copy, by telecopier facsimile or otherwise, an electronic mail copy or copy obtained by way of Internet access, of the child support payment screen which is generated from the Tennessee child support enforcement system (TCSES) operated by the department or its contractors shall be admitted into evidence as a non-hearsay, self-authenticating document in all judicial and administrative proceedings without the need for certification by a records custodian.

(2) No conclusive presumption of correctness shall attach to such record following admission, but the record shall constitute prima facie evidence of its correctness and shall be subject to rebuttal by alternative or conflicting documentary evidence of payment of the support obligation.

(b) (1) In order to implement the provisions of subsection (a) and to provide access to any other requesting persons, the department shall develop child support program policies and procedures which allow the department, through its staff or its contractors, to provide copies of payment information from the TCSES child support payments screens utilized by the department or its contractors to any person requesting such information. The department may provide such information in any suitable manner which provides the information necessary for judicial or administrative proceedings under subsection (a) including, but not limited to, the transmission of the hard-copy prints of the TCSES child support payment screens by facsimile or by transmission by any electronic means, and may, specifically, make such payment records available through electronic mail of the record, or by Internet access to information contained on TCSES. The department may establish a reasonable fee for such services.

(2) Any individual who knowingly alters, or who assists any individual to alter, any information obtained from the department pursuant to this section and such altered information is utilized for the purposes of establishing, enforcing, or modifying child or spousal support or defending such actions, or for the purposes of defending or prosecuting any contempt action involving child or spousal support, commits a Class A misdemeanor.

(c) For purposes of the Uniform Interstate Family Support Act (UIFSA), in title 36, chapter 5, parts 21-29, the department or its contractors shall be considered custodians of the support records subject to such act.

(d) In the event that any testimony regarding payment records is required by any state officer, employee or contractor of the department in any child support case, no personal appearance shall be required and such officer, employee or contractor of the department shall have the option to appear in person or to testify by telephonic or other suitable electronic means or by affidavit. In no event shall any state officer, employee or contractor of the department be required to testify in any proceeding unless such officer, employee or contractor of the department has personal knowledge of the facts underlying such payment record.



§ 24-7-122 - Medical records.

(a) As used in this section, "medical records" means all written clinical information that relates to the treatment of individuals, when the information is kept in an institution.

(b) Medical records or reproductions of medical records, when duly certified by their custodian, physician, physical therapist or chiropractor, need not be identified at the trial and may be used in any manner in which records identified at the trial by these persons could be used. The records shall be accompanied by a statement signed by the person containing the following information:

(1) The person has authority to certify the records;

(2) The copy is a true copy of all the records described in the subpoena; and

(3) The records were prepared by the personnel of the company acting under the control of the company, in the ordinary course of business.

(c) When records or reproductions of records are used at trial pursuant to this section, the party desiring to use the records or reproductions in evidence shall serve the opposing party with a copy of the records or reproductions no later than sixty (60) days before the trial, with notice that the records or reproductions may be offered in evidence, notwithstanding any other rules or statutes to the contrary.



§ 24-7-123 - Admission of video recording of interview of child describing sexual conduct.

(a) Notwithstanding any provision of this part to the contrary, a video recording of an interview of a child by a forensic interviewer containing a statement made by the child under thirteen (13) years of age describing any act of sexual contact performed with or on the child by another is admissible and may be considered for its bearing on any matter to which it is relevant in evidence at the trial of the person for any offense arising from the sexual contact if the requirements of this section are met.

(b) A video recording may be admitted as provided in subsection (a) if:

(1) The child testifies, under oath, that the offered video recording is a true and correct recording of the events contained in the video recording and the child is available for cross examination;

(2) The video recording is shown to the reasonable satisfaction of the court, in a hearing conducted pre-trial, to possess particularized guarantees of trustworthiness. In determining whether a statement possesses particularized guarantees of trustworthiness, the court shall consider the following factors:

(A) The mental and physical age and maturity of the child;

(B) Any apparent motive the child may have to falsify or distort the event, including, but not limited to, bias or coercion;

(C) The timing of the child's statement;

(D) The nature and duration of the alleged abuse;

(E) Whether the child's young age makes it unlikely that the child fabricated a statement that represents a graphic, detailed account beyond the child's knowledge and experience;

(F) Whether the statement is spontaneous or directly responsive to questions;

(G) Whether the manner in which the interview was conducted was reliable, including, but not limited to, the absence of any leading questions;

(H) Whether extrinsic evidence exists to show the defendant's opportunity to commit the act complained of in the child's statement;

(I) The relationship of the child to the offender;

(J) Whether the equipment that was used to make the video recording was capable of making an accurate recording; and

(K) Any other factor deemed appropriate by the court;

(3) The interview was conducted by a forensic interviewer who met the following qualifications at the time the video recording was made, as determined by the court:

(A) Was employed by a child advocacy center that meets the requirements of § 9-4-213(a) or (b);

(B) Had graduated from an accredited college or university with a bachelor's degree in a field related to social service, education, criminal justice, nursing, psychology or other similar profession;

(C) Had experience equivalent to three (3) years of fulltime professional work in one (1) or a combination of the following areas:

(i) Child protective services;

(ii) Criminal justice;

(iii) Clinical evaluation;

(iv) Counseling; or

(v) Forensic interviewing or other comparable work with children;

(D) Had completed a minimum of forty (40) hours of forensic training in interviewing traumatized children and fifteen (15) hours of continuing education annually;

(E) Had completed a minimum of eight (8) hours of interviewing under the supervision of a qualified forensic interviewer of children;

(F) Had knowledge of child development through coursework, professional training or experience;

(G) Had no criminal history as determined through a criminal records background check; and

(H) Had actively participated in peer review;

(4) The recording is both visual and oral and is recorded on film or videotape or by other similar audio-visual means;

(5) The entire interview of the child was recorded on the video recording and the video recording is unaltered and accurately reflects the interview of the child; and

(6) Every voice heard on the video recording is properly identified as determined by the court.

(c) The video recording admitted pursuant to this section shall be discoverable pursuant to the Tennessee rules of criminal procedure.

(d) The court shall make specific findings of fact, on the record, as to the basis for its ruling under this section.

(e) The court shall enter a protective order to restrict the video recording used pursuant to this section from further disclosure or dissemination. The video recording shall not become a public record in any legal proceeding. The court shall order the video recording be sealed and preserved following the conclusion of the criminal proceeding.



§ 24-7-124 - Results of radar, laser or similar devices used to measure the speed of a motor vehicle -- Results of a breathalyzer or similar device to measure blood alcohol content.

(a) In any judicial or administrative proceeding in which the results of a radar, laser or similar device used to measure the speed of a motor vehicle are being introduced for the purpose of proving the speed of the motor vehicle or the conduct of the driver of the vehicle, such results shall not be admissible for such purposes unless the law enforcement officer operating the device has been trained pursuant to guidelines established by the National Highway Traffic Safety Administration or the Tennessee peace officer standards and training (POST) commission.

(b) In any judicial or administrative proceeding in which the results of a breathalyzer or similar device used to measure the alcohol content in a person's blood are being introduced for the purpose of proving the alcohol content in a person's blood or the intoxication of such person, such results shall not be admissible for such purposes unless the law enforcement officer operating the device has been trained by a recognized organization in the field as qualified to operate the device used.



§ 24-7-125 - Admissibility of evidence of other crimes, wrongs, or acts -- Conditions for admission.

In a criminal case, evidence of other crimes, wrongs, or acts is not admissible to prove the character of any individual, including a deceased victim, the defendant, a witness, or any other third-party, in order to show action in conformity with the character trait. It may, however, be admissible for other purposes. The conditions which must be satisfied before allowing such evidence are:

(1) The court upon request must hold a hearing outside the jury's presence;

(2) The court must determine that a material issue exists other than conduct conforming with a character trait and must upon request state on the record the material issue, the ruling, and the reasons for admitting the evidence;

(3) The court must find proof of the other crime, wrong, or act to be clear and convincing; and

(4) The court must exclude the evidence if its probative value is outweighed by the danger of unfair prejudice.






Chapter 8 - Lost Evidence

§ 24-8-101 - Affidavit of loss.

Any lost instrument may be supplied by affidavit of any person acquainted with the facts, stating the contents thereof, as near as may be, and that such instrument has been unintentionally lost or mislaid, and is still the property of the person claiming under it, unpaid and unsatisfied.



§ 24-8-102 - Instrument in possession of adverse party.

If an instrument is wrongfully in the possession of the opposite party, who fails to produce it upon notice, its place may be supplied by the affidavit of any person acquainted with the facts, stating the contents as near as may be, the wrongful possession of the opposite party, notice to produce, and that such instrument is the property of the person claiming under it, unpaid and unsatisfied.



§ 24-8-103 - Effect of affidavit.

If the instrument is one which the law requires should be denied under oath, the affidavit, produced before or at the trial, shall be sufficient to establish the claimant's right, whether such claimant is plaintiff or defendant; and if denied under oath, or otherwise legally put in issue, may be established by competent evidence of its contents.



§ 24-8-104 - Requirement of indemnity bond.

The court, before whom the action is tried, may, in case recovery is had upon a lost instrument, require the party claiming under it to give bond with good security, in double the amount of the claim, payable to the opposite party, and conditioned to indemnify such party against any demand by action on such lost instrument; and execution shall be stayed until such bond is given.



§ 24-8-105 - Sureties on indemnity bond.

In cases of lost notes, bonds, life insurance policies, and other instruments which by law are negotiable or assignable when the party claiming under the same is required to execute a bond to indemnify the party issuing the same, it shall be lawful for such indemnity bond to be secured either by personal sureties or by corporations lawfully authorized to become sureties on such bonds; and the party demanding the execution of such bond shall accept same in either form.



§ 24-8-106 - Action without bond.

The person recovering on such lost instrument may, however, after the lapse of two (2) years from the maturity of such instrument, enforce such person's recovery without giving the bond prescribed in §§ 24-8-104 and 24-8-105, in which case, the person from whom the recovery is had, may plead the judgment in bar of an action by the actual holder of such lost instrument.



§ 24-8-107 - Intervention by true owner.

If the actual holder of such lost instrument brings an action thereon after the lost instrument has been recovered in accordance with this chapter, the true owner may intervene and defend the action.



§ 24-8-109 - Lost records.

Any record, proceeding, or paper filed in an action, either at law or equity, if lost or mislaid unintentionally, or fraudulently made away with, may be supplied, upon application, under the orders of the court, by the best evidence of which the nature of the case will admit.



§ 24-8-110 - Retaking lost depositions.

If the lost papers consist of depositions, the court may, in its discretion, order the testimony to be retaken, if the witnesses are alive.






Chapter 9 - Depositions

Part 1 - General Provisions

§ 24-9-101 - Deponents exempt from subpoena to trial but subject to subpoena to deposition -- Award of fees and expenses if court grants motion to quash.

(a) Deponents exempt from subpoena to trial but subject to subpoena to a deposition are:

(1) An officer of the United States;

(2) An officer of this state;

(3) An officer of any court or municipality within the state;

(4) The clerk of any court of record other than that in which the suit is pending;

(5) A member of the general assembly while in session, or clerk or officer thereof;

(6) A practicing physician, physician assistant, advanced practice nurse, psychologist, senior psychological examiner, chiropractor, dentist or attorney;

(7) A jailer or keeper of a public prison in any county other than that in which the suit is pending; and

(8) A custodian of medical records, if such custodian files a copy of the applicable records and an affidavit with the court and follows the procedures provided in title 68, chapter 11, part 4, for the production of hospital records pursuant to a subpoena duces tecum.

(b) If the court grants a motion to quash a subpoena issued pursuant to subsection (a), the court may award the party subpoenaed its reasonable attorney's fees and expenses incurred in defending against the subpoena.



§ 24-9-102 - General sessions cases.

(a) Discovery pursuant to Rules 26-37 of the Tennessee Rules of Civil Procedure, excluding physical and mental examinations under Rule 35 of such rules, may be taken in all civil cases pending in the courts of general sessions in the discretion of the court after motion showing both good cause and exceptional circumstances and pursuant to an order describing the extent and conditions of such discovery.

(b) Depositions of custodians of hospital and medical records may be taken in all cases pending before the judges of the courts of general sessions, under the same rules, regulations, and restrictions as in cases pending in the courts of record.



§ 24-9-104 - Commissions to take depositions.

Any court of record, or any clerk thereof, may issue commissions to take depositions.



§ 24-9-135 - Persons before whom depositions to be taken.

Depositions taken in this state that are to be used in its courts shall be taken before:

(1) A hearing examiner;

(2) A judge, clerk, commissioner, or official reporter of a court;

(3) A licensed court reporter;

(4) A notary public; or

(5) Before other persons and under other circumstances authorized by law.



§ 24-9-136 - Persons before whom depositions not to be taken -- Disclosure of prohibited relationship -- Video recording by lawyer or lawyer's agent -- Election to void deposition.

(a) Unless all of the parties have entered into a written stipulation otherwise pursuant to Rule 29 of the Tennessee Rules of Civil Procedure, a deposition shall not be taken before a person who is:

(1) A party to the action or an attorney for one (1) of the parties;

(2) A relative, including a spouse of one (1) of the parties or of an attorney for one (1) of the parties;

(3) An employee of one (1) of the parties or of an attorney for one (1) of the parties. As used in this subdivision (a)(3), "employee" includes a person who has a contractual relationship with a person or entity interested in the outcome of the litigation, including anyone who may ultimately be responsible for payment to provide reporting or other court services, and a person who is employed part-time or full-time under contract or otherwise by a person who has a contractual relationship with a party to provide reporting or other court services; provided, however, that this subdivision (a)(3) shall not restrict in any way the ability of an attorney or a pro se litigant to hire court reporting services on a case-by-case basis in any case where the attorney is not a party, nor restrict an attorney from reimbursement for such court reporting services;

(4) Someone who has, or has had during the past two (2) years, a sexual relationship with one (1) of the parties or with an attorney for one (1) of the parties; or

(5) Someone with a financial interest in the action or its outcome.

(b) (1) The person before whom a deposition is to be taken shall disclose to the parties in a timely fashion the existence of any facts known to the person that are relevant to factors set forth in subsection (a).

(2) A person commits a Class C misdemeanor who takes a deposition and knowingly fails or refuses to disclose any facts required by subdivision (b)(1).

(c) Notwithstanding this section, if a videotaped deposition has been agreed to or ordered by the court pursuant to Rule 30 of the Tennessee Rules of Civil Procedure, any lawyer or lawyer's agent may operate the video equipment pursuant to Rules 28.01 and 30.02(4)(B).

(d) (1) A deposition taken by a person described in subsection (a) is voidable at the election of any party unless:

(A) After compliance with subsection (b), the parties have entered into a stipulation pursuant to Rule 29 of the Tennessee Rules of Civil Procedure;

(B) An order has been entered pursuant to Rule 30.02(4)(A) of the Tennessee Rules of Civil Procedure; or

(C) The party attempting to void the deposition has violated this section directly or through a related person described in subsection (a).

(2) An election to void a deposition pursuant to this section shall be made within thirty (30) days of discovery of the violation of this section.

(e) This section shall not apply to contracts for court reporting services for the courts, agencies or instrumentalities of the United States or the state of Tennessee.



§ 24-9-137 - Person forbidden to take deposition pursuant to § 24-9-136 not to record or transcribe any hearing concerning action.

Any person forbidden to take a deposition in an action pursuant to § 24-9-136 shall not record or transcribe for submission to any court or administrative tribunal any hearing before any court or administrative agency concerning the action.






Part 2 - Uniform Interstate Depositions and Discovery Act

§ 24-9-201 - Short title.

This part shall be known and may be cited as the "Uniform Interstate Depositions and Discovery Act."



§ 24-9-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Foreign jurisdiction" means a state other than Tennessee;

(2) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction;

(3) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity;

(4) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, federally recognized Indian tribes, or any territory or insular possession subject to the jurisdiction of the United States; and

(5) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(A) Attend and give testimony at a deposition;

(B) Produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

(C) Permit inspection of premises under the control of the person.



§ 24-9-203 - Issuance of subpoena.

(a) A party may submit a foreign subpoena to a clerk of court in the county in which discovery is sought to be conducted in this state. The request for and issuance of a subpoena in this state under this part shall not constitute making an appearance in the courts of this state.

(b) When a party submits a foreign subpoena to a clerk of court in this state, the clerk, in accordance with the rules of court, shall promptly issue a subpoena for service upon the person to which the foreign subpoena is directed. The subpoena shall incorporate the terms used in the foreign subpoena and contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.



§ 24-9-204 - Service of subpoena.

A subpoena issued by a clerk of court under § 24-9-203 shall be served in compliance with the Tennessee Rules of Civil Procedure relative to service of process.



§ 24-9-205 - Deposition, production, and inspection.

When a subpoena issued under § 24-9-203 commands a person to attend and give testimony at a deposition, produce designated books, documents, records, electronically stored information, or tangible things, or permit inspection of premises, the time and place and the manner of the taking of the deposition, the production, or the inspection must comply with the Tennessee Rules of Civil Procedure relative to discovery.



§ 24-9-206 - Application to court.

An application to the court for a protective order or to enforce, quash, or modify a subpoena issued by a clerk of court under § 24-9-203 shall comply with the applicable rules or statutes of this state and be submitted to the court in the county in which discovery is to be conducted.



§ 24-9-207 - Award of attorney's fees and expenses.

If the court grants a motion to modify or quash a subpoena issued pursuant to this part, the court, in its discretion, may award the party subpoenaed its reasonable attorney's fees and expenses incurred in defending against the subpoena. A final order of the court awarding attorney's fees and expenses shall have the status of a judgment entitled to full faith and credit under the constitution of the United States. If the court sustains the subpoena as issued, the court in its discretion may award the prevailing party its reasonable attorney's fees and expenses.






Part 3 - Uniform Unsworn Foreign Declarations Act

§ 24-9-301 - Short title.

This part may be cited as the "Uniform Unsworn Foreign Declarations Act."



§ 24-9-302 - Part definitions.

In this part:

(1) "Boundaries of the United States" means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States;

(2) "Law" includes the federal or a state constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order, and an administrative rule, regulation, or order;

(3) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(4) "Sign" means with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process;

(5) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(6) "Sworn declaration" means a declaration in a signed record given under oath. The term includes a sworn statement, verification, certificate, and affidavit; and

(7) "Unsworn declaration" means a declaration in a signed record that is not given under oath, but is given under penalty of perjury.



§ 24-9-303 - Applicability of part.

This part applies to an unsworn declaration by a declarant who at the time of making the declaration is physically located outside the boundaries of the United States whether or not the location is subject to the jurisdiction of the United States. This part does not apply to a declaration by a declarant who is physically located on property that is within the boundaries of the United States and subject to the jurisdiction of another country or a federally recognized Indian tribe.



§ 24-9-304 - Validity of unsworn declaration.

(a) Except as otherwise provided in subsection (b), if a law of this state requires or permits use of a sworn declaration, an unsworn declaration meeting the requirements of this part has the same effect as a sworn declaration.

(b) This part does not apply to:

(1) A deposition;

(2) An oath of office;

(3) An oath required to be given before a specified official other than a notary public;

(4) A declaration to be recorded pursuant to title 66, chapter 24; or

(5) An oath required by § 32-2-110.



§ 24-9-305 - Required medium.

If a law of this state requires that a sworn declaration be presented in a particular medium, an unsworn declaration must be presented in that medium.



§ 24-9-306 - Form of unsworn declaration.

An unsworn declaration under this part must be in substantially the following form:

Click here to view form



§ 24-9-307 - Uniformity of application and construction.

In applying and construing this part, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 24-9-308 - Relation to Electronic Signatures in Global and National Commerce Act.

This part modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, compiled in 15 U.S.C. § 7001 et seq., but does not modify, limit, or supersede § 101(c) of that act, codified in 15 U.S.C. § 7001(c), or authorize electronic delivery of any of the notices described in § 103(b) of that act, codified in 15 U.S.C. § 7003(b).












Title 25 - Judgments

Chapter 1 - General Provisions

§ 25-1-102 - Action on bond or agreement.

In actions brought on bonds or agreements for the payment of money, or with collateral conditions, and recovery had by the plaintiff, the judgment shall be entered for the stipulated penalty, to be discharged by the payment of the principal and interest due thereon, or the damages assessed by the jury, and execution shall issue accordingly.



§ 25-1-103 - Set off of judgments.

Judgments of the same court may be set off against each other on motion, but not so as to defeat liens of attorneys or to circumvent the exemption laws.



§ 25-1-104 - Several parties.

Judgments may be given for or against one (1) or more of several plaintiffs, or for or against one or more of several defendants. In such case, the verdict shall be as the right may appear, and shall state separately any amount allowed to or against any of the parties.



§ 25-1-105 - Judgment molded to facts.

Such and so many judgments, joint, separate, and cross, may be rendered as may be necessary to the rights of the parties, or one (1) amount may be set off against another and judgment rendered for the residue, or judgment may be rendered for the defendant against the plaintiff for any amount or balance for which it is found that the plaintiff is liable.



§ 25-1-106 - Damages -- Spouse's loss of consortium.

There shall exist in cases where such damages are proved by a spouse, a right to recover for loss of consortium.



§ 25-1-107 - Address of losing party.

Each final judgment shall contain thereon the address, if known to the prevailing party, of each person against whom judgment is rendered. Errors in names or addresses or failure to include same shall not affect the validity or finality of a final judgment.



§ 25-1-108 - Identification information -- Collection of court costs.

To aid in the collection of court costs, the security given and any order assessing costs shall include sufficient information regarding the unique identity of the party at whose instance the action is brought or who is taxed with costs. In the case of an individual party or parties, such information may include the social security number, driver license number or other unique identifying number. In the case of a party other than an individual, such information may include the federal employer identification number or other corporate or organizational identifying number. If a surety is given on cost bond by an attorney, the inclusion of the board of professional responsibility number shall be sufficient. Failure to include such numbers shall not affect the validity of the action, surety or order nor shall the failure to include the number delay the issuance of process.






Chapter 2 - Confession of Judgment

§ 25-2-101 - Power given before action.

(a) Any power of attorney or authority to confess judgment which is given before an action is instituted and before the service of process in such action, is declared void; and any judgment based on such power of attorney or authority is likewise declared void.

(b) This section shall not affect any power of attorney or authority given after an action is instituted and after the service of process in such action.



§ 25-2-102 - Confession by surety.

No surety shall be permitted to confess judgment, or allow judgment to go by default, if the principal will be made a defendant to the suit, and tender to the surety, for the principal's indemnity, sufficient collateral security, to be approved by the court before whom the suit is pending.






Chapter 3 - Judgment by Motion

§ 25-3-101 - Motion by plaintiff against executive officer.

Judgment by motion may be had against any sheriff, coroner, or constable, or other executive officer, to whom an execution is directed and received by such officer for the amount due upon such execution, and twelve and one-half percent (121/2%) damages, in cases when such officer:

(1) fails to make due and proper return of such execution;

(2) makes a false or insufficient return; or

(3) fails to pay over money collected on such execution.



§ 25-3-102 - Motion by defendant against executive officer.

Such officers are in like manner liable to the defendant in an execution, upon motion:

(1) For the failure to pay over, on demand, any excess of money which may remain upon a sale by execution, after the satisfaction thereof, and all commissions and costs, the amount of such excess, with interest and damages; or

(2) For failing to pay over, on demand, money paid or collected on an execution, the whole or any part of which is enjoined in chancery, or to which the defendant is otherwise legally entitled, the amount so enjoined or to which the defendant is entitled, with interest and damages.



§ 25-3-103 - Motion for costs.

Such officers are also liable to judgment by motion in favor of clerks, other executive officers, and witnesses, for the amounts, with interest, respectively due them in the bill of costs endorsed on an execution, in the same cases in which the plaintiff or the defendant in the execution might recover judgment by motion for the principal, or any part thereof.



§ 25-3-104 - Collections on causes cognizable before general sessions judge.

(a) Sheriffs, coroners, and constables are liable to judgment by motion before a judge of the court of general sessions, in favor of the party interested, for any money collected or received by them upon any debt or demand cognizable before a judge of the court of general sessions, and put into their hands for collection, whether such money was received before or after the issuance of a warrant for such debt or demand, and with or without judgment or execution.

(b) The judgment shall be for the amount so received, with interest and damages.



§ 25-3-105 - Penalty for failure to return process.

(a) (1) Any sheriff or other officer failing to execute and make return of any process issued from any court of record, and delivered to such officer twenty (20) days before the return day, is liable to a penalty of one hundred twenty-five dollars ($125), to be recovered by the party aggrieved, on motion before the court to which the process is returnable.

(2) If the process has been issued to an officer of another county, the officer shall have until the next term to show cause against such judgment, on scire facias made known to such officer.

(b) (1) Any sheriff or other officer failing to execute and make return of any process delivered to that officer and issued from any general sessions court, within sixty (60) days after the issuance of the same, is liable to a penalty of one hundred twenty-five dollars ($125), to be recovered by the party aggrieved, on motion before the court to which the process is returnable.

(2) If the process has been issued to an officer of another county, the officer shall have sixty (60) days to show cause against such judgment, on notice made known to such officer.



§ 25-3-106 - Death of officer or surety.

In case of the death of an officer or either of the officer's sureties, pending a motion against the officer or sureties, it may be revived against the personal representative of the deceased in the same manner as other suits are revived.



§ 25-3-107 - Execution as evidence.

On the trial of the motion, a copy of the execution made and certified by the clerk, with the return thereon, if any was made, or a statement that no return was made, if such be the fact, together with the clerk's certificate that the execution was received by the sheriff, or sent to the sheriff by mail, is evidence of the facts so certified, without producing a transcript of the entire record, or compelling the clerk personally to attend.



§ 25-3-108 - Evidence of receipt of execution by officer.

(a) If a clerk certifies, in accordance with § 25-3-107, that the execution was sent to an officer by mail, it is prima facie evidence that the writ was received by the officer unless the officer states, under written oath, that the writ was never received.

(b) In such case, the officer shall have notice of the motion.



§ 25-3-109 - Proof of return from another county.

It shall be a good defense to a motion against an officer residing in any county other than that from which an execution issued, for the officer to show by proof that in due time the process was placed in regular mail, at the courthouse of the county to which the execution was directed, with the proper return thereon, sealed up in the presence of the postmaster, directed to the clerk of the court from which the same issued.



§ 25-3-110 - Inability to return as defense.

The inability to make the prescribed return of a general sessions judge's execution, on account of sickness, high water, or engagement in executing any precept in behalf of the state, will be a sufficient reason to authorize a judge of the court of general sessions, before whom the motion has been made, to discharge the officer for the officer's failure to make return as required.



§ 25-3-111 - Judgment against clerks.

Judgment may be had summarily by motion against the clerk of any court in this state, in the following cases:

(1) For failing to pay over to the party entitled, on demand, money received by the clerk on any judgment or execution, or paid into court upon a plea of tender or any other plea, or under an order or rule of court, judgment for the sum so received, with interest, and twelve and one-half percent (121/2%) damages; or

(2) For delinquencies in regard to revenue, as provided in this Code.



§ 25-3-112 - Judgment against special commissioner.

A special commissioner appointed by the court to sell property or to receive and collect funds, is, in all cases, liable on motion, in the same way and to the same extent as the clerks of the courts.



§ 25-3-113 - Judgment against deputy clerk.

(a) The like remedy lies against a deputy clerk in favor of the party aggrieved, as against the clerk.

(b) The clerk is entitled to recover by motion against the clerk's deputy and sureties, in the same way the sheriffs are entitled to recover against their deputies.



§ 25-3-114 - Judgment for executive officers.

Judgment may, in like manner, be recovered summarily, on motion, in favor of sheriffs, coroners, constables, and other executive officers:

(1) Against the obligors on bonds given to indemnify the officer for levying an execution or attachment, or for making sale of property so levied on or attached, after judgment against such officer for making such levy or sale, the judgment to be for the amount recovered against such officer, with interest;

(2) Against the deputy of the sheriff and the sheriff's sureties for the amount of any judgment which may be rendered against the sheriff for the default of such deputy; and

(3) Against clerks for the amount of costs due such officers, paid to such clerks.



§ 25-3-115 - Jurisdiction of motion on bond.

The motion on an indemnity bond may be made in any court, having jurisdiction of the amount, in the county in which the bond is given, or in which the court is held from which the process issued for the levy whereof the bond was given, or in the county of the residence of any of the obligors.



§ 25-3-116 - Jurisdiction of motion against deputy.

The motion against the deputy sheriff may be made in any court, having jurisdiction of the amount, in the county in which the bond was executed or in which judgment has been recovered against the principal for the default of the deputy, or in any county in which the deputy, or any one (1) of the deputy's sureties, may reside.



§ 25-3-117 - Judgment against county trustee.

County trustees are required to pay all just claims against the county as they are presented, if they have money in their hands not otherwise specially appropriated, and, on failure so to do, the party aggrieved may recover judgment by motion against such trustee and any sureties of the trustee, for the amount due, with interest and damages, in the general sessions court of the county in which such trustee resides.



§ 25-3-118 - Motion against tax collector.

(a) A motion lies in favor of the party aggrieved, state, county, corporation, or individual, against any county trustee, tax assessor, revenue collector or commissioner, for moneys in official hands officially, and not paid over or accounted for according to law.

(b) The recovery on such motion shall be the amount not paid over, with interest, and twelve and one-half percent (121/2%) damages on the gross amount, and all costs.



§ 25-3-119 - Judgment against attorney.

(a) Judgment may, in like manner, be had in favor of the party aggrieved against any attorney, upon five (5) days' notice, for any money collected or received by the attorney in that capacity, and not paid over on demand by the person entitled, or that person's agent or attorney.

(b) Judgment shall, in such case, be given for the amount so collected or received, with interest, and twelve and one-half percent (121/2%) damages, and all costs.



§ 25-3-120 - Jurisdiction of motions against attorneys.

A motion against an attorney may be made in the circuit or chancery court of any county in which such attorney resides, or in which the money was collected, and if the attorney neither resides nor practices in the state, then in the circuit court of any county, and, in the latter case, without notice.



§ 25-3-121 - Striking attorney from rolls.

Upon the return by proper officer of an execution issued on the judgment recovered under §§ 25-3-119 and 25-3-120, with the endorsement that the money cannot be made, or not sufficient property of the defendant to be found to make the same, it is the duty of the court to strike such delinquent from the roll of attorneys, who shall thenceforward be disqualified to practice in the courts of this state until the debt is paid.



§ 25-3-122 - Motion by surety.

Sureties are entitled to judgment by motion against their principals:

(1) Whenever judgment has been rendered against them as such sureties;

(2) Whenever such judgment, or any part thereof, has been paid by the surety.



§ 25-3-123 - Joint or several motion.

Such motion may be joint or several, at the option of the sureties.



§ 25-3-124 - Surety on confessed judgment.

The provisions of §§ 25-3-122 -- 25-3-134 extend to all cases where the suretyship is upon any acknowledgment or confession of judgment in any court.



§ 25-3-125 - Stayors.

Stayors may move against their principals and costayors in the same way, and subject to the same rules and regulations, as sureties.



§ 25-3-126 - Accommodation endorsers.

Accommodation endorsers may move against their principals in the same way as, and subject to all the rules and regulations that govern motions by, sureties against their principals.



§ 25-3-127 - Motion against cosurety.

A cosurety or comaker against whom judgment has been rendered for the whole debt, or who has paid the same or more than the ratable share of such judgment, may have judgment on motion, against all of the other parties to the instrument liable to such cosurety or comaker, whether included in the original judgment or not, for the ratable share of each.



§ 25-3-128 - Personal representatives.

(a) The remedies given by §§ 25-3-122 -- 25-3-134 lie both for and against the personal representatives of deceased persons.

(b) Where a judgment by motion is rendered against an executor or administrator without notice, founded on a demand against the deceased, on scire facias to make the defendant liable out of the defendant's own estate, the defendant shall be permitted to make any defense the defendant might have made to the original motion.



§ 25-3-129 - Jurisdiction of motions.

(a) Motions under §§ 25-3-122 -- 25-3-134 may be made in any court, having cognizance of the amount.

(b) They may also, in all cases, be made in the court by which the judgment was rendered against such surety, stayor, or accommodation endorser.



§ 25-3-130 - Jurisdiction of special courts.

The special criminal and other courts have the power to render judgments by motion in favor of sureties, as against principals, or in favor of cosureties, as against each other, upon any judgment rendered in such courts, upon the same terms and conditions as regards notice to the party sought to be made liable, that the circuit courts have.



§ 25-3-131 - Production of records.

On the trial of any of the motions provided for in §§ 25-3-122 -- 25-3-134, the plaintiff shall produce the instrument creating the suretyship, or a certified copy thereof, and a copy of the record showing the recovery of judgment.



§ 25-3-132 - Trial of fact of suretyship.

If the fact of suretyship does not appear upon the face of the proceedings on which judgment has been had or payment made, or of the instrument on which the motion under §§ 25-3-122 -- 25-3-134 is founded, a jury shall be immediately impaneled to try the fact.



§ 25-3-133 - Trial of fact of cosuretyship.

In all cases of motions by sureties against cosureties, if the fact of the joint suretyship does not appear on the face of the papers or judicial proceedings on which the motion is based, the fact shall be ascertained by a jury to be immediately impaneled, if demanded in a court of record.



§ 25-3-134 - Amount of judgment.

The recovery under §§ 25-3-122 -- 25-3-133 shall include interest and costs of the original judgment, and commissions for collecting the same, if collected, and the costs of the motion, unless otherwise directed. The judgment shall be for the amount of the recovery or payment, as the case may be, with interest and costs.



§ 25-3-135 - Parties to motions for summary judgment in general.

A motion may be made by the party aggrieved, or the aggrieved party's legal representatives, against the person in default, and such other persons made liable with the person in default as may be in existence at the time of the motion.



§ 25-3-136 - Motion on defective bond.

Whenever by this chapter a motion is authorized against an officer, or other person acting under the orders of court, it carries with it the right to move against such person or officer and the sureties on that officer's official bond of such officer or other person, or other bond executed in the discharge of the particular duty, although such bond may not be in strict compliance with the law.



§ 25-3-137 - Times notice not required.

No notice of the motion is required, if made at the return term of the process in a court of record, where the cause of motion is official delinquency, or within six (6) months after the right to the motion has accrued in any other case.



§ 25-3-138 - Notice to constables.

The provisions of § 25-3-137 do not apply to constables, who shall be entitled to notice in all cases of motion against them for official delinquency.



§ 25-3-139 - Security for costs.

The plaintiff in any motion may be required to give security for the cost of suits, as in other cases.



§ 25-3-140 - Venue of motions.

(a) The motion shall be made, unless in cases where otherwise provided by this Code, as follows:

(1) Where the motion is against an officer for official default, it may be made in the court in which the officer was acting officially at the time, or in the court to which process was returnable, when the default consists in the failure to execute or return process, or to pay over money collected thereon;

(2) Where the motion is by a surety, it may be made in the court in which judgment has been rendered against that surety, or in the county in which any one (1) of the defendants resides;

(3) In all other cases, the motion should be made in the county in which the defendants, or some one of them, reside, and if none of them has any permanent residence in the state, then in any county.

(b) "Court," in this section, embraces judges of the courts of general sessions, and a motion lies in all cases before the general sessions judge having jurisdiction of the case on which the motion is based.



§ 25-3-141 - Concurrent jurisdiction of circuit court.

The circuit court has concurrent jurisdiction of all motions cognizable before a judge of the court of general sessions.



§ 25-3-142 - Amount of recovery.

Whenever damages on a motion are given, in the absence of any specific amount mentioned, the plaintiff will be entitled to recover twelve and one-half percent (121/2%) on the whole amount, principal and interest, due at the time of the rendition of the judgment.



§ 25-3-143 - Remedy cumulative.

The remedy by motion is cumulative, and does not deprive the plaintiff of any other action or remedy allowed by law for the plaintiff's redress.



§ 25-3-144 - Return and reimbursement of funds wrongfully granted against individual protected by Servicemembers Civil Relief Act.

If a court wrongly grants a default decision imposing an obligation for child support from or against an eligible individual protected under the federal Servicemembers Civil Relief Act, compiled in 50 U.S.C. § 501 et seq., the court shall issue an order to the individual receiving funds that the funds shall be returned and reimbursed.






Chapter 4 - Revival of Judgments

§ 25-4-101 - Revival after year and day.

It is not necessary to issue a scire facias to revive a judgment or decree which has lain a year and a day without the issuance of an execution, but same or a writ of possession may be sued out, in such case, after the year and day, as if issued within that time.



§ 25-4-102 - Death of codefendant.

If there are more defendants than one (1), and any of them die, leaving the codefendant surviving, the plaintiff may proceed by execution against the survivor, and/or revive by scire facias against any or all of the personal representatives of the deceased, to be issued to any county.



§ 25-4-103 - Judgments of general sessions courts.

The provisions of §§ 25-4-101 and 25-4-102 shall apply to judgments of the courts of general sessions as well as to judgments of courts of record.



§ 25-4-104 - Revival by or against heirs.

A judgment or decree may be revived by or against the heirs of a deceased plaintiff or defendant, in the same manner and under the same circumstances as pending suits are revived under § 20-5-104.






Chapter 5 - Lien of Judgment

§ 25-5-101 - Real property.

(a) Judgments and decrees obtained before July 1, 1967, in any court of record of this state, in the county where the debtor resides at the time of rendition, shall be liens upon the debtor's land in that county from the time the same were rendered.

(b) (1) Except as provided in subdivision (b)(2), judgments and decrees obtained from and after July 1, 1967, in any court of record and judgments in excess of five hundred dollars ($500) obtained from and after July 1, 1969, in any court of general sessions of this state shall be liens upon the debtor's land from the time a certified copy of the judgment or decree shall be registered in the lien book in the register's office of the county where the land is located. If such records are kept elsewhere, no lien shall take effect from the rendition of such judgments or decrees unless and until a certified copy of the same is registered as otherwise provided by law.

(2) Judgments and decrees obtained by a governmental entity from and after July 1, 2005, in any court in counties having a metropolitan form of government with a population of more than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census, shall be liens upon the debtor's land from the time a certified copy of the judgment or decree is registered in the lien book in the register's office of the county where the land is located. If such records are kept elsewhere, no lien shall take effect from the rendition of such judgments or decrees, unless and until a certified copy of the lien is registered as otherwise provided by law.

(c) Attachments, orders, injunctions and other writs affecting title, use or possession of real estate, issued by any court, shall be effective against any person having, or later acquiring, an interest in such property who is not a party to the action wherein such attachment, order, injunction or other writ is issued only after an appropriate copy or abstract, or a notice of lis pendens, is recorded in the register's office of the county wherein the property is situated. If an abstract is used, the contents shall be as prescribed in § 25-5-108.



§ 25-5-102 - Equitable interests.

A judgment or decree shall not bind the equitable interest of the debtor in real estate or other property until a memorandum or abstract of the judgment or decree, stating the amount and date thereof, with the names of the parties is certified by the clerk and registered in the register's office of the county where the real estate is situated.



§ 25-5-103 - Personal property.

An execution thereon shall not bind the debtor's legal or equitable interest in stock, choses in action, or other personal property, not liable at law, unless a similar abstract or memorandum is registered within sixty (60) days from rendition of the judgment or decree, in the county where the debtor resides, if the debtor lives in this state, or, if not, then in the county in which the property is located.



§ 25-5-104 - Bill to subject interest.

In both cases, of realty and personalty, the lien shall cease, unless a bill in equity, to subject such interest, is filed within thirty (30) days from the return of the execution unsatisfied.



§ 25-5-105 - Period of lien's continued validity -- No revival of registration.

(a) Once a judgment lien is created by registration as provided in § 25-5-101(b), it will last for the time remaining in a ten-year period from the date of final judgment entry in the court clerk's office.

(b) The provisions of this section apply to all judgment liens registered on or after May 17, 2000, but in no event shall any judgment lien which had expired on or before May 17, 2000, be deemed to be revived by such registration.



§ 25-5-106 - Appeals -- Commencement of time for sale.

If an appeal is taken from any judgment for which the lien provided by this chapter would apply, the time for sale provided in § 25-5-105 shall commence upon the final determination of such case.



§ 25-5-107 - Rights of third parties -- Filing abstract of proceedings.

(a) The title to real estate in counties other than the county in which the judgment or decree is rendered, the bill in equity, judicial attachment, or lis pendens is filed, or from which attachments or executions are issued, shall not be in any manner affected, as to third parties (without actual notice thereof), by any lien, judgment, decree, bill in equity, judicial attachment, or lis pendens, levy of attachment, or levy of execution, till an abstract or memorandum of such proceeding, certified by the clerk or sheriff, as the case may be, shall have been filed for record in the register's office of the county where the land lies.

(b) Such abstract shall be recorded in a book to be kept in such office, to be called the lien book.



§ 25-5-108 - Contents of abstract.

(a) The abstract of the judgment or decree shall show briefly the names of the parties, plaintiff and defendant, the name of the court, and number of the case, and the amount, and date of judgment or decree, and the names of all parties against whom the judgment or decree is taken.

(b) The abstract of the bill in equity, attachment, bill, lis pendens, or judicial attachment, shall show briefly the names of the parties plaintiff and each defendant, name of the court, and number of case, date of filing the bill, or commencement of the suit, date of levy of the attachment, and description of the property upon which it is sought to fix the lien.

(c) The abstract of the attachment or execution shall show briefly the names of the parties to the suit, the name of the court issuing the attachment or execution, the number of the execution or attachment, the date of issue and date of levy and description of the property on which the levy is made, and the names of all parties named as owners or interested in the property levied on.



§ 25-5-109 - Furnishing of abstract -- Fees.

The clerk or sheriff shall furnish such certified abstract upon the demand of any party entitled thereto, and shall receive therefor fifty cents (50cent(s)).









Title 26 - Execution

Chapter 1 - Issuance and Return in General

Part 1 - General Provisions

§ 26-1-101 - Writs to secure property.

If a judgment or decree be that the party recover or be put in possession of the specific property, real or personal, the court may carry the same into effect by writ of possession or other process sufficient for the purpose.



§ 26-1-102 - Attachment in nature of execution.

In all cases where judicial process or execution, according to the principles of the common law, cannot be made to apply to the purpose of carrying into effect any judgment or decree of a court of record, the court may enforce the judgment or decree by attachment for contempt, in the nature of an execution. The proceedings under this writ are the same as are prescribed by this Code for the enforcement of the decrees of the chancery court, in §§ 21-1-801 -- 21-1-809.



§ 26-1-103 - Enforcement of money judgments.

All judgments and decrees of any of the judicial tribunals of this state for money may be enforced by execution.



§ 26-1-104 - Property subject to execution.

Executions issue against the goods and chattels, lands and tenements, of the defendant.



§ 26-1-105 - Distringas or fieri facias against corporate property.

The party, in whose favor a judgment or decree is rendered against a corporation, may sue out a distringas or fieri facias, to be levied as well on the choses in action as on the goods, chattels, lands, and tenements of the corporation, and, in case of a levy on choses in action, the court may appoint a receiver to collect the same.



§ 26-1-106 - Execution for benefit of executive officer's sureties.

(a) Whenever a judgment by motion or action at law is had against a sheriff, coroner, or constable, and the official sureties of such officer, for a failure of duty in and about an execution, and the amount of such judgment has been paid by the sureties, the sureties are entitled, at their cost and risk, to issue an execution for their benefit on the original judgment.

(b) The clerk shall, in such case, endorse upon the execution at whose instance it is sued out, and take from such persons bond with security in a sufficient amount for the costs and damages which may accrue.



§ 26-1-107 - Setting aside satisfaction after recovery of property by defendant.

In all cases in which property, real or personal, is recovered from the purchaser at execution or master's sale, by the defendant, heirs or representatives of the defendant, or by third persons, the court rendering the judgment or making the sale, may, in its discretion, upon application of such purchaser, and scire facias sued out, set aside the satisfaction entered, and revive the original judgment or decree for the benefit of the purchaser.



§ 26-1-108 - Return of original before issue of alias execution.

No alias or pluries execution shall issue until the previous execution is returned, or satisfactorily accounted for by affidavit.



§ 26-1-109 - When executions tested.

Court executions are tested the day of issuance.



§ 26-1-110 - Garnishee unable to identify defendant.

(a) A garnishee who:

(1) Receives an execution without the defendant's social security number, if an individual, or federal taxpayer identification, if a corporation, partnership, trust or other entity; and

(2) After reasonable effort is otherwise unable to identify the defendant or to distinguish the defendant from other individuals or entities based on the information provided on the execution;

may return the execution with the statement "Defendant cannot be identified or distinguished from information provided on the execution."

(b) The failure to include a social security number or taxpayer identification number shall not invalidate the execution.



§ 26-1-111 - Suspension of foreclosure proceedings for active military personnel.

(a) Notwithstanding any provision of law to the contrary, if a member of a reserve or Tennessee national guard unit entered into a mortgage or deed of trust for the purchase of a home, or a contract for the purchase of a motor vehicle, and the person is subsequently called into active military service of the United States, as defined in § 58-1-102, and is stationed outside the United States during hostilities, then any provision of the contract or mortgage or deed of trust providing for foreclosure on the property or repossession of the motor vehicle shall be suspended until ninety (90) days following the military personnel's return to this state.

(b) (1) (A) To exercise the benefits of this section, a service member shall, at any time prior to or during deployment, provide a written notice to the holder of the indebtedness stating the following:

(i) The person is a member of the reserve or Tennessee national guard;

(ii) The member has been called to active duty;

(iii) A copy of the deployment order is attached; and

(iv) The anticipated date of return to the state.

(B) In any action to foreclose or repossess as provided in this section, the holder of the indebtedness is entitled to rely on the anticipated date of return or discharge stated in either the deployment order or in the statement provided in subdivision (b)(1)(A)(iv) when seeking to foreclose or repossess.

(2) At any stage before a final foreclosure sale or a final sale of repossessed property under the Uniform Commercial Code, compiled in title 47, chapters 1-9, the sale shall be stayed; provided, that the service member gives notice as provided in § 202 of the Servicemembers Civil Relief Act, codified in 50 U.S.C. Appx. § 522.

(c) The provisions of this section shall not apply to a service member who executes a waiver pursuant to § 107 of the Servicemembers Civil Relief Act, codified in 50 U.S.C. Appx. § 517.






Part 2 - Time for Issuance

§ 26-1-201 - Issuance without demand.

The clerks of the several courts may issue executions in favor of the successful party on all judgments as soon after the adjournment of the court as practicable within the time prescribed by this code, without any demand of the party.



§ 26-1-202 - Time of issuance from Supreme Court.

Each clerk of the supreme court is authorized and directed to issue execution and writ of possession upon any final judgment or decree of the supreme court for such clerk's division at any time after the expiration of the ten (10) days allowed for the filing of petition to rehear after the final judgment or decree is rendered by the court.



§ 26-1-203 - Time of issuance from courts of record.

The clerks of the various courts of record may issue writs of possession and execution in any case at any time after thirty (30) days after judgment.



§ 26-1-206 - Accelerated execution.

(a) After the adjournment of the court, and before the expiration of the time prescribed by §§ 26-1-202 -- 26-1-206, the clerk shall issue execution without delay, upon affidavit made and filed in that clerk's office, that the defendant is about fraudulently to dispose of, conceal, or remove the defendant's property, to the endangering of plaintiff's debt.

(b) Upon the rendition of judgment or decree, execution may be issued, by leave of the court, before the adjournment thereof, the plaintiff or the plaintiff's agent or attorney of the plaintiff, showing sufficient cause by affidavit.

(c) In like manner, general sessions courts may, immediately after judgment and before the expiration of the time allowed by law for the stay of execution, issue execution on good cause shown by affidavit; and affidavit by the plaintiff, or the plaintiff's agent or attorney of the plaintiff, as prescribed in subsection (a), shall be good cause within the meaning of this subsection.

(d) The issuance of execution under the provisions of subsections (b) and (c), shall not deprive the defendant of any right the defendant would otherwise have had.



§ 26-1-207 - Issuance on demand.

In all other cases, the clerk shall issue to the plaintiff, the plaintiff's agent or attorney, on demand, an execution on any judgment or decree to which the plaintiff is entitled. Any clerk, who fails or refuses to issue execution as prescribed in this section, forfeits five hundred dollars ($500), to be recovered by action, and is liable to the party aggrieved in damages, and commits a Class C misdemeanor, for which, upon conviction, such clerk shall be removed from office.






Part 3 - Endorsement and Docketing

§ 26-1-301 - Endorsement on execution.

The clerk shall endorse on the execution, when issued, the date and amount of the judgment, and the items of the bill of costs, written in words, and the amounts distinctly stated in figures, and the date of issuance.



§ 26-1-302 - Docket entry.

The clerk shall also enter upon the execution docket the date of the issuance of such execution, and to what county and officer issued; the return of the officer, with the date of such return; the dates and amounts of all moneys received into or paid out of the office thereon; the entries to be made at the time of the issuance, receipt, or payment, as the case may be.



§ 26-1-303 - Penalties for failure to endorse or docket.

Any clerk neglecting the provisions of § 26-1-301 or § 26-1-302 is liable to a penalty of one hundred twenty-five dollars ($125), to be recovered by action, one half (1/2) to the informer and the other one half (1/2) to the state, to damages at the suit of the party aggrieved, and commits a Class C misdemeanor, for which, on conviction, such clerk shall be removed from office.



§ 26-1-304 - Endorsement by executive officer.

(a) The officer to whom an execution is legally issued, shall, in like manner, endorse thereon the day on which such officer received it, any levy, sale or other act done by virtue thereof, with the date, and the dates and amounts of any receipts or payments in satisfaction thereof, the endorsements to be made at the time of the receipt or act done.

(b) Any officer, who fails or neglects to comply with the provisions of this section, forfeits one hundred twenty-five dollars ($125) to any person who will sue therefor, and also commits a Class C misdemeanor, for which, on conviction, such officer may be removed from office.






Part 4 - Return

§ 26-1-401 - When executions returnable.

(a) All executions issuing from the supreme court, court of appeals, circuit, chancery, criminal and special courts shall be returnable within thirty (30) days after the date of their issuance.

(b) All general sessions executions shall be returnable within thirty (30) days after the date of their issuance either to the court that issued them or to the court that has possession of the original judgment.



§ 26-1-402 - Duties of executing officer.

Every sheriff or other officer to whose hands an execution may legally come shall give a receipt therefor, if required, and make sufficient return thereof, together with the money collected, on or before the return day as prescribed in § 26-1-401.









Chapter 2 - Exemptions--Garnishment

Part 1 - Exemptions

§ 26-2-101 - Short title.

This chapter shall be known and may be cited as the "Personal Property Owner's Rights and Garnishment Act of 1978."



§ 26-2-102 - "Earnings," "disposable earnings," "garnishment," defined.

As used in this part unless the context otherwise requires:

(1) "Earnings" means the compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension or retirement program;

(2) "Disposable earnings" means that part of the earnings of an individual remaining after the deduction from those earnings of any amounts required by law to be withheld; and

(3) "Garnishment" means any legal or equitable procedure through which the earnings of an individual are required to be withheld for payment of any debt.



§ 26-2-103 - Personal property selectively exempt from seizure; exception.

(a) Personal property to the aggregate value of ten thousand dollars ($10,000) debtor's equity interest shall be exempt from execution, seizure or attachment in the hands or possession of any person who is a bona fide citizen permanently residing in Tennessee, and such person shall be entitled to this exemption without regard to the debtor's vocation or pursuit or to the ownership of the debtor's abode. Such person may select for exemption the items of the owned and possessed personal property, including money and funds on deposit with a bank or other financial institution, up to the aggregate value of ten thousand dollars ($10,000) debtor's equity interest.

(b) An item shall not be eligible, in whole or in part, for the personal property exemption provided by this part, if the item has been purchased with or maintained by fraudulently obtained funds or if ownership of the item has been maintained using fraudulently obtained funds. A court shall be required to find by a preponderance of the evidence that an item was purchased with or maintained by funds obtained by defrauding another person or that ownership of an item was maintained by funds obtained by defrauding another person in order to disqualify the item from eligibility for the personal property exemption.



§ 26-2-104 - Additional personal property absolutely exempt.

(a) In addition to the exemption set out in § 26-2-105, there shall be further exempt to every resident debtor the following specific articles of personalty:

(1) All necessary and proper wearing apparel for the actual use of debtor and family and the trunks or receptacles necessary to contain same;

(2) All family portraits and pictures;

(3) The family Bible and school books.

(b) The exemption under this section is absolute, and may be exercised by the judgment debtor before or after issuance of any execution, seizure or attachment by a judgment creditor, unless a judgment creditor, is by execution, foreclosing a security agreement on such property.



§ 26-2-105 - State pension moneys, certain retirement plan funds or assets, exempt.

(a) All moneys received as pension from the state of Tennessee, or any subdivision or municipality thereof, before receipt, or while in the recipient's hands or upon deposit in the bank, shall be exempt from execution, attachment or garnishment other than an order for assignment of support issued under § 36-5-501, whether such pensioner is the head of a family or not.

(b) Except as provided in subsection (c), any funds or other assets payable to a participant or beneficiary from, or any interest of any participant or beneficiary in, a retirement plan which is qualified under §§ 401(a), 403(a), 403(b), 408 and 408A, or an Archer medical savings account qualified under § 220 or a health savings account qualified under § 223 of the Internal Revenue Code of 1986, as amended, are exempt from any and all claims of creditors of the participant or beneficiary, except the state of Tennessee. All records of the debtor concerning such plan and of the plan concerning the debtor's participation in the plan, or interest in the plan, are exempt from the subpoena process.

(c) Any plan or arrangement described in subsection (b), except a public plan under subsection (a), is not exempt from the claims of an alternate payee under a qualified domestic relations order. However, the interest of any and all alternate payees under a qualified domestic relations order are exempt from any and all claims of any creditor, other than the state of Tennessee. As used in this subsection (c), "alternate payee" and "qualified domestic relations order" have the meaning ascribed to them in § 414(p) of the Internal Revenue Code of 1986, as amended. Notwithstanding any provision of this subsection (c) to the contrary, an optional retirement program established pursuant to title 8, chapter 35, part 4, shall honor claims under a qualified domestic relations order; provided, that such order complies with the provisions of § 8-35-410.



§ 26-2-106 - Maximum amount of disposable earnings exempt from garnishment -- Garnishment costs.

(a) The maximum part of the aggregate disposable earnings of an individual for any workweek which is subjected to garnishment may not exceed:

(1) Twenty-five percent (25%) of the disposable earnings for that week; or

(2) The amount by which the disposable earnings for that week exceed thirty (30) times the federal minimum hourly wage at the time the earnings for any pay period become due and payable, whichever is less.

(b) In the case of earnings for any pay period other than a week, an equivalent amount shall be in effect.

(c) The debtor shall pay the costs of any and all garnishments on each debt on which suit is brought.



§ 26-2-107 - Exemptions for dependent children.

(a) To the above allowances, there shall be added as exempt to the judgment debtor the sum of two dollars and fifty cents ($2.50) per week for each dependent child under sixteen (16) years of age and a resident of this state.

(b) It is the responsibility of the judgment debtor to inform the employer of each dependent child claimed under this section.

(c) The provisions of this section shall not apply if the debtor fails to so inform the employer.



§ 26-2-108 - Personal earnings not exempt from order for alimony or child support.

The personal earnings of the debtor shall not be exempt from an order, judgment, decree, installment thereof, or assignment for support as provided in title 36, chapter 5 and/or § 50-2-105, when such order, judgment or decree is rendered for the support of such debtor's minor child or children; nor when such order, decree or judgment is for alimony and the party in whose favor such order was rendered has not remarried.



§ 26-2-109 - Debtor deserting family -- Property exempt in hands of spouse or children.

When a debtor absconds or leaves such debtor's family, the exempted property shall be set apart for the use of the spouse and family, and shall be exempt in the hands of the spouse or children.



§ 26-2-110 - Insurance benefits exempt.

(a) There shall be exempt from the claims of all creditors, and from execution, attachment, or garnishment, any sum or sums of money which may hereafter become due and payable to any person, who is a resident and citizen of this state, from any insurance company or other insurer, under the terms and provisions of any contracts of accident, health, or disability insurance insuring the assured against loss by reason of accidental personal injuries, or insuring the assured against loss by reason of physical disability resulting from disease.

(b) In the event of the death of any such person so insured as set out in subsection (a), any sum or sums of money so due and payable at the time of the death of the insured shall likewise be exempt from the claims of all creditors and from execution, attachment or garnishment, in the same manner as provided in §§ 56-7-201, 56-7-203.

(c) As regards those cases where disability may have begun prior to May 21, 1937, the exemptions granted in subsections (a) and (b) shall apply to installment payments under such contract or contracts of insurance which may become due and payable for such weekly, monthly or other installment term (as determined by the contract of insurance) as may have commenced on or after such date.



§ 26-2-111 - Additional exemptions -- Certain benefit payments -- Awards -- Tools of trade -- Health care aids -- Child support obligations.

In addition to the property exempt under § 26-2-103, the following shall be exempt from execution, seizure or attachment in the hands or possession of any person who is a bona fide citizen permanently residing in Tennessee:

(1) The debtor's right to receive:

(A) A social security benefit, unemployment compensation, a Families First program benefit or a local public assistance benefit;

(B) A veterans' benefit;

(C) A disability, illness, or unemployment benefit, or a pension that vests as a result of disability;

(D) To the same extent that earnings are exempt pursuant to § 26-2-106, a payment under a stock bonus, pension, profitsharing, annuity, or similar plan or contract on account of death, age or length of service, unless:

(i) Such plan or contract was established by or under the auspices of an insider that employed the debtor at the time that the debtor's rights under such plan or contract arose;

(ii) Such payment is on account of age or length of service; and

(iii) Such plan or contract does not qualify under §§ 401(a), 403(a), 403(b), 408, 408A, or 409 of the Internal Revenue Code of 1954 [26 U.S.C. §§ 401(a), 403(a), 403(b), 408, 408A or 409];

The assets of the fund or plan from which any such payments are made, or are to be made, are exempt only to the extent that the debtor has no right or option to receive them except as monthly or other periodic payments beginning at or after age fifty-eight (58). Assets of such funds or plans are not exempt if the debtor may, at the debtor's option, accelerate payment so as to receive payment in a lump sum or in periodic payments over a period of sixty (60) months or less;

(E) Alimony to the extent that payment becomes due more than thirty (30) days after the debtor asserts a claim to such exemption in any judicial proceeding; and

(F) Child support payments to the extent that payment becomes due more than thirty (30) days after the debtor asserts a claim to such exemption in any judicial proceeding;

(2) The debtor's right not to exceed in the aggregate fifteen thousand dollars ($15,000) to receive or property that is traceable to:

(A) An award not to exceed five thousand dollars ($5,000) under a crime victim's reparation law;

(B) A payment, not to exceed seven thousand five hundred dollars ($7,500) on account of personal bodily injury, not including pain and suffering or compensation for actual pecuniary loss, of the debtor or an individual of whom the debtor is a dependent; or

(C) A payment not to exceed ten thousand dollars ($10,000) on account of the wrongful death of an individual of whom the debtor was a dependent;

(3) A payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor;

(4) The debtor's aggregate interest, not to exceed one thousand nine hundred dollars ($1,900) in value in any implements, professional books, or tools of the trade of the debtor or the trade of a dependent of the debtor;

(5) Professionally prescribed health care aids for the debtor or a dependent of the debtor; and

(6) Liquid assets, stocks or bonds, to the extent of the amount of any obligations owed by the debtor pursuant to any final court order or judgment for child support. The exemption shall be effective as of the date such exemption is claimed by the debtor or by an intervening representative of the child or children to whom such support is owed. Further, this exemption is only valid if such assets are immediately deposited into court by the debtor or immediately executed upon, seized or attached on behalf of the child or children for the partial or full satisfaction of child support obligations.



§ 26-2-112 - Exemptions for the purpose of bankruptcy.

The personal property exemptions as provided for in this part, and the other exemptions as provided in other sections of the Tennessee Code Annotated for the citizens of Tennessee, are hereby declared adequate and the citizens of Tennessee, pursuant to section 522 (b) (1), Public Law 95-598 known as the Bankruptcy Reform Act of 1978, Title 11 USC, section 522 (b) (1), are not authorized to claim as exempt the property described in the Bankruptcy Reform Act of 1978, 11 USC 522 (d).



§ 26-2-113 - Exemptions in criminal cases -- Exemptions not applicable in certain cases.

Property exempted by this part shall be exempt from seizure in criminal as well as in civil cases, but the same shall not be exempt from distress or sale for taxes; or for fines and costs for voting out of the civil district or ward in which the voter lives; or for carrying deadly or concealed weapons contrary to law; or for giving away or selling intoxicating liquors on election days.



§ 26-2-114 - Procedure for exercising exemption -- Notice.

(a) Should a bona fide citizen permanently residing in Tennessee become a judgment debtor, such debtor must exercise the exemption as provided in § 26-2-103 by filing a list of all the items owned, constructive or actual, which the judgment debtor chooses to declare as exempt, together with the value of each such item. Such listing shall be on oath and filed with the court having jurisdiction. Furthermore, the judgment debtor may modify or amend the listing from time to time as the individual deems necessary.

(b) Such claim for exemption by way of listing, modification or amendment thereto may be filed either before or after the judgment in the case has become final and shall have effect as to any execution issued after the date such claim for exemption is filed. However, subject to such exemption as is further set forth herein, a claim for exemption filed after the judgment has become final will have no effect as to an execution which is issued prior to the date the claim for exemption is filed, and as to such preexisting execution the claim for exemption shall be deemed waived.

(c) It is the duty of the clerk of the court from which process is issued to cause to be stapled to, printed upon or otherwise securely affixed to the warrant, summons or other leading process in the action a typed or printed notice which shall read as follows:

NOTICE

TO THE DEFENDANT OR DEFENDANTS:

Tennessee law provides a ten thousand dollar ($10,000) personal property exemption from execution or seizure to satisfy a judgment. If a judgment should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish to claim as exempt with the clerk of the court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless it is filed before the judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing of the list. Certain items are automatically exempt by law and do not need to be listed; these include items of necessary wearing apparel for yourself and your family, and trunks or other receptacles necessary to contain such apparel, family portraits, the family Bible, and school books. Should any of these items be seized, you would have the right to recover them. If you do not understand this exemption right or how to exercise it, you may wish to seek the counsel of a lawyer.



§ 26-2-115 - Examination of judgment debtor.

(a) Upon proper application by the judgment creditor, the judgment creditor may examine any person, including the judgment debtor, in order to determine the truth and correctness of the facts stated in the judgment debtor's listing as provided in § 26-2-114.

(b) Upon application of the judgment creditor, the court may inquire into the truth and sufficiency of the debtor's claim for exemption, and may, where the debtor knowingly makes false claim for exemption, enter an order denying the debtor the right to make further claim for exemption as to that creditor's judgment. The clerk shall immediately forward a copy thereof to the employer. The creditor may likewise challenge the employer's answer in the manner now provided by law.






Part 2 - Garnishment

§ 26-2-201 - Definitions.

As used in this part:

(1) "Clerk" means a clerk of a court of general sessions, the courts of record or any other courts duly established under the laws of Tennessee.

(2) "Court" means the court of general sessions, the courts of record or any other courts duly established under the law of Tennessee.

(3) "Property, debts, and effects" includes real estate and choses in action, whether due or not, and judgments before a court; also money or stocks in an incorporated company.



§ 26-2-202 - Property, debts and effects liable to satisfy judgment.

All property, debts and effects of the defendant in the possession or under the control of the garnishee shall be liable to satisfy the plaintiff's judgment, from the service of the notice, or from the time they came into the plaintiff's hands, if acquired subsequent to the service of notice, and before judgment.



§ 26-2-203 - Summons of garnishee.

(a) The officer may summon, in writing, any person as garnishee, to appear at the court from which the execution is issued, or before any other court to whom the execution is returnable, as the case may be and answer the garnishment, at a time set by the clerk of the court not less than ten (10) business days after date of service, except that such ten-day requirement shall not apply when the execution was issued from a court and either the officer or the clerk of the court shall set the time when such garnishee shall appear.

(b) The summons to the garnishee shall notify the garnishee as follows:

NOTICE -- Although you have a longer time in which to answer the court concerning this garnishment, you must do the following on the same day you receive the garnishment, or on the next working day. Determine if you possess or control money or property of the judgment debtor. If so, within that same time period, you shall furnish a copy of the garnishment summons and Notice to Judgment Debtor by mailing them first class, postage prepaid, to the judgment debtor's last known address as shown by your records, or by actual delivery to the judgment debtor. If the address shown by your records differs from that shown on this execution form, you shall also mail a copy of the garnishment and notice to the latter address.

(c) As used in this section, unless the context otherwise requires, "business day" means any day other than a Saturday, Sunday, legal holiday, or a day when the clerk's office is closed.

(d) If the service of the summons is made upon an employee of the garnishee rather than the garnishee, and such employee is also the judgment debtor, such summons is voidable by the court by reason of improper service. If the court so voids the summons for this reason, it shall not be effective as to the garnishee.



§ 26-2-204 - Examination of garnishee -- Answer.

(a) The garnishee may be required to answer under oath:

(1) Whether such garnishee is, or was at the time of the garnishment, indebted to the defendant; if so, how and to what amount;

(2) Whether such garnishee had in possession or under such garnishee's control any property, debts, or effects belonging to the defendant, at the time of serving the notice, or has at the time of answering, or has had at any time between the date of service and the time of answering; if so the kind and amount;

(3) Whether there are, to such garnishee's knowledge and belief, any and what property, debts, and effects in the possession or under control of any other, and what, person;

(4) Such other questions appearing on or attached to the original execution put to the garnishee by the court of the judgment creditor as may tend to elicit the information sought.

(b) The garnishee may appear and make an answer initially either in person or by filing a written answer.



§ 26-2-205 - Garnishee's answer -- Effect.

The answer of the garnishee is not conclusive.



§ 26-2-206 - Execution awarded for property in garnishee's hands.

If, upon the answer and the examination of the garnishee, it appears that the garnishee has property, debts, or effects in the garnishee's hands or under the garnishee's control, liable for the plaintiff's debt, judgment may be entered, and execution awarded for the property, money, or effects, as the case may be, or so much thereof as will be sufficient to satisfy the plaintiff's debt and costs and all charges incident to the proceedings.



§ 26-2-207 - Notice to other persons holding defendant's property.

So, also, if the garnishee's examination shows that any property, debts, or effects of the defendant are probably in the hands of other persons, the court shall, on the application of the plaintiff, issue notice to such persons to come forward and answer as garnishees, and the same proceedings may be had as in other cases.



§ 26-2-208 - Delivery of garnisheed property -- Judgment for nondelivery.

As soon as the property is declared to be the property of the defendant, under the provisions of §§ 26-2-206 and 26-2-207, it shall be delivered up to the officer serving the garnishment, on demand. On failure to deliver such property, and a return made on the execution of that fact, judgment shall be entered immediately against the garnishee, for the debt and costs.



§ 26-2-209 - Failure to appear or answer.

The date garnishee's answer is received by the court clerk shall be noted on the docket book in the proper manner, whether or not the answer discloses any property subject to garnishment. If the garnishee fails to appear or answer, a conditional judgment may be entered against the garnishee for the plaintiff's debt, upon which a notice shall issue to the garnishee returnable at such time as the court may require, to show cause why judgment final should not be rendered against the garnishee. On failure of the garnishee to appear and show cause, the conditional judgment shall be made final, and execution awarded for the plaintiff's entire debt and costs.



§ 26-2-210 - Levy of execution on land.

If an execution is issued by a court that is not a court of record and a levy is made upon land or an interest in land, then the execution and other papers in connection therewith shall be returned to the circuit court of the county for condemnation as in other cases of the levy of a court's execution on land.



§ 26-2-211 - Execution stayed until choses in action become due.

Execution of the garnishment judgment may be stayed until the choses in action fall due, and the court may order them to be collected, or if necessary, sold, as may be deemed just and proper.



§ 26-2-212 - Certificate given to garnishee stating date and amount of judgment.

The garnishee against whom judgment has been rendered is entitled to a certificate from the clerk stating the date and amount of the garnishment judgment, in whose favor and in what case rendered. Such certificate shall have all the force and effect of a receipt against the original debt, and entitle the garnishee to a credit to the amount thereof on the original judgment, or on the execution if already issued, to be entered by the officer.



§ 26-2-213 - Lien upon debts due and payable in future.

If upon disclosure made on oath by the debtor it appears that the garnishee is indebted to the defendant, but that the debt is not payable and will not become due until some future time, then such judgment as the plaintiff may recover shall constitute a lien upon the debt until and at the time it becomes due and payable.



§ 26-2-214 - Garnishment of compensation due from employer.

(a) Upon the garnishment of salaries, wages or other compensation due from the employer garnishee, the garnishee shall:

(1) Pay the judgment debtor the amount of such debtor's exempt salaries, wages or other compensation;

(2) Submit as a part of the judgment debtor's answer to the garnishment a statement of the judgment debtor's dependent children under sixteen (16) years of age who are residents of this state; and

(3) Furnish the judgment debtor with a copy of the garnishment summons containing the notice of the judgment debtor's right to the exemptions from wage garnishment specified in federal law and in §§ 26-2-106 and 26-2-107, of the right to apply to the court for an order staying further garnishment proceedings and allowing the judgment debtor to pay the judgment in installments and of procedures the judgment debtor can follow to contest the garnishment.

(b) (1) To the extent of the amount due upon the judgment and costs, the employer garnishee shall hold, subject to the order of the court, any non-exempt wages due or which subsequently become due. The judgment or balance due thereon is a lien on salaries, wages, or other compensation due at the time of the service of the execution. Such lien shall continue as to subsequent earnings until the total amount due upon the judgment and costs is paid or satisfied, or until the expiration of the employer's payroll period immediately prior to six (6) calendar months after service of the execution, whichever occurs first. Such lien on subsequent earnings shall terminate sooner if the employment relationship is terminated or if the underlying judgment is vacated or modified.

(2) A lien obtained hereunder shall have priority over any subsequent liens obtained hereunder.



§ 26-2-215 - Employer to remit withheld moneys to court.

The employer garnishee shall remit to the court all moneys withheld as provided under § 26-2-214 not less than one (1) time each calendar thirty (30) days.



§ 26-2-216 - Installment payments to obtain stay of garnishment -- Service of garnishment summons.

(a) (1) After any judgment has been rendered in any court and the time to appeal therefrom has elapsed without such an appeal having been made, the judge of the court which rendered the judgment may, either before or after the issuance and service of garnishment, upon written consent of the parties or upon written motion of the judgment debtor, after due notice and after full hearing of such motion, enter an order requiring such judgment debtor to pay to the clerk of the court a certain sum of money weekly, biweekly or monthly to apply upon such judgment. The filing of such motion by the debtor shall stay the issuance, execution or return of any writ of garnishment against wages or salary due the judgment debtor or any other funds belonging to the judgment debtor sought to be substituted to the satisfaction or payment of or upon such judgment during the period that such judgment debtor complies with the order of the court. Such motion of the judgment debtor shall be supported by an affidavit stating the debtor's inability to pay such debt with funds other than those earned by the debtor as wages or salary, or received from other sources in such amounts as to necessitate or make equitable installment payments, the name and address of the debtor's employer, or other source of funds and amount of such wages or salary, and the date of payment thereof.

(2) Notwithstanding the provisions of subdivision (a)(1), upon written consent of the parties, the hearing of the judgment debtor's motion to pay the judgment in installments may be held on the same date that such judgment is entered.

(3) The judgment debtor may file only one (1) motion to establish payments for each judgment; however, if the motion is denied, or the order establishing payments is not complied with, at the court's discretion for good cause shown, the stay order may be reinstated as provided in § 26-2-217, with the reinstated stay order to affect only pay periods subsequent to the reinstatement.

(4) Notwithstanding the provisions of subdivision (a)(1), the filing of a motion by a judgment debtor who has admitted the debt and is paying the judgment by agreed installment payments shall not stay the issuance, execution or return of any writ of garnishment against wages or salary due the judgment debtor or any satisfaction or payment of or upon such judgment.

(b) (1) It is the duty of the sheriff or other officer serving the garnishment summons upon the employer garnishee to:

(A) Obtain a receipt acknowledging service of such summons signed by the employer garnishee, if a person, or signed by an officer, managing agent or designated agent for service of the employer garnishee, if a corporation, company or business entity; or

(B) Sign and return to the court a sworn statement to the effect that the summons was duly served but such employer garnishee or such officer, managing agent or designated agent of the employer garnishee refused to sign a receipt acknowledging service; and

(C) The garnishment summons served by the sheriff shall have attached a notice to the employer that the employer is required to withhold the garnishment amount from the employee's wages, that the employer is required to pay these moneys to the court, and that the employer is liable for failure to withhold from the garnishee's wages and for failure to pay these moneys to the court.

(2) The sheriff or other officer shall serve three (3) copies of the garnishment summons upon the employer garnishee, all of which shall contain a conspicuously typed or printed notice which shall read as follows:

Click here to view form



§ 26-2-217 - Payments -- Records -- Delinquency -- Notice of balance or of satisfaction.

(a) The clerk shall keep a record in such cause of all payments to and disbursements by the clerk.

(b) (1) Upon failure of such judgment debtor to comply with such order, the clerk shall make notation thereof on the record in such cause, and thereupon the stay of execution by garnishment shall immediately and without further act by any party become null and void;

(2) The judge in whose court judgment was rendered may, upon proper showing by affidavit of the judgment debtor and after full hearing thereof, reinstate the order and stay of garnishment, or may amend the order so as to alter the terms and the amount of payment, if it shall appear that such default was due to the lack of employment or other justifiable cause beyond the control of the judgment debtor.

(c) (1) In any case in which a garnishment has been answered by an employer garnishee and while the lien of garnishment created thereby is in effect the underlying judgment is paid in full or otherwise satisfied of record in the clerk's office, it shall be the duty of the court clerk promptly to notify the garnishee of the satisfaction of the judgment and the expiration of the lien of garnishment;

(2) The judgment creditor shall notify the court clerk of the balance due upon a judgment whenever the creditor causes the issuance or revival of a garnishment thereon. Furthermore, the judgment creditor shall notify the court clerk when the judgment has been satisfied.



§ 26-2-218 - Written agreement for installment payments.

A written agreement for the payment of a judgment in installments, signed by the parties, their attorneys, or authorized agents acting in their behalf, and filed with the clerk of the court, shall have the same force and effect as an order made by the judge to stay the issuance, execution or return of any writ of garnishment against wages or salary due the judgment debtor during the period that such judgment debtor complies with the agreement.



§ 26-2-219 - Failure to comply with agreement.

(a) Should the judgment debtor fail to strictly comply with the terms of an agreement as provided by § 26-2-218, the stay of execution by garnishment shall immediately become null and void.

(b) Upon the stay of execution by garnishment becoming void and the issuance and service of garnishment having taken place prior to the proceeding to obtain a stay of garnishment, the lien on wages provided by this section shall have priority over all liens executed subsequent to the original date of issuance.



§ 26-2-220 - Applicability of provisions for garnishment on attachments.

The provisions of Tennessee Code Annotated in regard to garnishment on attachments also regulate proceedings under this part whenever applicable.



§ 26-2-221 - Garnishment of compensation due from state -- Amount exempted.

Garnishment of salaries, wages or other compensation due from the state, or from any county or municipality, to any officer or employee thereof, is permissible. Garnishment of compensation due from the state to contractors or vendors of the state is permissible. No such officer, employee, contractor, or vendor may validly claim any privilege or immunity in that regard. Such officer, employee, contractor, or vendor shall be entitled to an exemption of the amount of wages, salary, or compensation so due as is exempt from levy or garnishment in favor of officers, employees, contractors, or vendors of private corporations in like circumstances. However, notwithstanding any other provision of law to the contrary, nothing set forth in this section shall be construed to apply to or to allow garnishments of state compensation to contractors or vendors of the state where the state determines that payment of such garnishment would result in an interruption of essential state services.



§ 26-2-222 - Garnishment procedure for state officers or employees.

(a) In case of garnishment of officers, employees, contractors, or vendors of the state, garnishment notice may issue from any court or any court of record and shall be served upon the commissioner of that department in which such officer, employee, contractor, or vendor shall be engaged, or with which the garnishee is connected. The date of service shall be the date upon which service upon the commissioner has been accomplished. If such garnishment is not served as set forth above, such service shall be considered ineffective, and the state shall not be liable for any sums due thereunder. Such commissioner, or the commissioner's designee, is directed to make answer to such garnishment notice or summons, stating the compensation, if any, due any state officer, employee, contractor, or vendor so garnisheed. Such commissioner is directed to withhold any amounts then due the state officer, employee, contractor, or vendor up to and including the amount of the judgment and costs on which the garnishment proceedings were predicated, until the garnishment is released by the issuing court or such funds are paid into that court, as provided by law, and is directed to pay to such officer, employee, contractor, or vendor any amount or sum which may be due such officer, employee, contractor, or vendor above the amount of such judgment and costs, or if applicable, above the amount of each periodic payment made from successive pay periods.

(b) In addition to the amount of the disposable earnings subject to garnishment, the state department of finance and administration shall be entitled to retain an administrative fee of five dollars ($5.00) due from the judgment debtor at the time of each payment made to the court as a result of the garnishment. The five dollar ($5.00) fee will be retained from the balance of the judgment debtor's earnings remaining after deducting the payment made to the garnishing court. If the maximum garnishable amount has been reached prior to retaining the five dollar ($5.00) fee, then such amount due shall remain owing to the state until paid.

(c) The time at which the garnishment lien attaches to the amounts due the state officer, employee, contractor, or vendor shall be seven (7) business days from the date of service of the garnishment.

(d) If the commissioner in the department in which the officer, employee, contractor, or vendor works, or the commissioner's duly authorized agent or attorney, fails to appear and answer such garnishment, it shall be presumed that the state is indebted to the officer, employee, contractor, or vendor to the full amount of the judgment creditor's demand, and thereupon a conditional judgment may be entered against the state for the judgment to the extent of the garnishable funds paid out by the state which were due the debtor during the period the garnishment was effective.

(e) After the entry of such conditional judgment a scire facias shall issue to the commissioner of the department in which the garnisheed officer, employee, contractor, or vendor works, returnable to the next term of the court or to a day and place fixed by the court, to show cause why final judgment should not be entered against the state.

(f) Upon the return of such scire facias, fully served upon the commissioner of the department in which the garnisheed officer, employee, contractor, or vendor works, and upon the failure of the state to appear and show cause, the conditional judgment against the state shall be made final. In such event, the commissioner is directed to pay any such judgment and deduct the amount thereof from wages, salaries, or other compensation owing to such officer, employee, contractor, or vendor garnisheed under this part. Notwithstanding the foregoing, in any case in which judgment is obtained under the provisions of this section, if there is no compensation due such officer, employee, contractor, or vendor so garnisheed during the period such garnishment was effective, such judgment against the state shall be void and unenforceable.

(g) Any process required to be served under this section may be served, pursuant to the Tennessee Rules of Civil Procedure, by a private process server.



§ 26-2-223 - No wages due garnisheed employee -- Judgment null and void.

In any case where judgment is obtained under the provisions of §§ 26-2-205 -- 26-2-208, if there are no wages due such employee so garnished, such judgment shall be void and unenforceable.



§ 26-2-224 - Time for execution when multiple writs exist.

(a) Notwithstanding any other provision of law or rule to the contrary, a writ of garnishment that is filed later in time than another such writ, and which deducts the maximum amount allowable by law from the debtor's wages, shall not run concurrently with the earlier filed writ with regard to the six-month time limit prescribed in § 26-2-214. Such later filed writ of garnishment shall not begin to run until the earlier filed writ's judgment has been satisfied, such earlier filed writ has expired, or such earlier filed writ has been stayed by installment motion as prescribed in § 26-2-216.

(b) The time limit prescribed in § 26-2-214 shall not be extended beyond six (6) months from the date of filing if the garnishee has failed to answer or remit funds for such later filed writ.

(c) Nothing in this section shall be construed to affect the date of attachment or the status of any underlying statutory or common law lien rights of any later filed writ of garnishment.



§ 26-2-225 - Notifying judgment creditor of new employment.

(a) A judgment debtor whose salaries, wages or other compensation are subject to a garnishment shall notify the judgment creditor who filed the writ of garnishment within ten (10) days, as computed in § 1-3-102, of obtaining any new employment. Notice to the judgment creditor shall be by certified mail and shall include the name, address and telephone number of the new employer. A judgment debtor who fails to provide notice of new employment in compliance with this section is in contempt of court and, upon the court making a determination of contempt, may be punished the same as contempt of court in a judicial proceeding. For purposes of a determination of contempt the debtor's notification of new employment to the judgment creditor shall be considered timely sent if mailed less than ten (10) days from the date of obtaining new employment.

(b) Any fees imposed by the clerk or any other party on the transfer of garnishment to the debtor's new employment shall be imposed on the debtor by adding the amount to the debt to be collected.






Part 3 - Homestead Exemptions

§ 26-2-301 - Basic exemption.

(a) An individual, whether a head of family or not, shall be entitled to a homestead exemption upon real property which is owned by the individual and used by the individual or the individual's spouse or dependent, as a principal place of residence. The aggregate value of such homestead exemption shall not exceed five thousand dollars ($5,000); provided, individuals who jointly own and use real property as their principal place of residence shall be entitled to homestead exemptions, the aggregate value of which exemptions combined shall not exceed seven thousand five hundred dollars ($7,500), which shall be divided equally among them in the event the homestead exemptions are claimed in the same proceeding; provided, if only one (1) of the joint owners of real property used as their principal place of residence is involved in the proceeding wherein homestead exemption is claimed, then the individual's homestead exemption shall be five thousand dollars ($5,000). The homestead exemption shall not be subject to execution, attachment, or sale under legal proceedings during the life of the individual. Upon the death of an individual who is head of a family, any such exemption shall inure to the benefit of the surviving spouse and their minor children for as long as the spouse or the minor children use such property as a principal place of residence.

(b) If a marital relationship exists, a homestead exemption shall not be alienated or waived without the joint consent of the spouses.

(c) The homestead exemption shall not operate against public taxes nor shall it operate against debts contracted for the purchase money of such homestead or improvements thereon nor shall it operate against any debt secured by the homestead when the exemption has been waived by written contract.

(d) A deed, installment deed, mortgage, deed of trust, or any other deed or instrument by any other name whatsoever conveying property in which there may be a homestead exemption, duly executed, conveys the property free of homestead exemption, but the homestead exemption may not be waived in a note, other instrument evidencing debt, or any other instrument not conveying property in which homestead exemption may be claimed.

(e) Notwithstanding the provisions of subsection (a) to the contrary, an unmarried individual who is sixty-two (62) years of age or older shall be entitled to a homestead exemption not exceeding twelve thousand five hundred dollars ($12,500) upon real property that is owned by the individual and used by the individual as a principal place of residence; a married couple, one (1) of whom is sixty-two (62) years of age or older and the other of whom is younger than sixty-two (62) years of age, shall be entitled to a homestead exemption not exceeding twenty thousand dollars ($20,000) upon real property that is owned by one (1) or both of the members of the couple and used by the couple as their principal place of residence; and a married couple, both of whom are sixty-two (62) years of age or older, shall be entitled to a homestead exemption not exceeding twenty-five thousand dollars ($25,000) upon real property that is owned by one (1) or both of the members of the couple and used by the couple as their principal place of residence.

(f) Notwithstanding subsection (a) to the contrary, an individual who has one (1) or more minor children in the individual's custody shall be entitled to a homestead exemption not exceeding twenty-five thousand dollars ($25,000) on real property that is owned by the individual and used by the individual as a principal place of residence.



§ 26-2-302 - Life estates and equitable estates.

The provisions of § 26-2-301 shall apply to life estates and equitable estates which are owned by an individual and used by the individual or individual's spouse or dependent as a principal place of residence. The homestead exemption in such estates shall be set apart as the court may prescribe in ordering the sale.



§ 26-2-303 - Leasehold estates.

The provisions of § 26-2-301 shall apply to leasehold real property which is possessed and used by an individual, an individual's spouse, or an individual's dependent, as a principal place of residence, provided such leasehold estate is for more than two (2) and not exceeding fifteen (15) years. The homestead exemption upon leasehold estates shall not be exempt from execution or attachment for rent due thereon.



§ 26-2-304 - Insurance proceeds from homestead.

All moneys arising from insurance on a homestead which is destroyed by fire, or by other disaster, shall be exempt in an amount not to exceed five thousand dollars ($5,000). This insurance exemption shall not operate so as to exclude the interest of any mortgagee at the time of the insurance loss so long as the mortgagee's interest is evidenced by a written contract.



§ 26-2-305 - Family cemeteries and burial lots.

Any interest or estate in a family cemetery, not in excess of one (1) acre, or in a burial lot in a cemetery, or a space in a mausoleum, or a certificate of ownership thereof, is exempt from levy of execution or attachment except as in case of homestead.



§ 26-2-306 - Exemption inapplicable in certain cases.

The homestead shall not be exempt from sale for the payment of public taxes legally assessed upon it, or from sale for the satisfaction of any debt or liability contracted for its purchase or legally incurred for improvements made thereon. It shall be exempt from seizure in criminal as well as in civil cases, but not exempt from distress or sale for taxes; or for fines and costs for voting out of the civil district, precinct or ward in which the voter lives; or for carrying deadly or concealed weapons contrary to law; or for giving away or selling intoxicating liquors on election days.



§ 26-2-307 - Right of selection.

Each individual who is entitled to a homestead exemption shall have the right to elect where the homestead shall be set apart.



§ 26-2-308 - Procedure to set apart.

Whenever real property of an individual who is entitled to a homestead exemption thereon is levied on by execution or attachment, the individual's homestead shall be set apart in the following manner:

(1) The officer executing the writs shall summon three (3) disinterested freeholders, not connected with the parties, and administer to them an oath to set apart the homestead out of the real estate so levied on;

(2) The freeholders shall examine the premises and upon oath set apart the homestead, if so desired by the individual entitled to the exemption, and set out in writing the boundaries thereof, and certify that such is the homestead set apart by them, and deliver the same to the debtor; and

(3) The remainder only of such lands so levied on or attached shall be subject to sale, which fact shall be returned on the execution.



§ 26-2-309 - Sale and reinvestment of exempt proceeds.

When the real estate levied on is of greater value than five thousand dollars ($5,000), and is so situated that it cannot be divided so as to set apart the homestead, the freeholders shall certify the fact, and the officer may proceed to sell the whole tract, and out of the proceeds the officer shall pay to the clerk of the court rendering the judgment, or condemning the land for sale, five thousand dollars ($5,000), to be invested under the order of the court, in the purchase of a homestead for the debtor, and only the surplus over and above five thousand dollars ($5,000) shall be applied to the payment of the execution.



§ 26-2-310 - Registration of freeholder's certificate.

The officer shall certify upon the certificate of the freeholders that the same is their act and deed, and the debtor shall have the same registered in the register's office of the county in which the lands lie, and, when so registered, it shall vest in the individual entitled to such homestead exemption, as herein provided, a good and valid title to the land exempt from execution.



§ 26-2-311 - Setting apart for deserted family.

When a debtor absconds or abandons the debtor's family, the homestead shall be set apart for the use of the spouse and family, and shall be exempt in the hands of the spouse or children; and such property, on the death of the owner, shall be exempt in the hands of the surviving spouse and children, as prescribed in § 30-2-105.



§ 26-2-312 - Property purchased with or maintained by fraudulently obtained funds ineligible for homestead exemption.

Property shall not be eligible, in whole or in part, for the homestead exemption provided by this part, if the property has been purchased with or maintained by fraudulently obtained funds or if ownership of the property has been maintained using fraudulently obtained funds. A court shall be required to find by a preponderance of the evidence that the property was purchased with or maintained by funds obtained by defrauding another person or that ownership of the property was maintained by funds obtained by defrauding another person in order to disqualify the property from eligibility for the homestead exemption.






Part 4 - Executions and Garnishments in Aid of Executions

§ 26-2-401 - Applicability.

The provisions of this part shall apply to executions and garnishments in aid of execution in supplement to other applicable provisions of law; provided, that the contents of the Notice to Judgment Debtor required in connection with a wage garnishment shall be governed by § 26-2-216.



§ 26-2-402 - Statement showing address, amount owed.

Upon requesting the issuance of an execution or garnishment, the judgment creditor, or the judgment creditor's agent or attorney, shall file a statement showing the judgment debtor's last known address, the amount owed on the judgment, and the judgment creditor's address for mailing any notice required under this part. If a clerk issues an execution or a garnishment without demand, the clerk shall ascertain such information from the court records. The judgment debtor's last known address as furnished by the judgment creditor or as ascertained by the clerk shall be included on the notice required by § 26-2-204 or by § 26-2-216.



§ 26-2-403 - Notice required.

(a) No clerk shall issue an execution or garnishment unless it provides the notice required by § 26-2-404 or by § 26-2-216. No clerk shall issue a garnishment unless it also contains the notice required by § 26-2-203.

(b) No sheriff or other officer shall summon a garnishee unless the garnishment provides the notice required by § 26-2-404 or by § 26-2-216, and unless it provides the notice required by § 26-2-203.



§ 26-2-404 - Contents of notice.

(a) The following notice shall be completed and shall appear in the text of an execution or garnishment or shall be securely attached thereto:

Click here to view form

(b) The amount of wages withheld in a garnishment depends upon whether the judgment is for child support or alimony or for some other debt. The two (2) ways to calculate the withholding are outlined below. For purposes of these calculations, "fmw" means the federal minimum hourly wage.

ANSWER OF GARNISHEE (Employer) Docket/Case #



§ 26-2-405 - Copy of execution furnished judgment debtor.

A sheriff or other officer who levies an execution upon property of a judgment debtor shall immediately thereafter on that same or next working day provide the judgment debtor with a copy of the execution that describes the property levied upon and with a completed copy of the notice set forth in § 26-2-404 by mailing them first class, postage prepaid, to the judgment debtor at the address provided pursuant to § 26-2-402, or by actual delivery to the judgment debtor.



§ 26-2-406 - Mailing of garnishment to judgment debtor.

A sheriff or other officer who summons a garnishee shall provide the garnishee with three (3) copies of the garnishment summons providing the completed notice required by § 26-2-404 or by § 26-2-216, whichever is applicable. On that same or the next working day, the garnishee shall determine if such garnishee possesses or controls money or property of the judgment debtor; and if so, within that same time period shall furnish a copy of the garnishment summons and notice by mailing them first class, postage prepaid, to the judgment debtor's last known address as shown by the garnishee's records, or by actual delivery to the judgment debtor. If the address as shown by the garnishee's records differs from that provided by the creditor as shown on the bottom of the completed notice, the garnishee shall also mail a copy of the garnishment and notice to the judgment debtor at the latter address by first class mail, postage prepaid.



§ 26-2-407 - Motion to quash execution or garnishment.

A judgment debtor may assert exemption rights after the service of an execution or garnishment by filing a motion to quash the garnishment or execution. The motion to quash must be filed within the following time periods:

(1) Twenty (20) days from the mailing of the notice required by § 26-2-404 in the event of a levy of execution;

(2) Twenty (20) days from the withholding of wages by a garnishee/employer pursuant to a wage garnishment; and

(3) With respect to any other garnishment, twenty (20) days from the mailing of the notice required by § 26-2-404 pursuant to that garnishment.



§ 26-2-408 - Property determined to be exempt.

No sheriff or other officer shall conduct an execution sale, and no clerk shall pay out funds received pursuant to an execution or garnishment until the judgment debtor's time has expired for filing a motion to quash, or until a judicial determination has been made on such motion. Nothing in this section shall be construed to prohibit the ability of the judgment creditor and the judgment debtor to resolve by agreed order the judgment debtor's motion asserting exemption rights. When property has been determined to be exempt by agreement or by judicial determination, the property shall be immediately released to the judgment debtor.



§ 26-2-409 - Copies of forms to be furnished.

The University of Tennessee county technical assistance service shall provide clerks of court with forms for judgment debtors to use in filing a motion to quash an execution or garnishment on the ground of exemption rights, in otherwise asserting their exemption rights, or in filing a motion to pay a judgment by installments. Clerks shall provide a copy of these forms to judgment debtors upon request. Nothing herein shall be construed as prohibiting clerks from printing an appropriate form motion to quash on the reverse side of the notices required by §§ 26-2-404 and 26-2-216, so that the judgment debtor may assert applicable exemption rights.



§ 26-2-410 - Hearing on exemptions -- Notice.

Upon the filing of a motion to quash or other motion claiming exemption rights by the judgment debtor, the clerk shall immediately schedule a hearing on the motion. The court shall conduct the hearing and adjudicate the matter promptly, and in no event later than fourteen (14) days from the filing of the motion. Nothing in this section shall be construed to prohibit the ability of judges to interchange with each other as provided in title 17, chapter 2. The clerk shall provide reasonable notice to the judgment debtor and creditor of the time, date, and place of hearing.









Chapter 3 - Levy of Execution

§ 26-3-101 - Personalty levied on first.

Executions shall be levied on the goods and chattels of the defendant, in the first instance, if any there be; but if, to the best of the officer's knowledge, there be no such goods and chattels, or not sufficient to answer the plaintiff's demands, the same shall be executed upon the lands and tenements.



§ 26-3-102 - Growing crops.

A levy may be made upon a growing crop, but not until November 15 after such crop is matured, and then only subject to the landlord's lien, if any. If, however, the owner of the crop absconds, conceals their whereabouts, or leaves the country, an attachment or execution may be levied on a standing crop at any time.



§ 26-3-103 - Corporate property.

An execution against a corporation may be levied on its choses in action, as well as on the goods and chattels, lands and tenements, of such corporation; and in case of a levy on choses in action, the court may appoint a receiver to collect or conserve the same.



§ 26-3-104 - Indemnity bond of plaintiff.

No sheriff or other officer shall be required to levy an execution on any property the title of which is disputed, or to sell the same after levy, unless the plaintiff will first give bond and security to such officer, to indemnify the sheriff or other officer against all damages and costs in consequence of the levy or sale.



§ 26-3-105 - Principal's property sold before surety's.

(a) Where the judgment or decree is against a principal and the principal's surety, it shall be the duty of the officer having the collection thereof to exhaust the property of the principal, both real and personal, before proceeding to sell the property of the surety.

(b) "Surety," in this section, shall embrace accommodation endorsers, stayors, and all other persons whose liability on the debt or contract is posterior to that of another.

(c) The surety shall, if requested by the officer, show the property of the principal, to entitle the surety to the benefit of this section.



§ 26-3-106 - Order of levy on parties secondarily liable.

(a) After exhausting the property of the principal, it shall be the duty of the officer to subject the property of the other parties in the order of their liability on the debt or contract.

(b) The party subsequently liable shall, if requested by the officers, show the property of the prior liable party to secure the benefit of this section.



§ 26-3-107 - Order of liability stated.

(a) All the parties shall be considered as equally liable, in all cases, unless the order of liability is shown to the court, and recited in the judgment or decree.

(b) The clerk issuing execution on the judgment or decree containing such recital shall state the order of liability in the execution.



§ 26-3-108 - Endorsement of description of property.

A description of the property levied on, with the date of the levy, shall be endorsed upon or appended to the execution.



§ 26-3-109 - Delivery bond of defendant.

When personal property is levied on, if the defendant shall give bond, payable to the creditor, in double the amount of the execution, conditioned to deliver the property levied on to the proper officer by twelve o'clock noon (12:00 noon) of the day of sale, the sheriff may restore the property to the defendant.



§ 26-3-110 - Liability on forfeited delivery bond.

The sureties on a forfeited delivery bond shall not be held responsible for more than the value of the property specified in the bond, and not delivered according to its condition; and the value of the property, if not agreed upon, shall be ascertained in a summary way by a jury of five (5) disinterested persons, summoned by the officer making the levy or holding the execution, whose valuation shall be final.



§ 26-3-111 - Levy on forfeited bond -- Alias execution.

The delivery bond, if forfeited, shall be, in the hands of the officer holding it, a sufficient authority to levy upon and sell so much of the property of the sureties as will satisfy the amount for which they have made themselves liable, and shall also be a sufficient authority to the clerk to whom the same may be returned to issue an alias or pluries execution, as the case may be, against the defendant to the judgment, and against the sureties on the bond, without any judgment upon the bond.



§ 26-3-112 - Defendants refusing to join in delivery bond.

If there are more defendants than one (1) in the original execution, and any of them do not join in the delivery bond, the sureties on such bond shall be first liable before those defendants who refuse to join, to the extent of the liability incurred by the bond; but in the event the debt, or any portion of it, is paid by the surety on the bond, the surety on the bond shall be substituted to the rights of the defendant for whom that person is surety, as against the other defendants.



§ 26-3-113 - Order of levy after forfeiture of delivery bond.

Upon forfeiture of the bond, the officer holding the execution shall levy immediately upon the property of the defendants who join in the bond, to satisfy the debt and costs to the plaintiffs and double costs to the officer; and if there shall not be property enough of these defendants found to satisfy the execution, such officer shall levy upon property of the sureties sufficient to satisfy so much of the amount as they had become liable for; and if the execution is still unsatisfied, it shall be the officer's duty to go upon such of the original defendants, if any, as did not join in the delivery bond.



§ 26-3-114 - Return of unsatisfied execution.

If unable to obtain satisfaction of the debt before the officer is bound by law to return the execution, the officer shall return the execution and bond together, with a proper endorsement of the facts, and thereupon an alias or pluries execution, as the case may be, shall issue against all parties, with endorsements showing the amounts paid upon any former execution, and specifying the amount for which the sureties are bound, if less than the unsatisfied balance.



§ 26-3-115 - Second delivery bond.

No second delivery bond shall be taken after forfeiture of the first.



§ 26-3-116 - Delivery bonds on official default.

The provisions of §§ 26-3-109 -- 26-3-115, allowing delivery bonds, do not apply to executions issued on judgments or decrees against sheriffs, coroners, or other officers of court against whom judgment is obtained for failing to pay over money collected or paid to them in an official capacity, and the clerk shall endorse on all such executions, "No delivery bond to be taken."



§ 26-3-117 - Costs to be paid by plaintiff -- Recovery from defendant.

In addition to any other fees required by law for levy of execution on tangible personal property, the plaintiff in a civil proceeding who causes an execution to be issued for levy of personal property shall pay the cost incurred by the court, sheriff, or other officers for transportation of the attached property to a storage facility, storage fees, advertisement fees, court costs, and any other necessary cost incurred by such officials. The plaintiff shall have a right of recovery from the defendant for all such costs.






Chapter 4 - Bill to Subject Property

§ 26-4-101 - Grounds for complaint on unsatisfied execution -- Discovery.

The creditor whose execution has been returned unsatisfied, in whole or in part, may proceed in the court granting the judgment, or may file a complaint in a court of general jurisdiction against the defendant in the execution and any other person, to compel the discovery of any property, including stocks, choses in action or money due such defendant, or the defendant's interest in property held in a trust for the defendant, except when the trust is exempt from the claims of the defendant's creditors under §§ 35-15-501 -- 35-15-509 of the Tennessee Uniform Trust Code.



§ 26-4-102 - Powers of court to reach property.

The court has power to compel the discovery, and to prevent the transfer, payment, or delivery of the property, and to subject the same to the satisfaction of the judgment or decree, whether such property could, if in the defendant's possession or with the title vested in the defendant, be levied upon by execution or not.



§ 26-4-103 - Implementation of court's powers.

The court is empowered to order all such bonds and other instruments to be executed by either the complainant or defendant, and all such transfers to be made as may be necessary to carry the jurisdiction into complete effect.



§ 26-4-104 - Lien lis pendens.

The creditor has a lien lis pendens upon the property of the defendant situated in the county of suit, if properly described in the bill of complaint, on the filing of the bill, so far as concerns the pursued defendant; and the creditor may have a lien lis pendens upon all property, so described, as against bona fide purchasers and encumbrancers, for value, upon registration of an abstract of the claimed lien as provided by this Code.






Chapter 5 - Sale on Execution

§ 26-5-101 - Publication and posting of notice.

(a) (1) The officer making a levy on land shall publish such sale at least three (3) different times in a newspaper published in the county where the sale is to be made.

(2) The first publication shall be at least twenty (20) days prior to the sale, unless the amount of the indebtedness for the payment of which the property is being sold does not amount to more than two hundred dollars ($200), in which event the owner of the property may order that advertisement be made by written notices posted as provided in § 35-5-103, instead of by notices published in a newspaper;

(3) If no newspaper is published in the county in which the land is to be sold, the advertisement in a newspaper, unless ordered by court, is dispensed with and such land shall be sold in accordance with the provisions of § 35-5-103.

(b) (1) If the sale be of personalty, the officer shall advertise the time and place of the sale in at least five (5) public places in the officer's county, one (1) of which shall be the door of the courthouse, and another, at the most public place in the neighborhood of the defendant;

(2) Constables residing out of the district including the county seat, shall not be required to advertise the sale of personalty at the courthouse door.



§ 26-5-102 - Length of posting.

The advertisement of sale by posted written notice shall be at least twenty (20) days for land, and ten (10) days for all other kinds of property, except for the sale of fruits and vegetables, or other perishable articles, when the sale may be made after advertisement by the officer making the levy, on twenty-four (24) hours' written notice thereof being posted in three (3) conspicuous places in the civil district of the place of levy and sale.



§ 26-5-103 - Notice to defendant occupying land.

If the defendant is in actual possession and occupation of the land levied on, the officer having the execution shall, at least twenty (20) days prior to such sale, serve the defendant with written notice, stating that the execution is levied on the land, and mentioning the time and place of sale; and sales made without the notice required in this section are voidable.



§ 26-5-104 - Hour of sale.

Execution sales shall be made between the hours of ten o'clock in the forenoon (10:00 a.m.) and four o'clock in the afternoon (4:00 p.m.).



§ 26-5-105 - Plan of division of land.

At any time before ten o'clock a.m. (10:00 a.m.), on the day of sale, the defendant may deliver to the officer a plan of division of the lands levied on, subscribed by the defendant, and it shall, in that case, be the duty of the officer to sell, according to the plan, so much of the land as may be necessary to satisfy the debt and costs, and no more. If no such plan is furnished, the officer may sell without any division.



§ 26-5-106 - Transfer of corporate stock.

(a) Upon the sale of corporate stock or shares by execution, the officer, on receiving from the purchaser the amount of the purchaser's bid, shall execute and deliver to the purchaser an assignment of the certificate of shares sold.

(b) The officer's return of the sale on the back of the execution shall be notice to all the world of the fact of sale.

(c) On presentation to the proper officer of the company of such assignment, the officer shall transfer the shares on the proper book, to the purchaser or assignee.



§ 26-5-107 - Sale of intoxicating liquors.

(a) In any suit at law or in equity, whether now pending or hereafter instituted, wherein an attachment is issued and levied upon intoxicating liquors, and/or wherein an execution is awarded and levied upon intoxicating liquors, such liquors may be sold by the levying officer by advertising such liquor for sale in the same way and manner now provided by law for the sale of any other property attached or levied upon by an execution.

(b) The purchaser of such intoxicating liquors at such attachment and/or execution sale shall be authorized to transport such liquors from the place of sale to any place beyond the boundaries of this state, or to any county within the state, only in event the sale of intoxicating liquors is authorized and legalized in such other county.

(c) Before such purchaser shall transport from the place of sale the liquors so purchased, the purchaser shall procure a permit from the officer making the sale, which permit shall state the name or style of the case or suit, the name of the court in which the same is pending, the quantity of liquors so sold, and the price paid by the purchaser, and the permit shall constitute a bill of sale to the purchaser, and shall be carried in person by the purchaser, his agent or employee, as he transports such intoxicating liquors to its destination.

(d) The provisions of this section shall not authorize the sale of intoxicating liquors, as now defined by the laws in force in this state, in any other way or manner, nor for any other purpose, except as hereinabove provided; provided, however, the judgment creditor, if he be the purchaser, may sell such liquors to any licensed dealer.



§ 26-5-108 - Unpaid taxes.

(a) Whenever real estate is sold under a decree of any court, it shall be the duty of the judge of the court, before the sale is confirmed to the purchaser, while the funds are in court, to have a reference, to the clerk or clerk and master, while the funds are in court, to ascertain if, upon the day of sale, there were any taxes due and unpaid which were a lien upon the real estate; and, if it is found that there were such taxes, a decree shall be entered in the cause stating the amount of taxes, and directing the clerk and master or clerk to pay the taxes out of the first money collected from the sale of the real estate.

(b) (1) In ascertaining the taxes due under a reference as required by subsection (a), the clerk or clerk and master shall issue to each of the officials charged with the collection of any taxes that might or could be a lien on the property, a statement giving the style and number of the cause, a description of the property sold, and the name of the party or parties out of whom the title is or is to be divested; whereupon, each of the officials shall certify to the clerk or clerk and master an itemized statement of the taxes, interest, penalties, and costs that are at that date a lien upon the land in the official's hands for collection, from which statement the clerk or clerk and master shall report to the court the amount of taxes, interest, penalties, and costs that is a lien on the land.

(2) [Deleted by 2005 amendment.]



§ 26-5-109 - Certificate to purchaser of land.

On the sale of land by execution, the officer shall give to the purchaser a certificate, if demanded, of the fact, stating the date of sale, the amount of the bid, the execution under which the land is sold, and the description of the land as given in the levy.



§ 26-5-110 - Delivery of certificate on redemption.

If the land is redeemed, the purchaser or purchaser's assignee shall assign and deliver the sheriff's certificate to the person redeeming.



§ 26-5-111 - Purchaser's right to deed.

The purchaser, after payment of the money bid at execution, or the person succeeding to the purchaser's rights, may, at any time, either within or after the expiration of the two (2) years allowed for redemption, demand from the officer or the officer's successor a deed, who shall execute it accordingly.



§ 26-5-112 - Deed of successor in office.

(a) Any sheriff, coroner, or trustee may execute a deed for lands sold by a former sheriff, coroner, or trustee, which deed shall be valid, as if executed by such former officer; and such deed shall be prima facie evidence of the truth of all the statements and recitals contained therein.

(b) All such deeds, heretofore executed by any successor of such sheriff, coroner, or trustee, shall be as valid as if executed by such former officer, and shall be prima facie evidence of the truth of all the statements and recitals contained in such deeds.



§ 26-5-113 - Deed on redemption.

If the officer's deed is made within two (2) years, the person obtaining it, in case the land is redeemed from such person, shall make to the redeeming party, a complete deed, proved or acknowledged for registration, divesting the person acquiring by the officer's deed and vesting the other with the title acquired. In like manner, title shall be made upon each subsequent redemption, but at the cost of the party redeeming.



§ 26-5-114 - Satisfaction set aside for want of title.

(a) Where execution from a court of record or a general sessions court is returned satisfied, in whole or part, by the sale of property of the defendant, and the plaintiff in the judgment shall establish that no title to the property so sold was obtained, the plaintiff may have the satisfaction of the judgment set aside, and the judgment or decree revived by scire facias.

(b) The scire facias may be obtained on affidavit of the plaintiff, the plaintiff's agent or attorney, setting forth the facts of the sale and want of title to the property so sold, and shall be served, returned, and heard together, with proof upon the question of title, as in other cases.

(c) If it shall appear at the trial that the defendant's title to the property at the time of the purchase was good and valid, the proceedings shall be dismissed with costs, as in other cases.

(d) The provisions of this section shall apply to judgments and decrees for costs, upon affidavit of any party interested in the costs.

(e) In case the sheriff or other officer making the sale shall not have taken any bond of indemnity, and the defendant in the execution shall proceed against the sheriff and other officer and recover judgment, the sheriff and other officer shall be substituted to the rights of the plaintiff under this section.



§ 26-5-115 - Minimum acceptable price for property sold.

The sheriff of each county in the state of Tennessee is hereby authorized to set a minimum acceptable price for every item, of property, both personal and real, to be sold at any sheriff's sale in the state provided such price shall be equal to or greater than fifty percent (50%) of the fair market value.



§ 26-5-116 - Excess of sale price over debt -- Use of property not sold.

(a) The sheriff shall remit any excess of the sale price over the debt to the property owner from whom the property was seized.

(b) The property, if it is not sold, shall not be used for personal or department use.






Chapter 6 - Enforcement of Foreign Judgments

§ 26-6-101 - Citation.

This chapter may be cited as the Uniform Enforcement of Foreign Judgments Act.



§ 26-6-102 - Construction for uniformity.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 26-6-103 - "Foreign judgment" defined.

As used in this chapter, "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.



§ 26-6-104 - Effect and treatment of authenticated foreign judgment.

(a) A copy of any foreign judgment authenticated in accordance with the acts of congress or the statutes of this state may be filed in the office of the clerk of any circuit or chancery court of this state.

(b) The clerk shall treat the foreign judgment in the same manner as a judgment of a court of record of this state.

(c) A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a judgment of a court of record of this state and may be enforced or satisfied in like manner.

(d) For the purpose of rendering declaratory relief with respect to a person's liability for a foreign defamation judgment and determining whether the foreign defamation judgment should be deemed non-recognizable under § 26-6-108, this state's courts have personal jurisdiction over any person who obtains a foreign defamation judgment against any person who:

(1) Is a resident of this state;

(2) Is a person or entity amenable to the jurisdiction of this state;

(3) Has assets in this state; or

(4) May have to take action in this state to comply with the foreign defamation judgment.



§ 26-6-105 - Service of process -- Enforcement proceeding delayed.

(a) At the time of the filing of the foreign judgment, the judgment creditor or the judgment creditor's lawyer shall make and file with the clerk of the court an affidavit setting forth the name and last known post office address of the judgment debtor, and the judgment creditor.

(b) Promptly upon the filing of the foreign judgment and affidavit, the clerk of the court wherein the judgment is filed shall issue a summons to be delivered for service to any person authorized to serve process. This person shall serve the summons and return endorsed thereon shall be proof of the time and manner of service.

(c) No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until thirty (30) days after the date a summons has been served upon the judgment debtor.



§ 26-6-106 - Appeal or stay of judgment.

(a) If the judgment debtor shows the court of this state that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated.

(b) If the judgment debtor shows the court of this state any ground upon which enforcement of a judgment of any court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period.



§ 26-6-107 - Creditor's right to bring enforcement action.

The right of a judgment creditor to bring an action to enforce the creditor's judgment instead of proceeding under this chapter remains unimpaired.



§ 26-6-108 - Foreign defamation judgments.

(a) For the purposes of this section only, a "foreign defamation judgment" shall mean any judgment for a cause of action equivalent or fundamentally similar to an action for libel or slander that is rendered by a court or tribunal outside the United States or its territories or possessions. This section shall not apply to any judgment for defamation, slander or libel rendered by a federal court or a court or tribunal in this or any other state of the United States, its territories or possessions.

(b) In addition to any other defenses that may exist, no foreign defamation judgment shall be authenticated, or execution issued upon, if:

(1) It is determined that the judgment was rendered by a judicial system that does not provide impartial tribunals or procedures substantially compatible with the requirements of due process of law applicable to Tennessee courts;

(2) The court or tribunal issuing the foreign defamation judgment did not have personal jurisdiction over the defendant in accordance with the principles applicable under Tennessee law; or

(3) The court or tribunal issuing the foreign defamation judgment did not have subject matter jurisdiction over the action.

(c) A foreign defamation judgment shall not be authenticated by any court of this state until it is established by a preponderance of the evidence that the defamation, libel or slander law applied in the foreign defamation court's jurisdiction provides the same or higher protection for freedom of speech and press as would be provided under both the United States and Tennessee Constitutions. If it is determined that the law in the foreign defamation judgment's jurisdiction provides such same or greater protection, then the court may proceed to consider if the judgment may be authenticated as a foreign judgment. If it is determined that the law in the foreign defamation judgment's jurisdiction does not provide such same or greater protection, or if no finding is made on this point, then the court may not authenticate that foreign defamation judgment and the same shall be void until such time as the court may make or reverse its findings.









Title 27 - Appeal And Review

Chapter 1 - General Provisions

§ 27-1-113 - Findings of fact -- Scope of review.

In all cases tried on the facts in a chancery court and afterwards brought for review to the court of appeals, the court of appeals shall, to the extent that the facts are not stipulated or are not concluded by the findings of the jury, make and file written findings of fact, which thereupon shall become a part of the record. Before any such findings shall become final, reasonable opportunity shall be afforded the parties to examine the findings and to ask for different or additional findings. Where there has been a concurrent finding of the master and chancellor, which under the principles now obtaining is binding on the appellate courts, the court of appeals shall not have the right to disturb such finding. To the extent that the findings of the chancery court and the court of appeals concur, they shall, if there be any evidence to support them, be conclusive upon any review of the facts in the supreme court; to the extent that they do not concur, they shall be open to examination in that court. The court of appeals shall not be limited to the consideration of such facts as were found or requested in the lower court, but it shall independently consider and find all material facts in the record; and either party, whether appellant or not, may assign error on the failure of the chancellor to find any material fact, without regard to whether such fact was found or requested in the lower court. This shall not apply to any case tried in the chancery court upon oral testimony.



§ 27-1-114 - Filing of findings.

The court of appeals shall file its findings at the same time that it renders its decision. It shall be the duty of chancellors, except where the findings are or have been incorporated in the decree as above provided, to file their findings of fact within thirty (30) days after appeal; and the clerk shall then give notice thereof to the parties or their counsel, who shall have the right by petition to ask for different or additional findings; and, if no such petition shall be filed within five (5) days after such notice, unless the time shall be extended by order of the court, the findings shall not be further questioned in that court; provided, that the time in which such petition may be filed shall in no event be less than five (5) days from the taking of an appeal. For the purposes stated, the cause shall remain in the chancery court even after the appeal has been taken. The same rules and practice shall govern with respect to cases tried on the facts in courts exercising the former jurisdictions of county courts and thence brought directly to the court of appeals. The provisions as to a finding of facts shall not apply where, before it is made up, the judge who tried the case has died or has gone out of office, and in such case the clerk shall include in the record a certificate to that effect.



§ 27-1-118 - Written opinions in supreme court.

The judges of the supreme court shall give written opinions, stating the points of law on which the action of the court is based, in all cases determined by them, except actions in which there is no defense.



§ 27-1-119 - Opinions furnished to counsel.

(a) The members of the supreme court, the court of appeals and court of criminal appeals for each division of the state shall immediately, on announcement of the opinion of the court in any case before it, mail a copy of the opinion filed by the court in each case decided in such court to counsel of record for each of the parties thereto.

(b) Where more than one (1) person shall appear as counsel of record for one (1) party, or where one (1) or more persons shall appear as counsel for more than one (1) party, then only one (1) copy of the opinion shall be mailed.

(c) If the court so desires, it may deliver such copies to the clerk of the court, who shall mail such copies to counsel of record, the mailing fees to be taxed as a part of the costs of the cause.



§ 27-1-120 - Reasons for reversal furnished trial court.

If the judgment of the inferior court is reversed and the cause remanded, the judges shall file, in writing, with the clerk, the reasons of reversal, and the points of law in the judgment of the inferior court in which the error existed, to be copied by the clerk, and certified to the inferior court as part of the record of reversal.



§ 27-1-121 - Appeals judges excused from attendance at announcement of decisions.

(a) When cases are heard and determined by judges of the court of appeals and court of criminal appeals who do not reside in the grand division in which the cases arose and were heard, it shall not be necessary for such judges to be present in person when decisions in such cases are announced; and it shall be lawful for the minutes containing the judgments or decrees in such cases to be signed by the judges residing in the grand division in which such cases arose and were heard or tried.

(b) A written opinion and findings signed by the judges who heard and determined the case shall be filed with the clerk of the court before the judgment or decree is entered.

(c) The judgments and decrees so entered and authenticated shall be, in all respects, as valid as if they were authenticated by the signatures, to the minutes, of the judges rendering them.



§ 27-1-122 - Damages for frivolous appeal.

When it appears to any reviewing court that the appeal from any court of record was frivolous or taken solely for delay, the court may, either upon motion of a party or of its own motion, award just damages against the appellant, which may include, but need not be limited to, costs, interest on the judgment, and expenses incurred by the appellee as a result of the appeal.



§ 27-1-123 - Notice of appeal not jurisdictional.

Notwithstanding any other provision of law or rule of court to the contrary, in all criminal cases the "notice of appeal" document is not jurisdictional and the filing of such document may be waived in the interests of justice. The appropriate appellate court shall be the court that determines whether such a waiver is in the interests of justice.



§ 27-1-124 - Stay of execution -- Bond required in civil matters.

(a) If a plaintiff in a civil action obtains a judgment under any legal theory, the amount of the appeal bond necessary to stay execution during the course of all appeals or discretionary reviews of that judgment by any appellate court shall not exceed the lesser of twenty-five million dollars ($25,000,000) or one hundred twenty-five percent (125%) of the judgment amount.

(b) For purposes of determining the amount of the required bond, the court shall not include punitive or exemplary damages in the judgment amount.

(c) Notwithstanding subsections (a) and (b), if a party proves by a preponderance of the evidence that an appellant is dissipating assets outside the ordinary course of business to avoid payment of a judgment, a court may enter orders that are necessary to protect the appellee and establish the bond amount, which may include any punitive or exemplary damages.

(d) If the appellant establishes by clear and convincing evidence at a post judgment hearing that the cost of the bond and the obligation resulting from the surety's payment of the bond in an amount authorized by this section will render the appellant insolvent, the court shall establish a security in an amount, and other terms and conditions it deems proper, that would allow the appeal of the judgment to proceed, without resulting in the appellant's insolvency. This subsection (d) should be narrowly construed.

(e) If this section is found to be in conflict with any rules prescribed by the supreme court, this section shall apply notwithstanding § 16-3-406.



§ 27-1-125 - Appeal from an order of a trial court granting or denying class action certification.

The court of appeals shall hear appeals from orders of trial courts granting or denying class certification under Rule 23 of the Tennessee Rules of Civil Procedure, if a notice is filed within ten (10) days after entry of the order. All proceedings in the trial court shall be automatically stayed pending the appeal of the class certification ruling.






Chapter 2 - Rehearing, Review, and New Trial

§ 27-2-101 - Number of new trials in jury cases.

Not more than two (2) new trials shall be granted to the same party in an action at law, or upon the trial by jury of an issue of fact in equity.






Chapter 3 - Appeals Generally

§ 27-3-107 - Appeal from county court in cases other than equity.

In all other cases determined in the county court, an appeal may be taken to the circuit court, or, both parties consenting, to the proper appellate court.



§ 27-3-128 - Remand for correction of record.

The court shall also, in all cases, where, in its opinion, complete justice cannot be had by reason of some defect in the record, want of proper parties, or oversight without culpable negligence, remand the cause to the court below for further proceedings, with proper directions to effectuate the objects of the order, and upon such terms as may be deemed right.



§ 27-3-131 - Appeals in misdemeanor cases -- Trial de novo -- Jury trial.

(a) Notwithstanding Rule 5(c)(2) of the Tennessee Rules of Criminal Procedure to the contrary, the defendant may in any case covered by such rule appeal a verdict of guilty or the sentence imposed or both to the circuit or criminal court for a trial de novo with or without a jury.

(b) Demand for a jury trial shall be made at the time of filing an appeal under § 27-5-108, to the circuit or criminal court. If such demand is not made at the time of filing the appeal, the right to a trial by jury is waived.






Chapter 4 - Appeals from County Court

§ 27-4-101 - Appeal to circuit court.

Any party dissatisfied with the sentence, judgment, or decree of the county court, may pray an appeal to the circuit court of the county, unless it is otherwise expressly provided.



§ 27-4-102 - Appeal to appellate court.

In all cases in which the jurisdiction of the county court is concurrent with the circuit or chancery courts, or in which both parties consent, the appeal lies direct to the court of appeals or supreme court, as the case may be.



§ 27-4-103 - Term to which taken.

The appeal is to the next term of the circuit court, if more than five (5) days intervene between the date of appeal and the first day of the term. If less time intervene, the appeal is to the next succeeding term.



§ 27-4-104 - Transcript to circuit court.

A transcript of the record of the suit, on which the appeal is made, shall be delivered to the clerk of the circuit court by the first day of the term to which the appeal is taken, unless the time be extended by the court.



§ 27-4-105 - Copy of proceedings by clerk.

The county clerk, upon appeal taken, shall immediately make a full and perfect copy of all the proceedings in the cause, and, within five (5) days after the appeal, give the same, with a taxation of all costs accrued, to the appellant, if required, and endorse on the copy the day on which it was demanded, and the day on which it was delivered, and sign the clerk's name thereto; or, if the same is not demanded before the first day of the next circuit court, the county clerk shall then deliver the same to the circuit court clerk.



§ 27-4-106 - Receipt of transcript by circuit court clerk.

The clerk of the circuit court, upon receiving the transcript, shall give a receipt to the person delivering it, and immediately endorse thereon the date of its delivery, and shall enter it on the proper docket.



§ 27-4-107 - Affirmance on default of appellant.

If the transcript is not filed within the time prescribed in § 27-4-104, or if the appellant shall fail to appear, or to prosecute an appeal, the judgment or decree of the county court may, in the discretion of the court, be affirmed.



§ 27-4-108 - Trial de novo.

On appeal, all jury cases in the county court shall be tried de novo in the circuit court and all chancery cases, or proceedings in the nature of chancery cases, shall be reheard as if the proceedings had been commenced in the circuit court.






Chapter 5 - Appeals from General Sessions Court and Municipal Officers

§ 27-5-101 - Right of appeal.

Any person dissatisfied with the judgment of a recorder or other officer of a municipality charged with the conduct of trials, in a civil action, may, within ten (10) entire days thereafter, Sundays exclusive, appeal to the next term of circuit court.



§ 27-5-102 - Appeal from recorder or municipal officer.

Any party dissatisfied with the judgment of a recorder or officer of a municipal corporation charged with the trial of causes may appeal to the next circuit or special court, in all cases in which an appeal is allowed from the judgment of a judge of the court of general sessions, and subject to the same terms and restrictions.



§ 27-5-103 - Appeal bond -- Oath.

(a) Before the appeal is granted, the person appealing shall give bond with good security, as hereinafter provided, for the costs of the appeal, or take the oath for poor persons.

(b) An appeal bond filed by a plaintiff or defendant pursuant to this chapter shall be considered sufficient if it secures the cost of the cause on appeal.



§ 27-5-104 - Security for costs.

The original plaintiff may be ruled to security in the appellate court for the costs of the cause.



§ 27-5-105 - Filing of papers in circuit court.

(a) (1) When an appeal shall be perfected from the judgment of any judge of the court of general sessions, it shall be the duty of the clerk of the general sessions court to file the papers in the case in the office of the clerk of the circuit court, at least five (5) days before the meeting of the circuit court.

(2) If an appeal is perfected within five (5) days before the meeting of the circuit court, the papers in the case shall be filed in the clerk's office by or on the first day of the term.

(b) Any general sessions court clerk failing to comply with this section shall have no fees or costs allowed in such case.



§ 27-5-106 - Judgment on default of appellant.

(a) If the clerk fails to return the papers within the time prescribed, but returns them during the term to which the same are returnable, and the appellant fails to appear and prosecute the appeal, if such appellant is the original defendant, the plaintiff shall have judgment final, by default, for the amount of the judgment of the court of general sessions, against the appellant for the debt and the appellant and the appellant's sureties for the cost.

(b) If the plaintiff is the appellant, and fails to appear within the term, the plaintiff's suit shall be dismissed, and judgment given against the plaintiff and the plaintiff's sureties for costs.



§ 27-5-107 - Affirmance.

If the papers are properly returned, and the appellant fails to appear or defend as above, or if the appeal is dismissed for any cause, the appellee is entitled to an affirmance of the judgment below, with costs.



§ 27-5-108 - Appeal from general sessions court.

(a) (1) Any party may appeal from a decision of the general sessions court to the circuit court of the county within a period of ten (10) days on complying with the provisions of this chapter.

(2) If there are multiple parties in a case before the general sessions court in which comparative fault is an issue at trial, and if one (1) or more of the parties, but not all, perfects an appeal of a decision of the sessions court to the circuit court, as provided in this section, then the appealing party shall serve written notice to all other parties that an appeal has been taken. Such written notice shall be sent to the last known address of each such party or to the party's legal counsel. The other parties shall have ten (10) days from receipt of such notice to perfect an appeal.

(b) This provision allowing ten (10) days in which to perfect an appeal shall apply in every county of Tennessee, any provision of any private act to the contrary notwithstanding, it being the legislative intent to establish a uniform period of ten (10) days in which any such appeal may be perfected in any county in Tennessee.

(c) Any appeal shall be heard de novo in the circuit court.

(d) If no appeal is taken within the time provided, then execution may issue.






Chapter 6 - Writ of Error

§ 27-6-101 - Right to writ.

A writ of error lies from the final judgment of the court of general sessions to the circuit or proper appellate court, and from the circuit and chancery court to such appellate court, in all cases where an appeal in the nature of a writ of error would have lain.



§ 27-6-102 - Issuance of writ.

It may be moved for and obtained in the appellate court, or issued by the clerk of the appellate court in vacation, upon the transcript of the record being filed in the appellate court clerk's office, and bond given as required by law.



§ 27-6-103 - Time for application to circuit court.

The application to a clerk of circuit court to bring up a proceeding of the court of general sessions shall be made within sixty (60) days after the date of the judgment appealed from.



§ 27-6-104 - Time for application to appellate court.

The application to the clerk of the proper appellate court to bring up a proceeding of the circuit, chancery, or general sessions court shall be made within one (1) year after the judgment or decree.



§ 27-6-105 - Time for application to appellate court or judge.

The application to the appellate court, or a judge thereof, to bring up a proceeding of the circuit, chancery, or general sessions court shall be made within two (2) years after the judgment or decree.



§ 27-6-106 - Persons with legal rights restored.

Infants, persons adjudicated incompetent, or imprisoned may prosecute writs of error within the time prescribed after legal rights are restored.



§ 27-6-107 - Allowance after dismissal of appeal.

Where an appeal in the nature of a writ of error is dismissed on the ground that the record was not brought up within the time prescribed by the rules of the court, the appellant may, notwithstanding, prosecute a writ of error within the same time, and under the same regulations, as if no appeal in the nature of a writ of error had been taken in the case.



§ 27-6-108 - Notice of intent to apply.

If sued out after the term of the court at which the judgment complained of was rendered, five (5) days' notice, in writing, shall be given to the adverse party of the intention to apply for the writ.



§ 27-6-109 - Proceedings as on appeal.

The bond required from the applicant for the writ of error, and the proceedings in the appellate court thereafter, are the same as those upon an appeal, as provided in this title.



§ 27-6-110 - Bond without supersedeas.

Any person may obtain a writ of error, without supersedeas, by giving bond and security for costs alone, if application therefor be made within the time provided by law for such writ, or, if unable to give security, then such person may pauperize.



§ 27-6-111 - Supersedeas.

The writ of error does not supersede the execution of the judgment, unless a judge of the proper appellate court is of opinion, from inspecting the record, that there is error, and shall order a supersedeas to issue.



§ 27-6-112 - Effect of reversal on execution sale.

If the judgment or decree below has been executed by a sale of property, either real or personal, before the writ of error is obtained and supersedeas granted, the right, title, and interest of any purchaser, previously acquired under the judgment or decree, shall not be disturbed or affected by the reversal of such decree.






Chapter 7 - Writ of Error Coram Nobis

§ 27-7-101 - Right to relief.

Any person aggrieved by the judgment of any court in a civil case which is not governed by the Tennessee Rules of Civil Procedure by reason of a material error in fact may reverse the judgment upon writ of error coram nobis as provided in this chapter.



§ 27-7-102 - Errors reached by writ.

The relief embraced in this chapter is confined to errors of fact occurring in proceedings of which the person seeking relief has had no notice, or which such person was prevented by disability from showing or correcting, or where a defense was prevented by surprise, accident, mistake, or fraud, without fault on such person's part. Thus, infancy at the rendition of the judgment, not appearing on the record sought to be corrected, or a real defense to an action by motion, of which the party aggrieved had no notice, and so of like cases, are good grounds for relief under this writ.



§ 27-7-103 - Petition -- Supersedeas.

The writ of error coram nobis may be had within one (1) year after the judgment becomes final by petition presented to the judge at chambers or in open court, who may order it to operate as a supersedeas or not.



§ 27-7-104 - Bond for supersedeas.

Before such order shall operate as a supersedeas, the party applying shall give bond, with good security, in double the amount of the judgment, conditioned to abide by and perform the judgment or decree of the court.



§ 27-7-105 - Notice to opposite party.

Notice of the suing out of the writ shall be served on the opposite party, or that party's attorney, at least ten (10) days prior to the term of the court to which the writ is returnable, or the cause shall be continued to the next succeeding term, unless the party entitled to notice consents to a trial at the first term.



§ 27-7-106 - Failure to try at first term.

If the matter is not tried at the first term after the writ is sued out, the court may discharge the supersedeas, upon the motion of the adverse party, and the supersedeas's denial on oath of the facts alleged in the petition, upon taking a refunding bond, with good security, to perform the judgment in case the suit should be eventually decided in favor of the party suing out the writ.



§ 27-7-107 - Rules -- Orders of publication.

The court may order publication for nonresident defendants, who have no known agent or attorney in the state, and may prescribe rules for the assignment of errors, making issues thereon, and for all such other matters as are necessary to give full effect to this proceeding.



§ 27-7-108 - Judgment against plaintiff in error.

In all cases of affirmance of the judgment, or dismissal of the writ for any cause, where the original judgment has been superseded, judgment shall be rendered against the plaintiff in error and any sureties for the amount of the former judgment, with interest at the rate of twelve and one-half percent (121/2%) per annum from the rendition thereof, and all costs.






Chapter 8 - Certiorari and Supersedeas

§ 27-8-101 - Constitutional basis.

The writ of certiorari may be granted whenever authorized by law, and also in all cases where an inferior tribunal, board, or officer exercising judicial functions has exceeded the jurisdiction conferred, or is acting illegally, when, in the judgment of the court, there is no other plain, speedy, or adequate remedy. This section does not apply to actions governed by the Tennessee Rules of Appellate Procedure.



§ 27-8-102 - Cases in which writ lies.

Certiorari lies:

(1) On suggestion of diminution;

(2) Where no appeal is given;

(3) As a substitute for appeal;

(4) Instead of audita querela; or

(5) Instead of writ of error.

This section does not apply to actions governed by the Tennessee Rules of Appellate Procedure.



§ 27-8-103 - Levy not required.

It is not necessary that a levy shall be made on the defendant's property in order to entitle the defendant to the writ of certiorari and supersedeas.



§ 27-8-104 - Power of circuit and chancery courts.

(a) The judges of the inferior courts of law have the power, in all civil cases, to issue writs of certiorari to remove any cause or transcript thereof from any inferior jurisdiction, on sufficient cause, supported by oath or affirmation.

(b) The chancellors shall have concurrent jurisdiction with the judges of the circuit courts of this state in granting writs of certiorari and supersedeas removing causes from general sessions courts to the circuit courts.



§ 27-8-105 - Power of general sessions judges.

Two (2) general sessions judges may, within twenty (20) days after judgment, grant a certiorari and supersedeas to remove the proceedings of a general sessions judge to the circuit court.



§ 27-8-106 - Petition.

The petition for certiorari may be sworn to before the clerk of the circuit court, the judge, any judge of the court of general sessions, or a notary public, and shall state that it is the first application for the writ.



§ 27-8-107 - Return to circuit courts.

All writs of certiorari and supersedeas granted to revise the proceedings of the county court, or any general sessions judge, shall be made returnable to the circuit court unless otherwise expressly provided by law.



§ 27-8-108 - Amount of supersedeas.

Where the error complained of is in the amount of the judgment, the petition shall show the amount of the mistake, and the supersedeas shall not issue for more than such amount, and the plaintiff in the judgment shall be entitled to execution for the balance not complained of, as if no such writ had been obtained.



§ 27-8-109 - Part of judgment involved.

When the certiorari extends only to a part of the judgment, or it is brought by one (1) or more of several parties only, a certified copy of the proceedings complained of shall be made out by the proper officer, and filed in lieu of the original papers, and proceedings as to parties who do not join in the application shall not be affected.



§ 27-8-110 - Prosecution bond.

The clerk of the circuit court, before such clerk issues the writ, shall take bond from the party applying, with good security, in double the amount of the judgment or error complained of, payable to the opposite party, conditioned to prosecute the writ with effect, or perform the judgment which shall be rendered in the cause.



§ 27-8-111 - Security for costs.

The original plaintiff, upon certiorari to a higher court, may be ruled to give security for the costs of suit in such higher court.



§ 27-8-112 - Supersedeas.

The clerk shall also issue a writ of supersedeas in all necessary cases, directed to the opposite party, or the officer in whose hands the execution may be, which shall effectually supersede all further proceedings thereon.



§ 27-8-113 - Supersedeas on pauper's application.

(a) No supersedeas shall issue upon application in forma pauperis, without express order of the judge dispensing with security.

(b) Such order may be made by the judge only on notice to the adverse party of the application.



§ 27-8-114 - Action after refusal of supersedeas.

(a) On refusing such order, the judge may either take bond from the adverse party for the payment of damages, including the value of property levied on, or for the safekeeping of the property and its redelivery at the end of the suit, with damages, if the applicant succeeds in the application; or, the judge may order the property to be kept by the officer, and take bond from the plaintiff for damages only; or, if the property is such as to render it proper, or if the applicant consents, the judge may order the sale to proceed and take bond from the plaintiff for payment of damages; or, the judge may make such other order as the parties may agree on or the circumstances justify.

(b) In such case, no further notice shall be required to bring the parties into court.



§ 27-8-115 - Time of trial.

Suits brought into an appellate court, by writ of certiorari, shall be triable at the return term of the writ.



§ 27-8-116 - Determination on motion to quash or dismiss.

On motion to quash or dismiss a writ of certiorari granted in lieu of an appeal, issue may be taken and proof heard upon the facts alleged in the petition as ground for not appealing, which issue shall thereupon be determined by the court.



§ 27-8-117 - Judgment for applicant.

On the final judgment, the court may, if the applicant obtain relief, direct the jury trying the cause to assess damages, or may impanel a jury for that purpose, may order restitution of the property, or give such other judgment in the applicant's favor as the state of the case requires.



§ 27-8-118 - Judgment against applicant.

(a) Upon affirmance of the judgment or decree below or recovery of a larger amount, or upon dismissal of the certiorari for want of prosecution, or for any other cause, the court shall enter judgment for the amount recovered against the principal and the sureties on the prosecution bond, with interest at the rate of six percent (6%) per annum from the date of the judgment or decree below, and all costs.

(b) In all other cases, the judgment of the higher court, if against the party obtaining the certiorari, shall be for the amount of the recovery, with interest and costs, against the principal and sureties to the prosecution bond.






Chapter 9 - Review of Boards and Commissions

§ 27-9-101 - Right of review.

Anyone who may be aggrieved by any final order or judgment of any board or commission functioning under the laws of this state may have the order or judgment reviewed by the courts, where not otherwise specifically provided, in the manner provided by this chapter.



§ 27-9-102 - Filing and contents of petition.

Such party shall, within sixty (60) days from the entry of the order or judgment, file a petition of certiorari in the chancery court of any county in which any one (1) or more of the petitioners, or any one (1) or more of the material defendants reside, or have their principal office, stating briefly the issues involved in the cause, the substance of the order or judgment complained of, the respects in which the petitioner claims the order or judgment is erroneous, and praying for an accordant review.



§ 27-9-103 - Circuit court jurisdiction.

The circuit court is given concurrent jurisdiction over such proceeding.



§ 27-9-104 - Defendants named in petition.

The petition shall be addressed to the presiding chancellor and shall name as defendants the particular board or commission and such other parties of record, if such, as were involved in the hearing before the board or commission, and who do not join as petitioners.



§ 27-9-105 - Security for costs.

The petitioner shall give bond for costs as in other chancery suits, or oath of paupers in lieu.



§ 27-9-106 - Supersedeas.

(a) If the order or judgment rendered by such board or commission made the basis of the petition for certiorari shall make any material change in the status of any matter determined therein, the petitioner may, upon reasonable notice to the board or commission and other material defendants, apply to the chancellor, at the time of filing such petition, for a supersedeas, and the chancellor, in the chancellor's discretion, may grant a writ of supersedeas to stay the putting into effect of such order or judgment or any part thereof.

(b) No such supersedeas shall be granted until a good and sufficient bond, in an amount to be fixed and approved by the chancellor, shall have been given by the petitioner, conditioned to indemnify the defendants named in the petition from any injury that may result by reason of the granting of such supersedeas.



§ 27-9-107 - Notice of filing to defendants.

Upon the filing of such petition, the clerk of the court of pendency shall immediately send, by registered return-receipt mail, to the board or commission a notice of the filing of the petition and a certified copy thereof. The clerk shall also send a similar notice to the last known post office address of each other party named as defendant.



§ 27-9-108 - Notice prior to grant of writ.

The court before granting the writ of certiorari may require notice of the application to be given to the adverse party, or may grant it without such notice.



§ 27-9-109 - Transcript of proceedings.

(a) Immediately upon the grant of a writ, the board or commission shall cause to be made, certified and forwarded to such court a complete transcript of the proceedings in the cause, containing also all the proof submitted before the board or commission.

(b) The clerk of such court shall promptly, by registered return-receipt mail, notify each party named as defendant in the petition of the filing of such transcript.



§ 27-9-110 - Defensive pleadings -- Amendments.

(a) All defendants named in such petition, desiring to make defense, shall do so by answer (in which grounds of demurrer shall be incorporated) to such petition within thirty (30) days from the date of the filing of the transcript, unless the time be extended by the court.

(b) Any other person who may be affected by the decision to be made by such court may, upon leave given, intervene and file such an answer in the cause.

(c) Amendments may be granted as in chancery procedure.



§ 27-9-111 - Hearing -- Findings.

(a) At the expiration of ninety (90) days from the filing of the transcript, the cause shall stand for trial, and shall be heard and determined at the earliest practical date, as one having precedence over other litigation, except suits involving state, county or municipal revenue.

(b) The hearing shall be on the proof introduced before the board or commission contained in the transcript, and upon such other evidence as either party may desire to introduce.

(c) The judge shall reduce all findings of fact and conclusions of law to writing and make them parts of the record.

(d) In making such findings of fact, the judge shall weigh the evidence and determine the facts by the preponderance of the proof.

(e) If the final decision of a board or commission revokes, suspends, or denies a license or permit that is required prior to engaging in conduct protected by the First Amendment to the Constitution of the United States, and either the petitioner or the respondent requests an expedited hearing, the court shall immediately grant the writ of certiorari, and shall hear the matter and issue its decision within forty (40) days of the court granting the writ of certiorari. When an expedited hearing is requested, the board or commission shall forward the transcript described in § 27-9-109 within seven (7) days of the grant of the writ of certiorari.



§ 27-9-112 - Appeal.

(a) Any party dissatisfied with the decree of the court may appeal to the court of appeals in the manner provided by the Tennessee Rules of Appellate Procedure.

(b) Such appeal shall be advanced upon the docket of the court of appeals as one of such precedence, and heard as promptly as practicable.



§ 27-9-113 - Certification of decree on appeal.

The clerk of the Supreme Court shall certify and send direct to such board or commission the decree of the Supreme Court, which shall be binding upon and enforced by such board or commission.



§ 27-9-114 - Proceedings involving certain public employees.

(a) (1) Contested case hearings by civil service boards of a county or municipality which affect the employment status of a civil service employee shall be conducted in conformity with contested case procedures under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(2) The provisions of subdivision (a)(1) pertaining to hearings by civil service boards shall not apply to municipal utilities boards or civil service boards of counties organized under a home rule charter form of government.

(b) (1) Judicial review of decisions by civil service boards of a county or municipality which affects the employment status of a county or city civil service employee shall be in conformity with the judicial review standards under the Uniform Administrative Procedures Act, § 4-5-322.

(2) Petitions for judicial review of decisions by a city or county civil service board affecting the employment status of a civil service employee shall be filed in the chancery court of the county wherein the local civil service board is located.

(3) In any appeal pursuant to this section deemed by the court to be frivolous, the sanctions of the Federal Rules of Civil Procedure, Rule 11 may be applied by the chancellors.

(c) This section shall not apply to the benefit board of any county having a metropolitan form of government that has a population in excess of five hundred thousand (500,000), or to the benefit board of any county having a population in excess of eight hundred thousand (800,000), both according to the 2000 federal census or any subsequent federal census. This subsection (c) shall have no effect in any county unless it is approved by a resolution adopted by a two-thirds (2/3) vote of the legislative body of any county to which this subsection (c) applies. The approval or nonapproval of this subsection (c) shall be proclaimed by the presiding officer of the legislative body and certified to the secretary of state.









Title 28 - Limitation Of Actions

Chapter 1 - General Provisions

§ 28-1-101 - "Action" defined.

"Action" in this title includes motions, garnishments, petitions, and other legal proceedings in judicial tribunals for the redress of civil injuries.



§ 28-1-102 - Commencement at time of right to make demand.

When a right exists, but a demand is necessary to entitle the party to an action, the limitation commences from the time the plaintiff's right to make the demand was completed, and not from the date of the demand.



§ 28-1-103 - Accrual of agent's liability to principal.

When an injury arises from the act or omission of a deputy or agent, the time for the limitation of an action by the principal against such deputy or agent does not commence to run until the liability of the principal for the act or omission is ascertained by suit of the aggrieved party against such principal, or otherwise.



§ 28-1-104 - Accrual of principal's liability to surety or endorser.

The time for the limitation of an action by either a surety or accommodation endorser against their principal on negotiable paper, or for any matter growing out of the suretyship, does not commence to run until judgment is rendered against the surety or endorser, or the surety or endorser until the surety or endorser has paid the money.



§ 28-1-105 - New action after adverse decision -- Contractual limitations periods.

(a) If the action is commenced within the time limited by a rule or statute of limitation, but the judgment or decree is rendered against the plaintiff upon any ground not concluding the plaintiff's right of action, or where the judgment or decree is rendered in favor of the plaintiff, and is arrested, or reversed on appeal, the plaintiff, or the plaintiff's representatives and privies, as the case may be, may, from time to time, commence a new action within one (1) year after the reversal or arrest. Actions originally commenced in general sessions court and subsequently recommenced pursuant to this section in circuit or chancery court shall not be subject to the monetary jurisdictional limit originally imposed in the general sessions court.

(b) In the case of a contract which limits the time within which an action arising out of such contract must be brought, if such action is commenced within the time as limited by the contract but the judgment or decree is rendered against the plaintiff upon any ground not concluding the plaintiff's right of action, or where the judgment or decree is rendered in favor of the plaintiff, and is arrested, or reversed on appeal, the plaintiff, or the plaintiff's representatives or successors, as the case may be, may, from time to time, commence a new action within one (1) year after the nonsuit, dismissal without prejudice, reversal or arrest.



§ 28-1-106 - Accrual of right.

If the person entitled to commence an action is, at the time the cause of action accrued, either under eighteen (18) years of age, or adjudicated incompetent, such person, or such person's representatives and privies, as the case may be, may commence the action, after legal rights are restored, within the time of limitation for the particular cause of action, unless it exceeds three (3) years, and in that case within three (3) years from restoration of legal rights.



§ 28-1-107 - Cases in which disability not an excuse.

The provisions of § 28-1-106 shall not apply to actions on a statute for a penalty or forfeiture, or to actions against the estate of a deceased person brought more than seven (7) years from the death of the deceased, and the time the cause of action accrued, nor to cases provided for in § 28-2-105.



§ 28-1-108 - Disability at time of accrual -- Two or more disabilities.

No person can claim use of a disability unless it existed when the right of action accrued; but when two (2) or more disabilities exist at the time of accrual, the limitation does not attach until all are removed.



§ 28-1-109 - Suspension during injunction.

When the commencement of an action is stayed by injunction, the time of the continuance of the injunction is not to be counted.



§ 28-1-110 - Suspension pending administration of estate.

The time between the death of a person and the grant of letters testamentary or of administration on such person's estate, not exceeding six (6) months, and the six (6) months within which a personal representative is exempt from suit, is not to be taken as a part of the time limited for commencing actions which lie against the personal representative.



§ 28-1-111 - Suspension during absence from state.

If at any time any cause of action shall accrue against any person who shall be out of this state, the action may be commenced within the time limited therefor, after such person shall have come into the state; and, after any cause of action shall have accrued, if the person against whom it has accrued shall be absent from or reside out of the state, the time of absence or residence out of the state shall not be taken as any part of the time limited for the commencement of the action.



§ 28-1-112 - Application of foreign statutes.

Where the statute of limitations of another state or government has created a bar to an action upon a cause accruing therein, while the party to be charged was a resident in such state or such government, the bar is equally effectual in this state.



§ 28-1-113 - Actions by state.

The provisions of this title do not apply to actions brought by the state of Tennessee, unless otherwise expressly provided.



§ 28-1-114 - Counterclaim or third party complaint.

(a) A counterclaim or third party complaint or cross-claim is not barred by the applicable statute of limitations or any statutory limitation of time, however characterized, if it was not barred at the time the claims asserted in the complaint were interposed.

(b) If a nonsuit is taken as to the original civil action, any counterclaim, cross-claim or third party complaint arising from such action shall not be terminated but may proceed as an original civil action. However, if a counterclaim, cross-claim or third party complaint is filed as a civil action as permitted by this subsection and such action does not proceed to an adjudication on the merits of such claim, the defendant shall have the right to file a counterclaim, cross-claim or third party complaint within the time allowed for the filing of a responsive pleading only if the original action is reinstituted pursuant to § 28-1-105.

(c) Any counterclaim, cross-claim, or third party complaint arising from an action or suit originally commenced in general sessions court and subsequently recommenced as an original action or as a counterclaim, cross-claim or third party complaint pursuant to this section in circuit or chancery court according to the provisions of § 28-1-105, shall not be subject to the monetary jurisdictional limit originally imposed in general sessions court.



§ 28-1-115 - Dismissed federal court actions.

Notwithstanding any applicable statute of limitation to the contrary, any party filing an action in a federal court that is subsequently dismissed for lack of jurisdiction shall have one (1) year from the date of such dismissal to timely file such action in an appropriate state court.



§ 28-1-116 - Extension during disaster.

In the event that a duly authorized member of the appellate judiciary enters an order declaring a disaster pursuant to the Tennessee supreme court rules, or the Tennessee rules of civil or appellate procedure, all applicable statutes of limitation and statutes of repose shall be extended in the counties subject to the order by the same number of days by which other applicable filing deadlines are extended. In the event an action could be properly filed in more than one (1) county, the deadline for that action shall be extended only in the county or counties in which a disaster is declared by the order.






Chapter 2 - Limitation of Real Actions

§ 28-2-101 - Adverse possession -- State conveyance.

(a) Any person having had, either personally or through those through whom that person's claim arises, individually or through whom a person claims, seven (7) years' adverse possession of any lands, tenements, or hereditaments, granted by this state or the state of North Carolina, holding by conveyance, devise, grant, or other assurance of title, purporting to convey an estate in fee, without any claim by action at law or in equity commenced within that time and effectually prosecuted against such person is vested with a good and indefeasible title in fee to the land described in such person's assurance of title.

(b) No title shall be vested by virtue of such adverse possession, unless such conveyance, devise, grant, or other assurance of title shall have been recorded in the register's office for the county or counties in which the land lies during the full term of such seven (7) years' adverse possession.



§ 28-2-102 - Action barred after seven years.

Any person, and those claiming under such person neglecting for the term of seven (7) years to avail themselves of the benefit of any title, legal or equitable, by action at law or in equity, effectually prosecuted against the person in possession, under recorded assurance of title, as in § 28-2-101, are forever barred.



§ 28-2-103 - Seven-year period runs from time right accrued -- Extent of possession.

(a) No person or anyone claiming under such person shall have any action, either at law or in equity, for the recovery of any lands, tenements or hereditaments, but within seven (7) years after the right of action accrued.

(b) No possession of lands, tenements or hereditaments shall be deemed to extend beyond the actual possession of an adverse holder until the muniment of title, if any, under which such adverse holder claims such lands, tenements or hereditaments is duly recorded in the county in which the lands are located.



§ 28-2-104 - Application to school lands.

The provisions of §§ 28-2-101 -- 28-2-103 do not apply to lands, tenements, or hereditaments reserved for the use of schools.



§ 28-2-105 - Adverse possession -- Assurance of title.

Any person holding any real estate or land of any kind or any legal or equitable interest therein, and such person and those through whom such person claims having been in adverse possession of same for seven (7) years, where the real estate is held and claimed by such person or those through whom such person claims by a conveyance, devise, grant, a decree of a court of record, or other assurance of title purporting to convey an estate in fee, and such conveyance, devise, grant, or other assurance of title, has been recorded in the register's office of the county in which the land lies for a period of thirty (30) years or more or such decree entered on the minutes of such court for a period of thirty (30) years or more, is vested with an absolute and indefeasible title to such real estate or interest therein.



§ 28-2-106 - Possession against persons under disability.

Where such land or interest therein is held as set out in § 28-2-105, no person, whether upon disability or not, nor the state of Tennessee, shall commence or sustain an action for the recovery of same in any court.



§ 28-2-107 - Rights under other laws preserved.

Nothing in § 28-2-105 or § 28-2-106 is to be construed as affecting any rights which any person may now or hereafter have under other laws in regard to limitation of actions for real estate where the limitation is for a period of less than thirty (30) years.



§ 28-2-108 - Subordinate possession not adverse.

Possession is not adverse within the meaning of this chapter, as to any person claiming a right or interest in the land, when taken and continued under a title bond, mortgage or other instrument acknowledging that right or interest, or when taken and continued in subordination to the right or interest of another.



§ 28-2-109 - Presumption of ownership from payment of taxes.

Any person holding any real estate or land of any kind, or any legal or equitable interest therein, who has paid, or who and those through whom such person claims have paid, the state and county taxes on the same for more then twenty (20) years continuously prior to the date when any question arises in any of the courts of this state concerning the same, and who has had or who and those through whom such person claims have had, such person's deed, conveyance, grant or other assurance of title recorded in the register's office of the county in which the land lies, for such period of more than twenty (20) years, shall be presumed prima facie to be the legal owner of such land.



§ 28-2-110 - Action barred by nonpayment of taxes.

(a) Any person having any claim to real estate or land of any kind, or to any legal or equitable interest therein, the same having been subject to assessment for state and county taxes, who and those through whom such person claims have failed to have the same assessed and to pay any state and county taxes thereon for a period of more than twenty (20) years, shall be forever barred from bringing any action in law or in equity to recover the same, or to recover any rents or profits therefrom in any of the courts of this state.

(b) This section does not apply to persons under eighteen (18) years of age or to persons adjudicated incompetent if suit shall be brought by them, or any one claiming through them, within three (3) years after legal rights are restored.

(c) Nothing in this section shall bar a person from bringing an action to contest the lapse of a mineral interest within the period provided by § 66-5-108(f).



§ 28-2-111 - Period of validity of liens -- Extension.

(a) Liens on realty, equitable or retained in favor of vendor on the face of the deed, also liens of mortgages, deeds of trust, and assignments of realty executed to secure debts, shall be barred, and the liens discharged, unless suits to enforce the same be brought within ten (10) years from the maturity of the debt.

(b) The provisions of subsection (a) shall not apply to lands sold for school purposes, whereon liens have been retained for the payment of the purchase money, nor to persons under disability, until three (3) years after the removal of the same.

(c) Original liens on realty retained in favor of vendors on the face of a deed, also original liens of mortgages, deeds of trust, and assignments of realty executed to secure debts, may be extended without their priority or legal effectiveness being in any way impaired, for any period of time agreed upon and beyond the ten (10) year period from the maturity of the obligation or debt, as provided for in subsection (a); such extension shall be evidenced by a written instrument, which shall, prior to or within ten (10) years from the maturity of the obligation or debt, be duly executed and acknowledged and be filed for record with the register of the county in which the realty affected is located and be there recorded, all in accordance with the statutes of this state in that regard; and when so filed for record such instrument of extension shall be constructive notice to all persons, as provided by the registration laws of this state; and such instrument shall contain a brief recital of the facts with reference to the original lien and shall provide that the lien shall continue, for a definite period of time in the future, to secure the remaining obligation or debt due under and secured by the original lien, and it shall not be necessary that there be any increase or decrease in the terms of the original obligation either of principal or interest.






Chapter 3 - Limitation of Actions Other than Real

Part 1 - Miscellaneous Limitations

§ 28-3-101 - Scope of chapter.

All civil actions, other than those for causes embraced in chapter 2 of this title, shall be commenced after the cause of action has accrued, within the periods prescribed in this chapter, unless otherwise expressly provided.



§ 28-3-102 - Actions against personal representative.

(a) All actions against the personal representative of a decedent, for demands against such decedent, shall be brought within seven (7) years after the decedent's death, notwithstanding any disability existing; otherwise they will be forever barred.

(b) Nothing in this section shall be deemed to extend the time limited by §§ 30-2-310, 30-2-314 and 30-2-315.



§ 28-3-103 - Slander actions.

Actions for slanderous words spoken shall be commenced within six (6) months after the words are uttered.



§ 28-3-104 - Personal tort actions; actions against certain professionals.

(a) The following actions shall be commenced within one (1) year after the cause of action accrued:

(1) Actions for libel, for injuries to the person, false imprisonment, malicious prosecution, breach of marriage promise;

(2) [Deleted by 2014 amendment, effective July 1, 2014.]

(3) Civil actions for compensatory or punitive damages, or both, brought under the federal civil rights statutes; and

(4) Actions for statutory penalties.

(b) For the purpose of this section, in products liability cases:

(1) The cause of action for injury to the person shall accrue on the date of the personal injury, not the date of the negligence or the sale of a product;

(2) No person shall be deprived of the right to maintain a cause of action until one (1) year from the date of the injury; and

(3) Under no circumstances shall the cause of action be barred before the person sustains an injury.

(c) (1) Actions and suits against licensed public accountants, certified public accountants, or attorneys for malpractice shall be commenced within one (1) year after the cause of action accrued, whether the action or suit is grounded or based in contract or tort.

(2) In no event shall any action or suit against a licensed public accountant, certified public accountant or attorney be brought more than five (5) years after the date on which the act or omission occurred, except where there is fraudulent concealment on the part of the defendant, in which case the action or suit shall be commenced within one (1) year after discovery that the cause of action exists.



§ 28-3-105 - Property tort actions -- Statutory liabilities.

The following actions shall be commenced within three (3) years from the accruing of the cause of action:

(1) Actions for injuries to personal or real property;

(2) Actions for the detention or conversion of personal property; and

(3) Civil actions based upon the alleged violation of any federal or state statute creating monetary liability for personal services rendered, or liquidated damages or other recovery therefor, when no other time of limitation is fixed by the statute creating such liability.



§ 28-3-106 - Recovery of gambling losses.

Actions to recover money or goods lost at any kind of gambling or betting, and paid or delivered:

(1) If brought by the loser, shall be commenced within ninety (90) days next after such payment or delivery;

(2) If brought for the use of the spouse, child or children, or next of kin, within twelve (12) months from the expiration of the ninety (90) days;

(3) If by a creditor of the loser, within twenty-four (24) months from the end of the ninety (90) days.



§ 28-3-107 - Actions for usury.

No action shall be brought on claim for usury after two (2) years from the date of the payment of the debt upon which such claim for usury shall be based.



§ 28-3-108 - Actions against sureties of collecting officer.

Actions against sureties of any collecting officer, for failing to pay over money collected, when the collecting officer has made return of an execution or other process that the money is made or the process satisfied, shall be commenced within three (3) years from the return of the process.



§ 28-3-109 - Rent -- Official misconduct -- Contracts not otherwise covered -- Title insurance -- Demand notes.

(a) The following actions shall be commenced within six (6) years after the cause of action accrued:

(1) Actions for the use and occupation of land and for rent;

(2) Actions against the sureties of guardians, executors and administrators, sheriffs, clerks, and other public officers, for nonfeasance, misfeasance, and malfeasance in office; and

(3) Actions on contracts not otherwise expressly provided for.

(b) The cause of action on title insurance policies, guaranteeing title to real estate, shall accrue on the date the loss or damage insured or guaranteed against is sustained.

(c) The cause of action on demand notes shall be commenced within ten (10) years after the cause of action accrued.



§ 28-3-110 - Actions on public officers' and fiduciary bonds -- Actions not otherwise covered -- Affidavit of conviction and civil judgment.

(a) The following actions shall be commenced within ten (10) years after the cause of action accrued:

(1) Actions against guardians, executors, administrators, sheriffs, clerks, and other public officers on their bonds;

(2) Actions on judgments and decrees of courts of record of this or any other state or government; and

(3) All other cases not expressly provided for.

(b) (1) Notwithstanding subsection (a), there is no time within which a judgment or decree of a court of record entered on or after July 1, 2014, must be acted upon in the following circumstances:

(A) The judgment is for the injury or death of a person that resulted from the judgment debtor's criminal conduct; and

(B) The judgment debtor is convicted of a criminal offense for the conduct that resulted in the injury or death; or

(C) The civil judgment is originally an order of restitution converted to a civil judgment pursuant to § 40-35-304.

(2) (A) Prior to entry of the judgment, the judge shall make a determination on the record that the plaintiff's injury or death was the result of the defendant's criminal conduct and that the defendant's conduct resulted in a criminal conviction.

(B) When entering a civil judgment on or after July 1, 2014, to which this subsection applies, both the trial judge and clerk shall sign and note the existence of the conviction on the judgment document, and the clerk shall also make appropriate docket notations. Such signatures and notations shall be sufficient evidence that the judgment is valid until paid in full or otherwise discharged as authorized by law.

(c) (1) Notwithstanding subsection (b), if a person was awarded a judgment meeting the criteria of subdivision (b)(1) but the judgment was entered prior to July 1, 2014, and is still valid as of the date it is presented to the clerk pursuant to this subsection (c), the statute of limitations on such judgment set out in subsection (a) shall be tolled if the person:

(A) Obtains a certified copy of the defendant's judgment of conviction from the clerk of the court in which the conviction occurred showing that the conviction meets the criteria of subdivision (b)(1)(A) and (B);

(B) Obtains a certified copy of the person's civil judgment that was based on the defendant's criminal conduct;

(C) Completes, under penalty of perjury, an affidavit, in substantially the form set out in subsection (d).

(2) The clerk shall ensure that the documents presented are those required by subdivision (c)(1). If they are the correct documents, the clerk shall record the documents and from the date of recordation, the statute of limitations of the person's civil judgment shall be tolled.

(d) The affidavit required to accompany the judgment of conviction and civil judgment shall be substantially as follows:

AFFIDAVIT



§ 28-3-111 - Open accounts of merchants.

The limitations provided in this chapter do not apply to such actions as concern the trade of merchandise between merchant and merchant, their agents and factors, while the accounts between them are current.



§ 28-3-112 - Mutual accounts between persons not merchants.

When there are mutual accounts between persons who are not merchants, the time is computed from the true date of the last item, unless the account is liquidated and a balance struck.



§ 28-3-113 - Municipal bonds.

Actions against any county, city, town, utility district, special school district or any other municipality or political subdivision of the state of Tennessee for the payment of any bond issued thereby, or for the payment of any coupon representing interest on such bond, shall be commenced within fifteen (15) years after the maturity date of such bond unless such county, municipality district or political subdivision by action of its governing body shall waive such limitation.



§ 28-3-114 - Actions for faulty surveying -- Limitation of action.

(a) All actions to recover damages against any person engaged in the practice of surveying for any deficiency, defect, omission, error or miscalculation shall be brought within four (4) years from the date the survey is recorded on the plat. Any such action not instituted within this four (4) year period shall be forever barred. The cause of action in such cases shall accrue when the services are performed.

(b) "Practice of land surveying" as used in this section includes, but is limited to, those activities set forth in § 62-18-102(3), and the establishment or reestablishment of corners, boundaries, and locations of lots, parcels, tracts, or divisions of land, including distances, directions, and acreage, or fractional parts thereof; and also including, but not limited to, the correct determination and description of the same for the purpose of furnishing a legal description of any land surveyed to be used in deeds or other instruments of conveyances for the purpose of conveying title to the area surveyed.



§ 28-3-115 - Attaching or executing against art work.

No process of attachment, execution, sequestration, replevin, distress, subpoena or any kind of seizure, whether civil or criminal, shall be served or levied upon any work of art, as defined in this section while the same is en route to or from, or while on exhibition or deposited by an exhibitor at any exhibition held under the auspices or supervision of any museum, visual arts center, college, university or other nonprofit art gallery, institution or organization within any city or county of this state for any cultural, educational, charitable or other purpose not conducted for profit to the exhibitor, nor shall such work of art be subject to attachment, seizure, levy or sale, for any cause whatever while in the hands of the authorities of such exhibition or otherwise. Nothing in the act shall prevent a lawsuit being brought against an owner of a work of art in any court having proper jurisdiction over such owner.






Part 2 - Limitations on Actions for Defective Improvement of Real Estate

§ 28-3-201 - Definitions.

As used in this part the terms set out hereinbelow are defined as follows:

(1) "Person" means an individual, corporation, partnership, business, trust, unincorporated organization, association or joint stock company; and

(2) "Substantial completion" means that degree of completion of a project, improvement, or a specified area or portion thereof (in accordance with the contract documents, as modified by any change orders agreed to by the parties) upon attainment of which the owner can use the same for the purpose for which it was intended; the date of substantial completion may be established by written agreement between the contractor and the owner.



§ 28-3-202 - Limitation of actions.

All actions to recover damages for any deficiency in the design, planning, supervision, observation of construction, or construction of an improvement to real property, for injury to property, real or personal, arising out of any such deficiency, or for injury to the person or for wrongful death arising out of any such deficiency, shall be brought against any person performing or furnishing the design, planning, supervision, observation of construction, construction of, or land surveying in connection with, such an improvement within four (4) years after substantial completion of such an improvement.



§ 28-3-203 - Injury during fourth year after completion -- Limitation of action.

(a) Notwithstanding the provisions of § 28-3-202, in the case of such an injury to property or person or such injury causing wrongful death, which injury occurred during the fourth year after such substantial completion, an action in court to recover damages for such injury or wrongful death shall be brought within one (1) year after the date on which such injury occurred, without respect to the date of death of such injured person.

(b) Such action shall, in all events, be brought within five (5) years after the substantial completion of such an improvement.



§ 28-3-204 - Periods otherwise fixed not extended -- New cause of action not created.

(a) Nothing in this part shall be construed as extending the period or periods provided by the laws of Tennessee or by agreement between the parties for the bringing of any action.

(b) This part shall not be construed as creating any cause of action not heretofore existing or recognized.



§ 28-3-205 - Limitation not defense for party in possession, guilty of fraud, or who conceals cause of action.

(a) The limitation provided by this part shall not be asserted as a defense by any person in actual possession or the control, as owner, tenant, or otherwise, of such an improvement at the time any deficiency in such an improvement constitutes the proximate cause of the injury or death for which it is proposed to bring an action.

(b) The limitation hereby provided shall not be available as a defense to any person who shall have been guilty of fraud in performing or furnishing the design, planning, supervision, observation of construction, construction of, or land surveying, in connection with such an improvement, or to any person who shall wrongfully conceal any such cause of action.






Part 3 - Limitations on Utility Charges

§ 28-3-301 - Collection or reimbursement for underpayments or overpayments -- Electrical service.

Notwithstanding any other provision of law to the contrary, if kilowatt usage is inaccurately recorded or registered due to equipment failure and results in a customer being undercharged or overcharged, and the customer is unaware of the error, defect or failure, no utility district, municipality or electric company shall be authorized to collect or assess a charge for such usage, or to reimburse the customer for overpayment of such usage, prior to thirty-six (36) months from the date the error is discovered and billed; provided, that if a date certain can be established for such error which is less than thirty-six (36) months, no utility district, municipality or electric company shall be authorized to collect or assess a charge for such usage, or to reimburse the customer for overpayment of such usage, beyond such date.



§ 28-3-302 - Collection or reimbursement for underpayments or overpayments -- Water or sewer service.

Notwithstanding any other provision of law to the contrary, if gallonage for water or sewer service or both is inaccurately recorded or registered due to equipment failure and results in the customer being undercharged or overcharged, and the customer is unaware of the error, defect or failure, no utility district, municipality, or water or sewer system or company shall be authorized to collect or assess a charge for the unpaid gallonage or to reimburse the customer for overpayment of such usage, prior to thirty-six (36) months from the date the error is discovered and billed; provided, that if a date certain can be established for such error which is less than thirty-six (36) months, no utility district, municipality, or water or sewer system or company shall be authorized to collect or assess a charge for such usage, or to reimburse the customer for overpayment of such usage, beyond such date.



§ 28-3-303 - Collection or reimbursement for underpayments or overpayments -- Gas service.

Notwithstanding any other provision of law to the contrary, if cubic feet for gas service is inaccurately recorded or registered due to equipment failure and results in the customer being undercharged or overcharged, and the customer is unaware of the error, defect or failure, no utility district, municipality, or gas system or company shall be authorized to collect or assess a charge for the unpaid cubic feet or to reimburse the customer for overpayment of such usage, prior to thirty-six (36) months from the date the error is discovered and billed; provided, that if a date certain can be established for such error which is less than thirty-six (36) months, no utility district, municipality, or gas system or company shall be authorized to collect or assess a charge for such usage, or to reimburse the customer for overpayment of such usage, beyond such date.



§ 28-3-304 - Collection or reimbursement for underpayments or overpayments -- Solid waste, garbage or refuse collection or disposal.

Notwithstanding any other provision of law to the contrary, a municipality shall not refund an overpayment or collect amounts owed to the municipality as a result of an underpayment or nonpayment of any charge or fee imposed for solid waste, garbage, or refuse collection or disposal services if such overpayment, underpayment, or nonpayment is more than thirty-six (36) months past the date payment was first due.












Title 29 - Remedies and Special Proceedings

Chapter 1 - General Provisions--Extraordinary Process

§ 29-1-101 - Application of equitable remedies.

The provisions of this Code relating to injunctions, appointment of receivers, and other extraordinary process, apply equally to equity proceedings in any court.



§ 29-1-102 - Injunction pending litigation.

In real actions, and in actions for the recovery of personal property in specie, the court in which the suit is pending may restrain the injury, removal, or destruction of the property by process of injunction, until the cause is finally disposed of.



§ 29-1-103 - Receivers pending litigation.

The courts are all vested with power to appoint receivers for the safekeeping, collection, management, and disposition of property in litigation in such court, whenever necessary to the ends of substantial justice, in like manner as receivers are appointed by courts of chancery.



§ 29-1-104 - Receiver's bond.

The clerk and master, when so directed by the order of the judge or chancellor, shall take bond and security from the receiver, or the complainant, conditioned for the faithful discharge of the duties of the receiver.



§ 29-1-105 - Courts' powers over extraordinary process.

In all proper cases, also, any of the courts may use all other extraordinary process of the court of chancery, and in the same way as that court, when necessary to effect the ends of justice.



§ 29-1-106 - Judges granting extraordinary process.

Injunctions, attachments, except as otherwise provided, writs of ne exeat, and other extraordinary process are granted by the chancellors, circuit judges, and judges of criminal and special courts.



§ 29-1-107 - Statement as to first application.

No such extraordinary process shall be granted, unless the party applying therefor state in the party's bill or petition that it is the first application for such process.



§ 29-1-108 - Application after refusal.

If any application is made for extraordinary process and refused, no other application shall be granted, except by the court in which the bill is filed.



§ 29-1-109 - Endorsement of refusal.

When an application is refused, the officer to whom the same is made shall endorse the refusal on the bill and sign the officer's name thereto, and anyone erasing such endorsement is guilty of, and may be punished for defacing a record.



§ 29-1-110 - Transmission of bill and fiat to clerk.

It is the duty of the judge, upon granting the fiat, to envelope the bill and fiat under seal, and direct to the clerk of the court in which the bill is filed, who alone is authorized to open the package.



§ 29-1-111 - Scope of provisions.

Sections 29-1-104 -- 29-1-110 and chapters 19 and 24 of this title will apply to all cases in any of the courts which may be resorted to for the extraordinary process provided for in this chapter.






Chapter 2 - Statute of Frauds

§ 29-2-101 - Writing required for action.

(a) No action shall be brought:

(1) To charge any executor or administrator upon any special promise to answer any debt or damages out of such person's own estate;

(2) To charge the defendant upon any special promise to answer for the debt, default, or miscarriage of another person;

(3) To charge any person upon any agreement made upon consideration of marriage;

(4) Upon any contract for the sale of lands, tenements, or hereditaments, or the making of any lease thereof for a longer term than one (1) year; or

(5) Upon any agreement or contract which is not to be performed within the space of one (1) year from the making of the agreement or contract;

unless the promise or agreement, upon which such action shall be brought, or some memorandum or note thereof, shall be in writing, and signed by the party to be charged therewith, or some other person lawfully authorized by such party. In a contract for the sale of lands, tenements, or hereditaments, the party to be charged is the party against whom enforcement of the contract is sought.

(b) (1) No action shall be brought against a lender or creditor upon any promise or commitment to lend money or to extend credit, or upon any promise or commitment to alter, amend, renew, extend or otherwise modify or supplement any written promise, agreement or commitment to lend money or extend credit, unless the promise or agreement, upon which such action shall be brought, or some memorandum or note thereof, shall be in writing and signed by the lender or creditor, or some other person lawfully authorized by such lender or creditor.

(2) A promise or commitment described in subdivision (b)(1) need not be signed by the lender or creditor, if such promise or commitment is in the form of a promissory note or other writing that describes the credit or loan and that by its terms:

(A) Is intended by the parties to be signed by the debtor but not by the lender or creditor;

(B) Has actually been signed by the debtor; and

(C) Delivery of which has been accepted by the lender or creditor.

(c) For purposes of this section, a writing, or some memorandum or note thereof, includes a record.






Chapter 3 - Abatement of Nuisances

§ 29-3-101 - Definitions -- Maintenance and abatement of nuisance -- Forfeiture of property -- Payment of moneys from forfeiture into general funds.

(a) As used herein:

(1) "Lewdness" includes all matter of lewd sexual conduct or live exhibition, and includes, but is not limited to, possession, sale or exhibition of any:

(A) Obscene films or plate positives;

(B) Films designed to be projected upon a screen for exhibition; or

(C) Films or slides, either in negative or positive form, designed for projection on a screen for exhibition;

(2) "Nuisance" means that which is declared to be a nuisance by other statutes, and, in addition, means:

(A) Any place in or upon which lewdness, prostitution, promotion of prostitution, patronizing prostitution, unlawful sale of intoxicating liquors, unlawful sale of any regulated legend drug, narcotic, other controlled substance or controlled substance analogue, any sale or possession with intent to sell of drug paraphernalia, as defined by § 39-17-402, unlawful gambling, any sale, exhibition or possession of any material determined to be obscene or pornographic with intent to exhibit, sell, deliver or distribute matter or materials in violation of §§ 39-17-901--39-17-908, § 39-17-911, § 39-17-914, § 39-17-918, or §§ 39-17-1003--39-17-1005, quarreling, drunkenness, fighting, breaches of the peace are carried on or permitted, and personal property, contents, furniture, fixtures, equipment and stock used in or in connection with the conducting and maintaining any such place for any such purposes; or

(B) A criminal gang, as defined by § 40-35-121(a), that regularly engages in gang related conduct. "Gang related conduct" occurs when one (1) or more criminal gang member or members, as defined by § 40-35-121(a), regularly engages in the following:

(i) Intimidating, harassing, threatening, stalking, provoking or assaulting any person;

(ii) Possessing weapons prohibited under §§ 39-17-1302 and 39-17-1307, knowingly remaining in the presence of anyone who is in possession of such weapons, or knowingly remaining in the presence of such weapons;

(iii) Unlawfully damaging, defacing or marking any public or private property of another or possessing tools for the purpose of unlawfully damaging, defacing or marking any public or private property of another;

(iv) Selling, possessing, manufacturing or using any controlled substance, drug paraphernalia, as defined in § 39-17-402, or controlled substance analogue, as defined in § 39-17-454, knowingly remaining in the presence of anyone selling, possessing, manufacturing or using any controlled substance, controlled substance analogue or drug paraphernalia, knowingly remaining in the presence of any controlled substance, controlled substance analogue or drug paraphernalia, driving under the influence of any controlled substance or controlled substance analogue in violation of § 55-10-401, or being under the influence of any controlled substance or controlled substance analogue in public in violation of § 39-17-310;

(v) Using, consuming, possessing or purchasing alcoholic beverages unlawfully, including, but not limited to, public intoxication in violation of § 39-17-310 or driving under the influence of alcohol in violation of § 55-10-401;

(vi) Criminal trespassing in violation of § 39-14-405;

(vii) Taking any action to recruit gang members or making any threats or promises to shoot, stab, strike, hit, assault, injure, disturb the peace or destroy the personal property of anyone as an incentive to join a gang;

(viii) Taking any action to stop a gang member from leaving a gang or making any threats or promises to shoot, stab, strike, hit, assault, injure, disturb the peace or destroy the personal property of anyone as an incentive not to leave a gang;

(ix) Engaging in a criminal gang offense as defined by § 40-35-121(a);

(x) Disorderly conduct in violation of § 39-17-305; or

(xi) Contributing to or encouraging the delinquency or unruly behavior of a minor in violation of § 37-1-156;

(C) Any place in or upon which a person knowingly takes, by defrauding, or conspiring or colluding with, the recipient of public assistance benefits funded in whole or in part by the federal government or state of Tennessee, any part of such benefits knowing the person is not authorized or entitled by law to receive the portion of benefits taken.

(3) "Person" means and includes any individual, corporation, association, partnership, trustee, lessee, agent or assignee; and

(4) "Place" means and includes any building, room enclosure or vehicle, or separate part or portion thereof or the ground itself and all the property on which the nuisance is located that is under the ownership, management or control of the violator.

(b) Any person who uses, occupies, establishes or conducts a nuisance, or aids or abets therein, and the owner, agent or lessee of any interest in any such nuisance, together with the persons employed in or in control of any such nuisance by any such owner, agent or lessee, is guilty of maintaining a nuisance and such nuisance shall be abated as provided hereinafter.

(c) All motor vehicles, furnishings, fixtures, equipment, moneys and stock, used in or in connection with the maintaining or conducting of a nuisance, are subject to seizure, immediately upon detection by any law enforcement officer and are subject to forfeiture to the state by order of a court having jurisdiction upon application by any of the officers or persons authorized by § 29-3-102, to bring action for the abatement of such nuisance; provided, that seizure for the possession of obscene matter shall be in accordance with §§ 39-17-901--39-17-908 and seizure for violations of §§ 39-17-1003--39-17-1005 shall be in accordance with §§ 39-17-1006 and 39-17-1007. Any property so forfeited shall be disposed of by public auction or as otherwise provided by law.

(d) All moneys from such forfeiture and all proceeds realized from the enforcement of this section shall be paid equally into the general funds of the state and the general funds of the political subdivision or other public agency, if any, whose officers made the seizure, except as otherwise provided by law.

(e) (1) Upon a person's second or subsequent conviction for promoting prostitution or patronizing prostitution, any vehicle in which such offense was committed is subject to seizure and forfeiture in accordance with the procedure established in title 39, chapter 11, part 7; provided, however, that nothing contained within this subsection (e) shall be construed to authorize seizure of such vehicle at any time prior to such conviction.

(2) Subdivision (e)(1) applies only if the violations making the vehicle subject to seizure and forfeiture occur in Tennessee and at least one (1) of the previous violations occurs on or after July 1, 2002, and the second or subsequent offense after July 1, 2002, occurs within five (5) years of the most recent prior offense occurring after July 1, 2002.



§ 29-3-102 - Jurisdiction to abate.

The jurisdiction is hereby conferred upon the chancery, circuit, and criminal courts and any court designated as an environmental court pursuant to Chapter 426 of the Public Acts of 1991, Chapter 212 of the Public Acts of 1993 or Chapter 667 of the Public Acts of 2002 to abate the public nuisances defined in § 29-3-101, upon petition in the name of the state, upon relation of the attorney general and reporter, or any district attorney general, or any city or county attorney, or without the concurrence of any such officers, upon the relation of ten (10) or more citizens and freeholders of the county wherein such nuisances may exist, in the manner herein provided.



§ 29-3-103 - Filing of bill -- Parties.

When a public nuisance, as defined in § 29-3-101, is kept, maintained, carried on, or exists in any county, a bill or petition may be filed in any chancery, circuit, or criminal court of such county, in the name of the state, by and upon the relation of the respective officers or persons named in § 29-3-102, against the person keeping, maintaining, or carrying on such nuisance, and all aiders and abettors therein, and the owners, proprietors, or agents or persons or corporations in charge or control of the building or place wherein such nuisance exists, for the purpose of having such nuisance abated and permanently discontinued. In addition, petitions under this chapter for the abatement of gang related conduct may be brought against the gang itself to which the gang members belong.



§ 29-3-104 - Bond of relators.

Where such bill or petition is filed by citizens and freeholders, they shall make bond, in such sum as the judge or chancellor shall prescribe, conditioned to pay all costs and damages in the event the court trying the case shall adjudge that the proceeding was instituted without probable cause; but no bond for costs or damages shall be required where the proceeding is instituted by and upon the relation of the attorney general and reporter or a district attorney general or a county or a city attorney.



§ 29-3-105 - Temporary injunction.

(a) In such proceeding, the court, or a judge or chancellor in vacation, shall, upon the presentation of a bill or petition therefor, alleging that the nuisance complained of exists, award a temporary writ of injunction, enjoining and restraining the further continuance of such nuisance, and the closing of the building or place wherein the same is conducted until the further order of the court, judge, or chancellor.

(b) The award of a temporary writ of injunction shall be accompanied by such bond as is required by law in such cases, in case the bill is filed by citizens and freeholders; but no bond shall be required when such is filed by the officers provided for, if it shall be made to appear to the satisfaction of the court, judge or chancellor, by evidence in the form of a due and proper verification of the bill or petition under oath, or of affidavits, depositions, oral testimony, or otherwise, as the complaints or petitioners may elect, that the allegations of such bill or petition are true.



§ 29-3-106 - Notice of hearing -- Effect of injunction -- Ex parte writ.

(a) Five (5) days' notice in writing shall be given the defendant of the hearing of the application; and if then continued at defendant's instance, the writ as prayed for shall be granted as a matter of course.

(b) When the injunction shall have been granted, it shall be binding upon the defendant throughout the county until modified or set aside by the court, judge, or chancellor having cognizance of the case; and any violation of the injunction by the defendant, or upon defendant's procurement, shall be a contempt of court and punished as hereinafter provided.

(c) When a bill or petition is made by any of the respective officers named in § 29-3-102 and supported by affidavit that there is probable cause to believe that a public nuisance exists, neither notice of the application nor of the hearing shall be required before the court may grant the writ, ex parte. A hearing shall be conducted within five (5) days following the execution of the writ closing and padlocking the premises, or the writ shall expire. Notice of the hearing shall be given to the defendant. If the defendant seeks to continue the hearing on the temporary injunction beyond the five-day period, the temporary injunction shall remain in effect.



§ 29-3-107 - Voluntary dismissal -- Substitution of relators.

(a) No such proceeding shall be voluntarily dismissed except upon a written, sworn statement of the relator or relators of the reasons for dismissal.

(b) If such reasons are not satisfactory to the court, or the court shall be of opinion that the proceeding ought not to be dismissed, it may order the same to proceed, and may substitute another relator or relators willing to act as such, either with or without bond, in the court's discretion.



§ 29-3-108 - Time of trial.

Proceedings under §§ 29-3-101 -- 29-3-111 shall be triable at the first term after due notice or service of process, and shall, in the chancery and circuit courts, be given precedence over all other causes.



§ 29-3-109 - Discovery.

Discovery may be permitted under the rules of civil procedure consistent with a scheduling order entered by the court upon motion of any party or upon the court's own initiative. Discovery shall not disrupt the effect of the temporary injunction issued under § 29-3-105 or § 29-3-106, and neither the identity nor the location of a confidential informant used to establish gang membership under § 29-3-101(a)(2) shall be discoverable.



§ 29-3-110 - Order of abatement.

(a) If, upon the trial, the existence of the nuisance is established under § 29-3-101(a)(2)(A), an order of abatement shall be entered as part of the judgment or decree of the court, which order shall direct the removal from the building or place where the nuisance exists or is maintained of all means, appliances, fixtures, appurtenances, materials, supplies and instrumentalities used for the purpose of conducting, maintaining or carrying on the unlawful business, occupation, game, practice or device constituting the nuisance; and shall direct the sale thereof, or such portion thereof as may be lawfully sold, upon such terms as the court may order, and the payment of the proceeds into court to be applied to costs or paid over to the owner, and the destruction of such portion thereof, if any, as cannot be lawfully sold within this state; and the judgment or decree shall perpetually enjoin the defendant from engaging in, conducting, continuing, or maintaining the nuisance, directly or indirectly, by the defendant or defendant's agents or representatives, and perpetually forbidding the owner of the building from permitting or suffering the nuisance to be done in the building.

(b) (1) Upon any hearing or trial, the establishment of a criminal gang as a nuisance under § 29-3-101(a)(2)(B) need only be proven by clear and convincing evidence, notwithstanding any references under this chapter to the criminal code. Neither a criminal conviction nor a finding of juvenile delinquency is required in order to prove, by clear and convincing evidence, that particular conduct is gang related conduct to be abated as a nuisance under this chapter. Gang related conduct to be abated as a nuisance may be proven through the testimony of a fact witness, an expert witness, or a combined fact-expert witness pursuant to the rules of evidence.

(2) If, upon any hearing or trial, the existence of a gang related nuisance is established under § 29-3-101, an order of abatement shall be entered as part of the judgment or decree of the court. That order shall enjoin perpetually the defendant or defendants from engaging in, conducting, continuing, aiding or abetting the nuisance, directly or indirectly.

(3) In addition to the relief permitted in subdivision (b)(2), the court may designate a certain geographically defined area or areas in any temporary or permanent gang injunction, which are narrowly tailored in compliance with prevailing constitutional case law for one (1) or more of the following purposes:

(A) Preventing the gang from gathering in public in groups of two (2) or more members; and

(B) Preventing any gang member from entering any specific public park or parcel of property where the gang has been found to have carried out its operations.

(4) All gang injunctions shall also include an "opt out" provision permitting an individual to seek an order of dismissal from the injunction upon proper application to the court, with thirty (30) days' notice to the petitioner, truthfully stating that the individual renounces involvement with that particular gang, which is the subject of the gang injunction, and for the last two (2) years:

(A) Has not committed any crimes or engaged in any form of criminal conduct, not including any time spent incarcerated;

(B) Has not been in the company, or association, of any person found under this chapter to be a gang member, other than an immediate family member; and

(C) Has not obtained any new gang related tattoos.

(c) In the order of abatement, the court may also assess costs of public services required to abate or manage the nuisance, including, but not limited to, law enforcement costs, if any, caused by the public nuisance. The governmental entity shall submit evidence of such costs to the court.

(d) (1) Any person who is not specifically named in a gang injunction issued pursuant to subsection (b) may be subject to the injunction by service upon the person of:

(A) A petition by the original petitioner to amend the injunction to specifically include the person; or

(B) A summons and a copy of the injunction.

(2) Service of the petition or summons shall include a date, time, and place of a hearing, where the original petitioner shall be required to show why the person should be subject to the injunction.

(3) A person who is added to the injunction under subdivision (d)(1) shall be subject to § 29-3-111 for any conduct occurring after the date the person is added to the injunction.

(4) A person who is added to the injunction under subdivision (d)(1) shall be afforded the same opt-out provisions under subdivision (b)(4).



§ 29-3-111 - Penalty for violation.

(a) If any person breaks into, enters, or uses any building or place while closed under a preliminary injunction granted under §§ 29-3-101 -- 29-3-111, violates any permanent injunction granted under such sections, or knowingly violates any temporary or permanent gang injunction, such person commits a Class C misdemeanor.

(b) As used in this section, "knowingly" refers to the mental state as described in § 39-11-302.



§ 29-3-112 - Unlawfully engaging in business or profession.

The carrying on, conducting, or practice of any profession, business, or occupation which is prohibited by law, unless the person so engaging in such profession, business, or occupation is in the possession of or holds a license issued by some board or other authority organized under the laws of the state, by any person not possessed of or holding the required license, is hereby declared to be a public nuisance, and the same may be abated under any procedure now provided by law for the abatement of any public nuisance, and such abatement may be accomplished by injunction.



§ 29-3-113 - Relators in abatement of business or occupation.

The writ of injunction provided for in § 29-3-112 may be sued out by the board, or commissioner, charged with the supervision of the particular business or profession; or by any person affected by such nuisance.



§ 29-3-114 - Abatement incident to action for damages.

In all suits brought for the recovery of damages resulting from any nuisance, and the finding that the matter complained of is a nuisance, the court exercising a sound discretion may immediately, upon petition of plaintiff, order or decline to order the nuisance to be abated.



§ 29-3-115 - Proof in action for damages.

On the trial of such action for the recovery of damages, either party may show by proof the extent, if any, of the injury or injuries complained of, and how the alleged nuisance is caused or originated.






Chapter 4 - Agreed Cases

§ 29-4-101 - Agreement to submit -- Court to which submitted.

The same parties who are entitled to enter into an agreement of submission to arbitration, and including contestants' titles to real property, may, in like manner, with or without action brought, agree upon a case containing the facts upon which the controversy depends, and submit the same to the circuit or chancery court of the county in which either of the parties resides, or in which a suit might have been brought to determine such controversy.



§ 29-4-102 - Real controversy.

It must appear by the affidavit of the parties, or their attorneys, that the controversy is real, and the proceeding in good faith, to determine the rights of the parties.



§ 29-4-103 - Costs.

The parties shall give bond and security for the costs of an agreed case, unless they pay the clerk's fees and state tax in advance; and all costs incurred shall be borne equally by the parties, unless they agree that the costs shall abide the event of the cause.



§ 29-4-104 - Judgment -- Jurisdiction.

The judgment or decree shall be entered as in other cases, and no objection shall lie to the jurisdiction of the circuit or chancery court, whether the matter be of legal or equitable cognizance.



§ 29-4-105 - Appeal.

The parties to submission and agreed cases are entitled to all the benefits of the proceedings for the correction of errors.






Chapter 5 - Arbitration

Part 1 - General Provisions

§ 29-5-101 - Subjects of arbitration.

All causes of action, whether there be a suit pending therefor or not, may be submitted to the decision of one (1) or more arbitrators, except in one (1) of the following cases:

(1) Where one (1) of the parties to the controversy is an infant or a person adjudicated incompetent;

(2) One (1) respecting a claim to an estate in real property, in fee or for life. Not included in the exception are:

(A) A controversy in regard to an estate or term for one (1) year or less or of years not exceeding five (5); or

(B) Respecting the partition of real property, or the boundaries of lands.



§ 29-5-102 - Scope of submission.

The submission may be of some particular matters or demands, or of all demands which one (1) party has against the other, or of all mutual demands.



§ 29-5-103 - Parties entitled to submit.

The submission may be made by any party in interest, or by an executor, administrator, trustee, or assignee for creditors.



§ 29-5-104 - Contents of agreement -- Court of entry.

(a) The submission shall be by written agreement, general or special, specifying what demands are to be submitted, the names of the arbitrators or the manner of their selection, but not necessarily that of the umpire, and the court by which the judgment on their award is to be rendered, and if such written agreement requires one (1) of the parties to name an arbitrator and such party fails to do so, the court by which the judgment on the award is to be rendered shall on such failure so to name an arbitrator, upon the petition of the opposite party, appoint such arbitrator.

(b) The agreement may specify that the submission be entered of record in any court of law or equity, or, in cases within its jurisdiction, before a judge of the court of general sessions.



§ 29-5-105 - Entry of agreement -- Order of submission.

On proof of such agreement, or by consent of parties in person or by counsel, it shall be entered in the proceedings of the court or on the docket of the judge, and an order made that the parties submit to the award, which shall be made in pursuance of such agreement. Upon such proof or consent, the judge may, in vacation, make upon the agreement the order mentioned in this section, and such order shall have the same force and effect as if made in term.



§ 29-5-106 - Irrevocability of submission.

No such submission shall be revocable after the submission agreement is signed by the parties or entered of record, without leave of the court, except by mutual consent entered of record.



§ 29-5-107 - Notice of hearing -- Continuances.

(a) The arbitrators shall give notice of the time and place of the hearing, which notice shall be served or accepted at least five (5) days before the day set for trial.

(b) They, or a majority of them, may grant continuances upon their own motion or upon application of either party for good cause shown, but not to a day beyond the time set for the rendering of the final award unless an extension is granted by court or expressly agreed to in writing by the parties or their attorneys.



§ 29-5-108 - Failure of parties to appear.

If either party neglects to appear for trial after due notice, except on account of sickness or unavoidable absence, the arbitrators may proceed to a hearing and determination.



§ 29-5-109 - Evidence and witnesses.

(a) In all submission cases, depositions may be taken to be used before the arbitrators, and witnesses may be summoned by subpoena, to be issued by the clerk of the court as in other cases.

(b) These witnesses may be sworn by any arbitrator, or umpire, and, if guilty of false swearing, they are liable to all the penalties of perjury, as if sworn in court.

(c) Witnesses are also subject to all the penalties prescribed by law, for failing to attend and give testimony, in pursuance of the subpoena, as well as in damages to the party injured by their default; and, on the other hand, they are entitled to like privileges and like compensation as other witnesses. The forfeiture shall be enforced as provided in § 24-2-103.



§ 29-5-110 - Umpire.

(a) Where, and only where, the submission expressly so provides may an umpire be appointed by the arbitrators; the same to be done by them in writing.

(b) The umpire shall sit with the original arbitrators upon the hearing; if testimony has been taken before the umpire's appointment, the matter must be reheard unless a rehearing is waived in the original submission or by subsequent written consent of the parties.

(c) One (1) or more points in dispute may be referred to an umpire.



§ 29-5-111 - Time of filing award.

(a) If the time within which the award is to be made is fixed in the submission, no award made after that time shall have any legal effect, unless made upon a recommitment by the court; the court or parties by consent in writing may, however, enlarge the time within which an award is to be made.

(b) If the time of filing the award is not fixed in the submission, it shall be filed within eight (8) months from the time such submission is signed, unless by mutual consent the time is prolonged.



§ 29-5-112 - Transmission of award to court.

The award shall be in writing, and should be delivered by the umpire or one (1) of the arbitrators to the court designated in the agreement, or it may be enclosed and sealed by them, and transmitted to the court, and not opened until the court orders.



§ 29-5-113 - Time of action on award.

The cause will be entered on the docket and called up and acted upon in its order; but the court may require actual notice to be given either party, when it appears necessary and proper, before proceeding to act on the award.



§ 29-5-114 - Rejection or recommittal.

The award may be rejected by the court for any legal and sufficient reasons, or it may be recommitted for a rehearing to the same or any other arbitrators agreed upon by the parties in writing.



§ 29-5-115 - Modification of award.

The court is empowered, on motion of either party, to correct or modify the award:

(1) Where there is manifest a miscalculation of figures, or a mistake in the description of any person, thing or property referred to in the award;

(2) Where there has been covered in the award a matter not submitted, if not merely incident, not affecting the merits of matters submitted;

(3) Where the award is defective or imperfect in a matter of form not affecting the merits; and

(4) To effect the true and just intent thereof.



§ 29-5-116 - Compensation of arbitrators and umpire.

Arbitrators and the umpire, if one, shall be entitled to five dollars ($5.00) for each day they were actually engaged in their duties, or to such greater sum as the parties may have in the submission agreed, or as they may in subsequent writing stipulate.



§ 29-5-117 - Costs.

If there is no provision in the submission respecting costs, the arbitrators, or the court, may apportion and tax same. The court is empowered to revise any apportionment or taxation made by the arbitrators.



§ 29-5-118 - Judgment on award.

When the award is adopted, it is filed and entered on the records, and judgment shall be rendered including costs and fees to the arbitrators and any umpire, and execution or other necessary process awarded accordingly.



§ 29-5-119 - Common law awards.

Awards of arbitrators under agreements not reached in pursuance of this chapter may nevertheless be valid, as contracts, impeachable for fraud or mistake; but such awards may only be enforced by independent actions.






Part 2 - Cotton Arbitration

§ 29-5-201 - Short title.

This part shall be known and may be cited as the "Cotton Arbitration Act."



§ 29-5-202 - Enforceability of agreement to submit to arbitration.

(a) A written agreement to submit any existing controversy within or related to the cotton industry to arbitration or a provision in a written contract, except a forward crop contract, to submit to arbitration any controversy within or related to the cotton industry thereafter arising between the parties is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of any contract.

(b) As used in this part:

(1) "Any controversy within or related to the cotton industry" includes, but is not limited to, any controversy arising from, connected with, or in any way relating to the sale, purchase, pledge, hypothecation, or exchange of, or other transaction in cotton;

(2) "Court" means any court of competent jurisdiction of this state. Any agreement made in conformity with subsection (a) in this state confers jurisdiction on the court to enforce an agreement under this part and to enter judgment or an award thereunder; and

(3) "Forward crop contract" means a contract for the sale of a cotton crop or crops which have not been harvested at the time of execution of the contract if the cotton is to be produced by the seller or seller's agents, and if the obligation to deliver is excused upon seller's failure, after good faith effort, to produce the crop or crops sold.

(c) This part shall not apply to any controversy within or related to the cotton industry if any party involved in such controversy is a cotton farmer or cotton ginner.



§ 29-5-203 - Court order for arbitration.

(a) On application of a party showing an agreement described in § 29-5-202, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party; otherwise, the application shall be denied.

(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection (a), the application shall be made therein. Otherwise and subject to § 29-5-218, the application may be made in any court of competent jurisdiction.

(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.



§ 29-5-204 - Appointment of arbitrators.

If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and the arbitrator's successor has not been duly appointed, the court on application of a party shall appoint one (1) or more arbitrators. An arbitrator so appointed has all the powers of one specially named in the agreement.



§ 29-5-205 - Majority of arbitrators exercise powers.

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this part.



§ 29-5-206 - Hearings.

Unless otherwise provided by the agreement:

(1) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than five (5) days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or, upon their own motion, may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced, notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy;

(2) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing;

(3) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award, unless the agreement provides otherwise. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.



§ 29-5-207 - Representation by attorney.

A party has the right to be represented by an attorney at any proceeding or hearing under this part. A waiver thereof prior to the proceeding or hearing is ineffective.



§ 29-5-208 - Attendance of witnesses -- Production of records and documents -- Oaths -- Depositions.

(a) The arbitrators may cause to be issued, by the clerk of the court, subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and shall have the power to administer oaths. Subpoenas so issued shall be served, and upon application to the court by a party or the arbitrators, enforced, in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

(c) All laws compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be the same as for a witness in circuit courts.



§ 29-5-209 - Award made by arbitrators.

(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless the party notifies the arbitrators of that party's objection prior to the delivery of the award to the other party.



§ 29-5-210 - Review of award.

(a) On application of a party or, if an application to the court is pending under § 29-5-212, § 29-5-213 or § 29-5-214, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in § 29-5-214(a)(1) and (3), or for the purpose of clarifying the award.

(b) The application shall be made within twenty (20) days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating that the opposing party must serve objections thereto, if any, within ten (10) days from the notice.

(c) The award so modified or corrected is subject to § 29-5-212, § 29-5-213 or § 29-5-214.



§ 29-5-211 - Expenses, costs and fees.

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including attorney fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.



§ 29-5-212 - Confirmation of award.

Upon application of a party the court shall confirm an award, unless within the time limits hereinafter imposed, grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in §§ 29-5-213 and 29-5-214.



§ 29-5-213 - Vacation of award.

(a) Upon application of a party, the court shall vacate an award where:

(1) The award was procured by corruption, fraud or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to § 29-5-206, as to prejudice substantially the rights of a party; or

(5) There was no arbitration agreement and the issue was not adversely determined in proceedings under § 29-5-203 and the party did not participate in the arbitration hearing without raising the objection; but the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(b) An application under this section shall be made within ninety (90) days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety (90) days after such grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in subdivision (a)(5) the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with § 29-5-204, or, if the award is vacated on grounds set forth in subdivisions (a)(3) and (4), the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with § 29-5-204. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.



§ 29-5-214 - Modification or correction of award.

(a) Upon application made within ninety (90) days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.



§ 29-5-215 - Judgment or decree -- Costs -- Enforcement.

(a) Upon the granting of an order confirming, modifying or correcting an award, judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree.

(b) Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the court.



§ 29-5-216 - Judgment roll -- Docketing judgment.

(a) On entry of the judgment or decree, the clerk shall prepare the judgment roll consisting, to the extent filed, of the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) A copy of the order confirming, modifying or correcting the award; and

(4) A copy of the judgment or decree.

(b) The judgment or decree may be docketed as if rendered in an action.



§ 29-5-217 - Application for court order -- Procedure -- Notice.

Except as otherwise provided, an application to the court under this part shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.



§ 29-5-218 - Venue.

(a) An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if the adverse party has no residence or place of business in this state, to the court of any county.

(b) All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.



§ 29-5-219 - Appeals.

(a) An appeal may be taken from:

(1) An order denying an application to compel arbitration made under § 29-5-203;

(2) An order granting an application to stay arbitration made under § 29-5-203(b);

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A judgment or decree entered pursuant to this part.

(b) The appeal shall be taken in the manner and to the same extent as from orders of judgments in a civil action.



§ 29-5-220 - Foreign arbitration hearings or awards.

(a) Notwithstanding any other law to the contrary, the court shall not confirm an award under § 29-5-212 or enter judgment or decree in conformity therewith under § 29-5-215 where the arbitration hearing or award was made outside of the United States and its territories and the foreign state wherein the award was made does not grant reciprocity in recognition and enforcement of arbitration awards made in the United States or its territories.

(b) The prohibition set forth in subsection (a) of this section shall not apply where the party seeking confirmation under § 29-5-212, or entry of judgment or decree under § 29-5-215, and the real party in interest benefited by the award is a citizen of the United States.



§ 29-5-221 - Application of law.

This part shall apply only to agreements made subsequent to July 1, 1977.






Part 3 - Uniform Arbitration Act

§ 29-5-301 - Short title -- "Court" defined.

(a) This part may be cited as the "Uniform Arbitration Act."

(b) As used in this part, "court" means any court of competent jurisdiction of the state.



§ 29-5-302 - Agreements to submit to arbitration -- Jurisdiction.

(a) A written agreement to submit any existing controversy to arbitration or a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable save upon such grounds as exist at law or in equity for the revocation of any contract; provided, that for contracts relating to farm property, structures or goods, or to property and structures utilized as a residence of a party, the clause providing for arbitration shall be additionally signed or initialed by the parties.

(b) The making of an agreement described in this section providing for arbitration in this state confers jurisdiction on the court to enforce the agreement under this part and to enter judgment on an award thereunder.



§ 29-5-303 - Order for arbitration -- Stay of arbitration proceeding -- Effect of other proceedings involving issues subject to arbitration.

(a) On application of a party showing an agreement described in § 29-5-302, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party; otherwise, the application shall be denied.

(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection (a), the application shall be made therein. Otherwise and subject to § 29-5-318, the application may be made in any court of competent jurisdiction.

(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.



§ 29-5-304 - Appointment of arbitrators.

If the arbitration agreement provided a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and a successor has not been duly appointed, the court on application of a party shall appoint one (1) or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement.



§ 29-5-305 - Exercise of arbitrators' powers.

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this part.



§ 29-5-306 - Conduct of hearings.

Unless otherwise provided by the agreement:

(1) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than five (5) days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced, notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy;

(2) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing;

(3) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.



§ 29-5-307 - Right to representation by attorney.

A party has the right to be represented by an attorney at any proceeding or hearing under this part. A waiver thereof prior to the proceeding or hearing is ineffective.



§ 29-5-308 - Subpoenas -- Depositions -- Fees.

(a) The arbitrators may cause to be issued subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and the arbitrators have the power to administer oaths. Subpoenas so issued shall be served, and upon application to the court by a party or the arbitrators, enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

(c) All laws compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be the same as for a witness in the circuit court.



§ 29-5-309 - Award.

(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless that party notifies the arbitrators of such objection prior to the delivery of the award to the other party.



§ 29-5-310 - Modification of award.

On application of a party or, if an application to the court is pending under § 29-5-312, § 29-5-313, or § 29-5-314, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in § 29-5-314(a)(1) and (3), or for the purpose of clarifying the award. The application shall be made within twenty (20) days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating such party must serve objections thereto, if any, within ten (10) days from the notice. The award so modified or corrected is subject to §§ 29-5-312, 29-5-313, and 29-5-314.



§ 29-5-311 - Expenses and fees.

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.



§ 29-5-312 - Confirmation of award.

Upon application of a party, the court shall confirm an award, unless, within the time limits hereinafter imposed, grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in §§ 29-5-313 and 29-5-314.



§ 29-5-313 - Vacation of award.

(a) (1) Upon application of a party, the court shall vacate an award where:

(A) The award was procured by corruption, fraud or other undue means;

(B) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(C) The arbitrators exceeded their powers;

(D) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to § 29-5-306, as to prejudice substantially the rights of a party; or

(E) There was no arbitration agreement and the issue was not adversely determined in proceedings under § 29-5-303 and the party did not participate in the arbitration hearing without raising the objection.

(2) The fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(b) An application under this section shall be made within ninety (90) days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety (90) days after such grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in subdivision (a)(1)(E), the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with § 29-5-304, or if the award is vacated on grounds set forth in subdivisions (a)(1)(C) and (D), the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with § 29-5-304. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.



§ 29-5-314 - Grounds and procedure for modification of award.

(a) Upon application made within ninety (90) days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.



§ 29-5-315 - Entry and enforcement of judgment -- Costs.

Upon the granting of an order confirming, modifying or correcting an award, judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application, and of the proceedings subsequent thereto, and disbursements may be awarded by the court.



§ 29-5-316 - Contents of judgment roll.

(a) On entry of judgment or decree, the clerk shall prepare the judgment roll consisting, to the extent filed, of the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) A copy of the order confirming, modifying, or correcting the award; and

(4) A copy of the judgment or decree.

(b) The judgment or decree may be docketed as if rendered in an action.



§ 29-5-317 - Application to be by motion -- Notice -- Service.

Except as otherwise provided, an application to the court under this part shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.



§ 29-5-318 - Venue of initial application.

An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if the adverse party has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.



§ 29-5-319 - Appeal.

(a) An appeal may be taken from:

(1) An order denying an application to compel arbitration made under § 29-5-303;

(2) An order granting an application to stay arbitration made under § 29-5-303(b);

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a re-hearing; and

(6) A judgment or decree entered pursuant to this part.

(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.



§ 29-5-320 - Construction of part.

This part shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.









Chapter 6 - Attachment and Replevy

§ 29-6-101 - Grounds for attachment.

Any person having a debt or demand due at the commencement of an action, or a plaintiff after action for any cause has been brought, and either before or after judgment, may sue out an attachment at law or in equity, against the property of a debtor or defendant, in the following cases:

(1) Where the debtor or defendant resides out of the state;

(2) Where the debtor or defendant is about to remove, or has removed, the debtor's or defendant's person or property from the state;

(3) Where the debtor or defendant has removed, or is removing, the debtor's or defendant's person out of the county privately;

(4) Where the debtors or defendants concealed is so that the ordinary process of law cannot be served upon the debtor or defendant;

(5) Where the debtor or defendant absconds, or absconded concealing the debtor's or defendant's person or property;

(6) Where the debtor or defendant has fraudulently disposed of, or is about fraudulently to dispose of, the property;

(7) Where any person liable for any debt or demand, residing out of the state, dies, leaving property in the state; or

(8) Where the debtor or defendant is a foreign corporation which has no agent in this state upon whom process may be served by any person bringing suit against such corporation; provided, that the plaintiff or complainant need only make oath of the justness of the claim, that the debtor or defendant is a foreign corporation and that it has no agent in the county where the property sought to be attached is situated upon whom process can be served.



§ 29-6-102 - Debts not due.

An attachment may, in like manner, be sued out upon debts or demands not due, in any of the cases mentioned in § 29-6-101, except the first; that is, when the debtor or defendant resides out of the state.



§ 29-6-103 - Endorser or surety.

Any accommodation endorser or surety may, in like manner, sue out an attachment against the property of such endorsor's or surety's principal, as a security for the liability, whether the debt on which the accomodation endorsed or surety is bound be due or not.



§ 29-6-104 - Judgment postponed until debt due.

No final judgment or decree shall be rendered upon attachment under § 29-6-102 or § 29-6-103, until the debt or demand upon which it is based becomes due; nor shall any property levied upon thereby be sold, until final judgment or decree, except property of a perishable nature, which may be sold as in other attachment cases.



§ 29-6-105 - Discharge on giving bond.

The attachment by endorser or surety shall be discharged, if the principal will give bond and security, to be approved by the court, in term time, or its clerk in vacation, to indemnify the plaintiff.



§ 29-6-106 - Tort actions.

(a) In all actions for torts, brought in any court having jurisdiction thereof, where the defendant is a nonresident of this state, or falls within any of the provisions of § 29-6-101 authorizing attachment to issue, it shall be lawful for the plaintiff to commence such suit by attachment in the same manner as suits are commenced upon contracts by existing laws.

(b) The plaintiff or plaintiff's agent or attorney shall first make affidavit before the judge or clerk issuing the attachment that the damages sued for are justly due the plaintiff, as affiant believes, but that the true amount of such damages are not ascertained, and that one (1) or more of the causes exist for the issuance of the attachment.

(c) The plaintiff, plaintiff's agent or attorney, shall give bond with one or more approved securities in double the supposed amount of the damages claimed, unless otherwise fixed, payable to defendant, and conditioned as now provided by law in attachment cases.

(d) It is the duty of the judge or clerk, before whom the affidavit is made and bond given, to issue the attachment, returnable as in other attachment cases upon contracts.



§ 29-6-107 - Return of summons unserved.

(a) In any civil action, when the summons has been returned "not to be found in my county," as to all or any one of the defendants, residents of the county, the plaintiff may have an alias and pluries summons for the defendant, or, at plaintiff's election, sue out attachment against the estate of such defendant.

(b) Upon the return of the attachment levied on any property of the defendant, the cause proceeds against such defendant in all respects as if originally commenced by attachment.



§ 29-6-108 - Property of nonresidents.

No judicial attachment shall issue against the estate of any person residing without the limits of the state, unless such process is grounded on an original attachment, or unless the leading process in the suit has been executed on the person of the defendant when within the state.



§ 29-6-109 - Parties residents of same foreign state.

When the debtor and creditor, tort-claimant and tort-feasor, are both nonresidents of this state, and residents of the same state, the creditor or claimant shall not have attachment against the property of the debtor, or the tort-defendant unless the creditor or claimant swears that the property of the latter has been fraudulently removed to this state to evade the process of law in the state of domicile or residence.



§ 29-6-110 - Jurisdiction of courts.

Suits by original attachment may be brought in any court, or before any magistrate, having jurisdiction of the cause of action.



§ 29-6-111 - Attachment by chancery on legal debts.

Any person may also sue out an attachment in the chancery court, upon debts or demands of a purely legal nature, except causes of action founded on torts, without first having recovered a judgment at law, whenever the amount in controversy is sufficient to give the court jurisdiction.



§ 29-6-112 - Officer granting attachment.

The attachment may be granted by any judge of the circuit, criminal, or special court, by any chancellor or judge of the court of general sessions, or by the clerk of the court to which the attachment is made returnable.



§ 29-6-113 - Plaintiff's affidavit.

In order to obtain an attachment, the plaintiff, plaintiff's agent or attorney, shall make oath in writing, stating the nature and amount of the debt or demand, and that it is a just claim; or, if the action is for a tort, that the damages sued for are justly due the plaintiff or plaintiffs, as affiant believes, but that the true amount of such damages is not ascertained; and, also, that one (1) or more of the causes enumerated in § 29-6-101 exists.



§ 29-6-114 - Alternative statement of grounds.

It is no objection to the attachment that the bill, affidavit, or attachment states in the alternative, or otherwise, more than one (1) of the causes for which attachment may be sued out.



§ 29-6-115 - Plaintiff's bond.

The officer to whom application is made, shall, before granting the attachment, require the plaintiff, the plaintiff's agent or attorney, to execute a bond with sufficient security, payable to the defendant, and conditioned that the plaintiff will prosecute the attachment with effect, or, in case of failure, pay the defendant all costs that may be adjudged against defendant, and, also, all such damages as the defendant may sustain by the wrongful suing out of the attachment.



§ 29-6-116 - Amount of bond.

The bond to be required before issuance of the writ shall be in penalty as follows:

(1) When the amount of the claim is less than the value of the property sought to be attached, a bond in a penalty equal to the asserted amount of the plaintiff's or complainant's debt or lien plus an additional sum which in the opinion of the issuing officer will be sufficient to cover the probable cost of litigation and all damages that may be sustained by reason of the wrongful suing out of the writ;

(2) When the amount of such debt, or lien of the plaintiff or complainant shall be greater than the value of the property sought to be attached, the penalty shall be equal to the estimated value of such property plus an additional sum which in the opinion of the issuing officer will be sufficient to cover such costs and damages;

(3) When the claim is for unliquidated damages, the penalty shall be equal to the value of the personal property to be attached plus such sum as will be sufficient to cover such costs and damages; or

(4) When the property to be attached is real estate, the issuing officer shall only require a bond in penalty sufficient to cover all such costs and damages as same may be estimated by the issuing officer.



§ 29-6-117 - Description of property.

(a) A substantially accurate description of the property to be attached, and its approximate value, shall be set forth in the bill or affidavit praying for the writ of attachment, and if in the bill of complaint, same shall be verified by the oath of the complainant, complainant's agent or attorney.

(b) The issuing officer shall look to but not be bound by such recitations.

(c) Lacking such description and valuation, the bond shall be in a penalty double the amount claimed by the plaintiff or complainant.



§ 29-6-118 - Filing of affidavit and bond.

The affidavit and bond shall be filed by the officer taking them, in the court to which the attachment is returnable, and shall constitute a part of the record in the cause.



§ 29-6-119 - Pleadings on debt not due.

If the debt or demand, on which the attachment suit is brought, is not due at the time of the service of the attachment, the plaintiff is not required to file any pleadings until the maturity of such debt or demand.



§ 29-6-120 - Contents of writ.

The writ shall be addressed to the sheriff of the county, unless the suit be before a judge of the court of general sessions, and then it may be addressed to a constable; and it shall command the sheriff or constable to attach and safely keep, repleviable upon security, the estate of the defendant, wherever the same may be found in the county, or in the hands of any person indebted to or having any of the effects of the defendant, or so much thereof as shall be of value sufficient to satisfy the debt or demand, and the costs of the complaint.



§ 29-6-121 - Form of writ.

(a) The writ may be substantially in the following form:

State of Tennessee,

___________________ County.

To the sheriff of ___________________ County, greeting:

Whereas, A B (or C D, as the agent or attorney of A B) hath complained on oath to me, E F, judge (chancellor or clerk), that G H is justly indebted (or liable) to A B in the sum of _____ dollars, and affidavit having also been made in writing, and bond given as required by law in attachment cases, you are hereby commanded to attach so much of the estate of G H as will be of value sufficient to satisfy the debt and costs according to the complaint, and such estate, unless replevied, so to secure that the same may be liable to further proceedings thereon to be had at the ___________________ court, to be held for the county of ___________________, on the _____ day of ____________________ next (or before a general sessions judge of ___________________ county, on the ____________________ day of _____), when and where you will make known how you have executed this writ. Witness, E F, judge of the ___________________ court (chancellor or clerk), this _____ day of ____________________, 20 _____. E F.

(b) No objection will lie to the form of the attachment, if the essential matters in this section be set forth in such attachment.



§ 29-6-122 - Return of affidavit and bond.

The affidavit and bond shall be returned by the officer granting the attachment to the tribunal to which the attachment is made returnable.



§ 29-6-123 - Abatement for want of affidavit or bond.

Attachments issued without affidavit and bond, as herein prescribed, may be abated by plea of the defendant.



§ 29-6-124 - Correction of defects.

The attachment law shall be liberally construed, and the plaintiff, before or during trial, shall be permitted to amend any defect of form in the affidavit, bond, attachment, or other proceedings; and no attachment shall be dismissed for any defect in, or want of, bond, if the plaintiff, plaintiff's agent, or attorney will substitute a sufficient bond.



§ 29-6-125 - Alias writs.

Alias writs of attachment or new writs of garnishment may issue without new bond or affidavit, when no property has been found, or not sufficient to satisfy the debt, or when, pending the suit, the plaintiff wishes to garnishee other persons.



§ 29-6-126 - Summons on original attachment.

In all suits commenced by original attachment in any court of record, or before a general sessions judge, it shall be the duty of the clerk issuing the attachment, upon application of the plaintiff, to issue a summons also against the defendant for the same cause of action, and if the summons is executed on the defendant, or when the officer returns on the summons that the officer has levied the writ of attachment, but returns on the summons accompanying the writ of attachment that the defendant is not to be found, the plaintiff may sue out alias and pluries summons, directed to the county where the defendant resides, to have service upon the defendant; and if the summons is executed, no publication shall be made, and there shall be no stay of judgment as required by law in attachment cases where the defendant is made a party by attachment and publication only. The summons shall be in the usual form, and, in addition, shall notify the defendant that an original attachment suit has been commenced against the defendant, and shall be returned to the same court as the attachment.



§ 29-6-127 - Return of ancillary attachment.

Attachments sued out in aid of a suit already brought shall be made returnable to the court before whom the suit is pending.



§ 29-6-128 - Amount of property attached.

The writ of attachment should direct so much of the property of the defendant to be attached as will be sufficient to satisfy the plaintiff's debt or demand, and all costs.



§ 29-6-129 - Territorial application of process.

The process of attachment issues against the property of the defendant wherever the same may be found.



§ 29-6-130 - Counterpart writs.

The officer granting the attachment may direct, upon proper application, that counterpart writs of attachment issue to any county in which property of the defendant may be found, or such counterparts may be subsequently applied for and obtained upon good cause shown.



§ 29-6-131 - Execution by constables.

(a) Constables may execute attachments returnable before general sessions judges, and in cases where the defendant is about to abscond or remove.

(b) This chapter and chapter 7 of this title in relation to the duties of attaching officers embrace constables whenever they are authorized to serve attachments.



§ 29-6-132 - Property subject to levy.

Attachments may be levied upon any real or personal property of either a legal or equitable nature, debts or choses in action, whether due or not due, in which the defendant has an interest.



§ 29-6-133 - Personal property preferred.

The officer to whom the writ is delivered shall attach and take into the officer's possession, in the first instance, so much of the personal property of the defendant as may be necessary to meet the exigency of the writ, and shall levy the attachment, when necessary, upon the defendant's real estate.



§ 29-6-134 - Excessive levy.

If the officer make an excessive levy, the officer shall be liable as in case of excessive levy by execution.



§ 29-6-135 - Transfer after attachment.

Any transfer, sale, or assignment, made after the filing of an attachment bill in chancery, or after the suing out of an attachment at law, of property mentioned in the bill or attachment, as against the plaintiff, shall be inoperative and voidable, as elsewhere provided.



§ 29-6-136 - Actions after attachment of debt or effects.

If, after the service upon any person of a copy of the bill, or levy of the attachment at law upon debts or effects in such person's hands, any person should pay the debt, or secrete the effects, or purchase in any other claim against the defendant, that person shall be liable to the same extent as before the payment, secreting, or purchase.



§ 29-6-137 - Postponement of judgment if debt attached before due.

If debts or choses in action not due are levied upon, no final judgment or decree shall be rendered until they become payable.



§ 29-6-138 - Collection of choses by officer.

In all cases where choses in action are attached, the officer levying the attachment may collect the same until the writ is returned, unless otherwise ordered.



§ 29-6-139 - Money received on attachment.

Money attached by the officer, or coming to the officer's hands by virtue of the attachment, shall forthwith be paid over to the clerk of the court in which the suit is pending, to be by the clerk retained until the further action of the court.



§ 29-6-140 - Appointment of receiver.

The court before whom the suit is pending, may, at any time, appoint a receiver to take possession of property attached under this chapter or chapter 7 of this title, and to collect, manage, and control the same, and pay over the proceeds according to the nature of the property and exigency of the case.



§ 29-6-141 - Perishable property.

(a) Perishable property may be sold by order of the court before whom the suit is pending, unless replevied by the defendant.

(b) If any, or all, of the property is of so perishable a nature, or so expensive, as to render a sale necessary for the interest of the parties, before the officer can make the return, the officer may sell the same, upon advertisement as in the case of execution sales, and make return of the facts with the proceeds of sale.



§ 29-6-142 - Order of publication.

(a) The officer granting the attachment may, at the time, direct that, as soon as the attachment is levied, publication be made in some newspaper, requiring the defendant to appear at a time and place to be mentioned in such publication, before the court having cognizance of the attachment, and defend the action thus commenced, otherwise the cause may be proceeded with ex parte.

(b) If the order of publication is not then made, the clerk of the court or the court itself may make such order at any time thereafter.



§ 29-6-143 - Entry of publication order in record.

(a) The order should be entered upon the general sessions judge's docket, as well as endorsed upon the papers, in all attachment cases returned before a magistrate.

(b) In all other cases, the entry should be upon the minutes or rule docket of the court.



§ 29-6-144 - Publication of notice of levy.

(a) As soon as the attachment is levied upon property of the defendant, the clerk of the court shall make out, in pursuance of the order of publication, a memorandum or notice thereof, and cause same to be published forthwith in some convenient newspaper according to law.

(b) The publication shall be made for four (4) consecutive weeks in a newspaper published in the county in which the suit is brought, if any, and, if not, in some convenient newspaper to be designated in the order, the last publication to be at least one (1) week before the time fixed for the defendant's appearance.



§ 29-6-145 - Contents of notice.

This memorandum or notice shall contain the names of the parties, the style of the court to which the attachment is made returnable, the cause alleged for suing it out, and the time and place at which the defendant is required to appear and defend the attachment suit.



§ 29-6-146 - Notice mailed to nonresidents.

(a) Where publication is made for a nonresident defendant the clerk of the court, in which such suit is filed, shall, immediately after the first publication, mail a copy of the newspaper containing such publication to each of the nonresident defendants directed to each nonresident defendant's last known place of residence, if such place of residence is known or can be ascertained upon inquiry.

(b) The clerk shall make an entry thereof upon the rule docket showing that such notice has been mailed, for which the clerk shall receive a fee of twenty-five cents (25cent(s)), to be collected by the clerk as other costs in the case.

(c) Any failure of the clerk to give such notice shall not invalidate or make voidable any proceeding in court against a nonresident defendant.



§ 29-6-147 - Attachment in lieu of personal service.

The attachment and publication are in lieu of personal service upon the defendant, and the plaintiff may proceed, upon return of the attachment duly levied, as if the suit had been commenced by summons.



§ 29-6-148 - Appearance of defendant.

(a) Should the defendant appear in time, the defendant may make defense, and the cause proceed as if the suit had been commenced by personal service of process.

(b) If the defendant fails to appear or make defense, the plaintiff may take judgment at law, or obtain a decree in equity, in like manner as if the defendant had failed to appear and defend upon personal service of process.



§ 29-6-149 - Right to replevy -- Amount of bond.

The defendant in an attachment suit may replevy the real or personal property attached by giving bond, with good security, payable to the plaintiff, in double the amount of the plaintiff's demand, or, at defendant's option, in double the value of the property attached, conditioned to pay the debt, interest, and costs, or the value of the property attached, with interest, as the case may be, in the event the defendant shall be cast in the suit.



§ 29-6-150 - Replevy before return or sale.

The officer levying the attachment shall take the bond, if tendered, at any time before the officer has made sale of the property or return of the process, in which case the officer will fix the value of the property, and judge of the sufficiency of the security.



§ 29-6-151 - Replevy after return.

After the return of the attachment, and at any time before sale of the property attached, the clerk of the court to which return is made shall take the replevy bond and fix the value of the property, and judge of the sufficiency of the security.



§ 29-6-152 - Defective replevy bonds.

Replevy bonds are subject to the rules prescribed in §§ 8-19-302, 8-19-303.



§ 29-6-153 - Filing of replevy bond.

The bond, if given to the officer levying the attachment, shall be returned by the officer with the attachment; and, whether given to such officer or to the clerk, it constitutes a part of the record.



§ 29-6-154 - Judgment against defendant and sureties.

The court may enter up judgment or decree upon the bond, in the event of recovery by the plaintiff, against the defendant and the defendant's sureties, for the penalty of the bond, to be satisfied by delivery of the property, or its value, or payment of the recovery, as the case may be.



§ 29-6-155 - Judgment on replevy bond.

If the property attached has been replevied by the defendant, the court, upon recovery by the plaintiff, is authorized to render judgment against the defendant and the defendant's sureties in the replevy bond, for the penalty of such bond, but to be satisfied by the payment of the value of the property, with interest from the date of the bond, or by the payment of the plaintiff's demand as ascertained, with interest and costs, or by the forthcoming of the property, as the case may be.



§ 29-6-156 - Loss of replevied property.

The death or destruction of the property, without any fault of the defendant, after the replevy, is no defense to the liability on such bond.



§ 29-6-157 - Application of property to judgment.

The property attached, if not replevied, with its proceeds or increase from the date of levy, shall be subjected to the satisfaction of the judgment or decree by sale upon such terms and conditions as may, in the discretion of the court, be deemed for the interest of all parties, by order of sale, or by other process necessary to effect the object.



§ 29-6-158 - Land subjected to judgment of general sessions court.

In all attachment cases returnable before a judge of the court of general sessions, when land has been levied upon, either by the attachment or by execution under the judgment, and it is necessary to sell the land to satisfy the judgment, the papers shall be returned to the circuit court, and the land condemned, as in other cases of levy upon land by execution of a general sessions judge.



§ 29-6-159 - Execution for unsatisfied balance.

When the property attached is not sufficient to satisfy the recovery, execution may issue for the residue, in case there shall have been appearance by, or personal service of summons on, the defendant.



§ 29-6-160 - Stay of judgment.

(a) Where the defendant does not appear, the court may, and a general sessions judge shall, stay final judgment or decree, not exceeding twelve (12) nor less than six (6) months from the time of the return.

(b) Where the attachment is sued out because the defendant is a nonresident, the stay shall be allowed, unless sufficient cause appear to the contrary.



§ 29-6-161 - Nonresident setting aside default judgment.

In all cases of attachment sued out because the defendant resides out of the state, or has merely departed or removed property from the state, the judgment or decree by default may be set aside, upon application of the defendant and good cause shown, within twelve (12) months thereafter, and defense permitted upon such terms as the court may impose.



§ 29-6-162 - Action on attachment bond.

(a) In all other cases of judgment or decree by default, the defendant cannot deny or put in issue the ground upon which the attachment was issued, but may, at any time thereafter, and within one (1) year after the suing out of the attachment, commence an action on the attachment bond, and may recover such damages as the defendant has actually sustained for wrongfully suing out the attachment.

(b) If sued out maliciously, as well as wrongfully, the jury may, on the trial of such action, give vindictive damages.



§ 29-6-163 - Persons under disability.

Persons laboring under the disabilities of infancy, or unsoundness of mind, at the rendition of the judgment or decree by default, have six (6) months, after the removal of such disability, to appear and show cause against such judgment or decree.



§ 29-6-164 - Death of defendant.

The death of the defendant proceeded against by attachment, without personal service, whether the death occur before or after the commencement of the action, does not render the proceedings void, but the defendant's heirs or representatives, as the case may be, have the right, within three (3) years from the rendition of final judgment or decree, to make themselves parties by petition showing merits verified by affidavit, and contest the plaintiff's demand.



§ 29-6-165 - Title vested in purchasers.

The judgment or decree, if executed before it is set aside, under any of the provisions of §§ 29-6-161 -- 29-6-164, will be a protection to all persons acting under it, and will confer a good title to all property sold by virtue thereof.






Chapter 7 - Attachment by Garnishment

§ 29-7-101 - Assets subject to garnishment.

Where property, choses in action, or effects of the debtor are in the hands of third persons, or third persons are indebted to such debtor, the attachment may be by garnishment.



§ 29-7-102 - Wages earned and payable outside state.

Wages earned out of this state and payable out of this state shall be exempt from attachment or garnishment in all cases, where the cause of action arose out of this state, and it shall be the duty of garnishees in such cases to plead such exemption unless the defendant is actually served with process.



§ 29-7-103 - Method of effecting -- Answer.

(a) Attachment by garnishment is effected by informing the debtor of the defendant, or person holding the property of the defendant, that the property in the defendant's hands, or the hands of the person holding the property of the defendant, is attached, and by leaving with the defendant or such other person a written notice that the defendant or such other person is required to appear at the return term of the attachment, or before a judge of the court of general sessions, at a time and place fixed, to answer such questions as may be asked the defendant or such other person touching the property and effects of the defendant.

(b) The garnishee may appear and make an answer initially either in person or by filing a written answer.



§ 29-7-104 - Notice to retain possession.

The notice should also require the defendant not to pay any debt due by the defendant, or thereafter to become due, and to retain possession of all property of the defendant, then or thereafter in defendant's custody or under defendant's control, to answer the garnishment.



§ 29-7-105 - Liability on instrument.

The garnishee shall not be made liable upon a debt due by negotiable or assignable paper, unless such paper is delivered, or the garnishee completely exonerated or indemnified from all liability thereon, after the garnishee may have satisfied the judgment or decree.



§ 29-7-106 - Return of notice.

A copy of the notice served upon the garnishee should be returned by the officer, with the attachment and levy, duly executed.



§ 29-7-107 - Examination of garnishee.

The garnishee shall be examined as prescribed in § 26-2-204.



§ 29-7-108 - Compensation of garnishee.

The garnishee is allowed the compensation and privileges of a witness, for the garnishee's attendance and answer, and all costs to be paid by the plaintiff.



§ 29-7-109 - Motion to garnish other debtors.

If, upon the examination of any garnishee, it appears that there is any of the defendant's estate in the hands or under the control of any person not summoned, the court shall, upon the motion of the plaintiff, grant attachment, to be levied on the estate in the hands or under the control of such person, who shall be summoned and made liable as other garnishees.



§ 29-7-110 - Exoneration by payment or delivery.

(a) A garnishee, at any time after answer, may be exonerated from further responsibility by paying over and delivering to the officer or court, before or after the return of the attachment, the money and property of the defendant, or so much thereof as may be equal to the property directed to be attached.

(b) Such property or money delivered or paid over may afterwards be treated as though attached in the usual manner.



§ 29-7-111 - Death of garnishee.

If the garnishee die after having been summoned in garnishment, and pending the litigation, the proceedings may be revived by or against the deceased garnishee's representatives.



§ 29-7-112 - Judgment against garnishee.

If it appears that the garnishee is indebted to the defendant, or has property and effects of the defendant subject to the attachment, the court may, in case recovery is had by the plaintiff against the defendant, give judgment against the garnishee for the amount of the recovery or of the indebtedness and property.



§ 29-7-113 - Execution on maturity of debt.

If the debt of the garnishee to the defendant is not due, execution will be suspended until its maturity.



§ 29-7-114 - Default by garnishee -- Conditional judgment.

If, when duly summoned, the garnishee fail to appear and answer the garnishment, the garnishee shall be presumed to be indebted to the defendant to the full amount of the plaintiff's demand, and a conditional judgment shall be entered up against the garnishee accordingly.



§ 29-7-115 - Notice of conditional judgment.

Upon this conditional judgment, a scire facias shall issue to the garnishee, returnable to the next term of the court, or to a day and place fixed before a general sessions judge, to show cause why final judgment should not be entered against the garnishee.



§ 29-7-116 - Final judgment.

Upon the return of this scire facias duly served, or two (2) returns of "not to be found in my county," the conditional judgment shall be made final, and execution issued accordingly.



§ 29-7-117 - Conclusiveness of judgment.

The judgment in the garnishment suit, condemning the property or debt in the hands of the garnishee to the satisfaction of the plaintiff's demand, is conclusive as between the garnishee and defendant.



§ 29-7-118 - Stay of general sessions judge's judgment.

The garnishee against whom a judgment for money is rendered by a judge of the court of general sessions, is entitled to the stay of execution allowed by law on general sessions judge judgments.



§ 29-7-119 - Appeal.

An appeal lies in all garnishment cases, at the instance of the plaintiff, the defendant, or the garnishee.






Chapter 8 - Change of Name--Correction of Errors in Birth Certificates

§ 29-8-101 - Jurisdiction -- Persons ineligible -- Inmates.

(a) The circuit, probate and county courts have concurrent jurisdiction to change names and to correct errors in birth certificates on the application of a resident of the county in which the application is made.

(b) (1) Notwithstanding any other law to the contrary, persons who have been convicted of the following offenses shall not have the right to legally change their names:

(A) First or second degree murder; or

(B) Any offense, the commission of which requires a sexual offender to register pursuant to the Tennessee Sexual Offender and Violent Sexual Offender Registration, Verification and Tracking Act of 2004, compiled in title 40, chapter 39, part 2.

(2) If the court has reason to believe that the petition is being made to defraud or mislead, is not being made in good faith, will cause injury to an individual or to compromise public safety, then the petition shall be denied.

(3) If the person seeking to have the person's name changed has a felony conviction, other than for those offenses enumerated in subdivision (b)(1), then the petition is presumed to be made in bad faith, to defraud or mislead, to cause injury to an individual or to compromise public safety. The name change shall not be granted unless the individual requesting the name change proves by clear and convincing evidence that the petition is not based upon an intent to defraud or mislead, is made in good faith, will not cause injury to an individual and will not compromise public safety.

(4) This subsection (b) shall not apply if the name change is the result of a lawful marriage, marital dissolution or adoption.

(c) No public funds shall be expended to change the name of any person who is an inmate in the custody of the department of correction.



§ 29-8-102 - Petition.

The application to change the name or to correct an error in a birth certificate shall be by petition, in writing, signed by the applicant and verified by affidavit, stating that the applicant is a resident of the county, and giving the applicant's reasons for desiring the change or correction.



§ 29-8-103 - Clerk's fees.

The clerk's fee for services in proceedings under this chapter shall be the same as for like services in other cases, to be paid by the party petitioning.



§ 29-8-104 - Judgment.

The court may order the name to be changed or the birth certificate to be corrected by entry of record reciting the petition and its reasons therefor.



§ 29-8-105 - Effect.

Any person whose name is thus changed may thereafter be known and designated, sue and be sued, by the new name.






Chapter 9 - Contempt of Court

§ 29-9-101 - Officers authorized to punish.

Any officer authorized to punish for contempt is a court within the meaning of §§ 29-9-101 -- 29-9-106.



§ 29-9-102 - Scope of power.

The power of the several courts to issue attachments, and inflict punishments for contempts of court, shall not be construed to extend to any except the following cases:

(1) The willful misbehavior of any person in the presence of the court, or so near thereto as to obstruct the administration of justice;

(2) The willful misbehavior of any of the officers of such courts, in their official transactions;

(3) The willful disobedience or resistance of any officer of the such courts, party, juror, witness, or any other person, to any lawful writ, process, order, rule, decree, or command of such courts;

(4) Abuse of, or unlawful interference with, the process or proceedings of the court;

(5) Willfully conversing with jurors in relation to the merits of the cause in the trial of which they are engaged, or otherwise tampering with them; or

(6) Any other act or omission declared a contempt by law.



§ 29-9-103 - Punishment.

(a) The punishment for contempt may be by fine or by imprisonment, or both.

(b) Where not otherwise specially provided, the circuit, chancery, and appellate courts are limited to a fine of fifty dollars ($50.00), and imprisonment not exceeding ten (10) days, and, except as provided in § 29-9-108, all other courts are limited to a fine of ten dollars ($10.00).



§ 29-9-104 - Omission to perform act.

(a) If the contempt consists in an omission to perform an act which it is yet in the power of the person to perform, the person may be imprisoned until such person performs it.

(b) The person or if same be a corporation, then such person or corporation can be separately fined, as authorized by law, for each day it is in contempt until it performs the act or pays the damages ordered by the court.



§ 29-9-105 - Performance of forbidden act.

If the contempt consists in the performance of a forbidden act, the person may be imprisoned until the act is rectified by placing matters and person in status quo, or by the payment of damages.



§ 29-9-106 - Bail.

(a) Upon an attachment to answer for a contempt, except in not performing a decree, the officer executing the process shall take bail from the defendant as in other cases.

(b) (1) The court ordering the attachment shall specify the penalty of such appearance bond.

(2) If the penalty is not fixed by the court, it shall be two hundred fifty dollars ($250).



§ 29-9-107 - Profanity in court of record.

Any person who profanely swears or curses in the presence of any court of record commits a Class C misdemeanor.



§ 29-9-108 - Local violations -- Failure to appear.

(a) (1) The judges of courts exercising municipal jurisdiction in counties having a metropolitan form of government are empowered to punish any person for contempt who, having been cited to appear in such court for the violation of a city, municipal or metropolitan government law or ordinance, willfully fails to appear without just cause on the designated day and at the designated time. The punishment for contempt in each such case is limited to a fine of ten dollars ($10.00) and imprisonment not exceeding five (5) days for each violation.

(2) This section shall also apply to judges of courts of general sessions when such judges are exercising municipal jurisdiction by hearing violations of city, municipal or metropolitan government laws or ordinances.

(3) The power to punish for contempt conferred by this section may not be used to punish persons who fail to appear for parking violations.

(b) (1) The judges of courts exercising municipal jurisdiction over environmental violations relating to health, housing, fire, building and zoning codes of the municipal code, in any county having a population of not less than seven hundred thousand (700,000) according to the 1980 federal census or any subsequent federal census, shall punish any person for contempt who, having been cited for failure to appear in such court for the violation of a municipal government law or ordinance involving any violation relating to health, housing, fire, building and zoning codes or municipal law:

(A) Willfully fails to appear without just cause on the designated day and at the designated time; or

(B) Willfully fails to obey the court's order to correct a violation of the municipal code relating to health, housing, fire, building and zoning codes, within the designated day and at the designated time as given by court order.

(2) The punishment for contempt in each such case is limited to a fine of ten dollars ($10.00) and imprisonment not exceeding five (5) days for each violation.

(3) The power to punish for contempt conferred by this section may not be used to punish persons who fail to appear for parking violations.






Chapter 10 - Patent Infringement Actions

§ 29-10-101 - Chapter definitions.

In this chapter:

(1) "Affiliated person" means a person under common ownership or control of an intended recipient.

(2) "Intended recipient" means a person who purchases, rents, leases, or otherwise obtains a product or service in the commercial market that is not for resale in the ordinary business and that is, or later becomes, the subject of a patent infringement allegation.

(3) "Person" means any natural person, partnership, corporation, company, trust, business entity or association, and any agent, employee, partner, officer, director, member, associate, or trustee thereof.



§ 29-10-102 - Frivolous or bad faith assertion of patent infringement -- Activities not constituting violation -- Exceptions to applicability of chapter.

(a) It is a violation of this chapter for a person, in connection with the assertion of a United States patent, to send, or cause any person to send, any written or electronic communication that states that the intended recipient or any affiliated person is infringing or has infringed a patent and bears liability or owes compensation to another person, if:

(1) The communication threatens litigation if compensation is not paid or the infringement issue is not otherwise resolved and there is a consistent pattern of such threats having been issued and no litigation having been filed;

(2) The communication falsely states that litigation has been filed against the intended recipient or any affiliated person; or

(3) The assertions contained in the communication lack a reasonable basis in fact or law because:

(A) The person asserting the patent is not a person, or does not represent a person, with the current right to license the patent to, or to enforce the patent against, the intended recipient or any affiliated person;

(B) The communication seeks compensation for a patent that has been held to be invalid or unenforceable in a final, unappealable or unappealed judicial or administrative decision;

(C) The communication seeks compensation on account of activities undertaken after the patent has expired; or

(D) The content of the communication fails to include such information necessary to inform an intended recipient or any affiliated person about the patent assertion by failing to include any one of the following:

(i) The identity of the person asserting a right to license the patent to or enforce the patent against the intended recipient or any affiliated person;

(ii) The patent number issued by the United States Patent and Trademark Office alleged to have been infringed; or

(iii) The factual allegations concerning the specific areas in which the intended recipient or affiliated person's products, services, or technology infringed the patent or are covered by the claims in the patent.

(b) Nothing in this section shall be construed to be a violation of this chapter for any person who owns or has the right to license or enforce a patent to:

(1) Advise others of that ownership or right of license or enforcement;

(2) Communicate to others that a patent is available for license or sale; or

(3) Notify another of the infringement of the patent; or

(4) Seek compensation on account of past or present infringement, or for a license to the patent, provided that the person is not acting in bad faith.

(c) This chapter shall not apply to any written or electronic communication sent by:

(1) Any owner of a patent who is using the patent in connection with substantial research, development, production, manufacturing, processing or delivery of products or materials;

(2) Any institution of higher education as that term is defined in section 101 of the Higher Education Act of 1963 (20 U.S.C. § 1001);

(3) Any technology transfer organization whose primary purpose is to facilitate the commercialization of technology developed by an institution of higher education; or

(4) Any person or business entity seeking a claim for relief arising under 35 U.S.C. § 271(e)(2).



§ 29-10-103 - Enforcement of chapter.

(a) The attorney general and reporter shall have the authority to enforce this chapter and conduct civil investigations and bring civil actions, as provided in § 8-6-109, title 8, chapter 6, part 4, and §§ 47-18-106 and 47-18-108.

(b) In an action brought by the attorney general under this chapter, the court may award or impose any relief available under § 29-10-104 or title 47, chapter 18.

(c) In addition to the relief provided for in § 29-10-104, upon a motion by the attorney general and reporter and a finding by the court that there is a reasonable likelihood that a person violated § 29-10-102, the court may require the person to post a bond in an amount equal to a good faith estimate of the costs to litigate a claim and amounts reasonably likely to be recovered if an action were to be brought pursuant to this section. A hearing shall be held if either party requests a hearing



§ 29-10-104 - Civil action -- Available remedies and damages.

An intended recipient alleging a violation of this chapter may bring an action in any circuit or chancery court. A court shall award litigation costs and fees, including reasonable attorneys' fees, to a plaintiff who prevails in an action brought pursuant to this section. In addition, the court may award the following remedies to a plaintiff who prevails in an action brought pursuant to this chapter:

(1) Actual damages; and

(2) Punitive damages in an amount equal to three (3) times the actual damages.






Chapter 11 - Contribution Among Tort-feasors

§ 29-11-101 - Short title.

This chapter may be cited as the "Uniform Contribution Among Tort-Feasors Act."



§ 29-11-102 - Right of contribution among tort-feasors -- Exceptions -- Subrogation -- Indemnity.

(a) Except as otherwise provided in this chapter where two (2) or more persons are jointly or severally liable in tort for the same injury to person or property or for the same wrongful death, there is a right of contribution among them even though judgment has not been recovered against all or any of them; but no right of contribution shall exist where, by virtue of intrafamily immunity, immunity under the workers' compensation laws of the state of Tennessee, or like immunity, a claimant is barred from maintaining a tort action for injury or wrongful death against the party from whom contribution is sought.

(b) The right of contribution exists only in favor of a tort-feasor who has paid more than the proportionate share of the shared liability between two (2) or more tort-feasors for the same injury or wrongful death, in accordance with the procedure set out in § 29-11-104, and the tort-feasor's total recovery is limited to the amount paid by the tort-feasor in excess of this proportionate share.

(c) There is no right of contribution in favor of any tort-feasor who has intentionally caused or contributed to the injury or wrongful death.

(d) A tort-feasor who enters into a settlement with a claimant is not entitled to recover contribution from another tort-feasor whose liability for the injury or wrongful death is not extinguished by the settlement nor in respect to any amount paid in a settlement which is in excess of what was reasonable.

(e) A liability insurer, who by payment has discharged in full or in part the liability of a tort-feasor and has thereby discharged in full its obligation as insurer, may be subrogated to the tort-feasor's right of contribution to the extent of the amount it has paid in excess of the tort-feasor's proportionate share of the shared liability between two (2) or more tort-feasors for the same injury or wrongful death, in accordance with the procedure set out in § 29-11-103. This provision does not limit or impair any right of subrogation or assignment arising from any other relationship and causes of action for contribution or indemnity are fully assignable and transferable.

(f) This chapter does not impair any right of indemnity under existing law. Where one tort-feasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of tort-feasor's indemnity obligation.

(g) This chapter shall not apply to breaches of trust or of other fiduciary obligation.



§ 29-11-103 - Determination of proportionate share of shared liability.

In determining the proportionate share of the shared liability between two (2) or more tort-feasors for the same injury or wrongful death, for purposes of pursuit of contribution among tort-feasors:

(1) The reasonable amount of the settlement and the relative degree of fault of the tort-feasors and the injured party or parties in bringing about the injury or wrongful death shall be compared, and the party seeking contribution shall be entitled to recover only to the extent that the party has paid more than the proportionate share of the common liability, with the proportionate share to be determined solely by comparison of the relative degrees of fault of the parties;

(2) If equity requires, the collective liability of some as a group shall constitute a single proportionate share; and

(3) Principles of equity applicable to contribution generally shall apply.



§ 29-11-104 - Enforcement of contribution -- Procedure -- Limitation.

(a) Whether or not judgment has been entered in an action against two (2) or more tortfeasors for the same injury or wrongful death, contribution may be enforced by separate action in the circuit or chancery courts to be tried according to the forms of chancery.

(b) Where a judgment has been entered in an action against two (2) or more tortfeasors for the same injury or wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment defendants by motion upon notice to all parties to the action; provided that, any issue as to indemnity may be determined at the hearing of such motion.

(c) If there is a judgment for the injury or wrongful death against the tortfeasor seeking contribution, any separate action by the tortfeasor to enforce contribution must be commenced within one (1) year after satisfaction of the judgment.

(d) If there is no judgment for the injury or wrongful death against the tortfeasor seeking contribution, the tortfeasor's right of contribution is barred unless the tortfeasor has either:

(1) Discharged by payment the common liability within the statute of limitations period applicable to claimant's right of action against the tortfeasor and has commenced tortfeasor's action for contribution within one (1) year after payment; or

(2) Agreed while action is pending against the tortfeasor to discharge the common liability and has within one (1) year after the agreement paid the liability and commenced tortfeasor's action for contribution within one (1) year of payment.

(e) The recovery of a judgment for an injury or wrongful death against one (1) tortfeasor does not of itself discharge the other tortfeasors from liability for the injury or wrongful death unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

(f) The judgment of a court in determining the liability of the several defendants to a claimant for an injury or wrongful death after trial on the merits shall be binding among such defendants in determining their right to contribution or indemnity, except where a claimant commenced an action for injury or wrongful death prior to April 3, 1968.



§ 29-11-105 - Effect of release or covenant not to sue upon liability of other tort-feasors.

(a) When a release or covenant not to sue or not to enforce judgment is given in good faith to one (1) of two (2) or more persons liable in tort for the same injury or the same wrongful death:

(1) It does not discharge any of the other tort-feasors from liability for the injury or wrongful death unless its terms so provide; but it reduces the claim against the others to the extent of any amount stipulated by the release or the covenant, or in the amount of the consideration paid for it, whichever is the greater; and

(2) It discharges the tort-feasor to whom it is given from all liability for contribution to any other tort-feasor.

(b) No evidence of a release or covenant not to sue received by another tort-feasor or payment therefor may be introduced by a defendant at the trial of an action by a claimant for injury or wrongful death, but may be introduced upon motion after judgment to reduce a judgment by the amount stipulated by the release or the covenant or by the amount of the consideration paid for it, whichever is greater.



§ 29-11-106 - Construction of chapter.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.



§ 29-11-107 - Liability for damages in civil action governed by comparative fault -- When doctrine of joint and several liability applies -- Doctrines of vicarious liability and respondeat superior unaffected -- Allocation of fault by trier of fact.

(a) If multiple defendants are found liable in a civil action governed by comparative fault, a defendant shall only be severally liable for the percentage of damages for which fault is attributed to such defendant by the trier of fact, and no defendant shall be held jointly liable for any damages.

(b) Notwithstanding subsection (a), the doctrine of joint and several liability remains in effect:

(1) To apportion financial responsibility in a civil conspiracy among two (2) or more at-fault defendants who, each having the intent and knowledge of the other's intent, accomplish by concert an unlawful purpose, or accomplish by concert a lawful purpose by unlawful means, which results in damage to the plaintiff; and

(2) Among manufacturers only in a product liability action as defined in § 29-28-102, but only if such action is based upon a theory of strict liability or breach of warranty. Nothing in this subsection (b) eliminates or affects the limitations on product liability actions found in § 29-28-106.

(c) Nothing in this section eliminates or affects the doctrines of vicarious liability or respondeat superior.

(d) Nothing in this section limits the ability of the trier of fact to allocate fault to a nonparty to the suit, including, but not limited to, an immune third party or a settling party, person, or entity. Allocations of fault to nonparties shall be used only to determine the liability of named parties and shall not subject nonparties to liability in the action in which the allocation occurred or in any other action.

(e) Nothing in this section eliminates or diminishes:

(1) The filing of cross-claims or counterclaims against any party or third party under Tennessee Rules of Civil Procedure 13 and 14;

(2) The assertion by a party of rights to contribution or indemnity;

(3) The assertion by a party of comparative fault under Tennessee Rule of Civil Procedure 8.03;

(4) The doctrine of superseding and independent intervening cause; or

(5) Any defenses or immunities that exist as of July 1, 2013.

(f) This section shall not prevent parties from entering into a legally enforceable contract that allocates fault in a civil action among the parties to the contract.






Chapter 12 - Creditors' Bills

§ 29-12-101 - Fraudulent conveyances and other devices.

Any creditor, without first having obtained a judgment at law, may file the bill in chancery for the creditor, or for the creditor and other creditors, to set aside fraudulent conveyances of property, or other devices resorted to for the purpose of hindering and delaying creditors, and subject the property, by sale or otherwise, to the satisfaction of the debt.



§ 29-12-102 - Attachment and injunction.

Upon filing the bill, writs of attachment and injunction may be granted, on complainants giving bond and security in such sums as the chancellor or judge may order, conditioned to comply with the orders and decrees of the court, and to pay such damages as may be awarded or recovered for wrongfully suing out such attachment or injunction.



§ 29-12-103 - Intervention by other creditors.

If the bill is filed by one (1) creditor for the creditor and others, the other creditors may make themselves parties at any time before final decree, by petition and execution of prosecution bonds, or by agreeing to join in the bonds required in the case of the original complaint, and in a sufficient penalty, to pay their proportional part of the recovery on such bonds.



§ 29-12-104 - Powers of court.

The court has the same power and jurisdiction in all respects to set aside fraudulent conveyances and other fraudulent devices, in the cases mentioned in §§ 29-12-101 -- 29-12-103, and to subject the property, by sale or otherwise, to the payment of debts, as if the creditor had obtained judgment, and execution thereon had been returned unsatisfied.



§ 29-12-105 - Judgment without fraud.

In case the complainant fails to establish the fraud, the court shall proceed to render judgment on the complainant's claim, ascertaining the amount, when disputed, by reference to the clerk and master, where deemed advisable, or by an issue to be tried by a jury; but the complainant shall pay all costs, except such as are incident to taking the judgment.



§ 29-12-106 - Limitation of actions.

In no case shall the limitation of actions be held to commence running in favor of a fraudulent or voluntary possessor, until the creditor, to be affected by the fraudulent or voluntary conveyance, has a right of action to test the validity of such conveyance.



§ 29-12-107 - Corporate property.

The creditors of a corporation may also, without first having obtained a judgment at law, file a bill in the court of chancery, to attach the property of the corporation, and subject the same, by sale or otherwise, to the satisfaction of their debts, when the corporate franchises are not used, or have been granted to others in whole or in part.



§ 29-12-108 - Receiver for corporate property.

In such cases the court may appoint a receiver, take an account of the affairs of the corporation, and apply the property and effects to the payment of debts pro rata, and divide the surplus, if any, among the stockholders.



§ 29-12-109 - Bill where legal remedies insufficient.

In all cases where personal service of process cannot be made at law, and where no original attachment at law will lie, and no judgment at law can be obtained, and also in cases where the demand is purely of an equitable nature, the court of chancery has jurisdiction to subject legal and equitable interests in every kind of property, with the exception stated in § 26-4-101, the lien to commence from the filing of the bill (but as to subsequent purchasers and encumbrancers from registration) if the facts are verified by affidavit, and injunction is granted.






Chapter 13 - Criminal Injuries Compensation

Part 1 - General Provisions

§ 29-13-101 - Short title.

This chapter and § 40-24-107 shall be known and may be cited as the "Criminal Injuries Compensation Act of 1976."



§ 29-13-102 - Chapter definitions.

As used in this chapter and § 40-24-107, unless the context otherwise requires:

(1) "Child" means any individual, adopted or natural born, entitled to take as a child under the laws of this state by intestate succession from the parent whose relationship is involved and also includes a stepchild;

(2) "Claimant" means any person or persons filing a claim for compensation under this chapter on such person's or persons' own behalf, the guardian of a victim if the victim is a minor, the legal representative of the estate of a deceased victim, or the dependents of the victim;

(3) "Commission" means the Tennessee claims commission created pursuant to § 9-8-301;

(4) "Court" means the circuit courts of the state of Tennessee, for the purposes of filing a claim, and any court of the state which has the jurisdiction to try a crime against person or property, for the purpose of assessing the costs provided for in § 40-24-107, except general sessions courts or municipal courts may not impose such costs;

(5) "Dependents" means such relatives of a deceased victim as were receiving substantial support or needed services from the victim at the time of the victim's death, and includes the child of such victim born after such victim's death;

(6) "Division" means the division of claims administration created pursuant to § 9-8-401;

(7) "Family," when used with reference to a person, includes:

(A) Any person related to such person within the third degree of consanguinity or affinity; or

(B) Any person living in the same household as such person;

(8) "Minor" means any person who has not attained the age of eighteen (18) years;

(9) "Offender" means a person who has or is alleged to have committed a crime;

(10) "Out of pocket expenses" means unreimbursed or unreimbursable expenditures or indebtedness reasonably incurred for medical care or other services reasonably necessary as a result of the personal injury or death upon which a claim is based;

(11) "Relative" means a spouse, parent, grandparent, stepparent, child, grandchild, brother, sister, half brother, half sister and a spouse's parents or stepparents; and

(12) "Victim" means a person who suffers personal injury or death as a direct and proximate result of any act of a person which is within the description of any of the offenses specified in § 29-13-104.



§ 29-13-103 - Burden of proof -- Documentation.

(a) The claimant has the burden of presenting to the division all facts necessary in determining whether the claimant is entitled to compensation under this part. No claimant shall be entitled to compensation unless the claimant proves by a preponderance of the evidence every requirement under this part for entitlement to compensation, including, but not limited to, the following:

(1) The occurrence of an offense as defined in § 29-13-104;

(2) The offense proximately caused personal injury to or death of the victim;

(3) The claimant is eligible for compensation pursuant to § 29-13-105;

(4) The claimant has fully cooperated with the police and the district attorney general in the investigation and prosecution of the offender;

(5) The amount of losses or expenses incurred by the claimant that are eligible for reimbursement pursuant to §§ 29-13-106 and 29-13-107;

(6) If the claim is based upon the death of the victim and an award in excess of funeral and burial expenses is being sought, that the claimant was a dependent of the victim within the meaning of § 29-13-102(5); and

(7) The victim or a member of the victim's family reported the offense to the proper law enforcement authorities within the time prescribed in § 29-13-108(a).

(b) The claimant must present written documentation to establish the facts required by subsection (a). Such documentation shall include, where appropriate, all medical and funeral bills, lost wage verifications, W-2 forms, death and birth certificates, and the incident report from the appropriate law enforcement agency.



§ 29-13-104 - Offenses to which compensation applies.

Payment of compensation shall be made to the claimant in accordance with this chapter for personal injury to or death of the victim which resulted from:

(1) An act committed in this state, which, if committed by a mentally competent, criminally responsible adult, would constitute a crime under state or federal law; provided, that an injury or death inflicted through the use of a motor vehicle or watercraft shall be eligible for compensation under this chapter only under the following circumstances:

(A) Evidence submitted clearly shows that the operator of the motor vehicle or watercraft directly causing the death or injury was acting with criminal intent to intentionally inflict injury or death;

(B) The operator of the motor vehicle or watercraft directly causing the death or injury was operating the motor vehicle or watercraft as is prohibited by § 55-10-401; provided, that claims for any personal injury or loss alleged to have been incurred as a result of the personal injury or death of a passenger in such a motor vehicle or watercraft shall be subject to § 29-13-119; or

(C) The crime involved the failure to stop at the scene of an accident in violation of § 55-10-101, which directly resulted in serious bodily injury or death to the victim; and the evidence shows that the operator of the motor vehicle knew or reasonably should have known that death or serious bodily injury had occurred.

(2) An attempt to prevent or the actual prevention of a crime or an attempted crime under state or federal law in this state which the victim reasonably believed had occurred or was about to occur;

(3) The apprehending of an individual who had committed a felony in the presence of the victim, if, under the circumstances, the victim could have reasonably believed that a felony had occurred; or

(4) Any of the foregoing acts committed or taken in another state if the victim was a resident of this state at the time the crime or act occurred and the claimant's request for compensation from the state in which the crime or act occurred is not honored.



§ 29-13-105 - Persons eligible for compensation.

(a) Except as otherwise provided, the following person or persons shall be eligible for compensation pursuant to this chapter:

(1) A victim of a crime;

(2) In the case of the death of the victim, a dependent of the victim;

(3) In case of the death of a victim, where the compensation is for unreimbursed or unreimbursable mental health counseling or treatment made necessary by the death of the victim, a relative of the victim;

(4) In the case of the death of the victim, where the compensation is for unreimbursed or unreimbursable funeral or burial expenses, to the legal representative of the estate of the victim, or if no estate of the victim is opened, to a relative of the victim as defined in § 29-13-102;

(5) In the case of the personal injury of the victim, where the compensation is for expenses incurred by any person responsible for the maintenance of that victim, to that person;

(6) In the case of a sexually-oriented crime committed against a victim who is under eighteen (18) years of age, where the compensation is for unreimbursed or unreimbursable mental health counseling or treatment made necessary by the sexually-oriented crime, any sibling or non-offending custodial parent of the victim, or both; or

(7) In the case of domestic assault committed against the victim, where the compensation is for unreimbursed or unreimbursable mental health counseling or treatment made necessary by the crime, any child of the victim who witnesses the crime and who is under eighteen (18) years of age.

(b) A person who is criminally responsible for the crime upon which a claim is based, or an accomplice of such person, or anyone who has contributed to the crime in any respect, shall not be eligible to receive an award with respect to a claim under this chapter.

(c) No compensation shall be awarded a victim who was, at the time of the personal injury or death, a member of the offender's family, if it is determined that any benefit would accrue, either directly or indirectly, to the offender. This subsection (c) shall not be construed to automatically disqualify a victim who was a member of the offender's family at the time of the injury or death.

(d) A person who has been convicted of an offense under federal law with respect to any time period during which the person is delinquent in paying a fine, other monetary penalty, or restitution imposed for the offense shall not be eligible to receive an award with respect to a claim under this chapter. This subsection (d) shall not apply until the date on which the United States attorney general, in consultation with the director of the administrative office of the United States courts, issues a written determination that a cost-effective, readily available criminal debt payment tracking system operated by the agency responsible for the collection of criminal debt has established cost-effective, readily available communications links with entities that administer federal victim compensation programs that are sufficient to ensure that victim compensation is not denied to any person except as authorized by law.



§ 29-13-106 - Losses or expenses reimbursable.

(a) Payment of compensation under this chapter shall be ordered for losses or expenses as defined in this section only upon submission of written documentation which clearly shows that such losses and expenses were actually and reasonably incurred by the claimant. The burden of proof of losses and expenses shall be upon the claimant. The payment of compensation under this chapter shall be awarded for:

(1) Expenses actually and reasonably incurred as a result of the personal injury or death of the victim, including, but not limited to, actual expenditures of moneys for or indebtedness resulting from medical services, hospital services, funeral and burial expenses;

(2) "Permanent partial disability" or "permanent total disability" as defined in § 29-13-107;

(3) Expenses actually and reasonably incurred as the result of the claimant traveling to and from the trial of the defendant or defendants alleged to have committed an offense as defined in § 29-13-104, regardless of whether the claimant is called as a witness, and expenses actually and reasonably incurred as the result of the claimant traveling to and from appellate, post-conviction or habeas corpus proceedings resulting from the trial of a defendant or defendants alleged to have committed a compensable offense as defined in § 29-13-104. Any award made under the preceding sentence to a claimant shall not exceed a cumulative total of one thousand two hundred fifty dollars ($1,250) for all such travel. For the purposes of subdivision (a)(3) "claimant" means the victim, the guardian of a victim if the victim is a minor, the legal representative of the estate of a deceased victim, or relative of the victim as defined in § 29-13-102. As used in the preceding sentence, "legal representative of the estate of a deceased victim" shall not be construed or implemented to include any attorney who, for a fee, serves as legal representative of the estate of such victim. In no case shall compensation be awarded under this subdivision (a)(3) to more than four (4) claimants as a result of the "same criminal act" as defined in subsection (e). Further, no award shall be made to a claimant under this subdivision (a)(3) if the claimant is otherwise eligible for the payment of travel expenses by the state or any county of this state as a result of the claimant attending the trial as a witness;

(4) Reasonable out-of-pocket expenses incurred for cleaning supplies, equipment rental and labor needed to clean the scene of a homicide, sexual assault or aggravated assault, if the scene was the residence of the victim or a relative of the victim as defined in § 29-13-102. "Cleaning the scene" means to remove, or attempt to remove, from the crime scene blood, dirt, stains or other debris caused by the crime or the processing of the crime scene;

(5) Pecuniary loss to the dependents of a deceased victim;

(6) Any other pecuniary loss, including lost wages, as defined in § 29-13-107, resulting from the personal injury or death of the victim that is determined to be reasonable;

(7) The victim's reasonable moving expenses, storage fees and fees for transfer of utility service if the move is a direct result of an assault committed upon such victim at the victim's residence, provided that the victim shall not receive compensation for more than two (2) moves resulting from the assault; and

(8) Reasonable costs of cleaning, repairing or replacing eyeglasses and hearing aids owned by the victim that were damaged or destroyed by the crime or the processing of the crime scene, and the reasonable costs of repairing or replacing personal property owned by the victim or a relative of the victim as defined in § 29-13-102 that was damaged or destroyed in processing the scene of a homicide, sexual assault or aggravated assault if the scene was the residence of the victim or the relative of the victim who owned the property.

(b) In no case will any compensation be awarded for any damage to real or personal property, except as provided in subdivision (a)(8). For the purpose of this section, "dental devices", "artificial prosthetic devices" and "medically related devices" are not considered personal property.

(c) No compensation shall be awarded for any personal injury or loss alleged to have been incurred as a result of pain and suffering, except for victims of the crime of rape and victims of crime involving sexual deviancy, including minors who are victims of the crimes contained in §§ 39-13-502 -- 39-13-505, 39-12-101, 39-13-522, 39-15-302, 39-17-902, and 39-17-1003 -- 39-17-1005, and/or any attempt, conspiracy or solicitation to commit such offenses.

(d) Except as provided in subdivision (a)(3), no award shall be made unless the claimant has incurred a minimum out of pocket loss of one hundred dollars ($100) or has lost at least two (2) continuous weeks earnings or support, unless it is determined that the interest of justice would not be served by such a limitation.

(e) No compensation shall be awarded on account of the same criminal act in an amount in excess of thirty thousand dollars ($30,000), except as provided in subsection (h). All awards granted under subsection (a) shall be aggregated in determining this amount. For the purposes of this chapter, where a victim is injured as a result of two (2) or more criminal acts that occur:

(1) Sequentially, but involve the same criminal or group of criminals, and the same victim or group of victims; and

(2) The victim or victims remain in the presence or under the control of the criminal or criminals, then the injuries shall be deemed to have resulted from a single criminal act. For the purposes of this chapter, where a minor is the victim of crimes listed in subsection (c), and there are multiple occurrences of one (1) or more of these listed crimes by a single criminal over a period of time, then such injuries shall be deemed to have resulted from a single criminal act.

(f) (1) Any award shall be reduced by the amounts of payment already received or any amounts which claimant is legally entitled to receive as a result of the injury:

(A) From or on behalf of the offender;

(B) From any other public or private source; or

(C) As an emergency award pursuant to § 29-13-114.

(2) It is the intent of this subsection (f) to prohibit double recoveries by criminal victims, but it shall not be construed to prohibit recovery of compensation under this chapter if the recovery from the sources set forth in subdivisions (f)(1)(A) and (B) is insufficient to reimburse the victim for total compensable injuries as set forth in this chapter. Recoveries under subdivisions (f)(1)(A) and (B) shall be considered as primary indemnification, and recoveries under subsection (a) shall be limited to compensating for injuries over and above any recoveries under subdivisions (f)(1)(A) and (B). In claims involving the death of a victim, the proceeds from any life insurance contracts payable to the victim's dependent or dependents making the claim for compensation shall not be considered a source of reimbursement.

(g) If two (2) or more persons are entitled to compensation as a result of the death of the victim, amounts shall be apportioned among claimants in proportion to their loss.

(h) It is the intent of the general assembly that the maximum award pursuant to subsection (e) equal no less than one hundred five percent (105%) of the national average of the maximum compensation award provided by the fifty (50) states within the United States, the District of Columbia and the United States Virgin Islands. No later than October 1 of each year, the treasurer shall compare the maximum award limit for this program with the average of the maximum award limits of the other states; provided, however, that the other states have a maximum award limit which is ascertainable or set in a manner similar to that of Tennessee. In the event that any of the states or territories do not have an overall maximum award, the treasurer shall eliminate that state or territory from comparison. If the treasurer determines that the maximum is less than one hundred five percent (105%) of the national average, the treasurer shall adjust the maximum award to an amount equal to one hundred five percent (105%) of the national average; provided, however, that the maximum award shall be rounded up to the nearest one hundred dollars ($100). Any adjustment made pursuant to this provision shall be effective on July 1 of the next fiscal year and shall apply to claims filed for crimes occurring on or after such date. The treasurer shall make any adjustment to the maximum award by rule promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 29-13-107 - Standards for determining amount of compensation -- Uniform application of chapter.

For purposes of determining the amount of compensation to be awarded under § 29-13-106, the following standards shall be utilized in order to ensure the uniform application of this chapter:

(1) Any award made for permanent partial or permanent total disabilities proximately caused by a violent crime is to be based upon those schedules of compensation allowable by the workers' compensation statutes, found in § 50-6-207, in effect at the time of the commission of the act giving rise to such claim, for disabilities of a similar nature; provided, however, that the sixty-six and two-thirds percent (662/3%) rate prescribed in the workers' compensation statutes shall not be used in determining the amount of any award hereunder. Instead, such rate shall be eighty-five percent (85%) of the claimant's average weekly wage. Any award made for lost wages proximately caused by a violent crime is to be based upon those schedules of compensation for temporary total disability allowable by the workers' compensation statutes, found in § 50-6-207, in effect at the time of the commission of the crime giving rise to such claim; provided, however, that the sixty-six and two-thirds percent (662/3%) rate prescribed in the workers' compensation statutes shall not be used in determining the amount of any award hereunder. Instead, such rate shall be eighty-five percent (85%) of the claimant's average weekly wage. The board of claims is authorized to adopt such other standard as is required by federal law or regulation in order to qualify for matching federal funds under the Victims of Crime Act of 1984, compiled generally in 42 U.S.C. § 10601 et seq., if the board of claims determines that the federally required standard is both reasonable and in the financial interest of the criminal injuries program;

(2) Excepting claims for disabilities, death, or pain and suffering where the commission of a sexually-oriented crime is involved, awards are to be payable only for those pecuniary losses actually and reasonably incurred as the result of personal injuries received through the commission of a violent crime;

(3) Any award based on the pain and suffering experienced by a claimant victimized by a sexually-oriented crime is to be made in an amount deemed necessary and appropriate, not to exceed three thousand dollars ($3,000), taking into account the particular circumstances involved in such crime;

(4) Any award made for funeral and burial expenses shall not exceed six thousand dollars ($6,000);

(5) Any award made for expenses under § 29-13-106(a)(4) shall not exceed three thousand dollars ($3,000);

(6) Any award made for mental health counseling or treatment pursuant to § 29-13-105(a)(3), (a)(6) or (a)(7) shall be made in an amount deemed necessary and appropriate, not to exceed three thousand five hundred dollars ($3,500); and

(7) Except as otherwise provided in subdivision (6), any award made for medical or medical-related expenses, including, but not limited to, dental, chiropractic, hospital, physical therapy and nursing services, shall be made in an amount of seventy-five percent (75%) of the billed charges if there exists a sufficient amount left in the maximum award rate stipulated in § 29-13-106(e). If an insufficient amount exists in the maximum award rate to pay seventy-five percent (75%) of the billed charges, the billed charges shall be reduced to the amount remaining to bring the total compensation awarded on account of the criminal act to the maximum rate specified in § 29-13-106(e). Any medical provider or hospital that accepts payment under this part for medical or medical-related expenses or services shall accept the payment as payment in full and shall not bill any balance of those expenses to the victim or the claimant if the total payments made under this part to any such provider or hospital equal seventy-five percent (75%) of the billed charges. This subdivision (7) does not prohibit the medical provider or hospital from seeking reimbursement from the victim or the claimant for the difference, if any, between seventy-five percent (75%) of the billed charges and the amount paid by the division under this subdivision (7). This subdivision (7) does not apply to reimbursements for forensic medical examinations provided under § 29-13-118. Reimbursements for forensic medical examinations are governed by § 29-13-118.



§ 29-13-108 - Claims for compensation -- Procedure.

(a) A claim for compensation shall be filed not later than one (1) year after the occurrence of the crime upon which the claim is based or one (1) year after the death of the victim or one (1) year after any mental or physical manifestation or injury is diagnosed as a result of an act committed against a minor that would constitute a criminal offense under §§ 39-12-101, 39-13-502 -- 39-13-505, 39-13-522, 39-15-302, 39-17-902, and 39-17-1003 -- 39-17-1005, and/or any attempt, conspiracy or solicitation to commit such offenses; provided, that upon good cause shown, the time period for filing such claim may be extended either before or after the expiration of the filing period. No claim shall be filed until the crime upon which the claim is based shall have been reported by the victim, or a member of the victim's family, to the proper authorities; and in no case may an award be made where the law enforcement records show that such report was made more than forty-eight (48) hours after the occurrence of such crime unless, for good cause shown, it is found that the delay was justified. Failure of the victim to report a crime because:

(1) The victim is physically unable;

(2) The victim is a victim of sexual assault; or

(3) The victim is a victim of domestic abuse;

may all constitute good cause.

(b) Each claim shall be filed with the division, in person or by mail. The division is authorized to prescribe and distribute forms for the filing of claims for compensation. The claim shall set forth the name of the victim and that of the claimant, if different than that of the victim, the address of the victim and/or claimant, the county wherein the crime is alleged to have occurred, the name, if known, of the alleged offender, a brief statement of the alleged crime, the date and time the alleged crime was reported to the police, the nature of compensation claimed and the race, sex, national origin and disability, if any, of the victim, and any other information required by the board of claims in order to satisfy federal regulations issued under the Victims of Crime Act of 1984.

(c) Within ten (10) days after receipt of the claim, the division shall notify the district attorney general and the alleged offender or offenders, if described in the claim. If a prosecution is pending or imminent for an offense arising out of the crime upon which the claim is based, the division or commission, whichever is applicable, shall suspend all action on the claim upon application of either the district attorney general or the alleged offender. In such event, the district attorney general shall notify the division or commission, whichever is applicable, within ten (10) days after completion of any such prosecution. Proceedings may further be suspended in the interest of justice if a civil action arising from such offense is pending or imminent. The division or commission, whichever is applicable, shall notify the claimant of any suspension under this subsection (c). A district attorney general who fails to supply the division with the report required in subsection (d) within one hundred eighty (180) days of the division's receipt of the claim shall be deemed to have waived the right to apply for a suspension under this section, unless good cause is shown for such failure.

(d) Unless the claim is suspended under subsection (c), the division shall investigate every claim for compensation and shall make every effort to honor or deny each claim within ninety (90) days of receipt of the claim. In investigating the claim, the division shall request from the appropriate district attorney general a report which shall present any information the district attorney general may have in support of or in opposition to the claim. If the claim is denied, the division shall so notify the claimant and inform the claimant of the reasons therefor and of such claimant's right to file the claim with the claims commission within ninety (90) days of the date of the denial notice. If the claim is honored, the division shall so notify the claimant and inform the claimant of the conditions of the settlement offer and of such claimant's right to file the claim with the claims commission within ninety (90) days of the date of the settlement notice if the conditions of the settlement offer are unacceptable. If the division fails to honor or deny the claim within the ninety-day settlement period, the division shall so notify the claimant and shall automatically transfer the claim to the administrative clerk of the commission; however, if the division has not received the report of appropriate district attorney general within the ninety-day settlement period, the division may, in its discretion, suspend action on the claim for an additional period not exceeding ninety (90) days. The division shall notify the claimant of any such suspension. Unless the claim is suspended under subsection (c), the division is authorized to transfer any claim filed under this chapter to the commission prior to the expiration of the ninety-day settlement period. The appropriate district attorney general shall be notified of the action of the division on each claim.

(e) (1) Upon filing or transferring a claim for compensation to the commission, the claim shall be considered, determined and subject to appeal in the manner set forth in § 9-8-403. If a claimant consents to having the claimant's claim proceed upon affidavits filed with the commission without a hearing, the state shall be deemed to have waived a hearing on the claim unless the district attorney general requests a hearing within sixty (60) days after the claim is filed with, or transferred to, the claims commission. The district attorney general shall investigate the claim prior to the opening of formal commission proceedings and shall present any information such district attorney general may have in support of or in opposition to the claim. The report of the district attorney general and any police or offense reports attached thereto shall be sufficient compliance therewith; provided, such reports are accompanied by an affidavit of the district attorney general or law enforcement officer, where applicable, verifying the contents of the reports. Notwithstanding the Tennessee Rules of Civil Procedure or the Tennessee Rules of Evidence, the affidavit and report of the district attorney general and the affidavit and report of the law enforcement officer shall be made a part of the record before the commission to the same extent as though the district attorney general or the appropriate law enforcement officer had been present and testified to the matters stated therein. The matters stated in such reports shall be presumed true in the absence of a preponderance of the evidence to the contrary. The personal attendance of the district attorney general and the law enforcement officer may be commanded only if personal attendance is necessary to resolve a good faith dispute concerning the accuracy of information furnished by the district attorney general or law enforcement officer. Where personal attendance is required, the claimant shall serve the appropriate district attorney general and the appropriate law enforcement officer with a subpoena at least fourteen (14) days prior to the hearing which shall contain a clause which reads: "The procedure authorized pursuant to § 29-13-108(e) will not be deemed sufficient compliance with this subpoena." Notwithstanding any other law to the contrary, if the district attorney general attends the proceeding, the district attorney general may present into evidence any police or offense reports and any other reports generated through the district attorney general's investigation of the claim.

(2) The claimant may present evidence and testimony on such claimant's own behalf, or the claimant may retain counsel. Any hearing held by the commission pursuant to this chapter which involves a claim based upon a sexually oriented offense shall, upon request of the claimant or counsel, be held in chambers unless good cause exists to the contrary. With the consent of the commission, the district attorney general may stipulate the circumstances of the claimant's victimization in lieu of direct testimony by the claimant.

(f) Upon filing or transferring a claim for compensation to the commission, the division shall attach to the claim all documentation presented by the claimant in support of the claim, evidence received or considered, proposed findings, staff recommendations, memoranda, investigative reports and data submitted to the division. The documents shall be accompanied by an affidavit of an employee of the division, stating in substance that the affiant is a duly authorized custodian of the documents and has authority to certify the documents, and that the documents are true copies of all documents described in this subsection (f). Notwithstanding the Tennessee Rules of Civil Procedure or the Tennessee Rules of Evidence, the affidavit and the documents submitted to the commission by the division shall constitute a part of the record of the commission and shall be considered in adjudicative proceedings under this part, including judicial review thereof.

(g) Notwithstanding any other law to the contrary, if the division denies a claim on the basis that the claimant does not meet the eligibility requirements for compensation under this part and the claimant appeals the denial to the commission, or if the division transfers the claim to the commission as a result of its inability to honor or deny the claim within the ninety-day settlement period, the commission shall consider the claim for the sole purpose of determining whether the claimant meets such eligibility requirements. Such eligibility requirements may include a determination as to whether the claimant has shown good cause for failing to file the claim within the one-year period as prescribed in subsection (a). Such eligibility requirements may include a determination as to whether the claimant has shown good cause for failing to file the claim. If the commission determines the claimant meets the eligibility requirements to receive compensation under this part, the commission shall enter an appropriate order reflecting such determination and remand the claim to the division of claims administration for the purpose of determining the amount of compensation to which the claimant is entitled and the manner in which such compensation shall be paid pursuant to § 29-13-111. Such order shall include the findings of fact enumerated in § 29-13-109(b)(2)(A)-(H) and in § 29-13-109(b)(2)(L)-(O).

(h) Notwithstanding § 9-8-406 or any provision of this part to the contrary, the department of treasury may, at its sole discretion, submit a report to the commission which explains the department's action on the claim. Any such report shall be filed within the time allowed for the filing of a responsive brief by a party. The department shall serve copies of the report upon the claimant and the district attorney general. Any such report shall be considered by the commission without oral argument by the department.

(i) The commission shall attach to its decision all documentation presented in support of a claim for which compensation is awarded, as well as an executed subrogation agreement. The administrative clerk of the commission shall, within five (5) days of receipt of the order, notify the claimant in writing of the decision and forward to the division a certified copy of the decision.

(j) The commission may, at any time, on its own motion or on the application of the claimant, vary any award for the payment of compensation made under this chapter in such manner as the commission deems appropriate, whether as to the terms of the order or by increasing the amount of the award, or otherwise.



§ 29-13-109 - Claims -- Requirements -- Judicial determination -- Awards.

(a) No award may be made under this section unless the claimant shall have shown, supported by a preponderance of the evidence, that:

(1) Such an act did occur; and

(2) The injury or death proximately resulted from such act.

(b) (1) All decisions granting an award under this chapter shall be in writing and shall set forth the findings of fact and the decision whether compensation is due under this chapter.

(2) Except as provided in § 29-13-108(g), the findings of fact shall include, but not be limited to, those enumerated in this subdivision (b)(2). The findings of fact shall include:

(A) The name and address of the victim;

(B) The name and address of the claimant, if different than the victim;

(C) Whether the claimant is eligible for compensation pursuant to § 29-13-105;

(D) The date, place and nature of the offense giving rise to the claim, including a finding that the offense is within the meaning of § 29-13-104;

(E) A statement of the injuries suffered by the victim;

(F) Whether the victim contributed to the crime in any respect;

(G) The name and address of the offender or, if not known, a statement to that effect;

(H) Whether the claimant has fully cooperated with the police and the district attorney general in the investigation and prosecution of the offender;

(I) Whether the claimant has received or is eligible to receive any benefits, payments or awards from any other source;

(J) Whether the award includes payment of expenses for mental health counseling;

(K) A statement of the losses or expenses incurred by the claimant that are eligible for reimbursement pursuant to §§ 29-13-106 and 29-13-107 which have been supported by evidence presented, with such documentation attached;

(L) Whether the claimant has executed a subrogation agreement;

(M) If compensation for pain and suffering is being made, a finding that the offense was sexually oriented and the victim did experience pain and suffering as a result of commission of the offense;

(N) If the offense giving rise to the claim involved use of a motor vehicle or watercraft, a finding that the operator of the motor vehicle or watercraft was acting with criminal intent to intentionally inflict injury or death, or was operating the motor vehicle or watercraft as is prohibited by § 55-10-401;

(O) If the claim is based upon the death of the victim and an award in excess of funeral and burial expenses is being sought, a finding that the claimant was a dependent of the decedent;

(P) Whether compensation is due to the claimant under this chapter, including the amount and manner of payment;

(Q) The name and address of each person to whom compensation is being paid, including the amount to be paid; and

(R) If the claimant is a minor or is incompetent, a plan for the disbursement of all funds for the benefit of the claimant pursuant to § 29-13-111.

(c) In determining whether to make an award under this section, or the amount of the award, any circumstances reasonably relevant to the criminal act may be considered, including the behavior of the victim which directly or indirectly contributed to the victim's injury or death, unless such injury or death resulted from the victim's attempt to prevent the commission of a crime or an attempted crime or to apprehend or attempt to apprehend an offender, as set forth in § 29-13-104(2) and (3).

(d) For the purposes of this chapter, a person is deemed to have intended an act, notwithstanding that by reason of age, insanity, drunkenness, or otherwise, such person was legally incapable of forming a criminal intent.

(e) No award of compensation shall be made until a subrogation agreement is executed by the claimant to the effect that the criminal injuries compensation fund will be reimbursed to the full amount expended by the fund less an award for attorney's fees should the claimant recover damages in a civil action for that injury or death. No part of the recovery due the criminal injuries compensation fund shall be diminished by any collection fees or for any other reason whatsoever.

(f) An award may be made under this section whether or not any person is prosecuted or convicted or acquitted, except as required by § 29-13-111, of any offense arising out of such act, or if such act is the subject of any other legal action. Furthermore, the apprehension of an offender is not a condition of award. However, no award shall be made unless the claimant fully cooperates with the police and district attorney general in any prosecution of the offender, which prosecution occurs either before or after the payment of such compensation. Awards may be amended under § 29-13-108(j) in furtherance of this policy.



§ 29-13-110 - Medical reports.

(a) In the filing of a claim, the claimant shall provide sufficient medical reports from physicians, surgeons, hospitals and other health care facilities to fully describe the injury suffered, the treatments rendered and the percentage of disability incurred, if disability benefits are requested by the claimant. At the time of final adjudication of the claim, medical reports submitted by the claimant may be returned to the claimant.

(b) If an examination of the victim and a report thereon, or a report on the cause of death of the victim, would be of material aid, a duly qualified impartial physician may be appointed to make such an examination or report, with due regard to the religious tenets of the claimant.



§ 29-13-111 - Manner of payment -- Exemption from execution or attachment.

(a) Upon acceptance of a settlement offer by a claimant or receipt of an order by the commission, the division shall, without further authorization, and subject to available funds, pay the claimant the amount, and in the manner determined appropriate. Such payment shall be made from the fund as set forth in § 29-13-116.

(b) All payments shall be made in a lump sum, except for those claims involving death or protracted disability, for which periodic payment of compensation may be awarded for the loss of earnings or support.

(c) If the claimant is a minor, or is incompetent, payment shall be ordered to a relative or legal guardian. In such situations, the payee shall submit a plan for the disbursement of all funds for the benefit of the claimant as will best promote the interest of the claimant. Such plan shall be submitted at the time a claim for compensation is filed. Thereafter, should the payee choose to alter or amend the terms of the plan, the payee shall file a petition with the division setting out the nature of the proposed amendment or alteration and the reasons therefor. If the division determines that the requested amendment or alteration is in the best interest of the claimant, the division is authorized to approve such amendment or alteration. If the division is unable to make such a determination, the petition shall be submitted to the commission for its consideration. In the event the payee attempts to alter or amend the terms of the plan without filing such petition, the payee is liable for all amounts expended contrary to the provisions of the approved plan. Notwithstanding the foregoing, the division or the commission has the discretion to turn over compensation awarded to a minor to the juvenile court pursuant to part 3 of this chapter, to be placed in an interest-bearing account for the benefit of the minor.

(d) (1) Notwithstanding any provision of this part to the contrary, if the claimant has outstanding health care, funeral or burial expenses resulting from the injury or death which was the basis of the claim and if any compensation remains after making provision for the payment of all other eligible losses and expenses to the claimant, the division or commission may, in their discretion, make the remaining compensation payable to the health care or funeral provider.

(2) Where multiple health care or funeral providers exist and the remaining compensation is inadequate to pay the entire indebtedness, the division or commission may divide the remaining compensation equally among the providers or, in the division or commission's discretion, apportion the remaining compensation among the providers in accordance with the claimant's instructions.

(3) Nothing in this subsection (d) shall be construed to increase the maximum amount that may otherwise be awarded under § 29-13-107(7).

(e) (1) Except as provided in subdivisions (e)(2) and (3), no award pursuant to this chapter shall be subject to execution or attachment other than for expenses resulting from the injury or death which is the basis of the claim.

(2) If any claimant is entitled to direct compensation pursuant to this chapter and is in arrears with regard to child support payments, the department of human services shall, without further order by the court, attach a lien to any award of compensation such child support obligor receives from the criminal injuries compensation funds in order to satisfy such arrearage; however, a lien shall not apply to awards made by the division directly to service providers pursuant to subsection (d). The division shall periodically notify the department of human services of claims that have been filed. Upon notice from the division, it shall be the department of human services' responsibility to then notify the division of a lien attaching to a claim for payment of child support arrearage. This subsection (e) shall be effective for decisions made on or after July 1, 2012.

(3) If any minor claimant is entitled to direct compensation pursuant to this chapter and a trust fund has been established for the minor claimant in accordance with part 3 of this chapter, the juvenile court clerk may, without further order of the court, withhold any funds within the trust for the purpose of paying court costs, fines, fees, or restitutions resulting from the minor beneficiary's actions pending in juvenile court.



§ 29-13-112 - Attorney's fees.

(a) (1) In addition to the amount of compensation awarded under this chapter, reasonable attorney's fees shall be determined and allowed to the attorney representing the claimant; provided, that no attorney's fees shall exceed the lesser of the following:

(A) Fifteen percent (15%) of the first two thousand five hundred dollars ($2,500) of compensation awarded, plus ten percent (10%) of any compensation awarded over two thousand five hundred dollars ($2,500); or

(B) Three hundred seventy-five dollars ($375) for claims resulting from the death of the victim or five hundred dollars ($500) for all other claims.

(2) Notwithstanding subdivision (a)(1), an attorney who is aggrieved by the amount of attorney's fees allowed may petition the commission for a review thereof. In determining whether to grant the petition for review, the commission shall take into account the complexity of the claim, the amount of time the attorney spent in representing the claimant, and such other matters as the commission deems appropriate. The petition must be filed within thirty (30) days of the date of the settlement notice, or if the claim was heard by the commission, within thirty (30) days of the date of the commission's order. The petition shall set forth with specificity the reasons the commission should grant the review. If the commission grants the petition, the commission may increase the amount of attorney's fees allowed.

(3) Provided, that in no case may the total fees granted under subdivisions (a)(1) and (2) exceed a maximum of seven hundred fifty dollars ($750).

(b) (1) There shall be no compensation to an attorney whose fees are paid for under any federally funded legal services program, or any such program funded by the state.

(2) However, compensation shall be determined and allowed in accordance with subsection (a) to an attorney employed in a privately or publicly funded nonprofit public interest law firm or corporation if the following conditions are met:

(A) The attorney filed the claim on behalf of the claimant as part of the attorney's ongoing representation of the claimant in a civil action arising from the injury or death which was the basis of the claim; and

(B) Neither the attorney, the law firm nor the corporation received, or is entitled to receive, compensation for filing the claim on behalf of the claimant under any federal or state statute or rule.

(c) It is unlawful for any attorney to ask for, contract for or receive any larger sum than the amount so allowed under this section.



§ 29-13-113 - Subrogation.

(a) Whenever any person is convicted of an offense and an order for the payment of compensation is or has been made under this chapter for a personal injury or death resulting from the act constituting such offense, the state of Tennessee may institute an action against such person for the recovery of the whole or any specified part of the compensation in the circuit courts of the state of Tennessee in any county, in a state, or in a federal court of any other state or district in which such person resides.

(b) An order for the payment of compensation under this chapter shall not affect the right of any person to recover damages from any other person by a civil action for the injury or death.

(c) As a condition for the receipt of a criminal injuries compensation award, the recipient of an award shall agree, by such form as the board of claims may direct, to cooperate fully with appropriate officials of the state should the state proceed to institute an action against the criminal offender to recover the whole or any specified part of the compensation awarded.

(d) Should any person receiving an award for criminal injuries compensation choose to exercise such person's right to recover damages in civil court for injury or death, such person shall notify the district attorney general and the division of the institution of such a lawsuit by serving the district attorney general and the division through the United States mail with a copy of the complaint, all subsequent pleadings and a copy of the final judgment in order to give the state notice of the existence of such an action so that the state may pursue its subrogated interest.



§ 29-13-114 - Emergency award.

(a) If it appears to the claims commission, prior to any hearing on a claim, that:

(1) Such claim is one with respect to which an award will probably be made; and

(2) Undue hardship will result to the claimant if immediate payment is not made;

the claims commission may make an emergency award to the claimant pending a final decision in the case.

(b) The amount of such emergency award shall not exceed five hundred dollars ($500).

(c) The amount of such emergency award shall be deducted from any final award made to the claimant. The excess of the amount of such emergency award over the final award, or the full amount of the emergency award if no final award is made, shall be repaid by the claimant to the state.

(d) No emergency award shall be made pursuant to this section unless the board of claims certifies that there is sufficient money in the fund to pay all awards that have been made pursuant to this chapter.



§ 29-13-115 - Penalty.

Any person who asserts a false claim under this chapter, knowing such claim to be false, commits a Class C misdemeanor, and, upon conviction thereof, shall forfeit any benefit received and shall reimburse and repay the state for payments received or paid on such person's behalf pursuant to any of the provisions of this chapter.



§ 29-13-116 - Use of state and federal funds -- Expenses -- Grants.

(a) Funds available from the criminal injuries compensation fund, created under § 40-24-107, shall be expended to effectuate this chapter, including all expenses to administer this chapter.

(b) Use of available federal funds shall be specifically permitted to fund this program. In the event federal funds are made available to the state, the division of claims administration is hereby authorized to comply with any additional requirements imposed by the federal government so long as compliance with such provisions is not prohibited by, or contrary to, this chapter.

(c) The treasurer is authorized to award an annual grant to the district attorneys general conference for domestic violence and drug enforcement program operations in an amount not to exceed that specified in the general appropriations act each fiscal year. The treasurer is also authorized to provide an annual sponsorship for a remembrance event for homicide victims in an amount not to exceed eight hundred fifty dollars ($850).

(d) In the event that the moneys in the criminal injuries compensation fund are inadequate to support subsections (a)-(c), there is hereby appropriated a sum sufficient to support those expenditures.



§ 29-13-117 - Statistical reports.

The state treasurer shall include in the annual report of the state treasurer, such financial, statistical or other relevant information to accurately report the financial condition of the criminal injuries compensation fund and the operation of this chapter.



§ 29-13-118 - Forensic medical examinations in sexual assault cases.

(a) For purposes of this section, unless the context otherwise requires, "forensic medical examination" means an examination provided to a victim of a sexually-oriented crime by any health care provider who gathers evidence of a sexual assault in a manner suitable for use in a court of law.

(b) (1) A victim of a sexually-oriented crime, defined as a violation of §§ 39-13-502 - 39-13-506, 39-13-522, 39-13-527, 39-13-531, and 39-13-532, shall be entitled to forensic medical examinations without charge to the victim. No bill for the examination shall be submitted to the victim, nor shall the medical facility hold the victim responsible for payment. All claims for forensic medical examinations are eligible for payment from the criminal injuries compensation fund, created under § 40-24-107.

(2) Notwithstanding any provision of this part to the contrary, the victims shall not be required to report the incident to law enforcement officers or to cooperate in the prosecution of the crime in order to be eligible for payment of forensic medical examinations.

(c) A claim for compensation under this section shall be filed no later than one (1) year after the date of the examination by the health care provider that performed the examination, including a hospital, physician, SANE program, Child Advocacy Center, or other medical facility. The claim shall be filed with the division, in person or by mail. The division is authorized to prescribe and distribute forms for the filing of claims for compensation. The claim shall set forth the name and address of the victim, and any other information required by the division in order to satisfy federal regulations issued under the Victims of Crime Act of 1984, compiled generally in 42 U.S.C. § 10601 et seq. The claim shall be accompanied by an itemized copy of the bill from the health care provider that conducted the examination. The bill shall, at a minimum, set forth the name of the victim, the date the examination was performed, the amount of the bill, the amount of any payments made on the bill, and the name and address of the health care provider that performed the examination.

(d) The amount of compensation that may be awarded under this section shall not exceed seven hundred fifty dollars ($750), and shall constitute full compensation to the health care provider that provided the service. No provider receiving compensation pursuant to this section shall bill the victim for any additional cost related to the forensic medical examination. The compensation shall be made pursuant to this subsection (d) no later than ninety (90) days after receiving the documentation required under subsection (c).

(e) Payment to a health care provider under this section does not prohibit the victim from receiving other payments for which the victim may be eligible under this part or any other law.



§ 29-13-119 - Claims by passengers in motor vehicles or watercraft.

(a) Claims for compensation brought under § 29-13-104(1)(B) shall be barred if the victim knew or reasonably should have known that the operator of the motor vehicle or watercraft was legally intoxicated or under the influence of a drug of abuse or both as proscribed by title 55. For purposes of this section, "a drug of abuse" shall mean any intoxicant, marijuana, narcotic drug, or drug that produces stimulating effects on the central nervous system.

(b) For purposes of this section and § 29-13-104(1)(B), a rebuttable presumption shall exist that the victim knew or reasonably should have known that the driver was legally intoxicated or under the influence of a drug of abuse or both as proscribed by title 55. The fact that the victim was under the influence of alcohol, a drug of abuse, or both shall not mitigate, excuse or justify the victim's failure to have reasonably known that the operator of the vehicle was under the influence of alcohol, a drug of abuse or both.

(c) The rebuttable presumption provisions shall not apply if on the date of the offense the victim was under fourteen (14) years of age, or was at least fourteen (14) years of age but less than eighteen (18) years of age and was riding with a parent, guardian or other person exercising parental control over the victim.






Part 3 - Trust Fund for Awards to Minors

§ 29-13-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commission" means the Tennessee claims commission created pursuant to § 9-8-301;

(2) "Criminal injuries compensation award" means the compensation awarded pursuant to part 1 of this chapter;

(3) "Division" means the division of claims administration created pursuant to § 9-8-401;

(4) "Guardian ad litem" means a responsible adult appointed by the juvenile court to protect the rights and interests of the minor;

(5) "Juvenile court" means the court having juvenile court jurisdiction in the county where the minor resides; and

(6) "Minor" means any person who has not attained eighteen (18) years of age and who has not been otherwise emancipated.



§ 29-13-302 - Establishment of trust.

The commission or the division may, in such manner as it deems appropriate, turn over criminal injury compensation awards made to a minor to the juvenile court clerk to be placed in an interest-bearing account for the benefit of the minor. The award shall be accompanied with a petition and order directing the clerk to set up a fund for the minor.



§ 29-13-303 - Basis for encroachment of funds.

Encroachment on the funds shall be allowed for any injury related expenses specifically contemplated by the commission or the division in granting the compensation award. Encroachment on the funds may also be allowed for unusual medical expenses, including, but not limited to, eyeglasses or braces, or for unusual educational opportunities, such as school field trips, or, with good cause shown, other need of the minor, provided such need is not for normal living expenses. Encroachment on the funds shall not be allowed if the minor is legally entitled to receive payment for such expenses from any other public or private source including, but not limited to, insurance, TennCare or medicaid.



§ 29-13-304 - Procedure for encroachment.

(a) In order to obtain encroachment on the funds, a motion must be filed with the juvenile court by the custodian or other appropriate individuals.

(b) The motion shall state the minor's name, the amount of money being currently held in the clerk's office for the benefit of the minor, the particular need or expense for which disbursement is sought, and the amount sought.

(c) At the hearing, the custodian or other appropriate individual petitioning the court to encroach shall be placed under oath and shall testify as to the minor's need.

(d) In the event the court grants the motion, an order shall be filled out stating the date, the amount of the disbursement, and to whom the check or checks are to be made payable.

(e) In the event that the check is to be made payable to a health care provider or to the school or other appropriate person, the clerk's office shall be charged with the responsibility of obtaining the address of the health care provider, the school or other appropriate person or agency and forwarding the check directly to them.

(f) In the event the sum is made payable to the custodian or other appropriate individual, that person shall be responsible for making an accounting to the court thirty (30) days from the date of the hearing as to how the money was spent. In these situations, the court shall direct a probation officer to monitor the file and issue a show cause hearing in the event the custodian or other appropriate individual does not make the accounting to the court in the time prescribed by the court.

(g) In unusual circumstances, a guardian ad litem may be appointed to determine whether or not disbursing the funds is in the best interest of the minor.



§ 29-13-305 - Forms.

The clerk's office shall provide forms which may be necessary to seek an encroachment order under this part. These forms shall be limited to use in causes filed under this part and they shall be made available to all who request assistance in filing a petition. The petitioner is not limited to the use of these forms and may present to the court any legally sufficient petition in whatever form. The office of the clerk shall also assist a person who is not represented by counsel by filling in the name of the court on the petition, by indicating where the petitioner's name shall be filled in, by reading through the petition form with the petitioner, and by rendering any other such assistance as is necessary for the filing of the petition.



§ 29-13-306 - Clerk's fee.

To defray the expenses of administering a criminal injury compensation award under this part, the juvenile court clerk shall be entitled to receive a flat fee not to exceed five percent (5%) of the total amount tendered into the court. The fee shall be deducted by the clerk from the compensation award.



§ 29-13-307 - Residence change.

(a) If the minor becomes a resident of another county in this state or becomes a resident of another state, the court may request the juvenile court of the county of the state in which the child has become a resident to accept jurisdiction of the trust and to continue the terms of the trust as set forth herein.

(b) Upon receipt and filing of an acceptance, the court shall transfer the funds and interest income of the trust to the accepting court. It shall also provide that court with certified copies of the petition and order setting up the trust, motions and orders to encroach, and any other information it considers of assistance to the accepting court in administering the trust.

(c) Upon compliance with subsection (b), the jurisdiction of the transferring court over the trust is terminated.



§ 29-13-308 - Termination of trust.

Upon attaining eighteen (18) years of age, the minor may terminate the trust by submitting a written request therefor with the court clerk. The court clerk shall deliver to the minor all funds and interest income remaining in the trust less any outstanding fees, court costs, fines, or restitutions resulting from the minor beneficiary's actions pending in juvenile court within sixty (60) calendar days from the date of the request.



§ 29-13-309 - Denial of petition to establish trust -- Transfer of fund to juvenile court.

The juvenile court may deny a petition to establish a trust for the benefit of a minor as provided in this part; provided, that the court issues an order to that effect within fourteen (14) business days after receipt of the petition. The juvenile court clerk shall return the award to the division accompanied with the order. Upon receipt of the order, the division shall turn the award over to the clerk of the court having probate jurisdiction in the county where the minor resides. The award shall be accompanied with a petition and order directing the clerk to set up a fund for the minor as provided herein. The court shall accept jurisdiction of the trust and shall have all of the rights, duties and obligations as a juvenile court is required or authorized to perform under this part.






Part 4 - Victims' Compensation from the Proceeds of Crime

§ 29-13-401 - Short title.

This part shall be known and may be cited as the "Victim Compensation from the Proceeds of the Crime Act of 1994."



§ 29-13-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Attorney general and reporter" means the Tennessee attorney general and reporter;

(2) "Crime" means an offense under the laws of this state resulting in a specific physical, mental, or pecuniary injury, or death, to another person, and includes multiple crimes committed by a defendant;

(3) "Defendant" means a person who:

(A) Is convicted of a crime in this state;

(B) Is judged not guilty by reason of insanity;

(C) Pleads nolo contendere to a specific criminal charge; or

(D) Has been formally charged with a crime but is still awaiting trial; and

(4) "Victim" means:

(A) A person, not an accomplice of the defendant, who suffers a specific physical, mental, or pecuniary injury as a direct result of a crime; or

(B) The estate of a person who dies as a direct result of a crime.



§ 29-13-403 - Defendant's income -- Collection -- Deposit.

(a) (1) The attorney general and reporter shall collect all income, from whatever source derived, which is owing to the defendant, or representative or assignee of the defendant, after the date of the crime.

(2) If the district attorney general of the district in which a defendant's conviction occurred, or any district attorney general, has or becomes aware of any information concerning income that is in such defendant's possession or is owing to such defendant, it shall be the duty of such district attorney general to notify the attorney general and reporter of such information.

(3) Any such district attorney general who has or becomes aware of information concerning a defendant's income as described in subdivision (a)(2) shall also assist and work with the attorney general and reporter in locating and collecting such income.

(b) The attorney general and reporter shall deposit the moneys collected in an interest-bearing escrow account in the name of the defendant. The moneys shall be payable to the victim or victims of the crime committed by the defendant. The moneys shall only be payable if the victim, or legal representative of the victim's estate, brings a civil action in a court of competent jurisdiction for money damages against the defendant within three (3) years from the date of the crime, subject to § 29-13-404.



§ 29-13-404 - Limitations period.

Notwithstanding any inconsistent law with respect to survival of civil actions, the three-year period for filing a civil action as provided by § 29-13-403(b) does not begin to run until:

(1) All moneys owing to the defendant under the terms of the contract have been paid to the attorney general and reporter; and

(2) An escrow account has been established for the benefit of the defendant's victims.



§ 29-13-405 - Notice to victims.

After establishing an escrow account, the attorney general and reporter shall notify victims of the existence of the account in the following manner:

(1) By direct notification, if direct notice to a victim is possible and not unreasonable under the circumstances, as frequently as provided by subdivision (2), that moneys are available to satisfy a civil judgment pursuant to this part; and

(2) If direct notice is not possible, by publication of a legal notice in a newspaper in the county in which the crime was committed and in counties contiguous to that county. The notice shall advise the victim that escrow moneys are available to satisfy a money judgment pursuant to this part. The notice shall be published once every three (3) months for three (3) years after the date the escrow account is established. The attorney general and reporter may provide for additional notice as deemed necessary.



§ 29-13-406 - Apportionment of funds among victims.

(a) If more than one (1) victim may claim funds from an escrow account, no victim may be compensated until all claims against the defendant have been adjudicated.

(b) If more than one (1) victim recovers a judgment for money damages, and funds from the escrow account are insufficient to satisfy fully all judgments, money shall be apportioned to each victim on a prorated basis.



§ 29-13-407 - Return of funds to defendant.

(a) The attorney general and reporter immediately shall pay over to the defendant all of the funds in the escrow account:

(1) Upon a showing by the defendant, or representative of the defendant, that three (3) years have elapsed from the date the escrow account has been established, and no civil actions are pending against the defendant; or

(2) Upon disposition of the criminal charges favorable to the defendant.

(b) If the defendant fails to make a showing under subdivision (a)(1) to the attorney general and reporter that the limitations period has expired, within six (6) months after the expiration of the period, the attorney general and reporter shall turn over all moneys in the escrow account to the criminal injuries compensation fund of this state.



§ 29-13-408 - Use of funds for legal representation.

Upon a showing by the defendant to the attorney general and reporter or the court in which the defendant's case on appeal is pending, that legal representation would not be otherwise affordable, the defendant shall be entitled to use funds from the escrow account to obtain legal representation at any stage of the criminal proceedings, including the appeals process. The defendant's use of such funds shall not exceed twenty percent (20%) of the total amount of the funds paid into the escrow account.



§ 29-13-409 - Failure by defendant to establish claim for return of funds.

Upon a showing by the defendant that three (3) years have passed since the date the escrow account was established, and that all civil judgments against the defendant have been satisfied, all remaining funds from the escrow account shall be paid to the defendant. If the defendant fails to make such a showing within six (6) months after the expiration of the limitation period, the attorney general and reporter shall turn over the remaining moneys in the escrow account to the criminal injuries compensation fund established by § 29-13-101.



§ 29-13-410 - Violation of part -- Penalty.

An entity violating this part commits a Class A misdemeanor. If an entity contracts and makes payment to a defendant in violation of this part, the entity is liable to a victim of crime for three (3) times the amount that victim would be entitled to receive, plus the costs of collection including attorney's fees.



§ 29-13-411 - Acts in derogation of part.

Any action taken by the defendant, whether by way of execution of a power of attorney, creation of corporate identity or otherwise, to defeat the purpose of this part is void as against the public policy of the state.









Chapter 14 - Declaratory Judgments

§ 29-14-101 - Definition of person.

"Person," wherever used in this chapter, is construed to mean any person, partnership, joint stock company, trust, unincorporated association, or society, or municipal or other corporation of any character whatsoever.



§ 29-14-102 - General power of courts.

(a) Courts of record within their respective jurisdictions have the power to declare rights, status, and other legal relations whether or not further relief is or could be claimed.

(b) No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for.

(c) The declaration may be either affirmative or negative in form and effect; and such declaration shall have the force and effect of a final judgment or decree.



§ 29-14-103 - Construction of statutes and written instruments.

Any person interested under a deed, will, written contract, or other writings constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status or other legal relations thereunder.



§ 29-14-104 - Construction of contract before or after breach.

A contract may be construed either before or after there has been a breach thereof.



§ 29-14-105 - Fiduciary powers and duties.

Any person interested as or through an executor, administrator, trustee, guardian, conservator or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, person adjudicated incompetent, or insolvent may have a declaration of rights or legal relations in respect thereto to:

(1) Ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others;

(2) Direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(3) Determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.



§ 29-14-106 - Enumeration of powers not a restriction.

The enumeration in §§ 29-14-103 -- 29-14-105 does not limit or restrict the exercise of the general powers conferred in § 29-14-102, in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.



§ 29-14-107 - Parties to proceedings.

(a) When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceedings.

(b) In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party, and shall be entitled to be heard, and if the statute, ordinance, or franchise is of statewide effect and is alleged to be unconstitutional, the attorney general and reporter shall also be served with a copy of the proceeding and be entitled to be heard.



§ 29-14-108 - Issues of fact.

When a proceeding under this chapter involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.



§ 29-14-109 - Refusal to render judgment.

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceedings.



§ 29-14-110 - Additional relief.

(a) Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper.

(b) The application therefor shall be by petition to a court having jurisdiction to grant the relief.

(c) If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree, to show cause why further relief should not be granted forthwith.



§ 29-14-111 - Costs.

In any proceeding under this chapter, the court may make such award of cost as may seem equitable and just.



§ 29-14-112 - Review.

All orders, judgments, and decrees under this chapter may be reviewed as other orders, judgments, and decrees.



§ 29-14-113 - Liberal construction.

This chapter is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations; and is to be liberally construed and administered.






Chapter 15 - Ejectment

§ 29-15-101 - Alternative actions.

Where the action is to recover real property, ejectment, or forcible or unlawful entry or detainer may be brought.



§ 29-15-102 - Right to ejectment.

Any person having a valid subsisting legal interest in real property, and a right to the immediate possession thereof, may recover the same by an action of ejectment.



§ 29-15-103 - Parties defendant.

(a) The action is brought against the actual occupant, if any, and, if no such occupant, then against any person claiming an interest therein, or exercising acts of ownership at the commencement of the suit.

(b) When the suit is against a tenant by a party claiming adversely to the title of the tenant's landlord, the landlord may appear and be made a defendant with, or in the place of, the tenant.



§ 29-15-104 - Contents of declaration.

It is sufficient for the plaintiff to allege in plaintiff's declaration that plaintiff was possessed of the premises sued for at the time specified, which should be after plaintiff's title accrued, and, being so possessed thereof, the defendant afterwards, on a day stated, entered thereon, and unlawfully withholds the same, to the plaintiff's damage, naming the sum. The plaintiff's declaration shall specify the quantity of plaintiff's estate and the extent of plaintiff's interest, according to the truth, and describe the premises, with convenient certainty, by metes and bounds, or other appropriate description.



§ 29-15-105 - Joinder of counts and parties.

(a) The declaration may contain several counts, and several parties may be named as plaintiffs, jointly in one (1) count and separately in others, but not without the consent of the party in person, or by a duly authorized agent, unless the party in person be tenant in common with the party commencing the suit.

(b) If the name of a person be used as a plaintiff contrary to this provision, the suit shall be dismissed at the cost of the plaintiff, on motion of the defendant and the proof of want of authority.



§ 29-15-106 - Death of parties.

(a) The death of either party does not abate the action, but it may be revived in favor of the heirs or devisees of the plaintiff, and against the heirs and terre-tenants of the defendant.

(b) If the heirs are nonresident, the court may order publication to be made for them, as in the case of other nonresident defendants; and, if they fail to appear and defend, judgment by default may be taken, subject to the rules and regulations of this Code touching judgments against nonresident defendants.

(c) If any of the heirs of a deceased defendant are infants, either resident or nonresident, without regular guardian in this state, the court may appoint a guardian ad litem for such infants after suit has been revived against them by service of process or publication, as aforementioned. Should such nonresident heirs appear, the court may, at any time before the trial, upon satisfactory ground shown, change the guardians, and appoint others to defend in behalf of such defendants.



§ 29-15-107 - Facts to be proved.

(a) Upon the trial, the plaintiff need not prove an actual entry on or possession of the premises demanded, or receipt of any profits thereof, nor any lease, entry, or ouster, except as herein provided, but it is sufficient for plaintiff to show a right to the possession of the premises at the commencement of the suit.

(b) If the action be brought by one (1) or more tenants in common, copartners, or joint owners, against their cotenants, the plaintiff shall prove actual ouster or some other act by the defendant amounting to a denial of the plaintiff's right as cotenant.



§ 29-15-108 - Title bonds as evidence.

On trials of actions of ejectment between vendor and vendee, title bonds, properly proved and registered, may be read in evidence, and shall have the same force and effect as a deed between the same parties.



§ 29-15-109 - Parties involved in verdict.

When there are more defendants than one (1), the jury may find the defendants jointly or severally guilty of detaining all or any distinct parcels of the premises, and plaintiff may have judgment against any or all defendants, according to the facts of the case. The verdict may be for plaintiffs, or such of them as appear to have right to the possession of the premises, or any part thereof, and against such of the defendants as were in possession thereof or claimed title thereto at the commencement of the action.



§ 29-15-110 - Land described in verdict.

(a) The plaintiff may recover any specific part or share of the premises embraced in the declaration, though less than plaintiff claims.

(b) The verdict may specify the extent and quality of the plaintiff's estate, and the premises to which plaintiff is entitled, with reasonable certainty, by metes and bounds, or other sufficient description, according to the facts as proved.



§ 29-15-111 - Expiration of plaintiff's right.

If the right of the plaintiff expire after the commencement of the suit and before trial, the verdict shall be according to the facts, and judgment shall be entered for damages for the withholding of the premises by the defendant; and as to the premises, the judgment shall be that the defendant go hence without delay.



§ 29-15-112 - General verdict for plaintiff.

A general verdict in favor of the plaintiff, without such specifications, entitles the plaintiff to the quantity of interest, or estate, and the premises, as set forth and described in the declaration.



§ 29-15-113 - Judgment conforming to verdict or declaration.

The judgment for the plaintiff is that plaintiff recover the possession of the premises according to the verdict, or, if by default or on demurrer, according to the description in the declaration.



§ 29-15-114 - Writ of possession.

The judgment is executed by a writ of possession, issued to the sheriff, and directing the sheriff to put the plaintiff in possession of the premises.



§ 29-15-120 - Conclusiveness of judgment.

Any such judgment is conclusive upon the party against whom it is recovered, not under disability at the time of the recovery, and all persons claiming under the party by title accruing after the commencement of the action.



§ 29-15-121 - Mesne profits -- Improvements.

This chapter does not deprive the plaintiff of a right to an action for mesne profits after verdict and judgment in plaintiff's favor, or the defendant of the right to file a bill in equity for the value of defendant's improvements, but those rights are subject to the general provisions of this Code regulating actions.



§ 29-15-122 - Tenant's liability for rents.

A tenant in possession in good faith, under a lease or license from another, is not liable beyond the rent in arrear at the time of suit brought for the recovery of the land, and that which may afterwards accrue during the continuance of the tenant's possession.



§ 29-15-123 - Improvements setoff.

Persons holding possession in good faith, under color of title, are entitled to have the value of their permanent improvements setoff against the rents and profits which the plaintiff may recover.



§ 29-15-124 - Disposition of contents on execution.

(a) In executing a writ of possession after judgment in an action of ejectment, the option of having personal property removed to a local warehouse for storage or having it removed from the property as has been the procedure of sheriffs prior to March 28, 1976 shall be with the person being ejected.

(b) All storage fees and transportation costs incurred are to be paid by the owner of the stored property.



§ 29-15-125 - Rebuttable presumption of legal title.

In order to establish a rebuttable presumption of legal title to real property for the purpose of bringing an action of ejectment, it shall be sufficient for a person claiming legal title to establish the chain of title to the property for the preceding fifty (50) years in any instance where the property title records of the county have been destroyed so as to make it impossible to trace the title of the property to the earliest sale or grant.






Chapter 16 - Eminent Domain

Part 1 - General Provisions

§ 29-16-101 - Power for internal improvements.

Any person or corporation authorized by law to construct any railroad, turnpike, canal, toll bridge, road, causeway, or other work of internal improvement to which the like privilege is conceded, may take the real estate of individuals, not exceeding the amount prescribed by law, or by the charter under which the person or corporation acts, in the manner and upon the terms herein provided.



§ 29-16-102 - Incorporation of chapter into other laws.

(a) This chapter shall be deemed, unless expressly stated to the contrary, and without incorporation or reference, to be a part of every section, or legislative act, present or future, which grants the power of such condemnation.

(b) The making of compensation for such a taking, as therein set forth, shall also be so implied.



§ 29-16-103 - Property of corporations.

The operation of this chapter is extended so that the same shall apply to and include the condemnation and taking of property, privileges, rights, or easements of private corporations for public purposes or internal improvements.



§ 29-16-104 - Petition.

The person seeking to appropriate such land shall file a petition in the circuit court of the county in which the land lies, setting forth, in substance:

(1) The parcel of land or rights therein or incident thereto a portion of which is wanted, and the extent wanted;

(2) The name of the owner of such land or rights, or, if unknown, stating the fact;

(3) The object for which the land, etc., is wanted; and

(4) A prayer that a suitable portion of land or rights may be decreed to the petitioner, and set apart by metes and bounds, or other proper mode.



§ 29-16-105 - Notice of petition.

(a) Notice of this petition, together with a copy thereof, shall be given to the owner of the land or rights, or, if a nonresident of the county, to the landownder's agent, at least five (5) days before its presentation.

(b) If the owner is a nonresident of the state or unknown, notice shall be given by publication, as provided in this Code in similar cases in chancery.



§ 29-16-106 - Parties defendant.

All parties having any interest in any way in such land or rights may be made defendants, and the proceedings shall only cover and affect the interest of those who are actually made parties, unborn remaindermen being, however, bound by proceedings to which all living persons in interest are parties.



§ 29-16-108 - Constitution of jury.

The jury will consist of five (5) persons, unless the parties agree upon a different number, and either party may challenge, for cause or peremptorily, as in other civil cases.



§ 29-16-109 - Qualifications of jurors.

The jurors shall not be interested in the same or a similar question, and shall possess the qualifications of other jurors, and may be nominated by the court, selected by consent of parties, or summoned by the sheriff.



§ 29-16-110 - Substitution of jurors.

If named by the court, and the persons named are unable to attend when summoned, the place of such persons shall be supplied by the sheriff.



§ 29-16-111 - Notice of inquest.

The sheriff shall give the parties or their agents, if residents of the county, three (3) days' notice of the time and place of taking the inquest, unless the time has been fixed by the order of court.



§ 29-16-112 - Swearing of jury.

The jury, before proceeding to act, shall be sworn by the sheriff, fairly and impartially, without favor or affection, to lay off, by metes and bounds, the land required for the proposed improvement, and to inquire and assess the damages.



§ 29-16-113 - Investigation by jury.

(a) The jury will then proceed to examine the ground, and may hear testimony, but no argument of counsel, and set apart, by metes and bounds, a sufficient quantity of land for the purposes intended, and assess the damages occasioned to the owner thereby.

(b) In condemning rights-of-way for telegraph and telephone companies, or riparian rights, the juries shall not be required to lay off the property, privileges, rights, or easements included in the petition, or sought to be condemned, by metes and bounds; and, in such cases, it shall be discretionary with such juries whether they will view the premises or not.



§ 29-16-115 - Return of jury's report.

The report of the jury shall be reduced to writing, signed by a majority of the jurors, delivered to the sheriff, and by the sheriff returned into court.



§ 29-16-116 - Confirmation of report.

If no objection is made to the report, it is confirmed by the court, and the land decreed to the petitioner, upon payment to the defendants, or to the clerk for their use, of the damages assessed, with costs.



§ 29-16-117 - Setting aside report.

Either party may object to the report of the jury, and the same may, on good cause shown, be set aside, and a new writ of inquiry awarded.



§ 29-16-118 - Appeal.

(a) Either party may also appeal from the finding of the jury, and, on giving security for the costs, have a trial anew, before a jury in the usual way.

(b) In all cases where the right to condemn is not contested and the sole question before the jury is that of damages the property owner shall be entitled to open and close the argument before the court and jury.

(c) The time within which either party may appeal from the finding of the jury of view shall be forty-five (45) days from the date of the entry of the court's order confirming the report of the jury of view.



§ 29-16-119 - Costs on appeal.

If the verdict of the jury, upon the trial, affirms the finding of the jury of inquest, or is more unfavorable to the appellant than the finding of such jury, the costs shall be adjudged against such appellant; otherwise the court may award costs as in chancery cases.



§ 29-16-120 - Operations pending appeal.

The taking of an appeal does not suspend the operations of the petitioner on the land; provided such petitioner will give bond with good security, to be approved by the clerk, in double the amount of the assessment of the jury of inquest, payable to the defendants, and conditioned to abide by and perform the final judgment in the premises.



§ 29-16-121 - Preliminary surveys.

A person or company actually intending to make application for the privileges herein contemplated, and entering upon the land of another for the purpose of making the requisite examinations and surveys, and doing no unnecessary injury, is liable only for the actual damage done, and, if sued in such case, the plaintiff shall recover only as much costs as damages.



§ 29-16-122 - Prerequisites to occupation.

No person or company shall, however, enter upon such land for the purpose of actually occupying the right-of-way, until the damages assessed by the jury of inquest and the costs have been actually paid; or if an appeal has been taken, until the bond has been given to abide by the final judgment as provided in § 29-16-120.



§ 29-16-123 - Action initiated by owner.

(a) If, however, such person or company has actually taken possession of such land, occupying it for the purposes of internal improvement, the owner of such land may petition for a jury of inquest, in which case the same proceedings may be had, as near as may be, as hereinbefore provided; or the owner may sue for damages in the ordinary way, in which case the jury shall lay off the land by metes and bounds and assess the damages, as upon the trial of an appeal from the return of a jury of inquest.

(b) Additionally, the court rendering a judgment for the plaintiff in a proceeding brought under subsection (a), arising out of a cause of action identical to a cause of action that can be brought against the United States under 28 U.S.C. § 1346(a)(2) or § 1491, or the attorney general or chief legal officer of a political subdivision of the state effecting a settlement of any such proceeding, shall determine and award or allow to such plaintiff, as a part of such judgment or settlement such sum as will in the opinion of the court, or the attorney general or chief legal officer of a political subdivision of the state reimburse such plaintiff for reasonable costs, disbursements and expenses, including reasonable attorney, appraisal, and engineering fees, actually incurred because of such proceeding.



§ 29-16-124 - Limitation of owners' actions.

The owners of land shall, in such cases, commence proceedings within twelve (12) months after the land has been actually taken possession of, and the work of the proposed internal improvement begun; saving, however, to unknown owners and nonresidents, twelve (12) months after actual knowledge of such occupation, not exceeding three (3) years, and saving to persons under the disabilities of infancy and unsoundness of mind, twelve (12) months after such disability is removed, but not exceeding ten (10) years.



§ 29-16-125 - Compensation of jurors -- Limitation on compulsive service.

(a) The courts having jurisdiction of eminent domain proceedings are hereby authorized and empowered to fix the per diem of jurors who serve as members of juries of view in an amount not exceeding ten dollars ($10.00) per day, and the courts shall have no power or authority to fix an additional amount of remuneration for such jurors.

(b) (1) Provisions of this section relating to compensation shall not repeal or apply to jurors in any county or counties wherein the per diem of jurors of view is fixed in an amount less than ten dollars ($10.00) per day by any private act or acts heretofore or hereafter passed.

(2) In counties of this state having a population of not less than two hundred thousand (200,000) according to the federal population census of 1960 or any subsequent federal population census, the amount shall not exceed one hundred dollars ($100) per day; provided, that by majority vote of the county legislative body occurring prior to January 1, 1998, such amount may be alternatively set at a level not to exceed twenty-five dollars ($25.00) per day.

(c) No person shall be compelled to serve as a member of a jury of view more often than once every two (2) years.



§ 29-16-126 - Hospitals -- Eminent domain powers.

(a) In any counties of this state having a population of not less than one hundred thousand (100,000) nor more than one hundred fifty thousand (150,000) according to the federal census of 1960 or any subsequent federal census, any hospital incorporated as a general welfare corporation under the laws of the state of Tennessee shall have the power of eminent domain and shall have the right and authority to condemn such lands, property, property rights, privileges and easements of others as may in the judgment of its board of directors, together with the concurrence of two thirds (2/3) of the members of the governing body of the municipality in which such hospital is located or in the event such hospital is located outside the boundaries of an incorporated municipality then together with the concurrence of two thirds (2/3) of the county legislative body of the county of location, be deemed necessary or proper for the purpose of providing buildings and other facilities, including any extension, enlargement or improvement for hospital purposes only.

(b) The land or property sought to be condemned must be adjacent and contiguous to the property upon which such hospital is presently located and not across any street.






Part 2 - Determination of Damages

§ 29-16-201 - Determining appraised value of property damaged by governmental entity.

Notwithstanding law to the contrary, in any case where a governmental entity accidentally or negligently causes substantial property damage, the appraised value recorded by the assessor of property for the year in which the damage occurred, divided by the state approved appraisal ratio for the county, shall be admissible into evidence as to the value of such property if such property owner:

(1) Had no prior notice or knowledge that such damages would occur; and

(2) Did not have a reasonably current appraisal preexisting the date of the property damage.



§ 29-16-202 - Writ of inquiry of damages.

(a) After the requisite notice has been given, if no sufficient cause to the contrary is shown, the court shall issue a writ of inquiry of damages to the sheriff, commanding the sheriff to summon a jury to inquire and assess the damages.

(b) By consent of parties, or on application of the plaintiff, unless objection is made by the defendant, the writ of inquiry may be issued by the clerk, as of course, after service of notice, on which the sheriff will summon the jury.



§ 29-16-203 - Elements of damages.

(a) (1) In estimating the damages, the jury shall give the value of the land or rights taken without deduction, but incidental benefits which may result to the owner by reason of the proposed improvement may be taken into consideration in estimating the incidental damages. Whenever any person, agency, or other entity acquires interest in any parcel of real property and such acquisition requires the removal of furniture, household belongings, fixtures, equipment, machinery, or stock in trade of any person in rightful possession, regardless of whether such person has a legal interest in such property, the reasonable expense of the removal shall be considered in assessing incidental damages. The reasonable expense of the removal of such chattels shall be construed as including the cost of any necessary disconnection, dismantling, or disassembling, the loading, and drayage to another location not more than fifty (50) miles distant, and the reassembling, reconnecting, and installing on such new location.

(2) When title to an entire tax parcel is condemned in fee, the total amount of damages for the condemnation of the parcel shall be not less than the last valuation used by the assessor of property just prior to the date of taking, less any decrease in value for any changes in the parcel occurring since the valuation was made, such as the removal or destruction of a building, flooding, waste, or removal of trees. The valuation may be introduced and admitted into evidence at the trial. In addition to condemnation proceedings under this chapter, this subdivision (a)(2) shall apply to condemnation proceedings under chapter 17 of this title or any other law.

(b) Notwithstanding any other law, if any person, agency, or other entity acquires any interest in real property pursuant to the execution of the power of eminent domain, the person shall acquire at least an equal interest in all buildings, structures, or other improvements located upon the real property so acquired and which the person requires to be removed from such real property or which the person determines will be adversely affected by the use to which such real property will be put.

(c) (1) For the purpose of determining the just compensation to be paid for any building, structure, or other improvement required to be acquired by subsection (b), such building, structure, or other improvement shall be deemed to be a part of the real property to be acquired, notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property to remove such building, structure, or improvement at the expiration of his term, and the fair market value which such building, structure, or improvement contributes to the fair market value of the real property to be acquired, or the fair market value of such building, structure, or improvement for removal from the real property, whichever is the greater, shall be paid to the tenant therefor.

(2) Payment under this subsection (c) shall not result in duplication of any payments otherwise authorized by law. No such payment shall be made unless the owner of the land involved disclaims all interest in the improvements of the tenant. In consideration for any such payment, the tenant shall assign, transfer, and release to the acquiring party all the tenant's right, title, and interest in and to such improvements. Nothing in this subsection (c) shall be construed to deprive the tenant of any rights to reject payment under this subsection (c) and to obtain payment for such property interests in accordance with applicable law, other than this subsection (c).

(d) Any person, agency or other entity acquiring real property pursuant to the exercise of eminent domain shall as soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is earlier, reimburse the owner, to the extent that such acquiring party deems fair and reasonable for expenses the owner necessarily incurred for:

(1) Recording fees, transfer taxes, and similar expenses incidental to conveying such real property to the acquiring party;

(2) Penalty costs for repayment of any preexisting recorded mortgage entered into in good faith encumbering such real property; and

(3) The pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the acquiring party, or the effective date of possession by the acquiring party, whichever is earlier.









Chapter 17 - Eminent Domain by Public Agencies

Part 1 - Power and Use of Eminent Domain -- General Provisions

§ 29-17-101 - Legislative intent.

It is the intent of the general assembly that the power of eminent domain shall be used sparingly, and that laws permitting the use of eminent domain shall be narrowly construed so as not to enlarge, by inference or inadvertently, the power of eminent domain.



§ 29-17-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Eminent domain" means the authority conferred upon the government, and those entities to whom the government delegates such authority, to condemn and take, in whole or in part, the private property of another, so long as the property is taken for a legitimate public use in accordance with the fifth and fourteenth amendments to the United States Constitution, the Constitution of Tennessee, Art. I, § 21, and chapter 863 of the Public Acts of 2006; and

(2) "Public use" shall not include either private use or benefit, or the indirect public benefits resulting from private economic development and private commercial enterprise, including increased tax revenue and increased employment opportunity, except as follows:

(A) The acquisition of any interest in land necessary for a road, highway, bridge, or other structure, facility, or project used for public transportation;

(B) The acquisition of any interest in land necessary to the function of a public or private utility, a governmental or quasi-governmental utility, a common carrier, or any entity authorized to exercise the power of eminent domain under title 65;

(C) The acquisition of property by a housing authority or community development agency to implement an urban renewal or redevelopment plan in a blighted area, as authorized by title 13, chapter 20, part 2 or title 13, chapter 21, part 2;

(D) Private use that is merely incidental to a public use, so long as no land is condemned or taken primarily for the purpose of conveying or permitting the incidental private use; or

(E) The acquisition of property by a county, city, or town for an industrial park, as authorized by title 13, chapter 16, part 2.



§ 29-17-103 - Preemption.

In event of a conflict between this part and any other statutes granting the authority to use the power of eminent domain by government entities, or those entities to whom the government delegates such authority, this part shall control and shall be construed to protect the private property rights of individuals and businesses, such that private property may only be condemned and taken for legitimate public use as defined in § 29-17-102.



§ 29-17-104 - Condemnation proceedings.

(a) Notwithstanding any law to the contrary, in any condemnation proceedings initiated in this state:

(1) Notice of the filing of a petition to institute condemnation proceedings shall be given to each respondent at least thirty (30) days prior to the taking of any additional steps in the case. If the respondent is unknown, is a nonresident of the state, or cannot be found, notice shall be given by publication, which shall be made in the same manner as provided by law for similar situations in chancery court; and

(2) (A) After the expiration of thirty (30) days from the date of the giving of notice, if the right to take has not been challenged in an answer, the condemner shall have the right to take possession of the property or property rights sought to be condemned; and

(B) If the right to take is challenged in an answer within thirty (30) days from the date of the giving of notice, the court shall promptly determine, as a matter of law, whether the condemner has the right to take the property or property rights sought to be condemned. If the court determines that the condemner has the right to take, the condemner shall thereupon have the right to take possession thereof.

(b) When a condemner has the right to take possession of property or property rights, if necessary, the court shall issue a writ of possession to the sheriff of the county to put the condemner in possession. The writ may be issued prior to a trial on the damages.



§ 29-17-105 - Deposit by the condemner.

If, pursuant to an applicable statute or order of the court, the condemner is required to deposit funds with the court in the amount the condemner deems to be the amount of damages to which the owner is entitled pursuant to the condemnation, and a respondent is not satisfied with the amount deposited by the condemner, or otherwise objects to the taking, then the respondent shall, on or before thirty (30) days from the date of notice of the filing of the petition, file an answer to the petition and a trial may thereafter be had before a petit jury, as other civil actions are tried. The deposit by the condemner shall not limit or fix the amount to be allowed under subsequent proceedings in the action.



§ 29-17-106 - Taxing of costs.

(a) Notwithstanding any law to the contrary, in any condemnation proceeding initiated in this state, the bill of costs prepared by the clerk shall be taxed against:

(1) The condemner, if:

(A) The amount of damages awarded at trial exceeds the amount assessed by the condemner and deposited with the clerk;

(B) The condemnation is abandoned by the condemner; or

(C) The final judgment is that the condemner cannot acquire the property or property rights by condemnation; or

(2) The respondents, if the amount of damages awarded at trial does not exceed the amount assessed by the condemner and deposited with the clerk.

(b) Notwithstanding any law to the contrary, in any condemnation proceeding initiated in this state, the court shall award the respondents a sum that will reimburse them for their reasonable disbursements and expenses, including reasonable attorney, appraisal, and engineering fees actually incurred because of the action, only if the costs are taxed to the condemner pursuant to subdivision (a)(1)(B) or (a)(1)(C). The court shall not award this sum if the costs are taxed to the condemner pursuant to subdivision (a)(1)(A).

(c) Rule 54.04 of the Tennessee Rules of Civil Procedure shall govern the taxing of any additional costs.






Part 2 - Counties

§ 29-17-201 - County purposes.

Counties are empowered to condemn and take the property, buildings, privileges, rights, and easements of individuals and private corporations for any county purpose.



§ 29-17-202 - County bridges.

All counties authorized to construct bridges are empowered to take and condemn the lands, property, buildings, and riparian and property rights, privileges, and easements of individuals and private corporations for approaches to such bridges and for bridge purposes, or which may be necessary for the construction or use of such bridges.



§ 29-17-203 - Taking bridge property pending litigation.

Pending the assessment of damages or any litigation in regard thereto, in any case of authorized taking and condemnation, the counties may give bond, with good and sufficient security payable to the owner or owners of such lands, property, buildings, riparian, or property rights, privileges, or easements, to pay promptly to the owner or owners any amount of damages which may be assessed by the jury as provided for in § 29-17-202; and, upon executing and filing such bond, may thereupon take such lands, property, buildings, riparian and property rights and privileges and easements.






Part 3 - Municipalities

§ 29-17-301 - Powers of municipalities.

All municipal corporations are empowered to take and condemn lands, property, property rights, privileges and easements of others for the purpose of constructing, laying, repairing, or extending sewers, water pipes, natural gas mains and pipes, or drainage ditches, both within and beyond the corporate limits of such cities, and of acquiring ingress and egress in the construction, repairing or maintenance thereof, and in making connection thereto; such property or interest in such property may be so acquired whether or not the same is owned or held for public use by corporations, associations or persons having the power of eminent domain, or otherwise held or used for public purpose; provided, that such prior public use will not be interfered with by this use.



§ 29-17-302 - Procedure by municipalities.

The compensation for damages in taking such lands, property, property rights, privileges, and easements shall be paid by such municipalities, and same shall be condemned and determined in the mode and manner provided by §§ 7-31-108 -- 7-31-111, and the rights and powers contained in such sections are extended to and conferred upon all of the municipal corporations.






Part 4 - University of Tennessee

§ 29-17-401 - University of Tennessee.

(a) The University of Tennessee has the power to condemn and appropriate such lands, property, property rights, privileges and easements of others as in the judgment of its board of trustees, or the executive committee thereof, may be necessary or proper for the purpose of providing buildings and other facilities, building sites, campus grounds, commons, streets, walkways, rights-of-way for utilities and other improvements, and for any extension, enlargement or improvement thereof, for the use and operation of such university and its various units and branches throughout the state.

(b) The compensation for damages in taking of such lands, property, property rights, privileges, and easements shall be paid by such university, and the same shall be condemned and determined in the mode and manner provided in chapter 16 of this title.






Part 5 - Housing Authorities

§ 29-17-501 - Housing authorities -- Declaration of taking.

(a) No sooner than thirty (30) days after the filing of a petition by a housing authority, created pursuant to the Housing Authorities Law, compiled in title 13, chapter 20, or any other law of this state, for condemnation of property, and before the entry of final judgment, a housing authority may file with the clerk of the court in which the petition is filed a declaration of taking signed by the duly authorized officer or agent of the housing authority, declaring that all or any part of the property described in the petition is being taken for the use of the housing authority.

(b) The declaration of taking shall be sufficient if it sets forth:

(1) A description of the property, sufficient for the identification thereof, to which there may be attached a plat or map thereof;

(2) A statement of the estate or interest in such property being taken; and

(3) A statement of the sum of money estimated by the housing authority to be just compensation for the property taken, which sum shall be not less than the last assessed valuation for tax purposes of the estate or interest in the property to be taken.



§ 29-17-502 - Withdrawal of petition.

At any time prior to the vesting of title to property in the housing authority, the authority may withdraw or dismiss its petition with respect to any and all of the property therein described.



§ 29-17-503 - Vesting of title -- Surrender of possession.

(a) From the filing of the declaration of taking and the deposit in court to the use of the persons entitled thereto of the amount of the estimated compensation stated in the declaration, title to the property described as being taken by the declaration shall vest in the housing authority, free from the right, title, interest or lien of all parties to the cause, and such property shall be deemed to be condemned and taken for the use of the housing authority, and the right to just compensation for the same shall vest in the persons entitled thereto.

(b) Upon the filing of the declaration of taking, the court shall designate a day, not exceeding twenty (20) days after such filing, except upon good cause shown, on which the persons in possession shall be required to surrender possession to the authority.



§ 29-17-504 - Determination and payment of compensation.

(a) The ultimate amount of compensation shall be determined pursuant to chapter 16 of this title.

(b) In the event a housing authority files a declaration of taking and pays into court an amount estimated to be fair compensation for such property as provided in §§ 29-17-501 and 29-17-503, the property owner shall have the right to make written request to the clerk of the court wherein such funds have been deposited, to pay to such property owner without prejudice to any of the property owner's rights, the sum so deposited with the clerk, and the clerk shall pay to the owner the sum so deposited; provided the owner agrees to refund the difference between such sum and the final award in the case if the final award be less than the sum so paid into court or that a judgment may be entered against the owner in such case for the difference. Such payment to the property owner or into court shall in nowise limit or fix the amount to be allowed under subsequent proceedings in such case, and any further or additional sum that may be finally awarded in any subsequent proceedings shall bear interest from the date of taking possession of the property or property rights condemned by the condemner; provided, that no interest shall be allowed on the amount deposited with the clerk. The clerk shall be authorized to disburse the deficiency to the defendants as their interests may appear.

(c) In the event the housing authority shall not obtain possession of the property on the date of vesting of title, the ultimate amount of compensation, including any interest paid on the deficiency award, if any, shall be subject to abatement for use, income, rents, or profits derived from such property by the owner thereof subsequent to the vesting of title in the housing authority, and any funds disbursed shall be less the amount of abatement.






Part 6 - Coast and Geodetic Surveys

§ 29-17-601 - Coast and geodetic survey.

Any person employed under an act of congress of the United States, passed on August 6, 1947, and of the supplements thereto, or under the direction of congress, to provide charts and related information for the safe navigation of marine and air commerce and for other purposes, may enter upon lands within this state for the purpose of exploring, triangulating, leveling, surveying, and of doing any other act which may be necessary to carry out the objects of such laws, and may erect any works, stations, buildings, and appendages requisite for that purpose, doing no unnecessary injury thereby.



§ 29-17-602 - Damages payable by geodetic survey.

If the person over whose lands the survey has been made, or upon whose lands monuments, stations, or buildings have been erected, or who has in any way sustained damage by such survey, cannot agree with the officer of the survey as to the damage sustained, the amount of such damage may be ascertained in the manner provided for the taking of private property for public uses.






Part 7 - Action in Rem

§ 29-17-701 - Action in rem -- Title uncertain.

(a) Whenever the state of Tennessee or any county therein or the United States shall desire to take or damage private property in pursuance of any law so authorizing, and shall find or believe that the title of the apparent or presumptive owner of such property is defective, doubtful, incomplete or in controversy; or that there are or may be persons unknown or nonresidents who have or may have some claim or demand thereon, or some actual or contingent interest or estate therein; or that there are minors or persons under disability who are or may be interested therein; or that there are taxes due or that should be paid thereon; or shall, for any reason, conclude that it is desirable to have a judicial ascertainment of any question connected with the matter; the state, county or the United States as the condemner, through any authorized representative, either in term time or vacation, may petition the circuit court of the county having jurisdiction, for a judgment in rem against such property, condemning the same to the use of the petitioner upon payment of just and adequate compensation therefor to the person or persons entitled to such payment.

(b) After the expiration of ten (10) days from the date the petition for condemnation is filed in the circuit court, the petitioner shall have the right to thereupon enter upon and take possession of the land sought to be condemned, and if necessary to place such petitioner in possession thereof, the clerk of the circuit court in which the petition is filed shall issue to the petitioner, upon request, a writ of possession directed to the sheriff of the county to put the petitioner into possession of the land.



§ 29-17-702 - Contents of petition.

(a) The petition shall set forth the facts showing the right to condemn; the property to be taken or damaged, a full description of which shall be filed as an exhibit to the petition; the names and residences of the persons whose property or rights are to be taken or otherwise affected, so far as known; shall describe the persons or classes of persons unknown, whose rights therein are to be excluded or otherwise affected; shall set forth such other facts as are necessary for a full understanding of the cause; and shall pray for such judgment of condemnation as may be proper and desired.

(b) If any of the persons referred to are minors or under disability, the facts shall be stated.



§ 29-17-703 - Notice of hearing.

(a) The presiding judge may thereupon make an order requiring all persons concerned to appear at a time and place therein named, and make known their objections, if any, their rights, if any, their claims as to the value of the property or of their interest therein, and any other matters material to their respective rights, upon a day certain, not later than thirty (30) days after the issuance of process, which day shall be as early as may be convenient, having due regard to the necessities of notice, and shall in such order give appropriate directions for such notice and the service thereof.

(b) Such process shall be returned within twenty (20) days after its issuance.

(c) No service of a copy of the petition shall be necessary.

(d) Upon the return of process by the sheriff, if it shall appear that any of the defendants cannot be found or that they are nonresidents of the state, publication shall be made for them in the same manner as provided in §§ 21-1-203 -- 21-1-205 for publications for nonresidents and parties unknown in chancery suits.



§ 29-17-704 - Parties bound -- Defendants under disability.

(a) All parties having any interest or rights in such lands may be made defendants and proceedings shall only cover and affect the interest of those who are actually made parties, the unborn remaindermen being, however, bound by the proceedings to which all living persons in interest are parties.

(b) If it shall appear that any of the parties defendant are minors or otherwise under disability, the presiding judge shall appoint a guardian ad litem to represent them, whose compensation shall be fixed by the court and taxed as a part of the costs.



§ 29-17-705 - Trial by jury.

If no objection be made to the acquisition of the land, or in case there is an agreed price between the petitioner and the presumptive or apparent owners of the property, the trial may be had before a jury at the first term of court after the return date; and in the discretion of the presiding judge all questions of title may be tried by the same jury at the same time.



§ 29-17-706 - Jury of view.

(a) In case any party to the suit shall demand the appointment of a jury of view, the presiding judge shall appoint a jury of view as provided for in §§ 29-16-108 -- 29-16-110 and 29-16-202.

(b) The order appointing the jury of view shall fix the date when they shall go upon the land; and in case no date is fixed, the sheriff shall give the parties or their agents, if residents of the county, three (3) days' notice of the time and place of going upon the land.

(c) The method of conduct and procedure after the appointment of the jury of view shall comply with §§ 29-16-112 -- 29-16-119 and 29-16-203.



§ 29-17-707 - Procedure after demand for jury of view.

(a) On the day named in the rule, or at any other time to which the hearing may be continued, the court, having first passed on and adjudged all questions touching service and notice, shall, after hearing from all persons responding and desiring to be heard, make such order as to the appointment of a jury of view as provided in § 29-17-706 and give all persons interested equal rights in the selection thereof. If, by reason of conflicting interests or otherwise, such equality of right cannot be preserved, the judge presiding shall make such order on the subject as shall secure a fair and impartial assessment, or may, in the judge's discretion, order the issue tried in the first instance by a jury.

(b) In any event, it shall be within the power of the court to hear such cause as speedily as may be consistent with justice and due process of law, and, if necessary, at the term at which it is filed, or the first term after filing.



§ 29-17-708 - Payment of taxes.

It is the duty of any trustee or other officer charged with the collection of taxes, notified as required in § 29-17-703, to make known to the court in writing the taxes due on the property, and the court shall give such direction as will satisfy the same and discharge the lien thereof.



§ 29-17-709 - Court control of proceedings.

All questions of law arising upon the pleadings or in any other way arising from the cause may be passed on by the presiding judge, who may, from time to time, in term or vacation make such orders and give such directions as are necessary to speed the cause, and as may be consistent with justice and due process of law; but no jury trial shall be had except in open court, except the hearing before the jury of view.



§ 29-17-710 - Intervention or delayed pleadings.

(a) No provision contained in this part in reference to any rule or order, or time for responding thereto, shall be held or construed to exclude any person, as by way of default, from making known that person's right or claims in the property or in the fund arising therefrom within the time allowed.

(b) Any such person claiming any interest or any rights therein may file appropriate pleadings or intervention at any time before verdict or award, and be fully heard thereon.

(c) If any person, after judgment of condemnation, shall desire to come in and be heard on any claim to the fund or to any interest therein, the person shall be allowed to do so within not exceeding thirty (30) days.

(d) After condemnation is had and the fund paid into the registry of the court, the petitioner shall not be concerned with or affected by any subsequent proceedings unless upon appeal from the verdict or award as allowed in § 29-17-706.



§ 29-17-711 - Award and judgment.

(a) The award or verdict, as the case may be, shall have respect, either to the entire and unencumbered fee, or to any separate claim against the property or interest therein as may be ordered, and may be molded under the direction of the court so as to do complete justice and avoid confusion of interests.

(b) It shall be within the power of the court, upon payment of the award or verdict into the registry of the court, to adjudge a condemnation of the title as sought in the petition, and give such direction as to the disposition of the fund as shall be proper, according to the rights of the several defendants, causing such pleadings to be filed and such issues made up as shall be appropriate for an ascertainment and determination of such rights.



§ 29-17-712 - Recording of decree.

(a) When such condemnation is fully completed, the award, whether made by a jury of view or the verdict of a jury, together with the decree of the court based thereon and a minute description of the property or interest condemned, or a duly certified copy of such award, decree and description, may be filed and recorded in the records of deeds in the office of the register of the county where the land so condemned lies, and if the land lies in more than one (1) county, such filing and recording may be made in each county in which such land lies.

(b) The register shall be entitled to the same fees for such filing and recording as are now, or may hereafter be, allowed by law for the filing and recording of deeds; such fees to be paid by the party in whose favor such condemnation is had.



§ 29-17-713 - Provisions supplemental.

This part shall not be construed as repealing any provisions of other statutes prescribing a method of procedure for the condemnation of private property, but as supplementary thereto and cumulative thereof in cases in which the state or any county or the United States is concerned, and is intended to make simpler and more effective the method of condemnation in those cases where conflicting interests or doubtful questions render a judicial supervision of the procedure desirable. In all particulars not otherwise herein specially provided for, the court shall conform its procedure as nearly as may be to the provisions of the statute and the same shall remain in force.






Part 8 - Payments into Court

§ 29-17-801 - Payments into court at commencement of condemnation proceedings.

(a) When a governmental entity or other person or entity with the power of eminent domain deems it necessary to condemn any property or property rights pursuant to this chapter or chapter 16 of this title, it shall deposit the amount determined by the required appraisal with the clerk of the circuit court having jurisdiction in the county in which the property or property rights, or a portion of the property or property rights, is located, and shall file a petition in the court asking that the property or property rights be condemned and decreed to the condemner.

(b) The payment into court shall in no way limit or fix the amount to be allowed under subsequent proceedings in such case, and any further or additional sum that may be finally awarded in any subsequent proceedings shall bear interest from the date of the taking of possession of the property or property rights condemned by the condemner.



§ 29-17-802 - Certain authorities excepted.

Section 29-17-801 shall apply only to condemnation proceedings instituted by the state of Tennessee, its counties, or municipalities, and shall not apply to any housing authority, association, or administration.






Part 9 - Supplementary Method

§ 29-17-901 - Eminent domain for state, county or municipal road purposes and for certain levee and drainage districts -- Supplementary condemnation procedure for counties and municipalities.

(a) (1) The state of Tennessee, its counties or municipalities are hereby authorized and empowered to acquire by the exercise of the power of eminent domain, in the manner hereinafter set out, such right-of-way, land, material, easements and rights as may be deemed necessary, suitable or desirable for the construction, reconstruction, maintenance, repair, drainage or protection of any street, road, highway, freeway or parkway by the official charged by law with the construction or maintenance of the same.

(2) Levee and drainage districts located in counties with a population of not less than thirty thousand (30,000) nor more than thirty-one thousand (31,000) according to the 1970 federal census or any subsequent federal census, created pursuant to title 69, chapter 6, are hereby authorized and empowered to acquire by the exercise of the power of eminent domain, in the manner hereinafter set out, such right-of-way, land, material, easements and rights as may be deemed necessary, suitable or desirable to construct levees, ditches, drains or watercourses, or to straighten, widen, deepen, or change natural watercourses in such districts.

(b) Sections 29-17-902 -- 29-17-914 shall also be deemed, unless expressly stated to the contrary, and without incorporation or reference, to be a part of every section, or legislative act, present or future, which grants the power of condemnation to counties and municipalities for county and municipal purposes respectively, and the making of compensation in the manner therein set forth shall also be so implied; provided, that either party, upon filing a statement to that effect within five (5) days of the service or publication of the original petition, may elect to proceed under chapter 16 of this title or this chapter.



§ 29-17-902 - Deposit of amount of damages.

When a governmental entity or a levee or drainage district authorized to condemn by § 29-17-901(a)(2) deems it necessary or desirable to condemn any property or property rights as set out in § 29-17-901, it shall proceed to determine what it deems to be the amount of damages to which the owner is entitled because of the taking of such property or property rights, and shall deposit such amount with the clerk of the circuit or law court having jurisdiction in the county in which the same or a portion of the same is located, and shall file a petition in such court asking that the same be condemned and decreed to the condemner.



§ 29-17-903 - Payments into court at commencement of condemnation proceedings -- Notice -- Possession of property.

(a) When a governmental entity or other person or entity with the power of eminent domain deems it necessary to condemn any property or property rights pursuant to this chapter or chapter 16 of this title, it shall deposit the amount determined by the required appraisal with the clerk of the circuit court having jurisdiction in the county in which the property or property rights, or a portion of the property or property rights, is located, and shall file a petition in the court asking that the same be condemned and decreed to the condemner.

(b) The payment into court shall in no way limit or fix the amount to be allowed under subsequent proceedings in the case, and any further or additional sum that may be finally awarded in any subsequent proceedings shall bear interest from the date of the taking of possession of the property or property rights condemned by the condemner.

(c) Notice of the filing of such petition shall be given the owner of the property or property rights at least thirty (30) days prior to the taking of any additional steps in the case. If the owner is a nonresident of the state or unknown, notice shall be given by publication as provided by law in similar cases in chancery.

(d) After the expiration of thirty (30) days from the date of the giving of such notice if the right to take is not questioned, the condemner shall have the right to take possession of the property or property rights sought to be condemned, and if necessary to place such condemner in possession thereof, the court shall issue a writ of possession to the sheriff of the county to put the condemner in possession.



§ 29-17-904 - Acceptance by property owner of amount deposited.

If the owner is satisfied with the amount deposited by the condemner with the clerk of the court, the owner may file with the clerk a statement, duly sworn to, stating that the filer is the owner of the property or property rights described in the petition and that the owner accepts the amount deposited with the clerk as full settlement for the taking of such property or property rights and all damages occasioned to the residue of the property, and the clerk shall pay to the owner the amount deposited with the clerk, and the court, at its next term, shall enter a decree divesting the title to the property or property rights out of the owner and vesting the same in the condemner.



§ 29-17-905 - Trial when property owner does not accept deposit.

If the owner is not satisfied with the amount assessed by the condemner, the owner shall, on or before the second day of the regular term of the court next, after the serving of such notice, appear, except to the amount assessed by the condemner, and thereupon a trial may be had before a petit jury as other civil actions are tried.



§ 29-17-906 - Payment of amount deposited pending trial.

If the owner asks for a trial as provided by § 29-17-905, the owner may, if desired, make written request to the clerk to pay to the owner, without prejudice to the rights of either party, the sum so deposited with the clerk, and the clerk shall pay to the owner the sum so deposited; provided the owner agrees to refund the difference between such sum and the final award in the case if the final award be less than the sum so paid to the owner or that a judgment may be entered against the owner in such case for the difference.



§ 29-17-907 - Default of owner -- Case set for hearing.

If the owner does not appear and accept the amount deposited by the condemner as provided in § 29-17-904 or does not appear and ask for a trial as provided by § 29-17-905, then the petition shall be taken as confessed and the case set for hearing upon the record and in the absence of the owner.



§ 29-17-908 - Issues confined to amount of compensation -- Determination of rights and interest of adverse claimants.

The only issue or question that shall be tried upon exception shall be the amount of compensation to be paid for the property or property rights taken, but in case of adverse claimants of such compensation, the court may require the adverse claimants to interplead, so as to fully determine the rights and interests of such claimants.



§ 29-17-909 - Proper party defendant omitted -- Amended petition.

If any person who is proper party defendant in the petition shall have been omitted from the petition, amendments to the same may be filed, which amendments, from the filing of the same, shall have the same effect as though contained in such petition.



§ 29-17-910 - Manner of determining damages to which owner is entitled.

In all instances the amount to which an owner is entitled shall be determined by ascertaining the fair cash market value of the property or property rights taken and adding to the same the amount of incidental damage done to the residue of the owner's property, if any, after deducting from the incidental damages to the residue the value of all special benefits, if any, occasioned such residue by the construction of such street, road, highway, levee, ditch, drain, watercourse improvement (when such levee, ditch, drain, or watercourse improvement is condemned pursuant to § 29-17-901(a)(2)), freeway or parkway including, but not limited to, increased accessibility to the owner's property, greater convenience in the approach with vehicles, the advantages generally of a front on a more desirable roadway, better drainage, or increased attractiveness.



§ 29-17-911 - Removal or destruction of a building or structure on land.

When any building or structure is situated wholly or in part upon the land sought to be acquired, the condemner may remove the same to adjoining land of the owner or may divide the same upon the line between the land sought to be acquired and the adjoining land, or may tear down or otherwise dispose of the same.



§ 29-17-912 - Costs of trial.

(a) (1) If the amount of compensation awarded at the trial shall exceed the amount assessed by the condemner and deposited with the clerk, then the bill of costs prepared by the clerk shall be taxed against the condemner. If the amount of compensation awarded at the trial is not in excess of the amount assessed by the condemner and deposited with the clerk, then the bill of costs prepared by the clerk may be taxed against the defendants.

(2) Rule 54.04, the Tennessee Rules of Civil Procedure, shall govern the taxing of any additional costs.

(b) Notwithstanding subsection (a), the state court having jurisdiction of a proceeding initiated by any person, agency or other entity to acquire real property by condemnation shall tax the bill of costs prepared by the clerk against the condemner and shall award the owner of any right, or title to, or interest in, such real property such sum as will in the opinion of the court reimburse such owner for the owner's reasonable disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of condemnation proceedings, only if:

(1) The final judgment is that the acquiring party cannot acquire the real property by condemnation; or

(2) The proceeding is abandoned by the acquiring party.



§ 29-17-913 - Payment of judgments -- Interest.

(a) All judgments rendered against a municipality, county or the state shall be paid out of the general funds of the municipality, county or state, whichever may be the condemner, together with interest at the rate of two percentage points (2%) greater than the prime loan rate established, as of the date of the taking, by the federal reserve system of the United States on any excess of the amount awarded an owner over the amount deposited with the clerk.

(b) All judgments rendered against a levee or drainage district, which condemns property in accordance with § 29-17-901(a)(2), shall be paid from funds collected as provided in title 69, chapter 6, together with interest at the rate of six percent (6%) on any excess of the amount awarded an owner over the amount deposited with the clerk.



§ 29-17-914 - Provisions supplemental.

This part is not intended to repeal any existing statute relating to eminent domain, but is intended to be an accumulative or supplementary method of acquiring property by eminent domain proceedings.






Part 10 - Miscellaneous Provisions

§ 29-17-1001 - Continuance of condemnation trial.

In any case in which the state of Tennessee, its counties or municipalities exercise the power of eminent domain to acquire land for the construction, reconstruction, maintenance, repair, drainage or protection of any street, road, highway, freeway or parkway under this chapter and chapter 16 of this title or any other law, and the owner of the condemned property is not satisfied with the amount of damages offered, such owner may, upon motion filed with the proper court not less than ninety (90) days prior to the trial on the issue of damages, request that such trial be continued until the highway for which the land was condemned, or any work being done thereto, is completed. If the motion is timely and properly filed, it shall be granted.



§ 29-17-1002 - Evidence.

If the trial of any such condemnation case is commenced prior to the completion of the highway for which the land was condemned, or any work being done thereto, maps, drawings or photographs of the land being condemned shall be admissible in evidence, provided the undertaking is substantially complete and such evidence would not misrepresent the same.



§ 29-17-1003 - Transfer of land acquired by eminent domain.

(a) Land acquired by eminent domain that the acquiring entity seeks to dispose of may be sold, leased or otherwise transferred to another public or quasi-public entity or to a private person, corporation or other entity; provided, that the entity transferring the land receives at least fair market value for the land.

(b) Nothing in this section shall be construed to apply to or affect the disposal of the state's surplus interests in real property pursuant to § 12-2-112.



§ 29-17-1004 - Appraisal required in any condemnation proceeding.

Notwithstanding any law to the contrary, in any condemnation proceeding in this state, an appraisal of the property must be obtained. The appraisal shall value the property considering its highest and best use, its use at the time of the taking, and any other uses to which the property is legally adaptable at the time of the taking. Any appraiser making an appraisal must possess the designation Member of the Appraisal Institute (MAI), or be an otherwise licensed and qualified appraiser under title 62, chapter 39.



§ 29-17-1005 - Condemned property to be offered for sale to former owner under certain circumstances.

In any case in which a county or municipality exercises the power of eminent domain under this chapter, chapter 16 of this title or any other law, and the condemning entity determines the property condemned or taken by eminent domain is not used for the purpose or purposes for which it was condemned or for some other authorized public use, or if the condemning entity subsequently decides to sell it within ten (10) years of being condemned or taken, the property shall be first offered for sale to the person or persons from whom the property was condemned or taken. The person from whom the property was condemned or taken shall have thirty (30) days in which to sign an agreement to purchase the property. The former property owner may purchase the property for an amount representing not less than the fair market value, together with costs. If the property is not purchased by the former property owner within thirty (30) days the property shall be offered for sale in any commercially reasonable manner to the general public. The property shall be sold for an amount not less than the fair market value, together with costs. The good faith effort by the condemning entity to locate and contact the former property owner satisfies this section and the sale shall be valid. The former property owner's right shall not transfer to the owner's heirs.









Chapter 18 - Forcible Entry and Detainer

§ 29-18-101 - Unlawful entry prohibited.

No person shall enter upon any lands, tenements, or other possessions, and detain or hold the same, but where entry is given by law, and then only in a peaceable manner.



§ 29-18-102 - Forcible entry and detainer defined -- Where action does not lie.

(a) A forcible entry and detainer is where a person, by force or with weapons, or by breaking open the doors, windows, or other parts of the house, whether any person be in it or not, or by any kind of violence whatsoever, enters upon land, tenement, or possession, in the occupation of another, and detains and holds the same; or by threatening to kill, maim, or beat the party in possession; or by such words, circumstances, or actions, as have a natural tendency to excite fear or apprehension of danger; or by putting out of doors or carrying away the goods of the party in possession; or by entering peaceably and then turning or keeping the party out of possession by force or threat or other circumstances of terror.

(b) No action for forcible entry and detainer shall lie against any tenant who has paid all rent due for current occupancy of the premises and who is not in violation of any law nor otherwise in breach of the tenant's written lease, but this subsection (b) shall not apply in any manner to farm property, nor shall this subsection (b) be construed to alter or amend any valid lease agreement in effect on May 31, 1979.



§ 29-18-103 - Forcible detainer defined.

A forcible detainer is where a person enters lawfully or peaceably, and holds unlawfully, and by any of the means enumerated in § 29-18-102 as constituting a forcible entry.



§ 29-18-104 - Unlawful detainer defined.

Unlawful detainer is where the defendant enters by contract, either as tenant or as assignee of a tenant, or as personal representative of a tenant, or as subtenant, or by collusion with a tenant, and, in either case, willfully and without force, holds over the possession from the landlord, or the assignee of the remainder or reversion.



§ 29-18-105 - Scope of definitions.

Sections 29-18-101 -- 29-18-104 extend to and comprehend terms for years, and all estates, whether freehold or less than freehold.



§ 29-18-106 - Alternative actions.

Where the action is to recover real property, ejectment, or forcible or unlawful entry or detainer may be brought.



§ 29-18-107 - Jurisdiction of general sessions judge.

All cases of forcible entry and detainer, forcible detainer, and unlawful detainer, may be tried before any one (1) judge of the court of general sessions of the county in which the acts are committed, who shall decide the particular case, and all questions of law and fact arising.



§ 29-18-108 - Original jurisdiction of circuit court.

The action for the recovery of the possession of land, given in this chapter, may also be originally instituted in the circuit court, the same forms being substantially pursued as those prescribed, the process being issued by the clerk, the plaintiff first giving bond and security to answer costs and damages as provided in § 29-18-111.



§ 29-18-109 - Limitation of actions.

The uninterrupted occupation or quiet possession of the premises in controversy by the defendant, for the space of three (3) entire years together, immediately preceding the commencement of the action, is, if the estate of the defendant has not determined within that time, a bar to any proceeding under this chapter.



§ 29-18-110 - Death of parties.

(a) The heir or representative of the person who might have been plaintiff, if alive, may bring the suit after the potential plantiff's death.

(b) If either party die during the pendency of the suit, it may be revived by or against the heirs or legal representatives of the decedent, in the same manner and to the same extent as real actions.



§ 29-18-111 - Plaintiff's bond.

The party complaining is required, before the issuance of the writ, to give bond, with good security, to pay all costs and damages which shall accrue to the defendant for the wrongful prosecution of the suit.



§ 29-18-112 - Form of warrant.

The warrant may be issued by a single general sessions judge in the following form:

State of Tennessee,

To the sheriff or any constable of such county:

__________ County.

Whereas, complaint is made to me by A B, of a certain forcible and unlawful entry and detainer, made by C D, into and of a certain tract or lot of land, situated in the county aforementioned, and bounded [or known and described] as follows [insert boundaries and description], which land A B alleges A B is entitled to the possession of, and C D unlawfully detains from A B: We, therefore, command you to summon C D to appear before some judge of the court of general sessions, in and for such county, to answer the above complaint.

This _____ day of _____, 20_____. E F, G.S.J.



§ 29-18-113 - Notice to quit not required.

No notice to quit need be given by the plaintiff to the defendant, other than the service of this warrant.



§ 29-18-114 - Defects in proceedings.

The warrant need not set forth the particular species of entry or detainer, and any defect therein, or in any of the proceedings, may be amended as other process and pleadings in court.



§ 29-18-115 - Method of serving summons.

(a) (1) In commencing an action under this chapter, summons may be served upon any adult person found in possession of the premises; and service of process upon such party in possession shall be good and sufficient to enable the landlord to regain possession of such landlord's property. In the event the summons cannot be served upon any adult person found in possession of the premises, personal service of process on the defendant is dispensed with in the following cases:

(A) When the defendant is a nonresident of this state;

(B) When, upon inquiry at the defendant's usual place of abode, the defendant cannot be found, so as to be served with process, and there is just ground to believe that the defendant has gone beyond the limits of the state;

(C) When the summons has been returned "not to be found in my county";

(D) When the name of the defendant is unknown and cannot be ascertained upon diligent inquiry;

(E) When the residence of the defendant is unknown and cannot be ascertained upon diligent inquiry; or

(F) When a domestic corporation has ceased to do business and has no known officers, directors, trustee, or other legal representatives, on whom personal service may be had.

(2) In those cases specified in subdivision (a)(1), where personal service of process on the defendant is dispensed with, the proceeding shall be governed by §§ 21-1-203 -- 21-1-205, and in addition thereto, the plaintiff shall post or cause to be posted on the front door or other front portion of the premises a copy of the publication notice at least fifteen (15) days prior to the date specified therein for the defendant to appear and make a defense.

(b) In commencing an action under this chapter, service of process may be made by the plaintiff, the plaintiff's attorney, or the plaintiff's agent, in lieu of subsection (a), by lodging the original summons and a copy certified by the clerk with the sheriff of the county in which suit is brought, who shall promptly send postage prepaid a certified copy by certified return receipt mail to the individual as follows:

(1) In the case of an individual defendant, to the party named;

(2) In the case of a domestic corporation or a foreign corporation doing business in this state, to an officer or managing agent thereof, or to the chief agent in the county where the action is brought or to any other agent authorized by appointment or by law to receive service on behalf of the corporation; or

(3) In the case of a partnership or an unincorporated association which is a named defendant under a common name, to a partner or managing agent of the partnership or to an officer or managing agent of the association, or to an agent authorized by appointment or by law to receive service on behalf of the partnership or association.

(c) In any case in which such warrant or process is returned undelivered for any reason whatsoever, service of process shall then be made as otherwise provided by law.

(d) (1) The original process, endorsed as indicated below, an affidavit of the appropriate sheriff setting forth the sheriff's compliance with the requirements of the preceding provisions, and the return receipt signed by the defendant shall be attached together and sent to and filed by the clerk of the court of general sessions. There shall be endorsed on the original warrant by the sheriff over the sheriff's signature the date of the sheriff's mailing the certified copy to the defendant; thereupon service of the defendant shall be consummated. An act of a deputy of the sheriff in the sheriff's behalf hereunder shall be deemed the equivalent of the act of the latter.

(2) When service of process by mail is made upon one (1) or more individual defendants, service of process shall not be complete as to any individual unless a return receipt, signed or acknowledged on its face by the individual personally, is returned to the deputy sheriff.

(e) (1) In addition to the methods set out in this section, service of process for an action commenced under this chapter shall be good and sufficient to enable the landlord to regain possession of such landlord's property if a sheriff or sheriff's deputy personally serves a copy of the warrant or summons upon any one (1) named defendant who has a contractual or possessory property right in the subject premises.

(2) If, after attempting personal service of process on three (3) different dates and documenting such attempts on the face of the warrant, the sheriff, or sheriff's deputy, is unable to serve any such one (1) named defendant personally, service of process for determining the right of possession of the subject premises as to all who may have a contractual or possessory property right therein may be had by the sheriff or sheriff's deputy taking the following actions at least six (6) days prior to the date specified therein for the defendant or defendants to appear and make a defense:

(A) Posting a copy of the warrant or summons on the door of the premises;

(B) Sending by United States postal service first class mail a copy of the warrant or summons to the so named defendant or defendants at the address of the subject premises or the defendants' last known address, if any; and

(C) Making an entry of this action on the face of the warrant or summons filed in the action.

(3) Subdivision (e)(2) shall apply only to the service of process in an action brought to regain possession of real property, and shall not apply to the service of process in any action seeking monetary judgment.



§ 29-18-116 - Neglect to execute process.

Any officer neglecting or refusing to execute any process, under this chapter, shall forfeit two hundred fifty dollars ($250) to the party aggrieved, to be recovered with costs before any tribunal having jurisdiction thereof.



§ 29-18-117 - Time of trial.

The officer serving the warrant shall notify the defendant of the time and place of trial, the time not to be less than six (6) days from the date of service.



§ 29-18-118 - Postponement of trial.

The general sessions judge may, at the request of either party, and on good reason being assigned, postpone the trial to any time not exceeding fifteen (15) days. The postponement shall not be for a longer period of time unless agreed upon by the parties, no civil court is being conducted, or upon request of the plaintiff, the party making the application for postponement paying the costs.



§ 29-18-119 - Manner of trial -- Title not inquired into.

(a) The cause shall be tried at the time and place designated, by a single general sessions judge, without the intervention of a jury, and in all respects like other civil suits before the court of general sessions.

(b) The general sessions judge will try every case upon its merits and ascertain whether the plaintiff or defendant is entitled to the possession of the premises agreeably to the laws governing such cases, and give judgment accordingly.

(c) The estate, or merits of the title, shall not be inquired into.



§ 29-18-120 - Trial in circuit court.

(a) Actions originally instituted in the circuit court will stand for trial at the first term after the pleadings are complete.

(b) The jury, if it finds for the plaintiff, will ascertain the damages the plaintiff has sustained, including rent, and judgment shall be given accordingly.



§ 29-18-121 - Subpoenas.

The general sessions judge before whom the complaint is made, or the one before whom the cause is to be tried, may issue subpoenas for witnesses into any county of the state.



§ 29-18-122 - Fees.

(a) The general sessions judge is entitled to one dollar ($1.00) per day for trying cases of forcible entry and detainer, forcible detainer, or unlawful detainer.

(b) The officer is entitled to two dollars and fifty cents ($2.50) for each defendant named in the original process, and one dollar ($1.00) for each witness summoned.

(c) Each witness shall receive one dollar ($1.00) for each day's attendance.



§ 29-18-123 - Bond to confess judgment at termination of lease -- Judgment and writ.

(a) Any person, granting a lease of lands, tenements, and hereditaments, may incorporate or take from the tenant a bond covenanting to deliver possession of the rented premises on the day specified therein as the end of the term of the lease, and further authorizing the party from whom the premises are rented, or any other person whose name may be mentioned as attorney, in case possession of the premises is not delivered in conformity with the provisions of the lease, to appear on any day of the term of any court having jurisdiction in such case, the term of such court to be expressly named, and the premises to be sufficiently described in the bond, and then and there, in the name of the party executing the bond, confess a judgment for possession of the rented premises.

(b) Upon presentation of the bond, and satisfactory proof of its execution, the court shall enter judgment for possession and also for costs of the proceeding, in favor of the party granting the lease against the tenant thus unlawfully holding over.

(c) The writ of possession shall have effect to dispossess any party in possession who holds as assignee or sublessee of the original tenant.



§ 29-18-124 - Form of judgment for plaintiff.

The judgment for the plaintiff should be endorsed on the warrant or annexed thereto, substantially to the following effect: Click here to view image.



§ 29-18-125 - Monetary judgments for plaintiff.

In all cases of forcible entry and detainer, forcible detainer, and unlawful detainer, the judge of the court of general sessions trying the cause shall be authorized and it shall be the judge's duty to ascertain the arrearage of rent, interest, and damages, if any, and render judgment therefor if the judge's judgment shall be that the plaintiff recover possession.



§ 29-18-126 - Delay before execution.

No execution or writ of possession shall issue against the defendant upon any judgment, under this chapter, until after the lapse of ten (10) days from the rendition of the judgment.



§ 29-18-127 - Form of execution and writ -- Disposition of personal property following defendant's removal from property.

(a) The execution for costs shall issue in the usual form, and the writ of possession may be as follows:

State of Tennessee,

To the sheriff or any constable of such county: __________ County.

Whereas, at a trial of forcible and unlawful detainer had in such county on the _____ day of _____, 20_____, before E F, a judge of the court of general sessions of such county, judgment was given that A B recover from C D possession of a certain tract or parcel of land, bounded [or known and described] as follows [insert the description in the warrant]: We therefore command you, that you take with you the force of the county, if necessary, and cause A B, the plaintiff in such judgment, to have and be restored to the possession of such tract or parcel of land, and that you remove C D, the defendant in such judgment, therefrom, and give such plaintiff peaceable possession of such premises, and make return to me in twenty (20) days how you have executed this writ.

This _____ day of _____ , 20_____. E F, G.S.J.

(b) (1) Upon removing the defendant in any judgment under this chapter, the plaintiff or a designated representative of the plaintiff, shall place the defendant's personal property:

(A) On the premises from which the defendant is being removed;

(B) In an appropriate area clear of the entrance to the premises; and

(C) At a reasonable distance from any roadway.

(2) The plaintiff or a designated representative of the plaintiff shall not disturb the defendant's personal property for forty-eight (48) hours. After such forty-eight (48) hours, the remaining personal property of the defendant may be discarded by the plaintiff or a designated representative of the plaintiff.

(c) (1) All actions of any county, municipality, metropolitan form of government or other local government relative to the disposition of personal property after the execution of a writ of possession shall be temporarily suspended during the forty-eight-hour time period created pursuant to subsection (b).

(2) Notwithstanding subdivision (c)(1), a county, municipality, metropolitan form of government or other local government shall not be liable for any damages to the defendant's personal property.

(d) The plaintiff or a designated representative of the plaintiff, acting in accordance with this section, shall not be liable for any damages to the defendant's personal property during or after the forty-eight-hour time period, unless it can be established by clear and convincing evidence that the damages resulted from a malicious act or malicious omission of the plaintiff or a designated representative of the plaintiff.



§ 29-18-128 - Appeal.

An appeal will also lie in suits commenced before general sessions judges, under this chapter, within the ten (10) days allowed by § 27-5-108, as in other cases, the appellant, if the defendant, giving bond as in the case of a certiorari.



§ 29-18-129 - Certiorari and supersedeas to circuit court.

The proceedings in such actions may, within thirty (30) days after the rendition of judgment, be removed to the circuit court by writs of certiorari and supersedeas, which it shall be the duty of the judge to grant, upon petition, if merits are sufficiently set forth, and to require from the applicant a bond, with security sufficient to cover all costs and damages; and, if the defendant below be the applicant, then the bond and security shall be of sufficient amount to cover, besides costs and damages, the value of the rent of the premises during the litigation.



§ 29-18-130 - Immediate execution of writ of possession -- Bond pending appeal.

(a) When judgment is rendered in favor of the plaintiff, in any action of forcible entry and detainer, forcible detainer, or unlawful detainer, brought before a judge of the court of general sessions, and a writ of possession is awarded, the same shall be executed and the plaintiff restored to the possession immediately.

(b) (1) If the defendant pray an appeal, then, in that case, the plaintiff shall execute bond, with good and sufficient security, in double the value of one (1) year's rent of the premises, conditioned to pay all costs and damages accruing from the wrongful enforcement of such writ, and to abide by and perform whatever judgment may be rendered by the appellate court in the final hearing of the cause.

(2) In cases where the action has been brought by a landlord to recover possession of leased premises from a tenant on the grounds that the tenant has breached the contract by failing to pay the rent, and a judgment has been entered against the tenant, subdivision (b)(1) shall not apply. In that case, if the defendant prays an appeal, the defendant shall execute bond, or post either a cash deposit or irrevocable letter of credit from a regulated financial institution, or provide two (2) good personal sureties with good and sufficient security in the amount of one (1) year's rent of the premises, conditioned to pay all costs and damages accruing from the failure of the appeal, including rent and interest on the judgment as provided for herein, and to abide by and perform whatever judgment may be rendered by the appellate court in the final hearing of the cause. The plaintiff shall not be required to post a bond to obtain possession in the event the defendant appeals without complying with this section. The plaintiff shall be entitled to interest on the judgment, which shall accrue from the date of the judgment in the event the defendant's appeal shall fail.



§ 29-18-131 - Monetary judgment in circuit court.

(a) If the defendant obtain certiorari, and, upon trial in the circuit court, the jury find that the plaintiff is entitled to the possession of the land, the jury shall also ascertain the value of the rents during the time the plaintiff has been kept out of possession, and such other damages as the plaintiff is entitled to, and the court shall give judgment against the defendant and the defendant's sureties for the amount.

(b) Should the cause be taken to the circuit court by the plaintiff, and a verdict be found in the plaintiff's favor, the jury shall, in like manner, ascertain the value of the rents, and the damages the jury may consider the plaintiff entitled to, and return the amount in its verdict, upon which the court shall give judgment accordingly.



§ 29-18-133 - Penalty for resuming possession.

(a) A person, once dispossessed by action, who again illegally possesses the premises, commits a Class C misdemeanor.

(b) The only evidence, required or admitted on the trial of the criminal charge, is that the defendant was turned out of possession by action brought for the purpose, and that the defendant has again taken possession of the premises.



§ 29-18-134 - Trespass action.

The judgment in a case of forcible entry and detainer shall be no bar to an action against the defendant for trespass.






Chapter 19 - Gambling Contracts

§ 29-19-101 - Void contracts.

All contracts founded, in whole or in part, on a gambling or wagering consideration, shall be void to the extent of such consideration.



§ 29-19-102 - Action barred.

No money, or property of any kind, won by any species or mode of gambling, shall be recovered by action.



§ 29-19-103 - Qui tam for bringing action.

Any person who institutes an action for money or property, claimed under a contract founded on a gambling consideration, shall forfeit one hundred dollars ($100), recoverable in any court having cognizance; one half (1/2) to the person who shall sue therefor, the other one half (1/2) to the county in which action is brought.



§ 29-19-104 - Action for property lost.

Any person who has paid any money, or delivered anything of value, lost upon any game or wager, may recover such money, thing, or its value, by action commenced within ninety (90) days from the time of such payment or delivery.



§ 29-19-105 - Action for use of family.

Any other person may, after the expiration of the ninety (90) days, and within twelve (12) months thereafter, recover the amount of such money, thing, or its value, by action for the use of the spouse; or, if no spouse, the child or children; and, if no child or children, the next of kin of the loser.



§ 29-19-106 - Action by creditor.

After the expiration of the time prescribed in § 29-19-105, and within twelve (12) months thereafter, any creditor of such losing party may, by garnishment or action, recover the amount of such money, thing, or its value, in satisfaction of so much of the creditor's debt.






Chapter 20 - Governmental Tort Liability

Part 1 - General Provisions

§ 29-20-101 - Title.

This chapter shall be known and cited as the "Tennessee Governmental Tort Liability Act."



§ 29-20-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Claim" means any claim brought against a governmental entity or its employee as permitted by this chapter;

(2) "Employee" means and includes any official (whether elected or appointed), officer, employee or servant, or any member of any board, agency, or commission (whether compensated or not), or any officer, employee or servant thereof, of a governmental entity, including the sheriff and the sheriff's employees and, further including regular members of voluntary or auxiliary firefighting, police, or emergency assistance organizations;

(3) (A) "Governmental entity" means any political subdivision of the state of Tennessee including, but not limited to, any municipality, metropolitan government, county, utility district, school district, nonprofit volunteer fire department receiving funds appropriated by a county legislative body or a legislative body of a municipality, human resource agency, community action agency or nonprofit corporation that administers the Head Start or Community Service Block Grant programs, public building authority, and development district created and existing pursuant to the constitution and laws of Tennessee, or any instrumentality of government created by any one (1) or more of the named local governmental entities or by an act of the general assembly;

(B) (i) In any county having a population not less than eight hundred ninety-seven thousand four hundred (897,400) and not more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census, "governmental entity" means any political subdivision of the state of Tennessee including, but not limited to, any municipality, county, utility district, school district, nonprofit volunteer fire department receiving funds appropriated by a county legislative body or a legislative body of a municipality, human resource agency, community action agency or nonprofit corporation that administers the Head Start or Community Service Block Grant programs, public building authority, development district created and existing pursuant to the constitution and laws of Tennessee, or any instrumentality of government created by any one (1) or more of the local governmental entities named in this subdivision (3)(B) or by an act of the general assembly, or nonprofit public benefit corporation operating a hospital whose voting board of directors or governing body is appointed, designated or elected by one (1) or more of the local governmental entities named in this subdivision (3)(B), and which hospital corporation either:

(a) Receives funds appropriated by a county legislative body or a legislative body of a municipality; or

(b) Receives or leases hospital real property from a county and/or municipality.

(ii) Such hospital corporation shall be subject to the Open Meetings Law, compiled in title 8, chapter 44, and subject to the Open Records Law, compiled in title 10, chapter 7, to the extent that other local government hospitals and government hospital authorities are subject to such laws;

(iii) This subdivision (3)(B) shall apply to all claims filed on or after July 1, 2003; and

(C) In any county having a population not less than five hundred sixty-nine thousand eight hundred (569,800) nor more than five hundred sixty-nine thousand nine hundred (569,900), according to the 2000 federal census or any subsequent federal census, "governmental entity" also means a nonprofit public benefit corporation or charitable entity, including an entity with tax exempt status under Internal Revenue Code § 501(c)(3), codified in 26 U.S.C. § 501(c)(3), that operates or is created to operate, in conjunction with a metropolitan hospital authority, where such authority was formed pursuant to the Metropolitan Hospital Authority Act, compiled in title 7, chapter 57;

(4) "Injury" means death, injury to a person, damage to or loss of property or any other injury that one may suffer to one's person, or estate, that would be actionable if inflicted by a private person or such person's agent.



§ 29-20-103 - Application of chapter.

(a) (1) Any governmental entity may exempt itself from this chapter by action of its legislative body if such action is taken by January 1, 1975; provided, that §§ 7-31-103, 7-31-112, 7-51-202 (repealed) and 7-51-203, shall apply to any governmental entity exempting itself from this chapter.

(2) Any governmental entity exempting itself from this chapter may by resolution of its governing body elect at any time to come under this chapter, provided, that this chapter would only apply to claims or actions arising after the effective date of such resolution.

(b) After January 1, 1976, this chapter shall apply to all governmental entities as defined herein, provided that as to those governmental entities exempting themselves, as provided for in the preceding subsection, this chapter will only apply to claims or actions arising after January 1, 1976.

(c) Nothing in this chapter shall be deemed to deprive any person of any cause of action or damages to which they are otherwise entitled arising under the federal Civil Rights Acts of 1871 and 1964, as amended.



§ 29-20-104 - Applicability of other laws.

(a) Sections 7-31-103, 7-31-112, 7-51-202 [repealed] and 7-51-203, and all other acts or statutes in conflict with this chapter shall only be applicable to governmental entities exercising their right not to come under this chapter as provided for by § 29-20-103.

(b) Notwithstanding any other law to the contrary, §§ 28-1-106 -- 28-1-108 shall apply in causes of action arising pursuant to this chapter.



§ 29-20-105 - Inverse condemnation not affected.

This chapter shall not apply to any action in eminent domain initiated by a landowner under §§ 29-16-123 and 29-16-124 nor be construed to impliedly repeal those statutes.



§ 29-20-106 - Workers' compensation not affected.

This chapter shall not apply to any action brought by an employee under the workers' compensation laws of Tennessee.



§ 29-20-107 - Definition of government employee for tort liability purposes.

(a) Any person who is not an elected or appointed official or a member of a board, agency or commission shall not be considered an employee of a governmental entity for purposes of this chapter unless the court specifically finds that all of the following elements exist:

(1) The governmental entity itself selected and engaged the person in question to perform services;

(2) The governmental entity itself is liable for the payment of compensation for the performance of such services and the person receives all of such person's compensation directly from the payroll department of the governmental entity in question;

(3) The person receives the same benefits as all other employees of the governmental entity in question including retirement benefits and the eligibility to participate in insurance programs;

(4) The person acts under the control and direction of the governmental entity not only as to the result to be accomplished but as to the means and details by which the result is accomplished; and

(5) The person is entitled to the same job protection system and rules, such as civil service or grievance procedures, as are other persons employed by the governmental entity in question.

(b) A governmental entity's reservation of the right to approve employment or terminate employment by any contract, agreement or other means or such entity's ability to control or direct a person not otherwise in the regular employ of such entity shall not operate to make a person an employee of such entity for the purpose of the immunity granted by this chapter unless such person otherwise qualifies as an employee according to this section.

(c) No governmental entity may extend the immunity granted by this chapter to independent contractors or other persons or entities by contract, agreement or other means, nor shall the doctrine of borrowed servants operate to make any person a governmental entity employee for the purpose of immunity who does not otherwise meet all of the elements set out in this section.

(d) A regular member of a voluntary or auxiliary firefighting, police or emergency assistance organization of a governmental entity shall be considered to be an employee of that governmental entity for purposes of this chapter without regard to the elements set forth in subsection (a).

(e) Persons who are employed in part-time, seasonal, or probationary positions by a governmental entity shall not be disqualified by subdivision (a)(3) or (a)(5) from the immunity granted by this chapter if they receive the same benefits or are subject to the same job protection system and rules as other persons employed by that government in comparable part-time, seasonal, or probationary positions.

(f) Agreements between governmental entities entered into pursuant to the Interlocal Cooperation Act, title 12, chapter 9, or as otherwise duly authorized by law, may confer or determine the status of an employee for purposes of this chapter on persons without regard to the elements set forth in subsection (a). Such agreements may provide, but are not, limited to, agreements that an employee of a governmental entity, including, but not limited to, police officers shall be assigned to another governmental entity to serve a particular purpose. The agreement may provide which of the governmental entities shall be liable for the acts of such person who shall continue to be considered as an employee for purposes of this chapter.

(g) (1) (A) Notwithstanding any provision of this chapter to the contrary, non-governmental independent contractors or other persons or entities that contract with or enter into any agreements with the regional transportation authority, as defined and created in title 64, chapter 8, for the provision of commuter rail transit services, facilities, or functions upon a rail line or rail line right-of-way owned and maintained by a governmental entity shall be granted limited tort exposure under this chapter. This grant of limited tort exposure shall be provided only when the non-governmental independent contractors or other persons or entities are providing by contract or agreement the rail transit services, facilities, or functions that title 64, chapter 8 authorizes the regional transportation authority to perform.

(B) In performing or providing such rail transit services, facilities, or functions, the non-governmental independent contractors or other persons or entities are deemed to be the functional equivalent of the regional transportation authority. They are performing or providing these rail transit services, facilities, or functions in the stead of the regional transportation authority and by such are fulfilling a public purpose that is authorized to be performed by the regional transportation authority. The regional transportation authority shall enter into such contracts or agreements because it has been determined by the board of the regional transportation authority to be more cost effective to contract or enter into an agreement for the rail transit services, facilities, or functions. When the regional transportation authority's independent contractor or other person or entity that provides these rail transit services, facilities, or functions is deemed to be the functional equivalent of the regional transportation authority as provided for in this subsection (g), then the regional transportation authority's contracting party or party to the agreement shall have limited tort exposure as long as the regional transportation authority's contracting party or party to the agreement was performing rail transit services, facilities or functions within the scope of work and during the normal course of work of the contract or agreement when the accident occurred. The regional transportation authority's contracting party or party to the agreement will not be afforded any limits to its tort exposure for gross negligence in the performance of the contract or agreement.

(C) For any rail transit accident, occurrence, or act, the limits of tort exposure for the regional transportation authority's contracting party or party to the agreement shall be two million dollars ($2,000,000) for bodily injury or death of any one (1) person in any one (1) accident, occurrence or act, and thirty million dollars ($30,000,000) for bodily injury or death of all persons in any one (1) accident, occurrence, or act arising or that occurred during that time frame. No tort liability limits shall be granted to the non-governmental contractor or other persons or entities that contract with or enter into any agreement with the regional transportation authority for injury to or destruction of property in any accident, occurrence, or act. The regional transportation authority shall maintain, or cause to be maintained, a self insurance retention fund in a minimum amount of one million dollars ($1,000,000) up to an amount not to exceed two million dollars ($2,000,000), which shall be utilized as a first fund source for any payment of a tort claim arising from any rail transit accident, occurrence or act that results in bodily injury or death to one (1) or more persons.

(2) The limits of liability prescribed under subdivision (g)(1) shall not apply to any for-profit owners of rail lines or rail line rights-of-way. As a matter of public policy, the general assembly declares and deems the operation of the regional transportation authority's commuter rail train to be a public purpose, a public and governmental function and a matter of public necessity.



§ First - of 2 versions of this section

29-20-108. Immunity of emergency communications district boards -- Exception. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) Emergency communications district boards, established in § 7-86-105, and the members of such board shall be immune from any claim, complaint or suit of any nature which relates to or arises from the conduct of the affairs of the board except in cases of gross negligence by such board or its members. The finding of the general assembly is that the service of such boards and the members thereof is so critical to the safety and welfare of the citizens of this state that such absolute and complete immunity is required for the free exercise of the duties of such boards by the members.

(b) Such immunity shall not, however, be construed to extend to any employee of the emergency communications district.



§ Second - of 2 versions of this section

29-20-108. Immunity of emergency communications district boards -- Exception. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) Emergency communications district boards, established in § 7-86-105, and the members of such board shall be immune from any claim, complaint or suit of any nature which relates to or arises from the conduct of the affairs of the board except in cases of gross negligence by such board or its members. The finding of the general assembly is that the service of such boards and the members thereof is so critical to the safety and welfare of the citizens of this state that such absolute and complete immunity is required for the free exercise of the duties of such boards by the members.

(b) Such immunity shall also extend to employees of an emergency communications district, and county and municipal governments for the acts or omissions of employees that manage, supervise, or perform 911 emergency communications service as communicators or dispatchers; provided, that all such employees shall attain and maintain training requirements as may be required by law.



§ 29-20-109 - Immunity of local education agency employees from asbestos-related liability.

Local education agency employees, including board members, superintendents, teachers and non-professional staff members, shall be absolutely immune from liability for acts and omissions within the scope of the employee's office arising from the detection, management or removal of asbestos from buildings and other structures owned or controlled by the local education agency when the local education agency has complied with the United States environmental protection agency regulations relative to asbestos in schools; provided, that such immunity shall not apply if the acts or omissions of the employee were grossly negligent, willful, malicious, criminal or were done for personal gain.



§ 29-20-111 - No employee liability for attempts to maintain order in judicial proceedings.

Notwithstanding any provision of this chapter or any other law to the contrary, no claim may be brought, or any judgment entered against an employee of local government, who is acting in good faith and within the scope of employment, arising from the employee's negligent act or omission in attempting to control another person's disorderly conduct or violent behavior that delays or disrupts, or threatens to delay or disrupt, a courtroom proceeding or that jeopardizes the safety of a judge, judicial employee, attorney, litigant, witness, or spectator who is present for a judicial proceeding.



§ 29-20-112 - Immunity of local board of education and school officials for activities outside of regularly scheduled school activities on premises of public schools.

(a) For purposes of this section:

(1) "Premises" means any and all real property, natural or artificial landscape or waterway thereon, building, bathroom, gymnasium, facility, track, playground, tennis or badminton court, horseshoe pit, bleachers, stage, or other improvement erected on the premises for recreational purposes;

(2) "Recreational activity" means any activity undertaken for exercise, pleasure, or other recreational purposes including, but not limited to, basketball, football, soccer, baseball, softball, tennis, lacrosse, running, walking, wrestling, cheerleading, taekwondo, karate, community gardening and music lessons; and

(3) "Recreational joint use agreement" means a written authorization by a local board of education or a school official permitting a public or private entity to access the premises of a public school for the purpose of conducting or engaging in recreational activity and addressing conditions under which the permission is granted.

(b) (1) Except as provided in subdivision (b)(3), neither a local board of education nor a school official owes a duty of care to keep the premises of a public school safe for entry or use by others outside of regularly scheduled school activities or to give warning of unknown dangerous or hazardous conditions, uses, structures or activities on the premises.

(2) Unless otherwise specified in the agreement, if a recreational activity is conducted pursuant to a recreational joint use agreement, the local board of education or school official entering the agreement does not owe a greater duty of care than that which is owed under subdivision (b)(1).

(3) Notwithstanding the duty of care or duty to warn owed pursuant to this subsection (b), the immunity conferred upon a local board of education or school official by the recreational joint use agreement shall not apply to a person who is injured or suffers property damage on school property pursuant to such agreement if the injury or damage was proximately caused by the gross negligence, or willful, wanton or malicious conduct of the local board of education or school official.

(c) Where a local board of education or school official enters a recreational joint use agreement, with respect to persons accessing the premises for recreational activity pursuant to that agreement, neither the local board of education nor a school official shall be construed to have:

(1) Waived any immunity under this chapter;

(2) Extended immunity under this chapter to another entity;

(3) Extended any assurance to any person or entity accessing the premises that the premises are safe for any other purpose than that which is agreed upon;

(4) Conferred upon a person the legal status of a person to whom a duty of care is owed;

(5) Assumed responsibility for or incurred liability for any injury to a person or property caused by a force of nature or by an act or omission of a person who enters upon the premises;

(6) Guaranteed unlimited access to the premises; or

(7) Limited an obligation or duty of a person or entity accessing the premises to exercise due care in the use of the premises and any activity conducted thereon.

(d) When entering into a recreational joint use agreement under rules, regulations, and conditions prescribed by the local board of education pursuant to § 49-2-203(b)(4), the general assembly encourages local boards of education and school officials to require, in the agreement, that the other entity maintain and provide proof of adequate liability and accident insurance coverage as determined by insurance industry standards, and to address, in the agreement, issues including, but not limited to, security, adult supervision of recreational activity, prohibited activity, hours of operation, use of equipment, maintenance, and damage to the premises. Any such joint use agreement entered into shall contain notice of the immunity provided by this section.

(e) This section shall apply to contracts entered or renewed on or after July 1, 2011.






Part 2 - Removal of Immunity

§ 29-20-201 - General rule of immunity from suit -- Exception.

(a) Except as may be otherwise provided in this chapter, all governmental entities shall be immune from suit for any injury which may result from the activities of such governmental entities wherein such governmental entities are engaged in the exercise and discharge of any of their functions, governmental or proprietary.

(b) (1) The general assembly finds and declares that the services of governmental entity boards, commissions, authorities and other governing agencies are critical to the efficient conduct and management of the public affairs of the citizens of this state. Complete and absolute immunity is required for the free exercise and discharge of the duties of such boards, commissions, authorities and other governing agencies. Members of boards, commissions, authorities, and other governing agencies must be permitted to operate without concern for the possibility of litigation arising from the faithful discharge of their duties.

(2) All members of boards, commissions, agencies, authorities, and other governing bodies of any governmental entity, created by public or private act, whether compensated or not, shall be immune from suit arising from the conduct of the affairs of such board, commission, agency, authority, or other governing body. Such immunity from suit shall be removed when such conduct amounts to willful, wanton, or gross negligence.

(c) When immunity is removed by this chapter any claim for damages must be brought in strict compliance with the terms of this chapter.

(d) Notwithstanding this chapter or any other law to the contrary, a governmental entity that places and properly maintains a clearly visible and adequate flood warning sign or barricade at a flooded road area shall be immune from suit for any injury resulting from a violation of § 55-10-205(c). The immunity from suit shall be removed when the governmental entity's conduct amounts to willful, wanton, or gross negligence. It shall be deemed gross negligence if an authorized government employee signaled the motor vehicle operator that it was safe to drive past the sign or barricade and the operator or any passengers in the operator's motor vehicle were injured or killed in the flooded road area due to the employee's signaling the motor vehicle to drive past the sign or barricade.



§ 29-20-202 - Removal of immunity for injury from negligent operation of motor vehicles -- Exceptions.

(a) Immunity from suit of all governmental entities is removed for injuries resulting from the negligent operation by any employee of a motor vehicle or other equipment while in the scope of employment.

(b) This section shall not act as a repeal of § 55-8-101, § 55-8-108, or § 55-8-132, and the immunities provided by these sections are hereby expressly continued.



§ 29-20-203 - Removal of immunity for injury from unsafe streets and highways -- Notice required.

(a) Immunity from suit of a governmental entity is removed for any injury caused by a defective, unsafe, or dangerous condition of any street, alley, sidewalk or highway, owned and controlled by such governmental entity. "Street" or "highway" includes traffic control devices thereon.

(b) This section shall not apply unless constructive and/or actual notice to the governmental entity of such condition be alleged and proved in addition to the procedural notice required by § 29-20-302 [repealed].



§ 29-20-204 - Removal of immunity for injury from dangerous structures -- Exception -- Notice required.

(a) Immunity from suit of a governmental entity is removed for any injury caused by the dangerous or defective condition of any public building, structure, dam, reservoir or other public improvement owned and controlled by such governmental entity.

(b) Immunity is not removed for latent defective conditions, nor shall this section apply unless constructive and/or actual notice to the governmental entity of such condition be alleged and proved in addition to the procedural notice required by § 29-20-302 [repealed].



§ 29-20-205 - Removal of immunity for injury caused by negligent act or omission of employees -- Exceptions -- Immunity for year 2000 computer calculation errors.

Immunity from suit of all governmental entities is removed for injury proximately caused by a negligent act or omission of any employee within the scope of his employment except if the injury arises out of:

(1) The exercise or performance or the failure to exercise or perform a discretionary function, whether or not the discretion is abused;

(2) False imprisonment pursuant to a mittimus from a court, false arrest, malicious prosecution, intentional trespass, abuse of process, libel, slander, deceit, interference with contract rights, infliction of mental anguish, invasion of right of privacy, or civil rights;

(3) The issuance, denial, suspension or revocation of, or by the failure or refusal to issue, deny, suspend or revoke, any permit, license, certificate, approval, order or similar authorization;

(4) A failure to make an inspection, or by reason of making an inadequate or negligent inspection of any property;

(5) The institution or prosecution of any judicial or administrative proceeding, even if malicious or without probable cause;

(6) Misrepresentation by an employee whether or not such is negligent or intentional;

(7) Or results from riots, unlawful assemblies, public demonstrations, mob violence and civil disturbances;

(8) Or in connection with the assessment, levy or collection of taxes; or

(9) Or in connection with any failure occurring before January 1, 2005, which is caused directly or indirectly by the failure of computer software or any device containing a computer processor to accurately or properly recognize, calculate, display, sort, or otherwise process dates or times, if, and only if, the failure or malfunction causing the loss was unforeseeable or if the failure or malfunction causing the loss was foreseeable but a reasonable plan or design or both for identifying and preventing the failure or malfunction was adopted and reasonably implemented complying with generally accepted computer and information system design standards. Notwithstanding any other law, nothing in this subdivision (9) shall in any way limit the liability of a third party, direct or indirect, who is negligent. Further, a person who is injured by the negligence of a third party contractor, direct or indirect, shall have a cause of action against the contractor.



§ 29-20-206 - Construction of chapter as to liability -- Effect of removal of immunity.

Nothing contained in this chapter, unless specifically provided, shall be construed as an admission or denial of liability or responsibility insofar as governmental entities are concerned. Wherein immunity from suit is removed by this chapter, consent to be sued is granted and liability of the governmental entity shall be determined as if the governmental entity were a private person.



§ 29-20-207 - Liability for injury arising out of the provision of emergency services.

Except as may otherwise be provided in the agreement, when any governmental entity is found liable under this part for any injury arising out of the provision of emergency services rendered under a written mutual aid agreement, automatic response agreement, operational agreement, or any other agreement specifically entered into between or among the parties, relating to the providing of emergency services under §§ 5-1-113, 5-16-107, 6-54-601, the Interlocal Cooperation Act, compiled in title 12, chapter 9, or other applicable law, the governmental entity benefiting from the provision of the services under the agreement may pay any judgment or award against the provider, subject to the limits of liability set forth in § 29-20-403.



§ 29-20-208 - Governmental immunity waived for claims against any governmental entity under Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA).

Immunity from suit of any governmental entity, or any agency, authority, board, branch, commission, division, entity, subdivision, or department of state government, or any autonomous state agency, authority, board, commission, council, department, office, or institution of higher education, is removed for the purpose of claims against and relief from a governmental entity under the Uniformed Services Employment and Reemployment Rights Act of 1994 (USERRA), 38 U.S.C. §§ 4301-4334.






Part 3 - Claims Procedure

§ 29-20-303 - [Repealed.]

HISTORY: Acts 1973, ch. 345, § 13; T.C.A., § 23-3315, repealed by Acts 2011, ch. 368, § 1, effective May 30, 2011.



§ 29-20-304 - Approval or denial of claim -- Period for answering claim, action or suit.

(a) A governmental entity or employee shall have sixty (60) days in which to answer or otherwise respond to any claim, action, or suit brought pursuant to this chapter.

(b) A claim shall be deemed to have been denied if at the end of the sixty-day period the governmental entity or its insurance carrier has failed to approve or deny the claim.



§ 29-20-305 - Action in circuit court generally -- General sessions court in certain counties.

(a) If the claim is denied, a claimant may institute an action in the circuit court against the governmental entity in those circumstances where immunity from suit has been removed as provided for in this chapter; provided, that in counties having a population of more than eight hundred fifty thousand (850,000), according to the 2000 federal census or any subsequent federal census, an action under this section may also be instituted in the general sessions court.

(b) The action must be commenced within twelve (12) months after the cause of action arises.



§ 29-20-306 - Bond for costs or pauper's oath.

At the time of filing the action the plaintiff shall file a bond for costs or pauper's oath required by chapter 18 of this title.



§ 29-20-307 - Exclusive jurisdiction -- No jury.

The circuit courts shall have exclusive original jurisdiction over any action brought under this chapter and shall hear and decide such suits without the intervention of a jury, except as otherwise provided in § 29-20-313(b); provided, that in counties having a population of more than eight hundred fifty thousand (850,000), according to the 2000 federal census or any subsequent federal census, the general sessions court shall have concurrent original jurisdiction with such circuit court over any action brought under this chapter; and provided further, that the jurisdiction conferred upon the general sessions court by this section shall not extend beyond the jurisdictional dollar limit provided in § 16-15-501(d) for such general sessions courts in civil cases generally.



§ 29-20-308 - Venue of actions.

(a) Suits filed under this chapter may be brought in the county in which such governmental entity is located or in the county in which the incident occurred from which the cause of action arises.

(b) A governmental entity operating in more than one (1) county shall be deemed to be located in the county where its principal office is found.



§ 29-20-309 - Settlement of actions.

(a) An officer or body appointed by the governing body of any governmental entity may, subject to such regulations and procedures as may be prescribed by the governing body, compromise and settle any action for damages or relief sought hereunder.

(b) If no such appointment has been made, the chief administrative officer of such governmental entity shall be deemed to have been appointed and to have such power.



§ 29-20-310 - Determinations to be made by court -- Restrictions on claims against employees -- Health care liability -- Immunity indemnification and insurability of local government employees.

(a) The court, before holding a governmental entity liable for damages, must first determine that the employee's or employees' act or acts were negligent and the proximate cause of plaintiff's injury, that the employee or employees acted within the scope of their employment and that none of the exceptions listed in § 29-20-205 are applicable to the facts before the court.

(b) No claim may be brought against an employee or judgment entered against an employee for damages for which the immunity of the governmental entity is removed by this chapter unless the claim is one for health care liability brought against a health care practitioner. No claim for health care liability may be brought against a health care practitioner or judgment entered against a health care practitioner for damages for which the governmental entity is liable under this chapter, unless the amount of damages sought or judgment entered exceeds the minimum limits set out in § 29-20-403 or the amount of insurance coverage actually carried by the governmental entity, whichever is greater, and the governmental entity is also made a party defendant to the action. As used in this subsection (b), "health care practitioner" means physicians licensed under title 63, chapter 6, and nurses licensed under title 63, chapter 7.

(c) No claim may be brought against an employee or judgment entered against an employee for injury proximately caused by an act or omission of the employee within the scope of the employee's employment for which the governmental entity is immune in any amount in excess of the amounts established for governmental entities in § 29-20-403, unless the act or omission was willful, malicious, criminal, or performed for personal financial gain, or unless the act or omission was one of health care liability committed by a health care practitioner and the claim is brought against such health care practitioner. As used in this subsection (c), "health care practitioner" means physicians licensed under title 63, chapter 6, and nurses licensed under title 63, chapter 7.

(d) Local governmental entities shall have the right, as a matter of local option, to elect to insure or to indemnify their employees for claims for which the governmental entity is immune under this chapter arising under state or federal law upon such terms and conditions as the local government may deem appropriate; provided, that such indemnification may not exceed the limits of liability established for governmental entities in § 29-20-403 except in causes of action in which the liability of governmental employees is not limited as provided in this chapter.

(e) (1) As used in this subsection (e), "volunteer" means a person who donates or volunteers that person's time or services to a local governmental entity when the donation of such time or services is at the request of the local governmental entity and under the direction of a local governmental employee.

(2) A local governmental entity may elect to insure or indemnify its volunteers for claims arising under state or federal law for which the governmental entity is immune under this chapter. Such insurance or indemnification shall be upon such terms and conditions as the local governmental entity establishes. However, no such indemnification may exceed the limits of liability established for governmental entities in § 29-20-403. The volunteer shall be liable for any amount in excess of such limits of governmental liability established in § 29-20-403.

(3) Nothing in this subsection (e) may be construed to affect the status of regular members of a voluntary or auxiliary firefighting, police or emergency assistance organization as employees of a governmental entity as provided in § 29-20-107(d), nor to impair any immunity granted to these personnel because of that status.



§ 29-20-311 - Judgment over limits of insurance policy prohibited.

No judgment or award rendered against a governmental entity may exceed the minimum amounts of insurance coverage for death, bodily injury and property damage liability specified in § 29-20-403, unless such governmental entity has secured insurance coverage in excess of such minimum requirements, in which event the judgment or award may not exceed the applicable limits provided in the insurance policy.



§ 29-20-312 - Payment of claims.

(a) Any claim approved for payment by a governmental entity or any final judgment obtained against a governmental entity shall be paid from funds appropriated or reserved for that purpose or in the discretion of the governmental entity may be paid in not more than ten (10) equal annual instalments commencing the next fiscal year or in such other manner as is agreed upon by the claimant and governmental entity.

(b) Installment payments shall bear interest at six percent (6%) per annum on the unpaid balance.

(c) This section shall be discretionary with the court of original jurisdiction and such court is hereby authorized in its discretion to order a lump sum payment of any final judgment.

(d) All judgments below five thousand dollars ($5,000) must be paid in one (1) installment and must be paid as other tort judgments.



§ 29-20-313 - Claim of immunity by employee -- Multiple defendants.

(a) When one (1) or more defendants to a lawsuit claim to be employees of a governmental entity as defined by § 29-20-107 and are therefore entitled to the governmental immunity granted by this chapter, it shall be a question of fact whether the defendant or defendants claiming immunity are such employees. If the trier of fact determines that the defendant claiming immunity is not a governmental entity employee, the lawsuit as to that defendant shall proceed like any other civil case. If the trier of fact determines that the defendant claiming immunity is a governmental entity employee, the lawsuit as to that defendant shall proceed in accordance with this chapter.

(b) When suit is brought in circuit court in a case in which there are multiple defendants, one (1) or more of which are a governmental entity or entities or governmental entity employee or employees whose liability or lack thereof is to be determined based upon this chapter and one (1) or more of which are not such governmental entity or entities or governmental entity employee or employees, the case shall be heard and decided by a jury upon the demand of any party. Nothing in this section shall be construed to abridge the right of any party to a trial by jury otherwise granted by the state or federal constitution or any statute.






Part 4 - Funding and Insurance

§ First - of 2 versions of this section

29-20-401. Creation of reserve or special fund -- Pooling agreements with other governmental entities -- Election to self-insurer. [Applicable to injuries occurring on and after July 1, 2014 . See the version applicable to injuries occurring prior to July 1, 2014.]

(a) Any governmental entity may create and maintain a reserve or special fund for the purpose of making payment of claims against it payable pursuant to this chapter or for the purpose of purchasing liability insurance to protect it from any and all risks created by this chapter.

(b) (1) Any two (2) or more governmental entities are hereby granted the power, any provision of law to the contrary notwithstanding, to enter into an agreement or agreements with one another for joint or cooperative action to pool their financial and administrative resources for the purpose of providing to the participating governmental entities risk management, insurance, reinsurance, which is defined to mean reinsurance by an entity created under this section, self-insurance, or any combination thereof for any and all of the areas of liability or insurability, or both, for such governmental entities, including, but not limited to, the liabilities created by this chapter (including general and professional liabilities), liabilities under the workers' compensation law, liabilities under the unemployment compensation law, and motor vehicle insurance. All such agreements shall be made pursuant to title 12, chapter 9.

(2) The power to enter into agreements hereunder specifically includes the power to establish a separate legal or administrative entity or entities to effectuate such agreements or, if no separate legal or administrative entity or entities are established, to designate an administrator of the pooled financial and administrative resources. An entity so established, or an administrator so designated, shall be deemed to have been appointed by the governing body of the governmental entity for the purposes of § 29-20-309, and this appointment shall not be considered as a violation of the provision of § 12-9-104(a) dealing with the powers, privileges or authority of officers of political subdivisions.

(3) Each such agreement shall be approved by appropriate resolution or as otherwise permitted by the laws of the participating governmental entities before any such agreement shall be effective or binding.

(4) In addition to those items included in any such agreement pursuant to § 12-9-104(c), the agreement may specify: the nature and scope of insurance coverage and coverages to be provided; the method and methods by which coverage and coverages are to be extended, contributions (which term shall include all premiums or assessments) levied and paid, claims administered and defended against; the procedures by which financial reserves shall be established and maintained; and, any other provisions necessary for proper administration of the pooled resources.

(5) Such agreements may provide for the pooling of losses and any other expenses so that any or all of the funds contributed by a participating governmental entity may be used to pay claims against or with respect to any of the other participating governmental entities and any costs or expenses, or both, relative to any entity authorized by this part. The general assembly hereby finds and determines that all contributions of financial and administrative resources made pursuant to an agreement as authorized herein are made for a public and governmental purpose and that all such contributions benefit the contributing governmental entity.

(c) (1) Any governmental entity choosing to create and maintain a special fund, or to enter into an agreement, as authorized in this section for the purpose of insuring against the liabilities created by this chapter, shall be deemed to be electing to self-insure against the liabilities established in this chapter and shall, therefore, have the same limits of liability as if the minimum limits of liability established in § 29-20-403 had been purchased.

(2) Should any governmental entity choose to enter into an agreement for the purpose of insuring for the liabilities of the Workers' Compensation Law, as authorized in this section, it shall be deemed to have accepted the Workers' Compensation Law pursuant to § 50-6-106(5), and it shall be deemed to have insured for such liabilities with an association, organization or corporation authorized to transact the business of workers' compensation insurance pursuant to § 50-6-405(a)(1). Certificates of compliance issued by the legal or administrative entity created by the agreement between the governmental entities for this purpose shall be accepted by the department of labor and workforce development.

(d) (1) No special fund established by an agreement authorized under this section and under title 12, chapter 9, shall be considered as an "insurance company" nor shall any contribution of financial or administrative resources to such a special fund be considered a "premium" or "gross premium" under title 56 for any purpose, including regulation and taxation.

(2) There shall be maintained in any special fund created pursuant to this section such an amount of reserve funds as is deemed adequate by the department in accordance with reserve standards applicable to private insurance companies pursuant to title 56. The department of commerce and insurance is authorized to charge reasonable fees to cover expenses incurred in the course of investigations and audits conducted for the purpose of making this determination, and is authorized to promulgate such rules and regulations necessary to accomplish the purposes of this subsection (d).

(e) Any special fund or legal or administrative entity created pursuant to this part shall have the power to reinsure, in whole or in part, any of the areas of liability or insurability of governmental entities or governmental employees. Notwithstanding any other law to the contrary, this power to reinsure may be exercised through the creation, operation, or ownership, in whole or in part, of reinsuring entities, or by entering into contracts or treaties of reinsurance with reinsuring entities, or by any combination thereof; provided, that the reinsuring entity is lawfully created under the laws of its jurisdiction. Any reinsuring entity created pursuant to this part may be created only by governmental entities as defined in this chapter or by an entity created by governmental entities pursuant to this part and the Interlocal Cooperation Act, compiled in title 12, chapter 9. Any such reinsuring entity may reinsure only any areas of liability or insurability of governmental entities or governmental employees.

(f) (1) Any legal or administrative entity created by an agreement between governmental entities to pool their resources to provide workers' compensation coverage is entitled to participate in the second injury fund established in § 50-6-208 upon the payment to the department of labor and workforce development of an annual fee. The annual fee shall be a percentage of the total financial contributions for workers' compensation coverage received from participating governmental entities and earned during a calendar year. The percentage shall equal the percentage of insurance company premiums, as measured by the premium tax, allocated and paid out by the second injury fund pursuant to § 50-6-208(b) and (c), during the same year, subject to a maximum of two percent (2%).

(2) If any such legal or administrative entity participates in the second injury fund as provided herein and then ceases participation, either the second injury fund shall remain liable for a claim for injuries to an employee insured by the entity that occurred prior to the termination of participation and for which benefits had not been paid prior to the termination; provided, that the legal or administrative entity shall promptly reimburse the second injury fund for the actual amount of any such benefits subsequently paid by the second injury fund; or, within thirty (30) days of the cessation of such participation, the legal and administrative entity may elect to assume complete liability for such a claim. This assumption shall release the second injury fund from any duty to defend or liability, but in either case, the recovery by any employee shall not be reduced or defeated.

(g) (1) (A) An insurance pool, special fund, reserve fund, or legal or administrative entity administering any such pool or fund created and authorized under this section shall be audited annually in accordance with standards established by the comptroller of the treasury. A copy of the audit shall be filed with the comptroller as soon as practical, but in no event later than one hundred twenty (120) days following the end of the pool's or reserve fund's fiscal year. Notwithstanding this subdivision (g)(1)(A), the operations, books and records of any pool or reserve fund shall be subject to audit and review by the comptroller or any person authorized by the comptroller. The commissioner of commerce and insurance shall assist the comptroller in the audit upon the written request by the comptroller.

(2) The comptroller of the treasury is authorized to charge reasonable fees to cover expenses incurred by the comptroller or the commissioner of commerce and insurance in the course of audits or investigations pursuant to this section.

(3) Any information obtained by or disclosed to the commissioner of commerce and insurance pursuant to an examination, audit or investigation conducted under this chapter shall be confidential and shall not be disclosed to the public. Any information obtained by or disclosed to the comptroller shall be considered working papers of the comptroller and, therefore, are confidential. Furthermore, the commissioner of commerce and insurance shall not disclose any information relating to the reserving of particular claims, if disclosure would likely prejudice the fund in settling the claim; provided, however, that this shall not apply to any examination report, audit or investigative report prepared by the commissioner of commerce and insurance or the comptroller, or to any rebuttal to such reports submitted by or on behalf of the fund examined. However, nothing contained in this subdivision (g)(3) shall be construed as prohibiting the commissioner of commerce and insurance or the comptroller from disclosing the information listed in this subdivision (g)(3), or any matters relating to that information, to state agencies of this or any other state, or to law enforcement officials of this or any other state or agency of the federal government at any time.

(4) Any person knowingly or willfully testifying falsely in reference to any matter material to the investigation, audit, examination or inquiry commits a Class A misdemeanor.

(5) Any director, trustee, officer, agent, or employee of an insurance pool or reserve fund, or any other person who knowingly or willfully makes any false certificate, entry, or memorandum upon any of the books or papers of any insurance pool or reserve fund upon any statement filed or offered to be filed in the department or used in the course of any examination, inquiry or investigation with the intent to deceive the commissioner of commerce and insurance or any person appointed by the commissioner or the comptroller to make the examination, commits a Class A misdemeanor.



§ Second - of 2 versions of this section

29-20-401. Creation of reserve or special fund -- Pooling agreements with other governmental entities -- Election to self-insurer. [Applicable to injuries occurring prior to July 1, 2014. See the version applicable to injuries occurring on and after July 1, 2014.]

(a) Any governmental entity may create and maintain a reserve or special fund for the purpose of making payment of claims against it payable pursuant to this chapter or for the purpose of purchasing liability insurance to protect it from any and all risks created by this chapter.

(b) (1) Any two (2) or more governmental entities are hereby granted the power, any provision of law to the contrary notwithstanding, to enter into an agreement or agreements with one another for joint or cooperative action to pool their financial and administrative resources for the purpose of providing to the participating governmental entities risk management, insurance, reinsurance, which is defined to mean reinsurance by an entity created under this section, self-insurance, or any combination thereof for any and all of the areas of liability or insurability, or both, for such governmental entities, including, but not limited to, the liabilities created by this chapter (including general and professional liabilities), liabilities under the workers' compensation law, liabilities under the unemployment compensation law, and motor vehicle insurance. All such agreements shall be made pursuant to title 12, chapter 9.

(2) The power to enter into agreements hereunder specifically includes the power to establish a separate legal or administrative entity or entities to effectuate such agreements or, if no separate legal or administrative entity or entities are established, to designate an administrator of the pooled financial and administrative resources. An entity so established, or an administrator so designated, shall be deemed to have been appointed by the governing body of the governmental entity for the purposes of § 29-20-309, and this appointment shall not be considered as a violation of the provision of § 12-9-104(a) dealing with the powers, privileges or authority of officers of political subdivisions.

(3) Each such agreement shall be approved by appropriate resolution or as otherwise permitted by the laws of the participating governmental entities before any such agreement shall be effective or binding.

(4) In addition to those items included in any such agreement pursuant to § 12-9-104(c), the agreement may specify: the nature and scope of insurance coverage and coverages to be provided; the method and methods by which coverage and coverages are to be extended, contributions (which term shall include all premiums or assessments) levied and paid, claims administered and defended against; the procedures by which financial reserves shall be established and maintained; and, any other provisions necessary for proper administration of the pooled resources.

(5) Such agreements may provide for the pooling of losses and any other expenses so that any or all of the funds contributed by a participating governmental entity may be used to pay claims against or with respect to any of the other participating governmental entities and any costs or expenses, or both, relative to any entity authorized by this part. The general assembly hereby finds and determines that all contributions of financial and administrative resources made pursuant to an agreement as authorized herein are made for a public and governmental purpose and that all such contributions benefit the contributing governmental entity.

(c) (1) Any governmental entity choosing to create and maintain a special fund, or to enter into an agreement, as authorized in this section for the purpose of insuring against the liabilities created by this chapter, shall be deemed to be electing to self-insure against the liabilities established in this chapter and shall, therefore, have the same limits of liability as if the minimum limits of liability established in § 29-20-403 had been purchased.

(2) Should any governmental entity choose to enter into an agreement for the purpose of insuring for the liabilities of the Workers' Compensation Law, as authorized in this section, it shall be deemed to have accepted the Workers' Compensation Law pursuant to § 50-6-106(5), and it shall be deemed to have insured for such liabilities with an association, organization or corporation authorized to transact the business of workers' compensation insurance pursuant to § 50-6-405(a)(1). Certificates of compliance issued by the legal or administrative entity created by the agreement between the governmental entities for this purpose shall be accepted by the department of labor and workforce development.

(d) (1) No special fund established by an agreement authorized under this section and under title 12, chapter 9, shall be considered as an "insurance company" nor shall any contribution of financial or administrative resources to such a special fund be considered a "premium" or "gross premium" under title 56 for any purpose, including regulation and taxation.

(2) There shall be maintained in any special fund created pursuant to this section such an amount of reserve funds as is deemed adequate by the department in accordance with reserve standards applicable to private insurance companies pursuant to title 56. The department of commerce and insurance is authorized to charge reasonable fees to cover expenses incurred in the course of investigations and audits conducted for the purpose of making this determination, and is authorized to promulgate such rules and regulations necessary to accomplish the purposes of this subsection (d).

(e) Any special fund or legal or administrative entity created pursuant to this part shall have the power to reinsure, in whole or in part, any of the areas of liability or insurability of governmental entities or governmental employees. Notwithstanding any other law to the contrary, this power to reinsure may be exercised through the creation, operation, or ownership, in whole or in part, of reinsuring entities, or by entering into contracts or treaties of reinsurance with reinsuring entities, or by any combination thereof; provided, that the reinsuring entity is lawfully created under the laws of its jurisdiction. Any reinsuring entity created pursuant to this part may be created only by governmental entities as defined in this chapter or by an entity created by governmental entities pursuant to this part and the Interlocal Cooperation Act, compiled in title 12, chapter 9. Any such reinsuring entity may reinsure only any areas of liability or insurability of governmental entities or governmental employees.

(f) (1) Any legal or administrative entity created by an agreement between governmental entities to pool their resources to provide workers' compensation coverage is entitled to participate in the second injury fund established in § 50-6-208 upon the payment to the department of labor and workforce development of an annual fee. The annual fee shall be a percentage of the total financial contributions for workers' compensation coverage received from participating governmental entities and earned during a calendar year. The percentage shall equal the percentage of insurance company premiums, as measured by the premium tax, allocated and paid out by the second injury fund pursuant to § 50-6-208(c) and (d), during the same year, subject to a maximum of two percent (2%).

(2) If any such legal or administrative entity participates in the second injury fund as provided herein and then ceases participation, either the second injury fund shall remain liable for a claim for injuries to an employee insured by the entity that occurred prior to the termination of participation and for which benefits had not been paid prior to the termination; provided, that the legal or administrative entity shall promptly reimburse the second injury fund for the actual amount of any such benefits subsequently paid by the second injury fund; or, within thirty (30) days of the cessation of such participation, the legal and administrative entity may elect to assume complete liability for such a claim. This assumption shall release the second injury fund from any duty to defend or liability, but in either case, the recovery by any employee shall not be reduced or defeated.

(g) (1) (A) An insurance pool, special fund, reserve fund, or legal or administrative entity administering any such pool or fund created and authorized under this section shall be audited annually in accordance with standards established by the comptroller of the treasury. A copy of the audit shall be filed with the comptroller as soon as practical, but in no event later than one hundred twenty (120) days following the end of the pool's or reserve fund's fiscal year. Notwithstanding this subdivision (g)(1)(A), the operations, books and records of any pool or reserve fund shall be subject to audit and review by the comptroller or any person authorized by the comptroller. The commissioner of commerce and insurance shall assist the comptroller in the audit upon the written request by the comptroller.

(2) The comptroller of the treasury is authorized to charge reasonable fees to cover expenses incurred by the comptroller or the commissioner of commerce and insurance in the course of audits or investigations pursuant to this section.

(3) Any information obtained by or disclosed to the commissioner of commerce and insurance pursuant to an examination, audit or investigation conducted under this chapter shall be confidential and shall not be disclosed to the public. Any information obtained by or disclosed to the comptroller shall be considered working papers of the comptroller and, therefore, are confidential. Furthermore, the commissioner of commerce and insurance shall not disclose any information relating to the reserving of particular claims, if disclosure would likely prejudice the fund in settling the claim; provided, however, that this shall not apply to any examination report, audit or investigative report prepared by the commissioner of commerce and insurance or the comptroller, or to any rebuttal to such reports submitted by or on behalf of the fund examined. However, nothing contained in this subdivision (g)(3) shall be construed as prohibiting the commissioner of commerce and insurance or the comptroller from disclosing the information listed in this subdivision (g)(3), or any matters relating to that information, to state agencies of this or any other state, or to law enforcement officials of this or any other state or agency of the federal government at any time.

(4) Any person knowingly or willfully testifying falsely in reference to any matter material to the investigation, audit, examination or inquiry commits a Class A misdemeanor.

(5) Any director, trustee, officer, agent, or employee of an insurance pool or reserve fund, or any other person who knowingly or willfully makes any false certificate, entry, or memorandum upon any of the books or papers of any insurance pool or reserve fund upon any statement filed or offered to be filed in the department or used in the course of any examination, inquiry or investigation with the intent to deceive the commissioner of commerce and insurance or any person appointed by the commissioner or the comptroller to make the examination, commits a Class A misdemeanor.



§ 29-20-402 - Authority to levy tax.

Notwithstanding law or charter to the contrary, all governmental entities having the power to tax shall have authority to levy an annual property tax in the amount necessary to pay all claims, settlements, or judgments secured pursuant to the provisions hereof, or to pay the costs to defend against same, or for the purpose of establishing and maintaining a reserve or special fund as the same may be established pursuant to § 29-20-401 for the payment of such claims, settlements, or judgment as may be reasonably anticipated, or to pay the premium for such insurance as herein authorized, including insurance provided for in § 29-20-406, even though as a result of such levy the maximum levy as otherwise restricted by law is exceeded thereby; provided, that in no event shall the revenues derived therefrom be used for any other purpose than those stipulated herein.



§ 29-20-403 - Liability insurance authorized -- Compensation for injury -- Limits -- Limits of liability for self-insuring entities.

(a) Any governmental entity may purchase insurance to cover its liability under this chapter.

(b) Every policy or contract of insurance purchased by a governmental entity as authorized by this chapter shall provide:

(1) (A) Minimum limits of not less than forty thousand dollars ($40,000) for bodily injury or death of any one (1) person in any one (1) accident and not less than eighty thousand dollars ($80,000) for bodily injury or death of any two (2) or more persons in any one (1) accident; provided, that in cases arising out of the ownership, maintenance, and use of automobiles, the minimum limit shall be not less than one hundred thousand dollars ($100,000) because of bodily injury or death of one (1) person in any one (1) accident, and to a limit of not less than three hundred thousand dollars ($300,000) because of bodily injury or death of two (2) or more persons in any one (1) accident, and to a limit of not less than fifty thousand dollars ($50,000) for injury to or destruction of property of others in any one (1) accident. In the event the governmental entity is unable to purchase insurance to cover its obligations hereunder, except through an assigned risk pool, then for purposes of § 29-20-311 the limits of liability shall be twenty thousand dollars ($20,000) for injury to any one (1) person resulting from one (1) accident and forty thousand dollars ($40,000) for all injuries resulting from one (1) accident with a limit of ten thousand dollars ($10,000) for property damages resulting from any one (1) accident. If insurance is not purchased through an assigned risk pool then the greater limits above apply; and

(B) Subdivision (b)(1)(A) applies only to actions arising before July 1, 1987; and

(2) (A) Minimum limits of not less than one hundred thirty thousand dollars ($130,000) for bodily injury or death of any one (1) person in any one (1) accident, occurrence or act and not less than three hundred fifty thousand dollars ($350,000) for bodily injury or death of all persons in any one (1) accident, occurrence or act, and in cases arising out of the ownership, maintenance and use of automobiles to a limit of not less than fifty thousand dollars ($50,000) for injury to or destruction of property of others in any one (1) accident, occurrence or act. This subdivision (b)(2)(A) applies to any action arising on or after July 1, 1987, but before July 1, 2002; and

(B) Minimum limits of not less than fifty thousand dollars ($50,000), except as provided otherwise in this section, for injury to or destruction of property of others in any one (1) accident;

(3) Minimum limits of not less than two hundred fifty thousand dollars ($250,000) for bodily injury or death of any one (1) person in any one (1) accident, occurrence or act, and not less than six hundred thousand dollars ($600,000) for bodily injury or death of all persons in any one (1) accident, occurrence or act, and eighty-five thousand dollars ($85,000) for injury or destruction of property of others in any one (1) accident, occurrence or act. This subdivision (b)(3) shall apply to any action arising on or after July 1, 2002, but before July 1, 2007;

(4) Minimum limits of not less than three hundred thousand dollars ($300,000) for bodily injury or death of any one (1) person in any one (1) accident, occurrence or act, and not less than seven hundred thousand dollars ($700,000) for bodily injury or death of all persons in any one (1) accident, occurrence or act, and one hundred thousand dollars ($100,000) for injury or destruction of property of others in any one (1) accident, occurrence or act. This subdivision (b)(4) shall apply to any action arising on or after July 1, 2007;

(c) Any governmental entity electing to self-insure its liability shall have the same limits of liability as if insurance had been purchased.



§ 29-20-404 - Waiver of immunity or liability limits -- Liabilities arising under federal law.

(a) A governmental entity or the insurer of such governmental entity shall not be held liable for any claim arising under state law for which the governmental entity has immunity under this chapter unless the governmental entity has expressly waived such immunity. A governmental entity or the insurer of such governmental entity shall not be held liable for any judgment in excess of the limits of liability set forth in § 29-20-403, unless the governmental entity has expressly waived such limits. The waiver of such immunity or such limits of liability by a governmental entity shall only be valid if such waiver is expressly contained in the provisions or endorsement of a policy or contract of insurance authorized by this chapter to cover its liability under this chapter.

(b) This chapter shall not be construed to prohibit or limit a governmental entity from purchasing a policy or contract of insurance in such amounts of coverage as it deems proper for liabilities which may arise under federal law. If a governmental entity has such policy or contract of insurance for liabilities which may arise under federal law, such policy or contract of insurance shall not be construed or deemed a waiver of any immunity provided in this chapter or of the limits of liability set forth in § 29-20-403, for any claims arising under state law.



§ 29-20-405 - Construction of liability insurance policy not in compliance with law.

Any insurance policy, rider or endorsement purchased to insure against any risk which may arise as a result of the application of this chapter, and which contains any condition or provisions not in compliance with the terms of this chapter, shall not be rendered invalid, but shall be construed and applied in accordance with the intention of this chapter.



§ 29-20-406 - Liability insurance for employees and sheriffs authorized.

(a) A governmental entity may insure any or all of its employees against all or any part of their liability for injury or damage resulting from a negligent act or omission, and any expenditure for such insurance is herewith declared to be for a public purpose, and may be paid from funds derived from the tax levy authorized in § 29-20-402.

(b) Any sheriff or group of sheriffs is authorized to purchase insurance or enter into agreements to insure such sheriff and any or all of the sheriff's employees against all or any part of their personal liability for injury or damages arising as a result of the act or omission of any such sheriff or employee. This authority to purchase insurance or enter into agreements to insure includes specifically the authority to establish a separate legal or administrative entity to effectuate any such agreements or, if a separate legal or administrative entity is not established, to designate an entity to effectuate the purposes of this subsection (b). Any such purchase or any such agreement which would involve the expenditure of county funds must first be approved by the county legislative body.



§ 29-20-407 - Authorization for purchase of insurance without bidding.

Any governmental entity may purchase any of the insurance authorized by this chapter, without the necessity of public bidding, as required by any public or private act or charter restriction, if such insurance is purchased through a plan authorized and approved by any organization of governmental entities representing cities and counties.



§ 29-20-408 - Catastrophic injuries fund commission created.

(a) There is created a commission to design, develop and propose legislation to the general assembly to enact and implement a catastrophic injuries fund for the purpose of compensating certain specified persons in an amount in excess of the governmental tort liability limits for injuries or death caused by the actions of an employee of a governmental entity and to study other issues relating to governmental tort liability. Such commission shall consist of the following members:

(1) Four (4) members to be appointed jointly by the speaker of the senate and speaker of the house of representatives from a list of eight (8) persons to be submitted jointly by the Tennessee municipal league, the Tennessee county services association, the Tennessee school board association, county-owned hospitals, self-insured municipalities, Tennessee public utilities and the Tennessee municipal league risk management pool by January 1, 2002;

(2) Four (4) members to be appointed jointly by the speaker of the senate and speaker of the house of representatives from a list of eight (8) persons submitted by the Tennessee trial lawyers association by January 1, 2002;

(3) The comptroller of the treasury or the comptroller's designee;

(4) The state treasurer or the treasurer's designee;

(5) The secretary of state or the secretary's designee; and

(6) The chairs of the judiciary, state and local government and finance, ways and means committees of the senate and the civil justice, state government, and finance, ways and means committees of the house of representatives, or such chairs' designees, who shall be ex officio non-voting members of the commission.

(b) If the speakers are unable to appoint four (4) members from the list of eight (8) submitted pursuant to subsection (a)(1) or (a)(2), the speakers shall notify the association or entities submitting the initial list and they shall have no more than forty-five (45) days to submit a new list of eight (8) persons. The speakers may request no more than two (2) such additional lists in making the respective four (4) member appointments.

(c) If for any reason a vacancy occurs in the commission membership appointed pursuant to subdivision (a)(1) or (a)(2), the association or entities making the original appointment shall have no more than thirty (30) days to submit to the speakers a list of two (2) persons to fill each such vacancy. The speakers shall jointly appoint a member to fill the vacancy in the same manner as the initial appointment.

(d) The commission shall first convene at the call of the state treasurer who shall serve as chair and shall coordinate the work of the commission.

(e) The catastrophic injuries fund commission shall design, develop and propose legislation to the general assembly to enact and implement the catastrophic injuries fund by July 1, 2006. The commission may report on and propose legislation, if necessary, on other issues related to governmental tort liability at any time, but no later than July 1, 2006.









Chapter 21 - Habeas Corpus

§ 29-21-101 - Grounds for writ.

(a) Any person imprisoned or restrained of liberty, under any pretense whatsoever, except in cases specified in subsection (b) and in cases specified in § 29-21-102, may prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and restraint.

(b) Persons restrained of their liberty pursuant to a guilty plea and negotiated sentence are not entitled to the benefits of this writ on any claim that:

(1) The petitioner received concurrent sentencing where there was a statutory requirement for consecutive sentencing;

(2) The petitioner's sentence included a release eligibility percentage where the petitioner was not entitled to any early release; or

(3) The petitioner's sentence included a lower release eligibility percentage than the petitioner was entitled to under statutory requirements.



§ 29-21-102 - Federal prisoners.

Persons committed or detained by virtue of process issued by a court of the United States, or a judge thereof, in cases where such judges or courts have exclusive jurisdiction under the laws of the United States, or have acquired exclusive jurisdiction by the commencement of suits in such courts, are not entitled to the benefits of this writ.



§ 29-21-103 - Judges authorized to grant writ.

The writ may be granted by any judge of the circuit or criminal courts, or by any chancellor in cases of equitable cognizance.



§ 29-21-104 - Issuance of writ without application.

Whenever any court or judge, authorized to grant this writ, has evidence, from a judicial proceeding, that any person within the jurisdiction of such court or officer is illegally imprisoned or restrained of liberty, it is the duty of such court or judge to issue, or cause to be issued, the writ as aforementioned, although no application be made therefor.



§ 29-21-105 - Place of application for writ.

The application should be made to the court or judge most convenient in point of distance to the applicant, unless a sufficient reason be given in the petition for not applying to such court or judge.



§ 29-21-106 - Habeas corpus proceedings in municipal courts, corporation courts and courts of general session jurisdiction.

(a) The judges of the municipal courts or corporation courts and/or the judges of the courts of general sessions of the state of Tennessee are hereby vested with the jurisdiction to grant the writ of habeas corpus in all cases wherein any person is being unreasonably held or detained by any municipal official or authority without a warrant of arrest having been issued prior to such detention and against whom no formal charges have been made or placed and who has not been taken before a committing magistrate.

(b) The petition for such writ of habeas corpus shall be sworn to and shall recite generally that the petitioner is presently being detained without charges; that the petitioner is being held by municipal authorities and/or officials; that petitioner was arrested without a warrant and has not been docketed or charged with any offenses and has not been brought before a committing magistrate.

(c) It is the expressed intention of the general assembly to confer on the municipal or corporation courts and general sessions courts of this state, and the judges thereof, the jurisdiction to inquire into the detention of any person being held by municipal authorities and/or officials wherein no warrant for arrest has been issued or any formal charges have been made.

(d) No application for habeas corpus made under this section shall be required to be brought pursuant to § 29-21-105, it being the legislative intent that habeas corpus petitions pursuant to this section shall not be required to be brought before the general sessions or municipal courts but that such petitions may be permitted to be brought before such courts.



§ 29-21-107 - Petition -- Affidavit.

(a) Application for the writ shall be made by petition, signed either by the party for whose benefit it is intended, or some person on the pertitioner's behalf, and verified by affidavit.

(b) The petition shall state:

(1) That the person in whose behalf the writ is sought, is illegally restrained of liberty, and the person by whom and place where restrained, mentioning the name of such person, if known, and, if unknown, describing the person with as much particularity as practicable;

(2) The cause or pretense of such restraint according to the best information of the applicant, and if it be by virtue of any legal process, a copy thereof shall be annexed, or a satisfactory reason given for its absence;

(3) That the legality of the restraint has not already been adjudged upon a prior proceeding of the same character, to the best of the applicant's knowledge and belief; and

(4) That it is first application for the writ, or, if a previous application has been made, a copy of the petition and proceedings thereon shall be produced, or satisfactory reasons be given for the failure so to do.



§ 29-21-108 - Duty of court -- Wrongful failure to grant writ.

(a) It is the duty of the court or judge to act upon such applications instanter.

(b) A wrongful and willful refusal to grant the writ, when properly applied for, is a misdemeanor in office, besides subjecting the judge to damages at the suit of the party aggrieved.



§ 29-21-109 - Refusal of writ.

If, from the showing of the petitioner, the plaintiff would not be entitled to any relief, the writ may be refused, the reasons for such refusal being briefly endorsed upon the petition, or appended thereto.



§ 29-21-110 - Issuance of writ -- Form -- Formal defects.

(a) If the petition show a sufficient ground for relief, the writ shall be forthwith allowed, and may be substantially as follows:

Click here to view form

(b) The writ of habeas corpus shall not be disobeyed for any defect of form, or misdescription of the plaintiff or defendant, provided enough is stated to show the meaning and intent of the writ.

(c) When the writ is allowed by a court in term, it is issued by the clerk, but in other cases the judge or chancellor issues the writ, signing it officially.



§ 29-21-111 - Person by whom writ served.

(a) The writ may be served by the sheriff, coroner, or constable, or any other person appointed for that purpose by the court or judge by whom it is issued or allowed.

(b) If served by any other person than the sheriff, that person possesses the same power, and is liable to the same penalty for nonperformance the duty performed by that person, as though the person were the sheriff.



§ 29-21-112 - Mode of service -- Persons served.

(a) The proper mode of service is by leaving a copy of the original writ with the defendant, and making the return upon the original.

(b) Any person served with the writ is presumed to be the person for whom it is intended, although it may be directed to the person by a wrong name or description, or to another person.

(c) If the defendant cannot be found, or, if the defendant have not the plaintiff in custody, the service may be made upon any person having the plaintiff in custody, in the same manner and with the same effect as though that person had been made a defendant therein.



§ 29-21-113 - Arrest of defendant.

If the defendant refuses admittance to the person attempting to serve the writ, hides, or attempts wrongfully to carry the plaintiff out of the county or state, the defendant may be arrested by the person having the writ, and brought, together with the plaintiff, immediately before the officer or court before whom the writ is returnable. In order to make such arrest, the sheriff, or other person having the writ, has the same power as is given to a sheriff for the arrest of a person charged with a felony.



§ 29-21-114 - Taking plaintiff into custody.

If the person in whose name the application is made can be found, and no one appears to have the charge or custody of the plaintiff, the person having the writ may take the plaintiff into custody, and make return accordingly, and, to get possession of the plaintiff's person in such case, the person possesses the same power as is given by § 29-21-113 for the arrest of the defendant.



§ 29-21-115 - Precept.

(a) The court or judge to whom the application for the writ is made, if satisfied that the plaintiff is likely to suffer irreparable injury before the plaintiff could be relieved by the proceedings as authorized in §§ 29-21-112 -- 29-21-114, may issue a precept to the sheriff, or other person selected, commanding the sheriff or other person to bring the plaintiff forthwith before such judge or court.

(b) When the evidence is further sufficient to justify the arrest of the defendant, for a criminal offense committed in connection with the illegal detention of the plaintiff, the precept shall also contain an order for the arrest of the defendant.

(c) The officer or person to whom the precept is directed shall execute the same by bringing the defendant, and also the plaintiff, if required, before the court or judge issuing it, and thereupon the defendant shall make return to the writ of habeas corpus in the same manner as if the ordinary course had been pursued. The defendant may also be examined and committed, bailed or discharged, according to the nature of the case.



§ 29-21-116 - Defendant's appearance and return -- Answer.

(a) Service being made in any of the modes provided for in this part, the defendant shall appear at the proper time, and make due return of the writ, and answer the petition, if required.

(b) The person served with the writ shall state in the return, plainly and unequivocally:

(1) Whether the person then has, or at any time has had, the plantiff in the person's control or restraint, and, if so, the authority and cause thereof, setting out the same fully;

(2) If the party is detained under a writ, warrant, or other written authority, a copy thereof shall be annexed to the return, and the original shall be produced and exhibited to the court or judge, if required; and

(3) If the person on whom the writ has been served, has had the plaintiff in the person's custody or power or under the person's restraint, at any time before or after the date of the writ, but has transferred the plaintiff to another person, that person shall state the facts explicitly, and to whom, at what time, for what cause, and by what authority such transfer was made.

(c) The return shall be signed by the person making it, and verified by the oath; unless the person is a sworn public officer, and makes the return in an official capacity.



§ 29-21-117 - Production of plaintiff by defendant.

(a) At the time of making the return, the person on whom the same has been served shall also produce the body of the person detained according to the command of the writ, or show good cause for not doing so.

(b) If the cause shown for not producing such person be sickness or infirmity, the fact shall be verified by affidavit, and other evidence if required.

(c) The court may thereupon proceed as if the party were produced, or adjourn to the place where such party then is, or to some other time and place, according to circumstances.



§ 29-21-118 - Waiver of plaintiff's right to be present.

The plaintiff, in writing, or the plaintiff's attorney, may waive the right to be present at the examination, in which case the proceedings may be had in the plaintiff's absence.



§ 29-21-119 - Proceedings after defendant's return.

The plaintiff may demur or reply to the return, and all issues shall be tried by the court or judge in a summary way, the examination being adjourned from time to time, if necessary to the proper administration of justice, and all such orders being made for the custody of the plaintiff, in the meantime, as the nature of the case requires.



§ 29-21-120 - Adjustment of bail.

The plaintiff may also, in any case, be committed, let to bail, or the plantiff's bail diminished or increased, as justice may require.



§ 29-21-121 - Subpoena of witnesses.

(a) Subpoena for witnesses in all proceedings under this chapter may be issued by the court or judge granting the writ, or before whom the same is returnable, or by any general sessions judge.

(b) Witnesses thus summoned are subject to the same penalties and entitled to the same privileges and fees as other witnesses.

(c) Upon failure of the witness to attend, the fact shall be noted by the officer before whom the subpoena is returned, on the back thereof, and transmitted to the clerk of the circuit court of the county, who shall issue scire facias, as in other cases.



§ 29-21-122 - Discharge of plaintiff or remand to custody.

(a) If no sufficient legal cause of detention is shown, the plaintiff shall be discharged.

(b) The party detained shall be remanded to custody:

(1) If it appears the party is detained by virtue of process issued by a court or judge of the United States, in a case where such court or judge has exclusive jurisdiction;

(2) Where the time during which such party may be legally detained has not expired; or

(3) In every case in which the detention is authorized by law.



§ 29-21-123 - Effect of irregular commitment.

Although the commitment of the person detained may have been irregular, still, if the court or judge is satisfied, from the examination, that the person ought to be held to bail, or committed, either for the offense charged, or any other, the order shall be made accordingly.



§ 29-21-124 - Filing of records -- Costs.

The proceedings under a writ of habeas corpus, including all the papers in the cause, and the final order, shall be returned by the judge to the nearest court served by that judge, to be filed there by the clerk, as other records, a brief memorandum thereof, duly indexed, being made upon the judgment or execution docket, and such clerk taxing the costs and issuing execution therefor, as in other cases.



§ 29-21-125 - Costs -- General rule.

The costs of proceedings under this chapter, except when otherwise expressly provided, shall be adjudged as the court or judge may think right, and taxed and collected as in other cases.



§ 29-21-126 - Costs on discharge of criminal defendant.

(a) Where the defendant in a criminal prosecution is brought before any circuit or criminal judge on a writ of habeas corpus, and discharged by the judge, the costs shall be paid as in other state cases, when the defendant is tried and acquitted by a jury.

(b) (1) When the defendant in the cases provided for in this section is charged with a felony, the judge shall make out and certify the bill of costs, and deliver the same to the clerk of the circuit court before which the defendant is bound to appear, by whom the costs shall be collected and paid out as in other cases.

(2) If the defendant is charged with a misdemeanor, the judge shall deliver the bill of costs, made out and certified as before, to the court of general sessions of the county in which the defendant was charged with committing the offense, by whom the same shall be allowed as in other cases.



§ 29-21-127 - Appeal.

(a) Any party, either relator or defendant, in any habeas corpus case shall have the right of appeal to the proper appellate court from any judgment or decree rendered against such party by an inferior court.

(b) The party so appealing shall give bond and security for the costs of such appeal except where the relator or defendant is under confinement and serving a prison sentence on final judgment.

(c) This section shall not apply to parties held in custody in criminal cases.



§ 29-21-128 - Disobedience of writ or order.

Disobedience of the original writ, or any subsequent order thereon, subjects the defendant to commitment for contempt, and also to a forfeiture of one thousand dollars ($1,000) to the party aggrieved, besides rendering the defendant liable for all damages sustained in consequence of such disobedience.



§ 29-21-129 - Evasion of service.

The attempt to elude the service of the writ of habeas corpus, or to avoid the effect thereof by transferring the plaintiff out of the jurisdiction or to another person, or by concealing the plaintiff, or the place of the plaintiff's confinement, is a Class C misdemeanor.



§ 29-21-130 - Refusal of officer to deliver copy of process.

Any officer refusing to deliver a copy of any legal process by which the officer retains a party in custody to a person who demands such copy, and tenders the fees therefor, forfeits two hundred dollars ($200) to the person so detained.






Chapter 22 - Hospitals' Liens

§ 29-22-101 - Lien created -- Application -- Priority.

(a) Every person, firm, association, corporation, institution, or any governmental unit, including the state of Tennessee, any county or municipalities operating and maintaining a hospital in this state, shall have a lien for all reasonable and necessary charges for hospital care, treatment and maintenance of ill or injured persons upon any and all causes of action, suits, claims, counterclaims or demands accruing to the person to whom such care, treatment or maintenance was furnished, or accruing to the legal representatives of such person in the case of such person's death, on account of illness or injuries giving rise to such causes of action or claims and which necessitated such hospital care, treatment and maintenance.

(b) The hospital lien, however, shall not apply to any amount in excess of one third (1/3) of the damages obtained or recovered by such person by judgment, settlement or compromise rendered or entered into by such person or such person's legal representative by virtue of the cause of action accruing thereto.

(c) The lien herein created shall be subject and subordinate to any attorney's lien whether by contract, suit or judgment upon such claim or cause of action and shall not be applicable to accidents or injuries within the purview of the Tennessee Workers' Compensation Law, compiled in title 50, chapter 6. Any such lien arising out of a motor vehicle accident shall not take priority over a mechanic's lien or prior recorded lien upon a motor vehicle involved in such accident.



§ 29-22-102 - Perfecting lien -- Filing and notice -- Contesting -- Effect of settlement or payment.

(a) In order to perfect such lien, the agent or operator of the hospital, before or within one hundred twenty (120) days after any such person shall have been discharged therefrom, shall file in the office of the clerk of the circuit court of the county in which the hospital is located, and in the county wherein the patient resides, if a resident of this state, a verified statement in writing setting forth the name and address of the patient as it appears on the records of the hospital, and the name and address of the operator thereof, the dates of admission and discharge of the patient therefrom, the amount claimed to be due for such hospital care, and to the best of the claimant's knowledge, the names and addresses of persons, firms or corporations claimed by such ill or injured person or by such person's legal representative, to be liable for damages arising from such illness or injuries.

(b) A copy of the claim shall, within ten (10) days from the filing thereof be sent by registered mail, postage prepaid, to each person, firm or corporation so claimed to be liable on account of such illness or injuries, at the address given in the statement, and to the attorney, or attorneys, representing the person to whom services were rendered by the hospital if such attorney, or attorneys, are known to the claimant or could, with reasonable diligence, be known to the claimant.

(c) The filing of the claim shall be notice thereof to all persons, firms or corporations who may be liable on account of such illness or injuries, whether or not they are named in the claim or lien and whether or not a copy of the claim shall have been received by them.

(d) Any person desiring to contest such a lien or the reasonableness of the charges thereof may do so by filing a motion to quash or reduce the same in the circuit court of the county in which the lien was perfected, making all other parties in interest respondents thereto. Any such motion may be heard in term time or vacation and at such time and place as may be fixed by order of the court.

(e) (1) If at the time an insurance carrier or other person, corporation or entity reaches a settlement and obtains a release of liability on or pays a claim filed by a policyholder or other person against such carrier, person, corporation or other entity, the hospital providing treatment to such policyholder or person has not perfected a lien as set out in this section, any lien perfected subsequent to such settlement or payment shall not apply to or create any additional liability on the part of the insurance carrier or other person, corporation or entity paying the settlement or claim.

(2) This subsection (e) shall not apply until thirty (30) days after any such person is discharged from the hospital.



§ 29-22-103 - Duties of circuit court clerk -- Hospital lien book -- Fee.

(a) The clerk of the circuit court shall endorse on such claim the date and hour of filing and at the expense of the county shall provide a hospital lien book with proper index in which the clerk shall enter the date and hour of such filing, the name and address of the hospital, the operator thereof and of such patient, the amount claimed and the names and addresses of those claimed to be liable for damages.

(b) The clerk shall be paid the sum of ten dollars ($10.00) as the fee for filing the claim.



§ 29-22-104 - Impairment of lien -- Damages.

(a) No release or satisfaction or any action, suit, claim, counterclaim, demand, judgment, settlement or settlement agreement, or any of them, shall be valid or effectual as against such lien unless the lienholder shall join therein or execute a release of the lien.

(b) (1) Any acceptance of a release or satisfaction of any such cause of action, suit, claim, counterclaim, demand or judgment and any settlement of any of the foregoing in the absence of a release or satisfaction of the lien referred to in this chapter shall prima facie constitute an impairment of such lien, and the lienholder shall be entitled to an action at law for damages on account of such impairment, and in such action may recover from the one accepting such release or satisfaction or making such settlement the reasonable cost of such hospital care, treatment and maintenance.

(2) Satisfaction of any judgment rendered in favor of the lienholder in any such action shall operate as a satisfaction of the lien.

(3) Any action by the lienholder shall be brought in the court having jurisdiction of the amount of the lienholder's claim and may be brought and maintained in the county of residence of the lienholder.



§ 29-22-105 - Release of lien -- Fee.

(a) To release a perfected lien as described under this chapter, the operator of the hospital to whom the lien has been duly paid shall execute a certificate to the effect that the claim filed by such hospital for treatment, care and maintenance therein has been duly paid or discharged and authorizing the clerk in whose office the notice of hospital lien has been filed, to release the same, such release to be at the expense of the hospital.

(b) The clerk shall thereupon enter upon the margin of the hospital lien book in which the lien has been entered, a memorandum of such filing and the date when such certificate of payment or discharge was filed in the clerk's office, which certificate and entry shall constitute a release of lien, for which the clerk shall receive the sum of two dollars ($2.00).



§ 29-22-106 - Lienholder not to be named on checks or drafts.

No person, firm, or corporation, paying a claim, demand, or judgment shall include the name of any lien claimant, under this chapter, as a payee on any drafts or checks issued to settle such claims, demands, or judgments.



§ 29-22-107 - Limitations on hospital.

This chapter shall not be construed as giving any hospital an independent right of action to determine liability for injuries sustained by any person covered herein nor shall any settlement or compromise of a claim entered into on behalf of such person require the approval of the hospital.






Chapter 23 - Injunctions

Part 1 - Injunction to Stay Proceedings on Money Judgment

§ 29-23-101 - Decree on dissolution of injunction to stay proceedings on money judgment.

Upon the dissolution of an injunction to stay proceedings on a judgment for money, in whole or in part, the decree, interlocutory or final, shall be entered against the complainant and the complainant's sureties for such amount as the court may order, and the clerk and master shall issue executions thereon.



§ 29-23-103 - Penalty for delay of judgment.

Where an injunction to stay proceedings on a judgment is dissolved on a final hearing, the court may decree six percent (6%) on the amount of the judgment enjoined as damages, if of the opinion that the injunction was obtained for delay.



§ 29-23-104 - Assessment of penalty for injurious injunction.

(a) In cases where the court is of the opinion that the party enjoined has suffered a substantial injury, but that damages are speculative or incapable of ascertainment under legal rules, it may, on dissolution, in its sound discretion, assess and decree against the party suing out the writ a penalty in favor of the party enjoined.

(b) If this discretion is exercised by the chancellor it shall be reviewable on appeal.



§ 29-23-105 - Delivery of attached property -- Payment of penalty.

The court has power, upon final decree, to order the property which may have been attached to be delivered to the party entitled, and, in case of failure, that the persons liable upon original, replevy, or delivery bonds, shall pay all or such portion of the penalty as the court may order. Or, where the property is not forthcoming in conformity to the final decree, the court may enter judgment on motion, and execution may issue thereon for the whole, or any portion, of the penalty, as the court may direct, against all or any of the parties thereto.






Part 2 - Injunction Against Sale Under Trust Deed or Mortgage

§ 29-23-201 - Injunction against sale under trust deed or mortgage -- Notice required.

(a) No judge or chancellor shall grant an injunction to stay the sale of real estate conveyed by deed of trust or mortgage, with a power of sale, executed to secure the payment of a loan of money, unless the complainant gives five (5) days' notice to the trustee or mortgagee of the time when, place where, and of the judge or chancellor before whom, the application for injunction is to be made.

(b) No judge or chancellor shall act upon the application unless the same is accompanied by proof, evidenced by return of a sheriff, constable, or attorney, that notice has been served on the trustee or mortgagee, or that the trustee or mortgagee is not to be found in the county of usual residence, or is a nonresident.



§ 29-23-202 - Contents of application for injunction.

The party applying for relief in such case shall distinctly state how, when, and to whom the debt or any part of the debt secured aforementioned has been paid, or any circumstances of fraud which vitiate the contract.



§ 29-23-203 - Answer -- Delay in hearing on injunction.

After the reading of the bill in the hearing of the trustee or mortgagee, if the trustee or mortgagee chooses to appear before the judge or chancellor, the trustee or mortgagee may have the right to a delay of proceedings not more than ten (10) days, during which time the trustee or mortgagee may file an answer before the same judge or chancellor.



§ 29-23-204 - Decree.

The judge or chancellor may then, upon such bill and answer, hear such cause, at chambers, as upon motion to dissolve the injunction, the judge's or chancellor's decision to be in a written decree, which decree, together with the bill, answer, and exhibits, shall be enclosed in a sealed envelope, to the clerk of the court in which the bill is filed, such decree to constitute a part of the record in the cause, in conformity to the terms of which, the clerk may take bonds from either party, or execute any other order as adjudged in such decree.









Chapter 24 - Libel and Slander

§ 29-24-101 - Charge of adultery or fornication.

Any words written, spoken, or printed of a person, wrongfully and maliciously imputing to such person the commission of adultery or fornication, are actionable, without special damage except as otherwise provided in § 29-24-105.



§ 29-24-102 - Costs on nominal recovery.

Where the verdict in slander is under five dollars ($5.00), the plaintiff shall recover no more costs than damages.



§ 29-24-103 - Notice of action against periodical -- Effect of retraction.

(a) Before any civil action is brought for publication, in a newspaper or periodical, of a libel, the plaintiff shall, at least five (5) days before instituting such action, serve notice in writing on the defendant, specifying the article and the statements therein which the plaintiff alleges to be false and defamatory.

(b) (1) If it appears upon the trial that the article was published in good faith, that its falsity was due to an honest mistake of the facts, and that there were reasonable grounds for believing that the statements in the article were true, and that within ten (10) days after the service of such notice, or in the next regular edition of such newspaper or periodical, if more than ten (10) days from date of notice, a full and fair correction, apology, or retraction was published in the same editions, and in the case of a daily newspaper, in all editions of the day of such publication, or corresponding issues of the newspaper or periodical in which the article appeared; and in the case of newspapers on the front page thereof, and in the case of other periodicals in as conspicuous a place as that of the original defamatory article, and in either case, in as conspicuous a plat or type as was the original article, then the plaintiff shall recover only actual, and not punitive, damages.

(2) The exemption from punitive damages shall not apply to any article about or affecting a candidate for political office, published within ten (10) days before any election for the office for which the person is a candidate.



§ 29-24-104 - Broadcasting stations.

(a) The owner, licensee, or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee or operator, shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, by one other than such owner, licensee, or operator, or agent or employee thereof, unless it shall be alleged by the complaining party that such owner, licensee, operator, or such agent or employee, has failed to exercise due care to prevent the publication or utterance of such statement in such broadcast.

(b) It shall be the responsibility of the owner, licensee or operator to show that due care was used.

(c) In no event, however, shall any owner, licensee, or operator, or the agents or employees of any such owner, licensee or operator of any such a station or network of stations, be held liable for any damages for any defamatory statement uttered over the facilities of such station or network by any candidate for public office, unless such statement is made by an agent or employee of the owner, licensee, or operator in the course of employment.



§ 29-24-105 - Commercial printers and printing establishments relieved of liability for libel under certain conditions.

(a) For the purpose of this section, "commercial printer or commercial printing establishment" includes any person or establishment producing printed products by any and all processes, and suppliers of type, stencils, plates and/or negatives from which such printing is produced.

(b) The right of action heretofore existing against a commercial printer or commercial printing establishment engaged in the business of printing for others to recover sums of money as damages for the publication of a libel is hereby abolished where the copy for the libelous matter was furnished by the customer to the commercial printer or commercial printing establishment, and no part of the libelous matter was written, edited or otherwise authored by the commercial printer or commercial printing establishment or their agents, servants or employees.

(c) (1) The benefits of this section shall not inure to the commercial printer or printing establishment, where the copy is libelous per se or where the commercial printer, or commercial printing establishment, its agents, servants or employees knew, or in the exercise of ordinary care should have known, of the falsity of the matter contained in such copy.

(2) The benefit of this section shall not inure to the benefit of any commercial printer or any commercial printing establishment unless such printer or printing establishment requires the person furnishing such copy to place the provider's true name, address and organization represented, if any, on such copy or in a permanent record book kept for such purpose, such information to be available to the person allegedly libeled upon the libeled party's written request.






Chapter 25 - Mandamus

§ 29-25-101 - Power to issue writ.

Circuit judges and chancellors have power to issue writs of mandamus, upon petition or bill, supported by affidavit.



§ 29-25-102 - Alternative and peremptory writs.

(a) The writ is either alternative or peremptory.

(b) The alternative writ commands the defendant to do the act required to be performed or show cause before the court forthwith, or at a specified time and place, why the defendant has not done so, and that the defendant then and there return the writ.

(c) The peremptory writ commands the defendant to do the act and return the writ accordingly.



§ 29-25-103 - Court to which writ returnable.

The writ is returnable to the court of the county in which the land lies, in all cases where land is the subject of controversy, and in all other cases to the court of the county where the defendant resides, or, if against a public officer or corporation, in the county in which the office is kept or corporation does business.



§ 29-25-104 - Notice to and intervention by third person.

The defendant in the writ shall notify any third person claiming title to or interest in the matter in controversy, and such third person may, upon application, be made a defendant, and permitted to file an answer, upon giving security for costs.



§ 29-25-105 - Failure of third person to appear.

If such third person is a nonresident or unknown, publication shall be made as in other cases against nonresidents; and, on the nonresident's failing to appear and answer according to the requirements of the order of publication, the petition or bill may be taken for confessed, and proceeded with ex parte.



§ 29-25-106 - Filing of answer.

On the return day of the alternative writ, or on such further day as the court may allow, the party on whom the writ has been served may show cause by a sworn answer, and issue may be made thereon, and tried accordingly.



§ 29-25-107 - Issues of fact.

If the answer deny any material facts stated in the petition, the court may determine the issues upon evidence, or cause them to be submitted to a jury.



§ 29-25-108 - Judgment.

(a) When the defendant makes default, or a decision is made against the defendant after appearance, the court shall direct a peremptory mandamus to issue forthwith.

(b) Should the decision be adverse to the petitioner, the petition or bill shall be dismissed with costs.



§ 29-25-109 - Costs.

The costs and fees in mandamus cases are the same as those prescribed by law for similar services in chancery proceedings.






Chapter 26 - Health Care Liability

Part 1 - General Provisions

§ 29-26-101 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Health care liability action" means any civil action, including claims against the state or a political subdivision thereof, alleging that a health care provider or providers have caused an injury related to the provision of, or failure to provide, health care services to a person, regardless of the theory of liability on which the action is based;

(2) "Health care provider" means:

(A) A health care practitioner licensed, authorized, certified, registered, or regulated under any chapter of title 63 or title 68, including, but not limited to, medical resident physicians, interns, and fellows participating in a training program of one of the accredited medical schools or of one of such medical school's affiliated teaching hospitals in Tennessee;

(B) A nongovernmental health care facility licensed under title 68, chapter 11;

(C) A nongovernmental health facility licensed under the Mental Health, Developmental Disability, and Personal Support Services Licensure Law, compiled in title 33, chapter 2, part 4;

(D) The employee of a health care provider involved in the provision of health care services, including, but not limited to, physicians, nurses, licensed practical nurses, advance practice nurses, physician assistants, nursing technicians, pharmacy technicians, orderlies, certified nursing assistants, technicians and those physicians and nurses employed by a governmental health facility; or

(E) A professional corporation or professional limited liability company established pursuant to title 48, a registered limited liability partnership rendering professional services under title 61 and which consists of one (1) or more health care practitioners licensed, authorized, certified, registered, or regulated under any chapter of title 63 or title 68, or any legal entity that is not itself required to be licensed but which employs one or more health care practitioners licensed, authorized, certified, registered, or regulated under any chapter of title 63 or title 68.

(b) Health care services to persons includes care by health care providers, which includes care by physicians, nurses, licensed practical nurses, pharmacists, pharmacy interns or pharmacy technicians under the supervision of a pharmacist, orderlies, certified nursing assistants, advance practice nurses, physician assistants, nursing technicians and other agents, employees and representatives of the provider, and also includes staffing, custodial or basic care, positioning, hydration and similar patient services.

(c) Any such civil action or claim is subject to this part regardless of any other claims, causes of action, or theories of liability alleged in the complaint; provided, that no provision of this part shall apply to claims against the state to the extent that such provision is inconsistent with or conflicts with the Tennessee Claims Commission Act, compiled in title 9, chapter 8, part 3.



§ 29-26-115 - Claimant's burden in health care liability action -- Expert testimony -- Presumption of negligence -- Jury instructions.

(a) In a health care liability action, the claimant shall have the burden of proving by evidence as provided by subsection (b):

(1) The recognized standard of acceptable professional practice in the profession and the specialty thereof, if any, that the defendant practices in the community in which the defendant practices or in a similar community at the time the alleged injury or wrongful action occurred;

(2) That the defendant acted with less than or failed to act with ordinary and reasonable care in accordance with such standard; and

(3) As a proximate result of the defendant's negligent act or omission, the plaintiff suffered injuries which would not otherwise have occurred.

(b) No person in a health care profession requiring licensure under the laws of this state shall be competent to testify in any court of law to establish the facts required to be established by subsection (a), unless the person was licensed to practice in the state or a contiguous bordering state a profession or specialty which would make the person's expert testimony relevant to the issues in the case and had practiced this profession or specialty in one (1) of these states during the year preceding the date that the alleged injury or wrongful act occurred. This rule shall apply to expert witnesses testifying for the defendant as rebuttal witnesses. The court may waive this subsection (b) when it determines that the appropriate witnesses otherwise would not be available.

(c) In a health care liability action as described in subsection (a), there shall be no presumption of negligence on the part of the defendant; provided, that there shall be a rebuttable presumption that the defendant was negligent where it is shown by the proof that the instrumentality causing injury was in the defendant's (or defendants') exclusive control and that the accident or injury was one which ordinarily doesn't occur in the absence of negligence.

(d) In a health care liability action as described in subsection (a), the jury shall be instructed that the claimant has the burden of proving, by a preponderance of the evidence, the negligence of the defendant. The jury shall be further instructed that injury alone does not raise a presumption of the defendant's negligence.



§ 29-26-116 - Statute of limitations -- Counterclaim for damages.

(a) (1) The statute of limitations in health care liability actions shall be one (1) year as set forth in § 28-3-104.

(2) In the event the alleged injury is not discovered within such one-year period, the period of limitation shall be one (1) year from the date of such discovery.

(3) In no event shall any such action be brought more than three (3) years after the date on which the negligent act or omission occurred except where there is fraudulent concealment on the part of the defendant, in which case the action shall be commenced within one (1) year after discovery that the cause of action exists.

(4) The time limitation herein set forth shall not apply in cases where a foreign object has been negligently left in a patient's body, in which case the action shall be commenced within one (1) year after the alleged injury or wrongful act is discovered or should have been discovered.

(b) In any action for damages for personal injury or death, whether based on tort or contract law, or otherwise, a counterclaim for damages for malicious prosecution (on the ground that the principal action was instituted with improper intent and without probable cause) or malicious abuse of process (on the ground that there was an improper use with improper intent of the process) in filing such action may be filed and litigated in the same action; provided, that the counterclaim shall be based upon substantial allegations.



§ 29-26-117 - Plaintiff's demand for specific sum inadmissible during trial.

In a health care liability action the pleading filed by the plaintiff may state a demand for a specific sum, but such demand shall not be disclosed to the jury during a trial of the case notwithstanding § 20-9-302 to the contrary.



§ 29-26-118 - Proving inadequacy of consent.

In a health care liability action, the plaintiff shall prove by evidence as required by § 29-26-115(b) that the defendant did not supply appropriate information to the patient in obtaining informed consent (to the procedure out of which plaintiff's claim allegedly arose) in accordance with the recognized standard of acceptable professional practice in the profession and in the specialty, if any, that the defendant practices in the community in which the defendant practices and in similar communities.



§ 29-26-119 - Damages.

In a health care liability action in which liability is admitted or established, the damages awarded may include (in addition to other elements of damages authorized by law) actual economic losses suffered by the claimant by reason of the personal injury, including, but not limited to, cost of reasonable and necessary medical care, rehabilitation services, and custodial care, loss of services and loss of earned income, but only to the extent that such costs are not paid or payable and such losses are not replaced, or indemnified in whole or in part, by insurance provided by an employer either governmental or private, by social security benefits, service benefit programs, unemployment benefits, or any other source except the assets of the claimant or of the members of the claimant's immediate family and insurance purchased in whole or in part, privately and individually.



§ 29-26-120 - Attorneys' fees.

Compensation for reasonable attorneys' fees in the event an employment contract exists between the claimant and claimant's attorney on a contingent fee arrangement shall be awarded to the claimant's attorney in a health care liability action in an amount to be determined by the court on the basis of time and effort devoted to the litigation by the claimant's attorney, complexity of the claim and other pertinent matters in connection therewith, not to exceed thirty-three and one third percent (331/3%) of all damages awarded to the claimant.



§ 29-26-121 - Claim for health care liability -- Notice -- Evidence of compliance -- Limitations -- Copies of medical records.

(a) (1) Any person, or that person's authorized agent, asserting a potential claim for health care liability shall give written notice of the potential claim to each health care provider that will be a named defendant at least sixty (60) days before the filing of a complaint based upon health care liability in any court of this state.

(2) The notice shall include:

(A) The full name and date of birth of the patient whose treatment is at issue;

(B) The name and address of the claimant authorizing the notice and the relationship to the patient, if the notice is not sent by the patient;

(C) The name and address of the attorney sending the notice, if applicable;

(D) A list of the name and address of all providers being sent a notice; and

(E) A HIPAA compliant medical authorization permitting the provider receiving the notice to obtain complete medical records from each other provider being sent a notice.

(3) The requirement of service of written notice prior to suit is deemed satisfied if, within the statutes of limitations and statutes of repose applicable to the provider, one of the following occurs, as established by the specified proof of service, which shall be filed with the complaint:

(A) Personal delivery of the notice to the health care provider or an identified individual whose job function includes receptionist for deliveries to the provider or for arrival of the provider's patients at the provider's current practice location. Delivery must be established by an affidavit stating that the notice was personally delivered and the identity of the individual to whom the notice was delivered; or

(B) Mailing of the notice:

(i) To an individual health care provider at both the address listed for the provider on the Tennessee department of health web site and the provider's current business address, if different from the address maintained by the Tennessee department of health; provided, that, if the mailings are returned undelivered from both addresses, then, within five (5) business days after receipt of the second undelivered letter, the notice shall be mailed in the specified manner to the provider's office or business address at the location where the provider last provided a medical service to the patient; or

(ii) To a health care provider that is a corporation or other business entity at both the address for the agent for service of process, and the provider's current business address, if different from that of the agent for service of process; provided, that, if the mailings are returned undelivered from both addresses, then, within five (5) business days after receipt of the second undelivered letter, the notice shall be mailed in the specified manner to the provider's office or business address at the location where the provider last provided a medical service to the patient.

(4) Compliance with subdivision (a)(3)(B) shall be demonstrated by filing a certificate of mailing from the United States postal service stamped with the date of mailing and an affidavit of the party mailing the notice establishing that the specified notice was timely mailed by certified mail, return receipt requested. A copy of the notice sent shall be attached to the affidavit. It is not necessary that the addressee of the notice sign or return the return receipt card that accompanies a letter sent by certified mail for service to be effective.

(b) If a complaint is filed in any court alleging a claim for health care liability, the pleadings shall state whether each party has complied with subsection (a) and shall provide the documentation specified in subdivision (a)(2). The court may require additional evidence of compliance to determine if the provisions of this section have been met. The court has discretion to excuse compliance with this section only for extraordinary cause shown.

(c) When notice is given to a provider as provided in this section, the applicable statutes of limitations and repose shall be extended for a period of one hundred twenty (120) days from the date of expiration of the statute of limitations and statute of repose applicable to that provider. Personal service is effective on the date of that service. Service by mail is effective on the first day that service by mail is made in compliance with subdivision (a)(2)(B). In no event shall this section operate to shorten or otherwise extend the statutes of limitations or repose applicable to any action asserting a claim for health care liability, nor shall more than one (1) extension be applicable to any provider. Once a complaint is filed alleging a claim for health care liability, the notice provisions of this section shall not apply to any person or entity that is made a party to the action thereafter by amendment to the pleadings as a result of a defendant's alleging comparative fault.

(d) (1) All parties in an action covered by this section shall be entitled to obtain complete copies of the claimant's medical records from any other provider receiving notice. A party shall provide a copy of the specified portions of the claimant's medical records as of the date of the receipt of a legally authorized written request for the records within thirty (30) days thereafter. The claimant complies with this requirement by providing the providers with the authorized HIPAA compliant medical authorization required to accompany the notice. The provider may comply with this section by:

(A) Mailing a copy of the requested portions of the records with a statement for the cost of duplication of the records to the individual requesting the records;

(B) Informing the individual requesting the records that the records will be mailed only upon advance payment for the records for the stated cost of the records, calculated as provided in § 63-2-102. Any request for advance payment must be made in writing twenty (20) days after the receipt of the request for medical records. The provider must send the records within three (3) business days after receipt of payment for the records; or

(C) Fulfilling such other method that the provider and the individual requesting the records agree to in writing.

(2) The records received by the parties shall be treated as confidential, to be used only by the parties, their counsel, and their consultants.

(e) In the event that a complaint is filed in good faith reliance on the extension of the statute of limitations or repose granted by this section and it is later determined that the claim is not a health care liability claim, the extension of the statute of limitations and repose granted by this section is still available to the plaintiff.

(f) (1) Upon the filing of any "healthcare liability action," as defined in § 29-26-101, the named defendant or defendants may petition the court for a qualified protective order allowing the defendant or defendants and their attorneys the right to obtain protected health information during interviews, outside the presence of claimant or claimant's counsel, with the relevant patient's treating "healthcare providers," as defined by § 29-26-101. Such petition shall be granted under the following conditions:

(A) The petition must identify the treating healthcare provider or providers for whom the defendant or defendants seek a qualified protective order to conduct an interview;

(B) The claimant may file an objection seeking to limit or prohibit the defendant or defendants or the defendant's or defendants' counsel from conducting the interviews, which may be granted only upon good cause shown that a treating healthcare provider does not possess relevant information as defined by the Tennessee Rules of Civil Procedure; and

(C) (i) The qualified protective order shall expressly limit the dissemination of any protected health information to the litigation pending before the court and require the defendant or defendants who conducted the interview to return to the healthcare provider or destroy any protected health information obtained in the course of any such interview, including all copies, at the end of the litigation;

(ii) The qualified protective order shall expressly provide that participation in any such interview by a treating healthcare provider is voluntary.

(2) Any disclosure of protected health information by a healthcare provider in response to a court order under this section shall be deemed a permissible disclosure under Tennessee law, any Tennessee statute or rule of common law notwithstanding.

(3) Nothing in this part shall be construed as restricting in any way the right of a defendant or defendant's counsel from conducting interviews outside the presence of claimant or claimant's counsel with the defendant's own present or former employees, partners, or owners concerning a healthcare liability action.



§ 29-26-122 - Filing of certificate of good faith.

(a) In any health care liability action in which expert testimony is required by § 29-26-115, the plaintiff or plaintiff's counsel shall file a certificate of good faith with the complaint. If the certificate is not filed with the complaint, the complaint shall be dismissed, as provided in subsection (c), absent a showing that the failure was due to the failure of the provider to timely provide copies of the claimant's records requested as provided in § 29-26-121 or demonstrated extraordinary cause. The certificate of good faith shall state that:

(1) The plaintiff or plaintiff's counsel has consulted with one (1) or more experts who have provided a signed written statement confirming that upon information and belief they:

(A) Are competent under § 29-26-115 to express an opinion or opinions in the case; and

(B) Believe, based on the information available from the medical records concerning the care and treatment of the plaintiff for the incident or incidents at issue, that there is a good faith basis to maintain the action consistent with the requirements of § 29-26-115; or

(2) The plaintiff or plaintiff's counsel has consulted with one (1) or more experts who have provided a signed written statement confirming that upon information and belief they:

(A) Are competent under § 29-26-115 to express an opinion or opinions in the case; and

(B) Believe, based on the information available from the medical records reviewed concerning the care and treatment of the plaintiff for the incident or incidents at issue and, as appropriate, information from the plaintiff or others with knowledge of the incident or incidents at issue, that there are facts material to the resolution of the case that cannot be reasonably ascertained from the medical records or information reasonably available to the plaintiff or plaintiff's counsel; and that, despite the absence of this information, there is a good faith basis for maintaining the action as to each defendant consistent with the requirements of § 29-26-115. Refusal of the defendant to release the medical records in a timely fashion or where it is impossible for the plaintiff to obtain the medical records shall waive the requirement that the expert review the medical record prior to expert certification.

(b) Within thirty (30) days after a defendant has alleged in an answer or amended answer that a non-party is at fault for the injuries or death of the plaintiff and expert testimony is required to prove fault as required by § 29-26-115, each defendant or defendant's counsel shall file a certificate of good faith stating that:

(1) The defendant or defendant's counsel has consulted with one (1) or more experts, which may include the defendant filing the certificate of good faith, who have provided a signed written statement confirming that upon information and belief they:

(A) Are competent under § 29-26-115 to express an opinion or opinions in the case; and

(B) Believe, based on the information reviewed concerning the care and treatment of the plaintiff for the incident or incidents at issue, that there is a good faith basis to allege such fault against another consistent with the requirements of § 29-26-115; or

(2) The defendant or defendant's counsel has consulted with one (1) or more medical experts, which may include the defendant filing the certificate of good faith, who have provided a signed written statement confirming that upon information and belief they:

(A) Are competent under § 29-26-115 to express an opinions or opinions in the case; and

(B) Believe, based on the information reviewed concerning the care and treatment of the plaintiff for the incident or incidents at issue, that there are facts material to the resolution of the case that cannot be reasonably ascertained from the information reasonably available to the defendant or defendant's counsel; and that, despite the absence of this information, there is a good faith basis for alleging such fault against another, whether already a party to the action or not, consistent with the requirements of § 29-26-115.

(c) The failure of a plaintiff to file a certificate of good faith in compliance with this section shall, upon motion, make the action subject to dismissal with prejudice. The failure of a defendant to file a certificate of good faith in compliance with this section alleging the fault of a non-party shall, upon motion, make such allegations subject to being stricken with prejudice unless the plaintiff consents to waive compliance with this section. If the allegations are stricken, no defendant, except for a defendant who complied with this section, can assert, and neither shall the judge nor jury consider, the fault, if any, of those identified by the allegations. The court may, upon motion, grant an extension within which to file a certificate of good faith if the court determines that a health care provider who has medical records relevant to the issues in the case has failed to timely produce medical records upon timely request, or for other good cause shown.

(d) (1) Subject only to subdivision (d)(2), the written statement of an expert relied upon in executing the certificate of good faith is not discoverable in the course of litigation.

(2) If a party in a health care liability action subject to this section prevails on the basis of the failure of an opposing party to offer any competent expert testimony as required by § 29-26-115, the court may, upon motion, compel the opposing party or party's counsel to provide to the court a copy of each such expert's signed written statement relied upon in executing the certificate of good faith. The medical experts may be compelled to provide testimony under oath, as determined by the court, for the purposes of determining that party's compliance with subsection (a) or (b).

(3) If the court, after hearing, determines that this section has been violated, the court shall award appropriate sanctions against the attorney if the attorney was a signatory to the action and against the party if the party was proceeding pro se. The sanctions may include, but are not limited to, payment of some or all of the attorney's fees and costs incurred by a party in defending or responding to a claim or defense supported by the non-complying certificate of good faith. If the signatory was an attorney, the court shall forward the order to the board of professional responsibility for appropriate action. Upon proof that a party or party's counsel has filed a certificate of good faith in violation of this section in three (3) or more cases in any court of record in this state, the court shall, upon motion, require the party or party's counsel to post a bond in the amount of ten thousand dollars ($10,000) per adverse party in any future health care liability case to secure payment of sanctions for any violation of this section in such case.

(4) A certificate of good faith shall disclose the number of prior violations of this section by the executing party.

(5) The administrative office of the courts shall develop a certificate of good faith form to effectuate the purposes of this section.






Part 2 - Therapist Sexual Misconduct Victims Compensation

§ 29-26-201 - Short title.

The title of this part is, and may be cited as, the "Therapist Sexual Misconduct Victims Compensation Act."



§ 29-26-202 - Intent.

It is the intention of the general assembly to provide victims of sexual misconduct by a therapist with a legal remedy, including significant compensatory damages and a more reasonable statute of limitations. It is intended to prevent sexual misconduct by a therapist by imposing significant liability upon any therapist who engages in this type of misconduct. This is necessary due to the inadequacy of the current system of health care liability where the statute of limitations fails to address the specific problems associated with sexual misconduct by a therapist. This part also clarifies the legal landscape and attempts to prevent most instances of sexual misconduct by making employers liable if they refuse to take simple and reasonable steps to avoid endangering their patients.



§ 29-26-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Claimant" means any of the following:

(A) The victim;

(B) The parents of the victim where the victim is still a minor;

(C) The legal guardian of the victim if the victim is not competent to assert such victim's legal rights; or

(D) The spouse of the victim where the sexual misconduct occurred while the spouse and the victim were married;

(2) "Deception" means the representation that sexual actions are part of or consistent with the patient's treatment by the therapist;

(3) "Emotionally dependent" means that the patient's emotional condition is such that the therapist knows or has reason to know that the patient is not competent to give consent to sexual advances due to the relationship which the therapist and patient have developed in the course of treatment by the therapist;

(4) "Employer" means any person or entity that employs any therapist for the purpose of providing therapy;

(5) "Patient" means a person who has obtained therapy from a therapist. For purposes of this part, "patient" encompasses both current and former patients of a therapist;

(6) "Sexual behavior" means sexual activity of the victim other than the sexual act or acts at issue in the case;

(7) (A) "Sexual misconduct" means any of the following, regardless of the consent of the patient:

(i) Any intrusion into an opening of the patient's body by any part of the therapist's body, or an object used by the therapist to effect an intrusion for the purpose of sexual arousal or gratification;

(ii) Any intrusion into an opening of the therapist's body by any part of the patient's body, or an object used by the patient to effect an intrusion for the purpose of sexual arousal or gratification where the therapist has consented to the conduct verbally or by acquiescence;

(iii) Touching of the patient's body by the therapist for the purpose of sexual arousal or gratification; or

(iv) Touching of the therapist's body by the patient for the purpose of sexual arousal or gratification where the therapist has consented to the conduct verbally or by acquiescence; (B) Sexual misconduct includes attempts by the therapist to engage in the conduct described in subdivisions (7)(A)(i) -- (iv), inclusive; and

(C) Conduct which is part of standard medical treatment shall not constitute sexual misconduct if the therapist is legally permitted and qualified to perform such medical treatment;

(8) "Therapist" means any person who performs therapy regardless of whether the person is licensed by the state; and

(9) "Therapy" means action by a person who represents that the person is and does practice the professional treatment, assessment, or counseling of a mental or emotional disorder, illness, condition or symptom. "Therapy" includes, but is not limited to, marital counseling, substance abuse treatment, and family counseling. Therapy begins the first time the patient seeks the therapist's assistance as a therapist. "Therapy" includes services provided without charge if they otherwise meet the definition.



§ 29-26-204 - Elements.

A cause of action for sexual misconduct exists for a claimant where the sexual misconduct occurred:

(1) During the time when the patient was receiving therapy from the therapist; or

(2) After the patient has stopped receiving therapy from the therapist if the patient is still emotionally dependent upon the therapist or the sexual misconduct was the result of deception; or

(3) Both subdivisions (1) and (2).



§ 29-26-205 - Exceptions.

A therapist does not violate § 29-26-204 if the patient is:

(1) The spouse of the therapist and was married to the therapist prior to the establishment of the therapist-patient relationship; or

(2) The sexual relationship began prior to the establishment of the therapist-patient relationship.



§ 29-26-206 - Employer liability.

(a) An employer of a therapist may be liable under § 29-26-204 if sexual misconduct occurred as provided in § 29-26-204, and either of the following applies:

(1) The employer fails to take reasonable action when the employer knows or has reason to know that the therapist has engaged in sexual misconduct with any patient; or

(2) The employer fails to make inquiries of a former employer concerning past sexual misconduct of the therapist and the:

(A) Former employer's name and address has been disclosed to the employer;

(B) Therapist was employed by the former employer as a therapist within five (5) years of the date of employment as a therapist for the employer and during the period of prior employment the therapist engaged in sexual misconduct.

(b) An employer or former employer of a therapist may be liable under § 29-26-204 if:

(1) Sexual misconduct occurred as provided in § 29-26-204;

(2) The employer or former employer receives a written request from another employer or prospective employer concerning sexual misconduct by the therapist;

(3) The employer or prospective employer is considering the therapist for a therapist position; and

(4) The employer or former employer knows or has reason to know of the sexual misconduct and fails or refuses to disclose to the requesting employer the occurrence of sexual misconduct by the therapist.

(c) An employer or former employer who gives information concerning sexual misconduct by a therapist when presented with a request for such information by a prospective employer of the therapist is absolved from any legal liability due to the therapist's failure to find employment or damage to the therapist's reputation as a result of the information provided, unless the information is false and the reporting employer knew or should have known that the information was false.

(d) Nothing in this section is intended to affect in any way the application of employer liability if such liability rests upon negligence by the employer in supervising the therapist or where the scope of employment would encompass the sexual misconduct.



§ 29-26-207 - Evidence of sexual conduct.

In an action for sexual misconduct, the victim's sexual history is not admissible as evidence except to prove that the sexual behavior occurred with the therapist prior to the provision of therapy to the patient by the therapist. During discovery, only evidence of the victim's sexual history which is relevant to a determination of the timing of the sexual relationship between the parties is discoverable.



§ 29-26-208 - Statute of limitations.

(a) The statute of limitations in sexual misconduct actions is two (2) years from the date the alleged injury occurred or is discovered, whichever is later. For purposes of this section, discovery of the alleged injury occurs after therapy ends, the victim is no longer emotionally dependent upon the therapist, and the patient knew or should have known that sexual misconduct by a therapist is unprofessional and harmful to the patient.

(b) Except as provided in subsection (c), no such action shall be brought more than three (3) years after the date of the last communication of any kind between the therapist and the patient.

(c) Where the sexual misconduct involves a minor, the statute of limitations shall be one (1) year after the minor's eighteenth birthday, except that where subsection (a) or (b) would provide for a longer time in which to bring a claim, the provision that provides the longest time in which to bring a claim applies.



§ 29-26-209 - Damages.

The claimant may recover for damages caused by the sexual misconduct. Such damages include, but are not limited to:

(1) Reasonable economic losses caused by the emotional, mental or physical effects of the sexual misconduct, including, but not limited to:

(A) The cost of counseling, hospitalization and any other expenses connected with treating the harm caused by the sexual misconduct;

(B) Any payments made to the therapist for treatment;

(C) The cost of counseling, hospitalization and any other expenses connected with treating the mental disorder, illness, condition, or symptom for which the patient had sought therapy from the therapist; and

(D) Loss of income caused by the sexual misconduct;

(2) Pain and suffering caused by the sexual misconduct, including, but not limited to, psychological and emotional anguish;

(3) If the victim is dead, the claimant may seek damages for wrongful death where the victim's death is the result of the physical or emotional harm inflicted upon the victim by the sexual misconduct of the therapist; and

(4) Punitive damages as otherwise provided by law.



§ 29-26-210 - Construction.

This part is declared to be remedial in nature and this part shall be liberally construed to effectuate its purposes.









Chapter 27 - Partition

Part 1 - Partition Generally

§ 29-27-101 - Persons entitled.

Any person having an estate of inheritance, or for life, or for years, in lands, and holding or being in possession thereof, as tenant in common or otherwise, with others, is entitled to partition thereof, or sale for partition, under this chapter.



§ 29-27-102 - Effect of encumbrance.

The fact that the premises are subject to an encumbrance by mortgage or otherwise will not affect the right.



§ 29-27-103 - Infancy of owners -- Distinctness of interests.

Nor will the fact that some of the joint owners are infants, and that it is to their interest that the property should not be partitioned; nor that the several estates and interests of the parties are altogether different and distinct.



§ 29-27-104 - Partial partition -- Interest of minors.

In these cases the partition shall be made according to the respective rights of the parties, setting apart to such as desire it their shares in severalty, and leaving the shares of others, if desired, in common; and if there are minors, the court may, in its discretion, leave their shares in common, or set them apart to each in severalty, as may appear to be just, upon the proof introduced.



§ 29-27-105 - Partition of personalty -- Possession pending proceeding.

(a) Any two (2) or more persons owning personal property in common may have partition, or sale for partition, thereof, in accord, substantially, with this chapter in respect of realty.

(b) Where such owners are unable to agree as to possession pending the proceeding, the court may make orders as to possession or leasing thereof.



§ 29-27-106 - Jurisdiction of courts.

(a) The county, circuit, or chancery courts have concurrent jurisdiction of partition cases under this chapter, by bill or petition.

(b) Nothing in this chapter shall deprive the chancery court of the jurisdiction rightfully belonging to that court over the subject of partition and sales of realty for the purposes of division.



§ 29-27-107 - Venue of actions.

The petition may be filed in the court of the county in which the land, or any part of it lies, or in which the defendant resides. If all the claimants join in the petition, or assent to the partition, it may be filed in any county in the state, whether any of the land lies therein or not.



§ 29-27-108 - Contents of petition.

The bill or petition shall set forth, as far as known, the names of the owners, their residences, which of them are infants or married.



§ 29-27-109 - Parties.

Every person having such interest, whether in possession or otherwise, shall be made a party.



§ 29-27-110 - Uncertainty of interests.

In case any one (1) or more of such parties, or the share or quantity of interest of any of the parties, be unknown to the petitioner, or be uncertain or contingent, or the ownership of the inheritance shall depend upon an executory devise, or the remainder shall be a contingent remainder, so that such parties cannot be named, the facts shall be set forth in such petition.



§ 29-27-111 - Notice of petition.

(a) Notice of the petition, stating the time it is intended to present it, and the court at which it is to be presented, shall be served upon the parties who do not join in the petition, at least five (5) days before its presentation, or given by publication, as provided in subsection (b).

(b) If any of the parties defendant are nonresidents or unknown, or of unknown residence, the court, or its clerk, may order and make publication for them, under this Code in like cases in chancery where personal service of process is dispensed with.



§ 29-27-112 - Commencement of action by summons.

The action may, however, be commenced by filing the petition or bill, and issuance and service of copy and summons, or making publication as in chancery cases.



§ 29-27-113 - Decree -- Reservation of unknown interests.

(a) The court, on appearance or default, shall declare the rights, titles, and interests of the parties in the premises, and give judgment that partition be made between such of them as have any right therein, according to such right.

(b) The court may, in a proper case, where there are unknown parties or unknown shares, give judgment that partition be made, so far as the rights or interests of the parties or shares are known and ascertained, and the residue of the premises shall remain for the parties whose interests have not been ascertained, subject to division at any future time.



§ 29-27-114 - Appointment of commissioners.

(a) Whenever the judgment of partition is rendered, the court will appoint three (3) or more respectable freeholders, any three (3) of whom may perform the duty, to make the partition so adjudged, according to the respective rights and interests of the parties, as the same are ascertained and determined.

(b) If the lands lie in different counties, the court may appoint separate sets of commissioners for each county, or one (1) set for all the lands, as may seem best for the interest of the parties.



§ 29-27-115 - Oath of commissioners.

The commissioners, before proceeding to the execution of their duty, shall be severally sworn, by the clerk, the officer summoning them, the county surveyor, the deputy, or any general sessions judge, to do justice among the parties, to the best of their skill and abilities, according to the directions of the court.



§ 29-27-116 - Mode of partition.

In making partition, the commissioners shall divide the premises and allot the several shares to the respective parties, quality and quantity relatively considered, according to the respective rights and interests of the parties as adjudged by the court, designating the several shares by posts, stones, marked trees, or other permanent monuments; and they may employ a surveyor, with the necessary assistants, to aid therein. The partition may be made by tracts, or by the division of each tract into shares, as may seem right to the commissioners and the court.



§ 29-27-117 - Unequal partition -- Equalizing charges.

If the commissioners are satisfied that exact partition cannot be made without material injury to the parties, or some one of them, they may make the partition as nearly equal as they can, and charge the larger shares with the sums necessary to equalize all the shares, and report the facts.



§ 29-27-118 - Report of commissioners.

The commissioners shall make a report in writing, signed by at least three (3) of them, of what they have done, and describing the land divided, and the share of each party, by metes and bounds, or other sufficient designation.



§ 29-27-119 - Confirmation of report -- Decree.

Upon the coming in of the report, unless set aside for good cause shown, upon exception, the court shall confirm the same, and divest and vest title according to its terms, giving a decree in proper cases in favor of those to whom smaller shares have been allotted against those having the larger shares, for the amounts reported, which decree is a lien on such larger shares until paid. Where there are infants whose shares are thus charged, the court shall direct the money to be paid out of their personal estate, if any.



§ 29-27-120 - Commissioners' expenses.

The expenses of the commissioners, including the expenses of a surveyor and the surveyor's assistants, when they have been employed, will be ascertained and allowed by the court; the expenses to be paid by the claimants in the proportion of their interests, or equally, as the court may direct, to be collected as other costs.



§ 29-27-121 - Attorneys' fees.

The court may, in its discretion, order the fees of the attorneys for the complainant and defendant to be paid out of the common fund, where the property is sold for partition, and taxed as cost in cases where the property is partitioned in kind.



§ 29-27-122 - Persons bound by decree.

The partition thus made is conclusive:

(1) On all parties named in the proceedings who have at the time any interest in the premises divided, as owners in fee or as tenants for years or as entitled to the reversion, remainder, or inheritance of such premises after the termination of any particular estate therein; or who by any contingency in any will, conveyance, or otherwise, may be or may become entitled to any beneficial interest in the premises; or who shall have any interest in any individual share of the premises, as tenants for years or for life;

(2) On all persons interested in the premises who are unknown, to whom notice has been given by publication, as hereinbefore directed;

(3) On all persons claiming from such parties or persons, or either of them.



§ 29-27-123 - Persons not bound by decree.

Such judgment and partition will not affect any tenants or persons having claims as tenants, for life, to the whole of the premises, nor preclude any person, except those specified in § 29-27-122, from claiming any title to the premises, or from controverting the title or interest of the parties between whom the partition has been made.






Part 2 - Sale for Division

§ 29-27-201 - Sale for division authorized.

Any person entitled to a partition of premises, under part 1 of this chapter, is equally entitled to have such premises sold for division, in the following cases:

(1) If the premises are so situated that partition thereof cannot be made; or

(2) Where the premises are of such description that it would be manifestly for the advantage of the parties that the same should be sold instead of partitioned.



§ 29-27-202 - Application for sale.

The application for a sale of the premises is made by bill or petition, under the same rules and regulations that govern the application for partition.



§ 29-27-203 - Alternative application.

The application may be in the alternative for partition, if practicable or advisable, and, if otherwise, for a sale.



§ 29-27-204 - Amendment to pray sale.

The petition or bill may also be amended at any stage of the cause, so as to pray a sale, if the parties think it for their interest.



§ 29-27-205 - Answer asking sale.

Even if application is for partition only, the court may, upon the answers of the defendants asking a sale, and satisfactory cause shown, decree a sale for division.



§ 29-27-206 - Commissioners recommending sale.

If the commissioners appointed to make partition report that the premises, or any portion thereof, are so situated that a partition cannot be made without great prejudice to the owners, the court may, if satisfied that the report is just and correct, order a sale of the premises, whether prayed for or not in the petition, or asked by the defendant.



§ 29-27-207 - Decree for sale of estate situated in several counties.

When the estate to be divided is situated in several counties, the court may decree a sale of all the land, as well that situated in the county where the bill is filed as in any other county in the state.



§ 29-27-208 - Sale of life estate.

(a) The court may, with the assent of the person entitled to an estate for life, to the whole or any part of the premises, who is a party to the proceedings, sell such estate with the rest.

(b) (1) If such person is incapable of giving assent, the court may determine, under all the circumstances, and taking into view the interest of all the parties, whether such estate ought to be excepted from the sale, or sold.

(2) If the person entitled to any such estate for life be unknown, the court may determine whether the estate shall be sold or not, as in the case of persons under disability, and, in the event of sale, make such order for the protection of the rights of such person in the same manner, as far as may be, as if the person were known and had appeared.

(c) When such interest is sold, the value thereof may be ascertained and paid over in gross, or the proper proportion of the fund invested, and the income paid over to the party during the continuance of the estate.



§ 29-27-209 - Ascertainment of encumbrances -- Payment.

(a) (1) It is the duty of the parties, when a sale is applied for or ordered, to disclose any encumbrance upon the premises, or any part thereof.

(2) Either party, or the purchaser after sale, may have a reference to ascertain whether there are any encumbrances on the premises, the costs of which reference will be borne by the person applying, unless an encumbrance is discovered which the party failed to disclose, as required in this section, and then by the party failing to disclose.

(b) If it appears by the report that there are any existing encumbrances upon the estate or interest in the premises of any party named in the proceedings, the court may direct the same to be paid out of the share of the party in the funds, or order a credit to be given the purchaser for the amount of such encumbrance.



§ 29-27-210 - Interpleader of encumbrancer.

If the party dispute the validity of the supposed encumbrance, the purchaser may, by petition, compel such party and the supposed encumbrancer to interplead, unless the parties produce and file a disclaimer or receipt from such supposed encumbrancer.



§ 29-27-211 - Unencumbered shares unaffected.

The proceedings to ascertain and settle the amount of encumbrances, as provided in §§ 29-27-209 -- 29-27-213, shall not affect any other party in the suit nor delay the paying over or investing of moneys to or for the benefit of any party upon whose estate in the premises there appears to be no encumbrance.



§ 29-27-212 - Sale subject to encumbrance.

Sales made without reference to the encumbrances are subject thereto, and do not affect the right of such encumbrancers in any way.



§ 29-27-213 - Purchaser's rights under undisclosed encumbrance.

Nothing herein contained shall be held to deprive a purchaser of any rights the purchaser may have to be relieved of a sale, by reason of an encumbrance not made known at the sale.



§ 29-27-214 - Terms of sale.

The court may direct the sale to be made for cash, or on such credit as may be deemed most for the interest of all the parties.



§ 29-27-215 - Security for purchase money.

(a) The installments of purchase money shall be secured by note, with good personal security, and a lien retained on the land until the whole amount is paid.

(b) The lien for the purchase money subsists until the whole is paid, notwithstanding any omission to reserve such lien, either in the decree or titles made in compliance with the orders of the court.



§ 29-27-216 - Vesting of title in purchaser.

The court, upon confirmation of the sale, divests title and vests it as in other cases of sale of real estate by decree of court, under the provisions of this Code.



§ 29-27-217 - Decree.

The rights of the parties shall be settled by the judgment or decree of the court, and the proceeds divided in accordance therewith.



§ 29-27-218 - Disposition of proceeds of sale.

(a) The shares of adults not under any disability, in the proceeds of sale made for partition, after deducting the proportion of costs to be borne by such shares, shall be paid over to such parties or their order.

(b) If any of the parties are infants, the court shall direct the disposition of the shares of such parties, and may order that the money be paid over to the general guardian, upon giving bond, with good security, to cover the fund, or laid out in the purchase of other lands for such minors, or otherwise permanently invested.

(c) The court shall, in like manner, direct the disposition of the shares of other parties laboring under the disability of unsoundness of mind, or, upon proper application, order a reinvestment in other property, for the benefit of such parties.

(d) Where any of the parties are absent from the state, are without legal representatives in this state, or are not known or named in the proceedings, the court shall direct the shares of such parties to be invested in permanent securities at interest, for the benefit of such parties, until claimed by them or their legal representatives.



§ 29-27-219 - Bond to refund proceeds of sale.

The court may, whenever the nature of the case demands, require all, or any of the parties, before they shall receive any share of the moneys arising from a sale under this chapter, to give approved security, in such sum as the court may direct, to refund such share, with interest thereon, in case it should thereafter appear that such party was not entitled thereto.









Chapter 28 - Products Liability Actions

§ 29-28-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Products Liability Act of 1978."



§ 29-28-102 - Chapter definitions.

As used in this chapter unless the context otherwise requires:

(1) "Anticipated life." The anticipated life of a product shall be determined by the expiration date placed on the product by the manufacturer when required by law but shall not commence until the date the product was first purchased for use or consumption;

(2) "Defective condition" means a condition of a product that renders it unsafe for normal or anticipatable handling and consumption;

(3) "Employer" means any person exercising legal supervisory control or guidance of users or consumers of products;

(4) "Manufacturer" means the designer, fabricator, producer, compounder, processor or assembler of any product or its component parts;

(5) "Product" means any tangible object or goods produced;

(6) "Product liability action" for purposes of this chapter includes all actions brought for or on account of personal injury, death or property damage caused by or resulting from the manufacture, construction, design, formula, preparation, assembly, testing, service, warning, instruction, marketing, packaging or labeling of any product. "Product liability action" includes, but is not limited to, all actions based upon the following theories: strict liability in tort; negligence; breach of warranty, express or implied; breach of or failure to discharge a duty to warn or instruct, whether negligent, or innocent; misrepresentation, concealment, or nondisclosure, whether negligent, or innocent; or under any other substantive legal theory in tort or contract whatsoever;

(7) "Seller" includes a retailer, wholesaler, or distributor, and means any individual or entity engaged in the business of selling a product, whether such sale is for resale, or for use or consumption. "Seller" also includes a lessor or bailor engaged in the business of leasing or bailment of a product; and

(8) "Unreasonably dangerous" means that a product is dangerous to an extent beyond that which would be contemplated by the ordinary consumer who purchases it, with the ordinary knowledge common to the community as to its characteristics, or that the product because of its dangerous condition would not be put on the market by a reasonably prudent manufacturer or seller, assuming that the manufacturer or seller knew of its dangerous condition.



§ 29-28-103 - Limitation of actions -- Exception.

(a) Any action against a manufacturer or seller of a product for injury to person or property caused by its defective or unreasonably dangerous condition must be brought within the period fixed by §§ 28-3-104, 28-3-105, 28-3-202 and 47-2-725, but notwithstanding any exceptions to these provisions, it must be brought within six (6) years of the date of injury, in any event, the action must be brought within ten (10) years from the date on which the product was first purchased for use or consumption, or within one (1) year after the expiration of the anticipated life of the product, whichever is the shorter, except in the case of injury to minors whose action must be brought within a period of one (1) year after attaining the age of majority, whichever occurs sooner.

(b) The foregoing limitation of actions shall not apply to any action resulting from exposure to asbestos or to the human implantation of silicone gel breast implants.

(c) (1) Any action against a manufacturer or seller for injury to a person caused by a silicone gel breast implant must be brought within a period not to exceed twenty-five (25) years from the date such product was implanted; provided, that such action must be brought within four (4) years from the date the plaintiff knew or should have known of the injury.

(2) For purposes of this subsection (c) only, "seller" does not include a hospital or other medical facility where the procedure took place, nor does "seller" include the physician or other medical personnel involved in the procedure.

(3) This subsection (c) only applies to causes of action not pending or decided on or before May 26, 1993. For the purposes of this subsection (c), a "pending case" is defined as a case actually filed by a silicone gel-filled breast implant recipient.



§ 29-28-104 - Compliance with government standards -- Rebuttable presumption.

(a) Compliance by a manufacturer or seller with any federal or state statute or administrative regulation existing at the time a product was manufactured and prescribing standards for design, inspection, testing, manufacture, labeling, warning or instructions for use of a product, shall raise a rebuttable presumption that the product is not in an unreasonably dangerous condition in regard to matters covered by these standards.

(b) A manufacturer or seller, other than a manufacturer of a drug or device, shall not be liable for exemplary or punitive damages if:

(1) The product alleged to have caused the harm was designed, manufactured, packaged, labeled, sold, or represented in relevant and material respects in accordance with the terms of approval, license or similar determination of a government agency; or

(2) The product was in compliance with a statute of the state or the United States, or a standard, rule, regulation, order, or other action of a government agency pursuant to statutory authority, when such statute or agency action is relevant to the event or risk allegedly causing the harm and the product was in compliance at the time the product left the control of the manufacturer or seller.

(c) Subsection (b) shall not apply if the claimant establishes that the manufacturer or seller:

(1) At any time before the event that allegedly caused the harm, sold the product after the effective date of an order of a government agency that ordered the removal of the product from the market or withdrew the agency's approval of the product; or

(2) In violation of applicable regulations, withheld or misrepresented to the government agency information material to the approval and such information is relevant to the harm which the claimant allegedly suffered.

(d) The award of punitive or exemplary damages against a manufacturer of a drug or device shall be governed by § 29-39-104.



§ 29-28-105 - Determination of defective or dangerous condition.

(a) A manufacturer or seller of a product shall not be liable for any injury to a person or property caused by the product unless the product is determined to be in a defective condition or unreasonably dangerous at the time it left the control of the manufacturer or seller.

(b) In making this determination, the state of scientific and technological knowledge available to the manufacturer or seller at the time the product was placed on the market, rather than at the time of injury, is applicable. Consideration is given also to the customary designs, methods, standards and techniques of manufacturing, inspecting and testing by other manufacturers or sellers of similar products.

(c) This section does not apply to an action based on express warranty or misrepresentation regarding the chattel.

(d) A product is not unreasonably dangerous because of a failure to adequately warn of a danger or hazard that is apparent to the ordinary user.



§ 29-28-106 - Seller's liability.

No product liability action, as defined in § 29-28-102, shall be commenced or maintained against any seller, other than the manufacturer, unless:

(1) The seller exercised substantial control over that aspect of the design, testing, manufacture, packaging or labeling of the product that caused the alleged harm for which recovery of damages is sought;

(2) Altered or modified the product, and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought;

(3) The seller gave an express warranty as defined by title 47, chapter 2;

(4) The manufacturer or distributor of the product or part in question is not subject to service of process in this state and the long-arm statutes of Tennessee do not serve as the basis for obtaining service of process; or

(5) The manufacturer has been judicially declared insolvent.



§ 29-28-107 - Complaint -- Statement of damages.

Any complaint filed in a products liability action shall state an amount of such suit sought to be recovered from any defendant.



§ 29-28-108 - Product altered or abnormally used.

If a product is not unreasonably dangerous at the time it leaves the control of the manufacturer or seller but was made unreasonably dangerous by subsequent unforeseeable alteration, change, improper maintenance or abnormal use, the manufacturer or seller is not liable.






Chapter 29 - Quieting Title

§ 29-29-101 - Persons not in being made defendants.

In any suit in equity brought in any court under its general equity jurisdiction to quiet, perfect, or adjudge the title to real estate, or to remove clouds from the title thereof, situated within the state, in which suit it is sought to determine the rights or claims of any person not in being, such person may be made defendant, and such parties defendant may be designated by general words of descriptions such as the unborn children or representatives of children of A. B. a living person.



§ 29-29-102 - Constructive service on persons not in being.

If in such suit it shall appear that there is or may be any person who has been made a party defendant under § 29-29-101, a general notice of such suit shall be published in a newspaper within the county in which the land involved is situated, and if there is no newspaper in the county, then in an adjoining county, for four (4) consecutive weeks next preceding the hearing of such suit, and also general notice shall be posted in a conspicuous place on the premises for four (4) weeks next preceding the hearing of such suit, and notice given in accordance with this section shall be deemed constructive service on all unborn parties defendant.



§ 29-29-103 - Guardian ad litem or next friend.

If, after notice has been given as provided in § 29-29-102, it shall appear to the court that there are parties defendant who are not in being and who are not represented before the court, the court may of its own motion or on the motion of any party, appoint a suitable person to act as guardian ad litem or next friend of any such party or parties, and if there are or may be any parties defendant who have conflicting interests, the court may appoint different guardians ad litem or next friends to represent them.



§ 29-29-104 - Costs of guardian or next friend.

The cost of appearance of any such guardian ad litem or next friend, including compensation of counsel, shall be determined by the court and paid by the complainant, and execution against the complainant may issue therefor in the name of the guardian ad litem or next friend.



§ 29-29-105 - Effect of decree -- Jurisdiction in personam -- Testamentary contingent remainders.

(a) After the appointment of a guardian ad litem or next friend, the court may proceed as though the parties defendant were in being and actually served with process.

(b) Such suit shall be deemed to be a proceeding in rem against the land, and a decree establishing or declaring the validity, nature, or extent of complainant's title or interest, shall operate directly on the land and shall have the force of a release made by or on behalf of all parties defendant of all claims inconsistent with the title established thereby.

(c) Nothing herein contained shall prevent the court from also exercising its ordinary jurisdiction in personam against parties defendant who have been actually served with process, and who are personally amenable to its decree.

(d) Nothing in this chapter shall be construed to affect any contingent remainder created by any will or devise of any deceased person.






Chapter 30 - Recovery of Personal Property

Part 1 - Action to Recover Personal Property

§ 29-30-101 - Action to recover personal property.

Where goods, chattels, or other items of tangible personal property are in the possession of another, the person entitled to possession thereof may recover such goods, chattels, or other tangible personal property by filing an action to recover personal property.



§ 29-30-102 - Jurisdiction and venue.

(a) The action may be instituted in the court of general sessions or in the circuit court or chancery court.

(b) The action may be instituted in any county where any part of the personal property is located, in the county where the contract was executed, in the county where any defendant resides or in the county where the address of any defendant was stated to be in any writing on which the plaintiff's claim to possession is founded.



§ 29-30-103 - Complaint or warrant -- Affidavit -- Exhibit.

(a) The action to recover personal property shall be commenced by filing a complaint in the circuit or chancery court, or by causing a warrant to issue in the general sessions court.

(b) If the plaintiff's right of possession is founded upon a writing, a copy of the writing shall be attached as an exhibit to the affidavit.

(c) The complaint or warrant shall be sworn to, or have attached a sworn affidavit. The following facts shall be sworn to:

(1) That the plaintiff is entitled to possession of the described property and the reason plaintiff is so entitled;

(2) A description which reasonably identifies the property sought; and

(3) The value of the property.



§ 29-30-104 - Filing of action -- Process -- Possessory hearing -- Procedure -- Forms.

(a) The action to recover personal property shall be filed with the clerk and process shall issue. The process shall show on its face that a possessory hearing will be held on a date and a time specified before the judge or chancellor of the court where the action is filed.

(b) The purpose of the possessory hearing is to protect the defendant's use and possession of the property from arbitrary or mistaken deprivation. If the judge shall, after conducting the possessory hearing, find that the plaintiff's claim for immediate possession should be sustained, the judge shall issue a writ of possession.

(c) The possessory hearing shall be held in not less than five (5) nor more than twenty (20) days after the process is served upon the defendant; provided, failure to do so within the time period shall not be grounds for dismissal.

(d) The process shall notify the defendant that if the defendant fails to appear and offer evidence, the court shall issue the writ of possession, and in actions filed in courts of general sessions, the process shall also notify the defendant that if the defendant fails to appear and offer evidence, the judge shall enter a default judgment for the relief sought in the warrant.

(e) Whether or not the claim for immediate possession is allowed at a possessory hearing the action commenced hereunder shall be tried in all respects as other actions are tried in the particular court in which it is filed.

(f) The process in general sessions court shall have attached or annexed to it a blank form for the use of the court in entering its judgment and a blank form for the use of the defendant or defendants in waiving a hearing, all of which shall be in substantially the following form:

Click here to view form

If the action to recover personal property is an action to satisfy a lien on a motor vehicle for repayment of a loan, the process in general sessions court shall also have attached or annexed to it a blank inventory from which shall be in substantially the following form:

Click here to view form

(g) No objection shall be made as to the form of process if the essential matters of this section are set forth in the process.

(h) The process in all other courts shall have attached or annexed to it a blank form for the use of the defendant or defendants in waiving a hearing, all of which shall be in substantially the following form:

Click here to view form



§ 29-30-105 - Restraining order against defendant -- Penalty for violation -- Form of order.

(a) If requested by the plaintiff and upon the plaintiff's posting bond in an amount to be determined by the court, but not to exceed the value of the property, the judge may concurrently issue an order restraining the defendant from damaging, concealing or removing such property from the court's jurisdiction.

(b) Upon proper showing that such order has been violated, the defendant commits a Class C misdemeanor.

(c) The restraining order shall be substantially in the following form:

"FIAT



§ 29-30-106 - Procedure to expedite action for writ of possession.

(a) As an alternative to commencing an action to recover personal property as otherwise provided in this part, any party needing or desiring to expedite the proceeding may commence and expedite the action by proceeding as follows:

(1) Application for a writ of possession may be made to the appropriate court at the beginning of the first session of court during the day, or at such other time of day as the court, by local rule, has established. Either simultaneously with the making of such application or prior thereto, the party seeking a writ of possession shall file a verified complaint with which shall be exhibited a copy of any writing upon which the alleged claim to possession is founded. Upon the making of such application, the court shall hear the parties and shall order the writ of possession issued giving the plaintiff immediate possession of the property where the court finds either:

(A) That at least five (5) days prior to such application plaintiff mailed by certified mail or delivered to defendant a notice of the time and place of such application and that:

(i) Such notice had either been received by the defendant, or was directed to the defendant at the address stated in any writing, signed by the defendant, and on which the plaintiff's claim to possession is founded;

(ii) Such notice was accompanied by a copy of plaintiff's complaint, including a copy of any writing on which the plaintiff's claim to possession was founded; and

(iii) The plaintiff is entitled to possession of the property, or that there is no substantial controversy as to the plaintiff's right to such possession; or

(B) (i) (a) That the property was obtained by fraud, misrepresentation or theft, or

(b) That the defendant is:

(1) Concealing the property;

(2) Likely to remove it from the jurisdiction of the court;

(3) Likely to dispose of the property;

(4) Endangering the property by unusually hazardous use; or

(5) Seriously impairing the plaintiff's security interest in the property, such as by use in some manner other than that contemplated by the parties, or by failing to maintain hazard insurance on the property where the written instrument or agreement on which the plaintiff's claim is founded requires such insurance;

(ii) A writ of possession issued pursuant to this subdivision (B) shall be conditioned on the plaintiff's posting a bond in an amount fixed by the court which shall not be less than the value of the property;

(2) (A) If, at the time the plaintiff makes application pursuant to subdivision (a)(1)(A), the defendant appears and admits in open court the plaintiff's right to possession of the property, the court shall issue a writ of possession to the plaintiff;

(B) If, at the time the plaintiff makes application pursuant to subdivision (a)(1)(A), the defendant does not appear, there shall be an inference that the defendant does not dispute the plaintiff's right to possession, and the writ of possession shall be issued if the verified complaint demonstrates the plaintiff's right to possession. The writ shall direct the officer to take possession of the property and deliver it to the plaintiff and to summon the defendant to appear and answer within ten (10) days if the action is in the court of general sessions and within thirty (30) days if in any other court;

(C) In like manner, where a writ of possession is issued pursuant to subdivision (a)(1)(B), the writ shall direct the officer to take possession of the property and deliver it to the plaintiff and to summon the defendant to appear and answer within ten (10) days if the action is in the court of general sessions and within thirty (30) days if in any other court;

(D) When the defendant appears and resists the plaintiff's application for a writ of possession made in accordance with subdivision (a)(1)(A), the court shall at that time either try the action or:

(i) Fix a time within which defendant shall answer;

(ii) Fix a time for the trial; and

(iii) Determine which party shall have possession of the property pending a final determination by the court and condition such possession upon the posting of such bond as the court may deem advisable. Where such party fails or refuses to post such bond, the officer shall take possession of the property and retain it either until the bond is posted or until the court enters its final judgment.

(b) Except for the provisions of this section which must be complied with in order to expedite the proceeding, actions commenced pursuant to this section shall be governed by the remaining provisions of this part.



§ 29-30-107 - Writ of possession -- Execution -- Preservation of property -- Answer.

(a) The writ of possession shall direct the proper officer to take the property out of the possession of the defendant and deliver the same to the plaintiff.

(b) The writ of possession shall be executed by the proper officer by seizing the personal property and delivering the same to the plaintiff.

(c) If the property subject to the action hereunder is perishable or threatens to decline speedily in value, the court shall issue such other and further orders as it may find necessary to preserve the property or the value thereof for the benefit of either or both of the parties pending such final determination of the litigation.

(d) If the action in circuit or chancery courts is answered before or after the possessory hearing, the answer shall set forth with reasonable certainty the location of the personal property and any and all rights, remedies, credits, setoffs, or affirmative action growing out of the same matter the defendant may have had against the plaintiff.



§ 29-30-108 - Additional relief -- Prerequisites to deficiency judgment.

(a) In an action to recover personal property, in addition to the recovery of the property, the plaintiff may proceed to recover the balance due on the debt or the plaintiff may, in addition to recovering the personal property, obtain a judgment against the defendant for any debt or other claim arising out of the same transaction or set of circumstances, or the plaintiff may proceed solely for recovery of the personal property with the right to seek a judgment for additional relief in a subsequent action.

(b) No deficiency judgment shall be obtained by the plaintiff or plaintiffs until plaintiff or plaintiffs shall have complied with all requirements of the Uniform Commercial Code applicable thereto.



§ 29-30-109 - Execution of appeal bond.

In the event an appeal is perfected to the supreme court or to the court of appeals, or to the circuit court from such judgment, the appellant shall execute an appeal bond as is otherwise provided for by law.



§ 29-30-110 - Exemplary damages -- Attorneys fees.

The court may, in proper cases, give exemplary damages, including reasonable attorneys fees, in favor of the defendant for the plaintiff's wrongful suing out of this possessory action or in the event that the plaintiff fails to prosecute the action after it has been instituted.



§ 29-30-111 - Issue of counterparts of writs.

Counterpart of the writ of possession may issue, upon suggestion of the plaintiff, to any other county, to be executed upon the goods, or chattels, or served upon defendants found in such county. The court has power to order the issuance of alias and pluries process and writs of possession, and the necessary counterparts thereof, as often as may be necessary.






Part 2 - Detinue

§ 29-30-201 - Detinue.

Where the action is to recover specific personal property, if the party seeks to recover the possession only at the end of the suit, the party may bring detinue.



§ 29-30-202 - Venue of action.

The action may be brought in any county in which the goods and chattels, or any part of them, are, or in which either of the defendants may be found.



§ 29-30-203 - Procedure after personal service but failure to get property.

If the officer's return is that the officer has summoned the defendant, but could not get possession of the goods and chattels sued for, the plaintiff may elect to proceed in case or detinue, and then the cause shall be conducted as if the leading process had been in one of those forms.



§ 29-30-204 - Publication on nonresident.

Should the defendant, or any defendant, be a nonresident of the state, the officer shall return the fact and the court shall order publication to be made for four (4) successive weeks in some newspaper published in the county in which the suit is pending, or in the nearest county. The publication shall state the names of the parties and briefly set forth the nature of the writ.



§ 29-30-205 - Clerk's liability for insufficient bond.

The clerk shall not be exempt, by reason of such orders made by the court, from liability for any damages proceeding from failure to take good and sufficient security.



§ 29-30-206 - Trial without personal service.

If there be no personal service, the court shall impanel a jury and try the cause as though the defendant had filed a plea.



§ 29-30-207 - Monetary damages.

On the issue being found for the plaintiff, or in case of default, upon writ of inquiry, the jury shall ascertain the plaintiff's damages for the seizure and detention, and judgment shall be rendered therefor with costs.



§ 29-30-208 - Judgment for defendant.

If the issue is found for the defendant, or the plaintiff dismisses or fails to prosecute the suit, the judgment shall be that the goods be returned to the defendant, or, on failure, that the defendant recover their value, with interest thereon and damages for the detention, the value of the property and the damages to be assessed by the jury trying the cause; or, where the plaintiff fails to prosecute, by a jury impaneled for the purpose.



§ 29-30-209 - Failure to return goods under alternative judgment for defendant.

Where judgment has been rendered in the alternative, under § 29-30-208, if the goods are not returned to the defendant, and the writ of fieri facias is returned unsatisfied, in whole or in part, the defendant may have an accordant final judgment over, by motion, without notice against plaintiff and plaintiff's sureties in the replevin bond, at the term of the court to which the fieri facias shall have been returned. The proceedings of the judgment final shall be a part of the record of the original cause.



§ 29-30-210 - Exemplary damages.

(a) The jury may, in proper cases, give exemplary damages in favor of either party.

(b) In all cases where the plaintiff fails to prosecute the suit with effect, the jury may make such valuation as will be likely to effect a return of the property to the defendant, if the character of the property is such as to make the return of the specific property important.



§ 29-30-212 - Form of warrant.

The method of obtaining the writ shall be the same as when the suit is prosecuted in court, and the following shall in substance be the form of the writ:

Click here to view form



§ 29-30-213 - Execution of general sessions judge's writ.

Any constable may execute this writ, and, in exercising this power, shall be governed by the laws regulating sheriffs in the execution of a writ issued by a court.



§ 29-30-214 - General sessions court judgment for defendant.

If the general sessions judge finds the issue in favor of the defendant, or the plaintiff dismisses or fails to prosecute the suit, the judge shall render judgment against the plaintiff and the plantiff's sureties on the replevin bond that the property replevied be returned to the defendant, or on failure to do so, that the defendant recover of plaintiff and sureties on replevin bond the value of the property replevied with interest thereon and damages for the detention of the same, the value of the property and the damage to be assessed by the judge trying the case.



§ 29-30-215 - Exemplary damages in general sessions court.

(a) The general sessions judge may, in a proper case, give exemplary damages in favor of either party.

(b) In all cases where the plaintiff fails to prosecute the suit with effect, the general sessions judge may make such valuation as will be likely to effect the return of the property to the defendant if the character of the property is such as to make the return of the specific property important.



§ 29-30-216 - Fees before general sessions court.

The following fees shall be allowed in such suit:

(1) For issuing the writ ..................... $1.00;

(2) For rendering the judgment ..................... .75;

(3) To the constable, for executing the writ ..................... 3.00.



§ 29-30-217 - Appeal from general sessions court.

Either party may appeal from the general sessions court's judgment to the circuit court, within the ten (10) days allowed by § 27-5-108, on giving bond in double the value of the property replevied, payable to the opposite party, conditioned to prosecute the appeal with effect, and to abide by and perform the judgment of the circuit court; but a bond in double the value is not required of a defendant not in possession and unsuccessful before the general sessions court.









Chapter 31 - Removal of Disability of Minors

§ 29-31-101 - Power to remove.

(a) The chancery court of a county in which a minor resides or the chancellor in vacation may remove the disabilities of minority; and the chancery court of any county, or the chancellor of such court in vacation, may remove the disabilities of minority of a nonresident minor of the state of Tennessee who owns, or has an interest in, any real or personal property located in the state of Tennessee, so as to enable the minor to sell and convey such real or personal property, or any interest therein, or to do any other act in respect thereof; all as fully and effectively as if the minor was eighteen (18) years of age.

(b) In all cases where a minor petitions for the removal of disabilities of minority in a county other than the county in which property is located, petition must show that no application has been previously made in the county where the property is located.

(c) The circuit court and the judge thereof shall have concurrent jurisdiction with the chancery court and chancellor to remove the disabilities of minority.



§ 29-31-102 - Application -- Process -- Appearance to resist application.

(a) The application therefor shall be made in writing by the minor by next friend, and shall state the age of such minor and the names and places of residence of the minor's parents, and if the minor has no parents, the names and places of residence of two (2) of the minor's nearest kin, within the third degree, computed according to the civil law, and the reason on which the removal of the disability is sought.

(b) When such petition shall be filed, the clerk of the court shall issue proper process as in other cases, to make the proper parties defendant, the same to be executed and returned as in other cases.

(c) Any person so made a party or other relative or friend of the minor, may appear and resist the application.



§ 29-31-103 - Defendants not required.

If such kindred unite in such application, or if the minor has no kindred within the prescribed degree, or the place of residence of such kindred is unknown to the minor or the next friend, it shall not be necessary to make any person defendant thereto; provided, that if any such minor shall have a general guardian, the minor's guardian shall be made a defendant.



§ 29-31-104 - Hearing and decree -- Specific purpose.

(a) The court, or chancellor in vacation, shall examine the application and the objections thereto, if any, and may hear testimony, by depositions or by viva voce, in reference thereto, and shall make such decree thereon as may be for the best interest of the minor.

(b) If a decree is rendered removing the disability of a minor, it shall be rendered by the court having jurisdiction for a specific purpose and such purpose shall be so stated in such decree.



§ 29-31-105 - Scope of decree.

The decree may be for the partial removal of the disability of the minor so as to enable the minor to do some particular act, proposed to be done, to be specified in the decree; or it may be general and empower the minor to do all acts in reference to the minor's property, making contract, suing and being sued and engaging in any profession or vocation which the minor could do if eighteen (18) years of age; and the decree shall distinctly specify to what extent the disability of the minor is removed and what character of business the minor is empowered to do, notwithstanding minority, and may impose such restrictions and qualifications as the court or chancellor may judge proper.






Chapter 32 - Scire Facias

§ 29-32-101 - Persons entitled to writ -- Application.

A scire facias shall not issue on the application of any person other than the party of record, or that party's attorney, except an administrator de bonis non, in the case of a judgment recovered by a previous executor or administrator, unless such application be in writing and signed by the applicant, to be filed and preserved with the other papers.



§ 29-32-102 - Issuance by general sessions judges.

(a) Judges of the courts of general sessions have power to issue scire facias in all cases before them, when it may be necessary, in the same manner and subject to the same rules as such writs issue from courts of record.

(b) Scire facias is issued by the general sessions judge having legal possession of the papers in a cause.



§ 29-32-103 - Endorsement of name of applicant.

When scire facias issues upon the application of any person other than the party of record or the party's attorney, the clerk shall endorse on the back of the scire facias the name of the applicant, who becomes thereby liable for costs.



§ 29-32-104 - Liability for failure to endorse.

The clerk who fails to make such endorsement is liable for costs, in the event judgment is against the party suing out the scire facias.



§ 29-32-105 - Fraudulent endorsement.

If such clerk falsely and fraudulently endorse the name of any person on a writ of scire facias by such clerk issued, under the foregoing provisions, such clerk commits a Class C misdemeanor and is liable to an action for damages at the suit of such person.



§ 29-32-106 - Service of writ.

The writ of scire facias is served by reading, or offering to read, the contents of such writ to the person on whom it is to be executed.



§ 29-32-107 - Judgment after two returns.

When two (2) scire facias have been returned "not found" by the proper officer of the county in which the undertaking was entered into, such returns are equivalent to a personal service, and judgment may be made absolute.



§ 29-32-108 - Form of writ on forfeitures.

All scire facias issued on conditional judgments and decrees rendered by any of the courts of this state on forfeited bonds, recognizances, subpoenas, summons, and other like obligations may be substantially in the following form, to wit:

State of Tennessee, county of ___________________

To the sheriff [or coroner, as the case may be] of the county:

You are hereby commanded in the name of the state to notify ___________________ and ___________________ that a conditional judgment was rendered against them in the circuit court [or whatever court it may be] of ___________________ county, for the sum of $__________ and costs on a forfeited bond [or recognizance, or whatever obligation it is], and the same will be made final unless you appear at the next term of court [or whatever the time may be under the order of the court], and show cause to the contrary.

Signed by the clerk, etc., with proper endorsement as to date of, etc.



§ 29-32-109 - Form adapted to circumstances -- Jurisdictional facts -- Amendment of scire facias.

(a) If the conditional judgment be on a forfeited subpoena, or summons, to serve as jurors, or any other obligation, the scire facias shall be so changed in form from the above as to give the parties notice of the nature of the obligation on which it is rendered.

(b) It shall not be necessary to set out in full all the jurisdictional facts in any scire facias as heretofore required.

(c) When any scire facias fails to contain the necessary allegations or facts as required under § 29-32-108, it may be amended in court according to the practice in reference to amendments of other writs and pleadings.






Chapter 33 - Sureties on Bonds--Actions to Protect Interest

§ 29-33-101 - Application for release from prosecution or defense bond.

A surety for the prosecution or defense of any suit in law or equity may be released from such suretyship by giving five (5) days' notice to the surety's principal, if in the state, and to the surety's attorney, if out of the state, of the surety's intention to move for a rule upon the surety to give counter security to provide indemnity for any liability as a surety.



§ 29-33-102 - Rule to give counter security.

Upon notice thus given, the court shall make a rule requiring the principal, within a given time, to give such counter security; and on failure of the principal to comply with the rule, the court shall dismiss the suit, and give judgment against the principal and the principal's surety for the costs already accrued.



§ 29-33-103 - Continuation of suit in forma pauperis.

The plaintiff may, however, prosecute the suit in the manner prescribed for poor persons, in which case the surety shall be bound only for the costs accruing up to the giving of notice.



§ 29-33-104 - Relief of surety on replevy bond.

The surety upon any bond for the replevy of property, given in any cause may, by notice in writing, require the surety's principal to give surety sufficient counter security to indemnify surety against liability on such bond.



§ 29-33-105 - New replevy bond.

(a) The new replevy bond, if given, shall be made payable to the original surety, and such surety is authorized to act in reference to the property as if the surety had been the plaintiff in the action.

(b) The new bond shall be filed with the original replevy bond, and may be enforced by judgment or decree, upon a breach of the original replevy bond, in favor of either the plaintiff or of the original surety.



§ 29-33-106 - Attachment of replevied property.

If the principal fail to give such counter security within five (5) days after the service of notice, the clerk of the court is authorized upon affidavit of the facts, to issue a writ to the sheriff, commanding the sheriff to seize and hold such property, according to the terms of the original seizure or attachment, subject to the defendant's right to again replevy, and, in case the defendant fails so to do, then subject to such disposition as the law makes of property so seized.



§ 29-33-107 - Fiduciary bond -- Petition for release.

The surety of any guardian, executor, or administrator, trustee or assignee for creditors, who conceives the surety to be in danger of suffering by the suretyship, and desires to be relieved therefrom, may file a petition, in writing, in the county court, or the court having cognizance of the estate or fund.



§ 29-33-108 - Relief to surety on fiduciary bond.

Upon such petition and notice, the court may compel the principal to give other sufficient security, or counter security, to be approved by the court, or to deliver up the estate to the petitioner, or such other person as may be directed, and may make such other orders and decrees for the relief of the petitioner and better security of the estate as may be just and equitable.



§ 29-33-109 - Substitution of surety as fiduciary.

Should no person be found willing to accept the office, and give the security required, the applicant surety shall qualify in the place of the principal; otherwise, the liability will continue until a successor is appointed and qualified.



§ 29-33-110 - New bond furnished by principal.

Upon public or private application of any surety, if the principal consents to give a new bond, with satisfactory security, it may be taken without further proceedings, with the same effect, as if executed upon order.



§ 29-33-111 - Witnesses in hearings.

The officer authorized to hear and dispose of such applications may administer oaths and summon witnesses in the same way and under the same penalties as the courts of the state.



§ 29-33-112 - Exoneration of surety.

On the execution of the additional bond as required, or the qualification of a successor, the applicant surety is exonerated from all liability accruing subsequently.



§ 29-33-113 - Effect of exoneration.

The exoneration of the applicant surety does not affect the previous liability of any of the obligors in the original bond; nor are any of the obligors who have not joined in such application discharged from any liability accruing after the filing of such additional bond; and the obligors who are not exonerated are liable to any person injured by a breach of such bonds, in the same or separate actions.



§ 29-33-114 - Contribution between sureties.

The sureties, in either bond who have been compelled to make payments thereon for the principal, have the same remedies against the sureties in all the bonds in force at the time of default, as cosureties in the same bond have against each other, the recovery being properly proportioned according to the penalties of the several bonds.



§ 29-33-115 - Costs.

The costs of the application, if unsuccessful, shall be paid by the applicant; if successful, by the principal, and judgment may be given and execution issued therefor.






Chapter 34 - Torts

Part 1 - Generally--Privity

§ 29-34-101 - Express consent required for settlements.

In any tort action, prior settlement of damages made on behalf of the plaintiff by another, in exchange for a release executed by or on behalf of the defendant, shall constitute no bar to the plaintiff's action, and proof by the defendant of such settlement and release shall be inadmissible, unless it be shown that such settlement made on behalf of the plaintiff was with the express consent of the plaintiff given in writing, after the cause of action arose.



§ 29-34-102 - Rescission of fraudulent or erroneous settlements.

Where a compromise settlement of a claim for damages resulting from personal injuries has been brought about by fraud or mistake, such settlement may be rescinded without return of the consideration to the party released, but such consideration paid shall constitute a credit to apply in satisfaction of any judgment procured on account of such personal injuries.



§ 29-34-104 - Privity not required.

In all causes of action for personal injury or property damage brought on account of negligence, strict liability or breach of warranty, including actions brought under the Uniform Commercial Code, privity shall not be a requirement to maintain such action.



§ 29-34-105 - Settlements on behalf of minors.

(a) Notwithstanding any other law or rule to the contrary, a judge or chancellor may sign an order approving any tort claim settlement involving a minor that is less than ten thousand dollars ($10,000) by relying on affidavits from the legal guardian. The court shall conduct a chambers hearing at which the minor and legal guardian are present to approve any tort claim settlement involving a minor that is ten thousand dollars ($10,000) or more.

(b) Such affidavit as described in subsection (a) shall contain the following:

(1) Description of the tort;

(2) Description of the injuries to the minor involved;

(3) Statement that the affiant is the legal guardian;

(4) Amount of the settlement;

(5) Statement that it is in the best interest of the minor to settle the claim in the approved amount; and

(6) Statement of what the legal guardian intends to do with the settlement proceeds until the minor reaches the age of eighteen (18).

(c) This section shall not apply to structured settlements.

(d) In the order approving any tort claim settlement authorized by this section, the court shall have the discretion to determine whether the settlement proceeds are to be paid to the minor's legal guardian or held in trust by the court until the appropriate time.






Part 2 - Tort Liability

§ 29-34-201 - Injuries suffered in committing or attempting to commit felony on property of another -- Recovery barred -- Scope of immunity for one injuring a perpetrator of a criminal offense.

(a) Any person who is injured while committing a felony or attempting to commit a felony on the real property of another is barred from recovery of actual or punitive damages resulting from injuries, either accidentally or intentionally inflicted by the owner, lawful occupier or tenant of such property, which the person receives while committing or attempting to commit a felony.

(b) (1) A person who accidentally or intentionally causes property damage to or inflicts injury or death upon the perpetrator of a criminal offense is absolutely immune from civil liability for or the payment of monetary damages from such person's actions if at the time such damage, injury or death occurred:

(A) The person was preventing or attempting to prevent the perpetrator from committing the offense or was apprehending the perpetrator of the offense; and

(B) The perpetrator was committing one (1) or more of the offenses specified in subdivisions (c)(1)-(9) or was attempting to commit one (1) or more of the offenses specified in subdivision (c)(10).

(2) The immunity conferred by this subsection (b) shall only apply to property damage caused to or injury or death inflicted upon a perpetrator of an enumerated offense and only under the conditions set out in this subsection (b). Such immunity shall not be construed to extend to property damage caused to or injury or death inflicted upon a bystander or other person who is not the perpetrator of an enumerated offense.

(c) The offenses for which such immunity applies are:

(1) Any criminal homicide;

(2) Aggravated rape;

(3) Kidnapping;

(4) Aggravated kidnapping;

(5) Especially aggravated kidnapping;

(6) Especially aggravated burglary;

(7) Aggravated robbery;

(8) Especially aggravated robbery;

(9) Carjacking; and

(10) Attempt to commit first or second degree murder.



§ 29-34-202 - Immunity for natural gas providers -- Exceptions -- Product liability claims.

(a) As used in this section, unless the context otherwise requires:

(1) "Natural gas equipment" means storage vessels, compressors, dryers, dispensers, piping, compressed or liquefied gas appliances, or any other item that is installed by a natural gas provider; and

(2) "Natural gas provider" means any person or entity engaged in the business of supplying, handling, transporting, or selling at retail compressed or liquefied natural gas intended for use with properly constructed, inspected, and certified vehicle fuel systems in this state.

(b) A natural gas provider shall be immune from civil liability, if the proximate cause of the injury or damages was caused by actions of an ultimate consumer by:

(1) An alteration, modification or repair of gas equipment that could not have been discovered by the natural gas provider in the exercise of reasonable care; or

(2) The use of natural gas equipment in a manner or for a purpose other than that for which the natural gas equipment was intended to be used or could reasonably have been foreseen; provided, that the natural gas provider or the manufacturer of the natural gas equipment has taken reasonable steps to warn the ultimate consumer of the hazards associated with foreseeable misuses of the equipment.

(c) (1) Nothing in this section shall be construed as affecting, modifying, or eliminating the liability of a manufacturer of natural gas equipment or its employees under any legal claim, including, but not limited to, product liability claims.

(2) This section applies to liability resulting from retail operations at the point of sale only. Nothing in this section shall be construed as affecting, modifying, or eliminating the liability of a manufacturer of natural gas equipment or its employees under any legal claim, including, but not limited to, product liability claims.

(d) No defendant may allege or prove that a person or entity caused or contributed to causing a plaintiff's injuries, death, or other losses, unless the plaintiff could have maintained an action against the person.



§ 29-34-203 - Immunity for first responders in responding to emergency calls.

(a) As used in this section, "first responder" means a law enforcement officer, firefighter, emergency services personnel or other person who responds to calls for emergency assistance from a 911 call.

(b) A first responder and the responder's supervisor, agency, employer or supervising entity is immune from civil liability resulting from a forcible entry of a home, business or other structure if the first responder:

(1) Is responding to a documented 911 call for emergency assistance;

(2) Has made reasonable efforts to summon an occupant of the home, business, or structure that made the call by knocking or otherwise notifying the occupant of the first responder's presence;

(3) Has not received a response from an occupant within a reasonable period of time after making reasonable efforts pursuant to subdivision (b)(2); and

(4) Has a good faith belief that it is necessary to make a forcible entry for the purposes of rendering emergency assistance or preventing imminent bodily harm.

(c) Nothing in this section shall affect the standard of care a first responder must employ when rendering aid after gaining entry.



§ 29-34-204 - Charitable fundraisers -- Immunity from suit.

If any philanthropic individual; cooperative, corporation, club, association or organization; or director, trustee or member of the governing body of any such cooperative, corporation, club, association or organization; supplies only financial sponsorship or support for another entity's charitable fundraising event and is not, in any way, involved in the management, organization, planning or execution of such event, and if the entity managing, organizing, planning or executing such charitable fundraising event provides liability insurance in an amount not less than one million dollars ($1,000,000) for any single occurrence and three million dollars ($3,000,000) for all occurrences of personal injury or property damage arising from such event, then such individual, cooperative, corporation, club, association, organization, director, trustee or member shall not be liable for any personal injury or damage to property arising from the other entity's charitable fundraising event. However, if such financial sponsorship or support constitutes willful, wanton or gross negligence, then such immunity from suit shall not attach.



§ 29-34-205 - Commonsense consumption.

(a) Except as exempted in subsection (b), a manufacturer, producer, packer, distributor, carrier, holder, seller, marketer, or advertiser of a food, as defined in Section 201(f) of the Federal Food Drug and Cosmetic Act, codified in 21 U.S.C. § 321(f), or an association of one (1) or more such entities, shall not be subject to civil liability arising under any law of the state of Tennessee for any claim arising out of weight gain or obesity, a health condition associated with weight gain or obesity, or other generally known condition allegedly caused by or allegedly likely to result from long term consumption of food.

(b) Subsection (a) shall not preclude civil liability where the claim of weight gain, obesity, health condition associated with weight gain or obesity, or other generally known condition allegedly caused by or allegedly likely to result from long term consumption of food is based on:

(1) A material violation of an adulteration or misbranding requirement prescribed by statute or regulation of the state of Tennessee or the United States of America and the claimed injury was proximately caused by such violation; or

(2) Any other material violation of federal or state law applicable to the manufacturing, marketing, distribution, advertising, labeling, or sale of food; provided, that such violation is knowing and willful, and the claimed injury was proximately caused by such violation.

(c) For purposes of this section:

(1) "Claim" means any claim by or on behalf of a natural person, as well as any derivative or other claim arising therefrom asserted by or on behalf of any other person;

(2) "Generally known condition allegedly caused by or allegedly likely to result from long term consumption" means a condition generally known to result or to likely result from the cumulative effect of consumption, and not from a single instance of consumption;

(3) "Knowing and willful" violation of federal or state law means that:

(A) The conduct constituting the violation was committed with the intent to deceive or injure consumers or with actual knowledge that such conduct was injurious to consumers; and

(B) The conduct constituting the violation was not required by regulations, orders, rules or other pronouncement of, or any statute administered by a federal, state, or local government agency;

(4) "Other person" as used in subdivision (c)(1) means any individual, corporation, company, association, firm, partnership, society, joint stock company, or any other entity, including any governmental entity or private attorney general.

(d) (1) In any action exempted under subdivision (b)(1), the complaint initiating such action shall state with particularity the following:

(A) The statute, regulation, or other law of the state of Tennessee or of the United States that was allegedly violated;

(B) The facts that are alleged to constitute a material violation of such statute or regulation; and

(C) The facts alleged to demonstrate that such violation proximately caused actual injury to the plaintiff.

(2) In any action exempted under subdivision (b)(2), in addition to the pleading requirements in this subsection (d), the complaint initiating such action shall state with particularity facts sufficient to support a reasonable inference that the violation was with intent to deceive or injure consumers or with the actual knowledge that such violation was injurious to consumers. For purposes of this section, the pleading requirements in this subsection (d) are hereby deemed part of the substantive law of the state of Tennessee and not merely in the nature of procedural provisions.

(e) In any action exempted under subsection (a), all discovery and other proceedings shall be stayed during the pendency of any motion to dismiss, unless the court finds upon the motion of any party that particularized discovery is necessary to preserve evidence or to prevent undue prejudice to that party. During the pendency of any stay of discovery pursuant to this subsection (e), unless otherwise ordered by the court, any party to the action with actual notice of the allegations contained in the complaint shall treat all documents, data compilations, including electronically recorded or stored data, and tangible objects that are in the custody or control of such party and that are relevant to the allegations, as if they were the subject of a continuing request for production of documents from an opposing party under the state of Tennessee rules of civil procedure.



§ 29-34-206 - Liability for providing firefighting equipment to volunteer departments.

(a) Any person, corporation, business entity, charitable organization, or governmental agency that acts reasonably and in good faith in donating fire control or fire rescue equipment to a volunteer fire department shall not thereafter be civilly liable for any personal injury, property damage, or death proximately caused by a defect in the equipment.

(b) Any governmental agency that acts reasonably and in good faith in administering the distribution of donated fire control or fire rescue equipment to a volunteer fire department shall not thereafter be civilly liable for any personal injury, property damage, or death proximately caused by a defect in the equipment.

(c) Subsections (a) and (b) shall not apply to a person, corporation, business entity, charitable organization, or governmental agency if:

(1) The defect that proximately causes the injury, damage, or loss resulted from an act or omission of the person, corporation, business entity, charitable organization, or governmental agency that constitutes malice, gross negligence, recklessness, or intentional misconduct;

(2) The person, corporation, business entity, charitable organization, or governmental agency is the manufacturer of the fire control or fire rescue equipment; or

(3) The person, corporation, business entity, charitable organization, or governmental agency modified or altered the fire control or fire rescue equipment after it had been recertified by an authorized technician as meeting the manufacturer's specifications.

(d) As used in this section, "authorized technician" means a technician who has been certified by the manufacturer of fire control or fire rescue equipment to inspect such equipment. The technician need not be employed by a state or local governmental agency administering the distribution of the fire control or fire rescue equipment.



§ 29-34-207 - Liability for liquefied petroleum gas.

(a) As used in this section, unless the context otherwise requires:

(1) "Liquefied petroleum gas equipment" means storage vessels, piping, liquefied petroleum gas appliances, or any other item that is installed by a liquefied petroleum gas provider; and

(2) "Liquefied petroleum gas provider" means any person or entity engaged in the business of supplying, handling, transporting, or selling at retail liquefied petroleum gas in this state.

(b) A liquefied petroleum gas provider shall be immune from civil liability, if the proximate cause of the injury or damages was caused by:

(1) An alteration, modification, or repair of liquefied petroleum gas equipment that could not have been discovered by the liquefied petroleum gas provider in the exercise of reasonable care; or

(2) The use of liquefied petroleum gas equipment in a manner or for a purpose other than that for which the liquefied petroleum gas equipment was intended to be used or could reasonably have been foreseen; provided, that the liquefied petroleum gas provider or the manufacturer of the liquefied petroleum gas equipment has taken reasonable steps to warn the ultimate consumer of the hazards associated with foreseeable misuses of the liquefied petroleum equipment.

(c) Nothing in this section shall be construed as affecting, modifying, or eliminating the liability of a manufacturer of liquefied petroleum gas equipment or its employees under any legal claim, including, but not limited to, product liability claims.

(d) No defendant may allege or prove that a person or entity caused or contributed to causing a plaintiff's injuries, death, or other losses, unless the plaintiff could have maintained an action against the person.



§ 29-34-208 - Liability of possessor of real property for harm to trespasser.

(a) As used in this section:

(1) "Possessor of real property" means the owner, lessee, renter, or other lawful occupant of real property; and

(2) "Trespasser" means a person who enters or remains on the real property of another without actual or implied permission, or a person who engages in conduct that constitutes a criminal trespass offense under §§ 39-14-405 - 39-14-407.

(b) A possessor of real property owes no duty of care to a trespasser except to refrain from willfully, with negligence so gross as to amount to willfully, intentionally, or wantonly causing injury; provided, however, that a possessor of real property may willfully, with negligence so gross as to amount to willfully, or intentionally cause injury to a trespasser or use force to prevent or terminate a trespass or criminal offense as permitted at common law, under §§ 39-11-611 -- 39-11-616, and under § 29-34-201.

(c) Notwithstanding subsection (b), a possessor of real property is subject to liability for physical injury or death to a child trespasser if:

(1) The possessor maintained a dangerous condition that was not a natural condition and the possessor knew or should have known the condition posed a risk of death or serious bodily harm to trespassing children;

(2) The possessor knew or should have known children were likely to trespass onto the property, either because they would be lured there by the dangerous condition or because children regularly use the property as a playground;

(3) The dangerous condition was not apparent, or children, because of their youth, would be unlikely to discover and comprehend the risk;

(4) The usefulness to the possessor of maintaining the dangerous condition and the burden of eliminating the danger were significantly outweighed by the risk of harm to children who would foreseeably trespass onto the property; and

(5) The possessor failed to use reasonable care to eliminate the danger or otherwise protect the children.

(d) This section shall not be construed to create or increase the liability of any possessor of real property or to affect any immunities from or defenses to liability established by another section of the code or available at common law to which a possessor of real property may be entitled.



§ 29-34-209 - Immunity for forcible entry of a motor vehicle to remove minor.

(a) A person whose conduct conforms to the requirements of subsection (b) shall be immune from civil liability for any damage resulting from the forcible entry of a motor vehicle for the purpose of removing a minor from the vehicle.

(b) Subsection (a) applies if the person:

(1) Determines the vehicle is locked or there is otherwise no reasonable method for the minor to exit the vehicle;

(2) Has a good faith belief that forcible entry into the vehicle is necessary because the minor is in imminent danger of suffering harm if not immediately removed from the vehicle and, based upon the circumstances known to the person at the time, the belief is a reasonable one;

(3) Has contacted either the local law enforcement agency, the fire department or the 911 operator prior to forcibly entering the vehicle;

(4) Places a notice on the vehicle's windshield with the person's contact information, the reason the entry was made, the location of the minor and that the authorities have been notified;

(5) Remains with the minor in a safe location, out of the elements but reasonably close to the vehicle until law enforcement, fire or other emergency responder arrives; and

(6) Used no more force to enter the vehicle and remove the child from the vehicle than is necessary under the circumstances.

(c) Nothing in this section shall affect the person's civil liability if the person attempts to render aid to the minor in addition to what is authorized by this section.






Part 3 - Silica Claims Priorities Act

§ 29-34-301 - Short title.

This part shall be known and may be cited as the "Silica Claims Priorities Act."



§ 29-34-302 - Legislative findings -- Purpose.

(a) Silica is a naturally occurring mineral and is the second most common constituent of the earth's crust.

(b) Silica-related disease, including silicosis, can occur when silica is inhaled. To be inhaled, silica particles must be sufficiently small to be respirable.

(c) Silicosis was recognized as an occupational disease many years ago. The American Foundry Society has distributed literature to its members warning of the dangers of silica exposure for more than seventy (70) years. By the 1930s, the federal government had launched a silica awareness campaign that led to greater protection for workers exposed to silica dust.

(d) The legislature finds that the public interest requires giving priority to the claims of exposed individuals who are sick, in order to help preserve, now and for the future, access to our court system for those who develop silica-related disease and to safeguard the jobs, benefits, and savings of workers in Tennessee.

(e) It is the purpose of this part to:

(1) Give priority to silica claimants who can demonstrate actual physical impairment caused by exposure to silica;

(2) Fully preserve the rights of claimants who were exposed to silica to pursue compensation, should they become impaired in the future as a result of exposure;

(3) Enhance the ability of the judicial system to supervise and control silica litigation; and

(4) Provide access to the court system for those who are actually physically impaired by exposure to silica, while securing the right to similar access for those who may suffer physical impairment in the future.



§ 29-34-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "AMA guides to the evaluation of permanent impairment" means the most recent version of the American Medical Association's "Guidelines for Assessment of Permanent Medical Impairment" at the time of the performance of any examination or test required under this part;

(2) "Board-certified" means the medical doctor is currently certified by one of the medical specialty boards approved by either the American Board of Medical Specialties or the American Osteopathic Board of Osteopathic Specialties;

(3) "Board-certified in occupational medicine" means a medical doctor who is certified in the subspecialty of occupational medicine by the American Board of Preventive Medicine or the American Osteopathic Board of Preventive Medicine;

(4) "Board-certified oncologist" means a medical doctor who is certified in the subspecialty of medical oncology by the American Board of Internal Medicine or the American Osteopathic Board of Internal Medicine;

(5) "Board-certified pathologist" means a medical doctor who holds primary certification in anatomic pathology or clinical pathology from the American Board of Pathology or the American Osteopathic Board of Internal Medicine;

(6) "Board-certified pulmonary specialist" means a medical doctor who is certified in the subspecialty of pulmonary medicine by the American Board of Internal Medicine or the American Osteopathic Board of Internal Medicine;

(7) "Certified B-reader" means a person who has successfully completed the x-ray interpretation course sponsored by the national institute for occupational safety and health (NIOSH) and passed the B-reader certification examination for x-ray interpretation and whose NIOSH certification is current at the time of any readings required by this part;

(8) (A) "Civil action" means all suits or claims of a civil nature in a court of record, whether cognizable as cases at law or in equity or admiralty;

(B) "Civil action" does not include a civil action:

(i) Relating to any claim for workers compensation under title 50;

(ii) Alleging any claim or demand made against a trust established pursuant to 11 U.S.C. § 524(g);

(iii) Alleging any claim or demand made against a trust established pursuant to a plan of reorganization confirmed under the federal bankruptcy code; or

(iv) Arising under the Federal Employers Liability Act pursuant to 45 U.S.C. § 51 et seq.;

(9) (A) "Competent medical authority" means a medical doctor who meets the following requirements:

(i) The medical doctor is board-certified in occupational medicine, a board-certified oncologist, a board-certified pathologist, or a board-certified pulmonary specialist;

(ii) The medical doctor is actually treating, or has treated, the exposed person and has or had a doctor-patient relationship with the exposed person, or in the case of a board-certified pathologist, has examined tissue samples of pathological slides of the exposed person at the request of a treating medical doctor;

(iii) As the basis for the diagnosis, the medical doctor has not relied, in whole or in part, on the reports or opinions of any doctor, clinic, laboratory, or testing company that performed an examination, test, or screening of the exposed person's medical condition:

(a) In violation of any law, regulation, licensing requirement, or medical code of practice of the state in which that examination, test, or screening was conducted, with regard to the diagnosis set forth in the report required pursuant to § 29-34-305;

(b) Outside the context of an existing doctor-patient relationship; or

(c) That required the exposed person to agree to retain the services of a law firm or lawyer sponsoring the examination, test, or screening; and

(iv) The medical doctor spends not more than twenty-five percent (25%) of the doctor's annual practice time in providing consulting or expert services in connection with prosecuting or defending actual or potential tort actions, and the medical doctor's medical group, professional corporation, clinic, or other affiliated group earns not more than twenty-five percent (25%) of its revenues from providing those services;

(B) The requirements for determining "competent medical authority" set forth in subdivisions (9)(A)(ii)-(iv) may be waived by written agreement of all of the parties;

(10) "Exposed person" means a person whose exposure to silica or mixed dust is the basis for a silicosis claim or mixed dust disease claim under this part;

(11) "ILO scale" means the system for the classification of chest x-rays set forth in the International Labour Office's "Guidelines for the Use of ILO International Classification of Radiographs of Pneumoconioses," 2000 edition, or if amended, the version in effect at the time of the performance of any examination or test on the exposed person required under this part;

(12) "Lung cancer" means a malignant tumor in which the primary site of origin of the cancer is inside the lungs;

(13) "Mixed dust" means a mixture of dusts composed of silica and one (1) or more other fibrogenic dusts capable of inducing pulmonary fibrosis if inhaled in sufficient quantity;

(14) "Mixed dust disease claim" means any claim for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to inhalation of, exposure to, or contact with mixed dust. "Mixed dust disease claim" includes a claim made by or on behalf of any person who has been exposed to mixed dust, or any representative, spouse, parent, child, or other relative of that person, for injury, including mental or emotional injury, death, or loss to the person, risk of disease or other injury, costs of medical monitoring or surveillance, or any other effects on the person's health that are caused by the person's exposure to mixed dust;

(15) "Mixed dust pneumoconiosis" means the lung disease caused by the pulmonary response to inhaled mixed dusts, and does not mean silicosis and another pneumoconiosis, including, but not limited to, asbestosis;

(16) "Nonmalignant condition" means a condition, other than a diagnosed cancer, that is caused or may be caused by either silica or mixed dust, whichever is applicable;

(17) "Pathological evidence of mixed dust pneumoconiosis" means a statement by a board-certified pathologist that more than one (1) representative section of lung tissue uninvolved with any other disease process demonstrates a pattern of peribronchiolar and parenchymal stellate, star-shaped, nodular scarring and that there is no other more likely explanation for the presence of the fibrosis;

(18) "Pathological evidence of silicosis" means a statement by a board-certified pathologist that more than one (1) representative section of lung tissue uninvolved with any other disease process demonstrates a pattern of round silica nodules and birefringent crystals or other demonstration of crystal structures consistent with silica, consisting of well-organized concentric whorls of collagen surrounded by inflammatory cells, in the lung parenchyma and that there is no other more likely explanation for the presence of the fibrosis;

(19) "Physical impairment" means a condition of an exposed person as defined in § 29-34-304(a)(3), (b)(3), (b)(4), (c)(3) or (c)(4);

(20) "Premises owner" means a person who owns, in whole or in part, leases, rents, maintains, or controls privately owned lands, ways, or waters, or any buildings and structures on those lands, ways, or waters, and all privately owned and state-owned lands, ways, or waters leased to a private person, firm, or organization, including any buildings and structures on those lands, ways, or waters;

(21) "Radiological evidence of mixed dust pneumoconiosis" means an ILO quality chest x-ray read by a certified B-reader as showing bilateral rounded or irregular opacities in the upper lung fields graded at least 1/1 on the ILO scale;

(22) "Radiological evidence of silicosis" means an ILO quality chest x-ray read by a certified B-reader as showing either bilateral small rounded opacities (p, q, or r) occurring primarily in the upper lung fields graded at least 1/1 on the ILO scale or A, B, or C sized opacities representing complicated silicosis, also known as progressive massive fibrosis;

(23) "Silica" means a respirable crystalline form of the naturally occurring mineral form of silicon dioxide, including, but not limited to, quartz, cristobalite, and tridymite;

(24) "Silica claim" means any claim for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to inhalation of, exposure to, or contact with silica. "Silica claim" includes a claim made by or on behalf of any person who has been exposed to silica, or any representative, spouse, parent, child, or other relative of that person, for injury, including mental or emotional injury, death, or loss to the person, risk of disease or other injury, costs of medical monitoring or surveillance, or any other effects on the person's health that are caused by the person's exposure to silica;

(25) "Silicosis" means a lung disease caused by the pulmonary response to inhaled silica;

(26) (A) "Substantial contributing factor" means both of the following:

(i) Exposure to silica or mixed dust is the predominate cause of the physical impairment alleged in the silica claim or mixed dust disease claim, whichever is applicable; and

(ii) A competent medical authority has determined with a reasonable degree of medical certainty that without the silica or mixed dust exposures the physical impairment of the exposed person would not have occurred;

(B) In determining whether exposure to silica or mixed dust was a substantial contributing factor in causing the plaintiff's injury or loss, the trier of fact in the action shall consider, but not be limited to, all of the following:

(i) The manner in which the plaintiff was exposed;

(ii) The proximity of silica or mixed dust to the plaintiff when the exposure occurred;

(iii) The frequency and length of the plaintiff's exposure; and

(iv) Any factors that mitigated or enhanced the plaintiff's exposure to silica or mixed dust;

(27) "Substantial occupational exposure to mixed dust" means employment for a cumulative period of at least five (5) years in an industry and an occupation in which, for a substantial portion of a normal work year for that occupation, the exposed person did any of the following:

(A) Handled mixed dust;

(B) Fabricated mixed dust-containing products so that the person was exposed to mixed dust in the fabrication process;

(C) Altered, repaired, or otherwise worked with a mixed dust-containing product in a manner that exposed the person on a regular basis to mixed dust; or

(D) Worked in close proximity to other workers who experienced substantial occupational exposure to silica in a manner that exposed the person on a regular basis to mixed dust;

(28) "Substantial occupational exposure to silica" means employment for a cumulative period of at least five (5) years in an industry and an occupation in which, for a substantial portion of a normal work year for that occupation, the exposed person did any of the following:

(A) Handled silica;

(B) Fabricated silica-containing products so that the person was exposed to silica in the fabrication process;

(C) Altered, repaired, or otherwise worked with a silica-containing product in a manner that exposed the person on a regular basis to silica; or

(D) Worked in close proximity to workers who experienced substantial occupational exposure to mixed dust in a manner that exposed the person on a regular basis to silica;

(29) "Veterans' benefit program" means any program for benefits in connection with military service under title 38 of the United States Code; and

(30) "Workers' compensation law" means title 50, chapter 6, and judicial decisions rendered under title 50, chapter 6.



§ 29-34-304 - Prima facie showing of impairment or disease required -- Compliance with standards in determining impairment -- Exhumation not authorized.

(a) No person shall bring or maintain a civil action alleging a silica or mixed dust disease claim based on a nonmalignant condition in the absence of a prima facie showing that, in the opinion of a competent medical authority, the exposed person has a physical impairment, and that the person's exposure to silica or mixed dust is a substantial contributing factor to the physical impairment. The prima facie showing shall include:

(1) Evidence that a competent medical authority has taken from the exposed person a detailed medical history, which includes, to the extent necessary to render the opinion referred to in this subsection (a), the occupational and exposure history of the exposed person. If the exposed person is deceased, the occupational and exposure history of the exposed person shall be taken from the person or persons who are most knowledgeable about these areas of the exposed person's life;

(2) Evidence verifying that there has been a sufficient latency period in the context of the chronic, accelerated, or acute forms of the silicosis or mixed dust disease;

(3) A diagnosis by a competent medical authority, based on the detailed medical history, a medical examination, and pulmonary function testing, that both of the following apply to the exposed person:

(A) The exposed person has a permanent respiratory impairment rating of at least Class 2, as defined by and evaluated pursuant to the AMA guides to the evaluation of permanent impairment; and

(B) The exposed person has silicosis or mixed dust disease based at a minimum on radiological or pathological evidence of silicosis or radiological or pathological evidence of mixed dust disease; and

(4) Verification that the competent medical authority has concluded that exposure to silica or mixed dust was a substantial contributing factor to the exposed person's impairment. A diagnosis that states that the medical findings and impairment are consistent with or compatible with silica or mixed dust exposure does not meet the requirements of this subdivision (a)(4).

(b) No person shall bring or maintain a civil action alleging that silica or mixed dust caused that person to contract lung cancer in the absence of a prima facie showing that, in the opinion of a competent medical authority, the person has a primary lung cancer, and that the person's exposure to silica or mixed dust is a substantial contributing factor to the lung cancer. The prima facie showing shall include:

(1) Evidence that a competent medical authority has taken from the exposed person a detailed medical history, which includes, to the extent necessary to render the opinion referred to in this subsection (b), the occupational and exposure history of the exposed person. If the exposed person is deceased, the occupational and exposure history of the exposed person shall be taken from the person or persons who are most knowledgeable about these areas of the exposed person's life;

(2) Evidence sufficient to demonstrate that at least ten (10) years have elapsed from the date of the exposed person's first exposure to silica or mixed dust until the date of diagnosis of the exposed person's primary lung cancer;

(3) Radiological or pathological evidence of silicosis or of mixed dust disease;

(4) Evidence of the exposed person's substantial occupational exposure to silica or mixed dust; and

(5) Verification that the competent medical authority has concluded that exposure to silica or mixed dust was a substantial contributing factor to the exposed person's lung cancer. A diagnosis that states that the cancer is consistent with or compatible with silica or mixed dust exposure does not meet the requirements of this subdivision (b)(5).

(c) No person shall bring or maintain a civil action alleging a silica or mixed dust disease claim based on the wrongful death of an exposed person in the absence of a prima facie showing that, in the opinion of a competent medical authority, the death of the exposed person was the result of a physical impairment, and that the person's exposure to silica or mixed dust was a substantial contributing factor to the physical impairment causing the person's death. The prima facie showing shall include:

(1) Evidence that a competent medical authority has taken from the exposed person a detailed medical history, which includes, to the extent necessary to render the opinion referred to in this subsection (c), the occupational and exposure history of the exposed person. If the exposed person is deceased, the occupational and exposure history of the exposed person shall be taken from the person or persons who are most knowledgeable about these areas of the exposed person's life;

(2) Evidence sufficient to demonstrate that at least ten (10) years have elapsed from the date of the exposed person's first exposure to silica or mixed dust until the date of diagnosis of the exposed person's primary lung cancer or, if the death is not alleged to be cancer-related, evidence verifying that there has been a sufficient latency period in the context of the chronic, accelerated, or acute forms of the silicosis or mixed dust disease;

(3) Radiological or pathological evidence of silicosis or radiological or pathological evidence of mixed dust disease;

(4) Evidence of the exposed person's substantial occupational exposure to silica or mixed dust; and

(5) Verification that the competent medical authority has concluded that exposure to silica or mixed dust was a substantial contributing factor to the exposed person's death. A diagnosis that states that the medical findings, impairment, or lung cancer are consistent with or compatible with silica or mixed dust exposure does not meet the requirements of this subdivision (c)(5).

(d) Evidence relating to any physical impairment under this part, including pulmonary function testing and diffusing studies, shall comply with the technical recommendations for examinations, testing procedures, quality assurance, quality control, and equipment incorporated in the AMA guides to the evaluation of permanent impairment and the official statements of the American Thoracic Society regarding lung function testing, including general considerations for lung function testing, standardization of spirometry, standardization of the measurement of lung volumes, standardization of the single-breath determination of carbon monoxide uptake in the lung, and interpretative strategies for lung testing in effect at the time of the performance of any examination or test on the exposed person required under this part.

(e) Nothing in this part shall be interpreted as authorizing the exhumation of bodies.



§ 29-34-305 - Report of supporting evidence making out prima facie case -- Dismissal without prejudice on the basis of minimum prima facie -- Move to reinstate case -- Effect of court's findings and decision on prima facie showing -- Jury as trier of fact.

(a) The plaintiff in any civil action, alleging a silica claim or a mixed dust disease claim, shall file, within one hundred and twenty (120) days after filing the complaint, a written report by a competent medical authority, and any supporting evidence, making out the applicable prima facie case described in § 29-34-304. Any defendant shall have one hundred and twenty (120) days from the filing of the plaintiff's proffered prima facie evidence to challenge the adequacy of the proffered prima facie evidence for failure to comply with the minimum applicable requirements specified in § 29-34-304.

(b) If the court finds that no genuine issue of material fact exists with respect to plaintiff's failure to make out a prima facie case as described in § 29-34-304, the court shall dismiss the plaintiff's claim without prejudice as a matter of law. The court shall maintain its jurisdiction over any case that is so dismissed without prejudice. Any plaintiff whose case has been so dismissed without prejudice may move at any time to reinstate the plaintiff's case, upon a renewed prima facie showing that meets the applicable minimum requirements specified in § 29-34-304.

(c) (1) The court's findings and decision on the prima facie showing shall not:

(A) Result in any presumption at trial that the exposed person has a physical impairment that is caused by silica or mixed dust exposure;

(B) Be conclusive as to the liability of any defendant in the case; or

(C) Be admissible at trial.

(2) If the trier of fact is a jury:

(A) The court shall not instruct the jury with respect to the court's findings or decision on the prima facie showing; and

(B) Neither counsel for any party nor a witness shall inform the jurors or potential jurors of the prima facie showing.



§ 29-34-306 - Limitations -- Consolidation.

(a) Notwithstanding any other law, with respect to any silica claim or mixed dust disease claim that is not barred as of July 1, 2006, the period of limitations shall not begin to run until the exposed person discovers, or through the exercise of reasonable diligence should have discovered, that the person has a physical impairment resulting from silica or mixed dust exposure.

(b) A court may consolidate for trial any number and type of silica or mixed dust disease claims only with the consent of all of the parties. In the absence of such consent, a court may consolidate for trial any claims relating to the exposed person and members of the person's household.



§ 29-34-307 - Claims against premises owner -- Presumptions.

The following shall apply to all civil actions for silica or mixed dust disease claims brought against a premises owner to recover damages or other relief for exposure to silica or mixed dust on the premises owner's property:

(1) A premises owner is not liable for any injury to any individual resulting from silica or mixed dust exposure, unless that individual's alleged exposure occurred while the individual was on the premises owner's property;

(2) If exposure to silica or mixed dust is alleged to have occurred after January 1, 1972, it is presumed that products containing silica or mixed dust used on the premises owner's property contained silica or mixed dust only at levels below safe levels of exposure. To rebut this presumption, the plaintiff must prove by a preponderance of the evidence that the levels of silica or mixed dust in the immediate breathing zone of the plaintiff regularly exceeded the threshold limit values adopted by this state; and

(3) (A) A premises owner is presumed to be not liable for any injury to any invitee who was engaged to work with, install, or remove products containing silica or mixed dust on the premises owner's property, if the invitee's employer held itself out as qualified to perform the work. To rebut this presumption, the plaintiff must demonstrate by a preponderance of the evidence that the premises owner had actual knowledge of the potential dangers of the products containing silica or mixed dust at the time of the alleged exposure that was superior to the knowledge of both the invitee and the invitee's employer;

(B) A premises owner that hired a contractor before January 1, 1972, to perform the type of work at the premises owner's property that the contractor was qualified to perform shall not be liable for any injury to any individual resulting from silica or mixed dust exposure caused by any of the contractor's employees or agents on the premises owner's property, unless the premises owner directed the activity that resulted in the injury or approved the critical acts that led to the individual's injury;

(C) If exposure to silica or mixed dust is alleged to have occurred after January 1, 1972, a premises owner is not liable for any injury to any individual resulting from that exposure caused by a contractor's employee or agent on the premises owner's property, unless the plaintiff establishes the premises owner's intentional violation of an established safety standard in effect at the time of the exposure, and that the alleged violation was in the plaintiff's immediate breathing zone and was the proximate cause of the plaintiff's injury.



§ 29-34-308 - Claims arising in Tennessee -- Severance of actions -- Venue.

(a) No civil action alleging a silica claim or mixed dust disease claim may be filed in the courts of Tennessee after July 1, 2006, unless the plaintiff was a resident of Tennessee at the time the claim arose or the plaintiff's claim arose in Tennessee. For purposes of this part, a claim arises in Tennessee if the plaintiff was located in Tennessee at the time the plaintiff alleges to have been exposed to silica or mixed dust.

(b) To comply with this section in relation to an action that involves both claims that arose in this state and claims that arose outside this state, a court shall consider each claim individually and shall sever from the action the claims that are subject to this part.

(c) A civil action under this part may be filed only in the venue where the plaintiff resides, or was exposed to silica, mixed dust, or both, that was a substantial contributing factor to the physical impairment on which plaintiff's claim is based. If a plaintiff alleges that the plaintiff was exposed to silica, mixed dust, or both, in more than one (1) venue, the court shall determine, upon motion of any defendant found outside the venue in which the tort action is pending, which venue is the most appropriate forum for the claim, considering the relative amounts and lengths of the plaintiff's exposure to silica or mixed dust in each venue.



§ 29-34-309 - Application.

This part shall apply to all civil actions that allege a silica or mixed dust disease claim that are filed on or after July 1, 2006.






Part 4 - Operators of Ice Skating Rinks

§ 29-34-401 - Part definitions.

For purposes of this part:

(1) "Ice skating rink" means a facility that is designed for ice skating and that is used by the public for recreational or competitive ice skating;

(2) "Operator" mean a person who owns, controls, or has operational responsibility for an ice skating facility, or the agent of that person; and

(3) "Spectator" means an individual who is present at an ice skating rink to observe ice skating.



§ 29-34-402 - Limits on liability of operators -- Assumption of risk by ice skaters and spectators.

(a) An operator shall not be liable for damage or injuries to an ice skater or spectator where the operator complies with the requirements of § 29-34-403.

(b) A person who participates as an ice skater at an ice skating rink operated in accordance with the requirements of § 29-34-403 assumes the risk of injury or damage that may occur as a result of that participation and shall comply with the requirements of § 29-34-404.

(c) A spectator at an ice skating rink operated in accordance with the requirements of § 29-34-403 assumes the risk of injury or damage that may occur as a result of being a spectator and shall comply with the requirements of § 29-34-404.



§ 29-34-403 - Duties of operators.

(a) An operator shall:

(1) Provide at least one (1) individual to act as a rink monitor for approximately every two hundred (200) skaters at any given time that ice skating is open to the public;

(2) Conduct periodic inspections of the ice, skating equipment and all other equipment in a manner that will ensure a safe operating condition;

(3) Comply with all guidelines for ice skating rinks endorsed or recommended by the Ice Skating Institute;

(4) Post duties and expectations of skaters and spectators as prescribed by this chapter in conspicuous places;

(5) Maintain liability insurance coverage of at least one million dollars ($1,000,000) per single limit for personal injury death or property damage; and

(6) Maintain accurate records and daily logs for the ice skating facility.

(b) The rink monitor shall:

(1) Wear appropriate attire as to identify the individual as a rink monitor;

(2) Direct and supervise skaters and spectators;

(3) Watch for and remove in a timely manner any foreign objects that may have fallen off the ice surface; and

(4) Inspect and maintain, or request maintenance of, the ice surface, floors, railings, boards, and walls surrounding the surface in a manner that will ensure the good condition of those areas.



§ 29-34-404 - Duties of ice skaters -- Compliance with signs or warnings by spectators.

(a) Skaters in an ice skating rink shall:

(1) Comply with all posted signs and warnings that relate to the skater's behavior while participating in ice skating at the ice skating rink;

(2) Obey all instructions or warnings given by the rink monitor, rink personnel or rink operator;

(3) Maintain reasonable control over skate speed and direction at all times;

(4) Be aware that there are other skaters and objects on the ice surface and take reasonable care to avoid collision with those skaters or objects; and

(5) Be aware that ability and skill levels of ice skaters vary and each individual must take reasonable care to ice skate within the individual's personal abilities.

(b) Ice skaters shall not act in a manner that may cause injury or damage to others or their property.

(c) Spectators shall comply with each posted sign or warning that relates to the behavior of the spectator.



§ 29-34-405 - No limits on liability between skaters and spectators or on operators who engage in gross negligence or willful and wanton conduct.

(a) This part shall not limit the liability of one (1) ice skater or spectator to another ice skater or spectator.

(b) This part shall not apply where an operator engages in behavior that amounts to gross negligence, or willful or wanton conduct.






Part 5 - Successor Corporation Asbestos-Related Liability Fairness Act

§ 29-34-501 - Short title.

This part shall be known and may be cited as the "Successor Corporation Asbestos-Related Liability Fairness Act."



§ 29-34-502 - Part definitions.

For purposes of this part:

(1) "Asbestos claim" means any claim, wherever or whenever made, for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to asbestos, including:

(A) The health effects of exposure to asbestos, including a claim for personal injury or death, mental or emotional injury, risk of disease or other injury, or the costs of medical monitoring or surveillance;

(B) Any claim made by or on behalf of any person exposed to asbestos, or a representative, spouse, parent, child or other relative of the person; and

(C) Any claim for damage or loss caused by the installation, presence, or removal of asbestos;

(2) "Corporation" means a corporation for profit, including a domestic corporation organized under the laws of this state or a foreign corporation organized under laws other than the laws of this state;

(3) "Successor" means a corporation that assumes or incurs or has assumed or incurred successor asbestos-related liabilities that is a successor and became a successor before January 1, 1972, or is any of such successor corporation's successors;

(4) (A) "Successor asbestos-related liabilities" means any liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, that are related in any way to asbestos claims and were assumed or incurred by a corporation as a result of or in connection with a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation with or into another corporation, or that are related in any way to asbestos claims based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation.

(B) "Successor asbestos-related liabilities" includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined under § 29-34-505, were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or a successor of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments, or other discharges in this state or another jurisdiction; and

(5) "Transferor" means a corporation from which successor asbestos-related liabilities are or were assumed or incurred.



§ 29-34-503 - Application of limitations.

(a) The limitations in § 29-34-504 shall apply to any successor corporation.

(b) The limitations of § 29-34-504 shall not apply to:

(1) Workers' compensation benefits paid by or on behalf of an employer to an employee under title 50, chapter 6, or a comparable workers' compensation law of another jurisdiction;

(2) Any claim against a corporation that does not constitute a successor asbestos-related liability;

(3) Any obligation under the National Labor Relations Act, compiled in 29 U.S.C. § 151 et seq., as amended or under any collective bargaining agreement; or

(4) A successor that, after a merger or consolidation, continued in the business of mining asbestos or in the business of selling or distributing asbestos fibers or in the business of manufacturing, distributing, removing, or installing asbestos-containing products which were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.



§ 29-34-504 - Limitations on cumulative successor asbestos-related liabilities.

(a) Except as otherwise provided in subsection (b), the cumulative successor asbestos-related liabilities of a successor corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The successor corporation does not have responsibility for successor asbestos-related liabilities in excess of this limitation.

(b) If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total assets of the prior transferor determined as of the time of the earlier merger or consolidation shall be substituted for the limitation set forth in subsection (a) for purposes of determining the limitation of liability of a successor corporation.



§ 29-34-505 - Establishment of fair market value.

(a) A successor corporation may establish the fair market value of total gross assets for the purpose of the limitations under § 29-34-504 through generally accepted accounting principles, including:

(1) By reference to the going concern value of the assets or to the purchase price attributable to or paid for the assets in an arms-length transaction; or

(2) In the absence of other readily available information from which the fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

(b) For purposes of this section, total gross assets may include any intangible assets.

(c) To the extent total gross assets include any liability insurance that was issued to the transferor whose assets are being valued for purposes of this section, the applicability, terms, conditions and limits of such insurance shall not be affected by this section, nor shall this section otherwise affect the rights and obligations of an insurer, transferor or successor under any insurance contract or any related agreements, including, without limitation, preenactment settlements resolving coverage-related disputes, and the rights of an insurer to seek payment for applicable deductibles, retrospective premiums or self-insured retentions or to seek contribution from a successor for uninsured or self-insured periods or periods where insurance is uncollectible or otherwise unavailable. Without limiting the foregoing, to the extent total gross assets include any such liability insurance, a settlement of a dispute concerning any such liability insurance coverage entered into by a transferor or successor with the insurers of the transferor before July 1, 2013, shall be determinative of the total coverage of such liability insurance to be included in the calculation of the transferor's total gross assets.



§ 29-34-506 - Rate of annual increase of fair market value.

(a) Except as otherwise provided in this section, the fair market value of total gross assets at the time of the merger or consolidation shall increase annually at a rate equal to the sum of:

(1) The prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the Wall Street Journal, in which case any reasonable determination of the prime rate on the first day of the year may be used; and

(2) One percent (1%).

(b) The rate determined pursuant to subsection (a) shall not be compounded.

(c) The adjustment of the fair market value of total gross assets shall continue as provided in subsection (a) until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the successor corporation or a predecessor or by or on behalf of a transferor after the time of the merger or consolidation for which the fair market value of total gross assets is determined.

(d) No adjustment of the fair market value of total gross assets shall be applied to any liability insurance that may be included in total gross assets pursuant to § 29-34-505(c).



§ 29-34-507 - Liberal construction of part -- Application of part.

(a) The courts of this state shall construe this part liberally with regard to successors.

(b) This part shall apply to all asbestos claims filed against a successor on or after July 1, 2013.

(c) This part shall also apply to any pending asbestos claims against a successor in which trial has not commenced as of July 1, 2013, except that any provisions of these sections which would be unconstitutional if applied retroactively shall be applied prospectively.









Chapter 35 - Usurpation or Forfeiture of Office or Franchise--Corporate Misdeeds

§ 29-35-101 - Grounds for action.

An action lies in the name of the state against the person or corporation offending, in the following cases:

(1) Whenever any person unlawfully holds or exercises any public office or franchise within this state, or any office in any corporation created by the laws of this state;

(2) Whenever any public officer has done, or suffered to be done, any act which works a forfeiture of that officer's office;

(3) When any person acts as a corporation within this state, without being authorized by law; or

(4) If, being incorporated, they:

(A) Do or omit acts which amount to a surrender or forfeiture of their rights and privileges as a corporation;

(B) Exercise powers not conferred by law; or

(C) Fail to exercise powers conferred by law and essential to the corporate existence.



§ 29-35-102 - Corporate officers -- Trustees.

The action also lies against the directors, managers, and officers of a corporation, or the trustees of funds given for a public or charitable purpose:

(1) To bring them to an account for the management and disposition of property entrusted to their care;

(2) To remove such officers or trustees on proof of misconduct;

(3) To prevent malversation, peculation, and waste;

(4) To set aside and restrain improper alienations of such property or funds, and to secure them for the benefit of those interested; and

(5) Generally to compel faithful performance of duty.



§ 29-35-103 - Attachment of corporate property after nonuse or assignment of franchise.

A corporation is not dissolved by the nonuse or assignment to others, in whole or in part, of its powers, franchises, and privileges, unless all the corporate property has been appropriated to the payment of its debts; and any creditor, for the creditor and other creditors, whether that creditor has recovered judgment or not, or any stockholder for that stockholder and other stockholders, may file a bill under this chapter, to attach the corporate property, and have such property applied to the payment of the debts of the corporation, and any surplus divided among the stockholders.



§ 29-35-104 - Naming proper claimant to office -- Adjudication of rights.

Whenever the action is brought against a person for usurping an office, in addition to the other allegations, the name of the person rightfully entitled to the office, with a statement of that person's right thereto, may be added, and the trial should, if practicable, determine the right of the contesting parties.



§ 29-35-105 - Judgment for claimant to office.

If judgment is rendered in favor of such claimant, the court may order the defendant to deliver to the claimant, upon the claimant's qualifying as required by law, all books and papers belonging to the office in defendant's custody, or under defendant's control, and such claimant may thereupon proceed to exercise the functions of the office.



§ 29-35-106 - Damages for usurpation of office.

Such claimant, on claimant's recovery of the office, may also, at any time within one (1) year thereafter, bring suit against the defendant, and recover the damages claimant has sustained by reason of the act of the defendant.



§ 29-35-107 - Adjudication among several claimants to office.

When several persons claim to be entitled to the same office or franchise, they may be all made defendants, so as to determine their respective rights.



§ 29-35-108 - Election contests.

The validity of any election which may be contested under this Code cannot be tried under this chapter.



§ 29-35-109 - Officers entitled to bring suit.

The suit is brought by the attorney general for the district or county, when directed so to do by the general assembly, or by the governor and attorney general of the state concurring.



§ 29-35-110 - Suit on relation of private individual.

(a) The suit is also brought on the information of any person, upon such person giving security for the costs of the proceedings, to be approved by the clerk of the court in which the bill is filed.

(b) When the suit is brought at the relation of a private individual, it shall be so stated in the bill and proceedings, and such individual is responsible for costs in case they are not adjudged against the defendant.



§ 29-35-111 - Bill in equity -- Venue.

The suit is brought by bill in equity, filed in either the circuit or chancery court of the county in which the office is usurped or held, or the corporation or supposed corporation holds its meetings or has its principal place of business.



§ 29-35-112 - Contents of bill -- Conduct of suit.

(a) The bill shall set forth briefly, and without technical forms, the grounds upon which the suit is instituted.

(b) The suit shall be conducted as other suits in equity.



§ 29-35-113 - Extraordinary process.

The court is authorized, upon the filing of the bill, properly verified, in all proper cases, to grant attachments and injunctions, and appoint receivers to effect the ends of justice, and to make all such orders, rules, and decrees, according to the practice of a court of chancery, as may be necessary to accomplish the objects had in view.



§ 29-35-114 - Answer -- Evidence in criminal actions.

The defendants appear and answer the bill in the usual way, and such answer shall not be read against them in any criminal prosecution brought against them, or either of them.



§ 29-35-115 - Issues of fact.

Such issues of fact as may become necessary to try by jury in the progress of the cause shall be made up under the direction of the court, and submitted to a jury impaneled forthwith.



§ 29-35-116 - Judgment of exclusion from office or franchise.

When a defendant, whether a natural person or a corporation, is adjudged guilty of usurping, unlawfully holding, or exercising any office or franchise, judgment shall be rendered that such defendant be excluded from the office or franchise, and that defendant pay the costs.



§ 29-35-117 - Judgment of dissolution -- Escheat of corporate property.

If it be adjudged that a defendant corporation has by neglect, nonuse, abuse or surrender, forfeited its corporate rights, judgment will be rendered that the defendant be altogether excluded from such rights and be dissolved; and in the event the court shall find that the corporation, its stockholders, directors, officers or managers have intentionally impaired or depreciated its assets or property for the purpose of preventing the corporation from efficiently discharging its duty to the public, the property of the corporation shall escheat to the state unless its stockholders, directors, officers or managers, within a reasonable period fixed by the court, restore to the treasury of the corporation a sufficient amount of money or property to enable it to efficiently discharge its duty to the public; and also that the corporation, its directors, or managers, as the case may be, pay the costs.



§ 29-35-118 - Receiver for corporation in dissolution.

Such judgment of dissolution shall not extinguish the debt due to or from the corporation; but the court shall appoint a receiver, with full power to take possession of all the debts and property, and sell, dispose of, collect, and distribute the same among the creditors and other persons interested, under the orders of the court.



§ 29-35-119 - Costs paid by state.

If such action is at the suit of the state alone, and judgment is for the defendant, or the defendants are insolvent, the costs are to be paid as in other state cases.



§ 29-35-120 - Death of relators.

(a) Should the sole relator die pending the action, the suit abates, unless by the second term thereafter it is revived in the name of some person who, on application, and giving security for costs, is substituted in the place of the deceased relator.

(b) If there are several relators, the suit abates only on the death of all.

(c) On the abatement of the action as above, judgment shall be rendered against the sureties of the relator for the costs.



§ 29-35-121 - Appeal.

Either party is entitled to take the case to the proper appellate court as provided by the Tennessee Rules of Appellate Procedure.






Chapter 36 - Waste And Trespass

§ 29-36-101 - Waste by parol purchaser -- Liability for rent.

Any person going into possession of land under a parol agreement to purchase, which agreement is subsequently avoided by the person, is liable for waste committed during the person's possession, as well as for reasonable rent.



§ 29-36-102 - Trespass by railroad contractor.

Any railroad contractor the railroad contractor's agent or operatives, who wrongfully cuts down, appropriates, or otherwise injures or destroys any growing timber, or wood, or any fence rails, on ground not belonging to the railroad company, shall be liable in damages to the party injured.



§ 29-36-103 - Defense of involuntary trespass.

It is a good plea to an action for trespass on land, that the defendant disclaims all title to the land, that the trespass was by negligence or involuntary, and that defendant tendered sufficient amount in satisfaction of the same before action brought.



§ 29-36-104 - Death of owner of real property -- Survival of right of action.

When any person entitled to sue for injuries to real property dies before commencing action, it shall be lawful for the personal representative of such party to sue and recover for the benefit of the deceased.



§ 29-36-105 - Injunction against waste -- Damages.

Nothing in this chapter shall deprive the person entitled to redress for waste, of the right to enjoin the commission thereof at any time, and recover damages for the waste actually committed.






Chapter 37 - Equal Access to Justice

§ 29-37-101 - Short title.

This chapter shall be known and may be cited as the "Equal Access to Justice Act of 1984."



§ 29-37-102 - Legislative intent.

There are occasions when inequities exist between government and small business in terms of the ability with which each is able, without economic hardship, to be properly represented in administrative proceedings and in the courts. As part of the general assembly's continuing efforts to assure fairness and equity to all the citizens of this state, it is the intent of this chapter to offer small business an opportunity for adequate representation in any administrative hearing involving the operation of such business and, where necessary, in the resulting appeal process.



§ 29-37-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Fees and other expenses" means those reasonable attorney's fees and expert witness fees as determined by the court plus reasonable expenses and court costs, but does not include any portion of an attorney's fees or salary paid by a unit of local, state, or federal government for the attorney's services in the case;

(2) "Local government" means an incorporated municipality or county or subdivision of either;

(3) (A) "Small business" means a business entity that is:

(i) A natural person who is licensed by one (1) or more state agencies or boards and whose claim under this chapter arises from such licensing, but the person shall not have a net worth of more than three hundred thousand dollars ($300,000) at the time the civil action is filed;

(ii) A sole proprietor of an unincorporated business that meets each of the following conditions:

(a) Whose annual gross receipts do not exceed one million dollars ($1,000,000) during the twelve (12) months immediately preceding the date the civil action was filed; and

(b) Who does not employ more than fifteen (15) persons on a full- time basis on the date the civil action was filed; or

(iii) A partnership or corporation that meets each of the following conditions:

(a) Whose annual gross receipts do not exceed two million dollars ($2,000,000) during the twelve (12) months immediately preceding the date the civil action was filed; and

(b) Who does not employ more than thirty (30) persons on a full- time basis on the date the civil action was filed; and

(B) "Small business" also includes any neighborhood or homeowners' association which is an entity that:

(i) Is not-for-profit;

(ii) Is supported solely by contributions, membership fees assessed to residents of a defined geographical area and/or fund-raising activities sponsored by the association; and

(iii) Does not employ more than ten (10) persons on a full-time basis on the date the civil action was filed; and

(4) "State agency" means any entity of the state as defined in § 4-5-102.



§ 29-37-104 - Claims and awards for fees and expenses -- Reports.

(a) (1) Unless otherwise provided by law, the court having jurisdiction over the civil action brought by a state agency or over an action for judicial review brought pursuant to § 4-5-322, may award reasonable and actual fees and other expenses not to exceed ten thousand dollars ($10,000) to the prevailing party unless the prevailing party is a state agency.

(2) (A) Unless otherwise provided by law, the court having jurisdiction over the civil action brought by a local government or over an action for judicial review may award reasonable and actual fees and other expenses not to exceed ten thousand dollars ($10,000) to the prevailing party unless the prevailing party is a local government.

(B) A small business that makes a claim against a local government for fees and expenses under this chapter that is not supported by substantial evidence or that is arbitrary or capricious or that is brought in bad faith for the purpose of harassment shall be subject to the procedures and sanctions of Tennessee Rules of Civil Procedure, Rule 11.

(b) (1) The court may make an award pursuant to the terms of this chapter only if the small business has demonstrated by a preponderance of the evidence that the actions of the state agency were not supported by substantial evidence or were arbitrary and capricious or were brought in bad faith for the purpose of harassment. The court may, in its discretion, decline to make an award if it finds that special circumstances exist that would make an award unjust.

(2) The court may make an award pursuant to the terms of this chapter only if the small business has demonstrated by a preponderance of the evidence that the actions of the local government were arbitrary and capricious or were brought in bad faith for the purpose of harassment. The court may, in its discretion, decline to make an award if it finds that special circumstances exist that would make an award unjust.

(c) (1) In a civil action commenced by a state agency or local government, a small business, in order to be eligible to make a claim for fees and other expenses under this chapter, must file a claim with the court within thirty (30) days after a final judgment has been rendered.

(2) In an action for judicial review brought in accordance with § 4-5-322 or an action for judicial review in a case in which a local government is a party, a small business must specifically state in the petition for review that it seeks fees and other expenses under this chapter. Failure to state shall bar the small business from making any claim under this chapter unless such a claim is filed subsequently with the court, in which event the small business shall be entitled to receive payment for fees or services actually rendered or expenses actually incurred after the notice of intent to make a claim is filed.

(3) All claims for fees and other expenses shall include, where applicable, an itemized statement for those fees including the actual time expended in representing a party and the rate at which the fees were computed, as well as invoices or statements showing the actual amount of other expenses incurred.

(d) (1) Awards provided for in this chapter against a state agency shall, upon order of the court, be paid by the department of finance and administration from the general fund, except in the case of awards in cases involving the department of transportation, in which case the payment shall be made from the general highway fund.

(2) Awards provided for in this chapter against a local government shall, upon order of the court, be paid by the local government.

(e) The department of finance and administration shall report annually to the speaker of the house of representatives, the speaker of the senate, the chairs of the finance, ways and means committees of the house of representative and the senate and the office of legislative budget analysis the amount of fees and other expenses paid during the preceding fiscal year, and shall describe the number, nature, and amount of the awards, the claims involved in the action, and other relevant information which might aid the general assembly in evaluating the scope and impact of these awards.



§ 29-37-105 - Exceptions.

This chapter shall not apply to:

(1) Proceedings or actions involving the employment, discipline, or discharge of wages, hours and working conditions of employees;

(2) Proceedings or actions wherein the state or local government, through any of its departments, institutions or agencies is exercising its power of condemnation or eminent domain;

(3) Proceedings or actions involving the payment or collection of revenue if the court determines that:

(A) The small business taxpayer has not exhausted the administrative remedies available to taxpayers to resolve disputed tax matters; or

(B) The small business taxpayer has acted in bad faith with regard to attempts to ascertain tax liability or to collect a tax;

(4) Any action taken by the department of revenue pursuant to title 67, chapter 1, part 15;

(5) Actions taken during the time of a civil emergency; or

(6) The proceedings or actions required by a state or federal law or federal regulation.



§ 29-37-106 - Bad faith or frivolous claims.

If the court finds that the small business' claim for fees and other expenses under this chapter was made in bad faith or was frivolous or was made for the sole basis of harassment, the court may impose a fine on the small business of not more than two thousand dollars ($2,000) which will go to the state agency or local government involved in the action.






Chapter 38 - Drug Dealer Liability Act

§ 29-38-101 - Short title.

This chapter shall be known and may be cited as the "Drug Dealer Liability Act."



§ 29-38-102 - Purpose.

The purpose of this chapter is to provide a civil remedy for damages to persons in a community injured as a result of illegal drug use. These persons include parents, employers, insurers, governmental entities, and others who pay for drug treatment or employee assistance programs, as well as infants injured as a result of exposure to drugs in utero, referred to in this chapter as "drug babies." The chapter will enable injured persons to recover damages from those persons in the community who have joined the illegal drug market. A further purpose of the chapter is to shift, to the extent possible, the cost of the damage caused by the existence of the illegal drug market in a community to those who illegally profit from that market. The further purpose of the chapter is to establish the prospect of substantial monetary loss as a deterrent to those who have not yet entered into the illegal drug distribution market. The further purpose is to establish an incentive for drug users to identify and seek payment for their own drug treatment from those dealers who have sold drugs to the user in the past.



§ 29-38-103 - Legislative findings.

The legislature finds and declares all of the following:

(1) Every community in the country is affected by the marketing and distribution of illegal drugs. A vast amount of state and local resources is expended in coping with the financial, physical, and emotional toll that results from the existence of the illegal drug market. Families, employers, insurers, and society in general bear the substantial costs of coping with the marketing of illegal drugs. Drug babies and parents, particularly those of adolescent illegal drug users, suffer significant noneconomic injury, as well;

(2) Although the criminal justice system is an important weapon against the illegal drug market, the civil justice system can and must also be used. The civil justice system can provide an avenue of compensation for those who have suffered harm as a result of the marketing and distribution of illegal drugs. The persons who have joined the illegal drug market should bear the cost of the harm caused by that market in the community;

(3) The threat of liability under this chapter serves as an additional deterrent to a recognizable segment of the illegal drug network. A person who has nondrug related assets, who markets illegal drugs at the workplace, who encourages friends to become users, among others, is likely to decide that the added cost of entering the market is not worth the benefit. This is particularly true for a first-time casual dealer who has not yet made substantial profits. This chapter provides a mechanism for the cost of the injury caused by illegal drug use to be borne by those who benefit from illegal drug dealing;

(4) This chapter imposes liability against all participants in the illegal drug market, including small dealers, particularly those in the workplace, who are not usually the focus of criminal investigations. The small dealers increase the number of users and are those people who become large dealers. These small dealers are most likely to be deterred by the threat of liability;

(5) A parent of an adolescent illegal drug user often expends considerable financial resources, typically in the tens of thousands of dollars, for the child's drug treatment. Local and state governments provide drug treatment and related medical services made necessary by the distribution of illegal drugs. The treatment of drug babies is a considerable cost to local and state governments. Insurers pay large sums for medical treatment related to drug addiction and use. Employers suffer losses as a result of illegal drug use by employees due to lost productivity, employee drug-related workplace accidents, and employer contributions to insurers. Local and state governments have existing legal staffs that can bring civil suits against those involved in the illegal drug market, in appropriate cases, if a clear legal mechanism for liability and recovery is established;

(6) Drug babies, who are clearly the most innocent and vulnerable of those affected by illegal drug use, are often the most physically and mentally damaged due to the existence of an illegal drug market in a community. For many of these babies, the only hope is extensive medical and psychological treatment, physical therapy, and special education. All of these potential remedies are expensive. These babies, through their legal guardians and through court appointed guardians ad litem, should be able to recover damages from those in the community who have entered and participated in the marketing of the types of illegal drugs that have caused their injuries;

(7) In theory, civil actions for damages for distribution of illegal drugs can be brought under existing law. They are not. Several barriers account for this. Under existing tort law, only those dealers in the actual chain of distribution to a particular user could be sued. Drug babies, parents of adolescent illegal drug users, and insurers are not likely to be able to identify the chain of distribution to a particular user. Furthermore, drug treatment experts largely agree that users are unlikely to identify and bring suit against their own dealers, even after they have recovered, given the present requirements for a civil action;

(8) Those involved in the illegal drug market in a community are necessarily interrelated and interdependent, even if their identity is unknown to one another. Each new dealer obtains the benefit of the existing illegal drug distribution system to make illegal drugs available to the dealer. In addition, the existing market aids a new entrant by the prior development of people as users. Many experts on the illegal drug market agree that all participants are ultimately likely to be indirectly related. That is, beginning with any one dealer, given the theoretical ability to identify every person known by that dealer to be involved in illegal drug trafficking, and in turn each of such others known to the dealer, and so on, the illegal drug market in a community would ultimately be fully revealed;

(9) Market liability has been created with respect to legitimate products by judicial decision in some states. Case law provides for civil recovery by plaintiffs who are unable to identify the particular manufacturer of the product that is claimed to have caused them harm, allowing recovery from all manufacturers of the product who participated in that particular market. The market liability theory has been shown to be destructive of market initiative and product development when applied to legitimate markets. Because of its potential for undermining markets, this chapter expressly adopts a legislatively crafted form of liability for those who intentionally join the illegal drug market. The liability established by this chapter grows out of, but is distinct from, existing judicially crafted market liability;

(10) The prospect of a future suit for the costs of drug treatment may drive a wedge between prospective dealers and their customers, by encouraging users to turn on their dealers. Therefore, liability for those costs, even to the user, is imposed under this chapter, as long as the user identifies and brings suit against the user's own dealers;

(11) Allowing dealers who face a civil judgment for their illegal drug marketing to bring suit against their own sources for contribution may also drive a wedge into the relationships among some participants in the illegal drug distribution network;

(12) While not all persons who have suffered losses as a result of the marketing of illegal drugs will pursue an action for damages, at least some individuals, guardians of drug babies, government agencies that provide treatment, insurance companies, and employers will find such an action worthwhile. These persons deserve the opportunity to recover their losses. Some new entrants to retail drug dealing are likely to be deterred, even if only a few of these suits are actually brought.



§ 29-38-104 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Illegal drug" means a drug, the distribution of which is a violation of state law;

(2) "Illegal drug market" means the support system of illegal drug related operations, from production to retail sales, through which an illegal drug reaches the user;

(3) "Illegal drug market target community" is the area described under § 29-38-109;

(4) "Individual drug user" means the individual whose illegal drug use is the basis of an action brought under this chapter;

(5) "Level 1 offense" means possession of one fourth ounce (1/4 oz.) or more, but less than four ounces (4 oz.), or distribution of less than one ounce (1 oz.) of a specified illegal drug; or possession of one pound (1 lb.) or twenty-five (25) plants or more, but less than four pounds (4 lbs.) or fifty (50) plants, or distribution of less than one pound (1 lb.), of marijuana;

(6) "Level 2 offense" means possession of four ounces (4 oz.) or more, but less than eight ounces (8 oz.), or distribution of one ounce (1 oz.) or more, but less than two ounces (2 oz.), of a specified illegal drug; or possession of four pounds (4 lbs.) or more or fifty (50) plants or more, but less than eight pounds (8 lbs.) or seventy-five (75) plants, or distribution of more than one pound (1 lb.), but less than five pounds (5 lbs.), of marijuana;

(7) "Level 3 offense" means possession of eight ounces (8 oz.) or more, but less than sixteen ounces (16 oz.), or distribution of two ounces (2 oz.) or more, but less than four ounces (4 oz.), of a specified illegal drug; or possession of eight pounds (8 lbs.) or more or seventy-five (75) plants or more, but less than sixteen pounds (16 lbs.) or one hundred (100) plants or more, or distribution of more than five pounds (5 lbs.), but less than ten pounds (10 lbs.), of marijuana;

(8) "Level 4 offense" means possession of sixteen ounces (16 oz.) or more or distribution of four ounces (4 oz.) or more of a specified illegal drug; or possession of sixteen pounds (16 lbs.) or more or one hundred (100) plants or more, or distribution of ten pounds (10 lbs.) or more, of marijuana;

(9) "Participate in the illegal drug market" means to distribute, possess with an intent to distribute, commit an act intended to facilitate the marketing or distribution of, or agree to distribute, possess with an intent to distribute, or commit an act intended to facilitate the marketing or distribution of an illegal drug. "Participate in the illegal drug market" does not include the purchase or receipt of an illegal drug for personal use only;

(10) "Period of illegal drug use" means, in relation to the individual user, the time of the individual's first use of an illegal drug to the accrual of the cause of action. The period of illegal drug use is presumed to commence two (2) years before the cause of action accrues, unless the defendant proves otherwise by clear and convincing evidence;

(11) "Person" means an individual, governmental entity, corporation, firm, trust, partnership, or incorporated or unincorporated association, existing under or authorized by the laws of this state, another state, or foreign country;

(12) "Place of illegal drug activity" means, in relation to the individual drug user, each state house of representatives legislative district in which the individual possesses or uses an illegal drug, or in which the individual resides, attends school, or is employed during the period of the individual's illegal drug use, unless the defendant proves otherwise by clear and convincing evidence;

(13) "Place of participation" means, in relation to a defendant in an action brought under this chapter, each state house of representatives legislative district in which the person participates in the illegal drug market, or in which the person resides, attends school, or is employed during the period of the person's participation in the illegal market; and

(14) "Specified illegal drug" means cocaine, heroin, or methamphetamine, or any other drug the distribution of which is a violation of state law.



§ 29-38-105 - Liability for participation in the illegal drug market -- Exception for law enforcement in official investigations.

(a) A person who knowingly participates in the illegal drug market within this state is liable for civil damages as provided in this chapter. A person may recover damages under this chapter for injury resulting from an individual's use of an illegal drug.

(b) A law enforcement officer or agency, the state, or a person acting at the direction of a law enforcement officer or agency or the state, is not liable for participating in the illegal drug market, if the participation is in furtherance of an official investigation.



§ 29-38-106 - Persons allowed to bring an action for damages -- Persons against whom damages may be sought -- What damages may be sought.

(a) One (1) or more of the following persons may bring an action for damages caused by an individual's use of an illegal drug:

(1) A parent, legal guardian, child, spouse, or sibling of the individual drug user;

(2) An individual who was exposed to an illegal drug in utero;

(3) An employer of the individual drug user;

(4) A medical facility, insurer, governmental entity, employer, or other entity that funds a drug treatment program or employee assistance program for the individual drug user, or that otherwise expended money on behalf of the individual drug user; or

(5) A person injured as a result of the willful, reckless, or negligent actions of an individual drug user.

(b) A person entitled to bring an action under this section may seek damages from one (1) or more of the following:

(1) A person who knowingly distributed, or knowingly participated in the chain of distribution of, an illegal drug that was actually used by the individual drug user;

(2) A person who knowingly participated in the illegal drug market, if:

(A) The place of illegal drug activity by the individual drug user is within the illegal drug market target community of the defendant;

(B) The defendant's participation in the illegal drug market was connected with the same type of illegal drug used by the individual drug user; and

(C) The defendant participated in the illegal drug market at any time during the individual drug user's period of illegal drug use.

(c) A person entitled to bring an action under this section may recover all of the following damages:

(1) Economic damages, including, but not limited to, the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the illegal drug use;

(2) Noneconomic damages, including, but not limited to, physical and emotional pain, suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services and consortium, and other nonpecuniary losses proximately caused by an individual's use of an illegal drug;

(3) Exemplary damages;

(4) Reasonable attorney fees; and

(5) Costs of suit, including, but not limited to, reasonable expenses for expert testimony.



§ 29-38-107 - Actions by individual drug users -- Actions against distributors -- What damages may be sought.

(a) An individual drug user shall not bring an action for damages caused by the use of an illegal drug, except as otherwise provided in this subsection (a). An individual drug user may bring an action for damages caused by the use of an illegal drug only if all of the following conditions are met:

(1) The individual personally discloses to narcotics enforcement authorities, more than six (6) months before filing the action, all of the information known to the individual regarding all that individual's sources of illegal drugs;

(2) The individual has not used an illegal drug within the six (6) months prior to filing the action; and

(3) The individual continues to remain free of the use of an illegal drug throughout the pendency of the action.

(b) A person entitled to bring an action under this section may seek damages only from a person who distributed, or is in the chain of distribution of, an illegal drug that was actually used by the individual drug user.

(c) A person entitled to bring an action under this section may recover only the following damages:

(1) Economic damages, including, but not limited to, the cost of treatment, rehabilitation, and medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, accidents or injury, and any other pecuniary loss proximately caused by the person's illegal drug use;

(2) Reasonable attorney fees; and

(3) Costs of suit, including, but not limited to, reasonable expenses for expert testimony.



§ 29-38-108 - Third-party payment on behalf of an insured prohibited.

A third party shall not pay damages awarded under this chapter, or provide a defense or money for a defense, on behalf of an insured under a contract of insurance or indemnification.



§ 29-38-109 - Target communities for different offense levels.

A person whose participation in the illegal drug market constitutes the following level offense shall be considered to have the following illegal drug market target community:

(1) For a Level 1 offense, the state house of representatives legislative district in which the defendant's place of participation is situated;

(2) For a Level 2 offense, the target community described in subdivision (1), plus all state house of representatives legislative districts with a border contiguous to that target community;

(3) For a Level 3 offense, the target community described in subdivision (2), plus all state house of representatives legislative districts with a border contiguous to that target community; and

(4) For a Level 4 offense, the state.



§ 29-38-110 - Joinder.

(a) Two (2) or more persons may join in one (1) action under this chapter as plaintiffs, if their respective actions have at least one (1) place of illegal drug activity in common, and if any portion of the period of illegal drug use overlaps with the period of illegal drug use for every other plaintiff.

(b) Two (2) or more persons may be joined in one (1) action under this chapter as defendants, if those persons are liable to at least one (1) plaintiff.

(c) A plaintiff need not be interested in obtaining, and a defendant need not be interested in defending against, all the relief demanded. Judgment may be given for one (1) or more plaintiffs, according to their respective rights to relief, and against one (1) or more defendants, according to their respective liabilities.



§ 29-38-111 - Comparative fault.

(a) An action by an individual drug user is governed by the principles of comparative fault. Comparative fault attributed to the plaintiff does not bar recovery, but diminishes the award of compensatory damages proportionally, according to the measure of fault attributed to the plaintiff.

(b) The burden of proving the comparative fault of the plaintiff is on the defendant, which shall be shown by clear and convincing evidence.

(c) Comparative fault shall not be attributed to a plaintiff that is not an individual drug user.



§ 29-38-112 - Right of action for contribution.

A person subject to liability under this chapter has a right of action for contribution against another person subject to liability under this chapter. Contribution may be enforced either in the original action, or by a separate action brought for that purpose. A plaintiff may seek recovery in accordance with this chapter and existing law against a person whom a defendant has asserted a right of contribution.



§ 29-38-113 - Burden of proof -- Estoppel of persons convicted under drug laws to deny participation in illegal drug market -- Lack of criminal drug conviction no bar to action.

(a) Proof of participation in the illegal drug market in an action brought under this chapter shall be shown by clear and convincing evidence. Except as otherwise provided in this chapter, other elements of the cause of action shall be shown by a preponderance of the evidence.

(b) A person against whom recovery is sought, who has a criminal conviction pursuant to state drug laws or the Comprehensive Drug Abuse Prevention and Control Act of 1970, Public Law 91-513, 84 Stat. 1236, codified at 21 U.S.C. § 801 et seq., is estopped from denying participation in the illegal drug market. Such a conviction is also prima facie evidence of the person's participation in the illegal drug market during the two (2) years preceding the date of an act giving rise to a conviction.

(c) The absence of a criminal drug conviction of a person against whom recovery is sought does not bar an action against that person.



§ 29-38-114 - Ex parte prejudgment attachment order -- Exemption of property from process -- Forfeiture.

(a) A plaintiff under this chapter, subject to subsection (c), may request an ex parte prejudgment attachment order from the court, against all assets of a defendant, sufficient to satisfy a potential award. If attachment is instituted, a defendant is entitled to an immediate hearing. Attachment may be lifted if the defendant demonstrates that the assets will be available for a potential award, or if the defendant posts a bond sufficient to cover a potential award.

(b) A person against whom a judgment has been rendered under this chapter is not eligible to exempt any property, of whatever kind, from process to levy or process to execute on the judgment.

(c) Any assets sought to satisfy a judgment under this chapter, that are named in a forfeiture action or that have been seized for forfeiture by any state or federal agency, may not be used to satisfy a judgment, unless and until the assets have been released following the conclusion of the forfeiture action or released by the agency that seized the assets.



§ 29-38-115 - Limitation of actions.

(a) Except as otherwise provided in this section, a claim under this chapter shall not be brought more than two (2) years after the cause of action accrues. A cause of action accrues under this chapter when a person who may recover has reason to know of the harm from illegal drug use that is the basis for the cause of action and has reason to know that the illegal drug use is the cause of the harm.

(b) For a plaintiff, the statute of limitations under this chapter is tolled while the individual potential plaintiff is incapacitated by the use of an illegal drug to the extent that the individual cannot reasonably be expected to seek recovery under this chapter, or as otherwise provided by law. For a defendant, the statute of limitations under this chapter is tolled until six (6) months after the individual potential defendant is convicted of a criminal drug offense, or as otherwise provided by law.

(c) The statute of limitations under this chapter for a claim based on participation in the illegal drug market that occurred prior to July 1, 2005, does not begin to run until July 1, 2005.



§ 29-38-116 - Representation by prosecuting attorney -- Motion for stay of action during drug investigation or prosecution.

(a) A prosecuting attorney may represent the state or a political subdivision of the state in an action brought under this chapter.

(b) On motion by a governmental agency involved in a drug investigation or prosecution, an action brought under this chapter shall be stayed until the completion of the criminal investigation or prosecution that gave rise to the motion for a stay of the action.






Chapter 39 - Compensation for Economic and Noneconomic Damages

§ 29-39-101 - Chapter definitions.

When used in this chapter, the following words, shall have the meanings set forth below, unless the context clearly requires otherwise:

(1) "Economic damages" means damages, to the extent they are provided by applicable law, for: objectively verifiable pecuniary damages arising from medical expenses and medical care, rehabilitation services, mental health treatment, custodial care, loss of earnings and earning capacity, loss of income, burial costs, loss of use of property, repair or replacement of property, obtaining substitute domestic services, loss of employment, loss of business or employment opportunities, and other objectively verifiable monetary losses;

(2) "Noneconomic damages" means damages, to the extent they are provided by applicable law, for: physical and emotional pain; suffering; inconvenience; physical impairment; disfigurement; mental anguish; emotional distress; loss of society, companionship, and consortium; injury to reputation; humiliation; noneconomic effects of disability, including loss of enjoyment of normal activities, benefits and pleasures of life and loss of mental or physical health, well-being or bodily functions; and all other nonpecuniary losses of any kind or nature.



§ 29-39-102 - Civil damage awards.

(a) In a civil action, each injured plaintiff may be awarded:

(1) Compensation for economic damages suffered by each injured plaintiff; and

(2) Compensation for any noneconomic damages suffered by each injured plaintiff not to exceed seven hundred fifty thousand dollars ($750,000) for all injuries and occurrences that were or could have been asserted, regardless of whether the action is based on a single act or omission or a series of acts or omissions that allegedly caused the injuries or death.

(b) If multiple defendants are found liable under the principle of comparative fault, the amount of all noneconomic damages, not to exceed seven hundred fifty thousand dollars ($750,000) for each injured plaintiff, shall be apportioned among the defendants based upon the percentage of fault for each defendant, so long as the plaintiff's comparative fault (or in a wrongful death action, the fault of the decedent) is not equal to or greater than fifty percent (50%), in which case recovery for any damages is barred.

(c) If an injury or loss is catastrophic in nature, as defined in subsection (d), the seven-hundred-fifty-thousand-dollar amount limiting noneconomic damages, as set forth in subdivision (a)(2) and subsection (b) is increased to, but the amount of damages awarded as noneconomic damages shall not exceed, one million dollars ($1,000,000).

(d) "Catastrophic loss or injury" means one (1) or more of the following:

(1) Spinal cord injury resulting in paraplegia or quadriplegia;

(2) Amputation of two (2) hands, two (2) feet or one (1) of each;

(3) Third degree burns over forty percent (40%) or more of the body as a whole or third degree burns up to forty percent (40%) percent or more of the face; or

(4) Wrongful death of a parent leaving a surviving minor child or children for whom the deceased parent had lawful rights of custody or visitation.

(e) All noneconomic damages awarded to each injured plaintiff, including damages for pain and suffering, as well as any claims of a spouse or children for loss of consortium or any derivative claim for noneconomic damages, shall not exceed in the aggregate a total of seven hundred fifty thousand dollars ($750,000), unless subsection (c) applies, in which case the aggregate amount shall not exceed one million dollars ($1,000,000).

(f) If there is a disputed issue of fact, the trier of fact, by special verdict, shall determine the existence of a catastrophic loss or injury as defined in subsection (d).

(g) The limitation on the amount of noneconomic damages imposed by subdivision (a)(2) and subsections (b)-(e) shall not be disclosed to the jury, but shall be applied by the court to any award of noneconomic damages.

(h) The limitation on the amount of noneconomic damages imposed by subdivision (a)(2) and subsections (b)-(e) shall not apply to personal injury and wrongful death actions:

(1) If the defendant had a specific intent to inflict serious physical injury, and the defendant's intentional conduct did, in fact, injure the plaintiff;

(2) If the defendant intentionally falsified, destroyed or concealed records containing material evidence with the purpose of wrongfully evading liability in the case at issue; provided, however, that this subsection (h) does not apply to the good faith withholding of records pursuant to privileges and other laws applicable to discovery, nor does it apply to the management of records in the normal course of business or in compliance with the defendant's document retention policy or state or federal regulations;

(3) If the defendant was under the influence of alcohol, drugs or any other intoxicant or stimulant, resulting the defendant's judgment being substantially impaired, and causing the injuries or death. For purposes of this subsection (h), a defendant shall not be deemed to be under the influence of drugs or any other intoxicant or stimulant, if the defendant was using lawfully prescribed drugs administered in accordance with a prescription or over-the-counter drugs in accordance with the written instructions of the manufacturer; or

(4) If the defendant's act or omission results in the defendant being convicted of a felony under the laws of this state, another state, or under federal law, and that act or omission caused the damages or injuries.

(i) If there is a dispute of fact, the trier of fact, by special verdict, shall determine whether the exceptions set forth in subsection (h) apply to the defendant and the cause of action.

(j) The liability of a defendant for noneconomic damages whose liability is alleged to be vicarious shall be determined separately from that of any alleged agent, employee or representative.

(k) Noneconomic damages are not permitted for any claim arising out of harm or loss of property, except as authorized by statute.

(l) No provision in this part shall apply to claims against this state to the extent that such provision is inconsistent with or conflicts with the Tennessee Claims Commission Act, compiled in title 9, chapter 8, part 3. In addition, no provision in this part shall apply to claims against a governmental entity or its employees to the extent that such provision is inconsistent with or conflicts with the Governmental Tort Liability Act, compiled in chapter 20 of this title.

(m) Nothing in this chapter shall be construed to create or enhance any claim, right of action, civil liability, economic damage or noneconomic damage under Tennessee law.

(n) The limitations on noneconomic damages in this section shall apply to restrict such recoveries in all civil actions notwithstanding conflicting statutes or common law.



§ 29-39-103 - Findings by trier of fact.

(a) If liability is found in a civil action, then the trier of fact, in addition to other appropriate findings, shall make separate findings for each claimant specifying the amount of:

(1) Any past damages for each of the following types of damages:

(A) Medical and other costs of health care;

(B) Other economic damages; and

(C) Noneconomic damages; and

(2) Any future damages and the periods over which they will accrue for each of the following types of damages:

(A) Medical and other costs of health care;

(B) Other economic damages; and

(C) Noneconomic damages.

(b) If the plaintiff claims a catastrophic loss or injury has occurred, and if there is a disputed issue of fact regarding whether such loss or injury has occurred, the trier of fact must make a specific finding of fact, by special verdict, that the loss or injury suffered by the plaintiff is catastrophic as defined in § 29-39-102(d).

(c) The calculation of all future medical care and other costs of health care and future noneconomic losses must reflect the costs and losses during the period of time the claimant will sustain those costs and losses. The calculation for other economic loss must be based on the losses during the period of time the claimant would have lived but for the injury upon which the claim is based. All such calculations of future losses shall be adjusted to reflect net present value.



§ 29-39-104 - Punitive damages.

(a) In a civil action in which punitive damages are sought:

(1) Punitive damages may only be awarded if the claimant proves by clear and convincing evidence that the defendant against whom punitive damages are sought acted maliciously, intentionally, fraudulently or recklessly;

(2) In an action in which the claimant seeks an award of punitive damages, the trier of fact in a bifurcated proceeding shall first determine whether compensatory damages are to be awarded and in what amount and by special verdict whether each defendant's conduct was malicious, intentional, fraudulent or reckless and whether subdivision (a)(7) applies;

(3) If a jury finds that the defendant engaged in malicious, intentional, fraudulent, or reckless conduct, then the court shall promptly commence an evidentiary hearing in which the jury shall determine the amount of punitive damages, if any;

(4) In all cases involving an award of punitive damages, the trier of fact, in determining the amount of punitive damages, shall consider, to the extent relevant, the following: the defendant's financial condition and net worth; the nature and reprehensibility of the defendant's wrongdoing; the impact of the defendant's conduct on the plaintiff; the relationship of the defendant to the plaintiff; the defendant's awareness of the amount of harm being caused and the defendant's motivation in causing such harm; the duration of the defendant's misconduct and whether the defendant attempted to conceal such misconduct; the expense plaintiff has borne in attempts to recover the losses; whether the defendant profited from the activity, and if defendant did profit, whether the punitive award should be in excess of the profit in order to deter similar future behavior; whether, and the extent to which, defendant has been subjected to previous punitive damage awards based upon the same wrongful act; whether, once the misconduct became known to defendant, defendant took remedial action or attempted to make amends by offering a prompt and fair settlement for actual harm caused; and any other circumstances shown by the evidence that bear on determining a proper amount of punitive damages. The trier of fact shall be instructed that the primary purpose of punitive damages is to punish the wrongdoer and deter similar misconduct in the future by the defendant and others while the purpose of compensatory damages is to make the plaintiff whole;

(5) Punitive or exemplary damages shall not exceed an amount equal to the greater of:

(A) Two (2) times the total amount of compensatory damages awarded; or

(B) Five hundred thousand dollars ($500,000);

(6) The limitation on the amount of punitive damages imposed by subdivision (a)(5) shall not be disclosed to the jury, but shall be applied by the court to any punitive damages verdict;

(7) The limitation on the amount of punitive damages imposed by subdivision (a)(5) shall not apply to actions brought for damages or an injury:

(A) If the defendant had a specific intent to inflict serious physical injury, and the defendant's intentional conduct did, in fact, injure the plaintiff;

(B) If the defendant intentionally falsified, destroyed or concealed records containing material evidence with the purpose of wrongfully evading liability in the case at issue; provided, however, that this subsection (a) does not apply to the good faith withholding of records pursuant to privileges and other laws applicable to discovery, nor does it apply to the management of records in the normal course of business or in compliance with the defendant's document retention policy or state or federal regulations;

(C) If the defendant was under the influence of alcohol, drugs or any other intoxicant or stimulant, resulting in the defendant's judgment being substantially impaired, and causing the injuries or death. For purposes of this subsection (a), a defendant shall not be deemed to be under the influence of drugs or any other intoxicant or stimulant, if the defendant was using lawfully prescribed drugs administered in accordance with a prescription or over-the-counter drugs in accordance with the written instructions of the manufacturer; or

(D) If the defendant's act or omission results in the defendant being convicted of a felony under the laws of this state, another state, or under federal law, and that act or omission caused the damages or injuries;

(8) If there is a disputed issue of fact, the trier of fact, by special verdict, shall determine whether the exceptions set forth in subdivision (a)(7) apply to the defendant and the cause of action;

(9) The culpability of a defendant for punitive damages whose liability is alleged to be vicarious shall be determined separately from that of any alleged agent, employee or representative.

(b) Nothing in this section shall be construed as creating a right to an award of punitive damages or to limit the duty of the court, or the appellate courts, to scrutinize all punitive damage awards, ensure that all punitive damage awards comply with applicable procedural, evidentiary and constitutional requirements, and to order remittitur when appropriate.

(c) The seller of a product other than the manufacturer shall not be liable for punitive damages, unless the seller exercised substantial control over that aspect of the design, testing, manufacture, packaging or labeling of the product that caused the harm for which recovery of damages is sought; the seller altered or modified the product and the alteration or modification was a substantial factor in causing the harm for which recovery of damages is sought; or the seller had actual knowledge of the defective condition of the product at the time the seller supplied the same.

(d) (1) Except as provided in subdivision (d)(2), punitive damages shall not be awarded in a civil action involving a drug or device if the drug or device which allegedly caused the claimant's harm:

(A) Was manufactured and labeled in relevant and material respects in accordance with the terms of an approval or license issued by the federal food and drug administration under the Federal Food, Drug, and Cosmetic Act, 52 Stat. 1040, compiled in 21 U.S.C. §§ 301-392, as amended, or the Public Health Service Act, 53 Stat. 682, compiled in 42 U.S.C. §§ 201-300cc-15; or

(B) Was an over-the-counter drug or device marketed pursuant to federal regulations, was generally recognized as safe and effective and as not being misbranded pursuant to the applicable federal regulations, and satisfied in relevant and material respects each of the conditions contained in the applicable regulations and each of the conditions contained in an applicable monograph.

(2) Subdivision (d)(1) shall not apply in an action against a manufacturer of a drug or device, if, at any time before the event alleged to have caused the harm, the manufacturer, in violation of applicable regulations of the food and drug administration:

(A) Withheld from the food and drug administration information known to be material and relevant to the harm that the claimant allegedly suffered; or

(B) Misrepresented to the food and drug administration information of that type.

(3) For purposes this subsection (d):

(A) "Drug" has the same meaning as in the Federal Food, Drug, and Cosmetic Act, 52 Stat. 1040, 1041, codified in 21 U.S.C. § 321(g)(1);

(B) "Device" has the same meaning as in the Federal Food, Drug, and Cosmetic Act, 52 Stat. 1040, 1041, codified in 21 U.S.C. § 321(h).

(e) Punitive damages shall not be awarded in any civil action when a defendant demonstrates by a preponderance of the evidence that it was in substantial compliance with applicable federal and state regulations setting forth specific standards applicable to the activity in question and intended to protect a class of persons or entities that includes the plaintiff, if those regulations were in effect at the time the activity occurred.

(f) Nothing contained in this chapter shall be construed to limit a court's authority to enter judgment as a matter of law prior to or during a trial on a claim for punitive damages.

(g) (1) Notwithstanding subdivision (a)(9), punitive damages may be awarded against a defendant based on vicarious liability for the acts or omissions of an agent or employee only if the finder of fact determines by special verdict based on clear and convincing evidence that one or more of the following has occurred:

(A) The act or omission was committed by a person employed in a management capacity while that person was acting within the scope of employment;

(B) The defendant was reckless in hiring, retaining, supervising or training the agent or employee and that recklessness was the proximate cause of the act or omission that caused the loss or injury; or

(C) The defendant authorized, ratified or approved the act or omission with knowledge or conscious or reckless disregard that the act or omission may result in the loss or injury.

(2) Nothing in this subsection (g) shall be construed to expand or increase the scope of vicarious liability or punitive damages liability under Tennessee law.

(3) For purposes of this subsection (g), "a person employed in a management capacity" means an employee with authority to set policy and exercise control, discretion, and independent judgment over a significant scope of the employer's business.









Title 30 - Administration of Estates

Chapter 1 - Executors and Administrators

Part 1 - General Provisions

§ 30-1-101 - Letters testamentary or of administration required.

No person shall presume to enter upon the administration of any deceased person's estate until the person has obtained letters of administration or letters testamentary.



§ 30-1-102 - Jurisdiction to grant letters.

Letters of administration shall be granted by the probate court of the county where the intestate had usual residence at the time of the intestate's death, or, in case the intestate had fixed places of residence in more than one county, the probate court of either county may grant letters of administration upon the intestate's estate.



§ 30-1-103 - Nonresident decedents -- Granting letters of administration.

(a) Letters testamentary or of administration may be granted upon the estate of a person who resided, at the time of the person's death, in some other state or territory of the union, or in a foreign country, by the probate court of any county in this state:

(1) Where the deceased had any goods, chattels, or assets, or any estate, real or personal, at the time of his death, or where the goods, chattels, assets, or estate may be when the letters are applied for;

(2) Where any debtor of the deceased resides;

(3) Where any debtor of a debtor of the deceased resides, the debt being unpaid when the application is made; or

(4) Where any suit is to be brought, prosecuted, or defended, in which the estate is interested.

(b) In the case of subdivision (a)(4):

(1) If the suit is pending, or to be brought, in a chancery court composed of more than one county, the probate court of any one of the counties may grant the letters; and

(2) If the suit is pending in an appellate court, the letters shall be granted by the probate court of the county in which the suit originated.



§ 30-1-104 - Service of process upon nonresident representative.

(a) Whenever a nonresident of the state qualifies in this state as the executor or administrator of a person dying in or leaving assets or property in this state, for the purpose of suing or being sued, or for the purpose of being cited or otherwise notified by the court in which the decedent's estate is being administered, the nonresident shall be deemed to have assented to be treated as a resident citizen of this state; and, in case it is desired by any citizen or resident of this state to sue the administrator or executor in the administrator's or executor's official capacity for any debt or demand, due or owing to any citizen or resident of this state, from the testator or intestate, then, in case of the inability of the officer in whose hands process is placed to find the administrator or executor in this state, notice of the suit, served upon the clerk of the probate court of the county in which the party qualified as administrator or executor, shall be sufficient notice to bring the administrator or executor before the court issuing the process; provided, that the clerk shall notify by United States registered return-receipt mail the executor or administrator of notice having been served upon the clerk.

(b) The nonresident of the state, qualifying as executor or administrator as aforementioned, shall give to the clerk of the probate court of the county in which the nonresident qualifies the nonresident's address, and a letter so mailed to the nonresident at that address shall be sufficient notice, unless subsequently changed and notice accordingly given to the probate court clerk, in which event notice to the changed address, shall be sufficient.



§ 30-1-105 - Recording of letters -- Validity of certified copy.

All letters testamentary and of administration, when granted by the probate court, shall be recorded in that court, and a certified copy of the record shall be of the same validity as the original letters granted.



§ 30-1-106 - Preference in granting of letters.

When any person dies intestate in this state, administration shall be granted to the spouse of that person, if the spouse makes application for administration. For want of application for administration upon the part of the spouse, the administration shall be granted to the next of kin, if such next of kin apply for it. If neither the spouse nor next of kin make application for administration, then administration shall be granted to a creditor proving the decedent's debt on oath before the probate court; provided, that when there is more than one next of kin, the probate court may decide which of the kin shall be entitled to the administration.



§ 30-1-107 - Appeal from grant of letters.

(a) Any person who claims a right to execute a will, or to administer on the estate of an intestate, and who thinks that person to be injured by an order of the court awarding letters testamentary or of administration, may appeal to the appropriate court in accordance with § 30-2-609, on giving bond as in other cases of appeal.

(b) After the appropriate court has heard such appeal and a determination is made, the judgment shall be certified to the probate court, that it may proceed in the case accordingly.



§ 30-1-108 - Administrator pendente lite.

The probate judges are authorized to appoint an administrator pendente lite in any case that may arise in their respective courts where any will may be the subject of contest or litigation.



§ 30-1-109 - Administrator ad litem.

(a) In all proceedings in the probate or chancery courts, or any other court having chancery jurisdiction, where the estate of a deceased person must be represented, and there is no executor or administrator of the estate, or the executor or administrator of the estate is interested adversely to the estate, it shall be the duty of the judge or chancellor of the court, in which the proceeding is had, to appoint an administrator ad litem of the estate for the particular proceeding, and without requiring a bond of the administrator ad litem, except in a case where it becomes necessary for the administrator ad litem to take control and custody of property or assets of the intestate's estate, when the administrator ad litem shall execute a bond, with good security, as other administrators are required to give, in such amounts as the chancellor or judge may order, before taking control and custody of the property or assets.

(b) This appointment shall be made whenever the facts rendering it necessary appear in the record of such a case, or shall be made known to the court by the affidavit of any person interested in the case; and, in such proceedings in the chancery court, the chancellor at chambers or clerk and master of the court on a rule day shall have authority to make an appointment in vacation.



§ 30-1-110 - Time within which administration may be granted.

The time within which administration may be granted shall be as follows:

(1) Deceased Entitled to Remainder Not Reduced to Possession. Where a person dies entitled to a vested or contingent remainder, not reduced to possession in the deceased's lifetime, ten (10) years after the termination of the life or other particular estate on which the remainder depends, letters shall be given to administer upon the deceased's estate in the remainder.

(2) Distributee under Disability at Death of Ancestor. Administration may be granted at any time within twenty-two (22) years from the death of the deceased to any person entitled to distribution who was an infant when the deceased died.

(3) Prosecuting Claims Against Government. A special administration may be granted for the purpose of prosecuting any claim against the government of the United States, without any limitation of time.



§ 30-1-111 - Oath of representative.

The clerk shall, before delivering the letters of administration, or letters testamentary, to the representative, administer to the representative, if an executor, an oath for performing the will of the deceased; and, if an administrator, an oath for the faithful performance of the administrator's duty. In the alternative, the oath of the administrator or executor may be sworn or affirmed in the presence of a notary public and the acknowledgment of the representative's oath, when certified by the notary public, shall be presented to the appropriate clerk.



§ 30-1-112 - Resignation of representative.

Any executor or administrator may resign and relinquish trust in the following manner:

(1) Filing Petition. The executor or administrator shall file the petition in the probate court or chancery court having cognizance of the settlement of the estate of the deceased whom the petitioner represents, praying to be permitted to resign.

(2) Notice to Legatees, etc. When the legatees, devisees, or distributees entitled to the estate reside in the county where the letters testamentary or of administration were granted, five (5) days' notice shall be given them, their agent or attorney, of the filing or intention to file, the petition. Where they reside out of the county, the court shall order notice to be given by publication in a newspaper, or by posting at the courthouse door, or in such other mode as it thinks reasonable.

(3) Petitioner to Settle Accounts -- New Administrator. After notice has been given, the court shall cause the petitioner's accounts to be settled, and may, at its discretion, accept the resignation of the petitioner, and appoint a new administrator, taking from the appointee a good and sufficient administration bond.



§ 30-1-113 - Estate turned over to new administrator -- Inventory.

(a) The court shall order the petitioner to pay over and deliver to the new personal representative the balance of money, property, and effects in the petitioner's hands; and, unless the payment and delivery are made in pursuance of the order, the court may order an execution against the petitioner and the petitioner's sureties, after giving five (5) days' notice to the sureties.

(b) Within one (1) month from the time of appointment, the new representative shall make and duly file a true and perfect inventory of the estate of the deceased that comes to the representative's hands.



§ 30-1-114 - Transfer of administration to new county.

(a) Any person interested in an administration may have the administration transferred to a new county formed after it was granted, and including the residence of the deceased, by filing, in the clerk's office of the new county, a transcript, duly certified, of the proceedings already had in the administration, after which the administration shall be conducted as if the letters had been granted in the new county. But without so filing a transcript, the probate court of the new county, or its clerk, can do nothing in the administration.

(b) The fees paid to the clerk of the old county for the transcript, by the party procuring it, shall be chargeable to the estate.



§ 30-1-115 - Administrator with will annexed -- Powers and authority.

An administrator with the will annexed, appointed instead of an executor resigned, and all administrators with the will annexed, shall have the same power and authority as the executor had by the will of the testator, and may sell land, if the executor possessed that power.



§ 30-1-116 - Appointment of nonresident personal representative.

No nonresident person, bank or trust company may be appointed as the personal representative of an estate of a decedent, except as provided in § 35-50-107.



§ 30-1-117 - Petition and documents required to be filed with application for letters.

(a) To apply for letters of administration or letters testamentary to administer the estate of a decedent, a verified petition containing the following information and documents shall be filed with the court:

(1) The identity of the petitioner;

(2) The decedent's name, age, if known, date and place of death, and residence at time of death;

(3) In case of intestacy, the name, age, if known, mailing address and relationship of each heir at law of the decedent;

(4) A statement that the decedent died intestate or the date of execution, if known, and the names of all attesting witnesses of the document or documents offered for probate;

(5) The document or documents offered for probate, or a copy thereof, as an exhibit to the petition;

(6) The names and relationships of the devisees and legatees and the city of residence of each if known, similar information for those who otherwise would be entitled to the decedent's property under the statutes of intestate succession, and the identification of any minor or other person under disability;

(7) An estimate of the fair market value of the estate to be administered, unless bond is waived by the document offered for probate or is waived as authorized by statute;

(8) If there is a document, whether the document offered for probate waives the filing of any inventory and accounting or whether such is not otherwise required by law; and

(9) If there is a document, a statement that the petitioner is not aware of any instrument revoking the document being offered for probate, if that is the case, and that the petitioner believes that the document being offered for probate is the decedent's last will.

(b) No notice of the probate proceeding shall be required except for probate in solemn form, which shall require due notice in the manner provided by law to all persons interested.



§ 30-1-150 - Title definitions.

The definitions in § 31-1-101 are applicable to this title, unless a different meaning is indicated in a section or is otherwise clearly intended.



§ 30-1-151 - Procedure for removal.

Any executor or administrator may be removed in accordance with the procedures in § 35-15-706.






Part 2 - Bonds

§ 30-1-201 - When bond required.

(a) (1) The clerk shall not require a bond of the personal representative before issuing letters testamentary or letters of administration if:

(A) The decedent by will excuses the personal representative from making bond;

(B) The personal representative and the sole beneficiary of the estate are the same person and the court approves;

(C) All of the beneficiaries of the estate are adults and all of them consent in writing to the personal representative's serving without bond and the court approves; or

(D) The personal representative is a bank that is excused from the requirements of bond by § 45-2-1005.

(2) If the preceding exemptions from making bond do not apply, the clerk, before issuing the letters, shall take from the personal representative a bond payable to the state, with two (2) or more sufficient sureties or one (1) corporate surety, in an amount determined by the court. If bond is required, the bond shall not be less than the value of the estate of the decedent subject to administration nor more than double the value of the estate and the court may increase or decrease the amount at any time by order.

(b) Any interested person may petition the court to suggest and show that the personal representative is wasting, or likely to waste, the estate. In this event, the court may require bond in an amount it deems advisable.



§ 30-1-202 - Increasing amount of bond or adding sureties.

The court shall, upon a showing made by any person interested in the estate that the bond is not sufficient either as to the amount or as to the solvency of the surety or sureties, increase the bond as to amount or require additional sureties, or both, so as fully to protect all persons interested.



§ 30-1-203 - Form of bond.

The bond must be substantially in the following form:

We, A B, C D, and E F, are bound to the state in the penalty of _______ dollars. Witness our hands, this ____________________ day of ____________________, 20 _____. The condition of this obligation is such, that, whereas, the above bound A B has been appointed executor of the will of G H, deceased (or administrator, as the case may be); now, if A B shall well and truly, as such executor (or administrator, as the case may be), perform all the duties that are or may be required by law, which includes paying all court costs, attorney's fees, and other expenses which may be reasonably incurred because of failure of A B to properly account for and utilize all funds coming into the hands of A B, this obligation shall be void, otherwise to remain in full force and virtue.



§ 30-1-204 - Liability on bond for performance of trusts.

(a) All executors and their sureties shall be liable upon their bonds for the performance of all the trusts of the will that they are required to perform, as also all duties devolving upon them as executors, as well in relation to the real as personal estate; and, in like manner, administrators with the will annexed, and their sureties, shall be liable upon their bonds for the performance of all the trusts and duties of their respective offices, as well in relation to real as personal estates; and the bonds, when taken substantially in the forms prescribed by law, shall bind the executors and administrators, and their sureties, as provided in this section.

(b) If, however, the final account of an executor or administrator with the will annexed is settled before the full performance of all the trusts of the will, and trust funds of the estate, as shown by the settlement of the account, are turned over to a trustee duly qualified as provided for in the will, to complete the performance of the trusts, the executor or administrator with the will annexed and the sureties shall not be liable for the further performance of the trusts.



§ 30-1-205 - Validity of bond not dependent upon form.

The bond or any other bond executed by the parties, although not strictly in accordance with the above provision and form, because made payable to a different payee, or because the condition is more extensive or less extensive, or otherwise, shall be valid and effectual to the extent of its stipulations and conditions, and subject the parties to the bond in the same way as if the bond had been drawn in strict conformity to law, so long as the language of the bond includes, within the total obligation of the bond, the obligation to pay all court costs, attorney's fees, and other expenses reasonably incurred because of the failure of the personal representative to properly account for and utilize all funds coming into the hands of the personal representative.



§ 30-1-207 - Petition and order for administration bond -- Appointment and duty of new administrator.

(a) A copy of such petition shall be served on the personal representative ten (10) days before any motion is made for an order of court upon the personal representative to give an administration bond.

(b) Upon satisfactory proof of the truth of the complaint, the court shall direct the personal representative to enter into bond with sureties, as other personal representatives are required to do.

(c) If the personal representative fails to comply with the order within ten (10) days after it is made, the court shall appoint an administrator for the estate, who shall give bond, with surety, as personal representatives are required to do.

(d) The administrator shall dispose of the estate agreeably to the will of deceased, and shall forthwith call the personal representative to account.



§ 30-1-208 - Suit on administration bond.

(a) Any person interested in or entitled to a recovery on a bond given by a personal representative may commence and prosecute a suit on the same in the name of the state of Tennessee for that person's own use.

(b) Where several persons are entitled to a recovery on bonds given by a personal representative, a verdict and judgment or a decree rendered on the bond in favor of one shall not be a bar to any other person so entitled, but each may respectively sue for and recover each person's own proportion until the whole penalty is recovered.

(c) When suits are brought on bonds given by a personal representative, it shall be sufficient to make profert of an attested or certified copy, and, if the copy is contested, either party may have a subpoena for the clerk to bring the original bond.

(d) The person for whose use a suit may be brought under this law shall be liable to costs in the same manner as if the suit had been brought in the person's own name, and the court may render judgment or decree for the costs accordingly.






Part 3 - Appointment by Chancery Court

§ 30-1-301 - Jurisdiction.

The chancery court of the county in which any person resided at the time of the decedent's death, or in which the decendent's estate, goods, and chattels or effects were at the time of the decedent's death, may appoint an administrator when six (6) months have elapsed from the death, and no person will apply or can be procured to administer on the decedent's estate.



§ 30-1-302 - Contents of bill.

For the purposes of § 30-1-301, the next of kin, or any creditor of the deceased, may file a bill in the chancery court of the county, setting forth the facts of the case, and that no person can be procured to administer on the estate, agreeably to the laws in force, and praying that an administrator be appointed, with such other specific prayers as are required, and for general relief.



§ 30-1-303 - Bill filed by creditor -- Parties.

The bill, if filed by a creditor, shall be on behalf of all other creditors who may wish to come in and be made parties on the usual terms, and the distributees and heirs may be made parties defendants.



§ 30-1-304 - Bill filed by next of kin -- Parties.

If the bill is filed by the next of kin, or any of them, it shall be on behalf of all the distributees and heirs against the creditors, who may become defendants.



§ 30-1-305 - Appointment of administrator.

Upon the filing of the bill, the court in term, or chancellor or judge in vacation, at chambers, shall appoint an administrator of the estate, upon such terms as the court, chancellor or judge may think best.



§ 30-1-306 - Bond.

If the appointment is made in vacation, the complainant shall be required to give bond, with surety, in double the value of the estate to be administered, payable to the state, conditioned that the administrator shall render a true inventory of the estate to the court at its next term, so far as it may come to the administrator's knowledge, and that the administrator will deliver the assets over, or place the assets, or the proceeds, under the charge of the court.



§ 30-1-307 - Sale of perishable property.

The judge or chancellor may also direct, in the order, that the perishable property belonging to the estate be sold.



§ 30-1-308 - Administrator party to court proceedings.

The administrator, when appointed, shall be a party to the proceedings in court, and shall be bound by any decree or order in the cause.



§ 30-1-309 - Guardian appointed for minor.

Where any party interested in the estate is a minor, the court may appoint a guardian for the minor.



§ 30-1-310 - Duties of administrator -- Removal.

An administrator shall be under the same responsibilities as a receiver in chancery, and shall make reports to the court in the same manner; and be removable from office for neglect or improper conduct, as a receiver may be; and when the administrator is removed, or dies or resigns, the court may appoint a successor.



§ 30-1-311 - Manner of administration.

The administration of the estate shall be conducted under the authority of the chancery court, in the same manner, and under the same rules, as the administration of an insolvent estate.






Part 4 - Public Administrators, Guardians, and Trustees

§ 30-1-401 - Appointment -- Term -- Oath -- Bond.

The county legislative body has the power to appoint or elect a public administrator, a public guardian and a public trustee, who shall hold office for four (4) years, and who, before entering upon their duties of the office, shall take the oath by law prescribed for administrators, guardians and trustees, and shall give bond, with good and approved sureties, in such amount as may be necessary and amply sufficient, in the discretion of the county legislative body, to protect the estates, funds, and property that may come into their hands, which bond as to amount may be increased, from time to time, by the county legislative body.



§ 30-1-402 - Applicable laws, rules, duties and penalties.

Administrators, guardians and trustees shall, in all things, be governed by, and be subject to, all the laws, rules, duties, and penalties, prescribed by law for the government of other administrators and guardians, and the management and settlement of estates and trusts.



§ 30-1-403 - Death or removal -- Filling vacancy.

On the death, removal, or resignation of an administrator, guardian or trustee provided for in this part, the county legislative body may fill the vacancy for the unexpired term.



§ 30-1-404 - Duty to enter upon administration, guardianship, or trusteeship of estates.

(a) Should any person entitled to the administration of an estate, or to the guardianship of any minor, or person found to be incompetent, fail or neglect to apply to the probate court having jurisdiction, and take out letters of administration and guardianship, within six (6) months after the death of the intestate, or within three (3) months after the settlement of the estate by the administrator, it shall be the duty of the administrator or guardian, provided for in this part immediately to enter upon the administration or guardianship of the estates, as the case may be, first applying to the probate court, for the necessary letters of administration or guardianship.

(b) Should any person entitled to serve as trustee under an inter vivos or testamentary instrument die, decline to serve or resign and if:

(1) There is no individual or corporate successor or substitute trustee designated by the instrument who is willing and qualified to serve;

(2) The instrument does not contain provisions for the appointment of a successor or substitute and no adult income beneficiary or vested remainderman petitions for the appointment of a successor or substitute trustee within three (3) months after there is a vacancy in office or all sooner waive this right; or

(3) The court in its discretion in a proceeding pursuant to § 35-1-113 [repealed] determines that a small trust should not be terminated but a successor trustee should be appointed;

the court may appoint the public trustee who shall be granted letters of trusteeship and immediately enter into the administration of the trust, provided that the then market value of the trust estate does not exceed one hundred thousand dollars ($100,000). The public trustee shall file accountings with the court each twelve (12) months after the public trustee's qualification.



§ 30-1-405 - Letters of administration -- When granted.

The letters of administration may be granted, at any time within six (6) months after the death of the intestate, when it appears that the persons entitled to letters of administration refuse, after legal notice, to administer, and if it further appears that the interest of the estate requires that letters of administration should be granted.



§ 30-1-406 - Notice given persons entitled to serve -- Effect of nonappearance.

The notice served on those entitled to administer shall fix a day on which they may appear and qualify, and their failure shall be sufficient evidence of their refusal, and the day so fixed shall not be less than two (2) months after the death of the intestate.



§ 30-1-407 - Compensation for services.

The administrator, guardian or trustee shall have all the powers, and shall receive the same compensation, that other administrators, guardians and trustees are entitled to receive for their services, and this compensation shall be approved by the court at the time of periodic accountings or in the order appointing the administrator, guardian, or trustee.



§ 30-1-408 - Renewal of bond.

The county legislative body shall have the power, on the death, removal, or insolvency of any one (1) or more of the sureties on the bond of the administrator, guardian or trustee, to require the administrator, guardian or trustee to renew that person's bond, or give other good and sufficient security for the performance of that person's duties, and to take any and all steps that may be necessary to secure the estates committed to the charge of the administrator, guardian or trustee.









Chapter 2 - Management, Settlement and Distribution

Part 1 - Allowances to Family

§ 30-2-101 - Right of surviving spouse and minor children to specific property.

(a) The surviving spouse of an intestate decedent, or a spouse who elects against a decedent's will, is entitled to receive from the decedent's estate the following exempt property having a fair-market value (in excess of any indebtedness and other amounts secured by any security interests in the property) that does not exceed fifty thousand dollars ($50,000):

(1) Tangible personal property normally located in, or used in or about, the principal residence of the decedent and not used primarily in a trade or business or for investment purposes, and

(2) A motor vehicle or vehicles not used primarily in a trade or business. If there is no surviving spouse, the decedent's unmarried minor children are entitled as tenants in common only to exempt property as described in subdivision (a)(1). Rights to this exempt property are in addition to any benefit or share passing to the surviving spouse or unmarried minor children by intestate succession, elective share, homestead or year's support allowance.

(b) Where a deceased dies intestate, leaving a surviving spouse, until letters of administration are granted, the surviving spouse may take into possession and make use of any crop then growing and of the provisions on hand as may be necessary for the support of the surviving spouse and family; the surviving spouse may also use the stock, implements and plantation utensils for the purpose of completing, securing and selling the crop.

(c) The surviving spouse or other custodian of unmarried minor children shall apply for the property named in this section before it is distributed or sold, but the property so delivered shall in no case be liable for the payment of claims against the estate. If the surviving spouse or unmarried minor children do not receive the property allowed under this section and the property is sold by executor or administrator, the court shall order the money to be paid to the surviving spouse or unmarried minor children at any time before the money is paid out for claims or distributed.

(d) Any action to set aside the property designated in this section shall be brought within the limits set by § 31-4-102.



§ 30-2-102 - Year's support allowance.

(a) In addition to the right to homestead, an elective share under title 31, chapter 4, and exempt property, the surviving spouse of an intestate, or a surviving spouse who elects to take against a decedent's will, is entitled to a reasonable allowance in money out of the estate for such surviving spouse's maintenance during the period of one (1) year after the death of the spouse, according to the surviving spouse's previous standard of living, taking into account the condition of the estate of the deceased spouse. The court may consider the totality of the circumstances in fixing the allowance authorized by this section, including assets that may have passed to the spouse outside probate.

(b) The allowance so ordered shall be made payable to the surviving spouse, unless the court finds that it would be just and equitable to make a division of it between the unmarried minor children. If there is no surviving spouse, the allowance shall be made to the unmarried minor children.

(c) The court may authorize the surviving spouse to receive any personal property of the estate in lieu of all or part of the money allowance authorized by this section, and in any case where the court makes an allowance in money, the surviving spouse shall be entitled to select and receive any personal property of the estate, of a value not exceeding the allowance in money, which shall be in lieu of and which value shall be credited against the allowance.

(d) The allowance authorized by this law is the absolute property of the surviving spouse for these uses and shall be exempt from all claims and shall not be taken into the account of the administration of the estate of the intestate or seized upon any precept or execution.

(e) In determining the amount to be allowed as a year's support, the court may, in its discretion, appoint freeholders to set aside that year's support, as previously required by law.

(f) If the allowance set by the court as provided in this section is not satisfactory to the surviving spouse electing against the decedent's will, the surviving spouse of an intestate decedent, the unmarried minor children of an intestate decedent or the personal representative, then appeal may be made to the appropriate court in accordance with § 30-2-609. Proceedings on appeal shall be de novo without the intervention of a jury except when demand for a jury is made in accordance with Tennessee Rules of Civil Procedure, Rule 38; provided, that in jurisdictions where probate matters originate in a court whose judge is also a chancellor, the appeal shall be made as otherwise provided by law; and provided further, that in cases heard in a probate court whose judge is required to have the same qualifications as prescribed for circuit judges, the appeal shall also be made as otherwise provided by law.

(g) Any action to set aside the property designated in this section shall be brought within the time limits set by § 31-4-102.



§ 30-2-103 - Designation of beneficiary -- Wages and debts owed deceased employee.

(a) (1) An employee may designate a beneficiary to receive payment for any wages or salary due such employee at the time of the employee's death.

(2) The employer is encouraged to inform the employee of this right at the time the employee is hired.

(3) If the employee fails to designate such beneficiary as provided for in subdivision (a)(1), the employer shall pay out such wages and salary according to subsection (b).

(b) (1) A sum not exceeding ten thousand dollars ($10,000) is authorized to be paid directly to the surviving spouse of a decedent, but if none, then to the surviving children of the decedent as tenants in common, as follows:

(A) By an employer any wages or other compensation owed a deceased employee at the time of the employee's death;

(B) By any other person owing, or holding funds for, a decedent if six (6) months have passed since the decedent's death without application having been made for the appointment of a personal representative. However, if such funds exceed ten thousand dollars ($10,000), the excess shall be paid to the personal representative or as otherwise ordered by the court.

(2) All sums paid pursuant to this subsection (b) shall be charged against the elective share, homestead allowance, and year's support allowance as applicable. If one entitled to receive payment hereunder is a minor, the sum shall be paid to the guardian or custodian for the minor's benefit.



§ 30-2-104 - Death of surviving spouse or death, majority, or marriage of minor child during year.

(a) Death of a surviving spouse within the one-year period for which the allowance is provided under § 30-2-102, for the surviving spouse's maintenance, shall not affect the vested right of the surviving spouse to the allowance or the ordering thereof by the court.

(b) If an unmarried minor child dies, marries or comes of age, no allowance shall be made under § 30-2-102 for the minor's maintenance for any period after the child's death, marriage or coming of age.



§ 30-2-105 - Administrator as trustee for children's allowance.

The administrator shall be trustee for the management of the property so set apart as the allowance for the children, until the appointment of a guardian, to whom the administrator shall pay it over, and take receipt.






Part 2 - Homestead

§ 30-2-201 - Assignment of homestead.

The homestead in lands of a decedent, inuring to the benefit of a surviving spouse or minor children, shall be assigned and set apart in the manner provided in this part.



§ 30-2-202 - Jurisdiction.

The probate court, at any of its sessions, shall have jurisdiction concurrent with the circuit and chancery courts, of applications for laying off of homestead.



§ 30-2-203 - Notice of application.

(a) When an application for homestead is filed pursuant to this part, it shall be served upon the personal representative, if one has been appointed, and to the heirs or devisees and distributees or legatees who reside in this state. If there is a minor interested, the guardian shall also be served, and, if no guardian has been appointed, the courts shall appoint a guardian ad litem for the minor. Service of the application upon the parties named pursuant to this subsection (a), shall constitute adequate notice of the application for homestead.

(b) It shall not be necessary to serve the application for homestead upon nonresidents, but any nonresident interested in the estate and not so served shall have three (3) years from the date of the application to move for a rehearing of the cause. The filing of a petition for a rehearing and service of the petition on all interested parties shall constitute adequate notice of the rehearing. The cost of the rehearing shall be taxed as may be deemed just by the court.



§ 30-2-204 - Application for homestead -- Action to set aside property so designated.

(a) The surviving spouse may make application to any one of the courts named in § 30-2-202 in the county where the husband or wife, as the case may be, last resided before death, for the appointment of two (2) freeholders or householders of the county, unconnected by affinity or consanguinity with those interested in the estate of the deceased, to allot and set apart the homestead to the applicant, in connection with the county surveyor, or his deputy.

(b) Any action to set aside the property designated in this section shall be brought within the time limits set by § 31-4-102.



§ 30-2-205 - Appointment of substitute surveyor.

If the surveyor is connected with any of the parties interested, either by affinity or consanguinity, the court shall appoint some competent surveyor, other than the surveyor's deputy, in the surveyor's place.



§ 30-2-206 - Proceedings summary.

The proceedings upon applications for homestead are summary, unless the applicant is the personal representative, and shall be heard and determined at the first term after notice.



§ 30-2-207 - Order delivered to surveyor -- Commissioners notified to lay off homestead -- Oath.

The clerk of the court shall, within forty (40) days after the adjournment of the court, deliver to the surveyor a copy of the order, and thereupon the surveyor shall notify the two (2) commissioners of the time and place, to be designated by the surveyor, of laying off the homestead; before entering upon that duty, the surveyor shall administer to the commissioners an oath for the faithful and true performance of that duty.



§ 30-2-208 - Out-of-county lands.

Should any of the lands to which the applicant may be entitled as homestead lie out of the county where the application is made, the commissioners, if so directed in the order of court, shall view and take them into estimate.



§ 30-2-209 - Assignment out of sale proceeds.

If real estate is so situated that homestead cannot be set apart, as provided in this part, then the realty shall be sold and five thousand dollars ($5,000) of the proceeds invested in real estate, under the direction of the court having jurisdiction to be held as homestead subject to the law governing homestead, or if the court deems it more desirable and practical, it may order the payment of five thousand dollars ($5,000) in cash or other personal property outright and in fee to the surviving spouse, if any, otherwise to the minor children, if any, in lieu of all other homestead rights in the realty of the deceased.



§ 30-2-210 - Assignment of homestead and plat recorded.

The commissioners shall, in their report, exhibit a plat of the homestead, and also plainly set forth the same by metes and bounds where the homestead can be so assigned, and if the report is confirmed by the court, the clerk shall enter it in full with the plat on the records of the court.



§ 30-2-211 - Costs.

The costs of the application shall be paid by the applicant unless the court otherwise adjudge.






Part 3 - Inventory and Management

§ 30-2-301 - Making inventory -- Return -- Notice to beneficiaries.

(a) The personal representative, within sixty (60) days after entering on the administration of a testate or intestate estate, shall make a complete and accurate inventory of the probate estate of the deceased, and return the inventory to the clerk of the court exercising probate jurisdiction in the county of the estate, and verify it by the personal representative's oath before the clerk or before any person authorized by law to administer oaths in such cases whether within or without the borders of the state of Tennessee. When the will of the deceased excuses the requirement for making and filing an inventory of the estate, or when excused by all of the residuary distributees or legatees, no inventory shall be required of a solvent estate, unless demanded by any residuary distributee or legatee of the estate.

(b) (1) Except as provided in subdivision (b)(4), the personal representative, within sixty (60) days after entering on the administration, shall notify:

(A) Each legatee or devisee under the will that that person or entity is a beneficiary by sending, by first class mail or personal delivery, a complete copy of the will to those beneficiaries sharing in the residue of the estate, and by sending a copy of the paragraph or paragraphs of the will containing the bequests to those beneficiaries only receiving bequests; and

(B) Each residuary distributee of an intestate deceased person by sending that person a copy of the letters of administration.

(2) If the residue or a portion thereof is distributable to a trustee for the benefit of others, a complete copy of the will shall be sent to the trustee who shall have the obligation under title 35 to send copies of the will to the trust beneficiaries.

(3) Within the sixty-day period, the personal representative shall also execute and file with the clerk of the court an affidavit that the required copies have been mailed or delivered to the beneficiaries or distributees, and an explanation of efforts to identify and locate beneficiaries or distributees, if any, to whom copies have not yet been sent.

(4) The personal representative shall not be required to comply with the requirements of subdivisions (b)(1) and (b)(3) if:

(A) The personal representative and the sole beneficiary of the estate are the same person; or

(B) The decedent's will was admitted to probate in solemn form.

(5) Within the sixty-day period, the personal representative shall execute and file with the clerk of the court an affidavit that the bureau of TennCare has been notified of the decedent's death pursuant to § 71-5-116.

(6) (A) Following expiration of the sixty-day period, specified in subsection (a), a person or entity may file a notice with the clerk's office that provides the name, current mailing address and actual physical address of any legatee or distributee who has not been identified or has not been located by the personal representative. The notice may not be filed prior to the expiration of the sixty-day period.

(B) (i) The person or entity filing notice pursuant to subdivision (b)(6)(A) shall be entitled to a reasonable fee for each legatee or distributee for whom the person or entity filing the notice provides satisfactory proof, as defined in subdivision (b)(6)(C), of the legatee or distributee's relationship to the decedent.

(a) Other than a reasonable fee, such person or entity shall not be entitled to any other compensation from any person or entity, including any legatee or distributee, for providing the information to the legatee or the distributee or to the clerk.

(b) Such fee shall be determined by the contract between the legatee or distributee and the person or entity filing the notice; provided, however, such fee shall not exceed one- third (1/3) of the legatee or distributee's interest.

(c) Any contract entered into between a person or entity filing notice pursuant to subdivision (b)(6)(A) and a legatee or distributee prior to the expiration of the sixty-day period specified in subsection (a), shall be null and void and unenforceable in a court of law.

(ii) If more than one person or entity submits accurate identifying information to the clerk, then the person or entity that has a contract with the legatee or distributee shall be entitled to the fee provided by this subdivision (b)(6).

(C) For the purposes of this subdivision (b)(6), any one of the following constitutes satisfactory proof of the relationship between the legatee or distributee and the decedent:

(i) An affidavit of pedigree pursuant to § 30-2-711;

(ii) An affidavit of heirship pursuant to § 30-2-712;

(iii) Vital records establishing the relationship; or

(iv) Other proof satisfactory to the court.



§ 30-2-302 - Recording of inventory.

The clerk shall present the inventory to the court, and, if it appears to be regular, the court shall order it to be recorded in the book of inventories.



§ 30-2-303 - Sale of decedent's effects.

Unless otherwise directed by the will and unless the specific personal property is the subject of a bequest, the personal representative of a testate or intestate estate may, in the personal representative's discretion, sell the personal property of the decedent at public or private sale, for cash or on terms, in such manner and for such prices as the personal representative may deem advisable; but the personal representative shall not make a private sale to the personal representative, to business associates, to members of the personal representative's immediate family or to their agents without court approval or the written consent of all residuary distributees of the estate. The personal representative may employ persons or firms to conduct the sale and shall receive credit for all reasonable expenses of the sale in the final accounting.



§ 30-2-304 - Apportionment of rents upon death of life tenant.

(a) Where a tenant for life of real estate creates a lease out of the tenant's estate for one (1) or more years, and dies before the expiration of the lease, and before the term fixed for the payment of the rent, the rent may be apportioned, and the executor or administrator of the tenant for life may recover of the lessee, pro rata, according to the contract, and for the time the lessee had the use of the property until the death of the tenant for life.

(b) Whenever any person has rented from a life tenant by written contract signed by the life tenant any real estate, adapted to and rented for farming or agricultural purposes, for a period not exceeding one (1) year, and the written contract has been entered into after December 1st of the preceding year, and the life tenant dies after the succeeding January 1st and during the year for which the contract is made, the lessee shall have the right to hold possession of such premises until the end of the year or term as against the remaindermen and all other persons; and in this case the rents on the premises for the year shall be apportioned between the estate of the deceased life tenant and the remainderman as provided by subsection (a).



§ 30-2-305 - Debts chargeable against all assets.

Every debtor's property, except such as may be specially exempt by law, is assets for the satisfaction of all the debtor's just debts.



§ 30-2-306 - Notice to creditors of qualification of personal representative.

(a) Except as provided in subsection (e), it is the duty of the clerk of the court in which an estate is being administered, within thirty (30) days after the issuance of letters testamentary or of administration, to give, in the name of the personal representative of the estate, public notice of the personal representative's qualification as such by two (2) consecutive weekly notices published in some newspaper of the county in which letters testamentary or of administration are granted, or, if no newspaper is published in that county, by written notices posted in three (3) public places in the county, one (1) of which shall be posted at the usual place for posting notices at the courthouse.

(b) The notice shall be substantially in the following form:

NOTICE TO CREDITORS

(c) An affidavit of the publisher of the newspaper, in case of publication by newspaper, showing the dates on which the notice was published, or of the personal representative, in case of posted notices, showing the date on which the notice was first posted, shall be prima facie evidence of the publication required by this section. The affidavit shall be filed with the clerk and be noted by the clerk on the docket of the cause.

(d) In addition, it shall be the duty of the personal representative to mail or deliver by other means a copy of the published or posted notice as described in subsection (b) to all creditors of the decedent of whom the personal representative has actual knowledge or who are reasonably ascertainable by the personal representative, at the creditors' last known addresses. This notice shall not be required where a creditor has already filed a claim against the estate, has been paid or has issued a release of all claims against the estate.

(e) The requirement of subsection (a) shall not apply if the letters testamentary or of administration are issued more than one (1) year from the decedent's date of death.



§ 30-2-307 - Claims against estate -- Filing -- Amendment.

(a) (1) All claims against the estate arising from a debt of the decedent shall be barred unless filed within the period prescribed in the notice published or posted in accordance with § 30-2-306(b).

(2) Before the date that is twelve (12) months from the decedent's date of death, the court may permit the personal representative to distribute the balance of the estate in accordance with § 30-2-701, make final settlement and enter an order discharging the personal representative. If a creditor files its claim after the estate is closed as permitted in the preceding sentence and before the date that is twelve (12) months from the decedent's date of death, the personal representative shall not be personally liable to the creditor whose recourse will be against the distributees of the estate, each of whom shall share liability on the claim in proportion to the claimant's share of the residue. The burden of proof on any issue as to whether a creditor was known to or reasonably ascertainable by the personal representative, or as to whether actual notice was properly sent in accordance with § 30-2-306, shall be upon the creditor claiming entitlement to actual notice. In such cases, the distributees of the estate shall be personally liable on a pro rata basis if the court finds the claim is proper and the creditor did not receive the appropriate notice.

(b) When any claim is evidenced by a written instrument, the instrument or a photocopy of the instrument shall be filed; when due by a judgment or decree, a copy of the judgment or decree certified by the clerk of the court where rendered shall be filed; and when due by open account, an itemized statement of the account shall be filed; and every claim shall be verified by affidavit of the creditor before an officer authorized to administer oaths, which affidavit shall state that the claim is a correct, just and valid obligation of the estate of the decedent, that neither the claimant nor any other person on the claimant's behalf has received payment of the claim, in whole or in part, except such as is credited thereon, and that no security for the claim has been received, except as thereon stated.

(c) No claim shall be filed by the clerk nor deemed to be filed unless submitted in triplicate, but the second and third copies need not be verified.

(d) The clerk shall file all claims received not later than twelve (12) months from the decedent's date of death. However, filing of claims by the clerk shall not create an inference as to whether the claims are valid or were timely filed. The clerk shall return any claim submitted before the appointment of a personal representative or received more than twelve (12) months from the decedent's date of death.

(e) (1) A creditor who has timely filed a claim against the estate shall file any amendment to its claim no later than thirty (30) days from the later of:

(A) The date an exception to the claim is filed; or

(B) The expiration of the exception period.

(2) Unless the court with jurisdiction over the probate of the decedent's estate grants an extension of time for amendment on the creditor's showing of extraordinary circumstances, any amendment filed after the time prescribed shall be void.



§ 30-2-308 - Triplicate copies of pleadings as claims.

Triplicate copies of the first pleading filed in original actions against a personal representative shall be filed with the clerk of the court where the administration originated, to be noted by the clerk in the record of claims as are other claims filed.



§ 30-2-309 - Statute of limitations arrested by filing claim.

The filing of claims within the time and in the manner provided in §§ 30-2-307 and 30-2-308 shall operate to arrest any statute of limitations applicable to the claims.



§ 30-2-310 - Limitation on time of filing claims.

(a) All claims and demands not filed with the probate court clerk, as required by §§ 30-2-306 -- 30-2-309, or, if later, in which suit has not been brought or revived before the end of twelve (12) months from the date of death of the decedent, shall be forever barred.

(b) Notwithstanding subsection (a), all claims and demands not filed by the state with the probate court clerk, as required by §§ 30-2-306 -- 30-2-309, or, if later, in which suit has not been brought or revived before the end of twelve (12) months from the date of death of the decedent, shall be forever barred. This statute of limitations shall not apply to claims for taxes. Claims for state taxes shall continue to be governed by § 67-1-1501.



§ 30-2-311 - Waiver of filing small claims -- Payment.

Notwithstanding §§ 30-2-307 -- 30-2-310, the personal representative, if in the personal representative's discretion it is deemed proper, may waive the requirement for the filing of and may pay any claim not exceeding one thousand dollars ($1,000) principal amount. If the act of the personal representative in so doing is brought into question, the personal representative will have the burden of showing the validity of the claim so paid.



§ 30-2-312 - Entry of claim by clerk -- Fees.

Each claim filed with the clerk shall be entered by the clerk in a well bound book, in which the clerk shall set forth the title of the estate, the name and address of the creditor as reflected by the claim filed, the nature and amount of the claim and the date of filing, which book shall be provided and paid for as are other records in the clerk's office. The fees authorized by § 8-21-401(c)(1)(A) shall be paid to the clerk by the claimant at the time such claim is filed.



§ 30-2-313 - Notice of filing claim -- Exceptions to claims -- Jury trials upon demand.

(a) The clerk of the court, within five (5) days after the filing of a claim and its entry in the claim book as provided in § 30-2-312, shall give written notice to the personal representative and the attorney of record of the filing of the claim, by mailing each a true and correct copy of the claim.

(b) A claim shall not become a final judgment against the estate until after the expiration of the exception period prescribed in § 30-2-314(a).

(c) Should the claimant or the party excepting desire a trial by jury, it shall be demanded by that party in the first claim or exception filed. However, a claimant who has not demanded a jury in the claimant's claim may do so within five (5) days after receipt of notice of the filing of exceptions to the claimant's claim by filing a written demand for a jury with the probate court clerk.



§ 30-2-314 - Exceptions to claim -- Trial by circuit court where jury demanded -- Concurrent jurisdiction.

(a) Until thirty (30) days after the expiration of four (4) months from the date of the notice to creditors given as provided in § 30-2-306(b), the personal representative, or any party interested in the estate either as creditor, distributee, heir or otherwise, may except to the claim by filing written exceptions in triplicate with the clerk of the court in which the estate is being administered. However, if the filing of the claim as permitted by § 30-2-307(a) occurs after the date that is four (4) months from the date of the notice to creditors, the personal representative, or any party interested in the estate either as creditor, distributee, heir or otherwise, may except to any claim by filing written exceptions in triplicate with the clerk of the court in which the estate is being administered; provided, that the exception is filed no later than thirty (30) days from the date the personal representative receives notice from the clerk of the filing of the claim. Each exception shall include a reasonably detailed explanation of the ground or grounds upon which the person making such exception intends to rely. Within five (5) days after the filing of exceptions to a claim the clerk shall notify the claimant of the exceptions by mailing the claimant a copy of the exceptions. If the creditor timely files an amendment as permitted by § 30-2-307(e), the personal representative shall file any exception to the amended claim not later than thirty (30) days from the later of:

(1) The date the amendment is filed with the clerk; or

(2) The expiration of the exception period.

(b) (1) If the claim or the exception filed contains a demand for a trial by jury, or there is a demand as provided in § 30-2-313, the probate court clerk shall certify the claim and the exception to the circuit court for trial by jury upon the issues made by the claim and exception. The claim or exception may be amended in the circuit court, but not so as to avoid the period of limitation upon claims contained in § 30-2-310.

(2) Should no exception be taken to a claim in which a jury trial has been demanded, the claim shall not be certified to the circuit court.

(c) Within five (5) days after an issue triable by a jury has been made, the probate court clerk shall certify all of the papers the clerk has on file relating to that claim to the circuit court, and shall, at the same time, give written notice of the clerk's action to the claimant, the excepting party and the personal representative, and shall thereafter file with the circuit court a statement to this effect, which shall be prima facie evidence that the parties have been notified.

(d) (1) The matter shall be triable at the first term of the circuit court convening five (5) days or more after the certified record has been filed in the circuit court.

(2) On motion of the personal representative or the excepting party, the claimant may be required by the circuit court to make a cost bond, or, in lieu of a bond, take the oath prescribed for poor persons.

(3) After the matter has been certified to the circuit court for trial, it shall be proceeded within that court as in any other law case.

(4) The jury demanded may be waived by the parties and the case tried in the circuit court and on appeal as one in which no jury had been demanded.

(e) If the probate court is a court of record, the probate court shall have concurrent jurisdiction with the circuit court to conduct trials of the claim or the exception, all in the same manner and to the same extent as prescribed in this section for circuit courts, except that no certification of the claim or exception shall be required in the absence of any referral to another court.



§ 30-2-315 - Trial of disputed claims where no jury demanded -- Appeals -- Independent suits, effect.

(a) (1) The clerk shall, within ten (10) days after the filing of exceptions to claim, in which matter no jury is demanded, as herein provided, fix a date for the hearing thereof by the court, and mail notice of the hearing to the personal representative, to the claimant whose claim has been excepted to, and to the party filing the exception. The date so fixed shall be not less than fifteen (15) days after the date of the mailing of the notice, nor more than eight (8) months after the date of the notice to creditors.

(2) The court shall hear and determine all issues arising upon all the exceptions.

(3) No other pleadings shall be required and the testimony may be taken orally or by deposition.

(4) The court shall assess the costs accruing in consequence of the exceptions in accordance with its discretion, and all costs assessed against the personal representative shall be a proper charge against the estate.

(b) A judgment upon the findings of the court shall be entered in the court and from the judgment an appeal may be perfected within thirty (30) days from the date of entry of the judgment, to the court of appeals or the supreme court, as the case may be. The procedure on appeal shall be governed by the Tennessee Rules of Appellate Procedure.

(c) Notwithstanding §§ 30-2-306 -- 30-2-314, whenever there is instituted in any other court of competent jurisdiction an independent suit against a personal representative involving liability of the estate, and a claim founded on the same cause of action is or has been filed against the estate in the manner provided in §§ 30-2-307 and 30-2-308, which claim has not been adjudicated by the court in which the administration is pending, the court in which the administration is pending shall hold in abeyance any action on the claim until the final determination of the independent suit, whereupon, on the filing of a certified copy of the final judgment or decree with the clerk of the court in which the administration is pending, that court is authorized to enter judgment accordingly. This subsection (c) is not intended to deprive the judgment creditor of any other remedy provided by law for the enforcement of the final judgment or decree rendered in the independent suit.



§ 30-2-316 - Judgment on claims where no exceptions filed.

After the lapse of ninety (90) days from and after the expiration of the time for entering exceptions to claims filed against the estate, the court may, upon the written application of any creditor having a matured claim on which no independent suit is pending, to whose duly filed claim no exception has been filed as provided in § 30-2-314, enter judgment for the creditor against the estate; provided, that not less than five (5) days' prior written notice of intention to file an application shall be given to the personal representative, stating the time at which the application is to be presented to the court.



§ 30-2-317 - Priority of claims -- Payment -- Contested or unmatured claims.

(a) All claims or demands against the estate of any deceased person shall be divided into the following classifications, which shall have priority in the order shown:

(1) First: Costs of administration, including, but not limited to, premiums on the fiduciary bonds and reasonable compensation to the personal representative and the personal representative's counsel;

(2) Second: Reasonable funeral expenses;

(3) Third: Taxes and assessments imposed by the federal or any state government or subdivision of the federal or any state government, including claims by the bureau of TennCare pursuant to § 71-5-116 and including city and county governments; and

(4) Fourth: All other demands that may be filed as aforementioned within four (4) months after the date of notice to creditors.

(b) All demands against the estate shall be paid by the personal representative in the order in which they are classed, and no demand of one class shall be paid until the claims of all prior classes are satisfied or provided for; and if there are not sufficient assets to pay the whole of any one class, the claims in that class shall be paid pro rata.

(c) Debts due upon bills single, bonds, bills of exchange and promissory notes, whether with or without seal, and upon settled and liquidated accounts signed by the debtor, are of equal dignity, unless otherwise provided, and are to be paid accordingly.

(d) The personal representative shall hold aside sufficient funds or other assets to pay each contested or unmatured claim (or the proper ratable portion thereof, as the case may be) with interest (if the claim be one bearing interest), until it is determined whether or not the claim is to be paid, or until an unmatured claim has reached maturity, also sufficient assets to meet the expenses of pending litigation and costs of court and any unpaid taxes.



§ 30-2-318 - Payment of claims prior to time fixed for payment.

(a) At any time prior to the expiration of the period fixed for the payment of claims, the personal representative may pay the preferred claims as provided in § 30-2-317 for which the estate may be liable, and upon order of court any debt of the decedent for which security may have been given that is in danger of being sold by way of foreclosure to the detriment of the estate.

(b) If the executor or administrator knows or is willing to undertake that an estate is solvent, the executor or administrator may pay debts, but if the executor or administrator pays any debts other than those specified in subsection (a) prior to the expiration of the time fixed for the payment of claims, and the estate proves insolvent, the executor or administrator and the sureties of the executor or administrator shall be liable to each and every creditor for the creditor's ratable share of the insolvent estate.



§ 30-2-319 - Time for payment of claims.

All uncontested claims and all contested claims that have been finally adjudged and allowed shall be paid by the personal representative as soon as practicable (not in any event to exceed ninety (90) days) after the expiration of the date on which the personal representative could file an exception to the claim pursuant to § 30-2-314(a), if, after having segregated sufficient assets to meet the contingent liabilities referred to in § 30-2-317, adequate assets are in the personal representative's hands for this purpose, payment being made according to the classification of the claims.



§ 30-2-320 - Pending actions considered legally filed demands -- Manner of revival.

All actions pending against any person at the time of that person's death, that by law may survive against the personal representative, shall be considered demands legally filed against the estate at the time of the filing with the clerk of the court in which the estate is being administered of a copy in duplicate of the order of revivor, one (1) of which copies shall be certified or attested, a notation of which shall be entered by the clerk in the record of claims, as in the case of other claims filed. Pending actions not so revived against the personal representative within the period prescribed in § 30-2-307(a) shall abate.



§ 30-2-321 - Computation of time.

Wherever in this title any period of time is required to be computed from the date of the notice to creditors, the computation shall be made from the date of the first publication of the notice, in case of published notices, or from the date of the posting of the notice, in case of posted notices, as shown by the filed proof of the publication or of the posting of the notices as required by § 30-2-306.



§ 30-2-322 - Continuance of decedent's business.

(a) (1) The probate court of the county of the decedent's residence at the time of decease, when not contrary to the provisions of the decedent's will, if any, may authorize the personal representative to continue the business of the decedent upon such conditions as it may impose, for an original period not exceeding nine (9) months from the date of the executor's or administrator's appointment. This authority may be granted upon such notice as the court considers reasonable, or without prior notice, either at the time of the qualification of the personal representative, if the petition for appointment contains a prayer therefor, or thereafter during the period of administration.

(2) If, prior to the granting of this authority, notice has not been given to all parties in interest, it shall be given within five (5) days thereafter, or within such extended time as the court, for cause shown shall allow, in a manner and for a period considered reasonable by the court.

(3) The court, for cause shown, and upon such notice as it considers reasonable, may extend this authority beyond nine (9) months.

(b) Any party in interest may, at any time, petition the court to revoke or modify an order granting authority to the personal representative to continue a decedent's business.



§ 30-2-323 - Advances for property maintenance expenses.

Unless contrary to the provisions of the decedent's will, the personal representative of the estate is authorized, but not required, to advance or to pay as an expense of administration for a period of up to four (4) months after the decedent's death the reasonable costs of routine upkeep of any real property passing under the will of the decedent or by intestate succession. These authorized expenditures, which may be made in the personal representative's discretion, shall include those for utility services, day-to-day maintenance, lawn service, and insurance premiums but shall not include mortgage note payments, real estate taxes, major repairs or other extraordinary expenses. None of the foregoing limitations shall apply to any real property that is actually part of the probate estate being administered.



§ 30-2-324 - Dismissing probate case without prejudice after notice.

(a) After notice has been sent to the last known address of the personal representative of the estate, the attorney for the estate and any beneficiaries of the estate, the court may enter an order, without liability to the clerk of the county of administration, dismissing, without prejudice, a probate case if:

(1) No order of disposition has been entered;

(2) The case has been open for a period of time in which disposition could have occurred, but in no event less than eighteen (18) months from the order opening the estate; and

(3) The administration of the estate remains incomplete.

(b) A dismissal pursuant to this section shall only operate to close the administration and not invalidate any previous order of the court in the proceeding.






Part 4 - Sale of Land to Pay Debts

§ 30-2-401 - Jurisdiction to sell realty -- Procedure.

The probate court shall have concurrent jurisdiction with the chancery and circuit courts to sell real estate of decedents and for distribution or partition, and the mode of procedure in such a case in the probate court shall conform in every respect to the rules and regulations laid down for the conduct of similar causes in the chancery and circuit courts.



§ 30-2-402 - Petition in court of administration for sale of realty -- Procedure.

(a) If the personal property available appears to be insufficient to pay debts and expenses, the personal representative, or a creditor whose claim is duly filed, may, at any time, file a petition in the court in which the estate is being administered, for the sale of the decedent's land, or so much of the land as may be necessary, regardless of the county in which the land lies; provided, if all of the land to be sold lies outside of the county of administration, the sale shall be held in the county in which such land lies upon such notice as may be prescribed by the court and the clerk shall file for record in the office of the register of deeds in the county where the land lies a certified copy of the decree confirming the sale or deed thereto and charge the expenses of sale and cost of recording as a part of the costs of the cause.

(b) (1) The surviving spouse, heirs, devisees, encumbrancers, and others interested in the realty, excepting creditors, shall be impleaded.

(2) No preliminary formal suggestions of insolvency need be made, nor advertisement for creditors other than that already made under the requirements of § 30-2-306.

(3) Nothing in the proceeding nor in any decree made in the proceeding, shall change the manner or affect the time for filing claims as provided in § 30-2-307.

(4) Hearings may be upon oral testimony.

(5) The court shall have the same powers as a court of chancery in like cases, and the mode of procedure, except as modified in this section, shall follow that prescribed for the conduct of such causes in chancery.

(c) If, upon the hearing, the court is satisfied that the personal estate is insufficient as mentioned in subsection (a), and that the land ought to be sold, it may decree the sale of the land in whole or in part, subject to subsequent confirmation by the court. The court is also empowered, in a like proceeding, to ratify contracts of private sale and to authorize the consummation of the contracts by the personal representative. Every deed made pursuant to such orders of court, whether issued as the result of a public or a private sale, and every decree of court divesting and vesting title shall be effective to divest all the right, title and interest, legal and equitable, in the property sold, and vest the title and interest in the purchaser.

(d) The heir or devisee whose land shall be sold has the privilege, either in this cause or by subsequent application, to compel all others holding or claiming under the decedent to contribute in proportion to their respective interests for the purpose of equalizing the burden of the loss.

(e) Nothing in subsections (a)-(d) shall be construed as divesting the jurisdiction or powers now possessed by the chancery court in respect of the administration of insolvent estates of decedents.



§ 30-2-403 - Petition in equity for sale of realty by chancery, circuit, or probate court in county where land lies.

(a) Where an executor not authorized by will to sell and convey real estate, or an administrator, has exhausted the personal estate of the deceased in the payment of the deceased's debts, leaving just debts or demands against the deceased unpaid, or paid by the representative out of the representative's own means, and the deceased died seized and possessed of real estate, the chancery, circuit, or probate court of the county where the real estate or a portion of it lies, may, on the petition of the personal representative, or any bona fide creditor whose debt remains unpaid, decree the sale of those lands, or of such portions of the lands as may prove least injurious to the heirs and legal representatives, and as may be sufficient to satisfy the debts or demands set forth in the bill or petition, and shown to exist.

(b) This proceeding may be had in any county where any portion of the land lies, and the court may decree a sale of any lands in any county.



§ 30-2-404 - Proof of exhaustion of personalty.

Before making a decree for the sale of lands, it shall be made to appear to the satisfaction of the court that the personal estate has been exhausted in the payment of bona fide debts, and that the debts or demands for which the sale is sought are justly due and owing either to creditors or to the personal representative for advances out of the personal representative's own means to pay just demands against the estate.



§ 30-2-405 - Procedure under §§ 30-2-403 and 30-2-404.

Suits prosecuted under §§ 30-2-403 and 30-2-404 shall be conducted as other suits in equity.



§ 30-2-406 - Complaint in equity by creditor serving as administrator.

(a) Where administration is granted to any person on account of the person being a creditor of the intestate, and there are not personal assets sufficient to satisfy the debt or demand of that administrator, the person may proceed against the heirs or devisees of the deceased for the recovery of the person's debt or demand, to the court having probate jurisdiction of the county in which the administration was granted, a complaint, setting forth the nature of the debt or demand, and the amount of it, praying that the heir or heirs may be made defendants to the proceedings.

(b) Upon this complaint being filed in the clerk's office, the same proceedings shall be had, and the defendants shall be bound by, and be subject to, the same rules as in other cases in equity.



§ 30-2-407 - Execution against property in heir's hands.

If a decree is made against the heir or heirs, or any of them, execution shall be issued against the real estate of the deceased debtor in the possession of the heir or heirs against whom the decree is given.



§ 30-2-408 - Claims against alienated property.

(a) If an heir or devisee aliens the land before an action is brought or process sued out, the heir or devisee shall be answerable to any creditor of the decedent for the ancestor's debts to the value of the lands aliened.

(b) Within six (6) months from the death of any person, a mortgagee or purchaser for value from the heir or devisee of the decedent shall take subject to the right of any creditor of decedent whose debt is otherwise unsatisfied to subject the realty to the payment of the decedent's debts, as in this title provided. If administration has been granted on the estate of the decedent during the period of six (6) months, the rights of creditors whose claims are ultimately established in the administration as valid obligations of the estate shall constitute liens on the realty of the decedent, which realty may be subjected to these liens in the hands of the heir or the heir's alienees as in this title provided.

(c) After six (6) months have elapsed from the death of any person, and no personal representative has qualified to administer on the decedent's estate, a mortgagee or purchaser for value from the heir of the decedent shall take title free from the right of any nonlien creditor to subject the same to the payment of the decedent's debt, unless the mortgagee or purchaser takes with actual knowledge of the debt.

(d) After six (6) months have elapsed from the death of any person, a mortgagee or purchaser for value from the heir of the decedent shall take free from the title, right, or claims of all persons claiming under any unprobated will of the decedent, unless the mortgagee or purchaser for value has actual knowledge of the existence of the unprobated will.



§ 30-2-409 - Proceeding by scire facias when debt sued on prior to deceased's death.

(a) Where no person will administer on the estate of the deceased, any person who has commenced a suit against the deceased in the lifetime of the deceased may issue a scire facias against the deceased's heirs or devisees, for whom, in case they are minors, the court shall appoint a guardian ad litem for the purpose of defending the suit.

(b) On return of the scire facias made known to the guardian and heirs, or devisees, the plaintiff may prosecute the suit to judgment and execution against the real estate of the ancestor descended or devised to the heirs or devisees.



§ 30-2-410 - Proceeding by scire facias when personalty exhausted or insufficient.

Where, in a suit against an executor or administrator, the plea of "fully administered," "no assets," or "not sufficient assets to satisfy the plaintiff's demand," is found in favor of an executor or administrator, the plaintiff may proceed to ascertainment of the plaintiff's demand, and entry of judgment; but before taking out execution against the real estate of the deceased debtor, the heirs or devisees of the deceased debtor shall be summoned by scire facias to show cause why execution should not be issued against the real estate for the amount of the judgment, or so much of it as there may not be personal assets to discharge.



§ 30-2-411 - Service of scire facias.

When any such heir or devisee is a minor and has a guardian, the scire facias shall be served on the guardian and heir, but if the minor has no guardian, the court shall appoint one to defend the suit.



§ 30-2-412 - Judgment without appearance.

Upon the return of two (2) writs of scire facias, that the heirs or devisees have been summoned on each, or that they reside out of the state, so that they cannot be summoned, and have no guardians upon whom the writ can be executed, judgment shall be given against the real estate in their hands, though no appearance be made for them.



§ 30-2-413 - Plea of sufficient assets, waste, or concealment -- Trial of collateral issue -- Execution.

(a) To this writ the heirs or devisees may plead that the executors or administrators have sufficient assets, or that they have wasted or concealed the assets, upon which plea the court shall order the trial of a collateral issue between the personal representative and the heirs or devisees.

(b) If this issue be found against the representative, the original plaintiff or complainant shall have execution not only against the goods and chattels of the deceased debtor, but also against the proper goods and chattels, lands and tenements of the representative.



§ 30-2-414 - Execution issuing against realty.

If judgment or decree pass against the heirs or devisees, or any of them, execution shall be issued against the real estate of the deceased debtor descended or devised.



§ 30-2-415 - Contribution among devisees or heirs.

If upon a judgment or decree pursuant to § 30-2-414, a devisee or heir is evicted from the real estate devised or descended to the devisee or heir, the devisee or heir may bring an action at law or suit in equity against the other devisee or devisees, heir or heirs, for the evicted devisee or heir's proportion of the value of the land sold, suggesting in the declaration or bill of complaint the value of the several devises or descents, and the recovery against the other devisee or devisees, heir or heirs, shall be in proportion to the value of all the devises or inheritances proved on the trial, without regard to the sum for which the estate of which the devisee or heir was evicted was sold.



§ 30-2-416 - Purchaser's remedy when satisfaction of judgment and sale is set aside at instance of heirs.

In all cases in which the heirs, or devisees, of a deceased person, whose real estate has been sold for the satisfaction of the deceased's debts, by virtue of proceedings under §§ 30-2-409 -- 30-2-415, institute suit for the recovery of the real estate against the purchaser, in consequence of failure to serve the scire facias personally on the minor heirs, the court rendering the judgment, upon the application of the purchaser, shall set aside the satisfaction of the original judgment or execution, and thereupon the original judgment shall be revived, and may be enforced by the purchaser against the real estate in the same way as the original judgment could have been enforced by the original creditor.



§ 30-2-417 - Restitution from assets afterwards discovered where real property subjected to payment of debts.

Where real property has been subjected to the payment of decedent's debts, and assets that should have been applied to the debts are afterwards discovered, or, for any reason, personal property of decedent, that should have been so applied afterwards comes to the hands of the personal representative, legatee or next of kin, the heir, devisee, or other person aggrieved, may maintain an action to procure reimbursement therefrom.



§ 30-2-418 - Court-ordered sale of real estate -- Notice -- Hearing.

(a) In the case of a will that does not give the personal representative the power to sell real estate, and in intestate estates, when the personal estate is ascertained by the report of the clerk, and the confirmation of the report by the court, to be insufficient for the payment of the debts of the estate, administrative expenses, inheritance taxes and estate taxes, the court shall direct that the real estate, subject to sale, or so much of the real estate as is necessary, be sold for the payment of the debts, expenses and taxes.

(b) The clerk shall notify the devisees or heirs, the surviving spouse and other interested parties that the court will conduct a hearing to determine the advisability of selling real estate and to authorize the sale.

(c) The devisees or heirs, the surviving spouse and other interested parties shall be made parties to the proceedings but it shall not be necessary that all parties be before the court for an order to be made therein.

(d) After notice to the parties and after considering the appraisal of one (1) qualified real estate appraiser as to the fair market value of the property, the court may order the sale of real estate. The sale may be by public or private means and upon such terms and conditions as the court may direct or approve.






Part 5 - Suits Against Representatives

§ 30-2-501 - Time limitation for suit -- State tax lien.

(a) Other than by filing of claims or the revivor of actions pending against the decedent at the time of the decedent's death, no suits shall be brought or other action taken by any creditor against the estate until the expiration of three (3) months from the issuance of letters, and nothing in this part shall be so construed as to permit the filing of claims or revivor of pending actions, or institution of suits against the personal representative after twelve (12) months from the date of death of the decedent, except, however, for insolvency proceedings or claims filed by creditors within the period prescribed in the notice published or posted in accordance with § 30-2-306(b).

(b) Where any taxes were owed to the state of Tennessee by the decedent at the time of death, any and all property of such decedent, or an amount equal to the proceeds derived from the disposal thereof, shall be subject to the state's common law lien for delinquent taxes for a period of six (6) months following death or until payment within that period, which lien shall be enforceable by distress warrant in accordance with title 67, chapter 1, part 12.



§ 30-2-502 - Premature suit -- Abatement -- Judgment voidable.

(a) To all suits instituted within three (3) months after issuance of letters, the administrator or executor shall plead the prematurity of the action in abatement, or, in default thereof, shall be held liable as for a devastavit, if the estate proves insolvent.

(b) A judgment by confession or by default within the period of three (3) months against an administrator or executor, shall be deemed as to the estate voidable.



§ 30-2-503 - Revival of judgments against deceased.

Judgments obtained against the deceased in the deceased's lifetime may be revived without delay.



§ 30-2-504 - Waste or misappropriation of assets by personal representative -- Statute of limitation applicable.

Nothing in part 3 of this chapter or § 30-2-501 shall be so construed as to exempt a personal representative from suit by either a creditor or a beneficiary for waste or misappropriation of the assets of the estate or other wrongful act in connection therewith, or to affect any existing statute of limitation applicable to such a suit, or to preclude the enforcement against the property affected by it of any subsisting lien that shall endure beyond the time fixed herein for filing claims.



§ 30-2-505 - General sessions court's execution against representative -- Return made to circuit court.

If a general sessions court judge's execution against an executor or administrator be returned "no property to be found," the judge who rendered the judgment, or who holds the papers in the cause, shall, on suggestion and application of the plaintiff, the plaintiff's agent or attorney, return the papers to the next circuit court of the plaintiff's county.



§ 30-2-506 - Proceedings on general sessions court's execution.

Upon the return of papers under § 30-2-505, scire facias shall be issued, and all other proceedings had for the satisfaction of the judgment, either out of the goods and chattels, lands and tenements of the defendant, in case the executor or administrator has wasted the assets, or out of the real estate of the deceased.



§ 30-2-507 - Proceedings on judgment against deceased.

The like proceeding as provided in § 30-2-506, shall be had in case of an execution issued after the death of the debtor, and returned "nothing to be found," on a judgment recovered in the debtor's lifetime.






Part 6 - Accounts and Settlements

§ 30-2-601 - Accountings -- Statement in lieu of accounting.

(a) Within fifteen (15) months from the date of qualification, the personal representative shall make an accounting with the clerk of the court exercising probate jurisdiction in the county of the estate. After the first accounting and until the estate is fully administered, the personal representative shall make further accountings annually from the date of the first accounting. The accountings shall state all receipts, disbursements and distributions of principal and income for the accounting period and the remaining assets held in the estate and shall be verified by the oath of the personal representative before the clerk or any person authorized by law to administer oaths in such cases. The final accounting shall state the personal representative has mailed or delivered notice of the requirement to file claims required by § 30-2-306(d) to the creditors of the decedent who were known to or reasonably ascertainable by the personal representative. For good cause shown to the court, it may extend the time for filing the accountings. However, detailed accountings of solvent estates may be waived if:

(1) The decedent by the decedent's will waived the requirement for the personal representative to make court accountings of the estate; or

(2) All of the distributees of the residue file with the clerk of the court waivers excusing the personal representative from filing all court accountings.

(b) If all court accountings are waived by the decedent's will or by the distributees as above provided and notwithstanding any other provisions of probate law to the contrary, the personal representative and the distributees of the residue of a solvent estate, in which all legitimate claims against the estate have been satisfied, may file separate statements with the clerk of the court at any time after the period for creditors to file claims against the estate has expired, which statement by the personal representative shall state substantially the facts in subdivision (b)(1) and which statement by the distributees of the residue shall state substantially the facts in subdivision (b)(2); except that no statement acknowledging receipt shall be required of a distributee who is also the personal representative:

(1) That the personal representative has properly administered the estate, has paid or settled all claims that were lawfully presented, has paid all expenses of administration, has mailed or delivered notice of the requirement to file claims, as prescribed in § 30-2-306(d), to the creditors of the decedent who were known to or reasonably ascertainable by the personal representative, has filed with the clerk of the court exercising probate jurisdiction the final receipt and release from the department of revenue evidencing payment of all Tennessee inheritance and/or estate tax due from the estate, unless waived pursuant to § 67-8-409(g), has distributed the estate according to the will and obtained and filed receipts for specific bequests or has distributed the estate according to the laws of intestate succession; and

(2) That the distributees of the residue acknowledge that the estate has been properly distributed to them.

(c) The filing of this statement, and without the requirement of notice of an accounting by the clerk, relieves the personal representative and all distributees of any requirement of law or rule to file a detailed statement, accounting or receipt of any property, money or other items received from the estate. This section does not apply unless all distributees of the residue of an estate file this statement in lieu of a more detailed accounting that may otherwise be required.

(d) In connection with any accounting, it is not necessary for the receipt or voucher of any legatee or distributee to be sworn or otherwise acknowledged before the clerk or a notary public.

(e) In connection with any accounting, to support the financial information reported, the personal representative shall submit with the accounting the original of each cancelled check written on the estate account unless:

(1) The personal representative is a bank to which § 45-2-1003(c) applies or a savings and loan association to which § 45-2-1003(c) would apply if the savings and loan association were a bank, in which case the personal representative shall comply with § 45-2-1003(c); or

(2) The estate account is maintained in a financial institution, as defined in § 34-11-101, that does not return the cancelled checks but provides a printed statement showing the date the check cleared, the payee and the amount, in which case the personal representative shall submit a printed statement from the financial institution.



§ 30-2-602 - Citation to appear and settle -- Punishment for disobedience.

If any personal representative fails to settle the accounts as prescribed in § 30-2-601, the clerk shall cite the personal representative to appear and settle on a given day, to be specified in the citation, and if the personal representative disobeys the citation, the citation being duly returned, with service endorsed on it, or endorsement to the effect that the personal representative avoids service, that disobedience or avoiding of service shall be a contempt of court, and punishable as such. At the clerk's discretion, any citation issued for the appearance of a personal representative pursuant to this section may be served by sending such citation by certified mail with return receipt to the personal representative's last known address.



§ 30-2-603 - Service of notice of accounting.

(a) No account of any personal representative shall be taken until the clerk of the probate or chancery court, taking the account, or the personal representative or the personal representative's attorney has served the parties interested with notice of taking the account at least five (5) days before the time fixed for taking the account. This notice may be waived in writing by any legatee, distributee or other person interested in the estate.

(b) If addresses of heirs, distributees, or other persons interested in the estate are unknown, the personal representative or the personal representative's attorney shall publish notice of the accounting in a newspaper of general circulation in the county with jurisdiction over the probate proceedings.



§ 30-2-604 - Examination of representative under oath.

The clerk or commissioner may, and, when it seems to the clerk or commissioner necessary, shall examine the accounting party, upon oath, touching the representative's receipts and disbursements.



§ 30-2-605 - Continuance of settlement.

On sufficient cause shown by affidavit, the clerk may continue the settlement from time to time.



§ 30-2-606 - Charges, disbursements, and compensation credited to accounting party.

The clerk shall charge every accounting party with all sums of money the accounting party has received, or might have received by using due and reasonable diligence, and shall credit the accounting party with a reasonable compensation for services, and with disbursements supported by lawful vouchers.



§ 30-2-607 - Exceptions to account -- Appeal from decision of clerk.

Any person interested in the estate may except to the account within a thirty-day period after it has been stated by the clerk, and, if dissatisfied with the clerk's decision on the exceptions, may within an additional thirty-day period appeal to the court. The clerk shall, within five (5) days after the filing of exceptions to the clerk's decision, mail copies of the exceptions to the personal representative and the personal representative's attorney of record.



§ 30-2-608 - Incomplete inventory.

Any person interested in any deceased person's estate as legatee, distributee, surviving spouse, creditor, or otherwise, may, at any time before final settlement of the estate, show by proof that the personal representative has not returned a complete inventory, and the article or articles omitted in the inventory shall be debited to the personal representative at the value of the article or articles, unless the personal representative can show a sufficient reason for leaving the article or articles out of the inventory.



§ 30-2-609 - Appeal from judgment of court.

(a) In any county having a population of five hundred thousand (500,000) or more according to the 2000 federal census or any subsequent federal census, when the court having probate jurisdiction finally settles an account, any person adversely affected by the settlement may appeal from the judgment to the court of appeals.

(b) In any county having a population of less than five hundred thousand (500,000) according to the 2000 federal census or any subsequent federal census, when the court having probate jurisdiction finally settles an account:

(1) If the judge serving such court is the circuit court judge or chancellor of the judicial district, then any person adversely affected by the settlement may appeal from the judgment to the court of appeals; or

(2) If the judge serving such court is not the circuit court judge or chancellor of the judicial district, then any person adversely affected by the settlement may appeal from the judgment to the appropriate trial court of general jurisdiction in which case the trial judge shall hear the matter de novo.

(c) Except in any county having a population of five hundred thousand (500,000) or more according to the 2000 federal census or any subsequent federal census, the appeal of any decision, ruling, order, or judgment of a probate court that is served by a judge who is not the circuit court judge or chancellor of the judicial district in which the matter arose shall be to the appropriate trial court of general jurisdiction in which case the trial judge shall hear the matter de novo.

(d) The appeal of any decision, ruling, order, or judgment of a probate court that is served by the circuit court judge or chancellor of the judicial district in which the matter arose (or of a probate court in any county having a population of five hundred thousand (500,000) or more according to the 2000 federal census or any subsequent federal census), shall be to the court of appeals as otherwise provided by law or rule of court.

(e) (1) Subdivision (b)(2) and subsection (c) shall not apply in counties having a population of: Click here to view image.

according to the 2000 federal census or any subsequent federal census.

(2) In any county set out in subdivision (e)(1), any person adversely affected by the settlement or any decision, ruling, order, or judgment of the probate court shall appeal to the court of appeals unless otherwise prohibited by law or rule of court.



§ 30-2-610 - Settlement prima facie evidence when recorded.

The settlement, when so made, and recorded, shall be prima facie evidence in favor of the accounting party.



§ 30-2-611 - Fees of clerk.

Besides the fees allowed to the clerk for the clerk's service, as provided in former § 8-21-701(28)-(30) (repealed) for taking and stating accounts, the clerk shall receive such further sum as the court of first instance or on appeal may allow, upon a confirmation of the settlement.



§ 30-2-612 - Balance payable to clerk's office -- Award of execution.

After the settlement of any administrator's or executor's account, the probate court may compel the personal representative to pay into the office of the clerk the balance found against the personal representative, and may, on motion of the clerk or any surviving spouse, distributee, or legatee, after twenty (20) days' notice to the personal representative, award summarily an execution against the representative and the personal representative's sureties for the amount of the balance, as in case of a judgment at law, and when any specific thing is to be done, the probate court may compel the representative, by an order, to perform it, and by process of contempt in case of refusal.



§ 30-2-613 - Failure to settle accounts -- Indictment -- Penalty.

(a) No executor or administrator shall neglect or refuse, for thirty (30) days after service of a subpoena, to appear before the clerk of the probate court and settle the accounts.

(b) The clerk of the probate court shall return to the clerk of the circuit or criminal court, on or before the first day of every term of the court, having jurisdiction, a list of delinquent executors and administrators, and the district attorney shall, ex officio, prefer against each of them an indictment without a prosecutor.

(c) Upon conviction of this offense, upon indictment or presentment in the circuit or criminal court, the delinquent shall be fined not less than one dollar ($1.00) nor more than twenty-five dollars ($25.00).



§ 30-2-614 - Proration of federal estate taxes and Tennessee inheritance or estate taxes.

(a) For the purposes of this section, "persons interested in the estate" means all persons who may be entitled to receive, or who have received, any property or interest that is required to be included in the gross estate of a decedent, or any benefit whatsoever with respect to any such property or interest, whether under a will, or intestacy, or by reason of any transfers, trust, estate, interest, right, power, relinquishment of power, gift in contemplation of death, gift taking effect in possession or enjoyment at or after death, or any other transfer inter vivos that is subject to federal death taxes, or the proceeds of any insurance policies that are subject to federal death taxes.

(b) Whenever the personal representative of an estate has paid an estate or death tax to the government of the United States under any federal tax law now in effect or hereafter enacted by congress, upon, or with respect to, any property required to be included in the gross estate of a decedent under any federal tax law, the amount of the tax so paid, except in a case where a testator otherwise directs in the testator's will, shall be equitably prorated among the persons interested in the estate to whom such property is or may be transferred or to whom any benefit accrues. This proration shall be made by the personal representative in the proportion, as near as may be, that the value of the property, interest or benefit of each interested person bears to the total value of the property, interests and benefits received by all persons interested in the estate, except that in making the proration allowances shall be made for any exemptions granted by the law imposing the tax and for any deductions allowed by that law for the purpose of arriving at the value of the net estate; and, except that in cases where a trust is created, or other provision made by which any person is given an interest in income, or an estate for years, or for life, or only temporary interest in any property or fund, the tax on both the temporary interest and on the remainder thereafter shall be charged against and paid out of the corpus of the property or fund without apportionment between remainders and temporary estate.

(c) So far as is practicable, and unless otherwise directed by the will of the decedent, the tax shall be paid by the personal representative, as such, out of the estate before its distribution. In all cases in which any property required to be included in the gross estate does not come into the possession of the personal representative, as such, the personal representative shall have the power and the duty, to recover from whomever is in possession, or from the persons interested in the estate, the proportionate amount of the tax, including interest, attorney fees and other costs of collection, payable by the persons interested in the estate with which the persons interested in the estate are chargeable under this section.

(d) No personal representative, or other person acting in a fiduciary capacity, shall be required to transfer, pay over or distribute any fund or property with respect to which a federal estate or death tax is imposed until the amount of the tax or taxes due from the devisee, legatee, distributee or other person to whom that property is transferred is paid, or, if the apportionment of the tax has not been determined, adequate security is furnished by the transferee for this payment.

(e) Tennessee estate or inheritance taxes, as the case may be, shall be prorated equitably among the beneficiaries and persons interested in the estate, except in a case where a testator otherwise directs in the testator's will, by the same method as described in subsections (a)-(d), except that the proration of the Tennessee tax shall be made in the proportion that the value of the property, interest or benefit of each beneficiary or interested person bears to the total value of the property, interests and benefits taxable in Tennessee and received by all persons interested in the estate. In making the proration, allowances shall be made for any exemptions granted by the Tennessee law imposing the tax and for any deductions allowed by that Tennessee law for the purpose of arriving at the value of the net estate. All definitions and rights or responsibilities of the personal representative applicable to the federal tax, as stated in subsections (a)-(d), shall be applicable to the determination of the prorated Tennessee tax payable by each beneficiary or person interested in the estate.

(f) In the event the personal representative is unable to arrive at a satisfactory allocation of the tax, including interest, attorney fees and other costs of collection, among the beneficiaries and other persons interested in the estate as provided in subsections (b)-(e), the personal representative shall be authorized to file a petition in the probate court of the county in which the estate is being administered for the purpose of securing an adjudication with reference to the allocation. The probate court in such a case shall make a decree or order directing the personal representative to charge the prorated amounts against the persons against whom the tax, including interest, attorney fees and other costs of collection, has been so prorated, insofar as the personal representative is in possession of property or interests of such persons against whom the charge may be made, and summarily directing all other persons, against whom the tax, including interest, attorney fees and other costs of collection, has been prorated or who are in possession of property or interests of those persons, to make payment of the prorated amounts to the personal representative. The probate court of the county in which the estate is being administered shall have jurisdiction to entertain any proceeding or dispute under this section and to make disposition thereof. All such proceedings shall be maintained according to the forms of chancery.






Part 7 - Distribution

§ 30-2-701 - Distribution of balance -- Final settlement.

Upon the payment of all claims that are not contested and upon provision being made for expenses of administration, obligations on account of taxes and assessments that have not been settled, claims not due and undetermined contested claims, together with costs and expenses of litigation, the personal representative shall pay any balance remaining in the personal representative's hands to the distributees or legatees entitled to it, unless granted additional time by the court, or by the terms of the instrument under which the personal representative is acting, and thereafter, when all other legal liabilities have been paid, and the balance remaining has been delivered to those entitled to it or paid to the state treasurer, to be handled in accordance with title 66, chapter 29, part 1, relating to unclaimed property or administered as in § 30-2-402; provided, that in the event of insolvency, the personal representative shall make and file with the court a final settlement of the estate.



§ 30-2-702 - Distributees who cannot be located, infants or persons adjudicated incompetent -- Procedure for payment of shares.

(a) Whenever the personal representative of the estate of any deceased person in this state is ready to make a final report and settlement, and is prevented or precluded from making final settlement, because there is no personal representative of the estate of a deceased distributee to receive the share due that distributee or one (1) or more payees or distributees cannot be located or for any reason refuses to receive the share due that distributee, the personal representative shall pay or deliver the share due any such distributee to the state treasurer, to be handled in accordance with title 66, chapter 29, part 1, relating to unclaimed property, and show the payment or delivery in the report.

(b) (1) In cases involving payees or distributees who are infants or persons adjudicated incompetent and without guardian or conservator authorized to receive the property, the personal representative, before making final settlement, shall file a petition in the court in which the estate is being administered setting out this fact and pray for the appointment of a guardian or conservator, unless petition is made pursuant to § 34-1-104.

(2) The court shall appoint a guardian or conservator, if practicable, or if impracticable, order the property belonging to such infant or person adjudicated incompetent paid or delivered into the state treasury, unless distribution is ordered pursuant to § 34-1-104.

(3) The payment or delivery shall be shown in the report and settlement of the personal representative, exhibiting the receipt of the guardian or state treasurer, as the case may be.

(c) If the personal representative of the estate of a deceased person is unable to locate a distributee and that distributee's share of the estate is either personal property of nominal value or a monetary legacy of nominal value, the personal representative may request instructions from the court concerning the amount, if any, which should be spent in locating the distributee and whether the amount spent in locating the distributee should be a general expense of the estate or a charge against the lost distributee's share and the disposition of the property if the distributee cannot be found, which disposition may include the authority to sell any tangible personal property.



§ 30-2-703 - Disposition of shares -- Application and claim for share.

(a) Shares so placed in the state treasury shall not become the property of the state, but shall be and remain trust property demandable at any time by the owner or by the guardian of any owner, distributee or by the personal representative of any deceased owner.

(b) Any person lawfully entitled to receive any money paid into the state treasury pursuant to § 30-2-702 may claim the amount due in accordance with title 66, chapter 29, part 1, governing the disposition of unclaimed property. The state treasurer shall pay the amount, as in other cases, out of any money in the treasury; provided, the state shall not be liable for interest on any fund or funds paid into the state treasury under this law.

(c) Property delivered to the treasurer pursuant to § 30-2-702, may be claimed in accordance with title 66, chapter 29, part 1, governing the disposition of unclaimed property.



§ 30-2-704 - Refunding bonds.

Every legatee and distributee, or representative of a legatee or distributee, who applies for payment of that person's portion of the decedent's estate, or any part thereof, prior to the time provided by law, shall, before receiving the payment, give bond with two (2) or more sufficient sureties, or one (1) corporate surety, in double the amount to be paid, payable to the state, conditioned that if any debt or debts truly owing by the deceased shall be afterwards sued for and recovered or be otherwise duly made to appear, the legatee or distributee shall refund and pay the ratable part of the debt or debts out of the share or part so allotted to the legatee or distributee.



§ 30-2-705 - Recording, filing, and verity of bond.

The executor or administrator shall bring the bond into the proper court at the next session after its date, and it shall be spread on the minutes, and the original lodged in the office of the clerk, and the bond and the copy on the minutes shall have the verity and character of records.



§ 30-2-706 - Scire facias against obligors in refunding bond -- Execution.

(a) Where an executor or administrator has pleaded fully administered, no assets, or not sufficient assets to satisfy the plaintiff's or complainant's demand, and that plea has been found in favor of the defendant, and judgment has been recovered against the defendent, to be levied on the assets of the deceased, the creditor, on the creditor's motion, may have scire facias against the obligors in the bond, to show cause why execution should not be issued against them for the amount of the judgment.

(b) If there is judgment against the defendants to scire facias, or any of them, execution may issue on the judgment against the proper goods and chattels, lands and tenements of the defendant or defendants.



§ 30-2-707 - Receipt for legacy or share.

Every person interested in the distribution of an estate shall execute to the executor, administrator, clerk, or person whose duty it is to distribute the estate, a receipt for that person's legacy, distributive share, or interest in the estate, upon payment of the same. It shall not be necessary for the receipt to be sworn or otherwise acknowledged before the clerk or a notary public.



§ 30-2-710 - Application to compel payment of distributive share or legacy.

(a) Any distributee or legatee of the estate may, after the expiration of eighteen (18) months from the grant of letters, apply to the probate or chancery court of the county in which administration was taken out, to compel the payment of the distributee's or legatee's distributive share or legacy.

(b) The application shall be by petition or bill, shall set forth the claim of the applicant as legatee or distributee, shall allege that the assets of the estate are more than sufficient to pay the debts, charges, and other claims, if any, entitled to priority, and be verified, by affidavit.

(c) The proceedings under the application shall be conducted as other equitable actions, and heard and determined summarily as soon as practicable.



§ 30-2-711 - Affidavit of pedigree.

An affidavit before a commissioner of Tennessee, or before any consul or notary public, as to the pedigree or right as legatee or distributee of any person, may be received as prima facie evidence of the pedigree or right by any personal representative in case no contest arises.



§ 30-2-712 - Affidavit of heirship.

(a) Affidavits duly sworn to upon the personal knowledge of the affiant before an officer entitled to administer oaths in the jurisdiction where the affidavit is made, setting forth any fact or facts concerning the relationship of any parties to persons deceased, or containing a statement of any facts pertinent to be ascertained in determining the persons legally entitled to any part of the estate of the decedent at the time of the decedent's death, shall be accepted for registration, upon presentation, by the registers of deeds in the several counties of the state upon the payment to the register of the usual fees for the recording of instruments entitled under the laws to be recorded.

(b) The register to whom any such affidavit may be presented for registration shall record the same either in special books kept for this purpose or in the books where deeds are recorded, and in indexing the affidavits the register shall note the instruments as "affidavits of heirship," indexing the name of the decedent as vendor and the names of those listed as heirs as vendees.

(c) Any such affidavit duly sworn to and recorded, or a certified copy of the affidavit if the original is shown to be lost, shall be received as evidence in any court in Tennessee in the county in which the affidavit is recorded as prima facie evidence of the facts stated in the affidavit; provided, however, that no such affidavit shall be used as evidence in any court except in a suit or proceeding in which may be involved the question of the right of a person or persons to succeed to or to receive the property of the decedent named in the affidavit, and then only to establish those facts, or in the criminal court in aid of the prosecution of the maker of the affidavit on the ground that it was and is false. Such affidavits filed with respect to the estates of persons heretofore deceased shall be received for registration and may be used with the same effect as affidavits as to persons dying hereafter.

(d) Any such affidavit that has been copied in the county register's records for twenty (20) years or more before being offered in evidence shall not be rejected as evidence because of any formal defect in the form of the jurat attached thereto.

(e) (1) Any person feeling aggrieved by the recording of any such affidavit, may, at any time within six (6) years of the recording of the affidavit, bring a suit in the chancery court of the county where the affidavit may be recorded, challenging the verity of any or all of the facts that may be stated in the affidavit, and if the court finds any facts set forth in the affidavit are not true according to the proof, it shall order so much of the affidavit as it may find to be false to be expunged from the records of the county. In any proceeding challenging the truthfulness of any fact set forth in any such affidavit, the burden of proof to show the truthfulness of the statement shall rest upon the defendants to the proceeding, and all persons whose interests might be affected by the suit shall be made parties defendant. Any such suit shall be local to the county in which the affidavit may be recorded and nonresident defendants shall be made parties by the usual procedure of publication and the mailing by the clerk and master of a copy of the bill to the last known address of each defendant.

(2) If an affidavit has been recorded in more than one county of the state, the action may be brought in any one of those counties; and a certified copy of the judgment or decree of the court in that cause expunging the affidavit, or any part of the affidavit, may be filed for recordation in any of the other counties in which the affidavit may have been recorded; and the recordation of the certified copy of the judgment or decree shall be as effective to work the expunction of the affidavit there recorded as if the suit had been instituted and prosecuted to a conclusion in that county.

(f) Whoever willfully, corruptly and falsely swears to any statement in any such affidavit known by the person to be false, or about which the person does not have sufficiently definite knowledge to justify the making of such a sworn statement, and the statement is false, commits a Class E felony.



§ 30-2-713 - Satisfaction of pecuniary bequests, devises or transfers by distribution in kind -- Agreements with beneficiaries and governmental authorities.

(a) Whenever an executor, administrator with will annexed or a trustee is empowered under the will or trust of a decedent to satisfy a pecuniary bequest, devise or transfer in trust, in kind with assets at their value for federal estate tax purposes, that fiduciary, in order to implement such a bequest, devise or transfer in trust, must, unless the governing instrument provides otherwise, distribute assets, including cash, fairly representative of appreciation or depreciation in the value of all property thus available for distribution in satisfaction of the pecuniary bequest, devise or transfer.

(b) This section is not intended to change the law presently applicable to fiduciaries in this state, but is a statement of the fiduciary principles applicable to fiduciaries and is declaratory of the present law of this state.

(c) The personal representative of an estate and trustees are authorized to enter into agreements with beneficiaries and with governmental authorities, agreeing to make distribution in accordance with this section for any purpose that they deem to be in the best interests of the estate, including the purpose of protecting and preserving the federal estate tax or Tennessee inheritance tax marital deduction as applicable to the estate, and the guardian or conservator of a surviving beneficiary or the personal representative of a deceased beneficiary shall be empowered to enter into such agreements for and on behalf of the beneficiary or deceased beneficiary.



§ 30-2-714 - Recovery of assets after close of estate.

(a) When all the debts of any deceased person are paid in full, and the administrator or executor of the deceased persons has resigned, or is dead, and there is no person representing the deceased person as administrator or executor, and there are claims due the estate of the decedent, that, from insolvency or other cause, were not collected by the administrator or executor of the decedent, then, the next of kin of the deceased persons may sue for, receive, and collect those claims in their own names; provided, however, that the claims so received shall be distributed in accordance with the statutes of descent and distribution, if the person left no will, but in the event the person left a last will and testament, then in accordance with the will.

(b) If the claims, or any of them, were reduced to judgment in the lifetime of the decedent, or by the decedent's administrator or executor, then the judgment may be revived by scire facias in the name of the next of kin of the decedent, to enable the next of kin to enforce collection of the judgment.









Chapter 3 - Absentees' Estates

Part 1 - Uniform Law

§ 30-3-101 - Short title.

This part shall be known and may be cited as the "Uniform Absence as Evidence of Death and Absentees' Property Law."



§ 30-3-102 - Presumption of death from mere absence -- Exposure to specific peril considered -- Distribution of funds of absentee.

(a) A person absent from such person's place of residence and unheard of for seven (7) years or longer, whose absence is not satisfactorily explained, is presumed to be dead; provided, however, such presumption may be rebutted by proof.

(b) Exposure to specific peril shall be considered in every case. If during such absence the person has been exposed to a specific peril of death, this fact shall be considered by the court, or if there be a jury, shall be sufficient evidence for submission to the jury.

(c) If the clerks of the respective courts of record and/or the personal representatives have any funds belonging to such absentee who, upon the order of the court, is determined to be dead, such funds shall be distributed according to law as of the date of death of the absentee as determined by the court. The validity and effect of the distribution of the property shall be determined by the court having probate jurisdiction administering the estate.



§ 30-3-103 - Provisions of insurance policies relative to proof of absence or death declared invalid -- Statutory period of limitations.

(a) No provisions concerning the effect to be given to evidence of absence or of death, in any policy of life or accident insurance or in the charter or bylaws of any mutual or fraternal insurance association executed or adopted after February 15, 1941, shall be valid.

(b) (1) When any such policy, charter or bylaws executed or adopted after February 15, 1941, contains a provision requiring a beneficiary to bring suit upon a claim of death within one (1) year or other period after the death of the insured, and the fact of the absence of the insured is relied upon by the beneficiary as evidence of the death, the action may be begun, notwithstanding such provision in the policy or charter or bylaws, at any time within the statutory period of limitation for actions on contracts in writing dating from the date of the giving of written notice of such absence to the insurer, which notice shall be given within one (1) year from the date when the beneficiary last heard of the absent insured. If such notice is not given, then the statutory period runs from the time when the absent person was last heard of by the beneficiary.

(2) Provided, that if the seven (7) year absence is relied upon to establish death, then the statutory period of limitations shall only commence to run at the end of the seven (7) years.



§ 30-3-104 - Receiver -- Appointment -- Powers.

(a) When a person domiciled in this state and having an interest in any form of property disappears and is absent from the person's place of residence without being heard of after diligent inquiry, upon application for a finding of such disappearance and absence and of the necessity for the appointment of a receiver to the chancery court of the county of the absentee's domicile by any person who would have an interest in the property were the absentee deceased or by an insurer or surety or creditor of such absentee, after notice as provided in § 30-3-106 and upon good cause being shown, the court may find that the person was last heard of as of a date certain and may appoint a receiver to take charge of the person's estate. The absentee shall be made a party to the proceeding, and any other person who would have an interest in the property were the absentee deceased, upon direction by the court, may be made party to the proceeding.

(b) The receiver, upon giving bond to be fixed in amount and with surety to be approved by the court, and upon such conditions as will insure the conservation of such property, shall, under the direction of the court, administer the property as an equity receivership with power:

(1) To take possession of all property of the absentee wherever situated;

(2) To collect all debts due the absentee;

(3) To bring and defend suits;

(4) To pay insurance premiums;

(5) With the approval of the court in each case, to pay all debts due by the absentee; and

(6) To pay over the proceeds of such part or all of the property, or the income thereof, as may be necessary for the maintenance and support of the absentee's dependents, and if the personal property of the absentee be not sufficient to pay all of the absentee's debt and to provide for the maintenance and support of the absentee's dependents, the receiver may apply to the court for an order to sell or mortgage so much of the real estate as may be necessary therefor, the sale or mortgage to be reported to, approved and confirmed by the court and the receiver to be ordered to make a deed conveying or mortgaging the real property to the purchaser or lender upon the purchaser or lender complying with the terms of sale or mortgage.



§ 30-3-105 - Temporary receiver.

Upon the filing of the application referred to in § 30-3-104, the court may for cause shown appoint a temporary receiver to take charge of the property of the absentee and conserve it pending hearing upon the application. Such temporary receiver shall qualify by giving bond in an amount and with surety to be approved by the court and shall exercise only the powers named by the court. Should a permanent receiver be appointed, the temporary receiver shall turn over all property in the temporary receiver's possession, less such as may be necessary to cover the temporary receiver's expenses and compensation as allowed by the court, to the permanent receiver, and shall file the temporary receiver's final account and upon its approval be discharged. Should the application for permanent receiver be denied, the temporary receiver shall restore to those from whom it may have been obtained all property in the temporary receiver's possession, less only as may be necessary to cover the temporary receiver's expenses and compensation as allowed by the court, and shall file a final account and be discharged. Where the application is denied the expenses of the temporary receivership and the compensation of the temporary receiver may, in the discretion of the court, be taxed as costs of the proceeding to be paid by the applicant and shall be enforceable by the temporary receiver against the applicant.



§ 30-3-106 - Notices.

All notices required under this part shall be served upon all parties, ordered by the court to be served, in the manner prescribed by existing statutes or rules, except that in addition thereto the absentee shall be served by publication once a week for four (4) successive weeks in a newspaper printed in the English language of general circulation in the county of the absentee's domicile, the last publication to be not less than ten (10) nor more than twenty (20) days prior to the time set for any hearing. The original notice prescribed in § 30-3-104, shall require each person claiming an interest in the property of the absentee to file in court within a time fixed by the court a statement of the nature and extent of such interest.



§ 30-3-107 - Search for absentee directed by court.

(a) The court, upon application, may direct the receiver to make search for the absentee in any manner which the court may deem advisable, including any or all of the following methods:

(1) By inserting in one or more suitable periodicals a notice requesting information from any person having knowledge of the absentee's whereabouts;

(2) By notifying officers of justice and public welfare agencies in appropriate locations of the absentee's disappearance; or

(3) By engaging the services of an investigation agency.

(b) The expenses of such search and of the notices provided for in § 30-3-106 shall be taxed as costs and paid out of the property of the absentee.



§ 30-3-108 - Final hearing and finding.

(a) At any time during the proceedings, upon application to the court and presentation of satisfactory evidence of the absentee's death, the court may make a final finding and decree that the absentee is dead, in which event the decree and a transcript of all of the receivership proceedings shall be certified to the probate court for any administration required by law upon the estate of a decedent, and the receivership court shall proceed no further except for the purposes hereinafter set forth in § 30-3-110(1) and (3).

(b) After the lapse of seven (7) years from the date of the finding provided for in § 30-3-104, if the absentee has not appeared and if the court has received evidence sufficient to rebut the presumption that a person absent seven (7) years is dead, then the court may proceed to take further evidence and thereafter make a final finding and enter a decree declaring that all interest of the absentee in the absentee's property has ceased and devolved upon others by reason of the absentee's failure to appear and make claim.

(c) After the lapse of seven (7) years from the date of the finding provided for in § 30-3-104, if the absentee has not appeared and if sufficient proof has not been received to rebut the presumption that a person absent seven (7) years is dead, then the court may make a final finding and decree that the absentee is dead, in which event the decree and a transcript of all of the receivership proceedings shall be certified to the probate court for any administration required by law upon the estate of a decedent, and the receivership court shall proceed no further except for the purposes hereinafter set forth in § 30-3-110.



§ 30-3-109 - Claim of absentee barred by judgment.

No action shall be brought by an absentee to recover any portion of the absentee's property after the final finding and judgment provided for in § 30-3-108.



§ 30-3-110 - Termination of receivership.

Upon the entry of any final finding and decree as provided in § 30-3-108, the court shall proceed to wind up the receivership and terminate the proceedings:

(1) In the case of a finding under subsections (a) or (c) of § 30-3-108, that the absentee is dead:

(A) By satisfying all outstanding debts and charges of the receivership; and

(B) By then certifying the proceedings to the probate court; or

(2) In the case of a finding under § 30-3-108(b):

(A) By satisfying all outstanding debts and charges;

(B) By then deducting for the insurance fund provided in § 30-3-113, a sum equal to twenty-five percent (25%) of the total value of the property remaining, including amounts paid to the receivership estate from policies of insurance on the absentee's life; and

(C) By distributing the remaining property as provided in § 30-3-111; and

(3) In both cases by requiring the receiver's account and upon its approval discharging the receiver and the receiver's bondsmen and entering a final decree terminating the receivership.



§ 30-3-111 - Distribution of property.

The property remaining for distribution in accordance with the provisions of § 30-3-110(2)(C), shall be distributed among those persons who would be entitled thereto under the laws of descent and distribution of this state had the absentee died intestate as of the date determined by the court in its final finding and decree, or in case the absentee leaves a document which, had the absentee died, would under the laws of this state be entitled to probate as the absentee's will, the distribution shall be according to the terms of that document as of that date. The validity and effect of the distribution of the property shall be determined by the court administering the receivership and shall be final and binding upon all persons including the absentee.



§ 30-3-112 - Insurance proceeds.

(a) At the time of the distribution under § 30-3-111, the court may direct the payment to the beneficiaries of any sums due and unpaid under any policies of insurance upon the life of the absentee, if the claim is uncontested by the insurer.

(b) If the claim is contested the court shall take jurisdiction of the action and shall submit to a jury, if one be called for, the issue of death of the insured and any other issues arising under the policy.

(c) Where the survival of a named beneficiary is not established the provisions of this part shall apply as if the proceeds of the insurance were a part of the estate of the absentee.

(d) If in any proceeding under subsections (a) and (b) the absentee is not found to be deceased and the policy provides for a surrender value, the beneficiary may request the receiver, acting for the insured, to demand the payment of surrender value. The receiver's receipt for such payment shall be a release to the insurer of all claims under the policy. The receiver shall pay over to the beneficiary (if surviving the insured, otherwise to the estate of the absentee) the sum thus received, reserving only an amount allowed by the court as costs of the proceedings under this section.



§ 30-3-113 - Fund for reimbursement of appearing absentees.

(a) In each case of termination of receivership as provided in § 30-3-110, the court, except in cases where the proceedings have been certified to the probate court under § 30-3-108(a) or (c), shall set aside the sum there named and direct its payment by the receiver to the state treasurer, who shall deal with such sum in accordance with the provisions of the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.

(b) Any person lawfully entitled to receive any money paid to the state treasurer pursuant to this section may claim the amount due in accordance with the provisions of the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.

(c) All sums held by the state treasurer under this part prior to May 9, 2005, shall be transferred to the appropriate account within the state treasury that is maintained for the prompt payment of claims under the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29, and all such sums and claims shall be handled in accordance with the provisions of the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.



§ 30-3-114 - Construction and application of part.

(a) This part shall be so interpreted and construed as to effectuate the general purpose to make uniform the law of those states which enact the same law.

(b) The provisions of this part shall have no retroactive application to time prior to February 15, 1941.






Part 2 - Conservators

§ 30-3-201 - "Absentee" defined.

As used in this part unless the context otherwise requires, an absentee is:

(1) Any person serving in or with the armed forces of the United States, in or with the Red Cross, in or with the merchant marines or otherwise, during any period of time when a state of hostilities exists between the United States and any other power and for one (1) year thereafter, who has been reported or listed as missing in action, interned in a neutral country, beleaguered, besieged or captured by the enemy; and

(2) Any resident of this state, or any person owning property in this state, who disappears under circumstances indicating that the person may have died, either naturally, accidentally or at the hand of another, or may have disappeared as the result of mental derangement, amnesia or other mental cause.



§ 30-3-202 - Jurisdiction -- Grounds for appointment.

The chancery or probate court has jurisdiction to appoint a conservator of the estate of an absentee as defined in this part upon a showing that:

(1) The absentee has an interest in any form of property in this state, or is a legal resident of this state, or has a spouse or next of kin who is a legal resident of this state, and the absentee has not provided an adequate power of attorney authorizing another to act in the absentee's behalf with regard to the property or interest or the term of any such power of attorney has expired; and

(2) A necessity exists for providing care for the property or estate of the absentee or care for or judgments concerning the absentee's spouse and children; or if the absentee has no spouse and children, the absentee's mother or father.



§ 30-3-203 - Transfer of property without conservatorship.

(a) If the spouse of any person defined as an absentee in § 30-3-201(1), or next of kin if the absentee has no spouse, wishes to sell or transfer any property of the absentee that has a gross value of less than five thousand dollars ($5,000), or requires the consent of the absentee in any matter regarding the absentee's children, or in any other matter in which the gross value of the subject matter is less than five thousand dollars ($5,000), the spouse or next of kin may apply to the chancery or probate court for an order authorizing the sale, transfer, or consent, without opening a full conservatorship proceeding as provided by this part. The spouse or next of kin may make the application without the assistance of an attorney.

(b) The application shall be made by petition on the following form, which form shall be made readily available to the applicant by the clerk and master of the chancery court and the clerk of the probate court:

Click here to view form

(c) The court shall, without hearing or notice, enter an order on the petition if it deems the relief requested in the petition necessary to protect the best interests of the absentee or the absentee's dependents.

(d) The order shall be prima facie evidence of the validity of the proceedings and the authority of the petitioner to make a conveyance or transfer of the property or to give the absentee's consent in any matter prescribed by subsections (a) and (b) of this section.



§ 30-3-204 - Limited conservatorship for specific property.

(a) If the spouse, or the next of kin if there is no spouse, of any person defined as an absentee under § 30-3-201(1), wishes to sell, lease, or mortgage specific property having a gross value of five thousand dollars ($5,000) or more, owned by the absentee or in which the absentee had an interest, or take specific action with respect to the absentee's interest having a gross value of five thousand dollars ($5,000) or more, the spouse or next of kin may petition the chancery or probate court for an order authorizing the action with respect to that property or interest.

(b) The petition shall be sworn to by the petitioner and shall state:

(1) The names, addresses, and age of the spouse, children, mother, father, brothers, and sisters, or if none of these are living, the next of kin, of the absentee;

(2) The name, address, and age of any other person who would have an interest in the property or the estate of the absentee if the absentee were deceased;

(3) The exact circumstances that cause the person missing to be an absentee under § 30-3-201, including the date the absentee was first known missing, interned, beleaguered, etc.;

(4) The reasons for the action for which the petition seeks authorization;

(5) Whether or not the person alleged to be an absentee has a will, the whereabouts of the will and contents if known; and

(6) A statement of all property constituting an asset of the alleged absentee's estate or in which the absentee has any interest and the approximate value of that property.

(c) Notice of the hearing on the petition shall be given to all persons named in the petition by registered mail or certified mail with return receipt requested.

(d) The judge shall hear evidence on the question of whether the person alleged to be missing, interned, beleaguered, etc., is an absentee as defined by § 30-3-201, and on the question of whether the action in question should be authorized. Any person interested in the proceedings may intervene with leave of the court.

(e) The court may in its discretion appoint a guardian ad litem to represent the alleged absentee at the hearing.

(f) If after hearing, the court is satisfied that the person alleged to be an absentee is an absentee, as defined in § 30-3-201, and that the action in question should be authorized, and that there is no necessity for a full conservatorship as provided by § 30-3-205, the court shall enter an order appointing the petitioner as conservator for the purposes of the action that is the subject of the petition and authorizing the conservator to take the action requested in the petition. The court shall require the conservator to account for the proceeds of the sale, lease, or other action, but the conservator shall not be required to subject the other property of the absentee to a conservatorship proceeding.

(g) The court may retain jurisdiction of the proceeding to make such further orders as it deems proper.



§ 30-3-205 - Petition for appointment.

(a) The jurisdiction of the court shall be invoked by the filing of a petition by any person who would have an interest in the property or estate of the absentee were the absentee deceased, or any person who is dependent on the absentee for maintenance or support.

(b) The petition shall be sworn to by the petitioner and shall state:

(1) The names, addresses, and age of the spouse, children, mother, father, brothers, and sisters, or if none of these are living, the next of kin, of the absentee;

(2) The name, address, and age of any other person who would have an interest in the property or the estate of the absentee if the absentee were deceased;

(3) The exact circumstances that cause the person missing to be an absentee under § 30-3-201, including the date the absentee was first known missing, interned, beleaguered, etc.;

(4) The necessity for establishing a conservatorship;

(5) Whether or not the person alleged to be an absentee has a will and the whereabouts of the will; and

(6) A statement of all property constituting an asset of the alleged absentee's estate or in which the absentee has any interest and the approximate value of that property.



§ 30-3-206 - Hearing on petition -- Notice -- Appointment.

(a) Notice of the hearing on the petition to appoint a conservator shall be given to all persons named in the petition by registered mail, certified mail with return receipt requested or by personal service of legal process.

(b) The judge shall hear evidence on the question of whether the person alleged to be missing, interned, beleaguered, etc., is an absentee as defined by § 30-3-201, and on the question of who is entitled to appointment as conservator. Any person interested in the proceedings may intervene with leave of the court.

(c) The court may in its discretion appoint a guardian ad litem to represent the alleged absentee at the hearing.

(d) If after hearing, the court is satisfied that the person alleged to be an absentee is an absentee, as defined in § 30-3-201, and that it is necessary that a conservatorship be established, the court shall appoint a conservator of the estate and property of the absentee to take charge of the absentee's estate and property under the supervision and subject to the further orders of the court.

(e) In the appointment of a conservator, the court shall give due consideration to the appointment of one (1) of the next of kin of the absentee if the next of kin is a fit and proper person and is qualified to act.



§ 30-3-207 - Oath and bond.

(a) Every conservator, before exercising authority as conservator, shall take oath to faithfully perform the duties of conservator and to render true accounts whenever required according to law, which oath may be administered by any officer authorized to administer oaths under the laws of this state. The oath shall be filed with the court.

(b) The court may require the conservator to give bond in the same manner as that required of incompetents as set forth in title 34, chapter 4 [repealed].



§ 30-3-208 - Duties.

The conservator shall have all the rights, powers, and duties of a guardian of the property as established in title 34, chapter 3 [repealed], and an absentee and an absentee's dependents shall be entitled to all benefits accruing to a ward or a ward's dependents under that chapter. The court shall have the same responsibility as to a conservatorship as with respect to the guardianship of the property under that chapter.



§ 30-3-209 - Resignation and discharge.

The provision for resignation and discharge of conservators for estates of incompetents as set forth in § 34-4-113 [repealed] shall apply in the chancery or probate court for the resignation and discharge of a conservator appointed under this part.



§ 30-3-210 - Termination of conservatorship.

(a) At any time upon petition signed by the absentee, or on petition of an attorney in fact acting under an adequate power of attorney granted by the absentee, the court shall direct the termination of the conservatorship and the transfer of all property held under the conservatorship to the absentee or to the designated attorney in fact.

(b) Likewise, if at any time subsequent to the appointment of a conservator it appears that the absentee has died and a personal representative has been appointed for the absentee's estate, the court shall direct the termination of the conservatorship and the transfer of all property of the deceased absentee held under the conservatorship to the personal representative.

(c) When the need for a conservatorship terminates, the conservator shall promptly file final accountings and application for discharge with the court. If it appears to the court that the accountings are correct and that the conservator has made full and complete transfer of the absentee's assets as directed, the court may approve the accountings and discharge the conservator. If objections to the accountings are filed, the judge shall conduct a hearing under the same conditions for a hearing on objections to annual accountings.

(d) The discharge shall operate as a release from the duties of the conservatorship and as a bar to any suit against the conservator or the conservator's surety, unless the suit is commenced within one (1) year from the date of discharge.









Chapter 4 - Small Estates

§ 30-4-101 - Short title.

This chapter shall be known and may be cited as "The Small Estates Act."



§ 30-4-102 - Chapter definitions.

As used in this chapter, unless the context clearly requires:

(1) "Affiant" means the person executing the affidavit provided for in § 30-4-103;

(2) "Court" means the court then exercising probate jurisdiction in the county in which the decedent had legal residence on the date of death;

(3) "Person" means an individual, partnership, firm, business trust, corporation or other legal entity, and includes both singular and plural and masculine and feminine, as appropriate;

(4) "Property" means personal property, or any interest in personal property, owned by the decedent on the date of death, other than personal property held as tenants by the entirety or jointly with right of survivorship or personal property payable to a beneficiary other than the decedent's estate; and

(5) "Small estate" means the estate of a decedent in which the value of the property does not exceed fifty thousand dollars ($50,000).



§ 30-4-103 - Affidavit -- Filing fees -- Bond -- Discharge.

Whenever a decedent leaves a small estate, it may be administered in the following manner:

(1) (A) After the expiration of forty-five (45) days from the date of decedent's death, provided no petition for the appointment of a personal representative of the decedent has been filed in that period of time and decedent's estate is a small estate within the meaning of this chapter, one (1) or more of decedent's competent, adult legatees or devisees or personal representatives named in the decedent's will, if a will was left, or heirs or next of kin, if no will was left, or in either a testate or intestate estate, any creditor proving that creditor's debt on oath before the court, shall file with the clerk of the court an affidavit which shall set forth the following facts:

(i) Whether or not decedent left a will, and if so, the original shall be presented to the court for examination by the clerk. The original will has not been proven and therefore shall not be recorded. A copy of the original will shall be filed to support the affidavit. The original will shall be deposited with the court for safekeeping;

(ii) A list of unpaid debts left by decedent and the name and address of each creditor and the amount due that creditor;

(iii) An itemized description and the value of all of decedent's property, the names and addresses of all persons known to have possession of any of decedent's property, and a schedule of all insurance on decedent's life payable to the decedent's estate;

(iv) The name, age, address and relationship, if any, of each devisee, legatee or heir entitled to receive any of decedent's property; and

(B) The form of the affidavit required by this section shall disclose that the affiant evidences by signature that, subject to the penalty for perjury, the affidavit is not false or misleading and that the affiant is mindful of all duties imposed upon the affiant by this chapter. No clerk or assistant shall be liable as a result of services rendered to the affiant in good faith in completing the affidavit based upon information furnished by the affiant;

(C) Upon the motion of one (1) or more of the decedent's competent, adult legatees or devisees if a will was left, or the decedent's heirs or next of kin if no will was left, or upon its own motion, the court may, in its discretion for good cause shown, reduce the forty-five day period required by subdivision (1)(A);

(D) A competent adult who is not a legatee or devisee or personal representative named in the decedent's will, or an heir or next of kin of the deceased, may be appointed as the affiant for a small estate by the court, if all competent adult legatees or devisees or personal representatives named in the decedent's will, if a will was left, or heirs or next of kin, if no will was left, consent in writing to the appointment of the competent adult as the affiant; provided, that any person who is appointed as an affiant pursuant to these provisions shall comply with all other provisions of this section, including the bond provisions contained in subdivision (5). The consent shall not be required of any personal representative who is named in the decedent's will and who has renounced the appointment, in order for the court to appoint an affiant for a small estate;

(2) The court shall receive and file the original affidavit as a part of the court's permanent records, shall assign it a number and shall index it as other estates are indexed. The clerk shall deliver to the affiant as many certified copies of the affidavit as are requested, onto which are affixed a clerk's stamp and seal certifying that the affidavit has been filed in the office of the probate court. An affidavit may be amended to the extent that the aggregate amount does not exceed the statutory limitation;

(3) The clerk shall charge and receive such fees for processing a small estate as authorized and provided in §§ 8-21-401 and 32-1-112;

(4) The affiant shall make bond payable to the state for the benefit of those entitled with two (2) or more sufficient sureties or one (1) corporate surety. The amount of the bond shall equal the value of the decedent's estate to be administered under this chapter. However, bond shall not be required of the affiant if § 30-1-201 would not require such from a personal representative;

(5) The affiant and the sureties on the affiant's bond may obtain discharge from liability under the bond in either of two (2) ways:

(A) The court may enter an order discharging the affiant and the sureties on the affiant's bond after the affiant files:

(i) Either the tax receipt issued pursuant to § 67-8-420, or the certificate issued pursuant to § 67-8-409; and

(ii) An affidavit that each debt of the decedent is paid.

(B) Instead of filing as provided in subdivision (5)(A), the affiant and the sureties on the affiant's bond may wait until the first anniversary of the filing of the affidavit when the court shall automatically discharge them from liability.



§ 30-4-104 - Administration by affiant.

(a) Every person indebted to decedent's estate, or having possession of any property belonging to the estate, or acting as registrar or transfer agent of any shares of stock, bonds, notes or other evidence of ownership, indebtedness, property or right belonging to decedent's estate shall be furnished a copy of the affidavit by the affiant, duly certified to by the clerk of the court, and upon receipt of the copy of affidavit, and upon demand of the affiant, shall pay, transfer and deliver to affiant all indebtedness owing by and other property in possession of or subject to registration and/or transfer by, the person to whom the copy of affidavit has been delivered.

(b) Every person making payment, transfer or delivery of property belonging to a decedent's estate to the affiant pursuant to this chapter shall be released and discharged from all further liability to the estate and its creditors to the same extent as if the payment, transfer or delivery were made to the duly appointed, qualified and acting personal representative of the decedent, and the person making the payment, transfer or delivery shall not be required to see to its application or to inquire into the truth or completeness of any statement in the affidavit.

(c) If the decedent left a will, the decedent's property shall be distributed as provided in the will, and if the decedent left no will it shall go to the decedent's heirs as provided by law in case of other intestacies, and both the affiant and the person to whom payment, transfer or delivery of any property is made by the affiant shall be and remain liable, to the extent of the value of the property so received, to unpaid creditors of the decedent and to every other person having a prior claim against the decedent's estate or prior right to any of the decedent's property, and also shall be accountable to any personal representative of the decedent thereafter appointed.

(d) The affiant shall file returns and pay the tax on property in the decedent's estate, as required by title 67, chapter 8, parts 3-5, as now or hereafter amended, revised or recodified.

(e) If any person having possession of any of the decedent's property, upon receipt of a copy of the affidavit certified by the clerk, refuses to pay, transfer or deliver the property to or at the direction of the affiant, the property may be recovered or transfer and delivery of the property compelled in an action brought in any court of competent jurisdiction for that purpose upon proof of the facts required to be stated in the affidavit, and costs of the proceeding shall be adjudged against a person wrongfully refusing to pay, transfer or deliver the property.



§ 30-4-105 - Construction of chapter.

This chapter shall be cumulative to existing law relating to the administration of decedents' estates and is intended to provide an optional and alternative method for the administration of small estates.






Chapter 5 - Insolvent Estates

§ 30-5-101 - Initiation of administration.

The administration of an insolvent estate shall begin upon the filing of a petition to probate or the application for letters of administration by the personal representative or a creditor in the court having probate jurisdiction.



§ 30-5-102 - Notice of insolvency -- Filing -- Copies.

After the time for filing claims has expired, as provided by § 30-2-310, if the estate is unable to pay all of its creditors, the personal representative shall file with the clerk a notice of insolvency. A copy of the notice shall be sent by certified mail, return receipt requested, to each creditor who has filed a claim. This notice may be mailed to creditors by the attorney for the estate, the personal representative or, if requested, by the clerk.



§ 30-5-103 - Notice of insolvency -- Contents -- Effect of no objections.

(a) The notice of insolvency shall contain an accounting of assets that have come into the hands of the personal representative and a proposed plan of distribution in accordance with § 30-2-317.

(b) The notice shall bear, in a conspicuous manner, the following language: "Objections to this proposed plan of distribution must be filed with the clerk within thirty (30) days from the date of receipt of this notice."

(c) If no objections are filed within the thirty-day waiting period, the personal representative may execute the proposed plan of distribution and close the estate, relieving the personal representative of any further liability to the estate.



§ 30-5-104 - Hearing on objection to plan -- Notice.

(a) If an objection to the proposed plan of distribution is filed with the clerk within the thirty-day waiting period, the clerk shall schedule a hearing no less than fifteen (15) nor more than thirty (30) days from the last day upon which objections may be filed.

(b) The clerk shall give notice of the hearing date to the attorney for the estate, to the personal representative, to the creditor filing the objection, and to all claiming creditors.



§ 30-5-105 - Clerk's report -- Exceptions.

(a) Within ten (10) days of a hearing required under § 30-5-104, the clerk shall file a report to the court setting forth the clerk's findings.

(b) If no exceptions are filed with the clerk, the clerk's report shall become the judgment of the court.

(c) (1) If an exception to the report is filed, the matter shall be determined by the court.

(2) Upon final determination of an objection to a plan of distribution, distribution shall be made and the estate closed.









Title 31 - Descent And Distribution

Chapter 1 - General Provisions

§ 31-1-101 - Title definitions.

As used in this title, unless the context otherwise requires:

(1) "Child" includes any individual, adopted or natural born, entitled to take as a child under this title by intestate succession from the parent whose relationship is involved and excludes any person who is only a stepchild, a foster child, a grandchild or any more remote descendant;

(2) "Devise," when used as a noun, means a testamentary disposition of real or personal property. "Devise," when used as a verb, means to dispose of real or personal property by will;

(3) "Devisee" means any person designated in a will to receive a devise. In the case of a devise to an existing trust or trustee, or to a trustee or trust described by a will, the trust or trustee is the devisee and the beneficiaries are not devisees;

(4) "Distributee" means any person who has received property of a decedent from the personal representative other than as a creditor or purchaser;

(5) "Heirs" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent;

(6) "Issue" of a person means all the person's lineal descendants, adopted as well as natural born, of all generations, with the relationship of parent and child at each generation being determined by the definitions of child and parent contained in this title;

(7) "Parent" includes any person entitled to take, or who would be entitled to take if the child, adopted or natural born, died without a will, as a parent under this title by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent;

(8) "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status; and

(9) "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.



§ 31-1-102 - Effect of divorce, annulment, and decree of separation.

(a) A person who is divorced from the decedent or whose marriage to the decedent has been annulled is not a surviving spouse unless, by virtue of a subsequent marriage, the person is married to the decedent at the time of death. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

(b) For purposes of this title, a surviving spouse does not include:

(1) A person who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment of their marriage, which decree or judgment is not recognized as valid in this state, unless they subsequently participate in a marriage ceremony purporting to marry each to the other, or subsequently live together as husband and wife;

(2) A person who, following a valid or invalid decree or judgment of divorce or annulment obtained by the decedent, participates in a marriage ceremony with a third person; or

(3) A person who was a party to a valid marital dissolution agreement or a valid proceeding concluded by an order purporting to terminate all marital property rights.



§ 31-1-103 - Disclaimer.

(a) A person who is:

(1) The donee of a gift, whether outright or in trust;

(2) A recipient of property from a decedent's estate;

(3) A recipient of property on the exercise of a power of appointment;

(4) A recipient of property resulting from another person's disclaimer;

(5) A recipient of property resulting from any other type of gratuitous transfer;

(6) A fiduciary holding powers as a fiduciary; or

(7) A beneficiary designated in a pay-on-death account, an insurance policy, an individual retirement account, an annuity, a retirement plan, whether qualified or not, or any other type of deferred compensation arrangement;

may disclaim all or part of the property, powers or interest in property as provided in this section. The disclaimer may be made by the person's personal representative, trustee, guardian, conservator, attorney in fact or parent having custody if the disclaimant is a minor and no legal guardian has been appointed. If the disclaimer is made by a fiduciary, including, but not limited to, the enumerated positions in the preceding sentence, the disclaimer shall be binding on any successor fiduciary.

(b) To be effective the disclaimer must be an irrevocable and unqualified refusal by a person to accept an interest in property or to retain fiduciary powers but only if:

(1) The refusal is in writing, which writing shall:

(A) Describe the property or part of the property or interest in property or powers disclaimed;

(B) Be signed by the person disclaiming or that person's representative; and

(C) Declare the disclaimer and the extent of the disclaimer.

(2) (A) Except as provided in subdivision (b)(2)(B), the writing is received by the transferor of the interest, the transferor's legal representative, or the holder of the legal title to the property to which the interest relates, and, if the subject of the disclaimer is realty, is filed in the county register's office and, if the disclaimer involves an interest in a decedent's estate, with the court in which the decedent's estate proceedings are or would be pending not later than the date which is nine (9) months after the later of:

(i) The date on which the transfer creating the interest or power in the person is made; or

(ii) The day on which the person attains twenty-one (21) years of age.

(B) (i) It is the intent of the general assembly that this subdivision (b)(2)(B) conform state law to extend the time period for certain disclaimers as authorized by the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, Pub.L. 111-312.

(ii) In the case of the estate of a decedent dying after December 31, 2009, but before January 1, 2011, the writing is received by the transferor of the interest, the transferor's legal representative, or the holder of the legal title to the property to which the interest relates, and, if the subject of the disclaimer is realty, is filed in the county register's office and, if the disclaimer involves an interest in a decedent's estate, with the court in which the decedent's estate proceedings are or would be pending not later than the later of:

(a) September 17, 2011; or

(b) The date which is nine (9) months after the later of:

(1) The date on which the transfer creating the interest or power in the person is made; or

(2) The day on which the person attains twenty-one (21) years of age.

(3) The person has not accepted the interest or any of its benefits or exercised the power; and

(4) As a result of the refusal, the interest passes without any direction on the part of the person making the disclaimer and passes either:

(A) To the spouse of the transferor; or

(B) To a person other than the person making the disclaimer.

(c) Unless the decedent has otherwise indicated by will, the interest disclaimed passes to those persons including the ones who would take under § 32-3-105 as if the person disclaiming had predeceased the decedent. Unless the donor of a gift or the creator of a power has otherwise indicated in the document evidencing the gift or creating the power, the interest disclaimed passes as if the person disclaiming had died intestate, or, if the person disclaiming is one designated to take pursuant to a power of appointment, as if the person disclaiming had predeceased the donee of the power. In every case the disclaimer relates back for all purposes to the date of death of the decedent, the date of the gift or the date of death of the donee of a power, as the case may be. If the disclaimer is of a fiduciary power, the power will either be exercisable by some other fiduciary or void.

(d) Any:

(1) Assignment, conveyance, encumbrance, pledge, or transfer of property or an interest therein or any contract therefor;

(2) Written waiver of the right to disclaim or any acceptance of property by an heir, devisee, donee, person succeeding to a disclaimed interest, beneficiary, or person designated to take pursuant to a power of appointment; or

(3) Sale or other disposition of property pursuant to judicial process;

made before the expiration of the period in which the person is permitted to disclaim, bars the right to disclaim as to the property.

(e) The right to disclaim granted by this section exists irrespective of any limitation on the interest of the person disclaiming in the nature of a spendthrift provision or similar restriction.

(f) This section does not abridge the right of any person to assign, convey, release, or disclaim any property arising under any other section of this title or any other statute.

(g) Any interest in property that exists on April 1, 1977, at one minute past midnight (12:01 a.m.), but has not then become indefeasibly fixed both in quality and quantity, or the taker of which has not then become finally ascertained, may be disclaimed after one minute past midnight (12:01 a.m.) on April 1, 1977, as provided in this section. An interest that has arisen prior to one minute past midnight (12:01 a.m.) on April 1, 1977, in any person other than the person disclaiming is not destroyed or diminished by any action of the person disclaiming taken under this section.



§ 31-1-104 - Descent of homestead.

(a) Unless the homestead has been converted to cash by order of the court pursuant to § 30-2-209, and distributed outright and in fee, the homestead exempt in the possession of or belonging to each head of a family shall, upon that person's death, any provision by will to the contrary notwithstanding, go to the surviving spouse during the surviving spouse's natural life, with the products of the homestead, for the surviving spouse's own use and benefit and that of the surviving spouse's family who reside with the surviving spouse, and, upon the surviving spouse's death, any provision by will to the contrary notwithstanding, it shall go to the minor children of the decedent, free from the debts of the father, mother, or children. Upon the death of the minor child or children, or their arrival of age, the land may be sold, and the proceeds distributed among the heirs of the deceased head of a family as if the head of the family had died intestate.

(b) Upon the death of the head of a family, without surviving spouse or minor children, the land shall be subject to sale for the payment of the debts as may be legally established against the person's estate as in other cases, and the remainder distributed among the person's heirs.



§ 31-1-105 - Fraudulent conveyance to defeat share voidable.

Any conveyance made fraudulently to children or others, with an intent to defeat the surviving spouse of the surviving spouse's distributive or elective share, is, at the election of the surviving spouse, includable in the decedent's net estate under § 31-4-101(b), and voidable to the extent the other assets in the decedent's net estate are insufficient to fund and pay the elective share amount payable to the surviving spouse under § 31-4-101(c).



§ 31-1-106 - Forfeiture of inheritance by killer.

Any person who kills, or conspires with another to kill, or procures to be killed, any other person from whom the first named person would inherit the property, either real or personal, or any part of the property, belonging to the deceased person at the time of the deceased person's death, or who would take the property, or any part of the property, by will, deed, or otherwise, at the death of the deceased, shall forfeit all right in the property, and the property shall go as it would have gone under § 31-2-104, or by will, deed or other conveyance, as the case may be; provided, that this section shall not apply to any killing done by accident or in self-defense.



§ 31-1-107 - Federal income tax refund or soil conservation payments due deceased -- To whom paid.

(a) In any case where the United States treasury department determines there exists an overpayment of federal income tax and the person in whose favor the overpayment is determined is dead at the time the overpayment of tax is to be refunded and where no administrator or executor has been appointed within sixty (60) days of the death of the deceased person, and irrespective of whether the deceased had filed a joint and several or separate income tax return, the amount of the overpayment, if not in excess of five hundred dollars ($500), shall be the sole and separate property of the decedent's survivor or survivors, if any, entitled thereto in accordance with the laws of descent and distribution of the state of Tennessee, and refund of the overpayment directly to the survivor or survivors by the United States shall operate as a complete acquittal and discharge to it of liability from any suit, claim or demand of whatsoever nature by any creditor of the decedent or other person.

(b) In the event the person to whom soil conservation payments are due from the United States under the Soil Conservation and Domestic Allotment Act (16 U.S.C. § 590a et seq.) of the Congress of the United States dies before the payments are made, then the payments shall be made to the surviving spouse of that person for the use of the surviving spouse and minor children, and in the event there are minor children and no surviving spouse (the mother or father of the minor children), then and in that event the payments shall be made to the natural guardian of the minor children; and in the event there is no surviving spouse, or minor children, then the payments shall be made to those entitled under the laws of descent and distribution of the state, unless the deceased leaves a will, in which event they shall be made to those entitled under the will. All such payments shall be free from the claims of any and all creditors, except the United States.



§ 31-1-108 - Tenancies by the entirety unaffected.

Nothing in this chapter shall be construed as abolishing tenancies by the entirety.






Chapter 2 - Intestate Succession

§ 31-2-101 - Intestate estate.

When any person dies intestate, after the payment of debts and charges against the estate, the deceased's property passes to the deceased's heirs as prescribed in the following sections of this chapter. Any part of the estate of a decedent not effectively disposed of by the deceased's will passes to the deceased's heirs in the same manner.



§ 31-2-102 - Dower and curtesy abolished.

Dower and curtesy, as formerly known, are abolished. This section shall neither abridge nor affect rights that have vested before April 1, 1977.



§ 31-2-103 - Vesting of estate -- Net estate.

The real property of an intestate decedent shall vest immediately upon death of the decedent in the heirs as provided in § 31-2-104. The real property of a testate decedent vests immediately upon death in the beneficiaries named in the will, unless the will contains a specific provision directing the real property to be administered as part of the estate subject to the control of the personal representative. Upon qualifying, the personal representative shall be vested with the personal property of the decedent for the purpose of first paying administration expenses, taxes, and funeral expenses and then for the payment of all other debts or obligations of the decedent as provided in § 30-2-317. If the decedent's personal property is insufficient for the discharge or payment of a decedent's obligations, the personal representative may utilize the decedent's real property in accordance with title 30, chapter 2, part 4. After payment of debts and charges against the estate, the personal representative shall distribute the personal property of an intestate decedent to the decedent's heirs as prescribed in § 31-2-104, and the property of a testate decedent to the distributees as prescribed in decedent's will.



§ 31-2-104 - Share of surviving spouse and heirs.

(a) The intestate share of the surviving spouse is:

(1) If there is no surviving issue of the decedent, the entire intestate estate; or

(2) If there are surviving issue of the decedent, either one-third (1/3) or a child's share of the entire intestate estate, whichever is greater.

(b) The part of the intestate estate not passing to the surviving spouse under subsection (a) or the entire intestate estate if there is no surviving spouse, passes as follows:

(1) To the issue of the decedent; if they are all of the same degree of kinship to the decedent they take equally, but if of unequal degree, then those of more remote degree take by representation;

(2) If there is no surviving issue, to the decedent's parent or parents equally;

(3) If there is no surviving issue or parent, to the brothers and sisters and the issue of each deceased brother and sister by representation; if there is no surviving brother or sister, the issue of brothers and sisters take by representation; or

(4) If there is no surviving issue, parent, or issue of a parent, but the decedent is survived by one or more grandparents or issue of grandparents, half of the estate passes to the paternal grandparents if both survive, or to the surviving paternal grandparent or to the issue of the paternal grandparents if both are deceased, the issue taking equally if they are all of the same degree of kinship to the decedent, but if of unequal degree those of more remote degree take by representation; and the other half passes to the maternal relatives in the same manner; but if there is no surviving grandparent or issue of grandparent on either the paternal or maternal side, the entire estate passes to the relatives on the other side in the same manner as the half.



§ 31-2-105 - Parent-child relationship.

(a) If, for purposes of intestate succession, a relationship of parent and child must be established to determine succession by, through, or from a person:

(1) An adopted person is the child of an adopting parent and not of the natural parents except that adoption of a child by the spouse of a natural parent has no effect on the relationship between the child and that natural parent; and

(2) In cases not covered by subdivision (a)(1), a person born out of wedlock is a child of the mother. That person is also a child of the father, if:

(A) The natural parents participated in a marriage ceremony before or after the birth of the child, even though the attempted marriage is void; or

(B) The paternity is established by an adjudication before the death of the father or is established thereafter by clear and convincing proof, but the paternity established under this subdivision (a)(2)(B) is ineffective to qualify the father or the father's kindred to inherit from or through the child unless the father has openly treated the child as the father's, and has not refused to support the child.

(b) In no event shall a parent be permitted to inherit through intestate succession until all child support arrearages together with interest thereon at the legal rate of interest computed from the date each payment was due have been paid in full to the parent ordered to receive support or to the parent's estate if deceased.

(c) Nothing in this section shall be construed to prevent a child from inheriting from a parent through intestate succession.



§ 31-2-106 - Representation.

If representation is called for by this title, such representation shall be per stirpes.



§ 31-2-107 - Kindred of half blood.

Relatives of the half blood inherit the same share they would inherit if they were of the whole blood.



§ 31-2-108 - Afterborn heirs.

Relatives of the decedent conceived before the decedent's death but born thereafter inherit as if they had been born in the lifetime of the decedent.



§ 31-2-110 - Escheat.

If there is no taker under this chapter, the intestate estate shall escheat to the state of Tennessee under the provisions of chapter 6 of this title.






Chapter 3 - Uniform Simultaneous Death Act

§ 31-3-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Simultaneous Death Act."



§ 31-3-102 - Disposition of property where there is no sufficient evidence of survivorship.

Where the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if the person had survived, except as provided otherwise in this chapter.



§ 31-3-103 - Beneficiaries of another person's disposition of property.

Where two (2) or more beneficiaries are designated to take successively (by reason of survivorship) under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries, and these portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.



§ 31-3-104 - Joint tenants or tenants by the entirety.

Where there is no sufficient evidence that two (2) joint tenants or tenants by the entirety have died otherwise than simultaneously, the property so held shall be distributed one-half (1/2) as if one had survived and one-half (1/2) as if the other had survived. If there are more than two (2) joint tenants and all of them have so died, the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.



§ 31-3-105 - Disposition of insurance proceeds.

Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.



§ 31-3-106 - Application of chapter.

This chapter shall not apply in the case of wills, living trusts, deeds, or contracts of insurance wherein provision has been made for the distribution of property different from the provisions of this chapter.



§ 31-3-107 - Construction of chapter.

This chapter shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.



§ 31-3-120 - Individual failing to survive decedent by one hundred twenty (120) hours.

(a) An individual who fails to survive the decedent by one hundred twenty (120) hours is deemed to have predeceased the decedent for purposes of the homestead allowance, year's support allowance, exempt property, elective share and intestate succession, and the decedent's heirs are determined accordingly.

(b) A devisee who fails to survive the testator by one hundred twenty (120) hours is deemed to have predeceased the testator, unless the will of the decedent contains language dealing explicitly with simultaneous deaths or deaths in a common disaster or requiring that the devisee survive by a stated period of time in order to take under the will.

(c) If it is not established by clear and convincing evidence that an individual who would otherwise be an heir or devisee survived the decedent by one hundred twenty (120) hours, it is deemed that such individual failed to survive for the required period. This section is not to be applied if its application would result in property of any nature escheating to the state.






Chapter 4 - Elective Share of Surviving Spouse

§ 31-4-101 - Right to elective share.

(a) (1) The surviving spouse of an intestate decedent who elects against taking an intestate share, or a surviving spouse who elects against a decedent's will, has a right of election, unless limited by subsection (c), to take an elective-share amount equal to the value of the decedent's net estate as defined in subsection (b), determined by the length of time the surviving spouse and the decedent were married to each other, in accordance with the following schedule: Click here to view image.

(2) For purposes of determining the total number of years to be applied to the computation provided in subdivision (a)(1), the number of years persons are married to the same person shall be combined. The years do not have to be consecutive, but may be separated by divorce. All years married shall be counted toward the total number of years for purposes of this section.

(b) The value of the net estate includes all of the decedent's real property, notwithstanding § 31-2-103, and personal property subject to disposition under the provisions of the decedent's will or the laws of intestate succession, reduced by the following: secured debts to the extent that secured creditors are entitled to realize on the applicable collateral, funeral and administration expenses, and award of exempt property, homestead allowance and year's support allowance. The net estate does not include any assets over which the decedent held a power of appointment, whether exercised or not, unless the decedent exercises the power of appointment to direct the assets to be paid to the decedent's personal representative for administration as part of the decedent's probate estate.

(c) After the elective-share amount has been determined in accordance with subsections (a) and (b), the amount payable to the surviving spouse by the estate shall be reduced by the value of all assets includable in the decedent's gross estate that were transferred, or deemed transferred, to the surviving spouse or that were for the benefit of the surviving spouse, but excluding the homestead allowance, exempt property and year's support allowance. For purposes of this subsection (c), the decedent's gross estate shall be determined by the court in the same manner as for inheritance tax purposes pursuant to title 67, chapter 8, part 3, except that the value of any life estate or trust for the lifetime benefit of the surviving spouse shall be actuarially determined.

(d) The elective-share amount payable to the surviving spouse is exempt from the claims of unsecured creditors of the decedent's estate and, notwithstanding § 30-2-614(b) or (e), shall not be allocated to any United States or any state estate, inheritance or other death transfer tax if the elective share amount qualifies for and is used as a marital deduction in determining the decedent's death tax liability under any applicable estate, inheritance or other death transfer tax statute.



§ 31-4-102 - Proceeding for elective share -- Time limit.

(a) (1) The surviving spouse may elect to take the spouse's elective share in decedent's property by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within nine (9) months after the date of death.

(2) When the title of the surviving spouse to property devised or bequeathed by the will is involved in litigation pending so that an election to take the elective share cannot be advisedly made, the survivor shall have an additional year from the date of the probate of the will within which to elect; provided, that the court may upon a proper showing further extend the time to meet the exigency of litigation, not concluded, and, that application for allowance of additional time, in either case, be made to the court, for record of its action thereon.

(b) The court shall give notice of the time and place set for hearing to persons interested in the estate and to the distributees and recipients of portions of the decedent's estate whose interests will be adversely affected by the taking of the elective share.

(c) The surviving spouse may withdraw a demand for an elective share at any time before entry of a final determination by the court.

(d) After notice and hearing, the court shall determine the elective share and shall order its distribution and/or vesting to the surviving spouse or the spouse's personal representative. If it appears that a fund or property has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession of the fund or property, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than the person would have been if relief had been secured against all persons subject to contribution.

(e) The order or judgment of the court may be enforced as necessary in suit for contribution or payment in other courts of this state or other jurisdictions.



§ 31-4-103 - Disclosure by personal representative.

To enable the surviving spouse to act as personal interest may require, the personal representative shall disclose, upon application, the state and condition of the spouse-testator's estate.



§ 31-4-104 - Mental incompetency or minority of surviving spouse.

When the surviving spouse has been adjudged mentally incompetent as described by title 34, chapters 1-3, or is under the age of eighteen (18) years, at the time the will is admitted to probate, upon a petition filed by a guardian, conservator or next friend of either, within one (1) year from probate, or within any extension period so granted, alleging that it would be to the interest of the survivor to take the survivor's elective share, the court having the proper jurisdiction is empowered to appoint a guardian ad litem and hear proof and to declare or not declare an election, and enter judgment accordingly, subject to appeal.



§ 31-4-105 - Death of surviving spouse.

In the event the surviving spouse dies before the time for electing the elective share expires, the personal representative of the decedent's surviving spouse may, in like manner and every respect, make the election on behalf of the deceased spouse. In like manner, the personal representative may withdraw a demand for an elective share at any time before entry of a final determination by the court.






Chapter 5 - Advancements

§ 31-5-101 - Equality in dividing estates.

(a) If an individual dies intestate as to all or a portion of the individual's estate, property the decedent gave during the decedent's lifetime to a child of the decedent is treated as an advancement against the child's intestate share only if:

(1) The decedent declared in a contemporaneous writing, or the child acknowledged in writing, that the gift is an advancement; or

(2) The decedent's contemporaneous writing or the child's written acknowledgment otherwise indicates that the gift is to be taken into account in computing the division and distribution of the decedent's intestate estate.

(b) For purposes of subsection (a), property advanced is valued as of the time the child came into possession or enjoyment of the property or as of the time of the decedent's death, whichever first occurs.

(c) If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the division and distribution of the decedent's intestate estate, unless the decedent's contemporaneous writing provides otherwise.

(d) The further provisions of this chapter concerning collation of property shall apply only if there has been an advancement as determined in accordance with subsection (a).



§ 31-5-102 - Collation of advancements generally.

All advancements, whether by settlement or otherwise, in the lifetime of deceased, or by testamentary provision, shall be collated and brought into contribution in the partition and distribution of the real and personal estate of the deceased; those in real estate, first in the partition of real estate, and those in personal estate in the distribution of the personal estate.



§ 31-5-103 - Collation of excess over share.

Should the value of the advancements in real estate exceed the child's share, the overplus shall be collated and brought into contribution in the distribution of the personal estate, and should the value of the advancements in personal estate exceed the share of the child in the personal estate, then the excess shall be brought into contribution in the partition of the real estate.



§ 31-5-104 - Collation of property settled on child under power or trust.

Where a power or trust is granted to a parent to bestow property conveyed or settled by the instrument creating the power or trust, in favor of any one or more of the children of the parent, any property given under the power or trust to a child shall be collated and brought into contribution by the child claiming a share in the distribution of the property of the parent.



§ 31-5-105 - Jurisdiction of distribution.

All courts having jurisdiction to partition real estate and order distribution among heirs and distributees, shall have full power to cause accounts to be taken and valuations of lands to be made, so as to enforce equality of partition and distribution.






Chapter 6 - Escheat of Decedents' Estates

§ 31-6-101 - Escheat generally.

(a) If a decedent, whether or not domiciled in this state, leaves no one to take the decedent's estate or any portion of the estate by the decedent's will and no one other than a government or governmental subdivision or agency to take the decedent's estate or a portion of the estate by intestate succession, under the laws of this state or any other jurisdiction, the estate escheats as of the time of the decedent's death in accordance with this chapter.

(b) Property passing to the state under this chapter, whether held by the state or its officers, is subject to the same liens, charges and trusts to which it would have been subject if it had passed by will or intestate succession.



§ 31-6-102 - Escheat of real property.

Real property located in this state escheats to this state in accordance with § 31-6-101.



§ 31-6-103 - Escheat of tangible personal property customarily kept in this state.

All tangible personal property owned by the decedent, wherever located at the decedent's death, that was customarily kept in this state prior to the decedent's death, escheats to this state in accordance with § 31-6-101.



§ 31-6-104 - Escheat of tangible personal property subject to administration in this state.

(a) Subject to subsection (b), all tangible personal property owned by a decedent that is subject to the control of a court of this state for the purposes of administration escheats to this state in accordance with § 31-6-101.

(b) Property that otherwise falls within subsection (a) does not escheat to this state but goes to another jurisdiction if the other jurisdiction claims the property and establishes that:

(1) The other jurisdiction is entitled to the property under its laws;

(2) The decedent customarily kept the property in that jurisdiction prior to the decedent's death; and

(3) This state has the right to escheat and take tangible personal property being administered as part of a decedent's estate in the other jurisdiction if the decedent customarily kept the property in this state prior to the decendent's death.



§ 31-6-105 - Escheat of intangible personal property of decedent domiciled in this state.

All intangible property owned by a decedent escheats to this state in accordance with § 31-6-101 if the decedent was domiciled in this state at the time of the decedent's death.



§ 31-6-106 - Escheat of intangible personal property subject to administration in this state.

(a) Subject to subsection (b), all intangible property owned by a decedent that is subject to the control of a court of this state for purposes of administration escheats to this state in accordance with § 31-6-101, whether or not the decedent was domiciled in this state at the decedent's death.

(b) The property described in subsection (a) does not escheat to this state but goes to another jurisdiction, if the other jurisdiction claims the property and establishes that:

(1) The other jurisdiction is entitled to the property under its laws;

(2) The decedent was domiciled in that jurisdiction at the decedent's death; and

(3) This state has the right to escheat and take intangible personal property being administered as part of a decedent's estate in that jurisdiction if the decedent was domiciled in this state at the decedent's death.



§ 31-6-107 - Reports concerning property that may be subject to escheat.

(a) All administrators, executors, trustees, guardians, or other fiduciaries having in their custody or control property that may be subject to escheat pursuant to this chapter shall promptly, after obtaining knowledge as to facts indicating the possibility of the escheat of any such property, file with the state treasurer a report on such forms as the state treasurer may prescribe, showing, with such other information as the treasurer may require, the nature, location and approximate value of the property, the basis for believing that it may be subject to escheat, and whether there are any other persons who have asserted or may assert claims to the property.

(b) The department of revenue shall review all inheritance or estate tax returns filed with it for the purpose of determining whether the estates include property that may be subject to escheat under this chapter and shall report any such property to the state treasurer.



§ 31-6-108 - Surrender and retention of property subject to escheat.

(a) Any person having custody of or control over property subject to escheat under this chapter may be fully released from any responsibility or liability with respect thereto by surrendering or delivering same to the state treasurer and formally disclaiming any interest therein.

(b) In the event property subject to escheat under this chapter is not surrendered or delivered to the treasurer as provided in subsection (a), the property shall be held until a final determination of the question of escheat by a court of competent jurisdiction as provided in this chapter, in which case the person having custody of or control over the property shall not be discharged from the person's duties as a fiduciary or personal representative until there has been a final determination of the question.



§ 31-6-109 - Suit involving escheat property -- Duties of state treasurer and attorney general and reporter.

(a) Following notice to the state treasurer that a suit involving escheat property has been commenced, the state treasurer shall notify the attorney general and reporter of the action and together they shall determine what action, if any, shall be taken by the attorney general and reporter in order to protect the state's interest.

(b) The state treasurer shall be kept informed by the party filing the initial notice of all pleadings filed with the court regardless of any action taken by the attorney general and reporter.

(c) The state treasurer, through the attorney general and reporter, may intervene in the lawsuit at any stage in the proceeding if necessary to protect the state's interest.



§ 31-6-111 - Intervention.

(a) Any person, except another state, who claims an interest in any property that is the subject of an escheat proceeding under this chapter may intervene by filing a petition in that proceeding, setting forth the basis of the person's claim, which petitions shall be disposed of by the court in determining whether the property has escheated pursuant to this chapter.

(b) If any other state claims an interest in any property that is the subject of an escheat proceeding under this chapter, the other state may file an intervening petition in the suit for the determination of its claim, if the other state provides for the determination of claims by this state under similar circumstances.



§ 31-6-112 - Determination of title.

In any escheat proceeding where the court determines that the property has not escheated to this state, the court shall determine what person or persons is or are entitled to the property or its proceeds.



§ 31-6-113 - Sale pending determination.

In any escheat proceeding where the court determines a sale of the property prior to the final determination of the case to be advisable in order to protect the true owner from loss and to realize the maximum proceeds following notice to the treasurer by the representative of the estate, the court may order such a sale on such terms and in such manner as it deems advisable. In case such a sale is ordered, the proceeds shall be disposed of as the original property would have been but for the sale.



§ 31-6-114 - Joinder of treasurer in case that may involve property subject to escheat.

(a) In any case in any court of this state involving the title to any property, including, but not limited to, proceedings involving the validity or construction of wills, where it appears that the property may be subject to escheat under this chapter, the state treasurer shall be made a party defendant therein, either in the original pleadings, on motion of any party, on petition of the treasurer, or by the court on its own motion. Process shall be served on the treasurer as otherwise provided by law, and after making such investigation as the treasurer deems appropriate, the treasurer shall, through the attorney general and reporter, file such pleadings and take such position as may be determined to best protect the interest of the state.

(b) In any such case, if the court decrees that the property has escheated to this state under this chapter, then no further proceeding shall be necessary to establish the state's right to the property and the property shall be disposed of by the treasurer as provided in § 61-6-116 for other property escheating to the state.



§ 31-6-115 - Proceedings in other states.

(a) In any case where it appears to the treasurer that property that is not subject to the jurisdiction of courts of this state has escheated to this state under this chapter and the other state provides a remedy to this state for the establishment of the rights of this state to such property, and it further appears to the treasurer that the value of the property justifies asserting the claim of this state, the treasurer shall request the attorney general and the attorney general and reporter shall take such action as he deems appropriate to assert the claim and protect the interest of this state.

(b) This state may pay all reasonable costs incurred by any other state in any action brought by the other state at the request of the attorney general and reporter of this state under this section. Any state bringing such an action may be entitled additionally to a reward of up to fifteen percent (15%) of the value, after deducting reasonable costs, of any property recovered for this state as a direct or indirect result of the action.



§ 31-6-116 - Disposition of escheated property.

All escheated property delivered to the state treasurer under this chapter shall be held and disposed of in the same manner and together with other interest bearing property reported to the state treasurer under title 66, chapter 29, part 1.



§ 31-6-119 - Claims for property of decedent.

Any person claiming to be entitled to the property of any decedent may file a claim thereto with the treasurer in accordance with the provisions of title 66, chapter 29, part 1, governing the disposition of unclaimed property.



§ 31-6-120 - Rules and regulations.

The treasurer is authorized to make necessary rules and regulations to carry out this chapter.



§ 31-6-121 - Excepted property.

This chapter shall not apply to any property that has been presumed abandoned or has escheated under the laws of another state prior to January 1, 1980.



§ 31-6-122 - Right of appeal.

All parties to any suit instituted under this chapter shall have the right to appeal in the manner provided by the Tennessee Rules of Appellate Procedure.









Title 32 - Wills

Chapter 1 - Execution of Wills

Part 1 - Execution Generally

§ 32-1-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Person" includes either man or woman, single or married; and

(2) "Will" includes codicil.



§ 32-1-102 - Persons qualified to make a will.

Any person of sound mind eighteen (18) years of age or older may make a will.



§ 32-1-103 - Witnesses -- Who may act.

(a) Any person competent to be a witness generally in this state may act as attesting witness to a will.

(b) No will is invalidated because attested by an interested witness, but any interested witness shall, unless the will is also attested by two (2) disinterested witnesses, forfeit so much of the provisions therein made for the interested witness as in the aggregate exceeds in value, as of the date of the testator's death, what the interested witness would have received had the testator died intestate.

(c) No attesting witness is interested unless the will gives to the attesting witness some personal and beneficial interest.



§ 32-1-104 - Will other than holographic or nuncupative.

The execution of a will, other than a holographic or nuncupative will, must be by the signature of the testator and of at least two (2) witnesses as follows:

(1) The testator shall signify to the attesting witnesses that the instrument is the testator's will and either:

(A) The testator sign;

(B) Acknowledge the testator's signature already made; or

(C) At the testator's direction and in the testator's presence have someone else sign the testator's name; and

(D) In any of the above cases the act must be done in the presence of two (2) or more attesting witnesses.

(2) The attesting witnesses must sign:

(A) In the presence of the testator; and

(B) In the presence of each other.



§ 32-1-105 - Holographic will.

No witness to a holographic will is necessary, but the signature and all its material provisions must be in the handwriting of the testator and the testator's handwriting must be proved by two (2) witnesses.



§ 32-1-106 - Nuncupative will.

(a) A nuncupative will may be made only by a person in imminent peril of death, whether from illness or otherwise, and shall be valid only if the testator died as a result of the impending peril, and must be:

(1) Declared to be the testator's will by the testator before two (2) disinterested witnesses;

(2) Reduced to writing by or under the direction of one (1) of the witnesses within thirty (30) days after such declaration; and

(3) Submitted for probate within six (6) months after the death of the testator.

(b) The nuncupative will may dispose of personal property only and to an aggregate value not exceeding one thousand dollars ($1,000), except that in the case of persons in active military, air or naval service in time of war the aggregate amount may be ten thousand dollars ($10,000).

(c) A nuncupative will neither revokes nor changes an existing written will.



§ 32-1-107 - Foreign execution.

A will executed outside this state in a manner prescribed by §§ 32-1-101 -- 32-1-108, inclusive, or a written will executed outside this state in a manner prescribed by the law of the place of its execution or by the law of the testator's domicile at the time of its execution, shall have the same force and effect in this state as if executed in this state in compliance with those sections.



§ 32-1-108 - Application of §§ 32-1-101 -- 32-1-108.

Sections 32-1-101 -- 32-1-108, inclusive, shall not apply to wills executed in this state on or before February 15, 1941, or to wills offered for ancillary probate in this state that have been admitted to probate in the state or country of the testator's domicile.



§ 32-1-109 - Requisites of will executed on or before February 15, 1941.

No last will or testament executed on or before February 15, 1941, shall be good or sufficient to convey or give an estate in lands, unless written in the testator's lifetime, and signed by the testator, or by some other person in the testator's presence and by the testator's direction, and subscribed in the testator's presence by two (2) witnesses at least, neither of whom is interested in the devise of the lands.



§ 32-1-110 - Requisites of holographic will executed on or before February 15, 1941.

A paper writing, written on or before February 15, 1941, appearing to be the will of a deceased person, written by the deceased person, having the deceased person's name subscribed to it, or inserted in some part of it, and found, after the deceased person's death, among the deceased person's valuable papers, or lodged in the hands of another for safekeeping, shall be good and sufficient to give and convey lands, if the handwriting is generally known by the deceased person's acquaintances, and it is proved by at least three (3) credible witnesses that they verily believe the writing, and every part of it, to be in the deceased person's hand.



§ 32-1-111 - Married women's power to dispose of property by will.

(a) Married women, after February 15, 1941, may dispose of their property by will according to §§ 32-1-101 -- 32-1-108.

(b) Wills executed on or before February 15, 1941, by married women twenty-one (21) years of age or over, are valid to dispose of their realty or personalty, legal or equitable, in as complete manner as if executed by femes sole.



§ 32-1-112 - Deposit of will with probate court.

(a) With respect to a testator who is living, any will in writing, being enclosed in a sealed wrapper, and having endorsed thereon the name of the testator, the testator's place of residence and the testator's social security number or driver license number, if any, and the day when, and the person by whom, it is delivered, may be deposited by the person making the will, or by any person for the person making the will, with the court exercising probate jurisdiction in the county where the testator lives. With respect to a deceased testator, any will in writing may be deposited by any person with the court exercising probate jurisdiction in the county where the testator lived at the time of the testator's death. The preceding provisions shall apply only if the clerk of the probate court has a secure vault or safe for the safe keeping of the will. The probate court shall receive and safely and securely keep any such will, and give a certificate of the deposit thereof, and for this service shall charge a fee of five dollars ($5.00).

(b) The will shall, during the lifetime of the testator, be delivered only to the testator, or to some person authorized by the testator by an order in writing, duly proved by the oath of a subscribing witness. Any will that is deposited after the death of the testator shall be delivered only to a person named in the will as executor, to a next of kin of the testator, or to any other person so authorized by law or court order.

(c) After the death of the testator and upon submission of a death certificate or other satisfactory evidence of death as determined by the judge exercising probate jurisdiction, the will shall be opened by the court in open session and shall be made public.

(d) After the death of the testator, should jurisdiction of the will for probate belong to any other court, upon request of the executor named in the will or any other person interested in its provisions, the will shall be forwarded by certified or registered mail to the other court or delivered to the executor, or to some other trusted person interested in the provisions of the will, to be presented for probate in the other court.

(e) (1) The deposit of a written will as provided by this section shall not constitute a probate of the will nor, if deposited prior to a testator's death, preclude the testator from revoking it, amending it, withdrawing it, or depositing a substitute will, it being the intent and purpose of this section to provide only a place of depository for written wills, a procedure for depositing written wills, and a delivery of written wills for probate upon the death of the testator.

(2) If, after the death of the testator, a later will is discovered that supersedes a will deposited as provided in this section and the later will is duly admitted to probate, or if a will deposited as provided in this section is for any other reason invalidated, following the administration of the estate of the testator by or on whose behalf the will is deposited, and the settlement of the estate, upon order by the judge of the probate court wherein the will was deposited, the will shall be destroyed.



§ 32-1-113 - Mailing or delivery of will to personal representative or clerk of court.

(a) Any person or corporation who has possession of or discovers a written instrument purporting to be the last will and testament of a decedent shall mail or deliver that instrument to the personal representative named in the instrument as soon as the person or corporation has knowledge of the death, and a photographic copy of the instrument shall be mailed or delivered to the clerk of the court having probate jurisdiction in the county of the decedent's residence.

(b) (1) If the personal representative, or the personal representative's address, is not known, is deceased or is not eligible to serve;

(2) If the instrument does not name a personal representative;

(3) If the personal representative declines to serve; or

(4) If it appears that there is no estate that will require administration;

then the person having possession of the original instrument shall mail or deliver it to the clerk.

(c) The receipt by the personal representative or the clerk shall relieve the person of further responsibility as to possession of the instrument.

(d) The clerk of the court shall have no responsibility to perform any acts regarding the probate of the will and shall not accept any claims for filing against the estate unless and until the personal representative or other interested party files proper pleadings to initiate such an action.






Part 2 - Revocation

§ 32-1-201 - Actions effecting a revocation of will.

A will or any part thereof is revoked by:

(1) A subsequent will, other than a nuncupative will, that revokes the prior will or part expressly or by inconsistency;

(2) Document of revocation, executed with all the formalities of an attested will or a holographic will, but not a nuncupative will, that revokes the prior will or part expressly;

(3) Being burned, torn, cancelled, obliterated or destroyed, with the intent and for the purpose of revoking it, by the testator or by another person in the testator's presence and by the testator's direction; or

(4) Both the subsequent marriage and the birth of a child of the testator, but divorce or annulment of the subsequent marriage does not revive a prior will.



§ 32-1-202 - Revocation by divorce or annulment.

(a) If after executing a will the testator is divorced or the testator's marriage annulled, the divorce or annulment revokes any disposition or appointment of property made by the will to the former spouse, any provision conferring a general or special power of appointment on the former spouse, and any nomination of the former spouse as executor, trustee, conservator or guardian, unless the will expressly provides otherwise.

(b) Property prevented from passing to a former spouse because of revocation by divorce or annulment passes as if the former spouse failed to survive the decedent but § 32-3-105 shall not apply. Other provisions conferring some power or office on the former spouse are interpreted as if the spouse failed to survive the decedent.

(c) If provisions are revoked solely by this section, they are revived by the testator's remarriage to the former spouse.

(d) For purposes of this section, divorce or annulment means any divorce or annulment that would exclude the spouse as a surviving spouse within the meaning of § 31-1-102(b). A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

(e) No change of circumstances other than as described in this and § 32-1-201 revokes a will.









Chapter 2 - Probate of Wills

§ 32-2-101 - Place of proving and recording will and granting letters testamentary.

Wills shall be proved and recorded and letters testamentary granted in the probate court of the county where the testator had the testator's usual residence at the time of the testator's death, or, in case the testator had fixed places of residence in more than one county, in either or any of those counties.



§ 32-2-102 - Original will -- Where kept.

Every original will shall remain in the clerk's office of the county where it is proved or exhibited, among the records of that office, except when it is before another court awaiting the determination of any controversy, and any person may have access to it, as to other records.



§ 32-2-103 - Withdrawal of will for proof out of state.

Whenever any will has been proved and recorded for six (6) months in any county of this state, as required by §§ 32-2-101 -- 32-2-104, and the will is required to be proved out of this state, the judge of probate may, on the application of the executor, so stating, duly sworn to and filed, allow the executor to withdraw the will, upon leaving a photostatic and certified copy and complying with such other terms as may be prescribed.



§ 32-2-104 - Proof of will generally.

(a) Written wills with witnesses, when not contested, shall be proved by at least one of the subscribing witnesses, if living. Every last will and testament, written or nuncupative, when contested, shall be proved by all the living witnesses, if to be found, and by such other persons as may be produced to support it.

(b) Upon petition of any interested party, the court, in its discretion, may permit the proof of any subscribing witness who is outside of the state or county or who is unable to testify in person, to be taken by interrogatories or deposition in the same manner as provided in chancery cases. For the purpose of taking interrogatories or depositions a photostatic copy of the original will may be furnished to the witness, or in the discretion of the court, the original will may be withdrawn and used in the manner prescribed by § 32-2-103.



§ 32-2-105 - Proof of will of person serving in armed forces.

(a) Any last will of any person in the military or naval service of the United States, made outside this state, or at sea while in military or naval service, may be admitted to probate by the probate court of the county where the testator was domiciled, upon the certificate of the colonel, lieutenant colonel, major, or commanding officer of the regiment, or captain or commandant of the vessel, setting forth that the testator acknowledged, or that the subscribing witnesses proved, the will before that officer; but the heirs or next of kin of the testator may, in like manner and time prescribed for other contests, contest the validity of the will, in which case the authentication shall be prima facie evidence.

(b) (1) The will of any person serving in the armed forces of the United States or any auxiliary thereto and executed while serving therein, may be admitted to probate upon proof satisfactory to the tribunal having jurisdiction over the probate of the genuineness of the signature of the maker of the will, where it first be shown that proof of due execution of the will may not be had of the subscribing witnesses to the will, if any, due to the inability to locate them, their death or the unavailability of their testimony for any reason adjudged sufficient by the tribunal having jurisdiction over the probate.

(2) However, no such will shall be admitted to probate where the will is offered for probate more than ten (10) years from the date of a declaration by the president of the United States or a resolution of congress declaring the end of hostilities during which the will was executed and in which the testator was a member of the armed forces, and nothing provided in this subsection (b) with reference to such wills shall void modes of probating wills made by members of the armed forces, but this subsection (b) shall, as to the wills of members of the armed forces made as provided in this section, afford an additional method of probate.



§ 32-2-106 - Proof of nuncupative will.

(a) No nuncupative will shall be proved until fourteen (14) days after the death of the testator, nor until process has issued to call in the surviving spouse or next of kin, or both, if conveniently to be found, to contest it.

(b) If the surviving spouse and next of kin, or any of them, are not so found or are out of the state, notice shall be given by publication, once a week for four (4) successive weeks, in some newspaper published in the county, or, if none is published in the county, in the one (1) published nearest the courthouse of the county, and this notice shall be a prerequisite to the establishment of the will; also, if residence be known, by mailing a copy of the notice to them at that address by registered mail.



§ 32-2-107 - Effect of probate.

The probate of wills in the probate courts shall be sufficient evidence of the devise of real estates.



§ 32-2-108 - Copies of wills as evidence.

Attested or certified copies of wills, or the records thereof, by the proper officer, may be given in evidence in the same manner as the originals.



§ 32-2-109 - Original -- When to be produced.

(a) When any fraud is suggested to have been committed in the drawing or obtaining any last will, or any irregularity in the executing or attestation of the will, the party making the suggestion may insist upon the original will being produced to the court, if the original is to be found.

(b) The court, wherever any suit is pending, and in which such a domestic will may be introduced as testimony, may compel all and every person or persons, whether in office or otherwise, to produce the will.



§ 32-2-110 - Affidavit of witnesses to prove will.

Any or all of the attesting witnesses to any will may, at the request of the testator or, after the testator's death, at the request of the executor or any person interested under the will, make and sign an affidavit before any officer authorized to administer oaths in or out of this state, stating the facts to which they would be required to testify in court to prove the will, which affidavit shall be written on the will or, if that is impracticable, on some paper attached to the will, and the sworn statement of any such witness so taken shall be accepted by the court of probate when the will is not contested as if it had been taken before the court.



§ 32-2-111 - Admission to probate for establishing a muniment of title to real estate.

Regardless of the date of the person's death and any limitation on the time for admitting a will for probate, any will when duly proven, whether of a resident or nonresident decedent, may be admitted to probate for the limited purpose of establishing a muniment of title to real estate and personal property, without the necessity of granting letters testamentary or otherwise proceeding with administration.






Chapter 3 - Construction, Operation and Effect

§ 32-3-101 - Operation of will.

A will shall be construed, in reference to the real and personal estate comprised in it, to speak and take effect as if it had been executed immediately before the death of the testator, and shall convey all the real estate belonging to the testator, or in which the testator had any interest at the testator's decease, unless a contrary intention appear by its words in context.



§ 32-3-102 - Devise of land.

Every devise shall convey the entire estate of the testator in the lands, unless the contrary intent plainly appear from the words and context of the will.



§ 32-3-103 - Pretermitted child.

(a) A child born after the making of a will, either before or after the death of the testator, inclusive of a mother-testator, not provided for nor disinherited, but only pretermitted, in the will, and not provided for by settlement made by the testator in the testator's lifetime, shall succeed to the same portion of the testator's estate as if the testator had died intestate.

(b) Toward raising the portion of such child, the devisees and legatees and other heirs shall contribute out of the parts devised, or bequeathed to, or settled upon them by the testator, in the proportion borne by their respective devises, legacies, or settlements to the whole estate of the testator.



§ 32-3-104 - Death of class member before time of enjoyment.

Where a bequest, devise, conveyance, transfer or gift is made to a class of persons subject to fluctuation by increase or diminution of its number in consequence of future births or deaths, and the time of payment, distribution, vestiture or enjoyment is fixed at a subsequent period or on the happening of a future event, and any member of the class dies before the arrival of that period or the happening of that event, and has issue surviving when the period arrives or the event happens, that issue shall take the share of the property that the member so dying would take if living, unless a clear intention to the contrary is manifested by the will, deed or other instrument.



§ 32-3-105 - Death of devisee or legatee before death of testator.

(a) Whenever the devisee or legatee or any member of a class to which an immediate devise or bequest is made, dies before the testator, or is dead at the making of the will, leaving issue that survives the testator, the issue shall take the estate or interest devised or bequeathed that the devisee or legatee or the member of the class, as the case may be, would have taken, had that person survived the testator, unless a different disposition thereof is made or required by the will.

(b) Subsection (a) shall apply also to a revocable (living) trust that became irrevocable upon the death of its settlor or grantor. The surviving issue of a beneficiary who predeceased a settlor or grantor shall take the trust interest the beneficiary would have received had the beneficiary survived the settlor or grantor, unless the trust agreement provides otherwise.



§ 32-3-106 - Testamentary additions to trusts.

(a) (1) A devise or bequest, the validity of which is determinable by the law of this state, may be made by a will to the trustee or trustees of a trust established or to be established by the testator or by the testator and some other person or persons or by some other person or persons (including a funded or unfunded life insurance trust, although the trustor has reserved any or all rights of ownership of the insurance contracts) if the trust is identified in the testator's will and its terms are set forth in a written instrument (other than a will) executed before or concurrently with the execution of the testator's will or in the valid last will of a person who has predeceased the testator (regardless of the existence, size or character of the corpus of the trust).

(2) The devise or bequest shall not be invalid because the trust is amendable or revocable, or both, or because the trust was amended after the execution of the will or after the death of the testator.

(3) Unless the testator's will provides otherwise, the property so devised or bequeathed:

(A) Shall not be deemed to be held under a testamentary trust of the testator but shall become a part of the trust to which it is given; and

(B) Shall be administered and disposed of in accordance with the provisions of the instrument or will setting forth the terms of the trust, including any amendments thereto made before the death of the testator (regardless of whether made before or after the execution of the testator's will) and, if the testator's will so provides, including any amendments to the trust made after the death of the testator.

(4) A revocation or termination of the trust before the death of the testator shall cause the devise or bequest to lapse.

(b) This section shall have no effect upon any devise or bequest made by a will executed prior to March 17, 1961.

(c) This section shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(d) This section shall be known and may be cited as the "Uniform Testamentary Additions to Trusts Act."



§ 32-3-107 - Contracts to make or revoke wills.

(a) A contract to make a will or devise, or not to revoke a will or devise, or to die intestate can be established only by:

(1) Provisions of a will stating material provisions of the contract;

(2) An express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or

(3) A writing signed by the decedent evidencing the contract.

(b) The execution of a joint will or mutual wills does not create a presumption of a contract to make a will, or to refrain from revoking a will.



§ 32-3-108 - Marital deduction.

(a) IF,

(1) A decedent dies after December 31, 1981;

(2) Leaving a will executed, or a trust created, before September 12, 1981, that contains a formula expressly providing that the spouse is to receive the maximum amount of property qualifying for the marital deduction allowable by federal law;

(3) The formula referred to in subdivision (a)(2) was not amended to refer specifically to an unlimited marital deduction under federal law at any time after September 12, 1981, and before the death of the decedent;

(4) The will or trust also contains a bequest to, or in trust for the benefit of, the decedent's spouse that qualifies as qualified terminable interest property pursuant to § 2056(b)(7) of the Internal Revenue Code;

THEN,

The formula referred to in subdivision (a)(2) shall be construed to refer to the unlimited marital deduction allowable by federal law as amended by subsection (a) of § 403 of the Economic Recovery Tax Act of 1981; provided, that the formula shall not be effective as to, or be deemed to, convey and transfer to the decedent's spouse, a sum in excess of the greater of:

(A) Two hundred fifty thousand dollars ($250,000); or

(B) Fifty percent (50%) of the value of the adjusted gross estate of the decedent as defined in § 2056(c)(2) of the Internal Revenue Code prior to its amendment by the Economic Recovery Tax Act of 1981;

so that such qualified terminable interest property, as well as the property passing to the spouse pursuant to the formula clause, will qualify for the unlimited marital deduction under § 2056 of the Internal Revenue Code, but the amount of property passing to the spouse under the formula clause shall not be increased or decreased from what would have passed thereunder prior to the enactment of the Economic Recovery Tax Act of 1981;

(5) Notwithstanding the provisions in subdivision (a)(4), the formula referred to in subdivision (a)(2) will be effective as to or deemed to convey and transfer to the decedent's spouse an unlimited sum, if the court having jurisdiction over decedent's probate estate determines in a proceeding in which all beneficiaries of the estate are represented, that based on all the facts and circumstances the decedent intended or would have intended that the formula should be applied so as to take advantage of the unlimited marital deduction allowed by federal law as amended by subsection (a) of § 403 of the Economic Recovery Tax Act of 1981. This subdivision (a)(5) shall apply only for decedents whose deaths occur after September 12, 1981, and prior to October 1, 1983, and, therefore, shall in no way affect the computation of the amount deductible for Tennessee inheritance tax purposes pursuant to § 67-8-315(a)(6).

(b) This section shall in no way affect the computation of the amount deductible for Tennessee inheritance tax purposes pursuant to § 67-8-315(a)(6) prior to October 1, 1983.



§ 32-3-109 - Trials for construction or interpretation of wills -- Jurisdiction of courts.

Any court of record having probate jurisdiction has concurrent jurisdiction with chancery courts for the construction or interpretation of wills, or parts thereof, and for establishing lost, spoliated or suppressed wills.



§ 32-3-110 - Power of appointment.

This section applies only to powers of appointment exercisable by will.

(1) Capacity of holder of power. A power of appointment by will that is not subject to an express condition that it may be exercised only by a holder of a greater age may be exercised by a holder who has attained the age of eighteen (18) years.

(2) Manner of exercise of power. Unless a contrary intent is evidenced by the terms of the instrument creating or limiting a power of appointment, a donee of a power of appointment exercisable by will may:

(A) Make appointments of present or future interests or both;

(B) Make appointments with conditions and limitations;

(C) Make appointments with restraints on alienation upon the appointed interests;

(D) Make appointments of interests to a trustee for the benefit of one (1) or more objects of the power;

(E) Make appointments that create in the object of the power additional powers of appointment to permissible objects of the power of appointment pursuant to which the powers are created; and

(F) If the donee could appoint outright to the object of a power, make appointments that create in the object of the power additional powers of appointment that may be exercisable in favor of such persons or entities as the person creating the power may direct, even though the objects of the additional powers of appointment may not have been permissible objects of the original power of appointment pursuant to which the additional powers are created; provided, however, that the donee may not create a power that would violate any applicable rule against perpetuities.

(3) Disposition of trust property subject to power. In disposing of trust property subject to a power of appointment exercisable by will, a trustee acting in good faith shall have no liability to any appointee or take in default of appointment for relying upon a will believed to be the will of the donee of the power of appointment, for assuming that there is no will in the absence of actual knowledge thereof within three (3) months after the death of the donee, or for requiring that any will purporting to exercise a power of appointment be admitted to probate. The trustee's action in accordance with the preceding sentence shall not affect the rights of any appointee or taker in default of appointment to recover the distributed property from any person to whom the trustee has made distribution.

(4) Applicability. This section shall be construed as being declarative of existing law and shall apply to all instruments granting general and special powers of appointment and all wills exercising those powers, whether existing or exercised before, on, or after May 8, 2002, except that no trustee shall be liable to any person in whose favor a power of appointment may have been exercised for any distribution of property made to persons entitled to take in default of the effective exercise of the power of appointment to the extent that the distribution has been completed prior to May 8, 2002.



§ 32-3-111 - Specifically devised or bequeathed property.

(a) A specific legatee or devisee has a right to the specifically gifted or devised property in the testator's estate at death or if the property has been disposed of and a contrary intention is not manifest during the testator's lifetime:

(1) Any balance of the purchase price, together with any security interest, owing from a purchaser to the testator at death by reason of sale of the property;

(2) Any amount of a condemnation award for the taking of the property unpaid at death;

(3) Any proceeds unpaid at death on fire or casualty insurance on, or other recovery for injury to, the property; and

(4) Property owned by the testator at death and acquired as a result of foreclosure, or obtained in lieu of foreclosure, of the security interest for a specifically devised obligation.

(b) If specifically devised or bequeathed property is sold or mortgaged by a conservator or by an agent acting within the authority of a durable power of attorney for an incapacitated principal, or if a condemnation award, insurance proceeds, or recovery for injury to the property are paid to a conservator or to an agent acting with the authority of a durable power of attorney for an incapacitated principal, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds, or the recovery.

(c) The right of a specific legatee or devisee under subsection (b) is reduced by any right the legatee or devisee has under subsection (a).

(d) For the purposes of the references in subsection (b) to a conservator, subsection (b) does not apply if after the sale, mortgage, condemnation, casualty, or recovery, it was adjudicated that the testator's incapacity ceased and the testator survived the adjudication by one (1) year.

(e) For the purposes of the references in subsection (b) to an agent acting within the authority of a durable power of attorney for an incapacitated principal:

(1) "Incapacitated principal" means a principal who is an incapacitated person;

(2) No adjudication of the principal's incapacity need occur before death; and

(3) The acts of an agent within the authority of a durable power of attorney are presumed to be for an incapacitated principal, the presumption rebuttable by clear and convincing evidence of capacity.



§ 32-3-112 - Disposition of residue.

If the residue of the decedent's testamentary estate or the residue of a revocable trust created by the decedent that becomes irrevocable at the settlor's death is devised to two (2) or more persons, the share of a residuary devisee that fails for any reason passes to the other residuary devisee, or to the other residuary devisees, in proportion to the interest of each in the remaining part of the residue, unless the decedent's will or trust agreement or § 32-3-105 provides for a different disposition.



§ 32-3-113 - Application of federal estate tax or generation-skipping transfer tax law for certain decendents.

(a) (1) A will or trust of a decedent, who dies after December 31, 2009, but before January 1, 2011, that contains a formula referring to the "unified credit," "estate tax exemption," "applicable exemption amount," "applicable credit amount," "applicable exclusion amount," "generation-skipping transfer tax exemption," "GST exemption," "marital deduction," "maximum marital deduction," or "unlimited marital deduction," or that measures a share of an estate or trust based on the amount that can pass free of federal estate taxes or the amount that can pass free of federal generation-skipping transfer taxes, or that is otherwise based on a similar provision of federal estate tax or generation-skipping transfer tax law, shall be deemed to refer to the federal estate and generation-skipping transfer tax laws as they applied with respect to estates of decedents dying on December 31, 2009.

(2) Subdivision (a)(1) shall not apply with respect to:

(A) A will or trust that is executed or amended after December 31, 2009, or manifests an intent that a contrary rule shall apply if the decedent dies on a date on which there is no then-applicable federal estate or generation-skipping transfer tax;

(B) A will, if the personal representative files with the clerk of the court in which the will is being administered, within nine (9) months of the decedent's death, a written election to opt out of the application of the general rule of construction set forth in this subsection (a), together with the written consent to such election of each beneficiary who would have received a different amount of property under the will absent this election; or

(C) A trust, if the personal representative, within nine (9) months of the decedent's death, elects to opt out of the application of the general rule of construction set forth in this subsection (a) by delivery of written notice to the qualified beneficiaries of the trust; provided the personal representative first obtains written consent to such election from each qualified beneficiary of the trust who would have received a different amount of property under the trust absent such election.

(3) If a beneficiary from whom the personal representative of a will is required to obtain approval pursuant to subdivision (a)(2)(B) or (a)(2)(C) is a trust, then the approval shall be obtained from each qualified beneficiary of such trust.

(4) For purpose of this subsection (a), the term "qualified beneficiary" shall have the same meaning as defined in § 35-15-103.

(5) For the purpose of obtaining a beneficiary's or qualified beneficiary's consent, the provisions of §§ 35-15-301 -- 35-15-305 shall apply.

(6) If there is no personal representative, then the trustee of the trust may make the election for the trust in the manner permitted for a personal representative under this subsection (a).

(7) An election by the personal representative or trustee under this subsection (a) shall relate back to the date of the decedent's death for all purposes, including the application of title 67, chapter 8.

(8) The reference to January 1, 2011, in this subsection (a) shall, if the federal estate and generation-skipping transfer tax becomes effective before that date, refer instead to the first date on which such tax shall become legally effective.

(b) The personal representative, or any affected beneficiary under the will or other instrument, may bring a proceeding to determine whether the decedent intended that the references under subsection (a) be construed with respect to the law as it existed after December 31, 2009. Such a proceeding must be commenced within twelve (12) months following the death of the testator or grantor, and not thereafter.



§ 32-3-114 - Modification of will to achieve testator's objectives.

To achieve the testator's tax objectives, the court may modify the terms of a will in a manner that is not contrary to the testator's probable intention. The court may provide that the modification has retroactive effect.






Chapter 4 - Contest

§ 32-4-101 - Certificate that will is contested -- Contestant's bond.

(a) If the validity of any last will or testament, written or nuncupative, is contested, then the court having probate jurisdiction over that last will or testament must enter an order sustaining or denying the contestant's right to contest the will. If the right to contest the will is sustained, then the court must:

(1) Require the contestant to enter into bond, with surety, in the penal sum of five hundred dollars ($500), payable to the executor mentioned in the will, conditioned for the faithful prosecution of the suit, and in case of failure in the suit, to pay all costs that may accrue on the suit; and

(2) Cause a certificate of the contest and the original will to be filed with the appropriate court for trial.

(b) As used in this section, the term "the appropriate court for trial" means the court elected by the contestant, in the notice of contest, to conduct a trial upon the validity of the will.



§ 32-4-102 - Bond of legatee or devisee.

(a) If the legatees or devisees, or any of them, are adults, and have notice that the probate of the will is contested, the court shall require them to enter into bond, with surety, in the penal sum of five hundred dollars ($500), conditioned for the faithful prosecution of the suit, and, in case of failure in the suit, to pay all costs that may accrue on the suit, but an adult legatee or devisee who makes known in writing, to be entered of record, to the court that the adult legatee or devisee claims nothing under the will, and is willing that it be set aside, shall not be required to enter into bond.

(b) If all the legatees or devisees are adults, and refuse or fail to enter into a bond, the will shall not be admitted to probate, but shall be held for naught, and the property of the supposed testator shall be distributed as the property of an intestate.



§ 32-4-103 - Contest in forma pauperis.

Persons may be permitted to have an issue made upon any will, either as plaintiffs or defendants, in the form prescribed for paupers.



§ 32-4-104 - Issues -- When and how made up -- When triable.

After the filing of the certificate of the contest and the original will, in the office of the clerk of the appropriate court for trial, pursuant to § 32-4-101(2), an issue or issues shall be made up, under the direction of the court, to try the validity of the will.



§ 32-4-105 - Proof of will.

Upon the trial of the issue in case of a written will with witnesses, it shall be proved by all the living witnesses, if to be found, and by such other persons as may be produced to support it.



§ 32-4-106 - Original will lost.

If the original will is lost or mislaid so that it cannot be produced on the trial of the issue, but the paper has been copied into the pleadings, or spread upon the minutes of the court, the court may proceed with the trial of the issue in the same manner as if the original were in existence and before it.



§ 32-4-107 - Trial by jury -- Certification to probate court.

(a) The issue may be tried by a jury, and their verdict, and the judgment of the court upon the validity of the will shall be certified to the court having probate jurisdiction over the will to be recorded together with the original will, if established.

(b) If the issue was tried upon a copy of the original will, the copy shall be sent to the court to be recorded, and the certificate, copy, verdict, and judgment shall have the same effect as if the original paper writing were in existence and so certified to the court having probate jurisdiction over the will.



§ 32-4-108 - Statute of limitations.

All actions or proceedings to set aside the probate of any will, or petitions to certify a will for an issue of devisavit vel non, must be brought within two (2) years from entry of the order admitting the will to probate, or be forever barred, saving, however, to persons under the age of eighteen (18) years or adjudicated incompetent, at the time the cause of action accrues, the rights conferred by § 28-1-106.



§ 32-4-109 - Trials upon validity of wills -- Jurisdiction of courts.

Any court of record that has probate jurisdiction, whether a chancery court or other court of record established by private or public act, has concurrent jurisdiction with the circuit court to conduct a trial upon the validity of a will, in the manner and to the extent prescribed in this chapter. Notwithstanding any provision of law to the contrary, prior to certification of the fact of the contest pursuant to § 32-4-101(2), the contestant shall elect, in the notice of contest, either the circuit court or the chancery court, or other court of record having such concurrent jurisdiction, to conduct a trial upon the validity of the will.






Chapter 5 - Administration Upon Foreign Wills

§ 32-5-101 - Recording will.

A will, duly proved, allowed and admitted to probate outside of this state, may be allowed and recorded in the proper court of any county in this state, in which the testator has left any estate.



§ 32-5-102 - Executors of other states qualifying -- Bond.

When there are goods and chattels in this state to be administered under a will of another state, district or territory, the executors, or some one of them, may qualify as executors, and they shall give bond, with surety, as required in cases where the will was made within the limits of this state, and they shall be subject to be proceeded against as in other cases.



§ 32-5-103 - Petition for probate -- Hearing -- Notice.

When a copy of a will of another state, district, or territory and the probate of the will, duly authenticated, is presented by the executor or by any other person interested in the will, with a petition for probate of the will, the will must be filed and probate may be had either in common or in solemn form, and if the latter, then a time must be appointed for a hearing and notice must be given as is required by law on a petition for the original probate of a domestic will in solemn form; provided, however, that a contest of a will of another state, district, or territory upon the issue devisavit vel non shall be allowed as to a devise of realty lying in this state, but as to devises of personalty, the foreign probate of such will shall be conclusive.



§ 32-5-104 - Admitting will to probate.

If upon the hearing, it appears to the satisfaction of the court that the will has been duly proved, allowed and admitted to probate outside of the state, and that it was executed according to the law of the place in which the will was made, or in which the testator was at the time domiciled, or in conformity with the laws of this state, it must be admitted to probate, which probate shall have the same force and effect as the original probate of a domestic will.



§ 32-5-105 - Unprobated will from state or country not requiring probate.

(a) When a duly authenticated copy of a will from any state or country, where probate is not required by the laws of that state or country, with a duly authenticated certificate of the legal custodian of the original will that the copy is a true copy, and that the will has become operative by the laws of that state or country, and when a copy of a notarial will in possession of a notary in a foreign state or country entitled to the custody of the will, the laws of which state or country require that the will remain in the custody of the notary, duly authenticated by the notary, is presented by the executor or other persons interested to the proper court in this state, that court shall appoint a time and place of hearing and notice of the hearing shall be given as in case of an original will presented for probate.

(b) If it appears to the court that the instrument ought to be allowed in this state, as the last will and testament of the deceased, the copy shall be filed and recorded, and the will shall have the same effect as if originally proved and allowed in the court.



§ 32-5-106 - Contest.

Any person interested to contest the validity of a will of another country, state, district, or territory as to realty may do so in the same manner and time limit as though it had been originally presented for probate in that court.



§ 32-5-107 - Authentication.

Any copy of a will from another state, District of Columbia or territory shall be authenticated in the manner prescribed by 28 U.S.C. §§ 1738 and 1739.



§ 32-5-108 - Copy of will as evidence.

A copy of a will from another state, District of Columbia or territory, as recorded, certified by the clerk of the court in this state where copy is recorded, shall be evidence.



§ 32-5-109 - Registration of will as muniment of title.

A copy of a will, foreign or domestic, certified by the clerk, may be registered in the county where the land lies as a muniment of title, and a copy from the books of the register, duly certified by the register, shall be evidence.



§ 32-5-110 - Foreign unprobated wills.

(a) Where a foreign will has not been probated in another jurisdiction, any person interested may apply for its probate before the probate court of the county in this state in which the real estate or any part of the real estate is located.

(b) To that end the interested person shall present a petition to the probate court, setting forth the death of the foreign testator, the decedent's ownership of lands in the county, and the fact of the decedent's testacy, whereupon the court shall authorize the taking of such proof as may be necessary to prove the will in accordance with the laws of this state.

(c) (1) Depositions may be taken either upon interrogatories filed in the court for ten (10) days, or by oral examination at a time and place designated by the court.

(2) No notice shall be required of the taking of the depositions, save any resulting from the making of the order for the depositions by the court.

(3) When the depositions are taken by oral examination, the time that elapses between the making of the order for the depositions and the taking of the depositions shall not be less than the time prescribed for notice for taking depositions under the general laws.

(d) Should it not be possible to exhibit to the depositions and produce before the probate court the original will, a copy of the will may be so used, the necessary witnesses proving that it is a true copy of the original.

(e) On being admitted to probate, the probate shall have the same force and effect as to real estate as the probate in this state of wills of residents of this state have as to lands devised by them, but nothing in this section is to prevent the proving of foreign wills as at common law and without probate.

(f) The will shall, as to real estate, be to the same extent and in the same manner as domestic wills subject to contest in the state, and certified copies of the record in the probate court shall be available as evidence as are copies of domestic wills and probate of domestic wills; provided, however, that nothing in this section shall apply to wills dated more than fifty-five (55) years prior to the enactment of this Code.






Chapter 11 - Living Wills

§ 32-11-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Right to Natural Death Act."



§ 32-11-102 - Legislative intent.

(a) The general assembly declares it to be the law of the state of Tennessee that every person has the fundamental and inherent right to die naturally with as much dignity as circumstances permit and to accept, refuse, withdraw from, or otherwise control decisions relating to the rendering of the person's own medical care, specifically including palliative care and the use of extraordinary procedures and treatment. The general assembly further declares that it is in the public interest to facilitate recovery of organs and/or tissues for transplantation and to provide mechanisms for individuals to express their desire to donate their organs and/or tissues.

(b) The general assembly does further empower the exercise of this right by written declaration, called a "living will," as provided in this chapter.



§ 32-11-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Competent person" means an individual who is able to understand and appreciate the nature and consequences of a decision to accept or refuse treatment;

(2) "Declarant" means an individual who declares a living will under this chapter;

(3) "Health care provider," "health care facility" or "health facility" means a person, facility or institution licensed or authorized to provide health or medical care;

(4) "Living will" means a written declaration, pursuant to this chapter, stating declarant's desires for medical care or noncare, including palliative care, and other related matters such as organ donation and body disposal;

(5) "Medical care" includes any procedure or treatment rendered by a physician or health care provider designed to diagnose, assess or treat a disease, illness or injury. These include, but are not limited to: surgery; drugs; transfusions; mechanical ventilation; dialysis; cardiopulmonary resuscitation; artificial or forced feeding of nourishment, hydration or other basic nutrients, regardless of the method used; radiation therapy; or any other medical act designed for diagnosis, assessment or treatment or to sustain, restore or supplant vital body function. This part shall not be interpreted to allow the withholding or withdrawal of simple nourishment or fluids so as to condone death by starvation or dehydration unless the provisions of the instrument that creates a living will or durable power of attorney for health care includes the following or substantially the following: "I authorize the withholding or withdrawal of artificially provided food, water or other nourishment or fluids";

(6) "Organ donation" means a procedure to recover vascular organs following a declaration of death pursuant to § 68-3-501(b)(2), but prior to removal from artificial support systems;

(7) "Palliative care" includes any measure taken by a physician or health care provider designed primarily to maintain the patient's comfort. These also include, but are not limited to, sedatives and pain-killing drugs, nonartificial oral feeding, suction, hydration and hygienic care;

(8) "Physician" means any person licensed or permitted to practice medical care under title 63, chapters 6 and 9;

(9) "Terminal condition" means any disease, illness, injury or condition, including, but not limited to, a coma or persistent vegetative state, sustained by any human being, from which there is no reasonable medical expectation of recovery and that, as a medical probability, will result in the death of the human being, regardless of the use or discontinuance of medical treatment implemented for the purpose of sustaining life, or the life processes; and

(10) "Tissue donation" means a procedure to recover tissue following a declaration of death pursuant to § 68-3-501(b)(1), and following removal from artificial support systems.



§ 32-11-104 - Execution of declaration.

(a) Any competent adult person may execute a declaration directing the withholding or withdrawal of medical care to the person, to become effective on loss of competency. The declaration must be in writing and signed by the principal. The declaration is valid if the principal's signature is either attested by a notary public with no witnesses or witnessed by two (2) witnesses without attestation by a notary public. A witness is a competent adult, who is not the agent, and at least one (1) of whom is not related to the principal by blood, marriage, or adoption and would not be entitled to any portion of the estate of the principal upon the death of the principal under any will or codicil made by the principal existing at the time of execution of the declaration or by operation of law then existing. The declaration shall contain an attestation clause that attests to the witnesses' compliance with the requirements of this subsection (a). The declaration shall be substantially in the form established in § 32-11-105. It is the intent of the general assembly that this subsection (a) have retroactive application.

(b) It is the responsibility of the declarant or someone acting on the declarant's behalf to deliver a copy of the living will or declaration to the attending physician and/or other concerned health care provider. An attending physician who is so notified shall make the declaration, or a copy of it, part of the declarant's medical record.



§ 32-11-105 - Form of declaration.

The declaration may be substantially in the following form, but not to the exclusion of other written and clear expressions of intent to accept, refuse, or withdraw medical care:

LIVING WILL



§ 32-11-106 - Revocation of declaration.

A declaration may be revoked at any time by the declarant, without regard to the declarant's mental state or competency, by any of the following methods, effectively communicated by the declarant to the attending physician or other concerned health care provider:

(1) Written revocation by the declarant, dated and signed by the declarant.

(2) By oral statement or revocation made by the declarant to the attending physician. This revocation shall be made a part of the declarant's medical record by the attending physician.



§ 32-11-107 - Effective date of declaration -- Subsequent declarations -- Incapacitated declarants.

A declaration shall be effective from the date of its execution until revoked in a manner prescribed by this chapter. Nothing in this chapter shall be construed to prevent a declarant from reexecuting a declaration at any time in accordance with the formalities of this chapter, including reexecution after a diagnosis of a terminal condition. If the declarant has executed more than one (1) declaration, then the latest declaration known to the attending physician shall take precedence. If the declarant becomes comatose or if the declarant's condition renders the declarant incapable of communicating with the attending physician, the declaration shall remain in effect during the comatose condition or until the declarant's condition renders the declarant able to communicate with the attending physician.



§ 32-11-108 - Compliance with declaration -- Failure to comply -- Liability and penalties.

(a) Any physician or other individual health care provider who cannot in good conscience comply with the provisions of such a living will, on being informed of the declaration, shall so inform the declarant, or if the declarant is not competent, the declarant's next of kin or a legal guardian, and at their option make every reasonable effort to assist in the transfer of the patient to another physician who will comply with the declaration. Any health care provider who fails to make good faith reasonable efforts to comply with the preceding procedure as prescribed by the attending physician shall be civilly liable and subject to professional disciplinary action, including revocation or suspension of license. The health care provider shall not be subject to civil liability for medical care provided during the interim period until transfer is effectuated.

(b) A physician or other health care provider who, by no fault of such physician as health care provider, has not received notice of a declaration, revocation, or other change shall not suffer civil, administrative, or criminal penalties under this chapter.



§ 32-11-109 - Willful misconduct -- Penalty.

Any person who willfully conceals, cancels, defaces, obliterates or damages the declaration or revocation of another without the declarant's consent, or who falsifies or forges the declaration or revocation of another shall be civilly liable and subject to criminal prosecution for a Class C misdemeanor, and if a provider, subject to administrative and professional discipline.



§ 32-11-110 - Construction and effect of chapter -- Signatures -- Severability -- Liability for complying with chapter.

(a) The withholding or withdrawal of medical care from a declarant in accordance with this chapter shall not, for any purpose, constitute a suicide, euthanasia or homicide.

(b) The making of a declaration pursuant to § 32-11-104 shall not affect in any manner the sale, procurement or issuance of any policy of life insurance, nor shall it be deemed to modify the terms of an existing policy of life insurance. No policy of life insurance shall be legally impaired or invalidated in any manner by withholding or withdrawal of medical care from an insured declarant.

(c) No physician, health care facility or other health care provider, and no health care service plan, insurer issuing disability insurance, self-insured employee welfare benefit plan, or nonprofit hospital plan, shall require any person to execute a declaration as a condition for being insured for, or receiving, health care services.

(d) Nothing in this chapter shall impair or supersede any legal right or legal responsibility that any person may have to effect the withholding or withdrawal of medical care in any lawful manner. In this respect, the provisions of this chapter are cumulative.

(e) This chapter shall create no presumption concerning the intention of an individual who has not executed a declaration to consent to the use, withholding or withdrawal of medical care.

(f) A competent declarant, unable to sign the declaration, may make a signature as provided in § 1-3-105.

(g) If any provision of this chapter or the application of any provision of this chapter to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(h) No physician or health facility that, acting in accordance with the requirements of this chapter, causes the withholding or withdrawal of medical care from a patient, shall be subject to civil liability therefrom. No health care provider, acting under the direction of a physician, who participates in the withholding or withdrawal of medical care in accordance with this chapter shall be subject to any civil liability. No physician, or health care provider acting under the direction of a physician, who participates in the withholding or withdrawal of medical care in accordance with this chapter shall be guilty of any criminal act or of unprofessional conduct.

(i) No physician or health care provider shall be subject to civil or criminal liability or considered guilty of unprofessional conduct as a result of actions under this chapter that are in accord with reasonable medical standards or as a result of another physician's or health care provider's actions or failure to act in accordance with this chapter.



§ 32-11-111 - Living wills executed outside Tennessee -- When effective.

A living will that is executed outside of this state by a nonresident of this state at the time of execution shall be given effect in this state if that living will is in compliance with either this chapter or the laws of the state of the declarant's residence.



§ 32-11-112 - Living wills executed before July 1, 1991 -- When effective.

A living will executed before July 1, 1991, shall be effective if it was executed in compliance with this chapter as in effect on the date that living will was executed, notwithstanding that the living will does not comply with revisions to this chapter since that date.



§ 32-11-113 - Effect and interpretation of living wills.

(a) A living will entered into before July 1, 2004, under this chapter shall be given effect and interpreted in accord with this chapter.

(b) A living will entered into on or after July 1, 2004, that evidences an intent that it is entered into under this chapter shall be given effect and interpreted in accord with this chapter.

(c) A living will entered into on or after July 1, 2004, that does not evidence an intent that it is entered into under this chapter may, if it complies with the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18, be given effect as an individual instruction under that act.









Title 33 - Mental Health and Substance Abuse and Intellectual and Developmental Disabilities

Chapter 1 - General Provisions

Part 1 - Definitions

§ 33-1-101 - Title definitions.

As used in this title, unless the context otherwise requires:

(1) "Alcohol abuse" means a condition characterized by the continuous or episodic use of alcohol resulting in social impairment, vocational impairment, psychological dependence or pathological patterns of use;

(2) "Alcohol dependence" means alcohol abuse that results in the development of tolerance or manifestations of alcohol abstinence syndrome upon cessation of use;

(3) "Available suitable accommodations" or "suitable available accommodations" means that a state-owned or operated hospital or treatment resource has the capacity, as reasonably determined by the commissioner, and the medical capability, equipment and staffing to provide an appropriate level of care, treatment and physical security to an individual in an unoccupied and unassigned bed;

(4) "Chief officer" means the person with overall authority for a public or private hospital, developmental center, treatment resource, or developmental disabilities service or facility, or the person's designee;

(5) "Child" means a person who is under eighteen (18) years of age;

(6) "Commissioner" means the commissioner of mental health and substance abuse services when the statute at issue relates to mental illness or serious emotional disturbance and means the commissioner of intellectual and developmental disabilities when the statute at issue relates to intellectual and developmental disabilities;

(7) (A) "Community mental health center" means an entity that:

(i) Provides outpatient services, including specialized outpatient services for persons of all ages with a serious mental illness, and persons who have been discharged from inpatient treatment at a hospital or treatment resource;

(ii) Provides twenty-four hour a day emergency care services;

(iii) Provides day treatment or other partial hospitalization services, or psychosocial rehabilitation services;

(iv) Provides screening for persons being considered for admission to state mental health facilities to determine the appropriateness of the admission; and

(v) Has community participation in its planning, policy development, and evaluation of services;

(B) "Community mental health center" includes for profit corporations and private entities qualified as tax exempt organizations under Internal Revenue Code, § 501(c)(3), codified in 26 U.S.C. § 501(c)(3), or public entities created by private act of the general assembly that, prior to July 1, 1992, were approved providers in the state under the medicaid clinic option and grantees of the department and the successor or surviving corporation of any such entity that underwent a corporate name change or corporate restructuring after July 1, 1992;

(8) "Consent" means voluntary agreement to what is reasonably well understood regardless of how the agreement is expressed;

(9) "Department" means the department of mental health and substance abuse services when the statute at issue deals with mental illness or serious emotional disturbance and means the department of intellectual and developmental disabilities when the statute at issue deals with intellectual and developmental disabilities;

(10) "Developmental center" means a department of intellectual and developmental disabilities facility or part of it that provides residential and habilitation services to persons with intellectual disabilities;

(11) (A) "Developmental disability" in a person over five (5) years of age means a condition that:

(i) Is attributable to a mental or physical impairment or combination of mental and physical impairments;

(ii) Manifested before twenty-two (22) years of age;

(iii) Likely to continue indefinitely;

(iv) Results in substantial functional limitations in three (3) or more of the following major life activities:

(a) Self-care;

(b) Receptive and expressive language;

(c) Learning;

(d) Mobility;

(e) Self-direction;

(f) Capacity for independent living; or

(g) Economic self-sufficiency; and

(v) Reflects the person's need for a combination and sequence of special interdisciplinary or generic services, supports, or other assistance that is likely to continue indefinitely and need to be individually planned and coordinated;

(B) "Developmental disability" in a person up to five (5) years of age means a condition of substantial developmental delay or specific congenital or acquired conditions with a high probability of resulting in developmental disability as defined for persons over five (5) years of age if services and supports are not provided;

(12) "Drug abuse" means a condition characterized by the continuous or episodic use of a drug or drugs resulting in social impairment, vocational impairment, psychological dependence or pathological patterns of use;

(13) "Drug dependence" means drug abuse that results in the development of tolerance or manifestations of drug abstinence syndrome upon cessation of use;

(14) "Hospital" means a public or private hospital or facility or part of a hospital or facility equipped to provide inpatient care and treatment for persons with mental illness or serious emotional disturbance;

(15) "Indigent person" means a service recipient whose resources, including property, assets, and income, are insufficient, under chapter 2, part 11 of this title, to pay for the cost of providing services and supports and who does not have a responsible relative or other legally responsible person who is able to pay for the cost of providing the services and supports;

(16) (A) "Intellectual disability" means, for the purposes of the general functions of the department as set forth in § 4-3-2701(b), substantial limitations in functioning:

(i) As shown by significantly sub-average intellectual functioning that exists concurrently with related limitations in two (2) or more of the following adaptive skill areas: communication, self-care, home living, social skills, community use, self-direction, health and safety, functional academics, leisure, and work; and

(ii) That are manifested before eighteen (18) years of age;

(B) "Mental retardation" means, until March 1, 2002, significantly sub-average general intellectual functioning existing concurrently with deficits in adaptive behavior that are manifested during the developmental period;

(C) References to "mental retardation" in this title shall be deemed to be references to "intellectual disability";

(17) "Licensed physician" means a graduate of an accredited medical school authorized to confer upon graduates the degree of doctor of medicine (M.D.) who is duly licensed in the state, or an osteopathic physician who is a graduate of a recognized osteopathic college authorized to confer the degree of doctor of osteopathy (D.O.) and who is licensed to practice osteopathic medicine in the state;

(18) "Medical capability" means that a state-owned or operated hospital or treatment resource has the ability to treat an individual's medical needs onsite or that the individual's medical needs do not exceed the onsite capability of the state-owned or operated hospital or treatment resource to treat;

(19) "Mental illness" means a psychiatric disorder, alcohol dependence, or drug dependence, but does not include intellectual disability or other developmental disabilities;

(20) "Qualified mental health professional" means a person who is licensed in the state, if required for the profession, and who is a psychiatrist; physician with expertise in psychiatry as determined by training, education, or experience; psychologist with health service provider designation; psychological examiner or senior psychological examiner; licensed master's social worker with two (2) years of mental health experience or licensed clinical social worker; marital and family therapist; nurse with a master's degree in nursing who functions as a psychiatric nurse; professional counselor; or if the person is providing service to service recipients who are children, any of the above educational credentials plus mental health experience with children;

(21) "Responsible relative" means the parent of an unemancipated child with mental illness, serious emotional disturbance, alcohol dependence, drug dependence, or developmental disabilities who is receiving service in programs of the department or any relative who accepts financial responsibility for the care and service of a service recipient;

(22) "Serious emotional disturbance" means a condition in a child who currently or at any time during the past year has had a diagnosable mental, behavioral, or emotional disorder of sufficient duration to meet psychiatric diagnostic criteria that results in functional impairment that substantially interferes with or limits the child's role or functioning in family, school, or community activities and includes any mental disorder, regardless of whether it is of biological etiology;

(23) "Service recipient" means a person who is receiving service, has applied for service, or for whom someone has applied for or proposed service because the person has mental illness, serious emotional disturbance, or a developmental disability;

(24) [Deleted by 2011 amendment.]

(25) "Support" means any activity or resource that enables a service recipient to participate in a service for mental illness, serious emotional disturbance, or developmental disabilities or in community life; and

(26) "Treatment resource" means any public or private facility, service, or program providing treatment or rehabilitation services for mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, hospitals, community mental health centers, clinics or programs, halfway houses, and rehabilitation centers.






Part 2 - Policies, Values, and Principles

§ 33-1-201 - Responsibilities of department -- State policy toward mental health and developmental disabilities.

The department serves as the state's mental health and developmental disabilities authority and is responsible for system planning, setting policy and quality standards, system monitoring and evaluation, disseminating public information and advocacy for persons of all ages who have mental illness, serious emotional disturbance, or developmental disabilities. It is the policy of the state to plan on the basis of and to promote the use of private and public service providers, without regard for funding source, to achieve outcomes and accomplishments that create opportunities for service recipients and potential service recipients to have the greatest possible control of their lives in the least restrictive environment that is appropriate for each person. The department shall plan for and promote the availability of a comprehensive array of high quality prevention, early intervention, treatment, and habilitation services and supports based on the needs and choices of service recipients and families served. The department shall include service recipients and members of service recipients' families in planning, developing, and monitoring the service systems.



§ 33-1-202 - Statement of values underlying title.

Values upon which the law is predicated include, but are not limited to, individual rights, promotion of self-determination, respect, optimal health and safety, service recipient inclusion in the community, and service recipient life and service in typical community settings.



§ 33-1-203 - Principles of service.

The following service principles are fundamental to carrying out the department's responsibilities:

(1) Stable service systems that provide flexibility, advocacy, effective communication, targeted outcomes, continuous evaluation, and improvement based on best practice and research;

(2) Early identification of needs and the inclusion of both prevention and early intervention services and supports;

(3) Timely response to the needs, rights and desires of those served;

(4) Treating service recipients and families with dignity and respect;

(5) Protection of service recipients from abuse, neglect, and exploitation;

(6) Accurate and responsible accountability for the use of public resources;

(7) Ongoing education and skills development of the workforce; and

(8) Cultural competence of persons providing service.



§ 33-1-204 - Unnecessary entitlements not created -- Programs subject to funding by general assembly.

(a) The provisions of this title shall not create entitlement to services and supports from the state except to the extent that services and supports are necessarily attached to deprivation of liberty by placement in facilities operated by the department. Implementation of any service or support at state expense under this title is subject to the availability of funds appropriated for that purpose in the general appropriations act.

(b) While the department of intellectual and developmental disabilities is charged with the planning and development of services for persons with developmental disabilities, such services shall be subject to the availability of funding, and to approval of any waiver amendments which would be required to effectuate such new programs at such time that they are developed. The reassignment of responsibility for developmental disabilities services to the department of intellectual and developmental disabilities does not create an entitlement to services for persons with developmental disabilities. Nor does it expand or affect in any way the population of persons who are currently eligible for programs and services currently available to persons with mental retardation.






Part 3 - General Powers and Duties of Department

§ 33-1-301 - Powers of department -- Contracts -- Property and monetary grants -- Pilot programs.

(a) The department is empowered to enter into contractual agreements in furtherance of its functions.

(b) The department may accept grants and gifts of funds and other property of whatever kind from any source, administer the same according to the terms of the grants or gifts, and enter cooperative programs with private and public instrumentalities, including the federal government, to improve mental health and developmental disabilities services and supports in the state.

(c) The department may enter into contracts with other states, or political subdivisions, or corporations chartered in other states, for the purpose of providing preventive and treatment services and supports for service recipients by establishing or supporting various facilities in cooperation with the political or corporate bodies.

(d) The department may establish or review pilot projects, including, but not limited to, projects to provide, develop, or plan service and support for its service, recipients or their families through direct administration or through contracting with service providers. Pilot projects are subject to other state and federal laws.

(e) The department of finance and administration shall furnish to the department sufficient space for the department to carry out the department's duties efficiently.



§ 33-1-302 - Other powers of department -- Power to make grants and contracts -- Cooperative programs -- Rulemaking -- Operation of facilities.

(a) The department may:

(1) Make grants and contracts under terms and conditions that the commissioner prescribes to any county, city, or profit or nonprofit corporation or any combination of them for the construction, maintenance or operation of facilities, programs, or an array of high quality prevention, early intervention, treatment, and habilitation services and supports for service recipients and their families;

(2) Enter into cooperative programs for the construction, maintenance or operation of facilities, programs or services to provide care, habilitation and treatment for service recipients;

(3) Make and enforce rules that are necessary for the efficient financial management and lawful operation of the facilities, programs or services;

(4) Construct, maintain and operate the facilities, programs or services; and

(5) With the approval of the commissioner of finance and administration and the comptroller of the treasury, establish or cause to be established revolving loan fund programs to assist recipients of publicly funded services under this title to acquire or maintain affordable housing.

(b) (1) Each governing body of the facility, program, or service shall have an annual audit made of its accounts and records. The comptroller of the treasury, through the department of audit, shall be responsible for ensuring that the audits are prepared in accordance with generally accepted governmental auditing standards and determining if the audits meet minimum audit standards that shall be prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this subsection (b) until the audit has been approved by the comptroller of the treasury. The audits may be prepared by the department of audit, or with the prior written approval of the comptroller, by a licensed independent public accountant.

(2) All audits performed by the internal audit staff of the facility, program, or service shall be conducted in conformity with the standards established by the comptroller of the treasury under § 4-3-304(9).



§ 33-1-303 - Powers of commissioner.

The commissioner may:

(1) Select and recommend to the appropriate state officials the employment of the chief officers of all facilities of the department, all central office personnel, and all professional, technical and other personnel required for the operation of the department;

(2) Recommend to the appropriate state officials the salaries and compensation of all officers and employees of the department;

(3) Adopt rules and policies for the governance, management, and supervision of the department's facilities; prescribe the powers and duties of officers and employees; and provide for admission, discharge, treatment, habilitation, and support of persons with mental illness, serious emotional disturbance, or developmental disabilities;

(4) Publish a report on the operation of the department and the facilities and programs under its supervision and the department's three-year plan; furnish the report and plan to the governor and members of the general assembly; and further distribute them as the commissioner, with the approval of the governor, may consider proper;

(5) Publish compilations of this title and other relevant statutes to improve public knowledge of the laws by compiling them separately for services to children and adults and mental health and developmental disabilities service recipients and make the compilations available in print and on the Internet;

(6) Prescribe and distribute the forms to be used in connection with the admission, hospitalization or release of service recipients in the department's facilities;

(7) Alter the department's facilities and grounds and name them;

(8) Order the transfer of service recipients between state facilities;

(9) Procure insurance to indemnify full-time or part-time physicians, licensed psychologists designated as health service providers, and non-physician chief officers of all facilities of the department against actions by service recipients and others that are alleged to arise out of acts of omission or commission of those personnel;

(10) Delegate responsibilities as the commissioner deems necessary for the effective conduct of the functions of the department; and

(11) Assume general responsibility for the proper and efficient operation of the department, its facilities, services and supports.



§ 33-1-304 - Duties of commissioner.

The commissioner shall:

(1) Based on best practice and research, assess the needs of service recipients and potential service recipients throughout the state, plan for a system to meet the needs, set standards for services and supports for service recipients, promote the development of services and supports for service recipients in a community-based, family-oriented system, perform the department's duties, and achieve the department's goals;

(2) Collaborate with all relevant state agencies to coordinate the administration of state programs and policies that directly affect service recipients with respect to treatment, habilitation and education;

(3) Advise the governor, general assembly, state, local, and private agencies, and the public in matters affecting service recipients, and advocate meeting their needs; and

(4) Notwithstanding any law to the contrary, assist the council on children's mental health care in developing a plan that will establish demonstration sites in certain geographic areas where children's mental health care is child-centered, family-driven, and culturally and linguistically competent and that provides a coordinated system of care for children's mental health needs in this state.



§ 33-1-305 - Power of commissioner to adopt rules, prescribe forms and investigate complaints.

The commissioner may:

(1) Adopt rules necessary to fulfill the department's responsibilities;

(2) Prescribe the form of applications, records, reports and certificates provided for in this title and the information that forms shall contain; and

(3) Investigate complaints by a service recipient or anyone on behalf of a service recipient.



§ 33-1-306 - Designation of administrative law judges or hearing officers.

The commissioner may designate employees as administrative law judges or hearing officers to conduct contested case hearings when cases are required to be held under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for admission review hearings for admission to department facilities.



§ 33-1-307 - Departmental information systems.

The department shall establish a structured information system to gather all data necessary to carry out its duties with respect to planning, needs assessment, standard setting, evaluation, and promotion of the development of services and supports for the service recipient population, including persons who may become service recipients. The department shall design the system to avoid duplication of information gathering by other public agencies and to minimize acquisition of personally identifiable service recipient information. All public and private providers who serve persons with mental illness, serious emotional disturbance, or developmental disabilities, regardless of whether the provider is licensed under this title or other titles of the code or is unlicensed, shall provide the information required for the information system in a way consistent with this title and other laws.



§ 33-1-308 - Interagency agreements.

(a) (1) The commissioner shall initiate the development of and enter into interagency agreements on services and supports for children in coordination with the council on children's mental health care, adults, and the elderly to:

(A) Assure accountability for services and supports across all agencies providing services and supports for a person or family whose service is covered by this title;

(B) Clarify responsibilities for the department's service system;

(C) Promote problem resolution at the local levels;

(D) Promote interagency service needs assessment and planning;

(E) Provide a vehicle for interagency policy development without interfering with agency independence;

(F) Promote creation and maintenance of coordinated service systems for service recipients and families;

(G) Provide for interrelated service planning across agency lines;

(H) Promote inclusion of mental health and developmental disabilities issues in crisis and disaster planning; and

(I) Enhance the efficiency and effectiveness of expenditure of public funds.

(2) All state agencies shall cooperate with the department in the development of the agreements.

(b) The agreements shall include, without limitation: the intersection of services and supports among all state agencies that have any responsibility for mental health, developmental disabilities, alcohol dependence, drug dependence, education, health, social services, housing, transportation, employment, justice, habilitation, rehabilitation, correction, or public funding of services and supports; transition between services to different age groups; information sharing, including records, data, and service; and interagency training.

(c) Interagency agreements should include at least the following elements:

(1) Goals and the expected outcomes against which progress will be measured;

(2) Eligible populations;

(3) Role responsibilities;

(4) Covered services and supports;

(5) Procedures for coordination, including local level implementation procedures;

(6) Joint monitoring;

(7) Data sharing; and

(8) How conflict resolution will be achieved.

(d) The commissioner may initiate the development of and enter into similar interagency agreements with local government agencies.



§ 33-1-309 - Adoption of rules.

(a) The department shall adopt all rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) All operating guidelines of the department of intellectual and developmental disabilities (sometimes referred to as "DIDD") and its successors shall be adopted pursuant to the procedure set forth in this subsection (b). For purposes of this section "operating guidelines" means instructions to service providers that the department deems or intends to be mandatory upon such providers. Interpretive instructions, other nonmandatory guidance from the department and rules adopted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, are not operating guidelines.

(1) The adoption of operating guidelines shall be preceded by notice, public meeting, opportunity for comment and responses to such comments from the department; provided, however, in those instances in which the department determines that exigent circumstances require that the operating guideline be implemented prior to a public meeting, the department shall begin the process required by this section as soon as reasonably practicable after its implementation.

(2) The department shall provide notice in the Tennessee administrative register which shall include a general description of the subject of the operating guideline, the date, place and time of the public meeting and the opportunity for interested persons to provide oral or written comments. The date of the public meeting shall be no sooner than the first day of the month following the month of publication of the notice. The notice shall also include the name, address and telephone number of a contact person to provide additional information, including, if available, copies of the proposed operating guideline.

(3) A representative of DIDD shall be present to hear comments at a hearing required by this section. The representative shall be a person designated by the deputy commissioner of DIDD who is a director level or higher employee. This designee shall be authorized to conduct the meeting in such a manner as to provide reasonable opportunity for all interested persons to provide comments.

(4) Within thirty (30) days after the meeting, DIDD shall provide responses to the specific comments received and shall state the reasons for accepting or rejecting the comments. DIDD shall maintain an official record of the meeting, submitted comments and any responses.

(c) Mandatory instructions meeting the definition of operating guidelines set forth in subsection (b) that have been implemented prior to July 1, 2001, shall not be required to be readopted pursuant to the provisions of subsection (b) unless DIDD receives a petition signed by twenty-five (25) interested persons requesting a public meeting on the instruction. In that case, DIDD shall provide notice, a public meeting, opportunity for comment and responses to comment as set forth in subsection (b). An instruction that is the subject of the petition shall remain in effect. In the event that a proper petition is presented under this subsection (c) and DIDD determines that the same or substantially related issues are under consideration as a proposed operating guideline, the matters may be consolidated to avoid duplication.

(d) All methodology utilized by DIDD for determining payment to service providers shall be adopted as rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, which shall be consistent among providers providing substantially the same services.

(e) Intermediate care facilities for persons with mental retardation (ICF/MR) shall comply with rules and operating guidelines made applicable to ICF/MR facilities by DIDD. In order to monitor the care being received by persons in ICF/MR facilities, DIDD shall have reasonable access to the facilities and the medical and other records of the persons occupying the beds.



§ 33-1-310 - Power to assume temporary control of facility in event of emergency.

If the department determines that an emergency substantially impairs a service provider agency's capacity to provide service to its service recipients and jeopardizes the health or safety of its service recipients, the department may assume temporary operating responsibility for the agency to assure continuity of care and the health and safety of the service recipients.



§ 33-1-311 - Development of interagency projects and programs.

The department shall involve the council on children's mental health care in the development of interagency projects and programs, whether state or federally funded, related to children's mental health care, except where otherwise prohibited by state or federal law.






Part 4 - Statewide Planning and Policy Council

§ 33-1-401 - Statewide planning and policy council created -- Chair -- Officers -- Membership -- Expenses -- Meetings -- Terms of service -- Removal.

(a) There is created the statewide planning and policy council for the department of mental health and substance abuse services to assist in planning a comprehensive array of high quality prevention, early intervention, treatment, and habilitation services and supports and to advise the department on policy, budget requests, and developing and evaluating services and supports.

(b) (1) The statewide planning and policy council shall be composed of not less than eleven (11) members, not including ex officio members. The governor shall appoint the chair of the council. The speaker of the senate and the speaker of the house of representatives shall each appoint one (1) legislator as a member of the council. The commissioner of mental health and substance abuse services shall serve, ex officio, as secretary to the council and, if the chair is not present at a meeting, shall designate a member to serve as chair for the meeting. The governor is ex officio a member of the council and may appoint representatives of state agencies as ex officio members of the council.

(2) The commissioner of mental health and substance abuse services shall appoint five (5) members to represent mental health, of which, two (2) shall be service recipients or members of families of service recipients, one (1) shall be a representative for children, one (1) shall be a mental health service provider, and one (1) shall represent others affected by mental health issues. Additionally, the commissioner of mental health and substance abuse services shall appoint one (1) representative for elderly service recipients and at least one (1) at-large representative. The commissioner may make additional appointments of advocates to represent children and persons affected by substance abuse.

(3) At least a majority of the council's membership shall consist of current or former service recipients and members of service recipient families.

(c) The members of the statewide planning and policy council shall receive no compensation, but shall receive their actual traveling expenses for attendance at meetings of the council. All reimbursement for travel expenses shall be in conformity with the comprehensive travel rules.

(d) The statewide planning and policy council shall meet quarterly at a place designated by the chair and may meet more often upon the call of the chair or a majority of the members.

(e) Terms on the council shall be three (3) years except that the chair and members appointed by the speakers shall have terms of two (2) years. Vacancies of the council shall be filled by appointment for unexpired terms only.

(f) The appointing authority may remove a member for failure to attend at least one half (1/2) of the scheduled meetings in any one (1) year period or for other good cause.



§ 33-1-402 - Duties of council.

(a) The statewide planning and policy council shall advise the commissioner of mental health and substance abuse services as to plans and policies to be followed in the service systems and the operation of the department of mental health and substance abuse services programs and facilities, recommend to the general assembly legislation and appropriations for the programs and facilities, advocate for and publicize the recommendations, and publicize generally the situation and needs of persons with mental illness, or serious emotional disturbance and their families.

(b) The statewide planning and policy council shall especially attend to:

(1) Identification of common areas of concern to be addressed by the service areas;

(2) The needs of service recipients who are children or elderly and of service recipients with combinations of mental illness, serious emotional disturbance, or alcohol or drug abuse or dependence;

(3) Evaluation of needs assessment, service, and budget proposals;

(4) Reconciliation of policy issues among the service areas; and

(5) Annual review of the adequacy of this title to support the service systems.

(c) The statewide planning and policy council, in conjunction with the commissioner of mental health and substance abuse services, shall report annually to the governor on the service systems, including programs, services, supports, and facilities of the department of mental health and substance abuse services, and may furnish copies of the reports to the general assembly with recommendations for legislation. The statewide planning and policy council may make other reports to the governor and to the general assembly as the council deems necessary. The commissioner of mental health and substance abuse services shall make the reports available to the public, including on the Internet and by other appropriate methods.









Chapter 2 - Services and Facilities

Part 1 - Community Service System

§ 33-2-101 - Services and support to be community-based system.

The department shall plan, coordinate, administer, monitor, and evaluate state and federally funded services and supports as a community-based system within the total system of services and supports for persons with mental illness, serious emotional disturbance, developmental disabilities, or at risk for those conditions and for their families. All functions shall be carried out in consultation and collaboration with current or former service recipients, their families, guardians or conservators, service recipient advocates, service providers, agencies, and other affected persons and organizations.



§ 33-2-102 - Goals and purposes of mental health care system.

(a) Within the limits of available resources, it is the goal of the state to develop and maintain a system of care that provides a comprehensive array of quality prevention, early intervention, treatment, habilitation and rehabilitation services and supports that are geographically available, equitably and efficiently allocated statewide, allowing people to be in their own communities in settings, based on the needs and choices of individuals and families served.

(b) The state's purposes are to:

(1) Establish and sustain a broad range and scope of flexible services and supports across the domains of residential living, working, learning, community participation, and family support, including crisis, respite and other emergency services, that help service recipients maintain respected and active positions in the community; and

(2) Promote the early identification of children with mental illness, serious emotional disturbance, developmental disabilities, and developmental delay to assure that they receive services and supports appropriate to their developmental level and changing needs.

(c) The general assembly finds as facts that the needs of persons with mental illness, serious emotional disturbance, and developmental disabilities cannot be met by the department in isolation and that those persons need to receive services and supports that are integrated, have linkages between and among other human service agencies and programs, and have mechanisms for planning, developing, coordinating, and monitoring services and supports to meet their needs.



§ 33-2-103 - Requirements for community-based systems.

The state will accomplish its purposes through community-based systems that provide:

(1) Access to services and supports that are individualized to the capacities, needs and values of each person;

(2) Accountability of services and supports through statewide standards for monitoring, reporting, and evaluating information;

(3) At least basic quality standards for service delivery;

(4) Priorities for the use of available resources;

(5) Coordination of services and supports within the department, among other state agencies, and other public and private service providers aimed at reducing duplication in service delivery and promoting complementary services and supports among all relevant entities;

(6) Conflict resolution procedures; and

(7) Extensive involvement of service recipients, families, and advocates.



§ 33-2-104 - Core values of service system.

The core values of the service system shall include:

(1) The system of care is person-centered and family-focused, with the needs and choices of the individual and family, as appropriate, determining the types and mix of services and supports provided, because, to make good decisions, service recipients and their families need complete information about the availability, alternatives, and costs of services and supports, how the decision-making process works, and how to participate in that process;

(2) The system of care provides individualized services and supports based on an individualized service plan that is comprehensive, coordinated, age appropriate, provides smooth transition through life stages, involves families as appropriate, and is developed by qualified professionals in consultation with service recipients and family members as appropriate;

(3) The system of care is community-based and provides for service in the least restrictive, most appropriate setting;

(4) The system of care is culturally competent with agencies, programs, services, and supports that are responsive to the cultural, racial, and ethnic differences of the populations they serve;

(5) The system of care takes into account the safety and health of service recipients, while respecting their choices and protecting their rights, including their right to be free from abuse, neglect, and exploitation; and

(6) The system of care is continuously improved based on research and best practices.



§ 33-2-105 - Geographic area for service systems -- Designation of information sources.

The department shall establish areas for planning and resource allocation. The department shall define geographically dispersed and accessible points of access to service systems and designate providers or mechanisms to provide information and referral for services and supports and for eligibility decisions.



§ 33-2-106 - Legislative intent -- Alleviation of geographical disparities.

(a) It is the intent of the general assembly that the system of care developed to reflect § 33-2-102 provides a comprehensive array of services and supports that are geographically available, equitably and efficiently allocated statewide and in each grand division of the state, that allows people to be in their own community settings, based on the needs and choices of individuals and families served. Services and supports provided to persons generally and as part of the medical assistance program, pursuant to title 71, chapter 5, shall seek to alleviate geographic service and support disparities across the state and its grand divisions. In striving to alleviate the geographic disparities, the state should seek to allocate budget improvements and other new resources in a manner that promotes equitable distribution of services and supports among the grand divisions of the state.

(b) (1) In order to implement subsection (a), the state shall strive to avoid gaps in services and endeavor to achieve a delivery system that ensures that services are available to service recipients on a substantially equitable basis, regardless of place of residence within the state. To that end, the commissioner of finance and administration shall report to the health and welfare committee of the senate and the health committee of the house of representatives, no later than January 15, 2008, and annually thereafter, on the following indicators of equity in the service delivery system:

(A) The extent to which special services and programs such as programs for assertive community treatment (PACT), crisis stabilization units, resiliency and recovery programs, etc. are available on a substantially equitable basis throughout the state;

(B) The extent to which psychiatric and medical services of the same level, intensity, and duration are available on a substantially equitable basis throughout the state; and

(C) The extent to which rates of service utilization by service recipients are substantially equitable throughout the state.






Part 2 - Service System Assessment and Planning

§ 33-2-201 - Three-year plan for services and supports -- Annual budget request.

(a) The department, on the basis of the statewide planning and policy council's recommendations, shall prepare and maintain on a continuing basis a three-year plan for all mental health services and supports for the state, including services and supports provided or funded by private service providers of all kinds. The department shall revise the plan annually on the basis of its assessment of the public's need for mental health services and supports.

(b) The department shall base its annual budget request to the governor on that part of the three-year plan that the department proposes to be implemented with public funds during the budget year. The department shall report all service objectives and outcomes annually as a part of its three-year plan on which the budget is based.



§ 33-2-202 - Developmental disabilities planning and policy, mental health planning and policy, and regional planning and policy councils established.

The department shall establish a state developmental disabilities planning and policy council, a state mental health planning and policy council, and regional citizen-based planning and policy councils composed of service recipients, family members of service recipients, service recipient advocates for children, adults, and the elderly, service providers, and other affected persons and organizations for the department's service areas. The councils shall:

(1) Advise the statewide planning and policy council on the three-year plan, including the desirable array of prevention, early intervention, treatment, and habilitation services and supports for service recipients and their families, and such other matters as the commissioner or the statewide planning and policy council may request; and

(2) Provide information and advice to the department on policy, formulation of budget requests, and development and evaluation of services and supports.



§ 33-2-203 - Councils -- Purpose -- Membership.

The councils are to provide citizen participation in policy planning and shall be representative of service recipients and their families, service recipient advocates for children, adults, and the elderly, service providers, agencies, and other affected persons and organizations. At least a majority of each council's membership shall consist of current or former service recipients and members of service recipient families.






Part 3 - Setting Service Standards

§ 33-2-301 - Basic quality standards for services and supports.

(a) The department shall set basic quality standards for services and supports to all persons served on the basis of mental illness, serious emotional disturbance, or developmental disabilities regardless of whether they are served by the department, the department's contractors, private service providers, other state or local public agencies, agencies licensed by the department, or private service providers that are not licensed under this title and regardless of whether the service recipients are in the custody of state or local government.

(b) Basic quality standards shall be the same for all service recipients regardless of where they are served and by whom they are served. Basic quality standards may vary according to the ages of the service recipients to assure appropriate service for children, adults, and the elderly.



§ 33-2-302 - Regulation of compliance.

The department shall regulate compliance with basic quality standards to the extent otherwise authorized by this title. The department may monitor compliance with basic quality standards in all settings, including those over which it does not have regulatory authority. The department may monitor by inspections conducted by other state agencies as part of their regular duties.



§ 33-2-303 - Contracting for higher standards authorized.

The department may contract for higher performance standards than the basic quality standards or licensure standards.






Part 4 - Mental Health, Alcohol and Drug Abuse Prevention and/or Treatment, Intellectual and Developmental Disabilities, and Personal Support Services Licensure Law

§ 33-2-401 - Short title.

This part shall be known and may be cited as the "Mental Health, Alcohol and Drug Abuse Prevention and/or Treatment, Intellectual and Developmental Disabilities, and Personal Support Services Licensure Law."



§ 33-2-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abuse" means the knowing infliction of injury, unreasonable confinement, intimidation, or punishment with resulting physical harm, pain, or mental anguish;

(2) "Alcohol and drug prevention and/or treatment facility" means an institution, treatment resource, group residence (boarding home, sheltered workshop, activity center), rehabilitation center, hospital, community mental health center, DUI school, counseling center, clinic, halfway house, or other entity, by these or other names, providing alcohol and drug services; provided, that a DUI school operated by a state institution of higher education shall not be considered an alcohol and drug treatment facility for purposes of this chapter; provided, further, that "alcohol and drug prevention and treatment facility" does not include any facility otherwise licensed by the department or the department of health or approved by the department of education;

(3) "Alcohol and drug services" includes evaluation, treatment, residential personal care, habilitation, rehabilitation, counseling or supervision of persons who abuse or are dependent upon alcohol or drugs, or services to persons designed to prevent alcohol or drug abuse or dependence that either receive funds from the department of health or assess fees for services provided; provided, that a DUI school operated by a state institution of higher education shall not be considered alcohol and drug services for purposes of this part;

(4) "Commissioner" means the commissioner of mental health and substance abuse services, or, when applicable, the commissioner of intellectual and developmental disabilities, the commissioner's authorized representative, or in the event of the commissioner's absence or a vacancy in the office of commissioner, the deputy commissioner of mental health and substance abuse services, or, when applicable, the deputy commissioner of intellectual and developmental disabilities;

(5) "Department" means the department of mental health and substance abuse services, or, when applicable, the department of intellectual and developmental disabilities;

(6) "Facility" means a developmental center, treatment resource, group residence, boarding home, sheltered workshop, activity center, rehabilitation center, hospital, community mental health center, counseling center, clinic, group home, halfway house or any other entity that provides a mental health, intellectual or developmental disability service or an alcohol and drug abuse prevention and/or treatment facility;

(7) "Licensee" means a proprietorship, a partnership, an association, a governmental agency, or corporation, that operates a facility or a service and has obtained a license under this part;

(8) "Misappropriation of property" means the deliberate misplacement, exploitation, or wrongful, temporary or permanent use of belongings or money without consent;

(9) "Neglect" means failure to provide goods or services necessary to avoid physical harm, mental anguish, or mental illness, which results in injury or probable risk of serious harm;

(10) "Personal support services" means nursing consultation, education services, and other personal assistance services as defined by rule, which are provided to individuals with substantial limitation in two (2) or more major life activities in either their regular or temporary residences, but does not mean direct nursing services provided in connection with an acute episode of illness or injury;

(11) "Reputable and responsible character" means that the applicant or licensee can be trusted with responsibility for persons who are particularly vulnerable to abuse, neglect, and financial or sexual exploitation; and

(12) "Service" includes any activity to prevent, treat, or ameliorate mental illness, serious emotional disturbance, alcohol and drug use, intellectual or developmental disabilities, which includes diagnosis, evaluation, residential assistance, training, habilitation, rehabilitation, prevention, treatment, counseling, case coordination, or supervision of persons with mental illness, alcohol and drug abuse issues, serious emotional disturbances, and intellectual or developmental disabilities.



§ 33-2-403 - Licensure of mental health and developmental disabilities services and facilities -- Exemptions.

(a) The departments have the authority to license services and facilities operated for the provision of mental health services, alcohol and drug abuse prevention and/or treatment, for the provision of services for intellectual and developmental disabilities and for personal support services. The department of mental health and substance abuse services shall license services and facilities operated for persons with mental illness and/or serious emotional disturbance or in need of alcohol and drug abuse prevention and/or treatment services. The department of mental health and substance abuse services shall also license personal support services for the aged as well as persons with mental illness. Services and facilities operated for persons with intellectual or developmental disabilities and personal support services for persons with intellectual or developmental disabilities shall be licensed by the department of intellectual and developmental disabilities. Notwithstanding any references in this part to the licensing of "facilities" or "services", only persons, proprietorships, partnerships, associations, governmental agencies or corporations may be listed on license applications or licenses as the licensed entity.

(b) The following are exempt from licensing under this part:

(1) Private practitioners who are both:

(A) Authorized to practice by the boards of healing arts; and

(B) Only in private practice in that capacity;

(2) A person providing personal care solely to one (1) person with mental illness, serious emotional disturbance or developmental disability, or other service recipient receiving personal support services and not in a business arrangement with any other service recipient. This exception shall not apply to an individual who holds out to the public as being in the business of personal support services for compensation;

(3) An individual providing service or support only to members of the person's own family or relatives;

(4) An individual providing service or support that is not subject to licensing under any other title of the code and doing so only on a part-time basis as defined in department rules;

(5) Foster homes that accept placements only from agencies of state government or licensed child-placing agencies;

(6) Services or facilities providing employee assistance programs;

(7) Services or facilities providing only employment placement;

(8) Facilities that are appropriately licensed by the department of health as a:

(A) Hospital whose primary purpose is not the provision of mental health or developmental disabilities services; or

(B) Satellite hospital, as defined by rules of the department of health, whose primary purpose is the provision of mental health or developmental disabilities services, and that the department verifies to the department of health as satisfying standards under this chapter; and

(9) Facilities that are operated by state, county, or municipal departments of education, the department of correction, the department of human services, or the department of children's services and that affirmatively state that the primary purpose of the facility is other than the provision of mental health, alcohol and drug abuse prevention and/or treatment services or intellectual or developmental disabilities services.

(c) A service or facility that can demonstrate compliance with rules and standards by a previously acquired license from another state agency is considered in compliance with rules and standards under this part to the extent that duplicate inspection and enforcement are necessary.

(d) (1) The department shall appoint a review panel to review periodically all exclusions and waivers granted under the licensure law and perform other duties under this part. The department's legal counsel shall advise the panel.

(2) The panel's membership shall be:

(A) The commissioner or the commissioner's designee;

(B) For the mental health panel, a representative of licensed community mental health services and a representative of licensed alcohol and drug abuse prevention and/or treatment services;

(C) For the intellectual and developmental disabilities panel, a representative of licensed intellectual disability community services and a representative of licensed developmental disability community services;

(D) For the mental health panel, a representative of a licensed residential facility for persons with mental illness or serious emotional disturbance and a representative of a licensed residential facility for alcohol and drug abuse prevention and/or treatment services;

(E) For the intellectual and developmental disabilities panel, a representative of a licensed residential facility for persons with intellectual and developmental disabilities;

(F) For the mental health panel, a representative of a licensed residential mental health facility for children and youth;

(G) Five (5) service recipient representatives; and

(H) A representative of a personal support services agency.

(3) The panel shall elect a chair and vice chair and shall report any findings directly to the commissioner.

(4) The vote of a majority binds the panel.

(5) Travel expenses for panel members shall be reimbursed. All reimbursement for travel expenses shall be in conformity with the comprehensive state travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 33-2-404 - Rules for licensure.

Each department shall adopt rules for licensure of services and facilities regarding adequacy of services, qualification of professional staff, and facility conditions. A department shall require for licensure satisfaction of basic quality standards set under part 3 of this chapter, as applicable, and may require higher standards. The rules shall include consideration of the adequacy of environment, life safety, treatment or habilitation services, education and training requirements of the staff, and other considerations that a department deems necessary to determine the adequacy of the provision of mental health, alcohol and drug abuse prevention and/or treatment, and intellectual and developmental disabilities services. Each department may adopt rules for the administration of the licensure program.



§ 33-2-405 - Operation of unlicensed facility unlawful -- Penalty.

(a) It is unlawful for a person, partnership, association or corporation to own or operate a service or facility that provides mental health, alcohol and drug abuse prevention and/or treatment or intellectual or developmental disability services, or personal support services within the meaning of this title without having obtained a license as required by this part.

(b) A violation of this requirement is a Class B misdemeanor.

(c) Each day of operation without a license constitutes a separate offense.



§ 33-2-406 - Application for licensure.

(a) A person, proprietorship, partnership, association, corporation, or any state, county or local governmental unit or any division, department, board or agency of government shall obtain a license from a department in order to lawfully establish, conduct, operate, or maintain a service or facility that provides mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability, or personal support services.

(b) The applicant shall submit an application on a department's form showing that the applicant is of reputable and responsible character and able to comply with the minimum standards for a service or facility providing mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability services, or personal support services. The application will also show the applicant is able to comply with the department's rules adopted under this part. The application shall contain the following additional information:

(1) The name of the applicant;

(2) The type of facility or service;

(3) The location;

(4) The name of the person or persons to be in charge; and

(5) Any other information as a department may require.

(c) The department may approve the issuance of a license upon the application without further evidence, or, in its discretion, it may conduct its own investigation.

(d) Proof that a person or business has a personal or business history in any jurisdiction of:

(1) Operation of substandard services or facilities; or

(2) A felony conviction creates a presumption that the applicant or licensee does not have reputable and responsible character. An applicant denied a license on the basis of the presumption may request a hearing for the purpose of rebutting the presumption created by this subsection (d).

(e) A license shall not be issued or renewed if the applicant, or any chief executive officer or director of the applicant, does not have reputable and responsible character.

(f) If the department determines that a license should not be granted, it shall notify the applicant. Within fifteen (15) days of notification of denial, the applicant may file a written request for review by the panel appointed under § 33-2-403(d). The review shall be at the earliest possible date, and recommendations shall be reported to the commissioner. The commissioner shall determine whether the original license denial shall remain effective and shall notify the applicant. Within fifteen (15) days of notification, the applicant may file a written request for a hearing before the department. The hearing shall be conducted under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(g) If the department determines that the applicant complies with and will in the future comply with the provisions of this part and rules adopted under this title and has a reputable and responsible character, the department shall issue a license.

(h) A license is valid for up to one (1) year from the date of issuance. A license may be issued only for the premises or services named in the application, must be posted in a conspicuous place at the service or facility, and may be renewed from year to year. A license is not assignable or transferable except as permitted by § 33-2-418(b)(3). The department may charge a reasonable fee for processing the application and issuance of licenses.



§ 33-2-407 - Suspension or revocation of license -- Civil penalties.

(a) The department may suspend or revoke a license on the following grounds:

(1) A violation of this title or rules adopted under this title;

(2) Permitting, aiding or abetting the commission of any illegal act during a licensed service or in a licensed facility;

(3) Conduct or practice found by the department to be detrimental to the welfare of the service recipients of a licensed service or facility; or

(4) Abuse, misappropriation of property or neglect.

(b) The department may impose a civil penalty on a licensee for a violation of this title or a department rule. Each day of a violation constitutes a separate violation. The department shall establish by rule a schedule designating the minimum and maximum civil penalties within the ranges set in § 33-2-409 that may be assessed under this part for violation of each statute and rule that is subject to violation. The department may exclude a statute or rule from the schedule if it determines that a civil penalty for violation of that statute or rule would not achieve the purposes of licensure. If the department has not adopted a rule designating the minimum and maximum civil penalty that may be assessed for violation of a statute or rule, the maximum civil penalty that may be imposed for violation of that statute or rule shall be the lowest figure set under the appropriate subsection of § 33-2-409 that applies to the violation.

(c) (1) The procedure governing the suspension or revocation of a license or imposition of a civil penalty shall be as prescribed in this subsection (c).

(2) A complaint shall be filed by the department stating facts constituting a ground or grounds for the proposed action.

(3) If the department determines that a license should be suspended or revoked, a civil penalty imposed, or both, it shall so notify the licensee. Within fifteen (15) days of notification, the licensee may file a written request for review by the panel appointed under § 33-2-403(d). The review shall be at the earliest possible date, and the panel shall report its recommendations to the commissioner. The commissioner shall determine whether the original action shall remain effective and shall notify the licensee. Within fifteen (15) days of notification, the licensee may file a written request for a hearing before the department. The hearing shall be conducted under the Uniform Administrative Procedures Act, complied in title 4, chapter 5.

(4) The department may determine after the hearing that the license be suspended or revoked, that a civil penalty be imposed, or that no action be taken.

(5) If the department determines that a license should be suspended, the department may also set the conditions to be met by the licensee during the period of suspension to entitle the licensee to resume operation of the service or facility.

(6) If the department determines that a license should be suspended or revoked, a civil penalty should be imposed, or both, the department shall enter an order stating the grounds for the action.

(7) The department may, after a hearing, hold a case under consideration and specify requirements to be met by a licensee to avoid either suspension, revocation, or civil penalty. In those cases, the department shall enter an order accordingly and notify the licensee by certified mail. If the licensee complies with the order and proves that fact to the satisfaction of the department, the department shall enter an order showing satisfactory compliance and dismiss the case because of compliance.

(d) If a civil penalty lawfully imposed under this part is not paid, the penalty shall be recoverable in the name of the state by the attorney general and reporter in the chancery court of Davidson County or by legal counsel for the department in the chancery court of the county in which all or part of the violation occurred.



§ 33-2-408 - Sanctions against licensed entities.

(a) All proceedings by the department of intellectual and developmental disabilities (DIDD) to impose sanctions against licensed entities under this title shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The proceedings shall include notice and opportunity for a hearing before an administrative law judge who shall issue an initial order.

(b) Sanctions shall include any action by DIDD, based upon alleged deficient practices of the licensed entity, to impose financial or contractual penalties, including the following:

(1) Financial penalties shall include fines, liquidated damages or denial, withholding or delay of a payment;

(2) Imposition of moratoria on admissions when the limitations are unrelated to state budget considerations; or

(3) Actions against the entity based upon allegations that the entity is responsible for abuse, neglect, exploitation, misappropriation or mistreatment of an individual for whom the entity is responsible.

(c) Sanctions do not include any action to recoup moneys that are determined by DIDD to be unearned, according to stipulations specified in the provider agreement between DIDD and the provider.

(d) The provisions of this section shall not prevent termination of any contract with the licensed entity in accordance with the provisions of that contract. In those cases the contractor shall have only the due process rights, if any, otherwise provided by law regarding termination of state contracts.

(e) All sanctions, except for financial sanctions, may be imposed immediately by DIDD. This does not prevent the provider from appealing the decision using the process as provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(f) These requirements shall not prevent the DIDD or the provider from pursuing alternative means of resolving issues related to sanctions while the process as provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, is pending.



§ 33-2-409 - Amount of civil penalties.

(a) A civil penalty of not less than two hundred fifty dollars ($250) and not more than five hundred dollars ($500) may be imposed on a licensee for a violation of a statute or rule.

(b) A civil penalty of not less than five hundred dollars ($500) and not more than five thousand dollars ($5,000) may be imposed on a licensee for a second or subsequent violation of the same kind committed within twelve (12) months of the first penalty being imposed.



§ 33-2-410 - Service recipient protection trust fund.

(a) The commissioner shall establish and maintain a service recipient protection trust fund, created by the deposit of all civil penalty moneys collected under the provisions of this part.

(b) The trust fund shall be maintained for the purpose of protecting the service recipients of a facility or service, whose noncompliance with the conditions of continued licensure, applicable state and federal statutes, rules, or contractual standards threatens the service recipients' care or property or the facility's or service's continued operation.

(c) Notwithstanding any provision of law to the contrary, trust funds remaining unspent at the end of the fiscal year shall be carried over into the budget of the department for the subsequent fiscal year, and shall continue to be carried over from year to year until expended for the purposes prescribed in this section.



§ 33-2-411 - Surveyor to notify licensee of violations.

If a licensure surveyor finds a violation of a statute or rule that may be a ground for a civil penalty, the surveyor shall advise the licensee of the finding orally before concluding the survey.



§ 33-2-412 - Suit to enjoin services rendered without license or under suspended or revoked license.

(a) A department may sue to enjoin any person, partnership, association or corporation from establishing, conducting, managing or operating any service or facility providing mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability services, or personal support services within the meaning of this part without having obtained a license or while its license has been suspended or revoked. Suit may be brought in the name of the state by the attorney general and reporter in the chancery court of Davidson County or by legal counsel for a department in the chancery court of the county in which all or part of the violations occurred.

(b) In charging any defendant in a complaint for injunction, it shall be sufficient to charge that the defendant did, upon a certain day and in a certain county, establish, conduct, manage or operate a service or facility providing mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability services, or personal support services or that the defendant is about to do so without having a license, without averring any further or more particular facts concerning the case.



§ 33-2-413 - Inspections of facilities.

(a) The department shall make at least one (1) unannounced life safety and environmental inspection of each licensed service or facility yearly. The department shall inspect for quality standards all licensees that contract with the department as part of its contract monitoring. The department shall inspect for quality standards all licensees that do not contract with the department. The department may deem a service or facility in compliance without inspection if the service or facility meets another government agency's certification or accreditation requirements provided for in rules of the department.

(b) With or without giving notice, the department may enter the premises and inspect any applicant or licensee when a complaint is filed with the department against the applicant or licensee or when the department otherwise deems inspection in the interest of service recipients. Inspection may include review of physical plant, program, activities, and applicant or licensee records.

(c) The department may charge a fee for any service or facility inspection in an amount not to exceed fifty dollars ($50.00).

(d) If the department finds noncompliance with life safety or food service standards relating to non-life threatening issues, the department shall refer the findings to the state or local agency responsible for life safety or food service inspection for re-inspection or review in accordance with life safety or food service standards. The department will accept the state or local agency's determination.

(e) The department shall, to the extent practicable, coordinate life safety inspections to avoid duplication without good cause in the same calendar year by other government agencies that apply substantially the same standards.



§ 33-2-414 - Departmental assistance to applicants and to service recipients affected by license denial, suspension or revocation.

The department may provide assistance to applicants for a license under this part. The department shall provide assistance in placing service recipients who are adversely affected by denial, suspension, or revocation of a license under this part.



§ 33-2-415 - Provisional licenses.

(a) The department may grant a provisional license for up to one (1) year to a service or facility if:

(1) The service or facility is making a diligent effort to comply with standards adopted under this part;

(2) The continued operation of the service or facility will not endanger the health or safety of its service recipients;

(3) The continued operation of the service or facility is necessary because care is not otherwise reasonably available for its service recipients;

(4) The service or facility has submitted an acceptable compliance plan specifying how and when deficiencies will be corrected; and

(5) The service or facility has substantially met the commitments made in the preceding year's compliance plan, if any.

(b) Failure to meet the commitments made in the compliance plan is a ground for revocation or suspension of the license.

(c) Copies of provisional licenses and compliance plans shall be maintained in a central location and are open to public inspection.



§ 33-2-416 - Department to investigate reports of abuse, dereliction or deficiency in operation of facility -- Private cause of action -- Departmental remedies.

(a) The department shall investigate reports of serious abuse, dereliction or deficiency in the operation of a licensed service or facility.

(b) (1) A person making any report or investigation pursuant to this part, including representatives of the department in the reasonable performance of their duties and within the scope of their authority, shall be presumed to be acting in good faith and shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed.

(2) Any such person shall have the same immunity with respect to participation in any judicial proceeding resulting from the report or investigation.

(3) Any person making a report under the provisions of this part shall have a civil cause of action for appropriate compensatory and punitive damages against any person who causes a detrimental change in the employment status of the reporting party by reason of the report.

(c) (1) The commissioner shall suspend or revoke the license of any service or facility if serious abuse, dereliction or deficiency is found and not corrected in a reasonable time.

(2) The commissioner, in the commissioner's discretion, may suspend enrollment in a service or facility pending resolution of the investigation or of proceedings to suspend, revoke, or deny the license, or until the service or facility corrects any serious abuse, dereliction, or deficiency found in the course of the investigation. The commissioner may suspend enrollment in a licensed service or facility based on probable cause to believe that serious abuse, dereliction, or deficiency in the operation of the licensed service or facility has occurred or would occur without suspension of enrollment. Suspension of enrollment shall not exceed a period of one hundred twenty (120) days except that, in the discretion of the commissioner, the period may be extended for an additional period not to exceed one hundred twenty (120) days. Nothing in this part takes away from the right of the department to issue an order of summary suspension of the license pursuant to § 4-5-320(c) and (d).



§ 33-2-417 - Provision of services without license -- Actions by commissioner -- Violations.

(a) If a commissioner finds that a service or facility is providing mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability services, or personal support services without a license, the commissioner may, without prior notice, order the service or facility immediately to cease and desist from providing mental health, alcohol and drug abuse prevention and/or treatment, intellectual or developmental disability services, or personal support services. Before issuing a cease and desist order, the commissioner shall find that entering the order is in the public interest; necessary for the protection of the health, safety, or welfare of the service recipients of the service or facility; and consistent with the purposes fairly intended by this part.

(b) The order shall state the relevant findings of fact and conclusions of law that support the commissioner's finding that entering the order without prior notice is in the public interest, necessary for the protection of the service recipients of the service or facility, and consistent with this part. The order shall provide notice to the respondent of the respondent's rights and responsibilities concerning review of the order.

(c) (1) The owner of the service or facility ordered to cease and desist operation may seek review of the order before the commissioner or the commissioner's designee under this subsection (c).

(2) The owner or legal representative of the service or facility may request an informal conference before the commissioner or the commissioner's designee. The request shall be filed with the commissioner within thirty (30) days of entry of the order. The commissioner or the commissioner's designee shall convene the requested informal conference within seven (7) days of the date of receipt of the request. The conference is informal and the service or facility has the right to be represented by counsel at all stages of the informal conference.

(3) The sole issue to be determined at the informal conference is whether the service or facility was operating without a license as required by this part prior to or concurrently with the date of the entry of the order. This part and its rules control this determination. At the conference the commissioner may uphold, amend, or rescind the cease and desist order. Unless contested under subdivision (c)(3), the original or amended cease and desist order becomes a final order within seven (7) days.

(4) If the commissioner or the commissioner's designee determines, as a result of the informal conference, that the cease and desist order should be amended or should not be rescinded, the owner or legal representative of the service or facility may seek review of the order under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. The request shall be made in writing to the commissioner within seven (7) days of receipt of written notice of the commissioner's decision. Upon receipt of the request, the commissioner shall immediately refer the matter to the department of state for initiation of contested case proceedings.

(5) If the respondent fails to request an informal conference under subdivision (c)(1), then the cease and desist order becomes a final order of the commissioner within thirty (30) days of its entry. The service or facility may obtain judicial review of this final order in the chancery court of Davidson County under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(d) It is a Class B misdemeanor to violate a cease and desist order lawfully entered by the commissioner. Each day of operation in violation of the commissioner's cease and desist order, calculated from the date of its service upon the owner or operator of the service or facility, is a separate offense.

(e) Nothing in this part precludes any person, including the department, who is aggrieved by the operation of an unlicensed service or facility from pursuing other remedies and sanctions, including those provided by §§ 33-2-405 and 33-2-412.



§ 33-2-418 - Residential facilities.

(a) Any residential facility that houses persons with intellectual or developmental disabilities and is required by law to be licensed by the department shall not receive a license if the facility houses more than four (4) persons served and is not licensed on June 23, 2000. The department shall not license more than two (2) such residential facilities within five hundred yards (500 yds.) in any direction from other such facilities housing persons served. All set-back requirements applicable to lots where such facilities are located shall apply to such residential facilities.

(b) This section does not apply to:

(1) Housing for persons with mental illness or serious emotional disturbance;

(2) Housing for residents on property owned or leased by the state or a corporation that provides that housing if the property was recorded in the corporate or state name before January 1, 1989;

(3) Housing for service recipients when the commissioner authorizes the transfer of a license at the same site to a successor provider, if, and only if, the license holder's contract with the department is terminated, the transfer of license is necessary to sustain the quality of life of the service recipients, and the successor provider does not increase the number of service recipients at the site; or

(4) Housing for persons on a temporary or transitional basis, such as boarding facilities provided by residential schools or facilities providing services through a specialized court program addressing the needs of individuals both in court custody and dually diagnosed with an intellectual or developmental disability and mental illness.

(c) Notwithstanding any law or rule to the contrary, a residential facility or provider licensed by the department of intellectual and developmental disabilities to provide residential services to persons with intellectual or developmental disabilities shall not be prohibited from providing residential services to the elderly or adults with physical disabilities, so long as the services are adequate to ensure the health, safety and welfare of each resident.



§ 33-2-419 - Standardized training and continuing education required -- Classifications.

(a) Any individual employed by a personal support services agency to provide personal support services must complete standardized training and continuing education under department rules.

(b) The department may create classifications for personal support services agencies specializing in a type of service or care and may require additional training and continuing education for those classifications.



§ 33-2-420 - Dual licensing not required.

If an agency is licensed as a personal support services agency under this title, it does not have to be licensed under title 68, chapter 11, part 2, as a home care organization to provide personal support services. If an agency is licensed under title 68, chapter 11, part 2, as a home care organization, it does not have to be licensed under this title to provide personal support services.



§ 33-2-421 - Providers of personal support services.

(a) As used in this section, unless the context otherwise requires:

(1) "Personal support services agency" means a sole proprietorship, partnership, corporation, limited liability company, or a limited partnership that provides personal support services as defined in this part. "Personal support services agency" includes an entity that employs or subcontracts with individuals who provide personal support services to service recipients; and

(2) "Personal support services worker" means a person licensed as a personal support services agency, or an employee or an individual subcontracted by a personal support services agency who is providing personal support services pursuant to an arrangement between a service recipient and a personal support services agency.

(b) In addition to the standards and requirements for personal support services as established by rules adopted by the department, personal support services agencies shall comply with the requirements in this section.

(c) A personal support services agency shall provide to each service recipient a consumer notice before beginning service, which shall include, at a minimum, the following:

(1) The duties, responsibilities, obligations and legal liabilities of the personal support services agency, the personal support services worker, and the personal support services recipient. The description shall clearly set forth the service recipient's responsibility, if any, for:

(A) Day-to-day supervision of the personal support services workers;

(B) Assigning duties to the personal support services worker;

(C) Hiring, firing and discipline of the personal support services worker;

(D) Provision of equipment or materials for use by the personal support services worker;

(E) Performing a criminal background check on the personal support services worker;

(F) Checking the personal support services worker's references; and

(G) Ensuring credentials and appropriate licensure/certification of a personal support services worker; and

(2) A statement identifying the personal support services agency as an employer, or contractor, as applicable, of the personal support services worker along with the responsibility the personal support services agency will assume for the payment of the personal support services worker's wages, including overtime pay for hours worked in excess of forty (40) hours in a workweek, taxes, social security, workers' compensation and unemployment compensation payments.

(d) A personal support services agency shall provide a notice to each personal support services worker who is placed with a service recipient before the worker provides any service to the service recipient. The worker notice shall contain the following information:

(1) The relationship between the personal support services agency and the personal support services workers; and

(2) A description of the duties, responsibilities, obligations and legal liabilities of the personal support services agency, the service recipient, and the personal support services worker. That description shall include the following information:

(A) A statement identifying the employing or contracting personal support services agency as responsible for the payment of the personal support services worker's wages, including overtime pay for hours worked in excess of forty (40) hours in a workweek, taxes, social security, unemployment and workers' compensation insurance as prescribed by state and federal law; and

(B) A statement identifying which party will be responsible for the personal support services worker's hiring, firing, discipline, day-to-day supervision, assignment of duties and provision of equipment or materials for use by the personal support services worker.

(e) The notices required under subsection (c) shall be signed by the service recipient or authorized representative and retained by the personal support services agency at its office for not less than two (2) years following termination of service.






Part 5 - Transportation

§ 33-2-501 - Transportation options.

The department shall develop an array of options for transportation for all regions of the state that shall include, but not be limited to, willing family members, transportation agents that are available twenty-four (24) hours per day, ambulance or other medically appropriate vehicles, law enforcement, and public and private service providers.



§ 33-2-502 - Meeting on transportation services.

The department shall, at least annually, convene a meeting on transportation service for persons with developmental disabilities, mental illness, and serious emotional disturbance. The purpose is to promote development of interagency agreements under § 33-1-308 that assure availability of generic and specialized transportation services to service recipients and their families, coordinate service options, coordinate and maximize utilization of funding mechanisms, assure training of transportation personnel in best practices for transporting service recipients. Participants shall include affected state agencies, local government, public and private transportation service providers, mental health and developmental disabilities service providers, and service recipients and members of service recipient families. There shall be a sufficient number of service recipients and their family members to assure effective representation in the meeting.






Part 6 - Conflict Resolution

§ 33-2-601 - Rules for conflict resolution procedures.

The department shall adopt rules for conflict resolution procedures to assure quick resolution, minimize disruption of service and support to service recipients, and minimize the cost of conflicts in providing services and supports.



§ 33-2-602 - Licensees to adopt conflict resolution procedures and appeal processes.

Every licensee under this title shall have a clear conflict resolution procedure, including an appeal process, that complies with the department's rules and shall communicate the procedure to each service recipient and family involved in the service. Termination of service or support because a third party payer refuses to continue to fund the service or support is not subject to the conflict resolution procedure. The location where service or support is to be provided is not subject to the conflict resolution procedure unless the location is inaccessible to the service recipient and the service recipient's family, as appropriate. The procedure must include the means to resolve a conflict informally and expeditiously in conformity with the department's rules. A licensee may not cease to provide services and supports to a service recipient with a developmental disability during the pendency of the conflict resolution over the objection of the service recipient.



§ 33-2-605 - Applicability to grievances pertaining to family support program.

This part does not apply to grievances that are to be resolved under § 33-5-209(4) policies and procedures.






Part 7 - Community Mental Health Center Cooperation Act

§ 33-2-701 - Short title.

This part shall be known and may be cited as the "Community Mental Health Center Cooperation Act of 1998."



§ 33-2-702 - Statement of policy.

It is the policy of this state to displace competition among community mental health centers with regulation to the extent set forth in this part and to actively supervise the regulation to the fullest extent required by law, in order to promote cooperation and coordination among community mental health centers in the provision of mental health services to citizens receiving the services under programs funded or administered by departments or agencies of state government, including, but not limited to, the TennCare program.



§ 33-2-703 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Community mental health center" includes any parent or corporate affiliate of a community mental health center as defined in § 33-1-101;

(2) "Cooperative agreement" means an agreement among two (2) or more community mental health centers for the offering, provision, operation, coordination, planning, funding, pricing, contracting, utilization review, or management of mental health and related services under programs funded or administered by departments or agencies of state government, including, but not limited to, the TennCare program, or the sharing, allocation, or referral of service recipients, personnel, instructional programs, support services, ancillary services, and facilities, or other services traditionally offered by community mental health centers for the programs; and

(3) "Intervenor" means any hospital, physician, allied health professional, health care provider or other person furnishing goods or services to, or in competition with, community mental health center, insurer, hospital service corporation, medical service corporation, hospital and medical services corporation, preferred provider organization, health maintenance organization, behavioral health organization, or any employer or association that directly or indirectly provides health care benefits to its employees or members.



§ 33-2-704 - Cooperative agreements among community mental health centers -- Review by department -- Certificate of public advantage.

(a) A community mental health center may negotiate and enter into cooperative agreements with other community mental health centers in the state if the likely benefits resulting from the agreements outweigh any disadvantages attributable to a reduction in competition that may result from the agreements.

(b) Parties to a cooperative agreement may apply to the department for a certificate of public advantage governing that cooperative agreement. The application shall include an executed written copy of the cooperative agreement and describe the nature and scope of the cooperation in the agreement and any consideration passing to any party under the agreement. A copy of the application and copies of all additional related materials shall be submitted to the attorney general and reporter and to the department at the same time.

(c) The department shall review the application in accordance with the standards set forth in subsection (e) and may hold a public hearing in accordance with the rules adopted by the department. The department shall give notice of the application to interested parties by publishing a notice in the state administrative register in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. Any intervenor may intervene in the proceeding and shall have standing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The department shall grant or deny the application within sixty (60) days of the date of filing of the application, and that decision shall be in writing and set forth the basis for the decision. The department shall furnish a copy of the decision to the applicants, the attorney general and reporter, and any intervenor. Should the department determine that additional time is needed to review the application, the department, upon written notice to the applicants, the attorney general and reporter and any intervenor, may extend the time for review for a period of thirty (30) days except that, in the discretion of the commissioner, the period may be extended for an additional thirty (30) days.

(d) If the cooperative agreement primarily relates to a program funded or administered by another department or agency of state government, the department may refer the application to that other department or agency to conduct the review and render the decision required by this part.

(e) The department shall issue a certificate of public advantage for a cooperative agreement if it, or the other department or agency to which the department has referred the application pursuant to subsection (d), determines that the likely benefits resulting from the agreement outweigh any disadvantages attributable to a reduction in competition that may result from the agreement.

(f) In evaluating the potential benefits of a cooperative agreement, the department may consider whether one (1) or more of the following benefits may result from the cooperative agreement:

(1) Enhanced quality of mental health and mental health-related care provided to state citizens, especially those receiving the services under programs funded or administered by departments or agencies of state government;

(2) Preservation of community mental health facilities in geographical proximity to the communities traditionally served by those facilities;

(3) Gains in the cost-efficiency of services provided by the community mental health centers involved;

(4) Improvements in the utilization of mental health resources and equipment;

(5) Avoidance of duplication of mental health resources; and

(6) Enhanced efficiency of the administration of programs of state government to provide mental health services to citizens of this state.

(g) The department's evaluation of any disadvantages attributable to any reduction in competition likely to result from the agreement may include, but need not be limited to, the following factors:

(1) The extent of any likely adverse impact on the ability of health maintenance organizations, preferred provider organizations, managed health care organizations or other health care payers to negotiate optimal payment and service arrangements with community mental health centers, or other health care providers;

(2) The extent of any reduction in competition among physicians, allied health professionals, other health care providers, or other persons furnishing goods or services to, or in competition with, community mental health centers that is likely to result directly or indirectly from the cooperative agreement;

(3) The extent of any likely adverse impact on persons with mental illness or serious emotional disturbance in the quality, availability and price of health care services; and

(4) The availability of arrangements that are less restrictive to competition and achieve the same benefits or a more favorable balance of benefits over disadvantages attributable to any reduction in competition likely to result from the agreement.

(h) The department, or other department or agency to which the department has referred the application under subsection (d), shall consult with the attorney general and reporter regarding its evaluation of any potential reduction in competition resulting from a cooperative agreement. The attorney general and reporter may consult with the United States department of justice or the federal trade commission regarding its evaluation of any potential reduction in competition resulting from a cooperative agreement. Should the attorney general and reporter, after consultation with the department, determine that it is necessary to consult with the United States department of justice or the federal trade commission, or determines that further information is needed to review the application, the department, upon written notice to the applicant, attorney general and reporter, and any intervenor, may extend the time for approval or disapproval of an application an additional forty-five (45) days.

(i) If the department, or the other department or agency to which the department has referred the application under subsection (d), determines that the likely benefits resulting from a certified agreement no longer outweigh any disadvantages attributable to any potential reduction in competition resulting from the agreement, the department, or the other department or agency to which the department has referred the application under subsection (d), may initiate contested case proceedings to terminate the certificate of public advantage in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(j) The department shall maintain on file all cooperative agreements for which certificates of public advantage remain in effect. Any party to a cooperative agreement who terminates the agreement shall file a notice of termination.

(k) The department, or the other department or agency to which the department has referred the application under subsection (d), shall review, on at least an annual basis, each certificate of public advantage it has granted under this part. The certificate shall be renewed if it is determined that the certificate continues to comply with the standards of subsection (e).

(l) Prior to making an application for a certificate of public advantage, the parties may submit an initial filing at least forty-five (45) days prior to filing the application. The initial filing shall summarize the proposed cooperative agreement, describe the affected geographic market areas and those matters described in subsections (f) and (g). The department shall review the initial filing within thirty (30) days of receipt of the filing, informing the parties of any deficiencies along with a statement of specific remedial measures as to how the deficiencies could be corrected. A review of the initial filing by the department does not constitute approval of the final application.



§ 33-2-705 - Judicial review of department decision.

Any applicant or intervenor aggrieved by a decision of the department, or the other department or agency of state government to which the department has referred the application under § 33-2-704(d), in granting or denying an application, refusing to act on an application, or terminating a certificate, is entitled to judicial review of the decision in accordance with Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 33-2-706 - Effect of grant or denial of certificate of public advantage.

(a) Notwithstanding the provisions of title 47, chapter 25, or any other provision of law to the contrary, a cooperative agreement for which a certificate of public advantage has been issued is a lawful agreement. Notwithstanding the provisions of title 47, chapter 25, or any other provision of law to the contrary, if the parties to a cooperative agreement file an application for a certificate of public advantage governing the agreement with the department, the conduct of the parties in negotiating and entering into a cooperative agreement is lawful conduct. Nothing in this subsection (a) immunizes any person for conduct in negotiating and entering into a cooperative agreement for which an application for a certificate of public advantage is not filed.

(b) If the department, or the other department or agency of state government to which the department has referred the application under § 33-2-704(d), determines that the likely benefits resulting from a cooperative agreement do not outweigh any disadvantages attributable to any potential reduction in competition resulting from the agreement, the agreement is invalid and has no further force or effect.

(c) Any dispute among the parties to a cooperative agreement concerning its meaning or terms is governed by principles of contract law.



§ 33-2-707 - Application fees.

(a) The department has the authority to establish reasonable application fees to cover the actual costs of administering the provisions of this part by rules adopted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The department is authorized to adopt necessary rules to implement the provisions of this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) Notwithstanding any other provision of law to the contrary, the department shall have applications available for use no later than January 1, 2004.



§ 33-2-708 - Center not authorized to act as insurer.

Unless otherwise permitted by law, nothing in this part shall be deemed to grant any community mental health center or group of community mental health centers pursuant to a cooperative agreement, the authority to operate as a health maintenance organization, preferred provider organization, or insurer without obtaining an appropriate license from the department of commerce and insurance.



§ 33-2-709 - Part not deemed to authorize referral to provider-owned facility in violation of law.

Nothing in this part shall be deemed to permit any referral to a provider-owned facility otherwise prohibited by state or federal law.






Part 8 - State Facilities

§ 33-2-801 - Chief officers of hospitals and developmental centers -- Appointment -- Authority.

(a) The commissioner shall appoint a chief officer for each facility to serve at the pleasure of the commissioner.

(b) The commissioner shall appoint chief officers of facilities without regard to residence on the basis of merit as measured by administrative abilities and a demonstrated quality of leadership. The chief officer shall hold a recognized degree as a psychiatrist, doctor of medicine, behavioral scientist, social scientist, public administrator, hospital administrator, or other profession involved with human development, human welfare, or health administration.

(c) Chief officers have all of the authority conferred upon them by this title and such other authority as is delegated to them by the commissioner. Chief officers have the authority to administer oaths.



§ 33-2-802 - Bond of chief officer.

Each chief officer shall give an official bond, in a sum to be fixed by the commissioner of finance and administration, the comptroller of the treasury and the state treasurer, to be executed, conditioned and filed in accordance with the provisions of title 8, chapter 19. The cost of the bond shall be paid from funds available to the facility.



§ 33-2-803 - Powers and duties of chief officers.

(a) The chief officer shall be under the direction of the commissioner and has the following powers and duties to:

(1) Exercise general superintendence over all matters relating to the facility;

(2) Perform the duties of a treasurer of the facility without any additional compensation, depositing all moneys coming into the chief officer's hands in some one of the banks designated as state depositories, for safekeeping, until drawn out from time to time for the benefit of the facility; and

(3) Make reports as the commissioner may require.

(b) The chief officer shall be authorized to make written application to the governor for issuance of requisition papers for the purpose of returning any person to the state who has left a facility without authorization and fled from the state when the person with mental illness, serious emotional disturbance, or developmental disability had been committed to the facility or the custody of the commissioner. The application shall be in the same form as required for the return of a fugitive from justice.

(c) The provisions of chapter 4, part 2 of this title, to the extent that their application would be contrary to other statutes or to federal law, shall not apply to money or funds that are paid to the chief officer of a facility by the veterans' administration.



§ 33-2-804 - Officials prohibited from trafficking in supplies.

Officials connected with management of any of the department's facilities are prohibited from contracting to furnish any supplies or equipment for use in the operation or support of the facility, and any official who violates this section shall forfeit the right to serve as the official.



§ 33-2-805 - Police powers of security guards.

The security guards at all department facilities and other personnel the commissioner may designate are vested with the powers and authority of peace officers and shall exercise the powers and authority on the grounds of facilities under the supervision of the department.



§ 33-2-806 - Trespassing on hospital or developmental center grounds -- Penalty.

The enclosed premises and the adjoining land belonging to or used by and for any of the state facilities, are private grounds. If a person goes on the premises without authority or permission, the person commits a Class C misdemeanor.






Part 9 - Boards of Trustees for State Facilities

§ 33-2-901 - Creation of boards -- Members -- Appointment -- Expenses -- Meetings -- Term of office.

(a) In order to coordinate the activities of the department's facilities, to advise the chief officer at each facility, and to better acquaint the public with the needs and activities of the facility, there shall be boards of trustees for each facility to be composed of fifteen (15) members each.

(b) (1) The commissioner, the appropriate assistant commissioner, and the chief officer at each facility shall be ex officio members of each board of trustees.

(2) The fifteen (15) members shall be appointed by the commissioner, and all shall reside in the area served by the facility.

(3) State officials are eligible for appointment by the commissioner, but not more than three (3) state officials shall be appointed members of the board at the same time.

(c) The chair and the vice chair of each board shall be designated by the commissioner.

(d) The members of each board shall receive no compensation but shall receive their actual traveling expenses for attendance upon meetings of the boards. All reimbursement for travel expenses shall be in conformity with the comprehensive travel rules.

(e) The chief officer of each facility shall serve as secretary for the respective boards.

(f) The board shall meet at least annually at a place to be designated by the chair and may meet more often upon call of the chair, or a majority of the members.

(g) The term of board members shall be three (3) years. Terms shall be staggered so that five (5) terms expire each year. The terms of members begin on July 1 next following the appointments. Subsequent appointments shall be made for a period of three (3) years, except that vacancies shall be filled by appointment by the commissioner for the unexpired term only. A member may serve no more than two (2) consecutive full terms.

(h) Members may be removed upon their failure to attend at least one half (1/2) of the scheduled meetings in any one-year period, or for good cause.



§ 33-2-902 - Duties of boards.

(a) It is the duty of each board of trustees to advise the chief officer of each facility concerning the formulation of general policies to be followed in the operation of the facility under the chief officer's jurisdiction, to recommend to the department appropriate legislation for resources and other concerns for the facility, and to publicize generally the condition of the facility and its needs.

(b) Each board of trustees in conjunction with its chief officer shall report annually to the commissioner.






Part 10 - Costs in Private Nonprofit Facilities

§ 33-2-1001 - Nonprofit service providers -- Purchasing arrangements.

Any corporation that is exempted from taxation under 26 U.S.C. § 501(c)(3), and that contracts with the department to provide services or supports to the public shall be authorized to purchase or contract to purchase goods or services at the same terms and conditions as that contracted for by the state under state purchasing contracts. Purchases by and for the corporation shall not be required to be made through the purchasing division of the department of general services.






Part 11 - Costs in State Facilities

§ 33-2-1101 - Calculation of charges for service.

(a) The commissioner, with the approval of the comptroller of the treasury and the commissioner of finance and administration, shall establish by rule a method for determination at least annually of charges for services and supports provided to service recipients in programs operated by the department, including the charges for all institutional or professional services.

(b) Charges shall be calculated using generally accepted accounting principles.



§ 33-2-1102 - Determination of indigency -- Periodic payments.

(a) The commissioner, with the approval of the comptroller and the commissioner of finance and administration, shall establish rules for determining indigence and payments to be made periodically by non-indigent recipients of service or their responsible relatives.

(b) Periodic payments by the recipient of service or the responsible relative shall be based on ability to pay as determined by factors the commissioner considers relevant.



§ 33-2-1103 - Persons liable for charges.

If a person is a service recipient in a program operated by the department or is the parent of an unemancipated child who is a service recipient in a program operated by the department, then the person is liable for the charges for the services and supports provided.



§ 33-2-1104 - Nonindigent recipients.

If a service recipient who is not indigent receives service from a program operated by the department, then the department shall at least annually establish an amount to be paid periodically by the service recipient and each responsible relative.



§ 33-2-1105 - Information from liable parties -- Effect of failure to provide information.

(a) The service recipient who receives services and supports, the service recipient's conservator or guardian, and persons who are legally liable for charges for services and supports shall furnish all information that the department deems necessary to determine the person's financial liability.

(b) If a person willfully refuses to provide the information or knowingly provides false information that results in an underassessment of liability, the person is liable for the total charges for services and supports provided and for the amount of the state's expenses incurred in recovering the amounts, including attorney salaries or fees.



§ 33-2-1106 - Person receiving services under court order.

If a service recipient obtains services and supports under a court order from a program operated by the department, the department may demand any of the service recipient's money that is in the custody of the court and credit it to the service recipient's account.



§ 33-2-1107 - Claims against recipients.

The state has a continuing claim against the recipient of service from a program operated by the department and the recipient's estate and against responsible relatives for any unpaid difference between what the department determines the person owes and what was paid for the service provided. If the recipient of service dies, or a responsible relative of the recipient of service dies, and the commissioner presents a claim for a sum unpaid and owing to the state on account of the recipient of service, then the claim shall be paid from the estate of the deceased person.



§ 33-2-1108 - Voluntary contribution of funds.

If a person who is not legally responsible to pay for a service recipient's care contributes funds voluntarily for the service recipient's care, the department may accept the funds.



§ 33-2-1109 - Prohibition on maintenance at state's expense.

(a) No service recipient may receive care at the expense of the state in a program operated by the department except:

(1) One who is indigent;

(2) A person subject to evaluation, diagnosis or treatment under chapter 5, part 5 of this title, or chapter 7, part 3 and charged with a felony, or chapter 7, part 4 of this title;

(3) A person whose service is paid for, in part, by state or federal government and the payment is conditioned on the department's acceptance of it as full satisfaction of the person's liability; or

(4) A person whose service is paid for by the service recipient or another person or a third party and the department determines, under standards approved by the commissioner of finance and administration and the comptroller of the treasury, that the state's interests are best served by accepting payment offered as full satisfaction of the service recipient's liability.

(b) Subdivision (a)(4) does not apply to any claim for payment for which the state has a suit pending to recover payment.



§ 33-2-1110 - Discrimination for inability to pay prohibited.

There shall be no discrimination in provision of services or supports based on inability to pay.






Part 12 - Personnel and Volunteers

§ 33-2-1201 - Department employees, volunteers and applicants to submit to background check and fingerprinting.

(a) To help the department determine the suitability of a person for volunteer services or employment and verify the accuracy of information submitted in support of an application to work for the department, any person who applies to work for the department as an employee, or any volunteer, whose function would include direct contact with or direct responsibility for persons with mental illness, serious emotional disturbance, or developmental disabilities shall:

(1) Agree to the release of all investigative records about the person from any source, including federal, state and local governments; and

(2) Supply a fingerprint sample for the conduct of a criminal background investigation by the Tennessee bureau of investigation. If no disqualifying record is identified, the bureau shall send the fingerprints to the federal bureau of investigation for a national criminal history record check.

(b) The department shall pay the costs for conducting any investigation under this section.



§ 33-2-1202 - Organizations to perform background checks on employees.

(a) As used in this section and § 38-6-109, "organization" means a facility or service licensed under chapter 2, part 4 of this title.

(b) Each organization shall have a criminal background check performed on each employee whose responsibilities include direct contact with or direct responsibility for service recipients. The organization shall inform the employee that it will conduct a background check. Within ten (10) days of employment or within ten (10) days of a change of responsibilities that includes direct contact with or direct responsibility for service recipients, the employee shall:

(1) Provide past work history containing a continuous description of activities over the past five (5) years;

(2) Identify at least three (3) individuals as personal references, one (1) of whom shall have known the applicant for at least five (5) years;

(3) Release all investigative records to the organization for examination for the purpose of verifying the accuracy of criminal violation information contained on an application to work for the organization; and

(4) (A) Supply fingerprint samples to be submitted for a criminal history records check to be conducted by the Tennessee bureau of investigation or the federal bureau of investigation; or

(B) Release information for a criminal background investigation by a state licensed private investigation company.

(c) (1) The organization shall check past work and personal references prior to employment of applicants. At a minimum the organization shall communicate directly with the most recent employer and each employer identified by the applicant as having employed the applicant for more than six (6) months in the past five (5) years. The organization shall communicate directly with at least two (2) of the personal references identified by the applicant. Within or prior to ten (10) days of employment of the person, organizations shall submit the information required to be provided by this subsection (c) to the entity that will conduct the criminal background check.

(2) The provisions of subsection (b) and this subsection (c) shall not apply to organizations which contract with the division of intellectual disabilities services for residential services, day services or supported employment services and such organizations shall comply with the provisions of subsection (e).

(3) The organization shall check the registry maintained by the department of health pursuant to § 68-11-1001 prior to employment of applicants or their use as a volunteer in the organization. No individual who is listed on the registry may be hired or otherwise permitted to provide services in the organization.

(d) Any cost incurred by the Tennessee bureau of investigation, the federal bureau of investigation, or a state licensed private investigation company shall be paid by the organization requesting the investigation and information. If the background check is conducted by the Tennessee bureau of investigation or the federal bureau of investigation, the payment of the costs shall be made in the amounts established by § 38-6-103.

(e) (1) Notwithstanding the provisions of subsection (b), only with respect to organizations which contract with the division of intellectual disabilities services for residential services, day services or supported employment services, each such organization shall have a criminal background check completed prior to employing any person who will be in a position that involves providing direct care to a service recipient. If a current employee of such organization has a change of responsibilities that includes direct care to a service recipient, then the organization shall have a criminal background check completed prior to such change. The organization shall inform the employee that it will conduct a background check. The employee shall:

(A) Provide past work history containing a continuous description of activities over the past five (5) years;

(B) Identify at least three (3) individuals as personal references, one (1) of whom shall have known the applicant for at least five (5) years;

(C) Release all investigative records to the organization for examination for the purpose of verifying the accuracy of criminal violation information contained on an application to work for the organization; and

(D) (i) Supply fingerprint samples to be submitted for a criminal history records check to be conducted by the Tennessee bureau of investigation or the federal bureau of investigation; or

(ii) Release information for a criminal background investigation by a state licensed private investigation company.

(2) An organization which contracts with the division of intellectual disabilities services for residential services, day services or supported employment services shall check past work and personal references prior to employment of applicants. At a minimum such organization shall communicate directly with the most recent employer and each employer identified by the applicant as having employed the applicant for more than six (6) months in the past five (5) years. The organization shall communicate directly with at least two (2) of the personal references identified by the applicant. Prior to employment, the organization shall submit the information required to be provided by this subsection (e) to the entity that will conduct the criminal background check.

(3) An organization which contracts with the department of intellectual and developmental disabilities shall check the registry maintained by the department of health pursuant to § 68-11-1001 prior to employment of applicants or their use as volunteers in the organization. No individual who is listed on the registry may be hired or otherwise permitted to provide services in the organization.

(f) Notwithstanding any provision of this section to the contrary, background checks for employees of state-operated intermediate care facilities for individuals with intellectual disabilities shall fully comply with § 33-2-1201.



§ 33-2-1203 - Contracting for temporary staffing to maintain suitable available accommodations.

If, in the commissioner's judgment, the occupancy level at a state-owned or operated hospital or treatment resource requires additional staffing for a temporary period in order to maintain suitable available accommodations, the commissioner is authorized to contract for and utilize temporary staffing at the affected location.



§ 33-2-1204 - Phasing in of reductions in bed capacity at state-owned or operated facilities.

Reductions in bed capacity at state-owned or operated hospitals or treatment resources pursuant to the fiscal year 2009-2010 budget shall be phased in as determined by the department.






Part 13 - Conflict of Interest

§ 33-2-1301 - Department officers, employees and licensees to disclose interest in mental health facilities -- Conflict of interest.

IF

(1) (A) a person is an officer or employee of the department, OR

(B) a person is an officer or employee of a licensee of the department, AND

(2) (A) the person or the person's spouse, parent, grandparent, brother, sister, or child has an ownership interest in a residential facility that is not publicly held or an ownership interest in a business that is not publicly held that owns or manages a residential facility that provides mental health or developmental disabilities services or supports, OR

(B) the person or combination of persons named in subdivision (2)(A) has an ownership interest of at least thirty-five percent (35%) in a residential facility that is publicly held that provides mental health or developmental disabilities services, OR

(C) the person or combination of persons named in subdivision (2)(A), has an ownership interest of at least thirty-five percent (35%) in a business that is publicly held that owns or manages a residential facility that provides mental health or developmental disabilities services,

THEN

(3) the person shall disclose the interest to the department or licensee, AND

(4) the person may not serve in a capacity of decision making or influence or responsibility for the direct referral or placement of persons to any residential facility that provides mental health or developmental disabilities services or supports.



§ 33-2-1302 - Penalty for violation of § 33-2-1301.

If a person violates § 33-2-1301, the commissioner shall assess a civil penalty of one thousand five hundred dollars ($1,500) per incident against the person for each violation. A penalty shall be assessed only after an informal hearing is held in the same manner as an informal hearing is held prior to the suspension of a license under § 4-5-320(d). If services or supports to a recipient of mental health or developmental disabilities services or supports have been provided in violation of § 33-2-1301, the commissioner may:

(1) Require transfer of the recipient of services or supports to another provider of services or supports as soon as is reasonably practical;

(2) Authorize the recipient of services or supports to remain with the provider of services or supports if the commissioner determines it to be in the best interests of the recipient of services or supports to remain with the provider of services or supports;

(3) Restrict the referral of other recipients of services or supports to the provider of services or supports;

(4) Exercise a combination of the preceding powers; or

(5) Impose any other appropriate sanctions in the discretion of the commissioner.



§ 33-2-1303 - Contractors to disclose interest in facility.

A person to whom this part applies shall disclose the information required by this part before being hired or as a part of a contract entered into with a provider of mental health or developmental disabilities services or supports. Failure to disclose the information shall subject the person to removal from the position held or the contract to cancellation or renegotiation.



§ 33-2-1304 - Personnel records to indicate conflict of interest as reason for relief of duties.

If a person is relieved of decision-making authority or responsibility under this part, the personnel records of the officer or employee shall state that the officer or employee was relieved of authority or responsibility solely to conform to this part.









Chapter 3 - General Rules Applicable to Service Recipients

Part 1 - General Rights of All Service Recipients

§ 33-3-101 - Rights of persons under this title equal to those of other persons except as limited by this title.

(a) No person shall be deprived of liberty on the grounds that the person has or is believed to have a mental illness, a serious emotional disturbance, a developmental disability, or is in need of service for such a condition except in accordance with the provisions of this title.

(b) A person with mental illness, serious emotional disturbance, or developmental disability has the same rights as all other persons except to the extent that the person's rights are curtailed in accordance with this title or other law.

(c) A person with mental illness, serious emotional disturbance, or developmental disability shall be provided services or supports, to the extent that facilities, equipment and personnel are available, in accordance with community standards. The chief officer shall keep records detailing services or supports received by each person. Records shall be preserved by the chief officer for not less than ten (10) years after termination of service. The records may be generated, maintained, or transferred in whole or in part to any recording medium that assures accurate preservation of the record. If a record is transferred from one medium to another, the source record may be destroyed upon determination by the chief officer that the reproduced record is true and correct and will be accurately preserved. The reproduced record is deemed to be the original record.



§ 33-3-102 - Specific rights protected.

(a) No person with mental illness, serious emotional disturbance, or developmental disability hospitalized or admitted, whether voluntarily or involuntarily, or ordered to participate in nonresidential treatment or service under this title, shall, solely by reason of the hospitalization, admission, or order, be denied the right to dispose of property, execute instruments, make purchases, enter into contractual relationships, give informed consent to treatment, and vote, unless;

(1) The service recipient has been adjudicated incompetent by a court of competent jurisdiction and has not been restored to legal capacity; or

(2) The denial is authorized by state or federal statute.

(b) No person shall make decisions for a service recipient on the basis of a claim to be the service recipient's conservator, legal guardian, guardian ad litem, caregiver under title 34, chapter 6, part 3, or to be acting under a durable power of attorney for health care under title 34, chapter 6, part 2, until the person has presented written evidence of the person's status.



§ 33-3-103 - Confidentiality of mental health records.

All applications, certificates, records, reports, legal documents, and pleadings made and all information provided or received in connection with services applied for, provided under, or regulated under this title and directly or indirectly identifying a service recipient or former service recipient shall be kept confidential and shall not be disclosed by any person except in compliance with this part.



§ 33-3-104 - Persons who may consent to disclosure of confidential information.

Information about a service recipient that is confidential under § 33-3-103 may be disclosed with the consent of:

(1) The service recipient who is sixteen (16) years of age or over;

(2) The conservator of the service recipient;

(3) The attorney in fact under a power of attorney who has the right to make disclosures under the power;

(4) The parent, legal guardian, or legal custodian of a service recipient who is a child;

(5) The service recipient's guardian ad litem for the purposes of the litigation in which the guardian ad litem serves;

(6) The treatment review committee for a service recipient who has been involuntarily committed;

(7) The executor, administrator or personal representative on behalf of a deceased service recipient;

(8) The caregiver under title 34, chapter 6, part 3; or

(9) An individual acting as an agent under the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18 or a person's surrogate as designated under title 68, chapter 11, part 18.



§ 33-3-105 - Disclosure of confidential information without consent.

Information that is confidential under § 33-3-103 may be disclosed without consent of the service recipient if:

(1) Disclosure is necessary to carry out duties under this title;

(2) Disclosure may be necessary to assure service or care to the service recipient by the least drastic means that are suitable to the service recipient's liberty and interests;

(3) As a court orders, after a hearing, upon its determination that disclosure is necessary for the conduct of proceedings before it and that failure to make the disclosure would be contrary to public interest or to the detriment of a party to the proceedings;

(4) It is solely information as to a residential service recipient's overall medical condition without clinical details and is sought by the service recipient's family members, relatives, conservator, legal guardian, legal custodian, guardian ad litem, foster parents, or friends;

(5) A service recipient moves from one service provider to another and exchange of information is necessary for continuity of service; or

(6) A custodial agent for another state agency that has legal custody of the service recipient cannot perform the agent's duties properly without the information.



§ 33-3-106 - Disclosure to advocacy agency -- Disclosure to organization paying for treatment -- Limitations.

(a) If the head of the federally mandated protection and advocacy agency for persons with mental illness, serious emotional disturbance, or developmental disability, or the designated representative of the agency head, requests disclosure of information protected by § 33-3-103 and specifies the personally identifiable service recipient information sought and the federally mandated function for which it is required, the information may be disclosed to the agency without consent. The disclosure of information shall be made solely for use in connection with the federally mandated function. The disclosures are subject to federal confidentiality laws, including the requirement that there be no further disclosure of the personally identifiable information by the agency without consent of the service recipient or conservator or of the parent's or legal guardian's consent in the case of a child. The service provider shall notify the service recipient, a child service recipient's parent or legal guardian, and the service recipient's conservator, if any, of the disclosure. All public and private service providers shall cooperate with the agency in responding to requests, including, but not limited to, those made under the Developmental Disabilities Assistance and Bill of Rights Act of 1975, 42 U.S.C. § 6000 et seq.; the Protection and Advocacy for Mentally Ill Individuals (PAMII) Act of 1986, 42 U.S.C. § 10801 et seq.; and the Protection and Advocacy for Individual Rights Act, 29 U.S.C. § 794e.

(b) If an organization may pay for a service provider's service to a service recipient, the service provider may disclose to the organization without service recipient consent only such information about the service recipient as is reasonably necessary to obtain timely payment. Disclosures are on the condition that there be no further disclosure of the personally identifiable information by the agency without service recipient consent.

(c) If the department determines that an emergency substantially impairs a provider's capacity to provide service to its service recipients and the department appoints a receiver for service recipient information, the service recipient's information may be transferred to a new service provider without service recipient consent.



§ 33-3-107 - Rules relating to disclosure of confidential information.

The department may adopt rules to implement § 33-3-103 -- 33-3-114, including rules on the form, content, and means of consent and disclosure, scope of permissible disclosure, and definitions of terms.



§ 33-3-108 - Access permitted for reports of harm and granting of access in cases of abuse.

(a) Section 33-3-103 does not preclude making reports of harm or granting access to records if making reports of harm or granting access to records is expressly required by:

(1) The Child Abuse Reporting Law, compiled in title 37, chapter 1, part 4;

(2) The Child Sexual Abuse Reporting Law, compiled in title 37, chapter 1, part 6; or

(3) The Adult Protective Services Law, compiled in title 71, chapter 6.

(b) (1) The identity of a person who reports abuse, exploitation, fraud, neglect, misappropriation or mistreatment to the department is confidential and may not be disclosed without the person's consent, except as follows:

(A) As necessary to carry out the laws cited in subsection (a);

(B) To employees of the department as necessary to investigate the report;

(C) To the abuse registry;

(D) To the appropriate district attorney general;

(E) By order of a court with jurisdiction over abuse, exploitation, fraud, neglect, misappropriation or mistreatment; or

(F) By order of a court or administrative law judge in a proceeding involving sanctions or disciplinary actions against a caregiver or an entity accused of abuse, exploitation, fraud, neglect, misappropriation or mistreatment, when it appears to such court or administrative law judge that the person making the report is or may be a witness to facts relevant to the proceeding.

(2) The person's identity is irrelevant to any civil proceeding and is not subject to disclosure, except in cases where a caregiver or other person is the subject of a complaint and can make a showing that the complaint was made with malice so that the caregiver or other person may pursue such remedies as may be permitted by law. The person may be subpoenaed if the department or district attorney general deems it necessary to protect the service recipient who is the subject of the report, but the fact that the person made the report may not be disclosed.



§ 33-3-109 - Release of information to family members and other designated persons -- Acceptance of information from family members of service recipients.

(a) A service recipient for services under chapter 6 of this title shall be given an opportunity to approve and sign an information release that authorizes the facility or program to release certain information concerning the recipient to certain family members and other designated persons. This opportunity shall be offered when the recipient is entering inpatient or outpatient treatment at a facility, admitted in an emergency room, entering in a crisis response setting, or admitted in ongoing treatment with a community mental health care provider. This opportunity shall be offered to the recipient at the time of admission, periodically during treatment, and at discharge.

(b) The service recipient may withdraw authority to release all information previously authorized, withdraw authority to release the information to any individuals previously authorized or modify either the type of information authorized in subsection (c) or the individuals to whom the information may be provided. All such changes must be executed in writing by the service recipient or:

(1) The conservator of the service recipient;

(2) The attorney in fact under a power of attorney who has the right to make disclosures under the power;

(3) The parent, legal guardian, or legal custodian of a service recipient who is a child;

(4) The service recipient's guardian ad litem for the purposes of the litigation in which the guardian ad litem serves;

(5) The treatment review committee for a service recipient who has been involuntarily committed;

(6) The executor, administrator or personal representative on behalf of a deceased service recipient; or

(7) The caregiver under title 34, chapter 6, part 3.

(c) The information release shall provide the service recipient options for authorized disclosures to:

(1) Specified family members that discloses only location;

(2) Specified family members who are to be involved with discharge instructions and linking to other services; and

(3) Specified family who are to be involved in and supportive in the treatment process.

(d) The department shall encourage education of mental health care providers regarding accepting information from family members in the course of the treatment process.



§ 33-3-110 - Disclosure to law enforcement agencies in cases of felony acts of bodily harm or sexual abuse.

Section 33-3-103 does not prohibit disclosure to a law enforcement agency that has jurisdiction over felonious acts of bodily harm or sexual offenses that appear to have been committed on the premises of a facility whose records are made confidential by § 33-3-103. If the felonious act involves a sexual offense governed by title 37, chapter 1, part 6, and title 71, chapter 6, part 1, in a locality having a sex abuse crime unit, disclosure for law enforcement investigative purposes shall be made only to that unit of the law enforcement agency. This section does not limit the requirements of disclosure of reports of harm and access to records required by title 37, chapter 1, parts 4 and 6, and title 71, chapter 6, part 1, for investigations by the department of human services. Permissible disclosure of a felonious act for the purpose of conducting a necessary investigation includes:

(1) The name of, and providing access to, witnesses or potential witnesses of the offense;

(2) The name of, and providing access to, suspects or potential suspects of the offense; and

(3) The scene of, and providing access to, where the offense occurred.



§ 33-3-111 - Records of child service recipient not available to person accused of abusing recipient -- Exceptions and limitations.

(a) In any case where a person is known to have been accused of physically or sexually abusing or neglecting a service recipient who is a child, the service recipient's record shall not be accessible to the person accused of the abuse or neglect, except if:

(1) A court orders access under § 33-3-105(3); or

(2) (A) The child's qualified mental health professional has determined in the course of the treatment or service, after consultation with the child, the child's guardian ad litem, and others on the child's behalf whom the professional deems appropriate, that the release of the child's record to the accused person would not be harmful to the child; and

(B) The accused person is the parent, legal guardian, or legal custodian of the child.

(b) If the court permits access to the child's record under subsection (a), the court shall have jurisdiction to issue any necessary orders to control access to and use of the information by the person seeking access, including the issuance of injunctive relief.



§ 33-3-112 - Disclosure to service recipient of records kept and procedures for accessing records.

(a) Upon request by a service recipient sixteen (16) years of age or older, a service provider shall disclose to the service recipient what records the provider maintains on the service recipient and how the service recipient can obtain access to them. Upon written request by a service recipient, a service provider shall permit the service recipient, within a reasonable time, to review the service recipient's record itself or the part of it that the service recipient requests or a copy of the record or the part except to the extent that:

(1) Service recipient access to the record is expressly restricted or prohibited by another statute; or

(2) The provider is authorized to deny access under subsection (b).

(b) If a person's qualified mental health professional determines that giving the service recipient, or a person acting for the service recipient, access to part of the service recipient's record poses a substantial risk of serious harm to the health or safety of the service recipient or another person, then the qualified mental health professional may refuse access to that part of the record.



§ 33-3-113 - Request by recipient to have record amended.

(a) If a service recipient requests amendment of the service recipient's record by revision, deletion, or addition to correct the record, the service provider shall, within ten (10) working days after receiving the request, either make the amendment to assure that service recipient's records do not contain inaccurate, irrelevant, or otherwise inappropriate information or inform the service recipient of its refusal, of the reason for the refusal, and of the procedure, if any, for further internal review of the decision.

(b) If any provider decides that it will not amend the record in accordance with the request, it shall permit the service recipient to file a concise statement of the reasons for the service recipient's disagreement.

(c) If any provider discloses any of the disputed information, it shall clearly note the disputed information and provide a copy of the statement of disagreement. If the provider wishes, it may also provide a concise statement of its reasons for not making the requested amendments.

(d) The service recipient may not personally alter the record.



§ 33-3-114 - Exceptions to evidentiary privilege of mental health professionals.

Notwithstanding any evidentiary privilege a qualified mental health professional may have, including §§ 24-1-207, 63-11-213, 63-22-114, and 63-23-107 [transferred to § 63-23-109], the qualified mental health professional may be compelled to testify in:

(1) Judicial proceedings under this title to commit a person with mental illness, serious emotional disturbance, or developmental disability to treatment if the qualified mental health professional decides that the service recipient is in need of compulsory care and treatment;

(2) In proceedings for which the qualified mental health professional was ordered by the court to examine the service recipient if the service recipient was advised that communications to the qualified mental health professional would not be privileged;

(3) Judicial proceedings under chapter 8, part 3 of this title; and

(4) Guardianship, conservatorship, and veterans' guardianship proceedings under title 34.



§ 33-3-115 - Information to be collected and reported to the federal bureau of investigation-NICS index and the department of safety by any clerk of court that maintains records of an adjudication as a mental defective or a judicial commitment to a mental institution.

(a) Any clerk of court that maintains records of an adjudication as a mental defective or a judicial commitment to a mental institution pursuant to chapter 6 or chapter 7 shall, in accordance with the procedures outlined in title 16, disclose the following information set out in subsection (b) solely for the purposes of complying with §§ 39-17-1316, 39-17-1351, 39-17-1352, 16-1-117(a)(6) and the NICS Improvement Amendments Act of 2007, Public Law 110-180.

(b) The following information shall be collected and reported to the federal bureau of investigation-NICS Index, and the department of safety, pursuant to subsection (b):

(1) Complete name and all aliases of the individual judicially committed or adjudicated as a mental defective, including, but not limited to, any names that the individual may have had or currently has by reason of marriage or otherwise;

(2) Case or docket number of the judicial commitment or the adjudication as a mental defective;

(3) Date judicial commitment ordered or adjudication as a mental defective was made;

(4) Private or state hospital or treatment resource to which the individual was judicially committed; and

(5) Date of birth of the individual judicially committed or adjudicated as a mental defective, if such information has been provided to the clerk.

(c) The information in subdivisions (b)(1) through (b)(5) above, the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to the provisions of such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.

(d) For purposes of this section, the following definitions shall apply:

(1) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or title 33, chapter 7;

(2) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(A) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(i) Is a danger to such person or to others; or

(ii) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(B) A finding of insanity by a court in a criminal proceeding; or

(C) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to 50a and 72b of the Uniform Code of Military Justice, codified in 10 U.S.C. §§ 850a, 876b.



§ 33-3-116 - Penalty for violation.

A violation of §§ 33-3-103--33-3-115 is a Class C misdemeanor.



§ 33-3-117 - Reporting to local law enforcement by inpatient treatment facility of involuntary commitment of service recipient.

(a) If a service recipient is involuntarily committed to an inpatient treatment facility under this title, the inpatient treatment facility shall report the service recipient to local law enforcement as soon as practicable, but no later than the third business day following the date of such commitment, who shall report the service recipient to the federal bureau of investigation-NICS Index and the department of safety as soon as practicable, but no later than the third business day following the date of receiving such notification, for the purposes of complying with the NICS Improvement Amendments Act of 2007, Public Law 110-180, as enacted and as may be amended in the future.

(b) If an inpatient treatment facility is required to report pursuant to subsection (a), the facility shall report the following information:

(1) Complete name of the person involuntarily committed;

(2) Date involuntary commitment was ordered;

(3) Private or state hospital or treatment resource to which the individual was involuntarily committed; and

(4) Date of birth of the person involuntarily committed.

(c) The information in subdivisions (b)(1)-(4), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.



§ 33-3-120 - Isolation and restraints prohibited -- Exceptions and limitations.

(a) Service recipients have the right to be free from isolation and restraints, in any form, imposed as a means of coercion, discipline, convenience or retaliation by staff. Restraints include physical and mechanical restraints and drugs used to control behavior or to restrict freedom of movement if the drug or the dosage of the drug is not a standard treatment for the service recipient's medical or psychiatric condition. Isolation is placement of a person alone in a room from which egress is prevented. Isolation and restraint may be used only while the condition justifying its use exists.

(b) A person with mental illness or serious emotional disturbance may be isolated or restrained only in emergency situations if necessary to assure the physical safety of the person or another person nearby or to prevent significant destruction of property. If a person imposes restraints or isolation, the person shall immediately contact a professional who is permitted under department rules to authorize the isolation or restraint. If the treating physician is not the person who orders isolation or restraint, the treating physician shall be consulted as soon as possible. A professional authorized by department rules shall see and evaluate the person's condition within one (1) hour of the intervention.

(c) A person with developmental disability may be restrained only as part of an approved plan or in emergency situations if necessary to assure the physical safety of the person or another person nearby or to prevent significant destruction of property. Isolation may only be used with a person with developmental disability as part of the person's approved plan. Only psychologists, psychological examiners, senior psychological examiners, physicians, behavior analysts, masters degree social workers, and others authorized to do so under department rules may develop a plan that includes or authorizes isolation or restraint of a person with developmental disability.

(d) Staff shall remain in the physical presence of a person in restraint. Staff shall continuously observe a person in isolation or restraint for the health and well being of the person.

(e) The professional shall record the use of restraint or isolation, the reasons for its use, and the duration of its use in the person's record.

(f) All staff who may have direct contact with a person being restrained or isolated shall receive ongoing education and training in alternative methods for handling behavior and the safe use of isolation and restraint.

(g) The department shall adopt rules as to circumstances under which use of restraint and isolation are permitted. The department shall distribute the rules to all who provide services covered by this title.

(h) The department shall report annually to the statewide planning and policy council on the use of restraint and isolation in the state and its rules on the subject.



§ 33-3-125 - Professional not to be related or to have financial interest.

A certificate of need for commitment for care and treatment as a person with mental illness, serious emotional disturbance, or developmental disability that is authorized or required to be made by a physician, psychologist, or other professional under this title is not valid for any purpose if:

(1) It is made by a professional who is a relative by blood, marriage, or adoption, or the legal guardian, conservator, or legal custodian of the person who is the subject of the petition, application or certificate; or

(2) It is made by a professional who has an ownership interest in a private facility in which the person is to be admitted.



§ 33-3-126 - Right to religious expression.

A licensee or provider under this title may not discourage or preclude a service recipient from exercising the right to religious expression and shall inform each service recipient in a residential environment of this right. A licensee or provider of religious service may provide transportation for a service recipient under this section.






Part 2 - Special Liability Rules

§ 33-3-201 - Liability of counselor for suicide or attempted suicide of person counseled.

(a) As used in this section, unless the context otherwise requires:

(1) "Counseling center" means any nonprofit service operated at least partially with volunteer assistance that provides counseling, assistance or guidance, either in person or by telephone, to persons with mental illness or serious emotional disturbance; and

(2) "Counselor" means any psychiatrist, psychologist, licensed psychologist with health service provider designation, certified or licensed marital and family therapist, certified or licensed professional counselor, certified or licensed social worker, or other professional trained in the field of psychiatry or psychology or any nonprofessional person acting under the guidance or supervision of the professionals.

(b) A counselor, while acting within the scope of responsibilities assigned by a counseling center, is not liable civilly or criminally for the suicide or attempted suicide of any person consulting the counselor.



§ 33-3-202 - Director of not-for-profit corporation providing service not liable for torts of recipients.

(a) While acting in good faith, the directors of a not for profit corporation that provides community residential services or supports for persons with mental illness, serious emotional disturbance, or developmental disability shall not be held personally liable for tortious acts committed by the corporation's service recipients.

(b) Subsection (a) does not preclude imposition of personal liability on a director who also acts as a paid officer or employee of the corporation.



§ 33-3-206 - Duty to predict, warn or take precautions to provide protection -- Liability.

IF AND ONLY IF

(1) a service recipient has communicated to a qualified mental health professional or behavior analyst an actual threat of bodily harm against a clearly identified victim, AND

(2) the professional, using the reasonable skill, knowledge, and care ordinarily possessed and exercised by the professional's specialty under similar circumstances, has determined or reasonably should have determined that the service recipient has the apparent ability to commit such an act and is likely to carry out the threat unless prevented from doing so,

THEN

(3) the professional shall take reasonable care to predict, warn of, or take precautions to protect the identified victim from the service recipient's violent behavior.



§ 33-3-207 - Discharge of duty.

The duty imposed by § 33-3-206 may be discharged by the professional or service provider by:

(1) Informing the clearly identified victim of the threat;

(2) Having the service recipient admitted on a voluntary basis to a hospital;

(3) Taking steps to seek admission of the service recipient to a hospital or treatment resource on an involuntary basis pursuant to chapter 6 of this title; or

(4) Pursuing a course of action consistent with current professional standards that will discharge the duty.



§ 33-3-208 - Duty of employees who transmit or record patient communications.

IF AND ONLY IF

(1) an employee of a service provider is normally responsible for transmitting or recording communications from a service recipient to a qualified mental health professional or behavior analyst, AND

(2) the employee receives a communication from a service recipient of an actual threat of bodily harm against a clearly identified victim,

THEN

(3) the employee shall communicate the threat to the professional employed by the service provider.



§ 33-3-209 - Immunity from liability where duty satisfied.

If a professional or an employee has satisfied the person's duty under § 33-3-206, § 33-3-208, or § 33-3-210, no monetary liability and no cause of action may arise against the professional, an employee, or any service provider in whose service the duty arose for the professional or employee not predicting, warning of, or taking precautions to provide protection from violent behavior by the person with mental illness, serious emotional disturbance, or developmental disability.



§ 33-3-210 - Reporting to local law enforcement by a qualified mental health professional or behavior analyst of an actual threat of serious bodily harm or death against an identifiable victim.

(a) If a service recipient has communicated to a qualified mental health professional or behavior analyst an actual threat of serious bodily harm or death against a reasonably identifiable victim or victims, the qualified mental health professional or behavior analyst, using the reasonable skill, knowledge, and care ordinarily possessed and exercised by the professional's specialty under similar circumstances, who has determined or reasonably should have determined that the service recipient has the apparent ability to commit such an act and is likely to carry out the threat unless prevented from doing so, shall immediately report the service recipient to local law enforcement, who shall take appropriate action based upon the information reported.

(b) If a mental health professional or behavior analyst is required to report pursuant to subsection (a), the professional or analyst shall report the following information:

(1) Complete name and all aliases of the service recipient;

(2) Name of the mental health professional or behavior analyst and name of private or state hospital or treatment resource from which the individual may be receiving services; and

(3) Date of birth of the service recipient.

(c) The information in subdivisions (b)(1)-(3), the confidentiality of which is protected by other statutes or regulations, shall be maintained as confidential and not subject to public inspection pursuant to such statutes or regulations, except for such use as may be necessary in the conduct of any proceedings pursuant to §§ 39-17-1316, 39-17-1353 and 39-17-1354.



§ 33-3-212 - Immunity for refusal to perform act prohibited by this title.

IF

(1) (A) a person has refused to perform any act that is prohibited by or is not lawful under this title, OR

(B) a person has relinquished authority over a service recipient based on a decision by another to whom this title gives express authority to make the decision,

THEN

(2) no monetary liability and no cause of action may arise against the person or the service provider in whose service the person was acting for the conduct.



§ 33-3-217 - Uniform assessment process for determining recipient's decision making capacity.

The department shall by rule prescribe a uniform assessment process by which to determine whether a service recipient lacks capacity to make decisions on issues within the meaning of § 33-3-218.



§ 33-3-218 - Decision making capacity of recipient.

IF

(1) (A) a service recipient, due to intellectual disability or mental impairment related to a developmental disability, is unable to make an informed decision about application for admission to a developmental center under § 33-5-301, request discharge under § 33-5-303, or a routine medical, dental, or mental health treatment, OR

(B) a service recipient, due to a diagnosed mental illness or serious emotional disorder, is unable to make an informed decision about application to a hospital or inpatient treatment resource under § 33-6-201, requesting discharge under § 33-6-206, inpatient mental health treatment, release of information, or getting information, AND

(2) the incapacity is shown by the fact that the person is not able to understand the proposed procedure, its risks and benefits, or the available alternative procedures,

THEN

(3) the person "lacks capacity" under this title for decision about that matter at this time.



§ 33-3-219 - Surrogate decision maker for medical decisions -- Immunity from liability.

IF

(1) (A) an adult with developmental disability that is not based solely on a diagnosis of mental illness or serious emotional disturbance does not have a conservator, OR

(B) a child with developmental disability that is not based solely on a diagnosis of mental illness or serious emotional disturbance does not have a parent or legal guardian, AND

(2) (A) a licensed dentist determines that the person lacks capacity to make a decision about a routine dental decision, OR

(B) a licensed psychologist with health service provider designation determines that the person lacks capacity to make a decision about routine mental health treatment, OR

(C) a licensed physician determines that the person lacks capacity to make a decision about routine medical or mental health treatment, AND

(3) the physician, psychologist, or dentist uses the assessment process prescribed by rule under § 33-3-217, AND

(4) the physician, psychologist, or dentist determines that someone is eligible to serve as a surrogate decision maker for the service recipient on the matter in question under § 33-3-220, AND

(5) the service recipient does not reject the proposed surrogate for the decision in any way, AND

(6) the physician, psychologist or dentist provides the surrogate the information necessary to an informed decision,

THEN

(7) the surrogate may decide for the service recipient with respect to the matter in question, AND

(8) the surrogate who acts in good faith, reasonably and without malice in connection with the decision shall be free from all liability, civil or criminal, by reason of the decision.



§ 33-3-220 - Eligibility to serve as surrogate decision maker.

IF

(1) a physician, psychologist, or dentist reasonably determines that an adult:

(A) knows about a service recipient's developmental disability and condition as it relates to the matter in question,

(B) is actively involved in the service recipient's life,

(C) is willing to make a decision for the service recipient on the matter in question,

(D) appears to be reasonably capable of making the decision and likely to make it objectively in the service recipient's interest,

(E) appears to have no conflict of interest with the service recipient, and

(F) is, in order of descending preference for service as a surrogate:

(i) the service recipient's spouse,

(ii) the service recipient's adult child,

(iii) the service recipient's parent or stepparent,

(iv) the service recipient's adult sibling,

(v) any other adult relative of the service recipient, or

(vi) any other adult,

THEN

(2) the adult is eligible to serve as a surrogate decision maker for the service recipient on the matter in question under §§ 33-3-219 -- 33-3-221.



§ 33-3-221 - Immunity of medical professional acting in accordance with decision of surrogate decision maker.

IF

(1) the physician, psychologist, or dentist knows of no family member, of the same or higher order of preference as the surrogate under § 33-3-220(1)(F), who objects to the surrogate's decision, AND

(2) the proposed treatment is not solely for behavior control of a service recipient,

THEN

(3) the physician, psychologist, or dentist may act on the surrogate's decision as if the service recipient had the capacity to consent and had consented personally, AND

(4) the physician, psychologist, or dentist who acts in accord with and in good faith reliance on the surrogate's decision is not subject to criminal prosecution, civil liability, or professional disciplinary action based on a subsequent finding of the invalidity of the surrogate's decision.






Part 3 - Transfers of Residential Service Recipients

§ 33-3-301 - Transfer between facilities.

(a) The commissioner may authorize the transfer of a person in a facility of the department to another department facility or to a private facility under this section. The commissioner shall give due consideration to the relationship of the person to family, guardian, conservator, and friends so as to maintain relationships and encourage visitation beneficial to the person. If a person whose transfer is authorized has been admitted or committed by court order, a certified copy of the court order shall be sent to the facility to which the person is transferred.

(b) (1) If the commissioner determines that a person could more properly be cared for and treated in a facility other than the one in which the person is a service recipient and that the transfer is in the person's best interest, the commissioner may authorize the person to be transferred for an indefinite period to another department facility. The person may be transferred to a secure facility, if, and only if, in addition, the commissioner determines that the person is substantially likely to injure the person or others if not treated in a secure facility. Notwithstanding any other provisions of this section, any transfer to a developmental center authorized under this section shall not exceed forty-five (45) days unless the transfer complies with department rules.

(2) Before a transfer is authorized, the person shall be given a physical examination by a licensed physician and a mental assessment and evaluation by a qualified professional, and complete written reports of the examination, assessment, and evaluation shall be forwarded to the commissioner by the chief officer who recommends the transfer. The reports and the chief officer's recommendation shall each include a certification that the transfer is in the person's best interests and a statement of the reasons for the conclusion.

(3) The chief officer, upon recommending transfer, shall immediately give personal notice of the recommendation by telephone or otherwise to the person's spouse, parent, adult child, legal guardian, or conservator, if any, and to the person. No person may be transferred less than twenty-four (24) hours after the notices required by this subdivision (b)(3) have been given, unless the person's spouse, parent, adult child, or legal guardian or conservator, if any, has agreed to the transfer or unless a diligent attempt by the chief officer to give notice is unsuccessful.

(4) The commissioner, upon authorizing transfer, shall immediately give to the person's spouse, parent, or adult child, legal guardian or conservator, if any, the committing court, if any, and to the service recipient written notice of the decision and a complaint form for review of transfer in the circuit court under part 7 of this chapter. The person may then be transferred immediately.

(c) (1) If the commissioner determines, upon the recommendation of the chief officer who requests a transfer, that:

(A) A person requires emergency care and treatment that cannot be provided by the transferring facility; and

(B) The transfer is in the person's best interest, the commissioner may authorize the person to be transferred immediately to another department facility. The person may be transferred to a secure facility, if, and only if, in addition, the commissioner determines that the person is substantially likely to injure such person or others if not treated in a secure facility.

(2) If the commissioner approves the emergency transfer, the commissioner shall notify the chief officers of the transferring and receiving facilities. The chief officer of the transferring facility shall then have the person transferred immediately. A bed shall remain open at the transferring facility for seventy-two (72) hours after the transfer for the readmission of the person.

(3) Within seventy-two (72) hours after the transfer, the chief officer of the receiving facility shall determine whether the transfer was appropriate. If the chief officer determines that the transfer was not appropriate, the chief officer shall return the person to the sending facility. If the chief officer determines that the transfer was appropriate, the chief officer shall immediately give the person written notice of the decision.

(4) The transfer shall not exceed thirty (30) days, after which the chief officer shall return the person to the facility from which the person came.

(5) If the chief officer of the receiving facility determines that the person requires treatment beyond the thirty-day period, the chief officer shall notify the person in writing and apply for indeterminate transfer under subsection (b). The person shall remain in the receiving facility unless the commissioner denies the application for transfer. If the commissioner denies the application, the chief officer of the receiving facility shall have the person transferred to the sending facility immediately.

(d) A person may be transferred from a state facility to a licensed private facility or from a licensed private facility to a state facility, upon proper application, approval of the sending and receiving facilities, and written notice to the committing court, if the person is committed. Once transferred, the person is lawfully admitted to the receiving facility, and the facility may retain the person under the authority of the admission or order applicable to the facility from which the person was transferred.



§ 33-3-302 - Transfer to veterans' administration facilities.

Upon receipt of a certificate of the veterans' administration that facilities are available for the care or treatment of a person ordered hospitalized pursuant to chapter 6, part 5 of this title, in any hospital for the care or treatment of persons with mental illness or serious emotional disturbance and that the person is eligible for care or treatment in a veterans' hospital or facility of the agency located in this state, the commissioner may cause the person's transfer to the veterans' hospital or facility of the United States for hospitalization in this state. No person shall be transferred to a veterans' hospital or facility of the United States if the person is confined based on conviction of a criminal offense, or if the person has been acquitted of the charge solely on the ground of mental illness, unless prior to the transfer, the court originally ordering confinement of the person enters an order for the transfer after appropriate motion and hearing. A person transferred to a veterans' hospital or facility shall be considered to be hospitalized by the veterans' administration of the United States under the original order of hospitalization.



§ 33-3-303 - Transfer of nonresident.

(a) The commissioner may provide for and authorize the transportation and transfer from the state to the service recipient's state of residence of a person with mental illness, serious emotional disturbance, or developmental disability who is a resident of a state not party to the Interstate Compact on Mental Health, if the nonparty state has reciprocal statutes conferring similar authority and if the service recipient meets the applicable standards for service under this title other than any requirement of being a state resident.

(b) (1) Subject to the availability of suitable accommodations, a nonresident person with mental illness, serious emotional disturbance, or developmental disability may be hospitalized or admitted under this title for observation, diagnosis and treatment, but in no case for a period longer than thirty (30) days, pending transfer to the state of residence.

(2) However, the commissioner may designate certain nonresident persons with mental illness, serious emotional disturbance, or developmental disabilities, not to exceed a total of one hundred (100), as "commissioner's service recipients," who because of their nonresident status in Tennessee are not entitled to hospitalization or admission in this state, but who, having families residing in the state, may be eligible for psychiatric hospitalization or admission, care and treatment for compassionate reasons.






Part 4 - Transfers from Department of Correction and Department of Children's Services

§ 33-3-401 - Mentally ill or intellectually disabled minors in youth development centers.

(a) If the chief officer of a youth development center of the department of children's services determines, on the basis of a written report of a licensed physician or licensed psychologist designated as a health service provider, that a person in the youth development center:

(1) Has serious emotional disturbance, mental illness, or intellectual disability; and

(2) Is in need of residential care and treatment for the condition that cannot be provided by the department of children's services and that can be provided at a residential facility of the department of mental health and substance abuse services or the department of intellectual and developmental disabilities, the chief officer of the youth development center shall order the person's transfer and shall notify the person of the decision and the reasons in writing not less than twenty-four (24) hours in advance of the proposed transfer.

(b) (1) If the person does not object to the transfer within twenty-four (24) hours of notice of the proposed transfer, the person shall be transferred to the appropriate residential program of the department of mental health and substance abuse services or the department of intellectual and developmental disabilities that is designated by the commissioner of mental health and substance abuse services or the commissioner of intellectual and developmental disabilities as having available suitable accommodations. The department of children's services shall retain legal custody of the person after the person has been transferred to an appropriate residential program of the department of mental health and substance abuse services or the department of intellectual and developmental disabilities.

(2) If the person objects to the transfer within twenty-four (24) hours of notice of the proposed transfer, the chief officer of the youth development center shall convene a transfer committee not less than seven (7) nor more than fourteen (14) days thereafter, and the person shall remain in the youth development center pending the decision of the transfer committee.



§ 33-3-402 - Mentally ill or intellectually disabled adult inmates.

(a) If the director of a facility of the department of correction determines, on the basis of a written report of a licensed physician or a licensed psychologist with health service provider designation, that a person in the director's custody:

(1) Has mental illness, serious emotional disturbance, or intellectual disability; and

(2) Is in need of residential care and treatment for the condition that cannot be provided at an appropriate facility of the department of correction and that can be provided at an appropriate residential program of the department of mental health and substance abuse services or the department of intellectual and developmental disabilities, the director shall order the person's transfer and shall notify the person of the decision and the reasons in writing not less than twenty-four (24) hours in advance of the proposed transfer.

(b) (1) If the person is competent and waives in writing the right to a transfer hearing, the person shall be transferred to the custody of the commissioner at a secure facility that is designated by the commissioner as having available suitable accommodations.

(2) If the person does not so waive the right to a hearing, the director shall convene a transfer committee not less than seven (7) nor more than fourteen (14) days thereafter, and the person shall remain in the facility of the department of correction pending the decision of the transfer committee.



§ 33-3-403 - Emergency residential care and treatment.

(a) If the director of a facility of the department of correction determines, on the basis of a written report of a licensed physician or a licensed psychologist designated as a health service provider, that a person in the director's custody:

(1) Has mental illness or serious emotional disturbance; and

(2) Is in need of emergency residential care and treatment for the condition that cannot be provided at an appropriate facility of the department of correction and that can be provided at an appropriate residential program of the department of mental health and substance abuse services, the director shall immediately have the person transferred to the custody of the commissioner at a facility designated by the commissioner.

(b) When a person is transferred from the department of correction to the department of mental health and substance abuse services under this section, the chief officer of the receiving facility shall convene a transfer committee not less than seven (7) nor more than fourteen (14) days thereafter unless the person is returned to the department of correction before the scheduled hearing date.



§ 33-3-404 - Transfer committees -- Appointment of members.

A transfer committee consists of five (5) persons. If the person to be transferred is in the custody of the department of children's services, the commissioner of children's services shall appoint two (2) members of the committee, neither of whom may be the transferring chief officer. If the person to be transferred is in the custody of the department of correction, the commissioner of correction shall appoint two (2) members of the committee, neither of whom may be the transferring director. The commissioner of mental health and substance abuse services or the commissioner of intellectual and developmental disabilities, as appropriate, shall appoint three (3) members to review transfers of adults and two (2) members to review transfers of children. The executive director of the state commission on children and youth or the director's designee shall be a member of a transfer committee that reviews transfers of children. The committee members shall serve at the pleasure of the appointing commissioners. The commissioners may appoint alternate committee members.



§ 33-3-405 - Transfer committee -- Chair -- Vice chair -- Voting -- Hearings -- Rights of transferees -- Evidence.

(a) The committee may elect a chair and a vice chair. The committee shall act by majority vote. No member of the committee is disqualified to participate in a hearing by virtue of prior knowledge of the case. The chair may postpone the hearing for a reasonable time upon request of the person whose transfer is proposed to permit that person to obtain counsel and witnesses. In the hearing, the committee shall receive all relevant evidence. The transferee shall be permitted to speak personally and by counsel and to present witnesses.

(b) Transfer committee proceedings under this part are not governed by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 33-3-406 - Approval or disapproval of transfer.

(a) If the committee determines that the transfer meets the standards for a transfer under this part, it shall approve the transfer. The chair shall immediately give the person written notice of the committee's decision and a summary of the factual basis for the decision and a complaint form for review of the transfer in the circuit court under part 7 of this chapter.

(b) If the transfer committee determines that the transfer does not meet the standards for a transfer under this part, it shall disapprove the transfer, and if the person has already been transferred, shall order the person returned to the transferring facility. The chair shall immediately give the person written notice of the committee's decision and a summary of the factual basis for the decision.



§ 33-3-407 - When person to be transferred.

(a) The person shall be transferred five (5) days after the receipt of the committee's notice if the person has not filed a complaint under part 7 of this chapter.

(b) The person may be transferred immediately after receipt of the notice if the person is competent and consents in writing to the transfer.



§ 33-3-408 - Determination of appropriateness of transfer.

(a) Within five (5) days, excluding Saturdays, Sundays, and legal holidays, after any transfer made without objection by the transferee under § 33-3-401 or § 33-3-402, or any transfer under § 33-3-403, the chief officer of the receiving facility of the department shall determine whether the transfer was appropriate under this part. If the transfer was based on mental illness or serious emotional disturbance, the chief officer's decision shall be based on the advice of a licensed physician. If the transfer was based on intellectual disability, the chief officer's decision shall be based on the advice of a licensed physician or a licensed psychologist with health service provider designation.

(b) (1) If the chief officer determines that the transfer of a person in the custody of the department of correction was not appropriate, the chief officer shall immediately transfer the person back to the custody of the department of correction.

(2) If the chief officer of the receiving department facility determines that the transfer of a person in the custody of the department of children's services was not appropriate, the chief officer shall immediately transfer the person back to the youth development center or other appropriate program designated by the commissioner of children's services.

(3) If the chief officer determines that the transfer was appropriate, the chief officer shall immediately give the person written notice of the decision.



§ 33-3-409 - Return of transferee from public facility.

(a) If the chief officer of a receiving facility of the department or, upon approval by the commissioner, the chief officer of a private facility that operates a program for the department determines more than five (5) days, excluding Saturdays, Sundays, and legal holidays, after a person has been transferred, that a person no longer meets the standards for a transfer under this part or that residential care and treatment in the facility are no longer advisable or beneficial, the chief officer shall order the person's return to the department of correction or the department of children's services.

(b) The chief officer shall notify the person of the decision in writing not less than seventy-two (72) hours in advance of the proposed transfer. If the person does not object within seventy-two (72) hours of the notice to the proposed return, the person shall be returned to the department of correction or the department of children's services. If the person objects within seventy-two (72) hours of the notice, the chief officer shall convene a transfer committee to review the decision not less than seven (7) days nor more than fourteen (14) days thereafter. The person shall remain at the facility pending the decision of the transfer committee.

(c) If the transfer committee determines that the person no longer meets the standards for a transfer under this part or that residential care and treatment in the facility are no longer advisable or beneficial, it shall approve the transfer.

(d) The decision of a transfer committee approving or disapproving a transfer under this section is final. The judicial remedy and procedures under part 7 of this chapter do not apply to the transfer committee decision.



§ 33-3-410 - Return of transferee from private facility.

(a) If the chief officer of a private facility that operates a program for the department determines that residential care and treatment of a transferee in the facility are no longer advisable or beneficial, the chief officer shall notify the transferee and the commissioner of the determination and of the basis for it.

(b) If the commissioner, after receipt of the notice, determines that an emergency exists and that the determination appears to be correct, the commissioner shall order the transfer immediately to a facility of the department. Within seven (7) days after the transfer, the commissioner shall have a transfer committee composed only of three (3) persons appointed by the commissioner hold a hearing to determine whether residential care and treatment of a transferee in the transferring facility are no longer advisable or beneficial. If the committee determines that the chief officer was correct, it shall approve the transfer. Otherwise, the committee shall order the person returned to the transferring facility or to another appropriate facility.

(c) If the commissioner, after receipt of the notice, determines that an emergency does not exist and that the determination appears to be correct, the commissioner shall have a transfer committee composed only of three (3) persons appointed by the commissioner hold a hearing not less than seven (7) nor more than fourteen (14) days after receipt of the notice to determine whether residential care and treatment of a transferee in the transferring facility are no longer advisable or beneficial. If the committee determines that the chief officer was correct, it shall approve the transfer. Otherwise, the committee shall disapprove the transfer. The person shall remain in the transferring facility until the committee has made its determination.



§ 33-3-411 - Runaways -- Custody.

If a transferee runs away from a department facility or a program that is operated by a private contractor for the department and is taken into custody within thirty (30) days after running away, the transferee shall be returned to the custody of the commissioner at a facility designated by the commissioner. If a transferee runs away from the facility or program and is taken into custody more than thirty (30) days after running away, the department that initiated the transfer shall designate a facility or program at which the transferee shall be returned to the custody of the transferring department.



§ 33-3-412 - Emergency residential care and treatment for minors in youth development centers.

(a) The chief officer of a youth development center shall immediately have a person transferred to a facility of the department designated by the commissioner, if the chief officer of the youth development center of the department of children's services determines, on the basis of a written report of a licensed physician or a licensed psychologist designated as a health service provider, that the person in the youth development center:

(1) Has serious emotional disturbance or mental illness; and

(2) Is in need of emergency residential care and treatment for the condition that cannot be provided at the youth development center and that can be provided by an appropriate residential program of the department.

(b) When a person in the custody of the department of children's services is transferred to a facility of the department under this section, the chief officer of the receiving facility shall convene a transfer committee not less than seven (7) nor more than fourteen (14) days thereafter, unless the person is returned to the youth development center or other appropriate program of the department of children's services before the scheduled hearing date.






Part 5 - Judicial Procedures Generally

§ 33-3-501 - Patient or resident not released during pendency of proceedings -- Exceptions.

(a) Notwithstanding any other provisions of this title, no person with mental illness, serious emotional disturbance, or developmental disability with respect to whom proceedings for hospitalization or admission under a court order have been commenced, shall be released or discharged during the pendency of the proceedings, unless ordered by the court upon application of the person with mental illness, serious emotional disturbance, or developmental disability or of the parent, legal guardian, legal custodian, conservator, spouse or adult next of kin of the person, or upon the report of the chief officer that the person with mental illness, serious emotional disturbance, or developmental disability may be discharged with safety.

(b) This provision does not limit the duties to release persons with mental illness, serious emotional disturbance, or developmental disability imposed by §§ 33-5-302, 33-5-303, and 33-6-207, and chapter 6, parts 3, 4, and 8 of this title.



§ 33-3-502 - Record of proceedings -- Copy of court order with recipient's history to hospital or developmental center.

(a) In all judicial proceedings under this title the clerk of the court in which the proceedings are held shall keep a careful and accurate record of the proceedings.

(b) (1) Whenever, in a judicial proceeding under this title, a person has been ordered hospitalized or admitted, the clerk of the court shall immediately communicate the action of the court to the chief officer of the hospital or developmental center.

(2) A copy of the court order shall be forwarded to the hospital or developmental center, together with a personal and family history of the person with mental illness, serious emotional disturbance, or developmental disability that the clerk shall complete, and any other forms or documents required by rules of the department.

(3) The department shall furnish a supply of all necessary forms to the clerks of the various courts.

(c) The clerk may communicate to the chief officer of the hospital or developmental center the cost that shall be included in the costs and expenses of the case.



§ 33-3-503 - Costs of proceedings.

(a) The reasonable costs incurred in judicial proceedings under this title shall be paid by the subject of the proceedings or the subject's estate or by the subject's responsible relatives and shall be a charge upon the estate of those liable.

(b) The reasonable costs incurred in judicial proceedings filed by the chief officer of a department facility to have a guardian or conservator appointed under title 34, shall be paid by the subject of the proceedings in conformity with that law.

(c) (1) If a subject of proceedings under this title is indigent and does not have responsible relatives able to pay the costs or if a subject of guardianship or conservatorship proceedings filed by the chief officer of a department facility is indigent under the guardianship or conservatorship law under title 34, the state shall pay the costs.

(2) For the purpose of subdivision (c)(1), the supreme court shall prescribe by rule the nature of costs for which reimbursement may be allowed, and limitations on and conditions for reimbursement of costs as it deems appropriate in the public interest, subject to the provisions of this section. The rules shall also specify the form and content of applications for reimbursement of costs to be filed under this section. The administrative director of the courts shall administer the provisions of this subsection (c) and rules adopted under this subsection (c), and shall audit and review all applications for reimbursement of costs. Upon finding payment to be in order, the administrative director of the courts shall process the payment from money appropriated for that purpose.

(d) In any case where the subject of the proceedings is judicially determined not to be involuntarily hospitalized, committed, or transferred, the costs may be taxed against the person who seeks hospitalization, commitment, or transfer of the subject of the proceedings.

(e) The court may require any petitioner to file an undertaking with surety to be approved by the court in an amount the court considers proper to assure the payment of costs and expenses and to save harmless the respondent by reason of costs incurred, including attorney's fees, if any, and damages suffered by the respondent as a result of the action.

(f) Witnesses subpoenaed to appear in proceedings held under this title shall be paid fees and mileage as provided by law for witnesses generally.



§ 33-3-504 - Physician, psychologist, or other person, as witness.

A physician, psychologist, person designated by the commissioner under § 33-6-427(b), or other professional who makes an application or conducts an examination under this title is a competent and compellable witness at any judicial proceeding conducted under it.



§ 33-3-505 - Use of audio visual technology in judicial proceeding.

(a) Any judicial proceeding under this title may be conducted by the use of audio visual technology as set out in this section.

(1) For proceedings under chapter 6, part 4 of this title, the use of audio visual technology is permissible at the court's discretion, but the court may grant any reasonable request by counsel, a party, or a guardian ad litem to conduct the proceedings in the physical presence of the court.

(2) For any other proceedings under this title, the use of audio visual technology is permissible with the agreement of all parties and at the court's discretion.

(b) Subject to the availability of suitable equipment and notwithstanding any provision of law to the contrary, proceedings may be conducted through two-way electronic audio-video communication without the physical presence of the defendant, plaintiff, witnesses or attorneys before the court. Any such hearing must be conducted so that:

(1) The defendant, plaintiff, and judge can see and hear each other throughout the entire hearing, except for the private communications excluded under subdivision (b)(5);

(2) The judge, defendant, plaintiff and their attorneys can see and hear all witnesses while they testify orally during the hearing;

(3) The judge, defendant, plaintiff and their attorneys can hear all questions asked of witnesses during their testimony;

(4) The judge, defendant, plaintiff and their attorneys can hear all questions, statements, objections, motions and arguments of any attorney or party participating in the hearing; and

(5) The defendant and defendant's attorney and plaintiff and plaintiff's attorney can communicate privately with each other during the hearing.



§ 33-3-506 - Delivery of pleadings and certificates of need for care and treatment by telefax transmission.

Pleadings and any certificates of need for care and treatment that must be filed in proceedings under this chapter, and chapters 5-8 of this title may be delivered to the court by telefax transmission in conformity with the Tennessee Rules of Civil Procedure.






Part 6 - Judicial Procedures for Residential Treatment

§ 33-3-601 - Application of part.

This part governs only proceedings under statutes that designate use of this part.



§ 33-3-602 - Contents of complaint for commitment.

A complaint for commitment shall be sworn and shall show that the defendant is subject to involuntary care and treatment under the commitment statute on which the complaint is based, and shall be accompanied either by a sworn statement by the plaintiff that the defendant has refused to be examined by certifying professionals or by certificates of need as required by the commitment statute showing:

(1) That the certifying professionals have examined the defendant within three (3) days of the date of the certificate;

(2) That they are of the opinion that the defendant is subject to involuntary care and treatment under the commitment statute; and

(3) The factual foundation for their conclusions on each item of the commitment statute.



§ 33-3-603 - Jurisdiction and venue.

(a) The complaint may be filed in a county in which the defendant resides or may be found. If the defendant is in a developmental center, hospital, or treatment resource, the complaint shall be filed where the person is, and jurisdiction of the proceedings may be transferred for good cause to the court of residence. This venue requirement does not apply to complaints filed in accordance with § 33-7-301 or § 33-7-303.

(b) Except as otherwise expressly provided in this title, only the following courts have jurisdiction over the complaint:

(1) Chancery court;

(2) Circuit court;

(3) Juvenile courts in proceedings held by judges who are lawyers or by referees;

(4) Probate court in counties having a population of more than four hundred thousand (400,000) according to the 1980 federal census or any subsequent federal census; and

(5) Court of general sessions in counties having a metropolitan form of government and having a population of more than four hundred thousand (400,000) according to the 1990 federal census or any subsequent federal census; provided, that the jurisdiction conferred by this subdivision (b)(5) is conferred only for petitions concerning mandatory outpatient treatment.



§ 33-3-605 - Service on defendant.

Upon receipt of a complaint, the clerk shall have a copy of the complaint with a notice of the time and place of the hearing, the defendant's right to counsel, and the standards for commitment that apply to the proceeding served on the defendant by personal service if the person is at liberty, or by mail, if the person is not at liberty, and shall send a copy by mail to the defendant's attorney, the chief officer of a facility in which the defendant is, and the defendant's legal guardian, legal custodian, or conservator, if any, and to the spouse, parent, or adult next of kin if there is no guardian or conservator. If mailing addresses are unknown, notice may be given by any other reasonable means.



§ 33-3-606 - Time for hearing.

The hearing shall be held as soon as possible, but not more than twenty (20) days after the complaint was filed, except that the court may continue the hearing for up to ten (10) days for good cause and may continue the hearing for as long as necessary to impanel a jury if the defendant demands a jury trial.



§ 33-3-607 - Examination of defendant -- Detention and release.

If the complaint includes or is accompanied by a sworn statement by the plaintiff that the defendant has refused to be examined by certifying professionals and the court finds that probable cause exists to believe that the defendant is subject to involuntary care and treatment and has refused to be examined by a certifying professional, the court shall order a law enforcement officer to take the defendant into custody for an examination by two (2) certifying professionals who meet the requirements of the commitment statute. The defendant may be detained for the period required to complete the examinations, but not more than forty-eight (48) hours. Upon completion of the examinations, the person shall be released, and the certifying professionals shall report their findings to the court. For good cause, the court may order further examination, including independent examination, as to the mental condition of the person and may continue the hearing until the report of the examination is made to the court.



§ 33-3-608 - Attorney -- Notification of representation - Appointment by court.

The defendant's attorney shall notify the court of the representation immediately after accepting it. If the defendant does not employ an attorney, the court shall appoint an attorney to represent the defendant not less than five (5) days in advance of the hearing. An attorney representing the defendant shall not serve as guardian ad litem. If the court determines that the defendant is not able to understand the nature of the proceedings and cannot communicate with counsel in the conduct of the case, the court may appoint another person to serve as the defendant's guardian ad litem.



§ 33-3-609 - Jury trial.

Either party may demand a jury trial on the issues.



§ 33-3-610 - Place of hearing.

The hearing shall be conducted in a place where the court is usually held or in a physical setting not likely to have a harmful effect on the mental condition of the defendant. No hearing shall be conducted in a jail or other custodial facility for the detention of persons charged with or convicted of criminal offenses. The court shall determine the place of the hearing and may exclude the public from the hearing on motion of the defendant if the interests of the defendant and the public would best be served by exclusion.



§ 33-3-611 - Transportation to hearing.

The chief officer of a facility in which the defendant is found shall arrange for suitable transportation of the person to the court where the hearing is to be held, except that the sheriff shall provide transportation if the defendant has been committed in connection with criminal charges.



§ 33-3-612 - Evidence -- Witnesses -- Continuances -- Presence or exclusion of defendant.

(a) The court shall give the defendant, the plaintiff, and all other persons to whom the clerk is required to give notice of the proceeding, an opportunity to appear at the hearing, to testify, and to present and cross-examine witnesses.

(b) The defendant shall be present at the hearing unless the defendant waives the right to be present in writing. If the defendant's attorney shows that the defendant's physical health would be endangered by being at the hearing, the court may order a continuance until the risk is terminated, and the defendant shall not be discharged during the continuance unless the hospital determines that the defendant no longer meets the commitment standards applicable in the hearing that has been continued. If the court determines that the defendant's conduct at the hearing is so violent or otherwise disruptive that it creates a serious risk of harm to the defendant or others at the hearing or so disrupts the proceedings that they cannot be conducted in a proper manner, the court may order the defendant restrained or excluded to the extent necessary to the proper conduct of the proceedings. If the defendant is not present at or is excluded from the hearing, the court shall make a written finding of fact as to why the hearing is held in defendant's absence.



§ 33-3-613 - Conduct of hearing.

The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure.



§ 33-3-614 - Names of examining professionals -- Availability to defendant.

If the names of examining professionals who certified the person's need for care and treatment did not accompany the complaint, they shall be made available to the defendant and counsel prior to the hearing.



§ 33-3-615 - Testimony of professionals -- Depositions or affidavits.

(a) The testimony of a certifying professional may be made by deposition or affidavit only with the consent of the defendant's counsel. If the testimony is given by deposition or affidavit, the court shall make a specific finding of fact that the defendant or the defendant's counsel has consented, and the defendant's right of cross-examination of the certifying professional shall be preserved.

(b) If consent is not given for testimony by deposition or affidavit, a professional who would be qualified as a certifying professional under the commitment statute may testify instead of a certifying professional if the person has examined the defendant within ten (10) days of the hearing, and the person shall testify as to each point of the commitment statute.



§ 33-3-616 - Place of detention.

No defendant shall be detained at a jail or other custodial facility for the detention of persons charged with or convicted of criminal offenses, unless the defendant is under arrest for the commission of a crime.



§ 33-3-617 - Requisites for commitment.

IF AND ONLY IF

(1) the certificates required by law have been filed with the court showing the need for involuntary care and treatment, AND

(2) the court finds on the basis of clear, unequivocal and convincing evidence that the defendant is subject to involuntary care and treatment under the statute under which the commitment is sought,

THEN

(3) the court shall commit the person under the commitment statute on which the complaint is based.



§ 33-3-618 - Dismissal of proceedings -- Release of defendant.

(a) If the court does not commit the defendant to involuntary care and treatment, the court shall enter an order dismissing the proceedings for involuntary care and treatment.

(b) If the defendant is being held involuntarily under this title, the court shall order the immediate release of the defendant unless the defendant is in the custody of the chief officer of a facility under another law or is being held on charges of the commission of a criminal offense or of juvenile delinquency.



§ 33-3-619 - Commitment to involuntary care -- Disclosure of information.

If a commitment to involuntary care and treatment is entered, the certifying professionals shall disclose to the hospital, treatment resource, or developmental center that admits the person on its request information they have about the person, including diagnosis, past treatment, and anything else relating to the person's condition that may aid the facility in providing appropriate care and treatment.



§ 33-3-620 - Appeals.

Appeals from proceedings for involuntary care and treatment shall be taken under the general law governing appeals.






Part 7 - Judicial Procedures for Review of Transfers

§ 33-3-701 - Commencement of proceedings.

Judicial proceedings for the determination of whether a person may be transferred to a facility or continues to be eligible for treatment in a facility to which that person was transferred under part 3 or 4 of this chapter, may be commenced by filing a complaint in circuit court where the receiving department facility is located. The person or a parent, legal guardian, legal custodian, conservator, spouse or responsible relative of the person may initiate the review proceedings.



§ 33-3-702 - Notice of complaint and hearing.

Upon receipt of a complaint the clerk shall mail notice of the filing and of the time and place of the hearing to the transferee and the plaintiff and shall mail notice and a copy of the complaint to the chief officers of the transferring facility and of the receiving facility and to the transferee's spouse, parent, responsible relative, legal guardian, legal custodian, or conservator. If mailing addresses are unknown, notice may be given by any other reasonable means.



§ 33-3-703 - When hearings held -- Continuances.

The hearing shall be held as soon as possible after the complaint was filed. At the request of counsel for the transferee, the hearing shall be continued for up to ten (10) days for preparation of the case.



§ 33-3-704 - Transferee's attorney.

The transferee's attorney shall notify the court of the representation immediately after accepting it. If the transferee or others on the transferee's behalf do not employ an attorney for the transferee, the court shall appoint an attorney to represent the transferee. An attorney representing the transferee shall not serve as guardian ad litem. If the court determines that the transferee is not able to understand the nature of the proceedings and cannot communicate with counsel in the conduct of the case, the court may appoint another person to serve as the transferee's guardian ad litem.



§ 33-3-705 - Jury trial.

Either party may demand a jury trial on the issues.



§ 33-3-706 - Place of hearings -- Exclusion of public.

The hearing shall be conducted in a place where the court is usually held or in a physical setting not likely to have a harmful effect on the mental condition of the transferee. No hearing shall be conducted in a jail or other custodial facility for the detention of persons charged with or convicted of criminal offenses unless the transferee is being held in connection with the offenses. The court shall determine the place of the hearing and may exclude the public from the hearing on motion of the transferee if the interests of the transferee and the public would best be served by exclusion.



§ 33-3-707 - Hearings -- Parties -- Evidence -- Witnesses -- Conduct.

(a) The court shall give the plaintiff, the transferee, and all other persons to whom the clerk is required to give notice of the proceeding an opportunity to appear at the hearing, to testify, and to present and cross-examine witnesses.

(b) The transferee shall be present at the hearing unless the transferee waives the right to be present in writing. If the transferee's attorney shows that the transferee's physical health would be endangered by being at the hearing, the court may order a continuance until the risk is terminated. If the court determines that the transferee's conduct at the hearing is so violent or otherwise disruptive that it creates a serious risk of harm to the transferee or others at the hearing or so disrupts the proceedings that they cannot be conducted in a proper manner, the court may order the transferee restrained or excluded to the extent necessary to the proper conduct of the proceedings. If the transferee is not present at or is excluded from the hearing, the court shall make a written fact finding as to why the hearing is held in the transferee's absence.



§ 33-3-708 - Hearings informal.

The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure.



§ 33-3-709 - Testimony of examining professionals -- Depositions and affidavits.

The testimony of an examining professional may be made by deposition or affidavit only with the consent of the transferee's counsel. If the testimony is given by deposition or affidavit, the court shall make a specific finding of fact that the transferee's counsel has consented, and the transferee's right of cross-examination of the examining professional shall be preserved. If consent is not given for testimony by deposition or affidavit, a professional who would be qualified as an examining professional under the commitment statute may testify instead of an examining professional, if the person has examined the transferee within ten (10) days of the hearing.



§ 33-3-710 - Findings by court or jury.

If the court finds by a preponderance of the evidence under the transfer statute that the transferee is subject to transfer or continues to be eligible for care and treatment in a facility to which the person was transferred, the court shall so declare. If the court finds otherwise, the court shall order the person's transfer from the receiving facility to the transferring facility or shall order that the person not be transferred to the proposed facility. Findings of a jury with respect to the transfer criteria shall be reported by special verdict.



§ 33-3-711 - Limitations on filing complaint.

No complaint under this part may be filed by or on behalf of a transferee within six (6) months after a hearing on a previous complaint under this part.






Part 8 - Habeas Corpus

§ 33-3-801 - Right to file for writ of habeas corpus.

Any person with mental illness, serious emotional disturbance, or developmental disability in a public or private residential facility for persons with mental illness, serious emotional disturbance, or developmental disability is entitled to file for a writ of habeas corpus upon petition by the person with mental illness, serious emotional disturbance, or developmental disability or a friend to any court generally empowered to issue the writ of habeas corpus in the county in which the person with mental illness, serious emotional disturbance, or developmental disability is detained.



§ 33-3-802 - Determination of mental condition of person seeking release.

During any proceeding to determine whether to release a person with mental illness, serious emotional disturbance, or intellectual disability seeking release by means of a writ of habeas corpus under this part or § 33-3-101, or otherwise, the court shall also, if the issue is raised in the responsive pleading, determine whether the person seeking release presently has mental illness, serious emotional disturbance, or intellectual disability and meets the standards for involuntary commitment under chapter 6, part 5 of this title, or §§ 33-5-402 and 33-5-403.



§ 33-3-803 - Disposition of case.

If the court determines that the person was not admitted or committed under the governing provisions of this title or was not afforded due process of law, but that the person has a mental illness, serious emotional disturbance, or intellectual disability and because of the condition poses a likelihood of serious harm to the person or others as determined under § 33-6-501, the court may order the person returned to the hospital or developmental center where the person was located on the date of filing the petition for not more than fifteen (15) days, exclusive of Saturdays, Sundays or holidays, if, and only if, a petition under §§ 33-5-402, and 33-5-403, or chapter 6, part 5 of this title is filed immediately and is disposed of within fifteen (15) days of the court's order, exclusive of Saturdays, Sundays or holidays, unless the case is continued on request of petitioner; otherwise the person shall be released.



§ 33-3-804 - Order of discharge.

If the court ordering the discharge is not the court that ordered the commitment or admission, the court shall transmit a certified copy of the order to the court that ordered the commitment or admission. Upon receipt of the copy, the court that ordered the commitment or admission shall enter an order finding that the person has been discharged by order of the court that issued the writ of habeas corpus.






Part 9 - Violations of Service Recipient Rights

§ 33-3-901 - Wrongful hospitalization or admission -- Instituting wrongful action -- Penalties -- Immunity.

(a) A person commits a Class E felony who:

(1) Without probable cause to believe a person has developmental disability, mental illness, or serious emotional disturbance, causes or conspires with or assists a third person to cause the hospitalization or admission of the person under this title; or

(2) Causes or conspires with or assists another to cause the denial to a person of any right accorded to a person under this title.

(b) A person commits a Class E felony who:

(1) Without probable cause to believe a person has developmental disability, mental illness, or serious emotional disturbance executes a petition, application, or certificate under this title, or otherwise secures or attempts to secure the apprehension, detention, hospitalization, admission, or restraint of the person; or

(2) Knowingly makes any false certificate or application under this title.

(c) The commissioner or the chief officer of any hospital, developmental center, or treatment resource acting pursuant to this title shall be entitled to rely in good faith upon the representations made for admission by any person or any certification with respect to any person made by a professional authorized to provide certificates under this title or any court.

(d) All persons acting in good faith, reasonably and without negligence in connection with the preparation of petitions, applications, certificates or other documents or the apprehension, detention, discharge, examination, transportation or treatment of a person under this title shall be free from all liability, civil or criminal, by reason of the acts.



§ 33-3-902 - Furnishing false information -- Misdemeanor.

It is a Class C misdemeanor for any person knowingly to furnish false information for the purpose of securing the hospitalization or admission of any person to a facility for persons with developmental disability, mental illness, or serious emotional disturbance.



§ 33-3-903 - Sexual relations with service recipient.

Any employee of a service provider who has sexual intercourse with a service recipient of the service provider other than the employee's spouse or commits sexual battery on a service recipient, knowing or having reason to believe that the service recipient is a service recipient of the service provider, is subject to discharge for that conduct.



§ 33-3-904 - Aiding or abetting escape -- Inciting service recipient to violence -- Supplying with dangerous or intoxicating substances.

(a) A person commits a Class E felony who:

(1) Counsels, causes, influences, aids or assists a service recipient with mental illness, serious emotional disturbance, or developmental disability to leave a hospital or developmental center without authority after the service recipient was admitted under court order;

(2) Harbors or conceals a service recipient with mental illness, serious emotional disturbance, or developmental disability who has left a hospital or developmental center without authority;

(3) Incites a service recipient with mental illness, serious emotional disturbance, or developmental disability, while the service recipient is admitted to a hospital or developmental center, to hurt or injure another person anywhere; or

(4) Gives or sells to a service recipient with mental illness, serious emotional disturbance, or developmental disability in a hospital or developmental center, whether on the premises of the facility or elsewhere, knowing the person to be a person with mental illness, serious emotional disturbance, or developmental disability, any firearms, intoxicating drinks, drugs, or any other harmful articles.

(b) A hospital or developmental center employee or official who receives from a person with mental illness, serious emotional disturbance, or developmental disability anything of value as a gift or for a consideration commits a Class C misdemeanor.

(c) A person, who aids or abets in the commission of any of the foregoing offenses or aids or abets in a prohibited attempt, is guilty as if the person were a principal and shall be punished as a principal.









Chapter 4 - Special Rules for Residential Service Recipients

Part 1 - Rights of Residential Service Recipients

§ 33-4-101 - Right to receive visitors -- Right to communicate with family, attorney, physician, minister and courts.

(a) A person with mental illness, serious emotional disturbance, or developmental disability is entitled to:

(1) Receive visitors during regular visiting hours; and

(2) Communicate, orally or by sending and receiving uncensored mail, with the service recipient's family, attorney, personal physician, minister, and the courts.

(b) All other incoming mail or parcels may be read or opened before being delivered to a service recipient, if the chief officer of the facility believes the action is necessary for the physical or mental health of the service recipient who is the intended recipient. Mail or other communication that is not delivered to the service recipient for whom it is intended shall be returned immediately to the sender.

(c) The chief officer may make reasonable rules regarding visitors, visiting hours, and the use of communication resources.



§ 33-4-103 - Notice of admission to guardian or family.

If a person is admitted to a hospital, developmental center, or other residential service on the application of any person other than the person's parent, legal guardian, legal custodian, conservator, spouse or adult next of kin, the chief officer shall immediately notify the person's parent, legal guardian, legal custodian, conservator, spouse, or adult next of kin, if known.



§ 33-4-104 - Treatment for physical disorder prior to admission.

In considering an applicant for admission, if it appears that the person has a physical disorder that requires immediate medical care and the admitting facility cannot appropriately provide the medical care, the person shall be taken first to a physician or hospital for treatment of the medical condition. When the person has received appropriate medical attention and treatment, the person may then be transported to the appropriate facility for treatment of the person's mental illness, serious emotional disturbance, or developmental disability.



§ 33-4-105 - Written statement of release procedures and other rights.

(a) Upon admission of a person with mental illness, serious emotional disturbance, or developmental disability to a hospital, developmental center, or other residential service, the chief officer shall provide the person a written statement outlining in simple, non-technical language all release procedures and all other rights of persons under this title. The chief officer shall have the service recipient informed in language understood by the service recipient, including the service recipient's native language or sign language, if appropriate. The chief officer also shall provide the written statement to the person's parent, legal guardian, legal custodian, conservator, spouse or other nearest known adult relative. The chief officer shall provide reasonable means and arrangements for assisting the person in making and presenting requests for release, including petitions to the proper court.

(b) The service recipient shall sign on the line for signature to acknowledge having been informed of the service recipient's rights orally and in writing. The service recipient's signature shall be acknowledged in writing by at least one (1) disinterested witness.



§ 33-4-106 - Unauthorized leave from facility.

(a) If a person admitted under court order leaves a hospital, developmental center, or other residential service without authority, the chief officer shall immediately notify the court regardless of the length of the person's absence. If the person is taken into custody, the person may be returned to the facility upon an order by the court. After thirty (30) days absence the person may be dropped from the facility's records. A return after thirty (30) days absence is a new admission. A person's absence beyond thirty (30) days does not limit the power of the court to order the person's return to a facility under this section.

(b) The committing court shall be notified of the policy regarding temporary leave, and the court shall be given an opportunity to register its objection to granting temporary leave. An objection by the court does not prohibit authorization of leave. Temporary leave is not a discharge from the facility.



§ 33-4-107 - Commitment to private facility -- Certificate by disinterested professional.

(a) If a person is proposed to be committed to a private facility under this title, at least one (1) of the required certificates of need shall be from a professional who is not an employee of the private facility.

(b) For purposes of this section, employment as a faculty member by a school of medicine at a university or college associated with a hospital shall not constitute employment at a private facility.



§ 33-4-108 - Certificate of need -- Basis -- Contents -- Violation.

(a) A certificate of need for commitment for care and treatment of a person with mental illness, serious emotional disturbance, or developmental disability is not valid for any purpose unless it is based on personal observation and examination of the person made by the professional not more than three (3) days prior to the making of the certificate. The certificate shall state the facts and reasoning on which the opinions and conclusions are based.

(b) The execution of a certificate concerning the mental condition of a person by a professional who has not personally observed and examined the person is a Class E felony.



§ 33-4-109 - Notice to court, legal custodian and guardian or next of kin of death of patient or resident -- Disposal of unclaimed property after discharge or death.

(a) Upon the death of a person admitted to a facility under court order under this title, the chief officer of the facility shall mail written notice of the cause of death to the court that entered the order. Upon the death of a person who was admitted voluntarily, the chief officer shall notify the next of kin of the cause of death. The notice shall be mailed within ten (10) days of the death.

(b) Notice of a death shall also be given promptly to the person's next of kin and legal guardian, legal custodian, or conservator. The administrator, executor or personal representative of the deceased person, or if there is none, one (1) or more of the heirs at law or next of kin, shall be notified by registered mail of the deceased's personal property at the facility at the time of death. Notice to an administrator, executor or personal representative shall be directed to the probate court of the county in which that person is qualified to administer the estate of the deceased.

(c) Property left by the deceased person in the facility shall be disposed of pursuant to subsection (e) if, after diligent search and inquiry, none of the persons required to be notified can be found and notified or if the persons notified do not open the estate or otherwise proceed to dispose of the estate in a lawful manner.

(d) If a person is discharged and leaves personal property in the facility, the chief officer shall promptly notify the person by registered mail addressed to the person's last known address that the property has been left and is subject to sale under subsection (e) if not claimed.

(e) The chief officer shall keep the deceased or discharged person's personal property for six (6) months if it is not claimed. The chief officer shall then sell the property, with the approval of the commissioner, and deposit the proceeds in a fund, maintained under the supervision of the chief officer, for the benefit of needy service recipients.



§ 33-4-110 - Inability to exercise rights -- Appointment of a conservator.

If the chief officer of a facility in which a service recipient is hospitalized or admitted is of the opinion that the service recipient is unable to exercise any of the rights afforded by this chapter and chapter 3 of this title, the chief officer shall notify immediately the service recipient and the service recipient's attorney, parent, legal custodian, spouse or other nearest known adult relative of the fact, and the chief officer may file for the appointment of a conservator and shall notify those persons as to whether the chief officer intends to do so.






Part 2 - Employees as Guardians and Conservators in State Facilities

§ 33-4-201 - Designation of employee as legal guardian or conservator.

The commissioner shall designate an employee of the department whom courts may appoint, regardless of whether the employee resides in the same county as the ward, as legal guardian or conservator for a service recipient in a state facility under title 34, if the court determines that no other person or legally qualified organization will serve for the service recipient and that it is for the best interests of the service recipient that the person be appointed.



§ 33-4-202 - Qualifications of guardian, conservator or trustee.

An employee appointed under this part as legal guardian, conservator, or trustee for a person shall have sufficient background to understand the person's mental illness, serious emotional disturbance, or developmental disability. Accepting an appointment may not be made a condition of employment unless the duties are a normal part of the employee's duties and there is no conflict of interest. No employee may be appointed as legal guardian, conservator, or trustee of a person who is in the facility in which the employee works.



§ 33-4-203 - Bond.

If the total value of the assets that are turned over to an employee for a ward does not exceed five thousand dollars ($5,000) exclusive of the burial fund, the court shall not require a bond.



§ 33-4-204 - Duration of guardianship or conservatorship.

An employee serving as legal guardian or conservator under this part may serve under these provisions only so long as the employee continues to be an employee of the department and for up to ninety (90) days after the ward leaves the state facility.



§ 33-4-205 - Funds received by guardian or conservator.

All funds received by a legal guardian or conservator appointed under this part shall be handled as state funds, be accountable as all other state funds, and be audited annually by the state. All earnings on the funds shall inure to the benefit of the ward. The department shall file a copy of the annual audit with the appointing court.



§ 33-4-206 - Other assets received by guardian or conservator.

All other assets received by a legal guardian or conservator appointed under this part shall be handled as state property, except that the legal guardian or conservator may dispose of the assets in the exercise of the appointment free of laws governing the disposition of state property and shall keep a record of the disposition of all the property and the reason for the disposition.



§ 33-4-207 - Disposition of assets after termination of guardianship or conservatorship.

Upon termination of the guardianship or conservatorship, all assets remaining in the estate shall be paid to the ward or to the ward's legal representative.



§ 33-4-208 - Annual report.

An employee serving as legal guardian or conservator shall file the annual report required by title 34 with the appointing court on a form approved by the commissioner.



§ 33-4-209 - Designation of trustees for patients or residents -- Audit.

(a) The commissioner may designate employees of the department to serve as trustees for service recipients if the terms of the trust have been approved in writing by the commissioner and the attorney general and reporter.

(b) All assets, funds, and other property held as a part of the corpus of trust and income from the trust shall be audited annually by the state.



§ 33-4-210 - Coercion of guardian, conservator or trustee -- Penalty.

An employee who attempts to coerce a legal guardian, conservator, or trustee serving under this part to take any particular action as legal guardian, conservator, or trustee shall be dismissed.









Chapter 5 - Intellectual and Developmental Disabilities Services

Part 1 - Service System

§ 33-5-101 - Application of title to persons with developmental disabilities.

Services to persons with developmental disabilities are governed generally by this title, including chapters 1-4, 7, 8 and 9.



§ 33-5-102 - Effective date of part.

Persons with developmental disabilities based on conditions other than an intellectual disability are eligible for direct service under this part on March 1, 2002. Persons with an intellectual disability are eligible for direct service under this part on March 1, 2001.



§ 33-5-103 - Persons with developmental disability based solely on mental illness or serious emotional disturbance.

If a person has a developmental disability solely on the basis of having a mental illness or serious emotional disturbance, the person is not eligible to have services or supports provided for the developmental disability primarily under this chapter.



§ 33-5-104 - Developmental disabilities occurring after twenty-two years of age.

Within the limits of available services, the department may serve persons who have conditions that would constitute a developmental disability except that the disability occurred after twenty-two (22) years of age.



§ 33-5-105 - Factors in assessing eligibility for service and support under this chapter.

A person is eligible for service and support under this chapter on the basis of an intellectual disability only if the assessment that the person has an intellectual disability takes into account:

(1) Cultural and linguistic diversity as well as differences in communication and behavioral factors;

(2) Whether the person's limitations in adaptive skills occur in the context of community environments typical of the person's age peers and is indexed to the person's individualized needs for supports;

(3) Specific adaptive limitations often coexist with strengths in other adaptive skills or other personal capabilities; and

(4) With appropriate supports over a sustained period, the life functioning of a person with an intellectual disability will generally improve.



§ 33-5-106 - Application process.

A person with a developmental disability, a parent or legal guardian of a child with a developmental disability, a conservator of a person with a developmental disability, the department of children's services on behalf of a person in its legal custody who has a developmental disability, or the department of human services on behalf of a person in its legal custody who has a developmental disability, referred to as the applicant, may apply to the department through its designated entities for services and supports that they provide directly or by contract. The designated entity shall inform the applicant about all options for services and supports. When services and supports appropriate for the applicant are not available, the designated entity shall notify the applicant in writing of the basis on which the decision was made, possible service options, the prospects for obtaining service, and the time estimated before the service may be available. The applicant shall be notified periodically and in a timely manner of the status of the application. Based upon additional information, change in status may be determined by the designated entity.



§ 33-5-107 - Types of services available.

If, and only if, no suitable alternative provider is available, the chief officer of a department facility may authorize nonresidential services and supports of the developmental center to persons with developmental disabilities. A person with a developmental disability, a parent or legal guardian of a child with a developmental disability, or the conservator of a person with a developmental disability may request nonresidential services and supports. The chief officer may, in the best interests of the person, discontinue the nonresidential services and supports of a person at any time.



§ 33-5-108 - Determination of fiscal impact on licensees following regulatory or policy changes -- Notice.

The department of intellectual and developmental disabilities shall assess in writing the fiscal impact on licensees under chapter 2, part 4 of this title, of any change to any rule, regulation, policy or guideline relating to the staffing, physical plant or operating procedures of the licensee for rendering services pursuant to a contract, grant or agreement with the department. Unless exigent circumstances require the change to be implemented sooner, no less than thirty (30) days before the change in the rule, regulation, policy or guideline is to take effect, the department's estimate of fiscal impact shall be transmitted by the commissioner of intellectual and developmental disabilities to the finance, ways and means committee of the house of representatives, the finance, ways and means committee of the senate and the comptroller of the treasury for any appropriate review. If exigent circumstances, such as an unforeseen court order, require a change to be implemented sooner, then the department's statement describing the exigent circumstances that prevented thirty (30) days' notice shall be provided to the finance, ways and means committee of the house of representatives, the finance, ways and means committee of the senate and the comptroller of the treasury not later than five (5) days after implementing the change. In that case the department shall provide the estimate of fiscal impact to the entities above within sixty (60) days after implementing the change.



§ 33-5-109 - Study of issues relating to services provided to persons with developmental disabilities, intellectual disabilities and other disabilities.

(a) There is created a special joint committee to study the issues relating to services provided to persons with developmental disabilities, intellectual disability and other disabilities. This study shall include, but not be limited to:

(1) A review of the different agencies in state government providing services;

(2) The structure and location of state services to persons with developmental disabilities, intellectual disability and other disabilities;

(3) The efficiency of providing services to persons with disabilities and costs associated with providing services;

(4) An evaluation of the cost of the division of intellectual disabilities services (DIDS) waiting list and the means to reduce or eliminate it; and

(5) A look at the cost structure of services in DIDS and evaluation of differences in cost.

(b) The special joint committee shall consist of:

(1) Four (4) members of the senate, to be appointed by the speaker of the senate; and

(2) Four (4) members of the house of representatives, to be appointed by the speaker of the house.

(c) All appropriate agencies of state government shall provide assistance to the special joint committee upon request of the chair.

(d) All legislative members of the special joint committee who are duly elected members of the general assembly shall remain members of the committee until the committee reports its final findings and recommendations.

(e) The special joint committee shall be convened by the member having the greatest number of years of continuous service within the general assembly, and at its first meeting shall elect from among its legislative membership a chair, vice-chair, and other officers the committee deems necessary.

(f) The special joint committee shall timely report its final findings and recommendations to the One Hundred Sixth General Assembly no later than February 1, 2010.



§ 33-5-110 - Residential and day provider agencies task force.

(a) The speakers of the senate and house of representatives shall jointly appoint a twenty-five-person task force to review the regulations of the residential and day provider agencies contracted by the department of intellectual and developmental disabilities (DIDD) and make initial recommendations with regard to relieving expensive and unnecessary regulations on such providers to the general assembly and governor by January 1, 2011. The task force shall subsequently make annual reports to the governor and the general assembly by January 1 of each year thereafter.

(b) Eleven (11) of the members of the task force shall be appointed from a list of persons provided by DIDD's service providers. Eight (8) members shall be appointed from DIDD, at least one (1) of whom shall be an assistant commissioner with the division. One (1) member shall be an assistant commissioner with the bureau of TennCare, and one (1) member shall be appointed from the department office of licensure. Four (4) members shall be appointed from the DIDD advisory council, or its successor body.

(c) The speakers shall jointly designate two (2) of the members to serve as co-chairs of the task force. One (1) co-chair shall be a DIDD service provider, and one (1) co-chair shall be a DIDD staff person.

(d) The task force created by this section shall assume the duties and responsibilities of the regulatory relief board.

(e) Members of the task force shall serve without compensation. The task force shall complete its appointed duties and make its final report to the governor and the general assembly by June 30, 2014, at which time the task force shall cease to exist.



§ 33-5-111 - Eligibility criteria for medical assistance programs and services.

(a) Notwithstanding any provisions of state law to the contrary, eligibility criteria for medical assistance programs and services pursuant to title 71, chapter 5, for persons with intellectual or developmental disabilities shall be established by the bureau of TennCare, and set forth in the medicaid state plan, federal waivers, or in rules promulgated by the bureau of TennCare, and shall be subject to the availability of funding in each year's general appropriations act.

(b) Notwithstanding any provisions of state law to the contrary, eligibility criteria for state-funded programs and services for persons with intellectual or developmental disabilities shall be established by the department of intellectual and developmental disabilities and set forth in department rules, and shall be subject to the availability of funding in each year's general appropriations act.






Part 2 - Family Support

§ 33-5-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Council" means the state family support council appointed under § 33-5-208;

(2) "Family" means a unit that consists of either a person with a severe or developmental disability and the parent, relative, or other care giver who resides in the same household or a person with a severe or developmental disability who lives alone without such support;

(3) "Family support" means goods and services needed by families to care for their family members with a severe or developmental disability and to enjoy a quality of life comparable to other community members;

(4) "Family support program" means a coordinated system of family support services administered by the department directly or through contracts;

(5) "Severe disability" means a disability that is functionally similar to a developmental disability but occurred after the person was twenty-two (22) years of age; and

(6) "State family support council" means the council established by the department to carry out the responsibilities specified in this part.



§ 33-5-202 - State policy -- Principles for developing programs.

(a) The policy of the state is that persons with severe or developmental disabilities and their families be afforded supports that emphasize community living and enable them to enjoy typical lifestyles.

(b) Programs to support families shall be based on the following principles:

(1) Families and individuals with severe or developmental disabilities are best able to determine their own needs and should be empowered to make decisions concerning necessary, desirable, and appropriate services and supports;

(2) Families should receive the support necessary to care for their relatives at home;

(3) Family support is needed throughout the life span of the person who has a severe or developmental disability;

(4) Family support services should be sensitive to the unique needs, strengths, and values of the person and the family, and should be responsive to the needs of the entire family;

(5) Family support should build on existing social networks and natural sources of support in communities;

(6) Family support services should be provided in a manner that develops comprehensive, responsive, and flexible support to families as their needs evolve over time;

(7) Family support services should be provided equitably across the state and be coordinated across the numerous agencies likely to provide resources and services and support to families; and

(8) Family, individual, and community-based services and supports should be based on sharing ordinary places, developing meaningful relationships, learning things that are useful, and making choices, as well as increasing the status and enhancing the reputation of persons served.



§ 33-5-203 - Primary focus.

The primary focus of the family support program is supporting:

(1) Families with children with severe or developmental disabilities, school age and younger;

(2) Adults with severe or developmental disabilities who choose to live with their families; and

(3) Adults with severe or developmental disabilities who are residing in the community in an unsupported setting not a state or federally funded program.



§ 33-5-204 - Duties of contracting agency.

The contracted agency shall be responsible for assisting each family for whom services and support will be provided in assessing each family's needs and shall prepare a written plan with the person and family. The needs and preferences of the family and individual will be the basis for determining what goods and services will be made available within the resources available.



§ 33-5-205 - Scope of family support services.

The family support services included in this program include, but are not limited to, family support services coordination, information, referral, advocacy, educational materials, emergency and outreach services, and other individual and family-centered assistance services, such as:

(1) Respite care;

(2) Personal assistance services;

(3) Child care;

(4) Homemaker services;

(5) Minor home modifications and vehicular modifications;

(6) Specialized equipment and maintenance and repair;

(7) Specialized nutrition and clothing and supplies;

(8) Transportation services;

(9) Health-related costs not otherwise covered;

(10) Licensed nursing and nurses aid services; and

(11) Family counseling, training and support groups.



§ 33-5-206 - Coordination of services.

As a part of the family support program, the contracted agency shall provide service coordination for each family that includes information, coordination, and other assistance as needed by the family.



§ 33-5-207 - Families of adults with disabilities -- Services and resources.

The family support program shall assist families of adults with a severe or developmental disabilities in planning and obtaining community living arrangements, employment services, and other resources needed to achieve, to the greatest extent possible, independence, productivity, and integration into the community.



§ 33-5-208 - State family support council.

The commissioner shall appoint a state family support council comprised of fifteen (15) members, of whom at least a majority shall be persons with severe or developmental disabilities or their parents or primary care givers. The council shall have one (1) representative from each development district of the state, one (1) representative of the council on developmental disabilities, one (1) representative of the Tennessee disability coalition, one (1) representative of the Tennessee community organizations, and one (1) representative of a center for independent living. The commissioner shall appoint two (2) at-large members for the department.



§ 33-5-209 - Department to participate with council -- Policies and procedures.

The department shall participate with the state family support council and shall adopt policies and procedures regarding:

(1) Development of appropriations requested for family support;

(2) Program specifications:

(A) Criteria for program services;

(B) Methodology for allocating resources to families within the funds available;

(C) Eligibility determination and admissions; and

(D) Limits on benefits;

(3) Coordination of the family support program and the use of its funds equitably throughout the state, with other publicly funded programs, including medicaid;

(4) Resolution of grievances filed by families pertaining to actions of the family support program, and an appeals process;

(5) Quality assurance; and

(6) Annual evaluation of services, including consumer satisfaction.



§ 33-5-210 - Meetings -- Duties -- Expenses.

The state family support council shall meet at least quarterly. The council shall participate in the development of program policies and procedures, and perform other duties as are necessary for statewide implementation of the family support program. All reimbursement for travel expenses shall be in conformity with the comprehensive state travel regulations as promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 33-5-211 - Administration of program -- Funding.

The department shall administer the family support services program and shall establish annual benefit levels per family served. Implementation of this part and the program and annual benefit levels, or any portion of the program or benefits levels, are contingent upon annual line item appropriation of sufficient funding for the programs and benefits.



§ 33-5-212 - Task force to assess needs of persons with developmental disabilities with no comprehensive home and community-based services.

In accordance with policies and procedures developed and adopted by the state family support council and the department of intellectual and developmental disabilities (DIDD), information gathered through the family support program on persons with a developmental disability, other than an intellectual disability, for whom comprehensive home and community-based services are needed shall be provided to DIDD on a quarterly basis.






Part 3 - Residential Admission

§ 33-5-301 - Part definitions -- Admission to developmental center -- Emergency respite admission -- Review.

(a) As used in this part, unless the context otherwise requires:

(1) "Emergency respite admission" means an admission for up to forty-five (45) days authorized due to an emergency situation that results in the temporary inability of the person who has the care, custody, and control of a person with intellectual or developmental disability to provide proper care, custody, and control;

(2) "Regular voluntary admission" means an admission authorized by a statewide admission review committee for a specified period of time;

(3) "Respite admission" means an admission for up to forty-five (45) days authorized solely for the purpose of providing a respite for the person having responsibility for the care, custody, and control of a person with intellectual or developmental disability; and

(4) "Short-term training admission" means an admission authorized by a written agreement between a developmental center and an applicant that the center provide services and supports for a person with intellectual or developmental disability to learn how to perform a certain function or functions for a specified period of time, not exceeding six (6) months, at the end of which the center will discharge the person with intellectual or developmental disability to the care, custody, and control of the applicant.

(b) (1) Under department rules and pursuant to the direction of the statewide admission review committee, the chief officer or director of a center or the appointed designee of a developmental center, subject to the availability of suitable accommodations and the absence of a less restrictive alternative, may admit for diagnosis, care, training and treatment:

(A) A person with intellectual or developmental disability who applies for voluntary admission and does not lack capacity to apply under § 33-3-218;

(B) A child with intellectual or developmental disability whose parent or legal guardian applies for voluntary admission; or

(C) An adult whose conservator applies for voluntary admission.

(2) The departments of human services and children's services may apply for respite and emergency respite admission on behalf of a person with intellectual or developmental disability who is in their custody. Admissions to a developmental center under respite, emergency respite, or short-term training admission, or any combination of these, shall not exceed two hundred twenty-five (225) days within a twelve-month period from the first day of admission in any of the categories. A respite admission, emergency respite admission, short-term training admission, or combination of such admissions shall not be used to circumvent appearance before the statewide admission review committee when regular voluntary admission is actually sought or appropriate. No regular voluntary admission shall be based on the premise that it is for a lifetime.

(c) The statewide admission review committee shall informally review a person's emergency respite admission within seven (7) days after the person is admitted. If the review is not done, then a hearing shall be held by the committee to review the propriety of the admission as in the case of regular voluntary admissions and shall make its decision within twenty-five (25) days after admission.

(d) Upon receipt of an application for admission, the developmental center shall evaluate the person with intellectual or developmental disability to assess the person's need for services and supports and the least restrictive alternative available to provide appropriate services and supports to the person. If the evaluation results in a recommendation for a regular voluntary admission and there is an available suitable accommodation, the developmental center will report its findings and recommendations to the statewide admission review committee.

(e) The department may adopt rules to implement the statewide admissions review committee and to specify its duties and membership.



§ 33-5-302 - Periodic evaluation of admitted person -- Discharge.

The chief officer or director of a center or the appointed designee:

(1) Shall cause each person admitted under § 33-5-301 or transferred under § 33-3-301 or chapter 3, part 4 of this title to be evaluated as often as necessary, but not less often than every six (6) months;

(2) Shall discharge a person admitted under § 33-5-301 when the chief officer, director or designee and the statewide admission review committee determine that the person no longer meets the standards under which the person was admitted; or

(3) May discharge a person admitted under § 33-5-301 at any time when it is in the person's best interest.



§ 33-5-303 - Request for discharge by parent or other representative.

In the case of a person admitted under § 33-5-301, a parent or legal guardian of a child with intellectual or development disability on behalf of the child, a conservator of a person with intellectual or development disability on behalf of the person, or a person with intellectual or development disability who was admitted on the person's own application and does not lack capacity under § 33-3-218 may request discharge from a developmental center at any time by filing a request with the chief officer or director of a center or the appointed designee. If the person cannot file a written request, anyone acting on the person's behalf may file the request with the person's consent. The chief officer or director of a center or the appointed designee shall discharge the person with intellectual or development disability within twelve (12) hours after receipt of the request or at the time stated in the request, whichever is later.



§ 33-5-304 - Departmental review of admission.

(a) (1) The department may review the appropriateness of admission to a privately or publicly funded residential facility for persons with intellectual or developmental disabilities due to mental impairment. The department shall investigate to assess the validity of an allegation of:

(A) Deprivation of liberty without consent;

(B) Abuse, neglect, or exploitation;

(C) Placement that is inappropriate to meet the needs of a service recipient;

(D) Violation of a fiduciary relationship; or

(E) Any other violation of a right.

(2) If the department finds probable cause to believe the allegation after an investigation by inspection of records and interviews with personnel, service recipients and their families and there is no suitable remedy under chapter 2, part 4 of this title, the department may require a plan of compliance or may require independent review of admissions under this section for a period of time set by the department.

(b) Within five (5) days after a recommendation is made that a person with intellectual or developmental disability be admitted to a residential facility for which the department requires independent review under subsection (a), an independent reviewer designated by the department shall determine the appropriateness of the recommended residential service for the person on the basis of the interests and welfare of the person. The reviewer's decision shall not be influenced by any benefits flowing from the admission solely to the family, parents, guardian, or conservator of the person. The reviewer's decision shall be written and shall state the reasons for the decision.

(c) The reviewer's decision on publicly funded placements may be appealed to a designee of the commissioner by filing the appeal within seven (7) days after receipt of the decision. The designee of the commissioner shall review and decide the appeal within fourteen (14) days after receipt of the appeal. The only appeal of the reviewer's decision on privately funded placements is a request for reconsideration by the reviewer filed within fourteen (14) days after receipt of the decision, and the reviewer's decision is final administratively. If granted, reconsideration by the reviewer shall occur within five (5) working days after receipt of the request.

(d) The department shall designate persons from among its employees or by contract to serve as independent reviewers. A person designated to serve as the independent reviewer for a case shall have no conflict of interest with any party to the case and shall be trained with respect to the laws, rules, and information required to make competent decisions as an independent reviewer.






Part 4 - Forensic Services for Persons with Intellectual Disabilities

§ 33-5-401 - Rehabilitation for persons with intellectual disability.

(a) For purposes of this part, unless the context otherwise requires, "commissioner" means the commissioner of intellectual and developmental disabilities or the commissioner's designee.

(b) The commissioner may establish programs, including community-based programs, for training, habilitating, or rehabilitating persons with intellectual disabilities under this part.



§ 33-5-402 - Procedure for commitment of person under this part.

IF AND ONLY IF

(1) (A) a juvenile court determines in a delinquency proceeding, on the basis of an evaluation under § 37-1-128(c), that a child has an intellectual disability, OR

(B) a circuit, criminal, or general sessions court determines on the basis of an evaluation under § 33-7-301(a) that a criminal defendant is incompetent to stand trial due to an intellectual disability, OR

(C) a circuit or criminal court enters a verdict of not guilty by reason of insanity on a capital offense against a defendant with an intellectual disability,

THEN

(2) the district attorney general may file a complaint to require involuntary care and treatment of the defendant under § 33-5-403, AND

(3) only the juvenile court that has jurisdiction of the child or the circuit or criminal court before which the defendant's criminal case is pending or that would hear the case if the defendant were bound over to the grand jury has jurisdiction to hear a complaint filed under § 33-5-403.



§ 33-5-403 - Prerequisites to involuntary commitment.

IF AND ONLY IF

(1) a person has an intellectual disability, AND

(2) the person poses a substantial likelihood of serious harm under § 33-6-501 because of the intellectual disability, AND

(3) the person needs care, training, or treatment because of the intellectual disability, AND

(4) all available less drastic alternatives to judicial commitment are unsuitable to meet the needs of the person, AND

(5) the district attorney general files a complaint to require involuntary care and treatment under § 33-5-402,

THEN

(6) the person may be judicially committed to involuntary care and treatment in the custody of the commissioner in proceedings conducted in conformity with chapter 3, part 6, of this title.



§ 33-5-404 - Finding of need for involuntary commitment by designated psychologists.

No defendant may be judicially committed under § 33-5-403 unless the commissioner designates licensed physicians or licensed psychologists designated as health service providers who file in the commitment proceeding two (2) certificates of need for training and treatment certifying that the defendant satisfies the requirements of subdivisions § 33-5-403(1)-(4) and showing the factual foundation for the conclusions on each item.



§ 33-5-405 - Admission subject to availability of accommodation.

A judicially committed defendant does not come into the custody of the commissioner until the commissioner determines that the state has an available suitable accommodation and designates a licensed state facility to admit the defendant.



§ 33-5-406 - Credit on sentence for time in custody.

Whenever a person receives evaluation, training or treatment services under this part or part 5 of this chapter in connection with a criminal charge or conviction, wherever incarcerated, the person shall receive credit toward the satisfaction of the sentence for the time spent in the custody of the commissioner.



§ 33-5-407 - Court order as transfer.

Without regard to its wording, any court order of commitment under this part shall be considered in law as a transfer of the person to the custody of the commissioner.



§ 33-5-408 - Periodic evaluations.

(a) The commissioner shall cause each person committed under § 33-5-403 or transferred under § 33-3-301 or chapter 3, part 4, of this title, to be evaluated as often as necessary but not less often than every six (6) months.

(b) The commissioner or the commissioner's designee shall report the details of the findings of the evaluation performed under subsection (a) regarding persons with intellectual disabilities committed under § 33-5-403. The report shall include an assessment of the person's present condition and prospects for restoration to competence to stand trial, and shall be sent to the clerk of the court that ordered commitment, the person, the person's attorney, parents, spouse, legal guardian or conservator, if any, and the district attorney general.

(c) If, upon completion of the evaluation under subsection (a), the commissioner or the commissioner's designee determines that a person with an intellectual disability transferred under § 33-3-301, no longer meets the standards under which the person was admitted, the person shall be immediately discharged or transferred to the facility from which the person was transferred or to another appropriate facility of the department under § 33-3-301.



§ 33-5-409 - Release of intellectually disabled offenders -- Delivery to custody of court.

(a) When the commissioner or the commissioner's designee determines that any person committed under § 33-5-403, no longer meets the standards under which the person was committed, the decision maker shall immediately order the person's release and cause the person to be discharged except as provided in subsection (b) or § 33-5-410.

(b) When the commissioner or the commissioner's designee determines that a person who was committed under § 33-5-403 and who is charged with a crime for which the person is subject to being tried is restored to competence to stand trial, the decision maker shall give notice of that fact to the clerk of the court that ordered the person's commitment and deliver the person to the custody of the sheriff of the county from which the person was admitted, who shall transport the person back to the custody of the court.



§ 33-5-410 - Discharge proceedings for criminal defendant involuntarily committed to an intellectual disability facility.

(a) Whenever an intellectual disability facility determines that a person, who has been committed under § 33-5-403 by a criminal court in connection with a capital offense or with a verdict of not guilty by reason of insanity on a capital offense, no longer meets the commitment standards under which the person was committed, it shall follow the procedures set out in this section to effect the person's release from involuntary commitment.

(b) When the intellectual disability facility determines that the person no longer meets the commitment criteria under which the person was committed, it shall notify the committing court of this fact and the reasons. The determination by the department shall create a rebuttable presumption of its correctness. The court may, within ten (10) business days, holidays excluded, of receipt of the notice, set a hearing to be held within twenty-one (21) business days, holidays excluded, of receipt of the facility's notice on whether the person continues to meet the commitment criteria under which the person was committed. The court shall send notice of the hearing to the following: the person, chief officer of the facility, the person's counsel, the person's next of kin, and the district attorney general.

(c) If the court does not set a hearing and notify the facility within fifteen (15) business days, holidays excluded, of its receipt of the facility's notice, the facility shall release the person from involuntary commitment.

(d) The hearing to determine whether the person continues to meet the commitment criteria under which the person was committed shall be held within twenty-one (21) business days, holidays excluded, of the court's receipt of notice from the facility. The person shall attend the hearing unless the person's presence is waived in writing by counsel before the hearing. If the person does not have counsel, the court shall appoint counsel to represent the person.

(e) Following the hearing, if the court finds by clear, unequivocal, and convincing evidence that the person meets the standards of § 33-5-403, it shall order the person's return to the intellectual disability facility under the authority of the person's commitment. Otherwise, it shall order the person's release from commitment.

(f) Either party may appeal a final adjudication under this section to the court of criminal appeals.






Part 5 - Mandatory Community-Based Services

§ 33-5-501 - Mandatory community-based services for felony defendant found incompetent to stand trial.

IF AND ONLY IF

(1) a court with criminal jurisdiction finds on proof by clear and convincing evidence that an adult with an intellectual disability is:

(A) charged with a felony,

(B) incompetent to stand trial,

(C) not committable under § 33-5-403, AND

(D) at risk of becoming committable; AND

(2) the department certifies to the court that there are funds available within the limits of the department's line item appropriation for services under this section for service to the person,

THEN

(3) the court may order the person to participate in community-based services under a plan approved and developed by the department to attain and maintain competence to stand trial and reduce the risk of becoming committable.



§ 33-5-502 - Mandatory community-based services for felony defendant found not guilty due to insanity based on an intellectual disability.

IF AND ONLY IF

(1) a court with criminal jurisdiction finds on proof by clear and convincing evidence that a person with an intellectual disability:

(A) is charged with a felony,

(B) is acquitted of the charge on a verdict of not guilty by reason of insanity because of an intellectual disability at the time of the commission of the crime,

(C) is not committable under § 33-5-403,

(D) requires training or treatment because of the intellectual disability, AND

(E) is likely to meet the standards of § 33-5-403 without the training or treatment, AND

(2) the department certifies to the court that there are funds available within the limits of the department's line item appropriation for services under this section for service to the person,

THEN

(3) the court may order the person to participate in community-based services under a plan approved and developed by the department to avoid deterioration to the point where the person would be committable.



§ 33-5-503 - Mandatory community-based services for capital defendant committed under § 33-5-403 but no longer meeting the standards for commitment.

IF AND ONLY IF

(1) a court with criminal jurisdiction finds on proof by clear and convincing evidence that a person with an intellectual disability:

(A) has been committed under § 33-5-403 in connection with a capital offense or with a verdict of not guilty by reason of insanity on a capital offense,

(B) no longer meets the standards under which the person was committed, AND

(C) has a condition that requires training or treatment without which the person would again meet commitment standards, AND

(2) the department certifies to the court that there are funds available within the limits of the department's line item appropriation for services under this section for service to the person,

THEN

(3) the court may order the person to participate in community-based services under a plan approved and developed by the department to prevent the person's deterioration to the point where the person would be committable.



§ 33-5-504 - Development of community-based services plan -- Maximum duration.

If upon completion of an evaluation of a person under § 33-5-403 or § 33-5-408, the department determines that the person meets the standards in § 33-5-501, § 33-5-502, or § 33-5-503, the department shall attempt to develop a community-based services plan for the person for the purpose stated. The plan shall be for a maximum of two (2) years, and no person shall participate in the plan for more than two (2) years.



§ 33-5-505 - Hearing on contest of plan.

If a defendant contests a plan proposed by the department under § 33-5-501, § 33-5-502, or § 33-5-503, the court shall hold a hearing within seven (7) days of receipt of the request to determine whether the plan is programmatically appropriate and legally permissible. The court shall either approve the plan or approve the plan as modified by the department to correct deficiencies found by the court.



§ 33-5-506 - Assessment of service recipient's needs and progress -- Report to court.

A service provider with a service recipient under § 33-5-501, § 33-5-502, or § 33-5-503 shall assess the service recipient's needs at least every six (6) months and shall report to the court every six (6) months on the person's progress toward the goal of the plan and on the person's use of the service. A service provider may request the court to release the service recipient from the plan at any time.



§ 33-5-507 - Termination of community-based services.

If, after two (2) years of intensive training on a department-approved competence to stand trial curriculum under § 33-5-501, the defendant has not made substantial progress to attain competence to stand trial, the service provider shall assess the defendant's needs and may terminate the service plan and recommend to the court that the defendant be referred to other mental health or intellectual disability services as deemed appropriate. The service provider shall report its conclusion to the court before terminating services.






Part 6 - Statewide Planning and Policy Council for the Department of Intellectual and Developmental Disabilities

§ 33-5-601 - Statewide planning and policy council created -- Chair -- Officers -- Membership -- Expenses -- Meetings -- Terms of service -- Removal.

(a) There is created the statewide planning and policy council for the department of intellectual and developmental disabilities to assist in planning a comprehensive array of high quality prevention, early intervention, treatment, and habilitation services and supports and to advise the department on policy, budget requests, and developing and evaluating services and supports.

(b) (1) The statewide planning and policy council shall be composed of not less than eleven (11) members, not including ex officio members. The governor shall appoint the chair of the council. The speaker of the senate and the speaker of the house of representatives shall each appoint one (1) legislator as a member of the council. The commissioner of intellectual and developmental disabilities shall serve, ex officio, as secretary to the council and, if the chair is not present at a meeting, shall designate a member to serve as chair for the meeting. The governor is ex officio a member of the council and may appoint representatives of state agencies as ex officio members of the council. The governor shall appoint one (1) at-large representative.

(2) The commissioner of intellectual and developmental disabilities shall appoint five (5) members to represent intellectual and developmental disabilities, of which, two (2) shall be service recipients or members of families of service recipients, one (1) shall be a representative for children, one (1) shall be a intellectual and developmental disabilities service provider, and one (1) shall represent others affected by intellectual and developmental disability issues. Additionally, the commissioner of intellectual and developmental disabilities shall appoint one (1) representative for elderly service recipients and at least one (1) at-large representative.

(3) At least a majority of the council's membership shall consist of current or former service recipients and members of service recipient families.

(c) The members of the statewide planning and policy council shall receive no compensation.

(d) The statewide planning and policy council shall meet quarterly at a place designated by the chair and may meet more often upon the call of the chair or a majority of the members.

(e) Terms on the council shall be three (3) years except that the chair and members appointed by the speakers shall have terms of two (2) years.

(f) The appointing authority may remove a member for failure to attend at least one half (1/2) of the scheduled meetings in any one-year period or for other good cause.



§ 33-5-602 - Duties of council.

(a) The statewide planning and policy council shall advise the commissioner of intellectual and developmental disabilities as to plans and policies to be followed in the service systems and the operation of the department of intellectual and development disabilities programs and facilities, recommend to the general assembly legislation and appropriations for the programs and facilities, advocate for and publicize the recommendations, and publicize generally the situation and needs of persons with intellectual or developmental disabilities and their families.

(b) The statewide planning and policy council shall especially attend to:

(1) Identification of common areas of concern to be addressed by the service areas;

(2) The needs of service recipients who are children or elderly and of service recipients with combinations of intellectual or developmental disabilities and other conditions;

(3) Evaluation of needs assessment, service, and budget proposals;

(4) Reconciliation of policy issues among the service areas; and

(5) Annual review of the adequacy of this title to support the service systems.

(c) The statewide planning and policy council, in conjunction with the commissioner of intellectual and developmental disabilities, shall report annually to the governor on the service systems, including programs, services, supports, and facilities of the department of intellectual and developmental disabilities, and may furnish copies of the reports to the general assembly with recommendations for legislation. The statewide planning and policy council may make other reports to the governor and to the general assembly as the council deems necessary. The commissioner of intellectual and developmental disabilities shall make the reports available to the public, including on the Internet and by other appropriate methods.









Chapter 6 - Mental Health Service

Part 1 - Mental Health Service System

§ 33-6-101 - Applicability of title to persons with mental illness and serious emotional disturbance.

Services to persons with mental illness and serious emotional disturbance are governed generally by this title, including chapters 1-4, 7, 8 and 9.



§ 33-6-102 - Development of system -- Purpose.

The department shall maintain a system to assure the most appropriate and effective services for publicly funded service recipients.



§ 33-6-103 - Priority population -- Standards of care -- Funding -- Legislative intent.

(a) The department shall identify adults with severe disabling mental illness and children with serious emotional disturbance.

(b) Persons described in subsection (a) are a priority population for the department's mental health services and supports. The department shall set the array of services and supports for this priority population annually in its plan. The state will fund and the department will maintain the array of services and supports for persons in this priority population. Consistent with applicable eligibility requirements, the state may provide the funding for the services through the medicaid program or any waiver granted under the medicaid program, specifically including TennCare, other public funds, or private funds.

(c) It is the legislative intent that the department of mental health and substance abuse services maintain the funding amount and the extent of services of the behavioral health safety net of Tennessee at least at the annualized levels provided as of January 1, 2009. In the event that appropriations to the department are not sufficient to continue funding these critical services at a level at least equivalent to the services currently being provided, then the department shall provide a report to the planning and policy council created by § 33-1-401 and the fiscal review committee created by § 3-7-101. The report shall identify all means the department intends to use to increase resources available.



§ 33-6-104 - Community-based screening process -- Pre-screening agents.

(a) The department shall maintain a community-based screening process designed to provide alternatives to hospitalization, minimize length of confinement, promote speedy return to the community, and maximize each service recipient's ability to remain in a community setting.

(b) As part of the system the commissioner shall designate individuals to serve as mandatory pre-screening agents. The commissioner may base designation on criteria consistent with § 33-6-427 and may set limits on an agent's authority. The commissioner may decline to designate a person who satisfies the requirements of § 33-6-427. The commissioner may remove authority as a mandatory pre-screening agent from a person without cause. Designation of a person as a mandatory pre-screening agent does not vest any property right, and limitations on authority and removal of designation as a mandatory pre- screening agent are not governed by the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or by title 8, chapter 30.

(c) An agent has only the authority designated by the commissioner and, if the agent is not a physician, the authority of the agent terminates if the person no longer satisfies § 33-6-427. An agent's authority is valid in connection with hospitalization of a privately funded person at a private hospital or treatment resource only if the private hospital or treatment resource files notice of acceptance of the designated person's authority with the commissioner.

(d) When performing the duties authorized by this section an individual agent shall be considered to be a state employee pursuant to § 8-42-101(3)(D). When performing the duties authorized by this section an individual agent shall not be considered as an employee of such agent's regular employer, and the agent's regular employer, whether public or private, shall not be held liable in any damages to any person or government entity in a civil action for injury, death or loss to person or property that allegedly results from the actions of the individual agent while acting as a state employee pursuant to this section.



§ 33-6-105 - Certificate of need required for admission of publicly funded person -- Psychiatric emergency services -- Funding for services for uninsured persons.

(a) A person with mental illness or serious emotional disturbance shall not be involuntarily admitted or committed to a state owned or operated hospital or treatment resource under chapter 6, part 4, of this title unless a mandatory prescreening agent provides one of the certificates for each set of certificates of need required by §§ 33-6-309, 33-6-404, and 33-6-408. If a mandatory pre-screening agent cannot examine the person within two (2) hours of the request to examine the person, then a licensed physician or a licensed psychologist with health service provider designation may examine the person and may provide one of the certificates if the physician or psychologist, in consultation with a member of a crisis response service designated by the commissioner to serve the county, determines that all available less drastic alternatives to placement in a hospital or treatment resource are unsuitable to meet the needs of the person.

(b) To the extent that funds are made available and in the interest of public safety, the department of mental health and substance abuse services shall coordinate with other departments and agencies of state government, community mental health centers and other health care providers to promote access to a continuum of appropriate services for persons in psychiatric emergencies, including, but not limited to, the following components:

(1) A toll-free telephone number for twenty-four-hour access, seven (7) days a week. The telephone line shall be linked to an appropriate psychiatric emergency service provider staffed by qualified personnel in order to provide crisis triage and intervention;

(2) Telephone and walk-in triage screening, telephone and mobile or walk-in face-to-face clinical assessment, intervention and follow-up; and

(3) Access to crisis respite and crisis stabilization beds.

(c) It is the legislative intent that the department of mental health and substance abuse services maintain funding for the portion of the emergency psychiatric services continuum for persons in need of such services who are not eligible for the TennCare program and are otherwise uninsured. In the event that appropriations to the department are not sufficient to fully support this portion of the emergency psychiatric services continuum, at least at the annualized levels provided as of January 1, 2009, then the department shall provide a report to the planning and policy council created by § 33-1-401 and the fiscal review committee created by § 3-7-101. The report shall identify all means the department intends to use to continue to make resources available.



§ 33-6-106 - Persons not meeting admission criteria.

(a) If a mandatory prescreening agent performs the initial evaluation of a person for admission and determines that the person does not meet admission criteria, the mandatory prescreening agent shall assure that the person has alternative services available and offered if appropriate. The mandatory prescreening agent shall contact the person within twelve (12) hours to determine outcome and complete follow-up as necessary. If the prescreening is performed by a physician or psychologist as authorized by § 33-6-105, the crisis response service shall contact the person within twelve (12) hours to determine outcome and complete follow-up as necessary.

(b) Transportation to and admission of a person to a state owned or operated hospital or treatment resource shall not begin until a mandatory pre-screening agent or physician or psychologist as authorized by § 33-6-105 completes a certificate of need.



§ 33-6-107 - Treatment review committees.

(a) All inpatient providers of mental health services shall have treatment review committees to make decisions for service recipients who are admitted to inpatient facilities and lack capacity under § 33-3-218 as determined under rules adopted under § 33-3-217 to make decisions for themselves on treatment, release of information to other qualified mental health professionals, other treatment agencies, providers, or a family member, and getting information from other treatment agencies or providers.

(b) The treatment review committee shall be composed of at least four (4) members. No one who is a member of a service recipient's treatment team may be a member of the treatment review committee. The treatment review committee should include a licensed physician, a service recipient advocate, and two (2) who are qualified mental health professionals, licensed pharmacists, or clinical chaplains. A treatment review committee that considers treatment for a physical condition or illness must include a physician, physician assistant, or nurse practitioner. The treatment review committee shall encourage service recipients who are sixteen (16) years of age or older and the conservator or surrogate decision maker on behalf of a service recipient who is sixteen (16) years of age or older to participate with the treatment review committee to the extent possible. The treatment review committee shall make every effort to obtain the participation of parents, legal custodian, or legal guardian in the meeting if the service recipient is a child and not emancipated. The service recipient's family members, legal custodian, legal guardian, conservator, or attorney-in-fact under a durable power of attorney for health care may attend the meeting.

(c) The treatment review committee shall not override a decision by a parent, legal custodian, or legal guardian of a service recipient who is an unemancipated child, or a conservator of a service recipient.

(d) A person committed involuntarily to a hospital or treatment resource who does not lack capacity to make a decision on treatment may be given treatment over the service recipient's objection only if the service recipient's treatment review committee approves the treatment.



§ 33-6-108 - Admissions to a state-owned or operated hospital or treatment resource.

Notwithstanding any other law to the contrary, all admissions or transfers to a state-owned or operated hospital or treatment resource shall be subject to available suitable accommodations, as defined in § 33-1-101, and no admission to a state-owned or operated hospital or treatment resource shall occur until the department has designated the state-owned or operated facility as having available suitable accommodations; provided, that if there are no suitable available accommodations at the time of the determination, then the commissioner shall expeditiously find a state-owned or operated hospital or treatment resource to accommodate the person upon the availability of suitable available accommodations.



§ 33-6-109 - Quarterly report on the implementation and impact of available suitable accommodations.

The department shall report quarterly to the health committee of the house of representatives, the health and welfare committee of the senate, and the finance, ways and means committees of both the house of representatives and the senate on the implementation and the impact of available suitable accommodations, including the number and length of any delayed admissions.






Part 2 - Voluntary Admission to Inpatient Treatment

§ 33-6-201 - Persons who may apply for voluntary admission.

(a) The following persons may apply for admission to a public or private hospital or treatment resource for diagnosis, observation and treatment of a mental illness or serious emotional disturbance:

(1) A person who is sixteen (16) years of age or over and who does not lack capacity to apply under § 33-3-218;

(2) A parent, legal custodian, or legal guardian who is acting on behalf of a child;

(3) A conservator whom the appointing court has expressly granted authority to apply for the person's admission to a hospital or treatment resource for mental illness or serious emotional disturbance;

(4) A qualified mental health professional acting on the basis of the terms of the person's declaration for mental health treatment;

(5) A person's attorney in fact under a durable power of attorney for health care, under title 34, chapter 6, part 2;

(6) A caregiver under title 34, chapter 6, part 3, who is acting on behalf of a child; or

(7) An individual acting as an agent under the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18 or an individual designated as a surrogate under § 68-11-1806(a).

(b) An individual's surrogate as designated under § 68-11-1806(c) may also apply for such admission provided no person may be admitted by a surrogate under this subsection for more than twenty-one (21) consecutive days unless a petition has been filed pursuant to part 5 of this chapter, or unless an individual who meets any of the criteria set out in subdivisions (a)(1)-(7) of this section applies for voluntary admission subsequent to an application by a surrogate for voluntary admission under this section.



§ 33-6-202 - Admission upon finding of need for hospitalization.

Upon application, if an examination by an admitting physician determines the need for hospitalization, the chief officer of a public hospital shall admit and the chief officer of a private hospital or treatment resource may admit the person. If the service recipient is a child, the chief officer shall notify the child's parent, legal guardian or legal custodian of the admission. Admission is subject to the availability of suitable accommodations.



§ 33-6-203 - Limitations on admission of child.

No unemancipated child may be admitted under this part for more than one (1) six-month period in any twelve-month period unless the admissions review committee approves further hospitalization.



§ 33-6-204 - Admissions review committee -- Members -- Expenses.

The admissions review committee consists of four (4) persons. Two (2) members shall be appointed from the hospital or treatment resource by the chief officer and two (2) members shall be appointed from the community contiguous to the hospital or treatment resource by the chair of the state commission on children and youth. The members appointed by the chair of the state commission on children and youth shall not be employees or staff members of the hospital or treatment resource. The committee members shall be trained or experienced specifically in child mental health. Committee members shall serve voluntarily, and the hospital or treatment resource shall reimburse them for their travel and per diem living expenses.



§ 33-6-205 - Approval of commitment.

The admissions review committee shall approve continued hospitalization by a vote of at least three (3) of its members. The committee may recommend the person's continued hospitalization for a period not to exceed six (6) months. If the committee does not approve continued hospitalization, the person shall be released, unless, prior to the committee's decision, a petition for judicial hospitalization has been filed under chapter 6, part 5 of this title.



§ 33-6-206 - Request for release.

(a) The following persons may at any time request the service recipient's release by filing a written application with the chief officer:

(1) An adult service recipient;

(2) A service recipient's conservator;

(3) A service recipient's attorney in fact under a durable power of attorney for health care;

(4) The parent, legal custodian, or legal guardian who applied for the admission of a child;

(5) A child who is sixteen (16) years of age or over and who was admitted on the child's own application;

(6) A caregiver under title 34, chapter 6, part 3, who is acting on behalf of a child; or

(7) An individual acting as an agent under the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18 or a person's surrogate as designated under title 68, chapter 11, part 18.

(b) If a competent service recipient cannot file a written request, a person acting on the service recipient's behalf may file the request with the service recipient's consent.



§ 33-6-207 - Procedure for release following request.

If the chief officer receives a request for discharge under § 33-6-206 and does not admit the service recipient under chapter 6, part 4 of this title, the chief officer shall release the service recipient, if a child, within twenty-four (24) hours and, if an adult, within twelve (12) hours after receipt of the request or at the time stated in the request, whichever is later.



§ 33-6-208 - Notification of parent, guardian or custodian prior to release of child.

The chief officer shall notify the parent, legal guardian, or legal custodian of a service recipient who is a child, before releasing the child. If the chief officer has reason to believe that the child is likely to be dependent and neglected upon release, then the chief officer shall notify the department of children's services before the release.






Part 3 - Persons with Severe Impairments

§ 33-6-301 - "Severe impairment" defined.

For purposes of this part, unless the context requires otherwise, "severe impairment" means a condition in which an adult or an emancipated child:

(1) As a result of a mental illness or serious emotional disturbance:

(A) Is in danger of serious physical harm resulting from the person's failure to provide for the person's essential human needs of health or safety; or

(B) Manifests severe deterioration in routine functioning evidenced by repeated and escalating loss of cognitive or volitional control over the person's actions; and

(2) Is not receiving care that is essential for the person's health or safety.



§ 33-6-302 - Detention of persons with severe impairments -- Record.

(a) No person shall be detained under this part except in a treatment resource that provides psychiatric services, twenty-four hour crisis services, and supervised observation beds, participates in mandatory pre-screening authority under § 33-6-104, and is approved by the department for service under this part. The chief officer may detain a person alleged to:

(1) Have a mental illness or serious emotional disturbance for which immediate observation, care and treatment in the program is appropriate; and

(2) To be experiencing severe impairment that is likely to result in serious harm to the person.

(b) The chief officer shall have entered on the record the reasons why and with whom the person came to the treatment resource.



§ 33-6-303 - Examination of detainee.

A physician shall examine the person as soon as practicable but at least within six (6) hours after the person arrives at the treatment resource.



§ 33-6-304 - Detention following finding of severe impairment.

IF AND ONLY IF

(1) the physician determines that the person has a mental illness or serious emotional disturbance for which immediate observation, care and treatment in a treatment resource is appropriate, AND

(2) the physician determines that the person is experiencing "severe impairment" that is likely to result in serious harm to the person,

THEN

(3) the person may be detained for observation, care and treatment and further examination for up to twelve (12) hours from the time the person arrived at the treatment resource.



§ 33-6-305 - Extended detention after confirmation of initial finding.

IF AND ONLY IF

(1) another physician examines the person and confirms the determination of the first examining physician under § 33-6-304 within twelve (12) hours after the time the person arrived, AND

(2) the person is admitted to an extended observation bed for observation, care, and treatment,

THEN

(3) the person may be detained under this part for up to seventy-two (72) hours from the time the person arrived at the treatment resource.



§ 33-6-306 - Notice of status and rights as service recipient.

At the time of admission to an extended observation bed, the person shall be given written notice of the person's status and rights as a service recipient under this title. The notice shall contain the service recipient's name. The notice shall be provided to the same persons and in the manner as if the service recipient had been admitted under chapter 6, part 4, of this title.



§ 33-6-307 - Request for release.

If the person or anyone acting on the person's behalf demands that the person be released and the chief officer does not detain the person in conformity with chapter 6, part 4 or 5, of this title, the chief officer shall discharge the person.



§ 33-6-308 - Release of person no longer in need of immediate care.

If at any time it is determined that the person is no longer in need of immediate observation, care and treatment in accordance with this part and is not in need of involuntary care and treatment in a hospital, the person shall be released unless the person agrees to be admitted to a hospital or treatment resource.



§ 33-6-309 - Admission of person to treatment facility beyond seventy-two (72) hour period.

If at any time within the seventy-two (72) hour period it is determined that the person continues to require immediate observation, assessment, and treatment in accordance with this part and that the requirement is likely to continue beyond the seventy-two (72) hour period, the person shall be moved immediately to an appropriate hospital or treatment resource authorized to receive and detain persons with mental illness or serious emotional disturbance under chapter 6, part 4, of this title. The person shall be evaluated for admission and, if appropriate, shall be admitted in accordance with chapter 6, part 4, of this title, and if the person is so admitted, the fifteen-day retention period of chapter 6, part 4, of this title, shall be reduced by the number of days the person was detained under this part. Any person moved to a hospital pursuant to this section shall be moved without regard to the transfer provisions of this title. Evaluation for admission to a state-owned or operated hospital or treatment resource must conform to § 33-6-105.



§ 33-6-310 - Monitoring of admissions to ensure service recipients' rights.

The department shall monitor admissions under this part to assure that they are not used in any way that violates the rights of service recipients with mental illness or serious emotional disturbance.



§ 33-6-311 - Service under this part not substitute for outpatient care.

Service under this part shall not be used instead of assessment or evaluation that can be performed on an outpatient basis.






Part 4 - Emergency Involuntary Admission to Inpatient Treatment

§ 33-6-401 - Emergency detention.

IF AND ONLY IF

(1) a person has a mental illness or serious emotional disturbance, AND

(2) the person poses an immediate substantial likelihood of serious harm under § 33-6-501 because of the mental illness or serious emotional disturbance,

THEN

(3) the person may be detained under § 33-6-402 to obtain examination for certification of need for care and treatment.



§ 33-6-402 - Detention without warrant authorized.

If an officer authorized to make arrests in the state, a licensed physician, a psychologist authorized under § 33-6-427(a), or a professional designated by the commissioner under § 33-6-427(b) has reason to believe that a person is subject to detention under § 33-6-401, then the officer, physician, psychologist, or designated professional may take the person into custody without a civil order or warrant for immediate examination under § 33-6-404 for certification of need for care and treatment.



§ 33-6-403 - Admission to treatment facility.

IF AND ONLY IF

(1) a person has a mental illness or serious emotional disturbance, AND

(2) the person poses an immediate substantial likelihood of serious harm, under § 33-6-501, because of the mental illness or serious emotional disturbance, AND

(3) the person needs care, training, or treatment because of the mental illness or serious emotional disturbance, AND

(4) all available less drastic alternatives to placement in a hospital or treatment resource are unsuitable to meet the needs of the person,

THEN

(5) the person may be admitted and detained by a hospital or treatment resource for emergency diagnosis, evaluation, and treatment under this part.



§ 33-6-404 - Certificate of need for emergency treatment and transportation.

IF

(1) (A) a licensed physician, psychologist, or designated professional takes a person into custody under § 33-6-402, OR

(B) a person is brought to the physician, psychologist, or designated professional for examination under this section,

THEN

(2) the physician, psychologist, or designated professional shall immediately examine the person and decide whether the person is subject to admission to a hospital or treatment resource under § 33-6-403, AND

(3) (A) IF

(i) the person is not subject to admission, THEN

(ii) the physician, psychologist, or designated professional shall release the person, AND

(B) IF

(i) the person is subject to admission, THEN

(ii) the physician, psychologist, or designated professional shall complete a certificate of need for the emergency diagnosis, evaluation, and treatment showing the factual foundation for the conclusions on each item of § 33-6-403, AND

(iii) the physician, psychologist, or designated professional shall assess the person's clinical needs and need for physical restraint or vehicle security and determine the mode of transportation to the hospital in consultation with the mandatory pre-screening agent, other mental health professional familiar with the person, or a knowledgeable family member, AND

(iv) if admission is sought at a state-owned or operated hospital or treatment resource, the physician, psychologist or designated professional shall verify that the state-owned or operated hospital or treatment resource has been contacted and has available suitable accommodations, acknowledging such verification in writing.



§ 33-6-406 - Transportation of detainee to treatment facility.

(a) If the person certified for admission under § 33-6-404 is not already at the facility, hospital or treatment resource at which the person is proposed to be admitted, the physician, psychologist or designated professional who completed the certificate of need under § 33-6-404 shall give the sheriff or the transportation agent designated under part 9 of this chapter the original of the certificate and turn the person over to the custody of the sheriff or transportation agent who shall transport the person to a hospital or treatment resource that has available suitable accommodations for the person for proceedings under § 33-6-407; provided, that, if admission is sought to a state-owned or operated hospital or treatment resource, the physician, psychologist or designated professional who completed the certificate of need under § 33-6-404 shall also provide to the sheriff or transportation agent a written statement verifying that the state-owned or operated hospital or treatment resource has been contacted and has available suitable accommodations, and the sheriff or transportation agent shall not be required to take custody of the person for transportation unless both the original of the certificate and the written statement are provided. Failure of the sheriff or other county transportation agent to provide both a certificate of need and the written statement to the receiving state-owned or operated hospital or treatment resource for proceedings under § 33-6-407 shall result in all costs attendant to the person's admission and treatment being assessed to the transporting county.

(b) (1) Before transportation begins, the sheriff or transportation agent shall notify the hospital or treatment resource at which the person is proposed to be admitted as to where the person is and the best estimate of anticipated time of arrival at the hospital or treatment resource.

(2) The sheriff or transportation agent shall notify the hospital or treatment resource of the anticipated time of arrival. If the sheriff or transportation agent has given notice and arrives at the hospital or treatment resource within the anticipated time of arrival, then the sheriff or transportation agent is required to remain at the hospital or treatment resource long enough for the person to be evaluated for admission under § 33-6-407, but not longer than one (1) hour and forty-five (45) minutes. After one (1) hour and forty-five (45) minutes, the person is the responsibility of the evaluating hospital or treatment resource, and the sheriff or transportation agent may leave.

(3) [Deleted by 2009 amendment.]

(4) In counties having a population of six hundred thousand (600,000) or more according to the 1970 federal census of population or any subsequent federal census, the provisions of subdivisions (b)(1)-(3) do not apply, and the sheriff or transportation agent is relieved of further transportation duties after the person has been delivered to the hospital or treatment resource, and transportation duties shall be assumed by appropriate personnel of the hospital or treatment resource.



§ 33-6-407 - Examination to determine need for hospitalization.

(a) A hospital or treatment resource that receives a person transported under § 33-6-406 shall have a licensed physician examine the person to determine whether the person is subject to admission under § 33-6-403.

(b) If the person is subject to admission under § 33-6-403, the physician shall complete a certificate of need for the emergency diagnosis, evaluation, and treatment showing the factual foundation for the conclusions on each item of § 33-6-403, and the person who took the service recipient to the hospital or treatment resource may then apply for the admission for the purpose of emergency diagnosis, evaluation and treatment.

(c) If the person is not subject to admission and the sheriff or transportation agent is under a duty to remain at the hospital or treatment resource under § 33-6-406, the sheriff or transportation agent shall return the person to the county.

(d) If the person is not subject to admission and the sheriff or transportation agent is not under a duty to remain at the hospital or treatment resource under § 33-6-406, the hospital or treatment resource shall return the person to the county.

(e) A hospital, treatment resource, or health care provider shall be immune from any civil liability and shall have an affirmative defense to any criminal liability arising either from a determination relative to admission of a person to a facility or treatment resource or from the transportation of a person to and from the hospital or treatment resource.



§ 33-6-408 - Admission of person already at treatment facility.

If the person has been certified as subject to admission under § 33-6-403 and is already at the hospital or treatment resource at which the person is proposed to be admitted, the person who took the service recipient to the hospital or treatment resource may then apply for the admission for the purpose of emergency diagnosis, evaluation and treatment. Except as provided in § 33-6-409 [Repealed], the application shall be accompanied by the two (2) certificates of need and shall state the reasons and circumstances under which the person was taken into custody.



§ 33-6-410 - Admission of detainee to state facility.

If the chief officer of a state hospital or treatment resource determines that the person is subject to admission under § 33-6-403 and has the required certificates of need, then the chief officer of the state facility shall admit and detain the person for emergency diagnosis, evaluation and treatment.



§ 33-6-411 - Admission of detainee to private or local facility with contractual relationship with state.

IF

(1) the chief officer of a licensed private or local public hospital or treatment resource determines that the person is subject to admission under § 33-6-403 and has the required certificates of need, AND

(2) the facility has contracted with the state to serve persons in the region,

THEN

(3) the facility shall admit and detain the person in conformity with its obligations under its contract with the state for emergency diagnosis, evaluation and treatment.



§ 33-6-412 - Admission of detainee to other private or local facility -- Payment for services.

IF

(1) the chief officer of a licensed private or local public hospital or treatment resource determines that the person is subject to admission under § 33-6-403 and has the required certificates of need, AND

(2) (A) a parent, legal guardian, legal custodian, conservator, spouse, or an adult relative of the person, or any other person has made arrangements to pay the cost of care and treatment in a hospital, or treatment resource, OR

(B) the facility chooses to accept the person when no third person has made arrangements to pay the cost,

THEN

(3) the facility may admit and detain the person for emergency diagnosis, evaluation and treatment.



§ 33-6-413 - Notice of admission to general sessions court -- Notice of defendant's rights and status.

(a) The chief officer, upon admission of the person, shall notify the judge of the general sessions court where the hospital or treatment resource is located, by telephone or in person, and shall provide the information from the certificates of need and such other information as the court may desire, that is in the possession of the hospital or treatment resource, bearing on the condition of the person. If the general sessions court finds that there is probable cause to believe that the defendant is subject to admission to a hospital or treatment resource under § 33-6-403, the court may order the defendant admitted for not more than five (5) days from the date of the order, excluding Saturdays, Sundays and holidays, for emergency diagnosis, evaluation and treatment pending a probable cause hearing under § 33-6-422. If the court does not order the defendant admitted, the defendant shall be released.

(b) The court shall cause a notice containing the information described in this subsection (b) to be mailed to the defendant, the defendant's attorney, the chief officer of the hospital or treatment resource and the parent, legal guardian, conservator, spouse or adult next of kin of the defendant. The notice shall contain the following information:

(1) The time and place of the probable cause hearing;

(2) The defendant's rights, including, but not limited to, right to counsel, right to waive a hearing, right to confront and cross-examine witnesses, and right to be protected from compelled self-incrimination;

(3) The status of the defendant if judicially committed, including, but not limited to:

(A) The person's prohibition against purchasing a firearm under § 39-17-1316;

(B) The person's prohibition against obtaining a handgun carry permit under § 39-17-1351; and

(C) The suspension or revocation of a handgun carry permit under § 39-17-1352 once judicially committed to a hospital or treatment resource pursuant to this title;

(4) The person's right to appeal the prohibition against purchasing a firearm pursuant to § 39-17-1316; and

(5) The person's right to appeal the denial of a handgun carry permit pursuant to §§ 39-17-1352, 39-17-1353, and 39-17-1354.



§ 33-6-414 - Detention for twenty-four (24) hours if judge not available.

If the judge is not available and all other provisions of this part have been complied with, the admitting facility may hold the defendant for not more than twenty-four (24) hours pending a court order under § 33-6-413, and the staff may render only necessary emergency treatment.



§ 33-6-415 - Treatment not to render defendant unable to participate in probable cause hearing.

Pending the probable cause hearing under § 33-6-422, no treatment shall be given that will make the defendant unable to consult with counsel or to prepare a defense in proceedings for involuntary care and treatment. No psychosurgery, convulsive treatments, or insulin treatment shall be undertaken for any psychiatric disorder until an order has been entered, after the § 33-6-422 probable cause hearing in accordance with the provisions of this part, requiring continued involuntary care and treatment of the defendant.



§ 33-6-416 - Order of admission -- Notice to next of kin or representative.

If the court orders the admission of the defendant for diagnosis, evaluation and treatment under § 33-6-413, the chief officer shall give notice of the order to the defendant and by mail or telephone to the parent, legal guardian, legal custodian, conservator, spouse, or adult next of kin of the defendant. The notice shall state specifically the basis for the defendant's detention and the standards for possible future commitment. The notice shall also inform the defendant of the defendant's right to counsel during the course of proceedings for involuntary care and treatment.



§ 33-6-417 - Release or transfer prior to hearing.

If the defendant is released under § 33-6-705 or this part before the § 33-6-422 hearing, the chief officer shall notify the court that ordered the defendant's emergency diagnosis, evaluation and treatment. If the defendant is transferred to another facility before the § 33-6-422 hearing, the court shall transfer the hearing to the general sessions court of the county to which the defendant is transferred, and the hearing shall be held within five (5) days of the defendant's original detention under this part.



§ 33-6-418 - Procedure for probable cause hearing.

Probable cause proceedings under § 33-6-422 shall be conducted in conformity with §§ 33-3-610--33-3-615.



§ 33-6-419 - Notice to court of legal representation -- Appointment of counsel.

The defendant's attorney shall notify the court of the representation immediately after accepting it. If the defendant does not employ an attorney, the court shall appoint an attorney to represent the defendant not later than two (2) days after the original detention or three (3) days before the date of the hearing, whichever is earlier. An attorney representing the defendant shall not serve as guardian ad litem. If the court determines that the defendant is not able to understand the nature of the proceedings and cannot communicate with counsel in the conduct of the case, the court may appoint another person to serve as the defendant's guardian ad litem.



§ 33-6-420 - Waiver of hearing.

If the defendant consents in writing to a waiver of hearing, counsel may waive the hearing upon proper notice to the court.



§ 33-6-421 - Filing of certificates of need.

The chief officer shall file with the court, by the time of the probable cause hearing, certificates of need for care and treatment from two (2) licensed physicians or one (1) licensed physician and a psychologist qualified under § 33-6-427(a), certifying that the defendant satisfies the requirements of § 33-6-502(1)-(4), and that if involuntary treatment is not continued the defendant's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the defendant would be again admissible under § 33-6-403, and showing the factual foundation for the conclusions on each item of the certificates.



§ 33-6-422 - Finding of probable cause -- Involuntary commitment for care for up to fifteen (15) days.

If, after the hearing is waived or is completed and the court has completed its consideration of the evidence, including the certificates of the examining professionals, and any other information relevant to the mental condition of the defendant, the court finds probable cause to believe that the defendant is subject to care and treatment under § 33-6-502, and that if involuntary treatment is not continued the defendant's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the defendant would be again admissible under § 33-6-403, the court may order the defendant held for care and treatment pending a hearing under chapter 6, part 5, of this title, for not more than fifteen (15) days after the probable cause hearing unless a complaint is filed under chapter 6, part 5, of this title, within the fifteen (15) days.



§ 33-6-423 - Release of defendant if findings not made by court.

The court shall order the release of the defendant from the hospital or treatment resource and terminate the proceedings under this part, if the court does not find both that:

(1) There is probable cause to believe that the defendant is subject to care and treatment under § 33-6-502; and

(2) There is probable cause to believe that if involuntary treatment is not continued, the defendant's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the defendant would be again admissible under § 33-6-403.



§ 33-6-424 - Release of defendant if chief officer determines certificates of need not supported by facts.

If the chief officer determines that the defendant's condition does not support the filing of the certificates required by § 33-6-422, the chief officer shall release the defendant. The chief officer shall release the defendant five (5) days, excluding Saturdays, Sundays, and holidays, from the date of the general sessions court's original order to hold the defendant, unless the general sessions court has ordered the defendant's further care and treatment under § 33-6-422 or the defendant has been committed under chapter 6, part 5 of this title. The chief officer shall release the defendant not later than fifteen (15) days after the probable cause hearing unless a complaint is filed under chapter 6, part 5, within the fifteen (15) days.



§ 33-6-425 - Detention not to be at jail or other criminal custodial facility unless defendant under arrest for crime.

No defendant shall be detained at a jail or other custodial facility for the detention of persons charged with or convicted of criminal offenses, unless the defendant is under arrest for the commission of a crime.



§ 33-6-426 - Certification by physician required.

If a person who is not a licensed physician executes the first certificate of need in support of hospitalization under this part, then only a licensed physician may execute the second certificate of need in support of hospitalization under this part.



§ 33-6-427 - Authority of licensed psychologist or other mental health professional.

(a) If a person is a licensed psychologist designated as a health service provider by the board of healing arts and is actively practicing as such, the person may take any action authorized and perform any duty imposed on a physician by §§ 33-6-401 -- 33-6-406.

(b) The commissioner may designate a person to take any action authorized and perform any duty imposed on a physician by §§ 33-6-401 -- 33-6-406 to the extent the duties are within the scope of practice of the profession in which the person is licensed or certified, if the person:

(1) Is a qualified mental health professional under § 33-1-101 or is a licensed physician assistant with a master's degree and expertise in psychiatry as determined by the department based upon training, education or experience;

(2) Is licensed or certified to practice in the state if required for the discipline; and

(3) Satisfactorily completes a training program approved and provided by the department on emergency commitment criteria and procedures.

(c) Subsection (b) does not affect any property right of an employee of the state while the person is acting in the person's capacity as employee of the state.






Part 5 - Nonemergency Involuntary Admission to Inpatient Treatment

§ 33-6-501 - "Substantial likelihood of serious harm" defined.

IF AND ONLY IF

(1) (A) a person has threatened or attempted suicide or to inflict serious bodily harm on the person, OR

(B) the person has threatened or attempted homicide or other violent behavior, OR

(C) the person has placed others in reasonable fear of violent behavior and serious physical harm to them, OR

(D) the person is unable to avoid severe impairment or injury from specific risks, AND

(2) there is a substantial likelihood that the harm will occur unless the person is placed under involuntary treatment,

THEN

(3) the person poses a "substantial likelihood of serious harm" for purposes of this title.



§ 33-6-502 - Prerequisites to judicial commitment for involuntary care and treatment.

IF AND ONLY IF

(1) a person has a mental illness or serious emotional disturbance, AND

(2) the person poses a substantial likelihood of serious harm because of the mental illness or serious emotional disturbance, AND

(3) the person needs care, training, or treatment because of the mental illness or serious emotional disturbance, AND

(4) all available less drastic alternatives to placement in a hospital or treatment resource are unsuitable to meet the needs of the person,

THEN

(5) the person may be judicially committed to involuntary care and treatment in a hospital or treatment resource in proceedings conducted in conformity with chapter 3, part 6, of this title.



§ 33-6-503 - Two (2) certificates of need required -- Defendants under sixteen (16) years of age.

No defendant may be judicially committed under this part, unless two (2) licensed physicians, or one (1) licensed physician and one (1) licensed psychologist qualified as provided in § 33-6-427(a), file in the commitment proceeding certificates of need for care and treatment certifying that the defendant satisfies the requirements of § 33-6-502(1)-(4) and showing the factual foundation for the conclusions on each item. No defendant who is a child under sixteen (16) years of age may be judicially committed under this part unless one (1) of the certificates is by a physician or psychologist with experience with children.



§ 33-6-504 - Persons who may file complaint for commitment under this part.

The parent, legal guardian, legal custodian, conservator, spouse, or a responsible relative of the person alleged to be in need of care and treatment, a licensed physician, a licensed psychologist who meets the requirements of § 33-6-427(a), a health or public welfare officer, an officer authorized to make arrests in the state, or the chief officer of a facility that the person is in, may file a complaint to require involuntary care and treatment of a person with mental illness or serious emotional disturbance under this part.



§ 33-6-505 - Commitment to state facility.

If the court commits a person under this section, the person comes into the commissioner's custody only if the state-owned or operated facility or treatment resource has available suitable accommodations; provided, that, if there are no suitable available accommodations at the time of the determination, then the commissioner shall expeditiously find a state-owned or operated hospital or treatment resource to accommodate the person upon the availability of suitable available accommodations. Prior to transporting a person for such commitment, the sheriff or other transportation agent shall determine that the receiving state-owned or operated facility or treatment resource has available suitable accommodations.



§ 33-6-506 - Commitment to other public or private facility.

If a licensed public hospital or treatment resource other than a state facility has available suitable accommodations, the court may commit the defendant to the public hospital or treatment resource.



§ 33-6-507 - Commitment to contract facility -- Conformance with contract.

If a licensed private or local public hospital or treatment resource has contracted with the department to serve defendants in the region and has available suitable accommodations, the court shall commit the defendant to the facility, and the facility shall admit and detain the defendant in conformity with its obligations under its contract with the department.



§ 33-6-508 - Commitment to non-state facility where third-party payment has been arranged.

IF

(1) (A) a parent, legal guardian, legal custodian, conservator, spouse, or an adult relative of the defendant, or any other person has made arrangements to pay the cost of care and treatment in a licensed private hospital or treatment resources, OR

(B) the facility chooses to accept the defendant when no third person has made arrangements to pay the cost, AND

(2) placement in the facility is more appropriate to the needs of the defendant than placement in a state facility,

THEN

(3) the court may commit the defendant to the facility.



§ 33-6-509 - Suitable accommodations required.

The chief officer of a facility to which a person is committed under this part shall not admit the person until the facility has available suitable accommodations. If a person is committed to a state facility under this part, the person does not come into the custody of the commissioner until the facility has available suitable accommodations.



§ 33-6-510 - Person eligible for care as armed forces veteran.

If a person ordered to be hospitalized under this part is eligible for hospital care or treatment by the veterans' administration of the United States within this state, the court, upon receipt of a certificate from the veterans' administration showing that facilities are available and that the person is eligible for care or treatment there, may order the person to be placed in the custody of the agency for hospitalization within this state. With respect to those persons the appropriate provisions of § 34-5-118, being a part of the Uniform Veterans' Guardianship Law, shall apply.






Part 6 - Mandatory Outpatient Treatment

§ 33-6-601 - Disclosure of patient information relating to outpatient treatment.

IF

(1) a person with mental illness or serious emotional disturbance was committed involuntarily under chapter 6, part 5 of this title, AND

(2) the hospital staff determines preliminarily that:

(A) the person will need to participate in outpatient treatment on discharge, and

(B) there is a likelihood that the discharge will be subject to the outpatient treatment obligation of this part, AND

(3) the person refuses to give consent to disclose information that is legally confidential under this title to the proposed outpatient qualified mental health professional,

THEN

(4) the hospital and qualified mental health professional may exchange information as necessary to carry out this part.



§ 33-6-602 - Release from hospitalization subject to outpatient treatment.

IF

(1) on the basis of a review of the person's history before and during hospitalization, the hospital staff concludes that:

(A) the person has a mental illness or serious emotional disturbance or has a mental illness or serious emotional disturbance in remission,

(B) the person's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the person will pose a likelihood of serious harm under § 33-6-501 unless treatment is continued,

(C) the person is likely to participate in outpatient treatment with a legal obligation to do so,

(D) the person is not likely to participate in outpatient treatment unless legally obligated to do so, and

(E) mandatory outpatient treatment is a suitable less drastic alternative to commitment,

THEN

(2) the person shall be eligible for discharge subject to the obligation to participate in any medically appropriate outpatient treatment, including, but not limited to, psychotherapy, medication, or day treatment, under a plan approved by the releasing facility and the outpatient qualified mental health professional.



§ 33-6-603 - Outpatient treatment plan.

(a) In developing the plan, the releasing facility and the outpatient qualified mental health professional shall consult with the service recipient; the service recipient's parents, legal custodian, or legal guardian if the service recipient is a child; and the service recipient's conservator, if any. Subject to obtaining any necessary consent before making a disclosure of patient information relating to outpatient treatment, the releasing facility and the outpatient qualified mental health professional may also consult with the service recipient's spouse or other adult family member with whom the service recipient would live concerning the outpatient treatment plan. Before approving the outpatient treatment plan, the releasing facility and the outpatient qualified mental health professional shall obtain the service recipient's consent to the plan to the extent practical and shall obtain the consent of the service recipient's parents, legal custodian, or legal guardian if the service recipient is a child.

(b) The releasing facility shall provide a clear written statement of what the service recipient shall do to stay in compliance with the plan to the service recipient; the service recipient's parents, legal custodian, or legal guardian if the service recipient is a child; the service recipient's spouse or other adult family member with whom the service recipient would live; and the service recipient's conservator. If the service recipient is a child, the statement shall specify the duties of the service recipient's parents, legal custodian, or legal guardian.



§ 33-6-604 - Review of plan.

IF

(1) the person requests judicial review of the treatment plan within forty-eight (48) hours after being advised of the person's eligibility for release under it,

THEN

(2) the hospital shall notify the court where the hospital is located that has the same jurisdiction as the committing court that the person is eligible for discharge, subject to the obligation to participate in outpatient treatment under the plan agreed to by the releasing facility and the outpatient qualified mental health professional, AND

(3) the court shall hold a hearing within seven (7) days of receipt of the request to determine whether the treatment plan is medically appropriate and legally permissible, AND

(4) the court shall either approve the plan or approve the plan as modified by the releasing facility and the outpatient qualified mental health professional to correct deficiencies found by the court.



§ 33-6-605 - Discharge of patient -- Notice to court of discharge subject to outpatient treatment.

(a) IF

(1) (A) the person does not request judicial review of the discharge plan, OR

(B) the court approves an outpatient treatment plan after a hearing under § 33-6-604,

THEN

(b) IF

(1) (A) the person is subject to judicial review under § 33-6-708,

THEN

(B) the person shall be discharged in conformity with § 33-6-708, AND

(c) IF

(1) (A) the person is not subject to judicial review under § 33-6-708,

THEN

(B) the hospital shall discharge the person, AND

(2) the hospital shall notify the committing court that the person has been discharged subject to the obligation to participate in the outpatient treatment.



§ 33-6-606 - Amendment of outpatient treatment plan.

After discharge the qualified mental health professional may change the treatment plan to meet the person's treatment needs. If the qualified mental health professional changes the treatment plan, the person's obligation to participate in the treatment continues.



§ 33-6-607 - Payment for outpatient services.

If the person is indigent and is not eligible for payment for service under any other governmentally or privately funded system, the department shall provide for the outpatient services. The person is responsible for payment for the services, if:

(1) The person is not indigent; or

(2) The person is eligible for payment for services under any other governmentally or privately funded system.



§ 33-6-608 - Admission to treatment facility -- Outpatient care suspended -- Outpatient care reinstituted following release.

IF

(1) a person who has been discharged subject to the obligation to participate in outpatient treatment is admitted to a hospital or treatment resource before the obligation terminates,

THEN

(2) the obligation to participate in outpatient treatment is suspended, AND

(3) the obligation resumes on discharge unless it has been terminated under § 33-6-620, § 33-6-622, or § 33-6-623 or the discharge is under § 33-6-706.



§ 33-6-609 - Failure to comply with outpatient treatment plan -- Action to enforce.

IF

(1) the parent, legal guardian, conservator, spouse, responsible relative, or qualified mental health professional of a service recipient who has been discharged subject to the obligation to participate in outpatient treatment, the person who initiated the commitment proceeding of the service recipient, or the chief officer of the discharging facility files an affidavit with the court that committed the service recipient or any court with jurisdiction under chapter 6, part 5, of this title in the county where the person is being treated or is staying showing that:

(A) the person is required to be participating in outpatient treatment under § 33-6-602,

(B) the person is, without good cause, out of compliance with the treatment plan, and

(C) the qualified mental health professional believes the noncompliance is not likely to be corrected voluntarily,

THEN

(2) the court shall have jurisdiction to conduct original proceedings to enforce the outpatient treatment obligation, AND

(3) the court may order the person to appear before the court at a stated time not later than five (5) business days after the order is issued to determine whether the person is required by this part to be participating in the outpatient treatment and has failed, without good cause, to participate in the treatment as required, AND

(4) the order and a copy of the affidavit shall be served immediately on the person, the qualified mental health professional, and, if the discharge was under § 33-6-708, the district attorney general for the jurisdiction in which the committing court is located.



§ 33-6-610 - Hearing to determine compliance -- Findings -- Order to comply -- Recommitment upon failure or inability to comply.

(a) If the person appears in person before the court, the court shall hold a hearing to determine whether the person is required to be participating in outpatient treatment and is, without good cause, not complying with the treatment plan.

(b) The court shall release the person, if the court determines that:

(1) The person is complying with the treatment plan; or

(2) The person is out of compliance for good cause and will be restored to compliance without further action.

(c) If the court determines that the person is out of compliance with the treatment plan without good cause and that the person can be put immediately in compliance with the treatment plan and can be expected to stay in compliance without further hospitalization, the court shall make written findings of fact and conclusions of law on the issues, order the person to comply immediately with the treatment plan, and dismiss the proceedings upon a showing that the person is in compliance.

(d) (1) The court shall make written findings of fact and conclusions of law on the issues and order the person re-committed to the hospital from which the person was released, if the court determines that the person is out of compliance with the treatment plan without good cause and that:

(A) The person cannot be put in compliance with the treatment plan immediately; or

(B) The person cannot be expected to stay in compliance without further hospitalization.

(2) The sheriff shall immediately transport the person as ordered, and the hospital shall admit the person and give notice of the recommitment to the person's attorney, legal guardian, legal custodian, conservator, and spouse or nearest adult relative, to the qualified mental health professional, to the committing court, and, if the discharge was under § 33-6-708, to the district attorney general in the committing jurisdiction.



§ 33-6-611 - Failure to appear at hearing -- Custody order -- Transportation to hospital -- Admission -- Notice to attorney or other representative.

IF

(1) the qualified mental health professional has filed an affidavit showing that:

(A) the person with mental illness or serious emotional disturbance is required to be participating in outpatient treatment,

(B) the person is, without good cause, not complying with the treatment plan, AND

(C) the qualified mental health professional believes the noncompliance is not likely to be corrected voluntarily, AND

(2) the person does not respond to the order to appear,

THEN

(3) the court shall order the person taken into custody, AND

(4) the sheriff shall immediately transport the person to the hospital from which the person was discharged, AND

(5) the hospital shall admit the person and give notice of the temporary recommitment and that a hearing under § 33-6-610 will be held to the person's attorney, legal guardian, legal custodian, conservator, and spouse or nearest adult relative, to the qualified mental health professional, to the court that ordered the temporary recommitment of the person, and to the court where the hospital is located that has the same jurisdiction as the recommitting court.



§ 33-6-612 - Failure to appear where no affidavit by qualified mental health professional.

IF

(1) the qualified mental health professional has not filed an affidavit with the court regarding the person with mental illness or serious emotional disturbance, AND

(2) the person does not respond to the order to appear,

THEN

(3) the court shall order the person taken into custody, AND

(4) the officer who serves the order on the person shall take the person to the qualified mental health professional or the professional's appointed substitute.



§ 33-6-613 - Substitution of qualified mental health professional.

A person's qualified mental health professional shall appoint a qualified mental health professional as a substitute in the absence of the appointing professional.



§ 33-6-614 - Findings by qualified mental health professional -- Release.

(a) The qualified mental health professional shall release the person and notify the court of the basis for the release, if the qualified mental health professional determines that:

(1) The person with mental illness or serious emotional disturbance is in compliance with the treatment plan; or

(2) The person is out of compliance for good cause, is put in compliance immediately, and can be expected to stay in compliance without further hospitalization.

(b) The qualified mental health professional shall release the person and notify the court of the basis for the release, if the qualified mental health professional determines that:

(1) The person is out of compliance with the treatment plan without good cause;

(2) The person can be put in compliance with the treatment plan immediately;

(3) The person complies immediately with the treatment plan; and

(4) The person can be expected to stay in compliance without further hospitalization.



§ 33-6-615 - Findings by qualified mental health professional -- Recommitment -- Notice to representative, next of kin and court.

IF

(1) the qualified mental health professional determines that:

(A) the person with mental illness or serious emotional disturbance is out of compliance with the treatment plan without good cause, and

(B) (i) the person cannot be put immediately in compliance with the treatment plan, or

(ii) the person cannot be expected to stay in compliance without further hospitalization, or

(iii) the person does not comply immediately with the treatment plan,

THEN

(2) the qualified mental health professional shall contact the sheriff, AND

(3) the sheriff shall immediately transport the person to the hospital from which the person was discharged, AND

(4) the hospital shall admit the person and give notice of the temporary recommitment and that a hearing under § 33-6-610 will be held to the person, the person's attorney, legal guardian, legal custodian, conservator, and spouse or nearest adult relative, to the qualified mental health professional, to the court that ordered the temporary recommitment of the person, and to the court where the hospital is located that has the same jurisdiction as the recommitting court.



§ 33-6-616 - Recommitment hearing.

The court where the hospital is located is vested with jurisdiction to hold the hearing on a person returned under § 33-6-611. The court shall schedule a hearing to be held under § 33-6-610 within five (5) business days of receipt of the notice.



§ 33-6-617 - Person eligible for discharge.

If the person, upon being readmitted under this part, is eligible for discharge under § 33-6-602, the person shall be discharged under § 33-6-602 notwithstanding § 33-3-501. The hospital shall give notice of the discharge to the courts that had been notified of the admission, and the judicial proceedings for recommitment shall be dismissed.



§ 33-6-618 - Rights of defendant in proceedings under this part.

In judicial proceedings under this part the person with mental illness or serious emotional disturbance has the following rights:

(1) The burden of proof to establish, as appropriate to the proceedings, that the outpatient treatment plan is proper, that the person is subject to return to the hospital, or that the plan is subject to extension, shall be by clear, unequivocal, and convincing evidence and shall be borne by the party seeking to impose the obligations;

(2) The person shall be present at the hearing unless the person waives such presence in writing. If the person's attorney shows that the person's physical health would be endangered by being at the hearing, the court may order a continuance until the risk is terminated. If the court determines that the person's conduct at the hearing is so violent or otherwise disruptive that it creates a serious risk of harm to the person or others at the hearing or so disrupts the proceedings that they cannot be conducted in a proper manner, the court may order the person restrained or excluded to the extent necessary to the proper conduct of the proceedings. If the person is not present at or is excluded from the hearing, the court shall make a written fact finding as to why the hearing is held in the person's absence; and

(3) The person's attorney shall notify the court of the representation immediately after accepting it. If the person does not employ an attorney, the court shall appoint an attorney to represent the person as soon as possible after the case is docketed. An attorney representing the person shall not serve as guardian ad litem. If the court determines that the person is not able to understand the nature of the proceedings and cannot communicate with counsel in the conduct of the case, the court may appoint another person to serve as the person's guardian ad litem.



§ 33-6-619 - Dismissal of proceedings pending against person recommitted under this part.

If a person is ordered to be re-hospitalized for noncompliance with the treatment plan after a hearing under § 33-6-609, § 33-6-610 or § 33-6-611, upon readmission the person shall be held under the authority of the original court order of commitment entered in the proceedings under chapter 6, part 5 of this title, and any other pending proceedings under chapter 6, part 4 or 5, of this title shall be dismissed.



§ 33-6-620 - Termination of legally mandated outpatient care -- Notice to court.

IF

(1) at any time the qualified mental health professional determines that:

(A) the person with mental illness or serious emotional disturbance is likely to participate in outpatient treatment without being legally obligated to do so, or

(B) the person no longer needs treatment for the mental illness or serious emotional disturbance,

THEN

(2) the qualified mental health professional shall terminate the treatment obligation, AND

(3) the qualified mental health professional shall notify the committing court and the hospital that discharged the person.



§ 33-6-621 - Reinstatement of mandatory outpatient care.

IF

(1) during the sixth (6) month after discharge or after the last renewal the qualified mental health professional determines that:

(A) the person has a mental illness or serious emotional disturbance or has a mental illness or serious emotional disburbance in remission, AND

(B) the person's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the person will pose a likelihood of serious harm under § 33-6-501 unless treatment is continued, AND

(C) the person is not likely to participate in outpatient treatment unless legally obligated to do so, AND

(D) mandatory outpatient treatment is a suitable less drastic alternative to commitment,

THEN

(2) the obligation to participate in outpatient treatment is renewed for six (6) months, AND

(3) the qualified mental health professional shall notify the person, the person's attorney, the hospital that discharged the person, and the committing court of the decision and of the basis for it and of the person's right to request a hearing in the committing court.



§ 33-6-622 - Hearing on reinstatement order.

(a) If the person files a written request for a hearing with the committing court, within thirty (30) days after receipt of notice the committing court shall hold a hearing to review the decision of the qualified mental health professional. IF AND ONLY IF the court determines that:

(1) The person has a mental illness or serious emotional disturbance or has a mental illness or serious emotional disturbance in remission,

(2) The person's condition resulting from mental illness or serious emotional disturbance is likely to deteriorate rapidly to the point that the person will pose a likelihood of serious harm under § 33-6-501 unless treatment is continued,

(3) The person is not likely to participate in outpatient treatment unless legally obligated to do so, AND

(4) Mandatory outpatient treatment is a suitable less drastic alternative to commitment,

THEN

(5) the obligation to participate in outpatient treatment is renewed for six (6) months.

(b) (1) IF,

(2) after a hearing, the court does not determine the obligation to participate in outpatient treatment to be renewed,

THEN

(3) the person is discharged from the outpatient treatment obligation.



§ 33-6-623 - Outpatient treatment obligation limited to six (6) months.

IF

(1) a person with mental illness or serious emotional disturbance is discharged subject to an outpatient treatment obligation under § 33-6-602, AND

(2) the qualified mental health professional has not terminated the outpatient treatment obligation under § 33-6-620,

THEN

(3) the person's obligation to participate in outpatient treatment terminates six (6) months after the discharge or the last renewal of the obligation.



§ 33-6-624 - Pilot program for patients to receive assisted outpatient treatment.

(a) (1) There shall be created a pilot project in Knox County, Tennessee, which shall expire on June 30, 2015, for a maximum of ten (10) patients at any given time to receive assisted outpatient treatment.

(2) In addition to any authorized action under § 33-6-502, a court of competent jurisdiction may order a proposed patient to receive assisted outpatient treatment upon finding that the conditions of § 33-6-502(1)-(3) have been met.

(b) Before ordering an outpatient treatment plan pursuant to this part, the court shall comply with subsections (c)-(f).

(c) (1) A proposed outpatient treatment plan, developed pursuant to this section by a physician or a professional designated under § 33-6-427(a) or (b) who has examined the proposed patient no more than ten (10) days prior to the entering of an order pursuant to this part, shall be presented to the court in writing. The plan shall include all services the examining physician or a professional designated under § 33-6-427(a) or (b) recommends that the proposed patient receive, and for each such recommended service, identify an appropriate community-based provider that has agreed to provide it.

(2) lf the proposed outpatient treatment plan includes alcohol or substance abuse counseling and treatment, it may include a provision requiring relevant testing for either alcohol or illegal substances; provided, that the clinical basis of the physician or a professional designated under § 33-6-427(a) or (b) for recommending such plan provides sufficient facts for the court to find:

(A) That such person has a history of alcohol or substance abuse that is clinically related to the mental illness; and

(B) That such testing is necessary to prevent a relapse or deterioration which would be likely to result in serious harm to the person or others.

(3) The examining physician or a professional designated under § 33-6-427(a) or (b) shall:

(A) Provide an opportunity to actively participate in the development of the treatment plan to the proposed patient, the treating physician or a professional designated under § 33-6-427(a) or (b), if any, and, upon the request of the proposed patient, any other individual significant to the proposed patient; and

(B) Make reasonable efforts to gather information that may be relevant in the development of the treatment plan from the proposed patient's family or significant others.

(d) At all stages of a proceeding commenced under this section, the proposed patient shall have the right to be represented by counsel. If neither the patient nor others provide counsel, the court shall appoint counsel for the proposed patient. Upon request of the proposed patient, the court shall order an independent examination by a physician or a professional designated under § 33-6-427(a) or (b) only when retained by the proposed patient.

(e) (1) Upon receipt of a petition for which assisted outpatient treatment may be an option, the court shall fix the date for a hearing. Such date shall be no later than ten (10) days from the date such petition is received by the court excluding Saturdays, Sundays, and holidays. Adjournments shall be permitted only for good cause shown. In granting adjournments, the court shall consider the need for further examination of the proposed patient and the potential need to provide assisted outpatient treatment expeditiously. The court shall cause the proposed patient, any other person to whom notice is due under this chapter, the petitioner, the physician or a professional designated under § 33-6-427(a) or (b) whose affirmation or affidavit accompanied the petition, and such other persons as the court may determine to be advised of such date. Upon such date, or upon such other date to which the proceeding may be adjourned, the court shall hear testimony and, if it is deemed advisable and the proposed patient is available, examine the proposed patient in or out of court. If the proposed patient does not appear at the hearing, and appropriate attempts to elicit the attendance of the proposed patient have failed, the court may conduct the hearing in the proposed patient's absence. In such case, the court shall set forth the factual basis for such determination.

(2) If the affidavit or affirmation of the physician or a professional designated under § 33-6-427(a) or (b) accompanying the petition indicates that the proposed patient has not submitted to an examination in the ten (10) days prior to the filing of the petition, the court may request the proposed patient to submit to an examination by a physician or a professional designated under § 33-6-427(a) or (b) appointed by the court. If the proposed patient does not consent and the court finds reasonable cause to believe that the allegations in the petition are true, the court may order law enforcement officers to take the proposed patient into custody in accordance with § 33-6-618 and transport the patient to a hospital for examination by a physician or a professional designated under § 33-6-427(a) or (b). Transportation will be conducted in accordance with parts 4 and 9 of this chapter. The subject may be detained for the period required to complete the examination, but not more than forty-eight (48) hours. The physician or a professional designated under § 33-6-427(a) or (b) whose affirmation or affidavit accompanied the petition may perform such examination of the proposed patient if the physician or a professional designated under § 33-6-427(a) or (b) is privileged or otherwise authorized by such hospital to do so. If such examination is performed by another physician or a professional designated under § 33-6-427(a) or (b), the examining physician or a professional designated under § 33-6-427(a) or (b) may consult with the physician or a professional designated under § 33-6-427(a) or (b) whose affirmation or affidavit accompanied the petition as to whether the subject meets the criteria for assisted outpatient treatment. Upon completion of the examination, the subject shall be released and the examining physician or a professional designated under § 33-6-427(a) or (b) shall report the findings of the examination to the court. The court shall not hold a hearing on the petition unless and until the examining physician or a professional designated under § 33-6-427(a) or (b) submits to the court:

(A) An affidavit or affirmation stating that the physician or a professional designated under § 33-6-427(a) or (b) concurs that the proposed patient meets the criteria for assisted outpatient treatment; and

(B) A proposed assisted outpatient treatment plan for the proposed patient, developed by the examining physician or a professional designated under § 33-6-427(a) or (b), and conforming to the requirements of subsection (c).

(3) The court shall not order assisted outpatient treatment unless an examining physician or a professional designated under § 33-6-427(a) or (b) who has personally examined the proposed patient no more than ten (10) days before the filing of the petition and recommends assisted outpatient treatment, testifies at the hearing. Such physician or a professional designated under § 33-6-427(a) or (b) shall testify to:

(A) The facts and clinical determinations that support the allegations that the proposed patient meets each of the criteria for assisted outpatient treatment; and

(B) The proposed assisted outpatient treatment plan, the rationale for each component of such plan, and whether each such component is the least restrictive available alternative to serve the clinical needs of the proposed patient; and

(C) A history of medication compliance.

(4) The proposed patient shall be afforded an opportunity to present evidence, to call witnesses on the patient's behalf, and to cross-examine adverse witnesses.

(5) Unless the proposed patient requests a public hearing, the hearing shall be confidential and a report of the proceedings shall not be released to the public or press.

(f) (1) If after hearing all relevant evidence, the court does not find by clear and convincing evidence that the proposed patient meets the criteria for assisted outpatient treatment, the court shall not order outpatient treatment under this section and shall order inpatient care and treatment under § 33-6-502 or make other dispositions as authorized by law.

(2) If after hearing all relevant evidence, the court finds by clear and convincing evidence that the proposed patient meets the criteria for assisted outpatient treatment, the court may order the proposed patient to receive assisted outpatient treatment for an initial period not to exceed six (6) months. In fashioning the order, the court shall specifically make findings by clear and convincing evidence that the ordered treatment is the least restrictive treatment appropriate and feasible for the proposed patient, and that community resources and a willing treatment provider are available to support such treatment. The order shall state an assisted outpatient treatment plan, which shall include all categories of assisted outpatient treatment that the proposed patient is to receive, but shall not include any such category that has not been recommended in both the proposed written treatment plan and the testimony provided to the court.

(3) If after hearing all relevant evidence, the court finds by clear and convincing evidence that the proposed patient meets the criteria for assisted outpatient treatment and that the treatment recommended by the examining physician or a professional designated under § 33-6-427(a) or (b) is in whole or in part appropriate, but the court does not find by clear and convincing evidence that community resources and a willing treatment provider are available to provide such treatment, the court shall state such findings of fact on the record and deny assisted outpatient treatment without prejudice and may order such other treatment or commitment as authorized by law.

(4) The petitioner shall cause a copy of any court order issued pursuant to this section to be served personally, or by mail, facsimile or electronic means, upon the assisted outpatient and all service providers identified in the treatment plan.

(g) In addition to any other right or remedy available by law with respect to the order for assisted outpatient treatment, either party to the order may apply to the court, on notice to the other party and all others entitled to notice, to stay, vacate, or modify the order.

(h) The treatment provider may modify the treatment plan according to the treatment needs of the assisted outpatient and provide notice to the court and petitioner.

(i) Within thirty (30) days prior to the expiration of an order for assisted outpatient treatment, the original applicant, if the petitioner retains the status of an authorized petitioner pursuant to this chapter, or, in the absence of a timely petition by the original petitioner, any other person authorized to petition pursuant to this chapter, may apply to the court to order continued assisted outpatient treatment and the court may order continued assisted outpatient treatment for a period not to exceed six (6) months from the expiration date of the current order if the court finds by clear and convincing evidence that the assisted outpatient treatment continues to meet the criteria in this part. If the court's disposition of such petition does not occur prior to the expiration date of the current order, the current order shall remain in effect for up to an additional thirty (30) days without further action of the court. If the court's disposition of such petition does not occur within thirty (30) days after the expiration date of the current order, the order for assisted outpatient treatment shall terminate. The procedures for obtaining any order pursuant to this subsection (i) shall be in accordance with this section.

(j) Section 33-6-607 shall apply to the costs incurred for services ordered under this section.

(k) An assisted outpatient's substantial failure to comply with the order of the court shall constitute reason for a physician or a professional designated under § 33-6-427(a) or (b) to determine whether the assisted outpatient is subject to emergency detention under § 33-6-401, and shall give rise to the authority under § 33-6-402 for such physician or a professional designated under § 33-6-427(a) or (b) to take custody of the assisted outpatient. Failure to comply with an order of assisted outpatient treatment shall not be grounds for a finding of contempt of court or for non-emergency involuntary detention under this title. Nothing in this section precludes the use of detention by law enforcement officers under § 33-6-402.

(l) The commissioner of mental health and substance abuse services is authorized to promulgate rules to implement this section in accordance with the Uniform Administration Procedures Act, compiled in title 4, chapter 5.






Part 7 - Discharge from Inpatient Treatment

§ 33-6-701 - Review of admitted persons to determine eligibility for discharge.

The chief officer of a public or private hospital shall, as often as practicable, but not less often than every six (6) months, examine or cause to be examined each person admitted under this title for treatment of mental illness or serious emotional disturbance. If the chief officer determines on the basis of the examination that the person is eligible for discharge under § 33-6-602, § 33-6-705 or § 33-6-706, and that the discharge is not subject to judicial review under § 33-6-708, the chief officer shall order the immediate release of the person and shall notify the person upon whose application the person was admitted and, if the person was involuntarily hospitalized, the court that ordered the hospitalization.



§ 33-6-702 - Request for current examination of mental condition -- Payment.

Any person hospitalized under a court order obtained under chapter 6, part 5 of this title, or the person's attorney, parent, legal guardian, legal custodian, conservator, spouse or adult next of kin, shall be entitled, upon the expiration of ninety (90) days following the order and not more frequently than every six (6) months thereafter, to request, in writing, the chief officer of the hospital in which the person is hospitalized to have a current examination of the person's mental condition made by one (1) or more physicians. If the request is timely, it shall be granted. The person shall be entitled at the person's own expense to have a licensed physician not connected with the hospital to participate in the examination. If the person is indigent, is in a department facility, and makes a written request for examination, with the approval of the commissioner, the department shall assist the person in obtaining a licensed physician to participate in the examination in the person's behalf. A physician so obtained by the indigent person shall be compensated for services out of unobligated funds of the department in an amount the department determines to be fair and reasonable.



§ 33-6-703 - Discharge of person eligible for release -- Petition for review where one (1) or more physicians finds admission no longer needed.

If, after considering the reports of the physicians and other relevant information, the chief officer determines that the person is eligible for discharge under § 33-6-602, § 33-6-705 or § 33-6-706 and that the discharge is not subject to judicial review under § 33-6-708, the chief officer shall order the immediate release of the person and notify the committing court. If one (1) or more of the physicians participating in the examination reports that the person no longer meets the standards under which the person was admitted, the person may petition the court that ordered the hospitalization for an order directing the person's release. The person shall be apprised of the results of the examination reports and shall be furnished true copies of them, which shall accompany the person's petition.



§ 33-6-704 - Procedure for reviewing petition.

(a) In considering the petition, the court shall consider the testimony of the physicians who participated in the examination of the person and their reports accompanying the petition. After considering the testimony and reports, the court shall either:

(1) Reject the petition and order the continued hospitalization of the person; or

(2) Order the immediate release of the person.

(b) Any physician participating in the examination shall be a competent and compellable witness at any judicial proceeding held under this title.



§ 33-6-705 - Discharge of person no longer meeting standards for admission.

IF

(1) a person was admitted to a hospital for treatment of mental illness or serious emotional disturbance under any provision of this title other than chapter 6, part 5 of this title, AND

(2) the person no longer meets the standards under which the admission took place, AND

(3) the person's detention is not otherwise authorized under the part under which the person was admitted,

THEN

(4) the person shall be discharged.



§ 33-6-706 - Discharge of involuntarily committed person -- Person no longer mentally ill or in remission -- Person unlikely to cause harm -- Voluntary outpatient treatment possible.

IF

(1) a person was committed involuntarily under chapter 6, part 5 of this title, AND

(2) (A) the person does not have a mental illness or serious emotional disturbance, OR

(B) (i) the person has a mental illness or serious emotional disturbance or has a mental illness or serious emotional disturbance in remission, AND

(ii) the person does not pose a likelihood of serious harm under § 33-6-501, OR

(C) (i) the person would pose a likelihood of serious harm under § 33-6-501 unless treatment is continued, AND

(ii) voluntary outpatient treatment is a suitable less drastic alternative to commitment because the person is likely to participate in outpatient treatment without being legally obligated to do so,

THEN

(3) IF

(A) the person is not subject to judicial review under § 33-6-708,

THEN

(B) the person shall be discharged, AND

(4) IF

(A) the person is subject to judicial review under § 33-6-708,

THEN

(B) the person shall be discharged in conformity with § 33-6-708.



§ 33-6-707 - Persons eligible for discharge subject to mandatory outpatient treatment.

IF

(1) a person was committed involuntarily under chapter 6, part 5 of this title, AND

(2) the person has a mental illness or serious emotional disturbance or has a mental illness or serious emotional disturbance in remission, AND

(3) the person would pose a likelihood of serious harm under § 33-6-501 unless treatment continues, AND

(4) voluntary outpatient treatment is not a suitable less drastic alternative to commitment because the person is not likely to participate in outpatient treatment without being legally obligated to do so,

THEN

(5) the person is eligible for discharge only under § 33-6-602.



§ 33-6-708 - Discharge procedure for involuntarily committed persons.

(a) If a person is committed involuntarily by a criminal or juvenile court under chapter 6, part 5 of this title and the court determines at the time of commitment that, due to the nature of the person's criminal conduct that created a serious risk of physical harm to other persons, the person should not be discharged from the commitment without proceedings under this section to review eligibility for discharge under §§ 33-6-602, 33-6-705 and 33-6-706, the hospital shall proceed under this section to effect discharge from the commitment.

(b) Any person who was committed involuntarily on the basis of mental illness between April 23, 1980, and July 1, 1982, and who was subject to the discharge procedures of former § 33-313 during that period is subject to discharge only under the procedures of subdivisions (c)(1)-(5).

(c) (1) When the chief officer determines that the person is eligible for discharge under § 33-6-602, § 33-6-705 or § 33-6-706, the chief officer shall notify the committing court of that conclusion, of the basis for it, and, if discharge is under § 33-6-602, of the outpatient treatment plan approved by the releasing facility and the qualified mental health professional for the person. The determination by the chief officer shall create a rebuttable presumption of its correctness. The clerk shall send a copy of that complete notice and plan to the person's counsel and to the district attorney general for the jurisdiction in which the committing court is located. The court may, on its own motion or that of the district attorney general, order a hearing to be held within twenty-one (21) days of the receipt of the chief officer's notice. The court shall send notice of the hearing to the person, the chief officer, the person's counsel, the person's next of kin, and the district attorney general.

(2) If the court does not set a hearing and notify the chief officer within fifteen (15) days of its receipt of the chief officer's notice, the chief officer shall release the person from involuntary commitment under § 33-6-602, § 33-6-705 or § 33-6-706, as appropriate.

(3) If the court sets a hearing, the hearing shall be held within twenty-one (21) days of the court's receipt of notice from the chief officer. The person shall attend the hearing, unless the person's presence is waived in writing by counsel before the hearing. If the person does not have counsel, the court shall appoint counsel to represent the person throughout the proceedings and any appeal. The person's counsel shall advocate for the least drastic alternative to commitment, unless directed otherwise by the person. Compensation of appointed counsel for the person shall be pursuant to the Tennessee Supreme Court Rules, Rule 15.

(4) Following the hearing, if the court finds by clear, unequivocal, and convincing evidence that the person is not eligible for discharge under § 33-6-602, § 33-6-705 or § 33-6-706, it shall order the person's return to the hospital under the original commitment. If the court finds otherwise, it shall order the person's release from involuntary commitment in accordance with the recommendations of the chief officer.

(5) The district attorney general on behalf of the state or the person may file a notice of appeal of a final adjudication under this section to the court of criminal appeals.






Part 8 - Sex Offenders

§ 33-6-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Sex crime" means any offense involving the unlawful sexual abuse, molestation, fondling, or carnal knowledge of a child of the age of fourteen (14) years or under or incest, a crime against nature, assault with intent to commit rape or rape; and

(2) "Sex offender" means any person who has been convicted of a crime involving the unlawful sexual abuse, molestation, fondling, or carnal knowledge of a child of the age of fourteen (14) years or under or any person convicted of incest, a crime against nature, assault with intent to commit rape or rape.



§ 33-6-802 - Examination upon conviction for sex crime.

Any person convicted of a sex crime shall be examined thoroughly by a psychiatrist, licensed psychologist, licensed psychological examiner, licensed senior psychological examiner, clinical nurse specialist in psychiatry, licensed professional counselor, or licensed clinical social worker from the department of correction as soon as practicable after admittance to the penal facility. A community mental health center may provide the examination when the service is specifically contracted for and funded by the department of mental health and substance abuse services or the department of correction.



§ 33-6-803 - Certification for treatment.

If, as a result of the examination provided for in § 33-6-802, it is found that the convicted person is capable of being successfully treated, this fact shall be certified by the examining official or officials to the commissioner of correction, together with the suggested treatment, whereupon, the commissioner of correction shall provide the treatment.



§ 33-6-804 - Examination prior to release -- Petition for commitment.

(a) Not more than one (1) year nor less than six (6) months prior to the non-parole release of any person convicted of a sex crime, an examination of the person shall be made by a psychiatrist, licensed psychologist, licensed senior psychological examiner, licensed psychological examiner, clinical nurse specialist in psychiatry, licensed professional counselor, or licensed clinical social worker from the department of correction.

(b) The examiner shall determine whether the person has a mental illness and, because of that illness, poses a likelihood of serious harm under § 33-6-501, and is in need of care and treatment in a mental hospital or treatment resource, as defined in § 33-1-101.

(c) If the examiner determines that the person has a mental illness or serious emotional disturbance and poses a likelihood of serious harm because of the illness, the director of the correctional facility shall, before the time for the release of the person, petition where the facility is located for judicial commitment under chapter 6, part 5, of this title to a hospital or treatment resource designated by the commissioner.



§ 33-6-805 - Post-plea treatment system.

(a) The department of mental health and substance abuse services, in cooperation with the department of correction, the department of human services and the district attorneys general conference, shall develop a post-plea treatment system for sexual offenders, victims, and their families, modeled after systems that are operating in some local communities around the country. The system shall provide for a standard fee for treatment services and shall provide for the development of a certification process for service providers to assure sexual abuse treatment expertise by the service providers. The certification should encompass a combination of professional education and licensure with specialized knowledge in this field. The treatment system shall be designed within a conceptual framework that includes, but is not limited to, the following:

(1) Limiting offender eligibility to first-offender, intra-family abuse, absence of violence or threat of violence, sexual abuse of short duration, absence of drug or alcohol addiction, and abuse that has resulted in no significant trauma to the child victim;

(2) The sentence and probation established for program participants shall be a definite sentence; and

(3) As a requirement for participation in the treatment program, the offender shall plead guilty to the commission of the appropriate sexual offense and agree to abide by all requirements of the probation agreement or sentence alternative.

(b) The probation agreement or sentence alternative shall require that the offender pay for the victim's medical and psychological treatment, as needed, and for the offender's treatment in the treatment program, based upon the offender's financial ability to pay.






Part 9 - Special Provisions for Mental Health Transportation

§ 33-6-901 - Transportation of persons under part 4 or 5 of this chapter by sheriff, secondary transport agent, municipal officer or other authorized person.

(a) (1) The sheriff in a county in which a person with mental illness or serious emotional disturbance is to be transported under part 4 or 5 of this chapter, shall transport the person except for persons who are transported by:

(A) A secondary transportation agent under this section;

(B) A municipal law enforcement agency that meets the requirements for a secondary transportation agent under this section and is designated by the sheriff;

(C) A person authorized under other provisions of this title; or

(D) One or more friends, neighbors, other mental health professionals familiar with the person, relatives of the person, or a member of the clergy.

(2) The sheriff may designate a secondary transportation agent or agents for the county for persons with mental illness or serious emotional disturbance whom a physician or mandatory prescreening authority has evaluated and determined do not require physical restraint or vehicle security. A secondary transportation agent shall be available twenty-four (24) hours per day, provide adequately for the safety and security of the person to be transported, and provide appropriate medical conditions for transporting persons for involuntary hospitalization. The sheriff shall take into account in designating a secondary transportation agent or a municipal law enforcement agency both its funding and the characteristics of the persons who will be transported. The sheriff shall consult with the county mayor before designating a secondary transportation agent. A secondary transportation agent has the same duties and authority under this chapter in the detention or transportation of those persons as the sheriff. The designation of a transportation agent other than the sheriff is a discretionary function under § 29-20-205. If a mandatory prescreening agent, physician, or licensed psychologist with health service provider designation, who is acting under § 33-6-404(3)(B), determines that the person does not require physical restraint or vehicle security, then any person identified in subdivision (a)(1)(D) may, instead of the sheriff, transport the person at the transporter's expense.

(3) (A) If a physician, psychologist, or designated professional, operating under § 33-6-404(3)(B)(iii), determines to a reasonable degree of professional certainty that the person subject to transportation under this part does not require physical restraint or vehicle security and does not pose a reasonable risk of danger to the person's self or others, then the sheriff may permit one (1) or more persons designated under this section, other than the sheriff or secondary transportation agent, to transport the person; provided, that the person or persons provide proof of current automobile insurance. Before a person is transported, the sheriff or other transportation agent designated under subdivision (a)(1) or (a)(2) shall give the notice required by § 33-6-406(b), along with the name or names of the person or persons who will actually transport the person subject to admission to a hospital or treatment resource. The person or persons designated to transport under this section must comply with the requirements of § 33-6-406(b)(2) and (3), and § 33-6-407(c), and must provide the original of the certificate completed under § 33-6-404(3)(B)(ii) to the hospital or treatment resource.

(B) When making this determination, the physician, psychologist or designated professional operating under § 33-6-404(3)(B)(iii) shall be immune from any civil liability and shall have an affirmative defense to any criminal liability arising from that protected activity.

(C) When making this determination, if the physician, psychologist or designated professional operating under § 33-6-404(3)(B)(iii) is an agent of a hospital, health care facility, or community mental health center, that hospital, health care facility, or community mental health center shall be immune from any civil liability and shall have an affirmative defense to any criminal liability arising from this agent's protected activity and from the transportation of the person to and from the facility.

(b) When a sheriff or secondary transportation agent is required to transport a person to a hospital or treatment resource for screening, evaluation, diagnosis or hospitalization, the county in which the person is initially transported by the sheriff or secondary transportation agent is responsible for the remainder of such person's transportation requirements. The initial transporting county is responsible for the continuing transportation of the person even if the person is assessed, diagnosed, screened or evaluated in a second county before being admitted to a facility, hospital or treatment resource in a third county. If the person is transported to a hospital or treatment resource by the sheriff or secondary transportation agent of a county other than the initial transporting county, the sheriff or secondary transportation agent actually providing transportation may bill the initial transporting county for transportation costs.

(c) The department shall provide training on mental health crisis management for transportation agents and the sheriffs' personnel.

(d) It is the policy of this state that people with mental illness who are determined to be a danger to themselves and in need of physical restraint or vehicular security shall be transported by the sheriff or secondary transportation agents designated by the sheriff. People with a mental illness who do not present themselves as a danger to themselves or are not in need of physical restraint or vehicular security may be transported by one (1) or more friends, neighbors, other mental health professionals familiar with the person, relatives of the person or a member of the clergy; provided, that these persons are willing and able to provide such transport.



§ 33-6-902 - Transportation of patient to hospital -- Temporary detention.

(a) Whenever a person is about to be admitted to a hospital or treatment resource under the provisions of chapter 6, part 5 of this title, the court shall arrange for the transportation of the person to the hospital. Whenever practicable, the person to be hospitalized shall be permitted to be accompanied by one (1) or more friends or relatives, who shall travel at their own expense. Any reputable and trustworthy relative or friend of the person who will assume responsibility for the person's safe deliverance may be allowed to transport the person to the hospital if the relative or friend will do so at the transporter's own expense.

(b) Pending removal to a hospital, a person with mental illness or serious emotional disturbance taken into custody or ordered to be hospitalized under chapter 6, part 5 of this title, may be detained in the person's home or in some suitable facility under such reasonable conditions as the court may order, but the person shall not be detained in a non-medical facility used for the detention of persons charged with or convicted of criminal offenses. Reasonable measures necessary to assure proper care of a person temporarily detained under this section, including provision for medical care, shall be taken.






Part 10 - Declarations for Mental Health Treatment

§ 33-6-1001 - Declaration for mental health treatment authorized -- Contents.

A competent adult may make a declaration for mental health treatment to express the person's preferences and instructions about participation in mental health treatment, including hospitalization for a maximum of fifteen (15) days, psychoactive and other medications, and electroconvulsive and other convulsive therapies. The declaration may include consent to or refusal to permit mental health treatment and other instructions and information for mental health service providers.



§ 33-6-1002 - "Incapable of making mental health treatment decisions" defined.

IF AND ONLY IF

(1) (A) a court determines in a proceeding to appoint a conservator under title 34, chapters 1 and 3, that a person is currently unable to make an informed decision about mental health treatment as shown by the fact that the person is not able to understand the proposed procedure, its risks and benefits, and the available alternative procedures due to a diagnosed mental illness, OR

(B) (i) (a) two (2) physicians examine a person, OR

(b) a physician with expertise in psychiatry by training, education, or experience and a psychologist designated as a health service provider examine a person, AND

(ii) the examiners determine that the person is currently unable to make an informed decision about mental health treatment as shown by the fact that the person is not able to understand the proposed procedure, its risks and benefits, and the available alternative procedures due to a diagnosed mental illness,

THEN

(2) the person is incapable of making mental health treatment decisions for purposes of this part.



§ 33-6-1003 - Duration of declaration -- Expiration -- Revocation.

(a) A declaration for mental health treatment continues in effect for two (2) years, for a lesser period if so stated, or until revoked, whichever is sooner. If a declaration for mental health treatment has been invoked and is in effect at the expiration date, the declaration remains effective until the service recipient is capable of making mental health treatment decisions but no more than thirty (30) days after the expiration date. Subsequent declarations shall conform to all requirements of § 33-6-1004.

(b) A service recipient may revoke a declaration in whole or in part at any time orally or in writing if the service recipient is capable of making mental health treatment decisions. Making a new declaration revokes an earlier declaration. It is presumed that a service recipient is capable of making mental health treatment decisions. The presumption is a presumption affecting the burden of proof.

(c) A revocation is effective when a service recipient communicates the revocation to the attending physician or other provider. The attending physician or other provider shall note the revocation as part of the service recipient's medical record.



§ 33-6-1004 - Signature required -- Witnesses.

(a) A declaration is effective only if it is signed by the service recipient and two (2) competent adult witnesses and is not signed on the premises of a mental health service provider. The witnesses shall attest that the service recipient is personally known to them; signed the declaration in their presence; talked with the witnesses about the document, its contents, and the reasons for preparing and wanting the document to be effective; appears to be capable of making mental health treatment decisions; and is not under duress, fraud, or undue influence.

(b) None of the following may be used as a witness:

(1) The service recipient's mental health service provider;

(2) An employee of the service recipient's mental health service provider;

(3) The operator of a mental health facility; or

(4) An employee of a mental health facility.

(c) At least one (1) of the persons who is a witness shall be a person who is neither:

(1) A relative of the service recipient by blood, marriage or adoption; nor

(2) A person who would be entitled to any portion of the estate of the service recipient upon the service recipient's death under any will or codicil of the service recipient that exists at the time of execution of the declaration for mental health treatment or by operation of law then existing.



§ 33-6-1005 - Effective date and applicability of declaration -- Compliance.

(a) A declaration becomes effective when it is signed by the declarant and all witnesses and remains valid until revoked or expired. The physician or provider shall act in accordance with an operative declaration when the service recipient has been found to be incapable of making mental health treatment decisions. The physician or provider shall continue to obtain the service recipient's informed consent to all mental health treatment decisions if the service recipient is capable of providing informed consent or refusal.

(b) Upon being presented with a declaration, a physician or other provider shall make the declaration a part of the service recipient's medical record. When acting under authority of a declaration, a physician or provider shall comply with it to the fullest extent possible.

(c) If the physician or other provider is unwilling at any time to comply with the declaration for mental health treatment, the physician or provider may withdraw from providing treatment consistent with the exercise of independent medical judgment and shall promptly notify the service recipient and document the notification in the service recipient's medical record. The physician or other provider shall arrange for the prompt and orderly transfer of the patient to the care of others when as a matter of conscience the health care provider cannot implement the decisions as provided in the declaration for mental health treatment.



§ 33-6-1006 - Care contrary to declaration -- Authorization by review committee -- Emergency.

(a) The physician or other mental health service provider may provide mental health treatment to the service recipient in a manner contrary to the service recipient's wishes as expressed in a declaration for mental health treatment

IF AND ONLY IF

(1) The service recipient is involuntarily committed to an inpatient treatment facility under this title and a treatment review committee authorizes it, OR

(2) There is an emergency endangering the service recipient's life or health.

(b) A declaration does not limit any authority under this title to take a person into custody or to admit, retain, or treat a person in a mental health facility.



§ 33-6-1007 - Declaration superior to powers of conservator.

If a conservator is appointed with powers over the person for mental health treatment, the declaration for mental health treatment shall remain in effect and shall be superior to the powers and duties of the conservator with respect to mental health treatment covered under the declaration.



§ 33-6-1008 - New mental health care provider to receive copy of declaration.

(a) If a mental health service provider has a person's declaration for mental health treatment and learns that the person is being provided mental health treatment by another provider, the mental health service provider shall provide the current service provider with a copy of the declaration.

(b) If a mental health service provider knows that a person has revoked a declaration for mental health treatment and learns that the person is being provided mental health treatment by another provider, the mental health service provider shall notify the current service provider of the revoked declaration.



§ 33-6-1009 - Effect of declarations executed in another state.

A declaration for mental health treatment that is validly executed in another state by a nonresident of this state at the time of execution shall be given effect in this state if the declaration for mental health treatment is in compliance with either the provisions of this part or the laws of the state of the service recipient's residence and the department determines that those laws are essentially as protective of the service recipient as this part.



§ 33-6-1010 - Incorporation into durable power of attorney for health care.

A declaration for mental health treatment may be expressed in or incorporated into a durable power of attorney for health care that is executed under title 34, chapter 6, part 2, on or after March 1, 2001. The declaration in that case shall be revocable as to mental health service only under the conditions set in this part.



§ 33-6-1011 - Immunity for actions taken or not taken in good faith reliance on declaraton.

A physician or mental health service provider who administers or does not administer mental health treatment as provided in and in good faith reliance on the validity of a declaration is not subject to criminal prosecution, civil liability or professional disciplinary action based on a subsequent finding of the declaration's invalidity.



§ 33-6-1012 - Admission to treatment not to be conditioned on execution of declaration for mental health treatment.

No mental health service provider, medical service plan, health maintenance organization, insurer issuing disability insurance, self-insured employee welfare plan, or nonprofit hospital plan, or any similar insurance or medical plan, may condition admission to a mental health facility or providing mental or physical health treatment or insurance on the requirement that a person execute a declaration for mental health treatment.



§ 33-6-1013 - Destruction or alteration of declaration prohibited -- Penalty.

(a) It is an offense for a person, without authorization of the service recipient, intentionally to alter, forge, conceal, or destroy a declaration for mental health treatment, the revocation of a declaration, or any other evidence or document reflecting the service recipient's desires and interests, with the intent or effect of affecting the service recipient's mental health treatment.

(b) An offense under this section is a Class A misdemeanor.



§ 33-6-1014 - Standard form for declaration for mental health treatment.

(a) The department shall make available a standard form and explanation for declarations for mental health treatment in simple language and easily read type with adequate space to express the preferences and instructions of the service recipient.

(b) The form shall include at least the following information:

(1) The effect of making the declaration;

(2) The basic power of a service recipient to control mental health treatment and involuntary treatment authority;

(3) The general range of mental health treatment processes that the service recipient might consider;

(4) The conditions under which the declaration may be acted on; and

(5) How to revoke a declaration.

(c) The form shall include places for at least the following types of preferences and instructions to be written:

(1) Symptoms that may suggest use of the declaration;

(2) Psychoactive medication;

(3) Electroconvulsive or other convulsive treatment;

(4) Admission to and remaining in mental health facilities;

(5) Actions that the service recipient refuses to permit;

(6) Mental health service providers; and

(7) Other matters on which the service recipient may have preferences or instructions or wish to provide information to mental health service providers.



§ 33-6-1015 - Providers to have written policies and procedures relating to declarations for mental health treatment.

(a) A mental health service provider shall maintain written policies and procedures, applicable to all competent adults who receive mental health treatment from the service provider, that provide for:

(1) Delivering to service recipients the following information and material, in written form, without recommendation:

(A) Information materials provided by the state on the right to make mental health treatment decisions, including the right to accept or refuse mental health treatment and the right to execute declarations for mental health treatment;

(B) Information on the policies of the provider with respect to implementation of the right to make mental health treatment decisions;

(C) A copy of the declaration for mental health treatment form; and

(D) The name of a person who can provide additional information concerning the forms for declarations for mental health treatment;

(2) Documenting in a prominent place in the service recipient's record whether there is an executed declaration for mental health treatment;

(3) Ensuring compliance by the provider with the law relating to declarations for mental health treatment; and

(4) Educating the staff and the community on issues relating to declarations for mental health treatment.

(b) A provider need not furnish a copy of a declaration for mental health treatment to a service recipient if the provider has reason to believe that the service recipient has received a copy of a declaration in the form set forth in this part within the preceding twelve (12) month period or has a validly executed declaration.

(c) The requirements of this section are in addition to any requirements that may be imposed under federal law and shall be interpreted in a manner consistent with federal law. Nothing in this section shall be interpreted to require a mental health service provider or any employee or agent of a mental health service provider to act in a manner inconsistent with federal law or contrary to the provider's religious or philosophical beliefs.

(d) No mental health service provider is subject to criminal prosecution or civil liability for failure to comply with this section.









Chapter 7 - Security Units and Forensic Services

Part 1 - General Provisions

§ 33-7-101 - Examination of patients.

Any person with mental illness hospitalized under this chapter or held in a forensic services unit shall be examined as often as practicable but not less often than every three (3) months.



§ 33-7-102 - Credit toward sentence -- Release.

(a) Whenever a person is hospitalized or receives evaluation or treatment services under this chapter in connection with a criminal charge or conviction, wherever incarcerated, the person shall receive credit toward the satisfaction of the sentence for the time spent in the custody of the commissioner.

(b) When a person has been transferred from the department of correction to the custody of the commissioner, the person shall be released from the custody of the commissioner at the expiration of the sentence unless a judicial hospitalization order has been entered with respect to the person.



§ 33-7-103 - Judicial hospitalization order as transfer of custody.

Without regard to its wording, any court order of hospitalization in a hospital or unit of a hospital shall be considered in law as a transfer of the person to the custody of the commissioner.



§ 33-7-104 - Admissions to a state-owned or operated facility.

Notwithstanding any other law to the contrary, all admissions or transfers to a state-owned or operated hospital or treatment resource under this chapter shall be subject to available suitable accommodations as defined in § 33-1-101, and no admission to a state-owned or operated hospital or treatment resource under this chapter shall occur until the commissioner has designated the state owned or operated facility as having available suitable accommodations; provided, that, if there are no suitable available accommodations at the time of the determination, then the commissioner shall expeditiously find a state-owned or operated hospital or treatment resource to accommodate the person upon the availability of suitable available accommodations. Prior to transporting a defendant for such evaluation and treatment in a department facility, the sheriff or other transportation agent shall determine that the receiving facility has available suitable accommodations.






Part 2 - Security Units

§ 33-7-201 - Creation of forensic services units.

The commissioner shall operate in the state hospitals secure facilities, known as forensic services units, necessary for persons with mental illness who are eligible for admission to the units under this title.



§ 33-7-202 - Initiation of commitment proceedings -- Findings required.

(a) If the commissioner authorizes the transfer of a voluntary service recipient with mental illness to a forensic services unit, the chief officer of the receiving facility shall initiate commitment proceedings under chapter 6, part 5, of this title.

(b) In the proceedings the court shall determine, in addition to the findings required by chapter 6, part 5, of this title, whether the service recipient is substantially likely to injure the person or others if not treated in a forensic services unit and whether treatment in a forensic services unit is in the person's best interest.



§ 33-7-203 - Discharge from forensic services unit.

When a person in a forensic services unit no longer meets the standards under which the person was admitted to the unit, the chief officer shall cause the person to be discharged or to be returned to the hospital, division or facility from which the person was transferred or to be transferred to another appropriate facility or program.






Part 3 - Forensic Services

§ 33-7-301 - Evaluation of accused believed incompetent to stand trial -- Judicial hospitalization proceedings -- Recovery report.

(a) (1) When a defendant charged with a criminal offense is believed to be incompetent to stand trial, or there is a question about the defendant's mental capacity at the time of the commission of the crime, the criminal, circuit, or general sessions court judge may, upon the judge's own motion or upon petition by the district attorney general or by the attorney for the defendant and after hearing, order the defendant to be evaluated on an outpatient basis. The evaluation shall be done by the community mental health center or licensed private practitioner designated by the commissioner to serve the court or, if the evaluation cannot be made by the center or the private practitioner, on an outpatient basis by the state hospital or the state-supported hospital designated by the commissioner to serve the court. If, and only if, the outpatient evaluator concludes that further evaluation and treatment are needed, the court may order the defendant hospitalized, and if in a department facility, in the custody of the commissioner for not more than thirty (30) days for further evaluation and treatment for competence to stand trial subject to the availability of suitable accommodations.

(2) At any stage of a felony criminal proceeding, including a pre-trial hearing, trial, sentencing, or post-conviction proceeding, the state may move or petition the court to authorize the district attorney general to designate a qualified expert to examine the defendant if the defendant gives notice that the defendant intends to offer testimony about the defendant's mental condition, whether in support of a defense of insanity or for any other purpose. The court may authorize the district attorney general to designate a qualified expert, who is willing to be appointed, to examine the defendant, if:

(A) An inpatient evaluator under subdivision (a)(1) notifies the court in a pre-trial proceeding that the type or extent of assessment required exceeds the expertise or resources available to the evaluator or exceeds the scope of analysis of the defendant's competence to stand trial, satisfaction of criteria for the insanity defense, or for commitment under chapter 6, part 5, of this title; or

(B) In any other type of felony criminal proceeding, the court determines that examination of the defendant by a qualified expert for the state is necessary to adjudicate fairly the matter before it.

(3) The amount and payment of expert fees shall be determined and paid by the state district attorneys general conference.

(4) (A) Except as provided in subdivision (a)(4)(B), during the post-conviction stage of a criminal proceeding, if it is believed that a defendant is incompetent to assist counsel in preparation for, or otherwise participate in, the post-conviction proceeding, the court may, upon its own motion, order that the defendant be evaluated on either an outpatient or inpatient basis, as may be appropriate. If the defendant is indigent, the amount and payment of the costs for the evaluation shall be determined and paid for by the administrative office of the courts. If the defendant is not indigent, the cost of the evaluation shall be charged as court costs. If the evaluation cannot be done on an outpatient basis and if it is necessary to hospitalize the defendant in a department facility, hospitalization shall not be for more than thirty (30) days and shall be subject to available suitable accommodations. Prior to transporting a defendant for such evaluation and treatment in a department facility, the sheriff or other transportation agent shall determine that the receiving department facility has available suitable accommodations. Any costs incurred by the administrative office of the courts shall be absorbed within the current appropriation for the indigent defense fund.

(B) In a post-conviction proceeding in a capital case, if there is a question on the defendant's mental condition at the time of the commission of the crime when there has been no such prior evaluation or a question as to whether the defendant is intellectually disabled, the court may, upon its own motion or upon petition by the district attorney general or by the attorney for the defendant, and, if the matter is contested, after a hearing, order that the defendant be evaluated on an outpatient basis. If and only if the outpatient evaluator concludes that an inpatient evaluation is necessary, the court may order the defendant to be hospitalized for not more than thirty (30) days.

(5) Prior to transporting a defendant for such evaluation and treatment in a department facility, the sheriff or other transportation agent shall determine that the receiving department facility has available suitable accommodations.

(b) (1) If the court determines on the basis of the mental health evaluation and other relevant evidence:

(A) That the defendant is incompetent to stand trial because of mental illness; or

(B) (i) That the defendant is competent to stand trial but that the failure to hospitalize would create a likelihood to cause the defendant serious harm by reason of mental illness; and

(ii) The defense attorney agrees with those findings, the district attorney general or the attorney for the defense may petition the criminal court before which the case is pending or that would hear the case, if the defendant were bound over to the grand jury to conduct proceedings for judicial hospitalization under chapter 6, part 5, of this title.

(2) Either party may demand a jury trial on the issues.

(3) The court is vested with jurisdiction to conduct the proceedings.

(4) In the proceedings the court shall determine, in addition to the findings required by chapter 6, part 5 of this title, whether the defendant is substantially likely to injure the defendant or others if the defendant is not treated in a forensic services unit and whether treatment is in the defendant's best interest.

(5) If the court enters an order of judicial hospitalization, the defendant shall be transferred to the custody of the commissioner, and if the court finds in addition that the defendant is substantially likely to injure the defendant or others if the defendant is not treated in a forensic services unit and that treatment in the unit is in the defendant's best interests, the defendant shall be transferred to the custody of the commissioner at a forensic services unit designated by the commissioner. If the court commits a person under this subsection (b), the person comes into the commissioner's custody only if the forensic services unit has available suitable accommodations; provided, that, if there are no suitable available accommodations at the time of the determination, then the commissioner shall expeditiously find a state-owned or operated hospital or treatment resource to accommodate the person upon the availability of suitable available accommodations. Prior to transporting a defendant for such commitment, the sheriff or other transportation agent shall determine that the receiving facility has available suitable accommodations.

(c) When a defendant admitted under subsection (b) has been hospitalized for six (6) months, and at six-month intervals thereafter, the chief officer of the hospital shall file a written report with the clerk of the court by whose order the defendant was confined and shall give a copy of the report to the defendant, the defendant's attorney, the defendant's legal guardian or conservator, if any, and to the district attorney general. The chief officer shall also send a copy of the report to the defendant's parent, adult child, or spouse, whichever is appropriate, but at least one (1) of the three (3). The report shall detail the chief officer's best judgment as to the defendant's prospects for recovery, the defendant's present condition, the time required for relevant kinds of recovery, and whether there is substantial probability that the defendant will become competent to stand trial in the foreseeable future. This reporting obligation shall cease at the point that misdemeanor charges are retired for defendants with no other charges in accordance with subsection (d).

(d) If a defendant is found to be incompetent to stand trial, any misdemeanor charges pending at the time of the incompetency determination shall be retired no later than eleven (11) months and twenty-nine (29) days after the date of arrest when the misdemeanor charge or charges have not otherwise been disposed of except that no misdemeanor charges shall be retired pursuant to this subsection (d) if the defendant is restored to competency prior to the date on which the misdemeanor charge or charges would have otherwise been retired under this subsection (d).



§ 33-7-302 - Determination and notice of restored competence to stand trial.

When the chief officer determines that a defendant in a state hospital or treatment resource who is charged with a crime is restored to competence to stand trial, the chief officer shall give notice of that fact to the clerk of the court by whose order the defendant was confined and deliver the defendant to the sheriff of the county from which the defendant was admitted.



§ 33-7-303 - Judicial hospitalization or outpatient treatment of person judged not guilty by reason of insanity -- Transfer to forensic services unit -- Appeal -- Cost of treatment.

(a) (1) When a person charged with a criminal offense is acquitted of the charge on a verdict of not guilty by reason of insanity at the time of the commission of the offense, the criminal court shall immediately order the person to be diagnosed and evaluated on an outpatient basis. The evaluation shall be performed by the community mental health agency or licensed private practitioner designated by the commissioner to serve the court.

(2) When a person charged with a felony criminal offense under title 39, chapter 13, offenses against person, is acquitted of the charge on a verdict of not guilty by reason of insanity at the time of the commission of the offense and when that person is detained at the time of the acquittal, the court may order that the person remain detained following the verdict of not guilty by reason of insanity, for the purpose of receiving an outpatient evaluation performed by the community mental health agency or licensed private practitioner designated by the commissioner to serve the court. In such cases, the court shall immediately enter an order to detain the person for the purpose of receiving this evaluation and shall order that the evaluation be completed within thirty (30) days of receipt of the court order by the examining professional.

(b) (1) Following diagnosis and evaluation, if certification is provided that the person is committable under chapter 6, part 5 of this title, the district attorney general shall file a complaint in the criminal court for judicial commitment under chapter 6, part 5 of this title. If certification is not provided that the person is committable under chapter 6, part 5 of this title, the district attorney general shall file a complaint in the criminal court for an order requiring the person to participate in outpatient treatment under this subsection (b).

(2) [Deleted by 2009 amendment.]

(3) If the court does not commit the person under chapter 6, part 5 of this title and the court determines that the person's condition resulting from mental illness is likely to deteriorate rapidly to the point that the person will pose a substantial likelihood of serious harm under § 33-6-501 unless treatment is continued, the court may order the person to participate in outpatient treatment. Otherwise, the court may not order the person to participate in outpatient treatment. The obligation to participate in outpatient treatment continues until it is terminated by the court under subdivision (b)(5).

(4) If the court orders the person to participate in outpatient treatment and the person does not comply with the treatment plan, the qualified mental health professional shall notify the district attorney general of the noncompliance, and the district attorney general may move the criminal court to cite the person for civil or criminal contempt of court for the noncompliance and may file a complaint in the criminal court under the provisions of chapter 6, part 5 of this title. The qualified mental health professional shall file a report with the district attorney general every six (6) months as to the person's continuing need for treatment.

(5) The court shall terminate the obligation to participate in outpatient treatment when it determines that the person is no longer subject to the obligation under subdivision (b)(3).

(6) The court is vested with jurisdiction to conduct proceedings authorized by this subsection (b).

(c) (1) Following the hearing conducted by the criminal court under chapter 6, part 5, of this title, if the court finds that the person meets the commitment standards under chapter 6, part 5, of this title, the court shall enter an order of judicial hospitalization and transfer the person to the custody of the commissioner subject to department rules governing release procedures.

(2) If the court further finds that:

(A) The person is substantially likely to injure the person or others if the person is not treated in a forensic services unit; and

(B) Treatment in the unit is in the person's best interests, the person shall be transferred into the custody of the commissioner at a forensic services unit designated by the commissioner subject to the provisions of § 33-7-203.

(3) If the court commits a person under this subsection (c), the person comes into the commissioner's custody only if the commissioner determines that a facility has available suitable accommodations; provided, that, if there are no suitable available accommodations at the time of the determination, then the commissioner shall expeditiously find a state-owned or operated hospital or treatment resource to accommodate the person upon the availability of suitable available accommodations. Prior to transporting a defendant for commitment in a department facility, the sheriff or other transportation agent shall determine that the receiving facility has available suitable accommodations.

(d) Either party may appeal a final adjudication under this section to the court of criminal appeals.

(e) The criminal court, in a trial before a jury in which the issue of insanity at the time of the commission of the offense is raised, shall instruct the jury before it begins deliberation as to the provisions of this section.

(f) The cost of treatment incurred as a result of the outpatient treatment and evaluation required in subdivision (b)(3) shall be taxed as court costs.



§ 33-7-304 - Cost of evaluation and treatment -- Court-ordered inpatient evaluation to be completed within thirty days of admission.

(a) The cost of evaluation and treatment under this part, if the defendant is charged with a misdemeanor, will be a charge upon the funds of the county. If the court finds the defendant financially able to pay all or part of the costs and expenses for the evaluation and treatment, the court may order the defendant to pay all or part of the costs and expenses. Payment shall be made to the clerk of the general sessions court for remittance to the person, agency or facility to whom compensation is due, or if the costs and expenses have been paid by the county, to the appropriate office of the county.

(b) Costs of the care or treatment of any defendant ordered by the court and who is charged with a misdemeanor shall be paid by the state only when specifically authorized by law.

(c) Where a court orders a defendant charged with a misdemeanor to be evaluated under § 33-7-301(a), the court shall order that any inpatient evaluation be completed within thirty (30) days of admission to the facility.






Part 4 - Mandatory Community-Based Services

§ 33-7-401 - Mandatory community-based services for felony defendant incompetent to stand trial but not committable.

IF AND ONLY IF

(1) a court with criminal jurisdiction holds a hearing to commit an adult with mental illness under § 33-7-301, AND

(2) the court finds on proof by clear and convincing evidence that the person is:

(A) charged with a felony,

(B) incompetent to stand trial,

(C) not committable under § 33-6-502, AND

(D) at risk of becoming committable, AND

(3) the department certifies to the court that there are funds available within the limits of the department's line item appropriation for services under this section for service to the person,

THEN

(4) the court may order the person to participate in community-based services under a plan approved and developed by the department to attain and maintain competence to stand trial and reduce the risk of becoming committable.



§ 33-7-402 - Mandatory community-based services for person found in need of services by forensic examiner.

If upon completion of an evaluation of a person under § 33-7-301, the department determines that the person meets the standards in § 33-7-401(2)(B), (C), and (D), and (3), the department shall attempt to develop a community-based services plan for the person for the purpose stated. The plan shall be for a maximum of two (2) years, and no person shall participate in the plan for more than two (2) years.



§ 33-7-403 - Hearing.

If a defendant contests a plan proposed by the department under § 33-7-401, the court shall hold a hearing within seven (7) days of receipt of the request to determine whether the plan is programmatically appropriate and legally permissible. The court shall either approve the plan or approve the plan as modified by the department to correct deficiencies found by the court.



§ 33-7-404 - Periodic need assessment.

A service provider for a person under § 33-7-401 shall assess the person's needs at least every six (6) months and shall report to the court every six (6) months on the person's progress toward the goal of the plan, prospects for recovery, the person's current condition, the time required for relevant kinds of recovery, and whether there is substantial probability that the person will become competent to stand trial in the foreseeable future. A service provider may request the court to release the person from the plan at any time.



§ 33-7-405 - Referral to other service provider where services under this part not effective.

If after two (2) years of intensive services for competence to stand trial under § 33-7-401, the person has not made substantial progress to attain competence to stand trial, the service provider shall assess the person's needs and may terminate the service plan and recommend to the court that the person be referred to other mental health services as deemed appropriate. The service provider shall report its conclusion to the court before terminating services.









Chapter 8 - Special Provisions for Children

Part 1 - Services to Children Generally

§ 33-8-101 - Applicability of title to children.

(a) Services for children who have serious emotional disturbance, mental illness, or developmental disabilities are governed by all of this title. The general assembly finds that supporting families in their role as primary care givers for their children is more humane, efficient, and cost effective than placing children in state custody to obtain necessary services or otherwise placing children in settings outside their homes.

(b) For children covered by this title, the following service principles are fundamental to carrying out the responsibilities of service providers and advocates:

(1) Families and children are most responsible for determining their needs and should be included appropriately in planning and providing service and support;

(2) Families should receive the support they need to care for their children at home;

(3) Service providers and advocates should enable families and children to make good decisions concerning necessary, desirable, and appropriate services;

(4) Service providers should coordinate services among agencies likely to provide services and supports to children and families;

(5) Service providers and advocates should participate in development of interagency agreements under § 33-1-308 to assure consideration of the needs and problems of children and families; and

(6) Service providers should achieve smooth transitions in services and supports as children grow through various stages of development and become vested in making decisions for themselves, including the transition into adulthood.



§ 33-8-102 - Responsibilities of department with regard to children.

The department in coordination with the council on children's mental health care shall promote effective advocacy for services and supports for all children with serious emotional disturbance, mental illness, or developmental disabilities. The department's responsibilities for children shall include, but not be limited to:

(1) Promoting collaboration among care givers and service providers and equitable involvement of care givers in service plan development;

(2) Case finding after the department has adopted rules regarding service and support to children;

(3) Determining eligibility;

(4) Providing basic service standards;

(5) Facilitating the interdepartmental planning process for children through the statewide and regional planning and policy councils;

(6) Initiating meetings or other processes to develop local interagency agreements as needs and problems are identified by service providers, advocates, or families;

(7) Assisting children and their families to gain access to the system of services and supports;

(8) Defining and listing an array of services and supports; and

(9) Assisting youth who have been in the public system of care with transition to adult services.



§ 33-8-103 - Children as priority population.

Children with serious emotional disturbances are a priority population for the department's mental health services and supports. Children with developmental disabilities are a priority population for the department's developmental disabilities services and supports. The department shall set the array of services and supports for these priority populations annually in its plan. The state will fund and the department will maintain the array of services and supports for persons in this priority population. Consistent with applicable eligibility requirements, the state may provide the funding for the services through the medicaid program or any waiver granted under the medicaid program, specifically including TennCare, other public funds, or private funds.



§ 33-8-104 - Emancipated children -- Rights and responsibilities under this title.

Children who are emancipated by marriage, court order, or in any other way recognized by law in the state have all the rights and responsibilities of adults under this title, except to the extent those rights are restricted by court order. The parent of an emancipated child shall be treated as the parent of an adult under all provisions of this title that give parents rights or responsibilities with respect to the child.



§ 33-8-105 - Interagency plans for transition to adult services.

Mental health and developmental disabilities service providers shall prepare interagency plans to assure that persons seventeen (17) years of age in state custody who will continue to need services and supports in adulthood can make a smooth transition to adult services. The plan should take into account the requirements of other state and federal laws with respect to service. If necessary to avoid delays in service during the transition into adult services, plans shall be prepared before the persons become seventeen (17) years of age.



§ 33-8-106 - Interagency agreements -- Cooperation of service providers with department.

Service providers shall inform the department and the council on children's mental health care of needs or problems of children and families that may be addressed by local interagency agreements with the goals set in § 33-1-308 for state interagency agreements. Service providers shall participate in processes initiated by the department and the council on children's mental health care or others to address the needs or problems.






Part 2 - Special Provisions for Mental Health Services to Children

§ 33-8-201 - Child with alcohol or drug dependence or developmental disability.

A child who has alcohol dependence, drug dependence, or developmental disability may only receive mental health service or support from the mental health service division if the condition is concurrent with another serious emotional disturbance or mental illness.



§ 33-8-202 - Rights of child sixteen (16) years of age or older.

(a) If a child with serious emotional disturbance or mental illness is sixteen (16) years of age or older, the child has the same rights as an adult with respect to outpatient and inpatient mental health treatment, medication decisions, confidential information, and participation in conflict resolution procedures under this title except as provided in part 3 of this chapter, or as otherwise expressly provided in this title. If the child's parent, legal guardian, legal custodian, or treating professional believes that the child's decision to terminate treatment, other than a request for discharge under chapter 6, part 2 of this title, will have severe adverse effects on the child, the conflict resolution procedures under chapter 2, part 6 of this title shall be used.

(b) An outpatient facility or professional may provide treatment and rehabilitation without obtaining the consent of the child's parent, legal guardian, or legal custodian.



§ 33-8-203 - Parents, custodian and guardians to participate in child's outpatient treatment plan.

Parents, legal custodians, and legal guardians shall participate in mandatory outpatient treatment discharge planning and do what is necessary to carry out the child's plan.






Part 3 - Special Medical Procedure Rules

§ 33-8-301 - Electroconvulsive therapy upon child prohibited except under this part.

No person or facility may administer electroconvulsive therapy or other convulsive therapy to a child except as authorized under this part under §§ 33-8-302 and 33-8-303 or under §§ 33-8-305--33-8-313.



§ 33-8-302 - Electroconvulsive therapy -- When authorized for child with mania or severe depression.

IF AND ONLY IF

(1) a child has mania or severe depression, AND

(2) (A) all other accepted methods of therapy have been exhausted, OR

(B) electroconvulsive or other convulsive therapy is necessary to save the child's life due to potential suicide, or to prevent irreparable injury resulting from conditions such as starvation, dehydration, or physical exhaustion bordering on serious collapse to the extent the conditions are life threatening, AND

(3) the service provider to perform the therapy has convened a multi-disciplinary review team of at least five (5) persons, at least one (1) of whom is independent of the service provider, AND

(4) the multi-disciplinary review team has approved the electroconvulsive or other convulsive therapy, AND

(5) an American Board of Psychiatry and Neurology certified psychiatrist, who is child and adolescent certified, approves the therapy,

THEN

(6) the approved convulsive therapy may be necessary for the child for purposes of this part.



§ 33-8-303 - Electroconvulsive therapy -- When authorized for child over fourteen (14) years of age.

IF AND ONLY IF

(1) a child is fourteen (14) years of age or older, AND

(2) the approved convulsive therapy may be necessary for the child as determined under § 33-8-302, AND

(3) a second American Board of Psychiatry and Neurology certified psychiatrist approves the procedure, AND

(4) the child does not object to the electroconvulsive or other convulsive therapy after being informed of the proposed therapy and alternatives, AND

(5) at least one (1) parent who has custody of the child or the child's legal guardian consents, AND

(6) no parent objects to the therapy,

THEN

(7) the child may be treated with the approved convulsive therapy under authority of this section.



§ 33-8-304 - Electroconvulsive therapy -- When authorized for child in state custody.

If a child is in state custody and a convulsive therapy may be necessary for the child as determined under § 33-8-302, the therapy shall not be performed unless the commissioner of children's services obtains authority under §§ 33-8-305 -- 33-8-313. A child in state custody may not be provided convulsive therapy under § 33-8-309.



§ 33-8-305 - Electroconvulsive therapy upon child -- Court approval or finding of emergency required.

(a) No mental health professional, hospital, treatment resource, or other person or facility may administer electroconvulsive therapy or other form of convulsive therapy to any person under eighteen (18) years of age under this section and §§ 33-8-306 -- 33-8-313, except:

(1) Upon prior written authorization by a court based upon a hearing at which it is shown that the approved convulsive therapy may be necessary for the child as determined under § 33-8-302 and is necessary in light of all evidence presented at the hearing; or

(2) Emergency treatment under § 33-8-309.

(b) In all cases under this section and §§ 33-8-306 -- 33-8-313, the court shall appoint for the child a guardian ad litem who is not the child's attorney.



§ 33-8-306 - Electroconvulsive therapy -- Commitment proceedings pending.

If proceedings for the child's commitment under chapter 6, part 5 of this title are pending, the hearing to determine the necessity of administering convulsive therapy may be held only after adequate written notice has been given to the child, the child's legal guardian, and the child's attorney informing them of the nature of the therapy sought and the facts upon which the claim is based that the therapy is necessary for the child's health or safety. The hearing may either be consolidated with the hearing for the child's commitment under chapter 6, part 5 of this title, or may be convened at another time.



§ 33-8-307 - Electroconvulsive therapy -- Hearing in juvenile court.

If no proceedings for the child's commitment under chapter 6, part 5 of this title are pending, the hearing to determine the necessity of administering electroconvulsive or other convulsive therapy shall be convened in the juvenile court where the child resides, was committed to state custody, or may be found upon petition of the child, the child's parent, the legal guardian, a mental health professional, hospital, or treatment resource seeking authorization to administer the therapy. The petition shall be verified and shall state the nature of the therapy for which authorization is sought, and the facts upon which the petitioner relies to support the claim that the therapy is necessary for the child's health or safety. The court shall, upon receipt of the petition, appoint counsel to defend against the petition, and the petition shall be served personally upon both the child and the child's attorney.



§ 33-8-308 - Electroconvulsive therapy upon child -- Independent psychiatric evaluation required.

Whenever authorization is sought for the administration to a child of electroconvulsive or other convulsive therapy, the court shall appoint an independent psychiatrist who shall receive reimbursement in an amount fixed by the court. No electroconvulsive or other convulsive therapy may be authorized for a child except upon the testimony of an independent psychiatrist, who is child and adolescent certified by the American Board of Psychiatry and Neurology, that the psychiatrist has examined the child and is of the opinion that the therapy is necessary for the child's health or safety.



§ 33-8-309 - Electroconvulsive therapy -- Petition to court.

(a) Electroconvulsive or other convulsive therapy may be initiated prior to a court hearing under §§ 33-8-305 -- 33-8-313, if the petitioner files a petition with the court having jurisdiction of the child's commitment under chapter 6, part 5 of this title, if the proceeding is pending, or otherwise files a petition in the juvenile court where the child resides, was committed to state custody, or may be found.

(b) The petition shall be verified by the mental health professional, hospital or treatment resource seeking authorization to administer the therapy and shall state the nature of the therapy for which authorization is sought, and the facts upon which the petitioner relies to support the claim that it has been determined under § 33-8-302 that the convulsive therapy may be necessary for the child.

(c) (1) Attached to the petition shall be an affidavit from a child psychiatrist, who shall be child and adolescent certified by the American Board of Psychiatry and Neurology, stating that:

(A) It has been determined under § 33-8-302 that the convulsive therapy may be necessary for the child; and

(B) There is insufficient time to complete the procedure provided by §§ 33-8-305--33-8-313, and therefore treatment prior to a court hearing is necessary.

(2) The affidavit shall provide the specific factual, medical and clinical basis supporting the requirements of this section.

(d) The child psychiatrist shall personally examine the child within twenty-four (24) hours of the filing of the petition.

(e) The child psychiatrist shall not be in a professional practice or association with the attending physician, nor have any direct financial interest in any private hospital or treatment resource in which the child is to be detained or receive therapy.

(f) If the petition and affidavit have been filed in conformity with this section, electroconvulsive or other convulsive therapy may be initiated. Electroconvulsive or other convulsive therapy shall be discontinued immediately when any of the conditions required under §§ 33-8-302(1) and (2) and 33-8- 303(1) that justified the therapy are no longer true.



§ 33-8-310 - Counsel required for hearing.

(a) The court hearing upon a petition under §§ 33-8-305 -- 33-8-313 shall be held within seven (7) calendar days of the filing of the petition. Upon the filing of the petition, the court shall appoint counsel to represent the child at the hearings, unless the child already has an attorney due to a pending commitment under chapter 6, part 5, of this title. The petition shall be served personally upon both the child and the child's attorney.

(b) The child's attorney shall not in any case be a person who has previously advised the parties seeking authorization to administer electroconvulsive therapy or other convulsive therapy, nor shall the attorney be a person who has previously advised the child's parents, the parent's business, the child's legal guardian, or the legal guardian's business.

(c) The court-appointed independent psychiatrist or the child psychiatrist whose affidavit accompanied a petition filed under § 33-3-309 shall be a witness at the hearing. The child psychiatrist's testimony may be used in place of a court-appointed independent psychiatrist. The psychiatrist's testimony shall not be regarded as conclusive, and the court shall consider any other evidence, including other expert testimony, offered in opposition to the authorization of the therapy.



§ 33-8-311 - Conduct of hearing.

(a) At the hearing the court shall determine:

(1) If therapy was administered under § 33-8-309, whether retrospectively all of the standards for initiating therapy under § 33-8-309 prior to a court hearing were fully complied with, and if not, which standards were not met; and

(2) Whether prospectively electroconvulsive or other convulsive therapy is necessary for the child's health or safety.

(b) Nothing in §§ 33-8-305 -- 33-8-313 shall be construed to modify or alter §§ 33-8-315 or 33-8-316.



§ 33-8-312 - Hearing costs.

Under §§ 33-8-305 -- 33-8-313, if the child is indigent and is not in the custody of the department of children's services, the department shall reimburse the attorney for the petitioner, the attorney and the guardian ad litem appointed by the court for the child, and the psychiatrist who testifies at the hearing, whether the board-certified child psychiatrist under § 33-8-309 or the court-appointed independent psychiatrist under § 33-8-308, in an amount fixed by the court. The department shall pay all court costs under §§ 33-8-305 -- 33-8-313 if the child is indigent and is not in the custody of the department of children's services.



§ 33-8-313 - Appeal.

Any decision of the court under §§ 33-8-305 -- 33-8-313 shall be reviewable de novo upon expedited appeal to the circuit court, and the decision of the court from which an appeal is taken shall be stayed pending disposition of the appeal in circuit court.



§ 33-8-314 - Report on use of convulsive therapies.

The department shall report annually to the statewide planning and policy council on the use of electroconvulsive and other convulsive therapies.



§ 33-8-315 - Lobotomies upon children prohibited.

Lobotomies for intervention or alteration of a mental, emotional or behavioral disorder shall not be performed on children, and the courts of this state are prohibited from ordering or authorizing the performance of the procedure upon any child.



§ 33-8-316 - Child's rights not to be waived.

A child may not waive any right created by this part, nor may the right be waived by any other person acting on the child's behalf.









Chapter 9 - Interstate Provisions

Part 1 - Extradition

§ 33-9-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Executive authority," "governor" and "chief magistrate," respectively, as applied to a request to return any person under this part to or from the District of Columbia, include a justice of the supreme court of the District of Columbia and other authority;

(2) "Flight" and "fled" mean any voluntary or involuntary departure from the jurisdiction of the court where the proceedings mentioned may have been instituted and are still pending, with the effect of avoiding, impounding, or delaying the action of the court in which the proceedings may have been instituted or are pending, or any such departure from the state where the person demanded then was, if the person then was under detention by law as a person with mental illness and subject to detention; and

(3) "State" includes states, territories, districts and insular and other possessions of the United States.



§ 33-9-102 - Persons subject to extradition.

A person alleged to be mentally ill who is found in this state, having fled from another state, shall, on demand of the executive authority of the state from which the person fled, be presented for return, if at the time of the person's flight:

(1) The person was under detention by law in a facility as a mentally ill person;

(2) The person had been previously determined by legal proceedings to be mentally ill, the finding being unreversed and in full force and effect, and the control of the person having been acquired by a court of competent jurisdiction of the state from which the person fled; or

(3) The person was subject to detention in the state, being then the person's legal domicile, personal service of process having been made, based on legal proceedings pending there to have the person declared mentally ill.



§ 33-9-103 - Procedure.

Whenever the executive authority of any state demands of the executive authority of this state any fugitive under § 33-9-102, and produces a copy of the commitment, decree or other judicial process and proceedings, certified as authentic by the governor or chief magistrate of the state from which the person so charged has fled, with an affidavit made before a proper officer showing the person to be a fugitive, it shall be the duty of the executive authority of this state to cause the person to be apprehended and secured, if found in this state, and to cause immediate notice of the apprehension to be given to the executive authority making the demand, or to the agent of the authority appointed to receive the fugitive and to deliver the fugitive to the agent when the person appears.



§ 33-9-104 - Fugitive discharged if no agent appears.

If the agent does not appear within thirty (30) days from the time of the apprehension, the fugitive may be discharged.



§ 33-9-105 - Costs.

All costs and expenses incurred in apprehending, securing, maintaining, and transmitting the fugitive to the state making the demand, shall be paid by that state.



§ 33-9-106 - Power of agent.

An appointed agent who receives the fugitive into custody shall be empowered to transmit the person to the state from which the person fled.



§ 33-9-107 - Governor may demand return of fugitives.

The executive authority is vested with the power, on the application of any person interested, to demand the return to this state of any fugitive under this part.



§ 33-9-108 - Statute of limitations.

Any proceedings under this part shall begin within one (1) year after the flight referred to in this part.



§ 33-9-109 - Interpretation and construction of part.

This part shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.






Part 2 - Interstate Compact on Mental Health

§ 33-9-201 - Text of compact.

The Interstate Compact on Mental Health is enacted into law and entered into by this state with all other states legally joining the compact in the form substantially as follows:

Interstate Compact on Mental Health

The contracting states solemnly agree that:

Article I

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

Article II

As used in this compact:

(1) "Aftercare" means care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release;

(2) "Institution" means any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency;

(3) "Mental deficiency" means mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing such persons and such persons affairs, but does not include mental illness as defined herein;

(4) "Mental illness" means mental disease to such extent that a person so afflicted requires care and treatment for that person's own welfare, or the welfare of others, or of the community;

(5) "Patient" means any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this compact;

(6) "Receiving state" means a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent;

(7) "Sending state" means a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent; and

(8) "State" means any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article III

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, such person shall be eligible for care and treatment in an institution in that state irrespective of such person's residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of the patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if such authorities so wish; and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that such interstate patient would be taken if such interstate patient were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

Article IV

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive aftercare or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that aftercare in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such aftercare in the receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive aftercare or supervision in the receiving state.

(c) In supervising, treating, or caring for a patient on aftercare pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

Article V

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, such patient shall be detained in the state where found pending disposition in accordance with law.

Article VI

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

Article VII

(a) No person shall be deemed a patient of more than one (1) institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two (2) or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

Article VIII

(a) Nothing in this compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on the guardian's own behalf or in respect of any patient for whom the guardian may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court that appointed the previous guardian shall, upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue patient power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) "Guardian" as used in paragraph (a) of this article includes any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX

(a) No provision of this compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, such person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X

(a) Each party state shall appoint a "compact administrator" who, on behalf of party state, shall act as general coordinator of activities under the compact in party state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the compact by party state, either in the capacity of sending or receiving state. The compact administrator or party duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states have the power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI

The duly constituted administrative authorities of any two (2) or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

Article XII

This compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

Article XIII

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawals shall take effect one (1) year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to such state or sent out of such state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by Article VII(b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

Article XIV

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 33-9-202 - Administrator -- Designation -- Powers.

The commissioner or the commissioner's designee shall be the compact administrator and, acting jointly with like officers of other party states, has the power to adopt rules to carry out more effectively the terms of the compact. The compact administrator shall cooperate with all departments, agencies, and officers of this state and its subdivisions in facilitating the proper administration of the compact and any supplementary agreement entered into by this state.



§ 33-9-203 - Supplementary agreements.

The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the compact compiled in § 33-9-201. If the supplementary agreements involve the use of a facility or facility of this state or the provision of any service by this state, the agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with rendering the service.



§ 33-9-204 - Financial obligations.

The compact administrator, subject to the approval of the commissioner of finance and administration, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this state by the compact or by any supplementary agreement entered into thereunder.



§ 33-9-205 - Proposed transferees -- Consultations -- Approval of court.

The compact administrator shall consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from a facility in this state to a facility in another party state, take no final action without approval of the court that committed the proposed transferee.



§ 33-9-206 - Copies.

Duly authorized copies of this part shall, upon its approval, be transmitted by the secretary of state to the governor of each state, the attorney general and the administrator of general services of the United States, and the council of state governments.



§ 33-9-207 - Inapplicability to persons not meeting the applicable standards for service under this title other than state residence.

The compact administrator shall not agree to accept any person with mental illness, serious emotional disturbance, alcohol dependence, drug dependence, or developmental disability who does not meet the applicable standards for service under this title other than any requirement of being a state resident.









Chapter 10 - Comprehensive Alcohol and Drug Treatment Act of 1973

Part 1 - Comprehensive Alcohol and Drug Treatment Act of 1973

§ 33-10-101 - Short title.

This chapter shall be known and may be cited as the "Comprehensive Alcohol and Drug Treatment Act of 1973."



§ 33-10-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Alcohol abuse" means a condition characterized by the continuous or episodic use of alcohol that results in social impairment, vocational impairment, psychological dependence or pathological patterns of use;

(2) "Alcoholism" means alcohol abuse that results in the development of tolerance or manifestation of alcohol abstinence syndrome upon cessation of use;

(3) "Drug abuse" means a condition characterized by the continuous or episodic use of a drug or drugs that results in social impairment, vocational impairment, psychological dependence or pathological patterns of use;

(4) "Drug dependence" means drug abuse that results in the development of tolerance of manifestations of drug abstinence syndrome upon cessation of use;

(5) "Indigent person" means a person whose income or resources are determined to be insufficient to pay for needed alcohol and drug abuse services as determined by the department;

(6) "Maintenance" means the cost of all institutional and professional services received by a patient or resident;

(7) "Resident of Tennessee" means an individual who has lived continuously in Tennessee for a period of sixty (60) days and who has not acquired residence in another state by living continuously in another state for at least sixty (60) days subsequent to residing in Tennessee. Time spent in a public institution for the care of the mentally ill or for the intellectually disabled, or on leave of absence from the institution, shall not be counted in determining the question of residence in Tennessee or in another state; and

(8) "Treatment resource" means any public or private facility, service, or program providing treatment or rehabilitation services for alcohol and drug dependence, mental illness or serious emotional disturbance, including, but not limited to, detoxification centers, licensed hospitals, community mental health centers, clinics or programs, halfway houses and rehabilitation centers. This does not include any entity otherwise licensed by the department of health.



§ 33-10-103 - Policy.

(a) Alcoholism and drug dependence are addictive disorders and are recognized and declared to be primary, progressive and chronic diseases and a public health problem affecting the general welfare and economy of the state. The need for proper and sufficient facilities, programs and procedures within the state for the control and treatment and rehabilitation and recovery of alcohol and drug dependent persons is recognized. It is declared that the procedures for the securing of services for such persons are not punitive but rather are for the purpose of treatment of an illness affecting not only the individual involved but also the public welfare.

(b) The policy of the state with reference to alcoholism and drug dependence is declared to be as follows:

(1) The prevention of alcoholism and drug dependence should be accomplished in a number of ways, including public education concerning the causes, symptoms and nature of alcoholism and drug dependence. In order to so educate the public, the department shall prepare and distribute suitable educational material to the schools and interested members of the public, render assistance to suitable local agencies and provide activities promoting public interest in and information about substance abuse and dependence;

(2) As a component of the program described in subdivision (b)(1), the department, in coordination with the department of education, shall increase efforts to educate and raise public awareness of the dangers of methamphetamine manufacture and abuse, including, but not limited to, distribution of public information materials designed to oppose methamphetamine abuse and shall direct persons suffering from the effects of methamphetamine abuse to proper treatment resources;

(3) (A) Programs for assisting the rehabilitation of alcohol and drug dependent persons are properly instituted, financed, and sponsored locally by interested citizens or agencies organized to:

(i) Meet the particular needs of each local community; and

(ii) Utilize the available personnel and facilities in each local community;

(B) It is the policy of the state to render needed advice, guidance and assistance in the organization and conduct of such approved local facilities and to supplement local efforts and financing by providing personnel and matching grants or funds; and

(4) Individuals who receive alcohol or drug abuse services should be required to pay the reasonable cost of counseling, assistance, treatment or rehabilitation furnished to them; however, no one should be refused assistance because of the inability to pay for such services.



§ 33-10-104 - Powers and duties of department -- Abuse prevention pilot programs.

(a) The department, through its commissioner, is vested with all necessary and incidental powers for carrying into effect the purposes and programs set forth in this chapter, including the power to promulgate rules and regulations governing the admission, care and discharge of individuals committed or admitted, or both, for alcohol and drug abuse evaluation or treatment as the commissioner deems necessary or appropriate.

(b) (1) It is the duty of the department to formulate and effect a plan for the prevention of alcohol and drug abuse and for the care, treatment and rehabilitation of alcohol and drug dependent persons.

(2) In formulating and effecting the plan, the department shall:

(A) (i) Furnish such aid to alcohol and drug abusers in such manner as to afford them with the greatest benefit; and

(ii) Have the power in this connection to make suitable arrangements with hospitals or clinics that afford them proper treatment, care or rehabilitation;

(B) Provide services through existing mental health centers, clinics and other appropriate treatment resources, including state hospitals;

(C) Carry on educational and informational programs on alcoholism and drug dependence for the benefit of the general public, consumers, professional persons or others who care for or may be engaged in the delivery of alcohol and drug abuse services;

(D) (i) Cooperate with physicians and treatment resources in making arrangements for the treatment and care of indigents; and

(ii) Have authority to arrange for payment for hospital care on a cost basis for such individuals;

(E) (i) Formulate, undertake and carry out a research and evaluation program on alcoholism and drug dependence; and

(ii) Participate in, cooperate with, and assist, as in its discretion shall be deemed advisable, other properly qualified agencies, including any agency of the federal government, schools of medicine and hospitals or clinics, in planning and conducting research on the prevention, care, treatment and rehabilitation of alcohol dependence or drug dependence, or both;

(F) Serve as a clearinghouse for information relating to alcohol and drug abuse;

(G) Develop, encourage and foster statewide, regional and local plans and programs in the field of alcoholism and drug dependence;

(H) Review, comment upon and assist public agencies and local governments with applications for grants or other funds for services for alcohol and drug abusers to be submitted to the federal government;

(I) Enlist the assistance of public and voluntary health, education, welfare and rehabilitation agencies in a concerted effort to prevent and treat alcohol and drug abuse and dependence;

(J) Encourage the development of rehabilitation projects for industries in the state; and

(K) Encourage the development of new treatment facilities.

(c) (1) Through direct administration or through contracting with service providers, the department shall establish comprehensive, culturally relevant, drug and alcohol abuse prevention pilot programs. The pilot programs shall be located in those areas of the state that are especially in need of such programs and that will generate sufficient data to thoroughly measure and evaluate the overall efficiency and effectiveness of such programs. The pilot programs shall include, but not necessarily be limited to, the following:

(A) Performance of a minority community needs assessment analysis in order to document specific prevention, treatment and health care needs;

(B) Identification of high risk groups within the minority community;

(C) Arrangement for delivery of needed prevention, treatment and other health care services from among those available to the minority community;

(D) Delivery of a limited number of needed prevention, treatment and health care services not readily available to the minority community;

(E) Utilization of community volunteers and outreach workers to:

(i) Establish rapport;

(ii) Provide individual support and encouragement; and

(iii) Facilitate networking among social, religious, educational and community agencies and program personnel;

(F) Development and implementation of a culturally relevant public awareness campaign specifically designed to target the minority community; and

(G) Serve as models for the establishment of similar programs in other parts of the state.

(2) Each year, on or before December 31, the department shall report to the governor and to each member of the general assembly concerning implementation of the pilot programs and shall include within the report the findings and recommendations of the department regarding the effectiveness and efficiency of the pilot programs.

(3) Implementation of this subsection (c) shall be limited to the level of funding provided for that purpose within the general appropriations act.

(d) In formulating a plan for the prevention of alcohol and drug abuse and for the care, treatment and rehabilitation of alcohol and drug dependent persons, the department shall make appropriate provision for ensuring that all state and local programs coordinated by the department pursuant to this section and that are targeted at children and youth shall address, through culturally relevant education activities, the hazards of nicotine abuse.

(e) (1) Through grants contracted with community based agencies, the commissioner is authorized to plan, establish and administer pilot projects to develop effective and efficient prevention and treatment services for low-income, pregnant substance abusers. Each of the pilot projects should, to the extent possible within available funding, provide the following:

(A) Public information programs culturally appropriate to the target populations, such information programs to include brochures, public service announcements and other creative and effective means of communication;

(B) Community outreach, interagency liaison, interagency referral mechanisms and specialized training for maternal and child health providers;

(C) Residential beds dedicated exclusively for rehabilitation of low income, pregnant substance abusers;

(D) Intensive, outpatient slots dedicated exclusively for treatment of low income, pregnant substance abusers;

(E) Family intervention services throughout the term of the pregnancy and during a period of postpartum follow-up;

(F) Specialized support services needed to ensure effectiveness of rehabilitation and treatment, including, but not necessarily limited to, transportation services and day care;

(G) Enhanced physician oversight of treatment modalities, to be provided at a level prescribed by the commissioner; and

(H) Documentation and recordkeeping sufficient to enable the commissioner to objectively and systematically evaluate the effectiveness and efficiency of the various components of the pilot projects.

(2) In seeking funding support for the pilot projects, the commissioner is authorized to utilize the resources of the United States alcohol, drug abuse, and mental health administration, the United States office of substance abuse prevention, as well as other public and private funding sources for substance abuse prevention and treatment programs. Implementation of the pilot projects shall be limited to the level of funding and resources obtained and provided for that purpose.

(f) (1) Notwithstanding subsection (e), a pregnant woman referred for drug abuse or drug dependence treatment at any treatment resource that receives public funding shall be a priority user of available treatment. All records and reports regarding such pregnant woman shall be kept confidential. The department of mental health and substance abuse services shall ensure that family-oriented drug abuse or drug dependence treatment is available, as appropriations allow. A treatment resource that receives public funds shall not refuse to treat a person solely because the person is pregnant as long as appropriate services are offered by the treatment resource.

(2)(A) If during prenatal care, the attending obstetrical provider determines no later than the end of the twentieth week of pregnancy that the patient has used prescription drugs which may place the fetus in jeopardy, and drug abuse or drug dependence treatment is indicated, the provider shall encourage counseling, drug abuse or drug dependence treatment and other assistance to the patient.

(B) If the patient initiates drug abuse or drug dependence treatment based upon a clinical assessment prior to her next regularly scheduled prenatal visit and maintains compliance with both drug abuse or drug dependence treatment based on a clinical assessment as well as prenatal care throughout the remaining term of the pregnancy, then the department of children's services shall not file any petition to terminate the mother's parental rights or otherwise seek protection of the newborn solely because of the patient's use of prescription drugs for non-medical purposes during the term of her pregnancy.

(C) Notwithstanding subdivision (f)(2)(B), nothing shall prevent the department of children's services from filing any petition to terminate the mother's parental rights or seek protection of the newborn should the department determine that the newborn's mother, or any other adult caring for the newborn, is unfit to properly care for such child.

(3) Any physician or other health care provider who does not recognize that the pregnant woman has used prescription drugs that place the fetus in jeopardy after a reasonable inquiry, or who complies with the provisions of this subsection, or any physician or facility that initiates substance abuse treatment consistent with community standards of care pursuant to this subsection, shall be presumed to be acting in good faith and shall have immunity from any civil liability that might otherwise result by reason of such actions.

(4) The commissioner of mental health and substance abuse services is authorized to promulgate emergency rules and regulations to effectuate the purposes of this act. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 33-10-105 - Admission to inpatient programs.

Admission to inpatient programs under this chapter shall be governed by § 33-6-201, title 33, chapter 6, part 4 and title 33, chapter 6, part 5.



§ 33-10-106 - Contracts in furtherance of department functions -- Grants and gifts of funds.

The department, through its commissioner, is empowered to:

(1) Enter into contractual agreements with institutions and individuals in furtherance of its function of prevention, treatment, training, research or education;

(2) Accept grants and gifts of funds, from whatever source derived, administer the grants and gifts according to the terms of the grants or gifts and enter cooperative programs with private and public instrumentalities, including the federal government, for the betterment of alcohol and drug prevention and treatment services in the state;

(3) Enter into contractual agreements with other states, or political subdivisions of other states, or corporations chartered in those other states, for the purpose of providing alcohol and drug services for those persons in need of prevention and treatment; and

(4) Enter into contractual agreements with counties, or agencies of counties, of the state for the inpatient treatment of alcohol and drug patients or residents.






Part 2 - Special Provisions for Criminal Cases

§ 33-10-201 - Admission of persons charged with or convicted of a crime.

A person charged with or convicted of a crime may be admitted under § 33-6-201 to an appropriate treatment resource, in accordance with the law relating to probation, parole or other disposition of persons charged with or convicted of criminal offenses.



§ 33-10-202 - Appearance before judicial officer of persons arrested for intoxication -- Disposition.

(a) Whenever any citizen is taken into custody solely because of a condition of intoxication or similar condition, it shall be the duty of the arresting officer to promptly present the citizen before a judicial officer.

(b) If the judicial officer finds that the citizen is in need of and willing to accept medical treatment for the citizen's condition, then the judicial officer shall order the arresting officer to conduct the citizen to a place of treatment, if available, and the delivery of the citizen to the designated place of treatment shall effectively release and discharge the arresting officer and judicial officer from any further duties or liability in connection with the arrest.



§ 33-10-203 - Arrests for public intoxication.

(a) All arrests and court proceedings for public intoxication or drunkenness in this state shall be under § 39-17-310, to the exclusion of any common law or statutory offense now being enforced.

(b) No county, municipality or other political subdivision of this state shall adopt any local law, ordinance, resolution or regulation having the force of law rendering public intoxication or drunkenness in and of itself or being a common drunkard or being found in enumerated places in an intoxicated condition, an offense, a violation of the subject of criminal or civil penalties or sanctions of any kind.

(c) Nothing contained in this section shall affect any laws, ordinances, resolutions or regulations against drunken driving, driving under the influence of alcohol or other similar offenses that involve the operation of motor vehicles, machinery or other hazardous equipment.

(d) Any fines collected under § 39-17-310 shall be retained by the unit of local government over which the court has jurisdiction.






Part 3 - Juvenile Alcohol Abuse

§ 33-10-301 - Legislative findings.

The general assembly finds that any proposition to increase the legal drinking age raises many issues and involves many organizations in both the public and private sector. First, a disproportionate number of fatal highway accidents involve both people under twenty-five (25) years of age and the use of alcoholic beverages. Second, the public school system is not consistently using a curriculum that emphasizes the effects of alcoholic beverages on individuals and their communities. Third, resources for early intervention programs for high-risk children who abuse alcoholic beverages are widely scattered and often unavailable to many children. Fourth, the state of Tennessee does not presently operate or have a contractual relationship for residential treatment facilities for the care and treatment of children who abuse alcoholic beverages and other drugs. Fifth, sanctions for present violations of the Tennessee alcoholic beverage and beer licensing statutes concerning sales to minors are often not imposed, because of varying standards, as well as a lack of knowledge on the part of licensing authorities.



§ 33-10-302 - Comprehensive treatment prevention program.

(a) The department shall establish a comprehensive treatment program for substance abusing youth in this state. The program shall include residential care and treatment and necessary day treatment, outpatient and intervention services to support residential care.

(b) As an alternative to building new facilities, the department may contract with hospitals or other health care institutions that provide the services required by this part.






Part 4 - Alcohol Abuse Prevention

§ 33-10-401 - Short title.

This part shall be known and may be cited as the "Alcohol Abuse Prevention Act of 1990," and shall establish programs and procedures to permit the detention and treatment of persons intoxicated or incapacitated by alcohol.



§ 33-10-402 - Application of part.

This part shall be an alternative to part 2 of this chapter. This part shall apply to a county and shall take effect only upon adoption of a resolution by the county legislative body electing to establish programs and procedures for the detention and treatment of such persons in that county pursuant to this part and to provide appropriate first year funding for those programs.



§ 33-10-403 - Legislative policy and findings.

(a) It is the policy of this state that intoxicated persons should be afforded a continuum of treatment so they might lead normal lives as productive members of society.

(b) The general assembly finds that alcoholism and intoxication are matters of statewide concern.

(c) The general assembly recognizes the character and pervasiveness of alcohol abuse and alcoholism and that public intoxication and alcoholism are health problems that should be handled by public health rather than criminal procedures, when proper facilities, procedures and services as defined and set forth in this part are available.

(d) The general assembly finds that this health problem has been seriously neglected and that the costs and the waste of human resources caused by alcohol abuse and alcoholism are massive, tragic and no longer acceptable.

(e) The general assembly finds that the best interests of this state demand a locally-oriented attack on the massive alcohol abuse and alcoholism problem.

(f) The general assembly finds that the handling of intoxicated persons as criminals contributes to jail overcrowding and the consumption of resources needed for the handling of more serious and violent matters.

(g) The general assembly finds that there is a need for alternative programs in this state for the detention and treatment of persons intoxicated or incapacitated by alcohol.



§ 33-10-404 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Approved private treatment facility" means a private agency meeting the standards prescribed by the department and licensed by the department of mental health and substance abuse services;

(2) "Approved public social services facility" means a not-for-profit social services agency meeting the standards prescribed by the local courts acting in consultation with the county health department;

(3) "Approved public treatment facility" means a not-for-profit treatment agency operating under the direction and control of or approved by the health department of any county to which this part applies or providing treatment under this part through a contract with the department and licensed by the department of mental health and substance abuse services;

(4) "Custodial health officer" means an employee of the county health department trained in detecting intoxication or incapacitation, or both, of persons due to the consumption of alcohol or drugs, or both, and also trained in the proper handling and transport of those persons;

(5) "Department" means the health department of any county to which this part applies;

(6) "Director" means the director of the health department of any county to which this part applies;

(7) "Health professional" means a person trained and licensed in the health sciences, including medical doctors, registered nurses and licensed practical nurses;

(8) "Incapacitated by alcohol" means that a person, as a result of the use of alcohol, is unconscious or that the person's judgment is otherwise so impaired that the person is incapable of realizing and making a rational decision with respect to the person's need for treatment, is unable to take care of the person's basic personal needs or safety or lacks sufficient understanding or capacity to make or communicate rational decisions concerning the person's welfare;

(9) "Intoxicated person" or "person intoxicated by alcohol" means any person who meets a condition or the conditions set forth in § 39-17-310;

(10) "Licensed physician" means either a physician licensed by this state or a hospital-licensed physician employed by the admitting facility;

(11) "Magistrate" or "judicial commissioner" means those officials as defined by § 40-5-101 or created by § 40-5-201; and

(12) "Treatment" means the broad range of emergency, outpatient, intermediate and inpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological care or social service care, or both, vocational rehabilitation or career counseling, or both, that may be extended to alcoholics and intoxicated persons.



§ 33-10-405 - Counties -- Powers.

To carry out the purposes of this part, counties may:

(1) Make any contract necessary or incidental to the implementation of this part, including contracts with public and private not-for-profit agencies, organizations and individuals to provide funds for services rendered or furnished to alcoholics or intoxicated persons;

(2) Solicit and accept any gift or grant of money, services or property from any private source or from the state or federal government or any agencies or any political subdivision of state or federal government, and cooperate in making application for such grants;

(3) Coordinate activities, cooperate with alcoholism programs and make contracts and other joint or cooperative arrangements with state, local or private agencies in this state and other states for the treatment of alcoholics and intoxicated persons pursuant to this part;

(4) Keep records and engage in research and the gathering of relevant statistics;

(5) Acquire, hold or dispose of real property or any interest in real property and construct, lease or otherwise provide treatment facilities or social services facilities for alcoholics and intoxicated persons; and

(6) Do whatever is necessary or convenient to execute the authority expressly granted in this part.



§ 33-10-406 - Persons charged with or convicted of a crime -- Admission to treatment.

A person charged with or convicted of a crime may be admitted under § 33-6-201 to an appropriate treatment resource in accordance with the law relating to probation, parole or other disposition of persons charged with or convicted of criminal offenses.



§ 33-10-407 - Persons intoxicated or incapacitated by alcohol -- County provision of treatment and housing in lieu of arrest.

(a) Any county may, pursuant to this part, provide facilities and services for the treatment or housing, or both, of a person intoxicated or incapacitated, or both, by alcohol in lieu of arrest. In such county or counties, when any person is intoxicated or incapacitated by alcohol and is clearly dangerous to the health and safety of the person or others, the person may be taken into protective custody by law enforcement authorities or custodial health officers, acting with probable cause, and taken to an approved treatment or social services facility. For purposes of determining whether a person is clearly dangerous to the person's health and safety, the degree of intoxication alone is sufficient, if the enforcement officer reasonably believes that the individual is unable to avoid severe impairment or injury from specific risks by or as a result of intoxication.

(b) In determining whether a person should be taken to a treatment or social services facility in lieu of arrest under subsection (a), the law enforcement officer or custodial health officer shall consider all of the following:

(1) Whether the person is likely to engage in a violation of the law while being transported to the treatment or social services facility or while at the facility;

(2) The type of services available at the treatment or social services facility that are not readily available at the jail to which the person would be taken upon arrest;

(3) Whether the treatment or social services facility has space available; and

(4) The amenability of the person to the treatment or services provided by the treatment or social services facility.

(c) A law enforcement officer or custodial health officer, in detaining the person, is taking the person into protective custody. In so doing, the detaining officer may use reasonable protective methods but shall make every reasonable effort to protect the detainee's health and safety. A taking into protective custody under this section is not an arrest and no entry or other records shall be made to indicate that the person has been arrested or charged with a crime. Any warrantless search conducted under this part is strictly limited by the circumstances justifying the search. A law enforcement officer or custodial health officer who acts in compliance with this section is acting in the course of official duties and shall not be held criminally or civilly liable for the officer's actions.

(d) The law enforcement officer or custodial health officer shall, upon presenting the detained person to the treatment or social services facility, make written application for the detainee's evaluation and treatment at the facility. The application shall be directed to the administrator of the facility and shall state the circumstances requiring evaluation, detention and treatment, including the applicant's personal observations and the specific statements of other persons having relevant knowledge of the person's intoxication or incapacitation, or both, and the danger posed to the person or others, upon which the officer relies in initially detaining the person and in making the application. A copy of the application shall be furnished to the person to be detained. The facility may adopt policies governing the eligibility and criteria for admission.

(e) (1) If the approved treatment or social services facility administrator or the administrator's designee, after examination by a health professional for the purpose of determining whether the person is intoxicated or incapacitated, or both, by alcohol, approves the application consistent with purposes of this part and the admission policies, the person may be detained for evaluation and treatment for such period of time as the grounds for the detention as stated in the application for admission exist.

(2) However, without regard to the decision of the facility administrator, all persons detained under this part shall be presented to a magistrate or judicial commissioner without unnecessary delay, for the purpose of determining whether the person can be held and treated pursuant to this part. Also, without regard to the decision of the facility administrator or magistrate or judicial commissioner, any person who refuses treatment or evaluation or requests release shall be released immediately, unless the person is detained in accordance with chapter 6, part 4 of this title.

(f) If the approved treatment or social services facility administrator, or the administrator's designee or the magistrate or judicial commissioner determines that the application fails to sustain the grounds for detention as set forth in subsection (a), the application for detention shall be refused and the person detained shall be immediately released and the person shall be encouraged to seek voluntary treatment, if appropriate.

(g) When the administrator, based upon the recommendation of the health professional, determines that the grounds for commitment no longer exist, the administrator shall discharge the person committed under this section, unless the person seeks and obtains voluntary treatment under § 33-6-201.

(h) In those cases where involuntary commitment becomes necessary, such commitments shall be governed by chapter 3, part 6 of this title.



§ 33-10-408 - Registration and records of treatment facilities -- Confidentiality -- Exception.

(a) The registration and other records of treatment facilities shall remain confidential and are privileged.

(b) Notwithstanding subsection (a), the director may make available information from patients' records for purposes of research into the causes and treatment of alcoholism. Information under this subsection (b) shall not be published in a way that discloses patients' names or other identifying information.



§ 33-10-409 - Patients in treatment or social services facilities -- Visitation and communication -- Patients' rights -- Detention.

(a) Patients in any approved treatment or social services facility shall be granted opportunities for visitation and communication with their families and friends consistent with an effective treatment program. Patients shall be permitted to consult with counsel at any time. In determining whether to detain a person under this part, the facility administrator shall also give due consideration to the immediate effect on the individual's employment and shall detain the individual only when the individual's immediate welfare dictates.

(b) Neither mail nor other communication to or from a patient in any approved treatment or social services facility may be intercepted, read or censored. The approved treatment or social services facility may adopt reasonable policies regarding the use of the telephone in the facility.



§ 33-10-410 - Public intoxication or drunkenness -- Arrests and court proceedings.

(a) All arrests and court proceedings for public intoxication or drunkenness in this state shall be pursuant to § 39-17-310, to the exclusion of any common law or statutory offense now being enforced.

(b) No county, municipality or other political subdivision of this state shall adopt any local law, ordinance, resolution or regulation having the force of law rendering public intoxication or drunkenness, in and of itself, or being a common drunkard or being found in enumerated places in an intoxicated condition, an offense, a violation of which is the subject of criminal or civil penalties or sanctions of any kind.

(c) Nothing contained in subsection (b) shall affect any laws, ordinances, resolutions or regulations against drunken driving, driving under the influence of alcohol or other similar offenses that involve the operation of motor vehicles, machinery or other hazardous equipment.

(d) Any fines collected under § 39-17-310 shall be retained by the unit of local government over which the court has jurisdiction.






Part 5 - Comprehensive Alcohol, Tobacco and Other Drug Prevention Program Act

§ 33-10-501 - Short title.

This part shall be known, and may be cited as the "Comprehensive Alcohol, Tobacco and Other Drug Prevention Program Act."



§ 33-10-502 - Definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of mental health and substance abuse services; and

(2) "Department" means the department of mental health and substance abuse services.



§ 33-10-503 - Creation of the comprehensive alcohol, tobacco and other drug prevention program grant.

There is created, within the department, the comprehensive alcohol, tobacco and other drug prevention program grant.



§ 33-10-504 - Grants for tools to aid youth in resisting pressure to use alcohol, tobacco and drugs.

(a) Subject to the availability of funding in the general appropriations act, grants shall be provided in such amounts as determined by the commissioner to organizations that have or that develop a resistance training/social skills program to provide the necessary tools to the youth of this state, to aid them in successfully resisting peer and media pressures to use alcohol, tobacco and other drugs and to understand the physical and social changes taking place in their lives.

(b) In order to qualify for a grant, the components of a program offered by an organization must, at a minimum, have:

(1) An in-service training that provides staff and volunteers with an overview of the program and suggests ways to incorporate the prevention message into any other programs offered by the organization;

(2) A skills development program for boys and girls six (6) to nine (9) years of age. The program focus on this age group shall be on self-awareness, decision-making and interpersonal skills, while communicating age-appropriate information about alcohol, tobacco and other drugs;

(3) A resistance skills program for youth nine (9) to twelve (12) years of age that focuses on ways to identify and resist peer, social and media pressures to use alcohol, tobacco and other drugs;

(4) A social skills program for adolescents thirteen (13) to fifteen (15) years of age, that teaches resistance skills, stresses reduction techniques, communication skills, assertiveness training and life planning and that provides accurate information about alcohol, tobacco and other drug use;

(5) A program for parents that emphasizes communication skills and factual information about alcohol, tobacco and other drug use; and

(6) A plan that implements community service projects in which youth and adults work as a team, the end result of which enhances the self-esteem of the participating youth and gives them a sense of accomplishment and a sense of belonging to the community.

(c) If the program of an organization provides some, but not all, of these components, then, in the discretion of the commissioner, the organization may qualify for a percentage of the grant that equates to the percentage of the components the organization offers.



§ 33-10-505 - Duties of commissioner.

The commissioner shall develop:

(1) The criteria for determining how available funds for grants shall be disbursed to qualifying organizations; and

(2) The application and appeals process for issuing the grants.



§ 33-10-506 - Authority.

The commissioner is authorized to take any necessary action, subject to this title, in order to effectuate the purposes of this part.












Title 34 - Guardianship

Chapter 1 - Guardianships and Conservatorships Generally

§ 34-1-101 - Chapter 1-3 definitions.

As used in this chapter and chapters 2 and 3 of this title, unless the context otherwise requires:

(1) "Adversary counsel" means a private lawyer hired by a respondent to represent the respondent's interest in any action under this chapter and chapters 2 and 3 of this title;

(2) "Attorney ad litem" means an attorney appointed by the court to act as counsel for the respondent;

(3) "Closest relative" or "closest relatives" means the person or persons who are in the level of intestate heirs nearest to the respondent under the Tennessee laws of intestate succession. If there are two (2) or more closest relatives, all such persons shall be treated equally;

(4) (A) "Conservator" or "co-conservators" means a person or persons or an entity appointed by the court to exercise the decision-making rights and duties of the person with a disability in one or more areas in which the person lacks capacity as determined and required by the orders of the court;

(B) "Conservatorship" is a proceeding in which a court removes the decision-making powers and duties, in whole or in part, in a least restrictive manner, from a person with a disability who lacks capacity to make decisions in one or more important areas and places responsibility for one or more of those decisions in a conservator or co-conservators;

(5) "Corporate surety" means a corporation admitted to do business in the state of Tennessee and licensed under title 56, chapter 2;

(6) "Court" means any court having jurisdiction to hear matters concerning guardians or conservators;

(7) "Fiduciary" means a guardian, coguardian, conservator or co-conservator;

(8) "Financial institution" means a bank as defined by § 45-2-107, a savings and loan association as defined by § 45-3-104, a credit union subject to title 45, chapter 4, or a nonprofit general welfare corporation as defined in § 45-2-105;

(9) "Guardian" or "coguardian" means a person or persons appointed by the court to provide partial or full supervision, protection and assistance of the person or property, or both, of a minor;

(10) "Guardian ad litem" means a person meeting the qualifications set forth in § 34-1-107(c) appointed by the court to investigate the allegations in a petition, perform the duties set forth in § 34-1-107(d) and report to the court with recommendations as to the best interests of the respondent;

(11) "Minor" means any person who has not attained eighteen (18) years of age and who has not otherwise been emancipated;

(12) "Person" means any individual, nonhuman entity or governmental agency;

(13) "Person with a disability" means any person eighteen (18) years of age or older determined by the court to be in need of partial or full supervision, protection, and assistance by reason of mental illness, physical illness or injury, developmental disability, or other mental or physical incapacity;

(14) "Physician" means a medical doctor or doctor of osteopathic medicine who is licensed to practice medicine in the state of Tennessee;

(15) "Property management plan" means the plan submitted by the fiduciary for the investment and management of the property of a minor or person with a disability;

(16) "Psychologist" means a psychologist who is licensed to practice in the state of Tennessee; and

(17) "Respondent" means a person who is a minor or is alleged to be a person with a disability for whom a fiduciary is being sought.



§ 34-1-102 - Parents as joint and equal natural guardians of minors -- Custody of minors -- Support of minors over eighteen (18) years of age in high school -- Property of minor -- Incapacity of parents -- Divorce -- Commitment of guardianship to county -- Guardianship instrument.

(a) Parents are the joint natural guardians of their minor children, and are equally and jointly charged with their care, nurture, welfare, education and support and also with the care, management and expenditure of their estates. Each parent has equal powers, rights and duties with respect to the custody of each of their minor children and the control of the services and earnings of each minor child; provided, that so much of the net income of each minor child as may be necessary may be expended by a parent (without the necessity of court authorization) for the child's care, maintenance and education. Funds of a minor held by a guardian shall not be expended to relieve or minimize the obligation of the parent or parents to support the minor.

(b) Parents shall continue to be responsible for the support of each child for whom they are responsible after the child reaches eighteen (18) years of age if the child is in high school. The duty of support shall continue until the child graduates from high school or the class of which the child is a member when the child attains eighteen (18) years of age graduates, whichever occurs first.

(c) If either parent dies or is incapable of acting, the guardianship of each minor child shall devolve upon the other parent.

(d) If the parents of a minor child are divorced, the court may award the guardianship of the property of the minor child to the parent who, in the court's judgment, would best serve the welfare of the minor child and the child's estate. The parent appointed guardian of the child's estate may, but does not have to be, the parent with legal custody. The appointment of a parent as legal guardian does not affect the custodial decree of the divorce court except in those situations in which the guardianship of the minor or legal custody is committed to the department of children's services, in which case the order of the court having jurisdiction of the guardian proceedings or custodial proceedings under title 37 shall control.



§ 34-1-103 - Duties of department of children's services when no natural guardian, or child abandoned.

(a) When there is no natural guardian of a minor or when a minor has been abandoned and if the minor requires service from the department of children's services, the duly authorized agent of the commissioner of children's services of the county in which the minor resides may act as the custodian of the person of the minor with the powers as enumerated in § 37-1-140, until a guardian is appointed.

(b) The guardianship of the minor may be committed to the duly authorized agent of the commissioner by an instrument in writing signed:

(1) If both parents are then living, by the parents of the child or, if either parent of the child is dead, by the surviving parent;

(2) If either one (1) of the parents has abandoned or neglected to provide for the minor for a period of six (6) months, by the other parent; or

(3) If the minor is born out of wedlock, by the mother of such minor.

(c) The guardianship shall be in accordance with this section and the instrument shall be upon the terms, time and conditions agreed upon by the parties.

(d) The instrument shall be:

(1) Signed;

(2) Acknowledged before a notary public or county clerk; and

(3) Recorded in the office of the county clerk in the county where the instrument is executed, where the minor is residing, or where the county office of the department of children's services is located.



§ 34-1-104 - Letters of guardianship or conservatorship -- Disposition of funds of minor under $20,000 -- Discharge of paying entities -- Order of distribution -- Distribution of funds.

(a) Except as provided in subsections (b) and (c), no person shall undertake the administration of the estate of a minor or person with a disability until the person has been issued letters of guardianship or letters of conservatorship; provided, that no guardian or conservator shall be appointed if the property of the minor or person with a disability is deposited with the clerk of the court subject to distribution on order of the court. The letters of conservatorship shall either:

(1) Recite the specific powers to be exercised by the conservator and the specific powers retained by the person with a disability; or

(2) Have attached to them the order or orders of the court specifying the powers to be exercised by the conservator and the powers retained by the person with a disability.

(b) If the total property of a minor or person with a disability does not exceed the sum of twenty thousand dollars ($20,000) and the court determines it is in the best interest of the minor or person with a disability, the court may order any person holding property belonging to the minor or person with a disability to deliver all or any part of the money or property, without the necessity of the appointment of a fiduciary, to the natural guardian or guardians of the minor or to the person with whom the minor or person with a disability resides or to the person with a disability. Notwithstanding any law to the contrary, if the guardians of the minor are the parents of the minor and are divorced or legally separated from each other, the court may order that the funds be delivered, all or in part, to either of the parents if the court finds that such order would best serve the welfare of the minor. The receipt by any of these persons of the money or property discharges the paying entity from further liability. To bring the matter before the court, any person may petition the court for an order of distribution. The petition shall set forth the information required by § 34-2-104 and § 34-3-104, except the petition shall request distribution according to this section instead of the appointment of a fiduciary. The court may appoint a guardian ad litem to assist it in determining the best interest of the minor or person with a disability.

(c) In any judicial proceeding in which any fund or part of the fund is decreed to belong to a minor or person with a disability, or in which there is a recovery in favor of a minor or person with a disability, the court trying the case may retain the fund or recovery or part of the fund or recovery to be disbursed by the clerk and master or clerk of the court for the support, maintenance or education of the minor or person with a disability under the orders of the court; provided, that the fund or part of the fund or the amount of the recovery does not exceed the sum of twenty thousand dollars ($20,000) and the minor is without a legal guardian; and provided further, that the court, in its discretion, may direct the fund to be paid to the natural guardian of the minor or the other person having the care and custody of the minor or person with a disability to be applied for the support, maintenance or education of the minor or person with a disability, subject to such terms and conditions as the court may impose.



§ 34-1-105 - Bond.

(a) (1) Except as otherwise provided in subsection (b), bond shall be required of the fiduciary in an amount equal to the sum of the fair market value of all personal property and the amount of the anticipated income from all property, including the real property, for one (1) year. If the surety for the bond is posted by a corporate surety, the amount of the surety shall equal the amount of the bond. If the surety for the bond is posted by pledging property, the value of the unencumbered property posted shall be equal to one hundred fifty percent (150%) of the bond.

(2) If the property pledged to secure the bond is personal property, the property shall be delivered to the clerk for safekeeping. If the property pledged to secure the bond is real property, notice of the pledge shall be recorded in the register's office of the county in which the real property is located.

(3) The bond shall be renewed annually by the fiduciary. The court may adjust the amount of required bond to reflect changes in the value of the property of the minor or person with a disability. The surety's liability under the bond shall not be cumulative and shall not exceed the amount of the bond in force at the time of default.

(b) In the discretion of the court, bond may be excused if the court makes a finding, which finding shall be stated in the order, that the requirement of bond would be unjust or inappropriate in that case and that one (1) of the following exists:

(1) The fiduciary is a financial institution excused from the requirement of bond under § 45-2-1005;

(2) The total fair market value of the minor's non-real estate property or the person with a disability's non-real estate property does not exceed the sum of ten thousand dollars ($10,000) and the court finds the benefit to the ward by saving the expense outweighs the risks incident to the absence of a bond;

(3) The document naming the suggested or preferred fiduciary excuses the fiduciary from posting bond;

(4) The property of the minor or person with a disability is placed with a financial institution and the fiduciary and the financial institution enter into a written agreement, filed with the court, in which the financial institution agrees it will not permit the fiduciary to withdraw the principal without court approval;

(5) The property of the minor or person with a disability is deposited with the clerk and master or clerk of the court; or

(6) The fiduciary is appointed fiduciary over the person of the minor or person with a disability but has not also been appointed as fiduciary over the person's estate.



§ 34-1-106 - Petition for appointment of fiduciary.

(a) The petition for the appointment of a fiduciary shall be served in accordance with the Tennessee Rules of Civil Procedure. The guardian ad litem appointed may serve the petition on the respondent.

(b) Notice by certified mail with return receipt requested shall be given by the clerk of the court to the closest relative or relatives of the respondent required to be named in the petition and to the person, if any, having care or custody of the respondent, institution, or residential provider with whom the respondent is living.



§ 34-1-107 - Guardian ad litem.

(a) (1) The court may appoint a guardian ad litem in any proceeding and, except as provided in this section, shall appoint a guardian ad litem on filing of a petition for appointment of a fiduciary. If the respondent is represented by counsel who has made an appearance for the respondent, the court may appoint or continue the services of a guardian ad litem or may waive appointment or terminate the services of a guardian ad litem in the best interests of the respondent.

(2) The court may waive the appointment of a guardian ad litem if the petitioner or at least one (1) of the petitioners for the appointment is:

(A) A parent of the minor for whom a guardian is sought;

(B) A minor who has attained fourteen (14) years of age; or

(C) An adult respondent.

(3) The court may waive the appointment of a guardian ad litem if the court determines the waiver is in the best interests of the minor or person with a disability.

(b) If the guardian ad litem is to be appointed, the appointment shall be made no later than ten (10) days from the date the petition for the appointment of the fiduciary was filed.

(c) The person appointed guardian ad litem shall be a lawyer licensed to practice in the state of Tennessee. If there are insufficient lawyers within the court's jurisdiction for the appointment of a lawyer as guardian ad litem, the court may appoint a nonlawyer.

(d) (1) The guardian ad litem owes a duty to the court to impartially investigate the facts and make a report and recommendations to the court. The guardian ad litem serves as an agent of the court, and is not an advocate for the respondent or any other party.

(2) In each proceeding, the guardian ad litem shall:

(A) Verify that the respondent and each other person required to be served or notified was served or notified;

(B) Consult with the respondent in person as soon as possible after appointment;

(C) If possible, explain in language understandable to the respondent the:

(i) Substance of the petition;

(ii) Nature of the proceedings;

(iii) Respondent's right to protest the petition;

(iv) Identity of the proposed fiduciary; and

(v) Respondent's rights as set forth in § 34-3-106; and

(D) Make a report and recommendations to the court concerning the issues of:

(i) Whether a fiduciary should be appointed for the respondent;

(ii) If a fiduciary should be appointed, whether the proposed fiduciary is the appropriate person to be appointed; and

(iii) Any other matters as directed by the court.

(3) In a proceeding for the appointment of a conservator, the guardian ad litem shall investigate the physical and mental capabilities of the respondent. The guardian ad litem's investigation shall include:

(A) An in-person interview with the respondent; and

(B) A review of the sworn report required by § 34-3-105 to verify that the sworn statement contains:

(i) A detailed description of the respondent's physical or mental conditions or both that may render the respondent a person with a disability; and

(ii) A detailed description of how the respondent's physical or mental conditions or both may impair the respondent's ability to function normally.

(4) In a proceeding seeking the appointment of a fiduciary to manage the respondent's property, the guardian ad litem shall investigate the:

(A) Nature and extent of the respondent's property; and

(B) Financial capabilities and integrity of the proposed fiduciary. In evaluating the financial capabilities of the proposed fiduciary, the guardian ad litem may take such actions as directed by the court and as the guardian ad litem deems necessary, which may include but are not limited to:

(i) Obtaining and reviewing the proposed fiduciary's credit report;

(ii) Inquiring into whether and to what extent the proposed fiduciary has previous experience in managing assets of the same or similar type and value as the respondent's assets;

(iii) Inquiring into how the proposed fiduciary plans to manage the respondent's assets;

(iv) Inquiring into whether the proposed fiduciary has previously borrowed funds from the respondent or received any financial assistance or benefits from the respondent; and

(v) Interview any persons with knowledge and review any documents pertinent to the financial capabilities and integrity of the proposed fiduciary.

(e) The order appointing the guardian ad litem shall authorize the guardian ad litem access to records of the respondent in any financial institution and to review medical records, and permit the guardian ad litem to discuss the respondent's physical and mental conditions with any physician, psychologist or other health care provider who may have pertinent information.

(f) The guardian ad litem shall make a written report to the court at least three (3) days prior to the date set for hearing the matter, which time period may be waived in the judge's discretion. The written report shall provide the court with the results of the guardian ad litem's investigation. The guardian ad litem's report shall specifically state whether:

(1) (A) The respondent wants to contest:

(i) The need for a fiduciary;

(ii) Merely the person to be the fiduciary; or

(iii) Neither;

(B) If the respondent wants to contest any portion of the proceeding and the guardian ad litem's opinion is that there should be a fiduciary appointed, the guardian ad litem shall identify the adversary counsel or indicate there is none and request the appointment of an attorney ad litem;

(2) A fiduciary should be appointed and, if so, whether:

(A) The proposed fiduciary should be appointed; or

(B) Someone else, identified by the guardian ad litem, should be appointed;

(3) The proposed property management plan should be adopted and, if not, what changes should be considered.

(4) The respondent will attend the hearing and, if, in the opinion of the guardian ad litem, it is not in the respondent's best interest to attend, why.

(g) Unless the court orders otherwise, the guardian ad litem has no continuing duty once an order has been entered disposing of the petition that caused the guardian ad litem's appointment.

(h) When investigating financial records of a respondent, the guardian ad litem shall be the customer within the meaning set forth in title 45, chapter 10, known as the Financial Records Privacy Act.



§ 34-1-108 - Hearings on petitions -- Notice.

(a) Except as provided in subsection (b), the hearing on a petition shall be held not less than seven (7) nor more than sixty (60) days from the date of service on the respondent or the date the guardian ad litem was appointed, whichever is later. The hearing date may be extended on motion showing good cause.

(b) If the petition alleges the minor or person with a disability is faced with a life threatening situation, the court may schedule the hearing in less than seven (7) days from the date of service on the respondent; provided, that actual notice of the hearing is given to the closest relative and the respondent.

(c) (1) In a proceeding for the appointment of a conservator, a notice of the hearing shall be served on the respondent and any person, institution or residential provider having care or custody of the respondent by the guardian ad litem or as otherwise authorized under the Tennessee Rules of Civil Procedure. The notice of hearing shall be substantially in the following form:

IN THE COURT OF , TENNESSEE AT

(2) The notice shall contain on the reverse side or on an attached sheet those rights set out in § 34-3-106.

(3) The notice shall also be served upon the closest relative or relatives of the respondent, as such persons are described in title 31, chapter 2, but not including the petitioner, and upon the person or institution, if any, having care and custody of the respondent or with whom the respondent is living. Service by mail, sent to the last known address of such persons or institution, shall be sufficient for purposes of this subdivision (c)(3).



§ 34-1-109 - When fiduciary's appointment becomes effective -- Evidence of appointment -- Liability -- Fiduciary oath.

(a) On the entry of an order appointing the fiduciary, the administration of the oath as provided in subsection (b) and the posting of any required bond, the fiduciary's appointment becomes effective. The only effective evidence of appointment shall be duly issued letters of guardianship or conservatorship. Except for violations of § 39-14-101, the fiduciary shall have no liability for any act done pursuant to the order appointing the fiduciary between the date of the entry of the order and the date of the vacation of the order if the order is set aside on appeal.

(b) Before delivering the letters of guardianship or conservatorship, the clerk shall administer to the fiduciary an oath for the faithful performance of the fiduciary's duties. If the fiduciary is a fiduciary of the minor's or person with a disability's property, the fiduciary's faithful performance oath shall include a promise to timely file each required inventory and accounting and to spend the assets of the minor or person with a disability only as approved by the court. If there is more than one (1) fiduciary and any of the fiduciaries is not a resident of the county in which the court supervising the proceedings is located, the oath of the non-resident fiduciary may be sworn or affirmed in the presence of a notary public and the acknowledgment of the fiduciary's oath, when certified by the notary public, shall be presented to the appropriate clerk. At least one (1) fiduciary's oath shall be taken by the clerk.

(c) The social security number of the respondent shall be given to the duly appointed fiduciary and used in any other manner approved by the court. The court may release the social security number to a third party upon good cause shown and upon conditions that the court may deem appropriate.



§ 34-1-110 - Management of property -- Inventory -- Filing -- Failure to file or appear -- Revocation of authority.

(a) If the fiduciary is to manage the property of the minor or person with a disability, within sixty (60) days after appointment, the fiduciary shall file a sworn inventory containing a list of the property of the minor or person with a disability, together with the approximate fair market value of each property and a list of the source, amount and frequency of each item of income, pension, social security benefit or other revenue. If the required information was included in the petition but not separately stated as an inventory, the inventory shall repeat the information provided in the petition and add any later discovered property or income sources.

(b) Unless the court has approved an extension of time for filing the inventory, if the fiduciary fails to file the inventory within the required time, the clerk shall promptly notify the fiduciary and the fiduciary's attorney of record. If after notice the inventory has not been filed thirty (30) days thereafter, the clerk shall cite the fiduciary to appear on a date certain and render the inventory. Upon failure to appear as cited, the fiduciary shall be summoned to appear before the court and show cause why the fiduciary should not be held in contempt.

(c) Unless the court has authorized an extension of time to file the inventory, if a fiduciary who has been summoned does not respond within thirty (30) days of the date the summons was received by the fiduciary, the court may enter an order revoking the fiduciary's authority and appointing a substitute fiduciary.



§ 34-1-111 - Accounting with court -- Failure to account.

(a) Except as provided in subsection (i), within thirty (30) days after the six-month anniversary of the fiduciary's date of appointment, the fiduciary shall file a sworn accounting with the court.

(b) Except as provided in subsection (i), within sixty (60) days after each anniversary of the accounting required in subsection (a) or any other end of an accounting period selected by the fiduciary after the subsection (a) accounting, the fiduciary shall file a sworn accounting with the court. To select an accounting period end other than the end of the month during which the fiduciary was appointed, the fiduciary shall file a statement with the clerk advising of the accounting period selected. The accounting period shall not exceed twelve (12) months.

(c) For good cause, the court may extend the time for filing the accounting.

(d) (1) The accounting shall itemize the receipts and the expenditures made during the period covered by the accounting. The same or similar items may be reported collectively. The accounting shall also detail the property held by the fiduciary at the end of the accounting period. To support the financial information reported, the fiduciary shall submit with the accounting:

(A) Each bank statement, brokerage statement or other document reporting any financial information;

(B) In connection with any accounting, to support the financial information reported, the fiduciary shall submit with the accounting the original of each cancelled check written on the account unless:

(i) The fiduciary is a bank to which § 45-2-1002(c) would apply or a savings and loan association or credit union to which § 45-2-1002(c) would apply if the savings and loan association or credit union were a bank, in which case the fiduciary shall comply with § 45-2-1002(c); or

(ii) The fiduciary account is maintained in a "financial institution" as defined in § 34-1-101, that does not return the cancelled checks but provides a printed statement showing the date the check cleared, the payee and the amount, in which case the fiduciary shall submit a printed statement from the financial institution.

(C) A copy of any United States and Tennessee income tax returns filed on behalf of the minor or person with a disability. If no United States or Tennessee income tax return is due, the fiduciary shall include a statement in the accounting that no such return is due and shall set forth the gross income of the minor or person with a disability, and include information from the Internal Revenue Code or Tennessee Code Annotated evidencing the availability of the claimed exemption; and

(D) If the bond is secured by a corporate surety, a statement from the corporate surety that the bond is in force for the next annual period. The surety's liability under the bond shall not be cumulative and shall not exceed the sum of the bond in force at the time of default.

(2) The accounting shall contain a statement concerning the physical or mental condition of the person with a disability, which statement shall demonstrate to the court the need, or lack of need, for the continuation of the fiduciary's services.

(e) When the accounting has been confirmed, the clerk of the court shall return the original documentation required in subsection (c) to the fiduciary.

(f) Unless the court has approved an extension of time for filing the accounting, if the fiduciary fails to file the accounting within the required time, the clerk shall promptly notify the fiduciary and the fiduciary's attorney of record. If after notice the accounting has not been filed thirty (30) days thereafter, the clerk shall cite the fiduciary to appear on a date certain and render the accounting. Upon failure to appear as cited, the fiduciary shall be summoned to appear before the court and show cause why the fiduciary should not be held in contempt.

(g) Unless the court has authorized an extension of time to file the accounting, if a fiduciary who has been summoned does not respond within thirty (30) days of the date the summons was received by the fiduciary, the court may enter an order revoking the fiduciary's authority and appointing a substitute fiduciary.

(h) On the failure of the fiduciary to account, the fiduciary may be charged with the value of the assets at the beginning of the year. The amount shall accrue interest at the prejudgment rate and compound annually until a proper accounting is made and approved. On the issuance of a show cause order and the failure of the fiduciary to appear and explain, the court shall allow the entry of judgment against the fiduciary and the fiduciary's surety for the amount unaccounted for, plus interest. The fiduciary's surety shall be given adequate notice and may appear and make defense.

(i) Financial accountings may be excused in the discretion of the court, if the court makes a finding based on the evidence presented at a hearing that waiver of the accountings would be appropriate, would be in the best interest of the minor or person with a disability and that one (1) of the following exists:

(1) The fiduciary holds no property of the minor or person with a disability and receives only fixed periodic payments, including, but not limited to, social security, veterans benefits or workers' compensation benefits, and the order appointing the fiduciary authorizes the fiduciary to apply the entire periodic payment to the needs of the minor or person with a disability. The fiduciary holds no property of the minor or person with a disability if the property of the minor or person with a disability is:

(A) Deposited with the clerk and master or clerk of the court;

(B) Placed with a financial institution and the fiduciary and the financial institution enter into a written agreement, filed with the court, in which the financial institution agrees it will not permit the fiduciary to withdraw the principal without court approval; or

(2) The cost of the accounting would exceed twenty-five percent (25%) of the income produced by the property held by the fiduciary.

(3) Subdivision (d)(2) requiring a report regarding the physical or mental condition of the person with a disability may not be waived or excused.

(j) This section does not apply to accountings filed pursuant to § 34-5-111, relating to veterans' guardians. The provisions of this section related to financial accountings do not apply to fiduciaries who do not have authority over the property of the person with a disability.



§ 34-1-112 - Compensation to fiduciary.

The fiduciary may receive reasonable compensation for services rendered. The court shall set the actual compensation to be paid, taking into account: the complexity of the property of the minor or person with a disability; the amount of time the fiduciary spent in performing fiduciary duties; whether the fiduciary had to take time away from the fiduciary's normal occupation; and whether the services provided the minor or person with a disability are those the fiduciary should normally have provided had there been no need for a fiduciary, and such other matters as the court deems appropriate. No person, other than a person performing temporary fiduciary services while a proceeding is pending, who has not been appointed by the court to serve as a fiduciary shall receive any compensation for fiduciary services; however, this does not preclude payment for the necessary care of the minor or person with a disability. No compensation to the fiduciary shall be paid without prior court approval.



§ 34-1-113 - Payments by fiduciary.

(a) The fiduciary is entitled to pay from the property of the minor or person with a disability the costs of any required medical examination, the guardian ad litem fee, bond premium, court costs, attorney fees, fees for income tax preparation and court accountings, investment management fees, taxes or governmental charges for which the minor or person with a disability is obligated and such other expenses as the court determines are necessary for the fiduciary. The fiduciary shall not pay any attorney fee, guardian ad litem fee, fees for income tax preparation and court accountings or investment management fees until the amount of those fees is approved by the court.

(b) Either prior to or after payment, the court may approve payments by the fiduciary from the property of the minor or person with a disability that are reasonable considering all relevant factors, are incurred by the fiduciary in good faith on behalf of the minor or person with a disability, and are intended to benefit or protect the minor or person with a disability or such person's property, whether or not an actual benefit or protection is ultimately in fact attained. Such requests and/or payments shall be reviewed by the court pursuant to fiduciary standards.

(c) All other expenses, including those that do not comply with the requirements of subsection (b), may be approved by the court, either prior to or after payment, upon a determination that they are reasonable and:

(1) They protected or benefited the minor or person with a disability or such person's property; or

(2) That their payment is in the best interest of the minor or person with a disability.

(d) For purposes of subsection (a), attorney fees shall include fees for preparing fiduciary fee applications and other related filings that are required to be submitted to the court including petitions to secure approval or reimbursement for any expenses paid by the fiduciary that meet the requirements of this section, provided that the amount of those fees is determined by the court to be reasonable in view of the services rendered.

(e) Notwithstanding any provisions of law to the contrary, the duty of the fiduciary appointed under this title shall not cease at the death of the person with a disability, but shall continue for the sole purpose of making reasonable and proper funeral arrangements for the disposition of the remains of the person with a disability, at death. Upon the death of the person with a disability, the fiduciary shall be allowed credits in the accounting for all reasonable expenses of the person with a disability's funeral. If the estate of the person with a disability has assets in an amount less than five thousand dollars ($5,000), the fiduciary may utilize this entire amount for payment of funeral expenses and will be given credit for the same in the final accounting.



§ 34-1-114 - Charging of costs of proceedings.

(a) The costs of the proceedings, which are the court costs, the guardian ad litem fee and expenses incurred by the guardian ad litem in conducting the required investigations, the required medical examination costs, and the attorney's fee for the petitioner, may, in the court's discretion, be charged against the property of the respondent to the extent the respondent's property exceeds the supplemental security income eligibility limit, or to the petitioner or any other party, or partially to any one or more of them as determined in the court's discretion. In exercising its discretion to charge some or all of the costs against the respondent's property, the fact a conservator is appointed or would have been appointed but for an event beyond the petitioner's control is to be given special consideration. The guardian ad litem fee and the attorney's fee for the petitioner shall be established by the court. If a fiduciary is cited for failure to file an inventory or accounting, the costs incurred in citing the fiduciary, in the discretion of the court, may be charged to and collected from the cited fiduciary.

(b) If the principal purpose for bringing the petition is to benefit the petitioner and there would otherwise be little, if any, need for the appointment of a fiduciary, the costs of the proceedings may be assessed against the petitioner, in the discretion of the court.



§ 34-1-115 - Investments -- Management plan -- Court approval.

(a) A fiduciary is limited in its investments to the investments permitted by title 35, chapter 3. All funds held by a fiduciary shall be invested within forty-five (45) days of receipt of the funds unless otherwise allowed by the court.

(b) Except as provided in subsection (d), at the hearing for the appointment of a fiduciary, the proposed fiduciary shall present an outline of the proposed property management plan for the respondent's property. If the proposed property management plan cannot be presented at the appointment hearing, the fiduciary shall submit the proposed property management plan to the court for approval before any property is invested. The purpose of the property management plan is to advise the court of the general type of property in which the respondent's property will be invested so the court will be assured the fiduciary will be making approved investments. The plan need not detail the individual asset or assets. For example, if the fiduciary plans to invest in certificates of deposit, the plan need only make that statement. It is not necessary to identify the individual institution or institutions whose certificates will be purchased.

(c) Except as provided in subsection (d), each fiduciary shall request court approval to change the nature of the fiduciary's investment or investments. Compliance with the preceding sentence does not require court approval to change the same type of investment from one institution to another. For example, changing a certificate of deposit from one institution to another does not require court approval. Changing from one type of investment to another does require court approval. For example, changing from a certificate of deposit to traded stock would require court approval. If the fiduciary's property management plan describes proposed changes the fiduciary would make in response to economic and market conditions, the court may grant advance approval to make changes as described in the plan.

(d) If the fiduciary is a financial institution, it shall not be required to seek court approval to change any investment.

(e) (1) Notwithstanding any provision of law to the contrary, no property management plan shall be required for the property of a minor or person with a disability if such property does not exceed twenty-five thousand dollars ($25,000) in value, unless, on the motion of any interested party, including the guardian ad litem, the court finds such plan would be in the best interest of such minor or person with a disability.

(2) If no plan is filed pursuant to subdivision (e)(1), the fiduciary's first accounting and all subsequent accountings shall state how the funds of the estate are invested and how the fiduciary proposes that the funds will be invested for the coming year.



§ 34-1-116 - Sale of property.

(a) Except as provided in subsections (b) and (d), no property of a minor or person with a disability may be sold without prior approval of the court that appointed the fiduciary.

(b) Unless the fiduciary is holding tangible property for the benefit of a minor or person with a disability pursuant to the terms of a will, trust or other written document, the fiduciary has the authority to sell each item of tangible property with a fair market value of less than one thousand dollars ($1,000) or a motor vehicle without specific court approval.

(c) No fiduciary, relative of a fiduciary, employee of a fiduciary, guardian ad litem or attorney for any party shall be a purchaser of property of the minor or person with a disability without court approval.

(d) This section shall not apply to any fiduciary who is not required to file a property management plan or who has had its investment plans approved as part of its property management plan.

(e) When the fiduciary seeks court approval for the sale of property, a copy of the pleading requesting approval of the sale shall be sent to the minor or person with a disability by certified mail with return receipt requested. Although not required, the court may appoint a guardian ad litem.



§ 34-1-117 - Resignation of fiduciary -- Transfer of fiduciary relationship.

(a) A fiduciary may resign by submitting a written request to the court. If the court approves and the fiduciary submits a final accounting that is approved, the resignation of the fiduciary shall be effective on the date set by the court.

(b) For minors, the court shall permit the transfer of the fiduciary relationship to another county, state or country if the court finds that either:

(1) The minor and the serving Tennessee fiduciary have both moved to another county, state or country and the serving Tennessee fiduciary has been appointed the fiduciary in the other county, state or country; or

(2) Only the minor has moved to another county, state or country and a fiduciary other than the serving Tennessee fiduciary has been appointed the fiduciary in the other county, state or country.

(c) For minors, the procedure to seek the transfer of the fiduciary relationship jurisdiction to a court other than the Tennessee court currently supervising the fiduciary relationship shall be the following:

(1) The fiduciary, who may be the serving Tennessee fiduciary or the fiduciary appointed in the other jurisdiction, shall file a sworn petition in the Tennessee court currently supervising the fiduciary relationship. The petition shall contain the following:

(A) A brief statement of the reason or reasons for the removal of the minor from the county of the Tennessee court currently supervising the fiduciary relationship;

(B) A certified copy of the document evidencing the appointment of a fiduciary for the minor in the new jurisdiction that is the place of actual residence of the minor;

(C) An accounting of the minor's property up to the date of the filing of the petition. If the petitioning fiduciary is not the serving Tennessee fiduciary, the court may require the serving Tennessee fiduciary to submit the accounting;

(D) A prayer for the removal of the fiduciary proceedings to the new jurisdiction; and

(E) If appropriate, a prayer for the removal of the minor's property to the new jurisdiction;

(2) Upon the hearing of the petition, the petitioning fiduciary shall provide the court with the following:

(A) Satisfactory evidence that the minor and, if applicable, the serving Tennessee fiduciary have moved from the county of the Tennessee court currently supervising the fiduciary relationship and are actually residing in the new jurisdiction;

(B) An accounting of the minor's property up to the date of the hearing. If the petitioning fiduciary is not the serving Tennessee fiduciary, the court may require the serving Tennessee fiduciary to submit the accounting;

(C) A certified copy of the order of the court appointing the fiduciary in the new jurisdiction; and

(D) A copy of the bond given by the fiduciary in the new jurisdiction with a certificate of the clerk of the court that the bond was signed;

(3) If upon the hearing the court is satisfied with the sufficiency of the evidence presented and the court determines that it is in the best interests of the minor the court shall:

(A) Order the removal of the fiduciary proceedings and, if applicable, the minor's property to the jurisdiction of the actual residence of the minor; and

(B) Discharge the Tennessee fiduciary and the fiduciary's surety on the bond in the Tennessee proceedings; and

(4) Upon the granting of the order, the court shall transfer to the appropriate court in the new jurisdiction a copy of the accounting of the serving Tennessee fiduciary and all records pertaining to the fiduciary relationship.

(d) For a disabled adult person, the court shall permit the transfer of the fiduciary relationship to another county, if the court finds that either:

(1) The disabled adult person and the serving Tennessee fiduciary have both moved to another county, and the serving Tennessee fiduciary has been appointed the fiduciary in the other county; or

(2) Only the disabled adult person has moved to another county, and a fiduciary other than the serving Tennessee fiduciary has been appointed the fiduciary in the other county.

(e) For a disabled adult person, the procedure to seek the transfer of the fiduciary relationship jurisdiction to a court in another county other than the Tennessee court currently supervising the fiduciary relationship shall be the following:

(1) The fiduciary, who may be the serving Tennessee fiduciary or the fiduciary appointed in the other county, shall file a sworn petition in the Tennessee court currently supervising the fiduciary relationship. The petition shall contain the following:

(A) A brief statement of the reason or reasons for the removal of the person with a disability from the county of the Tennessee court currently supervising the fiduciary relationship;

(B) A certified copy of the document evidencing the appointment of a fiduciary for the person with a disability in the new jurisdiction that is the place of actual residence of the minor or person with a disability;

(C) An accounting of the disabled adult person's property up to the date of the filing of the petition. If the petitioning fiduciary is not the serving Tennessee fiduciary, the court may require the serving Tennessee fiduciary to submit the accounting;

(D) A prayer for the removal of the fiduciary proceedings to the new jurisdiction; and

(E) If appropriate, a prayer for the removal of the disabled adult person's property to the new jurisdiction;

(2) Upon the hearing of the petition, the petitioning fiduciary shall provide the court with the following:

(A) Satisfactory evidence that the disabled adult person and, if applicable, the serving Tennessee fiduciary have moved from the county of the Tennessee court currently supervising the fiduciary relationship and are actually residing in the new jurisdiction;

(B) An accounting of the person with a disability's property up to the date of the hearing. If the petitioning fiduciary is not the serving Tennessee fiduciary, the court may require the serving Tennessee fiduciary to submit the accounting;

(C) A certified copy of the order of the court appointing the fiduciary in the new jurisdiction; and

(D) A copy of the bond given by the fiduciary in the new jurisdiction with a certificate of the clerk of the court that the bond was signed;

(3) If upon the hearing the court is satisfied with the sufficiency of the evidence presented and the court determines it is in the best interests of the person with a disability, the court shall:

(A) Order the removal of the fiduciary proceedings and, if applicable, the adult person with a disability's property to the jurisdiction of the actual residence of the adult person with a disability; and

(B) Discharge the Tennessee fiduciary and the fiduciary's surety on the bond in the Tennessee proceedings; and

(4) Upon the granting of the order, the court shall transfer to the appropriate court in the new jurisdiction a copy of the accounting of the serving Tennessee fiduciary and all records pertaining to the fiduciary relationship.

(f) Other issues relating to subject matter jurisdiction of conservatorships, guardianships and protective proceedings shall be governed by chapter 14 of this title.



§ 34-1-118 - Persons receiving property -- Receipt for property -- Filing.

Whenever a fiduciary distributes property of a minor or person with a disability, the person receiving the property of the minor or person with a disability from the fiduciary shall sign a receipt for the property, which receipt shall be filed with the fiduciary's next accounting.



§ 34-1-119 - Standby fiduciary.

(a) At the request of the petitioner, the fiduciary, or on the court's own motion, a standby fiduciary may be appointed by the court to take the place of the fiduciary on a temporary or, if necessary, on a permanent basis. The standby fiduciary shall have the same powers, rights and obligations as the fiduciary.

(b) When it is necessary for the standby fiduciary to function, the regular fiduciary shall notify the court or other interested party of the need for the services of the standby fiduciary and the anticipated duration of the need for the services. On receipt of the notice, the court shall enter an order authorizing the standby fiduciary to function in the place of the fiduciary. The order shall state the duration of the standby fiduciary's authority and shall suspend the authority of the fiduciary. If the fiduciary is bonded, the standby fiduciary must also be bonded in the same amount as the fiduciary. Under no circumstance can the fiduciary and standby fiduciary be simultaneously empowered to act.

(c) Although there is no current need for the services of a fiduciary:

(1) The custodial parent or parents or the person designated by the custodial parent or parents of a minor child or children may petition in accordance with chapter 2 of this title; or

(2) Any adult may petition for the adult in accordance with chapter 3 of this title for the appointment of a standby fiduciary. The standby fiduciary authorized by this subsection (c) may be appointed without the necessity of the appointment of a fiduciary. The court shall respond to the petition as though it were a petition for the appointment of a currently active fiduciary so that all questions concerning the appropriateness of the proposed fiduciary or the property management plan are resolved at the hearing on the petition, which action will minimize delay in activating the standby fiduciary when necessary. If appointed, the court shall define in the order of appointment the circumstances under which the standby fiduciary shall become an active fiduciary and the actions that the standby fiduciary shall take to notify the court of the need for the standby fiduciary to become active. If the court determines there is a need for an active fiduciary, the court shall issue an order authorizing the standby fiduciary to function which order shall contain such other authority or restriction, consistent with this chapter, and chapters 2 and 3 of this title, as the court determines is in the best interest of the minor or person with a disability. In considering a petition for the appointment of a standby fiduciary, the court shall try to minimize the costs to the petitioner to the extent the court determines it is in the best interest of the minor or the person with a potential disability.



§ 34-1-120 - When people may be appointed fiduciary -- Eligible persons.

No personal representative of an estate, any part of which is distributable to a minor, except a parent, grandparent, sibling of the minor or person named by the testator to be guardian, shall be appointed the fiduciary for the minor until the personal representative has first settled its accounts as personal representative. No personal representative of an estate, any part of which is distributable to a person with a disability, except a parent, spouse, child, grandchild, grandparent or sibling of the person with a disability, shall be appointed the fiduciary for the person with a disability until the personal representative has first settled its accounts as personal representative.



§ 34-1-121 - Powers of court -- Additional actions -- Waiver of requirements -- Compromise.

(a) The court has broad discretion to require additional actions not specified in this chapter, and chapters 2 and 3 of this title as the court deems in the best interests of the minor or person with a disability and the property of the minor or the person with a disability. The court also has discretion to waive requirements specified in this chapter, and chapters 2 and 3 of this title if the court finds it is in the best interests of the minor or person with a disability to waive such requirements, particularly in those instances where strict compliance would be too costly or place an undue burden on the fiduciary or the minor or the person with a disability.

(b) In any action, claim, or suit in which a minor or person with a disability is a party or in any case of personal injury to a minor or person with a disability caused by the alleged wrongful act of another, the court in which the action, claim, or suit is pending, or the court supervising the fiduciary relationship if a fiduciary has been appointed, has the power to approve and confirm a compromise of the matters in controversy on behalf of the minor or person with a disability. If the court deems the compromise to be in the best interest of the minor or person with a disability, any order or decree approving and confirming the compromise shall be binding on the minor or person with a disability.



§ 34-1-122 - Distributions to persons other than minor -- Gift program.

In considering expenditures of income or principal of the property of the minor or person with a disability, the court may authorize distributions to persons other than the minor or person with a disability if the court determines the expenditures are in the best interests of the minor or person with a disability. In making its decision, the court may consider whatever information the court deems relevant to its decision, keeping in mind its primary responsibility is for the care and maintenance of the minor or person with a disability and the person's property. No gift program shall be authorized unless there is evidence the person with a disability established a gift program prior to becoming a person with a disability or, even though the person with a disability had not established a gift program, a gift program would reduce the person with a disability's tax liability and would not jeopardize the person with a disability's care and long-term well-being.



§ 34-1-123 - Summons to appear for abuse, mismanagement or failure to perform -- Removal -- Submission of matter to district attorney general's office.

The court in its discretion may summon a fiduciary to appear before the court and may, if cause be shown, remove the fiduciary for any abuse, mismanagement, neglect or failure to perform the duties of fiduciary as set forth in this chapter, and chapters 2 and 3 of this title. If the court determines title 39, chapter 14, may apply to any fiduciary, the court in its discretion may submit the matter to the district attorney general's office.



§ 34-1-124 - No fiduciary appointed -- Expunction of record.

If an action for the appointment of a fiduciary is brought but no fiduciary is appointed, the court may for good cause enter an order permitting expunction of the record.



§ 34-1-125 - Attorney ad litem.

(a) The court shall appoint an attorney ad litem to represent the respondent on the respondent's request, upon the recommendation of the guardian ad litem or if it appears to the court to be necessary to protect the rights or interests of the respondent. The attorney ad litem shall be an advocate for the respondent in resisting the requested relief.

(b) The cost of the attorney ad litem shall be charged against the assets of the respondent.



§ 34-1-126 - Finding of disablement and need of assistance prerequisite for appointment of fiduciary.

The court must find by clear and convincing evidence that the respondent is fully or partially disabled and that the respondent is in need of assistance from the court before a fiduciary can be appointed.



§ 34-1-127 - Least restrictive alternative to be imposed.

The court has an affirmative duty to ascertain and impose the least restrictive alternatives upon the person with a disability that are consistent with adequate protection of the person with a disability and the property of the person with a disability.



§ 34-1-128 - Duties of court clerk -- Records -- Index -- Deadlines -- Notices and summons.

The clerk shall maintain on all guardianship and conservatorship cases the same type docket books, files, minute books, and other records as in all other cases. In addition, the clerk shall maintain an appropriate index or tickler so that reporting deadlines established in §§ 34-1-110 and 34-1-111 and the like are easily ascertainable. The clerk shall issue the notices and summons described in §§ 34-1-110 and 34-1-111 to each delinquent fiduciary.



§ 34-1-129 - Letters of conservatorship or guardianship -- Limited.

Upon the entry of the order appointing a fiduciary and the submission of a bond consistent with the order, the clerk shall issue letters of conservatorship or letters of guardianship. The letters of conservatorship or guardianship shall either:

(1) Recite the specific powers removed from the minor or person with a disability and transferred to the fiduciary; or

(2) Have attached to them the order or orders of the court specifying the powers removed from the minor or person with a disability and transferred to the fiduciary. If the fiduciary has been granted less than full authority over the person and property of the minor or person with a disability in the order of appointment, the clerk shall mark the letters prominently with the term "LIMITED".



§ 34-1-130 - Forms or instructions -- Inventory, receipts and expenditures.

The clerk may prescribe forms or instructions as to the manner in which a fiduciary may render its inventory, receipts, and expenditures.



§ 34-1-131 - Examination of annual accounting -- Report to judge.

The clerk shall examine the annual accounting of the fiduciary and make a report on the accounting to the judge.



§ 34-1-132 - Appointment of emergency guardian or conservator.

(a) If the court finds that compliance with the procedures of this title will likely result in substantial harm to the respondent's health, safety, or welfare, and that no other person, including an agent acting under the Health Care Decision Act, compiled in title 68, chapter 11, part 18, or a person acting under the Durable Powers of Attorney for Healthcare Act, compiled in chapter 6, part 2 of this title or a living will pursuant to title 32, chapter 11, appears to have authority to act, willingness to act, and is acting in the best interests of the respondent in the circumstances, then the court, on petition by a person interested in the respondent's welfare, may appoint an emergency guardian or conservator whose authority may not exceed sixty (60) days and who may exercise only the powers specified in the order. Immediately upon receipt of the petition for an emergency guardianship or conservatorship, the court shall appoint an attorney ad litem to represent the respondent in the proceeding. Except as otherwise provided in subsection (b), reasonable notice of the time and place of a hearing on the petition shall be given to the respondent and any other person as the court directs.

(b) An emergency guardian or conservator may be appointed without notice to the respondent and the attorney ad litem only if the court finds upon a sworn petition that the respondent will be substantially harmed before a hearing on the appointment can be held. If the court appoints an emergency guardian or conservator without notice to the respondent, the respondent shall be given notice of the appointment within forty-eight (48) hours after the appointment. The court shall hold a hearing on the appropriateness of the appointment within five (5) days after the appointment.

(c) Appointment of an emergency guardian or conservator, with or without notice, is not a determination of the respondent's incapacity.

(d) The court may remove an emergency guardian or conservator at any time. The court may appoint a guardian ad litem to investigate the circumstances. An emergency guardian or conservator shall make any report the court requires. In other respects, the provisions of this title concerning guardians or conservators apply to an emergency guardian or conservator.

(e) The time periods set forth above in this section are mandatory and not directory. Failure to comply with those provisions shall void any emergency appointment and remove the authority previously granted to an emergency fiduciary.



§ 34-1-133 - Expedited limited healthcare fiduciary.

(a) If the respondent is under hospitalization in a hospital as those terms are defined in title 68, chapter 11, part 2, and no other person, including an agent acting under the Healthcare Decision Act, compiled in title 68, chapter 11, part 8, a person acting under the Durable Powers of Attorney for Healthcare Act, compiled in chapter 6, part 2 of this title, or a living will under title 32, chapter 11, part 1 appears to have the authority and willingness to act and is acting in the best interest of the respondent, the court on petition of a person interested in the respondent's welfare may appoint an expedited limited healthcare fiduciary whose authority is for the limited purpose of consenting to discharge, transfer, and admission and consenting to any financial arrangements or medical care necessary to affect such discharge, transfer or admission to another healthcare facility and whose authority may not exceed sixty (60) days. Immediately upon the receipt of the petition for an expedited limited healthcare fiduciary, the court shall appoint an attorney ad litem to represent the respondent in the proceeding. In expediting the appointment of an expedited limited healthcare fiduciary, the court may vary the time periods for hearings including but not limited to the minimum number of days before a hearing under § 34-1-108 or the number of days before appointment of a guardian ad litem under § 34-1-107 or other time periods, but shall not vary requirements as necessary to determine the respondent is in need of a fiduciary.

(b) The court shall hold a hearing on the appropriateness of the appointment within five (5) days of the appointment.

(c) Appointment of an expedited limited healthcare fiduciary is not a determination of the respondent's incapacity.

(d) The court may remove an expedited limited healthcare fiduciary at any time.

(e) The time periods set forth in this section are mandatory and not directory. Failure to comply with those provisions shall void any expedited appointment and remove the authority previously granted to the expedited limited healthcare fiduciary.






Chapter 2 - Guardianship Generally

§ 34-2-101 - Actions for appointment of guardian -- Where brought.

(a) Actions for the appointment of only a guardian of the person may be brought in the juvenile court in the county in which there is venue. Actions for the appointment of a guardian of the person or property or both may be brought in a court exercising probate jurisdiction or any other court of record in the county in which there is venue.

(b) An action for the appointment of a guardian may be brought in the county of residence of the minor, the county of residence of the minor's parents or, if the minor's parents are living apart, the county of residence of the custodial parent.



§ 34-2-102 - Petition for appointment of guardian -- Who may file.

A petition for the appointment of a guardian may be filed by any person having knowledge of the circumstances necessitating the appointment of a guardian.



§ 34-2-103 - Priority of persons to be considered.

Subject to the court's determination of what is in the best interests of the minor, the court shall consider the following persons in the order listed for appointment of the guardian:

(1) The parent or parents of the minor;

(2) The person or persons designated by the parent or parents in a will or other written document;

(3) Adult siblings of the minor;

(4) Closest relative or relatives of the minor; and

(5) Other person or persons.



§ 34-2-104 - Petition for appointment -- Sworn -- Contents.

The petition for the appointment of a guardian, which shall be sworn, should contain the following:

(1) The name, date of birth, residence and mailing address of the minor;

(2) The name, age, residence and mailing address and relationship of the petitioner;

(3) The name, age, mailing address and relationship of the proposed guardian and, if the proposed guardian is other than the petitioner, a statement signed by the proposed guardian acknowledging awareness of the petition and willingness to serve;

(4) The name, mailing address and relationship of the closest relative or relatives of the minor and the name and mailing address of the present custodian of the minor who should be notified of the proceedings. If the respondent has no then living parent or sibling, the petition shall so state and more remote relatives are not to be listed;

(5) An explanation of the reason for seeking appointment of a guardian; and

(6) If the petition requests the guardian manage the property of the respondent, the petition also shall contain:

(A) If the financial information about the minor is known to the petitioner:

(i) A list of the property of the minor together with the approximate fair market value of each item. The petitioner shall state whether the property listed is all of the minor's property;

(ii) A list of the source, amount and frequency of each item of income, pension, social security benefit or other revenue received by the minor;

(iii) A list of the usual monthly expenses of the minor. The petitioner shall include an explanation of how these expenditures were met prior to the filing of the petition; and

(iv) A description of the proposed plan for the management of the minor's property if a guardian is appointed; or

(B) If the financial information about the minor is unknown to the petitioner, a request that the court enter an order authorizing the petitioner to investigate the respondent's property.



§ 34-2-105 - Where guardian needed -- Court order.

If the court determines a guardian is needed, the court shall enter an order which shall:

(1) Name the guardian or guardians;

(2) If the guardian is to manage the property of the minor, then:

(A) Set the amount of the guardian's bond unless waived as authorized in § 34-1-105;

(B) Set forth the nature and frequency of each approved expenditure and prohibit the guardian from making other expenditures without court approval;

(C) Set forth the approved management of the minor's property; and

(D) Prohibit the sale of any property except as permitted by § 34-1-116 without court approval or as permitted in the property management plan approved by such order; and

(3) State any other authority or direction as the court determines is appropriate to properly care for the person and property of the minor.



§ 34-2-106 - Minor attaining eighteen (18) years of age -- Termination or continuation of guardianship.

(a) Except as provided in subsection (c), when the minor for whom a guardian of the person is serving reaches the age of eighteen (18) years of age, the guardianship of the person of the minor shall terminate.

(b) (1) When the minor for whom a guardian of the estate of the minor is serving reaches eighteen (18) years of age, the guardianship shall terminate.

(2) Any interested person, including, but not limited to, the guardian of the estate of the minor, may not more than ninety (90) days before the minor reaches eighteen (18) years of age and not later than the filing of the preliminary final accounting, petition the court to continue the guardianship for a period of time not to extend beyond the person's twenty-fifth birthday. A copy of the petition shall be served on the minor or it must be shown that the minor has actual notice of the filing of the petition.

(3) The burden of demonstrating why the guardianship of the estate of such person should continue shall be on the person seeking the continuation of the guardianship. In determining whether to terminate the guardianship, the court shall consider whether the termination is in the best interest of the person, and the court shall consider the ability of the person to wisely manage and control the property irrespective of whether special needs exist. If the court so finds, the court shall continue the guardianship for a longer period of time not to extend beyond the person's twenty-fifth birthday. The court may permit either the payment of a portion of the estate or the establishment of a distribution schedule upon request of any party. If the court does not continue the guardianship, in the discretion of the court the minor may receive attorneys' fees from the person petitioning the court for continuation of the guardianship.

(4) Within sixty (60) days after the guardianship of the estate of the person terminates, the guardian shall file a preliminary final accounting with the court, which shall account for all assets, receipts and disbursements from the date of the last accounting until the date the guardianship of the estate terminates, and shall detail the amount of the final distribution to close the guardianship of the estate of the person. If no objections have been filed to the clerk's report on the preliminary final accounting within thirty (30) days from the date the clerk's report is filed, the guardian shall distribute the remaining assets. The receipts and final cancelled checks evidencing the final distribution shall be filed with the court by the guardian. When the evidence of the final distribution is filed with the court, and on order of the court, the guardianship proceeding for the estate of the person shall be closed. A final accounting may not be waived by the minor for whom the guardian of an estate is serving regardless of the age of the minor.

(c) If a minor for whom a guardian of the person or estate is serving has previously been determined to be a disabled person, when the minor reaches eighteen (18) years of age, the guardian shall automatically continue as conservator. If the guardian is the department of children's services, this subsection (c) shall not apply.






Chapter 3 - Conservatorship Generally

§ 34-3-101 - Action for appointment of conservator -- Where brought.

(a) Actions for the appointment of a conservator may be brought in a court exercising probate jurisdiction or any other court of record of any county in which there is venue.

(b) An action for the appointment of a conservator shall be brought in the county of residence of the alleged person with a disability.

(c) Nothing in this title shall be construed to supersede the Tennessee Adult Protection Act, compiled in title 71, chapter 6, part 1, or the orders of the court pursuant to such act.



§ 34-3-102 - Petition for appointment of conservator -- Who may file.

A petition for the appointment of a conservator may be filed by any person having knowledge of the circumstances necessitating the appointment of a conservator.



§ 34-3-103 - Priority of persons to be considered for appointment.

Subject to the court's determination of what is in the best interests of the person with a disability, the court shall consider the following persons in the order listed for appointment of the conservator:

(1) The person or persons designated in a writing signed by the alleged person with a disability;

(2) The spouse of the person with a disability;

(3) Any child of the person with a disability;

(4) Closest relative or relatives of the person with a disability;

(5) A district public guardian as described by § 34-7-104; and

(6) Other person or persons.



§ 34-3-104 - Petition for appointment -- Sworn -- Contents.

The petition for the appointment of a conservator, which shall be sworn, should contain the following:

(1) The name, date of birth, residence and mailing address of the respondent;

(2) A description of the nature of the alleged disability of the respondent;

(3) The name, age, residence and mailing address of the petitioner, a statement of the relationship of the petitioner to the respondent, and a statement of any felony or misdemeanor convictions of the petitioner, if any;

(4) The name, age, mailing address, relationship of the proposed conservator and a statement of any felony or misdemeanor conviction of the proposed conservator and, if the proposed conservator is not the petitioner, a statement signed by the proposed conservator acknowledging awareness of the petition and a willingness to serve;

(5) The name, mailing address and relationship of the closest relative or relatives of the respondent and the name and mailing address of the person or institution, if any, having care and custody of the respondent or with whom the respondent is living. If the respondent has no then living spouse, child, parent or sibling, the petition shall so state and more remote relatives are not to be listed;

(6) A summary of the facts supporting the petitioner's allegation that a conservator is needed;

(7) The name of the respondent's physician or, where appropriate, respondent's psychologist or senior psychological examiner and either:

(A) A sworn examination report described in § 34-3-105(c);

(B) A statement that the respondent has been examined but the sworn examination report has not been received but will be filed before the hearing; or

(C) A statement that the respondent refuses to be examined voluntarily, with a request that the court direct the respondent to submit to medical examination;

(8) The rights of the respondent to be removed from the respondent and transferred to the conservator. The rights the court may remove may include, but are not limited to, the right to vote, dispose of property, execute instruments, make purchases, enter into contractual relationships, hold a valid Tennessee driver license, give or refuse consent to medical and mental examinations and treatment or hospitalization, or do any other act of legal significance the court deems necessary or advisable;

(9) If the petition requests the conservator to manage the property of the respondent, the petition also shall contain:

(A) If the financial information about the respondent is known to the petitioner:

(i) A list of the property of the respondent, together with the approximate fair market value of each item and a statement whether the property listed is all of the respondent's property;

(ii) A list of the source, amount and frequency of each item of income, pension, social security benefit or other revenue received by the respondent;

(iii) A list of the usual monthly expenses of the respondent and an explanation of how these expenditures were met prior to the filing of the petition;

(iv) A description of the proposed plan for the management of the respondent's property if a conservator is appointed; or

(B) If the financial information about the respondent is unknown to the petitioner, a request that the court enter an order authorizing the petitioner to investigate the respondent's property; and

(10) A request for a guardian ad litem, conservator or co-conservator, or attorney ad litem with specific experience or expertise in matters like those faced by the respondent, if warranted under the circumstances.



§ 34-3-105 - Examination, physical, psychological or otherwise, of respondent.

(a) If the respondent has been examined by a physician or, where appropriate, a psychologist or senior psychological examiner not more than ninety (90) days prior to the filing of the petition and the examination is pertinent, the report of the examination shall be submitted with the petition. If the respondent has not been examined within ninety (90) days of the filing of the petition, cannot get out to be examined or refuses to be voluntarily examined, the court shall order the respondent to submit to examination by a physician or, where appropriate, a psychologist or senior psychological examiner identified in the petition as the respondent's physician, psychologist or senior psychological examiner or, if the respondent has no physician, psychologist or senior psychological examiner, a physician, psychologist or senior psychological examiner selected by the court. The physician, psychologist or senior psychological examiner, on completing the examination, shall send a sworn written report to the court with copies to the petitioner and the guardian ad litem. The physician's, psychologist's or senior psychological examiner's report shall be made a part of the court record.

(b) On motion by the petitioner, the respondent, the adversary counsel, the guardian ad litem, or on its own initiative, the court may order the respondent to submit to examination by such physicians, psychologists, senior psychological examiners or other specialists who have expertise in the specific disability of the respondent. The examiner shall send a sworn written report to the court with copies to the petitioner, the guardian ad litem and the person requesting the second examination. The court may assess the cost of the second examination against the property of the person with a disability or against the person requesting the examination.

(c) Each physician's, psychologist's or senior psychological examiner's sworn report shall contain the following:

(1) The respondent's medical history; provided, that this subdivision (c)(1) shall not be construed to expand the examiner's scope of practice;

(2) A description of the nature and type of the respondent's disability;

(3) An opinion as to whether a conservator is needed and the type and scope of the conservator with specific statement of the reasons for the recommendation of conservatorship; and

(4) Any other matters as the court deems necessary or advisable.

(d) The examiner's sworn report shall be prima facie evidence of the respondent's disability and need for the appointment of a fiduciary unless the report is contested and found to be in error.

(e) If upon an additional finding that the person with a disability poses a threat to self or others in accordance with the mental health law, title 33, a court of competent jurisdiction may order a commitment to involuntary care and treatment.



§ 34-3-106 - Rights of respondent.

The respondent has the right to:

(1) On demand by respondent or the guardian ad litem, a hearing on the issue of disability;

(2) Present evidence, including testimony or other evidence from a physician, psychologist or senior psychological examiner of the respondent's choosing, and confront, as a cross-examiner, witnesses;

(3) Appeal the final decision on the petition with the assistance of an attorney ad litem or adversary counsel;

(4) Attend any hearing;

(5) Have an attorney ad litem appointed to advocate the interests of the respondent; and

(6) Request a protective order placing under seal the respondent's health and financial information, including reports provided under § 34-3-105(c).



§ 34-3-107 - Where conservator needed -- Court order.

(a) If the court determines a conservator is needed, the court shall enter an order which shall:

(1) Name the conservator or co-conservators and, in the court's discretion, a standby conservator or co-conservators;

(2) Enumerate the powers removed from the respondent and those to be vested in the conservator. To the extent not specifically removed, the respondent shall retain and shall exercise all of the powers of a person without a disability. The court may consider removing any rights of the person with a disability and vesting some or all in a conservator. Such rights may include, but are not limited to:

(A) The right to give, withhold, or withdraw consent and make other informed decisions relative to medical and mental examinations and treatment;

(B) The right to make end of life decisions:

(i) To consent, withhold, or withdraw consent for the entry of a "do not resuscitate" order or the application of any heroic measures or medical procedures intended solely to sustain life and other medications; and

(ii) To consent or withhold consent concerning the withholding or withdrawal of artificially provided food, water, or other nourishment or fluids;

(C) The right to consent to admission to hospitalization, and to be discharged or transferred to a residential setting, group home, or other facility for additional care and treatment;

(D) The right to consent to participate in activities and therapies which are reasonable and necessary for the habilitation of the respondent;

(E) The right to consent or withhold consent to any residential or custodial placement;

(F) The power to give, receive, release, or authorize disclosures of confidential information;

(G) The right to apply for benefits, public and private, for which the person with a disability may be eligible;

(H) The right to dispose of personal property and real property subject to statutory and judicial constraints;

(I) The right to determine whether or not the respondent may utilize a Tennessee driver license for the purpose of driving;

(J) The right to make purchases;

(K) The right to enter into contractual relationships;

(L) The right to execute instruments of legal significance;

(M) The right to pay the respondent's bills and protect and invest the respondent's income and assets;

(N) The right to prosecute and defend lawsuits; and

(O) The right to execute, on behalf of the respondent, any and all documents to carry out the authority vested above.

(3) If the rights and powers transferred to the conservator include management of the respondent's property, the order shall:

(A) Set the amount of the conservator's bond unless waived as authorized in § 34-1-105;

(B) Set the nature and frequency of each approved expenditure and prohibit the conservator from making other expenditures without court approval;

(C) Set forth the approved management of the property of the person with a disability; and

(D) Prohibit the sale of any property except as permitted by § 34-1-116(b) without prior court approval or as permitted in the property management plan approved by the order; and

(4) Whether a conservator is being appointed from § 34-3-103(6), and if the conservator is being appointed from § 34-3-103(6), the reasons why the court was unable to appoint a conservator from § 34-3-103(1)-(5);

(5) State any other authority or direction as the court determines is appropriate to properly care for the person or property of the person with a disability.

(b) If the court grants a protective order placing under seal the respondent's financial information, as provided by § 34-3-106(6), the order shall not deny access to information regarding fees and expenses of the conservatorship.



§ 34-3-108 - Discharge of conservator -- Modification of duties -- Termination -- Final accountings and distribution of assets.

(a) A conservator appointed under this chapter may be discharged or have its duties modified if the court determines that the respondent is no longer a person with a disability, or that it is in the best interests of the person with a disability that the conservatorship be terminated, or that the conservator has failed to perform its duties and obligations in accordance with the law, or that the conservator has failed to act in the best interest of the person with a disability so as to warrant modification or termination. The person with a disability or any interested person on the behalf of the person with a disability may petition the court at any time for a termination or modification order under this section.

(b) A petition under subsection (a), if made by the person with a disability, may be communicated to the court by any means including oral communication or informal letter.

(c) The court, upon receipt of the petition filed under this section, shall conduct a hearing. At the hearing, the person with a disability has all the rights set out in § 34-3-106. Prior to the holding of the hearing, the court may require that the person with a disability submit to an examination as required by § 34-3-105 to support the person with a disability's contention that a conservator is no longer needed.

(d) Upon conclusion of the hearing, the court shall enter an order setting forth the court's findings of fact and may do any of the following:

(1) Dismiss the petition;

(2) Remove the conservator and dissolve the original order;

(3) Remove the conservator and appoint a successor;

(4) Modify the original order; or

(5) Grant any other relief the court considers appropriate and in the best interest of the person with a disability.

(e) When the person with a disability dies or the court earlier determines a conservator is no longer needed and issues an order terminating the conservatorship, the conservatorship shall terminate. If the conservator has responsibility for the property of the person with a disability, within one hundred twenty (120) days after the date the conservatorship terminates, the conservator shall file a preliminary final accounting with the court, which shall account for all assets, receipts, and disbursements from the date of the last accounting until the date the conservatorship terminates, and shall detail the amount of the final distribution to close the conservatorship. If no objections have been filed to the clerk's report on the preliminary final accounting within thirty (30) days from the date the clerk's report is filed, the conservator shall distribute the remaining assets. The receipts and final cancelled checks evidencing the final distributions shall be filed with the court by the conservator. When the evidence of the final distribution is filed with the court and on order of the court, the conservatorship proceeding shall be closed.



§ 34-3-109 - Support of person with a disability's spouse or minor children.

The appointment of a conservator for a person with a disability does not automatically terminate the duty of the person with a disability to support such spouse or dependent minor children of the person with a disability. The court having jurisdiction over the person with a disability may establish the amount of financial support to which the spouse or dependent minor children are entitled.






Chapter 4 - Estates of Incompetents [Repealed]

Part 1 - Limited Guardianship Proceedings [Repealed]



Part 2 - Conservatorship [Repealed]



Part 3 - Dependents of Incompetents [Repealed]






Chapter 5 - Uniform Veterans' Guardianship Law

§ 34-5-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Veterans' Guardianship Law."



§ 34-5-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administrator" means the administrator of veterans affairs of the United States, or the administrator's successor;

(2) "Benefits" means all moneys paid or payable by the United States through the veterans administration;

(3) "Estate" means income on hand and assets acquired partially or wholly with "income";

(4) "Guardian" means any fiduciary for the person or estate of a ward;

(5) "Income" means moneys received from the veterans administration and revenue or profit from any property wholly or partially acquired with those moneys;

(6) "Person" means an individual, a partnership, a corporation or an association;

(7) "Veterans administration" means the veterans administration, its predecessors or successors; and

(8) "Ward" means a beneficiary of the veterans administration.



§ 34-5-103 - Administrator as party in interest.

The administrator shall be a party in interest in any proceeding for the appointment or removal of a guardian or for the removal of the disability of minority or mental incapacity of a ward, and in any suit or other proceeding affecting in any manner the administration by the guardian of the estate of any present or former ward whose estate included assets derived in whole or in part from benefits heretofore or hereafter paid by the veterans administration. Not less than fifteen (15) days prior to a hearing in such a matter, notice in writing of the time and place of the hearing shall be given by mail, unless waived in writing, to the office of the veterans administration having jurisdiction over the area in which the suit or proceeding is pending.



§ 34-5-104 - Appointment of guardian when necessary prior to payment of benefits.

Whenever, pursuant to any law of the United States or regulation of the veterans administration, it is necessary, prior to payment of benefits, that a guardian be appointed, the appointment may be made in the manner provided in §§ 34-5-106 -- 34-5-110.



§ 34-5-105 - Limitation on number of wards.

(a) No person, other than a bank or trust company, shall be guardian of more than twelve (12) wards at one time, unless all wards are members of one family.

(b) Upon presentation of a petition by an attorney of the department of veterans' affairs or other interested person, alleging that a guardian is acting in a fiduciary capacity for more than twelve (12) wards as provided in subsection (a) and requesting the guardian's discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting forthwith from the guardian and shall discharge the guardian from guardianships in excess of twelve (12), after first having appointed a successor.



§ 34-5-106 - Petition for appointment of guardian.

(a) A petition for the appointment of a guardian may be filed by any relative or friend of the ward or by any person who is authorized by law to file such a petition. If there is no person so authorized or if the person so authorized refuses or fails to file a petition within thirty (30) days after mailing of notice by the veterans administration to the last known address of the person, if any, indicating the necessity for the appointment, a petition for appointment may be filed by any resident of this state.

(b) The petition for appointment shall set forth the name, age and place of residence of the ward, the name and place of residence of the nearest relative, if known, and the fact that the ward is entitled to receive benefits payable by or through the veterans administration, and shall set forth the amount of moneys then due and the amount of probable future payments.

(c) The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward and the name, age, relationship, if any, occupation and address of the proposed guardian and, if the nominee is a natural person, the number of wards for whom the nominee is presently acting as guardian. Notwithstanding any law as to priority of persons entitled to appointment, or the nomination in the petition, the court may appoint some other individual or a bank or trust company as guardian, if the court determines it is for the best interest of the ward.

(d) In the case of a mentally incompetent ward, the petition shall show that the ward has been rated incompetent by the veterans administration on examination in accordance with the laws and regulations governing the veterans administration.



§ 34-5-107 - Evidence of necessity for guardian of minor.

Where a petition is filed for the appointment of a guardian for a minor, a certificate of the administrator or the administrator's authorized representative, setting forth the age of the minor as shown by the records of the veterans administration and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the veterans administration, shall be prima facie evidence of the necessity for the appointment.



§ 34-5-108 - Evidence of necessity for guardian for incompetent.

Where a petition is filed for the appointment of a guardian for a mentally incompetent ward, a certificate of the administrator, or the administrator's duly authorized representative, that the person has been rated incompetent by the veterans administration on examination in accordance with the laws and regulations governing the veterans administration and that the appointment of a guardian is a condition precedent to the payment of any moneys due the ward by the veterans administration, shall be prima facie evidence of the necessity for the appointment.



§ 34-5-109 - Notice of petition for appointment.

Upon the filing of a petition for the appointment of a guardian under this chapter, notice shall be given to the ward and to other persons, in the manner provided by the general law of this state, and also to the veterans administration as provided by this chapter.



§ 34-5-110 - Bond of guardian.

(a) Upon the appointment of a guardian, the guardian shall execute and file a bond to be approved by the court in an amount not less than the estimated value of the personal estate and anticipated income of the ward during the ensuing year. The bond shall be in the form and be conditioned as required of guardians appointed under the general guardianship laws of this state. The court may from time to time require the guardian to file an additional bond.

(b) Where a bond is tendered by a guardian with personal sureties, there shall be at least two (2) such sureties and they shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and shall state that each is worth the sum named in the bond as the penalty thereof over and above all debts and liabilities and the aggregate of other bonds on which the guardian is principal or surety and exclusive of property exempt from execution. The court may require additional security or may require a corporate surety bond, the premium thereon to be paid from the ward's estate.



§ 34-5-111 - Accounts -- Certificate of examination of securities or investments -- Copies sent to veterans administration office -- Notice of hearing -- Property derived from other sources.

(a) Every guardian who has received or shall receive on account of a ward any moneys or other thing of value from the veterans administration shall file with the court annually, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true and accurate account under oath of all moneys or other things of value so received by that guardian, all earnings, interest or profits derived from and all property acquired with those moneys or other things of value and of all disbursements from them, and showing the balance of those moneys or other things of value in that guardian's hands at the date of the account and how invested.

(b) The guardian, at the time of filing any account, shall exhibit all securities or investments held by the guardian to an officer of the bank or other depository in which the securities or investments are held for safekeeping or to an authorized representative of the corporation that is surety on the guardian's bond, or to the judge or clerk of a court of record in this state, or, upon request of the guardian or other interested party, to any other reputable person designated by the court, who shall certify in writing that that person has examined the securities or investments and identified them with those described in the account, and shall note any omissions or discrepancies. If the depository is the guardian, the certifying officer shall not be the officer verifying the account. The guardian may exhibit the securities or investments to the judge of the court, who shall endorse on the account and copy of the account a certificate that the securities or investments shown in the account as held by the guardian were each in fact exhibited to the judge and that those exhibited to the judge were the same as those shown in the account, and noting any omission or discrepancy. With respect to funds for which the guardian is accountable, deposited in any bank, federal savings bank or credit union, a guardian's account to the court for those funds may be made in accordance with § 34-1-111(c)(1)(B).

(c) At the time of filing in the court any account, a certified copy of the account and a signed duplicate of each certificate filed with the court shall be sent by the guardian to the office of the veterans administration having jurisdiction over the area in which the court is located. A signed duplicate or a certified copy of any petition, motion or other pleading, pertaining to an account, or to any matter other than an account, and filed in the guardianship proceedings, or in any proceeding for the purpose of removing the disability of minority or mental incapacity, shall be furnished by the person filing the same to the proper office of the veterans administration. Unless a hearing is waived in writing by the attorney of the veterans administration, and by all other persons, if any, entitled to notice, the court shall fix a time and place for the hearing on the account, petition, motion or other pleading not less than fifteen (15) days nor more than thirty (30) days from the date the account, petition, motion or other pleading is filed, unless a different available date is stipulated in writing. Unless waived in writing, written notice of the time and place of hearing shall be given the veterans administration office concerned and the guardian and any others entitled to notice not less than fifteen (15) days prior to the date fixed for the hearing. The notice may be given by mail, in which event it shall be deposited in the mails not less than fifteen (15) days prior to that date. The court, or clerk of the court, shall mail to the veterans administration office a copy of each order entered in any guardianship proceeding in which the administrator is an interested party.

(d) If the guardian or conservator is accountable for property derived from sources other than the veterans administration, the guardian or conservator shall be accountable for such other property as is or may be required under the applicable law of this state pertaining to the property of minors or persons adjudicated incompetent who are not beneficiaries of the veterans administration, and as to that other property shall be entitled to the compensation provided by that law. The account for other property may be combined with the account filed in accordance with this section.



§ 34-5-112 - Failure to account or furnish copies -- Penalty.

If any guardian fails to file with the court any account as required by this chapter, or by an order of the court, when any account is due or within thirty (30) days after citation issues as provided by law, or fails to furnish the veterans administration a true copy of any account, petition or pleading, as required by this chapter, this failure may in the discretion of the court be grounds for the guardian's removal.



§ 34-5-113 - Compensation of guardians.

Compensation payable to guardians shall be based upon services rendered and shall not exceed seven percent (7%) of the amount of moneys received during the period covered by the account; provided, that the court may approve compensation of not to exceed two hundred fifty dollars ($250) per year in any case in which seven percent (7%) of the income is less than that amount and does not, in the opinion of the court, adequately compensate the guardian for the services rendered during the year. In the event of extraordinary services by any guardian, the court, upon petition and hearing on the petition, may authorize reasonable additional compensation for those services. A copy of the petition and notice of hearing on the petition shall be given to the proper office of the veterans administration in the manner provided in the case of hearing on a guardian's account or other pleading. No commission or compensation shall be allowed on the moneys or other assets received from a prior guardian, nor upon the principal amount received from liquidation of loans, or from other investments.



§ 34-5-114 - Investment of funds.

Every guardian shall invest the corpus of all funds of the guardian's ward, coming into the guardian's hands, only in the following types of securities in which the guardian shall have no interest, directly or indirectly:

(1) The direct bonds and obligations of the United States, or in mutual fund shares of a registered investment company or common trust funds which are invested only in direct bonds and obligations of the United States, or obligations issued separately or collectively by or for federal land banks, federal intermediate credit banks and banks for cooperatives under the act of Congress known as the Farm Credit Act of 1971, 85 Stat. 583, 12 U.S.C § 2001 and amendments to that act, or Home Owners' Loan Corporation bonds, guaranteed in principal and interest by the United States government, procuring them always at the best possible salable or market price obtainable in the interest of the ward; bonds and/or debentures issued by any Federal Home Loan Bank organized under the Federal Home Loan Bank Act of the United States;

(2) The bonds of the state of Tennessee, procuring the bonds always at the best possible salable or market price obtainable in the interest of the ward;

(3) The bonds of any county in this state having a population of fifteen thousand (15,000) by the last federal census next preceding the date of the investment, that has not defaulted within twenty (20) years preceding the investment for more than thirty (30) days in the payment of any part either of principal or interest of any bond, note or other evidence of indebtedness, procuring the bonds always at the best possible salable or market price obtainable in the interest of the ward; provided, that before investment is made in the county bonds as authorized in this subdivision (3), there has been filed with the clerk of the court having jurisdiction of the guardianship a certificate by the chief financing officer, or treasurer of the county, certifying to the prerequisites as provided in this subdivision (3) regarding population and status of the bonds;

(4) The bonds or notes of any city or town in this state that has a population as shown by the last federal census next preceding the investment of not less than forty-five thousand (45,000) and has not defaulted within twenty (20) years preceding the investment for more than thirty (30) days in the payment of any part either of principal or interest of any bond, note or other evidence of indebtedness, procuring the bonds or notes always at the best possible salable or market price obtainable in the interest of the ward; provided, that before investment is made in city bonds as authorized in this subdivision (4), there has been filed with the clerk of the court having jurisdiction of the guardianship a certificate by the chief financing officer or treasurer of the city certifying to the prerequisites as provided in this subdivision (4) regarding population and status of the bonds;

(5) First mortgage or trust deed on real estate situated in the county of the guardianship, the amount lent not to exceed one half (1/2) of the actual cash value of the real estate mortgaged; provided, that the real estate has been appraised and reported as to its cash market value by three (3) disinterested persons appointed for that purpose by the chancery or probate court of the county in which the land lies, upon application to the court to that end, and approved by the court;

(6) Certificates of deposit, time deposits, savings deposits, and any other accounts, issued and accepted by any state or national bank that has insured its accounts with the federal deposit insurance corporation, up to the maximum amount insured by the federal deposit insurance corporation; and

(7) Any type of savings account or deposits (including certificates of deposit) in an amount that is insured with an insurer approved by the commissioner of commerce and insurance.



§ 34-5-115 - Time allowed to make investment.

Pending time the investments are being made by the guardian, the guardian shall not be chargeable with interest; provided, that the guardian shall not be allowed more than four (4) months in which to make the investment. If the guardian does not make specified investments in or on the securities named in § 34-5-114, the guardian shall be charged with the rate of interest, not exceeding six percent (6%) as the court in which the guardianship is pending may determine to be the fair value of the use of money at that time.



§ 34-5-116 - Maintenance and support.

A guardian shall not apply any portion of the income or the estate for the support or maintenance of any person other than the ward, the spouse and the minor children of the ward, except upon petition to and prior order of the court after a hearing. A signed duplicate or certified copy of the petition shall be furnished the proper office of the veterans administration and notice of hearing on the petition shall be given the office as provided in the case of hearing on a guardian's account or other pleading.



§ 34-5-117 - Copies of public records to be furnished.

When a copy of any public record is required by the veterans administration to be used in determining the eligibility of any person to participate in benefits made available by the veterans administration, the official custodian of that public record shall, without charge, provide the applicant for those benefits, or any person acting on the applicant's behalf, or the authorized representative of the veterans administration with a certified copy of the record.



§ 34-5-118 - Commitment to veterans administration or other federal agency.

(a) Whenever, in any proceeding under the laws of this state for the commitment of a person alleged to be incompetent or otherwise in need of placement in a hospital or other institution for proper care, it is determined, after the adjudication of the status of that person as may be required by law, that commitment to a hospital for mental illness or other institution is necessary for care or treatment, and it appears that the person is eligible for care or treatment by the veterans administration or other agency of the United States government, the court, upon receipt of a certificate from the veterans administration or other agency showing that facilities are available and that the person is eligible for care or treatment in those facilities, may commit the person to the veterans administration or other agency. The person whose commitment is sought shall be personally served with notice of the pending commitment proceeding in the manner as provided by the law of this state, and nothing in this chapter shall affect the person's right to appear and be heard in the proceedings. Upon commitment, the person, when admitted to any facility operated by an agency within or without this state, shall be subject to the rules and regulations of the veterans administration or other agency. The chief officer of any facility of the veterans administration or institution operated by any other agency of the United States to which the person is so committed shall, with respect to the person, be vested with the same powers as superintendents of state hospitals for mental illness within this state with respect to retention of custody, transfer, or discharge. Jurisdiction is retained in the committing or other appropriate court of this state at any time to inquire into the mental condition of the person so committed, and to determine the necessity for continuance of commitment, and all commitments pursuant to this chapter are so conditioned.

(b) The judgment or order of commitment by a court of competent jurisdiction of another state or of the District of Columbia, committing a person to the veterans administration, or other agency of the United States government for care or treatment, shall have the same force and effect as to the committed person while in this state as in the jurisdiction in which is situated the court entering the judgment or making the order; and the court of the committing state, or of the District of Columbia, shall be deemed to have retained jurisdiction of the person so committed for the purpose of inquiring into the mental condition of that person, and of determining the necessity for continuance of restraint, as is provided in subsection (a) with respect to persons committed by the courts of this state. Consent is given to the application of the law of the committing state or district in respect to the authority of the chief officer of any facility of the veterans administration, or of any institution operated in this state by any other agency of the United States to retain custody, or to transfer, parole or discharge the committed person.

(c) Upon receipt of a certificate of the veterans administration or another agency of the United States that facilities are available for the care or treatment of any person previously committed to any hospital for the insane, or other institution for the care or treatment of persons similarly afflicted and that the person is eligible for care or treatment, the superintendent of the institution may cause the transfer of the person to the veterans administration or other agency of the United States for care or treatment. Upon effecting any such transfer, the committing court or proper officer of the court shall be notified of the transfer by the transferring agency. No person who is confined pursuant to conviction of any felony or misdemeanor or who has been acquitted of the charge solely on the ground of insanity shall be transferred to the veterans administration or other agency of the United States, unless prior to transfer the court or other authority originally committing the person shall enter an order for the transfer after appropriate motion and hearing.

(d) Any person transferred as provided in this section shall be deemed to be committed to the veterans administration or other agency of the United States pursuant to the original commitment.



§ 34-5-119 - Discharge of guardian and release of sureties.

In addition to any other provisions of law relating to judicial restoration and discharge of guardian, a certificate by the veterans administration showing that a minor ward has attained majority, or that an incompetent ward has been rated competent by the veterans administration upon examination in accordance with law, shall be prima facie evidence that the ward has attained majority, or has recovered competency. Upon hearing after notice as provided by this chapter and the determination by the court that the ward has attained majority or has recovered competency, an order shall be entered to that effect, and the guardian shall file a final account. Upon hearing after notice to the former ward and to the veterans administration as in case of other accounts, upon approval of the final account, and upon delivery to the ward of the assets due the ward from the guardian, the guardian shall be discharged and the guardian's sureties released.



§ 34-5-120 - Uniform construction.

This chapter shall be so construed as to make uniform the laws of those states that enact it.



§ 34-5-121 - Application of other laws.

Except where inconsistent with this chapter, the laws of this state relating to guardian and ward and the judicial practice relating to those laws, including the right to trial by jury and the right of appeal, shall be applicable to beneficiaries and their estate.



§ 34-5-122 - Application of chapter.

The provisions of this chapter relating to surety bonds and the administration of estates of wards shall apply to all "income" and "estate," as defined in this chapter, whether the guardian has been appointed under this chapter or under any other law of this state, special or general, prior or subsequent to the enactment of this chapter.






Chapter 6 - Power of Attorney

Part 1 - Uniform Durable Power of Attorney Act

§ 34-6-101 - Short title -- Construction of part.

(a) This part shall be known and may be cited as the "Uniform Durable Power of Attorney Act."

(b) This part shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this part among states enacting it. Nothing in this part shall be construed as abolishing or otherwise adversely affecting the conservatorship law or limited guardianship.



§ 34-6-102 - "Durable power of attorney" defined.

A durable power of attorney is a power of attorney by which a principal designates another as the principal's attorney in fact in writing and the writing contains the words "This power of attorney shall not be affected by subsequent disability or incapacity of the principal," or "This power of attorney shall become effective upon the disability or incapacity of the principal," or similar words showing the intent of the principal that the authority conferred shall be exercisable, notwithstanding the principal's subsequent disability or incapacity.



§ 34-6-103 - Effect of acts done by attorney.

All acts done by an attorney in fact pursuant to a durable power of attorney during any period of disability or incapacity of the principal have the same effect and inure to the benefit of and bind the principal and the principal's successor in interest as if the principal were competent and not disabled.



§ 34-6-104 - Effect of appointment of conservator, guardian or other fiduciary -- Nomination by principal.

(a) If, following execution of a durable power of attorney, a court of the principal's domicile appoints a conservator, guardian of the estate or other fiduciary charged with the management of all of the principal's property or all of the principal's property except specified exclusions, the attorney in fact is accountable to the fiduciary as well as to the principal. The fiduciary has the same power to revoke or amend the power of attorney that the principal would have had if the principal were not disabled or incapacitated.

(b) A principal may nominate, by a durable power of attorney, the conservator, guardian of the estate or guardian of the principal's person for consideration by the court if protective proceedings for the principal's person or estate are thereafter commenced. The court shall make its appointment in accordance with the principal's most recent nomination in a durable power of attorney except for good cause or disqualification.



§ 34-6-105 - Effect of death, disability or incapacity of principal.

(a) The death of a principal who has executed a written power of attorney, durable or otherwise, does not revoke or terminate the agency as to the attorney in fact or other person, who, without actual knowledge of the death of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, binds successors in interest of the principal.

(b) The disability or incapacity of a principal who has previously executed a written power of attorney that is not a durable power does not revoke or terminate the agency as to the attorney in fact or other person, who without actual knowledge of the disability or incapacity of the principal, acts in good faith under the power. Any action so taken, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

(c) As to acts undertaken in good faith reliance thereon, an affidavit executed by the attorney in fact under either a durable power of attorney, stating that the attorney in fact does not have actual knowledge of the termination of the durable power of attorney by revocation or death of the principal at the time of the exercise of the power, or a power of attorney that is not durable, stating that the attorney in fact does not have actual knowledge of the termination of the power of attorney by revocation or disability, incapacity or death of the principal at the time of the exercise of the power, is conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power of attorney requires execution and delivery of any instrument that is recordable, the affidavit when authenticated for record is likewise recordable. This subsection (c) does not affect any provision in a power of attorney for its termination by expiration of time or occurrence of an event other than express revocation in the principal's capacity.



§ 34-6-106 - Bond.

(a) The next of kin of any principal who has executed a durable power of attorney under this part may, upon the disability or incapacity of the principal, petition a court of competent jurisdiction to require a bond of the attorney in fact.

(b) If, after consideration of the interests of all parties involved, the court deems a bond necessary, it shall have the authority to order the attorney in fact to execute a bond in an amount deemed appropriate by the court.



§ 34-6-107 - Fiduciary relationship of attorney in fact with the principal.

An attorney in fact is in a fiduciary relationship with the principal, but only to the extent that the attorney in fact undertakes to act under the power of attorney. Among the fiduciary duties required by law, an attorney in fact has a duty to adequately account to the principal, or to any legal representative of the principal appointed by the principal or by a court, for actions taken by the attorney in fact in the exercise of the power of attorney. It is the intent of the general assembly that this section have retroactive application.



§ 34-6-108 - Incorporation of statutory attorney in fact -- Powers by reference.

(a) Upon the principal clearly expressing an intention to do so within the instrument creating a power of attorney, the language contained in § 34-6-109 may be incorporated into the power of attorney by appropriate reference. The provisions so incorporated shall apply to the attorney in fact with the same effect and subject to the same judicial interpretation and control in appropriate cases, as though the language were set forth verbatim in such instrument.

(b) Nothing contained in this section and § 34-6-109 shall be construed to limit the power of the principal either to:

(1) Grant any additional powers to the attorney in fact, including any powers otherwise excluded under subsection (c); or

(2) Delete any of the powers otherwise granted in § 34-6-109.

(c) Nothing contained in this section and § 34-6-109 shall be construed to vest an attorney in fact with, or authorize an attorney in fact to exercise, any of the following powers:

(1) Make gifts, grants, or other transfers without consideration, except in fulfillment of charitable pledges made by the principal while competent;

(2) Exercise any powers of revocation, amendment, or appointment that the principal may have over the income or principal of any trust;

(3) Act on behalf of the principal in connection with any fiduciary position held by the principal, except to renounce or resign the position;

(4) Exercise any incidents of ownership on any life insurance policies owned by the principal on the life of the attorney in fact;

(5) Change beneficiary designations on any death benefits payable on account of the death of the principal from any life insurance policy, employee benefit plan, or individual retirement account;

(6) Change, add or delete any right of survivorship designation on any property, real or personal, to which the principal holds title, alone or with others;

(7) Renounce or disclaim any property or interest in property or powers to which the principal may become entitled, whether by gift or testate or intestate succession;

(8) Exercise any right, or refuse, release or abandon any right, to claim an elective share in any estate or under any will; or

(9) Make any decisions regarding medical treatments or health care, except as incidental to decisions regarding property and finances.

(d) Nothing contained in this section and § 34-6-109 shall be construed to limit the power of a court of competent jurisdiction to prohibit an attorney in fact from taking any action, or to restrain an attorney in fact in the taking of any action, notwithstanding the authorizations or powers vested in the attorney in fact by any written instrument into which all or any part of § 34-6-109 is incorporated by reference.



§ 34-6-109 - Attorney in fact -- Powers.

Without diminution or restriction of the powers vested in the attorney in fact, by law or elsewhere in the instrument, and subject to all other provisions of the instrument, the attorney in fact, without the necessity of procuring any judicial authorization, or approval, shall be vested with and in the application of the attorney in fact's best judgment and discretion on behalf of the principal shall be authorized to exercise the powers specifically enumerated in this section:

(1) Generally do, sign or perform in the principal's name, place and stead any act, deed, matter or thing whatsoever, that ought to be done, signed or performed, or that, in the opinion of the attorney in fact, ought to be done, signed or performed in and about the premises, of every nature and kind whatsoever, to all intents and purposes whatsoever, as fully and effectually as the principal could do if personally present and acting. The enumeration of specific powers hereunder shall not in any way limit the general powers conferred here;

(2) Receive from or disburse to any source whatever moneys through checking or savings or other accounts or otherwise, endorse, sign and issue checks, withdrawal receipts or any other instrument, and open or close any accounts in the principal's name alone or jointly with any other person;

(3) Buy, sell, lease, alter, maintain, pledge or in any way deal with real and personal property and sign each instrument necessary or advisable to complete any real or personal property transaction, including, but not limited to, deeds, deeds of trust, closing statements, options, notes and bills of sale;

(4) Make, sign and file each income, gift, property or any other tax return or declaration required by the United States or any state, county, municipality or other legally constituted authority;

(5) Acquire, maintain, cancel or in any manner deal with any policy of life, accident, disability, hospitalization, medical or casualty insurance, and prosecute each claim for benefits due under any policy;

(6) Provide for the support and protection of the principal, or of the principal's spouse, or of any minor child of the principal or of the principal's spouse dependent upon the principal, including, without limitation, provision for food, lodging, housing, medical services, recreation and travel;

(7) Have free and private access to any safe deposit box in the principal's individual name, alone or with others, in any bank, including authority to have it drilled, with full right to deposit and withdraw from the safe deposit box or to give full discharge for the safe deposit box;

(8) Receive and give receipt for any money or other obligation due or to become due to the principal from the United States, or any agency or subdivision of the United States, and to act as representative payee for any payment to which the principal may be entitled, and effect redemption of any bond or other security in which the United States, or any agency or subdivision of the United States, is the obligor or payor, and give full discharge therefor;

(9) Contract for or employ agents, accountants, advisors, attorneys and others for services in connection with the performance by the principal's attorney in fact of any powers in this section;

(10) Buy United States government bonds redeemable at par in payment of any United States estate taxes imposed at principal's death;

(11) Borrow money for any of the purposes described in this section, and secure the borrowings in the manner the principal's attorney in fact deems appropriate, and use any credit card held in the principal's name for any of the purposes described in this section;

(12) Establish, utilize, and terminate checking and savings accounts, money market accounts and agency accounts with financial institutions of all kinds, including securities brokers and corporate fiduciaries;

(13) Invest or reinvest each item of money or other property and lend money or property upon the terms and conditions and with the security the principal's attorney in fact may deem appropriate, or renew, extend, or modify loans, all in accordance with the fiduciary standards of § 35-3-117;

(14) Engage in and transact any and all lawful business of whatever nature or kind for the principal and in the principal's name, whether as partner, joint adventurer, stockholder, or in any other manner or form, and vote any stock or enter voting trusts;

(15) Pay dues to any club or organization to which the principal belongs, and make charitable contributions in fulfillment of any charitable pledge made by the principal;

(16) Transfer any property owned by the principal to any revocable trust created by the principal with provisions for the principal's care and support;

(17) Sue, defend or compromise suits and legal actions, and employ counsel in connection with the suits and legal actions, including the power to seek a declaratory judgment interpreting this power of attorney, or a mandatory injunction requiring compliance with the instructions of the principal's attorney in fact, or actual and punitive damages against any person failing or refusing to follow the instructions of the principal's attorney in fact;

(18) Reimburse the attorney in fact or others for all reasonable costs and expenses actually incurred and paid by that person on behalf of the principal;

(19) Create, contribute to, borrow from and otherwise deal with an employee benefit plan or individual retirement account for the principal's benefit, select any payment option under any employee benefit plan or individual retirement account in which the principal is a participant or change options the principal has selected, make "roll-overs" of plan benefits into other retirement plans, and apply for and receive payments and benefits;

(20) Execute other power of attorney forms on behalf of the principal that may be required by the internal revenue service, financial or brokerage institutions, or others, naming the attorney in fact under this section as attorney in fact for the principal on such additional forms;

(21) Request, receive and review any information, verbal or written, regarding the principal's personal affairs or the principal's physical or mental health, including legal, medical and hospital records, execute any releases or other documents that may be required in order to obtain that information, and disclose that information to persons, organizations, firms or corporations the principal's attorney in fact deems appropriate; and

(22) Make advance arrangements for the principal's funeral and burial, including the purchase of a burial plot and marker, if the principal has not already done so.



§ 34-6-110 - Gifts under power of attorney.

(a) If any power of attorney or other writing:

(1) Authorizes an attorney-in-fact or other agent to do, execute or perform any act that the principal might or could do; or

(2) Evidences the principal's intent to give the attorney-in-fact or agent full power to handle the principal's affairs or to deal with the principal's property;

then the attorney-in-fact or agent shall have the power and authority to make gifts, in any amount, of any of the principal's property, to any individuals, or to organizations described in §§ 170(c) and 2522(a) of the Internal Revenue Code or corresponding future provisions of the federal tax law, or both, in accordance with the principal's personal history of making or joining in the making of lifetime gifts. This section shall not in any way limit the right or power of any principal, by express words in the power of attorney or other writing, to authorize, or limit the authority of, any attorney-in-fact or other agent to make gifts of the principal's property.

(b) If subsection (a) does not apply, an attorney-in-fact or other agent acting under a durable general power of attorney or other writing may petition a court of the principal's domicile for authority to make gifts of the principal's property to the extent not inconsistent with the express terms of the power of attorney or other writing. The court shall determine the amounts, recipients and proportions of any gifts of the principal's property after considering all relevant factors including, without limitation:

(1) The value and nature of the assets of the principal's estate;

(2) The principal's foreseeable obligations and maintenance needs;

(3) The principal's existing estate plan; and

(4) The gift and estate tax effects of the gifts.

(c) This section is declaratory of existing law in the state of Tennessee; provided, that this section shall not be construed as authorizing the refund of any taxes imposed by title 67, chapter 8.



§ 34-6-111 - Access to medical information by personal representative for limited purpose of determining disability or incapacity when effective date of power of attorney deferred.

The principal of a power of attorney pursuant to this part may direct that the power of attorney is effective at the date signed or may defer the effective date to the date the principal is determined to be disabled or incapacitated. Notwithstanding any language in the document establishing the power of attorney, if the effective date is stated as deferred to the time the principal is determined to be disabled or incapacitated, for the limited purposes of authorizing the agent designated in the power of attorney to have access to the principal's medical records, physicians, other medical personnel and to discuss the principal's health situation and particularly to comply with the HIPAA rules, the power of attorney nevertheless is effective at the date of signing and the person designated the attorney in fact shall thereupon be the principal's personal representative as that term is used in the HIPAA rules with the ability to access immediately the principal's medical records, physicians, other medical personnel and to discuss the principal's health situation for the limited purpose of determining whether the principal is disabled or incapacitated to the extent that the general provisions of the power of attorney become effective.






Part 2 - Durable Power of Attorney for Health Care

§ 34-6-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Durable power of attorney for health care" means a durable power of attorney to the extent that it authorizes an attorney in fact to make health care decisions for the principal;

(2) "Health care" means any care, treatment, service or procedure to maintain, diagnose or treat an individual's physical or mental condition, and includes medical care as defined in § 32-11-103(5);

(3) "Health care decision" means consent, refusal of consent or withdrawal of consent to health care;

(4) "Health care institution" means a health care institution as defined in § 68-11-1602;

(5) "Health care provider" means a person who is licensed, certified or otherwise authorized or permitted by the laws of this state to administer health care in the ordinary course of business or practice of a profession; and

(6) "Person" includes an individual, corporation, partnership, association, the state, a city, county, city and county, or other public entity or governmental subdivision or agency, or any other legal entity.



§ 34-6-202 - Applicability of part.

(a) A durable power of attorney for health care executed after July 1, 1991, is effective to authorize the attorney in fact to make health care decisions for the principal only if the power of attorney complies with this part.

(b) A durable power of attorney for health care executed after April 8, 1990, and before July 1, 1991, is effective to authorize the attorney in fact to make health care decisions for the principal if the power of attorney was executed in compliance with this part as in effect on that date.

(c) A durable power of attorney executed before April 9, 1990, that specifically authorizes the attorney in fact to make decisions relating to the medical or health care of the principal is deemed to be valid under this part, notwithstanding that it fails to comply with all of the requirements of this part.

(d) Nothing in this part affects the validity of a decision made under a durable power of attorney before April 9, 1990.

(e) Any durable power of attorney for health care properly executed before May 5, 1995, shall be enforceable notwithstanding any failure to notarize signatures of witnesses to the instrument.



§ 34-6-203 - Requirements.

(a) An attorney in fact under a durable power of attorney for health care may not make health care decisions unless all of the following requirements are satisfied:

(1) The durable power of attorney for health care specifically authorizes the attorney in the fact to make health care decisions;

(2) The durable power of attorney for health care contains the date of its execution; and

(3) The durable power of attorney for health care must be in writing and signed by the principal. The durable power of attorney for health care is valid if the principal's signature is either attested by a notary public with no witnesses or witnessed by two (2) witnesses without attestation by a notary public. A witness is a competent adult, who is not the agent, and at least one (1) of whom is not related to the principal by blood, marriage, or adoption and would not be entitled to any portion of the estate of the principal upon the death of the principal under any will or codicil made by the principal existing at the time of execution of the durable power of attorney for health care or by operation of law then existing. The durable power of attorney for health care shall contain an attestation clause that attests to the witnesses' compliance with the requirements of this subdivision (a)(3). It is the intent of the general assembly that this subdivision (a)(3) have retroactive application.

(b) Except as provided in subsection (d):

(1) Neither the treating health care provider nor an employee of the treating health care provider, nor an operator of a treating health care institution nor an employee of an operator of a treating health care institution may be designated as the attorney in fact to make health care decisions under a durable power of attorney for health care; and

(2) A health care provider or employee of a health care provider may not act as an attorney in fact to make health care decisions if the health care provider becomes the principal's treating health care provider.

(c) A conservator may not be designated as the attorney in fact to make health care decisions under a durable power of attorney for health care executed by a person who is a conservatee under the laws of this state where the conservatee has the power to execute legal documents, unless:

(1) The power of attorney is otherwise valid;

(2) The conservatee is represented by legal counsel; and

(3) The attorney representing the conservatee signs a certificate stating in substance:

"I am an attorney authorized to practice law in the state where this power of attorney was executed, and the principal was my client at the time this power of attorney was executed. I have advised my client concerning my client's rights in connection with this power of attorney and the applicable law, and the consequences of signing or not signing this power of attorney, and my client, after being so advised, has executed this durable power of attorney for health care."

(d) An employee of the treating health care provider or an employee of an operator of a treating health care institution may be designated as the attorney in fact to make health care decisions under a durable power of attorney for health care if:

(1) The employee so designated is a relative of the principal by blood, marriage or adoption; and

(2) The other requirements of this part are satisfied.



§ 34-6-204 - Attorney in fact -- Powers -- Limitations.

(a) (1) Unless the durable power of attorney for health care provides otherwise, or unless a court with appropriate jurisdiction finds by clear and convincing evidence that the attorney in fact is acting on behalf of the principal in bad faith, the attorney in fact designated in the durable power of attorney who is known to the health care provider to be available and willing to make health care decisions has priority over any other person to act for the principal in all matters of health care decisions.

(2) (A) Notwithstanding the Uniform Durable Power of Attorney Act, compiled in part 1 of this chapter, if a court appoints a conservator, guardian of the estate or other fiduciary, that fiduciary shall not have the power to revoke or amend a durable power of attorney for health care nor replace the attorney in fact designated in a power of attorney for health care.

(B) Upon application and good cause shown, when appointing a conservator, guardian of the estate or other fiduciary, a court may revoke or amend a durable power of attorney for health care or replace the attorney in fact designated in the power.

(b) Subject to any limitations in the durable power of attorney for health care, the attorney in fact designated in the durable power of attorney may make health care decisions for the principal, before or after the death of the principal, to the same extent as the principal could make health care decisions for the principal if the principal had the capacity to do so, including:

(1) Making a disposition under the Uniform Anatomical Gift Act, compiled in title 68, chapter 30;

(2) Authorizing an autopsy pursuant to the Post Mortem Examination Act, compiled in title 38, chapter 7; and

(3) Directing the disposition of remains pursuant to title 68, chapter 4.

(c) Nothing in this part affects any right the person designated as attorney in fact may have, apart from the durable power of attorney for health care, to make or participate in the making of health care decisions on behalf of the principal.

(d) Subject to any limitations in the durable power of attorney for health care, the attorney in fact designated in such durable power of attorney may make health care decisions as provided in this part for the principal who has a terminal condition as defined in § 32-11-103(9). The decision to withhold or withdraw health care may be made by the attorney in fact permitting the principal to die naturally with only the administration of palliative care as defined in § 32-11-103(6).



§ 34-6-205 - Warning Statement.

If a person other than the principal prepares a durable power of attorney for health care for the principal, the document shall contain the following warning statement. The failure to include the warning statement in the document shall not affect the validity of the document:

WARNING TO PERSON EXECUTING THIS DOCUMENT

This is an important legal document. Before executing this document you should know these important facts.

This document gives the person you designate as your agent (the attorney in fact) the power to make health care decisions for you. Your agent must act consistently with your desires as stated in this document.

Except as you otherwise specify in this document, this document gives your agent the power to consent to your doctor not giving treatment or stopping treatment necessary to keep you alive.

Notwithstanding this document, you have the right to make medical and other health care decisions for yourself so long as you can give informed consent with respect to the particular decision. In addition, no treatment may be given to you over your objection, and health care necessary to keep you alive may not be stopped or withheld if you object at the time.

This document gives your agent authority to consent, to refuse to consent, or to withdraw consent to any care, treatment, service, or procedure to maintain, diagnose or treat a physical or mental condition. This power is subject to any limitations that you include in this document. You may state in this document any types of treatment that you do not desire. In addition, a court can take away the power of your agent to make health care decisions for you if your agent: (1) authorizes anything that is illegal; or (2) acts contrary to your desires as stated in this document.

You have the right to revoke the authority of your agent by notifying your agent or your treating physician, hospital or other health care provider orally or in writing of the revocation.

Your agent has the right to examine your medical records and to consent to their disclosure unless you limit this right in this document.

Unless you otherwise specify in this document, this document gives your agent the power after you die to: (1) authorize an autopsy; (2) donate your body or parts thereof for transplant or therapeutic or educational or scientific purposes; and (3) direct the disposition of your remains.

If there is anything in this document that you do not understand, you should ask an attorney to explain it to you.



§ 34-6-206 - Access to medical records and information.

Except to the extent the right is limited by the durable power of attorney for health care, an attorney in fact designated to make health care decisions under the durable power of attorney has the same right as the principal to receive information regarding the proposed health care, to receive and review medical records, and to consent to the disclosure of medical records.



§ 34-6-207 - Revocation.

(a) The principal may, after executing a durable power of attorney for health care, do any of the following:

(1) Revoke the appointment of the attorney in fact under the durable power of attorney for health care by notifying the attorney in fact orally or in writing; or

(2) Revoke the authority granted to the attorney in fact to make health care decisions by notifying the health care provider orally or in writing.

(b) If the principal notifies the health care provider orally or in writing that the authority granted to the attorney in fact to make health care decisions is revoked, the health care provider shall make the notification a part of the principal's medical records and shall make a reasonable effort to notify the attorney in fact of the revocation.

(c) It is presumed that the principal has the capacity to revoke a durable power of attorney for health care. This presumption is a presumption affecting the burden of proof.

(d) Unless it provides otherwise, a valid durable power of attorney for health care revokes any prior durable power of attorney for health care.

(e) Unless the durable power of attorney for health care expressly provides otherwise, if after executing a durable power of attorney for health care the principal's marriage is dissolved or annulled, the dissolution or annulment revokes any designation of the former spouse as an attorney in fact to make health care decisions for the principal.

(f) If authority granted by a durable power of attorney for health care is revoked under this section, a person is not subject to criminal prosecution or civil liability for acting in good faith reliance upon the durable power of attorney unless the person has actual knowledge of the revocation.

(g) The authority of an attorney in fact acting under a durable power of attorney for health care as provided in this part may be terminated or revoked only pursuant to this section and shall not be affected by the existence of a living will executed by the principal.



§ 34-6-208 - Liability of health care provider.

(a) Subject to any limitations stated in the durable power of attorney for health care, and, subject to subsection (b) and §§ 34-6-210 -- 34-6-212, a health care provider is not subject to criminal prosecution, civil liability or professional disciplinary action except to the same extent as would be the case if the principal, having had the capacity to give informed consent, had made the health care decision on the principal's own behalf under like circumstances, if the health care provider relies on a health care decision and both of the following requirements are satisfied:

(1) The decision is made by an attorney in fact who the health care provider believes in good faith is authorized under this part to make the decision; and

(2) The health care provider believes in good faith that the decision is not inconsistent with the desires of the principal as expressed in the durable power of attorney for health care or otherwise made known to the health care provider, and, if the decision is to withhold or withdraw health care necessary to keep the principal alive, the health care provider has made a good faith effort to determine the desires of the principal to the extent that the principal is able to convey those desires to the health care provider and the results of the effort are made a part of the principal's medical records.

(b) Nothing in this part authorizes a health care provider to do anything illegal.

(c) Notwithstanding the health care decision of the attorney in fact designated by a durable power of attorney for health care, the health care provider is not subject to criminal prosecution, civil liability, or professional disciplinary action for failing to withdraw health care necessary to keep the principal alive.



§ 34-6-209 - Emergency care.

This part does not affect the law governing health care treatment in an emergency.



§ 34-6-210 - Principal's objection to withholding or withdrawal of care.

Nothing in this part authorizes an attorney in fact to consent to the withholding or withdrawal of health care necessary to keep the principal alive, if the principal objects to the withholding or withdrawal of the health care. In that instance, that health care decision shall be governed by the law that would apply if there were no durable power of attorney for health care; however, with respect to other and subsequent health care decisions, the durable power of attorney for health care shall remain in effect unless expressly revoked as provided in § 34-6-207.



§ 34-6-211 - Required execution of durable power of attorney for health care prohibited.

No health care provider, medical service plan, health maintenance organization, insurer issuing disability insurance, self-insured employee welfare plan, or nonprofit hospital plan or similar insurance or medical plan may condition admission to a health care institution, or the providing of treatment, or insurance, on the requirement that a patient execute a durable power of attorney for health care.



§ 34-6-212 - Applicability of § 32-11-110(a).

Section 32-11-110(a) shall apply to this part.



§ 34-6-213 - Life insurance unaffected.

The execution of a durable power of attorney for health care as provided in this part shall not affect in any manner the sale, procurement or issuance of any policy of life insurance, nor shall it be deemed to modify the terms of an existing policy of life insurance. No policy of life insurance shall be legally impaired or invalidated in any manner by the withholding or withdrawal of health care from an insured principal.



§ 34-6-214 - Transfer of patient by health care provider.

Any health care provider shall arrange for the prompt and orderly transfer of a patient to the care of others when as a matter of conscience the health care provider cannot implement the health care decisions made by the attorney in fact for the principal as provided in a durable power of attorney for health care.



§ 34-6-215 - Power of attorney executed outside Tennessee -- When effective.

A durable power of attorney for health care that is executed outside of this state by a nonresident of this state at the time of execution shall be given effect in this state if that durable power of attorney for health care is in compliance with either this chapter or the laws of the state of the principal's residence.



§ 34-6-216 - Attorney in fact other than parent.

If the provisions of a valid durable power of attorney for health care, executed pursuant to this part, designates a person other than a child's parent to consent to treatments or procedures, the provisions of the power of attorney shall control.



§ 34-6-217 - Effect and interpretation of durable powers of attorney.

(a) A durable power of attorney for health care entered into before July 1, 2004, under this part shall be given effect and interpreted in accord with this part.

(b) A durable power of attorney for health care entered into on or after July 1, 2004, that evidences an intent that it is entered into under this part shall be given effect and interpreted in accord with this part.

(c) A durable power of attorney for health care entered into on or after July 1, 2004, that does not evidence an intent that it is entered into under this part may, if it complies with the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18, be given effect as an advance directive under that act.



§ 34-6-218 - Release of personal health information to determine capacity.

Where it is necessary, under the terms of a durable power of attorney to determine the mental or physical incapacity of a patient, a healthcare provider may release personal health information to a licensed physician or licensed attorney at law if the physician or attorney at law signs and furnishes the healthcare provider with an affidavit that the release of information is necessary to determine the mental or physical incapacity of the patient, or of the agent or other fiduciary under a durable power of attorney for health care that was signed by the patient where incapacity causes the document to come into effect, discontinues its effect or calls for a change in a fiduciary acting under the document.






Part 3 - Power of Attorney for Care of a Minor Child Act

§ 34-6-301 - Short title.

This part shall be known and may be cited as the "Power of Attorney for Care of a Minor Child Act."



§ 34-6-302 - Delegation of authority -- "Parent" defined.

(a) (1) A parent or parents of a minor child may delegate to any adult person residing in this state temporary care-giving authority regarding the minor child when hardship prevents the parent or parents from caring for the child. This authority may be delegated without the approval of a court by executing in writing a power of attorney for care of a minor child on a form provided by the department of children's services. Hardships may include but are not limited to:

(A) The serious illness or incarceration of a parent or legal guardian;

(B) The physical or mental condition of the parent or legal guardian or the child is such that care and supervision of the child cannot be provided; or

(C) The loss or uninhabitability of the child's home as the result of a natural disaster.

(2) A local education agency (LEA) is not required to enroll a student with a power of attorney stating a hardship other than one (1) of the three (3) specifically stated in subdivisions (a)(1)(A)-(C). The LEA may, however, enroll a student with a properly executed power of attorney for other hardships on a case by case basis.

(b) The power of attorney for care of the minor child shall be signed by the parent and acknowledged before a notary public or two (2) witnesses who shall sign and date their signatures concurrently and in each other's presence.

(c) For purposes of this part the term "parent" includes a legal guardian or legal custodian of the minor child.



§ 34-6-303 - Execution of instrument providing for power of attorney -- Affidavit detailing hardship -- Procedure when one parent has legal custody.

The instrument providing for the power of attorney shall be executed by both parents, if both parents are living and have legal custody of the minor child and shall state with specificity the details of the hardship preventing the parent from caring for the child. If only one (1) parent has legal custody of the minor child, then such parent shall execute the instrument. The other parent must consent in writing to the appointment in the instrument or the executing parent shall explain in the instrument why the consent cannot be obtained. If both parents do not execute the affidavit, then the executing parent shall send by certified mail, return receipt requested, to the other parent at the last known address, a copy of the instrument and a notice of § 34-6-305.



§ 34-6-304 - Authority of caregiver -- Enrollment in local education agency -- Restitution to school district for fraudulent enrollment.

(a) (1) Through the power of attorney for care of a minor child, the parent may authorize the caregiver to perform the following functions without limitation:

(A) Enroll the child in school and extracurricular activities;

(B) Obtain medical, dental and mental health treatment for the child; and

(C) Provide for the child's food, lodging, housing, recreation and travel.

(2) Nothing contained in this section shall be construed to limit the power of the parent to grant additional powers to the caregiver.

(b) The caregiver shall have the right to enroll the minor child in the local education agency serving the area where the caregiver resides. The local education agency shall allow a caregiver with a properly executed power of attorney for care of a minor child to enroll the minor child but, prior to enrollment, may require documentation of the minor child's residence with a caregiver or documentation or other verification of the validity of the stated hardship. Except where limited by federal law, the caregiver shall be assigned the rights, duties and responsibilities that would otherwise be assigned to the parent, legal guardian or legal custodian pursuant to title 49.

(c) Further, any adult accepting the power of attorney, as well as the parent, guardian, or other legal custodian, who enrolls a student in a school system while fraudulently representing the child's current residence or the parent's hardship or circumstances for issuing the power of attorney, is liable for restitution to the school district for an amount equal to the per pupil expenditure for the district in which the student is fraudulently enrolled. Restitution shall be cumulative for each year the child has been fraudulently enrolled in the system. Such restitution shall be payable to the school district and, when litigation is necessary to recover the restitution, the adult accepting the power of attorney, parent, guardian or other legal custodian shall be liable for the costs and fees, including attorney's fees, of the school district. Such an action for restitution shall be brought by or on behalf of the district in the circuit or chancery court in which the district is located within one (1) year of the date the fraudulent misrepresentation was discovered.



§ 34-6-305 - Revocation of power of attorney.

The power of attorney does not provide legal custody to the caregiver; provided, however, that, if at any time the parent or legal guardian disagrees with the decision of the caregiver or chooses to make any healthcare or educational decisions for the minor child, the parent must revoke the power of attorney and provide the health care provider and local education agency either written documentation of the revocation or a court order appointing a legal guardian or legal custodian.



§ 34-6-306 - Termination of power of attorney.

The power of attorney for care of a minor child may be terminated by an instrument in writing signed by either parent with legal custody. The power of attorney for care of a minor child may also be terminated by any order of a court of competent jurisdiction that appoints a legal guardian or legal custodian.



§ 34-6-307 - Contravening decision by parent.

The decision of a caregiver to consent to or to refuse medical, dental, or mental health care for a minor child shall be superseded by any contravening decision of the parent having legal custody of the minor child; provided, however, that the decision of the parent does not jeopardize the life, health, or safety of the minor child. If at any time the parent or legal guardian disagrees with the decision of the caregiver or chooses to make any healthcare decisions for the minor child, then the parent must revoke the power of attorney for care of a minor child and provide the health care provider written documentation of the revocation.



§ 34-6-308 - Liability for reliance on power of attorney.

No person, school official, or health care provider who acts in good faith reliance on a power of attorney for care of a minor child to enroll the child in school or to provide medical, dental, or mental health care, without actual knowledge of facts contrary to those authorized, is subject to criminal liability or to civil liability to any person, or is subject to professional disciplinary action, for that reliance. This section shall apply even if medical, dental, or mental health care is provided to a minor child or the child is enrolled in a school in contravention of the wishes of the parent with legal custody of the minor child, as long as the person, school official, or health care provider has been provided a copy of an appropriately executed power of attorney for care of a minor child, and has not been provided written documentation that the parent has revoked the power of attorney for care of a minor child.



§ 34-6-309 - Residence change.

If the minor child ceases to reside with the caregiver, then the caregiver shall notify any person, school, or health care provider that has been provided the power of attorney for care of a minor child.



§ 34-6-310 - No obligation to inquire or investigate.

A person who relies on the power of attorney for care of a minor child has no obligation to make any further inquiry or investigation. Nothing in this part shall relieve any individual from liability for violations of other provisions of law.






Part 4 - Health Care Decisions for Unemancipated Minor Children

§ 34-6-401 - Part definitions.

As used in this part:

(1) "Health care" has the same meaning as defined in § 68-11-1802 of the Tennessee Health Care Decisions Act, compiled in title 68, chapter 11, part 18;

(2) "Health care decisions" has the same meaning as defined in § 68-11-1802 of the Tennessee Health Care Decisions Act;

(3) "Health care institution" has the same meaning as defined in § 68-11-1802 of the Tennessee Health Care Decisions Act;

(4) "Health care provider" has the same meaning as defined in § 68-11-1802 of the Tennessee Health Care Decisions Act;

(5) "In loco parentis" means "in the place of a parent" and refers to the legal responsibility taken by a person or organization to assume some of the functions and responsibilities of a parent or legal guardian; and

(6) "Reasonably available" has the same meaning as defined in § 68-11-1802 of the Tennessee Health Care Decisions Act.



§ 34-6-402 - Health care decisions for unemancipated minors -- From whom obtained -- Persons standing in loco parentis -- Affidavit.

(a) (1) Health care decisions for an unemancipated minor child may be obtained from persons with authority to consent, including the appointed guardian or legal custodian, or the individual to whom the minor's custodial parent or legal guardian has given a signed authorization to make health care decisions through a military power of attorney or a limited power of attorney for the care of such minor child.

(2) (A) When an individual listed in subdivision (a)(1) is not reasonably available, the following persons may stand in loco parentis for purposes of making health care decisions for an unemancipated minor in order of priority:

(i) Noncustodial parent;

(ii) Grandparent;

(iii) Adult sibling;

(iv) Stepparent; or

(v) Another adult family member.

(B) The treating health care provider, an employee of the treating health care provider, an operator or employee of a health care institution, and an employee of an operator of a health care institution shall not stand in loco parentis.

(C) A person standing in loco parentis shall sign an in loco parentis affidavit under penalty of perjury stating that the person has taken responsibility for the health care of the minor child.

(D) The affidavit shall expire sixty (60) days from the date of execution, and may be extended an additional sixty (60) days.

(b) The decision of a person standing in loco parentis to make health care decisions for an unemancipated minor shall be superseded by a prior or subsequent, timely given, contravening decision of the minor's custodial parent, legal custodian, or legal guardian.



§ 34-6-403 - Scope of power of person standing in loco parentis to make health care decisions -- Limitations.

(a) (1) The parent, legal guardian, or legal custodian may, but is not required to, convey in loco parentis standing to another adult if there is no order of any court in effect from any jurisdiction, including an order of protection, custody order, or parenting plan, that would prohibit the parent, legal guardian, legal custodian or the person acting in loco parentis from exercising that power. A person shall not stand in loco parentis or make health care decisions for an unemancipated minor if there is an order by any court in effect from any jurisdiction that would prohibit the person from doing so, including an order of protection, custody order, or parenting plan, or in the circumstances described in § 33-3-111.

(2) A person standing in loco parentis may make health care decisions for a person who is an unemancipated minor to undergo or receive health care which are not prohibited by law and which are under the supervision of and suggested, recommended, prescribed, or directed by a health care provider licensed to practice in this state.

(3) A person standing in loco parentis may also exercise existing parental rights to obtain medical records and information.

(b) Notwithstanding any other provision of this part, a person standing in loco parentis may not consent on behalf of an unemancipated minor to:

(1) Withholding or withdrawing life sustaining procedures;

(2) Abortion;

(3) Sterilization;

(4) Psychosurgery;

(5) Admission to a mental health facility for a period longer than the durational limits permitted in § 33-3-606; or

(6) Mental health treatment for a minor sixteen (16) years of age or older, pursuant to § 33-8-202.



§ 34-6-404 - Effect of in loco parentis standing.

In loco parentis standing:

(1) Does not affect the rights and responsibilities of an unemancipated minor's parents or legal guardian or legal custodian regarding the care, custody, and control of the minor;

(2) Does not affect the rights of an unemancipated minor to make health care decisions in accordance with existing law; and

(3) Does not grant legal custody of the minor or authority to consent to the marriage or adoption of the minor.



§ 34-6-405 - Immunity from liability for person standing in loco parentis.

Except for acts of willful misconduct or gross negligence, a person standing in loco parentis who makes health care decisions for an unemancipated minor shall not be liable for damages arising from providing consent to such health care.



§ 34-6-406 - Immunity from liability for health care providers relying on authorization affidavit -- Authorization affidavit does not confer dependency.

(a) A health care provider who has no actual knowledge of facts contrary to those stated in an authorization affidavit and who relies on a written instrument that is consistent with the requirements of this part and provides health care to an unemancipated minor shall not incur civil liability, criminal culpability, or professional disciplinary action for treating an unemancipated minor without legal consent if a reasonable health care provider would have relied on the written instrument under the same or similar circumstances. Nothing in this part requires a physician, dentist, mental health professional, or other health care provider to rely on a written instrument or to accept health care decisions from a person standing in loco parentis.

(b) An authorization affidavit does not confer dependency for health care coverage or insurance purposes.









Chapter 7 - Public Guardianship for the Elderly

§ 34-7-101 - Short title.

This chapter shall be known and may be cited as the "Public Guardianship for the Elderly Law."



§ 34-7-102 - Legislative intent -- Construction.

(a) The general assembly recognizes that many elderly persons in the state are unable to meet essential requirements for their physical health or to manage essential aspects of their financial resources. The general assembly finds that private conservatorship is inadequate where there are no willing and responsible family members or friends to serve as conservator and where the disabled person does not have adequate resources for the compensation of a private conservator, or to pay legal and court costs. The general assembly intends through this chapter to establish a statewide public conservatorship program to aid disabled persons who are sixty (60) years of age or older who have no family member or friend who is willing and able to serve as conservator.

(b) The general assembly intends to promote the general welfare by establishing a public guardianship system that permits the disabled elderly to determinatively participate as fully as possible in all decisions that affect them, that assists such persons to regain or develop their capacities to the maximum extent possible, and that accomplishes such objectives through the use of the least intrusive alternatives. This chapter shall be liberally construed to accomplish these purposes. It is the intent of the general assembly that nothing contained in this chapter will affect the powers of the court under chapters 1, 2 and 3 of this title, nor create additional powers not contained in chapters 1, 2 and 3 of this title. The district public guardian shall not serve in more than one (1) capacity in any one (1) proceeding under chapters 1, 2 and 3 of this title.



§ 34-7-103 - Creation and administration of statewide program.

A statewide program to provide guardianship for the elderly is created and will be administered by the commission on aging, which shall adopt policies and may promulgate rules to govern the operation of district public guardians within each development district, and implement the law. The commission shall provide a coordinator to monitor program development and operation, and shall contract with the grantee agencies in each of the nine (9) development districts which are the planning and service areas designated by the commission. Each grantee agency in the nine (9) development districts shall hire staff to serve as district public guardian in the planning and service area.



§ 34-7-104 - Powers and duties of district public guardian.

(a) The duties and powers of the district public guardian are as follows:

(1) To serve as conservator for disabled persons who are sixty (60) years of age or older who have no family members or other person, bank or corporation willing and able to serve as conservator;

(2) The district public guardian does not have any power or authority beyond that set forth for a conservator in chapters 1, 2 and 3 of this title; and

(3) To provide for the least intrusive alternatives, the district public guardian may accept power of attorney.

(b) The district public guardian may employ sufficient staff to carry out the duties of the office.

(c) The district public guardian may delegate to staff members the powers and duties of the office of district public guardian except as otherwise limited by law. The district public guardian retains ultimate responsibility for the discharge of required duties and responsibilities.

(d) (1) A district public guardian may accept the services of volunteer persons and organizations, and raise money to supplement operating costs.

(2) The commission on aging, in consultation with the departments of human services and health, may develop and implement a statewide program to recruit, train, assign, supervise and evaluate volunteer persons to assist district public guardians in maintaining the independence and dignity of their elderly wards. In developing and implementing this statewide program, the commission on aging shall solicit input and resources from interested organizations, including, but not necessarily limited to, community senior citizen centers, churches and synagogues having senior projects and programs under the auspices of the American Association of Retired Persons. Each volunteer shall possess demonstrated personal characteristics of honesty, integrity, compassion and caring for the elderly. The background of each volunteer shall be subject to appropriate inquiry and investigation. Volunteers shall receive no salary but may be reimbursed by the commission on aging for travel and other expenses incurred directly as a result of the performance of volunteer services.

(e) If the disabled person qualifies for SSI benefits, no charge will be made against the disabled person's estate for court costs or fees of any kind. Under no circumstances may court costs be assessed to the public guardianship program.

(f) If the disabled person does not qualify for SSI benefits, costs and compensation of the district public guardian shall be determined under §§ 34-1-112 and 34-1-114.

(g) (1) All funds received on behalf of a disabled person by the district public guardianship program shall be handled under a computerized accounting package approved by the commission on aging, and shall be audited annually by the state.

(2) All other assets received by the district public guardian shall be handled in accordance with state laws, rules and court regulation or regulations as to disposition of property and record keeping.

(3) Upon termination of the conservatorship, all assets remaining in the estate shall be paid over to the disabled person or to the disabled person's legal representative.

(h) While performing conservatorship duties, the district public conservator shall continue to seek a family member, friend, other person, bank or corporation qualified and willing to serve as conservator. If such an individual, bank or corporation is located, the district public conservator shall submit a motion to the court for appointment of the qualified and willing successor conservator.

(i) A person appointed successor district public guardian immediately succeeds to all rights, duties, responsibilities and powers of the preceding district public guardian.

(j) When the position of district public guardian is vacant, subordinate personnel employed under subsection (c) shall continue to act as if the position of district public guardian were filled.

(k) A district public guardian shall be required to post bond in individual cases in accordance with § 34-1-105. The commission on aging shall arrange out of the program budget to purchase a statewide bond that shall ensure the fiduciary responsibilities of the district public guardian in all court appointed cases.

(l) The district public guardian shall adhere to all state laws that are applicable to conservatorship.

(m) To ensure adequate services for each disabled person, the district public guardian shall submit certification to the court when maximum caseload has been attained, and the court shall not assign additional disabled persons while maximum caseload is maintained. Maximum caseload shall be certified by the commission on aging upon review of verifying documentation submitted by the district public guardian and the grantee agency director. The district public guardian must notify the court when caseload has been reduced to less than maximum load.



§ 34-7-105 - Costs of public guardianship.

Costs of public guardianship for the elderly will be met by annual appropriation to the commission on aging.






Chapter 8 - Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act

Part 1 - General Provisions

§ 34-8-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act."



§ 34-8-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires, the terms shall have the same meaning as those defined in § 34-1-101.



§ 34-8-103 - International application of chapter.

A court of this state may treat a foreign country as if it were a state for the purpose of applying this chapter.



§ 34-8-104 - Communication between courts.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b), the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

(b) Courts may communicate concerning schedules, calendars, court records, and other administrative matters without making a record.



§ 34-8-105 - Cooperation between courts.

(a) In a conservatorship or guardianship or protective proceeding in this state, a court of this state may request the appropriate court of another state to do any of the following:

(1) Hold an evidentiary hearing;

(2) Order a person in that state to produce evidence or give testimony pursuant to procedures of that state;

(3) Order that an evaluation or assessment be made of the respondent;

(4) Order any appropriate investigation of a person involved in a proceeding;

(5) Forward to the court of this state a certified copy of the transcript or other record of a hearing under subdivision (a)(1) or any other proceeding, any evidence otherwise produced under subdivision (a)(2), and any evaluation or assessment prepared in compliance with an order under subdivision (a)(3) or (a)(4);

(6) Issue any order necessary to assure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated or protected person;

(7) Issue an order authorizing the release of medical, financial, criminal, or other relevant information in that state, including protected health information as defined in 45 CFR 164.504, as amended.

(b) If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a), a court of this state has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.



§ 34-8-106 - Taking testimony in another state.

(a) In a conservatorship or guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

(b) In a conservatorship or guardianship or protective proceeding, a court in this state may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this state shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.






Part 2 - Jurisdiction

§ 34-8-201 - Part definitions -- Significant connection factors.

(a) In this part:

(1) "Emergency" means a circumstance that likely will result in substantial harm to a respondent's health, safety, or welfare, and for which the appointment of a conservator or guardian is necessary because no other person has authority and is willing to act on the respondent's behalf;

(2) "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least six (6) consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian; or if none, the state in which the respondent was physically present, including any period of temporary absence, for at least six (6) consecutive months ending within the six (6) months prior to the filing of the petition; and

(3) "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available.

(b) In determining under §§ 34-8-203 and 34-8-301(e) whether a respondent has a significant connection with a particular state, the court shall consider:

(1) The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding;

(2) The length of time the respondent at any time was physically present in the state and the duration of any absence;

(3) The location of the respondent's property; and

(4) The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship, and receipt of services.



§ 34-8-202 - Exclusive basis.

It is the intent of this part to supplement any provisions of the Tennessee Adult Protection Act (the Act), compiled in title 71, chapter 6, part 1, to provide a basis for determining jurisdiction between this state and other states or foreign countries in any cases involving the protection of an adult by the courts of different states or countries. Notwithstanding the appointment of a guardian or conservator under this part, or under this title or any other provision of law, nothing in this title shall supersede the provisions of the Act, providing for the protection of vulnerable adults in need of protective services as defined in the Act, the authority of the department of human services under the Act to investigate cases of an adult who may be in need of protective services and to provide such services, or the jurisdiction of the court under the Act to order the provision of protective services or the establishment of a temporary guardian appointed by the court to secure and disburse the adult's property to fund such services. The court's orders under the Act shall supersede and suspend any orders entered under this title or any other law that addresses the protection, custody, including emergency temporary custody, of the adult or the disposition of property necessary to fund protective services for the adult under the Act; provided, however, that the ultimate determination of the jurisdiction of this state or another state or foreign country to enter orders for the adult's personal protection and financial welfare shall be determined under the jurisdictional provisions of this part.



§ 34-8-203 - Jurisdiction.

A court of this state has jurisdiction to appoint a conservator or guardian or issue a protective order for a respondent if:

(1) This state is the respondent's home state;

(2) On the date the petition is filed, this state is a significant-connection state and:

(A) The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this state is a more appropriate forum; or

(B) The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state, and, before the court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The court in this state concludes that it is an appropriate forum under the factors set forth in § 34-8-206;

(3) This state does not have jurisdiction under either subdivision (1) or (2), the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this state is the more appropriate forum, and jurisdiction in this state is consistent with the constitutions of this state and the United States; or

(4) The requirements for special jurisdiction under § 34-8-204 are met.



§ 34-8-204 - Special jurisdiction.

(a) A court of this state lacking jurisdiction under § 34-8-203(1)-(3) has special jurisdiction to do any of the following:

(1) Appoint a conservator or guardian in an emergency for a term not exceeding ninety (90) days for a respondent who is physically present in this state;

(2) Issue a protective order with respect to real or tangible personal property located in this state; and

(3) Appoint a conservator or guardian for a respondent for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to § 34-8-301.

(b) If a petition for the appointment of a conservator or guardian in an emergency is brought in this state and this state was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.



§ 34-8-205 - Exclusive and continuing jurisdiction.

Except as otherwise provided in §§ 34-8-202 and 34-8-204, a court that has appointed a conservator or guardian or issued a protective order consistent with this chapter has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms.



§ 34-8-206 - Appropriate forum.

(a) A court of this state having jurisdiction under § 34-8-203 to appoint a conservator or guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

(b) If a court of this state declines to exercise its jurisdiction under subsection (a), it shall either dismiss or stay the proceeding. The court may impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state.

(c) In determining whether it is an appropriate forum, the court shall consider all relevant factors, including:

(1) Any expressed preference of the respondent;

(2) Whether abuse, neglect, or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect, or exploitation;

(3) The length of time the respondent was physically present in or was a legal resident of this or another state;

(4) The distance of the respondent from the court in each state;

(5) The financial circumstances of the respondent's estate;

(6) The nature and location of the evidence;

(7) The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence;

(8) The familiarity of the court of each state with the facts and issues in the proceeding; and

(9) If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator.



§ 34-8-207 - Jurisdiction declined by reason of conduct.

(a) If at any time a court of this state determines that it acquired jurisdiction to appoint a conservator or guardian or issue a protective order because of unjustifiable conduct, the court may:

(1) Decline to exercise jurisdiction;

(2) Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety, and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or

(3) Continue to exercise jurisdiction after considering:

(A) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(B) Whether it is a more appropriate forum than the court of any other state under the factors set forth in § 34-8-206(c); and

(C) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of § 34-8-203.

(b) If a court of this state determines that it acquired jurisdiction to appoint a conservator or guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses, and travel expenses. The court may not assess fees, costs, or expenses of any kind against this state or a governmental subdivision, agency, or instrumentality of this state unless authorized by law other than this chapter.



§ 34-8-208 - Notice of proceeding.

If a petition for the appointment of a conservator or guardian or issuance of a protective order is brought in this state and this state was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this state, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this state.



§ 34-8-209 - Proceedings in more than one state.

Except for a petition for the appointment of a conservator or guardian in an emergency or issuance of a protective order limited to property located in this state under § 34-8-204(a)(1) or (a)(2), if a petition for the appointment of a guardian or issuance of a protective order is filed in this state and in another state and neither petition has been dismissed or withdrawn, the following rules apply:

(1) If the court in this state has jurisdiction under § 34-8-203, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to § 34-8-203 before the appointment or issuance of the order; or

(2) If the court in this state does not have jurisdiction under § 34-8-203, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this state shall dismiss the petition unless the court in the other state determines that the court in this state is a more appropriate forum.






Part 3 - Transfer of Guardianship or Conservatorship

§ 34-8-301 - Transfer of guardianship or conservatorship to another state.

(a) A guardian or conservator appointed in this state may petition the court to transfer the guardianship or conservatorship to another state.

(b) Notice of a petition under subsection (a) must be given to the persons that would be entitled to notice of a petition in this state for the appointment of a guardian or conservator.

(c) On the court's own motion or on request of the guardian or conservator, the disabled person, or other person required to be notified of the petition, the court shall hold a hearing on a petition filed pursuant to subsection (a).

(d) The court shall issue an order provisionally granting a petition to transfer a conservatorship or guardianship and shall direct the conservator or guardian to petition for conservatorship or guardianship in the other state if the court is satisfied that the conservatorship or guardianship will be accepted by the court in the other state and the court finds that:

(1) The disabled person or minor is physically present in or is reasonably expected to move permanently to the other state;

(2) An objection to the transfer has not been made or, if an objection has been made, the objector has not established that the transfer would be contrary to the interests of the disabled person or minor; and

(3) Plans for care and services for the disabled person or minor in the other state are reasonable and sufficient.

(e) The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1) A provisional order accepting the proceeding from the court to which the proceeding is to be transferred which is issued under provisions similar to § 34-8-302; and

(2) The documents required to terminate a guardianship or conservatorship in this state.



§ 34-8-302 - Accepting guardianship or conservatorship transferred from another state.

(a) To confirm transfer of a guardianship or conservatorship transferred to this state under provisions similar to § 34-8-301, the guardian or conservator must petition the court in this state to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

(b) Notice of a petition under subsection (a) must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this state. The notice must be given in the same manner as notice is required to be given in this state.

(c) On the court's own motion or on request of the guardian or conservator, the disabled or protected person or minor, or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (a).

(d) The court shall issue an order provisionally granting a petition filed under subsection (a) unless:

(1) An objection is made and the objector establishes that transfer of the proceeding would be contrary to the interests of the disabled or protected person or minor; or

(2) The guardian or conservator is ineligible for appointment in this state.

(e) The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this state upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to § 34-8-301 transferring the proceeding to this state.

(f) Not later than ninety (90) days after issuance of a final order accepting transfer of a guardianship or conservatorship, the court shall determine whether the guardianship or conservatorship needs to be modified to conform to the law of this state.

(g) In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the disabled or protected person's incapacity and the appointment of the guardian or conservator.

(h) The denial by a court of this state of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this state under other chapters of this title if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.






Part 4 - Registration and Recognition of Orders from Another State

§ 34-8-401 - Registration of guardianship orders.

If a conservator or guardian has been appointed in another state and a petition for the appointment of a conservator or guardian is not pending in this state, the conservator or guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the conservatorship or guardianship order in this state by filing as a foreign judgment in a court, in any appropriate county of this state, certified copies of the order and letters of office.



§ 34-8-402 - Effect of registration.

(a) Upon registration of a conservatorship or guardianship or protective order from another state, the guardian or conservator may exercise in this state all powers authorized in the order of appointment except as prohibited under the laws of this state, including maintaining actions and proceedings in this state and, if the guardian or conservator is not a resident of this state, subject to any conditions imposed upon nonresident parties.

(b) A court of this state may grant any relief available under this chapter and other law of this state to enforce a registered order.






Part 5 - Miscellaneous Provisions

§ 34-8-501 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 34-8-502 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, compiled in 15 U.S.C. § 7001, et seq., but does not modify, limit, or supersede § 101(c) of that act, codified in 15 U.S.C. § 7001(c), or authorize electronic delivery of any of the notices described in § 103(b) of that act, codified in 15 U.S.C. § 7003(b).



§ 34-8-503 - Transitional provisions.

(a) This chapter applies to guardianship and protective proceedings begun on or after January 1, 2011.

(b) Parts 1, 3, and 4 and §§ 34-8-501 and 34-8-502 apply to proceedings begun before January 1, 2011, regardless of whether a guardianship or protective order has been issued.












Title 35 - Fiduciaries And Trust Estates

Chapter 1 - Appointment and Removal of Trustees

§ 35-1-111 - Real property -- Documents to be recorded -- Trust property.

(a) When real estate is held as a part of the trust property, the court order accepting the resignation or ordering the removal of a trustee and appointing a successor, or an acknowledged memorandum of the order, shall be recorded in the county where any real estate is located, identifying each parcel of real estate held by the trust.

(b) (1) When real estate is held as part of the trust property and a trustee has resigned or been removed without order of a court, the resigning or removed trustee shall execute and record an instrument that:

(A) Recites the resignation or removal of the trustee;

(B) Gives the name and address of the successor trustee, if any; and

(C) Identifies each parcel of real estate held by the trust.

(2) A successor trustee, or a remaining trustee if there is no successor, shall execute and record the instrument described in subdivision (b)(1) if the resigning or removed trustee fails to record the required instrument within thirty (30) days after resigning or being removed.



§ 35-1-121 - Appointment of public trustee.

In addition to the other provisions for the appointment of trustees in this chapter, a public trustee may be appointed by the court pursuant to title 30, chapter 1, part 4.






Chapter 2 - Uniform Fiduciaries Act

§ 35-2-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Fiduciaries Act."



§ 35-2-102 - Chapter definitions.

(a) In this chapter, unless the context otherwise requires:

(1) "Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking;

(2) "Fiduciary" includes a trustee under any trust, expressed, implied, resulting or constructive, executor, administrator, personal representative, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate;

(3) "Person" includes a corporation, partnership, or other association, or two (2) or more persons having a joint or common interest;

(4) "Principal" includes any person to whom a fiduciary as such owes an obligation; and

(5) "Savings institution" includes a federal or state savings and loan association or savings bank.

(b) A thing is done "in good faith," within the meaning of this chapter, when it is in fact done honestly, whether it is done negligently or not.



§ 35-2-103 - Application of payments made to fiduciaries -- Validity of right or title acquired.

A person who in good faith pays or transfers to a fiduciary any money or other property, which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary, and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.



§ 35-2-104 - Transfer of negotiable instrument by fiduciary.

If any negotiable instrument payable or endorsed to a fiduciary as such is endorsed by the fiduciary, or if any negotiable instrument payable or endorsed to the principal is endorsed by a fiduciary empowered to endorse such instrument on behalf of the principal, the endorsee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in endorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of the obligation as fiduciary unless the endorsee takes the instrument with actual knowledge of such breach or with knowledge of such facts that the action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of the obligation as fiduciary in transferring the instrument.



§ 35-2-105 - Check drawn by fiduciary payable to third person.

If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of the principal by a fiduciary empowered to draw such instrument in the name of the principal, the payee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of the obligation as fiduciary unless the payee takes the instrument with actual knowledge of such breach or with knowledge of such facts that the action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of the obligation as fiduciary in drawing or delivering the instrument.



§ 35-2-106 - Check drawn by and payable to fiduciary -- Uniform Veterans' Guardianship Act unaffected.

(a) If a check or other bill of exchange is drawn by a fiduciary as such or in the name of the principal by a fiduciary empowered to draw such instrument in the name of the principal, payable to the fiduciary personally, or payable to a third person and by the third person transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of the obligation as fiduciary unless the transferee takes the instrument with actual knowledge of such breach or with knowledge of such facts that the action in taking the instrument amounts to bad faith, except and provided that title 34, chapter 5, being the Uniform Veterans' Guardianship Act, is not by this chapter amended.

(b) This chapter shall not apply in any situation governed by the Uniform Veterans' Guardianship Act, compiled in title 34, chapter 5.



§ 35-2-107 - Deposit in name of fiduciary as such -- Drawing check.

If a deposit is made in a bank or savings institution to the credit of a fiduciary as such, the bank or savings institution is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank or savings institution pays the check with actual knowledge that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank or savings institution and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank or savings institution is liable to the principal if the fiduciary in fact commits a breach of the obligation as fiduciary in drawing or delivering the check except as provided in § 35-2-106.



§ 35-2-108 - Deposit in name of principal -- Drawing checks.

If a check is drawn upon the account of the principal in a bank or savings institution by a fiduciary who is empowered to draw checks upon the principal's account, the bank or savings institution is authorized to pay such check without being liable to the principal, unless the bank or savings institution pays the check with actual knowledge that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank or savings institution and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank or savings institution is liable to the principal if the fiduciary in fact commits a breach of the obligation as fiduciary in drawing or delivering the check.



§ 35-2-109 - Deposit in fiduciary's personal account -- Drawing checks.

If a fiduciary makes a deposit in a bank or savings institution to the fiduciary's personal credit of checks drawn by the fiduciary upon an account in the fiduciary's own name as fiduciary, or of checks payable to the fiduciary as fiduciary, or of checks drawn by the fiduciary upon an account in the name of the principal if the fiduciary is empowered to draw checks thereon, or of checks payable to the principal and endorsed by the fiduciary, if the fiduciary is empowered to endorse such checks, or if the fiduciary otherwise makes a deposit of funds held by the fiduciary as fiduciary, the bank or savings institution receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of the obligation as fiduciary. The bank or savings institution is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal unless the bank or savings institution receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of the obligation as fiduciary in making such deposit or in drawing such check or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith.



§ 35-2-110 - Deposit in names of two or more trustees -- Drawing checks.

When a deposit is made in a bank or savings institution in the name of two (2) or more persons as fiduciaries and a check is drawn upon the fiduciary account by any fiduciary or fiduciaries authorized by the other fiduciary or fiduciaries to draw checks upon the fiduciary account, neither the payee nor other holder nor the bank or savings institution is bound to inquire whether it is a breach of trust to authorize such fiduciary or fiduciaries to draw checks upon the fiduciary account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank or savings institution amounts to bad faith.



§ 35-2-111 - Applicability of chapter -- Cases not provided for.

(a) This chapter is applicable to state and federal savings and loan associations and savings banks. In the event of a conflict between this chapter and the provisions of a law on the same subject relating specifically to state or federal savings and loan associations or savings banks, the provisions of the specific law shall be controlling.

(b) In any case not provided for in this chapter, the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.

(c) (1) Knowledge on the part of the bank or savings institution of the existence of a fiduciary relationship or the terms of the relationship shall not impose any duty or liability on the bank or savings institution for any action of the fiduciary.

(2) A bank or savings institution has no duty to establish an account for a fiduciary or to limit transactions in an account so established unless, in its discretion, it contracts in writing with the fiduciary to establish or limit transactions with respect to such an account; provided, that this shall not preclude a court from temporarily enjoining or restraining the removal of funds from an existing account by a bank or savings institution over which the court exercises personal jurisdiction.



§ 35-2-112 - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.






Chapter 3 - Investment of Trust Funds

§ 35-3-101 - Authority of court.

The court is authorized to have the money and funds in the hands of clerks and receivers, or trustees, in litigation or under the control of the court, invested under such rules and orders in each case as may be legal and just.



§ 35-3-102 - Authorized investments.

All trustees, guardians and other fiduciaries in this state, unless prohibited, or another mode of investment is prescribed by the will or deed of the testator or other person establishing the trust, may invest all funds in their hands in securities specified in §§ 35-3-103 -- 35-3-111.



§ 35-3-103 - Federal and state securities.

(a) Investments may be made in bonds, notes and stock of the United States and any state and territory of the United States.

(b) In the absence of an express provision to the contrary, if an indenture or other governing instrument directs, requires, authorizes or permits investment in United States government obligations, a bank, trust company, trust department or other fiduciary may invest in the obligations, either directly or in the form of securities or other interests in any open end or closed end management type investment company or investment trust registered under the federal Investment Company Act of 1940, compiled in 15 U.S.C. § 80(a)-1 et seq., if the portfolio of the investment company or investment trust is limited to United States government obligations and to repurchase agreements fully collateralized by the obligations and if the investment company or investment trust actually takes delivery of the collateral, either directly or through an authorized custodian.



§ 35-3-104 - Securities of foreign governments.

Investments may be made in bonds, notes and stock issued or guaranteed by any foreign government with which the United States is at the time of sale or offer of sale of the bonds, notes or stock maintaining diplomatic relations and which foreign government has not, for at least thirty (30) years prior to the making of the investment, defaulted for more than thirty (30) days in the payment of any part either of principal or interest of any bond, note, stock or other evidence of indebtedness issued by it; provided, that if the foreign government has not been in existence for as much as thirty (30) years, but has been in existence for not less than ten (10) years, then the investment may be made in securities issued or guaranteed by it, if it has not defaulted in the payment of any part either of principal or interest of any bond, note, stock or other evidence of indebtedness issued by it since it has been in existence.



§ 35-3-105 - Bonds of counties.

(a) Investments may be made in bonds of any county in the state and bonds of any city or town in the state having a population of not less than two thousand (2,000) by the last federal census preceding the investment, regardless of whether the bonds are payable from taxes levied on property in the county, city or town, or are payable solely from revenues of the waterworks system, electric distribution system or both owned and operated by the issuing county, city or town, or are payable from both taxes and revenues; provided, that the county, city or town has not defaulted within fifteen (15) years preceding the investment, for more than ninety (90) days, in the payment of any part of either principal or interest on any bond, note or other evidence of valid indebtedness.

(b) Before any funds may be invested in bonds payable solely from waterworks, electric revenue or both, there shall be furnished with the bonds a certified copy of an operating statement issued by the official in charge of the operations of the waterworks or electric distribution systems, showing that the net revenue from the system or systems pledged to and available for the principal of and interest on all outstanding bonds payable from that revenue, covering a period of twelve (12) consecutive months out of the fifteen (15) months preceding the investment, have been at least one and one-third (11/3) times the highest combined principal and interest requirements for any one (1) year on all bonds then outstanding that are payable from the pledged revenues of the system or systems.

(c) "Net revenue" means total revenue less operating expenses incurred in connection with the operation of the system or systems.



§ 35-3-106 - Municipal bonds.

Investments may be made in bonds and notes of any county, city or town in any state or territory of the United States that has a population, as shown by the last federal census next preceding the investment, of not less than forty-five thousand (45,000) and has not defaulted within twenty-five (25) years next preceding the investment, for more than thirty (30) days, in the payment of any part of either principal or interest of any bond, note or other evidence of indebtedness.



§ 35-3-107 - Real estate bonds and notes.

Investments may be made in bonds and notes secured by first mortgage or deed of trust on real estate located in this state; provided, that:

(1) The face or principal amount of the bonds or notes does not exceed one half (1/2) the actual value of the real estate as appraised by one (1) or more licensed real estate dealers acting for unincorporated trustees, guardians or other fiduciaries, and in case of incorporated trustees, guardians or other fiduciaries, the appraisal shall be made by an agent or committee composed of or selected by the board of directors or executive committee of the incorporated trustee, guardian or other fiduciary;

(2) The trustee, guardian or other fiduciary or any institution controlled by that entity or person has not received any commission from the borrower or issuer in the making of the mortgage or deed of trust or the underwriting of the securities secured by the mortgage or deed of trust, unless the commission charged the borrower or issuer does not exceed one percent (1%) per annum of the aggregate principal amount of the bonds or notes; and

(3) Any probate or chancery court of the county where the fiduciary is located, upon the application of any beneficiary of the trust or of any person connected with any beneficiary, by consanguinity or affinity, within the sixth degree as computed by the civil law, may, at any time, either restrain the making of any such proposed investment, if the investment is not consummated, or if consummated, require the fiduciary promptly to dispose of the bonds or notes at the best price then obtainable and otherwise reinvest the funds, and the court may exercise such power to restrain or compel disposal in all cases in which the court may find that action to be necessary to protect the interest of any beneficiary.



§ 35-3-108 - Railroad obligations.

(a) Investments may be made in the following railroad obligations:

(1) Obligations issued, assumed or guaranteed as to principal and interest by endorsement, or so guaranteed, which guaranty has been assumed;

(2) Obligations for the payment of the principal and interest of which a railroad corporation such as is described in this section is obligated under the terms of a lease made or assumed; or

(3) Equipment trust obligations in respect of which liability has been incurred by a railroad corporation incorporated under the laws of the United States, or any state of the United States, and owning and operating within the United States not less than five hundred (500) miles of standard-gauge railroad line, exclusive of sidings, or if the mileage so owned is less than five hundred (500) miles, the railroad operating revenues from the operation of all railroads operated by it, including the revenues from the operation of all railroads controlled through ownership of all, except directors' qualifying shares, of the voting stock of the owning corporation, was not less than ten million dollars ($10,000,000) each year for at least five (5) of the six (6) fiscal years next preceding the investment.

(b) Provided, that:

(1) In each year for at least five (5) of the six (6) fiscal years and in the last fiscal year next preceding the investment, the amount of income of such railroad corporation available for its fixed charges, as defined in subsection (c), was not less than one and one-half (11/2) times its fixed charges, as defined in subsection (c);

(2) In each year for at least five (5) of the six (6) fiscal years next preceding the investment, the railroad corporation has paid dividends in cash upon its capital stock equivalent to at least one fourth (1/4) of its fixed charges, or if the railroad corporation has not paid such dividends, that the amount of income available for its fixed charges was not less than one and one half (11/2) times its fixed charges for at least nine (9) of the ten (10) fiscal years and in the last fiscal year next preceding the investment;

(3) At no time within the period of six (6) years has the railroad corporation failed regularly and punctually to pay the matured principal and interest of all its mortgage indebtedness; and

(4) The security, if any, for the obligations shall be property wholly or in part within the United States and the obligations shall be:

(A) Fixed interest-bearing bonds secured by direct mortgage on railroad owned or operated by the railroad corporation;

(B) Bonds secured by first mortgage upon terminal, depot or tunnel property, including lands, buildings and appurtenances, used in the service of transportation by one (1) or more railroad corporations; provided, that the bonds are the direct obligation of, or that payment of principal and interest of the bonds are guaranteed by, endorsement by or guaranteed by endorsement, which guaranty has been assumed by, one (1) or more railroad corporations;

(C) Equipment trust obligations, comprising bonds, notes and certificates, issued in connection with the purchase for use on railroads of new standard-gauge rolling stock through the medium of an equipment trust agreement, and which obligations, so long as any of them are outstanding and unpaid or unprovided for, shall be secured by an instrument:

(i) Vesting title to the equipment in a trustee free of encumbrance; or

(ii) Creating a first lien on the equipment, or, pending the vesting of title, by the deposit of cash in trust to an amount equal to the face amount of the obligations issued in respect of the equipment, title to which is not yet so vested; provided, that the maximum amount of the obligations so issuable shall not exceed eighty percent (80%) of the cost of the equipment; and provided further, that the owner, purchaser or lessee, or the owners, purchasers or lessees, of the equipment shall be obligated by the terms of the obligations or of the instrument to:

(a) Maintain the equipment in proper repair;

(b) Replace any of the equipment that may be destroyed or released with other equipment of equal value, or, if released in connection with a sale of the equipment, to deposit the proceeds of the sale in trust for the benefit of the holders of the obligations pending replacement of the equipment;

(c) Pay any and all taxes or other governmental charges that may be required by law to be paid upon the equipment;

(d) Pay, in accordance with the provisions of the obligations or of the instrument, to holders, or to the trustee for the benefit of holders, of the obligations the amount of interest due on the obligations or of the dividends payable in respect of the obligations; and

(e) Pay the amount of the entire issue of the obligations in annual or semiannual installments each year throughout a period of not exceeding fifteen (15) years from the first date of issue of any of the obligations that the amount of the respective unmatured installments at any time outstanding shall be approximately equal; provided, that unless the owner, purchaser or lessee of the equipment, or one (1) or more of the owners, purchasers or lessees shall be a railroad corporation as is described in and meets the requirements of this section preceding subdivision (b)(4)(A), the obligations shall be guaranteed by endorsements as to principal and as to interest or dividends by the railroad corporation;

(D) Bonds of the railroad corporation secured by irrevocable pledge as collateral under a trust agreement of other railroad bonds that are legal investment for fiduciaries under this section, have a maturity not earlier than the bonds that they secure and of a total face amount not less than the total face amount of the bonds that they secure; or

(E) Fixed interest-bearing mortgage bonds other than those described in subdivisions (b)(4)(A) and (B), income mortgage bonds, collateral trust bonds or obligations other than those described in subdivision (b)(4)(D), or unsecured bonds or obligations, issued, assumed or guaranteed as to principal and interest by endorsement by, or so guaranteed, which guaranty has been assumed by, the railroad corporation; provided, that in each year for at least five (5) of the six (6) fiscal years and in the last fiscal year next preceding the investment:

(i) The amount of income of the railroad corporation available for its fixed charges, as defined in subsection (c), was not less than twice the sum of:

(a) Its fixed charges, as defined in subsection (c); and

(b) Full interest on the income mortgage bonds, if any;

(ii) The net income of which after deductions was not less than ten thousand dollars ($10,000); and

(iii) The railroad corporation has made the dividend and principal and interest payments required by subdivisions (b)(4)(C)(ii)(d) and (e).

(c) The amount of income available for fixed charges shall be the amount obtained by deducting from gross income all items deductible in ascertaining net income other than contingent income interest and those constituting fixed charges. Fixed charges shall be rent for leased roads, miscellaneous rents, fixed interest on funded debt, interest on unfunded debt and amortization of discount on funded debt.

(d) Accounting terms used in this section shall be deemed to refer to those used in the accounting reports prescribed by the accounting regulations for common carriers subject to the Interstate Commerce Act. If the interstate commerce commission prescribes accounting regulations in which are defined the terms "income available for fixed charges" and "fixed charges," the definitions of those terms as so prescribed shall be taken and used in lieu of the definitions set forth in subsection (c) for all purposes.

(e) For purposes of this section, the revenues, earnings, income and fixed charges of, and dividends paid by, any railroad corporation, all or substantially all of the railroad lines of which have been acquired through merger, consolidations, conveyance or lease by another railroad corporation and remain in its possession, shall be deemed to be revenues, earnings, income and fixed charges of, and dividends paid by, the latter corporation.

(f) Not more than twenty-five percent (25%) of the assets of any trust shall be loaned or invested in the bonds, notes and certificates in this section defined, and not more than ten percent (10%) of the assets shall be invested in such bonds, notes and certificates for which any one (1) railroad corporation shall be obligated.



§ 35-3-109 - Public utility bonds.

(a) Investments may be made in the bonds of any corporation that at the time of the investment is incorporated under the laws of the United States or any state of the United States, or the District of Columbia, and transacting the business of supplying electrical energy or artificial gas or both for light, heat, power and other purposes; provided, that at least seventy-five percent (75%) of the gross operating revenues of any such corporation are derived from that business, and not more than fifteen percent (15%) of the gross operating revenues, are derived from any one (1) kind of business other than supplying electricity and gas; and provided further, that corporation is subject to regulation by the Tennessee regulatory authority or a public utility commission, or other similar regulatory body duly established by the laws of the United States or the states in which such corporation operates, subject to the following conditions:

(1) The corporation has all franchises necessary to operate in territory in which at least seventy-five percent (75%) of its gross income is earned, which franchises shall either be indeterminate permits or agreements with or subject to the jurisdiction of the Tennessee regulatory authority, or other duly constituted regulatory body, or extend at least five (5) years beyond the maturity of the bonds;

(2) The outstanding full paid capital stock of the corporation is equal to at least two thirds (2/3) of the total debt secured by mortgage lien on any part or all of its property; provided, that in case of a corporation having nonpar value shares, the amount of capital that such shares represent is the capital as shown by the books of the corporation;

(3) The corporation has been in existence for a period of not less than eight (8) fiscal years and at no time within the period of eight (8) fiscal years next preceding the date of the investment has the corporation failed to pay promptly and regularly the matured principal and interest of all its indebtedness direct, assumed or guaranteed, but the period of life of the corporation, together with the period of life of any predecessor corporation or corporations from which a major portion of its property was acquired by consolidation, merger or purchase shall be considered together in determining the required period;

(4) For a period of five (5) fiscal years next preceding the investment the net earnings of the corporation have averaged per year not less than twice the average annual interest charges on its total funded debt applicable to that period, and for the last fiscal year preceding the investment its net earnings have been not less than twice the interest charges for a full year on its total funded debt outstanding at the time of the investment, and for that period the gross operating revenues of any such corporation have averaged per year not less than one million dollars ($1,000,000), and the corporation has for each year either earned an amount available for dividends or paid in dividends an amount equal to four percent (4%) upon a sum equivalent to two thirds (2/3) of its funded debt;

(5) The bonds must be part of an issue of not less than one million dollars ($1,000,000) and must be mortgage bonds secured by a first or refunding mortgage secured by property owned and operated by the corporation issuing or assuming them, or must be underlying mortgage bonds secured by property owned and operated by the corporations issuing or assuming them. The bonds are to be refunded by a junior mortgage providing for their retirement; provided, that the bonds under the junior mortgage comply with the requirements of this section and that the underlying mortgage is either a closed mortgage or remains open solely for the issue of additional bonds which are to be pledged under the junior mortgage. The aggregate principal amount of bonds secured by the first or refunding mortgage plus the principal amount of all the underlying outstanding bonds shall not exceed sixty percent (60%) of the value of the physical property owned as shown by the books of the corporation and subject to the lien of the mortgage or mortgages securing the total mortgage debt; and provided further, that, if a refunding mortgage, it must provide for the retirement on or before the date of their maturity of all bonds secured by prior liens on the property; and

(6) Not more than twenty-five percent (25%) of the assets of any trust shall be loaned on or invested in bonds of electric and gas corporations, and not more than ten percent (10%) of the assets of any trust shall be invested in the bonds of any one such corporation, as authorized by this section.

(b) In determining the qualifications of any bond under this section where a corporation has acquired its property or any substantial part thereof within five (5) years immediately preceding the date of the investment by consolidation or merger, or by the purchase of all or a substantial portion of the property of any other corporation or corporations, the gross operating revenues, net earnings and interest charges of the several predecessor or constituent corporations shall be consolidated and adjusted so as to ascertain whether there has been compliance with the requirements of subdivision (a)(4).

(c) (1) The gross operating revenues and expenses of a corporation, for the purposes of this section, shall be, respectively, the total amount earned from the operation of, and the total expense of maintaining and operating all property owned and operated by or leased and operated by the corporation, as determined by the system of accounts prescribed by the Tennessee regulatory authority, public utility commission or other similar regulatory body having jurisdiction in the matter. The gross operating revenues and expenses, as defined in this subdivision (c)(1), of subsidiary companies may be included; provided, that all the mortgage bonds and a controlling interest in stock or stocks of the subsidiary companies are pledged as part security for the mortgage debt of the principal company; and

(2) The net earnings of any corporation, for the purpose of this section, shall be the balance obtained by deducting from its gross operating revenues, its operating and maintenance expenses, taxes other than federal and state income taxes, rentals and provision for renewals and retirements of the physical assets of the corporation, and by adding to the balance its income from securities and miscellaneous sources, but not, however, to exceed fifteen percent (15%) of the balance;



§ 35-3-110 - Telephone corporation bonds.

(a) Investments may be made in the bonds of any corporation that at the time of the investment is incorporated under the laws of the United States or any state of the United States, or the District of Columbia, and is authorized to engage and is engaging in the business of furnishing telephone service in the United States, and provided the corporation is subject to regulation by the interstate commerce commission or a regulatory authority, or public utility commission or other similar federal or state regulatory body duly established by the laws of the United States or the states in which the corporation operates, subject to the following conditions:

(1) The corporation has been in existence for a period of not less than eight (8) fiscal years and at no time within that period of eight (8) fiscal years next preceding the date of the investment has the corporation failed to pay promptly and regularly the matured principal and interest of all its indebtedness direct, assumed or guaranteed, but the period of life of the corporation, together with the period of life of any predecessor corporation or corporations from which a major portion of its property was acquired by consolidation, merger or purchase, shall be considered together in determining the required period;

(2) The outstanding full paid capital stock of the corporation is at the time of the investment equal to at least two thirds (2/3) of the total debt secured by all mortgage liens on any part or all of its property;

(3) For a period of five (5) fiscal years next preceding the investment, the net earnings of the corporation have averaged per year not less than twice the average annual interest charges on its total funded debt applicable to that period, and for the last fiscal year preceding the investment, the net earnings have been not less than twice the interest charges for a full year on its total funded debt outstanding at the time of the investment, and for that period, the gross operating revenues of the corporation have averaged per year not less than five million dollars ($5,000,000), and the corporation has for each of those years either earned an amount available for dividends or paid in dividends an amount equal to four percent (4%) upon all of its outstanding capital stock; and

(4) The bonds must be part of an issue of not less than five million dollars ($5,000,000) and must be secured by a first or refunding mortgage, and the aggregate principal amount of bonds secured by the first or refunding mortgage, plus the principal amount of all underlying outstanding bonds, shall not exceed sixty percent (60%) of the value of the property, real and personal, owned absolutely and subject to the lien of the mortgage; provided, that, if a refunding mortgage, it must provide for the retirement of all bonds secured by prior liens on the property. Not more than thirty-three and one third percent (331/3%) of the property constituting the specific security for the bonds may consist of stock or unsecured obligations of affiliated or other telephone companies, or both.

(b) In determining the qualification of any bond under this section, where a corporation has acquired its property or any substantial part of its property within five (5) years immediately preceding the date of the investment by consolidation or merger or by the purchase of all or a substantial portion of the property of any other corporation or corporations, the gross operating revenues, net earnings and interest charges of the several predecessor or constituent corporations shall be consolidated and adjusted so as to ascertain whether there has been compliance with the requirements of subdivision (a)(3);

(c) The gross operating revenues and expenses of a corporation, for the purpose of this section, shall be respectively the total amount earned from the operation of, and the total expense of maintaining and operating, all property owned and operated by or leased and operated by the corporation, as determined by the system of accounts prescribed by the interstate commerce commission or the Tennessee regulatory authority, or public utility commission, or other similar federal or state regulatory body having jurisdiction in the matter;

(d) The net earnings of any corporation, for the purpose of this section, shall be the balance obtained by deducting from its gross operating revenues its operating and maintenance expenses, provision for depreciation of the physical assets of the corporation, taxes other than federal and state income taxes, rentals and miscellaneous charges, and by adding to the balance its income from securities and miscellaneous sources, but not, however, to exceed fifteen percent (15%) of the balance. "Funded debt" means all interest bearing debts maturing more than one (1) year from date of issue; and

(e) Not more than twenty-five percent (25%) of the assets of any trust shall be loaned on or invested in bonds of telephone corporations, and not more than ten percent (10%) of the assets of any trust shall be invested in the bonds of any one (1) telephone corporation, as authorized by this section.



§ 35-3-111 - Obligations of certain federal agencies.

Trustees, guardians and other fiduciaries may also invest in or lend on the following obligations issued by the following authorized federal agencies:

(1) Bonds and/or debentures issued by a federal home loan bank organized under the "Federal Home Loan Bank Act," (47 Stat. 725, 12 U.S.C. § 1421 et seq.);

(2) Stock of federal savings and loan associations organized under the "Home Owner's Loan Act of 1933," (48 Stat. 128, 12 U.S.C. § 1461 et seq.), and amendments to that act, and/or building and loan associations, licensed to do business in Tennessee, where the stock of the associations is insured by the federal savings and loan insurance corporation;

(3) Notes, bonds, debentures or other obligations issued under title IV of the act of congress of the United States entitled "National Housing Act," approved June 27, 1934 (48 Stat. 1246, 12 U.S.C. § 1701 et seq.), and any amendments thereto; and

(4) Mortgages guaranteed or insured under title III of the act of congress of the United States, entitled "Servicemen's Readjustment Act of 1944," approved June 22, 1944 (58 Stat. 284, 38 U.S.C. § 1801 et seq. [repealed]), and any amendments thereto.



§ 35-3-112 - State and federal bond issues -- Reports.

Guardians, executors, administrators and trustees shall also be authorized and empowered to invest money and funds in their hands in the bonds of the state of Tennessee, of the United States, or obligations issued separately or collectively by or for federal land banks, federal intermediate credit banks and banks for cooperatives under the act of congress known as the Farm Credit Act of 1971 (85 Stat. 583, 12 U.S.C. § 2001 et seq.) and amendments to that act, or in obligations issued under the Home Owner's Loan Act of congress, or notes or bonds secured by mortgage or trust deed insured by the federal housing administrator, or bonds and/or debentures issued by national mortgage associations; also to lend on the security of any such bonds to the extent of eighty-five percent (85%) of their face value; and, in either case, make report thereof to the court where the guardian, executor, administrator or trustee is qualified, unless another mode of investment is required by will or deed of the testator or another person who has established the funds.



§ 35-3-113 - Life, endowment or annuity contracts of life insurance companies.

(a) Executors, trustees and guardians are authorized, with the approval of a probate court or other court of competent jurisdiction, to invest out of income or principal of funds in their custody, in single or annual premium life, endowment or annuity contracts of legal reserve life insurance companies duly licensed and qualified to transact business within the state.

(b) Such contracts may be issued on the life or lives of any beneficiary, cestui que trust or ward, who may have a vested or contingent interest in the estate, or on the life or lives of any parent, trustor or other person in whom any beneficiary, cestui que trust or ward may have an insurable interest, and shall such be so drawn that the legal title of the policy or contract shall be in and the proceeds or avails of the proceeds payable to and in the control of the fiduciary making the investment, and may be retained and shall be subject to transfer, assignment and conveyance by the fiduciary as other personal property held in the account.

(c) [Deleted by the 2010 amendment.]



§ 35-3-114 - Certificates of deposit and savings accounts.

All trustees and guardians in this state, unless prohibited, or another mode of investment is prescribed, by the will or deed of the testator or other person establishing the trust, may invest trust funds in their hands, in addition to the investments heretofore authorized, in certificates of deposit of, and savings accounts in, any national or state bank in the United States, including itself if such trustee or guardian is a national or state bank in the United States otherwise qualified, whose deposits are insured by the federal deposit insurance corporation, at the prevailing rate of interest of such certificates or savings accounts. No trustee or guardian shall invest in such certificates of deposit of, or savings accounts in any one (1) bank, an amount from any one (1) fund in the trustee's or guardian's care in excess of such amount as is fully insured as a deposit in the bank by the federal deposit insurance corporation, unless the investment is first approved by a court of competent jurisdiction.



§ 35-3-115 - Public housing authority obligations.

Notwithstanding any restrictions on investments contained in any laws of this state, the state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority pursuant to the Housing Authorities Law, compiled in title 13, chapter 20, and any amendments to that law, or issued pursuant to the Memphis Housing Authority Law, chapter 615 of the Private Acts of 1935, as amended by chapter 900 of the Private Acts of 1937, and any amendments to that law, or issued by any public housing authority or agency in the United States, when the bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States government or any agency of the United States government. The bonds and other obligations shall be authorized security for all public deposits, it being the purpose of this section to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations; provided, that nothing contained in this section shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.



§ 35-3-116 - Courts empowered to authorize retention of original investments.

(a) Any guardian, personal representative, trustee or other fiduciary may make, in the county in which appointed, application to the chancery court, or to any other court therein having concurrent jurisdiction, for permission to retain and hold in unchanged form any security or investment originally forming a part of the estate, and the court shall have the authority and power to authorize the guardian, personal representative, trustee or other fiduciary, to retain and hold in unchanged form any security or investment originally forming a part of the estate, upon it being made to appear to the court that retention of the security or investment is to the manifest interest of the estate. The authority to retain securities or investments, when granted to the fiduciary by the instrument under which the fiduciary is acting, is not affected by the foregoing provisions.

(b) The application in every such case shall be made by bill or petition, and the beneficiaries be made the defendants and served with process, and the cause shall be conducted and heard in the same manner as other suits in chancery.

(c) A guardian ad litem shall be appointed for all defendants under disability, and the decree of the court authorizing the retention of the securities or investments shall set out fully the reasons and object moving the court in granting to the fiduciary the authority so to do.

(d) It is not intended to impose upon a fiduciary any duty or obligation in addition to those arising under previously existing law, nor is it intended to change, modify or alter any investment statute of the state, except insofar as variations from those statutes may be made through proceedings authorized by this section.



§ 35-3-117 - Investment in securities of management investment company or investment trust by bank or trust company -- Fiduciary liability -- Abuse of fiduciary discretion.

(a) Notwithstanding any other law, a bank or trust company, to the extent it acts at the direction of another person authorized to direct investment of funds held by the bank or trust company, or to the extent that it exercises investment discretion as a fiduciary, custodian, managing agent, or otherwise with respect to the investment and reinvestment of assets that it maintains in its trust department, may invest and reinvest the assets, subject to the standard contained in this section, in the securities of any open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940, 15 U.S.C. §§ 80a-1 -- 80a-64. The fact that the bank or trust company, or any affiliate of the bank or trust company, is providing services to the investment company or trust as investment advisor, sponsor, distributor, custodian, transfer agent, registrar or otherwise, and receiving reasonable remuneration for the services, does not preclude the bank or trust company from investing in the securities of the investment company or trust.

(b) In the absence of express provisions to the contrary in the governing instrument, a fiduciary will not be liable to the beneficiaries or to the trust with respect to a decision regarding the allocation and nature of investments of trust assets unless the court determines that the decision was an abuse of the fiduciary's discretion. A court shall not determine that a fiduciary abused its discretion merely because the court would not have exercised the discretion in the same manner.

(c) If a court determines that a fiduciary has abused its discretion regarding the allocation and nature of investments of trust assets, the remedy is to restore the income and remainder beneficiaries to the positions they would have occupied if the fiduciary had not abused its discretion, according to the following rules:

(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require a distribution from the trust to the beneficiary in an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position, taking into account all prior distributions to the beneficiary.

(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall restore the beneficiaries, the trust, or both, in whole or in part, to their appropriate positions, taking into account all prior distributions, by requiring the fiduciary to withhold an amount from one (1) or more future distributions to the beneficiary who received the distribution that was too large or requiring that beneficiary to return some or all of the distribution to the trust.

(3) To the extent that the court is unable, after applying subdivisions (c)(1) and (c)(2), to restore the beneficiaries, the trust, or both, to the position they would have occupied if the fiduciary had not abused its discretion, the court may require the fiduciary to pay an appropriate amount from its own funds to one (1) or more of the beneficiaries or the trust or both.

(d) Upon a petition by the fiduciary, the court having jurisdiction over the trust or agency account shall determine whether a proposed plan of investment by the fiduciary will result in an abuse of the fiduciary's discretion. If the position describes the proposed plan of investment and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed plan of investment, a beneficiary who challenges the proposed plan of investment has the burden of establishing that it will result in an abuse of discretion.



§ 35-3-118 - Stocks or bonds held by fiduciary in nominee's name.

(a) Trustees, guardians and other fiduciaries owning stocks or registered bonds may hold them in the name of a nominee without mention of the fiduciary relationship in the stock certificates, stock registration books, or registered bond or bond registry; provided, that:

(1) The records and all reports and accounts rendered by the fiduciary clearly show the ownership of the stock or bond by the fiduciary, and the facts regarding its holding; and

(2) The nominee deposits with the fiduciary a signed statement showing the fiduciary ownership, either endorses the stock certificate or registered bond in blank, or signs a transfer power in blank, and attach it to the certificate or bond, and does not have possession of or access to the stock certificate or bond, except under the immediate supervision of the fiduciary.

(b) The fiduciary shall be personally liable for any loss resulting from any act of the nominee in connection with the securities so held.

(c) This section shall apply to all such fiduciary relationships.



§ 35-3-119 - Tennessee valley authority obligations.

Notwithstanding any restrictions on investments contained in any laws of this state, the state and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by the Tennessee valley authority pursuant to the Tennessee Valley Authority Act of 1933, (16 U.S.C. § 831), and any amendment to that act, and the bonds and other obligations shall be authorized security for all public deposits, it being the purpose of this section to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including, but not limited to, sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds or other obligations. Nothing contained in this section shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities.



§ 35-3-120 - Federally guaranteed loans and investments.

(a) Banks, trust companies, insurance companies, building and loan associations, credit unions, trustees and others acting in a fiduciary capacity, trust funds, pension and profit-sharing funds, real estate investment trusts, and other financial institutions, originating mortgagee institutions, and other institutions approved as mortgagees and otherwise meeting the requirements of the federal housing administration or veterans administration to act as mortgagees under the programs of these agencies may:

(1) Make loans and advances of credit and purchases of obligations representing loans and advances of credit that are eligible for credit insurance by the federal housing commissioner, and may obtain that insurance;

(2) Make loans secured by real property or leasehold, that the federal housing commissioner insures or makes a commitment to insure, and may obtain that insurance;

(3) Invest their funds, eligible for investment, in notes or bonds secured by mortgage or trust deed insured by the federal housing commissioner, and in debentures issued by the federal housing commissioner, and also in securities issued by the Federal National Mortgage Association; and

(4) Make any loans and advances of credit and purchases of obligations representing loans and advances of credit that are eligible to be guaranteed or insured in whole or in part by the veterans administration or administrator of veterans affairs, or secured by real property or leasehold as the administrator of veterans affairs makes a commitment to guarantee or insure.

(b) No law of this state, requiring security upon which loans or investments may be made, or prescribing the nature, amount or form of the security, or prescribing or limiting interest rates upon loans or investments, or limiting investments of capital or deposits, or prescribing or limiting the period for which loans or investments may be made, shall apply to loans or investments made pursuant to this section.



§ 35-3-121 - Investments in securities by banks or trust companies.

Unless the governing instrument, court order, or a statute specifically directs otherwise, a bank or trust company serving as trustee, guardian, agent, or in any other fiduciary capacity may invest in any security authorized by this chapter even if that fiduciary or an affiliate of that fiduciary, as defined in former § 35-3-117(d) [repealed], participates or has participated as a member of a syndicate underwriting the security, if:

(1) The fiduciary does not purchase the security from itself or its affiliate; and

(2) The fiduciary does not purchase the security from another syndicate member or an affiliate, pursuant to an implied or express agreement between the fiduciary or its affiliate and a selling member or its affiliate, to purchase all or part of each other's underwriting commitments.



§ 35-3-122 - Liability of fiduciaries for losses.

Whenever an instrument under which a fiduciary is acting reserves to the settlor or vests an advisory or investment committee or in any other person or persons including one (1) or more other fiduciaries, to the exclusion of the fiduciary or to the exclusion of one (1) or more of several fiduciaries, authority to direct the making or retention of any investment, or to perform any other act in the management or administration of the fiduciary account, the excluded fiduciary or fiduciaries shall not be liable, either individually or as a fiduciary, for any loss resulting from the making or retention of any investment or other act pursuant to that direction.



§ 35-3-123 - Trustee liability -- Action upon written directions.

(a) A trustee of a revocable, irrevocable or testamentary trust is not liable to any beneficiary for any act performed or omitted pursuant to written directions from the person holding the power to revoke, terminate or amend the trust.

(b) A trustee of a revocable, irrevocable or testamentary trust is not liable for any investment action performed or omitted pursuant to written directions from the person to whom the power to direct the investment or management of the account is delegated by the trustor.



§ 35-3-124 - Investment in tuition units.

Notwithstanding any other provision of the law to the contrary, trustees and others acting in a fiduciary capacity, including governmental agencies such as court clerks, may invest funds held in trust for a minor through the purchase of tuition units on behalf of the minor under title 49, chapter 7, part 8.






Chapter 4 - Uniform Common Trust Funds Act

§ 35-4-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Common Trust Fund Act."



§ 35-4-102 - Bank or trust company establishing common trust funds -- Investing in trust funds.

Any bank or trust company qualified to act as fiduciary in this state may establish common trust funds for the purpose of furnishing investments to itself as fiduciary, or to itself and others as cofiduciaries, or to another bank or trust company which may, as such fiduciary or cofiduciary, invest funds that it lawfully holds for investment in interests in the common trust funds, if this investment is not prohibited by the instrument, judgment, decree or order creating the fiduciary relationship, and if, in the case of cofiduciaries, the bank or trust company procures the consent of its cofiduciaries to the investment.



§ 35-4-103 - Accounting for trust funds -- Chancery court approval.

(a) Unless ordered by a court of competent jurisdiction, the bank or trust company operating the common trust funds is not required to render a court accounting with regard to the funds, but it may, by application to the chancery court, secure approval of such an accounting on such conditions as the court may establish.

(b) When an accounting of a common trust fund is presented to a court for approval, the court shall assign a date and place for hearing and order notice thereof by:

(1) Publication once a week for three (3) weeks, the first publication to be not less than twenty (20) days prior to the date of hearing, of a notice in a newspaper having a circulation in the county in which the bank or trust company or branch thereof operating the common trust fund is located;

(2) Mailing not less than fourteen (14) days prior to the date of the hearing a copy of the notice to all beneficiaries of the trusts participating in the common trust fund whose names are known to the bank or trust company from the records kept by it in the regular course of business in the administration of the trusts, directed to them at the addresses shown by those records; and

(3) Such further notice if any as the court may order.



§ 35-4-104 - Uniformity of construction and interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.



§ 35-4-105 - Fiduciary relationships to which chapter applicable.

This chapter applies to fiduciary relationships in existence on April 8, 1953, or established after that date.






Chapter 5 - Judicial or Trust Sales

§ 35-5-101 - Twenty days' notice by publication.

(a) In any sale of land to foreclose a deed of trust, mortgage or other lien securing the payment of money or other thing of value or under judicial orders or process, advertisement of the sale shall be made at least three (3) different times in some newspaper published in the county where the sale is to be made.

(b) The first publication shall be at least twenty (20) days previous to the sale.

(c) This section shall not apply where the amount of indebtedness for the payment of which the property being sold does not amount to more than two hundred dollars ($200), in which event the owner of the property may order that advertisement be made by written notices posted as provided in § 35-5-103, instead of by notices published in a newspaper.

(d) Nothing in this section shall be construed as applying to any notice published in accordance with any contract entered into heretofore, and expressed in a mortgage, deed of trust or other legal instruments.

(e) In any sale of land to foreclose a deed of trust, mortgage, or other lien securing the payment of money or other thing of value or under judicial orders of process, the trustee or other party that sells the property shall send to the debtor and any co-debtor a copy of the notice required in § 35-5-104. The notice shall be sent on or before the first date of publication provided in subsection (b) by registered or certified mail, return receipt requested. The notice shall be sent to the following:

(1) If to the debtor, addressed to the debtor at:

(A) The mailing address of the property, if any; and

(B) The last known mailing address of the debtor or any other mailing address of the debtor specifically designated for purposes of receiving notices provided at least thirty (30) days prior to the first publication date in written correspondence or written notice in accordance with the loan agreement from the debtor to the creditor, but only if the last known mailing address of the debtor or other mailing address designated by the debtor is different from the mailing address of the property; and

(2) If to a co-debtor, addressed to the co-debtor at the last known mailing address of the co-debtor or any other mailing address of the co-debtor specifically designated for purposes of receiving notices provided at least thirty (30) days prior to the first publication date in written correspondence or written notice in accordance with the loan agreement from the co-debtor to the creditor, but only if the last known mailing address of the co-debtor or other mailing address designated by the co-debtor is both different from the mailing address of the property and different from the mailing address of the debtor determined as provided in subdivision (e)(1)(B).

(f) Unless postponement or adjournment is contractually prohibited, any sale hereunder may be adjourned and rescheduled one (1) or more times without additional newspaper publication, upon compliance with the following provisions:

(1) The sale must be held within one (1) year of the originally scheduled date;

(2) Each postponement or adjournment must be to a specified date and time, and must be announced at the date, time and location of each scheduled sale date;

(3) If the postponement or adjournment is for more than thirty (30) days, notice of the new date, time, and location must be mailed no less than (10) calendar days prior to the sale date via regular mail to the debtor and co-debtor; and

(4) Notice of the right to postpone or adjourn without additional newspaper publication shall not be required to be published in any newspaper publication.



§ 35-5-102 - Notice in newspaper not required.

If no newspaper is published in the county in which the land is to be sold, the advertisement in a newspaper is dispensed with, unless ordered by court.



§ 35-5-103 - Posting written notices.

Whenever the advertisement cannot be made in a newspaper, the officer shall make publication of the sale for thirty (30) days by written notices posted in at least five (5) of the most public places in the county, one (1) of which shall be the courthouse door, and another in the neighborhood of the defendant; if of realty, in the civil district where the land lies.



§ 35-5-104 - Contents of advertisement or notice -- Contents of deed memorializing sale.

(a) The advertisement or notice shall:

(1) Give the names of the plaintiff and defendant, or parties interested;

(2) Give a concise description of the land; such description shall include a legal description, which means a reference to the deed book and page that contains the complete legal description of the property, and common description, which means, if available, the street address and map and parcel number of the property. In the event no street address exists, a subdivision, lot or tract number may be used. A metes and bounds description may be, but is not required to be, included in the description of the land;

(3) Mention the time and place of sale;

(4) (A) Identify each and every lien or claimed lien of the United States with respect to which 26 U.S.C. § 7425(b) requires notice to be given to the United States in order for the sale of the land thus advertised not to be subject to the lien or claim of lien of the United States;

(B) For every lien or claim of lien of the United States so identified, affirmatively state that the notice required by 26 U.S.C. § 7425(b) to be given to the United States has been timely given;

(C) For every lien or claim of lien of the United States so identified, state that the sale of the land thus advertised will be subject to the right of the United States to redeem the land as provided for in 26 U.S.C. § 7425(d)(1); and

(5) (A) Identify each and every lien or claimed lien of the state with respect to which § 67-1-1433(b)(1) requires notice to be given to the state in order for the sale of the land thus advertised not to be subject to the lien or claim of lien of the state;

(B) For every lien or claim of lien of the state so identified, affirmatively state that the notice required by § 67-1-1433(b)(1) to be given to the state has been timely given; and

(C) For every lien or claim of lien of the state so identified, state that the sale of the land thus advertised will be subject to the right of the state to redeem the land as provided for in § 67-1-1433(c)(1).

(b) The deed memorializing the sale shall, in addition to any other requirements as may now or hereafter exist under the laws of the state with respect to the proper form of deeds, in order that they might qualify for recording in the various offices of registers of counties in this state, whenever subsection (a) has required notice to be given to the United States and/or to this state, state that the land described therein is conveyed subject to the rights of the United States to redeem the land as provided for in 26 U.S.C. § 7425(d)(1) and/or is subject to the right of this state to redeem the land as provided for in § 67-1-1433(c)(1), as appropriate, shall have attached to it, as exhibits, a copy of the notice thus provided to the United States, a copy of the written response of the United States to the notice thus provided, if any, a copy of the notice thus provided to the state, and a copy of the written response of the state to the notice thus provided, if any, as appropriate.

(c) Nothing in this section shall be construed to require inclusion of a street address if it does not exist or is not in common use. Also, utilization of the street address, if any, which appears in the records of the assessor of property with respect to the property involved shall be conclusively presumed to be in compliance with this section.

(d) For the purposes of this section, "parties interested" includes, without limitation, the record holders of any mortgage, deed of trust, or other lien that will be extinguished or adversely affected by the sale and which mortgage, deed of trust, or lien, or notice or evidence thereof, was recorded more than ten (10) days prior to the first advertisement or notice in the register's office of the county in which the real property is located.



§ 35-5-105 - Notice in writing if printer refuses.

If the printer will not make the publication for the rates provided in § 8-21-1301, the officer or person conducting the sale shall make publication by written notices as provided in §§ 35-5-103 and 35-5-104.



§ 35-5-106 - Sale without advertisement is not void.

Should the officer, or other person making the sale, proceed to sell without pursuing the provisions of this chapter, the sale shall not, on that account, be either void or voidable.



§ 35-5-107 - Effect of noncompliance with chapter.

Any officer, or other person, referenced in § 35-5-106 who fails to comply with this chapter commits a Class C misdemeanor and is, moreover, liable to the party injured by the noncompliance, for all damages resulting from the failure.



§ 35-5-108 - Plan of division of land -- Sale of portion of land.

At any time before ten o'clock a.m. (10:00 a.m.) on the day of sale, the defendant or other person whose property is to be sold may deliver to the officer or person making the sale, a plan of division of the lands to be sold, subscribed by the defendant or other person, bearing a date subsequent to the date of advertisement, in which case so much of the land as may be necessary to satisfy the debt and costs, and no more, shall be sold according to the plan furnished. If no such plan is furnished, the land may be sold without division.



§ 35-5-109 - Time of sale.

The sale in all these cases shall be made between the hours of ten o'clock a.m. (10:00 a.m.) and four o'clock p.m. (4:00 p.m.) of the day fixed in the notice or advertisement. The day fixed may be any day Monday through Saturday, but shall not be fixed on a state or federal legal holiday.



§ 35-5-110 - Bidding on land sales may be reopened by clerks -- Chancellor's power not abridged.

In all sales of land made under orders, and decrees of the circuit, probate, chancery, appeals and supreme courts where an advance bid of as much as ten percent (10%) of the original bid is made, the clerk, or clerk and master, of the court is empowered, at no additional fee, commission or cost, to accept the advance bid and reopen the biddings on the sale, and to receive additional bids, and to hold the sale open for advance bids to some day by the officer designated, and give the purchaser and the parties, or their attorneys of record, notice of the reopening of the biddings, and to report this action to the court for confirmation without any order or decree of the court authorizing the reopening first being had, unless the court's order or decree for the sale of the land specifically prohibits the acceptance of an advance bid; provided, that nothing in this section shall be construed as abridging the rights and jurisdiction of the court to reopen the biddings on such terms as the court may deem right.



§ 35-5-111 - State may bid at execution or judicial sales.

Whenever the state is interested in the proceeds of any execution sale or any judicial sale, to any extent whatsoever, the state, acting through its attorney general and reporter, may bid on and buy in property either real or personal, at that sale, to the same extent as any natural person might do. Any sums due and payable on behalf of the state, as costs of sale or as a part of the purchase price of the property so bid in and paid by the state, shall be paid out of the general fund of the state treasury upon the warrant of the governor.



§ 35-5-112 - Auctioneer services and fee.

(a) Whenever real or personal property is to be sold at public sale under any order or decree of any court in this state, the court, judge or chancellor under whose jurisdiction the sale is to be made has the discretionary authority to secure the services of an auctioneer licensed in this state to conduct the public sale and to fix the auctioneer's fee, the fee to be not more than eight percent (8%) of the sale price on sales of real property and not more than ten percent (10%) of the sale price on sales of personal property, these fees not to include the expenses of sales, and to order the fee to be paid out of the proceeds of the sale.

(b) Whenever real property is sold at a public sale conducted by an auctioneer, the sale shall be conducted on the real property to be sold.

(c) If the clerk of the court or clerk and master is also a licensed auctioneer, then the clerk or clerk and master shall receive fees in that person's capacity as clerk, or clerk and master, or special commissioner, and shall not receive any extra fee as a licensed auctioneer.



§ 35-5-113 - Auction sales in divorce proceedings.

The provisions and procedures of this chapter apply to all auction sales of property ordered by a court pursuant to § 36-4-121, to accomplish the equitable division of property in divorce cases. The court, in its discretion, may impose any additional conditions or procedures upon the sale of property in divorce cases as are reasonably designed to ensure that the property is sold for its fair market value.



§ 35-5-114 - Trustee's attendance at foreclosure -- Successor trustee.

(a) In any sale of land to foreclose a deed of trust, mortgage, or other lien securing the payment of money or other thing of value, the trustee or person or entity holding a similar position may attend the foreclosure either in person or by an agent. If the trustee attends by an agent, the agent may receive bids and conduct the sale on behalf of the trustee. The trustee shall execute any applicable trustee's deed or similar conveyance instrument. The appointment of an agent by a trustee need not be by written instrument, nor is there any recording required relative to the appointment.

(b) (1) The beneficiary may, unless the deed of trust contains specific language to the contrary, appoint a successor trustee at any time by filing a substitution of trustee for record with the register of deeds of the county in which the property is situated.

(2) The substitute trustee or its delegate shall succeed to all the power, duties, authority and title of the original trustee and any previous successor trustee or delegatee.

(3) (A) In the event the substitution of trustee is not recorded prior to the first date of publication by the substitute trustee, the beneficiary shall include in the substitution of trustee instrument, which shall be recorded prior to the deed evidencing sale, the following statement:

Beneficiary has appointed the substitute trustee prior to the first notice of publication as required by T.C.A. § 35-5-101 and ratifies and confirms all actions taken by the substitute trustee subsequent to the date of substitution and prior to the recording of this substitution.

(B) Once a substitution of trustee instrument containing the statement set forth in subdivision (b)(3)(A) is timely recorded, it shall act as conclusive proof as a matter of law that the substitute trustee has been timely appointed and has acted with authority of the beneficiary.

(c) A substitution of trustee shall be recorded prior to any sale, and no action may be instituted against any person who, acting in good faith without knowledge to the contrary, relies upon the validity of the substitution of trustee or written statements by the beneficiary or substitute trustee as to the authority of the substitute trustee.

(d) If the name of the substitute trustee is not included in the first publication, then, not less than ten (10) business days prior to the sale date, the substitute trustee shall send notice by registered or certified mail to the debtor or any co-debtor, as provided in § 35-5-101, and to any interested parties, giving the name and address of the substitute trustee. If the trustee is not a resident of the state of Tennessee, the notice shall include the name and address of a registered agent of the substitute trustee who is located in the state of Tennessee. Record notice of the mailing provided in this subsection (d) shall be evidenced by the substitute trustee's recordation of an affidavit recorded prior to the deed evidencing the sale or by recitation on the substitute trustee's deed.



§ 35-5-115 - Discovery proceedings for non-residents.

(a) IF a non-resident creditor holds indebtedness secured by residential real property that is located in Tennessee and owned by a Tennessee resident, OR

IF

a non-resident trustee or agent is involved in foreclosure proceedings relative to residential real property that is located in Tennessee and owned by a Tennessee resident,

THEN

All discovery proceedings, including, but not limited to, the production of requested documents and the deposition of witnesses, shall be conducted in the county in which the residential real estate is located or in which the litigation is pending.

(b) The court in which such litigation is pending may make orders consistent with the purposes of this section to prevent undue burden on any party.



§ 35-5-116 - Trustee as necessary party.

(a) Any trustee named in a suit or proceeding, as related to a sale of real property under a trust deed or mortgage, may plead in the answer that the trustee is not a necessary party by a verified denial, stating the basis for the trustee's reasonable belief that the trustee was named as a party solely in the capacity as a trustee under a deed of trust, contract lien, or security instrument.

(b) Within thirty (30) days after the filing of the trustee's verified denial, a verified response is due from all parties to the suit or proceeding setting forth all matters, whether in law or fact, that rebut the trustee's verified denial.

(c) If a party has no objection or fails to file a timely verified response to the trustee's verified denial, the trustee shall be dismissed from the suit or proceeding without prejudice.

(d) If a respondent files a timely verified response to the trustee's verified denial, the matter shall be set for hearing. The court shall dismiss the trustee from the suit or proceeding without prejudice, if the court determines that the trustee is not a necessary party.

(e) A dismissal of the trustee pursuant to subsections (c) and (d) shall not prejudice a party's right to seek injunctive relief to prevent the trustee from proceeding with a foreclosure sale.

(f) A trustee shall not be liable for any good faith error resulting from reliance on any information in law or fact provided by the borrower or secured party or their respective attorney, agent, or representative or other third party.



§ 35-5-117 - [Repealed.]

HISTORY: Acts 2010, ch. 834, § 1; 2011, ch. 122, §§ 1-4; repealed by Acts 2011, ch. 122, § 4, effective January 1, 2013.



§ 35-5-118 - Deficiency judgment sufficient to fully satisfy indebtedness on real property after trustee's or foreclosure sale.

(a) In an action brought by a creditor to recover a balance still owing on an indebtedness after a trustee's or foreclosure sale of real property secured by a deed of trust or mortgage, the creditor shall be entitled to a deficiency judgment in an amount sufficient to satisfy fully the indebtedness.

(b) In all such actions, absent a showing of fraud, collusion, misconduct, or irregularity in the sale process, the deficiency judgment shall be for the total amount of indebtedness prior to the sale plus the costs of the foreclosure and sale, less the fair market value of the property at the time of the sale. The creditor shall be entitled to a rebuttable prima facie presumption that the sale price of the property is equal to the fair market value of the property at the time of the sale.

(c) To overcome the presumption set forth in subsection (b), the debtor must prove by a preponderance of the evidence that the property sold for an amount materially less than the fair market value of property at the time of the foreclosure sale. If the debtor overcomes the presumption, the deficiency shall be the total amount of the indebtedness prior to the sale plus the costs of the foreclosure and sale, less the fair market value of the property at the time of the sale as determined by the court.

(d) (1) Any action for a deficiency judgment under this section shall be brought not later than the earlier of:

(A) Two (2) years after the date of the trustee's or foreclosure sale, exclusive of any period of time in which a petition for bankruptcy is pending; or

(B) The time for enforcing the indebtedness as provided for under §§ 28-1-102 and 28-2-111.

(2) Nothing contained in this section shall be construed as limiting a person entitled to bring such action from electing to sue on an indebtedness in lieu of, prior to, or contemporaneously with enforcement of a deed of trust or mortgage.






Chapter 6 - Uniform Principal and Income Act

Part 1 - Definitions and Fiduciary Duties

§ 35-6-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Principal and Income Act".



§ 35-6-102 - Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Accounting period" means a calendar year unless another twelve-month period is selected by a fiduciary. The term includes a portion of a calendar year or other twelve-month period that begins when an income interest begins or ends when an income interest ends.

(2) "Beneficiary" includes, in the case of a decedent's estate, an heir, legatee, and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3) "Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

(4) "Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in part 4 of this chapter.

(5) "Income beneficiary" means a person to whom net income of a trust is or may be payable.

(6) "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

(7) "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(8) "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.

(9) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation, or any other legal or commercial entity.

(10) "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(11) "Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

(12) "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(13) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.



§ 35-6-103 - Fiduciary duties -- General principles.

(a) In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of title 35, chapter 6, a fiduciary:

(1) Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter;

(2) May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter;

(3) Shall administer a trust or estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising the power to adjust under § 35-6-104(a) or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, or will or this chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, considering any terms of the trust or the will manifesting the trustors' or testators' intention that the fiduciary shall or may favor one (1) or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.



§ 35-6-104 - Trustee's power to adjust.

(a) A trustee may adjust between principal and income to the extent the trustee considers necessary if:

(1) The trustee invests and manages trust assets as a prudent investor;

(2) The terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income; and

(3) The trustee determines, after applying the rules in § 35-6-103(a), that the trustee is unable to comply with § 35-6-103(b).

(b) In deciding whether and to what extent to exercise the power to make adjustments under this section, the trustee may consider, but is not limited to, any of the following:

(1) The nature, purpose, and expected duration of the trust;

(2) The intent of the settlor;

(3) The identity and circumstances of the beneficiaries;

(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6) The net amount allocated to income under the other sections of this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9) The anticipated tax consequences of an adjustment.

(c) A trustee may not make an adjustment:

(1) That disqualifies the trust for an estate tax or gift tax marital or charitable deduction that would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(5) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7) If the trustee is a beneficiary of the trust; or

(8) If the trustee is not a beneficiary, but the adjustment would benefit the trustee directly or indirectly.

(d) If subdivision (c)(5), (6), (7), or (8) applies to a trustee and there is more than one (1) trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e) A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subdivision (c)(1)-(6) or (c)(8), or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c). The release may be permanent or for a specified period, including a period measured by the life of an individual.

(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a).

(g) Nothing in this section or in this chapter is intended to create or imply a duty to make an adjustment, and a trustee is not liable for not considering whether to make an adjustment or for choosing not to make an adjustment.



§ 35-6-105 - Optional notice.

(a) A trustee may, but is not required to, give a notice of proposed action regarding a matter governed by this chapter as provided in this section. For the purpose of this section, a proposed action includes:

(1) An individual action;

(2) A course of action; or

(3) A decision not to take action.

(b) If the trustee decides to give notice, the trustee shall mail notice of the proposed action to all adult beneficiaries who are receiving, or are entitled to receive, income under the trust or to receive a distribution of principal if the trust were terminated at the time the notice is given.

(c) Notice of proposed action need not be given to any person who consents in writing to the proposed action. The consent may be executed at any time before or after the proposed action is taken.

(d) The notice of proposed action shall state that it is given pursuant to this section and shall state all of the following:

(1) The name and mailing address of the trustee;

(2) The name and telephone number of a person who may be contacted for additional information;

(3) A description of the action proposed to be taken and an explanation of the reasons for the action;

(4) The time within which objections to the proposed action can be made, which shall be at least sixty (60) days from the mailing of the notice of proposed action; and

(5) The date on or after which the proposed action may be taken or is effective.

(e) A beneficiary may object to the proposed action by mailing a written objection to the trustee at the address stated in the notice of proposed action within the time period specified in the notice of proposed action.

(f) A trustee is not liable to a beneficiary for an action regarding a matter governed by this chapter if the trustee does not receive a written objection to the proposed action from the beneficiary within the applicable period and the other requirements of this section are satisfied. If no beneficiary entitled to notice objects under this section, the trustee is not liable to any current or future beneficiary with respect to the proposed action.

(g) If the trustee receives a written objection within the applicable period, either the trustee or a beneficiary may petition the court to have the proposed action taken as proposed, taken with modifications, or denied. In the proceeding, a beneficiary objecting to the proposed action has the burden of proving that the trustee's proposed action should not be taken. A beneficiary who has not objected is not estopped from opposing the proposed action in the proceeding. If the trustee decides not to implement the proposed action, the trustee shall notify the beneficiaries of the decision not to take the action and the reasons for the decision, and the trustee's decision not to implement the proposed action does not itself give rise to liability to any current or future beneficiary. A beneficiary may petition the court to have the action taken, and has the burden of proving that it should be taken.



§ 35-6-106 - Remedy.

With respect to a trustee's exercise or nonexercise of the power to make an adjustment under § 35-5-104, the sole remedy is to direct, deny, or revise an adjustment between principal and income.



§ 35-6-107 - Records.

A trustee who elects to exercise any power or not to exercise any power under this chapter shall maintain only such records that may be necessary or appropriate in the discretion of the trustee to support such determination at the time the determination is made and shall not be required to maintain records not necessary for the administration of the trust.



§ 35-6-108 - Total return unitrusts.

(a) In this section:

(1) "Disinterested person" means a person who is not a "related or subordinate party," as defined in 26 U.S.C. § 672(c), with respect to the person then acting as trustee of the trust and excludes the trustor of the trust and any interested trustee;

(2) "Income trust" means a trust, created by either an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to one (1) or more persons, either in fixed proportions or in amounts or proportions determined by the trustee and regardless of whether the trust directs or permits the trustee to distribute the principal of the trust to one (1) or more such persons;

(3) "Interested distributee" means a person to whom distributions of income or principal can currently be made who has the power to remove the existing trustee and designate as successor a person who may be a "related or subordinate party," as defined in 26 U.S.C. § 672(c), with respect to such distributee;

(4) "Interested trustee" means an individual trustee who is a qualified beneficiary or any trustee who may be removed and replaced by an interested distributee, or an individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust;

(5) "Internal Revenue Code" refers to the Internal Revenue Code of 1986, as amended from time to time, and any references to a section of such shall include any successor, substituted, or amended section of the Internal Revenue Code;

(6) "Total return unitrust" means an income trust that has been converted under this section or the laws of any other jurisdiction that permits an income trust to be converted to a trust in which a unitrust amount is treated as the net income of the trust;

(7) "Trustee" means all persons acting as trustee of the trust, except where expressly noted otherwise, whether acting in their discretion or on the direction of one (1) or more persons acting in a fiduciary capacity;

(8) "Trustor" means an individual who created an inter vivos or a testamentary trust;

(9) "Qualified beneficiaries" means those beneficiaries of a trust specified in § 35-15-103(24); and

(10) "Unitrust amount" means an amount computed as a percentage of the fair market value of the trust.

(b) A trustee, other than an interested trustee, or where two (2) or more persons are acting as trustee, a majority of the trustees who are not an interested trustee, in either case hereafter "trustee", may, in its sole discretion and without court approval:

(1) Convert an income trust to a total return unitrust;

(2) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, reconvert a total return unitrust to an income trust; or

(3) In the case of a total return unitrust converted under this section or the laws of any other jurisdiction, change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust if all of the following apply:

(A) The trustee adopts a written policy for the trust providing:

(i) In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

(ii) In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

(iii) That the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust will be changed as stated in the policy;

(B) The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, to the trustor of the trust, if living, and to all qualified beneficiaries of the trust;

(C) At least one (1) person receiving notice under subdivision (b)(3)(B) is legally competent; and

(D) No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action of the trustee within thirty (30) days of receipt of such notice.

(c) If there is no trustee of the trust other than an interested trustee, the interested trustee or, where two (2) or more persons are acting as trustee and are interested trustees, a majority of such interested trustees may, in its sole discretion and without court approval:

(1) Convert an income trust to a total return unitrust;

(2) Reconvert a total return unitrust to an income trust; or

(3) Change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust if all of the following apply:

(A) The trustee adopts a written policy for the trust providing:

(i) In the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income;

(ii) In the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts; or

(iii) That the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust will be changed as stated in the policy;

(B) The trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the trustee:

(i) The percentage to be used to calculate the unitrust amount;

(ii) The method to be used in determining the fair market value of the trust; and

(iii) Which assets, if any, are to be excluded in determining the unitrust amount;

(C) The trustee sends written notice of its intention to take such action, along with copies of such written policy and this section, and the determinations of the disinterested person to the trustor of the trust, if living, and to all qualified beneficiaries of the trust;

(D) At least one (1) person receiving notice under subdivision (c)(3)(C), of this section is legally competent; and

(E) No person receiving such notice objects, by written instrument delivered to the trustee, to the proposed action or the determinations of the disinterested person within thirty (30) days of receipt of such notice.

(d) If any trustee desires to convert an income trust to a total return unitrust, reconvert a total return unitrust to an income trust, or change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust but does not have the ability to or elects not to do it under the provisions of subsection (b) or (c), the trustee may petition the court for such order as the trustee deems appropriate. In the event, however, there is only one (1) trustee of such trust and such trustee is an interested trustee or in the event there are two (2) or more trustees of such trust and a majority of them are interested trustees, the court, in its own discretion or on the petition of such trustee or trustees or any person interested in the trust, may appoint a disinterested person who, acting in a fiduciary capacity, shall present such information to the court as shall be necessary to enable the court to make its determinations hereunder.

(e) The fair market value of the trust shall be determined at least annually, using such valuation date or dates or averages of valuation dates as are deemed appropriate. Assets for which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate. Assets used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from fair market value for computing the unitrust amount.

(f) The percentage to be used in determining the unitrust amount shall be a reasonable current return from the trust, in any event not less than three percent (3%) nor more than five percent (5%), taking into account the intentions of the trustor of the trust as expressed in the governing instrument, the needs of the beneficiaries, general economic conditions, projected current earnings and appreciation for the trust, and projected inflation and its impact on the trust.

(g) Following the conversion of an income trust to a total return unitrust, the trustee:

(1) Shall consider the unitrust amount as paid from net accounting income determined as if the trust were not a unitrust;

(2) Shall then consider the unitrust amount as paid from ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income described in 26 U.S.C. § 1222(9), may consider the unitrust amount as paid from net short-term capital gain described in 26 U.S.C. § 1222(5) and then from net long-term capital gain described in 26 U.S.C. § 1222(7); and

(4) Shall then consider the unitrust amount as coming from the principal of the trust.

(h) In administering a total return unitrust, the trustee may, in its sole discretion but subject to the provisions of the governing instrument, determine:

(1) The effective date of the conversion;

(2) The timing of distributions, including, but not limited to, provisions for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases;

(3) Whether distributions are to be made in cash or in kind or partly in cash and partly in kind;

(4) If the trust is reconverted to an income trust, the effective date of such reconversion; and

(5) Such other administrative issues as may be necessary or appropriate to carry out the purposes of this section.

(i) Conversion to a total return unitrust under the provisions of this section shall not affect any other provision of the governing instrument, if any, regarding distributions of principal.

(j) In the case of a trust for which a marital deduction has been taken for federal tax purposes under 26 U.S.C. § 2056 or § 2523, the spouse otherwise entitled to receive the net income of the trust shall have the right, by written instrument delivered to the trustee, to compel the reconversion during that spouse's lifetime of the trust from a total return unitrust to an income trust, notwithstanding anything in this section to the contrary.

(k) (1) This section shall be construed as pertaining to the administration of a trust and shall be available to any trust including a trust initially converted to a total return unitrust under the laws of another jurisdiction that is administered in Tennessee under Tennessee law or to any trust, regardless of its place of administration, whose governing instrument provides that Tennessee law governs matters of construction or administration unless:

(A) The governing instrument reflects an intention that the current beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust;

(B) The trust is a pooled income fund described in 26 U.S.C. § 642(c)(5) or a charitable-remainder trust described in 26 U.S.C. § 664(d); and

(C) The governing instrument expressly prohibits use of this section by specific reference to the section or expressly states the trustor's intent that net income not be calculated as a unitrust amount.

(2) Any of the following statements in the governing instrument, or words similar to such statements, shall be sufficient to preclude the use of this section:

The provisions of § 35-6-109, as amended, or any corresponding provision of future law, shall not be used in the administration of this trust; or

My trustee shall not determine the distributions to the income beneficiary as a unitrust amount.

(l) Any trustee or disinterested person who in good faith takes or fails to take any action under this section shall not be liable to any person affected by such action or inaction, regardless of whether such person received written notice as provided in this section and regardless of whether such person was under a legal disability at the time of the delivery of such notice. Such person's exclusive remedy shall be to obtain an order of the court directing the trustee to convert an income trust to a total return unitrust, to reconvert from a total return unitrust to an income trust or to change the percentage used to calculate the unitrust amount.

(m) This section shall be available to trusts in existence on July 1, 2010, or created thereafter.



§ 35-6-109 - Express total return unitrusts.

(a) This section shall apply to a trust that, by its governing instrument, requires or permits the distribution, at least annually, of a unitrust amount equal to a fixed percentage of not less than three percent (3%) nor more than five percent (5%) per year of the fair market value of the trust's assets, valued at least annually, such trust to be referred to in this section as an "express total return unitrust".

(b) The unitrust amount for an express total return unitrust may be determined by reference to the fair market value of the trust's assets in one (1) year or more than one (1) year.

(c) Distribution of such a fixed percentage unitrust amount is considered a distribution of all of the income of the express total return unitrust.

(d) An express total return unitrust may or may not provide a mechanism for changing the unitrust percentage similar to the mechanism provided under § 35-6-108, based upon the factors noted therein, and may or may not provide for a conversion from a unitrust to an income trust and/or a reconversion of an income trust to a unitrust similar to the mechanism under § 35-6-108.

(e) If an express total return unitrust does not specifically or by reference to § 35-6-108 deny a power to change the unitrust percentage or to convert to an income trust, then the trustee shall have such power and the express total return unitrust shall be deemed to be a "total return unitrust" within the meaning of § 35-6-108 for purposes of applying § 35-6-108 to the trust.

(f) The distribution of a fixed percentage of not less than three percent (3%) nor more than five percent (5%) reasonably apportions the total return of an express total return unitrust.

(g) The trust instrument may grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the unitrust distribution exceeds the net accounting income, or it may specify the ordering of such classes of income.

(h) Unless the terms of the trust specifically provide otherwise, a distribution of the unitrust amount from an express total return unitrust shall be considered to have been made from the following sources in order of priority:

(1) From net accounting income determined as if the trust were not a unitrust;

(2) From ordinary income not allocable to net accounting income;

(3) After calculating the trust's capital gain net income as described in 26 U.S.C. § 1222(9), from net realized short-term capital gain as described in 26 U.S.C. § 1222(5) and then from net realized long-term capital gain described in 26 U.S.C. § 1222(7); and

(4) From the principal of the trust.

(i) The trust instrument may provide that assets:

(1) For which a fair market value cannot be readily ascertained shall be valued using such valuation methods as are deemed reasonable and appropriate; and

(2) Used by a trust beneficiary, such as a residence property or tangible personal property, may be excluded from the net fair market value for computing the unitrust amount.

(j) In this section, "Internal Revenue Code" refers to the Internal Revenue Code of 1986, and any references to a section thereof shall include any successor, substituted, or amended section of the Internal Revenue Code.






Part 2 - Decedent's Estate or Terminating Income Interest

§ 35-6-201 - Determination and distribution of net income.

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in parts 3-5 of this chapter which apply to trustees and the rules in subdivision (5). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in parts 3-5 of this chapter which apply to trustees and by:

(A) Including in net income all income from property used to discharge liabilities;

(B) Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes; but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

(C) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(3) A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust, or applicable law from net income determined under subdivision (2) or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will.

(4) A fiduciary shall distribute the net income remaining after distributions required by subdivision (3) of this section in the manner described in § 35-6-202 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5) A fiduciary may not reduce principal or income receipts from property described in subdivision (1) of this section because of a payment described in §§ 35-6-501 or 35-6-502 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.



§ 35-6-202 - Distribution to residuary and remainder beneficiaries.

(a) Each beneficiary described in § 35-6-201(4) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one (1) distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b) In determining a beneficiary's share of net income, the following rules apply:

(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.

(3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.






Part 3 - Apportionment at Beginning and End of Income Interest

§ 35-6-301 - When right to income begins and ends.

(a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b) An asset becomes subject to a trust:

(1) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(2) On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3) On the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.

(d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.



§ 35-6-302 - Apportionment of receipts and disbursements when decedent dies or income interest begins.

(a) A trustee shall allocate an income receipt or disbursement other than one to which § 35-6-201(1) applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which § 35-6-401 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.



§ 35-6-303 - Apportionment when income interest ends.

(a) In this section, "undistributed income" means net income received before the date on which an income interest ends. Undistributed income does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent (5%) of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.






Part 4 - Allocation of Receipts During Administration of Trust

A Receipts From Entities

§ 35-6-401 - Character of receipts.

(a) In this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate to which § 35-6-402 applies, a business or activity to which § 35-6-403 applies, or an asset-backed security to which § 35-6-415 applies.

(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c) A trustee shall allocate the following receipts from an entity to principal:

(1) Property other than money;

(2) Money received in one (1) distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3) Money received in total or partial liquidation of the entity; and

(4) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d) Money is received in partial liquidation:

(1) To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2) If the total amount of money and property received in a distribution or series of related distributions is greater than twenty percent (20%) of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

(e) Money is not received in partial liquidation, nor may it be taken into account under subsection (d)(2), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

(f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.



§ 35-6-402 - Distribution from trust or estate.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, § 35-6-401 or § 35-6-415 apply to a receipt from the trust.



§ 35-6-403 - Business and other activities conducted by trustee.

(a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c) Activities for which a trustee may maintain separate accounting records include:

(1) Retail, manufacturing, service, and other traditional business activities;

(2) Farming;

(3) Raising and selling livestock and other animals;

(4) Management of rental properties;

(5) Extraction of minerals and other natural resources;

(6) Timber operations; and

(7) Activities to which § 35-6-414 applies.






B Receipts Not Normally Apportioned

§ 35-6-404 - Principal receipts.

A trustee shall allocate to principal:

(1) To the extent not allocated to income under this chapter, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this chapter;

(3) Amounts recovered from third parties to reimburse the trust because of disbursements described in § 35-6-502(a)(7) or for other reasons to the extent not based on the loss of income;

(4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

(6) Other receipts as provided in Part 4C, §§ 35-6-408 -- 35-6-415.



§ 35-6-405 - Rental property.

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.



§ 35-6-406 - Obligation to pay money.

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one (1) year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one (1) year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

(c) This section does not apply to an obligation to which § 35-6-409, § 35-6-410, § 35-6-411, § 35-6-412, § 35-6-414, or § 35-6-415 applies.



§ 35-6-407 - Insurance policies and similar contracts.

(a) Except as otherwise provided in subsection (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that ensures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that ensures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to § 35-6-403, loss of profits from a business.

(c) This section does not apply to a contract to which § 35-6-409 applies.






C Receipts Normally Apportioned

§ 35-6-408 - Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by § 35-6-409, § 35-6-410, § 35-6-411, § 35-6-412, or § 35-6-415 is insubstantial, the trustee may allocate the entire amount to principal unless one (1) of the circumstances described in § 35-6-104(c) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in § 35-6-104(d) and may be released for the reasons and in the manner described in § 35-6-104(e). An allocation is presumed to be insubstantial if:

(1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent (10%); or

(2) The value of the asset producing the receipt for which the allocation would be made is less than ten percent (10%) of the total value of the trust's assets at the beginning of the accounting period.



§ 35-6-409 - Deferred compensation, annuities, and similar payments.

(a) In this section:

(1) "Payment" means a payment that a trustee may receive over a fixed number of years or during the life of one (1) or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer. For purposes of subsections (d), (e), (f), and (g), the term also includes any payment from any separate fund, regardless of the reason for the payment; and

(2) "Separate fund" includes, without limitation, a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

(b) To the extent that a payment is characterized as interest, a dividend, or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income ten percent (10%) of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection (c), a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Except as otherwise provided in subsection (e), subsections (f) and (g) apply, and subsections (b) and (c) do not apply, in determining the allocation of a payment made from a separate fund to:

(1) A trust to which an election to qualify for a marital deduction under 26 U.S.C. § 2056(b)(7) or § 67-8-315(a)(6); or

(2) A trust that qualifies for the marital deduction under 26 U.S.C. § 2056(b)(5).

(e) Subsections (d), (f), and (g) do not apply if and to the extent that the series of payments would, without the application of subsection (d), qualify for the marital deduction under 26 U.S.C. § 2056(b)(7)(C).

(f) A trustee shall determine the internal income, without regard to its receipt by the trustee, of each separate fund for the accounting period as if the separate fund were a trust subject to this chapter. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal at least three percent (3%) of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under 26 U.S.C. § 7520, for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which § 35-6-410 applies.



§ 35-6-410 - Liquidating asset.

(a) In this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. Liquidating asset includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one (1) year under an arrangement that does not provide for the payment of interest on the unpaid balance. Liquidating asset does not include a payment subject to § 35-6-409, resources subject to § 35-6-411, timber subject to § 35-6-412, an activity subject to § 35-6-414, an asset subject to § 35-6-415, or any asset for which the trustee establishes a reserve for depreciation under § 35-6-503.

(b) A trustee shall allocate to income ten percent (10%) of the receipts from a liquidating asset and the balance to principal.



§ 35-6-411 - Minerals, water, and other natural resources.

(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income;

(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal;

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, ninety percent (90%) must be allocated to principal and the balance to income; and

(4) If an amount is received from a working interest or any other interest not provided for in subdivision (1), (2), or (3), ninety percent (90%) of the net amount received must be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, ninety percent (90%) of the amount must be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owns an interest in minerals, water, or other natural resources on June 30, 1999, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before July 1, 1999. If the trust acquires an interest in minerals, water, or other natural resources on or after July 1, 1999, the trustee shall allocate receipts from the interest as provided in this chapter.



§ 35-6-412 - Timber.

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts to:

(1) Income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2) Principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3) Between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in subdivisions (1) and (2); or

(4) Principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to subdivision (1), (2), or (3).

(b) In determining net receipts to be allocated pursuant to subsection (a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owns an interest in timberland on June 30, 1999, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before July 1, 1999. If the trust acquires an interest in timberland on or after July 1, 1999, the trustee shall allocate net receipts from the sale of timber and related products as provided in this chapter.



§ 35-6-413 - Property not productive of income.

(a) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under § 35-6-104 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by § 35-6-104(a). The trustee may decide which action or combination of actions to take.

(b) In cases not governed by subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.



§ 35-6-414 - Derivatives and options.

(a) In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments which gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under § 35-6-403 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.



§ 35-6-415 - Asset-backed securities.

(a) In this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. Asset-backed securities includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. Asset-backed securities does not include an asset to which § 35-6-401 or § 35-6-409 applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives one (1) or more payments in exchange for the trust's entire interest in an asset-backed security in one (1) accounting period, the trustee shall allocate the payments to principal. If a payment is one (1) of a series of payments that will result in the liquidation of the trust's interest in the security over more than one (1) accounting period, the trustee shall allocate ten percent (10%) of the payment to income and the balance to principal.









Part 5 - Allocation of Disbursements During Administration of Trust

§ 35-6-501 - Disbursements from income.

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which § 35-6-201(2)(B) or (C) applies:

(1) One half (1/2) of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2) One half (1/2) of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(3) All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.



§ 35-6-502 - Disbursements from principal.

(a) A trustee shall make the following disbursements from principal:

(1) The remaining one half (1/2) of the disbursements described in § 35-6-501(1) and (2);

(2) All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;

(3) Payments on the principal of a trust debt;

(4) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5) Premiums paid on a policy of insurance not described in § 35-6-501(4) of which the trust is the owner and beneficiary;

(6) Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

(7) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.



§ 35-6-503 - Transfers from income to principal for depreciation.

(a) In this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one (1) year.

(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2) During the administration of a decedent's estate; or

(3) Under this section if the trustee is accounting under § 35-6-403 for the business or activity in which the asset is used.

(c) An amount transferred to principal need not be held as a separate fund.



§ 35-6-504 - Transfers from income to reimburse principal.

(a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one (1) or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subsection (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5) Disbursements described in § 35-6-502(a)(7).

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a).



§ 35-6-505 - Income taxes.

(a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1) From income to the extent that receipts from the entity are allocated only to income;

(2) From principal to the extent that receipts from the entity are allocated only to principal;

(3) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and

(4) From principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subsections (a)-(c), the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.



§ 35-6-506 - Adjustments between principal and income because of taxes.

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

(1) Elections and decisions, other than those described in subsection (b), that the fiduciary makes from time to time regarding tax matters;

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.






Part 6 - Miscellaneous Provisions

§ 35-6-601 - Application and construction of chapter 6.

Section 35-15-1101 controls all application and construction of chapter 6.



§ 35-6-602 - Application of act to existing trusts and estates.

This act applies to every trust or decedent's estate existing on or after July 1, 2000, except as otherwise expressly provided in the will or terms of the trust or in this act.









Chapter 7 - Tennessee Uniform Transfers to Minors Act

§ 35-7-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Uniform Transfers to Minors Act."



§ 35-7-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Adult" means an individual who has attained twenty-one (21) years of age;

(2) "Benefit plan" means an employer's plan for the benefit of an employee or partner;

(3) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others;

(4) "Court" means the chancery, probate and juvenile courts and other courts having probate jurisdiction, which shall have concurrent jurisdiction under this chapter;

(5) "Custodial property" means:

(A) Any interest in property transferred to a custodian under this chapter; and

(B) The income from and proceeds of that interest in property;

(6) "Custodian" means a person so designated, including a person designated as a joint custodian pursuant to § 35-7-111, or a successor or substitute custodian designated according to this chapter;

(7) "Financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law;

(8) "Guardian" means a person appointed by or qualified in a court to act as a general, limited, or temporary guardian or conservator of a minor's property or person or a person legally authorized to perform substantially the same functions;

(9) "Legal representative" means an individual's personal representative, guardian or conservator;

(10) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption;

(11) "Minor" means an individual who has not attained twenty-one (21) years of age, although the minor may already be of legal age;

(12) "Person" means an individual, corporation, organization, or other legal entity;

(13) "Personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions;

(14) "Qualified minor's trust" means any trust, including a trust created by the custodian, that satisfies the requirements of federal Internal Revenue Code § 2503(c), codified as 26 U.S.C. § 2503(c), and the regulations implementing that section;

(15) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States;

(16) "Transfer" means a transaction that creates custodial property under this chapter;

(17) "Transferor" means a person who makes a transfer under this chapter; and

(18) "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.



§ 35-7-103 - Scope and jurisdiction.

(a) This chapter applies to a transfer made on or after October 1, 1992, that refers to this chapter in the designation by which the transfer is made, if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this chapter despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

(b) A person designated as custodian under this chapter is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(c) A transfer that purports to be made and that is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state, if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

(d) This chapter shall not be construed as an exclusive method for making gifts or other transfers to minors.



§ 35-7-104 - Nomination of custodian.

(a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act." The nomination may name one (1) or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under § 35-7-110(a).

(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event, the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to § 35-7-110.



§ 35-7-105 - Transfer by gift or exercise of power of appointment.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to § 35-7-110.



§ 35-7-106 - Transfer authorized by will or trust.

(a) A personal representative or trustee may make an irrevocable transfer pursuant to § 35-7-110, to a custodian for the benefit of a minor as authorized in the governing will or trust or by a judicial order.

(b) If the testator or settlor has nominated a custodian under § 35-7-104, to receive the custodial property, the transfer must be made to that person.

(c) If the testator or settlor has not nominated a custodian or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under § 35-7-110(a).



§ 35-7-107 - Other transfer by fiduciary.

(a) Subject to subsection (c), a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to § 35-7-110, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to subsection (c), a guardian may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to § 35-7-110.

(c) A transfer under subsection (a) or (b) may be made only if:

(1) The personal representative, trustee, or guardian considers the transfer to be in the best interest of the minor;

(2) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument; and

(3) The transfer is authorized by the court if it exceeds twenty-five thousand dollars ($25,000) in value.



§ 35-7-108 - Transfer by obligor.

(a) Subject to subsections (b) and (c), a person not subject to § 35-7-106 or § 35-7-107, who holds property of, or owes a liquidated debt or judgment to, a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to § 35-7-110.

(b) If a person having the right to do so under § 35-7-104 has nominated a custodian under this chapter to receive the custodial property, the transfer must be made to that person.

(c) If no custodian has been nominated, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds twenty-five thousand dollars ($25,000) in value. If the transfer exceeds twenty-five thousand dollars ($25,000) in value, it may be made only if it is authorized by the court.



§ 35-7-109 - Receipt for custodial property.

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this chapter.



§ 35-7-110 - Manner of creating custodial property and effecting transfer -- Designation of initial custodian -- Control.

(a) Custodial property is created and a transfer is made whenever:

(1) An uncertificated security or a certificated security in registered form is either:

(A) Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act"; or

(B) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b);

(2) Money is paid or delivered, or a security held in the name of a broker, financial institution, or its nominee is transferred, to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act";

(3) The ownership of a life or endowment insurance policy or annuity contract is either:

(A) Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act"; or

(B) Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act";

(4) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act";

(5) A deed for an interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act";

(6) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(A) Issued in the name of the transferor, an adult other than the transferor, or a trust company followed in substance by the words "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act"; or

(B) Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words "as custodian for ____________________ (name of minor) under the Tennessee Uniform Transfers to Minors Act"; or

(7) An interest in any property not described in subdivisions (a)(1)-(6) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b).

(b) An instrument in the following form satisfies the requirements of subdivisions (a)(1)(B) and (7):

TRANSFER UNDER THE TENNESSEE UNIFORM TRANSFERS TO MINORS ACT

(c) As an alternative to the form of transfer set out in subdivisions (a)(1)-(6), custodial property may be registered, held, recorded or otherwise created in the name of the minor, followed in substance by the words "minor, by ___________________ (name of custodian or custodians) under the Tennessee Uniform Transfers to Minors Act".

(d) A transferor shall place the custodian in control of the custodial property as soon as practicable.



§ 35-7-111 - Transfers -- Single and joint custodians.

A transfer may be made only for one (1) minor, and up to two (2) persons may be the custodians. All custodial property held under this chapter by the same custodian or custodians for the benefit of the same minor constitutes a single custodianship. If more than one (1) person is appointed a custodian, such persons shall act as joint custodians under this chapter and, unless specified in any document creating the custodial property, each joint custodian shall have full power and authority to act alone with respect to the custodial property. If either joint custodian resigns, dies, becomes incapacitated or is removed, then the remaining one (1) of them may serve as sole custodian without the necessity of appointing a successor joint custodian.



§ 35-7-112 - Validity and effect of transfer.

(a) The validity of a transfer made in a manner prescribed in this chapter is not affected by:

(1) Failure of the transferor to comply with sections hereof concerning possession and control;

(2) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under this chapter; or

(3) Death or incapacity of a person nominated or designated as custodian or the written disclaimer of the office by that person.

(b) A transfer made pursuant to this chapter is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this chapter, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this chapter.

(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this chapter.



§ 35-7-113 - Care of custodial property.

(a) A custodian shall:

(1) Take control of custodial property;

(2) Register or record title to custodial property, except tangible personal property of a type for which registration or recording of title is not required under Tennessee law; and

(3) Collect, hold, manage, invest, and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on:

(1) The life of the minor only if the minor or the minor's estate is the sole beneficiary; or

(2) The life of another person in whom the minor has an insurable interest;

only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered or held in an account designated in the name of the custodian, followed in substance by the words "as a custodian for (name of minor) under the Tennessee Uniform Transfers to Minors Act."

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained fourteen (14) years of age.



§ 35-7-114 - Powers of custodian.

(a) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(b) This section does not relieve a custodian from liability for breach of duties of care under § 35-7-113.

(c) The custodian is authorized to invest some or all of the custodial property in the Internal Revenue Code Section 529 plan, if the custodian determines the investment to be in the best interest of the minor.



§ 35-7-115 - Use of custodial property.

(a) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

(1) The duty or ability of the custodian personally or of any other person to support the minor; or

(2) Any other income or property of the minor which may be applicable or available for that purpose.

(b) On petition of an interested person or the minor, if the minor has attained fourteen (14) years of age, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.



§ 35-7-116 - Custodian's expenses, compensation, and bond.

(a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b) Except for one who is a transferor under § 35-7-105, a custodian has a non-cumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in § 35-7-119(f), a custodian need not give a bond.



§ 35-7-117 - Exemption of third person from liability.

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1) The validity of the purported custodian's designation;

(2) The propriety of, or the authority under this chapter for, any act of the purported custodian;

(3) The validity or propriety under this chapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) The propriety of the application of any property of the minor delivered to the purported custodian.



§ 35-7-118 - Liability to third persons.

(a) A claim based on:

(1) A contract entered into by a custodian acting in a custodial capacity;

(2) An obligation arising from the ownership or control of custodial property; or

(3) A tort committed during the custodianship;

may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b) A custodian is not personally liable:

(1) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.



§ 35-7-119 - Renunciation, resignation, death, or removal of custodian -- Designation of successor custodian.

(a) A person nominated under § 35-7-104, or designated under § 35-7-110, as custodian may decline to serve by delivering a written disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated, the person who made the nomination may nominate a substitute custodian; otherwise, the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property. The custodian so designated has the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under this chapter as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained fourteen (14) years of age and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained fourteen (14) years of age, the minor may designate as a successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a guardian or conservator of the minor, or a trust company. If the minor has not attained fourteen (14) years of age or fails to act within sixty (60) days after the ineligibility, death, or incapacity, the guardian of the minor becomes successor custodian. If the minor has no guardian or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under subsection (a) or resigns under subsection (c), or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian or conservator of the person or property of the minor, or the minor if the minor has attained fourteen (14) years of age may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under § 35-7-105, or to require the custodian to give appropriate bond.



§ 35-7-120 - Accounting by and determination of liability of custodian.

(a) A minor who has attained fourteen (14) years of age, the minor's guardian or conservator of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court:

(1) For an accounting by the custodian or the custodian's legal representative; or

(2) For a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under § 35-7-118, to which the minor or the minor's legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The court, in a proceeding under this chapter or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d) If a custodian is removed under § 35-7-119(f), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.



§ 35-7-121 - Termination of custodianship.

(a) The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(1) The minor's attainment of twenty-one (21) years of age; provided, that this transfer can be withheld until the minor's attainment of up to twenty-five (25) years of age if the instrument so provides, and if the gift is an inter vivos gift, the instrument further expressly states that deferring termination of custodianship beyond the minor's attainment of twenty-one (21) years of age will cause the transfer to be a gift of a future interest which may have adverse federal and state gift tax consequences; or

(2) The minor's death.

(b) At any time a custodian may transfer part or all of the custodial property to a qualified minor's trust without court order. The transfer terminates the custodianship to the extent of the transfer.



§ 35-7-122 - Applicability.

This chapter also applies to a transfer made on or after October 1, 1992, if:

(1) The transfer purports to have been made under the Tennessee Uniform Gifts to Minors Act; or

(2) The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this chapter is necessary to validate the transfer.



§ 35-7-123 - Effect on existing custodianships.

(a) Any transfer of custodial property as now defined in this chapter, including transfers of real property, made before October 1, 1992, is validated, notwithstanding that there was no specific authority in the Tennessee Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b) This chapter applies to all transfers made before October 1, 1992, in a manner and form prescribed in the Tennessee Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships beyond eighteen (18) years of age of the minor which were in existence on October 1, 1992.



§ 35-7-124 - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



§ 35-7-125 - Repeals prior act.

The Tennessee Uniform Gifts to Minors Act, formerly compiled in this chapter, is repealed. To the extent that this chapter, by virtue of § 35-7-123, does not apply to transfers made in a manner prescribed in the Tennessee Uniform Gifts to Minors Act or to the powers, duties and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of the Tennessee Uniform Gifts to Minors Act does not affect those transfers or those powers, duties and immunities.



§ 35-7-126 - Severability.

If any provisions of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.






Chapter 8 - Uniform Act for Simplification of Fiduciary Security Transfers [Repealed.]



Chapter 9 - Administration of Private Foundations, Charitable Trusts or Split-Interest Trusts

§ 35-9-101 - Prohibited acts.

In the administration of any trust that is a "private foundation," as defined in § 509 of the Internal Revenue Code of 1954, a "charitable trust," as defined in § 4947(a)(1) of the Internal Revenue Code of 1954, or a "split-interest trust," as defined in § 4947(a)(2) of the Internal Revenue Code of 1954, the following acts are prohibited:

(1) Engaging in any act of self-dealing, as defined in § 4941(d) of the Internal Revenue Code of 1954, that would give rise to any liability for the tax imposed by § 4941(a) of the Internal Revenue Code of 1954;

(2) Retaining any excess business holdings (as defined in § 4943(c) of the Internal Revenue Code of 1954) that would give rise to any liability for the tax imposed by § 4943(a) of the Internal Revenue Code of 1954;

(3) Making any investments that would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of § 4944 of the Internal Revenue Code of 1954, so as to give rise to any liability for the tax imposed by § 4944(a) of the Internal Revenue Code of 1954; or

(4) Making any taxable expenditures (as defined in § 4945(d) of the Internal Revenue Code of 1954) that would give rise to any liability for the tax imposed by § 4945(a) of the Internal Revenue Code of 1954; provided, that this section does not apply either to those split-interest trusts or to amounts of those split-interest trusts that are not subject to the prohibitions applicable to private foundations by reason of § 4947 of the Internal Revenue Code of 1954.



§ 35-9-102 - Distribution of amounts to avoid tax liability.

In the administration of any trust that is a private foundation or that is a charitable trust, there shall be distributed, for the purposes specified in the trust instrument, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by § 4942(a) of the Internal Revenue Code of 1954.



§ 35-9-103 - Applicability of §§ 35-9-101 and 35-9-102.

Sections 35-9-101 and 35-9-102 do not apply to any trust to the extent that a court of competent jurisdiction determines that the application would be contrary to the terms of the instrument governing the trust and that the same may not properly be changed to conform to those sections.



§ 35-9-104 - Powers of courts and attorney general unimpaired.

Nothing in this chapter shall impair the rights and powers of the courts or the attorney general and reporter of this state with respect to any trust.



§ 35-9-105 - References to Internal Revenue Code.

All references to sections of the Internal Revenue Code of 1954 include future amendments to those sections and corresponding provisions of future internal revenue laws.



§ 35-9-106 - Authority to amend trust for tax benefits.

(a) It is the purpose of this section to preserve the intent of testators and grantors of testamentary and inter vivos charitable remainder trusts created prior to and after August 31, 1972, by minimizing the imposition of federal income and excise taxes, imposed upon the assets of such trusts, and thereby preserving the maximum amount of the trust assets for the charitable, educational, religious and benevolent purposes for which their remainders were intended. The attorney general and reporter shall perform such acts as, in the attorney general and reporter's opinion, will result in the effectuation of this declaration of purpose.

(b) (1) Notwithstanding any provisions to the contrary in the governing instrument or in any other law of this state, the trustee of any split-interest trust as defined in § 4947(a)(2) of the Internal Revenue Code of 1954, with the consent of all the beneficiaries under the governing instrument, may, without application to any court and either before or after the funding of the trust, amend the governing instrument to conform to §§ 170(f), 642(c)(5), 664, 2055(e), and 2522(c) of the Internal Revenue Code of 1954, to the extent applicable, by executing a written amendment to the trust for that purpose. Consent shall not be required as to individual beneficiaries not living at the time of amendment or as to charitable beneficiaries not named or not in existence at the time of amendment. The possibility of beneficial interests arising after the amendment of the governing instruments shall not defeat the ability to amend. In the case of an individual beneficiary not competent to give consent, the consent of the beneficiary's guardian or conservator, if any, or the consent of a guardian ad litem appointed by a court of competent jurisdiction, shall be treated as the consent of the beneficiary. A copy of the proposed amendment, executed by the trustee and consented to by all beneficiaries whose consent is required under this subdivision (b)(1), shall be delivered in person or by registered mail to the attorney general and reporter. The attorney general and reporter may, within sixty (60) days after receipt of the proposed amendment, indicate by registered mail to the trustee any specific objections to the proposed amendment, in which event subdivision (b)(2) shall apply if the attorney general and reporter does not withdraw the objections. In the case of any amendment to a trust created by will or to a trust created by inter vivos instrument, unless otherwise provided, the amendment shall be deemed to apply as of the date of death of the decedent or as of the date of gift.

(2) In the event that all of the trustees and beneficiaries under the governing instrument do not consent to the amendment, or in the event there are no named beneficiaries, any court of competent jurisdiction shall have the power to amend the governing instrument in accordance with subdivision (b)(1) upon petition of the trustee or any beneficiary and upon a subsequent finding by the court that the testator's or the grantor's intention would not be defeated by the amendment. A copy of the petition shall be delivered in person or by registered mail to the attorney general and reporter.

(3) Unless otherwise expressly provided in the governing instrument, any devise, bequest or transfer in a testamentary or inter vivos trust for religious, educational, charitable or benevolent uses to be determined by the trustee or any other person shall be made only to organizations and for purposes within the meaning of §§ 170(c), 2055(a), and 2522(a) of the Internal Revenue Code of 1954.

(4) This section also applies to executors and administrators of estates of decedents whose wills create trusts described in subdivision (b)(1).

(c) All references to sections of the Internal Revenue Code of 1954 refer to the Internal Revenue Code of 1954 as it exists on August 31, 1972. All references to the Internal Revenue Code of 1954 in subdivisions (b)(1) and (3) refer to the Internal Revenue Code of 1954 as it exists on June 4, 1975.

(d) This section applies in the case of all decedents dying after December 31, 1969, and in the case of all irrevocable inter vivos trusts created after July 31, 1969.



§ 35-9-107 - Reformation of trusts to comply with tax regulations.

(a) It is the purpose of this section to permit and authorize the reformation of certain inter vivos and testamentary charitable remainder trusts created prior to and after December 10, 1998, to comply with applicable federal tax regulations regarding qualifying payments to noncharitable beneficiaries. Such reformations shall be permitted and authorized upon the unanimous written consent of all living individual grantors, living individual beneficiaries, charitable remainder beneficiaries named or otherwise provided for in the trust agreement, and the trustee, with the concurrence of the attorney general and reporter. The attorney general and reporter shall perform such acts as, in the attorney general and reporter's opinion, will effectuate this declaration of purpose.

(b) (1) Notwithstanding any provision to the contrary in the governing instrument or in any other law of this state, the trustee of any charitable remainder trust described in § 1.664-3(a)(1)(i)(b) of the Internal Revenue Code Regulations, as currently adopted, or as may be subsequently amended, may, without application to any court and either before or after the funding of such trust, reform the trust to meet the definition of a charitable remainder unitrust described in § 1.664-3(a)(1)(i)(c) of the Internal Revenue Code Regulations, as currently adopted, or as may be subsequently amended. In order to effectuate this reformation, the trustee shall obtain the written consent of all living grantors, living beneficiaries, charitable beneficiaries named or otherwise provided for in the trust agreement, and the trustee, together with the written concurrence of the attorney general and reporter. If the charitable beneficiary is to be determined by a person having discretion to select or name the charitable beneficiary at the time the trust terminates, the consent of that person shall be required. Consent shall not be required as to individual beneficiaries or grantors not living at the time of reformation or as to charitable remainder beneficiaries not named or not in existence at the time of reformation.

(2) The possibility of beneficial interests arising after the reformation of the trust instrument shall not defeat the ability to reform the trust pursuant to this section. In the case of an individual beneficiary or grantor not competent to give consent, the consent of that beneficiary's or grantor's guardian or conservator, if any, or the consent of a guardian ad litem appointed by a court of competent jurisdiction, shall be treated as the consent of the beneficiary or grantor. A copy of the proposed reformation, executed by the trustee and consented to by all living grantors, living beneficiaries, and charitable beneficiaries named or otherwise provided for in the trust agreement, shall be delivered to the attorney general and reporter. The attorney general and reporter shall, within thirty (30) days after receipt, either concur with the proposed reformation or state any specific objections to the proposed reformation in writing and delivered to the trustee by registered mail. If the attorney general and reporter state objections and those objections are not resolved to the attorney general's and reporter's satisfaction or the attorney general and reporter does not withdraw the objections, subdivision (b)(3) shall apply.

(3) In the event that all of the living grantors, living beneficiaries, and charitable remainder beneficiaries do not consent to the reformation, any court of competent jurisdiction shall have the power to reform the governing instrument in accordance with subdivision (b)(1) upon petition by the trustee or any beneficiary. A copy of the petition shall be delivered in person or by registered mail to the attorney general and reporter.



§ 35-9-108 - Information or actions that can not be required.

(a) For the purposes of this section, "private foundation" has the same meaning ascribed to "private foundation" in § 509(a) of the Internal Revenue Code of 1986, as amended.

(b) No private foundation shall be required by a department, agency, board, or other entity of state or local government to:

(1) Disclose the race, religion, gender, national origin, socioeconomic status, age, ethnicity, disability, marital status, or sexual orientation of:

(A) The foundation's employees, officers, directors, trustees, or contributors, without the prior written consent of the individual or individuals in question; or

(B) Any individual, or of the employees, officers, directors, trustees, members, or owners of any entity, that has received monetary or in-kind contributions or grants from, or contracted with, the foundation, without the prior written consent of the individual or individuals in question;

(2) Hire, appoint, or elect an individual of any particular race, religion, gender, national origin, socioeconomic status, age, ethnicity, disability, marital status, or sexual orientation as an employee, officer, director, or trustee of the foundation;

(3) Disqualify, remove, or prohibit service of an individual as an officer, director, or trustee of the foundation based upon such individual's familial relationship to other officers, directors, or trustees of the foundation or a contributor to the foundation;

(4) Hire, appoint, or elect an individual as an officer, director, or trustee of the foundation who does not share a familial relationship with the other officers, directors, or trustees of the foundation or with a contributor to the foundation; or

(5) Except as a lawful condition or requirement on the expenditure of particular funds imposed by the contributor or grantor of such funds, distribute the foundation's funds to, or contract with, any individual or entity based upon the:

(A) Race, religion, gender, national origin, socioeconomic status, age, ethnicity, disability, marital status, or sexual orientation of the individual or of the employees, officers, directors, trustees, members, or owners of the entity; or

(B) Populations, locales, or communities served by the individual or entity.






Chapter 10 - Uniform Management of Institutional Funds Act

Part 1 - Uniform Management of Institutional Funds Act of 1973 [Repealed.]



Part 2 - Uniform Prudent Management of Institutional Funds Act

§ 35-10-201 - Short title.

This part shall be known and may be cited as the "Uniform Prudent Management of Institutional Funds Act."



§ 35-10-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community;

(2) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use;

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund;

(4) "Institution" means:

(A) A person, other than an individual, organized and operated exclusively for charitable purposes;

(B) A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; and

(C) A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated;

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. "Institutional fund" does not include:

(A) Program-related assets;

(B) A fund held for an institution by a trustee that is not an institution; or

(C) A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund;

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment; and

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 35-10-203 - Standard of conduct in managing and investing institutional fund.

(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this part, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution:

(1) May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2) Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d) An institution may pool two (2) or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(A) General economic conditions;

(B) The possible effect of inflation or deflation;

(C) The expected tax consequences, if any, of investment decisions or strategies;

(D) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(E) The expected total return from income and the appreciation of investments;

(F) Other resources of the institution;

(G) The needs of the institution and the fund to make distributions and to preserve capital; and

(H) An asset's special relationship or special value, if any, to the charitable purposes of the institution;

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution;

(3) Except as otherwise provided by law other than this part, an institution may invest in any kind of property or type of investment consistent with this section;

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification;

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, distribution requirements, and other circumstances of the institution and the requirements of this part; and

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.



§ 35-10-204 - Appropriation for expenditure or accumulation of endowment fund -- Rules of construction.

(a) Subject to the intent of a donor expressed in the gift instrument and to subsection (d), an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) The duration and preservation of the endowment fund;

(2) The purposes of the institution and the endowment fund;

(3) General economic conditions;

(4) The possible effect of inflation or deflation;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution; and

(7) The investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subsection (a), a gift instrument must specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents, issues, or profits", or "to preserve the principal intact", or words of similar import:

(1) Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a).

(d) The appropriation for expenditure in any year of an amount greater than seven percent (7%) of the fair market value of an endowment fund, calculated on the basis of market values determined at least quarterly and averaged over a period of not less than three (3) years immediately preceding the year in which the appropriation for expenditure was made, creates a rebuttable presumption of imprudence. For an endowment fund in existence for fewer than three (3) years, the fair market value of the endowment fund must be calculated for the period the endowment fund has been in existence. This subsection (d) does not:

(1) Apply to an appropriation for expenditure permitted under law other than this part or by the gift instrument; or

(2) Create a presumption of prudence for an appropriation for expenditure of an amount less than or equal to seven (7%) percent of the fair market value of the endowment fund.



§ 35-10-205 - Delegation of management and investment functions.

(a) Subject to any specific limitation set forth in a gift instrument or in law other than this part, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subsection (a) is not liable for the decisions or actions of an agent to which the function was delegated.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this state other than this part.



§ 35-10-206 - Release or modification of restrictions on management, investment, or purpose.

(a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the attorney general and reporter of the application, and the attorney general and reporter must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the attorney general and reporter of the application, and the attorney general and reporter must be given an opportunity to be heard.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, sixty (60) days after notification to the attorney general and reporter, may release or modify the restriction, in whole or part, if:

(1) The institutional fund subject to the restriction has a total value of less than one hundred fifty thousand dollars ($150,000). This dollar limit shall increase by an amount of five thousand dollars ($5,000) on July 1, 2011, and on each July 1 in subsequent years;

(2) More than twenty (20) years have elapsed since the fund was established; and

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.



§ 35-10-207 - Reviewing compliance.

Compliance with this part is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.



§ 35-10-208 - Application to existing institutional funds.

This part applies to institutional funds existing on or established after July 1, 2007. As applied to institutional funds existing on July 1, 2007, this part governs only decisions made or actions taken on or after July 1, 2007.



§ 35-10-209 - Relation to Electronic Signatures in Global and National Commerce Act.

This part modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, compiled in 15 U.S.C. § 7001 et seq., but does not modify, limit, or supersede § 101 of that act, codified in 15 U.S.C. § 7001(a), or authorize electronic delivery of any of the notices described in § 103 of that act, codified in 15 U.S.C. § 7003(b).



§ 35-10-210 - Uniformity of application and construction.

In applying and construing the uniform act set out in this part, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.









Chapter 11 - Fundraising for Catastrophic Illnesses

§ 35-11-101 - Funds placed in trust -- Trustee.

(a) All funds raised to meet the medical or related expenses of a named individual suffering from a catastrophic illness shall be placed in trust with a bank or trust company organized and doing business under the laws of any state or territory of the United States, including the District of Columbia, and authorized to do business in this state. The trustee of this trust shall be either an individual, or a bank or trust company. The funds placed with a bank or trust company shall be considered to be held in trust, and the bank or trust company considered a trustee, as those terms are used in this chapter, if the bank or trust company maintains the funds in its name as custodian for the benefit of the injured individual, and limits disbursements to those for which the funds are raised or that are permitted by §§ 35-11-103 and 35-11-105.

(b) As used in this chapter, "catastrophic illness" includes organ transplants.



§ 35-11-102 - Trust relationship prerequisite to accepting contributions -- Beneficiaries.

(a) Before accepting any contributions for such fundraising activities, the organizer or promoter shall enter into a trust relationship with a bank or trust company or shall establish a trust in the name of an individual, "___________________ [name of beneficiary] trust, ___________________ trustee", or words to the same effect; provided, that if in violation of this chapter contributions are accepted prior to entering into the trust relationship, then those contributions shall be placed in trust immediately upon establishment of the required trust relationship.

(b) The beneficiary of the trust shall be the named individual for whom the funds are being raised.

(c) Contingent beneficiaries shall be selected as provided in § 35-11-103.

(d) On the establishment of a trust for purposes regulated by this chapter, the trustee shall file written notice of the establishment of the trust on forms prescribed by the secretary of state with the division of charitable solicitation in the office of the secretary of state. No person or entity may solicit funds on behalf of an individual with a catastrophic illness that is subject to this chapter prior to the filing of this notice with the division. For any trust regulated under this chapter on July 1, 2007, the notice shall be filed on or before August 1, 2007.

(e) A trustee, other than a bank or trust company acting as trustee, shall file an accounting of the trust with the division of charitable solicitations each year on the anniversary of the establishment of the trust.



§ 35-11-103 - Transfer of remaining funds -- Contingent beneficiaries.

(a) If the expenses of the illness of the beneficiary are less than the funds held in trust or the beneficiary dies before the funds held in trust are depleted, any remaining balance shall be transferred to the contingent beneficiary.

(b) When the trust is established, the named beneficiary shall select the manner in which a contingent beneficiary shall be named. If the named beneficiary is a minor or is incompetent, the parent or guardian shall select the manner in which a contingent beneficiary shall be named. The selection of the contingent beneficiary shall be made as follows:

(1) An institution involved in research to find a cure for a catastrophic illness shall be named;

(2) An individual, if known, who suffers from a catastrophic illness and is in need of financial help for valid reimbursable medical expenses, as defined in § 35-11-105, shall be named; or

(3) The trustee shall be authorized to select:

(A) An institution involved in research to find a cure for a catastrophic illness; or

(B) An individual who suffers from a catastrophic illness whether the name of such individual is known at the death of the named beneficiary or comes to the attention of the trustee within one (1) year after the death of the named beneficiary. The selection of this individual by the trustee is not limited to an individual for whom a trust has been established at the bank or trust company. If an individual beneficiary cannot be named within one (1) year, the option in subdivision (b)(3)(A) shall automatically occur.

(c) Modification of the selection of the contingent beneficiary may be made before the death of the named beneficiary or before the disbursement of funds to the selected contingent beneficiary.

(d) The transfer to a contingent beneficiary shall occur as quickly as is reasonably feasible.



§ 35-11-104 - Payment and deposit of contributions.

(a) All contributions for funds raised in accordance with this chapter made by check shall be made payable to the bank or trust company or the trust established by this chapter.

(b) All cash contributions shall be deposited as quickly as is reasonably feasible to the trust.



§ 35-11-105 - Disbursement of funds -- Valid reimbursable medical expenses.

(a) Funds shall be disbursed by the trustee upon the presentation of a statement for valid reimbursable medical expenses incurred by the named individual for the treatment of the catastrophic illness and for the payment of reasonable solicitation costs and expenses, when appropriate, incurred by the organizer, promoter or solicitor.

(b) "Valid reimbursable medical expenses" are those deductible medical expenses described in the Internal Revenue Code.



§ 35-11-106 - Powers of institutions apply to trusts.

All powers and authority that are conferred on banks and trust companies in the administration and maintenance of trust funds in those institutions shall also apply to trusts created by this chapter.



§ 35-11-107 - Civil penalties -- Appeal.

In addition to any other penalty or remedy available under law, the secretary of state or the designee of the secretary may assess a civil penalty, pursuant to § 48-101-514, against any person or entity that violates a provision of this chapter. The person or entity against whom the penalty is assessed shall have appeal rights pursuant to § 48-101-514.



§ 35-11-108 - Right to inspect records for trusts.

The secretary of state or the secretary's designee shall have the right to inspect the records for trusts established under this part, subject to title 45, chapter 10 and the Federal Right to Financial Privacy Act, compiled in 12 U.S.C. § 3401 et seq.



§ 35-11-109 - Subpoena power.

The secretary of state or the secretary's designee shall have the right to issue subpoenas to obtain records relevant to a solicitation or a trust established under this part, subject to title 45, chapter 10 and the Federal Right to Financial Privacy Act, compiled in 12 U.S.C. § 3401 et seq.



§ 35-11-110 - Rules and regulations.

The secretary of state may adopt rules and regulations to carry out this chapter in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 35-11-111 - Unlawful fundraising.

(a) It is an offense for any fundraising to occur for the purposes described in §§ 35-11-101 and 35-11-102 in violation of this chapter.

(b) It is an offense for trust funds raised for the purposes described in §§ 35-11-101 and 35-11-102 to be distributed in violation of this chapter.

(c) A violation of subsection (a) or (b) is a Class B misdemeanor.



§ 35-11-112 - Exemptions.

(a) (1) This chapter shall not apply to any nonprofit corporation that is:

(A) Incorporated under the laws of Tennessee;

(B) Exempt from federal income taxation under 26 U.S.C. § 501(c)(3); and

(C) Requested by a patient or a patient's family to raise funds for an organ transplant for a specific individual.

(2) Any funds remaining in a particular account shall revert to the general fund of the corporation to be used to assist other similarly situated persons.

(b) (1) This chapter shall not apply to any nonprofit corporation that:

(A) Is incorporated under the laws of Tennessee and is exempt from federal income taxation under 26 U.S.C. § 501(c)(3); and

(B) Solicits and accepts contributions of funds for the purpose of providing minors suffering from a catastrophic illness with nonmedical gifts or benefits to fulfill a desire or wish of the minor.

(2) A portion of such funds may be used to provide appropriate adult supervision if required by the gift.

(3) Any such funds raised for a particular minor and unexpended shall revert to the general fund of the corporation to be used to provide gifts or benefits for a similar minor.






Chapter 12 - Uniform Transfer on Death Security Registration

§ 35-12-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Transfer on Death Security Registration Act."



§ 35-12-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner;

(2) "Devisee" means any person designated in a will to receive a disposition of real or personal property;

(3) "Heirs" means those persons, including the surviving spouse, who are entitled under the statutes of intestate succession to the property of a decedent;

(4) "Person" means an individual, a corporation, an organization, or other legal entity;

(5) "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status;

(6) "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership;

(7) "Register," including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities;

(8) "Registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities;

(9) "Security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account;

(10) "Security account" means a:

(A) Reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death;

(B) Custody account or an investment management account with a trust company or a trust division of a bank with trust powers, including the securities in the account, a cash balance in the account, cash, cash equivalents, interest, earnings, or dividends earned or declared on a security in the account, whether or not credited to the account before the owner's death; or

(C) Cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death; and

(11) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.



§ 35-12-103 - Who may obtain beneficiary form -- Owners hold as joint tenants.

Only individuals whose registration of a security shows sole ownership by one (1) individual or multiple ownership by two (2) or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.



§ 35-12-104 - Authorization.

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.



§ 35-12-105 - Designation.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.



§ 35-12-106 - Evidence of beneficiary form.

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by the words "pay on death" or the abbreviation "POD," after the name of the registered owner and before the name of a beneficiary.



§ 35-12-107 - No effect until death.

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be cancelled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.



§ 35-12-108 - Effect upon death.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners, compliance with any applicable requirements of the registering entity, and procurement of any inheritance tax waiver as required by § 67-8-417, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.



§ 35-12-109 - Registration.

(a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this chapter.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this chapter.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with § 35-12-108 and does so in good faith reliance on the registration, on this chapter, and on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this chapter do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this chapter.

(d) The protection provided by this chapter to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.



§ 35-12-110 - Transfer.

(a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this chapter and is not testamentary.

(b) This chapter does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.



§ 35-12-111 - Establishment of terms and conditions.

(a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for registrations in beneficiary form, and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one (1) or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

(1) Sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown Jr.

(2) Multiple owners-sole beneficiary: John S. Brown, Mary B Brown JT TEN TOD John S. Brown Jr.

(3) Multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown, Mary B. Brown JT TEN TOD, John S. Brown Jr. SUB BENE, Peter Q. Brown or John S. Brown, Mary B. Brown JT TEN TOD, John S. Brown Jr. LDPS.



§ 35-12-112 - Construction.

(a) This chapter shall be liberally construed and applied to promote its underlying purposes and policy and to make uniform the laws with respect to the subject of this chapter among states enacting it.

(b) Unless displaced by the particular provisions of this chapter, the principles of law and equity supplement its provisions.



§ 35-12-113 - Application.

This chapter applies to registrations of securities in beneficiary form made before or after July 1, 1995, by decedents dying on or after July 1, 1995.






Chapter 13 - Charitable Beneficiaries

§ 35-13-101 - Short title.

This chapter shall be known and may be cited as, the "Tennessee Charitable Beneficiaries Act of 1997."



§ 35-13-102 - Purpose -- Chapter definitions.

(a) This chapter declares that the public policy of Tennessee, as declared in its cases and statutes, favors gifts to charity that improve the general welfare through acts of philanthropy.

(b) As used in this chapter, unless the context otherwise requires:

(1) "Attorney general and reporter" means the attorney general and reporter of Tennessee or the attorney general and reporter's designee;

(2) "Charitable beneficiary" means the United States, any state that is part of the United States, or any political subdivision of a state, the District of Columbia, any corporation, trust, fraternal society or other organization described in §§ 170(b)(1)(A), 170(c), 2055(a) and 2522(a) of the Internal Revenue Code that is exempt from taxation under § 501(c)(3) of the Internal Revenue Code, or any church, synagogue, other religious organization, or any other organization, entity or association to which a gift would be deductible under §§ 170(b)(1)(A), 170(c), 2055(a) and 2522(a) of the Internal Revenue Code;

(3) "Charitable gift" means any gift clearly intended for charitable purposes;

(4) "Charitable purpose" means any purpose generally considered charitable at common law, or for any charitable purpose under any section of Tennessee Code Annotated, or for any purpose described in §§ 170(b)(1)(A), 170(c), 2055(a) and 2522(a) of the Internal Revenue Code. A reference to the applicable section or sections of Tennessee Code Annotated or the Internal Revenue Code sufficiently describes the charitable purposes of the gift;

(5) "Court" means the chancery court or other court exercising equity jurisdiction or a probate court of record;

(6) "Discretionary charitable gift" means a charitable gift that has indefinite beneficiaries, objects, purposes or subjects;

(7) "Donor" means the person making the lifetime or testamentary charitable gift;

(8) "Gift instrument" means a will, deed, grant, conveyance, trust agreement, memorandum, writing or other governing document that creates the charitable gift;

(9) "Internal Revenue Code" means the Internal Revenue Code of 1986; and

(10) "Tax-exempt" means that the organization, trust or beneficiary referred to is one that is described in § 501(c)(3) of the Internal Revenue Code.

(c) The words "humane," "beneficial," "beneficent," "worthy," "philanthropic," "humanitarian" or their derivatives or similar language in the gift instrument shall be presumed to be synonyms for "charitable" as used in this chapter, unless expressly indicated not to be charitable by the context in which they are used.



§ 35-13-103 - Gift instrument to control disposition of gift.

A gift instrument that specifies the charitable beneficiaries, objects, purposes or subjects of the charitable gift controls the disposition or administration of the charitable gift, except as provided in §§ 35-13-106 [repealed] and 35-13-107.



§ 35-13-105 - Discretionary charitable gifts.

When the donor makes a discretionary charitable gift the following provisions apply:

(1) The person to whom discretion is given shall choose the charitable beneficiaries and charitable purposes within a reasonable time after having accepted the duty to select the beneficiaries or purposes of the discretionary charitable gift.

(2) If a donor makes a testamentary discretionary charitable gift not in trust and does not expressly designate the person to select the charitable beneficiaries or the charitable purposes, the personal representative of the donor's estate shall select the beneficiaries or the charitable purposes, or both, of the gift.

(3) If a donor makes a testamentary discretionary charitable gift in trust and does not expressly designate the person to select the charitable beneficiaries or the charitable purposes, the trustee shall select the charitable beneficiaries or the charitable purposes, or both, of the gift and, if appropriate, shall establish a trust or charitable corporation or other legal entity to implement the discretionary charitable gift.

(4) If the court receives notice that the person having the discretion is not ready, willing or able to perform the selection duties within a reasonable time or to establish the trust or other organization, the court shall select the person to exercise the discretion. If the discretionary gift is in trust, the court may exercise the power granted under § 35-1-101 [repealed].



§ 35-13-107 - Change in tax-exempt status of beneficiary.

IF:

(1) a gift made to a trust is to take effect at a date later than the date of the gift instrument; and

(2) when the gift instrument is executed, the gift to the trust would qualify for a charitable deduction under the Internal Revenue Code if the gift were then effective; and

(3) the trust, or beneficiary of the trust, loses its tax-exempt status before the gift takes effect; THEN

the donor shall be presumed to have intended that the trust should be tax-exempt when the gift was to take effect, unless the donor clearly indicated in the gift instrument that the designated beneficiary should receive the gift even if the gift is not eligible for the charitable deduction. The court has jurisdiction to reform the trust by selecting another tax-exempt beneficiary, or to select another tax-exempt trust, and to select one (1) or more charitable purposes of the gift.



§ 35-13-108 - Validity under rules of remoteness or rule against perpetuities.

No charitable gift shall fail for remoteness of vesting or for any violation of the rule against perpetuities.



§ 35-13-109 - Validity where no trustee.

No trust to which a charitable gift or a discretionary charitable gift is or has been made shall fail for lack of a trustee. If there is no trustee, the title to any trust property intended for a charitable purpose shall vest in the clerk of the court that has jurisdiction and venue of the trust as determined under § 35-13-110 until the court either appoints a trustee or orders distribution of the gift.



§ 35-13-110 - Attorney general and reporter to be party to court actions affecting gifts -- Court approval of disposition.

(a) In all court actions directly affecting the amount, administration or disposition of a charitable gift or a discretionary charitable gift, the court may require that the attorney general and reporter be made a party to represent the charitable beneficiaries, potential charitable beneficiaries and all citizens of the state of Tennessee in all legal matters pertaining to the amount, administration and disposition of a charitable gift or discretionary charitable gift. The attorney general and reporter may sue and be sued, and, insofar as the suit against the attorney general and reporter is against the state, the state expressly consents to be sued. The attorney general and reporter may designate a district attorney general to prosecute or defend any court action.

(b) It is unlawful to settle any litigation concerning the validity of a charitable gift or discretionary charitable gift without first obtaining the approval of the court. The court shall approve a settlement only after determining that the interest of the people of the State of Tennessee, as true beneficiaries of any charitable gift, has been served.



§ 35-13-111 - Venue of court action.

(a) If the gift instrument is a will and the estate is in administration, or if the gift under a will is not in trust, the venue of any court action is in the county in which the donor's will was or is being administered.

(b) If the gift instrument is an inter-vivos trust or a testamentary trust under a fully administered will, venue of any court action shall be in any county in which a trustee resides, or is located if not an individual, or in which a majority of the beneficiaries, or potential beneficiaries, reside or are located.

(c) If neither subsection (a) or (b) apply, venue is in Davidson County, Tennessee, in a court of competent jurisdiction; provided, that the court may transfer the court action to a more convenient forum.

(d) With the consent of the court in which an action is pending, the parties may waive the venue provisions of subsections (a), (b) and (c).



§ 35-13-112 - Trust in violation of state or federal law.

If the department of revenue makes a written determination that the operation of a charitable trust violates § 35-9-101 or if the Internal Revenue Service makes such a written determination with respect to the corresponding provisions of the Internal Revenue Code, and provides the written determination to the trustee, the trustee shall furnish a copy of the determination to the attorney general and reporter, and any other person may notify the attorney general and reporter of the determination. The attorney general and reporter may take any action that is deemed necessary to protect the interest of the people of the state of Tennessee.



§ 35-13-113 - Construction with other laws.

This chapter is deemed cumulative to any equitable doctrine or remedy or statute having for its object the same or similar purposes of this chapter.



§ 35-13-114 - Cy pres.

Section 35-15-413 shall also apply to charitable gifts, as defined in § 35-13-102, whether given before or after April 12, 2007, on the same basis as charitable trusts.






Chapter 14 - Uniform Prudent Investor Act

§ 35-14-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Uniform Prudent Investor Act of 2002."



§ 35-14-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Governing instrument" means:

(A) A will, deed, trust instrument or agency agreement;

(B) For purposes of subdivision (1)(A), an agency agreement includes but is not limited, to any agreement under which any delegation is made, either pursuant to § 35-15-807 or by anyone holding a power or duty pursuant to chapter 15, part 12;

(2) "Trust" means any fiduciary relationship created by a governing instrument; and

(3) "Trustee" means any fiduciary as defined in § 35-15-103.



§ 35-14-103 - Prudent investor rule.

(a) Except as otherwise provided in subsection (b), a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this chapter.

(b) The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reliance on the provisions of the trust.



§ 35-14-104 - Standard of care -- Portfolio strategy -- Risk and return objectives.

(a) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(b) A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that a trustee may consider in investing and managing trust assets of the following are relevant to the trust or its beneficiaries:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5) The expected total return from income and the appreciation of capital;

(6) Other resources of the beneficiaries;

(7) Needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(8) An asset's special relationship or special value, if any, to the purposes of the trust or to one (1) or more of the beneficiaries.

(d) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e) In addition to the permissible investments listed in §§ 35-3-102 -- 35-3-111, a trustee may invest in any kind of property or type of investment consistent with the standards of this chapter.

(f) A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise.

(g) The powers granted by this section to trustees, guardians and other fiduciaries shall be in addition to the powers existing under other provisions of this code authorizing investments by fiduciaries.



§ 35-14-105 - Diversification.

(a) A trustee shall diversify the investments of the trust:

(1) Unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying, or

(2) Except as otherwise provided in subsection (b).

(b) (1) In the absence of express provisions to the contrary in the governing instrument, a fiduciary may without liability continue to hold property received into a trust at its inception or subsequently added to it or acquired pursuant to proper authority if and as long as the fiduciary, in the exercise of good faith and reasonable prudence, discretion and intelligence, may consider that retention is in the best interest of the trust and its beneficiaries or in furtherance of the goals of the trustor as determined from that instrument. Such property may include capital stock in the corporate fiduciary and stock in any corporation controlling, controlled by or under common control with such fiduciary; and the fiduciary may acquire additional shares of such stock by stock dividends, stock splits, exchanges and conversions for other stock or debentures and exercise of rights to acquire stock of the corporation or another corporation acquiring the stock of the corporation by merger, consolidation or reorganization.

(2) In the absence of express provisions to the contrary in the governing instrument, a deposit of trust funds at interest in any bank, savings and loan association or other financial institution (including the fiduciary and an affiliated depository institution) shall be a qualified investment to the extent that such deposit is insured under any present or future law of the United States. The fiduciary may also hold deposits in such institutions without interest in reasonable amounts and for reasonable times for operating expenses, anticipated distributions and pending investments.

(c) (1) Notwithstanding any other provision of this chapter to the contrary, and except as otherwise provided in the governing instrument, the duties of a trustee regarding the acquisition, retention or ownership of a contract of insurance on the life of the grantor of the trust, or on the lives of the grantor and the grantor's spouse, children, grandchildren, or parents, do not include a duty to:

(A) Determine whether any contract of life insurance in the trust, or to be acquired by the trust, is or remains a proper investment;

(i) As to the type of insurance contract;

(ii) As to the quality of the insurance company;

(iii) Or otherwise.

(B) Diversify the investment; or

(C) Exercise any policy options, rights, or privileges available under any contract of life insurance in the trust, including any right to borrow the cash value or reserve of the policy, acquire a paid-up policy, or convert to a different policy.

(2) The trustee is not liable to the beneficiaries of the contract of insurance or to any other party for loss arising from the absence of these duties regarding insurance contracts under this subsection (c).



§ 35-14-106 - Duties at inception of trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this chapter.



§ 35-14-107 - Loyalty.

A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.



§ 35-14-108 - Impartiality.

If a trust has two (2) or more beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.



§ 35-14-109 - Investment costs.

In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.



§ 35-14-110 - Reviewing compliance.

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.



§ 35-14-111 - Delegation of investment and management functions.

(a) A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) A trustee who complies with the requirements of subsection (a) is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d) By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.



§ 35-14-112 - Language invoking standard of act.

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this chapter: "investments permissible by law for investment of trust funds," "legal investments," "authorized investments," "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent trustee rule," "prudent person rule," and "prudent investor rule."



§ 35-14-113 - Application to existing trusts.

(a) This chapter applies to trusts existing on and created after July 1, 2002. As applied to trusts existing on July 1, 2002, this chapter governs only decisions or actions occurring after that date.

(b) This section shall not apply in any situation governed by the Uniform Veterans Guardianship Act, compiled in title 34, chapter 5.



§ 35-14-114 - Court authority.

Nothing in this chapter abrogates or restricts the power of an appropriate court in proper cases to direct or permit the fiduciary to deviate from the terms of the governing instrument or restrains a fiduciary from taking any action regarding the making or retention of investments.






Chapter 15 - Tennessee Uniform Trust Code

Part 1 - General Provisions and Definitions

§ 35-15-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Uniform Trust Code."



§ 35-15-102 - Scope.

This chapter applies to express trusts, charitable or noncharitable, and trusts created pursuant to a statute, judgment, or decree that requires the trust to be administered in the manner of an express trust.



§ 35-15-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Action" with respect to an act of a trustee, includes a failure to act;

(2) "Another state" or "other state" means any state other than this state;

(3) "Ascertainable standard" means a standard relating to an individual's health, education, support or maintenance within the meaning of § 2041(b)(1)(A) or § 2514(c)(1) of the Internal Revenue Code of 1986, as in effect on July 1, 2004, or as later amended;

(4) "Beneficial interest" means a distribution interest or a remainder interest; provided, however, that a beneficial interest specifically excludes a power of appointment or a power reserved by a settlor;

(5) "Beneficiary" means a person that:

(A) Has a present or future beneficial interest in a trust, vested or contingent; or

(B) [Deleted by 2013 amendment, effective July 1, 2013.]

(6) "Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in § 35-15-405(a);

(7) "Conservator" has the same meaning as in § 34-1-101;

(8) "Directed trust" means a trust where either through the terms of the trust, an agreement of the qualified beneficiaries or a court order, one or more persons are given the authority to direct or consent to a fiduciary's actual or proposed investment decision, distribution decision, or any other decision of the fiduciary;

(9) "Distribution beneficiary" means a beneficiary who is an eligible distributee or permissible distributee of the income or principal of a trust;

(10) "Distribution interest" means:

(A) An interest, other than a remainder interest, held by a distribution beneficiary under a trust and may be a current distribution interest or a future distribution interest;

(B) Relative to a distribution interest:

(i) Neither the existence of a distribution interest or the provision of services by a spouse in that spouse's capacity as a fiduciary of the trust creating the distribution interest is relevant in the equitable division of marital property;

(ii) None of the factors in subdivision (10)(B)(i) or the exercise or non-exercise of any power or discretion by a spouse in that spouse's capacity as a fiduciary of the trust creating the distribution interest (even if that spouse is also a beneficiary of the trust creating the distribution interest) are relevant to, indicative of or effect the transmutation or other conversion of separate property to community property;

(iii) The expending of any community funds by a spouse in that spouse's capacity as a fiduciary of the trust creating the distribution interest relative to the operation or maintenance of property related to a distribution interest is not relevant to or indicative of, and does not effect a transmutation or other conversion of separate property to community property;

(iv) Any funds expended pursuant to subdivision (10)(B)(iii) shall be valid debts of the trust and shall be repaid to the community with appropriate interest;

(C) A distribution interest is classified as either a mandatory interest, a support interest or a discretionary interest; and although not the exclusive means to create each such respective distribution interest, absent clear and convincing evidence to the contrary, use of the example language accompanying the following definitions of each such respective distribution interest results in the indicated classification of distribution interest:

(i) A mandatory interest means a distribution interest in which the timing of any distribution must occur within one (1) year from the date the right to the distribution arises and the trustee has no discretion in determining whether a distribution shall be made or the amount of such distribution; example distribution language indicating a mandatory interest includes, but is not limited to:

(a) All income shall be distributed to a named beneficiary; or

(b) One hundred thousand dollars ($100,000) a year shall be distributed to a named beneficiary;

(ii) A support interest means a distribution interest that is not a mandatory interest but still contains mandatory language such as "shall make distributions" and is coupled with a standard capable of judicial interpretation; example distribution language indicating a support interest includes, but is not limited to:

(a) The trustee shall make distributions for health, education, maintenance, and support;

(b) Notwithstanding the distribution language used, if a trust instrument containing such distribution language specifically provides that the trustee exercise discretion in a reasonable manner with regard to a discretionary interest, then notwithstanding any other provision of this subdivision (10) defining distribution interests, the distribution interest shall be classified as a support interest;

(iii) A discretionary interest means any interest that is not a mandatory or a support interest and is any distribution interest where a trustee has any discretion to make or withhold a distribution; example distribution language indicating a discretionary interest includes, but is not limited to:

(a) The trustee may, in the trustee's sole and absolute discretion, make distributions for health, education, maintenance, and support;

(b) The trustee, in the trustee's sole and absolute discretion, shall make distributions for health, education, maintenance, and support;

(c) The trustee may make distributions for health, education, maintenance, and support;

(d) The trustee shall make distributions for health, education, maintenance, and support; provided, however, that the trustee may exclude any of the beneficiaries or may make unequal distributions among them; or

(e) The trustee may make distributions for health, education, maintenance, support, comfort, and general welfare;

(f) A discretionary interest may also be evidenced by:

(1) Permissive distribution language such as "may make distributions";

(2) Mandatory distribution language that is negated by the discretionary distribution language contained in the trust such as "the trustee shall make distributions in the trustee's sole and absolute discretion";

(g) An interest that includes mandatory distribution language such as "shall" but is subsequently qualified by discretionary distribution language shall be classified as a discretionary interest and not as a support or a mandatory interest;

(D) (i) To the extent a trust contains distribution language indicating the existence of any combination of a mandatory, support and discretionary interest, that combined interest of the trust shall be divided and treated separately as follows:

(a) The trust shall be a mandatory interest only to the extent of the mandatory distribution language;

(b) The trust shall be a support interest only to the extent of such support distribution language; and

(c) The remaining trust property shall be held as a discretionary interest;

(ii) For purposes of this subdivision (10)(D), a support interest that includes mandatory distribution language such as "shall" but is subsequently qualified by discretionary distribution language, shall be classified as a discretionary interest and not as a support interest;

(11) "Environmental law" means a federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment;

(12) "Excluded fiduciary" means any trustee, trust advisor, or trust protector to the extent that, under the terms of a trust, an agreement of the qualified beneficiaries, or court order:

(A) The trustee, trust advisor, or trust protector is excluded from exercising a power, or is relieved of a duty; and

(B) The power or duty is granted or reserved to another person;

(13) "Fiduciary" means:

(A) A trustee, conservator, guardian, agent under any agency agreement or other instrument, an executor, personal representative or administrator of a decedent's estate, or any other party, including a trust advisor or a trust protector, who is acting in a fiduciary capacity for any person, trust, or estate;

(B) Fiduciary also means a trustee as defined in § 35-14-102;

(C) For purposes of subdivision (13)(A), an agency agreement includes but is not limited to, any agreement under which any delegation is made, either pursuant to § 35-15-807 or by anyone holding a power or duty pursuant to part 12;

(D) For purposes of the definition of fiduciary in this subdivision (13), fiduciary does not mean any person who is an excluded fiduciary as such is defined in this section;

(14) "Foreign" or "foreign country" means any jurisdiction, subdivision, territory or possession thereof, other than that of the United States of America or of a state;

(15) "Foreign jurisdiction" means any jurisdiction, subdivision, territory or possession thereof, other than this state;

(16) "Guardian" has the same meaning as in § 34-1-101. The term does not include a guardian ad litem;

(17) "Interests of the beneficiaries" means the beneficial interests provided in the terms of the trust;

(18) "Internal Revenue Code" means the Internal Revenue Code of 1986, as in effect on July 1, 2004, or as later amended;

(19) "Jurisdiction" with respect to a geographic area, includes a state or country;

(20) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity;

(21) "Power of appointment" means:

(A) An inter vivos or testamentary power to direct the disposition of trust property, other than a distribution decision made by a trustee or other fiduciary to a beneficiary;

(B) Powers of appointment are held by the person to whom such power has been given, and not by a settlor in that person's capacity as settlor;

(22) "Power of withdrawal" means a presently exercisable general power of appointment other than a power:

(A) Exercisable by a trustee and limited by an ascertainable standard; or

(B) Exercisable by another person only upon consent of the trustee or a person holding an adverse interest;

(23) "Property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein;

(24) "Qualified beneficiary" means a beneficiary who, assuming the nonexercise of all powers of appointment and the nonoccurrence of any event not reasonably expected to occur, on the date the beneficiary's qualification is determined:

(A) Is a distributee or permissible distributee of trust income or principal;

(B) Would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in subdivision (24)(A) terminated on that date; or

(C) Would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date;

(D) Notwithstanding any other provisions of this subdivision (24), no ultimate beneficiary or potential ultimate beneficiary shall be a qualified beneficiary;

(i) In determining who is or may be an ultimate beneficiary, all of the following shall be taken into consideration:

(a) The terms of the trust naming any ultimate beneficiary or potential ultimate beneficiary and the intention of the settlor relative to any such beneficiary as expressed in such terms; and

(b) Any terms or provisions related to the exercise of any power by any person naming any ultimate beneficiary or potential ultimate beneficiary and the intention of the person exercising such power relative to any such beneficiary as expressed in such terms or provisions;

(ii) Determined as provided in subdivision (24)(D)(i), an ultimate beneficiary or potential ultimate beneficiary is any beneficiary who the settlor or power holder did not reasonably anticipate would take any interest upon termination of all or any part of a trust absent all other beneficiaries or members of classes of beneficiaries named in the trust instrument or in the exercise of the power, respectively, predeceasing or otherwise not being in existence at the time at which such trust or part thereof terminates;

(iii) By way of example and not in limitation of this subdivision (24)(D), an ultimate beneficiary is a person or persons often included in a trust instrument or under the exercise of a power to take an interest in a trust at the time all or any part of such trust terminates only in a case where all other named beneficiaries or classes of beneficiaries that have or had an affinity through either familial connection or friendship with any of:

(a) The settlor;

(b) The person holding any power; or

(c) Any prior beneficiary or potential beneficiary of the trust;

are predeceased or are otherwise not in existence at the time all or any part of the trust terminates;

(25) "Reach" means, with respect to a distribution interest or any power held by anyone relative to a trust, to subject such distribution interest or such power to a judgment, decree, garnishment, attachment, execution, levy, creditor's bill or other legal, equitable, or administrative process, relief, or control of any court, tribunal, agency, or other entity that, by power of law, is provided with powers or jurisdiction similar to those described in this subdivision (25);

(26) "Remainder interest" means an interest under which a trust beneficiary will receive property held by a trust outright at some time during the future; relative to a remainder interest:

(A) Neither the existence of a remainder interest or the provision of services by a spouse in that spouse's capacity as a fiduciary of the trust creating the remainder interest is relevant in the equitable division of marital property;

(B) None of the factors in subdivision (26)(A) or the exercise or non-exercise of any power or discretion by a spouse in that spouse's capacity as a fiduciary of the trust creating the remainder interest (even if that spouse is also a beneficiary of the trust creating the remainder interest) are relevant to, indicative of or effect the transmutation or other conversion of separate property to community property;

(C) The expending of any community funds by a spouse in that spouse's capacity as a fiduciary of the trust creating the remainder interest relative to the operation or maintenance of property related to a remainder interest is not relevant to or indicative of, and does not effect a transmutation or other conversion of separate property to community property;

(D) Any funds expended pursuant to subdivision (26)(C) shall be valid debts of the trust and shall be repaid to the community with appropriate interest;

(27) "Reserved power" means a power held by a settlor;

(28) "Revocable" as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest;

(29) "Settlor" means a person, including a testator, who creates, or contributes property to, a trust. If more than one (1) person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion;

(30) "Spendthrift provision" means a term of a trust which restrains both voluntary and involuntary transfer of a beneficiary's interest;

(31) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band recognized by federal law or formally acknowledged by a state;

(32) "Successors in interest" means the beneficiaries under the settlor's will, if the settlor has a will, or in the absence of an effective will provision, the settlor's heirs at law;

(33) "Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding;

(34) "This state" means the state of Tennessee;

(35) "Trust advisor" means any person described in § 35-15-1201(a);

(36) "Trust instrument" means an instrument executed by the settlor that contains terms of the trust, including any amendments thereto;

(37) "Trust protector" means any person described in § 35-15-1201(a); and

(38) "Trustee" includes an original, additional, and successor trustee, and a cotrustee.



§ 35-15-104 - Knowledge.

(a) Subject to subsection (b), a person has knowledge of a fact if the person:

(1) Has actual knowledge of it;

(2) Has received a notice or notification of it; or

(3) From all the facts and circumstances known to the person at the time in question, has reason to know it.

(b) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.



§ 35-15-105 - Default and mandatory rules.

(a) Except as otherwise provided in the terms of the trust, this chapter governs the duties and powers of a trustee or any other fiduciary under this chapter, relations among trustees and such other fiduciaries, and the rights and interests of a beneficiary. The terms of a trust may expand, restrict, eliminate, or otherwise vary the duties and powers of a trustee, any such other fiduciary, relations among any of them, and the rights and interests of a beneficiary; provided, however, that nothing contained in this subsection (a) shall be construed to override or nullify the provisions of subsection (b). The rule of statutory construction that states that statutes in derogation of the common law are to be strictly construed shall have no application to this section. Except as restricted by subsection (b), pursuant to this section, courts shall give maximum effect to the principle of freedom of disposition and to the enforceability of trust instruments.

(b) The terms of a trust prevail over any provision of this chapter except:

(1) The requirements for creating a trust;

(2) The duty of a trustee to act in accordance with the terms and purposes of the trust and the interests of the beneficiaries;

(3) The requirement that a trust and its terms be for the benefit of its beneficiaries as the interests of such beneficiaries are defined under the terms of the trust, and that the trust has a purpose that is lawful and possible to achieve;

(4) The power to modify or terminate a trust under §§ 35-15-410 -- 35-15-416;

(5) The effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in part 5 of this chapter;

(6) The power of the court under § 35-15-702 to require, dispense with, or modify or terminate a bond;

(7) The power of the court under § 35-15-708(b) to adjust a trustee's compensation specified in the terms of the trust which is unreasonably low or high;

(8) The effect of an exculpatory term under § 35-15-1008;

(9) The rights under §§ 35-15-1010 -- 35-15-1013 of a person other than a trustee or beneficiary;

(10) Periods of limitation for commencing a judicial proceeding;

(11) The power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice; and

(12) The subject matter jurisdiction of the court and venue for commencing a proceeding as provided in §§ 35-15-203 and 35-15-204.

(c) Any purpose enunciated as a material purpose of a trust in that trust's trust instrument shall be treated as a material purpose of that trust for all purposes of this chapter and chapter 16.



§ 35-15-106 - Common law of trusts -- Principles of equity.

(a) The common law of trusts and principles of equity supplement this chapter, except to the extent modified by this chapter or another statute of this state.

(b) Notwithstanding subsection (a):

(1) No provision in a trust directing or authorizing accumulation of trust income shall be invalid; and

(2) The traditional common law distinction between a discretionary trust and a support trust and the dual judicial review standards related to this distinction shall be maintained. Unless specifically provided otherwise in this chapter, courts shall not consult, rely on or give any persuasive value to the Restatement (Third) of Trusts §§ 50, 56, 58, 59 or 60, nor any of the comments under such sections or related thereto, none of which have any force or effect relative to trusts governed by the laws of this state.



§ 35-15-107 - Governing law.

(a) The validity, construction and administration of a trust are determined by the law of the jurisdiction designated in the terms of the trust instrument, which is called a state jurisdiction provision.

(b) When a state jurisdiction provision designates that the law of this state controls:

(1) This state and its courts have jurisdiction over a trust created in a foreign jurisdiction;

(2) The validity, construction, and administration of a trust are determined by the laws of this state, including but not limited to:

(A) The capacity of the settlor;

(B) The powers, obligations, liabilities, and rights of the trustees and other fiduciaries;

(C) The appointment and removal of the trustees and other fiduciaries;

(D) The existence and extent of all powers conferred on a trustee or other fiduciary, including but not limited to, any trustee's or other fiduciary's discretionary powers, as well as the existence and extent of all powers retained by a settlor and the validity of the exercise of any such power, whether conferred on a trustee or other fiduciary or retained by a settlor;

(3) (A) Neither a trust nor any disposition made subject to the terms of such trust is subject to the laws of any foreign country, nor is any such trust or such disposition void, voidable, liable to be set aside or defective in any manner for any reason including but not limited to:

(i) The law of any foreign country prohibits or does not recognize the concept of a trust; or

(ii) The trust or disposition avoids or defeats any right, claim, or interest conferred by the law of a foreign country upon any person by reason of a personal relationship to the settlor or by way of heirship rights or contravenes any rule or law of a foreign country or any foreign country's judicial or administrative order or action intended to recognize, protect, enforce, or give effect to such right, claim, or interest;

(B) Relative to any foreign country or any interest in property arising or originating under the laws of any foreign country:

(i) No form of forced heirship, legitime, forced share or any similar heirship rights or form of transmission or transfer of property from a decedent or from a living person, or any restrictions on transmission or transfer of property from a decedent or a living person is recognized by this state; or

(ii) No heirship rights described in subdivision (b)(3)(B)(i) conferred under the law of a foreign country shall constitute an obligation or liability, the transfer, conveyance or devise of which, would violate title 66, chapter 3; and

(C) Subdivision (b)(3) shall apply to all realty or other forms of immovable property physically in this state, as well as to all personal or movable property wherever situated if owned by a trust containing a state jurisdiction provision designating that the law of this state controls such trust;

(4) No judgment or other holding of any judicial body of any foreign country, including but not limited to, any court, administrative body or other entity or organization purportedly having the power to make judicial or administrative decisions of any foreign country, shall be recognized or enforced or give rise to any equitable forms of relief, including but not limited to, estoppel, to the extent such judgment or other holding concerns a trust containing a state jurisdiction provision designating that the law of this state controls such trust or to the extent such judgment or other holding concerns property held by such trust;

(5) If, in any action brought against a trustee or other fiduciary of a trust, any judicial body of any foreign country, including but not limited to, any court, administrative body or other entity or organization purportedly having the power to make judicial or administrative decisions of any foreign country, takes any action whereby such judicial body declines to apply the law of this state in determining the validity, construction, or administration of a trust, or the effect of a spendthrift provision or discretionary interest of a trust, the trustee or other fiduciary, as applicable, shall immediately upon the action of the judicial body of the foreign country and without the further order of any court of this state, cease in all respects to be trustee or other fiduciary, as applicable, of the trust and a vacancy in the office of trustee or other fiduciary, as applicable, shall immediately exist:

(A) Upon the existence of such vacancy, the trustee or other fiduciary, as applicable, has no power or authority other than to convey the trust property to the successor trustee or other fiduciary who fills such vacancy as provided in subdivision (b)(5)(B);

(B) Such vacancy shall be filled in the same manner as would a vacancy in trusteeship that is required to be filled, either as provided by § 35-15-704(c) if the trust is a noncharitable trust, or as provided by § 35-15-704(d) if the trust is a charitable trust; and

(C) Section 35-15-704(e) shall also apply relative to such trustee or other fiduciary, as applicable, in the same manner as § 35-15-704(e) applies to trustees and vacancies in trusteeship in general; provided, however, that when exercising its power provided by § 35-15-704(e), the court shall consider the purposes of this subsection (b) and make any such appointments pursuant to § 35-15-704(e) in a manner designed to give full force and effect to this subsection (b) to the maximum extent allowed by the laws of this state or of the United States.

(c) In the absence of the existence of a state jurisdiction provision, the laws of the jurisdiction where the trust was executed determine the validity of the trust and the laws of descent, while the laws of the principal place of administration determine the administration of the trust.



§ 35-15-108 - Place of administration -- Sufficient nexus for a state jurisdiction provision -- Place of administration.

(a) Without limiting or precluding other means for establishing a sufficient connection with a jurisdiction, the terms of a trust designating that jurisdiction's laws in a state jurisdiction provision are valid and controlling if:

(1) A trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction; or

(2) All or part of the administration occurs in the designated jurisdiction; which such administration, includes but is not limited to:

(A) Maintenance of some trust records physically in the designated jurisdiction; and

(B) Wholly or partly preparing or arranging for the preparation, either on an exclusive or a nonexclusive basis, in the designated jurisdiction of an income tax return that must be filed by the trust; or

(3) Some or all of the trust assets are deposited in the designated jurisdiction or physical evidence of such assets is held in the designated jurisdiction and the trust is being administered by a person defined in subdivision (a)(1). For purposes of this subdivision (a)(3), "deposited in the designated jurisdiction," includes assets being held in any of a checking account, time deposit, certificate of deposit, brokerage account, trust company fiduciary account, or other similar account or deposit that is located in the designated jurisdiction.

(b) Except as otherwise expressly provided by the terms of a governing instrument specifically addressing the governing law for trust administration or by court order, the laws of this state shall govern the administration of a trust while the trust is administered in this state. Without precluding other means for establishing that a trust is administered in this state, if any of the activities described in subsection (a) occur in this state, the trust is administered in this state.

(c) A trustee is under a continuing duty to administer the trust at a place appropriate to its purposes, its administration, and the interests of the beneficiaries.

(d) Without precluding the right of the court to order, approve, or disapprove a transfer, the trustee, in furtherance of the duty prescribed by subsection (c), may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States.

(e) The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than sixty (60) days before initiating the transfer. The notice of proposed transfer must include:

(1) The name of the jurisdiction to which the principal place of administration is to be transferred;

(2) The address and telephone number at the new location at which the trustee can be contacted;

(3) An explanation of the reasons for the proposed transfer;

(4) The date on which the proposed transfer is anticipated to occur; and

(5) The date, not less than sixty (60) days after the giving of the notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.

(f) The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a majority of those qualified beneficiaries described in § 35-15-103 notify the trustee of an objection to the proposed transfer on or before the date specified in the notice.

(g) In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to § 35-15-704.



§ 35-15-109 - Methods and waiver of notice.

(a) Notice to a person under this chapter or the sending of a document to a person under this chapter must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business, or a properly directed electronic message.

(b) Notice otherwise required under this chapter or a document otherwise required to be sent under this chapter need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

(c) Notice under this chapter or the sending of a document under this chapter may be waived by the person to be notified or sent the document.

(d) Notice of a judicial proceeding must be given as provided in the applicable rules of civil procedure.



§ 35-15-110 - Others treated as qualified beneficiaries.

(a) A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under this chapter, if the charitable organization, on the date the charitable organization's qualification is being determined:

(1) Is a distributee or a permissible distributee of trust income or principal;

(2) Would be a distributee or a permissible distributee of trust income or principal if the interests of other distributees or permissible distributees then receiving or eligible to receive distributions terminated on that date without causing the trust to terminate; or

(3) Would be a distributee or a permissible distributee of trust income or principal if the trust terminated on that date.

(b) The attorney general of this state has the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in this state.



§ 35-15-111 - Nonjudicial settlement agreements.

(a) Except as otherwise provided in subsection (b), the trustee and the qualified beneficiaries may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

(b) A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this chapter or other applicable law.

(c) Matters that may be resolved by a nonjudicial settlement agreement include, but are not limited to:

(1) The interpretation or construction of the terms of the trust;

(2) The approval of a trustee's report or accounting;

(3) Direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power;

(4) The resignation or appointment of a trustee and the determination of a trustee's compensation;

(5) Transfer of a trust's principal place of administration;

(6) Liability of a trustee for an action relating to the trust;

(7) The extent or waiver of bond of a trustee;

(8) The governing law of the trust; and

(9) The criteria for distribution to a beneficiary where the trustee is given discretion.

(d) Any qualified beneficiary or trustee may request the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in part 3 of this chapter was adequate, and to determine whether the agreement contains terms and conditions the court could have properly approved.



§ 35-15-112 - Rules of construction.

The rules of construction that apply in this state to the interpretation of and disposition of property by will also apply as appropriate to the interpretation of the terms of a trust and the disposition of the trust property.






Part 2 - Judicial Proceedings

§ 35-15-201 - Role of court in administration of trust.

(a) The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

(b) A trust is not subject to continuing judicial supervision unless ordered by the court.

(c) A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions and an action to declare rights.



§ 35-15-202 - Jurisdiction over trustee and beneficiary.

(a) By accepting the trusteeship of a trust having its principal place of administration in this state or by moving the principal place of administration to this state, the trustee submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(b) With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this state are subject to the jurisdiction of the courts of this state regarding any matter involving the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

(c) This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary, or other person receiving property from the trust.



§ 35-15-203 - Subject matter jurisdiction.

Chancery courts and other courts of record having probate jurisdiction:

(1) To the exclusion of all other courts, have concurrent jurisdiction over proceedings in this state brought by a trustee or beneficiary concerning the administration of a trust; and

(2) Have concurrent jurisdiction with other courts of record in this state over other proceedings involving a trust.



§ 35-15-204 - Venue.

(a) Except as otherwise provided in subsection (b), venue for a judicial proceeding involving a trust is in the county of this state in which the trust's principal place of administration is or will be located and, if the trust is created by will and the estate is not yet closed, in the county in which the decedent's estate is being administered.

(b) If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in a county of this state in which a beneficiary resides, in a county in which any trust property is located, and if the trust is created by will, in the county in which the decedent's estate was or is being administered.






Part 3 - Representation

§ 35-15-301 - Representation -- Basic effect.

(a) Notice to a person who may represent and bind another person under this chapter has the same effect as if notice were given directly to the other person.

(b) The consent of a person who may represent and bind another person under this chapter is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

(c) Except as otherwise provided in §§ 35-15-411 and 35-15-602, a person who under this chapter may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

(d) A settlor may not represent and bind a beneficiary under this chapter with respect to the termination or modification of a trust under § 35-15-411(a).



§ 35-15-302 - Representation by holder of power of appointment.

To the extent there is no material conflict of interest between the holder of a power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests, as permissible appointees, takers in default, or otherwise, are subject to the power.



§ 35-15-303 - Representation by fiduciaries and parents.

To the extent there is no material conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute:

(1) A conservator may represent and bind the estate that the conservator controls;

(2) A guardian may represent and bind the ward if a conservator of the ward's estate has not been appointed;

(3) An agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

(4) A trustee may represent and bind the beneficiaries of the trust;

(5) A personal representative of a decedent's estate may represent and bind persons interested in the estate;

(6) A person may represent and bind the person's minor or unborn descendant if a guardian for the descendant has not been appointed;

(7) A person designated by the settlor in the trust instrument or in a writing delivered to the trustee to represent the beneficiaries of the trust may represent and bind such beneficiaries; and

(8) A person designated by the beneficiaries of the trust to represent them may represent and bind such beneficiaries.



§ 35-15-304 - Representation by person having substantially identical interest.

Unless otherwise represented, a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no material conflict of interest between the representative and the person represented.



§ 35-15-305 - Appointment of representative.

(a) If the court determines that an interest is not represented under this chapter, or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, incapacitated, or unborn individual, or a person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

(b) A representative may act on behalf of the individual represented with respect to any matter arising under this chapter, whether or not a judicial proceeding concerning the trust is pending.

(c) In making decisions, a representative may consider general benefit accruing to the living members of the individual's family.






Part 4 - Creation, Validity, Modification, and Termination of Trust

§ 35-15-401 - Methods of creating trust.

A trust may be created by:

(1) The transfer of property to another person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

(2) The declaration by the owner of property that the owner holds identifiable property as trustee;

(3) The exercise of a power of appointment in favor of a trustee; or

(4) A court pursuant to its statutory or equitable powers.



§ 35-15-402 - Requirements for creation.

(a) A trust is created only if:

(1) The settlor has capacity to create a trust;

(2) The settlor indicates an intention to create the trust;

(3) The trust has a definite beneficiary or is:

(A) A charitable trust;

(B) A trust for the care of an animal, as provided in § 35-15-408; or

(C) A trust for a noncharitable purpose, as provided in § 35-15-409;

(4) The trustee has duties to perform; and

(5) The same person is not the sole trustee and sole beneficiary.

(b) A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

(c) A power in a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.



§ 35-15-403 - Trusts created in other jurisdictions.

A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed, or the law of the jurisdiction in which, at the time of creation:

(1) The settlor was domiciled, had a place of abode, or was a national;

(2) A trustee was domiciled or had a place of business; or

(3) Any trust property was located.



§ 35-15-404 - Trust purposes.

A trust may be created only to the extent its purposes are lawful and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries as the interests of such beneficiaries are defined under the terms of the trust.



§ 35-15-405 - Charitable purposes -- Enforcement.

(a) A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, governmental or municipal purposes, or other purposes the achievement of which is beneficial to the community.

(b) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one (1) or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

(c) The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.



§ 35-15-406 - Creation of trust induced by fraud, duress, or undue influence.

A trust is void to the extent its creation was induced by fraud, duress, or undue influence.



§ 35-15-407 - Evidence of oral trust.

Except as required by a statute other than this chapter, a trust need not be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence.



§ 35-15-408 - Trust for care of animal.

(a) A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one (1) animal alive during the settlor's lifetime, upon the death of the last surviving animal. The trust may not be enforced for more than ninety (90) years.

(b) A trust authorized by this section may be enforced by any of the following who are appointed under the terms of a trust: a trustee, trust advisor, trust protector or other person or, if no person is so appointed, by a person appointed by the court. In addition, a person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

(c) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.



§ 35-15-409 - Noncharitable trust without ascertainable beneficiary.

Except as otherwise provided in § 35-15-408 or by another statute, the following rules apply:

(1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than ninety (90) years;

(2) A trust authorized by this section may be enforced by any of the following who are appointed under the terms of a trust: a trustee, trust advisor, trust protector or other person; or if no person is so appointed, by a person appointed by the court; and

(3) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.



§ 35-15-410 - Modification or termination of trust -- Proceedings for approval or disapproval.

(a) In addition to the methods of termination prescribed by §§ 35-15-411 -- 35-15-414, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved, or the purposes of the trust have become unlawful or impossible to achieve.

(b) A proceeding to approve or disapprove a proposed modification or termination under §§ 35-15-411 -- 35-15-416, or trust combination or division under § 35-15-417, may be commenced by a trustee or beneficiary. The settlor of a charitable trust may maintain a proceeding to modify the trust under § 35-15-413.

(c) Nothing in this section or this chapter is intended to create or imply a duty for a trustee to make or seek approval of a modification, termination, combination or division, and a trustee is not liable for not making or seeking approval of a modification, termination, combination or division.

(d) No modification, termination, combination or division may be made pursuant to §§ 35-15-411 -- 35-15-417 that:

(1) Results in the trust not qualifying for the federal or state marital or charitable income, gift, estate or inheritance tax deduction if the trust would qualify but for the modification, termination, combination or division;

(2) Results in the trust being subject to the federal or state generation-skipping transfer tax if the trust would not be subject to the generation-skipping transfer tax but for the modification, termination, combination or division; or

(3) Results in an overall increase in federal or state estate, inheritance, gift or generation-skipping transfer taxes.



§ 35-15-411 - Modification or termination of noncharitable irrevocable trust by consent.

(a) During the settlor's lifetime, a noncharitable irrevocable trust may be modified or terminated by the trustee upon consent of all qualified beneficiaries, even if the modification or termination is inconsistent with a material purpose of the trust if the settlor does not object to the proposed modification or termination. The trustee shall notify the settlor of the proposed modification or termination not less than sixty (60) days before initiating the modification or termination. The notice of modification or termination must include:

(1) An explanation of the reasons for the proposed modification or termination;

(2) The date on which the proposed modification or termination is anticipated to occur; and

(3) The date, not less than sixty (60) days after the giving of the notice, by which the settlor must notify the trustee of an objection to the proposed modification or termination.

(b) Following the settlor's death, a noncharitable irrevocable trust may be terminated upon consent of all of the qualified beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified upon consent of all of the qualified beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust.

(c) Upon termination of a trust under subsection (a) or (b), the trustee shall distribute the trust property as agreed by the qualified beneficiaries.

(d) If not all of the qualified beneficiaries consent to a proposed modification or termination of the trust under subsection (a) or (b), the modification or termination may be approved by the court if the court is satisfied that:

(1) If all of the qualified beneficiaries had consented, the trust could have been modified or terminated under this section; and

(2) The interests of a qualified beneficiary who does not consent will be adequately protected.

(e) Solely for purposes of this section, the term "noncharitable irrevocable trust" refers to a trust that is not revocable by the settlor with respect to which:

(1) No federal or state income, gift, estate or inheritance tax charitable deduction was allowed upon transfers to the trust; and

(2) The value of all interests in the trust owned by charitable organizations does not exceed five percent (5%) of the value of the trust.

(f) Notwithstanding subsection (a), the trustee may seek court approval of a modification or termination.



§ 35-15-412 - Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

(a) The court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.

(b) The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

(c) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.



§ 35-15-413 - Cy pres.

(a) Except as otherwise provided in subsection (b), if a particular charitable purpose becomes unlawful, impracticable, impossible to achieve, obsolete or ineffective:

(1) The trust does not fail, in whole or in part;

(2) The trust property does not revert to the settlor or the settlor's successors in interest; and

(3) The court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner that fulfills as nearly as possible the settlor's charitable intent and purposes.

(b) A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under subsection (a) to apply cy pres to modify or terminate the trust only if, when the provision takes effect:

(1) The trust property is to revert to the settlor and the settlor is still living; or

(2) Fewer than twenty-one (21) years have elapsed since the date of the trust's creation.



§ 35-15-414 - Modification or termination of uneconomic trust.

(a) After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than one hundred thousand dollars ($100,000) may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

(b) The court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

(c) Upon the termination of a trust under this section, the trustee shall distribute the trust property to or for the benefit of the beneficiaries, in such shares as the trustee, or the court if a court proceeding, determines, after taking into account the interests of income and remainder beneficiaries so as to conform as nearly as possible to the intention of the settlor, but a trust that qualified for the marital deduction for tax purposes shall only be distributed to the spouse of the settlor for whom the trust was created.

(d) This section does not apply to an easement for conservation or preservation.

(e) This section shall not limit the right of a trustee, acting alone, to terminate a trust in accordance with applicable provisions of the governing instrument.



§ 35-15-415 - Reformation to correct mistakes.

The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement.



§ 35-15-416 - Modification to achieve settlor's tax objectives.

To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect.



§ 35-15-417 - Combination and division of trusts.

After notice to the qualified beneficiaries, a trustee may combine two (2) or more trusts into a single trust or divide a trust into two (2) or more separate trusts, if the result does not impair rights of any beneficiary or adversely affect the achievement of the purposes of the trust. If the trusts to be combined or divided have different trustees, the trustees may negotiate the terms of the combined or divided trusts, including which trust or trusts will be the surviving trust or trusts, who will be the trustee or trustees of the surviving trust or trusts and any other matter relating to the operation of the surviving trust or trusts.






Part 5 - Creditor's Claims -- Mandatory, Support and Discretionary Interests -- Effect of Spendthrift Provision.

§ 35-15-501 - Application; rights of beneficiary's creditor or assignee.

This part applies to a creditor's or assignee's claims and ability to reach mandatory, support and discretionary interests regardless of whether such interests are subject to a spendthrift provision. To the extent not otherwise prohibited by this part, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiary's distribution interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means. The court may limit the award to such relief as is appropriate under the circumstances.



§ 35-15-502 - Spendthrift provision.

(a) A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

(b) A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

(c) A spendthrift provision applies to all beneficial interests, including distribution interests and remainder interests.

(d) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and a creditor or assignee of the beneficiary may not reach any of, the interest, or a present, future or prospective distribution at the trust level. Similarly, no creditor or assignee of the beneficiary may force any distribution from the trust. This subsection (d) remains applicable regardless of the beneficiary's potential right to force a distribution under § 35-15-814.

(e) Notwithstanding any other provision of this section to the contrary, regardless of whether a beneficiary has any outstanding creditor, a trustee, cotrustee or other fiduciary of a trust subject to a spendthrift provision may directly pay any expense on behalf of such beneficiary and may exhaust the income and principal of the trust for the benefit of such beneficiary. No trustee, cotrustee or other fiduciary is liable to any creditor for paying the expenses of a beneficiary under a trust subject to a spendthrift provision. This subsection (e) remains applicable regardless of whether the beneficiary for whom such direct payment was made held a mandatory, support, discretionary or remainder interest.



§ 35-15-503 - Exceptions to spendthift provision.

A spendthrift provision is unenforceable against a claim of this state to the extent a statute of this state so provides.



§ 35-15-504 - Discretionary interests -- Effect thereof.

(a) A discretionary interest is neither a property interest nor an enforceable right; it is a mere expectancy.

(b) Relative to a discretionary interest, whether or not a trust contains a spendthrift provision:

(1) No creditor or assignee shall force or otherwise reach a distribution with regard to a discretionary interest;

(2) No creditor or assignee shall require a trustee, cotrustee or other fiduciary to exercise the trustee's, cotrustee's or other fiduciary's discretion to make a distribution with regard to a discretionary interest;

(3) Regardless of whether a beneficiary has any outstanding creditors or assignees, a trustee, cotrustee or other fiduciary of a discretionary interest may directly pay any expense on behalf of such beneficiary and may exhaust the income and principal of the trust for the benefit of such beneficiary;

(4) No trustee, cotrustee or other fiduciary is liable to any creditor or assignee for paying the expenses of a beneficiary of a discretionary interest;

(5) (A) Regardless of whether a beneficiary holding a discretionary interest is also a trustee, cotrustee or other fiduciary, subdivisions (b)(1)-(4) remain applicable if:

(i) The beneficiary-fiduciary does not have the discretion to make or participate in making distributions to such beneficiary-fiduciary;

(ii) The beneficiary-fiduciary's discretion to make or participate in making distributions to such beneficiary-fiduciary is limited by an ascertainable standard; or

(iii) The beneficiary-fiduciary's discretion to make or participate in making distributions to such beneficiary-fiduciary is exercisable only with the consent of a cotrustee or another person holding an adverse interest.

(B) A creditor or assignee may compel or otherwise reach a distribution only to the extent the creditor or assignee may compel or otherwise reach a distribution if the beneficiary was not acting as a trustee, cotrustee or other fiduciary.



§ 35-15-505 - Creditor's claims against settlor.

(a) Whether or not the terms of a trust contain a spendthrift provision, the following rules apply:

(1) During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

(2) Except as provided in chapter 16 of this title regarding investment services trusts and subdivisions (a)(3)-(5) regarding an irrevocable special needs trust, a creditor or assignee of the settlor of an irrevocable trust may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one (1) settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution;

(3) For the purposes of this section, "irrevocable special needs trust" means an irrevocable trust established for the benefit of one or more disabled persons, which includes, but is not limited to, any individual who is disabled pursuant to 42 U.S.C. § 1382c(a), as well as any individual who is disabled pursuant to any similar federal, state or other jurisdictional law or regulation, or has a condition that is substantially equivalent to one that qualifies them to be so disabled in accordance with any of the above even if not officially found to be so disabled by a governmental body if one of the purposes of the trust, expressed in the trust instrument or implied from the trust instrument, is to allow the disabled person to qualify or continue to qualify for public, charitable or private benefits that might otherwise be available to the disabled person. The existence of one or more nondisabled remainder beneficiaries of the trust shall not disqualify it as an irrevocable special needs trust for the purposes of this section;

(4) No creditor or assignee of the settlor of an irrevocable special needs trust, as defined in subdivision (a)(3), may reach or compel distributions from such special needs trust, to or for the benefit of the settlor of such special needs trust, or otherwise, regardless of whether or not such irrevocable special needs trust complies with the provisions of, and irrespective of the requirements of, chapter 16 of this title; and

(5) Notwithstanding any law to the contrary, neither a creditor nor any other person shall have any claim or cause of action against the trustee or other fiduciary, or an advisor of an irrevocable special needs trust. For purposes of this subdivision (a)(5), an advisor of an irrevocable special needs trust includes any person involved in the counseling, drafting, preparation, execution or funding of an irrevocable special needs trust.

(6) After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable immediately preceding the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate and the expenses of the settlor's funeral and disposal of remains. With respect to claims, expenses, and taxes in connection with the settlement of the settlor's estate, any claim of a creditor that would be barred against the fiduciary of a settlor's estate, the estate of the settlor, or any creditor or beneficiary of the settlor's estate shall be barred against the trust property of a trust that was revocable at the settlor's death, the trustee of the revocable trust, and the creditors and beneficiaries of the trust. The provisions of § 30-2-317(a) detailing the priority of payment of claims, expenses, and taxes from the probate estate of a decedent shall apply to a revocable trust to the extent the assets of the settlor's probate estate are inadequate and the personal representative or creditor or taxing authority of the settlor's estate has perfected its right to collect from the settlor's revocable trust.

(b) For purposes of this section during the period a power of withdrawal may be exercised or upon the lapse, release, or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in § 2041(b)(2) or 2514(e) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 2041(b)(2) or § 2514(e), or § 2503(b) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 2503(b), in each case as in effect on July 1, 2004, or as later amended.

(c) For purposes of subdivision (a)(2), the power of a trustee of an irrevocable trust, whether arising under the trust agreement or any other provision of the law, to make a distribution to or for the benefit of a settlor for the purpose of reimbursing the settlor in an amount equal to any income taxes payable on any portion of the trust principal and income that are includable in the settlor's personal income under applicable law, as well as distributions made by the trustee pursuant to such authority, shall not be considered an amount that may be distributed to or for the settlor's benefit.

(d) With respect to an irrevocable trust for which the settlor made a qualified election pursuant to 26 U.S.C. § 2523(f), the power of a trustee, and any benefit resulting to the settlor from any exercise of such power, whether arising under the trust agreement or any other provision of the law, to make a distribution to or for the benefit of a settlor or to otherwise permit the settlor to use or benefit from trust property following the death of the settlor's spouse, shall not be considered an amount that may be distributed to or for the settlor's benefit for purposes of subdivision (a)(2). This subsection (d) shall not limit a creditor's remedies under the Uniform Fraudulent Transfer Act, compiled in title 66, chapter 3, part 3, regarding the settlor's transfers to such trust.

(e) For purposes of subdivision (a)(2) and subsection (g), a person who is the holder of a power of withdrawal is not considered a settlor of the trust by failing to exercise that power of withdrawal or letting that power of withdrawal lapse.

(f) For purposes of subdivision (a)(2) and subsection (g), a person who becomes a beneficiary of a trust due to the exercise of a power of appointment by someone other than such person shall not be considered a settlor of the trust.

(g) (1) Notwithstanding § 66-3-310, no person shall bring an action with respect to a transfer of property to a spendthrift trust:

(A) If the person is a creditor when the transfer is made, unless the action is commenced within the later of two (2) years after the transfer is made or six (6) months after the person discovers or reasonably should have discovered the transfer; or

(B) If the person becomes a creditor after the transfer is made, unless the action is commenced within two (2) years after the transfer is made; and

(2) If subdivision (g)(1) applies:

(A) A person shall be deemed to have discovered the existence of a transfer at the time any public record is made of the transfer, including but not limited to, a conveyance of real property that is recorded in the office of the county register of deeds of the county in which the property is located or the filing of a financing statement under title 47, chapter 9, or the equivalent recording or filing of either with the appropriate person or official under the laws of a jurisdiction other than this state;

(B) No creditor shall bring an action with respect to a transfer of property to a spendthrift trust unless that creditor proves by clear and convincing evidence that the settlor's transfer to the trust was made with the intent to defraud that specific creditor; and

(i) Notwithstanding any law to the contrary, neither a creditor nor any other person shall have any claim or cause of action against the trustee or other fiduciary or an advisor of a spendthrift trust if that claim or cause of action is based in any way on any person availing themselves of the benefits of this subsection (g);

(ii) For purposes of subdivision (g)(2)(C), an advisor of a spendthrift trust includes, but is not limited to, any person involved in the counseling, drafting, preparation, execution or funding of a spendthrift trust;

(iii) For purposes of subdivision (g)(2)(C)(i), counseling, drafting, preparation, execution or funding of a spendthrift trust includes the counseling, drafting, preparation, execution and funding of a limited partnership, a limited liability company or any other type of entity if interests in the limited partnership, limited liability company or other entity are subsequently transferred to a spendthrift trust;

(3) Notwithstanding subdivision (g)(2)(C), in the same manner as provided other than by this section to trusts in general, a beneficiary, settlor, cotrustee, trust advisor or trust protector retains the right to bring a claim against a trustee or against another cotrustee, trust advisor, trust protector or any of their predecessors; however, no such claim shall arise solely because a person availed themselves, or attempted to avail themselves, of the benefits of this subsection (g);

(4) If more than one transfer of property is made to a spendthrift trust, the subsequent transfer of property to the spendthrift trust shall be disregarded for the purpose of determining whether a person may bring an action pursuant to this subsection (g) with respect to a prior transfer of property to the spendthrift trust; and any distribution to a beneficiary from the spendthrift trust shall be deemed to have been made from the most recent transfer made to the spendthrift trust;

(5) With the exception of any claim brought pursuant to subdivision (g)(3), notwithstanding any other provision of law, no action of any kind, including, without limitation, an action to enforce a judgment entered by a court or other body having adjudicative authority, shall be brought at law or in equity against the trustee, other fiduciary or advisor of a spendthrift trust if, as of the date such action is brought, an action by a creditor with respect to a transfer of property to the spendthrift trust would be barred pursuant to this subsection (g); and

(6) This subsection (g) shall not abridge the rights of a creditor, to the extent otherwise provided by this section, to reach the maximum amount that can be distributed to or for the settlor's benefit under a spendthrift trust.



§ 35-15-506 - Distributions relative to support, mandatory and certain remainder interests.

(a) Relative to a support interest, whether or not a trust contains a spendthrift provision:

(1) Although a beneficiary of a support interest has enforceable rights under § 35-15-814, those rights do not raise the beneficiary's support interest to the level of a property interest;

(2) No creditor or assignee shall reach that support interest until a distribution from the support interest is actually made to the beneficiary;

(3) After all or a portion of a support interest is distributed to the beneficiary, no portion of the distribution made from the support interest shall be reached by a creditor or assignee of the beneficiary except to the extent that the distribution made from the support interest exceeds the amount necessary for the health, education, maintenance and support of the beneficiary who received the distribution made from the support interest;

(4) In the case of a beneficiary who holds a support interest, the use or enjoyment of property belonging to the trust by that beneficiary shall not be transferred and shall not be reached by creditors or assignees of that beneficiary;

(5) Regardless of whether a beneficiary has any outstanding creditors or assignees, a trustee or other fiduciary of a support interest may directly pay any expense on behalf of such beneficiary and may exhaust the income and principal of the trust for the benefit of such beneficiary; and

(6) No trustee or other fiduciary is liable to any creditor or assignee for paying the expenses of a beneficiary of a support interest.

(b) Relative to a mandatory interest, whether or not a trust contains a spendthrift provision:

(1) While a court may order a trustee or other fiduciary to distribute a past due mandatory distribution to its beneficiary, no court shall order a trustee or other fiduciary to distribute such past due mandatory distribution directly to a creditor or assignee;

(2) Regardless of whether a beneficiary has any outstanding creditors or assignees, a trustee or other fiduciary of a mandatory interest may directly pay any expense on behalf of such beneficiary and may exhaust the income and principal of the trust for the benefit of such beneficiary;

(3) No trustee or other fiduciary is liable to any creditor or assignee for paying the expenses of a beneficiary of a mandatory interest.

(c) Although a remainder interest may be an enforceable right, where it is not absolutely certain based on the language of the trust that the remainder interest will be distributed within one (1) year, it shall not be classified as a property interest. This subsection (c) does not affect eligibility for any public assistance program administered by the department of human services.



§ 35-15-507 - Personal obligations of trustee.

Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.



§ 35-15-508 - Removal or replacement power over trustee or other fiduciary not reachable by holder's creditors -- Interests of beneficiary who is also a trustee or other fiduciary not reachable.

(a) No creditor or assignee of a beneficiary shall have the power to reach an interest of a beneficiary or any other person who holds an unconditional or conditional removal or replacement power over a trustee or other fiduciary. Such power over a trustee or other fiduciary is personal to the holder and shall not be exercised by the holder's creditors. No court shall direct a holder to exercise the power.

(b) Subject to § 35-15-504(b)(3):

(1) No creditor or assignee of a beneficiary may reach an interest of a beneficiary who is also a trustee, cotrustee or other fiduciary, or otherwise compel a distribution because the beneficiary is then serving as a trustee, cotrustee or other fiduciary; and

(2) No court may foreclose against a beneficiary's interest described in subdivision (b)(1).



§ 35-15-509 - Judicial foreclosure of beneficial interests, powers of appointment, and reserved powers prohibited -- Certain reaches prohibited.

Regardless of whether or not a trust contains a spendthrift provision:

(1) No beneficial interest, power of appointment, or reserved power in a trust shall be judicially foreclosed;

(2) No creditor or assignee shall reach a power of appointment or a remainder interest at the trust level and such creditor or assignee shall wait until any funds are distributed relative to such power of appointment or remainder interest before such creditor or assignee may reach such funds; and

(3) No power of appointment is a property interest.



§ 35-15-510 - Immunity from claims of separate creditors of trust property conveyed to trustee by husband and wife as tenants by the entirety.

(a) As used in this section, "proceeds" means:

(1) Property acquired by the trustee upon the sale, lease, license, exchange, or other disposition of property originally conveyed by a husband and wife as tenants by the entirety to a trustee or trustees;

(2) Property collected by the trustee on, or distributed on account of, property originally conveyed by a husband and wife as tenants by the entirety to a trustee or trustees;

(3) Rights arising out of property originally conveyed by a husband and wife as tenants by the entirety to a trustee;

(4) Claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, property originally conveyed by a husband and wife as tenants by the entirety to a trustee;

(5) Insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, property originally conveyed by a husband and wife as tenants by the entirety to a trustee; or

(6) Property held by the trustee that is otherwise traceable to property originally conveyed by a husband and wife as tenants by the entirety to a trustee or the property proceeds described in subdivisions (a)(1)-(5).

(b) Any property of a husband and wife that was held by them as tenants by the entirety and subsequently conveyed as tenants by the entirety to the trustee or trustees of one (1) or more trusts, and the proceeds of that property, shall have the same immunity from the claims of their separate creditors as would exist if the husband and wife had continued to hold the property or its proceeds as tenants by the entirety, so long as:

(1) The husband and wife remain married;

(2) The property or its proceeds continues to be held in trust by the trustee or trustees or their successors in trust;

(3) The trust or trusts are, while both settlors are living, revocable by either settlor or both settlors, acting together;

(4) Both the husband and the wife are permissible current beneficiaries of the trust or trusts while living; and

(5) The trust instrument, deed, or other instrument of conveyance provides that this section shall apply to the property or its proceeds.

(c) After the death of the first of the husband and wife to die, all property held in trust that was immune from the claims of their separate creditors under subsection (b) immediately prior to the individual's death shall continue to have the same immunity from the claims of the decedent's separate creditors as would have existed if the husband and wife had continued while both were alive to hold the property conveyed in trust, or its proceeds, as tenants by the entirety. To the extent that the surviving spouse remains a beneficiary of the trust and has the power, exercisable in the individual capacity of the surviving spouse, to vest in the surviving spouse individually title to the property that was immune from the claims of the separate creditors of the decedent under subsection (b), the property shall be subject to the claims of the separate creditors of the surviving spouse.

(d) The immunity from the claims of separate creditors under subsections (b) and (c) may be waived as to any specific creditor or any specifically described trust property, including all separate creditors of a husband and wife or all former tenancy by the entirety property conveyed to the trustee or trustees, by the express provisions of a trust instrument, deed, or other instrument of conveyance, or by the written consent of both the husband and the wife.

(e) (1) Except as provided in subdivision (e)(2), immunity from the claims of separate creditors under subsections (b) and (c) shall be waived if a trustee executes and delivers a financial statement for the trust that fails to disclose the requested identity of property held in trust that is immune from the claims of separate creditors.

(2) Immunity is not waived under this subsection (e) if the identity of the property that is immune from the claims of separate creditors and the fact of such immunity is otherwise reasonably disclosed by:

(A) A publicly recorded deed or other instrument of conveyance by the husband and wife to the trustee;

(B) A written memorandum by the husband and wife, or by a trustee, that is recorded among the land records or other public records in the county or other jurisdiction where the records of the trust are regularly maintained; or

(C) The terms of the trust instrument, including any schedule or exhibit attached to the trust instrument, if a copy of the trust instrument is provided with the financial statement.

(3) A waiver under this subsection (e) shall be effective only as to:

(A) The person to whom the financial statement is delivered by the trustee;

(B) The particular trust property held in trust for which the immunity from the claims of separate creditors is insufficiently disclosed on the financial statement; and

(C) The transaction for which the disclosure was sought.

(f) In any dispute relating to the immunity of trust property from the claims of a separate creditor of a husband or wife, the trustee has the burden of proving the immunity of the trust property from the creditor's claims.

(g) In the event that any transfer of real property held in tenancy by the entirety to a trustee of a trust as provided under subsection (b) is held invalid by any court of proper jurisdiction, or if the trust is revoked or dissolved by a court decree or operation of law, while both spouses are living, then immediately upon the occurrence of either event, absent a contrary provision in a court decree, all real property held in the trust automatically shall be deemed for all purposes to be held by both spouses as tenants by the entirety.

(h) No transfer by a husband and wife described in subsection (b) shall affect or change either settlor's marital property rights to the transferred property or interest therein immediately prior to such transfer in the event of dissolution of marriage of the spouses, unless both spouses otherwise expressly agree otherwise in writing. Upon entry of a decree granting divorce or annulment between the spouses, the immunity from the claims of separate creditors under subsection (b) shall terminate immediately.

(i) After a conveyance to a trustee described in subsection (b), the property transferred shall no longer be held by the husband and wife as tenants by the entirety.

(j) This section may not be construed to affect existing state law with respect to tenancies by the entirety. This section applies only to tenancy by the entirety property conveyed to a trustee or trustees on or after July 1, 2014.






Part 6 - Revocable Trusts

§ 35-15-601 - Capacity of settlor of revocable trust -- Form of execution for post-death disposition.

The capacity required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will. To be effective as a post death disposition of property transferred during the transferor's life or by the transferor's will to a trust of which the transferor is the settlor or deemed to be the settlor, neither a revocable nor irrevocable trust existing on or executed after July 1, 2004, has to be executed with the formalities of a will.



§ 35-15-602 - Revocation or amendment of revocable trust.

(a) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection (a) does not apply to a trust created under an instrument executed before July 1, 2004.

(b) If a revocable trust is created or funded by more than one (1) settlor:

(1) To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses;

(2) To the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution; and

(3) At the death of one (1) settlor, each surviving settlor shall have the right to revoke the trust as to that surviving settlor's portion of the trust as determined by the type of property in accordance with subdivisions (b)(1) and (b)(2).

(c) The settlor may revoke or amend a revocable trust:

(1) By substantial compliance with a method provided in the terms of the trust; or

(2) If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by:

(A) A later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust; or

(B) Any other method manifesting clear and convincing evidence of the settlor's intent.

(d) Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs. However, with respect to community property under subdivision (b)(1), the trustee shall deliver the property one-half (1/2) to each spouse unless the governing instrument specifically states otherwise.

(e) A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust or the power.

(f) A conservator of the settlor or, if no conservator has been appointed, a guardian of the settlor may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only if the trust instrument specifically grants to the conservator or guardian the power to revoke or amend the trust or distribute trust property.

(g) A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.



§ 35-15-603 - Settlor's powers -- Powers of withdrawal.

(a) While a trust is revocable and the settlor has capacity to revoke the trust, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.

(b) If a revocable trust has more than one (1) settlor, the duties of the trustee are owed to all of the settlors having capacity to revoke the trust.

(c) During the period the power may be exercised, the holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.



§ 35-15-604 - Limitation on action contesting validity of revocable trust -- Distribution of trust property.

(a) A person may commence a judicial proceeding to contest the validity of a trust that was revocable immediately preceding the settlor's death within the earlier of:

(1) Two (2) years after the settlor's death; or

(2) One hundred twenty (120) days after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed for commencing a proceeding.

(b) Upon the death of the settlor of a trust that was revocable immediately preceding the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is subject to liability for doing so if:

(1) The trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(2) A potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within sixty (60) days after the contestant sent the notification.

(c) A beneficiary of a trust that is determined by a court proceeding to be invalid is liable to return to the court any distribution received for proper distribution. If the beneficiary refuses to return the distribution after being ordered by the court, the beneficiary shall be liable for all costs incurred for recovery of the distribution.






Part 7 - Office of Trustee

§ 35-15-701 - Accepting or declining trusteeship.

(a) Except as otherwise provided in subsection (c), a person designated as trustee accepts the trusteeship:

(1) By substantially complying with a method of acceptance provided in the terms of the trust; or

(2) If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

(b) A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation and the assets comprising the trust is deemed to have rejected the trusteeship.

(c) A person designated as trustee, without accepting the trusteeship, may:

(1) Act to preserve the trust property if, within a reasonable time after acting, the person sends a rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(2) Inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.



§ 35-15-702 - Trustee's bond.

(a) A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

(b) The court may specify the amount of a bond, its liabilities, and whether sureties are necessary. The court may modify or terminate a bond at any time.

(c) A state or national bank, savings institution, or trust company authorized to exercise fiduciary powers and regulated by the office of the comptroller of the currency, office of thrift supervision, the department of financial institutions or equivalent state banking supervisors need not give bond, even if required by the terms of the trust.



§ 35-15-703 - Cotrustees.

(a) Cotrustees who are unable to reach a unanimous decision may act by majority decision.

(b) If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

(c) A cotrustee must participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under other law, or other temporary incapacity or the cotrustee has properly delegated the performance of the function to another trustee.

(d) If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law, or other temporary incapacity, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(e) A trustee may not delegate to a cotrustee the performance of a function the settlor reasonably expected the trustees to perform jointly. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

(f) Except as otherwise provided in subsection (g), a trustee who does not join in an action of another trustee is not liable for the action.

(g) Each trustee shall exercise reasonable care to:

(1) Prevent a cotrustee from committing a serious breach of trust; and

(2) Compel a cotrustee to redress a serious breach of trust.

(h) A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust.

(i) A trustee shall keep each cotrustee and any other fiduciary reasonably informed about the administration of the trust, to the extent the trustee has knowledge that each such cotrustee or other fiduciary does not have such knowledge of the trustee's actions, or regarding other material information or the availability of such information, related to the administration of the trust that would be reasonably necessary for each such cotrustee or other fiduciary to perform his or her duties as a trustee or other fiduciary of the trust.



§ 35-15-704 - Vacancy in trusteeship -- Appointment of successor.

(a) A vacancy in a trusteeship occurs if:

(1) A person designated as trustee rejects the trusteeship;

(2) A person designated as trustee cannot be identified or does not exist;

(3) A trustee resigns;

(4) A trustee is disqualified or removed;

(5) A trustee dies; or

(6) A conservator is appointed for an individual serving as trustee.

(b) If one (1) or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

(c) A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

(1) By a person designated in the terms of the trust to act as successor trustee;

(2) By a person appointed by unanimous agreement of the qualified beneficiaries; or

(3) By a person appointed by the court.

(d) A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

(1) By a person designated in the terms of the trust to act as successor trustee;

(2) By a person selected by the charitable organizations expressly designated to receive distributions under the terms of the trust if the attorney general does not affirmatively object within thirty (30) days of receipt of notice of the person selected; or

(3) By a person appointed by the court.

(e) Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.



§ 35-15-705 - Resignation of trustee.

(a) A trustee may resign:

(1) Upon at least thirty (30) days' notice to the qualified beneficiaries, the settlor, if living, and all cotrustees; or

(2) With the approval of the court.

(b) In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

(c) Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.



§ 35-15-706 - Removal of trustee.

(a) The settlor, a cotrustee, or a qualified beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative.

(b) The court may remove a trustee if:

(1) The trustee has committed a serious breach of trust;

(2) Lack of cooperation among cotrustees substantially impairs the administration of the trust;

(3) Because of unfitness, unwillingness, or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or

(4) There has been a substantial change of circumstances or removal is requested by all of the qualified beneficiaries, the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available.

(c) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under § 35-15-1001(b) as may be necessary to protect the trust property or the interests of the beneficiaries.



§ 35-15-707 - Delivery of property by former trustee.

(a) Unless a cotrustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

(b) A trustee who has resigned or been removed shall, within a reasonable time, deliver the trust property within the trustee's possession to the cotrustee, successor trustee, or other person entitled to it.



§ 35-15-708 - Compensation of trustees, trust advisors and trust protectors.

(a) If the terms of a trust do not specify a trustee's, trust advisor's or trust protector's compensation, and if the settlor, if living, or otherwise a majority of the qualified beneficiaries as defined in 35-15-103(24)(A), have not otherwise agreed, a trustee, trust advisor or trust protector is entitled to compensation that is reasonable under the circumstances.

(b) If the terms of a trust specify a trustee's, trust advisor's or trust protector's compensation, the trustee, trust advisor or trust protector is entitled to be compensated as specified in the trust, but the court may allow more or less compensation if:

(1) The duties of the trustee, trust advisor or trust protector are substantially different from those contemplated when the trust was created; or

(2) The compensation specified by the terms of the trust would be unreasonably low or high.

(c) Factors for the court to consider in deciding upon a trustee's, trust advisor's or trust protector's compensation shall include the size of the trust, the nature and number of the assets, the income produced, the time and responsibility required, the expertise required, any management or sale of real property or closely held business interests, any involvement in litigation to protect trust property, and other relevant factors.

(d) Subject to the court's authority as provided in subsection (b), regardless of its form of entity, the fees set forth in the published fee schedule of a trustee, trust advisor or trust protector that is regulated by the department of financial institutions, the equivalent regulatory agency of another state, the office of the comptroller of the currency or the office of thrift supervision shall be presumed to be reasonable, unless otherwise provided by the terms of the trust.



§ 35-15-709 - Reimbursement of expenses.

(a) A trustee, trust advisor or trust protector is entitled to be reimbursed out of the trust property, with interest as appropriate, for:

(1) Expenses that were properly incurred in the administration of the trust; and

(2) To the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

(b) An advance, either by the trustee, trust advisor or trust protector or by a person named in § 35-15-701(c)(1), of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.



§ 35-15-710 - Directed trusts.

If the terms of the trust, an agreement of the qualified beneficiaries, or a court order requires a trustee, trust advisor, or trust protector to follow the direction of a trust advisor or trust protector, and the trustee, trust advisor, or trust protector acts in accordance with such direction, then the trustee, trust advisor, or trust protector so directed shall be treated as an excluded fiduciary.



§ 35-15-711 - Directed trusts; accepting or declining fiduciary appointment.

(a) A trust advisor, trust protector or other fiduciary other than a cotrustee, such cotrustee already being provided for in § 35-15-701(a), may accept its appointment as such respective fiduciary in a like manner as provided for a trustee under § 35-15-701(a).

(b) A trust advisor, trust protector or other fiduciary other than a cotrustee, such cotrustee already being provided for in § 35-15-701(b), may reject its appointment as such respective fiduciary in a like manner as provided for a trustee under § 35-15-701(b).

(c) A trust advisor, trust protector or other fiduciary other than a cotrustee, such cotrustee already being provided for in § 35-15-701(c), may, without accepting its appointment as such respective fiduciary, carry out the appropriate activities relative to such respective fiduciary as are provided for a trustee under § 35-15-701(c).



§ 35-15-712 - Directed trusts; fiduciary's bond.

(a) Section 35-15-702 applies to trust advisors, trust protectors or other fiduciaries other than cotrustees, such cotrustees already being provided for in § 35-15-702.

(b) When exercising its powers under this section, the court shall consider the powers, duties and liabilities relative to such respective fiduciaries other than a cotrustee and whether any of such respective fiduciaries are excluded fiduciaries.



§ 35-15-713 - Vacancy; directed trusts.

(a) Except as otherwise provided by the terms of the trust upon obtaining knowledge of a vacancy in the office of trust advisor or trust protector, the trustee shall be vested with any fiduciary power or duty that otherwise would be vested in the trustee but that by the terms of the trust was vested in the trust advisor or trust protector, until such time that the vacancy in the office of trust advisor or trust protector, as applicable is filled.

(b) Such vacancy shall be filled in the same manner as would a vacancy in trusteeship that is required to be filled, either as provided by § 35-15-704(c) if the trust is a noncharitable trust, or as provided by § 35-15-704(d) if the trust is a charitable trust. Section 35-15-704(e) shall also apply relative to trust advisors and trust protectors in the same manner as that subsection does to trustees and vacancies in trusteeship.

(c) Notwithstanding subsection (a), a trustee shall not be liable for failing to exercise or assume any power or duty held by a trust advisor or trust protector and conferred upon the trustee by subsection (a) for the sixty-day period immediately following the date the trustee obtains knowledge of such vacancy.



§ 35-15-714 - Directed trusts; resignation of fiduciary.

(a) A trust advisor, trust protector or other fiduciary other than a cotrustee, such cotrustee's resignation already being provided for in § 35-15-705, may resign its appointment as such respective fiduciary in a like manner as provided for a trustee under § 35-15-705.

(b) When exercising its powers under this section relative to resignation, the court shall consider the powers, duties and liabilities relative to such respective fiduciaries other than a cotrustee and whether any of such respective fiduciaries are excluded fiduciaries.



§ 35-15-715 - Directed trusts; removal of fiduciary.

(a) A trust advisor, trust protector or other fiduciary other than a cotrustee, such cotrustee's removal already being provided for in § 35-15-706, may be removed as such respective fiduciary in a like manner as provided for a trustee under § 35-15-706.

(b) When exercising its powers under this section relative to removal of such respective fiduciary, the court shall consider the powers, duties and liabilities relative to such respective fiduciaries other than a cotrustee and whether any of such respective fiduciaries are excluded fiduciaries.






Part 8 - Duties and Powers of Trustee

§ 35-15-801 - Duty to administer trust.

Upon acceptance of a trusteeship, the trustee shall administer the trust until such time as the trust terminates or a successor trustee is appointed and all assets are delivered in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with this chapter.



§ 35-15-802 - Duty of loyalty.

(a) A trustee shall administer the trust solely in the interests of the beneficiaries.

(b) Subject to the rights of persons dealing with or assisting the trustee as provided in § 35-15-1012 or as may otherwise be allowed under Tennessee law, a sale, encumbrance, or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or which is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

(1) The transaction was authorized by the terms of the trust;

(2) The transaction was approved by the court;

(3) The beneficiary did not commence a judicial proceeding within the time allowed by § 35-15-1005;

(4) The beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with § 35-15-1009; or

(5) The transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee.

(c) A sale, encumbrance, or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests of the trustee if it is entered into by the trustee with:

(1) The trustee's spouse;

(2) The trustee's descendants, siblings, parents, or their spouses;

(3) An agent or attorney of the trustee; or

(4) A corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment.

(d) A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage is voidable by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary.

(e) A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests of the trustee if the transaction concerns an opportunity properly belonging to the trust.

(f) In addition to all other permissible investments and delegatable duties listed in this title, so long as they are fairly priced and in accordance with the interest of the beneficiaries and the interests of the fiduciary's appointment and otherwise comply with chapter 14 of this title, a fiduciary may purchase, sell, hold or otherwise deal with an affiliate or an interest in an affiliated investment, as well as delegate to an affiliate or other agent associated with the fiduciary and, upon satisfaction of the conditions stated in subsection (h), such fiduciary may receive fiduciary compensation from such account at the same rate as the fiduciary would otherwise be entitled to be compensated. Such activities shall occur without any presumption of a conflict between personal and fiduciary interests of the trustee or other fiduciary.

(g) As used in this section:

(1) "Affiliate" means any corporation or other entity that directly or indirectly through one or more intermediaries controls, is controlled by or is under common control with the fiduciary;

(2) "Affiliated investment" means an investment for which the fiduciary or an affiliate of the fiduciary acts as adviser, administrator, distributor, placement agent, underwriter, broker or in any other capacity for which it receives or has received a fee or commission from such investment or an investment acquired or disposed of in a transaction for which the fiduciary or an affiliate of the fiduciary receives or has received a fee or commission. "Affiliated investment" also means an investment in an insurance contract purchased from an insurance agency owned by, or affiliated with, the fiduciary, or any of its affiliates;

(3) "Delegate to an affiliate or associated agent" means a proper delegation of any duty of the fiduciary to any person or entity that is affiliated with, or associated with, the fiduciary. The action of doing any of the above shall be known as a "delegation to an affiliate or associated agent";

(4) "Fee or commission" means compensation paid to a fiduciary or an affiliate thereof on account of its services to or on behalf of an investment;

(5) For purposes of this section, "fiduciary" means any fiduciary as defined in § 35-15-103, as well as any other fiduciary; and

(6) "Investment" means any security as defined in § 2(a)(1) of the Securities Act of 1933, any contract of sale of a commodity for future delivery within the meaning of § 2(i) of the Commodity Exchange Act, or any other asset permitted for fiduciary accounts pursuant to the terms of chapter 14 of this title or by the terms of the governing instrument, including by way of illustration and not limitation: shares or interests in a public or private investment fund, which shall include, but not be limited to, a public or private investment fund organized as a limited partnership, limited liability company, statutory or common law business trust, real estate investment trust, joint venture or other general or limited partnership; or an open-end or closed-end management type investment company or investment trust registered under the Investment Company Act of 1940.

(h) A fiduciary seeking compensation pursuant to subsection (f) shall, as is applicable relative to the fiduciary's particular appointment, disclose either: to those persons entitled to be kept informed about the administration of a trust under § 35-15-813(a)(1), subject to the provisions of § 35-15-813(d) and (e); to each principal in an agency relationship; or to all current recipients of statements of any other fiduciary account not described above; all fees or commissions paid or to be paid by the account, or received or to be received by an affiliate arising from such affiliated investment or delegation to an affiliate or associated agent. The disclosure required under this subsection (h) may be given either in a copy of the prospectus or any other disclosure document prepared for the affiliated investment under federal or state securities laws or in a written summary that includes all fees or commissions received or to be received by the fiduciary or any affiliate of the fiduciary and an explanation of the manner in which such fees or commissions are calculated, either as a percentage of the assets invested or by some other method. Such disclosure shall be made at least annually unless there has been no increase in the rate at which such fees or commissions are calculated since the most recent disclosure. Notwithstanding this subsection (h), no such disclosure is required if the governing instrument or a court order expressly authorizes the fiduciary to invest the fiduciary account in affiliated investments or to perform the delegation to an affiliate or associated agent.

(i) A fiduciary that has complied with subsection (h), whether by making the applicable disclosure or by relying on the terms of a governing instrument or court order, shall have full authority to administer an affiliated investment, including the authority to vote proxies thereon, without regard to the affiliation between the fiduciary and the investment or the fiduciary and delegatee, as the case may be.

(j) In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

(k) This section does not preclude the following transactions, if fair to the beneficiaries:

(1) An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee;

(2) Payment of reasonable compensation to the trustee;

(3) A transaction between a trust and another trust, decedent's estate, or conservatorship of which the trustee is a fiduciary or in which a beneficiary has an interest;

(4) A deposit of trust money in a regulated financial-service institution operated by the trustee; or

(5) An advance by the trustee of money for the protection of the trust.

(l) The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.



§ 35-15-803 - Impartiality.

If a trust has two (2) or more beneficiaries, the trustee shall act impartially in investing, managing, and distributing the trust property, giving due regard to the beneficiaries' respective interests.



§ 35-15-804 - Prudent administration.

A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.



§ 35-15-805 - Costs of administration.

In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust, and the skills of the trustee.



§ 35-15-806 - Trustee's skills.

A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise.



§ 35-15-807 - Delegation by trustee.

(a) A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1) Selecting an agent;

(2) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) A trustee who complies with subsection (a) is not liable to the beneficiaries for any act performed or omitted pursuant to written directions or to the trust for an action of the agent to whom the function was delegated.

(d) By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.



§ 35-15-808 - Powers to direct.

(a) While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust or contrary to the normal practice of the trustee in regard to the action requested.

(b) If the terms of a trust, an agreement of the qualified beneficiaries, or a court order, confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power.

(c) The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

(d) Unless the terms of a trust provide otherwise, if a person holds a power to perform any act in reliance on §§ 35-3-122 and 35-3-123, and that power holder is other than a beneficiary, that person is a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to perform any act under this subsection (d) is liable for any loss that results from breach of a fiduciary duty. In so following the directions of such person the trustee is protected from liability as provided in §§ 35-3-122 and 35-3-123.

(e) If a person holds a power to direct pursuant to part 12 of this chapter, that person is a trust advisor, trust protector or both. Such power holder is subject to all the provisions of part 12, including any duties prescribed by part 12 and any provisions that make the power holder a fiduciary. Any trustee or other person that under part 12 is relieved of any duty or any liability, or is otherwise protected under part 12, shall be so relieved and otherwise protected.

(f) Transitional provisions applicable to this section shall be as follows:

(1) Powers to direct or perform any act held in reliance on or that are subject to §§ 35-3-122 and 35-3-123 that are in existence prior to July 1, 2013, remain effective thereafter and remain subject to the provisions of those sections and their protections;

(2) Notwithstanding subdivision (f)(1), should any power that is described in part 12 of this chapter be held under a trust instrument that was in existence or became irrevocable before July 1, 2013, and that power is not held in reliance on nor is it subject to §§ 35-3-122 and 35-3-123, then from July 1, 2013, all law relative to such power shall be controlled by and subject to part 12 of this chapter, along with any amendments made to this chapter in furtherance of the implementation and effectiveness of such part 12; and

(3) For all trust instruments entered into, that become irrevocable or that are amended relative to any power that is described in part 12 of this chapter on or after July 1, 2013, part 12 of this chapter, along with any amendments made to this chapter in furtherance of the implementation and effectiveness of such part 12, shall be the exclusive method to create a directed trust or a provision regarding such and shall control such. Relative to trusts described in this subdivision and subdivision (f)(2), §§ 35-3-122 and 35-3-123 shall be of no further force and effect.



§ 35-15-809 - Control and protection of trust property.

A trustee shall take reasonable steps to take control of and protect the trust property.



§ 35-15-810 - Recordkeeping and identification of trust property.

(a) A trustee shall keep adequate records of the administration of the trust.

(b) A trustee shall keep trust property separate from the trustee's own property.

(c) Except as otherwise provided in subsection (d), a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(d) If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of two or more separate trusts.



§ 35-15-811 - Enforcement and defense of claims.

(a) A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust.

(b) A trustee may abandon or assign any claim that it believes is unreasonable to enforce to one or more of the beneficiaries of the trust holding the claim.



§ 35-15-812 - Collecting trust property.

A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee, and to redress a breach of trust known to the trustee to have been committed by a former trustee. No successor trustee appointed after the examination of the accounts of a trustee or the waiver of the examination by the beneficiaries shall be responsible for the acts and omissions of the prior trustee.



§ 35-15-813 - Duty to inform and report.

(a) (1) A trustee shall keep the beneficiaries of the trust who are current mandatory or permissible distributees of trust income or principal, or both, reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests.

(2) Unless unreasonable under the circumstances, a trustee shall respond in a reasonable amount of time to a qualified beneficiary's request for information related to the administration of the trust. Additionally, a qualified beneficiary shall reimburse the trustee for any reasonable expenses incurred in responding to requests for information.

(3) The requirements of subdivisions (a)(1) and (2) shall also apply to the benefit of anyone who, in a capacity other than that of a fiduciary, as defined by § 35-15-103, holds a power of appointment.

(b) The trustee of an irrevocable or non-grantor trust within sixty (60) days after the acceptance and funding of a trust, excluding nominal funding for the trust to have corpus or the depositing of insurance policies on the life of a living person, shall notify each current income beneficiary, each vested ultimate beneficiary of a remainder interest and anyone who, in a capacity other than that of a fiduciary, as defined by § 35-15-103, holds a power of appointment, that the trust has been established.

(1) The required notice shall:

(A) Be sent by first class mail or personal delivery; and

(B) Consist of either a complete copy of the document establishing the trust together with the trustee's name, address and telephone number or an abstract of the trust, whichever the trustee, in the trustee's absolute discretion, may choose.

(2) The abstract shall contain:

(A) The name, address and telephone number of each trustee; and

(B) If for a current income beneficiary:

(i) The number of other current income beneficiaries;

(ii) Whether distributions of income are required or discretionary;

(iii) Whether distributions of principal are permitted and, if so, for what purpose or purposes;

(iv) An estimate of the value of the trust at the date of the notice from which distributions may be made; and

(v) An estimate of the income that may be distributable to the beneficiary; and

(C) If for a remainder beneficiary:

(i) The number of other remainder beneficiaries;

(ii) An estimate of the value of the trust at the date of the notice; and

(iii) The conditions which must be met before the beneficiary's share is distributable.

(D) If for anyone who, in a capacity other than that of a fiduciary, as defined by § 35-15-103, holds a power of appointment, all of the information required by subdivisions (b)(2)(A)-(C) necessary or beneficial for that person to effectively determine whether or not to exercise that power of appointment.

(c) Upon the termination of an interest of any one (1) or more of the current income beneficiaries:

(1) The trustee shall similarly notify the income beneficiaries who are takers of the terminated interest of their interest by sending or delivering them the notice required in subsection (b); and

(2) If at that time the period described in subsection (b) has lapsed, the trustee shall similarly notify anyone who, in a capacity other than that of a fiduciary, as defined by § 35-15-103, holds a power of appointment by sending or delivering to such person the notice required in subsection (b).

(d) A beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A beneficiary, with respect to future reports and other information, may withdraw a waiver previously given. Anyone who, in a capacity other than that of a fiduciary, as defined by § 35-15-103, holds a power of appointment has the same power as provided a beneficiary in this subsection (d) to waive reports and other information and to withdraw a waiver previously given.

(e) Subsections (a) and (b) shall not apply to the extent that the terms of the trust provide otherwise or the settlor of the trust, or a trust protector or trust advisor under part 12 that holds the power to so direct, directs otherwise in a writing delivered to the trustee.

(f) Subdivision (a)(1) and subsection (b) do not apply to a trust created under a trust agreement that became irrevocable before July 1, 2004. Trust law in effect prior to July 1, 2004, regarding the subject matter of subdivision (a)(1) and subsection (b) shall continue to apply to those trusts.

(g) If the trustee of a trust is bound by any written confidentiality restrictions with respect to an asset of a trust, a trustee may require that any beneficiary who is eligible to receive information pursuant to this or any other section of this title about such asset shall agree in writing to be bound by the confidentiality restrictions that bind the trustee before receiving such information from the trustee.

(h) A trust advisor, trust protector, or other fiduciary designated by the terms of the trust shall keep each excluded fiduciary designated by the terms of the trust reasonably informed about:

(1) The administration of the trust with respect to any specific duty or function being performed by the trust advisor, trust protector, or other fiduciary to the extent that the duty or function would normally be performed by the excluded fiduciary or to the extent that providing such information to the excluded fiduciary is reasonably necessary for the excluded fiduciary to perform its duties; and

(2) Any other material information that the excluded fiduciary would be required to disclose to the specified beneficiaries under subsection (a) regardless of whether the terms of the trust relieve the excluded fiduciary from providing such information to qualified beneficiaries. Neither the performance nor the failure to perform of a trust advisor, trust protector, or other fiduciary designated by the terms of the trust as provided in this subsection (h) shall affect the limitation on the liability of any excluded fiduciary provided by part 12 of this chapter.



§ 35-15-814 - Exercise of powers over discretionary and other interests; tax savings.

(a) Relative to exercise of powers over discretionary and other interests:

(1) "Improper motive" means to demonstrate action such as the following:

(A) A trustee refusing to make or limiting distributions to beneficiaries other than the trustee due to the trustee's self interest when the trustee also holds a beneficial interest subject to a discretionary interest; or

(B) A trustee making a distribution in excess of an ascertainable standard to himself or herself as beneficiary when the trustee is restricted by an ascertainable standard in the trust.

(2) Unless otherwise provided in the trust:

(A) If the settlor's spouse is named as a beneficiary, the settlor's spouse is still living and the trust is classified as a support trust, then the trustee shall consider the resources of the settlor's spouse, including the settlor's obligation of support, prior to making a distribution; and

(B) In all other cases, unless otherwise provided in the trust, the trustee need not consider the beneficiary's resources in determining whether a distribution should be made.

(b) The following provisions apply only to discretionary interests:

(1) A discretionary interest is neither a property interest nor an enforceable right; it is a mere expectancy;

(2) A court may review a trustee's distribution discretion only if the trustee acts dishonestly, acts with an improper motive, or fails to act if under a duty to do so;

(3) A reasonableness standard shall not be applied to the exercise of discretion by the trustee with regard to a discretionary interest;

(4) Other than for the three (3) circumstances listed in subdivision (b)(2) or to enforce the limitations of subsection (d), a court has no jurisdiction to review the trustee's discretion or to force a distribution; and

(5) Absent express language in the trust instrument to the contrary, in the event that the distribution language in a discretionary interest permits unequal distributions between beneficiaries or distributions to the exclusion of other beneficiaries, the trustee may distribute all of the accumulated, accrued, or undistributed income and principal to one beneficiary in the trustee's discretion.

(c) The following provisions apply only to mandatory or support interests:

(1) A beneficiary of a mandatory or a support interest has an enforceable right to a distribution pursuant to a court's review;

(2) A trustee's distribution decision may be reviewed for unreasonableness, dishonesty, improper motivation, or failure to act if under a duty to do so; and

(3) In the case of a support interest, nothing in this section shall raise a beneficiary's support interest to the level of a property interest.

(d) Unless otherwise provided in subsection (f), and unless the terms of the trust expressly indicate that a rule in this subsection (d) does not apply:

(1) A person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee's personal benefit may exercise the power only in accordance with an ascertainable standard; and

(2) A trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

(e) A power that is limited or prohibited by subsection (d) may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

(f) Subsection (d) shall not apply to:

(1) A power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in section 2056(b)(5) or 2523(e) of the Internal Revenue Code was previously allowed;

(2) Any trust during any period that the trust may be revoked or amended by its settlor; or

(3) A trust if contributions to the trust qualify for the annual exclusion under section 2503(c) of the Internal Revenue Code.



§ 35-15-815 - General powers of trustee.

(a) A trustee, without authorization by the court, may exercise:

(1) Powers conferred by the terms of the trust; and

(2) Except as limited by the terms of the trust:

(A) All powers over the trust property which an unmarried competent owner has over individually owned property;

(B) Any other powers appropriate to achieve the proper investment, management, and distribution of the trust property; and

(C) Any other powers conferred by this chapter.

(b) The exercise of a power is subject to the fiduciary duties prescribed by this part.



§ 35-15-816 - Specific powers of trustee.

(a) Any references contained in a will or trust incorporating by reference the powers enumerated in § 35-50-110 as they relate to a trustee will incorporate by reference the powers contained in this section.

(b) Unless the terms of the instrument expressly provide otherwise and without limiting the authority conferred by § 35-15-815, a trustee may:

(1) Collect trust property and accept or reject additions to the trust property from a settlor or any other person;

(2) Acquire or sell property, for cash or on credit, at public or private sale;

(3) Exchange, partition, or otherwise change the character of trust property;

(4) Deposit trust money in an account in a regulated financial-service institution;

(5) Borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(6) With respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members, or property owners, including merging, dissolving, or otherwise changing the form of business organization or contributing additional capital;

(7) With respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

(A) Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement;

(B) Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

(C) Pay calls, assessments, and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and

(D) Deposit the securities with a depository or other regulated financial service institution;

(8) With respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries;

(9) Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

(10) Grant an option involving a sale, lease, or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

(11) Insure the property of the trust against damage or loss and insure the trustee, the trustee's agents, and beneficiaries against liability arising from the administration of the trust;

(12) Abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

(13) With respect to possible liability for violation of environmental law:

(A) Inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

(B) Take action to prevent, abate, or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

(C) Decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law;

(D) Compromise claims against the trust which may be asserted for an alleged violation of environmental law; and

(E) Pay the expense of any inspection, review, abatement, or remedial action to comply with environmental law;

(14) Pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust;

(15) Pay taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust;

(16) Exercise elections with respect to federal, state, and local taxes;

(17) Select a mode of payment under any employee benefit or retirement plan, annuity, or life insurance payable to the trustee, exercise rights thereunder, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds;

(18) Make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and the trustee has a lien on future distributions for repayment of those loans;

(19) Pledge trust property to guarantee loans made by others to the beneficiary;

(20) Appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security, and remove any trustee so appointed;

(21) Pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

(A) Paying it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian;

(B) Paying it to the beneficiary's custodian under the Uniform Transfers to Minors Act, compiled in title 35, chapter 7, part 2, and, for that purpose, creating a custodianship or custodial trust;

(C) If the trustee does not know of a conservator, guardian, custodian, or custodial trustee, paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf; or

(D) Managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution;

(22) On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes, and adjust for resulting differences in valuation and basis for income tax purposes;

(23) Resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration, or other procedure for alternative dispute resolution;

(24) Prosecute or defend an action, claim, or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

(25) Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers;

(26) On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it; and

(27) Unless the terms of the instrument expressly provide otherwise:

(A) A trustee who has authority, under the terms of a testamentary instrument or irrevocable inter vivos trust agreement, to invade the principal of a trust to make distributions to, or for the benefit of, one or more proper objects of the exercise of the power, may instead exercise such authority by appointing all or part of the principal of the trust in favor of a trustee of a trust under an instrument other than that under which the power to invade is created or under the same instrument; provided, however, that the exercise of such authority:

(i) Does not reduce any fixed income interest of any income beneficiary of the trust; and

(ii) Is in favor of the proper objects of the exercise of the power;

(B) The exercise of the power to invade the principal of the trust under subdivision (b)(27)(A) shall be by an instrument in writing, signed and acknowledged by the trustee and filed with the records of the trust;

(C) The exercise of the power to invade principal of the trust under subdivision (b)(27)(A) shall not extend the permissible period of the rule against perpetuities that applies to the trust;

(D) The provisions of this section shall not be construed to abridge the right of any trustee who has a power of invasion to appoint property in further trust that arises under any other statute or under common law;

(E) The exercise of the power to appoint principal under subdivision (b)(27)(A) shall be considered an exercise of a power of appointment, other than a power to appoint to the trustee, the trustee's creditors, the trustee's estate, or the creditors of the trustee's estate;

(F) The second trust:

(i) May confer a power of appointment upon a beneficiary of the original trust to whom or for the benefit of whom the trustee has the power to distribute principal of the original trust;

(ii) The permissible appointees of the power of appointment conferred upon a beneficiary may include persons who are not beneficiaries of the original or second trust; and

(iii) The power of appointment conferred upon a beneficiary must preclude any exercise that would extend the permissible period of the rule against perpetuities that applies to the trust;

(G) If any contribution to the original trust qualified for the annual exclusion under § 2503(b) of the Internal Revenue Code, the marital deduction under §§ 2056(a) or 2523(a) of the Internal Revenue Code, or the charitable deduction under §§ 170(a), 642(c), 2055(a) or 2522(a) of the Internal Revenue Code, is a direct skip qualifying for treatment under § 2642(c) of the Internal Revenue Code, or qualified for any other specific tax benefit that would be lost by the existence of the authorized trustee's authority under subdivision (b)(27)(A) for income, gift, estate, or generation-skipping transfer tax purposes under the Internal Revenue Code, then the authorized trustee shall not have the power to distribute the principal of a trust pursuant to subdivision (b)(27)(A) in a manner that would prevent the contribution to the original trust from qualifying for or would reduce the exclusion, deduction, or other tax benefit that was originally claimed with respect to that contribution;

(H) During any period when the original trust owns stock in a subchapter S corporation as defined in § 1361(a)(1) of the Internal Revenue Code, an authorized trustee shall not exercise a power authorized by subdivision (b)(27)(A) to distribute part or all of the stock of the S corporation to a second trust that is not a permitted shareholder under § 1361(c)(2) of the Internal Revenue Code;

(I) This section applies to any trust that is administered in this state; and

(J) For purposes of this section, the term "original trust" refers to the trust from which principal is being distributed and the phrase "second trust" refers to the trust to which assets are being distributed from the original trust.



§ 35-15-817 - Distribution upon termination.

(a) Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within thirty (30) days after the proposal was sent but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection. For the purpose of determining the date a proposed distribution was sent, where exact confirmation is unavailable, it can be assumed it was received five (5) days after the date of mailing.

(b) Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes.

(c) A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

(1) It was induced by improper conduct of the trustee; or

(2) The beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach.






Part 9 - "Uniform Principal and Income Act" and "Tennessee Uniform Prudent Investor Act of 2002" Incorporated

§ 35-15-901 - Uniform Principal and Income Act and Tennessee Uniform Prudent Investor Act of 2002 incorporated by reference.

Title 35, chapter 6 and chapter 14 are incorporated in this chapter by reference.






Part 10 - Liability of Trustees and Rights of Persons Dealing with Trustee

§ 35-15-1001 - Remedies for breach of trust.

(a) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

(b) To remedy a breach of trust that has occurred or may occur, the court may:

(1) Compel the trustee to perform the trustee's duties;

(2) Enjoin the trustee from committing a breach of trust;

(3) Compel the trustee to redress a breach of trust by paying money, restoring property, or other means;

(4) Order a trustee to account;

(5) Appoint a special fiduciary to take possession of the trust property and administer the trust;

(6) Suspend the trustee;

(7) Remove the trustee as provided in § 35-15-706;

(8) Reduce or deny compensation to the trustee;

(9) Subject to § 35-15-1012, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(10) Order any other appropriate relief whether provided elsewhere in this chapter, available at common law or under equity principles.



§ 35-15-1002 - Damages for breach of trust.

(a) Except as otherwise provided in § 35-3-117(a)-(d) with regard to investment of trust funds or elsewhere in this chapter, a trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

(1) The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

(2) The profit the trustee made by reason of the breach.

(b) Except as otherwise provided in this subsection (b), if more than one (1) trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.



§ 35-15-1003 - Damages in absence of breach.

Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.



§ 35-15-1004 - Attorney's fees and costs.

(a) In a judicial proceeding involving the administration of a trust, the court, as justice and equity may require, may award costs and expenses, including reasonable attorney's fees, to any party, to be paid by another party or from the trust that is the subject of the controversy.

(b) In a nonjudicial proceeding involving the administration of a trust, the trustee may pay fees, other reasonable costs and expenses from the trust assets where all of the parties to the proceeding agree in writing.

(c) In a mediation or arbitration proceeding involving the administration of a trust, the mediator or arbitrator may award fees, other reasonable costs and expenses against the assets of the trust.



§ 35-15-1005 - Limitation of action against trustee by a beneficiary -- Limitation of action against trustee by a trustee, trust advisor or trust protector.

(a) A beneficiary may not commence a proceeding against a trustee for breach of trust more than one (1) year after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(b) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or the beneficiary's representative knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(c) If subsection (a) does not apply, a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the trustee;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(d) A trustee may not commence a proceeding against a cotrustee or a former trustee for breach of trust more than one (1) year after the date the trustee or a representative of the trustee was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(e) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the trustee or the trustee's representative knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(f) If subsection (d) does not apply, a judicial proceeding by a trustee against a cotrustee or former trustee for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the cotrustee or a former trustee;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(g) A trust advisor or trust protector may not commence a proceeding against a trustee or a former trustee for breach of trust more than one (1) year after the date the trust advisor or trust protector or the respective representative of each was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(h) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the trust advisor or trust protector or the respective representative of each knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(i) If subsection (g) does not apply, a judicial proceeding by a trust advisor or trust protector against a trustee or former trustee for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the trustee or a former trustee;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(j) Notwithstanding subsections (d)-(i), no trustee, trust advisor or trust protector, may commence a proceeding against a trustee or a former trustee if, under § 35-15-1005(a)-(c), none of the beneficiaries may commence a proceeding against the cotrustee or former trustee for such breach of trust.



§ 35-15-1006 - Reliance on trust instrustment.

A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.



§ 35-15-1007 - Event affecting administration or distribution.

If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.



§ 35-15-1008 - Exculpation of trustee.

(a) A provision of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

(1) Relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or

(2) Was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor.

(b) An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.



§ 35-15-1009 - Beneficiary's consent, release, or ratification.

A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented in writing to the conduct or transaction constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

(1) The consent, release, or ratification of the beneficiary was induced by improper conduct of the trustee; or

(2) At the time of the consent, release, or ratification, the beneficiary did not know of the beneficiary's rights or of the material facts relating to the breach.



§ 35-15-1010 - Limitation on personal liability of trustee.

(a) Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

(b) Except as otherwise provided in subsection (a) or (c), the debts, obligations and liabilities incurred by a trustee by reason of the ownership, management or control of trust property in the trustee's fiduciary capacity, shall be enforceable solely against the trust and its property, without any obligation or liability personally being borne by any trustee of such trust.

(c) A trustee is personally liable for torts committed in the course of administering a trust only if the trustee is personally at fault on account of the trustee's own willful misconduct proven by clear and convincing evidence.

(d) A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.



§ 35-15-1011 - Interest as general partner.

(a) Except as otherwise provided in subsection (c) or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to the Uniform Partnership Act, compiled in title 61, chapter 1, or the Uniform Limited Partnership Act, compiled in title 61, chapter 2.

(b) Except as otherwise provided in subsection (c), a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault on account of the trustee's own willful misconduct proven by clear and convincing evidence.

(c) The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee.

(d) If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.



§ 35-15-1012 - Protection of person dealing with trustee.

(a) A person other than a beneficiary who in "good faith", as defined in § 47-1-201, assists a trustee, or who in "good faith" and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised the power.

(b) A person other than a beneficiary who in "good faith" deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

(c) A person who in "good faith" delivers assets to a trustee need not ensure their proper application.

(d) A person other than a beneficiary who in "good faith" assists a former trustee, or who in "good faith" and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

(e) Comparable protective provisions of other laws, see §§ 47-8-101 -- 47-8-407, relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.



§ 35-15-1013 - Certification of trust.

(a) Instead of furnishing a copy of the trust instrument to any person to evidence the existence and validity of the trust, the trustee may furnish to such person a certification of trust, signed by the trustee or trustees having signatory authority as identified in subdivision (a)(5) and attested by a notary public and shall contain the following:

(1) An affirmation of the current existence of the trust and the date on which the trust came into existence;

(2) The identity of the settlor or settlors, the currently acting trustee or trustees, and the named successor trustee or trustees of the trust or a statement that no successor is named;

(3) The administrative or managerial powers of the trustee, or both;

(4) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(5) When there are multiple trustees or multiple successor trustees, the signature authority of the trustees indicating whether all or less than all of the currently acting trustees are required to sign in order to exercise various powers of the trustee;

(6) Where there are successor trustees designated, a statement detailing the conditions for their succession or a statement that a third party may rely on the authority of one (1) or more successors without proof of their succession;

(7) The trust's identification number, whether a social security or an employer identification number, but only if the trust's identification number is essential to the transaction for which the request for the trust document was made;

(8) The manner in which trust assets should properly be titled; and

(9) A statement that, to the best of the trustee's knowledge, the trust has not been revoked, modified or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

(b) The certification of trust shall not be required to contain the dispositive provisions of the trust that set forth the distribution of the trust estate.

(c) The trustee offering the certification of trust may provide copies of all or any part of the trust document and amendments, if any. Nothing in this section is intended to require or imply an obligation to provide dispositive provisions of the trust or a copy of the entire trust document and amendments.

(d) A person who acts in reliance on a certification of trust without actual knowledge that the representations contained therein are incorrect is not liable to any person for so acting. A person who does not have actual knowledge that the facts contained in the certification of trust are incorrect may assume without inquiry the existence of the facts contained in the certification of trust. Actual knowledge shall not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying on the trust certification. Nothing contained in this section shall limit the rights of the beneficiaries of the trust against the trustee. Any person relying on the certification of trust shall be indemnified from the assets of the trust to the extent of the share of the trust attributable to the beneficiary or beneficiaries bringing any action against the person for any costs, damage, attorney fees or other expenses incurred in defending any action against the person arising for the transaction to which a certification of trust related.

(e) A person's failure to request a certification of trust does not affect the protections provided that person in this section. No inference that the person has not acted in good faith or that the person was negligent may be drawn from the failure of the person to request a certification of trust. Nothing in this section is intended to create an implication that a person is liable for acting in reliance on a certification of trust under circumstances where the requirements of this section are not satisfied.

(f) Nothing in this section shall be construed to require a third party, when presented with a trust certificate, to enter into a contract with a trustee relating to trust assets or obligations, or to preclude a third party from demanding as a precondition to any contract that the trustee provide additional information in order to clarify any ambiguities or inconsistencies in the trust certificate.

(g) This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.



§ 35-15-1014 - Enforcement of no-contest, in terrorem or forfeiture provisions.

(a) For the purposes of this section, "no-contest provision" includes a "no-contest provision," "in terrorem provision" or "forfeiture provision" of a trust instrument. A "no-contest provision" means a provision that, if given effect, would reduce or eliminate the interest of any beneficiary of such trust who, directly or indirectly, initiates or otherwise pursues:

(1) Any action to contest the validity of the trust or the terms of the trust;

(2) Any action to set aside or vary the terms of the trust;

(3) Any action to challenge the acts of the trustee or other fiduciary of the trust in the performance of the trustee's or other fiduciary's duties as described in the terms of the trust; or

(4) Any other act or proceedings to frustrate or defeat the settlor's intent as expressed in the terms of the trust.

(b) Regardless of whether or not the beneficiary sought, received or relied upon legal counsel, a no-contest provision shall be enforceable according to the express terms of the no-contest provision without regard to the beneficiary's good or bad faith in taking the action that would justify the complete or partial forfeiture of the beneficiary's interest in the trust under the terms of the no-contest provision unless probable cause exists for the beneficiary taking such action on the grounds of:

(1) Fraud;

(2) Duress;

(3) Revocation;

(4) Lack of testamentary capacity;

(5) Undue influence;

(6) Mistake;

(7) Forgery; or

(8) Irregularity in the execution of the trust instrument.

(c) Subsection (b) shall not apply to:

(1) Any action brought solely to challenge the acts of the trustee or other fiduciary of the trust to the extent that the trustee or other fiduciary has committed a breach of fiduciary duties or breach of trust;

(2) Any action brought by the trustee or any other fiduciary serving under the terms of the trust, unless the trustee or other fiduciary is a beneficiary against whom the no-contest provision is otherwise enforceable;

(3) Any agreement among the beneficiaries and any other interested persons in settlement of a dispute or resolution of any other matter relating to the trust, including without limitation any nonjudicial settlement agreement;

(4) Any action to determine whether a proposed or pending motion, petition, or other proceeding constitutes a contest within the meaning of a no-contest provision;

(5) Any action brought by a beneficiary or on behalf of any such beneficiary for a construction or interpretation of the terms of the trust; or

(6) Any action brought by the attorney general and reporter for a construction or interpretation of a charitable trust or a trust containing a charitable interest if a provision exists in a trust purporting to penalize a charity or charitable interest for contesting the trust if probable cause exists for instituting proceedings.

(d) Pursuant to this section, courts shall enforce the settlor's intent as reflected in a no-contest provision to the greatest extent possible.






Part 11 - Miscellaneous Provisions

§ 35-15-1101 - No consideration given to need to promote uniformity of application and construction of law.

(a) Numerous provisions of each of the following have been modified extensively relative to their respective uniform acts as such uniform acts were drafted and have been amended by the Uniform Law Commission, also known as the National Conference of Commissioners of Uniform State Laws:

(1) Chapter 6, the Uniform Principal and Income Act;

(2) Chapter 14, the Tennessee Uniform Prudent Investor Act of 2002; and

(3) Chapter 15, the Tennessee Uniform Trust Code.

(b) These modifications were undertaken deliberately and after significant consideration:

(1) Therefore, in applying and construing title 35, no consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states, including any other state that has enacted laws covering the same general subject matter as chapters 9, 14 or 15, either by enacting such respective uniform acts as such uniform acts were originally drafted or as such were originally drafted and subsequently have been amended, or by enacting laws based on or similar to such uniform acts as originally drafted or as such have been amended; and

(2) Unless specifically provided otherwise in this chapter, chapter 6 or chapter 14, courts shall not consult, rely on or give any persuasive value to such uniform acts or any respective other state's acts based on or similar to such uniform acts, or any comments accompanying any such uniform acts or any respective other state's acts based on or similar to such uniform acts; none of which have any force or effect relative to trusts governed by the laws of this state.



§ 35-15-1102 - Electronic records and signatures.

The provisions of this chapter governing the legal effect, validity, or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7002, and supersede, modify, and limit the requirements of the Electronic Signatures in Global and National Commerce Act.



§ 35-15-1103 - Application to existing relationships.

(a) Except as otherwise provided in this chapter, on July 1, 2004:

(1) This chapter applies to all trusts created before, on, or after July 1, 2004;

(2) This chapter applies to all judicial proceedings concerning trusts commenced on or after July 1, 2004;

(3) This chapter applies to judicial proceedings concerning trusts commenced before July 1, 2004, unless the court finds that application of a particular provision of this chapter would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of this chapter does not apply and the superseded law applies;

(4) Any rule of construction or presumption provided in this chapter applies to trust instruments executed before July 1, 2004, unless there is a clear indication of a contrary intent in the terms of the trust; and

(5) An act done before July 1, 2004, is not affected by this chapter.

(b) If a right is acquired, extinguished, or barred upon the expiration of a prescribed period that has commenced to run under any other statute before July 1, 2004, that statute continues to apply to the right even if it has been repealed or superseded.



§ 35-15-1104 - Alter ego.

(a) Absent clear and convincing evidence, no settlor of an irrevocable trust may be deemed to be the alter ego of a trustee of such trust.

(b) None of the following factors, by themselves or in combination, may be considered sufficient evidence for a court to conclude that the settlor controls a trustee, or is the alter ego of a trustee of such trust:

(1) Any combination of the factors listed in § 35-15-1105 regarding dominion and control over a trust;

(2) Isolated occurrences where the settlor has signed checks, made disbursements, or executed other documents related to such trust as a trustee, a trust advisor or a trust protector, when in fact the settlor was not such a trustee, trust advisor or trust protector;

(3) Making any requests for distributions on behalf of beneficiaries; or

(4) Making any requests to the trustee to hold, purchase, or sell any trust property.



§ 35-15-1105 - Dominion and control over a trust.

In the event a person challenges a settlor's or a beneficiary's influence over a trust, none of the following factors, alone or in combination, shall enter into a determination that dominion and control over a trust exists:

(1) The settlor or a beneficiary is serving as a trustee, a trust advisor, a trust protector or other fiduciary as described in § 35-15-508;

(2) The settlor or a beneficiary holds an unrestricted power to remove or replace a trustee, a trust advisor, a trust protector or other fiduciary;

(3) The settlor or a beneficiary is a trust administrator, a general partner of a partnership, a manager of a limited liability company, an officer of a corporation, or holds any other managerial function relative to any type of entity specified in this subdivision, or relative to any other type of entity not so specified, and part or all of the trust property consists of an interest in such entity;

(4) A person related by blood or adoption to the settlor or a beneficiary is appointed as a trustee, a trust advisor, a trust protector or other fiduciary;

(5) The settlor's or a beneficiary's agent, accountant, attorney, financial advisor, or friend is appointed as a trustee, a trust advisor, a trust protector or other fiduciary;

(6) A business associate is appointed as a trustee, a trust advisor, a trust protector or other fiduciary;

(7) A beneficiary holds any power of appointment over any or all of the trust property;

(8) The settlor holds a power to substitute property of equivalent value for property held by the trust, regardless of whether such power is:

(A) Held in a fiduciary or nonfiduciary capacity;

(B) Exercisable with or without the approval of any person in a fiduciary capacity; or

(C) Exercisable with or without the approval of any person having an interest adverse to such settlor;

(9) A trustee, a trust advisor, a trust protector or other fiduciary has the power to loan trust property to the settlor for less than a full and adequate rate of interest or without adequate security;

(10) Any language relative to the power to make any distribution provides for any discretion relative to such distribution;

(11) The trust has only one beneficiary eligible for current distributions; or

(12) The beneficiary is serving as a cotrustee, or as a trust advisor or trust protector under part 12, or as any other fiduciary.






Part 12 - Trust Protectors and Trust Advisors

§ 35-15-1201 - Powers of trust advisors and trust protectors.

(a) A trust protector or trust advisor is any person, and may be a committee of more than one person, other than a trustee, who under the terms of the trust, an agreement of the qualified beneficiaries, or a court order has a power or duty with respect to a trust, including but not limited to, one or more of the following powers:

(1) The power to modify or amend the trust instrument to achieve favorable tax status or respond to changes in any applicable federal, state, or other tax law affecting the trust, including but not limited to, any rulings, regulations, or other guidance implementing or interpreting such laws;

(2) The power to amend or modify the trust instrument to take advantage of changes in the rule against perpetuities, laws governing restraints on alienation, or other state laws restricting the terms of the trust, the distribution of trust property, or the administration of the trust;

(3) The power to appoint a successor trust protector or trust advisor;

(4) The power to review and approve a trustee's trust reports or accountings;

(5) The power to change the governing law or principal place of administration of the trust;

(6) The power to remove and replace any trust advisor or trust protector for the reasons stated in the trust instrument;

(7) The power to remove a trustee, cotrustee, or successor trustee, for the reasons stated in the trust instrument, and appoint a successor;

(8) The power to consent to a trustee's or cotrustee's action or inaction in making distributions to beneficiaries;

(9) The power to increase or decrease any interest of the beneficiaries in the trust, to grant a power of appointment to one (1) or more trust beneficiaries, or to terminate or amend any power of appointment granted in the trust;

(10) The power to perform a specific duty or function that would normally be required of a trustee or cotrustee;

(11) The power to advise the trustee or cotrustee concerning any beneficiary;

(12) The power to consent to a trustee's or cotrustee's action or inaction relating to investments of trust assets;

(13) The power to direct the acquisition, disposition, or retention of any trust investment;

(14) The power to appoint under § 35-15-816(b)(27);

(15) The power to terminate all or part of a trust;

(16) The power to veto or direct all or part of any trust distribution;

(17) The power to borrow money with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(18) The power to make loans out of trust property, including but not limited to, loans to a beneficiary on terms and conditions, including without interest, considered to be fair and reasonable under the circumstances;

(19) The power to vote proxies and exercise all other rights of ownership relative to securities and business entities held by the trust;

(20) The power to select one (1) or more investment advisors, managers or counselors, including but not limited to, a trustee and delegate to them any of its powers; and

(21) The power to direct the trustee with respect to any additional powers and discretions over investment and management of trust assets provided in the trust instrument.

(b) The exercise of a power by a trust advisor or a trust protector shall be exercised in the sole and absolute discretion of the trust advisor or trust protector and shall be binding on all other persons.

(c) Any power of a trust advisor or trust protector to directly or indirectly modify a trust may be granted notwithstanding the provisions of §§ 35-15-410 -- 35-15-412 and 35-15-414.

(d) An excluded fiduciary may continue to follow the direction of a trust protector or trust advisor upon the incapacity or death of the grantor of a trust to the extent provided in the trust instrument.

(e) Notwithstanding anything in this section to the contrary, no modification, amendment or grant of a power of appointment with respect to a trust all of whose beneficiaries are charitable organizations may authorize a trust protector or trust advisor to grant a beneficial interest in such trust to any non-charitable interest or purpose.



§ 35-15-1202 - Trust advisors and trust protectors as fiduciaries.

(a) A trust advisor or trust protector, other than a beneficiary, is a fiduciary with respect to each power granted to such trust advisor or trust protector. In exercising any power or refraining from exercising any power, a trust advisor or trust protector shall act in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

(b) A trust advisor or trust protector is an excluded fiduciary with respect to each power granted or reserved exclusively to any one or more other trustees, trust advisors, or trust protectors.



§ 35-15-1203 - Trust advisor and trust protector subject to court jurisdiction.

By accepting appointment to serve as a trust advisor or trust protector, the trust advisor or the trust protector submits personally to the jurisdiction of the courts of this state even if investment advisory agreements or other related agreements provide otherwise, and the trust advisor or trust protector may be made a party to any action or proceeding relating to a decision, action, or inaction of the trust advisor or trust protector.



§ 35-15-1204 - No duty to review actions of trustee, trust advisor, or trust protector.

(a) Whenever, pursuant to the terms of a trust, an agreement of the qualified beneficiaries, or a court order, an excluded fiduciary is to follow the direction of a trustee, trust advisor, or trust protector with respect to investment decisions, distribution decisions, or other decisions of the non-excluded fiduciary, then, except to the extent that the terms of the trust, the agreement of the qualified beneficiaries, or the court order provide otherwise, the excluded fiduciary shall have no duty to:

(1) Review, evaluate, perform investment reviews, suitability reviews, inquiries, or investigations, or in any other way monitor the conduct of the trustee, trust advisor, or trust protector;

(2) Make recommendations or evaluations or in any way provide advice to the trustee, trust advisor, or trust protector or consult with the trustee, trust advisor, or trust protector; or

(3) Communicate with or warn or apprise any beneficiary or third party concerning instances in which the excluded fiduciary would or might have exercised the excluded fiduciary's own discretion in a manner different from the manner directed by the trustee, trust advisor, or trust protector.

(b) Absent provisions in the trust instrument to the contrary, the actions of the excluded fiduciary pertaining to matters within the scope of the trustee, trust advisor, or trust protector's authority, including but not limited to, confirming that the trustee, trust advisor, or trust protector's directions have been carried out and recording and reporting actions taken at the trustee, trust advisor, or trust protector's direction or other information pursuant to § 35-15-813, shall be deemed to be administrative actions taken by the excluded fiduciary solely to allow the excluded fiduciary to perform those duties assigned to the excluded fiduciary under the terms of the trust, the agreement of the qualified beneficiaries, or the court order; such administrative actions, as well as any communications made by the excluded fiduciary to the trust advisor, trust protector or any of their agents or persons they have selected to provide services to the trust, shall not be deemed to constitute an undertaking by the excluded fiduciary to monitor the trustee, trust advisor, or trust protector or otherwise participate in actions within the scope of the trustee, trust advisor, or trust protector's authority.



§ 35-15-1205 - Fiduciary's liability for action or inaction of trustee, trust advisor, and trust protector.

An excluded fiduciary is not liable, either individually or as a fiduciary, for:

(1) Any loss resulting from compliance with a direction of a trustee, trust advisor or trust protector, including but not limited to, any loss from the trustee, trust advisor or trust protector breaching fiduciary responsibilities or acting beyond the trustee's, trust advisor's or trust protector's scope of authority;

(2) Any loss resulting from any action or inaction of a trustee, trust advisor, or trust protector; or

(3) Any loss that results from the failure of a trustee, trust advisor, or trust protector to take any action proposed by the excluded fiduciary where such action requires the authorization of the trustee, trust advisor, or trust protector, provided that an excluded fiduciary who had a duty to propose such action timely sought but failed to obtain the authorization.



§ 35-15-1206 - Limitation of action against a trust advisor or trust protector.

(a) A beneficiary may not commence a proceeding against a trust advisor or trust protector for breach of trust more than one (1) year after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(b) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or the beneficiary's representative knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(c) If subsection (a) does not apply, a judicial proceeding by a beneficiary against a trust advisor or trust protector for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the trust advisor or trust protector;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(d) A trustee may not commence a proceeding against a trust advisor or trust protector for breach of trust more than one (1) year after the date the trustee or a representative of the trustee was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(e) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the trustee or the trustee's representative knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(f) If subsection (d) does not apply, a judicial proceeding by a trustee against a trust advisor or trust protector for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the trust advisor or trust protector;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(g) A trust advisor or trust protector may not commence a proceeding against another trust advisor or another trust protector for breach of trust more than one (1) year after the date the trust advisor or trust protector or the respective representative of each was sent a report that adequately disclosed facts indicating the existence of a potential claim for breach of trust.

(h) A report adequately discloses facts indicating the existence of a potential claim for breach of trust if it provides sufficient information so that the trust advisor or trust protector or the respective representative of each knows of the potential claim or has sufficient information to be presumed to know of it, or to be put on notice to inquire into its existence.

(i) If subsection (g) does not apply, a judicial proceeding by a trust advisor or trust protector against another trust advisor or another trust protector for breach of trust must be commenced within three (3) years after the first to occur of:

(1) The removal, resignation, or death of the other trust advisor or other trust protector;

(2) The termination of the beneficiary's interest in the trust; or

(3) The termination of the trust.

(j) Notwithstanding subsections (d) -- (i), no trustee, trust advisor or trust protector, may commence a proceeding against a trust advisor or trust protector or another trust advisor or another trust protector if, under either subsections (a) -- (c) or § 35-15-1005(a) -- (c), none of the beneficiaries may commence a proceeding against the trust advisor or trust protector for such breach of trust.









Chapter 16 - Tennessee Investment Services Act of 2007

§ 35-16-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Investment Services Act of 2007."



§ 35-16-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured;

(2) "Creditor" means, with respect to a transferor, a person who has a claim;

(3) "Debt" means liability on a claim;

(4) "Disposition" means a transfer, conveyance or assignment of property, including a change in the legal ownership of property occurring upon the substitution of one (1) trustee for another or the addition of one (1) or more new trustees. "Disposition" also includes the exercise of a power so as to cause a transfer of property to a trustee or trustees, but shall not include the release or relinquishment of an interest in property that, until the release or relinquishment, was the subject of a qualified disposition;

(5) "Investment advisor" means a person given authority by the terms of an investment services trust to direct, consent to or disapprove a transferor's actual or proposed investment decisions, distribution decisions or other decisions of the transferor;

(6) "Investment decision" means the retention, purchase, sale, exchange, tender or other transaction affecting the ownership of or rights in investments;

(7) "Investment services trust" means an instrument appointing a qualified trustee or qualified trustees for the property that is the subject of a disposition, which instrument:

(A) Expressly incorporates the law of this state to govern the validity, construction and administration of the trust;

(B) Is irrevocable; and

(C) Provides that the interest of the transferor or other beneficiary in the trust property or the income from the trust property may not be transferred, assigned, pledged or mortgaged, whether voluntarily or involuntarily, before the qualified trustee or qualified trustees actually distribute the property or income from the property to the beneficiary;

(8) "Person" has the meaning ascribed to it in § 1-3-105;

(9) "Property" includes real property, personal property, and interests in real or personal property;

(10) "Qualified affidavit" means a sworn affidavit signed by the transferor before a disposition of assets to an investment services trust that meets the requirements of § 35-16-103. In the event of a disposition by a transferor who is a trustee, the affidavit shall be signed by the transferor who made the original disposition to the trustee, or a predecessor trustee, in a form that meets the requirements of subdivisions (7)(B) and (C) and shall state facts as of the time of the original disposition;

(11) "Qualified disposition" means a disposition by or from a transferor with or without consideration, to an investment services trust after the transferor executes a qualified affidavit;

(12) "Qualified trustee" means a person who:

(A) In the case of a natural person, is a resident of this state, or, in all other cases, is authorized by the law of this state to act as a trustee and whose activities are subject to supervision by the Tennessee department of financial institutions, the federal deposit insurance corporation, the comptroller of the currency, or the office of thrift supervision or any successor to them;

(B) Maintains or arranges for custody in this state of some or all of the property that is the subject of the qualified disposition, maintains records for the investment services trust on an exclusive or nonexclusive basis, prepares or arranges for the preparation of required income tax returns for the investment services trust, or otherwise materially participates in the administration of the investment services trust; and

(C) Is not the transferor;

(13) "Spouse" or "former spouse" means only persons to whom the transferor was legally married at, or before, the time the qualified disposition is made;

(14) Unless the context or a provision contained in this chapter provides otherwise, throughout this chapter, any form of the word "trustee," whether singular or plural means "trustee, cotrustee or any other fiduciary" as fiduciary is defined at § 35-15-103 relative to any power or duty held by such fiduciary that could otherwise be held by a trustee, to the extent that such fiduciary is holding such a power or duty and is not an excluded fiduciary as defined at § 35-15-103 relative to that power or duty; and

(15) "Transferor" means a person who, directly or indirectly, makes a disposition or causes a disposition to be made in such person's capacity:

(A) As an owner of property;

(B) As a holder of a power of appointment that authorizes the holder to appoint in favor of the holder, the holder's creditors, the holder's estate or the creditors of the holder's estate; or

(C) As a trustee.



§ 35-16-103 - Qualified affidavit requirements.

A qualified affidavit shall state that:

(1) The transferor has full right, title, and authority to transfer the assets to the trust;

(2) The transfer of the assets to the trust will not render the transferor insolvent;

(3) The transferor does not intend to defraud a creditor by transferring the assets to the trust;

(4) The transferor does not have any pending or threatened court actions against the transferor, except for those court actions identified by the transferor on an attachment to the affidavit;

(5) The transferor is not involved in any administrative proceedings, except for those administrative proceedings identified on an attachment to the affidavit;

(6) The transferor does not contemplate filing for relief under the provisions of the federal bankruptcy code; and

(7) The assets being transferred to the trust were not derived from unlawful activities.



§ 35-16-104 - Restrictions on actions, remedies and claims.

(a) Notwithstanding any law to the contrary, no action of any kind, including, but not limited to, an action to enforce a judgment entered by a court or other body having adjudicative authority, shall be brought at law or in equity for an attachment or other provisional remedy against property that is the subject of a qualified disposition to an investment services trust or for the avoidance of a qualified disposition to an investment services trust, unless the action is brought pursuant to the provisions of the Uniform Fraudulent Transfer Act, compiled in title 66, chapter 3, part 3, and, in the case of a creditor whose claim arose after a qualified disposition, unless the qualified disposition was also made with actual intent to defraud such creditor.

(b) (1) Notwithstanding § 66-3-310, a creditor's claim under subsection (a) shall be extinguished:

(A) If the person is a creditor when the qualified disposition to an investment services trust is made, unless the action is commenced within the later of two (2) years after the qualified disposition is made or six (6) months after the person discovers or reasonably should have discovered the qualified disposition; or

(B) If the person becomes a creditor after the qualified disposition to an investment services trust is made, unless the action is commenced within two (2) years after the qualified disposition is made;

(2) If subdivision (b)(1) applies:

(A) A person shall be deemed to have discovered the existence of a qualified disposition to an investment services trust at the time any public record is made of any transfer of property relative to such qualified disposition, including but not limited to, the conveyance of real property that is recorded in the office of the county register of deeds of the county in which the property is located or the filing of a financing statement under title 47, chapter 9, or the equivalent recording or filing of either with the appropriate person or official under the laws of a jurisdiction other than this state; and

(B) No creditor shall bring an action with respect to property that is the subject of a qualified disposition unless that creditor proves by clear and convincing evidence that the settlor's transfer of such property was made with the intent to defraud that specific creditor.

(c) For purposes of this chapter, a qualified disposition that is made by means of a disposition by a transferor who is a trustee shall be deemed to have been made as of the time, whether before, on or after July 1, 2007, the property that is the subject of the qualified disposition was originally transferred to the transferor acting in the capacity of trustee, or any predecessor trustee, in a form that meets the requirements of § 35-16-102(7)(B) and (C).

(d) Notwithstanding any law to the contrary, a creditor, including a creditor whose claim arose before or after a qualified disposition, or any other person shall have only the rights with respect to a qualified disposition that are provided in this section and § 35-16-106, and neither a creditor nor any other person shall have any claim or cause of action against the trustee, or an advisor of an investment services trust, or against any person involved in the counseling, drafting, preparation, execution or funding of an investment services trust. For purposes of this section, counseling, drafting, preparation, execution or funding of an investment services trust includes the counseling, drafting, preparation, execution and funding of a limited partnership or a limited liability company if interests in the limited partnership or limited liability company are subsequently transferred to the investment services trust.

(e) Notwithstanding any law to the contrary, no action of any kind, including, but not limited to, an action to enforce a judgment entered by a court or other body having adjudicative authority, shall be brought at law or in equity against a trustee or an advisor of an investment services trust, or against any person involved in the counseling, drafting, preparation, execution or funding of an investment services trust, if, as of the date such action is brought, an action by a creditor with respect to the investment services trust would be barred under this section.

(f) In circumstances where more than one (1) qualified disposition is made by means of the same investment services trust, then:

(1) The making of a subsequent qualified disposition shall be disregarded in determining whether a creditor's claim with respect to a prior qualified disposition is extinguished as provided in subsection (b); and

(2) Any distribution to a beneficiary shall be deemed to have been made from the latest qualified disposition.

(g) If, in any action brought against an investment services trust, a court takes any action whereby the court declines to apply the law of this state in determining the effect of a spendthrift provision of the trust, the trustee of the trust shall immediately upon the court's action and without the further order of any court, cease in all respects to be trustee of the trust and a successor trustee shall succeed as trustee in accordance with the terms of the trust or, if the trust does not provide for a successor trustee and the trust would otherwise be without a trustee, a court of this state, upon the application of any beneficiary of the trust, shall appoint a successor trustee upon the terms and conditions it determines to be consistent with the purposes of the trust and this chapter. Upon the trustee's ceasing to be trustee, the trustee shall have no power or authority other than to convey the trust property to the successor trustee named in the trust in accordance with this section.

(h) An investment services trust shall be subject to this section whether or not the transferor retains any or all of the powers and rights described in § 35-16-111 or serves as an investment advisor pursuant to § 35-16-109.

(i) (1) Notwithstanding any provisions of subsection (a) or (b) to the contrary, the limitations on actions by creditors in law or equity shall not apply and such creditors' claims shall not be extinguished if the transferor is indebted on account of an agreement, judgment or order of a court for the payment of one (1) of the following:

(A) Past due child support;

(B) Past due alimony in solido of a spouse or former spouse;

(C) Past due alimony or support of a spouse or former spouse; or

(D) A written agreement, judgment or order of a court for division of marital property of a spouse or former spouse, but only to the extent of such debt, legally mandated interest and the reasonable cost of collection.

(2) (A) A claim provided under this subsection (i) shall be asserted against a trustee only:

(i) Upon a final non-appealable determination of a Tennessee court or a fully domesticated, final non-appealable order of a court of another state as defined by § 35-15-103 that such debt is past due; and

(ii) After the court has determined that the claimant has made reasonable attempts to collect the debt from any other sources of the transferor or that such attempts would be futile.

(B) Nothing in this subdivision (i)(2) shall be construed to prohibit the court from making the findings required in subdivisions (i)(2)(A)(i) and (ii) in the same proceeding and order.

(j) Subsection (i) shall not apply to any claim for forced heirship, legitime or elective share.

(k) In addition to the provisions of subsection (j) to the extent subsection (j) applies to the laws of any foreign country:

(1) For all purposes under this chapter, the effect of the laws of any foreign country shall be the same as provided in § 35-15-107(b)(3) and (4); and

(2) Subsection (a) applies in addition to all other provisions of this chapter.



§ 35-16-105 - Powers and rights of transferor.

A transferor shall have only the powers and rights conferred by the investment services trust. The powers and rights conferred by the investment services trust upon the transferor are personal powers and rights that may not be exercised by a creditor or any other person, except as expressly permitted by the trust. Except as permitted by §§ 35-16-109 and 35-16-111, the transferor shall have no rights or authority with respect to the corpus of the investment services trust or the income from the trust, and any agreement or understanding purporting to grant or permit the retention of any greater rights or authority shall be void.



§ 35-16-106 - Avoidance of qualified dispositions.

(a) A qualified disposition to an investment services trust shall be avoided only to the extent necessary to satisfy the transferor's debt to the creditor at whose instance the disposition had been avoided, together with costs, including attorneys' fees, that the court may allow.

(b) In the event any qualified disposition shall be avoided as provided in subsection (a), then:

(1) If the court is satisfied that a qualified trustee has not acted in bad faith in accepting or administering the property that is the subject of the qualified disposition:

(A) The qualified trustee shall have a first and paramount lien against the property that is the subject of the qualified disposition in an amount equal to the entire cost, including attorneys' fees, properly incurred by the qualified trustee in the defense of the action or proceedings to avoid the qualified disposition;

(B) The qualified disposition shall be avoided subject to the proper fees, costs, preexisting rights, claims and interests of the qualified trustee and of any predecessor qualified trustee that has not acted in bad faith; and

(C) For purposes of this subdivision (b)(1), it shall be presumed that the qualified trustee did not act in bad faith merely by accepting the property; and

(2) If the court is satisfied that a beneficiary of an investment services trust has not acted in bad faith, the avoidance of the qualified disposition shall be subject to the right of the beneficiary to retain any distribution made upon the exercise of a trust power or discretion vested in the qualified trustee or qualified trustees of the investment services trust, which power or discretion was properly exercised prior to the creditor's commencement of an action to avoid the qualified disposition. For purposes of this subdivision (b)(2), it shall be presumed that the beneficiary, including a beneficiary who is also a transferor of the trust, did not act in bad faith merely by creating the trust or by accepting a distribution made in accordance with the terms of the trust.

(c) A disposition by a trustee that is not a qualified trustee to a trustee that is a qualified trustee shall not be treated as other than a qualified disposition solely because the trust instrument fails to meet the requirements of § 35-16-102(7)(A).

(d) In the case of a disposition to more than one (1) trustee, a disposition that is otherwise a qualified disposition shall not be treated as other than a qualified disposition solely because not all of the recipient trustees are qualified trustees.



§ 35-16-107 - Spendthrift provisions.

A spendthrift provision as described in § 35-16-102(7)(C) shall be deemed to be a restriction on the transfer of the transferor's beneficial interest in the trust that is enforceable under applicable nonbankruptcy law within the meaning of § 541(c)(2) of the Bankruptcy Code, codified in 11 U.S.C. § 541(c)(2), or any successor provision.



§ 35-16-108 - Qualified trustees and advisors.

(a) For purposes of this chapter, neither the transferor nor any other natural person who is a nonresident of this state nor an entity that is not authorized by the law of this state to act as a trustee or whose activities are not subject to supervision as provided in § 35-16-102(12)(A) shall be considered a qualified trustee; however, nothing in this chapter shall preclude a transferor from appointing one (1) or more advisors, including, but not limited to:

(1) Advisors who have authority under the terms of the trust instrument to remove and appoint qualified trustees or trust advisors;

(2) Advisors who have authority under the terms of the trust instrument to direct, consent to or disapprove distributions from the trust; and

(3) Investment advisors, whether or not the advisors would meet the requirements imposed by § 35-16-102(12).

(b) For purposes of subsection (a), "advisor" includes a trust "protector" or any other person who, in addition to a qualified trustee, holds one (1) or more trust powers.



§ 35-16-109 - Transferor as investment advisor -- Retention of veto right.

A person may serve as an investment advisor notwithstanding that the person is the transferor of the qualified disposition.



§ 35-16-110 - Successor trustees.

In the event that a qualified trustee of an investment services trust ceases to meet the requirements of § 35-16-102(12)(A), and there remains no trustee that meets the requirements, the qualified trustee shall be deemed to have resigned as of the time of that cessation, and thereupon the successor qualified trustee provided for in the investment services trust shall become a qualified trustee of the investment services trust, or in the absence of any successor qualified trustee provided for in the investment services trust, then a court of this state shall, upon application of any interested party, appoint a successor qualified trustee.



§ 35-16-111 - Revocability of trusts.

An investment services trust shall not be deemed revocable on account of its inclusion of one (1) or more of the following:

(1) A transferor's power to veto a distribution from the trust;

(2) A power of appointment, other than a power to appoint to the transferor, the transferor's creditors, the transferor's estate or the creditors of the transferor's estate, either exercisable by written instrument of the transferor during the transferor's life or exercisable by will or other written instrument of the transferor effective upon the transferor's death;

(3) The transferor's potential or actual receipt of income, including rights to the income retained in the trust;

(4) The transferor's potential or actual receipt of income or principal from a charitable remainder unitrust or charitable remainder annuity trust as those terms are defined in § 664 of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 664, and any successor provision;

(5) The transferor's receipt each year of an amount specified in the trust, the amount not to exceed five percent (5%) of the initial value of the trust or its value determined from time to time pursuant to the trust;

(6) The transferor's potential or actual receipt or use of principal if the potential or actual receipt or use of principal would be the result of a qualified trustee's or qualified trustees' acting:

(A) In the qualified trustee's or qualified trustees' discretion. For purposes of this section, a qualified trustee is presumed to have discretion with respect to the distribution of principal unless the discretion is expressly denied to the trustee by the terms of the trust;

(B) Pursuant to a standard that governs the distribution of principal and does not confer upon the transferor a power to consume, invade or appropriate property for the benefit of the transferor, unless the power of the transferor is limited by an ascertainable standard relating to the health, education, support, or maintenance within the meaning of § 2041(b)(1)(A) or § 2514(c)(1) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 2041(b)(1)(A) or 26 U.S.C. § 2514(c)(1), as in effect on July 1, 2007, or as later amended; or

(C) At the direction of an advisor described in § 35-16-108 who is acting:

(i) In the advisor's discretion; or

(ii) Pursuant to a standard that governs the distribution of principal and does not confer upon the transferor a power to consume, invade, or appropriate property for the benefit of the transferor, unless the power of the transferor is limited by an ascertainable standard relating to the health, education, support, or maintenance within the meaning of § 2041(b)(1)(A) or § 2514(c)(1) of the Internal Revenue Code of 1986, 26 U.S.C. § 2041(b)(1)(A) or 26 U.S.C. § 2514(c)(1), as in effect on July 1, 2007, or as later amended;

(7) The transferor's right to remove a trustee or advisor and to appoint a new trustee or advisor; provided, however, that the right shall not include the appointment of a person who is a related or subordinate party with respect to the transferor within the meaning of § 672(c) of the Internal Revenue Code of 1986, 26 U.S.C. § 672(c), and any successor provision;

(8) The transferor's potential or actual use of real property held under a qualified personal residence trust within the meaning of the term as described in § 2702(c) of the Internal Revenue Code of 1986, codified in 26 U.S.C. § 2702(c), and any successor provision;

(9) The transferor's potential or actual receipt of income or principal to pay, in whole or in part, income taxes due on income of the trust if such potential or actual receipt of income or principal is pursuant to a provision in the trust instrument that expressly permits a distribution to the transferor as reimbursement for such taxes and if such distribution would be the result of a qualified trustee's or qualified trustees' acting:

(A) In such qualified trustee's or qualified trustees' discretion or pursuant to a mandatory direction in the trust instrument; or

(B) At the direction of an adviser described in § 35-16-108, who is acting in such adviser's discretion;

(10) The ability, whether pursuant to direction in the investment services trust or discretion of a qualified trustee to pay, after the death of the transferor, all or any part of the debts of the transferor outstanding at the time of the transferor's death, the expenses of administering the transferor's estate, or any estate or inheritance tax imposed on or with respect to the transferor's estate; and

(11) A qualified trustee's or qualified trustees' authority to make distributions to pay taxes in lieu of or in addition to the power to make a distribution for taxes pursuant to subdivision (3), (6), (9), or (10) by direct payment to the taxing authorities.



§ 35-16-112 - Applicability.

This chapter applies to qualified dispositions to investment services trusts and dispositions by transferors who are trustees made on or after July 1, 2007.






Chapter 17 - Tennessee Community Property Trust Act of 2010

§ 35-17-101 - Short title.

This chapter shall be known as the "Tennessee Community Property Trust Act of 2010."



§ 35-17-102 - Chapter definitions.

As used in this chapter:

(1) "Community property" means property owned by a community property trust during the marriage of the settlor spouses;

(2) "Community property trust" means an express trust that complies with § 35-17-103;

(3) "Decree" means a judgment or other order of a court;

(4) "Dissolution" means either:

(A) Termination of a marriage by a decree of dissolution, divorce, annulment or declaration of invalidity; or

(B) Entry of a decree of legal separation maintenance;

(5) "During marriage" means a period that begins at marriage and ends at dissolution or the death of a spouse;

(6) "Qualified trustee" means either:

(A) A natural person who is a resident of this state; or

(B) A company authorized to act as a fiduciary in this state pursuant to § 45-2-1001; and

(7) "Settlor spouses" means a married couple that establishes a community property trust.



§ 35-17-103 - Requirements for community property trust.

An arrangement is a community property trust if one (1) or both spouses transfer property to a trust, that:

(1) Expressly declares that the trust is a Tennessee community property trust;

(2) Has at least one (1) trustee who is a qualified trustee whose powers include, or are limited to, maintaining records for the trust on an exclusive or a nonexclusive basis and preparing or arranging for the preparation of, on an exclusive or a nonexclusive basis, any income tax returns that must be filed by the trust. Both spouses or either spouse may be a trustee;

(3) Is signed by both spouses; and

(4) Contains the following language in capital letters at the beginning of the trust:

THE CONSEQUENCES OF THIS TRUST MAY BE VERY EXTENSIVE, INCLUDING, BUT NOT LIMITED TO, YOUR RIGHTS WITH YOUR SPOUSE BOTH DURING THE COURSE OF YOUR MARRIAGE AND AT THE TIME OF A DIVORCE. ACCORDINGLY, THIS AGREEMENT SHOULD ONLY BE SIGNED AFTER CAREFUL CONSIDERATION. IF YOU HAVE ANY QUESTIONS ABOUT THIS AGREEMENT, YOU SHOULD SEEK COMPETENT ADVICE.



§ 35-17-104 - Agreement establishing community property trust -- Amendments and revocation.

(a) In the agreement establishing a community property trust, spouses may agree on:

(1) The rights and obligations in the property transferred to the trust, notwithstanding when and where the property is acquired or located;

(2) The management and control of the property transferred to the trust;

(3) The disposition of the property transferred to the trust on dissolution, death, or the occurrence or nonoccurrence of another event;

(4) The choice of law governing the interpretation of the trust; and

(5) Any other matter that affects the property transferred to the trust and does not violate public policy or a statute imposing a criminal penalty.

(b) (1) Either spouse may amend a community property trust regarding the disposition of that spouse's one-half (1/2) share of the community property in the occurrence of such spouse's death.

(2) Except as provided in subdivision (b)(1), a community property trust may not be amended or revoked unless the agreement itself provides for amendment or revocation.



§ 35-17-105 - Classification of property as community property -- Enforcement -- Duration -- Management and control -- Effect of distributions.

(a) Whether or not both, one or neither is domiciled in this state, spouses may classify any or all of their property as community property by transferring property to a community property trust and providing in the trust that the property is community property.

(b) A community property trust is enforceable without consideration.

(c) All property owned by a community property trust will be community property during marriage.

(d) The right to manage and control property that is transferred to a community property trust is determined by the terms of the trust.

(e) When property is distributed from a community property trust, it shall no longer constitute community property.



§ 35-17-106 - Satisfaction of obligations.

(a) An obligation incurred by only one (1) spouse before or during marriage may be satisfied from that spouse's one-half (1/2) share of a community property trust.

(b) An obligation incurred by both spouses during marriage may be satisfied from a community property trust of the spouses.



§ 35-17-107 - Death of a spouse.

Upon the death of a spouse, one-half (1/2) of the aggregate value of the property owned by a community property trust established by the spouses reflects the share of the surviving spouse and the other one-half (1/2) reflects the share of the decedent. Unless provided otherwise in the trust agreement, the trustee has the power to distribute assets of the trust in divided or undivided interests and to adjust resulting differences in valuation. A distribution in kind may be made on the basis of a non pro rata division of the aggregate value of the trust assets, on the basis of a pro rata division of each individual asset, or by using both methods.



§ 35-17-108 - Dissolution of marriage.

Upon the dissolution of the marriage of the settlor spouses, the community property trust shall terminate and the trustee shall distribute one half (1/2) of the trust assets to each spouse, with each spouse receiving one half (1/2) of each asset, unless otherwise agreed to in writing by both spouses.






Chapter 50 - Miscellaneous Provisions

§ 35-50-101 - Joint control of deposits by principal and surety is lawful.

It is lawful for any party of whom a bond, undertaking or other obligation is required to agree with the party's surety or sureties for the deposit of any or all moneys and assets for which the party and surety or sureties are or may be held responsible, with a bank, savings bank, safe deposit or trust company, authorized by law to do business as such, or with another depository; provided, that the other depository is approved by the court or a judge of the court, if the deposit is otherwise proper, for the safekeeping of the money or assets and in such manner as to prevent the withdrawal of the money or assets or any part of the money or assets, without the written consent of the surety or sureties, or an order of the court, or a judge of the court, made on such notice to the surety or sureties as the court or judge may direct; and provided further, that the agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the bond.



§ 35-50-102 - Insurance trusts -- Creation -- Validity.

Any trust previously or subsequently established by the depositing with or transferring to a trustee of any life, accident or health insurance policies with proceeds assigned or otherwise made payable to the trustee, irrespective of whether the designation of policy beneficiary is revocable or irrevocable, or whether the insured reserves loan privileges, the right to receive the cash surrender values under any of the policies, the right to receive dividends, or any other or all benefits under any of the policies and/or avails the insured thereof, and irrespective also of whether or not the creator of the trust reserves to the creator the right to modify the trust or withdraw part or all of the property from the trust, shall be valid and legally effective as to all the property and the disposition of the property, except any that may have been affected by the exercise of any of the reserved rights, and it shall not be necessary to the validity of the trust that the instrument creating the trust be executed according to the formalities prescribed for the execution of wills.



§ 35-50-103 - Life insurance proceeds payable to trustee.

(a) Life insurance may be made payable to a trustee to be named as beneficiary in the policy, and the proceeds of that insurance shall be paid to the trustee and shall be held and disposed of by the trustee as provided in a trust agreement made by the insured during the insured's lifetime. It shall not be necessary to the validity of any such trust agreement or declaration of trust that it have a trust corpus other than the right of the trustee to receive the insurance proceeds as beneficiary.

(b) A policy of life insurance may designate as beneficiary a trustee or trustees named by will, if the designation is made in accordance with the provisions of the policy and the requirements of the insurance company. Upon probate of the will, the proceeds of such insurance shall be payable to the trustee or trustees to be held and disposed of under the terms of the will as they exist as of the date of the death of the testator and in the same manner as other testamentary trusts are administered; but if no qualified trustee makes claim to the proceeds from the insurance company within eighteen (18) months after the death of the insured, or if satisfactory evidence is furnished to the insurance company within the eighteen-month period showing that there is or will be no trustee to receive the proceeds, payment shall be made by the insurance company to the executors, administrators or assigns of the insured, unless otherwise provided by agreement with the insurance company during the lifetime of the insured.

(c) The proceeds of the insurance as received by the trustee or trustees shall not be subject to debts of the insured.

(d) Insurance proceeds so held in trust shall not be considered part of the insured's estate for administration purposes.

(e) Insurance proceeds so held in trust may be commingled with any other assets that may properly come into the trust.

(f) Nothing in this section shall affect the validity of any life insurance policy beneficiary designation previously made naming trustees of trusts established by living trust or by will.



§ 35-50-104 - Purchase of annuity contract.

(a) In order to relieve estates and trusts of the burden of an annuity, the chancery court, on petition of one (1) or more of the beneficiaries in remainder in the estate or trust, or any portion of the estate or trust, is empowered, when not in terms prohibited by the will or trust instrument, to decree the purchase, in behalf of the annuitant, of an annuity contract of some insurance company, or insurer, that will afford the accordant definite income, for the stated term of life, stipulated for the annuitant by the law, or provision of the will or trust.

(b) The cost of the annuity contract shall be paid out of the funds of the estate or trust; provided, that the contract shall be purchased only from a company or insurer admitted to do business in the state; and provided further, that all persons in interest, including the trustee or other fiduciary, complainant or defendant, shall be parties to the petition, and that the annuitant shall consent to the purchase and to the release of the annuitant's claim upon the estate or trust; or the court in the annuitant's behalf, if the annuitant is a minor or incompetent.

(c) The annuity contract shall be one issued by a company or insurer, selected by, or for as aforementioned, the annuitant and approved by the court.

(d) Should any beneficiary of a remainder interest not concur, that person's interest in the estate or trust shall not be distributed until the death of the annuitant or expiration of the term stipulated, nor charged with any part of the cost of the contract. In that event, however, the beneficiary or beneficiaries of the remainder interest concurring shall be entitled to distribution of their respective interests, upon paying the cost of an annuity contract as will be productive of an income to the annuitant proportionate to their interest in the entire remainder estate, and paying all costs of the application.

(e) Nothing in this section shall be construed to authorize the acceleration of distribution except where it appears to the court that the payment of an annuity, or its equivalent, is the sole remaining purpose of the trust's continuance.



§ 35-50-105 - Fiduciaries may effect liability and accident insurance on property.

(a) All guardians, executors, administrators and trustees are authorized to effect liability and accident insurance, in such amount as may be reasonable and proper, on any or all real or personal property under their management and control.

(b) Premiums paid on insurance effected according to subsection (a) shall be a proper charge against the estate under management or control, and shall be allowed as a credit on settlements made.



§ 35-50-106 - Trusts for employees' benefit -- Rule against perpetuities.

No trust previously or subsequently created by an employer as a part of a pension, stock bonus, disability, death benefit, profit sharing or similar plan for the exclusive benefit of some or all of the employer's employees or their beneficiaries to which contributions are made by the employer or employees, or both employer and employees, for the purpose of distributing to the employees or their beneficiaries, the earnings or principal or both earnings and principal, of the trust, shall be deemed to be invalid by reason of any existing law or rule against perpetuities or suspension of the power of alienation; but the trust may continue for such time as may be necessary to accomplish the purposes for which it may be created. The income arising from any property held in trust may be permitted to accumulate for the length permitted by the instrument creating the trust, or, if no time is so specified, for the time the trustee or trustees deem necessary to accomplish the purposes of the trust.



§ 35-50-107 - Limitations on appointment of nonresident fiduciary.

(a) (1) Any person who is not a resident of this state or any corporation that is authorized to exercise fiduciary powers, but is not authorized to do business in this state and does not actually maintain an office in this state, shall not be appointed or allowed to serve as trustee of a corporate or personal trust, personal representative of an estate, guardian, conservator for an incompetent person, guardian for a minor or in any other fiduciary capacity, unless there is also appointed as a fiduciary to serve with such nonresident fiduciary, a person resident in this state or corporation authorized to do business in this state and that maintains an office in this state, except as provided in subdivision (a)(2). In the event the resident cofiduciary ceases for any reason to act, then a new resident cofiduciary shall be appointed.

(2) The following nonresident persons or corporations may serve as fiduciaries, whether the appointment is by will, deed, trust agreement, court order or decree or otherwise:

(A) Except as provided in subdivision (a)(2)(C), a bank or trust company organized and doing business under the laws of any state or territory of the United States, including the District of Columbia, other than the state of Tennessee, or a national bank or trust company, duly authorized so to act, may be appointed and may serve in this state as a fiduciary, when and to the extent that the state, territory or District of Columbia in which the bank or trust company is organized or has its principal place of business grants authority to serve in like fiduciary capacities to a bank or trust company organized and doing business under the laws of this state or a national bank or trust company having its principal office in this state;

(B) Any resident or nonresident person may serve as a personal representative of the estate of a decedent;

(C) Any corporation that is authorized to exercise fiduciary powers may serve as trustee of an inter vivos personal or corporate trust, regardless of the residence of the trustee;

(D) Any person may serve as trustee of a trust, regardless of the residence of the trustee;

(E) Any person may serve as the guardian of the person of a minor, regardless of the residence of the guardian;

(F) Any person may serve as the conservator of the person of an incompetent person, regardless of the residence of the conservator;

(G) Any person or corporation authorized to exercise fiduciary powers may serve as agent or attorney-in-fact under a power of attorney, regardless of the residence of the agent or attorney-in-fact; and

(H) A trust company that is organized under the laws of another state as a bank, trust company or savings bank that:

(i) Has an office in this state that is not its principal office, meets the definition of a trust institution under 12 U.S.C. § 1841(c)(2)(D), and is a direct or indirect subsidiary of a bank holding company that has a direct or indirect bank, trust company or savings bank subsidiary that has an office in this state in which deposits are accepted; or

(ii) Has an office in this state that is not its principal office and accepts deposits at its office in this state.

(b) (1) All fiduciaries appointed and serving under this section who are not residents of this state shall be subject to the jurisdiction of the courts of this state as to any action or claim for relief arising from any estate or trust within this state for which such nonresident person is acting as fiduciary in the manner described in §§ 20-2-214 -- 20-2-219 or in any other manner or matter involving an estate or trust being administered in this state.

(2) Any nonresident person, bank or trust company shall not act in any such capacities, until it has appointed in writing the secretary of state as its agent for service of process, upon whom all process in any suit or proceeding against it may be served in any action or proceeding relating to any trust, estate or matter within this state in respect of which such person, bank or trust company is acting in any such fiduciary capacity, and in the writing shall agree that any process against it, which shall be served upon the secretary of state, shall be of the same legal force and validity as if served on the person, bank or trust company. The appointment must identify the specific trust, estate, or person for which the fiduciary has been appointed, state the name and street address, including zip code, of the fiduciary and be accompanied by a ten dollar ($10.00) filing fee. This appointment shall continue so long as any liability remains outstanding against the person, bank or trust company pertaining to any such matters. Upon receipt of any such process, it is the duty of the secretary of state forthwith to forward the process by registered or certified mail to the person, bank or trust company at the address furnished in the writing.

(c) Unless otherwise provided in the trust agreement or will or by § 30-1-201, the court having jurisdiction shall require the person, bank or trust company to give bond for the performance of the fiduciary relationship, in which case the provisions of the statute in such cases shall apply. Even if bond is otherwise waived, the court may, in its discretion, require a nonresident person qualifying as personal representative according to subdivision (a)(2)(B) to furnish bond in an amount equal to the value of assets of the personal estate being removed from this state during the period of estate administration. In the case of intestate succession, no nonresident person qualifying as a personal representative according to subdivision (a)(2)(B) shall be eligible to serve in that capacity without giving bond, unless all heirs at law join in a petition authorizing the person to so serve.

(d) Nothing contained in this section shall apply to trust agreements executed for the purpose of securing loans and guaranties thereof. No out-of-state or foreign corporate fiduciary shall have any more powers or privileges to conduct business or serve in a fiduciary capacity in this state than the laws of the state in which the foreign corporation is organized confer like powers upon corporations organized and doing business under the laws of this state or having their principal office in this state.

(e) No lack of compliance with this section by any non-resident fiduciary acting as an attorney-in-fact under the power of attorney otherwise executed in accordance with the laws of this state shall be construed to affect the title to any real estate constituting the subject matter of the power of attorney.



§ 35-50-108 - Designation of beneficiaries of employee pension, stock bonus or investment plans.

(a) If a person, entitled to receive payment in money, securities, or other property under a pension, retirement, death benefit, stock bonus, profit-sharing or employees' savings and investment plan, system or trust, designates, as provided in this section, a payee or beneficiary to receive payment of the money, securities, or other property upon death of the person making the designation or to receive payment of the money, securities, or other property upon the death of any other person, the right of the person or persons so designated to receive payment in accordance with the designation, and the ownership of the money, securities or other property so received, shall not be defeated or impaired by any statute or rule of law governing the transfer of property by will or gift or on intestacy.

(b) This section is applicable to a designation even though it is revocable or subject to change by the person who makes it, and even though the money, securities or other property under the designation are not yet payable at the time the designation is made or the money, securities or other property are subject to withdrawal, collection or assignment by the person making the designation.

(c) A person entitled to receive payment includes:

(1) An employee or participant in a pension, retirement, death benefit, stock bonus, profit-sharing or employees' savings and investment plan, system or trust; and

(2) Any person entitled to receive payment by reason of a payee or beneficiary designation described in this section.

(d) A designation of a beneficiary or payee to receive payment upon death either of the person making the designation or of any other person must be made in writing and signed by the person making the designation, and must be agreed to by the employer or be made in accordance with rules prescribed for the pension, retirement, death benefit, stock bonus, profit-sharing or employees' savings and investment plan, system or trust.

(e) This section shall not alter, abridge or limit title 29, chapter 12; title 31, chapter 1; title 66, chapter 3; or title 67, chapter 8, parts 2-4.



§ 35-50-109 - Incorporation of provisions of § 35-50-110 in will or trust instrument.

(a) By a clearly expressed intention of the testator or settlor so to do contained in a will, or in an instrument in writing by which a trust estate is created inter vivos, the language contained in the introductory paragraph of § 35-50-110, and in any one (1) or more of subdivisions (1)-(33) of that section, may be, by appropriate reference made to that language, incorporated in the will or other written instrument, to be applicable either to the fiduciary authorized to administer the estate of the testator, or to the fiduciary authorized to administer a trust estate established or to be established pursuant to the terms of the will or other written instrument, or to both types of fiduciaries, with the same effect and subject to the same judicial interpretation and control in appropriate cases as though the language were set forth verbatim in the instrument; provided, that the language contained in § 35-50-110(1)-(4) is appropriate only with respect to powers to be vested in the one (1) or more executors of the estate of a decedent, and is available only for incorporation by reference in a will, as powers of the executor or executors of the will.

(b) (1) "Estate," as used in any subdivision of § 35-50-110, is construed to mean the estate of the decedent if by reference to the subdivision it has been made applicable to the executor or executors of a will, and is construed to mean the trust estate if by reference to the subdivision it has been made applicable to the trustee or trustees of such an estate.

(2) As used in this section and § 35-50-110, "fiduciary," and the masculine singular form of the pronoun referring to the fiduciary, are construed to mean the one (1) or more executors, whether male, female or corporate, of the estate of a decedent, or the one (1) or more trustees, whether male, female or corporate, of a testamentary or inter vivos trust estate, whichever in a particular case is appropriate.

(c) Nothing contained in this section and § 35-50-110 shall be construed to limit the power of a court of competent jurisdiction to prohibit a fiduciary from taking any action, or to restrain a fiduciary in the taking of any action, notwithstanding the authorizations or powers vested in the fiduciary by any written instrument in which all or any part of § 35-50-110 is incorporated by reference.



§ 35-50-110 - Specifically enumerated fiduciary powers that may be incorporated by reference.

Without diminution or restriction of the powers vested in the fiduciary by law, or elsewhere in the instrument, and subject to all other provisions of the instrument, the fiduciary, without the necessity of procuring any judicial authorization, or approval, shall be vested with, and in the application of the fiduciary's best judgment and discretion in behalf of the beneficiaries of the instrument shall be authorized to exercise, the powers specifically enumerated in this section:

(1) In behalf of the estate, to join the testator's or settlor's spouse (if living), or the personal representative of the estate of the testator's or settlor's spouse (if deceased), in the execution and filing of a joint income tax return to the United States, or to the state of Tennessee, or any other governmental taxing authority (or a joint gift tax return, if and when such a joint return is authorized by law), if the fiduciary, in the exercise of the fiduciary's best judgment, believes that action to be for the best interests of the estate, or will result in a benefit to the testator's or settlor's spouse (or the estate of the testator's or settlor's spouse) exceeding in amount any monetary loss to the estate that may be caused by the filing;

(2) To continue, to the extent and so long as in the exercise of the fiduciary's best judgment it is advisable and for the best interests of the estate so to do, the operation or participation in the operation of any farming, manufacturing, mercantile and/or other business activity or enterprise in which at the time of death the testator or settlor is engaged, either alone or in unincorporated association with others;

(3) In behalf of the estate, to perform any and all valid executory contracts to which at the time of the testator's or settlor's death the testator or settlor is a party, and that at the time of the testator's or settlor's death have not been fully performed by the testator or settlor, and to discharge all obligations of the estate arising under or by reason of such contracts;

(4) Pending the administration of the estate, to permit any beneficiary or beneficiaries of the will to have the use, possession and enjoyment, without charge made for the use, possession and enjoyment, (and without the fiduciary thereby relinquishing control of the property), of any real property or tangible personal property of the estate which, upon completion of the administration of the estate, will be distributable to that beneficiary or beneficiaries when, if, and to the extent that, that action will not adversely affect the rights and interests of any creditor of the estate, and in the judgment of the fiduciary it is appropriate that the beneficiary or beneficiaries have the use and enjoyment of the property, notwithstanding that it may be subjected to depreciation in value by reason of the use. The exercise of this power will not constitute a distribution of the property with respect to which it is exercised; and, whether or not exercised, neither the power nor the exercise of the power shall be deemed a constructive or actual distribution of the property to which it relates;

(5) During the fiduciary's administration of the estate, and subject to all the other provisions of the instrument, to receive and receipt for all of the assets of the estate, and to have exclusive possession and control of those assets;

(6) By public or private sale or sales, and for the consideration, on the terms and subject to the conditions, if any, that in the judgment of the fiduciary are for the best interests of the estate and the beneficiaries of the estate, to sell, assign, transfer, convey, or exchange any real or personal property of the estate, or the estate's undivided interest in that property, or any specific part of or interest in that property, including, but not limited to, standing timber, rock, gravel, sand, growing crops, oil, gas and other minerals or mineral rights or interests, and to grant easements on real property of the estate, and to participate in the partition of real or personal property in which the estate has an undivided interest; and to accomplish any such transactions by contracts, endorsements, assignments, bills of sale, deeds or other appropriate written instruments executed and delivered by the fiduciary in behalf of the estate, and to acknowledge the execution of those instruments in the manner provided by law for the acknowledgment of the execution of deeds when such acknowledgments are required or appropriate;

(7) For the consideration, on the terms and subject to the conditions, if any, that in the judgment of the fiduciary are for the best interests of the estate and the beneficiaries of the estate, to lease, for terms which may exceed the duration of the estate, any real or tangible personal property of the estate, or any specific parts of that property or interests in that property, including, but not limited to, oil, gas and other mineral leases; and to accomplish those leases by appropriate written instruments executed and delivered by the fiduciary in behalf of the estate, and acknowledge the execution of those instruments in the manner provided by law for the acknowledgment of the execution of deeds when such acknowledgments are required or appropriate;

(8) In behalf of the estate, to borrow money; evidence those loans by promissory notes or other evidences of indebtedness signed by the fiduciary in the fiduciary's fiduciary capacity, to be binding upon the assets of the estate but not upon the fiduciary in the fiduciary's individual capacity; secure those loans by assigning or pledging personal property of the estate, or by mortgages or deeds of trust or other appropriate instruments imposing liens upon real property or tangible personal property of the estate; and repay those loans, including principal and interest due thereon;

(9) In behalf of the estate, to borrow money from the fiduciary in the fiduciary's individual capacity and secure those loans in the same manner as though they were made by a third person;

(10) To enter into contracts binding upon the estate, but not upon the fiduciary in the fiduciary's individual capacity, that are reasonably incident to the administration of the estate, and that the fiduciary in the exercise of the fiduciary's best judgment believes to be for the best interests of the estate;

(11) To settle, by compromise or otherwise, claims or demands against the estate, or held in behalf of the estate;

(12) To release and satisfy of record, in whole or in part, and enter of record credits upon, any mortgage or other lien constituting an asset of the estate;

(13) To abandon and charge off as worthless, in whole or in part, claims or demands held by or in behalf of the estate that, in the judgment of the fiduciary, are in whole or in part uncollectible;

(14) To pay taxes and excises lawfully chargeable against the assets of the estate that are in the possession or under the control of the fiduciary, including, but not limited to, ad valorem taxes upon real and personal property of the estate that became due and payable prior to the property coming into the hands of the fiduciary, or that become due and payable while the property remains in the fiduciary's possession or under the fiduciary's control; excluding, however, income taxes payable by distributees, assessed with respect to income that has been distributed by the fiduciary pursuant to the provisions of the instrument;

(15) To repair and maintain in good condition real and tangible personal property of the estate so long as the property remains in the possession or under the control of the fiduciary;

(16) To invest liquid assets of the estate, and from time to time exchange or liquidate and reinvest such assets, pending distribution thereof, if and when such investments in the judgment of the fiduciary will not impede or delay distribution thereof pursuant to the provisions of this instrument or as otherwise by law required, and in the judgment of the fiduciary are advisable and for the best interests of the estate and the beneficiaries thereof. In making such investments, the fiduciary shall be guided by the prudent investor rule, as authorized and defined in title 35, chapter 14; and the investments thus authorized shall be understood to include, but not to be limited to, loans secured by mortgages, or liens otherwise imposed, upon real or personal property;

(17) Subject to the making and keeping of appropriate records with respect to the investments, which will at all times clearly identify the equitable rights and interests of the estate in the investments, to invest funds of the estate in undivided interests in negotiable or nonnegotiable securities, or other assets, the remaining undivided interests in which are held by the fiduciary in a fiduciary capacity for the use and benefit of other beneficiaries;

(18) To retain investments that initially come into the hands of the fiduciary among the assets of the estate, without liability for loss or depreciation or diminution in value resulting from the retention, so long as in the judgment of the fiduciary it is not clearly for the best interests of the estate, and the distributees of the estate, that those investments be liquidated, although the investments may not be productive of income or otherwise may not be such as the fiduciary would be authorized to make;

(19) At any time and from time to time, to keep all or any portion of the estate in liquid form, uninvested, for such time as the fiduciary may deem advisable, without liability for any loss of income occasioned by so doing;

(20) To deposit funds of the trust in one (1) or more accounts carried by the fiduciary, in a clearly specified fiduciary capacity, in any one (1) or more banks and/or trust companies whose deposits are insured under the Federal Deposit Insurance Act as now constituted or as that act may be amended; and if the fiduciary is itself a bank or a trust company, and is otherwise qualified, the fiduciary may serve as the depository;

(21) To deposit for safekeeping with any bank or trust company, including the fiduciary itself if the fiduciary is a bank or trust company, any negotiable or nonnegotiable securities or other documents constituting assets or records of the estate;

(22) To bring and prosecute or defend actions at law or in equity for the protection of the assets or interests of the estate or for the protection or enforcement of the provisions of the instrument;

(23) To employ attorneys, accountants, investment managers and delegate investment authority to them or other persons whose services may be necessary or advisable, in the judgment of the fiduciary, to advise or assist the fiduciary in the discharge of the fiduciary's duties, or in the conduct of any business constituting an asset of the estate, or in the management, maintenance, improvement, preservation or protection of any property of the estate, or otherwise in the exercise of any powers vested in the fiduciary;

(24) To procure and pay premiums on policies of insurance to protect the estate, or any of the assets of the estate, against liability for personal injuries or property damage, or against loss or damage by reason of fire, windstorm, collision, theft, embezzlement or other hazards against which such insurance is normally carried in connection with activities or on properties such as those with respect to which the fiduciary procures such insurance;

(25) To allocate items of receipts or disbursements to either corpus or income of the estate, as the fiduciary in the exercise of the fiduciary's best judgment and discretion deems to be proper, without thereby doing violence to clearly established and generally recognized principles of accounting;

(26) In behalf of the estate, to purchase or otherwise lawfully acquire real or personal property, or undivided interests in property, the ownership of which, in the judgment of the fiduciary, will be advantageous to the estate, and the beneficiary or beneficiaries of the estate;

(27) To construct improvements on real property of the estate, or remove or otherwise dispose of improvements, when that action is in the judgment of the fiduciary advisable and for the best interests of the estate;

(28) To exercise in person or by proxy, with or without a power of substitution vested in the proxy, all voting rights incident to the ownership of corporate stock or the other securities constituting assets of the estate; and exercise all other rights and privileges incident to the ownership of those securities, including, but not limited to, the right to sell, exchange, endorse or otherwise transfer the securities, consent to, or oppose, reorganizations, consolidations, mergers or other proposed corporate actions by the issuer of the securities, exercise or decline to exercise options to purchase additional shares or units of the securities or of related securities, and pay all assessments or other expenses necessary in the judgment of the fiduciary for the protection of the securities or of the value of the securities;

(29) To employ any bank or trust company to serve as custodian of any securities constituting assets of the estate, and cause the securities (if they are nonassessable) to be registered in the name of the custodian or of its nominee, without disclosure that they are held in a fiduciary capacity; authorize the bank or trust company, as agent and in behalf of the fiduciary, to collect, receive and receipt for income derived from the securities, or the proceeds of sales, assignments or exchanges of the securities made by authority and under the direction of the fiduciary, and to remit to the fiduciary such income or other proceeds derived from the securities; and pay to the custodian reasonable and customary charges made by it for the performance of these services; provided, that any such action taken by the fiduciary shall not increase, decrease or otherwise affect the fiduciary's liability, responsibility or accountability with respect to the securities;

(30) To register nonassessable securities constituting assets of the estate in the name of the fiduciary or of the fiduciary's nominee, without disclosure that the securities are held in a fiduciary capacity, or hold the securities unregistered or otherwise in such form that the title thereto will pass by delivery, without, in any such case, increasing, decreasing or otherwise affecting the fiduciary's liability, responsibility or accountability with respect to the securities;

(31) In making distribution of capital assets of the estate to distributees of the estate under the provisions of the instrument, except when otherwise required by other provisions of the instrument, to make the distribution in kind or in cash, or partially in kind and partially in cash, as the fiduciary finds to be most practicable and for the best interests of the distributees; distribute real property to two (2) or more distributees in division, or to partition real property for the purpose of distribution, as the fiduciary in the exercise of the fiduciary's best judgment finds to be most practicable and for the best interests of the distributees; and determine the value of capital assets for the purpose of making distribution of the assets if and when there is more than one (1) distributee of the assets, which determination shall be binding upon the distributees unless clearly capricious, erroneous and inequitable;

(32) (A) (i) To inspect and monitor property to which the fiduciary takes legal title, including interests in sole proprietorships, partnerships, or corporations and any assets owned by such business enterprises, for the purpose of determining compliance with environmental laws affecting the property, and respond or take any other action necessary to prevent, abate or clean up, on behalf of the trust or estate as is necessary, before or after the initiation of enforcement action by any governmental body, any actual or threatened violation of any environmental laws affecting property held by the fiduciary relating to hazardous substances or environmental laws;

(ii) To refuse to accept property in trust if the fiduciary determines that any property to be donated to a trust estate is contaminated by any hazardous substances, or the property is being used or has been used for any activities, directly or indirectly involving hazardous substances, that could result in liability to the trust or estate or otherwise impair the value of the assets held in the trust;

(iii) To settle or compromise, at any time, any and all claims against the estate or trust that may be asserted by any governmental body or private party involving the alleged violation of any environmental laws affecting property held in the estate or trust;

(iv) To disclaim any power granted by any document or any statute or rule of law that, in the sole discretion of the fiduciary, may cause the fiduciary to incur personal liability under any environmental laws; and

(v) To decline to serve as fiduciary if the fiduciary reasonably believes that there is or may be a conflict of interest between it in its fiduciary capacity and in its individual capacity because of potential claims or liabilities that may be asserted against it on behalf of the estate or trust resulting from the type or condition of assets held therein.

(B) (i) The fiduciary shall be entitled to charge the cost for any inspection, insurance, review, abatement, response or cleanup, or any other remedial action, as authorized in this subdivision (32), against the income or principal of the estate or trust and shall not be personally responsible for that cost. The fiduciary shall not be personally liable to any beneficiary or any other party for any decrease in value or exhaustion of assets in the estate or trust by reason of the fiduciary's compliance with any environmental laws, specifically including any reporting requirements under environmental laws.

(ii) While acting in good faith and according to traditional fiduciary standards, the fiduciary shall not be considered an "owner," "operator" or other party otherwise liable for violation of environmental laws unless the fiduciary has actually caused or contributed to the violation.

(C) For the purposes of this subdivision (32), "hazardous substances" means any substance defined as hazardous or toxic or otherwise regulated by any federal, state or local law, rule or regulation relating to the protection of the environment or human health. Such laws are referred to in this subdivision (32) as "environmental laws"; and

(33) To do any and all other things, not in violation of any other terms of the instrument, that, in the judgment of the fiduciary, are necessary or appropriate for the proper management, investment and distribution of the assets of the estate in accordance with the provisions of the instrument, and in the fiduciary's judgment are for the best interests of the estate and its beneficiaries.



§ 35-50-111 - Fiduciary bond on interest.

Whenever a fiduciary, as defined in § 35-2-102, is required by law to execute a bond for assets placed with a financial institution in the form of a bank, trust company or savings and loan association, and the fiduciary agrees with the institution not to withdraw the principal of the assets, the bond required of the fiduciary shall be for the amount of the interest. No bond adjustment is necessary if the principal, or a portion of the principal, is withdrawn with court approval. The authorization for elimination of bond on the principal so deposited with the financial institution shall not apply unless the agreement by the fiduciary with the institution is approved by the court charged with administering the funds or the estate of the minor, and unless the agreement is filed in and enforced by the court.



§ 35-50-112 - Impairment of marital deduction prohibited.

No executor, trustee or other fiduciary may take, or refuse to take, any action, or make or retain any investment, the result of which would defeat an otherwise available marital deduction under the Internal Revenue Code or under the laws of the state of Tennessee, if the obvious and expressed intent of the testator or settlor was to take advantage of this deduction. After May 23, 1977, this section applies to all acts or investments, by all executors, trustees or other fiduciaries, as to all wills and trusts, whenever these instruments were executed or created.



§ 35-50-114 - Powers exercisable by majority -- Liability.

(a) Unless it is otherwise provided by an instrument under which the fiduciaries are acting, or an amendment of the instrument, or by court order, any power vested in three (3) or more fiduciaries, other than the power to remove a fiduciary, may be exercised by a majority of those fiduciaries; but no fiduciary who has not joined in exercising a power shall be liable to the beneficiaries or to others for the consequences of that exercise, nor shall a dissenting fiduciary be liable for the consequences of an act in which that fiduciary joins at the direction of the majority fiduciaries, if the fiduciary expressed the dissent in writing to the cofiduciaries at or before the time of the joinder.

(b) Nothing in this section excuses a cofiduciary from liability for inactivity in the administration of the estate or trust nor for failure to attempt to prevent a breach of trust.

(c) As used in this section, "fiduciary" is construed to mean the one (1) or more personal representatives, whether male, female or corporate, of a testamentary estate.

(d) This section is effective with regard to all estates and trusts under administration on or after April 8, 1985, regardless of the date of the instruments under which administration is being carried out or when administration began.



§ 35-50-120 - Blind trust.

(a) A trust shall be considered a "blind trust" if the trust is created to benefit an individual, the individual's spouse or any dependent child and is under the management and control of a trustee who is a bank or trust company authorized to exercise fiduciary powers, a licensed attorney or a broker who:

(1) Is independent of and not associated with any party interested in the trust;

(2) Is not or has not been an employee of any interested party or any organization affiliated with any interested party, and is not a partner of, or involved in any joint venture or other investment with any interested party; and

(3) Is not a relative of any party.

(b) There shall be no communications direct or indirect between the trustee and an interested party with respect to the trust unless the communication is in writing, except for communications that solely consist of requests for distributions of cash or other unspecified assets of the trust. The written communications shall be limited to the general financial interest and needs of the interested party including, but not limited to, an interest in maximizing income or long-term capital gain.

(c) The interested parties shall make no effort to obtain information with respect to the holdings of the trust, including obtaining a copy of any trust tax return filed or any information relating to the trust, except as may be needed by the interested parties in order to file tax returns.

(d) Any trustee of a trust as provided in this section for an interested party that is required to make disclosures under title 8, chapter 50, part 5, shall make to the best of the trustee's knowledge such disclosures as are required or be subject to the penalties provided in § 8-50-505.

(e) This section does not apply to any "blind trust" or other trust or financial arrangement or agreement having the same effect or status as a "blind trust" in existence prior to May 12, 1988. All such trusts, arrangements or agreements shall continue to operate in accordance with the terms and conditions under which they were created.



§ 35-50-121 - Delayed receipt of trust corpus.

Any trust agreement or declaration of trust may be valid even if no corpus is delivered to the trustee at the time of execution of the instrument if the trustee has the right to receive corpus at a later time or times from the trustor, the trustor's estate or other persons or sources.



§ 35-50-122 - Generation-skipping tax -- Definitions.

(a) As used in this section, unless the context otherwise requires:

(1) "Generation-skipping tax" means the generation-skipping transfer tax imposed by chapter 13 of the Internal Revenue Code;

(2) "Internal Revenue Code" means the Internal Revenue Code of 1986 and successor provisions and codifications of that Code;

(3) "Trust" means any express trust, with additions, wherever and however created, or any separate share of a trust, and includes any arrangement, other than an estate, that, although not a trust, has substantially the same effect as a trust; and

(4) "Trustee" means an original, additional or successor trustee, whether or not appointed or confirmed by a court, and, in the case of an arrangement that is not a trust but is treated as a trust for purposes of the generation-skipping tax, includes the person in actual or constructive possession of the property subject to the arrangement.

(b) A trustee is authorized, but not required, to divide any trust into two (2) or more separate trusts, of equal or unequal value, in order to create one (1) or more trusts entirely exempt from the generation-skipping tax and one (1) or more trusts entirely subject to the generation-skipping tax. Other terms and provisions of both trusts will remain substantially identical in all respects to the original trust.

(c) The purpose of this section is to authorize a trustee to take appropriate action to preclude or minimize to the extent possible the imposition of the generation-skipping tax, and this section shall be broadly construed to carry out this purpose.

(d) A trustee may exercise the authority granted in this section without prior approval or leave of any court.

(e) Any trustee who in good faith acts or fails to act shall not be liable to any person for taking or failing to take any action authorized by this section.

(f) This section applies to any trust that may be subject to chapter 13 of the Internal Revenue Code.



§ 35-50-123 - Powers of fiduciaries.

Each fiduciary, as defined in § 35-2-102, has the powers enumerated in § 35-50-110(32).



§ 35-50-124 - Limited power of trustee -- Beneficiary -- Application.

(a) Due to the potential conflict of interest that exists between a trustee who is a beneficiary and other beneficiaries of the trust, any power conferred upon a trustee, other than the settlor of a revocable or amendable trust:

(1) To make discretionary distributions of either principal or income to or for the benefit of the trustee, except to provide for that trustee's health, education, maintenance, or support as described under Internal Revenue Code §§ 2041 and 2514;

(2) To make discretionary allocations of receipts or expenses as between principal and income, unless the trustee acts in a fiduciary capacity whereby the trustee has no power to enlarge or shift any beneficial interest except as an incidental consequence of the discharge of the trustee's fiduciary duties;

(3) To make discretionary distributions of either principal or income to satisfy any legal support obligations of the trustee; or

(4) To exercise any other power, including the right to remove or to replace any trustee, so as to cause the powers enumerated in subdivision (a)(1), (2) or (3) to be exercised on behalf of, or for the benefit of, a beneficiary who is also a trustee,

cannot be exercised by that trustee. Any of the foregoing proscribed powers that are conferred upon two (2) or more trustees may be exercised by the trustees who are not so disqualified. If there is no trustee qualified to exercise the power and the document creating the trust does not include authority for the appointment of an independent trustee, any party in interest, as defined in subsection (c), may apply to a court of competent jurisdiction to appoint an independent trustee and the power may be exercised by the independent trustee appointed by the court.

(b) This section applies to any trust unless application of the statute would cause the loss of a marital or charitable deduction or loss of generation skipping transfer tax exemption or the terms of the trust either:

(1) Refer specifically to this section and provide expressly to the contrary;

(2) Clearly indicate an intent by the settlor of the trust or testator of a will to grant the trustee who is also a beneficiary the power in question to accomplish a particular beneficial tax result; or

(3) Contain language similarly limiting the powers of a trustee who is also a beneficiary.

(c) For the purpose of subsection (a) or (b):

(1) If the trust is revocable or amendable and the settlor is not incapacitated, the party in interest is the settlor.

(2) If the trust is revocable or amendable and the settlor is incapacitated, the party in interest is the settlor's legal representative under applicable law or the settlor's donee under the durable power of attorney that is sufficient to grant such authority.

(3) If the trust is not revocable or amendable, the parties in interest are:

(A) Each trustee then serving;

(B) Each income beneficiary then in existence or, if any such beneficiary has not attained majority or is otherwise incapacitated, the beneficiary's natural guardian or other legal representative under applicable law or the beneficiary's donee under a durable power of attorney that is sufficient to grant such authority; and

(C) Each remainder beneficiary then in existence or, if any such remainder beneficiary has not attained majority or is otherwise incapacitated, the beneficiary's natural guardian or other legal representative under applicable law or the beneficiary's donee under a durable power of attorney that is sufficient to grant such authority.

(d) A person who has the right to remove or replace a trustee does not possess nor may that person be deemed to possess, by virtue of having that right, the powers of the trustee that is subject to removal or to replacement.



§ 35-50-127 - Release of personal health information to determine capacity.

Where it is necessary, under the terms of a trust to determine the mental or physical incapacity of a patient, a healthcare provider may release personal health information to a licensed physician or licensed attorney at law if the physician or attorney at law signs and furnishes the healthcare provider with an affidavit that the release of information is necessary to determine the mental or physical incapacity of the patient, or of the settlor, or of the donor, or of the trustee, or of the agent or other fiduciary under a trust that was signed by the patient where incapacity causes the document to come into effect, discontinues its effect or calls for a change in a fiduciary acting under the document.









Title 36 - Domestic Relations

Chapter 1 - Adoption

Part 1 - General Provisions

§ 36-1-101 - Purpose of part -- Construction.

(a) The primary purpose of this part is to provide means and procedures for the adoption of children and adults that recognize and effectuate to the greatest extent possible the rights and interests of persons affected by adoption, especially those of the adopted persons, which are specifically protected by the constitutions of the United States and the state of Tennessee and to those ends seek to ensure, to the greatest extent possible, that:

(1) Children are removed from the homes of their parents or guardians only when that becomes the only alternative that is consistent with the best interest of the child;

(2) Children are placed only with those persons who have been determined to be capable of providing proper care and a loving home for an adopted child;

(3) The rights of children to be raised in loving homes that are capable of providing proper care for adopted children and that the best interests of children in the adoptive process are protected;

(4) The adoptive process protects the rights of all persons who are affected by that process and who should be entitled to notice of the proceedings for the adoption of a child;

(5) The adoption proceedings are held in an expeditious manner to enable the child to achieve permanency, consistent with the child's best interests, at the earliest possible date; and

(6) The adopted child is protected in the child's adoptive relationship from any interference by any person who may have some legal claim after the child has become properly adjusted to the child's adoptive home.

(b) The secondary purpose of this part is to:

(1) Protect biological parents and guardians of children from decisions concerning the relinquishment of their parental or guardian's rights to their children or wards that might be made as a result of undue influence or fraud;

(2) Protect adoptive parents from assuming the care and responsibility for a child about whose physical, mental, emotional, and hereditary background they are unaware;

(3) Protect the adoptive parents from the later disturbance of their parental relationship with their child by the biological or prior legal parents of the child who may have some legal claim due to the failure to protect their legal rights; and

(4) Provide adoption promotion and support services and activities designed to encourage early permanency and adoptions, when adoptions promote the best interests of children, including such activities as pre-adoptive and post-adoptive services and activities designed to expedite the adoption process.

(c) The purpose of this part shall also be to favor the rights of adopted persons or other persons for whom any closed records are maintained and their families to obtain information concerning the lives of those persons and to permit them to obtain information about themselves from the adoption records, sealed records, sealed adoption records, or post-adoption records to which they are entitled, but also to recognize the rights of parents and adopted persons not to be contacted by the persons who obtain such information, except in compliance with this part.

(d) In all cases, when the best interests of the child and those of the adults are in conflict, such conflict shall always be resolved to favor the rights and the best interests of the child, which interests are hereby recognized as constitutionally protected and, to that end, this part shall be liberally construed.



§ 36-1-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) For purposes of terminating the parental or guardian rights of a parent or parents or a guardian or guardians of a child to that child in order to make that child available for adoption, "abandonment" means that:

(i) For a period of four (4) consecutive months immediately preceding the filing of a proceeding or pleading to terminate the parental rights of the a parent or parents or a guardian or guardians of the child who is the subject of the petition for termination of parental rights or adoption, that the a parent or parents or a guardian or guardians either have willfully failed to visit or have willfully failed to support or have willfully failed to make reasonable payments toward the support of the child;

(ii) The child has been removed from the home of the a parent or parents or a guardian or guardians as the result of a petition filed in the juvenile court in which the child was found to be a dependent and neglected child, as defined in § 37-1-102, and the child was placed in the custody of the department or a licensed child-placing agency, that the juvenile court found, or the court where the termination of parental rights petition is filed finds, that the department or a licensed child-placing agency made reasonable efforts to prevent removal of the child or that the circumstances of the child's situation prevented reasonable efforts from being made prior to the child's removal; and for a period of four (4) months following the removal, the department or agency has made reasonable efforts to assist the a parent or parents or a guardian or guardians to establish a suitable home for the child, but that the a parent or parents or a guardian or guardians have made no reasonable efforts to provide a suitable home and have demonstrated a lack of concern for the child to such a degree that it appears unlikely that they will be able to provide a suitable home for the child at an early date. The efforts of the department or agency to assist a parent or guardian in establishing a suitable home for the child may be found to be reasonable if such efforts exceed the efforts of the parent or guardian toward the same goal, when the parent or guardian is aware that the child is in the custody of the department;

(iii) A biological or legal father has either willfully failed to visit or willfully failed to make reasonable payments toward the support of the child's mother during the four (4) months immediately preceding the birth of the child; provided, that in no instance shall a final order terminating the parental rights of a parent as determined pursuant to this subdivision (1)(A)(iii) be entered until at least thirty (30) days have elapsed since the date of the child's birth;

(iv) A parent or guardian is incarcerated at the time of the institution of an action or proceeding to declare a child to be an abandoned child, or the parent or guardian has been incarcerated during all or part of the four (4) months immediately preceding the institution of such action or proceeding, and either has willfully failed to visit or has willfully failed to support or has willfully failed to make reasonable payments toward the support of the child for four (4) consecutive months immediately preceding such parent's or guardian's incarceration, or the parent or guardian has engaged in conduct prior to incarceration that exhibits a wanton disregard for the welfare of the child; or

(v) The child, as a newborn infant aged seventy-two (72) hours or less, was voluntarily left at a facility by such infant's mother pursuant to § 68-11-255; and, for a period of thirty (30) days after the date of voluntary delivery, the mother failed to visit or seek contact with the infant; and, for a period of thirty (30) days after notice was given under § 36-1-142(e), and no less than ninety (90) days cumulatively, the mother failed to seek contact with the infant through the department or to revoke her voluntary delivery of the infant;

(B) For purposes of this subdivision (1), "token support" means that the support, under the circumstances of the individual case, is insignificant given the parent's means;

(C) For purposes of this subdivision (1), "token visitation" means that the visitation, under the circumstances of the individual case, constitutes nothing more than perfunctory visitation or visitation of such an infrequent nature or of such short duration as to merely establish minimal or insubstantial contact with the child;

(D) For purposes of this subdivision (1), "willfully failed to support" or "willfully failed to make reasonable payments toward such child's support" means the willful failure, for a period of four (4) consecutive months, to provide monetary support or the willful failure to provide more than token payments toward the support of the child;

(E) For purposes of this subdivision (1), "willfully failed to visit" means the willful failure, for a period of four (4) consecutive months, to visit or engage in more than token visitation;

(F) Abandonment may not be repented of by resuming visitation or support subsequent to the filing of any petition seeking to terminate parental or guardianship rights or seeking the adoption of a child;

(G) "Abandonment" and "abandonment of an infant" do not have any other definition except that which is set forth in this section, it being the intent of the general assembly to establish the only grounds for abandonment by statutory definition. Specifically, it shall not be required that a parent be shown to have evinced a settled purpose to forego all parental rights and responsibilities in order for a determination of abandonment to be made. Decisions of any court to the contrary are hereby legislatively overruled; and

(H) Every parent who is eighteen (18) years of age or older is presumed to have knowledge of a parent's legal obligation to support such parent's child or children;

(2) "Abandonment of an infant" means, for purposes of terminating parental or guardian rights, "abandonment" of a child under one (1) year of age;

(3) "Adopted person" means:

(A) Any person who is or has been adopted under this part or under the laws of any state, territory, or foreign country; and

(B) For purposes of the processing and handling of, and access to, any adoption records, sealed adoption records, sealed records, post-adoption records, or adoption assistance records pursuant to this part, "adopted person" also includes a person for whom any of those records is maintained by the court, other persons or entities or persons authorized to conduct a surrender or revocation of surrender pursuant to this part, or which records are maintained by the department, a licensed or chartered child-placing agency, a licensed clinical social worker, or the department of health or other information source, whether an adoption petition was ever filed, whether an adoption order was ever entered, whether the adoption was ever dismissed, whether the adoption was ever finalized, or whether the adoption was attempted or was otherwise never completed due to the abandonment of any necessary activity related to the completion of the adoption;

(4) "Adoption" means the social and legal process of establishing by court order, other than by paternity or legitimation proceedings or by voluntary acknowledgment of paternity, the legal relationship of parent and child;

(5) "Adoption assistance" means the federal or state programs that exist to provide financial assistance to adoptive parents to enable them to provide a permanent home to a special needs child as defined by the department;

(6) "Adoption record" means:

(A) (i) The records, reports, or other documents maintained in any medium by the judge or clerk of the court, or by any other person pursuant to this part who is authorized to witness the execution of surrenders or revocations of surrenders, which records, reports, or documents relate to an adoption petition, a surrender or parental consent, a revocation of a surrender or parental consent, or which reasonably relate to other information concerning the adoption of a person, and which information in such records, reports, or documents exists during the pendency of an adoption or a termination of parental rights proceeding, or which records, reports, or documents exist subsequent to the conclusion of those proceedings, even if no order of adoption or order of dismissal is entered, but which records, reports or documents exist prior to those records, reports, or documents becoming a part of a sealed record or a sealed adoption record pursuant to § 36-1-126; or

(ii) The records, reports, or documents maintained in any medium by the department's social services division, or by a licensed or chartered child-placing agency or licensed clinical social worker, and which records, reports, or documents contain any social, medical, legal, or other information concerning an adopted person, a person who has been placed for adoption or a person for whom adoptive placement activities are currently occurring, and which information in such records, reports, or documents exists during the pendency of an adoption or termination of parental rights proceeding, or which exists subsequent to the conclusion of those proceedings, even if no order of adoption or dismissal of an adoption has been entered, but which records, reports, or documents exist prior to those records, reports, or documents becoming sealed records or sealed adoption records pursuant to § 36-1-126;

(B) The adoption record is confidential and is not subject to disclosure by the court, by a licensed child-placing agency, by a licensed clinical social worker or by any other person or entity, except as otherwise permitted by this part; however, prior to the record's becoming a sealed record or a sealed adoption record pursuant to § 36-1-126, the adoption record may be disclosed as may be necessary for purposes directly related to the placement, care, treatment, protection, or supervision by the legal custodian, legal guardian, conservator, or other legally authorized caretaker of the person who is the subject of the adoption proceeding, or as may be necessary for the purposes directly related to legal proceedings involving the person who is subject to the jurisdiction of a court in an adoption proceeding or other legal proceeding related to an adoption, including terminations of parental rights, or as may otherwise be necessary for use in any child or adult protective services proceedings concerning the person about whom the record is maintained pursuant to titles 37 and 71;

(C) The adoption record shall not, for purposes of release of the records pursuant to §§ 36-1-127 -- 36-1-141, be construed to permit access, without a court order pursuant to § 36-1-138, to home studies or preliminary home studies or any information obtained by the department, a licensed or chartered child-placing agency, a licensed clinical social worker, or other family counseling service, a physician, a psychologist, or member of the clergy, an attorney or other person in connection with a home study or preliminary home study as part of an adoption or surrender or parental consent proceeding or as part of the evaluation of prospective adoptive parents, other than those studies that are expressly included in a report to the court by such entities or persons. Information relating to the counseling of a biological mother regarding crisis pregnancy counseling shall not be included in the adoption record for purposes of release pursuant to this part without a court order pursuant to § 36-1-138;

(7) "Adoptive parent or parents" means the person or persons who have been made the legal parents of a child by the entry of an order of adoption under this part or under of the laws of any state, territory or foreign country;

(8) "Adult" means any person who is eighteen (18) years of age or older. An adult may be adopted as provided in this part;

(9) "Aggravated circumstances" means abandonment, abandonment of an infant, aggravated assault, aggravated kidnapping, especially aggravated kidnapping, aggravated child abuse and neglect, aggravated sexual exploitation of a minor, especially aggravated sexual exploitation of a minor, aggravated rape, rape, rape of a child, incest, or severe child abuse, as defined at § 37-1-102;

(10) "Biological parents" means the woman and man who physically or genetically conceived the child who is the subject of the adoption or termination proceedings or who conceived the child who has made a request for information pursuant to this part;

(11) "Biological relative" means:

(A) For adopted persons for whom any adoption records, sealed adoption records, sealed records, or post-adoption records are maintained: the biological parents or child of an adopted person or person for whom any adoption record, sealed record, sealed adoption record or post-adoption record is maintained, the brothers or sisters of the whole or half blood, the blood grandparents of any degree, the blood aunts or uncles, or the blood cousins of the first degree, of such persons; and

(B) For persons about whom any background information is sought as part of the surrender or parental consent process: the biological parents of the child, the brothers or sisters of the whole or half blood, the blood grandparents of any degree, or the blood aunts or uncles;

(12) "Chartered child-placing agency" means an agency that had received a charter from the state of Tennessee through legislative action or by incorporation for the operation of an entity or a program of any type that engaged in the placement of children for foster care or residential care as part of a plan or program for which those children were or could have been made available for adoptive placement and that may have, at sometime during its existence, become subject to any licensing requirements by the department or its predecessors;

(13) "Child" or "children" means any person or persons under eighteen (18) years of age;

(14) "Child caring agency" means any agency authorized by law to care for children outside their own homes for twenty-four (24) hours per day;

(15) "Consent" means:

(A) The written authorization to relinquish a child for adoption, which is given by an agency such as the department or a public child care agency of another state or country or licensed child-placing agency of this or another state, which agency has the authority, by court order or by surrender or by operation of law or by any combination of these, to place a child for adoption and to give permission for the adoption of that child by other persons;

(B) The written permission of a parent pursuant to § 36-1-117(f) to permit the adoption of that parent's child by that parent's relative or by the parent's spouse who is the child's stepparent;

(C) The process as described in § 36-1-117(g) by which a parent co-signs an adoption petition, with the prospective adoptive parents, for the purpose of agreeing to make the child available for adoption by the co-petitioning prospective adoptive parents, and that permits the court to enter an order of guardianship to give the adoptive parents custody and supervision of the child pending the completion or dismissal of the adoption proceedings or pending revocation of the consent by the parent. This process shall be called a "parental consent";

(D) The permission of a child fourteen (14) years of age or older given to the court, in chambers, before the entry of an order of adoption of such child;

(E) The permission of a guardian ad litem for a disabled child or an adult permitting the adoption of those persons pursuant to the procedures of § 36-1-117(i) and (j);

(F) The sworn, written permission of an adult person filed with the court where the adoption petition is filed that seeks the adoption of the adult; or

(G) The agreement for contact by the parties to the post-adoption records search procedures that may be required in §§ 36-1-127 -- 36-1-141;

(16) (A) "Court" means the chancery or circuit court; provided, that "court" includes the juvenile court for purposes of the authority to accept the surrender or revocation of surrenders of a child and to issue any orders of reference, orders of guardianship, or other orders resulting from a surrender or revocation that it accepts and for purposes of authorizing the termination of parental rights pursuant to § 36-1-113; title 37, chapter 1, part 1; and title 37, chapter 2, part 4;

(B) All appeals of any orders relative to the juvenile court's actions in taking a surrender or revocation or in terminating parental rights shall be made to the court of appeals as provided by law; or

(C) A juvenile court magistrate, appointed by the juvenile judge pursuant to title 37, shall have authority to take a surrender of a child and to take a revocation of such surrender, and no order of confirmation by the juvenile judge of the orders concerning surrenders and revocations shall be required; provided, that the magistrate's order recommending termination of parental rights shall require an order of confirmation by the juvenile judge;

(17) "Court report" means the report to the adoption or surrender court in response to an order of reference that describes to the court the status of the child and the prospective adoptive parents or the persons to whom the child is surrendered. Such a report may be preliminary, supplementary, or final in nature. The court report shall not include the home study or preliminary home study, but instead shall include a summary of such study;

(18) "Department" means the department of children's services or any of its divisions or units;

(19) "Eligible person" means, for purposes of §§ 36-1-125 -- 36-1-141, a person who is verified by the department as being in the class of individuals who is permitted by this part to receive access to records;

(20) "Final court report" means a written document completed by the department or a licensed child-placing agency or licensed clinical social worker after submission of any prior court reports in response to the court's order of reference. It gives information concerning the status of the child in the home of the prospective adoptive parents and gives a full explanation to the court of the suitability of the prospective adoptive parent or parents to adopt the child who is the subject of the adoption petition. The final court report is designed to bring the status of the proposed adoptive home and the child up to date immediately prior to finalization of the adoption and should be the last report the court receives before finalization of the adoption by entry of an order of adoption;

(21) "Financially able" means that the petitioners for adoption of a child are able, by use of any and all income and economic resources of the petitioners, including, but not limited to, assistance from public or private sources, to ensure that any physical, emotional, or special needs of the child are met;

(22) "Foster care" has the meaning given to that term in § 37-1-102; provided, that no plan or permanency plan, as defined in § 37-2-402, shall be required in the case of foster care provided by or in any agency, institution or home in connection with an adoption of a child, so long as a petition for the adoption of that child by an individual or individuals to whom care of that child has been given is filed in a court of competent jurisdiction within six (6) months of the time that child first comes into the care of the agency, institution or home;

(23) "Foster parent" has the meaning given to that term in § 37-1-102;

(24) (A) "Guardian" or "guardians" or "co-guardian" or "co-guardians" means a person or persons or an entity, other than the parent of a child, appointed by a court or defined by law specifically as "guardian" or "co-guardian" or "conservator" to provide supervision, protection for and care for the person or property, or both, of a child or adult;

(B) "Guardian" or "co-guardian" also means a person or entity appointed as guardian or guardians as the result of a surrender, parental consent, or termination of parental rights;

(C) The rights of the individual guardian or co-guardian or conservator of the person of a minor child or of an adult must be terminated by a surrender or court action before an order of adoption can be entered; provided, that an individual or individuals who receives or receive guardianship pursuant to a surrender, parental consent, or termination of parental rights pursuant to this part or title 37 need not give consent to the adoption when that individual is the petitioner in an adoption;

(D) When the department, a licensed child-placing agency, or a child-caring agency is the guardian of the child, its rights must be terminated by court action or it must provide consent as defined in subdivision (15)(A) before an adoption can be ordered;

(25) (A) "Guardianship" or "co-guardianship" means, for purposes of subdivision (24), a person or entity having the status of being a guardian or co-guardian who or which is responsible for the provision of supervision, protection, and assistance to the person of a child under this part or under other law of this or any other jurisdiction;

(B) Guardianship as a result of a surrender, consent, or termination of parental rights pursuant to this part or title 37 or the law of any other jurisdiction may be "complete" or "partial";

(C) (i) A person or entity has "complete" guardianship for the purpose of permitting a court to order an adoption when all necessary parental or guardianship rights have been terminated by surrender, by consent, by waiver of interest, or by involuntary termination of parental rights proceedings by a court or otherwise, and the court or courts with jurisdiction to do so enters an order or orders granting guardianship status to the person or entity;

(ii) Complete guardianship pursuant to a surrender or consent under this part or pursuant to the termination of the rights of a parent or guardian of a child under this part or under title 37, and pursuant to the entry of an order of guardianship as provided in this part, shall entitle the person or entity to the right to care for the child as provided under § 37-1-140 or as otherwise provided by the court order, and shall permit the entity to place the child for adoption and to consent to the adoption, or shall permit the individual to be granted an adoption of the child, and shall authorize the court to proceed with and grant an adoption, without further termination of parental or guardian rights;

(D) (i) A person or entity has "partial guardianship" when a surrender or consent has been received from at least one (1), but not all, parents or guardians of the child, or when a court-ordered termination of parental or guardianship rights has been obtained against at least one (1), but not all, parents or guardians of the child, and the court has entered an order granting guardianship of the child to the petitioning person or entity, and the remaining parent or guardian of the child has not executed a surrender or consent or the child's parental or guardianship rights have not been terminated by waiver of interest pursuant to this part, court order, or otherwise;

(ii) Partial guardianship obtained pursuant to a surrender or consent or pursuant to an order terminating less than all parental rights, and an order of partial guardianship pursuant to this part or pursuant to title 37 shall entitle the person or entity to provide care, supervision, and protection of the child pursuant to § 37-1-140, or to the extent permitted by the court order granting partial guardianship, but it shall not be effective to allow full consent to an adoption by an entity without termination by surrender or court order or otherwise of the remaining parental or guardianship rights of other parents or guardians, and shall not authorize the court to grant an adoption to an individual until all remaining parental or guardianship rights have been surrendered, terminated, or otherwise ended; provided, that the department or licensed child-placing entity may place a child for adoption with prospective adoptive parents and may consent to the adoption of the child by those prospective adoptive parents when the department or the licensed child-placing agency has partial guardianship, and the prospective adoptive parents then shall be required to obtain complete guardianship of the child by surrender, termination of parental rights, waiver of interest, or parental consent to effect the adoption of the child;

(26) "Home study" means the product of a preparation process in which individuals or families are assessed by themselves and the department or licensed child-placing agency, or a licensed clinical social worker as to their suitability for adoption and their desires with regard to the child they wish to adopt. The home study shall conform to the requirements set forth in the rules of the department and it becomes a written document that is used in the decision to approve or deny a particular home for adoptive placement. The home study may be the basis on which the court report recommends approval or denial to the court of the family as adoptive parents. A court report based upon any home study conducted by a licensed child-placing agency, licensed clinical social worker or the department that has been completed or updated within one (1) year prior to the date of the surrender or order of reference shall be accepted by the court for purposes of §§ 36-1-111 and 36-1-116. The home study shall be confidential, and at the conclusion of the adoption proceeding shall be forwarded to the department to be kept under seal pursuant to § 36-1-126, and shall be subject to disclosure only upon order entered pursuant to § 36-1-138;

(27) "Interstate Compact on the Placement of Children (ICPC)" means §§ 37-4-201 -- 37-4-207 relating to the placement of a child between states for the purposes of foster care or adoption. The ICPC is administered in Tennessee by the department through its state office in Nashville;

(28) (A) "Legal parent" means:

(i) The biological mother of a child;

(ii) A man who is or has been married to the biological mother of the child if the child was born during the marriage or within three hundred (300) days after the marriage was terminated for any reason, or if the child was born after a decree of separation was entered by a court;

(iii) A man who attempted to marry the biological mother of the child before the child's birth by a marriage apparently in compliance with the law, even if the marriage is declared invalid, if the child was born during the attempted marriage or within three hundred (300) days after the termination of the attempted marriage for any reason;

(iv) A man who has been adjudicated to be the legal father of the child by any court or administrative body of this state or any other state or territory or foreign country or who has signed, pursuant to §§ 24-7-113, 68-3-203(g), 68-3-302 or 68-3-305(b), an unrevoked and sworn acknowledgment of paternity under Tennessee law, or who has signed such a sworn acknowledgment pursuant to the law of any other state, territory, or foreign country; or

(v) An adoptive parent of a child or adult;

(B) A man shall not be a legal parent of a child based solely on blood, genetic, or DNA testing determining that he is the biological parent of the child without either a court order or voluntary acknowledgement of paternity pursuant to § 24-7-113. Such test may provide a basis for an order establishing paternity by a court of competent jurisdiction, pursuant to the requirements of § 24-7-112;

(29) "Legal relative" means the person who is included in the class of persons set forth in the definition of "biological relative" or "legal parent", and who, at the time a request for search services or information is made pursuant to §§ 36-1-127 -- 36-1-131 and 36-1-133 -- 36-1-138, is related to the adopted person by any legal relationship established by law, court order, or by marriage, but specifically includes, in addition, a step-parent or the spouse of any legal relative;

(30) (A) "Legal representative" means:

(i) The conservator, guardian, legal custodian, or other person or entity with legal authority to make decisions for an individual with a disability or an attorney-in-fact, an attorney at law representing a person for purposes of obtaining information pursuant to this part, or the legally appointed administrator, executor, or other legally appointed representative of a person's estate; or

(ii) Any person acting under any durable power of attorney for health care purposes or any person appointed to represent a person and acting pursuant to a living will;

(B) For purposes of subdivision (30)(A), "disability" means that the individual is a minor pursuant to any state, territorial, or federal law, or the law of any foreign country, or that the individual has been determined by any such laws to be in need of a person or entity to care for the individual due to that individual's physical or mental incapacity or infirmity;

(31) "Licensed child-placing agency" means any agency operating under a license to place children for adoption issued by the department, or operating under a license from any governmental authority from any other state or territory or the District of Columbia, or any agency that operates under the authority of another country with the right to make placement of children for adoption and that has, in the department's sole determination, been authorized to place children for adoption in this state;

(32) "Licensed clinical social worker" means an individual who holds a license as an independent practitioner from the board of social worker certification and licensure pursuant to title 63, chapter 23, and, in addition, is licensed by the department to provide adoption placement services;

(33) "Lineal ancestor" means any degree of grandparent or great-grandparent, either by birth or adoption;

(34) "Lineal descendant" means a person who descended directly from another person who is the biological or adoptive ancestor of such person, such as the daughter of the daughter's mother or granddaughter of the granddaughter's grandmother;

(35) "Order of reference" means the order from the court where the surrender is executed or filed or where the adoption petition is filed that directs the department or a licensed child-placing agency or licensed clinical social worker to conduct a home study or preliminary home study or to complete a report of the status of the child who is or may be the subject of an adoption proceeding, and that seeks information as to the suitability of the prospective adoptive parents to adopt a child;

(36) "Parent" or "parents" means any biological, legal, adoptive parent or parents or, for purposes of §§ 36-1-127 -- 36-1-141, stepparents;

(37) "Parental consent" means the consent described in subdivision (15)(C);

(38) "Parental rights" means the legally recognized rights and responsibilities to act as a parent, to care for, to name, and to claim custodial rights with respect to a child;

(39) "Post-adoption record" means:

(A) The record maintained in any medium by the department, separately from the sealed record or sealed adoption record and subsequent to the sealing of an adoption record or that is maintained about any sealed record or sealed adoption record. The post-adoption record contains information, including, but not limited to, adopted persons or the legal or biological relatives of adopted persons, or about persons for whom sealed records or sealed adoption records are maintained, or about persons who are seeking information about adopted persons, or persons on whom a sealed record or sealed adoption record is maintained. The post-adoption record contains information concerning, but not limited to, the contact veto registry established by this part, the written inquiries from persons requesting access to records, the search efforts of the department pursuant to the requirements of the contact veto process, the response to those search efforts by those persons sought, information that has been requested to be transmitted from or on behalf of any person entitled to access to records pursuant to this part, any updated medical information gathered pursuant to this part, court orders related to the opening of any sealed adoption records or sealed records, and personal identifying information concerning any persons subject to this part;

(B) The limited record maintained by the licensed or chartered child-placing agency or a licensed clinical social worker pursuant to § 36-1-126(b)(2), that indicates the child's date of birth, the date the agency received the child for placement, from whom the child was received and such person's last known address, with whom the child was placed and such person's or entity's last known address, and the court in which the adoption proceeding was filed and the date the adoption order was entered or the adoption petition dismissed; and

(C) This record is confidential and shall be opened only as provided in this part;

(40) (A) "Preliminary home study" means an initial home study conducted prior to or, in limited situations, immediately after, the placement of a child with prospective adoptive parents who have not previously been subject to a home study that was conducted or updated not less than six (6) months prior to the date a surrender is sought to be executed to the prospective adoptive parents or prior to the date of the filing of the adoption petition;

(B) The preliminary home study is designed to obtain an early and temporary initial assessment of the basic ability of prospective adoptive parents to provide adequate care for a child who is proposed to be adopted by those prospective adoptive parents, and is utilized only for the purpose of approval of surrenders or for purposes of responding to an order of reference pursuant to § 36-1-116(e)(2), or for purposes of entering a guardianship order under § 36-1-116(f)(3);

(C) The preliminary home study shall consist of a minimum of two (2) visits with the prospective adoptive parents, at least one (1) of which shall be in the home of the prospective adoptive parents, and the study shall support the conclusion that no apparent reason exists why the prospective adoptive parents would not be fit parents for the child who is the subject of the adoption. To be valid for use as the basis for a court report in connection with a surrender or a parental consent, the preliminary home study must have been completed or updated within thirty (30) days prior to the date the surrender is accepted or the parental consent is executed or confirmed or the guardianship order is entered. The home study shall be confidential, and, at the conclusion of the adoption proceeding, shall be forwarded to the department to be kept under seal pursuant to § 36-1-126, and shall be subject to disclosure only upon order entered pursuant to § 36-1-138;

(41) "Prospective adoptive parents" means a non-agency person or persons who are seeking to adopt a child and who have made application with a licensed child-placing agency or licensed clinical social worker or the department for approval, or who have been previously approved, to receive a child for adoption, or who have received or who expect to receive a surrender of a child, or who have filed a petition for termination or for adoption;

(42) "Related" means grandparents or any degree of great-grandparents, aunts or uncles, or any degree of great-aunts or great-uncles, or step-parent, or cousins of the first degree or any siblings of the whole or half degree or any spouse of the above listed relatives;

(43) (A) "Sealed adoption record" means:

(i) The adoption record as it exists subsequent to its transmittal to the department, or subsequent to its sealing by the court, pursuant to the requirements of § 36-1-126; or

(ii) The limited record maintained by the licensed or chartered child-placing agency or a licensed clinical social worker pursuant to § 36-1-126(b)(2);

(B) This record is confidential and shall be opened only as provided in this part;

(C) The sealed adoption record shall not, for purposes of release of the records pursuant to §§ 36-1-127 -- 36-1-141, be construed to permit access, without a court order pursuant to § 36-1-138, to home studies or preliminary home studies or any information obtained by the department, a licensed or chartered child-placing agency, a licensed clinical social worker, or other family counseling service, a physician, a psychologist, or member of the clergy, an attorney or other person in connection with a home study or preliminary home study as part of an adoption or surrender or parental consent proceeding or as part of the evaluation of prospective adoptive parents, other than those studies that are expressly included in a report to the court by such entities or persons. Information relating to the counseling of a biological mother regarding crisis pregnancy counseling shall not be included in the adoption record for purposes of release pursuant to this part without a court order pursuant to § 36-1-138;

(44) (A) "Sealed record" means:

(i) Any records, reports, or documents that are maintained at any time by a court, a court clerk, a licensed or chartered child-placing agency, licensed clinical social worker, the department, the department of health, or any other information source concerning the foster care or agency care placement, or placement for adoption, of a person by any branch of the Tennessee children's home society authorized by Public Chapter 113 (1919); or

(ii) Any records, reports, or documents maintained by a judge, a court clerk, the department, a licensed or chartered child-placing agency, a licensed clinical social worker, the department of health, or any other information source that consist of adoption records or information about an adoption proceeding or a termination of parental rights proceeding about an adopted person, or that contain information about a person who was placed for adoption but for whom no adoption order was entered or for whom an adoption proceeding was dismissed or for whom an adoption was not otherwise completed, or that contain information concerning persons in the care of any person or agency, and which records have otherwise been treated and maintained by those persons or entities under prior law, practice, policy, or custom as confidential, nonpublic adoption records, sealed adoption records, or post-adoption records of the person, or that may be otherwise currently treated and maintained by those persons or entities as confidential, nonpublic adoption records, sealed adoption records or post-adoption records of the person; or

(iii) The limited record maintained by the licensed or chartered child-placing agency or a licensed clinical social worker pursuant to § 36-1-126(b)(2);

(B) This record is confidential and shall be opened only as provided in this part;

(C) The sealed record shall not, for purposes of release of the records pursuant to §§ 36-1-127 -- 36-1-141, be construed to permit access, without a court order pursuant to § 36-1-138, to home studies or preliminary home studies or any information obtained by the department, a licensed or chartered child-placing agency, a licensed clinical social worker, or other family counseling service, a physician, a psychologist, or member of the clergy, an attorney or other person in connection with a home study or preliminary home study as part of an adoption or surrender or parental consent proceeding or as part of the evaluation of prospective adoptive parents, other than those studies that are expressly included in a report to the court by such entities or persons. Information relating to the counseling of a biological mother regarding crisis pregnancy counseling shall not be included in the adoption record for purposes of release pursuant to this part without a court order pursuant to § 36-1-138;

(45) "Sibling" means anyone having a sibling relationship;

(46) "Sibling relationship" means the biological or legal relationship between persons who have a common biological or legal parent;

(47) "Surrender" means a document executed under § 36-1-111, or under the laws of another state or territory or country, by the parent or guardian of a child, by which that parent or guardian relinquishes all parental or guardianship rights of that parent or guardian to a child, to another person or public child care agency or licensed child-placing agency for the purposes of making that child available for adoption; and

(48) (A) "Surrogate birth" means:

(i) The union of the wife's egg and the husband's sperm, which are then placed in another woman, who carries the fetus to term and who, pursuant to a contract, then relinquishes all parental rights to the child to the biological parents pursuant to the terms of the contract; or

(ii) The insemination of a woman by the sperm of a man under a contract by which the parties state their intent that the woman who carries the fetus shall relinquish the child to the biological father and the biological father's wife to parent;

(B) No surrender pursuant to this part is necessary to terminate any parental rights of the woman who carried the child to term under the circumstances described in this subdivision (48) and no adoption of the child by the biological parent or parents is necessary;

(C) Nothing in this subdivision (48) shall be construed to expressly authorize the surrogate birth process in Tennessee unless otherwise approved by the courts or the general assembly.



§ 36-1-103 - Prior adoptions and terminations of parental rights involving minors and prior adoptions of adults ratified.

(a) All proceedings for the adoption of children in the courts of this state, including any proceedings that terminated parental or guardianship rights, are hereby validated and confirmed and the orders and judgments entered therein prior to January 1, 1996, are declared to be binding upon all parties to the proceedings and such parties' privies and all other persons, until such orders or judgments shall be vacated as provided by law; provided, that this section does not apply to adoption proceedings or terminations of parental rights proceedings actually pending on January 1, 1996, in which the validity of a prior adoption or termination of parental rights proceeding is at issue.

(b) Adoptions and terminations of parental rights pending on January 1, 1996, and surrenders and consents executed prior to January 1, 1996, shall be governed by prior existing law.

(c) All adoptions of persons who are adults as of January 1, 1996, that were completed before January 1, 1996, in the courts of this state, pursuant to the then-existing provisions of this part, are hereby in all things ratified and confirmed.

(d) Notwithstanding any law to the contrary, surrenders taken and adoptions filed on or after January 1, 1996, and before October 1, 1996, which complied with the prior adoption law that was in effect on December 31, 1995, are in all things ratified and confirmed and shall be valid and lawful; provided, that this section does not apply to adoption proceedings or terminations of parental rights proceedings actually pending on January 1, 1996, in which the validity of a prior adoption or termination of parental rights proceeding is at issue. It is the intent of the general assembly to prevent any declaration of invalidity of any surrenders or adoptions taken or filed on or after January 1, 1996, and before October 1, 1996, for failure to properly comply with the provisions of Chapter 532 of the Public Acts of 1995, which took effect on January 1, 1996, and which amended prior adoption law and procedures. This section is remedial legislation and shall have retrospective effect in order to promote the public welfare and to preserve the permanency of adoptive placements for children.



§ 36-1-104 - Withholding of material information concerning the status of the parents or guardian of a child subject to surrender, termination of parental rights or adoption-- Misdemeanor.

Any person who, upon request by any party to an adoption or the party's agent or attorney, a licensed child-placing agency or licensed clinical social worker, the department, or the court, knowingly and willfully withholds any information related to the child who is the subject of a surrender, a termination of parental rights, or an adoption proceeding, or who knowingly and willfully withholds any material information concerning the identity, status, or whereabouts of the child's a parent or parents or a guardian or guardians, or who knowingly and willfully gives false information concerning the child or the identity, status, or whereabouts of the child's parent or parents or guardian or guardians commits a Class A misdemeanor. Nothing herein shall be construed to require any person or agency to disclose any information, the confidentiality or privilege of which is protected by any state or federal law or regulation.



§ 36-1-105 - Violation of criminal provisions of part by state employee -- Dismissal.

Any employee of the state of Tennessee who is convicted of the violation of any of the criminal provisions of this part shall be instantly dismissed from the state service and shall never again be eligible for employment in state service.



§ 36-1-106 - Readoption.

(a) Any minor child who was previously adopted under the laws of any jurisdiction may be subsequently readopted in accordance with this part.

(b) With respect to a child sought to be adopted a second time or subsequent time by new adoptive parents, all provisions in this part relating to the biological parents or legal parents or guardians shall apply to the prior adoptive parents, except that in no case of readoption shall a biological or legal parent or guardian whose rights were previously terminated before the child was initially adopted and whose rights were not subsequently restored be made a party to the new adoption proceeding, nor shall such person's surrender, parental consent, or waiver of interest be necessary. The prior adoptive parents whose rights have not been previously terminated and any other persons who otherwise would be entitled to notice pursuant to this part subsequent to the previous adoption of the child shall be the only necessary parties to the new termination or adoption proceedings and only their surrenders or parental consent, or the termination of their rights, shall be necessary.

(c) (1) With respect to a child sought to be readopted under the laws of this state who has been previously adopted pursuant to the laws of a foreign country, the circuit and chancery courts are specifically authorized to enter new orders of adoption as they may be required for purposes of compliance with any requirements of the government of the United States for children who were adopted in foreign countries. In such instances, if an adoption was conducted in accordance with the laws of the foreign jurisdiction, no further termination of parental rights of the child's parents or guardians need be made, no home study need be conducted, no court report need be made and no time period for which an adoption petition must be on file before a final adoption order is entered shall be required. Further, no consultation of the putative father registry maintained by the department shall be required, and the affidavits otherwise required by § 36-1-120(b)(1) and (2) need not be filed, if the attorney, social worker, or child-placing agency, as the case may be, that provided professional services in the underlying foreign adoption, does not maintain an office in the United States.

(2) (A) When a Tennessee resident adopts a child in a foreign country in accordance with the laws of the foreign country and such adoption is recognized as full and final by the United States government, such resident may file, with a petition, a copy of the decree, order or certificate of adoption that evidences finalization of the adoption in the foreign country, together with a certified translation of the decree, order or certificate of adoption, if it is not in English, and proof of full and final adoption from the United States government, with the clerk of the chancery or circuit court of any county in this state having jurisdiction over the person or persons filing such documents.

(B) The court shall assign a docket number and file and enter the documents referenced in subdivision (c)(2)(A) with an order recognizing such foreign adoption without the necessity of a hearing. Such order, along with the final decree, order or certificate from the foreign country, shall have the same force and effect as if a final order of readoption were granted in accordance with this part.

(C) When the order referenced in subdivision (c)(2)(B) is filed and entered, the adoptive parents may request a report of foreign birth pursuant to § 68-3-310 by submitting an application for report of foreign birth.

(D) Individuals obtaining a report of foreign birth under subdivision (c)(2)(C) are exempt from the disclosure of fees requirements of § 36-1-116(b)(16).



§ 36-1-107 - Persons to whom this part is applicable.

(a) Any person, irrespective of place of birth, citizenship, or place of residence, may be adopted or readopted in accordance with this part.

(b) A single person may file a petition for the adoption of a child.

(c) An adult may be adopted.



§ 36-1-108 - Entities authorized to place children for adoption -- Advisory and agency capacity authorized -- Injunction to stop illegal payments.

(a) (1) No person, corporation, agency, or other entity, except the department or a licensed child-placing agency or licensed clinical social worker, as defined in § 36-1-102, shall engage in the placement of children for adoption; provided, that this section shall not be construed to prohibit any person from advising parents of a child or prospective adoptive parents of the availability of adoption, or from acting as an agent or attorney for the parents of a child or prospective adoptive parents in making necessary arrangements for adoption so long as no remuneration, fees, contributions, or things of value are given to or received from any person or entity for such service other than usual and customary legal and medical fees in connection with the birth of the child or other pregnancy-related expenses, or for counseling for the parents and/or the child, and for the legal proceedings related to the adoption.

(2) Only a licensed child placing agency, as defined in § 36-1-102, a licensed clinical social worker, as defined in § 36-1-102, prospective adoptive parents, or a lawyer who is subject to the Tennessee supreme court rules regarding lawyer advertising may advertise for the placement of children for adoption in this state. In order to advertise for the placement of children for adoption in Tennessee, out-of-state licensed child placing agencies, licensed clinical social workers or lawyers must:

(A) Be authorized to do business in this state under respective licensing laws; and

(B) Maintain a physical office within this state or incur expenses involved in the transportation of a licensing consultant to the closest physical office of the agency, social worker or lawyer.

(3) Any advertisement in this state for the placement of children for adoption in another state by an agency or individual not licensed or authorized to do such business in this state shall clearly state that the agency or individual is not licensed or authorized to do such business in this state.

(b) "Placement of a child or children for adoption" means, for purposes of this section and § 36-1-109 and for licensing purposes in title 37, chapter 5, part 5, and for § 37-5-507, that a person, corporation, agency, or other entity is employed, contracted, or engaged, in any manner for any remuneration, fee, contribution, or thing of value, of any type by, or on behalf of, any person:

(1) In the selection of prospective adoptive parents for a child by determining the relative qualifications of prospective adoptive parents in a decision by that person, corporation, agency, or other entity to place any child or children, including specifically, but not limited to, the preparation of home studies, preliminary home studies, court reports for surrenders or adoptions, or the provision of supervision of a child in an adoptive home as part of the adoptive process; or

(2) (A) In the business of arranging services or assistance directed primarily, and not as an incidental part of its primary business, toward bringing to or placing with prospective adoptive parents a child or children for the purpose of foster care leading to adoption or as an adoptive placement for a child or children, including, but not limited to, advertising for such services, accepting clients for a fee, or providing any placing services for a fee.

(B) Nothing in subdivision (b)(2)(A) shall include the provision of reasonable and necessary legal services related to the adoption proceedings, or medical or counseling services for the child or the parent in connection with the child's birth or in connection with the parent's decision to relinquish the child for adoption or for counseling services for the prospective adoptive parents.

(c) (1) Any court of competent jurisdiction, upon the filing of a sworn complaint by the department or by a licensed child-placing agency, or by any person aggrieved, may temporarily enjoin or restrain any person, corporation, agency, or other entity from engaging or attempting to engage in placing children for adoption in violation or in threatened violation of this part or title 71, chapter 3, part 5, and upon final hearing, if the court determines that there has been a violation, or threatened violation, thereof, the injunction shall be made permanent.

(2) If the court finds that any person, corporation, agency, or other entity has engaged in the illegal placement of children for adoption, that person, corporation, agency, or other entity shall be liable for all the costs of the legal proceedings and for all attorney fees for private persons or private agencies who brought the action, or for the cost of attorney and staff time for the department, involved in the proceeding.

(d) (1) In order to allow the prospective adoptive parents to have information available to them to permit informed choices regarding the employment of persons or entities involved in the placement of children, or in counseling, or in the provision of legal services, the department shall collect the information concerning fees or other costs charged by licensed child-placing agencies, licensed clinical social workers, attorneys, and counseling services that are disclosed in accordance with §§ 36-1-111(k)(4)(A), 36-1-116(b)(16) and 36-1-120(b).

(2) This information shall be used by the department to develop an informational database in order for the department to provide, upon request of prospective adoptive parents or other interested persons, information concerning fees charged for home studies, placement services, counseling and legal fees. Such information shall be made available by the department in written form to any person so requesting. No employee of the department shall make any recommendation regarding or comment upon any information concerning such attorney, licensed child-placing agency or licensed clinical social worker.

(3) The department is specifically authorized to promulgate rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to regulate fees charged by licensed child-placing agencies and licensed clinical social workers or their practices, if it determines that the practices of those licensed child-placing agencies or licensed clinical social workers demonstrate that the fees charged are excessive or that any of the agency's practices are deceptive or misleading; provided, that such rules regarding fees shall take into account the use of any sliding fee by an agency or licensed clinical social worker that or who uses a sliding fee procedure to permit prospective adoptive parents of varying income levels to utilize the services of such agencies or persons.

(4) The department shall promulgate rules pursuant to the Uniform Administrative Procedures Act to require that all licensed child-placing agencies and licensed clinical social workers provide written disclosures to all prospective adoptive parents of any fees or other charges for each service performed by the agency or person, and file an annual report with the department that states the fees and charges for those services, and to require them to inform the department in writing thirty (30) days in advance of any proposed changes to the fees or charges for those services.

(5) The department is specifically authorized to disclose to prospective adoptive parents or other interested persons any fees charged by any licensed child-placing agency, licensed clinical social worker, attorney or counseling service or counselor for all legal and counseling services provided by that licensed child-placing agency, licensed clinical social worker, attorney or counseling service or counselor.



§ 36-1-109 - Illegal payments in connection with placement of child -- Penalty.

(a) It is unlawful for any person, corporation, agency, or other entity other than the department or a licensed child-placing agency or licensed clinical social worker, as defined in § 36-1-102, that is subject to regulation by the department to:

(1) (A) Charge or receive from or on behalf of any person or persons legally adopting or accepting a child for adoption any remuneration, fee, contribution, or thing of value whatsoever for rendering any service described in § 36-1-108 in connection with the placement of such child for adoption or in connection with the placement of such child for foster care or adoption with one other than the child's parent or parents other than that now or hereafter allowed by law;

(B) (i) This section shall not be construed to prohibit the payment by any interested person of reasonable charges or fees for hospital or medical services for the birth of the child, or for medical care and other reasonable birth-related expenses for the mother and/or child incident thereto, for reasonable counseling fees for the parents or prospective adoptive parents and/or child, for reasonable legal services or the reasonable costs of legal proceedings related to the adoption of any child or for reasonable, actual expenses for housing, food, maternity clothing, child's clothing, utilities or transportation for a reasonable period not to exceed ninety (90) days prior to or forty-five (45) days after the birth or surrender or parental consent to the adoption of the child, unless a court with jurisdiction for the surrender or adoption of a child, based upon detailed affidavits of a birth mother and the prospective adoptive parents and such other evidence as the court may require, specifically approves in a written order, based upon a motion filed by the prospective adoptive parents for that purpose, any expenses specifically allowed in this subdivision (a)(1)(B) for a period prior to or after the periods noted above.

(ii) Such expenses must be incurred directly in connection with the maternity, birth, and/or placement of the child for adoption, or for legal services or for costs of legal proceedings directly related to the adoption of the child, or for counseling for a period of up to one (1) year for the parent who surrenders the child or consents to the adoption of the child;

(iii) The payment for such expenses may only be for expenses or costs actually incurred during the periods permitted in subdivisions (a)(1)(B)(i) and (ii). This shall not be construed to prohibit the actual payment or receipt of payment for such expenses or costs after those periods that were actually incurred during those periods.

(2) Sell or surrender a child to another person for money or anything of value; and it is unlawful for any person to receive such minor child for such payment of money or thing of value; provided, that nothing herein shall be construed as prohibiting any person who is contemplating adopting a child not yet born or surrendered or for whom a parental consent may be given from payment of the expenses set forth in subdivision (a)(1)(B);

(3) Having the rights and duties of a parent or guardian with respect to the care and custody of a minor child, assign or transfer such parental or guardianship rights for the purpose of, incidental to, or otherwise connected with, selling or offering to sell such rights and duties for money or anything of value; or

(4) Assist in the commission of any acts prohibited in subdivision (a)(1), (a)(2), or (a)(3).

(b) A violation of this section is a Class C felony.

(c) Any adoption completed before March 27, 1978, shall not be affected by this section.



§ 36-1-110 - Parent under eighteen years of age -- Surrender.

(a) A parent who has not reached eighteen (18) years of age shall have the legal capacity to surrender a child or otherwise give parental consent to adoption or execute a waiver of interest and to release such parent's rights to a child, and shall be as fully bound thereby as if the parent had attained eighteen (18) years of age.

(b) The court shall have the authority to appoint a guardian ad litem for the minor parent of a child who may be surrendered or for whom a parental consent or waiver of interest is given if deemed necessary to advise and assist the minor parent with respect to surrender, parental consent, waiver, or termination of the minor parent's parental rights.



§ 36-1-111 - Pre-surrender request for home study or preliminary home study -- Surrender of child -- Consent for adoption by parent -- Effect of Surrender -- Form of surrender -- Waiver of interest -- Interpreter for non-English speaking parents.

(a) (1) Prior to receiving a surrender by a parent of a child or prior to the execution of a parental consent by a parent in a petition for adoption, the prospective adoptive parents may request a licensed child-placing agency, a licensed clinical social worker, or, if indigent under federal poverty guidelines, the department, to conduct a home study or preliminary home study for use in the surrender, or parental consent proceeding, or in the adoption.

(2) A court report based upon the home study or preliminary home study must be available to the court or, when using a Tennessee surrender form, to the persons under subsection (h), (i), or (j), and, before the surrender to prospective adoptive parents is executed, the court report must be reviewed by the court or persons under those subsections in any surrender proceeding in which the surrender is not made to the department or a licensed child-placing agency. When a parental consent is executed, the court report based upon the home study or preliminary home study must be filed with the adoption petition, and must be reviewed by the court before the entry of an order of guardianship giving the prospective adoptive parents guardianship of the child.

(3) All court reports submitted under this subsection (a) shall be confidential and shall not be open to inspection by any person except by order of the court entered on the minute book. The court shall, however, disclose to prospective adoptive parents any adverse court reports or information contained therein, but shall protect the identities of any person reporting child abuse or neglect in accordance with law.

(b) All surrenders must be made in chambers before a judge of the chancery, circuit, or juvenile court except as provided herein, and the court shall advise the person or persons surrendering the child of the right of revocation of the surrender and time for the revocation and the procedure for such revocation.

(c) A surrender or parental consent may be made or given to any prospective adoptive parent who has attained eighteen (18) years of age, the department, or a licensed child-placing agency in accordance with the provisions of this section.

(d) (1) No surrender or any parental consent shall be valid that does not meet the requirements of subdivision (a)(2).

(2) No surrender or parental consent shall be valid that is made prior to the birth of a child, except a surrender executed in accordance with subsection (h).

(3) No surrender or parental consent shall be valid that is made within three (3) calendar days subsequent to the date of the child's birth, such period to begin on the day following the child's birth; provided, that the court may, for good cause shown, which is entered in an order in the minute book of the court, waive this waiting period.

(4) No surrender or parental consent shall be valid if the surrendering or consenting party states a desire to receive legal or social counseling under subdivisions (k)(2)(E) and (F) until certification of satisfaction or withdrawal of such request is received by the court as provided in subsection (l).

(5) Unless the surrender or parental consent is made to the physical custodian or unless the exceptions of subdivision (d)(6) otherwise apply, no surrender or parental consent shall be sufficient to make a child available for adoption in any situation where any other person or persons, the department, a licensed child-placing agency, or other child-caring agency in this state or any state, territory, or foreign country is exercising the right to physical custody of the child under a current court order at the time the surrender is sought to be executed or when a parental consent is executed, or when those persons or entities have any currently valid statutory authorization for custody of the child.

(6) No surrender shall be valid unless the person or persons or entity to whom or to which the child is surrendered or parental consent is given:

(A) Has, at a minimum, physical custody of the child;

(B) Will receive physical custody of the child from the surrendering parent or guardian within five (5) days of the surrender, as evidenced by the affidavit of the person or persons receiving the surrender and by affidavit of the surrendering or consenting parent or guardian or court order;

(C) Has the right to receive physical custody of the child upon the child's release from a health care facility as evidenced by an affidavit of the person or persons or entities receiving the child and by the affidavit of the surrendering or consenting parent or guardian or court order; or

(D) Has a sworn, written statement from the person, the department, the licensed child-placing agency, or child-caring agency that has physical custody pursuant to subdivision (d)(5), which waives the rights pursuant to that subdivision (d)(5).

(e) The surrender form shall incorporate a provision stating to the surrendering parent or guardian the beginning and ending period for revocation of the surrender and the procedures for revoking the surrender, and shall include a place in which the date of the expiration of the revocation period shall be inserted.

(f) The commissioner, or the commissioner's authorized representatives, or a licensed child-placing agency, through its authorized representatives, may accept the surrender of a child and they shall be vested with guardianship or partial guardianship of the child in accordance with the provisions of this section and § 36-1-102; provided, that the department or any licensed child-placing agency may refuse to accept the surrender of any child.

(g) In any surrender proceeding, the court or other person authorized herein to conduct a surrender proceeding, and when a parental consent is executed in the adoption petition, the court shall require that the person or persons surrendering the child for adoption or the person or persons giving consent and the person or persons accepting the child through the surrender or receiving parental consent to satisfactorily prove their identities before the surrender is executed or the parental consent is accepted. No surrender or parental consent may be executed in any form in which the identities of the person or persons executing the surrender or parental consent or the person or persons or agencies receiving the surrender or the identity of the child whose name is known are left blank or in any form in which those persons, the child, or agencies are given pseudonyms on the form or in the petition at the time of the execution of the surrender or parental consent.

(h) In cases where the person executing the surrender resides in another state or territory of the United States, the surrender may be made in accordance with the laws of such state or territory or may be made before the judge or chancellor of any court of record or before the clerk of any court of record of such state or territory and such surrender shall be valid for use in adoptions in this state.

(i) In cases where the surrendering person using the Tennessee form of surrender or the form provided by applicable law resides or is temporarily in a foreign country, the surrender may be made before any officer of the United States armed forces authorized to administer oaths, or before any officer of the United States foreign service authorized to administer oaths. A citizen of a foreign country may, in accordance with the law of the foreign country, execute a surrender of a child that states that all parental rights of that person are being terminated or relinquished by the execution of the document or that the child is being given to an agency or other person for the purposes of adoption.

(j) In cases where the person executing the surrender is incarcerated in a state or federal penitentiary, the surrender may be executed before the warden of the penitentiary; provided, that the signature of the person executing the surrender and the signature of the warden before whom the surrender is executed are acknowledged before a notary public.

(k) (1) (A) Notwithstanding any other provisions of this part, in obtaining any medical or social background information, contact veto information or other information required as part of the surrender or parental consent process pursuant to this part, the court, or, at its direction, its court officers or its clerks, or other persons authorized to accept a surrender or parental consent pursuant to this part, may accept notarized statements attached to each of the forms promulgated by the department that verify that the informant of the required information has previously reviewed the form or, if unable to read, has had the contents of the form explained to the person, and that the person has accurately supplied the information on the form and the person's responses have not been subject to duress by any person.

(B) (i) The court, or other persons authorized by this part to accept surrenders, shall personally, however, verify under oath by the surrendering or consenting person who has provided the information in a surrender or parental consent process pursuant to this part, that the parent or guardian agrees with the information provided in the forms required pursuant to this part, and the notarized statement shall have a section for the court, or other persons authorized by this part to accept surrenders, to ratify that this verification has occurred by providing a space for the signature of the judge or chancellor accepting the surrender or parental consent or other person authorized by this part to accept a surrender, and the date on which this was done.

(ii) The notarized statements must be attached to the surrender or parental consent and maintained with the surrender or parental consent form by the court or the court clerk, or person authorized by this part to accept surrenders, and transmitted to the department as otherwise required by this part.

(C) (i) In all other respects, the court, or other persons authorized by this part to accept surrenders, must witness the actual act of surrender, or must confirm the parental consent, by verifying directly with the parent or guardian the parent's or guardian's understanding and willingness to terminate parental rights and, by witnessing the parent's or guardian's signature on the surrender form, or by questioning the parent on the matters required by this part before the entry of an order of confirmation of the parental consent.

(ii) The court may not accept any surrenders executed prior to its approval of the surrender that relinquish the parent's or guardian's rights, nor may it enter any orders confirming a parental consent, based upon any written statement of the parent agreeing to relinquish the parent's rights to the child, except as may be otherwise specifically provided by this part.

(iii) The execution of the surrender or parental consent shall occur in private in the chambers of the court or in another private area, and in the presence of the surrendering or consenting person's legal counsel if legal counsel has been requested by the surrendering or consenting person. In the discretion of the court or other person conducting the surrender or parental consent proceeding, the court's officer or other employee may be present.

(D) For surrenders taken pursuant to subsection (h), (i) or (j), the information required by this part to be supplied by the prospective adoptive parents, the department, or a licensed child-placing agency and the acceptance of a surrender by the prospective adoptive parents or the department or the licensed child-placing agency may be made by affidavit contained with the Tennessee surrender forms.

(2) In accordance with subdivision (k)(1), the following information shall be obtained under oath at the time of the surrender in Tennessee, when using a Tennessee surrender form, or at the time of the confirmation of the parental consent:

(A) A statement of the surrendering or consenting parent identifying any other legal or biological parent or legal guardian of the child being surrendered or for whom parental consent is being given and such person's whereabouts, or a statement that the identity or whereabouts of such other parent or guardian is not known;

(B) Whether the child is of Native American heritage and the tribal organization of which the child is a member or in which the child is eligible for membership, if known;

(C) Whether the child is intended to be sent out of state for the purposes of adoption, and, if the child surrendered is to be adopted under the laws of any jurisdiction other than Tennessee, a statement of the surrendering parent or guardian stating that the surrendering parent or guardian elects to have the surrender governed in all respects by Tennessee law, including choice of law;

(D) Whether the person has paid or received or has been promised any money or other remuneration or thing of value in connection with the birth of the child or placement of the child for adoption and, if so, to or from whom, the specific amount, and the purpose for which it was or is to be paid or received;

(E) Whether such person desires counseling from the department or a licensed child-placing agency or a licensed clinical social worker concerning the decision to surrender or give parental consent to the adoption of the child and if the person has been made aware of any assistance that might be available to the person should the person decide not to place the child for adoption;

(F) Whether the person is represented by legal counsel and, if not, whether the person wishes to consult with legal counsel prior to execution of the surrender or prior to the confirmation of the parental consent;

(G) Whether such person is freely and voluntarily executing the surrender or parental consent with full knowledge of its consequences and whether such person knows and understands the right to revoke the surrender or consent and the time limits in which the revocation may be executed;

(H) Whether the child is possessed of any real or personal property of any kind, or has any expectation of any real or personal property and the nature of such interest;

(I) A statement of the surrendering parent or guardian concerning whether that parent or guardian or some other person or persons or entity has legal and/or physical custody of the child at the time of the surrender or whether such person intends to give custody to the prospective adoptive parents, the department or a licensed child-placing agency.

(3) (A) The court shall require the person or persons surrendering the child for adoption or consenting to the child's adoption to complete the portion of the surrender or a parental consent form that indicates whether the person desires, or wishes to veto, further contact with other persons eligible under this part to have contact with the surrendering parent at a later time in accordance with §§ 36-1-127 -- 36-1-131.

(B) The form that the surrendering or consenting parent signs shall notify the parent that the parent may withdraw or vary the veto or consent at any time and the form, or an attachment to the form, shall inform the parent of the procedures for doing so.

(C) Upon receipt of the completed form, the department shall enter the surrendering or consenting person's request on the contact veto registry and shall maintain a copy of the form and all modifications to the form as part of the post-adoption record.

(4) (A) The court or persons authorized to receive the surrender shall obtain from the prospective adoptive parents or from a licensed child-placing agency receiving the surrender at the time of the execution of the surrender, or the court shall obtain, at the time an order of guardianship is entered that is based upon the execution of a parental consent, a statement of the fees paid to any person or persons, licensed child-placing agency, licensed clinical social worker, attorney, or other entity for the placement of the child or for legal costs or any other costs related in any way to the adoption or placement for adoption of the child as of the time the surrender is executed or at the time the parental consent is executed.

(B) In the case of a surrender of a child to be removed from Tennessee for adoption, the court shall obtain a statement from the prospective adoptive parents that there will be compliance with the interstate compact on the placement of children and how that compliance will be effected;

(l) (1) In the case of a surrender directly to prospective adoptive parents, if the person surrendering the child desires under subdivision (k)(2)(E) to have counseling prior to execution of the surrender and the child is being surrendered directly to the prospective adoptive parents, the prospective adoptive parents shall, if so requested by the surrendering person or persons, compensate a licensed child-placing agency, a licensed clinical social worker, or the department for such counseling, which must be certified as having been completed before the surrender can be executed;

(2) If the person surrendering the child states a desire under subdivision (k)(2)(F) to have legal counseling prior to or during the execution of a surrender directly to the prospective adoptive parents, the prospective adoptive parents shall, if so requested by the surrendering person or persons, compensate the attorney for such counseling sought, which must be certified as having been completed before the surrender can be executed;

(3) This subsection (l) shall also apply to the use of parental consents pursuant to § 36-1-117(g) prior to entry of the order of confirmation;

(4) The payment of compensation by the prospective adoptive parents shall not establish any professional/client relationship between the prospective adoptive parents and the counselor or attorney providing services under subdivisions (l)(1) and (2);

(5) The department shall, by rule, establish the form of the certification required by this section, including the counseling criteria that must be met with the surrendering parent as part of the certification.

(m) Before the surrender is received and before an order of guardianship is entered based upon a parental consent, the person or persons to whom the child is to be surrendered or the persons to whom a parental consent is given, other than the department or a licensed child-placing agency, shall present with the surrender executed in Tennessee or on a Tennessee form at the time of the execution of the surrender or before confirmation of a parental consent by the court, all of the following documents:

(1) A court report based upon a currently effective or updated home study or preliminary home study conducted by a licensed child-placing agency, a licensed clinical social worker, or the department;

(2) Certification of the completion of any counseling requested under subsection (l);

(3) An affidavit of the person or persons stating whether they have physical custody of the child at the time of the surrender or the affidavits required by subdivision (d)(6);

(4) If the child has been brought to Tennessee from another state or territory, a copy of the ICPC Form 100A, or other substitute form required for ICPC compliance, showing approval of the department for the child brought into Tennessee for foster care or adoption or a sworn statement stating why such form is not required pursuant to the ICPC; and

(5) A sworn statement that if the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq., applies because of the child's Native American heritage, there has been compliance with that act.

(n) (1) A licensed child-placing agency receiving the surrender shall complete the provisions of subdivisions (m)(3)-(5).

(2) The department, when receiving the surrender, shall complete the provisions of subdivisions (m)(3) and (5).

(o) No surrender shall be accepted by the Tennessee court or on a Tennessee form by those persons authorized to accept a surrender under subsection (h), (i) or (j), nor shall a parental consent be confirmed by the court, nor shall an order of guardianship be entered by the court under subsection (r) based upon a surrender or a parental consent until there has been compliance with the provisions of subsections (l), (m) and (n).

(p) (1) (A) The person or persons executing the surrender and the person or persons, the local representative of the department or the local representative of the licensed child-placing agency to whom the child is surrendered shall receive certified copies of the original surrender from the clerk of the court immediately upon the conclusion of the surrender proceeding.

(B) Costs of all certified copies provided under this subdivision (p)(1) shall be taxed only to the person or persons receiving the surrender, the department, or the licensed child-placing agency.

(2) (A) The original of the surrender executed before the court shall be entered on a special docket for surrenders and shall be styled: "In Re: (Child's Name)," and shall be permanently filed by the court in a separate file designated for that purpose maintained by the judge, or the judge's court officer, who accepted the surrender and shall be confidential and shall not be inspected by anyone without the written approval of the court where the file is maintained or by a court of competent jurisdiction with domestic relations jurisdiction if the file is maintained elsewhere. There will be no court costs or litigation tax assessed for the surrender. Within five (5) days, a certified copy of the surrender shall be sent by the clerk or the court to the adoptions unit in the state office of the department in Nashville.

(B) (i) The original of the surrender executed before the persons authorized under subsections (h) and (i), or, in out-of-state correctional facilities under subsection (j), shall be maintained in a separate file designated for that purpose, which shall be confidential and shall not be inspected by anyone else without the written approval of a court with domestic relations jurisdiction where the file is maintained.

(ii) For surrenders executed under subsection (j) in federal and state correctional facilities in Tennessee, the original shall be filed in a secure file in the office of the warden, which shall not be open to inspection by any other person, and after ten (10) days from the date of the surrender, the original shall be sent to the adoptions unit in the state office of the department in Nashville and a copy shall be maintained by the warden.

(3) (A) The clerk of the court, or the department as the case may be, upon request, shall send certified copies of the original surrender to:

(i) The court where the adoption petition or where the petition to terminate parental rights is filed;

(ii) A party who is petitioning for an adoption in cases where the child was not placed by the department or a licensed child-placing agency; provided, however, where the child was placed by the department or a licensed child-placing agency, the parties petitioning for an adoption or termination of parental rights are not entitled to copies of the surrenders made to the department or a licensed child-placing agency; and

(iii) The department's county office or a licensed child-placing agency or licensed clinical social worker that or who is performing any service related to an adoption or that has intervened in an adoption proceeding.

(B) Costs of providing certified copies under this subdivision (p)(3) may be taxed or charged to the person, the department, or the licensed child-placing agency that requests the certified copies, except where the department, the licensed child-placing agency, or licensed clinical social worker is responding to an order of reference from a court or where the department, licensed child-placing agency, or licensed clinical social worker is conducting any investigation related to the adoption or to the child's welfare.

(q) (1) The party to whom the child is surrendered pursuant to subsection (h), (i) or (j) shall file a certified copy of the surrender of a child with the chancery, circuit, or juvenile court in Tennessee where the child or the prospective adoptive parents reside, or with the court in which an adoption petition is filed in Tennessee, within fifteen (15) days of the date the surrender is actually received, or within fifteen (15) days of the date the child or the person or persons to whom the child has been surrendered becomes a resident of the state of Tennessee, whichever is earlier.

(2) The surrender filed pursuant to subdivision (q)(1) shall be recorded by the court and shall be processed by the clerk as required by subdivision (p)(2)(A).

(3) In cases under subdivision (q)(1), where the child is in the legal custody of the department or a licensed child-placing agency, the surrender also may be filed in the chancery, circuit, or juvenile court or other court that had placed custody of the child with the department or the licensed child-placing agency.

(4) In cases under subdivision (q)(1), and in accordance with subsection (r), the court shall enter such other orders for the guardianship and supervision of the child as may be necessary or required pursuant to this section or § 36-1-118.

(r) (1) (A) (i) A surrender, a confirmed parental consent, or a waiver of interest executed in accordance with this part shall have the effect of terminating all rights as the parent or guardian to the child who is surrendered, for whom parental consent to adopt is given, or for whom a waiver of interest is executed. It shall terminate the responsibilities of the surrendering parent or guardian, the consenting parent, or the person executing a waiver of interest under this section for future child support or other future financial responsibilities pursuant to subsection (w) if the child is ultimately adopted; provided, that this shall not be construed to eliminate the responsibility of such parent or guardian for past child support arrearages or other financial obligations incurred for the care of such child prior to the execution of the surrender, parental consent or waiver of interest; and provided further, that the court may, with the consent of the parent or guardian, restore such rights and responsibilities pursuant to § 36-1-118(d).

(ii) If, after determining the surrender to be in the child's best interest, the department accepts a surrender of a child, who was previously placed for adoption by the department, from the child's adoptive parent or parents, the unrevoked surrender of such child shall terminate the responsibilities of the surrendering adoptive parent or parents for future child support or other future financial responsibilities; provided, that this shall not be construed to eliminate the responsibility of such parent or parents for past child support arrearages or other financial obligations incurred for the care of such child prior to the execution of the surrender; and provided further, that the court may, with the consent of the parent or parents, restore such rights and responsibilities pursuant to § 36-1-118(d).

(B) Notwithstanding subdivision (r)(1)(A), a child who is surrendered, for whom a parental consent has been executed, or for whom a waiver of interest has been executed, shall be entitled to inherit from a parent who has surrendered the child or executed a parental consent or waiver of interest until the final order of adoption is entered.

(2) (A) Unless prior court orders or statutory authorization establishes guardianship or custody in the person or entity to whom the surrender or parental consent is executed, the surrender or parental consent alone does not vest the person, persons or entities who or that receive it with the legal authority to have custody or guardianship or to make decisions for the child without the entry of an order of guardianship or partial guardianship as provided in subdivision (r)(6)(A) or as provided in § 36-1-116(f). The court accepting the surrender or the parental consent shall not enter any orders relative to the guardianship or custody of a child for whom guardianship or custody is already established under prior court orders or statutory authorization, except upon motion under subdivision (r)(4)(D) by the person, persons or entities to whom the surrender or parental consent is executed.

(B) In order to preserve confidentiality, the court clerk or the court shall have a separate adoption order of guardianship minute book, which shall be kept locked and available for public view only upon written approval of the court.

(3) (A) Except as provided in subdivisions (r)(2) and (4), a validly executed surrender shall confer jurisdiction of all matters pertaining to the child upon the court where the surrender is executed or filed until the filing of the adoption petition, at which time jurisdiction of all matters pertaining to the child shall transfer to the court where the adoption petition is filed; provided, that the jurisdiction of the juvenile court to adjudicate allegations concerning any delinquent, unruly, or truant acts of a child pursuant to title 37 shall not be suspended.

(B) A waiver of interest does not confer jurisdiction over the child in any court nor does it permit the entry of any order of custody or guardianship based solely upon such waiver, but shall only permit a court to find that that person's parental rights, if any, are terminated.

(4) (A) When, at the time the surrender or parental consent is executed, a prior court order is in effect that asserts that court's jurisdiction over the child who is the subject of the surrender or parental consent, the prior court order shall remain effective until, and only as permitted by this section, an alternate disposition for the child is made by the court where the surrender is executed or filed or until, and only as permitted by this section, an alternate disposition is made for the child on the basis of a termination of parental rights proceeding, or, as permitted by § 36-1-116, until an alternate disposition for the child is made by the court where the adoption petition is filed.

(B) If the prior court order under subdivision (r)(4)(A) gives the right to legal and physical custody of the child to a person, the department, a licensed child-placing agency, or other child-caring agency, a surrender or parental consent by the parent or guardian to any other person, persons or entities shall be invalid as provided under subdivision (d)(5), and any purported surrender or parental consent to such other person or persons or entities shall not be recognized to grant standing to file a motion pursuant to subdivision (r)(6) and § 36-1-116(f)(3) to such other person or persons or entities who or that received the surrender or parental consent, and no order of guardianship or partial guardianship based upon that surrender or parental consent and motion shall be effective to deprive the existing legal or physical custodians under the court's prior order of legal or physical custody of that child. Any orders to the contrary shall be void and of no effect whatsoever.

(C) If the court that has entered the prior custody order under subdivision (r)(4)(A) has subject matter jurisdiction to terminate parental or guardian rights at the time a surrender of the child who is the subject of that order is validly executed in another court pursuant to subdivision (r)(4)(D) or at the time a petition to terminate parental rights is filed pursuant to subdivision (r)(4)(E), it shall continue to have jurisdiction to complete any pending petitions to terminate parental or guardian rights that are filed prior to the execution of the surrender or prior to the filing of the petition to terminate parental rights in the other court pursuant to subdivision (r)(4)(E). The court shall not have jurisdiction to complete any pending petitions to terminate parental rights subsequent to the filing of a petition for adoption. The court may enter orders of guardianship pursuant to the termination of parental rights proceedings unless prior thereto an order of guardianship is entered by another court pursuant to subdivisions (r)(4)(D) and (E). Any orders of guardianship entered pursuant to subdivisions (r)(4)(D) and (E) or pursuant to § 36-1-116 shall have priority over the orders of guardianship entered pursuant to this subdivision (r)(4)(C); provided, that orders terminating parental rights entered pursuant to this subdivision (r)(4)(C) shall be effective to terminate parental rights.

(D) If the person, persons or entities in subdivision (r)(4)(B) to whom the surrender is made have legal and physical custody of the child or the right to legal and physical custody of the child pursuant to a prior court order at the time the surrender is executed to them, any court with jurisdiction to receive a surrender may receive a surrender that is executed to them and shall have jurisdiction, upon their motion, to enter an order giving guardianship or partial guardianship to the person, persons or entities, and, notwithstanding subdivision (r)(4)(A), such order may make an alternate disposition for the child.

(E) Notwithstanding subdivision (r)(4)(A), a person, the department, or a licensed child-placing agency that had custody of the child pursuant to a court's prior order, may file in any court with jurisdiction to terminate parental or guardian rights, and in which venue exists, any necessary petitions to terminate the remaining parental or guardian rights of any person or persons to the child, and if they have any subsequent orders of guardianship or partial guardianship based upon an executed surrender or a termination of parental rights from the other court of competent jurisdiction, they may place the child for adoption in accordance with those subsequent orders.

(5) If multiple surrenders or parental consents are received with respect to the same child in different courts, subject to the restrictions of subdivisions (r)(2) and (4), the court that first receives a surrender or parental consent or in which the surrender is first filed pursuant to subsection (q), and that enters an order of guardianship or partial guardianship, shall have jurisdiction of the child and shall issue any necessary orders of reference required by this section. Any other court that receives a surrender or parental consent or in which a surrender or parental consent is filed pursuant to subsection (q) subsequent to the surrender shall, upon notification by the first court, send the original of the surrender or filed pleading to the first court and shall retain a certified copy of the original in a closed file, which shall not be accessed by any person without the written order of the court.

(6) (A) Subject to the restrictions of subdivisions (r)(2) and (4), a validly executed surrender under this section or a parental consent shall give to the person to whom the child is surrendered or to whom a parental consent is given standing to file a written motion for an express order of guardianship or partial guardianship, as defined in § 36-1-102, from the court where the child was surrendered or where, under subsection (q), the surrender was filed, or in the court that, pursuant to subdivision (r)(4)(A), has granted legal custody of the child to such person, or in the court in which the adoption petition is filed. A validly executed surrender shall entitle the department or the licensed child-placing agency that received the surrender to have the court enter an order of guardianship pursuant to subdivision (r)(6)(C).

(B) The motion, which may be filed by any person or by that person's attorney, shall contain an affidavit that the party seeking the order of guardianship or partial guardianship has physical custody of the child, or if filed at the time of the execution of the surrender or the filing of the adoption petition containing a parental consent, it shall contain the affidavits otherwise required by subdivision (d)(6).

(C) If the person, the department, or the licensed child-placing agency to whom the child is surrendered or to whom parental consent is given has physical custody or has otherwise complied with the requirements of subdivision (d)(6), and if there has been full compliance with the other provisions of this section, the court may, contemporaneously with the surrender or the filing of an adoption petition, immediately upon written motion by the person or the person's attorney, and the court shall, if the surrender is to a licensed child-placing agency or the department, enter an order giving the person, the licensed child-placing agency, or the department, guardianship or partial guardianship of the child.

(D) A copy of the surrender, the motion and any resulting order shall be sent by the clerk to the adoptions unit in the state office of the department in Nashville, which shall record the surrender, the motion, and the order and their dates of filing and entry for purposes of tracking the child's placement status and the status of the adoption process involving the child.

(7) If an order of guardianship is entered, the appointed guardians shall have authority to act as guardian ad litem or next friend of the child in any suit by the child against third parties while the child is in the care and custody of the petitioners. The court may appoint a special guardian for the child for such purpose upon motion by the department for a child in its guardianship.

(8) If the court grants guardianship or custody of the child upon the filing of the surrender or upon the filing of a parental consent and the child is possessed of any real or personal property to be administered, the court shall appoint a guardian of the property of the child if no guardian of the property exists, and such guardian may be the same person or persons who are guardians of the person of the child except if the child is in the guardianship of the department in which case another person or entity shall be appointed.

(s) The Uniform Child Custody Jurisdiction and Enforcement Act, compiled in chapter 6, part 2 of this title, shall govern jurisdiction for the disposition of the child and the proceedings under this section.

(t) (1) Upon receipt of the surrender or upon filing a parental consent for an adoption by a person other than a related person, and if no home study had been completed or updated within six (6) months prior to the surrender or the filing of a parental consent, and no court report based upon the home study has been filed with the court, the court shall, by an order of reference issued within five (5) days, direct that a home study be conducted and filed as provided in this part.

(2) The order of reference shall be directed to a licensed child-placing agency or a licensed clinical social worker unless the prospective adoptive parents are indigent under current federal poverty guidelines, in which case the order shall be directed to the department.

(3) The court report based upon the home study shall be filed with the court within sixty (60) days of the date of the order of reference.

(4) The court shall order a licensed child-placing agency, a licensed clinical social worker, or the department, if the parents are indigent under federal poverty guidelines, to provide supervision for the child who is in the home of prospective adoptive parents pursuant to a surrender or a parental consent under this section, and to make any necessary court reports that the court should have concerning the welfare of the child pending entry of the final order in the case; provided, that this subdivision (t)(4) shall not apply when the surrender is made to related persons.

(5) If the adoption petition is filed before the home study is completed or before the court report based upon the home study is filed, and the adoption petition is filed in a court other than the one where the surrender was executed, the court where the surrender was executed shall, upon request of the court where the adoption petition is filed or upon motion of the prospective adoptive parents, send any court report it receives to the adoption court.

(6) Unless they are indigent under federal poverty guidelines, the prospective adoptive parents shall be assessed by the court the costs of the study and the supervision of the placement by the agency, and the costs shall be paid by them to the licensed child-placing agency or licensed clinical social worker that performed the home study or supervision.

(u) (1) Failure to fully comply with this section or failure to file the surrender executed pursuant to subsection (h), (i) or (j) within the fifteen-day period required by subsection (q), or failure to obtain an order of guardianship in accordance with this section within thirty (30) days of the date the surrender is executed or filed, or within thirty (30) days of the date parental consent is filed, shall be grounds for removal of the child from the physical care and control of the person, the department, or licensed child-placing agency receiving the surrender; provided, that this shall not apply when the persons, the department or the licensed child-placing agency have legal custody or partial guardianship under an order of a court entered prior to the execution of the surrender or parental consent or pursuant to any statutory authority giving custody to the department or licensed child-placing agency.

(2) A sworn complaint concerning the grounds alleged in subdivision (u)(1) and concerning the best interests of a child for whom a surrender is sought or on whom a surrender or parental consent was executed or guardianship order entered, or which complaint otherwise seeks to present proof concerning the best interests of the child, may be filed by any person, the department, a licensed child-placing agency, or a licensed clinical social worker.

(3) The complaint may be filed in the court where the surrender was executed or filed or where the adoption petition containing a parental consent was filed. If the surrender was not executed or filed in Tennessee or if the surrender was not executed before a court or if the surrender was not filed at all, then the complaint may be filed in the circuit, chancery, or juvenile court in the county where the child resides.

(v) (1) (A) Upon its own motion or upon the complaint filed pursuant to subsection (u) and subject to the restrictions concerning custody of the child who is not in the custody of the prospective adoptive parents as stated in subdivisions (r)(2) and (4) and § 36-1-116(f)(1), the court receiving the surrender or entering the order of guardianship or partial guardianship and the adoption court to which jurisdiction may be transferred may make any suitable provisions for the care of the child and, notwithstanding the restrictions of subdivisions (r)(2) and (4) and § 36-1-116(f)(1), the court shall have jurisdiction to enter any necessary orders, including any emergency ex parte orders for the child's emergency protection, care, and supervision based upon probable cause that the child's health and safety is immediately endangered; provided, that such emergency orders shall only remain effective for thirty (30) days when the restrictions of subdivisions (r)(2) and (4) and § 36-1-116(f)(1) apply.

(B) If another court has jurisdiction under a prior order because of such restrictions, upon completion of all proceedings to protect the child, the court shall then return all jurisdiction over the child to the court having jurisdiction under the prior order; provided, that the juvenile court shall maintain jurisdiction pursuant to title 37 to adjudicate allegations of delinquency, unruliness, or truancy involving the child.

(C) If the child has no legal custodian with authority to provide temporary care for the child, then, subject to the restrictions of subdivisions (r)(2) and (4) and § 36-1-116(f)(1), the court shall give temporary legal custody pursuant to § 37-1-140 to the department or a licensed child-placing agency until full compliance has been effected and until a guardianship or partial guardianship order can be entered, or until some other disposition is made for the child by the court. The court may permit the department or a licensed child-placing agency, in its discretion, to place the child with any suitable person, including the prospective adoptive parents, under the department's or the licensed child-placing agency's supervision.

(D) If an emergency ex parte order removes the child from the custody of the prospective adoptive parents or the department or licensed child-placing agency, a preliminary hearing shall be held within five (5) days, excluding Saturdays, Sundays, and legal holidays, to determine if probable cause exists for the continuance of such order.

(2) The prospective adoptive parents or entities from which the child was removed shall be necessary parties at the preliminary hearing and the final hearing, and the court may order the department or a licensed child-placing agency or licensed clinical social worker to provide any necessary information or court reports concerning the welfare of the child as it may require.

(3) A final hearing shall be held within thirty (30) days of the date of the preliminary hearing, except for good cause entered upon the record.

(4) Upon the final hearing, and based upon clear and convincing evidence that the action is in the best interests of the child, the court shall have jurisdiction to enter an order removing the child from the prospective adoptive parents or other custodian or guardian of the child, and may award temporary legal custody giving any person, the department or licensed child-placing agency, or a child-caring agency, the care and custody of the child as provided under § 37-1-140 or may enter a guardianship or partial guardianship order with the rights provided under this part, all subject to the rights of any remaining parent or guardian.

(w) (1) Notwithstanding any other law to the contrary, a waiver of interest and notice, when signed under oath by the alleged biological father, shall serve to waive the alleged biological father's interest in the child and the alleged biological father's rights to notice of any proceedings with respect to the child's adoption, custody or guardianship. The alleged biological father who executes the waiver shall not be required to be made a party to any adoption proceedings, custody or guardianship proceedings with respect to the child and shall not be entitled to receive notice thereof, and the court in any adoption proceeding, notwithstanding any law to the contrary, shall have jurisdiction to enter a final order of adoption of the child based upon the waiver, and in other proceedings to determine the child's legal custody or guardianship shall have jurisdiction to enter an order for those purposes. The waiver may not be revoked.

(2) (A) The execution of the waiver, in conjunction with a final order of adoption of the child, shall irrevocably terminate all rights the alleged biological father has or may have to the child and any rights the child has or may have relative to the alleged biological father. Upon entry of a final order of adoption of the child, the waiver, except as provided in subdivision (w)(2)(B), shall also terminate the responsibility of the alleged biological father for any future child support or other financial obligations to the child, or to the child's mother that are related to the child's support, arising after the date of the execution of the waiver.

(B) If, after execution of the waiver, a final order of adoption is not entered, and a parentage action is initiated against the alleged biological father or the alleged biological father executes a voluntary acknowledgment of paternity, the alleged biological father shall become liable for child support or other financial obligations to the child, or to the child's mother that are related to the child's support, arising after the execution of the waiver and beginning with the date of the entry of an order establishing the biological father's parentage to the child or upon the date of the biological father's execution of a voluntary acknowledgment of paternity; provided, if paternity is later established, the alleged biological father who executed the waiver shall be liable for all or a portion of the actual medical and hospital expenses of the child's birth and all or a portion of the mother's prenatal and postnatal care up to thirty (30) days following the child's birth if the parentage action is initiated or the voluntary acknowledgment of paternity is executed within two (2) years of the date of the execution of the waiver.

(3) The waiver shall not be valid for use by a legal father as defined under § 36-1-102 or for any man listed as the father of a child on the child's birth certificate.

(4) The waiver of interest and notice may be executed at any time after the biological mother executes a sworn statement identifying such person as the biological father of the biological mother's child to be born, or at any time after the birth of the child.

(5) The waiver of interest and notice shall be legally sufficient if it contains a statement comparable to the following:

WAIVER OF INTEREST AND NOTICE

(x) (1) If a child is surrendered to a person other than a licensed child-placing agency or the department, and, after the expiration of the ten-day period for revocation, the person or persons to whom the child was surrendered decide that they no longer wish to adopt the child, and if no order of guardianship has been entered by a court that gives those persons who had received the surrender the guardianship of the child, they may surrender the child to a licensed child-placing agency or the department without notice to the parent or guardians who originally had executed the surrender to them.

(2) In this event, the licensed child-placing agency or the department shall have the same rights as set forth above just as if the child had been originally surrendered to them; provided, that if the court has entered a guardianship order as set forth above, the surrender cannot be utilized in this manner, and a motion must be made to the court to modify the existing guardianship order.

(3) Certified copies of all such surrenders and orders modifying any order of guardianship shall be sent by the clerk to the adoptions unit in the state office of the department in Nashville.

(y) An interpreter shall be provided to a surrendering parent or guardian who is not fluent in English, before a final hearing on an adoption is conducted. The prospective adoptive parent or parents shall be responsible for payment of the cost of such interpreter.



§ 36-1-112 - Revocation of surrender and parental consent -- Form.

(a) (1) (A) A person who executed a surrender may revoke the surrender at any time within ten (10) calendar days of the date of the surrender.

(B) The surrender shall be revoked by appearing before the judge who accepted the surrender or that judge's successor or substitute, or another judge of a court with jurisdiction to accept a surrender in the absence of the judge who accepted the surrender or that judge's successor or substitute, or by appearing before the person, or that person's successor, pursuant to § 36-1-111(h), (i) or (j) before whom the surrender was executed and by executing the revocation of surrender form.

(C) If the tenth day falls on a Saturday, Sunday, or legal holiday, the last day for the revocation shall be the next day that is not a Saturday, Sunday or legal holiday. The ten-day period for revocation of the surrender shall not limit the court's authority to order the revocation of the surrender pursuant to § 36-1-118.

(D) The revocation of the surrender shall be executed under oath by the parent or guardian who executed the surrender of the child, and the judge or other person who accepted the surrender or the judge's successor or substitute as indicated in subdivision (a)(1)(B) shall sign and date the revocation form.

(E) In the event the person under § 36-1-111(h), (i) or (j) is unavailable or has no authorized successor, the person may apply to a court that is qualified to receive a surrender in Tennessee or a court with domestic relations jurisdiction in another state or country to execute the revocation before a judge of that court as provided herein.

(F) (i) No surrender may be revoked by the person surrendering the child or set aside by a court after the expiration of the ten-day period except as the surrender may be invalidated by court order entered pursuant to a timely filed complaint filed pursuant to subsection (d) or as permitted by order of the court entered pursuant to § 36-1-118.

(ii) The execution of a revocation of a surrender within the ten-day period shall be grounds for the dismissal of any adoption petition filed during that period and, upon motion of the person who revoked the surrender, the court shall dismiss the adoption petition without prejudice.

(2) (A) A parental consent may be revoked at any time prior to the entry of an order of confirmation of the parental consent by the court.

(B) The parent who executed the parental consent shall appear before the judge of the court in which the adoption petition is filed, or in the judge's absence, the judge's successor or substitute or, if no successor or substitute, any judge or a court with jurisdiction to adjudicate adoption petitions, and shall execute a revocation of the parental consent.

(b) The form for the revocation of a surrender or parental consent shall be prescribed by the department pursuant to rules promulgated by it pursuant to this part, and a copy of the form shall be attached to the parent's copy of the surrender.

(c) (1) The court or person receiving the revocations shall maintain the originals in the office of the clerk or the office of the person receiving the surrender, together with the original of the surrender or adoption petition containing the parental consent, if available, and shall personally give or shall send by certified mail, return receipt requested, certified copies of the revocations to the child's parents, the prospective adoptive parents, the local office of the department, or a licensed child-placing agency to whom the child had been surrendered, and if the prospective adoptive parents are represented by counsel, a certified copy of the revocation shall be forwarded to such counsel.

(2) (A) When the revocation is received, the court or the person before whom the revocation was executed shall attach a certified copy of the revocation to a certified copy of the surrender or petition for adoption containing the parental consent, and shall within three (3) days mail the copies of both documents by certified mail, return receipt requested, to the adoptions unit in the state office of the department in Nashville.

(B) If the revocation must be executed before a court or person before whom the surrender was not executed or in which the adoption petition was not filed, the original of the revocation shall be sent within three (3) days to the court or person before whom the surrender was executed or in which the adoption petition was filed, and that court or person shall be responsible for sending the forms to the department and to the persons or agencies who are entitled to copies of the revocation.

(C) The department shall record the revocation with the copies of the surrender or adoption petition containing the parental consent and the order of guardianship for purposes of tracking the adoptive placement status of the child.

(d) After the revocation period has expired or after the court has entered an order confirming a parental consent, no surrender or waiver of interest or parental consent shall be set aside by a court except upon clear and convincing evidence of duress, fraud, intentional misrepresentation or for invalidity under § 36-1-111(d), and no surrender, waiver of interest, or parental consent may be set aside for any reason under this part unless the action based on these grounds is initiated within thirty (30) days of the execution of the surrender, waiver of interest or within thirty (30) days of the date of entry of the order of confirmation of the parental consent.

(e) (1) A surrender or parental consent that is revoked shall have the effect of returning the child's legal status to that which existed before the surrender was executed, and the department, a licensed child-placing agency, or the person who or that had custody or guardianship of the child prior to the surrender pursuant to any parental status, prior court order or statutory authorization shall continue or resume custody or guardianship under that prior parental status, prior court order, or statutory authority, that had established the custodial or guardianship status of the child prior to the execution of the surrender or parental consent, unless a court of competent jurisdiction shall otherwise determine as specifically provided herein.

(2) (A) Unless they had received or maintained custody or guardianship of the child pursuant to a court order entered or pursuant to statutory authority prior to the execution of the surrender or parental consent, the department, the licensed child-placing agency, or the person or persons to whom the child was surrendered and who has physical custody of the child, shall, within five (5) days of the receipt by such department, agency or person of the revocation, return the child to the child's parents or guardian who executed and revoked the surrender or parental consent; provided, that a sworn complaint may be filed in the court where the revocation was executed, or in the event that the surrender was executed before a person or court pursuant to § 36-1-111(h), (i) or (j), in the chancery, circuit, or juvenile court where the child resides in Tennessee, to show cause why the child would likely suffer immediate harm to the child's health and safety if returned to the child's parent or parents or guardian who had executed the surrender.

(B) If a complaint is filed pursuant to subdivision (e)(2)(A), the child shall remain in the physical and/or legal custody or guardianship of the persons or agencies to whom the child was surrendered or with respect to whom the parental consent was executed until the court makes any further orders pursuant to this section, and those persons or agencies shall have authority to provide any necessary care and supervision of the child, subject to further orders of the court.

(C) (i) The complaint filed under this subdivision (e)(2) shall name the parent or parents or guardian or guardians who executed and revoked the surrender or parental consent as defendant or defendants. Except for cause shown in an order entered on the record, the court shall hold a preliminary hearing within three (3) days of the filing of the petition to determine if there is probable cause to believe that the child will be subject to immediate harm to the child's health or safety if the child is returned to the child's parent or parents or guardian or guardians.

(ii) If probable cause is not established in the preliminary hearing, the child shall be immediately returned to the child's parent or parents or guardian who executed the surrender that has been revoked.

(iii) If probable cause is established, the court shall continue the child in the custody of the persons or the agency to whom the child was surrendered or with respect to whom a parental consent was executed, subject to further orders of the court, pending the final hearing.

(iv) The court may make any necessary orders pending the final hearing for the protection of the child.

(D) The case shall be set for a final hearing on the merits within thirty (30) days of the preliminary hearing except for cause shown in a written order of the court entered on the record.

(E) Unless clear and convincing evidence at the final hearing shows that the child's safety and health would be in immediate danger if the child is returned or remains in the custody of the parent or guardian who executed the surrender or filed the parental consent, the complaint shall be dismissed. If the child was not returned to the parent at the preliminary hearing, the child shall be immediately returned to the child's parent or guardian who had executed the surrender or filed the parental consent.

(3) (A) If no complaint is filed pursuant to subdivision (e)(2), the court where the surrender or parental consent was revoked shall enter any orders that are necessary to effect the return of the child to the parent or parents or guardian who had custody of the child prior to the execution of the surrender or prior to filing the parental consent, unless another person, the department, or a licensed child-placing agency had custody or guardianship of the child under a prior order entered before the execution of the surrender or filing of the parental consent, or that had custody or guardianship under statutory authorization prior to the execution of the surrender or parental consent that was revoked by that parent.

(B) The court in which a surrender, revocation or parental consent is given or filed, or adoption court may not modify any prior custody or guardianship order that had given custody or guardianship of the child to the department, a licensed child-placing agency, or another person under a prior order or pursuant to any statutory authorization prior to the surrender or the filing of the parental consent, and if such order or statutory authority exists, the court's jurisdiction over the child shall terminate after the execution of the revocation of the surrender or parental consent, and the prior parental status, prior court order or prior statutory authority shall continue in effect; provided, that if for any reason, the agencies or persons who had prior custody or guardianship of the child are unable or unwilling to resume custody of the child, the court receiving the revocation shall be authorized to make a custody determination and award temporary custody of the child to any suitable person, the department, or a licensed child-placing agency with custodial authority pursuant to § 36-1-140, or it may make an order of guardianship or partial guardianship pursuant to § 36-1-102, with the right to adopt or consent to the child's adoption.

(4) In the event that the surrender was executed before a person or court under § 36-1-111(h), (i) or (j), the chancery, circuit or juvenile court where the surrender was filed pursuant to § 36-1-111(q), or in the county where the child resides in Tennessee if the surrender has not been filed, shall have jurisdiction to enter orders in compliance with this subsection (e) to effect the child's return to the child's parent or parents or guardian or to provide for the child's custody or guardianship as permitted herein.

(f) If the child is not returned to the child's parent or parents or guardian pursuant to subdivision (e)(2)(E), and unless the department, a licensed child-placing agency, or another person to whom the child was surrendered or to whom a parental consent was executed had custody or guardianship of the child pursuant to a court order entered prior to the filing of the surrender or the parental consent or pursuant to statutory authorization prior to the execution of the surrender or parental consent, the court where the revocation was executed shall have jurisdiction following a revocation of the surrender or parental consent to award temporary custody to any appropriate person, the department, or any other licensed child care agency, with the authority as legal custodian pursuant to § 37-1-140, or the court may award guardianship or partial guardianship pursuant to § 36-1-102 with the right to adopt or consent to the child's adoption.

(g) The department or a licensed child-placing agency or licensed clinical social worker shall have the right to intervene in any complaint filed pursuant to subdivision (e)(2)(A) for the purpose of introducing proof as to the child's health and safety.



§ 36-1-113 - Termination of parental rights.

(a) The chancery and circuit courts shall have concurrent jurisdiction with the juvenile court to terminate parental or guardianship rights to a child in a separate proceeding, or as a part of the adoption proceeding by utilizing any grounds for termination of parental or guardianship rights permitted in this part or in title 37, chapter 1, part 1 and title 37, chapter 2, part 4.

(b) (1) The prospective adoptive parent or parents, including extended family members caring for a related child, any licensed child-placing agency having custody of the child, the child's guardian ad litem, or the department shall have standing to file a petition pursuant to this part or title 37 to terminate parental or guardianship rights of a person alleged to be a parent or guardian of the child. The child's parent, pursuant to subdivision (g)(11), shall also have standing to file a petition pursuant to this part or title 37 to terminate parental or guardianship rights of a person alleged to be a parent or guardian of the child. The prospective adoptive parents, including extended family members caring for a related child, shall have standing to request termination of parental or guardianship rights in the adoption petition filed by them pursuant to this part.

(2) The court shall notify the petitioning parent that the duty of future child support by the parent who is the subject of the termination petition will be forever terminated by entry of an order terminating parental rights.

(c) Termination of parental or guardianship rights must be based upon:

(1) A finding by the court by clear and convincing evidence that the grounds for termination of parental or guardianship rights have been established; and

(2) That termination of the parent's or guardian's rights is in the best interests of the child.

(d) (1) The petition, or allegations in the adoption petition, to terminate parental rights may be made upon information and belief and shall be verified. If a parent whose parental rights are proposed for termination is the legal parent of the child, as defined in § 36-1-102, and if such parent is alleged to be deceased, then diligent efforts must be made by the petitioner to verify the death of such parent.

(2) The petition, or allegations in the adoption petition, shall state:

(A) The child's birth name;

(B) The child's age or date of birth;

(C) The child's current residence address or county of residence or that the child is in the custody of the department or a licensed child-placing agency; and

(D) Any other facts that allege the basis for termination of parental rights and that bring the child and parties within the jurisdiction of the court.

(3) (A) The petition, or allegations in the adoption petition, shall contain a verified statement that:

(i) The putative father registry maintained by the department has been consulted within ten (10) working days of the filing of the petition and shall state whether there exists any claim on the registry to the paternity of the child who is the subject of the termination or adoption petition;

(ii) Indicates if there exists any other claim or potential claim to the paternity of the child;

(iii) Describes whether any other parental or guardianship rights have been terminated by surrender, parental consent, or otherwise, and whether any other such rights must be terminated before the child can be made available for adoption;

(iv) Any notice required pursuant to subdivision (d)(4) has been given; and

(v) The medical and social history of the child and the child's biological family has been completed to the extent possible on the form promulgated by the department pursuant to § 36-1-111(k); provided, however, the absence of such completed information shall not be a barrier to termination of parental rights.

(B) Any person or persons entitled to notice pursuant to § 36-1-117 shall be named as defendants in the petition to terminate parental rights or in the adoption petition and shall be served with a copy of the petition as provided by law.

(C) The petition to terminate, or the adoption petition that seeks to terminate parental rights, shall state that:

(i) The petition or request for termination in the adoption petition shall have the effect of forever severing all of the rights, responsibilities, and obligations of the a parent or parents or a guardian or guardians to the child who is the subject of the order, and of the child to those a parent or parents or a guardian or guardians;

(ii) The child will be placed in the guardianship of other person, persons or public or private agencies who, or that, as the case may be, shall have the right to adopt the child, or to place the child for adoption and to consent to the child's adoption; and

(iii) The parent or guardian shall have no further right to notice of proceedings for the adoption of the child by other persons and that the parent or guardian shall have no right to object to the child's adoption or thereafter, at any time, to have any relationship, legal or otherwise, with the child.

(4) The petition, if filed separately from the adoption petition, may be filed as provided in § 36-1-114. If the petition is filed in a court different from the court where there is a pending custody, dependency, neglect or abuse proceeding concerning a person whose parental rights are sought to be terminated in the petition, a notice of the filing of the petition, together with a copy of the petition, shall be sent by the petitioner to the court where the prior proceeding is pending. In addition, the petitioner filing a petition under this section shall comply with the requirements of § 36-1-117(e).

(e) Service of process of the petition shall be made as provided in § 36-1-117.

(f) Before terminating the rights of any parent or guardian who is incarcerated or who was incarcerated at the time of an action or proceeding is initiated, it must be affirmatively shown to the court that such incarcerated parent or guardian received actual notice of the following:

(1) The time and place of the hearing to terminate parental rights;

(2) That the hearing will determine whether the rights of the incarcerated parent or guardian should be terminated;

(3) That the incarcerated parent or guardian has the right to participate in the hearing and contest the allegation that the rights of the incarcerated parent or guardian should be terminated, and, at the discretion of the court, such participation may be achieved through personal appearance, teleconference, telecommunication or other means deemed by the court to be appropriate under the circumstances;

(4) That if the incarcerated parent or guardian wishes to participate in the hearing and contest the allegation, such parent or guardian:

(A) If indigent, will be provided with a court-appointed attorney to assist the parent or guardian in contesting the allegation; and

(B) Shall have the right to perpetuate such person's testimony or that of any witness by means of depositions or interrogatories as provided by the Tennessee Rules of Civil Procedure; and

(5) If, by means of a signed waiver, the court determines that the incarcerated parent or guardian has voluntarily waived the right to participate in the hearing and contest the allegation, or if such parent or guardian takes no action after receiving notice of such rights, the court may proceed with such action without the parent's or guardian's participation.

(g) Initiation of termination of parental or guardianship rights may be based upon any of the grounds listed in this subsection (g). The following grounds are cumulative and non-exclusive, so that listing conditions, acts or omissions in one ground does not prevent them from coming within another ground:

(1) Abandonment by the parent or guardian, as defined in § 36-1-102, has occurred;

(2) There has been substantial noncompliance by the parent or guardian with the statement of responsibilities in a permanency plan pursuant to the provisions of title 37, chapter 2, part 4;

(3)

The child has been removed from the home of the parent or guardian by order of a court for a period of six (6) months and:

(A) The conditions that led to the child's removal or other conditions that in all reasonable probability would cause the child to be subjected to further abuse or neglect and that, therefore, prevent the child's safe return to the care of the a parent or parents or a guardian or guardians, still persist;

(B) There is little likelihood that these conditions will be remedied at an early date so that the child can be safely returned to the a parent or parents or a guardian or guardians in the near future; and

(C) The continuation of the parent or guardian and child relationship greatly diminishes the child's chances of early integration into a safe, stable and permanent home;

(4) The parent or guardian has been found to have committed severe child abuse as defined in § 37-1-102, under any prior order of a court or is found by the court hearing the petition to terminate parental rights or the petition for adoption to have committed severe child abuse against the child who is the subject of the petition or against any sibling or half-sibling of such child, or any other child residing temporarily or permanently in the home of such parent or guardian;

(5) The parent or guardian has been sentenced to more than two (2) years' imprisonment for conduct against the child who is the subject of the petition, or for conduct against any sibling or half-sibling of the child or any other child residing temporarily or permanently in the home of such parent or guardian, that has been found under any prior order of a court or that is found by the court hearing the petition to be severe child abuse, as defined in § 37-1-102. Unless otherwise stated, for purposes of this subdivision (g)(5), "sentenced" shall not be construed to mean that the parent or guardian must have actually served more than two (2) years in confinement, but shall only be construed to mean that the court had imposed a sentence of two (2) or more years upon the parent or guardian;

(6) The parent has been confined in a correctional or detention facility of any type, by order of the court as a result of a criminal act, under a sentence of ten (10) or more years, and the child is under eight (8) years of age at the time the sentence is entered by the court;

(7) The parent has been convicted of or found civilly liable for the intentional and wrongful death of the child's other parent or legal guardian;

(8) (A) The chancery and circuit courts shall have jurisdiction in an adoption proceeding, and the chancery, circuit, and juvenile courts shall have jurisdiction in a separate, independent proceeding conducted prior to an adoption proceeding to determine if the parent or guardian is mentally incompetent to provide for the further care and supervision of the child, and to terminate that parent's or guardian's rights to the child;

(B) The court may terminate the parental or guardianship rights of that person if it determines on the basis of clear and convincing evidence that:

(i) The parent or guardian of the child is incompetent to adequately provide for the further care and supervision of the child because the parent's or guardian's mental condition is presently so impaired and is so likely to remain so that it is unlikely that the parent or guardian will be able to assume or resume the care of and responsibility for the child in the near future; and

(ii) That termination of parental or guardian rights is in the best interest of the child;

(C) In the circumstances described under subdivisions (8)(A) and (B), no willfulness in the failure of the parent or guardian to establish the parent's or guardian's ability to care for the child need be shown to establish that the parental or guardianship rights should be terminated;

(9) (A) The parental rights of any person who, at the time of the filing of a petition to terminate the parental rights of such person or, if no such petition is filed, at the time of the filing of a petition to adopt a child, is not the legal parent or guardian of such child or who is described in § 36-1-117(b) or (c) may also be terminated based upon any one (1) or more of the following additional grounds:

(i) The person has failed, without good cause or excuse, to pay a reasonable share of prenatal, natal, and postnatal expenses involving the birth of the child in accordance with the person's financial means promptly upon the person's receipt of notice of the child's impending birth;

(ii) The person has failed, without good cause or excuse, to make reasonable and consistent payments for the support of the child in accordance with the child support guidelines promulgated by the department pursuant to § 36-5-101;

(iii) The person has failed to seek reasonable visitation with the child, and if visitation has been granted, has failed to visit altogether, or has engaged in only token visitation, as defined in § 36-1-102(1)(C);

(iv) The person has failed to manifest an ability and willingness to assume legal and physical custody of the child;

(v) Placing custody of the child in the person's legal and physical custody would pose a risk of substantial harm to the physical or psychological welfare of the child; or

(vi) The person has failed to file a petition to establish paternity of the child within thirty (30) days after notice of alleged paternity by the child's mother, or as required in § 36-2-318(j), or after making a claim of paternity pursuant to § 36-1-117(c)(3);

(B) (i) For purposes of this subdivision (g)(9), "notice" means the mailing, postage prepaid, or the sending by, express mail, courier, or other conveyance, to the person charged with notice at such person's address a statement that such person is believed to be the biological parent of a child. Notice shall be deemed received if the statement sent is not returned undelivered or evidence is not otherwise received by the sender that the statement was not delivered; and

(ii) "Notice" also means the oral statement to an alleged biological father from a biological mother that the alleged biological father is believed to be the biological father of the biological mother's child;

(10) (A) The parent has been convicted of aggravated rape pursuant to § 39-13-502, rape pursuant to § 39-13-503, or rape of a child pursuant to § 39-13-522, from which crime the child was conceived. A certified copy of the conviction suffices to prove this ground;

(B) When one (1) of the child's parents has been convicted of one (1) of the offenses specified in subdivision (g)(10)(A), the child's other parent shall have standing to file a petition to terminate the parental rights of the convicted parent. Nothing in this section shall give a parent standing to file a petition to terminate parental rights based on grounds other than those listed in this subdivision (g)(10);

(11) (A) (i) The parent has been found to have committed severe child sexual abuse under any prior order of a criminal court;

(ii) For the purposes of this section, "severe child sexual abuse" means the parent is convicted of any of the following offenses towards a child:

(a) Aggravated rape, pursuant to § 39-13-502;

(b) Aggravated sexual battery, pursuant to § 39-13-504;

(c) Aggravated sexual exploitation of a minor, pursuant to § 39-17-1004;

(d) Especially aggravated sexual exploitation of a minor, pursuant to § 39-17-1005;

(e) Incest, pursuant to § 39-15-302;

(f) Rape, pursuant to § 39-13-503; or

(g) Rape of a child, pursuant to § 39-13-522;

(B) When one (1) of the child's parents has been convicted of one (1) of the offenses specified in subdivision (g)(11)(A)(ii), the child's other parent shall have standing to file a petition to terminate the parental rights of the abusive parent. Nothing in this section shall give a parent standing to file a petition to terminate parental rights based on grounds other than those listed in this subdivision (g)(11); and

(12) The parent or guardian has been convicted of trafficking for commercial sex act under § 39-13-309.

(h) (1) The department shall file a petition to terminate the parental rights of the child's parents (or, if such a petition has been filed by another party, seek to be joined as a party to the petition), and, concurrently, to identify, recruit, process, and approve a qualified family for an adoption, under the following circumstances:

(A) In the case of a child who has been in foster care under the responsibility of the department for fifteen (15) of the most recent twenty-two (22) months; or

(B) If a court of competent jurisdiction has determined a child to be an abandoned infant as defined at § 36-1-102; or

(C) If a court of competent jurisdiction has made a determination in a criminal or civil proceeding that the parent has committed murder of any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home, committed voluntary manslaughter of another such child, aided or abetted, attempted, conspired, or solicited to commit such a murder or such a voluntary manslaughter of the child that is the subject of the petition or any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home, or committed a felony assault that has resulted in serious bodily injury or severe child abuse as defined at § 37-1-102 to the child that is the subject of the petition or any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home. For the purposes of this subsection (h), such a determination shall be made by a jury or trial court judge designated by § 16-2-502 through an explicit finding, or by such equivalent courts of other states or of the United States; or

(D) If a juvenile court has made a finding of severe child abuse as defined at § 37-1-102.

(2) At the option of the department, the department may determine that a petition to terminate the parental rights of the child's parents shall not be filed (or, if such a petition has been filed by another party, shall not be required to seek to be joined as a party to the petition), if one of the following exists:

(A) The child is being cared for by a relative;

(B) The department has documented in the permanency plan, which shall be available for court review, a compelling reason for determining that filing such a petition would not be in the best interests of the child; or

(C) The department has not made reasonable efforts under § 37-1-166 to provide to the family of the child, consistent with the time period in the department permanency plan, such services as the department deems necessary for the safe return of the child to the child's home.

(i) In determining whether termination of parental or guardianship rights is in the best interest of the child pursuant to this part, the court shall consider, but is not limited to, the following:

(1) Whether the parent or guardian has made such an adjustment of circumstance, conduct, or conditions as to make it safe and in the child's best interest to be in the home of the parent or guardian;

(2) Whether the parent or guardian has failed to effect a lasting adjustment after reasonable efforts by available social services agencies for such duration of time that lasting adjustment does not reasonably appear possible;

(3) Whether the parent or guardian has maintained regular visitation or other contact with the child;

(4) Whether a meaningful relationship has otherwise been established between the parent or guardian and the child;

(5) The effect a change of caretakers and physical environment is likely to have on the child's emotional, psychological and medical condition;

(6) Whether the parent or guardian, or other person residing with the parent or guardian, has shown brutality, physical, sexual, emotional or psychological abuse, or neglect toward the child, or another child or adult in the family or household;

(7) Whether the physical environment of the parent's or guardian's home is healthy and safe, whether there is criminal activity in the home, or whether there is such use of alcohol, controlled substances or controlled substance analogues as may render the parent or guardian consistently unable to care for the child in a safe and stable manner;

(8) Whether the parent's or guardian's mental and/or emotional status would be detrimental to the child or prevent the parent or guardian from effectively providing safe and stable care and supervision for the child; or

(9) Whether the parent or guardian has paid child support consistent with the child support guidelines promulgated by the department pursuant to § 36-5-101.

(j) In the hearing on the petition, the circuit, chancery, or juvenile court shall, in addition to the Tennessee Rules of Evidence, admit evidence as permitted under the Tennessee Rules of Juvenile Procedure, and shall recognize the exemptions to privileges as provided pursuant to §§ 37-1-411 and 37-1-614.

(k) The court shall ensure that the hearing on the petition takes place within six (6) months of the date that the petition is filed, unless the court determines an extension is in the best interests of the child. The court shall enter an order that makes specific findings of fact and conclusions of law within thirty (30) days of the conclusion of the hearing. If such a case has not been completed within six (6) months from the date the petition was served, the petitioner or respondent shall have grounds to request that the court of appeals grant an order expediting the case at the trial level.

(l) (1) An order terminating parental rights shall have the effect of severing forever all legal rights and obligations of the parent or guardian of the child against whom the order of termination is entered and of the child who is the subject of the petition to that parent or guardian. The parent or guardian shall have no further right to notice of proceedings for the adoption of that child by other persons and shall have no right to object to the child's adoption or thereafter to have any relationship, legal or otherwise, with the child. It shall terminate the responsibilities of that parent or guardian under this section for future child support or other future financial responsibilities even if the child is not ultimately adopted; provided, that the entry of an order terminating the parental rights shall not eliminate the responsibility of such parent or guardian for past child support arrearages or other financial obligations incurred for the care of such child prior to the entry of the order terminating parental rights.

(2) Notwithstanding subdivision (l)(1), a child who is the subject of the order for termination shall be entitled to inherit from a parent whose rights are terminated until the final order of adoption is entered.

(m) Upon termination of parental or guardian rights, the court may award guardianship or partial guardianship of the child to a licensed child-placing agency or the department. Such guardianship shall include the right to place the child for adoption and the right to consent to the child's adoption. Upon termination of parental or guardian rights, the court may award guardianship or partial guardianship to any prospective adoptive parent or parents with the right to adopt the child, or to any permanent guardian who has been appointed pursuant to title 37, chapter 1, part 8. In any of these cases, such guardianship is subject to the remaining rights, if any, of any other parent or guardian of the child. Before guardianship or partial guardianship can be awarded to a permanent guardian, the court shall find that the department or licensed child-placing agency currently having custody of the child has made reasonable efforts to place the child for adoption and that permanent guardianship is in the best interest of the child.

(n) An order of guardianship or partial guardianship entered by the court pursuant to this section shall supersede prior orders of custody or guardianship of that court and of other courts, except those prior orders of guardianship or partial guardianship of other courts entered as the result of validly executed surrenders or revocations pursuant to § 36-1-111 or § 36-1-112, or except as provided pursuant to § 36-1-111(r)(4)(D) and (E), or except an order of guardianship or partial guardianship of a court entered pursuant to § 36-1-116; provided, that orders terminating parental rights entered by a court under this section prior to the filing of an adoption petition shall be effective to terminate parental rights for all purposes.

(o) If the court terminates parental or guardianship rights, under this part or title 37 or a consent is given pursuant to § 36-1-117(f) or (g), or if there have been surrenders of parental or guardianship rights of all other necessary parties, then no further surrender or consent of that parent or guardian shall be necessary to authorize an adoption; provided, that the adoption court may review and confirm the validity of any denials of parentage made by persons under any statutory provisions from outside the state of Tennessee.

(p) A copy of the order or orders obtained by the prospective adoptive parents terminating parental or guardianship rights under this section shall be filed with the petition for adoption.

(q) After the entry of the order terminating parental rights, no party to the proceeding, nor anyone claiming under such party, may later question the validity of the termination proceeding by reason of any defect or irregularity therein, jurisdictional or otherwise, but shall be fully bound thereby, except based upon a timely appeal of the termination order as may be allowed by law; and in no event, for any reason, shall a termination of parental rights be overturned by any court or collaterally attacked by any person or entity after one (1) year from the date of the entry of the final order of termination. This provision is intended as a statute of repose.



§ 36-1-114 - Venue.

The termination or adoption petition may be filed in the county:

(1) Where the petitioners reside;

(2) Where the child resides;

(3) Where the child resided when:

(A) The child became subject to the care and control of a public or private child-caring or child-placing agency; or

(B) The child became subject to partial or complete guardianship or co-guardianship pursuant to a surrender proceeding as provided in this part; or

(4) In which is located any licensed child-placing agency or institution operated under the laws of this state having custody or guardianship of the child or to which the child has been surrendered as provided in this part.



§ 36-1-115 - Persons eligible to file adoption petition -- Residence requirements -- Preference for foster parents.

(a) Any person over eighteen (18) years of age may petition the chancery or circuit court to adopt a person and may request that the adopted person's name be changed.

(b) The petitioners must have physical custody or must demonstrate to the court that they have the right to receive custody of the child sought to be adopted as provided in § 36-1-111(d)(6) at the time the petition is filed, unless they are filing an intervening petition seeking to adopt the child.

(c) If the petitioner has a spouse living, competent to join in the petition, such spouse shall join in the petition; provided, that if the spouse of the petitioner is a legal or biological parent of the child to be adopted, such spouse shall sign the petition as co-petitioner, and this shall be sufficient consent by the legal or biological parent for the petitioner's spouse to adopt the child of the legal or biological parent, and no surrender shall be necessary by such co-petitioning legal or biological parent. Such action by the legal or biological parent shall not otherwise affect the legal relationship between that parent and the child.

(d) The petitioner or petitioners shall have lived, or maintained a regular place of abode, in this state or on federal territory within the boundaries of this state for six (6) consecutive months immediately preceding the filing of the adoption petition.

(e) If the petitioner is in military service stationed out of this state, but had lived, or maintained a regular place of abode, within this state for six (6) consecutive months immediately prior to entering military service, the residency requirement in subsection (d) shall not apply.

(f) Where the petitioner is seeking to adopt a child that is related, the residency requirement in subsections (d) and (e) shall not apply if the petitioner is an actual resident of this state at the time the petition is filed.

(g) (1) When a child is placed in a foster home by the department or otherwise, and becomes available for adoption due to the termination or surrender of all parental or guardianship rights to the child, those foster parents shall be given first preference to adopt the child if the child has resided in the foster home for twelve (12) or more consecutive months immediately preceding the filing of an adoption petition.

(2) In becoming adoptive parents, the foster parents shall meet all requirements otherwise imposed on persons seeking to adopt children in the custody of the department, and shall be subject to all other provisions of this part.



§ 36-1-116 - Pre-petition home study -- Information from surrender court -- Contents of petition -- Effect of filing -- Order of preference.

(a) (1) Prior to filing a petition for the adoption of a child, the prospective adoptive parents may contact a licensed child-placing agency, or a licensed clinical social worker, or if indigent under federal poverty guidelines, they may contact the department, and request a home study or a preliminary home study concerning the suitability of their home and themselves as adoptive parents.

(2) To be valid for use in response to the order of reference issued pursuant to subsection (e), the home study must have been completed or updated within six (6) months prior to the date of the order of reference. The preliminary home study must have been completed within thirty (30) days prior to the filing of the petition.

(b) The petition to adopt must state:

(1) The full name of the petitioners;

(2) The name used for the child in the proceeding. In the petition or other orders related to the custody of the child and the final order of adoption, and in all other documents related to the case, the name selected by the petitioner as the name for the child may be used as the true and legal name of the child, and the original name of the child shall not be necessary. Only in the court report required by law on the investigation of the conditions and antecedents of the child sought to be adopted and on the form requesting the new certificate of birth by adoption shall the original name of the child given by the biological or prior legal parent or parents be necessary;

(3) The birth date, state, and county or country of birth of the child, if known;

(4) The information necessary to show that the court to which the petition is addressed has jurisdiction;

(5) That the petitioners have physical custody of the child or that they meet the requirements of § 36-1-111(d)(6), and from what person or agency such custody was or is to be obtained;

(6) That it is the desire of the petitioners that the relationship of parent and child be established between them and the child;

(7) The desire of the petitioners, if they have such, that the name of the child be changed, together with the new name desired;

(8) The value of the personal and real property owned by the child or in which the child may have some legal or equitable interest;

(9) That the petitioners are fit persons to have the care and custody of the child and that it is in the best interest of the child for this adoption to occur;

(10) That the petitioners are financially able to provide for the child;

(11) That there has been full compliance with the law in regard to surrender of the child to the petitioners, or termination of parental or guardianship rights, or consent to the adoption of the child by the agency with rights to place a child for adoption, or that the petitioner intends to effect compliance with the requirements for termination of parental or guardianship rights or parental consents as part of the adoption proceeding, and how such compliance will be effected. A copy of any orders obtained by the prospective adoptive parents terminating parental or guardianship rights and copies of any surrenders that were executed to the prospective adoptive parents shall be filed with the petition;

(12) (A) Whether the biological parent is giving parental consent for the adoption of the child as defined pursuant to § 36-1-102 and as executed pursuant to § 36-1-117(g), or that the parent is signing the petition pursuant to § 36-1-117(f) and that the parent understands that the child will be adopted by the relatives or stepparent of the child and that, in the case of the adoption by relatives, the parent will have no legal rights to the custody, control, or to visitation with the child in the future;

(B) In the case of a parental consent pursuant to § 36-1-102 and § 36-1-117(g), the petition must state that the parent understands that the entry of an order confirming the parental consent, without revoking the parental consent prior to the entry of such order, will terminate that parent's parental rights to the child forever and that the parent will have no legal rights to the custody, control, or to visitation with the child in the future;

(13) (A) That the petitioner has made inquiry to the putative father registry within ten (10) working days prior to the filing of the petition to determine whether any person claims a paternity interest in the child who is the subject of the proceeding by having entered a claim with the registry, the result of such inquiry, and that, if the child is less than thirty (30) days old at the time the petition is filed, the petitioner provided notice of the filing of the adoption petition to the registry; and

(B) Whether there are any other persons known to the petitioner or petitioners who are entitled to notice under § 36-1-117 and the identity of such persons;

(14) Whether the child was brought into Tennessee for foster care or adoption, and, if so, that there has been full compliance with the ICPC or, if compliance has not occurred, a statement alleging good cause for such noncompliance. Evidence of compliance in the form of the ICPC Form 100A or other form from the department, if appropriate, or a sworn statement stating why such form is not required shall be included or attached as an exhibit to the petition;

(15) (A) Whether the child was brought into Tennessee for foster care or adoption from a foreign country, and, if so, evidence shall be attached to the petition showing approval of the government or legal authority in the country from which the child was brought that the child's placement with the petitioners was appropriate and that the petitioners have legal authority under that country's law to have the custody of the child;

(B) The petition shall exhibit evidence from the immigration and naturalization service, the department of justice or the department of state that the child has proper authorization to enter the United States;

(C) If a child who was the subject of an adoption decree from the foreign country must be re-adopted under Tennessee law to effect a valid adoption due to any interpretation of the United States government, the petition shall so state and state that this is necessary for the child to be legally adopted in the United States, and the court shall have jurisdiction to enter an order of adoption for this purpose;

(D) If a child is in this country and the provisions of subdivision (b)(15)(A) cannot be met, the petitioners shall file an affidavit and any other available documentary evidence satisfactory to the court that shows why there is no approval available for the child from the foreign government or legal authority in the foreign country concerning the child's placement with the petitioners;

(16) (A) Whether the petitioners have paid, or promised to pay, any money, fees, contributions, or other remuneration or thing of value in connection with the birth, placement or the adoption of the child, and if so, to or from whom, the specific amount, and the specific purpose for which these were paid or promised;

(B) The disclosure required by this subdivision (b)(16) shall specifically include whether any attorney's fees or medical expenses or counseling fees and the other expenses permitted under §§ 36-1-108 and 36-1-109 or any other fees, remuneration, or contribution, were paid or promised in connection with the child's birth, placement, or adoption and if so, to whom, the specific amount and the specific purpose for which they were paid or promised;

(C) The disclosure required by this subdivision (b)(16) shall also specifically include the amount of fees paid to any licensed child-placing agency or licensed clinical social worker in connection with the placement of the child.

(c) The petition must be signed by each petitioner personally and must be verified and must be filed with the clerk of the court, who shall send a certified copy of the petition to the director of adoptions in the state office of the department in Nashville, and to the local office of the department or the licensed child-placing agency or licensed clinical social worker that or who has been directed to answer the order of reference issued in accordance with subsection (e) within three (3) business days after its filing.

(d) Any person who files a petition to adopt a child less than thirty (30) days old shall notify the putative father registry maintained by the department of the filing of the petition unless the known biological or legal father has:

(1) Executed a surrender or a waiver of interest in accordance with this part;

(2) Had parental rights terminated by a court of competent jurisdiction; or

(3) Been made a party to the adoption proceedings and has been served notice as required by law.

(e) (1) Upon filing the adoption petition, the prospective adoptive parents shall notify the court if they have requested a home study or preliminary home study pursuant to subsection (a) and shall file or cause to be filed a copy of the court report based upon the home study or preliminary home study with the court, under seal, unless the court waives the home study or the preliminary home study for prospective adoptive parents who are related to the child.

(2) (A) Upon filing of the petition for adoption, the petitioners also shall inform the adoption court of the name of the court in which the surrender was filed, and the adoption court shall request the court where the surrender was filed to forward a certified copy of the surrender and copies of the medical and social information obtained at the time of the surrender to the adoption court and any court reports based upon home studies that were ordered by the court. This information shall be made a part of the adoption record, but shall be confidential and shall be placed in a sealed envelope within the court file or shall be filed in a protected electronically maintained file and shall remain under seal and shall not be open to inspection by any person or agency other than the department or the licensed child-placing agency or licensed clinical social worker to which the order of reference is issued under this subsection (e), except by written order of the court or as otherwise permitted under this part.

(B) Unless waived by the court in accordance with subdivision (e)(1), the court shall order a licensed child-placing agency or licensed clinical social worker, or the department if the petitioners are indigent under federal poverty guidelines, to conduct a preliminary home study, and a court report based upon such a study must be submitted within fifteen (15) days of the date of the order if, at the time the petition is filed, the petitioners have custody of the child, and the petitioners have not submitted to the court a court report based upon a timely home study or timely preliminary home study with the petition, and the court may enter any orders necessary for the child's care and protection as permitted by subsection (f) pending receipt of the preliminary home study.

(3) If no prior or updated home study of the prospective adoptive parents has been conducted and a court report filed with the court at the time the order of reference is issued and such home study has not been waived in accordance with subdivision (e)(1), then the court, within five (5) days of the date the petition is filed, shall direct the order of reference to a licensed child-placing agency or licensed clinical social worker chosen by the petitioners or, if the petitioners are indigent under federal poverty guidelines or if the child was placed with the petitioners by the department, to the department, to submit a preliminary court report, and any supplemental court reports as may be necessary, and a final court report concerning the circumstances of the child, the child's antecedents, and the proposed adoptive home. Except for good cause shown, the court shall issue the order of reference to the licensed child-placing agency, the licensed clinical social worker, or the department that conducted the home study pursuant to the prospective adoptive parents' request pursuant to subsection (a).

(4) The information in subdivision (e)(2) shall be made available to the licensed child-placing agency or licensed clinical social worker or the department which responds to the order of reference. If the necessary medical and social information was obtained by the court pursuant to § 36-1-111, it shall not be necessary for the department or the licensed child-placing agency or licensed clinical social worker to have any further contact with the biological parents in response to the order of reference, unless it is believed the information contained in the statements is inaccurate or incomplete, in which case the department, licensed child-placing agency, or the licensed clinical social worker may contact the biological or prior legal parents or the guardian to obtain such information.

(5) (A) A preliminary court report shall be filed by the department, the licensed child-placing agency or the licensed clinical social worker within sixty (60) days of the receipt of the order of reference and may be supplemented from time to time as the licensed child-placing agency, the licensed clinical social worker or the department determines necessary, or as ordered by the court.

(B) A final court report shall be submitted immediately prior to the finalization of the adoption upon fourteen (14) days' notice to the department, the licensed child-placing agency, or the licensed clinical social worker.

(f) (1) Upon the filing of the petition, the court shall have exclusive jurisdiction of all matters pertaining to the child, including the establishment of paternity of a child pursuant to chapter 2, part 3 of this title, except for allegations of delinquency, unruliness or truancy of the child pursuant to title 37; provided, that, unless a party has filed an intervening petition to an existing adoption petition concerning a child who is in the physical custody of the original petitioners, the court shall have no jurisdiction to issue any orders granting custody or guardianship of the child to the petitioners or to the intervening petitioners or granting an adoption of the child to the petitioners or to the intervening petitioners unless the petition affirmatively states, and the court finds in its order, that the petitioners have physical custody of the child at the time of the filing of the petition, entry of the order of guardianship, or entry of the order of adoption, or unless the petitioners otherwise meet the requirements of § 36-1-111(d)(6).

(2) Except for proceedings concerning allegations of delinquency, unruliness, or truancy of the child under title 37, any proceedings that may be pending seeking the custody or guardianship of the child or visitation with the child who is in the physical custody of the petitioners on the date the petition is filed, or where the petitioners meet the requirement of § 36-1-111(d)(6), shall be suspended pending the court's orders in the adoption proceeding, and jurisdiction of all other pending matters concerning the child and proceedings concerning establishment of the paternity of the child shall be transferred to and assumed by the adoption court; provided, that until the adoption court enters any orders affecting the child's custody or guardianship as permitted by this part, all prior parental or guardian authority, prior court orders regarding custody or guardianship, or statutory authority concerning the child's status shall remain in effect.

(3) If no prior order of guardianship or custody has been entered giving guardianship or legal custody to the petitioners, the court may, upon receipt of a satisfactory preliminary home study or a satisfactory home study, and if the petitioners have physical custody of the child or otherwise meet the requirements of § 36-1-111(d)(6), issue an order of guardianship or custody with the same authority given to the petitioners as is provided pursuant to §§ 36-1-102 and 37-1-140 as the case may be.

(4) If an order of guardianship is entered pursuant to this part, the petitioner or petitioners shall have authority to act as guardian ad litem or next friend of the child in any suit by the child against third parties while the child is in the care and custody of the petitioners.

(g) (1) The court shall order a licensed child-placing agency or licensed clinical social worker, or the department if the parents are indigent under federal poverty guidelines or if the child was placed with the prospective adoptive parents by the department, to provide supervision for the child who is in the home of prospective adoptive parents and to make any necessary reports that the court should have concerning the welfare of the child pending entry of the final order in the case; provided, that the court may waive this requirement when the child is to be adopted by related persons.

(2) Unless they are indigent under federal poverty guidelines, the prospective adoptive parents shall pay the costs of the home study and the supervision required by this subsection (g) and the supervision required by the court.

(h) The filing of the petition shall be deemed the commencement of a custody proceeding for purposes of the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA), compiled in chapter 6, part 2 of this title.

(i) If the court grants guardianship or custody of the child upon the filing of the petition or at any time thereafter to any person, and the child is possessed of any real or personal property to be administered, the court shall appoint a guardian of the property of the child if no guardian or trustee is currently appointed to care for the child's property.

(j) When the husband and wife are joint petitioners, the death of one (1) spouse shall not result in the dismissal of the petition for adoption for that reason alone, and the court may proceed to grant the adoption to the surviving petitioner.

(k) (1) The department, a licensed child-placing agency, or a licensed clinical social worker shall have the right to intervene in the adoption proceeding at any time to present evidence as to the best interests of the child by filing a sworn complaint in the adoption proceeding.

(2) (A) Subject to subsection (f), the court may make any necessary orders upon its own motion or upon the sworn complaint of the department, a licensed child-placing agency, or a licensed clinical social worker for the protection and welfare of the child, including emergency ex parte orders for the immediate care and protection of the child as permitted pursuant to § 36-1-111(v)(1)(A)-(C).

(B) Any emergency ex parte orders for the protection of the child may be entered if the court finds probable cause to believe that the child's immediate health or safety would be endangered. The ex parte order may direct the removal of the child from the custody of the prospective adoptive parents.

(3) If an ex parte order of protection is entered that removes the child from the custody of the prospective adoptive parents, a preliminary hearing shall be held within five (5) days, excluding Saturdays, Sundays and legal holidays, to determine the need for the continuance of such order.

(4) The prospective adoptive parents shall be necessary parties at the preliminary hearing and the court may order the department or the licensed child-placing agency or licensed clinical social worker to provide any necessary information or court reports concerning the welfare of the child as it may require.

(5) If the court determines at the preliminary hearing that there is probable cause to believe that the child's health or safety will be immediately endangered if the child remains in or is returned to the custody of the prospective adoptive parents, or that any other orders must be entered to ensure the health and safety of the child, it shall make such orders as are necessary to protect the child and may continue or place temporary legal custody of the child with the department or a licensed child-placing agency or any other suitable persons approved by the department or a licensed child-placing agency or licensed clinical social worker.

(6) The court shall set a final hearing concerning the allegations involving the prospective adoptive parents within thirty (30) days, except for good cause shown in an order entered by the court.

(7) If the court determines upon clear and convincing evidence at a final hearing that it should make another disposition of the child, it may remove the child from the custody of the prospective adoptive parents and may make any other orders necessary for the child's welfare and best interests, including an alternate custody or guardianship order for the child, and the court may dismiss the adoption petition as provided in § 36-1-118. If the court does not find by clear and convincing evidence that it should make another disposition of the child, it shall dismiss the complaint that had made the allegations concerning the child's best interests and the adoption proceedings shall continue pending further orders of the court.



§ 36-1-117 - Parties to proceedings -- Termination of rights of putative father -- Consent of parent or guardian -- Service of process.

(a) Unless the legal parent or the guardian, or, as provided in subsections (b) and (c), the putative biological father of the child has surrendered parental or guardianship rights to the child, has executed a parental consent that has been confirmed by the court, has waived the person's rights pursuant to § 36-1-111(w), or unless the person's rights have been terminated by the order of a court of competent jurisdiction, the legal parents, guardian of the person of the child or of an adult, the biological mother, and the established father or putative father of the child must be made parties to the adoption proceeding or to a separate proceeding seeking the termination of those rights, and their rights to the child must be terminated by a court to authorize the court to order the adoption of the child or adult by other persons.

(b) (1) If a petition has been filed to establish paternity of the child who is the subject of the adoption proceeding, the adoption court shall have exclusive jurisdiction to hear and decide any paternity petition filed in the adoption proceeding or that has been transferred to it pursuant to § 36-2-307.

(2) The paternity petition shall be heard and concluded prior to any action by the adoption court to determine whether to grant the petition for adoption.

(3) (A) The petition shall be granted if it is shown by a preponderance of the evidence that the person alleged to be the father of the child is the father of the child; provided, that the entry of such an order shall not prevent the filing and consideration of a petition pursuant to § 36-1-113.

(B) If the petition to establish paternity is granted, then the parental rights of the legal father must be terminated as provided by § 36-1-113 or as otherwise provided by law, or the legal father must execute a surrender under the provisions of § 36-1-111, file a parental consent, or the legal father must co-sign the petition for adoption pursuant to the provisions of subsection (f) before the court may be authorized to order an adoption of the child.

(4) If grounds for termination of parental rights do not exist, then the child's legal father shall be granted custody of the child, unless the court determines, upon clear and convincing evidence, that the legal father is unable currently to provide proper custodial care for the child, in which case the court shall make such orders as may be necessary for the child's care and supervision pursuant to § 37-1-140; or unless the child's mother's rights have not been previously terminated, in which case the court shall make a determination of the custodial status of the child between the legal father and the mother, and the court may make such other orders as are necessary to provide for the child's care and supervision. If the court determines that neither parent is suitable to provide for the care of the child, it shall make such other orders as it may determine are necessary for the child's care and supervision.

(5) If the petition to establish paternity is not granted by the court after a hearing and determination based upon subdivision (3), then the court may enter an order to that effect specifying the basis for the determination, and may proceed with the adoption proceeding without further need to terminate the rights of that putative father.

(6) The provisions of the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA), compiled in chapter 6, part 2 of this title shall govern jurisdiction of the adoption court in this state if a paternity proceeding has been filed by the putative father in another state, territory, or foreign country.

(c) The parental rights of the putative biological father of a child who has not filed a petition to establish paternity of the child or who has not established paternity of the child who is the subject of an adoption proceeding and who meets any of the following criteria shall be terminated by surrender, parental consent, termination of parental rights pursuant to § 36-1-113, or by waiver of interest, before the court may enter an order of adoption concerning that child:

(1) The biological father of a child has filed with the putative father registry, pursuant to § 36-2-318 a statement of an intent to claim paternity of the child at any time prior to or within thirty (30) days after the child's birth and has notified the registry of all address changes;

(2) The biological father has been specifically identified to the petitioners or their attorney, or to the department, the licensed child-placing agency, or the licensed clinical social worker involved in the care, placement, supervision, or study of the child as the child's father by the child's biological mother in a sworn, written statement or by other information that the court determines to be credible and reliable;

(3) The biological father has claimed to the child's biological mother, or to the petitioners or their attorney, or to the department, a licensed child-placing agency, or a licensed clinical social worker who or that is involved in the care, placement, supervision, or study of the child that the biological father believes that the biological father is the father of the child; provided, that if the biological father has previously notified the department of the biological father's claim to paternity of the child pursuant to the provisions of the putative father registry, § 36-2-318(e)(3), the biological father shall be subject to all the requirements for waiver of notice provisions of § 36-2-318(f)(2) and to all requirements for filing a paternity petition;

(4) The biological father is recorded on the child's birth certificate as the father of the child;

(5) The biological father is openly living with the child at the time the adoption proceeding is commenced and is holding himself out as the father of the child; provided that, if custody of the child has been removed from the biological mother by court order, notice shall be given to any man who was openly living with the child at time of the initiation of the custody or guardianship proceeding that resulted in the removal of the custody or guardianship of the child from the biological mother or biological father, if the man held himself out to be the father of the child at the time of the removal; or

(6) The biological father has entered a permanency plan under the provisions of title 37, chapter 2, part 4, or under similar provisions of any other state or territory in which the biological father acknowledges paternity of the child.

(d) (1) Other biological or legal relatives of the child or the adult are not necessary parties to the proceeding and shall not be entitled to notice of the adoption proceedings unless they are legal guardians as defined in § 36-1-102 or legal custodians of the person of the child or adult at the time the petition is filed.

(2) The legal custodian of the child may only receive notice of the proceeding and may only present evidence as to the child's best interests.

(e) Any public or private agency that may have custody or complete or partial guardianship of the child and that has not given consent as provided under this part shall be made a defendant and given notice of the filing of the adoption or termination of parental or guardian rights petition filed under this part or under title 37, and shall be permitted to assert its rights to custody or guardianship of the child.

(f) When the child is related to one (1) of the petitioners or is the stepchild of the petitioner, and the legal or biological parent or parents or guardian or guardians of the child signs the adoption petition as a co-petitioner for the specific purpose, as stated in the petition, of giving consent to the adoption, no further surrender, parental consent, or termination of parental rights shall be required as to that parent or guardian, as the act of joining in the adoption petition shall be deemed a complete surrender, notwithstanding subsection (g), and no further notice or service of process need be made to that person; provided, that where the stepparent of a stepchild seeks to adopt a stepchild, the co-signing of the petition by the child's parent who is the spouse of the petitioner shall not affect the existing parent/child legal relationship between that parent and the parent's child who is the subject of the adoption petition by the stepparent of the child.

(g) (1) A parent may sign a petition for adoption as provided by § 36-1-102 for the purpose of giving parental consent to the adoption of the parent's child by unrelated persons. The petition must state that the parent understands that the entry of an order confirming the parental consent, without revoking the parental consent prior to the entry of such order, will terminate that parent's parental rights to the child forever and that the parent will have no legal rights to the custody, control, or to visitation with the child in the future.

(2) It is specifically and expressly declared that the act of signing the adoption petition shall not terminate the parental rights of such parent until the court where the adoption petition is filed has entered an order confirming the parental consent and until the court shall have required such parent to answer, under oath, each of the questions required of parents pursuant to § 36-1-111(k), including the question regarding the contact veto required by § 36-1-111(k)(3).

(3) The parent signing the petition for the purpose of giving parental consent shall be provided ten (10) calendar days' written notice by the court of the appearance date for the required response to the court pursuant to § 36-1-111 before entry of the order confirming the parental consent is entered by the court. Unless the parent is disabled or the parent's appearance is impracticable as determined by the court, that parent must personally attend the hearing before the court in chambers. If the parent is disabled or the parent's appearance is impracticable as determined by the court, the answers shall be taken under oath at the parent's location by the court or by any person appointed by an order of the court to do so. If the parent executing the parental consent cannot be found or does not appear at the time of such hearing, the court may terminate that parent's rights upon any grounds available pursuant to § 36-1-113.

(4) Following the satisfactory completion of such questions, which shall be recorded on the forms required pursuant to § 36-1-111, the court shall enter an order that confirms the parental consent, and the court shall then, and only then, be authorized to enter an order terminating such parent's rights to the child who is the subject of the adoption petition; provided, that a parental consent may be revoked at any time prior to the entry of an order of confirmation of the parental consent by the court by executing a revocation form as provided in § 36-1-112, and such revocation shall negate and void the parental consent executed pursuant to this subsection (g).

(5) The death of the consenting parent or termination of parental rights of such parent by a validly executed surrender or by court action prior to the entry of the adoption order will make any requirements for the parental consent contained herein unnecessary.

(6) Upon entry of the order of confirmation, the clerk shall send certified copies of the order to the adoptions unit in the state office of the department in Nashville.

(h) The department, through any authorized person, or the executive head of such licensed child-placing agency may give consent to the adoption of the child by the petitioners for whom it holds complete or partial guardianship.

(i) (1) When the child who is the subject of the adoption is fourteen (14) years of age or older at any time before the granting of the petition, the adoption court must receive the sworn, written consent of such child to the adoption, which shall be filed with the record, and the consent of such minor shall be recited in the order of adoption. The court shall receive the consent and testimony from the child in chambers with only the child and a guardian ad litem if required and appointed by the court for the child present.

(2) If the child is mentally disabled, the court shall appoint a guardian ad litem to give or withhold consent for the child to the adoption and the court shall follow the procedure of subdivisions (j)(2)(B) and (C).

(j) (1) When the person sought to be adopted is eighteen (18) years of age or older, only the sworn, written consent of the person sought to be adopted shall be required and no order of reference or any home studies need be issued.

(2) (A) If the adult person to be adopted has been adjudicated incompetent, then the written consent of the adult person's guardian or conservator of the person shall be required.

(B) If the person is without a guardian or conservator and the court has reason to believe that the person is incompetent to give consent, then the court shall appoint a guardian ad litem who shall investigate the person's circumstances and that guardian ad litem shall give or withhold consent.

(C) The guardian ad litem shall file a written report stating the basis for the decision and the court shall afford a hearing to all parties to present evidence as to the best interests of the person, and if the court determines upon clear and convincing evidence that the decision to withhold consent by the guardian ad litem is arbitrary and is not in the best interests of the incompetent person, it may proceed to make any other orders it deems necessary for the person's welfare, including granting the adoption petition.

(3) In all other situations under this subsection (j) for adult persons who are the subject of an adoption petition, no order of reference, social investigation, report to the court by a licensed child-placing agency or licensed clinical social worker or the department, or the waiting period under § 36-1-119 shall be required.

(k) When the child has been surrendered or parental rights have been relinquished to an agency operating under the laws of another state, territory, or foreign country, or such agency has received guardianship or the right to place a child for adoption pursuant to the laws of its jurisdiction, the surrender or relinquishment, or any order terminating parental rights, and the written consent of the agency pursuant to the laws of its jurisdiction or pursuant to its procedures shall be filed with the adoption petition and shall be sufficient for the purposes of providing the necessary consent required by this part.

(l) If a person has surrendered that parent's parental rights or guardianship rights, if a person has filed a parental consent and the consent has been confirmed as provided herein, if a person has executed a waiver of interest pursuant to this part, if a person or agency has consented to the adoption of the child who is the subject of the adoption proceeding, or if a person's parental or guardianship rights to the child have been properly terminated, no notice of the adoption proceeding or service of process shall be made to that person or agency.

(m) (1) Service of process for adoption proceedings and termination proceedings in chancery and circuit courts pursuant to this part shall be made pursuant to the Tennessee Rules of Civil Procedure and the statutes governing substituted service.

(2) Service of process for proceedings to terminate parental rights in juvenile court shall be pursuant to the Tennessee Rules of Civil Procedure, unless a finding is made pursuant to Tennessee Rules of Juvenile Procedure Rule 1 that the interests of justice require otherwise, the statutory requirements of title 37, chapter 1, part 1, where not otherwise in conflict with this part, and the statutes governing substituted service.

(3) Any motion for an order for publication in these proceedings shall be accompanied by an affidavit of the petitioners or their legal counsel attesting, in detail, to all efforts to determine the identity and whereabouts of the parties against whom substituted service is sought.

(n) The court may enter a default judgment against any party to the adoption or termination proceeding upon a finding that service of process has been validly made against that party in accordance with the Tennessee Rules of Civil or Juvenile Procedure and the statutes concerning substituted service; however, in termination proceedings, proof must be presented as to legal grounds and best interest pursuant to § 36-1-113.



§ 36-1-118 - Dismissal of adoption proceedings and guardianship orders -- Revocation of surrender by court -- Notice -- Disposition of child.

(a) If at any time between the surrender of a child directly to prospective adoptive parents and the filing of an adoption petition or at any time between the filing of an adoption petition and the issuance of the final order of the adoption, it is made known to the court on the basis of clear and convincing evidence that circumstances are such that the child should not be adopted, the court may dismiss the adoption proceedings or, if no adoption proceedings have been commenced, the court may order the surrender or parental consent to prospective adoptive parents to be revoked and may modify or dismiss any order of guardianship previously entered, and may order the reinstatement of parental rights, all in consideration of the best interests of the child.

(b) If it is made known to the court where the surrender of a child directly to adoptive parents was executed or filed and that, in accordance with § 36-1-111(r), has jurisdiction of the child, that the prospective adoptive parents to whom the child had been surrendered have not filed a petition to adopt the child within thirty (30) days of the date of execution of the surrender, or if the court where the adoption petition determines that the prospective adoptive parents do not have, or have not obtained, an order of guardianship or an order of legal custody for the child who is the subject of the adoption petition within thirty (30) days of the date of the filing of the petition, the court shall set a hearing for the purpose of determining if any surrender to the prospective adoptive parents should be ordered revoked, if any order of guardianship should be modified or dismissed, if an order of custody or guardianship should be entered, if parental rights should be reinstated, or if some other disposition should be made for the child in the child's best interests.

(c) (1) Before entering an order pursuant to subsection (a) or (b) directing that the surrender directly to prospective adoptive parents be revoked or that the parental consent to prospective adoptive parents be disallowed, or that the order of guardianship be modified or dismissed, that an order of custody or guardianship be entered, or that parental rights be reinstated, or before dismissing the adoption proceedings, the court must give written notice of not less than five (5) days, excluding Saturdays, Sundays, and legal holidays, of its intent to do so.

(2) The notice shall be given to the persons to whom the child was surrendered and for whom an order of guardianship was entered, to any petitioners and other parties to the proceeding, and to the department or licensed child-placing agency, or licensed clinical social worker that or who placed the child or conducted any studies involving the placement of the child in the home, and to the parent whose rights were terminated, but only if the court will consider reinstatement of that parent's rights.

(d) (1) Following the hearing, the court may order the revocation of the surrender or any parental consent, modify or dismiss the order of guardianship, may enter an order of custody or guardianship, may order reinstatement of parental rights, or may dismiss the petition if it determines upon clear and convincing evidence that such action is in the child's best interests.

(2) The court may reinstate parental rights only with the consent of the parent whose rights were terminated.

(e) (1) After the court's dismissal of the petition or after the order of revocation by the court of a surrender or parental consent, if the child had been in the legal custody or guardianship of the department or a licensed child-placing agency prior to the surrender, the parental consent, the entry of a guardianship order, or the filing of the adoption petition, the court shall enter an order directing that the child shall be placed in the guardianship of the department or the licensed child-placing agency that had legal custody or guardianship of the child immediately before the placement was made with the prospective adoptive parents or immediately before the surrender was executed or parental consent was filed or before the prior order giving guardianship to the prospective adoptive parent was entered.

(2) In all other cases in which the child was not in the legal custody or guardianship of the department or a licensed child-placing agency prior to the revocation by the court of the surrender or parental consent to prospective adoptive parents or prior to the dismissal of the guardianship order, or prior to the dismissal of the adoption proceeding by the court, or when the agency that had had custody or guardianship of the child prior to the child's placement or prior to the revocation of the surrender by the court, or dismissal of the petition cannot or will not resume guardianship or custody of the child, the child shall remain a ward of the court, which shall have jurisdiction to award the child's guardianship or legal custody according to the best interest of the child.

(3) The court shall continue to have jurisdiction of the child to make such further orders as are necessary until another adoption petition is filed, at which time jurisdiction over the child shall transfer to the court where the new adoption petition may be filed; provided, the juvenile court shall retain jurisdiction of the child for allegations of delinquency, unruliness, and truancy pursuant to title 37, chapter 1, part 1.

(4) (A) Unless the child's custody or guardianship is required to be returned to the custody of the department or a licensed child-placing agency, or unless the court must return jurisdiction of the child to a court with prior jurisdiction, then, after entry of an order revoking the surrender or parental consent, dismissing the order of guardianship, after entry of an order of custody or guardianship, or after dismissing the petition for adoption, the court may, in its discretion, by order entered in the record, transfer all jurisdiction and wardship of the child to the juvenile court of the county of the child's residence.

(B) (i) After the clerk has transferred to the department the information required under this part, certified copies of any records of the child needed by the juvenile court from the court where the surrender was revoked, the guardianship order was dismissed, the custody or guardianship order was entered, or the adoption petition was dismissed, shall be transferred to the juvenile court and the clerk of the court that had taken action pursuant to subsection (d) and subdivision (e)(4) shall maintain the original of the records in that court's files.

(ii) Except as otherwise provided by this part, all such records shall remain confidential in the files of the juvenile court and shall not be open to any person except the child's legal custodian or legal guardian, or pursuant to a written order of the court, or to the department that may be investigating a report of child abuse or neglect or that may be responding to an order of reference by the juvenile court, or to a law enforcement agency investigating a report of child abuse or neglect or that is investigating any crime involving the child.

(5) Any order of guardianship or legal custody entered pursuant to this subsection (e) shall continue until modified by the court to which the jurisdiction is transferred or by the court where a new adoption petition is filed.

(6) If guardianship is awarded pursuant to this section, the court shall, in addition to the authority under § 37-1-140, give authority to place the child for adoption and to consent to adoption, or to adopt the child, or may give authority to surrender the child for that purpose.

(7) The department or the licensed child-placing agency receiving guardianship of the child under this section shall have authority to make another placement of the child for adoption and to consent to the adoption by new adoptive parents without further approval of the court.

(8) For purposes of this section, legal custody awarded by the court shall vest the legal custodian with the authority to provide the care and control of the child as set forth in § 37-1-140, but does not, by itself, without entry of an order of guardianship pursuant to this part, authorize the legal custodian to place the child for adoption or to consent to the adoption.

(9) Prior to entering an order establishing a permanent plan for the child who is not returned to the department or a licensed child-placing agency as provided in subdivision (e)(1), the court shall order the department or a licensed child-placing agency or licensed clinical social worker to investigate and report to the court within sixty (60) days regarding a suitable permanent plan for the child. Subject to the jurisdiction of the juvenile court for allegations of delinquency, unruliness, or truancy against the child pursuant to title 37, the court may make further orders of custody or guardianship upon receipt of the report.



§ 36-1-119 - Final order of adoption -- When entered.

(a) Unless the child is related to the petitioners, no final order of adoption shall be entered before the home study has been filed with the court and before the petition has been on file at least six (6) months and before a final court report is filed with the court, except when the order is based upon a petition for readoption pursuant to § 36-1-106.

(b) If the child is related to the petitioners, the court may, in its discretion, waive the six-month waiting period, the orders of reference, the preliminary home study and home study, the order of guardianship or custody, and the final court report and may proceed to immediately grant an order of adoption.

(c) If the child has already resided in the home of the petitioners for six (6) months, the court has received the final court report concerning the circumstances of the child and the petitioners, and is satisfied that the adoption will be in the best interest of the child, the court may waive the six-month waiting period after the filing of the adoption petition and may enter an order of adoption.

(d) If no appeal has been taken from any order of the court, the court must complete or dismiss the adoption proceeding by entering a final order within one (1) year of the filing of the petition, unless the petitioner shows good cause why such final order should not be entered.

(e) If an appeal is taken from an order of the court, the proceeding must be completed by the court by entering a final order of adoption or a final order dismissing the proceeding within nine (9) months from the final judgment upon appeal, except for good cause shown by the petitioner.



§ 36-1-120 - Final order of adoption -- Contents -- Report of foreign birth.

(a) The final order of adoption must state:

(1) The full name of the child used in the proceeding;

(2) The full names of the petitioners and their county of residence and whether the petitioner is a stepparent of the adopted person;

(3) The fact and date of the filing of the petition;

(4) The date when the petitioners acquired physical custody of the child and from what person or agency or by which court order;

(5) The fact and date of the filing of a guardianship order, if such order has been entered;

(6) (A) That all persons entitled to notice of the proceedings have been served with process and the status of those persons in the proceedings and that all necessary parties were properly before the court;

(B) That the time for answering the petition has expired;

(C) That termination of all parental or guardian rights to the child by court order or surrenders or parental consents that are necessary to proceed with the adoption have occurred; and

(D) That orders reflecting the termination of parental rights pursuant to actions filed by the prospective adoptive parents, orders confirming parental consents, or the consents of the department or a licensed child-placing agency with authority to place and consent to the child's adoption, the consent of the child who is over fourteen (14) years of age, the consent of the guardian ad litem of an incompetent adult or mentally disabled child, or of any other person or entity required by law have been filed in the court record;

(7) That if the child has been brought into Tennessee from another state or foreign country, there has been compliance with the ICPC, if applicable, or with the requirements of the foreign government or legal authorities in the foreign country for the petitioners to have custody of the child and with all requirements of the United States government for the immigration of the child to this country, unless good cause has been shown to excuse such compliance;

(8) That the child's adoption is in compliance with or is not subject to the Indian Child Welfare Act (ICWA), 25 U.S.C. § 1901 et seq.;

(9) Whether the child has been the subject of an adoption decree in a foreign country in which the petitioners were given the child in adoption by such decree and whether this adoption is a readoption for the purpose of complying with the requirements of the United States government for the purposes of the child's immigration or naturalization;

(10) That the petitioners are fit persons to have the care and custody of the child;

(11) That the petitioners are financially able to provide for the child;

(12) That the child is a suitable child for adoption; and

(13) That the adoption is for the best interest of the child.

(b) Before the entry of the final order, there shall be filed with the proposed order:

(1) An affidavit by the attorney for the petitioners detailing the fees charged for any services rendered in the placement of the child or for legal services, and any fees paid by the attorney to any other person or entity for services rendered in securing the placement of the child or for providing any services related to securing any home studies to secure a surrender or adoption of the child; and

(2) An affidavit by the licensed child-placing agency or licensed clinical social worker that or who placed the child with the petitioners regarding the fees charged by such agency or social worker to the adoptive parents for the placement of the child and for any home studies and supervision of the placement conducted by the licensed child-placing agency or by the licensed clinical social worker.

(c) The court shall review the affidavits required in subsection (b) and shall determine whether all fees set forth therein are reasonable. The court shall retroactively approve such fees or order reimbursement of any fees it determines to be unreasonable.

(d) The court shall, if satisfied that all the requirements necessary for the adoption of the child are present, thereupon decree the adoption of the child by the petitioners and shall order that the name of the child be changed to that requested by the petitioners.

(e) The clerk of the court shall furnish the department a certified copy of all final orders of adoption and the affidavits required under subsection (b) or final orders dismissing the adoption proceedings, and the department shall record pertinent information from the order, and the department shall maintain a copy of the order with all other information in the sealed adoption record.

(f) (1) All final orders of adoption shall be reported by the clerk to the division of vital records of the department of health by sending a certified copy of the order or a certified certificate of adoption, and by reporting the information required by that division for a new certificate of birth or for a Report of Foreign Birth for the child to the registrar of the division of vital records for preparation of a new certificate of birth by adoption or for a Report of Foreign Birth as provided in §§ 68-3-310 -- 68-3-313.

(2) The court clerk shall supply the registrar of the division of vital records the following information for the preparation of a Report of Foreign Birth if the child who has been adopted was born in a foreign country:

(A) The full adoptive name of the child;

(B) The adopted child's date of birth;

(C) The adopted child's sex;

(D) The city, province and country of the adopted child's birth;

(E) The full name of the adoptive father;

(F) The full maiden name of the adoptive mother; and

(G) The legal residence of the adoptive parents.

(g) Costs for furnishing certified copies under subsections (e) and (f) shall be taxed to the petitioners.

(h) Notwithstanding the sealing and confidentiality of adoption records pursuant to this part, the clerk of the court in which adoption proceedings have occurred, upon being furnished verification of the identity of the requesting person, shall furnish to the adopted person, adoptive parents or their attorney or attorneys, upon their request at any time, certified copies of the final order of adoption or re-adoption or final orders dismissing such adoption proceedings. Nothing other than certified copies of the final order of adoption or re-adoption or final order dismissing such adoption proceedings shall be released pursuant to this subsection (h).



§ 36-1-121 - Effect of adoption on relationship.

(a) The signing of a final order of adoption terminates any existing guardianship orders and establishes from that date the relationship of parent and child between the adoptive parent or parents and the adopted child as if the adopted child had been born to the adoptive parent or parents and the adopted child shall be deemed the lawful child of such parent or parents, the same as if the child had been born to the parent or parents, for all legal consequences and incidents of the biological relation of parents and children.

(b) The adopted child and the child's descendants shall be capable of inheriting and otherwise receiving title to real and personal property from the adoptive parents and their descendants, and of succeeding to the rights of either such parent or such parent's descendants in such property, whether created by will, by other instrument or by law, including, but not limited to, taking as a beneficiary of a remainder interest following a life interest or estate in either such parent or such parent's ancestor or descendant. The adopted child shall have the same such rights as to lineal and collateral kindred of either adoptive parent and the ancestors or descendants of such kindred, as the adoptive child has as to such parent, and the lineal and collateral kindred of either adoptive parent and the descendants of such kindred shall have the same such rights as to the adopted child and the child's descendants, but only as to property of the adopted child acquired after the child's adoption.

(c) In the construction of any instrument, whether will, deed, or otherwise, whether executed before or after August 24, 1995, and whether the testator or other party creating an interest by such instrument died before or after August 24, 1995, or before or after an adoption, a child so adopted and the descendants of such child are deemed included within the class created by any limitation contained in such instrument restricting a devise, bequest or conveyance to the lawful heirs, issue, children, descendants, or the like, as the case may be, of the adoptive parent, or of an ancestor or descendant of one (1) of them, and such adopted child shall be treated as a member of such class unless a contrary intention clearly shall appear by the terms of such instrument or unless the particular estate so limited shall have vested in interest and in possession in and as to the person or persons entitled thereto on August 24, 1995; provided, that this sentence shall not apply in the construction of any instrument as to any child who is over twenty-one (21) years of age at the time of such child's adoption.

(d) "Contrary intention clearly shall appear," as set forth in this section, shall not be found by any court to exist by use in such instrument of such terms as "issue," "children" or similar legal terms, unless the instrument specifically states that adopted children are to be excluded from such class.

(e) An adopted child shall not inherit real or personal property from a biological parent or relative thereof when the relationship between them has been terminated by final order of adoption, nor shall such biological parent or relative thereof inherit from the adopted child. Notwithstanding the provisions of subsection (a), if a parent of a child dies without the relationship of parent and child having been previously terminated and any other person thereafter adopts the child, the child's right of inheritance from or through the deceased biological parent or any relative thereof shall be unaffected by the adoption.

(f) The adoptive parents of a child shall not be required by any order of the adoption court to permit visitation by any other person, nor shall the order of the adoption court place any conditions on the adoption of the child by the adoptive parents. Any provision in an order of the court or in any written agreement or contract between the parent or guardian of the child and the adoptive parents requiring visitation or otherwise placing any conditions on the adoption shall be void and of no effect whatsoever; provided, that nothing under this part shall be construed to prohibit "open adoptions" where the adoptive parents permit, in their sole discretion, the parent or guardian of the child who surrendered the child or whose rights to the child were otherwise terminated, or the siblings or other persons related to the adopted child, to visit or otherwise continue or maintain a relationship with the adopted child; and provided further, that the permission or agreement to permit visitation or contact shall not, in any manner whatsoever, establish any enforceable rights in the parent or guardian, the siblings or other related persons.

(g) The adoption of a child shall have no effect upon arrearages owed by an obligor of child support for that child that existed prior to the termination of parental rights or to that child's adoption and that are owed by an obligor to any person or any governmental agency, nor shall it affect any other financial obligations of a person that may be related to the care of the adopted child prior to a surrender, termination of parental rights, or adoption involving that child.



§ 36-1-122 - Binding effect of adoption.

(a) When a child is adopted pursuant to this part, the adoptive parents shall not thereafter be deprived of any rights in the child, at the insistence of the child's biological or prior legal parents or guardian of the child or any other person or agency except in the same manner and for the same causes as are applicable in proceedings to deprive biological or legal parents or guardians of their children or wards as provided by law.

(b) (1) After the final order of adoption is entered, no party to an adoption proceeding, nor anyone claiming under such party, may later question the validity of the adoption proceeding by reason of any defect or irregularity therein, jurisdictional or otherwise, but shall be fully bound by the order, except for such appeal as may be allowed by law.

(2) In no event, for any reason, shall an adoption be overturned by any court or collaterally attacked by any person or entity after one (1) year from the date of entry of the final order of adoption by a court of competent jurisdiction. This provision is intended as a statute of repose.

(3) The failure of the clerk of the court, the department, a licensed child-placing agency, or a licensed clinical social worker to perform any of the duties or acts with the time requirements of this part shall not affect the validity of any adoption proceeding.



§ 36-1-123 - Biological parents illegally obtaining custody of a child -- Custodial interference.

Any biological or prior legal parents or guardian whose rights to a child have been terminated by order of any court under this part or any other title or by the laws of any other state or territory, or foreign country, or by a surrender, parental consent, or waiver of interest, and who shall, otherwise than by legal process, obtain custody of the child shall be in violation of and shall be subject to prosecution pursuant to § 39-13-306.



§ 36-1-124 - Contested terminations of parental rights and adoptions -- Appeals -- Expedited schedule.

(a) In all cases where the termination of parental rights or adoption of a child is contested by any person or agency, the trial court shall, consistent with due process, expedite the contested termination or adoption proceeding by entering such scheduling orders as are necessary to ensure that the case is not delayed, and such case shall be given priority in setting a final hearing of the proceeding and shall be heard at the earliest possible date over all other civil litigation other than child protective services cases arising under title 37, chapter 1, parts 1, 4 and 6.

(b) In all cases that are appealed from the decision of a trial court, the appellate court shall, consistent with its rules, expedite the contested termination of parental rights or adoption case by entering such scheduling orders as are necessary to ensure that the case is not delayed, and such case shall be given priority over all other civil litigation in reaching a determination on the status of the adoption, other than child protective services cases arising under title 37, chapter 1, parts 1, 4 and 6.

(c) It is the intent of the general assembly that the permanency of the placement of a child who is the subject of a termination of parental rights proceeding or an adoption proceeding not be delayed any longer than is absolutely necessary consistent with the rights of all parties, but that the rights of the child to permanency at the earliest possible date be given priority over all other civil litigation other than child protective services cases arising under title 37, chapter 1, parts 1, 4 and 6.



§ 36-1-125 - Confidentiality of records -- Penalties for unauthorized disclosure -- Protected orders.

(a) All adoption records, sealed adoption records, or sealed records held by a court, the department, a licensed child-placing agency, a licensed clinical social worker or any other person, and not yet under seal, or any sealed adoption records or sealed records that have been unsealed for any reason, any post-adoption records, and any adoption assistance records are confidential and shall not be subject to disclosure except as provided in this part.

(b) Adoption records, home studies or preliminary home studies may be utilized by the judge of the court, by the clerk of the court, or by the department, or by a licensed child-placing agency or a licensed clinical social worker, in any act consistent with the litigation of the adoption, custody or guardianship proceedings involving a person in any court, or for the placement, study, or supervision of a person for whom an adoption or custody or guardianship proceeding is pending in any court, and which records may be necessary to carry out such judge's, clerk's, department's, agency's, or social worker's duties consistent with the law.

(c) If any adoption records, sealed adoption records, sealed records, post-adoption records, adoption assistance records, home studies, preliminary home studies or information obtained in connection therewith are required by court order under this part to be disclosed for any legal proceeding other than the adoption proceeding or termination of parental rights proceedings, the court in which they are to be utilized shall enter a protective order to restrict their further disclosure or dissemination. Such records, studies, or information shall not become a public record in any legal proceeding.

(d) Unauthorized disclosure of any records, studies or information protected as confidential under this part is a Class A misdemeanor. Unauthorized disclosure of such records for personal gain or for a malicious purpose is a Class E felony.



§ 36-1-126 - Record kept under seal -- Confidential records -- Access to certain records -- Preservation of records.

(a) (1) After the entry of the final order of adoption;

(2) After entry of the final order dismissing the adoption;

(3) After entry of an order revoking the surrender or parental consent;

(4) After entry of an order dismissing a termination of parental rights proceeding filed in conjunction with an adoption proceeding; or

(5) Upon conclusion of all termination of parental rights proceedings that were filed in conjunction with an adoption proceeding;

all adoption records, court reports, home studies, preliminary home studies, other reports or other documents or papers or other information concerning the placement or attempted placement of a person for adoption, or other information concerning the litigation of the adoption or attempted adoption of a person, which information is in the office of the judge or clerk of the court where the adoption was filed or where the surrender or confirmation of parental consent or revocation of a surrender or parental consent was taken, or any such records, reports, or documents in the offices of a licensed child-placing agency, a licensed clinical social worker, or in the county, regional or state offices of the department of health, or in the county, district, and state offices of the department of children's services, shall be placed and remain under seal, except as provided herein or in § 36-1-118(e)(4), or in title 68, and shall be confidential and shall be disclosed only as provided in this part.

(b) (1) Upon the granting or dismissal of an adoption petition, or after entry of the final order dismissing the adoption or revoking the surrender or the parental consent or upon conclusion of all termination of parental rights proceedings that were filed in conjunction with an adoption proceeding, all records and reports, home studies, and preliminary home studies or other information described in subsection (a) relating to the adoption proceeding and all records, reports and other documents related to the child's placement with the department or the licensed or chartered child-placing agency or licensed clinical social worker and with the adoptive or prospective adoptive family that are in the offices of the department or in the offices of any Tennessee licensed child-placing agency or licensed clinical social worker, shall be forwarded by the county and district offices of the department's social services division and by the licensed child-placing agency or licensed clinical social worker involved in any such proceedings to the state office of the department, which shall place the records under seal and ensure their safekeeping; provided, that copies of any records that relate to a child who is placed or retained in the custody or guardianship of the department or a licensed child-placing agency after the dismissal of an adoption proceeding without further adoption of the child by any person or pursuant to any guardianship or other order of the court pursuant to this part shall be retained as confidential foster care records pursuant to title 37, chapter 2, part 4 and shall be utilized by the department or licensed child-placing agency for the care, supervision, protection, and treatment of that child as may be necessary.

(2) The licensed child-placing agency, chartered child-placing agency or licensed clinical social worker shall, however, maintain a limited record that indicates the child's date of birth, the date the agency received the child for placement, from whom the child was received and their last known address, with whom the child was placed and their last known address, and the court in which the adoption proceeding was filed and the date the adoption order was entered or the adoption petition dismissed.

(3) The information in the limited record shall be confidential and not open to inspection by any person, except as provided in this part. These records shall be maintained in a locked file or other secure depository by the agency or by the licensed clinical social worker or, if kept in electronic media, shall be maintained in a method that restricts access only to authorized agency personnel or the licensed clinical social worker. The limited record shall only be accessible to authorized agency personnel or the licensed clinical social worker or to authorized personnel of the department in the performance of its duties under this part or for inspection under the department's licensing duties, or as otherwise authorized by this part.

(4) Upon entry of an order of adoption or dismissal of a petition for adoption or dismissal of termination proceedings that were filed in conjunction with an adoption proceeding, or upon revocation of a surrender or parental consent, or modification of an order of guardianship, the clerk of the court where the adoption or surrender proceedings were initiated or filed shall forward a certified copy of the orders to the adoptions unit in the state office of the department in Nashville.

(5) (A) Any licensed child-placing agency or licensed clinical social worker that or who plans to cease conducting its activities related to the adoptive placement of children, the conduct of home studies, or any other such adoption-related services, shall notify the adoptions unit of the state office of the department in Nashville by certified mail, return receipt requested, thirty (30) days in advance, and shall forward all records related to any adoption-related services it has performed to the department.

(B) The department is specifically authorized to file a complaint and seek any necessary court orders, including injunctive relief of any kind, from any chancery or circuit court to preserve those records from loss or destruction and to obtain possession of those records for their preservation.

(C) Upon receipt of the records, reports, home studies and other information, the department shall take any necessary steps to preserve the records, reports, home studies and other information in accordance with this part. These records, reports, home studies and other information shall be filed as a sealed adoption record or sealed record, and all such records shall be confidential, and shall be otherwise subject to the provisions for access as provided pursuant to this part.

(6) (A) The clerks of the courts of this state are specifically authorized to undertake efforts to locate in any public building in their respective counties any records of adoptions or attempted adoptions of any person by any court, including former county courts or any court that previously had adoption jurisdiction, which records may be in the control or possession of any person or entity. Upon location of these records, if it is determined that the information therein was the result of an adoption that was filed or consummated and the clerk has no prior record of the adoption, the clerk shall record the existence of this adoption record in a special docket book for this purpose, shall maintain the adoption petition, consents or surrenders, and the order in a file for that purpose under this part, and shall transmit to the department certified copies of the adoption petition, the surrenders and consents and the order of adoption, and the originals of any remaining documents in the record that have been located.

(B) Upon receipt of the record, the department shall take any necessary steps to preserve the record, and the record shall be treated as sealed adoption records pursuant to this part.

(c) (1) The sealed adoption record shall be registered by the department in such a manner as to record the names of the adopted person, the adopted person's birth name, the person's date of birth and social security number, the names of the adoptive parents, and, if possible, any information concerning the names of birth parents of the child that is readily accessible to the department, the court where the adoption was filed, the docket number of the court proceeding, and the date of the adoption decree or the order of dismissal of the adoption petition, the order revoking the surrender, or the order dismissing the order of guardianship; provided that sealed records may continue to be registered and maintained under prior departmental procedures. The department may record such other information as it shall deem necessary to maintain adequate information concerning the location of the sealed adoption record or sealed record and the means by which to locate such record.

(2) Such registration record shall be maintained in a secure manner so that no unauthorized persons may obtain access to the records. The sealed adoption record shall be placed in a separate sealed folder or in a suitable electronic media format wherein the record can be held under a separate file name, and shall be stored with the division of records management of the department of state, which shall carefully protect and preserve the sealed adoption records or sealed records and shall maintain proper security for the confidentiality of the sealed adoption records or sealed records.

(3) If electronic methods of recording the information contained in the sealed adoption records or sealed records are employed, the departments of children's services and general services shall utilize any necessary methods to ensure the preservation and confidentiality of the electronic records.

(d) (1) The department may open the adoption records, the sealed adoption records, sealed records, or post-adoption records, adoption assistance records, or limited records in subsection (b) in order to perform any duties required under this part, and any specific provision for access to such records contained herein shall not be construed as a limitation on the ability of the department to access such records for such purposes.

(2) Notwithstanding any law to the contrary, including § 68-3-313, the department shall, upon its request, be granted access to and shall be provided a copy of the original birth certificate or any order or record of adoption of the adopted person in the custody of the division of vital records.

(3) For purposes related to any federal or state audit relative to an adoption assistance program or an adoption assistance grant, the department may open any record for the sole and limited purpose of complying with the audit requirements of the federal or state program.

(4) For purposes related to the determination of eligibility of any child for adoption assistance, the departments of children's services and finance and administration, or any successor agencies responsible for the care of children in state custody or guardianship or for administration of the finances for children in state custody or guardianship, may open any adoption record, sealed adoption record, sealed record, post-adoption record, sealed home study records, or adoption assistance record for that limited purpose and may utilize any information in such records in any manner necessary for eligibility determination or adjudication of a claim for such assistance.

(5) (A) For purposes related to the determination of eligibility of any adopted person or any person placed for adoption for any federal or state benefit or any other benefits to which they may be entitled, or to provide to a Title IV-D child support office information necessary to verify the status of an adoption for purposes of determining a current or past child support obligation or for terminating a future obligation for child support, the departments of children's services and finance and administration, or any successor agencies responsible for the care of children in state custody or guardianship or for administration of the finances for children in state custody or guardianship, may open any adoption record, sealed adoption record, sealed record, post-adoption record, sealed home study records or any adoption assistance record and disclose any information contained in those records that may be necessary to permit determination of:

(i) Eligibility for or correction of payments made to or on behalf of an adopted person; or

(ii) The status of current, past or future child support obligations that are, or may be, due on behalf of any adopted person.

(B) Any information released for any purpose of this subdivision (d)(5) shall be used only for the purposes stated in this subdivision (d)(5), and shall otherwise remain confidential in any agency or court records in which it may appear; and the information shall not be open to the public, except as otherwise provided by this part.

(6) The department may open or utilize for any purpose the adoption record, sealed adoption record, sealed record or the post-adoption record at any time in order to obtain any information concerning any person who may be placed in the custody or guardianship of the department or any other agency of the state or service provider of the state by any court or by the adopted person's parents, or who may be placed with the department or any other agency of the state or service provider of the state due to any re-surrender of the adopted person to the department by the adopted person's adoptive parents or the person's prospective adoptive parents.

(7) The department may open the sealed adoption record or sealed record when a birth certificate in the adopted name was not issued and it becomes necessary to open the sealed adoption record to provide any information to the office of vital records to complete the birth certificate.

(8) The department, the department of general services, or their specifically authorized agents, may open the sealed adoption records, sealed records, or post-adoption records at any time it becomes necessary to perform any tasks related to the preservation of the records, and each department is specifically authorized to utilize any methodology that now exists or that may be developed in the future for the permanent preservation of a sealed adoption record, sealed record or post-adoption record, and they may open the records for the limited purpose of undertaking these preservation methods. This subdivision (d)(8) shall not authorize the release of any information contained in the records to any other person or entity except as specifically authorized by this part, or as may be directly related to the preservation of the records.

(9) After use of the records pursuant to this subsection (d), they shall be re-sealed and returned to storage.

(e) In the event of an appeal from any ruling of the trial court in the adoption proceeding, the clerk shall place the court's record of the adoption proceedings in a sealed file in a locked file or other secure depository or, in the event of the use of electronic storage, the records shall be maintained in a secure method of storage that restricts access only to the clerk and other persons authorized by the court. These records shall remain confidential and shall not be open to inspection by anyone other than the trial or appellate courts, the clerk, the parties to the proceeding, or the licensed child-placing agencies, or the licensed clinical social worker, or the department or other governmental agencies that have been involved in the case, except by order of the court.



§ 36-1-127 - Availability of records to adopted persons and certain other persons for adoptions finalized or attempted prior to certain dates.

(a) (1) On March 16, 1951, Chapter 202 of the Public Acts of 1951 became effective. As a result, all records related to persons who had been adopted, all records concerning a person for whom any records were maintained and that may have related to an adoption or attempted adoption and that were treated by the department of human services, the former department of public welfare, the courts, the department of health, or any other information sources as a sealed record or sealed adoption record involving an adoption or attempted adoption of a person, became confidential, non-public records that were not made readily available to persons about whom the records were kept.

(2) It is the intent of the general assembly that all adoption records, court records, sealed records, or sealed adoption records, and post-adoption records and other records or information, except as may otherwise be provided in this part, and that are contained in any information source on and after January 1, 1996, and that were in existence on March 16, 1951, be made available to eligible persons as provided in this part, and that to that end this is remedial legislation.

(3) It is the further intent of the general assembly, in view of the testimony before the adoption study commission established by Senate Joint Resolution 17 of the Ninety-Eighth General Assembly (1993 session), which testimony demonstrated the great concern by many persons regarding the practices of certain Tennessee adoption agencies in earlier years, that any adoption records, sealed records, sealed adoption records or post-adoption records, or other records maintained at any time by the Tennessee children's home society or its branches or divisions, chartered on June 24, 1913, and authorized under Chapter 113 of the Public Acts of 1919; and any branch or division thereof, including an organization known as the Tennessee children's home society-Shelby County division, which was referenced in the report of the Tennessee department of public welfare to Governor Gordon Browning dated June 12, 1951, shall also be made available to eligible persons in accordance with this part, whether such records were completed or sealed before, on, or after March 16, 1951, and whether any persons subject to the care and supervision of such agency or its branches were ever actually adopted, and to that end this is remedial legislation.

(b) Effective January 1, 1996, pursuant to the requirements of subsections (g) and (h), and subject to the restrictions in the following sections or subsections:

(1) (A) All adoption records, sealed records, sealed adoption records, post-adoption records, home studies, or any other records or papers, existing prior to March 16, 1951, and relating to the adoption or attempted adoption of a person, which adoption was finalized by completion of the adoption by the entry of an order of adoption or an order of dismissal of the adoption proceeding prior to March 16, 1951; or which adoption was otherwise never completed due to the abandonment, prior to March 16, 1951, of any further necessary activity related to the completion of the adoption, and which records were sealed or closed by the court before that date, or where the record or other evidence demonstrates that a person was surrendered for adoption prior to March 16, 1951; or

(B) Any adoption records, sealed records, sealed adoption records, post-adoption records, or any other records or papers, existing prior to March 16, 1951, and relating to the adoption or attempted adoption of a person that before the effective date of Chapter 532 of the Public Acts of 1995 [see Compiler's Notes], have been treated as, or have been determined by the department or any other information source to be, cases of adoptions finalized by the completion of the adoption by the entry of an order of adoption or by entry of an order of dismissal of the adoption prior to March 16, 1951; or that have been treated by or are determined by the department as finalized adoptions due to the abandonment, prior to March 16, 1951, of any further necessary activity related to the completion of the adoption, or where the record or other evidence demonstrates that a person was surrendered for adoption prior to March 16, 1951; or

(2) All adoption records, sealed records, sealed adoption records, post-adoption records, or any other papers or records, existing either before or after March 16, 1951, concerning a person who was subject to the care and supervision, or subject to placement for foster care or adoption, by any agency described in subdivision (a)(3), or which records were maintained by any child care or child-placing agency that had, either before or after March 16, 1951, subsequently assumed the care and supervision of a child who had previously been subject to the care and control of an agency described in subdivision (a)(3), whether or not the adoption of such person was the plan, whether the person was placed for the purpose of adoption or whether the adoption was finalized by entry of an order of adoption or by order of dismissal of the adoption, whether the adoption was attempted, or was otherwise never completed due to failure to file an adoption petition or due to the abandonment of any further necessary activity related to the completion of the adoption, either before or after March 16, 1951; and

(3) Which records are in the office of the clerk of the adoption court, in the offices of the department of health, in the office of any child-placing agency, whether or not it is chartered or licensed, in the state, district, or county offices of the department of children's services, or in any other information source, shall be made available to the following eligible persons:

(A) An adopted person or a person subject to subdivision (b)(1) and (2) who is twenty-one (21) years of age or older for whom an adoption record, sealed record, sealed adoption record, post-adoption record, or other record or paper is, nevertheless, maintained;

(B) The parents of any person described in subdivision (b)(3)(A);

(C) The siblings of any person described in subdivision (b)(3)(A);

(D) The lineal descendants, twenty-one (21) years or older, of any person described in subdivision (b)(3)(A);

(E) The lineal ancestors of a person described in subdivision (b)(3)(A); or

(F) The legal representatives of the person described in subdivisions (b)(3)(A)-(E).

(c) Effective July 1, 1996, pursuant to the requirements of subsections (g) and (h), and subject to the restrictions in the following sections or subsections:

(1) (A) All adoption records, sealed records, sealed adoption records, post-adoption records, or any other records or papers for a person relating to the adoption or attempted adoption of a person, which adoption was finalized by the completion of the adoption by the entry of an order of adoption or an order of dismissal of the adoption proceeding on or after March 16, 1951, or which records relate to an adoption or attempted adoption where the adoption petition was filed on or after March 16, 1951, or that was otherwise never completed, due to the abandonment, as determined by the department, on or after March 16, 1951, of any further necessary activity related to the completion of the adoption, and which records are in the office of the clerk of the adoption court, in the offices of the department of health, in the office of any child-placing agency, whether or not it is chartered or licensed, in the state, district, or county offices of the department of children's services, or in any other information source, shall be made available to the following eligible persons:

(i) An adopted person or a person subject to subdivision (c)(1)(A) who is twenty-one (21) years of age or older on whom an adoption record, sealed record, sealed adoption record, post-adoption record, or other record or paper is maintained;

(ii) The legal representative of a person described in subdivision (c)(1)(A)(i).

(B) Information from any records of an adopted person, or any person otherwise subject to subdivision (c)(1)(A) for whom records are otherwise maintained, shall be released by the department or any other information source only to the parents, siblings, lineal descendants, or lineal ancestors, of the adopted person or of a person for whom records are maintained as described in subdivision (c)(1)(A), and only with the express written consent given to the department by the adopted person or of a person for whom records are maintained as described in subdivision (c)(1)(A), twenty-one (21) years of age or older, or such person's legal representative, and, notwithstanding any other of the following provisions of this part to the contrary, the adopted person or a person for whom records are maintained as described in subdivision (c)(1)(A), such person's legal representative shall, under no circumstances, be required to take any affirmative action pursuant to the contact veto provisions of this part to protect the confidentiality of such identifying information; provided, that nothing herein shall be construed to prevent access to identifying information in the records of the adopted person as otherwise permitted or required pursuant to §§ 36-1-125, 36-1-126 and 36-1-138.

(C) If an adopted person or a person for whom records are maintained as described in subdivision (c)(1)(A) is deceased or is disabled as defined for purposes of appointment of a conservator under title 34, the lineal descendants of such person may petition the court pursuant to § 36-1-138(c)(7), to be given access to the records of such person. A lineal descendant given access pursuant to this subdivision (c)(1)(C) is subject to all the requirements of the contact veto process.

(2) Notwithstanding any other law to the contrary, §§ 36-1-139 and 36-1-141 as such sections existed immediately prior to January 1, 1996, shall be revived and shall continue in full force and effect from May 15, 1996, and shall expire on July 1, 1996, to provide a method for contact with siblings and biological parents as provided therein until the effective date of the contact veto process.

(3) On July 1, 1996, the contact veto registry process and records access procedure established pursuant to subdivision (c)(1) and subsections (d)-(h) and other sections of this part shall become effective for access to records and contact by eligible persons under this part as set forth in subdivision (c)(1) and any other provisions of this part.

(4) Effective January 1, 1996, the basis for judicially-ordered opening of all records pursuant to this part shall be the provisions set forth in § 36-1-138 and any other relevant provisions of this part.

(d) No contact, whether by personal contact, correspondence, or otherwise, shall be made in any manner whatsoever by those requesting persons who are subject to the provisions of subsection (c), or any agent or other person acting in concert with those requesting persons, with any person or persons eligible to file a contact veto under the provisions of §§ 36-1-128 -- 36-1-131, except as permitted pursuant to those sections.

(e) (1) Except in cases arising pursuant to subsection (b) or § 36-1-138, no access to identifying information in any adoption record, sealed record, sealed adoption record, post adoption record or adoption assistance record shall be granted:

(A) To any parent, pre-adoptive guardian, sibling, lineal descendant or lineal ancestor of a person under twenty-one (21) years of age; or

(B) At any time to any parent or pre-adoptive guardian, or to a sibling, lineal ancestor, or spouse or legal representative of the person whose rights were involuntarily terminated for cause in a termination of parental rights proceeding; or

(C) To any persons whom the sealed record, sealed adoption record or the post adoption record indicates were guilty of a crime of violence or neglect involving the person who was placed for adoption or who was the subject of the termination of parental rights by court action or by surrender or parental consent.

(2) Notwithstanding any other law to the contrary, no identifying information from the sealed records, sealed adoption records or post adoption records shall be released without the written consent of the biological parent if such records indicate that, with respect to the adopted person, the biological parent was the victim of rape or incest. If a biological parent for whom records contain such information is deceased or if a conservator of the person and property of such person has been appointed under title 34, the lineal descendants of such person may petition the court pursuant to the same procedures established pursuant to § 36-1-138(c)(7) to be given access to identifying information of the biological parent. A lineal descendant given access pursuant to this subsection (e) is subject to all requirements of the contact veto process.

(f) The adoption record, sealed adoption record, sealed record, or post-adoption record requested by the persons stated in subsection (c) shall be made available only after completion by the requesting party of a sworn statement agreeing that such person or persons shall not contact or attempt to contact in any manner, by themselves or in concert with any other persons or entities, any of the persons eligible to file a contact veto pursuant to § 36-1-128, until the department has completed the search of the contact veto registry as provided in § 36-1-130 or pursuant to § 36-1-131, and that such person or persons understand the legal remedies for violation of the contact veto. The sworn statement shall contain language, which shall be acknowledged by the requesting party, concerning the existence of the contact veto procedure and the legal remedies for breach of the contact veto.

(g) (1) Access by any eligible person under any subsection of this section to any records held by the department, the court, the department of general services or health, or any licensed child-placing agency or licensed clinical social worker may only be had after verification of the identity of the requesting party and written authorization by the department is received by those information sources from the department.

(2) If the department does not have a sealed record, sealed adoption record, or post-adoption record, and if the person seeking information concerning the history of an adopted person has a copy of the order of adoption from a Tennessee court, or in cases where the adoption was handled by any agency described in subdivision (a)(3), a copy of an order of adoption from any other court and/or any other proof of the person's care, supervision, or placement for adoption by any agency described in subdivision (a)(3), and any other proof of the adoption of the person in Tennessee, any of which, in the discretion of the department is satisfactory to prove that the person is an eligible person, the department may issue a statement to that person permitting that person to obtain access to any records held by any other information source.

(h) (1) A request for access to an adoption record, sealed adoption record, sealed record, or a post-adoption record, pursuant to this section, shall be made in writing to the department.

(2) The writing shall include the following information:

(A) The name, date of birth, address, and telephone number of the person requesting the access;

(B) Information, including legal documents or affidavits, if available, that establish the person's legal relationship to any person under this section or that otherwise establishes the person's right to request access;

(C) Any other information that the department requires to establish the person's identity, to locate records involving the requesting parties or the persons with whom contact may be sought, and to establish the person's right to request access; and

(D) Identification of any person or persons or class of persons, if any, with whom the requesting party seeks contact; provided, that this provision shall not apply to persons seeking information pursuant to subsection (b).

(3) If the information in the written request does not establish the person's right to have access to the records, the department will search the sealed adoption and post-adoption records, including those of other alleged siblings, if available, for information that may establish the person's right to have such access.



§ 36-1-128 - Contact veto registry -- Persons eligible to have names entered.

(a) The department shall establish and maintain a contact veto registry for the purposes of permitting registration of the willingness or unwillingness of the persons or classes of persons named herein for contact with persons eligible to have access to any records covered by this part; provided, that the contact veto registry shall not be applicable to records requested pursuant to § 36-1-127(b).

(b) The following persons may have their names entered in the registry either to file a contact veto or to give consent to contact:

(1) A parent, sibling, spouse, lineal ancestor, or lineal descendant of an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), either before or after such persons reach twenty-one (21) years of age.

(2) The legal representative of any person described in subdivision (b)(1).

(c) The registry shall contain the following information:

(1) The name of each person who has duly filed a contact veto or who has given consent for further contact;

(2) The address given by the person as the address at which any personal, postal, or telephone contact shall be made by the department;

(3) The date and place of birth of the person, if known;

(4) Any persons whom the person who files a contact veto wishes to exclude from the application of the contact veto pursuant to § 36-1-130(a)(6)(A)(i);

(5) The name, address, and telephone number of the person requesting contact so as to be notified in the event that the contact veto is withdrawn or varied;

(6) The method of contact, if any, to which the person consents, including contact through one (1) or more third parties; and

(7) Any other information that eligible parties wish to release to the other eligible parties.

(d) Within ninety (90) days of January 1, 1996, and periodically thereafter on at least an annual basis, through the use of public service announcements and other forms of media coverage as may be available without cost, the department shall announce the existence of the registry and its services.



§ 36-1-129 - Procedures for filing contact veto or giving consent.

(a) (1) A person eligible to file a contact veto or give consent for further contact may notify the department in writing on a form supplied by the department that such person does or does not object to contact being made with such person by any person or group of persons who are eligible to establish contact. The department shall supply the necessary form upon request of any persons eligible to have their names entered on the registry.

(2) A contact veto is not effectively filed or consent properly given unless the person provides the department with satisfactory proof of such person's identity and completes and files with the department a form from the department containing the relevant information in § 36-1-128(c) and pays any necessary fees.

(b) As part of the surrender under § 36-1-111 or as part of a parental consent, a biological parent or guardian shall indicate in the appropriate place on the surrender or parental consent document whether or not such person wishes to file a contact veto or give consent for further contact, and shall complete the information requirements for registration on the contact veto registry on a form supplied by the department containing the relevant information in § 36-1-128(c). A contact veto is not effectively filed or consent properly given unless the person surrendering or giving a parental consent completes such form at the time of the surrender or parental consent or properly files the form with the department at a later time; provided, that no fee for filing a contact veto or consent to contact shall be required if the veto or consent is completed at the time of the surrender or parental consent. If, for any reason, the person failed to complete a consent for contact or a veto at the time of the surrender or parental consent, the person may do so at a later time after compliance with all provisions for filing, including the payment of all necessary fees.

(c) By filing a contact veto that complies with the requirements of this section, a person is entitled to notification of any inquiry requesting contact with the filing person.

(d) Forms for filing consents for contact or for filing contact vetoes shall be made available by the department in the offices of the clerks of courts with adoption jurisdiction and in the department's state office and county offices.



§ 36-1-130 - Access to records -- Search of registry -- Restrictions on contact.

(a) (1) When a request is made for access to an adoption record, sealed adoption record, sealed record or a post-adoption record by a person eligible to have access, that person shall identify in writing on the form supplied by the department, the persons or classes of persons who are eligible under § 36-1-128 to refuse or allow contact with whom the person wishes to establish contact, if any, and shall submit the sworn statement required by § 36-1-127(f).

(2) Upon submission of the sworn statement and after proper identification of the requesting party, the department shall grant access to the records requested. Notwithstanding § 68-3-313, upon receipt of a copy of the sworn statement required by § 36-1-127 or upon notification from the department, the division of vital records of the department of health shall grant access to a copy of an adopted person's original or amended birth certificate.

(3) No person requesting access to the records, whether acting alone or in concert with any other person, persons or entities, shall at anytime contact or attempt contact with any person or persons who are eligible to file a contact veto until the completion of the search by the department pursuant to this section and § 36-1-131. A violation of this prohibition shall make the requesting party, the party's agents, or any person or persons acting in concert with them subject to the legal remedies pursuant to § 36-1-132.

(4) If the person eligible to request access to the records does state on the form a desire to contact any person who is eligible to file a contact veto, then the department shall search the contact veto registry to determine whether a contact veto has been filed or whether consent has been given for further contact with the person who is sought.

(5) The department shall only search for those persons with whom the requesting party seeks contact.

(6) (A) (i) If a person files a contact veto in conformity with this part, the contact veto shall, in addition, automatically protect and apply to the person's spouse, siblings or future siblings, lineal descendants and lineal ancestors and any spouses of those other persons, but may exclude from such protection and application, by specific reference, any such relatives or spouses where permission is given to the department in writing by the person filing the contact veto. If, because contact vetoes or consents are filed on the same date, the department is unable to determine which was filed first, the contact veto shall be deemed to be the first filed.

(ii) The person filing the automatic veto or giving consent to contact may vary or withdraw the automatic veto or consent that has been given upon satisfactory proof of identity and by making such request in writing to the department.

(iii) If a request is made by an adopted person or person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, to have contact with a person to whom the automatic veto under subdivision (a)(6)(A)(i) applies or to have contact with a person who is otherwise eligible to file a contact veto, the department shall attempt to contact those persons for whom a contact request is made who are listed on the registry or, if not listed on the registry, shall attempt contact pursuant to the search requirements of § 36-1-131.

(iv) If a request is made under this part to have contact with an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) by a parent, sibling, lineal descendant, lineal ancestor of such person, or the legal representative of the requesting party, the department shall make a diligent effort to contact the adopted person or the person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representatives, based upon information contained in any records that it maintains pursuant to this part or based upon other information that it is given by the parent, sibling, lineal descendant, lineal ancestor or the legal representative of such persons.

(v) In the circumstances described in subdivision (a)(6)(A)(iii) or (a)(6)(A)(iv), the department shall determine if any of these persons wish to consent to contact with the requesting party or whether they wish to confirm, alter, vary or withdraw a contact veto, or in the case of an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), whether they wish to release any identifying information.

(vi) If the adopted person or person for whom records are maintained as described in § 36-1-127(c)(1)(A), is twenty-one (21) years of age or older, or such person's legal representative, wishes to permit contact or wishes to release identifying information, such person may give written direction to the department relative to the desire for contact or the extent of identifying information such person wishes to release; provided, that notwithstanding any other provisions of this part to the contrary, they shall not be under any affirmative duty to use any of the procedures for filing any contact veto pursuant to this part to prevent contact or to prevent the release of any identifying information from any record subject to this part, and no identifying information from any record shall be made available to any other persons without the written consent to the department by an adopted person or person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative; provided, that nothing herein shall be construed to prevent access to identifying information in the records of the adopted person as otherwise permitted or required pursuant to §§ 36-1-125, 36-1-126 and 36-1-138. If written direction is given by an adopted person or person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, to permit contact or the release of certain identifying information, the department shall require the requesting party to sign a sworn statement similar to that required under § 36-1-127(f), acknowledging the restrictions on contact or use of any identifying information permitted or allowed under this subdivision (a)(6)(A)(vi).

(vii) The spouse of the person filing an automatic veto and the siblings, lineal descendants and lineal ancestors and any spouses of those persons, or the legal representatives of any persons eligible to file a contact veto, may also give written consent to the department for release from the automatic veto that may have been filed prior to such person's filing with the contact veto registry, and the person, or the person's legal representative, may alter or vary the automatic veto as it applies specifically to that person, and, if contacted by the department pursuant to this part in response to a search request, may agree to contact.

(B) The restrictions of § 36-1-132 shall apply to the persons enumerated in subdivision (a)(6)(A)(i) or their agents or persons acting on their behalf.

(C) If a person who is contacted pursuant to this part agrees to contact before any other person files a contact veto pursuant to this part, the provisions of subdivision (a)(6)(A)(i) shall not apply to that person.

(b) (1) If a contact veto has been filed, the department shall notify the person with whom contact has been sought of the inquiry concerning the request for contact. Such person shall have the opportunity to confirm the veto, vary it, or withdraw it.

(2) If a contact veto that has been filed with the department remains intact or is filed as a result of a search pursuant to § 36-1-131, or if a consent to contact is altered to withdraw the ability to have contact, the department shall notify the requesting party of this fact and the requesting party shall not be permitted contact with the person sought.

(3) If the contact veto remains intact, or if the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, refuses contact or refuses to release identifying information, the person making the request for contact or information may place such person's name, address and telephone number in the registry to request notification from the department should the contact veto be varied, altered or withdrawn or permission for release of identifying information be given, or such requesting person may, in writing, permit the department to release such person's name, address and telephone number to the person who had entered the contact veto or who had denied contact or who had denied the release of identifying information, and that person may contact the requesting person at such person's discretion without further involvement of the department.

(c) If consent for contact is shown from the registry records or is given by the person with whom contact is sought either by withdrawing or varying the veto, or if the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, gives permission for contact or for release of identifying information, the department shall, in conformity with the consent or the varied or altered veto, notify the person making the original request of this fact and shall provide such information as may be available to establish contact or shall provide such identifying information as may be released from any record in conformity with this part by the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative.

(d) If the persons or classes of persons who are the subject of the search were not located on the registry or could not be notified at the address designated in the registry, the department shall follow the procedures under § 36-1-131.



§ 36-1-131 - Search of sealed adoption record, sealed record or post-adoption records -- Opportunity to veto contact.

(a) If, after a search has been made of the registry, then either no person with whom contact was requested was located on the registry or the person named on the registry could not be notified at the address designated in the registry, then the department shall search the sealed adoption record, sealed record or the post-adoption records in its possession for information concerning the location of the person who is the subject of the search and shall conduct a diligent search for such person.

(b) (1) Upon locating such person whose relationship to the requesting party is confirmed by the person sought or whose relationship to the requesting party is or has been confirmed by other evidence satisfactory to the department, the department shall notify such person of the inquiry and of the department's determination of relationship to the requesting party.

(2) (A) Such person whose relationship to the requesting party is confirmed as provided in subdivision (b)(1), or that person's legal representative, may file a written consent with the registry.

(B) If the person wishes to veto contact, the person must, unless such person is an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) or a person for whom an automatic veto applies pursuant to § 36-1-130(a)(6)(A)(i), file a contact veto pursuant to §§ 36-1-128 and 36-1-129 and must pay any necessary fees, within ninety (90) days of the date the department gives oral or written notice of that time period for filing a contact veto. If the contact veto is timely and effectively filed pursuant to this part, then the department shall notify the requesting party in writing and no contact shall be permitted with that person with whom contact was sought. If the contact veto is not timely and effectively filed, the department shall notify the person requesting the search, and that person shall be permitted to attempt contact with the person or persons sought unless such person is an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or unless such person is a person for whom an automatic veto applies pursuant to § 36-1-130(a)(6)(A)(i). Written notice shall be effective upon the date the notice is sent.

(c) If the person who is the subject of the search whose relationship to the requesting party has been confirmed by evidence satisfactory to the department cannot be located after diligent search, including the sending of notice to the last known mailing address of such person, and, unless such person is an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) or unless such person is a person for whom an automatic veto applies pursuant to § 36-1-130(a)(6)(A)(i), the department shall inform the person requesting the search of this fact in writing, and that person shall be under no further restrictions pursuant to § 36-1-130 against contact with the person who has been sought.



§ 36-1-132 - Violation of contact veto a misdemeanor -- Injunction and damages -- Attorney's Fees -- Using information to injure persons whose names were obtained.

(a) Any person who has filed a contact veto pursuant to this part or the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, shall have a cause of action in the circuit or chancery court for injunctive relief and for compensatory and punitive damages against any person or entity who or that has violated the provisions of the contact veto or for violation of any restrictions on contact with the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A).

(b) Venue for such action shall be in the county of the residence of the plaintiff, or, if the plaintiff resides out of state, in the county where the adoption petition was originally filed, or if no petition was filed, or if its venue is unknown, in the chancery or circuit court of any county with a population of one hundred thousand (100,000) or greater as established by the federal census of 1990 or any subsequent census.

(c) A certified copy of the sworn statement that was signed pursuant to § 36-1-127(f) or § 36-1-130(a)(6)(A)(vi), by the person against whom the action is brought for violation of the contact veto shall be admissible in the action under this section as conclusive evidence of that person's knowledge of the restrictions imposed by a contact veto or the restrictions imposed by § 36-1-130.

(d) Any person who has filed a contact veto or an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, who has prevailed in an action under subsection (a) shall be entitled to recover attorney's fees and all costs of the proceeding from the opposing party or parties.

(e) Any action under this section shall be brought within three (3) years of any contact or attempted contact or violation of other restrictions on contact in violation of this part.

(f) Any person who, after obtaining information under this part, uses such information to cause injury to the person whose name was obtained under this part, commits a Class A misdemeanor. Further, any person who has been injured pursuant to this subsection (f) shall have a cause of action in the circuit or chancery court for injunctive relief and damages, including both compensatory and punitive damages, against any person who uses the information in violation of this subsection (f).

(g) Any person who, in violation of this part, contacts or causes to be contacted a person with respect to whom the contacting person or person causing the contact knows a contact veto has been filed pursuant to this part commits a Class B misdemeanor.



§ 36-1-133 - Release of nonidentifying information concerning biological or legal family.

(a) Upon written request of an adopted person eighteen (18) years of age or older or of the adoptive parents or guardian of an adopted person under eighteen (18) years of age, the biological or legal relatives of an adopted person, the lineal descendants of the adopted person, or the legal representatives of such persons, the department shall provide to such persons, upon proper identification of such persons by the department, nonidentifying information about the adopted person and such person's biological or legal relatives as may be contained in the adopted person's sealed adoption record, sealed record or post-adoption record.

(b) The information that may be released shall include only the following; provided, that nothing in this section shall be construed to authorize or require the release of any information from a sealed adoption record, sealed record or post-adoption record if such information would lead to the discovery of the identity or whereabouts of the biological or legal relatives of the adopted person, if those biological or legal relatives have not registered their consent as provided under §§ 36-1-128 -- 36-1-131, or unless § 36-1-138 is applicable:

(1) The date and time of the birth of the adopted person and such person's weight and other physical characteristics at birth;

(2) The age of the adopted person's biological relatives at the time of such person's birth;

(3) The nationality, ethnic background, race and religious preference of the biological or legal relatives;

(4) The educational level of the biological or legal relatives, general occupation and any talents or hobbies;

(5) A general physical description of the biological or legal relatives, including height, weight, color of hair, color of eyes, complexion and other similar information;

(6) Whether the biological or legal parent had any other children, and if so, any available nonidentifying information about such children; and

(7) Available health history of the adopted person, and the person's biological or legal relatives, including specifically, any psychological or psychiatric information that would be expected to have any substantial effect on the adopted person's mental or physical health.

(c) Whenever the department releases information pursuant to this section and it appears from the record that the adopted person who has sought information has been adopted two (2) or more times, the department shall specify whether the information released pertains to the adopted person's birth parents or to any intervening adoptive parent or parents.

(d) For the purpose of providing full disclosure about a child to be adopted, the department shall provide the same information described in subdivisions (b)(1)-(7) to prospective adoptive parents with respect to any child or children the prospective adoptive parents are seeking to adopt.



§ 36-1-134 - Transmission of information between affected parties -- Access to records of deceased or disabled persons -- Updating of information to allow contact.

(a) (1) The department, or a licensed child-placing agency or the licensed clinical social worker that has had a prior relationship with the persons stated in § 36-1-133(a) through placement of a child or through a home study process and that maintains a limited record or post-adoption record, shall, subject to the written consent of each party and only in any situation where contact has been sought, transmit between an adopted person twenty-one (21) years of age or older or a person for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, and such person's parent, sibling, lineal ancestor or lineal descendant any written, photographic, video or audio communication that such entity may have, and that is not contained in the records of the department, the licensed child-placing agency or the licensed clinical social worker, even if no direct contact is permitted or desired.

(2) If an adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) is deceased, or is disabled as defined for purposes of appointment of a conservator under title 34, the lineal descendants of such person may petition the court pursuant § 36-1-138(c)(7), to be given access to the records of such person, and to transmit or receive the information permitted by this section. A lineal descendant given access to records under this subdivision (a)(2) is subject to the requirements of the contact veto process.

(b) The adopted person or other persons for whom records are maintained as described in § 36-1-127(c)(1)(A), or such person's legal representative, or a person eligible to file a contact veto may, in writing from time-to-time to the department, a licensed child-placing agency, or the licensed clinical social worker, update such person's personal information, addresses, and telephone numbers in order to allow periodic contact by the department for subsequent search requests, or for other contact by the department or the licensed child-placing agency or the licensed clinical social worker.

(c) The licensed child-placing agency or licensed clinical social worker receiving any updated information pursuant to this section shall provide such information to the department to be included in the post-adoption record for future reference.



§ 36-1-135 - Updated medical information in records -- Searches for persons affected.

(a) The department shall update its post-adoption records with any medical, psychological or psychiatric information provided by an adopted person or a person for whom records are maintained, as described in § 36-1-127(c)(1)(A), eighteen (18) years of age or older, or such person's legal representative, or by such person's adoptive or legal parent if the adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) is under eighteen (18) years of age, or which information is provided by any biological or legal relative of an adopted person or a person for whom records are maintained, as described in § 36-1-127(c)(1)(A), or such person's legal representative, which information concerns any of those persons; provided, that such information shall be provided in the form of a letter or other written evidence from a licensed health care professional or from a licensed health care facility that explains the health care status of persons who may be affected and why the transmission of such information to other persons is necessary.

(b) Upon receipt of the information under subsection (a), the department shall, at no charge to any of the persons listed under subsection (a), conduct a diligent search for the person or persons who may be affected and, if located, shall notify them, their parents, if applicable, or their legal representatives, if applicable, of the availability of and the nature of this information and those persons may request that the information be provided to them. In any case, copies of all such updated information shall be maintained in the post-adoption record for future use.

(c) If any of the persons listed in subsection (a) seek additional or updated information for a medically established need as determined by written evidence from a licensed health care professional or a licensed health care facility pursuant to the requirements of subsection (a), the department shall, at no charge, contact the persons who have access to or who have or may have knowledge of such information, and shall request the persons so contacted to provide such information to the department for transmittal to the treating professionals or health care facility of the requesting party. Such information shall be provided to the department by means of a specific release for a stated purpose and the release shall be time limited.

(d) Any notification required to be made by the department as part of a search and information request or transmittal pursuant to this section with an adopted person or with a person for whom records are maintained, as described under § 36-1-127(c)(1)(A), who is under eighteen (18) years of age shall be made with such person's adoptive or legal parent, or with the legal representative of the adopted person or person for whom records are maintained as described under § 36-1-127(c)(1)(A), or with the parents or with the legal representative of the minor biological or legal relative of the adopted person or person for whom records are maintained as described under § 36-1-127(c)(1)(A), and such parents or legal representatives shall make any decisions relative to release of information or provision of information pursuant to this section.



§ 36-1-136 - Notification made as part of search, contact or identifying requests.

(a) (1) Any notification required to be made as part of a search or a contact or an identifying request pursuant to this part for an adopted person or a person for whom records are maintained as described under § 36-1-127(c)(1)(A), shall be made with such persons who are twenty-one (21) years of age or older, except as otherwise provided by § 36-1-135, or with the legal representative of such persons;

(2) Any notification for search or contact requests involving the biological or legal relative, who is under twenty-one (21) years of age, of the adopted person or person for whom records are maintained as described under § 36-1-127(c)(1)(A), shall be with the parents or legal representative of such biological or legal relative; and

(3) Any notification involving any other persons who are subject to contact for search requests or contact requests under this part shall be made with those persons who are twenty-one (21) years of age or older or with the known legal representative of any such persons.

(b) Any decision to permit contact or to permit the disclosure of information authorized by this part to be disclosed under subsection (a) shall be made, as the case may be:

(1) By the adopted person or a person for whom records are maintained as described under § 36-1-127(c)(1)(A) and in subdivision (a)(1), twenty-one (21) years of age or older, or such person's legal representative, except as otherwise provided by § 36-1-135;

(2) By the parents or by the legal representative of the biological or legal relative in subdivision (a)(2), who is under twenty-one (21) years of age, of the adopted person or person for whom records are maintained as described under § 36-1-127(c)(1)(A); or

(3) By those other persons in subdivision (a)(3) who are twenty-one (21) years of age or older or by the known legal representative of any such persons.



§ 36-1-137 - Inability of department to verify adoptive status of relationships -- Waiting period to request further searches -- Limitations on searches.

(a) If, after reviewing the sealed adoption records, the sealed records or the post-adoption records, and any other credible evidence, and after conducting a diligent search and making any other reasonable inquiries as to the adoptive status of a requesting party or the relationship of the biological or legal relatives to the adopted person or any person for whom records are maintained as described in § 36-1-127(c)(1)(A), or of the adopted person or any person for whom records are maintained as described in § 36-1-127(c)(1)(A), to a biological or legal relative, as the case may be, the department is unable to verify the requesting party's adoptive status or the legal, biological, or sibling relationships of the persons seeking to establish contact to the persons sought or the status of any legal representatives, then the department shall notify the requesting party of this fact and the basis for the inability to verify the relationship, but shall not provide access to any record to the requesting party, or otherwise authorize contact with the person sought or transmit information between any parties.

(b) No additional searches shall be required to be made pursuant to this part in an effort to establish relationships, status or contact for a period of six (6) months from the date of the department's response to the requesting party unless satisfactory evidence is presented to the department in the interim to justify additional searches or unless, in the department's discretion, circumstances warrant such further attempts.

(c) The department shall not attempt further contact with the person sought if that person specifically requests that no further contact be made unless that person or the person's legal representative withdraws such request in writing; provided, that if the person's relationship to the requesting party is confirmed by the person sought or by other evidence satisfactory to the department, the department shall notify such person of the requirement for filing of a contact veto pursuant to §§ 36-1-128, 36-1-129, and 36-1-131(b)(2), and that failure to file the contact veto pursuant to those sections shall permit the requesting party to establish contact.

(d) No more than two (2) records search or contact attempts shall be required to be made by the department, unless, in the department's discretion, circumstances warrant further attempts.



§ 36-1-138 - Court orders for the release of information from adoption and sealed records.

(a) (1) Any necessary information in the files or the record of an adoption proceeding or in an adoption record, sealed adoption record, sealed record, post-adoption record or adoption assistance record may be disclosed pursuant to the requirements of subsection (c), to the party requiring it, upon a written, sworn motion before the court of original jurisdiction of the adoption proceeding, or, where the adoption proceeding is not yet filed, in the chancery or circuit court of the county where the record is located, or in the chancery or circuit court of any county that has a population of one hundred thousand (100,000) or greater, according to the 1990 federal census or any subsequent census.

(2) Jurisdiction for motions filed pursuant to subdivision (c)(5) shall be in the chancery court for Davidson County.

(3) If the court that had original jurisdiction was a county court or is a court that no longer exists, the chancery court for the county in which such court was established shall have jurisdiction to hear the motion, in addition to the circuit or chancery courts in counties with a population of one hundred thousand (100,000) or more, as established by the 1990 federal census or any subsequent census.

(4) The department, licensed child-placing agency or licensed clinical social worker shall, upon request of the party seeking such information, disclose to the party the court in which such proceeding was filed and the docket number, if known to the department, or the licensed child-placing agency, or the licensed clinical social worker, or shall disclose the county in which the adoption record, sealed adoption record, or sealed record is located.

(b) The motion must be served upon the commissioners of children's services and health by certified mail, return receipt requested, or by personal service upon the commissioners or a duly designated agent of either commissioner. The hearing shall not be held sooner than fifteen (15) days after the return receipt is dated or the date of personal service. Failure to obtain service on both commissioners, or any hearing held prior to the expiration of the fifteen-day service period, shall result in the order entered in the proceeding being void and of no effect whatsoever. Each commissioner shall be permitted to file a response and may appear through counsel to respond in writing or orally, and may appeal any resulting order.

(c) The record of the adoption proceeding, the adoption record, sealed adoption record, sealed record, post-adoption record or adoption assistance record may be opened, under whatever conditions the court shall determine necessary, if the court finds, for good cause shown, that the best interests of the adopted person or of the public require such disclosure, and that one (1) or more of the following requirements are met:

(1) The movant must show that information is needed for purposes of treating or preventing a physical, psychological or psychiatric condition affecting any person, which is clearly and specifically described by testimony or affidavit of a qualified treatment professional. For purposes of this section, "qualified treatment professional" means a person licensed by any state or federal authority or the duly authorized licensing body of any other government to provide treatment for physical, psychological or psychiatric conditions;

(2) The movant must show that the information is needed for purposes of establishing legal status or standing for inheritance or for property rights determinations or for the determination of legal relationships for third parties;

(3) The movant must show that the information is necessary for the movant to prosecute or defend a legal proceeding and that alternative information sources or other means of accomplishing this end are not available;

(4) The movant is any public agency that requires the disclosure of the information in such record for purposes directly related to its authorized duties and that such information cannot be obtained by any other method, or that further delay in obtaining information that may be contained in such record may result in harm to the adopted person, the adopted person's biological parent or parents or biological or legal relatives, or to the public;

(5) The movant is an individual who has sought disclosure under §§ 36-1-127 -- 36-1-131, 36-1-133, 36-1-134 and 36-1-135, and claims to have been improperly denied access to the information so requested by the departments of children's services or health pursuant to those sections;

(6) The movant is an individual who alleges wrongful denial of access pursuant to § 36-1-127(e)(1)(B) or (C); or

(7) The movant is a lineal descendant of a deceased adopted person or a person for whom records are maintained as described in § 36-1-127(c)(1)(A) or is the lineal descendant of such a person who is disabled as defined for purposes of appointment of a conservator under title 34. The effect of any order permitting the lineal descendant who is permitted to have access pursuant to this subdivision (c)(7) shall be to make the lineal descendant subject to the contact veto process.

(d) In determining whether to order disclosure of information contained in the sealed adoption record, sealed record or the post-adoption record, the court shall conduct an in camera inspection of the records and shall permit disclosure of only such information as shall be necessary to fulfill the requirements of subsection (c).

(e) The departments of children's services or health may consent to the release of any sealed adoption records, sealed records or post-adoption records or records of birth under this section by an agreed order that is approved by the court if any of the conditions of subdivisions (c)(1) -- (4) have been met or if the departments determine that they have been in error in refusing to release requested information pursuant to §§ 36-1-127 -- 36-1-131, 36-1-133, 36-1-134 and 36-1-135.

(f) (1) The court may, upon notice to the department of children's services pursuant to subsection (b), order the department to attempt to establish contact with any person or entity for the purpose of obtaining any updated medical information necessary to assist in the treatment of the adopted person or the adopted person's biological or legal relatives or any person who has filed a motion under this section.

(2) If the department obtains the information sought under this subsection (f), it will report this fact to the court and shall send such information directly to the qualified treatment professional who is providing care and treatment for the person who sought the information, unless the court, for good cause entered in the record, shall order otherwise.

(g) (1) No contact by a party receiving information pursuant to this section who is eligible to request a search under this part for any other person who is or may be protected by a contact veto of any kind, or who is an adopted person or a person for whom records are maintained as described under § 36-1-127(c)(1)(A), shall be permitted unless the provisions of §§ 36-1-130 and 36-1-131 have been completed and contact is permissible pursuant to those sections.

(2) The department's response to the court shall inform the court if any person is subject to the protection of a contact veto or if any person is an adopted person or a person for whom records are maintained as described under § 36-1-127(c)(1)(A).

(h) This section is supplemental to the previous provisions of this part permitting access to records by eligible persons without court orders and shall not be construed to be restrictive of those provisions.



§ 36-1-139 - Penalty for providing false information related to information requests.

Any person who or entity that knowingly provides false information to the department, a licensed child-placing agency or licensed clinical social worker, or the court in connection with any of the provisions of §§ 36-1-125 -- 36-1-138 or § 36-1-141, or the rules and regulations of the department that establish procedures for search requests or access to records, commits a Class E felony.



§ 36-1-140 - Immunity for actions in good faith by department personnel and immunity of certain other persons.

(a) The actions of the personnel of the department, or the departments of health, finance and administration, and general services, or their successors, undertaken in the performance of their duties pursuant to §§ 36-1-125 -- 36-1-138 or pursuant to § 36-2-318, or those actions of a licensed child-placing agency or licensed clinical social worker when acting pursuant to § 36-1-134, within the scope of its authority shall be presumed to be undertaken in good faith and the personnel of these departments or licensed child-placing agencies or the licensed clinical social worker and the officers and agents of the state of Tennessee shall thereby be entitled to absolute immunity from any liability, civil or criminal, that might otherwise be incurred or imposed. The presumption shall only be overcome by clear and convincing evidence that the actions were malicious or were for personal gain.

(b) The absolute immunity of subsection (a) shall extend to information provided by any of the entities, their officers, personnel or agents under subsection (a) that is obtained from another source and that is either incorrect or false.

(c) No information that is released pursuant to this part concerning a biological or legal parent or guardian who voluntarily surrendered or consented to adoption of a child shall be the basis for any civil liability of the biological or legal parent or guardian.



§ 36-1-141 - Fees for searches, registration of contact vetoes, and copies -- Promulgation of rules -- Forms.

(a) (1) (A) The department shall, by rules promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2, establish fees or charges for conducting any search or record disclosure, except for those pursuant to § 36-1-135, and for transmission of any data in connection with such searches, for:

(i) Providing any nonidentifying information;

(ii) Registering requests for contact vetoes;

(iii) Registering requests with the advance notice of registry; or

(iv) Providing copies of documents.

(B) The rules shall provide for waiver of any fees or charges based upon a person's ability to pay.

(2) Any fees or charges received by the department pursuant to this part shall be deposited with the state treasurer in accordance with § 9-4-301.

(b) The department shall, by rules promulgated pursuant to the Uniform Administrative Procedures Act, establish forms that shall be required for use by all Tennessee courts, agencies, and persons for:

(1) Surrenders and parental consents;

(2) Medical and social history information required by § 36-1-111;

(3) Revocation of surrenders and parental consents;

(4) Consents by minors or guardians ad litem required by § 36-1-117;

(5) Certifications of completion of counseling and the criteria for counseling and certifications of the completion of legal service required by § 36-1-111;

(6) Disclosure forms required pursuant to this part;

(7) Contact veto forms used in the surrender or parental consents pursuant to any other requirements of this part, or sworn statement forms required for access to records pursuant to any requirements of this part; and

(8) Releases of information.

(c) (1) The forms required by subsection (b) shall be promulgated pursuant to the Uniform Administrative Procedures Act, and shall be mandatory forms, and shall, notwithstanding any law to the contrary, be effective as emergency rules on the dates any of the sections of this part necessitating their promulgation become effective as provided by this part; provided, that the provisions of the Uniform Administrative Procedures Act, related to promulgation of such forms as permanent rules must be followed.

(2) (A) Unless otherwise specifically directed by the general assembly, no provision of Acts 1996, ch. 1054, or any other law that may necessitate the modification of any of the mandatory forms that may be required by this part or any other title of Tennessee Code Annotated at any time shall require the modification of any existing form or use of any new form until the department or its successor agency providing adoption services under this part pursuant to any executive order or pursuant to any other legislation promulgates such form as a permanent rule and such rule is effective, or unless it is determined by the department or its successor agency providing adoption services under this part pursuant to any executive order or pursuant to any other legislation that such change must be made under any requirements of § 4-5-209.

(B) No surrender, revocation, adoption or any other activity requiring the use of any form promulgated pursuant to this part shall be defective, void or invalid because it is undertaken using any form that is in effect as a promulgated and effective rule of the department or its successor agency providing adoption services under this part pursuant to any executive order or pursuant to any other legislation on the date of such action, whether or not any new or amended provision of Acts 1996, ch. 1054, or any law has been enacted prior to the date of such action, until such form has been promulgated and is effective as a permanent rule, or as otherwise required by § 4-5-209. It is the intent of the general assembly to preclude in any manner questions concerning the validity of any adoption or related proceeding or procedure due to the failure or inability of the department or its successor agency providing adoption services under this part pursuant to any executive order or pursuant to any other legislation to make timely changes to such mandatory forms.

(3) Notwithstanding the provisions of the Uniform Administrative Procedures Act, or any other provision of Acts 1996, ch. 1054, to the contrary, any forms promulgated by the department, or its successor state agency providing adoption services under this part pursuant to any executive order or pursuant to any other legislation, which forms are related to any provisions of this part for the implementation of the contact veto or consent to contact or release of identifying information process involving the access to records pursuant to this part, shall be effective as emergency rules, following approval of such emergency rules by the attorney general and reporter, upon the date of the filing of such rules with the secretary of state; provided, that the provisions of the Uniform Administrative Procedures Act, relative to the promulgation of such rules as permanent rules must be followed.

(d) Any other rules required by the departments of children's services, health, and general services to effect implementation of the provisions of this part upon the effective dates of any sections in this part, including rules establishing fees and charges for services, shall, notwithstanding any law to the contrary, be effective as emergency rules on the date of filing such rules; provided, that the provisions of the Uniform Administrative Procedures Act, related to promulgation of such rules as permanent rules must be followed.

(e) The departments of children's services, health, and general services shall be authorized to promulgate such other rules pursuant to the Uniform Administrative Procedures Act, as may be necessary for the implementation of this part.

(f) The departments of children's services, health and general services shall make master copies of all forms necessary for compliance with Acts 1995, ch. 532, available to all clerks of courts with adoption or surrender jurisdiction, to the administrative office of the courts, to the department of children's services' county offices, to all licensed child-placing agencies and to any persons requesting them. Such master copies may then be duplicated and such exact duplicates shall be valid for any use required by this part. Master copies may, in addition, be provided to the clerks, the administrative office of the courts, the department of children's services' county offices, to all licensed child-placing agencies and to any persons requesting them by any suitable electronic medium as is deemed suitable to each of the departments for its purposes. Electronic facsimile copies of the forms prescribed under this section shall be valid for use as may be required.



§ 36-1-142 - Voluntary delivery of infant to facility, revocation of voluntary delivery, and termination of parental rights.

(a) Notwithstanding any other law to the contrary and without complying with the surrender provisions of this part, any facility, as defined by § 68-11-255, shall receive possession of an infant aged seventy-two (72) hours or younger upon the voluntary delivery of the infant by the infant's mother, pursuant to § 68-11-255.

(b) The facility, any facility employee or any member of the professional medical community at such facility shall notify the department of children's services as soon as reasonably possible and no later than twenty-four (24) hours after taking possession of an infant under this section. The department or the department's authorized designee shall immediately assume the care, custody and control of such infant and shall petition the appropriate court for legal custody of such child.

(c) Voluntary delivery of an infant pursuant to § 68-11-255 and failure of the mother voluntarily delivering such child to visit or seek contact with such infant for a period of thirty (30) days after the date of delivery, and failure to seek contact with the infant through the department or to revoke the voluntary delivery within thirty (30) days after notice was completed pursuant to this section, which shall cumulatively be no less than ninety (90) days from the date such child was voluntarily delivered to such facility, shall be a basis for termination of parental rights pursuant to this part.

(d) (1) A mother who voluntarily delivers an infant pursuant to § 68-11-255 may revoke such voluntary delivery by applying to a court that is qualified to receive a surrender pursuant to § 36-1-111 no later than thirty (30) days after notice was completed under subsection (e).

(2) After such thirty (30) days, no voluntary delivery pursuant to § 68-11-255 shall be set aside except upon clear and convincing evidence of duress, fraud or intentional misrepresentation.

(e) (1) Within ten (10) days of receipt of an infant under this section, the department shall give notice once a week for four (4) consecutive weeks in a newspaper or other publication of general circulation in the county in which such voluntary delivery occurred. The department shall also give such notice in any other county for which there are any facts known to the department that reasonably indicate the infant's mother or father may be so located. The notice shall include information to provide an opportunity for the putative father to claim paternity and for the mother to revoke voluntary delivery. Such notice shall describe the infant, identify where and when voluntary delivery occurred, specify how and who to contact for follow up and provide any other relevant information.

(2) The notice shall specify that failure to seek contact with the infant through the department or to revoke the voluntary delivery within thirty (30) days of the date of the last publication of notice shall constitute abandonment of the infant and of the mother's interest.

(3) The notice shall specify that any father of such infant who fails to claim paternity by contacting the department or registering with the putative father registry pursuant to § 36-2-318 within thirty (30) days of the last publication shall be barred from thereafter bringing or maintaining any action to establish paternity of the infant. It shall also specify that such failure shall constitute abandonment of any right to notice of, or to a hearing in, any judicial proceeding for the adoption of such infant and that consent of such putative father shall not be required for adoption of the infant.

(f) The department shall designate one (1) or more persons to serve as a contact in the event the mother requires additional information, including but not limited to the legal effect of voluntary delivery of the infant, revocation of voluntary delivery, availability of relevant social services and follow-up inquiries once the mother has left the facility. The department shall provide all facilities designated to receive infants under this section with the name, phone number and other necessary information regarding such contact person.



§ 36-1-143 - Post-adoption services to support permanency in adoption.

(a) The department shall provide post-adoption services in order to reduce the risk of adoption dissolution and to support the goal of permanency in adoption.

(b) The department shall provide the following post-adoption services either directly or through purchase of service providers:

(1) Crisis intervention, including the provision of immediate assessment and time limited treatment in volatile situations and connecting families to long-term adoption sensitive treatment providers;

(2) Family and individual counseling, including the provision of mental health counseling to families and children to address issues challenging family communication, integration and other issues that may be threatening the family unit;

(3) Support groups for parents and children, including educational and recreational group experiences that bring families and children together who share the experience of the adoption process and are family strength focused;

(4) Advocacy, including information and referral services to assist families in navigating and accessing services through the community, educational, mental health and medical provider systems;

(5) Respite, including services that provide temporary, non-threatening relief to families and children undergoing challenging circumstances and those in crisis;

(6) Case management services to stabilize volatile family situations, to develop short-term intervention plans and to connect the family with ongoing services and support systems; and

(7) Networking of families and community providers, including the provision of educational experiences that build a more adoption sensitive provider community to be aware of and responsive to families created through adoption.

(c) Post-adoption services are available to:

(1) Families who have adopted children for whom the department had legal responsibility immediately preceding the adoption; and

(2) Biological families of children adopted through the department.

(d) Nothing in this section shall be construed to prevent access to records of the adopted person as otherwise permitted or required by this part.

(e) It is the legislative intent that this section shall be carried out subject to the availability of funds with which to do so and that this section shall not be implemented beyond budgetary limitations.






Part 2 - Interstate Compact on Adoption and Medical Assistance

§ 36-1-201 - Terms of compact.

The Interstate Compact on Adoption and Medical Assistance is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

INTERSTATE COMPACT ON ADOPTION AND MEDICAL ASSISTANCE

Article I. Findings

The party states find that:

(1) In order to obtain adoptive families for children with special needs, prospective adoptive parents must be assured of substantial assistance (usually on a continuing basis) in meeting the high costs of supporting and providing for the special needs and services required by such children;

(2) The states have a fundamental interest in promoting adoption for children with special needs because the care, emotional stability and general support and encouragement required by such children to surmount their physical, mental or emotional conditions can be best, and often only, obtained in family homes with a normal parent-child relationship;

(3) The states obtain advantages from providing adoption assistance because the customary alternative is for the state to defray the entire cost of meeting all the needs of such children;

(4) The special needs involved are for the emotional, physical maintenance of the child, and medical support and services; and

(5) The necessary assurance of adoption assistance for children with special needs, in those instances where children and adoptive parents are in states other than the one undertaking to provide the assistance, is to establish and maintain suitable substantive guarantees and workable procedures for interstate payments to assist with the necessary child maintenance, procurement of services, and medical assistance.

Article II. Purposes

The purposes of this compact are to:

(1) Strengthen protections for the interest of the children with special needs on behalf of whom adoption assistance is committed to be paid, when such children are in or move to states other than the one committed to make adoption assistance payments; and

(2) Provide substantive assurances and procedures which will promote the delivery of medical and other services on an interstate basis to children through programs of adoption assistance established by the laws of the party states.

Article III. Definitions

As used in this compact, unless the context clearly requires a different construction:

(1) "Adoption assistance" means the payment or payments for maintenance of a child, which payment or payments are made or committed to be made pursuant to the adoption assistance program established by the laws of a party state;

(2) "Adoption assistance state" means the state that is signatory to an adoption assistance agreement in a particular case;

(3) "Child with special needs" means a minor who has not yet attained the age at which the state normally discontinues children's services or twenty-one (21) years of age, where the state determines that the child's disabilities warrant the continuation of assistance, for whom the state has determined the following:

(A) That the child cannot or should not be returned to the home of the child's parents;

(B) That there exists with respect to the child a specific factor or condition (such as the child's ethnic background, age, or membership in a minority or sibling group, or the presence of factors such as medical condition or disabilities) because of which it is reasonable to conclude that such child cannot be placed with adoptive parents without providing adoption assistance;

(C) That, except where it would be against the best interests of the child because of such factors as the existence of significant emotional ties with prospective adoptive parents while in the care of such parents as a foster child, a reasonable, but unsuccessful, effort has been made to place the child with appropriate adoptive parents without providing adoption assistance payments;

(4) "Parents" means either the singular or plural of the word "parent;"

(5) "Residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents; and

(6) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of the United States.

Article IV. Adoption Assistance

(1) Each state shall determine the amounts of adoption assistance and other aid which it will give to children with special needs and their adoptive parents in accordance with its own laws and programs. The adoption assistance and other aid may be made subject to periodic reevaluation of eligibility by the adoption assistance state in accordance with its laws. The provisions of this Article and of Article V are subject to the limitation set forth in this paragraph.

(2) The adoption assistance and medical assistance services and benefits to which this compact applies are those provided to children with special needs and their adoptive parents from the time of the final decree of adoption or the interlocutory decree of adoption, as the case may be, pursuant to the laws of the adoption assistance state. In addition to the content required by subsequent provisions of this Article for adoption assistance agreements, each such agreement shall state whether the initial adoption assistance period thereunder begins with the final or interlocutory decree of adoption. Aid provided by party states to children with special needs during the preadoptive placement period or earlier shall be under the foster care or other programs of the states and, except as provided in paragraph 3 of this Article, shall not be governed by the provisions of this compact.

(3) Every case of adoption assistance shall include an adoption assistance agreement between the adoptive parents and the agency of the state undertaking to provide the adoption assistance. Every such agreement shall contain provisions for the fixing of actual or potential interstate aspects of the adoption assistance, as follows:

(A) An express commitment that the adoption assistance shall be payable without regard for the state of residence of the adoptive parents, both at the outset of the agreement period and at all times during its continuance;

(B) A provision setting forth with particularity the types of child care and services toward which the adoption assistance state will make payments;

(C) A commitment to make medical assistance available to the child in accordance with Article V of this compact; and

(D) An express declaration that the agreement is for the benefit of the child, the adoptive parents and the state and that it is enforceable by any or all of them.

(4) Any services or benefits provided by the residence state and the adoption assistance state for a child may be facilitated by the party states on each other's behalf. To this end, the personnel of the child welfare agencies of the party states will assist each other and beneficiaries of adoption assistance agreements with other party states in implementing benefits expressly included in adoption assistance agreements. However, it is recognized and agreed that in general children to whom adoption assistance agreements apply are eligible for benefits under the child welfare, education, rehabilitation, mental health and other programs of their state of residence on the same basis as other resident children.

(5) Adoption assistance payments, when made on behalf of a child in another state, shall be made on the same basis and in the same amounts as they would be made if the child were in the state making the payments.

Article V. Medical Assistance

(1) Children for whom a party state is committed in accordance with the terms of an adoption assistance agreement to make adoption assistance payments are eligible for medical assistance during the entire period for which such payments are to be provided. Upon application therefor by the adoptive parents of a child on whose behalf a party state's duly constituted authorities have entered into an adoption assistance agreement, the adoptive parents shall receive a medical assistance identification made out in the child's name. The identification shall be issued by the medical assistance program of the residence state and shall entitle the child to the same benefits, pursuant to the same procedures, as any other child who is a resident of the state and covered by medical assistance, whether or not the adoptive parents are eligible for medical assistance.

(2) The identification shall bear no indication that an adoption assistance agreement with another state is the basis for issuance. However, if the identification is issued on account of an outstanding adoption assistance agreement to which another state is a signatory, the records of the issuing state and the adoption assistance state shall show the fact, shall contain a copy of the adoption assistance agreement and any amendment or replacement therefor, and all other pertinent information. The adoption assistance and medical assistance programs of the adoption assistance state shall be notified of the identification issuance.

(3) A state which has issued a medical assistance identification pursuant to this compact, which identification is valid and currently in force, shall accept, process and pay medical assistance claims thereon as on any other medical assistance eligibilities of residents.

(4) An adoption assistance state which provides medical services or benefits to children covered by its adoption assistance agreements, which services or benefits are not provided for those children under the medical assistance program of the residence state, may enter into cooperative arrangements with the residence state to facilitate the delivery and administration of such services and benefits. However, any such arrangements shall not be inconsistent with this compact nor shall they relieve the residence state of any obligation to provide medical assistance in accordance with its laws and this compact.

(5) A child whose residence is changed from one (1) party state to another party state shall be eligible for medical assistance under the medical assistance program of the new state of residence.

Article VI. Joinder and Withdrawal

(1) This compact shall be open to joinder by any state. It shall enter into force as to a state when its duly constituted and empowered authority has executed it.

(2) In order that the provisions of this compact may be accessible to and known by the general public and so that its status as law in each of the party states may be fully implemented the full text of the compact, together with a notice of its execution, shall be caused to be published by the authority which has executed it in each party state. Copies of the compact shall be made available upon request made of the executing authority in any state.

(3) Withdrawal from this compact shall be by written notice sent by the authority which executed it to the appropriate officials of all other party states, but no such notice shall take effect until one (1) year after it is given in accordance with the requirements of this paragraph.

(4) All adoption assistance agreements outstanding and to which a party state is signatory at the time when its withdrawal from this compact takes effect shall continue to have the effects given to them pursuant to this compact, until they expire or are terminated in accordance with their provisions. Until such expiration or termination, all beneficiaries of the agreements involved shall continue to have all rights and obligations conferred or imposed by this compact and the withdrawing state shall continue to administer the compact to the extent necessary to accord and implement fully the rights and protections preserved hereby.



§ 36-1-202 - Amount of assistance.

The amounts of adoption assistance and other aid that Tennessee will provide to children with special needs in accordance with Article IV of the Interstate Compact on Adoption and Medical Assistance shall be determined in accordance with § 37-5-106(a)(13).



§ 36-1-203 - Documentation of eligibility.

For the purpose of determining eligibility for any benefit under this part from the state of Tennessee, the adoptive parents of any child on whose behalf benefits are sought shall annually furnish the department of children's services documentation establishing that the adoption assistance agreement continues in force or has been renewed.



§ 36-1-204 - Applicability of part.

This part shall apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this state under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this state. Eligibility of all other children for assistance pursuant to adoption assistance agreements entered into by this state shall be determined in accordance with the laws and regulations applicable thereto.



§ 36-1-205 - Violations -- Penalties.

Whoever knowingly obtains, or attempts to obtain, or aids, or abets any person to obtain, by means of a willfully false statement or representation or by impersonation, or other fraudulent device, any assistance on behalf of a child or other person pursuant to the Interstate Compact on Adoption Assistance and Medical Assistance to which such child or other person is not entitled or assistance greater than such child or other person is entitled, commits a Class E felony.



§ 36-1-206 - Construction -- Compliance with federal laws.

This compact shall, insofar as practical, be construed to be in compliance with all federal laws governing adoption assistance and payment for medical assistance. In the event subsequent changes in federal law or regulations necessitate changes in the text of the compact, the commissioner of children's services is authorized to promulgate such regulations as may be necessary to alter the terms of the compact to comply with federal law or regulations.






Part 3 - Adoption Contact Veto Registry

§ 36-1-301 - Advance notice system.

The object of this part is to establish an advance notice system that enables an eligible person to request the department to provide advance notification prior to the release of adoption records, sealed records, sealed adoption records, post-adoption records, or any other records or papers under § 36-1-127(c) that have information regarding such person in order to give the person requesting advance notification the opportunity to prepare for the release and any impact this might have on the person or the person's family or associates. If the department has received such a request, it shall delay the release of the adoption records, sealed records, sealed adoption records, post-adoption records, or any other records or papers to another person during the advance notice period.



§ 36-1-302 - "Advance notice period" defined.

As used in this part, unless the context otherwise requires, "advance notice period" means the fifteen-day period from the date of mailing a notice regarding the impending release of adoption records, sealed records, sealed adoption records, post-adoption records, or any other records or papers to a person who has requested that the department provide advance notice prior to releasing the information.



§ 36-1-303 - Persons entitled to file a request for advance notice.

(a) A person is entitled to file a request to be given advance notice before any adoption record, sealed record, sealed adoption record, post-adoption record, or any other records or papers with information regarding that person is released to another person if the person seeking to file the request is otherwise eligible to receive such information pursuant to this part.

(b) An eligible person desiring to place that person's name on the advance notice registry shall notify the department in writing on a form provided by the department, provide satisfactory proof of identity, and pay any necessary fees. The department shall supply the registration form upon request.



§ 36-1-304 - Advance notice registry.

(a) The department shall establish and maintain an advance notice registry. Notwithstanding any other law to the contrary, the advance notice registry shall not be considered part of the post-adoption record or any other record or paper subject to release under § 36-1-127(c), and the information contained in the advance notice registry shall be confidential.

(b) The advance notice registry shall include, but not be limited to, the following information:

(1) Name of each person who has duly filed an advance notice request;

(2) Address given by the person as the mailing address at which any postal contact by the department with the person should be made;

(3) Date and place of birth of the person filing with the advance notice registry;

(4) Persons or class of persons affected by the request; and

(5) Advance notice period.

(c) A person whose name is entered in the advance notice registry shall advise the department of any change in the person's address.



§ 36-1-305 - Promulgation of necessary rules and regulations.

The department is authorized to promulgate necessary rules and regulations to facilitate the implementation of this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2.









Chapter 2 - Parentage

Part 1 - Paternity Proceedings [Repealed]



Part 2 - Legitimation [Repealed]



Part 3 - Parentage and Legitimation

§ 36-2-301 - Statement of purpose.

This chapter provides a single cause of action to establish parentage of children other than establishment by adoption pursuant to chapter 1 of this title, or by acknowledgement of parentage pursuant to §§ 68-3-203(g), 68-3-302 or 68-3-305(b).



§ 36-2-302 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Child born out of wedlock" means a child born to parents who are not married to each other when the child was born;

(2) "Court" means the juvenile court or any trial court with general jurisdiction;

(3) "Father" means the biological father of a child born out of wedlock;

(4) "Mother" means the biological mother of a child born out of wedlock;

(5) "Parent" means the biological mother or biological father of a child, regardless of the marital status of the mother and father; and

(6) "Father," "mother," and "parent" do not include a biological parent whose parental rights have been terminated for a child whose parentage is at issue.



§ 36-2-303 - Custody with mother absent an order of custody.

Absent an order of custody to the contrary, custody of a child born out of wedlock is with the mother.



§ 36-2-304 - Presumption of parentage.

(a) A man is rebuttably presumed to be the father of a child if:

(1) The man and the child's mother are married or have been married to each other and the child is born during the marriage or within three hundred (300) days after the marriage is terminated by death, annulment, declaration of invalidity, or divorce;

(2) Before the child's birth, the man and the mother have attempted to marry each other in compliance with the law, although the attempted marriage is or could be declared illegal, void and voidable;

(3) After the child's birth, the man and the mother have married or attempted to marry each other in compliance with the law although such marriage is or could be declared illegal, void, or voidable; and:

(A) The man has acknowledged his paternity of the child in a writing filed under the putative father registry established by the department of children services, pursuant to § 36-2-318;

(B) The man has consented in writing to be named the child's father on the birth certificate; or

(C) The man is obligated to support the child under a written voluntary promise or by court order;

(4) While the child is under the age of majority, the man receives the child into the man's home and openly holds the child out as the man's natural child; or

(5) Genetic tests have been administered as provided in § 24-7-112, an exclusion has not occurred, and the test results show a statistical probability of parentage of ninety-five percent (95%) or greater.

(b) (1) Except as provided in subdivision (b)(2), a presumption under subsection (a) may be rebutted in an appropriate action.

(2) (A) If the mother was legally married and living with her husband at the time of conception and has remained together with that husband through the date a petition to establish parentage is filed and both the mother and the mother's husband file a sworn answer stating that the husband is the father of the child, any action seeking to establish parentage must be brought within twelve (12) months of the birth of the child. In the event that an action is dismissed based upon the filing of such a sworn answer, the husband and wife who filed such sworn answer shall be estopped to deny paternity in any future action.

(B) A petition to establish parentage may be brought under this part if a dismissal of a petition under the prior legitimization statutes was based upon the mother's marriage to another man at the time of conception or upon the petitioner's lack of standing. In such cases, the requirements of subdivision (b)(2)(A) requiring a petition to be filed within twelve (12) months of the birth of the child shall not apply. It is the intent of the general assembly that putative fathers who filed a cause of action under this chapter prior to the July 1, 1997, effective date of Acts 1997, ch. 477, and whose action was so dismissed, shall have an opportunity to prosecute a single cause of action under this part. Thus, the doctrines of res judicata and collateral estoppel shall not bar such new or pending action, nor shall any statute of limitation that may have run bar such new or pending action. It is the clear and unequivocal intent of the general assembly that this provision shall be applied retroactively to such petitions to establish parentage. No such retroactive application shall, however, abrogate § 36-1-122.

(3) The standard of proof in an action to rebut paternity shall be by preponderance of the evidence.

(4) In any case, except terminations of parental rights or adoptions under this title or title 37, in which the paternity of a child is at issue and an agreed order or divorce decree has been entered finding that an individual is not the parent of the child, the finding shall not be entitled to preclusive effect unless the finding was based upon scientific tests to determine parentage that excluded the individual from parentage of the child in question.

(c) All prior presumptions of parentage established by the previous paternity and legitimation statutes and cases are abolished.



§ 36-2-305 - Agreement to establish parentage -- Complaint to establish parentage -- Parties -- When action may be brought -- Order of protection.

(a) The court may enter an order of parentage upon the agreement of the mother and father unless the court on its own motion orders genetic testing. In any such agreement, the mother and father must affirmatively acknowledge their parentage of the child. Any agreement under this part shall comply with the requirements of § 36-2-311.

(b) Absent an agreement or an acknowledgement of parentage as prescribed by § 68-3-203(g), § 68-3-302, or § 68-3-305(b), a complaint to establish parentage may be filed. Except as hereinafter provided, Tennessee Rules of Civil Procedure shall govern all actions under this subsection (b).

(1) A complaint to establish parentage of a child may be filed by:

(A) The child, if the child has reached the age of majority, or if the child is a minor, the child through a guardian or next friend;

(B) The child's mother, or if the mother is a minor, the mother's personal representative, parent, or guardian;

(C) A man claiming to be the child's father, or if the man is a minor, the man's parent, guardian, or personal representative;

(D) The department of human services or its contractor.

(2) One (1) man or several men may be named as the father. The naming of one (1) man as father does not preclude a later suit against another man if the court finds that the first man is not the father of the child.

(3) If an action under this section is brought before the birth of the child, all proceedings may be stayed until after the birth, except service of process, the taking of depositions to preserve testimony, and the performance of genetic testing.

(4) If the alleged father threatens or attempts to harm the complainant in any manner, the court may enter an order of protection pursuant to chapter 3, part 6 of this title. Nothing in this subsection (b) shall be construed to alter or increase the jurisdiction of the juvenile courts to issue orders of protection except when the parties are before the court in connection with a complaint filed pursuant to this chapter.

(5) The action may be commenced by service of a summons as in civil cases and tried as a civil action. In the alternative, notice of the filing of the complaint shall be delivered to the defendant or the defendant's representative or shall be sent to the defendant at the defendant's last known address. If the defendant fails to make an appearance or file an answer to the complaint, the court may proceed as in civil cases or may issue a warrant for the apprehension of the defendant, directed to any officer in this state authorized to execute warrants, commanding such officer without delay to apprehend the defendant and bring the defendant before the court for the purpose of having an adjudication as to the paternity of the child, and such warrant may be issued to any county of this state.



§ 36-2-306 - Statute of limitations.

An action to establish the parentage of a child may be instituted before or after the birth of the child and until three (3) years beyond the child's age of majority. This chapter shall not affect the relationship of parent and child as established in § 31-2-105.



§ 36-2-307 - Jurisdiction -- Venue.

(a) (1) The juvenile court or any trial court with general jurisdiction shall have jurisdiction of an action brought under this chapter; provided, that, in any county having a population not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, only the juvenile court shall have jurisdiction of an action brought under this chapter.

(2) The court shall have statewide jurisdiction over the parties involved in the case.

(b) Any minimum contact relevant to a child's being born out of wedlock that meets constitutional standards shall be sufficient to establish the jurisdiction of the courts of Tennessee over the parents for an action under this chapter. Any conduct in Tennessee that results in conception of a child born out of wedlock shall be deemed sufficient contact to submit the parents to the jurisdiction of the courts of Tennessee for action under this chapter.

(c) (1) The complaint may be filed in the county where the father resides or is found, the county where the mother resides or is found, or the county in which the child resides or is present when the application is made. However, a man who seeks to establish parentage of a child who is the subject of a pending petition for adoption pursuant to chapter 1, part 1 of this title, must file this petition in the court where the adoption petition is filed.

(2) Any complaint to establish parentage that may be filed or that is pending in any court subsequent to the filing of an adoption petition involving the same child shall be transferred for any further proceedings to the court where the adoption proceedings are pending on motion of any party to the paternity complaint or the adoption petition, on the court's own motion, or upon the request of the court in which an adoption petition is pending.

(3) The adoption court shall have exclusive jurisdiction to determine the issues relating to the parentage of the child.

(4) Any order of parentage entered by any court other than the adoption court subsequent to the date of the adoption petition is filed shall be void, unless the adoption petition is denied or dismissed.



§ 36-2-308 - Conduct of trial -- Expedited hearings.

(a) The trial shall be without a jury.

(b) Hearings under this section shall be expedited on the court's civil docket.

(c) Upon proper motion, default judgment shall be entered against the defendant upon showing of service of process on the defendant where the defendant has failed to answer or make an appearance within thirty (30) days of service of process.

(d) Bills for the mother's care during pregnancy and childbirth and genetic testing shall be admissible without requiring third party foundation testimony and shall constitute prima facie evidence of amounts incurred for such services or for testing on behalf of the child.



§ 36-2-309 - Tests to determine parentage.

(a) Tests for parentage in actions arising pursuant to this part or in any actions to determine parentage shall be conducted pursuant to § 24-7-112.

(b) The state of Tennessee, its officers, employees, agents or contractors shall not be liable to any person for, nor be ordered to refund to any person, any moneys received pursuant to an order entered pursuant to this part that is subsequently set aside by the court due to a finding of non-paternity of the person previously adjudicated as the child's father. Nothing in this subsection (b) shall preclude the issuance of a judgment against the mother or actual biological father of the child or children in favor of the person subsequently found not to be the father of a child or children.



§ 36-2-310 - Temporary order of support.

The court shall, upon motion of the party, enter a temporary order of child support pending the final determination of paternity upon a showing of clear and convincing evidence of parentage on the basis of genetic tests.



§ 36-2-311 - Order of parentage.

(a) Upon establishing parentage, the court shall make an order declaring the father of the child. This order shall include the following:

(1) Full names and residential and mailing addresses of the mother, father and child, if known;

(2) Dates of birth and social security numbers of the mother, father and the child, if known;

(3) Father's place of birth, if known;

(4) Home telephone number of the mother and the father, if known;

(5) Driver license numbers of mother and father, if known;

(6) Name, address and telephone number of mother and father's employers, if known;

(7) Availability of health insurance to cover the child, if known;

(8) Determination of the child's name on the child's birth certificate;

(9) Determination of the custody of the child pursuant to chapter 6 of this title;

(10) Determination of visitation or parental access pursuant to chapter 6 of this title;

(11) (A) Determination of child support pursuant to chapter 5 of this title. When making retroactive support awards pursuant to the child support guidelines established pursuant to this subsection (a), the court shall consider the following factors as a basis for deviation from the presumption in the child support guidelines that child and medical support for the benefit of the child shall be awarded retroactively to the date of the child's birth:

(i) The extent to which the father did not know, and could not have known, of the existence of the child, the birth of the child, his possible parentage of the child or the location of the child;

(ii) The extent to which the mother intentionally, and without good cause, failed or refused to notify the father of the existence of the child, the birth of the child, the father's possible parentage of the child or the location of the child; and

(iii) The attempts, if any, by the child's mother or caretaker to notify the father of the mother's pregnancy, or the existence of the child, the father's possible parentage or the location of the child;

(B) In cases in which the presumption of the application of the guidelines is rebutted by clear and convincing evidence, the court shall deviate from the child support guidelines to reduce, in whole or in part, any retroactive support. The court must make a written finding that application of the guidelines would be unjust or inappropriate in order to provide for the best interests of the child or the equity between the parties;

(C) Deviations shall not be granted in circumstances where, based upon clear and convincing evidence:

(i) The father has a demonstrated history of violence or domestic violence toward the mother, the child's caretaker or the child;

(ii) The child is the product of rape or incest of the mother by the father of the child;

(iii) The mother or caretaker of the child, or the child has a reasonable apprehension of harm from the father or those acting on his behalf toward the mother, the child's caretaker or the child; or

(iv) The father or those acting on his behalf, have abused or neglected the child;

(D) Nothing in this subdivision (a)(11) shall limit the right of the state of Tennessee to recover from the father expenditures made by the state for the benefit of the child, or the right, or obligation, of the Title IV-D child support agency to pursue retroactive support for the custodial parent or caretaker of the child where appropriate;

(E) Any amounts of retroactive support ordered that have been assigned to the state of Tennessee pursuant to § 71-3-124 shall be subject to the child support distribution requirements of 42 U.S.C. § 657. In such cases, the court order shall contain any language necessary to allow the state to recover the assigned support amounts;

(F) In making any deviations from awarding retroactive support, the court shall make written findings of fact and conclusions of law to support the basis for the deviation, and shall include in the order the total amount of retroactive support that would have been paid retroactively to the birth of the child, had a deviation not been made by the court;

(12) Determination of liability for funeral expense to either or both parties, if the child is deceased;

(13) Determination of liability for a mother's reasonable expenses for her pregnancy, confinement and recovery to either or both parties; and

(14) Determination of the liability for counsel fees to either or both parties after consideration of all relevant factors.

(b) This order may include the following:

(1) An order of protection; and

(2) Any provision determined to be in the best interests of the child.

(c) All provisions of chapter 5 of this title that relate to child support and § 50-2-105 shall apply to support orders issued in any action under this chapter.

(d) (1) (A) When the court enters an order in which the paternity of a child is determined or support is ordered, enforced or modified for a child, each individual who is a party to any action pursuant to this part shall be immediately required to file with the court and, if the case is a Title IV-D child support case, shall immediately file with the local Title IV-D child support office, for entry into the state registry of support cases, and shall update, as appropriate, the parties' and, for subdivisions (d)(1)(A)(i)-(iii), the child's or children's:

(i) Full name and any change in name;

(ii) Social security number and date and place of birth;

(iii) Residential and mailing addresses;

(iv) Home telephone numbers;

(v) Driver license number;

(vi) The name, address, and telephone number of the person's employer;

(vii) The availability and cost of health insurance for the child; and

(viii) Gross annual income.

(B) The requirements of this subdivision (d)(1) may be included in the court's order.

(2) Each individual who is a party must update changes in circumstances of the individual for the information required by subdivision (d)(1) within ten (10) days of the date of such change. At the time of the entry of the first order pertaining to child support after July 1, 1997, clear written notice shall be given to each party of the requirements of this subsection (d), procedures for complying with this subsection (d) and a description of the effect or failure to comply. Such requirement may be noted in the order of the court.

(3) In any subsequent child support enforcement action, the delivery of written notice as required by Rule 5 of the Tennessee Rules of Civil Procedure to the most recent residential or employer address shown in the court's records or the Title IV-D agency's records as required in subdivision (d)(1) shall be deemed to satisfy due process requirements for notice and service of process with respect to that party if there is a sufficient showing and the court is satisfied that a diligent effort has been made to ascertain the location and whereabouts of the party.

(e) Upon motion of either party, upon a showing of domestic violence or the threat of such violence, the court may enter an order to withhold from public access the address, telephone number, and location of the alleged victim or victims or threatened victim or victims of such circumstances. The clerk of the court shall withhold such information based upon the court's specific order but may not be held liable for release of such information.



§ 36-2-312 - Custody and visitation issues.

(a) In any case that is brought by the department of human services or its contractors, the Title IV-D child support office shall have no authority to represent the state of Tennessee on issues of custody or parental access. The fact that custody and parental access are sought in a petition that is filed by the department or its contractors to comply with this part, or that the court orders the department or its contractors to enter the finding of fact or the conclusions of law of the court relative to a custody or parental access determination in its order, shall not be deemed to make the department or its contractors responsible for presenting any evidence on these issues or to have any continuing duty to present evidence on these issues in any subsequent hearing. The department or its contractors shall have the duty to inform the individuals in the Title IV-D case that the department or its contractors will not provide legal assistance relative to custody or parental access and that the individual has a right to independent counsel for such representation.

(b) The department may apply for and utilize any federal grants for the purpose of implementing a pilot project for access and visitation programs. The department may contract with other persons or entities to establish the pilot projects that will be administered by the department; provided, that in establishing any such pilot project through contract, the department shall give preference to existing family preservation services programs, family resource centers, headstart programs and other established programs for children.



§ 36-2-313 - Inheritance of child from father -- Information to commissioner of health -- Recovery of fees paid by the department of health -- New birth certificates.

(a) When, under this chapter, the relationship of father and child is established, the child shall be entitled to inherit from the father as if born to the father in wedlock.

(b) When an order of parentage has been entered, the clerk of the court shall transmit to the commissioner of health, on a form prescribed by the commissioner, a written notification as to such order, together with such other facts as may assist in identifying the birth record of the child whose parentage is at issue. The form shall contain at a minimum the information required by § 36-2-311(a)(1)-(8). If such order shall be abrogated by a later judgment or order of the same or a higher court, that fact shall be immediately communicated in writing to the commissioner, on a form prescribed by the commissioner, by the clerk of the court that entered such order, if the information is available in the court records.

(c) The court shall include in each order of parentage an order that the nonprevailing party or, if parentage was not contested, the person who is being confirmed as the father of the child by the order of parentage, pay into the court an amount equal to the sum of any fees required to be paid by the department of health, or any successor to the department, for the processing or issuance of a birth certificate. Any money paid into court pursuant to this subsection (c) shall be received by the clerk and paid out by the clerk as required by subsection (d).

(d) When an order of parentage has been entered, the clerk of the court shall immediately transmit a certified copy of the order and the completed application for a new certificate of birth by parentage to the registrar of vital records, who shall issue a new certificate of birth by parentage in conformity with the rules and regulations of the department of health. Upon receipt of the fee required by the department of health, the clerk shall transmit the fee to the registrar of vital records. Notwithstanding any law or regulation to the contrary, the registrar shall not be required to issue a new certificate of birth until the fee is paid.



§ 36-2-315 - Appeals.

An appeal from any final order of parentage as provided for in this chapter may be taken to the court of appeals pursuant to the Tennessee Rules of Appellate Procedure.



§ 36-2-316 - Discrimination against children born out of wedlock -- Penalty.

(a) No child born out of wedlock shall be deprived of any civil benefit afforded to other citizens by law.

(b) Any person, including any employee or official of any governmental agency, who deprives any person of any civil benefit afforded to other citizens by law, by reason of the child being born out of wedlock, commits a Class C misdemeanor.



§ 36-2-317 - Official references to illegitimacy.

No explicit references shall be made to illegitimacy in any legal proceeding, record, certificates or other papers except the departments of human services and health may keep records of out-of-wedlock births.



§ 36-2-318 - Putative father registry.

(a) The department of children's services shall establish a putative father registry, which shall be maintained by the department's adoptions unit in the department's state office in Nashville.

(b) The registrar of the division of vital records of the department of health shall notify the department's registry of all orders of parentage received by the registrar pursuant to § 36-2-311, or of any acknowledgements of parentage received by the registrar pursuant to § 68-3-203(g), § 68-3-302 or § 68-3-305(b), on a form or by any electronic information exchange method agreed upon by the commissioners of children's services and health. Such notification shall occur on a daily basis in order to update the putative father registry on a current basis.

(c) The registry shall contain the names of the persons listed in subdivision (e)(3) and any other information required in subdivisions (e)(1)-(3).

(d) (1) Those persons contained on the registry shall be given notice by the petitioners in proceedings for the adoption of a child or for the termination of parental rights involving a child, and they shall be necessary parties to the proceedings, and, except as they may waive their rights under subsection (f), must have their parental rights to the child terminated prior to entry of an adoption order, as may be required pursuant to chapter 1, part 1, of this title, unless they have executed a surrender, waiver of interest, or parental consent as provided in chapter 1, part 1 of this title.

(2) Nothing in this section shall be construed to eliminate the requirement to terminate the parental rights of any person if such person meets all of the requirements of a legal or biological parent pursuant to § 36-1-117, even if such person is not registered.

(e) The registry shall contain the names of the following persons:

(1) Those persons, their addresses, if available, the name of the child, and the name of the biological mother of the child, if available, for whom the registrar of the division of vital records has a record that an order of parentage has been entered involving any person and those persons for whom the registrar has a record of any acknowledgement of parentage executed under § 68-3-203(g), § 68-3-302 or § 68-3-305(b), and their addresses, if available, the name of the child, and the name of the biological mother of the child appearing on the acknowledgment;

(2) Those persons who have filed with the registry a certified copy of a court order from this state or any other state or territory of the United States or any other country that adjudicates such person to be a father of a child born out of wedlock, and those persons who have filed with the registry a copy of a sworn acknowledgement of parentage executed pursuant to the law of this state or pursuant to the law of any other state or territory or any other country; or

(3) Those persons who have filed only a written notice of intent to claim paternity of a child with the putative father registry either prior to, or within thirty (30) days after, the birth of such child.

(f) (1) Those persons who have filed only a written notice of intent to claim parentage of a child pursuant to subdivisions (e)(2) and (3) shall include with such notice of such person's name, current address and current telephone number, if any, and, if filed under subdivision (e)(3), shall include the name of the child, if known, for whom such person claims parentage and the name of the child's biological mother and the current legal or physical custodian, and their address and telephone number, if known, any other information that may identify the child and the child's whereabouts. This information shall be maintained on the registry.

(2) The person filing written notice of intent to claim parentage pursuant to subdivision (e)(3) shall be responsible for notifying the registry of any change of address and telephone number within ten (10) days of that change. Failure to do so within the ten-day period shall constitute a waiver of any right to notice of any proceedings for the adoption of the child for whom the person seeks to claim parentage, unless such person is otherwise entitled to notice pursuant to § 36-1-117(b) or (c).

(g) A person who has filed a notice of intent to claim parentage under subdivision (e)(3) may revoke the notice at any time in writing to the registry, and upon receipt of such notification by the registry, the notice of intent to claim parentage shall be deemed a nullity as of the date it is filed.

(h) Any notice of intent to claim parentage filed under subsection (e), whether revoked or still in effect, may be introduced in evidence by any other party, other than the person who filed such notice, in any proceeding in which the parentage of a child may be relevant, including proceedings seeking payment of child support, medical payments on behalf of the child, or any other payments, or that may involve the payment of damages involved in connection with such parentage.

(i) Any person listed on the registry pursuant to subdivisions (e)(1)-(3) by the department shall be notified by the department, based upon the information filed with the registry, of any proceedings for the adoption of any child or the termination of parental rights of any child of which the department's state office adoption unit has actual notice of filing and for whom the registrant has made a claim of parentage, unless the person has previously executed an unrevoked surrender of the child or waiver of interest pursuant to § 36-1-111, or has consented to the child's adoption in accordance with chapter 1, part 1, of this title, or unless the person's parental rights have been terminated by court action.

(j) A person listed on the registry and entitled to notice of pending adoption or termination proceedings under subdivision (e)(3) shall have thirty (30) days from the receipt of such notice to file a complaint for parentage or to intervene in the adoption proceedings or termination of parental rights proceedings for the purpose of establishing a claim to parentage of the child or to present a defense to the termination or adoption case. The failure of such person to file a petition to intervene shall be sufficient cause for the court where the adoption proceedings or termination proceedings are pending to terminate the parental rights, if any, of such person pursuant to § 36-1-113(g)(9)(A)(vi).

(k) At the time a person files a written notice of intent to claim paternity under subsection (e), the registry shall notify such person of the provisions of §§ 68-11-255, 36-1-142, 36-1-102(1)(A)(v), and 37-2-402(1)(A)(v), concerning abandoned infants and shall inform such person that it is the duty of such person to make appropriate inquiries concerning any possibly relevant birth.



§ 36-2-319 - Enrollment of child in supporting party's health care plan.

(a) In any case in which the court enters an order of support in a case enforced under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., the court shall enter an order providing for health care coverage to be provided for the child or children.

(b) Section 36-5-501(a)(3) shall apply with respect to enrollment of a child in the noncustodial parent's employer-based health care plan.



§ 36-2-320 - License revocation requests.

In establishing paternity or enforcing any provision of child support, if the party seeking to establish paternity or to enforce an order of support specifically prays for revocation of a license, or if the court determines on its own motion or on motion of the party seeking to establish paternity or seeking to enforce an order of support that an individual party has failed to comply with a subpoena or a warrant in connection with the establishment of paternity or enforcement of an order of support, the court may invoke the provisions of § 36-5-101(f)(5).



§ 36-2-321 - Limitations period for child support payment orders.

Judgments for child support payments for each child subject to the order for child support pursuant to this part shall be enforceable without limitation as to time.



§ 36-2-322 - Payment of overdue support for children receiving assistance.

In any case in which a child is receiving assistance under a state program funded under the Social Security Act, Title IV-A, compiled in 42 U.S.C. § 601 et seq., including, but not limited to, temporary assistance as provided under title 71, chapter 3, part 1, and the payment of support for such child is overdue, then, the department of human services may issue an administrative order, directing an individual who owes overdue support to such a child to pay the overdue support in accordance with a plan for payment of all overdue support or to engage in work activities, as otherwise required and defined by § 36-5-113.






Part 4 - Parentage of Children Born of Donated Embryo Transfer

§ 36-2-401 - Single means of establishing parentage -- Legislative intent.

This chapter provides a single means to establish parentage of children born of donated embryo transfer to recipient intended parent. It is intended to promote the interests of children who may be born as a result of donated embryo transfer. It is the intent that no adoption pursuant to chapter 1 of this title or no parentage pursuant to chapter 3 of this title shall be required to create parentage in recipient intended parent pursuant to this part.



§ 36-2-402 - Part definitions.

As used in this part:

(1) "Embryo" or "human embryo" means an individual fertilized ovum of the human species from the single-cell stage to eight-week development;

(2) "Embryo parentage" means the acceptance of rights and responsibilities for an embryo by a recipient intended parent;

(3) "Embryo relinquishment" or "legal transfer of rights to an embryo" means the relinquishment of rights and responsibilities by the person or persons who hold the legal rights and responsibilities for an embryo;

(4) "Embryo transfer" means the medical procedure of physically placing an embryo into the uterus of a female recipient intended parent;

(5) "Legal embryo custodian" means the person or entity, including an embryo transfer clinic, who hold the legal rights and responsibilities for a human embryo and who relinquishes said embryo to another person; and

(6) "Recipient intended parent" means a person or persons who receive a relinquished embryo and who accepts full legal rights and responsibilities for such embryo and any child that may be born as a result of embryo transfer.



§ 36-2-403 - Establishing embryo parentage -- Relinquishment of rights and responsibilities.

(a) (1) A legal embryo custodian may relinquish all rights and responsibilities for an embryo prior to embryo transfer. A written contract shall be entered into as appropriate when establishing embryo parentage prior to embryo transfer for the legal transfer of rights to an embryo and to any child that may result from the embryo transfer:

(A) Between legal embryo custodians and the embryo transfer clinic; or

(B) Between a legal embryo custodian and each recipient intended parent.

(2) The contract shall be signed, as appropriate, by each legal embryo custodian for such embryo, by the embryo transfer clinic or by each recipient intended parent in the presence of a notary public. Initials or other designations may be used if the individuals desire anonymity.

(b) If the embryo was created using donor gametes, the sperm or oocyte donors who irrevocably relinquished their rights in connection with in vitro fertilization shall not be entitled to any notice of the embryo relinquishment, nor shall their consent to the embryo relinquishment be required.

(c) Upon embryo relinquishment by each legal embryo custodian pursuant to subsection (a), the legal transfer of rights to an embryo shall be considered complete at the time of thawing or to such other time as the parties may agree, and the embryo transfer shall be authorized.

(d) A child born to a recipient intended parent as the result of embryo relinquishment pursuant to subsection (a) shall be presumed to be the legal child of the recipient intended parent; provided, that each legal embryo custodian and each recipient intended parent has entered into a written contract pursuant to this part.

(e) Any and all prior legal embryo custodians whose donation of an embryo has resulted in the birth of a child to a recipient intended parent pursuant to subsection (a) shall have no rights or responsibilities with such child and of the child to them.









Chapter 3 - Marriage

Part 1 - License

§ 36-3-101 - Prohibited degrees of relationship.

Marriage cannot be contracted with a lineal ancestor or descendant, nor the lineal ancestor or descendant of either parent, nor the child of a grandparent, nor the lineal descendants of husband or wife, as the case may be, nor the husband or wife of a parent or lineal descendant.



§ 36-3-102 - Second marriage before dissolution of first prohibited -- Effect of absence for five years.

A second marriage cannot be contracted before the dissolution of the first. But the first shall be regarded as dissolved, for this purpose, if either party has been absent five (5) years, and is not known to the other to be living.



§ 36-3-103 - License required -- County of issuance.

(a) Before being joined in marriage, the parties shall present to the minister or officer a license under the hand of a county clerk in this state, directed to such minister or officer, authorizing the solemnization of a marriage between the parties. Such license shall be valid for thirty (30) days from its issuance by the clerk.

(b) All existing marriages that occurred before March 24, 1986, are validated if a marriage certificate was signed by the county clerk either from a county in which the female did not reside or from a county where the marriage was not solemnized.

(c) (1) The county clerk issuing a marriage license is hereby authorized to record and certify any license used to solemnize a marriage that is properly signed by the officiant when such license is returned to the issuing county clerk. The issuing county clerk shall forward the record to the office of vital records to be filed and registered with such office. If a license issued by a county clerk in Tennessee is used to solemnize a marriage outside Tennessee, such marriage and parties, their property and their children shall have the same status as if the marriage were solemnized in this state. A county clerk is prohibited from issuing a license for a marriage that is prohibited in this state.

(2) All existing marriages occurring prior to May 2, 1989, by the authority of a Tennessee license, properly signed and certified by the officiant, are validated and the issuing clerk is authorized to record such license when it is returned to the issuing county clerk and to forward the record to the office of vital records to be filed and registered with such office.



§ 36-3-104 - Conditions precedent to issuance of license.

(a) No county clerk or deputy clerk shall issue a marriage license until the applicants make an application in writing, stating the names, ages, addresses and social security numbers of both the proposed male and female contracting parties and the names and addresses of the parents, guardian or next of kin of both parties. The application shall be sworn to by both applicants. Should either individual be incarcerated, the inmate shall not be made to appear but shall submit a notarized statement containing the name, age, current address and a name and address of the individual's parents, guardian or next of kin. If an applicant has a disability that prevents the applicant from appearing, the applicant may submit a notarized statement containing the person's name, age, current address and the names and address of the parents, guardian or next of kin.

(b) (1) If either applicant is under eighteen (18) years of age, the application shall remain on file, open to the public, in the office of the county clerk for three (3) full days before issuance of the license. No waiting period shall apply if both parents, the guardian or the next of kin of any minor applicant join in the application. No waiting period shall apply if both applicants are eighteen (18) years of age or over.

(2) If either applicant is under eighteen (18) years of age, immediately upon filing of the application, the county clerk shall cause to be sent by registered mail to the parents, guardian or next of kin of any minor applicant, a notice of the application. This subdivision (b)(2) shall not apply if both parents, the guardian or the next of kin of any minor applicant join in the application.

(3) The parents, guardian or next of kin of an applicant may join in the application either by personal appearance before the county clerk or deputy county clerk, or by submitting a sworn and notarized affidavit.



§ 36-3-105 - Minimum age of applicant for license.

(a) It is unlawful for any county clerk or deputy clerk in this state to issue a marriage license to any person where either of the contracting parties is under sixteen (16) years of age, except as provided in this part.

(b) Any marriage contracted in violation of subsection (a) may be annulled upon proper proceedings therefor by such person or any interested person acting in the person's behalf.



§ 36-3-106 - Consent of parent, guardian, next of kin, agency or custodian.

(a) When either applicant is under eighteen (18) years of age, the parents, guardian, next of kin or party having custody of the applicant shall join in the application, under oath, stating that the applicant is sixteen (16) years of age or over and that the applicant has such person's consent to marry.

(b) If the applicant is in the legal custody of any public or private agency or is in the legal custody of any person other than a parent, next of kin or guardian, then such person or the duly authorized representative of such agency shall join in the application with the parent, guardian or next of kin stating, under oath, that the applicant is sixteen (16) years of age but less than eighteen (18) years of age and that the applicant has such person's consent to marry. This subsection (b) does not apply to applicants who are in the legal custody of the department of mental health and substance abuse services or the department of intellectual and developmental disabilities.



§ 36-3-107 - Waiver of age requirements and waiting period.

(a) (1) (A) Except as provided in subdivision (a)(1)(B), upon good cause, the judge of the probate, juvenile, circuit or chancery court, or county mayor, shall have the power to suspend the three-day period prescribed in § 36-3-104 or in such person's judgment remove the restriction as to age herein set out, and to authorize the county clerk to issue a marriage license regardless of the waiting period or age limit.

(B) (i) In counties having a population of not less than thirty-four thousand eight hundred fifty (34,850) nor more than thirty-five thousand (35,000), according to the 1990 federal census or any subsequent federal census, upon good cause, the judge of the probate, juvenile, circuit or chancery court shall have the power to suspend the three-day period prescribed in § 36-3-104 or in such person's judgment remove the restriction as to age herein set out, and to authorize the county clerk to issue a marriage license regardless of the waiting period or age limit.

(ii) Subdivision (a)(1)(B)(i) is local in effect, and shall have no effect unless it is approved by a two-thirds (2/3) vote of the legislative body of any county having a population of not less than thirty four thousand eight hundred fifty (34,850) nor more than thirty five thousand (35,000), according to the 1990 federal census or any subsequent federal census. Its approval or nonapproval shall be proclaimed by the presiding officer of any county subject to this subdivision (a)(1)(B) and certified by the presiding officer to the secretary of state.

(2) (A) In any county with a metropolitan form of government with a population greater than one hundred thousand (100,000) the county clerk shall, upon good cause, have the power to suspend the three-day period prescribed in § 36-3-104.

(B) Subdivision (a)(2)(A) shall be local in effect and shall become effective in a particular county upon a two-thirds (2/3) majority vote of the county legislative body.

(C) Subdivision (a)(2)(A) does not apply in counties having a population, according to the 1990 federal census or any subsequent federal census, of not less than one hundred three thousand one hundred (103,100) and not more than one hundred three thousand four hundred (103,400).

(b) A petition to a court filed on behalf of an individual under eighteen (18) years of age to waive the age restriction for marriage shall include a statement indicating the filing in any other court of similar petitions requesting such waiver.



§ 36-3-109 - Issuance of license to drunks, insane persons or imbeciles forbidden.

No license shall be issued when it appears that the applicants or either of them is at the time drunk, insane or an imbecile.



§ 36-3-110 - Contest of issuance.

Any interested person shall have the right to contest the issuance of the marriage license, which contest shall be filed, heard and determined by the judge of the probate court, or judge of the juvenile court, or any judge or chancellor; provided, that such contest shall not be filed without the filing of a cost bond in the sum of at least fifty dollars ($50.00) with solvent sureties executed by the contestant, conditioned as in civil cases, and the cost of such contest shall be adjudged against the losing party.



§ 36-3-111 - County clerk violating law -- Penalty.

Any county clerk or deputy clerk who issues a marriage license without compliance with the last sentence in §§ 36-3-103(c)(1), 36-3-104 -- 36-3-107, 36-3-109, 36-3-110, or 36-3-113, and not in good faith, commits a Class C misdemeanor.



§ 36-3-112 - Fraudulently signing or using false documents -- Misdemeanor.

Fraudulently signing or knowingly using any false document purporting to be one provided for in § 36-3-104(a) or § 36-3-106 is a Class C misdemeanor.



§ 36-3-113 - Marriage between one man and one woman only legally recognized marital contract.

(a) Tennessee's marriage licensing laws reinforce, carry forward, and make explicit the long-standing public policy of this state to recognize the family as essential to social and economic order and the common good and as the fundamental building block of our society. To that end, it is further the public policy of this state that the historical institution and legal contract solemnizing the relationship of one (1) man and one (1) woman shall be the only legally recognized marital contract in this state in order to provide the unique and exclusive rights and privileges to marriage.

(b) The legal union in matrimony of only one (1) man and one (1) woman shall be the only recognized marriage in this state.

(c) Any policy, law or judicial interpretation that purports to define marriage as anything other than the historical institution and legal contract between one (1) man and one (1) woman is contrary to the public policy of Tennessee.

(d) If another state or foreign jurisdiction issues a license for persons to marry, which marriages are prohibited in this state, any such marriage shall be void and unenforceable in this state.






Part 2 - Pre-Marital Medical Examination [Repealed]



Part 3 - Ceremony

§ 36-3-301 - Persons who may solemnize marriages.

(a) (1) All regular ministers, preachers, pastors, priests, rabbis and other spiritual leaders of every religious belief, more than eighteen (18) years of age, having the care of souls, and all members of the county legislative bodies, county mayors, judges, chancellors, former chancellors and former judges of this state, former county executives or county mayors of this state, former members of quarterly county courts or county commissions, the governor, the speaker of the senate and former speakers of the senate, the speaker of the house of representatives and former speakers of the house of representatives, the county clerk of each county, former county clerks of this state who occupied the office of county clerk on or after July 1, 2014, and the mayor of any municipality in the state may solemnize the rite of matrimony. For the purposes of this section, the several judges of the United States courts, including United States magistrates and United States bankruptcy judges, who are citizens of Tennessee are deemed to be judges of this state. The amendments to this section by Acts 1987, ch. 336, which applied provisions of this section to certain former judges, do not apply to any judge who has been convicted of a felony or who has been removed from office.

(2) In order to solemnize the rite of matrimony, any such minister, preacher, pastor, priest, rabbi or other spiritual leader must be ordained or otherwise designated in conformity with the customs of a church, temple or other religious group or organization; and such customs must provide for such ordination or designation by a considered, deliberate, and responsible act.

(3) If any marriage has been entered into by license issued pursuant to this chapter at which any minister officiated before June 1, 1999, such marriage shall not be invalid because the requirements of the preceding subdivision (2) have not been met.

(b) The traditional marriage rite of the Religious Society of Friends (Quakers), whereby the parties simply pledge their vows one to another in the presence of the congregation, constitutes an equally effective solemnization.

(c) Any gratuity received by a county mayor, county clerk or municipal mayor for the solemnization of a marriage, whether performed during or after such person's regular working hours, shall be retained by such person as personal remuneration for such services, in addition to any other sources of compensation such person might receive, and such gratuity shall not be paid into the county general fund or the treasury of such municipality.

(d) If any marriage has been entered into by license regularly issued at which a county executive officiated prior to April 24, 1981, such marriage shall be valid and is hereby declared to be in full compliance with the laws of this state.

(e) For the purposes of this section, "retired judges of this state" is construed to include persons who served as judges of any municipal or county court in any county that has adopted a metropolitan form of government and persons who served as county judges (judges of the quarterly county court) prior to the 1978 constitutional amendments.

(f) If any marriage has been entered into by license regularly issued at which a retired judge of this state officiated prior to April 13, 1984, such marriage shall be valid and is hereby declared to be in full compliance with the laws of this state.

(g) If any marriage has been entered into by license issued pursuant to this chapter at which a judicial commissioner officiated prior to March 28, 1991, such marriage is valid and is declared to be in full compliance with the laws of this state.

(h) The judge of the general sessions court of any county, and any former judge of any general sessions court, may solemnize the rite of matrimony in any county of this state. Any marriage performed by any judge of the general sessions court in any county of this state before March 16, 1994, shall be valid and declared to be in full compliance with the laws of this state.

(i) All elected officials and former officials, who are authorized to solemnize the rite of matrimony pursuant to the provisions of subsection (a), may solemnize the rite of matrimony in any county of this state.

(j) If any marriage has been entered into by license issued pursuant to this chapter at which a county mayor officiated outside such mayor's county prior to May 29, 1997, such marriage is valid and is declared to be in full compliance with the laws of this state.

(k) The judge of the municipal court of any municipality, whether elected or appointed, shall have the authority to solemnize the rite of matrimony in any county of the state.



§ 36-3-302 - Formula not required.

No formula need be observed in such solemnization, except that the parties shall respectively declare, in the presence of the minister or officer, that they accept each other as husband and/or wife.



§ 36-3-303 - Return of license to clerk -- Penalty for failure to return -- Society of Friends.

(a) One authorized by § 36-3-301 who solemnizes the rite of matrimony shall endorse on the license the fact and time of the marriage, and sign the license, and return it to the county clerk within three (3) days from the date of marriage. Every person who fails to make such return of the license commits a Class C misdemeanor.

(b) The functions, duties and liabilities of the party solemnizing marriage as set forth in this part shall, in the case of marriages solemnized among the Religious Society of Friends, be incumbent upon the clerk of the congregation, or in the clerk's absence, the clerk's duly designated alternate.



§ 36-3-304 - Form of certificate.

The clerk shall, on each license, place the following form of certificate, to be signed by the person solemnizing the marriage:

"I solemnize the rite of matrimony between the above (or within) named parties on the _____ day of _____, _____."



§ 36-3-305 - Solemnizing marriage between incapable persons -- Misdemeanor.

Any such minister or officer who knowingly joins together in matrimony two (2) persons not capable thereof commits a Class C misdemeanor and shall also forfeit and pay the sum of five hundred dollars ($500), to be recovered by action of debt, for the use of the person suing.



§ 36-3-306 - Marriage consummated by ceremony not invalidated by failure to comply with law -- Restriction.

Failure to comply with the requirements of §§ 36-3-104 -- 36-3-107, 36-3-109 -- 36-3-111 shall not affect the validity of any marriage consummated by ceremony. No marriage shall be valid, whether consummated by ceremony or otherwise, if the marriage is prohibited in this state.



§ 36-3-307 - Nickname in license does not invalidate marriage.

Any marriage that may have been or may be celebrated between persons, by license regularly issued, is valid, and the issue thereof is declared legitimate, although the baptismal name of either party may be omitted in the license, or a nickname be used instead thereof; provided, that the parties have consummated the marriage by cohabitation, and can be identified as the persons between whom such marriage was solemnized.



§ 36-3-308 - Marriages during War Between the States validated.

All marriages contracted and entered into during the War Between the States (1861-1865) and duly solemnized, are declared valid, and the issue of these marriages are declared legitimate.






Part 4 - Breach of Marriage Contract

§ 36-3-401 - Proof of contract.

In all actions for damages for the breach of promise or contract of marriage that may hereafter be tried in the courts of this state, unless there is written evidence of such contract, signed by the party against whom the action is brought, the alleged contract must be proved by at least two (2) disinterested witnesses before any recovery may be allowed.



§ 36-3-402 - Plaintiff's testimony -- Corroboration required.

In any suit for damages for breach of promise or contract of marriage that may hereafter be tried in the courts of this state, the unsupported testimony of the plaintiff shall not be sufficient to prove such contract, and proof of the association of the parties shall not be sufficient corroboration.



§ 36-3-403 - Questions considered in determining damages.

In all suits for damages for breach of promise or contract of marriage that may hereafter be tried in the courts of this state, the judge hearing the case shall instruct the jury to take into consideration the age and experience of the parties and whether the plaintiff has been previously married. Any previous marriage on the part of such plaintiff shall be considered by the court and jury in mitigation of the damages that might otherwise be allowed.



§ 36-3-404 - Measure of damages when defendant over sixty years of age.

In all suits for damages for breach of promise or contract of marriage that may be tried in the courts of this state, where the defendant is more than sixty (60) years of age at the time the case is tried, proof of damages shall be limited to the actual financial loss of the plaintiff up to the date of the trial and no punitive damages shall be allowed.



§ 36-3-405 - Joinder with other actions prohibited.

No action for the breach of promise of marriage can be joined or tried with any other action for damages.






Part 5 - Property Rights of Spouses

§ 36-3-501 - Enforcement of antenuptial agreements.

Notwithstanding any other law to the contrary, except as provided in § 36-3-502, any antenuptial or prenuptial agreement entered into by spouses concerning property owned by either spouse before the marriage that is the subject of such agreement shall be binding upon any court having jurisdiction over such spouses and/or such agreement if such agreement is determined, in the discretion of such court, to have been entered into by such spouses freely, knowledgeably and in good faith and without exertion of duress or undue influence upon either spouse. The terms of such agreement shall be enforceable by all remedies available for enforcement of contract terms.



§ 36-3-502 - Creditor's rights.

(a) No marriage settlement or other marriage contract shall be good against creditors, where a greater value is secured to the intended wife, and the children of the marriage, or either of them, than the portion actually received with the wife in marriage, and such estate as the husband at the time of the husband's marriage shall be possessed of, after deducting the just debts by the husband then due and owing.

(b) In case of any suit upon any such marriage contract, where any creditor is a party, the burden of proof lies upon the person claiming under such marriage contract.

(c) In such case, any legacy given to the wife in general words, and not in trust, or any distributive share in an estate during coverture, shall be taken as a part of the portion received with the wife, and secured to those claiming under the marriage contract, to make up any deficiency created by the claims of creditors on the property conveyed in the marriage contract.



§ 36-3-503 - Antenuptial debts of wife -- Nonliability of husband.

No husband shall be liable for the debts, contracts or obligations of the wife incurred by the wife previous to marriage.



§ 36-3-504 - Disabilities of coverture removed from married women -- Statute of limitations.

(a) Married women are fully emancipated from all disability on account of coverture, and the common law as to the disability of married women and its effects on the rights of property of the wife, is totally abrogated, except as set out in § 36-3-505, and marriage shall not impose any disability or incapacity on a woman as to the ownership, acquisition or disposition of property of any sort, or as to the wife's capacity to make contracts and to do all acts in reference to property that the wife could lawfully do, if the wife were not married, but every woman now married, or hereafter to be married, shall have the same capacity to acquire, hold, manage, control, use, enjoy and dispose of, all property, real and personal, in possession, and to make any contract in reference to it, and to bind herself personally, and to sue and be sued with all the rights and incidents thereof, as if the wife were not married.

(b) All of the statutes of limitation that apply in favor of or against a feme sole, and the feme sole's property, shall apply and operate in favor of or against married women and their property.



§ 36-3-505 - Tenancies by entirety unaffected.

Nothing in § 36-3-504 shall be construed as abolishing tenancies by the entirety.






Part 6 - Domestic Abuse

§ 36-3-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abuse" means inflicting, or attempting to inflict, physical injury on an adult or minor by other than accidental means, placing an adult or minor in fear of physical harm, physical restraint, malicious damage to the personal property of the abused party, including inflicting, or attempting to inflict, physical injury on any animal owned, possessed, leased, kept, or held by an adult or minor, or placing an adult or minor in fear of physical harm to any animal owned, possessed, leased, kept, or held by the adult or minor;

(2) "Adult" means any person eighteen (18) years of age or older, or who is otherwise emancipated;

(3) (A) "Court," in counties having a population of not less than two hundred thousand (200,000) nor more than eight hundred thousand (800,000), according to the 1980 federal census or any subsequent federal census, means any court of record with jurisdiction over domestic relation matters;

(B) Notwithstanding subdivision (3)(A), "court," in counties with a metropolitan form of government with a population of more than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, means any court of record with jurisdiction over domestic relation matters and the general sessions court. In such county having a metropolitan form of government, a judicial commissioner may issue an ex parte order of protection. Nothing in this definition may be construed to grant jurisdiction to the general sessions court for matters relating to child custody, visitation, or support;

(C) "Court," in all other counties, means any court of record with jurisdiction over domestic relation matters or the general sessions court;

(D) "Court" also includes judicial commissioners, magistrates and other officials with the authority to issue an arrest warrant in the absence of a judge for purposes of issuing ex parte orders of protection when a judge of one of the courts listed in subdivisions (3)(A), (3)(B) or (3)(C) is not available;

(E) In counties having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, "court" means any court of record with jurisdiction over domestic relations matters or the general sessions criminal court. In such counties, "court" also includes judicial commissioners, magistrates and other officials with the authority to issue an arrest warrant in the absence of a judge for purposes of issuing any order of protection pursuant to this part when a judge of one of the courts listed in subdivisions (3)(A), (3)(B) or (3)(C) is not available. Nothing in this definition may be construed to grant jurisdiction to the general sessions court, both criminal and civil, for matters relating to child custody, visitation, or support;

(F) Any appeal from a final ruling on an order of protection by a general sessions court or by any official authorized to issue an order of protection under this subdivision (3) shall be to the circuit or chancery court of the county. Such appeal shall be filed within ten (10) days and shall be heard de novo;

(4) "Domestic abuse" means committing abuse against a victim, as defined in subdivision (5);

(5) "Domestic abuse victim" means any person who falls within the following categories:

(A) Adults or minors who are current or former spouses;

(B) Adults or minors who live together or who have lived together;

(C) Adults or minors who are dating or who have dated or who have or had a sexual relationship. As used herein, "dating" and "dated" do not include fraternization between two (2) individuals in a business or social context;

(D) Adults or minors related by blood or adoption;

(E) Adults or minors who are related or were formerly related by marriage; or

(F) Adult or minor children of a person in a relationship that is described in subdivisions (5)(A)-(E);

(6) "Firearm" means any weapon designed, made or adapted to expel a projectile by the action of an explosive or any device readily convertible to that use;

(7) "Petitioner" means the person alleging domestic abuse, sexual assault or stalking in a petition for an order for protection;

(8) "Preferred response" means law enforcement officers shall arrest a person committing domestic abuse unless there is a clear and compelling reason not to arrest;

(9) "Respondent" means the person alleged to have abused, stalked or sexually assaulted another in a petition for an order for protection;

(10) "Sexual assault victim" means any person, regardless of the relationship with the perpetrator, who has been subjected to, threatened with, or placed in fear of any form of rape, as defined in § 39-13-502, § 39-13-503, § 39-13-506 or § 39-13-522, or sexual battery, as defined in § 39-13-504, § 39-13-505, or § 39-13-527;

(11) "Stalking victim" means any person, regardless of the relationship with the perpetrator, who has been subjected to, threatened with, or placed in fear of the offense of stalking, as defined in § 39-17-315; and

(12) "Weapon" means a firearm or a device listed in § 39-17-1302(a)(1)-(7).



§ 36-3-602 - Application of part -- Venue.

(a) Any domestic abuse victim, stalking victim or sexual assault victim who has been subjected to, threatened with, or placed in fear of, domestic abuse, stalking, or sexual assault, may seek relief under this part by filing a sworn petition alleging domestic abuse, stalking, or sexual assault by the respondent.

(b) Any petition filed by an unemancipated person under eighteen (18) years of age shall be signed by one (1) of that person's parents or by that person's guardian. The petition may also be signed by a caseworker at a not-for-profit organization that receives funds pursuant to title 71, chapter 6, part 2 for family violence and child abuse prevention and shelters; provided, however, that a petition signed by a caseworker may not be filed against the unemancipated minor's parent or legal guardian. In such case, unless the court finds that the action would create a threat of serious harm to the minor, a copy of the petition, notice of hearing and any ex parte order of protection shall also be served on the parents of the minor child, or if the parents are not living together and jointly caring for the child, upon the primary residential parent. In cases before the juvenile court where the department of children's services is a party or where a guardian ad litem has been appointed for the child by the juvenile court, the petition may be filed on behalf of the unemancipated person by the department or the guardian ad litem.

(c) Venue for a petition for an order of protection, and all other matters relating to orders of protection, shall be in the county where the respondent resides or the county in which the domestic abuse, stalking or sexual assault occurred. If the respondent is not a resident of Tennessee, the petition may be filed in the county where the petitioner resides.



§ 36-3-603 - Duration of protection order -- Petition for protection order in divorce action.

(a) If an order of protection is ordered by a court and either the petitioner or respondent files a complaint for divorce, the order of protection shall remain in effect until the court in which the divorce action lies modifies or dissolves the order.

(b) Nothing in this section shall prohibit a petitioner from requesting relief under this section in a divorce action.



§ 36-3-604 - Forms.

(a) (1) The office of the clerk of court shall provide forms that may be necessary to seek a protection order under this part. These forms shall be limited to use in causes filed under this part and they shall be made available to all who request assistance in filing a petition. The clerk may obtain the most current forms by printing them from the web site of the administrative office of the courts.

(2) The petitioner is not limited to the use of these forms and may present to the court any legally sufficient petition in whatever form. The office of the clerk shall also assist a person who is not represented by counsel by filling in the name of the court on the petition, by indicating where the petitioner's name shall be filled in, by reading through the petition form with the petitioner, and by rendering any other assistance that is necessary for the filing of the petition. All such petitions that are filed pro se shall be liberally construed procedurally in favor of the petitioner.

(b) The administrative office of the courts, in consultation with the domestic violence coordinating council, shall develop a petition for orders of protection form, an amended order of protection form, an ex parte order of protection form and other forms that are found to be necessary and advisable. These forms shall be revised as the laws relative to orders of protection and ex parte orders of protection are amended by the general assembly. To the extent possible, the forms shall be uniform with those promulgated by surrounding states so that Tennessee forms may be afforded full faith and credit.

(c) The administrative office of the courts shall revise the petition for an order of protection form to fully advise the respondent of this part in language substantially similar to the following:

(1) If the order of protection is granted in a manner that fully complies with 18 U.S.C. § 922(g)(8), the respondent is required to terminate physical possession by any lawful means, such as transferring possession to a third party who is not prohibited from possessing firearms, of all firearms that the respondent possesses within forty-eight (48) hours of the granting of the order;

(2) It is a criminal offense for a person subject to an order of protection that fully complies with 18 U.S.C. § 922(g)(8), to possess a firearm while that order is in effect; and

(3) The issuance of an order of protection may terminate or, at least, suspend the individual's right to purchase or possess a firearm.

(d) These forms shall be used exclusively in all courts exercising jurisdiction over orders of protection.



§ 36-3-605 - Protection order -- Extension -- Hearing.

(a) Upon the filing of a petition under this part, the courts may immediately, for good cause shown, issue an ex parte order of protection. An immediate and present danger of abuse to the petitioner shall constitute good cause for purposes of this section.

(b) Within fifteen (15) days of service of such order on the respondent under this part, a hearing shall be held, at which time the court shall either dissolve any ex parte order that has been issued, or shall, if the petitioner has proved the allegation of domestic abuse, stalking or sexual assault by a preponderance of the evidence, extend the order of protection for a definite period of time, not to exceed one (1) year, unless a further hearing on the continuation of such order is requested by the respondent or the petitioner; in which case, on proper showing of cause, such order may be continued for a further definite period of one (1) year, after which time a further hearing must be held for any subsequent one-year period. Any ex parte order of protection shall be in effect until the time of the hearing, and, if the hearing is held within fifteen (15) days of service of such order, the ex parte order shall continue in effect until the entry of any subsequent order of protection issued pursuant to § 36-3-609. If no ex parte order of protection has been issued as of the time of the hearing, and the petitioner has proven the allegation of domestic abuse, stalking or sexual assault by a preponderance of the evidence, the court may, at that time, issue an order of protection for a definite period of time, not to exceed one (1) year.

(c) The court shall cause a copy of the petition and notice of the date set for the hearing on such petition, as well as a copy of any ex parte order of protection, to be served upon the respondent at least five (5) days prior to such hearing. An ex parte order issued pursuant to this part shall be personally served upon the respondent. However, if the respondent is not a resident of Tennessee, the ex parte order shall be served pursuant to §§ 20-2-215 and 20-2-216. Such notice shall advise the respondent that the respondent may be represented by counsel. In every case, unless the court finds that the action would create a threat of serious harm to the minor, when a petitioner is under eighteen (18) years of age, a copy of the petition, notice of hearing and any ex parte order of protection shall also be served on the parents of the minor child, or in the event that the parents are not living together and jointly caring for the child, upon the primary residential parent, pursuant to the requirements of this section.

(d) Within the time the order of protection is in effect, any court of competent jurisdiction may modify the order of protection, either upon the court's own motion or upon motion of the petitioner. If a respondent is properly served and afforded the opportunity for a hearing pursuant to § 36-3-612, and is found to be in violation of the order, the court may extend the order of protection up to five (5) years. If a respondent is properly served and afforded the opportunity for a hearing pursuant to § 36-3-612, and is found to be in a second or subsequent violation of the order, the court may extend the order of protection up to ten (10) years. No new petition is required to be filed in order for a court to modify an order or extend an order pursuant to this subsection (d).



§ 36-3-606 - Scope of protection order.

(a) A protection order granted under this part to protect the petitioner from domestic abuse, stalking or sexual assault may include, but is not limited to:

(1) Directing the respondent to refrain from committing domestic abuse, stalking or sexual assault or threatening to commit domestic abuse, stalking or sexual assault against the petitioner or the petitioner's minor children;

(2) Prohibiting the respondent from coming about the petitioner for any purpose, from telephoning, contacting, or otherwise communicating with the petitioner, directly or indirectly;

(3) Prohibiting the respondent from stalking the petitioner, as defined in § 39-17-315;

(4) Granting to the petitioner possession of the residence or household to the exclusion of the respondent by evicting the respondent, by restoring possession to the petitioner, or by both;

(5) Directing the respondent to provide suitable alternate housing for the petitioner when the respondent is the sole owner or lessee of the residence or household;

(6) Awarding temporary custody of, or establishing temporary visitation rights with regard to, any minor children born to or adopted by the parties;

(7) Awarding financial support to the petitioner and such persons as the respondent has a duty to support. Except in cases of paternity, the court shall not have the authority to order financial support unless the petitioner and respondent are legally married. Such order may be enforced pursuant to chapter 5 of this title;

(8) Directing the respondent to attend available counseling programs that address violence and control issues or substance abuse problems. A violation of a protection order or part of such order that directs counseling pursuant to this subdivision (a)(8) may be punished as criminal or civil contempt. Section 36-3-610(a) applies with respect to a non-lawyer general sessions judge who holds a person in criminal contempt for violating this subdivision (a)(8);

(9) Directing the care, custody, or control of any animal owned, possessed, leased, kept, or held by either party or a minor residing in the household. In no instance shall the animal be placed in the care, custody, or control of the respondent, but shall instead be placed in the care, custody or control of the petitioner or in an appropriate animal foster situation;

(10) Directing the respondent to immediately and temporarily vacate a residence shared with the petitioner, pending a hearing on the matter, notwithstanding any provision of this part to the contrary; or

(11) Directing the respondent to pay the petitioner all costs, expenses and fees pertaining to the petitioner's breach of a lease or rental agreement for residential property if the petitioner is a party to the lease or rental agreement and if the court finds that continuing to reside in the rented or leased premises may jeopardize the life, health and safety of the petitioner or the petitioner's children. Nothing in this subdivision (a)(11) shall be construed as altering the terms of, liability for, or parties to such lease or rental agreement.

(b) Relief granted pursuant to subdivisions (a)(4)-(8) shall be ordered only after the petitioner and respondent have been given an opportunity to be heard by the court.

(c) Any order of protection issued under this part shall include the statement of the maximum penalty that may be imposed pursuant to § 36-3-610 for violating such order.

(d) No order of protection made under this part shall in any manner affect title to any real property.

(e) If the petitioner is a sexual assault victim or stalking victim as defined in § 36-3-601, subdivisions (a)(4) and (5) shall not apply to such petitioner.

(f) An order of protection issued pursuant to this part shall be valid and enforceable in any county of this state.

(g) An order of protection issued pursuant to this part that fully complies with 18 U.S.C. § 922(g)(8) shall contain the disclosures set out in § 36-3-625(a).



§ 36-3-607 - Bond not required.

The court shall not require the execution of a bond by the petitioner to issue any order of protection under this part.



§ 36-3-608 - Duration of protection order -- Modification.

(a) All orders of protection shall be effective for a fixed period of time, not to exceed one (1) year.

(b) The court may modify its order at any time upon subsequent motion filed by either party together with an affidavit showing a change in circumstances sufficient to warrant the modification.



§ 36-3-609 - Copies of protection order to be issued.

(a) If the respondent has been served with a copy of the petition, notice of hearing, and any ex parte order issued pursuant to § 36-3-605(c), any subsequent order of protection shall be effective when the order is entered. For purposes of this section, an order shall be considered entered when such order is signed by:

(1) The judge and all parties or counsel;

(2) The judge and one party or counsel and contains a certificate of counsel that a copy of the proposed order has been served on all other parties or counsel; or

(3) The judge and contains a certificate of the clerk that a copy has been served on all other parties or counsel.

(b) As used in subsection (a), service upon a party or counsel shall be made by delivering to such party or counsel a copy of the order of protection, or by the clerk mailing it to the party's last known address. In the event the party's last known address is unknown and cannot be ascertained upon diligent inquiry, the certificate of service shall so state. Service by mail is complete upon mailing. In order to complete service of process in a timely manner on a party who lives outside the county where the order was issued, the clerk may transmit the order to the sheriff in the appropriate county by facsimile or other electronic transmission.

(c) Notwithstanding when an order is considered entered under subsection (a), if the court finds that the protection of the petitioner so requires, the court may order, in the manner provided by law or rule, that the order of protection take effect immediately.

(d) If the respondent has been served with a copy of the petition, notice of hearing, and any ex parte order issued pursuant to § 36-3-605(c), an order of protection issued pursuant to this part after a hearing shall be in full force and effect against the respondent from the time it is entered regardless of whether the respondent is present at the hearing.

(e) A copy of any order of protection and any subsequent modifications or dismissal shall be issued to the petitioner, the respondent, and the local law enforcement agencies having jurisdiction in the area where the petitioner resides. Upon receipt of the copy of the order of protection or dismissal from the issuing court or clerk's office, the local law enforcement agency shall take any necessary action to immediately transmit it to the national crime information center.



§ 36-3-610 - Violation of order or consent agreement -- Civil or criminal contempt -- Financial penalty.

(a) Upon violation of the order of protection or a court-approved consent agreement, the court may hold the defendant in civil or criminal contempt and punish the defendant in accordance with the law. A judge of the general sessions court shall have the same power as a court of record to punish the defendant for contempt when exercising jurisdiction pursuant to this part or when exercising concurrent jurisdiction with a court of record. A judge of the general sessions court who is not a licensed attorney shall appoint an attorney referee to hear charges of criminal contempt.

(b) (1) In addition to the authorized punishments for contempt of court, the judge may assess any person who violates an order of protection or a court-approved consent agreement a civil penalty of fifty dollars ($50.00). The judge may further order that any support payment made pursuant to an order of protection or a court-approved consent agreement be made under an income assignment to the clerk of court.

(2) The judge upon finding a violation of an order of protection or a court-approved consent order shall require a bond of the respondent until such time as the order of protection expires. Such bond shall not be less than two thousand five hundred dollars ($2,500) and shall be payable upon forfeit as provided. Bond shall be set at whatever the court determines is necessary to reasonably assure the safety of the petitioner as required. Any respondent for whom bond has been set may deposit with the clerk of the court before which the proceeding is pending a sum of money in cash equal to the amount of the bond. The clerk of the court may deposit funds received in lieu of bonds, or any funds received from the forfeiture of bonds, in an interest bearing account. Any interest received from such accounts shall be payable to the office of the clerk. Failure to comply with this subsection (b) may be punished by the court as a contempt of court as provided in title 29, chapter 9.

(3) If a respondent posting bond under this subsection (b) does not comply with the conditions of the bond, the court having jurisdiction shall enter an order declaring the bond to be forfeited. Notice of the order of forfeiture shall be mailed forthwith by the clerk to the respondent at the respondent's last known address. If the respondent does not within thirty (30) days from the date of the forfeiture satisfy the court that compliance with the conditions of the bond was met, the court shall enter judgment for the state against the defendant for the amount of the bond and costs of the court proceedings. The judgment and costs may be enforced and collected in the same manner as a judgment entered in a civil action.

(4) Nothing in this section shall be construed to limit or affect any remedy in effect on July 1, 2010.

(c) Upon collecting the civil penalty imposed by subsection (b), the clerk shall, on a monthly basis, send the money to the state treasurer who shall deposit it in the domestic violence community education fund created by § 36-3-616.

(d) The proceeds of a judgment for the amount of the bond pursuant to this section shall be paid quarterly to the administrative office of the courts. The quarterly payments shall be due on the fifteenth day of the fourth month of the year; the fifteenth day of the sixth month; the fifteenth day of the ninth month; and on the fifteenth day of the first month of the next succeeding year. The proceeds shall be allocated equally on an annual basis as follows:

(1) To provide legal representation to low-income Tennesseans in civil matters in such manner as determined by the supreme court as described in § 16-3-808(c); provided, that one fourth (1/4) of such funds shall be allocated to an appropriate statewide nonprofit organization capable of providing continuing legal education, technology support, planning assistance, resource development and other support to organizations delivering civil legal representation to indigents. The remainder shall be distributed to organizations delivering direct assistance to clients with Legal Services Corporation funding as referenced in the Tennessee State Plan for Civil Legal Justice approved in March, 2001, by the Legal Services Corporation;

(2) To the domestic violence state coordinating council, created by title 38, chapter 12;

(3) To the Tennessee Court Appointed Special Advocates Association (CASA); and

(4) To Childhelp.



§ 36-3-611 - Arrest for violation of protection order.

(a) An arrest for violation of an order of protection issued pursuant to this part may be with or without warrant. Any law enforcement officer shall arrest the respondent without a warrant if:

(1) The officer has proper jurisdiction over the area in which the violation occurred;

(2) The officer has reasonable cause to believe the respondent has violated or is in violation of an order for protection; and

(3) The officer has verified whether an order of protection is in effect against the respondent. If necessary, the police officer may verify the existence of an order for protection by telephone or radio communication with the appropriate law enforcement department.

(b) No ex parte order of protection can be enforced by arrest under this section until the respondent has been served with the order of protection or otherwise has acquired actual knowledge of such order.



§ 36-3-612 - Violation of protection order or restraining order -- Elements -- Arrest -- Notification to protected party -- Continued validity and enforceability.

(a) A person arrested for the violation of an order of protection issued pursuant to this part or a restraining order or court-approved consent agreement, shall be taken before a magistrate or the court having jurisdiction in the cause without unnecessary delay to answer a charge of contempt for violation of the order of protection, restraining order or court-approved consent agreement, and the court shall:

(1) Notify the clerk of the court having jurisdiction in the cause to set a time certain for a hearing on the alleged violation of the order of protection, restraining order or court-approved consent agreement within ten (10) working days after arrest, unless extended by the court on the motion of the arrested person;

(2) Set a reasonable bond pending the hearing on the alleged violation of the order of protection, restraining order or court-approved consent agreement; and

(3) Notify the person to whom the order of protection, restraining order or court-approved consent agreement was issued to protect and direct the party to show cause why a contempt order should issue.

(b) Either the court that originally issued the order of protection or restraining order or a court having jurisdiction over orders of protection or restraining orders in the county where the alleged violation of the order occurred shall have the authority and jurisdiction to conduct the contempt hearing required by subsection (a). If the violation is of a court-approved consent agreement, the same court that approved the agreement shall conduct the contempt hearing for any alleged violation of it. If the court conducting the contempt hearing is not the same court that originally issued the order of protection or restraining order, the court conducting the hearing shall have the same authority to punish as contempt a violation of the order of protection or restraining order as the court originally issuing the order.



§ 36-3-613 - Leaving residence or use of necessary force -- Right to relief unaffected.

(a) The petitioner's right to relief under this part is not affected by the petitioner's leaving the residence or household to avoid domestic abuse, stalking or sexual assault.

(b) The petitioner's right to relief under this part is not affected by use of such physical force against the respondent as is reasonably believed to be necessary to defend the petitioner or another from imminent physical injury, domestic abuse, or sexual assault.



§ 36-3-614 - Failure to contest parentage -- Parentage tests and comparisons.

(a) Failure of a respondent to contest paternity in any proceeding commenced pursuant to this part shall not be construed as an admission of paternity by such respondent, nor shall such failure to contest be admissible as evidence against the respondent at any pending or subsequent paternity proceeding.

(b) Where paternity is contested in a proceeding commenced pursuant to this part, if the court orders the parties to submit to any tests and comparisons to determine parentage authorized by § 24-7-112, the court may grant an order of protection pending the outcome of any such tests and comparisons.



§ 36-3-615 - Notification to victim that family or household member arrested for assault may be released on bond.

(a) After a person has been arrested for assault pursuant to § 39-13-101, aggravated assault pursuant to § 39-13-102, against a victim as defined in § 36-3-601, domestic assault pursuant to § 39-13-111, or violation of a protective order pursuant to § 39-13-113, the arresting officer shall inform the victim that the person arrested may be eligible to post bond for the offense and be released until the date of trial for the offense.

(b) Subsection (a) is solely intended to be a notification provision, and no cause of action is intended to be created thereby.



§ 36-3-616 - Domestic violence community education fund.

(a) There is hereby established a general fund reserve to be allocated through the general appropriations act, which shall be known as the domestic violence community education fund. Moneys from the fund shall be expended to fund activities authorized by this section. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund on any June 30. Any excess revenues or interest earned by such revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from such reserve shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years.

(b) The general assembly shall appropriate, through the general appropriations act, moneys from the domestic violence community education fund to the department of human services. Such appropriations shall be specifically earmarked for the purposes set out in this section.

(c) All moneys appropriated from the domestic violence community education fund shall be used exclusively by the department to provide grants to the Tennessee task force against domestic violence. The commissioner of human services shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the distribution and use of the grant funds provided by it. Such grants shall be for the purpose of providing education, training and technical assistance to communities on domestic violence.



§ 36-3-617 - Protection order -- Filing costs and assistance.

(a) (1) Notwithstanding any other law to the contrary, no domestic abuse victim, stalking victim or sexual assault victim shall be required to bear the costs, including any court costs, filing fees, litigation taxes or any other costs associated with the filing, issuance, registration, service, dismissal or nonsuit, appeal or enforcement of an ex parte order of protection, order of protection, or a petition for either such order, whether issued inside or outside the state. If the court, after the hearing on the petition, issues or extends an order of protection, all court costs, filing fees, litigation taxes and attorney fees shall be assessed against the respondent.

(2) If the court does not issue or extend an order of protection, the court may assess all court costs, filing fees, litigation taxes and attorney fees against the petitioner if the court makes the following finding by clear and convincing evidence:

(A) The petitioner is not a domestic abuse victim, stalking victim or sexual assault victim and that such determination is not based on the fact that the petitioner requested that the petition be dismissed, failed to attend the hearing or incorrectly filled out the petition; and

(B) The petitioner knew that the allegation of domestic abuse, stalking, or sexual assault was false at the time the petition was filed.

(b) (1) The clerk of the court may provide order of protection petition forms to agencies that provide domestic violence assistance.

(2) Any agency that meets with a victim in person and recommends that an order of protection be sought shall assist the victim in the completion of the form petition for filing with the clerk.

(3) No agency shall be required to provide this assistance unless it has been provided with the appropriate forms by the clerk.



§ 36-3-618 - Purpose -- Legislative intent.

The purpose of this part is to recognize the seriousness of domestic abuse as a crime and to assure that the law provides a victim of domestic abuse with enhanced protection from domestic abuse. A further purpose of this chapter is to recognize that in the past law enforcement agencies have treated domestic abuse crimes differently than crimes resulting in the same harm but occurring between strangers. Thus, the general assembly intends that the official response to domestic abuse shall stress enforcing the laws to protect the victim and prevent further harm to the victim, and the official response shall communicate the attitude that violent behavior is not excused or tolerated.



§ 36-3-619 - Officer response -- Primary aggressor -- Factors -- Reports -- Notice to victim of legal rights.

(a) If a law enforcement officer has probable cause to believe that a person has committed a crime involving domestic abuse, whether the crime is a misdemeanor or felony, or was committed within or without the presence of the officer, the preferred response of the officer is arrest.

(b) If a law enforcement officer has probable cause to believe that two (2) or more persons committed a misdemeanor or felony, or if two (2) or more persons make complaints to the officer, the officer shall try to determine who was the primary aggressor. Arrest is the preferred response only with respect to the primary aggressor. The officer shall presume that arrest is not the appropriate response for the person or persons who were not the primary aggressor. If the officer believes that all parties are equally responsible, the officer shall exercise such officer's best judgment in determining whether to arrest all, any or none of the parties.

(c) To determine who is the primary aggressor, the officer shall consider:

(1) The history of domestic abuse between the parties;

(2) The relative severity of the injuries inflicted on each person;

(3) Evidence from the persons involved in the domestic abuse;

(4) The likelihood of future injury to each person;

(5) Whether one (1) of the persons acted in self-defense; and

(6) Evidence from witnesses of the domestic abuse.

(d) A law enforcement officer shall not:

(1) Threaten, suggest, or otherwise indicate the possible arrest of all parties to discourage future requests for intervention by law enforcement personnel; or

(2) Base the decision of whether to arrest on:

(A) The consent or request of the victim; or

(B) The officer's perception of the willingness of the victim or of a witness to the domestic abuse to testify or participate in a judicial proceeding.

(e) When a law enforcement officer investigates an allegation that domestic abuse occurred, the officer shall make a complete report and file the report with the officer's supervisor in a manner that will permit data on domestic abuse cases to be compiled. If a law enforcement officer decides not to make an arrest or decides to arrest two (2) or more parties, the officer shall include in the report the grounds for not arresting anyone or for arresting two (2) or more parties.

(f) Every month, the officer's supervisor shall forward the compiled data on domestic abuse cases to the administrative director of the courts.

(g) When a law enforcement officer responds to a domestic abuse call, the officer shall:

(1) Offer to transport the victim to a place of safety, such as a shelter or similar location or the residence of a friend or relative, unless it is impracticable for the officer to transport the victim, in which case the officer shall offer to arrange for transportation as soon as practicable;

(2) Advise the victim of a shelter or other service in the community; and

(3) Give the victim notice of the legal rights available by giving the victim a copy of the following statement:

IF YOU ARE THE VICTIM OF DOMESTIC ABUSE, you have the following rights:

1. You may file a criminal complaint with the district attorney general (D.A.).

2. You may request a protection order. A protection order may include the following:

(A) An order preventing the abuser from committing further domestic abuse against you;

(B) An order requiring the abuser to leave your household;

(C) An order preventing the abuser from harassing you or contacting you for any reason;

(D) An order giving you or the other parent custody of or visitation with your minor child or children;

(E) An order requiring the abuser to pay money to support you and the minor children if the abuser has a legal obligation to do so; and

(F) An order preventing the abuser from stalking you.

The area crisis line is ______________________

The following domestic abuse shelter/programs are available to you:

______________________

______________________

(4) Offer to transport the victim to the location where arrest warrants are issued in that city or county and assist the victim in obtaining an arrest warrant against the alleged abuser.



§ 36-3-620 - Seizure of weapons in possession of alleged domestic abuser.

(a) (1) If a law enforcement officer has probable cause to believe that a criminal offense involving domestic abuse against a victim, as defined in § 36-3-601, has occurred, the officer shall seize all weapons that are alleged to have been used by the abuser or threatened to be used by the abuser in the commission of a crime.

(2) Incident to an arrest for a crime involving domestic abuse against a victim, as defined in § 36-3-601, a law enforcement officer may seize a weapon that is in plain view of the officer or discovered pursuant to a consensual search, if necessary for the protection of the officer or other persons; provided, that a law enforcement officer is not required to remove a weapon such officer believes is needed by the victim for self defense.

(b) The provisions of § 39-17-1317, relative to the disposition of confiscated weapons, shall govern all weapons seized pursuant to this section that were used or threatened to be used by the abuser to commit the crime; provided, that if multiple weapons are seized, the court shall have the authority to confiscate only the weapon or weapons actually used or threatened to be used by the abuser to commit the crime. All other weapons seized shall be returned upon disposition of the case. Also, the officer shall append an inventory of all seized weapons to the domestic abuse report that the officer files with the officer's supervisor pursuant to § 36-3-619(e).

(c) The officer's supervisor shall include the appended information on seized weapons in the compilation of data that the officer's supervisor forwards to the administrative director of the courts pursuant to § 36-3-619(f).



§ 36-3-621 - [Repealed.]

HISTORY: Acts 1996, ch. 835, § 1; 1997, ch. 459, § 2; 2007, ch. 83, §§ 1, 2; 2009, ch. 513, §§ 1-3; repealed by Acts 2012, ch. 1093, § 2, effective May 21, 2012.



§ 36-3-622 - Out-of-state protection orders.

(a) Any valid protection order related to abuse, domestic abuse, or domestic or family violence, issued by a court of another state, tribe or territory shall be afforded full faith and credit by the courts of this state and enforced as if it were issued in this state.

(b) (1) A protection order issued by a state, tribal or territorial court related to abuse, domestic abuse or domestic or family violence shall be deemed valid if the issuing court has jurisdiction over the parties and matter under the law of the issuing state, tribe or territory. There shall be a presumption in favor of validity where an order appears authentic on its face.

(2) For a foreign protection order to be valid in this state, the respondent must have been given reasonable notice and the opportunity to be heard before the order of the foreign state, tribe or territory was issued; provided, that in the case of ex parte orders, notice and opportunity to be heard must have been given as soon as possible after the order was issued, consistent with due process.

(3) Failure to provide reasonable notice and the opportunity to be heard shall be an affirmative defense to any charge or process filed seeking enforcement of a foreign protection order.

(c) A petitioner may present a certified copy of a foreign order of protection to a court having jurisdiction of orders of protection in the county in which the petitioner believes enforcement may be necessary. The clerk of such court shall receive the certified copies of any foreign order of protection and any supporting documents used to show the validity of such order and shall maintain such orders, along with any submitted documents. No costs, fees or taxes shall be charged by the clerks for this service. If an enforcement action is instituted in the court pursuant to any such order, the clerk shall file the order and shall otherwise treat the enforcement action as a case, except that all court costs, fees and litigation taxes shall be taxed by the judge at the adjudication of the enforcement action. It shall be a defense to any action taken for the enforcement of such order that the order is not valid as provided in subsection (b) or (d). No person shall present a foreign order of protection to a clerk that the person knows to no longer be in effect. A foreign order of protection shall continue in effect for the period of time specified in the order, and, if no time limitation is so specified, then the order shall continue in effect for a period of one (1) year from the date on which it is first presented to a Tennessee court pursuant to subsection (c); provided, that a continuation of any such order may be granted by the court subject to the requirements set forth in § 36-3-605.

(d) A protection order entered against both the petitioner and respondent shall not be enforceable against the petitioner in a foreign jurisdiction unless:

(1) The respondent filed a cross- or counter-petition, or a complaint or other written pleading was filed seeking such a protection order; and

(2) The issuing court made specific findings of domestic or family violence against the petitioner.

(e) The clerk shall be under no obligation to make a determination as to the validity of such orders or documentation, but shall forward a copy of the foreign protection order and any supporting documentation filed with the order to the local police or sheriff's office, as provided for in § 36-3-609.

(f) Upon request, the clerk shall provide a copy of the order to the person offering the same showing proof of receipt by the clerk's office.

(g) Regardless of whether a foreign order of protection has been filed in this state pursuant to this section, a law enforcement officer may rely upon a copy of any such protection order that has been provided to the officer by any source and may also rely upon the statement of any person protected by a foreign order that the order remains in effect. A law enforcement officer acting in good faith shall be immune from civil and criminal liability in any action in connection with a court's finding that the foreign order was for any reason not enforceable.



§ 36-3-623 - Confidentiality of records of shelters or centers.

The records of domestic violence shelters and rape crisis centers shall be treated as confidential by the records custodian of such shelters or centers, unless:

(1) The individual to whom the records pertain authorizes their release; or

(2) A court approves a subpoena for the records, subject to such restrictions as the court may impose, including in camera review.



§ 36-3-624 - Death review teams established -- Protocol -- Composition of teams -- Disclosure of communications -- Authority to subpoena.

(a) A county may establish an interagency domestic abuse death review team to assist local agencies in identifying and reviewing domestic abuse deaths, including homicides and suicides, and facilitating communication among the various agencies involved in domestic abuse cases.

(b) For purposes of this section, "domestic abuse" has the meaning set forth in § 36-3-601.

(c) A county may develop a protocol that may be used as a guideline to assist coroners and other persons who perform autopsies on domestic abuse victims in the identification of domestic abuse, in the determination of whether domestic abuse contributed to death or whether domestic abuse had occurred prior to death but was not the actual cause of death, and in the proper written reporting procedures for domestic abuse, including the designation of the cause and mode of death.

(d) County domestic abuse death review teams may be comprised of, but not limited to, the following:

(1) Experts in the field of forensic pathology;

(2) Medical personnel with expertise in domestic violence abuse;

(3) Coroners and medical examiners;

(4) Criminologists;

(5) District attorneys general and city attorneys;

(6) Domestic abuse shelter staff;

(7) Legal aid attorneys who represent victims of abuse;

(8) A representative of the local bar association;

(9) Law enforcement personnel;

(10) Representatives of local agencies that are involved with domestic abuse reporting;

(11) County health department staff who deal with domestic abuse victims' health issues;

(12) Representatives of local child abuse agencies; and

(13) Local professional associations of persons described in subdivisions (d)(1)-(10), inclusive.

(e) An oral or written communication or a document shared within or produced by a domestic abuse death review team related to a domestic abuse death is confidential and not subject to disclosure or discoverable by a third party. An oral or written communication or a document provided by a third party to a domestic abuse death review team is confidential and not subject to disclosure or discoverable by a third party. Notwithstanding the foregoing, recommendations of a domestic abuse death review team upon the completion of a review may be disclosed at the discretion of a majority of the members of a domestic abuse death review team.

(f) To complete a review of a domestic abuse death, whether confirmed or suspected, each domestic abuse death review team shall have access to and subpoena power to obtain all records of any nature maintained by any public or private entity that pertain to a death being investigated by the team. Such records include, but are not limited to, police investigations and reports, medical examiner investigative data and reports, and social service agency reports, as well as medical records maintained by a private health care provider or health care agency. Any entity or individual providing such information to the local team shall not be held liable for providing the information.



§ 36-3-625 - Disclosures to respondent regarding firearms possession upon issuance of an order of protection -- Orders and instructions to respondent -- Affidavit of firearms dispossession -- Lawful means of dispossession of firearms -- Offense of failure to dispossess firearms.

(a) Upon issuance of an order of protection that fully complies with 18 U.S.C. § 922(g)(8), the order shall include on its face the following disclosures:

(1) That the respondent is required to dispossess the respondent by any lawful means, such as transferring possession to a third party who is not prohibited from possessing firearms, of all firearms the respondent possesses within forty-eight (48) hours of the issuance of the order;

(2) That the respondent is prohibited from possessing a firearm for so long as the order of protection or any successive order of protection is in effect, and may reassume possession of the dispossessed firearm at such time as the order expires or is otherwise no longer in effect; and

(3) Notice of the penalty for any violation of this section and § 39-17-1307(f).

(b) The court shall then order and instruct the respondent:

(1) To terminate the respondent's physical possession of the firearms in the respondent's possession by any lawful means, such as transferring possession to a third party who is not prohibited from possessing firearms, within forty-eight (48) hours;

(2) To complete and return the affidavit of firearm dispossession form created pursuant to subsection (e), which the court may provide the respondent or direct the respondent to the administrative office of the courts' web site; and

(3) That if the respondent possesses firearms as business inventory or that are registered under the National Firearms Act, compiled in 26 U.S.C. §§ 5801 et seq., there are additional statutory provisions that may apply and shall include these additional provisions in the content of the order.

(c) Upon issuance of the order of protection, its provisions and date and time of issuance shall be transmitted to the sheriff and all local law enforcement agencies in the county where the respondent resides.

(d) When the respondent is lawfully dispossessed of firearms as required by this section, the respondent shall complete an affidavit of firearms dispossession form created pursuant to subsection (e) and return it to the court issuing the order of protection.

(e) The affidavit of firearms dispossession form shall be developed by the domestic violence state coordinating council, in consultation with the administrative office of the courts. Upon completion, the form shall be posted on the web site of the administrative office of the courts where it can be copied by respondents or provided to them by the court or the court clerk.

(f) In determining what a lawful means of dispossession is:

(1) If the dispossession, including, but not limited to, the transfer of weapons registered under the National Firearms Act, compiled in 26 U.S.C. §§ 5801 et seq., that requires the approval of any state or federal agency prior to the transfer of the firearm, the respondent may comply with the dispossession requirement by having the firearm or firearms placed into a safe or similar container that is securely locked and to which the respondent does not have the combination, keys or other means of normal access.

(2) If the respondent is licensed as a federal firearms dealer or a responsible party under a federal firearms license, the determination of whether such an individual possesses firearms that constitute business inventory under the federal license shall be determined based upon the applicable federal statutes or the rules, regulations and official letters, rulings and publications of the bureau of alcohol, tobacco, firearms and explosives. The order of protection shall not require the surrender or transfer of the inventory if there are one (1) or more individuals who are responsible parties under the federal license who are not the respondent subject to the order of protection.

(g) A firearm subject to this section shall not be forfeited as provided in § 39-17-1317, unless the possession of the firearm prior to the entry of the order of protection constituted an independent crime of which the respondent has been convicted or the firearms are abandoned by the respondent.

(h) (1) It is an offense for a person subject to an order of protection that fully complies with 18 U.S.C. § 922(g)(8) to knowingly fail to surrender or transfer all firearms the respondent possesses as required by this section.

(2) A violation of subdivision (h)(1) is a Class A misdemeanor and each violation shall constitute a separate offense.

(3) If the violation of subdivision (h)(1) also constitutes a violation of § 39-13-113(h) or § 39-17-1307(f), the respondent may be charged and convicted under any or all such sections.






Part 7 - Alienation of Affections

§ 36-3-701 - Tort action abolished.

The common law tort action of alienation of affections is hereby abolished.









Chapter 4 - Divorce and Annulment

§ 36-4-101 - Grounds for divorce from bonds of matrimony.

(a) The following are causes of divorce from the bonds of matrimony:

(1) Either party, at the time of the contract, was and still is naturally impotent and incapable of procreation;

(2) Either party has knowingly entered into a second marriage, in violation of a previous marriage, still subsisting;

(3) Either party has committed adultery;

(4) Willful or malicious desertion or absence of either party, without a reasonable cause, for one (1) whole year;

(5) Being convicted of any crime that, by the laws of the state, renders the party infamous;

(6) Being convicted of a crime that, by the laws of the state, is declared to be a felony, and sentenced to confinement in the penitentiary;

(7) Either party has attempted the life of the other, by poison or any other means showing malice;

(8) Refusal, on the part of a spouse, to remove with that person's spouse to this state, without a reasonable cause, and being willfully absent from the spouse residing in Tennessee for two (2) years;

(9) The woman was pregnant at the time of the marriage, by another person, without the knowledge of the husband;

(10) Habitual drunkenness or abuse of narcotic drugs of either party, when the spouse has contracted either such habit after marriage;

(11) The husband or wife is guilty of such cruel and inhuman treatment or conduct towards the spouse as renders cohabitation unsafe and improper, which may also be referred to in pleadings as inappropriate marital conduct;

(12) The husband or wife has offered such indignities to the spouse's person as to render the spouse's position intolerable, and thereby forced the spouse to withdraw;

(13) The husband or wife has abandoned the spouse or turned the spouse out of doors for no just cause, and has refused or neglected to provide for the spouse while having the ability to so provide;

(14) Irreconcilable differences between the parties; and

(15) For a continuous period of two (2) or more years that commenced prior to or after April 18, 1985, both parties have lived in separate residences, have not cohabited as man and wife during such period, and there are no minor children of the parties.

(b) A complaint or petition for divorce on any ground for divorce listed in this section must have been on file for sixty (60) days before being heard if the parties have no unmarried child under eighteen (18) years of age, and must have been on file at least ninety (90) days before being heard if the parties have an unmarried child under eighteen (18) years of age. The sixty-day or ninety-day period shall commence on the date the complaint or petition is filed.



§ 36-4-102 - Legal separation.

(a) A party who alleges grounds for divorce from the bonds of matrimony may, as an alternative to filing a complaint for divorce, file a complaint for legal separation. Such complaint shall set forth the grounds for legal separation in substantially the language of § 36-4-101 and pray only for legal separation or for such other and further relief to which complainant may think to be entitled. The other party may deny the existence of grounds for divorce but, unless the other party specifically objects to the granting of an order of legal separation, the court shall declare the parties to be legally separated.

(b) If the other party specifically objects to legal separation, the court may, after a hearing, grant an order of legal separation, notwithstanding such objections if grounds are established pursuant to § 36-4-101. The court also has the power to grant an absolute divorce to either party where there has been an order of legal separation for more than two (2) years upon a petition being filed by either party that sets forth the original order for legal separation and that the parties have not become reconciled. The court granting the divorce shall make a final and complete adjudication of the support and property rights of the parties. However, nothing in this subsection (b) shall preclude the court from granting an absolute divorce before the two-year period has expired.

(c) Legal separation shall not affect the bonds of matrimony but shall permit the parties to cease matrimonial cohabitation. The court may provide for matters such as child custody, visitation, support and property issues during legal separation upon motion by either party or by agreement of the parties.

(d) Notwithstanding this section, a party who can establish grounds for divorce from the bonds of matrimony pursuant to § 36-4-101 shall be entitled to an absolute divorce pursuant to this chapter.



§ 36-4-103 - Irreconcilable differences -- Procedure.

(a) (1) In all divorces sought because of irreconcilable differences between the parties, if the defendant is a nonresident, personal service may be effectuated by service upon the secretary of state pursuant to § 20-2-215.

(2) In lieu of service of process, the defendant may enter into a written notarized marital dissolution agreement with plaintiff that makes specific reference to a pending divorce by a court and docket number, or states that the defendant is aware that one will be filed in this state and that the defendant waives further service and waives filing an answer to the complaint. Such waiver of service shall be valid for a period of one hundred eighty (180) days from the date the last party signs the agreement. The agreement may include the obligation and payment of alimony, in solido or in futuro, to either of the parties, any other law notwithstanding. The signing of such an agreement shall be in lieu of service of process for the period such waiver is valid and shall constitute a general appearance before the court and answer that shall give the court personal jurisdiction over the defendant, and constitute a default judgment for the purpose of granting a divorce on the grounds of irreconcilable differences.

(3) No divorce heretofore granted shall be invalid because the agreement was signed and notarized or acknowledged prior to filing under prior law before the action was filed.

(b) No divorce shall be granted on the ground of irreconcilable differences unless the court affirmatively finds in its decree that the parties have made adequate and sufficient provision by written agreement for the custody and maintenance of any children of that marriage and for the equitable settlement of any property rights between the parties. If the court does not affirmatively find that the agreement is sufficient or equitable, the cause shall be continued by the court to allow further disposition by the petitioner. If both parties are present at the hearing, they may, at that time, ratify any amendments the court may have to the agreement. The amended agreement shall then become a part of the decree. The agreement shall be incorporated in the decree or incorporated by reference, and such decree may be modified as other decrees for divorce.

(c) (1) Bills for divorce on the ground of irreconcilable differences must have been on file for sixty (60) days before being heard if the parties have no unmarried child under eighteen (18) years of age, and must have been on file at least ninety (90) days before being heard if the parties have an unmarried child under eighteen (18) years of age. The sixty-day or ninety-day period bills for divorce that must be on file shall commence on the date the original bill was filed and not on the date the bill was amended to include the ground of irreconcilable differences.

(2) A divorce decree or order issued prior to March 22, 1996, in which the hearing for such divorce occurred before the specified time periods required by this subsection (c), shall remain valid and the parties shall remain divorced. Likewise, all other issues resolved in the divorce decree, order or agreement, such as distribution of marital property, alimony, child support and custody, shall remain valid and in full force and effect.

(d) (1) A bill of complaint for divorce where the respondent has been personally served or acknowledged as set out in subsection (a), which includes the ground of irreconcilable differences, may be taken as confessed and a final decree entered thereon, as in other cases and without corroborative proof or testimony, §§ 36-4-107 and 36-4-114 to the contrary notwithstanding.

(2) For purposes of this section, "without corroborative proof or testimony" means that the petitioner shall not be required to testify as to the material facts constituting irreconcilable differences or any attempts to reconcile such differences.

(e) If there has been a contest or denial of the grounds of irreconcilable differences, no divorce shall be granted on the grounds of irreconcilable differences. However, a divorce may be granted on the grounds of irreconcilable differences where there has been a contest or denial, if a properly executed marital dissolution agreement is presented to the court.

(f) Irreconcilable differences may be asserted as a sole ground for divorce or as an alternate ground for divorce with any other cause for divorce set out in § 36-4-101 or § 36-4-102.

(g) Notwithstanding any law to the contrary requiring mediation, the filing with the court of a properly executed marital dissolution agreement and, if there are minor children of the marriage, a properly executed parenting plan shall serve to remove any requirement that the parties shall attend mediation. If the court does not approve either the marital dissolution agreement or the parenting plan, then any requirement to attend mediation shall be reinstated as of the date of the court's rejection of either agreement.



§ 36-4-104 - Residence requirements.

(a) A divorce may be granted for any of the causes referenced in § 36-4-101 if the acts complained of were committed while the plaintiff was a bona fide resident of this state or if the acts complained of were committed out of this state and the plaintiff resided out of the state at the time, if the plaintiff or the defendant has resided in this state six (6) months next preceding the filing of the complaint.

(b) For the purposes of this section, any person in the armed services of the United States, or the spouse of any such person, who has been living in this state for a period of not less than one (1) year shall be presumed to be a resident of this state, and the presumption of residence shall be overcome only by clear and convincing evidence of a domicile elsewhere.



§ 36-4-105 - Venue.

(a) The bill or petition may be filed in the proper name of the complainant, in the chancery or circuit court or other court having divorce jurisdiction, in the county where the parties reside at the time of their separation, or in which the defendant resides, if a resident of the state; but if the defendant is a nonresident of the state or a convict, then in the county where the applicant resides.

(b) Any divorce granted prior to May 4, 1967, will not be deemed void solely on the ground that the parties to the divorce action were residents of a county or counties other than the county in which the divorce decree was entered.



§ 36-4-106 - Contents of petition for divorce and legal separation.

(a) (1) The complaint for divorce shall set forth the grounds for the divorce in substantially the language of § 36-4-101 or § 36-4-102, and pray only for a divorce from the defendant, or for a divorce and such other and further relief to which the complainant may think to be entitled. In cases wherein an answer is filed, the court shall, on motion of the defendant, require the complainant to file a bill of particulars, setting forth the facts relied on as grounds for the divorce, with reasonable certainty as to time and place.

(2) The complaint for legal separation shall set forth the grounds for legal separation in substantially the language of § 36-4-101, and pray for such further relief to which the complainant is entitled. In all cases where an answer is filed, the court shall, on motion of the defendant, require the complainant to file a bill of particulars, stating the facts relied on as a ground for legal separation, with reasonable certainty as to time and place.

(b) (1) The complainant shall also allege the full name of the husband, the full maiden name of the wife, their mailing addresses, dates and places of their birth, race or color of each spouse, number of previous marriages of each spouse, date and place of the marriage of the parties, the number of their children who are minors at the time of the filing of the complaint, and any other litigation concerning the custody of those children in this or any other state in which either party has participated, as specified in § 36-6-224. Further, at the time a complaint or pleading is filed under this part, the filing party shall, simultaneously with the initial complaint or pleading filed by that party, file with the clerk a separate document that contains the full names and social security numbers, current mailing addresses and dates of birth of the husband, the wife, and those of all children born of the marriage. The filing party shall provide to the clerk one (1) eight and one-half inch by eleven inch (81/2'' x 11'') envelope labeled with the names of the parties, which shall be marked with the docket number. The clerk shall file stamp the document and the envelope, store the document in the envelope, which shall be sealed, and place the sealed envelope in the case file. The social security numbers and other information filed with the clerk shall be available to the clerk of court for processing of documents and legal actions such as, but not limited to, divorce certificates, garnishments, and income assignments. On request, the sealed information shall be made available to the department of human services and any other agency required by law to have access to the information, and to other persons or agencies as ordered by the court. It shall be mandatory that every complaint filed under this chapter shall contain the foregoing information or that such information is provided by the parties and is contained in the court's records as described above prior to the entry of the final decree of divorce, unless it can be shown to the satisfaction of the court that such information could not be obtained by the complainant or petitioner by exercising due diligence or after the court has granted a reasonable time to amend the complaint. In lieu of a mailing address, either party may designate an agent for the service of process throughout the proceedings and, except as provided in subdivision (b)(2), the name and address of such agent shall be the only address used for the designating party in all petitions, pleadings, motions and orders relating to such divorce action.

(2) If the complainant or the defendant shows to the satisfaction of the court in which the petition is filed that the residential address of the other party is relevant and necessary in order to prove the allegations contained in the complaint or to ascertain information necessary to determine value and/or ownership of property, or to ascertain other data necessary to evaluate and agree upon a property division or custody or defend against such allegations, the court may order either party to reveal such residential address to the other party.

(3) If the complainant elects to designate an agent for service of process in lieu of the mailing address as authorized by this subsection (b) but does not designate a specific person, the complainant's attorney shall be deemed the complainant's agent for service of process.

(c) Notwithstanding any other law to the contrary, the plaintiff or other party shall not be required in those counties having a divorce proctor to file an affidavit swearing that the defendant is not in the military service where:

(1) The complaint states facts that would make the defendant ineligible for military service; or

(2) The residence address of the defendant is set forth in the complaint, and:

(A) The defendant has been personally served with service of process, or has been mailed a copy of the complaint by a divorce proctor;

(B) The defendant has actual notice of the commencement of the suit;

(C) Proof of mailing to the defendant of notice of the suit is exhibited to the court; or

(D) The defendant is represented by an attorney.

(d) Upon the filing of a petition for divorce or legal separation, and upon personal service of the complaint and summons on the respondent or upon waiver and acceptance of service by the respondent, the following temporary injunctions shall be in effect against both parties until the final decree of divorce or order of legal separation is entered, the petition is dismissed, the parties reach agreement, or until the court modifies or dissolves the injunction, written notice of which shall be served with the complaint:

(1) (A) An injunction restraining and enjoining both parties from transferring, assigning, borrowing against, concealing or in any way dissipating or disposing, without the consent of the other party or an order of the court, of any marital property. Nothing herein is intended to preclude either of the parties from seeking broader injunctive relief from the court.

(B) Expenditures from current income to maintain the marital standard of living and the usual and ordinary costs of operating a business are not restricted by this injunction. Each party shall maintain records of all expenditures, copies of which shall be available to the other party upon request.

(2) An injunction restraining and enjoining both parties from voluntarily canceling, modifying, terminating, assigning, or allowing to lapse for nonpayment of premiums, any insurance policy, including, but not limited to, life, health, disability, homeowners, renters, and automobile, where such insurance policy provides coverage to either of the parties or the children, or that names either of the parties or the children as beneficiaries without the consent of the other party or an order of the court. "Modifying" includes any change in beneficiary status.

(3) An injunction restraining both parties from harassing, threatening, assaulting or abusing the other and from making disparaging remarks about the other to or in the presence of any children of the parties or to either party's employer.

(4) An injunction restraining and enjoining both parties from hiding, destroying or spoiling, in whole or in part, any evidence electronically stored or on computer hard drives or other memory storage devices.

(5) An injunction restraining both parties from relocating any children of the parties outside the state of Tennessee, or more than fifty (50) miles from the marital home, without the permission of the other party or an order of the court, except in the case of a removal based upon a well-founded fear of physical abuse against either the fleeing parent or the child. In such cases, upon request of the nonrelocating parent, the court will conduct an expedited hearing, by telephone conference if appropriate, to determine the reasonableness of the relocation and to make such other orders as appropriate.

(6) The provisions of these injunctions shall be attached to the summons and the complaint and shall be served with the complaint. The injunctions shall become an order of the court upon fulfillment of the requirements of this subsection (d). However, nothing in this subsection (d) shall preclude either party from applying to the court for further temporary orders, an expanded temporary injunction, or modification or revocation of this temporary injunction.

(7) The temporary injunctions provided in this section shall only apply to the spousal parties named in the petition and shall not apply to any third party named in the petition; provided, however, that nothing in this subsection (d) shall preclude any party from applying to the court for an order of injunctive or extraordinary relief against any other party named in any petition as provided by law or rule.



§ 36-4-107 - Verification of petition -- Effect of noncompliance.

(a) The bill or petition, except those seeking a divorce from the bonds of matrimony on the grounds of irreconcilable differences, shall be verified by an affidavit, upon oath or affirmation, before a general sessions court judge, notary public or the judge or clerk of the court, or as provided in §§ 58-1-605 -- 58-1-607, that the facts stated in the bill are true to the best of the complainant's knowledge and belief for the causes mentioned in the bill. The authority conferred in §§ 58-1-605 -- 58-1-607 may be exercised beyond the continental limits of the United States.

(b) If the issue of whether the affidavit contains the complainant's verification that the complaint is not made out of levity or in collusion with the defendant is not raised at trial, each party waives the right to contest such issue on appeal.

(c) A divorce decree or order issued prior to March 22, 1996, in which the bill or petition for such divorce did not include the affidavit of verification required by this section shall remain valid and the parties shall remain divorced. Likewise, all other issues resolved in the divorce decree, order or agreement, such as distribution of marital property, alimony, child support and custody, shall remain valid and in full force and effect.



§ 36-4-108 - Security for costs -- Service of process.

(a) The complainant, upon giving security for costs, or otherwise complying with the law, shall have the usual process to compel the defendant to appear and answer the bill, or it may be taken for confessed, as in other chancery cases.

(b) In actions for annulment of marriage, service on the defendant may be by subpoena or by publication as in divorce cases.



§ 36-4-109 - Time for hearing.

If the subpoena to answer has been served upon the defendant, or if publication has been completed as required by law, the cause may be set for hearing and tried at the first term of court thereafter.



§ 36-4-110 - Appearance and answer.

The defendant may appear according to the rules of the court and answer the bill upon oath or affirmation.



§ 36-4-111 - Failure to separate not a defense.

It is no impediment to a divorce that the offended spouse did not leave the marital domicile or separate from the offending spouse on account of the conduct of the offending spouse.



§ 36-4-112 - Defense when ground is adultery.

If the cause assigned for the divorce is adultery, it is a good defense and perpetual bar to the same if the defendant alleges and proves that:

(1) The complainant has been guilty of like act or crime;

(2) The complainant has admitted the defendant into conjugal society and embraces after knowledge of the criminal act;

(3) The complainant, if the husband, allowed the wife's prostitutions and received hire for them; or

(4) The husband exposed the wife to lewd company, whereby the wife became ensnared to the act or crime of adultery.



§ 36-4-113 - Issues -- Trial by jury -- New trial.

Issues may be made up at the request of either party upon matters of fact charged in the bill or petition and denied in the answer, and be tried by a jury in presence of the court, and a new trial may be granted of the issues, should the court deem it necessary.



§ 36-4-114 - Proof required.

If the defendant admits the facts charged in the bill or petition and relied upon as the ground for a divorce, or the bill is taken for confessed, the court shall, nevertheless, before decreeing a divorce, except a divorce on the ground of irreconcilable differences, hear proof of the facts alleged as aforementioned, and either dismiss the bill or petition or grant a divorce, as the justice of the case may require.



§ 36-4-115 - Form of proof.

Either party may take proof by depositions according to the rules or orders of the court, or have the witnesses examined in open court at pleasure.



§ 36-4-116 - Affidavits of proof not required -- Sworn statements concerning financial matters required -- Sworn statements as evidence.

(a) No judge or chancellor shall require the filing of affidavits of proof from witnesses, plaintiffs, defendants, or petitioners and respondents in support of any complaint for divorce, legal separation, separate maintenance or annulment.

(b) Any such judge or chancellor may, however, require a sworn statement from such persons relative or pertaining to the income of the parties, their expenses, any real or personal property in which the parties have an interest and the extent of such parties' interest therein, and such sworn statement shall be admissible as evidence of the truth of the contents.



§ 36-4-117 - Proof when ground is spouse's refusal to remove to this state.

If the divorce is sought by the complainant spouse on the ground of the defendant spouse's refusal to remove with the complainant spouse to this state, and of the defendant spouse's willful absence for two (2) years without reasonable cause, the complainant spouse shall prove endeavors to induce the defendant spouse to live with the complainant spouse after the separation, and that the complainant spouse did not remove from the state where the complainant spouse resided for the purpose of obtaining a divorce.



§ 36-4-118 - Proof when ground is conviction of crime.

The proof that the defendant is a convict, or is sentenced to the penitentiary, if that is the cause relied upon for the divorce, shall be by the record of the conviction and sentence.



§ 36-4-119 - Decree of court generally.

If, upon hearing the cause, the court is satisfied that the complainant is entitled to relief, it may be granted either by pronouncing the marriage void from the beginning, or by dissolving it forever and freeing each party from the obligations thereof, or by a separation for a limited time.



§ 36-4-120 - Decree of court in action brought under § 36-4-102.

(a) If the cause assigned for a divorce is that specified in § 36-4-101(a)(11), the defendant may make defense by alleging and proving the ill conduct of the complainant as a justifiable cause for the conduct complained of, and on making out the defense to the satisfaction of the court, the bill may be dismissed with or without costs, in the discretion of the court.

(b) But, if the court is of the opinion that the complainant is entitled to relief, it may be granted, according to the prayer of the bill, by annulling the marriage, or by ordering a separation, perpetual or temporary, or such other decree as the nature and circumstances of the case require.



§ 36-4-121 - Distribution of marital property.

(a) (1) In all actions for divorce or legal separation, the court having jurisdiction thereof may, upon request of either party, and prior to any determination as to whether it is appropriate to order the support and maintenance of one (1) party by the other, equitably divide, distribute or assign the marital property between the parties without regard to marital fault in proportions as the court deems just.

(2) In all actions for legal separation, the court, in its discretion, may equitably divide, distribute, or assign the marital property in whole or in part, or reserve the division or assignment of marital property until a later time. If the court makes a final distribution of marital property at the time of the decree of legal separation, any after-acquired property is separate property.

(3) To this end, the court shall be empowered to effectuate its decree by divesting and reinvesting title to such property and, where deemed necessary, to order a sale of such property and to order the proceeds divided between the parties.

(A) Any auction sale of property ordered pursuant to this section shall be conducted in accordance with title 35, chapter 5.

(B) The court may order title 35, chapter 5, to apply to any sale ordered by the court pursuant to this section.

(C) The court, in its discretion, may impose any additional conditions or procedures upon the sale of property in divorce cases as are reasonably designed to ensure that such property is sold for its fair market value.

(b) For purposes of this chapter:

(1) (A) "Marital property" means all real and personal property, both tangible and intangible, acquired by either or both spouses during the course of the marriage up to the date of the final divorce hearing and owned by either or both spouses as of the date of filing of a complaint for divorce, except in the case of fraudulent conveyance in anticipation of filing, and including any property to which a right was acquired up to the date of the final divorce hearing, and valued as of a date as near as reasonably possible to the final divorce hearing date. In the case of a complaint for legal separation, the court may make a final disposition of the marital property either at the time of entering an order of legal separation or at the time of entering a final divorce decree, if any. If the marital property is divided as part of the order of legal separation, any property acquired by a spouse thereafter is deemed separate property of that spouse. All marital property shall be valued as of a date as near as possible to the date of entry of the order finally dividing the marital property.

(B) "Marital property" includes income from, and any increase in value during the marriage of, property determined to be separate property in accordance with subdivision (b)(2) if each party substantially contributed to its preservation and appreciation, and the value of vested and unvested pension, vested and unvested stock option rights, retirement or other fringe benefit rights relating to employment that accrued during the period of the marriage.

(C) "Marital property" includes recovery in personal injury, workers' compensation, social security disability actions, and other similar actions for the following: wages lost during the marriage, reimbursement for medical bills incurred and paid with marital property, and property damage to marital property.

(D) As used in this subsection (b), "substantial contribution" may include, but not be limited to, the direct or indirect contribution of a spouse as homemaker, wage earner, parent or family financial manager, together with such other factors as the court having jurisdiction thereof may determine.

(E) Property shall be considered marital property as defined by this subsection (b) for the sole purpose of dividing assets upon divorce or legal separation and for no other purpose; and assets distributed as marital property will not be considered as income for child support or alimony purposes, except to the extent the asset will create additional income after the division.

(2) "Separate property" means:

(A) All real and personal property owned by a spouse before marriage, including, but not limited to, assets held in individual retirement accounts (IRAs) as that term is defined in the Internal Revenue Code of 1986, compiled in 26 U.S.C., as amended;

(B) Property acquired in exchange for property acquired before the marriage;

(C) Income from and appreciation of property owned by a spouse before marriage except when characterized as marital property under subdivision (b)(1);

(D) Property acquired by a spouse at any time by gift, bequest, devise or descent;

(E) Pain and suffering awards, victim of crime compensation awards, future medical expenses, and future lost wages; and

(F) Property acquired by a spouse after an order of legal separation where the court has made a final disposition of property.

(c) In making equitable division of marital property, the court shall consider all relevant factors including:

(1) The duration of the marriage;

(2) The age, physical and mental health, vocational skills, employability, earning capacity, estate, financial liabilities and financial needs of each of the parties;

(3) The tangible or intangible contribution by one (1) party to the education, training or increased earning power of the other party;

(4) The relative ability of each party for future acquisitions of capital assets and income;

(5) (A) The contribution of each party to the acquisition, preservation, appreciation, depreciation or dissipation of the marital or separate property, including the contribution of a party to the marriage as homemaker, wage earner or parent, with the contribution of a party as homemaker or wage earner to be given the same weight if each party has fulfilled its role;

(B) For purposes of this subdivision (c)(5), dissipation of assets means wasteful expenditures which reduce the marital property available for equitable distributions and which are made for a purpose contrary to the marriage either before or after a complaint for divorce or legal separation has been filed.

(6) The value of the separate property of each party;

(7) The estate of each party at the time of the marriage;

(8) The economic circumstances of each party at the time the division of property is to become effective;

(9) The tax consequences to each party, costs associated with the reasonably foreseeable sale of the asset, and other reasonably foreseeable expenses associated with the asset;

(10) The amount of social security benefits available to each spouse; and

(11) Such other factors as are necessary to consider the equities between the parties.

(d) The court may award the family home and household effects, or the right to live therein and use the household effects for a reasonable period, to either party, but shall give special consideration to a spouse having physical custody of a child or children of the marriage.

(e) (1) The court may impose a lien upon the marital real property assigned to a party, or upon such party's separate real property, or both, as security for the payment of child support.

(2) The court may impose a lien upon the marital real property assigned to a party as security for the payment of spouse support or payment pursuant to property division.

(f) (1) If, in making equitable distribution of marital property, the court determines that the distribution of an interest in a business, corporation or profession would be contrary to law, the court may make a distributive award of money or other property in order to achieve equity between the parties. The court, in its discretion, may also make a distributive award of money or other property to supplement, facilitate or effectuate a distribution of marital property.

(2) The court may provide that any distributive award payable over a period of time be secured by a lien on specific property.

(g) (1) Nothing in this section shall be construed to prevent the affirmation, ratification and incorporation in a decree of an agreement between the parties regarding the division of property.

(2) Nothing in this section shall affect validity of an antenuptial agreement that is enforceable under § 36-3-501.

(h) If an order of protection issued in or recognized by this state has been in effect or there is a court finding of domestic abuse or any criminal conviction involving domestic abuse within the marriage that is the subject of the proceeding for divorce, the court shall attribute any debt owed for any batterers' intervention or rehabilitation programs to the abuser only.



§ 36-4-122 - Costs.

The court may decree costs against either party, and may award execution for the same, or, in case any estate is sequestered, or in the power of the court, or in the hands of a receiver, it may order the costs to be paid out of such property.



§ 36-4-123 - Appeals.

Appeals in divorce cases shall be governed by the Tennessee Rules of Appellate Procedure. Pending appeal, orders and decrees of the trial court shall have the effect prescribed by the Tennessee Rules of Civil Procedure.



§ 36-4-124 - Right to remarry.

When a marriage is absolutely annulled, or dissolved, the parties shall severally be at liberty to marry again.



§ 36-4-125 - Legitimacy of children unaffected by divorce or annulment.

The annulment or dissolution of the marriage shall not in any way affect the legitimacy of the children of the same.



§ 36-4-126 - Suspension of proceedings to attempt reconciliation -- Revocation.

(a) During the pendency of any suit for absolute divorce, limited divorce or separate maintenance, the court having jurisdiction of the matter may, upon the written stipulation of both the husband and wife that they desire to attempt a reconciliation, enter an order suspending any and all orders and proceedings for such time as the court, in its discretion, may determine advisable under the circumstances, so as to permit the parties to attempt such reconciliation without prejudice to their respective rights. During the period of such suspension, the parties may resume living together as husband and wife and their acts and conduct in so doing shall not be determined a condonation of any prior misconduct.

(b) Such suspension may be revoked upon motion of either party by order of the court.



§ 36-4-127 - Expunction of divorce records upon reconciliation of parties.

Parties to any divorce proceeding, who have reconciled and dismissed their cause of action, may thereafter file an agreed sworn petition signed by both parties and notarized, requesting expunction of their divorce records. Upon the filing of such petition, the judge shall issue an order directing the clerk to expunge all records pertaining to such divorce proceedings, once all court costs have been paid. The clerk shall receive a fee of fifty dollars ($50.00) for performing such clerk's duties under this section.



§ 36-4-128 - Remarriage after spouse's two-year absence -- Effect of spouse's return.

(a) If, upon a false rumor, apparently well founded, of the death of one (1) of the parties, who has been absent two (2) whole years, the other party marries again, the party remaining single may, upon returning, insist upon a restoration of conjugal rights or upon a dissolution of the marriage, and the court shall decree accordingly, to wit: that the first marriage shall stand and the second be dissolved, or vice versa.

(b) Such bill or petition shall be filed within one (1) year after the return.



§ 36-4-129 - Stipulated grounds and/or defenses -- Grant of divorce.

(a) In all actions for divorce from the bonds of matrimony or legal separation the parties may stipulate as to grounds and/or defenses.

(b) The court may, upon stipulation to or proof of any ground of divorce pursuant to § 36-4-101, grant a divorce to the party who was less at fault or, if either or both parties are entitled to a divorce or if a divorce is to be granted on the grounds of irreconcilable differences, declare the parties to be divorced, rather than awarding a divorce to either party alone.



§ 36-4-130 - Mediation -- Confidentiality of information and documents.

(a) When the parties to a divorce action mediate the dispute, the mediator shall not divulge information disclosed to the mediator by the parties or by others in the course of mediation. All records, reports, and other documents developed for the mediation are confidential and privileged.

(b) Communications made during a mediation may be disclosed only:

(1) When all parties to the mediation agree, in writing, to waive the confidentiality of the written information;

(2) In a subsequent action between the mediator and a party to the mediation for damages arising out of the mediation;

(3) When statements, memoranda, materials and other tangible evidence are otherwise subject to discovery and were not prepared specifically for use in and actually used in the mediation;

(4) When the parties to the mediation are engaged in litigation with a third party and the court determines that fairness to the third party requires that the fact or substance of an agreement resulting from mediation be disclosed; or

(5) When the disclosure reveals abuse or neglect of a child by one (1) of the parties.

(c) The mediator shall not be compelled to testify in any proceeding, unless all parties to the mediation and the mediator agree in writing.



§ 36-4-131 - Mediation -- Waiver or extension -- Domestic abuse.

(a) Except as provided in subsections (b), (c) and (d), in any proceeding for divorce or separate maintenance, the court shall order the parties to participate in mediation.

(b) The court may waive or extend mediation pursuant to subsection (a) for reasons including, but not limited to:

(1) Any factor codified in § 36-6-409(4);

(2) Either party is unable to afford the cost of the mediation, unless the cost is waived or subsidized by the state or if the cost of mediation would be an unreasonable burden on either or both of the parties;

(3) The parties have entered into a written marital dissolution agreement or an agreed order resolving all of the pending issues in the divorce, except as provided in subsection (c);

(4) The parties have participated in a settlement conference presided over by the court or a special master;

(5) The court finds a substantial likelihood that mediation will result in an impasse; or

(6) For other cause found sufficient by the court.

(c) If the ground for the divorce is irreconcilable differences and the parties have filed with the court a properly executed marital dissolution agreement, and if there are minor children of the marriage, a properly executed parenting plan, the court shall not require the parties to attend mediation.

(d) (1) In any proceeding for divorce or separate support and maintenance, if an order of protection issued in or recognized by this state is in effect or there is a court finding of domestic abuse or any criminal conviction involving domestic abuse within the marriage that is the subject of the proceeding for divorce or separate support and maintenance, the court may order mediation or refer either party to mediation, only if:

(A) Mediation is agreed to by the victim of the alleged domestic or family violence;

(B) Mediation is provided by a certified mediator who is trained in domestic and family violence in a specialized manner that protects the safety of the victim; and

(C) The victim is permitted to have in attendance at mediation a supporting person of the victim's choice, including, but not limited to, an attorney or advocate. No victim may provide monetary compensation to a non-attorney advocate for attendance at mediation.

(2) Mediation conducted pursuant to subdivision (b)(1) shall be concluded and a report provided to the court no later than one hundred eighty (180) days from the date the complaint for divorce was filed.



§ 36-4-132 - Appointment of guardian ad litem.

(a) In an action for dissolution of marriage involving minor children, upon its own motion or upon the motion of either party, the court may appoint a guardian ad litem for any minor child of the marriage.

(b) The reasonable fees or costs of the guardian ad litem shall be borne by the parties and may be assessed by the court as it deems equitable. Such fees or costs may be waived upon motion for an indigent person.

(c) Any guardian ad litem appointed by the court pursuant to this section shall be presumed to be acting in good faith and in so doing shall be immune from any liability that might otherwise be incurred while acting within the scope of such appointment. Such immunity shall apply in all proceedings in which such guardian ad litem may act.



§ 36-4-133 - Compliance with notice of insurance termination provisions required.

On and after January 1, 2007, before entering an order or decree for a divorce or a legal separation under this title, the court shall determine that the appropriate spouse has complied with § 56-7-2366, if applicable. If the court determines that the notification process has not been followed, then the court shall consider requiring the insured or covered individual to provide a health care insurance policy for the former spouse.



§ 36-4-134 - Notice that the decree does not necessarily affect the ability of a creditor to proceed against a party or a party's property.

(a) Every final decree of divorce granted on any fault ground of divorce and every marital dissolution agreement shall contain a notice that the decree does not necessarily affect the ability of a creditor to proceed against a party or a party's property, even though the party is not responsible under the terms of the decree for an account, any debt associated with an account or any debt. The notice shall also state that it may be in a party's best interest to cancel, close or freeze any jointly held accounts.

(b) Failure to include the notice required by subsection (a) shall not affect the validity of the decree of divorce, legal separation or annulment.



§ 36-4-135 - False allegations of sexual abuse in furtherance of litigation.

Whenever a trial court finds that any person knowingly made a false allegation of sexual abuse in furtherance of litigation, in addition to any other penalties provided for by law or rule, the court may hold the accuser in contempt of court and may order the accuser to pay all litigation expenses, including, but not limited to, the reasonable attorney's fees, discretionary costs and other costs incurred by the wrongly accused party in defending against the false allegation.






Chapter 5 - Alimony and Child Support

Part 1 - General Provisions

§ 36-5-101 - Decree for support of children -- Modification -- Delinquencies -- Standing to petition -- Court costs and attorneys fees -- Means of collection -- Scientific parentage tests.

(a) (1) Upon dissolution of a marriage, whether dissolved absolutely or by a perpetual or temporary decree of separation, the court may make an order and decree for the suitable support and maintenance of the children by either spouse or out of such spouse's property, according to the nature of the case and the circumstances of the parties, the order or decree to remain in the court's control.

(2) Courts having jurisdiction of the subject matter and of the parties are hereby expressly authorized to provide for the future support of the children, in proper cases, by fixing some definite amount or amounts to be paid in monthly, semimonthly, or weekly installments, or otherwise, as circumstances may warrant, and such awards, if not paid, may be enforced by any appropriate process of the court having jurisdiction, including levy of execution.

(3) In interstate cases, jurisdiction to modify, alter or enforce orders or decrees for the support of children shall be determined in accordance with parts 20-29 of this chapter. In intrastate cases, jurisdiction to modify, alter or enforce orders or decrees for the support of children shall be determined in accordance with parts 30 and 31 of this chapter.

(4) As used in this chapter, "order," where the context requires, includes an order concerning child or medical support issued pursuant to an administrative proceeding in any other state.

(5) In establishing or enforcing any duty of support under this chapter, the court shall give full faith and credit to all paternity determinations of any other state or territory, made pursuant to a voluntary acknowledgment or pursuant to any administrative or judicial process.

(6) A voluntary acknowledgment of paternity that is completed under § 68-3-203(g), § 68-3-302, or § 68-3-305(b), or under similar provisions of another state or government, when certified by the state registrar or other governmental or institutional entity maintaining the record of the acknowledgment, shall be a basis for establishing a support order without requiring any further proceedings to establish paternity.

(7) The state of Tennessee, its officers, employees, agents or contractors, any counties, county officials, the clerks of any court, or any Title IV-D child support enforcement agency shall not be liable, in any case, to compensate any person for repayment of child support paid or for any other costs, as a result of the rescission pursuant to § 24-7-113 of any voluntary acknowledgment, or the rescission of any orders of legitimation, paternity, or support.

(8) When a court having jurisdiction determines child support pursuant to the Tennessee child support guidelines, based on either the actual income or the court's findings of an obligor's ability to earn income, the final child support order shall create an inference in any subsequent proceeding that the obligor has the ability to pay the ordered amount until such time as the obligor files an application with the court to modify the ordered amount.

(9) Where the lump sum amount of retirement or pension benefits or of balances in an individual retirement account, §§ 401(k), 403(b), 457, codified in 26 U.S.C. §§ 401(k), 403(b) and 457, respectively, or any other tax qualified account has been considered by the trial court, and determined to be marital property to be divided, the distributions of such lump sum amounts necessary to complete the division of property, whether distributed in a single payment or by periodic payments, shall not be considered income for the purpose of determining a spouse or ex-spouse's right to receive alimony or child support, but the income generated by the investment of such lump sum awards shall be considered income for such purpose.

(b) (1) Notwithstanding any other law to the contrary, neither the department of human services, nor any Title IV-D child support contractor of the department, nor any recipient of public assistance in this or any other state or territory, nor any applicant for either public assistance in this or any other state or territory or for Title IV-D child support services from the department or any other Title IV-D agency in this or any other state or territory, shall be required to demonstrate to a court or administrative tribunal that the caretaker of the child for whom child support is sought is vested with any more than physical custody of the subject child or children, in order to have standing to petition for child support from the legal parent of the child or children for whom support is sought, or to seek enforcement or modification of any existing orders involving such child or children.

(2) Legal custody of a child to whom a child support obligation is owed shall not be a prerequisite to the initiation of any support action or to the enforcement or modification of any support obligation in such cases, whether or not the obligation has been assigned to this state or any other state or territory by operation of law.

(c) (1) The court shall set a specific amount that is due each month, to be paid in one (1) or more payments as the court directs. In making any decree or order pursuant to this section, the court shall consider § 34-1-102(b). Unless the court finds otherwise, each order made under this section shall contain the current address of the parties.

(2) (A) The order or decree of the court may provide that the payments for the support of such child or children shall be paid either to the clerk of the court or directly to the spouse, or other person awarded the custody of the child or children; provided, however, that:

(i) The court shall order that all child support payments based upon an income assignment issued by the clerk be paid to the clerk of the court, except as set forth in subdivision (c)(2)(A)(ii), for child support cases that are subject to the provisions for central collection and disbursement pursuant to § 36-5-116; and

(ii) In all Title IV-D child support cases in which payment of child support is to be made by income assignment, or otherwise, and in all cases where payments made by income assignment based upon support orders entered on or after January 1, 1994, that are not Title IV-D support cases, but must be made to the central collection and disbursement unit as provided by § 36-5-116, and, except as may otherwise be allowed by § 36-5-501(a)(2)(B), the court shall only order that the support payments be made to the central collection and disbursement unit pursuant to § 36-5-116. No agreement by the parties in a parenting plan, either temporary or permanent, entered pursuant to chapter 6, part 4 of this title, or any other agreement of the parties or order of the court, except as may otherwise be allowed by § 36-5-501(a)(2)(B), shall alter the requirements for payment to the central collection and disbursement unit as required by § 36-5-116, and any provision of any parenting plan, agreement or court order providing for any other payment procedure contrary to the requirements of § 36-5-116, except as may otherwise be allowed by § 36-5-501(a)(2)(B), whether or not approved by the court, shall be void and of no effect. No credit shall be given by the court, the court clerk or the department of human services, for child support payments required by the support order that are made in contravention of such requirements; provided, however, that the department may make any necessary adjustments to the balances owed to account for changes in the Title IV-D or central collection and disbursement status of the support case.

(B) (i) (a) When the court enters an order in which the paternity of a child is determined or support is ordered, enforced or modified for a child, each individual who is a party to any action pursuant to this part shall be immediately required to file with the court and, if the case is a Title IV-D child support case, shall immediately file with the local Title IV-D child support office, for entry into the state registry of support cases, and shall update, as appropriate, the parties' and, for subdivisions (c)(2)(B)(i)(a)(1)-(B)(i)(a)(3), the child's or children's:

(1) Full name and any change in name;

(2) Date and place of birth. This information shall be filed with the court as a separate document containing the parties' and the child's or children's names, dates of birth and social security numbers. The document shall be placed in an eight and one-half inch by eleven inch (81/2'' x 11'') envelope containing the style of the case and docket number of the case and the document and envelope shall be file stamped by the clerk, and filed under seal in the case file. The document shall also be provided by the parties to the Title IV-D child support office together with the other information required in subdivisions (c)(2)(B)(i)(a)(1)-(8). The social security numbers and other information filed with the clerk shall be available to the clerk of court for processing of documents and legal actions such as, but not limited to, divorce certificates, garnishments, and income assignments. On request, the sealed information shall be made available to the department of human services and any other agency required by law to have access to the information and to other persons or agencies as ordered by the court.

(3) Residential and mailing addresses;

(4) Home telephone numbers;

(5) Driver license number;

(6) The name, address, and telephone number of the person's employer;

(7) The availability and cost of health insurance for the child; and

(8) Gross annual income.

(b) The requirements of subdivision (c)(2)(B)(i)(a) may be included in the court's order.

(ii) Each individual who is a party must update changes in circumstances of the individual for the information required by subdivision (c)(2)(B)(i)(a) within ten (10) days of the date of such change. At the time of the entry of the first order pertaining to child support after July 1, 1997, clear written notice shall be given to each party of the requirements of this subsection (c), procedures for complying with this subsection (c), and a description of the effect or failure to comply. Such requirement may be noted in the order of the court.

(iii) In any subsequent child support enforcement action, the delivery of written notice as required by Rule 5 of the Tennessee Rules of Civil Procedure, to the most recent residential or employer address shown in the court's records or the Title IV-D agency's records, as required in subdivision (c)(2)(B)(i)(a) shall be deemed to satisfy the due process requirements for notice and service of process with respect to that party, if there is a sufficient showing and the court is satisfied that a diligent effort has been made to ascertain the location and whereabouts of the party.

(iv) Upon motion of either party, upon a showing of domestic violence or the threat of such violence, the court may enter an order to withhold from public access the address, telephone number, and location of the alleged victim or victims or threatened victims of such circumstances. The clerk of the court shall withhold such information based upon the court's specific order, but may not be held liable for release of such information.

(v) In any subsequent proceeding to modify or enforce support, there shall be a rebuttable presumption that the information provided by the parties, as required by this part, has not changed, unless a party has complied with this section by updating the information with the court and, if the case is a Title IV-D child support case, with the local Title IV-D child support office.

(d) (1) All support payments that have been paid to the clerk of the court shall be distributed by the clerk, as provided in the order of the court, within ten (10) days; provided, that the payments made to the clerk of the court in Title IV-D child support cases shall be distributed and deposited pursuant to the operating agreements under subdivision (d)(3) and subdivision (d)(6), after implementation of the statewide Title IV-D child support computer system in the clerk's county, and after the appropriate notice to the clerk by the department under subdivisions (d)(3) and (6).

(2) In every child support case being processed through the state's central collection and disbursement unit, if unable to provide the information concerning an order through a computer information transfer, the clerk shall send a copy of any new order or modification of such order, prior to or along with the first payment received pursuant to such order, to the department, or its designee, within ten (10) working days.

(3) Clerks participating in the operation of the statewide Title IV-D child support computer system shall be bound by the terms of the agreement and the laws, regulations, and policies and procedures of the Title IV-D child support program for the term of the agreement, unless the agreement is canceled by the department after notice to the clerk and an opportunity to correct any deficiencies caused by failure of the clerk to comply with federal or state regulations or procedures for operation of the system within thirty (30) days of such notice. While participating in the system, the clerks shall be entitled to receive the statutory fee for the collection and handling of child support obligations under the Title IV-D program. Any child support payment subject to distribution through the state's central collection and disbursement unit that has been received by a clerk shall be sent immediately by the clerk to the department or its designee, without the necessity of a court order.

(4) The clerks of all courts involved in the collection of any child support shall cooperate with and provide any reasonable and necessary assistance to the department or its contractors in the transfer of data concerning child support to the statewide Title IV-D child support computer system.

(5) Whenever the clerk has ceased handling Title IV-D child support payments under subdivision (d)(3), and only where the context requires, all provisions in this chapter relating to the duties or actions involving the clerk shall be interpreted to substitute the department or its contractor.

(6) In all cases in which child support payments are subject to processing through the state's central collection and disbursement unit, the clerks shall, upon notice by the department, deposit all receipts of such child support payments on a daily basis to a bank account from which the state of Tennessee shall electronically debit those payments for the purpose of obtaining funds to distribute the child support obligations to the obligee.

(7) In all Title IV-D child support cases, child support payments shall be made by the obligor to the department. No credit shall be given to an obligor for any payments made by the obligor or by another person on behalf of the obligor, directly to an obligee or the obligor's child or children, unless the obligee remits the payment to the department. In the event that a Title IV-D case is instituted subsequent to the establishment of an order of child support, the department shall notify the obligor and obligee and the appropriate clerk of this fact, and all payments of child support in Title IV-D cases shall be made by the obligor to the department, without further order of the court.

(8) When an order provides for the support of two (2) or more children in a case that is subject to enforcement under Title IV-D, and at least one (1) child is a public charge, based upon receipt of temporary assistance pursuant to title 71, chapter 3, part 1, TennCare-medicaid, or foster care or other custodial services from the state of Tennessee, the child support order shall be prorated by the department for purposes of distribution of the child support to the appropriate person or agency providing care or support for the child, without the need for modification of the child support order by the court.

(e) (1) (A) In making the court's determination concerning the amount of support of any minor child or children of the parties, the court shall apply, as a rebuttable presumption, the child support guidelines, as provided in this subsection (e). If the court finds that evidence is sufficient to rebut this presumption, the court shall make a written finding that the application of the child support guidelines would be unjust or inappropriate in that particular case, in order to provide for the best interest of the child or children, or the equity between the parties. Findings that the application of the guidelines would be unjust or inappropriate shall state the amount of support that would have been ordered under the child support guidelines and a justification for the variance from the guidelines.

(B) Notwithstanding this section or any other law or rule to the contrary, if the net income of the obligor exceeds ten thousand dollars ($10,000) per month, then the custodial parent must prove, by a preponderance of the evidence, that child support in excess of the amount provided for in the child support guidelines is reasonably necessary to provide for the needs of the minor child or children of the parties. In making the court's determination, the court shall consider all available income of the obligor, as required by this chapter, and shall make a written finding that child support in excess of the amount so calculated is or is not reasonably necessary to provide for the needs of the minor child or children of the parties. In determining each party's income for the purpose of applying the child support guidelines, the court shall deduct each party's capital losses from that party's capital gains in each year.

(C) When making retroactive support awards, pursuant to the child support guidelines established pursuant to this subsection (e), in cases where the parents of the minor child are separated or divorced, but where the court has not entered an order of child support, the court shall consider the following factors as a basis for deviation from the presumption in the child support guidelines that child and medical support for the benefit of the child shall be awarded retroactively to the date of the parents' separation or divorce:

(i) Whether the remaining spouse knew or could have known of the location of the child or children who had been removed from the marital home by the abandoning spouse; or

(ii) Whether the abandoning spouse, or other caretaker of the child, intentionally, and without good cause, failed or refused to notify the remaining spouse of the location of the child following removal of the child from the marital home by the abandoning spouse; and

(iii) The attempts, if any, by the abandoning spouse, or other caretaker of the child, to notify the remaining spouse of the location of the child following removal of the child from the marital home by the abandoning spouse.

(D) In cases in which the presumption of the application of the guidelines is rebutted by clear and convincing evidence, the court shall deviate from the child support guidelines to reduce, in whole or in part, any retroactive support. The court must make a written finding that application of the guidelines would be unjust or inappropriate, in order to provide for the best interests of the child or children or the equity between the parties.

(E) Deviations shall not be granted in circumstances where, based upon clear and convincing evidence:

(i) The remaining spouse has a demonstrated history of violence or domestic violence toward the abandoning spouse, the child's caretaker or the child;

(ii) The child is the product of rape or incest of the mother by the father of the child;

(iii) The abandoning spouse has a reasonable apprehension of harm from the remaining spouse, or those acting on the remaining spouse's behalf, toward the abandoning spouse or the child; or

(iv) The remaining spouse, or those acting on the remaining spouse's behalf, has abused or neglected the child.

(F) In making any deviations from awarding child and medical support retroactively to the date of separation or divorce of the parties, the court shall make written findings of fact and conclusions of law to support the basis for the deviation, and shall include in the order the total amount of retroactive child and medical support that would have been paid retroactively to the date of separation or divorce of the parties, had a deviation not been made by the court.

(G) Nothing in this subdivision (e)(1) shall limit the right of the state of Tennessee to recover from the father or the remaining spouse expenditures made by the state for the benefit of the child, or the right, or obligation, of the Title IV-D child support agency to pursue retroactive support for the custodial parent or caretaker of the child, where appropriate.

(H) Any amounts of retroactive support ordered that have been assigned to the state of Tennessee, pursuant to § 71-3-124, shall be subject to the child support distribution requirements of 42 U.S.C. § 657. In such cases, the court order shall contain any language necessary to allow the state to recover the assigned support amounts.

(2) Beginning October 13, 1989, the child support guidelines promulgated by the department, pursuant to the rulemaking provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall be the guidelines that courts shall apply as a rebuttable presumption in child support cases.

(3) Child support guidelines shall be reviewed by the department of human services every three (3) years from the date of promulgation. The department shall make recommendations to the supreme court of any revisions needed in order to maintain compliance with the Family Support Act of 1988, and to ensure that application of the guidelines results in determinations of appropriate child support awards. A copy of the recommendations shall also be sent to the civil justice committee of the house of representatives and the health and welfare committee of the senate.

(4) (A) In addition to any other subtractions, calculations of net income under the guidelines shall take into consideration the support of any other children the obligor is legally responsible to provide. The court shall consider children of the obligor who are not included in a decree of child support, but for whom the obligor is legally responsible to provide support and is supporting, for the purposes of reducing the obligor's net income, in calculating the guideline amount, or as a reason for deviation from the guidelines.

(B) In calculating amounts of support for children under the guidelines, the court shall allocate an obligor's financial child support responsibility from the obligor's income among all children of the obligor for whom the obligor is legally responsible to provide support and is supporting, in a manner that gives equitable consideration as defined by the department's child support guidelines, to the children for whom support is being set in the case before the court and to any other children for whom the obligor is legally responsible and is supporting. The court shall require that payments, made out of that allocation for all children of the obligor for whom the obligor is legally responsible and is supporting, be made upon such consideration. Guidelines promulgated by the department shall be consistent with this subdivision (e)(4)(B).

(f) (1) Any order for child support shall be a judgment entitled to be enforced as any other judgment of a court of this state, and shall be entitled to full faith and credit in this state and in any other state. Such judgment shall not be subject to modification as to any time period or any amounts due prior to the date that an action for modification is filed and notice of the action has been mailed to the last known address of the opposing parties. If the full amount of child support is not paid by the date when the ordered support is due, the unpaid amount is in arrears, shall become a judgment for the unpaid amounts, and shall accrue interest from the date of the arrearage, at the rate of twelve percent (12%) per year. All interest that accumulates on arrearages shall be considered child support. Computation of interest shall not be the responsibility of the clerk.

(2) In addition to the remedies provided in part 5 of this chapter, but not as an alternative to those provisions, if a parent is more than thirty (30) days in arrears, the clerk of the court may, upon written application of the obligee parent, a guardian or custodian of the children, or the department of human services or its contractors in Title IV-D support cases, issue a summons or, in the discretion of the court, an attachment for such parent, setting a bond of not less than two hundred fifty dollars ($250) or, in the discretion of the court, up to the amount of the arrears, for such other proceedings as may be held in the matter. In addition, the court may, at any time, require an obligor parent to give security by bond, with sufficient sureties approved by the court, or, alternatively, in the absence of the judge from the court, approved by the clerk of the court, for payment of past, present, and future support due under the order of support. If the obligor parent thereafter fails to appear or fails without good cause to comply with the order of support, such bonds may be forfeited and the proceeds from the bonds paid to the court clerk and applied to the order of support.

(3) Absent a court order to the contrary, if an arrearage for child support or fees due as court costs exists at the time an order for child support would otherwise terminate, the order of support, or any then existing income withholding arrangement, and all amounts ordered for payment of current support or arrears, including any arrears due for court costs, shall continue in effect in an amount equal to the then existing support order or income withholding arrangement, until the arrearage and costs due are satisfied, and the court may enforce all orders for such arrearages by contempt.

(4) The order of any court or administrative tribunal directing that an obligor pay a sum certain to reduce any support arrearage shall not preclude the use, by the department of human services or its contractors in the Title IV-D child support program, of any other administrative means of collecting the remaining balance of the outstanding arrearage, including, but not limited to, income tax refund intercepts, financial institution collections, enforcement of liens, or any other method authorized by law. The use of any additional administrative means of collection by the department or its contractors in the Title IV-D child support program is expressly authorized to reduce any portion, or all, of the outstanding balance of support as shown by the department's records, and any order of the court or administrative tribunal to the contrary is without any effect whatsoever, except for such appeal as may lie from the implementation of the administrative procedure that is used to reduce the arrearage.

(5) (A) In enforcing any provision of child support, if an obligee, or the department or its contractor in Title IV-D cases, specifically prays for revocation of a license because an obligor is alleged to be in noncompliance with an order of support, or if the court determines on its own motion, or on motion of a party, that any individual party has failed to comply with a subpoena or a warrant in connection with the establishment or enforcement of an order of support, the court may find, specifically, in its order that the obligor is not in compliance with an order of support as defined by part 7 of this chapter, or it may find that an individual party has failed to comply with a subpoena or warrant in connection with the establishment or enforcement of an order of support, and may direct that any or all of the obligor's or individual party's licenses be subject to revocation, denial or suspension by the appropriate licensing authority, pursuant to part 7 of this chapter. The court shall direct the clerk to send a copy of that order to the department of human services to be sent by the department to each licensing authority specified in the order for processing and suspension, denial or revocation pursuant to § 36-5-706 and any other applicable provisions of part 7 of this chapter. Costs related to such order shall be taxed to the obligor or individual party.

(B) If the obligor whose license has been subject to subdivision (f)(5)(A) complies with the order of support, or if the individual party complies with the subpoena or warrant, the court shall enter an order making such a finding, and the clerk shall send an order immediately to the department of human services to be transmitted to each licensing authority specified in the order, which shall then immediately issue, renew or reinstate the obligor's or individual party's license, in accordance with § 36-5-707. Costs related to such order shall be taxed to the obligor or individual party, as the case may be, and shall be paid by the obligor or the individual party prior to sending the order to the department for transmission to the licensing authority.

(C) The department shall provide available information to the obligee, party or the court in actions under this subdivision (f)(5), concerning the name and address of the licensing authority or authorities of the obligor or individual party, in order to enable the enforcement of this subdivision (f)(5). The obligee or individual party, as the case may be, seeking such information shall pay a fee, as established by the department for the provision of such service. These fees may be taxed as costs to the obligor whose license has been revoked pursuant to this subdivision (f)(5), or to the individual party who has failed to comply with the warrant or subpoena.

(D) If the licensing authority fails to take appropriate action pursuant to the orders of the court under this subdivision (f)(5), the party may seek a further order from the court to direct the licensing authority to take such action, and the party may seek any appropriate court sanctions against the licensing authority.

(E) For purposes of this subdivision (f)(5), "individual party" means a party to the support action who is a person, but does not include a governmental agency, or the contractor or agent of such governmental agency, that is enforcing an order of support. "Party" may include, where the context requires, an individual person, or it may include a governmental agency or contractor or agent of such governmental agency.

(g) (1) Upon application of either party, the court shall decree an increase or decrease of support when there is found to be a significant variance, as defined in the child support guidelines established by subsection (e), between the guidelines and the amount of support currently ordered, unless the variance has resulted from a previously court-ordered deviation from the guidelines and the circumstances that caused the deviation have not changed. Any support order subject to enforcement under Title IV-D may be modified in accordance with § 36-5-103(f).

(2) The necessity to provide for the child's health care needs shall also be a basis for modification of the amount of the order, regardless of whether a modification in the amount of child support is necessary.

(3) The court shall not refuse to consider a modification of a prior order and decree as it relates to future payments of child support because the party is in arrears under that order and decree, unless the arrearage is a result of intentional action by the party.

(4) (A) Notwithstanding subdivision (g)(4)(B) and § 36-5-103(f), for the purposes of this chapter, the birth or adoption of another child for whom an obligor is legally responsible to support and is supporting shall constitute a substantial and material change of circumstances for seeking a review of the existing order to determine if the addition of such child, and any credits applicable for the addition of such child under the department's child support guidelines, would result in a significant variance under such guidelines. If the significant variance is demonstrated by the review, the amount of an existing child support order may be modified by the court.

(B) For purposes of this chapter, the significant variance established by the department of human services pursuant to the child support guidelines shall provide a lower threshold for modification of child support orders for persons whose adjusted gross incomes are within low income categories established by the department's child support guidelines. The significant variance involving low income persons shall be established by rule of the department at no more than seven and one half percent (7 1/2 %) of the difference between the current child support order and the amount of the proposed child support order.

(5) (A) In Title IV-D child support cases that the department of human services is enforcing, the department shall provide a child support obligor notice ninety (90) days prior to the eighteenth birthday of a child or children for whom the obligor is paying child support, as such birthday is indicated by the department's records.

(B) If the following conditions are met, then the obligor may seek termination of the order of support and may also request that the department, as required by federal law, assist in seeking termination of the order:

(i) The department's records demonstrate that the child for whom an order of support in a Title IV-D child support case has been entered has reached eighteen (18) years of age and has graduated from high school, or that the class of which the child is a member when the child reached eighteen (18) years of age has graduated from high school, the obligor has otherwise provided the department with written documentation of such facts, or the obligor has provided the department with written documentation that a child for whom the obligor is required to pay support has died or has married;

(ii) No other special circumstances exist, including, but not limited to, the circumstances provided for in subsection (k) regarding disabled children, that require the obligation to continue;

(iii) The obligor does not owe arrearages to the obligee parent, any guardian or custodian of the child, the department of human services, any other agency of the state of Tennessee, or any other Title IV-D agency of any state;

(iv) The costs of court have been paid; and

(v) There are no other children for whom the obligor is required to pay child support.

(C) (i) If the conditions of subdivisions (g)(5)(B)(i)-(v) exist in the Title IV-D case, as shown by the department's records, or such conditions exist based upon the written documentation provided by the obligor and verified by the department, then the department shall immediately temporarily suspend the order of support for the child who has reached majority. If the existing court order was the result of a deviation from the child support guidelines, the department shall immediately seek from the court termination of the support order for such child, and shall provide the obligee with notice of the filing of the petition to terminate such order.

(ii) If the existing order was not the result of a deviation from the child support guidelines, the department shall give notice to the obligee, and to the other obligor, of the temporary suspension of the order, based upon verification of the status of the case pursuant to subdivision (g)(5)(B), of its intent to permanently terminate the support order by an administrative order, which the department may issue for such purpose, and of the opportunity for a hearing upon the issue of permanent termination of the order.

(iii) If the obligee contests the temporary suspension of the order of support under the circumstances of subdivisions (g)(5)(B)(i)-(v) and prevails following entry of the court or administrative order, the obligor shall pay the support amounts and any other arrearages or court costs not paid as a result of the temporary suspension of the order. The administrative order shall be filed with the clerk of the court having jurisdiction of the case.

(D) (i) If the conditions of subdivisions (g)(5)(B)(i)-(iv) are met in the Title IV-D case, but there are other children for whom the obligor is still obligated to support, the department shall immediately conduct a review of the support order and shall seek the support order's adjustment, if appropriate under the child support guidelines for such children. The obligor shall continue to make child support payments, in accordance with the existing order, until the court or department modifies the order pursuant to this subdivision (g)(5)(D).

(ii) If the existing court order was the result of a deviation from the child support guidelines, the department shall seek modification of the support order from the court, and shall provide the obligee and the obligor with notice of the filing of the petition to modify such order.

(iii) If the existing order was not the result of a deviation from the child support guidelines, and the department reviews the order and determines that the order should be modified pursuant to such guidelines, then the department shall notify the parties of the department's intent to modify the support order by an administrative order, which the department may issue for such purpose, and shall notify the parties of the opportunity for a hearing on the issue of modification of the order.

(iv) The support order shall be modified as established by order of the court or the department, as required pursuant to the child support guidelines. If the modified payment amount is lower than the payment amount required prior to the modification, then the obligor shall be given credit for such amount against future payments of support for the remaining children under the order. If the modified payment amount is higher than the payment amount required prior to the modification, then the obligor shall pay the higher ordered amount from the date of entry of the order. The administrative order shall be filed with the clerk of the court having jurisdiction of the case.

(E) The department's review and adjustment process, and the administrative hearing process outlined in this subdivision (g)(5), shall comply with any other due process requirements for notice to the obligor and obligee as may otherwise be required by this chapter.

(h) (1) The court may direct the acquisition or maintenance of health insurance covering each child of the marriage and may order either party to pay all, or each party to pay a pro rata share of, the health care costs not paid by insurance proceeds. In no event shall eligibility for or receipt of medicaid or TennCare-Medicaid by the custodial parent be considered to meet the need to provide for the child's health care needs in the order, if reasonable and affordable health insurance is available.

(2) In any case in which the court enters an order of support enforced under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq. the court shall enter an order providing for health care coverage to be provided for the child or children.

(3) Section 36-5-501(a)(3) shall apply with respect to enrollment of a child in the noncustodial parent's employer-based health care plan.

(i) The court may direct either or both parties to designate the children as beneficiaries under any existing policies insuring the life of either party, and maintenance of existing policies insuring the life of either party, or the purchase and maintenance of life insurance and designation of beneficiaries.

(j) Nothing in this section shall be construed to prevent the affirmation, ratification and incorporation in a decree of an agreement between the parties as to child support. In any such agreement, the parties must affirmatively acknowledge that no action by the parties shall be effective to reduce child support after the due date of each payment, and that they understand that court approval must be obtained before child support may be reduced, unless such payments are automatically reduced or terminated under the terms of the agreement.

(k) (1) Except as provided in subdivision (k)(2), the court may continue child support beyond a child's minority for the benefit of a child who is handicapped or disabled, as defined by the Americans with Disabilities Act, compiled in 42 U.S.C. § 12101 et seq., until such child reaches twenty-one (21) years of age.

(2) Provided, that such age limitation shall not apply if such child is severely disabled and living under the care and supervision of a parent, and the court determines that it is in the child's best interest to remain under such care and supervision and that the obligor is financially able to continue to pay child support. In such cases, the court may require the obligor to continue to pay child support for such period as it deems in the best interest of the child; provided, however, that, if the severely disabled child living with a parent was disabled prior to this child attaining eighteen (18) years of age and if the child remains severely disabled at the time of entry of a final decree of divorce or legal separation, then the court may order child support regardless of the age of the child at the time of entry of the decree.

(3) In so doing, the court may use the child support guidelines.

(l) (1) The court may, in its discretion, at any time pending the suit, upon motion and after notice and hearing, make any order that may be proper to compel a spouse to pay any sums necessary to enable the other spouse to prosecute or defend the suit and to provide for the custody and support of the minor children of the parties during the pendency of the suit, and to make other orders as it deems appropriate. In making any order under this subsection (l), the court shall consider the financial needs of each spouse and the children, and the financial ability of each spouse to meet those needs and to prosecute or defend the suit.

(2) In any Title IV-D case, if the court grants relief, whether in whole or in part, to the department of human services or the department's Title IV-D contractor, or to any applicant for Title IV-D child support services, the court shall not tax any court costs against the department, the Title IV-D contractor or any applicant for child support services. The court shall not award attorney fees against the department, the Title IV-D contractor or any applicant for child support services, unless there is a clearly established violation of Rule 11 of the Tennessee Rules of Civil Procedure or for other contemptuous or other sanctionable conduct. This subdivision (l)(2) is not intended to limit the discretion of the courts to tax costs to the individual parties on non-Title IV-D issues, such as custody or visitation.

(m) No provision, finding of fact or conclusion of law in a final decree of divorce or annulment or other declaration of invalidity of a marriage that provides that the husband is not the father of a child born to the wife during the marriage or within three hundred (300) days of the entry of the final decree, or that names another person as the father of such child, shall be given preclusive effect, unless scientific tests to determine parentage are first performed and the results of the test that exclude the husband from parentage of the child or children, or that establish paternity in another person, are admitted into evidence. The results of such parentage testing shall only be admitted into evidence in accordance with the procedures established in § 24-7-112.



§ 36-5-102 - Portion of spouse's estate decreed to spouse entitled to alimony or support -- Maintenance of minor custodial parent.

(a) In cases where the court orders alimony or child support in accordance with § 36-5-101 and § 36-5-121, the court may decree to the spouse who is entitled to such alimony or child support such part of the other spouse's real and personal estate as it may think proper. In doing so, the court may have reference and look to the property that either spouse received by the other at the time of the marriage, or afterwards, as well as to the separate property secured to either by marriage contract or otherwise.

(b) In addition to child support, a judge may require the noncustodial adult parent, who is not the legal spouse of the custodial parent, to pay an amount for the maintenance and support of the custodial parent if the custodial parent of the child is a minor. Such amount shall be determined by the court based on the noncustodial parent's ability to pay and shall be in addition to any court-ordered child support. Any order requiring the non-custodial parent to pay an additional amount for the maintenance and support of the custodial parent shall continue to be effective after the custodial parent reaches eighteen (18) years of age if the custodial parent is in high school. Such order shall continue until the custodial parent marries or graduates from high school or until the class of which the custodial parent is a member when the custodial parent attains eighteen (18) years of age graduates, whichever occurs first. As used in this subsection (b), "maintenance and support of the custodial parent" may also include counseling and other special medical services needed by the custodial parent.



§ 36-5-103 - Enforcement of decree for alimony and support.

(a) (1) In addition to the remedies in part 5 of this chapter, the court shall enforce its orders and decrees by requiring the obligor to post a bond or give sufficient personal surety under § 36-5-101(f)(2) to secure past, present, and future support, unless the court finds that the payment record of the obligor parent, the availability of other remedies and other relevant factors make the bond or surety unnecessary.

(2) The court may enforce its orders and decrees by sequestering the rents and profits of the real estate of the obligor against whom such order or decree was issued, if such obligor has any, and such obligor's personal estate and choses in action, and by appointing a receiver thereof, and from time to time causing the same to be applied to the use of the obligee and the children, or by such other lawful means the court deems necessary to assure compliance with its orders, including, but not limited to, the imposition of a lien against the real and personal property of the obligor.

(b) In intrastate cases, jurisdiction to modify, alter or enforce orders or decrees for the support of children shall be determined in accordance with the provisions of parts 30 and 31 of this chapter.

(c) The plaintiff spouse may recover from the defendant spouse, and the spouse or other person to whom the custody of the child, or children, is awarded may recover from the other spouse reasonable attorney fees incurred in enforcing any decree for alimony and/or child support, or in regard to any suit or action concerning the adjudication of the custody or the change of custody of any child, or children, of the parties, both upon the original divorce hearing and at any subsequent hearing, which fees may be fixed and allowed by the court, before whom such action or proceeding is pending, in the discretion of such court.

(d) No state court order shall preclude the department of human services from implementing federal requirements for the interception of federal income tax refunds of an obligor for the payment of arrearages of child support.

(e) The commissioner of human services is expressly authorized to issue an administrative order of income assignment to the commissioner of labor and workforce development against any wages or wage benefits to which an obligor is entitled. Such administrative order shall be based upon and issued pursuant to an order from a court of competent jurisdiction or pursuant to state or local law, shall be deemed to be legal process in the nature of a garnishment pursuant to 42 U.S.C. § 659(i)(5), and shall direct the payment of child or spousal support by an obligor parent.

(1) Administrative orders of income assignment issued pursuant to the authority of this part may, in the discretion of the commissioner of human services, be delivered to a representative of the commissioner for the purpose of execution, and such representative shall have the power and authority to levy and execute such administrative order.

(2) The administrative order of income assignment authorized by this section may be directed to, and effectively served upon, the commissioner of labor and workforce development by electronically transmitted data to compel the assignment of unemployment benefits in order to satisfy the legal obligation of obligor parents to provide child support payments. The transmission of any such order by the commissioner of human services shall be certification by the commissioner of the existence of the underlying court order and that the procedural requirements for notice to the obligor parent as required by part 5 of this chapter have been satisfied. The administrative order shall show the amount to be deducted from the obligor's unemployment compensation benefits by the department of labor and workforce development so as to comply with the underlying court order, and with any applicable statutes, rules, regulations, or inter-departmental agreements and, when necessary, the order shall contain the last known address of the obligor parent.

(3) The state child support enforcement computer system records shall be the official records of child support orders and child support-related spousal support orders and payment records for purposes of this subsection (e).

(4) If it is determined that the department of labor and workforce development has erroneously or wrongfully withheld benefits from an individual and delivered such benefits to the department of human services pursuant to a commissioner's order of income assignment, the department of human services will pay the correct amount to the individual to correct the erroneous payment.

(f) (1) (A) Every three (3) years, upon request of the custodial or noncustodial parent, or any other caretaker of the child, or, if there is an assignment of support pursuant to title 71, chapter 3, part 1, upon the request of the department or upon the request of the custodial or noncustodial parent, or of any other caretaker of the child, then, in any support order subject to enforcement under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., the department shall review, and, if appropriate, seek an adjustment of the order in accordance with child support guidelines established pursuant to § 36-5-101(e) without a requirement for proof or showing of any other change in circumstances. If, at the time of the review, there is a "significant variance", as defined by the department's child support guidelines, between the current support order and the amount that would be ordered under the department's child support guidelines, the department shall seek an adjustment of the order.

(B) In the case of a request for review that is made between three-year cycles, the department shall review, and, if the requesting party demonstrates to the department that there has been a substantial change in circumstances, the department shall seek an adjustment to the support order in accordance with the guidelines established pursuant to § 36-5-101(e). For purposes of this subsection (f), a "substantial change in circumstances" shall be a "significant variance", as defined by the department's child support guidelines, between the amount of the current order and the amount that would be ordered under the department's child support guidelines.

(C) The review and adjustment in subdivisions (f)(1)(A) and (f)(1)(B) may be conducted by the court, or by the department by issuance of an administrative order by the department or its contractors.

(2) As an alternative to the method described in subdivision (f)(1) for review and adjustment, the child support order may be reviewed, and the order may be adjusted by an administrative order issued by the department or its contractors by:

(A) Applying a cost-of-living adjustment to the order in accordance with a formula developed by the department; or

(B) Using automated methods, including automated comparisons with wage data to identify orders eligible for review, conduct the review, identify orders eligible for adjustment, and apply the appropriate adjustment to the orders eligible for adjustment based upon a threshold developed by the department.

(3) The methods for adjustment of orders of support by issuance of an administrative order pursuant to this section shall be promulgated in the department's rules.

(4) The department shall give written notice to the obligor and obligee that a review of the order of support has been initiated.

(5) The department shall give written notice to the obligor and obligee of the review findings. If the department elects to seek the adjustment of the support order by issuance of an administrative order instead of by judicial order, notice of the proposed administrative adjustment to the order of support shall be sent to the last known addresses of the obligor and obligee thirty (30) calendar days prior to the issuance of the administrative order adjusting the order of support pursuant to the same procedures for service of administrative orders described in § 36-5-807.

(6) (A) The obligor and obligee shall have the right to contest the proposed administrative adjustment to the order of support within thirty (30) days of the mailing date of the notice of the proposed administrative adjustment to the order of support by filing a motion for a hearing on the proposed adjustment with the court having jurisdiction to modify the order of support and by providing notice of the hearing to the department by copy of such motion.

(B) The review by the court shall be completed within timeframes established by federal law.

(C) If the obligor or obligee contests the proposed administrative adjustment pursuant to the procedure in this subsection (f), no further administrative appeal to the department shall be available, and further appeal of the modified support order entered by the court shall be made pursuant to the Tennessee Rules of Appellate Procedure.

(7) If the obligor or obligee does not contest the proposed administrative adjustment to the order of support within thirty (30) calendar days of the mailing date of the notice of the proposed adjustment pursuant to subdivision (f)(6), the department shall issue the administrative order adjusting the order of support.

(8) A copy of an administrative order of adjustment of the child support order shall be sent to the clerk of the court that has jurisdiction of the child support order that has been administratively adjusted and it shall be filed in the court record. A copy of the order shall be sent to the obligor and the obligee by the department by general mail at the last known addresses shown in the department's records.

(9) If an order of support is adjusted by administrative order of the department pursuant to subdivision (f)(7), the obligor and obligee shall have the right to administratively appeal the adjustment by requesting the appeal to the department as provided in part 10 of this chapter. The obligor or obligee may request a stay of the administrative order pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The appeal from any decision resulting from the administrative appeal shall be to the court having jurisdiction of the support order and shall be subject to the scope of review as provided pursuant to § 36-5-1003.

(10) Notice of the right to request a review, and, if appropriate, adjust the child support order shall be sent to the obligor and the obligee by the department at least every three (3) years for a child subject to an order being enforced pursuant to Title IV-D of the Social Security Act. The notice may be included in the order.

(11) The requirement for review and adjustment may be delayed if the best interests of the child require. Such interests would include the threat of physical or emotional harm to the child if the review and adjustment were to occur or the threat of severe physical or emotional harm to the child's custodial parent or caretaker.

(g) Judgments for child support payments for each child subject to the order for child support pursuant to this part shall be enforceable without limitation as to time.



§ 36-5-104 - Failure to comply with child support order -- Criminal sanctions -- Inference of obligor's ability to pay.

(a) Any person, ordered to provide support and maintenance for a minor child or children, who fails to comply with the order or decree, may, in the discretion of the court, be punished by imprisonment in the county workhouse or county jail for a period not to exceed six (6) months.

(b) No arrest warrant shall issue for the violation of any court order of support if such violation occurred during a period of time in which the obligor was incarcerated in any penal institution and was otherwise unable to comply with the order.

(c) In addition to the sanction provided in subsection (a), the court shall have the discretion to require an individual who fails to comply with the order or decree of support and maintenance to remove litter from the state highway system, public playgrounds, public parks, or other appropriate locations for any prescribed period or to work in a recycling center or other appropriate location for any prescribed period of time in lieu of or in addition to any of the penalties otherwise provided; provided, however, that any person sentenced to remove litter from the state highway system, public playgrounds, public parks, or other appropriate locations or to work in a recycling center shall be allowed to do so at a time other than such person's regular hours of employment.

(d) In any proceeding to enforce child support, the court may apply an inference that the obligor had the ability to pay the ordered child support as set forth in § 36-5-101(a)(8).



§ 36-5-105 - Intestacy of plaintiff spouse -- Effect on alimony.

(a) (1) If the bonds of matrimony have been dissolved at the suit of the plaintiff spouse, the defendant spouse shall not be entitled to any part of the real or personal estate of the plaintiff spouse in case of such plaintiff's intestacy.

(2) Any entitlement a spouse may have to alimony shall be decided on the basis of factors set forth in § 36-5-121.

(b) However, when the cause of divorce is irreconcilable differences under § 36-4-103, subsection (a) shall not apply if the parties have entered into a written marital dissolution agreement wherein the plaintiff consents to the payment to the defendant of alimony, either in lump sum form or periodic payments; provided, that such marital dissolution agreement is approved by the court granting the decree of divorce.



§ 36-5-106 - Reports pursuant to Fair Credit Reporting Act.

(a) The department of human services or any of its Title IV-D child support contractors shall report periodically to consumer reporting agencies, as defined in the Fair Credit Reporting Act, codified in 15 U.S.C. § 1681a(f), the name of any noncustodial parent, of which the department or its Title IV-D contractors has a record, who is either current in payments of support or who is delinquent in the payment of support and the amount of the current obligation or arrears owed by such parent. Such information shall only be furnished to an entity that furnishes evidence to the department of human services that it meets the requirements to be defined as a consumer reporting agency pursuant to the Fair Credit Reporting Act.

(b) For purposes of this section, "delinquent" means any occasion on which the full amount of ordered support ordered for or on behalf of a minor child, or for a spouse or former spouse of the obligor with whom the child is living to the extent the spousal support would be included for the purposes of 42 U.S.C. § 654(4), is not paid by the due date for arrears as defined in § 36-5-101(f)(1) unless an income assignment is in effect and the payor of income is paying pursuant to § 36-5-501(g).

(c) Reports of delinquent support and the amount of the arrears shall be made only after the noncustodial parent has been notified of the intended action at the last record address required by §§ 36-5-101(c)(2)(B)(i), 36-5-805, 36-2-311, and 37-1-151(b)(4)(C)-(F) or such other address as may be known to the department, and the noncustodial parent is afforded an opportunity for an administrative hearing before the department to contest the accuracy of such information. The noncustodial parent shall file a written request for appeal of the intended actions as provided by part 10 of this chapter.



§ 36-5-107 - Disposition of incentive payments -- Prohibition against agency use of payments for social and recreational purposes.

(a) In the event that, pursuant to federal requirements, the department of human services adopts a plan requiring political subdivisions to pass incentive payments through to agencies actually participating in the IV-D program of the Social Security Act, 42 U.S.C. §§ 651-665, any incentive payment made to a political subdivision that the department designates to be passed through to such an agency shall be appropriated by the political subdivision to the use and benefit of the designated agency.

(b) (1) Except in districts where existing non-child support obligations for rent and payroll already exceed this figure, at least seventy percent (70%) of the federal incentive payments distributed by the department and disbursed by the executive director of the district attorneys general conference as provided in § 8-7-602 shall be utilized to encourage and improve the cost-effectiveness of child support enforcement efforts.

(2) In those districts where existing non-child support rent and payroll obligations already exceed thirty percent (30%) of the incentive payment expenditures for that district, one hundred percent (100%) of the federal incentive funds shall be utilized to encourage and improve the cost-effectiveness of child support enforcement efforts.

(3) Notwithstanding the requirements in subdivisions (b)(1) and (2), such funds may be appropriated by the general assembly for other purposes consistent with applicable federal requirements, to the extent that such appropriation is specifically set forth in the general appropriations act. Further, such funds shall be disbursed only for goods and services for which state funds may properly be disbursed and within limitations imposed on state disbursements including, but not limited to, state travel regulations.

(4) This subsection (b) shall not be construed or implemented in any manner that jeopardizes the receipt of federal funding pursuant to the Social Security Act, 42 U.S.C. §§ 651-665.

(c) An agency that participates in the IV-D program, and that receives federal incentive payments from the department as a result of such participation, shall not utilize any portion of the incentive payments for the social or recreational benefit of the agency's officers, employees, agents, or the family members of the officers, employees or agents.



§ 36-5-108 - [Repealed.]

HISTORY: Acts 1985, ch. 477, § 20; repealed by Acts 2012, ch. 673, § 3, effective July 1, 2012.



§ 36-5-109 - Construction.

The provisions of Acts 1985, ch. 477, are declared to be remedial in nature and all provisions of that act shall be liberally construed to effectuate its purpose.



§ 36-5-110 - Termination of Acts 1985, ch. 477.

(a) If any provision of the federal law that mandates any provision of Acts 1985, ch. 477, is declared to be unconstitutional by the supreme court of the United States, any such provision of such act shall cease to be effective one (1) year from the date of such supreme court decision.

(b) Enactment of Acts 1985, ch. 477, is dependent on the availability of federal funding for its implementation, and if, at any time, such federal funding becomes unavailable, such act is thereby rendered repealed, null and void, and of no effect.



§ 36-5-111 - Liability for clerk's fee.

In all cases where payments for child support are made through or administered by the court clerk, the decree or order setting the child support must state that the party responsible for paying such support shall be responsible for the clerk's fee, as stated in § 8-21-403, and the amount thereof.



§ 36-5-112 - Responsible teen parent pilot project.

(a) Notwithstanding title 71, chapter 3, part 1, or any other law to the contrary, the department shall establish and implement the responsible teen parent pilot project. The pilot project shall be established in at least one (1) county within each of the three (3) grand divisions. Acting in consultation with the department of education and department of labor and workforce development, the council of juvenile and family court judges, the district attorneys general conference, the department of human services shall develop policies and procedures whereby child support obligations of project participants may be adjusted or deferred; provided, that the participants engage in one (1) or more of the following activities:

(1) Attending school and making satisfactory progress toward high school graduation;

(2) Attending preparatory classes and making satisfactory progress toward receipt of a general equivalency diploma;

(3) Participating in approved job training programs and making satisfactory progress toward job placement; or

(4) Participating in approved parenting skills training courses and making satisfactory progress toward mastery of the subject matter of such courses.

(b) Participation in the responsible teen parent pilot program shall be restricted to persons who:

(1) Are under twenty-one (21) years of age;

(2) Are non-custodial parents of children who are receiving, or who have recently received, aid to families with dependent children benefits;

(3) Are unable to provide adequate support for such children due to unemployment or underemployment;

(4) Pay a minimum, specified amount of child support; and

(5) Visit their children at least once each week unless such visitation is restricted by court order.

(c) In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the department of human services, acting in consultation with the department of education, department of labor and workforce development, the council of juvenile and family court judges, and the district attorneys general conference, shall promulgate such rules as may be necessary to implement the responsible teen parent pilot project in an efficient and effective manner. Such rules shall include, but shall not be limited to, policies and procedures for:

(1) Identifying teen parents who would be eligible to participate in these programs in the pilot counties;

(2) Pursuing the establishment of paternity in all cases involving teen parenthood within the pilot counties;

(3) Pursuing the establishment and enforcement of support orders in such cases;

(4) Selecting project participants;

(5) Monitoring project participants;

(6) Determining adjustments or deferral of child support obligations for project participants;

(7) Selecting approved job training programs; and

(8) Determining the minimum amount of child support that must be paid by project participants throughout their enrollment in the pilot project.

(d) The department of human services shall gather and compile data to evaluate the efficiency and effectiveness of the pilot project in promoting responsible parenting and in encouraging near- and long-term fulfillment of child support obligations. On or before December 31 each year, the department of human services, acting in consultation with the department of education, department of labor and workforce development, the council of juvenile and family court judges, and the district attorneys general conference, shall report to the judiciary committee of the senate and the civil justice committee of the house of representatives concerning implementation of the pilot project and shall include any recommendations pertaining thereto.

(e) Within each of the pilot counties, the department of human services and the juvenile court or the district attorney general shall jointly undertake a public awareness campaign to periodically inform and remind teens that:

(1) Teen parents have a legal obligation to financially support their children, and that such obligation continues for eighteen (18) years following the birth of a child;

(2) The legal obligation of support exists regardless of a teen parent's gender or marital status; and

(3) The legal obligation of support will be enforced and the means with which the department may enforce the obligation.

(f) This section shall not be construed or applied in any manner that jeopardizes or reduces the availability of federal funding resources for state administered public assistance programs.



§ 36-5-113 - Plans for payment of child support; work requirements.

(a) (1) In any case in which a child is receiving assistance under a state program funded under Title IV-A of the Social Security Act, 42 U.S.C. § 601 et seq., including, but not limited to, temporary assistance as provided under title 71, and the payment of support for such child is overdue, then the department of human services may issue an administrative order to direct an individual who owes overdue support to such a child to pay the overdue support in accordance with a plan for payment of all overdue support.

(2) The plan shall require the obligor to pay the overdue amount in full, or by monthly installments that are calculated to reduce the overdue amount by a reasonable payment over a reasonable period of time. The order may be enforced by either the court with jurisdiction of the support order or by the department pursuant to §§ 36-5-811 or 36-5-812, or by any other remedies available for the collection or enforcement of current support.

(b) The department may also order the individual who is not incapacitated and who is subject to a plan requiring payment of the overdue support for a child receiving assistance under a state program funded under Title IV-A of the Social Security Act, including, but not limited to, temporary assistance as provided under title 71, to engage in work activities as required under § 71-3-104.

(c) A copy of the order issued pursuant to this section shall be filed with the court.

(d) An order issued by the department pursuant to this part may be appealed as provided in part 10 of this chapter.

(e) For purposes of this section, "overdue" support is defined as any occasion on which the full amount of support ordered for or on behalf of a minor child, or for a spouse or former spouse of the obligor with whom the child is living to the extent the spousal support would be included for the purposes of 42 U.S.C. § 654(4), is not paid by the due date for arrears as defined in § 36-5-101(f)(1), unless an income assignment is in effect and the payer of income is paying pursuant to § 36-5-501(g).



§ 36-5-114 - Federally required state collection and disbursement unit for child and spousal support.

(a) (1) This section is intended to outline a flexible waiver application procedure for the federally required centralized collection and disbursement of child and spousal support established pursuant to 42 U.S.C. § 654b. Wherever the terminology "collection and disbursement" is used in this section, or in other sections of law using that terminology, it is the legislative intent that the use of such term in the conjunctive shall not be construed to prevent the department of human services from seeking waivers and the state of Tennessee from implementing any procedures, permitted by federal law, regulations, or interpretations of such law or regulations or such waivers, that may allow for alternate methods or processes for either collection or disbursement of child and spousal support by the clerks of the courts of this state.

(2) (A) If the federal law, or regulations or the interpretation of such law or regulations, are repealed or modified so that centralized collection and disbursement are no longer mandated by federal law, and such repeal or modification occurs before the implementation of the centralized collection system, either directly by department itself or before the execution of a contract by the department with a contractor for the operation of such system, the provisions of state law addressing such a centralized system for the collection and disbursement of child and spousal support shall be null and void.

(B) Should the federal requirement of a centralized system be repealed or modified after implementation by the department of the federally required centralized collection and disbursement system, either directly by the department or by the department through a contractor, the provisions of law relative to the federally required centralized collection and disbursement system shall remain in effect, but the commissioner of human services shall, at the request of and in conjunction with the clerks of the court, develop a plan for transition of the collection and disbursement functions to the clerks of the court, which shall include proposed legislation that may be necessary to return the collection and disbursement process to the clerks of court. The plan shall be submitted to the chairs of the civil justice committee of the house of representatives and the judiciary committee of the senate prior to the beginning of the next session of the general assembly after the repeal or modification of the federal requirements, but in no event later than ninety (90) days after the repeal or modification of the federal requirements.

(3) Nothing herein shall impair the validity of a contract that has been executed by the state of Tennessee or the department with any person or entity for the operation of the federally required centralized collection and disbursement system before the repeal or modification of the federal centralized collection and disbursement requirement.

(b) (1) If a waiver is available under federal law or regulations that would enable the clerks of the court to continue to collect or disburse child and spousal support, the commissioner shall, at the request of the state court clerks conference, consult with the clerks of the court to determine the feasibility of implementing the provisions of such a waiver, and shall make application to the United States department of health and human services for such a waiver; provided, that if the department has contracted for the operation of the central collection and disbursement system at the time federal law and regulations, or the interpretation of such, have changed, then the provisions of this subdivision (b)(1) shall be subject to the contract terms.

(2) In the event the waiver is granted that permits the clerks of court to perform services in the central collection and disbursement system, the clerks of court may enter into a contract, as permitted by state and federal law, with a third party to perform any of the functions required by federal law or required under such a waiver. If such a contract is appropriate, the president of the state court clerks conference, upon authorization of the board of directors of the state court clerks conference, shall have authority to bind the members of the conference to the terms of the contract. The contract may provide for any contractor to retain or distribute all or part of the clerks' fees authorized by § 8-21-403, if permitted by federal regulations. Under any plan, the collection and disbursement of child and spousal support shall be conducted in such a manner as will not adversely affect either compliance with federal regulations or federal funding for the Title IV-A block grant program and the Title IV-D child support program.



§ 36-5-115 - State registry of support cases.

(a) For the purposes of this section, "support order" means an order in which there is a judgment, decree, or order, whether temporary, final, or subject to modification, that is issued by a court of competent jurisdiction or an administrative agency of competent jurisdiction, for the support and maintenance of a child, including a child who has attained the age of majority under the law of the state that issued the order and which order, judgment, or decree provides for monetary support, health care, arrearages, or reimbursement, and which may include related costs and fees, interest, penalties, income withholding, attorneys fees, and other relief.

(b) All cases of support for which services are being provided pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., and all support orders that are established or modified on or after October 1, 1998, regardless of whether such orders result from cases being enforced pursuant to Title IV-D of the Social Security Act, shall be contained in an automated state registry of support cases and support orders to be operated by the department of human services under such conditions, and containing such data elements, as are required by the secretary of the United States department of health and human services pursuant to 42 U.S.C. § 654a.

(c) (1) (A) The clerk of a court who had opted out of the statewide child support computer system prior to March 1, 1998, and who maintains the records of support orders described in subsection (b) in non-Title IV-D cases, shall send a facsimile copy of the order, any necessary data elements required by the secretary of the United States department of health and human services, and any additional updated information regarding such data elements on the support case at such time as it is supplied to the clerk by the parties to the case, to the department or its contractor on a daily basis on a line and facsimile machine provided for such purpose by the department of human services. The machine shall be provided if the clerk's office does not have a facsimile machine as determined by the department through an equipment assessment. Line charges shall be the responsibility of the department either through use of a toll-free line or pursuant to the cost reimbursement requirements of § 36-5-117.

(B) As an alternative to provision by the clerk of the order and information as required by subdivision (c)(1)(A) by use of a facsimile machine, for those clerks who opted out of the statewide child support enforcement system pursuant to the former provisions of § 36-5-101(a), upon the request of the clerk, the department shall conduct a computer needs assessment of the clerk's office. Based upon the assessment, the department shall provide either adequate computer equipment and Tennessee Child Support Enforcement System (TCSES) software to permit the transfer of information required by the federal case registry provisions, or if the clerk has an existing computer system that is the same system as a clerk that is currently interfacing with the department of human services' TCSES system, that clerk shall be given the same opportunity to interface with the TCSES system, with the costs of any modifications required to transmit the required data elements or to otherwise meet the requirements of federal law needed for the interfacing system to be the responsibility of the department of human services.

(2) For clerks who operate under TCSES or under the TCSES interfacing system, including the model interfacing systems, the department will absorb the costs of modifications of the computer system necessary to receive and transmit information required by the federal law for the operation of the central case registry. For cases that are not subject to enforcement by the department pursuant to Title IV-D of the Social Security Act, these clerks shall transmit to the department or its contractor on a daily basis on TCSES, or the TCSES interfacing system, including the model interfacing system, the necessary data elements for the support case registry required by the secretary of the United States department of health and human services and any additional updated information regarding such data elements at such time as it is supplied to the clerk.

(d) The clerks' costs for services of this section shall be paid according to the reimbursement process established pursuant to § 36-5-117.



§ 36-5-116 - Establishment of central collection and disbursement unit.

(a) (1) Effective October 1, 1999, the department of human services shall become the central collection and disbursement unit for the state as required by 42 U.S.C. § 654b. All orders in Title IV-D support cases, and all orders for income assignments that have directed support to be paid to the clerk of any court, and that are subject to 42 U.S.C. § 654b, shall be deemed to require that the support be sent to the central collection and disbursement unit, any order of the court notwithstanding.

(2) When the department or its contractor acts as the central collection and disbursement unit, then, notwithstanding any law to the contrary, the fee paid by the obligor for the collection and disbursement of child support pursuant to § 8-21-403 shall be paid to the department with respect to payments collected or disbursed by the central system. The processing of such fees shall be conducted in such a manner as will not adversely affect compliance with federal law or regulations and will not adversely affect federal funding for the Title IV-A block grant program and the Title IV-D child support program; provided, the department may by rules promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, reduce the fee provided in § 8-21-403 with respect to cases under the centralized collection and disbursement unit.

(b) (1) Each clerk shall submit to the department, in the manner described in subsection (c), on a daily basis on the day the order is entered, the information required to permit the department to process all payments for child and spousal support that are required by federal law to be collected and disbursed by the federally mandated state collection and disbursement unit, and such other information necessary to update the processing of information for collection and disbursement, if contained in the court records.

(2) The clerks' services for providing such information shall be paid by the department according to the reimbursement process established by § 36-5-117.

(c) The clerks of court who have opted out and those clerks who operate a Tennessee child support enforcement system (TCSES) or TCSES interface computer system, including the model interface system, shall have the same options as contained in § 36-5-115(c) for transmitting data required for the processing of information relative to the collection and disbursement of child and spousal support as required by this section. The clerk must, however, choose the same method of transmission of data for both the central case registry and the central collection data transmission.

(d) (1) Following implementation of the federally required central collection and disbursement unit, each clerk shall remain responsible for receipt of all support payments not subject to the requirements of the centralized collection and disbursement system.

(2) Payments received by the clerk for support cases that are not Title IV-D cases or that are not otherwise subject to the requirements of a central collection or disbursement system shall not be included in the cost reimbursement and shall be subject to the fees permitted by § 8-21-403 or such other fees permitted by law. Payments that are received by the clerk in cases subject to the central collection and disbursement system shall be distributed to the centralized collection and disbursement system; provided, that the clerks shall be reimbursed the costs of such services pursuant to § 36-5-117.

(e) (1) By August 31, 2002, and to the extent required by federal law, the department of human services shall provide a monthly notice to the custodial parent or other caretaker of the child who receives child support payments from the central collection and disbursement unit established by this section, when a child support payment is received or distributed by the department during the reporting month.

(2) The recipients of monthly notices shall include:

(A) Current Families First recipients;

(B) Former Families First recipients, to include former Aid to Families with Dependent Children (AFDC) recipients;

(C) Any other persons who are recipients of Title IV-D child support services from the department; and

(D) Any other persons who receive payments from the central collection and disbursement unit.

(3) The notice to each custodial parent or other caretaker shall include, in an easily understood format, the following information relative to the child support payments:

(A) Custodial parent's or other caretaker's name;

(B) Non-custodial parent's name;

(C) TCSES case number;

(D) Court docket number;

(E) The amount of the current child support payment or payments issued to the custodial parent or other caretaker of the child;

(F) The date on which the child support payment or payments were issued to the custodial parent or other caretaker of the child;

(G) The total of all child support payments issued to date during the current year;

(H) Information regarding the right to administrative review and appeal;

(I) Understandable, case-specific information regarding negative numbers and adjustments related to the collection, distribution and disbursement of child support that are shown on the notice of collection in the cases subject to this subsection (e);

(J) The date the child support payment or payments were received;

(K) The toll-free number for accessing child support customer service; and

(L) Where available, the following additional information shall be provided:

(i) The custodial parent's or other caretaker's member identification number;

(ii) The court location of the court in which the order is established;

(iii) The court-ordered child support amount for both current child support and for amounts of child support that are in arrears; and

(iv) The date of the court order in effect.

(4) In addition, for current or former recipients of Families First, the following information shall be provided to the custodial parent or caretaker of the child:

(A) Any information required by federal law or regulation;

(B) The federal rules for distribution of child support as they may be related to the specific category of either current Families First or former Families First recipients;

(C) The unmet need amount for current Families First recipients;

(D) The category, specifically either current Families First or former Families First, and a reason for any disparity between the amount received and the amount disbursed to the custodial parent or caretaker that is related to the category;

(E) The toll-free telephone number to call with questions about the unmet need amount for current Families First recipients;

(F) The amount of child support received that was treated as current child support;

(G) The amount of child support received that was treated as past due child support;

(H) A message keyed to the appearance of a collection of child support arrears from a federal income tax refund offset involving the non-custodial parent;

(I) The toll-free telephone numbers for both the IV-D child support and the IV-A Families First programs to facilitate inquiry for any questions or concerns; and

(J) General explanatory information.

(5) By April 1, 2002, child support payments sent to the custodial parent or other caretaker of the child by the central collection and disbursement unit shall include with each payment warrant, where available, the following information regarding the payment or payments:

(A) The custodial parent's or other caretaker's name and TCSES member identification number;

(B) The non-custodial parent's name;

(C) The payment warrant number;

(D) TCSES case identification number associated with each support payment included in the payment warrant;

(E) Court name and docket number from which each support payment on the payment warrant originated;

(F) The date on which the payment warrant was issued; and

(G) The total of all payments issued to date during the current year.

(6) The department may include any additional information on the notices or with the payments under this subsection (e) as it may determine necessary or helpful to the custodial parent or other caretaker of the child.

(f) If, due to the fault of the department of human services fiscal services unit, a properly identified current payment of child support that has an order properly entered into TCSES is not disbursed within two (2) weeks of receipt of the payment by the department, the custodial parent may request, and the department shall promptly pay, an additional payment as provided for in this subsection (f). Such additional payment from the department shall be in an amount not to exceed ten percent (10%) of the amount actually paid toward current support that was delayed by the action of the fiscal services unit, or fifty dollars ($50.00), whichever is less. Such ten percent (10%) payment shall be derived from the department's budget without additional appropriation. Any cost incurred by the department to implement this subsection (f) shall be paid from the statutory fees paid to the department.



§ 36-5-117 - Reimbursement of clerks of court for activities involving child support, central state case registry and the central collection and disbursement system.

(a) (1) Notwithstanding any law to the contrary, and in lieu of any other fees or costs set forth by law that would otherwise be applicable to cases enforced by the department of human services or its contractors pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., and for activity related to the collection and disbursement of support in cases subject to 42 U.S.C. § 654b, and for their activities required pursuant to § 36-5-115, the clerks of court shall be reimbursed by the department to the maximum extent permitted under federal law and regulations for the actual costs of providing services for which federal financial participation is available for child and spousal support cases being enforced pursuant to, or otherwise subject to, the requirements of the Title IV-D child support program.

(2) Nothing in this section shall alter the method for payment of court costs in Title IV-D support cases or in non-Title IV-D support cases by private parties, if otherwise permitted by federal law or regulations.

(b) The actual costs shall be set according to the determination by the comptroller of the treasury pursuant to federal regulations relative to allowable and reimbursable costs under the Title IV-D child support enforcement program and for which federal financial participation is available.

(c) (1) The comptroller of the treasury shall conduct a study of the actual costs of the activities described for reimbursement pursuant to this section, and shall make a determination of the amount of funds generated by the collection of the fee on the collection of child support pursuant to § 8-21-403.

(2) When determining actual costs for services that shall be reimbursed, the comptroller of the treasury shall consider that such services shall include, but are not limited to, filing costs, issuance of process or subpoenas, entry of orders, provision of copies, transmission of data, mailing costs, customer service activities, billing, auditing, electronic fund transfer costs, accounting activities, space, storage and personnel costs, equipment and materials costs, and any other reasonably related expenses that are not otherwise provided by the state of Tennessee or the federal government, or by a litigant, and that are allowable costs for federal financial participation.

(d) The comptroller of the treasury shall review the costs for the clerks to provide such services on a biennial basis and shall report this to the departments of human services and finance and administration in order for the departments to adjust the costs as permitted by federal law and regulations and for which federal financial participation is available.

(e) The cost reimbursement process section shall be implemented upon the implementation of the centralized collection and disbursement system, but in no circumstance later than October 1, 1999. Reimbursement to the clerks of court under the cost reimbursement process shall be made on a monthly basis by electronic fund transfer. Reimbursement of such costs shall be made pursuant to a contract, if required by federal law or regulations, by the department with each clerk who performs such child or spousal support services as may be required by Title IV-D of the Social Security Act. Notwithstanding any law to the contrary, the clerk of the court shall have authority to contract with the department as may be required pursuant to this subsection (e).

(f) Notwithstanding any provision of law to the contrary, upon implementation of the reimbursement process described in this section, any provision of law that would otherwise exempt the department or its contractors from the payment of costs for cases subject to Title IV-D requirements involving child or spousal support services or as otherwise required pursuant to 42 U.S.C. § 654b, shall be superseded by the cost reimbursement provisions of this section, and all costs associated with services provided by the clerks of court to the department or its contractors will be paid according to the cost reimbursement provisions of this section; provided, that the provisions of this subsection (f) negating such exemptions shall not apply to any exemptions from costs or fees required by federal law or regulations or any uniform act.



§ 36-5-118 - Customer service unit--Statewide toll-free telephone line.

Notwithstanding the provisions of this part or any other law to the contrary, if the department of human services serves as the central collection and disbursement unit for the state, then the department must establish, advertise and maintain a customer service unit and a statewide toll-free telephone line for the express purpose of receiving and responding to citizen inquiries and complaints concerning child support collections and disbursements. Notwithstanding any law to the contrary, if a contractor of the department serves as the central collection and disbursement unit for the state, then the contractor must establish, advertise and maintain a customer service unit and a statewide toll-free telephone line for the express purpose of receiving and responding to citizen inquiries and complaints concerning child support collections and disbursements.



§ 36-5-119 - Satellite offices.

Notwithstanding the provisions of this part or any other law to the contrary, the department of human services shall vigorously investigate and determine the feasibility of securing the necessary waivers required to permit establishment of satellite offices for the state's central collection and disbursement unit. Such satellite offices would be established only in those counties that account for a substantial percentage of total child support collections within the state. Such satellite offices would locally collect and/or disburse child support and/or would provide a locally based customer service unit for residents of such county.



§ 36-5-120 - Payments and identifying information required for support payments made to the centralized collection and disbursement unit.

(a) All payments to the centralized collection and disbursement unit by either the obligor parent or a payer on behalf of the obligor parent shall include the following information:

(1) The name and social security number of the obligor parent; and

(2) The code identifier for the court for which the payment is being made and the docket number of the case in which the support order was entered.

(b) As an alternative to compliance with subsection (a), an employer or other payer of support on behalf of an obligor parent may submit a payment document provided by the department of human services on which the employer or other payer shall include the amount of income withholding on each affected employee or other payee, and, if appropriate, shall provide the name and address of any new employer of an affected employee or payee if known to the employer or other payer.

(c) As an alternative to subsection (a), a self-employed obligor parent, or an obligor parent whose employer or other payer of income is unknown to the department, may submit a payment coupon provided by the department to the parent with the payment due.

(d) Any payment made to the centralized collection and disbursement unit that does not comply with the requirements of subsections (a)-(c) shall be subject to a penalty.

(e) (1) If, after prior warning notification by the department of failure to provide the information with the payments as required by this section, any employer or other payer of income fails or refuses to comply with the requirements of this section, the violator shall be subject to a civil penalty of one hundred dollars ($100) per individual for whom the required information is not provided upon the first failure to comply, two hundred dollars ($200) per individual for the second failure to comply and five hundred dollars ($500) per individual for each occurrence thereafter. The warning notification shall specifically state the information required to be submitted and the information omitted by the employer or other payer of income, shall provide a telephone number for questions, and shall set forth the penalties for failure to comply, referencing statutory authority.

(2) If, after prior warning notification by the department of failure to provide the information with the payments as required by this section, any obligor fails or refuses to comply with the requirements of this section, the violator shall be subject to a civil penalty of one hundred dollars ($100) or the amount equaling twenty-five percent (25%) of the obligor's monthly support obligation, whichever is less, for the first failure to provide the required information; two hundred dollars ($200) or the amount equaling fifty percent (50%) of the obligor's monthly obligation, whichever is less, for the second failure to comply; and five hundred dollars ($500) or the obligor's monthly support obligation, whichever is less, for each occurrence thereafter. The warning notification shall specifically state the information required to be submitted and the information omitted by the obligor, shall provide a telephone number for questions, and shall set forth the penalties for failure to comply, referencing statutory authority.

(3) Any employer, payer of income or obligor who conspires not to provide the information required by this section or who conspires to provide false or incomplete information shall each be subject to a civil penalty of five hundred dollars ($500).

(4) These penalties shall be assessed by the commissioner of human services after written notice to the violator. The notice shall provide fifteen (15) days from the mailing date of such notice to file a written request to the department for appeal of the civil penalty.

(5) If an appeal is timely filed with the department by the employer, payer of income or obligor, the department shall set an administrative hearing on the issue of the assessment pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, relative to contested case hearings.

(6) Failure to timely appeal the assessment of the civil penalty shall be final and conclusive of the correctness of the assessment.

(7) Any amount found owing shall be due and payable not later than fifteen (15) days after the mailing date of the determination.

(8) (A) Failure to pay an assessment shall result in a lien against the real or personal property of the employer, payer of income or the obligor in favor of the department. If the violator fails to pay an assessment when it becomes final, the department may collect the amount of the civil penalty by any available administrative enforcement procedures or by court action.

(B) The non-prevailing party shall be liable for all court costs and litigation taxes of the proceedings and shall be liable to the department for the cost of any private, contract or government attorney representing the state and for the time of any of its Title IV-D or contractor staff utilized in litigating the assessment.

(9) Any appeal of the action of the commissioner pursuant to this section shall be made in conformity with § 36-5-1003.



§ 36-5-121 - Decree for support of spouse.

(a) In any action for divorce, legal separation or separate maintenance, the court may award alimony to be paid by one spouse to or for the benefit of the other, or out of either spouse's property, according to the nature of the case and the circumstances of the parties. The court may fix some definite amount or amounts to be paid in monthly, semimonthly or weekly installments, or otherwise, as the circumstances may warrant. Such award, if not paid, may be enforced by any appropriate process of the court having jurisdiction including levy of execution. Further, the order or decree shall remain in the court's jurisdiction and control, and, upon application of either party, the court may award an increase or decrease or other modification of the award based upon a showing of a substantial and material change of circumstances; provided, that the award is subject to modification by the court based on the type of alimony awarded, the terms of the court's decree or the terms of the parties' agreement.

(b) The court may, in its discretion, at any time pending the final hearing, upon motion and after notice and hearing, make any order that may be proper to compel a spouse to pay any sums necessary for the support and maintenance of the other spouse, to enable such spouse to prosecute or defend the suit of the parties and to make other orders as it deems appropriate. Further, the court may award such sum as may be necessary to enable a spouse to pay the expenses of job training and education. In making any order under this subsection (b), the court shall consider the financial needs of each spouse and the financial ability of each spouse to meet those needs and to prosecute or defend the suit.

(c) (1) Spouses have traditionally strengthened the family unit through private arrangements whereby one (1) spouse focuses on nurturing the personal side of the marriage, including the care and nurturing of the children, while the other spouse focuses primarily on building the economic strength of the family unit. This arrangement often results in economic detriment to the spouse who subordinated such spouse's own personal career for the benefit of the marriage. It is the public policy of this state to encourage and support marriage, and to encourage family arrangements that provide for the rearing of healthy and productive children who will become healthy and productive citizens of our state.

(2) The general assembly finds that the contributions to the marriage as homemaker or parent are of equal dignity and importance as economic contributions to the marriage. Further, where one (1) spouse suffers economic detriment for the benefit of the marriage, the general assembly finds that the economically disadvantaged spouse's standard of living after the divorce should be reasonably comparable to the standard of living enjoyed during the marriage or to the post-divorce standard of living expected to be available to the other spouse, considering the relevant statutory factors and the equities between the parties.

(d) (1) The court may award rehabilitative alimony, alimony in futuro, also known as periodic alimony, transitional alimony, or alimony in solido, also known as lump sum alimony or a combination of these, as provided in this subsection (d).

(2) It is the intent of the general assembly that a spouse, who is economically disadvantaged relative to the other spouse, be rehabilitated, whenever possible, by the granting of an order for payment of rehabilitative alimony. To be rehabilitated means to achieve, with reasonable effort, an earning capacity that will permit the economically disadvantaged spouse's standard of living after the divorce to be reasonably comparable to the standard of living enjoyed during the marriage, or to the post-divorce standard of living expected to be available to the other spouse, considering the relevant statutory factors and the equities between the parties.

(3) Where there is relative economic disadvantage and rehabilitation is not feasible, in consideration of all relevant factors, including those set out in subsection (i), the court may grant an order for payment of support and maintenance on a long-term basis or until death or remarriage of the recipient, except as otherwise provided in subdivision (f)(2)(B).

(4) An award of alimony in futuro may be made, either in addition to an award of rehabilitative alimony, where a spouse may be only partially rehabilitated, or instead of an award of rehabilitative alimony, where rehabilitation is not feasible. Transitional alimony is awarded when the court finds that rehabilitation is not necessary, but the economically disadvantaged spouse needs assistance to adjust to the economic consequences of a divorce, legal separation or other proceeding where spousal support may be awarded, such as a petition for an order of protection.

(5) Alimony in solido may be awarded in lieu of or in addition to any other alimony award, in order to provide support, including attorney fees, where appropriate.

(e) (1) Rehabilitative alimony is a separate class of spousal support, as distinguished from alimony in solido, alimony in futuro, and transitional alimony. To be rehabilitated means to achieve, with reasonable effort, an earning capacity that will permit the economically disadvantaged spouse's standard of living after the divorce to be reasonably comparable to the standard of living enjoyed during the marriage, or to the post-divorce standard of living expected to be available to the other spouse, considering the relevant statutory factors and the equities between the parties.

(2) An award of rehabilitative alimony shall remain in the court's control for the duration of such award, and may be increased, decreased, terminated, extended, or otherwise modified, upon a showing of a substantial and material change in circumstances. For rehabilitative alimony to be extended beyond the term initially established by the court, or to be increased in amount, or both, the recipient of the rehabilitative alimony shall have the burden of proving that all reasonable efforts at rehabilitation have been made and have been unsuccessful.

(3) Rehabilitative alimony shall terminate upon the death of the recipient. Rehabilitative alimony shall also terminate upon the death of the payor, unless otherwise specifically stated.

(f) (1) Alimony in futuro, also known as periodic alimony, is a payment of support and maintenance on a long term basis or until death or remarriage of the recipient. Such alimony may be awarded when the court finds that there is relative economic disadvantage and that rehabilitation is not feasible, meaning that the disadvantaged spouse is unable to achieve, with reasonable effort, an earning capacity that will permit the spouse's standard of living after the divorce to be reasonably comparable to the standard of living enjoyed during the marriage, or to the post-divorce standard of living expected to be available to the other spouse, considering the relevant statutory factors and the equities between the parties.

(2) (A) An award of alimony in futuro shall remain in the court's control for the duration of such award, and may be increased, decreased, terminated, extended, or otherwise modified, upon a showing of substantial and material change in circumstances.

(B) In all cases where a person is receiving alimony in futuro and the alimony recipient lives with a third person, a rebuttable presumption is raised that:

(i) The third person is contributing to the support of the alimony recipient and the alimony recipient does not need the amount of support previously awarded, and the court should suspend all or part of the alimony obligation of the former spouse; or

(ii) The third person is receiving support from the alimony recipient and the alimony recipient does not need the amount of alimony previously awarded and the court should suspend all or part of the alimony obligation of the former spouse.

(3) An award for alimony in futuro shall terminate automatically and unconditionally upon the death or remarriage of the recipient. The recipient shall notify the obligor immediately upon the recipient's remarriage. Failure of the recipient to timely give notice of the remarriage shall allow the obligor to recover all amounts paid as alimony in futuro to the recipient after the recipient's marriage. Alimony in futuro shall also terminate upon the death of the payor, unless otherwise specifically stated.

(g) (1) Transitional alimony means a sum of money payable by one (1) party to, or on behalf of, the other party for a determinate period of time. Transitional alimony is awarded when the court finds that rehabilitation is not necessary, but the economically disadvantaged spouse needs assistance to adjust to the economic consequences of a divorce, legal separation or other proceeding where spousal support may be awarded, such as a petition for an order of protection.

(2) Transitional alimony shall be nonmodifiable unless:

(A) The parties otherwise agree in an agreement incorporated into the initial decree of divorce or legal separation, or order of protection;

(B) The court otherwise orders in the initial decree of divorce, legal separation or order of protection; or

(C) The alimony recipient lives with a third person, in which case a rebuttable presumption is raised that:

(i) The third person is contributing to the support of the alimony recipient and the alimony recipient does not need the amount of support previously awarded, and the court should suspend all or part of the alimony obligation of the former spouse; or

(ii) The third person is receiving support from the alimony recipient and the alimony recipient does not need the amount of alimony previously awarded and the court should suspend all or part of the alimony obligation of the former spouse.

(3) Transitional alimony shall terminate upon the death of the recipient. Transitional alimony shall also terminate upon the death of the payor, unless otherwise specifically stated in the decree.

(4) The court may provide, at the time of entry of the order to pay transitional alimony, that the transitional alimony shall terminate upon the occurrence of other conditions, including, but not limited to, the remarriage of the party receiving transitional alimony.

(h) (1) Alimony in solido, also known as lump sum alimony, is a form of long term support, the total amount of which is calculable on the date the decree is entered, but which is not designated as transitional alimony. Alimony in solido may be paid in installments; provided, that the payments are ordered over a definite period of time and the sum of the alimony to be paid is ascertainable when awarded. The purpose of this form of alimony is to provide financial support to a spouse. In addition, alimony in solido may include attorney fees, where appropriate.

(2) A final award of alimony in solido is not modifiable, except by agreement of the parties only.

(3) Alimony in solido is not terminable upon the death or remarriage of the recipient or the payor.

(i) In determining whether the granting of an order for payment of support and maintenance to a party is appropriate, and in determining the nature, amount, length of term, and manner of payment, the court shall consider all relevant factors, including:

(1) The relative earning capacity, obligations, needs, and financial resources of each party, including income from pension, profit sharing or retirement plans and all other sources;

(2) The relative education and training of each party, the ability and opportunity of each party to secure such education and training, and the necessity of a party to secure further education and training to improve such party's earnings capacity to a reasonable level;

(3) The duration of the marriage;

(4) The age and mental condition of each party;

(5) The physical condition of each party, including, but not limited to, physical disability or incapacity due to a chronic debilitating disease;

(6) The extent to which it would be undesirable for a party to seek employment outside the home, because such party will be custodian of a minor child of the marriage;

(7) The separate assets of each party, both real and personal, tangible and intangible;

(8) The provisions made with regard to the marital property, as defined in § 36-4-121;

(9) The standard of living of the parties established during the marriage;

(10) The extent to which each party has made such tangible and intangible contributions to the marriage as monetary and homemaker contributions, and tangible and intangible contributions by a party to the education, training or increased earning power of the other party;

(11) The relative fault of the parties, in cases where the court, in its discretion, deems it appropriate to do so; and

(12) Such other factors, including the tax consequences to each party, as are necessary to consider the equities between the parties.

(j) Where the lump sum amount of retirement or pension benefits or of balances in an individual retirement account, §§ 401(k), 403(b), 457, codified in 26 U.S.C. §§ 401(k), 403(b) and 457, respectively, or any other tax qualified account has been considered by the trial court, and determined to be marital property to be divided, the distributions of such lump sum amounts necessary to complete the division of property, whether distributed in a single payment or by periodic payments, shall not be considered income for the purpose of determining a spouse or ex-spouse's right to receive alimony or child support, but the income generated by the investment of such lump sum awards shall be considered income for such purpose.

(k) The court may direct a party to pay the premiums for insurance insuring the health care costs of the other party, in whole or in part, for such duration as the court deems appropriate.

(l) To secure the obligation of one party to pay alimony to or for the benefit of the other party, the court may direct a party to designate the other party as the beneficiary of, and to pay the premiums required to maintain, any existing policies insuring the life of a party, or to purchase and pay the premiums required to maintain such new or additional life insurance designating the other party the beneficiary of the insurance, or a combination of these, as the court deems appropriate.

(m) The order or decree of the court may provide that the payments for the support of such spouse shall be paid either to the clerk of the court or directly to the spouse, or, in Title IV-D cases, the order or decree of the court shall provide that payments shall be paid to the central collections and disbursement unit, pursuant to § 36-5-116.

(n) Nothing in this section shall be construed to prevent the affirmation, ratification and incorporation in a decree of an agreement between the parties as to support and maintenance of a party.

(o) Any order of alimony that has been reduced to judgment shall be entitled to be enforced as any other judgment of a court of this state and shall be entitled to full faith and credit in this state and in any other state.



§ 36-5-122 - False allegations of sexual abuse in furtherance of litigation.

Whenever a trial court finds that any person knowingly made a false allegation of sexual abuse in furtherance of litigation, in addition to any other penalties provided for by law or rule, the court may hold the accuser in contempt of court and may order the accuser to pay all litigation expenses, including, but not limited to, reasonable attorney's fees, discretionary costs and other costs incurred by the wrongly accused party in defending against the false allegation.






Part 2 - Uniform Reciprocal Enforcement of Support Act [Repealed]



Part 3 - Intercounty Enforcement of Support [Repealed]



Part 4 - Expedited Process for Support

§ 36-5-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Child" means a person entitled to support from such person's parents by virtue of such person's minority or who is entitled to support as provided in § 34-1-102(b);

(2) "Magistrate" means a duly licensed attorney who has been actively engaged in the practice of law for a period of not less than two (2) years appointed by court authority to set and enforce child support, to review the administrative hearing decisions of the department of human services pursuant to § 36-5-1003 and to administer expedited process as set out in this part;

(3) "Petitioner" means a person or governmental entity seeking to be awarded or to enforce support for a child, or seeking to modify a previous child support order;

(4) "Respondent" means a person from whom child support is sought or a person in opposition to modification of a prior order; and

(5) "Support" or "order of support" means child support and support for a spouse or ex-spouse if the obligor is responsible for the support of a child residing with the spouse or ex-spouse.



§ 36-5-402 - Commencement and termination of hearings and actions -- Magistrates.

(a) (1) Hearings in all child support cases that are not being enforced pursuant to the provisions of Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., shall be heard within a reasonable period of time, not to exceed forty-five (45) days of the service of process in each county in the state.

(2) Hearings in all Title IV-D support cases that seek to establish or enforce support shall be heard within the time frames established by federal child support regulations. The department of human services shall send notice of the time frames as they may be amended to the administrative director of the courts, who shall send such notice to all courts of the state with child or spousal support jurisdiction. The administrative director of the courts shall send such notice to the courts within thirty (30) days of the date of notice from the department, and the time frames shall then become effective thirty (30) days after the date of the notice from the administrative director of the courts and shall apply to all actions to establish or enforce support initiated on or after July 1, 1995.

(b) The presiding judge of each judicial district shall provide for expedited support hearings in one (1) of the following manners:

(1) (A) The presiding judge of each judicial district, after conferring with the other judges and chancellors in the presiding judge's judicial district, shall certify to the supreme court and the administrative director of the courts the number of magistrates, if any, needed to serve each county in the district. Such certification shall include such information as may be required by the supreme court and the administrative director of the courts. The supreme court and the administrative director of the courts shall determine the number of magistrates, if any, needed for each such district, and the magistrates shall be selected and appointed by the presiding judge and shall serve at the presiding judge's pleasure. In counties having a metropolitan form of government and in counties having a population of not less than three hundred thirty-five thousand (335,000) nor more than three hundred thirty-six thousand (336,000), according to the 1990 federal census or any subsequent federal census, the magistrate or magistrates shall be selected and appointed by and serve at the pleasure of the trial court judge who hears more than fifty percent (50%) of the child support and domestic relations cases in such judicial district; provided, that this sentence does not apply to any sitting magistrate in such counties as of July 1, 1994. In determining the number of magistrates for each district, the supreme court and the administrative director of the courts shall provide for as many magistrates as are needed to provide hearings in all child support cases within the time schedule set out in subsection (a).

(B) In the event a judicial district has in effect on or before October 1, 1985, a system for the appointment of magistrates or masters to hear support cases that satisfies the requirements of the federal child support enforcement amendments of 1984 (P.L. 98-378), or subsequent federal legislation, and the regulations promulgated pursuant thereto, such district shall not be required to comply with the foregoing provisions of this part so long as such preexisting system remains in effect. Any law to the contrary notwithstanding, all magistrates or masters appointed pursuant to such system in circuit or chancery court shall be appointed by the presiding judge, with the concurrence of the other judges and chancellors in the district and shall serve at the pleasure of the appointing authority.

(2) In lieu of requesting a magistrate, the presiding judge may, with the agreement of all judges having child support jurisdiction in a particular county or counties, enter into agreements with juvenile courts to set, enforce, and modify support orders as provided in this part. In the event such an agreement is entered into, the juvenile court shall have jurisdiction over all support cases in such county, except as may otherwise be provided in the agreement, any contrary provision of law notwithstanding.

(3) If a judicial district does not recommend the need for magistrates or if the supreme court and the administrative director of the courts do not approve such recommendation, the supreme court, the administrative director of the courts and the presiding judges of such districts shall provide such information to the commissioner of human services as may be required by the secretary of health and human services for the granting of a waiver in accordance with the federal child support enforcement amendments of 1984 (P.L. 98-378), or subsequent federal legislation, and the regulations promulgated pursuant thereto. In the event the secretary does not grant a waiver for one (1) or more judicial districts, or in the event a waiver is revoked, the supreme court and the administrative director of the courts shall proceed to appoint a magistrate in accordance with subdivision (b)(1)(A) or take such other action as may be required to comply with federal law.

(4) The presiding judge shall prescribe which county or counties within the district that a magistrate will serve. All other terms and conditions of the appointment, including, but not limited to, compensation to be paid and reimbursement of expenses and whether the position shall be full time or part time, shall be prescribed by rule of the supreme court, which is hereby granted such rulemaking authority with regard to the accomplishment of the purposes of this part as it deems appropriate in the public interest. The compensation to be paid to the magistrates shall be not less than nor more than ninety thousand dollars ($90,000). On and after July 1, 2008, the base salaries of magistrates appointed pursuant to this section shall be annually adjusted to reflect any actual percentage pay increases provided to all state employees generally, as provided for in the general appropriations act. Adjustments to annual salary increases as provided for in this subdivision (b)(4) are not to be made on the basis of any class compensation efforts, class compression efforts, or any other method of salary adjustments.

(c) If by July 1, 1986, the presiding judge fails to comply with the provisions of subsection (b), the judge will be deemed to have delegated this responsibility to the supreme court and the administrative director of the courts, and the supreme court shall immediately appoint a magistrate to serve in accordance with this section, if necessary.

(d) The administrative director of the courts shall have authority to enter into contracts with the Tennessee state IV-D office of child support enforcement to obtain funding for compensation for the magistrate, support staff and other expenses necessary to provide for the performance of duties required in this part and required in part 5 of this chapter. Such contracts shall be subject to availability of funds.

(e) The appointment of magistrates in juvenile court that may be necessary to meet the provisions of this section shall be governed by title 37, chapter 1.



§ 36-5-403 - Powers of magistrate.

The magistrate shall have the same authority and power as a circuit court judge to issue any and all process and in conducting hearings and other proceedings in accordance with this part; provided, that all final orders of a magistrate must be reviewed by a judge as provided in § 36-5-405.



§ 36-5-404 - Powers and duties of clerk.

The office of the clerk of the court shall provide a sufficient supply of the forms provided for in § 36-5-406. These forms shall be limited to use in causes filed under this part and they shall be made available to all who request assistance in filing a petition. The office of the clerk shall also assist a person who is not represented by counsel by filling in the name of the court on the petition and testimony or shall refer the person to the proper IV-D agency within the county.



§ 36-5-405 - Actions for support.

(a) Any person seeking to set, enforce, modify or terminate support may commence such an action by filing a petition and testimony in the form prescribed by § 36-5-406 with the office of the clerk.

(b) When a petition is filed, the clerk shall designate a hearing date on the notice prescribed in this part or, in the alternative, shall designate a hearing date on the summons to be served by the sheriff if the petitioner elects to proceed by having the sheriff serve process to initiate this proceeding. The hearing date shall be within thirty (30) days of the date the petition is filed. If process is served by certified mail, the clerk shall then send a copy of the completed petition, testimony, and notice to respondent by certified mail, return receipt requested. The clerk shall give a copy of completed notice, petition, and testimony to petitioner.

(c) If the return receipt is not received by the hearing date, and the respondent fails to appear, then the magistrate shall direct the clerk to reissue the petition with a new notice of hearing and may direct service as set out in subsection (b), or may direct service by issuance of a summons to be served by the sheriff or process server, designated by the magistrate. If a petition is for contempt, either the magistrate or the judge may issue an attachment for the arrest of the respondent with a bond.

(d) If the respondent fails to appear after service and if the return receipt does bear the signature of respondent, the magistrate may grant the relief sought in the petition by default. If a petition is for contempt, either the magistrate or the judge may issue an attachment for the arrest of the respondent with a bond.

(e) If respondent does appear, the magistrate may enter a consent order if the parties reach an agreement and the magistrate finds the agreement to be reasonable.

(f) If the respondent appears and the parties do not agree, the magistrate shall hear testimony and issue an order granting such relief as the magistrate finds appropriate.

(g) Upon the conclusion of the hearing in each case, the magistrate shall transmit to the judge all papers relating to the case, along with the magistrate's findings and recommendations in writing. A magistrate's decision on a preliminary matter, not dispositive of the ultimate issue in the case, shall be final and not reviewable by the judge.

(h) Any party may, within five (5) days thereafter, excluding nonjudicial days, file a request for a hearing by the judge of the court having jurisdiction. The judge may, on the judge's own motion, order a rehearing of any matter heard before a magistrate, and shall allow a hearing if a request for such is filed as herein prescribed. Unless the judge orders otherwise, any recommendation of the magistrate shall be in effect pending rehearing or approval by the court.

(i) If a hearing before the judge is not requested, the findings and recommendations of the magistrate become the final decree of the court when confirmed by an order of the judge.

(j) There shall be no litigation tax and the clerk shall not refuse to file a petition for a party proceeding under this part for failure to pay a filing fee. When a party is unable to pay the filing fee, such party shall be required to take and subscribe to in writing the pauper's oath set out in § 20-12-127, and such affidavit shall be attached to such party's petition.

(k) Any party may appeal a final order entered under this section to the court of appeals. Any such appeal shall be governed by the applicable provisions of the Tennessee Rules of Appellate Procedure.



§ 36-5-406 - Promulgation and approval of forms.

The department of human services has the authority by regulation to promulgate forms, which shall be available for use pursuant to this part. Such forms shall be promulgated pursuant to the rulemaking provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and shall be approved by the judicial council prior to becoming effective.






Part 5 - Assignment of Income for Support

§ 36-5-501 - Income withholding.

(a) (1) For any order of child support issued, modified, or enforced on or after July 1, 1994, the court shall order an immediate assignment of the obligor's income, including, but not necessarily limited to: wages, salaries, commissions, bonuses, workers' compensation, disability, payments pursuant to a pension or retirement program, profit sharing, interest, annuities, and other income due or to become due to the obligor. The order of assignment shall issue regardless of whether support payments are in arrears on the effective date of the order. The court's order, shall include an amount sufficient to satisfy an accumulated arrearage, if any, within a reasonable time. The order may also include an amount to pay any medical expenses that the obligor owing the support is obligated or ordered to pay. Withholding shall not exceed fifty percent (50%) of the employee's income after FICA, withholding taxes, and a health insurance premium that covers the child, are deducted. The order shall also include an amount necessary to cover the fee due the clerk of the court or the department, if appropriate. In the event the court does not order an immediate assignment pursuant to subdivision (a)(2), every order shall be enforceable by income assignment as provided in this chapter.

(2) (A) Income assignment under this subsection (a) shall not be required:

(i) If, in cases involving the modification of support orders, upon proof by one party, there is a written finding of fact in the order of the court that there is good cause not to require immediate income assignment and the proof shows that the obligor has made timely payment of previously ordered support. "Good cause" shall only be established upon proof that the immediate income assignment would not be in the best interests of the child. The court shall, in its order, state specifically why such assignment will not be in the child's best interests; or

(ii) If there is a written agreement by both parties that provides for alternative arrangements. Such agreement must be reviewed by the court and entered in the record.

(B) If the case is being enforced under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., and is subject to an assignment of support due to receipt of public assistance, the department of human services or its contractor must be notified of the request for exemption under subdivisions (a)(2)(A)(i) and (ii) and may present evidence for purposes of subdivision (a)(2)(A)(i), or must agree in order to permit exemption from income withholding as otherwise permitted pursuant to subdivision (a)(2)(A)(ii).

(3) (A) Unless a court or administrative order stipulates that alternative health care coverage to employer-based coverage is to be provided for a child subject to a Title IV-D child support order, in any case in which a noncustodial parent is required by a court or administrative order to provide health care coverage for such a child, and the employer of the noncustodial parent is known to the department, the department shall use any federally-required medical support notices to provide notice to the employer of the requirement for employer-based health care coverage for such child through the child's parent who has been ordered to provide health care coverage for such child. The department shall send the federal medical support notice to any employer of a noncustodial parent subject to such an order within two (2) business days of the entry of such employee who is an obligor in a Title IV-D case into the directory of new hires under part 11 of this chapter.

(B) Within twenty (20) business days after the date of the medical support notice, the employer of a noncustodial parent subject to an order for health care coverage for the child shall transfer the notice to the appropriate plan providing such health care coverage for which the child is eligible. The employer shall withhold from the noncustodial parent's compensation any employee contributions necessary for coverage of the child and shall send any amount withheld directly to the health care plan to provide such health care coverage for the child. If the employee contests the withholding of such employee contributions, the employer shall initiate withholding until the contest is resolved. The employee/obligor shall have the right to contest the withholding order issued pursuant to subdivision (a)(3) based upon a mistake of fact according to the provisions for appeal provided pursuant to part 10 of this chapter.

(C) (i) An employer shall notify the department promptly whenever the noncustodial parent's employment is terminated.

(ii) The department shall promptly notify the employer when there is no longer a current order for medical support in effect for which the department is responsible.

(D) The liability of the noncustodial parent for employee contributions to the health care plan necessary to enroll the child in the plan shall be subject to all available enforcement mechanisms under this title or any other provision of law.

(E) Upon receipt of the notice required by this subdivision (a)(3) that appears regular on its face and that has been appropriately completed, the notice is deemed a qualified medical child support order under 29 U.S.C. § 1169(a)(5)(C)(i). The health insurance plan administrator of a participant under a group health plan who is the noncustodial parent of the child for whom the notice was received pursuant to this subdivision (a)(3), shall, within forty (40) business days:

(i) Notify the state Title IV-D agency of any state or territory that issued the notice with respect to whether coverage is available for such child under the terms of the plan, and, if so, whether such child is covered under the plan and either the effective date of the coverage or, if necessary, any steps to be taken by the custodial parent, or official of a state or political subdivision thereof substituted for the name of the child pursuant to 29 U.S.C. § 1169(a)(3)(A), to effectuate coverage. The department or its contractors, in consultation with the custodial parent, must promptly select from available plan options when the plan administrator reports that there is more than one (1) option available under the employer's plan; provided, however, if such response is not made to the plan administrator within twenty (20) business days, and if the plan has a default option for coverage, the plan administrator shall enroll the child in that default option. If there is no default option, the plan administrator may call the office of the department or contractor that sent the notice and seek direction as to the child's enrollment in the available plans;

(ii) Provide the custodial parent or such substituted official a description of the coverage available and any forms or documents necessary to effectuate such coverage and permit the custodial parent or substituted official to file claims;

(iii) Send the explanation of benefit statements to the custodial parent, substituted official and the employee;

(iv) Send the reimbursement to the custodial parent, legal guardian or substituted official for expenses paid by the custodial parent, legal guardian or substituted official for which the child may be eligible under the plan;

(v) Nothing in subdivision (a)(3)(E) shall be construed as requiring a group health plan, upon receipt of a medical support notice, to provide benefits under the plan, or eligibility for benefits, under the terms of the plan in addition to, or different from, those provided immediately before receipt of such notice, except as may otherwise be required by the provisions of title 56, chapter 7, part 23.

(b) (1) (A) In all cases in which the court has ordered immediate income assignment, the clerk of the court, or the department of human services or its contractor in Title IV-D cases, shall immediately issue an income assignment to an employer once the employer of an obligor has been identified.

(B) In all cases in which an immediate assignment of income has not been previously ordered, or in which an obligor who is ordered to pay child support in which an immediate income assignment was not required pursuant to subdivision (a)(2), and when the obligor becomes in arrears as defined in this subdivision (b)(1) as reflected in the records of the clerk of court, if the support is paid through the clerk's office or in the records of the department of human services, then the clerk of the court, or the department or its contractor in Title IV-D child support cases shall, without the necessity of an affidavit of the obligee, issue an order of income assignment to the employer of the obligor, if known, or at such time as the employer's name and whereabouts are made known to the clerk or the department or its contractor. No court order expressly authorizing an income assignment shall be required under this subdivision (b)(1)(B).

(C) The order of assignment issued by the department or its contractor pursuant to subdivisions (b)(1)(A) and (B) shall include an amount sufficient to satisfy an accumulated arrearage within a reasonable time without further order of the court. The order shall also include an amount to pay any medical expenses that the obligor owing the support is obligated or ordered to pay. Withholding shall not exceed fifty percent (50%) of the employee's income after FICA, withholding taxes, and a health insurance premium that covers the child, are deducted. The order shall also include an amount necessary to cover the fee due the clerk of the court, if appropriate.

(D) In all other cases in which the child support payments were ordered to be paid directly to a parent or guardian or custodian of the child or children, and the child support payments are in arrears as defined in this subdivision (b)(1), the parent, guardian or custodian may, by affidavit filed with the clerk, or, the department or its contractor in Title IV-D child support cases, request that an order of income assignment be sent by the clerk of the court, or by the department, to the employer, if known, or at such time as the employer's name and whereabouts are made known to the clerk, the department or its contractor. No court order expressly authorizing an income assignment shall be required under this subdivision (b)(1).

(E) The order of assignment issued by the clerk or the department or its contractor pursuant to subdivision (b)(1)(D) shall include an amount sufficient to satisfy an accumulated arrearage within a reasonable time. The order may also include an amount to pay any medical expenses that the obligor owing the support is obligated or ordered to pay. Withholding shall not exceed fifty percent (50%) of the employee's income after FICA, withholding taxes, and a health insurance premium that covers the child, are deducted. The order shall also include an amount necessary to cover the fee due the clerk of the court, if appropriate.

(F) An income assignment pursuant to this subsection (b) shall be mandatory even if subsequent to the issuance of the order of assignment the obligor pays the amount of arrearage in part or in full as long as current support or arrearages are still owed.

(G) For purposes of this part, "arrears" means any occasion on which the full amount of ordered support ordered for or on behalf of a minor child, or for a spouse or former spouse of the obligor with whom the child is living to the extent the spousal support would be included for the purposes of 42 U.S.C. § 654a(e)(4), is not paid by the due date for arrears as defined in § 36-5-101(f)(1) unless an income assignment is in effect and the payor of income is paying pursuant to subsection (g).

(H) Clerks of court are authorized to issue an order of income assignment to the employer of the obligor and to institute the process to assign income when the obligor fails to pay court costs, but shall not have priority over the income assignment for child or spousal support.

(2) When an order of income assignment has been issued pursuant to subdivision (b)(1)(B) or (b)(1)(D), the clerk, or the department in Title IV-D cases, shall send a notice to the obligor within two (2) business days of the issuance of the order of income assignment being sent to the obligor's employer. If the assignment is made pursuant to subdivisions (b)(1)(B) or (b)(1)(D), the notice must be sent to the address of the obligor, if known, or to the obligor at the address of the employer of the obligor if the obligor's address is unknown.

(3) In addition to any other required or pertinent information, all notices of assignment sent to the obligor who resides in this state pursuant to this section shall include:

(A) The amount of money owed by the obligor, including both current support and arrears;

(B) The amount of income withholding, except where otherwise ordered by the court, that shall be applied for current support, the amount that shall be applied for arrearages and the amount to be applied for alimony. The amount withheld shall be an amount reasonably sufficient to satisfy an accumulated arrearage within a reasonable time;

(C) Notice that the obligor has the right to a hearing before the court, or, in Title IV-D cases, an administrative review by the department of human services. The administrative hearing shall be conducted pursuant to the provisions of part 10 of this chapter; and

(D) Notice that the obligor must request the hearing by notifying the clerk, or the department in Title IV-D cases, within fifteen (15) days of the date of the notice, or the date of personal service, if used.

(4) Orders of income assignment issued by the department of human services or its contractors shall be filed with the court.

(5) (A) In all Title IV-D child or spousal support cases in which payment of such support is to be made by income assignment, and in all cases where payments made by income assignment based upon support orders entered on or after January 1, 1994, that are not Title IV-D support cases but must be made to the central collection and disbursement unit as provided by § 36-5-116, the court, the clerk of court, or the department or its contractors shall only order that the support payments be made by income assignment to the central collection and disbursement unit pursuant to § 36-5-116. No agreement by the parties in a parenting plan, either temporary or permanent, entered pursuant to chapter 6, part 4 of this title, or any other agreement of the parties or order of the court, except as may otherwise be allowed by subdivision (a)(2)(B), shall alter the requirements for payment by income assignment to the central collection and disbursement unit as required by § 36-5-116, and any provision of any parenting plan, agreement or court order providing for any other payment procedure contrary to the requirements of § 36-5-116, whether or not approved by the court, except as may otherwise be allowed by subdivision (a)(2)(B), shall be void and of no effect. No credit shall be given by the court, the court clerk or the department of human services for child or spousal support payments required by the support order that are made in contravention of such requirements; provided, however, the department may make any necessary adjustments to the balances owed to account for changes in the Title IV-D or central collection and disbursement status of the support case.

(B) The payment of child support through the centralized collection and disbursement unit established pursuant to § 36-5-116 does not establish the case as a Title IV-D case unless the case otherwise meets the criteria of § 71-3-124 for a case, in which the department of human services will provide child support services to an assignor of support rights or to any person who has otherwise applied for such services.

(6) (A) If the obligor is self-employed, or if the obligor is a partner, member, owner or officer of a partnership, limited liability company, corporation or other association or business entity from which the obligor receives compensation in the form of wages, salary, commissions, bonuses or otherwise, then the court may order the obligor, or the business entity of which the obligor is a partner, member, owner or officer, if applicable, to establish a bank account for the sole purpose of complying with the order issued pursuant to subsection (a). The order issued pursuant to subsection (a) shall specify the amount of the obligor's compensation that is to be deposited into the account and the frequency by which the deposits are to be made, whether weekly, biweekly or monthly. Within ten (10) days of the issuance of the order pursuant to subsection (a), the obligor or business entity shall provide the department with written authorization for the department's central collection and disbursement unit to receive from the account, by automatic bank withdrawal, the amount ordered by the court to be deposited into the account. Failure to either deposit the required amount into the account or to authorize automatic withdrawal of the required amount by the department's central collection and disbursement unit is failure to comply with a child support order, which shall be punishable as civil contempt.

(B) As used in subdivision (b)(6)(A), "self-employed" means earning one's livelihood directly from one's own business, trade or profession rather than as a specified salary or wages from an employer.

(c) (1) In the event the obligor requests a hearing in cases not being enforced pursuant to Title IV-D regarding the withholding as provided in subdivisions (b)(1)(B) within fifteen (15) days of the date of the notice, or the date of personal service, if used, the clerk shall promptly docket the case with the magistrate or court as provided by part 4 of this chapter, shall give notice to all parties, and shall take any other action as is necessary to ensure that the time limits provided in subsection (d) are met.

(2) If the withholding was issued by the department or its contractor in Title IV-D cases and the obligor requests an administrative hearing as permitted by part 10 of this chapter, the department shall promptly schedule the case for a hearing, shall give notice to all parties, and shall take any other action as is necessary to ensure that the time limits provided in subsection (d) are met.

(d) In all cases in which the obligor requests a hearing or administrative review, the magistrate or court, or the department, shall conduct a hearing and make a determination, and the clerk or department shall notify the obligor and the employer of the decision within forty-five (45) days of the date of the order provided in subdivision (b)(1).

(e) The obligor may contest the results of the department's administrative review by requesting a judicial review as provided in part 10 of this chapter.

(f) The amount to be withheld under the income assignment withheld for support may not be in excess of fifty percent (50%) of the income due after FICA, withholding taxes, and a health insurance premium that covers the child are deducted.

(g) (1) The assignment or any subsequent modification is binding upon any employer, person or corporation, including successive employers, fourteen (14) days after mailing or other transmission or personal service of the order from the clerk of the court, or from the department by administrative order of income assignment, pursuant to this section. The employer, person or corporation has a fiduciary duty to send amounts withheld for payment of a child support obligation to the clerk or the department's central collection and disbursement unit as directed in the income assignment order, or, if based upon a direct withholding from another state pursuant to the Uniform Interstate Family Support Act, compiled in parts 20-29 of this chapter, to the other state as directed by that order of assignment. The amount shall be sent by the employer, person or corporation within (7) days of the date the person obligated to pay support is paid, the date the person is to be paid or the date the amount due such person is to be credited. The order is binding until further notice.

(2) The employer, person, corporation or institution shall provide notice to the clerk, the department, or the entity in the other state to which the withheld income was to be sent of termination of employment or income payments to the employee. Any employer, person, corporation or institution that files for bankruptcy or ceases to operate as a business shall provide notice to the clerk or the department of the bankruptcy or cessation of business upon filing bankruptcy or at least ten (10) days prior to ceasing to operate as a business. Any notice provided pursuant to this subsection (g) shall include the names of all the affected employees subject to an income assignment, the last known address of each of those employees, and the name and address of the new employer or source of income of each of those employees, if known.

(3) Failure of any employer, person, corporation or institution to pay income withheld to the clerk or clerks, to the department, its contractor, or other entity, or Title IV-D child support agency in any other state that issued the order, as may be directed by the income assignment order, is a breach of a fiduciary duty to the obligor. Any action alleging breach of fiduciary duties by an employer, person, corporation or institution pursuant to this section shall be brought within one (1) year from the date of the breach or violation; provided, that, in the event the alleged breach or violation is not discovered or reasonably should have been discovered within the one-year period, the period of limitation shall be one (1) year from the date the alleged breach or violation was discovered or reasonably should have been discovered. In no event shall an action be brought more than three (3) years after the date on which the breach or violation occurred, except where there is fraudulent concealment on the part of the defendant, in which case the action shall be commenced within one (1) year after the alleged breach or violation is, or should have been, discovered.

(h) For any order of alimony in solido, in futuro or rehabilitative issued, modified or enforced on or after April 24, 2002, the court may order immediate assignment of the obligor's income, including, but not necessarily limited to: wages, salary, commissions, bonuses, workers' compensation, disability, payments pursuant to a pension or retirement program, profit sharing, interest, annuities and other income due or to become due to the obligor. The order of assignment shall issue regardless of whether support payments are in arrears on the effective date of the order. The court's order may include an amount sufficient to satisfy an accumulative arrearage, if any, within a reasonable time. Withholding shall not exceed fifty percent (50%) of the employee's income after FICA, withholding taxes, and a health insurance premium that covers the child, if any, are deducted. The order shall also include an amount necessary to cover the fee due the clerk of the court, if appropriate.

(i) It is unlawful for an employer to use the assignment as a basis for discharge or any disciplinary action against the employee. Compliance by an employer, other person, institution or corporation with the order shall operate as a discharge of the liability of such employer, other person, institution or corporation to the affected individual as to that portion of the income so affected. An employer shall be subject to a fine for a Class C misdemeanor if the income assignment is used as a basis to refuse to employ a person or to discharge the obligor/employee or for any disciplinary action against the obligor/employee or if the employer fails to withhold from the obligor's income or to pay such amounts to the clerk or to the department as may be directed by the withholding order.

(j) (1) An assignment under this section shall take priority over any other assignment or garnishment of wages, as described in title 26, chapter 2, or salary, commissions or other income, except those deductions made mandatory by law or hereafter made mandatory.

(2) (A) If the employer, person, corporation or institution receives more than one (1) order of income assignment against an individual, the employer, person, corporation or institution must comply by giving first priority to all orders for amounts due for current support due a child, second to all orders for amounts due for arrearages due a child, third to all orders for amounts due for current support due a spouse, and fourth to all orders for amounts due for arrearages due a spouse, and must honor all withholdings to the extent the total amount withheld from wages does not exceed fifty percent (50%) of the employee's wages after FICA, withholding taxes, and a health insurance premium that covers the child are deducted.

(B) Any employer, person or entity receiving an order for income withholding from another state or territory shall apply the income withholding law of the state of the obligor's principal place of employment in determining:

(i) The employer's fee for processing an income withholding order;

(ii) The maximum amount permitted to be withheld from the obligor's income;

(iii) The time periods within which the employer must implement the income withholding order and forward the child support payment;

(iv) The priorities for withholding and allocating income withheld for multiple child support obligees; and

(v) Any withholding terms and conditions not specified in the order.

(C) The "principal place of employment" for an obligor who is employed in this state and for whom an income withholding order has been received in this state from another state or territory shall be deemed to be this state, and the provisions set forth in the requirements of this section regarding income withholding shall apply to the determinations made in subdivisions (j)(2)(B)(i)-(v).

(3) (A) If any employer, person, or other entity receives any income assignment for current support against an individual that would cause the deduction from any two (2) or more assignments for current support to exceed fifty percent (50%) of the individual's income after FICA, withholding taxes, and a health insurance premium that covers the child are deducted, then the allocation of all current support ordered withheld by all income assignments they receive against that individual shall be determined by the employer, person, or entity as follows:

(i) The employer, person, or other entity shall determine the total dollar amount of the assignments for current support it has received involving the obligor to whom it owes any wages, salaries, commissions, bonuses, workers' compensation, disability, payments pursuant to a pension or retirement program, profit sharing, interest, annuities, and other income due or to become due to the obligor;

(ii) Each individual assignment shall then be calculated as a percentage of the total obtained pursuant to subdivision (j)(3)(A)(i);

(iii) The employer, person, or entity shall then allocate the available income of the obligor, subject to the limits described in this subsection (j), based on the percentage computation pursuant to subdivision (j)(3)(A)(ii) and shall, as directed by the order of income assignment, pay the amounts withheld from the obligor's income, to the clerk or clerks, or to the department, its contractor, or other entity or Title IV-D child support agency in any other state that issued such order.

(B) In the event all current support obligations are met from the assignments and support arrearages exist in more than one (1) case and there is not sufficient income to pay all ordered support arrearages, then the support arrearages shall be allocated on the same basis as set forth in subdivision (j)(3)(A).

(C) The obligor shall be responsible for seeking any modifications to the existing orders for support.

(4) An employer, person, corporation or institution may make one (1) payment to the clerk of the court, the department, its contractor or other entity in another state so long as the employer separately identifies the portion of the single payment attributable to each individual obligor parent, and, if amounts are included that represent withholdings for more than one (1) pay period, so long as the amounts representing each pay period are separately identified.

(k) (1) "Employer, person, corporation or institution," as used in this section, includes the federal government, the state and any political subdivision thereof and any other business entity that has in its control funds due to be paid to a person who is obligated to pay child support.

(2) "Spousal support" for purposes of enforcement of child support by the department of human services under the Title IV-D child support program means a legally enforceable obligation assessed against an individual for the support of a spouse or former spouse who is living with a child or children who are receiving child support services from the department and for whom the individual also owes support. Income assignments pursuant to this part that are enforced as part of the Title IV-D services provided by the department shall apply to spousal support obligations as defined in this subdivision (k)(2).

(l) Any employer, person, corporation or institution that is ordered to pay an income assignment on behalf of an individual may charge the obligor parent an amount of up to five percent (5%) not to exceed five dollars ($5.00) per month for such service.

(m) The notices and orders required to be issued pursuant to this section shall be transmitted to any party or person by any method chosen by the court or the department, including, but not limited to: certified mail, return receipt requested, regular mail, electronic mail, facsimile transmission, or by personal service, and may be generated by computer or on paper. The notices and orders required by this section need not be entered in the minutes of the court. If a notice or order is returned or otherwise not deliverable, then service shall be had by any alternative method chosen by the court or the department, as listed in this subsection (m). Before taking action against an employer or other payor for failure to comply with this part, the court or department shall ensure that service of the notice or order was made by certified mail or by personal service. Electronically reproduced signatures shall be effective to issue any orders or notices pursuant to this section.

(n) There shall be no litigation tax imposed on proceedings pursuant to this part.

(o) (1) The department of human services shall have authority to establish mandatory rules, forms and any necessary standards and procedures to implement income assignments, which shall be used by all the courts and by the department pursuant to this part. The department of human services may implement the use of such forms at any time after July 1, 1997, by emergency rule following approval by the attorney general and reporter. Permanent rules implementing the forms shall be promulgated pursuant to the rulemaking provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(2) Prior to the filing of a notice of rulemaking for permanent rules pursuant to this subsection (o), the rules shall be sent by the department for review by an advisory group composed of two (2) representatives of the state court clerks' conference appointed by the president of the state court clerks' conference; two (2) representatives of the judges of courts that have child support responsibilities, one (1) of whom will be appointed by the chief justice of the supreme court and one (1) of whom will be appointed by the president of the council of juvenile and family court judges; a representative of the administrative office of the courts; and two (2) representatives of the department of human services designated by the commissioner. Nothing contained herein shall be construed to prevent the department from filing any notice of rulemaking prior to or at the time the proposed permanent rules are sent to the advisory group where the department determines that immediate filing of the notice without prior review by the advisory group is necessary to meet any requirements relative to the potential expiration of emergency rules or to comply with any federal statutory or regulatory requirements or any federal policy directives.

(p) If any employer, person, corporation or institution fails or refuses to comply with the requirements of this section, then that employer, person, corporation or institution is liable for any amounts up to the accumulated amount that should have been withheld. In addition, that employer, person, corporation or institution may be subject to a civil penalty to be assessed and distributed pursuant to the requirements of this subsection (p).

(1) Upon the first failure to comply with an order of income assignment, that employer, person, corporation or institution may be subject to a civil penalty of one hundred dollars ($100) per obligor for whom an order of income assignment was received, two hundred dollars ($200) per obligor for the second failure to comply and five hundred dollars ($500) per obligor for each occurrence thereafter.

(2) The civil penalty, when assessed and collected by the department of human services, shall be prorated among the children for whom the income assignment order was issued and with which the employer, person, corporation or institution failed to comply. If there are multiple income assignments for an obligor, the prorated amounts of the civil penalty shall be distributed to the children in the proportion that each order for which the income assignment was issued is to the total amount of all income assignments with which the employer, person, corporation or institution failed to comply.

(3) The civil penalty amount received by the children shall not reduce in any manner the amount of support owed by the obligor parent, but shall be received in addition to all ordered child support.

(q) (1) Penalties authorized by this section shall be assessed by the commissioner of human services after written notice to the employer, person, corporation or institution. The notice shall provide fifteen (15) days from the mailing date of the notice for the employer, person, corporation or institution to file a written request to the department for appeal of the civil penalty. If an appeal is timely filed with the department, the department shall set an administrative hearing on the issue of the assessment pursuant to the provisions of the Uniform Administrative Procedures Act, relative to contested case hearings. Failure to timely appeal the assessment of the civil penalty shall be final and conclusive of the correctness of the assessment.

(2) Any amount found owing shall be due and payable not later than fifteen (15) days after the mailing date of the determination. Failure to pay an assessment shall result in a lien against the real or personal property of the employer, person, corporation or institution in favor of the department. If an assessment is not paid when it becomes final, the department may collect the amount of the civil penalty by any available administrative enforcement procedures or by court action. The non-prevailing party shall be liable for all court costs and litigation taxes of the proceedings and shall be liable to the department for the cost of any private, contract or government attorney representing the state and for the time of any of its Title IV-D or contractor staff utilized in litigating the assessment.

(3) Any appeal of the action of the commissioner pursuant to this section shall be made in conformity with § 36-5-1003.



§ 36-5-503 - Termination of income assignment.

(a) The following procedures shall apply to termination of income assignment:

(1) Any party or its agents or assignees may seek termination of an order under this section if there are no arrearages owed by the obligor to the obligee parent, any guardian or custodian of the child, the department of human services or any other agency of the state of Tennessee, or any other Title IV-D agency of any state, the costs of court have been paid, and there are no longer any children to whom the obligor parent is obligated to pay support because:

(A) Of the marriage of the child or children;

(B) Of the death of the child or children;

(C) The child or children have reached majority and have graduated from high school, or the class of which the child is a member when the child attains eighteen (18) years of age graduates, whichever occurs later, and no other special circumstances requiring the obligation continue to exist.

(2) If there are children to whom the obligor is still obligated to pay support, though a change of circumstances has occurred as a result of the discontinuation of the obligation to at least one (1) child, the obligor may not seek termination of the income assignment order, but must seek modification of the support order. Upon obtaining modification of the support order, the clerk of court or the department or its contractors shall issue a modified income assignment;

(3) Parties seeking a change of custody, pursuant to § 36-6-101, may not seek termination under this provision but must request termination by the trial court if there is a change in custody ordered;

(4) The clerk of the court or the department of human services or its contractor in Title IV-D cases shall send the order and notice of termination of income assignment to the obligor parent, obligee parent, and employer, person, corporation, or institution upon the decision to terminate or not to terminate; and

(5) (A) In Title IV-D cases, when the department of human services or its contractor is informed or otherwise determines that the conditions of subdivision (a)(1) have been met, then the department or its contractor shall administratively terminate or modify the income assignment order to reflect the change in circumstances pursuant to the child support guidelines in accordance with this section. In all other circumstances, modification or termination of an income assignment shall be obtained by court order.

(B) In cases where an income assignment order may be terminated or modified by administrative order, the department or its contractor shall notify both the obligor, or other payer, and the obligee of the proposed action with respect to the termination or modification action. The notice shall give both the obligor and the obligee fifteen (15) days in which to appeal the proposed action, pursuant to the appeal provisions of part 10 of this chapter.

(b) Each parent or other individual having custody of a child who is receiving support payments under an income assignment order shall notify the clerk, or the department of human services or its contractor in Title IV-D cases, at such time as any of the following occur:

(1) A child for whom support is being paid dies;

(2) A child for whom support is being paid marries;

(3) A child for whom support is being paid reaches such child's eighteenth birthday if the child is not in high school on that date; or

(4) A child for whom support is being paid graduates from high school, or the class of which the child is a member graduates if the child does not graduate with the class, if the child is eighteen (18) years of age prior to the date such child graduates.

(c) (1) The obligor parent may also seek termination or modification of a support order when the whereabouts of the obligee parent and child or children are unknown and the clerk of the court, or the department of human services or its contractor in Title IV-D cases, has been unable to forward past payments, and all arrearages owed to the state as a result of the custodian's receipt of public assistance have been paid.

(2) The obligor parent may either file a motion for termination or seek modification of the child support order when support payments equal to the amount due within one (1) month have been returned to the office of the clerk, or to the department or its contractor in Title IV-D cases, and all reasonable means to locate the obligee parent and child or children have been exhausted. The clerk of the court, or the department or its contractor in Title IV-D cases, shall notify the obligor parent that such payments have been returned to the clerk, or to the department or its contractor in Title IV-D cases. The obligor parent must submit an affidavit verifying that such obligor parent has exhausted reasonable efforts to locate the obligee parent and child or children.

(d) When a motion to terminate is filed, the clerk of the court shall proceed to set a hearing and serve the parties as provided in § 36-5-405. Upon receipt of a notice from the custodial parent or individual in accordance with subsection (b), or based upon the department's own records, the clerk or the department or its contractor in Title IV-D cases shall determine whether the income assignment order includes support for any other child or children and whether there are any accumulated arrearages due that have not been satisfied. If there are no other children and no arrearages, the clerk, or the department or its contractor in Title IV-D cases, after notification to the parties, shall notify the employer, person, corporation or institution withholding support that the income assignment is terminated. If there are other children and/or accumulated arrearages, the clerk or the department or its contractor in Title IV-D cases, after notification to the parties, shall send a new notice to the employer, person, corporation or institution withholding support specifying the correct amount to be withheld as a result of the change in circumstances.

(e) If the obligor parent wishes to file a motion for termination or to seek modification of the support order, such obligor parent must complete and file an affidavit affirming that such obligor parent has contacted a reasonable number of relatives and friends of the obligee parent and all lack any knowledge regarding the whereabouts of the obligee parent and child or children, and that such obligor parent has made other reasonable efforts to locate the obligee parent and child or children including:

(1) Mailing a letter to the obligee parent's last known address requesting a new mailing address;

(2) Checking the telephone directory and directory assistance for a listing of the obligee parent;

(3) Contacting the obligee parent's last attorney of record and inquiring as to whether the attorney can provide a current address;

(4) Contacting the obligee parent's last known place of employment (if known) and inquiring as to whether a current address may be provided by the employer; and

(5) Contacting the department of human services and inquiring if its records contain a current address of the obligee parent.






Part 6 - Income Withholding to Enforce Support Orders [Repealed]



Part 7 - Enforcement Through License Denial, Revocation and Restriction

§ First - of 2 versions of this section

36-5-701. Part definitions. [Effective until July 1, 2015. See the version effective on July 1, 2015.]

As used in this part, unless the context otherwise requires:

(1) "Arrears" means any child support or spousal support associated with a child support order owed under a court or administrative order that is delinquent pursuant to § 36-5-501(b)(1), or any interest owed on those arrears;

(2) "Commissioner" means the commissioner of human services;

(3) "Department" means the department of human services;

(4) "License" means a license, certification, registration, permit, approval or other similar document issued to an individual evidencing admission to or granting authority to engage in a profession, trade, occupation, business, or industry, to hunt or fish, or to operate any motor vehicle or other conveyance, but does not include a license to practice law unless the supreme court establishes guidelines pursuant to § 36-5-713 making this part applicable to such license;

(5) "Licensee" means any individual holding a license, certification, registration, permit, approval, or other similar document evidencing admission to, or granting authority to engage in a profession, trade, occupation, business, or industry, to hunt or fish, or to operate any motor vehicle or other conveyance, but "licensee" does not include an attorney only with respect to the attorney's license to practice law unless the supreme court establishes guidelines pursuant to § 36-5-713 making this part applicable to such license;

(6) "Licensing authority" means the board, commission, or agency, including the department of safety, that has been established by statute or state regulation to oversee the issuance and regulation of any license. Excluded from this definition is the supreme court, unless the supreme court acts in accordance with § 36-5-713, and any licensing authority established solely by the action and authority of a county or municipal government;

(7) "Not in compliance with an order of support" means that the obligor is five hundred dollars ($500) or more in arrears and the arrears are ninety (90) days or more past due;

(8) "Obligee" means any individual to whom a duty of support is owed or any state or political subdivision to whom such duty has been assigned or that is collecting support on behalf of an obligee;

(9) "Obligor" means any individual owing a duty of support; and

(10) "Order of support" means any judgment or order for the support of dependent children issued by any court of this state or another state, including an order in a final decree of divorce, or any order issued in accordance with an administrative procedure established by state law in this or another state that affords substantial due process and is subject to judicial review.



§ Second - of 2 versions of this section

36-5-701. Part definitions. [Effective on July 1, 2015. See the version effective until July 1, 2015.]

As used in this part, unless the context otherwise requires:

(1) "Arrears" means any child support or spousal support associated with a child support order owed under a court or administrative order that is delinquent pursuant to § 36-5-501(b)(1), or any interest owed on those arrears;

(2) "Commissioner" means the commissioner of human services;

(3) "Department" means the department of human services;

(4) "License" means a license, certification, registration, permit, approval or other similar document issued to an individual evidencing admission to or granting authority to engage in a profession, trade, occupation, business, or industry, to hunt or fish, or to operate any motor vehicle or other conveyance, but does not include a license to practice law unless the supreme court establishes guidelines pursuant to § 36-5-713 making this part applicable to such license;

(5) "Licensee" means any individual holding a license, certification, registration, permit, approval, or other similar document evidencing admission to, or granting authority to engage in a profession, trade, occupation, business, or industry, to hunt or fish, or to operate any motor vehicle or other conveyance, but "licensee" does not include an attorney only with respect to the attorney's license to practice law unless the supreme court establishes guidelines pursuant to § 36-5-713 making this part applicable to such license;

(6) "Licensing authority" means the board, commission, or agency, including the department of safety, that has been established by statute or state regulation to oversee the issuance and regulation of any license. Excluded from this definition is the supreme court, unless the supreme court acts in accordance with § 36-5-713, and any licensing authority established solely by the action and authority of a county or municipal government;

(7) "Not in compliance with an order of support" means that the obligor is five hundred dollars ($500) or more in arrears and the arrears are ninety (90) days or more past due;

(8) "Obligee" means any individual to whom a duty of support is owed or any state or political subdivision to whom such duty has been assigned or that is collecting support on behalf of an obligee;

(9) "Obligor" means any individual owing a duty of support;

(10) "Order of support" means any judgment or order for the support of dependent children issued by any court of this state or another state, including an order in a final decree of divorce, or any order issued in accordance with an administrative procedure established by state law in this or another state that affords substantial due process and is subject to judicial review; and

(11) "Restricted license" means a license that allows a person to operate a motor vehicle for the limited purposes of going to and from and working at the person's regular place of employment and going to and from the person's school and does not include a commercial driver license of any kind.

§ First - of 2 versions of this section

36-5-702. Agency to enforce orders -- Notice of noncompliance. [Effective until July 1, 2015. See the version effective on July 1, 2015.]

(a) (1) In Title IV-D child support enforcement cases pursuant to this part, the department shall be deemed to be the agent of the court to enforce, on behalf of the court, the court's order of support that is in arrears by using the license revocation, denial, or suspension procedures provided in this part.

(2) If the court's records maintained by the court clerk on the statewide Title IV-D child support computer system, or the department's records of court ordered support if the court clerk elected, pursuant to the former provisions of § 36-5-101(a)(4)(C)(iii), not to participate in the statewide Title IV-D child support computer system, show that the obligor is in arrears and is not in compliance with an order of support, the department may serve upon an obligor a notice that informs the obligor of the department's intention to submit the obligor's name to the appropriate licensing authority as a licensee who is not in compliance with an order of support.

(b) The notice shall state that:

(1) The obligor may request an administrative hearing to contest the issue of compliance or contact the department to make an arrangement for the payment of the arrears that is satisfactory to the department;

(2) A request for a hearing must be made in writing and must be received by the department within twenty (20) days of service, or within twenty (20) days of service the obligor must contact the department or the local IV-D agency and pay the arrears or make an arrangement with the department for the payment of the arrears that is satisfactory to the department;

(3) If the obligor requests a hearing within twenty (20) days of service, the department shall stay the proceedings to certify the obligor to any appropriate licensing authority for noncompliance with an order of support pending a decision after a hearing. If the obligor contacts the department to make an arrangement for the payment of the arrears that is satisfactory to the department within such twenty (20) days, the department shall stay the proceedings to certify the obligor to any appropriate licensing authority for noncompliance with an order of support in accordance with the agreement entered into between the obligor and the department as provided in § 36-5-703(d);

(4) The proceedings will be dismissed if the obligor pays the arrears;

(5) If the obligor is not in compliance with an order of support and does not either request a hearing or make a satisfactory arrangement for payment with the department within twenty (20) days of service, the department may certify the obligor to any appropriate licensing authority for noncompliance with a court order of support; and

(6) If the department certifies the obligor to a licensing authority for noncompliance with an order of support, the licensing authority, notwithstanding any other law to the contrary, must deny a renewal request, revoke the obligor's license, or refuse to issue or reinstate a license, as the case may be, until the obligor provides the licensing authority with a release from the department that states the obligor is in compliance with the obligor's order of support.

(c) The notice to the obligor shall include the address and telephone number of the office of the department or its contractor that issues the notice and a statement of the need to obtain a release from that office as provided in § 36-5-707 in order to allow the obligor's license to be issued, renewed or reinstated. The notice shall be served by certified mail, return receipt requested, or by personal service with an affidavit of service completed by an authorized process server.

§ Second - of 2 versions of this section

36-5-702. Agency to enforce orders -- Notice of noncompliance. [Effective on July 1, 2015. See the version effective until July 1, 2015.]

(a) (1) In Title IV-D child support enforcement cases pursuant to this part, the department shall be deemed to be the agent of the court to enforce, on behalf of the court, the court's order of support that is in arrears by using the license revocation, denial, suspension or restriction procedures provided in this part.

(2) If the court's records maintained by the court clerk on the statewide Title IV-D child support computer system, or the department's records of court ordered support if the court clerk elected, pursuant to the former provisions of § 36-5-101(a)(4)(C)(iii), not to participate in the statewide Title IV-D child support computer system, show that the obligor is in arrears and is not in compliance with an order of support, the department may serve upon an obligor a notice that informs the obligor of the department's intention to submit the obligor's name to the appropriate licensing authority as a licensee who is not in compliance with an order of support.

(b) The notice shall state that:

(1) The obligor may request an administrative hearing to contest the issue of compliance or contact the department to make an arrangement for the payment of the arrears that is satisfactory to the department, which may include eligibility for a restricted license pursuant to § 36-5-714;

(2) A request for a hearing must be made in writing and must be received by the department within twenty (20) days of service, or within twenty (20) days of service the obligor must contact the department or the local IV-D agency and pay the arrears or make an arrangement with the department for the payment of the arrears that is satisfactory to the department;

(3) If the obligor requests a hearing within twenty (20) days of service, the department shall stay the proceedings to certify the obligor to any appropriate licensing authority for noncompliance with an order of support pending a decision after a hearing. If the obligor contacts the department to make an arrangement for the payment of the arrears that is satisfactory to the department within such twenty (20) days, the department shall stay the proceedings to certify the obligor to any appropriate licensing authority for noncompliance with an order of support in accordance with the agreement entered into between the obligor and the department as provided in § 36-5-703(d);

(4) The proceedings will be dismissed if the obligor pays the arrears;

(5) If the obligor is not in compliance with an order of support and does not either request a hearing or make a satisfactory arrangement for payment with the department within twenty (20) days of service, the department may certify the obligor to any appropriate licensing authority for noncompliance with a court order of support; and

(6) If the department certifies the obligor to a licensing authority for noncompliance with an order of support, the licensing authority, notwithstanding any other law to the contrary, must deny a renewal request, revoke the obligor's license, refuse to issue or reinstate a license or issue a restricted license, as the case may be, until the obligor provides the licensing authority with a release from the department that states the obligor is in compliance with the obligor's order of support.

(c) The notice to the obligor shall include the address and telephone number of the office of the department or its contractor that issues the notice and a statement of the need to obtain a release from that office as provided in § 36-5-707 in order to allow the obligor's license to be issued, renewed or reinstated. The notice shall be served by certified mail, return receipt requested, or by personal service with an affidavit of service completed by an authorized process server.



§ 36-5-703 - Administrative hearing -- Certification of noncompliance.

(a) An obligor may request an administrative hearing upon receiving the notice described in § 36-5-702 to contest the department's intention to issue a finding of noncompliance to a licensing authority. The request for hearing must be made in writing and must be received by the department within twenty (20) days of the date the notice is served upon the obligor as shown by the return receipt or by the return on personal service.

(b) If a hearing is requested, the department shall conduct the hearing in accordance with title 4, chapter 5, part 3 of the Uniform Administrative Procedures Act, except that, notwithstanding any law to the contrary, the appeal of the department's administrative order based upon the hearing pursuant to this part shall be made by the obligor in accordance with the jurisdictional and judicial review provisions of § 36-5-1003; provided, that notwithstanding any law or rule to the contrary, the sworn certificate of the department, or its agent, or the Title IV-D agency of another state, regarding the issues in subdivisions (c)(1) and (2), shall be admissible in evidence and shall constitute a rebuttable presumption of the obligor's status.

(c) The only issues for consideration at the administrative hearings shall be:

(1) Whether the licensee is an obligor required to pay child support under an order of support;

(2) Whether the obligor is not in compliance with the order of support; and

(3) Whether good cause exists in that case as to whether the sanctions of this part should be imposed.

(d) (1) The department may enter into a consent order with the obligor, which is filed with the court, for payment of an arrearage owed by the obligor. Upon entry of such consent order by the court, the proceedings under this part shall be further stayed, unless there is noncompliance with such consent order as shown by the records pursuant to subdivision (d)(2). In the event of such noncompliance the stay shall cease and the procedures of subdivision (d)(2) shall be followed. Entry of such consent order shall constitute a waiver of the obligor's right to any hearing on the issue of noncompliance with an order of support based upon the notice of noncompliance for which the consent order has been entered.

(2) If the payment records of the clerk of the court or the department show that the obligor remains in arrears and is not in compliance with the consent order for repayment of the child support arrearage pursuant to subdivision (d)(1), the court, through the department, shall, in accordance with § 36-5-705, forthwith certify to each licensing authority that licenses the obligor that the obligor is not in compliance with an order of support.



§ 36-5-704 - Stays of action -- Issuance of decisions -- Costs.

(a) If an obligor timely requests a hearing to contest the issue of compliance, or files a motion to modify support or requests that the support obligation be amended as provided in § 36-5-710, the department shall stay the action and may not certify the name of the obligor to any licensing authority for noncompliance with an order of support until the department issues a written decision after a hearing that finds the obligor is not in compliance with an order of support or until the motion to modify or request to amend is decided, as the case may be; provided, that after a decision by the department has been made in the form of a final order as provided in § 4-5-315, there will be no further stay unless a reviewing court issues a stay.

(b) The department shall issue its decision after hearing without undue delay. The department's administrative order must inform the obligor that a petition for judicial review of the department's decision must be filed within sixty (60) days of the date of the administrative order in accordance with the jurisdictional and judicial review provisions of § 36-5-1003. The department shall send an attested copy of the decision to the obligor by regular mail to the obligor's most recent address of record and to any attorney representing the obligor in connection with the hearing under this part.

(c) Notwithstanding any law to the contrary, the department is authorized to assess costs to the obligor of the unsuccessful appeal of notice of noncompliance. The department may, by motion in the court with jurisdiction over the support order, recover such costs against the obligor and the court shall direct the obligor to pay such costs to the department.

(d) Any hearings held pursuant to this part shall be held at the department of human services' office nearest the obligor's home.

§ First - of 2 versions of this section

36-5-705. Certification that obligor is in noncompliance. [Effective until July 1, 2015. See the version effective on July 1, 2015.]

The department shall certify in writing or by electronic data exchange to each licensing authority that licenses the obligor that an obligor is not in compliance with an order of support if:

(1) The obligor does not timely request a hearing upon service of notice issued under § 36-5-702 and is not in compliance with an order of support twenty-one (21) days after service of the notice provided for in § 36-5-702;

(2) The obligor has not entered into a written agreement satisfactory to the department for payment of the arrearage within twenty (20) days after service of the notice in § 36-5-702 or within such longer period as may be agreed to by the department, or having entered into such a written agreement has failed to comply with such agreement;

(3) The department issues a decision after a hearing that finds the obligor is not in compliance with an order of support; or

(4) A court, upon a petition for judicial review of the department's decision after its issuance of a stay of that decision pending its ruling, enters a judgment that upholds the department's finding that the obligor is not in compliance with an order of support.

§ Second - of 2 versions of this section

36-5-705. Certification that obligor is in noncompliance. [Effective on July 1, 2015. See the version effective until July 1, 2015.]

(a) The department shall certify in writing or by electronic data exchange to each licensing authority that licenses the obligor that an obligor is not in compliance with an order of support if:

(1) The obligor does not timely request a hearing upon service of notice issued under § 36-5-702 and is not in compliance with an order of support twenty-one (21) days after service of the notice provided for in § 36-5-702;

(2) The obligor has not entered into a written agreement satisfactory to the department for payment of the arrearage within twenty (20) days after service of the notice in § 36-5-702 or within such longer period as may be agreed to by the department, or having entered into such a written agreement has failed to comply with such agreement;

(3) The department issues a decision after a hearing that finds the obligor is not in compliance with an order of support; or

(4) A court, upon a petition for judicial review of the department's decision after its issuance of a stay of that decision pending its ruling, enters a judgment that upholds the department's finding that the obligor is not in compliance with an order of support.

(b) The department shall certify in writing or by electronic data exchange to the department of safety that an obligor is not in compliance with an order of support but is eligible for a restricted license if the department enters into an agreement that includes eligibility for a restricted license, pursuant to § 36-5-714.

§ First - of 2 versions of this section

36-5-706. Denial, suspension or revocation of license -- Refusal to reinstate or reissue -- Notice. [Effective until July 1, 2015. See the version effective on July 1, 2015.]

(a) Notwithstanding any other law, rule or regulation to the contrary, the certification from the department under § 36-5-705 shall be a basis for the denial, suspension or revocation of a license, or for refusal to issue or reinstate a license by a licensing authority.

(b) The licensing authority shall notify, without undue delay, by regular mail, an obligor certified from the department under § 36-5-705, that the obligor's application for the issuance, renewal or reinstatement of a license has been denied or that the obligor's current license has been suspended or revoked because the obligor's name has been certified by the department as an obligor who is not in compliance with an order of support.

(c) A notice of suspension must specify the reason and statutory grounds for the suspension and the effective date of the suspension and may include any other notices prescribed by the licensing authority. The notice must also inform the individual that in order to apply for issuance, renewal or reinstatement of the license, the individual must obtain a release from the department of human services in accordance with § 36-5-707.

(d) A notice to the obligor by the licensing authority to revoke, deny, suspend, or refuse to renew or reinstate a license after receipt of the notice of noncompliance from the department shall not be appealable under title 4, chapter 5, part 3 of the Uniform Administrative Procedures Act.

§ Second - of 2 versions of this section

36-5-706. Denial, suspension or revocation of license -- Refusal to reinstate or reissue -- Notice. [Effective on July 1, 2015. See the version effective until July 1, 2015.]

(a) Notwithstanding any other law, rule or regulation to the contrary, the certification from the department under § 36-5-705 shall be a basis for the denial, suspension or revocation of a license, for refusal to issue or reinstate a license by a licensing authority or for the issuance of a restricted license.

(b) The licensing authority shall notify, without undue delay, by regular mail, an obligor certified from the department under § 36-5-705, that:

(1) The obligor's application for the issuance, renewal or reinstatement of a license has been denied;

(2) The obligor's current license has been suspended or revoked because the obligor's name has been certified by the department as an obligor who is not in compliance with an order of support; or

(3) The obligor's current driver license has been revoked because the obligor's name has been certified by the department as an obligor who is not in compliance with an order of support but eligible for a restricted license. The notice shall include information on the process for obtaining a restricted license and paying any restricted license fee required by the department of human services.

(c) A notice of suspension must specify the reason and statutory grounds for the suspension and the effective date of the suspension and may include any other notices prescribed by the licensing authority. The notice must also inform the individual that in order to apply for issuance, renewal or reinstatement of the license, the individual must obtain a release from the department of human services in accordance with § 36-5-707.

(d) A notice to the obligor by the licensing authority to revoke, restrict, deny, suspend, or refuse to renew or reinstate a license after receipt of the notice of noncompliance from the department shall not be appealable under title 4, chapter 5, part 3 of the Uniform Administrative Procedures Act.

§ First - of 2 versions of this section

36-5-707. Effect of compliance by obligors who have been served notice. [Effective until July 1, 2015. See the version effective on July 1, 2015.]

(a) When an obligor who is served notice under § 36-5-702 complies with the order of support, the department shall provide the licensing authority with written or electronic data exchange confirmation that the obligor is in compliance with the order and issue a release to the obligor.

(b) (1) Upon receipt of the written confirmation of reasonable or full compliance, the licensing authority shall issue or extend the obligor's license, or withdraw any denial, revocation or suspension of the obligor's license; provided, that all other applicable licensing requirements are met by the obligor. If all other applicable licensing requirements are met by the obligor, the obligor shall not, however, be required to be re-tested or re-certified for a license that was valid and that was held in good standing by the obligor, or for which the obligor had been determined otherwise eligible by the licensing authority to receive, prior to the revocation or suspension or denial of such license pursuant to this part, and which license was revoked, suspended or denied solely pursuant to this part.

(2) If, subsequent to the revocation, suspension or denial of the license, and prior to the date on which the next periodic licensing would be due, the license is restored or issued by the licensing authority due to reasonable or full compliance, the obligor shall not be required to pay a new periodic license fee for the period remaining before the next periodic licensing fee would be due; provided, that the licensing authority may impose a reasonable reinstatement fee not to exceed five dollars ($5.00) for processing of the restoration or issuance of the license at any time.

§ Second - of 2 versions of this section

36-5-707. Effect of compliance by obligors who have been served notice. [Effective on July 1, 2015. See the version effective until July 1, 2015.]

(a) When an obligor who is served notice under § 36-5-702 complies with the order of support, the department shall provide the licensing authority with written or electronic data exchange confirmation that the obligor is in compliance with the order and issue a release to the obligor.

(b) (1) Upon receipt of the written confirmation of reasonable or full compliance, the licensing authority shall issue or extend the obligor's license, or withdraw any denial, revocation, restriction or suspension of the obligor's license; provided, that all other applicable licensing requirements are met by the obligor. If all other applicable licensing requirements are met by the obligor, the obligor shall not, however, be required to be re-tested or re-certified for a license that was valid and that was held in good standing by the obligor, or for which the obligor had been determined otherwise eligible by the licensing authority to receive, prior to the revocation, restriction or suspension or denial of such license pursuant to this part, and which license was revoked, restricted, suspended or denied solely pursuant to this part.

(2) If, subsequent to the revocation, restriction, suspension or denial of the license, and prior to the date on which the next periodic licensing would be due, the license is restored or issued by the licensing authority due to reasonable or full compliance, the obligor shall not be required to pay a new periodic license fee for the period remaining before the next periodic licensing fee would be due; provided, that the licensing authority may impose a reasonable reinstatement fee not to exceed five dollars ($5.00) for processing of the restoration or issuance of the license at any time.



§ 36-5-708 - Rules authorized to enforce part.

The department shall have authority to adopt any necessary rules to implement and enforce the requirements of this part in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 36-5-709 - Licensing authorities -- Cooperation with department -- Agreements.

The various licensing authorities shall cooperate with the department in any manner necessary to effectuate this part, and the department and the various licensing authorities shall enter into any necessary agreements to carry out the purposes of this part.



§ 36-5-710 - Modification or amendment of support orders or obligations.

Nothing in this part prohibits an obligor from filing a motion to modify support with the court or from requesting the department to amend a support obligation established by an administrative decision.

§ First - of 2 versions of this section

36-5-711. Information about applicants or licensees -- Transmittal. [Effective until July 1, 2015. See the version effective on July 1, 2015.]

(a) On or before July 1, 1996, or as soon thereafter as economically feasible and at least annually thereafter, all licensing authorities subject to this part shall provide to the department on magnetic tape or other machine-readable format the information herein specified or enter into an agreement with the commissioner for the transfer of or the access of the department to such data, according to standards established by the department, about applicants for licensure and all current licensees including licensees whose licenses are currently suspended or revoked but are subject to reinstatement upon the occurrence of an event or expiration of a period of time. The information provided must include, if available, the following:

(1) Name;

(2) Date of birth;

(3) Address of record;

(4) Federal employer identification number or social security number;

(5) Physical description;

(6) Type of license;

(7) Effective date of license or renewal;

(8) Expiration date of license; and

(9) Active or inactive status of the license.

(b) If it is not feasible to provide the information on magnetic tape or in a machine-readable format, the information shall be provided in the format agreed upon by the commissioner and the licensing authority.

§ Second - of 2 versions of this section

36-5-711. Information about applicants or licensees -- Transmittal. [Effective on July 1, 2015. See the version effective until July 1, 2015.]

(a) On or before July 1, 1996, or as soon thereafter as economically feasible and at least annually thereafter, all licensing authorities subject to this part shall provide to the department on magnetic tape or other machine-readable format the information herein specified or enter into an agreement with the commissioner for the transfer of or the access of the department to such data, according to standards established by the department, about applicants for licensure and all current licensees including licensees whose licenses are currently suspended, restricted or revoked but are subject to reinstatement upon the occurrence of an event or expiration of a period of time. The information provided must include, if available, the following:

(1) Name;

(2) Date of birth;

(3) Address of record;

(4) Federal employer identification number or social security number;

(5) Physical description;

(6) Type of license;

(7) Effective date of license or renewal;

(8) Expiration date of license; and

(9) Active or inactive status of the license.

(b) If it is not feasible to provide the information on magnetic tape or in a machine-readable format, the information shall be provided in the format agreed upon by the commissioner and the licensing authority.



§ 36-5-712 - Report to general assembly and governor.

In furtherance of the public policy of increasing collection of child support, the department shall report the following to the general assembly and the governor on January 31, 1998, and annually thereafter:

(1) The number of obligors identified as licensees subject to this part;

(2) The number of obligors identified by the department under this part who are not in compliance with an order of support; and

(3) The number of actions taken by the department under this part and the results of those actions.



§ 36-5-713 - Noncompliance with support order to affect ability to hold other licenses.

(a) In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as prescribed by law, rule or regulation issued under the provisions of titles 43, 44, 45, 55, 56, 62, 63, 68, 70 or 71, for an individual to engage in a profession, trade, occupation, business, or industry, to hunt or fish, or to operate any motor vehicle or other conveyance, applicants for licensure, certification or registration, and licensees renewing their licenses, and existing licensees, must not then be subject to a certification that the licensee is not in compliance with an order of support.

(b) The supreme court is encouraged to establish guidelines to suspend the license of an attorney who fails to comply with the requirements of §§ 36-5-701 -- 36-5-707.



§ 36-5-714 - Restricted license. [Effective on July 1, 2015.]

(a) If the obligor attempts to enter into a satisfactory arrangement with the department for the payment of arrears, the department may permit the obligor to be eligible for a restricted license for the purpose of driving to and from and working at the obligor's regular place of employment and going to and from the obligor's school.

(b) In order to be eligible for a restricted license pursuant to subsection (a), the obligor shall:

(1) Be employed for at least thirty (30) hours per week;

(2) Have a place of employment or school that is located more than one (1) mile from the obligor's place of residence;

(3) Show that the employment or educational endeavor can reasonably be expected to contribute to bringing the obligor into compliance with the support order in a timely manner;

(4) Enter into a payment plan that is satisfactory to the department; and

(5) Pay the restricted license fee required by subsection (f).

(c) If at any time the department finds the obligor is no longer in compliance with the requirements of the agreement, the obligor shall be subject to license revocation pursuant to this part.

(d) Nothing in this section shall prohibit a licensing authority from denying, suspending or revoking any license other than a license to operate a motor vehicle when an obligor is found eligible to receive a restricted license.

(e) Any time an obligor, who is eligible for a restricted license due to an agreement with the department, operates a motor vehicle, the obligor shall maintain in the obligor's possession the agreement stating the restrictions to be placed on the license. An obligor who operates a motor vehicle without the agreement in the obligor's possession or outside the restrictions imposed by the agreement shall be considered to be driving while the obligor's driver license is revoked pursuant to § 55-50-504.

(f) The department shall charge a restricted license fee, not to exceed thirty dollars ($30.00), the proceeds of which shall be used to implement this section. The department shall annually review the fees collected pursuant to this subsection (f) and the costs of implementation to determine the need for a reduction or increase in the fee. The commissioner is authorized to promulgate rules to effectuate the purposes of this subsection (f). All such rules shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 8 - Child Support Enforcement Powers of Department

§ 36-5-801 - Access to records for child support enforcement.

(a) For the purpose of establishing paternity, or for the establishment, modification or enforcement of orders of support under the child support program established under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., the department of human services shall have the authority to:

(1) Subpoena, by an administrative subpoena issued by the commissioner, by any authorized representative of the commissioner, or by any contractor of the department, any financial or other information needed to establish, modify, or enforce an order of support;

(2) Require all entities in the state, including, but not limited to, for-profit, non-profit and governmental employers, to provide promptly, in response to a request or administrative subpoena from the department, its Title IV-D contractor, or by the Title IV-D agency or contractor of any other state, information on the employment, compensation, and benefits of any individual employed by such entity as an employee or as a contractor;

(3) (A) Obtain upon request, or by administrative subpoena if necessary, and notwithstanding any other law to the contrary, access, including automated access if available, to the following records of any state or local agency:

(i) Vital statistics, including records of voluntary acknowledgments, marriages, births, deaths and divorces;

(ii) State and local tax records and revenue records, including information about the residence address, employer of any individual, and the individual's income and assets;

(iii) Records of real and titled personal property;

(iv) Records of occupational and professional licenses, and records concerning the ownership and control of corporations, partnerships, and other business entities;

(v) Employment security records;

(vi) All records of any state or local agency administering any form of public assistance;

(vii) Records relating to the registration and titling of motor vehicles;

(viii) Records of state, county, or municipal correctional agencies;

(4) Obtain pursuant to an administrative subpoena, and notwithstanding any other law to the contrary, access to certain records held by private entities with respect to individuals who owe or are owed support or against or with respect to whom a support obligation is sought, consisting of the names and addresses of such individuals and the names and addresses of the employers of such individuals, as appearing in customer records of public utilities, including all electric, gas, telephone and water companies and cable television companies;

(5) Obtain upon request, and by administrative subpoena if necessary, and notwithstanding any other law to the contrary, information, including, but not limited to, information on assets and liabilities held by any financial institution regarding any individuals who owe, are owed or against or with respect to whom a support obligation is owed; and

(6) (A) Notwithstanding any other law to the contrary, the department of human services, and any of its Title IV-D child support contractors, or the Title IV-D agency of any other state or territory, or any of their Title IV-D child support contractors and any federal agency conducting activities under Title IV-D of the Social Security Act, shall have access to any information maintained by any agency of the state of Tennessee that maintains any system used to locate any individual for any purpose relating to registration of any motor vehicles or law enforcement activities.

(B) For purposes of this subdivision (a)(6), "system" shall be defined as any automated, computerized or electronic system used by any state law enforcement agency, or any state agency that otherwise maintains any records of motor vehicles, in which any information relative to the location or address of any individual persons are maintained by such agencies.

(C) The department of human services shall have rulemaking authority to prescribe the information required by this subdivision (a)(6).

(b) No administrative subpoena shall issue to individuals or entities, other than the obligor or obligee, pursuant to this part without prior review and approval of the necessity for its issuance by a licensed attorney employed by the department or its contractor.

(c) A request or administrative subpoena pursuant to this section may be contested by filing an appeal pursuant to part 10 of this chapter.



§ 36-5-802 - Administrative orders for parentage tests.

For the purpose of establishing paternity orders of support under the child support program established under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651, et seq.:

(1) (A) The department of human services shall have the authority to issue an administrative order by the commissioner, authorized representative of the commissioner or the department's contractor directed to one (1) or more persons to order the genetic testing of the child, the mother and the putative father or fathers for the purpose of paternity establishment without the necessity of filing a paternity action;

(B) If the department orders such tests, it shall pay the costs of such tests and may recoup such costs from the putative father upon establishment of the putative father's paternity of the child in question or upon establishment of an order of support of the child for whom paternity has been established;

(2) The department may obtain additional testing by administrative order in any case in which an original test is contested upon request of and payment of the costs of such tests by the contestant. The party requesting the tests, other than the department, shall make advance payment for such tests;

(3) The department may obtain additional tests at its request and may direct the parties by administrative order to attend and to undergo such tests. The department may recoup the costs of such tests it obtains at its request from the putative father upon establishment of the putative father's paternity of the child in question or upon establishment of an order of support of the child for whom paternity has been established.



§ 36-5-803 - Administrative orders to redirect child support payment.

(a) The commissioner's authorized representative, or the department's Title IV-D contractor, is authorized to issue an administrative order to direct the obligor or other payor in Title IV-D child support cases to change the payee to the clerk or to the department. Notice of the order shall be provided by the department to the obligor and the obligee.

(b) A copy of the administrative order issued pursuant to this section shall be sent to the clerk of the court that issued the original order and the administrative order shall be entered in the court record.



§ 36-5-804 - Administrative orders to direct additional payments to reduce arrearages.

(a) For the purpose of securing overdue support, the commissioner, or the commissioner's duly authorized representatives or the department's Title IV-D contractor, shall have the authority to enter an administrative order to add an amount to the monthly support order which will reduce the arrearage by payment of a reasonable amount toward the reduction of the arrearage over a reasonable period of time.

(b) A copy of the administrative order issued pursuant to this section shall be sent to the clerk of the court which issued the original order and the administrative order shall be entered in the court record.



§ 36-5-805 - Updating of information of parties to certain administrative actions.

(a) Each individual who is a party to any action pursuant to §§ 36-5-802, 36-5-803 and 36-5-804, or § 36-5-103(f), shall be required, and the department shall order the party to file with the local Title IV-D child support office, upon entry of an order by the department, for entry into the state registry of support cases, and to update, as appropriate, the parties' and, for subdivisions (a)(1)-(3), the child's or children's:

(1) Full name and any change in name;

(2) Social security number and date and place of birth;

(3) Residential and mailing addresses;

(4) Home telephone numbers;

(5) Driver license number;

(6) The name, address, and telephone number of the person's employer;

(7) The availability and cost of health insurance for the child; and

(8) Gross annual income.

(b) Any update must be made within ten (10) days of the date of a change in circumstances of the person and the order shall give notice of this requirement.

(c) In any subsequent child support enforcement action, the delivery of written notice as required by Tennessee Rule of Civil Procedure 5 to the most recent residential or employer address shown in the department's records or the Title IV-D agency's records as required in subsection (a) shall be deemed to satisfy due process requirements for notice and service of process with respect to that party if there is a sufficient showing that a diligent effort has been made to ascertain the location and whereabouts of the party.



§ 36-5-806 - Administrative review of certain administrative orders.

The persons against whom the administrative orders in §§ 36-5-802, 36-5-803 and 36-5-804 were issued shall have a right to administratively appeal such orders pursuant to part 10 of this chapter.



§ 36-5-807 - Automated processes and service of documents.

(a) To the maximum extent feasible, the department's automated child support enforcement system shall be utilized to carry out the expedited procedures of this part and the system may be used for the issuance and service of any requests, administrative orders, or subpoenas necessary to enforce child support obligations and such automated service shall be effective for all purposes in this part. Electronically reproduced signatures shall be effective to issue any orders or subpoenas pursuant to this part.

(b) Notwithstanding subsection (a), any requests, administrative orders or administrative subpoenas required to be issued pursuant to this part may be transmitted to any party or person by any method chosen by the department, including but not limited to: certified mail, return receipt requested, regular mail, electronic mail, facsimile transmission, or by personal service, and may be generated by computer or on paper.

(c) If an administrative order or administrative subpoena is returned or otherwise not deliverable, then service shall be had by any alternative method chosen by the department, as listed in subsection (b). Before taking action against an individual or entity for failure to comply with this part, the department shall ensure that service of the administrative order, administrative subpoena, or request, was confirmed by certified mail or by personal service.



§ 36-5-808 - Statewide jurisdiction of department.

The department's authority and jurisdiction in issuing requests, administrative orders, or subpoenas pursuant to any administrative authority granted by law shall be statewide over all persons or entities in cases subject to its administrative procedures.



§ 36-5-809 - Enforcement of out-of-state requests, administrative orders and administrative subpoenas.

(a) Administrative orders, subpoenas or requests of child support enforcement agencies of other states or territories seeking to conduct any of the activities provided in this part shall receive full faith and credit and shall be enforceable against persons or entities in this state.

(b) The administrative orders, subpoenas, and requests issued by such agencies may be enforced upon their behalf, upon their request, by the department or its Title IV-D contractors pursuant to the requirements of § 36-5-811 or § 36-5-812.



§ 36-5-810 - Immunity for compliance with requests, orders and subpoenas.

All persons or entities complying with any requests, administrative orders, or administrative subpoenas issued pursuant to this part shall be absolutely immune from any liability, civil or criminal, for compliance with the terms of such requests, administrative orders or administrative subpoenas. Nothing herein shall be construed to mean, however, that such immunity applies to any person's civil or criminal liability for support or for failing to provide support as directed by any tribunal's judicial or administrative order, or by law or by regulation.



§ 36-5-811 - Enforcement of requests for information.

(a) Failure to comply with a request for information under § 36-5-801(a) may be enforced by the department by the imposition of a civil penalty of one hundred dollars ($100.00) for the failure to respond to such request.

(b) Such penalties shall be assessed by the commissioner of human services after written notice that provides fifteen (15) days to file a written request for appeal. An appeal shall be conducted by the department as provided in the Uniform Administrative Procedures Act, title 4, chapter 5, part 3.

(c) Failure to timely appeal the assessment of the civil penalty shall be final and conclusive of the correctness of the penalty.

(d) Any amount found owing shall be due and payable not later than fifteen (15) days after the date of transmission of the determination.

(e) Failure to pay an assessment shall result in a lien in favor of the department against the real and personal property of the person or entity to whom or which the request was directed and shall be enforced by original attachment issued by any court having jurisdiction of the monetary amounts assessed in the county where the person resides or where the entity is located.



§ 36-5-812 - Enforcement of requests, administrative orders and administrative subpoenas.

(a) The department may enforce an administrative order or subpoena, or the civil penalties authorized in § 36-5-811, by filing a motion for such purpose in the chancery, circuit, juvenile court, or other domestic relations court, having jurisdiction over the support order, or at the option of the department or its Title IV-D contractor, in the county of the residence of the person or of the location of the entity against whom the request, administrative order or administrative subpoena was issued.

(b) The court may enforce any of its orders pursuant to this section by contempt orders.

(c) The department may also enforce such administrative orders, subpoenas or requests by directing the revocation, denial, or suspension of any license, as defined in § 36-5-701, of any person or entity.

(d) Such enforcement methods shall be cumulative, and not exclusive, of any other remedies provided by law for the enforcement of any orders by the court or by the department.



§ 36-5-813 - Liability for fees and costs.

The individual or entity to whom or to which the request, administrative order or administrative subpoena is issued pursuant to this part and that is enforced by the court pursuant to § 36-5-812 shall be liable for all court costs of the proceedings and shall be liable to the department for the cost of any private, contract or government attorney representing the state and for the time of any of its Title IV-D contractor staff utilized in litigating the administrative order or administrative subpoena.



§ 36-5-814 - "Financial institution" defined.

As used in this part, unless the context otherwise requires, "financial institution" means:

(1) A depository institution, as defined in Section 3(c) of the Federal Deposit Insurance Act, codified at 12 U.S.C. § 1813(c);

(2) An institution-affiliated party, as defined in Section 3(u) of such Act, codified at 12 U.S.C. § 1813(u), including for purposes of § 36-5-810;

(3) Any federal credit union or state credit union as defined in Section 101 of the Federal Credit Union Act, codified at 12 U.S.C. § 1752, including, for purposes of § 36-5-810, an institution-affiliated party of such a credit union, as defined in Section 206 of such Act, codified at 12 U.S.C. § 1786; or

(4) Any benefit association, insurance company, safe deposit company, money-market mutual fund, securities broker/dealer, or similar entity authorized to conduct business in this state.



§ 36-5-815 - Rulemaking authority.

The department shall have authority to promulgate rules to implement any provisions of this part pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 36-5-816 - Administrative orders to determine continuing exclusive jurisdiction.

(a) The department, when acting as the tribunal of the state pursuant to § 36-5-2102 and parts 20-29 of this chapter, in the administrative establishment or enforcement of support, shall have authority to issue an administrative order to determine which state would have continuing exclusive jurisdiction for modification of orders in any interstate cases pursuant to the Uniform Interstate Family Support Act, compiled in parts 20-29 of this chapter.

(b) The determination made pursuant to subsection (a) may be appealed as provided pursuant to part 10 of this chapter.






Part 9 - Overdue Support

§ 36-5-901 - Liens for child support arrearages.

(a) (1) In any case of child or spousal support enforced by the department of human services or its contractors under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., in which overdue support is owed by an obligor who resides or owns property in this state, a lien shall arise by operation of law against all real and personal property, tangible or intangible, then owned or subsequently acquired by the obligor against whom the lien arises for the amounts of overdue support owed or the amount of penalties, costs or fees as provided in this chapter. The personal or real property, tangible or intangible, of the obligor that is subjected to the lien required by this part shall include all existing property at the time of the lien's perfection, or acquired thereafter, even if a prior order for overdue support or arrears only specifies a certain amount of overdue support or arrears that was owed by the obligor at the time of such order.

(2) "Overdue support" is defined, for purposes of this part, as any occasion on which the full amount of ordered support for or on behalf of a minor child, or for a spouse or former spouse of the obligor with whom the child is living to the extent spousal support would be included for the purposes of 42 U.S.C. § 654(4), is not paid by the due date for arrears as defined in § 36-5-101(f)(1) unless an income assignment is in effect and the payer of income is paying pursuant to § 36-5-101(g). "Overdue support" shall include all amounts of support that are in arrears as defined in § 36-5-101(f)(1) and that remain unpaid by the obligor at the time the lien is perfected or that become due as arrears subsequent to the perfection of the lien.

(b) (1) (A) The commissioner may cause a notice of such lien on real property or upon any personal property to be recorded or filed, as appropriate in the appropriate place for the filing of a judgment lien or security interest in the property. This notice may be filed by automated means where feasible. The department shall not be required to pay the fee for filing the notice of lien at the time the notice is filed, but shall be given credit and billed once each month for the notices that it files pursuant to this subsection (b).

(B) In addition to the notice perfected pursuant to subdivision (b)(1)(A), a notice of lien may be sent by any appropriate means, including by any automated means, by the commissioner or any authorized representative of the department, to any person or entity that holds or that may hold any assets payable or due to be paid or transferred to an obligor of overdue support to notify the person or entity of the existence of a lien for overdue support. The receipt of such notice by that person or entity shall be adequate notice of the department's lien upon the obligor's assets of any kind that are held by the person or entity or that may come into that person's or entity's possession or control. Subject to the priorities of subsections (c) and (d), or the subordination of these liens to orders or judgments pursuant to § 36-5-905(c)(1)(A) and (c)(1)(B), and subject to any exemptions allowed by § 36-5-906, payment or transfer to the obligor or other persons or entities of the funds, property, or other assets of any kind that are encumbered by the lien subsequent to the receipt of such notice, shall make the person or entity liable to the department to the extent of the overdue support, up to the value of the transferred assets, in an action in the circuit or chancery court of the county in which the order of support is being enforced.

(2) Upon request, the department shall disclose the specific amount of liability at a given date to any interested party.

(3) (A) The department may cause a notice of lien to be filed or recorded and to be effective in any county in this state against all real or personal property of the obligor by provision by the state of Tennessee of a computer terminal arrangement in the office of the register of deeds or other state or local agency where the information regarding the existence, amount and date of the lien or security interest involving an obligor is made available to anyone who may be researching a title to real property or who may be seeking the status of any security interests or liens affecting any real or personal property held by an obligor. The cost for provision of the computer terminal arrangement, if used pursuant to this subdivision (b)(3)(A), shall be paid by the department of human services.

(B) In the alternative, the department may, upon agreement by the secretary of state, develop a central site for recordation of all notices of liens on all property, real or personal, that would be subject to the lien provisions of this part and the department and the secretary of state shall have authority to promulgate any rules necessary pursuant to the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement such central recordation site.

(C) In addition, or in conjunction with or as an alternative to the methods described in subdivision (b)(3)(A) or (b)(3)(B), the department may cause the filing or recordation of liens against all real or personal property of the obligor by placing such notice on a site accessible on the Internet. If the methods described in subdivision (b)(3)(A) or (b)(3)(B) are used, and if the Internet process authorized pursuant to this subdivision (b)(3)(C) is also made available, the dates shown on the department's computer record and displayed in the appropriate office of recordation as provided in subdivision (b)(3), (b)(3)(A) or (b)(3)(B) and those displayed on the Internet site shall be the same.

(D) The date noted in the department's computer record and that is displayed in the appropriate office of recordation as provided in subdivision (b)(3)(A) or (b)(3)(B), or that is displayed on the Internet site as provided in subdivision (b)(3)(C), will serve for purposes of perfection as the recording or filing date of the lien. The recording or filing provided by this subdivision (b)(3) shall serve as notice to anyone who may be researching a title to real property or who may be seeking the status of any security interests or liens affecting any real or personal property held by an obligor and shall become the date of recordation of the notice of lien for all purposes of this part.

(E) If any of the systems or procedures described in this subdivision (b)(3) is provided by the department, the automated lien shall be effective for all purposes to give notice to persons who may be affected by the existence of such lien in the same manner as the recordation of notice in the lien book maintained by the register of deeds or in the records of any state or local agency maintaining such records.

(F) Prior to the implementation of this subdivision (b)(3), the department shall promulgate rules establishing procedures for the use of the automated system and shall, in addition to the other requirements of the Uniform Administrative Procedures Act, for notice, provide specific notice to the state clerks of court conference, registers of deeds, and the Tennessee Bar Association.

(4) Nothing herein shall require the department to file a notice of lien for the seizure of an obligor's assets held by a state or local agency, by a court or administrative tribunal, by a lottery, by a financial institution or by a public or private retirement fund pursuant to § 36-5-904(1)-(3) or to obtain any income withholding from any employer or other payor of income as otherwise permitted under part 5 of this chapter.

(c) The lien of the department for child support arrearages shall be superior to all liens and security interests created under Tennessee law except:

(1) County and municipal ad valorem taxes and special assessments upon real estate by county and municipal governments;

(2) Deeds of trust that are recorded prior to the recordation of notice of the department's lien;

(3) Security interests created pursuant to Article 9 of the Uniform Commercial Code, compiled in title 47, chapter 9, that require filing for perfection and that are properly filed prior to recordation of the notice of the department's lien;

(4) Security interests perfected under the Uniform Commercial Code without filing, as provided in title 47, chapter 9, that are properly perfected prior to recordation of the notice of the department's lien;

(5) The lien or security interest of a financial institution against an obligor's interest in a deposit account at that institution for any indebtedness to the institution, including but not limited to, that institution's security interest in accounts pledged for loans, its rights under the Uniform Commercial Code or by contract to charge back uncollected deposits, revoke settlements or take other action against the account, its right to recover overdrafts and fees, and its right of offset for mature indebtedness;

(6) Other security interests in deposit accounts at a financial institution when such interests are reflected in the records of that financial institution prior to the receipt of an administrative order of seizure;

(7) Other liens recorded prior to the recordation of the department's lien, or concerning which a judicial proceeding was initiated prior to recordation of the department's lien;

(8) Vendors' liens on real estate provided for in title 66, chapter 10 that are recorded prior to the recordation of notice of the department's lien; and

(9) The tax liens of the department of revenue filed pursuant to title 67 prior to the department's child support lien.

(d) (1) (A) Nothing in this section shall be interpreted to give the department priority over any deed of trust or any security interest perfected under the Uniform Commercial Code prior to the filing of the notice of the department's child support lien, irrespective of when such child support lien arises.

(B) "Filing" for purposes of this subsection (d) means that the department has recorded its notice of lien pursuant to subsection (b) by filing a document to record its notice of lien in the appropriate office for such recordation or that it has effectively recorded its lien pursuant to the automated recordation method permitted by subdivision (b)(3).

(2) No lien for child support arrearages shall be perfected against a motor vehicle unless such lien is physically noted on the certificate of title of such motor vehicle.

(3) Nothing in this part shall be deemed to give the department any priority over any possessory lien including, but not limited to, mechanics' and materialmen's liens pursuant to title 66, chapter 11, part 1; artisans liens pursuant to title 66, chapter 14; or garagekeepers' and towing firm liens pursuant to title 66, chapter 19, part 1.

(e) The notice of lien required to be filed or recorded under subsection (b), or any renewal thereof, shall be effective until the obligation is paid.



§ 36-5-902 - Full faith and credit to liens of other state child support agencies.

(a) Full faith and credit shall be accorded to liens arising in any other state or territory for cases of child or spousal support enforced by the Title IV-D child support enforcement agency of the other state or territory as a result of the circumstances of § 36-5-901(a) for all overdue support, as defined in the other state or territory, when that other state or territory agency or other entity complies with the procedural rules relative to the recording, filing or serving of liens that arise within this state.

(b) The department of human services may enforce the liens arising pursuant to this section by any means available for enforcement of its liens.



§ 36-5-903 - Rebuttable presumption as to ownership.

(a) There shall be a rebuttable presumption concerning property that is subject to this part, except where otherwise clearly noted by the evidence of title or otherwise, or where by law ownership of property is otherwise clearly stated, that at least one-half of all real or tangible personal property that is titled to or in the possession of the obligor is owned by the obligor who is subject to the lien provisions of this part.

(b) All jointly held accounts in any financial institution shall be rebuttably presumed to be available in whole to the obligor.



§ 36-5-904 - Enforcement of liens.

In cases where there is an arrearage of child or spousal support in a Title IV-D child support case or in which a lien arises pursuant to § 36-5-901, the department is authorized, without further order of a court, to secure the assets of the obligor to satisfy the current obligation and the arrearage by:

(1) Intercepting or seizing periodic or lump-sum payments or benefits due the obligor:

(A) From a state or local agency;

(B) From judgments of any judicial or administrative tribunal, settlements approved by any judicial or administrative tribunal, and lottery winnings;

(2) By attaching or seizing assets of the obligor or other person or entity held in financial institutions as defined in § 36-5-910;

(3) By attaching public and private retirement funds; and

(4) By imposing liens in accordance with § 36-5-901, and, in appropriate cases, by forcing the sale of the obligor's legal or equitable interest in property and by distribution of the proceeds of such sale.



§ 36-5-905 - Enforcement by administrative order of seizure.

(a) The department may enforce the lien provided by this part by issuance of an administrative order to any person or entity directing the seizure or sale of any assets of an obligor. The order shall direct the person or entity to hold, subject to any due process procedures provided the obligor, all assets of any kind of the obligor who is subject to the order pending the outcome of the administrative due process procedures. The order shall be based upon and issued pursuant to an existing judicial or administrative order that has previously established support under which an arrearage, due to overdue support, as defined in § 36-5-901, has occurred.

(b) Upon receipt of the administrative order, whether electronically or otherwise, the person or entity that has or may have the assets of the obligor shall immediately seize, hold, and encumber such assets, as directed by the department, pending further direction from the department as to the disposition of the assets or pending any further orders of any court of competent jurisdiction. The person or entity may place such funds as it has that belong to the obligor in an escrow account for such purpose and may take any other steps deemed reasonable to preserve any real or personal property.

(c) (1) All administrative orders for seizure or sale shall be subject to and subordinate to:

(A) Any order of a United States Bankruptcy Court;

(B) An attachment or execution under any judicial process in effect at the time of the administrative seizure order, pending modification of such court's orders; or

(C) A priority under § 36-5-901(c).

(2) If the assets of the obligor are known by the person or entity that received such administrative order to be subject to any orders of the United States Bankruptcy Court, or to any attachment, execution or existing lien, the person or entity shall, within ten (10) days after receipt of the administrative order, notify the department at the address contained in the order. With respect to deposit accounts of the obligor, the depository financial institution shall inform the department of the unencumbered balances of such accounts.

(d) Upon receipt of direction from the department that all due process procedures have been completed or were waived in any manner, and subject to subsection (c) and subject to the priority for the department's liens as described in § 36-5-901(c), the person or entity shall pay or deliver to the department, pursuant to its direction, the assets of the obligor that are held or that come into the possession or control of the person or entity and that are necessary to comply with the terms of the department's administrative order.

(e) (1) There shall be no requirement of advance judicial notice or hearing prior to the seizure of the obligor's property by administrative order, but the department of human services shall promulgate rules to provide procedures for the seizure of any property subject to the lien arising under this part and to provide post-enforcement procedures to permit the obligor to contest the seizure of any property pursuant to this part and part 10 of this chapter.

(2) Such rules shall not permit the final disposition of any property seized under the lien enforcement procedures until the exhaustion of administrative and judicial remedies as provided in this part and shall make the disposition subject to the lien priorities of § 36-5-901.

(3) (A) A notice shall be sent to the obligor against whom the administrative order for seizure or sale of assets is directed by mail within five (5) days of the issuance of such administrative seizure order of the fact that such assets have been the subject of an administrative order and that they have been seized or are subject to sale and are being held, may be conveyed to the department or may be sold, subject to the right to an administrative hearing to contest the seizure or sale of such assets.

(B) The notice shall specify the sum demanded and shall contain, in the case of personal property, an account of the property actually seized and, in the case of real property, a description with reasonable certainty of the property seized. In the case of assets in a financial institution, it shall be sufficient to notify the obligor of the seizure of any assets of the obligor that may be held by any institution to which the order is directed.

(f) A final order of seizure or sale of the obligor's property pursuant to this part shall be effective to convey and vest title in the department or in the purchaser and shall be evidence of title for all purposes. The commissioner or the commissioner's agent may convey title to personal property by certificate of title or may execute a deed conveying title to real property to the purchaser in accordance with regulations as may be prescribed by the commissioner.

(g) All persons or entities complying with any administrative order issued pursuant to this section shall be absolutely immune from any liability, civil or criminal, for compliance with the terms of such order or attempted compliance in good faith with such order.



§ 36-5-906 - Exemptions from sale.

(a) Enumeration. There shall be exempt from sale of personal property subject to lien pursuant to this part:

(1) Wearing Apparel, School Books and Family Bible. Such items of wearing apparel and such school books as are necessary for the obligor or for members of the obligor's family, and the family bible or other book containing the family's religious beliefs;

(2) Fuels, Provisions, Furniture, And Personal Effects. If the obligor is the head of the family, so much of the fuel, provisions, furniture, and personal effects in the obligor's household, and of the arms for personal use, livestock, and poultry of the obligor, as does not exceed five thousand dollars ($5,000) in value;

(3) Books And Tools Of A Trade, Business, Or Profession. So many of the books and tools necessary for the trade, business or profession of the obligor as do not exceed in the aggregate two thousand five hundred dollars ($2,500) in value.

(b) Appraisal. The agent of the department seizing property of the type described in subsection (a) shall appraise and set aside to the owner the amount of such property declared to be exempt. If the obligor objects at the time of the seizure to the valuation fixed by the agent making the seizure, the commissioner or the commissioner's agent shall summon three (3) disinterested individuals who shall make the valuation.

(c) No Other Property Exempt. Notwithstanding any other law of the state of Tennessee, no property or rights to property shall be exempt from levy other than the property specifically made exempt by subsection (a).



§ 36-5-907 - Release of lien.

(a) At any time after the child support obligation has been paid, the person holding title to the property on which the lien is placed may request the department to release the lien. If the department does not release the lien within sixty (60) days of the request, it shall be liable for court costs in any action to remove the lien.

(b) The department may cause the issuance of releases of liens by filing or recording such release of lien with the register of deeds or any other appropriate state or local office as provided under any method authorized pursuant to § 36-5-901 for the filing of notices of liens, or the department may supply copies of such release of liens by the department to any person or entity requesting a release for filing or recording of the release by that person or entity.

(c) The release may be conveyed by any electronic means or by facsimile transmission. If a facsimile transmission is utilized pursuant to this subsection (c), it shall be supplemented by a copy of suitable quality if such facsimile's quality is not adequate for purposes of recording by the register or other appropriate official.



§ 36-5-908 - Department control; real estate and personal property.

The commissioner or the commissioner's agent shall have charge of all real estate or personal property that is or shall become the property of the department by seizure or judgment under any provision of this or any other title, or that has been or shall be assigned, set off, or conveyed by purchase or otherwise to the department in payment of child support obligations, debts or penalties arising thereunder, or that has been or shall be vested in the department by mortgage or other security for the payment of such obligations, or that has been redeemed by the department, and of all trusts created for the use of the department in payment of such debts due the department.



§ 36-5-909 - Limitation on rights of action.

No action may be maintained against any officer or employee of the state, or former officer or employee or the officer's or employee's personal representative, with respect to any acts for which an action could be maintained under this part.



§ 36-5-910 - Definition of financial institution.

As used in this part, "financial institution" shall mean:

(1) A depository institution, as defined in Section 3(c) of the Federal Deposit Insurance Act, codified at 12 U.S.C. § 1813(c);

(2) An institution-affiliated party, as defined in Section 3(u) of such act, codified at 12 U.S.C. § 1813(u);

(3) Any Federal credit union or state credit union as defined in Section 101 of the Federal Credit Union Act, codified at 12 U.S.C. § 1752, including an institution-affiliated party of such a credit union, as defined in Section 206 of such Act, codified at 12 U.S.C. § 1786;

(4) Any benefit association, insurance company, safe deposit company, money-market mutual fund, securities broker/dealer, or similar entity authorized to conduct business in this state.



§ 36-5-911 - Cooperation by state and local agencies.

All state and local agencies shall cooperate with the department of human services to carry out this part. Nothing in this section shall be construed to require or permit the shifting of the costs for provision of computer terminal hardware or software pursuant to § 36-5-901(b)(3) from the state of Tennessee to any local government.



§ 36-5-912 - Enforcement procedures -- Rules and regulations for enforcement -- Contracts for enforcement procedures.

(a) Except where otherwise stated in this part, and to the extent not in conflict with this part, the department shall have the same rights and duties given to the department of revenue pursuant to title 67, chapter 1, part 14 to enforce the liens established by this part against real or tangible personal property.

(b) The department has rulemaking authority to implement this part and shall promulgate any rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that are necessary to implement any provisions of the enforcement procedures described in this part or those procedures adapted for the department's use pursuant to title 67, chapter 1, part 14 that relate to the rights and duties necessary to seize and dispose of property subject to the liens imposed in this part to the extent those rights and duties comport with this part and with state and federal laws administering the child support program established pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq.

(c) The department may contract with the department of revenue, or any other state agency or with any private contractor, to provide services related to the seizure and disposition of property subject to the liens established by this part.






Part 10 - Appeals

§ 36-5-1001 - Appeals of administrative actions by the department of human services.

(a) An appeal that is permitted by state or federal law or regulations for actions of the department of human services relative to Title IV-D child support services involving the following actions of the department shall be processed as provided in subsections (b) and (c) and §§ 36-5-1002 -- 36-5-1006:

(1) A request for information or records, an administrative order or an administrative subpoena issued pursuant to part 8 of this chapter;

(2) An income withholding order pursuant to part 5 of this chapter;

(3) Notice of enrollment of a child for health care coverage upon a change of employers or as otherwise authorized pursuant to §§ 36-5-101(h)(2), 36-2-319, 36-5-501(a)(3) or 37-1-151;

(4) Review and adjustment of child support orders pursuant to § 36-5-103;

(5) The enforcement by administrative orders of liens for child support pursuant to part 9 of this chapter;

(6) Income tax refund intercepts pursuant to 45 CFR 303.72;

(7) Credit information reports pursuant to § 36-5-106;

(8) Distributions of support collections;

(9) Review of administrative orders for payments of overdue support made pursuant to §§ 36-2-322, 36-5-113, and 37-1-151(e) and orders to engage in work activities pursuant to those sections;

(10) Review of orders for administrative determination of continuing exclusive jurisdiction pursuant to § 36-5-813;

(11) Review of civil penalties for failure to provide proper information for the distribution of child support payments pursuant to § 36-5-120; and

(12) Review of income assignment orders for medical coverage entered pursuant to § 36-5-501(a)(3).

(b) Except as otherwise stated in subsections (c) and the following sections of this part, the hearings in subsection (a) shall be conducted pursuant to the provisions for contested case hearings as provided in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(c) The person seeking administrative review of the department's actions pursuant to subsection (a) shall file a written request with the department for an administrative hearing within fifteen (15) calendar days of the date of the notice of an administrative action pursuant to this part as defined by the department.



§ 36-5-1002 - Scope of administrative review.

(a) Notwithstanding any other law to the contrary, the scope of administrative review of the orders at the administrative hearing provided by § 36-5-1001 shall be limited to a determination of the correct identity of the person or persons or entity or entities to whom or to which the administrative action is directed, to whether there is a mistake of fact involving the action, and, is further limited to the following specific issues set forth in the following subdivisions:

(1) An administrative subpoena for records or request for information or records, pursuant to part 8 of this chapter, shall be modified or overturned by the hearing officer only upon a showing by clear and convincing evidence of arbitrary or capricious action in the issuance of the administrative subpoena or request, or if there is clear and convincing evidence that the best interests of the child or the child's caretaker would be jeopardized by the execution of the administrative subpoena or request, or if there is clear and convincing evidence that compliance with the request or administrative subpoena would constitute a clear violation of law;

(2) Review of administrative orders for parentage tests pursuant to § 36-5-802 shall be limited to a determination of whether the department's order was arbitrary or capricious;

(3) Review of administrative orders pursuant to § 36-5-803 to redirect child support is limited to whether the case upon which the redirection order has been issued is a Title IV-D case;

(4) Review of administrative orders pursuant to § 36-5-804 to direct additional payments of child support shall be limited to a determination of whether the order is a reasonable amount that would eliminate the arrearage within a reasonable amount of time;

(5) Review of income assignment orders pursuant to § 36-5-501 is limited to:

(A) For the issuance of the initial order or income assignment:

(i) The correct identity of the individual subject to the order; and

(ii) A mistake of fact;

(B) For the issuance of an income assignment due to a delinquency pursuant to § 36-5-501(b)(1)(B) or (D):

(i) The amount of support not paid; or

(ii) The timeliness of the support paid;

(C) For the addition of an amount ordered pursuant to § 36-5-501(b)(1)(C) to satisfy accumulated arrears, if the court has not already determined the amount of arrears, the reasonableness of the amount ordered paid on the arrears and, in the case of accumulated arrears, the period of time over which support is ordered to be paid;

(D) For the addition of an amount ordered pursuant to § 36-5-501(b)(1)(C) for medical support, if the court has not already determined the amount of medical support, the reasonableness of the amount of medical support ordered; and

(E) For termination of an income assignment, that the conditions of § 36-5-503 have been met;

(6) Review of enrollment of a child for health insurance coverage in employer-based health coverage pursuant to § 36-5-501(a)(3) following issuance of an order to require the noncustodial parent to provide such coverage shall be limited to a mistake of fact;

(7) Review of the adjustment of child support orders pursuant to § 36-5-103 shall be limited to a determination of the appropriate application of the methods of adjustment of the order of support pursuant to § 36-5-103 that have been utilized by the department based on the income of the parties and based upon any circumstances which should permit deviation from the amount and that is justified by the application of those methods;

(8) (A) Review of the enforcement by administrative orders of liens for child support pursuant to part 9 of this chapter shall be limited to:

(i) The correct amount of the obligation;

(ii) The extent of the obligor's interest in the assets; and

(iii) Whether good cause exists not to seize, sell, distribute or otherwise dispose of all or a part of such assets.

(B) Upon review pursuant to the standards of subdivision (8)(A), the hearing officer may direct that there is a mistake as to the identity or interest of the person whose assets have been seized and dismiss the order, or may direct that all or only a portion of the assets be disposed of, or that there be some other order for the disposition of the assets of the obligor in order to satisfy the child support arrearage.

(C) The department's hearing officer or the reviewing court may grant any relief of preliminary or temporary nature relative to the obligor's assets as may be appropriate under the circumstances pending the entry of the final order;

(9) Review of income tax refund intercepts shall be conducted pursuant to the department's existing rules or as they may be further amended;

(10) Review of reports of credit status shall be limited to the extent of the amount of current support and amount of arrears to be reported to the credit bureau;

(11) (A) Administrative review of the distribution of collections shall not be conducted until such time as the party seeking redress has contacted the customer service unit in the department's state office for a conciliation process in which the customer service unit shall have thirty (30) days to resolve the issues. If the issues have not been resolved within thirty (30) days of the initiation of such effort, the customer service unit shall notify the person who sought conciliation and the person shall have the right to seek administrative review pursuant to this part;

(B) Review of distribution actions of the department shall be limited to a determination of the adequacy of efforts to resolve the issues pursuant to subdivision (11)(A) and the amount of support that is properly credited to the appellant;

(12) Review of an administrative order for payment of an overdue child support obligation made pursuant to §§ 36-2-322, 36-5-113 and 37-1-151(e) shall be limited to a determination of whether the order is a reasonable amount that would eliminate the arrearage within a reasonable period of time; or, for orders pursuant to §§ 36-2-322, 36-5-113 and 37-1-151(e) that direct the individual to engage in work activities as set forth in § 71-3-104, the appeal shall be limited to a determination of whether there is good cause to excuse the person's participation in those activities. "Good cause" for the work activities determination shall be limited to the availability to the individual of the ordered activities, or the individual's capability to participate in those activities due to disability or other circumstances effectively preventing the individual's participation;

(13) The appeal of an order to determine continuing exclusive jurisdiction pursuant to § 36-5-816 shall be limited to the correct application of the procedures for such determination pursuant to parts 20-29 of this chapter; and

(14) Review of a civil penalty for failure to comply with § 36-5-120 shall be limited to whether there is good cause for failure to comply with that section.

(b) The hearing officer may not forgive any support arrearages upon review of any of the department's administrative orders.

(c) (1) The record of child or spousal support as certified by the clerk of the court or as shown by the department's child support computer system shall be admissible without further foundation testimony and shall constitute a rebuttable presumption as to the amount of support that is in arrears and that is owed by the obligor in any review pursuant to this part. "Spousal support," as used in this part, means a legally enforceable obligation assessed against an individual for the support of a spouse or former spouse who is living with a child or children for whom the individual also owes support.

(2) If submitted to the opposing party ten (10) days prior to the administrative hearing, the affidavit of a keeper or custodian of any other records, including, but not limited to, the records of any financial institution or the department of human services or any other government or private entity, concerning any matter before the hearing officer shall be admitted by the hearing officer unless an objection thereto is submitted five (5) days prior to the hearing. If an objection is filed and is upheld by the hearing officer, the hearing officer shall continue the case to permit the taking of any further testimony that may be necessary to resolve the issues.

(3) In order to expedite the review of these matters, the hearing officer shall have discretion to take testimony of any party or witness by telephone or video or other electronic technology, and documents may, in the hearing officer's discretion, be submitted by facsimile transmission or by any other electronic technology.



§ 36-5-1003 - Judicial review of administrative actions.

(a) Notwithstanding any other law to the contrary, the judicial review of the administrative hearing decisions of the department of human services pursuant to this part shall be conducted by the court having jurisdiction of the support order as otherwise provided by § 4-5-322.

(b) If any administrative action of the department pursuant to this part is not based upon an existing order of support or paternity, the party seeking judicial review shall file the petition for review of the department's actions in the chancery court of the county of the person's residence, or the county where an entity was served with an administrative subpoena or was notified of a request for information. If the department is enforcing any order of a Title IV-D agency of any other state and there has been no assumption of jurisdiction of the support order by a Tennessee court, the petition for judicial review shall be filed in the county of the residence of the person in Tennessee against whom the request, administrative order or administrative subpoena is issued or the county where an entity was served with an administrative order, administrative subpoena or was notified of a request for information. No judicial review may result in the forgiveness of any support arrearages.

(c) The judicial review shall be limited to the review of the record of the department's hearing as otherwise provided in § 4-5-322.



§ 36-5-1004 - Non-interference with department's actions -- Injunctive relief.

No person or entity who has been served with an administrative order, administrative subpoena, or request for information or records shall take any measures to defeat the administrative action of the department during the pendency of the review of such action by the administrative hearing officer or by the reviewing court, and the department or its contractor may seek injunctive relief to prevent any actions that would defeat its administrative actions.



§ 36-5-1005 - Liability for fees and costs.

The individual or entity to whom or to which the administrative order, administrative subpoena or request is issued pursuant to this part and that is enforced by the reviewing court shall be liable for all costs of the court proceedings and shall be liable to the department for the cost of any private, contract or government attorney representing the state and for the time of any of its Title IV-D state office staff or contractor staff utilized in litigating the administrative order, administrative subpoena or request.



§ 36-5-1006 - Rules and regulations.

The department shall have authority to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this part.






Part 11 - Employment Records

§ 36-5-1101 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Business day" means a day on which state offices are open for regular business;

(2) "Commissioner" means the commissioner of human services or the commissioner's duly authorized representative;

(3) "Department" means the department of human services or its contractor or other designee;

(4) "Directory of new hires" means an automated directory of information, supplied by employers on each newly hired or re-hired employee, which is maintained by the department of human services;

(5) "Employee" means an individual who is an employee within the meaning of Chapter 24 of the Internal Revenue Code of 1986, compiled in 26 U.S.C. § 3401 et seq., but does not include an employee of a federal or state agency performing intelligence or counterintelligence functions, if the head of that agency has determined that reporting pursuant to the requirements of this part with respect to the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission;

(6) "Employer" has the meaning given such term in § 3401(d) of the Internal Revenue Code of 1986, codified as 26 U.S.C. § 3401(d), and includes any governmental entity and any labor organization;

(7) "Labor organization" has the meaning given such term in § 2(5) of the National Labor Relations Act, codified as 29 U.S.C. § 152(5), and includes any entity, also known as a "hiringhall", that is used by the organization and an employer to carry out requirements of § 8(f)(3) of such Act, codified as 29 U.S.C. § 158(f)(3), of an agreement between the organization and the employer; and

(8) "Title IV-D agency" means the agency designated pursuant to Title IV, Part D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., to provide services to children and families to establish and enforce child support obligations. In Tennessee, the department of human services is the Title IV-D agency.



§ 36-5-1102 - Reports of new employees.

Effective October 1, 1997, each employer shall furnish to the department a report that contains the name, address, hire date and social security number of each newly hired employee, and the name, address, and identifying number of the employer assigned under § 6109 of the Internal Revenue Code of 1986, codified as 26 U.S.C. § 6109.



§ 36-5-1103 - Reports for employers with employees in two or more states.

An employer that has employees who are employed in two (2) or more states and that transmits reports magnetically or electronically may comply with § 36-5-1102 by designating one (1) state in which such employer has employees to which the employer will transmit the report described in § 36-5-1102 and by transmitting such report to such state. Any employer that transmits reports pursuant to this section shall notify the secretary of the United States department of health and human services, in writing, as to which state such employer designates for the purpose of sending reports under this section.



§ 36-5-1104 - Time frames for reports by employers.

The report provided by § 36-5-1102 shall be made not later than twenty (20) days after the date the employer hires the employee, or, in the case of an employer transmitting reports magnetically or electronically, by two (2) monthly transmissions, if necessary, not less than twelve (12) nor more than sixteen (16) days apart.



§ 36-5-1105 - Reports on W-4 forms.

Each report required by § 36-5-1102 shall be made on a W-4 form, or at the option of the employer, an equivalent form, containing the same data as required on the W-4 form. The report may be transmitted to the department by first class mail, magnetically or electronically in a format approved by the department.



§ 36-5-1106 - Use of information by department.

(a) The department shall use the information received pursuant to § 36-5-1102 to locate individuals for purposes of establishing paternity and establishing, modifying and enforcing child support obligations and may disclose such information to any agent of the department that is under contract with the department to carry out such purposes.

(b) The commissioner of human services shall make available information collected pursuant to this part to state or local agencies or their contractors, or agents in this state or their counterparts in any other state or territory who determine financial or medical assistance as permitted under § 1137(b) of the Social Security Act, codified as 42 U.S.C. § 1320b-7(b), as it may be amended; to any state program operated under a plan approved under Titles I, X, and XIV of the Social Security Act, compiled in 42 U.S.C. §§ 301 et seq., 1201 et seq., and 1351 et seq., respectively; any agencies administering the worker's compensation program of a state or territory; and to the Title IV-D agency in this state, its local offices and its contractors, whether public or private, and the Title IV-D agency's counterparts in other states or territories, their local offices and their contractors, whether public or private, for use in locating absent parents, and for use in establishing, enforcing and modifying child support orders; and to the federal government as required by statute or regulation. The department may charge a fee to cover the costs of the provision of such information to any other state or local government entities that may be conducting eligibility determinations or who are conducting programs under this subsection (b).

(c) No further disclosures shall be made except as authorized pursuant to this section or § 71-1-131. Disclosure in violation of this section shall be a Class C misdemeanor.



§ 36-5-1107 - Failure to make necessary reports; penalties.

(a) If, after prior notification by the department of human services of failure to make the necessary reports required by this part, any employer fails or refuses to comply with the requirements of this part, the employer shall be subject to a civil penalty of twenty dollars ($20.00) for each employee who is not reported.

(b) Any employer and employee who conspire not to provide the report required by this part or who conspire to provide a false or incomplete report shall each be subject to a civil penalty of four hundred dollars ($400).

(c) Such penalties shall be assessed by the commissioner of human services after written notice that provides fifteen (15) days from the mailing date of such notice to file a written request for appeal.

(d) If an appeal is timely filed with the department, the employer or employee shall be entitled to an administrative hearing before the department on the issue of the assessment pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5 relative to contested case hearings.

(e) Failure to timely appeal the assessment of the civil penalty shall be final and conclusive of the correctness of the assessment.

(f) Any amount found owing shall be due and payable not later than fifteen (15) days after the mailing date of the determination.

(g) (1) Failure to pay an assessment shall result in a lien against the real or personal property of the employer or the employee in favor of the department and shall be enforced by original attachment issued by the court in the county where the employer is located, or where the employee resides by any court having jurisdiction of the monetary amounts assessed.

(2) The employer or employee shall be liable for all court costs and litigation taxes of the proceedings and shall be liable to the department for the cost of any private, contract or government attorney representing the state and for the time of any of its Title IV-D or contractor staff utilized in litigating the assessment.

(h) Any appeal of the action of the commissioner pursuant to this section shall be made in conformity with § 4-5-322.



§ 36-5-1108 - Rulemaking authority.

The department has authority to promulgate rules pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that it determines are necessary for the implementation of this part, and it is specifically authorized to utilize emergency rules to implement this part, effective June 23, 1997, subject to prior approval of the emergency rules by the attorney general and reporter.






Part 12 - Assistance by Other States

§ 36-5-1201 - Administrative enforcement in interstate cases.

(a) The department of human services, as the Title IV-D child support enforcement agency of this state, shall use high-volume automated administrative enforcement, to the same extent as used for intrastate cases, in response to a request made by another state to enforce support orders, and shall promptly report the results of such enforcement procedure to the requesting state.

(b) The agencies of this or any state that enforce child support may, by electronic or other means, transmit to another state or to this state a request for assistance in enforcing support orders through high-volume, automated administrative enforcement, which request:

(1) Shall include such information as will enable the state to which the request is transmitted to compare the information about the cases to the information in the data bases of the state receiving the request; and

(2) Shall constitute a certification by the requesting state:

(A) Of the amount of support under an order the payment of which is in arrears; and

(B) That the requesting state has complied with all procedural due process requirements applicable to each case.

(c) If the department provides assistance to another state with respect to a case, or if another state seeks assistance from the department pursuant to this section, neither state shall consider the case to be transferred to the caseload of such other state.

(d) The department shall maintain records of:

(1) The number of such requests for assistance received by the department;

(2) The number of cases for which the department collected support in response to such a request; and

(3) The amount of such collected support.

(e) In this part, the term "high-volume automated administrative enforcement" in interstate cases means, on request of another state, the identification by the department, through automated data matches with financial institutions and other entities where assets may be found, of assets owned by persons who owe child support in other states, and the seizure of such assets by the department, through levy or other appropriate means.






Part 13 - Social Security Number Records

§ 36-5-1301 - Inclusion of social security numbers on certain licenses.

(a) Notwithstanding any other law to the contrary, all applications for professional licenses, driver licenses, occupational licenses, hunting and fishing licenses or recreational licenses, or marriage licenses issued by any agency or any political subdivision of the state of Tennessee on and after July 1, 1997, shall contain the social security number of each applicant.

(b) If the agency or office maintaining the records described in subsection (a) allows the use of a number other than the social security number on the face of the license document, and the social security number obtained on the application is kept on file with the agency or office, the agency or office shall so advise the applicant.

(c) All agencies maintaining records as required by subsection (a) shall make such records accessible to the department of human services or its contractors or agents enforcing Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., and to the extent possible, in electronic or magnetic automated formats.



§ 36-5-1302 - Inclusion of social security numbers in certain records.

Notwithstanding any other law to the contrary, the social security number of any individual who is subject to a divorce decree, order of support issued by any court, any order of paternity or legitimation, or any voluntary acknowledgment of paternity shall be placed in the records relating to such matter.






Part 20 - Uniform Interstate Family Support Act -- Short Title [Effective until date designated by the department of human services]

§ 36-5-2001 - Short title. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Parts 20-29 of this chapter shall be known and may be cited as the "Uniform Interstate Family Support Act."






Part-1 20 - Uniform Interstate Family Support Act--Short Title [Effective on date designated by the department of human services]

§ 36-5-2001 - Short title. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Parts 20-29 of this chapter shall be known and may be cited as the "Uniform Interstate Family Support Act."






Part 21 - Uniform Interstate Family Support Act -- General Provisions [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2101 - Definitions for the Uniform Interstate Family Support Act. [Effective until date designated by the department of human services. See the Compiler's Notes.]

As used in parts 20-29 of this chapter, unless the context otherwise requires:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent;

(2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state;

(3) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support;

(4) "Home state" means the state in which a child lived with a parent or a person acting as parent for at least six (6) consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six (6) months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period;

(5) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state;

(6) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other payor of income or debtor, as defined in part 5 of this chapter, to withhold support from the income of the obligor;

(7) "Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under parts 20-29 of this chapter or a law or procedure substantially similar to parts 20-29 of this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act;

(8) "Initiating tribunal" means the authorized tribunal in an initiating state;

(9) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage;

(10) "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage;

(11) "Law" includes decisional and statutory law and rules and regulations having the force of law;

(12) "Obligee" means:

(A) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

(B) A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or

(C) An individual seeking a judgment determining parentage of the individual's child;

(13) "Obligor" means an individual, or the estate of a decedent:

(A) Who owes or is alleged to owe a duty of support;

(B) Who is alleged but has not been adjudicated to be a parent of a child; or

(C) Who is liable under a support order;

(14) "Register" means to file a support order or judgment determining parentage in the trial court in the county where the respondent resides or, in Title IV-D child support cases, in the central registry of the department of human services;

(15) "Registering tribunal" means a tribunal in which a support order is registered;

(16) "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under parts 20-29 of this chapter or a law or procedure substantially similar to parts 20-29 of this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act;

(17) "Responding tribunal" means the authorized tribunal in a responding state;

(18) "Spousal support order" means a support order for a spouse or former spouse of the obligor;

(19) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. "State" includes:

(A) An Indian tribe; and

(B) A foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under parts 20-29 of this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act;

(20) "Support enforcement agency" means a public official or agency authorized to seek:

(A) Enforcement of support orders or laws relating to the duty of support;

(B) Establishment or modification of child support;

(C) Determination of parentage; or

(D) To locate obligors or their assets;

(21) "Support order" means a judgment, decree, or order, whether temporary, final, or subject to modification, for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, or reimbursement, and may include related costs and fees, interest, income withholding, attorney's fees, and other relief;

(22) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.



§ 36-5-2102 - Tribunals of state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

The chancery, circuit, juvenile, and any courts exercising domestic relations jurisdiction under any enactment of the general assembly, and the department of human services when, pursuant to state or federal law, the department is acting in its capacity as the Title IV-D child support enforcement agency of the state of Tennessee to carry out administrative support establishment or support enforcement actions or when adjudicating administrative appeals involving the Title IV-D child support program, are the tribunals of this state.



§ 36-5-2103 - Remedies cumulative. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Remedies provided by parts 20-29 of this chapter are cumulative and do not affect the availability of remedies under other law.






Part-1 21 - Uniform Interstate Family Support Act -- General Provisions [Effective on date designated by the department of human services]

§ 36-5-2101 - Definitions. [Effective on date designated by the department of human services. See the Compiler's Notes.]

As used in parts 20-29 of this chapter, unless the context otherwise requires:

(1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent;

(2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state or foreign country;

(3) "Convention" means the Convention on the International Recovery of Child Support and Other Forms of Family Maintenance, concluded at The Hague on November 23, 2007;

(4) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support;

(5) "Foreign country" means a country, including a political subdivision thereof, other than the United States, that authorizes the issuance of support orders and:

(A) Which has been declared under the law of the United States to be a foreign reciprocating country;

(B) Which has established a reciprocal arrangement for child support with this state as provided in § 36-5-2308;

(C) Which has enacted a law or established procedures for the issuance and enforcement of support orders which are substantially similar to the procedures under parts 20-29 of this chapter; or

(D) In which the Convention is in force with respect to the United States;

(6) "Foreign support order" means a support order of a foreign tribunal;

(7) "Foreign tribunal" means a court, administrative agency, or quasi-judicial entity of a foreign country which is authorized to establish, enforce, or modify support orders or to determine parentage of a child. The term includes a competent authority under the Convention;

(8) "Home state" means the state or foreign country in which a child lived with a parent or a person acting as parent for at least six (6) consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six (6) months old, the state or foreign country in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six-month or other period;

(9) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state;

(10) "Income-withholding order" means an order or other legal process directed to an obligor's employer or other debtor, as provided for in part 5 of this chapter, to withhold support from the income of the obligor;

(11) "Initiating tribunal" means the tribunal of a state or foreign country in an initiating state from which a petition or comparable pleading is forwarded or in which a petition or comparable pleading is filed for forwarding to another state or foreign country;

(12) "Issuing foreign country" means the foreign country in which a tribunal issues a support order or a judgment determining parentage of a child;

(13) "Issuing state" means the state in which a tribunal issues a support order or a judgment determining parentage of a child;

(14) "Issuing tribunal" means the tribunal of a state or foreign country that issues a support order or renders a judgment determining parentage of a child;

(15) "Law" includes decisional and statutory law and rules and regulations having the force of law;

(16) "Obligee" means:

(A) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued;

(B) A foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support;

(C) An individual seeking a judgment determining parentage of the individual's child; or

(D) A person that is a creditor in a proceeding under part 27 of this chapter;

(17) "Obligor" means an individual, or the estate of a decedent that:

(A) Owes or is alleged to owe a duty of support;

(B) Is alleged but has not been adjudicated to be a parent of a child;

(C) Is liable under a support order; or

(D) Is a debtor in a proceeding under part 27 of this chapter;

(18) "Outside this state" means a location in another state or a country other than the United States, whether or not the country is a foreign country;

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(20) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(21) "Register" means to file in a tribunal of this state a support order or judgment determining parentage of a child issued in another state or a foreign country;

(22) "Registering tribunal" means a tribunal in which a support order or judgment determining parentage of a child is registered;

(23) "Responding state" means a state in which a petition or comparable pleading for support or to determine parentage of a child is filed or to which a petition or comparable pleading is forwarded for filing from another state or a foreign country;

(24) "Responding tribunal" means the authorized tribunal in a responding state or foreign country;

(25) "Spousal support order" means a support order for a spouse or former spouse of the obligor;

(26) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession under the jurisdiction of the United States. The term includes an Indian nation or tribe;

(27) "Support enforcement agency" means a public official, governmental entity, or private agency authorized to:

(A) Seek enforcement of support orders or laws relating to the duty of support;

(B) Seek establishment or modification of child support;

(C) Request determination of parentage of a child;

(D) Attempt to locate obligors or their assets; or

(E) Request determination of the controlling child support order;

(28) "Support order" means a judgment, decree, order, decision, or directive, whether temporary, final, or subject to modification, issued in a state or foreign country for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrearages, retroactive support, or reimbursement for financial assistance provided to an individual obligee in place of child support. The term may include related costs and fees, interest, income withholding, automatic adjustment, reasonable attorney's fees, and other relief; and

(29) "Tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage of a child.



§ 36-5-2102 - State tribunal and support enforcement agency. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) The chancery, circuit, juvenile, and any courts exercising domestic relations jurisdiction under any enactment of the general assembly, and the department of human services when, pursuant to a state or federal law, the department is acting in its capacity as the Title IV-D child support enforcement agency of the state of Tennessee to carry out administrative support establishment or support enforcement actions or when adjudicating administrative appeals involving the Title IV-D child support program, are the tribunals of this state.

(b) The department of human services is the support enforcement agency of this state.



§ 36-5-2103 - Remedies cumulative. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Remedies provided by parts 20-29 of this chapter are cumulative and do not affect the availability of remedies under other law, or the recognition of a foreign support order on the basis of comity.

(b) Parts 20-29 of this chapter do not:

(1) Provide the exclusive method of establishing or enforcing a support order under the law of this state; or

(2) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to child custody or visitation in a proceeding under parts 20-29 of this chapter.



§ 36-5-2104 - Application of parts 21-27 of this chapter to resident of foreign country and foreign support proceeding. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state shall apply parts 21-26 of this chapter and, as applicable, part 27 of this chapter, to a support proceeding involving:

(1) A foreign support order;

(2) A foreign tribunal; or

(3) An obligee, obligor, or child residing in a foreign country.

(b) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of parts 21-26 of this chapter.

(c) Part 27 of this chapter applies only to a support proceeding under the Convention. In such a proceeding, if a provision of part 27 of this chapter is inconsistent with parts 21-26 of this chapter, then part 27 of this chapter controls.






Part 22 - Uniform Interstate Family Support Act -- Jurisdiction [Effective until date designated by the department of human services. See the Compiler's Notes]

A Extended Personal Jurisdiction [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2201 - Bases for jurisdiction over nonresident. [Effective until date designated by the department of human services. See the Compiler's Notes.]

In a proceeding to establish, enforce, or modify a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with notice within this state;

(2) The individual submits to the jurisdiction of this state by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in this state;

(4) The individual resided in this state and provided prenatal expenses or support for the child;

(5) The child resides in this state as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) The individual asserted parentage in the putative father registry maintained in this state by the department of children's services; or

(8) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.



§ 36-5-2202 - Procedure when exercising jurisdiction over nonresident. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state exercising personal jurisdiction over a nonresident under § 36-5-2201 may apply § 36-5-2316 (Special Rules of Evidence and Procedure) to receive evidence from another state, and § 36-5-2318 (Assistance with Discovery) to obtain discovery through a tribunal of another state. In all other respects, parts 23-27 do not apply and the tribunal shall apply the procedural and substantive law of this state, including the rules on choice of law other than those established by parts 20-29 of this chapter.






B Proceedings Involving Two or More States [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2203 - Initiating and responding tribunal of state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Under parts 20-29 of this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.



§ 36-5-2204 - Simultaneous proceedings in another state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state; and

(3) If relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(1) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) The contesting party timely challenges the exercise of jurisdiction in this state; and

(3) If relevant, the other state is the home state of the child.



§ 36-5-2205 - Continuing, exclusive jurisdiction. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a child support order:

(1) As long as this state remains the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Until all of the parties who are individuals have filed written consents with the tribunal of this state for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

(b) A tribunal of this state issuing a child support order consistent with the law of this state may not exercise its continuing jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to parts 20-29 or a law substantially similar to parts 20-29.

(c) If a child support order of this state is modified by a tribunal of another state pursuant to parts 20-29 or a law substantially similar to parts 20-29 a tribunal of this state loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this state, and may only:

(1) Enforce the order that was modified as to amounts accruing before the modification;

(2) Enforce nonmodifiable aspects of that order; and

(3) Provide other appropriate relief for violations of that order which occurred before the effective date of the modification.

(d) A tribunal of this state shall recognize the continuing, exclusive jurisdiction of a tribunal of another state which has issued a child support order pursuant to parts 20-29 or a law substantially similar to parts 20-29.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(f) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.



§ 36-5-2206 - Enforcement and modification of support order by tribunal having continuing jurisdiction. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

(b) A tribunal of this state having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply § 36-5-2316 (Special Rules of Evidence and Procedure) to receive evidence from another state and § 36-5-2318 (Assistance with Discovery) to obtain discovery through a tribunal of another state.

(c) A tribunal of this state which lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state.






C Reconciliation of Multiple Orders [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2207 - Recognition of controlling child support order. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) If a proceeding is brought under parts 20-29 of this chapter and only one (1) tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

(b) If a proceeding is brought under parts 20-29 of this chapter and two (2) or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and child, a tribunal of this state shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

(1) If only one of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter, the order of that tribunal controls and must be so recognized.

(2) If more than one of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter, an order issued by a tribunal in the current home state of the child controls and must be so recognized, but if an order has not been issued in the current home state of the child, the order most recently issued controls and must be so recognized.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter, the tribunal of this state having jurisdiction over the parties shall issue a child support order, which controls and must be so recognized.

(c) If two or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee resides in this state, a party may request a tribunal of this state to determine which order controls and must be so recognized under subsection (b). The request must be accompanied by a certified copy of every support order in effect. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(d) The tribunal that issued the controlling order under subsection (a), (b), or (c) is the tribunal that has continuing, exclusive jurisdiction under § 36-5-2205.

(e) A tribunal of this state which determines by order the identity of the controlling order under subdivision (b)(1) or (2) or which issues a new controlling order under subdivision (b)(3) shall state in that order the basis upon which the tribunal made its determination.

(f) Within thirty (30) days after issuance of an order determining the identity of the controlling order, the party obtaining the order shall file a certified copy of it with each tribunal that issued or registered an earlier order of child support. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.



§ 36-5-2208 - Multiple child support orders for two or more obligees. [Effective until date designated by the department of human services. See the Compiler's Notes.]

In responding to multiple registrations or petitions for enforcement of two (2) or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this state.



§ 36-5-2209 - Credit for payments. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by the tribunal of this state.









Part-1 22 - Uniform Interstate Family Support Act -- Jurisdiction [Effective on date designated by the department of human services]

§ 36-5-2201 - Bases for jurisdiction over nonresident. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1) The individual is personally served with notice within this state;

(2) The individual submits to the jurisdiction of this state by consent in a record, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3) The individual resided with the child in this state;

(4) The individual resided in this state and provided prenatal expenses or support for the child;

(5) The child resides in this state as a result of the acts or directives of the individual;

(6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse;

(7) The individual asserted parentage of a child in the putative father registry maintained in this state by the department of children's services; or

(8) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

(b) The bases of personal jurisdiction set forth in subsection (a) or in any other law of this state may not be used to acquire personal jurisdiction for a tribunal of this state to modify a child support order of another state unless the requirements of § 36-5-2611 are met, or, in the case of a foreign support order, unless the requirements of § 36-5-2615 are met.



§ 36-5-2202 - Duration of personal jurisdiction. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Personal jurisdiction acquired by a tribunal of this state in a proceeding under parts 20-26 of this chapter or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by §§ 36-5-2205, 36-5-2206 and 36-5-2211.



§ 36-5-2203 - Initiating and responding tribunal of state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Under parts 20-26 of this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state, and as a responding tribunal for proceedings initiated in another state or a foreign country.



§ 36-5-2204 - Simultaneous proceedings. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a pleading is filed in another state or a foreign country only if:

(1) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country;

(2) The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country; and

(3) If relevant, this state is the home state of the child.

(b) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state or a foreign country if:

(1) The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state;

(2) The contesting party timely challenges the exercise of jurisdiction in this state; and

(3) If relevant, the other state or foreign country is the home state of the child.



§ 36-5-2205 - Continuing, exclusive jurisdiction to modify child support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state that has issued a child support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and:

(1) At the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2) Even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

(b) A tribunal of this state that has issued a child support order consistent with the law of this state may not exercise continuing, exclusive jurisdiction to modify the order if:

(1) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction; or

(2) Its order is not the controlling order.

(c) If a tribunal of another state has issued a child support order pursuant to the Uniform Interstate Family Support Act or a law substantially similar to that Act which modifies a child support order of a tribunal of this state, tribunals of this state shall recognize the continuing, exclusive jurisdiction of the tribunal of the other state.

(d) A tribunal of this state that lacks continuing, exclusive jurisdiction to modify a child support order may serve as an initiating tribunal to request a tribunal of another state to modify a support order issued in that state.

(e) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.



§ 36-5-2206 - Continuing jurisdiction to enforce child support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce:

(1) The order if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act; or

(2) A money judgment for arrears of support and interest on the order accrued before a determination that an order of a tribunal of another state is the controlling order.

(b) A tribunal of this state having continuing jurisdiction over a support order may act as a responding tribunal to enforce the order.



§ 36-5-2207 - Determination of controlling child support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) If a proceeding is brought under parts 20-29 of this chapter and only one (1) tribunal has issued a child support order, the order of that tribunal controls and must be recognized.

(b) If a proceeding is brought under parts 20-29 of this chapter and two (2) or more child support orders have been issued by tribunals of this state, another state, or a foreign country with regard to the same obligor and same child, a tribunal of this state having personal jurisdiction over both the obligor and individual obligee shall apply the following rules and by order shall determine which order controls and must be recognized:

(1) If only one (1) of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter, the order of that tribunal controls and must be so recognized;

(2) If more than one (1) of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter:

(A) An order issued by a tribunal in the current home state of the child controls; but

(B) If an order has not been issued in the current home state of the child, the order most recently issued controls.

(3) If none of the tribunals would have continuing, exclusive jurisdiction under parts 20-29 of this chapter, the tribunal of this state shall issue a child support order, which controls.

(c) If two (2) or more child support orders have been issued for the same obligor and same child, upon request of a party who is an individual or that is a support enforcement agency, a tribunal of this state having personal jurisdiction over both the obligor and the obligee who is an individual shall determine which order controls under subsection (b). The request may be filed with a registration for enforcement or registration for modification pursuant to part 26, or may be filed as a separate proceeding.

(d) A request to determine which is the controlling order must be accompanied by a copy of every child support order in effect and the applicable record of payments. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(e) The tribunal that issued the controlling order under subsection (a), (b), or (c) has continuing jurisdiction to the extent provided in § 36-5-2205 or § 36-5-2206.

(f) A tribunal of this state that determines by order which is the controlling order under subdivision (b)(1) or (b)(2) or subsection (c), or that issues a new controlling order under subdivision (b)(3), shall state in that order:

(1) The basis upon which the tribunal made its determination;

(2) The amount of prospective support, if any; and

(3) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by § 36-5-2209.

(g) Within thirty (30) days after issuance of an order determining which is the controlling order, the party obtaining the order shall file a certified copy of it in each tribunal that issued or registered an earlier order of child support. A party or support enforcement agency obtaining the order that fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order.

(h) An order that has been determined to be the controlling order, or a judgment for consolidated arrears of support and interest, if any, made pursuant to this section must be recognized in proceedings under parts 20-29 of this chapter.



§ 36-5-2208 - Child support orders for two or more obligees. [Effective on date designated by the department of human services. See the Compiler's Notes.]

In responding to registrations or petitions for enforcement of two (2) or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one (1) of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.



§ 36-5-2209 - Credit for payments. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this state, or another state, or a foreign country.



§ 36-5-2210 - Application of parts 20-29 of this chapter to nonresident subject to personal jurisdiction. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under parts 20-29 of this chapter, under other law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to § 36-5-2316, communicate with a tribunal outside this state pursuant to § 36-5-2317, and obtain discovery through a tribunal outside this state pursuant to § 36-5-2318. In all other respects, parts 23-26 do not apply, and the tribunal shall apply the procedural and substantive law of this state.



§ 36-5-2211 - Continuing, exclusive jurisdiction to modify spousal support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

(b) A tribunal of this state may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

(c) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as:

(1) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state; or

(2) A responding tribunal to enforce or modify its own spousal support order.






Part 23 - Uniform Interstate Family Support Act -- Civil Provisions of General Application [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2301 - Proceedings under parts 20-29 of this chapter. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in parts 20-29 of this chapter, this part applies to all proceedings under parts 20-29 of this chapter.

(b) Parts 20-29 of this chapter provide for the following proceedings:

(1) Establishment of an order for spousal support or child support pursuant to part 24 of this chapter;

(2) Enforcement of a support order and income-withholding order of another state without registration pursuant to part 25 of this chapter;

(3) Registration of an order for spousal support or child support of another state for enforcement pursuant to part 26 of this chapter;

(4) Modification of an order for child support or spousal support issued by a tribunal of this state pursuant to part 22, subpart B of this chapter;

(5) Registration of an order for child support of another state for modification pursuant to part 26 of this chapter;

(6) Determination of parentage pursuant to part 27 of this chapter; and

(7) Assertion of jurisdiction over nonresidents pursuant to part 22, subpart A of this chapter.

(c) An individual petitioner or a support enforcement agency may commence a proceeding authorized under parts 20-29 of this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent.



§ 36-5-2302 - Action by minor parent. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.



§ 36-5-2303 - Application of law of this state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Except as otherwise provided by parts 20-29 of this chapter, a responding tribunal of this state:

(1) Shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) Shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.



§ 36-5-2304 - Duties of initiating tribunal. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) Upon the filing of a petition authorized by parts 20-29 of this chapter, an initiating tribunal of this state shall forward three (3) copies of the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If a responding state has not enacted this act or a law or procedure substantially similar to this act, a tribunal of this state may issue a certificate or other document and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state.



§ 36-5-2305 - Duties and powers of responding tribunal. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 36-5-2301(c) (Proceedings Under Parts 20-29 of this chapter), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent otherwise authorized by law, may do one or more of the following:

(1) Issue or enforce a support order, modify a child support order, or render a judgment to determine parentage;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue an attachment pro corpus or capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the attachment pro corpus or capias in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under parts 20-29 of this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under parts 20-29 of this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under parts 20-29 of this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.



§ 36-5-2306 - Inappropriate tribunal. [Effective until date designated by the department of human services. See the Compiler's Notes.]

If a petition or comparable pleading is received by an inappropriate tribunal of this state, it shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.



§ 36-5-2307 - Duties of support enforcement agency. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under parts 20-29 of this chapter.

(b) A support enforcement agency that is providing services to the petitioner as appropriate shall:

(1) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within five (5) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within five (5) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) Parts 20-29 of this chapter do not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.



§ 36-5-2308 - Duty of attorney general and reporter. [Effective until date designated by the department of human services. See the Compiler's Notes.]

If the attorney general and reporter determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general and reporter may order the agency to perform its duties under parts 20-29 of this chapter or may provide those services directly to the individual.



§ 36-5-2309 - Private counsel. [Effective until date designated by the department of human services. See the Compiler's Notes.]

An individual may employ private counsel to represent the individual in proceedings authorized by parts 20-29 of this chapter.



§ 36-5-2310 - Duties of department of human services. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) The department of human services is the state information agency under parts 20-29 of this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under parts 20-29 of this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) Maintain a register of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the place in this state in which the individual obligee or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under parts 20-29 of this chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.



§ 36-5-2311 - Pleadings and accompanying documents. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under parts 20-29 of this chapter must verify the petition. Unless otherwise ordered under § 36-5-2312 (Nondisclosure of Information in Exceptional Circumstances), the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee, and the name, sex, residential address, social security number, and date of birth of each child for whom support is sought. The petition must be accompanied by a certified copy of any support order in effect. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.



§ 36-5-2312 - Nondisclosure of information in exceptional circumstances. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under parts 20-29 of this chapter.



§ 36-5-2313 - Costs and fees. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under part 26 of this chapter (Enforcement and Modification of Support Order After Registration), a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.



§ 36-5-2314 - Limited immunity of petitioner. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under parts 20-29 of this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under parts 20-29 of this chapter committed by a party while present in this state to participate in the proceeding.



§ 36-5-2315 - Nonparentage as defense. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under parts 20-29 of this chapter.



§ 36-5-2316 - Special rules of evidence and procedure. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) The physical presence of the petitioner in a responding tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b) A verified petition, affidavit, document substantially complying with federally mandated forms, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness residing in another state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under parts 20-29 of this chapter, a tribunal of this state may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under parts 20-29 of this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under parts 20-29 of this chapter.



§ 36-5-2317 - Communications between tribunals. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may communicate with a tribunal of another state in writing, or by telephone or other means, to obtain information concerning the laws of that state, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state. A tribunal of this state may furnish similar information by similar means to a tribunal of another state.



§ 36-5-2318 - Assistance with discovery. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may:

(1) Request a tribunal of another state to assist in obtaining discovery; and

(2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.



§ 36-5-2319 - Receipt and disbursement of payments. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.






Part-1 23 - Uniform Interstate Family Support Act -- Civil Provisions of General Application [Effective on date designated by the department of human services]

§ 36-5-2301 - Proceedings under parts 20-29 of this chapter. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in parts 20-29 of this chapter, this part applies to all proceedings under parts 20-29 of this chapter.

(b) An individual petitioner or a support enforcement agency may initiate a proceeding authorized under parts 20-29 of this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state or a foreign country which has or can obtain personal jurisdiction over the respondent.



§ 36-5-2302 - Proceeding by minor parent. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.



§ 36-5-2303 - Application of law of state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Except as otherwise provided in parts 20-29 of this chapter, a responding tribunal of this state shall:

(1) Apply the procedural and substantive law generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings; and

(2) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.



§ 36-5-2304 - Duties of initiating tribunal. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Upon the filing of a petition authorized by parts 20-29 of this chapter an initiating tribunal of this state shall forward the petition and its accompanying documents:

(1) To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2) If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b) If requested by the responding tribunal, a tribunal of this state shall issue a certificate or other document and make findings required by the law of the responding state. If the responding tribunal is in a foreign country, upon request the tribunal of this state shall specify the amount of support sought, convert that amount into the equivalent amount in the foreign currency under applicable official or market exchange rate as publicly reported, and provide any other documents necessary to satisfy the requirements of the responding foreign tribunal.



§ 36-5-2305 - Duties and powers of responding tribunal. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) When a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly pursuant to § 36-5-2301(b), it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b) A responding tribunal of this state, to the extent not prohibited by other law, may do one (1) or more of the following:

(1) Establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of a child;

(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3) Order income withholding;

(4) Determine the amount of any arrearages, and specify a method of payment;

(5) Enforce orders by civil or criminal contempt, or both;

(6) Set aside property for satisfaction of the support order;

(7) Place liens and order execution on the obligor's property;

(8) Order an obligor to keep the tribunal informed of the obligor's current residential address, electronic-mail address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9) Issue an attachment pro corpus or capias for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the attachment pro corpus in any local and state computer systems for criminal warrants;

(10) Order the obligor to seek appropriate employment by specified methods;

(11) Award reasonable attorney's fees and other fees and costs; and

(12) Grant any other available remedy.

(c) A responding tribunal of this state shall include in a support order issued under parts 20-29 of this chapter or in the documents accompanying the order, the calculations on which the support order is based.

(d) A responding tribunal of this state may not condition the payment of a support order issued under parts 20-29 of this chapter upon compliance by a party with provisions for visitation.

(e) If a responding tribunal of this state issues an order under parts 20-29 of this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

(f) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.



§ 36-5-2306 - Inappropriate tribunal. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.



§ 36-5-2307 - Duties of support enforcement agency. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under parts 20-26 of this chapter.

(b) A support enforcement agency of this state that is providing services to the petitioner shall:

(1) Take all steps necessary to enable an appropriate tribunal of this state, another state, or a foreign country to obtain jurisdiction over the respondent;

(2) Request an appropriate tribunal to set a date, time, and place for a hearing;

(3) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5) Within two (2) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c) A support enforcement agency of this state that requests registration of a child support order in this state for enforcement or for modification shall make reasonable efforts:

(1) To ensure that the order to be registered is the controlling order; or

(2) If two (2) or more child support orders exist and the identity of the controlling order has not been determined, to ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

(d) A support enforcement agency of this state that requests registration and enforcement of a support order, arrears, or judgment stated in a foreign currency shall convert the amounts stated in the foreign currency into the equivalent amounts in dollars under the applicable official or market exchange rate as publicly reported.

(e) A support enforcement agency of this state shall issue or request a tribunal of this state to issue a child support order and an income-withholding order that redirect payment of current support, arrears, and interest if requested to do so by a support enforcement agency of another state pursuant to § 36-5-2319.

(f) Parts 20-29 of this chapter do not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency.



§ 36-5-2308 - Duty of attorney general and reporter. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) If the attorney general and reporter determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general and reporter may order the agency to perform its duties under parts 20-29 of this chapter or may provide those services directly to the individual.

(b) The attorney general and reporter may determine that a foreign country has established a reciprocal arrangement for child support with this state and take appropriate action for notification of the determination.



§ 36-5-2309 - Private counsel. [Effective on date designated by the department of human services. See the Compiler's Notes.]

An individual may employ private counsel to represent the individual in proceedings authorized by parts 20-29 of this chapter.



§ 36-5-2310 - Duties of the department of human services. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) The department of human services is the state information agency under parts 20-29 of this chapter.

(b) The state information agency shall:

(1) Compile and maintain a current list, including addresses, of the tribunals in this state which have jurisdiction under parts 20-29 of this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state;

(2) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states;

(3) Forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under parts 20-29 of this chapter received from another state or a foreign country; and

(4) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses, and social security.



§ 36-5-2311 - Pleadings and accompanying documents. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) In a proceeding under parts 20-29 of this chapter, a petitioner seeking to establish a support order, to determine parentage of a child, or to register and modify a support order of a tribunal of another state or a foreign country must file a petition. Unless otherwise ordered under § 36-5-2312, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee or the parent and alleged parent, and the name, sex, residential address, social security number, and date of birth of each child for whose benefit support is sought or whose parentage is to be determined. Unless filed at the time of registration, the petition must be accompanied by a copy of any support order known to have been issued by another tribunal. The petition may include any other information that may assist in locating or identifying the respondent.

(b) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.



§ 36-5-2312 - Nondisclosure of information in exceptional circumstances. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.



§ 36-5-2313 - Costs and fees. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) The petitioner may not be required to pay a filing fee or other costs.

(b) If an obligee prevails, a responding tribunal of this state may assess against an obligor filing fees, reasonable attorney's fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or responding state or foreign country, except as provided by other law. Attorney's fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

(c) The tribunal shall order the payment of costs and reasonable attorney's fees if it determines that a hearing was requested primarily for delay. In a proceeding under part 26 of this chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.



§ 36-5-2314 - Limited immunity of petitioner. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Participation by a petitioner in a proceeding under parts 20-29 of this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under parts 20-29 of this chapter.

(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under parts 20-29 of this chapter committed by a party while physically present in this state to participate in the proceeding.



§ 36-5-2315 - Nonparentage as defense. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under parts 20-29 of this chapter.



§ 36-5-2316 - Special rules of evidence and procedure. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

(b) An affidavit, a document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, which would not be excluded under the hearsay rule if given in person, is admissible in evidence if given under penalty of perjury by a party or witness residing outside this state.

(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it, and is admissible to show whether payments were made.

(d) Copies of bills for testing for parentage of a child, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least ten (10) days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e) Documentary evidence transmitted from another outside this state to a tribunal of this state by telephone, telecopier, or other electronic means that do not provide an original record may not be excluded from evidence on an objection based on the means of transmission.

(f) In a proceeding under parts 20-29 of this chapter, a tribunal of this state shall permit a party or witness residing outside this state to be deposed or to testify under penalty of perjury by telephone, audiovisual means, or other electronic means at a designated tribunal or other location. A tribunal of this state shall cooperate with other tribunals in designating an appropriate location for the deposition or testimony.

(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

(h) A privilege against disclosure of communications between spouses does not apply in a proceeding under parts 20-29 of this chapter.

(i) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under parts 20-29 of this chapter.

(j) A voluntary acknowledgment of paternity, certified as a true copy, is admissible to establish parentage of the child.



§ 36-5-2317 - Communications between tribunals. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may communicate with a tribunal outside this state in a record or by telephone, electronic mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.



§ 36-5-2318 - Assistance with discovery. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may:

(1) Request a tribunal outside this state to assist in obtaining discovery; and

(2) Upon request, compel a person over which it has jurisdiction to respond to a discovery order issued by a tribunal outside this state.



§ 36-5-2319 - Receipt and disbursement of payments. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A support enforcement agency or tribunal of this state shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

(b) If neither the obligor, nor the obligee who is an individual, nor the child resides in this state, upon request from the support enforcement agency of this state or another state, the support enforcement agency of this state or a tribunal of this state shall:

(1) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services; and

(2) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

(c) The support enforcement agency of this state receiving redirected payments from another state pursuant to a law similar to subsection (b) shall furnish to a requesting party or tribunal of the other state a certified statement by the custodian of the record of the amount and dates of all payments received.






Part 24 - Uniform Interstate Family Support Act -- Establishment of Support Order [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2401 - Petition to establish support order. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) If a support order entitled to recognition under parts 20-29 of this chapter has not been issued, a responding tribunal of this state may issue a support order if:

(1) The individual seeking the order resides in another state; or

(2) The support enforcement agency seeking the order is located in another state.

(b) The tribunal may issue a temporary child support order if:

(1) The respondent has signed a verified statement acknowledging parentage;

(2) The respondent has been determined by or pursuant to law to be the parent; or

(3) There is other clear and convincing evidence that the respondent is the child's parent.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to § 36-5-2305 (Duties and Powers of Responding Tribunal).






Part-1 24 - Uniform Interstate Family Support Act -- Establishment of Support Order or Determination of Parentage [Effective on date designated by the department of human services]

§ 36-5-2401 - Establishment of support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) If a support order entitled to recognition under parts 20-29 of this chapter has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if:

(1) The individual seeking the order resides outside this state; or

(2) The support enforcement agency seeking the order is located outside this state.

(b) The tribunal may issue a temporary child support order if the tribunal determines that such an order is appropriate and the individual ordered to pay is:

(1) A presumed father of the child;

(2) Petitioning to have his paternity adjudicated;

(3) Identified as the father of the child through genetic testing;

(4) An alleged father who has declined to submit to genetic testing;

(5) Shown by clear and convincing evidence to be the father of the child;

(6) An acknowledged father as provided by this title;

(7) The mother of the child; or

(8) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

(c) Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to § 36-5-2305.



§ 36-5-2402 - Proceeding to determine parentage. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under parts 20-29 of this chapter or a law or procedure substantially similar to parts 20-29 of this chapter.






Part 25 - Uniform Interstate Family Support Act -- Enforcement of Order of Another State Without Registration [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2501 - Employer's receipt of income-withholding order of another state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

An income-withholding order issued in another state may be sent to the person or entity defined as the obligor's employer under this chapter without first filing a petition or comparable pleading or registering the order with a tribunal of this state.



§ 36-5-2502 - Employer's compliance with income withholding order of another state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) and § 36-5-2503, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) The duration and amount of periodic payments of current child support, stated as a sum certain;

(2) The person or agency designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income-withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income; and

(3) The times within which the employer must implement the withholding order and forward the child support payment.



§ 36-5-2503 - Compliance with multiple income-withholding orders. [Effective until date designated by the department of human services. See the Compiler's Notes.]

If an obligor's employer receives multiple income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the multiple orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child support obligees.



§ 36-5-2504 - Immunity from civil liability. [Effective until date designated by the department of human services. See the Compiler's Notes.]

An employer who complies with an income-withholding order issued in another state in accordance with this part is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.



§ 36-5-2505 - Penalties for noncompliance. [Effective until date designated by the department of human services. See the Compiler's Notes.]

An employer who willfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.



§ 36-5-2506 - Contest by obligor. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state in the same manner as if the order had been issued by a tribunal of this state. Section 36-5-2604 (Choice of Law) applies to the contest.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order; and

(3) The person or agency designated to receive payments in the income-withholding order or if no person or agency is designated, to the obligee.



§ 36-5-2507 - Administrative enforcement of orders. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A party seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to parts 20-29 of this chapter.






Part-1 25 - Uniform Interstate Family Support Act -- Enforcement of Order Without Registration [Effective on date designated by the department of human services]

§ 36-5-2501 - Employer's receipt of income-withholding order of another state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the person considered as the obligor's employer pursuant to part 5 of this chapter without first filing a petition or comparable pleading or registering the order with a tribunal of this state.



§ 36-5-2502 - Employer's compliance with income-withholding order of another state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Upon receipt of an income-withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b) The employer shall treat an income-withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this state.

(c) Except as otherwise provided in subsection (d) and § 36-5-2503, the employer shall withhold and distribute the funds as directed in the withholding order by complying with terms of the order which specify:

(1) The duration and amount of periodic payments of current child support, stated as a sum certain;

(2) The person designated to receive payments and the address to which the payments are to be forwarded;

(3) Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5) The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d) An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1) The employer's fee for processing an income-withholding order;

(2) The maximum amount permitted to be withheld from the obligor's income; and

(3) The times within which the employer must implement the withholding order and forward the child support payment.



§ 36-5-2503 - Employer's compliance with two or more income-withholding orders. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If an obligor's employer receives two (2) or more income-withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for two (2) or more child support obligees.



§ 36-5-2504 - Immunity from civil liability. [Effective on date designated by the department of human services. See the Compiler's Notes.]

An employer that complies with an income-withholding order issued in another state in accordance with this part is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income.



§ 36-5-2505 - Penalties for noncompliance. [Effective on date designated by the department of human services. See the Compiler's Notes.]

An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.



§ 36-5-2506 - Contest by obligor. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state by registering the order in a tribunal of this state and filing a contest to that order as provided in part 26, or otherwise contesting the order in the same manner as if the order had been issued by a tribunal of this state.

(b) The obligor shall give notice of the contest to:

(1) A support enforcement agency providing services to the obligee;

(2) Each employer that has directly received an income-withholding order relating to the obligor; and

(3) The person designated to receive payments in the income-withholding order or, if no person is designated, to the obligee.



§ 36-5-2507 - Administrative enforcement of orders. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A party or support enforcement agency seeking to enforce a support order or an income-withholding order, or both, issued in another state or a foreign support order may send the documents required for registering the order to a support enforcement agency of this state.

(b) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to parts 20-29 of this chapter.






Part 26 - Uniform Interstate Family Support Act -- Enforcement and Modification of Support Order After Registration [Effective until date designated by the department of human services. See the Compiler's Notes]

A Registration and Enforcement of Support [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2601 - Registration of order for enforcement. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A support order or an income-withholding order issued by a tribunal of another state may be registered in this state for enforcement.



§ 36-5-2602 - Procedure to register order for enforcement. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A support order or income-withholding order of another state may be registered in this state by sending the following documents and information to the trial court in the county with appropriate jurisdiction, and, if two (2) counties have appropriate jurisdiction, in the county where the child resides or, in Title IV-D cases to the central registry of the department of human services, in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two (2) copies, including one (1) certified copy, of all orders to be registered, including any modification of an order;

(3) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(A) The obligor's address and social security number;

(B) The name and address of the obligor's employer and any other source of income of the obligor; and

(C) A description and the location of property of the obligor in this state not exempt from execution; and

(5) The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.



§ 36-5-2603 - Effect of registration for enforcement. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this state.

(b) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in this part, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.



§ 36-5-2604 - Choice of law. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) The law of the issuing state governs the nature, extent, amount, and duration of current payments and other obligations of support and the payment of arrearages under the order.

(b) In a proceeding for arrearages, the statute of limitation under the laws of this state or of the issuing state, whichever is longer, applies.






B Contest of Validity or Enforcement [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2605 - Notice of registration of order. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) When a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) The notice must inform the nonregistering party:

(1) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within twenty (20) days after the date of mailing or personal service of the notice;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted; and

(4) Of the amount of any alleged arrearages.

(c) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to part 5 of this chapter.



§ 36-5-2606 - Procedure to contest validity or enforcement of registered order. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within twenty (20) days after the date of mailing or personal service of notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 36-5-2607 (Contest of Registration or Enforcement).

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.



§ 36-5-2607 - Contest of registration or enforcement. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this state to the remedy sought;

(6) Full or partial payment has been made; or

(7) The statute of limitation under § 36-5-2604 (Choice of Law) precludes enforcement of some or all of the arrearages.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.



§ 36-5-2608 - Confirmed order. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.






C Registration and Modification of Child Support Order [Effective until date designated by the department of human services. See the Compiler's Notes.]

§ 36-5-2609 - Procedure to register child support order of another state for modification. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in subpart A if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.



§ 36-5-2610 - Effect of registration for modification. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of § 36-5-2611 (Modification of Child Support Order of Another State) have been met.



§ 36-5-2611 - Modification of child support order of another state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) After a child support order issued in another state has been registered in this state, the responding tribunal of this state may modify that order only if § 36-5-2613 does not apply and after notice and hearing it finds that:

(1) The following requirements are met:

(A) The child, the individual obligee, and the obligor do not reside in the issuing state;

(B) A petitioner who is a nonresident of this state seeks modification; and

(C) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) The child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this state and all of the parties who are individuals have filed written consents in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction that has not enacted a law or established procedures substantially similar to the procedures under parts 20-29 of this chapter, the consent otherwise required of an individual residing in this state is not required for the tribunal to assume jurisdiction to modify the child support order.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under § 36-5-2207 establishes the aspects of the support order which are nonmodifiable.

(d) On issuance of an order modifying a child support order issued in another state, a tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.



§ 36-5-2612 - Recognition of order modified in another state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state shall recognize a modification of its earlier child support order by a tribunal of another state which assumed jurisdiction pursuant to parts 20-29 of this chapter or a law substantially similar to parts 20-29 of this chapter and, upon request, except as otherwise provided in parts 20-29 of this chapter, shall:

(1) Enforce the order that was modified only as to amounts accruing before the modification;

(2) Enforce only nonmodifiable aspects of that order;

(3) Provide other appropriate relief only for violations of that order which occurred before the effective date of the modification; and

(4) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement.



§ 36-5-2613 - Jurisdiction to modify child support order of another state when individual parties reside in this state. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of parts 21 and 22 of this chapter, this part, and the procedural and substantive law of this state to the proceeding for enforcement or modification. Parts 23, 24, 25, 27, and 28 of this chapter do not apply.



§ 36-5-2614 - Notice to issuing tribunal of modification. [Effective until date designated by the department of human services. See the Compiler's Notes.]

Within thirty (30) days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.









Part-1 26 - Uniform Interstate Family Support Act -- Registration, Enforcement, and Modification of Support Order [Effective on date designated by the department of human services]

A Registration for Enforcement of Support Order [Effective on date designated by the department of human services.]

§ 36-5-2601 - Registration of order for enforcement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A support order or income-withholding order issued in another state or a foreign support order may be registered in this state for enforcement.



§ 36-5-2602 - Procedure to register order for enforcement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in § 36-5-2706, a support order or income-withholding order of another state or a foreign support order may be registered in this state by sending the following records to the appropriate tribunal in this state:

(1) A letter of transmittal to the tribunal requesting registration and enforcement;

(2) Two (2) copies, including one (1) certified copy, of the order to be registered, including any modification of the order;

(3) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4) The name of the obligor and, if known:

(A) The obligor's address and social security number;

(B) The name and address of the obligor's employer and any other source of income of the obligor; and

(C) A description and the location of property of the obligor in this state not exempt from execution; and

(5) Except as otherwise provided in § 36-5-2312, the name and address of the obligee and, if applicable, the person to whom support payments are to be remitted.

(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as an order of a tribunal of another state or a foreign support order, together with one (1) copy of the documents and information, regardless of their form.

(c) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

(d) If two (2) or more orders are in effect, the person requesting registration shall:

(1) Furnish to the tribunal a copy of every support order asserted to be in effect in addition to the documents specified in this section;

(2) Specify the order alleged to be the controlling order, if any; and

(3) Specify the amount of consolidated arrears, if any.

(e) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.



§ 36-5-2603 - Effect of registration for enforcement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

(b) A registered support order issued in another state or a foreign country is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

(c) Except as otherwise provided in parts 20-29 of this chapter, a tribunal of this state shall recognize and enforce, but may not modify, a registered support order if the issuing tribunal had jurisdiction.



§ 36-5-2604 - Choice of law. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in subsection (d), the law of the issuing state or foreign country governs:

(1) The nature, extent, amount, and duration of current payments under a registered support order;

(2) The computation and payment of arrearages and accrual of interest on the arrearages under the support order; and

(3) The existence and satisfaction of other obligations under the support order.

(b) In a proceeding for arrears under a registered support order, the statute of limitation of this state, or of the issuing state or foreign country, whichever is longer, applies.

(c) A responding tribunal of this state shall apply the procedures and remedies of this state to enforce current support and collect arrears and interest due on a support order of another state or a foreign country registered in this state.

(d) After a tribunal of this state or another state determines which is the controlling order and issues an order consolidating arrears, if any, a tribunal of this state shall prospectively apply the law of the state or foreign country issuing the controlling order, including its law on interest on arrears, on current and future support, and on consolidated arrears.






B Contest of Validity or Enforcement [Effective on date designated by the department of human services.]

§ 36-5-2605 - Notice of registration of order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) When a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b) A notice must inform the nonregistering party:

(1) That a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state;

(2) That a hearing to contest the validity or enforcement of the registered order must be requested within twenty (20) days after notice unless the registered order is under § 36-5-2707;

(3) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages; and

(4) Of the amount of any alleged arrearages.

(c) If the registering party asserts that two (2) or more orders are in effect, a notice must also:

(1) Identify the two (2) or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrears, if any;

(2) Notify the nonregistering party of the right to a determination of which is the controlling order;

(3) State that the procedures provided in subsection (b) apply to the determination of which is the controlling order; and

(4) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

(d) Upon registration of an income-withholding order for enforcement, the support enforcement agency or the registering tribunal shall notify the obligor's employer pursuant to part 5 of this chapter.



§ 36-5-2606 - Procedure to contest validity or enforcement of registered support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required by § 36-5-2605. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages pursuant to § 36-5-2607.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered support order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered support order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing.



§ 36-5-2607 - Contest of registration or enforcement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one (1) or more of the following defenses:

(1) The issuing tribunal lacked personal jurisdiction over the contesting party;

(2) The order was obtained by fraud;

(3) The order has been vacated, suspended, or modified by a later order;

(4) The issuing tribunal has stayed the order pending appeal;

(5) There is a defense under the law of this state to the remedy sought;

(6) Full or partial payment has been made;

(7) The statute of limitation under § 36-5-2604 precludes enforcement of some or all of the alleged arrearages; or

(8) The alleged controlling order is not the controlling order.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), a tribunal may stay enforcement of the registered support order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered support order may be enforced by all remedies available under the law of this state.

(c) If the contesting party does not establish a defense under subsection (a) to the validity or enforcement of a registered support order, the registering tribunal shall issue an order confirming the order.



§ 36-5-2608 - Confirmed order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.






C Registration and Modification of Child Support Order of Another State [Effective on date designated by the department of human services.]

§ 36-5-2609 - Procedure to register child support order of another state for modification. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner provided in §§ 36-5-2601 -- 36-5-2608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.



§ 36-5-2610 - Effect of registration for modification. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered support order may be modified only if the requirements of § 36-5-2611 or § 36-5-2613 have been met.



§ 36-5-2611 - Modification of child support order of another state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) If § 36-5-2613 does not apply, upon petition a tribunal of this state may modify a child support order issued in another state which is registered in this state if, after notice and hearing, the tribunal finds that:

(1) The following requirements are met:

(A) Neither the child, nor the obligee who is an individual, nor the obligor resides in the issuing state;

(B) A petitioner who is a nonresident of this state seeks modification; and

(C) The respondent is subject to the personal jurisdiction of the tribunal of this state; or

(2) This state is the state of residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and all of the parties who are individuals have filed consents in a record in the issuing tribunal for a tribunal of this state to modify the support order and assume continuing, exclusive jurisdiction.

(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this state and the order may be enforced and satisfied in the same manner.

(c) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state, including the duration of the obligation of support. If two or more tribunals have issued child support orders for the same obligor and same child, the order that controls and must be so recognized under § 36-5-2207 establishes the aspects of the support order which are nonmodifiable.

(d) In a proceeding to modify a child support order, the law of the state that is determined to have issued the initial controlling order governs the duration of the obligation of support. The obligor's fulfillment of the duty of support established by that order precludes imposition of a further obligation of support by a tribunal of this state.

(e) On the issuance of an order by a tribunal of this state modifying a child support order issued in another state, the tribunal of this state becomes the tribunal having continuing, exclusive jurisdiction.

(f) Notwithstanding subsections (a)-(e) and § 36-5-2201(b), a tribunal of this state retains jurisdiction to modify an order issued by a tribunal of this state if:

(1) One party resides in another state; and

(2) The other party resides outside the United States.



§ 36-5-2612 - Recognition of order modified in another state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If a child support order issued by a tribunal of this state is modified by a tribunal of another state which assumed jurisdiction pursuant to the Uniform Interstate Family Support Act, a tribunal of this state:

(1) May enforce its order that was modified only as to arrears and interest accruing before the modification;

(2) May provide appropriate relief for violations of its order which occurred before the effective date of the modification; and

(3) Shall recognize the modifying order of the other state, upon registration, for the purpose of enforcement.



§ 36-5-2613 - Jurisdiction to modify child support order of another state when individual parties reside in this state. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b) A tribunal of this state exercising jurisdiction under this section shall apply the provisions of parts 21 and 22 of this chapter and the procedural and substantive law of this state to the proceeding for enforcement or modification. Parts 23, 24, 25, 27 and 28 of this chapter do not apply.



§ 36-5-2614 - Notice to issuing tribunal of modification. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Within thirty (30) days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction.






D Registration and Modification of Foreign Child Support Order [Effective on date designated by the department of human services.]

§ 36-5-2615 - Jurisdiction to modify child support order of foreign country. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in § 36-5-2711, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order pursuant to its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals subject to the personal jurisdiction of the tribunal whether or not the consent to modification of a child support order otherwise required of the individual pursuant to § 36-5-2611 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

(b) An order issued by a tribunal of this state modifying a foreign child support order pursuant to this section is the controlling order.



§ 36-5-2616 - Procedure to register child support order of foreign country for modification. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the Convention may register that order in this state under §§ 36-5-2601--36-5-2608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.









Part 27 - Uniform Interstate Family Support Act -- Determination of Parentage [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2701 - Proceeding to determine parentage. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state may serve as an initiating or responding tribunal in a proceeding brought under parts 20-29 of this chapter or a law or procedure substantially similar to parts 20-29 of this chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

(b) In a proceeding to determine parentage, a responding tribunal of this state shall apply the provisions of chapter 2 of this title and the rules of this state on choice of law.






Part-1 27 - Support Proceeding under Convention [Effective on date designated by the department of human services]

§ 36-5-2701 - Part definitions. [Effective on date designated by the department of human services. See the Compiler's Notes.]

In this part:

(1) "Application" means a request under the Convention by an obligee or obligor, or on behalf of a child, made through a central authority for assistance from another central authority;

(2) "Central authority" means the entity designated by the United States or a foreign country described in § 36-5-2101(5)(D) to perform the functions specified in the Convention;

(3) "Convention support order" means a support order of a tribunal of a foreign country described in § 36-5-2101(5)(D);

(4) "Direct request" means a petition filed by an individual in a tribunal of this state in a proceeding involving an obligee, obligor, or child residing outside the United States;

(5) "Foreign central authority" means the entity designated by a foreign country described in § 36-5-2101(5)(D) to perform the functions specified in the Convention;

(6) "Foreign support agreement":

(A) Means an agreement for support in a record that:

(i) Is enforceable as a support order in the country of origin;

(ii) Has been:

(a) Formally drawn up or registered as an authentic instrument by a foreign tribunal; or

(b) Authenticated by, or concluded, registered, or filed with a foreign tribunal; and

(iii) May be reviewed and modified by a foreign tribunal; and

(B) Includes a maintenance arrangement or authentic instrument under the Convention; and

(7) "United States central authority" means the secretary of the United States department of health and human services.



§ 36-5-2702 - Applicability. [Effective on date designated by the department of human services. See the Compiler's Notes.]

This part applies only to a support proceeding under the Convention. In such a proceeding, if a provision of this part is inconsistent with parts 21-26, this part controls.



§ 36-5-2703 - Relationship of state department of human services to United States central authority. [Effective on date designated by the department of human services. See the Compiler's Notes.]

The department of human services of this state is recognized as the agency designated by the United States central authority to perform specific functions under the Convention.



§ 36-5-2704 - Initiation by department of human services of support proceeding under Convention. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) In a support proceeding under this part, the department of human services of this state shall:

(1) Transmit and receive applications; and

(2) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

(b) The following support proceedings are available to an obligee under the Convention:

(1) Recognition or recognition and enforcement of a foreign support order;

(2) Enforcement of a support order issued or recognized in this state;

(3) Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child;

(4) Establishment of a support order if recognition of a foreign support order is refused under § 36-5-2708(b)(2), (4), or (9);

(5) Modification of a support order of a tribunal of this state; and

(6) Modification of a support order of a tribunal of another state or a foreign country.

(c) The following support proceedings are available under the Convention to an obligor against which there is an existing support order:

(1) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state;

(2) Modification of a support order of a tribunal of this state; and

(3) Modification of a support order of a tribunal of another state or a foreign country.

(d) A tribunal of this state may not require security, bond, or deposit, however described, to guarantee the payment of costs and expenses in proceedings under the Convention.



§ 36-5-2705 - Direct request. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

(b) A petitioner may file a direct request seeking recognition and enforcement of a support order or support agreement. In the proceeding, §§ 36-5-2706 -- 36-5-2713 apply.

(c) In a direct request for recognition and enforcement of a Convention support order or foreign support agreement:

(1) A security, bond, or deposit is not required to guarantee the payment of costs and expenses; and

(2) An obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

(d) A petitioner filing a direct request is not entitled to assistance from the department of human services.

(e) This part does not prevent the application of laws of this state that provide simplified, more expeditious rules regarding a direct request for recognition and enforcement of a foreign support order or foreign support agreement.



§ 36-5-2706 - Registration of Convention support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in this part, a party who is an individual or a support enforcement agency seeking recognition of a Convention support order shall register the order in this state as provided in part 26.

(b) Notwithstanding §§ 36-5-2311 and 36-5-2602(a), a request for registration of a Convention support order must be accompanied by:

(1) A complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law;

(2) A record stating that the support order is enforceable in the issuing country;

(3) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal;

(4) A record showing the amount of arrears, if any, and the date the amount was calculated;

(5) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations; and

(6) If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

(c) A request for registration of a Convention support order may seek recognition and partial enforcement of the order.

(d) A tribunal of this state may vacate the registration of a Convention support order without the filing of a contest under § 36-5-2707 only if, acting on its own motion, the tribunal finds that recognition and enforcement of the order would be manifestly incompatible with public policy.

(e) The tribunal shall promptly notify the parties of the registration or the order vacating the registration of a Convention support order.



§ 36-5-2707 - Contest of registered Convention support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in this part, §§ 36-5-2605--36-5-2608 apply to a contest of a registered Convention support order.

(b) A party contesting a registered Convention support order shall file a contest not later than thirty (30) days after notice of the registration, but if the contesting party does not reside in the United States, the contest must be filed not later than sixty (60) days after notice of the registration.

(c) If the nonregistering party fails to contest the registered Convention support order by the time specified in subsection (b), the order is enforceable.

(d) A contest of a registered Convention support order may be based only on grounds set forth in § 36-5-2708. The contesting party bears the burden of proof.

(e) In a contest of a registered Convention support order, a tribunal of this state:

(1) Is bound by the findings of fact on which the foreign tribunal based its jurisdiction; and

(2) May not review the merits of the order.

(f) A tribunal of this state deciding a contest of a registered Convention support order shall promptly notify the parties of its decision.

(g) A challenge or appeal, if any, does not stay the enforcement of a Convention support order unless there are exceptional circumstances.



§ 36-5-2708 - Recognition and enforcement of registered Convention support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in subsection (b), a tribunal of this state shall recognize and enforce a registered Convention support order.

(b) The following grounds are the only grounds on which a tribunal of this state may refuse recognition and enforcement of a registered Convention support order:

(1) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard;

(2) The issuing tribunal lacked personal jurisdiction consistent with § 36-5-2201;

(3) The order is not enforceable in the issuing country;

(4) The order was obtained by fraud in connection with a matter of procedure;

(5) A record transmitted in accordance with § 36-5-2706 lacks authenticity or integrity;

(6) A proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed;

(7) The order is incompatible with a more recent support order involving the same parties and having the same purpose if the more recent support order is entitled to recognition and enforcement under parts 20-29 of this chapter in this state;

(8) Payment, to the extent alleged arrears have been paid in whole or in part;

(9) In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country:

(A) If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard; or

(B) If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal; or

(10) The order was made in violation of § 36-5-2711.

(c) If a tribunal of this state does not recognize a Convention support order under subdivision (b)(2), (b)(4), (b)(6), or (b)(9):

(1) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new Convention support order; and

(2) The governmental entity shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under § 36-5-2704.



§ 36-5-2709 - Partial enforcement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If a tribunal of this state does not recognize and enforce a Convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a Convention support order.



§ 36-5-2710 - Foreign support agreement. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Except as otherwise provided in subsections (c) and (d), a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

(b) An application or direct request for recognition and enforcement of a foreign support agreement must be accompanied by:

(1) A complete text of the foreign support agreement; and

(2) A record stating that the foreign support agreement is enforceable as an order of support in the issuing country.

(c) A tribunal of this state may vacate the registration of a foreign support agreement only if, acting on its own motion, the tribunal finds that recognition and enforcement would be manifestly incompatible with public policy.

(d) In a contest of a foreign support agreement, a tribunal of this state may refuse recognition and enforcement of the agreement if it finds:

(1) Recognition and enforcement of the agreement is manifestly incompatible with public policy;

(2) The agreement was obtained by fraud or falsification;

(3) The agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country if the support order is entitled to recognition and enforcement under parts 20-29 of this chapter in this state; or

(4) The record submitted under subsection (b) lacks authenticity or integrity.

(e) A proceeding for recognition and enforcement of a foreign support agreement must be suspended during the pendency of a challenge to or appeal of the agreement before a tribunal of another state or a foreign country.



§ 36-5-2711 - Modification of Convention child support order. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) A tribunal of this state may not modify a Convention child support order if the obligee remains a resident of the foreign country where the support order was issued unless:

(1) The obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity; or

(2) The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

(b) If a tribunal of this state does not modify a Convention child support order because the order is not recognized in this state, § 36-5-2708(c) applies.



§ 36-5-2712 - Personal information -- Limitation on use. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Personal information gathered or transmitted under this part may be used only for the purposes for which it was gathered or transmitted.



§ 36-5-2713 - Record in original language -- English translation. [Effective on date designated by the department of human services. See the Compiler's Notes.]

A record filed with a tribunal of this state under this part must be in the original language and, if not in English, must be accompanied by an English translation.






Part 28 - Uniform Interstate Family Support Act -- Interstate Rendition [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2801 - Grounds for rendition. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) For purposes of this part, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by parts 20-29 of this chapter.

(b) The governor of this state may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On the demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with parts 20-29 of this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.



§ 36-5-2802 - Conditions of rendition. [Effective until date designated by the department of human services. See the Compiler's Notes.]

(a) Before making demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least thirty (30) days previously the obligee had initiated proceedings for support pursuant to parts 20-29 of this chapter or that the proceeding would be of no avail.

(b) If, under parts 20-29 of this chapter or a law substantially similar to parts 20-29, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.






Part-1 28 - Uniform Interstate Family Support Act -- Interstate Rendition [Effective on date designated by the department of human services]

§ 36-5-2801 - Grounds for rendition. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) For purposes of this part, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by parts 20-29 of this chapter.

(b) The governor of this state may:

(1) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee; or

(2) On the demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c) A provision for extradition of individuals not inconsistent with parts 20-29 of this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom.



§ 36-5-2802 - Conditions of rendition. [Effective on date designated by the department of human services. See the Compiler's Notes.]

(a) Before making a demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least sixty (60) days previously the obligee had initiated proceedings for support pursuant to parts 20-29 of this chapter or that the proceeding would be of no avail.

(b) If, under parts 20-29 of this chapter or a law substantially similar to parts 20-29 of this chapter, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.






Part 29 - Uniform Interstate Family Support Act -- Miscellaneous Provisions [Effective until date designated by the department of human services. See the Compiler's Notes]

§ 36-5-2901 - Uniformity of application and construction. [Effective until date designated by the department of human services. See the Compiler's Notes.]

This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of such act among the states enacting it.



§ 36-5-2902 - Severability clause. [Effective until date designated by the department of human services. See the Compiler's Notes.]

If any provision of this act or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of parts 20-29 of this chapter which can be given effect without the invalid provision or application, and to that end the provisions of parts 20-29 of this chapter are declared to be severable.






Part-1 29 - Uniform Interstate Family Support Act -- Miscellaneous Provisions [Effective on date designated by the department of human services]

§ 36-5-2901 - Uniformity of application and construction. [Effective on date designated by the department of human services. See the Compiler's Notes.]

In applying and construing this uniform act, codified in parts 20-29 of this chapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 36-5-2902 - Applicability. [Effective on date designated by the department of human services. See the Compiler's Notes.]

Parts 20-29 of this chapter apply to proceedings begun on or after the effective date of this act to establish a support order or determine parentage of a child or to register, recognize, enforce, or modify a prior support order, determination, or agreement, whenever issued or entered.



§ 36-5-2903 - Severability. [Effective on date designated by the department of human services. See the Compiler's Notes.]

If any provision of parts 20-29 of this chapter or their application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of parts 20-29 of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of parts 20-29 of this chapter are severable.






Part 30 - Intercounty Enforcement and Modification

§ 36-5-3001 - Purposes and construction of part and limitation of scope of part.

(a) The purpose of this part is to provide procedures for the intercounty enforcement and modification of child support and child custody cases and shall be liberally construed to effectuate its purposes.

(b) The provisions for transfer in this part shall not apply to cases in any court regarding petitions for dependency and neglect, delinquency, unruly behavior, terminations of parental rights or adoptions pursuant to this title and title 37.



§ 36-5-3002 - Part definitions.

As used in this part, unless the context clearly requires otherwise:

(1) "Child's county" means the county in which the child who is subject to a support or custody order resides;

(2) "Clerk" means the clerk of the transferor or transferee court, or the clerk of any court who has been designated by either of those courts to collect support payments for such court;

(3) "Court" means, except as provided in § 36-5-3001(b), a juvenile, circuit, or chancery court or other court of this state with jurisdiction to enter support or custody orders;

(4) "Department" means the department of human services or its contractor or designee;

(5) "Filing" means the initiation of judicial action by the completion of a motion or petition seeking to order the alteration of a legal status through the act of sending or bringing the motion or petition to the office of the clerk of the court;

(6) "Issuing county" means the county in which a court issues a support or custody order or that renders a judgment determining parentage or to which a support or custody order has been previously transferred;

(7) "Issuing court" means the court that issues a support or custody order or renders a judgment determining parentage or to which a support or custody order has been previously transferred;

(8) "Obligor's county" means the county in which the obligor or non-custodial parent resides;

(9) "Request" means a statement of a requesting party seeking transfer of a custody or child support case to the court of another county;

(10) "Requesting party" means custodial parent, non-custodial parent or, in Title IV-D child support cases, the department or its contractor;

(11) "Service of process" means the act of bringing or sending notice of the filing of a motion or petition to the attention of the opposing party by delivery of a copy of the motion or pleading to the opposing party;

(12) "Transfer" means the process by which the transferor court, upon request, moves the case to a court where the child resides thereby conferring jurisdiction on the transferee court;

(13) "Transferee court" means the court that assumes jurisdiction upon a transfer of a case; and

(14) "Transferor court" means the court from which a case is transferred to another court.



§ 36-5-3003 - Transfer of support or custody cases.

(a) Except as provided in § 36-5-3001(b), a case that includes child support or custody provisions may be transferred between counties in this state without the need for any additional filing by the party seeking transfer, and without service of process upon the non-requesting party, by the filing of a request by the requesting party as set forth herein.

(b) Upon receipt of a request, the case must be transferred by the clerk of the issuing court, without order of the court, to a court of competent jurisdiction in the county where the child or children reside if each of the following applies:

(1) Neither the child or children, custodial parent/obligee, nor the non-custodial parent/obligor currently reside in the issuing county; and

(2) The child or children who are subject to the support or custody order currently reside in the county to which the case is to be transferred and have resided there for at least six (6) months.

(c) A case may also be transferred for modification of support or custody to any court of competent jurisdiction in the county in which the non-custodial parent/obligor resides in this state with no six-month residency period if both the child or children subject to the support or custody order and the custodial parent/obligee reside outside this state and the custodial parent/obligee does not object after the provision of notice pursuant to § 36-5-3004. If objection is made, or if the requesting party does not seek immediate transfer without the six (6) month residency period, the requesting party may obtain transfer for modification of the order by demonstrating that the custodial parent/obligee and the child or children have resided outside this state for at least six (6) months. A transfer pursuant to this subsection (c) shall be initiated by written request of the requesting party or department pursuant to the provisions of this part.

(d) If the case has been transferred pursuant to this part, the fact that one of the parties or the child returns to the transferor county does not, by that fact alone, confer jurisdiction upon the previous transferor court. A transfer to the original issuing court requires compliance with the procedures of this part.

(e) (1) "Custodial parent" for purposes of this part means the person with whom the child resides a majority of the time in a situation where there is an order of joint custody or where there exist parenting plans pursuant to chapter 6, part 4 of this title that address issues of custody.

(2) "Custodial parent" for purposes of this part also includes, in addition to a biological or legal parent having legal custody of a child, an individual to whom legal custody of the child or children has been given by a court of competent jurisdiction.



§ 36-5-3004 - Procedure to transfer case.

A case must be transferred by the clerk of the issuing court following a request by a requesting party sending the request for the transfer to the clerk of the transferor court. The request shall include the following information:

(1) (A) A sworn statement by the party or the department seeking transfer that, to the best of the requesting party's or the department's knowledge, neither the child or children, the custodial parent/obligee nor the non-custodial parent/obligor resides in the transferor county, and that the child or children currently reside in the transferee county and the child or children have resided in the transferee county for at least six (6) months; or

(B) That the non-custodial parent/obligor resides in the county to which the case is to be transferred and that the custodial parent/obligee and the child or children reside outside this state:

(i) And the requesting party seeks an immediate transfer of the case without the six-month residency period if the custodial parent/obligee does not object; or

(ii) That the child or children and the custodial parent/obligee have resided outside this state for at least six (6) months;

(2) The issuing court's docket number of the case to be transferred;

(3) The name of the other party and, if known, the other party's address and social security number;

(4) The name of the court and address of the clerk of the court to whom the case is to be transferred;

(5) The name and address, if known, of the employer of the obligor if the order has been or may be subject to an income assignment;

(6) That the request for transfer can be contested by the nonrequesting party within fifteen (15) days of the date the notice was mailed by filing a motion for review of the request in the transferor court;

(7) Certification by the requesting party or the department that a copy of the request with the information in subdivisions (1)-(6) has been mailed to the nonrequesting party; and

(8) A copy of a notice, with the address of the nonrequesting party, to be sent by the clerk of the transferor court or the department in Title IV-D child support cases to the nonrequesting party in the event that the case is transferred, which states that the case has been transferred and that all child support payments of the obligor are to be sent, as appropriate, to the clerk of the transferee court or to the department of human services, as the case may be.



§ 36-5-3005 - Duties of the transferor court.

(a) If no request for contest of the request for transfer is filed within fifteen (15) days pursuant to § 36-5-3004(6), or if the contest of the transfer is denied by the transferor court, the clerk of the transferor court shall, within fifteen (15) days thereafter:

(1) Remove from the court file the original pleadings, orders and any other filed documents, or make certified copies of such documents;

(2) Prepare a certified, complete child support payment record, unless the case is being enforced by the department of human services pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., in which situation the department's child support computer system, if operative for the transferor and transferee court at the time of the transfer, shall be used as the child support payment record and the clerk shall not be required to prepare the certified child support payment record;

(3) (A) Mail the originals, or certified copies of the originals, of all documents and, if necessary, the certified child support payment record, to the clerk of the court of the transferee court. The computer record, if operative, shall be used as the official record of the child support obligation;

(B) Mail the notice supplied pursuant to § 36-5-3004(8) to the non-requesting party. The department shall mail the notice in Title IV-D child support cases.

(b) The clerk of the transferor court shall not be required to maintain the copies of the original pleadings or other original documents in the record, but may do so if certified copies are sent.

(c) Upon receipt of the transferred documents and assignment of a docket number by the transferee court, the jurisdiction of the transferor court is terminated.



§ 36-5-3006 - Duties and powers of transferee clerk and transferee court.

(a) A transferee court, upon receipt of the transferred documents from the transferor court shall assign a docket number to the case and establish a case file, and shall create a child support payment record, unless the case is being enforced under Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., in which case the department's child support computer system, if operative for the transferor and transferee court at the time of the transfer, shall be used as the child support payment record and the clerk shall not be required to create a separate child support payment record.

(b) A transferred order of child support or custody is enforceable and modifiable in the same manner and is subject to the same procedures as if the order had been originally issued by the transferee court.

(c) (1) Upon receipt of the certified payment record from the transferor court, the transferee court shall admit the certified copy as evidence of payments made or not made. Testimony of the record keeper from the transferor court shall not be required. If the case is being enforced under Title IV-D of the Social Security Act the department's child support computer system, if operative for the transferor and transferee court at the time of the transfer, shall be used as the child support payment record, and no further evidence of the record keeper shall be required.

(2) The certified copy of the custody and parental access or visitation orders shall be admitted as evidence of the current custodial and parental access or visitation status of the child without testimony of the record keeper of the transferor court.



§ 36-5-3007 - Contest of transfer.

(a) A party may contest the transfer of the case by filing a motion in the transferor court for that purpose within fifteen (15) days of the mailing date of the notice from the requesting party. Unless it is shown by the nonrequesting party that notice of the request for transfer was not received, failure to contest the transfer request within the fifteen-day period waives an objection to the transfer request.

(b) The contest of the transfer shall be limited to whether:

(1) One (1) party or the child or children continue to reside in the transferor county;

(2) The child or children have resided in the transferee county for at least six (6) months; or

(3) In the case of a request for transfer alleging the child or children are residing outside this state:

(A) The noncustodial parent/obligor resides in the county to which the case is to be transferred; or

(B) (i) If the child or children have not resided outside this state for at least six (6) months, the custodial parent/obligee objects to the transfer; or

(ii) The child or children and their custodial parent/obligee have resided outside this state for at least six (6) months.



§ 36-5-3008 - Acceptance of transfer.

The transferee court shall accept the transfer and shall not have the discretion to refuse the transfer.



§ 36-5-3009 - Costs and fees.

(a) When a transfer request is made by the department of human services or its contractors, the fee and all taxes shall be waived for the department or its contractors.

(b) Costs of court and for making copies and for providing certifications, fees and taxes shall be adjudged by the transferee court for both the clerks of the transferor court and the transferee court against the non-custodial parent/obligor and shall be apportioned between each clerk as to the costs, fees and taxes due for each clerk.

(c) The clerk shall file any request for transfer and carry out the requirements of this part, even without receiving the appropriate fee for such request. If not paid, such sum shall be added to the cost bill to be assessed by the transferee court.






Part 31 - Enforcement Without Transfer of Jurisdiction

§ 36-5-3101 - Purpose and construction of part.

The purpose of this part is to provide a procedure for the enforcement of support obligations arising under the law against an obligor without a transfer of jurisdiction to modify the order. This part shall be liberally construed to effectuate its purposes.



§ 36-5-3102 - Part definitions.

As used in this part, unless the context otherwise clearly requires:

(1) "Clerk" means the clerk of the original or registering court, or the clerk of any court who has been designated by either of those courts to collect support payments for such court;

(2) "Court" means a juvenile, circuit, or chancery court or other court of this state with jurisdiction to enter support or custody orders;

(3) "Department" means the department of human services or its contractor;

(4) "Issuing court" means the court that entered the order sought to be enforced in the registering court;

(5) "Nonrequesting party" means the party against whom a registered order is sought to be enforced;

(6) "Obligee" means an individual or agency to whom a support obligation is owed by an obligor;

(7) "Obligor" means an individual against whom a support order has been entered; and

(8) "Registering court" means the court in which a support order is registered for enforcement only.



§ 36-5-3103 - Registration of order for enforcement.

(a) A support order issued by a court of this state may be registered in the county in this state where the child or children reside, for enforcement purposes only. If the case is a Title IV-D support case, at the option of the department, it may be enforced in the county of the residence of the obligor. The order may be modified in this state in a court other than the issuing court only if transferred pursuant to part 30 of this chapter. A support order issued by a court in one county may be registered in another county by the person or agency seeking only enforcement of the original order against a support obligor by sending the following documents and information to the appropriate court in the registering county:

(1) One (1) certified copy of all orders to be registered, including any modification of an order;

(2) A letter or transmittal document that includes the following information:

(A) The name of the obligor, and if known:

(i) The obligor's address and social security number;

(ii) The name and address of the obligor's employer and any other source of income of the obligor; and

(B) The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be paid.

(3) A sworn statement by the party seeking registration or a certified statement of the clerk of the court or custodian of the records showing the amount of any arrearage being sought to be enforced unless the case is being enforced by the department of human services pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. § 651 et seq., in which situation the department's child support computer system, if operative for the transferor and transferee court at the time of the transfer, shall be used as the child support payment record and the clerk or custodian shall not be required to prepare the certified statement of the child support payment record.

(4) A copy of a notice, with the address of the nonrequesting party, to be sent by the clerk of the registering court or the department in Title IV-D child support cases to the nonrequesting party pursuant to § 36-5-3105, that states:

(A) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a court of the registering county;

(B) That a hearing to contest the validity or enforcement of the registered order must be requested to the registering court within fifteen (15) days after the date of mailing of the notice;

(C) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order by operation of law, will result in enforcement of the order and the alleged arrearages, and will preclude further contest of that order with respect to any matter that could have been asserted;

(D) The amount of any alleged arrearages; and

(E) That, if the registered order is confirmed by operation of law or by court order, all payments made under the order shall be made to the clerk of the registering court or to the department of human services, or another clerk, as appropriate.

(b) On receipt of a request for registration, the registering court shall cause the order to be filed, together with one (1) copy of the documents and information, regardless of their form.

(c) A petition seeking a remedy that must be affirmatively sought may be filed at the same time as the request for registration or may be filed later.

(d) All payments received by the issuing court after the order has been registered shall be sent by the clerk of the issuing court to the clerk of the registering court, or the department of human services if the clerk of the registering court is not participating in the child support enforcement system, without credit being given to the obligor by the clerk of the issuing court.



§ 36-5-3104 - Effect of registration of order.

(a) A support order issued in another county is registered for enforcement pursuant to this part when the order is filed in the registering court and the requirements of § 36-5-3103(a) are met.

(b) A registered order originally issued in another county is enforceable in the same manner and is subject to the same procedures as an order issued by a court of the registering county.

(c) Except as otherwise provided in this part, a court of the registering county shall recognize and enforce, but may not modify, a registered order.



§ 36-5-3105 - Notice of registration of order.

When a support order issued in another county is registered, the registering court or the department in Title IV-D child support cases shall send the notice required by § 36-5-3103(a)(4) to the nonregistering party within two (2) days of the registration.



§ 36-5-3106 - Procedure to contest validity or enforcement of registered order.

(a) A nonregistering party seeking to contest the validity or enforcement of a registered order pursuant to this part shall request a hearing within fifteen (15) days after the date of mailing of the notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages.

(b) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering court shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.



§ 36-5-3107 - Contest of registration or enforcement.

(a) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1) The registered order was obtained by fraud;

(2) The registered order has been vacated, suspended, or modified by a later order;

(3) The issuing court has stayed the registered order pending appeal; or

(4) The statement of arrears is incorrect.

(b) If a party presents evidence establishing a full or partial defense under subsection (a), the court where the order is registered may stay enforcement of the registered order until the issues have been resolved by the court that issued the order. Any uncontested portion of the registered order may be enforced by all remedies available pursuant to law.

(c) If a contesting party does not establish a defense pursuant to subsection (a) regarding the validity or enforcement of the order, the registering court shall issue an order confirming the order. An order confirming registration of the order is not required if no contest to the registration is made.



§ 36-5-3108 - Effect of confirmed order.

Unless it is shown by the nonrequesting party that notice of the request for transfer was not received, confirmation of an order by operation of law or following a hearing precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



§ 36-5-3109 - Rights of the department of human services.

Whenever the department of human services is acting upon any application for Title IV-D services, whether by assignment of rights of support pursuant to § 71-3-124 or otherwise, it shall have the same right to invoke this part as the obligee who has made application for such services.



§ 36-5-3110 - Disbursement of collections.

In cases not subject to the centralized collection and disbursement unit pursuant to § 36-5-116, when the clerk of the court of the registering county collects the support that has been enforced by the court of the registering county pursuant to this part, the clerk shall send the support amount, less the statutory fee of the clerk, directly to the obligee, but the clerk shall not send the support amount to the issuing court from which the original order was issued and that was registered for enforcement pursuant to this part.



§ 36-5-3111 - Costs.

(a) When an order is registered by the department of human services or its contractors, the fee shall be waived for the department or its contractors.

(b) The respondent shall be liable for the costs of the issuing court and the registering court together with the required filing fee, upon the court finding the respondent liable for the failure to pay the support as required by the registered order. The costs shall be apportioned between the clerks of the issuing court and the registering court according to their fees, costs and the taxes due.

(c) The clerk shall file any request for registration and carry out the requirements of this part, even without receiving the appropriate fee for such request. If not paid, such sum shall be added to the cost bill to be assessed by the registering court.









Chapter 6 - Child Custody and Visitation

Part 1 - General Custody Provisions

§ 36-6-101 - Decree for custody and support of child -- Enforcement -- Juvenile court jurisdiction -- Presumption of parental fitness -- Educational seminars.

(a) (1) In a suit for annulment, divorce or separate maintenance, where the custody of a minor child or minor children is a question, the court may, notwithstanding a decree for annulment, divorce or separate maintenance is denied, award the care, custody and control of such child or children to either of the parties to the suit or to both parties in the instance of joint custody or shared parenting, or to some suitable person, as the welfare and interest of the child or children may demand, and the court may decree that suitable support be made by the natural parents or those who stand in the place of the natural parents by adoption. Such decree shall remain within the control of the court and be subject to such changes or modification as the exigencies of the case may require.

(2) (A) (i) Except as provided in this subdivision (a)(2)(A), neither a preference nor a presumption for or against joint legal custody, joint physical custody or sole custody is established, but the court shall have the widest discretion to order a custody arrangement that is in the best interest of the child. Unless the court finds by clear and convincing evidence to the contrary, there is a presumption that joint custody is in the best interest of a minor child where the parents have agreed to joint custody or so agree in open court at a hearing for the purpose of determining the custody of the minor child. For the purpose of assisting the court in making a determination whether an award of joint custody is appropriate, the court may direct that an investigation be conducted. The burden of proof necessary to modify an order of joint custody at a subsequent proceeding shall be by a preponderance of the evidence.

(ii) Unless the court finds by clear and convincing evidence to the contrary, there is a presumption that custody shall not be awarded to a parent who has been convicted of a criminal offense under title 39, chapter 13, part 5, against a child less than eighteen (18) years of age.

(iii) Subdivision (a)(2)(A)(ii) shall apply only to persons who are convicted on or after July 1, 2006. Subdivision (a)(2)(A)(ii) and this subdivision (a)(2)(A)(iii) shall not be construed to prevent a parent from being granted visitation with the child; provided, however, that any visitation shall be supervised.

(iv) If it is determined by the court, based upon a prior order or reliable evidence, that a parent has willfully abandoned a child for a period of eighteen (18) months, as the term is used in § 36-6-406(a)(1), then, unless the court finds by clear and convincing evidence to the contrary, the abandoning parent's residential time, as provided in the permanent or temporary parenting plan or other court order, shall be limited. This subdivision (a)(2)(A)(iv) shall not be construed to prevent such a parent from being granted limited visitation with the child. Nothing in this subdivision (a)(2)(A)(iv) shall be construed to apply to children in the legal custody of the department of children's services.

(B) If the issue before the court is a modification of the court's prior decree pertaining to custody, the petitioner must prove by a preponderance of the evidence a material change in circumstance. A material change of circumstance does not require a showing of a substantial risk of harm to the child. A material change of circumstance may include, but is not limited to, failures to adhere to the parenting plan or an order of custody and visitation or circumstances that make the parenting plan no longer in the best interest of the child.

(i) In each contested case, the court shall make such a finding as to the reason and the facts that constitute the basis for the custody determination.

(ii) Nothing contained within this subdivision (a)(2) shall interfere with the requirement that parties to an action for legal separation, annulment, absolute divorce or separate maintenance incorporate a parenting plan into the final decree or decree modifying an existing custody order.

(iii) Nothing in this subsection (a) shall imply a mandatory modification to the child support order.

(C) If the issue before the court is a modification of the court's prior decree pertaining to a residential parenting schedule, then the petitioner must prove by a preponderance of the evidence a material change of circumstance affecting the child's best interest. A material change of circumstance does not require a showing of a substantial risk of harm to the child. A material change of circumstance for purposes of modification of a residential parenting schedule may include, but is not limited to, significant changes in the needs of the child over time, which may include changes relating to age; significant changes in the parent's living or working condition that significantly affect parenting; failure to adhere to the parenting plan; or other circumstances making a change in the residential parenting time in the best interest of the child.

(3) Except when the court finds it not to be in the best interests of the affected child, each order pertaining to the custody or possession of a child arising from an action for absolute divorce, divorce from bed and board or annulment shall grant to each parent the rights listed in subdivisions (a)(3)(A)(i)-(vi) during periods when the child is not in that parent's possession or shall incorporate such rights by reference to a prior order. Other orders pertaining to custody or possession of a child may contain the rights listed in subdivisions (a)(3)(A)(i)-(vi).

(A) The referenced rights are as follows:

(i) The right to unimpeded telephone conversations with the child at least twice a week at reasonable times and for reasonable durations. The parent exercising parenting time shall furnish the other parent with a telephone number where the child may be reached at the days and time specified in a parenting plan or other court order or, where days and times are not specified, at reasonable times;

(ii) The right to send mail to the child which the other parent shall not destroy, deface, open or censor. The parent exercising parenting time shall deliver all letters, packages and other material sent to the child by the other parent as soon as received and shall not interfere with their delivery in any way, unless otherwise provided by law or court order;

(iii) The right to receive notice and relevant information as soon as practicable but within twenty-four (24) hours of any hospitalization, major illness or injury, or death of the child. The parent exercising parenting time when such event occurs shall notify the other parent of the event and shall provide all relevant healthcare providers with the contact information for the other parent;

(iv) The right to receive directly from the child's school any educational records customarily made available to parents. Upon request from one (1) parent, the parent enrolling the child in school shall provide to the other parent as soon as available each academic year the name, address, telephone number and other contact information for the school. In the case of children who are being homeschooled, the parent providing the homeschooling shall advise the other parent of this fact along with the contact information of any sponsoring entity or other entity involved in the child's education, including access to any individual student records or grades available online. The school or homeschooling entity shall be responsible, upon request, to provide to each parent records customarily made available to parents. The school may require a written request which includes a current mailing address and may further require payment of the reasonable costs of duplicating such records. These records include copies of the child's report cards, attendance records, names of teachers, class schedules, and standardized test scores;

(v) Unless otherwise provided by law, the right to receive copies of the child's medical, health or other treatment records directly from the treating physician or healthcare provider. Upon request from one (1) parent, the parent who has arranged for such treatment or health care shall provide to the other parent the name, address, telephone number and other contact information of the physician or healthcare provider. The keeper of the records may require a written request including a current mailing address and may further require payment of the reasonable costs of duplicating such records. No person who receives the mailing address of a requesting parent as a result of this requirement shall provide such address to the other parent or a third person;

(vi) The right to be free of unwarranted derogatory remarks made about such parent or such parent's family by the other parent to or in the presence of the child;

(vii) The right to be given at least forty-eight (48) hours' notice, whenever possible, of all extracurricular school, athletic, church activities and other activities as to which parental participation or observation would be appropriate, and the opportunity to participate in or observe them. The parent who has enrolled the child in each such activity shall advise the other parent of the activity and provide contact information for the person responsible for its scheduling so that the other parent may make arrangements to participate or observe whenever possible, unless otherwise provided by law or court order;

(viii) The right to receive from the other parent, in the event the other parent leaves the state with the minor child or children for more than forty-eight (48) hours, an itinerary which shall include the planned dates of departure and return, the intended destinations and mode of travel and telephone numbers. The parent traveling with the child or children shall provide this information to the other parent so as to give that parent reasonable notice; and

(ix) The right to access and participation in the child's education on the same bases that are provided to all parents including the right of access to the child during lunch and other school activities; provided, that the participation or access is legal and reasonable; however, access must not interfere with the school's day-to-day operations or with the child's educational schedule.

(B) Any of the foregoing rights may be denied in whole or in part to one or both parents by the court upon a showing that such denial is in the best interests of the child. Nothing herein shall be construed to prohibit the court from ordering additional rights where the facts and circumstances so require.

(C) All parenting plans submitted to the court by one (1) party only shall contain the notarized signature of that party. All parenting plans submitted to the court by both parties jointly shall contain the notarized signature of both parties.

(4) Notwithstanding any common law presumption to the contrary, a finding under former § 36-6-106(a)(8), that child abuse, as defined in § 39-15-401 or § 39-15-402, or child sexual abuse, as defined in § 37-1-602, has occurred within the family shall give rise to a rebuttable presumption that it is detrimental to the child and not in the best interests of the child to award sole custody, joint legal or joint physical custody to the perpetrator of such abuse.

(b) Notwithstanding any provision of this section to the contrary, the party, or parties, or other person awarded custody and control of such child or children shall be entitled to enforce the provisions of the court's decree concerning the suitable support of such child or children in the appropriate court of any county in this state in which such child or children reside; provided, that such court shall have divorce jurisdiction, if service of process is effectuated upon the obligor within this state. Jurisdiction to modify or alter such decree shall remain in the exclusive control of the court that issued such decree.

(c) Nothing in this chapter shall be construed to alter, modify or restrict the exclusive jurisdiction of the juvenile court pursuant to § 37-1-103.

(d) It is the legislative intent that the gender of the party seeking custody shall not give rise to a presumption of parental fitness or cause a presumption or constitute a factor in favor or against the award of custody to such party.

(e) (1) In an action for dissolution of marriage involving minor children, or in a post-judgment proceeding involving minor children, if the court finds, on a case by case basis, that it would be in the best interest of the minor children, the court may on its own motion, or on the motion of either party, order the parties, excluding the minor children, to attend an educational seminar concerning the effects of the dissolution of marriage on the children. The program may be divided into sessions, which in the aggregate shall not exceed four (4) hours in duration. The program shall be educational in nature and not designed for individual therapy.

(2) The fees or costs of the educational sessions under this section, which shall be reasonable, shall be borne by the parties and may be assessed by the court as it deems equitable. Fees may be waived upon motion for indigent persons.

(3) No court shall deny the granting of a divorce from the bonds of matrimony for failure of a party or both parties to attend the educational session. Refusal to attend the educational session may be punished by contempt and may be considered by the court as evidence of the parent's lack of good faith in proceedings under part 4 of this chapter.



§ 36-6-103 - Child's medical records.

(a) (1) A copy of a child's medical records shall be furnished by the treating physician or treating hospital upon a written request by any of the following:

(A) The noncustodial parent;

(B) In the case of parents having joint custody of a child, the parent with whom the child is not residing; or

(C) In the case of a child in the custody of a legal guardian, then either parent.

(2) Such request must contain the current address of the requesting party.

(3) Upon receiving such a request, the treating physician or hospital shall send a copy of the medical records to the requesting party unless furnished with a court order closing the records.

(4) All expenses for records shall be paid by the requesting party.

(b) Any judge having jurisdiction over the custody of such child may close the medical records of the child to the requesting parent upon a showing that the best interests of the child will be harmed if the records are released.



§ 36-6-104 - Copy of child's school records -- Furnishing to noncustodial or nonresident parents.

(a) Any parent who does not have custody of a child, or in the case of parents having joint custody of a child, the parent not residing with the child, or in the case of a child in the custody of a legal guardian, both parents, may request, in writing, that a copy of the child's report card, notice of school attendance, names of teachers, class schedules, standardized test scores and any other records customarily available to parents be furnished directly to such noncustodial or nonresident parent, and such request shall be accompanied by the parent's or parents' current mailing address, and the local education agency (LEA) shall send a copy of the report card, notice of school attendance, names of teachers, class schedules, standardized test scores and any other records customarily available to parents to such address.

(b) The LEA shall provide proof of a child's graduation from high school to the department of human services, the department's contractor, or either of the child's parents within twenty (20) business days of the department's, the department's contractor, or the parent's or parents' written request for such proof. The LEA shall not include any information that would violate any provisions protecting the child's privacy, or § 36-5-101(c)(2)(B)(iv).

(c) Any judge having jurisdiction over the custody of such a child may, upon a showing of good cause, deny any information concerning the residence of the child to the noncustodial or nonresident parent.



§ 36-6-105 - Schools or day care centers -- Change in physical custody of child.

No school official shall permit a change in the physical custody of a child at such official's school or day care center unless:

(1) The person seeking custody of the child presents the school official with a certified copy of a valid court order from a Tennessee court placing custody of such child in such person; and

(2) The person seeking custody gives the school official reasonable advance notice of such person's intent to take custody of such child at such official's school or day care center.



§ 36-6-106 - Child custody.

(a) In a suit for annulment, divorce, separate maintenance, or in any other proceeding requiring the court to make a custody determination regarding a minor child, the determination shall be made on the basis of the best interest of the child. In taking into account the child's best interest, the court shall order a custody arrangement that permits both parents to enjoy the maximum participation possible in the life of the child consistent with the factors set out in this subsection (a), the location of the residences of the parents, the child's need for stability and all other relevant factors. The court shall consider all relevant factors, including the following, where applicable:

(1) The strength, nature, and stability of the child's relationship with each parent, including whether one (1) parent has performed the majority of parenting responsibilities relating to the daily needs of the child;

(2) Each parent's or caregiver's past and potential for future performance of parenting responsibilities, including the willingness and ability of each of the parents and caregivers to facilitate and encourage a close and continuing parent-child relationship between the child and both of the child's parents, consistent with the best interest of the child. In determining the willingness of each of the parents and caregivers to facilitate and encourage a close and continuing parent-child relationship between the child and both of the child's parents, the court shall consider the likelihood of each parent and caregiver to honor and facilitate court ordered parenting arrangements and rights, and the court shall further consider any history of either parent or any caregiver denying parenting time to either parent in violation of a court order;

(3) Refusal to attend a court ordered parent education seminar may be considered by the court as a lack of good faith effort in these proceedings;

(4) The disposition of each parent to provide the child with food, clothing, medical care, education and other necessary care;

(5) The degree to which a parent has been the primary caregiver, defined as the parent who has taken the greater responsibility for performing parental responsibilities;

(6) The love, affection, and emotional ties existing between each parent and the child;

(7) The emotional needs and developmental level of the child;

(8) The moral, physical, mental and emotional fitness of each parent as it relates to their ability to parent the child. The court may order an examination of a party under Rule 35 of the Tennessee Rules of Civil Procedure and, if necessary for the conduct of the proceedings, order the disclosure of confidential mental health information of a party under § 33-3-105(3). The court order required by § 33-3-105(3) must contain a qualified protective order that limits the dissemination of confidential protected mental health information to the purpose of the litigation pending before the court and provides for the return or destruction of the confidential protected mental health information at the conclusion of the proceedings;

(9) The child's interaction and interrelationships with siblings, other relatives and step-relatives, and mentors, as well as the child's involvement with the child's physical surroundings, school, or other significant activities;

(10) The importance of continuity in the child's life and the length of time the child has lived in a stable, satisfactory environment;

(11) Evidence of physical or emotional abuse to the child, to the other parent or to any other person. The court shall, where appropriate, refer any issues of abuse to juvenile court for further proceedings;

(12) The character and behavior of any other person who resides in or frequents the home of a parent and such person's interactions with the child;

(13) The reasonable preference of the child if twelve (12) years of age or older. The court may hear the preference of a younger child upon request. The preference of older children should normally be given greater weight than those of younger children;

(14) Each parent's employment schedule, and the court may make accommodations consistent with those schedules; and

(15) Any other factors deemed relevant by the court.

(b) Notwithstanding any law to the contrary, the court has jurisdiction to make an initial custody determination regarding a minor child or may modify a prior order of child custody upon finding that the custodial parent has been convicted of or found civilly liable for the intentional and wrongful death of the child's other parent or legal guardian.

(c) As used in this section, "caregiver" has the meaning ascribed to that term in § 37-5-501.

(d) Nothing in subsections (a) and (c) shall be construed to affect or diminish the constitutional rights of parents that may arise during and are inherent in custody proceedings.

(e) The disability of a parent seeking custody shall not create a presumption for or against awarding custody to such a party but may be a factor to be considered by the court.



§ 36-6-107 - Mediation in cases involving domestic abuse.

(a) In any proceeding concerning the custody of a child, if an order of protection issued in or recognized by this state is in effect or if there is a court finding of domestic abuse or any criminal conviction involving domestic abuse within the marriage that is the subject of the proceeding for divorce or separate support and maintenance, the court may order mediation or refer either party to mediation only if:

(1) Mediation is agreed to by the victim of the alleged domestic or family violence;

(2) Mediation is provided by a certified mediator who is trained in domestic and family violence in a specialized manner that protects the safety of the victim; and

(3) The victim is permitted to have in attendance at mediation a supporting person of the victim's choice, including, but not limited to, an attorney or advocate. No victim may provide monetary compensation to a non-attorney advocate for attendance at mediation.

(b) Where the court makes findings of child abuse or child sexual abuse under former § 36-6-106(a)(8), the court may only award visitation under circumstances that guarantee the safety of the child. In order to guarantee the safety of the child, the court may order:

(1) That all visits be supervised by a responsible adult or agency, the costs to be primarily borne by the perpetrating parent;

(2) That the perpetrating parent attend and complete a program of counseling or other intervention as a precondition to visitation;

(3) That overnight visitation be prohibited until such time that the perpetrating parent has completed court ordered counseling or intervention, or otherwise demonstrated a change in circumstances that guarantees the safety of the child;

(4) That the address of the child and the non-perpetrating parent be kept confidential; and

(5) Any other conditions the court deems necessary and proper to guarantee the safety of the child.



§ 36-6-108 - Parental relocation.

(a) If a parent who is spending intervals of time with a child desires to relocate outside the state or more than fifty (50) miles from the other parent within the state, the relocating parent shall send a notice to the other parent at the other parent's last known address by registered or certified mail. Unless excused by the court for exigent circumstances, the notice shall be mailed not later than sixty (60) days prior to the move. The notice shall contain the following:

(1) Statement of intent to move;

(2) Location of proposed new residence;

(3) Reasons for proposed relocation; and

(4) Statement that the other parent may file a petition in opposition to the move within thirty (30) days of receipt of the notice.

(b) Unless the parents can agree on a new visitation schedule, the relocating parent shall file a petition seeking to alter visitation. The court shall consider all relevant factors, including those factors enumerated within subsection (d). The court shall also consider the availability of alternative arrangements to foster and continue the child's relationship with and access to the other parent. The court shall assess the costs of transporting the child for visitation and determine whether a deviation from the child support guidelines should be considered in light of all factors including, but not limited to, additional costs incurred for transporting the child for visitation.

(c) If the parents are actually spending substantially equal intervals of time with the child and the relocating parent seeks to move with the child, the other parent may, within thirty (30) days of receipt of notice, file a petition in opposition to removal of the child. No presumption in favor of or against the request to relocate with the child shall arise. The court shall determine whether or not to permit relocation of the child based upon the best interests of the child. The court shall consider all relevant factors including those factors found in § 36-6-106(a)(1)-(15).

(d) (1) If the parents are not actually spending substantially equal intervals of time with the child and the parent spending the greater amount of time with the child proposes to relocate with the child, the other parent may, within thirty (30) days of receipt of the notice, file a petition in opposition to removal of the child. The other parent may not attempt to relocate with the child unless expressly authorized to do so by the court pursuant to a change of custody or primary custodial responsibility. The parent spending the greater amount of time with the child shall be permitted to relocate with the child unless the court finds:

(A) The relocation does not have a reasonable purpose;

(B) The relocation would pose a threat of specific and serious harm to the child that outweighs the threat of harm to the child of a change of custody; or

(C) The parent's motive for relocating with the child is vindictive in that it is intended to defeat or deter visitation rights of the non-custodial parent or the parent spending less time with the child.

(2) Specific and serious harm to the child includes, but is not limited to, the following:

(A) If a parent wishes to take a child with a serious medical problem to an area where no adequate treatment is readily available;

(B) If a parent wishes to take a child with specific educational requirements to an area with no acceptable education facilities;

(C) If a parent wishes to relocate and take up residence with a person with a history of child or domestic abuse or who is currently abusing alcohol or other drugs;

(D) If the child relies on the parent not relocating who provides emotional support, nurturing and development such that removal would result in severe emotional detriment to the child;

(E) If the custodial parent is emotionally disturbed or dependent such that the custodial parent is not capable of adequately parenting the child in the absence of support systems currently in place in this state, and such support system is not available at the proposed relocation site; or

(F) If the proposed relocation is to a foreign country whose public policy does not normally enforce the visitation rights of non-custodial parents, that does not have an adequately functioning legal system or that otherwise presents a substantial risk of specific and serious harm to the child.

(e) If the court finds one (1) or more of the grounds designated in subsection (d), the court shall determine whether or not to permit relocation of the child based on the best interest of the child. If the court finds it is not in the best interests of the child to relocate as defined herein, but the parent with whom the child resides the majority of the time elects to relocate, the court shall consider all relevant factors including those factors found in § 36-6-106(a)(1)-(15).

(f) The court shall consider the availability of alternative arrangements to foster and continue the child's relationship with and access to the other parent. The court shall assess the costs of transporting the child for visitation, and determine whether a deviation from the child support guidelines should be considered in light of all factors including, but not limited to, additional costs incurred for transporting the child for visitation.

(g) Nothing in this section shall prohibit either parent from petitioning the court at any time to address issues, such as, but not limited to, visitation, other than a change of custody related to the move. In the event no petition in opposition to a proposed relocation is filed within thirty (30) days of receipt of the notice, the parent proposing to relocate with the child shall be permitted to do so.

(h) It is the legislative intent that the gender of the parent who seeks to relocate for the reason of career, educational, professional, or job opportunity, or otherwise, shall not be a factor in favor or against the relocation of such parent with the child.

(i) Either parent in a parental relocation matter may recover reasonable attorney fees and other litigation expenses from the other parent in the discretion of the court.



§ 36-6-109 - Notice of hearing.

IF a parent or other suitable person is awarded sole or joint custody of a child by a court pursuant to this chapter; AND

IF such parent or person is subsequently arrested, confined or otherwise detained by law enforcement officials or a court of competent jurisdiction; AND

IF, as a result of the arrest, confinement or detainment of such parent or person, such child temporarily comes to the care and custody of the department of children's services or any public or private agency, institution or home providing shelter care as defined in § 37-1-102; THEN

Prior to the hearing required by § 37-1-114, such department, agency, institution or home must undertake reasonable efforts to provide adequate notice of the time, place and purpose of such hearing to any other parent or person awarded joint custody or visitation rights by the court at the time the custody of the child was initially established.



§ 36-6-110 - Rights of non-custodial parents.

Except when the juvenile court or other appropriate court finds it not in the best interests of the affected child, upon petition by a noncustodial, biological parent whose parental rights have not been terminated, the court shall grant the rights set forth in § 36-6-101(a)(3)(A).



§ 36-6-111 - Stay of interlocutory or final judgment.

Notwithstanding any law to the contrary, in all actions that award, change, or affect the custody of a minor child, an interlocutory, or final judgment by any court in this state shall not be stayed after entry, unless otherwise ordered by that court and upon such terms as to bond or otherwise as it deems proper to secure the other party.



§ 36-6-112 - Parent alleging abuse.

(a) This section shall be known and may be cited as the "Protective Parent Reform Act."

(b) If a parent makes a good faith allegation based on a reasonable belief supported by facts that the child is the victim of child abuse, child neglect, or the effects of domestic violence, and if that parent acts lawfully and in good faith in response to that reasonable belief to protect the child or seek treatment for the child, then that parent shall not be deprived of custody, visitation, or contact with the child, or restricted in custody, visitation, or contact, based solely on that belief or the reasonable actions taken based on that belief.

(c) If an allegation that a child is abused is supported by a preponderance of the evidence, then the court shall consider such evidence of abuse in determining the visitation arrangement that is in the best interest of the child, and the court shall not place a child in the custody of a parent who presents a substantial risk of harm to that child.



§ 36-6-113 - [Repealed.]

HISTORY: Acts 2008, ch. 793, § 1; 2011, ch. 86, §§ 1, 2; repealed by Acts 2014, ch. 798, § 2, effective July 1, 2014.



§ 36-6-114 - False allegations of sexual abuse in furtherance of litigation.

Whenever a trial court finds that any person knowingly made a false allegation of sexual abuse in furtherance of litigation, in addition to any other penalties provided for by law or rule, the court may hold the accuser in contempt of court and may order the accuser to pay all litigation expenses, including, but not limited to, reasonable attorney's fees, discretionary costs and other costs incurred by the wrongly accused party in defending against the false allegation.






Part 2 - Uniform Child Custody Jurisdiction and Enforcement Act

§ 36-6-201 - Short title.

This part may be cited as the "Uniform Child Custody Jurisdiction and Enforcement Act."



§ 36-6-202 - Construction and purpose.

This part shall be liberally construed and applied to promote its underlying purposes and policies. This part should be construed according to its purposes, which are to:

(1) Avoid jurisdictional competition and conflict with courts of other states in matters of child custody which have in the past resulted in the shifting of children from state to state with harmful effects on their well-being;

(2) Promote cooperation with the courts of other states to the end that a custody decree is rendered in that state which can best decide the case in the interest of the child;

(3) Discourage the use of the interstate system for continuing controversies over child custody;

(4) Deter abductions of children;

(5) Avoid relitigation of custody decisions of other states in this state; and

(6) Facilitate the enforcement of custody decrees of other states.



§ 36-6-203 - Evidentiary use of official comments.

In any dispute as to the proper construction of one (1) or more sections of this part, the official comments pertaining to the corresponding sections of the Uniform Child Custody Jurisdiction and Enforcement Act, Official Text, as adopted by the National Conference of Commissioners on Uniform State Laws as in effect on June 14, 1999, shall constitute evidence of the purposes and policies underlying such sections, unless:

(1) The sections of this part that are applicable to the dispute differ materially from the sections of the Official Text that would be applicable thereto; or

(2) The Official Comments are inconsistent with the plain meaning of the applicable sections of this part.



§ 36-6-204 - Official comments to be included in this part.

The Tennessee code commission is hereby authorized and directed to include as Official Comments those comment provisions pertaining to the corresponding sections of the Uniform Child Custody Jurisdiction and Enforcement Act, which shall be transmitted to the commission with this act.



§ 36-6-205 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abandoned" means left without provision for reasonable and necessary care or supervision;

(2) "Child" means an individual who has not attained eighteen (18) years of age;

(3) "Child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. "Child custody determination" includes a permanent, temporary, initial, and modification order. "Child custody determination" does not include an order relating to child support or other monetary obligation of an individual;

(4) "Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. "Child custody proceeding" includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. "Child custody proceeding" does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under part 3 of this chapter;

(5) "Commencement" means the filing of the first pleading in a proceeding;

(6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination;

(7) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six (6) consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than six (6) months of age, "home state" means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period;

(8) "Initial determination" means the first child custody determination concerning a particular child;

(9) "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this part;

(10) "Issuing state" means the state in which a child custody determination is made;

(11) "Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination;

(12) "Person" means an individual, corporation, business, trust estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity;

(13) "Person acting as a parent" means a person, other than a parent, who:

(A) Has physical custody of the child or has had physical custody for a period of six (6) consecutive months, including any temporary absence, within one (1) year immediately before the commencement of a child custody proceeding; and

(B) Has been awarded legal custody by a court or claims a right to legal custody under the law of this state;

(14) "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination;

(15) "Physical custody" means the physical care and supervision of a child;

(16) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination;

(17) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(18) "Tribe" means an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state; and

(19) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.



§ 36-6-206 - Applicability to adoption or emergency medical care proceedings.

This part does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.



§ 36-6-207 - Native American children.

(a) A child-custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq., is not subject to this part to the extent that it is governed by the Indian Child Welfare Act.

(b) A court of this state shall treat a tribe as if it were a state of the United States for the purpose of applying parts 1 and 2 of this chapter.

(c) A child-custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this part must be recognized and enforced under part 3 of this chapter.



§ 36-6-208 - Foreign countries -- Human rights.

(a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying this part.

(b) Except as otherwise provided in subsection (c), a child-custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this part must be recognized and enforced under this part.

(c) A court of this state need not apply this part if the child custody law of a foreign country violates fundamental principles of human rights.



§ 36-6-209 - Binding nature of state court decisions.

(a) A child-custody determination made by a court of this state that had jurisdiction under this part binds all persons who have been served in accordance with the laws of this state or notified in accordance with this part or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard.

(b) As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.



§ 36-6-210 - Priority of jurisdictional question in proceedings.

If a question of existence or exercise of jurisdiction under this part is raised in a child-custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously.



§ 36-6-211 - Requirements for notice.

(a) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice, but may be by publication if other means are not effective.

(b) Proof of service may be made in the manner prescribed by the law of this state or by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.



§ 36-6-212 - Personal jurisdiction over a party -- Immunity from jurisdiction for unrelated matters.

(a) A party to a child-custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child-custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this part committed by an individual while present in this state.



§ 36-6-213 - Communication among courts and parties -- Records of communications.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this part.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d) Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



§ 36-6-214 - Testimony of witnesses residing out of state -- Acceptance of electronically transmitted documents as evidence.

(a) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.



§ 36-6-215 - Request for hearing in, or evidence from another state -- Holding hearings or obtaining evidence for other states -- Expenses -- Preservation of records.

(a) A court of this state may request the appropriate court of another state to:

(1) Hold an evidentiary hearing;

(2) Order a person to produce or give evidence pursuant to procedures of that state;

(3) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) Order a party to a child-custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in subsection (a).

(c) Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child-custody proceeding until the child attains eighteen (18) years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.



§ 36-6-216 - Jurisdiction to make custody determination.

(a) Except as otherwise provided in § 36-6-219, a court of this state has jurisdiction to make an initial child custody determination only if:

(1) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six (6) months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(2) A court of another state does not have jurisdiction under subdivision (a)(1), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under §§ 36-6-221 or 36-6-222, and:

(A) The child and the child's parents, or the child and at least one (1) parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(3) All courts having jurisdiction under subdivision (a)(1) or (a)(2) have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under §§ 36-6-221 or 36-6-222; or

(4) No court of any other state would have jurisdiction under the criteria specified in subdivision (a)(1), (a)(2), or (a)(3).

(b) Subsection (a) is the exclusive jurisdictional basis for making a child-custody determination by a court of this state.

(c) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child-custody determination.



§ 36-6-217 - Continuing jurisdiction of state courts -- Jurisdiction to modify own decrees.

(a) Except as otherwise provided in § 36-6-219, a court of this state which has made a child-custody determination consistent with this part has exclusive, continuing jurisdiction over the determination until:

(1) A court of this state determines that neither the child, nor the child and one (1) parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) A court of this state or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this state.

(b) A court of this state which has made a child-custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under § 36-6-216.



§ 36-6-218 - Jurisdiction to modify foreign decrees.

Except as otherwise provided in § 36-6-219, a court of this state may not modify a child-custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under § 36-6-216(a)(1) or (2), and:

(1) The court of the other state determines it no longer has exclusive, continuing jurisdiction under § 36-6-217 or that a court of this state would be a more convenient forum under § 36-6-221; or

(2) A court of this state or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state.



§ 36-6-219 - Temporary emergency jurisdiction -- Order enforcement -- Communication with foreign courts.

(a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child custody determination that is entitled to be enforced under this part and a child custody proceeding has not been commenced in a court of a state having jurisdiction under §§ 36-6-216 -- 36-6-218, a child-custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under §§ 36-6-216 -- 36-6-218. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under §§ 36-6-216 -- 36-6-218, a child custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

(c) If there is a previous child custody determination that is entitled to be enforced under this part, or a child-custody proceeding has been commenced in a court of a state having jurisdiction under §§ 36-6-216 -- 36-6-218, any order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under §§ 36-6-216 -- 36-6-218. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state which has been asked to make a child-custody determination under this section, upon being informed that a child-custody proceeding has been commenced in, or a child-custody determination has been made by, a court of a state having jurisdiction under §§ 36-6-216 -- 36-6-218, shall immediately communicate with the other court. A court of this state which is exercising jurisdiction pursuant to §§ 36-6-216 -- 36-6-218, upon being informed that a child custody proceeding has been commenced in, or a child-custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.



§ 36-6-220 - Notice and opportunity to be heard -- Joinder and intervention.

(a) Before a child-custody determination is made under this part, notice and an opportunity to be heard in accordance with the standards of § 36-6-211 must be given to all persons entitled to notice under the law of this state as in child-custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b) This part does not govern the enforceability of a child-custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child-custody proceeding under this part are governed by the law of this state as in child-custody proceedings between residents of this state.



§ 36-6-221 - Proceedings already commenced in another state.

(a) Except as otherwise provided in § 36-6-219, a court of this state may not exercise its jurisdiction under this part if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this part, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under § 36-6-222.

(b) Except as otherwise provided in § 36-6-219, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to § 36-6-224. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this part, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this part does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may:

(1) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) Enjoin the parties from continuing with the proceeding for enforcement; or

(3) Proceed with the modification under conditions it considers appropriate.



§ 36-6-222 - Declining jurisdiction -- Inconvenient forum.

(a) A court of this state which has jurisdiction under this part to make a child-custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1) The length of time the child has resided outside this state;

(2) The distance between the court in this state and the court in the state that would assume jurisdiction;

(3) The relative financial circumstances of the parties;

(4) Any agreement of the parties as to which state should assume jurisdiction;

(5) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(6) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence;

(7) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child; and

(8) The familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child-custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this part if a child-custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.



§ 36-6-223 - Unjustifiable conduct of a party.

(a) Except as otherwise provided in § 36-6-219, or by other law of this state, if a court of this state has jurisdiction under this part because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) A court of the state otherwise having jurisdiction under §§ 36-6-216 -- 36-6-218 determines that this state is a more appropriate forum under § 36-6-222; or

(3) No court of any other state would have jurisdiction under the criteria specified in §§ 36-6-216 -- 36-6-218.

(b) If a court of this state declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under §§ 36-6-216 -- 36-6-218.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate.



§ 36-6-224 - Information in first pleading or affidavit -- Stay -- Continuing duty to inform court -- Sealing records.

(a) Subject to § 36-4-106(b), in a child-custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath, as to the child's present address or whereabouts, the places where the child has lived during the last five (5) years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child-custody determination, if any;

(2) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by subdivisions (a)(1)-(3) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to any of the items described in subdivisions (a)(1)-(3) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice. Nothing in this subsection (e) shall be construed to require sealing of any information or records maintained by the state or a local government except identifying information in a custody or visitation action brought under this part.



§ 36-6-225 - Order to appear before court -- Orders to ensure safety -- Payment of expenses.

(a) In a child-custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child-custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given pursuant to § 36-6-220 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d) If a party to a child custody proceeding who is outside this state is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.



§ 36-6-226 - Enforcement of international orders under the Hague Convention.

A court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child-custody determination.



§ 36-6-227 - Recognition and enforcement of foreign decrees.

(a) A court of this state shall recognize and enforce a child-custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this part, or the determination was made under factual circumstances meeting the jurisdictional standards of this part and the determination has not been modified in accordance with this part.

(b) A court of this state may utilize any remedy available under other law of this state to enforce a child-custody determination made by a court of another state. The remedies provided in this part are cumulative and do not affect the availability of other remedies to enforce a child-custody determination.



§ 36-6-228 - Temporary order of enforcement.

(a) A court of this state which does not have jurisdiction to modify a child-custody determination may issue a temporary order enforcing:

(1) A visitation schedule made by a court of another state; or

(2) The visitation provisions of a child-custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under subdivision (a)(2), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in this part. The order remains in effect until an order is obtained from the other court or the period expires.



§ 36-6-229 - Registration of foreign decrees -- Duties of registering court -- Contesting validity of registered decree.

(a) A child-custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state:

(1) A letter or other document requesting registration;

(2) Two (2) copies, including one (1) certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3) Except as otherwise provided in § 36-6-224, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child-custody determination sought to be registered.

(b) On receipt of the documents required by subsection (a), the registering court shall:

(1) Cause the determination to be filed as a foreign judgment, together with one (1) copy of any accompanying documents and information, regardless of their form; and

(2) Serve notice upon the persons named pursuant to subdivision (a)(3) and provide them with an opportunity to contest the registration in accordance with this section.

(c) The notice required by subdivision (b)(2) must state that:

(1) A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) A hearing to contest the validity of the registered determination must be requested within twenty (20) days after service of notice; and

(3) Failure to contest the registration will result in confirmation of the child-custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within twenty (20) days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1) The issuing court did not have jurisdiction under this part;

(2) The child-custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under this part; or

(3) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of § 36-6-211, in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.



§ 36-6-230 - Enforcement and modification of registered decrees.

(a) A court of this state may grant any relief normally available under the law of this state to enforce a registered child-custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify, except in accordance with this part, a registered child-custody determination of a court of another state.



§ 36-6-231 - Proceeding for enforcement of registered decree when modification procedures are pending in another state.

If a proceeding for enforcement under this part is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under this part, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



§ 36-6-232 - Verification and contents of petition for enforcement -- Order for respondent to appear.

(a) A petition under this part must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b) A petition for enforcement of a child-custody determination must state:

(1) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this part and, if so, identify the court, the case number, and the nature of the proceeding;

(3) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4) The present physical address of the child and the respondent, if known;

(5) Whether relief in addition to the immediate physical custody of the child and attorney's fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) If the child custody determination has been registered and confirmed under § 36-6-229, the date and place of registration.

(c) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under § 36-6-236, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1) The child-custody determination has not been registered and confirmed under § 36-6-229 and that:

(A) The issuing court did not have jurisdiction under this part;

(B) The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under this part;

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of § 36-6-211, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child-custody determination for which enforcement is sought was registered and confirmed under § 36-6-229, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under this part.



§ 36-6-233 - Service of petition and order.

Except as otherwise provided in § 36-6-235, the petition and order must be served, by any method authorized by the law of this state, upon the respondent and any person who has physical custody of the child.



§ 36-6-234 - Order for immediate physical custody -- Fees, costs and expenses -- Party refusal to testify -- Husband and wife communications as evidence.

(a) Unless the court issues a temporary emergency order pursuant to § 36-6-219, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1) The child-custody determination has not been registered and confirmed under § 36-6-229 and that:

(A) The issuing court did not have jurisdiction under this part;

(B) The child-custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under this part; or

(C) The respondent was entitled to notice, but notice was not given in accordance with the standards of § 36-6-211, in the proceedings before the court that issued the order for which enforcement is sought; or

(2) The child-custody determination for which enforcement is sought was registered and confirmed under § 36-6-229 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under this part.

(b) The court shall award the fees, costs, and expenses authorized under § 36-6-236 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this part.



§ 36-6-235 - Warrant for physical custody -- Conditional placement.

(a) Upon the filing of a petition seeking enforcement of a child-custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this state.

(b) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by § 36-6-232(b).

(c) A warrant to take physical custody of a child must:

(1) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2) Direct law enforcement officers to take physical custody of the child immediately; and

(3) Provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.



§ 36-6-236 - Award of prevailing party fees, costs and expenses.

The court may award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney's fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings. The court may assess fees, costs, or expenses against a state pursuant to this part.



§ 36-6-237 - Full faith and credit for foreign orders.

A court of this state shall accord full faith and credit to an order issued by another state and consistent with this part which enforces a child-custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under this part.



§ 36-6-238 - Appeals.

An appeal may be taken from a final order in a proceeding under this part in accordance with the Tennessee Rules of Appellate Procedure and may be accelerated under Tennessee Rules of the Court of Appeals, Rule 13. Unless the court enters a temporary emergency order under § 36-6-219, the enforcing court may not stay an order enforcing a child-custody determination pending appeal.



§ 36-6-239 - Powers of prosecutors or public officials.

(a) In a case arising under this part or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this part or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child-custody determination if there is:

(1) An existing child-custody determination;

(2) A request to do so from a court in a pending child-custody proceeding;

(3) A reasonable belief that a criminal statute has been violated; or

(4) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b) A prosecutor or appropriate public official acting under this section acts on behalf of the court and may not represent any party.



§ 36-6-240 - Law enforcement officer powers.

At the request of a prosecutor or other appropriate public official acting under § 36-6-239, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official with responsibilities under § 36-6-239.



§ 36-6-241 - Respondent liability for costs and expenses incurred by prosecutors, public officials and law enforcement officers.

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under §§ 36-6-239 or 36-6-240.



§ 36-6-242 - Uniformity of construction among states.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 36-6-243 - Actions commenced before June 14, 1999.

A motion or other request for relief made in a child-custody proceeding or to enforce a child-custody determination which was commenced before June 14, 1999, is governed by the law in effect at the time the motion or other request was made.






Part 3 - Visitation

§ 36-6-301 - Visitation.

After making an award of custody, the court shall, upon request of the non-custodial parent, grant such rights of visitation as will enable the child and the non-custodial parent to maintain a parent-child relationship unless the court finds, after a hearing, that visitation is likely to endanger the child's physical or emotional health. In granting any such rights of visitation, the court shall designate in which parent's home each minor child shall reside on given days of the year, including provisions for holidays, birthdays of family members, vacations and other special occasions. If the court finds that the non-custodial parent has physically or emotionally abused the child, the court may require that visitation be supervised or prohibited until such abuse has ceased or until there is no reasonable likelihood that such abuse will recur. The court may not order the department of children's services to provide supervision of visitation pursuant to this section except in cases where the department is the petitioner or intervening petitioner in a case in which the custody or guardianship of a child is at issue.



§ 36-6-302 - Grandparents' visitation rights.

(a) (1) (A) If a child is removed from the custody of the child's parents, guardian or legal custodian; and

(B) If a child is placed in a licensed foster home, a facility operated by a licensed child care agency, or other home or facility designated or operated by the court, whether such placement is by court order, voluntary placement agreement, surrender of parental rights, or otherwise;

(2) Then, the grandparents of such child may be granted reasonable visitation rights to the child during such child's minority by the court of competent jurisdiction upon a finding that:

(A) Such visitation rights would be in the best interest of the minor child;

(B) The grandparents would adequately protect the child from further abuse or intimidation by the perpetrator or any other family member;

(C) The grandparents were not implicated in the commission of any alleged act against such child or of their own children that under the law in effect prior to November 1, 1989, would constitute the criminal offense of:

(i) Aggravated rape under § 39-2-603 [repealed];

(ii) Rape under § 39-2-604 [repealed];

(iii) Aggravated sexual battery under § 39-2-606 [repealed];

(iv) Sexual battery under § 39-2-607 [repealed];

(v) Assault with intent to commit rape or attempt to commit rape or sexual battery under § 39-2-608 [repealed];

(vi) Crimes against nature under § 39-2-612 [repealed];

(vii) Incest under § 39-4-306 [repealed];

(viii) Begetting child on wife's sister under § 39-4-307 [repealed];

(ix) Use of minor of obscene purposes under § 39-6-1137 [repealed]; or

(x) Promotion of performance including sexual conduct by minor under § 39-6-1138 [repealed]; and

(D) The grandparents are not implicated in the commission of any alleged act against such child or of their own children that under the law in effect on or after November 1, 1989, would constitute the criminal offense of:

(i) Aggravated rape under § 39-13-502;

(ii) Rape under § 39-13-503;

(iii) Aggravated sexual battery under § 39-13-504;

(iv) Sexual battery under § 39-13-505;

(v) Criminal attempt for any of the offenses in subdivisions (a)(2)(D)(i)-(a)(2)(D)(iv) as provided in § 39-12-101;

(vi) Incest under § 39-15-302;

(vii) Sexual exploitation of a minor under § 39-17-1003;

(viii) Aggravated sexual exploitation of a minor under § 39-17-1004; or

(ix) Especially aggravated sexual exploitation of a minor under § 39-17-1005.

(b) This section shall not apply in any case in which the child has been adopted by any person other than a stepparent or other relative of the child.



§ 36-6-303 - Visitation rights of stepparents.

(a) In a suit for annulment, divorce or separate maintenance where one (1) party is a stepparent to a minor child born to the other party, such stepparent may be granted reasonable visitation rights to such child during the child's minority by the court of competent jurisdiction upon a finding that such visitation rights would be in the best interests of the minor child and that such stepparent is actually providing or contributing towards the support of such child.

(b) Such decree shall remain within the control of the court and be subject to such changes or modification as the exigencies of the case require.



§ 36-6-304 - Exposure of child to nudist colony prohibited.

No person who has been granted visitation rights to a child shall, during the child's minority, expose the child to any facility organized or operated as a nudist colony without the consent of the custodial parent. Any court of competent jurisdiction shall have the ability to enforce these provisions and enjoin violations of this section through the full extent of the court's civil and criminal contempt powers.



§ 36-6-305 - Mediation in cases involving domestic abuse.

In any proceeding concerning the visitation of a child, if an order of protection issued in or recognized by this state is in effect or if there is a court finding of domestic abuse or any criminal conviction involving domestic abuse within the marriage that is the subject of the proceeding for divorce or separate support and maintenance, the court may order mediation or refer either party to mediation only if:

(1) Mediation is agreed to by the victim of the alleged domestic or family violence;

(2) Mediation is provided by a certified mediator who is trained in domestic and family violence in a specialized manner that protects the safety of the victim; and

(3) The victim is permitted to have in attendance at mediation a supporting person of the victim's choice, including, but not limited to, an attorney or advocate. No victim may provide monetary compensation to a non-attorney advocate for attendance at mediation.



§ 36-6-306 - Visitation rights of grandparents.

(a) Any of the following circumstances, when presented in a petition for grandparent visitation to the circuit, chancery, general sessions courts with domestic relations jurisdiction or juvenile court in matters involving children born out of wedlock of the county in which the petitioned child currently resides, necessitates a hearing if such grandparent visitation is opposed by the custodial parent or parents:

(1) The father or mother of an unmarried minor child is deceased;

(2) The child's father or mother are divorced, legally separated, or were never married to each other;

(3) The child's father or mother has been missing for not less than six (6) months;

(4) The court of another state has ordered grandparent visitation;

(5) The child resided in the home of the grandparent for a period of twelve (12) months or more and was subsequently removed from the home by the parent or parents (this grandparent-grandchild relationship establishes a rebuttable presumption that denial of visitation may result in irreparable harm to the child); or

(6) The child and the grandparent maintained a significant existing relationship for a period of twelve (12) months or more immediately preceding severance of the relationship, this relationship was severed by the parent or parents for reasons other than abuse or presence of a danger of substantial harm to the child, and severance of this relationship is likely to occasion substantial emotional harm to the child.

(b) (1) In considering a petition for grandparent visitation, the court shall first determine the presence of a danger of substantial harm to the child. Such finding of substantial harm may be based upon cessation of the relationship between an unmarried minor child and the child's grandparent if the court determines, upon proper proof, that:

(A) The child had such a significant existing relationship with the grandparent that loss of the relationship is likely to occasion severe emotional harm to the child;

(B) The grandparent functioned as a primary caregiver such that cessation of the relationship could interrupt provision of the daily needs of the child and thus occasion physical or emotional harm; or

(C) The child had a significant existing relationship with the grandparent and loss of the relationship presents the danger of other direct and substantial harm to the child.

(2) For purposes of this section, a grandparent shall be deemed to have a significant existing relationship with a grandchild if:

(A) The child resided with the grandparent for at least six (6) consecutive months;

(B) The grandparent was a full-time caretaker of the child for a period of not less than six (6) consecutive months; or

(C) The grandparent had frequent visitation with the child who is the subject of the suit for a period of not less than one (1) year.

(3) A grandparent is not required to present the testimony or affidavit of an expert witness in order to establish a significant existing relationship with a grandchild or that the loss of the relationship is likely to occasion severe emotional harm to the child. Instead, the court shall consider whether the facts of the particular case would lead a reasonable person to believe that there is a significant existing relationship between the grandparent and grandchild or that the loss of the relationship is likely to occasion severe emotional harm to the child.

(4) For the purposes of this section, if the child's parent is deceased and the grandparent seeking visitation is the parent of that deceased parent, there shall be a rebuttable presumption of substantial harm to the child based upon the cessation of the relationship between the child and grandparent.

(c) Upon an initial finding of danger of substantial harm to the child, the court shall then determine whether grandparent visitation would be in the best interests of the child based upon the factors in § 36-6-307. Upon such determination, reasonable visitation may be ordered.

(d) (1) Notwithstanding § 36-1-121, if a relative or stepparent adopts a child, this section applies.

(2) If a person other than a relative or a stepparent adopts a child, any visitation rights granted pursuant to this section before the adoption of the child shall automatically end upon such adoption.

(e) Notwithstanding any law to the contrary, as used in this section and in § 36-6-307, with regard to the petitioned child, the word "grandparent" includes, but is not limited to:

(1) A biological grandparent;

(2) The spouse of a biological grandparent; or

(3) A parent of an adoptive parent.



§ 36-6-307 - Determination of best interests of child for grandparent visitations.

In determining the best interests of the child under § 36-6-306, the court shall consider all pertinent matters, including, but not necessarily limited to, the following:

(1) The length and quality of the prior relationship between the child and the grandparent and the role performed by the grandparent;

(2) The existing emotional ties of the child to the grandparent;

(3) The preference of the child if the child is determined to be of sufficient maturity to express a preference;

(4) The effect of hostility between the grandparent and the parent of the child manifested before the child, and the willingness of the grandparent, except in case of abuse, to encourage a close relationship between the child and the parent or parents, or guardian or guardians of the child;

(5) The good faith of the grandparent in filing the petition;

(6) If the parents are divorced or separated, the time-sharing arrangement that exists between the parents with respect to the child;

(7) If one (1) parent is deceased or missing, the fact that the grandparents requesting visitation are the parents of the deceased or missing person;

(8) Any unreasonable deprivation of the grandparent's opportunity to visit with the child by the child's parents or guardian, including denying visitation of the minor child to the grandparent for a period exceeding ninety (90) days;

(9) Whether the grandparent is seeking to maintain a significant existing relationship with the child;

(10) Whether awarding grandparent visitation would interfere with the parent-child relationship; and

(11) Any court finding that the child's parent or guardian is unfit.



§ 36-6-308 - [Repealed.]

HISTORY: Acts 2009, ch. 442, § 1; 2012, ch. 770, §§ 1, 2; repealed by Acts 2014, ch. 798, § 2, effective July 1, 2014.






Part 4 - Parenting Plans

§ 36-6-401 - Findings.

(a) Parents have the responsibility to make decisions and perform other parental duties necessary for the care and growth of their minor children. In any proceeding between parents under this chapter, the best interests of the child shall be the standard by which the court determines and allocates the parties' parental responsibilities. The general assembly recognizes the detrimental effect of divorce on many children and that divorce, by its nature, means that neither parent will have the same access to the child as would have been possible had they been able to maintain an intact family. The general assembly finds the need for stability and consistency in children's lives. The general assembly also has an interest in educating parents concerning the impact of divorce on children. The general assembly recognizes the fundamental importance of the parent-child relationship to the welfare of the child, and the relationship between the child and each parent should be fostered unless inconsistent with the child's best interests. The best interests of the child are served by a parenting arrangement that best maintains a child's emotional growth, health and stability, and physical care.

(b) The general assembly finds that mothers and fathers in families are the backbone of this state and this nation. They teach children right from wrong, respect for others, and the value of working hard to make a good life for themselves and for their future families. Most children do best when they receive the emotional and financial support of both parents. The general assembly finds that a different approach to dispute resolution in child custody and visitation matters is useful.



§ 36-6-402 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Dispute resolution" means the mediation process or alternative dispute resolution process in accordance with Tennessee Supreme Court Rule 31 unless the parties agree otherwise. For the purposes of this part, such process may include: mediation, the neutral party to be chosen by the parties or the court; arbitration, the neutral party to be chosen by the parties or the court; or a mandatory settlement conference presided over by the court or a special master.

(2) "Parenting responsibilities" means those aspects of the parent-child relationship in which the parent makes decisions and performs duties necessary for the care and growth of the child. "Parenting responsibilities," the establishment of which is the objective of a permanent parenting plan, include:

(A) Providing for the child's emotional care and stability, including maintaining a loving, stable, consistent, and nurturing relationship with the child and supervising the child to encourage and protect emotional, intellectual, moral, and spiritual development;

(B) Providing for the child's physical care, including attending to the daily needs of the child, such as feeding, clothing, physical care, and grooming, supervision, health care, and day care, and engaging in other activities that are appropriate to the developmental level of the child and that are within the social and economic circumstances of the particular family;

(C) Providing encouragement and protection of the child's intellectual and moral development, including attending to adequate education for the child, including remedial or other education essential to the best interests of the child;

(D) Assisting the child in developing and maintaining appropriate interpersonal relationships;

(E) Exercising appropriate judgment regarding the child's welfare, consistent with the child's developmental level and the family's social and economic circumstances; and

(F) Providing any financial security and support of the child in addition to child support obligations;

(3) "Permanent parenting plan" means a written plan for the parenting and best interests of the child, including the allocation of parenting responsibilities and the establishment of a residential schedule, as well as an award of child support consistent with chapter 5 of this title;

(4) "Primary residential parent" means the parent with whom the child resides more than fifty percent (50%) of the time;

(5) "Residential schedule" is the schedule of when the child is in each parent's physical care, and it shall designate the primary residential parent; in addition, the residential schedule shall designate in which parent's home each minor child shall reside on given days of the year, including provisions for holidays, birthdays of family members, vacations, and other special occasions, consistent with the criteria of this part; provided, that nothing contained herein shall be construed to modify any provision of § 36-6-108; and

(6) "Temporary parenting plan" means a plan for the temporary parenting and the best interests of the child, including the establishment of a temporary residential schedule, and the establishment of temporary financial support designed to maintain the financial status quo to the extent possible, consistent with chapter 5 of this title, and the guidelines thereunder.



§ 36-6-403 - Requirement of and procedure for determining temporary parenting plan.

Except as may be specifically provided otherwise herein, a temporary parenting plan shall be incorporated in any temporary order of the court in actions for absolute divorce, legal separation, annulment, or separate maintenance involving a minor child. A temporary parenting plan shall comply with those provisions for a permanent parenting plan under § 36-6-404(a) that are applicable for the time frame and shall include a residential schedule as described in § 36-6-404(b). The court shall approve a temporary parenting plan as follows:

(1) If the parties can agree to a temporary parenting plan, no written temporary parenting plan is required to be entered; or

(2) If the parties cannot agree to a temporary parenting plan, either or both parties may request the court to order dispute resolution. The court may immediately order the parties to participate in dispute resolution to establish a temporary parenting plan unless one (1) of the restrictions in § 36-6-406(a) exists. If dispute resolution is not available, either party may request and the court may order an expedited hearing to establish a temporary parenting plan. In either mediation or in a hearing before the court each party shall submit a proposed temporary parenting plan and a verified statement of income as defined by chapter 5 of this title, and a verified statement that the plan is proposed in good faith and is in the best interest of the child. If only one (1) party files a proposed temporary parenting plan in compliance with this section, that party may petition the court for an order adopting that party's plan by default, upon a finding by the court that the plan is in the child's best interest. In determining whether the proposed temporary parenting plan serves the best interests of the child, the court shall be governed by the allocation of residential time and support obligations contained in the child support guidelines and related provisions in chapter 5 of this title.



§ 36-6-404 - Requirement of and procedure for determining permanent parenting plan.

(a) Any final decree or decree of modification in an action for absolute divorce, legal separation, annulment, or separate maintenance involving a minor child shall incorporate a permanent parenting plan; provided, however, that this part shall be inapplicable to parties who were divorced prior to July 1, 1997, and thereafter return to court to enter an agreed order modifying terms of the previous court order. A permanent parenting plan shall:

(1) Provide for the child's changing needs as the child grows and matures, in a way that minimizes the need for further modifications to the permanent parenting plan;

(2) Establish the authority and responsibilities of each parent with respect to the child, consistent with the criteria in this part;

(3) Minimize the child's exposure to harmful parental conflict;

(4) Provide for a process for dispute resolution, before court action, unless precluded or limited by § 36-6-406; provided, that state agency cases are excluded from the requirement of dispute resolution as to any child support issue involved. In the process for dispute resolution:

(A) Preference shall be given to carrying out the parenting plan;

(B) The parents shall use the designated process to resolve disputes relating to the implementation of the plan;

(C) A written record shall be prepared of any agreement reached in mediation, arbitration, or settlement conference and shall be provided to each party to be drafted into a consent order of modification;

(D) If the court finds that a parent willfully failed to appear at a scheduled dispute resolution process without good reason, the court may, upon motion, award attorney fees and financial sanctions to the prevailing parent;

(E) The provisions of this subsection (a) shall be set forth in the decree; and

(F) Nothing in this part shall preclude court action, if required to protect the welfare of the child or a party;

(5) Allocate decision-making authority to one (1) or both parties regarding the child's education, health care, extracurricular activities, and religious upbringing. The parties may incorporate an agreement related to the care and growth of the child in these specified areas, or in other areas, into their plan, consistent with the criteria in this part. Regardless of the allocation of decision making in the parenting plan, the parties may agree that either parent may make emergency decisions affecting the health or safety of the child;

(6) Provide that each parent may make the day-to-day decisions regarding the care of the child while the child is residing with that parent;

(7) Provide that when mutual decision making is designated but cannot be achieved, the parties shall make a good-faith effort to resolve the issue through the appropriate dispute resolution process, subject to the exception set forth in subdivision (a)(4)(F);

(8) Require the obligor to report annually on a date certain to the obligee, and the department of human services or its contractor in Title IV-D cases, on a form provided by the court, the obligor's income as defined by the child support guidelines and related provisions contained in chapter 5 of this title; and

(9) Specify that if the driver license of a parent is currently expired, canceled, suspended or revoked or if the parent does not possess a valid driver license for any other reason, the parent shall make acceptable transportation arrangements as may be necessary to protect and ensure the health, safety and welfare of the child when such child is in the custody of such parent.

(b) Any permanent parenting plan shall include a residential schedule as defined in § 36-6-402. The court shall make residential provisions for each child, consistent with the child's developmental level and the family's social and economic circumstances, which encourage each parent to maintain a loving, stable, and nurturing relationship with the child. The child's residential schedule shall be consistent with this part. If the limitations of § 36-6-406 are not dispositive of the child's residential schedule, the court shall consider the factors found in § 36-6-106(a)(1)-(15).

(c) The court shall approve a permanent parenting plan as follows:

(1) Upon agreement of the parties:

(A) With the entry of a final decree or judgment; or

(B) With a consent order to modify a final decree or judgment involving a minor child;

(2) If the parties cannot reach agreement on a permanent parenting plan, upon the motion of either party, or upon its own motion, the court may order appropriate dispute resolution proceedings pursuant to Tennessee Rules of the Supreme Court, Rule 31, to determine a permanent parenting plan; or

(3) If the parties have not reached agreement on a permanent parenting plan on or before forty-five (45) days before the date set for trial, each party shall file and serve a proposed permanent parenting plan, even though the parties may continue to mediate or negotiate. Failure to comply by a party may result in the court's adoption of the plan filed by the opposing party if the court finds such plan to be in the best interests of the child. In determining whether the proposed plan is in the best interests of the child, the court may consider the allocation of residential time and support obligations contained in the child support guidelines and related provisions contained in chapter 5 of this title. Each parent submitting a proposed permanent parenting plan shall attach a verified statement of income pursuant to the child support guidelines and related provisions contained in chapter 5 of this title, and a verified statement that the plan is proposed in good faith and is in the best interest of the child.

(d) The administrative office of the courts shall develop a "parenting plan" form that shall be used consistently by each court within the state that approves parenting plans pursuant to § 36-6-403 or this section on and after July 1, 2005. The administrative office of the courts shall be responsible for distributing such form for the use of those courts no later than June 1, 2005. The administrative office of the courts shall be responsible for updating such form as it deems necessary, in consultation with the Tennessee family law commission, the domestic relations committee of the Tennessee judicial conference, and other knowledgeable persons.



§ 36-6-405 - Modifying permanent parenting plans.

(a) In a proceeding for a modification of a permanent parenting plan, a proposed parenting plan shall be filed and served with the petition for modification and with the response to the petition for modification. Such plan is not required if the modification pertains only to child support. The obligor parent's proposed parenting plan shall be accompanied by a verified statement of that party's income pursuant to the child support guidelines and related provisions contained in chapter 5 of this title. The process established by § 36-6-404(b) shall be used to establish an amended permanent parenting plan or final decree or judgment.

(b) In a proceeding for a modification of a permanent parenting plan, the existing residential schedule shall not be modified prior to a final hearing unless the parents agree to the modification or the court finds that the child will be subject to a likelihood of substantial harm absent the temporary modification. If a temporary modification of the existing residential schedule is granted ex parte, the respondent shall be entitled to an expedited hearing within fifteen (15) days of the entry of the temporary modification order.

(c) Title IV-D child support cases involving the department of human services or any of its public or private contractors shall be bifurcated from the remaining parental responsibility issues. Separate orders shall be issued concerning Title IV-D issues, which shall not be contained in, or part of, temporary, permanent or modified parenting plans. The department and its public or private contractors shall not be required to participate in mediation or dispute resolution pursuant to this part.



§ 36-6-406 - Restrictions in temporary or permanent parenting plans.

(a) The permanent parenting plan and the mechanism for approval of the permanent parenting plan shall not utilize dispute resolution, and a parent's residential time as provided in the permanent parenting plan or temporary parenting plan shall be limited if it is determined by the court, based upon a prior order or other reliable evidence, that a parent has engaged in any of the following conduct:

(1) Willful abandonment that continues for an extended period of time or substantial refusal to perform parenting responsibilities; or

(2) Physical or sexual abuse or a pattern of emotional abuse of the parent, child or of another person living with that child as defined in § 36-3-601.

(b) The parent's residential time with the child shall be limited if it is determined by the court, based upon a prior order or other reliable evidence, that the parent resides with a person who has engaged in physical or sexual abuse or a pattern of emotional abuse of the parent, child or of another person living with that child as defined in § 36-3-601.

(c) If a parent has been convicted as an adult of a sexual offense under § 39-15-302, title 39, chapter 17, part 10, or §§ 39-13-501 -- 39-13-511, or has been found to be a sexual offender under title 39, chapter 13, part 7, the court shall restrain the parent from contact with a child that would otherwise be allowed under this part. If a parent resides with an adult who has been convicted, or with a juvenile who has been adjudicated guilty of a sexual offense under § 39-15-302, title 39, chapter 17, part 10, or §§ 39-13-501 -- 39-13-511, or who has been found to be a sexual offender under title 39, chapter 13, part 7, the court shall restrain that parent from contact with the child unless the contact occurs outside the adult's or juvenile's presence and sufficient provisions are established to protect the child.

(d) A parent's involvement or conduct may have an adverse effect on the child's best interest, and the court may preclude or limit any provisions of a parenting plan, if any of the following limiting factors are found to exist after a hearing:

(1) A parent's neglect or substantial nonperformance of parenting responsibilities;

(2) An emotional or physical impairment that interferes with the parent's performance of parenting responsibilities as defined in § 36-6-402;

(3) An impairment resulting from drug, alcohol, or other substance abuse that interferes with the performance of parenting responsibilities;

(4) The absence or substantial impairment of emotional ties between the parent and the child;

(5) The abusive use of conflict by the parent that creates the danger of damage to the child's psychological development;

(6) A parent has withheld from the other parent access to the child for a protracted period without good cause;

(7) A parent's criminal convictions as they relate to such parent's ability to parent or to the welfare of the child; or

(8) Such other factors or conduct as the court expressly finds adverse to the best interests of the child.

(e) In entering a permanent parenting plan, the court shall not draw any presumptions from the provisions of the temporary parenting plan.

(f) (1) In all Title IV-D child or spousal support cases in which payment of support is to be made by income assignment, or otherwise, and in all cases where payments made by income assignment based upon support orders entered on or after January 1, 1994, that are not Title IV-D support cases but must be made to the central collection and disbursement unit as provided by § 36-5-116, and, except as may otherwise be allowed by § 36-5-501(a)(2)(B), the court shall only approve a temporary or permanent parenting plan involving the payment of support that complies with the requirements for central collection and disbursement as required by § 36-5-116. Prior to approval of a parenting plan in which payments are to be made directly to the spouse or the court clerk or to some other person or entity, there shall be filed with the plan presented to the court a written certification, under oath if filed by a party, or signed by the party's counsel, stating whether the case for which the plan is to be approved is a Title IV-D support case subject to enforcement by the department of human services or is otherwise subject to collection through the department's central collection and disbursement unit established by § 36-5-116.

(2) Any provision of any parenting plan, agreement or court order providing for any other payment procedure contrary to the requirements of § 36-5-116, except as may otherwise be allowed by § 36-5-501(a)(2)(B), whether or not approved by the court, shall be void and of no effect. No credit for support payments shall be given by the court, the court clerk or the department of human services for child or spousal support payments required by the support order that are made in contravention of such requirements; provided, however, the department may make any necessary adjustments to the balances owed to account for changes in the Title IV-D or central collection and disbursement status of the support case.

(g) Forms used by parties as parenting plans or adopted by the court for their use shall conform to all substantive language requirements established by the administrative office of the courts at such time as parenting plan forms are promulgated and approved by that office.



§ 36-6-407 - Allocation of parenting responsibilities.

(a) The court shall approve agreements of the parties allocating parenting responsibilities, or specifying rules, if it finds that:

(1) The agreement is consistent with any limitations on a parent's decision-making authority mandated by § 36-6-406;

(2) The agreement is knowing and voluntary; and

(3) The agreement is in the best interest of the child.

(b) The court may consider a parent's refusal, without just cause, to attend a court-ordered parental educational seminar in making an award of sole decision-making authority to the other parent. The court shall order sole decision-making to one (1) parent when it finds that:

(1) A limitation on the other parent's decision-making authority is mandated by § 36-6-406;

(2) Both parents are opposed to mutual decision making; or

(3) One (1) parent is opposed to mutual decision making, and such opposition is reasonable in light of the parties' inability to satisfy the criteria for mutual decision-making authority.

(c) Except as provided in subsections (a) and (b), the court shall consider the following criteria in allocating decision-making authority:

(1) The existence of a limitation under § 36-6-406;

(2) The history of participation of each parent in decision making in each of the following areas: physical care, emotional stability, intellectual and moral development, health, education, extracurricular activities, and religion; and whether each parent attended a court ordered parent education seminar;

(3) Whether the parents have demonstrated the ability and desire to cooperate with one another in decision making regarding the child in each of the following areas: physical care, emotional stability, intellectual and moral development, health, education, extracurricular activities, and religion; and

(4) The parents' geographic proximity to one another, to the extent that it affects their ability to make timely mutual decisions.

(d) When determining whether an agreement allocating parenting responsibilities is in the best interest of the child pursuant to subdivision (a)(3), the court may consider any evidence submitted by a guardian ad litem appointed for the child, if one has been appointed by the court, subject to the Tennessee Rules of the Supreme Court relative to guidelines for guardians ad litem appointed for minor children in divorce proceedings and the Tennessee Rules of Evidence.



§ 36-6-408 - Parent educational seminar.

(a) In an action where a permanent parenting plan is or will be entered, each parent shall attend a parent educational seminar as soon as possible after the filing of the complaint. The seminar shall educate parents concerning how to protect and enhance the child's emotional development and informing the parents regarding the legal process. The seminar shall also include a discussion of alternative dispute resolution, marriage counseling, the judicial process, and common perpetrator attitudes and conduct involving domestic violence. The program may be divided into sessions, which in the aggregate shall not be less than four (4) hours in duration. The seminar shall be educational in nature and not designed for individual therapy. The minor children shall be excluded from attending these sessions. The requirement of attendance at such a seminar may be waived upon motion by either party and the agreement of the court upon the showing of good cause for such relief.

(b) The fees or costs of the educational sessions under this section, which shall be reasonable, shall be borne by the parties and may be assessed by the court as it deems equitable. Such fees may be waived for indigent persons.

(c) No court shall deny the granting of a divorce from the bonds of matrimony for failure of a party or both parties to attend the educational session.



§ 36-6-409 - Procedures and restrictions applicable to dispute resolution.

The following procedures and restrictions are applicable to the use of the dispute resolution process under this part:

(1) Each neutral party, the court, or the special master shall apply or, in the case of mediation, assist the parties to uphold as a standard for making decisions in mediation, the criteria in this part. Nothing in this part shall be construed to prevent a party from having the party's attorney present at a mediation or other dispute resolution procedure;

(2) The Tennessee rules of evidence do not apply in any mediation or alternative dispute resolution process; the neutral party may rely upon evidence submitted that reasonably prudent persons would rely upon in the conduct of their affairs;

(3) When dispute resolution is utilized in this chapter, it shall be preceded by a pretrial conference and the attendance by parents at the parent educational seminar set forth in § 36-6-408;

(4) The court shall not order a dispute resolution process, except court action, if the court:

(A) Finds that any limiting factor under § 36-6-406 applies;

(B) Finds that either parent is unable to afford the cost of the proposed dispute resolution process, unless such cost is waived or subsidized by the state;

(C) Enters a default judgment against the defendant; or

(D) Preempts such process upon motion of either party for just cause;

(5) If an order of protection issued in or recognized by this state is in effect or if there is a court finding of domestic abuse or criminal conviction involving domestic abuse within the marriage that is the subject of the proceeding for divorce or separate support and maintenance, the court may order mediation or refer the parties to mediation only if:

(A) Mediation is agreed to by the victim of the alleged domestic or family violence;

(B) Mediation is provided by a certified mediator who is trained in domestic and family violence in a specialized manner that protects the safety of the victim; and

(C) The victim is permitted to have in attendance at mediation a supporting person of the victim's choice, including, but not limited to, an attorney or advocate. No victim may provide monetary compensation to a non-attorney advocate for attendance at mediation. The other party may also have in attendance at mediation a supporting person of such party's choice, including, but not limited to, an attorney or advocate;

(6) If a dispute resolution process is not precluded or limited, then in designating such a process the court shall consider all relevant factors, including:

(A) Differences between the parents that would substantially inhibit their effective participation in any designated process;

(B) The parents' wishes or agreements and, if the parents have entered into agreements, whether the agreements were made knowingly and voluntarily; and

(C) The financial circumstances of the parties to pay for alternative dispute resolution processes where court sanctioned alternative dispute resolution programs are unavailable.



§ 36-6-410 - Designation of custody for the purpose of other state and federal statutes.

Solely for the purpose of all other state and federal statutes and any applicable policies of insurance that require a designation or determination of custody, a parenting plan shall designate the parent with whom the child is scheduled to reside a majority of the time as the custodian of the child; provided, that this designation shall not affect either parent's rights and responsibilities under the parenting plan. In the absence of such a designation, the parent with whom the child is scheduled to reside a majority of the time shall be deemed to be the custodian for the purposes of such federal and state statutes.



§ 36-6-411 - Juvenile court jurisdiction.

(a) Nothing in this part shall be construed to alter, modify or restrict the exclusive jurisdiction of the juvenile court pursuant to § 37-1-103.

(b) The juvenile court may incorporate any part of the parenting plan process in any matter that the court deems appropriate.

(c) Nothing in this part shall require the department of children's services, acting in any capacity, to:

(1) Be bound in any manner by a permanent parenting plan;

(2) Participate in mediation or dispute resolution in relation to any permanent parenting plan; or

(3) Facilitate the development, modification, or presentation of any permanent or temporary parenting plan to a court.



§ 36-6-412 - Gender.

It is the legislative intent that the gender of the party seeking to be the primary residential parent shall not give rise to a presumption of parental fitness or cause a presumption in favor of or against such party.



§ 36-6-413 - Funding.

(a) The costs of the mediation required by this part may be assessed as discretionary costs of the action.

(b) (1) The court may direct that all or part of the cost of court-ordered mediation, education and any related services to resolve family conflict in divorce and post-divorce matters shall be paid from all available federal, state, and local funds. Eligibility for receipt of such funds will be based on a sliding scale based on a person's ability to pay.

(2) There is hereby imposed an additional fee of sixty-two dollars and fifty cents ($62.50) on the issuance of a marriage license; provided, however, that, in any county having a municipality defined as a premier type tourist resort pursuant to § 67-6-103(a)(3)(B) when both applicants provide the county clerk with an affidavit or valid driver license establishing that they are not Tennessee residents, or when both applicants provide the county clerk with a valid and timely certificate of completion of a premarital preparation course as provided in subdivision (b)(3), the applicants shall be exempt from payment of sixty dollars ($60.00) of this fee. The county clerk shall pay the sixty dollar ($60.00) fee to the state treasurer, which fee shall be allocated as follows:

(A) Seven dollars ($7.00) to the administrative office of the courts for the specific purpose of funding the parenting plan requirements pursuant to this part, through the divorcing parent education and mediation fund, which funding includes the costs of court-ordered mediation, parenting education programs and any related services to resolve family conflict in divorce and post-divorce matters;

(B) Fifteen dollars ($15.00) to the department of children's services for child abuse prevention services;

(C) Seven dollars and fifty cents ($7.50) to the office of criminal justice programs for domestic violence services, which shall be in addition to the privilege tax on marriage licenses under § 67-4-505;

(D) Twenty dollars and fifty cents ($20.50) to the Tennessee Disability Coalition to build the capacity of the statewide disability community to offer services to families and children with disabilities;

(E) Three dollars ($3.00) to the Tennessee Court Appointed Special Advocates Association (CASA);

(F) Four dollars ($4.00) to the department of education for the sole purpose of making grants to Tennessee Alliance of Boys and Girls Clubs in each grand division as selected by the commissioner of education for the purpose of defraying the expenses of such clubs implementing the "Project Learn" after-school program in the areas served by each club; and

(G) Three dollars ($3.00) to the Tennessee chapter of the National Association of Social Workers for education, information, publications and capacity building efforts focused on strengthening services and referral networks to families and children.

(3) Funds in the divorcing parent education and mediation fund shall be used to fund the parenting plan requirements of this part, including the creation of a grant process to serve local courts utilizing any part of the parenting plan process, costs of court-ordered mediation, parenting educational programs and any related services to resolve family conflict in divorce, post-divorce, and other child custody matters.

(4) The clerks of court with divorce jurisdiction, or two (2) or more clerks within a county or judicial district acting jointly, may apply to the administrative office of the courts for funding to serve such court or courts.

(5) (A) A man and a woman who, together or separately, complete a premarital preparation course in compliance with this section shall be exempt from the sixty dollar ($60.00) fee otherwise imposed by this section. Such course shall be not less than four (4) hours each, and shall be completed no more than one (1) year prior to the date of application for a marriage license. Each individual shall verify completion of the course by filing with the application a valid certificate of completion from the course provider, on a form developed by the administrative office of the courts, which certificate shall comply with the requirements of this subdivision (b)(5).

(B) The premarital preparation course may include instruction regarding:

(i) Conflict management;

(ii) Communication skills;

(iii) Financial responsibilities;

(iv) Children and parenting responsibilities; and

(v) Data compiled from available information relating to problems reported by married couples that seek marital or individual counseling.

(C) All individuals who participate in a premarital preparation course shall choose from the following list of qualified instructors:

(i) A psychologist as defined under § 63-11-203;

(ii) A clinical social worker as defined in title 63, chapter 23;

(iii) A licensed marital and family therapist as defined in § 63-22-115;

(iv) A clinical pastoral therapist as defined in title 63, chapter 22, part 2;

(v) A professional counselor as defined in § 63-22-104;

(vi) A psychological examiner as defined in § 63-11-202;

(vii) An official representative of a religious institution that is recognized under § 63-22-204; or

(viii) Any other instructor who meets the qualifying guidelines that may be established by the judicial district for the county in which the marriage license is issued.

(D) The administrative office of the courts shall develop a certificate of completion form to be completed by providers, which shall include:

(i) An attestation of the provider's compliance with the premarital preparation course requirements as set forth in this section;

(ii) The course instructor's name, address, qualifications, and license number, if any, or, if an official representative of a religious institution, a statement as to relevant training;

(iii) The name of the participant or participants; and

(iv) The hours completed and the date of completion.

(E) Each premarital preparation course provider shall furnish each participant who completes the course with a certificate of completion as required by this subdivision (b)(5).

(6) Any moneys collected under this section during the pilot program and not expended shall remain in the divorcing parent and mediation fund established by the state treasurer within the general fund for use by the administrative office of the courts, consistent with subdivision (b)(2)(A). No moneys collected under this section shall revert to the general fund of the state, but shall remain available exclusively as specified in this section.

(7) In addition to other fees authorized by this section, court clerks shall be entitled to normal copying fees, not to exceed fifty cents (50cent(s)) per page, for providing copies of documents necessary for parenting plans.



§ 36-6-414 - Evaluation.

The parenting plan processes established by this part shall be evaluated by the administrative office of the courts after the program has been in effect for three (3) years.






Part 5 - Parent Visitation

§ 36-6-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "License" means a license, certification, registration, permit, approval or other similar document issued to an individual evidencing admission to or granting authority to engage in a profession, trade, occupation, business, or industry, or to hunt or fish, but does not include a license to practice law unless the supreme court establishes guidelines pursuant to § 36-6-511 making this part applicable to such license; "license" does not include a license to operate any motor vehicle or other conveyance;

(2) "Licensee" means any individual holding a license, certification, registration, permit, approval, or other similar document evidencing admission to or granting authority to engage in a profession, trade, occupation, business, or industry, or to hunt or fish. "Licensee" does not include an attorney only with respect to the attorney's license to practice law unless the supreme court establishes guidelines pursuant to § 36-6-511 making this part applicable to such license;

(3) "Licensing authority" means the board, commission, or agency, excluding the department of safety, that has been established by statute or state regulation to oversee the issuance and regulation of any license. Excluded from this definition is the supreme court, unless the supreme court acts in accordance with § 36-6-511, and any licensing authority established solely by the action and authority of a county or municipal government;

(4) "Not in compliance with an order of visitation" means that one parent has intentionally interfered with implementation of a schedule of court-ordered visitation on two (2) or more occasions in any six-month period; and

(5) "Order of visitation" means any order granting a non-custodial parent the right to visit with such parent's child on days and times determined by the court.



§ 36-6-502 - Compliance with visitation orders; enforcement.

(a) In all cases where visitation is ordered, both parents shall comply with such order of visitation by turning over custody of the child on the days and at the times so ordered by the court and by picking up the child and returning the child on the days and at the times so ordered by the court.

(b) An order of visitation may be enforced by using the license revocation, denial or suspension procedures provided in this part and any other sanctions deemed appropriate by the court.

(c) Notwithstanding any law to the contrary, if the driver license of a parent is currently canceled, suspended or revoked pursuant to title 55, chapter 10, part 4, or title 55, chapter 50, part 5, and, if such parent personally drives a motor vehicle to the location where the parent is scheduled to take custody of a child pursuant to a valid order of visitation or parenting plan, then the parent or other person having custody of the child may refuse to turn over custody of the child under the circumstances and such refusal shall not constitute a violation of subsection (a).



§ 36-6-503 - Petition to court for intentional violation by parent -- Serving notice.

(a) A parent, who has been victimized by the other parent's intentional violation of § 36-6-502(a) on two (2) or more occasions within any six-month period, may petition the court having jurisdiction over the order of visitation for a finding that the other parent is not in compliance with an order of visitation; provided, prior to the most recent violation, the victimized parent must have notified the other parent, by certified mail, return receipt requested, that subsequent violations of the court-ordered visitation shall be subject to sanctions authorized by this part and a copy of such notification must have been filed with the court. The petitioner shall include with the petition any information concerning a license held by the other parent and covered by § 36-6-511. A notice shall be served on the other parent together with the petition. Such notice shall state that:

(1) The parent may request a hearing to contest the issue of compliance;

(2) A request for a hearing must be made in writing and must be received by the court within twenty (20) days of service;

(3) If such parent requests a hearing within twenty (20) days of service, the court shall stay the proceedings to certify such parent to any appropriate licensing authority for noncompliance with an order of visitation pending a decision after the hearing;

(4) If the court finds that such parent is not in compliance with an order of visitation or such parent does not request a hearing within twenty (20) days of service, the court may certify such parent to any appropriate licensing authority for noncompliance with a court order of visitation; and

(5) If the court certifies such parent to a licensing authority for noncompliance with an order of visitation, the licensing authority, notwithstanding any law to the contrary, must deny a renewal request, revoke such parent's license or refuse to issue or reinstate a license, as the case may be, until such parent provides the licensing authority with a release from the court pursuant to § 36-6-508 that states such parent is in compliance with the order of visitation.

(b) The notice sent pursuant to this section shall also include a statement informing such parent of the need to obtain a release from the court in order to allow such parent's license to be issued, renewed or reinstated. The notice shall be served by certified mail, return receipt requested, or by personal service with an affidavit of service completed by an authorized process server.



§ 36-6-504 - Determination of contesting the court's intention.

(a) If a parent requests a hearing pursuant to this part to contest the court's intention to issue a finding of noncompliance to a licensing authority, the court shall conduct the hearing only to determine:

(1) Whether the licensee is a parent subject to an order of visitation;

(2) Whether the licensee is not in compliance with an order of visitation; and

(3) Whether good cause exists to impose the licensing sanctions provided for in this part.

(b) The parties may enter into a consent order wherein the parent in violation agrees to henceforth comply with the order of visitation. Upon entry of such an order the proceedings for licensing sanctions shall be further stayed unless there is noncompliance with the consent order. In the event of noncompliance with the consent order, the stay shall cease and the court shall certify to each affected licensing authority that such parent is not in compliance with an order of visitation. Entry of such consent order shall constitute a waiver of such parent's right to any hearing on the issue of noncompliance with an order of visitation based upon the notice of noncompliance for which the consent order has been entered.

(c) The cost of this action and reasonable attorney's fees shall be taxed to the parent who is not in compliance with an order of visitation. The cost of this action and reasonable attorney's fees shall be assessed against any parent who, in bad faith, petitions the court for imposition of sanctions pursuant to this part.



§ 36-6-505 - Requesting hearing for noncompliance.

(a) If a parent timely requests a hearing to contest the issue of compliance, the court shall stay the action and may not certify the name of such parent to any licensing authority for noncompliance with an order of visitation until the court issues a written decision after a hearing that finds such parent is not in compliance with an order of visitation; provided, that after a decision by the court has been made in the form of a final order as provided in § 4-5-315, there will be no further stay unless a reviewing court issues a stay, which stay shall be automatic upon the filing of a notice of appeal.

(b) The court shall issue its decision after hearing without undue delay. The order must inform both parents that either party may file an appeal of the decision within thirty (30) days of the date of the decision. A certification concerning the status of a license shall be automatically stayed pending disposition of an appeal.

(c) Upon a finding of noncompliance, the court may also allocate additional time with the child to the nonoffending parent.

(d) Notwithstanding any law to the contrary, the court shall assess costs of an unsuccessful appeal of notice of noncompliance to the parent in non-compliance.



§ 36-6-506 - Determining noncompliance of visitation.

The court may certify in writing or by electronic data exchange to each licensing authority that the offending parent is not in compliance with an order of visitation if:

(1) Such parent does not timely request a hearing upon service of notice issued under § 36-6-503;

(2) Such parent has not entered into a consent order as provided for in § 36-6-504, or having entered into such an order, has failed to comply with such an order;

(3) The court issues a decision after a hearing pursuant to this part that finds such parent is not in compliance with an order of visitation; or

(4) In any proceeding to enforce any provision of an order of visitation, the court finds a parent to be not in compliance with the order of visitation and the other parent specifically prayed for relief in the form of license revocation, denial or suspension.



§ 36-6-507 - Denial, suspension or revocation of a license.

(a) Notwithstanding any other law, rule or regulation to the contrary, the certification from the court under § 36-6-506 shall be a basis for the denial, suspension or revocation of a license, or for refusal to issue, renew, or reinstate a license by a licensing authority.

(b) The licensing authority shall notify, without undue delay, by regular mail, a parent certified from the court under § 36-6-506, that the parent's application for the issuance, renewal or reinstatement of a license has been denied or that the parent's current license has been suspended or revoked because the parent's name has been certified by the court as a parent who is not in compliance with an order of visitation.

(c) A notice of suspension shall specify the reason and statutory grounds for the suspension and the effective date of the suspension and may include any other notices prescribed by the licensing authority. The notice shall also inform the individual that in order to apply for issuance, renewal or reinstatement of the license, the individual shall obtain a release from the court in accordance with § 36-6-508.

(d) If a licensing authority fails to deny, suspend or revoke a license when so ordered by a court pursuant to this part, the other parent may petition the court to compel the authority's compliance.

(e) A notice to the individual by the licensing authority to revoke, deny, suspend, or refuse to renew or reinstate a license after receipt of the court certification under this section shall not be appealable under title 4, chapter 5, part 3 of the Uniform Administrative Procedures Act.



§ 36-6-508 - Compliance with order; release from the court.

(a) When a parent who is served notice under § 36-6-503, or whose license was otherwise revoked, denied or suspended by order of the court, complies with the order of visitation, the court shall provide the licensing authority with written or electronic data exchange confirmation that the parent is in compliance with the order and issue a release to the parent. For purposes of lifting the licensing sanctions pursuant to this section, a parent will be considered in compliance with an order of visitation upon fully complying with such order for the next four (4) consecutive scheduled visitation periods after the finding by the court of noncompliance.

(b) (1) Upon receipt of the release from the court, the licensing authority shall issue or extend the parent's license, or withdraw any denial, revocation or suspension of the parent's license; provided, that all other applicable licensing requirements are met by the parent. If all other applicable licensing requirements are met by the parent, the parent shall not, however, be required to be re-tested or re-certified for a license that was valid and that was held in good standing by the parent, or for which the parent had been determined otherwise eligible by the licensing authority to receive, prior to the revocation or suspension or denial of such license pursuant to this part, and which license was revoked, suspended or denied solely pursuant to this part.

(2) If, after the revocation, suspension or denial of the license, and before the date on which the next periodic licensing would be due, the license is restored or issued by the licensing authority due to a release, the parent shall not be required to pay a new periodic license fee for the period remaining before the next periodic licensing fee would be due; provided, the licensing authority may impose a reasonable reinstatement fee not to exceed five dollars ($5.00) for processing of the restoration or issuance of the license at any time.



§ 36-6-509 - Authorities cooperating with the court.

The various licensing authorities shall cooperate with the court in any manner necessary to effectuate this part, and the court and the various licensing authorities shall enter into any necessary agreements to carry out the purposes of this part.



§ 36-6-510 - Filing of motions.

Nothing in this part prohibits a custodial or non-custodial parent from filing a motion with the court to modify an order of visitation or a custody order.



§ 36-6-511 - Qualifications for licensure or registration; eligibility.

(a) In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as prescribed by law, rule or regulation issued under the provisions of titles 43, 44, 45, 56, 62, 63, 68, 70 or 71, for an individual to engage in a profession, trade, occupation, business, or industry, or to hunt or fish, applicants for licensure, certification or registration, and licensees renewing their licenses, and existing licensees, must not then be subject to a certification that the licensee is not in compliance with an order of visitation.

(b) The supreme court is encouraged to establish guidelines to suspend the license of an attorney who fails to comply with an order of visitation.






Part 6 - Uniform Child Abduction Prevention Act

§ 36-6-601 - Short title.

This part shall be known and may be cited as the "Uniform Child Abduction Prevention Act."



§ 36-6-602 - Part definitions.

In this part:

(1) "Abduction" means the wrongful removal or wrongful retention of a child;

(2) "Child" means an unemancipated individual who is less than eighteen (18) years of age;

(3) "Child-custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order;

(4) "Child-custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is at issue. "Child-custody proceeding" includes a proceeding for divorce, dissolution of marriage, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, or protection from domestic violence;

(5) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child-custody determination;

(6) "Petition" includes a motion or its equivalent;

(7) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. "State" includes a federally recognized Indian tribe or nation;

(9) "Travel document" means records relating to a travel itinerary, including travel tickets, passes, reservations for transportation, or accommodations. "Travel document" does not include a passport or visa;

(10) "Wrongful removal" means the taking of a child that breaches rights of custody or visitation given or recognized under the law of this state; and

(11) "Wrongful retention" means the keeping or concealing of a child that breaches rights of custody or visitation given or recognized under the law of this state.



§ 36-6-603 - Cooperation and communication among courts.

Sections 36-6-210, 36-6-211 and 36-6-212 apply to cooperation and communications among courts in proceedings under this part.



§ 36-6-604 - Actions for abduction prevention measures.

(a) A court on its own motion may order abduction prevention measures in a child-custody proceeding if the court finds that the evidence establishes a credible risk of abduction of the child.

(b) A party to a child-custody determination or another individual or entity having a right under the law of this state or any other state to seek a child-custody determination for the child may file a petition seeking abduction prevention measures to protect the child under this part.

(c) A prosecutor or public authority designated under § 36-6-239 may seek a warrant to take physical custody of a child under § 36-6-609 or other appropriate prevention measures.



§ 36-6-605 - Jurisdiction.

(a) A petition under this part may be filed only in a court that has jurisdiction to make a child-custody determination with respect to the child at issue under part 2 of this chapter.

(b) A court of this state has temporary emergency jurisdiction under § 36-6-219 if the court finds a credible risk of abduction.



§ 36-6-606 - Contents of petition.

(a) A petition under this part must be verified and include a copy of any existing child-custody determination, if available. The petition must specify the risk factors for abduction, including the relevant factors described in § 36-6-607.

(b) Subject to § 36-6-224(e), if reasonably ascertainable, the petition must contain:

(1) The name, date of birth, and gender of the child;

(2) The customary address and current physical location of the child;

(3) The identity, customary address, and current physical location of the respondent;

(4) A statement of whether a prior action to prevent abduction or domestic violence has been filed by a party or other individual or entity having custody of the child, and the date, location, and disposition of the action;

(5) A statement of whether a party to the proceeding has been arrested for a crime related to domestic violence, stalking, or child abuse or neglect, and the date, location, and disposition of the case; and

(6) Any other information required to be submitted to the court for a child-custody determination under § 36-6-224.



§ 36-6-607 - Factors to determine risk of abduction.

(a) In determining whether there is a credible risk of abduction of a child, the court shall consider any evidence that the petitioner or respondent:

(1) Has previously abducted or attempted to abduct the child;

(2) Has threatened to abduct the child;

(3) Has recently engaged in activities that may indicate a planned abduction, including:

(A) Abandoning employment;

(B) Selling a primary residence;

(C) Terminating a lease;

(D) Closing bank or other financial management accounts, liquidating assets, hiding or destroying financial documents, or conducting any unusual financial activities;

(E) Applying for a passport or visa or obtaining travel documents for the respondent, a family member, or the child; or

(F) Seeking to obtain the child's birth certificate or school or medical records;

(4) Has engaged in domestic violence, stalking, or child abuse or neglect;

(5) Has refused to follow a child-custody determination;

(6) Lacks strong familial, financial, emotional, or cultural ties to the state or the United States;

(7) Has strong familial, financial, emotional, or cultural ties to another state or country;

(8) Is likely to take the child to a country that:

(A) Is not a party to the Hague Convention on the Civil Aspects of International Child Abduction and does not provide for the extradition of an abducting parent or for the return of an abducted child;

(B) Is a party to the Hague Convention on the Civil Aspects of International Child Abduction but:

(i) The Hague Convention on the Civil Aspects of International Child Abduction is not in force between the United States and that country;

(ii) Is noncompliant according to the most recent compliance report issued by the United States department of state; or

(iii) Lacks legal mechanisms for immediately and effectively enforcing a return order under the Hague Convention on the Civil Aspects of International Child Abduction;

(C) Poses a risk that the child's physical or emotional health or safety would be endangered in the country because of specific circumstances relating to the child or because of human rights violations committed against children;

(D) Has laws or practices that would:

(i) Enable the respondent, without due cause, to prevent the petitioner from contacting the child;

(ii) Restrict the petitioner from freely traveling to or exiting from the country because of the petitioner's gender, nationality, marital status, or religion; or

(iii) Restrict the child's ability legally to leave the country after the child reaches the age of majority because of a child's gender, nationality, or religion;

(E) Is included by the United States department of state on a current list of state sponsors of terrorism;

(F) Does not have an official United States diplomatic presence in the country; or

(G) Is engaged in active military action or war, including a civil war, to which the child may be exposed;

(9) Is undergoing a change in immigration or citizenship status that would adversely affect the respondent's ability to remain in the United States legally;

(10) Has had an application for United States citizenship denied;

(11) Has forged or presented misleading or false evidence on government forms or supporting documents to obtain or attempt to obtain a passport, a visa, travel documents, a social security card, a driver's license, or other government-issued identification card or has made a misrepresentation to the United States government;

(12) Has used multiple names to attempt to mislead or defraud; or

(13) Has engaged in any other conduct the court considers relevant to the risk of abduction.

(b) In the hearing on a petition under this part, the court shall consider any evidence that the respondent believed in good faith that the respondent's conduct was necessary to avoid imminent harm to the child or respondent and any other evidence that may be relevant to whether the respondent may be permitted to remove or retain the child.



§ 36-6-608 - Provisions and measures to prevent abduction.

(a) If a petition is filed under this part, the court may enter an order that must include:

(1) The basis for the court's exercise of jurisdiction;

(2) The manner in which notice and opportunity to be heard were given to the persons entitled to notice of the proceeding;

(3) A detailed description of each party's custody and visitation rights and residential arrangements for the child;

(4) A provision stating that a violation of the order may subject the party in violation to civil and criminal penalties; and

(5) Identification of the child's country of habitual residence at the time of the issuance of the order.

(b) If, at a hearing on a petition under this part or on the court's own motion, the court after reviewing the evidence finds a credible risk of abduction of the child, the court shall enter an abduction prevention order. The order must include the provisions required by subsection (a) and measures and conditions, including those in subsections (c), (d), and (e), that are reasonably calculated to prevent abduction of the child, giving due consideration to the custody and visitation rights of the parties. The court shall consider the age of the child, the potential harm to the child from an abduction, the legal and practical difficulties of returning the child to the jurisdiction if abducted, and the reasons for the potential abduction, including evidence of domestic violence, stalking, or child abuse or neglect.

(c) An abduction prevention order may include one (1) or more of the following:

(1) An imposition of travel restrictions that require that a party traveling with the child outside a designated geographical area provide the other party with the following:

(A) The travel itinerary of the child;

(B) A list of physical addresses and telephone numbers at which the child can be reached at specified times; and

(C) Copies of all travel documents;

(2) A prohibition of the respondent directly or indirectly:

(A) Removing the child from this state, the United States, or another geographic area without permission of the court or the petitioner's written consent;

(B) Removing or retaining the child in violation of a child-custody determination;

(C) Removing the child from school or a child-care or similar facility; or

(D) Approaching the child at any location other than a site designated for supervised visitation;

(3) A requirement that a party register the order in another state as a prerequisite to allowing the child to travel to that state;

(4) With regard to the child's passport:

(A) A direction that the petitioner place the child's name in the United States department of state's child passport issuance alert program;

(B) A requirement that the respondent surrender to the court or the petitioner's attorney any United States or foreign passport issued in the child's name, including a passport issued in the name of both the parent and the child; and

(C) A prohibition upon the respondent from applying on behalf of the child for a new or replacement passport or visa;

(5) As a prerequisite to exercising custody or visitation, a requirement that the respondent provide:

(A) To the United States department of state office of children's issues and the relevant foreign consulate or embassy, an authenticated copy of the order detailing passport and travel restrictions for the child;

(B) To the court:

(i) Proof that the respondent has provided the information in subdivision (c)(5)(A); and

(ii) An acknowledgment in a record from the relevant foreign consulate or embassy that no passport application has been made or passport issued on behalf of the child;

(C) To the petitioner, proof of registration with the United States embassy or other United States diplomatic presence in the destination country and with the Central Authority for the Hague Convention on the Civil Aspects of International Child Abduction, if that Convention is in effect between the United States and the destination country, unless one of the parties objects; and

(D) A written waiver under the Privacy Act, 5 U.S.C. § 552a, with respect to any document, application, or other information pertaining to the child authorizing its disclosure to the court and the petitioner; and

(6) Upon the petitioner's request, a requirement that the respondent obtain an order from the relevant foreign country containing terms identical to the child-custody determination issued in the United States.

(d) In an abduction prevention order, the court may impose conditions on the exercise of custody or visitation that:

(1) Limit visitation or require that visitation with the child by the respondent be supervised until the court finds that supervision is no longer necessary and order the respondent to pay the costs of supervision;

(2) Require the respondent to post a bond or provide other security in an amount sufficient to serve as a financial deterrent to abduction, the proceeds of which may be used to pay for the reasonable expenses of recovery of the child, including reasonable attorney's fees and costs if there is an abduction; and

(3) Require the respondent to obtain education on the potentially harmful effects to the child from abduction.

(e) To prevent imminent abduction of a child, a court may:

(1) Issue a warrant to take physical custody of the child under § 36-6-609 or the law of this state other than this part;

(2) Direct the use of law enforcement to take any action reasonably necessary to locate the child, obtain return of the child, or enforce a custody determination under this part or the law of this state other than this part; or

(3) Grant any other relief allowed under the law of this state other than this part.

(f) The remedies provided in this part are cumulative and do not affect the availability of other remedies to prevent abduction.



§ 36-6-609 - Warrant to take physical custody of child.

(a) If a petition under this part contains allegations, and the court finds that there is a credible risk that the child is imminently likely to be wrongfully removed, the court may issue an ex parte warrant to take physical custody of the child.

(b) The respondent on a petition under subsection (a) must be afforded an opportunity to be heard at the earliest possible time after the ex parte warrant is executed, but not later than the next judicial day unless a hearing on that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible.

(c) An ex parte warrant under subsection (a) to take physical custody of a child must:

(1) Recite the facts upon which a determination of a credible risk of imminent wrongful removal of the child is based;

(2) Direct law enforcement officers to take physical custody of the child immediately;

(3) State the date and time for the hearing on the petition; and

(4) Provide for the safe interim placement of the child pending further order of the court.

(d) If feasible, before issuing a warrant and before determining the placement of the child after the warrant is executed, the court may order a search of the relevant databases of the national crime information center system and similar state databases to determine if either the petitioner or respondent has a history of domestic violence, stalking, or child abuse or neglect.

(e) The petition and warrant must be served on the respondent when or immediately after the child is taken into physical custody.

(f) A warrant to take physical custody of a child, issued by this state or another state, is enforceable throughout this state. If the court finds that a less intrusive remedy will not be effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

(g) If the court finds after a hearing that a petitioner sought an ex parte warrant under subsection (a) for the purpose of harassment or in bad faith, the court may award the respondent reasonable attorney's fees, costs, and expenses.

(h) This part does not affect the availability of relief allowed under the law of this state other than this part.



§ 36-6-610 - Duration of abduction prevention order.

An abduction prevention order remains in effect until the earliest of:

(1) The time stated in the order;

(2) The emancipation of the child;

(3) The child's attaining eighteen (18) years of age; or

(4) The time the order is modified, revoked, vacated, or superseded by a court with jurisdiction under §§ 36-6-216 -- 36-6-218 and other applicable law of this state.



§ 36-6-611 - Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 36-6-612 - Relation to Electronic Signatures in Global and National Commerce Act.

This part modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, compiled in 15 U.S.C. § 7001 et seq., but does not modify, limit, or supersede § 101(c) of the act, codified in 15 U.S.C. § 7001(c), or authorize electronic delivery of any of the notices described in § 103(b) of that act, codified in 15 U.S.C. § 7003(b).









Chapter 7 - Uniform Deployed Parents Custody and Visitation Act

Part 1 - General Provisions

§ 36-7-101 - Short title.

This chapter shall be known and may be cited as the Uniform Deployed Parents Custody and Visitation Act.



§ 36-7-102 - Chapter definitions.

In this chapter:

(1) "Adult" means an individual who has attained eighteen (18) years of age or is an emancipated minor;

(2) "Caretaking authority" means the right to live with and care for a child on a day-to-day basis. "Caretaking authority" includes physical custody, parenting time, right to access, and visitation;

(3) "Child" means:

(A) An unemancipated individual who has not attained eighteen (18) years of age; or

(B) An adult son or daughter by birth or adoption, or under law of this state other than this chapter, who is the subject of a court order concerning custodial responsibility;

(4) "Court" means a tribunal, including an administrative agency, authorized under law of this state other than this chapter to make, enforce, or modify a decision regarding custodial responsibility;

(5) "Custodial responsibility" includes all powers and duties relating to caretaking authority and decision-making authority for a child. "Custodial responsibility" includes physical custody, legal custody, parenting time, right to access, visitation, and authority to grant limited contact with a child;

(6) (A) "Decision-making authority" means the power to make important decisions regarding a child, including decisions regarding the child's education, religious training, health care, extracurricular activities, and travel;

(B) "Decision-making authority" does not include the power to make decisions that necessarily accompany a grant of caretaking authority;

(7) "Deploying parent" means a service member who is deployed or has been notified of impending deployment and is:

(A) A parent of a child under law of this state other than this chapter; or

(B) An individual who has custodial responsibility for a child under law of this state other than this chapter;

(8) "Deployment" means the movement or mobilization of a service member for more than thirty (30) days pursuant to uniformed service orders that:

(A) Are designated as unaccompanied;

(B) Do not authorize dependent travel; or

(C) Otherwise do not permit the movement of family members to the location to which the service member is deployed;

(9) "Family member" means a sibling, aunt, uncle, cousin, stepparent, or grandparent of a child or an individual recognized to be in a familial relationship with a child under law of this state other than this chapter;

(10) "Limited contact" means the authority of a nonparent to visit a child for a limited time. "Limited contact" includes authority to take the child to a place other than the residence of the child;

(11) "Nonparent" means an individual other than a deploying parent or other parent;

(12) "Other parent" means an individual who, in common with a deploying parent, is:

(A) A parent of a child under law of this state other than this chapter; or

(B) An individual who has custodial responsibility for a child under law of this state other than this chapter;

(13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(14) "Return from deployment" means the conclusion of a service member's deployment as specified in uniformed service orders;

(15) "Service member" means a member of a uniformed service;

(16) "Sign" means with present intent to authenticate or adopt a record:

(A) To execute or adopt a tangible symbol; or

(B) To attach to or logically associate with the record an electronic symbol, sound, or process;

(17) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States; and

(18) "Uniformed service" means:

(A) Active and reserve components of the army, navy, air force, marine corps, or coast guard of the United States;

(B) The United States merchant marine;

(C) The commissioned corps of the United States public health service;

(D) The commissioned corps of the national oceanic and atmospheric administration of the United States; or

(E) The national guard of a state.



§ 36-7-103 - Remedies for noncompliance.

In addition to other remedies under law of this state other than this chapter, if a court finds that a party to a proceeding under this chapter has acted in bad faith or intentionally failed to comply with this chapter or a court order issued under this chapter, the court may assess reasonable attorney's fees and costs against the party and order other appropriate relief.



§ 36-7-104 - Jurisdiction.

(a) A court may issue an order regarding custodial responsibility under this chapter only if the court has jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act, compiled in chapter 6, part 2 of this title.

(b) If a court has issued a temporary order regarding custodial responsibility pursuant to part 3 of this chapter, the residence of the deploying parent is not changed by reason of the deployment for the purposes of the Uniform Child Custody Jurisdiction and Enforcement Act during the deployment.

(c) If a court has issued a permanent order regarding custodial responsibility before notice of deployment and the parents have requested to modify that order temporarily by agreement pursuant to part 2 of this chapter, the residence of the deploying parent is not changed by reason of the deployment for the purposes of the Uniform Child Custody Jurisdiction and Enforcement Act.

(d) If a court in another state has issued a temporary order regarding custodial responsibility as a result of impending or current deployment, the residence of the deploying parent is not changed by reason of the deployment for the purposes of the Uniform Child Custody Jurisdiction and Enforcement Act.

(e) This section does not prevent a court from exercising temporary emergency jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act.



§ 36-7-105 - Notification of pending deployment -- Proposed plan for custodial responsibility during deployment.

(a) Except as otherwise provided in subsection (d) and subject to subsection (c), a deploying parent shall notify in a record the other parent of a pending deployment not later than seven (7) days after receiving notice of deployment unless reasonably prevented from doing so by the circumstances of service. If the circumstances of service prevent giving notification within the seven (7) days, the deploying parent shall give the notification as soon as reasonably possible.

(b) Except as otherwise provided in subsection (d) and subject to subsection (c), each parent shall provide in a record the other parent with a proposed plan for fulfilling that parent's share of custodial responsibility during deployment. Each parent shall provide the plan as soon as reasonably possible after notification of deployment is given under subsection (a).

(c) If a court order currently in effect prohibits disclosure of the address or contact information of the other parent, notification of deployment under subsection (a), or notification of a plan for custodial responsibility during deployment under subsection (b), may be made only to the issuing court. If the address of the other parent is available to the issuing court, the court shall forward the notification to the other parent. The court shall keep confidential the address or contact information of the other parent.

(d) Notification in a record under subsection (a) or (b) is not required if the parents are living in the same residence and both parents have actual notice of the deployment or plan.

(e) In a proceeding regarding custodial responsibility, a court may consider the reasonableness of a parent's efforts to comply with this section.



§ 36-7-106 - Duty to notify of change of address.

(a) Except as otherwise provided in subsection (b), an individual to whom custodial responsibility has been granted during deployment pursuant to part 2 or 3 of this chapter shall notify the deploying parent and any other person with custodial responsibility of a child of any change of the individual's mailing address or residence until the grant is terminated. The individual shall provide the notice to any court that has issued a custody or child support order concerning the child which is in effect.

(b) If a court order currently in effect prohibits disclosure of the address or contact information of an individual to whom custodial responsibility has been granted, a notification under subsection (a) may be made only to the court that issued the order. The court shall keep confidential the mailing address or residence of the individual to whom custodial responsibility has been granted.



§ 36-7-107 - Effect of past or future deployment on best interest considerations.

In a proceeding for custodial responsibility of a child of a service member, a court may not consider a parent's past deployment or possible future deployment in itself in determining the best interest of the child but may consider any significant impact on the best interest of the child of the parent's past or possible future deployment.






Part 2 - Temporary custody agreements

§ 36-7-201 - Form of temporary agreement during deployment.

(a) The parents of a child may enter into a temporary agreement under this part granting custodial responsibility during deployment.

(b) An agreement under subsection (a) must be:

(1) In writing; and

(2) Signed by both parents and any nonparent to whom custodial responsibility is granted.

(c) Subject to subsection (d), an agreement under subsection (a), if feasible, must:

(1) Identify the destination, duration, and conditions of the deployment that is the basis for the agreement;

(2) Specify the allocation of caretaking authority among the deploying parent, the other parent, and any nonparent;

(3) Specify any decision-making authority that accompanies a grant of caretaking authority;

(4) Specify any grant of limited contact to a nonparent;

(5) If under the agreement custodial responsibility is shared by the other parent and a nonparent, or by other nonparents, provide a process to resolve any dispute that may arise;

(6) Specify the frequency, duration, and means, including electronic means, by which the deploying parent will have contact with the child, any role to be played by the other parent in facilitating the contact, and the allocation of any costs of contact;

(7) Specify the contact between the deploying parent and child during the time the deploying parent is on leave or is otherwise available;

(8) Acknowledge that any party's child-support obligation cannot be modified by the agreement, and that changing the terms of the obligation during deployment requires modification in the appropriate court;

(9) Provide that the agreement will terminate according to the procedures under part 4 of this chapter after the deploying parent returns from deployment; and

(10) Specify which parent is required to file the agreement with a court of competent jurisdiction pursuant to § 36-7-205.

(d) The omission of any of the items specified in subsection (c) does not invalidate an agreement under this section.



§ 36-7-202 - Nature of authority created by agreement.

(a) An agreement under this part is temporary and terminates pursuant to part 4 of this chapter after the deploying parent returns from deployment, unless the agreement has been terminated before that time by court order or modification under § 36-7-203. The agreement does not create an independent, continuing right to caretaking authority, decision-making authority, or limited contact in an individual to whom custodial responsibility is given.

(b) A nonparent who has caretaking authority, decision-making authority, or limited contact by an agreement under this part has standing to enforce the agreement until it has been terminated by court order, by modification under § 36-7-203, or under part 4 of this chapter.



§ 36-7-203 - Modification of agreement.

(a) By mutual consent, the parents of a child may modify an agreement regarding custodial responsibility made pursuant to this part.

(b) If an agreement is modified under subsection (a) before deployment of a deploying parent, the modification must be in writing and signed by both parents and any nonparent who will exercise custodial responsibility under the modified agreement approved by the court.

(c) If an agreement is modified under subsection (a) during deployment of a deploying parent, the modification must be agreed to in a record by both parents and any nonparent who will exercise custodial responsibility under the modified agreement approved by the court.



§ 36-7-204 - Grant and revocation of power of attorney.

A deploying parent, by power of attorney, may delegate all or part of custodial responsibility to an adult nonparent for the period of deployment if no other parent possesses custodial responsibility under law of this state other than this part, or if a court order currently in effect prohibits contact between the child and the other parent. The deploying parent may revoke the power of attorney by signing a revocation of the power.



§ 36-7-205 - Filing of agreement or power of attorney with court.

An agreement or power of attorney under this part must be filed within a reasonable time with any court that has entered an order on custodial responsibility or child support that is in effect concerning the child who is the subject of the agreement or power of attorney and shall be binding upon the parties upon approval by the court. The case number and heading of the pending case concerning custodial responsibility or child support must be provided to the court with the agreement or power of attorney.






Part 3 - Court proceedings to obtain temporary custody order

§ 36-7-301 - "Close and substantial relationship" defined.

In this part, "close and substantial relationship" means a relationship in which a significant bond exists between a child and a nonparent.



§ 36-7-302 - Proceeding for temporary custody order.

(a) After a deploying parent receives notice of deployment and until the deployment terminates, a court may issue a temporary order granting custodial responsibility unless prohibited by the Service Members Civil Relief Act, 50 U.S.C. Appendix Sections 521 and 522, and may not issue a permanent order granting custodial responsibility without the consent of the deploying parent.

(b) At any time after a deploying parent receives notice of deployment, either parent may file an action regarding custodial responsibility of a child during deployment. A motion must be filed in a pending proceeding for custodial responsibility in a court with jurisdiction under § 36-7-104 or, if there is no pending proceeding in a court with jurisdiction under § 36-7-104, in a new complaint for granting custodial responsibility during deployment.



§ 36-7-303 - Expedited hearing.

If an action to grant custodial responsibility is filed under § 36-7-302(b) before a deploying parent deploys, the court shall conduct an expedited hearing.



§ 36-7-304 - Testimony by electronic means.

In a proceeding under this part, a party or witness who is not reasonably available to appear personally may appear, provide testimony, and present evidence by electronic means unless the court finds good cause to require a personal appearance.



§ 36-7-305 - Effect of prior judicial order or agreement.

In a proceeding for a grant of custodial responsibility pursuant to this part, the following rules apply:

(1) A prior judicial order designating custodial responsibility in the event of deployment is binding on the court unless the circumstances meet the requirements of law of this state other than this chapter for modifying a judicial order regarding custodial responsibility; and

(2) The court shall enforce a prior written agreement between the parents for designating custodial responsibility in the event of deployment, including an agreement or modification executed under part 2 of this chapter, unless the court finds that the agreement is contrary to the best interest of the child.



§ 36-7-306 - Grant of caretaking or decision-making authority to nonparent.

(a) On motion of a deploying parent and in accordance with law of this state other than this chapter, if it is in the best interest of the child, a court may grant caretaking authority to a nonparent who is an adult family member of the child.

(b) Unless a grant of caretaking authority to a nonparent under subsection (a) is agreed to by the other parent, the grant is limited to an amount of time not greater than:

(1) The amount of time granted to the deploying parent under a permanent custody order, but the court may add unusual travel time necessary to transport the child; or

(2) In the absence of a permanent custody order that is currently in effect, the amount of time that the deploying parent habitually cared for the child before being notified of deployment, but the court may add unusual travel time necessary to transport the child.

(c) A court may grant part of a deploying parent's decision-making authority, if the deploying parent and the other parent are both unable to exercise that authority, to a nonparent who is an adult family member of the child or an adult with whom the child has a close and substantial relationship. If a court grants the authority to a nonparent, the court shall specify the decision-making powers granted, including decisions regarding the child's education, religious training, health care, extracurricular activities, and travel.



§ 36-7-307 - Nature of authority created by temporary custody order.

(a) A grant of authority under this part is temporary and terminates under part 4 of this chapter after the return from deployment of the deploying parent, unless the grant has been terminated before that time by court order. The grant does not create an independent, continuing right to caretaking authority, decision-making authority, or limited contact in an individual to whom it is granted.

(b) A nonparent granted caretaking authority, decision-making authority, or limited contact under this part has standing to enforce the grant until it is terminated by court order or under part 4 of this chapter.



§ 36-7-308 - Content of temporary custody order.

(a) An order granting custodial responsibility under this part must:

(1) Designate the order as temporary; and

(2) Identify to the extent feasible the destination, duration, and conditions of the deployment.

(b) If applicable, an order for custodial responsibility under this part must:

(1) Specify the allocation of caretaking authority, decision-making authority, or limited contact among the deploying parent, the other parent, and any nonparent;

(2) If the order divides caretaking or decision-making authority between individuals, or grants caretaking authority to one individual and limited contact to another, provide a process to resolve any dispute that may arise;

(3) Provide for liberal communication between the deploying parent and the child during deployment, including through electronic means, unless contrary to the best interest of the child, and allocate any costs of communications;

(4) Provide for liberal contact between the deploying parent and the child during the time the deploying parent is on leave or otherwise available, unless contrary to the best interest of the child; and

(5) Provide that the order will terminate pursuant to part 4 of this chapter after the deploying parent returns from deployment.



§ 36-7-309 - Order for child support.

If a court has issued an order granting caretaking authority under this part, or an agreement granting caretaking authority has been executed under part 2 of this chapter, the court may enter a temporary order for child support consistent with law of this state other than this chapter if the court has jurisdiction under the Uniform Interstate Family Support Act, compiled in chapter 5, parts 21-29 of this title.



§ 36-7-310 - Modifying or terminating grant of custodial responsibility to nonparent.

(a) Except for an order under § 36-7-305, except as otherwise provided in subsection (b), and consistent with the Service Members Civil Relief Act, 50 U.S.C. Appendix Sections 521 and 522, on motion of a deploying or other parent or any nonparent to whom caretaking authority, decision-making authority, or limited contact has been granted, the court may modify or terminate the grant if the modification or termination is consistent with this part and it is in the best interest of the child. A modification is temporary and terminates pursuant to part 4 of this chapter after the deploying parent returns from deployment, unless the grant has been terminated before that time by court order.

(b) On motion of a deploying parent, the court shall terminate a grant of limited contact.






Part 4 - Termination of order

§ 36-7-401 - Termination of temporary order providing for modification of child custody decree.

A temporary order entered under this chapter providing for a modification of a child custody decree shall terminate at the end of the deployment and shall revert back to the previous custody order.






Part 5 - Applicability and construction

§ 36-7-501 - Application and construction of uniform law.

In applying and construing this uniform law, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



§ 36-7-502 - Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, or supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001 et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).



§ 36-7-503 - Applicability of chapter.

This chapter does not affect the validity of a temporary court order concerning custodial responsibility during deployment which was entered before July 1, 2014.












Title 37 - Juveniles

Chapter 1 - Juvenile Courts and Proceedings

Part 1 - General Provisions

§ 37-1-101 - Purpose -- Jurisdiction -- Ensuring compliance with the Indian Child Welfare Act.

(a) This part shall be construed to effectuate the following public purposes:

(1) Provide for the care, protection, and wholesome moral, mental and physical development of children coming within its provisions;

(2) Consistent with the protection of the public interest, remove from children committing delinquent acts the taint of criminality and the consequences of criminal behavior and substitute therefor a program of treatment, training and rehabilitation;

(3) Achieve the foregoing purposes in a family environment whenever possible, separating the child from such child's parents only when necessary for such child's welfare or in the interest of public safety;

(4) Provide a simple judicial procedure through which this part is executed and enforced and in which the parties are assured a fair hearing and their constitutional and other legal rights recognized and enforced;

(5) Provide simple interstate procedures that permit resort to cooperative measures among the juvenile courts of the several states when required to effectuate the purposes of this part; and

(6) Generally deinstitutionalize children who have not been found to be delinquent.

(b) It is the intention of the general assembly in the passage of this part to promulgate laws relative to children that are to be uniform in application throughout the state.

(c) Each of the juvenile courts in all the counties and municipalities of the state as described in § 37-1-102 have all of the jurisdiction, authority, rights, powers and duties prescribed by this part, and any additional jurisdiction, authority, rights, powers or duties conferred by special or private act upon any of the juvenile courts in the state are not intended to be invalidated or repealed by this part, except where inconsistent or in conflict with any provisions of this part.

(d) Whenever a juvenile court conducts a child custody proceeding, as defined in § 36-6-205, the court shall ensure compliance with the Indian Child Welfare Act, compiled in 25 U.S.C. § 1901 et seq.



§ 37-1-102 - Chapter and part definitions.

(a) As used in this chapter, any reference to the department of correction is construed to mean the department of children's services, unless the reference is clearly intended to designate the department of correction.

(b) As used in this part, unless the context otherwise requires:

(1) "Abuse" exists when a person under the age of eighteen (18) is suffering from, has sustained, or may be in immediate danger of suffering from or sustaining a wound, injury, disability or physical or mental condition caused by brutality, neglect or other actions or inactions of a parent, relative, guardian or caretaker;

(2) "Administrative hearing" is an action by the judge or magistrate of the juvenile court in conformity with legislative intent in terminating the home placement of a juvenile;

(3) "Adult" means any person eighteen (18) years of age or older;

(4) "Child" means:

(A) A person under eighteen (18) years of age; or

(B) A person under nineteen (19) years of age for the limited purpose of:

(i) Remaining under the continuing jurisdiction of the juvenile court to enforce a non-custodial order of disposition entered prior to the person's eighteenth birthday;

(ii) Remaining under the jurisdiction of the juvenile court for the purpose of being committed, or completing commitment including completion of home placement supervision, to the department of children's services with such commitment based on an adjudication of delinquency for an offense that occurred prior to the person's eighteenth birthday; or

(iii) Remaining under the jurisdiction of the juvenile court for resolution of a delinquent offense or offenses committed prior to a person's eighteenth birthday but considered by the juvenile court after a person's eighteenth birthday with the court having the option of retaining jurisdiction for adjudication and disposition or transferring the person to criminal court under § 37-1-134;

(C) In no event shall a person eighteen (18) years of age or older be committed to or remain in the custody of the department of children's services by virtue of being adjudicated dependent and neglected, unruly or in need of services pursuant to § 37-1-175, except as provided in 37-5-106(a)(20);

(D) This subdivision (b)(4) shall in no way be construed as limiting the court's jurisdiction to transfer a person to criminal court under § 37-1-134;

(E) A person eighteen (18) years of age is legally an adult for all other purposes including, but not limited to, enforcement of the court's orders under this subsection (b) through its contempt power under § 37-1-158;

(F) No exception shall be made for a child who may be emancipated by marriage or otherwise; and

(G) A person over the age of eighteen (18) shall be allowed to remain under the continuing jurisdiction of the juvenile court for purposes of the voluntary extension of services pursuant to § 37-2-417;

(5) "Commissioner" means commissioner of children's services;

(6) "Court order" means any order or decree of a judge, magistrate or court of competent jurisdiction. A "valid court order" is one that is authorized by law, and any order entered in the minutes of a court of record is presumed to be valid;

(7) "Custodian" means a person, other than a parent or legal guardian, who stands in loco parentis to the child or a person to whom temporary legal custody of the child has been given by order of a court;

(8) "Custody" means the control of actual physical care of the child and includes the right and responsibility to provide for the physical, mental, moral and emotional well-being of the child. "Custody," as herein defined, relates to those rights and responsibilities as exercised either by the parents or by a person or organization granted custody by a court of competent jurisdiction. "Custody" shall not be construed as the termination of parental rights set forth in § 37-1-147. "Custody" does not exist by virtue of mere physical possession of the child;

(9) "Delinquent act" means an act designated a crime under the law, including local ordinances of this state, or of another state if the act occurred in that state, or under federal law, and the crime is not a status offense under subdivision (b)(23)(A)(iii) and the crime is not a traffic offense as defined in the traffic code of the state other than failing to stop when involved in an accident pursuant to § 55-10-101, driving while under the influence of an intoxicant or drug, vehicular homicide or any other traffic offense classified as a felony;

(10) "Delinquent child" means a child who has committed a delinquent act and is in need of treatment or rehabilitation;

(11) "Department" means the department of children's services;

(12) "Dependent and neglected child" means a child:

(A) Who is without a parent, guardian or legal custodian;

(B) Whose parent, guardian or person with whom the child lives, by reason of cruelty, mental incapacity, immorality or depravity is unfit to properly care for such child;

(C) Who is under unlawful or improper care, supervision, custody or restraint by any person, corporation, agency, association, institution, society or other organization or who is unlawfully kept out of school;

(D) Whose parent, guardian or custodian neglects or refuses to provide necessary medical, surgical, institutional or hospital care for such child;

(E) Who, because of lack of proper supervision, is found in any place the existence of which is in violation of law;

(F) Who is in such condition of want or suffering or is under such improper guardianship or control as to injure or endanger the morals or health of such child or others;

(G) Who is suffering from abuse or neglect;

(H) Who has been in the care and control of one (1) or more agency or person not related to such child by blood or marriage for a continuous period of six (6) months or longer in the absence of a power of attorney or court order, and such person or agency has not initiated judicial proceedings seeking either legal custody or adoption of the child;

(I) Who is or has been allowed, encouraged or permitted to engage in prostitution or obscene or pornographic photographing, filming, posing, or similar activity and whose parent, guardian or other custodian neglects or refuses to protect such child from further such activity; or

(J) (i) Who has willfully been left in the sole financial care and sole physical care of a related caregiver for not less than eighteen (18) consecutive months by the child's parent, parents or legal custodian to the related caregiver, and the child will suffer substantial harm if removed from the continuous care of such relative;

(ii) For the purposes of this subdivision (b)(12)(J):

(a) A related caregiver shall include the child's biological, step or legal grandparent, great grandparent, sibling, aunt, uncle or any other person who is legally or biologically related to the child; and

(b) A child willfully left with a related caregiver as defined in subdivision (b)(12)(J)(ii)(a) because of the parent's military service shall not be subject to action pursuant to § 37-1-183;

(13) "Detention" means confinement in a secure or closed type of facility that is under the direction or supervision of the court or a facility that is designated by the court or other authority as a place of confinement for juveniles;

(14) "Foster care" means the temporary placement of a child in the custody of the department of children's services or any agency or institution, whether public or private, for care outside the home of a parent or relative, by blood or marriage, of the child, whether the placement is by court order, voluntary placement agreement, surrender of parental rights or otherwise;

(15) "Foster parent" means, for purposes other than § 37-2-414, a person who has been trained and approved by the department or licensed child-placing agency to provide full-time temporary out-of-home care at a private residence for a child or children who have been placed in foster care, or in the case of a child or children placed for adoption, a person who has provided care for the child or children for a period of six (6) months or longer in the absence of a power of attorney or court order;

(16) "Juvenile court" means the general sessions court in all counties of this state, except in those counties and municipalities in which special juvenile courts are provided by law, and "judge" means judge of the juvenile court;

(17) "Nonjudicial days" means Saturdays, Sundays and legal holidays. Nonjudicial days begin at four thirty p.m. (4:30 p.m.) on the day preceding a weekend or holiday, and end at eight o'clock a.m. (8:00 a.m.) on the day after a weekend or holiday;

(18) "Probation" means casework service as directed by the court, as a measure for the protection, guidance and well-being of the child and such child's family. Probation methods shall be directed to the discovery and correction of the basic causes of maladjustment;

(19) "Protective supervision" means supervision ordered by the court of children found to be dependent or neglected or unruly;

(20) "Restitution" means compensation that is accomplished through actual monetary payment to the victim of the offense by the child who committed the offense, or symbolically, through unpaid community service work by the child, for property damage or loss incurred as a result of the delinquent offense;

(21) "Severe child abuse" means:

(A) (i) The knowing exposure of a child to or the knowing failure to protect a child from abuse or neglect that is likely to cause serious bodily injury or death and the knowing use of force on a child that is likely to cause serious bodily injury or death;

(ii) "Serious bodily injury" shall have the same meaning given in § 39-15-402(d).

(B) Specific brutality, abuse or neglect towards a child that in the opinion of qualified experts has caused or will reasonably be expected to produce severe psychosis, severe neurotic disorder, severe depression, severe developmental delay or intellectual disability, or severe impairment of the child's ability to function adequately in the child's environment, and the knowing failure to protect a child from such conduct;

(C) The commission of any act towards the child prohibited by §§ 39-13-502 -- 39-13-504, 39-13-515, 39-13-522, 39-15-302, 39-15-402, and 39-17-1005 or the knowing failure to protect the child from the commission of any such act towards the child; or

(D) Knowingly allowing a child to be present within a structure where the act of creating methamphetamine, as that substance is identified in § 39-17-408(d)(2), is occurring;

(22) "Shelter care" means temporary care of a child in physically unrestricted facilities; and

(23) "Unruly child" means a child in need of treatment and rehabilitation who:

(A) Habitually and without justification is truant from school while subject to compulsory school attendance under § 49-6-3007;

(B) Habitually is disobedient of the reasonable and lawful commands of the child's parent(s), guardian or other legal custodian to the degree that such child's health and safety are endangered;

(C) Commits an offense that is applicable only to a child; or

(D) Is away from the home, residence or any other residential placement of the child's parent(s), guardian or other legal custodian without their consent. Such child shall be known and defined as a "runaway".



§ 37-1-103 - Exclusive original jurisdiction.

(a) The juvenile court has exclusive original jurisdiction of the following proceedings, which are governed by this part:

(1) Proceedings in which a child is alleged to be delinquent, unruly or dependent and neglected, or to have committed a juvenile traffic offense as defined in § 37-1-146;

(2) Proceedings arising under §§ 37-1-141 -- 37-1-144;

(3) Proceedings arising under § 37-1-137 for the purposes of termination of a home placement;

(4) Prosecutions under § 37-1-412, unless the case is bound over to the grand jury by the juvenile court or the defendant is originally charged with a greater offense of which violation of § 37-1-412 is a lesser included offense;

(5) Proceedings arising under § 49-5-5209(e) [repealed]; and

(6) Proceedings in which a parent or legal guardian is alleged to have violated parental responsibilities pursuant to § 37-1-174.

(b) The juvenile court also has exclusive original jurisdiction of the following proceedings, which are governed by the laws relating thereto without regard to the other provisions of this part:

(1) Proceedings to obtain judicial consent to employment, or enlistment in the armed services of a child, if consent is required by law;

(2) Proceedings under the Interstate Compact for Juveniles, compiled as chapter 4, part 1 of this title; and

(3) Proceedings under the Interstate Compact on the Placement of Children, compiled as chapter 4, part 2 of this title.

(c) Except as provided in subsection (d), when jurisdiction has been acquired under this part, such jurisdiction shall continue until the case has been dismissed, or until the custody determination is transferred to another juvenile, circuit, chancery or general sessions court exercising domestic relations jurisdiction, or until a petition for adoption is filed regarding the child in question as set out in § 36-1-116(f). A juvenile court shall retain jurisdiction to the extent needed to complete any reviews or permanency hearings for children in foster care as may be mandated by federal or state law. This subsection (c) does not establish concurrent jurisdiction for any other court to hear juvenile cases, but permits courts exercising domestic relations jurisdiction to make custody determinations in accordance with this part.

(d) (1) A juvenile court in any county of this state shall have temporary jurisdiction to issue temporary orders pursuant to this section upon a petition on behalf of a child present or residing in that county. Upon being informed that a proceeding pertaining to the same child has been commenced in or a determination pertaining to the same child has been made by a court of a county having prior jurisdiction under this part; provided, that the court having temporary jurisdiction shall immediately notify and attempt to communicate with the court having original jurisdiction regarding the status of the child before issuing any temporary order hereunder, the courts shall coordinate with one another to resolve any jurisdictional issues, protect the best interests of the child, and determine the duration of any order entered by a court pursuant to this section.

(2) A court shall have temporary jurisdiction pursuant to this subsection (d) only in a neglect, dependency or abuse proceeding, a termination of parental rights proceeding or an order of protection pursuant to title 36, pertaining to the child whose matter is before the court when the court determines it is necessary to protect the best interests of that child by action of that court.

(3) Upon notice that a proceeding pertaining to the child has been commenced in a court in a county having prior jurisdiction under this part or upon notice that there is a previous determination pertaining to the child that is entitled to be enforced under this part:

(A) The court exercising temporary jurisdiction shall attempt to communicate with the prior court having jurisdiction and resolve jurisdictional issues and determine whether jurisdiction should transfer to the court exercising temporary jurisdiction;

(B) If jurisdiction is not transferred to the court exercising temporary jurisdiction, the orders of the court exercising temporary jurisdiction shall remain in force and effect until an order is obtained from the court having prior jurisdiction regarding the child;

(C) If jurisdiction is not transferred to the court exercising temporary jurisdiction, the court exercising temporary jurisdiction under this part, either upon motion by a party or on its own, shall enter an order specifying the period of time that the court considers adequate to allow the parties to resume the proceeding in the court having prior jurisdiction under this part; and

(D) If jurisdiction is transferred to the court exercising temporary jurisdiction, all matters thereafter pertaining to the child shall be within the jurisdiction of that court.

(e) Notwithstanding any other law to the contrary, transfers under this section shall be at the sole discretion of the juvenile court. In all other cases, jurisdiction shall continue until a person is no longer a child as defined in § 37-1-102.

(f) The court is authorized to require any parent or legal guardian of a child within the jurisdiction of the court to participate in any counseling or treatment program the court may deem appropriate and in the best interest of the child.



§ 37-1-104 - Concurrent jurisdiction.

(a) The juvenile court has concurrent jurisdiction with the probate court of proceedings to:

(1) Treat or commit a developmentally disabled or mentally ill child;

(2) Determine the custody or appoint a guardian of the person of a child; and

(3) Give judicial consent to the marriage of a child if consent is required by law.

(b) The juvenile court has concurrent jurisdiction with the general sessions court for the offense of contributing to the delinquency or unruly conduct of a minor as defined in § 37-1-156.

(c) The juvenile, circuit and chancery courts have concurrent jurisdiction to terminate parental or guardian rights pursuant to the provisions of title 36, chapter 1, part 1.

(d) (1) (A) The juvenile court has concurrent jurisdiction and statewide jurisdiction with other courts having the jurisdiction to order support for minor children and shall have statewide jurisdiction over the parties involved in the case.

(B) In intrastate cases, jurisdiction to modify, alter or enforce orders or decrees for the support of children shall be determined in accordance with the provisions of title 36, chapter 5, parts 30 and 31.

(C) In any political subdivision or judicial district of the state in which a court by contract is the agency designated to provide child support enforcement pursuant to Title IV-D of the Social Security Act, compiled in 42 U.S.C. §§ 651 et seq., and if a judge with child support jurisdiction in that political subdivision or judicial district agrees, the contracting court shall have jurisdiction in any case in such judge's court in which an application is made for assistance in obtaining support under this part. Upon application being made for child support enforcement assistance as provided by law, the contracting court shall assume jurisdiction and it is the duty of the court clerk to so notify the clerk of any court having prior jurisdiction. The contracting court shall then proceed to make and enforce such orders of support as it deems proper within its jurisdiction pursuant to the agreement. The contracting court shall not have jurisdiction in any case in which an absent parent is in full compliance with a support order of another court.

(2) In any case in which the court has exclusive or concurrent jurisdiction to order the payment of child support, the court may issue a child support order when requested by a party. All provisions of title 36, chapter 5 that relate to child support or child support orders that include an order of spousal support and § 50-2-105 apply to support orders issued in these proceedings.

(e) The juvenile court has concurrent jurisdiction with the circuit and chancery court of proceedings arising from the 1980 Hague Convention on the Civil Aspects of International Child Abduction.

(f) Notwithstanding any law to the contrary, the juvenile court has concurrent jurisdiction with the circuit and chancery court of proceedings to establish the paternity of children born out of lawful wedlock and to determine any custody, visitation, support, education or other issues regarding the care and control of children born out of wedlock. The court further has the power to enforce its orders. Nothing in this subsection (f) shall be construed as vesting the circuit and chancery court with jurisdiction over matters that are in the exclusive jurisdiction of the juvenile court under § 37-1-103.



§ 37-1-105 - Probation officers.

(a) The judge has authority to appoint one (1) or more probation officers who shall receive such salary as shall be fixed by the county legislative body or as otherwise provided by law.

(b) For the purpose of carrying out the objectives and purposes of this part and subject to the limitations of this part or imposed by the court, a probation officer, or other designated officers of the court, shall:

(1) Make investigations, reports and recommendations to the juvenile court;

(2) Receive and examine complaints and charges of delinquency, unruly conduct or dependency and neglect of a child for the purpose of considering the commencement of proceedings under this part;

(3) Supervise and assist a child placed on probation or in such probation officer's protective supervision or care by order of the court or other authority of law;

(4) Make appropriate referrals to other public or private agencies of the community if their assistance appears to be needed or desirable;

(5) Take into custody and detain a child who is under such probation officer's supervision or care as a delinquent, unruly or dependent and neglected child if the probation officer, or other designated officers of the court, have reasonable cause to believe that the child's health or safety is in imminent danger, or that such child may abscond or be removed from the jurisdiction of the court, or when ordered by the court pursuant to this part. Except as provided by this part, a probation officer, or other designated officer of the court, does not have the powers of a law enforcement officer. Such probation officer, or other designated officer of the court, may not conduct accusatory proceedings under this part against a child who is or may be under such officer's care or supervision; and

(6) Perform all other functions designated by this part or by order of the court pursuant thereto.

(c) Any of the functions in subsection (b) may be performed in another state if authorized by the court of this state and permitted by the laws of the other state.



§ 37-1-106 - Youth services officer.

(a) Each county with a population of more than twenty thousand (20,000), according to the 1980 federal census or any subsequent federal census, may establish a full-time youth services officer to assist the court sitting as a juvenile court in relation to cases coming before the court. Counties with a population of twenty thousand (20,000) or less, according to the 1980 federal census or any subsequent federal census, may establish a part-time youth services officer.

(b) The youth services officer shall be paid by the county in which the officer serves and the officer's duties include, but are not limited to, the following:

(1) Intake duties including receiving and examining complaints and allegations of delinquency and unruly behavior for the purpose of considering the commencement of proceedings;

(2) Counseling;

(3) Record keeping and transmitting information as required by this part or by law to the commission on children and youth or the office of the executive secretary of the Tennessee council of juvenile and family court judges;

(4) Make investigations, reports and recommendations to the judge having juvenile jurisdiction;

(5) Make appropriate referrals to other public or private agencies;

(6) Make predisposition studies and submit reports and recommendations to the court as required; and

(7) Perform other functions as directed by the court or by law including, but not limited to, those set out in § 37-1-105.



§ 37-1-107 - Magistrates.

(a) (1) The judge of the juvenile court may appoint one (1) or more suitable persons to act as magistrates at the pleasure of the judge. A magistrate shall be a member of the bar and may qualify and shall hold office at the pleasure of the judge. The compensation of a magistrate shall be fixed by the judge with the approval of the county legislative body or the pertinent governing body, and paid from public funds.

(2) In any county with a population of not less than seventy-one thousand three hundred (71,300) nor more than seventy-one thousand four hundred (71,400), according to the 2000 federal census or any subsequent federal census, the child support magistrate appointed to serve the chancery court shall also serve the juvenile court.

(b) The judge may direct that any case or class of cases shall be heard in the first instance by the magistrate in all cases wherein the juvenile court has jurisdiction in the manner provided for the hearing of cases by the court.

(c) A magistrate has the same authority as the judge to issue any and all process. The magistrate in the conduct of the proceedings has the powers of a trial judge.

(d) Upon the conclusion of the hearing in each case, the magistrate shall transmit to the judge all papers relating to the case, together with the magistrate's findings and recommendations in writing. Any hearing by a magistrate on any preliminary matter is final and not reviewable by the judge of the juvenile court, except on the court's own motion. The setting of bond in detention hearings and any matter that is a final adjudication of a juvenile shall not be construed to be a preliminary matter under this section and are reviewable by the judge of the juvenile court upon request or upon the court's own motion as provided in this section.

(e) Any party may, within five (5) days thereafter, excluding nonjudicial days, file a request with the court for a hearing by the judge of the juvenile court. The judge may, on the judge's own motion, order a rehearing of any matter heard before a magistrate, and shall allow a hearing if a request for such hearing is filed as herein prescribed. Unless the judge orders otherwise, the recommendation of the magistrate shall be the decree of the court pending a rehearing.

(f) In case no hearing before the judge is requested, or when the right to a hearing is waived, the findings and recommendations of the magistrate become the decree of the court when confirmed by an order of the judge. The final order of the court is, in any event, proof of such confirmation, and also of the fact that the matter was duly referred to the magistrate. A party may appeal such order pursuant to the provisions of § 37-1-159.

(g) All prior sections governing the organization, jurisdiction, and management of juvenile courts referred to in this section, that are not in conflict with this section, remain in full force and effect, and all sections in conflict with this section are hereby repealed.



§ 37-1-108 - Commencement of proceedings.

A proceeding under this part may be commenced:

(1) By transfer of a case from another court as provided in § 37-1-109;

(2) As provided in § 37-1-146 in a proceeding charging the violation of a traffic offense;

(3) By the court accepting jurisdiction as provided in § 37-1-141 or accepting supervision of a child as provided in § 37-1-143; or

(4) In other cases by the filing of a petition as provided in this part. The petition and all other documents in the proceeding shall be entitled "In the matter of _____, a child under eighteen (18) years of age."



§ 37-1-109 - Transfer of criminal cases from other courts.

(a) If it appears to the court in a criminal proceeding that the defendant is a child, the court shall forthwith transfer the case to the juvenile court, together with a copy of the accusatory pleading and other papers, documents and transcripts of testimony relating to the case.

(b) It shall order that the defendant be taken forthwith to the juvenile court or to a place of detention designated by the juvenile court, or release the defendant to the custody of the defendant's parent, guardian, custodian or other person legally responsible for the defendant, to be brought before the juvenile court at a time designated by that court.

(c) The accusatory pleading may serve in lieu of a petition in the juvenile court unless that court directs the filing of a petition.



§ 37-1-110 - Informal adjustment without adjudication.

(a) Before or after a petition is filed, the probation officer or other officer of the court designated by it, subject to its direction, may give counsel and advice to the parties with a view to an informal adjustment if it appears:

(1) The admitted facts bring the case within the jurisdiction of the court;

(2) Counsel and advice without an adjudication would be in the best interest of the public and the child; and

(3) The child and the child's parents, guardian or other custodian consent thereto with knowledge that consent is not obligatory.

(b) The giving of counsel and advice cannot extend beyond three (3) months from the day commenced unless extended by the court and does not authorize the detention of the child if not otherwise permitted by this part.



§ 37-1-111 - Venue.

(a) A proceeding under this part may be commenced in the county in which the child resides.

(b) If delinquent or unruly conduct is alleged, the proceeding may be commenced in the county in which the acts constituting the alleged delinquent or unruly conduct occurred.

(c) If dependency or neglect is alleged, the proceeding may be brought in the county in which the child is present when it is commenced.

(d) Proceedings to terminate parental rights shall be brought pursuant to § 36-1-113.

(e) If unruly conduct is alleged against a child in the custody of the department of children's services, the proceeding may be brought in the juvenile court exercising continuing jurisdiction under § 37-1-103 or it may be brought in the juvenile court that issued the order granting custody to the department.



§ 37-1-112 - Transfer to another court within state -- Appeals.

(a) If the child resides in a county of this state and the proceeding is commenced in a court of another county, the court, on motion of a party or on its own motion after a finding of fact, may transfer the proceeding to the county of the child's residence for further action. Like transfer may be made if the residence of the child changes pending the proceeding. The proceeding may be transferred if the child has been adjudicated delinquent or unruly, or neglected or abandoned and other proceedings involving the child are pending in the juvenile court of the county of the child's residence.

(b) If a juvenile court proceeding is commenced under this part and a proceeding involving the child's custody is also commenced or pending in the circuit, chancery or general sessions court exercising domestic relations jurisdiction, the juvenile court, on motion of a party or on its own motion after an adjudication making specific findings of fact pursuant to § 37-1-129(a)(2) and after ordering any essential services for the child and family, may transfer the custody proceeding to the court where the pending matter has been commenced. Like transfer may be made if the residence of the child changes during the pendency of the juvenile court proceedings. The transfer shall only occur upon a finding of fact by the transferring court that the transfer will be in the best interest of the child, will promote judicial economy, will provide a more reasonable or convenient forum, or for other good cause. The transferring court may communicate with the receiving court concerning the transfer of the case. The transfer of the custody proceeding to another court exercising domestic relations jurisdiction, except to another juvenile court, shall not occur if the case involves allegations of dependency, neglect or abuse and the child is in the custody of the department of children's services.

(c) Certified copies of all legal and social documents and records pertaining to the case on file with the clerk of the court shall accompany the transfer.

(d) An appeal of a transfer decision under this part shall be to the court of appeals in accordance with the Tennessee Rules of Appellate Procedure.



§ 37-1-113 - Taking into custody -- Grounds.

(a) A child may be taken into custody:

(1) Pursuant to an order of the court under this part;

(2) Pursuant to the laws of arrest;

(3) By a law enforcement officer, social worker of the department of human services, or duly authorized officer of the court, if there are reasonable grounds to believe that the conditions specified in § 37-1-114(a)(2) exist; or

(4) By a law enforcement officer or duly authorized officer of the court if there are reasonable grounds to believe that the child has run away from the child's parents, guardian or other custodian.

(b) The taking of a child into custody is not an arrest, except for the purpose of determining its validity under the Constitution of Tennessee or the Constitution of the United States.



§ 37-1-114 - Detention or shelter care of child prior to hearing on petition.

(a) A child taken into custody shall not be detained or placed in shelter care prior to the hearing on the petition unless there is probable cause to believe that the child:

(1) Has committed the delinquent or unruly act with which the child is charged; or

(2) Is a neglected, dependent or abused child, and in either case the child's detention or shelter care is required because the child is subject to an immediate threat to the child's health or safety to the extent that delay for a hearing would be likely to result in severe or irreparable harm, or the child may abscond or be removed from the jurisdiction of the court, and in either case, there is no less drastic alternative to removal of the child from the custody of the child's parent, guardian, legal custodian or the person who physically possesses or controls the child available that would reasonably and adequately protect the child's health or safety or prevent the child's removal from the jurisdiction of the court pending a hearing.

(b) Children alleged to be unruly shall not be detained for more than twenty-four (24) hours, excluding nonjudicial days unless there has been a detention hearing and a judicial determination that there is probable cause to believe the child has violated a valid court order, and in no event shall such a child be detained for more than seventy-two (72) hours exclusive of nonjudicial days prior to an adjudicatory hearing. Nothing herein prohibits the court from ordering the placement of children in shelter care where appropriate, and such placement shall not be considered detention within the meaning of this section.

(c) A child shall not be detained in any secure facility or secure portion of any facility unless:

(1) There is probable cause to believe the child has committed a delinquent offense constituting:

(A) A crime against a person resulting in the serious injury or death of the victim or involving the likelihood of serious injury or death to such victim; or

(B) The unlawful possession of a handgun or carrying of a weapon, as prohibited by title 39, chapter 17, part 13;

(2) There is probable cause to believe the child has committed any other delinquent offense involving the likelihood of serious physical injury or death, or an offense constituting a felony, violation of probation or violation of aftercare, and the child:

(A) Is currently on probation;

(B) Is currently awaiting court action on a previous alleged delinquent offense;

(C) Is alleged to be an escapee or absconder from a juvenile facility, institution or other court-ordered placement; or

(D) Has, within the previous twelve (12) months, willfully failed to appear at any juvenile court hearing, engaged in violent conduct resulting in serious injury to another person or involving the likelihood of serious injury or death, or been adjudicated delinquent by virtue of an offense constituting a felony if committed by an adult;

(3) There is probable cause to believe the child has committed a delinquent offense, and special circumstances in accordance with the provisions of subsection (a) indicate the child should be detained; however, in any such case, the judge shall, within twenty-four (24) hours of the actual detention, excluding nonjudicial days, issue a written order on a form prescribed by the Tennessee council of juvenile and family court judges setting forth the specific reasons necessitating such detention. Nothing in this subdivision (c)(3) shall be construed as requiring a hearing or formal finding of fact, except as otherwise required by § 37-1-117;

(4) The child is alleged to be an escapee from a secure juvenile facility or institution;

(5) The child is wanted in another jurisdiction for an offense that, if committed by an adult, would be a felony in that jurisdiction;

(6) There is probable cause to believe the child is an unruly child who has violated a valid court order or who is a runaway from another jurisdiction. Any detention of such a child shall be in compliance with subsection (b);

(7) In addition to any of the conditions listed in subdivisions (c)(1)-(6), there is no less restrictive alternative that will reduce the risk of flight or of serious physical harm to the child or to others, including placement of the child with a parent, guardian, legal custodian or relative; use of any of the alternatives listed in § 37-1-116(g); or the setting of bail; and

(8) For the purposes of this subsection (c), "serious physical injury" includes conduct that would constitute the offenses of aggravated rape, rape and aggravated sexual battery.



§ 37-1-115 - Custody -- Release to proper party -- Warrant for custody.

(a) A person taking a child into custody shall within a reasonable time:

(1) Release the child to such child's parents, guardian or other custodian upon a promise by such person or persons to bring the child before the court when requested by the court unless such child's detention or shelter care is warranted or required under § 37-1-114; or

(2) Bring the child before the court or deliver such child to a detention or shelter care facility designated by the court or to a medical facility if the child is believed to suffer from a serious physical condition or illness that requires prompt treatment. A person taking a child into custody shall give notice thereof, together with a reason for taking the child into custody, to a parent, guardian or other custodian and to the court. If the child is taken into custody pursuant to the provisions of § 37-1-113(a)(3) prior to the filing of a petition, a petition under § 37-1-120 shall be filed as soon as possible but in no event later than two (2) days after the child is taken into custody excluding Saturdays, Sundays and legal holidays.

(b) If a parent, guardian or other custodian, when requested, fails to bring the child before the court as provided in subsection (a), the court may issue its warrant directing that the child be taken into custody and brought before the court.



§ 37-1-116 - Place of detention -- Escape or attempted escape -- Shelter care.

(a) A child alleged to be delinquent or unruly may be detained only in:

(1) A licensed foster home or a home approved by the court;

(2) A facility operated by a licensed child care agency;

(3) A detention home or center for delinquent children that is under the direction or supervision of the court or other public authority or of a private agency approved by the court; or

(4) Subject to subsection (e), any other suitable place or facility designated or operated by the court. The child may be detained in a jail or other facility for the detention of adults only if:

(A) Other facilities in subdivision (a)(3) are not available;

(B) The detention is in a room separate and removed from those for adults; and

(C) It appears to the satisfaction of the court that public safety and protection reasonably require detention, and it so orders.

(b) The official in charge of a jail or other facility for the detention of adult offenders or persons charged with crime shall inform the court immediately if a person who is or appears to be under eighteen (18) years of age is received at the facility, and shall bring such person before the court upon request or deliver such person to a detention or shelter care facility designated by the court.

(c) If a case is transferred to another court for criminal prosecution, the child may be transferred to the appropriate officer or detention facility in accordance with the law governing the detention of persons charged with crime.

(d) A child alleged to be dependent or neglected may be detained or placed in shelter care only in the facilities stated in subdivisions (a)(1), (2) and (4), and shall not be detained in a jail or other facility intended or used for the detention of adults charged with criminal offenses or of children alleged to be delinquent.

(e) No child may be detained or otherwise placed in any jail or other facility for the detention of adults, except as provided in subsections (c) and (h).

(f) A county may contract with juvenile courts in other counties, other public authorities, or private agencies to place children in any of the facilities listed in subdivisions (a)(1)-(3) and in the first sentence of subdivision (a)(4). The payment for such placements shall be according to per diem allowances established jointly by the department of children's services and the comptroller of the treasury, or as agreed upon between the county and the juvenile court or other authority or agency operating the facility. The cost allowances established jointly by the department and the comptroller of the treasury shall take into account the actual operating costs of the facility, the costs of any special programs offered by the facility, and the cost of any transportation provided by the facility. Any and all such costs of placement and transportation may be assessed against the parents or other persons legally obligated to care for and support the child as provided in § 37-1-150(d).

(g) To the extent necessary to comply with subsection (e), counties may expend funds received from the state for the purpose of improving juvenile court services or providing community alternatives to detention to pay for the alternative placement and transportation services described in subsection (f), and to develop other alternatives to jail for children, including emergency foster homes, runaway/emergency shelters, juvenile summons, crisis intervention, home detention, attendant care and other programs.

(h) A juvenile may be temporarily detained for as short a time as feasible, not to exceed forty-eight (48) hours, in an adult jail or lockup, if:

(1) The juvenile is accused of a serious crime against persons, including criminal homicide, forcible rape, mayhem, kidnapping, aggravated assault, robbery and extortion accompanied by threats of violence;

(2) The county has a low population density not to exceed thirty-five (35) persons per square mile;

(3) The facility and program have received prior certification by the Tennessee corrections institute as providing detention and treatment with total sight and sound separation from adult detainees and prisoners, including no access by trustees;

(4) There is no juvenile court or other public authority, or private agency as provided in subsection (f), able and willing to contract for the placement of the juvenile; and

(5) A determination is made that there is no existing acceptable alternative placement available for the juvenile.

(i) (1) Notwithstanding the provisions of this section to the contrary, in any facility that meets the following requisites of separateness, juveniles who meet the detention criteria of § 37-1-114(c) may be held in a juvenile detention facility that is in the same building or on the same grounds as an adult jail or lockup; provided, that no juvenile facility constructed or developed after January 1, 1995, may be located in the same building or directly connected to any adult jail or lockup facility complex:

(A) Total separation between juvenile and adult facility spatial areas such that there could be no haphazard or accidental contact between juvenile and adult residents in the respective facilities;

(B) Total separation in all juvenile and adult program activities within the facilities, including recreation, education, counseling, health care, dining, sleeping and general living activities;

(C) Separate juvenile and adult staff, including management, security staff and direct care staff, such as recreational, educational and counseling. Specialized services staff, such as cooks, bookkeepers and medical professionals who are not normally in contact with detainees or whose infrequent contacts occur under conditions of separation of juveniles and adults, can serve both; and

(D) In the event that state standards or licensing requirements for secure juvenile detention facilities are established, the juvenile facility must meet the standards and be licensed or approved as appropriate.

(2) In determining whether the criteria set out in this subsection (i) are met, the following factors will serve to enhance the separateness of juvenile and adult facilities:

(A) Juvenile staff are employees of or volunteers for a juvenile service agency or the juvenile court with responsibility only for the conduct of the youth serving operations. Juvenile staff are specially trained in the handling of juveniles and the special problems associated with this group;

(B) A separate juvenile operations manual, with written procedures for staff and agency reference, specifies the function and operation of the juvenile program;

(C) There is minimal sharing between the facilities of public lobbies or office/support space for staff;

(D) Juveniles do not share direct service or access space with adult offenders within the facilities, including entrance to and exits from the facilities. All juvenile facility intake, booking and admission processes take place in a separate area and are under the direction of juvenile facility staff. Secure juvenile entrances (sally ports, waiting areas) are independently controlled by juvenile staff and separated from adult entrances. Public entrances, lobbies and waiting areas for the juvenile detention program are also controlled by juvenile staff and separated from similar adult areas. Adult and juvenile residents do not make use of common passageways between intake areas, residential spaces and program/service spaces;

(E) The space available for juvenile living, sleeping and the conduct of juvenile programs conforms to the requirements for secure juvenile detention specified by prevailing case law, prevailing professional standards of care, and by state code; and

(F) The facility is formally recognized as a juvenile detention center by the state agency responsible for monitoring, review or certification of juvenile detention facilities.

(j) (1) Any juvenile who:

(A) Is alleged or adjudicated to be delinquent;

(B) Is confined to a secure detention or correctional facility designated, operated or approved by the court; and

(C) Absconds or attempts to abscond from such facility;

may be charged with the offense of escape or attempted escape and a petition alleging such offense may be filed with the juvenile court of the county in which the alleged offense occurred. If the allegations of the petition are sustained, then the court may make any order of disposition authorized by § 37-1-131.

(2) Any juvenile who:

(A) Is alleged or adjudicated to be delinquent;

(B) Has been placed by the court in a secure detention or correctional facility designated, operated or approved by the court;

(C) Is being transported to or from such facility; and

(D) Absconds or attempts to abscond from the custody of the person responsible for such transportation;

may be charged with the offense of escape or attempted escape and a petition alleging such offense may be filed with the juvenile court of the county in which the alleged offense occurred. If the allegations of the petition are sustained, then the court may make any order of disposition authorized by § 37-1-131.

(3) (A) Any juvenile may be charged with the offense of escape or attempted escape and a petition alleging the offense may be filed with the juvenile court of the county in which the alleged offense occurred who:

(i) Is adjudicated to be delinquent;

(ii) Is placed in a place of detention other than a secure detention facility, as specified in subsection (a); and

(iii) Absconds or attempts to abscond from such facility.

(B) Escape or attempted escape from a facility listed in subdivisions (a)(1)-(3) constitutes an offense that, if committed by an adult, would be a misdemeanor. If the allegations of the petition are sustained, then the court may make any order of disposition authorized by § 37-1-131.

(4) Upon an escape by a juvenile who is alleged or adjudicated to be delinquent by virtue of an act which would be a felony if committed by an adult and who is confined to a secure detention or correctional facility designated, operated or approved by the court, the appropriate facility or departmental official shall immediately report the escape to the chief law enforcement officer of the county in which the facility is located. The report shall include the facts of the escape, the time when it occurred and the circumstances under which it occurred, together with the particular description of the escapee, the escapee's age, size, complexion, race, color of hair and eyes, and from what county committed, for what offense, and when.

(k) (1) Notwithstanding any law to the contrary, no child alleged to be delinquent and meeting any of the criteria under this subsection (k) nor any child committed to the department of children's services as a delinquent child and meeting any of the criteria under this subsection (k) shall be held in shelter care authorized by this section with a child alleged to be dependent or neglected unless the following are satisfied:

(A) There is total separation between facility spatial areas such that there could be no haphazard or accidental contact between a child alleged to be delinquent, or committed as delinquent, who meets the criteria of this subsection (k) and a child alleged to be dependent or neglected; and

(B) There is total separation in all program activities between children alleged to be delinquent, or committed as delinquent, who meet the criteria of this subsection (k) and children alleged to be dependent or neglected, including all program activities listed in subdivision (i)(1)(B) and total separation of any staff for such children as listed in subdivision (i)(1)(C).

(2) The criteria to be used under this subsection (k), together with an allegation of delinquency or commitment to the department as delinquent, are:

(A) The child has been found to be delinquent or is alleged to be delinquent based upon a felony offense constituting a crime against a person or persons;

(B) The child has prior commitments to the department as a result of having committed a felony offense or offenses that constitute a crime against a person or persons;

(C) The child has been found to be delinquent or is alleged to be delinquent based upon a felony drug offense;

(D) The child has prior commitments to the department as a result of having committed a felony drug offense; or

(E) The child has a history of prior convictions for felony offenses that constitute crimes against persons or felony drug offenses, even though the child has never been committed to the department.



§ 37-1-117 - Investigation and release or commitment -- Petition -- Hearings.

(a) If a child is brought before the court or delivered to a detention facility designated by the court, the intake or other authorized officer of the court shall immediately make an investigation and release the child unless it appears that such child's detention is warranted or required under § 37-1-114.

(b) (1) If such child is not so released, a petition under § 37-1-120 shall be made promptly and presented to the court. In the case of a child alleged to be delinquent, a detention hearing shall be held no later than three (3) days after the child is placed in detention to determine whether such child's detention is required under § 37-1-114. In computing the three (3) days' limitation for purposes of such detention hearing, nonjudicial days are excluded. If a juvenile is detained as provided in § 37-1-114, a detention hearing shall be held no later than eighty-four (84) hours after the child is placed in detention pursuant to § 37-1-114.

(2) In the alternative, if the child is not so released, a warrant committing the child may be sworn out before the court or magistrate by the person producing the child for commitment. Immediately upon receiving a child committed under a warrant, however, the petition shall be made promptly and presented to the court as provided in subdivision (b)(1).

(c) If a child alleged to be dependent and neglected is removed from the custody of such child's parent, guardian or legal custodian prior to a hearing on the petition, a preliminary hearing shall be held no later than three (3) days after the child's removal, excluding Saturdays, Sundays and legal holidays, to determine whether such child's removal is required under § 37-1-114. If the court determines that the child's removal is required under § 37-1-114, the court may order that the child be placed in the custody of a suitable person, persons or agency, as specified in § 37-1-116(d). This subsection (c) may be waived by express and knowing waiver, by the parties to an action including the parents, guardian or legal custodian and the child or guardian ad litem for the child if the child is of tender years. Any such waiver may be revoked at any time, at which time this subsection (c) shall apply. The court shall make every effort to advise the parent, guardian or legal custodian, and the child individually, if fourteen (14) years of age or older or alleged to be delinquent or unruly, of the time, date and place of the hearing and the factual circumstances necessitating the removal.

(d) If the child is not so released, and a parent, guardian or custodian has not been notified of the informal hearing, did not appear or waive appearance at this hearing, and files an affidavit showing these facts, the court shall rehear the matter without unnecessary delay and order such child's release unless it appears from the hearing that the child's detention or shelter care is required under § 37-1-114.

(e) The court, in its discretion, may release the child on an appearance bond.



§ 37-1-118 - Subpoenas.

Upon application of a party, the court or the clerk of the court shall issue, or the court on its own motion may issue, subpoenas requiring attendance and testimony of witnesses and production of papers at any hearing under this part.



§ 37-1-119 - Petition -- Who may make.

The petition may be made by any person, including a law enforcement officer, who has knowledge of the facts alleged or is informed and believes that they are true.



§ 37-1-120 - Contents of petition.

The petition shall be verified and may be on information and belief. It shall set forth plainly:

(1) The facts that bring the child within the jurisdiction of the court with a statement that it is in the best interest of the child and the public that the proceeding be brought and, if delinquency or unruly conduct is alleged, that the child is in need of treatment or rehabilitation;

(2) The name, age and residence address, if any, of the child on whose behalf the petition is brought;

(3) The names and residence addresses, if known to petitioner, of the legal parents, guardian or custodian of the child and of the child's spouse, if any;

(4) The names, and residence addresses, if known to the petitioner, of any persons, other than the legal father, alleged to be the biological father of the child whose parental rights have not been terminated; and

(5) If the child is in custody and, if so, the place of detention and the time the child was taken into custody.



§ 37-1-121 - Summons.

(a) After the petition has been filed, the court shall fix a time for a hearing thereon. The court shall direct the issuance of a summons to the legal parents, guardian or other custodian, a guardian ad litem and any other persons as appear to the court to be proper or necessary parties to the proceeding, requiring them to appear before the court at the time fixed to answer the allegations of the petition. The summons shall also be directed to the child if the child is fourteen (14) years of age or more or is alleged to be a delinquent or unruly child. The summons shall also be directed to any persons, other than the legal father, alleged to be the biological father of the child and whose parental rights have not been terminated, if the child is alleged to be a dependent and neglected or abused child.

(b) A copy of the petition shall accompany the summons, unless the summons is served by publication, in which case the published summons shall indicate the general nature of the allegations and where a copy of the petition can be obtained.

(c) The court may endorse upon the summons an order directing the parents, guardian or other custodian of the child to appear personally at the hearing and directing the person having the physical custody or control of the child to bring the child to the hearing.

(d) If it appears from affidavit filed or from sworn testimony before the court that the conduct, condition or surroundings of the child are endangering the child's health or welfare or those of others, or that the child may abscond or be removed from the jurisdiction of the court or will not be brought before the court notwithstanding the service of the summons, the court may endorse upon the summons an order that a law enforcement officer shall serve the summons and take the child into immediate custody and bring the child forthwith before the court.

(e) The parties, other than the child, may waive service of summons by written stipulation or by voluntary appearance at the hearing.



§ 37-1-122 - Attachment where summons ineffectual.

In case the summons cannot be served or the party served fails to obey the same, and in any case where it is made to appear to the court that such summons will be ineffectual, an attachment may issue, on the order of the court, against the:

(1) Parent or guardian;

(2) Person having custody of the child;

(3) Person with whom the child may be; or

(4) Child.



§ 37-1-123 - Service of summons.

(a) If a party to be served with a summons is within this state and can be found, the summons shall be served upon such party personally at least three (3) days before the hearing. If a party is within this state and cannot be found, but such party's address is known or can with reasonable diligence be ascertained, the summons may be served upon such party by mailing a copy by registered or certified mail at least five (5) days before the hearing. If a party is without this state, but such party can be found or such party's address is known, or such party's whereabouts or address can, with reasonable diligence, be ascertained, service of the summons may be made either by delivering a copy to such party personally or mailing a copy to such party by registered or certified mail at least five (5) days before the hearing. If a juvenile in detention is alleged to have violated a valid court order, the parties may waive service of summons upon appearing before the court and receiving a copy of the petition.

(b) If, after reasonable effort, the party cannot be found or such party's post office address ascertained, whether such party is within or without this state, the court may order service of the summons upon such party by publication in accordance with §§ 21-1-203 and 21-1-204. The hearing shall not be earlier than five (5) days after the date of the last publication.

(c) Service of the summons may be made by any suitable person under the direction of the court.

(d) The court may authorize the payment from county funds of the costs of service and of necessary travel expenses incurred by persons summoned or otherwise required to appear at the hearing.



§ 37-1-124 - Conduct of hearing.

(a) Hearings pursuant to this part shall be conducted by the court without a jury, in an informal but orderly manner, separate from other proceedings not included in § 37-1-103, and pursuant to Rule 27 of the Tennessee Rules of Juvenile Procedure.

(b) The district attorney general or city or county attorney, or any attorney, upon request of the court, shall present the evidence in support of the petition and otherwise conduct the proceedings on behalf of the state.

(c) Minutes of all proceedings shall be kept by the court.



§ 37-1-125 - Party served by publication -- Provisional hearing -- Interlocutory order.

(a) If service of summons upon a party is made by publication, the court may conduct a provisional hearing upon the allegations of the petition and enter an interlocutory order of disposition if the:

(1) Petition alleges delinquency, unruly conduct, or dependency or neglect of the child;

(2) Summons served upon any party:

(A) States that prior to the final hearing on the petition designated in the summons a provisional hearing thereon will be held at a specified time and place;

(B) Requires the party who is served other than by publication to appear and answer the allegations of the petition at the provisional hearing;

(C) States further that findings of fact and orders of disposition made pursuant to the provisional hearing will become final at the final hearing unless the party served by publication appears at the final hearing; and

(D) Otherwise conforms to § 37-1-121; and

(3) Child is personally before the court at the provisional hearing.

(b) All provisions of this part applicable to a hearing on a petition, orders of disposition, and other proceedings dependent thereon, apply under this section, but findings of fact and orders of disposition have only interlocutory effect pending the final hearing on the petition. The rights and duties of the party served by publication are not affected, except as provided in subsection (c).

(c) If the party served by publication fails to appear at the final hearing on the petition, the findings of fact and interlocutory orders made become final without further evidence and are governed by this part as if made at the final hearing. If the party appears at the final hearing, the findings and orders shall be vacated and disregarded and the hearing shall proceed upon the allegations of the petition without regard to this section.



§ 37-1-126 - Right to counsel or guardian ad litem -- Administrative fee.

(a) (1) A child is entitled to representation by legal counsel at all stages of any delinquency proceedings or proceedings alleging unruly conduct that place the child in jeopardy of being removed from the home pursuant to § 37-1-132(b) and is entitled to a guardian ad litem for proceedings alleging a child to be dependent and neglected or abused.

(2) (A) An adult is entitled to representation by legal counsel at all stages of any proceeding under this part in proceedings involving:

(i) Child abuse prosecutions pursuant to §§ 37-1-412 and 39-15-401;

(ii) Contributing to the delinquency or unruly behavior of a child pursuant to § 37-1-156 or contributing to the dependency and neglect of a child pursuant to § 37-1-157;

(iii) Violation of compulsory school attendance pursuant to §§ 49-6-3007 and 49-6-3009; or

(iv) Criminal contempt.

(B) A parent is entitled to representation by legal counsel at all stages of any proceeding under this part in proceedings involving:

(i) Abuse, dependency or neglect pursuant to § 37-1-102; or

(ii) Termination of parental rights pursuant to § 36-1-113.

(3) If the person is indigent, the court shall provide counsel for the indigent person. If a person appears without counsel, the court shall ascertain whether the person knows of the right to counsel and of the right to be provided with counsel by the court if the person is indigent. The court may continue the proceeding to enable a person to obtain counsel and shall provide counsel for an unrepresented indigent person upon request.

(4) In all delinquency hearings or in unruly hearings in which the child may be in jeopardy of being removed from the home as specified in § 37-1-132(b), counsel must be provided for a child not represented by the child's parent, guardian, guardian ad litem or custodian or where the child's interests conflict with the parent, guardian, custodian or guardian ad litem. If the interest of two (2) or more persons conflict, separate counsel may be provided for each of them.

(b) A person is indigent if:

(1) That person does not possess sufficient means to pay reasonable compensation for the services of a competent attorney or guardian ad litem. In determining indigency, the court shall consider the financial resources of the child and the child's parents, legal custodians or guardians; or

(2) In the case of a child, if the child, the child's parents, legal custodians or guardians are financially able to defray a portion or all of the cost of the child's representation but refuse to do so timely, the court may make written findings determining this as indigency; provided, the court shall assess the administrative fee and costs pursuant to § 37-1-150(g).

(c) (1) A child who is provided with court-appointed counsel pursuant to this section, the child's parents, legal custodians or guardians, or any adult defendant or respondent who is provided with court-appointed counsel pursuant to this section shall be assessed by the court at the time of appointment a nonrefundable administrative fee in the amount of fifty dollars ($50.00). The parents, legal custodians or guardians of a child who is appointed a guardian ad litem shall be assessed by the court an administrative fee as provided in this subdivision (c)(1).

(2) The administrative fee shall be assessed only one (1) time per case and shall be waived or reduced by the court upon a finding that the child and the child's parents, legal custodians or guardians lack financial resources sufficient to pay the fee in such amount. In cases where a guardian ad litem is appointed, the financial resources of the child shall not be considered. The fee may be increased by the court to an amount not in excess of two hundred dollars ($200) upon a finding that the child, the child's parents, legal custodians or guardians, or an adult defendant or respondent possess sufficient financial resources to pay the fee in such increased amount. The administrative fee shall be payable, at the court's discretion, in a lump sum or in installments; provided, that the fee shall be paid prior to disposition of the case or within two (2) weeks of appointment of counsel, whichever first occurs. Prior to disposition of the case, the clerk of the court shall inform the judge whether the administrative fee has been collected. Failure to pay the administrative fee assessed by the court shall not reduce or in any way affect the rendering of services by court-appointed counsel; provided, that willful failure to pay such fee may be weighed by the court when determining appropriate disposition of the case.

(3) The administrative fee shall be separate from and in addition to any other contribution or recoupment assessed pursuant to law for defrayal of costs associated with the provision of court-appointed counsel. The clerk of the court shall retain a commission of five percent (5%) of each dollar of administrative fees collected and shall transmit the remaining ninety-five percent (95%) of each such dollar to the state treasurer for deposit in the state's general fund.

(4) If the administrative fee is not paid prior to disposition of the case, then the fee shall be collected in the same manner as costs are collected; provided, that upon disposition of the case, moneys paid to the clerk, including any cash bond posted by or on behalf of the child or adult, shall be allocated to taxes, costs and fines and then to the administrative fee and any recoupment ordered. The administrative fee and any recoupment or contribution ordered for the services of court-appointed counsel shall apply and shall be collected even if the charges against the party are dismissed. In cases where a guardian ad litem is appointed, the court shall have discretion to waive the administrative fee if the case is dismissed.

(5) As part of the clerk's regular monthly report, each clerk of court, who is responsible for collecting administrative fees pursuant to this section, shall file a report with the court and with the Tennessee administrative director of the courts. The report shall indicate the following:

(A) Number of children and adults for whom the court appointed counsel pursuant to this section;

(B) Number of children for whom the court appointed a guardian ad litem pursuant to § 37-1-149;

(C) Number of children and adults for whom the court appointed counsel and waived the administrative fee;

(D) Number of children for whom the court appointed a guardian ad litem and waived the administrative fee;

(E) Number of children and adults from, or on behalf of, whom the clerk collected administrative fees;

(F) Total amount of commissions retained by the clerk from such administrative fees; and

(G) Total amount of administrative fees forwarded by the clerk to the state treasurer.



§ 37-1-127 - Basic rights at hearing.

(a) A party is entitled to the opportunity to introduce evidence and otherwise be heard in the party's own behalf and to cross-examine adverse witnesses.

(b) A child charged with a delinquent act need not be a witness against self-interest or otherwise engage in self-incrimination.

(c) An extra-judicial statement, if obtained in the course of violation of this part or that would be constitutionally inadmissible in a criminal proceeding, shall not be used against the child.

(d) Evidence illegally seized or obtained shall not be received over objection to establish the allegations made against the child.

(e) A confession validly made by a child out of court is insufficient to support an adjudication of delinquency unless it is corroborated in whole or in part by other evidence.

(f) If a child is charged with a delinquent act that could qualify such child as a violent juvenile sexual offender, as defined by § 40-39-202, such child shall be given verbal and written notice of the violent juvenile sexual offender registration requirements prior to a hearing on whether the child committed such act.



§ 37-1-128 - Investigations -- Emergency temporary care and custody -- Physical and mental examinations -- Evaluation and commitment for mental illness or developmental disability.

(a) (1) When a child alleged to be delinquent or unruly is brought before the court, the court may notify a probation officer attached to the court or any such person, persons or agencies available to the court, or to the department of children's services, and it shall be their duty to:

(A) Make an investigation of the case;

(B) Be present in court to report when the case is heard;

(C) Furnish such information and assistance as the court may require; and

(D) Take charge of any child before or after the hearing as may be directed by the court.

(2) A probation officer shall have, as to any child committed to such officer's care, the powers of a law enforcement officer. At any time, the probation officer may bring such child before the court committing the child to the officer's care for further action as the court may deem fit and proper.

(b) (1) When a petition is filed in the juvenile court alleging a child to be either an abandoned child or a dependent and neglected child, it is the function of the juvenile court, when necessary, to give the child emergency temporary care, and the court shall forthwith refer the case to the county director of public welfare to investigate the social conditions of the child and to report the findings to the court to aid the court in its disposition of the child. The director shall submit such director's findings pursuant to an order from the court. If the child who is the subject of the petition is in the custody of a licensed child-placing agency, or, if the petition is filed by a licensed child-placing agency, the referral may be made to the licensed child-placing agency having custody of the child or filing the petition in lieu of a referral to the director. The court may make informal adjustment of such cases as is provided by § 37-1-110.

(2) (A) When the court finds, based upon a sworn petition or sworn testimony containing specific factual allegations, that there is probable cause to believe that the conditions specified in § 37-1-114(a)(2) exist and the child is in need of the immediate protection of the court, the court may order that the child be removed from the custody of the child's parent, guardian, legal custodian or the person who physically possesses or controls the child, pending further investigation and hearing for a period not to exceed three (3) days, excluding Saturdays, Sundays and legal holidays. In no case shall such order remain in effect for more than two (2) days, excluding Saturdays, Sundays and legal holidays, unless a petition is filed within the two-day period.

(B) (i) If the child is not returned to the parent, guardian or legal custodian within such three-day period, a hearing shall be conducted pursuant to § 37-1-117(c).

(ii) (a) Subdivision (b)(2)(B)(i) may be waived by express and knowing waiver, by the parties to an action, including the parents, guardian or legal custodian, and the child or guardian ad litem for the child, if the child is of tender years.

(b) Any such waiver may be revoked at any time, at which time this section shall apply.

(C) In lieu of any disposition of the child authorized by subdivision (b)(2)(B)(ii)(b), the court may, in its discretion, authorize a representative of the department to remain in the child's home with the child until a parent, legal guardian or relative of the child enters the home and expresses a willingness and apparent ability to resume permanent charge of the child, or, in the case of a relative, to assume charge of the child until a parent or legal guardian enters the home and expresses such willingness and apparent ability.

(c) (1) At any time prior to a child being adjudicated unruly or dependent and neglected, or before the disposition of a child who has been adjudicated delinquent, unruly or dependent and neglected, the court may order that the department make an assessment of the child and report the findings and recommendations to the court. Such order of referral shall confer authority to the department or its designees to transport the child and to obtain any necessary evaluations of the child without further consent of the parent(s), legal custodian or guardian.

(2) If, during the evaluation or assessment, the department determines that there is a need for treatment for either the mental or physical well being of the child, consent of the parent(s), guardian or current legal custodian shall be obtained. If such consent cannot be obtained, the department may apply to the court for authorization to provide consent on behalf of the child. If a child is suspected of being in need of or is eligible for special education services, then state and federal laws governing evaluation and placement must be followed.

(3) A report to the court of the department's recommendations shall be made within fifteen (15) days, which may be extended up to thirty (30) days for good cause following the court's order of referral. The department shall include in the report a review of the child's previous records including, but not limited to, health and education records, a review of the child's family history and current family status, and a written recommendation concerning the child's status.

(4) Any order of the court that places custody of a child with the department shall empower the department to select any specific residential or treatment placements or programs for the child according to the determination made by the department, its employees, agents or contractors.

(d) During the pendency of any proceeding, the court may order the child examined at a suitable place by a physician regarding the child's medical condition, and may order medical or surgical treatment of a child who is suffering from a serious physical condition or illness that requires prompt treatment, even if the parent, guardian or other custodian has not been given notice of a hearing, is not available, or without good cause informs the court of such person's refusal to consent to treatment.

(e) (1) (A) If, during the pendency of any proceeding under this chapter, there is reason to believe that the child may be suffering from mental illness, the court may order the child to be evaluated on an outpatient basis by a mental health agency or a licensed private practitioner designated by the commissioner of mental health and substance abuse services to serve the court. If, during the pendency of any proceeding under this chapter, there is reason to believe that the child may be suffering from a developmental disability, the court may order the child to be evaluated on an outpatient basis by a mental health agency, developmental center or a licensed private practitioner designated by the commissioner of mental health and substance abuse services to serve the court. The outpatient evaluation shall be completed no more than thirty (30) days after receipt of the order by the examining professional.

(B) If, and only if, in either of the circumstances described in subdivision (e)(1)(A) the outpatient evaluator concludes that further evaluation and treatment are needed, the court may order the child hospitalized. If the court orders the child to be hospitalized in a department of mental health and substance abuse services facility, hospital or treatment resource, the child shall be placed into the custody of the commissioner of mental health and substance abuse services at the expense of the county for not more than thirty (30) days at a facility, hospital or treatment resource with available, suitable accommodations. Prior to transporting a defendant for such evaluation and treatment in a department facility, the sheriff or other transportation agent shall determine that the receiving department facility has available, suitable accommodations.

(2) If an evaluation is ordered under this subsection (e), the evaluator shall file a complete report with the court, which shall include:

(A) Whether the child is mentally ill or developmentally disabled;

(B) Identification of the care, training or treatment required to address conditions of mental illness or developmental disability that are found, and recommendations as to resources that may be able to provide such services;

(C) Whether the child is subject to voluntary or involuntary admission or commitment for inpatient or residential services or for commitment to the custody of the department of mental health and substance abuse services for such conditions under title 33; and

(D) Any other information requested by the court that is within the competence of the evaluator.

(3) If it appears from the evaluation report and other information before the court that the child is in need of care, training or treatment for mental illness or developmental disability, the court may proceed in accordance with other provisions of this chapter or may order that proceedings be initiated before the court under § 37-1-175, § 33-5-402 or title 33, chapter 6, part 5.

(4) When transportation of the child is necessary to obtain evaluations under this subsection (e), the court may order the child transported with the cost of the transportation borne by the county from which the child is sent.

(5) If a community mental health center receives grants or contracts from the department of mental health and substance abuse services for services for mental illness or developmental disability and the commissioner has not designated another provider of outpatient evaluation for the court, the department shall contract with the center for evaluation services under this subsection (e), and the center shall provide such services ordered under this subsection (e) by courts in the center's catchment area.

(6) If a child who is alleged to be delinquent or unruly is brought before the court, and if the court determines that there is reason to believe that the child is experiencing a behavioral health emergency, then the court may request the services of a crisis response provider designated by the commissioner of mental health and substance abuse services to perform such services under title 33. For purposes of this subdivision (e)(6), "behavioral health emergency" means an acute onset of a behavioral health condition that manifests itself by an immediate substantial likelihood of serious harm as defined in § 33-6-501. If the crisis provider is unable to respond within two (2) hours of contact by the court, the crisis provider shall immediately notify the court and provide instructions for examination of the child under title 33, chapter 6, part 1.

(f) After adjudication, but prior to the disposition of a child found to be dependent and neglected, delinquent, unruly or in need of services under § 37-1-175, the court may place the child in custody of the department of children's services for the purpose of evaluation and assessment if the department has a suitable placement available for such purpose. If the department determines that there is no suitable placement available, the court shall not order the department to take custody of the child for the purpose of evaluation and assessment. Such pre-disposition custody shall last for a maximum of thirty (30) days and the court shall have a hearing to determine the appropriate disposition before the expiration of the thirty (30) days.



§ 37-1-129 - Hearings -- Findings -- Disposition of child -- Interdepartmental case management team -- Pilot projects.

(a) (1) After hearing the evidence on the petition, the court shall make and file its findings as to whether the child is a dependent or neglected child, or, if the petition alleges that the child is delinquent or unruly, whether the acts ascribed to the child were committed by that child. If the court finds that the child is not a dependent or neglected child or that the allegations of delinquency or unruly conduct have not been established, it shall dismiss the petition and order the child discharged from any detention or other restriction theretofore ordered in the proceeding.

(2) If the petition alleged the child was dependent and neglected as defined in § 37-1-102(b)(12)(G), or if the court so finds regardless of the grounds alleged in the petition, the court shall determine whether the parents or either of them or another person who had custody of the child committed severe child abuse. The court shall file written findings of fact that are the basis of its conclusions on that issue within thirty (30) days of the close of the hearing or, if an appeal or a petition for certiorari is filed, within five (5) days thereafter, excluding Sundays.

(b) If the court finds on proof beyond a reasonable doubt that the child committed the acts by reason of which the child is alleged to be delinquent, it shall proceed immediately or at a postponed hearing to hear evidence as to whether the child is in need of treatment or rehabilitation and to make and file its findings thereon. If the court finds that the child is not in need of treatment or rehabilitation, it may dismiss the proceeding and discharge the child from any detention or other restriction theretofore ordered. In the absence of evidence to the contrary, evidence of the commission of acts that constitute a felony or that reflect recidivistic delinquency is sufficient to sustain a finding that the child is in need of treatment or rehabilitation.

(c) If the court finds from clear and convincing evidence that the child is dependent, neglected or unruly, the court shall proceed immediately or at a postponed hearing to make a proper disposition of the case.

(d) In hearings under subsections (b) and (c), all evidence helpful in determining the questions presented, including oral and written reports, may be received by the court and relied upon to the extent of its probative value even though not otherwise competent in the hearing on the petition. The parties or their counsel shall be afforded an opportunity to examine and controvert written reports so received and to cross-examine individuals making the reports. Sources of confidential information need not be disclosed.

(e) (1) Any order of the court that places custody of a child with the department shall empower the department to select any specific residential or treatment placements or programs for the child according to the determination made by the department, its employees, agents or contractors.

(2) The court may review the residential or treatment placement of a child placed in the department's custody, and within ninety (90) days of the placement, the court may, on its own motion, order a hearing to receive evidence and testimony with regard to the appropriateness of the child's residential or treatment placement. The court shall provide notice of the hearing to the department, to the child's biological parent or parents, and any other person who has been primarily responsible for the care of the child during the twelve (12) months prior to the child's placement in the department's custody. The court shall allow thirty (30) days from the time such notices are sent before the hearing date is set. The court shall issue a placement recommendation based on a preponderance of the evidence to the department within ten (10) days after the conclusion of the hearing. Upon receiving the court's recommendation, the department shall issue a determination as to the child's placement within fifteen (15) days. The department shall notify the court, the child's biological parent or parents, and any other person who has been primarily responsible for the care of the child during the twelve (12) months prior to the child's placement.

(f) On its own motion or that of a party, the court may continue the hearings under this section for a reasonable period to receive reports and other evidence bearing on the disposition or the need for treatment or rehabilitation. In this event, the court shall make an appropriate order for detention of the child, or the child's release from detention, subject to supervision of the court during the period of the continuance. In scheduling investigations and hearings, the court shall give priority to proceedings in which a child is in detention or has otherwise been removed from the child's home before an order of disposition has been made.



§ 37-1-130 - Dependent or neglected child -- Disposition.

(a) If the child is found to be dependent or neglected, the court may make any of the following orders of disposition best suited to the protection and physical, mental and moral welfare of the child:

(1) Subject to the restrictions of § 37-1-129(e), permit the child to remain with the child's parents, guardian or other custodian, subject to conditions and limitations as the court prescribes, including supervision as directed by the court for the protection of the child;

(2) Subject to the restrictions of § 37-1-129(e), and subject to conditions and limitations as the court prescribes, transfer temporary legal custody to or grant permanent guardianship in accordance with part 8 of this chapter to any of the following:

(A) Any individual who, after study by the probation officer or other person or agency designated by the court, is found by the court to be qualified to receive and care for the child;

(B) The department of children's services:

(i) Any child placed in the custody of the department of children's services shall become a resident of the county in which such child is placed by the department. The board of education of each local school system shall assign the student to a public school pursuant to § 49-6-3102;

(ii) In order to assure appropriate placement for students with disabilities, the procedures required by the state board of education must be followed;

(iii) If a student is determined to be a child with disabilities as defined by state and federal laws and regulations and, therefore, entitled to special education and related services, a multi-disciplinary team of the receiving school system must be convened prior to the placement of the child in the school system for the purpose of developing an appropriate educational program. The department shall notify the receiving school system as far in advance of the intended placement as possible. A representative from the department must be present at the multi-disciplinary team meeting;

(iv) Placements in educational programs not following the requirements set forth in this section shall be the financial responsibility of the department of education;

(v) Any financial responsibility required under the provisions of this section for the education of children with disabilities whose parents are not residents of the county in which the children are placed shall be borne by the department of education and not by any local government. This provision shall not act to reduce federal funds for children with disabilities or special education going to any local education agency;

(C) An agency or other private organization licensed or otherwise authorized by law to receive and provide care for the child; or

(D) An individual in another state with or without supervision by an appropriate officer under § 37-1-142;

(3) In those counties having a county department of children's services, commit the child to the custody of such county department; or

(4) Without making any of the foregoing orders, transfer custody of the child to the juvenile court of another state if authorized by and in accordance with § 37-1-141 if the child is or is about to become a resident of that state.

(b) Unless a child found to be dependent or neglected is found also to be delinquent, the child shall not be committed to or confined in an institution or other facility designed or operated for the benefit of delinquent children. Any disposition under this section shall be implemented as soon as possible after entry of the court's order. A disposition under subdivision (a)(2) or (3) shall, in no event, result in the child's detention in shelter care, as defined in § 37-1-116, or other temporary placement, without provision of necessary services consistent with the child's assessments or evaluations, in excess of thirty (30) days after entry of the court's order.

(c) No child who has been found to be a victim of severe child abuse shall be returned to the custody or residence of any person who engaged in or knowingly failed to protect the child from the brutality or abuse unless the court finds on the basis of clear and convincing evidence that the child will be provided a safe home free from further such brutality and abuse. The court shall file written findings of fact that are the basis of its conclusions on that issue within thirty (30) days of the close of the hearing or, if an appeal or petition for certiorari is filed, within five (5) days thereafter, excluding Sundays. No such child shall be returned to such custody on the basis of the court's order until five (5) days after entry of the order without the consent of the department and the petitioner.

(d) (1) When the department determines that a child who has been committed to the department under this section is ready to return home, the department shall notify the court in writing of its intention to place the child at home on a trial home visit. If the court objects to the trial home visit, it must notify the department of its objection in writing or set a hearing within fifteen (15) days of the date of the notice, with such hearing to be held at the earliest possible date. If the hearing is not set nor a written objection received within fifteen (15) days of the date of the notice, the department may place the child on a trial home visit. The notice shall include the provision that the department's legal custody of the child shall terminate in ninety (90) days.

(2) If during the ninety-day period the department determines that the trial home visit is not in the child's best interest and removes the child on an emergency basis or seeks to remove the child on a non-emergency basis, the department shall file a motion for review by the court of the trial home visit and shall provide notice to the parent or parents, guardian or other custodian. The court shall hold a hearing on such motion within three (3) days of an emergency removal and shall set a hearing within fifteen (15) days to be held at the earliest possible date if the motion seeks the court's permission to make a non-emergency removal.

(3) During the ninety-day trial home visit, the court may periodically review the child's status and may make any orders that the best interest of the child may require.



§ 37-1-131 - Delinquent child -- Disposition -- Restitution.

(a) If the child is found to be a delinquent child, the court may make any of the following orders of disposition best suited to the child's treatment, rehabilitation and welfare:

(1) Any order authorized by § 37-1-130 for the disposition of a dependent or neglected child;

(2) (A) Placing the child on probation under the supervision of the probation officer of the court or the department of children's services, any person, or persons or agencies designated by the court, or the court of another state as provided in § 37-1-143, under conditions and limitations the court prescribes;

(B) The court shall make a finding that the child's school shall be notified, if:

(i) The adjudication of delinquency was for an offense involving:

(a) First degree murder;

(b) Second degree murder;

(c) Rape;

(d) Aggravated rape;

(e) Rape of a child;

(f) Aggravated rape of a child;

(g) Aggravated robbery;

(h) Especially aggravated robbery;

(i) Kidnapping;

(j) Aggravated kidnapping;

(k) Especially aggravated kidnapping;

(l) Aggravated assault;

(m) Felony reckless endangerment; or

(n) Aggravated sexual battery; or

(ii) The adjudication of delinquency was for a violation of:

(a) Voluntary manslaughter, as defined in § 39-13-211;

(b) Criminally negligent homicide, as defined in § 39-13-212;

(c) Sexual battery by an authority figure, as defined in § 39-13-527;

(d) Statutory rape by an authority figure, as defined in § 39-13-532;

(e) Prohibited weapon, as defined in § 39-17-1302;

(f) Unlawful carrying or possession of a firearm, as defined in § 39-17-1307;

(g) Carrying weapons on school property, as defined in § 39-17-1309;

(h) Carrying weapons on public parks, playgrounds, civic centers, and other public recreational buildings and grounds, as defined in § 39-17-1311;

(i) Handgun possession, as defined in § 39-17-1319;

(j) Providing handguns to juveniles, as defined in § 39-17-1320; or

(k) Any violation of § 39-17-417 that constitutes a Class A or Class B felony; and

(iii) School attendance is a condition of probation, or if the child is to be placed in the custody of a state agency and is to be placed in school by a state agency or by a contractor of the state agency;

(C) The court may make a finding that the child's school shall be notified based on the circumstances surrounding the offense if the adjudication of delinquency is for an offense not listed in this subsection (a);

(D) The court shall then enter an order directing the youth service officer, probation officer, or the state agency, if the child has been committed to the custody of the state agency, to notify the school principal in writing of the nature of the offense and probation requirements, if any, related to school attendance, within five (5) days of the order or before the child resumes or begins school attendance, whichever occurs first. In individual cases when the court deems it appropriate, the court may also include in the order a requirement to notify county and municipal law enforcement agencies having jurisdiction over the school in which the child will be enrolled;

(E) When the principal of a school is notified, the principal of the child's school, or the principal's designee, shall convene a meeting to develop a plan within five (5) days of the notification. Reasonable notice shall be given of the date and time of the meeting. The child, the department of children's services if the child is in state custody, the child's parent/guardian/legal caretaker if not in state custody, and other appropriate parties identified by the child, the department of children's services or parent/guardian/legal caretaker shall be invited to the meeting. The plan shall set out a list of goals to provide the child an opportunity to succeed in school and provide for school safety, a schedule for completion of the goals and the personnel who will be responsible for working with the child to complete the goals;

(F) The information shall be shared only with the employees of the school having responsibility for classroom instruction of the child and the school counselor, social worker or psychologist who is involved in developing a plan for the child while in the school, and with the school resource officer, and any other person notified pursuant to this section. The information is otherwise confidential and shall not be shared by school personnel with any other person or agency, except as may otherwise be required by law. Notification in writing of the nature of the offense committed by the child and any probation requirements and the plan shall not become a part of the child's student record;

(G) In no event shall a child be delayed from attending school for more than five (5) school days from the date of notice;

(H) Notwithstanding any other state law to the contrary, the department of children's services shall develop a written policy consistent with federal law detailing the information to be shared by the department with the school for children in its legal custody when notification is required;

(I) Upon the subsequent enrollment of any such student in any other LEA, the parents or custodians of the student, and the administrator of any school having previously received the same or similar notice pursuant to this section, shall notify the school in the manner specified in § 49-6-3051;

(J) A violation of the confidentiality provisions of subdivision (a)(2)(F) is a Class C misdemeanor;

(K) (i) If the court does not place the child in state custody, but orders the child to complete an inpatient mental health treatment program at a hospital or treatment resource as defined in § 33-1-101, upon leaving that hospital or treatment resource, the principal of the child's school shall be notified and the principal of the child's school or the principal's designee shall convene a meeting to develop a transition plan within five (5) days of the notification. Reasonable notice shall be given of the date and time of the meeting. The child, child's parent/guardian/legal caretaker, other relevant service providers, and other appropriate parties identified by the child and parent/guardian/legal caretaker shall be invited to the meeting;

(ii) If an information release is executed in compliance with § 33-3-109 that provides the principal or other designated school personnel access to certain information concerning the child, the principal or other designated school personnel may work with the child's mental health provider to develop this plan. The transition plan shall set out a list of goals to provide the child an opportunity to succeed in school and provide for school safety, a schedule for completion of the goals and the personnel who will be responsible for working with the child to complete the goals. The information shall be shared only with employees of the school having responsibility for classroom instruction of the child, but the information is otherwise confidential and shall not be shared by school personnel with any other person or agency, except as may be otherwise required by law. The notification in writing of the nature of the offense committed by the child, any probation requirements, and the transition plan developed pursuant to this subdivision (a)(2)(K)(ii) shall not become a part of the child's student record;

(iii) In no event shall a child be delayed from attending school for more than five (5) school days;

(iv) A violation of the confidentiality provisions of subdivision (a)(2)(K)(ii) is a Class C misdemeanor;

(3) Placing the child in an institution, camp or other facility for delinquent children operated under the direction of the court or other local public authority;

(4) Subject to the restrictions of § 37-1-129(e), commit the child to the department of children's services, which commitment shall not extend past the child's nineteenth birthday;

(5) Assessing a fine not to exceed fifty dollars ($50.00) for each offense that constitutes a violation of a state law or municipal ordinance;

(6) Committing the child to the custody of the county department of children's services in those counties having such a department;

(7) (A) Ordering the child to perform community service work with such work being in compliance with federal and state child labor laws. For first-time delinquent acts involving alcohol or beer, in its order for community service work, the court may require the juvenile to spend a portion of such time in the emergency room of a hospital, only if, and to the extent, the hospital agrees with such action;

(B) No charitable organization, municipality, county or political subdivision thereof utilizing juveniles performing community service work pursuant to this chapter shall be liable for any injury sustained by the juvenile or other person, proximately caused by the juvenile, while the juvenile is performing a work project for such organization or governmental entity, if the organization or governmental entity exercised due care in the supervision of the juvenile;

(C) No charitable organization, municipality, county or political subdivision thereof, nor any employee or officer thereof, shall be liable to any person for any act of a juvenile while the juvenile is on a community work project for such organization or governmental entity, if the organization or governmental entity exercised due care in the supervision of the juvenile;

(D) No charitable organization, municipality, county or political subdivision thereof, nor any employee or officer thereof, shall be liable to any juvenile or the juvenile's family for death or injuries received, proximately caused by the juvenile, while the juvenile is on a community work project for such organization or governmental entity, if the organization or governmental entity exercised due care in the supervision of the juvenile;

(E) The authority and protection from liability provided by this section is supplemental and in addition to any other authority and protection provided by law; and

(8) (A) In lieu of committing a child to the custody of the department of children's services and subject to the requirements of subdivision (a)(8)(B), the court may order any of the following if the child is found to be a delinquent child:

(i) Assign a long-term mentor to such child; or

(ii) Require that the delinquent child or any of the child's family members receive counseling services from any counseling service provided through or approved by the juvenile court;

(B) An order may be issued under subdivision (a)(8)(A) only if the funding necessary to implement such order is appropriated by the legislative body of the county in which the court is located or is provided by grants from public or private sources.

(b) (1) If the child is found to be delinquent, the court shall determine if any monetary damages actually resulted from the child's delinquent conduct. Upon a determination that monetary damages resulted from such conduct, the court shall order the child to make restitution for such damages unless the court further determines that the specific circumstances of the individual case render such restitution, or a specified portion thereof, inappropriate.

(2) (A) IF restitution is ordered pursuant to this subsection (b) in those cases where the court has made a finding that:

(i) A specified amount is owed;

(ii) Such amount is ordered to be paid pursuant to a specific payment schedule; and

(iii) The total amount of such ordered restitution is not paid by the time the juvenile court no longer has jurisdiction over the child;

THEN, notwithstanding § 37-1-133(b) or any other law to the contrary, the recipient of such restitution may convert the unpaid balance of the restitution ordered by the court into a civil judgment in accordance with the procedure set out in this subsection (b). The payment of such civil judgment shall be at the same payment schedule as that as when the offender was a juvenile.

(B) Under such judgment, payments shall be continued to be made under the specific payment schedule ordered by the juvenile court until the judgment has been satisfied.

(3) The restitution recipient shall file a certified copy of the juvenile court's restitution order with any court having jurisdiction over the total amount of restitution ordered.

(4) Upon receipt of such a restitution order, the court shall take proof as to the amount of ordered restitution actually paid. If the court finds that the amount of restitution actually paid is less than the total amount of restitution ordered by the juvenile court, it shall enter a judgment in favor of the restitution recipient and against the offender for the amount of the unpaid balance of such restitution.

(5) A judgment entered pursuant to this subsection (b) shall remain in effect for a period of ten (10) years from the date of entry and shall be enforceable by the restitution recipient in the same manner and to the same extent as other civil judgments.

(c) (1) This subsection (c) shall apply to a juvenile who is adjudicated delinquent, but not committed to the custody of the department of children's services, for an act that if committed by an adult would be one (1) or more of the following offenses:

(A) First degree murder, as prohibited by § 39-13-202;

(B) Second degree murder, as prohibited by § 39-13-210;

(C) Voluntary manslaughter, as prohibited by § 39-13-211;

(D) Criminally negligent homicide, as prohibited by § 39-13-212;

(E) Rape, as prohibited by § 39-13-503;

(F) Aggravated rape, as prohibited by § 39-13-502;

(G) Rape of a child, as prohibited by § 39-13-522;

(H) Aggravated rape of a child, as prohibited by § 39-13-531;

(I) Aggravated robbery, as prohibited by § 39-13-402;

(J) Especially aggravated robbery, as prohibited by § 39-13-403;

(K) Kidnapping, as prohibited by § 39-13-303;

(L) Aggravated kidnapping, as prohibited by § 39-13-304;

(M) Especially aggravated kidnapping, as prohibited by § 39-13-305;

(N) Aggravated assault, as prohibited by § 39-13-102;

(O) Felony reckless endangerment, as prohibited by § 39-13-103;

(P) Sexual battery, as prohibited by § 39-13-505;

(Q) Aggravated sexual battery, as prohibited by § 39-13-504; or

(R) Any other Class A or Class B felony.

(2) If a court finds a juvenile to be delinquent as a result of an act listed in subdivision (c)(1), the court shall have broad discretion to issue orders and, in conjunction with representatives from the LEA, to change the educational assignment of the juvenile. The court shall involve representatives of the LEA, as necessary, to ascertain a proper educational assignment and the availability of secure educational facilities for the juvenile who, through actions of the court, is facing personal restrictions or being released with compulsory attendance in school as a condition of personal restriction or release. There shall be a presumption in favor of issuing a court order prohibiting the juvenile from attending the same educational placement as the victim.

(3) The court shall have discretion to determine how best to restrict future contact of the defendant with the victim while the victim is at school or in other public settings.

(4) When consulted by the court, the representatives of the LEA shall provide a list of alternatives to attendance at the school which is attended by the victim. This information shall include the availability of programs including another school assignment within the district, alternative school, virtual education, homebound instruction, adult education programs, and high school equivalency testing eligibility.

(5) The school resource officer shall be authorized to assist school officials in the enforcement of orders issued by the court and shall be made fully aware of the confidential nature of any order and the student's educational assignment.

(6) For a delinquent act that would be any offense not specifically enumerated in subdivision (c)(1), the court shall have the discretionary authority to enter orders that provide sanctions for the offense and, in consultation with school officials, limitations or conditions on attendance at school.



§ 37-1-132 - Unruly child -- Disposition.

(a) If the child is found to be an unruly child, the court may make such disposition as authorized by § 37-1-131(a)(1), (2), (5), or (7) that is best suited to such child's treatment. However, no child found to be an unruly child may be placed on probation under the supervision of the department, unless such child is found to also be a delinquent child or is found to have committed a violation of a valid court order as provided for in the Appendix to the Tennessee Rules of Juvenile Procedure. No county government may be required to increase local funding to implement this provision. The court has the additional dispositional alternative of ordering the department to provide non-custodial services to a child found to be unruly.

(b) (1) If the court finds that it is in the best interest of the child and the public that any unruly child be removed from the home of a parent, guardian or other legal custodian, the placement of the child shall be with the person, agency or facility that presents the least drastic or restrictive alternative.

(2) If the court desires to commit an unruly child to the custody of the department of children's services, it shall, prior to ordering commitment, refer such child to the department's juvenile-family crisis intervention program under § 37-1-168. The court may commit the child to the department after such juvenile-family crisis intervention program certifies to the court that there is no other less drastic measure than court intervention. Nothing in this subdivision (b)(2) shall preclude placing a child in protective service custody.

(3) A disposition under this section shall, in no event, result in the child's detention in shelter care, as defined in § 37-1-116, or other temporary placement, without provision of necessary services consistent with the child's assessments or evaluations, in excess of thirty (30) days after entry of the court's order.

(c) (1) When the department determines that a child who has been committed to the department under this section is ready to return home, the department shall notify the court in writing of its intention to place the child at home on a trial home visit. If the court objects to the trial home visit, it must notify the department of its objection in writing or set a hearing within fifteen (15) days of the date of the notice with such hearing being held at the earliest possible date. If a hearing is not set nor a written objection received within fifteen (15) days of the date of the notice, the department may place the child on a trial home visit. The notice shall include the provision that the department's legal custody of the child shall terminate in thirty (30) days.

(2) If during the thirty-day period the department determines that the trial home visit is not in the child's best interest and removes the child on an emergency basis or seeks to remove the child on a non-emergency basis, the department shall file a motion for review by the court of the trial home visit and shall provide notice to the parent(s), guardian or other custodian. The court shall hold a hearing on such motion within three (3) days of an emergency removal and shall set a hearing within fifteen (15) days to be held at the earliest possible date if the motion seeks the court's permission to make a non-emergency removal.

(3) During the thirty-day trial home visit, the court may periodically review the child's status and may make any orders that the best interest of the child may require.



§ 37-1-133 - Order of adjudication -- Noncriminal.

(a) An order of disposition or other adjudication in a proceeding under this part is not a conviction of crime and does not impose any civil disability ordinarily resulting from a conviction or operate to disqualify the child in any state service or civil service application or appointment. A child shall not be committed or transferred to a penal institution or other facility used primarily for the execution of sentences of persons convicted of a crime, except as provided in § 37-1-134.

(b) The disposition of a child and evidence adduced in a hearing in juvenile court may not be used against such child in any proceeding in any court other than a juvenile court, whether before or after reaching majority, except in dispositional proceedings after conviction of a felony for the purposes of a pre-sentence investigation and report.

(c) A child found to be delinquent shall be exempt from the operation of laws applicable to infamous crimes, and such child shall not be rendered infamous by the judgment of the juvenile court in which such child is tried.



§ 37-1-134 - Transfer from juvenile court.

(a) After a petition has been filed alleging delinquency based on conduct that is designated a crime or public offense under the laws, including local ordinances, of this state, the court, before hearing the petition on the merits, may transfer the child to the sheriff of the county to be held according to law and to be dealt with as an adult in the criminal court of competent jurisdiction. The disposition of the child shall be as if the child were an adult if:

(1) The child was sixteen (16) years or more of age at the time of the alleged conduct, or the child was less than sixteen (16) years of age if such child was charged with the offense of first degree murder, second degree murder, rape, aggravated rape, rape of a child, aggravated rape of a child, aggravated robbery, especially aggravated robbery, kidnapping, aggravated kidnapping or especially aggravated kidnapping or an attempt to commit any such offenses. The district attorney general may not seek, nor may any child transferred under this section receive, a sentence of death for the offense for which the child was transferred;

(2) A hearing on whether the transfer should be made is held in conformity with §§ 37-1-124, 37-1-126 and 37-1-127;

(3) Reasonable notice in writing of the time, place and purpose of the hearing is given to the child and the child's parents, guardian or other custodian at least three (3) days prior to the hearing; and

(4) The court finds that there are reasonable grounds to believe that:

(A) The child committed the delinquent act as alleged;

(B) The child is not committable to an institution for the developmentally disabled or mentally ill; and

(C) The interests of the community require that the child be put under legal restraint or discipline.

(b) In making the determination required by subsection (a), the court shall consider, among other matters:

(1) The extent and nature of the child's prior delinquency records;

(2) The nature of past treatment efforts and the nature of the child's response thereto;

(3) Whether the offense was against person or property, with greater weight in favor of transfer given to offenses against the person;

(4) Whether the offense was committed in an aggressive and premeditated manner;

(5) The possible rehabilitation of the child by use of procedures, services and facilities currently available to the court in this state; and

(6) Whether the child's conduct would be a criminal gang offense, as defined in § 40-35-121, if committed by an adult.

(c) The transfer pursuant to subsection (a) terminates jurisdiction of the juvenile court with respect to any and all delinquent acts with which the child may then or thereafter be charged, and the child shall thereafter be dealt with as an adult as to all pending and subsequent criminal charges; provided, that if a child transferred pursuant to this section is acquitted in criminal court on the charge or charges resulting in such transfer, or if such charge or charges are dismissed in such court, this subsection (c) shall not apply and the juvenile court shall retain jurisdiction over such child. If a child is in the legal custody of the department at the time of transfer, such custody shall terminate at the transfer hearing, except that if a child is already committed to the department, the court may determine if it is in the best interest of the child to remain in the legal custody of the department until conviction occurs. In any case, legal custody by the department shall terminate upon any conviction in adult criminal court. If there is no conviction and charges so transferred are dismissed or acquittal occurs, the presiding trial judge shall notify the transferring juvenile court judge of such dismissal or acquittal so that the juvenile court may at its discretion set a hearing to ascertain status of the child as to the department's custody.

(d) If a person eighteen (18) years of age or older is to be charged with an offense that was alleged to have been committed prior to such person's eighteenth birthday, the petition shall be brought in the juvenile court that would have had jurisdiction at the time of the offense. The juvenile court shall either adjudicate the case under its continuing jurisdiction authority under § 37-1-102(b)(4)(B) and (C) or undertake transfer proceedings consistent with this section.

(e) No child, either before or after reaching eighteen (18) years of age, shall be prosecuted for an offense previously committed unless the case has been transferred as provided in subsection (a).

(f) (1) Statements made by the child at the juvenile court hearing under this section are not admissible against the child, over objection, in the criminal proceedings following the transfer.

(2) In any county in which, on July 1, 1996, the general sessions court or juvenile court makes audio recordings, the court shall make or cause to be made an audio recording of each transfer hearing conducted pursuant to this section. Such recording shall include all proceedings in open court and such other proceedings as the judge may direct and shall be preserved as a part of the record of the hearing. The juvenile who is the subject of the hearing may, at the juvenile's own expense, transcribe the recording of the hearing and a transcript so prepared may be used for the purpose of an appeal as provided by law. In all other counties, transfer hearings shall be recorded using the procedure provided in title 40, chapter 14, part 3.

(g) If the case is not transferred, the judge who conducted the hearing shall not over objection of an interested party preside at the hearing on the petition. If the case is transferred to a court of which the judge who conducted the hearing is also the judge, the judge likewise is disqualified from presiding in the prosecution.

(h) After a child has been sentenced to an adult institution, the department of correction may file a petition requesting the committing court to allow the department to transfer the defendant to an institution for juvenile delinquents administered by the department of children's services. Upon the approval by such court, the defendant may be transferred by the department of correction to a child-caring institution to be held until the defendant's eighteenth birthday. At the defendant's eighteenth birthday, the defendant may be transferred to an adult institution if there is time remaining on the defendant's term. If the term expires prior to the eighteenth birthday, the defendant shall be released. Any child sentenced by a committing court pursuant to this section shall, for the purpose of parole, be treated as if such child were an adult. The provisions of this section relative to housing of juveniles who have obtained the age of eighteen (18) shall not be affected by subsections (i), (j) and (k).

(i) When a child transferred under this section is detained, the juvenile court may, in its discretion, order confinement in a local juvenile detention facility, or a juvenile detention facility with which it contracts or an adult detention facility separate and removed from adult detainees. The court having adult criminal jurisdiction may thereafter order detention in an adult detention facility separate and removed from adult detainees; provided, however, that during the period while such child is detained separately from adult detainees, such child shall otherwise abide by the same regulations and policies governing conditions of imprisonment that apply to adult detainees who are charged with similar offenses. Similar regulations and policies governing educational opportunities for adults shall be implemented for a child so detained, but such regulations and policies shall in no way affect or alter the manner in which a local education agency is required to provide educational services to a child under the federal Individuals with Disabilities Education Act, compiled in 20 U.S.C. § 1471 et seq.

(j) Any person, who was transferred under this section and who was less than sixteen (16) years of age at the time of the offense and who is subsequently convicted and committed, shall be housed in a juvenile correctional facility until such person reaches sixteen (16) years of age, at which time such person may be transferred upon the order of the committing court to an adult facility. Any person committed to an adult facility under this section shall be housed separate and removed from adult inmates. In exercising the commissioner's discretion under § 41-1-403 to determine the institutional location of any such person, the commissioner of correction shall take into consideration the proximity of the institution to the person's home. However, during any period while such person is confined separately from adult inmates within such regional facility, such person shall otherwise abide by the same regulations and policies governing conditions of imprisonment that apply to adult inmates who are confined for similar offenses. Similar regulations and policies governing educational opportunities for adults shall be implemented for a child so detained, but such regulations and policies shall in no way affect or alter the manner in which a local education agency is required to provide educational services to a child under the federal Individuals with Disabilities Education Act, compiled in 20 U.S.C. § 1471 et seq.

(k) Any person who is transferred under this section and who was sixteen (16) years of age or older at the time of the offense and is subsequently convicted and committed shall be housed in a juvenile correctional facility unless the committing court orders commitment to an adult facility. Any person committed to an adult facility under this section shall be housed, separate and removed from adult inmates. In exercising the commissioner's discretion under § 41-1-403 to determine the institutional location of any such person, the commissioner of correction shall take into consideration the proximity of the institution to the person's home. However, during any period while such person is confined separately from adult inmates within such regional facility, such person shall otherwise abide by the same regulations and policies governing conditions of imprisonment that apply to adult inmates who are confined for similar offenses. Similar regulations and policies governing educational opportunities for adults shall be implemented for a child so detained, but such regulations and policies shall in no way affect or alter the manner in which a local education agency is required to provide educational services to a child under the federal Individuals with Disabilities Education Act, compiled in 20 U.S.C. § 1471 et seq.



§ 37-1-135 - Mentally ill or developmentally disabled child -- Disposition.

If, at a dispositional hearing or at a hearing to transfer a child under § 37-1-134, there is reason to believe the child may be suffering from mental illness or is developmentally disabled, the court may proceed under § 37-1-128(d).



§ 37-1-137 - Commitment of delinquent children to the department of children's services.

(a) (1) (A) An order of the juvenile court committing a delinquent child to the custody of the department of children's services shall be for an indefinite time.

(B) If a juvenile offender is tried and adjudicated delinquent in juvenile court for the offense of first degree murder, second degree murder, aggravated rape, rape of a child, aggravated sexual battery, especially aggravated kidnapping, aggravated robbery, especially aggravated robbery, aggravated arson, attempt to commit first degree murder, or violations of § 39-17-417(b), (i) or (j), or has been previously adjudicated delinquent in three (3) felony offenses arising out of separate criminal episodes at least one (1) of which has resulted in institutional commitment to the department of children's services, or is within six (6) months of the child's eighteenth birthday at the time of the adjudication of the child's delinquency, the commitment may be for a determinate period of time but in no event shall the length of the commitment be greater than the sentence for the adult convicted of the same crime, nor shall such commitment extend past the offender's nineteenth birthday. Commitment under this section shall not exceed the sentences provided for by the Tennessee Criminal Sentencing Reform Act of 1989, compiled in title 40, chapter 35, and in no event shall a juvenile offender be sentenced to Range II or Range III.

(2) However, no child shall be committed to such department when the court deems it in the best interest of the child without a pre-commitment report including, but not limited to:

(A) Educational status;

(B) Family background information;

(C) Employment background;

(D) Physical examination and report; and

(E) Psychological report (if possible).

(3) Such report shall be prepared by the probation officer assigned to the juvenile to be committed.

(4) Notwithstanding subdivisions (a)(2) and (3), the information in a pre-commitment report shall be provided only when presently available and shall not be provided at an additional cost to the department.

(5) The department may place the child in a suitable state institution, foster home or group home, or the department may purchase services from any agency, public or private, that is authorized by law to receive or provide care or services for children.

(6) The commissioner, in consultation with the executive committee of the Tennessee council of juvenile and family court judges, shall promulgate rules and regulations relative to commitment criteria for the incarceration of juvenile offenders in facilities operated or managed by the department. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The commissioner shall prescribe procedures whereby the child's treatment, rehabilitation and progress shall be reviewed quarterly and a recommendation for or against home placement or discharge shall be made to the commissioner or the commissioner's designee at least semiannually.

(c) (1) (A) The commissioner or the commissioner's designee, with the assent of the committing court, may make a home placement of a child under the continuing supervision of the department.

(B) Notification of a home placement of a child shall be made in writing to the committing court at least fifteen (15) days prior to the proposed date of such placement. Unless the committing court makes an objection in writing to the commissioner or the commissioner's designee or sets a hearing within the fifteen-day period with such hearing to be held at the earliest possible date, the court shall be considered to have assented to the home placement and the child shall immediately be released to home placement supervision.

(C) The first thirty (30) days after the child's return to home placement supervision shall be a trial home pass with the department retaining legal custody of the child. If the child successfully completes the trial home pass, at the end of the thirty-day trial home pass the child shall automatically continue on home placement supervision status, unless the court has ordered that supervision status is not necessary, and the department's legal custody of the child shall terminate. Such home placement supervision by the department shall continue until the court orders a discharge of such supervision under subdivision (g)(1).

(D) If the committing court objects to the home placement supervision, such objections shall be made in writing to the commissioner or the commissioner's designee setting forth the reasons for such objections. A valid ground for such objection shall include, but not be limited to, consideration of the nature of the offense committed by the juvenile. No juvenile shall be released on home placement supervision if the committing court objects in the prescribed written manner. Upon receiving the objection from the committing court, the commissioner or the commissioner's designee shall review the child's file and consult with the committing judge regarding such denial in the form of a hearing set by either the court or by motion of the department or any attorney for the child.

(E) If no agreement is reached between the department and the committing judge, then the commissioner or the commissioner's designee shall request a hearing on the proposed placement by a three- judge panel to be appointed by the executive committee of the Tennessee council of juvenile and family court judges. Such three-judge panel shall not include the committing judge. The panel will hear and resolve the controversy within thirty (30) days of receipt of the commissioner's or the commissioner's designee's request for a hearing by the executive secretary of the council and the decision of the panel shall be final.

(2) In the event the juvenile offender is a person described in subdivision (a)(1)(B) and is given a determinate commitment, and the commissioner or the commissioner's designee is of the opinion that the juvenile offender is a fit subject to return to home placement prior to the achievement of committal reduction credits as set out in subsection (h), the commissioner or the commissioner's designee shall request a hearing before the judge of the juvenile court in which the original commitment occurred. The request shall state the reasons for recommending the early release placement and shall make specific recommendations as to where the child will be placed. A copy of the request for a hearing shall be supplied to the district attorney general. If, on review of the record, the court is of the opinion that the request is well taken and the district attorney general has no objection, the judge may order the early release placement without a hearing. Otherwise, the court shall schedule a hearing within fifteen (15) days of the receipt of the request for hearing. At the hearing, the department, the juvenile offender, and the state shall be given an opportunity to be heard in support of or in opposition to the proposed early release placement and all of the parties may subpoena witnesses to testify on any issue raised by the proposed placement. The court may make such orders pertaining to such placement as the court determines are justified under the proof produced at the hearing for such early release placement. The court's decision may be appealed under § 37-1-302.

(d) (1) If the designee of the department supervising a delinquent child on home placement supervision has reasonable cause to believe that such child has violated the conditions of home placement supervision in an important respect after the trial home pass has ended, the designee may file a petition alleging a violation of home placement supervision. Notwithstanding any other law to the contrary, the court may require that the child be placed in detention pending adjudication of the petition. The department is prohibited from taking the child into custody until the court finds that the child has violated conditions of the home placement supervision and the court terminates the home placement supervision. Nothing in this subdivision (d)(1) shall prevent the transfer of a juvenile under § 37-1-134.

(2) No such court permission is required during the trial home pass and the department is authorized to remove the child from the home at its discretion, except that a notice of such removal and disruption of the trial home pass shall be filed with the court within ten (10) days as a violation allegation or other appropriate petition or motion and the legal custody of the department is not terminated. A review hearing on such action shall be held within thirty (30) days of such filing. Nothing in this subdivision (d)(2) shall prevent the transfer of a juvenile under § 37-1-134.

(e) The juvenile court that committed the delinquent child to the department retains jurisdiction to determine allegations of violation of home placement. Such court shall schedule a hearing within seven (7) days of the time the child is placed in detention and cause written notice to be served on the child, the child's parent(s), guardian or other custodian, and the department's designee a reasonable time before the hearing. The written notice shall contain a copy of the petition and any other written report or statement detailing the violation or violations as well as the time, place and purpose of the hearing. At the hearing, the court shall allow the child to be heard in person and to present witnesses or documentary evidence. The child shall also have the right to confront and cross-examine witnesses.

(f) If the court finds that no violation has occurred, the child shall be allowed to resume the former conditions of home placement. If the court finds that:

(1) A violation occurred; and

(2) The violation was serious enough to justify termination, it shall order that the child be re-committed to the department. Such order shall contain the reasons relied on for terminating the home placement. Upon such termination, the child may be placed as the commissioner or the commissioner's designee may direct. The child may appeal the disposition of the court as provided in § 37-1-159.

(g) (1) The commissioner or the commissioner's designee may discharge a child placed on state probation pursuant to § 37-1-131(a)(2)(A) or under home placement supervision status by the department after legal custody ends pursuant to subdivision (c)(1)(C) and thereby terminate supervision of the child by the department. Notification of discharge of a child shall be made in writing to the committing court at least fifteen (15) days prior to the proposed discharge. Unless the committing court makes an objection in writing to the commissioner or the commissioner's designee or sets a hearing within the fifteen-day period with such hearing to be held at the earliest possible date, the court shall be considered to have assented to the discharge from home placement supervision status of the department or from state probation, and such supervision by the department shall terminate.

(2) Upon receiving the written objection from the committing court, the commissioner or the commissioner's designee shall review the child's file and within fifteen (15) days of receipt of such objection may file a motion for a hearing. The court shall hold such hearing within thirty (30) days of the motion filing. A written decision will be rendered within ten (10) days of that hearing. If the department does not concur with the hearing decision, it shall notify the executive committee of the Tennessee council of juvenile and family court judges which shall appoint a panel of three (3) juvenile or family court judges to review the commissioner's final decision. Such three-judge panel will hear and resolve, by a majority vote, the controversy within thirty (30) days of the filing of the commissioner's request. The committing judge shall not be a member of the three-judge panel. The determination of the three-judge panel shall be final.

(3) In the event the juvenile offender is a person described in subdivision (a)(1)(B) and is given a determinate commitment, and the commissioner or the commissioner's designee is of the opinion that the juvenile offender is a fit subject for discharge, the commissioner or the commissioner's designee shall request a hearing before the judge of the juvenile court in which the original commitment occurred. The request shall state the reasons for recommending the discharge and shall make specific recommendations as to where the child will be placed. A copy of the request for a hearing shall be supplied to the district attorney general. If, on review of the record, the court is of the opinion that the request is well taken and the district attorney general has no objection, the judge may order the placement without a hearing. Otherwise, the court shall schedule a hearing within fifteen (15) days of the receipt of the request for hearing. At the hearing, the department, the juvenile offender and the state shall be given an opportunity to be heard in support of or in opposition to the proposed discharge and all of the parties may subpoena witnesses to testify on any issue raised by the proposed discharge. The court may make such orders pertaining to the continued commitment or discharge as the court determines are justified under the proof produced at the hearing. The court's decision shall be appealable under the provisions of § 37-1-302.

(h) (1) Any juvenile offender who is given a determinate commitment shall be eligible to receive time credits toward the determinate sentence imposed. Such time credits shall be awarded for good institutional behavior or satisfactory performance, or both, within institutional programs. Notwithstanding any other law to the contrary, awarded time credits shall operate to reduce the time a juvenile offender must serve in the department on the determinate sentence.

(2) Each juvenile offender who exhibits good institutional behavior or exhibits satisfactory performance, or both, within a program may be awarded time credits toward the sentence imposed, varying between one (1) day and sixteen (16) days for each month served, with not more than eight (8) days for each month served for good institutional behavior and not more than eight (8) days for each month served for satisfactory program performance in accordance with criteria established by the department. No juvenile offender shall have the right to any such time credits nor shall any juvenile offender have the right to participate in any particular program and may be transferred from one (1) program to another without cause.

(3) Such sentence credits shall not be earned or credited automatically, but rather shall be awarded on a monthly basis to a juvenile offender at the discretion of the responsible superintendent in accordance with the criteria established by the department, and only after receipt by the superintendent of written documentation evidencing the juvenile offender's good institutional behavior or satisfactory program performance, or both.

(4) Such sentence credits may not be awarded for a period of less than one (1) calendar month or for any month in which a juvenile offender commits a major violation of which such juvenile offender is found guilty. No sentence credits for good institutional behavior may be awarded for any month in which a juvenile offender commits any disciplinary violation of which such juvenile offender is found guilty.

(5) A juvenile offender may be deprived of those sentence credits previously awarded pursuant to this subsection (h) only for the commission of any major infraction designated by the department as a major violation, or refusal to participate in a program.

(6) All determinately sentenced juvenile offenders, including those juveniles who are currently serving their sentences, are eligible for the sentence reduction credits authorized by this subsection (h). However, sentence reduction credits authorized by this subsection (h) may be awarded only for conduct or performance, or both, from and after July 1, 1987.



§ 37-1-138 - Liability for expenses of returning juvenile to custody of department of children's services.

(a) The parent or other person who is the physical custodian of a juvenile shall reimburse the state for any expenses incurred by the state in returning such juvenile to the department if:

(1) The juvenile is in the legal custody of the department of children's services;

(2) The juvenile has been temporarily released for a definite period of time to the physical custody of such parent or custodian; and

(3) The juvenile has not returned to the physical custody of the department at the time designated for such return in the temporary release.

(b) The department shall notify the parent or other custodian of this liability prior to release of such juvenile.

(c) The department has the authority to initiate an appropriate civil action in order to collect any proceeds to which it is entitled under the provisions of subsection (a). For any judgment rendered in the state's favor, execution shall issue as provided by law.



§ 37-1-139 - Modification or vacation of orders.

(a) Except as provided in § 36-1-113(q), an order of the court shall be set aside if it appears that:

(1) It was obtained by fraud or mistake sufficient to satisfy the legal requirements in any other civil action;

(2) The court lacked jurisdiction over a necessary party or of the subject matter; or

(3) Newly discovered evidence so requires.

(b) Except for an order terminating parental rights or an order of dismissal, an order of the court may also be changed, modified or vacated upon a finding of changed circumstances and that the change, modification or vacation is in the best interest of the child. An order granting probation to a child found to be delinquent or unruly may be revoked on the ground that the conditions of probation have not been observed.

(c) Pursuant to Rule 22 of the Tennessee Rules of Juvenile Procedure, in no event shall modification of an agreed order result in a child being placed into the custody of the department of children's services without the appropriate petition having been filed with the clerk of the court alleging the child to be dependent, neglected, abused, unruly, or delinquent. This subsection (c) shall not be construed as eliminating the judicial findings required for children in state custody by §§ 37-1-166 and 37-2-409 or as otherwise required by case law and federal regulations.

(d) Any party to the proceeding, the probation officer or other person having supervision or legal custody of or an interest in the child may petition the court for the relief provided in this section. The petition shall set forth in concise language the grounds upon which the relief is requested.

(e) After the petition is filed, the court shall fix a time for hearing and cause notice to be served as a summons is served under § 37-1-123 on the parties to the proceeding or affected by the relief sought. After the hearing, which may be informal, the court shall deny or grant relief as the evidence warrants.



§ 37-1-140 - Legal custodian -- Duties.

(a) A custodian to whom legal custody has been given by the court under this part has the right to the physical custody of the child, the right to determine the nature of the care and treatment of the child, including ordinary medical care and the right and duty to provide for the care, protection, training and education, and the physical, mental and moral welfare of the child, subject to the conditions and limitations of the order and to the remaining rights and duties of the child's parents or guardian. A custodian is also responsible for providing notices as required in § 49-6-3051, to the principal of the school in which the child is enrolled.

(b) As an alternative to a parent or guardian transferring legal custody pursuant to this section or as otherwise provided by law, a parent or guardian may temporarily provide for the care of a child by executing a power of attorney for care of a minor child, pursuant to the Power of Attorney for Care of a Minor Child Act, compiled in title 34, chapter 6, part 3.



§ 37-1-141 - Residence change -- Transfer of jurisdiction to another state.

(a) If the court finds that a child who has been adjudged to have committed a delinquent act or to be unruly or dependent or neglected is or is about to become a resident of another state, the court may defer a hearing on need for the treatment or rehabilitation and disposition and request, by any appropriate means, the juvenile court of the county of the child's residence or prospective residence to accept jurisdiction of the child.

(b) If the child becomes a resident of another state while on probation or under protective supervision under order of a juvenile court of this state, the court may request the juvenile court of the county of the state in which the child has become a resident to accept jurisdiction of the child and to continue the child's probation or protective supervision.

(c) Upon receipt and filing of an acceptance, the court of this state shall transfer custody of the child to the accepting court and cause the child to be delivered to the person designated by that court to receive the child's custody. It also shall provide that court with certified copies of the order adjudging the child to be a delinquent, unruly or dependent or neglected child, of the order of transfer, and, if the child is on probation or under protective supervision under order of the court, of the order of disposition. It also shall provide that court with a statement of the facts found by the court of this state and any recommendations and other information it considers of assistance to the accepting court in making a disposition of the case or in supervising the child on probation or otherwise.

(d) Upon compliance with subsection (c), the jurisdiction of the court of this state over the child is terminated.



§ 37-1-142 - Nonresident child -- Transfer from another state.

(a) If a juvenile court of another state requests a juvenile court of this state to accept jurisdiction of a child found by the requesting court to have committed a delinquent act or to be an unruly or dependent or neglected child, and the court of this state finds, after investigation that the child is, or is about to become, a resident of the county in which the court presides, it shall promptly and not later than fourteen (14) days after receiving the request issue its acceptance in writing to the requesting court and direct its probation officer or other person designated by it to take physical custody of the child from the requesting court, and bring the child before the court of this state or make other appropriate provisions for the child's appearance before the court.

(b) Upon the filing of certified copies of the orders of the requesting court:

(1) Determining that the child committed a delinquent act or is an unruly or dependent or neglected child; and

(2) Committing the child to the jurisdiction of the juvenile court of this state, the court of this state shall immediately fix a time for a hearing on the need for treatment or rehabilitation and disposition of the child or on the continuance of any probation or protective supervision.

(c) The hearing and notice thereof and all subsequent proceedings are governed by this part. The court may make any order of disposition permitted by the facts and this part. The orders of the requesting court are conclusive that the child committed the delinquent act or is an unruly or dependent or neglected child and of the facts found by the court in making the orders, subject only to § 37-1-139. If the requesting court has made an order placing the child on probation or under protective supervision, a like order shall be entered by the court of this state. The court may modify or vacate the order in accordance with § 37-1-139.



§ 37-1-143 - Out-of-state custody and supervision.

Subject to the provisions of this part governing dispositions and to the extent that funds of the county are available, the court may place a child in the custody of a suitable person in another state. On obtaining the written consent of a juvenile court of another state, the court of this state may order that the child be placed under the supervision of a probation officer or other appropriate person designated by the accepting court. One (1) certified copy of the order shall be sent to the accepting court and another filed with the clerk of the county of the requesting court of this state.



§ 37-1-144 - Supervision under out-of-state order.

(a) Upon receiving a request of a juvenile court of another state to provide supervision of a child under the jurisdiction of that court, a court of this state may issue its written acceptance to the requesting court and designate its probation or other appropriate officer who is to provide supervision, stating the probable cost per day therefor.

(b) Upon the receipt and filing of a certified copy of the order of the requesting court placing the child under the supervision of the officer so designated, the officer shall arrange for the reception of the child from the requesting court, provide supervision pursuant to the order and to this part, and report thereon from time to time together with any recommendations the officer may have to the requesting court.

(c) The court of this state may terminate supervision at any time by notifying the requesting court. In that case, or if the supervision is terminated by the requesting court, the probation officer supervising the child shall return the child to a representative of the requesting court authorized to receive the child.



§ 37-1-145 - Out-of-state probation officers -- Powers.

If a child has been placed on probation or protective supervision by a juvenile court of another state and the child is in this state with or without the permission of that court, the probation officer of that court or other person designated by that court to supervise or take custody of the child has all the powers and privileges in this state with respect to the child as given by this part to like officers or persons of this state, including the right of visitation, counseling, control and direction, taking into custody and returning to that state.



§ 37-1-146 - Juvenile traffic offenders.

(a) All cases of alleged traffic violations by children coming within this part shall be heard and disposed of upon a traffic ticket or citation signed by a law enforcement officer that describes in general terms the nature of the violation. Such cases may be disposed of nonjudicially under the supervision of the judge; in any case, however, the child or the child's parents may request and shall be granted a hearing before the judge.

(b) If the court finds that the child violated a traffic law or ordinance, the court may decree the child to be a traffic violator, and, in addition to any disposition provided for in this part for the disposition of a delinquent or unruly child, the judge may make one (1) or any combination of the following decisions:

(1) Suspend and hold the child's driver license for a specified or indefinite time;

(2) Limit the child's driving privileges as an order of the court;

(3) Order the child to attend traffic school, if available, or to receive driving instructions; or

(4) Impose a fine of not more than fifty dollars ($50.00).

(c) In any case or class of cases the judge of any juvenile court may waive jurisdiction of traffic violators who are sixteen (16) years of age or older, and such cases shall be heard by the court or courts having jurisdiction of adult traffic violations, or the child may pay the stipulated fine to a traffic bureau.



§ 37-1-147 - Termination of parental rights.

(a) The juvenile court shall be authorized to terminate the rights of a parent or guardian to a child upon the grounds and pursuant to the procedures set forth in title 36, chapter 1, part 1.

(b) Upon entering an order to terminate parental or guardian rights to a child, the court shall award guardianship or partial guardianship of the child as provided in the relevant provisions of title 36, chapter 1, part 1.

(c) The effect of the court's order terminating parental or guardian rights shall be as provided in § 36-1-113.



§ 37-1-149 - Guardian ad litem -- Special advocate -- Appointment.

(a) (1) The court at any stage of a proceeding under this part, on application of a party or on its own motion, shall appoint a guardian ad litem for a child who is a party to the proceeding if such child has no parent, guardian or custodian appearing on such child's behalf or such parent's, guardian's or custodian's interests conflict with the child's or in any other case in which the interests of the child require a guardian. The court, in any proceeding under this part resulting from a report of harm or an investigation report under §§ 37-1-401 -- 37-1-411, shall appoint a guardian ad litem for the child who was the subject of the report. A party to the proceeding or the party's employee or representative shall not be appointed.

(2) Any guardian ad litem appointed by the court shall receive training appropriate to that role prior to such appointment. Such training shall include, but is not limited to, training in early childhood, child and adolescent development provided by a qualified professional.

(b) (1) The court may also appoint a nonlawyer special advocate trained in accordance with that role and in accordance with the standards of the Tennessee Court Appointed Special Advocates Association (CASA) to act in the best interest of a child before, during and after court proceedings.

(2) The court-appointed special advocate shall conduct such investigation and make such reports and recommendations pertaining to the welfare of a child as the court may order or direct.

(3) Any guardian ad litem or special advocate so appointed by the court shall be presumed to be acting in good faith and in so doing shall be immune from any liability that might otherwise be incurred while acting within the scope of such appointment.



§ 37-1-150 - Cost and expense for care of child.

(a) The following expenses may be a charge upon the funds of the county upon certification thereof by the court:

(1) The cost of medical and other examinations and treatment of a child that is ordered by the court. The cost of outpatient mental health evaluations under § 37-1-128(e)(1) shall be the responsibility of the state;

(2) Reasonable compensation for services and related expenses of counsel appointed by the court for a party; provided, however, that in the case of indigent persons appointed counsel pursuant to § 37-1-126, the state, through the administrative office of the courts, shall pay such compensation. The supreme court shall prescribe by rule the nature of the expense for which compensation may be allowed hereunder, and such limitations and conditions for such compensation as it deems appropriate, subject to this subdivision (a)(2). Such rules shall specify the form and content of applications for compensation under this subdivision (a)(2). The court may adopt such other rules related to this subdivision (a)(2) as it deems appropriate in the public interest;

(3) Reasonable compensation for a guardian ad litem, except that in the case of indigent persons, the state, through the administrative office of the courts, shall pay for the guardian ad litem required by § 37-1-149 for proceedings alleging a child to be dependent and neglected or abused. The supreme court shall prescribe by rule the nature of the expense for which compensation may be allowed hereunder, and such limitations and conditions for such compensation as it deems appropriate, subject to the provisions of this subdivision (a)(3). Such rules shall specify the form and content of applications for compensation under this subdivision (a)(3). The court may adopt such other rules related to this subdivision (a)(3) as it deems appropriate in the public interest;

(4) The cost of any preadjudicatory placement of a child pursuant to §§ 37-1-114 and 37-1-116, including necessary transportation of the child to such placement. A child alleged to be in violation of the conditions of home placement or charged with the commission of an offense that would be a felony if committed by an adult and eligible for secure detention as provided by § 37-1-114(c) who is taken into custody in a county that does not operate a secure juvenile detention facility may, with the approval of the court having jurisdiction in the matter, be transported to and from the nearest such facility in this state; the cost of such transportation and placement shall be paid by the state subject to appropriations to the commission on children and youth for juvenile court services. Payment may also be made from available federal funding;

(5) The expense of service of summons, notices, subpoenas, travel expense of witnesses, except as provided in subsection (b), transportation of the child, and other like expenses incurred in the proceedings under this part; and

(6) The reasonable cost of secretarial services for the court in performing its duties as a juvenile court.

(b) (1) The cost of transporting a child who has been committed to a state correctional institution on an offense that would be a felony if committed by an adult shall be paid by the state. The cost of transportation of a child for mental health examination or evaluation when the examination or evaluation has been ordered by the juvenile court judge for a child charged with commission of an offense that would be a felony if committed by an adult shall be paid by the county.

(2) The cost of an inpatient mental health examination or evaluation ordered by the juvenile court judge for a child charged with commission of an offense that would be a felony if committed by an adult, and the cost incidental to the examination or evaluation, shall be paid by the city or county.

(c) The cost of transporting a child from another state for an offense that would be a felony if the child were an adult shall be paid by the state; otherwise, the city or county will bear the cost.

(d) (1) If, after due notice to the parents, legal custodians or guardians, and after affording them an opportunity to be heard, the court finds that they are financially able to pay all or part of the costs and expenses stated in subdivisions (a)(1)-(5), the court may order them to pay the same and prescribe the manner of payment. Unless otherwise ordered, payment shall be made to the clerk of the juvenile court for remittance to the person to whom compensation is due or, if the costs and expenses have been paid by the county, to the appropriate officer of the county.

(2) If, after due notice to the parents, legal custodians or guardians, and after affording them an opportunity to be heard, the court finds that they are financially able to pay all or part of the costs and expenses of the mental evaluation or examination of the child, which have been paid by the city or county pursuant to subsection (b), the court may order them to pay the costs and prescribe the manner of payment. Unless otherwise ordered, payment shall be made to the clerk of the juvenile court for remittance to the person to whom compensation is due; or if the costs and expenses have been paid by the state, to the appropriate officer of the state.

(e) (1) Attorneys appointed hereunder, other than public defenders, are entitled to reasonable compensation for their services, both prior to and at the hearing of the cause, and are entitled to reimbursement for their reasonable and necessary expenses in accordance with the rules of the supreme court.

(2) Each attorney seeking reimbursement or compensation hereunder shall file an application with the juvenile court, stating in detail the nature and amount of the expenses claimed, supporting such claim with receipts showing payment thereof and stating the nature and extent of the attorney's services, including those in connection with any preliminary hearing.

(f) Costs for proceedings under this title or the costs of the care or treatment of any child that is ordered by the court shall be paid by the state only when specifically authorized by this title or other provisions of law.

(g) (1) In proceedings where the child is determined to be indigent pursuant to § 37-1-126 and the court appoints counsel or a guardian ad litem to represent the child, but finds the child, the child's parents, legal custodians or guardians are financially able to defray a portion or all of the cost of the child's representation the court shall enter an order directing the child, child's parents or legal custodians or guardians to pay into the registry of the clerk of the court any sum that the court determines the child, child's parents or legal custodians or guardians is able to pay.

(2) In proceedings where an adult is determined to be indigent pursuant to § 37-1-126 and the court appoints counsel to represent the adult and finds the adult financially able to defray a portion or all of the cost of the adult's representation, the court shall enter an order directing the adult to pay into the registry of the clerk of the court any sum that the court determines the adult is able to pay.

(3) The sum to defray a portion or all of the costs shall be subject to execution as any other judgment. The court may provide for payments to be made at intervals, which the court shall establish, and upon terms and conditions as are fair and just. The court may also modify its order when there has been a change in circumstances.

(4) The clerk of the court shall collect all moneys paid pursuant to this subsection (g). The clerk shall notify the court of any failure to comply with the court's order. At the conclusion of the proceedings, the court shall order the clerk to pay to the administrative office of the courts any funds that the clerk collected. The clerk of the court shall receive a commission of five percent (5%) of the moneys collected for the clerk's services in collecting, handling and making payment pursuant to the order of the court.

(5) If the administrative office of the courts receives funds greater than the total amount which appointed counsel or the guardian ad litem has claimed and has been reimbursed pursuant to Tennessee Supreme Court Rule 13, then any such excess funds shall be paid to the appointed attorney.



§ 37-1-151 - Parents' liability for support.

(a) In any case in which the court shall find a child dependent and neglected, unruly or delinquent, it may in the same or subsequent proceeding, upon the parents of such child or either of them being duly summoned or voluntarily appearing, proceed to inquire into the ability of such parent to support the child or contribute to such child's support, and if the court shall find such parent or parents able to support the child or contribute thereto, the court may enter such order or decree as shall be according to equity in the premises, and may enforce the same by executing or in any way in which a court of equity may enforce its orders and decrees, including by imprisonment and fine for contempt. No property of such parents, except the homestead of either of them, shall be exempt from levy and sale under such execution or other process issued from the court.

(b) (1) Notwithstanding subsection (a), placement of a child in the custody of an agency of the state shall make the parents of that child liable for support from the effective date of the court's order. The court's placement of the child's custody with the state shall be deemed as an automatic application by the state, as custodian of the child, for child support services from the department of human services Title IV-D child support program.

(2) In all cases in which the court places physical custody of any child with an agency of the state, and if no prior orders for the support of the child by each parent exist, the court shall immediately order child support or shall set a hearing, which hearing shall be held within forty-five (45) days of the date the child's custody is placed with the state, for the purpose of establishing child support and the provision of medical care, to be paid by each parent to the state for the child placed in the state's custody by the court. Such hearing may be set on the court's next regular child support docket within the forty-five-day period in accordance with the provisions of subdivision (b)(3).

(3) (A) The parents and the Title IV-D office that is enforcing child support under Title IV-D of the Social Security Act, compiled in 42 U.S.C. §§ 651 et seq., for the county from which the child is placed shall receive at least ten (10) calendar days' notice of the child support hearing date unless child support was ordered at the custody hearing.

(B) The notice to the parents shall be in writing and may be given at the time of the hearing at which the child is placed in the custody of the state, and shall include a subpoena to each parent to bring to court any documents showing evidence of income, including, but not limited to, pay stubs, W-2 forms, or income tax returns. If not given to the parents at the hearing at which custody is placed with the state, the notice and subpoena shall be sent by mail to the parents or served upon them personally within five (5) working days of the date of the custody hearing, unless child support is ordered at the custody hearing.

(C) Unless child support is ordered at the custody hearing, within five (5) working days of the date of the custody hearing at which the child is placed in the custody of the state, the clerk shall by mail, personal delivery, or by electronic means if the clerk participates in the statewide child support enforcement computer system pursuant to title 36, notify the office that is enforcing child support under Title IV-D of the Social Security Act for the county from which the child is placed of the date of the child support hearing, the names, addresses, and social security numbers of the parents and child. If support was ordered at the time of the custody hearing, the clerk shall notify the Title IV-D office of the amount of support that was ordered.

(4) (A) At any hearing at which support is ordered, the court shall set child support as the evidence demonstrates is appropriate and in accordance with the child support guidelines established pursuant to § 36-5-101(e), and the court shall order the parents to pay the premium for health insurance for the child if the insurance is available at a reasonable cost, or the court shall order the parents to pay a reasonable portion of the child's medical costs. The order for support and for medical care shall be retroactive to the date that custody of the child was placed with the state by any order of the court.

(B) The court shall order the child support payments and any payments that are ordered by the court to be made by the parents to the state to offset the child's medical costs to be paid by the parents to the clerk, or to the department if the clerk is not participating in the statewide child support enforcement computer system pursuant to title 36. The court shall order the health insurance premiums ordered to be paid by the parents to be directed by them to the health insurance provider for the child or to be deducted from the parent's income as provided in § 36-5-501(a)(3).

(C) When the court enters an order in which the paternity of a child is determined or support is ordered, enforced or modified for a child, each individual who is a party to any action pursuant to this part shall immediately file with the court and, if the case is a Title IV-D child support case, shall immediately file with the local Title IV-D child support office, for entry into the state registry of support cases, and shall update, as appropriate, the parties' and, for subdivisions (b)(4)(A)-(C), the child's or children's:

(i) Full name and any change in name;

(ii) Social security number and date and place of birth;

(iii) Residential and mailing addresses;

(iv) Home telephone numbers;

(v) Driver license number;

(vi) The name, address, and telephone number of the person's employer;

(vii) The availability and cost of health insurance for the child; and

(viii) Gross annual income.

The requirements of this subdivision (b)(4)(C) may be included in the court's order.

(D) Each individual who is a party must update changes in circumstances of the individual for the information required by subdivision (b)(4)(C) within ten (10) days of the date of such change. At the time of the entry of the first order pertaining to child support after July 1, 1997, clear written notice shall be given to each party of the requirements of this subsection (b), procedures for complying with the subsection and a description of the effect or failure to comply. Such requirement may be noted in the order of the court.

(E) In any subsequent child support enforcement action, the delivery of written notice as required by Rule 5 of the Tennessee Rules of Civil Procedure to the most recent residential or employer address shown in the court's records or the Title IV-D agency's records as required in subdivision (b)(4)(C) shall be deemed to satisfy due process requirements for notice and service of process with respect to that party if there is a sufficient showing and the court is satisfied that a diligent effort has been made to ascertain the location and whereabouts of the party.

(F) Upon motion of either party, upon a showing of domestic violence or the threat of such violence, the court may enter an order to withhold from public access the address, telephone number, and location of the alleged victims(s) or threatened victims of such circumstances. The clerk of the court shall withhold such information based upon the court's specific order but may not be held liable for release of such information.

(G) The provisions of § 36-5-501(a)(3) shall apply with respect to enrollment of a child in the noncustodial parent's employer-based health care plan.

(5) The court shall order support paid by income assignment and by all other means provided for the support of children as may be necessary as provided in title 36, chapter 5, and the court may enforce its orders as provided in such chapter.

(6) (A) If any prior order for support exists for a child who is placed in the custody of the state in which the obligor was ordered to pay child support to the office of the clerk, the office that enforces child support pursuant to Title IV-D of the Social Security Act may certify to the clerk of that court in which the current order of support exists that the child for whom the support was ordered is in the custody of the state, and the clerk shall immediately, without further order of any court, forward all payments by the obligor to the department for distribution.

(B) If the obligor is currently paying child support directly to the obligee under a support order that exists at the time the child is placed in the custody of the state, the court shall order the obligor to begin directing payments of support directly to the clerk of the juvenile court, or if the clerk is not participating in the statewide child support enforcement computer system pursuant to title 36, to the department.

(C) When the child is no longer in the physical custody of the state, the Title IV-D office shall notify the clerk of the court to which it had sent the certification, or the department if the clerk is not participating in the statewide child support enforcement computer system, and shall notify the obligor. Until otherwise ordered by the court that had originally set the support or that currently has jurisdiction to set support, the child support shall thereafter be paid by the obligor to the person to whom the child support obligation was paid prior to the child's placement in the custody of the state.

(D) Any child support funds remaining with the state after the child is returned to the physical custody of either parent or other custodian by court order shall be returned to the custodial parent or other custodian named in the order for use in the care of the child after reimbursement to the state of such costs incurred for the child's care by the state that are not otherwise prohibited by state or federal law or regulation.

(c) In establishing or enforcing any provision of child support, if the party seeking to establish or to enforce an order of support specifically prays for revocation of a license, or if the court determines on its own motion or on motion of the party seeking to establish or seeking to enforce an order of support that an individual party has failed to comply with a subpoena or a warrant in connection with the establishment or enforcement of an order of support, the court may invoke the provisions of § 36-5-101(f)(5).

(d) Judgments for child support payments for each child subject to the order for child support pursuant to this part shall be enforceable without limitation as to time.

(e) In any case in which a child is receiving assistance under a state program funded under Title IV-A of the Social Security Act, compiled in 42 U.S.C. § 601 et seq., including, but not limited to, temporary assistance as provided under title 71, and the payment of support for such child is overdue, then, the department of human services may issue an administrative order to direct an individual who owes overdue support to such a child to pay the overdue support in accordance with a plan for payment of all overdue support or engage in work activities, as otherwise required and defined by the provisions of § 36-5-113.



§ 37-1-152 - Restraining orders.

(a) On application of a party, or on the court's own motion, the court may make an order restraining or otherwise controlling the conduct of a person if:

(1) An order of disposition of a delinquent, unruly or dependent or neglected child has been or is about to be made in a proceeding under this part, or if it appears that a person against whom the restraining order is sought should be prohibited from associating with or engaging in certain conduct in relation to such child either absolutely or conditionally;

(2) The court finds that the conduct:

(A) Is or may be detrimental or harmful to the child; and

(B) Will tend to defeat the execution of the order of disposition; and

(3) Due notice of the application or motion and the grounds therefor and an opportunity to be heard thereon have been given to the person against whom the order is directed.

(b) On application of a party or on the court's own motion, the court may issue an immediate ex parte temporary restraining order controlling the conduct of a person if:

(1) The court finds that a child otherwise subject to the jurisdiction of the court may be removed from such jurisdiction or the court finds that there is danger of immediate harm to a child; and

(2) Due notice of the order and the grounds therefor and the opportunity to be heard thereon is given to the party against whom the order is directed within three (3) days of the issuance of such order or upon such party's application for a hearing.

(c) On application of the department or the child protection team as defined in part 6 of this chapter, the court may make a no contact order for the removal of a suspected perpetrator of child sexual abuse from the home where the child resides and from all further contact with the child, if the court finds that there is probable cause to believe that such person committed an act of child sexual abuse as defined in part 6 of this chapter. Such an order does not relieve such person from the person's legal duty to provide financial support for the person's family. The court may imprison any person violating such an order for up to one (1) year for contempt of court, or the court may fashion such other remedy as it finds appropriate for the protection of the child. If the court determines that there is an immediate threat of harm to the child, the court may issue a no contact order as provided in subsection (b); otherwise, it shall provide that due notice of the application and the grounds therefor and an opportunity to be heard thereon have been given to the person against whom the order is directed.



§ 37-1-153 - Court files and records -- Inspection limited -- Exceptions for certain violent offenders -- Confidentiality -- Expunction.

(a) Except in cases arising under § 37-1-146, all files and records of the court in a proceeding under this part are open to inspection only by:

(1) The judge, officers and professional staff of the court;

(2) The parties to the proceeding and their counsel and representatives;

(3) A public or private agency or institution providing supervision or having custody of the child under order of the court;

(4) A court and its probation and other officials or professional staff and the attorney for the defendant for use in preparing a presentence report in a criminal case in which the defendant is convicted and who prior thereto had been a party to the proceeding in juvenile court; and

(5) With permission of the court, any other person or agency or institution having a legitimate interest in the proceeding or in the work of the court.

(b) Notwithstanding subsection (a), petitions and orders of the court in a delinquency proceeding under this part shall be opened to public inspection and their content subject to disclosure to the public if:

(1) The juvenile is fourteen (14) or more years of age at the time of the alleged act; and

(2) The conduct constituting the delinquent act, if committed by an adult, would constitute first degree murder, second degree murder, rape, aggravated rape, rape of a child, aggravated rape of a child, aggravated robbery, especially aggravated robbery, kidnapping, aggravated kidnapping or especially aggravated kidnapping.

(c) Notwithstanding the provisions of this section, if a court file or record contains any documents other than petitions and orders, including, but not limited to, a medical report, psychological evaluation or any other document, such document or record shall remain confidential.

(d) (1) Except as otherwise permitted in this section, it is an offense for a person to intentionally disclose or disseminate to the public the files and records of the juvenile court, including the child's name and address.

(2) A violation of this subsection (d) shall be punished as criminal contempt of court as otherwise authorized by law.

(e) Notwithstanding other provisions of this section, where notice is required under § 49-6-3051, an abstract of the appropriate adjudication contained in the court file or record shall be made and provided to the parent, guardian, or other custodian of the juvenile, including the department, and this abstract shall be presented to the school in which the juvenile is, or may be, enrolled, in compliance with § 49-6-3051.

(f) (1) Notwithstanding any law to the contrary, any person who is tried and adjudicated delinquent by a juvenile court may subsequently petition the juvenile court for expunction of all court files and records. The court may order all or any portion of the requested expunction if, by clear and convincing evidence, the court finds that the petitioner:

(A) (i) Is currently eighteen (18) years of age or older;

(ii) Is at least one (1) year removed from the person's most recent delinquency adjudication; and

(iii) Has never been convicted of a criminal offense as an adult, has never been convicted of a criminal offense following transfer from juvenile court pursuant to § 37-1-134, and has never been convicted of a sexual offense as defined in § 40-39-202, whether in juvenile court, following transfer from juvenile court pursuant to § 37-1-134, or as an adult;

(iv) Does not have an adjudication of delinquency for a violent juvenile sexual offense as defined in § 40-39-202;

(B) Has maintained a consistent and exemplary pattern of responsible, productive and civic-minded conduct for one (1) or more years immediately preceding the filing of the expunction petition; or

(C) The juvenile has made such an adjustment of circumstances that the court, in its discretion, believes that expunction serves the best interest of the child and the community.

(2) Nothing in this subsection (f) shall be construed to apply to any law enforcement records, files, fingerprints or photographs pertaining to any delinquency adjudication.



§ 37-1-154 - Law enforcement records -- Inspection limited -- Exceptions for certain violent offenders.

(a) Unless a charge of delinquency is transferred for criminal prosecution under § 37-1-134, the interest of national security requires or the court otherwise orders in the interest of the child, the law enforcement records and files shall not be open to public inspection or their contents disclosed to the public; but inspection of the records and files is permitted by:

(1) A juvenile court having the child before it in any proceeding;

(2) Counsel for a party to the proceeding;

(3) The officers of public institutions or agencies to whom the child is committed;

(4) Law enforcement officers of other jurisdictions when necessary for the discharge of their official duties; and

(5) A court in which such child is convicted of a criminal offense for the purpose of a presentence report or other dispositional proceeding, or by officials of penal institutions and other penal facilities to which such child is committed, or by a parole board in considering such child's parole or discharge or in exercising supervision over such child.

(b) Notwithstanding subsection (a), petitions and orders of the court in a delinquency proceeding under this part shall be opened to public inspection and their content subject to disclosure to the public if:

(1) The juvenile is fourteen (14) years of age or older at the time of the alleged act; and

(2) The conduct constituting the delinquent act, if committed by an adult, would constitute first degree murder, second degree murder, rape, aggravated rape, rape of a child, aggravated robbery, especially aggravated robbery, kidnapping, aggravated kidnapping or especially aggravated kidnapping.

(c) Notwithstanding the provisions of this section, if a court file or record contains any documents other than petitions and orders, including, but not limited to, a medical report, psychological evaluation or any other document, such document or record shall remain confidential.

(d) (1) Except as otherwise permitted in this section, it is an offense for a person to intentionally disclose or disseminate to the public the law enforcement records concerning a charge of delinquency, including the child's name and address.

(2) A violation of this subsection (d) shall be punished as criminal contempt of court as otherwise authorized by law.

(e) Notwithstanding other provisions of this section, where notice is required under § 49-6-3051, an abstract of the appropriate adjudication contained in the court file or record shall be made and provided to the parent, guardian, or other custodian of the juvenile, including the department, and this abstract shall be presented to the school in which the juvenile is, or may be, enrolled, in compliance with § 49-6-3051.



§ 37-1-155 - Fingerprints and photographs -- Use -- When destroyed -- Video and audio recordings.

(a) (1) No child shall be fingerprinted or photographed in the investigation of delinquent acts without the permission of the court, unless the child is charged with a delinquent act that, if committed by an adult, would constitute a felony, in which case the child shall be fingerprinted and photographed at the time the child is taken into custody and such fingerprint file may be maintained in an automated fingerprint identification system. Such fingerprint file and photograph shall only be accessible to law enforcement officers, except as provided in § 37-1-154, and shall be maintained separate and apart from adult fingerprint files. The custody and maintenance of those fingerprints and photographs shall be the responsibility of the agency taking the child into custody.

(2) Law enforcement agencies shall not disclose such fingerprint or photograph files, except as permitted under § 37-1-154.

(b) (1) Fingerprint and photograph records shall be destroyed:

(A) If the child is charged with a misdemeanor offense and is not adjudicated a delinquent child; or

(B) If a petition alleging delinquency is not filed or the case is transferred to the juvenile court as provided in § 37-1-109.

(2) If the child is charged with a felony and is not adjudicated a delinquent child, the fingerprint and photograph records shall be maintained until the subject reaches eighteen (18) years of age. The record is then subject to expunction at the direction of the court.

(3) If the child is adjudicated a delinquent child on a felony offense, the fingerprint and photograph records shall be maintained permanently.

(4) If the child is adjudicated a delinquent child on a misdemeanor offense, the fingerprint and photograph records shall be maintained until the child reaches eighteen (18) years of age, or permanently if the child was fourteen (14) years of age or older when the offense was committed.

(5) All fingerprint and photograph records maintained pursuant to the authority of this section shall be confidential and used for law enforcement purposes only, or as otherwise permitted by law.

(c) If latent fingerprints are found during the investigation of an offense and a law enforcement officer has probable cause to believe that they are those of a particular child, such officer may fingerprint the child regardless of age or offense for purposes of immediate comparison with the latent fingerprints. If the comparison is negative, the fingerprint card and other copies of the fingerprints taken shall be immediately destroyed. If the child is not referred to the court or the case is dismissed, the fingerprints shall be immediately destroyed.

(d) If during the investigation of an offense, a law enforcement officer receives a description of the offender and such law enforcement officer has reasonable suspicion to believe that the description is that of a particular child, such officer may photograph the child regardless of age or offense for purposes of identification. However, nothing in this subsection (d) shall be deemed as authorizing an unconstitutional seizure of a child for purposes of obtaining a photograph.

(e) (1) Notwithstanding any other law to the contrary, a law enforcement officer, while acting in the course of official duties, may photograph, make a video recording or make an audio recording of a juvenile in the following circumstances:

(A) The juvenile is in the process of committing an offense;

(B) The law enforcement officer is conducting field sobriety tests based upon suspicion that the juvenile is driving under the influence of an intoxicant; or

(C) The juvenile is the victim of an offense and consents to photographing or recording. However, any photograph or recording of the victim taken pursuant to this subdivision (e)(1)(C) shall be taken solely for use as evidence in the case being investigated and not for any other purpose except as is already provided in this section.

(2) The photograph or recording shall be made solely for use as evidence, and if no charges are brought against the juvenile within the applicable statute of limitations for the offense under investigation, the photograph or recording shall be destroyed unless a court of competent jurisdiction orders otherwise.

(3) Notwithstanding any other law to the contrary, the photograph or recording shall not be considered a public record and shall not be released to the public except by order of the court having jurisdiction over the charges brought against the juvenile.



§ 37-1-156 - Contributing to delinquency -- Penalty -- Jurisdiction of court.

(a) (1) Any adult who contributes to or encourages the delinquency or unruly behavior of a child, whether by aiding or abetting or encouraging the child in the commission of an act of delinquency or unruly conduct or by participating as a principal with the child in an act of delinquency, unruly conduct or by aiding the child in concealing an act of delinquency or unruly conduct following its commission, commits a Class A misdemeanor, triable in the circuit or criminal court.

(2) An adult convicted of a violation of this section shall be sentenced to the county jail or workhouse to serve one hundred percent (100%) of the maximum authorized sentence for a Class A misdemeanor if:

(A) The adult's conduct constituting a violation of this section involves supplying, giving, furnishing, selling, or permitting a child to buy or obtain, a product or substance that is unlawful for the child to possess; and

(B) As a proximate result of the product or substance, the child engages in conduct that causes the death of another.

(b) When any juvenile judge shall have reasonable ground to believe that any person is guilty of having contributed to the delinquency or unruly conduct of a child, such judge shall cause the person to be arrested and brought before such judge. In such case, when the defendant pleads not guilty, the juvenile court judge has the power to bind the defendant over to the grand jury or to proceed to hear the case on its merits without the intervention of a jury if the defendant requests the hearing in juvenile court and expressly waives in writing an indictment, presentment, grand jury investigation and jury trial. In the event the defendant enters a plea of guilty, the juvenile court judge has the same power as the circuit or criminal court in making final disposition of the case.

(c) (1) If a child is found delinquent a second or subsequent time for conduct that constitutes the offense of vandalism under § 39-14-408, and the property vandalized is owned, operated, maintained or used by a governmental or other public entity, the parent or legal guardian of that child is in violation of this section.

(2) It is a defense to a violation of this subsection (c) if the parent or guardian demonstrates to the court that all reasonable means available were taken to prevent the child from engaging in the prohibited conduct.

(3) In lieu of the punishment prescribed in subsection (a), if the court finds that the parent or guardian of the delinquent child is in violation of this subsection (c), it may order the parent or guardian to repair, repaint, clean, refurbish or replace the property damaged as a result of the vandalism. If the damage does not lend itself to repair or cleaning, or if there is a legitimate reason why the parent or guardian is unable to do so, the court, in its discretion, may allow the parent or guardian to pay to have the damage repaired or replaced. If the parent or guardian is indigent and cannot afford to replace the damaged property, the court shall order the indigent parent or guardian to perform other community service work for which the parent or guardian is better suited.

(4) A violation of this subsection (c) may be heard and determined by the juvenile court.

(5) As a dispositional option for the delinquent act of vandalism, the court may also require the child responsible for the vandalism to assist in the repair or cleaning of the damage along with the child's parent or guardian.



§ 37-1-157 - Contributing to dependency -- Penalties -- Jurisdiction of court.

(a) When any child is alleged to be a dependent and neglected child, the parent, guardian or other person who by any willful act causes, contributes to or encourages such dependency and neglect commits a Class A misdemeanor, triable in the circuit or criminal court.

(b) In such a case when the defendant pleads not guilty, the juvenile court judge has the power to bind the defendant over to the grand jury as in cases of misdemeanors under the criminal laws of this state. In such case, when the defendant pleads not guilty, the juvenile court judge has the power to bind the defendant over to the grand jury or to proceed to hear the case on its merits without the intervention of a jury if the defendant requests the hearing in juvenile court and expressly waives in writing an indictment, presentment, grand jury investigation and jury trial. In the event the defendant enters a plea of guilty, the juvenile court judge has the same power as the circuit or criminal court in making final disposition of the case.

(c) Reliance by a parent, guardian or custodian upon remedial treatment, other than medical or surgical treatment for a child, when such treatment is legally recognized or legally permitted under the laws of this state, shall not subject such parent, guardian or custodian to any of the penalties hereunder.

(d) Subsection (a) shall not be construed to impose criminal liability upon a mother based solely upon her act of voluntarily delivering a newborn infant to a facility pursuant to § 68-11-255.



§ 37-1-158 - Contempt of court.

The court may punish a person for contempt of court for disobeying an order of the court or for obstructing or interfering with the proceedings of the court or the enforcement of its orders by imposing a fine or imprisonment as prescribed for circuit, chancery or appellate courts pursuant to title 29, chapter 9.



§ 37-1-159 - Appeals.

(a) The juvenile court shall be a court of record; and any appeal from any final order or judgment in a delinquency proceeding, filed under this chapter, except a proceeding pursuant to § 37-1-134, may be made to the criminal court or court having criminal jurisdiction that shall hear the testimony of witnesses and try the case de novo; and any appeal from any final order or judgment in an unruly child proceeding or dependent and neglect proceeding, filed under this chapter, may be made to the circuit court that shall hear the testimony of witnesses and try the case de novo. The appeal shall be perfected within ten (10) days, excluding nonjudicial days, following the juvenile court's disposition. If a rehearing of a matter heard by a magistrate is not requested or provided pursuant to § 37-1-107(e), the date of the expiration of the time within which to request rehearing shall be the date of disposition for appeal purposes, and the parties and their attorneys shall be so notified by the magistrate. If there is a rehearing by the judge, the appeal period shall commence the day after the order of disposition is entered.

(b) An appeal does not suspend the order of the juvenile court, nor does it release the child from the custody of that court or of that person, institution or agency to whose care the child has been committed. Pending the hearing, the criminal court or circuit court may make the same temporary disposition of the child as is vested in juvenile courts; provided, that until the criminal court or circuit court has entered an order for temporary disposition, the order of the juvenile court shall remain in effect.

(c) When an appeal has been perfected, the juvenile court shall cause the entire record in the case, including the juvenile court's findings and written reports from probation officers, professional court employees or professional consultants, to be taken forthwith to the criminal court or circuit court whose duty it is, either in term or in vacation, to set the case for an early hearing. When an appeal is taken from a juvenile court's decision that involves the removal of a child or children from the custody of their natural or legal parents or guardian or from the department of children's services, or when the decision appealed involves the deprivation of a child's liberty as the result of a finding that such child engaged in criminal activity, such hearing shall be held within forty-five (45) days of receipt of the findings and reports. In its order, the criminal court or circuit court shall remand the case to the juvenile court for enforcement of the judgment rendered by the criminal court or circuit court. Appeals from an order of the criminal court or circuit court pursuant to this subsection (c) may be carried to the court of appeals as provided by law.

(d) There is no civil or interlocutory appeal from a juvenile court's disposition pursuant to § 37-1-134. If and only if a nonlawyer judge presides at the transfer hearing in juvenile court, then the criminal court, upon motion of the child filed within ten (10) days of the juvenile court order, excluding nonjudicial days, shall hold a hearing as expeditiously as possible to determine whether it will accept jurisdiction over the child; provided, that if no such motion is filed with the criminal court within the ten-day period, excluding nonjudicial days, such child shall be subject to indictment, presentment or information for the offense charged and thus subject to trial as an adult. At this hearing, which is de novo, the criminal court shall consider:

(1) Any written reports from professional court employees, professional consultants as well as the testimony of any witnesses; and

(2) Those issues considered by the juvenile court pursuant to § 37-1-134(a) and (b).

(e) Following a hearing held pursuant to subsection (d), the criminal court may:

(1) Remand the child to the jurisdiction of the juvenile court for further proceedings and disposition pursuant to § 37-1-131, such remand order reciting in detail the court's findings of fact and conclusions of law; or

(2) Enter an order certifying that it has taken jurisdiction over the child. This order shall recite, in detail, the court's finding of fact and conclusions of law. Following the order, the child shall be subject to indictment, presentment or information for the offenses charged. The criminal court judge who conducted the hearing to accept jurisdiction shall not thereby be rendered disqualified to preside at the criminal trial on the merits.

(f) Appeals from an order of the criminal court pursuant to subsection (e) may be carried to the court of criminal appeals in the manner provided by the Tennessee Rules of Appellate Procedure only following a conviction on the merits of the charge. This is the exclusive method of appeal from a finding that the criminal court accepts jurisdiction. The state may appeal to the court of criminal appeals a finding that the child be remanded to the juvenile court upon the ground of abuse of discretion. Pending the appeal by the state, the criminal court shall make a determination of whether or not the child shall be released on the child's own recognizance, or on bond, or held in the custodial care of the sheriff of the county.

(g) Appeals in all other civil matters heard by the juvenile court shall be governed by the Tennessee Rules of Appellate Procedure.



§ 37-1-160 - Interstate flight by juvenile felon -- Applicability of part.

(a) This part shall not apply to any person who violates:

(1) Any law of this state defining a felony, and is at the time of such violation less than eighteen (18) years of age, if such person thereafter flees from this state. Any such person may be proceeded against in the manner otherwise provided by law for proceeding against persons accused of a felony. Upon the return of such person to this state by extradition or otherwise, proceedings shall be commenced in the manner provided for in this part;

(2) Any law of another state defining a felony, and is at the time of such violation less than eighteen (18) years of age, if such person thereafter flees from that state into this state. Any such person may be proceeded against as an adult in the manner provided in the Uniform Criminal Extradition Act, compiled in title 40, chapter 9. Pending rendition to the demanding state, the juvenile shall be detained as provided in § 37-1-116; provided, that nothing in this subdivision (a)(2) shall prevent a juvenile from being released pursuant to § 40-9-106.

(b) This section does not apply in any case where proceedings under the Interstate Compact for Juveniles, compiled in chapter 4, part 1 of this title, are applicable.



§ 37-1-161 - Reimbursement account.

(a) There is hereby established a reimbursement account, which shall be comprised of such amount of federal funds as are set aside by the commission on children and youth from the state's allocation under the Juvenile Justice and Delinquency Prevention Act formula grant funds and of state funds, if funds for such purpose are appropriated in the general appropriations act. The reimbursement account shall be used to provide financial assistance to counties for removing children from adult jails.

(b) (1) A child who meets the criteria of § 37-1-114(c) for placement in a secure facility and who is taken into custody in a county that does not operate a secure juvenile detention facility may, with the approval of the juvenile court having jurisdiction in the matter, receive alternative services provided through the reimbursement account.

(2) A child who meets the criteria of § 37-1-114(c) for placement in a secure facility and who is taken into custody in a county that has established a secure juvenile detention facility since the passage of legislation effective May 26, 1983, that prohibits the placement of children in adult jails may, with the approval of the juvenile court having jurisdiction in the matter, receive nonsecure alternative services provided through the reimbursement account.

(c) The commission on children and youth shall promulgate regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the administration of the reimbursement account. The regulations shall include, but not be limited to, the following factors:

(1) Reporting requirements;

(2) A maximum amount of payment per day;

(3) Maximum length of stay;

(4) Qualifications of service providers; and

(5) Allowable services, which shall include, but not be limited to, the following items:

(A) Transportation;

(B) Secure detention;

(C) Emergency shelter care;

(D) Emergency foster care; and

(E) Attendant care.

(d) The juvenile court having jurisdiction in the matter shall make a determination concerning the ability of a child's parent or guardian to pay for all or part of the services eligible for reimbursement account payment. If the parent or guardian is able to pay for all or part of such services, the court shall require such payment from the parent or guardian.



§ 37-1-162 - Supplement and account for juvenile court services improvement.

(a) A supplement shall be provided by the state each year to counties for the improvement of juvenile court services. Such supplements shall be administered by the department of children's services and distributed by the department to participating counties. Where more than one (1) court exercises juvenile court jurisdiction within a single county, each court shall receive an equitable share of the county's allocation, as determined by percentage of juvenile court intakes or some other appropriate measure. Each court accepting such funds shall employ a youth services officer to be appointed and supervised by the court.

(b) The department shall establish policies regarding application and reporting procedures, adequate minimum educational requirements for youth services officers, and permissible uses of funds received under this section, including, but not limited to, requirements that such funds shall not be used to supplant funds formerly used by counties for juvenile court services, to pay salaries or personal expenses of juvenile court judges, or to construct or remodel jails or other facilities used for the detention or housing of adults alleged to have committed or been convicted of criminal offenses.



§ 37-1-165 - Contracts among counties to pool juvenile justice supplements.

Any two (2) or more contiguous counties may contract to pool the state juvenile justice supplements received by such counties through the commission on children and youth in order to provide more effective and efficient provision of services, including the employment of one (1) or more persons to provide full-time assistance throughout the contracting counties. Any combination of counties may so contract, but where feasible, counties desiring to pool their supplements should attempt to act within the judicial district of which they constitute a part.



§ 37-1-166 - Orders committing or retaining a child within the custody of the department of children's services -- Required determinations.

(a) At any proceeding of a juvenile court, prior to ordering a child committed to or retained within the custody of the department of children's services, the court shall first determine whether reasonable efforts have been made to:

(1) Prevent the need for removal of the child from such child's family; or

(2) Make it possible for the child to return home.

(b) Whenever a juvenile court is making the determination required by subsection (a), the department has the burden of demonstrating that reasonable efforts have been made to prevent the need for removal of the child or to make it possible for the child to return home.

(c) To enable the court to determine whether such reasonable efforts have been made, the department, in a written affidavit to the court in each proceeding where the child's placement is at issue, shall answer each of the following questions:

(1) Is removal of the child from such child's family necessary in order to protect the child, and, if so, then what is the specific risk or risks to the child or family that necessitates removal of the child?;

(2) What specific services are necessary to allow the child to remain in the home or to be returned to the home?;

(3) What services have been provided to assist the family and the child so as to prevent removal or to reunify the family?; and

(4) Has the department had the opportunity to provide services to the family and the child, and, if not, then what are the specific reasons why services could not have been provided?

(d) Whenever a juvenile court is making a determination required by subsection (a), based on all the facts and circumstances presented, the court must find whether:

(1) There is no less drastic alternative to removal;

(2) Reasonable efforts have been made to prevent the need for removal of the child from such child's family or to make it possible for the child to return home; and

(3) Continuation of the child's custody with the parent or legal guardian is contrary to the best interests of the child.

(e) All parties involved in each proceeding shall receive a copy of the department's affidavit and shall have an opportunity to respond as allowed by law.

(f) Unless emergency removal is necessary, the department shall be provided no more than thirty (30) days to investigate or offer services to the family and child in cases where the petition is not filed by the department.

(g) (1) As used in this section, "reasonable efforts" means the exercise of reasonable care and diligence by the department to provide services related to meeting the needs of the child and the family. In determining reasonable efforts to be made with respect to a child, as described in this subdivision (g)(1), and in making such reasonable efforts, the child's health and safety shall be the paramount concern.

(2) Except as provided in subdivision (g)(4), reasonable efforts shall be made to preserve and reunify families:

(A) Prior to the placement of a child in foster care, to prevent or eliminate the need for removing the child from the child's home; and

(B) To make it possible for a child to safely return to the child's home.

(3) If continuation of reasonable efforts of the type described in subdivision (g)(2) is determined to be inconsistent with the permanency plan for the child, reasonable efforts shall be made to place the child in a timely manner in accordance with the permanency plan, and to complete whatever steps are necessary to finalize the permanent placement of the child.

(4) Reasonable efforts of the type described in subdivision (g)(2) shall not be required to be made with respect to a parent of a child if a court of competent jurisdiction has determined that:

(A) The parent has subjected the child that is the subject of the petition or any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home to aggravated circumstances as defined in § 36-1-102;

(B) As set out in § 36-1-113, the parent has:

(i) Committed murder of any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home;

(ii) Committed voluntary manslaughter of any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home;

(iii) Aided or abetted, attempted, conspired, or solicited to commit such a murder or such a voluntary manslaughter of the child or any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home; or

(iv) Committed a felony assault that results in serious bodily injury to the child or any sibling or half-sibling of the child who is the subject of the petition or any other child residing temporarily or permanently in the home; or

(C) The parental rights of the parent to a sibling or half-sibling have been terminated involuntarily.

(5) If reasonable efforts of the type described in subdivision (g)(2) are not made with respect to a child as a result of a determination made by a court of competent jurisdiction in accordance with subdivision (g)(4):

(A) A permanency hearing shall be held for the child within thirty (30) days after the determination; and

(B) Reasonable efforts shall be made to place the child in a timely manner in accordance with the permanency plan, and to complete whatever steps are necessary to finalize the permanent placement of the child.

(6) Reasonable efforts to place a child for adoption or with a legal guardian may be made concurrently with reasonable efforts of the type described in subdivision (g)(2).

(h) In determining whether to continue or restore custody to a parent is in the best interest of a child, the department shall not require a parent to:

(1) Obtain employment if such parent has sufficient resources from other means to care for the child; or

(2) Provide the child with the child's own bedroom, unless there are specific safety or medical reasons that would make placement of the child with another child unsafe.



§ 37-1-167 - Removal from abusive parent or other party.

If a child has suffered either sexual abuse or aggravated child abuse at the hands of a parent, legal guardian or caregiver, that child shall not be placed back in the care of the abusive party unless the judge finds by clear and convincing evidence that a threat to the child's safety no longer exists.



§ 37-1-168 - Juvenile-family crisis intervention programs -- General provisions.

(a) The department of children's services shall establish juvenile-family crisis intervention programs to provide continuous twenty-four (24) hour on-call service designed to attend and stabilize juvenile-family crises. The crisis intervention program may, in appropriate cases, work with the family on a short-term basis. The juvenile-family crisis intervention program may make referrals for appropriate services needed to continue resolution of the crisis.

(b) The juvenile-family crisis intervention programs may serve as an alternative to juvenile court in situations where a juvenile-family crisis exists and there has been either:

(1) A request by a parent or juvenile for intervention; or

(2) A referral by a public or private agency, educational institution or any other organization serving children, that has contact with the juvenile or family, and has reason to believe that a family crisis exists.

(c) If there has already been court intervention through the filing of a petition or otherwise, the court may refer appropriate cases to the juvenile-family crisis intervention program. If the department is providing non-custodial services to a child or family, or both, it may provide services through its juvenile-family crisis intervention program if appropriate.

(d) If, in the judgment of the juvenile-family crisis intervention program, a juvenile-family crisis continues to exist despite the provision of crisis intervention services and the exhaustion of appropriate community services, then the juvenile-family crisis intervention program shall, in writing or through sworn testimony, certify to the juvenile court that there is no other less drastic measure than court intervention. The court may then proceed by accepting a petition or acting on a pending petition and hold a hearing to determine what is in the best interest of the child consistent with § 37-1-132 and any other applicable laws under this part.



§ 37-1-169 - Referrals by juvenile court to crisis intervention program.

(a) By promulgation of local rules of the juvenile court, a referral may be made to the department of children's services juvenile-family crisis intervention program in the following instances:

(1) Where there is an allegation that a child is unruly; or

(2) Where there is an allegation that a juvenile-family crisis exists.

(b) Nothing in this section shall preclude the court or the department from taking any necessary action that shall be required to provide to a child any protective services, including, but not limited to, emergency protective custody.



§ 37-1-170 - Joinder of parents or guardians in juvenile court actions.

(a) A juvenile court may, when the court determines that it is in the best interests of the child, join the child's parent or guardian and the person with whom the child resides, if other than the child's parent or guardian, as a respondent to a juvenile court action and may issue a summons requiring the parent or guardian and the person with whom the child resides, if other than the child's parent or guardian, to appear with the child at all proceedings under this chapter involving the child. If the parent or guardian of any child cannot be found, the court, in its discretion, may proceed with the case without the presence of such parent or guardian.

(b) (1) For the purposes of this section, "parent" includes a natural parent who has sole or joint custody, regardless of whether the parent is designated as the primary residential custodian, or an adoptive parent. This subsection (b) does not apply to any person whose parental rights have been terminated pursuant to this title or the parent of an emancipated minor.

(2) For the purposes of this section, "emancipated minor" has the same meaning as set forth in § 39-11-106.

(c) The summons shall require the person or persons having the physical custody of the juvenile, if other than a parent or guardian, to appear and to bring the juvenile before the court at a time and place stated.

(d) Whenever a parent or guardian or person with whom the juvenile resides, if other than the parent or guardian, who has received a summons to appear fails, without good cause, to appear on any date set by the court, a bench warrant shall be issued for the parent, guardian or person with whom the juvenile resides and the parent, guardian or person with whom the juvenile resides shall be subject to contempt.

(e) For purposes of subsection (d), good cause for failing to appear includes, but is not limited to, a situation where a parent or guardian:

(1) Does not have physical custody of the child and resides outside Tennessee;

(2) Has physical custody of the child, but resides outside of Tennessee and appearing in court will result in undue hardship to such parent or guardian; or

(3) Resides in Tennessee, but is outside of the state at the time of the juvenile proceeding for reasons other than avoiding appearance before the court and appearing in court will result in undue hardship to such parent or guardian.

(f) This section shall not be applicable to any proceeding in a case that has been transferred to the criminal court pursuant to the provisions of § 37-1-134.

(g) The general assembly hereby declares that every parent or guardian whose child is the subject of a juvenile proceeding under this title should attend any such proceeding as often as is practicable.

(h) Nothing in this section shall be construed to create a right for any juvenile to have a parent or guardian present at any proceeding at which such juvenile is present.



§ 37-1-171 - Written orders -- Presumptions -- Forms.

(a) When a court desires to commit a child to the department of children's services under this part, it shall do so by written order that finds that the child has been adjudicated dependent and neglected, unruly, delinquent or meets the criteria in § 37-1-175. If the written order fails to make a specific adjudication of the child, it shall be presumed that the court has found the child dependent and neglected. Commitments to the department shall be consistent with all other laws regarding adjudication and commitment to the department. Nothing in this part shall be interpreted as prohibiting taking children into emergency protective services custody without a prior adjudication.

(b) When a court commits a child to the department, the court shall address the issue of child support under § 37-1-151(b).

(c) The department shall prepare a form for the court to use when committing a child to custody. Such form shall be completed and transmitted along with the court's commitment order to the department at the time of the child's commitment.



§ 37-1-172 - Use and disposition of federal funds.

(a) The court shall not direct the department of children's services' or its contractors' or agents' use or disposition of any federal funds for which any child or person in the care of the department is eligible or may receive and for which the department may be payee on behalf of such child or person including, but not limited to, Social Security survivors benefits under Title II of the federal Social Security Act, compiled in 42 U.S.C. § 401 et seq., and supplemental security income benefits under Title XVI of the federal Social Security Act, compiled in 42 U.S.C. § 1381 et seq., foster care or adoption assistance benefits received pursuant to Title IV-E of the Adoption Assistance Act of 1980 of the federal Social Security Act, compiled in 42 U.S.C. § 670 et seq., or veteran's benefits, railroad retirement benefits or black lung benefits or any successor entitlements that are provided by federal law.

(b) Funds received under any federal benefits programs shall be processed, utilized and accounted for by the department pursuant only to federal regulations or federal court orders governing those programs.



§ 37-1-174 - Order affecting delinquent juvenile's parent or guardian.

(a) If an unemancipated child commits a delinquent or unruly act that brings the child within the jurisdiction of the juvenile court and if the child's parent or legal guardian, who is not the victim of the act that brings the child within the jurisdiction of the juvenile court, did not take reasonable steps to control such delinquent or unruly conduct, then the court may order the parent or legal guardian to do one (1) or more of the following:

(1) Participate in the child's program of treatment and rehabilitation;

(2) Seek assistance from school officials, social service officials or other appropriate public or private resources and authorities to provide treatment and rehabilitation for the child;

(3) Complete community service work individually or jointly with the child; or

(4) Provide supervision to ensure that the child complies with any and all conditions and requirements that the court has ordered the child to follow.

(b) If the parent or legal guardian violates or refuses to comply with the order of the juvenile court, then the parent or legal guardian may be held in contempt pursuant to § 37-1-158; and the juvenile court may fine the parent or legal guardian up to fifty dollars ($50.00), may incarcerate the parent or legal guardian in the county jail for up to ten (10) days or may impose both fine and incarceration. However, prior to holding any such parent or guardian in contempt, the parent or legal guardian shall be served with notice and shall be given a reasonable opportunity to be heard by the court.

(c) This section shall not apply to the department of children's services acting in its capacity as custodian or guardian of any child.



§ 37-1-175 - Temporary legal custody for children with mental illnesses.

IF AND ONLY IF

(1) a child is the subject of a proceeding under this chapter, AND

(2) the child is mentally ill, AND

(3) the child needs care, training, or treatment because of the mental illness, AND

(4) all available less drastic alternatives to committing the child to the temporary legal custody of the department are unsuitable to meet the child's needs for care, training, or treatment for the mental illness,

THEN

(5) a juvenile court may commit the child to the temporary legal custody of the department in proceedings conducted in conformity with §§ 33-3-602 -- 33-3-608, 33-3-610 -- 33-3-620, and 33-6-505 -- 33-6-508, to meet the child's needs for care, training, or treatment for the mental illness.



§ 37-1-176 - Providing care, training or treatment in least drastic alternative way.

IF

(1) a juvenile court commits a child to the temporary legal custody of the department under § 37-1-175,

THEN

(2) the department shall provide the necessary care, training, or treatment for the child in the least drastic alternative way that is available and suitable to meet the child's needs, AND

(3) community mental health centers and community programs that receive grants or contracts from the department to provide such services to children shall, at the direction of the department, provide the community-based services necessary to meet the child's needs for treatment in the least drastic alternative to hospitalization, AND

IF AND ONLY IF

(4) (A) placing the child in inpatient care in a hospital or treatment resource is the least drastic alternative way that is available to the department and is suitable to meet the child's needs,

THEN

(B) the department shall apply for the child's admission to a hospital or treatment resource under title 33, chapter 6, part 2 or 4 or shall initiate proceedings under title 33, chapter 6, part 5.



§ 37-1-177 - Person filing for commitment.

If an evaluation under § 37-1-128(d) shows that a child may be subject to commitment to the temporary legal custody of the department, the juvenile court may direct any person it determines to be suitable for the purpose to file a complaint under § 37-1-175.



§ 37-1-178 - Discharge.

If a child no longer meets the standards under which the child was hospitalized or admitted to a treatment resource under § 37-1-176(4), the child shall be discharged under title 33, chapter 6, part 7, and the child shall remain in the custody of the department until the department's custody is terminated under §§ 37-1-179 and 37-1-180.



§ 37-1-179 - Reporting status of child who no longer meets commitment standards -- Retention of custody.

If a child no longer meets the standards under which the child was committed to the custody of the department under § 37-1-175, the department shall make a full report of the status of the child to the committing court. If the committing court objects to the termination of the department's custody, the court shall set a hearing on the matter within fifteen (15) days of the date of the report, with such hearing to be held at the earliest possible date. The department shall retain custody pending the outcome of the hearing. If the court does not set a hearing, the department's custody terminates at the end of the fifteenth day after the date of the report unless the court has approved an earlier termination.



§ 37-1-180 - Rights of child in hearing to review custody.

If the court sets a hearing to review the status of the child under § 37-1-179, the child shall have the same rights as in the original commitment proceeding under §§ 33-3-605, 33-3-608, 33-3-610 -- 33-3-616, and 33-3-620. If and only if the court finds on the basis of clear, unequivocal, and convincing evidence that the child is subject to commitment to the custody of the department under § 37-1-175, the court may order that the child remain in the temporary legal custody of the department. If the court does not so find, the department's custody terminates at the end of the hearing.



§ 37-1-181 - Judges to conduct proceedings.

Proceedings under §§ 37-1-175 -- 37-1-181 may be held only by judges who are lawyers or by magistrates.



§ 37-1-182 - Juvenile records task force.

(a) (1) There is established a task force on the submission of juvenile fingerprints and reporting of juvenile court dispositions, which shall be named the juvenile records task force.

(2) The task force shall have the following members:

(A) The director of the Tennessee bureau of investigation (TBI) or the director's designee, who shall be a member of the director's staff;

(B) A juvenile court judge or magistrate from each grand division of the state, who shall be appointed by the director of the administrative office of the courts;

(C) A clerk or deputy clerk whose primary duties include the maintenance of juvenile court records, to be appointed by the president of the state court clerks' conference;

(D) The commissioner of children's services or the commissioner's designee;

(E) The attorney general and reporter or attorney general and reporter's designee, who shall be an ex officio member of the task force;

(F) The chair of the judiciary committee of the senate and the chair of the civil justice committee of the house of representatives or their designees, who shall be members of the task force;

(G) The executive director of the Tennessee commission on children and youth or the executive director's designee.

(3) Appointments shall be made within sixty (60) days after July 1, 2007. The governor shall designate the chair of the task force, who shall set the date of the first meeting. At the organizational meeting, a secretary shall be elected from the task force's membership.

(b) (1) The task force is authorized to request and receive assistance from any department, agency or entity of state government, upon request from the chair.

(2) Members of the task force are volunteers and shall serve without pay, except that nonlegislative members may be reimbursed for travel expenses in accordance with travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter. Members of the general assembly shall be compensated in accordance with the provisions of § 3-1-106.

(c) The task force is directed to assess and examine:

(1) The process of the submission of juvenile fingerprints to the TBI and to the federal bureau of investigation;

(2) The maintenance of juvenile fingerprint cards;

(3) The reporting of dispositions of juvenile offenses;

(4) The disclosure or nondisclosure of juvenile offenses for employment or volunteer purposes;

(5) Whether a juvenile offender repository is needed;

(6) Whether any of the statutes referring to juvenile records and/or juvenile fingerprints are in direct conflict with other statutes and, if so, to determine how to correct any ambiguities; and

(7) Any other relevant issues that concern juvenile fingerprint submissions, dispositions, and disclosures of juvenile records.

(d) The task force is directed to submit a report of its findings and recommendations, including any suggested legislation, to the general assembly and the governor no later than February 15, 2008.



§ 37-1-183 - Dependent and neglected child to remain in related caregiver's custody if in best interest of child.

If the court finds that a child is dependent and neglected as defined in § 37-1-102(b)(12)(J), the court shall order the child to remain in the related caregiver's custody if such an arrangement is in the best interest of the child. Any future order for modification or termination of the related caregiver's custody brought by the child's parent shall be based on a finding, by a preponderance of the evidence, that there has been a material change in circumstances. When making such a determination, the court may consider whether the child's parent is currently able and willing to care for the child or that the related caregiver is unable to continue to care for the child.






Part 2 - Juvenile Court Restructure Act of 1982

§ 37-1-201 - Short title -- Legislative intent.

(a) This part shall be known and may be cited as the "Juvenile Court Restructure Act of 1982."

(b) It is the purpose of this part to provide in every county of this state adequate juvenile court services as contemplated in the laws of Tennessee, as stated in this title and other general laws of the state of Tennessee now in force and effect, or hereafter to become of force and effect.



§ 37-1-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "District juvenile court" means a special juvenile court with jurisdiction in more than one (1) county; and

(2) "Special juvenile court" means a court created by law with jurisdiction limited to those matters contemplated in this title and other general laws of this state.



§ 37-1-203 - Jurisdiction of general sessions court.

The general sessions courts shall exercise juvenile court jurisdiction in all of the counties of this state, except in the counties or municipalities in which juvenile courts are, or may hereafter be, specially provided by law; provided, that only general sessions court judges who are attorneys may order commitment of a delinquent child to the department of children's services.



§ 37-1-204 - Procedure in general sessions court.

Any general sessions court exercising juvenile court jurisdiction shall, when exercising such jurisdiction, have the title and style of juvenile court of ____________________ county, and shall maintain a separate juvenile court docket and minutes, and hearings pursuant to this title shall be separate from general sessions court proceedings.



§ 37-1-205 - Special district juvenile courts.

Special juvenile courts may be created by law to exercise juvenile court jurisdiction in a county or in several contiguous counties. Funds for the operation of such special district juvenile courts shall be furnished by the counties within each special juvenile court district. Counties within the juvenile court district shall, by contract, enter into such agreements as they may deem necessary and desirable in order to provide for the conducting of business affairs and financing of the court as provided in § 5-1-114.



§ 37-1-206 - Magistrates -- Court personnel -- Signs.

Judges of juvenile courts shall appoint magistrates where constitutionally required and such other court personnel as may be necessary to assure availability of juvenile court services in every county of this state. Every court having juvenile jurisdiction shall have a sign in a conspicuous place identifying it as the "Juvenile Court."



§ 37-1-207 - Special juvenile courts -- Judges.

Any special juvenile court created by law shall have such title and style as the act creating such court may provide. Each juvenile court shall be a court of record, presided over by a judge who shall have such qualifications and salary as may be provided by law. Upon creation of a special juvenile court, a judge of the court shall be appointed as provided by law until the next general election and a person duly qualified is elected, and until a successor qualifies. The term of office shall be the same as other judges of the state. In the event the office of judge of the juvenile court becomes vacant by reason of death, resignation, retirement or other cause, before the expiration of the term of the judge, the vacancy shall be filled as provided by law.



§ 37-1-208 - Contracts between counties.

Unless otherwise provided by law, the counties within a special juvenile court district may enter into contracts of agreement providing such terms and conditions therein as the parties deem best for the joint financial support, operation and maintenance of such special juvenile courts.



§ 37-1-209 - Disbursements of moneys.

All moneys derived from fees, fines and costs assessed by the judge and collected by the clerk shall be paid to the county, or, in the case of a juvenile court serving more than one (1) county, revenue shall be disbursed in accordance with the contract between the various county governments.



§ 37-1-210 - Clerks of general sessions courts.

(a) In those counties in which the general sessions court is also the juvenile court, the clerk of the court exercising juvenile jurisdiction in such counties prior to May 19, 1982, shall serve as clerk of the general sessions court when it is exercising juvenile jurisdiction after May 19, 1982, unless otherwise provided by law. No later than July 1, 2006, in those counties in which the general sessions court is also the juvenile court, the clerk of the court of general sessions or the clerk and master shall also serve as the juvenile court clerk, unless otherwise provided by law. Such clerks shall maintain separate minutes, dockets and records for all matters pertaining to juvenile court proceedings as required by law. County legislative bodies may, in their discretion, provide additional compensation to general sessions court judges in such counties.

(b) Notwithstanding subsection (a), the clerk who is serving as clerk of the court with juvenile jurisdiction in any county having a population of not less than forty-six thousand eight hundred (46,800) nor more than forty-six thousand nine hundred (46,900), according to the 2000 federal census of population or any subsequent federal census, on June 30, 2003, shall continue to serve as the clerk of the court with juvenile jurisdiction after July 1, 2003.

(c) The second sentence of subsection (a) and the provisions of subsection (b) shall not apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(d) Nothing in the second sentence of subsection (a) and the provisions of subsection (b) shall be construed as affecting special juvenile courts authorized by law or elected juvenile court clerks.



§ 37-1-211 - Clerks of special juvenile courts.

(a) The appropriate legislative body of a county having a special juvenile court may, by resolution, designate the duly elected clerk of another court of that county to serve as clerk of the special juvenile court. In any county in which the legislative body does not designate a duly elected clerk of another court to serve as clerk of the special juvenile court, the judge of such special juvenile court shall appoint a clerk or an administrator of the court, except in counties where a duly elected clerk is otherwise provided by law. Clerks of such special juvenile courts shall, under the supervision of the judge, keep all records of the court, and shall have all the duties, authorities, and obligations provided by law for clerks of other courts of record of this state, and shall give an appropriate surety bond for the faithful performance of their duties.

(b) Subsection (a) shall only apply in counties having a population, according to the 2000 federal census or any subsequent federal census, of: Click here to view image.

(c) Nothing in this section shall be construed as affecting special juvenile courts authorized by law or elected juvenile court clerks.



§ 37-1-212 - Rules and regulations.

The judge is authorized and empowered to make and promulgate rules and regulations for the administration of the court, to fix the times and places at which all persons in the jurisdiction of the court shall have their causes set for hearing.



§ 37-1-213 - Deputies.

The sheriffs of the various counties shall furnish the necessary deputies and special deputies to attend and dispense with the business of such courts.



§ 37-1-214 - Compensation of judges pro tempore.

Any judge pro tempore elected under this part shall be paid the usual and customary rate of compensation.






Part 3 - Juvenile Post-Commitment Procedures Act

§ 37-1-301 - Short title.

This part shall be known and may be cited as the "Juvenile Post-Commitment Procedures Act."



§ 37-1-302 - Petition for post-commitment relief.

A juvenile in the custody of the department of children's services pursuant to a commitment by a juvenile court of this state may petition for post-commitment relief under this part at any time after the juvenile has exhausted the juvenile's appellate remedies or time for an appeal to the circuit court pursuant to § 37-1-159, or the juvenile's appeal in the nature of a writ of error from the judgment of the circuit court has passed and before the juvenile has been discharged from the custody of the department.



§ 37-1-303 - Filing of petition -- Designation of judge to hear and determine petition.

(a) To begin proceedings under this part, the petitioner shall file a written petition with the clerk of the chancery or circuit court in the county in which the commitment occurred, naming the state of Tennessee as the respondent. No filing fee shall be charged.

(b) The petition shall be heard by the judge of the chancery or circuit court in which the petition was filed. If the petition is filed in the circuit court where a de novo hearing regarding the petitioner's juvenile court commitment was heard, the case shall be heard by the chancellor of the county or other trial judge by interchange as authorized by title 17, chapter 2. Where an issue is raised as to the effective assistance of counsel representing the petitioner at the de novo hearing in the circuit court, the circuit court judge who presided over that hearing, where available, shall hear and determine the petition.



§ 37-1-304 - Contents of petition.

(a) The petition shall briefly and clearly state:

(1) Petitioner's full name and address;

(2) The charge upon which petitioner's commitment is based;

(3) The name and location of the juvenile court that committed the petitioner;

(4) The date of commitment;

(5) What restraint of liberty is presently being imposed;

(6) Who is imposing the present restraint, and when it commenced;

(7) Any appeals and all other applications for relief previously filed, including the date decided, the court, the grounds asserted, and the results;

(8) The names of the attorneys who have represented petitioner and at what stage of the proceedings;

(9) Facts establishing the grounds upon which the claim for relief is based, whether they have been previously presented to any court and, if not, why not;

(10) Whether the petitioner has an attorney and, if not, whether the petitioner has funds to hire an attorney; and

(11) Any other information required by rule of the Tennessee supreme court.

(b) The petition shall have attached affidavits, records, or other evidence supporting its allegations, or shall state why they are not attached.



§ 37-1-305 - Grounds for relief.

Relief under this part shall be granted when petitioner's commitment is void or voidable because of the abridgement in any way of any right guaranteed by the laws or constitution of this state, or the Constitution of the United States, including a right that was not recognized as existing at the time of the trial if either constitution requires retrospective application of that right.



§ 37-1-306 - Court action upon receipt of petition.

When the chancery or circuit court receives any petition applying for relief under this part, it shall forthwith:

(1) Make three (3) copies of the petition;

(2) Docket and file the original petition and its attachments;

(3) Mail one (1) copy of the petition to the attorney general and reporter;

(4) Mail or forward one (1) copy of the petition to the district attorney general of the district in which the petition was filed;

(5) Mail or forward one (1) copy of the petition to petitioner's attorney; and

(6) Notify the juvenile court judge responsible for committing the petitioner.



§ 37-1-307 - Petition not to be dismissed for failure to follow form -- Amended petition.

(a) No petition for relief shall be dismissed for failure to follow the prescribed form or procedure until the court has given the petitioner reasonable opportunity, with the aid of counsel, to file an amended petition.

(b) Nothing in this section shall be construed to prohibit the court from dismissing a petition under this part when it does not state a proper claim for relief.



§ 37-1-308 - Application for habeas corpus -- When allowed.

An application for a writ of habeas corpus on behalf of a petitioner entitled to apply pursuant to this part shall not be entertained if it appears that the applicant has failed to apply for relief pursuant to this part with the chancery or circuit court in the county of commitment, unless the petitioner establishes that an application under this part would be inadequate or ineffective.



§ 37-1-309 - Grounds for dismissal of petition -- Hearing on petition -- Issuance of orders or stays.

(a) When the petition has been competently drafted, and all pleadings, files and records of the case that are before the court conclusively show that the petitioner is entitled to no relief, the court may order the petition dismissed.

(b) In all other cases, the court shall grant a hearing as soon as practicable.

(c) The court shall issue such interlocutory order, including a stay of execution, as may be required.



§ 37-1-310 - Appearance of petitioner at hearing -- Transportation of petitioner.

(a) If the petitioner has had no prior evidentiary hearing under this part and in other cases where the petitioner's petition raises substantial questions of facts as to events in which the petitioner participated, the petitioner shall appear and testify.

(b) (1) The superintendent of the institution that has custody of the petitioner shall arrange for transportation of the petitioner to and from the court upon proper orders issued by the judge. The sheriff of the county where the proceedings are pending shall have the authority to receive and transport the petitioner to and from the institution and the court, if the court so orders, or if for any reason the superintendent is unable to transport the petitioner.

(2) The sheriff shall be entitled to the same costs allowed for the transportation of prisoners as provided in criminal cases upon the presentation of the account certified by the judge and district attorney general.



§ 37-1-311 - Scope of hearing.

The scope of the hearing shall extend to all grounds the petitioner has stated in the petitioner's petition, except those grounds that the court finds should be excluded because they have been waived or previously determined, as defined in § 37-1-312.



§ 37-1-312 - Grounds for relief "previously determined" or "waived" defined.

(a) A ground for relief is "previously determined" if a court of competent jurisdiction has ruled on the merits after a full hearing.

(b) A ground for relief is "waived" if the petitioner knowingly and understandingly fails to present it for determination in any proceeding before a court of competent jurisdiction in which the ground could have been presented. There is a rebuttable presumption that a ground for relief not raised in any such proceeding that was held was waived.



§ 37-1-313 - Documents and records furnished to indigent petitioner.

After a petition has been filed, if the judge finds that the petitioner is indigent as defined in § 40-14-201, the judge is empowered to issue an order directed to the clerk of any court in Tennessee to furnish to the petitioner or to petitioner's counsel, without cost to the petitioner, certified copies of such documents or parts of the record on file in the clerk's office as may be required.



§ 37-1-314 - District attorney general to represent state -- Attorney general and reporter to represent state on appeal.

(a) (1) The district attorney general of the district in which the petition was filed shall represent the state and respond by proper pleading on behalf of the state within thirty (30) days after receiving notice of the docketing or within such time as the court orders.

(2) If the petition does not include the records or transcripts, or parts of records or transcripts that are material to the questions raised therein, the district attorney general is empowered to obtain them at the expense of the state and shall file them with the responsive pleading or within a reasonable time thereafter.

(3) The district attorney general shall be reimbursed for any expenses, including travel incurred in connection with the preparation and trial of any proceeding under this part. These expenses shall be paid by the state of Tennessee, and shall not be included in the expense allowance now received by the various district attorneys general.

(b) It is the duty and function of the attorney general and reporter and the attorney general and reporter's staff to lend whatever assistance may be necessary to the district attorney general in the trial and disposition of such cases.

(c) In the event an appeal to the court of appeals is taken from the judgment of the trial court hearing a petition pursuant to this part, or in the event a delayed appeal in the nature of a writ of error is granted from the judgment of the circuit court pursuant to § 37-1-319, the attorney general and reporter and the attorney general and reporter's staff shall represent the state and prepare and file all necessary briefs in the same manner as now performed in connection with criminal appeals.



§ 37-1-315 - Withdrawal or amendment of petition -- Technical defects not grounds for dismissal without opportunity to amend.

(a) The court may grant leave to withdraw the petition at any time prior to the entry of the judgment, may freely allow amendments, and shall require amendments needed to achieve substantial justice and a full and fair hearing of all available grounds for relief. The district attorney general shall be allowed a reasonable time to respond to any amendments.

(b) The court shall look to the substance rather than the form of the petition, and no petition shall be dismissed for technical defects, incompleteness or lack of clarity until after the petitioner has had reasonable opportunity, with aid of counsel, to file amendments.



§ 37-1-316 - Evidence -- Oral testimony, depositions, affidavits.

Evidence may be taken orally or by deposition or, in the discretion of the court, by affidavit. If affidavits are admitted, any party shall have the right to propound written interrogatories to the affiants or to file answering affidavits.



§ 37-1-317 - Relief granted -- Costs -- Final order -- Record of counsel's consultations with petitioner.

(a) If the court finds that there was such a denial or infringement of the constitutional or statutory rights of the juvenile so as to render the commitment void or voidable, the court shall vacate and set aside the judgment or order a delayed appeal as hereinafter provided, and shall enter an appropriate order and any supplementary orders that may be necessary and proper.

(b) Costs shall be taxed as in criminal cases.

(c) Upon the final disposition of every petition, the court shall enter a final order, and, except where the proceedings for delayed appeal are allowed, shall set forth in the order or a written memorandum of the case all of the grounds presented and shall state the findings of fact and conclusions of law with regard to each ground.

(d) Where the petitioner has court-appointed counsel, the court may require petitioner's counsel to file a verified statement of dates and times counsel has consulted with petitioner, and this statement shall become part of the record.



§ 37-1-318 - Copies of final judgment.

The clerk of the court shall send a copy of the final judgment to the petitioner, the petitioner's counsel of record, any authority imposing restraint on the petitioner, the district attorney general, and the attorney general and reporter.



§ 37-1-319 - Delayed appeal -- Grounds for granting -- Finality of order.

(a) When the judge conducting a hearing pursuant to this part finds that the petitioner was denied the right to an appeal to the circuit court from the judgment of the juvenile court or to an appeal from the judgment of the circuit court in violation of the laws and Constitution of Tennessee or the Constitution of the United States, the judge can grant a delayed appeal to the circuit court or a delayed appeal in the nature of a writ of error from the judgment of the circuit court, whichever is appropriate.

(b) Any bill of exceptions filed pursuant to this section may be approved by any judge of the court wherein the petitioner's hearing occurred, irrespective of whether such judge presided over the case at the time of the original hearing.

(c) An order granting proceedings for a delayed appeal shall be deemed a final judgment for purposes of the review provided by § 37-1-321.

(d) The judge of the court that committed a juvenile who has sought and obtained relief from that commitment by any procedure in a federal court is likewise empowered to grant the relief provided in this section.



§ 37-1-320 - Indigency.

Indigency shall be determined, and counsel and court reporters appointed and reimbursed, as now provided for criminal and habeas corpus cases by title 40, chapter 14, parts 2 and 3.



§ 37-1-321 - Finality of order -- Appeal.

The order granting or denying relief under the provisions of this part shall be deemed a final judgment, and an appeal may be taken to the court of appeals by simple appeal. A motion for a new trial shall not be required for such an appeal.



§ 37-1-322 - Promulgation of rules by supreme court -- Release of petitioner on bail or temporary custody.

(a) The supreme court may promulgate rules of practice and procedure consistent with this part, including rules prescribing the form and contents of the petition, the preparation and filing of the record and assignments of error for simple appeal and for delayed appeal in the nature of a writ of error and may make petition forms available for use by petitioners.

(b) When an appeal to the circuit court or a delayed appeal in the nature of a writ of error from the judgment of such court is granted pursuant to § 37-1-319, release on bail or temporary custody placement within the jurisdiction shall be discretionary with the circuit court judge pending further proceedings. In all other cases, the petitioner shall not be entitled to bail.






Part 4 - Mandatory Child Abuse Reports

§ 37-1-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Child" means a person who is under eighteen (18) years of age or who is reasonably presumed to be under eighteen (18) years of age;

(2) "Department" means the department of children's services; and

(3) "Report of harm" means a report filed under § 37-1-403.



§ 37-1-402 - Purpose and construction of part.

(a) The purpose of this part is to protect children whose physical or mental health and welfare are adversely affected by brutality, abuse or neglect by requiring reporting of suspected cases by any person having cause to believe that such case exists. It is intended that, as a result of such reports, the protective services of the state shall be brought to bear on the situation to prevent further abuses, to safeguard and enhance the welfare of children, and to preserve family life. This part shall be administered and interpreted to provide the greatest possible protection as promptly as possible for children.

(b) Except as expressly herein provided, this part shall not be construed as repealing any provision of any other statute but shall be supplementary thereto and cumulative thereof.



§ 37-1-403 - Reporting of brutality, abuse, neglect or child sexual abuse -- Notification to parents of abuse on school grounds or under school supervision -- Confidentiality of records.

(a) (1) Any person who has knowledge of or is called upon to render aid to any child who is suffering from or has sustained any wound, injury, disability, or physical or mental condition shall report such harm immediately if the harm is of such a nature as to reasonably indicate that it has been caused by brutality, abuse or neglect or that, on the basis of available information, reasonably appears to have been caused by brutality, abuse or neglect.

(2) Any such person with knowledge of the type of harm described in this subsection (a) shall report it, by telephone or otherwise, to the:

(A) Judge having juvenile jurisdiction over the child;

(B) Department, in a manner specified by the department, either by contacting a local representative of the department or by utilizing the department's centralized intake procedure, where applicable;

(C) Sheriff of the county where the child resides; or

(D) Chief law enforcement official of the municipality where the child resides.

(3) If any such person knows or has reasonable cause to suspect that a child has been sexually abused, the person shall report such information in accordance with § 37-1-605, relative to the sexual abuse of children, regardless of whether such person knows or believes that the child has sustained any apparent injury as a result of such abuse.

(b) The report shall include, to the extent known by the reporter, the name, address, telephone number and age of the child, the name, address, and telephone number of the person responsible for the care of the child, and the facts requiring the report. The report may include any other pertinent information.

(c) (1) If a law enforcement official or judge becomes aware of known or suspected child abuse, through personal knowledge, receipt of a report, or otherwise, such information shall be reported to the department immediately upon the receipt of such information, and, where appropriate, the child protective team shall be notified to investigate the report for the protection of the child in accordance with this part. Further criminal investigation by such official shall be appropriately conducted in coordination with the team or department to the maximum extent possible.

(2) A law enforcement official or judge who knows or becomes aware of a person who is convicted of a violation of § 55-10-401 and sentenced under § 55-10-402(b), because such person was at the time of the offense accompanied by a child under eighteen (18) years of age, shall report such information, as provided in subdivision (c)(1), and the department shall consider such information to be appropriate for investigation in the same manner as other reports of suspected child abuse or neglect.

(3) (A) If the department receives information containing references to alleged human trafficking or child pornography which does or does not result in an investigation by the department, the department shall notify the appropriate law enforcement agency immediately upon receipt of such information.

(B) If the department initiates an investigation of severe child abuse, including, but not limited to, child sexual abuse, the department shall notify the appropriate local law enforcement agency immediately upon assignment of such case to a department child protective services worker.

(C) Both the department and law enforcement shall maintain a log of all such reports of such information received and confirmation that the information was sent to the appropriate party, pursuant to this subdivision (c)(3).

(d) Any person required to report or investigate cases of suspected child abuse who has reasonable cause to suspect that a child died as a result of child abuse shall report such suspicion to the appropriate medical examiner. The medical examiner shall accept the report for investigation and shall report the medical examiner's findings, in writing, to the local law enforcement agency, the appropriate district attorney general, and the department. Autopsy reports maintained by the medical examiner shall not be subject to the confidentiality requirements provided for in § 37-1-409.

(e) Reports involving known or suspected institutional child sexual abuse shall be made and received in the same manner as all other reports made pursuant to Acts 1985, ch. 478, relative to the sexual abuse of children. Investigations of institutional child sexual abuse shall be conducted in accordance with § 37-1-606.

(f) Every physician or other person who makes a diagnosis of, or treats, or prescribes for any sexually transmitted disease set out in § 68-10-112, or venereal herpes and chlamydia, in children thirteen (13) years of age or younger, and every superintendent or manager of a clinic, dispensary or charitable or penal institution, in which there is a case of any of the diseases, as set out in this subsection (f), in children thirteen (13) years of age or younger shall report the case immediately, in writing on a form supplied by the department of health to that department. If the reported cases are confirmed and if sexual abuse is suspected, the department of health will report the case to the department of children's services. The department of children's services will be responsible for any necessary follow-up.

(g) Every physician or other person who makes an initial diagnosis of pregnancy to an unemancipated minor, and every superintendent or manager of a clinic, dispensary or charitable or penal institution in which there is a case of an unemancipated minor who is determined to be pregnant, shall provide to the minor's parent, if the parent is present, and the minor consents, any readily available written information on how to report to the department of children's services an occurrence of sex abuse that may have resulted in the minor's pregnancy, unless disclosure to the parent would violate the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA), 42 U.S.C. § 1320d et seq., or the regulations promulgated pursuant to the act.

(1) Failure to provide the written information shall not subject a person to the penalty provided by § 37-1-412.

(2) The department of children's services shall provide to the department of health the relevant written information. The department of health shall distribute copies of the written information to all licensees of the appropriate health-related boards through the boards' routinely issued newsletters. At the time of initial licensure, these boards shall also provide new licensees a copy of the relevant written information for distribution pursuant to this subsection (g).

(h) Nothing in this section shall be construed to prohibit any hospital, clinic, school, or other organization responsible for the care of children, from developing a specific procedure for internally tracking, reporting, or otherwise monitoring a report made by a member of the organization's staff pursuant to this section, including requiring a member of the organization's staff who makes a report to provide a copy of or notice concerning the report to the organization, so long as the procedure does not inhibit, interfere with, or otherwise affect the duty of a person to make a report as required by subsection (a). Nothing in this section shall prevent staff of a hospital or clinic from gathering sufficient information, as determined by the hospital or clinic, in order to make an appropriate medical diagnosis or to provide and document care that is medically indicated, and is needed to determine whether to report an incident as defined in this part. Those activities shall not interfere with nor serve as a substitute for any investigation by law enforcement officials or the department; provided, that, if any hospital, clinic, school or other organization responsible for the care of children develops a procedure for internally tracking, reporting or otherwise monitoring a report pursuant to this section, the identity of the person who made a report of harm pursuant to this section or § 37-1-605 shall be kept confidential.

(i) (1) Any school official, personnel, employee or member of the board of education who is aware of a report or investigation of employee misconduct on the part of any employee of the school system that in any way involves known or alleged child abuse, including, but not limited to, child physical or sexual abuse or neglect, shall immediately upon knowledge of such information notify the department of children's services or anyone listed in subdivision (a)(2) of the abuse or alleged abuse.

(2) Notwithstanding § 37-5-107 or § 37-1-612 or any other law to the contrary, if a school teacher, school official or any other school personnel has knowledge or reasonable cause to suspect that a child who attends such school may be a victim of child abuse or child sexual abuse sufficient to require reporting pursuant to this section and that the abuse occurred on school grounds or while the child was under the supervision or care of the school, then the principal or other person designated by the school shall verbally notify the parent or legal guardian of the child that a report pursuant to this section has been made and shall provide other information relevant to the future wellbeing of the child while under the supervision or care of the school. The verbal notice shall be made in coordination with the department of children's services to the parent or legal guardian within twenty-four (24) hours from the time the school, school teacher, school official or other school personnel reports the abuse to the department of children's services, judge or law enforcement; provided, that in no event may the notice be later than twenty-four (24) hours from the time the report was made. The notice shall not be given to any parent or legal guardian if there is reasonable cause to believe that the parent or legal guardian may be the perpetrator or in any way responsible for the child abuse or child sexual abuse.

(3) Once notice is given pursuant to subdivision (i)(2), the principal or other designated person shall provide to the parent or legal guardian all school information and records relevant to the alleged abuse or sexual abuse, if requested by the parent or legal guardian; provided, that the information is edited to protect the confidentiality of the identity of the person who made the report, any other person whose life or safety may be endangered by the disclosure and any information made confidential pursuant to federal law or § 10-7-504(a)(4). The information and records described in this subdivision (i)(3) shall not include records of other agencies or departments.

(4) For purposes of this subsection (i), "school" means any public or privately operated child care agency, as defined in § 71-3-501, preschool, nursery school, kindergarten, elementary school or secondary school.



§ 37-1-404 - Retention of custody of child by hospital or physician -- Protective custody.

(a) Any person in charge of a hospital or similar institution or any physician treating a child may keep that child in custody until the next regular weekday session of the juvenile court without the consent of the parents, legal guardian or legal custodian, whether or not additional medical treatment is required, if the circumstances are such, or if the condition of the child is such, that continuing the child in the child's place of residence or in the care or custody of the parents, legal guardian, or legal custodian presents an imminent danger to the child's life or physical or mental health.

(b) Any person taking a child into protective custody shall immediately notify the department, whereupon the department shall immediately begin a child protective investigation in accordance with the provisions of § 37-1-606, and shall make every reasonable effort to immediately notify the parents, legal guardian or legal custodian that such child has been taken into protective custody.

(c) If the department determines, according to the criteria set forth in § 37-1-114, that the child should remain in protective custody longer than the next regular weekday session of the juvenile court, it shall petition the court for an order authorizing such custody in the same manner as if the child were placed in a shelter.

(d) The department shall attempt to avoid the placement of a child in an institution whenever possible.



§ 37-1-405 - Reference of reported cases to local director -- Notice to judge.

(a) (1) All cases reported to the juvenile court judge or to state or local law enforcement officers shall be referred immediately to the local director of the county office of the department for investigation.

(2) If the court or law enforcement officer finds that there are reasonable grounds to believe that the child is suffering from illness or injury or is in immediate danger from the child's surroundings and that the child's removal is necessary, appropriate protective action shall be taken under part 1 of this chapter.

(b) (1) The county office of the department or the office of the sheriff or the chief law enforcement official of the municipality where the child resides, upon receipt of a report of harm or sexual abuse, shall give notice of the report to the judge having juvenile jurisdiction where the child resides.

(2) If the case appears to involve severe child abuse as defined in § 37-1-102, including child sexual abuse, the county director of the department shall immediately notify and consult with the district attorney general where the harm occurred, and the district attorney general may take such action as the district attorney general deems appropriate, including petitioning the court for removal of the child or termination of parental rights in accordance with part 1 of this chapter. Whenever there are multiple investigations, the department, the district attorney general, law enforcement, and, where applicable, the child protection team, shall coordinate their investigations to the maximum extent possible so that interviews with the victimized child shall be kept to an absolute minimum. Reference to the audio or videotape or tapes made by the child protection team or department should be utilized whenever possible to avoid additional questioning of the child.

(3) If, before the investigation is complete, the county office of the department or the local district attorney general determines that immediate removal is necessary to protect the child or other children, or if the district attorney general determines that influence is being exerted on a child victim of sexual abuse to change the child victim's testimony, the department or the district attorney general may proceed under part 1 of this chapter.



§ 37-1-406 - Availability for receiving reports -- Commencement of investigations -- Examination and observation of child -- Reports -- Services provided -- Investigators.

(a) The department shall be capable of receiving and investigating reports of child abuse twenty-four (24) hours a day, seven (7) days a week. The county office shall make a thorough investigation promptly after receiving either an oral or written report of harm. All representatives of the child protective services agency shall, at the initial time of contact with the individual who is subject to a child abuse and neglect investigation, advise the individual of the complaints or allegations made against the individual consistent with laws protecting the rights of the informant. If it appears that the immediate safety or well being of a child is endangered, that the family may flee or the child will be unavailable, or that the facts otherwise warrant, the department shall commence an investigation immediately, regardless of the time of day or night. In the event the report involves child sexual abuse, the department shall follow the procedures outlined in subsection (b).

(b) In cases involving child sexual abuse, the investigation shall be conducted by a child protective investigation team as defined in § 37-1-602 relative to child sexual abuse pursuant to the provisions of § 37-1-606. In the event an immediate investigation has been initiated, the department shall notify the child protection team as soon as possible and the team shall proceed with the investigation in accordance with the provisions of Acts 1985, ch. 478. Other cases of child abuse may be investigated by the team in the discretion of each individual team.

(c) All private schools, as defined by § 49-6-3001, church-related schools, as defined by § 49-50-801, and state, county and local agencies shall give the team access to records in their custody pertaining to the child and shall otherwise cooperate fully with the investigation.

(d) The investigation shall include:

(1) The nature, extent and cause of the harm, including a determination of whether there exists a threat of harm, and the nature and extent of any present or prior injuries or abuse;

(2) The identity of the person responsible for it;

(3) The names and conditions of the other children in the home;

(4) An evaluation of the parents or persons responsible for the care of the child, the home environment, and the relationship of each child to the parents or persons responsible for such child's care;

(5) The identity of any other persons in the same household;

(6) The identity of any other children in the care of any adult residing in the household; and

(7) All other pertinent data.

(e) The investigation shall include a visit to the child's home, an interview with and physical observation of the child, and an interview with the parent or parents or other custodian of the child and any other persons in the child's home. If the investigator deems it necessary, the investigation shall also include medical, psychological or psychiatric examinations of the child and any other children in the child's home or under the care of any person alleged to have permitted or caused abuse, neglect or sexual abuse to the child. If the investigator determines, based on a visit to the child's home, observation of and interview with the subject child, and interview with other persons in the child's home, that the report of harm was wholly without substance, the investigator may determine that physical and psychological examinations of the subject child are unnecessary, in which case they will not be required. If admission to the home, school, or any place where the child may be, or permission of the parents or persons responsible for the child's care for the physical and psychological or psychiatric examinations cannot be obtained, the juvenile court, upon cause shown, shall order the parents or person responsible for the care of the child or the person in charge of any place where the child may be, to allow entrance for the interview, examination, and investigation. If the report of harm indicates that the abuse, neglect or sexual abuse occurred in a place other than the child's home, then, in the discretion of the investigator, the investigation may include a visit to the location where the incident occurred or a personal interview with the child and the parents or other custodians in another location instead of a visit to the child's home.

(f) Any person required to investigate cases of child abuse may take or cause to be taken photographs of the areas of trauma visible on a child who is the subject of a report and of any objects or conditions in the child's home or surroundings that could have caused or contributed to the harm to the child. If the nature of the child's injuries indicate a need for immediate medical examination or treatment, the investigator may take or cause the child to be taken for diagnosis to a licensed physician or an emergency department in a hospital without the consent of the child's parents, legal guardian or legal custodian. Any licensed physician who, based on information furnished by the investigator, the parents or other persons having knowledge of the situation, or the child, or on personal observation of the child, suspects that an injury was the result of child abuse, may authorize appropriate examinations to be performed on the child without the consent of the child's parent, legal guardian or legal custodian.

(g) At the initial investigation of child abuse and at any subsequent investigation as deemed appropriate by the investigator, audio or videotape recording may be taken of the traumatized victim. Such tape shall be admissible as evidence in cases of child sexual abuse if it meets the standards established in title 24 for the use of recorded statements. Regardless of whether such recording is used in evidence, it shall be made available for use as provided in § 37-1-405(b)(2).

(h) The investigator shall interview the child outside the presence of the parent(s) or other persons allegedly responsible for the harm and, wherever possible, shall interview the child in a neutral setting other than the location where the alleged abuse occurred.

(i) No later than sixty (60) days after receiving the initial report, the department or team in cases of child sexual abuse or the department in all other cases shall determine whether the reported abuse was indicated or unfounded and report its findings to the department's abuse registry. Each member of the team shall be provided with a copy of the report in any case investigated by the team. In any case investigated solely by the department, the department shall make a complete written investigation report, including its recommendation, to the juvenile court. The district attorney general shall also be provided a copy of any report in all cases where the investigation determines that the report was indicated. Further proceedings shall be conducted pursuant to part 1 of this chapter, as appropriate.

(j) If the department or team in cases of child sexual abuse or the department in all other cases determines that the protection of the child so requires, the department shall provide or arrange for services necessary to prevent further abuse, to safeguard and enhance the welfare of children, and to preserve family life. Such services may include provision for protective shelter, to include room and board; medical and remedial care; day care; homemaker; caretaker; transportation; counseling and therapy; training courses for the parents or legal guardian; and arranging for the provision of other appropriate services. All such services shall be provided when appropriate within the limits of available resources. These services shall first be offered for the voluntary acceptance by the parent or other person responsible for the care of the child, unless immediate removal is needed to protect the child. At any point if the department or team in cases of child sexual abuse or the department in all other cases deems that the child's need for protection so requires, it may proceed with appropriate action under part 1 of this chapter.

(k) If the investigator, as a result of the investigation, determines that there is cause to classify the report of severe abuse as indicated rather than unfounded, the team in cases of child sexual abuse or the department in all other cases may recommend that criminal charges be filed against the alleged offender. Any interested person who has information regarding the offenses may forward a statement to the district attorney general as to whether such person believes prosecution is justified and appropriate. Within fifteen (15) days of the completion of the district attorney general's investigation of a report of severe abuse, the district attorney general shall advise the department or team whether or not prosecution is justified and appropriate, in the district attorney general's opinion, in view of the circumstances of the specific case.

(l) The legislative intent of this section is to protect the legal rights of the family in an investigation and to ensure that no activity occurs that compromises the department's child abuse investigation or any ongoing concurrent criminal investigation conducted by law enforcement.

(m) (1) In jurisdictions that have implemented the multi-level response system, in addition to other investigative procedures under this section, local law enforcement officers and district attorneys general having jurisdiction shall assist the department, on request in writing, if the department determines that it is likely that the case may result in criminal prosecution or that a child protective services worker may be at risk of harm while investigating the following reports of harm:

(A) Any report of harm alleging facts that, if proved, would constitute severe child abuse as defined in § 37-1-102;

(B) Any report of harm alleging facts that, if proved, would constitute child sexual abuse as defined in § 37-1-602;

(C) Any report of harm alleging facts that, if proved, would constitute the following physical injuries to a child:

(i) Head trauma;

(ii) Broken bones;

(iii) Inflicted burns;

(iv) Organic functional impairment, as defined by the department;

(v) Broken skin;

(vi) Shaken baby syndrome;

(vii) Defensive injuries;

(viii) Injuries related to physical confinement; or

(ix) Infants exposed to illegal narcotics, including methamphetamine;

(D) Any report of harm alleging facts that, if proved, would constitute the following types of neglect:

(i) A child left without supervision in a dangerous environment;

(ii) Lack of food or nurturance resulting in a failure to thrive;

(iii) Abandonment of a child under the age of eight (8);

(iv) Lack of care that results in a life-threatening condition or hospitalization; or

(v) Inaction of the parent resulting in serious physical injury;

(E) Any report of harm alleging facts that would result in the removal of a child from the home pursuant to department policy or rule;

(F) Any report of harm alleging facts that involve a caretaker at any institution, including, but not limited to, any licensed day care center, public or private school, or hospital; or

(G) Any report of harm alleging facts that, if proved, would constitute any other class of injury identified by the department through policy or rule as necessitating investigation.

(2) If a local law enforcement agency or district attorney general assisting the department under this subsection (m) decides not to proceed with prosecution or terminates prosecution after undertaking it, the agency or district attorney general shall make a written report on a standardized check-off form developed by the department and the Tennessee district attorneys general conference to the department and the juvenile court on the basis for its decision. The department shall compile such reports and present them to the judiciary committee of the senate and the civil justice committee of the house of representatives as part of its report pursuant to the multi-level response system for children and families, compiled in chapter 5, part 6 of this title. The department shall make quarterly reports to local law enforcement agencies and district attorneys general as to the number and types of cases the department is handling in their jurisdictions on the basis of reports of harm or sexual abuse or of children at risk of being so harmed or sexually abused.

(n) If the report of child abuse alleges physical abuse, it shall be in the best interest of the child that the child be referred to a child advocacy center or that the investigation be conducted by a child protective services investigator who is adequately trained in investigating physical abuse reports. Under no circumstances shall the investigation be performed by a probation officer previously assigned to the child.



§ 37-1-409 - Reports confidential -- Authorized access to information -- Penalty for violation.

(a) (1) Except as otherwise provided by this section and §§ 37-1-612 and 37-5-107, reports of harm made under this part and the identity of the reporter are confidential, except when the juvenile court in which the investigation report is filed, in its discretion, determines the testimony of the person reporting to be material to an indictment or conviction.

(2) Except as may be ordered by the juvenile court as herein provided, the name of any person reporting child abuse shall not be released to any person, other than employees of the department or other child protection team members responsible for child protective services, the abuse registry, or the appropriate district attorney general upon subpoena of the Tennessee bureau of investigation, without the written consent of the person reporting. Such person's identity shall be irrelevant to any civil proceeding and shall, therefore, not be subject to disclosure by order of any court. This shall not prohibit the subpoenaing of a person reporting child abuse when deemed necessary by the district attorney general or the department to protect a child who is the subject of a report; provided, that the fact that such person made the report is not disclosed.

(b) Except as otherwise provided in this part, it is unlawful for any person, except for purposes directly connected with the administration of this part, to disclose, receive, make use of, authorize or knowingly permit, participate in, or acquiesce in the use of any list or the name of, or any information concerning, persons receiving services pursuant to this part, or any information concerning a report or investigation of a report of harm under this part, directly or indirectly derived from the records, papers, files or communications of the department or divisions thereof acquired in the course of the performance of official duties.

(c) In addition to such other purposes as may be directly connected with the administration of this part, the department shall also grant access to information to those persons specified in § 37-1-612.

(d) The department may confirm whether a child abuse or neglect investigation has been commenced, but may not divulge, except as permitted under this part, any details about the case, including, but not limited to, the name of the reporter, the alleged victim, or the alleged perpetrator.

(e) The department shall adopt such rules as may be necessary to carry out the following purposes:

(1) The establishment of administrative and due process procedures for the disclosure of the contents of its files and the results of its investigations for the purpose of protecting children from child sexual abuse, physical abuse, emotional abuse, or neglect; and

(2) For other purposes directly connected with the administration of this chapter, including, but not limited to, cooperation with schools, child care agencies, residential and institutional child care providers, child protection agencies, individuals providing care or protection for the child, medical and mental health personnel providing care for the child and the child's family and the perpetrator of any form of child abuse or neglect, law enforcement agencies, the judicial and correctional systems, and for cooperation with scientific and governmental research on child abuse and neglect.

(f) Except as specifically provided in this chapter, nothing in this chapter shall prevent the department from sharing information with the district attorney general and law enforcement personnel for the purpose of cooperating with a law enforcement investigation. Information from departmental records that is shared with the district attorney general or law enforcement by the department shall remain confidential to the same extent that information not shared with the district attorney general and law enforcement is confidential. Unless otherwise ordered by a court, or to the extent that such information is used for criminal prosecution, or to the extent required under the Tennessee rules of criminal procedure after criminal charges have been filed, any portion of shared information that does not become part of a court record shall remain confidential to the same extent as information not shared by the department remains confidential.

(g) A violation of this section is a Class B misdemeanor.



§ 37-1-410 - Immunity from civil or criminal liability for reporting abuse -- Damages for employment change because of making report.

(a) (1) IF a health care provider makes a report of harm, as required by § 37-1-403; AND

IF the report arises from an examination of the child performed by the health care provider in the course of rendering professional care or treatment of the child; OR

IF the health care provider who is highly qualified by experience in the field of child abuse and neglect, as evidenced by special training or credentialing, renders a second opinion at the request of the department or any law enforcement agency, whether or not the health care provider has examined the child, rendered care or treatment, or made the report of harm; THEN

The health care provider shall not be liable in any civil or criminal action that is based solely upon:

(A) The health care provider's decision to report what the provider believed to be harm;

(B) The health care provider's belief that reporting the harm was required by law;

(C) The fact that a report of harm was made; or

(D) The fact that an opinion as described in this subdivision (a)(1) was requested and provided.

(2) For the purposes of this subsection (a), by providing a second opinion, a report, information or records at the request of the department or any law enforcement agency the health care provider has satisfied all requirements to make a report of harm as required by §§ 37-1-403 and 37-1-605.

(3) As used in this subsection (a), "health care provider" means any physician, osteopathic physician, medical examiner, chiropractor, nurse, hospital personnel, mental health professional or other health care professional.

(4) Nothing in this subsection (a) shall be construed to confer any immunity upon a health care provider for a criminal or civil action arising out of the treatment of the child about whom the report of harm was made.

(5) (A) IF absolute immunity is not conferred upon a person pursuant to subdivision (a)(1); AND

IF, acting in good faith, the person makes a report of harm, as required by § 37-1-403; THEN

The person shall not be liable in any civil or criminal action that is based solely upon:

(i) The person's decision to report what the person believed to be harm;

(ii) The person's belief that reporting the harm was required by law; or

(iii) The fact that a report of harm was made.

(B) Because of the overriding public policy to encourage all persons to report the neglect of or harm or abuse to children, any person upon whom good faith immunity is conferred pursuant to this subdivision (a)(5) shall be presumed to have acted in good faith in making a report of harm.

(6) No immunity conferred pursuant to this subsection (a) shall attach if the person reporting the harm perpetrated or inflicted the abuse or caused the neglect.

(7) A person furnishing a report, information or records as required, requested, or authorized under this part shall have the same immunity and the same scope of immunity with respect to testimony such person may be required to give or may give in any judicial or administrative proceeding or in any communications with the department or any law enforcement official as is otherwise conferred by this subsection (a) upon the person for making the report of harm.

(8) If the person furnishing a report, information or records during the normal course of the person's duties as required or authorized or requested under this part is different from the person originally reporting the harm, then the person furnishing the report, information or records shall have the same immunity and the same scope of immunity with respect to testimony the person may be required to give or may give in any judicial or administrative proceeding or in any communications with the department or any law enforcement official as is otherwise conferred by this subsection (a) upon the person who made the original report of harm.

(b) Any person reporting under this part shall have a civil cause of action against any person who causes a detrimental change in the employment status of the reporting party by reason of the report.



§ 37-1-411 - Evidentiary privileges not applicable to child abuse cases.

Neither the husband-wife privilege as preserved in § 24-1-201, nor the psychiatrist-patient privilege as set forth in § 24-1-207, nor the psychologist-patient privilege as set forth in § 63-11-213 is a ground for excluding evidence regarding harm or the cause of harm to a child in any dependency and neglect proceeding resulting from a report of such harm under § 37-1-403 or a criminal prosecution for severe child abuse.



§ 37-1-412 - Violation of duty to report -- Power of juvenile court -- Penalty.

(a) Any person who knowingly fails to make a report required by § 37-1-403 commits a Class A misdemeanor.

(b) A juvenile court having reasonable cause to believe that a person is guilty of violating this section may have the person brought before the court either by summons or by warrant. If the defendant pleads not guilty, the juvenile court judge shall bind the defendant over to the grand jury. If the defendant pleads guilty and waives, in writing, indictment, presentment, grand jury investigation, and trial by jury, the juvenile court judge shall sentence the defendant under this section with a fine not to exceed two thousand five hundred dollars ($2,500).



§ 37-1-413 - False reporting of child sexual abuse or false accusation that a child has sustained any wound, injury, disability or physical or mental condition caused by brutality, abuse or neglect -- Penalty.

Any person who either verbally or by written or printed communication knowingly and maliciously reports, or causes, encourages, aids, counsels or procures another to report, a false accusation of child sexual abuse or false accusation that a child has sustained any wound, injury, disability or physical or mental condition caused by brutality, abuse or neglect commits a Class E felony.



§ 37-1-414 - Persons working with children -- Fingerprinting -- Release of investigative and criminal records.

(a) A religious, charitable, scientific, educational, athletic or youth service institution or organization may require any person, who applies to work with children as a volunteer or as a paid employee, to do one (1) or more of the following:

(1) Agree to the release of all investigative records to such religious, charitable, scientific, educational, athletic, or youth service institution or organization for examination for the purpose of verifying the accuracy of criminal violation information contained on an application to work for such institution or organization;

(2) Supply fingerprint samples and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation and the federal bureau of investigation; or

(3) Attend a comprehensive youth protection training program that includes adult training on recognition, disclosure, reporting and prevention of abuse and submit to character, employment, education and reference checks.

(b) Any costs incurred by the Tennessee bureau of investigation or the federal bureau of investigation in conducting such investigation of applicants shall be paid by the religious, charitable, scientific, educational, or athletic institution or organization requesting such investigation and information. Payment of such costs are to be made in accordance with the provisions of § 38-6-103.






Part 5 - Council of Juvenile and Family Court Judges

§ 37-1-501 - Creation and membership of council.

(a) There is created the Tennessee council of juvenile and family court judges, which shall be the official organization of the judges having juvenile and family court jurisdiction in this state.

(b) The membership of the council shall consist of all judges of juvenile courts in this state.



§ 37-1-502 - Rules, regulations and by-laws -- Officers -- Recommending rules to supreme court -- Development of plan to establish demonstration sites.

(a) (1) The council is authorized to adopt and, from time to time, amend such rules, regulations or bylaws as it considers necessary for the conduct of its affairs.

(2) Such rules, regulations or bylaws may provide for such officers as the council considers advisable, for the method of selection of such officers, for the selection of a time and place within this state for annual meetings of the council, and for such other matters consistent with the general laws of the state as the council may choose.

(b) (1) The council shall make recommendations to the supreme court as to rules governing the practice and procedure in juvenile courts of this state. The supreme court may consider the council's recommendations in prescribing rules as provided in § 16-3-402.

(2) Prior to submitting its recommended rules to the supreme court, the council shall send a draft of its recommendation to the commission on children and youth. The commission shall distribute the draft to state agencies that, in the commission's opinion, may be affected by the recommended rules, and the commission will be responsible for accumulating and transmitting the comments of such agencies promptly to the council, so that the comments can be taken into account by the council in an orderly manner when preparing its final proposal of rules to be submitted to the supreme court. Thereafter, the commission shall present such accumulated comments to the court in such manner as the court may provide for receiving comment upon the proposed rules.

(c) Notwithstanding any law to the contrary, the council shall assist the council on children's mental health care in developing a plan that will establish demonstration sites in certain geographic areas where children's mental health care is child-centered, family-driven, and culturally and linguistically competent and that provides a coordinated system of care for children's mental health needs in this state.



§ 37-1-503 - Executive secretary of council.

The president of the council, with the approval of a majority of the executive committee, shall appoint an executive secretary, a staff attorney and such other personnel as may be necessary to conduct its affairs, whose specific duties and responsibilities shall be as prescribed by the council in its rules, regulations or bylaws.



§ 37-1-504 - Annual meeting -- Subject matter.

(a) The council shall meet annually for the consideration of any and all matters pertaining to the discharge of the official duties and obligations of its members, to the end that there shall be a more efficient and prompt administration of justice in the juvenile courts of this state, and to the end that the causes of dependency, neglect and delinquency of juveniles be consistently better understood and dealt with through the use of all available sources, including the resources of the departments of education, mental health and substance abuse services, intellectual and developmental disability, and children's services.

(b) It is the legislative intent and direction that the council actively pursue the ends and purposes set out in this section.



§ 37-1-505 - Annual meeting -- Expenses.

(a) It is the official duty of each member of the council to attend upon its meetings unless otherwise officially engaged, or for other good and sufficient reasons.

(b) Each member who attends the annual meeting or training sessions shall be compensated for the member's actual and reasonable expenses in attending such meeting or training sessions. Unless such funds are provided by the state, such expenses shall be paid upon a verified statement of expenses being filed with the county mayor by any member incurring such expenses. Expenses shall be paid by the trustee upon warrant of the county mayor from the general fund of the county in which the member serves as judge; provided, that funds for such purpose have been appropriated by the county legislative body.



§ 37-1-506 - Report and publishing of juvenile court information, including cases, informal adjustments, pretrial diversions and identifying information.

(a) The clerk of each juvenile court shall, each month, report to the executive secretary such information as the council may require concerning cases handled by such court, including, but not limited to, informal adjustments, pretrial diversions, and all other dispositions made by the court. Notwithstanding § 37-1-153 or any other law to the contrary, the council may require identifying information to be reported in order that the council may more accurately track recidivism rates and other pertinent trends relating to juveniles. Notwithstanding any law to the contrary, identifying information received by the council shall be confidential; shall not be published, released, or otherwise disseminated; and shall be maintained in accordance with state and federal laws and regulations regarding confidentiality. The council may publish data and make such data available to properly concerned agencies and individuals, or to any person upon request. Any such publication or release of data shall be limited to non-identifying information. The council shall develop guidelines and procedures to expunge identifying information collected on juveniles; provided, that such expunction shall occur only after the juvenile reaches the age that is beyond jurisdiction of the juvenile court.

(b) Nothing in this section shall be construed to mandate any change in a county's decision regarding the division of reporting responsibility between the juvenile court clerk and the youth services officer.



§ 37-1-507 - Program to reimburse counties for costs of inpatient mental health evaluations, examinations and detention of juveniles charged as adults -- Rules and regulations.

(a) The council of juvenile and family court judges is authorized to establish and administer a program to reimburse counties for the costs associated with inpatient mental health evaluations and examinations conducted on juveniles charged with an offense which would constitute a felony if committed by an adult. Such a program is subject to available state funding and may include full or partial reimbursements to counties for the costs of inpatient mental health examinations or evaluations ordered by a juvenile court judge, as well as the costs of transportation of the child for a mental health examination or evaluation. The program may also include reimbursement to counties for costs of detention incurred pursuant to § 37-1-116(f) for the purposes of obtaining an outpatient evaluation or examination at a detention facility located in another county.

(b) The council may adopt rules and regulations governing such a reimbursement program pursuant to § 37-1-502.






Part 6 - Child Sexual Abuse

§ 37-1-601 - Prevention of child sexual abuse deemed priority of state -- Comprehensive approach -- Purpose and construction of part.

(a) The general assembly finds and declares that:

(1) The incidence of child sexual abuse has a tremendous impact on the victimized child, siblings, family structure, and inevitably on all citizens of this state;

(2) The detection, intervention, prevention and treatment of child sexual abuse, including a focus on the sexual abuse that occurs within the home, shall be a priority of this state;

(3) Sexual abuse in any form is destructive to the physical and mental health of a child;

(4) Ninety-three percent (93%) of all sexual abuse is inflicted by a family member or acquaintance in the child's home environment;

(5) It is necessary that curriculum addressing sexual abuse include a focus on the in-home abuse; and

(6) A comprehensive approach for the detection, intervention, prevention and treatment of child sexual abuse, including such abuse that may occur in the home, should be developed for the state and that this planned, comprehensive approach should be used as a basis for funding.

(b) The purpose of this part shall be the same as that of part 4 of this chapter, and, except as may be expressly herein provided, the provisions of this part shall not be construed as repealing any provisions of part 4 of this chapter or of any other statute, but shall be supplementary thereto and cumulative thereof.



§ 37-1-602 - Part definitions -- Harm to child's health or welfare.

(a) For purposes of this part and §§ 8-7-109, 37-1-152, 37-1-403, 37-1-406, 37-1-413 and 49-7-117, unless the context otherwise requires:

(1) "Child care agency" is as defined in §§ 71-3-501 and 37-5-501;

(2) "Child protection team" means the investigation team created by § 37-1-607;

(3) (A) "Child sexual abuse" means the commission of any act involving the unlawful sexual abuse, molestation, fondling or carnal knowledge of a child under thirteen (13) years of age that prior to November 1, 1989, constituted the criminal offense of:

(i) Aggravated rape under § 39-2-603 [repealed];

(ii) Aggravated sexual battery under § 39-2-606 [repealed];

(iii) Assault with intent to commit rape or attempt to commit rape or sexual battery under § 39-2-608 [repealed];

(iv) Begetting child on wife's sister under § 39-4-307 [repealed];

(v) Crimes against nature under § 39-2-612 [repealed];

(vi) Incest under § 39-4-306 [repealed];

(vii) Promotion of performance including sexual conduct by minor under § 39-6-1138 [repealed];

(viii) Rape under § 39-2-604 [repealed];

(ix) Sexual battery under § 39-2-607 [repealed]; or

(x) Use of minor for obscene purposes under § 39-6-1137 [repealed];

(B) "Child sexual abuse" also means the commission of any act involving the unlawful sexual abuse, molestation, fondling or carnal knowledge of a child under thirteen (13) years of age that on or after November 1, 1989, constituted the criminal offense of:

(i) Aggravated rape under § 39-13-502;

(ii) Aggravated sexual battery under § 39-13-504;

(iii) Aggravated sexual exploitation of a minor under § 39-17-1004;

(iv) Criminal attempt as provided in § 39-12-101 for any of the offenses in (a)(3)(B)(i)-(iii);

(v) Especially aggravated sexual exploitation of a minor under § 39-17-1005;

(vi) Incest under § 39-15-302;

(vii) Rape under § 39-13-503;

(viii) Sexual battery under § 39-13-505; or

(ix) Sexual exploitation of a minor under § 39-17-1003;

(C) "Child sexual abuse" also means one (1) or more of the following acts:

(i) Any penetration, however slight, of the vagina or anal opening of one (1) person by the penis of another person, whether or not there is the emission of semen;

(ii) Any contact between the genitals or anal opening of one (1) person and the mouth or tongue of another person;

(iii) Any intrusion by one (1) person into the genitals or anal opening of another person, including the use of any object for this purpose, except that it shall not include acts intended for a valid medical purpose;

(iv) The intentional touching of the genitals or intimate parts, including the breasts, genital area, groin, inner thighs, and buttocks, or the clothing covering them, of either the child or the perpetrator, except that it shall not include:

(a) Acts that may reasonably be construed to be normal caretaker responsibilities, interactions with, or affection for a child; or

(b) Acts intended for a valid medical purpose;

(v) The intentional exposure of the perpetrator's genitals in the presence of a child, or any other sexual act intentionally perpetrated in the presence of a child, if such exposure or sexual act is for the purpose of sexual arousal or gratification, aggression, degradation, or other similar purpose;

(vi) The sexual exploitation of a child, which includes allowing, encouraging, or forcing a child to:

(a) Solicit for or engage in prostitution; or

(b) Engage in an act prohibited by § 39-17-1003; and

(D) For the purposes of the reporting, investigation, and treatment provisions of §§ 37-1-603 -- 37-1-615 "child sexual abuse" also means the commission of any act specified in subdivisions (a)(3)(A)-(C) against a child thirteen (13) years of age through seventeen (17) years of age if such act is committed against the child by a parent, guardian, relative, person residing in the child's home, or other person responsible for the care and custody of the child;

(4) "Department" means the department of children's services;

(5) "Guardian ad litem" means a responsible adult who is appointed by the court to represent the best interests of a child in a proceeding as provided for by law, who shall be a party to any judicial proceeding as a representative of the child, and who shall serve until discharged by the court;

(6) "Institutional child sexual abuse" means situations of known or suspected child sexual abuse in which the person allegedly perpetrating the child sexual abuse is an employee of a public or private child care agency, public or private school, or any other person responsible for the child's care;

(7) "Mental injury" means an injury to the intellectual or psychological capacity of a child as evidenced by a discernible and substantial impairment in the child's ability to function within the child's normal range of performance and behavior, with due regard to the child's culture; and

(8) "Other person responsible for a child's care or welfare" includes, but is not limited to, the child's legal guardian, legal custodian, or foster parent; an employee of a public or private child care agency, public or private school; or any other person legally responsible for the child's welfare in a residential setting.

(b) Harm to a child's health or welfare can occur when the parent or other person responsible for the child's welfare:

(1) Commits, or allows to be committed, child sexual abuse as defined in subdivisions (a)(3)(A)-(C); or

(2) Exploits a child under eighteen (18) years of age, or allows such child to be exploited, as provided in §§ 39-17-1003 -- 39-17-1005.



§ 37-1-603 - Comprehensive state plan.

(a) The department shall develop a state plan that encompasses and complies with the scope of all provisions of this part for the detection, intervention, prevention and treatment of child sexual abuse. The department of education and the state board of education shall participate and fully cooperate in the development of the state plan. Furthermore, appropriate state and local agencies and organizations shall be provided an opportunity to participate in the development of the state plan. Appropriate groups and organizations shall include, but not be limited to, community mental health centers; the juvenile courts; the school boards of the local school districts; private or public organizations or programs with recognized expertise in working with children who are sexually abused, physically abused, emotionally abused, or neglected and with expertise in working with the families of such children; private or public programs or organizations with expertise in maternal and infant health care; multi-disciplinary child protection teams; child care centers; and law enforcement agencies. The state plan to be provided to the general assembly, the appropriate committees and the governor shall include, as a minimum, the information required of the various groups in subsection (b).

(b) The development of the comprehensive state plan shall be accomplished in the following manner:

(1) The department of children's services shall establish a task force composed of representatives from the department of mental health and substance abuse services, department of intellectual and developmental disabilities, the commission on children and youth created by § 37-3-102, a child abuse agency as defined in § 37-5-501, a treatment resource as defined in § 33-1-101, and a local child service agency. Representatives of the departments of children's services, education, health, the Tennessee bureau of investigation, district attorneys general conference, Tennessee council of juvenile and family court judges, and local law enforcement agencies shall serve as ex officio members of the task force. The task force shall be responsible for:

(A) Developing a plan of action for better coordination and integration of the goals, activities, and funding of the department pertaining to the detection, intervention, prevention, and treatment of child sexual abuse in order to maximize staff and resources, including the effective utilization of licensure personnel in determining whether children are properly cared for and protected by the child care agencies licensed by the department of children's services or human services. The department shall develop ways not only to inform and instruct all personnel in the child care agencies in the detection, intervention, prevention and treatment of child sexual abuse, but shall develop ways for licensure personnel at least annually to require that all such agencies present a prevention program to the children enrolled in and cared for by the agency. Licensing staff shall provide training to such agencies if needed to assist them in presenting such a program and shall review and approve the materials to be presented. The department shall formulate an effective and efficient method for updating files of victims of child sexual abuse. The plan for accomplishing this end shall be included in the comprehensive state plan;

(B) Preparing the state plan for submission to the members of the general assembly and the governor. Such preparation shall include the cooperative plans as provided in this section and the plan of action for coordination and integration of departmental activities into one (1) comprehensive plan. The comprehensive plan shall include a section reflecting general conditions and needs, an analysis of variations based on population or geographic areas, identified problems, and recommendations for change; and

(C) Working with the specified agency in fulfilling the requirements of subdivisions (b)(2), (3), (4), (5) and (6);

(2) The department of education and the state board of education and the department of children's services shall work together in developing ways to inform and instruct appropriate school personnel and children in all school districts in the detection, intervention, prevention and treatment of child sexual abuse and in the proper action that should be taken in a suspected case of child sexual abuse. The plan for accomplishing this end shall be included in the comprehensive state plan;

(3) The departments of education and children's services, and the state board of education, shall work together on the enhancement or adaptation of curriculum materials to assist instructional personnel in providing instruction through a multi-disciplinary approach on the detection, intervention, prevention and treatment of child sexual abuse, including such abuse that may occur in the home. The curriculum materials shall be geared toward a sequential program of instruction at progressional levels for kindergarten through grade twelve (K-12). Strategies for utilizing the curriculum shall be included in the comprehensive plan;

(4) (A) The Jerry F. Agee Tennessee Law Enforcement Academy, the Tennessee peace officer standards and training commission, and the department of children's services shall work together in developing ways to inform and instruct appropriate local law enforcement personnel in the detection of child sexual abuse and in the proper action that should be taken in a suspected case of child sexual abuse:

(i) Guidelines shall be prepared establishing a standard procedure that may be followed by police agencies in the investigation of cases involving sexual abuse of children, including police response to, and treatment of, victims of such crimes;

(ii) The course of training leading to the basic certificate issued by the Tennessee peace officer standards and training commission shall include adequate instruction in the procedures described in subdivision (b)(4)(A) and shall be included as a part of the in-service training requirement to be eligible for the salary supplement authorized in § 38-8-111;

(iii) A course of study pursuant to such procedures for the training of specialists in the investigation of child sexual abuse cases shall be implemented by the Jerry F. Agee Tennessee Law Enforcement Training Academy. Officers assigned as investigation specialists for these crimes shall successfully complete their training;

(iv) The peace officers standards and training commission may authorize the certification of officers under this section if the officers have received training meeting the criteria established in subdivision (b)(4)(A) from any other approved training course at sites other than the Jerry F. Agee Tennessee Law Enforcement Training Academy; and

(v) It is the intent of the general assembly to encourage the establishment of child sex crime investigation units in sheriffs' departments and police agencies throughout the state, which units shall include investigating crimes involving sexual abuse of children;

(B) The plan for accomplishing this end shall be included in the comprehensive state plan;

(5) The department of children's services shall work with other appropriate public and private agencies to emphasize efforts to educate the general public about the problem of and ways to detect, intervene in, prevent and treat child sexual abuse, and in the proper action that should be taken in a suspected case of child sexual abuse. Such plan shall include a method for publicizing and notifying the general public of the resources and agencies available to provide help and services for victimized children and their families. The plan for accomplishing this end shall be included in the comprehensive state plan; and

(6) The department of children's services and the judicial council shall work together in developing a mechanism to inform and instruct judges with juvenile, divorce and criminal jurisdiction in the detection, intervention, prevention and treatment of child sexual abuse and in the proper action that should be taken in a known or suspected case of child sexual abuse. The plan for accomplishing this end shall be included in the comprehensive state plan.

(c) (1) All budget requests submitted by the department of children's services, the department of education, or any other agency to the general assembly for funding of efforts for the detection, intervention, prevention, and treatment of child sexual abuse shall be based on the state comprehensive plan developed pursuant to this section.

(2) The department of children's services shall readdress the plan one (1) year following its initial presentation and at least biennially thereafter, and shall make necessary revisions. No later than January 31, 1987, and no later than January 31 of every uneven year thereafter, such revisions shall be submitted to the government operations committees of both houses of the general assembly and to the governor.



§ 37-1-604 - Legislative intent relating to investigations, protective services and reports.

The intent of §§ 37-1-604 -- 37-1-615 is to provide for the investigation of child sexual abuse by the child protection team, and to provide for comprehensive protective services for sexually abused children found in the state by requiring that reports of each sexually abused child be made to the department and the office of the district attorney general in an effort to prevent further harm to the child or any other children living in the home and to preserve the family life of the parents and children, to the maximum extent possible, by enhancing the parental capacity for adequate child care.



§ 37-1-605 - Reports of known or suspected child sexual abuse -- Investigations -- Notification to parents of abuse on school grounds or while under school supervision -- Confidentiality of records.

(a) Any person including, but not limited to, any:

(1) Physician, osteopathic physician, medical examiner, chiropractor, nurse or hospital personnel engaged in the admission, examination, care or treatment of persons;

(2) Health or mental health professional other than one listed in subdivision (1);

(3) Practitioner who relies solely on spiritual means for healing;

(4) School teacher or other school official or personnel;

(5) Judge of any court of the state;

(6) Social worker, day care center worker, or other professional child care, foster care, residential or institutional worker;

(7) Law enforcement officer;

(8) Authority figure at a community facility, including any facility used for recreation or social assemblies, for educational, religious, social, health, or welfare purposes, including, but not limited to, facilities operated by schools, the boy or girl scouts, the YMCA or YWCA, the boys and girls club, or church or religious organizations; or

(9) Neighbor, relative, friend or any other person;

who knows or has reasonable cause to suspect that a child has been sexually abused shall report such knowledge or suspicion to the department in the manner prescribed in subsection (b).

(b) (1) Each report of known or suspected child sexual abuse pursuant to this section shall be made immediately to the local office of the department responsible for the investigation of reports made pursuant to this section or to the judge having juvenile jurisdiction or to the office of the sheriff or the chief law enforcement official of the municipality where the child resides. Each report of known or suspected child sexual abuse occurring in a facility licensed by the department of mental health and substance abuse services, as defined in § 33-2-403, or any hospital, shall also be made to the local law enforcement agency in the jurisdiction where such offense occurred. In addition to those procedures provided by this part, § 37-1-405 shall also apply to all cases reported hereunder.

(2) If a law enforcement official or judge becomes aware of known or suspected child sexual abuse, through personal knowledge, receipt of a report or otherwise, such information shall be reported to the department immediately and the child protective team shall be notified to investigate the report for the protection of the child in accordance with this part. Further criminal investigation by such official shall be appropriately conducted.

(3) Reports involving known or suspected institutional child sexual abuse shall be made and received in the same manner as all other reports made pursuant to this section.

(c) Any person required to report or investigate cases of suspected child sexual abuse who has reasonable cause to suspect that a child died as a result of child sexual abuse shall report such suspicion to the appropriate medical examiner. The medical examiner shall accept the report for investigation and shall report the medical examiner's findings, in writing, to the local law enforcement agency, the appropriate district attorney general, and the department. Autopsy reports maintained by the medical examiner shall not be subject to the confidentiality requirements provided for in § 37-1-612.

(d) (1) Notwithstanding § 37-5-107 or § 37-1-612 or any other law to the contrary, if a school teacher, school official or any other school personnel has knowledge or reasonable cause to suspect that a child who attends such school may be a victim of child abuse or child sexual abuse sufficient to require reporting pursuant to this section and that the abuse occurred on school grounds or while the child was under the supervision or care of the school, then the principal or other person designated by the school shall verbally notify the parent or legal guardian of the child that a report pursuant to this section has been made and shall provide other information relevant to the future well-being of the child while under the supervision or care of the school. The verbal notice shall be made in coordination with the department of children's services to the parent or legal guardian within twenty-four (24) hours from the time the school, school teacher, school official or other school personnel reports the abuse to the department of children's services; provided, that in no event may the notice be later than twenty-four (24) hours from the time the report was made. The notice shall not be given to any parent or legal guardian if there is reasonable cause to believe that the parent or legal guardian may be the perpetrator or in any way responsible for the child abuse or child sexual abuse.

(2) Once notice is given pursuant to subdivision (d)(1), the principal or other designated person shall provide to the parent or legal guardian all school information and records relevant to the alleged abuse or sexual abuse, if requested by the parent or legal guardian; provided, that the information is edited to protect the confidentiality of the identity of the person who made the report, any other person whose life or safety may be endangered by the disclosure, and any information made confidential pursuant to federal law or § 10-7-504(a)(4). The information and records described in this subdivision (d)(2) shall not include records of other agencies or departments.

(3) For purposes of this subsection (d), "school" means any public or privately operated child care agency, as defined in § 71-3-501, preschool, nursery school, kindergarten, elementary school or secondary school.



§ 37-1-606 - Departmental availability for receiving reports -- Commencement of investigations -- Institutional abuse.

(a) The department shall be capable of receiving and investigating reports of known or suspected child sexual abuse twenty-four (24) hours a day, seven (7) days a week. If it appears that the immediate safety or well-being of a child is endangered, that the family may flee or the child will be unavailable for purposes of conducting a child protective investigation, or that the facts otherwise so warrant, the department shall commence an investigation immediately, regardless of the time of day or night. In all other child sexual abuse cases, a child protective investigation shall be commenced within twenty-four (24) hours of receipt of the report.

(b) If, as a result of an investigation of a report of institutional child sexual abuse, the department removes children under its care from such institution, the department shall notify parents who have children enrolled in such institution on such date of its action. The institution's records shall be utilized to obtain such information. The notification shall be sufficient if it states that children under the care of the department are being removed. If the department validates child sexual abuse in such institution or revokes or suspends the license of a child care agency as a result of child sexual abuse occurring in the agency, the department, in accordance with administrative and due process rules, shall notify the parents of the children accordingly.



§ 37-1-607 - Child protective teams -- Investigations -- Services.

(a) (1) (A) The department shall coordinate the services of child protective teams. At least one (1) child protective team shall be organized in each county. The district attorney general of each judicial district shall, by January 15 of each year, report to the judiciary committee of the senate and the civil justice committee of the house of representatives on the status of the teams in the district attorney general's district as required by this section, and the progress of the child protective teams that have been organized in the district attorney general's district. The department shall, with the cooperation of all statutorily authorized members of the child protective team, establish a procedure and format for data collection. The procedure and format developed shall include at a minimum the following information:

(i) The number of reports received for investigation by type (i.e., sexual abuse, serious physical abuse, life-threatening neglect);

(ii) The number of investigations initiated by type;

(iii) The number of final dispositions of cases obtained in the current reporting year by type of disposition as follows:

(a) Unsubstantiated, closed, no service;

(b) Unsubstantiated, referred for non-custodial support services;

(c) Substantiated, closed, no service;

(d) Substantiated, service provided, no prosecution;

(e) Substantiated, service provided, prosecution, acquittal; or

(f) Substantiated, service provided, prosecution, conviction;

(iv) Age, race, gender, and relationship to the victim of perpetrators identified in cases that are included in subdivisions (a)(1)(A)(iii)(c)-(f); and

(v) The type and amount of community-based support received by child protective teams through linkages with other local agencies and organizations and through monetary or in-kind, or both, donations.

(B) Such data shall be reported by January 15 of each year to the judiciary committee of the senate and the civil justice committee of the house of representatives, along with a progress report on the teams and any recommendations for enhancement of the child sexual abuse plan and program.

(2) Each team shall be composed of one (1) person from the department, one (1) representative from the office of the district attorney general, one (1) juvenile court officer or investigator from a court of competent jurisdiction, and one (1) properly trained law enforcement officer with countywide jurisdiction from the county where the child resides or where the alleged offense occurred. The team may also include a representative from one (1) of the mental health disciplines. It is in the best interest of the child that, whenever possible, an initial investigation shall not be commenced unless all four (4) disciplines are represented. An initial investigation may, however, be commenced if at least two (2) of the team members are present at the initial investigation. In those geographical areas in which a child advocacy center meets the requirements of § 9-4-213(a) or (b), child advocacy center directors, or their designees, shall be members of the teams under this part and part 4 of this chapter for the purposes of provision of services and functions established by § 9-4-213 or delegated pursuant to that section. In such event, child advocacy center directors, or their designees, may access and generate all necessary information, which shall retain its confidential status, consistent with § 37-1-612.

(3) It is the intent of the general assembly that the child protective investigations be conducted by the team members in a manner that not only protects the child but that also preserves any evidence for future criminal prosecutions. It is essential, therefore, that all phases of the child protective investigation be appropriately conducted and that further investigations, as appropriate, be properly conducted and coordinated.

(b) (1) The department shall convene the appropriate team when a report of child sexual abuse has been received. Nothing in this section shall be construed to remove or reduce the duty and responsibility of any person to report all suspected or actual cases of child sexual abuse. The role of the teams shall be to conduct child protective investigations of reported child sexual abuse and to support and provide services to sexually abused children upon referral as deemed by the teams to be necessary and appropriate for such children.

(2) (A) For each child sexual abuse report it receives, the department shall immediately notify the child protection investigation team, which shall commence an on-site child protective investigation. The team shall:

(i) Determine the composition of the family or household, including the name, address, age, sex and race of each child named in the report; any siblings or other children in the same household or in the care of the same adults; the parents or other persons responsible for the child's welfare; and any other adults in the same household;

(ii) Determine whether there is any indication that any child in the family or household is sexually abused, including a determination of harm or threatened harm to each child; the nature and extent of present or prior injuries, or abuse, and any evidence thereof; and a determination as to the person or persons apparently responsible for the abuse;

(iii) Determine the immediate and long-term risk to each child if the child remains in the existing home environment; and

(iv) Determine the protective, treatment and ameliorative services necessary to safeguard and ensure the child's well-being and development and, if possible, to preserve and stabilize family life.

(B) The team shall seek to interview the child in a neutral setting, other than where the alleged abuse occurred, whenever possible.

(3) Immediately upon receipt of a report alleging, or immediately upon learning during the course of an investigation, that:

(A) Child sexual abuse has occurred; or

(B) An observable injury or medically diagnosed internal injury occurred as a result of the sexual abuse;

the department shall orally notify the team, the appropriate district attorney general and the appropriate law enforcement agency whose criminal investigations shall be coordinated, whenever possible, with the child protective team investigation. In all cases, the team and the department shall make a full written report to the district attorney general within three (3) days of the oral report. If, as a result of an investigation, there is cause to believe a violation of title 39, chapter 17, part 10 has occurred, an appropriate report shall be filed by the district attorney general requesting an investigation by the Tennessee bureau of investigation. If independent criminal investigations are made, interviews with the victimized child shall be kept to an absolute minimum and, whenever possible, reference to the videotape or tapes made by the child protective teams should be utilized.

(4) In addition to the requirements of this part, the provisions of § 37-1-406 shall apply to any investigation conducted hereunder.

(5) As a result of its investigation, the team may recommend that criminal charges be filed against the alleged offender. Any interested person who has information regarding the offenses described in this subsection (b) may forward a statement to the district attorney general as to whether prosecution is warranted and appropriate. Within fifteen (15) days of the completion of the district attorney general's investigation, the district attorney general shall advise the department and the team whether or not prosecution is justified and appropriate in the district attorney general's opinion in view of the circumstances of the specific case.

(c) (1) The specialized diagnostic assessment, evaluation, coordination, consultation, and other supportive services that the team shall be capable of providing, to the extent funds are specifically appropriated therefor, or by referral shall be capable of obtaining for the protection of the child, include, but are not limited to, the following:

(A) Telephone consultation services in emergencies and in other situations;

(B) Medical evaluation related to the sexual abuse;

(C) Such psychological and psychiatric diagnosis and evaluation services for the child, siblings, parent or parents, guardian or guardians, or other care givers, or any other individual involved in a child sexual abuse case, as a child protection team may determine to be needed;

(D) Short-term psychological treatment. It is the intent of the general assembly that the department provide or refer a child whose case has been validated by the department, and the child's family, for short-term psychological treatment before the department may close its case. Such short-term treatment shall be limited to no more than six (6) months' duration after treatment is initiated, except that the commissioner may authorize such treatment for individual children beyond this limitation if the commissioner deems it appropriate;

(E) Expert medical, psychological and related professional testimony in court cases;

(F) Case staffings to develop, implement and monitor treatment plans for a child whose case has been validated by the department. In all such case staffings, consultations, or staff activities involving a child, at least one (1) member of the team involved in the initial investigation shall continue to monitor the progress and status of the child whenever possible and within the same geographic area; and

(G) Case service coordination and assistance, including the location of services available from other public and private agencies in the community.

(2) In all instances where a child protection team is providing or has obtained by referral certain services to sexually abused children, other offices and units of the department shall avoid duplicating the provision of those services.



§ 37-1-608 - Protective custody of children.

(a) A law enforcement officer, authorized person of the department, or other authorized person may take a child into custody as provided in part 1 of this chapter.

(b) Any person in charge of a hospital or similar institution or any physician treating a child may keep that child in custody until the next regular weekday session of the juvenile court without the consent of the parents, legal guardian or legal custodian, whether or not additional medical treatment is required, if the circumstances are such, or if the condition of the child is such, that continuing the child in the child's place of residence or in the care or custody of the parents, legal guardian or legal custodian presents an imminent danger to the child's life or physical or mental health. Any person taking a child into protective custody shall immediately notify the department, whereupon the department shall immediately begin a child protective investigation in accordance with the provisions of § 37-1-606, and shall make every reasonable effort to immediately notify the parents, legal guardian or legal custodian that such child has been taken into protective custody. If the department determines, according to the criteria set forth in § 37-1-114, that the child should remain in protective custody longer than the next regular weekday session of the juvenile court, it shall petition the court for an order authorizing such custody in the same manner as if the child were placed in a shelter. The department shall attempt to avoid the placement of a child in an institution whenever possible.



§ 37-1-609 - Photographs and examinations of suspected abuse -- Video recordings.

(a) Any person required to investigate cases of suspected child sexual abuse may take or cause to be taken photographs of the areas of trauma visible on a child who is the subject of a report and, if the condition of the child indicates a need for a medical examination, may cause the child to be referred for diagnosis to a licensed physician or an emergency department in a hospital without the consent of the child's parents, legal guardian or legal custodian. Any licensed physician who, based on information furnished by the investigator, the parents or other persons having knowledge of the situation, or the child, or on personal observation of the child, suspects that a child has been sexually abused may authorize appropriate examinations to be performed on the child without the consent of the child's parents, legal guardian or legal custodian.

(b) Any photograph or report on examinations made or x-rays taken pursuant to this section, or copies thereof, shall be sent to the department as soon as possible, at which point such records shall be available to the members of the team. All state, county and local agencies shall give the team or the department access to records in their custody and shall otherwise cooperate fully with the investigation.

(c) At the initial investigation of child sexual abuse by the child protection team, and at any subsequent investigations as deemed appropriate by the team, when a justifiable suspicion of sexual abuse exists, a videotape recording that meets the standards as established by § 24-7-117 may be taken of the traumatized victim. The video recording shall be taken for the purpose of indicating the child's physical or mental condition at the time the report is investigated and shall be made available for future reference and for utilization as provided in this part.



§ 37-1-610 - Guardian ad litem -- Parental reimbursement of costs and expenses.

(a) A guardian ad litem shall be appointed to represent the child in any child sexual abuse civil or juvenile judicial proceeding and in general sessions or criminal court at the discretion of the court. Any person participating in such proceeding resulting from such appointment shall be presumed prima facie to be acting in good faith and in so doing shall be immune from any liability, civil or criminal, that otherwise might be incurred or imposed.

(b) In those cases in which the parents are financially able, the court may order such parent or parents to reimburse the court to the extent of insurance coverage; provided, that the court shall order the perpetrator in all cases, whether such person is a parent or other person, to fully reimburse the court for such expenses, for the cost of provision of guardian ad litem services and any medical and treatment costs resulting from the child sexual abuse. Reimbursement to the individual providing such services shall not be contingent upon successful collection by the court from the parent or parents.



§ 37-1-611 - Duties of department of children's services -- Cooperation with department -- Publicity and education program.

(a) The department shall:

(1) Have prime responsibility for strengthening and improving child sexual abuse detection, prevention and treatment efforts;

(2) Seek and encourage the development of improved or additional programs and activities, the assumption of prevention and treatment responsibilities by additional agencies and organizations, and the coordination of existing programs and activities;

(3) To the fullest extent possible, cooperate with and seek cooperation of all appropriate public and private agencies, including health, education, social services, and law enforcement agencies, and courts, organizations, or programs providing or concerned with children's services related to the prevention, detection, intervention or treatment of child sexual abuse; and

(4) Provide ongoing protective, treatment and ameliorative services to, and on behalf of, children in need of protection to safeguard and ensure their well-being and, whenever possible, to preserve and stabilize family life.

(b) All state, county, and local agencies have a duty to give such cooperation, assistance, and information to the department as will enable it to fulfill its responsibilities.

(c) The department shall conduct a continuing publicity and education program to encourage the fullest degree of reporting of suspected child sexual abuse for staff and officials required to report and any other appropriate persons. The program shall include, but not be limited to, information concerning the responsibilities, obligations, and powers provided under this part; the methods for diagnosis of child sexual abuse; and the procedures of the child protective service program, the juvenile court, and other duly authorized agencies. In developing training programs for staff, the department shall place emphasis on preservice and inservice training for single intake, protective services, and foster care staff, which would include skills in diagnosis and treatment of child sexual abuse and procedures of the child protective system and judicial process.



§ 37-1-612 - Confidentiality of records and reports -- Violations -- Access to records -- Confirmation of investigation -- Anonymity of abuse reporters.

(a) In order to protect the rights of the child and the child's parents or other persons responsible for the child's welfare, all records concerning reports of child sexual abuse, including files, reports, records, communications and working papers related to investigations or providing services; video tapes; reports made to the abuse registry and to local offices of the department; and all records generated as a result of such processes and reports, shall be confidential and exempt from other provisions of law, and shall not be disclosed, except as specifically authorized by chapter 5, part 5 of this title, this part and part 4 of this chapter.

(b) Except as otherwise provided in § 37-5-107, this part or part 4 of this chapter, it is unlawful for any person, except for purposes directly connected with the administration of this part, to disclose, receive, make use of, authorize or knowingly permit, participate in, or acquiesce to the use of any list or name, or any information concerning a report or investigation of a report of harm under this part, directly or indirectly derived from the records, papers, files or communications of the department or other entities authorized by law to assist the department when such information was acquired in the course of the performance of official duties. Disclosure may be made to persons and entities directly involved in administration of this part, including:

(1) Department employees, medical professionals, and contract or other agency employees who provide services, including those from child advocacy centers, to children and families; and

(2) The attorney or guardian ad litem for a child who is the subject of the records. Information shared with such persons and entities does not lose its character as confidential.

(c) In addition to such other purposes as may be directly connected with the administration of this part, access to such records, excluding the name of the reporter, which shall be released only as provided in subsection (g), shall be granted to the following persons, officials, or agencies for the following purposes:

(1) A law enforcement agency investigating a report of known or suspected child sexual abuse;

(2) The district attorney general of the judicial district in which the child resides or in which the alleged abuse occurred;

(3) A grand jury, by subpoena, upon its determination that access to such records is necessary in the conduct of its official business;

(4) Any person engaged in bona fide research or audit purposes. However, no information identifying the subjects of the report shall be made available to the researcher unless such information is absolutely essential to the research purpose, suitable provision is made to maintain the confidentiality of the data and the department has given written approval;

(5) A court official, probation and parole officer, designated employee of the department of correction or board of probation and parole or other similarly situated individual charged with the responsibility of preparing information to be presented in any administrative or judicial proceeding concerning any individual charged with or convicted of any offense involving child abuse or neglect or child sexual abuse;

(6) An attorney or next friend who is authorized to act on behalf of the child, who is the subject of the records, for the purpose of recovering damages or other remedies authorized by law in a civil cause of action against the perpetrator or other person or persons who may be responsible for the actions of the perpetrator;

(7) An attorney or next friend who is authorized to act on behalf of another child, who has been the victim of other abuse by the same perpetrator, for the purpose of recovering damages or other remedies authorized by law in a civil cause of action against the perpetrator or other person or persons who may be responsible for the actions of the perpetrator against such other child; provided, however, that:

(A) The name and identity of such other child shall be revealed only to the attorney or next friend of such other child, to the parties and to their respective counsel in the civil cause of action in which such damages or other remedies are sought, and to the trial judge who presides over the action;

(B) An appropriate protective order must be entered prior to such disclosure; and

(C) Before any attempt is made to introduce into evidence in the civil cause of action either the records or information obtained from the records, written consent must be obtained from:

(i) Each parent or guardian having sole or joint custody of such other child, if the child has not yet attained the age of majority; or

(ii) The former child, if such child has now attained the age of majority; and

(8) Members of the Tennessee claims commission, its staff and employees of the division of claims administration for the purpose of determining if:

(A) A claim filed with the commission based on facts contained in the record constitutes a compensable criminal offense under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13;

(B) The offense alleged occurred; and

(C) The claimant's injuries were the result of the offense.

(d) The department may release to professional persons such information as is necessary for the diagnosis and treatment of the child or the person perpetrating the sexual abuse.

(e) The department may confirm whether a child sexual abuse investigation has been commenced, but may not divulge, except as permitted under this part, any details about the case, including, but not limited to, the name of the reporter, the alleged victim, or the alleged perpetrator.

(f) The department shall adopt such rules as may be necessary to carry out the following purposes:

(1) The establishment of administrative and due process procedures for the disclosure of the contents of its files and the results of its investigations for the purpose of protecting children from child sexual abuse; and

(2) For other purposes directly connected with the administration of this chapter, including, but not limited to, cooperation with schools, child care agencies, residential and institutional child care providers, child protection agencies, individuals providing care or protection for the child, medical and mental health personnel providing care for the child and the child's family and the perpetrator of any form of child abuse or neglect, law enforcement agencies, the judicial and correctional systems, and for cooperation with scientific and governmental research on child abuse and neglect.

(g) The name of any person reporting child sexual abuse shall in no case be released to any person other than employees of the department or other child protection team members responsible for child protective services, the abuse registry, or the appropriate district attorney general upon subpoena of the Tennessee bureau of investigation without the written consent of the person reporting. This shall not prohibit the subpoenaing of a person reporting child sexual abuse when deemed necessary by the district attorney general or the department to protect a child who is the subject of a report; provided, that the fact that such person made the report is not disclosed. Any person who reports a case of child sexual abuse may, at the time the person makes the report, request that the department notify such person that a child protective investigation occurred as a result of the report. The department shall mail such a notice to the reporter within ten (10) days of the completion of the child protective investigation.

(h) For purposes directly connected with the administration of this part and part 4 of this chapter, the department may disclose any relevant information to the court, administrative board or hearing officer, the parties, or their legal representatives in any proceeding that may be brought in any court, or before any administrative board or hearing officer, for the purpose of protecting a child or children from child abuse or neglect or child sexual abuse. In the event of any disagreement between the department and any other parties as to what information should be disclosed, the court, administrative board or hearing officer may enter an order allowing access to any information that it finds necessary for the proper disposition of the case. The court, administrative board or hearing officer may order any information disclosed in such proceeding to be placed and kept under seal and not to be open to public inspection to the extent it finds it necessary to protect the child. This provision shall not be construed to allow any person to gain access to any identifying information about a child who is not the subject of the proceeding.



§ 37-1-613 - Immunity from civil or criminal liability.

Any person making a report of child sexual abuse shall be afforded the same immunity and shall have the same remedies as provided by § 37-1-410 for other persons reporting harm to a child. Any other person, official or institution participating in good faith in any act authorized or required by this part shall be immune from any civil or criminal liability that might otherwise result by reason of such action.



§ 37-1-614 - Evidentiary privileges inapplicable in child sexual abuse cases.

The privileged quality of communication between husband and wife and between any professional person and the professional person's patient or client, and any other privileged communication, except that between attorney and client, as such communication relates both to the competency of the witness and to the exclusion of confidential communications, shall not apply to any situation involving known or suspected child sexual abuse and shall not constitute grounds for failure to report as required by this part, failure to cooperate with the department in its activities pursuant to this part, or failure to give evidence in any judicial proceeding relating to child sexual abuse.



§ 37-1-615 - Violations -- Penalties.

(a) Any person required to report known or suspected child sexual abuse who knowingly and willfully fails to do so, or who knowingly and willfully prevents another person from doing so, commits a Class A misdemeanor.

(b) Any person who knowingly and willfully makes public or discloses any confidential information contained in the abuse registry or in the records of any child sexual abuse case, except as provided in this part, commits a Class A misdemeanor.



§ 37-1-616 - Rules and regulations.

The department may promulgate necessary rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, in furtherance of this part.






Part 7 - Tennessee Teen Court Program of 2000

§ 37-1-701 - Short title.

This part shall be known and may be cited as the "Tennessee Teen Court Program of 2000."



§ 37-1-702 - Authority to establish teen court -- Procedure for participation -- Determining factors for participation -- Authority of teen court.

(a) Any juvenile court judge is authorized to establish a teen court program pursuant to this part. In a jurisdiction in which there are multiple juvenile court judges, each judge may establish a teen court program. In any jurisdiction in which a teen court program is established, a teen charged with an offense specified under this part may receive a deferred judgment, a condition of which is successful completion of the teen court program. As a part of such program, the teen shall receive a disposition recommended by a five-member teen court and confirmed by the juvenile court judge. The teen court shall be held at a place to be determined by the local juvenile court judge.

(b) The procedure for the court to determine participation in the teen court is as follows:

(1) Pursuant to local, written procedures adopted by the juvenile court, participation in the teen court program may be initiated by an officer of the court under the informal adjustment process of § 37-1-110. Successful completion of a teen court program may be a condition of pretrial diversion under Rule 23 of the Tennessee Rules of Juvenile Procedure;

(2) (A) After the court makes a determination, in the presence of at least one (1) of the teen's parents or legal guardian, that the teen is a child subject to the court's jurisdiction and is delinquent under § 37-1-131 or unruly under § 37-1-132, the court may direct that the disposition determination will be made by the teen court;

(B) When a juvenile court determines that a case is appropriate to be handled by the teen court, the teen shall be informed by the court of the procedures for teen court disposition and shall be given an opportunity to enter a waiver of rights to participate in a teen court disposition. The court shall inform the teen that if the teen enters a waiver, including a waiver of any right for an attorney to be present during the dispositional stage, juvenile court proceedings shall be suspended for a period of six (6) months or such other time authorized by the local, written procedures of the juvenile court and a teen court may be empanelled to hear evidence on disposition; such teen court shall deliberate, and shall make a recommendation to the judge for disposition of the case, which may be confirmed by the juvenile court without further proceedings. If the teen elects to not enter a waiver, the judge shall proceed with the case as provided by law without referral to the teen court.

(c) In choosing cases to be referred to the teen court for disposition, the juvenile court shall determine that:

(1) The offense underlying the juvenile petition was one (1) of the following:

(A) Assault, § 39-13-101;

(B) Burglary, § 39-14-402;

(C) Theft of property, § 39-14-103;

(D) Vandalism, § 39-14-408;

(E) Forgery, § 39-14-114;

(F) Cruelty to animals, § 39-14-202;

(G) Unauthorized use of vehicle, § 39-14-106;

(H) Criminal attempt, § 39-12-101;

(I) Disorderly conduct, § 39-17-305;

(J) Harassment, § 39-17-308;

(K) Criminal trespass, § 39-14-405;

(L) Traffic offense, § 37-1-146;

(M) Runaway, § 37-1-102(b)(23);

(N) Truancy, § 37-1-102(b)(23)(A)(i);

(O) Violation of curfew, § 39-17-1702;

(P) Unruly, § 37-1-102(b)(23);

(Q) Violation of any of the following sections of the Tennessee Drug Control Act, compiled in title 39, chapter 17, part 4:

(i) § 39-17-418(a) or (b), relative to simple possession or casual exchange of a controlled substance;

(ii) § 39-17-422(a) or (b), relative to smelling or inhaling fumes of any glue, paint, gasoline, aerosol, chlorofluorocarbon gas or other substance containing a solvent having the property of releasing toxic vapors or fumes, or possessing any glue containing a solvent having the property of releasing toxic vapors or fumes for the purpose of smelling or inhaling fumes or vapors;

(iii) § 39-17-426, relative to possession of gentiana lutea, also known as jimsonweed, on the premises or grounds of any school; or

(iv) § 39-17-454, relative to simple possession or casual exchange of a controlled substance analogue;

(R) Any criminal offense, status offense, violation, infraction or other prohibited conduct involving the possession, use, sale or consumption of any alcoholic beverage, wine or beer; or

(S) A second or subsequent violation, within a one (1) year period, of § 39-17-1505, regarding possession, purchase or acceptance of tobacco products, or offering false or fraudulent proof of age for the purpose of purchasing or receiving any tobacco product;

(2) The teen will benefit more from participation in the teen court and any disposition that may be recommended than from any other disposition that may be imposed;

(3) The teen, in the presence of at least one (1) of the teen's parents or guardian, has executed an informed waiver of rights, including any right to have an attorney present at the dispositional stage; and

(4) The particular case does not have any special circumstances, such as suspected mental illness or developmental disability of the teen, or special needs of the victim of the offense, that make the case inappropriate for referral to the teen court.

(d) (1) A teen court has the authority to conduct proceedings and to receive evidence and hear testimony related to the dispositional stage. The teen court shall consist of five (5) teen members chosen by the juvenile court as set out in § 37-1-704. The teen members shall choose a presiding officer who shall conduct the proceeding under the supervision of the juvenile court judge. After hearing all evidence and testimony, the teen court shall retire to deliberate and a written decision shall be written by the presiding officer.

(2) The written decision shall be transmitted to the juvenile court judge as a recommendation, together with all papers relating to the case. The written recommendation will specify a proposed disposition together with reasons therefor.

(3) Upon receipt of the recommendation, the judge shall review it, along with all papers relating to the case. The judge may accept, modify or reject the recommendation. If the judge accepts the recommendation as presented or modified, the judge shall confirm it by order. If the judge rejects the recommendation, the judge shall permit any additional hearing as may be necessary and shall enter an order as necessary.

(4) The juvenile court shall dismiss the petition or charges at the conclusion of the deferral period if the court determines that the teen has successfully completed the teen court program. If the teen fails to successfully complete the prescribed program, or if a new delinquent or unruly petition is filed against the teen during the deferral period, the petition under which the teen court disposition was ordered may be reinstated and the case may proceed as if the teen court disposition had never been entered.



§ 37-1-703 - Authority of teen court.

(a) The teen court has the authority, in a case referred by the juvenile court, to recommend disposition of the case as permitted by this part. The teen court shall have no authority to recommend transfer of temporary legal custody to any person or entity or to require placement or treatment in any specific program. If the teen court determines that such transfer of temporary legal custody or placement is the only appropriate remedy, the case shall be referred back to the juvenile court for further proceedings. The teen court may recommend:

(1) Restitution, as defined in § 37-1-102, and subject to the provisions of § 37-1-131(b);

(2) Performance of community service work, subject to the requirements of § 37-1-131(a)(7);

(3) Limitations upon driving privileges; provided, that any disposition governed by § 55-10-701 shall include an order of denial of driving privileges;

(4) Participation as a teen court member;

(5) Attendance at court-approved education workshops on subjects such as substance abuse, safe driving, or victim awareness, or any of these things;

(6) Curfew limitations;

(7) School attendance; and

(8) Essay writing or similar research or school projects.

(b) Any dispositional recommendation shall comply with the requirements of this title, unless contrary to the express provisions of this part. Dispositional alternatives shall be chosen from a list approved by the juvenile court or shall be similar in kind to those set forth in subsection (a)(1).



§ 37-1-704 - Empaneling teen court members.

(a) Any juvenile court judge who establishes a teen court shall choose, at the beginning of the school year, a panel of twelve (12) or more teenagers to serve as teen court members. Each teen court for a specific case shall consist of five (5) members chosen from the panel of twelve (12). Such teens shall be chosen from the local public and private high schools or middle schools. They shall be selected by the juvenile court judge in consultation with the local principal or principals. The judge shall attempt to choose teens who are not otherwise active in extracurricular activities.

(b) Youth participating in teen court programs may not receive any compensation for their service; provided, however, that youth participating in teen court may receive unsolicited tokens or awards of appreciation, or bona fide awards in recognition of public service in the form of a plaque, trophy, desk item, tee-shirt, beverage mug, plastic cup, wall memento and similar items so long as any such item is not in a form that can be readily converted to cash. In the event a youth participating in teen court attends a conference, training, retreat or similar event as a part of the youth's participation in teen court, the youth may be reimbursed for such travel expenses in conformity with comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. The juvenile court shall certify the name, address, and school attended of each teen court member to the secretary of state who shall issue a certificate of participation for each to the juvenile court judge.



§ 37-1-705 - Legislative intent -- Location of teen court proceedings -- Immunity of participants -- Confidentiality.

(a) It is the legislative intent that teen court proceedings shall be, to the extent possible, conducted by teens with limited adult participation. The Tennessee Rules of Juvenile Procedure shall not apply. The juvenile court judge shall have the authority to appoint teens to serve as prosecuting and defense attorneys. It is further the legislative intent that the juvenile court shall have the flexibility to establish procedures, not inconsistent with this part, to assure fairness and equity and to protect the rights of all parties.

(b) Every juvenile court judge, whether or not such judge establishes a teen court, may hold juvenile court proceedings at a public high school or middle school in the county of the court's jurisdiction for at least one (1) day per year. Such court proceeding shall be publicized in cooperation with the local school authorities in a manner to encourage teen observation and, where appropriate, participation.

(c) Each participant in teen court proceedings has the same immunity provided by law for judicial proceedings.

(d) All records used in, or otherwise related to, teen court proceedings shall be confidential to the full extent provided by current law, except as necessary to permit functioning of the teen court. Nothing contained in this section shall, in any manner, alter the confidentiality of records or proceedings under current juvenile court law.



§ 37-1-706 - Construction of part.

(a) Nothing in this part shall be deemed to impair the authority of juvenile courts to adopt different or alternative procedures for the establishment of or the operation of an existing teen court program within their respective jurisdictions. Any such teen court program shall meet due process standards including, but not limited to, those pertaining to informed and voluntary participation in the program and any necessary waiver of rights.

(b) Upon adoption of local, written procedures, a juvenile court may delegate responsibility for operation of a teen court program to a person licensed to practice law in this state.

(c) Any reference to "juvenile court" or "juvenile court judge" in this part shall be interpreted to include a magistrate under § 37-1-107.






Part 8 - Permanent Guardianship

§ 37-1-801 - Power of the juvenile courts to appoint a permanent guardian.

The juvenile courts of Tennessee are empowered to appoint an individual a permanent guardian; provided, that the individual qualifies under the provisions of this part. The juvenile court may establish a permanent guardianship at a permanency planning hearing or at any other hearing in which a permanent legal disposition of the child can be made, including a child protection proceeding or a delinquency proceeding.



§ 37-1-802 - Who may be appointed permanent guardian -- Criteria for children and permanent guardian -- Best interests determination.

(a) The court may consider any adult, including a relative, foster parent, or another adult with a significant relationship with the child as a permanent guardian. If the child is in the department's custody, the court shall seek the department's opinion on both the proposed permanent guardianship and the proposed permanent guardian. An agency or institution may not be a permanent guardian.

(b) The court may issue a permanent guardianship order only if the court finds that:

(1) The child has been previously adjudicated dependent and neglected, unruly or delinquent;

(2) The child has been living with the proposed permanent guardian for at least six (6) months;

(3) The permanent guardianship is in the child's best interests;

(4) Reunification of the parent and child is not in the child's best interests; and

(5) The proposed permanent guardian:

(A) Is emotionally, mentally, physically and financially suitable to become the permanent guardian;

(B) Is suitable and able to provide a safe and permanent home for the child;

(C) Has expressly committed to remain the permanent guardian for the duration of the child's minority;

(D) Has expressly demonstrated a clear understanding of the financial implications of becoming a permanent guardian, including an understanding of any potential resulting loss of state or federal benefits or other assistance; and

(E) Will comply with all terms of any court order to provide the child's parent with visitation, contact or information.

(c) In determining whether it is in the child's best interests that a permanent guardian be designated, in addition to any other evidence the court finds relevant, the court shall consider each of the following factors:

(1) The child's need for continuity of care and caregivers, and for timely integration into a stable and permanent home, taking into account the differences in the development and the concept of time of children of different ages;

(2) The physical, mental, and emotional health of all individuals involved to the degree that each affects the welfare of the child, the decisive consideration being the physical, mental, and emotional needs of the child; and

(3) The quality of the interaction and interrelationship of the child with the child's parent, siblings, relatives, and caregivers, including the proposed permanent guardian.

(d) Appointment of a permanent guardian under this part is not limited to children in the custody of the department.

(e) If the child is twelve (12) years of age or older, the court shall consider the reasonable preference of the child. The court may hear the preference of a younger child. The preferences of older children should normally be given greater weight than those of younger children.

(f) The parent may voluntarily consent to the permanent guardianship, and shall demonstrate an understanding of the implications and obligations of such consent prior to the court entering an order establishing a permanent guardianship in accordance with the provisions of this part.



§ 37-1-803 - Permanent guardianship not a termination of parent child relationship -- Visitation, contact and sharing of information.

(a) Entry of a permanent guardianship order does not terminate the parent and child relationship, including:

(1) The right of the child to inherit from the child's parents;

(2) The parents' right to visit or contact the child, as defined by the court;

(3) The parents' right to consent to the child's adoption; and

(4) The parents' responsibility to provide financial, medical, and other support for the child.

(b) The permanent guardianship order shall specify the frequency and nature of visitation or contact or the sharing of information with parents and the child. The court shall issue an order regarding visitation, contact and the sharing of information based on the best interests of the child. The order may restrict or prohibit visitation, contact and the sharing of information. The order may incorporate an agreement reached among the parties.

(1) Upon a showing by affidavit of immediate harm to the child, the court may temporarily stay, for a maximum of thirty (30) days, the order of visitation or contact, on an ex parte basis, until a hearing can be held. A modification of an order of visitation or contact shall be based upon a finding, by a preponderance of evidence, that there has been a substantial change in the material circumstances, and that the proposed modification is in the best interest of the child.

(2) Nothing in this part shall prevent removal of the child by the department from the permanent guardian, based upon allegations of abuse or neglect, pursuant to §§ 37-1-113 and 37-1-128.



§ 37-1-804 - Custody -- Rights and responsibilities of permanent guardian -- Liability.

(a) The permanent guardian shall maintain physical custody of the child and shall have the following rights and responsibilities concerning the child:

(1) To protect, nurture, discipline, and educate the child;

(2) To provide food, clothing, shelter, and education as required by law, and necessary health care, including medical, dental and mental health, for the child;

(3) To consent to health care, without liability by reason of the consent for injury to the child resulting from the negligence or acts of third persons, unless a parent would have been liable in the circumstances;

(4) To authorize a release of health care and educational information;

(5) To authorize a release of information when consent of a parent is required by law, regulation, or policy;

(6) To consent to social and school activities of the child;

(7) To consent to military enlistment or marriage;

(8) To obtain representation for the child in legal actions;

(9) To determine the nature and extent of the child's contact with other persons;

(10) To make decisions regarding travel; and

(11) To manage the child's income and assets.

(b) The permanent guardian is not liable to third persons by reason of the relationship for acts of the child.



§ 37-1-805 - Jurisdiction of court.

The court shall retain jurisdiction to enforce, modify, or terminate a permanent guardianship order until the child reaches eighteen (18) years of age, or the age of nineteen (19) for children adjudicated delinquent.



§ 37-1-806 - Modification or termination.

(a) A modification or termination of the permanent guardianship may be requested by the permanent guardian, by the child if the child is sixteen (16) years of age or older, the parent, or by the state. A modification or termination may also be ordered by the juvenile court on its own initiative.

(b) Where the permanent guardianship is terminated by a juvenile court order, the court shall make further provisions for the permanent guardianship or custody of the child, based upon the best interests of the child.

(c) An order for modification or termination of the permanent guardianship shall be based on a finding, by a preponderance of the evidence, that there has been a substantial change in material circumstances, or a determination by the court that one (1) or more findings required by § 37-1-802(b) no longer can be supported by the evidence. In determining whether there has been a substantial change in circumstances, the court may consider whether the child's parent is currently able and willing to care for the child, or that the permanent guardian is unable to continue to care for the child.

(d) Prior to issuing an order modifying or terminating the order of permanent guardianship, the court shall also find that the proposed modification or termination is in the best interests of the child. In determining whether it is in the child's best interest that the permanent guardianship be modified or terminated, the court shall consider, along with other evidence determined to be relevant, the following factors:

(1) The child's need for continuity of care and caregivers, and for timely integration into a stable and permanent home, taking into account the differences in the development and the concept of time of children of different ages;

(2) The physical, mental, and emotional health of all individuals involved, to the degree that each affects the welfare of the child, the decisive consideration being the physical, mental, and emotional needs of the child; and

(3) The quality of the interaction and interrelationship of the child with the child's parent, siblings, relatives, and caregivers, including the proposed permanent guardian.

(e) Prior to modifying or terminating the permanent guardianship order to return the child to the parent, the court must consider whether there has been resolution of the factors in the home that resulted in the adjudication of the child as dependent and neglected, unruly, or delinquent. Where there has been involvement of the family with the department, consideration may include the parent's history of participation in working toward completion of the permanency plan.

(f) In the event that it is necessary to appoint a successor permanent guardian, appropriate parties may be considered by the court, with the parent having no greater priority than a third party. The court may also consider, where appropriate, return of custody to the parent.

(g) If a child is in partial or permanent guardianship of the department pursuant to title 36, that guardianship may be transferred to a permanent guardian pursuant to this section with the consent of the guardian.



§ 37-1-807 - Monetary support of the child -- How child claimed for tax purposes.

(a) Nothing under this part shall preclude the permanent guardian from receiving money paid for the child's support to the child's parent under the terms of any statutory benefit or insurance system or any private contract, settlement, agreement, court order, devise, trust, conservatorship, or custodianship, and money or property of the child.

(b) In the event the income and assets of the parent qualify the child for government benefits, the benefits may be conferred upon the child with the payment to be made to the permanent guardian. The provision of necessities by the permanent guardian shall not disqualify the child for any benefit or entitlement.

(c) The court may order and decree that the parent or other legally obligated person shall pay, in such manner as the court may direct, a reasonable sum that will cover, in whole or in part, the support and medical treatment of the child after the permanent guardianship order is entered. If the parent or other legally obligated person willfully fails or refuses to pay such sum, the court may proceed against that person for contempt, or may file the order, which shall have the effect of a civil judgment.

(d) If applicable, in the order the court shall provide how the child should be claimed as a dependent for the federal income tax purposes.









Chapter 2 - Placement of Juveniles

Part 1 - Tennessee Preparatory School [Repealed]



Part 2 - County Department of Children's Services Act of 1979

§ 37-2-201 - Short title.

This part shall be known and may be cited as the "County Department of Children's Services Act of 1979."



§ 37-2-202 - Authority to establish department.

The various counties are hereby authorized to establish and operate a department of children's services to take custody and guardianship of the person of any child adjudicated dependent and neglected, unruly or delinquent by a juvenile court and placed in the custody of such department.



§ 37-2-203 - Appointment of director and other personnel.

The county mayor may, with the approval of the county legislative body, appoint a director and such other personnel as may be deemed necessary to provide efficient management of homes and institutions owned or operated by the county, and to assure that children in custody of such department receive the proper care and services. Each such director shall serve at the will and pleasure of the appointing authority.



§ 37-2-204 - Authority to establish and operate homes.

Counties and municipalities within this state are authorized and empowered to establish, erect, operate and maintain homes for the care and treatment of dependent and neglected, unruly and delinquent children, and to purchase services from any agency, public or private, that is authorized by law to receive or provide care or services for children.



§ 37-2-205 - Commitment of dependent and neglected, delinquent or unruly children -- Contracts for per diem allowance -- Records -- Minimum qualifications and standards.

(a) In addition to the dispositional alternatives provided by §§ 37-1-130 -- 37-1-132, concerning dependent and neglected, delinquent or unruly children, the juvenile court judge of any county within the provisions of this part is hereby authorized and empowered to commit a child to the custody of such county department of children's services. Upon such commitment by the juvenile court judge, guardianship of the person of such child shall immediately transfer to the director of the county department.

(b) When any child is committed to a county department, the state, from available budgetary funds of any state department through which federal or other funds may be provided by law for the purchase of child care, may contract with the county department to pay a per diem allowance for each child so committed for the period of time each such child is in custody of the county department. The per diem allowance shall be determined by negotiation and contract between the county and state department through which such funds are available.

(c) The director of the county department shall keep or cause to be kept all records and reports required to be kept by a comparable state agency. Such records shall include the quarterly review of each child's treatment, rehabilitation and progress, and the procedures for such review prescribed by the director. Failure of the director to keep or maintain any such records and reports required to be kept by law shall relieve the state from its obligation to pay the county department the per diem allowance for any child upon whom inadequate records have been kept.

(d) The county department shall ensure that services provided to children in its care and facilities provided for that purpose shall meet all minimum qualifications and standards established by contract with the contracting department, but in no event shall such qualifications or standards be less stringent than those mandated by applicable state or federal law or regulation for the children in the care of the department. Failure to meet such qualifications and standards shall entitle the contracting department to withhold funds payable to the county pursuant to the contract. In all cases, the contracting state department shall have the authority to conduct such monitoring and inspection as may be necessary to enforce this provision.

(e) The department of children's services is authorized to enter into an agreement to pay a per diem allowance to a county for each delinquent child placed in a local facility for delinquent children operated under the direction of the court or other local public authority. As a condition of such payment, the agreement may require that the county pay to the department of children's services a per diem allowance in the same amount for each child committed from the county to the department of children's services. The per diem allowance shall be as agreed upon, but not less than seventy-five percent (75%) of the current actual cost of maintaining a child in a state correctional institution.

(f) (1) (A) In order to enhance communication between the department of children's services and juvenile court judges across the state, the department shall provide to the juvenile court judge(s) for each county a report which includes:

(i) The number of commitments to state custody for dependent and neglected children, unruly children, and delinquent children for the previous twelve-month period by county; and

(ii) The statewide average commitment rate per thousand youth based on the latest county population data as provided by the department of health.

(B) The report shall be provided to judges on a semiannual basis and shall also be made available on the department's web site.

(2) The department may initiate a collaborative planning process at the time a county's commitment rate is believed to be likely to exceed two hundred percent (200%) of the statewide average commitment rate. Upon request of the court, the department shall partner with the court to develop and implement strategies to address any factors contributing to higher commitment rates in such county.

(3) On or before February 1 of each year, the department of children's services shall provide to the judiciary committee of the senate and the civil justice committee of the house of representatives a report of county commitment data for the previous calendar year and a description of actions taken as part of the collaborative planning process.



§ 37-2-206 - Modification of court order.

The director of a county department of children's services, or the director's designee, or any interested party, may petition the committing court to modify an order awarding custody of a child to the county department on the ground that changed circumstances so require in the best interest of the child.



§ 37-2-207 - Use of facilities of another county.

Any county legislative body within the provisions of this part is hereby authorized to enter into an agreement with any other county for the use of the facility in its department of children's services. The county having such a department shall be entitled to reimbursement from the state in the same manner for any juvenile committed from such contracting county. Guardianship of all such juveniles committed from another county under this section shall immediately transfer to the director of the department of children's services to which the juvenile is committed.



§ 37-2-208 - Authority to appropriate funds.

The county legislative body is hereby authorized to appropriate funds for the operation of the county department of children's services.






Part 3 - Subsidized Receiving Homes

§ 37-2-301 - Authority to provide.

Counties, through their county legislative bodies, are authorized and empowered to set up subsidized receiving homes for the care of dependent, neglected or abandoned children, or children without proper parental care or guardianship, whenever an order is made by proper resolution duly adopted by a majority of the members constituting the legislative body and placed on the minutes of the legislative body.



§ 37-2-302 - Appropriations and tax levy for subsidizing homes.

County legislative bodies are authorized and empowered to appropriate from funds on hand not otherwise appropriated, such sums as the legislative body may deem necessary to subsidize such homes and to furnish board and care for children committed to such homes as provided in § 37-2-314; or the legislative bodies may levy a tax on property to meet such appropriations. These sums shall be paid by warrant drawn on the county treasury when proper invoice or bill has been audited and approved by the county mayor or the county mayor's designated agent.



§ 37-2-303 - State's contribution to cost of subsidizing homes.

The state of Tennessee, through the department of human services, shall set up a grant in aid fund in the support of every licensed receiving home in the amount of fifty percent (50%) of the cost of subsidizing the home and fifty percent (50%) of the boarding care and special needs of any child placed in the home as provided in § 37-2-314.



§ 37-2-304 - Rules and regulations of department of human services.

The department of human services is empowered and directed to promulgate and enforce such rules and regulations for the conduct of all such receiving homes as shall be necessary to effect the purpose of this part and other laws of the state relating to children and safeguard the well being of all children kept therein.



§ 37-2-305 - Inspection and license by department of human services required.

No home in any county shall be approved as a county receiving home until it has been inspected and licensed by the department of human services, and such license shall not be issued for a period longer than one (1) year.



§ 37-2-306 - Licensed home requirements -- Approval by health and fire prevention departments.

No such license shall be issued unless the premises are in a fit sanitary condition, and the home is equipped and staffed to provide properly for the physical, social, moral, mental, educational and religious needs of all children kept therein. The application for such license shall have been approved by the department of health and the fire prevention division of the department of commerce and insurance.



§ 37-2-307 - Contents of license -- Limitation on number of children.

The license shall state the name of the licensee, the particular premises in which the business may be carried on, and the number of children, not to exceed eight (8), that may be properly boarded or cared for therein at any one time.



§ 37-2-308 - Record of license kept by department of human services and county mayor.

A record of the license so issued shall be kept by the department of human services and by the county mayor of the county in which the home is located.



§ 37-2-309 - License must be maintained on premises.

Such license shall be kept and maintained upon the premises at all times and exhibited upon request of any member of the general public or representative of the state, county or municipal government.



§ 37-2-310 - Revocation of license.

Any license issued under this part may be revoked by the department of human services acting through the commissioner. The department shall notify the licensee thirty (30) days prior to revoking any license stating the reasons for revocation. A copy of the notice shall be sent to the county mayor of the county in which the home is located. Thirty (30) days after the issuance of the notice the department, by its agent, shall visit the home and, if the reasons set out in the notice for revoking the license have been corrected, the license shall not be revoked; but if the reasons set out in the notice have not been corrected, the license may be revoked by the department acting through the commissioner after an opportunity for a fair hearing before the commissioner or the commissioner's duly designated representative, the juvenile judge and the county attorney.



§ 37-2-311 - License necessary to receive child or subsidy therefor.

No person shall receive a child for care in any such home or receive any payment for subsidy or for board or special needs of any child unless it has an unrevoked license issued by the department of human services within twelve (12) months preceding the payment of such subsidy or the placement of such child.



§ 37-2-312 - Contract with licensed receiving homes -- Terms.

The county mayor and the department of human services, through its designated agent, shall enter into a written contract with each licensed receiving home, the contract to state the amount of subsidy to be paid for each bed, the number of beds to be available at all times, and the monthly, weekly and daily amount to be paid for the board of each child placed in the home, and such special needs and the amounts of each that may be provided for each child placed in the home.



§ 37-2-313 - Quarterly reports made by county to department of human services.

Each county maintaining a subsidized receiving home shall submit to the department of human services by the tenth of each month or the first of each quarter, that is, January, April, July, and October, respectively, an itemized statement of the cost of subsidizing each licensed receiving home, and an itemized statement of the boarding care and special needs provided each child placed in the home during the preceding month or quarter. Within thirty (30) days after receipt of the statement, the department shall reimburse the county in the amount of fifty percent (50%) of the statement, so long as the cost of the subsidy, boarding care and special needs of any one (1) child does not exceed the amount specified in the contract entered into by the county, the department and the receiving home.



§ 37-2-314 - Commitment of children to homes.

Any dependent, neglected or abandoned child or any child without proper parental care or guardianship shall be received in the home by commitment of the juvenile judge wherever the juvenile judge's jurisdiction permits, upon a judgment or decree entered in the court showing that the child is dependent, neglected or abandoned or without proper parental care or guardianship, or is likely to become a public charge.



§ 37-2-315 - Period of commitment.

The period of commitment to the home shall be for such time as may be fixed by the juvenile judge, in the order of commitment, pending social study and planning for the best interest of each child committed, but of not longer than the majority of the child.



§ 37-2-316 - Case record kept on each child.

The county office of the department of human services shall prepare a case record on each child committed under the provisions of this part and shall furnish the juvenile judge with a summary of the record, who shall preserve the record in a well-bound book.



§ 37-2-317 - Investigation by department of human services.

The department of human services, by its agents, has the power to enter, visit and investigate any licensed receiving home at any and all reasonable times without prior notice of its intentions so to do.



§ 37-2-318 - Exceeding number of children authorized prohibited -- Keeping children in place not designated in license prohibited.

No greater number of children shall be kept at any one time on the licensed premises than is authorized by the license, and no child shall be kept in a building or place not designated in the license.



§ 37-2-319 - Violation of part -- False statements or reports -- Penalty.

Any person who violates this part or the regulations promulgated by the department of human services by direction of this part or who willfully makes any false statements or reports to the department or the county mayor, or both, of any county with reference to any matter embraced by this part commits a Class A misdemeanor.






Part 4 - Foster Care

§ 37-2-401 - Legislative intent -- Construction of part.

(a) The primary purpose of this part is to protect children from unnecessary separation from parents who will give them good homes and loving care, to protect them from needless prolonged placement in foster care and the uncertainty it provides, and to provide them a reasonable assurance that, if an early return to the care of their parents is not possible, they will be placed in a permanent home at an early date.

(b) The secondary purpose of this part is to provide a mechanism to monitor the care of children in foster care to ensure that everything reasonably possible is being done to achieve a permanent plan for the child.

(c) When a parent by such parent's actions or failure to act fails to fulfill such parent's responsibilities as a parent, the court shall consider such conduct in determining whether to terminate parental rights, regardless of whether the parent intended such parent's conduct to constitute a relinquishment or forfeiture of such parent's parental rights. When the interests of a child and those of an adult are in conflict, such conflict is to be resolved in favor of a child, and to these ends this part shall be liberally construed.



§ 37-2-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) "Abandonment" means, for purposes of terminating the parental or guardian rights of a parent or parents or a guardian or guardians of a child to that child in order to make that child available for adoption, that:

(i) For a period of four (4) consecutive months immediately preceding the filing of a proceeding or pleading to terminate the parental rights of the parent or parents or a guardian or guardians of the child who is the subject of the petition for termination of parental rights or adoption, that the parent or parents or a guardian or guardians either have willfully failed to visit or have willfully failed to support or make reasonable payments toward the support of the child;

(ii) The child has been removed from the home of the parent or parents or a guardian or guardians as the result of a petition filed in the juvenile court in which the child was found to be a dependent and neglected child, as defined in § 37-1-102, and the child was placed in the custody of the department or a licensed child-placing agency, that the juvenile court found, or the court where the termination of parental rights petition is filed found, that the department or a licensed child-placing agency made reasonable efforts to prevent removal of the child or that the circumstances of the child's situation prevented reasonable efforts from being made prior to the child's removal; and for a period of four (4) months following the removal, the department or agency has made reasonable efforts to assist the parent or parents or a guardian or guardians to establish a suitable home for the child, but that the parent or parents or a guardian or guardians have made no reasonable efforts to provide a suitable home and have demonstrated a lack of concern for the child to such a degree that it appears unlikely that they will be able to provide a suitable home for the child at an early date. The efforts of the department or agency to assist a parent or guardian in establishing a suitable home for the child may be found to be reasonable if such efforts exceed the efforts of the parent or guardian toward the same goal, when the parent or guardian is aware that the child is in the custody of the department;

(iii) A biological or legal father has either willfully failed to visit or willfully failed to make reasonable payments toward the support of the child's mother during the four (4) months immediately preceding the birth of the child; provided, that in no instance shall a final order terminating the parental rights of a parent as determined pursuant to this subdivision (1)(A)(iii) be entered until at least thirty (30) days have elapsed since the date of the child's birth;

(iv) A parent or guardian is incarcerated at the time of the institution of an action or proceeding to declare a child to be an abandoned child, or the parent or guardian has been incarcerated during all or part of the four (4) months immediately preceding the institution of such action or proceeding, and either has willfully failed to visit or has willfully failed to support or make reasonable payments toward the support of the child for four (4) consecutive months immediately preceding such parent's or guardian's incarceration, or the parent or guardian has engaged in conduct prior to incarceration that exhibits a wanton disregard for the welfare of the child; or

(v) The child, as a newborn infant aged seventy-two (72) hours or less, was voluntarily left at a facility by such infant's mother pursuant to § 68-11-255, and, for a period of thirty (30) days after the date of voluntary delivery, the mother failed to visit or seek contact with the infant; and, for a period of thirty (30) days after notice was given under § 36-1-142(e), and no less than ninety (90) days cumulatively, the mother failed to seek contact with the infant through the department or to revoke her voluntary delivery of the infant;

(B) For purposes of this subdivision (1), "token support" means that the support, under the circumstances of the individual case, is insignificant given the parent's means;

(C) For purposes of this subdivision (1), "token visitation" means that the visitation, under the circumstances of the individual case, constitutes nothing more than perfunctory visitation or visitation of such an infrequent nature or of such short duration as to merely establish minimal or insubstantial contact with the child;

(D) For purposes of this subdivision (1), "willfully failed to support" or "willfully failed to make reasonable payments toward such child's support" means that, for a period of four (4) consecutive months, no monetary support was paid or that the amount of support paid is token support;

(E) For purposes of this subdivision (1), "willfully failed to visit" means the willful failure, for a period of four (4) consecutive months, to visit or engage in more than token visitation;

(F) Abandonment may not be repented of by resuming visitation or support subsequent to the filing of any petition seeking to terminate parental or guardianship rights or seeking the adoption of a child; and

(G) "Abandonment" and "abandonment of infant" do not have any other definition except that which is set forth herein, it being the intent of the general assembly to establish the only grounds for abandonment by statutory definition. Specifically, it shall not be required that a parent be shown to have evinced a settled purpose to forego all parental rights and responsibilities in order for a determination of abandonment to be made. Decisions of any court to the contrary are hereby legislatively overruled;

(2) "Abandonment of an infant" means, for purposes of terminating parental or guardian rights, "abandonment" of a child under one (1) year of age;

(3) "Agency" means a child care agency, as defined in title 71, chapter 3, part 5, or in chapter 5, part 5 of this title, regardless of whether such agency is licensed or approved, and includes the department of children's services;

(4) "Board" means an advisory review board appointed by a juvenile court judge, juvenile court judges, or the department of children's services as provided in this part;

(5) "Court" means the juvenile court having jurisdiction over the person of the child, or, if no juvenile court has jurisdiction over the child, then the juvenile court in the county in which the child resides;

(6) "Date of foster care placement" means the original date on which the child is physically placed in foster care;

(7) "Judge" means a juvenile judge or the judge having jurisdiction over the person of the child;

(8) "Parent" means the natural parent or legal guardian, except in cases when guardianship is held by an agency pursuant to a determination of abandonment or surrender of parental rights;

(9) "Plan" or "permanency plan" means a written plan for a child placed in foster care with the department of children's services or in the care of an agency as defined in subdivision (3) and as provided in § 37-2-403; and

(10) "Report" means a written report by an advisory review board as provided in § 37-2-406 or by the department of children's services or by an agency having custody of a child as provided in § 37-2-404.



§ 37-2-403 - Contents of permanency plan -- Statement of responsibilities -- Collection of information on biological parents.

(a) (1) (A) Within thirty (30) days of the date of foster care placement, an agency shall prepare a plan for each child in its foster care. Such plan shall include a goal for each child of:

(i) Return of the child to parent;

(ii) Permanent placement of the child with a fit and willing relative or relatives of the child;

(iii) Adoption, giving appropriate consideration to § 36-1-115(g) when applicable;

(iv) Permanent guardianship; or

(v) A planned permanent living arrangement.

(B) Such plans are subject to modification and shall be reevaluated and updated at least annually, except when a long-term agreement has been made in accordance with this part.

(2) (A) The permanency plan for any child in foster care shall include a statement of responsibilities between the parents, the agency and the caseworker of such agency. Such statements shall include the responsibilities of each party in specific terms and shall be reasonably related to the achievement of the goal specified in subdivision (a)(1). The statement shall include the definitions of "abandonment" and "abandonment of an infant" contained in § 36-1-102 and the criteria and procedures for termination of parental rights. Each party shall sign the statement and be given a copy of it. The court must review the proposed plan, make any necessary modifications and ratify or approve the plan within sixty (60) days of the foster care placement. The department of children's services shall, by rules promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2, determine the required elements or contents of the permanency plan.

(B) (i) The parents or legal guardians of the child shall receive notice to appear at the court review of the permanency plan and the court shall explain on the record the law relating to abandonment contained in § 36-1-102, and shall explain that the consequences of failure to visit or support the child will be termination of the parents' or guardians' rights to the child, and the court will further explain that the parents or guardians may seek an attorney to represent the parents or guardians in any termination proceeding. If the parents or legal guardians are not at the hearing to review the permanency plan, the court shall explain to the parents or guardians at any subsequent hearing regarding the child held thereafter, that the consequences of failure to visit or support the child will be termination of the parents' or guardians' rights to the child and that they may seek an attorney to represent the parents or guardians in a termination proceeding.

(ii) If the parents or guardians of the child cannot be given notice to appear at the court review of the permanency plan, or if they refuse or fail to appear at the court review of the permanency plan, or cannot be found to provide notice for the court review of the permanency plan, any agency that holds custody of the child in foster care or in any other type of care and that seeks to terminate parental or guardian rights based upon abandonment of that child under § 36-1-102, shall not be precluded from proceeding with the termination based upon the grounds of abandonment, if the agency demonstrates at the time of the termination proceeding:

(a) That the court record shows, or the petitioning party presents to the court a copy of the permanency plan that shows that the defendant parents or legal guardians, subsequent to the court review in subdivision (a)(2)(B)(i), has signed the portion of the permanency plan that describes the criteria for establishing abandonment under § 36-1-102, or that the court record shows that, at a subsequent hearing regarding the child, the court made the statements to the parents or legal guardians required by subdivision (a)(2)(B)(i);

(b) By an affidavit, that the child's permanency plan containing language that describes the criteria for establishing abandonment under § 36-1-102 was presented by the agency party to the parents or guardians at any time prior to filing the termination petition, or that there was an attempt at any time to present the plan that describes the criteria for establishing abandonment under § 36-1-102 to the parents or guardians at any time by the agency party, and that such attempt was refused by the parents or guardians; and

(c) That, if the court record does not contain a signed copy of the permanency plan, or if the petitioning agency cannot present evidence of a permanency plan showing evidence of such notice having been given or an affidavit showing that the plan was given or that the plan was attempted to be given to the parents or guardians by the agency and was refused by the parents or guardians, and, in this circumstance, if there is no other court record of the explanation by the court of the consequences of abandonment and the right to seek an attorney at any time, then the petitioning agency shall file with the court an affidavit in the termination proceeding that describes in detail the party's diligent efforts to bring such notice required by subdivision (a)(2)(B)(i) to such parent or guardian at any time prior to filing the agency's filing of the termination petition.

(C) Substantial noncompliance by the parent with the statement of responsibilities provides grounds for the termination of parental rights, notwithstanding other statutory provisions for termination of parental rights, and notwithstanding the failure of the parent to sign or to agree to such statement if the court finds the parent was informed of its contents, and that the requirements of the statement are reasonable and are related to remedying the conditions that necessitate foster care placement. The permanency plan shall not require the parent to obtain employment if such parent has sufficient resources from other means to care for the child, and shall not require the parent to provide the child with the child's own bedroom unless specific safety or medical reasons exist that would make bedroom placement of the child with another child unsafe.

(3) At any hearing in which a court orders a child to be placed in foster care, the judge shall determine whether a permanency plan has been prepared and whether the statement of responsibilities has been agreed upon by the parties. If a statement has been agreed upon by the parties, the court shall review it and approve it if the court finds it to be in the best interest of the child. If a plan had not been prepared or parties have not agreed to a statement of responsibilities, the court may continue the hearing for such time, not to exceed thirty (30) days, as may be necessary to give the parties an opportunity to attempt to agree on a suitable plan, which may then be approved by the court without a further hearing if the court finds the plan to be in the best interest of the child, but no longer than sixty (60) days after the foster care placement, except as provided in § 37-1-166.

(4) (A) If the parties are unable to agree on a statement of responsibilities during this period of time, the court shall hold a further informal hearing to decide on a statement of responsibilities. At such hearing, all relevant evidence, including oral and written reports, may be received by the court and relied upon to the extent of its probative value. The parties or their counsel shall be afforded an opportunity to examine and controvert written reports so received and to cross-examine individuals making the reports.

(B) In determining the terms of the statement, the court shall, insofar as possible, in accordance with the best interest of the child, seek to:

(i) Return the child to the parent;

(ii) Permanently place the child with a fit and willing relative or relatives of the child;

(iii) Pursue adoptive placement;

(iv) Pursue permanent guardianship; or

(v) Provide a planned permanent living arrangement for the child.

(C) The court shall take such action as may be necessary to develop and approve a plan that it finds to be in the best interest of the child. The plan shall be approved within sixty (60) days of the foster care placement, except as provided in § 37-1-166.

(5) In cases involving child abuse or child neglect, with such child being placed in foster care, the statement of responsibilities shall stipulate that the abusing or neglecting parent shall receive appropriate rehabilitative assistance through mental health consultation if so ordered by the court.

(6) The plan for a child who remains in foster care for one (1) year may be modified to a long-term agreement between a foster parent and the agency charged with the caring and custody of the child. Such agreements with foster parents shall include:

(A) Appropriate arrangements for the child; and

(B) Procedures for the termination of the agreement by either party when in the best interests of the child. When the department of children's services is a party to the agreement, such agreement must include provisions permitting variation in monetary allowances from fiscal year to fiscal year depending upon appropriations by the general assembly.

(b) (1) In lieu of the provisions of subsection (a), in the event a child is in foster care as a result of a surrender or termination of parental rights, the agency having guardianship of the child shall prepare and submit to the foster care advisory review board or court in the county in which the child is in foster care a plan for each such child.

(2) Such plan shall include a goal for each child of:

(A) Permanent placement of the child with a fit and willing relative or relatives of the child;

(B) Adoption, giving appropriate consideration to § 36-1-115(g) when applicable;

(C) Permanent guardianship; or

(D) A planned permanent living arrangement.

(3) Specific reasons must be included in the plan for any goal other than placement of the child with a relative of the child or adoption. Such plan shall also include a statement of specific responsibilities of the agency and the caseworker of such agency designed to achieve the stated goal.

(c) The statement of responsibilities on a permanency plan that is ordered by the court shall empower the state agency to select any specific residential or treatment placement or programs for the child according to the determination made by that state agency, its employees, agents or contractors.

(d) Whenever a child is removed from such child's home and placed in the department's custody, the department shall seek to place the child with a fit and willing relative if such placement provides for the safety and is in the best interest of the child. Notwithstanding any provision of this section or any other law to the contrary, whenever return of a child to such child's parent is determined not to be in the best interest of the child, then such relative with whom the child has been placed shall be given priority for permanent placement or adoption of the child prior to pursuing adoptive placement of such child with a non-relative.

(e) In addition to completing the permanency plan, within thirty (30) days of the date of foster care placement, the placement agency shall collect as much information as possible in order to complete a medical and social history on the child and the child's biological family on the form promulgated by the department pursuant to § 36-1-111(k).



§ 37-2-404 - Progress report to court or review board -- Review of permanency plan.

(a) In addition to the plan required in § 37-2-403, the department or agency shall submit to the appropriate court or foster care review board a report for each child in its foster care on progress made in achieving the goals set out in the plan. Such reports shall be prepared by the department or agency having custody of the child within ninety (90) days of the date of foster care placement and no less frequently than every six (6) months thereafter for so long as the child remains in foster care. At the time the progress report is provided to the court or foster care review board, the department or agency shall also provide a copy of the report to the child's parent(s) whose rights have not been terminated or surrendered, the parent's attorney, the guardian ad litem and/or attorney for the child, and the child who is a party to the proceeding.

(b) Within ninety (90) days of the date of foster care placement and no less often than every six (6) months thereafter for so long as the child remains in foster care, the court or foster care review board shall review the plan for each child in foster care. Notice of this review and the right to attend and participate in the review shall be provided to the child's parent(s) whose rights have not been terminated or surrendered, the parent's attorney, the guardian ad litem and/or attorney for the child, foster parents, prospective adoptive parent, relative providing care for the child and the child who is a party to the proceeding. The department and the court shall develop adequate procedures to provide notice of the review to the aforementioned persons. The court or board shall review the safety, permanency and wellbeing of the child by assessing the necessity and appropriateness of continued foster care placement, the appropriateness of services for the child, the compliance of all parties to the statement of responsibilities, the extent of progress in alleviating or mitigating the causes necessitating placement in foster care and in achieving the goals contained in the permanency plan, and project a likely date on which the goal of the plan will be achieved.



§ 37-2-405 - Adoption of guidelines.

The department of children's services may, by regulation, adopt and prepare additional guidelines for the plans required of agencies; however, no such guidelines shall apply to a licensed child care agency if not applicable to the department. All plans established for the child shall contain at least the following:

(1) The purpose for which the child has been placed in foster care;

(2) The estimated length of time in which the purpose of foster care will be accomplished;

(3) The description of services that are to be provided in order for the purpose of foster care to be accomplished, including those services to be provided to the family; and

(4) The person within the department or agency who is directly responsible for assuring that the plan is implemented.



§ 37-2-406 - Foster care review boards -- Request by judges for recommendations in making appointments -- Composition -- Option for judges to review cases.

(a) (1) One (1) or more foster care review boards are hereby established in each county or in a region comprised of contiguous counties, the members being appointed by the judge or judges having juvenile court jurisdiction in such county or region by their mutual agreement. The judge or judges may appoint more than one (1) board and divide the workload in an equitable manner.

(2) The judge or judges may request recommendations from the administrative office of the courts or the department of children's services in making appointments to the foster care review board. Each board may include a nurse, a doctor, a lawyer, a member of a human resource agency, such as the departments of health or human services, a member of a local education agency, a staff member of a local mental health agency, a youth who was formerly in foster care and shall include a mother or father with a minor child and a person under the age of thirty (30). The members appointed to the board shall serve for two (2) years and shall serve without any form of compensation or reimbursement of expenses. The youth services officer or other designated officer of the court shall serve as a facilitator to each county or regional board. In counties with a population of less than one hundred thousand (100,000), the board shall consist of five (5) members. In counties with a population of more than one hundred thousand (100,000), and in regions, each board shall consist of seven (7) members. A quorum must exist to conduct the review.

(3) In lieu of the provisions of subdivisions (a)(1) and (2), the judge having juvenile court jurisdiction in any county may elect to personally review each case and, therefore, not appoint a foster care review board or to personally review certain cases instead of assigning them to the board for review even though a board is appointed. In the event the judge elects not to appoint a board, the judge shall specify by written order of the court duly entered on the record the guidelines and procedures the judge will use to ensure that the judge conducts the reviews required by this part for every child in foster care under the jurisdiction of the judge's court within ninety (90) days of the child's date of foster care and no less frequently than every six (6) months thereafter until such time as the child is no longer in foster care. A copy of this order shall be furnished to the county director of the department and to the commission on children and youth. The court may elect at any time to rescind this order and appoint a board pursuant to subdivisions (a)(1) and (2).

(4) All board members shall be required to participate in the training related to the performance of their duties.

(5) Nothing in this section shall preclude the court from reviewing a case, in lieu of the foster care review board, on either a motion by any party or on the court's own motion.

(b) It is the responsibility of the foster care review board or court to conduct the reviews specified in subsection (a). The board and the department shall develop adequate procedures to ensure that the case of each child in foster care is reviewed no less frequently than ninety (90) days after placement in foster care and every six (6) months thereafter; provided, that whenever a judicial hearing that addresses the issues specified in § 37-2-404 is held within six (6) months of a review, the next review may be held within six (6) months of the judicial hearing instead of within six (6) months of the previous review, except for the first hearing held within ninety (90) days of the foster care placement.

(c) (1) The foster care review board shall submit a report to the judge on each child reviewed. Such report shall be submitted to the judge within ten (10) calendar days following the review conducted by the board. Such reports are advisory and shall contain the board's findings and recommendations pursuant to the provisions of § 37-2-404(b). The report shall include the date of the next review. A copy of the report shall be provided to the department or agency and to the child's parent(s) whose rights have not been terminated or surrendered, the parent's attorney, the guardian ad litem and/or attorney for the child, and the child who is a party to the proceeding.

(2) The foster care review board may also make a direct referral to the judge or magistrate with such findings and recommendations under the following circumstances and timeframes:

(A) Where conditions persist that constitute a deterrent to reaching the permanency goals in a given case and such conditions indirectly and chronically compromise the health, safety or welfare of the child, such direct referral case shall be heard by the judge or magistrate within thirty (30) calendar days; or

(B) Where issues in a particular case constitute a risk of harm and directly compromise the health, safety or welfare of the child, such direct referral case shall be heard by the judge or magistrate within seventy-two (72) hours, excluding non-judicial days.



§ 37-2-407 - Department of children's services -- Duties.

The department of children's services shall prepare suggestions for review procedures that may be used by each advisory review board. Such suggested procedures may provide a basis for uniform review procedure throughout this state.



§ 37-2-408 - Confidentiality of plans and records.

(a) All records, reports, permanency plans, reviews and reports of the foster care review boards or any material prepared in connection with the planning, placement or care of a child in the care or custody of the department of children's services or in foster care with any agency or person pursuant to this part, shall be confidential and shall not be a public record and shall be disclosed only for the purposes directly related to the administration of this part, or as permitted pursuant to the provisions of § 37-1-409 or § 37-1-612, or as otherwise determined by the department of children's services to be reasonably necessary or reasonably required and as directly related to the provision of any services needed by the child.

(b) A violation of this section is a Class B misdemeanor.



§ 37-2-409 - Permanency hearings.

(a) (1) In addition to the other requirements of this part, the judge or magistrate shall hold a hearing within twelve (12) months of the date of foster care placement for each child in foster care. As long as a child remains in foster care, subsequent permanency hearings conducted pursuant to subsection (b) shall be held no less frequently than every twelve (12) months from the date of the previous permanency hearing for each child, or as otherwise required by federal regulations and notwithstanding subdivision (b)(4).

(2) The child shall be present for the permanency hearing. The court shall confer with the child, who is able to communicate, in an age appropriate manner regarding the child's views on the provisions of the permanency plan developed for the child. For all children, absent or present, evidence shall be presented as to the child's progress and needed services. The only exceptions to the child's mandatory attendance shall be a child who is under a doctor's care preventing the child from attending, is placed outside the state or is on documented runaway status. In such event, the court shall require the guardian ad litem, case manager for the department or other case manager of the child to attest that the child participated in the development of the permanency plan or has been counseled on the provisions of the permanency plan, if age appropriate. In the child's absence, evidence shall be presented as to the child's progress and needed services. To the extent practicable, the court shall schedule such hearings at times intended to be minimally disruptive to daily activities of the child.

(b) (1) In an effort to achieve early permanency, the purpose of these permanency hearings shall be to review the permanency plan and goals for the child. The hearings and plan shall address which goals continue to be appropriate for the child in order to achieve permanent placement and shall include a timeline for achieving each goal. Possible goals include:

(A) Return of the child to parent;

(B) Permanent placement with a fit and willing relative or relatives;

(C) Adoption, giving appropriate consideration to § 36-1-115(g) when applicable;

(D) Permanent guardianship; or

(E) Planned permanent living arrangement.

(2) Placement in another planned permanent living arrangement shall only be appropriate in cases where the state agency has documented a compelling reason for determining that the other goals would not be in the best interests of the child because of the child's special needs or circumstances.

(3) The purpose of these permanency hearings shall also be to determine the extent of compliance of all parties with the terms of the permanency plan, and the extent of progress in achieving the goals of the plan.

(4) In the case of a child who has reached sixteen (16) years of age, the court shall review and ratify an independent living plan for the child. At the hearing for a child who has reached seventeen (17) years of age, the court shall ensure, and the record shall reflect, that the child has notice of and understands the child's opportunity to receive, if eligible, all available voluntary post-custody services from the department by having the department present evidence regarding services that are available to the child beginning at eighteen (18) years of age. Three (3) months prior to the planned release of a child at seventeen (17) years of age or older, a permanency hearing shall be held for the purposes of reviewing the child's transition plan to independent living.

(5) At this hearing, all evidence that would be admissible at a permanency hearing pursuant to § 37-1-129 shall be admissible. In the event the court finds that any party has not complied with the terms of the permanency plan for the child, it may, consistent with §§ 37-1-129(e) and 37-2-403(c), issue such orders as may be appropriate to enforce compliance. Parental rights may not be terminated, except in accordance with a petition filed for that purpose and filed pursuant to title 36, chapter 1, part 1 or this part.

(c) If a hearing is held concerning a child in the juvenile court, or any other court, on a custody petition, petition to terminate parental rights, or for any other reason that addresses the issues in subsection (b), this hearing shall satisfy the requirement for a hearing for that child. If a hearing is not otherwise scheduled, the court shall automatically schedule a hearing for each child in foster care in a timely fashion to ensure that the hearing is held within the time provided in subsection (a).

(d) This section shall not be construed to prevent a judge from holding hearings more frequently if the judge deems it necessary.



§ 37-2-410 - Rehearing -- Modification of order.

Any interested person, at any time while the child is under the jurisdiction of the court, may file a petition, in writing and under oath, for a rehearing upon all matters coming within this part, and upon rehearing, the court may, consistent with §§ 37-1-129(e) and 37-2-403(d), modify or set aside any order so reviewed.



§ 37-2-411 - Annual report on foster care -- Confidentiality of report -- Injunction and action for damages.

(a) Each year the department of children's services shall prepare and issue a report on foster care in Tennessee. The report shall include an analysis, evaluation or estimate, as appropriate, of the following, on a statewide basis:

(1) The number of children in foster care;

(2) The amount of funds expended by federal, state and local governments for maintenance payments to foster parents, group homes and institutes;

(3) The amount of funds expended by federal, state and local governments on services to foster children and their natural parents or guardians;

(4) The types of services being offered to parents and their children in order to keep the family together;

(5) The number of foster children eligible for adoption, the number of such children adopted, and the number of foster children determined not to be adoptable and the reasons therefor;

(6) The number of foster children placed in a planned permanent living arrangement or guardianship;

(7) The size of caseloads of probation officers and social workers, the effect such caseloads have on the services offered to parents or their children, and the effectiveness of such services;

(8) The movement of foster children within the program from placement to placement and the shifting responsibility for such children within the county probation department or children's services department;

(9) The foster care-related qualifications, education, and in-service training of social workers and probation officers who handle such cases; and

(10) Any other matters relating to foster children that the department deems appropriate to be included in such report. The report shall be submitted to the governor and general assembly no later than January of each year.

(b) All personal information and records obtained by the department pursuant to this section shall be confidential and may not be disclosed in this report in a way that could identify any individual, adult or child, in foster care or receiving assistance from the department or other child care agency.

(c) Any person may bring an action against an individual who has willingly and knowingly released confidential information or records concerning such person in violation of this section, for the greater of the following amounts:

(1) Five hundred dollars ($500); or

(2) Three (3) times the amount of actual damages, if any, sustained by the plaintiff.

(d) Any person may bring an action to enjoin the release of confidential information or records in violation of this part, and may in the same action seek damages as provided in this section. It is not a prerequisite to an action under this section that the plaintiff suffer or be threatened with actual damages.



§ 37-2-412 - Smoke detectors required in foster care dwellings.

(a) As used in this section, unless the context otherwise requires, "approved smoke detector" means a device that senses visible or invisible particles of combustion and has been investigated and listed in accordance with standards prescribed by:

(1) A nationally recognized and approved independent testing agency laboratory, such as Underwriters' Laboratories' Standard for Single and Multiple Station Smoke Detectors (UL 217); or

(2) An agency authorized to make independent inspections by the state fire marshal.

(b) No person, agency, institution or home, whether public or private, shall:

(1) Provide foster care services within any dwelling unless an approved smoke detector is installed and maintained within such dwelling by the person, agency, institution or home. When activated, the detector shall initiate an alarm that is audible in the sleeping rooms of the dwelling; or

(2) Tamper with or remove any smoke detector required by this section, or a component thereof.

(c) All smoke detectors required by this section:

(1) Shall be installed in accordance with the manufacturer's directions, unless they conflict with applicable law; and

(2) May be wired directly (hardwired) to the building's power supply, powered by a self-monitored battery, or operated with a plug-in outlet fitted with a plug restrainer device, provided the outlet is not controlled by any switch other than the main power supply.

(d) Compliance with this section shall not relieve any person, agency, institution or home from the requirements of any other applicable law, ordinance, rule or regulation. Nothing in this section shall be construed to be in derogation of § 68-120-111.

(e) (1) The department of children's services shall enforce this section only for its own foster homes or for agencies that it licenses pursuant to chapter 5, part 5 of this title, and it shall periodically undertake appropriate activities to encourage and ensure compliance.

(2) Any violations noted by the department as a result of its inspections of child care agencies pursuant to § 37-5-513 shall be processed in the manner prescribed in that section.

(3) The provisions of this section as it applies to persons, agencies, institutions or homes licensed by any other departments of this state to provide foster care for children shall be enforced by those departments. Those departments shall periodically undertake appropriate activities to encourage and ensure compliance.



§ 37-2-413 - Department rulemaking to comply with federal regulations.

(a) The department of children's services is authorized to adopt mandatory rules binding on the courts and agencies subject to this part to implement the provisions of any changes in federal law relative to compliance with any foster care review processes set forth in federal law.

(b) Notwithstanding any other law to the contrary, the department shall have authority to implement any rules that may be required pursuant to subsection (a) by emergency rules to be effective immediately upon approval by the attorney general and reporter and filing with the office of the secretary of state; provided, that any permanent rules must follow the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2.



§ 37-2-414 - Kinship Foster Care Program.

(a) As used in this section, unless the context otherwise requires:

(1) "Department" means the department of children's services; and

(2) "Foster parent" means any person with whom a child in the care, custody or guardianship of the department is placed for temporary or long-term care, but shall not include any persons with whom a child is placed for the purpose of adoption.

(b) (1) There is established a "Kinship Foster Care Program" in the department.

(2) When a child has been removed from such child's home and is in the care, custody or guardianship of the department, the department shall attempt to place the child with a relative for kinship foster care. If the relative is approved by the department to provide foster care services, in accordance with rules and regulations adopted by the department regarding foster care services, and a placement with the relative is made, the relative may receive payment for the full foster care rate for the care of the child and any other benefits that might be available to foster parents, whether in money or in services.

(3) The department shall establish, in accordance with the provisions of this section, eligibility standards for becoming a kinship foster parent.

(A) Relatives within the first, second or third degree to the parent or stepparent of a child who may be related through blood, marriage or adoption may be eligible for approval as a kinship foster parent.

(B) The kinship foster parent shall be twenty-one (21) years of age or older, except that if the spouse or partner of the relative is twenty-one (21) years of age or older and living in the home, and the relative is between eighteen (18) and twenty-one (21) years of age, the department may waive the age requirement.

(C) (i) A person may become a kinship foster parent only upon the completion of an investigation to ascertain if there is a state or federal record of criminal history for the prospective kinship foster parent or any other adult residing in the prospective parent's home;

(ii) A prospective kinship foster parent shall supply fingerprint samples and submit to a criminal history records check to be conducted by the Tennessee bureau of investigation and the federal bureau of investigation;

(iii) The Tennessee bureau of investigation shall conduct the investigation and shall make the results of the investigation available to the department in accordance with this section. The department shall maintain the confidentiality of the investigation results and shall use the results only for purposes of determining a person's eligibility to become a kinship foster parent; and

(iv) It is unlawful, except for the purpose of determining a person's eligibility for kinship foster care, for any person to disclose information obtained under this subdivision (b)(3)(C). Any person violating this section commits a Class A misdemeanor.

(D) The department shall determine whether the person is able to care effectively for the foster child by:

(i) Reviewing personal and professional references;

(ii) Observing during a home visit of the kinship foster parent with household members; and

(iii) Interviewing the kinship foster parent.

(4) (A) The department and the kinship foster parent shall develop a case plan for the foster care of the child. The plan shall be periodically reviewed and updated. If the plan includes the use of an approved child care center, group child care home or family child care home, the department shall pay for child care arrangements, according to established rates.

(B) The kinship foster parent shall cooperate with any activities specified in the case plan for the foster child, such as counseling, therapy or court sessions, or visits with the foster child's parents or other family members.

(5) The commissioner of children's services shall adopt rules and regulations necessary to carry out this section pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) The department of children's services and the commission on aging and disability shall collaboratively design and implement a full range of educational, counseling, referral, and other services designed to encourage and support elderly foster parents and disabled relative caregivers who participate in the relative caregiver program. The collective goal of such services shall be maximization of family stability and success within the relative caregiver program.



§ 37-2-415 - Foster parents' rights.

(a) To the extent not otherwise prohibited by state or federal statute, the department shall, through promulgation of rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, implement each of the following tenets. With respect to the placement of any foster child with a foster parent that is contracted directly with the department of children's services, or through an agency that contracts with the department to place children in foster care, pursuant to this part:

(1) The department shall treat the foster parent or parents with dignity, respect, trust and consideration as a primary provider of foster care and a member of the professional team caring for foster children;

(2) The department shall provide the foster parent or parents with a clear explanation and understanding of the role of the department and the role of the members of the child's birth family in a child's foster care;

(3) The foster parent or parents shall be permitted to continue their own family values and routines;

(4) The foster parent or parents shall be provided training and support for the purpose of improving skills in providing daily care and meeting the special needs of the child in foster care;

(5) Prior to the placement of a child in foster care, the department shall inform the foster parent or parents of issues relative to the child that may jeopardize the health and safety of the foster family or alter the manner in which foster care should be administered. The department shall fully disclose any information regarding past or pending charges of delinquency as a juvenile, criminal charges, if charged as an adult, and previous hospitalizations, whether due to mental or physical issues;

(6) The department shall provide a means by which the foster parent or parents can contact the department twenty-four (24) hours a day, seven (7) days a week for the purpose of receiving departmental assistance;

(7) The department shall provide the foster parent or parents timely, adequate financial reimbursement for the quality and knowledgeable care of a child in foster care, as specified in the plan; provided, that the amount of such financial reimbursement shall, each year, be subject to and restricted by the level of funding specifically allocated for such purpose by the general appropriations act;

(8) (A) The department shall provide clear, written explanation of the plan concerning the placement of a child in the foster parent's home. For emergency placements where time does not allow prior preparation of such explanation, the department shall provide such explanation as it becomes available. This explanation shall include, but is not limited to, all information regarding the child's contact with such child's birth family and cultural heritage, if so outlined;

(B) During an emergency situation when a child must be placed in home-care due to the absence of parents or custodians, the department of children's services may request that a criminal justice agency perform a federal name-based criminal history record check of each adult residing in the home. The results of such check shall be provided to the department, which shall provide a complete set of each adult resident's fingerprints to the Tennessee bureau of investigation within ten (10) calendar days from the date the name search was conducted. The Tennessee bureau of investigation shall either positively identify the fingerprint subject or forward the fingerprints to the federal bureau of investigation within fifteen (15) calendar days from the date the name search was conducted. The child shall be removed from the home immediately if any adult resident fails to provide fingerprints or written permission to perform a federal criminal history check when requested;

(C) When placement of a child in a home is denied as a result of a name-based criminal history record check of a resident and the resident contests that denial, each such resident shall, within five (5) business days, submit to the Tennessee bureau of investigation a complete set of such resident's fingerprints to the Tennessee criminal history record repository for submission to the federal bureau of investigation;

(D) The Tennessee bureau of investigation may charge a reasonable fee, not to exceed seventy dollars ($70.00), for processing a fingerprint-based criminal history record check pursuant to this subdivision (a)(8);

(E) As used in this section, "emergency situation" refers to those limited instances when the department of children's services is placing a child in the home of private individuals, including neighbors, friends, or relatives, as a result of a sudden unavailability of the child's primary caregiver;

(9) Prior to placement, the department shall allow the foster parent or parents to review written information concerning the child and allow the foster parent or parents to assist in determining if such child would be a proper placement for the prospective foster family. For emergency placements where time does not allow prior review of such information, the department shall provide information as it becomes available;

(10) The department shall permit the foster parent or parents to refuse placement within their home, or to request, upon reasonable notice to the department, the removal of a child from their home for good reason, without threat of reprisal, unless otherwise stipulated by contract or policy;

(11) The department shall inform the foster parent or parents of scheduled meetings and staffing, concerning the foster child, and the foster parent or parents shall be permitted to actively participate in the case planning and decision-making process regarding the child in foster care. This may include individual service planning meetings, foster care reviews, and individual educational planning meetings;

(12) The department shall inform a foster parent or parents of decisions made by the courts or the child care agency concerning the child;

(13) The department shall solicit the input of a foster parent or parents concerning the plan of services for the child; this input shall be considered in the department's ongoing development of the plan;

(14) The department shall permit, through written consent, the ability of the foster parent or parents to communicate with professionals who work with the foster child, including any therapists, physicians and teachers who work directly with the child;

(15) The department shall provide all information regarding the child and the child's family background and health history, in a timely manner to the foster parent or parents. The foster parent or parents shall receive additional or necessary information, that is relevant to the care of the child, on an ongoing basis; provided, that confidential information received by the foster parents shall be maintained as such by the foster parents, except as necessary to promote or protect the health and welfare of the child;

(16) The department shall provide timely, written notification of changes in the case plan or termination of the placement and the reasons for the changes or termination of placement to the foster parent or parents, except in the instances of immediate response for child protective services;

(17) The department shall notify the foster parent or parents, in a complete manner, of all court hearings. This notification may include, but is not limited to, notice of the date and time of the court hearing, the name of the judge or hearing officer hearing the case, the location of the hearing, and the court docket number of the case. Such notification shall be made upon the department's receipt of this information, or at the same time that notification is issued to birth parents. The foster parent or parents shall be permitted to attend such hearings at the discretion of the court;

(18) The department shall provide, upon request by the foster parent or parents, information regarding the child's progress after a child leaves foster care. Information provided pursuant to this subsection (a) shall only be provided from information already in possession of the department at the time of the request;

(19) The department shall provide the foster parent or parents the training for obtaining support and information concerning a better understanding of the rights and responsibilities of the foster parent or parents;

(20) The department shall consider the foster parent or parents as the possible first choice permanent parents for the child, who after being in the foster parent's home for twelve (12) months, becomes free for adoption or a planned permanent living arrangement;

(21) The department shall consider the former foster family as a placement option when a foster child who was formerly placed with the foster parent or parents is to be re-entered into foster care;

(22) The department shall permit the foster parent or parents a period of respite, free from placement of foster children in the family's home with follow-up contacts by the agency occurring a minimum of every two (2) months. The foster parent or parents shall provide reasonable notice, to be determined in the promulgation of rules, to the department for respite;

(23) Child abuse/neglect investigations involving the foster parent or parents shall be investigated pursuant to the department's child protective services policy and procedures. A child protective services case manager from another area shall be assigned investigative responsibility. Removal of a foster child will be conducted pursuant to Tennessee Code Annotated and departmental policy and procedures. The department shall permit an individual selected by the membership of the Tennessee Foster Care Association to be educated concerning the procedures relevant to investigations of alleged abuse and neglect by the department and the rights of the accused foster parent or parents. Upon receiving such training, such individual shall be permitted to serve as advocate for the accused foster parent or parents. Such advocate shall be permitted to be present at all portions of investigations where the accused foster parent or parents are present, and all communication received by such advocate therein shall be strictly confidential. Nothing contained within this subdivision (a)(23) shall be construed to abrogate the provisions of chapter 1 of this title, regarding procedures for investigations of child abuse and neglect and child sexual abuse by the department of children's services and law enforcement agencies;

(24) Upon request, the department shall provide the foster parent or parents copies of all information relative to their family and services contained in the personal foster home record; and

(25) The department shall advise the foster parent or parents of mediation efforts through publication in departmental policy manuals and the Foster Parent Handbook. The foster parent or parents may file for mediation efforts in response to any violations of the preceding tenets.

(b) In promulgation of rules pursuant to subsection (a), the department shall provide forty-five (45) days written notification of public hearings, held pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to the president of the Tennessee Foster Care Association and the president's designee.

(c) (1) At the time of placement of a child in a foster home, and no later than at the time the foster care placement contract is signed, the foster parent shall be informed, in writing, through a succinct checklist form, of all information that is available to the department regarding the child's:

(A) Pending petitions, or adjudications of delinquency when the conduct constituting the delinquent act, if committed by an adult, would constitute first degree murder, second degree murder, rape, aggravated rape, rape of a child, aggravated robbery, especially aggravated robbery, kidnapping, aggravated kidnapping or especially aggravated kidnapping;

(B) Behavioral issues that may affect the care and supervision of the child;

(C) History of physical or sexual abuse;

(D) Special medical or psychological needs of the child; and

(E) Current infectious diseases.

(2) All information shall remain confidential and not subject to disclosure to any person by the foster parent.

(d) (1) (A) (i) If a foster parent believes that the department, an employee of the department, an agency under contract with the department or an employee of an agency under contract with the department, has failed to follow the tenets listed in subsection (a), and that the failure has harmed or could harm a child who is or was in the custody of the department or that the failure has inhibited the foster parent's ability to meet the needs of a child as written in the permanency plan, then the foster parent may inform the child's case manager, who shall make every attempt to resolve the dispute.

(ii) If the foster parent believes that the dispute has not been adequately resolved by the case manager, the foster parent may contact the case manager's supervisor. The foster parent is encouraged to make such contact in writing and to forward any written communication between the foster parent and the department's employees to the employees' regional administrator and to the commissioner or the commissioner's designee within the department's central office. The department's central office shall maintain a record of any such communication that is received.

(B) If the foster parent believes that the dispute has not been adequately resolved by the case manager's supervisor or supervisors, the foster parent may contact the regional administrator or the regional administrator's designee. This review shall include an in-person interview.

(C) If the foster parent believes that the dispute has not been adequately resolved by the regional administrator or the regional administrator's designee, the foster parent may request, in writing via certified mail, that the department's central office review the actions of the department or the department's employee.

(D) If a review is requested pursuant to subdivision (d)(1)(B), the department shall conduct the review and respond in writing to the foster parent no later than thirty (30) days from the postmarked date of the foster parent's written mailed request. The review shall include, but not be limited to, a review of any previous communication mailed in by the foster parent and an in-person interview with the foster parent.

(2) The department shall transmit to the Tennessee commission on children and youth copies of the written request made pursuant to subdivision (d)(1)(B) no later than ten (10) days from the date the request was received. The department shall also transmit copies of the written response made pursuant to subdivision (d)(1)(C). The copies shall be transmitted no later than ten (10) days from the date the response was sent pursuant to subdivision (d)(1)(C).

(3) If the foster parent believes that the dispute has not been adequately resolved by the department's central office, the foster parent may request in writing via certified mail that the Tennessee commission on children and youth review the actions of the department. The department shall fully comply with the commission in the review, including providing any records requested.

(4) This subsection (d) shall not be construed to limit any rights otherwise granted to foster parents by law.

(e) The department shall train all employees of the department who come in contact with foster parents regarding this section and § 37-2-416. All current employees shall receive such training no later than February 1, 2010, and new employees shall be trained within thirty (30) days from the date of their employment.



§ 37-2-416 - Notice of hearing to foster parent, adoptive parent or relative providing care.

(a) The department shall notify the foster parents, if any, or any prospective adoptive parent or relative providing care for the child in state custody with notice of any review or hearing to be held with respect to the child. The foster parents, if any, of such a child and any prospective adoptive parent or relative providing care for the child shall be provided with notice of the right to be heard in any review or hearing to be held with respect to the child, except that this section shall not be construed to require that any foster parent, prospective adoptive parent, or relative providing care for the child be made a party to such a review or hearing solely on the basis of such notice and right to be heard.

(b) At each hearing, the court shall determine whether the department has complied with this section.



§ 37-2-417 - Tennessee's Transitioning Youth Empowerment Act of 2010.

(a) This section may be known and cited as "Tennessee's Transitioning Youth Empowerment Act of 2010."

(b) The department of children's services is authorized to develop a program to provide services to youth who are transitioning to adulthood from state custody. Services may be provided on a voluntary basis to any person who is at least eighteen (18) years of age but less than twenty-one (21) years of age, who was in the custody of the department at the time of the person's eighteenth birthday and who is:

(1) Completing secondary education or a program leading to an equivalent credential;

(2) Enrolled in an institution which provides postsecondary or vocational education;

(3) Participating in a program or activity designed to promote or remove barriers to employment;

(4) Employed for at least eighty (80) hours per month; or

(5) Incapable of doing any of the activities described in subdivisions (b)(1)-(4) due to a medical condition, including a developmental or intellectual condition, which incapability is supported by regularly updated information in the permanency plan of the person. In such a case the person shall be in compliance with a course of treatment as recommended by the department.

(c) Services may also be made available to any person who meets the requirements of subsection (b) but refused such services at the time of the person's eighteenth birthday if at any time the person seeks to regain services prior to the person's twenty-first birthday.

(d) The advisory committee established in § 37-2-601 shall serve as an advisory committee for programs and services established by this section.

(e) The commissioner of children's services shall establish policies and procedures in order to create and implement this program.

(f) The department is authorized to seek federal funding or to participate in federal programs developed for this purpose.






Part 5 - Tennessee Runaway Act

§ 37-2-501 - Short title.

This part shall be known and may be cited as the "Tennessee Runaway Act."



§ 37-2-502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of children's services;

(2) "Runaway" means any person under eighteen (18) years of age who is away from the home or residence of such person's parents or guardians without such parents' or guardians' consent. "Runaway" does not include persons under eighteen (18) years of age who lawfully reside with a close relative or those attending educational institutions, or those placed by court order, on a contractual agreement with a parent or guardian;

(3) "Runaway house" means any house or institution giving sanctuary or housing to any person under eighteen (18) years of age, who is away from the home or residence of such person's parents or guardians without such parents' or guardians' consent; and

(4) "Sanctuary" means a house, institution or other organization providing housing or accommodations to runaways as set forth in this part.



§ 37-2-503 - Registration requirement for runaway houses.

All houses, institutions or other organizations giving sanctuary to runaway youths shall be registered with the department. No such house or institution shall provide sanctuary to such persons unless it is registered in accordance with this part.



§ 37-2-504 - Minimum standards for runaway houses -- Establishment.

The department shall establish minimum standards for runaway houses and shall not issue registration to any runaway house that does not comply with this part or does not meet or exceed the minimum standards established by the department. This part applies to all runaway houses without regard to their title or designation or additional services rendered.



§ 37-2-505 - Minimum standards -- Contents.

The standards established by the department shall include, but not be limited to, the following:

(1) Separate quarters for males and females;

(2) Supervision of both sexes;

(3) Complete and accurate records of all runaways housed;

(4) Minimum health and safety requirements as established by the department;

(5) A program for prevention or treatment for the use of drugs and permitting use of medication by runaways only upon the advice of a physician;

(6) An examination for communicable diseases; and

(7) Structured programs for all residents of the facility.



§ 37-2-506 - Shelter for runaways.

(a) Any runaway seeking sanctuary may be given shelter for seventy-two (72) hours; provided, that:

(1) The runaway is not known to have committed, nor is under investigation for the commission of, a delinquent or criminal act;

(2) A good faith attempt is made to notify the juvenile court with jurisdiction in the county in which the runaway house is located, or the runaway's parent or guardian, of the runaway's location within one (1) hour of the runaway's arrival; and

(3) No runaway admitted to a runaway house shall be removed during the seventy-two (72) hours of sanctuary other than by order of the juvenile court in the jurisdiction.

(b) Any juvenile judge in this or another state may release a runaway from a runaway house in another jurisdiction by contacting the juvenile judge having jurisdiction over the receiving runaway house.



§ 37-2-507 - Violations -- Penalties.

The owner, operator or agent of any house or facility that operates without registering or otherwise willfully violates this part commits a Class C misdemeanor. If, in the discretion of the trial court, a second or subsequent offense indicates continued or regular noncompliance with this part, the facility may be enjoined from future operations as a runaway house.






Part 6 - Extension of Foster Care

§ 37-2-601 - Establishment of extension of foster care services advisory council.

(a) (1) The executive director of the Tennessee commission on children and youth shall establish a non-funded, voluntary, extension of foster care services advisory council, which shall be responsible for:

(A) Identifying strategies to assess and track effectiveness of extension of foster care services and the operation of resources centers authorized by this part; and

(B) Identifying the following:

(i) Strategies for maintaining accurate numbers of children served by extension of foster care services;

(ii) The number of services provided by the department of children's services;

(iii) The number of children who accept these services;

(iv) Reasons why children do not accept these services; and

(v) The number of children who continue their education and the number who do not.

(2) The advisory council shall report no later than October 31 of each year to the Tennessee commission on children and youth, the civil justice committee and health committee of the house of representatives and the health and welfare committee of the senate, making recommendations for the continuing operation of the system of extension of foster care services and supports.

(b) The department of children's services and other state agencies that provide services or supports to youth transitioning out of state custody shall participate fully in the council and shall respond to the recommendations put forth by the council as appropriate.



§ 37-2-602 - Determination of whether youth applicants for assistance were formerly in state custody -- Identification by state agencies on agency forms -- Sharing of information.

(a) All state agencies that administer cash or in-kind assistance, or both, to youth eighteen (18) to twenty-four (24) years of age within the course of normal business shall make reasonable efforts to determine if an applicant for assistance has ever been in the custody of the state. If the applicant has been in state custody, the state agency shall share information with the applicant regarding possible services to be provided by the department of children's services, other state agencies and community partners.

(b) State agencies shall modify agency forms to identify youth who have been in state custody as the agencies' forms are otherwise revised and updated.

(c) The department of children services may share services information for former foster youth and youth transitioning from state custody through already established models such as, but not limited to, web sites, emails, verbal notifications or other printed material.



§ 37-2-603 - Establishment of resource centers to provide or facilitate assistance.

(a) The private, nonprofit community is urged to establish a network to provide information, assistance, services and supports to persons from sixteen (16) to twenty-four (24) years of age who were in foster care on the person's eighteenth birthday and persons from sixteen (16) to twenty-four (24) years of age who have been in foster care at any time after the person's fourteenth birthday.

(b) The resource centers shall provide or facilitate the assistance necessary to:

(1) Deal with the challenges and barriers associated with the transition into adulthood and early adult years;

(2) Support post-secondary education, vocational training and job skills development for such person;

(3) Find and retain employment, housing, transportation, parenting and family support, health care and mental health care; and

(4) Navigate systems and procedures that impact the person's education, employment, health and mental welfare and basic needs.

(c) These services shall be available at any time until the person reaches twenty-four (24) years of age regardless of whether the youth elects to remain in a voluntary extension of foster care arrangement with the department or the youth chooses to terminate any relationship with the state.

(d) The resource centers shall be supported in part by the department in the community where the centers are located, subject to the availability of funds specifically appropriated for this purpose. The department is authorized and encouraged to share staff with the resource centers, as well as provide financial support.



§ 37-2-604 - Preparing foster children for independent living.

In preparing a foster child for independent living prior to the child reaching eighteen (18) years of age, the department shall provide information on the resource centers established pursuant to this part to all children over sixteen (16) years of age in foster care. The information shall include the address of the nearest resource center and services available from the center. Each child shall be encouraged to maintain periodic contact with resource center personnel and to provide current and accurate residence and contact information to the resource center. Ninety (90) days before a child leaves state custody the department of children's services shall notify the child of all information, services, web sites and assistance available for post-custody.



§ 37-2-605 - Construction of part.

Nothing in this part shall be construed to require a person to have maintained continuous contact with the resource centers or the department in order to be eligible to receive services from the resource centers or the department.









Chapter 3 - Administration of Children and Youth Services

Part 1 - Tennessee Commission on Children and Youth Act of 1988

§ 37-3-101 - Short title.

This part shall be known and may be cited as the "Tennessee Commission on Children and Youth Act of 1988."



§ 37-3-102 - Creation -- Appointments -- Meetings -- Reimbursement.

(a) There is created a permanent commission to be known as the commission on children and youth. The commission shall serve as an informational resource and advocacy agency for the efficient and effective planning, enhancement and coordination of state, regional and local policies, programs and services to promote and protect the health, well-being and development of all children and youth in Tennessee.

(b) The commission shall consist of twenty-one (21) members, to be appointed by the governor on the basis of broadly based and demonstrated leadership, interest, knowledge and activities concerning the problems and needs of children and youth. At least one (1) member of the commission shall be appointed from each of the state's nine (9) development districts. Membership shall include residents of urban as well as rural areas of the state. In making each appointment to the commission, the governor shall remain cognizant of, and shall give due consideration to, any applicable federal criteria that may be imposed pursuant to the provisions of the Juvenile Justice and Delinquency Prevention Act of 1974, compiled in 42 U.S.C. § 5601 et seq., as amended, and shall also remain cognizant of, and give due consideration to, the intent of this part that the commission shall act to promote and protect the health, well-being and development of all children and youth in Tennessee. In making appointments to the commission, the governor shall strive to ensure that at least one (1) person serving on the commission is sixty (60) years of age or older and that at least one (1) person serving on the commission is a member of a racial minority.

(c) Initial appointments to the commission shall be as follows: seven (7) members shall each be appointed to a term of one (1) year, seven (7) members shall each be appointed to a term of two (2) years, and seven (7) members shall each be appointed to a term of three (3) years. Thereafter, each regular appointment to the commission shall be for a term of three (3) years, and every appointee shall serve until a successor has been appointed and has qualified. No member of the commission may be appointed to serve more than three (3) consecutive three-year terms. Any vacancy occurring on the commission shall be filled by appointment only for the remainder of the unexpired term. Following any member's three (3) successive absences from commission meetings, the chair may request the governor to declare a vacancy and to fill the unexpired term.

(d) The commission shall maintain a permanent office in Nashville and shall meet at least four (4) times each year to transact business and perform its duties. The commission may meet at such other times and places as it deems necessary.

(e) The governor shall appoint one (1) member of the commission to serve as chair for a term of three (3) years.

(f) The commission may establish such subcommittees and ad hoc committees, and may convene such interdisciplinary advisory groups, as it may deem necessary to efficiently and effectively perform its duties and responsibilities.

(g) Members of the commission shall receive no compensation for their services, but shall be reimbursed for travel and other expenses actually incurred in the performance of their official duties. Such reimbursement shall be paid in accordance with the provisions of the comprehensive out-of-state travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 37-3-103 - Powers and duties.

(a) (1) The commission shall perform each of the following duties:

(A) Make recommendations concerning establishment of priorities and needed improvements with respect to programs and services for children and youth;

(B) Review and analyze the proposed budget, as contained within the general appropriations act, for each entity of state government that utilizes state or federal funds to administer or provide programs and services for children and youth; prepare and distribute an impact statement for the proposed budget of each such entity; and make recommendations to the governor, the finance, ways and means committee of the senate, the finance, ways and means committee of the house of representatives and the legislative office of budget analysis;

(C) Implement the provisions of the Juvenile Justice and Delinquency Prevention Act of 1974, compiled in 42 U.S.C. § 5601 et seq., and distribute, consistent with the purpose of the commission as set forth by § 37-3-102(a), such funds as the general assembly shall direct;

(D) Advocate and coordinate the efficient and effective development and enhancement of state, local and regional programs and services for children and youth;

(E) Publish annually, on or before December 31, a comprehensive report on the status of children and youth in Tennessee; and distribute the report to the governor, to each member of the general assembly and to each of the state's depository libraries; and

(F) Promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, such rules as may be necessary to perform the duties prescribed by this part.

(2) If a new, separate or reorganized department, office or agency is established to administer the duties of youth services in the department of correction, the duties in this subsection (a) and the duties and authority provided by §§ 37-1-161 and 37-1-162, and any funds allocated to the commission on children and youth for distribution, may be transferred by executive order of the governor to such new, separate or reorganized entity.

(b) To the extent that adequate resources are available, the commission is authorized to perform any one (1) or more of the following activities:

(1) Identify and analyze specific problems concerning programs and services for children and youth;

(2) Prepare and distribute impact statements analyzing the potential effect of proposals under consideration by the general assembly that relate to the health, well being and development of children and youth;

(3) Review licensing or certification standards and program policies, promulgated by entities of state government, that affect children and youth; and make recommendations concerning such standards and policies to the governor, to the entity promulgating any such standard or policy and to each member of the general assembly; and

(4) Monitor foster care review boards; report on the impact of foster care review on children and youth in foster care; and make recommendations for improvement of the state's foster care system to the governor and each member of the general assembly.



§ 37-3-104 - Executive director.

The commission shall be administered by an executive director. The governor shall appoint the executive director, who shall serve at the pleasure of the governor. The executive director shall be a full-time employee of the commission and shall be responsible for the administration of commission policies, rules and guidelines and the proper management and operation of the commission's programs and activities. The executive director shall be an individual who is professionally trained in one (1) or more fields involving services to children and youth, who has a working knowledge of programs for children and youth, and who has previous employment experience in managing and delivering services to children and youth. The executive director's compensation shall be fixed by the governor.



§ 37-3-105 - Personnel -- Travel reimbursement.

(a) The executive director, subject to the approval of the commission and the commissioner of finance and administration, shall employ other personnel as may be necessary for the performance of the duties as prescribed by this part.

(b) All reimbursement for travel of commission staff shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 37-3-106 - Regional councils.

(a) There shall be a regional council on children and youth organized by the commission in each of the nine (9) development districts of the state. The regional councils shall perform each of the following duties:

(1) Provide for mutual exchange of information and networking among service providers, advocates and elected officials;

(2) Educate council members, officials, others involved in services for children and youth, and the general public concerning the needs and problems of children and youth in the region and the state;

(3) Coordinate regional and local efforts between public and private service providers to enhance services for children and youth;

(4) Advocate for legislation, policies and programs at the local and regional level to promote and protect the health, well being and development of children and youth;

(5) Collect, compile and distribute data; and

(6) Make recommendations on the needs and problems of children and youth.

(b) The regional councils on children and youth shall be the ongoing communication links between the commission and the various regional and local areas of the state. The councils shall perform information-gathering and problem solving tasks concerning services for children and youth. Each council shall report to the commission, at least annually, its recommendations for improvements in services for children and youth.

(c) The commission shall establish guidelines for the composition and operation of the regional councils. The commission shall provide at least one (1) locally based staff person for each regional council to assist the council in performing the duties assigned by this part. Such staff person shall coordinate, advise and consult with the council, shall provide technical assistance to the council and community organizations serving children and youth, and shall act as liaison to the commission.



§ 37-3-107 - References to predecessors -- Prior contracts, rules, etc.

References to the commission on children and youth, the office of child development, the children's services commission, and the juvenile justice commission appearing elsewhere in Tennessee Code Annotated are deemed to be references to the commission on children and youth. All contracts and leases entered into by the children's services commission and by the juvenile justice commission shall continue in full force and effect as to all essential provisions in accordance with the terms and conditions of the contract in existence on July 1, 1988, unless and until such contracts or leases expire or are duly amended or modified by the parties thereto. All rules, orders, and decisions promulgated or issued by the children's services commission or the juvenile justice commission prior to, and in effect on July 1, 1988, shall remain in force and effect and shall be administered and enforced by the commission on children and youth until duly amended, repealed, expired, modified or superseded.



§ 37-3-109 - Transfer of functions.

(a) The provisions of § 4-29-114 shall not apply to this part.

(b) All staff, staff positions, offices, equipment, supplies, property, funds and other resources of the children's services commission and the juvenile justice commission shall be transferred to the commission on children and youth.

(c) The commission on children and youth shall be subject to the provisions of § 4-29-118(a).



§ 37-3-110 - Definitions for §§ 37-3-110 -- 37-3-115.

As used in this section and in §§ 37-3-111 -- 37-3-115, unless the context otherwise requires:

(1) "Child-centered" means a system in which the needs of the child are at its core and that integrates services and programs offered by various departments of state government, units of local government and public and private agencies to support and serve the child;

(2) "Commission" means the commission on children and youth;

(3) "Council" means the council on children's mental health care;

(4) "Culturally competent" means a system that has the ability to deliver and ensure access to services in a manner that effectively responds to the values and practices present in the various cultures of children;

(5) "Demonstration sites" means certain geographic areas throughout the state where children's mental health care is in keeping with the principles set out in § 37-3-112(b);

(6) "Family" means:

(A) The members of a household living, on a full-time or a part-time basis, in one (1) house, condominium, apartment or other dwelling;

(B) People related by blood or ancestry, marriage, or adoption;

(C) Any person who is held out to the public as being a family member of a child;

(D) Foster parents and foster children;

(E) Stepparents and stepchildren; and

(F) Any other group that the council determines by policy or rule to constitute a family for purposes of this part;

(7) "Family-driven" means a system in which the needs of the family are at its core and that integrates services and programs offered by various departments of state government, units of local government and public and private agencies to support and serve the family;

(8) "Linguistically competent" means a system that has the ability to deliver and ensure access to services in a manner that effectively responds to the languages present in the various cultures of children;

(9) "Mental health care" means all services and programs offered by various departments of state government, units of local government and public and private agencies that support and serve the mental health needs of children and their families; and

(10) "Mental health needs" means any significant behavioral problem or emotional disorder, whether the problem or disorder is biologically-based or due to environmental factors, including, but not limited to, any psychiatric disorder, alcohol or substance abuse, depression or suicide, hyperactivity or attention-deficit disorder.



§ 37-3-111 - Council on children's mental health care -- Members -- Meetings.

(a) There shall be a council on children's mental health care organized by the commission that shall design a plan for a statewide system of mental health care for children.

(b) The council shall be co-chaired by the executive director of the commission on children and youth and the commissioner of mental health and substances abuse services, or either of their designees.

(c) Members of the council shall include, but not be limited to:

(1) The commissioners of children's services, finance and administration, health, human services, education, mental health and substance abuse services, and intellectual and developmental disabilities, or their designees;

(2) The director of the bureau of TennCare or the director's designee;

(3) Two (2) persons from the department of mental health and substance abuse services who are selected by the commissioner of mental health and substance abuse services; provided, that one (1) person is familiar with children and youth services and one (1) person is familiar with alcohol and drug abuse services;

(4) The chair of the commission on children and youth or the chair's designee;

(5) One (1) member of the governor's personal staff appointed by the governor;

(6) One (1) legislator appointed by the speaker of the senate and one (1) legislator appointed by the speaker of the house of representatives; and

(7) One (1) representative from the comptroller of the treasury.

(d) Other members of the council shall be selected by the co-chairs and shall include:

(1) Four (4) parents of children who have received mental health services from a state agency or other provider and are chosen from nominations received from representatives of statewide organizations that advocate for or serve children's mental health needs, that provide for representation from each of the three (3) grand divisions of the state and from both urban and rural areas;

(2) Two (2) persons who are under twenty-four (24) years of age and who are receiving or have received mental health services from a state agency or other provider and are chosen from nominations received from representatives of statewide organizations that advocate for or serve children's mental health needs;

(3) Three (3) representatives of the community services agencies, or their successor organizations, as established pursuant to § 37-5-304;

(4) Two (2) representatives of a statewide organization that advocates for children's mental health needs;

(5) Two (2) representatives of providers of children's mental health services; and

(6) Three (3) judges chosen by the Tennessee council of juvenile and family court judges that provide for representation from each of the three (3) grand divisions of the state and both urban and rural areas.

(e) Following three (3) consecutive absences, the co-chairs may declare a vacancy and request that a new member be appointed pursuant to this section who meets the criteria of the replaced member.

(f) The members of the council shall receive no salary. Only members of the council selected pursuant to subdivisions (d)(1) and (2) shall be reimbursed necessary travel and per diem expenses as prescribed in the comprehensive travel regulations by the commissioner of finance and administration for employees of this state; provided, that all other members who are employed by the state or who are holding elected office will be compensated and reimbursed in keeping with the performance of their official roles or capacities.

(g) As well as serving as a voting member on the council, the executive director of the commission or the executive director's designee shall also serve as the chief administrative officer of the council. The executive director shall have the authority to conduct ordinary and necessary business in the name of the council in accordance with this section or as determined by the council.

(h) The council shall meet as necessary to transact business; provided, that meetings shall be held at least quarterly and the meetings shall be open to organizations, agencies, and individuals who work in the area of children's mental health, including, but not limited to, mental health services, educational services, substance abuse services, recreational services, social services, health services, vocational services, operational services and nontraditional services, to seek opportunities to collaborate and improve the statewide system of children's mental health care. The council's quarterly meetings shall pay particular attention to interagency collaboration, funding, accountability, information management, and service array.

(i) All meetings held by the council are subject to the open meeting provisions of title 8, chapter 44.



§ 37-3-112 - Plan for a statewide system of care -- Principles of care -- Resource map and cost analysis.

(a) The council shall develop a plan for a statewide system of care where children's mental health care is child-centered, family-driven, and culturally and linguistically competent and that provides a coordinated system of care for children's mental health needs in this state.

(b) The plan developed pursuant to subsection (a) shall provide for a service delivery system operated in a manner that provides the following principles of care:

(1) Children with mental health needs should have access to a comprehensive array of services that address the child's physical, emotional, social and educational needs;

(2) Children with mental health needs should receive individualized services in accordance with the unique needs and potentials of each child and guided by an individualized service plan;

(3) Children with mental health needs should receive services within the least restrictive, most normative environment that is therapeutically appropriate;

(4) The families of children with mental health needs should be full participants in all aspects of the planning and delivery of services;

(5) Children with mental health needs should receive services that are integrated, with linkages between child-serving agencies and programs and mechanisms for planning, developing and coordinating the services;

(6) Children with mental health needs should be provided with case management or similar mechanisms to ensure that multiple services are delivered in a coordinated, integrated and therapeutic manner and that each child can move through the system of services in accordance with their changing needs;

(7) Early identification and intervention for children with mental health needs should be promoted by the system of care in order to enhance the likelihood of positive outcomes;

(8) Children with mental health needs whose needs continue beyond adolescence should be ensured smooth transitions to the adult service system as each child reaches adulthood;

(9) The rights of children with mental health needs should be protected; and

(10) Children with mental health needs have access to services without regard to race, religion, national origin, sex, physical disability or other characteristics. Services should be sensitive and responsive to cultural differences and special needs.

(c) The plan shall include a core set of services and supports that appropriately and effectively addresses the mental health needs of children and families.

(d) The council, to guide and support the plan, shall also develop a financial resource map and cost analysis of all federal and state funded programs that support and serve children's mental health needs in this state. The council shall assure the financial resource map and cost analysis are updated annually so as to maintain a current cost analysis of the funds used to support children's mental health care needs in the state from conception through the age of majority or so long as the child receives services provided by these funding streams. The resource map and cost analysis shall include, but not be limited to:

(1) An inventory of all federal and state funding sources that support children's mental health needs in this state;

(2) A description of the manner in which the funds are being used within the agencies or organizations, the performance measures in place to assess the use of the funding and the intended outcomes of the programs and services;

(3) Government mandates for the use of such funds, if any; and

(4) An inventory of the funds for which the state may be eligible, but is currently not receiving or using, and the reasons why the funds are not being used.



§ 37-3-113 - Duties of council.

In addition to other duties imposed by law, the council shall also perform the following duties:

(1) Facilitate interagency coordination and collaboration in the planning, funding, delivery and evaluation of a statewide system of mental health care for children;

(2) Define accountability standards among all agencies and organizations that provide services and support relative to the mental health needs of children and their families;

(3) Encourage the matching of federal funds required by federal grants for children's mental health initiatives;

(4) Serve as an advocate within government and in the community for children's mental health care in this state;

(5) Stimulate more effective use of existing resources and services for children, and develop programs, opportunities and services that are not otherwise provided for children, with the aim of developing a comprehensive and coordinated system for the delivery of mental health services to children in the state;

(6) Assist the department of mental health and substance abuse services in the development of interagency agreements on services and supports for children; and

(7) Determine, in consultation with appropriate research experts, which programs that are currently being used to serve or support children's mental health needs in the state are evidence-based, as defined by § 37-5-121, research-based, as defined by § 37-5-121 and theory-based, as defined by § 37-5-121. The council shall provide such findings in its annual report submitted in accordance with § 37-1-115, including an explanation of the support for those findings.



§ 37-3-114 - Additional duties of council.

The council may perform each of the following duties:

(1) Promulgate bylaws to provide for the election of council officers, establishment of committees, meetings, and other matters relating to council functions;

(2) Request and receive the cooperation of other state departments and agencies in carrying out the policies and objectives of this part;

(3) Enter into such contracts and make such grants within the limits of appropriated funds as are necessary or appropriate under this section, and in a manner consistent with state or federal law;

(4) Advise the governor and the heads of state departments and agencies regarding policies, programs, services, allocation of funds and children's mental health needs in this state and make recommendations for legislative action to the governor and to the general assembly;

(5) Hold hearings, conduct research and other appropriate activities to determine the mental health needs of children in the state, including particularly, but not limited to, their needs for health and social services, and to determine the existing services and facilities, private and public, available to meet those needs; and

(6) Review data, reports and outcomes of local, state and national system of care implementation, as well as other relevant data or research.



§ 37-3-115 - Report, plan and budget.

(a) (1) No later than February 1, 2009, the council shall submit a report regarding the status of the development of a plan for a statewide system of care for children's mental health. The report shall include, but not be limited to:

(A) The timeline for development of the overall plan;

(B) Barriers to implementation of such a plan, if any;

(C) A list of all programs currently in place to serve and support children's mental health needs and whether those programs are evidence-based, research-based or theory-based;

(D) The status of interagency cooperation relative to a system of children's mental health care throughout the state; and

(E) A financial resource map of all current federal and state funded programs that support or serve children with mental health needs in the state.

(2) The report shall also include cost analysis information produced in accordance with § 37-3-112(d) and shall provide recommendations for improving efficiency in the use of existing state and federal funds by increasing coordination of children's mental health care with other child-focused service delivery systems.

(b) No later than July 1, 2010, the council shall submit a plan prepared in accordance with § 37-3-112 and a budget for implementing the plan. The plan shall provide for demonstration sites in at least three (3) areas of the state, with at least one (1) area to be in each grand division. If the plan submitted by July 1, 2010, is approved and funded by the legislature no later than July 1, 2012, the council shall submit a plan and budget for extending the demonstration sites to a total of no less than ten (10) areas of the state selected by the council. If the plan submitted by July 1, 2012, is approved and funded by the legislature, no later than July 1, 2013, the council shall submit a plan that will accomplish implementation of the system of children's mental health care statewide. The council shall create and submit with each plan current financial resource maps and cost analysis, and the information shall be required to accompany any recommendations the council makes regarding the continued development of a statewide system of children's mental health care.

(c) The plan, budget and report required by subsections (a) and (b) shall be submitted to the governor, the judiciary, education, and health and welfare committees of the senate and the civil justice, education and health committees of the house of representatives.



§ 37-3-116 - Resource mapping of funding sources -- Report.

(a) The commission shall design and oversee a resource mapping of all federal and state funding sources and funding streams that support the health, safety, permanence, growth, development and education of children in this state from conception through the age of majority or so long as they may remain in the custody of the state. The resource mapping shall include, but not be limited to:

(1) An inventory of all federal and state funding sources that support children in this state;

(2) An inventory of all state, federal or government subsidized services and programs offered to children in this state, set out by program, target population, geographical region, agency or any other grouping that would assist the general assembly in determining whether there are overlapping programs that lead to duplication within the state, gaps in service delivery and any administrative inefficiencies generally;

(3) A description of the manner in which the funds are being used within the agencies or organizations, the performance measures in place to assess the use of such funding and the intended outcomes of the programs and services;

(4) Government mandates for the use of the funds, if any; and

(5) An inventory of the funds for which the state may be eligible, but is currently not receiving or using, and the reasons why the funds are not being used.

(b) The commission shall update the report each year and shall subsequently assure that the resource map is periodically and timely updated, so as to maintain a current resource map of the funds used to support children in the state.

(c) The comptroller of the treasury and each department of state government or agency in this state shall provide assistance upon request to the commission in effectuating the purpose of this section.

(d) On or before February 15, 2009, a preliminary report shall be provided by the commission; and on or before April 15, 2010, and each successive year thereafter, the commission shall provide a full report to the judiciary, education, and health and welfare committees of the senate and the civil justice, education and health committees of the house of representatives. The full report shall include, but not be limited to, the resource map and any recommendations, including proposed legislation, for improving the efficiency and effectiveness of programs offered to children in this state.






Part 2 - Division of Juvenile Probation [Repealed]



Part 3 - Commissioner of Youth Development [Repealed]



Part 4 - Youth Investment Act of 1970

§ 37-3-401 - Short title.

This part shall be known and may be cited as the "Youth Investment Act of 1970."



§ 37-3-402 - Office of community contact -- Creation -- Director -- Personnel.

There is created within the department of education, in the division of vocational rehabilitation, an office of community contact, which shall be headed by a director, appointed by the commissioner of education, to serve at the pleasure of the commissioner and at a salary to be fixed by the commissioner. The commissioner shall employ such stenographic assistants as are necessary to carry out the provisions of this part, and shall fix stenographers' salaries.



§ 37-3-403 - Duties of office.

The office of community contact shall establish programs to provide guidance, training and rehabilitation for juveniles committed to correctional institutions who have been released from such institutions or who are under the care or custody of the juvenile court. The office shall carry out such programs enlisting the use of volunteer citizens, who shall receive no compensation for their services. The director is authorized to recruit and train such volunteer citizens and to administer the programs authorized by this part.



§ 37-3-404 - Duties of director.

(a) It is the duty of the director to:

(1) Solicit volunteer citizens from throughout the state, using the aid of civic and church groups, at the director's discretion;

(2) Work with the administrators of correctional institutions within the state and with state and local juvenile authorities;

(3) Evaluate prospective volunteer citizens and establish screening procedures to make the final determination of which volunteers will be used in the contact program;

(4) Coordinate and control the contact program and conduct training sessions for the volunteer citizens; and

(5) Formulate rules, regulations and procedures for the implementation of this part.

(b) The director may appoint volunteer citizens as the director thinks advisable to aid in these programs.



§ 37-3-405 - Volunteers' duties.

It is the duty of the director to recruit volunteers who will:

(1) Write the juvenile to whom the volunteer is assigned approximately one (1) time per week during the period the juvenile remains within a correctional institution;

(2) Personally contact the juvenile approximately one (1) time per week after the juvenile's release from the correctional institution and until the juvenile reaches twenty-one (21) years of age; and

(3) Prepare periodic reports as required, which shall be submitted to the director, evaluating the progress of the juvenile to whom the volunteer is assigned.



§ 37-3-406 - Application for funds -- Authorization.

The director is authorized to make application for and to receive federal funds and funds from any public or private source.






Part 5 - Teenage Pregnancy

§ 37-3-501 - Informational clearinghouse -- Toll-free telephone service for inquiries -- Promotional activities -- Annual report.

(a) There shall be created, within the Nashville office of the department of health, the Tennessee informational clearinghouse on teenage pregnancy.

(b) The department shall obtain and operate a toll-free telephone line for the express purpose of receiving and encouraging inquiries for informational services. The department shall assist callers by providing informational services needed to plan programs and presentations, to organize teen pregnancy prevention activities, to organize parenting education and assistance programs for teen parents, and to undertake other activities and programs to address problems associated with teenage pregnancy.

(c) The department shall regularly undertake appropriate activities to inform and remind the citizens of this state of the services provided by the clearinghouse and of the availability of the toll-free telephone line. Such promotional activities shall regularly include, but not necessarily be limited to, press releases, posters, speeches, and public service announcements on radio and television. The department shall undertake special activities to improve public awareness of the clearinghouse within those counties and areas of the state in which teenage pregnancy rates are highest.

(d) In preparing for and responding to requests for information collected and maintained within the clearinghouse, the department shall provide a level of service that is at least comparable to the level of service so provided by the children's services commission prior to July 1, 1988.

(e) The department of health and each department of state government that administers services to children and families shall jointly report at least once annually, on or before December 31, to the judiciary committee of the senate and the civil justice committee of the house of representatives concerning administration of the Tennessee informational clearinghouse on teenage pregnancy.



§ 37-3-502 - Information on programs and services -- Bibliography of resources.

(a) The department shall collect and maintain, within the clearinghouse, current information on publicly and privately supported programs and services within the state that address problems associated with teenage pregnancy. Each such program or service shall be engaged in one (1) or more of the following activities: family life education; prevention of teenage pregnancy; counseling services for teenagers who are, or who may think they are, pregnant; prenatal care for teenage mothers; parenting skills education for teenagers; job training and placement for teenage parents; and educational or other support services for teenage parents. For each such program or service, the clearinghouse shall maintain the following information: a description of the program or service, the principal address of such program or service, general eligibility criteria for participation therein, funding sources, the name and telephone of a knowledgeable contact person, and such other information as would be useful to a person or organization in deciding whether to utilize or emulate the program or service.

(b) The department shall also collect and maintain, within the clearinghouse, a current bibliography of books, abstracts, articles, films and other informational resources on the problems associated with teenage pregnancy and methods and techniques for effectively addressing such problems. In selecting items to be included within such bibliography, the commission shall strive to include only such items as are academically reliable and as are likely to prove beneficial to a person or organization wishing to address one (1) or more of the problems associated with teenage pregnancy.



§ 37-3-503 - Statistical and other research information -- State reports.

(a) The department shall also collect and maintain, within the clearinghouse, statistical and other research information concerning teenage pregnancy, and related problems, in the state as a whole and in its cities, counties and regions.

(b) Furthermore, copies of all Tennessee state government reports concerning teenage pregnancy and related problems shall be available, at cost, through the clearinghouse.



§ 37-3-504 - Information concerning conferences, workshops, hearings, meetings.

The department shall also collect and maintain, within the clearinghouse, pertinent information on pending conferences, workshops, public hearings and other meetings concerning teenage pregnancy and related problems.



§ 37-3-506 - Similar programs or services operating within state.

To the extent that, during the course of implementing this part, it comes to the attention of the commission that two (2) or more significantly similar programs or services are being operated within the state, the commission shall ensure that the persons or organizations administering such programs and services are so informed.



§ 37-3-507 - Purpose of informational clearinghouse.

(a) The Tennessee informational clearinghouse on teenage pregnancy is created strictly for the purpose of providing the people of this state with an accurate, accessible, and centralized repository of information concerning teenage pregnancy and related problems as well as available programs and services.

(b) Nothing contained within this part shall be construed as authorizing or requiring the commission or the clearinghouse to certify or otherwise attest to the quality of any program or service for which it maintains information.

(c) The clearinghouse shall not provide, and shall not be used for, counseling services.



§ 37-3-521 - Informational services regarding second or subsequent pregnancies -- Targeting potential at-risk first time teen parents.

(a) The executive director of the commission on children and youth, and the commissioners of education, labor and workforce development, health, and children's services shall jointly develop and administer a plan to ensure that every teen parent, participating in the assistance programs or services of the departments, receives appropriate information concerning the potential benefits to be realized from delaying a second or subsequent pregnancy and to further ensure that such teen parent receives appropriate referral information if assistance is desired in postponing a second or subsequent pregnancy.

(b) To the maximum extent reasonably possible, such informational services shall be provided by existing personnel and within existing resources.

(c) The plan shall target, at a minimum:

(1) Teen parents receiving homebound instruction pursuant to § 49-10-1101;

(2) Teen parents receiving aid to families with dependent children pursuant to title 71, chapter 3, part 1;

(3) Teen parents receiving medical assistance for themselves or their children pursuant to title 71, chapter 5, parts 1 and 2;

(4) Teen parents receiving food stamp assistance pursuant to title 71, chapter 5, part 3; and

(5) Teen parents receiving federally funded training and assistance administered through the Tennessee department of labor and workforce development.

(d) The plan shall target other teens who are participating in the assistance programs or services of the departments and who are highly at risk of becoming first time teen parents. The plan may also target other teens who are highly at risk of becoming first time teen parents.






Part 6 - Safe Families and Family Preservation Act

§ 37-3-601 - Short title -- Funding.

(a) This part shall be known and may be cited as the "Safe Families and Family Preservation Act."

(b) The family support services and time-limited family reunification services authorized pursuant to this part shall be subject to the funds appropriated to the department by the Tennessee general assembly.



§ 37-3-602 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Family preservation services" mean short-term, highly intensive, services designed to protect, treat, and support a family, with a child at imminent risk of placement, by enabling the family to remain intact and care for the child at home;

(2) "Family support services" means community-based services to promote the safety and well-being of children and families designed to increase the strength and stability of families, including adoptive, foster, and extended families, to increase parents' confidence and competence in their parenting abilities, to afford children a safe, stable and supportive family environment, and otherwise to enhance child development;

(3) "Imminent risk of placement" means circumstances or behavior likely to produce, within a relatively short period of time, a reasonably strong probability that the child will be placed in state custody as a result of being adjudicated dependent and neglected, delinquent and unruly, or in need of mental health services under § 37-1-175; and

(4) "Time-limited family reunification services" means the services and activities described below that are provided to a child that is removed from the child's home and placed in a foster family home or a child care institution and to the parents or primary caregiver of such a child, in order to facilitate the reunification of the child safely and appropriately within a timely fashion, but only during the fifteen-month period that begins on the date that the child, pursuant to § 37-2-402, is considered to have entered foster care. The services and activities described in this subdivision (4) are the following individual, group and family counseling services:

(A) Inpatient, residential, or outpatient substance abuse treatment services;

(B) Mental health services;

(C) Assistance to address domestic violence;

(D) Services designed to provide temporary child care and therapeutic services for families, including crisis nurseries; and

(E) Transportation to or from any of the services and activities described in this subdivision (4).



§ 37-3-603 - Program to provide family preservation services.

(a) The department of children's services shall develop, coordinate and implement a program to provide family services to each family with a child at imminent risk of placement; provided, that delivery of family preservation services shall be limited to those families and situations in which the services may be reasonably expected to avoid out-of-home placement of the child and to also afford effective protection of the child, the family, and the community.

(b) The department shall develop, coordinate and implement a program to provide time-limited family reunification services to each family with a child in foster care; provided, that delivery of time-limited family reunification services shall be limited to those foster children or parents or primary caregiver and shall be limited to the fifteen-month period that begins on the date that the child, pursuant to § 37-2-402, is considered to have entered foster care.



§ 37-3-604 - Evaluation of family preservation services -- Joint report -- Contents.

The department shall conduct ongoing evaluations of family preservation and support services and shall file a report, on or before December 31 of each year, with the governor, the chair of the health and welfare committee of the senate, the chair of the civil justice committee of the house of representatives, and the chair of the judiciary committee of the senate. The report shall include the following information for the preceding fiscal year:

(1) The number of families receiving services through the program;

(2) The number of children at imminent risk of placement prior to initiation of service in families receiving services and the number of foster care children and their parents or primary caregiver who are receiving time-limited family reunification services;

(3) Among those children identified in subdivision (2), the number of children placed in foster care, in group homes and in other facilities outside the home;

(4) The average cost of services provided under the program;

(5) The estimated cost of out-of-home placement, through foster care, group homes or other facilities, that would otherwise have been expended on behalf of those children who successfully remain united or have been reunited with their families as a result of the program, based on average lengths of stay and average cost of such out-of-home placements;

(6) The number of children who remain unified with their families for one (1), two (2) and three (3) years, respectively, after receiving services; and

(7) An overall statement of the achievements and progress of the program during the preceding year, together with recommendations for improvement.



§ 37-3-605 - Statute implementation.

Beginning with fiscal year 1994-1995, the departments of children's services, mental health and substance abuse services, and intellectual and developmental disabilities shall jointly implement the program of family preservation services at a level sufficient to meet the need for such services across the state. Effective July 1, 1998, the department of children's services shall have sole responsibility for implementing this part.






Part 7 - Early Childhood Development Act of 1994

§ 37-3-701 - Short title.

This part shall be known and may be cited as the "Early Childhood Development Act of 1994."



§ 37-3-702 - Legislative findings.

(a) The general assembly finds that success in early childhood requires each child to have:

(1) A healthy start through access to adequate prenatal and well-child care;

(2) A well-functioning family that is prepared to assume the responsibilities of parenthood and childbearing;

(3) Early learning experiences that promote child development and foster love of learning; and

(4) Schools that are prepared to educate and nurture every child and ready to offer appropriate support to children and their families.

(b) Therefore, to ensure the success of every child, the general assembly finds that the state of Tennessee and its communities must jointly build a comprehensive system of services to support families and to promote the healthy development of young children.



§ 37-3-703 - Healthy start pilot project established -- Objectives -- Evaluation -- Required disclosures.

(a) The state of Tennessee shall develop, coordinate, and implement a healthy start pilot project within ten (10) or more counties of the state. The healthy start pilot project shall be based upon the nationally recognized model, shall focus on home visitation and counseling services, and shall improve family functioning and eliminate abuse and neglect of infants and young children within families identified as high risk. Healthy start services for participating families shall extend at least through a child's first three (3) years of life. However, family participation shall be voluntary; and, if a family refuses healthy start services, then such refusal shall not be admissible in evidence for any subsequent cause of action.

(b) Healthy start pilot projects shall ensure that:

(1) Families are educated about child health and child development;

(2) Families receive services to meet child health and development needs;

(3) Families receive services as identified and prioritized by the family and the project; and

(4) Services focus on empowering the family and strengthening life-coping and parenting skills.

(c) Specific objectives for healthy start pilot projects shall include that:

(1) Family stress is reduced and family functioning is improved;

(2) All of the children receive immunizations by two (2) years of age;

(3) All of the children receive developmental screening and follow-up services;

(4) All of the children are free from abuse and neglect; and

(5) Mothers are enrolled in prenatal care by the end of the first trimester of any subsequent pregnancy.

(d) The state of Tennessee shall conduct ongoing evaluations of the healthy start pilot project and shall file a joint report, on or before December 31 of each year, with the governor and the chairs of the health and welfare committee of the senate and health committee of the house of representatives. All state agencies that provide services to children shall make available nonidentifying information about healthy start participants for the purpose of conducting the evaluation. The report shall include the following information for the preceding fiscal year:

(1) The number of families receiving services through the pilot project;

(2) The number of children at risk of abuse and neglect prior to initiative of service to families participating in the pilot project;

(3) Among those children identified in subdivision (2), the number of children who have been the subjects of abuse and neglect reports;

(4) The average cost of services provided under the pilot project;

(5) The estimated cost of out-of-home placement, through foster care, group homes or other facilities, that reasonably would have otherwise been expended on behalf of children who successfully remain united with their families as a direct result of the project, based on average lengths of stay and average costs of such out-of-home placements;

(6) The number of children who remain unified with their families and free from abuse and neglect for one (1), two (2), three (3), and four (4) years, respectively, while receiving project services; and

(7) An overall statement of the achievements and progress of the pilot project during the preceding fiscal year, along with recommendations for improvement or expansion.

(e) (1) When offering healthy start services to a family, the state or its contractor shall provide that family with a written statement and oral explanation. Both the statement and explanation shall describe the following information:

(A) The purpose of the healthy start project;

(B) Project services that may be offered;

(C) The voluntary nature of participation and the family's right to decline services at any time;

(D) The project records to be maintained with respect to participating families; and

(E) The family's right to review project records pertaining to that family.

(2) After providing the oral explanation, the state or its contractor shall, on the written statement, obtain signed consent from the parents or caretakers of a child. The parents or caretakers shall receive a copy of the signed statement and a copy will be maintained in the family's record.

(3) Each participating family shall have the right to review project records pertaining to that family. The state or its contractor shall make such record available for review during regular office hours.






Part 8 - Tennessee Second Look Commission

§ 37-3-801 - Short title.

This part shall be known and may be cited as the "Tennessee Second Look Commission."



§ 37-3-802 - Part definitions.

For purposes of this part, unless the context otherwise requires:

(1) "Appropriate sampling" means cases of a second or subsequent incident of severe child abuse selected by the commission from all profiled cases submitted by the department of children's services;

(2) "Child abuse" has the same meaning as abuse defined in § 37-1-102;

(3) "Commission" means the Tennessee second look commission;

(4) "Investigatory meetings" means commission meetings where information made confidential pursuant to state or federal law is examined by the commission or information is being discussed that is relevant to a pending criminal action;

(5) "Profiled cases" means cases of a second or subsequent incident of severe child abuse provided by the department of children's services to the commission;

(6) "Second or subsequent incident of severe child abuse" means an indicated incident of severe child abuse to a victim who had a prior indicated incident of child abuse or severe child abuse, as determined by the department of children's services; and

(7) "Severe child abuse" has the same meaning as the term is defined in § 37-1-102.



§ 37-3-803 - Creation -- Findings and recommendations -- Duties -- Reports.

(a) There is created the Tennessee second look commission. The commission shall review an appropriate sampling of cases involving a second or subsequent incident of severe child abuse in order to provide recommendations and findings to the general assembly regarding whether or not severe child abuse cases are handled in a manner that provides adequate protection to the children of this state.

(b) The commission's findings and recommendations shall address all stages of investigating and attempting to remedy severe child abuse, including but not limited to:

(1) The reporting, investigating and referring of alleged severe child abuse cases by state agencies and others;

(2) The risk of severe child abuse victims being returned to the custody of the child's abuser or placed by the state in an environment where the child is at risk of being abused a second or subsequent time;

(3) The procedures used by juvenile courts and courts exercising jurisdiction over criminal and civil child abuse, neglect and endangerment cases;

(4) The laws, rules, or guidelines used to determine whether or not an alleged perpetrator of severe child abuse is to be prosecuted;

(5) The causes of severe child abuse in Tennessee and any preventative measures that would reduce the number of severe child abuse cases in this state;

(6) The manner in which severe child abuse data is collected and used by multiple agencies within the state; and

(7) The representation provided to severe child abuse victims, including but not limited to, representation provided by attorneys, guardians and advocates.

(c) The commission may:

(1) Promulgate bylaws to provide for the election of commission officers, establishment of committees, meetings, and other matters relating to commission functions;

(2) Request and receive the cooperation of other state departments and agencies in carrying out the duties of this part; and

(3) Hold hearings, hear testimony, and conduct research and other appropriate activities.

(d) (1) The commission shall provide a report to the general assembly on the commission's progress in fulfilling its duties set out in this section no later than January 1, 2011.

(2) The commission shall provide a report detailing the commission's findings and recommendations from a review of the appropriate sampling no later than January 1, 2012, and annually thereafter, to the general assembly. Such report shall be submitted to the governor, the judiciary and health and welfare committees of the senate and the civil justice committee of the house of representatives.



§ 37-3-804 - Membership.

(a) Members of the commission shall be as follows:

(1) The director of the Tennessee bureau of investigation or the director's designee;

(2) The executive director of the commission on children and youth or the director's designee;

(3) The executive director of Tennessee's chapter of children's advocacy centers or the director's designee;

(4) The commissioner of children's services or the commissioner's designee;

(5) The director of the administrative office of the courts or the director's designee;

(6) Two (2) members of the house of representatives to be appointed by the speaker of the house of representatives;

(7) Two (2) senators to be appointed by the speaker of the senate;

(8) Two (2) law enforcement officers appointed by the governor with experience investigating severe child abuse cases: one (1) such officer shall be from a county with a population of more than two hundred fifty thousand (250,000), according to the 2000 federal census or any subsequent federal census, and one (1) such officer shall be from a county with a population of less than two hundred fifty thousand (250,000), according to the 2000 federal census or any subsequent federal census;

(9) A district public defender appointed by the district public defenders conference;

(10) A district attorney general appointed by the district attorneys general conference;

(11) A physician with experience conducting exams used to determine whether or not severe child abuse has occurred, appointed by the commission's co-chairs;

(12) An attorney with recognized expertise representing children in child abuse and neglect proceedings, appointed by the commission's co-chairs; and

(13) Two (2) individuals with experience as advocates for children from the nonprofit sector, appointed by the commission's co-chairs.

(b) (1) (A) Members of the commission set out in subdivisions (a)(1)-(5) shall serve on the commission as long as they hold the positions designated in subdivisions (a)(1)-(5).

(B) (i) Except as otherwise provided for in subdivision (b)(2), members of the commission appointed pursuant to subdivisions (a)(6)-(13) shall serve four-year terms.

(ii) Notwithstanding any other provision of this section to the contrary, following three (3) successive absences by a member appointed pursuant to subdivisions (a)(6)-(13) from commission meetings, the co-chairs may declare a vacancy and request that a new member be appointed pursuant to this section who meets the criteria of the replaced member.

(2) The initial members' terms shall be staggered as follows:

(A) Members of the commission appointed pursuant to subdivisions (a)(6) and (7) shall serve initial terms of two (2) years;

(B) Members of the commission appointed pursuant to subdivisions (a)(8)-(10) shall serve initial terms of three (3) years; and

(C) Members of the commission appointed pursuant to subdivisions (a)(11)-(13) shall serve initial terms of four (4) years.

(3) Except as provided in subdivision (b)(4), no commission member shall serve more than two (2) terms, including any partial term.

(4) (A) Initial appointments shall be made no later than September 1, 2010; all subsequent appointments shall be made no later than February 1 of the year in which an appointment is due to be made. The initial members' terms of office shall commence upon appointment; however, for purposes of calculating the initial terms of the members' offices, the initial appointments shall be deemed to have been made on February 1, 2011.

(B) If a vacancy occurs, it shall be filled by the appointing authority in the same manner as the original appointment and shall be for the unexpired term only.

(C) If a subsequent appointment is not made by the date provided in this subdivision (b)(4), the incumbent member shall serve until the member's successor is appointed.

(c) The speakers of the respective houses each shall appoint a co-chair from the members named to the commission.



§ 37-3-805 - Administration -- Responsibilities.

(a) The commission shall be administratively attached to the Tennessee commission on children and youth, but for all purposes other than administration, shall be an independent commission.

(b) The Tennessee commission on children and youth shall be responsible for:

(1) Scheduling and staffing the commission's meetings;

(2) Notifying witnesses of the date upon which they are requested to appear;

(3) Taking minutes at the commission's meetings;

(4) Compensating members and witnesses for travel expenses when appropriate;

(5) Reviewing department of children's services files and case summaries regarding the appropriate sampling of cases upon which the commission expects to hear testimony;

(6) Providing the commission members with any relevant information; and

(7) Assisting the commission in drafting reports.



§ 37-3-806 - Table of profiled cases -- Review of cases -- Sampling.

(a) The department of children's services shall, no later than October 1, 2010, provide the commission with a table, detailing profiled cases from the previous fiscal year; thereafter, the department shall provide such table no later than October 1, 2011, and by October 1 annually thereafter, for the previous year. The tables shall include, but not be limited to, the county, type of abuse and age of the child.

(b) The commission shall review the table of profiled cases provided pursuant to subsection (a). The commission shall submit a list of the cases to the department after such review, setting out specific cases from the table that the commission selects to review.

(c) The department shall provide each commission member with a thorough written summary of the procedural history of each of the cases selected for review by the commission, including but not limited to, identifying persons whom the commission may wish to testify to provide additional information.

(d) After reviewing the information referenced in subsection (c), the commission shall select the appropriate sampling from the information provided by the department; provided that an appropriate sampling shall be no more than ten percent (10%) of the total number of cases profiled.

(e) The commission shall review the appropriate sampling on a schedule determined by the commission; provided that the commission shall submit its final report containing its recommendations and findings concerning the appropriate sampling each year to the general assembly as provided in § 37-3-803(d).



§ 37-3-807 - Voting -- Reimbursement of expenses.

(a) All members of the commission shall be voting members.

(b) The members of the commission shall receive no salary; provided that members of the commission shall be reimbursed for actual expenses incurred in accordance with the state's comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) The commission may provide reimbursement for actual expenses incurred in accordance with the state's comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter to witnesses that have been called to testify before the commission.



§ 37-3-808 - Meetings.

The commission shall meet as necessary to transact business; provided, that meetings shall be held at least quarterly, and the first meeting shall be no later than November 1, 2010. The commission shall meet at such time and place as determined by the co-chairs of the commission announced at least one (1) month in advance of meetings with notice to each member. Written minutes shall be kept of all meetings. At all meetings, ten (10) members shall constitute a quorum for the transaction of business.



§ 37-3-809 - Requests by the commission.

The child advocacy center directors or their designees, the department of children's services, the district attorney general of each judicial district, the district public defender of each judicial district, the administrative office of the courts, any law enforcement agency, any juvenile court officer or investigator, any representative of the mental health disciplines involved in investigations conducted by child protective teams, and any other state agency shall, upon request by the commission:

(1) Submit to the commission, in accordance with the procedures and deadlines established by the commission, information and data concerning a second or subsequent incident of severe abuse;

(2) Cause the person most knowledgeable with the case being examined to testify regarding any cases concerning a second or subsequent incident of severe abuse; and

(3) Make recommendations and identify where gaps and deficiencies may exist in the various systems involved in protecting children from severe child abuse.



§ 37-3-810 - Confidentiality -- Public meetings.

(a) Notwithstanding any law to the contrary, the commission may access information made confidential pursuant to chapter 1 of this title.

(b) (1) Except as provided in subsection (c), investigatory meetings of the commission shall not be subject to title 8, chapter 44, part 1 and shall be closed to the public. Any minutes or other information made confidential pursuant to state or federal law and generated during an investigatory meeting shall be sealed from public inspection; provided that the commission shall comply with subsection (c).

(2) Each statutory member of the commission and each person otherwise attending an investigatory meeting shall sign a statement prepared by the commission indicating and affirming an understanding of and adherence to the confidentiality requirements, including the possible civil or criminal consequences of any violation or breach of such requirements.

(c) Notwithstanding subsection (b), the commission shall conduct meetings that are open to the public to periodically make available, in a general manner that does not reveal information made confidential pursuant to state or federal law, the aggregate findings of its reviews and its recommendations.

(d) All information made confidential pursuant to state or federal law acquired by the commission in the exercise of its duties:

(1) Remains confidential after being acquired by the commission;

(2) Is not subject to discovery or introduction into evidence in any criminal or civil proceedings; and

(3) May only be disclosed as necessary to carry out the purposes of this part.

(e) Subsection (d) shall not prohibit a person from testifying in a civil or criminal action about matters within such person's knowledge that was obtained independently from any commission meeting.



§ 37-3-811 - Hiring of staff and consultants.

To the extent that funds are available, the commission may hire additional staff or consultants to assist the commission in completing its duties.



§ 37-3-812 - Immunity from civil and criminal liability.

Any person acting in good faith in compliance with this part shall be immune from civil and criminal liability arising from such action.



§ 37-3-813 - Investigations or reviews authorized by other laws.

Nothing in this part shall preclude any investigations or reviews to the extent authorized by other laws.



§ 37-3-814 - Sharing of information regarding criminal violations with officials charged with investigating criminal matters.

If, during the course of the commission's duties under this part, the commission becomes aware of any violations of the criminal laws of this state by any person or agency, the co-chairs of the commission shall share such information with appropriate officials charged with investigating criminal matters.



§ 37-3-815 - Conflicts of interest.

The commission shall adopt and implement a policy related to conflicts of interest, to ensure that all members avoid any situation that creates an actual or perceived conflict of interest related to the work of the commission.









Chapter 4 - Interstate Compacts

Part 1 - Interstate Compact for Juveniles

§ 37-4-101 - Interstate Compact for Juveniles.

The governor is hereby authorized and directed to execute a contract on behalf of this state with any state or states legally joining therein in the form substantially as follows:

THE INTERSTATE COMPACT FOR JUVENILES

Article I. Purpose.

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that congress, by enacting the Crime Control Act, codified in 4 U.S.C. § 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact, through means of joint and cooperative action among the compacting states to:

(A) Ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state;

(B) Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected;

(C) Return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return;

(D) Make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services;

(E) Provide for the effective tracking and supervision of juveniles;

(F) Equitably allocate the costs, benefits and obligations of the compacting states;

(G) Establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders;

(H) Ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(I) Establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact;

(J) Establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators;

(K) Monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance;

(L) Coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and

(M) Coordinate the implementation and operation of the compact with the Interstate Compact on the Placement of Children, compiled in part 2 of this chapter, the Interstate Compact for Supervision of Adult Offenders, compiled in title 40, chapter 28, part 4, and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise.

It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

Article II. Definitions.

As used in this compact, unless the context clearly requires a different construction:

A. "By-laws" means those bylaws established by the interstate commission for its governance, or for directing or controlling its actions or conduct;

B. "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact;

C. "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact;

D. "Compacting state" means any state which has enacted the enabling legislation for this compact;

E. "Court" means any court having jurisdiction over delinquent, neglected, or dependent children;

F. "Deputy compact administrator" means the individual, if any, in each compacting state appointed to act on behalf of a compact administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the interstate commission and policies adopted by the state council under this compact;

G. "Interstate commission" means the interstate commission for juveniles created by Article III of this compact;

H. "Juvenile" means any person defined as a juvenile in any member state or by the rules of the interstate commission, including:

(1) Accused delinquent -- a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated delinquent -- a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused status offender -- a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated status offender -- a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-offender -- a person in need of supervision who has not been accused or adjudicated a status offender or delinquent;

I. "Non-compacting state" means any state which has not enacted the enabling legislation for this compact;

J. "Probation or parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states;

K. "Rule" means a written statement by the interstate commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule; and

L. "State" means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

Article III. Interstate Commission for Juveniles.

A. The compacting states hereby create the Interstate Commission for Juveniles. The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The interstate commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the state council for interstate juvenile supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the interstate commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners, but who are members of interested organizations. Such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Supervision of Adult Offenders, compiled in title 40, chapter 28, part 4, Interstate Compact on the Placement of Children, compiled in part 2 of this chapter, juvenile justice and juvenile corrections officials, and crime victims. All non-commissioner members of the interstate commission shall be ex-officio (non-voting) members. The interstate commission may provide in its bylaws for such additional ex-officio (non-voting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

E. The commission shall meet at least once each calendar year. The chair may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The interstate commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and interstate commission staff; administer enforcement and compliance with the provisions of the compact, its bylaws and rules, and perform such other duties as directed by the interstate commission or set forth in the bylaws.

G. Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds (2/3) vote that an open meeting would be likely to:

1. Relate solely to the interstate commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing any person of a crime, or formally censuring any person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes;

7. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the interstate commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the interstate commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the interstate commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

K. The interstate commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

Article IV. Powers and Duties of the Interstate Commission.

The commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states;

2. To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

3. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the interstate commission;

4. To enforce compliance with the compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process;

5. To establish and maintain offices which shall be located within one or more of the compacting states;

6. To purchase and maintain insurance and bonds;

7. To borrow, accept, hire or contract for services of personnel;

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the interstate commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel;

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it;

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed;

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed;

13. To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact;

14. To sue and be sued;

15. To adopt a seal and bylaws governing the management and operation of the interstate commission;

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

17. To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission;

18. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity;

19. To establish uniform standards of the reporting, collecting and exchanging of data; and

20. The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

Article V. Organization and Operation of the Interstate Commission. Section A. Bylaws.

1. The interstate commission shall, by a majority of the members present and voting, within twelve (12) months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the interstate commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Provide for the establishment of committees governing any general or specific delegation of any authority or function of the interstate commission;

d. Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the interstate commission;

f. Providing a mechanism for concluding the operations of the interstate commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

g. Providing start-up rules for initial administration of the compact; and

h. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff.

The commission shall have the following powers and duties:

1. The interstate commission shall, by a majority of the members, elect annually from among its members a chair and a vice-chair, each of whom shall have such authority and duties as may be specified in the bylaws. The chair or, in the chair's absence or disability, the vice-chair shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; provided, that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

2. The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the interstate commission.

Section C. Qualified Immunity, Defense and Indemnification.

1. The commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

3. The interstate commission shall defend the executive director or the employees or representatives of the interstate commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of interstate commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

4. The interstate commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the interstate commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

Article VI. Rulemaking Functions of the Interstate Commission.

A. The interstate commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the Model State Administrative Procedures Act, 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the interstate commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States supreme court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the commission.

C. When promulgating a rule, the interstate commission shall, at a minimum:

1. Publish the proposed rule's entire text stating the reason(s) for that proposed rule;

2. Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3. Provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

4. Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty (60) days after a rule is promulgated, any interested person to file a petition in the United States district court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this act shall be null and void twelve (12) months after the first meeting of the interstate commission created hereunder.

G. Upon determination by the interstate commission that a state of emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption; provided, that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

Article VII. Oversight, Enforcement and Dispute Resolution by the Interstate Commission. Section A. Oversight.

1. The interstate commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the interstate commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution.

1. The compacting states shall report to the interstate commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

2. The interstate commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and non-compacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

Article VIII. Finance.

A. The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

Article IX. The State Council.

Each member state shall create a state council for interstate juvenile supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in interstate commission activities and other duties as may be determined by that state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

Article X. Compacting States, Effective Date and Amendment.

A. Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five (35) of the states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of non-member states or their designees shall be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

C. The interstate commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Article XI. Withdrawal, Default, Termination and Judicial Enforcement. Section A. Withdrawal.

1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chair of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default.

1. If the interstate commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly promulgated rules, the interstate commission may impose any or all of the following penalties:

a. Remedial training and technical assistance as directed by the interstate commission;

b. Alternative dispute resolution;

c. Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission; and

d. Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the interstate commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the bylaws, or duly promulgated rules and any other grounds designated in commission bylaws and rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

2. Within sixty (60) days of the effective date of termination of a defaulting state, the commission shall notify the governor, the chief justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

Section C. Judicial Enforcement.

The interstate commission may, by majority vote of the members, initiate legal action in the United States district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district where the interstate commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

Section D. Dissolution of Compact.

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one (1) compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

Article XII. Severability and Construction.

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

Article XIII. Binding Effect of Compact and Other Laws. Section A. Other Laws.

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact.

1. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

2. All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the interstate commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.






Part 2 - Interstate Compact on the Placement of Children

§ 37-4-201 - Text of compact.

The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in form substantially as follows:

Article I. Purpose and Policy.

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

Article II. Definitions.

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control;

(b) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility;

(c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons; and

(d) "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

Article III. Conditions for Placement.

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

Article IV. Penalty for Illegal Placement.

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact constitutes a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation constitutes full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

Article V. Retention of Jurisdiction.

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one (1) or more services in respect of such case by the latter as agency for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) of this article.

Article VI. Institutional Care of Delinquent Children.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to such child being sent to such other party jurisdiction for institutional care and the court finds that:

(1) Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

(2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

Article VII. Compact Administrator.

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

Article VIII. Limitations.

This compact shall not apply to:

(a) The sending or bringing of a child into a receiving state by the child's parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or the child's guardian and leaving the child with any such relative or non-agency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between the states which has the force of law.

Article IX. Enactment and Withdrawal.

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two (2) years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

Article X. Construction and Severability.

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstances is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 37-4-202 - Compact terms defined.

(a) As used in paragraph (a) of Article V of the Interstate Compact on the Placement of Children, "appropriate authority in the receiving state," with reference to this state, means the department of children's services.

(b) "Appropriate public authorities," as used in Article III of the Interstate Compact on the Placement of Children, means, with reference to this state, the department of children's services shall receive and act with reference to notices required by Article III.

(c) As used in Article VII of the Interstate Compact on the Placement of Children, "executive head" means the governor.



§ 37-4-203 - Compact administrator.

The commissioner of children's services shall act as compact administrator in accordance with the terms of Article VII.



§ 37-4-204 - Determination of financial responsibility.

Financial responsibility for any child placed pursuant to the Interstate Compact on the Placement of Children shall be determined in accordance with Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of any laws of the state of Tennessee fixing responsibility for the support of children also may be invoked.



§ 37-4-205 - Authorization of agreements with foreign states.

The officers and agencies of this state and its subdivisions having authority to place children are empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision or agency thereof shall not be binding unless it has the approval in writing of the commissioner of children's services in the case of the state and of the chief local fiscal officer in the case of a subdivision of the state.



§ 37-4-206 - Chapter 5, part 4 not applicable to this part.

Chapter 5, part 4 of this title shall not apply to placements made pursuant to the Interstate Compact on the Placement of Children.



§ 37-4-207 - Jurisdiction of courts.

Any court having jurisdiction to place delinquent children may place such a child in an institution of or in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V.









Chapter 5 - Department of Children's Services

Part 1 - General Provisions

§ 37-5-101 - Creation of department -- Division of juvenile justice -- Deputy commissioner of juvenile justice -- Powers and duties -- Funding.

(a) There is hereby created the department of children's services.

(b) (1) Within the department, there is created a division of juvenile justice to serve children who are adjudicated delinquent.

(2) The deputy commissioner of juvenile justice shall be appointed to lead the division of juvenile justice and shall serve at the pleasure of the commissioner. The commissioner shall appoint a person qualified by training and experience in the area of juvenile justice to perform the duties of deputy commissioner of juvenile justice. The appointee must be a graduate of an accredited college or university and be experienced in the field of juvenile justice.

(3) It is the duty and responsibility of the division of juvenile justice to serve children who are adjudicated delinquent. The deputy commissioner shall have the powers and duties that the commissioner shall prescribe, in order to effectively administer, develop and oversee all state programs and services for delinquent children, their families and their communities.

(4) The commissioner shall earmark a sum sufficient to be used exclusively for the division of juvenile justice. This budget shall include all appropriations for residential and nonresidential services provided for the prevention of delinquency and the rehabilitation, treatment and training of delinquent youth.



§ 37-5-102 - Purpose.

(a) Through the department of children's services, the state of Tennessee, in cooperation with juvenile courts, local communities, schools and families will strive to provide timely, appropriate and cost-effective services for children in state custody and at risk of entering state custody so that these children can reach their full potential as productive, competent and healthy adults. The department is created to provide services to those children who are unruly, delinquent, dependent and neglected, and their respective families, as well as for children who are at imminent risk and in need of services to prevent entry into state custody, who are in state custody pending family reunification or other permanent placement, or as otherwise may be required for such children and their families pursuant to state law. In all cases, the focus of the services shall be to further the best interest of the child, and when appropriate, to preserve the relationship between the child and the family. Whenever possible, the services shall be provided in the community where the child lives and in a setting that is the least restrictive and, yet, the most beneficial to the child. For the children it serves, the department shall strive to:

(1) Protect children from abuse, mistreatment or neglect;

(2) Provide prevention, early intervention, rehabilitative and educational services;

(3) Pursue appropriate and effective behavioral and mental health treatment;

(4) Ensure that health care needs, both preventive and practical, are met; and

(5) Keep children safe.

(b) The department will work to preserve the safety and protect the standards in Tennessee communities through efforts to combat delinquency and other social ills concerning young people. The department shall work to continuously improve the management and coordination of services for the children and families of Tennessee identified in this section by ensuring thorough evaluations and assessments, appropriate and effective service delivery, timely permanency planning and supportive supervision and monitoring of the progress of children discharged from state custody.



§ 37-5-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Abuse" exists when a person under eighteen (18) years of age is suffering from, has sustained or may be in immediate danger of suffering from or sustaining a wound, injury, disability or physical or mental condition caused by brutality, neglect or other actions or inactions of a parent, relative, guardian or caretaker;

(2) "Adjudication of delinquency" means that a juvenile court has found beyond a reasonable doubt that a child has committed a delinquent act, as defined in § 37-1-102, that is an act designated a crime under the law, including local ordinances of this state, or of another state if the act occurred in that state, or under federal law, and the crime does not fall under § 37-1-102(b)(21)(C) and the crime is not a traffic offense as defined in the traffic code of the state other than failing to stop when involved in an accident pursuant to § 55-10-101, driving while under the influence of an intoxicant or drug, vehicular homicide or any other traffic offense classified as a felony;

(3) "Adult" means, as defined in § 37-1-102, any person eighteen (18) years of age or older;

(4) (A) "Child" means:

(i) A person under eighteen (18) years of age; or

(ii) A person under nineteen (19) years of age for the limited purpose of:

(a) Remaining under the continuing jurisdiction of the juvenile court to enforce a non-custodial order of disposition entered prior to the person's eighteenth birthday;

(b) Remaining under the jurisdiction of the juvenile court for the purpose of being committed, or completing commitment including completion of home placement supervision, to the department with such commitment based on an adjudication of delinquency for an offense that occurred prior to the person's eighteenth birthday; or

(c) Remaining under the jurisdiction of the juvenile court for resolution of delinquent offense(s) committed prior to a person's eighteenth birthday but considered by the juvenile court after a person's eighteenth birthday with the court having the option of retaining jurisdiction for adjudication and disposition or transferring the person to criminal court under § 37-1-134.

(B) In no event shall a person eighteen (18) years of age or older be committed to or remain in the custody of the department of children's services by virtue of being adjudicated dependent and neglected, unruly, or in need of services pursuant to § 37-1-175, except as provided in § 37-5-106(a)(20).

(C) This subdivision (4) shall in no way be construed as limiting the court's jurisdiction to transfer a person to criminal court under § 37-1-134.

(D) A person eighteen (18) years of age is legally an adult for all other purposes including, but not limited to, enforcement of the court's orders under this subdivision (4) through its contempt power under § 37-1-158.

(E) No exception shall be made for a child who may be emancipated by marriage or otherwise.

(5) (A) "Child sexual abuse" means, as defined in § 37-1-602, the commission of any act involving the unlawful sexual abuse, molestation, fondling or carnal knowledge of a child under thirteen (13) years of age that, prior to November 1, 1989, constituted the criminal offense of:

(i) Aggravated rape under § 39-2-603 [repealed];

(ii) Rape under § 39-2-604 [repealed];

(iii) Aggravated sexual battery under § 39-2-606 [repealed];

(iv) Sexual battery under § 39-2-607 [repealed];

(v) Assault with intent to commit rape or attempt to commit rape or sexual battery under § 39-2-608 [repealed];

(vi) Crimes against nature under § 39-2-612 [repealed];

(vii) Incest under § 39-4-306 [repealed];

(viii) Begetting child on wife's sister under § 39-4-307 [repealed];

(ix) Use of minor for obscene purposes under § 39-6-1137 [repealed]; or

(x) Promotion of performance including sexual conduct by minor under § 39-6-1138 [repealed];

(B) "Child sexual abuse" also means the commission of any act involving the unlawful sexual abuse, molestation, fondling or carnal knowledge of a child under the age of thirteen (13) that on or after November 1, 1989, constituted the criminal offense of:

(i) Aggravated rape under § 39-13-502;

(ii) Rape under § 39-13-503;

(iii) Aggravated sexual battery under § 39-13-504;

(iv) Sexual battery under § 39-13-505;

(v) Rape of a child under § 39-13-522;

(vi) Criminal attempt as provided in § 39-12-101 for any of the offenses listed above;

(vii) Incest under § 39-15-302;

(viii) Sexual exploitation of a minor under § 39-17-1003;

(ix) Aggravated sexual exploitation of a minor under § 39-17-1004; or

(x) Especially aggravated sexual exploitation of a minor under § 39-17-1005;

(C) "Child sexual abuse" also means one (1) or more of the following acts:

(i) Any penetration, however slight, of the vagina or anal opening of one person by the penis of another person, whether or not there is the emission of semen;

(ii) Any contact between the genitals or anal opening of one person and the mouth or tongue of another person;

(iii) Any intrusion by one person into the genitals or anal opening of another person, including the use of any object for this purpose, except that it shall not include acts intended for a valid medical purpose;

(iv) The intentional touching of the genitals or intimate parts, including the breasts, genital area, groin, inner thighs and buttocks, or the clothing covering them, of either the child or the perpetrator, except that it shall not include:

(a) Acts that may reasonably be construed to be normal caretaker responsibilities, interactions with, or affection for a child; or

(b) Acts intended for a valid medical purpose;

(v) The intentional exposure of the perpetrator's genitals in the presence of a child, or any other sexual act intentionally perpetrated in the presence of a child, if such exposure or sexual act is for the purpose of sexual arousal or gratification, aggression, degradation or other similar purpose; or

(vi) The sexual exploitation of a child, which includes allowing, encouraging or forcing a child to:

(a) Solicit for or engage in prostitution; or

(b) Engage in an act prohibited by § 39-17-1003;

(D) For the purposes of the reporting, investigation and treatment provisions of §§ 37-1-603 -- 37-1-615, "child sexual abuse" also means the commission of any act specified in subdivisions (5)(A)-(C) against a child thirteen (13) years of age through seventeen (17) years of age if such act is committed against the child by a parent, guardian, relative, person residing in the child's home or other person responsible for the care and custody of the child;

(6) "Commissioner" means the commissioner of children's services;

(7) "Department" means the department of children's services;

(8) "Dependent and neglected" means, as defined in § 37-1-102, a child:

(A) Who is without a parent, guardian or legal custodian;

(B) Whose parent, guardian or person with whom the child lives, by reason of cruelty, mental incapacity, immorality or depravity, is unfit to properly care for such child;

(C) Who is under unlawful or improper care, supervision, custody or restraint by any person, corporation, agency, association, institution, society or other organization or who is unlawfully kept out of school;

(D) Whose parent, guardian or custodian neglects or refuses to provide necessary medical, surgical, institutional or hospital care for such child;

(E) Who, because of lack of proper supervision, is found in any place the existence of which is in violation of law;

(F) Who is in such condition of want or suffering or is under such improper guardianship or control as to injure or endanger the morals or health of such child or others;

(G) Who is suffering from abuse or neglect;

(H) Who has been in the care and control of an agency or person who is not related to such child by blood or marriage for a continuous period of eighteen (18) months or longer in the absence of a court order and such person or agency has not initiated judicial proceedings seeking either legal custody or adoption of the child; or

(I) Who is or has been allowed, encouraged or permitted to engage in prostitution or obscene or pornographic photographing, filming, posing or similar activity and whose parent, guardian or other custodian neglects or refuses to protect such child from further such activity;

(9) "Guardian" means, for purposes of adoptions and terminations of parental rights, the meanings set forth in § 36-1-102 and, for all other purposes, the meaning set forth in § 34-1-101;

(10) "Imminent risk" means circumstances or behavior likely to produce, within a relatively short period of time, a reasonably strong probability that the child will be placed in state custody;

(11) "Juvenile" means a person under eighteen (18) years of age. No exception shall be made for a child who may be emancipated by marriage or otherwise;

(12) "Legal custodian" means a person or agency to whom legal custody of a child has been given by court order. A legal custodian has the right to physical custody of the child; the right to determine the nature of the care and treatment of the child, including ordinary medical care; and the right and duty to provide for the care, protection, training, education and physical, mental and moral welfare of the child. Such rights and duties are, however, subject to the conditions and limitations of the order granting legal custody and to the remaining rights and duties of the child's parent(s);

(13) "Order of referral" means a juvenile court order entered prior to a child being adjudicated unruly or dependent and neglected, or prior to the disposition of a child who has been adjudicated delinquent, unruly or dependent and neglected, that directs that the department make an assessment of the child and report the findings and recommendations to the court;

(14) "Report of harm" means a report regarding child abuse filed under § 37-1-403 or a report regarding child sexual abuse filed under § 37-1-605;

(15) "Unruly" means, as defined in § 37-1-102, a child in need of treatment and rehabilitation who:

(A) Habitually and without justification is truant from school while subject to compulsory school attendance under § 49-6-3007;

(B) Habitually is disobedient of the reasonable and lawful commands of the child's parent or parents, guardian or other legal custodian to the degree that such child's health and safety are endangered;

(C) Commits an offense that is applicable only to a child; or

(D) Is away from the home, residence or any other residential placement of the child's parent or parents, guardian or other legal custodian without their consent. Such child shall be known and defined as a "runaway;"

(16) "Youth development center" means a hardware secure facility that houses children who have been adjudicated delinquent and who meet the criteria as established by the department for placement at such facility.



§ 37-5-104 - Commissioner of children's services -- Qualifications.

(a) The governor shall appoint a person qualified by training and experience in the area of children's services to perform the duties of the commissioner of children's services. The appointee must be a graduate of an accredited college or university.

(b) The commissioner shall hold office at the pleasure of the governor, and the commissioner's compensation shall be fixed by the governor and paid from the appropriation available to the department pursuant to § 8-23-101(c).

(c) The commissioner shall have the necessary offices, equipment and supplies to carry out the duties of the office.



§ 37-5-105 - Powers and duties of commissioner.

The commissioner, or the commissioner's designee, has the following powers and duties in addition to such other powers and duties as may be specifically provided by law in this title or as otherwise provided by law:

(1) Select and recommend to the appropriate state officials the employment or transfer of all personnel required for the operation of the department, except, however, the transfer of any employees pursuant to this chapter or the initial organization of the new department pursuant to this chapter shall not result in any impairment, interruption or diminution of employee rights, privileges, salary, benefits, leave accumulation or employment; and further, such transfer of employees pursuant to this chapter or initial organization of the new department pursuant to this chapter shall not result in a contract employee supervising a preferred service employee or conducting a job performance evaluation for a preferred service employee;

(2) Recommend to the appropriate state officials the salaries and compensation of all officers and employees of the department;

(3) Make and adopt rules, regulations and policies for the government, management and supervision of state children's service agencies or facilities, and children's services; prescribe the powers and duties of the officers and employees thereof; and provide for the care of children served by the department; provided, however, that such rules shall be consistent with and subject to licensing approval authority of any other state agency that has responsibility for licensing or approval of any portion of program services or facilities provided by the department;

(4) (A) Publish, in accordance with the rules, regulations, policies and procedures of the state publication committee, an annual report on the operation of the department and the services and programs under its supervision by January 31 and furnish the report to the governor, members of the general assembly, other persons and relevant entities that may request the report such as the Tennessee council of juvenile and family court judges and the Tennessee commission on children and youth, and others as the governor may consider appropriate;

(B) Such annual report shall contain information regarding foster care services, including definitions, racial composition, and statutory or regulatory authority where appropriate as to the following:

(i) Placement Information. Total number of children in foster care by region and segmented by:

(a) Level of placement (I-IV);

(b) Placement type (department of children's services foster home, continuum contracts, pre-adoptive or adoptive, diagnostic shelter, emergency shelter, medical or surgical hospital, miscellaneous, specialized residential school, trial home visit);

(c) Average length of custody; and

(d) Number of department of children's services foster care placements currently available;

(ii) Social Services Caseload Information. Total social services case managers by region and segmented by:

(a) Case manager slots;

(b) Actual filled slots;

(c) Average salary;

(d) Average social services caseload; and

(e) Range of social services caseload;

(iii) Legal Support by Region. Total number of attorneys and paralegal staff:

(a) Number of attorney slots;

(b) Number of attorney filled slots;

(c) Number of paralegal slots; and

(d) Number of paralegal filled slots;

(5) Direct the placement of children in appropriate state programs or facilities, or contract programs or facilities, in conformity with constitutional, statutory or regulatory requirements;

(6) Assume general responsibility for the proper and efficient operation of the department, its services and programs. The commissioner may establish such divisions and units within the department as necessary for its efficient operation;

(7) Promulgate necessary rules and regulations to govern administrative searches and inspections of employees of the department, juveniles in the custody of the department and visitors to facilities of the department. Such rules shall provide guidelines and standards for the manner in which the searches authorized by this subdivision (7) shall be conducted;

(8) Promulgate rules and regulations concerning drug testing that are not inconsistent with the provisions of § 41-1-121;

(9) (A) Conduct investigations as deemed necessary to the performance of the commissioner's duties, and to that end, the commissioner shall have the same power as a judge of the court of general sessions to administer oaths and to enforce the attendance and testimony of witnesses and the production of books and papers;

(B) The commissioner shall keep a record of such investigations, stating the time, place, nature or subject, witnesses summoned and examined, and the commissioner's conclusions;

(C) In matters involving the conduct of an office, a stenographic report of the evidence may be taken and a copy thereof with all documents introduced kept on file at the office of the department;

(D) The fees of witnesses for attendance and travel shall be the same as in the circuit court, but no officer or employee of the institution under investigation shall be entitled thereto;

(E) Any judge of the circuit or chancery court, either in term time or in vacation, upon application of the commissioner, may compel the attendance of witnesses, the production of books or papers and the giving of testimony before the commissioner, by a judgment for contempt or otherwise, in the same manner as in the cases before a circuit or chancery court;

(10) (A) The commissioner shall have the authority to conduct or cause to be conducted any administrative hearings relating to any factual determinations that the department is authorized or required to make pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, or pursuant to any other hearing procedures required by law or that may be necessary to provide due process procedures for individuals affected by the programs administered by the department;

(B) The commissioner, or any officer or employee of the department upon written authorization from the commissioner, has the power to administer oath and affirmations, take depositions, issue subpoenas and require the production of documents and any books and records that may be necessary in the conduct of such hearings;

(11) Perform all duties and exercise all authority set forth in part 3 of this chapter, regarding community services agencies;

(12) (A) Establish a children's services advisory council having fifteen (15) members appointed by the commissioner to act in an advisory capacity on any matter within the jurisdiction of the department. Appointees to the council shall include, but not be limited to, representatives of local law enforcement, mental health professionals, local education agencies, juvenile court officials, social workers, health care providers, consumers of services such as parents, foster parents or family members of children who are or have been recipients of services from the department, child advocates, persons having specialized knowledge or experience and public and private agencies that provide services to children. The members of the council shall be appointed with a conscious intention of reflecting a diverse mixture with respect to race and gender. Each community services agency region shall be represented by at least one (1) individual on the council;

(B) The term of a member of the children's services advisory council shall be three (3) years with the terms staggered so as to replace no more than one third (1/3) of the members each year. Members of the council may be reappointed after their terms expire. Members of the council shall continue in office until the expiration of the terms for which they were respectively appointed and until such time as their successors are appointed. Vacancies occurring on the council by reasons of death or resignation shall be filled in the same manner as a regular appointment for the remainder of the unexpired term;

(C) Members shall be reimbursed for their actual expenses for attending meetings of the council. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter;

(D) The duties of the council shall be to advise the commissioner regarding issues pertaining to the purpose of the department and its work when requested by the commissioner. Annually, the council shall elect one (1) of its members to serve as chair of the council and one (1) member to serve as secretary. Minutes of each meeting shall be kept and sent to the commissioner. Any officer may be elected to consecutive terms;

(13) Establish, from time to time, committees composed of representatives from the public or private sectors, or both, for such purposes and durations as may be deemed appropriate or required by the commissioner. Members of such committees shall be reimbursed for their actual expenses for attending meetings of their respective committees. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter;

(14) (A) Establish and administer, jointly with the state treasurer, a scholarship program for the sole purpose of providing financial assistance to foster children wishing to pursue opportunities in higher education;

(B) The scholarship program established and administered pursuant to subdivision (14)(A) shall be funded from state appropriations and from such individual and corporate grants, donations and contributions as the commissioner shall solicit and receive specifically for such purpose;

(15) In consultation with the child sexual abuse task force established by § 37-1-603(b)(1), the child advocacy centers, the Tennessee council of juvenile and family court judges, the Tennessee commission on children and youth, the Tennessee supreme court administrative office of the court, the district attorneys general conference and the juvenile and criminal court clerks, develop a plan and recommendations regarding requirements for extensive, detailed information regarding all reports of child maltreatment and the criminal, civil or administrative disposition of all allegations, by type, of child maltreatment and, by type, of disposition, including data regarding the victims and the perpetrators, to be collected by the department and submit the plan and recommendations to the judiciary committee of the senate and the civil justice committee of the house of representatives. Any child-specific information shall be confidential, except as otherwise provided by statute; and

(16) Promote collaboration and accountability among local, public, and private programs to improve the lives of children and families, including continuing accreditation with the Council on Accreditation for Children and Family Services, Inc. or its equivalent, to develop strategies consistent with best practice standards for delivery of services. If the department fails to maintain accreditation, a report shall be provided to the general assembly outlining the reasons the department is no longer accredited.



§ 37-5-106 - Powers of the department.

(a) The department has the following powers:

(1) Administer, develop or oversee programs, or any of these things including, but not limited to, state children's services agencies, except those operated by the department of mental health and substance abuse services or the department of intellectual and developmental disabilities, assessment services, probation services, aftercare supervision services, child protective services and other services as required by law or as otherwise reasonably necessary for unruly, delinquent, dependent and neglected children, and their respective families, as well as children who are at imminent risk and in need of services to prevent entry into state custody, who are in state custody pending family reunification or other permanent placement, or as otherwise may be required for such children and their families pursuant to state law; provided, however, that such administration shall be consistent with and subject to licensing or approval authority of any other state agency that has responsibility for licensing or approval of any portion of program services or facilities provided by the department. Nothing herein shall preclude the service of at risk children by the department of mental health and substance abuse services who are classified as seriously emotionally disturbed and for whom that department has primary responsibility;

(2) Provide services as required by law to children committed to its custody pursuant to this title or title 33, 34 or 39, or provide services to children who are in need of services as required or permitted by law under the Interstate Compact for Juveniles in chapter 4, part 1 of this title, the Interstate Compact on the Placement of Children in chapter 4, part 2 of this title, or who are committed to the department by any order of the courts as a result of a divorce or adoption or guardianship proceeding;

(3) (A) License or approve and supervise child care agencies, as defined in part 5 of this chapter, that are placed within the department's jurisdiction pursuant to law;

(B) License or approve and supervise all facilities that were previously operated by the department of youth development;

(C) License or approve and supervise any entity that provides services consistent with this chapter and the exceptions set forth therein;

(4) For the purposes of treatment, reunification and rehabilitation, allow delinquent children committed to the department's custody to make home visits to the natural parent(s), relatives or legal guardian. Such visits must be approved by the committing juvenile court, unless such court declines to exercise decision making in regard to home passes, in which case the commissioner has authority to grant passes without any further court approval or action;

(5) Receive and administer state funds appropriated for children being served by the department of children's services;

(6) Seek, apply for, receive and administer federal funds as well as any other grants or funds that can be used for children being served by the department of children's services;

(7) Administer the contractual obligations and functions and the funding arrangements for the department;

(8) Enter into contracts with the departments of human services, mental health and substance abuse services, intellectual and developmental disabilities, education and health, with agencies of such departments, or any other department or agency of state government, with private individuals and corporations, and with associations, organizations or any other entities, governmental or otherwise, for services that the department of children's services may deem necessary to carry out the purposes of this title. Such services may include, but are not limited to, health, psychological, social, education, transportation, program evaluation, placement, detention, prevention, assessment and case management;

(9) Develop and maintain a system for the purpose of handling, coordinating, processing and disseminating the information generated by the department's activities and services;

(10) Provide appropriate training, either through the department or by contract, to individuals within the department and may provide training to those entities delivering services for the department of children's services. All child protective services workers must be trained in their legal duties to protect the constitutional and statutory rights of children and families from the initial time of contact, during the investigation, and through the treatment;

(11) Provide for all adoption services responsibilities as it may be required to perform pursuant to title 36, chapter 1, part 1, and for the operation of the putative father registry pursuant to § 36-2-318;

(12) Administer the Title IV-E Foster Care and Adoption Assistance Program established pursuant to the Social Security Act in 42 U.S.C. § 670, et seq., or any successor entitlements;

(13) Establish rules and regulations concerning the provision of financial assistance to persons who adopt a child who has special needs, is difficult to place because of a disability or other serious impediments to adoption;

(14) Administer the Interstate Compact on Adoption and Medical Assistance pursuant to title 36, chapter 1, part 2;

(15) (A) Establish, notwithstanding any law to the contrary, rules and regulations for charging fees for the department's preparation and presentation, for any purpose, of social reports of homes or the parent or parents or other persons, when ordered by the courts unless:

(i) The order is based upon a finding that the child or children who are the subjects of the order are victims of abuse or neglect;

(ii) The order is based upon a finding that the child or children who are the subjects of the order have been alleged in the proceedings to be victims of abuse or neglect; or

(iii) The department has received a report of harm pursuant to § 37-1-403 or § 37-1-605, concerning the child or children who are the subjects of the order. The department may, for purposes of this section, disclose such fact to the court;

(B) Provide by rule or regulation that the parent or parents of the child or children or any person or persons legally responsible for the child or children or any other party to the case, as the court may determine, shall be assessed the costs of the social report. The costs shall not exceed the department's cost to provide the service;

(C) Provide by rule for waiver of costs for any person or persons who are indigent, as determined by the department;

(D) Costs of such reports shall be reported by the department to the court and such costs shall be assessed by the court as court costs, as determined by the court, against the parent or parents or other parties or person legally responsible for the child or children and such costs shall be enforced accordingly by the court;

(E) Such costs shall be paid by the court clerk to the department, and the funds received by the department shall be deposited to the state treasury pursuant to § 9-4-301;

(16) Establish by policy, rule or regulation appropriate and necessary guidelines for consent to health care treatment for children in state custody or who are being served by the department;

(17) The department may acquire, hold or alienate property or leaseholds necessary or desirable for the performance of any of its functions that are vested in it by law;

(18) (A) The department is specifically authorized to establish any programs for the use of volunteers who may be able to provide assistance to the department in any of the services that are vested in it by law or that it may provide as a necessary part of such services. To the extent funds are available, and if necessary and desirable, the department may reimburse such volunteers for actual travel or other reasonable expenses for their services. All reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter. Meals may be furnished without charge at department facilities if the scheduled volunteer assignment extends over an established meal period. The department may use any funds available, including federal, state or local funds or private donations, that it has for any expenses associated with these programs;

(B) Any volunteers who are registered by the department with the board of claims shall be accorded the same protections, legal representation authorization and immunities as state employees pursuant to title 8, chapter 42, and § 9-8-307 for civil or criminal actions brought against them within the scope and course of their activities in such volunteer programs; provided, however, that they shall not be covered by workers' compensation pursuant to § 9-8-307; and

(C) Volunteers may use state vehicles when their assignments so require, subject to the approval of the department and in compliance with any policies or rules or regulations that may be promulgated by the department;

(19) Administer and fully implement the multi-level response system for children and families, compiled in part 6 of this chapter, including making such contracts as may be necessary to carry out the evaluations called for in that part;

(20) Review the status of any person who has reached eighteen (18) years of age who was in the legal custody of the department and whose last commitment was based on an adjudication of dependent and neglected, unruly or in need of services pursuant to § 37-1-175, to determine if the person should receive services from the department in order to complete high school or other educational training or for the purpose of receiving other services. The department may provide services to the person who chooses to receive services from the department on a voluntary basis, subject to funding availability, budgetary constraints and compliance with department policy; and

(21) Review the status of any person who has reached nineteen (19) years of age who was in the legal custody of the department and whose last commitment was based on an adjudication of delinquency to determine if the person should receive services from the department in order to complete high school or other educational training or for the purpose of receiving other services. The department may continue to provide services to the person who chooses to receive services from the department on a voluntary basis, subject to funding availability, budgetary constraints and compliance with department policy.

(b) The attorney general and reporter shall, upon request, advise the department on matters of law.



§ 37-5-107 - Confidentiality of records.

(a) All applications, certificates, records, reports and all legal documents, petitions and records made or information received pursuant to this title that directly or indirectly identify a child or family receiving services from the department or that identify the person who made a report of harm pursuant to § 37-1-403 or § 37-1-605 shall be kept confidential and shall not be disclosed, except as provided by this section and §§ 37-1-131, 37-1-409, 37-1-612 and 49-6-3051.

(b) The department may use or release information in the following circumstances:

(1) The department may utilize any information it has or may acquire to provide services to the child; and

(2) The department may release records to a person or entity that may be providing system or program evaluation.

(c) The department shall release information in the following circumstances:

(1) Upon request, the department shall release records to any child abuse review teams or child fatality review teams that are created or authorized by state law to review the activities of the department or to evaluate or investigate the cause of injury to or death of a child;

(2) Records to any law enforcement agency, grand jury or court upon presentation of an appropriate court order;

(3) Upon written request, records to any federal, state or local government entity or agent of such entity that has a need for the information in order to carry out its responsibilities under law to protect children from abuse and neglect in compliance with 42 U.S.C. § 5106a(b)(2)(B)(ix);

(4) (A) To provide for the public disclosure of information about any case that results in a child fatality or near fatality in compliance with 42 U.S.C. § 5106a(b)(2)(B)(x). For purposes of this subdivision (c)(4)(A), "near fatality" means a child had a serious or critical medical condition resulting from child abuse or child sexual abuse, as reported by a physician who has examined the child subsequent to the abuse;

(B) When the department investigates a child fatality for abuse or neglect, the department shall release the following information, to the extent known, within five (5) business days of the fatality:

(i) The child's age;

(ii) The child's gender; and

(iii) Whether the department has had history with the child.

(C) Following the closure of an investigation for a child abuse or neglect fatality, the department shall release the final disposition of the case, whether the case meets criteria for a child death review and the full case file. The case file may be redacted to comply with the confidentiality requirements of this section.

(D) Following the department's final classification of a child abuse or neglect near fatality, the department shall release the full case file. The case file may be redacted to comply with the confidentiality requirements of this section.

(5) Records to any person or entity that provides system or program evaluation at the request of the department;

(6) To the commission on children and youth any and all records requested by the commission that the commission believes necessary to perform its duties and responsibilities pursuant to § 37-3-103, particularly for the purpose of evaluating the delivery of services to children and their families served by the department; and

(7) Upon written request, records to any person who is the subject of a report made to the department, or to the person's parent or legal guardian if the person is a minor and the parent or legal guardian is not the alleged perpetrator of or in any way responsible for the child abuse, child neglect or child sexual abuse against the child whose records are being requested. A person provided access to records pursuant to this subdivision (c)(7) shall maintain the confidentiality of the records except to the extent necessary for proper supervision, care or treatment of the subject of the report.

(d) Pursuant to subdivision (c)(3), the department shall disclose records and information to any member of the general assembly to enable the member to determine whether the laws of this state are being complied with to protect children from abuse and neglect and whether the laws of this state need to be changed to enhance such protection; provided, that the procedures set out in subdivisions (d)(1)-(3) and any other procedures required by law are followed.

(1) If a member of the general assembly receives a written inquiry regarding whether the laws of this state that protect children from abuse and neglect are being complied with or whether the laws of this state need to be changed to enhance protection of children, the member of the general assembly may submit a written request to the department, requesting review of the records and information relating to the inquiry. The member's request shall state the name of the child whose case file is to be reviewed and any other information that will assist the department in locating the information.

(2) The member shall sign a form, before reviewing the records and information, that outlines the state and federal laws regarding confidentiality and the penalties for unauthorized release of the information. All records and information being reviewed by any member shall remain in the department's possession.

(3) After reviewing the records and information, if the member requests additional information, the department shall discuss the circumstances related to the records and information being disclosed.

(e) (1) Any person or entity, including the commission on children and youth, that is provided access to records under this section shall be required to maintain the records in accordance with state and federal laws and regulations regarding confidentiality.

(2) It is an offense for any person who has received or has been provided access to confidential information pursuant to this section to knowingly disclose or knowingly cause to be disclosed the information to any person or entity not otherwise provided access to the records by law.

(3) A violation of this subsection (e) is a Class B misdemeanor.

(f) Upon placement of a child in the custody of the department of children's services, all state, county and local agencies shall, notwithstanding any state laws or regulations to the contrary, grant access to any and all records in their possession that relate to the child for use by the department of children's services to determine a child's condition, needs, treatment or any other area of management; provided, however, that release of health care information must be consistent with the laws and policies of the departments of health, mental health and substance abuse services, and intellectual and developmental disabilities. The department of children's services shall comply with federal statutes and regulations concerning confidentiality of records. Any records that are confidential by law upon the enactment of this legislation shall be maintained as confidential by the department of children's services.

(g) Except as otherwise provided pursuant to 20 U.S.C. § 1232g(b)(1), prior to the release of student records, the local education agency must give written notice to the student and parent as required by 20 U.S.C. § 1232g(b)(1), and must provide the parent with a copy of all records released.

(h) Release of drug and alcohol records must comply with federal and state laws and regulations regarding the release of these records.

(i) Except as provided for in subsection (c)(2), nothing in this section shall ever be construed to permit or require the department to release or disclose the identification of the person making a report of harm in accordance with § 37-1-403.

(j) The department, in consultation with the commission on children and youth, shall adopt rules and regulations that may be necessary to establish administrative and due process procedures for the disclosure of records and other information pursuant to this section.



§ 37-5-108 - Conflict of interest.

The department has the power and authority to establish by policy, rule or regulation provisions for prohibition of any conflict of interest that may occur within the department of children's services that may affect the constitutional rights of a child being served by the department of children's services. The department shall exercise this power and authority consistent with the provisions regarding conflicts of interest under title 12, chapter 4, part 1.



§ 37-5-109 - Licensing.

The responsibility for licensing children's programs, agencies, group homes, institutions or any other entity serving children that requires a license by law in Tennessee is as follows:

(1) The department of children's services shall license or approve and supervise child abuse agencies, child caring institutions, child placing agencies, detention centers, family boarding or foster care homes, group care homes, maternity homes and temporary holding resources. Not later than January 1, 1999, the department shall develop and implement standards to ensure that children in foster care placements in public or private agencies are provided quality services that protect the safety and health of the children. Exceptions to the department's licensing responsibilities concerning the aforementioned categories are contained in § 37-5-503;

(2) The department of human services shall license or approve and supervise child care centers, family child care homes and group child care homes. Exceptions to the department's licensing responsibilities concerning the aforementioned categories are contained in § 71-3-503;

(3) The department of mental health and substance abuse services shall license or approve and supervise any institution, treatment resource, group residence, boarding home, sheltered workshop, activity center, rehabilitation center, hospital, community mental health center, counseling center, clinic, halfway house or other entity, by these or other names, providing mental health, intellectual disability or developmental disability services, respectively, or as required by title 33, chapter 2, part 4. Exceptions to the licensing responsibilities of the department of mental health and substance abuse services concerning the aforementioned categories are contained in § 33-2-403;

(4) Any programs or portions of programs, or any place, home, facility, institution or other entity that is otherwise subject to licensure or approval by any other agency as required by law, shall continue to be licensed or approved by that agency unless notified to the contrary by the department of children's services; and

(5) Subject to the exemptions set out in § 37-5-503, and pursuant to promulgated rules and regulations, the department will license or approve or supervise any entity that provides residential services to children and is not otherwise subject to licensure, approval, certification or supervision by any other agency as required by state law.



§ 37-5-110 - Contracts/Leases.

(a) Contracts or leases entered into prior to May 21, 1996, with respect to any program or function transferred to the department of children's services with any entity, corporation, agency, enterprise or person, shall continue in full force and effect as to all essential provisions in accordance with the terms and conditions of the contracts in existence on May 21, 1996, to the same extent as if such contracts had originally been entered into by and between such entity, corporation, agency, enterprise or person and the department of children's services, unless and until such contracts or leases are amended or modified by the parties thereto or until the expiration of such contract.

(b) This chapter shall not be implemented in any manner that violates the prohibition against impairment of contract obligations as contained in article I, § 20 of the Constitution of Tennessee.



§ 37-5-111 - Funds.

The department, through its commissioner, shall have the authority to receive, administer, allocate, disburse and supervise any grants and funds from whatever sources, including, but not limited to, the federal, state, county and municipal governments on a state, regional, county or any other basis, with respect to any programs or responsibilities outlined in this chapter or assigned to the department by law, regulation or order. Exercise of this authority shall not be inconsistent with laws or regulations governing the appropriation and disbursement of funds as administered by the department of finance and administration.



§ 37-5-112 - Rules.

All current rules, regulations, orders, decisions and policies heretofore issued or promulgated by any departments of state government whose functions have been transferred under this chapter shall remain in full force and effect and shall hereafter be administered and enforced by the department. To this end, the department of children's services, through its commissioner, shall have the authority, consistent with the statutes and regulations pertaining to the programs and functions transferred herein, to modify or rescind orders, rules and regulations, decisions or policies heretofore issued and to adopt, issue or promulgate new orders, rules and regulations, decisions or policies as may be necessary for the administration of the programs or functions herein transferred. The application of rules and regulations and the policies of the department shall be uniform and consistent throughout the state.



§ 37-5-113 - Accreditation.

The department shall have its youth development centers accredited by a regionally or nationally recognized accreditation body such as the American Correctional Association, the Council on Accreditation or other accreditation agency.



§ 37-5-114 - Transfer from department of youth development.

(a) Any juvenile program that was administered by the department of youth development prior to May 21, 1996, shall be transferred to, and administered by, the department of children's services on and after May 21, 1996.

(b) All staff, staff positions, offices, equipment, supplies, property, funds and other resources of any juvenile program under the department of youth development shall be transferred to the department of children's services.

(c) (1) References to the department of youth development or the division of juvenile probation relative to programs for juveniles appearing elsewhere in this code shall be deemed to be references to the department of children's services.

(2) (A) The code commission is directed to change references to the existing titles of officials, offices, agencies and entities, whenever they appear in this code, to conform to the titles of officials, offices, agencies and entities created by this chapter.

(B) The code commission is authorized to make grammatical changes in the provisions of this code to effectuate such changes.

(d) (1) All contracts and leases entered into by the department of youth development relative to programs for juveniles shall continue in full force and effect as to all provisions in accordance with the terms and conditions of such contracts or leases in existence on May 21, 1996, unless and until such contracts or leases expire or are duly amended or modified by the parties thereto.

(2) All rules, policies, orders and decisions related to juvenile services promulgated or issued by the department of youth development prior to, and in effect on May 21, 1996, shall remain in force and effect and shall be administered and enforced by the department of children's services until duly amended, repealed, expired, modified or superseded.



§ 37-5-115 - Review.

The department shall be reviewed pursuant to the requirements set out in the Tennessee Governmental Entity Review Law, compiled in title 4, chapter 29. Further, the department shall respond to requests for information from any other legislative committees including, but not limited to, the fiscal review committee, the health and welfare committee of the senate, the health committee of the house of representatives, and the government operations committees of the senate and house of representatives, to ensure that thorough review and oversight of the department is accomplished.



§ 37-5-116 - Non-discrimination.

No person shall, on the grounds of race, color, national origin, sex, age or ability to pay, be excluded from participation, be denied the benefits of or be otherwise subjected to discrimination under any program or activity operated by the department of children's services. This shall include, but not be limited to, contracts for services, employment or services to consumers.



§ 37-5-117 - Youth service officers -- Qualifications.

After July 1, 1989, any person employed as a youth service officer by the department of children's services shall:

(1) Be at least eighteen (18) years of age;

(2) Be a citizen of the United States;

(3) Have such person's fingerprints on file with the Tennessee bureau of investigation for criminal identification;

(4) Have passed a physical examination by a licensed physician;

(5) Have a good moral character as determined by investigation; and

(6) Have been certified by a Tennessee licensed health care provider qualified in the psychiatric or psychological field as being free from any impairment, as set forth in the current edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association at the time of the examination, that would, in the professional judgment of the examiner, affect the applicant's ability to perform an essential function of the job, with or without a reasonable accommodation.



§ 37-5-118 - Oath requirement.

(a) All persons employed to control and manage juvenile programs for the state shall, before entering upon the discharge of their duties, take and subscribe the following oath: "I do solemnly swear (or affirm) that I will fully, faithfully, impartially, and diligently perform all the duties required of me as ____________________ in the department of children's services, that I will execute the laws and regulations prescribed for the government of the department, so far as concerns my office; that I will accept no bribe, or other compensation during my continuance in office, other than such compensation as is allowed by law; and that I will, on no occasion, ill treat or abuse any juvenile in the care of the department."

(b) This oath shall be filed in the office of the secretary of state, and its violation by any of such officers or employees shall be perjury, punishable as in other cases of perjury.



§ 37-5-119 - Youth development centers -- Special school district -- Administration -- Teachers.

(a) The youth development centers and any other facilities deemed appropriate by the commissioner shall be a special school district, which shall be given the same funding consideration for federal funds that school districts within the state are given.

(b) The schools within such youth development centers and any other facilities deemed appropriate by the commissioner shall be under the control of the commissioner who shall serve as the board of education and director of schools for such district.

(c) (1) The schools shall meet the requirements of the law for public schools and rules and regulations of the state board of education.

(2) The commissioner of education may grant waivers for such provisions of the laws and regulations with which the schools cannot comply because of the function of the youth development centers and any other facilities deemed appropriate by the commissioner on an annual basis and in response to the commissioner's of children's services written request and justification. Such exceptions shall be in writing.

(d) (1) Each teacher in the special school district shall receive annual compensation at a rate of one tenth (1/10) times twelve (12) of the annual compensation in effect in the county in which the respective youth development center and any other facilities deemed appropriate by the commissioner are located or one tenth (1/10) times twelve (12) of the average of the annual compensation of all the counties that are contiguous with the county in which the respective youth development centers and any other facilities deemed appropriate by the commissioner are located, whichever is greater, solely out of the state appropriations made to the respective youth development centers and any other facilities deemed appropriate by the commissioner.

(2) This provision shall not act to reduce the compensation currently paid any teacher in the special school district.

(3) To the extent such resources are available, federal funding resources shall be utilized to meet increased costs resulting from implementation of this subsection (d).

(4) Longevity shall not be paid to teachers in the special school district under the provisions of both §§ 8-23-206 and 49-5-402.

(e) The commissioner of children's services shall develop and implement a plan whereby there shall be sufficient substitute teachers available for temporary service as needed for each school composing the special school district.

(f) (1) Nothing in the language of this section shall be construed as prohibiting any local school district from issuing a diploma to a resident of a youth development center and any other facilities deemed appropriate by the commissioner, upon certification of the principal of a youth center school.

(2) School records of any juvenile in the correctional programs who is issued a diploma by a local school district shall be maintained by such local school district; provided, that all references to the juvenile's commitment to and treatment by the department of children's services are expunged.

(g) The special school district of youth development centers and any other facilities deemed appropriate by the commissioner under the department shall have the powers, privileges and authority exercised or capable of exercise by any other school district.

(h) The effect of this section shall not be to provide state funds to the special school district of youth development centers and any other facilities deemed appropriate by the commissioner under the department of children's services through the basic education program (BEP).



§ 37-5-120 - Library region -- Creation.

There is created a library region to be composed of the youth development centers under the control of the department.



§ 37-5-121 - Pilot programs -- Evidence-based programs for the prevention, treatment or care of delinquent juveniles.

(a) As used in this section, unless the context otherwise requires:

(1) "Evidence-based" means a program or practice that meets the following requirements:

(A) The program or practice is governed by a program manual or protocol that specifies the nature, quality, and amount of service that constitutes the program; and

(B) Scientific research using methods that meet high scientific standards for evaluating the effects of such programs must have demonstrated with two (2) or more separate client samples that the program improves client outcomes central to the purpose of the program;

(2) "Pilot program" means a temporary research-based or theory-based program or project that is eligible for funding from any source to determine whether or not evidence supports its continuation beyond the fixed evaluation period. A pilot program shall provide for and include:

(A) Development of a program manual or protocol that specifies the nature, quality, and amount of service that constitutes the program; and

(B) Scientific research using methods that meet high scientific standards for evaluating the effects of such programs must demonstrate on at least an annual basis whether or not the program improves client outcomes central to the purpose of the program;

(3) "Research-based" means a program or practice that has some research demonstrating effectiveness, but that does not yet meet the standard of evidence-based; and

(4) "Theory-based" means a program or practice that has general support among treatment providers and experts, based on experience or professional literature, may have anecdotal or case-study support, and has potential for becoming a research-based program or practice.

(b) The department of children's services, and any other state agency that administers funds related to the prevention, treatment or care of delinquent juveniles, shall not expend state funds on any juvenile justice program or program related to the prevention, treatment or care of delinquent juveniles, including any service model or delivery system in any form or by any name, unless the program is evidence-based. The department shall continue the ongoing research and evaluation of sound, theory-based and research-based programs with the goal of identifying and expanding the number and type of available evidence-based programs, and to that end the department may engage in and fund pilot programs as defined in this section.

(c) Implementation of programs shall be accompanied by monitoring and quality control procedures designed to ensure that they are delivered as prescribed in the applicable program manual or protocol and that corrective action shall be taken when those standards are not met.

(d) The department shall include in any contract with a provider of services related to prevention, treatment or care of delinquent juveniles a provision affirming that the provider shall provide only evidence-based services, except for services that are being provided pursuant to a pilot program as defined in this section, and that the services shall be accompanied by monitoring and quality control procedures that ensure that they are delivered according to the applicable standards. The department may use performance requirements or incentives in determining the amounts payable in contracts or grants.

(e) In order to prevent undue disturbance to existing department programs, the department shall ensure that twenty-five percent (25%) of the funds expended for delinquent juveniles meet the requirements of this section during fiscal year 2009-2010, that fifty percent (50%) of such funds meet the requirements of this section during fiscal year 2010-2011, that seventy-five percent (75%) of such funds meet the requirements of this section during fiscal year 2011-2012, and that one hundred percent (100%) of such funds meet the requirements of this section during fiscal year 2012-2013 and each fiscal year thereafter.

(f) The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this section. The rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 37-5-122 - Post-adoption services and searches -- Fees and charges.

(a) The commissioner is authorized to promulgate rules and regulations establishing procedures, fees and charges for any service rendered relative to post-adoption search services and records handling services that are at any time required or permitted by law to be provided by the department.

(b) The commissioner is empowered to promulgate rules and regulations to reduce or eliminate fees or charges for services, identified under the provisions of this section, based upon recipients' condition or ability to pay. The amount of any fee or charge established by the commissioner under the provisions of this section shall not exceed the cost of providing the service.

(c) Any fees or charges received by the department under this section shall be deposited with the state treasurer in accordance with § 9-4-301.



§ 37-5-123 - Notification of release of juvenile offender.

(a) (1) The department of children's services shall provide or contract with a private entity to provide to members of the public who have made a notification request, notification of the release of a juvenile adjudicated to have committed a delinquent act that would constitute a felony if committed by an adult from a facility operated by or under contract with the department to home placement as defined in § 37-1-102 [See compiler's note]. The chief administrator, or a person designated by the chief administrator, of a facility operated under contract with the department shall make available to the department, or any private entity under contract with the department, the information necessary to implement this section in a timely manner. The department, or the private entity under contract with the department, shall be responsible for retrieving the information and notifying the requester in accordance with regulations promulgated by the department.

(2) The department may refuse the notification request of a person if, on a case by case basis, it finds that notification of release is not in the best interests of the juvenile being released and that such notification may result in harm to the juvenile.

(b) The department shall promulgate rules in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement the provisions of this section.

(c) Notwithstanding §§ 37-1-145, 37-1-155 or 37-5-107 to the contrary, this section shall require the release of information relating to juveniles who have been adjudicated to have committed a delinquent act that would constitute a felony if committed by an adult. The release of information shall be limited to the extent necessary to comply with the provisions of this section.



§ 37-5-124 - Disclosure of the death or near fatality of persons in the custody of the department of children's services.

(a) The commissioner of children's services shall provide a report of the fatality or near fatality of:

(1) Any child in the custody of the department;

(2) Any child who is the subject of an ongoing investigation by child protective services or has been the subject of an investigation by child protective services within the forty-five (45) days immediately preceding the child's fatality or near fatality; or

(3) Any child whose fatality or near fatality resulted in an investigation of the safety and well-being of another child in the home;

within ten (10) business days of the fatality or near fatality of such child to the members of the senate and house of representatives representing the child.

(b) The legislators representing the child shall be determined by the home address of the child. If the child was not a resident of Tennessee prior to being placed in the custody of the department, the legislators representing the child shall be determined by the address of the residence or facility in which the child was located at the time of the child's fatality or near fatality.

(c) For the purposes of this section, "near fatality" shall have the same meaning as in § 37-5-107.



§ 37-5-125 - Model programs for adolescents at risk.

(a) Through contract with nonprofit corporations, community organizations, volunteer groups, churches, schools and family resource centers, the department of children's services is authorized to establish in each grand division two (2) model after school or summer programs, or both, for young adolescents at risk of placement in the custody of the state. An entity may contract with the department to operate more than one (1) program. Each such model program shall serve not more than twenty-five (25) adolescents and shall strive to improve self-esteem, motivation, responsibility, achievement and goal setting through a variety of activities including, but not necessarily limited to, counseling, tutoring, mentoring, field trips, cultural enrichment experiences, team sports and team projects and problem solving. State funding for each such model program shall not exceed eight thousand two hundred fifty dollars ($8,250) per program.

(b) The department shall promulgate policies and guidelines defining:

(1) The phrase "young adolescents at risk of placement in the custody of the state;" and

(2) The minimum requirements and components for programs established and funded pursuant to subsection (a).

(c) On or before January 15 of each year, the department shall evaluate the success of such programs and shall report findings and recommendations to the judiciary committee of the senate and the civil justice committee of the house of representatives.



§ 37-5-126 - Children's mental health care -- Development of plan, projects and programs.

Notwithstanding any law to the contrary, the department shall assist the council on children's mental health care in developing a plan that will establish demonstration sites in certain geographic areas where children's mental health care is child-centered, family-driven, and culturally and linguistically competent and that provides a coordinated system of care for children's mental health needs in this state. The department shall also involve the council in the development of interagency projects and programs, whether state or federally funded, related to children's mental health care, except where otherwise prohibited by state or federal law.



§ 37-5-127 - License, certification or registration -- Notifications -- Prerequisites -- Web site -- Electronic notices.

(a) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each applicant for a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, guidelines, and policies setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, guidelines, and policies.

(b) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a professional or occupational license, certification or registration from the board, commission, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and each board, commission, agency or other governmental entity created pursuant to this title shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and each board, commission, agency, or other governmental entity created pursuant to this title shall allow each holder of a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.



§ 37-5-128 - Review of department policies and attached protocol and procedures that affect children the department serves -- Uniformity of applicability.

Before March 1 of each year, the department shall appear before the judiciary committee of the senate and the civil justice committee of the house of representatives for a review of the policies of the department and attached protocol and procedures for these policies and any provisions that affect the children the department serves. During the review, the committees shall consider the uniformity of applicability across the state of the department's policies and attached protocol and procedures for these policies and any provisions that affect the children the department serves.



§ 37-5-129 - Review of new departmental policies.

The department shall submit for review by the judiciary committee of the senate and the civil justice committee of the house of representatives any new departmental policies within sixty (60) days of adoption of the policies.



§ 37-5-130 - Cessation of operations -- Permanent education records.

In the event that a department of children's services provider agency school ceases operations, or the department no longer contracts with the provider agency, the permanent educational records for students who have been in state custody shall be forwarded to the department by the contract agency or provider. Such records shall be maintained in accordance with department policies and procedures as to educational records, and may be released to appropriate individuals or entities in accordance with department policy.



§ 37-5-131 - Education of youth in juvenile detention facilities of the department of children's services or other facilities for youth at risk.

(a) This section shall apply to the following facilities:

(1) Juvenile detention facilities approved, certified or licensed by the department of children's services; and

(2) Facilities for children who are not in the custody of the department of children's services that provide community-based alternative educational programs whose purposes are prevention of delinquency, rehabilitation of delinquent youth or otherwise addressing unruly behavior that places youth at risk educationally or at risk of coming into state custody.

(b) Each facility shall report no later than August 31, 2010, to the department of education the number of youth detained or served, as well as relevant demographic and service delivery information as specified by the department of education, including, but not limited to, date of entry and date of exit from the facility for the time period of July 1, 2008, through June 30, 2010.

(c) On or before January 15, 2011, the department of education shall provide a report containing a compilation of the data and a detailed analysis of the findings to the chair of the judiciary committee of the senate, the chair of the children and family affairs committee of the house of representatives, the executive director of the commission on children and youth, the chairs of the education committees of the senate and the house of representatives and the commissioner of children's services. Such report shall include, but not be limited to, the following recommendations:

(1) A process to properly determine and direct the allocation of BEP funding for the purpose of education of youth in these facilities; and

(2) A process to ensure grades and attendance records are transferable between local education agencies and these facilities.

(d) The state board of education, in consultation with the department of children's services and the department of education, shall develop or modify curriculum-based standards, as necessary, for the education of children in these facilities consistent with those applicable to all other school systems.






Part 2 - Youth Development Centers

§ 37-5-201 - Establishment -- Coeducational programs.

(a) For the detention, treatment, rehabilitation and education of children found to be delinquent, there shall be youth development centers. Such centers shall be under the supervision and control of the commissioner of children's services.

(b) Nothing in this chapter shall be construed so as to restrict or prohibit coeducational programs in any youth center for delinquent children.

(c) The youth development center located in Fayette County is hereby renamed "The John S. Wilder Youth Development Center."



§ 37-5-202 - Superintendents.

There shall be a superintendent of each youth center to be appointed by the commissioner of children's services.



§ 37-5-203 - Powers and duties of superintendent.

(a) The superintendent has charge, control and supervision of the youth center, its employees and students.

(b) Such superintendent has authority to make recommendations to the commissioner of children's services for the release of children placed in the center.



§ 37-5-204 - Education -- Character development -- Work programs.

(a) The superintendents of such centers shall have the authority, subject to the approval of the commissioner of children's services, to introduce any branch of educational pursuit that they may deem to be in the best interest of the children, and they shall use their utmost efforts for the moral, physical and mental development of the children, so that they may be molded into good men and women and useful citizens.

(b) Any superintendent may, subject to the approval of the commissioner, establish a work opportunity program for children sixteen (16) years of age or older.

(c) The superintendent shall, before any child is permitted to take employment, ensure that the prospective employment meets all requirements of the department of labor and workforce development pertaining to the employment of children.

(d) The superintendent will ascertain the availability of transportation to and from the place of work and the cooperation of the employer or supervisors with supervision requirements. Hours of release for involvement of the work opportunity program will be the responsibility of the superintendent in keeping with departmental consideration for the good of the child and the welfare of the department.

(e) All moneys earned by the child in the work opportunity program shall be posted to the child's trust fund account. Expenditures under this program from the child's earnings should be limited to transportation, special clothing, tools or lunch and other casual expenses with the approval of the superintendent.



§ 37-5-205 - Transfer and commitment of children.

(a) Fees that are allowed by law for carrying prisoners to the penitentiary shall be allowed to the sheriffs for taking children found to have committed offenses punishable in the penitentiary to such youth centers.

(b) The state shall only be responsible for the transfer of such children as have been found to have committed offenses punishable by imprisonment in the penitentiary. The expense of transporting delinquent children not found to have committed offenses punishable in the penitentiary shall be paid by the counties from which committed.

(c) When any female child is to be transported to such youth centers, the sheriff shall deputize a suitable woman of good moral character to convey such child. In the event the sheriff shall not find such a woman in the county, the department shall provide a proper and suitable escort for the child, and this escort shall be paid from the allowance provided for the sheriff. The expense of the woman so deputized shall be paid from the allowance for the sheriff.



§ 37-5-206 - Retention of children committed for penitentiary offenses -- Transfer to penitentiary -- Prosecution for escape.

(a) Any child committed to the department for an offense punishable by confinement in the penitentiary may be retained in a youth center until such child's nineteenth birthday, or at any time after the child's eighteenth birthday, when found to be incorrigible by the superintendent, subject to agreement between the commissioner of correction and the commissioner of children's services, may be transferred to the penitentiary. The authority for transferring such children eighteen (18) years of age or older shall be upon warrant issued by the commissioner, such warrant to contain the name of the child, age at conviction and at the transfer, and the offense for which committed. The superintendent shall furnish to the warden of the penitentiary the original commitment papers in the case.

(b) Any child or inmate sixteen (16) years of age or over, confined in a youth center and who escapes therefrom commits a Class A misdemeanor. The superintendent of the youth center, with the approval of the commissioner, may certify to the district attorney general in the district in which the escape was effected, that such escape has occurred and the facts relating thereto. The child or inmate thus certified as having escaped may be prosecuted as an adult in the court having jurisdiction of the offense, as if the child or inmate were an adult.



§ 37-5-207 - Commitment for federal offense.

Authority is given to the department for commitment of children who may be convicted of any offense against the United States in any district court of the United States within the state and sentenced by such court to the department, and to that end, the commissioner may enter into a contract with the attorney general of the United States for their detention, subsistence and proper employment of such juvenile offenders and the rate of compensation to be paid for the use of the institution by the United States.



§ 37-5-208 - Procedure for commitment -- Form.

(a) A judge committing a child under eighteen (18) years of age to the department shall make out and sign a commitment on a form provided by the department and certified to by the clerk under the seal of the court.

(b) Such commitment form, together with information of a social nature, shall be forwarded with the child.



§ 37-5-209 - Records and accounts -- Sale of unneeded property -- Reports.

(a) The superintendents shall:

(1) Keep complete records of all children, their conduct, character and aptitudes;

(2) Keep a set of account books in which all expenses of the youth center shall be entered, and shall sign all vouchers;

(3) Keep a record of all products made or raised on the grounds of the youth center; and

(4) Sell such products as are not used or needed by the youth center, and make reports of such sales to the commissioner of children's services.

(b) Their books and accounts shall at all times be open to the inspection of any state auditor.

(c) They shall give bond payable to the state, for the safekeeping of all money or property belonging to the state coming into their possession.

(d) They shall make quarterly reports to the commissioner of the income and expenditures of their youth centers, the number of children, their terms, names, ages and conduct.



§ 37-5-210 - Buildings and equipment.

The commissioner shall be authorized, subject to the approval of the governor, to erect all buildings necessary for the proper maintenance of the children committed to the department of children's services, and to purchase all things for the proper equipment of the youth centers, under appropriations made from time to time.



§ 37-5-211 - Products of youth centers -- Expenditure of receipts.

(a) The commissioner shall keep an account of all products of the youth centers, and shall include a report of same in the commissioner's biennial report.

(b) All money received from the operation of the youth centers shall be expended for the proper maintenance of the youth centers.



§ 37-5-212 - Instruction in art of barbering.

The commissioner is hereby authorized to institute within the youth development centers a course of instruction in the art of barbering as encompassed within the provisions of title 62, chapter 3.



§ 37-5-213 - Authorized courses of instruction.

The commissioner is authorized to institute within the youth development centers courses of instruction for:

(1) GED(R) preparation; and

(2) Vocational and occupational training.






Part 3 - Community Services Agency Act of 1996

§ 37-5-301 - Short title.

This part shall be known and may be cited as the "Community Services Agency Act of 1996."



§ 37-5-302 - Purpose.

The purpose of this part is to provide a mechanism to facilitate the provision of services for children and other citizens in need of services in Tennessee through centralized agencies located throughout the state. The community services agencies may contract with any other agencies to provide assistance wherever needed.



§ 37-5-303 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" means the community services agency;

(2) "Board" means the community services agency board;

(3) "Commissioner" means the commissioner of finance and administration, or the commissioner's designee, unless otherwise stated in this part;

(4) "Department" means the department of finance and administration, unless otherwise stated in this part; and

(5) "Executive director" means the chief administrative officer of a community service agency.



§ 37-5-304 - Agencies -- Establishment -- Public function and purpose.

(a) The commissioner is authorized to establish community services agencies as provided in this part. These agencies shall provide coordination of funds or programs for the care of the citizens of the state.

(b) The commissioner may establish one (1) community services agency in the metropolitan area of Memphis and Shelby County.

(c) The commissioner may establish multi-county community service agencies with such geographic boundary lines as may be deemed necessary.

(d) The community services agency shall be a political subdivision and instrumentality of the state. As such, it shall be deemed to be acting in all respects for the benefit of the people of the state in the performance of essential public functions, and shall be deemed to be serving a public purpose through improving and otherwise promoting the well-being of the citizens of the state.



§ 37-5-305 - Community services agency board -- Statewide community services agency -- Creation -- Members.

(a) Each community services agency shall be governed by a community services agency board.

(b) There is hereby created and established a statewide community services agency. The statewide board of directors shall consist of the commissioner or the commissioner's designee and twelve (12) members appointed by the governor. The members appointed by the governor shall be as follows:

(1) There shall be one (1) member appointed from each of the nine (9) regional agency areas;

(2) There shall be one (1) member appointed from each of the three (3) grand divisions; and

(3) No two (2) members shall reside in the same county at the time of appointment or reappointment.

(c) The membership of each regional board serving a multi-county community services agency shall be appointed by the governor and shall consist of a representative of each county within the agency boundary and the commissioner or the commissioner's designee.

(d) The membership of each board serving a metropolitan community services agency shall consist of twelve (12) members appointed by the governor, with at least fifty percent (50%) of the appointments made from recommendations by the county mayor. If any municipality within the county has more than sixty percent (60%) of the total population of the county, the governor shall appoint equal number from recommendations submitted by the county mayor and the mayor of the identified municipality.

(e) Appointees to a board governed by subsections (b), (c), and (d) may include, but not be limited to, representatives of the areas of law enforcement, mental health professionals, local education agencies, local courts, social workers, advocates, health care providers, consumers of services provided by the community services agency or persons having specialized knowledge or expertise in the service areas and public and private agencies that provide services to persons in need of services in Tennessee. The members of each board shall be appointed with a good faith effort to reflect a diverse mixture of race and gender.

(f) The term of a member of a board governed by subsections (b), (c), and (d) shall be four (4) years. The terms of initial appointments to the board shall be staggered as follows: one fourth (1/4) shall be made for a term of one (1) year, one fourth (1/4) for a term of two (2) years, one fourth (1/4) for a term of three (3) years, and one fourth (1/4) for a term of four (4) years. The governor shall make initial appointments to the statewide board of directors by July 1, 2012.

(g) Members of a board governed by subsections (b), (c), and (d) shall continue in office until the expiration of the terms for which they were respectively appointed and until such time as their successors are appointed.

(h) Vacancies occurring on a board governed by subsections (b), (c), and (d) because of death, resignation or lack of active participation, as determined by the governance policies of the community services agency, shall be filled in the same manner as a regular appointment for the remainder of the unexpired terms.

(i) Members of a board governed by subsections (b), (c), and (d) shall not be compensated for services rendered to the agency, but shall be reimbursed by the agency for actual expenses in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(j) A board governed by subsections (b), (c), and (d) shall elect a chair from among its members. The board shall also elect other officers as the board finds necessary and appropriate. Such positions are for a term of one (1) year, but officers may be reelected to serve additional terms.

(k) If any matter before a board governed by subsections (b), (c), and (d) involves a project, transaction or relationship in which a member or the member's associated institution, business or board has a direct or conflicting interest, the member shall disclose to the board that interest and shall be prohibited from participating in discussions and voting on that matter.



§ 37-5-306 - Community services agency board -- Powers.

The board has the following powers and duties in addition to the powers and duties granted to or imposed upon it by other sections of this part to:

(1) Adopt written policies, procedures or rules and regulations to govern its internal operations. If such rules and regulations are proposed, they must be submitted for prior approval to the commissioner;

(2) Make and execute contracts and all other instruments necessary or convenient for the exercise of its duties and responsibilities under this part. All contracts pertaining to acquisitions and improvement of real property, pursuant to § 4-15-102, must be approved in advance by the commissioner and the state building commission. Contracts for services must be approved pursuant to rules and regulations promulgated by the commissioner;

(3) Acquire or dispose of in the name of the board, real or personal property or any interest therein, including rights or easements, on either a temporary or long-term basis by gift, purchase, transfer, foreclosure, lease or otherwise, subject to subdivision (2);

(4) Procure insurance in amounts and from insurers that it deems desirable to protect itself in carrying out its duties and responsibilities under this part;

(5) Seek assistance from the commissioner of finance and administration, the comptroller of the treasury, the state treasurer and other state agencies;

(6) Receive, administer, allocate and disburse funds made available under this part, funds and contributions from private or local public sources that may be used in support of a community services program, and funds made available under any federal or state assistance program for which an agency organized in accordance with this part may serve as grantee, contractor or sponsor of projects appropriate for inclusion in community services programs;

(7) Perform other acts necessary or convenient to exercise the powers granted or reasonably implied in this part;

(8) Procure goods, materials, supplies and equipment in accordance with applicable state or federal guidelines, and where practical, on a competitive basis; and

(9) Contract with other state agencies to provide services to those agencies as deemed appropriate by the board.



§ 37-5-307 - Commissioner -- Powers and duties.

(a) The commissioner has the duty and responsibility to:

(1) Promulgate rules and regulations to carry out the commissioner's responsibilities under this part;

(2) Review and approve plans of operation submitted in accordance with § 37-5-310, with the concurrence of the comptroller of the treasury;

(3) Enter into such contracts, subject to applicable rules and regulations and procedures, as necessary to carry out this part;

(4) Appoint an executive director for each agency with such appointment subject to the approval of the agency board. Nothing in this subdivision (a)(4) shall prohibit a board from submitting recommendations to the commissioner for the appointment of an executive director;

(5) Require each agency to submit annual reports on each preceding fiscal year to reflect the nature and extent of all financial transactions and to assure financial integrity; and

(6) Perform other acts necessary or convenient to exercise the powers granted or reasonably implied in this part.

(b) All rules concerning community service agencies promulgated by the commissioner of children's services prior to July 1, 2005, and in effect on March 12, 2014, shall remain in full force and effect and shall be administered by the department of finance and administration until duly amended, repealed, expired, modified or suspended.



§ 37-5-308 - Executive director -- Employees and expenses.

The executive director, subject to approval of the board and approval of the plan of operation pursuant to § 37-5-310, has the authority to hire such employees and incur such expenses as may be necessary for proper discharge of the duties of the agency.



§ 37-5-309 - Contracts for provisions of health care -- Termination.

(a) The agency shall, to the maximum extent possible, contract with private providers, clinics and local governments for the provision of services for the citizens of the state.

(b) The agency shall terminate a contract under the following conditions:

(1) Fraud or misappropriation of funds;

(2) Delivery of services under the contract in a manner not consistent with the appropriate standard of care; or

(3) Other reasons provided under the law and rules and regulations of the commissioner promulgated pursuant to this part.

(c) Additionally, the agency shall have authority to terminate a contract for cause.



§ 37-5-310 - Plan of operation.

(a) At least ninety (90) days prior to the beginning of each state fiscal year, the board shall submit a plan of operation for review and approval to the commissioner and the comptroller of the treasury. The plan of operation shall be in such form as may be required by the department and shall include, but not be limited to, the following:

(1) A budget for operating and capital expenditure;

(2) Contracts for services;

(3) Appropriate policies and procedures adopted by the board to govern the expenditures of funds; and

(4) Other items as required by the department through rules and regulations.

(b) The plan of operation may be amended during the fiscal year with the written approval of the commissioner and the comptroller of the treasury.



§ 37-5-311 - Disposition of funds.

(a) The executive director of each agency shall deposit with the state treasurer funds received from the United States treasury and other funds earned, given or granted to the agency, including state funds.

(b) Such funds may be invested in the local government investment pool pursuant to title 9, chapter 4, part 7.

(c) The board may establish such bank accounts pursuant to § 9-4-302, as are necessary for the efficient management of the agency.



§ 37-5-312 - Annual reports.

(a) Each board shall make an annual report to the governor and to the commissioner.

(b) This report shall contain an accounting for all money received and expended, statistics on persons served during the year, recommendations and such other matters as the board deems pertinent.



§ 37-5-313 - Annual audit -- Accounting records.

(a) The comptroller of the treasury shall make an annual audit of the program established by this part as part of the comptroller's annual audit pursuant to § 9-3-211.

(b) The community services agencies shall maintain all books and records in accordance with generally accepted accounting principles, and at no less than those recommended in the "Accounting Manual for Recipients of Grant Funds in Tennessee" published by the comptroller of the treasury. Such records shall be made available for inspection to the department and the comptroller of the treasury, upon request.



§ 37-5-314 - State employees.

Employees of the community services agencies shall be considered "state employees" for purposes of § 9-8-307. Designated volunteers providing services under this part shall also be considered "state employees" for purposes of § 9-8-307; provided, that designated volunteers who are medical professionals providing direct health care pursuant to this part shall be considered "state employees" solely for the category of "professional liability" pursuant to § 9-8-307.



§ 37-5-315 - Construction -- Generally.

This part shall be given the following construction:

(1) This part shall be construed as remedial legislation and shall be given liberal construction to effectuate its purpose;

(2) This part shall not be construed as creating an employer-employee relationship between the department, the community services agencies or their contractors; and

(3) If any provision of this part or the application thereof to any person or circumstances is held to be invalid, such invalidity shall not affect other provisions or applications of the part that can be given effect without the invalid provisions or applications, and to that end the provisions of this part are declared to be severable.



§ 37-5-316 - Participation in retirement system.

(a) Community services agencies shall be eligible to be participating employers in the Tennessee consolidated retirement system.

(b) All liabilities owed by a community health agency and all assets of whatever kind and nature and wherever located, including, but not limited to, real property, personal property, cash, equipment and fund balances held in the name of a community health agency shall be transferred to the appropriate community services agency.

(c) The employees of a community health agency shall be transferred to the appropriate community services agency, and such transfer shall not constitute a break in service for such employees.

(d) No action taken pursuant to this act shall be deemed to change the structure of the organization, formerly known as a community health agency, for federal tax reporting purposes, nor reduce employees' benefit-related plans including, but not limited to, retirement plans, deferred compensation plans, cafeteria plans and health plans.

(e) Contracts or leases entered into prior to May 21, 1996, by and between a community health agency and any entity shall continue in full force and effect as to all essential provisions in accordance with the terms and conditions of such contracts or leases as if such contracts or leases had originally been entered into by and between such entities and the appropriate community services agency, unless and until such contracts or leases are amended or modified by the parties thereto or until the expiration of such contracts or leases.



§ 37-5-317 - Transfer of career service employees from community services agencies to the department of children's services or the department of health in certain communities.

(a) Notwithstanding any law to the contrary, including § 8-30-309, and recognizing the years of faithful and dedicated service to the state of Tennessee by the employees of the community services agencies, community services agency employees who serve in jobs that would be classified as career service, as formerly defined in § 8-30-208 [repealed and reenacted], had they been employed in the state service, and whose functions and positions are transferred to either the department of children's services or the department of health by each department's respective commissioner on or before June 30, 2006, shall be transferred into the department of children's services or the department of health. Such employees shall receive the benefits and protection of career service status and shall be eligible for participation in the state health insurance plan without further examination or competition.

(b) All community service agency employees transferred to the department of children's services or the department of health, pursuant to this part, shall be subject to a minimum probationary period of six (6) months, beginning on the first day of service with the respective department, pursuant to §§ 8-30-312 and 8-30-314, unless the transferred community service agency employee has previously served the minimum six-month probationary period.

(c) All such transfers shall take place no later than June 30, 2006.

(d) Transfers of employees from the community services agencies to the department of children's services or the department of health, pursuant to this section, shall not result in any diminution, impairment or interruption of current salary, accrued sick and annual leave, seniority, participation in the Tennessee consolidated retirement system, or amounts already accrued under a deferred compensation plan; however, this shall not impair the department's authority, through establishing policies and procedures, to correct salary disparities through the promotional process.

(e) Any employee so transferred shall be eligible for promotion pursuant to the provisions of title 8, chapter 30, after the transfer takes effect.

(f) This section shall not apply to a county having a metropolitan form of government whose employees provide services for the community service agencies pursuant to § 37-5-304 .



§ 37-5-318 - Transfer of employees from community services agencies to the department of children's services in counties with a metropolitan form of government.

(a) Notwithstanding any law to the contrary, including § 8-30-309, any county having a metropolitan form of government whose employees provide services for the community services agency, pursuant to § 37-5-304, and who serve in positions funded by the department of children's services may be transferred to the department of children's services by the commissioner, on or before June 30, 2006. Such employees shall receive the benefits and protection of career service status and shall be eligible for participation in the state health insurance plan without further examination or competition. Salaries of transferred employees of a county having a metropolitan form of government shall be within the appropriate salary range for state job classifications and shall be at least equal to, but not less than, the median salary of department of children's services employees in the county having a metropolitan form of government.

(b) All employees of a county having a metropolitan form of government who provide services for the community services agency, pursuant to § 37-5-304, and who are transferred to the department of children's services, pursuant to this section, shall be subject to a minimum probationary period of six (6) months beginning on the first day of service with the department, pursuant to §§ 8-30-312 and 8-30-314, unless the transferred employee has previously served the minimum six-month probationary period.

(c) All such transfers shall take place no later than June 30, 2006.



§ 37-5-319 - Transfer of executive service employees whose functions are transferred from community services agencies to the department of children's services.

(a) Notwithstanding any provisions of law to the contrary, including § 8-30-309, and recognizing the years of faithful and dedicated service to the state of Tennessee by the employees of the community services agencies, community services agency employees who serve in jobs that would be classified as executive service, as formerly defined in § 8-30-208 [repealed and reenacted], had they been employed in the state service, and whose functions and positions are transferred to the department of children's services by the commissioner on or before June 30, 2006, shall be transferred into the department of children's services. Such employees shall be eligible for participation in the state health insurance plan without further examination or competition.

(b) All such transfers shall take place no later than June 30, 2006.

(c) Transfers of employees from the community services agencies to the department of children's services pursuant to this section shall not result in any diminution, impairment or interruption of accrued sick and annual leave, seniority, participation in the Tennessee consolidated retirement system, or amounts already accrued under a deferred compensation plan.






Part 4 - Trafficking in Children

§ 37-5-401 - Consent required for importation of child.

No person, agency, association, institution or corporation shall bring or send into this state any child for the purpose of giving the child's custody to some person, institution, corporation or agency in the state, or procuring its adoption by some person in the state without first obtaining the written consent of the department of human services.



§ 37-5-402 - Placement of imported child.

(a) The person, agency or corporation with whom a child is placed for either of the purposes set out in § 37-5-401 shall be responsible for the child's proper care and training.

(b) The department of human services, through its agents, shall permit the placing of such child only with a licensed child-caring or child-placing agency or maternity home or in a family home that has been studied and approved by the department's own agent.



§ 37-5-403 - Bond on importation of child.

(a) The department may in its discretion require of a person, agency, association, institution or corporation that brings or sends a child into the state, with the written consent of the department, as provided in § 37-5-401, a continuing bond in a sum not less than one thousand dollars ($1,000), nor more than ten thousand dollars ($10,000), with such condition as may be prescribed and such sureties as may be approved by the department.

(b) Such bond shall be made in favor of, and filed with, the department, with the premium prepaid by the person, agency, association, institution or corporation desiring to place such child in the state.



§ 37-5-404 - Consent to take child out of state.

(a) No child shall be taken or sent out of the state for the purpose of placing the child in a foster home or in a child-caring institution without first obtaining the written consent of the department of human services.

(b) All out-of-state placements shall be cleared with the proper authorities of the receiving state by the department.

(c) The foster home or child-caring institution in which the child is placed shall report to the department at such times and through such agency and in such form as the department may direct as to the location and well-being of such child.

(d) A violation of this section is a Class C misdemeanor.



§ 37-5-405 - Penalty for violations.

Every person acting for that person or for any agency who violates any of the provisions of this part, or any agency or corporation that, through its agents, violates any of the provisions of this part, or any person or agency that makes any false statements to the department of human services regarding the placement of such child, as herein set out, commits a Class A misdemeanor and shall be punished by a fine of not more than two hundred dollars ($200), or by imprisonment for not more than six (6) months, or by both fine and imprisonment.



§ 37-5-406 - Exemption of relatives of child.

None of the provisions of this part shall apply when a child is brought into, or sent into, or taken out of, or sent out of the state, by a parent, stepparent, grandparent or other natural or legal guardian of the child.






Part 5 - Child Care Agencies

§ 37-5-501 - Part definitions.

(a) As used in this part, unless the context otherwise requires, "child care agency" includes "child abuse agency," "child caring institution," "child placing agency," "detention center," "family boarding home or foster home," "group care home," "maternity home," or "temporary holding resource" as defined in subsection (b).

(b) As used in this part, unless otherwise excluded pursuant to § 37-5-503, and unless the context otherwise requires:

(1) "Care giver," "care givers," "care provider," or "care providers" mean the person or persons or entity or entities responsible for providing for the supervision, protection and basic needs of the child;

(2) "Child" or "children" means a person or persons under eighteen (18) years of age;

(3) (A) "Child abuse agency" means and includes any place, facility or service operated by any entity or person, that undertakes to or does provide any services of any nature whatsoever, including, but not limited to, emergency shelter care, homemaker services, or parent training services, designed to prevent or treat child abuse or neglect or to protect children from child abuse or neglect. "Child abuse agency" does not include any entity or a person licensed by the state to practice medicine or psychology while in the course of such practice; nor any school, hospital, mental health center, or similar institution operated or approved by any agency or department of the state; nor any church or church-related organization;

(B) Nothing in subdivision (b)(3)(A) shall be construed, however, to diminish or repeal the duty of any person to report suspected child abuse pursuant to chapter 1, parts 4 and 6 of this title; and

(C) The provisions of this subdivision (b)(3) do not constitute an appropriation of funds, and, commencing with the fiscal year beginning July 1, 2000, no funds shall be expended under the provisions of this subdivision (b)(3) unless such funds are specifically appropriated in the general appropriations act pursuant to §§ 9-4-5101 -- 9-4-5114, or a specific amendment or supplement thereto;

(4) "Child care" means the provision of supervision, protection and the basic needs of a child for twenty-four (24) hours a day including the provision of such temporary services to a child awaiting placement in permanent care. Care for a child of less than twenty-four (24) hours duration is licensed by the department of human services pursuant to title 71, chapter 3, part 5;

(5) "Child care agency" or "agency" means the person or entity that provides child care, regardless of whether such person or entity is licensed;

(6) "Child caring institution" means any place or facility operated by any entity or person providing residential child care for thirteen (13) or more children who are not related to the primary care givers;

(7) "Child placing agency" means any entity or person that places children in foster boarding homes or foster homes for temporary care or for adoption or any other entity or person or group of persons who are engaged in providing adoption studies or foster care studies or placement services as defined by the rules of the department;

(8) "Commissioner" means the commissioner of children's services;

(9) "Department" means the department of children's services;

(10) "Detention center" means a place or facility operated by any entity or person, governmental or otherwise, for the confinement in a hardware secure facility of a child or children who meet the criteria of § 37-1-114(c) or other applicable laws and who:

(A) Are in need of legal temporary placement;

(B) Are awaiting adjudication of a pending petition; or

(C) Are awaiting disposition or placement;

(11) "Family boarding home or foster home" means a home (occupied residence) operated by any entity or person that provides residential child care to at least one (1) child but not more than six (6) children who are not related to the primary care givers;

(12) "Foster child or children" means the person or persons who are living in a child care or residential child care facility as a result of the removal by a court of custody from the child's parent or parents to the department, by a surrender of parental or guardian rights executed by the child's parent or parents or guardian, or as the result of the execution of any legal document transferring legal custody from the parent or parents or guardian of the child to the department, or to the entity or person operating a child care agency;

(13) "Group care home" means any place or facility operated by any entity or person that provides residential child care for at least seven (7) children but not more than twelve (12) children who are not related to the primary care givers;

(14) "Maternity home" means any place or facility operated by any entity or person that receives, treats or cares for more than one (1) child or adult who is pregnant out of wedlock, either before, during or within two (2) weeks after childbirth; provided, that the licensed child placing agencies and licensed maternity homes may use a family boarding home approved and supervised by the agency or home, as a part of their work, for as many as three (3) children or adults who are pregnant out of wedlock; and provided further, that "maternity home" does not include children or women who receive maternity care in the home of a person to whom they are kin within the sixth degree of kindred computed according to civil law, nor does it apply to any maternity care provided by general or special hospitals licensed according to law and in which maternity treatment and care is part of the medical services performed and the care of children is brief and incidental;

(15) "Related" means, for purposes of "child care," the children, step-children, grandchildren, step-grandchildren, siblings of the whole or half-blood, step-siblings, nieces, nephews or foster children of the primary care giver. For purposes of "residential child care," "related" means children, step-children, grandchildren, step-grandchildren, siblings of the whole or half-blood, step-siblings, nieces or nephews of the primary care provider;

(16) "Residential child care" means the provision of supervision or protection, and meeting the basic needs of a child for twenty-four (24) hours per day; and

(17) "Temporary holding resource" means a place or facility housing primarily no more than eight (8) children operated by any entity or person, governmental or otherwise, providing a short-term (less than seventy-two (72) hours, exclusive of non-judicial days) placement alternative for a child or children in a primarily staff-secure facility, as defined by the department, while the child or children await adjudication of a pending petition or disposition following adjudication, or pending return to a dispositional placement. This facility shall have a maximum of two (2) hardware secure rooms. At least one half (1/2) of the rooms in the facility shall be non-hardware secure.



§ 37-5-502 - Basis for licensing -- Regulations -- License application -- Temporary license -- Non-transferability of license -- Transfer of operation to circumvent licensing laws or regulations -- Fees.

(a) (1) Any person or entity operating a child abuse agency, child caring institution, child placing agency, detention center, family boarding home or foster home, group care home, maternity home, or temporary holding resource, as defined in § 37-5-501, must be licensed by the department as provided by this part.

(2) (A) The department has the authority to issue regulations pursuant to the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 2, for the licensing of any persons or entities subject to any provisions of this part and the enforcement of appropriate standards for the health, safety and welfare of children under the care or supervision of those entities.

(B) To the extent they are not inconsistent with the statutory provisions of this part, the regulations of the department that are in effect on July 1, 2000, shall remain in force and effect until modified by regulatory action of the department.

(3) The department's regulations of child care agencies shall be developed, and the continued approval of the licensing of a child care agency, shall be based upon the following criteria:

(A) The safety, welfare and best interests of the children in the care of the agency;

(B) The capability, training and character of the persons providing or supervising the care to the children;

(C) The quality of the methods of care and instruction provided for the children;

(D) The suitability of the facilities provided for the care of the children;

(E) The adequacy of the methods of administration and the management of the child care agency, the agency's personnel policies, and the financing of the agency; and

(F) The present need for the child care agency.

(b) (1) The department shall provide reasonable assistance to applicants or licensees in meeting the child care standards of the department, unless the circumstances demonstrate that further assistance is not compatible with the continued safety, health or welfare of the children in the agency's care, and that regulatory action affecting the agency's license is warranted. All costs and expenses arising from or related to meeting the child care standards of the department shall be borne entirely by the applicant or licensee.

(2) If a licensee is denied the renewal of a license, or if a license is revoked, or if any applicant for a license cannot meet the standards, then the department shall assist in planning for the placement of such children in licensed child care agencies, or other suitable care, return them to their own homes or make any other plans as seem necessary and advisable to meet the particular needs of the children involved.

(c) Application for a license to operate a child care agency shall be made in writing to the department in such manner as the department determines and shall be accompanied by the appropriate fee set forth in the fee schedule in subsection (f).

(d) (1) (A) If the department determines that the applicant for a license that is not the renewal of an existing license, has presented satisfactory evidence that the facility that is proposed for the care of children has received fire safety and environmental safety approval, that the applicant and the personnel who will care for the children are capable in all substantial respects to care for the children and that the applicant has the ability and intent to comply with the licensing law and regulations, the department shall issue a temporary license to the applicant; provided, that no temporary license shall be issued for child care agencies that federal law or regulations do not permit the department to license until all necessary licensing requirements are met.

(B) If the department determines that the conditions of the applicant's facility, its methods of care or other circumstances warrant, it may issue a restricted license that limits the agency's authority in one (1) or more areas of operation.

(2) The purpose of the temporary license is to permit the license applicant to demonstrate to the department that it has complied with all licensing laws and regulations applicable to its classification prior to the issuance of an initial annual license.

(3) Within ninety (90) days of the issuance of the temporary license, the department shall determine if the applicant has complied with all regulations governing the classification of child care agency for which the application was made.

(4) (A) If the department determines that the applicant has complied with all licensing regulations for the classification of child care agency for which application was made, the department shall issue an annual license.

(B) If the department determines that the conditions of the applicant's facility, its methods of care or other circumstances warrant, it may issue a restricted license that limits the agency's authority in one (1) or more areas of operation.

(5) In granting any license, the department may limit the total number of children who may be enrolled in the agency regardless of whether the agency may have the physical capacity to care for more children.

(6) The licensee shall post the license in a clearly visible location as determined by the department so that persons visiting the agency can readily view the license.

(7) If the department fails to issue or deny an annual license within ninety (90) days of the granting of the temporary license, the temporary license shall remain in effect, unless suspended, as provided in § 37-5-514 until such determination is made. If an annual license is denied following the issuance of a temporary license, and if a timely appeal is made of the denial of the annual license, the temporary license shall remain in effect, unless suspended, until the board of review renders a decision regarding the denial of the annual license.

(8) If a temporary or annual license is denied, or an annual license is restricted, the applicant may appeal the denial or restriction as provided in § 37-5-514.

(e) (1) Except as provided herein, no license for a child care agency shall be transferable, and the transfer by sale or lease, or in any other manner, of the operation of the agency to any other person or entity shall void the existing license immediately and any pending appeal involving the status of the license, and the agency shall be required to close immediately. If the transferee has made application for, and is granted, a temporary license, the agency may continue operation under the direction of the new licensee. The new licensee in such circumstances may not be the transferor or any person or entity acting on behalf of the transferor.

(2) If the department determines that any person or entity has transferred nominal control of an agency to any persons or entities who are determined by the department to be acting on behalf of the purported transferor in order to circumvent a history of violations of the licensing law or regulations or to otherwise attempt to circumvent the licensing law or regulations or any prior licensing actions instituted by the department, the department may deny the issuance of any license to the applicant. The denial of the license may be appealed as provided in § 37-5-514.

(3) (A) The license of any agency shall not be voided nor shall any pending appeal be voided pursuant to this subsection (e) solely for the reason that the agency is subject to judicial orders directing the transfer of control or management of a child care agency or its license to any receiver, trustee, administrator or executor of an estate, or any similarly situated person or entity.

(B) If the current licensee dies, and provided that no licensing violations require the suspension, denial or revocation of the agency's license, the department may grant family members of the licensee, or administrators or executors of the licensee, a temporary license to continue operation for a period of ninety (90) days. At the end of such period, the department shall determine whether an annual or extended license should be granted to a new licensee as otherwise provided in this section.

(C) Nothing in this subsection (e) shall be construed to prevent the department from taking any regulatory or judicial action as may be required pursuant to the licensing laws and regulations that may be necessary to protect the children in the care of such agency.

(f) The following fees shall apply to applications for licenses for child care agencies licensed pursuant to this part:

(1) Family boarding home or foster care home ..................... $25.00

(2) Group care home ..................... 25.00

(3) Any child caring institution or child placing agency ..................... 25.00

(4) Maternity home ..................... 25.00

(5) Child abuse agency ..................... 25.00

(6) Detention center ..................... 25.00

(7) Temporary holding resources ..................... 25.00

(g) All licensure application and renewal fees collected by the department pursuant to this part shall be paid into the general fund, but shall be earmarked for and dedicated to the department. Such earmarked fees shall be used by the department exclusively to improve child care quality in this state by funding activities that include, but are not limited to, child care provider training activities, but excluding any costs associated with conducting criminal background checks.

(h) A license issued to a child placing agency by the department shall include all boarding homes, group care homes or foster homes approved, supervised and used by the licensed agency as a part of its work.

(i) Notwithstanding any provisions of title 13, chapter 7, to the contrary, upon adoption of a resolution by a two thirds (2/3) vote of the county legislative body, any zoning authority, in determining the suitability of a request for any use of property for the establishment or alteration of any child care agency, may consider the criminal background of the person or persons making a request to such board or may consider the criminal background of any person or persons who will manage or operate such child care agency. The board may require the person to submit a fingerprint sample and a criminal history disclosure form and may submit the fingerprint sample for comparison by the Tennessee bureau of investigation pursuant to § 38-6-109, or it may conduct the background check by other means as it deems appropriate. The zoning authority shall be responsible for all costs associated with obtaining such criminal background information.



§ 37-5-503 - Program and facilities exempt from licensing.

The following entities, facilities or programs are excluded from licensing or approval as child care agencies pursuant to this part:

(1) All child care regulated by the departments of education or human services;

(2) Public or private summer day camps or overnight camps such as those operated by the Boy or Girl Scouts, the YMCA or YWCA, by church or religious organizations or by organizations representing disabled children that operate less than ninety (90) days per year and other similar businesses or programs as determined by the department;

(3) Entities or persons licensed or otherwise regulated by other agencies of the state or federal governments providing health, psychiatric or psychological care or treatment or mental health care or counseling for children while the entity or person is engaged in such licensed or regulated activity;

(4) Schools and educational programs and facilities, the primary purpose of which is to provide a regular course of study necessary for advancement to a higher educational level or completion of a prescribed course of study, and that may, incident to such educational purpose, provide boarding facilities to the students of such programs; provided, that boarding schools that provide services intended to correct or ameliorate behaviors of youth that prevent or inhibit their ability to function normally in their home, community, or school, or agencies serving children as an alternative to their remaining in a dysfunctional or harmful home environment, shall not be exempted from licensure as a child care agency under this part; and

(5) Orphanages or other similarly designated homes affiliated with, funded, and operated by a church or religious organization, which homes receive their principal financial support from such church or religious affiliation in counties having a population of not less than twelve thousand three hundred (12,300) nor more than twelve thousand three hundred fifty (12,350), according to the 1970 federal census.



§ 37-5-504 - Preexisting agencies subject to chapter.

All child caring institutions, child placing agencies and maternity homes chartered in this state prior to July 1, 2000, shall be subject to all of its requirements.



§ 37-5-505 - Receiving children.

Child caring institutions, and child placing agencies, family boarding homes, group care homes or foster homes, when licensed in accordance with this part, may receive needy or dependent children from their parents or legal guardians for special, temporary or continued care. The parents or guardians may sign releases or agreements giving to such institutions or agencies custody and control of the persons of such children during the period of such care, which may be extended until the children arrive at legal age, or they may surrender such children to a licensed child placing agency for purposes of adoption, such surrender to be in conformity with the provisions of the law governing the surrender of children for adoption.



§ 37-5-506 - Selection and supervision of foster homes.

(a) Child placing agencies, in placing children in private families, shall safeguard their welfare by a thorough investigation of each applicant and its home and its environment, carefully select the home in which the child is placed, and personally and adequately supervise each home and child until the child is legally adopted or released.

(b) All children placed in private families shall be, as far as it is practicable, placed with those of the same religious faith as the children themselves, or their parents.



§ 37-5-507 - Unlicensed placement of children for care or adoption.

(a) Private individuals, including midwives, physicians, nurses, hospital officials, lawyers and the officials of any nonchartered or nonlicensed child caring institution, child placing agency, or maternity home, are forbidden to engage in placing children for temporary care or for adoption.

(b) A violation of this section is a Class A misdemeanor.



§ 37-5-508 - Injunctions against unlicensed operations.

(a) The department may, in accordance with the laws of the state of Tennessee governing injunctions, maintain an action in the name of the state of Tennessee to enjoin any person, partnership, association, corporation or other entity from establishing, conducting, managing or operating any place or facility providing services to children without having a license as required by law, or from continuing to operate any such place or facility following suspension of a license or following the effective date of the denial or revocation of a license.

(b) In charging any defendant in a complaint for such injunction, it shall be sufficient to charge that such defendant did, upon a certain day and in a certain county, establish, conduct, manage or operate a place, home or facility of any kind that is a child care agency as defined in this part or to charge that the defendant is about to do so without having in effect a license as required by law, or that the defendant continues to operate any such place or facility following suspension of a license, or following the effective date of the denial or revocation of a license, without averring any further or more particular facts concerning the case. Refusal to obey the inspection order may be punished as contempt.



§ 37-5-509 - Criminal violations.

(a) Any person or entity, as defined in § 37-5-501, operating a child care agency without being licensed by the department or who continues to operate while a suspension of the license is in effect, or who operates a child care agency following the effective date of a denial or revocation of a license, commits a Class A misdemeanor.

(b) Each day of operation without an effective license constitutes a separate offense.

(c) (1) It is unlawful for any person who is an operator, licensee or employee of a child care agency to make any statement, whether written or verbal, knowing such statement is false, including, but not limited to, statements regarding:

(A) The number of children in the child care agency;

(B) The area of the child care agency used for child care; or

(C) The credentials, licensure or qualification of any care giver, employee, substitute or volunteer of the child care agency, when such statement is made to a parent or guardian of a child in the care of such agency, to any state or local official having jurisdiction over such agencies, or to any law enforcement officer.

(2) In order for subdivision (c)(1) to apply, the falsity of the statement must place at risk the health or safety of a child in the care of the child care agency.

(3) A violation of subdivision (c)(1) is a Class A misdemeanor.

(4) This subsection (c) includes statements made in any child care agency license application that misrepresents or conceals a material fact that would have resulted in the license's being denied.

(5) In addition to any punishment authorized under this subsection (c), the department may also take any licensure action authorized under this part.



§ 37-5-510 - Public agencies -- Inspection and report.

(a) Any child care agency, as defined in § 37-5-501, that is under the direct management of an administrative department of the state, a county, or a municipality, or any combination of these three (3), shall not be subject to licensure, but shall meet the minimum standards for programs and care as required of such child care agencies.

(b) (1) The commissioner, through the commissioner's authorized representative, shall make periodic inspections of such publicly administered child care agencies.

(2) The report of such inspections and recommendations shall be made in writing to the executive head of the publicly administered child care agency, the board of directors, if any, and the division of the state, county or municipal government that has the duty under the law to operate such agency.

(c) It is the duty of the department to cooperate with the publicly administered agencies herein referred to, to implement recommended changes in program and policies.

(d) If, within a reasonable time, such standards and recommendations are not met, it shall be the duty of the commissioner to make public in the community in which this agency is located, the report of the above-mentioned inspection.

(e) (1) If violations of the standards for child care agencies are found and are not corrected within a reasonable time, or, if serious violations are found that meet the requirements that would justify the suspension of a child care agency's license pursuant to § 4-5-320, the department may file a complaint in the chancery court of the county in which the child care agency is located.

(2) The chancery court shall have jurisdiction to hear the complaint and to enter any orders or injunctive relief necessary to ensure the correction of such violations or to suspend the operations of the facility for the protection of the children who are in the care of the child care agency.



§ 37-5-511 - Criminal violation information required of persons having access to children -- Review of vulnerable persons registry -- Verification -- Exclusion from access to children.

(a) (1) Each person:

(A) Applying to work with children as a paid employee with a child care agency as defined in § 37-5-501, or with the department in any position in which any significant contact with children is likely in the course of the person's employment; or

(B) A new volunteer who is expected to provide volunteer services in excess of twenty (20) hours per month in a child care agency, or with the department, in any position in which any significant contact with children is likely in the course of the person's volunteer status, shall complete a criminal history disclosure form in a manner approved by the department, and shall agree to release all records involving the person relating criminal history of such person to the child care agency and to the department for the purpose of verifying the accuracy of criminal violation information contained on the disclosure form required by this section.

(2) Such persons also shall submit to a criminal history records check to be conducted through the Tennessee bureau of investigation, shall supply fingerprint samples to the Tennessee bureau of investigation and to the federal bureau of investigation, and shall submit to a review of such person's status on the department of health's vulnerable persons registry under title 68, chapter 11, part 10;

(3) The disclosure forms shall include at a minimum the following information:

(A) The social security number of the applicant or volunteer;

(B) The complete name of the applicant or volunteer;

(C) Disclosure of information relative to any violations of the law, including pending criminal charges of any kind, and any conviction involving a sentence or suspended or reduced sentence and a release of all records involving the person's criminal background history; and

(D) A space for the applicant or volunteer to state any circumstances that should be considered in determining whether to allow the person to be employed or to remain as a resident in the agency or to provide volunteer services.

(4) The form shall notify the applicant or volunteer that falsification of required information may subject the person to criminal prosecution, and that the person's employment or volunteer status with the agency or the department is conditional pending a criminal records history review regarding the person's criminal history status.

(5) A copy of the disclosure form shall be maintained in the child care agency's records for review by the department, and the department shall maintain a copy of the disclosure form in the records of the applicant for employment or volunteer services with the department.

(b) (1) The disclosure form shall be sent to the department by the child care agency and, pursuant to § 38-6-109, the department may directly access the computer files of the Tennessee bureau of investigation's Tennessee crime information center (T.C.I.C.) using only names or other identifying data elements contained in the disclosure form or such other information as may be available to the department to obtain available Tennessee criminal history background information for the purpose of criminal background reviews.

(2) If information obtained by this method indicates that there exists or may exist a criminal record on the individual, the department shall further review the criminal record history with the individual and the entity with whom the individual is associated to obtain further verification, and the department shall request fingerprint samples from the individual and submit the fingerprints for a complete Tennessee and federal criminal history background review pursuant to § 38-6-109. The department shall pay the costs of such fingerprint background checks pursuant to §§ 38-6-103 and 38-6-109.

(3) Pending the outcome of the background check, the applicant for employment or for a volunteer services position shall be conditional with the agency or with the department, and shall be dependent upon the outcome of the background check.

(4) The results of the inquiry to the Tennessee bureau of investigation shall be recorded in the applicant's or volunteer's records.

(5) If the information on the form appears to have been falsified, the Tennessee bureau of investigation shall report such finding to the department. The department shall notify, in writing, the appropriate district attorney general of such falsification.

(c) The agency, and the department for its employees and volunteers, shall utilize the information on the form to conduct an inquiry of the department of health's vulnerable persons registry pursuant to title 68, chapter 11, part 10, for a review of the person's status on such registry. The results of the inquiry to the registry shall be maintained in the applicant's or volunteer's records.

(d) (1) Whether obtained by use of the procedures established in this section or whether such information is obtained by any other means, conviction of an offense, or a lesser included offense, or a finding in a juvenile proceeding, involving the physical, sexual or emotional abuse or gross neglect of a child or that constitutes conviction of an offense, or a finding in a juvenile proceeding, involving violence against a child, or any person, or conviction of an offense determined by the department, pursuant to properly promulgated rules, to present a threat to the health, safety or welfare of children, and any pending warrants, indictments or presentments, or pending juvenile proceedings, for such offenses or acts as a juvenile, as determined by rules of the department, or the identification of the individual on the department of health's vulnerable persons registry pursuant to title 68, chapter 11, part 10, shall disqualify the individual from employment with, as a licensee of a child care agency or from providing any volunteer services to children in, or from having any access whatsoever to children as a resident of, a child care agency as defined by this part, or with the department; provided, that the exclusionary provisions of this section shall not apply to children in the care, custody or control of the department.

(2) No person who is currently charged with or who has been convicted of or pled guilty to a violation of § 39-13-213, § 55-10-101, § 55-10-102 or § 55-10-401, or any felony involving use of a motor vehicle while under the influence of any intoxicant, may, for a period of five (5) years after the date of such conviction or felony plea, be employed as or serve as a driver transporting children for a child care agency.

(3) The child care agency, and the department for its employees, shall immediately exclude an individual from employment or volunteer services with children, if the results of the criminal background check or review of the vulnerable person's registry demonstrate to the agency, or upon review by the department demonstrate, that the criminal history of such individual is within the prohibited categories established in subdivision (d)(1). If an exemption from the exclusion is provided for by rule of the department pursuant to subsection (e), such person shall remain excluded until it is determined by the department whether there is a basis for an exception from the exclusion.

(4) The failure of a child care agency to exclude a person with a prohibited criminal history from employment with, or from the provision of volunteer services, or the failure, as determined by the department, to adequately restrict the access to children of a resident at a child care agency, shall subject the child care agency to immediate suspension of the agency's license by the department.

(5) Any person who is excluded based upon the results of the criminal history background review may appeal the exclusion to the department within ten (10) days of the mailing date of the notice of such exclusion to the subject person.

(6) If timely appealed, the department shall provide an administrative hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, in which the appellant may challenge the accuracy of the report, and may challenge the failure to grant an exception to the exclusion required by this subsection (d) if a rule for such purpose is promulgated by the department pursuant to subsection (e).

(7) The appellant may not collaterally attack the factual basis of an underlying conviction, except to show that the applicant is not the person identified on the record. Further, except to show that the applicant is not the person identified on the record, the appellant may not collaterally attack or litigate the facts that are the basis of a reported pending criminal charge, except to show that such charge was, or, since the report was generated, has been, dismissed, nolled or has resulted in an acquittal.

(e) The department may by rule promulgate standards of review for the purpose of considering exemptions from the criminal background exclusion established by this section.

(f) Nothing in this section shall be construed to prevent the exclusion of any individual from providing care for, from being licensed, approved or certified for the care of children pursuant to this part or from having access to a child in a child caring situation if the discovery of a criminal or juvenile proceeding background is discovered and verified in any manner other than through a procedure established pursuant to this section. All procedures, rules, and appeal processes established pursuant to this section for the protection of children and the due process rights of excluded individuals shall also be applicable to such individuals.

(g) It is unlawful for any person to falsify any information required on the disclosure form required by this section. A person who knowingly fails to disclose on the disclosure form required information or who knowingly discloses false information or who knowingly assists another to do so commits a Class A misdemeanor.

(h) The provisions of this section shall apply to detention centers and temporary holding resources described in § 37-5-109.



§ 37-5-512 - Abuse, neglect, or sexual abuse.

(a) (1) Notwithstanding § 71-3-503 or § 37-5-503, the department has the authority and responsibility to fully investigate, in accordance with the provisions of chapter 1, parts 1, 4 and 6 of this title, any allegation of abuse, neglect or sexual abuse that it receives regarding any child or children in the care of, or subject to the supervision, instruction or treatment of, any public or private entity or any person, whether or not such entity or person is subject to licensure or approval pursuant to this part or title 71, chapter 3, part 5, or title 49, chapter 1, part 11.

(2) The departments of education and human services shall immediately report all allegations of abuse or neglect in any child care agency or child care program that they may license, approve, or certify to the department of children's services for investigation and shall cooperate with the department of children's services in any investigations of abuse or neglect involving any such agency or program. If the department of children's services receives a report of abuse or neglect in any child care program certified by the department of education or a child care agency licensed by the department of human services, it shall immediately notify the appropriate department of its investigation.

(3) (A) The departments of children's services, education and human services shall utilize any information obtained in the course of such investigations in the determination of whether appropriate care is being provided to children who may be in the care of any child care agency or child care program that the departments of children's services, education or human services license, approve or certify.

(B) For purposes related to that determination and any appropriate licensing or approval action, the departments of education and human services shall be permitted access to the department of children's services' records; provided, that any information contained in any record of the departments of education or human services, or records relating to the investigation of the report of harm by the department of children's services shall be confidential and shall be released:

(i) Only in the proceedings concerning any certification, licensing or approval action or injunctive action by the department of education or human services permitted by title 49, chapter 1, part 11, or title 71, chapter 3, part 5;

(ii) As otherwise permitted by the restrictions and conditions for the release of confidential records of the department of children's services pursuant to title 4 and chapter 1, part 4 or 6 of this title;

(iii) As otherwise permitted by the department of children's services' regulations concerning procedures for release of information of validated perpetrators of child abuse; or

(iv) Notwithstanding any other law to the contrary, including any provisions related to expunction of records under title 40, the limited release of confidential records pursuant to this section shall not alter the confidential character of such records, which shall be maintained, as necessary, to protect children.

(C) For purposes of this subdivision (a)(3), the rules of the department of children's services concerning release procedures for due process purposes shall apply to the release procedures of the departments of education and human services regarding perpetrators of child abuse validated by the department of children's services. Nothing herein shall be construed to permit the release of the name or identifying information of any person reporting child abuse or neglect under chapter 1, part 4 or 6 of this title.

(4) In the conduct of such investigations involving the alleged abuse or neglect of any child or in the evaluation of the appropriateness of any child care program or child care agency or the appropriateness of the care provided by any person, the departments of children's services, education and human services shall be granted access to the records of children in the care of the person or entity and to all personnel files of the director and employees of the person or entity and to all records of the person or entity. They shall be allowed to inspect all the premises in which children are kept or cared for and shall be allowed to interview any and all children in the care of such person or entity if the departments of children's services, education or human services determine that it is necessary to do so.

(b) If admission to the places, facilities or homes of the entities or persons involved in the care, supervision, instruction or treatment of the child is denied or delayed for any reason, the chancery, circuit or juvenile court of the county where the entity or person is located shall, upon cause shown by the department of children's services in investigations of abuse or neglect or sexual abuse involving any person or entity or in any of its licensing or approval activities, or upon cause shown by the departments of education or human services in any certification, licensing or approval activities, immediately, by ex parte order, direct the persons in charge of such places, facilities or any persons having responsibility for the care, supervision, instruction or treatment, of the child or children to allow entrance for the review of records, inspection of the premises, and to permit any interviews with or examinations of the children as permitted pursuant to chapter 1 of this title, title 49, chapter 1, part 11, or title 71, chapter 3, part 5.

(c) (1) If the departments of children's services, education or human services determine at any time that any person employed or associated in any manner with any person or entity, or any person providing care, supervision, instruction or treatment, of children has, at any time, abused, neglected or sexually abused a child, the department with certification, licensing or approval authority may take certificate or licensing action to prevent any child care program or child care agency certified, licensed or approved by it from continuing to provide care for children if such program or agency fails or refuses to take appropriate or timely action to prevent future abuse, neglect or sexual abuse by that person.

(2) If the entity or person is subject to certification by the department of education pursuant to title 49, chapter 1, part 11, or is subject to licensure or approval by the department of human services pursuant to title 71, chapter 3, part 5, those departments may, in addition to any certificate, licensing or approval action, bring an action in the chancery, circuit or juvenile court of the county where the abuse, neglect or sexual abuse occurred or where the person resides to enjoin the entity found to have failed to protect the child or children from abuse, neglect or sexual abuse or the person who, at anytime, abused, neglected or sexually abused a child or children, from continuing currently, or in the future, to provide care, supervision, instruction or treatment for children on a full-time or part-time basis, or to enjoin the person who perpetrated the abuse or neglect from being associated in any manner with any entities or persons providing care, supervision, instruction or treatment for children.

(3) If the department of children's services determines at any time that any person employed or associated in any manner with an entity or person, or any person individually, providing care, supervision, instruction or treatment of children, has at any time abused, neglected or sexually abused a child, the department may bring an action for injunctive relief as permitted by subdivision (c)(2), whether or not the entity or person is subject to certification, licensure or approval by the departments of children's services, education or human services.

(4) In order to facilitate the protection of children, the departments of children's services, education and human services are specifically authorized to enter into inter-agency agreements for cooperative arrangements in any investigations or litigation authorized by this part.



§ 37-5-513 - Inspection of persons or entities providing child care.

(a) It is the duty of the department, through its duly authorized agents, to inspect at regular intervals, without previous notice, all child care agencies or suspected child care agencies, as defined in § 37-5-501.

(b) (1) The department is given the right of entrance, privilege of inspection, access to accounts, records, and information regarding the whereabouts of children under care for the purpose of determining the kind and quality of the care provided to the children and to obtain a proper basis for its decisions and recommendations.

(2) If refused entrance for inspection of a licensed, approved or suspected child care agency, the chancery or circuit court of the county where the licensed, approved or suspected child care agency may be located may issue an immediate ex parte order permitting the department's inspection upon a showing of probable cause, and the court may direct any law enforcement officer to aid the department in executing such order and inspection. Refusal by the child care agency to obey the inspection order may be punished as contempt.

(c) Any violation of the rights given in this section is a Class A misdemeanor.



§ 37-5-514 - Violations of licensing regulations -- Probation, suspension, denial and revocation of licenses -- Appeal procedures.

(a) If any complaint is made to the department concerning any alleged violation of the laws or regulations governing a child care agency, the department shall investigate such complaint and shall take such action as it deems necessary to protect the children in the care of such agency.

(b) (1) If, during the licensing period, the department determines that a child care agency is not in compliance with the laws or regulations governing its operation, and if, after reasonable written notice to the agency of the violation, the department determines that the violation remains uncorrected, the department may place the licensed agency on probation for a definite period of not less than thirty (30) days nor more than sixty (60) days, as determined by the department, and the department shall require the posting by the agency of the notice of probation. The department shall provide the agency a written basis describing the violation of the licensing rules that supports the basis for the probationary status.

(2) (A) If placed on probation, the agency shall immediately post a copy of the probation notice, together with a list provided by the department of the violations that were the basis for the probation, in a conspicuous place as directed by the department and with the agency's license, and the agency shall immediately notify, in writing, the custodians of each of the children in its care of the agency's status, the basis for the probation and of the agency's right to an informal review of the probationary status.

(B) If the agency requests an informal review within two (2) business days of the imposition of probation, either verbally or in writing to the department's licensing staff that imposed the probation, the department shall informally review the probationary status by a department licensing staff person or other designee who was not involved in the decision to impose the probation. The agency may submit any written or oral statements as argument to such staff person or designee within five (5) business days of the imposition of the probation. Written and oral statements may be received by any available electronic means. The licensing staff person or designee shall render a decision, in writing, upholding, modifying or lifting the probationary status within seven (7) business days of the imposition of the probation.

(3) If the licensing staff person or designee did not lift the probation under subdivision (b)(2)(B), the agency may also appeal such action in writing to the commissioner within five (5) business days of the receipt of the notice of the licensing staff person, or designee's decision regarding the agency's probationary status as determined in subdivision (b)(2)(B). If timely appealed, the department shall conduct an administrative hearing pursuant to the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, concerning the department's action within fifteen (15) business days of receipt of the appeal, and shall render a decision, in writing, within seven (7) business days following conclusion of the hearing. The hearing officer may uphold, modify or lift the probation.

(4) This subsection (b) shall be discretionary with the department, and shall not be a prerequisite to any licensing action to suspend, deny or revoke a license of a child care agency.

(c) (1) If the department determines that any applicant for a temporary license or for the renewal of an existing license has failed to attain, or an existing licensee has failed to maintain, compliance with licensing laws or regulations after reasonable notice of such failure and a reasonable opportunity to demonstrate compliance with licensing laws or regulations, the department may deny the application for the new or renewed license or may revoke the existing license; provided, that the department at any time may deny a temporary license if the applicant fails to meet the initial requirements for its issuance; and, provided, further, if the department determines that repeated or serious violations of licensing laws or regulations warrant the denial or revocation of the license, then, notwithstanding any provisions of § 4-5-320 or this subsection (c) to the contrary, the department may seek denial or revocation of the license regardless of the licensee's demonstration of compliance either before or after the notice of denial of the application or after notice of the revocation.

(2) Notwithstanding § 4-5-320, the notice of denial or revocation may be served personally by an authorized representative of the department who shall verify service of the notice by affidavit, or the notice may be served by certified mail, return receipt requested.

(3) If application for the temporary or annual license is denied or if an existing license is revoked, the applicant may appeal the denial or revocation by requesting, in writing, to the department a hearing before the child care agency board of review within ten (10) days of the personal delivery or mailing date of the notice of denial or revocation. Failure to timely appeal shall result in the expiration of any existing license immediately upon the expiration of the time for appeal.

(4) The hearing upon the denial or revocation shall be heard by the board of review within thirty (30) days of the date of service of the notice of denial or revocation; provided, that, for good cause as stated in an order entered on the record, the board or the administrative law judge or hearing officer may continue the hearing. In order to protect the children in the care of the agency from any risk to their health, safety and welfare, the board or administrative law judge or hearing officer shall re-set the hearing at the earliest date that circumstances permit.

(5) (A) If timely appeal is made, pending the hearing upon the denial or revocation, the child care agency may continue to operate pending the decision of the board of review unless the license is summarily suspended as provided in subsection (d).

(B) The board, as part of its decision regarding the status of the applicant's application for a license or the licensee's license, may direct that the child care agency be allowed to operate on a probationary or conditional status, or may grant or continue the license with any restrictions or conditions on the agency's authority to provide care.

(d) (1) Subject to the following provisions of this subsection (d), if the department determines at any time that the health, safety or welfare of the children in care of the child care agency imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of the license may be ordered by the department pending any further proceedings for revocation, denial or other action. If the department determines that revocation or denial of the license is warranted following suspension, those proceedings shall be promptly instituted and determined as authorized by this part.

(2) The department shall set forth with specificity in its order the legal and factual basis for its decision stating therein the specific laws or regulations that were violated by the agency, and shall state with specificity in the order the reasons that the issuance of the order of summary suspension is necessary to adequately protect the health, safety or welfare of children in the care of the child care agency. Summary suspension may be ordered in circumstances that have resulted in death, injury or harm to a child or that have posed or threatened to pose a serious and immediate threat of harm or injury to a child based upon the intentional or negligent failure to comply with licensing laws or regulations.

(3) In issuing an order of summary suspension of a license, the department shall use, at a minimum, the following procedures:

(A) The department shall proceed with the summary suspension of the agency's license and shall notify the licensee of the opportunity for an informal hearing within three (3) business days of the issuance of the order of summary suspension before an administrative law judge or before a hearing officer who is not an employee of the department.

(B) The notice provided to the licensee may be provided by any reasonable means and, consistent with the provisions of subdivision (d)(2), shall inform the licensee of the reasons for the action or intended action by the department and of the opportunity for an informal hearing as permitted by subdivision (d)(3)(C).

(C) The informal hearing described by this subdivision (d)(3) shall not be required to be held under the contested case provisions of the Uniform Administrative Procedures Act. The hearing is intended to provide an informal, reasonable opportunity for the licensee to present to the hearing official the licensee's version of the circumstances leading to the suspension order. The sole issues to be considered are whether the public health, safety or welfare imperatively required emergency action by the department and what, if any, corrective measures have been taken by the child care agency following the violation of licensing laws or regulations and prior to the issuance of the order of summary suspension that eliminate the danger to the health, safety or welfare of the children in the care of the agency. The hearing official may lift, modify or continue the order of summary suspension.

(D) Subsequent to the hearing on the summary suspension, the department may proceed with revocation or denial of the license or other action as authorized by this part, regardless of the decision concerning summary suspension of the license.

(4) The department shall by rule establish any further necessary criteria that it determines are required for the determination of circumstances that warrant imposition of the summary suspension order and any other necessary procedures for implementation of the summary suspension process.

(5) If the conditions existing in the child care agency present an immediate threat to the health, safety or welfare of the children in care, the department may also seek a temporary restraining order from the chancery or circuit court of the county in which the child care agency is located seeking immediate closure of the agency to prevent further harm or threat of harm to the children in care, or immediate restraint against any violations of the licensing laws or regulations that are harming or that threaten harm to the children in care. The department may seek any further injunctive relief as permitted by law in order to protect children from the violations, or threatened violations, of the licensing laws or regulations. The use of injunctive relief as provided by this subdivision (d)(5) may be used as an alternative, or supplementary measure, to the issuance of an order of summary suspension or any other administrative proceeding.

(e) (1) In determining whether to deny, revoke or summarily suspend a license, the department may choose to deny, revoke or suspend only certain authority of the licensee to operate, and may permit the licensee to continue operation, but may restrict or modify the licensee's authority to provide certain services or perform certain functions, including, but not limited to: transportation or food service, enrollment of children at the agency, the agency's hours of operation, the agency's use of certain parts of the agency's physical facilities or any other function of the child care agency that the department determines should be restricted or modified to protect the health, safety or welfare of the children. The board of review, in considering the actions to be taken regarding the license, may likewise restrict a license or place whatever conditions on the license and the licensee it deems appropriate for the protection of children in the care of the agency.

(2) The actions by the department or the board authorized by this subsection (e) may be appealed as otherwise provided in this part for any denial, revocation or suspension.

(f) (1) When an application for a license has been denied, or a license has been revoked, on one (1) occasion, the child care agency may not reapply for a license for a period of one (1) year from the effective date of the denial or revocation order if not appealed or, if appealed, from the effective date of the board's or reviewing court's order.

(2) If application for a license has been denied, or a license has been revoked, on two (2) occasions, the child care agency may not reapply for a license for a period of two (2) years from the effective date of the denial or revocation if not appealed or, if appealed, from the effective date of the board's or reviewing court's order.

(3) If an application for a license has been denied, or a license has been revoked on three (3) occasions, the agency shall not receive another license for the care of children.

(4) No person who served as full or part owner or as director or as a member of the management of a child care agency shall receive a license to operate a child care agency if that person participated in such capacity in a child care agency that has been denied a license, or that had a license revoked, on three (3) occasions.

(5) (A) The time restrictions of subdivisions (f)(1) and (2) may be waived by the board of review in the hearing in which the denial or revocation is sustained, or, if requested by the former licensee in writing to the commissioner, in a separate subsequent hearing before the board of review or, in the discretion of the commissioner, upon review by the commissioner.

(B) The agency must show to the board's or the commissioner's satisfaction that the agency has corrected the deficiencies that led to the denial or revocation, and that the child care agency can demonstrate that it has the present and future ability, and is willing, to maintain compliance with licensing laws or regulations. The decision of the board or the commissioner shall be reduced to an order, which shall be a final order pursuant to the Uniform Administrative Procedures Act, and may be appealed pursuant to § 4-5-322.

(C) No waiver may be granted for any permanent restriction that has been imposed pursuant to subdivision (f)(3).

(g) (1) In conducting hearings before the board of review on the appeal of a denial or revocation of a license or for review of summary suspension orders, it is the legislative intent that such hearings be promptly determined consistent with the safety of the children in the care of the child care agency appealing the department's licensing action and with the due process rights of the license applicants or licensees.

(2) If, however, the administrative procedures division of the office of the secretary of state certifies by letter to the recording secretary of the board of review that the division's contested case docket prevents the scheduling of a hearing on the appeal of a denial or revocation of a license before the board of review within the initial time frames set forth in this part, then the department shall have authority to appoint a hearing officer from the department to conduct the proceedings before the board. The substitute hearing officer shall have all authority as an administrative law judge of the department of state. The hearing may be continued by order of the board for the purpose of obtaining a substitute hearing officer.

(3) Hearings on summary suspension orders shall be heard by an administrative law judge from the administrative procedures division of the secretary of state's office. The administrative law judge shall have authority, as otherwise permitted in this section, to enter orders binding on the department resulting from show cause hearings involving summary suspension orders. If the administrative procedures division informs the department that the division's contested case docket prevents the scheduling of a hearing on the issuance of a summary suspension order within the initial time frames set forth in this part, the department may utilize a hearing officer from the department to conduct the show cause hearing.

(h) By July 1, 2000, any initial rules to implement this section shall be by emergency rules of the department; provided, that any permanent rules shall be promulgated pursuant to the provisions of the Uniform Administrative Procedures Act.



§ 37-5-515 - Board of review for licensing actions.

Actions by the department to deny or revoke or to otherwise limit any license, except for the summary suspension of a license, shall be reviewed by the child care agency board of review established pursuant to title 71, chapter 3, part 5.



§ 37-5-516 - Licensing standards committees.

(a) The commissioner shall appoint a standards committee composed of twelve (12) citizens, three (3) from each grand division of the state, and three (3) at-large for the purpose of developing or reviewing standards and regulations for each class of child care agency defined in this part. The classes of child care agencies regulated by the department shall be represented by members of the standards committee.

(b) For any new class of child care agency as defined in this part, the standards committee shall develop and recommend to the commissioner the standards and regulations for that new class of child care agency. The standards and regulations of each existing class of child care agency shall be reviewed by a standards committee beginning every four (4) years following the date of submission of its last recommendations or more frequently as the commissioner may direct.

(c) The standards committee shall act in an advisory capacity to the commissioner in recommending any initial standards or regulations or any changes to the existing standards or regulations of any class of child care agency.

(d) The committee shall cease to exist upon submitting its recommendations to the commissioner, but may be re-established by the commissioner at any time to further review its recommendations or to consider additional standards or regulations or to consider revisions to the standards or regulations.

(e) (1) In making appointments to the committee, the commissioner shall strive to ensure that at least one (1) person serving on the committee is sixty (60) years of age or older and that at least one (1) person serving on the committee is a member of a racial minority.

(2) Except as otherwise provided in this section, in making appointments to the standards committee, the department shall strive to ensure that the membership of the standards committee includes a balance of representatives of the regulated industry and persons whose expertise would be of assistance to the department. The department shall appoint child advocates, social workers, attorneys, and other persons with knowledge and expertise in the specified area, as well as citizen members to the committee.

(f) The members of the committee shall not receive any compensation for their services but shall be reimbursed for their travel to and from the committee meetings and for their meals and lodging in accordance with the state travel procedures and regulations.



§ 37-5-517 - Individual plans -- Reports.

(a) An agency shall prepare a written plan for each child in foster care and each child placed in its care by voluntary agreement. Such plans shall be prepared at the time a child comes under the supervision of the agency. Such plan shall be subject to review by the department. Failure to prepare such a plan shall be grounds for revocation of the agency's license.

(b) In its annual report to the department pursuant to § 37-5-519, the agency shall include the number of children in foster care, the total number of children who have been in care during the year, the number of plans prepared, the number of children adopted, and the average length of the stay of the children.



§ 37-5-518 - Annual reports of child care agencies.

(a) Each child care agency shall make an annual report of its work to the department in such reasonable form as the department shall prescribe.

(b) The department shall prepare and supply to all child care agencies the necessary printed forms to record the requested information.



§ 37-5-519 - Departmental annual report.

The department shall prepare a comprehensive annual report of the status of child care agencies within the state subject to its jurisdiction, accompanied by special comments and recommendations, and such reports shall be published at state expense for the information of the general assembly and for distribution to interested persons.






Part 6 - Multi-level Response System for Children and Families

§ 37-5-601 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Family" means the members of a household living, on a full-time or a part-time basis, in one (1) house, condominium, apartment or other dwelling; people related by blood or ancestry, marriage, or adoption; any person who is holding out to the public as being a family member of a minor; foster parents and foster children; stepparents and stepchildren; and any other group that the department determines by policy or rule to constitute a family for purposes of this part; and

(2) "Maltreatment" means abuse as defined in § 37-1-102, or child sexual abuse as defined in § 37-1-602.



§ 37-5-602 - Purposes.

(a) The purposes of this part are to safeguard and enhance the welfare of children and to preserve family life, by preventing harm and sexual abuse to children and by strengthening the ability of families to parent their children effectively through a multi-level response system using available community-based public and private services. It is intended that the department perform its function under this part pursuant to the belief that families can change the circumstances associated with the level of risk to a child, when they are provided with intensive and comprehensive services tailored to their strengths and needs. The department's fundamental assumptions shall be that most children are better off with their own families than in substitute care, and that separation has detrimental effects on both parents and children. Whenever possible, preservation of the family should serve as the framework for services, but, in any case, the best interests of the child shall be paramount.

(b) The further purpose of this part is to authorize and require the department to develop a demonstration program to carry out the purposes stated in subsection (a). A specific objective of the demonstration program is to reduce the incidence of children who are subjected to maltreatment. Until the program is in effect statewide, this part shall be in effect only in the areas in which the demonstration program is established.



§ 37-5-603 - Establishment of demonstration program -- State advisory committee -- Reporting.

(a) (1) No later than July 1, 2006, the department shall establish a demonstration program that conforms to the requirements of this part and carries out its purposes in at least three (3) but no more than five (5) areas of the state selected by the department. The multi-level response system shall be designed to protect children from maltreatment, through the effective use of available community-based public and private services. The program should be staffed by case managers and other personnel and child protective services investigators, as called for in this part. There shall be at least one (1) area in each grand division of the state. Areas may be composed of any combination of one (1) or more counties. No later than July 1, 2007, the demonstration program shall be expanded to include a total of no less than ten (10) areas of the state selected by the department. No later than July 1, 2010, the program shall be implemented in all areas of the state.

(2) To facilitate accomplishment of the purposes of this part, the department shall establish a state advisory committee composed of representatives from the offices of the commissioners of correction, education, health, human services, mental health and substance abuse services, and intellectual and developmental disabilities, the commission on children and youth, and any other state or community-based public or private agency or office that the department determines serves children or families in ways that might be used in the demonstration program. The department shall pursue the creation of such interagency agreements permitted by law as will enable the department to accomplish the purposes of this part.

(b) The department shall advise the governor, the judiciary committee of the senate, the civil justice committee of the house of representatives and the health and welfare committee of the senate of the progress the department is making toward implementation of the program by providing them with a summary progress report highlighting key implementation activities, including, but not limited to, site selection, timelines, barriers to implementation, identification of needed resources, interagency cooperation, and progress in establishing local advisory committees, on October 1, 2005, and every six (6) months thereafter, until statewide implementation is achieved. After the first year of operation of the program, the department shall include in its report any recommendations for changes in the law, including whether there are any kinds of cases investigated under chapter 1, parts 4 and 6 of this title, that the experience of the department shows can be safely excluded from mandatory investigation under those parts.



§ 37-5-604 - Screening instrument -- Assessment -- Determination of level of intervention -- Investigation of reports of harm or sexual abuse.

(a) Upon receipt of a report of harm pursuant to § 37-1-403, the department shall make an initial screening decision using an approved screening instrument. The screening instrument shall be developed by the department. If the report does not allege that the child has been harmed or that the child has been sexually abused, after reviewing the information available and using the screening instrument, the department shall determine whether the child is at risk of maltreatment. If the child is at risk of maltreatment, the department shall determine whether the appropriate level of intervention is:

(1) Investigation pursuant to chapter 1 of this title;

(2) Assessment of the child and the family's need for and referral to available community-based public or private services;

(3) Referral for available community-based public or private services without assessment or investigation; or

(4) No further action by the department.

(b) If the department receives a report under chapter 1, part 4 or part 6 of this title, that alleges a child has actually been harmed or sexually abused, the department shall investigate such report, with child protective services investigators, to the extent that they are available, pursuant to chapter 1, part 4 or part 6 of this title. The department also may proceed at the same time with assessment under this section.

(c) If the department determines that an assessment of the child and family is appropriate, the department shall give the parents, guardian, or others exercising parental authority, a written and oral explanation of the procedure for assessment of the child and family and its purposes. The assessment of the child and family and identification of service needs shall be based on information gathered from the family and other sources. The department shall have such face-to-face contact with the child, parents, other family members, and other sources, as is necessary to make the assessment reliable. If the parent is not present during contact with a child, the child's parent or guardian shall be contacted as soon as possible following contact with the child. The assessment of the child and family shall be completed within forty-five (45) days of receipt of the report. However, upon written justification by the department, the assessment of the child and family may be extended up to a total of sixty (60) days. The assessment of the child and family shall be in writing and shall be completed in accordance with department policy or regulations.

(d) Upon completion of the assessment of the child and family, the department shall consult with the family about available community-based public or private services to address the family's needs. When appropriate, families shall be offered services through the department, other public agencies, or community-based private agencies, which may include faith-based organizations, to promote meeting the needs of the family. The department may not require a family to participate in available public or private community-based services that it offers the family. If the family does not cooperate with the provision of community-based public or private services or provide alternative services of its own to meet such needs, then the department shall assess whether further steps should be taken to carry out the purposes of this part. If a family that declines services that are offered to them does not provide adequate alternative services of its own, the department shall inform the parents that their actions in declining services may be considered in future action by the department.

(e) If the department determines, under subsection (a), that the appropriate level of intervention is referral for available community-based public or private services without assessment or investigation, then the department may refer the family for preventive community-based public or private services. Families have the option of declining services offered as a result of a report of harm that did not result in an investigation or assessment of the child and family. If the family declines the services, the case shall be closed, unless the local department determines that sufficient cause exists to redetermine the case as one that needs to be investigated or assessed. Any family that declines services offered to them shall be informed that their actions in declining services may be considered in evaluating any future reports of harm received by the department.

(f) The department shall commence an immediate investigation, if, at any time during the provision of services under this part, the department determines that an investigation is required by chapter 1, part 4 or part 6 of this title, and that investigation shall be conducted under those provisions. The district attorney general and law enforcement officials shall be informed of the investigation as required under those provisions.



§ 37-5-605 - Annual report -- Collection and maintenance of data.

(a) No later than October 1, 2007, the department shall submit to the governor, the health and welfare committee of the senate, the civil justice committee of the house of representatives, and the judiciary committee of the senate a report on the first full year of the demonstration program. No later than October 1, 2008, and each year thereafter until this part is implemented in all areas of the state, the department shall provide an annual report evaluating the demonstration project to the same parties. Upon request, all persons and groups to whom the annual report is distributed shall be entitled to receive a detailed explanation of the procedures used to evaluate the system and shall be given the raw data used to support the report. Outcomes to be evaluated in each of these reports shall include, but not be limited to, the following:

(1) The safety of children under the program compared with children served under chapter 1, part 4 or part 6 of this title, in light of the following and other factors that may provide useful information about the effectiveness of the program for its purposes:

(A) The number of cases processed under the program, by types of risks and needs addressed;

(B) The number of cases referred for proceedings under chapter 1 of this title, by type;

(C) The number of final dispositions of cases in the current reporting year by disposition as follows:

(i) Closed on initial review;

(ii) Closed after assessment;

(iii) Closed after assessment and referral for available community-based public or private services;

(iv) Numbers and types of cases in which the department proceeded under chapter 1 of this title, after the initial review; and

(v) Numbers and types of cases in which there were reports of harm or sexual abuse under chapter 1, part 4 or part 6 of this title, with respect to children in a family considered or served under this part;

(D) The extent to which the program has reduced the incidence of children who are subjected to harm or sexual abuse that would require a report under chapter 1, part 4 or part 6 of this title, or who otherwise would become eligible for services under chapter 1 of this title;

(E) To whom reports of harm or sexual abuse were determined to show that there had been no harm or sexual abuse or that those reports were invalid; and

(F) The type and amount of community-based public or private services received by families;

(2) The timeliness of response by the department under the program;

(3) The timeliness of services provided to children and families under the program;

(4) The level of coordination with public and private community-based service providers to ensure community-based services are available to the public through the program;

(5) The cost effectiveness of the program with respect to the department, available community-based public and private service resources, and law enforcement and judiciary resources that might otherwise have become involved in the cases; and

(6) The effectiveness of the program in enhancing the welfare of children and keeping families together.

(b) Upon implementation of the multi-level response system in any area, the department shall ensure that all data necessary for compliance with this section is collected and maintained.



§ 37-5-606 - Training and information.

Before the demonstration program is instituted in an area, the department shall assure that all personnel in the program in that area are thoroughly trained in matters relating to their role in the program, utilizing, to the extent possible, existing training resources for each profession. The training shall include information on the culturally diverse community, including, but not limited to, religious, dietary, and education requirements of families affected by this part. At a minimum, training should be provided to all departmental personnel involved in the demonstration project, including case managers. In addition, the department shall offer training to community-based service providers, attorneys, prosecutors, guardians ad litem, judges, and law enforcement personnel. Informational materials concerning the demonstration program should be prepared for families and their attorneys.



§ 37-5-607 - Independent local advisory board.

In each county in which the multi-level response system is implemented, the department shall facilitate the formation of an independent local advisory board, which shall not be a part of the department, and which shall be composed of appropriate community representatives, including representatives from families in the community, local public agencies, including schools, health departments and other health care providers, juvenile court, and law enforcement officials, and other available community-based resources. Each local advisory board shall recommend ways to bring together the department, families, and available resource providers within that community and shall assist with the development of community-based resources that may be needed by families. The local advisory board may review individual cases, in its discretion, to the extent that such review may be done without jeopardizing the confidentiality of the records or the confidentiality obligations of those who provided the information. The department shall collaborate with the local advisory board and the community to identify or develop local formal and informal services for children and families.



§ 37-5-608 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Chapter 10 - Miscellaneous Provisions

Part 1 - Liability of Parent or Guardian for Acts of Juveniles

§ 37-10-101 - Recovery for injury or damage by juvenile.

Any municipal corporation, county, town, village, school district or department of this state, or any person, or any religious organization, whether incorporated or unincorporated, shall be entitled to recover damages in an action in assumpsit in an amount not to exceed ten thousand dollars ($10,000) in a court of competent jurisdiction from the parents or guardian of the person of any minor under eighteen (18) years of age, living with the parents or guardian of the person, who maliciously or willfully causes personal injury to such person or destroys property, real, personal or mixed, belonging to such municipal corporation, county, town, village, school district or department of this state or persons or religious organizations.



§ 37-10-102 - Limitation on amount of recovery.

The recovery shall be limited to the actual damages in an amount not to exceed ten thousand dollars ($10,000), in addition to taxable court costs.



§ 37-10-103 - Circumstances under which parent or guardian liable.

(a) A parent or guardian shall be liable for the tortious activities of a minor child that cause injuries to persons or property where the parent or guardian knows, or should know, of the child's tendency to commit wrongful acts that can be expected to cause injury to persons or property and where the parent or guardian has an opportunity to control the child but fails to exercise reasonable means to restrain the tortious conduct.

(b) A parent or guardian shall be presumed to know of a child's tendency to commit wrongful acts, if the child has previously been charged and found responsible for such actions.






Part 2 - Tennessee Missing Children Recovery Act

§ 37-10-201 - Short title -- Part definitions.

(a) This part shall be referred to as the "Tennessee Missing Children Recovery Act."

(b) As used in this part, unless the context otherwise requires:

(1) "Child" means any person under twenty-one (21) years of age;

(2) "Missing child" means a child who is believed to have been removed by force, persuasion, trick, enticement, false pretense, has voluntarily left the custody of such child's parent without permission or is absent for unexplained or unknown reasons; and

(3) "Parent" means a natural or adoptive parent, guardian, or person or organization standing in a loco parentis position by virtue of an order of a court.



§ 37-10-202 - Initial missing child report -- Statement of identification information.

Whenever the parent knows, learns or believes that a child under the parent's charge and care is missing, such parent shall report the child to a police or sheriff's office, Tennessee bureau of investigation or any law enforcement officer and make a statement to the agency of all available facts that will aid in the recognition, identification or location and recovery of the child.



§ 37-10-203 - Formal missing child report -- Entry of report into NCIC.

Every law enforcement officer receiving information from a parent or any source that it deems creditable shall prepare a formal missing child report. A law enforcement agency reporting a missing child is further required to enter or cause to be entered the report of the missing child into the National Crime Information Center (NCIC) within two (2) hours of the receipt of the initial missing child report.



§ 37-10-204 - Reports to juvenile court judge -- Missing child order.

(a) The law enforcement agency taking or making a report of a missing child shall submit its report, together with any additional data reduced to writing in the form of statements or notes, to a judge of the juvenile court within a reasonable time.

(b) The judge shall review the report and information and determine whether or not there is probable cause to believe the child is a missing child.

(c) (1) If a decision of "missing child" is made, a "missing child" order shall be issued and delivered to any lawful officer or the Tennessee bureau of investigation authorizing the bureau or any officer holding the order, a true copy thereof or possessing knowledge of the existence thereof, to investigate the circumstances relating to the missing child in compliance with existing constitutional, statutory and case law and upon identification or location of the missing child to take custody of the child, using legal process when necessary, for immediate delivery to a judge of any juvenile or other court of record for appropriate orders and disposition pursuant to law.

(2) If probable cause for issuance of a "missing child" order is not found, the judge shall so order and the missing child report should be cancelled by the bureau, which shall give notice of the cancellation to all appropriate law enforcement agencies.

(d) (1) If the court issues a "missing child" order pursuant to this section and believes that certain telephone records are necessary to or would be of assistance in locating such child, the court may send a copy of the "missing child" order and a written request for any telephone records the court believes to be pertinent to the missing child who is the subject of the order to any telecommunications service provider as defined in § 65-4-101. The request shall state with all reasonable specificity the precise telephone records requested and the reason such records are pertinent to locating the missing child.

(2) Upon receiving such a request, the telecommunications service provider shall, without delay and at no charge, supply the requested telephone records to the juvenile court judge issuing the request.



§ 37-10-205 - Forms -- File of missing children -- Monthly reports of missing children -- Dissemination of information.

The Tennessee bureau of investigation shall specify a uniform form for the missing child report and data, so that the same may be transmitted by computer or mail. The bureau shall also establish, maintain and manage a file of "missing children" and collect any available relevant data concerning the missing child and disseminate the same by computer, mail or any other reliable communication device to any law enforcement agency. The bureau shall publish a monthly report of all missing children and recovery of children and distribute the same to all full-time law enforcement agencies in the state, the general assembly and executive branches of government, to the news media, and to every director of schools in the state, who shall then distribute the report to the principal of every school within such director's school system. Whenever possible, this report shall contain the photographs of the missing children. The bureau is authorized to transmit information on missing children to the federal bureau of investigation or any other state maintaining missing children files and may conform its reports to any federal agency reports so as to facilitate the automated exchange of information.



§ 37-10-206 - Child fingerprint cards.

Parents are authorized to have official fingerprint cards made for their children by taking their children to any law enforcement office or by having the same made by any private or public agency upon signing an authorization therefor. The Tennessee bureau of investigation shall deliver appropriate blank child fingerprint cards to law enforcement offices or private agencies upon request without cost. Whenever any child is fingerprinted as authorized in this section, the card shall be delivered to the Tennessee bureau of investigation or the parent as specified by the parent in the authorization form. The bureau shall not be required to accept any nonstandard child fingerprint card.



§ 37-10-207 - Children's fingerprint card file.

The Tennessee bureau of investigation shall maintain a separate fingerprint card file for "Children", which shall consist of the "children" fingerprint cards submitted to it pursuant to § 37-10-206, together with any latent prints believed to be children's prints that have been submitted to it for purposes of identifying missing children. Once each year the bureau shall remove and return to the parent or destroy all fingerprint cards from the children's fingerprint file for children who have become eighteen (18) years of age, unless the child has been reported missing or the child requests in writing that such child's fingerprint remain in the file. Also, the bureau shall destroy any child's fingerprint card upon written request of the parent. The bureau is also authorized to receive "children" fingerprint cards or copies thereof from the federal bureau of investigation when the prints may have been sent directly to the bureau without having also been sent to the Tennessee bureau of investigation as herein provided. The bureau shall not file any of the children's fingerprints authorized herein in any other fingerprint card file. The bureau shall only search the children's fingerprint card file for the purpose of trying to locate or identify children who have been reported as missing children, and the file shall never be searched for the purpose of identifying a child as having committed a crime unless the parent so requests in writing.



§ 37-10-208 - Impact upon interstate compact on juveniles.

The provisions of §§ 37-10-201 -- 37-10-207 are not intended to modify any of the provisions of chapter 4 of this title relating to the Interstate Compact on Juveniles, but the documents herein authorized may be used in aid of proceedings under that chapter.



§ 37-10-209 - Distribution of materials concerning missing children -- Solicitation of contributions.

(a) No organization shall solicit contributions for the purpose of distributing materials containing information relating to missing children unless it complies with all of the following requirements:

(1) Such organization has been incorporated under title 48, chapters 51-68, or the nonprofit corporation law of another state prior to the time of the solicitation of contributions, or such organization is an unincorporated charitable association, trust, society, or other group; and

(2) It has been exempt from federal income taxation under 26 U.S.C. § 501(a) and described in 26 U.S.C. § 501(c)(3), 501(c)(4), 501(c)(8), 501(c)(10) or 501(c)(19) as now or hereafter amended, prior to the time of the solicitation of contributions.

(b) No organization that solicits contributions for the purpose of distributing materials containing information relating to missing children shall expressly state or imply in any way that it is affiliated with, or is soliciting contributions on behalf of, an organization established to assist in the location of missing children without the express written consent of that organization.

(c) Whoever violates subsection (a) or (b) is guilty of improper solicitation of contributions for missing children, which shall be punishable as a Class A misdemeanor.

(d) "Missing children" or "missing child" means a minor child who has run away from or who is otherwise missing from the home of, or the care, custody and control of, such child's parents, custodial parent, guardian, legal guardian, or other person having responsibility for the minor.

(e) Nothing in this section shall be construed as exempting any person or organization from the requirements of the Solicitation of Charitable Funds Act, compiled in title 48, chapter 101, part 5.






Part 3 - Parental Consent for Abortions by Minors

§ 37-10-301 - Legislative intent and findings.

(a) It is the intent of the general assembly in enacting this parental consent provision to further the important and compelling state interests of:

(1) Protecting minors against their own immaturity;

(2) Fostering the family structure and preserving it as a viable social unit; and

(3) Protecting the rights of parents to rear children who are members of their household.

(b) The general assembly finds as fact that:

(1) Immature minors often lack the ability to make fully informed choices that take into account of both immediate and long-range consequences;

(2) The medical, emotional, and psychological consequences of abortion are serious and can be lasting, particularly when the patient is immature;

(3) The capacity to become pregnant and the capacity for mature judgment concerning the wisdom of an abortion are not necessarily related;

(4) Parents ordinarily possess information essential to a physician's exercise of the physician's best medical judgment concerning the child; and

(5) Parents who are aware that their minor daughter has had an abortion may better ensure that their daughter receives adequate medical attention after the abortion.

(c) The general assembly further finds that parental consultation is usually desirable and in the best interests of the minor.



§ 37-10-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Abortion" means the use of any instrument, medicine, drug, or any other substance or device with intent to terminate the pregnancy of a woman known to be pregnant with intent other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead fetus;

(2) "Emancipated minor" means any minor who is or has been married or has by court order or otherwise been freed from the care, custody and control of the minor's parents; and

(3) "Minor" means any person under eighteen (18) years of age.



§ 37-10-303 - Written consent required -- Petition for waiver.

(a) (1) No person shall perform an abortion on an unemancipated minor unless such person or such person's agent first obtains the written consent of one (1) parent or the legal guardian of the minor. The consent shall be signed. The person shall obtain some written documentation, other than the written consent itself, that purports to establish the relationship of the parent or guardian to the minor and the documentation, along with the signed consent, shall be retained by the person for a period of at least one (1) year. Failure of the person performing the abortion to obtain or retain the documentation and consent is a Class B misdemeanor, punishable only by a fine, unless the failure of the person performing the abortion to retain the required documentation was due to a bona fide, imminent medical emergency to the minor, in which case there is no violation.

(2) A person commits a Class A misdemeanor who impersonates the parent or legal guardian of an unemancipated minor for the purpose of circumventing the requirements of subdivision (a)(1).

(b) If neither a parent nor a legal guardian is available to the person performing the abortion or such person's agent, or the party from whom consent must be obtained pursuant to this section refuses to consent to the performance of an abortion, or the minor elects not to seek consent of the parent or legal guardian whose consent is required, then the minor may petition, on the minor's own behalf, or by next friend, the juvenile court of any county of this state for a waiver of the consent requirement of this section, pursuant to the procedures of § 37-10-304.

(c) If a criminal charge of incest is pending against a parent of such minor pursuant to § 39-15-302, the written consent of such parent, as provided for in subdivision (a)(1), is not required.



§ 37-10-304 - Applicability -- Pseudonym -- Counsel -- Court proceedings -- Appeals.

(a) The requirements and procedures under this part are available and apply to minors, whether or not they are residents of this state.

(b) The court shall ensure that the minor's identity is kept anonymous. The minor shall be allowed to proceed under a pseudonym and shall be allowed to sign all documents, including the petition, by that pseudonym. In any proceedings involving the use of a pseudonym by the minor, the court shall require one (1) copy of the petition to be filed, under seal, that contains the true name of the minor. This copy of the petition shall be kept in a separate file, under seal, and shall not be available for inspection by anyone, except as provided in subsection (h).

(c) (1) The minor may participate in proceedings in the court on the minor's own behalf or through a next friend. The court shall advise the minor that the minor has a right to court-appointed counsel and shall provide the minor with such counsel upon the minor's request. The state shall further provide a court-appointed advocate in each judicial district to give information regarding the legal process to the minor and to coordinate with the court-appointed counsel. Such court-appointed advocates shall be compensated from funds appropriated for the reimbursement of court-appointed counsel.

(2) The department of children's services shall assign from existing staff at least one (1) court advocate in each judicial district to provide minors with information regarding requirements and procedures established by the provisions of this part, to assist in coordination of the activities of court-appointed counsel, to attend legal proceedings with the minor or the minor's next friend, and to make available written material concerning the provisions and applications of this part. The advocate shall be trained in the juvenile court procedures, in the procedures established by this part, and in counseling minors. The department shall provide a toll-free telephone number for minors to use in order to obtain the telephone number and address of a court advocate. The department shall further provide and distribute a written brochure or information sheet that summarizes the provisions and applications of this part and that contains the toll-free telephone number as well as the names, addresses, and telephone numbers of the court advocates in each judicial district.

(d) Court proceedings under this section shall be given such precedence over other pending matters as is necessary to ensure that the court may reach a decision promptly, but in no case shall the court fail to rule within forty-eight (48) hours of the time of application; provided, that the forty-eight-hour limitation may be extended at the request of the minor. If, for any reason except the request of the minor, the court shall not have ruled within forty-eight (48) hours, the minor may deem the petition denied and immediately appeal the denial as provided in subsection (g). This provision is not deemed to restrict or forbid any other remedy now existing or hereafter enacted in such a situation.

(e) The consent requirement shall be waived if the court finds either that:

(1) The minor is mature and well-informed enough to make the abortion decision on the minor's own; or

(2) The performance of the abortion would be in the minor's best interests.

(f) A court that conducts proceedings under this section shall issue written and specific factual findings and legal conclusions supporting its decision and shall order that a confidential record of the evidence be maintained.

(g) An expedited, anonymous appeal shall be available to any minor. The appeal shall be de novo to the circuit court for the county in which the juvenile court is located. The appeal may be heard by the circuit court judge sitting in another county if necessary to meet the time limitations of this section. A notice of appeal shall be filed within twenty-four (24) hours of the decision by the juvenile court, but may be filed at any time, if the juvenile court has not ruled within forty-eight (48) hours of the filing of the petition. The record from the juvenile court must be received in the circuit court and the appeal docketed there within five (5) calendar days of the filing of the notice of appeal. The appeal shall be heard and a decision rendered by the circuit court within five (5) calendar days from when the case is docketed in the circuit court. For the purpose of expediting the appellate procedure under this section, the time requirements of this section may be reduced by the Tennessee supreme court pursuant to its rulemaking authority in order to ensure an expedited appeal. The decision of the circuit court shall be appealable to the Tennessee supreme court in an anonymous and expedited manner as provided by the rules of the Tennessee supreme court. Jurisdiction under this section will remain in the Tennessee supreme court, notwithstanding any other statute or rule to the contrary.

(h) All court files, documents, exhibits, and all other records lodged in or subject to the control of the court shall be kept confidential and under seal. Statistical summaries of these proceedings may be compiled for such reporting purposes as the supreme court may by rule require or allow. However, no information shall be released for these purposes that would tend to identify any minor who has made use of this procedure.

(i) The supreme court is respectfully requested to promulgate any rules necessary to ensure that proceedings under this part are handled in an expeditious and anonymous manner, including any amendments to the Tennessee Rules of Appellate Procedure, Tennessee Rules of Civil Procedure and Tennessee Rules of Juvenile Procedure.

(j) No fees shall be required of any minor who makes use of the procedures provided by this section.



§ 37-10-305 - Medical emergencies.

The requirements of § 37-10-303 shall not apply when, in the best medical judgment of the physician based on the facts of the case before the physician, a medical emergency exists that so complicates the pregnancy as to require an immediate abortion.



§ 37-10-306 - Violations.

Any person who intentionally performs an abortion with knowledge that, or with reckless disregard as to whether the person upon whom the abortion is to be performed is an unemancipated minor, and who intentionally or knowingly fails to conform to any requirement of this part, commits a Class A misdemeanor.



§ 37-10-307 - Civil actions.

(a) Failure to obtain consent pursuant to the requirements of this part is prima facie evidence of failure to obtain informed consent and of interference with family relations in appropriate civil actions. The law of this state shall not be construed to preclude the award of exemplary damages in any appropriate civil action relevant to violations of this part. Nothing in this part shall be construed to limit the common law rights of parents.

(b) In addition to the action provided for in subsection (a), a person or entity that fails to comply with the notice requirements of § 39-15-202(a)(2) shall be subject to the penalties and action provided for in § 39-15-202(a)(3).



§ 37-10-308 - Severability.

If any one (1) or more provision, section, subsection, sentence, clause, phrase or word of this part or the application thereof to any person or circumstance is found to be unconstitutional, the same is declared to be severable and the balance of this part shall remain effective notwithstanding the unconstitutionality. The legislature declares that it would have passed this part, and each provision, section, subsection, sentence, clause, phrase or word thereof, irrespective of the fact that any one (1) or more provision, section, subsection, sentence, clause, phrase or word be declared unconstitutional.






Part 4 - Childhood Immunizations

§ 37-10-401 - Responsibility of parents to have children immunized -- Specific vaccines -- Immunization registry.

(a) It is the responsibility of each parent or legal guardian to ensure that such person's child or children receive the vaccines as are recommended by guidelines of the Center for Disease Control or the American Academy of Pediatrics to be administered to a child. The parent or legal guardian is encouraged to obtain the recommended immunizations within the first two (2) years of the child's life. Such vaccines include, without limitation, the following specific vaccines:

(1) Diphtheria-tetanus-pertussis (DTP);

(2) Polio: oral polio vaccine (OPV) or inactivated polio vaccine (IPV);

(3) Measles-mumps-rubella (MMR);

(4) Haemophilus influenzae type b conjugate vaccines (Hib);

(5) Hepatitis B vaccine (Hep B);

(6) Pneumoccocal vaccine, when medically indicated;

(7) Influenza vaccine, when medically indicated; and

(8) Varicella, when available.

(b) Subject to availability of funding for such purpose, the department of health is authorized to provide free vaccine, through the first twenty-four (24) months of life, for Tennessee children born after January 1, 1996. If an administration fee is charged by a health provider receiving this vaccine, such fee may not exceed the administration fee established by the health care financing administration under the Vaccines for Children Program established in the Omnibus Budget Reconciliation Act of 1993. No immunization may be withheld due to a family's inability to pay the fee.

(c) The department shall establish and maintain an immunization registry for children. By January 1, 1996, the department shall incrementally require all local public health departments to report, in a designated format, the record of each immunization given. Other health care providers or any third party payor or health insurance entity regulated by the department of commerce and insurance doing business in Tennessee, or any entity that has elected, organized and qualified as a self-insured entity may likewise report such records. Information from the registry shall be available to parents and legal guardians; health care providers; any third party payor or health insurance entity regulated by the department of commerce and insurance doing business in Tennessee; any entity that has elected, organized and qualified as a self-insured entity; and schools, child care facilities, and other institutions having care or custody of children.

(d) The commissioner of health shall report to the members of the health committee of the house of representatives, and the health and welfare committee of the senate, by March 1 of each year, on the immunization rates in each county and improvements or changes made during the preceding year.



§ 37-10-402 - Conflict with religious tenets and practices of parent.

In the absence of an epidemic or immediate threat thereof, this section does not apply to any child whose parent or guardian files with proper authorities a signed, written statement that such immunization and other preventative measures conflict with the religious tenets and practices of the parent or guardian affirmed under penalties of perjury.



§ 37-10-403 - Immunity from criminal and civil liability.

No parent or legal guardian shall be criminally prosecuted nor civilly liable for failure to comply with the provisions of this part.






Part 5 - Information on Child Abuse Prevention

§ 37-10-501 - Promotion of parental help line for prevention of child abuse.

In an effort to inform the citizens of Tennessee of a free resource for families and reduce instances of child abuse, the following measures shall be performed. All public transportation buses within the state of Tennessee are urged to promote the existence of a parental help line organized by the nonprofit organization Prevent Child Abuse Tennessee and the telephone numbers for such organization, 1-800-356-6767 and 1-800-CHILDREN, as space allows in interior advertising. The department of education shall require all local education agencies to distribute information on the help line, including the telephone number, to students and the students' parents. The department of human services shall also require any licensed child care facility to distribute information on the help line, including the telephone number, to children who attend the facility and the children's parents. This section shall assist children, parents, teachers and child care workers in providing the information and support necessary for the positive development of children through a currently existing, and free to the public, resource.









Chapter 11 - Juvenile Offender Surcharges

§ 37-11-101 - Legislative findings and intent.

The general assembly hereby finds, determines, and declares that the commission of violent crimes by juveniles exacts an unacceptable toll on the fiscal resources of both state and local governments and thereby increases the financial burden upon the taxpayers of this state. It is the intent of the general assembly in enacting this chapter to require, as much as possible, that juveniles convicted as adults of violent crimes pay for the cost of the rehabilitation, education, and treatment of juveniles sentenced to the youthful offender system or committed to the department of correction.



§ 37-11-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Convicted" and "conviction" means a plea of guilty or a verdict of guilty by a judge or jury, and includes a plea of no contest accepted by the court;

(2) "Juvenile" means a person under eighteen (18) years of age; and

(3) "Violent crime" means a felony enumerated as a violent crime under § 40-35-118 or a felony involving a weapon or firearm.



§ 37-11-103 - Disposition of juvenile fines -- Youthful offender system fund.

(a) Each juvenile who is convicted as an adult of a violent crime shall be required to pay any fine imposed by the court to the clerk of such court, who shall allocate the fine as follows:

(1) Five percent (5%) shall be retained by the clerk for administrative costs incurred pursuant to this section. Such amount retained shall be transmitted to the state treasurer, who shall credit the same to the general fund, and such amount shall be subject to appropriation by the general assembly for the costs of such administration;

(2) Ninety-five percent (95%) shall be transferred to the state treasurer who shall credit the same to the youthful offender system fund created pursuant to subsection (b).

(b) There is hereby created in the state treasury a youthful offender system fund, which shall consist of moneys received by the state treasurer pursuant to subdivision (a)(2). In accordance with § 8-22-118, all interest derived from the deposit and investment of this fund shall be credited to the general fund. Any moneys not appropriated by the general assembly shall remain in the youthful offender system fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year. All moneys in the fund shall be subject to annual appropriation by the general assembly to the division of youth services in the department of correction to cover the direct and indirect costs associated with the rehabilitation, education, and treatment of juvenile offenders committed to the department.









Title 38 - Prevention And Detection Of Crime

Chapter 1 - Miscellaneous Provisions

Part 1 - Evidence of Crimes

§ 38-1-101 - Reports to law enforcement officials of certain types of injuries -- Immunity for reporting -- Exception.

(a) All hospitals, clinics, sanitariums, doctors, physicians, surgeons, nurses, pharmacists, undertakers, embalmers, or other persons called upon to tender aid to persons suffering from any wound or other injury inflicted by means of a knife, pistol, gun, or other deadly weapon, or by other means of violence, or suffering from the effects of poison, or suffocation, or where a wound or injury is reasonably believed to have resulted from exposure to a methamphetamine laboratory or a methamphetamine related fire, explosion, or chemical release, or appears to be suffering from or to have been the victim of female genital mutilation in violation of § 39-13-110, shall report the same immediately to the chief of police, if the injured person is in or brought into or the injury occurred in an incorporated town or city, or to the sheriff if the injured person is in or brought into or the injury occurred in the county outside the corporate limits of any incorporated town or city, and shall also, in either event, report the same immediately to the district attorney general or a member of the district attorney general's staff of the judicial district in which the injured person is, or has been brought into, or the injury occurred. Such report shall state the name, residence, and employer of such person, if known, such person's whereabouts at the time the report is made, the place the injury occurred, and the character and extent of such injuries.

(b) Injuries to minors that are required to be reported by § 37-1-403 are not required to be reported under this section.

(c) (1) Where a person acts in good faith in making a report under subsection (a), that person shall be immune from any civil liability and shall have an affirmative defense to any criminal liability arising from that protected activity.

(2) There exists a rebuttable presumption that a person making a report under subsection (a) is doing so in good faith.

(d) For purposes of this part, "person" means any individual, firm, partnership, co-partnership, association, corporation, governmental subdivision or agency, or other organization or other legal entity, or any agent, servant, or combination of persons thereof.

(e) (1) The reporting provisions in subsection (a) do not apply if the person seeking or receiving treatment:

(A) Is 18 years of age or older;

(B) Objects to the release of any identifying information to law enforcement officials; and

(C) Is a victim of a sexual assault offense or domestic abuse as defined in § 36-3-601.

(2) This exception shall not apply and the injuries shall be reported as provided in subsection (a) if the injuries incurred by the sexual assault or domestic abuse victim are considered by the treating healthcare professional to be life threatening, or the victim is being treated for injuries inflicted by strangulation, a knife, pistol, gun, or other deadly weapon.

(3) A hospital, healthcare provider or other person who is required to report under subsection (a) shall be immune from civil liability for not reporting if in good faith the hospital, healthcare provider or other person does not report the injury in order to comply with this subsection (e).

(4) If a person injured as provided in subsection (a) is first treated by an EMT, EMT-P, emergency medical or rescue worker, firefighter or other first responder, it shall not be the duty of the first responder to determine if the patient comes within the provisions of subdivision (e)(1). If the first responder transports the patient to a healthcare facility, the first responder's duty is to notify the treating physician or emergency room staff at the facility of the suspected cause of the patient's injury. If the patient is not transported to a healthcare facility, the first responder shall report the result of the call to the 911 center.



§ 38-1-102 - Removing or disturbing body or other articles at scene of death unlawful.

It is unlawful for any person to touch, disturb, move or remove the body, clothing, personal effects, or weapons of, at or near any person who has died or reasonably appears to have died from wounds or injuries inflicted by means of a knife, pistol, gun, or other deadly weapon, or by other means of violence, drowning, suffocation, poison, or hanging, until the immediate notification and arrival on the death scene or place where such body is found, of the chief of police, or the chief of police's lawful representative, if the body is found in an incorporated town or city, or of the sheriff or the sheriff's lawful representative, if the body is found in the county outside the corporate limits of any incorporated town or city or of the district attorney general or a member of the district attorney general's staff of the judicial district in which such body is found.



§ 38-1-103 - Violation of §§ 38-1-101 and 38-1-102.

(a) Any person who knowingly fails to make the report required by § 38-1-101 within twenty-four (24) hours of tendering aid for any wound or injury as described in § 38-1-101 commits a Class A misdemeanor.

(b) Any person in violation of § 38-1-102 commits a Class A misdemeanor.



§ 38-1-104 - Autopsies authorized on application of district attorney general.

(a) Whenever the district attorney general of any judicial district in this state is of the opinion that any death occurring in any county in that district attorney general's judicial district has proceeded from a felonious cause, and that the cause of death cannot be adequately and safely determined in the absence of an autopsy upon the body of the deceased, the district attorney general may file with the judge of the court having criminal jurisdiction the district attorney general's sworn petition, which shall set forth the district attorney general's belief that the death in question proceeded from a felonious cause, that the cause of death cannot be adequately determined in the absence of an autopsy and the reasons that actuate the district attorney general's belief as to the felonious nature of such death. Such petition may be presented to the judge having criminal jurisdiction, either in term time or in vacation, and either in the county in which it is claimed that the homicide occurred or in any other county of the judicial district, and the judge shall have power and authority to pass upon the same in any county of that judge's district. When known or reasonably ascertainable, a copy of the petition shall be served upon the next of kin of the deceased.

(b) Upon the presentation of the petition to the judge having jurisdiction, the judge shall be authorized to consider the petition and in the exercise of sound judicial discretion, either make or deny an order authorizing an autopsy to be performed upon the body of the deceased. If the judge grants the petition, it shall then be the duty of the district attorney general to authorize the performance of the autopsy by some competent physician and to take all action necessary toward such end, including the disinterment of the body of the deceased should the body have been interred. The physician holding the autopsy shall file in the office of the clerk of the court having criminal jurisdiction in the county a full and complete report of the physician's findings in connection with the autopsy, which report shall be available to such parties as may be interested in the report.

(c) The costs and expense of the autopsy shall be presented to and approved by the trial judge making the order for the autopsy, and upon approval by the trial judge, shall be payable by the state as other costs, chargeable to the state, are paid.



§ 38-1-105 - Failure to report discovery of dead body.

It is a Class A misdemeanor for any person who discovers an unattended dead human body, or any part of a dead human body, to fail to report the discovery immediately, by the fastest available means of communication, to the chief of police if the body, or any part of the body, is discovered in an incorporated town or city, or to the sheriff if the body, or any part of the body, is discovered in the county outside the corporate limits of any incorporated town or city.



§ 38-1-106 - Notification to next of kin -- Determination of "seriously injured".

(a) Law enforcement officers and employees of law enforcement agencies shall make a reasonable effort to promptly notify the next of kin of any person who has been killed or seriously injured in an accidental manner before any statement, written or spoken, is delivered or transmitted to the press by any law enforcement official, employee or agency, disclosing the decedent's or seriously injured person's name.

(b) For the purposes of the notification requirements of this section, the investigating officer shall make the determination, based upon the officer's personal opinion, as to whether a person is "seriously injured." Neither the officer nor the officer's employer shall incur any liability based upon the officer's opinion as to whether a person is seriously injured or not.






Part 2 - Scrap Jewelry and Metal Dealers

§ 38-1-201 - Registration -- Applicability of part.

(a) Any person, firm, or corporation purchasing or otherwise dealing in antique, used or scrap jewelry and precious metals, where the purchase is for resale in its original form or as changed by remounting, melting, reforming, remolding or recasting or for resale as scrap or in bulk, shall be required to register with the chief of police and sheriff of each city and county in which the activity is carried on.

(b) This part shall not be applicable to:

(1) Any person, firm or corporation purchasing or otherwise dealing solely in coins or recyclable aluminum cans; or

(2) Any transaction between dealers, when the selling dealer has previously complied with the requirements set out in §§ 38-1-202 and 38-1-203 relative to the items sold pursuant to the transaction.

(c) Business activities regulated under this part shall be subject to the Business Tax Act, compiled in title 67, chapter 4, part 7.



§ 38-1-202 - Holding period before transfer or alteration of purchased items.

(a) It is unlawful for any person or corporation engaging in the activity described in § 38-1-201 to sell, exchange, barter or remove from the place in which such business is conducted, or to change the form of any such items by remounting, melting, cutting up, or otherwise changing the form of any such items for a period of twenty (20) days from the date of purchase; provided, however, that the person or corporation may remove the items for the purpose of holding the items in a secure location, including a storage facility or bank vault, for the required twenty-day period. This section does not apply to persons or corporations engaged in the reclamation of precious metals through the reprocessing of used film or other similar materials that in their original form contain precious metals but were not intended to be items of jewelry, or become antiques or be marketed exclusively for the precious metals contained in the materials.

(b) No person acting as a buyer or dealer under this section shall purchase any item covered by this section from a person under eighteen (18) years of age, nor accept any item covered by this section from anyone who appears intoxicated, nor from any person known to the person to be a thief, or to have been convicted of larceny, burglary or robbery, without first notifying a police officer. Any person acting as a buyer or dealer under this section shall exercise due care to comply with this section.

(c) No person acting as a buyer or dealer under this section shall take any item covered by this section under a buy-sell agreement, when the article is known to the person to be stolen.



§ 38-1-203 - Records of transactions.

(a) Every person or corporation dealing in the items described in § 38-1-201 shall keep a log in duplicate and shall enter on the log:

(1) A clear and accurate description of any items of jewelry or precious metals purchased, including, if applicable:

(A) Brand name;

(B) Model number;

(C) Serial number, if issued by the manufacturer and not intentionally defaced, altered or removed;

(D) Size;

(E) Color, as apparent to the untrained eye, not applicable to diamonds;

(F) Precious metal type, content and weight, if indicated;

(G) Gemstone description, including the number of stones; and

(H) Any other unique identifying marks, numbers, names or letters;

(2) Information on the seller, including: name, race, sex, height, weight, date of birth, residence address and numbers from the items used as identification. Acceptable items of identification are one (1) of the following documents:

(A) A state-issued driver license;

(B) A state-issued identification card;

(C) A passport;

(D) A valid military identification;

(E) A nonresident alien border crossing card;

(F) A resident alien border crossing card; or

(G) A United States immigration and naturalization service identification; and

(3) The date and amount of money paid for the items.

(b) The seller and the purchaser shall sign the log below the description of each transaction.

(c) On each day the purchaser shall transact business of the type described within this section, the purchaser shall deliver to the sheriff and the chief of police of each county or municipality in which the business is conducted a copy of the log concerning that day's business; and the copy of the log shall be delivered by twelve o'clock (12:00) noon of the day following the date of the transaction. The book shall be carefully preserved without alteration and shall at all times be open to the inspection of the sheriff of the county and the chief of police or any deputy or police officer of the city or county.



§ 38-1-204 - Penalties.

A violation of this part is a Class A misdemeanor.



§ 38-1-205 - Buyer or dealer obtaining and recording information from seller to be made available to law enforcement -- Recovery of property by party asserting ownership by making report to law enforcement following report of theft.

(a) When any person sells property to a buyer or dealer subject to § 38-1-201, the buyer or dealer shall obtain and record the information provided for in § 38-1-203 and obtain a statement of the seller that the seller is the lawful owner of the item, and shall have the record signed by the seller. This record shall be made available to any law enforcement agency or officer upon request.

(b) (1) The party asserting ownership of any property that the party alleges is stolen and that is in the possession of a buyer or dealer subject to § 38-1-201 may recover the property by making a report to any law enforcement agency in the county or municipality in which the property is located and providing the law enforcement agency with proof of ownership of the property; provided, that a report of the theft of the property was made to the proper authorities within twenty (20) days after obtaining knowledge of the theft or loss; and provided, further, that the party asserting ownership will assist in the prosecution of the seller of the item. Upon the receipt of proof of ownership, an officer of a law enforcement agency in the county or municipality in which the property is located shall recover the property from the buyer or dealer, without expense to the rightful owner of the property, unless the buyer or dealer presents evidence of having received proof of ownership of the property by the seller. Any property recovered from a buyer or dealer subject to § 38-1-201 shall be returned to the rightful owner of the property, subject to evidence in any criminal proceeding.

(2) In the event that the party asserting ownership of the property has provided a timely report of the theft or loss of the property, and the buyer or dealer presents acceptable evidence to the law enforcement agency of having received proper proof of ownership from the seller of the property, then and only then shall the law enforcement agency have satisfied its processes, duties and responsibilities. It shall then inform the party alleging ownership that it will be necessary for that person to commence an appropriate civil action for the return of the property within thirty (30) days of receiving the notice. If the buyer or dealer is ordered to return the property pursuant to such civil action, then the court shall also order that the buyer or dealer pay all litigation costs and reasonable attorneys' fees. The buyer or dealer shall not be required to surrender the property to any law enforcement officer or agency or any other person absent an appropriate warrant.

(3) If for any reason after the local authorities have seized certain property and are unable to locate the rightful owner of the property after due diligence, then the property may be returned to the buyer or dealer upon the buyer or dealer executing a hold-harmless agreement to the local authorities pursuant to title 40, chapter 33.






Part 3 - Statutory Rape Prevention

§ 38-1-301 - Purpose of part.

The purpose of this part is to curtail the crime of statutory rape, to require the reporting of a condition believed to be indicative of statutory rape, and, being necessary for the health, peace and safety of the public, to protect minors in a specified age range, who are not legally competent to consent to sex, from rape.



§ 38-1-302 - Report of pregnancy and identity of alleged father to judge or law enforcement official.

(a) If, during any treatment or examination of any child less than eighteen (18) years of age, a determination is made that the child is pregnant, and if it is learned during the course of the treatment or examination that the alleged father is at least four (4) years older than, but not the legal spouse of the victim, in accordance with § 39-13-506, the doctor, physician, surgeon, health care provider or other person examining or treating the child or diagnosing the condition is encouraged to, upon obtaining the consent of the patient, a parent, legal guardian or custodian, and within twenty-four (24) hours of the time of the treatment, examination or diagnosis, report the pregnancy by telephone or otherwise, to the judge having juvenile jurisdiction or to the office of sheriff or the chief law enforcement official of the municipality where the child resides.

(b) Injuries to minors that are required to be reported by § 37-1-403 are not required to be reported under this part.



§ 38-1-303 - Contents of report.

The report may include, to the extent known by the doctor, physician, surgeon, health care provider or other person filing the report, the name, address and age of the child; the name, address and age of the alleged father; the alleged father's whereabouts at the time the report is made; the results of the diagnosis; and the facts requiring the report. The report may include any other pertinent information.



§ 38-1-304 - Confidentiality of reports and identities.

Reports made under this part, and the identity of the person filing the report, are confidential, except when the court having jurisdiction determines the testimony of the person reporting to be material to an indictment or conviction.



§ 38-1-305 - Notice of statutory rape from public assistance providers to law enforcement agencies.

When a person who is at least thirteen (13) years of age but less than eighteen (18) years of age, or a parent, legal guardian or custodian on behalf of such person, applies to the department of human services for child support services, temporary assistance for needy families (TANF) or any other program designed to provide similar public assistance, and the department determines from the application, or during the course of any interview with the applicant, that the father or alleged father of the child is at least four (4) years older than such child's mother, the department shall report such information indicating the occurrence of a possible statutory rape to the appropriate law enforcement agency and district attorney general.



§ 38-1-306 - Immunity of persons making reports.

Any person making a report under this part shall be immune from civil liability that might otherwise be imposed for such action.






Part 4 - Cross Reporting of Animal Cruelty

§ 38-1-401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Animal" means a domesticated living creature or a wild creature previously captured;

(2) "Cruelty," "abuse," and "neglect" mean every act, omission, or neglect whereby unreasonable physical pain, suffering, or death is caused or permitted;

(3) "Owner" means any person who is the legal owner, keeper, harborer, possessor, or the actual custodian of an animal. "Owner" includes corporations as well as individuals; and

(4) "Reasonable suspicion" means that it is objectively reasonable for a person to entertain a suspicion, based upon facts, that could cause a reasonable person in a like position, drawing, when appropriate, on the person's training and experience, to suspect animal cruelty, abuse, or neglect.



§ 38-1-402 - Duty to report cruelty, abuse or neglect -- No duty to investigate -- Confidentiality.

(a) Any state, county or municipal employee of a child or adult protective services agency, while acting in a professional capacity or within the scope of employment, who has knowledge of or observes an animal that the person knows or reasonably suspects has been the victim of cruelty, abuse, or neglect, shall report the known or reasonably suspected animal cruelty, abuse, or neglect to the entity or entities that investigate reports of animal cruelty, abuse, and neglect in that county.

(b) The report required under subsection (a) may be made within two (2) working days of receiving the information concerning the animal, by facsimile transmission of a written report presented in the form described in § 38-1-403, or by telephone, if all of the information that is required to be provided pursuant to § 38-1-403 is furnished. In cases where an immediate response may be necessary in order to protect the health and safety of the animal or others, the report may be made by telephone as soon as possible.

(c) Unless a duty exists under current law, nothing in this section shall be construed to impose a duty to investigate known or reasonably suspected animal cruelty, abuse, or neglect.

(d) Nothing in this part shall expand or limit confidentiality requirements under existing law relative to child or adult protective services. The name of any employee of a child or adult protective services agency who reports known or reasonably suspected animal cruelty, abuse or neglect shall remain confidential.



§ 38-1-403 - Reporting form -- Telephone reports -- Single report if cruelty, abuse or neglect witnessed by more than one person -- No impact on accepted hunting, fishing, livestock and veterinarian practices.

(a) If not made by telephone, reports made pursuant to § 38-1-402 (a) may be made on a preprinted form prepared by the entity or entities that investigate reports of animal cruelty, abuse, and neglect in that county, that includes the definitions contained in § 38-1-401 and a space for the reporter to include each of the following:

(1) The reporter's name and title;

(2) The reporter's business address and telephone number;

(3) The name, if known, of the animal's owner or custodian;

(4) The location of the animal and the premises on which the known or reasonably suspected animal cruelty, abuse, or neglect took place;

(5) A description of the location of the animal and the premises;

(6) The type and numbers of animals involved;

(7) A description of the animal and its condition; and

(8) The date, time, and a description of the observation or incident that led the reporter to suspect animal cruelty, abuse, or neglect and any other information the reporter believes may be relevant.

(b) Any employee making a report or telephone call pursuant to this part shall make all reasonable efforts to include the information delineated in subsection (a). Nothing in this section shall be construed to impose a duty to investigate known or reasonably suspected animal cruelty, abuse, or neglect.

(c) When two (2) or more employees of a state, county or municipal child or adult protective services agency are present and jointly have knowledge of known or reasonably suspected animal cruelty, abuse, or neglect, and where there is agreement among them, by mutual agreement, a report may be made by one (1) person. Any reporter who has knowledge that the person designated to report has failed to do so may thereafter make the report.

(d) (1) Nothing in this part shall be construed as prohibiting legal hunting and fishing activities.

(2) Nothing in this part shall be construed as prohibiting the owner of livestock as defined in § 43-1-114(b), or someone acting with consent of the owner of livestock, from engaging in usual and customary practices that are accepted by colleges of agriculture or veterinary medicine with respect to livestock, nor shall this part be construed as requiring the reporting of those practices.

(3) Nothing in this part shall be construed to apply to a veterinarian or veterinary technician engaged in accepted veterinary practices.






Part 5 - Racial Profiling Prevention Act [Obsolete]



Part 6 - Providing Caller Locations in Emergencies

§ 38-1-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Department" means the department of commerce and insurance; and

(2) "Wireless telecommunications service provider" means a provider of commercial mobile radio service as defined by 47 CFR 20.3.



§ 38-1-602 - Wireless telecommunications service provider to provide call location information to law enforcement agency -- Obtaining contact information for all service providers.

(a) Upon request of a law enforcement agency, a wireless telecommunications service provider shall provide call location information concerning the telecommunications device of the user in order for the requesting law enforcement agency to respond to a call for emergency services or an emergency situation that involves the risk of death or serious physical harm. The wireless telecommunications service provider shall provide the most accurate call location information available, given the technical and other limitations that may affect the accuracy of the call location information in the relevant area.

(b) The department shall obtain contact information for all wireless telecommunications service providers authorized to do business in this state in order to facilitate a request from a law enforcement agency for call location information in accordance with this section.

(c) When requested by a law enforcement agency, the public safety answering point of the enhanced 911 statewide system, authorized by title 7, chapter 86, part 3, shall assist the agency in obtaining call location information from wireless telecommunications service providers. Such assistance shall be provided only upon the requesting agency providing information establishing that the call location information is necessary to assist the agency in responding to a call for emergency services or to an emergency situation that involves the risk of death or serious physical harm.



§ 38-1-603 - Liability of wireless telecommunications service provider.

No cause of action shall lie in any court against any wireless telecommunications service provider, its officers, employees, agents, or other specified persons for providing call location information while acting in good faith and in accordance with this part. A wireless telecommunications service provider shall not be obligated to make an affirmative determination that the requesting law enforcement agency or public safety answering point has met the threshold requirements of this part.



§ 38-1-604 - Adoption of rules.

The commissioner of commerce and insurance shall adopt rules, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, relative to the notice and disclosure requirements provided in this part.









Chapter 2 - Self Defense

§ 38-2-101 - Lawful resistance -- By whom made.

Lawful resistance to the commission of a public offense may be made by the party about to be injured, or by others.



§ 38-2-102 - Resistance by party about to be injured.

Resistance sufficient to prevent the offense may be made by the party about to be injured to prevent an:

(1) Offense against the party's person; or

(2) Illegal attempt by force to take or injure property in the party's lawful possession.



§ 38-2-103 - Resistance by others.

Any other person, in aid or defense of the person about to be injured, may make resistance sufficient to prevent the offense.






Chapter 3 - Public Officers Preventing Commission of Offenses

§ 38-3-101 - Methods of preventing offenses.

Public offenses may be prevented by the intervention of the officers of justice by:

(1) Requiring security to keep the peace; and

(2) Suppressing riots, unlawful assemblies and breaches of the peace.



§ 38-3-102 - Duties of sheriff.

(a) The sheriff is the principal conservator of the peace in the sheriff's county. It is the sheriff's duty to suppress all affrays, riots, routs, unlawful assemblies, insurrections, or other breaches of the peace, to do which the sheriff may summon to such sheriff's aid as many of the inhabitants of the county as such sheriff thinks proper.

(b) It shall be the duty of the sheriffs, in their respective counties, by themselves or deputies, to patrol the roads of the county, to ferret out crimes, to secure evidence of crimes, and to apprehend and arrest criminals.



§ 38-3-103 - Other conservators of the peace.

The judicial and ministerial officers of justice in the state, and the mayor, aldermen, marshals and police of cities and towns, and the director, commissioner, or similar head of any metropolitan or municipal police department, whether elected or appointed, are also conservators of the peace, and are required to aid in the prevention and suppression of public offenses, and for this purpose may act with all the power of the sheriff.



§ 38-3-104 - Officers may command aid.

All officers authorized to execute judicial process, who find, or have reason to apprehend, that resistance will be made to the execution of judicial process, may command the aid of the inhabitants as prescribed in § 38-3-102 for suppressing riots.



§ 38-3-105 - Acts by persons aiding officers.

Whenever the officers of justice are authorized to act in the prevention of public offenses, other persons who, by command of the officers of justice, act in aid of the officers of justice, are justified in so doing.



§ 38-3-106 - Refusal to obey command to aid officers.

Any person commanded to aid, under this chapter, any magistrate or officer, who without good cause refuses or neglects to obey such command, commits a Class C misdemeanor.



§ 38-3-107 - Neglect of duty by officer.

Any magistrate or officer, having notice of any unlawful act provided against in this chapter, who neglects or refuses to do the magistrate's or officer's duty in the prevention of the public offense commits a Class C misdemeanor.



§ 38-3-108 - Duty to arrest.

It is the duty of all peace officers who know, or have reason to suspect, any person of being armed with the intention of committing a riot or affray, or of assaulting, wounding, or killing another person, or of otherwise breaking the peace, to arrest such person immediately, and take such person before the court of general sessions.



§ 38-3-109 - Bond to keep the peace.

A person arrested pursuant to § 38-3-108 shall be required to give bond in not less than two hundred fifty dollars ($250), nor more than two thousand dollars ($2,000), with good security, to keep the peace; and, on failing or refusing so to give the required bail, the person shall be committed to jail until bail is given, or the person is otherwise discharged according to law.



§ 38-3-110 - Form of bond -- Scire facias upon forfeiture.

The bonds required to be given by § 38-3-109 shall be made payable to the state, filed in the office of the circuit or criminal court clerk, and, upon forfeiture, the district attorney general shall cause scire facias to issue on the forfeiture, and the amount collected by the sheriff shall be paid to the county trustee for county purposes.



§ 38-3-111 - Officer failing to perform duties prescribed in §§ 38-3-108, 38-3-109.

Any peace officer who knowingly fails or refuses to perform the duties required by § 38-3-108 or § 38-3-109 commits a Class C misdemeanor.



§ 38-3-112 - Power of governor to order posse or military force from other county.

If it appears to the governor that the power of any county is not sufficient to enable the sheriff to execute process delivered to that sheriff, the governor may, on the application of the sheriff, order a posse or military force as is necessary from any other county or counties.



§ 38-3-113 - Federal officers making arrests for nonfederal offenses.

A sworn federal law enforcement officer, who in official capacity is authorized by law to make arrests, shall, when making an arrest in this state for a nonfederal offense, have the same legal status and immunity from suit as a state or local law enforcement officer if the arrest is made under the following circumstances:

(1) The officer reasonably believes that the person arrested has committed a felony in the officer's presence or is committing a felony in the officer's presence;

(2) The officer reasonably believes the person arrested has committed a misdemeanor that amounts to a breach of the peace in the officer's presence or is committing such a misdemeanor in the officer's presence; or

(3) The officer is rendering assistance to a law enforcement officer of this state in an emergency or at the request of the officer.



§ 38-3-114 - Acting as peace officers for the office of homeland security.

(a) The office of homeland security may apply to the commissioner of safety, to commission such number of its officers who directly support state, federal, and local law enforcement activities involved in countering or responding to acts of terrorism, as the office shall designate, to act as peace officers for the office of homeland security.

(b) The commissioner, upon such application, may appoint such person as the office of homeland security designates, or as many people as the governor deems proper to be such peace officers, and shall give commissions to those appointed.

(c) Each such officer, throughout every county in the state, shall have and exercise, for the sole purpose of carrying out the scope of assigned duties as specified or limited within the exclusive judgment of the office of homeland security, all the powers of a peace officer, including the power to make arrests for public offenses anywhere in the state. Further, such officers may serve process in criminal and penal prosecutions for such offenses, and shall have authority to carry weapons for the reasonable purposes of their offices and while in the performance of their assigned duties.

(d) The keepers of jails in any county or municipality where a violation occurs, for which any such arrest is made by an officer of the homeland security office, shall receive all persons arrested by such officers to be dealt with according to law, and persons so arrested shall be received by keepers of jails on the same basis and shall have the same status as prisoners arrested by any other law enforcement officer.

(e) Every officer so appointed shall, when on duty, have in the officer's possession a badge and identification card identifying the officer as an officer of the office of homeland security, and the officer shall exhibit the badge and identification card on demand and before making an arrest within a reasonable time.

(f) When the office of homeland security no longer requires the services of the peace officer so appointed, it shall file a notice to that effect with the commissioner's office. Thereupon, the powers of such peace officer shall cease and terminate.

(g) Homeland security officers appointed under this section must complete appropriate initial training and recurrent law enforcement training substantially equivalent to the requirements of the Tennessee peace officers standards and training commission.



§ 38-3-120 - Peace officers for Tennessee valley authority.

(a) The Tennessee valley authority (TVA) may apply to the commissioner of safety for the appointment and commissioning of such number of its agents, servants, or employees as TVA shall designate to act as peace officers, as provided in this section. The commissioner, upon the application, shall appoint persons as TVA designates to be peace officers, and shall give commissions to those appointed. Any agent, servant, or employee of TVA so designated shall be eligible for the appointment and commission.

(b) Before entering into the performance of duties, every officer appointed pursuant to subsection (a) shall take and subscribe an oath of office and enter into a surety bond in the sum of fifty thousand dollars ($50,000), payable to the state of Tennessee, conditioned upon the faithful performance of all duties as officer. The oath of office and bond, with a copy of the commission, shall be filed with the secretary of state. In lieu of individual bonds, a duly executed blanket bond covering all TVA peace officers appointed and commissioned pursuant to this section, as principals, with TVA as surety, in the amount of fifty thousand dollars ($50,000) for each officer and conditioned upon the faithful performance of the officers' duties, may be filed by TVA with the secretary of state, in which event individual bonds shall not be required.

(c) Each officer, throughout every county in the state in which TVA does business, operates, or owns or controls property, including leaseholds and rights-of-way, shall have and exercise, for the sole purpose of carrying out the scope of assigned duties as specified or limited within the exclusive judgment of TVA board of directors, all of the powers of a peace officer, including the power to make arrests for public offenses committed against TVA officials or employees or committed upon, about, or against TVA property or on public roads or rights-of-way passing through or over such property, and, while in pursuit of a person fleeing after committing such an offense, may pursue the person and make arrest anywhere in the state. Further, the officers may provide security at TVA's nuclear facilities, may serve process in criminal and penal prosecutions for such offenses, and shall have authority to carry weapons for the reasonable purposes of the officers' offices and while in the performance of the officers' assigned duties. Notwithstanding any other provision of law, the authorities, responsibilities and liabilities of the officers shall be limited as provided for under this section.

(d) The keepers of jails in any county or municipality in which the violation occurs for which any such arrest is made by a TVA peace officer shall receive all persons arrested by such officers to be dealt with according to law, and persons so arrested shall be received by keepers of jails on the same basis and shall have the same status as prisoners arrested by any other law enforcement officer.

(e) Every officer appointed pursuant to subsection (a) shall, when on duty, have in possession a badge or identification card identifying the officer as a TVA peace officer, and the officer shall exhibit the badge or identification card on demand and before making an arrest.

(f) All compensation of TVA peace officers appointed and commissioned pursuant to subsection (a) shall be fixed and paid exclusively by TVA.

(g) When TVA no longer requires the services of a person appointed and commissioned as a TVA peace officer pursuant to this section, TVA shall file a notice to that effect with the commissioner of safety. Thereupon, the powers of the officer shall cease and terminate.

(h) Notwithstanding any law to the contrary, no cause of action arising out of any act or omission by a TVA peace officer commissioned under this section shall be brought against the state, or any agency, official or employee of the state.

(i) (1) Subsections (a)-(h) shall apply to the owner of a category I nuclear facility and the owner of a category I nuclear facility shall have the same rights, authority and limitations as TVA possesses with regard to the appointment of peace officers pursuant to this section.

(2) Each peace officer appointed or designated by the owner of a category I nuclear facility shall possess all of the powers, in any county where the facility is located, of a peace officer, including the power to make arrests for public offenses committed against employees or agents or against the property of the category I nuclear facility and, while in pursuit of a person fleeing after committing such an offense, may pursue the person and make arrests anywhere in the state. Additionally, the officers shall possess authority to investigate anywhere in the state any such offense and shall possess authority to carry weapons for the reasonable purposes of the officers' offices and while in the performance of their assigned duties. Notwithstanding any law to the contrary, the authorities, responsibilities and liabilities of the officers shall be limited as provided for under this section.

(3) Each peace officer appointed or designated by the owner of a category I nuclear facility is authorized to use deadly force under conditions of necessity, when all lesser means have failed or cannot reasonably be employed and when one (1) or more of the following circumstances exist:

(A) Deadly force appears reasonably necessary to protect the peace officer, who reasonably believes the peace officer is in imminent danger of death or serious bodily injury;

(B) Deadly force appears reasonably necessary to prevent the imminent infliction or threatened infliction of death or serious bodily harm or the sabotage of an occupied facility by explosives;

(C) Deadly force appears reasonably necessary to prevent the theft, sabotage, or unauthorized control of a nuclear weapon or nuclear explosive device or special nuclear material from a category I nuclear facility; or

(D) Deadly force reasonably appears to be necessary to apprehend or prevent the escape of a person reasonably believed to:

(i) Have committed an offense of the nature specified in subdivision (i)(3)(A), (B) or (C); or

(ii) Be escaping by use of a weapon or explosive or who otherwise poses an imminent danger of death or serious bodily harm to peace officers or others unless apprehended without delay.

(4) As used in this section, unless the context otherwise requires, "category I nuclear facility" means a facility that possesses a formula quantity of strategic special nuclear material, as defined and licensed by the United States nuclear regulatory commission, and that must comply with the requirements of 10 CFR part 73.

(j) Subsections (a)-(h) shall apply to air carriers holding an air carrier certificate issued under 14 CFR part 119 and operating under 14 CFR part 121, or to the corporate parent of such entities, either of which shall have the same rights, authority and limitations as TVA possesses with regard to the appointment of peace officers, known under this section as transportation security officers. The following shall apply to transportation security officers:

(1) The air carrier or the parent of the entity employing and designating transportation security officers shall own or lease property, and employ persons within the state of Tennessee;

(2) Only personnel of the air carrier, or its parent, who are designated as transportation security officers by such air carrier shall receive appointments;

(3) Each transportation security officer appointed or designated by air carriers holding an air carrier certificate under 14 CFR part 119 and operating under 14 CFR part 121, or the corporate parent of such entities, shall possess all of the powers of a peace officer described in this section, including the power to make arrests for public offenses committed against employees or agents or against the property of the air carrier or its corporate parent and, while in pursuit of a person fleeing after committing such an offense, may pursue the person and make arrests. Additionally, the officers shall possess authority to carry weapons for the reasonable purposes of the officers' offices and while in the performance of the officers' assigned duties. Notwithstanding any law to the contrary, the authorities, responsibilities and liabilities of the officers shall be limited as provided for under this section;

(4) The air carrier, or its parent, and any personnel employed by the carrier shall comply with all requirements of federal law pertaining to security operations associated with air carriers;

(5) Transportation security officers appointed under this section must complete appropriate initial and recurrent law enforcement training substantially equivalent to the requirements of the Tennessee peace officer standards and training commission;

(6) Any air carrier qualifying under the provisions of this subsection (j) shall, at the time of the first appointment of transportation security officers, notify the proprietors of the airports served by the air carrier of the appointment of the officers, and the air carrier shall comply with the security plans of each airport with respect to the carrying of arms by the officers; and

(7) This subsection (j) shall not require an air carrier to designate any transportation security officers or otherwise staff law enforcement positions.



§ 38-3-121 - Use of choke holds.

No law enforcement officer shall use a choke hold or other similar respiratory restraining maneuver, with or without the use of a police baton, on any suspect, defendant or other person unless other methods of restraint are ineffective. Nothing in this section shall be construed to prohibit the use of the lateral vascular maneuver.



§ 38-3-122 - Fingerprinting of arrestees pursuant to incarceration or bond.

(a) (1) It is the duty of every booking agency to take, or cause to be taken, a full set of fingerprints of each person arrested, whether by warrant or capias, for an offense that results in the person's incarceration in a jail facility or the person's posting of a bond to avoid incarceration; provided, that fingerprints are not required to be taken of an individual who is repeatedly arrested and incarcerated for a violation of § 39-17-310, the offense of public intoxication; provided, further, that the booking or arresting officer has verified that the individual's fingerprints are on file from a previous arrest; and provided, further, that fingerprints are not required to be taken of individuals whose fingerprints have previously been stored in the electronic fingerprint imaging files of the law enforcement agency booking the individual, if the arresting or booking officer has verified that the individual's fingerprints are on file through the use of a single digit imaging reader. If the fingerprints are maintained manually, the booking agency shall send a full set of properly completed fingerprints to the Tennessee bureau of investigation. If fingerprints are transmitted to the Tennessee bureau of investigation electronically, the booking agency shall maintain with the arrest report one (1) hard copy of the fingerprints along with an acknowledgement from the Tennessee bureau of investigation that a copy of the fingerprints has been received and accepted. Upon receipt of the fingerprints, the Tennessee bureau of investigation shall retain the fingerprints as provided in § 38-6-103, and shall send a set of the fingerprints to the federal bureau of investigation.

(2) Regardless of whether fingerprints are found to be on file in a law enforcement agency, nothing in subdivision (a)(1) shall be construed as relieving the booking officer from:

(A) Reproducing a copy of the fingerprints that are on file;

(B) Updating the arrest data; and

(C) Then forwarding a full set of fingerprints to the Tennessee bureau of investigation in compliance with this section.

(b) A person who is issued a citation pursuant to § 40-7-118 or § 40-7-120 shall not, for purposes of this section, be considered to have been arrested and the agency issuing the citation shall not be required to take the fingerprints of such person.

(c) The expense incurred by the Tennessee bureau of investigation by the provisions of §§ 8-4-115, 8-8-201(35), this section and § 38-8-111(g) requiring law enforcement officials to take the fingerprints of each person arrested and send them to the bureau shall be funded by either an appropriation in the general appropriations act or by a fifteen dollar ($15.00) increase in the amount of each handgun carry permit application fee; provided, that if there is such an appropriation in the general appropriations act, then the handgun carry permit application fee shall not be increased. Any funds derived from the fifteen dollar ($15.00) increase in the amount of each handgun carry permit application fee shall not revert to the general fund on June 30 of any year but shall remain available for expenditure for its intended purpose as stated within this section.



§ 38-3-123 - Prohibition against requiring victims of sexual offenses to submit to polygraph.

(a) No law enforcement officer shall require any victim of a sexual offense, as defined in § 40-39-202, or violent sexual offense, as defined in § 40-39-202, to submit to a polygraph examination or any other test designed to detect deception or verify the truth of statements through instrumentation or by means of a mechanical device, as a condition of the officer proceeding with the investigation of the offense.

(b) A violation of this section shall subject the officer to appropriate departmental disciplinary action.






Chapter 4 - Proceedings to Keep the Peace [Repealed]



Chapter 5 - Inquests

§ 38-5-101 - Affidavit required to hold inquest.

No inquest shall be held by the coroner or any court of general sessions over the dead body of any person until an affidavit, in writing, is made and signed by two (2) or more reliable persons, averring the death of the person and that there is good reason to believe that the person died by unlawful violence at the hands of some other person; and without the affidavit, in writing, the coroner or court shall have no jurisdiction to hold an inquest over the dead body of any person, and all proceedings without the affidavit shall be utterly void and useless. Unless this section is literally, rigidly, and strictly complied with, and the affidavit filed with the papers, the coroner or court shall receive no fees or compensation for holding the inquest.



§ 38-5-102 - False affidavit -- Perjury.

Any person who falsely, willfully, and corruptly swears out an affidavit as provided for in § 38-5-101 shall be deemed guilty of perjury, and punished as provided for by law for the offense, and in addition to the penalty provided by law for perjury, shall be taxed with all the costs incidental to the inquisition, based upon the false and corrupt affidavit.



§ 38-5-103 - Courts of general sessions may hold inquests as coroners.

Courts of general sessions shall have the same power, when called on, to hold juries of inquest over the bodies of deceased persons, as coroners, and have the same fees as are allowed coroners for the same services.



§ 38-5-104 - Jury.

The jury of inquest shall consist of seven (7) jurors who shall be summoned by the coroner and be sworn by such coroner to inquire who the person was, and when, where and by what means that person died, and to render a true verdict on the death, according to the evidence offered the jurors or arising from inspection of the body.



§ 38-5-105 - Subpoenas for witnesses.

The coroner may issue subpoenas for witnesses, returnable immediately, or at the time and place as the coroner may appoint, and may enforce witnesses' attendance and punish for contempt and other causes, in like manner as a court of general sessions in a state case.



§ 38-5-106 - Who shall be summoned as witnesses.

The coroner shall summon and examine as a witness every person who, in the coroner's opinion, or that of any of the coroner's jury, has any knowledge of the facts.



§ 38-5-107 - Surgeon or physician as witness.

The coroner may also summon as a witness a surgeon or physician, when requested so to do by the district attorney general, to make examination of the body, including the performing of an autopsy, and give a professional opinion as to the cause of death, whose fee shall not exceed twenty-five dollars ($25.00), and the fee shall be allowed in the bill of costs.



§ 38-5-108 - Employment of chemist.

The coroner may also, whenever deemed necessary, employ a competent chemist to examine for poison, and make an analysis of suspected substances, whose fee, not exceeding twenty dollars ($20.00), shall be allowed in the bill of costs.



§ 38-5-109 - Allowances to physicians and chemists limited.

No allowance shall be made under § 38-5-107 or § 38-5-108, except to persons actually summoned by the coroner for the express purpose, and duly reported by the coroner to the court.



§ 38-5-110 - Service of process.

The summons for the jurors and the subpoenas for witnesses may be served by the sheriff, or any constable of the county, or by the coroner personally.



§ 38-5-111 - Verdict of jury.

The jury, after inspecting the body, hearing the testimony, and making all needful inquiries, shall render a verdict by an inquisition in writing, signed by the jury, setting forth as near as may be, who the person was, when, where, and by what means the person died, and whether by the act of another, and what other person, and whether by unlawful means.



§ 38-5-112 - Form of inquisition.

The inquisition shall be as follows:

State of Tennessee,

___________________ County.

An inquisition held at _____, in the county and state aforementioned, on the _____ day of _____, 20_____, before ___________________, coroner of such county, upon the body of ___________________ (or a person unknown), there lying dead, by the jurors whose names are hereto subscribed, who upon their oaths do say: (here state, when, how, by what person, means, weapon, or accident the person died, and whether feloniously, as near as may be according to the requirements of § 38-5-111).

In testimony whereof, the jurors have hereunto set their hands the day and date above.



§ 38-5-113 - Return of inquisition.

The coroner shall immediately return the inquisition to the criminal court of the coroner's county, if any, and, if not, to the circuit court of the county, together with a list of the witnesses who testified to material facts.



§ 38-5-114 - Witnesses may be bound over.

The coroner shall also require all material witnesses to enter into an undertaking to appear at such court, if in session, or at the next succeeding term, and may require security for such undertaking, and, for this purpose, the coroner is vested with all the powers of a court of general sessions in state cases.



§ 38-5-115 - Arrest of person if present.

If the jury finds that the deceased died by the act of another by unlawful means, the coroner may arrest the person implicated, if present, and may make out a warrant requiring an officer, or other person authorized by the officer, to take such person before a magistrate, or may commit the person until the person can be carried before a magistrate.



§ 38-5-116 - Warrant for arrest if person not present.

If the person charged is not present, the coroner may issue a warrant to the sheriff, or any other lawful officer, requiring the officer to arrest such person and take the person before a magistrate.



§ 38-5-117 - Effect of coroner's warrant.

The warrant of a coroner in the cases covered by this chapter shall be of equal authority with that of a court of general sessions, and, when the person charged is brought before the court, the person shall be dealt with as a person held under complaint in the usual form.



§ 38-5-118 - Disposition of body of decedent.

After the inquisition, the coroner or medical investigator may deliver the body of the deceased to the deceased's relatives, if there are any; but if not, the coroner or the medical investigator shall cause the deceased to be decently buried or cremated in accordance with § 68-4-113, and the expense to be paid from the property found with the body, or, if there is none, from the county treasury, by certifying an account of the expenses to the county mayor, who shall allow and pay the expenses, if deemed reasonable, as other claims on the county.



§ 38-5-119 - Disposition of effects found on body.

The coroner shall, within forty (40) days after an inquest on a dead body, deliver to the county trustee any money or other property found on the body, unless used for burial, or claimed in the meantime by the legal representatives of the deceased. If the coroner fails so to do, the trustee may, by motion before any tribunal having cognizance of the amount, upon ten (10) days' notice to the coroner, recover from the coroner and the coroner's official sureties the amount or value of the money or property, with interest, and twelve and one half percent (12.5%) damages.



§ 38-5-120 - Duty of county trustee as to effects found on body.

Upon receipt of the money by the trustee as provided in § 38-5-119, the trustee shall place it to the credit of the county. If it is other property, the trustee shall, within three (3) months, sell it at the courthouse of the county, at public auction, upon reasonable public notice, and shall, in like manner, place the proceeds to the credit of the county.



§ 38-5-121 - Delivery of property or payment of money to legal representatives of deceased.

If the property, before sale, or the money in the treasury, is demanded in six (6) years by the legal representatives of the deceased, the trustee shall deliver or pay it to them, after deducting the fees of the coroner, expenses of sale, and three percent (3%) commissions for the trustee, and the money may be paid to the representative at any time after the expiration of six (6) years, upon the order of the court of general sessions.






Chapter 6 - Tennessee Bureau of Investigation

Part 1 - General Provisions

§ 38-6-101 - Bureau created -- Director -- Divisions of bureau.

(a) (1) There is created the Tennessee bureau of investigation, which shall be a separate department of state government.

(2) The bureau shall be divided into three (3) divisions, the criminal investigation division, the forensic services division, and the narcotics investigation division. The director shall have full control over all divisions.

(3) The bureau shall be provided with suitable office space, supplies and equipment to perform the duties and functions assigned to it.

(b) (1) A director shall be appointed to administer the department.

(2) The director's compensation shall be fixed at an amount no less than that provided for the commissioner of safety.

(3) (A) The director shall be a person of experience and ability in the detection of crime and shall be appointed to a fixed term of office by the governor from a list of three (3) nominees submitted to the governor by a nominating commission composed of:

(i) Two (2) members to be nominated by the speaker of the senate and elected by resolution of the senate;

(ii) Two (2) members to be nominated by the speaker of the house of representatives and elected by resolution of the house of representatives; and

(iii) The executive director of the district attorneys general conference.

(B) No person nominated by the speakers shall be a member of the general assembly, and no more than one (1) member nominated by each speaker and elected by each house shall be from the same political party. Members nominated by the speakers and elected by each house shall serve from the date of the member's election until January 1 of the year in which the term of the director expires. If no one (1) of the three (3) persons nominated by the commission is satisfactory to the governor, the governor may reject all three (3), and require the nominating commission to submit three (3) additional names from which to appoint. If none is satisfactory, the governor may require additional nominees, in groups of three (3), until the governor is able to make the appointment. In any case in which the governor rejects the nominees submitted by the commission, the commission shall resubmit a list of nominees within sixty (60) days of written notice by the governor of the rejection. Within thirty (30) days from the date the full membership of the commission is named initially, the commission shall meet, upon the call of the speaker of the senate, and elect a chair. Thereafter the commission shall meet at the call of the chair and shall, within sixty (60) days of the initial meeting, submit its initial list of nominees to the governor. In the case of a vacancy in the office of director arising during a term, the commission shall meet and submit a list of nominees within ninety (90) days of the date of the vacancy. In such a case, the appointment by the governor shall be for the unexpired portion of the director's term. With respect to the appointment of a director to a new term of office, the nominating commission shall be named no later than one hundred twenty (120) days before the expiration of the prior term. In such case the commission shall meet initially at the call of the speaker of the senate, elect a chair and shall then meet and make its submission of nominees no later than thirty (30) days prior to expiration of the term. The first term of office of the director shall begin on March 27, 1980, and shall extend through June 30, 1986. The next term shall begin on July 1, 1986, and it, and all successive terms shall be of six (6) full years. The nominating commission, as defined under this section, shall be subject to title 8, chapter 44.

(4) The director shall be subject to removal from office under title 8, chapter 47, but in the case of suspension of the director under § 8-47-116, the office of director shall be filled pending final disposition of the removal proceeding by the official in charge of the criminal investigation division of the bureau.

(5) The official in charge of the criminal investigation division of the bureau shall likewise serve as acting director of the bureau from the occurrence of any vacancy in the office of director until a director is appointed, as provided for in this chapter.



§ 38-6-102 - Criminal investigation division -- Criminal intelligence unit -- Investigations into domestic terrorism -- Emergency situation traffic stops.

(a) The criminal investigation division shall consist of not less than six (6) persons who shall be experienced in the detection of crime and in criminal work generally. The director, with the approval of the governor, however, may increase the number of persons employed in the criminal investigation division, to such number as may be found to be feasible and necessary. At least two (2) of the criminal investigators shall be normally detailed to service in each grand division of the state, but the director shall have power to detail any and all of the investigators to service in grand divisions in case of emergency. The director, upon the request of the district attorney general of any judicial district, may assign the criminal investigators to aid that district attorney general in the investigation of any crime committed in the district attorney general's judicial district, but only when the district attorney general requests such aid. When detailed by the director to aid the district attorney general, the criminal investigators shall have full power to issue subpoenas for witnesses, serve the subpoenas, administer oaths to witnesses as they may summon, to take written statements from them and, when so detailed, shall have the same powers with reference to the execution of criminal process, making arrests, and the like, as does the sheriff of the county in which the investigators are at work.

(b) (1) Investigators of the bureau of investigation are authorized, without a request from the district attorney general, to make investigations in connection with any matters pertaining to:

(A) Fugitives from justice;

(B) Commission of any offense prohibited by title 39, chapter 16, part 4, or any other offense involving corruption of or misconduct by a public official;

(C) Employees or prospective employees of the bureau or the department of safety;

(D) Organized crime activities;

(E) Fraudulent conduct involving social security administration Title II and Title XVI disability programs; provided, however, that the authority conferred upon the bureau by this subdivision (b)(1)(E) shall automatically terminate upon discontinuation of federal funding for reimbursement of bureau costs associated with investigations of fraudulent conduct involving Title II and Title XVI disability programs; or

(F) Victimization of children by means of a computer or other electronic communications device.

(2) (A) For the purposes of subsection (b), "organized crime" is defined as the unlawful activities of the members of an organized, disciplined association engaged in supplying illegal goods and services, including, but not limited to, gambling, prostitution, loan sharking, narcotics, labor racketeering, and other unlawful activities of members of such organizations.

(B) The bureau is authorized to investigate allegations of felonious conduct resulting in serious bodily injury to a state inmate who is housed in a county or private correctional facility where the alleged perpetrator is an official, employee or trustee of the county or a private vendor if, after the district attorney general is notified by the department of correction of such felonious conduct, the district attorney general refuses to request the bureau to make an investigation. The bureau shall forward the results of any such investigation to the department of correction and the district attorney general.

(C) The bureau also is authorized, upon the request of the governor, the attorney general and reporter, any member of the board, the commissioner of correction or a district attorney general to conduct investigations into allegations of fraud, corruption, or dishonesty involving the granting, revoking or denying of paroles, release classification status or executive clemency of any type. The governor, a district attorney general, the attorney general and reporter, or the board of parole acting at the request of the governor, may request the assistance of the bureau to determine whether any recipient of executive clemency of any type has been or is presently abiding by the terms and conditions imposed upon the governor's granting of executive clemency of any type.

(D) The bureau shall coordinate its activities whenever possible with municipal, county, and federal police agencies with emphasis toward providing strike force capabilities to high crime areas within the state.

(E) The bureau shall continue to utilize the communications systems of the department of safety.

(c) Whenever a district attorney general refuses or neglects to present the results of any investigation undertaken under this section to a grand jury, the director, or the director's designated representative, may appear before the grand jury and seek a presentment, and the grand jury shall have the power to issue compulsory process for the appearance of witnesses. In the event the grand jury returns a presentment and the district attorney general refuses to prosecute, the director may petition for the appointment of a district attorney general pro tempore as provided for in § 8-7-106.

(d) The director shall cause to be established within the criminal investigation division a criminal intelligence unit (CIU). It shall be the responsibility of the CIU, through the automated criminal intelligence system of Tennessee (ACIST), as well as through criminal investigators assigned to each of the bureau's four regional offices, to gather and maintain criminal intelligence on criminal gang activity. Intelligence collected pursuant to this section shall be reviewed for compliance with 28 CFR Part 23.20 and shall be disseminated to local, state, and federal law enforcement agencies pursuant to 28 CFR Part 23.20. The bureau shall analyze all criminal intelligence collected, and shall compile statistical information for dissemination through the national incident-based reporting system (NIBRS) and the bureau's annual report.

(e) (1) Investigators of the bureau of investigation are authorized, without a request from the district attorney general, to make investigations based upon intelligence information pertaining to domestic terrorism that the bureau received under a government information security classification. Investigators may make investigations based upon intelligence information pertaining to domestic terrorism that the bureau received from nonclassified sources upon the request of the district attorney general.

(2) Investigators of the bureau of investigation are authorized, without a request from the district attorney general, to make traffic stops in emergency situations in which the safety of the public is in jeopardy and no officer from the appropriate law enforcement agency is immediately available to make the stop. For purposes of this subdivision (e)(2), "emergency situations" is limited to driving under the influence of an intoxicant pursuant to § 55-10-401, and reckless endangerment pursuant to § 39-13-103 involving the traffic stop. Investigators may also assist stranded motorists.



§ 38-6-103 - Forensic services division -- Purchase of breathalyzer tests by local governments.

(a) The forensic services division shall consist of experts in the scientific detection of crime. The director is empowered to employ, either upon a temporary or permanent basis, but is not limited to, ballistics experts, pathologists, toxicologists, experts in the detection of human bloodstains and fingerprint experts and such other persons of expert knowledge in the detection of crime as may be found feasible. It shall be the duty of the forensic services division to keep a complete record of fingerprints obtained by it through exchange with the federal bureau of investigation, with similar bureaus in other states and from fingerprints obtained in this state. Each peace officer of this state, upon fingerprinting any person arrested, shall furnish a copy of the fingerprints to the forensic services division of the bureau. Likewise, such fingerprints as are now on file at the state penitentiary shall be transferred from the penitentiary to the bureau and maintained by it. Each person received at the state penitentiary shall be fingerprinted and a copy of the fingerprints furnished to the bureau. The bureau is authorized to exchange with the federal bureau of investigation any and all information obtained by the bureau in the course of its work and to request of the federal bureau of investigation such information as the bureau may desire.

(b) The services of the forensic services division may be made available by the director to any district attorney general of this state, the chief medical examiner and all county medical examiners in the performance of their duties under the post-mortem examination law or to any peace officer upon the approval of the district attorney general of the district in which such peace officer is located. The forensic services division likewise is authorized to avail itself of the services of any and all other departments of the state where the same may be of benefit to it, including, but not limited to, the state chemists and other expert personnel.

(c) The Tennessee crime laboratory and all regional crime laboratories shall be under the supervision of the director of the bureau or the director's designated representatives.

(d) (1) (A) The following fees shall be adjudged as a part of the costs in each case upon conviction of the following offenses:

(i) Controlled substances, controlled substance analogues, narcotics, drugs ..................... $20.00

(ii) Driving a motor vehicle, or operating a boat while under the influence of intoxicants and/or drugs, except as provided in § 55-10-413(d) ..................... 17.50

(iii) Certification of criminal histories and records ..................... Amount ......................fixed by the federal ......................bureau of investigation

(iv) Upon the forfeiture of a cash bond or other surety entered as a result of a municipal traffic citation, whether considered a fine, a bond or a tax......................13.75.

(B) Such fees shall be in addition to and not in substitution for any and all fines and penalties otherwise provided for by law.

(C) Except when and as provided in this subdivision (d)(1) and subdivision (e)(2), the appropriate clerk, after deducting five percent (5%) as compensation when applicable, shall identify those fees set out in subdivision (d)(1)(A) to the Tennessee bureau of investigation and remit the fees to the state treasury to be expended by the Tennessee bureau of investigation as appropriated by the general assembly. These fees shall be transmitted by the clerk of the court to the state treasurer for deposit in a fund to be used by the Tennessee bureau of investigation for the purpose of employing personnel; for the purchase of equipment and supplies; to pay for the education, training and scientific development of employees; or for any other purpose to allow the bureau's business to be done in a more efficient and expeditious manner. The moneys received in the fund shall be invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state, but shall, together with interest income credited to the fund, remain available for expenditure in subsequent fiscal years.

(2) Upon approval of the director, local governing bodies which have the responsibility for providing funding for sheriffs' offices and police departments are authorized to purchase from state contracts approved for bureau purchases, scientific instruments designed to examine a person's breath and measure the alcohol content of a person's breath, for use as evidence in the trial of cases; provided, that prior to use of the scientific instruments, such instruments must be delivered to the forensic services division for testing and certification pursuant to subsection (g). The bureau shall continue to maintain and certify the instruments and operating personnel, pursuant to subsection (g), and furnish expert testimony in support of the use of the scientific instruments when required.

(e) (1) Any fees authorized for services rendered by the bureau that are not incident to a court case shall be paid to the Tennessee bureau of investigation for deposit with the state treasurer for expenditure as provided for by this section.

(2) Every local governing body purchasing the instruments pursuant to subsection (d) shall report the use of the instrument to the clerk of the court, for inclusion of the service fee as a part of the court costs, which service fee shall be disbursed to the local governing body until the purchase price is recovered. Thereafter, the service fee shall be disbursed by the clerk to the bureau, for payment to the state treasurer as required by subsection (f).

(f) All revenue resulting from fines, forfeitures and services rendered by the bureau shall be paid to the state treasurer and used only as appropriated by the general assembly.

(g) The bureau, through its forensic services division, shall establish, authorize, approve and certify techniques, methods, procedures and instruments for the scientific examination and analysis of evidence, including blood, urine, breath or other bodily substances, and teach and certify qualifying personnel in the operation of such instruments to meet the requirements of the law for the admissibility of evidence. When examinations, tests and analyses have been performed in compliance with these standards and procedures, the results shall be prima facie admissible into evidence in any judicial or quasi-judicial proceeding, subject to the rules of evidence as administered by the courts.

(h) (1) Effective July 1, 2006, there is created within the Tennessee bureau of investigation's serology/DNA unit, six (6) additional special agent/forensic scientist positions to perform DNA analysis in criminal investigations. The positions shall be in addition to any position that was created and funded prior to July 1, 2006, or that may be created in the future. The director shall determine to which of the bureau's forensic laboratories each of the six (6) special agents/forensic scientists employed pursuant to this subsection (h) shall be assigned. The assignments shall be based upon the number of criminal investigations requiring DNA analysis in each of the laboratories, the DNA analysis backlog and such other factors as the director determines will most quickly and efficiently reduce the backlog of DNA samples awaiting analysis.

(2) When the backlog of criminal investigations awaiting DNA analysis becomes current, the director shall continue to utilize these six (6) positions in the various bureau laboratories, as needed to prevent any future backlog of analysis requests and to expedite the analysis of future requests.



§ 38-6-104 - Personnel -- Injuries in the line of duty.

(a) The director may employ such clerical and stenographic personnel as may be needed for the efficient operation of the bureau. Salaries of the personnel of the bureau shall be fixed by the director and paid from the funds appropriated to the bureau by the general assembly. Nothing contained in this section shall affect in any way the retirement benefits and longevity pay as are now provided for the personnel for the Tennessee bureau of criminal identification. All funds, supplies and equipment now allocated for the use and benefit of the Tennessee bureau of criminal identification are transferred to the separate department created by this chapter for the use and benefit of the bureau.

(b) When a member of the bureau is injured in the line of duty and that injury prevents the member from performing the member's regular duties, whether the disability is temporary or permanent, it is lawful for the director, in the director's sound discretion and with the approval of the governor and the attorney general and reporter, to retain the disabled member of the bureau upon the regular payroll of the bureau until the member's claim for compensation for the disability is determined by the state board of claims. The state board of claims shall act within thirty (30) days of receipt of a disability rating based upon competent medical advice.



§ 38-6-105 - Retired agents.

Any agent of the Tennessee bureau of investigation who retires after twenty-five (25) years of honorable service shall be issued a retired commission card by the bureau, which shall identify the agent, the agent's department and rank, and the fact that the agent is retired. Cards issued under this provision shall bear the inscription, in print of equal or larger size than the rest of the printing on the card, the words "Not a handgun permit." After twenty-five (25) years of honorable service by an agent of the bureau, the bureau shall authorize such agent, upon retirement, to retain the agent's service weapon, in recognition of the agent's many years of good and faithful public service.



§ 38-6-106 - Requests for investigative records -- Background checks of appointees.

(a) Any request for investigative records by the governor, speaker of the senate, speaker of the house of representatives or supreme court chief justice shall be in writing and shall state specifically the reasons for such request. All such written requests shall be signed by the governor, speaker of the senate, speaker of the house of representatives or chief justice and not the governor's, speaker's or chief justice's agent or designee.

(b) The governor, speaker of the senate, speaker of the house of representatives or chief justice is authorized to request the director of the Tennessee bureau of investigation to conduct a background investigation concerning any person who has asked or agreed to be considered by the governor, speaker of the senate, speaker of the house of representatives or chief justice for appointment to a position of trust and responsibility, including, but not limited to, positions relating to homeland security. The chair of the nominating commission appointed pursuant to § 38-6-101 is authorized to request a background investigation concerning any person who is under consideration by the nominating commission as a potential candidate for recommendation to the governor as a nominee for the position of director of the Tennessee bureau of investigation. The commission may contract with a private entity or the federal government to conduct the investigation. Upon the request of the governor, speaker of the senate, speaker of the house of representatives or chief justice, the director shall conduct the investigation, which shall include fingerprint submissions of the potential appointee to both the Tennessee bureau of investigation and federal bureau of investigation, and report the results to the governor, speaker of the senate, speaker of the house of representatives or chief justice, either verbally or in writing, as the governor, speaker of the senate, speaker of the house of representatives or chief justice may direct. The entity with which the nominating commission contracts shall report the results to the chair of the nominating commission, either verbally or in writing, as the chair of the nominating commission may direct.

(c) All confidential information reported to the governor, speaker of the senate, speaker of the house of representatives or chief justice pursuant to subsection (b) shall remain confidential. Any background investigation requested by a nominating commission appointed pursuant to § 38-6-101, and any background investigation delivered to the governor by the commission, shall be treated as confidential.

(d) The commission appointed pursuant to § 38-6-101 is authorized to contract with a private entity for other services, including, but not limited to, recruiting and screening applicants. Names of applicants and related records shall remain confidential, except to the extent such records are received by the commission; provided, however, that background investigations, and information that would remain confidential pursuant to § 10-7-504, if such applicants were employees of the state, shall remain confidential, even after receipt by the commission and the governor.

(e) The authority granted by this section to the chief justice of the supreme court to request the Tennessee bureau of investigation to conduct background investigations is limited to investigations of persons applying or considered for the positions of:

(1) Attorney general and reporter;

(2) Clerk of the supreme court (appellate court clerk);

(3) Administrative director of the courts;

(4) Executive director, Tennessee lawyers' assistance program;

(5) Chief disciplinary counsel, board of professional responsibility;

(6) Executive director, Tennessee commission on continuing legal education and specialization; and

(7) Executive director, Tennessee lawyers' fund for client protection.

(f) The authority granted by this section to the speaker of the senate and speaker of the house of representatives to request the Tennessee bureau of investigation to conduct background investigations is limited to fifteen (15) requests per calendar year per speaker.



§ 38-6-107 - Certification of records by director.

(a) The director is authorized to establish a procedure for the official attestation, sealing and certification of records, reports, documents and actions of the bureau that may be required or authorized by law, and to designate the persons responsible for the certification.

(b) The procedures provided for in subsection (a) shall be filed with the secretary of state.



§ 38-6-108 - Use of dogs to detect illicit substances.

The Tennessee bureau of investigation is authorized to utilize dogs trained to detect marijuana and other illicit substances in its work, as may be desirable and appropriate.



§ 38-6-109 - Verification of criminal violation information.

(a) The Tennessee bureau of investigation shall process requests for criminal background checks from any authorized persons, organizations or entities permitted by law to seek criminal history background checks on certain persons, pursuant to a format and under procedures as it may require.

(b) (1) At the request of any persons, organizations or entities authorized by law to make fingerprint requests, the Tennessee bureau of investigation shall receive fingerprint samples from the persons, organizations or entities permitted by law to make those requests and shall check the prints against its records by using its computer files of criminal offenders contained in the Tennessee crime information center (T.C.I.C.) to process these requests and, to the extent permitted by federal law, shall also check the prints against records maintained by the federal bureau of investigation to determine if prior criminal history or convictions exist.

(2) Upon completion of the search, the bureau shall report its findings to the requesting persons, organizations or entities authorized by law to receive such information.

(c) (1) Agencies or organizations that have an agreement to do so with the Tennessee bureau of investigation and that have any responsibility or authority under law for conducting criminal history background reviews of persons may also access directly the computer files of the T.C.I.C. using only names or other identifying data elements to obtain available Tennessee criminal history background information for purpose of background reviews.

(2) If review by the method permitted by subdivision (c)(1) indicates the need for further verification of the individual's criminal history, and if authorized by the requesting entity's legal authority, the requesting entity may submit fingerprint samples for a criminal history background check by the Tennessee bureau of investigation as otherwise authorized by this section.

(d) The fees for fingerprint searches shall be the same for a Tennessee search as for a federal bureau of investigation search and shall be according to the fee schedule established by the federal bureau of investigation.



§ 38-6-110 - Central registry for sexual offenders.

(a) The Tennessee bureau of investigation shall establish a central registry of sexual offenders modeled after statutes enacted in other states. The registry shall include all validated offenders from files maintained by the department of children's services, all persons who have been arrested for the commission of a sexual offense, and all persons who have been convicted of a sexual offense.

(b) The departments of correction and children's services and local law enforcement agencies shall cooperate fully in the creation and updating of the central registry.



§ 38-6-111 - Disposal of gambling devices.

Any gambling device confiscated by the Tennessee bureau of investigation pursuant to a lawful order that has become final, including appeals, may, in lieu of destruction, be ordered sold at public sale, after the removal and destruction of the gambling circuitry and mechanisms. The proceeds of sales shall be deposited with the Tennessee bureau of investigation and budgeted to procure equipment for the forensic services division of the bureau.



§ 38-6-112 - Requests by attorney general and reporter for assistance.

The attorney general and reporter is authorized to request the director of the bureau to furnish any assistance that may be required by the attorney general and reporter in the performance of the attorney general and reporter's duties under title 8, chapter 47, regarding the removal of officers; title 47, chapter 25, part 1, regarding trusts-unlawful restraint of trade and discrimination; §§ 48-1-122 and 48-1-123, regarding violations of the Tennessee Securities Act of 1980; and title 47, chapter 18, part 1, regarding the Consumer Protection Act of 1977. The bureau is authorized to provide to the attorney general and reporter any assistance that the attorney general and reporter may request pursuant to this section.



§ 38-6-113 - DNA analysis -- Procedures for collection and preservation of human biological specimens.

(a) As used in this section, unless the context otherwise requires, "DNA analysis" means the process through which deoxyribonucleic acid (DNA) in a human biological specimen is analyzed and compared with DNA from another biological specimen for identification purposes.

(b) The Tennessee bureau of investigation shall develop uniform procedures for the collection and preservation of human biological specimens for DNA analysis in cases of alleged or suspected violations of § 39-13-502, § 39-13-503, § 39-13-504, § 39-13-505, § 39-13-522 or § 39-15-302. Law enforcement agencies and medical personnel who conduct evidentiary examinations shall use the uniform procedures in their investigation of the above offenses.

(c) (1) The bureau shall adopt uniform procedures to maintain, preserve and analyze human biological specimens for DNA. The bureau shall establish a centralized system to cross-reference data obtained from DNA analysis. The centralized system shall contain convicted felon profiles, forensic unknown profiles, criminal suspect profiles, violent juvenile sexual offender profiles, and missing person profiles. The detention, arrest or conviction of a person based upon a databank match or database information is not invalidated, if it is later determined that the specimens or samples were obtained or placed in the database by mistake.

(2) For purposes of this subsection (c), "violent juvenile sexual offender" means any person adjudicated delinquent for any act that if committed by an adult would constitute a violation of § 39-13-502, § 39-13-503, § 39-13-504, § 39-13-505, § 39-13-522, § 39-13-531 or § 39-15-302.

(d) The bureau shall perform DNA analysis and make data obtained available to law enforcement officials in connection with appropriate criminal investigations in which human biological specimens have been recovered. The bureau shall also make the data available to the district attorney general, and the subject of the data in any subsequent criminal prosecution of the subject.



§ 38-6-115 - Notification of the district attorney general.

If the bureau is investigating the possible commission of any offense specified in § 38-6-102(b), the bureau may, but is not required to, notify the district attorney general where the investigation is being conducted of the investigation.



§ 38-6-116 - Tennessee internet criminal information center.

(a) The Tennessee bureau of investigation shall create an office within the bureau to be known as the Tennessee internet criminal information center (TICIC). The purpose of the center is the development, maintenance and updating of an online database, toll-free hotline and such other means as are appropriate to provide easily accessible information to members of the public concerning persons of interest to the public safety and welfare.

(b) Upon creation of the TICIC, the bureau shall compile and maintain databases consisting of a registry and associated information for the following groups of persons:

(1) The Sexual Offense Registry. (A) This registry shall consist of all public information regarding persons who are required to complete a TBI sexual offender registration/monitoring form pursuant to title 40, chapter 39, part 2;

(B) This registry shall include the photograph of all persons who are registered pursuant to title 40, chapter 39, part 2;

(2) The Tennessee Missing Children Registry. This registry shall consist of those children who have been placed by the bureau on the Tennessee missing children registry; and

(3) Any other registry, information or database that, in the opinion of the bureau, would be in the interest of the public safety or welfare.

(c) When one (1) or more of the databases comprising the TICIC is complete and in an accessible format, the bureau shall place and maintain each of them on the TICIC's Internet home page which shall be accessible through the state of Tennessee's Internet home page.



§ 38-6-117 - Missing children registry.

(a) The Tennessee bureau of investigation is authorized to create within the bureau a missing children registry. The registry shall contain pertinent information about, a picture of, and the current status of certain children in this state who have been reported missing.

(b) The bureau shall have the sole discretion to determine the number of missing children to be placed on the registry, the criteria for placing a child on the registry and the definition of "missing child."

(c) The bureau shall place, maintain and update the missing children registry on the state of Tennessee's internet home page.

(d) When the Tennessee internet criminal information center is created within the bureau and becomes operational, the missing children registry shall become a part of such center.

(e) The bureau shall update the missing children's web page to reflect that a missing child has been recovered.



§ 38-6-118 - Expunged criminal offender and pretrial diversion database.

(a) (1) The Tennessee bureau of investigation shall establish within the bureau an expunged criminal offender and pretrial diversion database. Such database shall consist of the name, date of birth, social security number, charging offense, date of dismissal and date of expunction of a criminal offender who has:

(A) Been granted diversion either under title 40, chapter 15 or § 40-35-313; provided, however, that the bureau shall not be required to enter or maintain information into its database concerning any dismissal or expunction order dated on or after July 1, 1999, if the charge dismissed or expunged is classified as a Class B or C misdemeanor;

(B) Had the public records of such offense expunged following the dismissal of charges against the offender by reason of the successful completion of either the diversion program; or

(C) Had the public records of such offense expunged following the dismissal of charges for any other reason.

(2) The bureau shall obtain the information for the database from the abstracts or copies of orders sent to it by judges pursuant to §§ 40-15-105, 40-32-101 and 40-35-313. The bureau shall also obtain information for the database from its confidential records maintained for law enforcement purposes, the public portion of which were expunged prior to October 1, 1998.

(b) (1) When a judge or district attorney general requests a certificate from the bureau relative to a defendant's eligibility for pretrial diversion pursuant to title 40, chapter 15 or § 40-35-313, the bureau shall conduct a criminal history record check based upon the defendant's name, date of birth and social security number to determine if the defendant:

(A) Has a prior felony or Class A misdemeanor conviction;

(B) Has ever previously been granted a type of diversion; and

(C) Has ever had an order expunging the public records of a criminal offense following the dismissal of charges entered on behalf of such defendant.

(2) The bureau shall certify the results of such search to the requesting judge or district attorney general. The bureau shall not be required to search any other source or database in order to make the certification required by this section.

(c) Funding for the operational expenses of this section shall be as stated under § 40-32-101(d)(2).

(d) Except for the purpose of certifying to judges and district attorneys general the information required in subsection (b), the expunged criminal offender and pretrial diversion database created by this section is not a public record and shall be maintained as confidential by the bureau; provided, however, that the bureau shall forward all information on expunction orders to the administrative office of the courts for the sole purpose of ensuring the expunction of records from the databases maintained pursuant to §§ 16-1-117 and 16-3-803(i).

(e) Upon a defendant's request for diversion pursuant to title 40, chapter 15, or § 40-35-313, all of which require a certificate from the bureau relative to the defendant's eligibility for diversion, the defendant shall pay a fee of one hundred dollars ($100) to the bureau for deposit in the special fund established in § 40-32-101(d) and shall be used by the bureau for the purposes specified under § 40-32-101(d).



§ 38-6-119 - Protection and security for facilities, employees, and grounds -- Powers -- Instruction.

(a) The director shall have authority to commission Tennessee bureau of investigation (TBI) uniformed officers in order to protect and provide security for TBI facilities, employees, and grounds.

(b) Such uniformed officers shall have full power to carry firearms and make arrests for any offenses under the laws of the state of Tennessee.

(c) All TBI uniformed officers must successfully complete a prescribed basic law enforcement course of instruction at the Jerry F. Agee Tennessee law enforcement training academy or its equivalent.



§ 38-6-120 - Criminal history information compiled from intrastate sources -- Fees.

(a) Criminal history information compiled by the Tennessee bureau of investigation (TBI) from intrastate sources shall be available on a priority basis to criminal justice agencies for criminal justice purposes free of charge. After providing the TBI with all known identifying information, persons in the private sector and noncriminal justice agencies may be provided criminal history information upon tender of fees as established in subsection (b), and in the manner prescribed by rule of the TBI. Such fees are to offset expenditures related to operational costs of the TBI. Any access to criminal history information by the private sector or noncriminal justice agencies as provided in this subsection (a) shall be assessed without regard to the quantity or category of criminal history record information requested. Fees may be reduced by the director of the TBI for good cause shown.

(b) The fee per record for criminal history information provided pursuant to this section is twenty-nine dollars ($29.00) per name submitted.



§ 38-6-121 - Missing citizen alert program.

(a) The general assembly finds that in the case of a missing citizen who has wandered due to dementia or physical impairment, the first few hours are critical in finding the citizen. To aid in the identification and location of missing citizens, there is created the missing citizen alert program. This program shall be coordinated by local law enforcement agencies which may choose to seek the assistance of nonprofit organizations such as A Child is Missing or the Alzheimer's Association. Local law enforcement agencies are encouraged to develop area-specific protocols for implementation of this program.

(b) For the purpose of this section, "missing citizen" means a person:

(1) Whose whereabouts are unknown;

(2) Whose age at the time the person is first reported missing is sixty (60) years of age or older and who has an impaired mental condition as determined by a local law enforcement agency; and

(3) Who is believed to be in danger because of age, health, mental or physical disability, in combination with environmental or weather conditions, or is believed to be unable to return to safety without assistance; or

(4) A person of any age who suffers from a documented case of dementia, whose whereabouts are unknown, and who is believed to be in danger because of the dementia or physical impairment, and is believed to be unable to return to safety without assistance.

(c) (1) When a local law enforcement agency receives notice that a citizen with a condition described in subdivisions (b)(1)-(3) is missing and has received a caregiver's statement verifying the condition of the missing citizen, or, when the local law enforcement agency receives notice that a citizen with a condition described in subdivision (b)(4) is missing and has received medical documentation of that citizen's dementia or physical impairment, the agency is urged to begin an investigation immediately.

(2) Local law enforcement shall enter the report of the missing citizen with an impaired mental condition or physical impairment into the national crime information center (NCIC) within four (4) hours of the completion of the verification process.

(3) The alert shall be sent to media outlets in this state at the discretion of the local law enforcement agency. Media outlets shall be strongly encouraged to publicize the information provided in order to promote the safe recovery of the missing citizen. When the alert is sent to media outlets, it shall contain all appropriate information from the local law enforcement agency that may assist in the safe recovery of the missing citizen and a statement instructing anyone with information related to the missing citizen to contact their local law enforcement agency. The alert shall contain all appropriate, descriptive information available, including, but not limited to, the location last seen, vehicle information, clothing worn, and photo, if available, that may assist in the safe recovery of the endangered missing person.

(4) Additional local resources that can be utilized, including, but not limited to, reserve units, emergency service units, air support, K-9 units, or automated phone dialer capabilities, shall be identified and maintained as part of the local law enforcement agency's program. Local law enforcement agencies are strongly encouraged to collaborate with surrounding law enforcement agencies to identify additional resources available that will help aid in the safe recovery of endangered missing persons. Local law enforcement agencies may choose to seek the assistance of nonprofit organizations including, but not limited to, A Child is Missing, the Alzheimer's Association, or the Center for Human Identification.

(5) The alert shall be cancelled by the local law enforcement agency upon notification that the missing citizen has been found, including cancellation of the missing person entry into NCIC.

(6) Nothing contained in this section is intended to deter a law enforcement agency from seeking to find any missing individual as set out by its own policies and procedures.

(d) The Tennessee bureau of investigation, the Tennessee Sheriffs' Association and the Tennessee Association of Chiefs of Police are encouraged to educate law enforcement as to the requirements of the missing citizen alert program by methods including, but not limited to: newsletters, press releases, media relations, access to TBI's current media list and educational instruction through the Tennessee law enforcement training academy.



§ 38-6-122 - Blue Alert system.

(a) There is established within the Tennessee bureau of investigation (TBI) the Blue Alert system. The purpose of the Blue Alert system is to provide a statewide system for the rapid dissemination of information to speed the apprehension of violent criminals who kill or seriously injure law enforcement officers and to aid in the location of missing law enforcement officers.

(b) If the TBI receives a report that involves the death or serious injury of a law enforcement officer in which the suspect has not been apprehended or involves a law enforcement officer missing while in the line of duty under circumstances warranting concern for such law enforcement officer's safety, the TBI shall issue an alert providing for rapid dissemination of information statewide regarding such suspect or law enforcement officer, as appropriate. The TBI shall make every effort to disseminate the information as quickly as possible when the status of the suspect or missing law enforcement officer has been reported to a law enforcement agency.

(c) The TBI shall adopt uniform guidelines and procedures for issuing an alert for such persons and shall provide education and training to encourage radio and television broadcasters to participate in the alert. The guidelines and procedures shall ensure that specific health information about any suspect or law enforcement officer is not made public through the alert or otherwise.

(d) The TBI shall consult with the department of transportation and develop a procedure for the use of overhead permanent changeable message signs to provide information on a missing suspect or law enforcement officer meeting the criteria of this section when information is available that would enable motorists to assist in the recovery of the missing person. The TBI and the department of transportation shall develop guidelines for the content, length, and frequency of any message to be placed on an overhead permanent changeable message sign.

(e) The TBI may use the statewide infrastructure of the America's Missing Broadcast Emergency Response (AMBER) Alert to the extent permissible to facilitate the Blue Alert system.

(f) Any entity or individual involved in the dissemination of a Blue Alert generated pursuant to this section shall not be liable for any civil damages arising from such dissemination.



§ 38-6-123 - Inventory of sexual assault collection kits.

(a) As used in this section:

(1) "Forensic medical examination" means an examination provided to the victim of a sexually-oriented criminal offense by a healthcare provider for the purpose of gathering and preserving evidence of a sexual assault for use in a court of law;

(2) "Sexual assault collection kit" means a human biological specimen or specimens collected by a healthcare provider during a forensic medical examination from the victim of a sexually-oriented criminal offense; and

(3) "Untested sexual assault collection kit" means a sexual assault collection kit that has not been submitted to the Tennessee bureau of investigation or a similar qualified laboratory for either a serology or deoxyribonucleic acid (DNA) test.

(b) By July 1, 2014, all law enforcement agencies and departments charged with the maintenance, storage and preservation of sexual assault collection kits shall conduct an inventory of all such kits being stored by the agency or department.

(c) By July 1, 2014, each law enforcement agency shall compile, in writing, a report containing the number of untested sexual assault collection kits in the possession of the agency or department and the date the sexual assault kit was collected. The report shall be transmitted to the Tennessee bureau of investigation.

(d) By September 1, 2014, the Tennessee bureau of investigation shall prepare and transmit a report to the speaker of the senate and speaker of the house of representatives containing the number of untested sexual assault collection kits being stored by each county, by each law enforcement agency or department, and the date the untested kit was collected.



§ 38-6-124 - Survey requesting information on best method for interfacing multiple computer databases to allow accessibility by patrolling police officers.

The Tennessee bureau of investigation shall, with the assistance of the Tennessee association of chiefs of police, the Tennessee sheriffs' association and the county officials association of Tennessee, survey appropriate law enforcement agencies and clerks' offices for the specific purpose of requesting information as to the best method for interfacing multiple computer databases to allow accessibility by police officers while on patrol, thereby allowing officers when making a lawful stop to also serve outstanding court papers such as warrants, unserved civil process, orders of protection and restraining orders. On or before January 1, 2015, the Tennessee bureau of investigation shall submit the results of the survey to the judiciary committee of the senate and the civil and criminal justice committees of the house of representatives.






Part 2 - Narcotics Investigation Division

§ 38-6-201 - Creation.

There is created the narcotics investigation division within the Tennessee bureau of investigation.



§ 38-6-202 - Mission.

(a) The mission of the narcotics investigation division shall be to investigate, gather evidence and assist in the prosecution of criminal offenses involving controlled substances, controlled substance analogues, narcotics, and other drugs.

(b) The narcotics investigation division shall have original jurisdiction over the investigation of all drugs.



§ 38-6-204 - Assistant director.

(a) An assistant director shall be appointed by the director to administer the narcotics investigation division.

(b) The assistant director shall be a person of experience and ability in the investigation or prosecution of criminal offenses involving controlled substances, narcotics and other drugs.

(c) The assistant director, acting for and in consultation with the director, shall apply for all federal or state funds or grants that may be available for the purposes for which the narcotics investigation division was created.



§ 38-6-205 - Members of division -- Qualifications -- Drug Tests -- Reassignment.

(a) The narcotics investigation division shall consist of those agents transferred into the new division according to § 38-6-203 [deleted as obsolete], and an additional sixteen (16) agents. The division shall also include four (4) special agents in charge, two (2) secretaries, and one (1) executive secretary. The director, with the approval of the governor, may increase the number of persons employed in the narcotics investigation division, to any number as may be found feasible and necessary.

(b) The assistant director and agents appointed shall be citizens of the United States and the state of Tennessee, and of good moral character. The agents shall have satisfactorily completed a prescribed course of study at a school operated by the federal drug enforcement agency, United States department of justice. The assistant director shall also be required to complete a prescribed course of study at a school operated by the federal drug enforcement agency, United States department of justice.

(c) The narcotics investigation division may enter into agreements with bureaus, departments, or judicial drug task forces within the state of Tennessee or of other states or of the United States for the exchange or temporary assignment of agents for special undercover assignments and for performance of specific duties. The assistant director, at the direction of the director of the Tennessee bureau of investigation, is authorized to assign agents of the bureau to that duty and to request and accept agents from the other bureaus or departments for that duty.

(d) At any time during the employment with the narcotics investigation division, the assistant director, at the direction of the director of the Tennessee bureau of investigation, may request an agent, employee, or other person working with the division, to submit to a mandatory drug test. Refusal to submit to take such drug test shall be grounds for dismissal.

(e) All such agents shall be assigned to the narcotics investigation division; provided, that the director may, when necessary, temporarily reassign such agents to perform other duties within the bureau.



§ 38-6-206 - Cooperation with other departments.

The narcotics investigation division of the Tennessee bureau of investigation shall have the full cooperation and cooperate fully with the state board of pharmacy, the state board of medical examiners, the department of health, the department of revenue, the department of safety, judicial drug task forces, the district and county attorneys, and the office of the attorney general and reporter, and all local law enforcement agencies.



§ 38-6-207 - Presentation of written report to the general assembly.

The director of the Tennessee bureau of investigation and the assistant director of the narcotics investigation division shall present a written report each year to the criminal justice committee of the house of representatives and the judiciary committee of the senate. The report shall include, but shall not be limited to, the number of investigations currently under way by the division, investigations that resulted in arrests during the previous year, the number of such arrests that resulted in convictions, the class of felony or misdemeanor convictions resulting from such arrests, and the schedule of drug or drugs involved in such arrests and convictions. The report shall also include information regarding the levels of cooperation encountered among the various agencies, internally and otherwise, and other related information regarding the activities of the narcotics investigation division. The purpose of the report shall be to inform the general assembly as to the effectiveness and needs of the division. The above information shall be reported by race or ethnicity where available.









Chapter 7 - Post-Mortem Examinations

Part 1 - Post-Mortem Examination Act

§ 38-7-101 - Short title.

This part shall be known and may be cited as the "Post-Mortem Examination Act."



§ 38-7-102 - Post-mortem examination division.

The department of health is authorized and empowered to create and maintain a post-mortem examination division or service. The division or service shall have as its functions the investigation of certain deaths as defined in this part, and the keeping of full and complete records of all reports on investigations and examinations made pursuant to this part. The commissioner of health, acting for the state and with the approval of the governor and considering the recommendation made by the Tennessee medical examiner advisory council, shall appoint a chief medical examiner to direct the division or service, and such other personnel as the commissioner may find appropriate to the enforcement of the duties and powers of this part. The commissioner is authorized and empowered to spend such funds as may be appropriated for the enforcement of this part, and to promulgate rules through the department of health to establish fees for autopsies, guidelines for death investigations and forensic autopsies, and other costs and services associated with this part.



§ 38-7-103 - Chief medical examiner -- Deputies and assistants -- Duties and authority.

(a) The chief medical examiner shall be a physician with an unlimited license to practice medicine and surgery in the state of Tennessee, or who is qualified and eligible for such license, and shall be required to obtain a license within the six-month period after employment. The chief medical examiner shall be a pathologist who is certified by the American Board of Pathology and who holds a certificate of competency in forensic pathology. In addition to the chief medical examiner's other administrative duties, the chief medical examiner's educational duties shall include developing and providing initial training and regular continuing education to all county medical examiners and medical investigators. The chief medical examiner shall be appointed to a five-year term, and may serve unlimited consecutive terms.

(b) The Tennessee medical examiner advisory council shall recommend to the chief medical examiner three (3) deputy state medical examiners, one (1) from each grand division of the state. The chief medical examiner, in consultation with the advisory council and with the approval of the commissioner of health, shall appoint the three (3) deputy state medical examiners and any assistant state medical examiners needed for regional administrative, professional and technical duties. The deputy medical examiners shall be based in one (1) of the state forensic centers. These state medical examiners shall have the same qualifications as the chief medical examiner. In addition to their other administrative, professional and technical duties, the deputy and assistant state medical examiners may lecture to medical and law school classes and conduct such special classes for county medical examiners and law enforcement officers and other investigators.

(c) The chief medical examiner shall have investigative authority for certain types of death that are in the interests of the state, including mass fatality incidents, for the identification, examination and disposition of victims' remains, and instances that represent a threat to the public health or safety, or both.



§ 38-7-104 - County medical examiner.

(a) A county medical examiner shall be appointed by the county mayor, subject to confirmation by the county legislative body, based on a recommendation from a convention of physicians resident in the county. A county medical examiner shall be a physician who is either a graduate of an accredited medical school authorized to confer upon graduates the degree of doctor of medicine (M.D.) and who is duly licensed in Tennessee, or is a graduate of a recognized osteopathic college authorized to confer the degree of doctor of osteopathy (D.O.) and who is licensed to practice osteopathic medicine in Tennessee, and shall be elected from a list of a maximum of two (2) doctors of medicine or osteopathy nominated by convention of the physicians, medical or osteopathic, resident in the county, the convention to be called for this purpose by the county mayor.

(b) If it is not possible to obtain an acceptance as a county medical examiner from a physician in a county, authority is given for the election of a county medical examiner from an adjacent or another county. A county medical examiner, when temporarily unable to perform the duties of the office, shall have the authority to deputize any other physician in the area to act as county medical examiner during the absence. If the county legislative body fails to certify a county medical examiner for a county or if the county medical examiner resigns or is unable to fulfill the duties of the office during the interim between county legislative body sessions and a deputy has not been appointed by the county medical examiner, the chief medical examiner shall have the authority to appoint a county medical examiner to serve until the next session of the county legislative body.

(c) A county medical examiner shall serve a five-year term, and shall be eligible for reappointment by the county mayor with confirmation by the county legislative body.

(d) Whenever any county medical examiner shall be called as a witness in any proceedings before the grand jury or in any criminal case, the county medical examiner shall receive from the county as compensation for services as witness a fee as shall be determined by the court before which the proceedings are conducted, unless the fees are paid under provisions of § 38-7-111 [repealed].

(e) The county medical examiner may be suspended by the county mayor for good cause, which shall include, but not be limited to, malfeasance in the performance of the duties of a county medical examiner, criminal conduct, or behavior that is unethical in nature or that is in violation of a relevant code of professional medical responsibility. The suspension shall be for a period of ninety (90) days. At the end of the ninety (90) day period, the suspension shall terminate, unless the county mayor has recommended to the county legislative body in writing that they remove the county medical examiner from office. If the county mayor recommends removal of the county medical examiner, then the county legislative body shall vote on whether to remove the county medical examiner from office within ninety (90) days of the date of the written recommendation. A majority vote shall be required in order to remove the county medical examiner from office. If a majority of the county legislative body does not vote for removal of the county medical examiner from office, then the suspension of the county medical examiner shall terminate immediately.

(f) (1) A medical investigator shall be a licensed emergency medical technician (EMT), paramedic, registered nurse, physician's assistant or a person registered by or a diplomat of the American Board of Medicolegal Death Investigators and approved by the county medical examiner as qualified to serve as medical investigator.

(2) If the county has an elected coroner, the coroner shall serve as the medical investigator for the county; provided, that such coroner meets the qualifications for a medical investigator set out in subdivision (f)(1). If the coroner is not qualified to serve as medical investigator, then the county legislative body shall, by resolution, either authorize the county medical examiner to appoint a medical investigator subject to confirmation by the county legislative body, or provide for this function through a contract for service approved by the county medical examiner and the county legislative body; provided, however, that, if the county has an elected coroner who has served in that capacity for ten (10) years or more, such coroner shall serve as the medical investigator for the county, regardless of whether the coroner meets the qualifications set out in subdivision (f)(1).

(3) The county medical investigator may conduct investigations when a death is reported, as provided in § 38-7-108, under the supervision of the county medical examiner. The county medical investigator may make pronouncements of death and may recommend to the county medical examiner that an autopsy be ordered. However, the county medical investigator shall not be empowered to sign a death certificate. The county medical examiner may delegate to the county medical investigator the authority to order an autopsy.

(g) County medical examiners and medical investigators shall be required to receive initial training and regular continuing education through the chief medical examiner and to operate according to the death investigation guidelines adopted by the department of health.



§ 38-7-105 - Facility for performance of autopsies -- Deadline for accreditation in certain counties.

(a) All autopsies must be performed at a facility accredited by the National Association of Medical Examiners (NAME). A facility must receive accreditation from NAME within one (1) year of July 1, 2012, maintain accreditation and operate pursuant to NAME guidelines unless the facility operates in a county which qualifies for an extension under subsection (b).

(b) A facility must receive accreditation from NAME within one (1) year of July 1, 2014, maintain accreditation and operate pursuant to NAME guidelines if the facility is located in any county having a population of not less than three hundred thirty-six thousand four hundred (336,400) nor more than three hundred thirty-six thousand five hundred (336,500), according to the 2010 federal census or any subsequent federal census.



§ 38-7-106 - When autopsies authorized -- Notice to next of kin -- Donor eyes and eye tissues.

(a) A county medical examiner may perform or order an autopsy on the body of any person in a case involving a homicide, suspected homicide, a suicide, a violent, unnatural or suspicious death, an unexpected apparent natural death in an adult, sudden unexpected infant and child deaths, deaths believed to represent a threat to public health or safety, and executed prisoners. When the county medical examiner decides to order an autopsy, the county medical examiner shall notify the district attorney general and the chief medical examiner. The chief medical examiner or the district attorney general may order an autopsy in such cases on the body of a person in the absence of the county medical examiner or if the county medical examiner has not ordered an autopsy. The district attorney general may order an autopsy in such cases on the body of a person in the absence of the county medical examiner or the failure of the county medical examiner to act. The authority ordering the autopsy shall notify the next of kin about the impending autopsy if the next of kin is known or reasonably ascertainable. The sheriff or other law enforcement agency of the jurisdiction shall serve process containing such notice and return such process within twenty-four (24) hours.

(b) Notwithstanding subsection (a), if a request is received from an authorized official of a not-for-profit corporation chartered under the laws of the state, or authorized to do business in the state and certified by the Eye Bank Association of America to obtain, store and distribute donor eyes and eye tissues to be used for corneal transplants, for research and for other medical purposes, the county medical examiner may permit, at any time, the removal of the cornea or corneal tissue from the body of a deceased person in accordance with title 68, chapter 30, part 1.



§ 38-7-107 - Disinterment to perform autopsy.

(a) On request of a state or county medical examiner, a district attorney general may petition a circuit or criminal court judge to order a body disinterred and an autopsy performed when a person's death occurred under the circumstances outlined in this part, and the person was interred before an autopsy could be performed. The petition shall set forth the district attorney general's belief that the death in question was subject to post-mortem examination or autopsy as provided by this part and the reasons that actuate the district attorney general's belief as to the circumstances of the death. The petition may be presented during a term of court or in vacation and either in the county in which it is claimed that the death occurred or in any other county of a judicial district, and the judge shall have the power and authority to pass upon the petition in any county of the judge's district. When known or reasonably ascertainable, a copy of the petition shall be served upon the next of kin of the deceased.

(b) Upon the presentation of the petition to the judge, the judge shall be authorized to consider the petition and in the exercise of sound judicial discretion, either make or deny an order authorizing the disinterment and an autopsy to be performed upon the body of the deceased. The cost of disinterment and autopsy shall be paid by the state as provided in § 38-1-104.



§ 38-7-108 - Death under suspicious, unusual or unnatural circumstances.

(a) Any physician, undertaker, law enforcement officer, or other person having knowledge of the death of any person from violence or trauma of any type, suddenly when in apparent health, sudden unexpected death of infants and children, deaths of prisoners or persons in state custody, deaths on the job or related to employment, deaths believed to represent a threat to public health, deaths where neglect or abuse of extended care residents are suspected or confirmed, deaths where the identity of the person is unknown or unclear, deaths in any suspicious/unusual/unnatural manner, found dead, or where the body is to be cremated, shall immediately notify the county medical examiner or the district attorney general, the local police or the county sheriff, who in turn shall notify the county medical examiner. The notification shall be directed to the county medical examiner in the county in which the death occurred.

(b) Whenever a death occurs under the circumstances as set forth in this part, the body shall not be removed from its position or location without authorization by the county medical examiner, except to preserve the body from loss or destruction or to maintain the flow of traffic on a highway, railroad, or airport. No body subject to post-mortem examination as provided by this part shall be embalmed without authorization by the county medical examiner.

(c) (1) If a body is subject to post-mortem examination under this part, this part shall be suspended to the extent necessary for the preservation of any body or part of the body, as defined in § 68-30-102, where an anatomical gift of the body or part of the body has been made in accordance with the Uniform Anatomical Gift Act, compiled in title 68, chapter 30, part 1.

(2) Any physician, surgeon, undertaker, law enforcement officer, hospital, hospital personnel, or other person who acts in good faith in compliance with this subsection (c) for the purposes established shall be immune from civil or criminal liability for removing, transplanting, or otherwise preserving such body or part of a body.

(3) This subsection (c) shall govern and supersede any conflicting provisions of law.

(4) The chief medical examiner of the state and the organ procurement agencies serving the state shall develop a protocol for those instances in which this subsection (c) is applicable. The protocol shall be filed with the department of health and shall be reviewed and updated as necessary.



§ 38-7-109 - Investigation by county medical examiner.

(a) When a death is reported as provided in § 38-7-108, it is the duty of the county medical examiner in the county in which the death occurred to immediately make an investigation of the circumstances of the death. The county medical examiner shall record and store the findings, and transmit copies according to the death investigation guidelines developed by the Tennessee medical examiner advisory council. In any event the county medical examiner is authorized to remove from the body of the deceased a specimen of blood or other body fluids, or bullets or other foreign objects, and to retain such for testing and/or evidence if in the county medical examiner's judgment these procedures are justified in order to complete the county medical examiner's investigation or autopsy.

(b) When an autopsy is ordered by the district attorney general, the county medical examiner shall notify the chief medical examiner and the county medical examiner may perform the autopsy or shall designate and authorize a pathologist to perform the autopsy as provided in § 38-7-105.



§ 38-7-110 - Records received as evidence -- Person preparing report may be subpoenaed as witness -- Reports as public documents -- Release of reports.

(a) The records of the division of post mortem examination, the county medical examiner, or transcripts of the records certified to by the chief medical examiner or the deputy medical examiner or the duly appointed representative of the chief medical examiner, and the reports of the toxicology laboratory examinations performed by the testing laboratory or transcripts of the reports certified to by the director of the testing laboratory or the director's duly appointed representative, shall be received as competent evidence in any court of this state of the facts and matters contained in the records or reports.

(b) The records referred to in this section shall be limited to the records of the results of investigation, of post mortem examinations, of the findings of autopsies and toxicological laboratory examinations, including certified reports of the toxicological laboratory examinations performed by the testing laboratory, and shall not include statements made by witnesses or other persons; provided, however, that persons who prepare reports or records given in evidence pursuant to this section shall be subpoenaed as witnesses, in either civil or criminal cases, upon demand by either party to the cause, or, when unable to appear as witnesses, shall submit a deposition upon demand by either party to the cause.

(c) Subject to subsection (d), the reports of the county medical examiners, toxicological reports and autopsy reports shall be public documents. Medical records of deceased persons, law enforcement investigative reports, and photographs, video and other images of deceased persons shall not be public records.

(d) (1) Upon written petition by the district attorney general, supported by affidavit or testimony under oath from a law enforcement officer that the release of portions of a report of a county medical examiner, toxicological report or autopsy report may seriously impede or impair the investigation of a homicide or felony, a court of record may order that those portions shall not be subject to disclosure as a public document and shall remain confidential. The court shall cause a record to be kept of any testimony given in support of the petition, which record and all related documentation shall be sealed by the court and open to inspection only by a court reviewing the proceedings.

(2) The court shall order to be held as confidential only those portions of the records the release of which would impede or impair any such investigation. The court may order public disclosure of any record that has previously been protected from disclosure, upon written application of the district attorney general; provided, that the court shall order that the records shall be open to public inspection upon the indictment and arrest of all suspects in the underlying homicide or felony, or upon the closure of the investigation into the underlying homicide or felony. Upon any such closure of the investigation, the law enforcement agency shall immediately inform the district attorney general, who shall, in turn, promptly notify the court of the altered status of the investigation.

(3) Any person aggrieved by an order directing that any portion of a report of a county medical examiner, toxicological report or autopsy report shall remain confidential and not open for public inspection may petition the court having entered the order to set aside or modify the order. A copy of any such petition shall be served on the district attorney general. The court may order disclosure of the records previously sealed, upon the showing of a compelling reason for the disclosure. In any order granting a petitioner access to any such records, the court may make provisions as it deems necessary in the order limiting further disclosure of the records.

(4) Nothing in this subsection (d) shall be construed as limiting the right of any defendant in any criminal proceeding to obtain discovery of any report of a county medical examiner, toxicological report or autopsy report as provided in Rule 16 of the Tennessee Rules of Criminal Procedure.

(e) (1) If it is necessary to prepare a post-mortem examination report, then an authorized post-mortem official may obtain, in the manner prescribed in § 38-7-117, a needed medical, mental health or hospital record pertaining to a case under investigation pursuant to § 38-7-106.

(2) As used in this subsection (e), "authorized post-mortem official" means:

(A) The chief medical examiner;

(B) A county medical examiner;

(C) A medical investigator;

(D) A coroner;

(E) A deputy or assistant state medical examiner or forensic pathologist under the control or direction of the chief medical examiner; or

(F) A deputy or assistant county medical examiner or forensic pathologist under the control or direction of a county medical examiner.



§ 38-7-112 - Immunity of persons performing examinations and autopsies.

A person who in good faith performs a medical examination or an autopsy under this part is immune from civil or criminal liability in performing the authorized service.



§ 38-7-113 - Refusal or neglect to comply with § 38-7-108 -- Penalty.

Any person who neglects or refuses to comply with § 38-7-108 commits a Class E felony.



§ 38-7-117 - Subpoena of medical and hospital records.

(a) An authorized post-mortem official acting under the control or direction of the chief medical examiner or a county medical examiner or performing an investigation pursuant to a court order or an order of a district attorney general is authorized to obtain, upon written request, or may subpoena through the appropriate district attorney general, all medical or hospital records maintained by individuals licensed under title 63 or by facilities licensed under title 68 that pertain to a case under investigation.

(b) An authorized post-mortem official acting under the control or direction of the chief medical examiner or a county medical examiner or performing an investigation pursuant to a court order or an order of a district attorney general is authorized, through the appropriate district attorney general, to obtain, by judicial subpoena or through a court order in accordance with § 33-3-105, all records maintained by facilities licensed under title 33 that pertain to a case under investigation.

(c) As used in this section:

(1) "Authorized post-mortem official" means:

(A) The chief medical examiner;

(B) A county medical examiner;

(C) A medical investigator;

(D) A coroner;

(E) A deputy or assistant state medical examiner or forensic pathologist under the control or direction of the chief medical examiner; or

(F) A deputy or assistant county medical examiner or forensic pathologist under the control or direction of a county medical examiner; and

(2) "Case under investigation" means any time during which an authorized post-mortem official conducts an investigation into a case of death.



§ 38-7-118 - Delivery of remains to family following autopsy.

The body or remains of any dead human subject to an autopsy or pathology examination pursuant to this part shall be delivered to the next of kin as soon as practicable after the completion of the autopsy or pathology examination.



§ 38-7-119 - Unauthorized video or audio recordings of autopsies.

(a) (1) Except as provided in subsection (c), it is an offense for the chief medical examiner, a county medical examiner, or pathologist designated pursuant to § 38-7-105, or any agent or employee of the chief medical examiner, a county medical examiner, or pathologist, to contract with or grant authorization to an unauthorized person or an external entity to photograph, videotape, or otherwise capture visual images, or audio recordings in whatever form of a deceased human body, a human autopsy or a body immediately prior to, during or immediately following an autopsy.

(2) No person shall distribute, publish or otherwise disseminate any autopsy photographs, videotape or other visual image or any autopsy audio recording without the written consent of the next of kin or personal representative in the order established pursuant to subdivision (c)(1)(A), unless such use is consistent with subdivision (c)(1)(B), (c)(1)(C) or (c)(1)(D).

(b) Nothing in this section shall prevent the chief medical examiner, a county medical examiner, or pathologist designated pursuant to § 38-7-105, or any agent or employee of the chief medical examiner, county medical examiner, or pathologist, from carrying out training efforts or such person's statutory responsibilities.

(c) (1) A person is not considered "unauthorized" for purposes of subsection (a) if such person photographs, videotapes, or otherwise captures visual images, or audio recordings in whatever form of a deceased human body, human autopsy or a body immediately prior to, during or immediately following such an autopsy, if it is done with the express written consent or at the direction of:

(A) The next-of-kin or personal representative of the deceased in the following order of priority:

(i) Spouse;

(ii) Any adult child;

(iii) Parents;

(iv) Any sibling; or

(v) Administrator or executor, if appointed;

(B) A law enforcement agency or district attorney general, for official use only;

(C) A court order or subpoena; or

(D) An attorney representing a defendant in a criminal case where the original photographs, images or records of the chief medical examiner, a county medical examiner, coroner or pathologist designated pursuant to § 38-7-105 are not available through discovery or are otherwise not sufficient for the defense of such defendant.

(2) In determining whether the next-of-kin of the deceased is authorized to give consent, the chief medical examiner, county medical examiner, or pathologist designated pursuant to § 38-7-105 shall refer to the priority order in subdivision (c)(1)(A). If a next-of-kin higher on the priority lists consents, the lack of consent of any next-of-kin lower on the list is irrelevant. If a next-of-kin higher on the priority list refuses to give consent, consent by a next-of-kin lower on the list is also irrelevant.

(d) A chief medical examiner, a county medical examiner, or pathologist designated pursuant to § 38-7-105, or any agent or employee of a chief medical examiner, a county medical examiner, or pathologist, shall incur no criminal or civil liability for permitting a person to photograph, videotape, or otherwise capture visual images, or audio recordings in whatever form of a deceased human body or a human autopsy or a body immediately prior to, during or immediately following an autopsy as a result of the consent to such conduct given by the next-of-kin, if such official is presented with the written consent of a next-of-kin of the deceased who is higher on the priority list set out in subdivision (c)(1)(A) than any next-of-kin who does not consent.

(e) To the extent that the chief medical examiner, a county medical examiner, or pathologist designated pursuant to § 38-7-105, or any agent or employee of the chief medical examiner, county medical examiner, or pathologist, is a covered entity under the privacy regulations promulgated pursuant to the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA), nothing in this section shall be construed to preempt any provisions of those regulations that provide greater protection of the deceased's privacy than does this section.

(f) (1) A violation of subdivision (a)(1) is a Class A misdemeanor punishable by fine only.

(2) A violation of subdivision (a)(1) is a Class A misdemeanor punishable by fine or imprisonment if the chief medical examiner, a county medical examiner, coroner or pathologist, or an agent or employee of the chief medical examiner, a county medical examiner, coroner or pathologist, receives compensation or other thing of value as an inducement to violate this section.

(3) A violation of subdivision (a)(2) is a Class A misdemeanor.






Part 2 - Tennessee Medical Examiner Advisory Council

§ 38-7-201 - Tennessee medical examiner advisory council -- Creation -- Members.

(a) There is created the Tennessee medical examiner advisory council. The council shall consist of nine (9) members, each of whom shall be a resident of this state. The director of the Tennessee bureau of investigation shall be a permanent member of the council. The governor shall appoint one (1) district attorney general, one (1) district public defender, three (3) county medical examiners, one (1) from each grand division of Tennessee, one (1) licensed funeral director, and one (1) public citizen to the council. The commissioner of health or the commissioner's designee shall serve as an ex-officio, nonvoting member of the council. All regular appointments to the council shall be for terms of three (3) years each, with a maximum of two (2) consecutive terms. Each member shall serve until a successor is appointed. Vacancies shall be filled by appointment of the governor for the remainder of the unexpired term.

(b) Each member of the council shall receive reimbursement for travel expenses in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) The council shall organize annually and select a chair and other officers as needed. Meetings shall be held at least annually with additional meetings as frequently as may be required.

(d) The council shall have the power and duty to:

(1) Review candidates and make a recommendation to the commissioner of health on the appointment of the chief medical examiner and deputy state medical examiners;

(2) Assist the chief medical examiner in the development and updating of guidelines for death investigations and forensic autopsies in this state, to be promulgated as rules through the department of health; and

(3) Issue an annual report on death investigations in this state.









Chapter 8 - Employment and Training of Police Officers

Part 1 - General Provisions

§ 38-8-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Campus police officer" means a person commissioned by an employing institution and rendered an oath to provide police services, enforce law, exercise arrest authority and carry firearms in accordance with § 49-7-118;

(2) "Full-time police officer" means any person employed by any municipality or political subdivision of the state of Tennessee whose primary responsibility is the prevention and detection of crime, and the apprehension of offenders, and whose primary source of income is derived from employment as a police officer;

(3) "Part-time police officer," "temporary police officer," "reserve police officer," or "auxiliary police officer" means any person employed by any municipality or any political subdivision of the state of Tennessee whose primary responsibility is to support the full-time police officer in the prevention and detection of crime, apprehension of offenders, and assisting in the prosecution of offenders for appropriate remuneration in measure with specifically assigned duties or job description. Part-time police officers shall work not more than twenty (20) hours per week, for a total of not more than one hundred (100) hours per month. Any police officer who works in excess of the maximum hours as specified in this subdivision (3) shall be reclassified to a full-time status and must meet all requirements for standards and training as mandated under the law and peace officer standards and training commission rules. In any situation where an officer is temporarily assigned, for a period of one (1) month or less, to work more than twenty (20) hours per week, for a total of not more than one hundred (100) hours per month, the officer shall not be reclassified to a full-time status;

(4) "Private special deputy" means a person who is employed and compensated by a resort area owner or management company to act as security and law enforcement for the resort area and whose qualifications and training requirements are equivalent to or superior to those required for a law enforcement officer under the standards established by the peace officer standards and training commission for law enforcement officers;

(5) "Public safety officer" means a person who, in addition to being a commissioned campus police officer under § 49-7-118(i)(1), performs other significant duties such as certified firefighter, medical first responder or other tasks associated with homeland security based on the needs of a particular institution; and

(6) (A) "Special deputy" means any person who is assigned specific police functions as to the prevention and detection of crime and general laws of this state on a volunteer basis, whether working alone or with other police officers.

(B) Any police officer working on a volunteer basis shall receive no pay or benefits, except for honorariums, and may be utilized for an unlimited number of hours.



§ 38-8-102 - Tennessee peace officer standards and training commission -- Creation and composition.

(a) There is established the Tennessee peace officer standards and training commission, referred to in this part as the "commission."

(b) (1) The commission shall consist of:

(A) The attorney general and reporter;

(B) One (1) police officer below the rank of assistant chief, or equivalent rank, who shall be appointed by the governor for a term of four (4) years;

(C) Two (2) sheriffs and two (2) municipal chiefs of police, who shall be appointed by the governor and serve at the governor's pleasure;

(D) One (1) nonsupervisory police officer, who shall be appointed by the governor for a term of four (4) years;

(E) One (1) member of the senate and one (1) member of the house of representatives, who shall be appointed by the respective speakers and who shall be nonvoting members of the commission, to serve for a term of two (2) years;

(F) Two (2) citizens who are not connected with law enforcement to serve for a term of two (2) years, one (1) of whom shall be appointed by a resolution of the house of representatives and one (1) of whom shall be appointed by a resolution of the senate; and

(G) Three (3) additional members, whom the governor shall appoint for terms of three (3) years.

(2) The commission shall include at least one (1) person who is of a racial minority.

(c) The members of the commission shall elect the chair of the commission.



§ 38-8-103 - Director -- Staff -- Expenses of members.

(a) The director of the Jerry F. Agee Tennessee law enforcement training academy shall serve as the executive secretary of the commission.

(b) Staff for the commission shall be provided through the law enforcement training academy.

(c) The members of the commission shall serve without remuneration, but shall be paid expenses as the members may incur in attending the commission's meetings or in traveling on commission business. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 38-8-104 - Powers and duties of commission.

(a) The commission shall:

(1) Develop, plan and implement law enforcement training programs for all local law enforcement officers in Tennessee;

(2) Function as a clearing house for training programs related to local law enforcement;

(3) Receive, administer and expend local, state, federal, and other monetary assistance in the form of grants or otherwise, in order to further any of the commission's purposes pursuant to this chapter;

(4) Establish uniform standards for the employment and training of police officers, including preemployment qualifications and requirements for officer certification;

(5) Establish minimum standards and curriculum requirements for the courses of study offered by or for any municipality, the state of Tennessee or any political subdivision of the state, for the specific purpose of training police recruits or police officers;

(6) Consult and cooperate with municipalities, the state of Tennessee or any political subdivision of the state, for the specific purpose of training police recruits or police officers;

(7) Consult and cooperate with municipalities, the state of Tennessee or any political subdivision of the state and with universities, colleges, junior colleges and other educational institutions concerning the development of police training schools and programs limited to education and training in the area of police science, police administration and all allied and supporting fields;

(8) Approve facilities for school operation by or for any municipality, the state or any political subdivision of the state for the specific purpose of training police recruits and police officers;

(9) Issue certification to persons who, by reason of experience and completion of in-service, advanced education or specialized training, are especially qualified for particular aspects or classes of police work;

(10) Make or encourage studies on any aspect of police education, training and recruitment; and

(11) Administer income supplements for police officers.

(b) The commission, in addition to all the powers and duties vested in it by law, is vested with the power and is charged with the duty of observing, administering, and enforcing all the provisions of this chapter.

(c) The commission is authorized to adopt and enforce such rules and regulations as may be necessary to carry out this chapter.

(d) The commission shall have the authority to establish criteria for determining whether to grant an exception to or waive the qualifications of minimum standards as provided in § 38-8-106, based on a person's previous law enforcement experience and training.

(e) The commission shall establish criteria for determining whether to grant an exception to or to waive the qualifications of § 38-8-106, for a person hired as a police officer after July 1, 1987, except that no waiver or exception shall be granted for dishonorable discharge from the military, mental impairment which affects the person's ability to perform an essential function of the job with or without a reasonable accommodation, or a narcotics violation that could result in a felony charge. The commission's decisions with regard to exceptions or waivers granted under this subsection (e) shall be appealable to the chancery court. The commission shall adopt rules and regulations in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this subsection (e).

(f) The commission shall establish standards for the certification of railroad police officers commissioned pursuant to § 65-6-133.



§ 38-8-105 - Minimum standards binding on governmental entities -- Penalty for violation.

(a) Requirements for minimum standards as set forth in this part or as required by the commission shall be mandatory and binding upon any municipality, county or political subdivision of this state.

(b) Any person who appoints any applicant, who, to the knowledge of the appointer, fails to meet the minimum standards as set forth in this part or required by the commission, and any person who signs the warrant or check for the payment of the salary of any person who, to the knowledge of the signer, fails to meet the qualifications as a police officer as provided in this part or required by the commission, commits a Class A misdemeanor, and upon conviction shall be subject to a fine not exceeding one thousand dollars ($1,000).

(c) This section shall not apply to any police officer hired by any municipality, county, or political subdivision of this state prior to July 1, 1982.



§ 38-8-106 - Qualifications of police officers.

Any person employed as a full-time police officer, and any person employed or utilized as a part-time, temporary, reserve or auxiliary police officer or as a special deputy, shall:

(1) Be at least eighteen (18) years of age;

(2) Be a citizen of the United States;

(3) Be a high school graduate or possess its equivalent, which shall include a general educational development (GED(R)) certificate;

(4) Not have been convicted of or pleaded guilty to or entered a plea of nolo contendere to any felony charge or to any violation of any federal or state laws or city ordinances relating to force, violence, theft, dishonesty, gambling, liquor, controlled substances or controlled substance analogues;

(5) Not have been released or discharged under any other than honorable discharge from any of the armed forces of the United States;

(6) Have the person's fingerprints on file with the Tennessee bureau of investigation;

(7) Have passed a physical examination by a licensed physician or a nurse practitioner or physician assistant, so long as the task is expressly included in the written protocol developed jointly by the supervising physician and the nurse practitioner or physician assistant, whichever is applicable, setting forth the range of services that may be performed by the nurse practitioner or physician assistant;

(8) Have a good moral character as determined by a thorough investigation conducted by the employing agency; and

(9) Have been certified by a Tennessee licensed health care provider qualified in the psychiatric or psychological field as being free from any impairment, as set forth in the current edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association at the time of the examination, that would, in the professional judgment of the examiner, affect the applicant's ability to perform an essential function of the job, with or without a reasonable accommodation.



§ 38-8-107 - Certification of officers -- In-service training by employing agency.

(a) The commission shall issue a certificate of compliance to any person who meets the qualifications for employment and satisfactorily completes an approved recruit training program. All officers employed after July 1, 1983, must successfully complete recruit training within one (1) year of their date of employment and thereafter must successfully complete an annual in-service training session appropriate for their rank and responsibilities.

(b) Failure of an individual officer to successfully complete the in-service training requirement will result in the officer's loss of eligibility for the pay supplement in § 38-8-111. Failure of this individual officer to successfully complete another in-service training session within one (1) year will result in loss of certification. Each employing agency participating in the commission's training program must file a letter of intent with the commission stating its commitment to mandatory training for all law enforcement officers. Failure of several officers from one (1) employing agency shall be cause for the commission to examine that agency's training policy and may result in the agency's being declared out of compliance with state standards and thereby not eligible to participate in the commission's training programs at no cost. Any travel expense shall be borne by the employing agency.

(c) The commission may issue a certificate to any person who has received training in another state if the commission determines that such training is at least equivalent to that required by the commission for approved police education and training programs in this state and when such person has satisfactorily complied with all other requirements of this chapter.

(d) The commission shall also issue a certificate of compliance to any person employed as a campus police officer or public safety officer; provided, that the person meets the qualifications for employment as a police officer and satisfactorily completes an approved recruit training program as required by this part. To retain such certification, the campus police officer or public safety officer shall also successfully complete an annual in-service training session appropriate for the officer's rank and responsibilities.

(e) The commission shall also issue a certificate of compliance to any person seeking to be commissioned as a railroad police officer pursuant to § 65-6-133; provided, that the person meets the qualifications for employment as a police officer and satisfactorily completes an approved recruit training program as required by this part. To retain this certification, the railroad police officer shall also successfully complete an annual in-service training session appropriate for the officer's rank and responsibilities.



§ 38-8-108 - Donations of property or money to commission.

The commission may accept, for any of its purposes and functions under this chapter, any and all donations of property, real, personal or mixed, and grants of money from any governmental unit or public agency, or from any institution, person, firm or corporation. Such moneys shall be deposited, disbursed and administered in a trust fund as provided by the laws of Tennessee.



§ 38-8-109 - Stricter qualifications and standards by employing agency.

Nothing in this chapter shall be construed to preclude an employing agency from establishing qualifications and standards for hiring and training police officers that exceed those set by the commission.



§ 38-8-110 - Application of chapter.

This chapter does not apply to any elected officers or to any employees of the state of Tennessee, except that this chapter applies to sheriffs under § 38-8-111.



§ 38-8-111 - In-service training -- Cash supplements.

(a) (1) An eligible local unit of government that requires all police officers to complete an in-service training course each calendar year appropriate to the officer's rank and responsibility and the size and location of the officer's department, of at least forty (40) hours duration at a school certified or recognized by the commission, is entitled to receive a pay supplement of six hundred dollars ($600) for any one (1) officer in any one (1) year, from the commission, to be paid to each officer, in addition to the officer's regular salary. Police officers are eligible for the pay supplement upon successful completion of forty (40) hours of the in-service training.

(2) An officer who has not completed eight (8) months of full-time service during the calendar year is not eligible to receive the salary supplement, except in the case of death of the officer, retirement, or medical disability. Upon submission of proper documentation by an officer, the commission shall include time spent in active military service when calculating the required eight (8) months of full-time service.

(3) Notwithstanding any other law, rule or regulation to the contrary, any police officer who served or serves on active duty in the armed forces of the United States during Operation Enduring Freedom, or any other period of armed conflict prescribed by presidential proclamation or federal law that occurs following the period involving Operation Enduring Freedom, shall receive the cash salary supplement provided pursuant to this section, if such service prevented or prevents such police officer from attending the in-service training program pursuant to this section.

(b) Commission funds made available under subsection (a) to local units shall be received, held and expended in accordance with subsections (a)-(c), including the rules and regulations issued by the commission, and the following specific restrictions:

(1) Funds provided shall be used only as a cash salary supplement to police officers;

(2) Each police officer shall be entitled to receive the state supplement that the officer's qualifications brought to the local unit;

(3) Funds provided shall not be used to supplant existing salaries or as substitutes for normal salary increases periodically due to police officers; and

(4) The cash salary supplement shall be considered as a bonus for the successful completion of training and shall not be considered as salary for subsequent years' determination of supplement or retirement purposes.

(c) No funds shall be expended under subsections (a)-(c) unless such funds are specifically appropriated for the purposes set forth in subsections (a) and (b).

(d) Any municipality or county legislative body may by resolution choose, by a two-thirds (2/3) vote of its entire membership, to establish an in-service training program together with a cash supplement for certified correction officers employed by the municipality or by the county. This program shall be separate from those programs operating pursuant to subsections (a)-(c). Each participating municipality or county shall establish criteria and rules and regulations governing its own program.

(e) If the certification of any police officer is revoked on the grounds that such officer supplied or acquiesced in false information being supplied to the commission regarding the officer's eligibility for certification, then the officer shall be ineligible to receive the supplement authorized by this section. If revocation occurs after the supplement has been paid, the officer shall return to the commission the full amount of the supplement paid. If the officer fails to return the supplement within sixty (60) days of the revocation of the certification, the commission may sue to recover the amount of the supplement in the appropriate circuit court.

(f) (1) All sheriffs shall complete annual in-service training as set forth in this subsection (f) and shall receive cash salary supplements as provided by the commission for police officers. The commission shall apply the terms and conditions of this chapter to any sheriff with the exceptions contained in this subsection (f), and in performing its duties, the commission shall recognize the sheriff is an elected official without any employing agency.

(2) Sheriffs successfully completing the annual training shall receive cash salary supplements in the same manner and under the same conditions as set forth in this part for police officers, except that the commission shall make the funds for salary supplements available to the appropriate counties for payment to sheriffs.

(3) The commission shall issue to any sheriff successfully completing recruit training, or possessing its equivalency, and completing continuing annual training, a sheriff's certificate of compliance in the manner in which it issues police officers' certificates of compliance. A sheriff already holding any certificate of compliance from the commission may request the commission to recognize such sheriff's certification. A sheriff receiving a certificate of compliance has a continuing duty to meet all requirements as set forth in this section and § 8-8-102. In the event a person holding a police officer's certificate of compliance assumes the office of sheriff, the commission shall substitute for the police officer certificate, a sheriff's certificate of compliance.

(g) The Tennessee peace officer standards and training commission is authorized to carry out the provisions of § 8-4-115.



§ 38-8-112 - Courses on use of citations in lieu of arrest -- Domestic violence training -- Procedures to respond to persons with mental illness.

The curriculum requirements of the Tennessee peace officer standards and training commission established by this part shall include materials concerning the use of citations in lieu of arrest and domestic violence training and proper procedures to respond to persons with mental illnesses.



§ 38-8-113 - Choke hold and restraining maneuver training.

Use of choke holds and other similar restraining maneuvers, with or without the use of a police baton, if included in the training curriculum, shall be taught to candidates at state law enforcement training facilities as an alternative method of restraint to be used after mace or other less dangerous methods of restraint have failed to be effective or are unavailable.



§ 38-8-114 - Community policing pilot programs.

The commission shall encourage the use of community policing by establishing six (6) pilot programs for communities across the state. The commission shall establish two (2) pilot programs in each of the three (3) grand divisions with a reasonable distribution between urban and rural areas. The commission may provide a grant of not more than ten thousand dollars ($10,000) for a community policing pilot program to a community that submits a proposal to the commission. To qualify for the grant funds, a community shall satisfy the criteria for participation established by the commission.



§ 38-8-115 - Safe Neighborhoods Act of 1998.

(a) This section shall be known and may be cited as the "Safe Neighborhoods Act of 1998."

(b) By October 1, 1998, the department of finance and administration shall establish within the department a program to award state law enforcement assistance grants to local governmental agencies from money appropriated by the general appropriations act. The exclusive purpose of the grants is to assist local governments in meeting the local funding requirement necessary to receive a grant under the federal Violent Crime Control and Law Enforcement Act of 1994 for a portion of the costs associated with the employment of new law enforcement officers by local government.

(c) The department is authorized to promulgate, in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, all rules necessary to establish and administer the grant program; provided, that no such rule or departmental policy shall be promulgated or interpreted contrary to the following guidelines:

(1) All state grants to local governmental agencies shall be awarded only upon the basis of merit as determined by the department in accordance with selection criteria established by rule and regulation pursuant to the Uniform Administrative Procedures Act. Local governmental agencies wishing to participate in the grant program shall submit an application to the department as prescribed by rule and regulation;

(2) The number of state grants awarded in a fiscal year is dependent on the amount of money appropriated for the grants and the number of qualified and conforming grant applications. Nothing in this subdivision (c)(2) shall be construed to mean that all money appropriated during a fiscal year for state grants must be awarded during that year if there are an insufficient number of qualified and conforming applications;

(3) No state grant shall exceed ten percent (10%) of the amount of the grant the local government has been approved to receive from the federal government;

(4) In order to receive a state grant pursuant to this section for the federal local funding requirement, the local governmental entity must have been approved for a universal hiring program grant under the Violent Crime Control and Law Enforcement Act of 1994 that is for the exclusive purpose of providing financial assistance for the employment of additional law enforcement officers in that locality; and

(5) Nothing in this part shall be construed to prohibit the awarding of a state grant to assist in hiring school resource officers that have been approved for a federal universal hiring program grant.



§ 38-8-116 - Law enforcement shooting ranges -- Methods for retired law enforcement officer to meet annual requirements to carry firearm shipped or transported in interstate or foreign commerce -- Maintenance of a list of approved certified firearms instructors.

(a) All law enforcement agencies are allowed to open their shooting ranges for public use when such ranges are not being used by law enforcement personnel. The law enforcement agency in charge of a shooting range may establish reasonable regulations for the use of the firing range in order to promote the full use of the range without interfering with the needs of law enforcement personnel. The law enforcement agency may also charge a reasonable fee for persons or organizations using the range and may require users to make improvements to the range.

(b) A law enforcement officer acting as an individual and not as an employee, agent or on behalf of any governmental entity who has retired in good standing, as determined solely by the chief law enforcement officer of the retired officer's law enforcement agency, may utilize any one (1) of the following methods to meet the annual requirements to carry a firearm that has been shipped or transported in interstate or foreign commerce in the same manner and to the same extent as authorized for an active law enforcement officer to carry a firearm of the same type:

(1) Obtaining a photographic identification issued by the agency from which the individual retired from service as a law enforcement officer that indicates that the individual has, not less recently than one (1) year before the date the individual is carrying the concealed firearm, been tested or otherwise found by the agency to meet the standards established by the agency for training and qualification for active law enforcement officers to carry a firearm of the same type as the concealed firearm;

(2) Meeting the standards established by the Tennessee peace officer standards and training (POST) commission for qualification for active law enforcement officers to carry a firearm of the same type by qualifying at and obtaining such an annual certification directly from the Tennessee POST commission; or

(3) Upon payment of any customary associated fees, utilize a private shooting range and engage the services of a certified firearms instructor to provide the training and verify that the retired law enforcement officer has met the standards established by the Tennessee POST commission for qualification for active law enforcement officers to carry a firearm of the same type. The certified firearms instructor is authorized to issue a certificate indicating that the retired law enforcement officer has met the applicable standards.

(c) (1) (A) For purposes of this subsection (c), "retired law enforcement officer" means a retired law enforcement officer, as described in subsection (b), or a retired correctional officer previously employed by the department of correction or a retired inmate relations coordinator previously employed by the department of correction.

(B) A retired law enforcement officer may become certified to carry a firearm within this state that has been shipped or transported in interstate or foreign commerce in the same manner and to the same extent as authorized for an active law enforcement officer.

(2) To become certified pursuant to this subsection (c) for the first time, a retired officer may utilize any of the methods set out in subsection (b) to meet the standards established by the Tennessee POST commission for qualification for active law enforcement officers to carry a firearm of the same type.

(3) (A) To complete the criminal history background check requirement for certification, a retired officer shall go to the sheriff in the county where the officer resides to have fingerprints taken. The officer shall be required to present photo identification at the time the fingerprints are taken. If the presented photo identification does not accurately identify the officer, then the sheriff shall refuse to take the officer's fingerprints. The sheriff may charge a fee not to exceed six dollars ($6.00) for taking the officer's fingerprints and sending two (2) copies of the same to the Tennessee POST commission.

(B) At the time an officer submits an application to be filed with the Tennessee POST commission, the officer shall present photo identification; if the name on the photo identification and the name on the application are not the same, the Tennessee POST commission shall refuse to accept the application. If the person whose picture appears on the photo identification is not the same as the officer, the Tennessee POST commission shall refuse to accept the application.

(4) Upon receipt of the two (2) copies of an officer's fingerprints from a county sheriff's office, the Tennessee POST commission shall send the fingerprints of the officer and the application filed by the officer to the Tennessee bureau of investigation (TBI).

(5) Upon receipt of the fingerprints from the Tennessee POST commission, the TBI shall:

(A) Within thirty (30) days from receipt of the fingerprints, conduct computer searches to determine the officer's eligibility for a permit under subsection (c) as are available to the bureau based solely upon the applicant's name, date of birth and social security number and send the results of the searches to the Tennessee POST commission;

(B) Conduct a criminal history record check based upon one (1) set of the fingerprints received and send the results to the Tennessee POST commission; and

(C) Send one (1) set of the fingerprints received from the Tennessee POST commission to the federal bureau of investigation (FBI), request a federal criminal history record check based upon the fingerprints, as long as the service is available, and send the results of the check to the Tennessee POST commission.

(6) The Tennessee POST commission shall deny a permit application if it determines from information contained in the criminal history record checks conducted by the TBI and FBI pursuant to subdivision (c)(5), or from other information that comes to the attention of the Tennessee POST commission, that the officer does not meet the eligibility to carry a firearm under this section. The Tennessee POST commission shall not be required to confirm the officer's eligibility for certification beyond the information received from the TBI and FBI, if any.

(7) Certification of a retired officer under this section shall be valid for a period of four (4) years from the date the Tennessee POST commission issues the officer's certification under this subsection (c).

(8) For a retired officer to recertify under this subsection (c) upon the expiration of the initial certification, the officer shall only be required to undergo the criminal history background check portion of the certification process. No fewer than ninety (90) days prior to the expiration of the officer's initial certification under this subsection (c), the officer shall undergo a criminal history background check in accordance with the procedure set out in subdivisions (c)(3)-(5).

(9) Because the certification requirements of this subsection (c) do not meet the requirements of 18 U.S.C. § 926C(d), a retired officer certified under this subsection (c) is not permitted to carry a firearm outside this state unless otherwise authorized to do so with a handgun carry permit issued pursuant to § 39-17-1351.

(10) If the provisions of 18 U.S.C. § 926C(d), or any other provision of federal law change to permit an officer certified under this section to carry a firearm outside this state, such officer shall be permitted to carry a firearm as permitted by federal law.

(d) The Tennessee POST commission shall maintain a list of approved certified firearms instructors, which may include any instructor utilized by a person to receive a handgun carry permit under § 39-17-1351, that it considers qualified to train and verify that a retired law enforcement officer has met the standards established by the Tennessee POST commission for qualification for active law enforcement officers to carry a firearm of the same type.

(e) A retired officer may bring the certificate issued by the certified firearms instructor pursuant to subdivision (b)(3) to the Tennessee POST commission. If the certificate was issued by an instructor who is on the POST commission's approved list and the commission determines, in the manner prescribed in § 38-8-123, that the applicant is eligible to carry a firearm under federal law, the commission shall issue the officer a certification that the officer has met the standards established by the Tennessee POST commission for qualification for active law enforcement officers to carry a firearm of the same type. A certificate so issued by the Tennessee POST commission shall be considered a certification issued by the state for purposes of 18 U.S.C. § 926C(d)(2)(B). A certificate issued to a retired officer pursuant to this subsection (e) shall be automatically revoked by operation of law upon the officer becoming ineligible to carry a firearm under federal law.

(f) The Tennessee POST commission is authorized to establish and charge a fee for issuing a certification under this section.



§ 38-8-117 - Training in animal and canine behavior.

(a) The course of training leading to the basic certificate of compliance issued by the Tennessee peace officer standards and training commission pursuant to § 38-8-107, may include a course of instruction in animal behavior generally and canine behavior specifically.

(b) The course shall be created and designed to instruct officer candidates in:

(1) Basic animal behavioral characteristics, traits and methods by which an officer can ascertain whether an animal is likely to be or become aggressive and thereby constitute a threat to the officer or other people;

(2) Situations and environments in which an animal is more likely to be or become aggressive and methods by which the officer can control or alter these situations or environments in order to best protect the officer and other people; and

(3) Ways in which a law enforcement officer can control and neutralize an animal that is or becomes aggressive in a manner that utilizes the least amount of force or likelihood of harm to the animal necessary to protect the officer and other people.

(c) (1) For law enforcement officers who have completed the animal behavior training course required by subsections (a) and (d) of this section, any annual in-service training, necessary for the salary supplement authorized in § 38-8-111, may also include the animal behavior training course.

(2) The annual in-service training course shall also include any updates or instructional or educational advancements that become available in this area.

(d) Every officer who was employed prior to the time when the course of instruction was established and offered may be required to complete it as part of the officer's annual in-service training.



§ 38-8-118 - Employment of private special deputies for security and law enforcement.

(a) (1) A resort area owner or management company may employ one (1) or more persons to act as private special deputies, in order to provide on-site security and law enforcement capability for residents and guests of the resort area and for resort area property.

(2) An independent contractor who provides on-site security and law enforcement capability for federal government property that is an air force base and home to a development center that is the most advanced and largest complex of flight simulation test facilities in the world may employ one (1) or more persons to act as private special deputies for such purposes.

(b) (1) (A) Upon employing a person for security and law enforcement purposes, the resort area shall seek appointment of the person as a private special deputy by the sheriff of the county where the resort is located, in accordance with § 8-8-212.

(B) Upon employing a person for security and law enforcement purposes pursuant to subdivision (a)(2), the independent contractor shall seek appointment of the person as a private special deputy by the sheriff of the county where the government property is located, in accordance with § 8-8-212.

(2) No person may serve as a private special deputy, unless the person proves financial responsibility, to the appointing sheriff, as evidenced by a corporate surety bond in no less amount than fifty thousand dollars ($50,000), or by a liability insurance policy of the employer in no less amount than fifty thousand dollars ($50,000).

(3) The sheriff shall appoint the person as a private special deputy, if the person seeking appointment demonstrates to the sheriff that the person:

(A) Meets all of the qualifications for a police officer set out in § 38-8-106;

(B) Proves financial responsibility as provided in subdivision (b)(2); and

(C) Has received training or continuing training, from whatever source, that is equivalent to or superior to the training or continuing training required for a law enforcement officer under the standards established by the peace officer standards and training commission for law enforcement officers.

(c) (1) When properly appointed by the appropriate sheriff, the private special deputy shall be authorized to act independently of other law enforcement agencies and shall have all the police powers necessary to enforce all state laws, as well as rules and regulations of the resort area. The authority granted extends to all facilities or property owned, leased or operated by the employing resort, including any public roads or rights-of-way that are contiguous to, within the perimeter of, or connect between the facilities, property, or interests of a particular institution.

(2) The authority granted to private special deputies pursuant to subdivision (b)(1)(B) extends to all facilities or property over which the independent contractor employing such deputies has been given authority by the employing governmental entity to provide on-site security and law enforcement services, including any public roads or rights-of-way that are contiguous to, within the perimeter of, or connect between the facilities, property or interests of the governmental property.

(d) (1) Anyone incurring any wrong, injury, loss, damage, or expense resulting from any act or failure to act on the part of any private special deputy appointed by the sheriff, but not employed by the sheriff or the county, shall not bring suit against the sheriff or the county, and the sheriff and county shall be immune from such suits, and the plaintiff shall be required to pursue the remedy against the private special deputy and/or the employer or employers of the private special deputy, whether the private special deputy is acting within the scope of employment or not.

(2) Notwithstanding this subsection (d), § 8-8-303 or any other law to the contrary, the governmental immunity of the county in which a sheriff has appointed a private special deputy or deputies is not waived for any wrong, injury, loss, damage or expense resulting from an act or omission of the private special deputy under the following circumstances:

(A) The sheriff's department of the county has entered into a mutual assistance agreement with the resort area owner or management company or with the independent contractor providing on-site security and law enforcement capability for federal government property described in subdivision (a)(2) that employs the private special deputy or deputies;

(B) The act or omission occurred while the private special deputy was involved in official law enforcement duties after having been dispatched by the sheriff to respond to a call, provide backup or otherwise assist the sheriff's department in a law enforcement capacity or at the scene of an accident, crime or other incident; and

(C) The crime or incident to which the private special deputy was dispatched was outside the boundaries of the governmental property described in subdivision (a)(2) or resort area, as established in subsection (c).

(e) This section shall not entitle any private special deputy to any public funding, for training or otherwise.



§ 38-8-119 - Training to respond to mentally ill persons.

All police officers shall annually be provided with training in proper procedures to respond to persons with mental illnesses.



§ 38-8-120 - School policing.

A memorandum of understanding may be entered into between a chief of a law enforcement agency and a local education agency to provide school policing.



§ 38-8-121 - Substitution of training in school policing for continuing education hours.

A law enforcement officer may substitute a maximum of forty (40) hours of successfully completed training in school policing for regular continuing education hours.



§ 38-8-122 - Substitution of training in courthouse security for continuing education hours.

A law enforcement officer may substitute a maximum of forty (40) hours of successfully completed training in courthouse security for regular continuing education hours.



§ 38-8-123 - Determination of eligibility of retired officer to carry a firearm under federal law.

(a) The Tennessee POST commission shall determine a retired officer's eligibility to carry a firearm under federal law as provided in this section.

(b) (1) In addition to the identification or certificate required by § 38-8-116(d), the applicant shall be required to submit an application and two (2) full sets of classifiable fingerprints to the Tennessee POST commission. The applicant shall present photo identification at the time the application is submitted to the Tennessee POST commission. The commission shall not accept the application and fingerprints submitted by the applicant unless the photo identification presented accurately identifies the applicant and the name on the photo identification, the name on the application, and, if the applicant's fingerprints were taken by a sheriff as provided in subdivision (b)(2), the name on the fingerprint card, are the same.

(2) The applicant's fingerprints may be taken by the Tennessee POST commission at the time the application is submitted or the applicant may have the fingerprints taken at any sheriff's office. If the applicant's fingerprints are taken by a sheriff, then the applicant shall be required to present photo identification at the time the fingerprints are taken. If the presented photo identification does not accurately identify the applicant, then the sheriff shall refuse to take the applicant's fingerprints. The sheriff may charge a fee not to exceed five dollars ($5.00) for taking the applicant's fingerprints.

(c) (1) Upon receipt of an applicant's permit application and fingerprints, the Tennessee POST commission shall forward both sets of fingerprints to the Tennessee bureau of investigation (TBI).

(2) Upon receipt of the fingerprints from the Tennessee POST commission, the TBI shall:

(A) Within thirty (30) days from receipt of the fingerprints conduct:

(i) Any computer search available to the bureau based solely upon the applicant's name, date of birth and social security number to determine the applicant's eligibility for a permit under subsection (a) and send the results of the searches to the Tennessee POST commission;

(ii) A criminal history record check based upon one (1) set of the fingerprints received and send the results to the Tennessee POST commission; and

(B) Within fifteen (15) days, send one (1) set of the fingerprints received to the federal bureau of investigation (FBI). The TBI shall request that the FBI conduct a federal criminal history record check based upon the fingerprints, as long as the service is available, and send the results of the check to the Tennessee POST commission.

(d) (1) The Tennessee POST commission shall deny a permit application if it determines from information contained in the criminal history record checks conducted by the TBI and FBI pursuant to subdivision (c)(2), or from other information that comes to the attention of the Tennessee POST commission, that the applicant is not eligible to carry a firearm under federal law. The Tennessee POST commission shall not be required to confirm the applicant's eligibility for certification beyond the information received from the TBI and FBI, if any.

(2) If the Tennessee POST commission denies an application, then the Tennessee POST commission shall notify the applicant in writing within ten (10) days of the denial. The written notice shall state the specific factual basis for the denial. It shall include a copy of any reports, records or inquiries reviewed or relied upon by the Tennessee POST commission.



§ 38-8-124 - Providing false information to POST.

(a) In addition to any other penalty prescribed by law, where an applicant for POST certification knowingly includes false or misleading information on an application concerning the applicant's qualifications, experience, training or criminal history, the applicant shall be denied POST certification in this state and shall not be eligible to reapply.

(b) (1) Where a POST certified officer obtains POST certification by knowingly providing false or misleading information concerning the officer's qualifications, experience, training or criminal history, POST shall decertify the officer.

(2) Any officer decertified by POST under subdivision (b)(1) shall be removed from office and shall not be eligible to apply for a law enforcement position.

(c) For purposes of this section, "law enforcement position" means:

(1) A state or local employee who exercises law enforcement authority, including, but not limited to, a position with the:

(A) Tennessee wildlife resources agency;

(B) Tennessee regulatory authority;

(C) Division of forestry; or

(D) Alcoholic beverage commission;

(2) A state or local employee exercising quasi-law enforcement authority, including, but not limited to, correctional employees and jailers; or

(3) Any support position to an entity or employee under subdivision (c)(1) or (c)(2).



§ 38-8-125 - Government participation in certain voluntary motor vehicle checkpoints and stops prohibited.

(a) "Human sample" means a cheek swab, blood or urine sample, saliva, hair or any other bodily fluid or exemplar from which the DNA of the donor may be derived and identified and for which a law enforcement officer would be required to seek a search warrant to obtain such sample.

(b) No state, county, municipal or metropolitan form of government law enforcement officer shall participate in, lend assistance to, or be present in any official capacity at any voluntary motor vehicle checkpoint or stop conducted by a private company or research group to collect a human sample from consenting motorists stopped at the checkpoint for research or statistical purposes.

(c) Subsection (b) is applicable regardless of whether the checkpoint is funded by federal grant or contract with a federal agency and regardless of whether the motorists consenting to giving a human sample are compensated or not.






Part 2 - Jerry F. Agee Tennessee Law Enforcement Training Academy

§ 38-8-201 - Creation and purpose.

(a) There is created the Jerry F. Agee Tennessee law enforcement training academy, for the purpose of training police and law enforcement officers in the methods of maintaining law enforcement services in state, municipal, county and metropolitan jurisdictions.

(b) In addition to attendance by law enforcement officers at the academy, students pursuing a degree with a major in law enforcement or police science in a college or university of this state shall also be eligible for enrollment and training, the same as if they were law enforcement officers in the academy.

(c) The academy shall also have the authority to provide specialized training to other government or private sector employees whose work impacts public safety, such as court officials, emergency services personnel, process servers, hospital personnel and employees of the criminal justice system. It is the intent of the general assembly that the training be provided at no additional cost to the state. The director of the academy shall have full discretion in scheduling any additional training sessions offered by the academy; provided, that the training of state or local governmental law enforcement employees be given priority over private employee training.



§ 38-8-202 - State building commission to acquire site and build and equip facility.

(a) The state building commission is authorized and empowered to acquire a site or sites and to construct a suitable building or buildings for conducting the programs of the academy.

(b) The commission is authorized to accept from any agency or department of state or local government a site or building by gift or donation, and in such event, may expend any capital outlay funds available for the restoration, renovation, repair and equipping of such facility.



§ 38-8-203 - Control -- Personnel -- Fees.

(a) The police and law enforcement programs offered through the academy shall be under the jurisdiction of such agency or agencies of the state of Tennessee as the governor shall designate by executive order. The commissioner of the agency appointed pursuant to executive order shall hire the director of the academy. The director, subject to approval of the appropriate state officials, is authorized to employ any personnel that may be reasonably required.

(b) The academy may charge reasonable fees to cover costs of any food, lodging, instructional materials, equipment or services furnished trainees as may be established by the appropriate state officials.



§ 38-8-204 - Authorization to contract with units of government.

(a) The agency designated by the governor to operate the academy, through its duly appointed representative, is authorized to enter into such contract or contracts with state, municipal, county or metropolitan law enforcement officials as may be necessary in order to carry out the provisions and purposes of this chapter.

(b) The power to contract conferred by this section includes the power to contract with public agencies or officials for enrolling trainees in general courses, and establishing special courses designed to meet specific needs of agencies or units of government.



§ 38-8-205 - Authorization to spend appropriated and contributed funds.

The agency designated by the governor to operate the academy, through its duly appointed representative, is authorized to expend such funds as may be appropriated by the general assembly and allotted by the commissioner of finance and administration for the purposes of this chapter; and to accept and expend any local, federal or foundation funds or contributions as may be received and allotted for the purposes of this part.



§ 38-8-206 - Consultations with law enforcement officials.

In the establishment and operation of the academy, the state building commission and the designated agency for operation shall consult and advise with both state and local law enforcement officials, including, but not limited to, the departments of safety and correction, the wildlife resources agency, the district attorneys general, and local officials including representatives of municipal and county law enforcement agencies and with such educational agencies as may be deemed advisable.



§ 38-8-207 - On the job experience for institute instructors.

(a) It is the policy of this section to provide continuing on the job experience for instructors of the academy so that the instructors are made continually aware of the problems of and procedures within law enforcement agencies.

(b) The commissioner of commerce and insurance may, in the commissioner's discretion, commission the director of the academy as a law enforcement officer or commission any instructor at the academy as a law enforcement officer on the written recommendation to the commissioner by the director. Any person who is commissioned pursuant to this subsection (b) shall be sworn according to the provisions of §§ 8-8-101 and 8-18-111.

(c) Upon the request of the chief official of any law enforcement agency of the state, a county, or a municipality, the director may designate one (1) or more of the commissioned instructors at the academy to assist the agency in its law enforcement role. In designating the instructors to a law enforcement agency, the director shall consider the need for actual law enforcement experience of the instructors and the availability of the instructors to the requesting agency.

(d) An instructor, when designated to an agency, will be required to be bonded in the manner and amount provided by law for the capacity in which the instructor shall serve.

(e) An instructor, when designated, shall serve under the supervision of the chief official of the agency in which the instructor is serving.

(f) An instructor, when designated, shall receive no compensation other than that to which the instructor is entitled as an instructor at the academy.






Part 3 - Investigations of Police Officers

§ 38-8-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency" means any municipality or county; and

(2) "Police officer" means police officer as defined by law; however, this part shall exclude chiefs of police and sheriffs and any probationary member of any agency affected by this part.



§ 38-8-302 - Questioning -- Information provided to officer being questioned.

Whenever an investigation by an agency focuses on matters that are likely to lead to the dismissal, demotion, suspension or transfer for punitive reasons of a police officer, the following conditions shall be complied with:

(1) Any questioning of the officer shall take place at a reasonable time and place as designated by the investigating officer, preferably when the officer under investigation is on duty and at the office of the command of the investigating officer or at the office of the local precinct or police unit of the officer being investigated, unless circumstances dictate otherwise; and

(2) Prior to being questioned, the officer shall be informed of:

(A) The name and rank of the investigating officer and of any individual present during the questioning; and

(B) The nature of the investigation.



§ 38-8-303 - Disclosures by officers.

No police officer shall be required or requested to disclose any item of property, income, assets, source of income, debts, or personal or domestic expenditures, including those of any member of the officer's family or household, unless such information is necessary in investigating a possible conflict of interest with respect to the performance of the officer's official duties, unless such disclosure is required by law, or unless such information is related to an investigation. Nothing in this section shall preclude an agency from requiring such police officer to disclose any place of off-duty employment and where the officer may be contacted.



§ 38-8-304 - Officer notified of charges and sanctions -- Opportunity to respond -- Counsel.

Before any dismissal, demotion, suspension without pay or transfer for punitive reasons may be imposed, the following must be complied with:

(1) The police officer shall be notified in writing of all charges, the basis for the charges, and the action that may be taken;

(2) The police officer shall be given an opportunity, within a reasonable time limit after the date of the written notice provided for in subdivision (1), to respond orally and in writing to the charges. The time limit shall be determined by the agency, but in no event shall it be less than five (5) calendar days unless agreed to by the police officer; and

(3) In making a response, the police officer may be assisted by counsel at the officer's own expense.



§ 38-8-305 - Proceedings subsequent to disciplinary action -- Hearings -- Evidence -- Witnesses -- Counsel -- Record.

(a) A police officer who is dismissed, demoted, suspended or transferred for punitive reasons, may within a reasonable amount of time following such action, as set by the officer's agency, request a hearing. If such request is made in a timely manner, a hearing shall be held within a reasonable amount of time set by the agency. The hearing shall be set no later than fourteen (14) calendar days following the date of request, unless a later date is acceptable to the police officer.

(b) At the hearing, the police officer and the officer's agency shall be afforded the opportunity to present evidence and to examine and cross-examine witnesses.

(c) The hearing panel shall have the power to, and on the request of either the police officer or the officer's agency shall, issue subpoenas requiring the testimony of witnesses who have refused or failed to appear at the hearing.

(d) The police officer shall also be given the opportunity to be represented by counsel at the hearing, unless such officer and agency are afforded, by regulation, the right to counsel in a subsequent de novo hearing.

(e) The panel conducting the hearing shall rule on the admissibility of the evidence.

(f) A record shall be made of the hearing.



§ 38-8-306 - Suspension of officers.

Nothing in this part shall prevent the immediate suspension without pay of any police officer whose continued presence on the job is deemed to be a substantial and immediate threat to the welfare of the officer's agency or the public, nor shall anything in this part prevent the suspension of a police officer for refusing to obey a direct order issued in conformance with the agency's written and disseminated rules and regulations. In such case, the police officer shall, upon request, be afforded the rights provided for under this part within a reasonable amount of time set by the agency.



§ 38-8-307 - Minor infractions.

Nothing in this part shall be construed to prohibit the informal counseling of a police officer by a supervisor in reference to a minor infraction of policy or procedure that does not result in disciplinary action being taken against the police officer.



§ 38-8-308 - Rights deemed minimum rights -- Agency grievance procedures -- Additional rights.

The rights accorded police officers in this part shall be minimum rights and all agencies shall promulgate grievance procedures not inconsistent with this part. Any agency may provide for the rights of police officers in addition to this part.



§ 38-8-309 - Applicability of part.

This part shall apply only to those agencies that now provide a property interest in employment for their police officers and that have no other established procedures for dealing with the dismissal, demotion, suspension or transfer for punitive reasons of police officers.



§ 38-8-310 - Political activity.

No law enforcement officer, including any member of the Tennessee highway patrol, shall engage in political activity, support or opposition to any candidate, party or measure in any election when on duty or acting in the officer's or member's official capacity. When off duty and acting as a private citizen, no officer, including any member of the Tennessee highway patrol, shall be prohibited from engaging in political activity or denied the right to refrain from engaging in the activity.









Chapter 9 - Civil Emergencies

§ 38-9-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Chief administrative officer" means the mayor of any municipality incorporated under the general law pursuant to title 6, chapter 1, part 2, or of any metropolitan government as chartered pursuant to title 7, chapter 1; and the city manager of any municipality incorporated pursuant to title 6, chapter 18, or of any municipality incorporated pursuant to title 6, chapter 30. In the case of other municipalities the chief administrative officer shall be the city manager or if there be none, the mayor. Any municipality, however, may by ordinance, specially designate any official as chief administrative officer for purposes of this chapter;

(2) "Civil emergency" means:

(A) A riot or unlawful assembly characterized by the use of actual force or violence or a threat to use force, if accompanied by the immediate power to execute, by three (3) or more persons acting together without authority of law;

(B) Any natural disaster or man-made calamity, including, but not limited to, flood, conflagration, cyclone, tornado, earthquake or explosion within the geographic limits of a municipality resulting in the death or injury of persons, or the destruction of property to such an extent that extraordinary measures must be taken to protect the public health, safety and welfare; and

(C) The destruction of property, or the death or injury of persons brought about by the deliberate acts of one (1) or more persons acting either alone or in concert with others, when such acts are a threat to the peace of the general public or any segment of the general public;

(3) "Curfew" means a prohibition against any person or persons walking, running, loitering, standing or motoring upon any alley, street, highway, public property or vacant premises within the corporate limits of the municipality, except persons officially designated to duty with reference to the civil emergency, or those lawfully on the streets as defined in this chapter; and

(4) "Substitute officer" means an official who shall act in the absence or inability to act of the chief administrative officer as provided in this chapter. Each municipality shall by ordinance designate a "substitute officer" for the purpose of this chapter.



§ 38-9-102 - Proclamation of civil emergency.

When, in the judgment of the chief administrative officer of a municipality, a civil emergency as defined in this chapter is determined to exist, the officer shall immediately proclaim in writing the existence of the civil emergency, a copy of which proclamation will be filed with the clerk of the municipality, or if there is none, with the recorder.



§ 38-9-103 - General curfew.

After proclamation of a civil emergency by the chief administrative officer, the officer may order a general curfew applicable to the geographical areas of the municipality or to the municipality as a whole, as the officer deems advisable, and applicable during those hours of the day or night the officer deems necessary in the interest of the public safety and welfare. The proclamation and general curfew shall have the force and effect of law and shall continue in effect until rescinded in writing by the chief administrative officer, but not to exceed fifteen (15) days.



§ 38-9-104 - Restrictive orders.

After proclamation of a civil emergency, the chief administrative officer may, at the officer's discretion, in the interest of public safety and welfare:

(1) Order the closing of all retail liquor stores;

(2) Order the closing of all establishments where beer or alcoholic beverages are served;

(3) Order the closing of all private clubs or portions of private clubs where the consumption of intoxicating liquor or beer is permitted;

(4) Order the discontinuance of the sale of beer;

(5) Order the discontinuance of selling, distribution, or giving away of gasoline or other liquid flammable or combustible products in any container other than a gasoline tank properly affixed to a motor vehicle;

(6) Order the closing of gasoline stations, and other establishments, the chief activity of which is the sale, distribution or dispensing of liquid flammable or combustible products;

(7) Order the discontinuance of selling, distributing, dispensing or giving away any firearms or ammunition of any character whatsoever;

(8) Order the closing of any or all establishments or portions of establishments, the chief activity of which is the sale, distribution, dispensing or giving away of firearms or ammunition; and

(9) Issue such other orders as are necessary for the protection of life and property.



§ 38-9-105 - Violations -- Penalty.

Municipalities may provide by ordinance that any person violating the provisions of orders issued by the chief administrative officer pursuant to this authorization during a proclaimed civil emergency commits a Class C misdemeanor.



§ 38-9-106 - Exceptions to curfew.

Any curfew as defined in this chapter shall not apply to persons lawfully on the streets and public places during a civil emergency who have obtained permission of the local chief of police or other law enforcement officer then in charge of municipal law enforcement, which permission shall be granted on good cause shown. This curfew also shall not apply to medical personnel in the performance of their duties.






Chapter 10 - Intrastate Communication of Criminal Statistics

§ 38-10-101 - System established -- National Crime Prevention and Privacy Compact.

(a) The director of the Tennessee bureau of investigation shall establish a system of intrastate communication of vital statistics and information relating to crime, criminals, and criminal activity.

(b) (1) Criminal history information shall be made available according to the provisions of the National Crime Prevention and Privacy Compact, codified in § 38-14-101.

(2) (A) The general assembly approves and ratifies the National Crime Prevention and Privacy Compact, 42 U.S.C. § 14616, as it existed on January 1, 2001, and the compact shall remain in effect until legislation is enacted renouncing the compact.

(B) The director of the Tennessee bureau of investigation shall execute, administer and implement the compact on behalf of the state and may adopt necessary rules, regulations and procedures for the national exchange of criminal history records for noncriminal justice purposes.

(C) Ratification of the compact does not affect the obligations and responsibilities of the Tennessee bureau of investigation regarding the dissemination of criminal history records within Tennessee.



§ 38-10-102 - Reports by state and local agencies.

All state, county, and municipal law enforcement and correctional agencies, and courts, shall submit to the director of the Tennessee bureau of investigation reports setting forth their activities in connection with law enforcement and criminal justice, including uniform crime reports.



§ 38-10-103 - Uniform crime reports -- Rules on form and content.

It is the duty of the director of the Tennessee bureau of investigation to adopt and promulgate rules and regulations prescribing the form, general content, time, and manner of submission of the uniform crime reports required pursuant to § 38-10-102. The rules so adopted and promulgated shall be filed with the secretary of state pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and shall have the force and effect of law.



§ 38-10-104 - Correlation of reports -- Annual reports.

The director of the Tennessee bureau of investigation shall correlate the reports submitted to the director pursuant to § 38-10-102, and shall compile and submit to the governor and the general assembly an annual report based on such reports. A copy of the report shall be furnished to law enforcement, prosecuting, judicial, correctional authorities, and other appropriate law enforcement and criminal justice agencies.



§ 38-10-105 - Failure of official to make report or comply with provisions.

Any officer or official mentioned in this chapter who shall have been notified and refuses to make any report or do any act required by any provision of this chapter shall be deemed guilty of nonfeasance of office and subject to removal therefrom.






Chapter 11 - Drug Interdiction Programs

Part 1 - Project Caanan [Obsolete]



Part 2 - County Bounty Act

§ 38-11-201 - Short title.

This part shall be known and may be cited as the "County Bounty Act."



§ 38-11-202 - Purpose.

This part provides financial incentives to counties that aggressively pursue a course resulting in eliminating illegal drug trafficking from within its jurisdictional boundaries.



§ 38-11-203 - Eligibility -- Submission of records.

Each county is authorized to participate in the program created by this part. Each participating county shall submit its record of prosecutions and convictions of illegal drug trafficking in its county to the committee designated pursuant to § 38-11-204, in a manner established by rules promulgated by the committee pursuant to this part.



§ 38-11-204 - County committee -- Duties.

(a) There is authorized to be created an ad hoc committee in each county to be composed of the director of schools or the director's designee, the sheriff or the sheriff's designee, and a member of the alliance for a drug free Tennessee established in the county to be appointed by the executive officer of the county. The committee shall be formed in each county upon the enactment of a resolution of the county legislative body for that purpose. The committee shall administer and implement this part in the county following its formation as provided in this part.

(b) The committee shall at least semi-annually review the record of prosecutions and convictions of illegal drug trafficking in its county submitted pursuant to § 38-11-203. Data shall be compiled to determine whether such county is following a pattern of aggressive affirmative action to eliminate illegal drug trafficking from within its jurisdictional boundaries. The committee shall consider the numbers and types of convictions for those violations of the Tennessee Drug Control Act, compiled in title 39, chapter 17, part 4, as provided in §§ 39-17-417 -- 39-17-419 or for prosecution under title 39, chapter 12, part 2. Aggressive affirmative action shall be based on a percentage increase in convictions in each fiscal year over the previous year's convictions with the base year being the fiscal year ending June 30, 1989. The committee shall determine by rule what percentage increase shall be sufficient to establish whether a county is aggressively pursuing illegal drug trafficking.

(c) During the review pursuant to subsection (b), a report shall be submitted by the sheriff of the amount of goods seized and forfeited pursuant to § 39-17-420(b) during the previous six-month period.

(d) The committee shall consider all the data presented for its consideration, and having made a determination that financial incentives are appropriate for the period under consideration, shall, with the approval of the sheriff, determine what percentage of the amount of goods seized and forfeited shall be made available to its county school system for drug education and prevention programs. Funds shall be made available subject to matching funds from private contributions. Additional funds may be made available from county or state appropriations or federal funds available for such purposes.



§ 38-11-205 - County bounty funds.

(a) A special fund shall be established in the county general fund to be designated as "county bounty funds." All funds allocated, appropriated, or collected under this part shall be deposited to this account. The financial incentives shall be distributed annually to the county school board for drug education and prevention programs.

(b) A special fund shall be established in the state general fund to be designated as "county bounty funds." Amounts specifically appropriated each year in the general appropriations act for the purposes of this part shall be deposited to this account. The funds shall be available to the school systems of participating counties for drug education and prevention programs.

(c) From the funds appropriated, amounts shall be distributed on an annual basis to the school systems of participating counties in pro-rata amounts that reflect the ratio of the aggressiveness to pursue illegal drug trafficking in a specific county to all other participating counties according to the determination of and as reported to the general assembly by the comptroller of the treasury.



§ 38-11-206 - Annual report.

Each participating county shall by January 15 of each year send to the comptroller of the treasury and the speakers of each house the results of its determinations, together with the amount of financial incentives pursuant to § 38-11-204(d). The comptroller of the treasury shall compile the data contained in the information the comptroller of the treasury receives and report the results of the comptroller of the treasury's findings to the state and local government committee of the senate and the local government committee of the house of representatives detailing the affirmative actions taken in those participating counties to aggressively pursue illegal drug trafficking.









Chapter 12 - Domestic Violence State Coordinating Council

§ 38-12-101 - Creation.

There is created the domestic violence state coordinating council.



§ 38-12-102 - Purpose -- Responsibilities.

The purpose of the coordinating council is to increase the awareness and understanding of domestic and family violence and its consequences and to reduce the incidence of domestic and family violence within the state. Domestic violence state coordinating council responsibilities include designing a:

(1) Policy for law enforcement and judicial response to domestic violence, to be made available for use on a statewide basis;

(2) Training course and curriculum for law enforcement personnel who are likely to encounter situations of domestic violence, on the dynamics of domestic violence and the handling, investigation and response procedures concerning reports of domestic violence, to be made available for use on a statewide basis; and

(3) Training course and curriculum for all judges and judicial personnel, who are likely to encounter situations of domestic violence, on the dynamics of domestic violence and the handling and response procedures concerning allegations of domestic violence, to be made available on a statewide basis.



§ 38-12-103 - Membership.

(a) The coordinating council shall consist of the following twenty-three (23) members:

(1) The commissioner of labor and workforce development, or the commissioner's designee;

(2) The attorney general and reporter, or the attorney general and reporter's designee;

(3) The director of the administrative office of the courts, or the director's designee;

(4) The executive director of the district public defenders conference, or the executive director's designee;

(5) The director of the Tennessee bureau of investigation, or the director's designee;

(6) The executive director of the district attorneys general conference, or the executive director's designee;

(7) The president of the Tennessee Sheriffs' Association, or the president's designee;

(8) The president of the state court clerks conference, or the president's designee;

(9) The president of the Tennessee chiefs of police association, or the president's designee;

(10) The executive director of the Tennessee Coalition to End Domestic and Sexual Violence, or the executive director's designee;

(11) The executive director of the peace officers standards and training commission, or the executive director's designee;

(12) The chairman of the board of probation and parole, or the chairman's designee;

(13) The executive director of the Tennessee association of criminal defense lawyers, or the executive director's designee;

(14) Three (3) judges or retired judges, one (1) from each grand division of this state, to be appointed by the executive director of the administrative office of the courts;

(15) One (1) legal services attorney to be appointed by the Tennessee Alliance for Legal Services;

(16) One (1) victim witness coordinator to be appointed by the district attorneys general conference;

(17) Three (3) individuals with domestic violence expertise from the non-profit sector to be appointed by the Tennessee Coalition to End Domestic and Sexual Violence;

(18) One (1) member of the senate, who shall be a non-voting advisory member, to be appointed by the speaker of the senate; and

(19) One (1) member of the house of representatives, who shall be a non-voting advisory member, to be appointed by the speaker of the house of representatives.

(b) In making appointments to the coordinating council, the appointing authorities shall strive to ensure that at least one (1) person serving on the council is sixty (60) years of age or older, at least one (1) person serving on the council is a member of a racial minority, and at least two (2) persons serving on the council are female.

(c) Except as provided in subsection (d), the terms of the members of the coordinating council who are appointed under subdivisions (a)(14)-(17) shall be four (4) years. The terms of members who are appointed under subdivisions (a)(18) and (19) shall coincide with their terms of office in the general assembly; provided, that such members shall continue to serve on the coordinating council until their successors are appointed.

(d) (1) The entire membership of the coordinating council as comprised on June 30, 2014, shall be vacated on July 1, 2014, and new members shall be appointed in accordance with subsection (a).

(2) In order to stagger the terms of the newly appointed coordinating council members, the appointing authorities shall make initial appointments as follows:

(A) One (1) judge appointed under subdivision (a)(14) and one (1) individual appointed under subdivision (a)(17) shall be appointed for terms of one (1) year, which shall expire on June 30, 2015;

(B) One (1) judge appointed under subdivision (a)(14), the legal services attorney appointed under subdivision (a)(15), and one (1) individual appointed under subdivision (a)(17) shall be appointed for terms of two (2) years, which shall expire on June 30, 2016; and

(C) One (1) judge appointed under subdivision (a)(14), the victim witness coordinator appointed under subdivision (a)(16), and one (1) individual appointed under subdivision (a)(17) shall be appointed for terms of three (3) years, which shall expire on June 30, 2017.

(e) (1) Following the expiration of members' initial terms as prescribed in subdivision (d)(2), all terms shall begin on July 1 and terminate on June 30, four (4) years thereafter.

(2) All members shall serve until the expiration of the term to which they were appointed and until their successors are appointed and qualified.

(3) A vacancy occurring other than by expiration of a term shall be filled in the same manner as the original appointment but only for the remaining duration of the unexpired term.

(f) An appointing authority may remove any member of the coordinating council, which such appointing authority appointed to the council, for misconduct, incompetency, willful neglect of duty, or other just cause.



§ 38-12-104 - Annual report.

The coordinating council shall provide an annual report on its activities to the Tennessee department of finance and administration office of criminal justice programs, the governor, and to the chief clerk of the senate and the chief clerk of the house of representatives.



§ 38-12-105 - Funds for support services -- Reimbursement.

The Tennessee Coalition to End Domestic and Sexual Violence is authorized to use funds from the domestic violence community education fund established by § 36-3-616, to provide necessary support services for the coordinating council. Coordinating council members shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 38-12-106 - Law enforcement agency policy and education.

All law enforcement agencies with personnel who are likely to encounter situations of domestic violence shall adopt a policy regarding domestic violence and provide initial and continuing education concerning the dynamics of domestic violence, and the handling, investigation and response procedures concerning reports of domestic violence to all law enforcement personnel who are likely to encounter situations of domestic violence.



§ 38-12-107 - Court personnel policy and education.

All state and local court administrators, court clerks, and judges, with personnel who are likely to encounter situations involving domestic violence, shall adopt a policy regarding domestic violence and provide initial and continuing education concerning the dynamics of domestic violence, and the handling and response procedures concerning allegations of domestic violence to all judges and court personnel who are likely to encounter allegations of domestic violence.



§ 38-12-108 - Peace officers standards and training commission policy and education.

The peace officers standards and training commission shall establish a policy regarding and a continuing education training curriculum concerning domestic violence and shall provide it to all law enforcement agencies throughout the state whose personnel are likely to encounter situations of domestic violence. The commission may adopt the policy and training curriculum developed by the domestic violence state coordinating council, and may revise the policy and training curriculum at its discretion. The commission shall require all law enforcement agencies to comply with the requirements of this part.



§ 38-12-109 - Administrative office of the court policy and education.

The administrative office of the courts shall establish a policy regarding, and a continuing education curriculum concerning, domestic violence and shall provide continuing education on domestic violence to all judges and court personnel throughout the state who are likely to encounter situations of domestic violence. The administrative office of the courts may adopt the policy and training curriculum developed by the domestic violence state coordinating council, and may revise the policy and training curriculum at its discretion.



§ 38-12-110 - Regulation of intervention programs for perpetrators of domestic abuse.

(a) The state coordinating council shall promulgate regulations for batterers' intervention programs for perpetrators of domestic abuse as defined in § 36-3-601, and shall certify compliance with the regulations. In formulating the regulations, the council shall conduct public hearings and shall consult with the following persons or groups:

(1) Public and private agencies that provide batterers' intervention programs for perpetrators of domestic abuse;

(2) Public and private agencies that provide programs for victims of domestic abuse;

(3) Victims advocates;

(4) Survivors of domestic abuse; and

(5) Other persons who have demonstrated expertise and experience in the area of domestic abuse.

(b) The regulations required by this section shall include, but not be limited to, the following topics:

(1) Minimum standards for batterers' intervention programs; and

(2) Monitoring and certification criteria for batterers' intervention programs.

(c) The council may prescribe fees, not to exceed three hundred dollars ($300), for the certification of such programs.



§ 38-12-111 - Policies.

The coordinating council has the authority to develop policies for the operation and functioning of the council.






Chapter 13 - Law Enforcement Advisory Council [Repealed]

§ 38-13-101 - [Repealed.]

HISTORY: Acts 1998, ch. 994, § 7; repealed by Acts 2013, ch. 201, § 1, effective April 23, 2013.

Acts 1998, ch. 994, § 7; 2013, ch. 236, § 34; repealed by Acts 2013, ch. 201, § 1, effective April 23, 2013.



§ 38-13-102 - [Repealed.]

HISTORY: Acts 1998, ch. 994, § 7; 2013, ch. 236, § 34; repealed by Acts 2013, ch. 201, § 1, effective April 23, 2013.



§ 38-13-103 - [Repealed.]

HISTORY: Acts 1998, ch. 994, § 7; repealed by Acts 2013, ch. 201, § 1, effective April 23, 2013.



§ 38-13-104 - [Repealed.]

HISTORY: Acts 1998, ch. 994, § 7; repealed by Acts 2013, ch. 201, § 1, effective April 23, 2013.






Chapter 14 - National Crime Prevention and Privacy Compact

§ 38-14-101 - Text of compact.

The national crime prevention and privacy compact is enacted into law and entered into by this state, with all states legally joining therein in the form substantially as follows:

The contracting parties agree to the following:

Overview (a) In general. This compact organizes an electronic information sharing system among the federal government and the states to exchange criminal history records for noncriminal justice purposes authorized by federal or state law, such as background checks for governmental licensing and employment.

(b) Obligations of parties. Under this compact, the FBI and the party states agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the federal government and to party states for authorized purposes. The FBI shall also manage the federal data facilities that provide a significant part of the infrastructure for the system.

Article I. Definitions

In this compact:

(1) Attorney general. The term "attorney general" means the attorney general of the United States;

(2) Compact officer. The term "compact officer" means:

(A) With respect to the federal government, an official so designated by the director of the FBI; and

(B) With respect to a party state, the chief administrator of the state's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository;

(3) Council. The term "council" means the compact council established under Article VI;

(4) Criminal history record repository. The term "criminal history record repository" means the state agency designated by the governor or other appropriate executive official or the legislature of a state to perform centralized recordkeeping functions for criminal history records and services in the state;

(5) Criminal history records. The term "criminal history records":

(A) Means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release; and

(B) Does not include identification information such as fingerprint records if such information does not indicate involvement of the individual with the criminal justice system;

(6) Criminal justice. The term "criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records;

(7) Criminal justice agency. The term "criminal justice agency":

(A) Means:

(i) Courts; and

(ii) A governmental agency or any subunit thereof that:

(a) Performs the administration of criminal justice pursuant to a statute or executive order; and

(b) Allocates a substantial part of its annual budget to the administration of criminal justice; and

(B) Includes federal and state inspectors general offices;

(8) Criminal justice services. The term "criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes;

(9) Criterion offense. The term "criterion offense" means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI;

(10) Direct access. The term "direct access" means access to the National Identification Index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency;

(11) Executive order. The term "executive order" means an order of the president of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law;

(12) FBI. The term "FBI" means the federal bureau of investigation;

(13) Interstate identification system. The term "Interstate Identification Index System" or "III System":

(A) Means the cooperative federal-state system for the exchange of criminal history records; and

(B) Includes the National Identification Index, the National Fingerprint File and, to the extent of their participation in such system, the criminal history record repositories of the states and the FBI;

(14) National Fingerprint File. The term "National Fingerprint File" means a database of fingerprints, or other uniquely personal identifying information, relating to an arrested or charged individual maintained by the FBI to provide positive identification of record subjects indexed in the III System;

(15) National Identification Index. The term "National Identification Index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System;

(16) National indices. The term "national indices" means the National Identification Index and the National Fingerprint File;

(17) Noncriminal justice purposes. The term "noncriminal justice purposes" means uses of criminal history records for purposes authorized by federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances;

(18) Nonparty state. The term "nonparty state" means a state that has not ratified this compact;

(19) Party state. The term "party state" means a state that has ratified this compact;

(20) Positive identification. The term "positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System. Identifications based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification;

(21) Sealed record information. The term "sealed record information" means:

(A) With respect to adults, that portion of a record that is:

(i) Not available for criminal justice uses;

(ii) Not supported by fingerprints or other accepted means of positive identification; or

(iii) Subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a federal or state statute that requires action on a sealing petition filed by a particular record subject; and

(B) With respect to juveniles, whatever each state determines is a sealed record under its own law and procedure; and

(22) State. The term "state" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article II. Purposes

The purposes of this compact are to:

(1) Provide a legal framework for the establishment of a cooperative federal-state system for the interstate and federal-state exchange of criminal history records for noncriminal justice uses;

(2) Require the FBI to permit use of the National Identification Index and the National Fingerprint File by each party state, and to provide, in a timely fashion, federal and state criminal history records to requesting states, in accordance with the terms of this compact and with rules, procedures, and standards established by the council under Article VI;

(3) Require party states to provide information and records for the National Identification Index and the National Fingerprint File and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the federal government for noncriminal justice purposes, in accordance with the terms of this compact and with rules, procedures, and standards established by the council under Article VI;

(4) Provide for the establishment of a council to monitor III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and

(5) Require the FBI and each party state to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

Article III. Responsibilities Of Compact Parties

(a) FBI responsibilities. The director of the FBI shall:

(1) Appoint an FBI compact officer who shall:

(A) Administer this compact within the department of justice and among federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(c);

(B) Ensure that compact provisions and rules, procedures, and standards prescribed by the council under Article VI are complied with by the department of justice and the federal agencies and other agencies and organizations referred to in Article III(1)(A); and

(C) Regulate the use of records received by means of the III System from party states when such records are supplied by the FBI directly to other federal agencies;

(2) Provide to federal agencies and to state criminal history record repositories, criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including:

(A) Information from nonparty states; and

(B) Information from party states that is available from the FBI through the III System, but is not available from the party state through the III System;

(3) Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV, and ensure that the exchange of such records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(4) Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(b) State responsibilities. Each party state shall:

(1) Appoint a compact officer who shall:

(A) Administer this compact within that state;

(B) Ensure that compact provisions and rules, procedures, and standards established by the Council under Article VI are complied with in the state; and

(C) Regulate the in-state use of records received by means of the III System from the FBI or from other party states;

(2) Establish and maintain a criminal history record repository, which shall provide:

(A) Information and records for the National Identification Index and the National Fingerprint File; and

(B) The state's III System-indexed criminal history records for noncriminal justice purposes described in Article IV;

(3) Participate in the National Fingerprint File; and

(4) Provide and maintain telecommunications links and related equipment necessary to support the services set forth in this compact.

(c) Compliance with III System standards. In carrying out their responsibilities under this compact, the FBI and each party state shall comply with III System rules, procedures, and standards duly established by the council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.

(d) Maintenance of record services. (1) Use of the III System for noncriminal justice purposes authorized in this compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(2) Administration of compact provisions shall not reduce the level of service available to authorized noncriminal justice users on the effective date of this compact.

Article IV. Authorized Record Disclosures

(a) State criminal history record repositories. To the extent authorized by § 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), the FBI shall provide on request criminal history records (excluding sealed records) to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general and that authorizes national indices checks.

(b) Criminal justice agencies and other governmental or nongovernmental agencies. The FBI, to the extent authorized by § 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), and state criminal history record repositories shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general, that authorizes national indices checks.

(c) Procedures. Any record obtained under this compact may be used only for the official purposes for which the record was requested. Each compact officer shall establish procedures, consistent with this compact, and with rules, procedures, and standards established by the council under Article VI, which procedures shall protect the accuracy and privacy of the records, and shall:

(1) Ensure that records obtained under this compact are used only by authorized officials for authorized purposes;

(2) Require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(3) Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official.

Article V. Record Request Procedures

(a) Positive identification. Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(b) Submission of state requests. Each request for a criminal history record check utilizing the national indices made under any approved state statute shall be submitted through that state's criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if such request is transmitted through another state criminal history record repository or the FBI.

(c) Submission of federal requests. Each request for criminal history record checks utilizing the national indices made under federal authority shall be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which such request originated. Direct access to the National Identification Index by entities other than the FBI and state criminal history records repositories shall not be permitted for noncriminal justice purposes.

(d) Fees. A state criminal history record repository or the FBI:

(1) May charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(2) May not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(e) Additional search. (1) If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices.

(2) If, with respect to a request forwarded by a state criminal history record repository under paragraph (1), the FBI positively identifies the subject as having a III System-indexed record or records:

(A) The FBI shall so advise the state criminal history record repository; and

(B) The state criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

Article VI. Establishment Of Compact Council

(a) Establishment. (1) In general. There is established a council to be known as the "compact council", which shall have the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.

(2) Organization. The council shall:

(A) Continue in existence as long as this compact remains in effect;

(B) Be located, for administrative purposes, within the FBI; and

(C) Be organized and hold its first meeting as soon as practicable after the effective date of this compact.

(b) Membership. The council shall be composed of fifteen (15) members, each of whom shall be appointed by the attorney general, as follows:

(1) Nine (9) members, each of whom shall serve a two-year term, who shall be selected from among the compact officers of party states based on the recommendation of the compact officers of all party states, except that, in the absence of the requisite number of compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states shall be eligible to serve on an interim basis;

(2) Two (2) at-large members, nominated by the director of the FBI, each of whom shall serve a three-year term, of whom:

(A) One (1) shall be a representative of the criminal justice agencies of the federal government and may not be an employee of the FBI; and

(B) One (1) shall be a representative of the noncriminal justice agencies of the federal government;

(3) Two (2) at-large members, nominated by the chairman of the council, once the chairman is elected pursuant to Article VI(c), each of whom shall serve a three-year term, of whom:

(A) One (1) shall be a representative of state or local criminal justice agencies; and

(B) One (1) shall be a representative of state or local noncriminal justice agencies;

(4) One (1) member, who shall serve a three-year term, and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board;

(5) One (1) member, nominated by the director of the FBI, who shall serve a three-year term, and who shall be an employee of the FBI.

(c) Chairman and vice chairman. (1) In general. From its membership, the council shall elect a chairman and a vice chairman of the council, respectively. Both the chairman and vice chairman of the council:

(A) Shall be a compact officer, unless there is no compact officer on the council who is willing to serve, in which case the chairman may be an at-large member; and

(B) Shall serve a two-year term and may be reelected to only one (1) additional two-year term.

(2) Duties of vice chairman. The vice chairman of the council shall serve as the chairman of the council in the absence of the chairman.

(d) Meetings. (1) In general. The council shall meet at least once each year at the call of the chairman. Each meeting of the council shall be open to the public. The council shall provide prior public notice in the Federal Register of each meeting of the council, including the matters to be addressed at such meeting.

(2) Quorum. A majority of the council or any committee of the council shall constitute a quorum of the council or of such committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(e) Rules, procedures, and standards. The council shall make available for public inspection and copying at the council office within the FBI, and shall publish in the Federal Register, any rules, procedures, or standards established by the council.

(f) Assistance from FBI. The council may request from the FBI such reports, studies, statistics, or other information or materials as the council determines to be necessary to enable the council to perform its duties under this compact. The FBI, to the extent authorized by law, may provide such assistance or information upon such a request.

(g) Committees. The chairman may establish committees as necessary to carry out this compact and may prescribe their membership, responsibilities, and duration.

Article VII. Ratification Of Compact

This compact shall take effect upon being entered into by two (2) or more states as between those states and the federal government. Upon subsequent entering into this compact by additional states, it shall become effective among those states and the federal government and each party state that has previously ratified it. When ratified, this compact shall have the full force and effect of law within the ratifying jurisdictions. The form of ratification shall be in accordance with the laws of the executing state.

Article VIII. Miscellaneous Provisions

(a) Relation of compact to certain FBI activities. Administration of this compact shall not interfere with the management and control of the director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(b) No authority for nonappropriated expenditures. Nothing in this compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.

(c) Relating to Public Law 92-544. Nothing in this compact shall diminish or lessen the obligations, responsibilities, and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544), or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the council under Article VI(a), regarding the use and dissemination of criminal history records and information.

Article IX. Renunciation

(a) In general. This compact shall bind each party state until renounced by the party state.

(b) Effect. Any renunciation of this compact by a party state shall:

(1) Be effected in the same manner by which the party state ratified this compact; and

(2) Become effective 180 days after written notice of renunciation is provided by the party state to each other party state and to the federal government.

Article X. Severability

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state, or to the constitution of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If a portion of this compact is held contrary to the constitution of any party state, all other portions of this compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected, as to all other provisions.

Article XI. Adjudication Of Disputes

(a) In general. The council shall:

(1) Have initial authority to make determinations with respect to any dispute regarding:

(A) Interpretation of this compact;

(B) Any rule or standard established by the council pursuant to Article V; and

(C) Any dispute or controversy between any parties to this compact; and

(2) Hold a hearing concerning any dispute described in paragraph (1) at a regularly scheduled meeting of the council and only render a decision based upon a majority vote of the members of the council. Such decision shall be published pursuant to the requirements of Article VI(e).

(b) Duties of FBI. The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, maintain system policy and standards, protect the accuracy and privacy of records, and to prevent abuses, until the council holds a hearing on such matters.

(c) Right of appeal. The FBI or a party state may appeal any decision of the council to the attorney general, and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this compact. Any suit arising under this compact and initiated in a state court shall be removed to the appropriate district court of the United States in the manner provided by section 1446 of title 28, United States Code, or other statutory authority.









Title 39 - Criminal Offenses

Chapter 1 - General Provisions [Repealed]

Part 1 - Definitions and Construction [Repealed]



Part 2 - Penalties [Repealed]



Part 3 - Accessories [Repealed]



Part 4 - Solicitation [Repealed]



Part 5 - Attempts [Repealed]



Part 6 - Conspiracy [Repealed]



Part 7 - Class X Felonies [Repealed]



Part 8 - Habitual Criminals [Repealed]



Part 9 - Forfeiture of Criminal Proceeds [Repealed]



Part 10 - Racketeer Influenced and Corrupt Organizations [Repealed]






Chapter 2 - Offenses Against the Person [Repealed]

Part 1 - Assaults and Injuries [Repealed]



Part 2 - Homicide [Repealed]



Part 3 - Kidnapping and Hostages [Repealed]



Part 4 - Libel [Repealed]



Part 5 - Robbery [Repealed]



Part 6 - Sexual Offenses [Repealed]



Part 7 - Threats, Intimidation and Extortion [Repealed]






Chapter 3 - Offenses Against Property [Repealed]

Part 1 - Animals [Repealed]



Part 2 - Arson and Burning [Repealed]



Part 3 - Bad Checks [Repealed]



Part 4 - Burglary [Repealed]



Part 5 - Credit Card Crimes [Repealed]



Part 6 - Debit Card Crimes [Repealed]



Part 7 - Explosives [Repealed]



Part 8 - Forgery and Counterfeiting [Repealed]



Part 9 - Fraud and False Dealing [Repealed]



Part 10 - Litter Control [Repealed]



Part 11 - Theft, Larceny and Embezzlement [Repealed]



Part 12 - Trespass and Loitering [Repealed]



Part 13 - Vandalism and Injuries to Property [Repealed]



Part 14 - Computer Crimes [Repealed]






Chapter 4 - Offenses Against the Family [Repealed]

Part 1 - Abandonment of Spouse or Child [Repealed]



Part 2 - Abortion [Repealed]



Part 3 - Bigamy and Incest [Repealed]



Part 4 - Children [Repealed]






Chapter 5 - Offenses Against the Administration of Government [Repealed]

Part 1 - Bribery [Repealed]



Part 2 - Contraband in Prisons [Repealed]



Part 3 - False Personation [Repealed]



Part 4 - Misconduct Involving Public Officials and Employees [Repealed]



Part 5 - Obstruction of Justice and Law Enforcement [Repealed]



Part 6 - Perjury [Repealed]



Part 7 - Rescues and Escapes [Repealed]



Part 8 - Treason, Disloyal Conduct and Sabotage [Repealed]






Chapter 6 - Offenses Against Public Health, Safety or Welfare [Repealed]

Part 1 - Miscellaneous [Repealed]



Part 2 - Common Carriers [Repealed]



Part 3 - Disorderly Conduct and Riots [Repealed]



Part 4 - Drugs [Repealed]



Part 5 - Fraternal Organizations and Secret Societies [Repealed]



Part 6 - Gambling [Repealed]



Part 7 - Graves and Dead Bodies [Repealed]



Part 8 - Highways [Repealed]



Part 9 - Intoxicating Liquors [Repealed]



Part 10 - Nuisances [Repealed]



Part 11 - Obscenity [Repealed]



Part 12 - Professional or Business Misconduct [Repealed]



Part 13 - Public Events [Repealed]



Part 14 - Race Relations [Repealed]



Part 15 - Solicitation of Funds [Repealed]



Part 16 - Waters and Watercourses [Repealed]



Part 17 - Weapons [Repealed]



Part 18 - Malicious Intimidation or Harassment [Repealed]






Chapter 11 - General Provisions

Part 1 - Construction

§ 39-11-101 - Objectives of criminal code.

The general objectives of the criminal code are to:

(1) Proscribe and prevent conduct that unjustifiably and inexcusably causes or threatens harm to individual, property, or public interest for which protection through the criminal law is appropriate;

(2) Give fair warning of what conduct is prohibited, and guide the exercise of official discretion in law enforcement, by defining the act and the culpable mental state that together constitute an offense;

(3) Give fair warning of the consequences of violation, and guide the exercise of official discretion in punishment, by grading of offenses; and

(4) Prescribe penalties that are proportionate to the seriousness of the offense.



§ 39-11-102 - Effect of criminal code.

(a) Conduct does not constitute an offense unless it is defined as an offense by statute, municipal ordinance, or rule authorized by and lawfully adopted under a statute.

(b) Parts 1-6 of this chapter apply to offenses defined by other laws, unless otherwise provided by law.

(c) This title does not bar, suspend, or otherwise affect any right or liability to damages, penalty, forfeiture, or other remedy authorized by law to be recovered or enforced in a civil suit for conduct the criminal code defines as an offense, and the civil injury is not merged into the offense.



§ 39-11-103 - Territorial jurisdiction.

(a) Every person, whether an inhabitant of this or any other state or country, is liable to punishment by the laws of this state, for an offense committed in this state, except where it is by law cognizable exclusively in the courts of the United States.

(b) (1) When an offense is commenced outside of this state and consummated in this state, the person committing the offense is liable for punishment in this state in the county in which the offense was consummated, unless otherwise provided by statute.

(2) It is no defense that the person charged with the offense was outside of this state when the offense was consummated, if the person used:

(A) An innocent or guilty agent; or

(B) Other means proceeding directly from the person.

(c) When the commission of an offense commenced within this state is consummated outside of its boundaries, the offender is liable to punishment in this state in the county where the offense was commenced.

(d) If one (1) or more elements of an offense are committed in one (1) county and one (1) or more elements in another, the offense may be prosecuted in either county. Offenses committed on the boundary of two (2) or more counties may be prosecuted in either county.



§ 39-11-104 - Construction of criminal code.

This title shall be construed according to the fair import of its terms, including reference to judicial decisions and common law interpretations, to promote justice, and effect the objectives of the criminal code.



§ 39-11-105 - Computation of age.

A person attains a specified age on the day of the anniversary of the person's birthdate.



§ 39-11-106 - Title definitions.

(a) As used in this title, unless the context requires otherwise:

(1) "Benefit" means anything reasonably regarded as economic gain, enhancement or advantage, including benefit to any other person in whose welfare the beneficiary is interested;

(2) "Bodily injury" includes a cut, abrasion, bruise, burn or disfigurement, and physical pain or temporary illness or impairment of the function of a bodily member, organ, or mental faculty;

(3) "Coercion" means a threat, however communicated, to:

(A) Commit any offense;

(B) Wrongfully accuse any person of any offense;

(C) Expose any person to hatred, contempt or ridicule;

(D) Harm the credit or business repute of any person; or

(E) Take or withhold action as a public servant or cause a public servant to take or withhold action;

(4) "Criminal negligence" refers to a person who acts with criminal negligence with respect to the circumstances surrounding that person's conduct or the result of that conduct when the person ought to be aware of a substantial and unjustifiable risk that the circumstances exist or the result will occur. The risk must be of such a nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that an ordinary person would exercise under all the circumstances as viewed from the accused person's standpoint;

(5) "Deadly weapon" means:

(A) A firearm or anything manifestly designed, made or adapted for the purpose of inflicting death or serious bodily injury; or

(B) Anything that in the manner of its use or intended use is capable of causing death or serious bodily injury;

(6) (A) "Deception" means that a person knowingly:

(i) Creates or reinforces a false impression by words or conduct, including false impressions of fact, law, value or intention or other state of mind that the person does not believe to be true;

(ii) Prevents another from acquiring information which would likely affect the other's judgment in the transaction;

(iii) Fails to correct a false impression of law or fact the person knows to be false and:

(a) The person created; or

(b) Knows is likely to influence another;

(iv) Fails to disclose a lien, security interest, adverse claim or other legal impediment to the enjoyment of the property, whether the impediment is or is not valid, or is or is not a matter of public record;

(v) Employs any other scheme to defraud; or

(vi) (a) Promises performance that at the time the person knew the person did not have the ability to perform or that the person does not intend to perform or knows will not be performed, except mere failure to perform is insufficient to establish that the person did not intend to perform or knew the promise would not be performed;

(b) Promising performance includes issuing a check or similar sight order for the payment of money or use of a credit or debit card when the person knows the check, sight order, or credit or debit slip will not be honored for any reason;

(B) "Deception" does not include falsity as to matters having no pecuniary significance or puffing by statements unlikely to deceive ordinary persons in the group addressed;

(7) "Defendant" means a person accused of an offense under this title and includes any person who aids or abets the commission of such offense;

(8) "Deprive" means to:

(A) Withhold property from the owner permanently or for such a period of time as to substantially diminish the value or enjoyment of the property to the owner;

(B) Withhold property or cause it to be withheld for the purpose of restoring it only upon payment of a reward or other compensation; or

(C) Dispose of property or use it or transfer any interest in it under circumstances that make its restoration unlikely;

(9) "Effective consent" means assent in fact, whether express or apparent, including assent by one legally authorized to act for another. Consent is not effective when:

(A) Induced by deception or coercion;

(B) Given by a person the defendant knows is not authorized to act as an agent;

(C) Given by a person who, by reason of youth, mental disease or defect, or intoxication, is known by the defendant to be unable to make reasonable decisions regarding the subject matter; or

(D) Given solely to detect the commission of an offense;

(10) "Emancipated minor" means any minor who is or has been married, or has by court order or otherwise been freed from the care, custody and control of the minor's parents;

(11) "Firearm" means any weapon designed, made or adapted to expel a projectile by the action of an explosive or any device readily convertible to that use;

(12) "Force" means compulsion by the use of physical power or violence and shall be broadly construed to accomplish the purposes of this title;

(13) "Fraud" means as used in normal parlance and includes, but is not limited to, deceit, trickery, misrepresentation and subterfuge, and shall be broadly construed to accomplish the purposes of this title;

(14) "Government" means the state or any political subdivision of the state, and includes any branch or agency of the state, a county, municipality or other political subdivision;

(15) "Governmental record" means anything:

(A) Belonging to, received or kept by the government for information; or

(B) Required by law to be kept by others for information of the government;

(16) "Handgun" means any firearm with a barrel length of less than twelve inches (12'') that is designed, made or adapted to be fired with one (1) hand;

(17) "Harm" means anything reasonably regarded as loss, disadvantage or injury, including harm to another person in whose welfare the person affected is interested;

(18) "Intentional" means that a person acts intentionally with respect to the nature of the conduct or to a result of the conduct when it is the person's conscious objective or desire to engage in the conduct or cause the result;

(19) "Jail" includes workhouse and "workhouse" includes jail, whenever the context so requires or will permit;

(20) "Knowing" means that a person acts knowingly with respect to the conduct or to circumstances surrounding the conduct when the person is aware of the nature of the conduct or that the circumstances exist. A person acts knowingly with respect to a result of the person's conduct when the person is aware that the conduct is reasonably certain to cause the result;

(21) "Law enforcement officer" means an officer, employee or agent of government who has a duty imposed by law to:

(A) Maintain public order; or

(B) Make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses; and

(C) Investigate the commission or suspected commission of offenses;

(22) "Legal privilege" means a particular or peculiar benefit or advantage created by law;

(23) "Minor" means any person under eighteen (18) years of age;

(24) (A) "Obtain" means to:

(i) Bring about a transfer or purported transfer of property or of a legally recognized interest in the property, whether to the defendant or another; or

(ii) Secure the performance of service;

(B) "Obtain" includes, but is not limited to, the taking, carrying away or the sale, conveyance or transfer of title to or interest in or possession of property, and includes, but is not limited to, conduct known as larceny, larceny by trick, larceny by conversion, embezzlement, extortion or obtaining property by false pretenses;

(25) "Official proceeding" means any type of administrative, executive, legislative or judicial proceeding that may be conducted before a public servant authorized by law to take statements under oath;

(26) "Owner" means a person, other than the defendant, who has possession of or any interest other than a mortgage, deed of trust or security interest in property, even though that possession or interest is unlawful and without whose consent the defendant has no authority to exert control over the property;

(27) "Person" includes the singular and the plural and means and includes any individual, firm, partnership, copartnership, association, corporation, governmental subdivision or agency, or other organization or other legal entity, or any agent or servant thereof;

(28) "Property" means anything of value, including, but not limited to, money, real estate, tangible or intangible personal property, including anything severed from land, library material, contract rights, choses-in-action, interests in or claims to wealth, credit, admission or transportation tickets, captured or domestic animals, food and drink, electric or other power. Commodities of a public nature, such as gas, electricity, steam, water, cable television and telephone service constitute property, but the supplying of such a commodity to premises from an outside source by means of wires, pipes, conduits or other equipment is deemed a rendition of service rather than a sale or delivery of property;

(29) "Public place" means a place to which the public or a group of persons has access and includes, but is not limited to, highways, transportation facilities, schools, places of amusement, parks, places of business, playgrounds and hallways, lobbies and other portions of apartment houses and hotels not constituting rooms or apartments designed for actual residence. An act is deemed to occur in a public place if it produces its offensive or proscribed consequences in a public place;

(30) "Public servant" means:

(A) Any public officer or employee of the state or of any political subdivision of the state or of any governmental instrumentality within the state including, but not limited to, law enforcement officers;

(B) Any person exercising the functions of any such public officer or employee;

(C) Any person participating as an adviser, consultant or otherwise performing a governmental function, but not including witnesses or jurors; or

(D) Any person elected, appointed or designated to become a public servant, although not yet occupying that position;

(31) "Reckless" means that a person acts recklessly with respect to circumstances surrounding the conduct or the result of the conduct when the person is aware of, but consciously disregards a substantial and unjustifiable risk that the circumstances exist or the result will occur. The risk must be of such a nature and degree that its disregard constitutes a gross deviation from the standard of care that an ordinary person would exercise under all the circumstances as viewed from the accused person's standpoint;

(32) (A) "Recorded device" means the tangible medium upon which sounds or images are recorded or otherwise stored;

(B) "Recorded device" includes any original phonograph record, disc, tape, audio, or videocassette, wire, film or other medium now known or later developed on which sounds or images are or can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original;

(33) "Security guard/officer" means an individual employed to perform any function of a security guard/officer and security guard/officer patrol service as set forth in the Private Protective Services Licensing and Regulatory Act, compiled in title 62, chapter 35;

(34) "Serious bodily injury" means bodily injury that involves:

(A) A substantial risk of death;

(B) Protracted unconsciousness;

(C) Extreme physical pain;

(D) Protracted or obvious disfigurement;

(E) Protracted loss or substantial impairment of a function of a bodily member, organ or mental faculty; or

(F) A broken bone of a child who is twelve (12) years of age or less;

(35) "Services" includes labor, skill, professional service, transportation, telephone, mail, gas, electricity, steam, water, cable television, entertainment subscription service or other public services, accommodations in hotels, restaurants or elsewhere, admissions to exhibitions, use of vehicles or other movable property, and any other activity or product considered in the ordinary course of business to be a service, regardless of whether it is listed in this subdivision (a)(35) or a specific statute exists covering the same or similar conduct; and

(36) "Value":

(A) Subject to the additional criteria of subdivisions (a)(36)(B)-(D), "value" under this title means:

(i) The fair market value of the property or service at the time and place of the offense; or

(ii) If the fair market value of the property cannot be ascertained, the cost of replacing the property within a reasonable time after the offense;

(B) The value of documents, other than those having a readily ascertainable fair market value, means:

(i) The amount due and collectible at maturity, less any part that has been satisfied, if the document constitutes evidence of a debt; or

(ii) The greatest amount of economic loss that the owner might reasonably suffer by virtue of loss of the document, if the document is other than evidence of a debt;

(C) If property or service has value that cannot be ascertained by the criteria set forth in subdivisions (a)(36)(A) and (B), the property or service is deemed to have a value of less than fifty dollars ($50.00); and

(D) If the defendant gave consideration for or had a legal interest in the property or service that is the object of the offense, the amount of consideration or value of the interest shall be deducted from the value of the property or service ascertained under subdivision (a)(36)(A), (B) or (C) to determine value.

(b) The definition of a term in subsection (a) applies to each grammatical variation of the term.



§ 39-11-109 - Prosecution under more than one statute.

(a) When the same conduct may be defined under both a specific statute and a general statute, the person may be prosecuted under either statute, unless the specific statute precludes prosecution under the general statute.

(b) When the same conduct may be defined under two (2) or more specific statutes, the person may be prosecuted under either statute unless one (1) specific statute precludes prosecution under another.



§ 39-11-110 - Felonies and misdemeanors distinguished.

All violations of law that may be punished by one (1) year or more of confinement or by the infliction of the death penalty are denominated felonies, and all violations of law punishable by fine or confinement for less than one (1) year, or both, are denominated misdemeanors.



§ 39-11-111 - Prohibited act when no penalty prescribed is misdemeanor.

When the performance or nonperformance of any act is made criminal by statute, and no penalty, punishment or forfeiture for the violation of that statute is imposed, the doing of the act is a misdemeanor.



§ 39-11-112 - Repealed or amended laws -- Application in prosecution for offense.

When a penal statute or penal legislative act of the state is repealed or amended by a subsequent legislative act, the offense, as defined by the statute or act being repealed or amended, committed while the statute or act was in full force and effect shall be prosecuted under the act or statute in effect at the time of the commission of the offense. Except as provided under § 40-35-117, in the event the subsequent act provides for a lesser penalty, any punishment imposed shall be in accordance with the subsequent act.



§ 39-11-113 - Penalty for felony where punishment not prescribed.

Every person who is convicted of a felony, the punishment for which is not otherwise prescribed by a statute of this state, shall be sentenced as for a Class E felony.



§ 39-11-114 - Penalty for misdemeanor where punishment not prescribed.

Every person who is convicted of a misdemeanor, the punishment for which is not otherwise prescribed by a statute of this state, shall be sentenced as for a Class A misdemeanor.



§ 39-11-115 - Determination of value.

Whenever a determination of value is necessary to assess the class of an offense in this code or the level of punishment, the determination of value shall be made by the trier of fact beyond a reasonable doubt.



§ 39-11-117 - Classification of first degree murder.

(a) (1) For the purposes of classification of other offenses, first degree murder is one (1) class above Class A.

(2) Attempted first degree murder and conspiracy to commit first degree murder are Class A felonies.

(3) Solicitation to commit first degree murder is a Class B felony.

(b) For the sole and exclusive purpose of determining the classification of prior offenses under sentencing guidelines, first degree murder is considered a Class A offense.



§ 39-11-118 - Restitution to victims of crime.

(a) In addition to the punishment authorized by the specific statute prohibiting the conduct, it is a part of the punishment for any offense committed in this state that the person committing the offense may be sentenced by the court to pay restitution to the victim or victims of the offense in accordance with §§ 40-35-104(c)(2) and 40-35-304.

(b) In addition to the punishment authorized by the specific statute prohibiting the conduct, it is a part of the punishment for the offenses named in this subsection (b) that the defendant be sentenced by the court to pay restitution to the victim or victims of §§ 39-13-309, 39-13-514, 39-17-1005(a), 39-13-528(a), and 39-13-529(a) in accordance with §§ 40-35-104(c)(2) and 40-35-304.






Part 2 - Burden of Proof

§ 39-11-201 - Burden of proof.

(a) No person may be convicted of an offense unless each of the following is proven beyond a reasonable doubt:

(1) The conduct, circumstances surrounding the conduct, or a result of the conduct described in the definition of the offense;

(2) The culpable mental state required;

(3) The negation of any defense to an offense defined in this title if admissible evidence is introduced supporting the defense; and

(4) The offense was committed prior to the return of the formal charge.

(b) In the absence of the proof required by subsection (a), the innocence of the person is presumed.

(c) A person charged with an offense has no burden to prove innocence.

(d) Evidence produced at trial, whether presented on direct or cross-examination of state or defense witnesses, may be utilized by either party.

(e) No person may be convicted of an offense unless venue is proven by a preponderance of the evidence.

(f) If the issue is raised in defense, no person shall be convicted of an offense unless jurisdiction and the commission of the offense within the time period specified in title 40, chapter 2 are proven by a preponderance of the evidence.



§ 39-11-202 - Exception.

(a) An exception to an offense in this title is so labeled by the phrase: "It is an exception to the application of ...," or words of similar import.

(b) (1) Unless the statute defining an offense states to the contrary, the state need not negate the existence of an exception in the charge alleging commission of the offense.

(2) An exception to be relied upon by a person must be proven by a preponderance of the evidence.



§ 39-11-203 - Defense.

(a) A defense to prosecution for an offense in this title is so labeled by the phrase: "It is a defense to prosecution under ... that ..."

(b) The state is not required to negate the existence of a defense in the charge alleging commission of the offense.

(c) The issue of the existence of a defense is not submitted to the jury unless it is fairly raised by the proof.

(d) If the issue of the existence of a defense is submitted to the jury, the court shall instruct the jury that any reasonable doubt on the issue requires the defendant to be acquitted.

(e) (1) A ground of defense, other than one (1) negating an element of the offense or an affirmative defense, that is not plainly labeled in accordance with this part has the procedural and evidentiary consequences of a defense.

(2) Defenses available under common law are hereby abolished.



§ 39-11-204 - Affirmative defense.

(a) An affirmative defense in this title is so labeled by the phrase: "It is an affirmative defense to prosecution under ..., which must be proven by a preponderance of the evidence, that ..." or words of similar import.

(b) The state is not required to negate the existence of an affirmative defense in the charge alleging commission of the offense.

(c) (1) If a person intends to rely upon an affirmative defense, the person shall, no later than ten (10) days before trial, notify the district attorney general in writing of the intention, or at such time as the court may direct naming the affirmative defense or defenses to be asserted, and file a copy of the notice with the clerk.

(2) Except as provided in this title, if there is a failure to comply with this subsection (c), the affirmative defense may not be raised; provided, that this shall not limit the right of the person to testify on the person's own behalf.

(3) The court may, for cause shown, allow late filing of the notice or grant additional time to the parties to prepare for trial or make other orders as may be appropriate.

(4) Evidence of an intention to raise an affirmative defense, which is later withdrawn, is not admissible in any civil or criminal proceeding against the person who gave the notice of the intention.

(5) This subsection (c) shall only apply in courts of record.

(d) The issue of the existence of an affirmative defense may not be submitted to the jury unless it is fairly raised by the proof and notice has been provided according to subsection (c).

(e) If the issue of the existence of an affirmative defense is submitted to the jury, the court shall instruct the jury that the affirmative defense must be established by a preponderance of the evidence.






Part 3 - Culpability

§ 39-11-301 - Requirement of culpable mental state.

(a) (1) A person commits an offense who acts intentionally, knowingly, recklessly or with criminal negligence, as the definition of the offense requires, with respect to each element of the offense.

(2) When the law provides that criminal negligence suffices to establish an element of an offense, that element is also established if a person acts intentionally, knowingly or recklessly. When recklessness suffices to establish an element, that element is also established if a person acts intentionally or knowingly. When acting knowingly suffices to establish an element, that element is also established if a person acts intentionally.

(b) A culpable mental state is required within this title unless the definition of an offense plainly dispenses with a mental element.

(c) If the definition of an offense within this title does not plainly dispense with a mental element, intent, knowledge or recklessness suffices to establish the culpable mental state.



§ 39-11-302 - Definitions of culpable mental state.

(a) "Intentional" refers to a person who acts intentionally with respect to the nature of the conduct or to a result of the conduct when it is the person's conscious objective or desire to engage in the conduct or cause the result.

(b) "Knowing" refers to a person who acts knowingly with respect to the conduct or to circumstances surrounding the conduct when the person is aware of the nature of the conduct or that the circumstances exist. A person acts knowingly with respect to a result of the person's conduct when the person is aware that the conduct is reasonably certain to cause the result.

(c) "Reckless" refers to a person who acts recklessly with respect to circumstances surrounding the conduct or the result of the conduct when the person is aware of but consciously disregards a substantial and unjustifiable risk that the circumstances exist or the result will occur. The risk must be of such a nature and degree that its disregard constitutes a gross deviation from the standard of care that an ordinary person would exercise under all the circumstances as viewed from the accused person's standpoint.

(d) "Criminal negligence" refers to a person who acts with criminal negligence with respect to the circumstances surrounding that person's conduct or the result of that conduct when the person ought to be aware of a substantial and unjustifiable risk that the circumstances exist or the result will occur. The risk must be of such a nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that an ordinary person would exercise under all the circumstances as viewed from the accused person's standpoint.






Part 4 - Criminal Responsibility

§ 39-11-401 - Parties to offenses.

(a) A person is criminally responsible as a party to an offense, if the offense is committed by the person's own conduct, by the conduct of another for which the person is criminally responsible, or by both.

(b) Each party to an offense may be charged with commission of the offense.



§ 39-11-402 - Criminal responsibility for conduct of another.

A person is criminally responsible for an offense committed by the conduct of another, if:

(1) Acting with the culpability required for the offense, the person causes or aids an innocent or irresponsible person to engage in conduct prohibited by the definition of the offense;

(2) Acting with intent to promote or assist the commission of the offense, or to benefit in the proceeds or results of the offense, the person solicits, directs, aids, or attempts to aid another person to commit the offense; or

(3) Having a duty imposed by law or voluntarily undertaken to prevent commission of the offense and acting with intent to benefit in the proceeds or results of the offense, or to promote or assist its commission, the person fails to make a reasonable effort to prevent commission of the offense.



§ 39-11-403 - Criminal responsibility for facilitation of felony.

(a) A person is criminally responsible for the facilitation of a felony, if, knowing that another intends to commit a specific felony, but without the intent required for criminal responsibility under § 39-11-402(2), the person knowingly furnishes substantial assistance in the commission of the felony.

(b) The facilitation of the commission of a felony is an offense of the class next below the felony facilitated by the person so charged.



§ 39-11-404 - Corporate liability.

(a) A corporation commits an offense when:

(1) The conduct constituting the offense consists of an intentional failure to discharge a specific duty imposed upon corporations by criminal law;

(2) The conduct constituting the offense is engaged in, authorized, commanded or knowingly tolerated by the board of directors or by a high managerial agent acting within the scope of the agent's employment on behalf of the corporation; or

(3) The conduct constituting the offense is engaged in by an agent of the corporation acting within the scope of the agent's employment and on behalf of the corporation, and:

(A) The offense is a misdemeanor; or

(B) The offense is one defined by statute which indicates a legislative intent to impose criminal liability on a corporation.

(b) The following definitions apply in this part, unless the context requires otherwise:

(1) "Agent" means any officer, director, servant or employee of the corporation or any other person authorized to act on behalf of the corporation; and

(2) "High managerial agent" means an officer of a corporation or any other agent of a corporation who has duties or such responsibility that the agent's conduct reasonably may be inferred to represent the policy of the corporation.



§ 39-11-405 - Individual liability for corporate conduct.

A person is criminally liable for conduct constituting an offense that the person performs or causes to be performed in the name of or on behalf of a corporation to the same extent as if the conduct were performed in the person's own name or behalf.



§ 39-11-406 - Affirmative defense to criminal responsibility of a corporation.

(a) It is an affirmative defense to prosecution of a corporation under § 39-11-404(a)(1) or (3) or § 39-11-405, which must be proven by a preponderance of the evidence, that the high managerial agent having supervisory responsibility over the subject matter of the offense employed due diligence to prevent its commission.

(b) Subsection (a) does not apply if it is plainly inconsistent with the legislative purpose expressed in the law defining the particular offense.



§ 39-11-407 - Defenses excluded.

In a prosecution in which a person's criminal responsibility is based upon the conduct of another, the person may be convicted on proof of commission of the offense and that the person was a party to or facilitated its commission, and it is no defense that:

(1) The other belongs to a class of persons who by definition of the offense is legally incapable of committing the offense in an individual capacity; or

(2) The person for whose conduct the defendant is criminally responsible has been acquitted, has not been prosecuted or convicted, has been convicted of a different offense or different type or class of offense, or is immune from prosecution.



§ 39-11-411 - Accessory after the fact.

(a) A person is an accessory after the fact who, after the commission of a felony, with knowledge or reasonable ground to believe that the offender has committed the felony, and with the intent to hinder the arrest, trial, conviction or punishment of the offender:

(1) Harbors or conceals the offender;

(2) Provides or aids in providing the offender with any means of avoiding arrest, trial, conviction or punishment; or

(3) Warns the offender of impending apprehension or discovery.

(b) This section shall have no application to an attorney providing legal services as required or authorized by law.

(c) Accessory after the fact is a Class E felony.






Part 5 - General Defenses

§ 39-11-501 - Insanity.

(a) It is an affirmative defense to prosecution that, at the time of the commission of the acts constituting the offense, the defendant, as a result of a severe mental disease or defect, was unable to appreciate the nature or wrongfulness of the defendant's acts. Mental disease or defect does not otherwise constitute a defense. The defendant has the burden of proving the defense of insanity by clear and convincing evidence.

(b) As used in this section, "mental disease or defect" does not include any abnormality manifested only by repeated criminal or otherwise antisocial conduct.

(c) No expert witness may testify as to whether the defendant was or was not insane as set forth in subsection (a). Such ultimate issue is a matter for the trier of fact alone.



§ 39-11-502 - Ignorance or mistake of fact.

(a) Except in prosecutions for violations of §§ 39-13-504(a)(4) and 39-13-522, ignorance or mistake of fact is a defense to prosecution if the ignorance or mistake negates the culpable mental state of the charged offense.

(b) Although a person's ignorance or mistake of fact may constitute a defense to the offense charged, the person may be convicted of the offense for which the person would be guilty if the fact were as the person believed.

(c) It shall not be a defense to prosecution for a violation of § 39-13-514 or § 39-13-529(a), (b)(1) or (b)(2) that the person charged was ignorant or mistaken as to the age of a minor.



§ 39-11-503 - Intoxication.

(a) Except as provided in subsection (c), intoxication itself is not a defense to prosecution for an offense. However, intoxication, whether voluntary or involuntary, is admissible in evidence, if it is relevant to negate a culpable mental state.

(b) If recklessness establishes an element of an offense and the person is unaware of a risk because of voluntary intoxication, the person's unawareness is immaterial in a prosecution for that offense.

(c) Intoxication itself does not constitute a mental disease or defect within the meaning of § 39-11-501. However, involuntary intoxication is a defense to prosecution, if, as a result of the involuntary intoxication, the person lacked substantial capacity either to appreciate the wrongfulness of the person's conduct or to conform that conduct to the requirements of the law allegedly violated.

(d) The following definitions apply in this part, unless the context clearly requires otherwise:

(1) "Intoxication" means disturbance of mental or physical capacity resulting from the introduction of any substance into the body;

(2) "Involuntary intoxication" means intoxication that is not voluntary; and

(3) "Voluntary intoxication" means intoxication caused by a substance that the person knowingly introduced into the person's body, the tendency of which to cause intoxication was known or ought to have been known.



§ 39-11-504 - Duress.

(a) Duress is a defense to prosecution where the person or a third person is threatened with harm that is present, imminent, impending and of such a nature to induce a well-grounded apprehension of death or serious bodily injury if the act is not done. The threatened harm must be continuous throughout the time the act is being committed, and must be one from which the person cannot withdraw in safety. Further, the desirability and urgency of avoiding the harm must clearly outweigh the harm sought to be prevented by the law proscribing the conduct, according to ordinary standards of reasonableness.

(b) This defense is unavailable to a person who intentionally, knowingly, or recklessly becomes involved in a situation in which it was probable that the person would be subjected to compulsion.



§ 39-11-505 - Entrapment.

It is a defense to prosecution that law enforcement officials, acting either directly or through an agent, induced or persuaded an otherwise unwilling person to commit an unlawful act when the person was not predisposed to do so. If a defendant intends to rely on the defense of entrapment, the defendant shall give to the district attorney general a notice comparable to that required for an insanity defense under Rule 12.2 of the Tennessee Rules of Criminal Procedure.






Part 6 - Justification Excluding Criminal Responsibility

§ 39-11-601 - Justification a defense.

It is a defense to prosecution that the conduct of the person is justified under this part.



§ 39-11-602 - Justification definitions.

As used in this part, unless the context otherwise requires:

(1) "Custody" means under arrest by a law enforcement officer, or under restraint by an officer, employee or agent of government pursuant to an order of a court;

(2) "Deadly force" means force that is intended or known by the defendant to cause or, in the manner of its use or intended use, is capable of causing death or serious bodily injury; and

(3) "Escape" means unauthorized departure from custody or failure to return to custody following temporary leave for a specific purpose of limited period, but does not include a violation of conditions of probation or parole.



§ 39-11-603 - Confinement as justifiable force.

Confinement is justified when force is justified by this part, if the person takes reasonable measures to terminate the confinement as soon as the person knows it can be done safely, unless the individual confined has been arrested for an offense.



§ 39-11-604 - Reckless injury of innocent third person.

Even though a person is justified under this part in threatening or using force or deadly force against another, the justification afforded by this part is unavailable in a prosecution for harm to an innocent third person who is recklessly injured or recklessly killed by the use of such force.



§ 39-11-605 - Civil remedies unaffected.

The fact that conduct is justified under this part does not abolish or impair any remedy for the conduct that is or may be available in a civil suit.



§ 39-11-609 - Necessity.

Except as provided in §§ 39-11-611 -- 39-11-616, 39-11-620 and 39-11-621, conduct is justified, if:

(1) The person reasonably believes the conduct is immediately necessary to avoid imminent harm; and

(2) The desirability and urgency of avoiding the harm clearly outweigh the harm sought to be prevented by the law proscribing the conduct, according to ordinary standards of reasonableness.



§ 39-11-610 - Public duty.

(a) Except as qualified by subsections (b) and (c), conduct is justified if the person reasonably believes the conduct is required or authorized by law, by the judgment or order of a competent court or other tribunal, or in the execution of legal process.

(b) The following sections of this part control:

(1) When force is threatened or used against a person to protect persons, pursuant to §§ 39-11-611 -- 39-11-613;

(2) To protect property, pursuant to §§ 39-11-614 -- 39-11-616; or

(3) For law enforcement, pursuant to § 39-11-620.

(c) The justification afforded by this section is available if:

(1) The person reasonably believes the court or tribunal has jurisdiction or the process is lawful, even though the court or tribunal lacks jurisdiction or the process is unlawful; or

(2) The person reasonably believes the conduct is required or authorized to assist a public servant in the performance of the public servant's official duty, even though the public servant exceeds the public servant's lawful authority.



§ 39-11-611 - Self-defense.

(a) As used in this section, unless the context otherwise requires:

(1) "Business" means a commercial enterprise or establishment owned by a person as all or part of the person's livelihood or is under the owner's control or who is an employee or agent of the owner with responsibility for protecting persons and property and shall include the interior and exterior premises of the business;

(2) "Category I nuclear facility" means a facility that possesses a formula quantity of strategic special nuclear material, as defined and licensed by the United States nuclear regulatory commission, and that must comply with the requirements of 10 CFR Part 73;

(3) "Curtilage" means the area surrounding a dwelling that is necessary, convenient and habitually used for family purposes and for those activities associated with the sanctity of a person's home;

(4) "Deadly force" means the use of force intended or likely to cause death or serious bodily injury;

(5) "Dwelling" means a building or conveyance of any kind, including any attached porch, whether the building or conveyance is temporary or permanent, mobile or immobile, that has a roof over it, including a tent, and is designed for or capable of use by people;

(6) "Nuclear security officer" means a person who meets the requirements of 10 CFR Part 73, Appendix B, who is an employee or an employee of a contractor of the owner of a category I nuclear facility, and who has been appointed or designated by the owner of a category I nuclear facility to provide security for the facility;

(7) "Residence" means a dwelling in which a person resides, either temporarily or permanently, or is visiting as an invited guest, or any dwelling, building or other appurtenance within the curtilage of the residence; and

(8) "Vehicle" means any motorized vehicle that is self-propelled and designed for use on public highways to transport people or property.

(b) (1) Notwithstanding § 39-17-1322, a person who is not engaged in unlawful activity and is in a place where the person has a right to be has no duty to retreat before threatening or using force against another person when and to the degree the person reasonably believes the force is immediately necessary to protect against the other's use or attempted use of unlawful force.

(2) Notwithstanding § 39-17-1322, a person who is not engaged in unlawful activity and is in a place where the person has a right to be has no duty to retreat before threatening or using force intended or likely to cause death or serious bodily injury, if:

(A) The person has a reasonable belief that there is an imminent danger of death or serious bodily injury;

(B) The danger creating the belief of imminent death or serious bodily injury is real, or honestly believed to be real at the time; and

(C) The belief of danger is founded upon reasonable grounds.

(c) Any person using force intended or likely to cause death or serious bodily injury within a residence, business, dwelling or vehicle is presumed to have held a reasonable belief of imminent death or serious bodily injury to self, family, a member of the household or a person visiting as an invited guest, when that force is used against another person, who unlawfully and forcibly enters or has unlawfully and forcibly entered the residence, business, dwelling or vehicle, and the person using defensive force knew or had reason to believe that an unlawful and forcible entry occurred.

(d) The presumption established in subsection (c) shall not apply, if:

(1) The person against whom the force is used has the right to be in or is a lawful resident of the dwelling, business, residence, or vehicle, such as an owner, lessee, or titleholder; provided, that the person is not prohibited from entering the dwelling, business, residence, or occupied vehicle by an order of protection, injunction for protection from domestic abuse, or a court order of no contact against that person;

(2) The person against whom the force is used is attempting to remove a person or persons who is a child or grandchild of, or is otherwise in the lawful custody or under the lawful guardianship of, the person against whom the defensive force is used;

(3) Notwithstanding § 39-17-1322, the person using force is engaged in an unlawful activity or is using the dwelling, business, residence, or occupied vehicle to further an unlawful activity; or

(4) The person against whom force is used is a law enforcement officer, as defined in § 39-11-106, who enters or attempts to enter a dwelling, business, residence, or vehicle in the performance of the officer's official duties, and the officer identified the officer in accordance with any applicable law, or the person using force knew or reasonably should have known that the person entering or attempting to enter was a law enforcement officer.

(e) The threat or use of force against another is not justified:

(1) If the person using force consented to the exact force used or attempted by the other individual;

(2) If the person using force provoked the other individual's use or attempted use of unlawful force, unless:

(A) The person using force abandons the encounter or clearly communicates to the other the intent to do so; and

(B) The other person nevertheless continues or attempts to use unlawful force against the person; or

(3) To resist a halt at a roadblock, arrest, search, or stop and frisk that the person using force knows is being made by a law enforcement officer, unless:

(A) The law enforcement officer uses or attempts to use greater force than necessary to make the arrest, search, stop and frisk, or halt; and

(B) The person using force reasonably believes that the force is immediately necessary to protect against the law enforcement officer's use or attempted use of greater force than necessary.

(f) A nuclear security officer is authorized to use deadly force under the following circumstances:

(1) Deadly force appears reasonably necessary to prevent or impede an act, or attempted act, of radiological sabotage at a category I nuclear facility, including, but not limited to, situations where a person is attempting to, or has, unlawfully or forcefully entered a category I nuclear facility, and where adversary tactics are employed to attempt an act of radiological sabotage, such as, but not limited to:

(A) Use of firearms or small arms;

(B) Use of explosive devices;

(C) Use of incendiary devices;

(D) Use of vehicle borne improvised explosive devices;

(E) Use of water borne improvised explosive devices;

(F) Breaching of barriers; and

(G) Use of other adversary or terrorist tactics which could be employed to attempt an act of radiological sabotage;

(2) Deadly force appears reasonably necessary to protect the nuclear security officer or another person if the nuclear security officer reasonably believes there is an imminent danger of death or serious bodily injury;

(3) Deadly force appears reasonably necessary to prevent the imminent infliction or threatened infliction of death or serious bodily harm or the sabotage of an occupied facility by explosives;

(4) Deadly force appears reasonably necessary to prevent the theft, sabotage, or unauthorized control of a nuclear weapon or nuclear explosive device or special nuclear material from a category I nuclear facility; or

(5) Deadly force reasonably appears to be necessary to apprehend or prevent the escape of a person reasonably believed to:

(A) Have committed an offense of the nature specified under this subsection (f); or

(B) Be escaping by use of a weapon or explosive or who otherwise poses an imminent danger of death or serious bodily harm to nuclear security officers or others unless apprehended without delay.



§ 39-11-612 - Defense of third person.

A person is justified in threatening or using force against another to protect a third person, if:

(1) Under the circumstances as the person reasonably believes them to be, the person would be justified under § 39-11-611 in threatening or using force to protect against the use or attempted use of unlawful force reasonably believed to be threatening the third person sought to be protected; and

(2) The person reasonably believes that the intervention is immediately necessary to protect the third person.



§ 39-11-613 - Protection of life or health.

A person is justified in threatening or using force, but not deadly force, against another, when and to the degree the person reasonably believes the force is immediately necessary to prevent the other from committing suicide or from the self-infliction of serious bodily injury.



§ 39-11-614 - Protection of property.

(a) A person in lawful possession of real or personal property is justified in threatening or using force against another, when and to the degree it is reasonably believed the force is immediately necessary to prevent or terminate the other's trespass on the land or unlawful interference with the property.

(b) A person who has been unlawfully dispossessed of real or personal property is justified in threatening or using force against the other, when and to the degree it is reasonably believed the force is immediately necessary to reenter the land or recover the property, if the person threatens or uses the force immediately or in fresh pursuit after the dispossession:

(1) The person reasonably believes the other had no claim of right when the other dispossessed the person; and

(2) The other accomplished the dispossession by threatening or using force against the person.

(c) Unless a person is justified in using deadly force as otherwise provided by law, a person is not justified in using deadly force to prevent or terminate the other's trespass on real estate or unlawful interference with personal property.



§ 39-11-615 - Protection of third person's property.

A person is justified in threatening or using force against another to protect real or personal property of a third person, if, under the circumstances as the person reasonably believes them to be, the person would be justified under § 39-11-614 in threatening or using force to protect the person's own real or personal property.



§ 39-11-616 - Use of device to protect property.

(a) The justification afforded by §§ 39-11-614 and 39-11-615 extends to the use of a device for the purpose of protecting property, only if:

(1) The device is not designed to cause or known to create a substantial risk of causing death or serious bodily harm;

(2) The use of the particular device to protect the property from entry or trespass is reasonable under the circumstances as the person believes them to be; and

(3) The device is one customarily used for such a purpose, or reasonable care is taken to make known to probable intruders the fact that it is used.

(b) Nothing in this section shall affect the law regarding the use of animals to protect property or persons.



§ 39-11-620 - Use of deadly force by a law enforcement officer.

(a) A law enforcement officer, after giving notice of the officer's identity as such, may use or threaten to use force that is reasonably necessary to accomplish the arrest of an individual suspected of a criminal act who resists or flees from the arrest.

(b) Notwithstanding subsection (a), the officer may use deadly force to effect an arrest only if all other reasonable means of apprehension have been exhausted or are unavailable, and where feasible, the officer has given notice of the officer's identity as such and given a warning that deadly force may be used unless resistance or flight ceases, and:

(1) The officer has probable cause to believe the individual to be arrested has committed a felony involving the infliction or threatened infliction of serious bodily injury; or

(2) The officer has probable cause to believe that the individual to be arrested poses a threat of serious bodily injury, either to the officer or to others unless immediately apprehended.



§ 39-11-621 - Use of deadly force by private citizen.

A private citizen, in making an arrest authorized by law, may use force reasonably necessary to accomplish the arrest of an individual who flees or resists the arrest; provided, that a private citizen cannot use or threaten to use deadly force except to the extent authorized under self-defense or defense of third person statutes, §§ 39-11-611 and 39-11-612.



§ 39-11-622 - Justification for use of force -- Exceptions -- Immunity from civil liability.

(a) (1) A person who uses force as permitted in §§ 39-11-611 -- 39-11-614 or § 29-34-201, is justified in using such force and is immune from civil liability for the use of such force, unless:

(A) The person against whom force was used is a law enforcement officer, as defined in § 39-11-106 who:

(i) Was acting in the performance of the officer's official duties; and

(ii) Identified the officer in accordance with any applicable law; or

(iii) The person using force knew or reasonably should have known that the person was a law enforcement officer; or

(B) The force used by the person resulted in property damage to or the death or injury of an innocent bystander or other person against whom the force used was not justified.

(b) The court shall award reasonable attorney's fees, court costs, compensation for loss of income, and all expenses incurred by a person in defense of any civil action brought against the person based upon the person's use of force, if the court finds that the defendant was justified in using such force pursuant to §§ 39-11-611 -- 39-11-614 or § 29-34-201.






Part 7 - Disposition of Forfeited Property

§ 39-11-701 - Legislative intent.

(a) The general assembly finds and declares that an effective means of deterring criminal acts committed for financial gain is through the forfeiture of profits and proceeds acquired and accumulated as a result of such criminal activities.

(b) It is the intent of the general assembly to provide the necessary tools to law enforcement agencies and district attorneys general to punish and deter the criminal activities of professional criminals and organized crime through the unitary enforcement of effective forfeiture and penal laws. It is the intent of the general assembly, consistent with due process of law, that all property acquired and accumulated as a result of criminal offenses be forfeited to the state, and that the proceeds be used to fund further law enforcement efforts in this state.

(c) It is further the intent of the general assembly to protect bona fide interest holders and innocent owners of property under this part. It is the intent of the general assembly to provide for the forfeiture of illegal profits without unduly interfering with commercially protected interests.



§ 39-11-702 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Attorney general" means the district attorney general, and the district attorney general's assistants;

(2) "Interest holder" means a secured party within the meaning of § 47-9-102(a), a mortgagee, lien creditor, one granted a possessory lien under law, or the beneficiary of a security interest or encumbrance pertaining to an interest in property, whose interest would be perfected against a good faith purchaser for value. A person who holds property for the benefit of or as an agent or nominee for another person, or who is not in substantial compliance with any statute requiring an interest in property to be recorded or reflected in public records in order to perfect the interest against a good faith purchaser for value, is not an interest holder;

(3) "Owner" means a person, other than an interest holder, who has an interest in property. A person who holds property for the benefit of or as an agent or nominee for another person, or who is not in substantial compliance with any statute requiring an interest in property to be recorded or reflected in public records in order to perfect the interest against a good faith purchaser for value, is not an owner; and

(4) "Property" means anything of value, and includes any interest in property, including any benefit, privilege, claim or right with respect to anything of value, whether real or personal, tangible or intangible.



§ 39-11-703 - Criminal proceeds subject to forfeiture.

(a) Any property, real or personal, directly or indirectly acquired by or received in violation of any statute or as an inducement to violate any statute, or any property traceable to the proceeds from the violation, is subject to judicial forfeiture, and all right, title, and interest in any such property shall vest in the state upon commission of the act giving rise to forfeiture.

(b) Any real property, including any right, title and interest in the whole of or any part of any lot or tract of land and any property used as an instrumentality in or used in furtherance of a violation of the following laws shall be subject to judicial forfeiture:

(1) A conviction for a violation of § 39-17-417(i) or (j) or the commission of three (3) or more acts occurring on three (3) or more separate days within a sixty-day period, and each act results in a felony conviction under chapter 17, part 4 of this title; or

(2) The commission of three (3) or more acts occurring on three (3) or more separate days within a sixty-day period, and each act results in a conviction for promoting prostitution under chapter 13, part 5 of this title.

(c) The following items are subject to judicial forfeiture as provided in this part:

(1) Conveyances, including aircraft, motor vehicles, and other vessels when used or intended to be used in connection with a violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011;

(2) Books, records, telecommunication equipment, or computers when used or intended to be used in connection with a violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011;

(3) Money or weapons when used or intended to be used in connection with a violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011;

(4) Real property when used or intended to be used in connection with a violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011;

(5) Everything of value furnished, or intended to be furnished, in exchange for an act in violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011, all proceeds traceable to the exchange, and all negotiable instruments and securities used, or intended to be used, to facilitate the violation;

(6) Any property, real or personal, directly or indirectly acquired by or received in violation of such violation or as an inducement to violate such statutes, or any property traceable to the proceeds from the violation; and

(7) Any real property, including any right, title and interest in the whole of or any part of any lot or tract of land and any property used as an instrumentality in or used in furtherance of a violation of §§ 39-13-307, 39-13-308 and 39-13-309 committed on or after July 1, 2011.

(d) In any in rem forfeiture action in which the subject property is cash, monetary instruments in bearer form, funds deposited in an account in a financial institution, or other like fungible property:

(1) It shall not be necessary for the state to identify the specific property involved in the offense that is the basis for the forfeiture action; and

(2) It shall not be a defense that the property involved in such an action has been removed and replaced by identical property.



§ 39-11-704 - Property exempt from forfeiture.

(a) No interest in any property described in § 39-11-703(a) shall be subject to forfeiture when one (1) of the following conditions is established:

(1) If the owner or interest holder acquired the property before the conduct alleged to give rise to its forfeiture;

(2) If the owner or interest holder acquired the property during or after the conduct alleged to give rise to its forfeiture, and the owner or interest holder acquired this interest as a good faith purchaser for value, or acquired this interest in a commercially reasonable manner, and the owner or interest holder:

(A) Acted reasonably to prevent the conduct giving rise to forfeiture; or

(B) Did not know of the acts giving rise to forfeiture.

(b) No interest in real or personal property shall be forfeited under § 39-11-703(b), unless the owner or interest holder is convicted of a crime or crimes described in § 39-11-703(b). If the owner or interest holder is an entity other than a natural person, the property shall not be forfeited unless the entity's officer, employee or agent is convicted of the crime or crimes under § 39-11-703(b) and the state shall also have the burden to establish beyond a reasonable doubt the following additional elements:

(1) The conviction is based on acts by the defendant in the course of and within the scope of the defendant's employment; and

(2) The entity knew or had reason to know from information in the entity's possession, other than through its convicted officer, employee or agent, of the criminal nature of the acts.

(c) The state may stipulate that the interest of an owner or interest holder is exempt from forfeiture upon presentation of proof of the claim. The state shall file the stipulation with the court exercising jurisdiction over the forfeiture action and the filing of stipulation shall constitute an admission by the state that the interest is exempt from forfeiture. If a stipulation is submitted, then no further claim, answer or pleading shall be required of the stipulated owner or interest holder, and a judgment shall be entered exempting that interest from forfeiture.

(d) If equipment and fixtures are seized while in possession of someone other than the owner, or are on premises that are padlocked and the owner of the equipment and fixtures has no interest in the padlocked premises, then the owner may obtain return of the equipment and fixtures, if the owner:

(1) Did not know of the act giving rise to forfeiture; or

(2) Acted reasonably to prevent the conduct giving rise to forfeiture.



§ 39-11-705 - Jurisdiction and venue.

(a) Jurisdiction in a civil forfeiture action under this part extends to the chancery and circuit courts of this state, and general sessions courts for personal property where the value of personal property subject to forfeiture does not exceed the jurisdictional limits of the court, over the following:

(1) All interests in property if the property for which forfeiture is sought is within this state at the time the action is filed; and

(2) The interest of an owner or interest holder in the property for which forfeiture is sought if the owner or interest holder is subject to the personal jurisdiction of the court.

(b) Jurisdiction in a criminal forfeiture action under this part extends to the circuit and criminal courts of this state, and general sessions courts for personal property where the value of personal property subject to forfeiture does not exceed the jurisdictional limits of the court and the state and defendant consent to the exercise of jurisdiction by the general sessions court. Jurisdiction over the interests of a third party who is not a defendant in the criminal prosecution must be exercised in a separate civil forfeiture action.

(c) In addition to any other provision of law, a proceeding for forfeiture under this part may be maintained in the judicial district in which any part of the property is found or in the judicial district in which a criminal prosecution could be maintained against an owner or interest holder for the conduct alleged to give rise to the forfeiture. Any court with jurisdiction pursuant to this section may issue and cause to be served in any other judicial district such process as may be required to bring before the court the property that is the subject of the forfeiture action.



§ 39-11-706 - Evidence.

In a forfeiture action under this part, pertaining to the issue of whether the property or proceeds were known to be from some form of criminal offense, either party may introduce evidence that:

(1) The property was involved in a financial transaction that was conducted or structured to evade the reporting requirements of any state or federal law;

(2) Money or any negotiable instrument was found in proximity to contraband or instrumentalities of an offense;

(3) The property was involved in a financial transaction that was conducted with the use of a false or fictitious name; and

(4) A financial transaction involving the property was structured so as to falsely report the actual consideration or value of the transaction.



§ 39-11-707 - Procedure for seizure of property.

(a) Any property subject to forfeiture under this part may be seized by the attorney general, the attorney general's agents, or any law enforcement officer, when acting pursuant to a lawful arrest or search, the execution of a search warrant, a petition to abate a nuisance, or a court order. When property is seized under this part, it may be removed by the seizing agency or official to a place to secure the property, it may be preserved as evidence, it may be padlocked as ordered by a court of record, it may be secured by depositing in an interest bearing account as approved by a court of record or it may be secured as otherwise authorized by law regarding the maintenance, storage, or disposition of seized property.

(b) Upon seizure of property for forfeiture under this part, the seizing agency or official shall cause to be delivered a written receipt and notice of seizure to the possessor, owner and interest holder as determined from public records. The notice shall list and describe generally the property seized, the agency or official responsible for the seizure and shall state the procedure for obtaining return of the property. The seizing agency shall deliver a copy of the notice to the district attorney general of the judicial district where the seizing agency is located or of the judicial district where the seizure occurred.

(c) Upon the seizure of personal property for forfeiture, the seizing agency shall within five (5) working days, apply ex parte for a forfeiture warrant from a judge authorized to issue a search warrant. Upon a finding that probable cause for forfeiture exists, a forfeiture warrant shall issue. The warrant shall be based upon proof by affidavit that there is probable cause that the owner's interest in the seized property is subject to forfeiture. In the event a forfeiture warrant is not issued, then the property shall immediately be returned unless the property is to be retained for evidence in a criminal proceeding. No forfeiture action for personal property may be filed without the issuance of a forfeiture warrant.

(d) No claim need be filed by an interest holder and no interest holder may have interest forfeited without service of a complaint for forfeiture under this part.

(e) The attorney general may file a notice of lien lis pendens against any real property subject to forfeiture under this part. The lien shall generally describe the real property and the reason for forfeiture. The notice shall specify the court and jurisdiction in which the action is pending and, if known at the time of the filing of the notice, the case number of the action. After the filing of the notice of lien lis pendens the state shall, as soon as is practicable, serve a copy of the notice upon any person who has a duly recorded interest in the property as reflected in public records.

(f) The filing of a notice of lien lis pendens under this part creates, from the time of its filing, a lien in favor of the state on the property described in the notice and subject to forfeiture under this part against the persons named in the notice.

(g) There shall be no seizure or attachment of real property unless and until a hearing is conducted, with due notice to the owner.

(h) A possessory lien of a person from whose possession property subject to forfeiture is seized is not affected or prejudiced by a seizure for forfeiture under this part. Such a lien shall take precedence over all other liens.

(i) A person who acts in good faith and in a reasonable manner to comply with an order of the court or a request of a peace officer while enforcing this part is not liable to any person for acts done in furtherance with the order or request.



§ 39-11-708 - Procedure for judicial forfeiture of property.

(a) If real or personal property is subject to forfeiture under this part, the attorney general may initiate an in rem forfeiture proceeding in the circuit, chancery, or general sessions court of the county where the property is located or where the conduct giving rise to forfeiture occurred. If the property is beyond the jurisdiction of the court, the attorney general may initiate an in personam action against the owner or interest holder if the owner or interest holder is subject to the jurisdiction of the court. The complaint shall state a description of the property to be forfeited and the reasons for forfeiture under this part.

(b) If personal property is sought to be forfeited, the complaint shall state the date the forfeiture warrant was issued. However, no complaint shall be dismissed for defects or insufficiencies in the forfeiture warrant. The complaint shall be served by registered mail at the last known address of the owner, if known, or the person in possession at the time of seizure. In the event the owner or possessor of the property does not answer the complaint, the state may move for a default judgment. An interest holder shall, however, be served with the complaint for forfeiture prior to any disposition of the property.

(c) The court shall proceed as soon as practicable to a hearing and determination of the issue of forfeiture. The state shall notify the appropriate state official or commissioner as to the pendency of the judicial forfeiture action when such property is pending administrative forfeiture action. The filing of a complaint under this section shall operate as a stay of any pending administrative forfeiture proceedings. The state shall have the burden to prove by a preponderance of the evidence that the property is subject to forfeiture under this part and that one (1) or more acts described in § 39-11-703 giving rise to forfeiture occurred after June 27, 1998, regardless of when the property was originally acquired, as long as the owner's interest in the property appreciated following the commission of an act giving rise to forfeiture. The forfeiture action shall be commenced within five (5) years after the conduct giving rise to forfeiture terminates or the cause of action accrues, whichever is later. Any party who claims an interest in the property subject to forfeiture must first establish by a preponderance of the evidence that the party is an owner or interest holder in the property seized before other evidence is taken. The claimant has the burden of establishing standing to assert the claim. Notwithstanding any other law, no other claims, pendent claims or counterclaims may be filed in an action for forfeiture under this part.

(d) If real or personal property of a criminal defendant is to be forfeited as part of a criminal prosecution, the indictment or information must contain notice in a separate count that the state will seek forfeiture of property under the provisions of this part and all property subject to forfeiture must be generally described within the separate count. By agreement of the state and the defendant, a general sessions court may enter upon the judgment of the case that the property is to be forfeited or returned. The state must establish by a preponderance of the evidence that the property is subject to forfeiture under this part and that one (1) or more acts described in § 39-11-703 giving rise to forfeiture occurred after June 27, 1998, regardless of when the property was originally acquired, as long as the defendant's interest in the property was acquired or appreciated following the commission of an act giving rise to forfeiture. As soon as practicable after entering a guilty verdict or accepting a plea of guilty or nolo contendere on any count in an indictment, presentment, or information with regard to which criminal forfeiture is sought, the court shall determine whether the state has established that the property is subject to forfeiture. The court's determination may be based on evidence already in the record, including any written plea agreement, or if forfeiture is contested on evidence or information presented by the parties at a sentencing hearing. Upon the request by the state or the defendant in a case in which a jury returns a verdict of guilty, the jury shall determine in a bifurcated hearing whether the state has established that the property is subject to forfeiture. The state and defendant may introduce evidence at the forfeiture hearing. If the jury or court finds that the state has met its burden of proof from all the evidence in the case, then each property determined to be subject to forfeiture shall be designated in a special verdict and forfeited in accordance with this part. The criminal forfeiture action shall be charged within five (5) years after the conduct giving rise to forfeiture terminates. If a third party who is not a defendant in the criminal action has an interest in any of the property described in the criminal forfeiture count of the indictment or information, then the state shall determine the rights of the third party in a separate civil forfeiture action under this part.

(e) In establishing a preponderance of the evidence for forfeiture, a rebuttable presumption exists that the property of any person is subject to forfeiture, if the state establishes all of the following:

(1) The conduct giving rise to forfeiture occurred;

(2) The person acquired the property during the period of the conduct giving rise to forfeiture or within a reasonable time after that period; and

(3) There is no likely source for the property other than the conduct giving rise to forfeiture.

(f) Property subject to forfeiture may be located in any county or state. Upon a finding by the court that the evidence establishes that the property is subject to forfeiture, the judge shall enter a judgment of forfeiture of all property subject to forfeiture and shall order that title to the property be vested in the state of Tennessee from the date that the conduct that gave rise to the forfeiture occurred, subject to any exemptions provided for in this part.

(g) Upon entry of the judgment of forfeiture and the recording of the judgment in the county and state where the property is located, title to the property shall vest in the state and shall thereafter be disposed of as provided for in §§ 39-11-713 and 39-11-714. If the property cannot be located or is beyond the jurisdiction of the court, the court shall enter a judgment against the owner equal to the value of the property ordered to be forfeited. The court may use its contempt powers to enforce any orders of forfeiture of property located beyond the jurisdiction of the court, and other orders in furtherance of the purpose of this part.



§ 39-11-709 - Procedure for return of property seized.

(a) Only an owner or interest holder may make a claim for return of property seized for forfeiture or otherwise contest the forfeiture under this part. In the event of a seizure for forfeiture under this part, the property shall not be subject to replevin, conveyance, or attachment, but is deemed to be in the custody of the seizing agency or official.

(b) If after thirty (30) days from the date of the seizure of the property or the filing of a notice of lien lis pendens no administrative or civil forfeiture action has been initiated, the owner or interest holder may petition the chancery court in the judicial district where the seizure occurred for return of the property seized or to have the notice of lien lis pendens released. The district attorney general having jurisdiction over the judicial district where the petition is filed shall be served with a copy of the petition. If no administrative or civil forfeiture action is commenced within thirty (30) days after the appropriate official has been served with the petition for return of property or release of lis pendens, then the chancery court shall order the property be returned or the lien released.

(c) The order to return property or to release a lien shall not bar any action to forfeit the property in a future proceeding, but such property may not be seized nor lien filed against the property until such time as a forfeiture proceeding seeking forfeiture of the property has been filed. At any time subsequent to the seizure of the property by the seizing agency, the attorney general may direct the return of the seized property or release any lien filed upon a determination that forfeiture proceedings would be without merit.

(d) After the filing of a forfeiture action under this part, a claimant may file a motion with the court in which the action is pending for the state to show cause why the property, or any portion of the property, should not be returned or the lien released. The court shall conduct a hearing on the motion within twenty-one (21) days from the date such motion is filed. The claimant must first establish by a preponderance of the evidence that the claimant is an owner in the property seized before other evidence is taken. The claimant has the burden of establishing standing to assert the claim. If the claimant fails to establish standing to assert a claim, then the request shall be denied. If the state then proves that a probability of success on the merits of the forfeiture action exists, the court shall deny the request to return the property or release the lien. If the court finds that the state has failed to prove a probability of success on the merits of the forfeiture action, the court shall order that the property be returned or that the lien be released. If the state proves that a probability of success on the merits exists as to some portion of the property seized or upon which a lien is attached but not on other portions of the property, the court shall order that the portions upon which the state did not meet the burden of proof be returned or the lien released.



§ 39-11-710 - Rights of interest holders and owners.

(a) Nothing in this part shall limit or restrict the right of an interest holder in real property that was of record, prior to the filing of the notice of lien lis pendens, to enforce its deed of trust, or to take any other action permitted under its deed of trust as long as prior notice is given to the court and the attorney general who filed the notice in accordance with this section.

(b) Pending any proceeding to forfeit real property, an interest holder who desires to take action under the mortgage or deed of trust shall give notice to the attorney general who filed the lis pendens of any action to be taken under the mortgage or deed of trust.

(1) If the state has stipulated to the interest holder's exemption from forfeiture of its interest and a judgment has been entered, then the interest holder may proceed to foreclose, in accordance with its mortgage or deed of trust, subject to the approval or conditions of the court.

(2) When no judgment has been entered exempting the interest holder's interest from forfeiture, the interest holder may not exercise its right to foreclose its deed of trust on the property, unless it gives the official who filed the lis pendens written notice at least twenty (20) days prior to the date of a foreclosure sale and indicates the time, date and place of sale and the balance owing on the debt. Upon receipt of the notice of foreclosure the official who filed the lis pendens may petition the court where the forfeiture action is pending to require that the foreclosure sale be subject to the approval or conditions of the court. Upon notice to the interest holder, the court may grant the request and upon those conditions as it deems just.

(c) The court may enjoin any foreclosure sale when probable cause exists that the interest holder is a co-conspirator or accessory to the conduct giving rise to forfeiture.

(d) Upon completion of a foreclosure sale of real property pending forfeiture, the interest holder or the interest holder's trustee shall give written notice of the intended distribution of the proceeds of the sale to the official who filed the lis pendens. The interest holder shall deposit with the clerk of the court where the forfeiture action is pending all proceeds from the foreclosure sale in excess of the debt and fees and expenses secured by its deed of trust. If, however, the court has ordered that the sale be conducted under conditions or subject to the approval of the court, the interest holder shall file with the court proof under oath that those conditions were met and any proceeds of the sale ordered to be deposited with the clerk. If no objection is filed by the official who filed the lien lis pendens, then the court shall approve the sale and distribution of proceeds.

(e) Pending any proceeding to forfeit any personal property, an owner or interest holder may petition the court exercising jurisdiction over the forfeiture proceeding for possession of the property, unless the property is needed as evidence. The court shall permit the owner or interest holder to obtain possession of the property upon the execution of a bond in favor of the state of Tennessee and for payment of the appraised value of the property at the time of the hearing, the sureties for the bond to be approved by the court. The court shall, upon approval of the bond, permit the owner or interest holder to obtain possession of the property unless it is needed for evidence.

(f) If the state has filed a stipulation that an interest holder has an interest that is exempt from forfeiture, the court may release personal property for sale, to be leased, rented or operated, when the property used for collateral is depreciating in value or when justice dictates, and upon the posting of a bond to ensure compliance with this subsection (f), unless the property is needed for evidence. Upon the court's release for public sale or lease, the interest holder shall dispose of the property but only by a commercially reasonable public sale or lease and, within ten (10) days of disposition, shall deposit with the clerk of the court where the forfeiture action is pending the amount received at disposition, less the amount of the interest holder's encumbrance and reasonable expenses incurred by the interest holder in connection with the sale or disposal, including the costs of the bond. For purposes of this subsection (f), "commercially reasonable" is a sale or disposal that would be commercially reasonable under § 47-9-610.

(g) If an indictment, information, or arrest warrant is filed against an owner claiming return of property that is subject to a forfeiture action filed under this part and the criminal action alleges the same conduct as the conduct giving rise to forfeiture in a civil forfeiture proceeding, the court in the civil proceeding shall stay civil discovery against the criminal defendant and against the state until the defendant's criminal action is completed.



§ 39-11-711 - Protection of seized property.

In the event there is probable cause to believe that any individual having a right to enter real property that is the subject of a forfeiture proceeding under this part is also engaged, or about to engage, in conduct that will result in the diminution of the value of the real property to the state, then the court in which the forfeiture is pending may grant injunctive relief enjoining any such action diminishing the value of the property, including the padlocking of the premises or the appointment of a receiver or any other appropriate extraordinary relief.



§ 39-11-712 - Sale of forfeited property.

(a) Whenever a judgment of forfeiture is rendered under this part, the court may authorize the attorney general to sell the property at public auction, subject to the orders and approval of the court. The court, in lieu of such sale, may order that the property be sold by any person having an interest in the real property whose interest has not been forfeited. The proceeds of the sale shall be subject to the orders of the court.

(b) (1) If the court orders a property interest in property owned as tenants in common forfeited under this section to be sold, whether by a public official or by a person having an interest in the property as in subsection (a), the innocent spouse of a person whose property interest has been forfeited shall have the same right to the property interest as granted an innocent spouse in subdivision (b)(2) or (b)(3). If there is no spouse or if the spouse does not elect to pursue the rights provided in subdivision (b)(2) or (b)(3), then any other person or persons whose interest in the property has not been forfeited shall have the first right to purchase the forfeited interest for its fair market value prior to the court ordered sale. In order to exercise the first right to purchase, the person or persons must petition the appropriate circuit or criminal court at least thirty (30) days prior to the date the court ordered sale is to be conducted. If the person or persons do not purchase the forfeited property, the sale shall be conducted as provided by law. For the purposes of this subdivision (b)(1), "fair market value" is determined by taking an average of three (3) appraisals conducted by separate and qualified real estate appraisers selected by the court. Before any such purchase, the court shall approve the average of the appraisals for fair market value as reasonable.

(2) (A) Notwithstanding subdivision (b)(1) to the contrary, if a court orders property forfeited under this section pursuant to subsection (a) and the property is held through tenancy by the entirety and one spouse's interest is not forfeited, then that spouse shall have the first right to purchase the forfeited expectancy interest in the property.

(B) A spouse purchasing the forfeited property interest in the manner specified in subdivision (b)(2)(A) shall take the property subject to all bona fide liens on the property. In order to exercise the right of purchase, the spouse shall petition the court that ordered the forfeiture for the purchase at fair market value at least fifteen (15) days prior to the court ordered sale.

(C) If the spouse does not purchase the forfeited expectancy interest, the spouse shall retain that spouse's interest as a tenant in common subject to all bona fide liens, and the forfeited expectancy interest shall be sold at public auction and the proceeds disbursed as provided for in § 39-11-713.

(D) If a party possessing a security interest in property being held by an innocent spouse institutes proceedings pursuant to its deed of trust or otherwise that results in the foreclosure and sale of the property, the innocent spouse shall be entitled to receive from the first proceeds of the sale an amount equal to an elective share as provided in § 31-4-101, subject to bona fide outstanding liens not satisfied by the remainder of the proceeds.

(E) If the innocent spouse predeceases the defendant spouse, if there are children of the innocent and guilty spouses, at least one (1) of whom is eighteen (18) years of age or younger on the date of the sale, and if the entity holding the right of expectancy is the state, then upon the sale of the property, one third (1/3) of the proceeds from the sale shall be allocated and divided equally among all the children, subject to all outstanding bona fide liens not satisfied by the remainder of the proceeds.

(3) (A) Notwithstanding subdivision (b)(1) to the contrary, if the property subject to forfeiture under this section is property titled solely in the name of a guilty spouse or titled in the name of the guilty spouse as tenants in common with any other person or persons, the innocent spouse may petition the court, at least thirty (30) days prior to the court ordered forfeiture sale, to have the court vest the ownership of the property in the couple as tenants by the entirety; and the innocent spouse shall have the same rights as provided in subdivision (b)(2). If the petition is timely filed, it shall be granted.

(B) The filing of the petition shall act as a stay of any court ordered sale of the property and the stay shall remain in effect until disposition is made of the petition.

(C) If the innocent spouse does not petition the court to vest the property ownership in the couple as tenants by the entirety, then the property shall be forfeited and disposed of as provided by this section.



§ 39-11-713 - Disposition of forfeited property.

(a) All property ordered forfeited shall be sold at public auction. The proceeds from all property forfeited and sold at public auction shall be disposed of by the court as directed by this part. The attorney general shall first be compensated for all expenses incident to the litigation, as approved by the court. Any such costs for appeals shall be provided for by the trial court upon conclusion of the litigation. The attorney general shall then direct that any public agency be reimbursed for out-of-pocket expenses resulting from the investigation, seizure and storage of the forfeited property. If any property seized and ordered forfeited was taken from the lawful owner through theft or fraud, then the property shall be returned to the lawful owner, or restitution provided, as the court determines.

(b) The court shall then award the remainder of the funds as follows:

(1) In the event that the investigating and seizing agency is a state agency, the funds shall be distributed to the state general fund;

(2) In the event that the investigating and seizing agency is the Tennessee bureau of investigation, or in the event that the office of inspector general participates in the investigation, seizure, or prosecution, then, the funds shall be distributed to the state treasurer, who shall deposit the funds in a designated account for the agency to be used in its operations; provided, that, if more than one (1) state agency participated in the investigation or seizure as certified by the prosecuting attorney, then the court shall order a distribution according to the participation of each;

(3) In the event that the investigating and seizing agency is a local public agency, then the funds shall be distributed to its local government, when, upon ratification of this part by the local governing body of a municipality, metropolitan government or county governing body by ordinance or resolution, the municipality, metropolitan government or county has authorized the receipt of the distributed funds and has designated how the funds are to be distributed, which shall be designated for law enforcement, and the court shall make the award and distribution consistent with such ordinance or resolution by the local governing body. When more than one (1) local public agency participated in the investigation and seizure of forfeited property as certified by the attorney general, then the court shall order a distribution according to the participation of each local public agency. Accounting procedures for the financial administration of such funds shall be in keeping with those prescribed by the comptroller of the treasury; or

(4) (A) In any matter concerning or arising out of TennCare fraud or abuse that is or may be the subject of a proceeding pursuant to this part, the district attorney general may specially appoint the following persons to prepare, initiate, and conduct such proceedings as the district attorney general is authorized by law to conduct pursuant to this part:

(i) Upon consent of the commissioner of finance and administration or the commissioner's designee, a licensed attorney employed by the department of finance and administration;

(ii) Upon consent of the director of the Tennessee bureau of investigation or the director's designee, a licensed attorney employed by the Tennessee bureau of investigation; or

(iii) Upon the consent of the chief executive officer of any governmental agency, a licensed attorney employed by that agency.

(B) The acts of an attorney acting for the district attorney general pursuant to this subdivision (b)(4) shall be valid as if done by the district attorney general, and there shall be no requirement that the district attorney general be disqualified from acting or that there be a vacancy in the office. Nor shall the district attorney general or any of the district attorney general's assistants be compelled to attend court proceedings in the matters in which an attorney is acting for the district attorney general pursuant to this subdivision (b)(4); provided, that the district attorney general or any of the district attorney general's assistants may be in attendance, and participate, if the district attorney general so desires. The authority to make such appointments extends to all proceedings brought under this part, whether civil or criminal.

(c) For purposes of this section, a local public agency includes any county or municipal law enforcement agency or commission, any judicial district drug task force established under state law, the district attorney general, or any local department or agency of local government authorized by the attorney general to participate in the investigation.

(d) Funds awarded under this section may not be used to supplement salaries of any public employee or law enforcement officer. Funds awarded under this section may not supplant other local or state funds.



§ 39-11-714 - Assistance by other agencies.

The attorney general may authorize any governmental department or agency of this state, any political subdivision of the state, or any other state or federal government to participate in the investigation into the conduct giving rise to forfeiture under this part. The grand jury may provide any records, documents, or evidence received by subpoena to the district attorney general for the enforcement of this part.



§ 39-11-715 - Equity powers of court.

Any criminal court or general sessions court may conduct such hearings and enter such orders, injunctions, restraining orders, prohibitions, or issue any extraordinary process for the purpose of ensuring that any defendant does not use any proceeds directly or indirectly derived from a criminal offense for the purpose of securing an appearance bond or to pay the premium for the bond. Any court may require the defendant or bonding agent to prove in open court the source of such bond or premium before accepting the bond, and the burden of proof shall be upon the party seeking the approval or acceptance of the bond.



§ 39-11-716 - Immunities.

The attorney general, the attorney general's assistants and investigators shall not be civilly liable for any acts performed in furtherance of the purposes of this part.



§ 39-11-717 - Supplement to other laws -- Retroactive application.

This part does not supersede any other statute or law relating to forfeiture of property and may be used in conjunction with administrative forfeiture laws. This law pertaining to the forfeiture of property is remedial and shall be liberally construed to effect its purpose. This part shall apply retroactively to all proceeds acquired or received prior to June 27, 1998, if the conduct giving rise to forfeiture constituted a criminal offense at the time of the acquisition of the property.









Chapter 12 - General Offenses

Part 1 - Inchoate Offenses

§ 39-12-101 - Criminal attempt.

(a) A person commits criminal attempt who, acting with the kind of culpability otherwise required for the offense:

(1) Intentionally engages in action or causes a result that would constitute an offense, if the circumstances surrounding the conduct were as the person believes them to be;

(2) Acts with intent to cause a result that is an element of the offense, and believes the conduct will cause the result without further conduct on the person's part; or

(3) Acts with intent to complete a course of action or cause a result that would constitute the offense, under the circumstances surrounding the conduct as the person believes them to be, and the conduct constitutes a substantial step toward the commission of the offense.

(b) Conduct does not constitute a substantial step under subdivision (a)(3), unless the person's entire course of action is corroborative of the intent to commit the offense.

(c) It is no defense to prosecution for criminal attempt that the offense attempted was actually committed.



§ 39-12-102 - Solicitation -- Defenses disallowed.

(a) Whoever, by means of oral, written or electronic communication, directly or through another, intentionally commands, requests or hires another to commit a criminal offense, or attempts to command, request or hire another to commit a criminal offense, with the intent that the criminal offense be committed, is guilty of the offense of solicitation.

(b) It is no defense that the solicitation was unsuccessful and the offense solicited was not committed. It is no defense that the person solicited could not be guilty of the offense solicited, due to insanity, minority, or other lack of criminal responsibility or incapacity. It is no defense that the person solicited was unaware of the criminal nature of the conduct solicited. It is no defense that the person solicited is unable to commit the offense solicited because of the lack of capacity, status, or characteristic needed to commit the offense solicited, so long as the person soliciting or the person solicited believes that either or both have such capacity, status, or characteristic.



§ 39-12-103 - Criminal conspiracy.

(a) The offense of conspiracy is committed if two (2) or more people, each having the culpable mental state required for the offense that is the object of the conspiracy, and each acting for the purpose of promoting or facilitating commission of an offense, agree that one (1) or more of them will engage in conduct that constitutes the offense.

(b) If a person guilty of conspiracy, as defined in subsection (a), knows that another with whom the person conspires to commit an offense has conspired with one (1) or more other people to commit the same offense, the person is guilty of conspiring with the other person or persons, whether or not their identity is known, to commit the offense.

(c) If a person conspires to commit a number of offenses, the person is guilty of only one (1) conspiracy, so long as the multiple offenses are the object of the same agreement or continuous conspiratorial relationship.

(d) No person may be convicted of conspiracy to commit an offense, unless an overt act in pursuance of the conspiracy is alleged and proved to have been done by the person or by another with whom the person conspired.

(e) (1) Conspiracy is a continuing course of conduct that terminates when the objectives of the conspiracy are completed or the agreement that they be completed is abandoned by the person and by those with whom the person conspired. The objectives of the conspiracy include, but are not limited to, escape from the crime, distribution of the proceeds of the crime, and measures, other than silence, for concealing the crime or obstructing justice in relation to it.

(2) Abandonment of a conspiracy is presumed if neither the person nor anyone with whom the person conspired does any overt act in pursuance of the conspiracy during the applicable period of limitation.

(3) If an individual abandons the agreement, the conspiracy is terminated as to that person only if and when the person, advises those with whom the person conspired of the abandonment, or the person informs law enforcement authorities of the existence of the conspiracy and of the person's participation in the conspiracy.

(f) It is no defense that the offense that was the object of the conspiracy was not committed.

(g) Nothing in this section is intended to modify the evidentiary rules allowing statements of co-conspirators in furtherance of a conspiracy.



§ 39-12-104 - Renunciation defense.

It is an affirmative defense to a charge of criminal attempt, solicitation or conspiracy that the person, after committing the criminal attempt, solicitation or conspiracy, prevented the successful commission of the offense attempted, solicited or conspired, under circumstances manifesting a complete and voluntary renunciation of the person's criminal purpose.



§ 39-12-105 - Incapacity, irresponsibility or immunity of party to attempt, solicitation or conspiracy -- Defenses.

(a) Except as provided in subsection (c), it is immaterial to the liability of a person who solicits another to commit an offense that:

(1) The person or the one whom the person solicits does not occupy a particular position or have a particular characteristic that is an element of the offense, if the person believes that one of them does; or

(2) The one whom the person solicits is not legally responsible or has an immunity to prosecution or conviction for the commission of the offense.

(b) Except as provided in subsections (c) and (d), it is immaterial to the liability of a person who conspires with another to commit an offense that the one with whom the person conspires is not legally responsible or, after the formation of the conspiracy, has been given immunity to prosecution or conviction for the commission of the offense.

(c) It is a defense to a charge of attempt, solicitation or conspiracy to commit an offense that if the criminal object were achieved, the person would not be guilty of an offense under the law defining the offense or as an accomplice under § 39-11-402.

(d) It is a defense to a charge of conspiracy that the person or the one with whom the person conspires does not occupy a particular position or have a particular characteristic which is an element of such offense, if the person believes one of them does.



§ 39-12-106 - Multiple convictions.

(a) A person may not be convicted of more than one (1) of the offenses of criminal attempt, solicitation or conspiracy for conduct designed to commit or to culminate in the commission of the same offense.

(b) A person may not be convicted of criminal attempt or solicitation and the offense that was the object of the attempt or solicitation.

(c) A person may be convicted of conspiracy and the offense which was the object of the conspiracy.



§ 39-12-107 - Grading attempt, solicitation and conspiracy.

(a) Criminal attempt is an offense one (1) classification lower than the most serious crime attempted, unless the offense attempted was a Class C misdemeanor, in which case the attempt would not be an offense.

(b) Solicitation is an offense two (2) classifications lower than the most serious offense solicited, unless the offense solicited was a Class B or C misdemeanor, in which case the solicitation would not be an offense.

(c) Except as provided in § 39-17-417(i) and (j), conspiracy is an offense one (1) classification lower than the most serious offense that is the object of the conspiracy, unless the offense conspired was a Class C misdemeanor, in which case the conspiracy would not be an offense.






Part 2 - Organized Crime

§ 39-12-201 - Short title.

This part shall be known and may be cited as the "Racketeer Influenced and Corrupt Organization (RICO) Act of 1989."



§ 39-12-202 - Legislative intent.

(a) The general assembly hereby finds and declares that an effective means of punishing and deterring criminal activities of organized crime is through the forfeiture of profits acquired and accumulated as a result of such criminal activities. It is the intent of the general assembly that this part be used by prosecutors to punish and deter only such criminal activities.

(b) (1) It is not the intent of the general assembly that isolated incidents of felony conduct be prosecuted under this part, but only an interrelated pattern of criminal activity, the motive or effect of which is to derive pecuniary gain.

(2) Nor is it the intent of the general assembly that employers or owners of businesses or corporations that are licensed to dispense controlled substances in this state be subject to the provisions of this part because of violations of this part committed by employees of the businesses or corporations, if the employers or owners did not know or have reason to know of the violations.

(3) This section shall be construed to further the intent stated within this part.



§ 39-12-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) (A) "Beneficial interest" means either of the following:

(i) The interest of a person as a beneficiary under any trust arrangement pursuant to which a trustee or any other person holds legal or record title to personal or real property for the benefit of the person; or

(ii) The interest of a person under any other form of express fiduciary arrangement pursuant to which any other person holds legal or record title to real or personal property for the benefit of the person;

(B) "Beneficial interest" does not include the interest of a stockholder in a corporation or the interest of a partner in either a general partnership or a limited partnership;

(2) "Documentary material" means any book, paper, document, writing, drawing, graph, chart, photograph, phono record, magnetic tape, computer print-out, or other data compilation from which information can be obtained or from which information can be translated into usable form or other tangible item;

(3) "Enterprise" means any individual, sole proprietorship, partnership, corporation, business trust, union chartered under the laws of this state, or other legal entity, or any unchartered union, association, or group of individuals associated in fact, although not a legal entity, and it includes illicit as well as licit enterprises and governmental, as well as other entities, including criminal gangs, as defined in § 40-35-121(a);

(4) "Innocent person" includes bona fide purchasers and victims;

(5) "Investigative agency" means the office of the attorney general and reporter;

(6) "Pattern of racketeering activity" means engaging in at least two (2) incidents of racketeering conduct that have the same or similar intents, results, accomplices, victims, or methods of commission or otherwise are interrelated by distinguishing characteristics and are not isolated incidents; provided, that at least one (1) of such incidents occurred after July 1, 1986, and that the last of the incidents occurred within two (2) years after a prior incident of racketeering conduct;

(7) "Person" means any individual or entity holding or capable of holding a legal or beneficial interest in property;

(8) "Personal property" includes any personal property, or any interest in personal property, or any right, including bank accounts, debts, corporate stocks, patents or copyrights. Personal property and beneficial interest in personal property are deemed located where the trustee is, the personal property is, or the instrument evidencing the right is;

(9) "Racketeering activity" means to commit, to attempt to commit, to conspire to commit, or to solicit, coerce, or intimidate another person to commit an act for financial gain that is a criminal offense involving controlled substances, and the amount of controlled substances involved in the offense is included under § 39-17-417(i) and (j) and its subdivisions or involving aggravated sexual exploitation of a minor, especially aggravated sexual exploitation of a minor under §§ 39-17-1004(b)(1)(A) and 39-17-1005(a)(1) or to commit, attempt to commit, conspire to commit, or to solicit, coerce, or intimidate another person to commit a criminal gang offense, as defined in § 40-35-121(a);

(10) "Real property" means any real property situated in this state or any interest in the real property, including, but not limited to, any lease of or mortgage upon such real property. Real property and beneficial interest in real property are deemed to be located where the real property is located;

(11) "RICO lien notice" means the notice described in § 39-12-207;

(12) (A) "Trustee" means any of the following:

(i) Any person who holds legal or record title to real or personal property in which any other person has a beneficial interest; or

(ii) Any successor trustee to one (1) of the persons in subdivision (12)(A)(i);

(B) "Trustee" does not include any person serving as a fiduciary appointed by a court to administer an estate or acting as a trustee of any testamentary trust or as a trustee of any indenture of trust under which any bonds have been or are to be issued; and

(13) "Unlawful debt" means any money or other thing of value constituting principal or interest of a debt that is legally unenforceable in this state in whole or in part, because the debt was incurred or contracted in violation of:

(A) Chapter 17, part 4 of this title, and the amount of controlled substances involved in the violation is included under § 39-17-417(i) or (j);

(B) Sections 39-17-1004(b)(1)(A) and 39-17-1005(a)(1), involving especially aggravated sexual exploitation of a minor;

(C) Section 39-13-309, involving trafficking for commercial sex acts;

(D) Section 39-13-515, involving promoting prostitution;

(E) Section 39-13-514(b)(4)(A), involving patronizing prostitution;

(F) Section 39-13-528(a), involving solicitation of a minor; or

(G) Section 39-13-529, involving soliciting sexual exploitation of a minor, exploitation of a minor by electronic means.



§ 39-12-204 - Unlawful activities.

(a) It is unlawful for any person who has, with criminal intent, received any proceeds derived, directly or indirectly, from a pattern of racketeering activity or through the collection of an unlawful debt to use or invest, whether directly or indirectly, any part of the proceeds or the proceeds derived from the use or investment thereof, in the acquisition of any title to or any right, interest, or equity in, real or personal property or in the establishment or operation of any enterprise.

(b) It is unlawful for any person, through a pattern of racketeering activity or through the collection of an unlawful debt, to acquire or maintain, directly or indirectly, an interest in or control of any enterprise of real or personal property.

(c) It is unlawful for any person employed by, or associated with, any enterprise to knowingly conduct or participate, directly or indirectly, in the enterprise through a pattern of racketeering activity or the collection of any unlawful debt.

(d) It is unlawful for any person to conspire or endeavor to violate any of the provisions of subsections (a), (b) or (c).

(e) Multiple and alternative violations of this section shall be alleged in multiple separate counts, with the factual basis for the alleged predicate acts set forth in each count. A person may only be convicted either of one (1) criminal violation of this section, including a conviction for conspiring to violate this section, or for one (1) or more of the predicate acts, but not both. The state shall not be required to elect submission to the jury of the several counts.

(f) In order to convict a person or persons under this part, based upon a conspiracy to violate any subsection of this section, the state must prove that there was a meeting of the minds between all co-conspirators to violate this part and that an overt act in furtherance of the intention was committed.



§ 39-12-205 - Penalties.

(a) Any person convicted of engaging in activity in violation of this part commits a Class B felony and, upon conviction, shall be fined not more than two hundred fifty thousand dollars ($250,000) or sentenced to imprisonment from within Range II, unless the person qualifies for a higher range, or both.

(b) (1) In lieu of a fine otherwise authorized by law, any person convicted of engaging in conduct in violation of this part, through which pecuniary value is derived, or by which personal injury or property damage or other loss is caused, may be sentenced to pay a fine that does not exceed three (3) times the gross value gained or three (3) times the gross loss caused, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

(2) For the purposes of subdivision (b)(1) "pecuniary value" means:

(A) Anything of value in the form of money, a negotiable instrument, or a commercial interest or anything else, the primary significance of which is economic advantage; or

(B) Any other property or service that has a value in excess of five hundred dollars ($500).

(c) The court shall hold a hearing to determine the amount of the fine authorized by subsection (b).

(d) Any fine imposed pursuant to this section shall be fixed in accordance with § 40-35-301.



§ 39-12-206 - Civil proceedings -- Injunctions -- Forfeiture of property -- Future criminal actions -- Statute of limitations.

(a) Any circuit or chancery court may, after making due provision for the rights of innocent persons, in compliance with the Tennessee Rules of Civil Procedure, enjoin violations of this part by issuing appropriate orders and judgments, including, but not limited to:

(1) Ordering any defendant to divest the defendant of any interest in any enterprise, including real property;

(2) Imposing reasonable restrictions upon the future activities or investments of any defendant, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which the defendant was engaged in violation of this part;

(3) Ordering the dissolution or reorganization of any enterprise;

(4) Ordering the suspension or revocation of a license, permit or prior approval guaranteed to any enterprise by any agency of the state; and

(5) Ordering the forfeiture of the charter of a corporation organized under the laws of the state, or the revocation of a certificate authorizing a foreign corporation to conduct business within the state, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of this part and that, for the prevention of future criminal activity, the public interest requires the charter of the corporation forfeited and the corporation dissolved or the certificate revoked.

(b) All property, real or personal, including money, used in the course of, intended for use in the course of, derived from, or realized through, conduct in violation of this part is subject to civil forfeiture to the state. No fee paid for legal, medical or accounting service shall be subject to forfeiture under this section, unless the person or persons to whom such fee was paid had knowledge that the funds used to pay the fee were derived from activity in violation of this part. The state shall dispose of all forfeited property as soon as commercially feasible, subject to the lawful claim of any creditor. If the property is not exercisable or transferable for value by the state, the forfeiture shall expire. All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons. The proceeds realized from forfeiture and disposition shall be promptly deposited in the criminal injuries compensation fund established by § 40-24-107.

(c) Property subject to forfeiture under this section may be seized by a law enforcement officer upon court process. Seizure without process may be made, if:

(1) The seizure is incident to a lawful arrest or search or any inspection under an administrative inspection warrant; or

(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding based upon this section.

(d) If a seizure occurs under subsection (c), a forfeiture proceeding shall be instituted promptly. Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the law enforcement officer making the seizure, subject only to the order of the court. When property is seized under this section, pending forfeiture and final disposition, the law enforcement officer may:

(1) Place the property under seal;

(2) Remove the property to a place designated by the court; or

(3) Require another agency authorized by law to take custody of the property and remove it to any appropriate location.

(e) The office of the attorney general and reporter shall institute all civil proceedings and RICO lien notices under this part. In any action brought under this section, the circuit or chancery court shall proceed as soon as practicable to the hearing and determination.

(f) In a civil proceeding, relief shall be granted in conformity with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, except that no showing of special or irreparable damage to the person shall have to be made. Pending final determination of a proceeding initiated under this section, the court may enter a temporary restraining order or a preliminary injunction, may require execution of satisfactory performance bond, or may take any other action, including the appointment of receiver, upon a showing of immediate danger or significant injury, including the possibility that any judgment for money damages might be difficult to execute or that such action is necessary to preserve the reachability of property subject to civil forfeiture. Following the entry of any order of civil forfeiture under this section, the trial court may enter a restraining order or injunction, require the execution of a satisfactory performance bond, or take any other action, including the appointment of a receiver, that the court deems proper to protect the interests of the plaintiff.

(g) A final judgment or decree rendered in favor of the state in any criminal proceeding under this part shall estop the defendant in any subsequent civil action or proceeding as to all matters as to which such judgment or decree would be an estoppel as between the parties.

(h) Notwithstanding any other law, a criminal or civil action or proceeding under this part may be commenced at any time within five (5) years after the conduct in violation of this part terminates or the cause of action accrues. If a criminal prosecution or civil action or other proceeding is brought, or intervened in, to punish, prevent or restrain any violation of this part, the running of the period of limitations prescribed by this section with respect to any cause of action arising under subsection (f) that is based in whole or in part upon any matter complained of in any such prosecution action or proceeding shall be suspended during the pendency of the prosecution action or proceeding and for two (2) years following its termination.

(i) The application of one (1) civil remedy under any provision of this part shall not preclude the application of any other remedy, civil or criminal, under this part or any other law. Civil remedies under this part are supplemental and not mutually exclusive.

(j) It is an element of the burden of proof in the final resolution of any civil proceeding instituted pursuant to this section that the defendant committed either the requisite predicate acts or a criminal violation of this part.

(k) In any action in which the plaintiff substantially prevails, including preliminary proceedings under subsection (f), the plaintiff shall also recover reasonable attorney's fees in the trial and appellate courts and costs of investigation and litigation reasonably incurred.

(l) Personal service of any process in an action under this section may be made upon any person outside the state, if the person was a principal in any conduct constituting a violation of this part in this state. The person is deemed to have thereby submitted to the jurisdiction of the courts of this state for the purposes of this section.

(m) Forfeited property shall be titled in the name of the state of Tennessee and shall be disposed of in accordance with the terms of this subsection (m). The office of the attorney general and reporter may contract for property management services, including, but not limited to, the collection, securing, safekeeping, repair and disposition of property forfeited or seized. The state shall self-insure forfeited and seized property, both realty and personalty, pursuant to title 12, chapter 3, part 9. Liability claims against the state relative to forfeited and seized property shall be presented to the claims commission in accordance with its governing sections and rules.



§ 39-12-207 - RICO lien notice -- Liens -- Title or interest holders -- Unauthorized conveyances.

(a) Upon the institution of any civil or criminal proceeding, the investigative agency, then or at any time during the pendency of the proceeding, may file a RICO lien notice in the official records of any one (1) or more counties. No filing fee or other charge is required as a condition for filing the RICO lien notice, and the clerk of the court shall, upon the presentation of a RICO lien notice, immediately record it in the official records.

(b) The RICO lien notice shall be signed by the attorney general and reporter or the attorney general and reporter's designee. The notice shall be in such form as the attorney general and reporter prescribes and shall set forth the following information:

(1) The name of the person against whom the civil or criminal proceeding has been brought. In its discretion, the investigative agency may also name in the RICO lien notice any other aliases, names, or fictitious names under which the person may be known and any corporation, partnership, or other entity that is either controlled or entirely owned by the person;

(2) If known to the investigative agency, the present residence and business addresses of the person named in the RICO lien notice and of other names set forth in the RICO lien notice;

(3) A reference to the civil or criminal proceeding, stating:

(A) That a proceeding under this part has been brought against the person named in the RICO lien notice;

(B) The name of the county or counties in which the proceeding has been brought; and

(C) If known to the investigative agency at the time of filing the RICO lien notice, the case number of the proceeding;

(4) A statement that the notice is being filed pursuant to this part; and

(5) (A) The name and address of the investigative agency filing the RICO lien notice and the name of the individual signing the RICO lien notice.

(B) A RICO lien notice shall apply only to one (1) person and, to the extent applicable, any other aliases, names or fictitious names, including names of corporations, partnerships, or other entities, to the extent permitted in subdivision (b)(1).

(C) A separate RICO lien notice shall be filed for each person against whom the investigative agency desires to file a RICO lien notice under this section.

(c) The investigative agency shall, as soon as practicable after the filing of each RICO lien notice, furnish to the person named in the notice either a copy of the recorded notice or a copy of the notice with a notation on the notice of the county or counties in which the notice has been recorded. The failure of the investigative agency to furnish a copy of the notice under this subsection (c) shall not invalidate or otherwise affect the notice.

(d) (1) The filing of a RICO lien notice creates, from the time of its filing, a lien in favor of the state on the following property of the person named in the notice and against any other names set forth in the notice:

(A) Any real or personal property situated in the county where the notice is filed then or thereafter owned by the person or under any of the names; and

(B) Any beneficial interest in real or personal property situated in the county where the notice is filed then or thereafter owned by the person or under any of the names.

(2) The lien shall commence and attach as of the time of filing of the RICO lien notice and shall continue until expiration, termination, or release of the notice pursuant to § 39-12-208. The lien created in favor of the state shall be superior and prior to the interest of any other person in the real or personal property or beneficial interest, if the interest is acquired subsequent to the filing of the notice.

(e) In conjunction with any civil proceeding:

(1) The investigative agency may file a lis pendens in any county without prior court order; in such case, any person acquiring an interest in the subject real property or beneficial interest, if the real property or beneficial interest is acquired subsequent to the filing of lis pendens, shall take the interest subject to the civil proceeding and any subsequent judgment of forfeiture; and

(2) If a RICO lien notice has been filed, the investigative agency may name as defendant, in addition to the person named in the notice, any person acquiring an interest in the real or personal property or beneficial interest subsequent to the filing of the notice. If a judgment of forfeiture is entered in the proceeding in favor of the state, the interest of any person in the property that was acquired subsequent to the filing of the notice shall be subject to the notice and judgment of forfeiture.

(f) (1) A trustee who acquires actual knowledge that a RICO lien notice or a civil proceeding or criminal proceeding has been filed against any person for whom the trustee holds legal or record title to real or personal property shall immediately furnish to the investigative agency the following:

(A) The name and address of the person, as known to the trustee;

(B) The name and address, as known to the trustee, of each other person for whose benefit the trustee holds title to the real or personal property; and

(C) If requested by the investigative agency, a copy of the trust agreement or other instrument pursuant to which the trustee holds legal or record title to the real or personal property.

(2) Any trustee who fails to comply with this subsection (f) commits a Class A misdemeanor.

(g) (1) Any trustee who conveys title to real or personal property for which, at the time of the conveyance, a RICO lien notice naming a person who, to the actual knowledge of the trustee, holds a beneficial interest in the trust has been filed in the county where the real or personal property is situated is liable to the state for the greatest of:

(A) The amount of proceeds received directly by the person named in the RICO lien notice;

(B) The amount of proceeds received by the trustee as a result of the conveyance and distributed to the person named in the RICO lien notice; or

(C) The fair market value of the interest of the person named in the RICO lien notice in the real or personal property so conveyed.

(2) However, if the trustee conveys the real or personal property and holds the proceeds that would otherwise be paid or distributed to the beneficiary or at the direction of the beneficiary or the beneficiary's designee, the trustee's liability shall not exceed the amount of the proceeds so held for so long as the proceeds are held by the trustee.

(h) The filing of a RICO lien notice shall not constitute a lien on the record title to real or personal property as owned by the trustee, except to the extent that the trustee is named in the RICO lien notice. The investigative agency may bring a civil proceeding in any circuit or chancery court against the trustee to recover from the trustee the amount set forth in subsection (g), and the state shall also be entitled to recover investigative costs and attorney's fees incurred by the investigative agency.

(i) The filing of a RICO lien notice shall not affect the use to which real or personal property or a beneficial interest owned by the person named in the RICO lien notice may be put, or the right of the person to receive any rents, or other proceeds resulting from the use and ownership, but not the sale, of the property, until a judgment of forfeiture is entered.

(j) (1) The provisions of this section shall not apply to any conveyance by a trustee pursuant to a court order, unless such court order is entered in an action between the trustee and beneficiary.

(2) Unless the trustee has actual knowledge that a person owning a beneficial interest in the trust is named in a RICO lien notice or is otherwise a defendant in a civil proceeding, this section shall not apply to:

(A) Any conveyance by the trustee required under the terms of the trust agreement, which trust agreement is a matter of public record prior to the filing of the RICO lien notice; or

(B) Any conveyance by the trustee to all of the persons who own beneficial interests in the trust.

(k) Upon the entry of a final judgment of forfeiture in favor of the state of Tennessee, the title of the state to the forfeited property shall:

(1) In the case of real property, or a beneficial interest in the real property, relate back to the date of filing of the RICO lien notice in the official records of the county where the real property or a beneficial interest in the real property is located; and if no RICO lien notice is filed, then to the date of the filing of any notice of lis pendens under subsection (e) in the official records of the county where the real property or a beneficial interest in it is located; and if no RICO lien notice or notice of lis pendens is filed, then to the date of the recording of the final judgment of forfeiture in the official records of the county where the real property or a beneficial interest in the real property is located; and

(2) In the case of personal property, or a beneficial interest in it, relate back to the date the personal property or the beneficial interest in it was seized by the state, or the date of filing of the RICO lien notice in the official records of the county where the personal property or a beneficial interest in the personal property is located; but if the property was not seized and no RICO lien notice was filed, then to the date of the recording of the final judgment of forfeiture in the official records of the county where the personal property, or a beneficial interest in the personal property, is located.

(l) If real or personal property, or a beneficial interest in the real or personal property, subject to forfeiture is conveyed, alienated, disposed of, or otherwise rendered unavailable for forfeiture after the filing of the RICO lien notice, or after the filing of a civil proceeding or criminal proceeding, whichever is earlier, the attorney general and reporter may institute an action in any circuit or chancery court against the person named in the RICO lien notice or the defendant in the civil proceeding or criminal proceeding; and the court shall enter final judgment against the person named in the RICO lien notice or the defendant in the civil proceeding or criminal proceeding in an amount equal to the fair market value of the property or any beneficial interest in the real or personal property, together with investigative costs and attorney's fees incurred by the investigative agency in the action. If a civil proceeding is pending, such action shall be filed only in the court where such civil proceeding is pending.

(m) If real or personal property, or a beneficial interest in the real or personal property, subject to forfeiture is conveyed, alienated, or otherwise disposed of after the filing of the RICO lien notice, or after the filing of a civil proceeding or criminal proceeding, whichever is earlier, the state may treat the disposal as a fraudulent and preferential conveyance.

(n) Notwithstanding any other provision of this section, any person who has perfected a security interest in real or personal property, or a beneficial interest in it, for the payment of an enforceable debt or other similar obligation prior to the filing of a RICO lien notice or a lis pendens in reference to the property or interest may foreclose the interest as otherwise provided by law. The foreclosure of the interest shall, insofar as it is practicable, be made in such a fashion that it will not otherwise interfere with a forfeiture under this part.



§ 39-12-208 - RICO lien notice -- Term -- Renewal -- Release -- Termination.

(a) The term of a RICO lien notice shall be for a period of six (6) years from the date of filing, unless a renewal RICO lien notice has been filed by the investigative agency; in such case, the term of the renewal RICO lien notice shall be for a period of six (6) years from the date of its filing. The investigative agency shall be entitled to only one (1) renewal of the RICO lien notice.

(b) The investigative agency filing a RICO lien notice may release, in whole or in part, the RICO lien notice or may release any specific real or personal property or beneficial interest from the RICO lien notice, upon such terms and conditions as it may determine. A release of a RICO lien notice executed by the investigative agency may be filed in the official records of any county. No charge or fee shall be imposed for the filing of a release of a RICO lien notice.

(c) If no civil proceeding has been instituted by the investigative agency seeking a forfeiture of any property owned by the person named in the RICO lien notice, the acquittal in the criminal proceeding of the person named in the RICO lien notice, or the dismissal of the criminal proceeding shall terminate the RICO lien notice. In such case, the filing of the RICO lien notice shall be of no effect. If a civil proceeding has been instituted, and if the criminal proceeding has been dismissed or the person named in the RICO lien notice has been acquitted in the criminal proceeding, the RICO lien notice shall continue for the duration of the civil proceeding.

(d) If no civil proceeding is then pending against the person named in a RICO lien notice, the person named in the RICO lien notice may institute an action in the county where the notice has been filed against the investigative agency that filed the notice seeking a release or extinguishment of the notice. In such case:

(1) The court shall, upon the motion of the person named in the RICO lien notice, immediately enter an order setting a date for hearing, which date shall be not less than five (5) nor more than ten (10) days after the suit has been filed; and the order, along with a copy of the complaint, shall be served on the investigative agency within three (3) days after the institution of the suit. At the hearing, the court shall take evidence on the issue of whether any real or personal property or beneficial interest owned by the person is covered by the RICO lien notice or is otherwise subject to forfeiture under this part; unless the investigative agency shows probable cause that the RICO lien notice is applicable to the person or that any real or personal property or beneficial interest owned by the person is subject to forfeiture under this part, the court shall enter a judgment extinguishing the RICO lien notice or releasing the real or personal property or beneficial interest from the RICO lien notice;

(2) The court shall immediately enter its order releasing from the RICO lien notice any specific real or personal property or beneficial interest, if a sale of the real or personal property or beneficial interest is pending and the filing of the notice prevents the sale of the property or interest; provided, that the proceeds resulting from the sale of the real or personal property or beneficial interest shall be deposited to the credit of the clerk of the court, subject to the further order of the court; and

(3) At the hearing set forth in subdivision (d)(1), the court may release any real or personal property or beneficial interest from the RICO lien notice, upon the posting by the person of such security as is equal to the value of the real or personal property or beneficial interest owned by the person.

(e) If a civil proceeding is pending against a person named in a RICO lien notice, the court, upon motion by the person, may grant the relief set forth in this section.



§ 39-12-209 - Investigative agencies -- Oaths -- Subpoenas -- Evidence.

(a) If, pursuant to the civil enforcement provisions of this part, the investigative agency has reason to believe that a person or other enterprise has engaged in, or is engaging in, activity in violation of this part, the investigative agency may administer oaths or affirmations, subpoena witnesses or material, and collect evidence pursuant to the Tennessee Rules of Civil Procedure.

(b) If matter that the investigative agency seeks to obtain by the subpoena is located outside the state, the person or enterprise subpoenaed may make the matter available to the investigative agency or its representative for examination at the place where the matter is located. The investigative agency may designate representatives, including officials of the jurisdiction in which the matter is located, to inspect the matter on its behalf and may respond to similar requests from officials of other jurisdictions.

(c) Upon failure of a person or enterprise without lawful excuse to obey a subpoena, and after reasonable notice to the person or enterprise, the investigative agency may apply to the circuit or chancery court for the judicial district in which the person or enterprise resides, is found, or transacts business for an order compelling compliance.



§ 39-12-210 - Remedies of creditors and innocent persons.

(a) Any creditor or innocent person who has an interest in any real or personal property that is the subject of any civil suit filed by the investigative agency shall have the right to intervene in the civil suit.

(b) (1) If there is no civil suit pending, any creditor or innocent person who has an interest in any real or personal property that is the subject of any RICO lien notice may apply to the investigative agency for a release of the property. The investigative agency shall, within thirty (30) days of such application, either release the property or deny the application. If the investigative agency denies the application for relief, the creditor or innocent person may petition the appropriate chancery or circuit court for release of the lien. The hearing shall be held within thirty (30) days of receipt of process by the investigative agency.

(2) Upon application for release or hearing pursuant to this section, the real or personal property, or portion of the real or personal property in which a creditor or innocent person has an interest, shall be released, upon a finding that the creditor or innocent person is not a participant with the defendant in the enterprise or racketeering activity, and did not know, or have reason to know, of such activity prior to the filing of a RICO lien notice.

(c) The remedies provided to creditors and innocent persons in this section are in addition to any other rights or remedies provided by this part or by law.






Part 3 - Crimes of Force or Violence

§ 39-12-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acting in concert", as used in this part, means such conduct that would make one criminally responsible pursuant to § 39-11-401, § 39-11-402, or § 39-11-403; and

(2) "Crime of force or violence" means any of the following felony offenses:

(A) Aggravated assault as defined in § 39-13-102(a)(1);

(B) Robbery as defined in § 39-13-401; and

(C) Aggravated burglary as defined in § 39-14-403.



§ 39-12-302 - Higher classification for crime of force or violence when acting in concert.

(a) A crime of force or violence committed while acting in concert with two (2) or more other persons shall be classified one (1) classification higher than if it was committed alone.

(b) The indictment shall charge that the offense was committed while acting in concert with two (2) or more other persons.









Chapter 13 - Offenses Against Person

Part 1 - Assaultive Offenses

§ 39-13-101 - Assault.

(a) A person commits assault who:

(1) Intentionally, knowingly or recklessly causes bodily injury to another;

(2) Intentionally or knowingly causes another to reasonably fear imminent bodily injury; or

(3) Intentionally or knowingly causes physical contact with another and a reasonable person would regard the contact as extremely offensive or provocative.

(b) (1) Assault is a Class A misdemeanor unless the offense is committed under subdivision (a)(3), in which event assault is a Class B misdemeanor; provided, that, if the offense is committed against a law enforcement officer or a health care provider acting in the discharge of the provider's duty, then the maximum fine shall be five thousand dollars ($5,000).

(2) In addition to any other punishment that may be imposed for a violation of this section, if the relationship between the defendant and the victim of the assault is such that the victim is a domestic abuse victim as defined in § 36-3-601, and if, as determined by the court, the defendant possesses the ability to pay a fine in an amount not in excess of two hundred dollars ($200), then the court shall impose a fine at the level of the defendant's ability to pay, but not in excess of two hundred dollars ($200). The additional fine shall be paid to the clerk of the court imposing sentence, who shall transfer it to the state treasurer, who shall credit the fine to the general fund. All fines so credited to the general fund shall be subject to appropriation by the general assembly for the exclusive purpose of funding family violence shelters and shelter services. Such appropriation shall be in addition to any amount appropriated pursuant to § 67-4-411.

(c) For purposes of this section and § 39-13-102, "health care provider" means a person who is licensed, certified or otherwise authorized or permitted by the laws of this state to administer health care in the ordinary course of business in the practicing of a profession.



§ 39-13-102 - Aggravated assault.

(a) (1) A person commits aggravated assault who:

(A) Intentionally or knowingly commits an assault as defined in § 39-13-101, and the assault:

(i) Results in serious bodily injury to another;

(ii) Results in the death of another;

(iii) Involved the use or display of a deadly weapon; or

(iv) Was intended to cause bodily injury to another by strangulation or bodily injury by strangulation was attempted; or

(B) Recklessly commits an assault as defined in § 39-13-101(a)(1), and the assault:

(i) Results in serious bodily injury to another;

(ii) Results in the death of another; or

(iii) Involved the use or display of a deadly weapon.

(2) For purposes of subdivision (a)(1)(A)(iv) "strangulation" means intentionally impeding normal breathing or circulation of the blood by applying pressure to the throat or neck or by blocking the nose and mouth of another person.

(b) A person commits aggravated assault who, being the parent or custodian of a child or the custodian of an adult, intentionally or knowingly fails or refuses to protect the child or adult from an aggravated assault as defined in subdivision (a)(1) or aggravated child abuse as defined in § 39-15-402.

(c) A person commits aggravated assault who, after having been enjoined or restrained by an order, diversion or probation agreement of a court of competent jurisdiction from in any way causing or attempting to cause bodily injury or in any way committing or attempting to commit an assault against an individual or individuals, intentionally or knowingly attempts to cause or causes bodily injury or commits or attempts to commit an assault against the individual or individuals.

(d) A person commits aggravated assault who, with intent to cause physical injury to any public employee or an employee of a transportation system, public or private, whose operation is authorized by title 7, chapter 56, causes physical injury to the employee while the public employee is performing a duty within the scope of the public employee's employment or while the transportation system employee is performing an assigned duty on, or directly related to, the operation of a transit vehicle.

(e) (1) (A) Aggravated assault under:

(i) Subsection (d) is a Class A misdemeanor;

(ii) Subdivision (a)(1)(A)(i), (iii), or (iv) is a Class C felony;

(iii) Subdivision (a)(1)(A)(ii) is a Class C felony;

(iv) Subdivision (b) or (c) is a Class C felony;

(v) Subdivision (a)(1)(B)(i) or (iii) is a Class D felony;

(vi) Subdivision (a)(1)(B)(ii) is a Class D felony.

(B) However, the maximum fine shall be fifteen thousand dollars ($15,000) for an offense under subdivision (a)(1)(A), subdivision (a)(1)(B), subsection (c), or subsection (d) committed against any of the following persons who are discharging or attempting to discharge their official duties:

(i) Law enforcement officer;

(ii) Firefighter;

(iii) Medical fire responder;

(iv) Paramedic;

(v) Emergency medical technician;

(vi) Health care provider; or;

(vii) Any other first responder.

(2) In addition to any other punishment that may be imposed for a violation of this section, if the relationship between the defendant and the victim of the assault is such that the victim is a domestic abuse victim as defined in § 36-3-601, and if, as determined by the court, the defendant possesses the ability to pay a fine in an amount not in excess of two hundred dollars ($200), then the court shall impose a fine at the level of the defendant's ability to pay, but not in excess of two hundred dollars ($200). The additional fine shall be paid to the clerk of the court imposing sentence, who shall transfer it to the state treasurer, who shall credit the fine to the general fund. All fines so credited to the general fund shall be subject to appropriation by the general assembly for the exclusive purpose of funding family violence shelters and shelter services. Such appropriation shall be in addition to any amount appropriated pursuant to § 67-4-411.



§ 39-13-103 - Reckless endangerment.

(a) A person commits an offense who recklessly engages in conduct that places or may place another person in imminent danger of death or serious bodily injury.

(b) (1) Reckless endangerment is a Class A misdemeanor;

(2) Reckless endangerment committed with a deadly weapon is a Class E felony;

(3) Reckless endangerment by discharging a firearm into a habitation, as defined under § 39-14-401, is a Class C felony, unless the habitation was unoccupied at the time of the offense, in which event it is a Class D felony;

(4) In addition to the penalty authorized by this subsection (b), the court shall assess a fine of fifty dollars ($50.00) to be collected as provided in § 55-10-412(b) and distributed as provided in § 55-10-412(c).



§ 39-13-104 - Effective consent.

When conduct is charged to constitute an offense under this part because it causes or threatens bodily injury, effective consent to such conduct or to the infliction of such injury is a defense, if:

(1) The bodily injury consented to or threatened by the conduct consented to is not serious bodily injury; or

(2) The conduct and the harm are reasonably foreseeable hazards:

(A) Of joint participation in a lawful athletic contest or competitive sport; or

(B) For any concerted activity of a kind not forbidden by law.



§ 39-13-105 - Other offenses -- Physical injury to victim.

In addition to the enumerated offenses, crimes against the person shall be any violent offense that results or could have resulted in physical injury to the victim, including, but not limited to, rape, sexual battery and kidnapping.



§ 39-13-106 - Vehicular assault.

(a) A person commits vehicular assault who, as the proximate result of the person's intoxication as set forth in § 55-10-401, recklessly causes serious bodily injury to another person by the operation of a motor vehicle. For the purposes of this section, "intoxication" includes alcohol intoxication as defined by § 55-10-411(a), drug intoxication, or both.

(b) A violation of this section is a Class D felony.

(c) Upon the conviction of a person for the first offense of vehicular assault, the court shall prohibit the convicted person from driving a vehicle in this state for a period of one (1) year. For the second such conviction, the court shall prohibit the convicted person from driving a vehicle in this state for a period of two (2) years. For the third such conviction, the court shall prohibit the convicted person from driving a vehicle in this state for a period of three (3) years. For fourth and subsequent convictions, the court shall prohibit the person from driving a vehicle in this state for a period of five (5) years.



§ First - of 2 versions of this section

39-13-107. Fetus as victim. [Effective until July 1, 2016. See the version effective on July 1, 2016.]

(a) For the purposes of this part, "another," "individuals," and "another person" include a human embryo or fetus at any stage of gestation in utero, when any such term refers to the victim of any act made criminal by this part.

(b) Nothing in this section shall be construed to amend the provisions of § 39-15-201, or §§ 39-15-203 -- 39-15-205 and 39-15-207.

(c) (1) Nothing in subsection (a) shall apply to any lawful act or lawful omission by a pregnant woman with respect to an embryo or fetus with which she is pregnant, or to any lawful medical or surgical procedure to which a pregnant woman consents, performed by a health care professional who is licensed to perform such procedure.

(2) Notwithstanding subdivision (c)(1), nothing in this section shall preclude prosecution of a woman for assault under § 39-13-101 for the illegal use of a narcotic drug, as defined in § 39-17-402, while pregnant, if her child is born addicted to or harmed by the narcotic drug and the addiction or harm is a result of her illegal use of a narcotic drug taken while pregnant.

(3) It is an affirmative defense to a prosecution permitted by subdivision (c)(2) that the woman actively enrolled in an addiction recovery program before the child is born, remained in the program after delivery, and successfully completed the program, regardless of whether the child was born addicted to or harmed by the narcotic drug.



§ Second - of 2 versions of this section

39-13-107. Fetus as victim. [Effective on July 1, 2016. See the version effective until July 1, 2016.]

(a) For the purposes of this part, "another," "individuals," and "another person" include a human embryo or fetus at any stage of gestation in utero, when any such term refers to the victim of any act made criminal by this part.

(b) Nothing in this section shall be construed to amend the provisions of § 39-15-201, or §§ 39-15-203 -- 39-15-205 and 39-15-207.

(c) Nothing in subsection (a) shall apply to any act or omission by a pregnant woman with respect to an embryo or fetus with which she is pregnant, or to any lawful medical or surgical procedure to which a pregnant woman consents, performed by a health care professional who is licensed to perform such procedure.



§ 39-13-108 - Rules and regulations regarding transmission of HIV -- Quarantine -- Violations.

(a) The department of health, acting pursuant to § 68-10-109, shall promulgate rules regarding transmission of human immunodeficiency virus (HIV). The rules shall include specific procedures for quarantine or isolation, as may be necessary, of any person who clearly and convincingly demonstrates willful and knowing disregard for the health and safety of others, and who poses a direct threat of significant risk to the health and safety of the public regarding transmission of HIV.

(b) The department is authorized to quarantine or isolate a person within a secure facility, after exercising other appropriate measures, if the person continues to pose a direct threat of significant risk to the health and safety of the public. Any person so quarantined or isolated within a secure facility, who intentionally escapes from the facility, commits a Class E felony.



§ 39-13-109 - Criminal exposure to HIV, HBV, HCV -- Defenses -- Penalty.

(a) A person commits the offense of criminal exposure of another to human immunodeficiency virus (HIV), to hepatitis B virus (HBV), or to hepatitis C virus (HCV) when, knowing that the person is infected with HIV, with HBV, or with HCV, the person knowingly:

(1) Engages in intimate contact with another;

(2) Transfers, donates, or provides blood, tissue, semen, organs, or other potentially infectious body fluids or parts for transfusion, transplantation, insemination, or other administration to another in any manner that presents a significant risk of HIV, HBV or HCV transmission; or

(3) Dispenses, delivers, exchanges, sells, or in any other way transfers to another any nonsterile intravenous or intramuscular drug paraphernalia.

(b) As used in this section:

(1) "HIV" means the human immunodeficiency virus or any other identified causative agent of acquired immunodeficiency syndrome;

(2) "Intimate contact with another" means the exposure of the body of one person to a bodily fluid of another person in any manner that presents a significant risk of HIV, HBV or HCV transmission; and

(3) "Intravenous or intramuscular drug paraphernalia" means any equipment, product, or material of any kind that is peculiar to and marketed for use in injecting a substance into the human body.

(c) (1) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that the person exposed to HIV knew that the infected person was infected with HIV, knew that the action could result in infection with HIV, and gave advance consent to the action with that knowledge.

(2) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that the person exposed to HBV knew that the infected person was infected with HBV, knew that the action could result in infection with HBV, and gave advance consent to the action with that knowledge.

(3) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that the person exposed to HCV knew that the infected person was infected with HCV, knew that the action could result in infection with HCV, and gave advance consent to the action with that knowledge.

(d) (1) Nothing in this section shall be construed to require the actual transmission of HIV in order for a person to have committed the offense of criminal exposure of another to HIV.

(2) Nothing in this section shall be construed to require the actual transmission of HBV in order for a person to have committed the offense of criminal exposure to HBV.

(3) Nothing in this section shall be construed to require the actual transmission of HCV in order for a person to have committed the offense of criminal exposure to HCV.

(e) (1) Criminal exposure of another to HIV is a Class C felony.

(2) Criminal exposure of another to HBV or HCV is a Class A misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000), restitution to the victim or victims, or both a fine and restitution. The clerk shall transmit all money collected from a fine imposed for a violation of this section to the criminal injuries compensation fund created pursuant to § 40-24-107. In addition, a victim of criminal exposure HBV or HCV may maintain an action for the expenses and the actual loss of service resulting from such exposure.



§ 39-13-110 - Female genital mutilation.

(a) Except as otherwise permitted in subsection (b), whoever knowingly circumcises, excises or infibulates, in whole or in part, the labia majora, labia minora or clitoris of another commits a Class D felony. Consent to the procedure by a minor on whom it is performed or by the minor's parent is not a defense to a violation of this section.

(b) A surgical procedure is not a violation of subsection (a), if the procedure is:

(1) Necessary to the health of the person on whom it is performed and is performed by a licensed physician or physician-in-training under supervision of a licensed physician; or

(2) Performed on a person who is in labor or who has just given birth and is performed for medical purposes connected with that labor or birth by a licensed physician or a physician-in-training under the supervision of a licensed physician.



§ 39-13-111 - Domestic assault.

(a) As used in this section, "domestic abuse victim" means any person who falls within the following categories:

(1) Adults or minors who are current or former spouses;

(2) Adults or minors who live together or who have lived together;

(3) Adults or minors who are dating or who have dated or who have or had a sexual relationship, but does not include fraternization between two (2) individuals in a business or social context;

(4) Adults or minors related by blood or adoption;

(5) Adults or minors who are related or were formerly related by marriage; or

(6) Adult or minor children of a person in a relationship that is described in subdivisions (a)(1)-(5).

(b) A person commits domestic assault who commits an assault as defined in § 39-13-101 against a domestic abuse victim.

(c) (1) A first conviction for domestic assault and a second or subsequent conviction for domestic assault committed in a manner prohibited by § 39-13-101(a)(2) and (a)(3) is punishable the same as assault under § 39-13-101, and additionally, as provided in subdivisions (c)(2) and (c)(3) and subsections (d) and (e) of this section.

(2) A second conviction for domestic assault committed in a manner prohibited by § 39-13-101(a)(1) is punishable by a fine of not less than three hundred fifty dollars ($350) nor more than three thousand five hundred dollars ($3,500), and by confinement in the county jail or workhouse for not less than thirty (30) consecutive days, nor more than eleven (11) months and twenty-nine (29) days.

(3) A third or subsequent conviction for domestic assault committed in a manner prohibited by § 39-13-101(a)(1), is punishable by a fine of not less than one thousand one hundred dollars ($1,100) nor more than five thousand dollars ($5,000), and by confinement in the county jail or workhouse for not less than ninety (90) consecutive days, nor more than eleven (11) months and twenty-nine (29) days.

(4) For purposes of this section, a person who is convicted of a violation of § 39-13-111 committed in a manner prohibited by § 39-13-101(a)(1), shall not be subject to the enhanced penalties prescribed in this subsection (c), if ten (10) or more years have elapsed between the date of the present violation and the date of any immediately preceding violation of § 39-13-111, committed in a manner prohibited by § 39-13-101(a)(1), that resulted in a conviction for such offense.

(5) In addition to any other punishment that may be imposed for a violation of this section, if, as determined by the court, the defendant possesses the ability to pay a fine in an amount not in excess of two hundred twenty-five dollars ($225), then the court shall impose a fine at the level of the defendant's ability to pay, but not in excess of two hundred twenty-five dollars ($225). The additional fine shall be paid to the clerk of the court imposing sentence, who shall transfer it to the state treasurer, who shall credit the fine to the general fund. All fines so credited to the general fund shall be subject to appropriation by the general assembly for the exclusive purpose of funding family violence shelters and shelter services. This appropriation shall be in addition to any amount appropriated pursuant to § 67-4-411.

(6) A person convicted of a violation of this section shall be required to terminate, upon conviction, possession of all firearms that the person possesses as required by § 36-3-625.

(d) As part of a defendant's alternative sentencing for a violation of this section, the sentencing judge may direct the defendant to complete a drug or alcohol treatment program or available counseling programs that address violence and control issues including, but not limited to, a batterer's intervention program that has been certified by the domestic violence state coordinating council. Completion of a noncertified batterer's intervention program shall only be ordered if no certified program is available in the sentencing county. No batterer's intervention program, certified or noncertified, shall be deemed complete until the full term of the program is complete, and a judge may not require a defendant to attend less than the full term of a program as part of a plea agreement or otherwise. The defendant's knowing failure to complete such an intervention program shall be considered a violation of the defendant's alternative sentence program and the sentencing judge may revoke the defendant's participation in such program and order execution of sentence.

(e) A person convicted of a violation under this section shall be required to serve at least the minimum sentence day for day. All persons sentenced under this section shall, in addition to service of at least the minimum sentence, be required to serve the difference between the time actually served and the maximum sentence on supervised probation.



§ 39-13-112 - HIV testing for assault victims -- Reporting -- Payment for testing.

(a) (1) If a person is initially arrested for a violation of § 39-13-102, and if the victim of the assault suffered actual contact with the blood or other body fluid of the arrestee, then the arrestee shall undergo human immunodeficiency virus (HIV) testing immediately, upon the request of the victim. A licensed medical laboratory shall perform the test at the expense of the arrestee. The arrestee shall obtain a confirmatory test when necessary. The arrestee shall be referred to appropriate counseling.

(2) For purposes of this section, "victim of the assault" is limited to a law enforcement officer; firefighter; correctional officer; youth services officer; probation and parole officer; an employee of the department of correction or the department of children's services; provided, that the officer or employee was performing an official duty; or an emergency medical or rescue worker, emergency medical technician, or paramedic, whether compensated or acting as a volunteer; provided, that such technician or worker was performing an official duty.

(b) (1) The licensed medical laboratory shall report the results of the HIV test required under this section immediately to the victim of the assault.

(2) The result of the HIV test required under this section is not a public record and shall be available only to:

(A) The victim of the assault;

(B) The parent or guardian of a minor or incapacitated victim;

(C) The attending physician of the person tested and of the victim;

(D) The department of health;

(E) The department of correction;

(F) The person tested; and

(G) The district attorney general prosecuting the case.

(c) If the arrestee's test indicates that the arrestee is infected with HIV, then the arrestee shall be responsible for the victim's medical bills, laboratory bills and other expenses related to the victim's exposure to HIV, upon a finding that the exposure was from the arrestee.



§ 39-13-113 - Violation of an order of protection or restraining order.

(a) It is an offense to knowingly violate:

(1) An order of protection issued pursuant to title 36, chapter 3, part 6; or

(2) A restraining order issued to a victim as defined in § 36-3-601.

(b) A person violating this section may be arrested with or without a warrant as provided in § 36-3-611, and the arrest shall be conducted in accordance with the requirements of § 36-3-619.

(c) A person who is arrested for a violation of this section shall be considered within the provisions of § 40-11-150(a) and subject to the twelve-hour holding period authorized by § 40-11-150(h).

(d) After a person has been arrested for a violation of this section, the arresting officer shall inform the victim that the person has been arrested and that the person may be eligible to post bond for the offense and be released until the date of trial for the offense.

(e) Neither an arrest nor the issuance of a warrant or capias for a violation of this section shall in any way affect the validity or enforceability of any order of protection or restraining order.

(f) In order to constitute a violation of this section:

(1) The person must have received notice of the request for an order of protection or restraining order;

(2) The person must have had an opportunity to appear and be heard in connection with the order of protection or restraining order; and

(3) The court made specific findings of fact in the order of protection or restraining order that the person committed domestic abuse, sexual assault or stalking as defined in § 36-3-601.

(g) A violation of this section is a Class A misdemeanor, and any sentence imposed shall be served consecutively to the sentence for any other offense that is based in whole or in part on the same factual allegations, unless the sentencing judge or magistrate specifically orders the sentences for the offenses arising out of the same facts to be served concurrently.

(h) (1) It is an offense and a violation of an order of protection for a person to knowingly possess a firearm while an order of protection that fully complies with 18 U.S.C. § 922(g)(8) is entered against that person and in effect, or any successive order of protection containing the language of § 36-3-606(g) and that fully complies with 18 U.S.C. § 922(g)(8) is entered against that person and in effect.

(2) For purposes of this subsection (h), the determination of whether a person possesses firearms shall be based upon the factors set out in § 36-3-625(f) if the firearms constitute the business inventory or are subject to the National Firearms Act, compiled in 26 U.S.C. § 5801 et seq.

(3) A violation of this subsection (h) is a Class A misdemeanor and each violation constitutes a separate offense.

(4) If a violation of subsection (h) also constitutes a violation of § 36-3-625(h) or § 39-17-1307(f), the respondent may be charged and convicted under any or all such sections.



§ 39-13-114 - Communicating a threat concerning a school employee.

(a) For purposes of this section, "school" means any:

(1) Elementary school, middle school or high school;

(2) College of applied technology or postsecondary vocational or technical school; or

(3) Two-year or four-year college or university.

(b) A person commits the offense of communicating a threat concerning a school employee if:

(1) The person communicates to another a threat to cause the death of or serious bodily injury to a school employee and the threat is directly related to the employee's scope of employment;

(2) The threat involves the use of a firearm or other deadly weapon;

(3) The person to whom the threat is made reasonably believes that the person making the threat intends to carry out the threat; and

(4) The person making the threat intentionally engages in conduct that constitutes a substantial step in the commission of the threatened act and the threatened act and the substantial step when taken together:

(A) Are corroborative of the person's intent to commit the threatened act; and

(B) Occur close enough in time to evidence an intent and ability to commit the threatened act.

(c) Communicating a death threat concerning a school employee is a Class B misdemeanor punishable by a maximum term of imprisonment of thirty (30) days.






Part 2 - Criminal Homicide

§ 39-13-201 - Criminal homicide.

Criminal homicide is the unlawful killing of another person, which may be first degree murder, second degree murder, voluntary manslaughter, criminally negligent homicide or vehicular homicide.



§ 39-13-202 - First degree murder.

(a) First degree murder is:

(1) A premeditated and intentional killing of another;

(2) A killing of another committed in the perpetration of or attempt to perpetrate any first degree murder, act of terrorism, arson, rape, robbery, burglary, theft, kidnapping, aggravated child abuse, aggravated child neglect, rape of a child, aggravated rape of a child or aircraft piracy; or

(3) A killing of another committed as the result of the unlawful throwing, placing or discharging of a destructive device or bomb.

(b) No culpable mental state is required for conviction under subdivision (a)(2) or (a)(3), except the intent to commit the enumerated offenses or acts in those subdivisions.

(c) A person convicted of first degree murder shall be punished by:

(1) Death;

(2) Imprisonment for life without possibility of parole; or

(3) Imprisonment for life.

(d) As used in subdivision (a)(1), "premeditation" is an act done after the exercise of reflection and judgment. "Premeditation" means that the intent to kill must have been formed prior to the act itself. It is not necessary that the purpose to kill preexist in the mind of the accused for any definite period of time. The mental state of the accused at the time the accused allegedly decided to kill must be carefully considered in order to determine whether the accused was sufficiently free from excitement and passion as to be capable of premeditation.



§ 39-13-203 - Intellectually disabled defendants -- Death sentence prohibited.

(a) As used in this section, "intellectual disability" means:

(1) Significantly subaverage general intellectual functioning as evidenced by a functional intelligence quotient (I.Q.) of seventy (70) or below;

(2) Deficits in adaptive behavior; and

(3) The intellectual disability must have been manifested during the developmental period, or by eighteen (18) years of age.

(b) Notwithstanding any law to the contrary, no defendant with intellectual disability at the time of committing first degree murder shall be sentenced to death.

(c) The burden of production and persuasion to demonstrate intellectual disability by a preponderance of the evidence is upon the defendant. The determination of whether the defendant had intellectual disability at the time of the offense of first degree murder shall be made by the court.

(d) If the court determines that the defendant was a person with intellectual disability at the time of the offense, and if the trier of fact finds the defendant guilty of first degree murder, and if the district attorney general has filed notice of intention to ask for the sentence of imprisonment for life without possibility of parole as provided in § 39-13-208(b), the jury shall fix the punishment in a separate sentencing proceeding to determine whether the defendant shall be sentenced to imprisonment for life without possibility of parole or imprisonment for life. The provisions of § 39-13-207 shall govern the sentencing proceeding.

(e) If the issue of intellectual disability is raised at trial and the court determines that the defendant is not a person with intellectual disability, the defendant shall be entitled to offer evidence to the trier of fact of diminished intellectual capacity as a mitigating circumstance pursuant to § 39-13-204(j)(8).

(f) The determination by the trier of fact that the defendant does not have intellectual disability shall not be appealable by interlocutory appeal, but may be a basis of appeal by either the state or defendant following the sentencing stage of the trial.



§ 39-13-204 - Sentencing for first degree murder.

(a) Upon a trial for first degree murder, should the jury find the defendant guilty of first degree murder, it shall not fix punishment as part of the verdict, but the jury shall fix the punishment in a separate sentencing hearing to determine whether the defendant shall be sentenced to death, to imprisonment for life without possibility of parole, or to imprisonment for life. The separate sentencing hearing shall be conducted as soon as practicable before the same jury that determined guilt, subject to the provisions of subsection (k) relating to certain retrials on punishment.

(b) In the sentencing proceeding, the attorney for the state shall be allowed to make an opening statement to the jury and then the attorney for the defendant shall also be allowed such statement; provided, that the waiver of opening statement by one party shall not preclude the opening statement by the other party.

(c) In the sentencing proceeding, evidence may be presented as to any matter that the court deems relevant to the punishment, and may include, but not be limited to, the nature and circumstances of the crime; the defendant's character, background history, and physical condition; any evidence tending to establish or rebut the aggravating circumstances enumerated in subsection (i); and any evidence tending to establish or rebut any mitigating factors. Any such evidence that the court deems to have probative value on the issue of punishment may be received, regardless of its admissibility under the rules of evidence; provided, that the defendant is accorded a fair opportunity to rebut any hearsay statements so admitted. However, this subsection (c) shall not be construed to authorize the introduction of any evidence secured in violation of the constitution of the United States or the constitution of Tennessee. In all cases where the state relies upon the aggravating factor that the defendant was previously convicted of one (1) or more felonies, other than the present charge, whose statutory elements involve the use of violence to the person, either party shall be permitted to introduce evidence concerning the facts and circumstances of the prior conviction. Such evidence shall not be construed to pose a danger of creating unfair prejudice, confusing the issues, or misleading the jury and shall not be subject to exclusion on the ground that the probative value of the evidence is outweighed by prejudice to either party. Such evidence shall be used by the jury in determining the weight to be accorded the aggravating factor. The court shall permit a member or members, or a representative or representatives of the victim's family to testify at the sentencing hearing about the victim and about the impact of the murder on the family of the victim and other relevant persons. The evidence may be considered by the jury in determining which sentence to impose. The court shall permit members or representatives of the victim's family to attend the trial, and those persons shall not be excluded because the person or persons shall testify during the sentencing proceeding as to the impact of the offense.

(d) In the sentencing proceeding, the state shall be allowed to make a closing argument to the jury; and then the attorney for the defendant shall also be allowed such argument, with the state having the right of closing.

(e) (1) After closing arguments in the sentencing hearing, the trial judge shall include instructions for the jury to weigh and consider any of the statutory aggravating circumstances set forth in subsection (i), which may be raised by the evidence at either the guilt or sentencing hearing, or both. The trial judge shall also include instructions for the jury to weigh and consider any mitigating circumstances raised by the evidence at either the guilt or sentencing hearing, or both, which shall include, but not be limited to, those circumstances set forth in subsection (j). These instructions and the manner of arriving at a sentence shall be given in the oral charge and in writing to the jury for its deliberations. However, a reviewing court shall not set aside a sentence of death or of imprisonment for life without the possibility of parole on the ground that the trial court did not specifically instruct the jury as to a requested mitigating factor that is not enumerated in subsection (j).

(2) The trial judge shall provide the jury three (3) separate verdict forms, as specified by subdivisions (f)(1), (f)(2), and (g)(2)(B). The jury shall be instructed that a defendant who receives a sentence of imprisonment for life shall not be eligible for parole consideration until the defendant has served at least twenty-five (25) full calendar years of the sentence. The jury shall also be instructed that a defendant who receives a sentence of imprisonment for life without possibility of parole shall never be eligible for release on parole.

(f) (1) If the jury unanimously determines that no statutory aggravating circumstance has been proven by the state beyond a reasonable doubt, the sentence shall be imprisonment for life. The jury shall then return its verdict to the judge upon a form provided by the court, which may appear substantially as follows:

PUNISHMENT OF IMPRISONMENT FOR LIFE

(2) If the jury unanimously determines that a statutory aggravating circumstance or circumstances have been proven by the state beyond a reasonable doubt, but that such circumstance or circumstances have not been proven by the state to outweigh any mitigating circumstance or circumstances beyond a reasonable doubt, the jury shall, in its considered discretion, sentence the defendant either to imprisonment for life without possibility of parole or to imprisonment for life. The trial judge shall instruct the jury that, in choosing between the sentences of imprisonment for life without possibility of parole and imprisonment for life, the jury shall weigh and consider the statutory aggravating circumstance or circumstances proven by the state beyond a reasonable doubt and any mitigating circumstance or circumstances. In its verdict, the jury shall specify the statutory aggravating circumstance or circumstances proven by the state beyond a reasonable doubt and shall return its verdict to the judge upon a form provided by the court, which may appear substantially as follows:

PUNISHMENT OF IMPRISONMENT FOR LIFE WITHOUT POSSIBILITY OF PAROLE OR IMPRISONMENT FOR LIFE

(g) (1) The sentence shall be death, if the jury unanimously determines that:

(A) At least one (1) statutory aggravating circumstance or several statutory aggravating circumstances have been proven by the state beyond a reasonable doubt; and

(B) Such circumstance or circumstances have been proven by the state to outweigh any mitigating circumstances beyond a reasonable doubt.

(2) (A) If the death penalty is the sentence of the jury, the jury shall:

(i) Reduce to writing the statutory aggravating circumstance or statutory aggravating circumstances so found; and

(ii) Signify that the state has proven beyond a reasonable doubt that the statutory aggravating circumstance or circumstances outweigh any mitigating circumstances.

(B) These findings and verdict shall be returned to the judge upon a form provided by the court, which may appear substantially as follows:

PUNISHMENT OF DEATH

(h) If the jury cannot ultimately agree on punishment, the trial judge shall inquire of the foreperson of the jury whether the jury is divided over imposing a sentence of death. If the jury is divided over imposing a sentence of death, the judge shall instruct the jury that in further deliberations, the jury shall only consider the sentences of imprisonment for life without possibility of parole and imprisonment for life. If, after further deliberations, the jury still cannot agree as to sentence, the trial judge shall dismiss the jury and the judge shall impose a sentence of imprisonment for life. The judge shall not instruct the jury, nor shall the attorneys be permitted to comment at any time to the jury, on the effect of the jury's failure to agree on a punishment.

(i) No death penalty or sentence of imprisonment for life without possibility of parole shall be imposed, except upon a unanimous finding that the state has proven beyond a reasonable doubt the existence of one (1) or more of the statutory aggravating circumstances, which are limited to the following:

(1) The murder was committed against a person less than twelve (12) years of age and the defendant was eighteen (18) years of age or older;

(2) The defendant was previously convicted of one (1) or more felonies, other than the present charge, whose statutory elements involve the use of violence to the person;

(3) The defendant knowingly created a great risk of death to two (2) or more persons, other than the victim murdered, during the act of murder;

(4) The defendant committed the murder for remuneration or the promise of remuneration, or employed another to commit the murder for remuneration or the promise of remuneration;

(5) The murder was especially heinous, atrocious, or cruel, in that it involved torture or serious physical abuse beyond that necessary to produce death;

(6) The murder was committed for the purpose of avoiding, interfering with, or preventing a lawful arrest or prosecution of the defendant or another;

(7) The murder was knowingly committed, solicited, directed, or aided by the defendant, while the defendant had a substantial role in committing or attempting to commit, or was fleeing after having a substantial role in committing or attempting to commit, any first degree murder, arson, rape, robbery, burglary, theft, kidnapping, aggravated child abuse, aggravated child neglect, rape of a child, aggravated rape of a child, aircraft piracy, or unlawful throwing, placing or discharging of a destructive device or bomb;

(8) The murder was committed by the defendant while the defendant was in lawful custody or in a place of lawful confinement or during the defendant's escape from lawful custody or from a place of lawful confinement;

(9) The murder was committed against any law enforcement officer, corrections official, corrections employee, probation and parole officer, emergency medical or rescue worker, emergency medical technician, paramedic or firefighter, who was engaged in the performance of official duties, and the defendant knew or reasonably should have known that the victim was a law enforcement officer, corrections official, corrections employee, probation and parole officer, emergency medical or rescue worker, emergency medical technician, paramedic or firefighter engaged in the performance of official duties;

(10) The murder was committed against any present or former judge, district attorney general or state attorney general, assistant district attorney general or assistant state attorney general, due to or because of the exercise of the victim's official duty or status and the defendant knew that the victim occupied such office;

(11) The murder was committed against a national, state, or local popularly elected official, due to or because of the official's lawful duties or status, and the defendant knew that the victim was such an official;

(12) The defendant committed "mass murder," which is defined as the murder of three (3) or more persons, whether committed during a single criminal episode or at different times within a forty-eight-month period;

(13) The defendant knowingly mutilated the body of the victim after death;

(14) The victim of the murder was seventy (70) years of age or older; or the victim of the murder was particularly vulnerable due to a significant disability, whether mental or physical, and at the time of the murder the defendant knew or reasonably should have known of such disability;

(15) The murder was committed in the course of an act of terrorism;

(16) The murder was committed against a pregnant woman, and the defendant intentionally killed the victim, knowing that she was pregnant; or

(17) The murder was committed at random and the reasons for the killing are not obvious or easily understood.

(j) In arriving at the punishment, the jury shall consider, pursuant to this section, any mitigating circumstances, which shall include, but are not limited to, the following:

(1) The defendant has no significant history of prior criminal activity;

(2) The murder was committed while the defendant was under the influence of extreme mental or emotional disturbance;

(3) The victim was a participant in the defendant's conduct or consented to the act;

(4) The murder was committed under circumstances that the defendant reasonably believed to provide a moral justification for the defendant's conduct;

(5) The defendant was an accomplice in the murder committed by another person and the defendant's participation was relatively minor;

(6) The defendant acted under extreme duress or under the substantial domination of another person;

(7) The youth or advanced age of the defendant at the time of the crime;

(8) The capacity of the defendant to appreciate the wrongfulness of the defendant's conduct or to conform the defendant's conduct to the requirements of the law was substantially impaired as a result of mental disease or defect or intoxication, which was insufficient to establish a defense to the crime but which substantially affected the defendant's judgment; and

(9) Any other mitigating factor that is raised by the evidence produced by either the prosecution or defense, at either the guilt or sentencing hearing.

(k) Upon motion for a new trial, after a conviction of first degree murder, if the court finds error in the trial determining guilt, a new trial on both guilt and sentencing shall be held; but if the court finds error alone in the trial determining punishment, a new trial on the issue of punishment alone shall be held by a new jury empanelled for that purpose. If the trial court, or any other court with jurisdiction to do so, orders that a defendant convicted of first degree murder, whether the sentence is death, imprisonment for life without possibility of parole or imprisonment for life, be granted a new trial, either as to guilt or punishment, or both, the new trial shall include the possible punishments of death, imprisonment for life without possibility of parole or imprisonment for life.



§ 39-13-205 - Waiver of jury trials of first degree murder.

(a) In trials of first degree murder, the defendant, with the advice of the defendant's attorney and the consent of the court and district attorney general, may waive the right to a jury to determine guilt, in which case the trial judge shall determine guilt; provided, that such waiver will not affect the defendant's right to a jury to determine punishment, if the defendant is found guilty of first degree murder.

(b) After a verdict of first degree murder is found, the defendant, with the advice of the defendant's attorney and the consent of the court and the district attorney general, may waive the right to have a jury determine punishment, in which case the trial judge shall determine punishment as provided by this part.

(c) Reference to a jury in § 39-13-204 shall apply to a judge if the jury is waived.



§ 39-13-206 - Appeal and review of death sentence.

(a) (1) Whenever the death penalty is imposed for first degree murder and when the judgment has become final in the trial court, the defendant shall have the right of direct appeal from the trial court to the court of criminal appeals. The affirmance of the conviction and the sentence of death shall be automatically reviewed by the Tennessee supreme court. Upon the affirmance by the court of criminal appeals, the clerk shall docket the case in the supreme court and the case shall proceed in accordance with the Tennessee Rules of Appellate Procedure.

(2) If the defendant has been convicted of first degree murder and sentenced to death and appeals that conviction and sentence, the record as to guilt and sentence shall be expeditiously filed with the court of criminal appeals within the time limit provision of Tennessee Rules of Appellate Procedure, Rules 24 and 25. If the defendant has been convicted of first degree murder and sentenced to death, but does not appeal the conviction of first degree murder, then the trial court shall certify, within ninety (90) days after the judgment has become final, the record relating to punishment, and the record shall be transmitted by the clerk of the trial court to the court of criminal appeals. If the defendant has been convicted of other crimes at the same trial where a death sentence is imposed, the court of criminal appeals shall have authority to review by direct appeal the other crimes, if appealed by the defendant with the conviction of first degree murder and sentence of death.

(b) The appeal of the conviction of first degree murder and the review of the sentence of death shall have priority over all other cases and shall be heard according to the rules promulgated by the Tennessee supreme court. The reviewing courts shall first consider any errors assigned and then the courts shall review the sentence of death.

(c) (1) In reviewing the sentence of death for first degree murder, the reviewing courts shall determine whether:

(A) The sentence of death was imposed in any arbitrary fashion;

(B) The evidence supports the jury's finding of statutory aggravating circumstance or circumstances;

(C) The evidence supports the jury's finding that the aggravating circumstance or circumstances outweigh any mitigating circumstances; and

(D) The sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the nature of the crime and the defendant.

(2) The Tennessee supreme court may promulgate rules as it deems appropriate to establish such procedures as are necessary to enable the reviewing courts to properly review the death sentence.

(d) In addition to its other authority regarding correction of errors, the court of criminal appeals and the Tennessee supreme court, in reviewing the death sentence for first degree murder, are authorized to:

(1) Affirm the sentence of death; or

(2) Modify the punishment to imprisonment for life without possibility of parole or imprisonment for life.

(e) In the event that any provision of §§ 39-13-202 -- 39-13-205 or this section, or the application of the sections, to any individual or circumstance is held to be invalid or unconstitutional so as to permanently preclude a sentence of death as to that individual, the court having jurisdiction over the individual previously sentenced to death shall cause the individual to be brought before the proper court, which shall, following a sentencing hearing conducted in accordance with § 39-13-207, sentence the person to imprisonment for life without possibility of parole or imprisonment for life.



§ 39-13-207 - Sentencing where death penalty is not sought.

(a) In any first degree murder case in which the state does not seek the death penalty, but is seeking imprisonment for life without possibility of parole as the maximum punishment, should the jury find the defendant guilty of first degree murder, the jury shall fix the punishment in a separate sentencing proceeding, to determine whether the defendant shall be sentenced to imprisonment for life without possibility of parole or imprisonment for life. The sentencing proceeding shall be conducted in accordance with § 39-13-204, excluding references to the death penalty.

(b) If the jury unanimously determines that no statutory aggravating circumstance or circumstances have been proven by the state beyond a reasonable doubt, as set forth in § 39-13-204(i), the jury shall return its verdict to the judge on the form described in § 39-13-204(f)(1), and the court shall sentence the defendant to imprisonment for life.

(c) If the jury unanimously determines that the state has proven beyond a reasonable doubt one (1) or more of the statutory aggravating circumstances set forth in § 39-13-204(i), the jury shall, in its considered discretion, sentence the defendant either to imprisonment for life without possibility of parole or to imprisonment for life.

(d) The jury shall be instructed that, in imposing sentence, it shall weigh and consider the statutory aggravating circumstance or circumstances proven by the state beyond a reasonable doubt and any mitigating circumstance or circumstances.

(e) The jury shall then return its verdict to the judge upon a form provided by the court, which may appear substantially as follows:

PUNISHMENT OF IMPRISONMENT FOR LIFE WITHOUT POSSIBILITY OF PAROLE OR IMPRISONMENT FOR LIFE

(f) If the jury cannot ultimately agree as to punishment, the judge shall dismiss the jury and the judge shall impose a sentence of imprisonment for life. The judge shall not instruct the jury, nor shall the attorneys be permitted to comment at any time to the jury, on the effect of the jury's failure to agree on a punishment.

(g) When a defendant has been sentenced to imprisonment for life without possibility of parole, the defendant may appeal the sentence to the Tennessee court of criminal appeals. The court of criminal appeals shall first consider any errors assigned and then the court shall review the appropriateness of the sentence. A sentence of imprisonment for life without possibility of parole shall be considered appropriate if the state proved beyond a reasonable doubt at least one (1) statutory aggravating circumstance contained in § 39-13-204(i), and the sentence was not otherwise imposed arbitrarily, so as to constitute a gross abuse of the jury's discretion.



§ 39-13-208 - Notice of penalty to be sought for capital offenses.

(a) Written notice that the state intends to seek the death penalty, filed pursuant to Rule 12.3(b) of the Tennessee Rules of Criminal Procedure, shall constitute notice that the state also intends to seek, as a possible punishment, a sentence of imprisonment for life without possibility of parole.

(b) Where a capital offense is charged in the indictment or presentment and the district attorney general intends to ask for the sentence of imprisonment for life without possibility of parole, written notice shall be filed not less than thirty (30) days prior to trial. If the notice is filed later than this time, the trial judge shall grant the defendant, upon motion by the defendant, a reasonable continuance of the trial. The notice shall specify that the state intends to seek the sentence of imprisonment for life without possibility of parole, and the notice shall specify the aggravating circumstance or circumstances the state intends to rely upon at a sentencing hearing. Specification may be complied with by a reference to the citation of the circumstance or circumstances. Such notice shall be in writing and filed with the court and served on counsel.

(c) If notice is not filed pursuant to subsection (a) or (b), the defendant shall be sentenced to imprisonment for life by the court, if the defendant is found guilty of murder in the first degree.

(d) The defendant and the state of Tennessee may enter into a plea agreement whereby the defendant is sentenced to imprisonment for life without possibility of parole, pursuant to Rule 11 of the Tennessee Rules of Criminal Procedure.



§ 39-13-210 - Second degree murder.

(a) Second degree murder is:

(1) A knowing killing of another; or

(2) A killing of another that results from the unlawful distribution of any Schedule I or Schedule II drug, when the drug is the proximate cause of the death of the user.

(b) In a prosecution for a violation of this section, if the defendant knowingly engages in multiple incidents of domestic abuse, assault or the infliction of bodily injury against a single victim, the trier of fact may infer that the defendant was aware that the cumulative effect of the conduct was reasonably certain to result in the death of the victim, regardless of whether any single incident would have resulted in the death.

(c) Second degree murder is a Class A felony.



§ 39-13-211 - Voluntary manslaughter.

(a) Voluntary manslaughter is the intentional or knowing killing of another in a state of passion produced by adequate provocation sufficient to lead a reasonable person to act in an irrational manner.

(b) Voluntary manslaughter is a Class C felony.



§ 39-13-212 - Criminally negligent homicide.

(a) Criminally negligent conduct that results in death constitutes criminally negligent homicide.

(b) Criminally negligent homicide is a Class E felony.



§ 39-13-213 - Vehicular homicide.

(a) Vehicular homicide is the reckless killing of another by the operation of an automobile, airplane, motorboat or other motor vehicle, as the proximate result of:

(1) Conduct creating a substantial risk of death or serious bodily injury to a person;

(2) The driver's intoxication, as set forth in § 55-10-401. For the purposes of this section, "intoxication" includes alcohol intoxication as defined by § 55-10-411(a), drug intoxication, or both;

(3) As the proximate result of conduct constituting the offense of drag racing as prohibited by title 55, chapter 10, part 5; or

(4) The driver's conduct in a posted construction zone where the person killed was an employee of the department of transportation or a highway construction worker.

(b) (1) Vehicular homicide under subdivision (a)(1) or (a)(3) is a Class C felony.

(2) Vehicular homicide under subdivision (a)(2) is a Class B felony.

(3) Vehicular homicide under subdivision (a)(4) is a Class D felony.

(c) The court shall prohibit a defendant convicted of vehicular homicide from driving a vehicle in this state for a period of time not less than three (3) years nor more than ten (10) years.



§ 39-13-214 - "Another" and "another person" to include fetus of a human being.

(a) For the purposes of this part, "another" and "another person" include a human embryo or fetus at any stage of gestation in utero, when any such term refers to the victim of any act made criminal by this part.

(b) Nothing in this section shall be construed to amend § 39-15-201, or §§ 39-15-203 -- 39-15-205 and 39-15-207.

(c) Nothing in subsection (a) shall apply to any act or omission by a pregnant woman with respect to an embryo or fetus with which she is pregnant, or to any lawful medical or surgical procedure to which a pregnant woman consents, performed by a health care professional who is licensed to perform such procedure.



§ 39-13-215 - Reckless homicide.

(a) Reckless homicide is a reckless killing of another.

(b) Reckless homicide is a Class D felony.



§ 39-13-216 - Assisted suicide.

(a) A person commits the offense of assisted suicide who:

(1) Intentionally provides another person with the means by which such person directly and intentionally brings about such person's own death; or

(2) Intentionally participates in a physical act by which another person directly and intentionally brings about such person's own death; and

(3) Provides the means or participates in the physical act with:

(A) Actual knowledge that the other person intends to bring about such person's own death; and

(B) The clear intent that the other person bring about such person's own death.

(b) It is not an offense under this section to:

(1) Withhold or withdraw medical care as defined by § 32-11-103;

(2) Prescribe, dispense, or administer medications or perform medical procedures calculated or intended to relieve another person's pain or discomfort but not calculated or intended to cause death, even if the medications or medical procedures may hasten or increase the risk of death; or

(3) Fail to prevent another from bringing about that person's own death.

(c) This section shall not in any way affect, impair, impede, or otherwise limit or render invalid the rights, privileges, and policies set forth in the Tennessee Right to Natural Death Act, compiled in title 32, chapter 11; the provisions for the durable power of attorney for health care, compiled in title 34, chapter 6, part 2; or the do not resuscitate (DNR) regulations of the Tennessee board for licensing health care facilities issued pursuant to § 68-11-224.

(d) A cause of action for injunctive relief may be maintained against any person who is reasonably believed about to violate or who is in the course of violating subsection (a), by any person who is:

(1) The spouse, parent, child, or sibling of the person who would bring about such person's own death;

(2) Entitled to inherit from the person who would bring about such person's own death;

(3) A health care provider or former health care provider of the person who would bring about such person's own death; or

(4) A public official with appropriate jurisdiction to prosecute or enforce the laws of this state.

(e) A cause of action for civil damages against any person who violates or attempts to violate subsection (a) may be maintained by any person given standing by subsection (d) for compensatory damages and exemplary damages, whether or not the plaintiff consented to or had prior knowledge of the violation or attempt. Any compensatory damages awarded shall be paid as provided by law, but exemplary damages shall be paid over to the department of revenue for deposit in the criminal injuries compensation fund, pursuant to § 40-24-107.

(f) Reasonable attorney's fees shall be awarded to the prevailing plaintiff in a civil action brought pursuant to this section. If judgment is rendered in favor of the defendant and the court finds that the plaintiff's suit was frivolous or brought in bad faith, the court shall award reasonable attorney's fees to the defendant.

(g) Assisted suicide is a Class D felony.



§ 39-13-217 - Priority in case docketing.

The trial and appellate courts of this state shall give first priority in docketing to cases where the state has given notice of intent to seek the death penalty pursuant to Rule 12.3(b) of the Rules of Criminal Procedure, or the defendant has been sentenced to death.



§ 39-13-218 - Aggravated vehicular homicide.

(a) Aggravated vehicular homicide is vehicular homicide, as defined in § 39-13-213(a)(2), where:

(1) The defendant has two (2) or more prior convictions for:

(A) Driving under the influence of an intoxicant;

(B) Vehicular assault; or

(C) Any combination of such offenses;

(2) The defendant has one (1) or more prior convictions for the offense of vehicular homicide; or

(3) There was, at the time of the offense, twenty-hundredths of one percent (0.20%), or more, by weight of alcohol in the defendant's blood and the defendant has one (1) prior conviction for:

(A) Driving under the influence of an intoxicant; or

(B) Vehicular assault.

(b) (1) As used in this section, unless the context otherwise requires, "prior conviction" means an offense for which the defendant was convicted prior to the commission of the instant vehicular homicide and includes convictions occurring prior to July 1, 1996.

(2) "Prior conviction" includes convictions under the laws of any other state, government, or country that, if committed in this state, would have constituted one (1) of the three (3) offenses enumerated in subdivision (a)(1) or (a)(2). In the event that a conviction from a jurisdiction other than Tennessee is not specifically named the same as one (1) of the three (3) offenses enumerated in subdivision (a)(1) or (a)(2), the elements of the offense in the other jurisdiction shall be used by the Tennessee court to determine if the offense constitutes one (1) of the prior convictions required by subsection (a).

(c) If the defendant is charged with aggravated vehicular homicide, the indictment, in a separate count, shall specify, charge and give notice of the required prior conviction or convictions. If the defendant is convicted of vehicular homicide under § 39-13-213(a)(2), the jury shall then separately consider whether the defendant has the requisite number and types of prior offenses or level of blood alcohol concentration necessary to constitute the offense of aggravated vehicular homicide. If the jury convicts the defendant of aggravated vehicular homicide, the court shall pronounce judgment and sentence the defendant from within the felony classification set out in subsection (d).

(d) Aggravated vehicular homicide is a Class A felony.






Part 3 - Kidnapping and False Imprisonment

§ 39-13-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Advertisement" means a notice or an announcement in a public medium promoting a product, service, or event, or publicizing a job vacancy;

(2) "Blackmail" means threatening to expose or reveal the identity of another or any material, document, secret or other information that might subject a person to hatred, contempt, ridicule, loss of employment, social status or economic harm;

(3) "Coercion" means:

(A) Causing or threatening to cause bodily harm to any person, physically restraining or confining any person or threatening to physically restrain or confine any person;

(B) Exposing or threatening to expose any fact or information that, if revealed, would tend to subject a person to criminal or immigration proceedings, hatred, contempt or ridicule;

(C) Destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of any person; or

(D) Providing a controlled substance, as defined in § 39-17-402, or a controlled substance analogue, as defined in § 39-17-454, to a person;

(4) "Commercial sex act" means:

(A) Any sexually explicit conduct for which anything of value is directly or indirectly given, promised to or received by any person, which conduct is induced or obtained by coercion or deception or which conduct is induced or obtained from a person under eighteen (18) years of age; or

(B) Any sexually explicit conduct that is performed or provided by any person, which conduct is induced or obtained by coercion or deception or which conduct is induced or obtained from a person under eighteen (18) years of age;

(5) "Deception" means:

(A) Creating or confirming another person's impression of an existing fact or past event that is false and that the accused knows or believes to be false;

(B) Maintaining the status or condition of a person arising from a pledge by that person of personal services as security for a debt, if the value of those services as reasonably assessed is not applied toward the liquidation of the debt or the length and nature of those services are not respectively limited and defined, or preventing a person from acquiring information pertinent to the disposition of the debt; or

(C) Promising benefits or the performance of services that the accused does not intend to deliver or perform or knows will not be delivered or performed. Evidence of failure to deliver benefits or perform services standing alone shall not be sufficient to authorize a conviction under this part;

(6) "Financial harm" includes extortion as defined by § 39-14-112, criminal violation of the usury laws as defined by § 47-14-112 or employment contracts that violate the statute of frauds as defined by § 29-2-101(b);

(7) "Forced labor or services" means labor or services that are performed or provided by another person and are obtained or maintained through the defendant's:

(A) Causing or threatening to cause serious harm to any person;

(B) Physically restraining or threatening to physically restrain another person;

(C) Abusing or threatening to abuse the law or legal process;

(D) Knowingly destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of another person;

(E) Blackmail; or

(F) Causing or threatening to cause financial harm to in order to exercise financial control over any person;

(8) "Involuntary servitude" means the condition of a person who is compelled by force, coercion or imprisonment and against the person's will to labor for another, whether paid or not;

(9) "Labor" means work of economic or financial value;

(10) "Maintain" means, in relation to labor or services, to secure continued performance of labor or services, regardless of any initial agreement on the part of the victim to perform such type of service;

(11) "Minor" means an individual who is less than eighteen (18) years of age;

(12) "Obtain" means, in relation to labor or services, to secure performance of labor or services;

(13) "Services" means an ongoing relationship between a person and the defendant in which the person performs activities under the supervision of or for the defendant;

(14) "Sexually explicit conduct" means actual or simulated:

(A) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex;

(B) Bestiality;

(C) Masturbation;

(D) Lewd exhibition of the genitals or pubic area of any person;

(E) Flagellation or torture by or upon a person who is nude;

(F) Condition of being fettered, bound or otherwise physically restrained on the part of a person who is nude;

(G) Physical contact in an act of apparent sexual stimulation or gratification with any person's unclothed genitals, pubic area or buttocks or with a female's nude breasts;

(H) Defecation or urination for the purpose of sexual stimulation of the viewer; or

(I) Penetration of the vagina or rectum by any object except when done as part of a recognized medical procedure; and

(15) "Unlawful" means, with respect to removal or confinement, one that is accomplished by force, threat or fraud, or, in the case of a person who is under the age of thirteen (13) or incompetent, accomplished without the consent of a parent, guardian or other person responsible for the general supervision of the minor's or incompetent's welfare.



§ 39-13-302 - False imprisonment.

(a) A person commits the offense of false imprisonment who knowingly removes or confines another unlawfully so as to interfere substantially with the other's liberty.

(b) False imprisonment is a Class A misdemeanor.



§ 39-13-303 - Kidnapping.

(a) Kidnapping is false imprisonment as defined in § 39-13-302, under circumstances exposing the other person to substantial risk of bodily injury.

(b) Kidnapping is a Class C felony.



§ 39-13-304 - Aggravated kidnapping.

(a) Aggravated kidnapping is false imprisonment, as defined in § 39-13-302, committed:

(1) To facilitate the commission of any felony or flight thereafter;

(2) To interfere with the performance of any governmental or political function;

(3) With the intent to inflict serious bodily injury on or to terrorize the victim or another;

(4) Where the victim suffers bodily injury; or

(5) While the defendant is in possession of a deadly weapon or threatens the use of a deadly weapon.

(b) (1) Aggravated kidnapping is a Class B felony.

(2) If the offender voluntarily releases the victim alive or voluntarily provides information leading to the victim's safe release, such actions shall be considered by the court as a mitigating factor at the time of sentencing.



§ 39-13-305 - Especially aggravated kidnapping.

(a) Especially aggravated kidnapping is false imprisonment, as defined in § 39-13-302:

(1) Accomplished with a deadly weapon or by display of any article used or fashioned to lead the victim to reasonably believe it to be a deadly weapon;

(2) Where the victim was under the age of thirteen (13) at the time of the removal or confinement;

(3) Committed to hold the victim for ransom or reward, or as a shield or hostage; or

(4) Where the victim suffers serious bodily injury.

(b) (1) Especially aggravated kidnapping is a Class A felony.

(2) If the offender voluntarily releases the victim alive or voluntarily provides information leading to the victim's safe release, such actions shall be considered by the court as a mitigating factor at the time of sentencing.



§ 39-13-306 - Custodial interference.

(a) It is the offense of custodial interference for a natural or adoptive parent, step-parent, grandparent, brother, sister, aunt, uncle, niece, or nephew of a child younger than eighteen (18) years of age to:

(1) Remove the child from this state knowing that the removal violates a child custody determination as defined in § 36-6-205, the rightful custody of a mother as defined in § 36-2-303, or a temporary or permanent judgment or court order regarding the custody or care of the child;

(2) Detain the child within this state or remove the child from this state after the expiration of the noncustodial natural or adoptive parent or guardian's lawful period of visitation, with the intent to violate the rightful custody of a mother as defined in § 36-2-303, or a temporary or permanent judgment or a court order regarding the custody or care of the child;

(3) Harbor or hide the child within or outside this state, knowing that possession of the child was unlawfully obtained by another person in violation of the rightful custody of a mother as defined in § 36-2-303, or a temporary or permanent judgment or a court order; or

(4) Act as an accessory to any act prohibited by this section.

(b) It is also the offense of custodial interference for a natural or adoptive parent, step-parent, grandparent, brother, sister, aunt, uncle, niece, or nephew of an incompetent person to:

(1) Remove the incompetent person from this state knowing that the removal violates a temporary or permanent judgment or a court order regarding the custody or care of the incompetent person;

(2) Harbor or hide the incompetent person within or outside this state, knowing that possession of the incompetent person was unlawfully obtained by another person in violation of a temporary or permanent judgment or a court order; or

(3) Act as an accessory to any act prohibited by this section.

(c) It is a defense to custodial interference:

(1) That the person who removed the child or incompetent person reasonably believed that, at the time the child or incompetent was removed, the failure to remove the child or incompetent person would have resulted in a clear and present danger to the health, safety, or welfare of the child or incompetent person; or

(2) That the individual detained or moved in contravention of the rightful custody of a mother as defined in § 36-2-303, or of the order of custody or care, was returned by the defendant voluntarily and before arrest or the issuance of a warrant for arrest.

(d) If conduct that is in violation of this section is also a violation of § 39-13-304 or § 39-13-305(a)(1), (a)(3), or (a)(4), the offense may be prosecuted under any of the applicable statutes.

(e) Custodial interference is a Class E felony, unless the person taken from lawful custody is returned voluntarily by the defendant, in which case custodial interference is a Class A misdemeanor.



§ 39-13-307 - Involuntary labor servitude -- Restitution.

(a) A person commits the offense of involuntary labor servitude who knowingly subjects, or attempts to subject, another person to forced labor or services by:

(1) Causing or threatening to cause serious bodily harm to the person;

(2) Physically restraining or threatening to physically restrain the person;

(3) Abusing or threatening to abuse the law or legal process;

(4) Knowingly destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of the person;

(5) Using blackmail or using or threatening to cause financial harm for the purpose of exercising financial control over the person; or

(6) Facilitating or controlling the person's access to an addictive controlled substance; or

(7) Controlling the person's movements through threats or violence.

(b) In addition to any other amount of loss identified or any other punishment imposed, the court shall order restitution to the victim or victims in an amount equal to the greater of:

(1) The gross income or value to the defendant of the victim's labor or services; or

(2) The value of the victim's labor as guaranteed under the minimum wage and overtime provisions of the Fair Labor Standards Act (FLSA), compiled in 29 U.S.C. § 201 et seq., or the minimum wage required in this state, whichever is higher.

(c) Nothing in this section shall be construed as prohibiting the defendant from also being prosecuted for the theft of the victim's labor or services by involuntary servitude or for any other appropriate criminal statute violated by the defendant's conduct.

(d) (1) Involuntary servitude is a Class C felony.

(2) Involuntary servitude is a Class B felony if:

(A) The violation resulted in the serious bodily injury or death of a victim;

(B) The period of time during which the victim was held in servitude exceeded one (1) year;

(C) The defendant held ten (10) or more victims in servitude at any time during the course of the defendant's criminal episode; or

(D) The victim was under thirteen (13) years of age.



§ 39-13-308 - Trafficking for forced labor or services.

(a) A person commits the offense of trafficking persons for forced labor or services who knowingly:

(1) Recruits, entices, harbors, transports, provides, or obtains by any means, or attempts to recruit, entice, harbor, transport, provide, or obtain by any means, another person, intending or knowing that the person will be subjected to involuntary servitude; or

(2) Benefits, financially or by receiving anything of value, from participation in a venture that has engaged in an act described in § 39-13-307.

(b) In addition to any other amount of loss identified or any other punishment imposed, the court shall order restitution to the victim or victims in an amount equal to the greater of:

(1) The gross income or value of the benefit received by the defendant as the result of the victim's labor or services; or

(2) The value of the victim's labor as guaranteed under the minimum wage and overtime provisions of the Fair Labor Standards Act (FLSA), compiled in 29 U.S.C. § 201 et seq., or the minimum wage required in this state, whichever is higher.

(c) Trafficking for forced labor or services is a Class C felony.



§ 39-13-309 - Trafficking for commercial sex act.

(a) A person commits the offense of trafficking a person for a commercial sex act who:

(1) Knowingly subjects, attempts to subject, benefits from or attempts to benefit from another person's provision of a commercial sex act; or

(2) Recruits, entices, harbors, transports, provides, purchases, or obtains by any other means, another person for the purpose of providing a commercial sex act.

(b) For purposes of subdivision (a)(2), such means may include, but are not limited to:

(1) Causing or threatening to cause physical harm to the person;

(2) Physically restraining or threatening to physically restrain the person;

(3) Abusing or threatening to abuse the law or legal process;

(4) Knowingly destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of the person;

(5) Using blackmail or using or threatening to cause financial harm for the purpose of exercising financial control over the person; or

(6) Facilitating or controlling a person's access to a controlled substance.

(c) A violation of subsection (a) is a Class B felony, except where the victim of the offense is a child under fifteen (15) years of age, or where the offense occurs on the grounds or facilities or within one thousand feet (1,000') of a public or private school, secondary school, preschool, child care agency, public library, recreational center, or public park, a violation of subsection (a) is a Class A felony.



§ 39-13-310 - Separate Offenses -- §§ 39-13-308 and 39-13-309.

Each violation of §§ 39-13-308 and 39-13-309 shall constitute a separate offense.



§ 39-13-311 - Violations by corporations.

A corporation may be prosecuted for a violation of §§ 39-13-308 and 39-13-309 for an act or omission constituting a crime under this part only if an agent of the corporation performs the conduct that is an element of the crime while acting within the scope of the agent's office or employment and on behalf of the corporation and the commission of the crime was either authorized, requested, commanded, performed or within the scope of the agent's employment on behalf of the corporation or constituted a pattern of illegal activity that an agent of the company knew or should have known was occurring.



§ 39-13-312 - Manner in which proceeds from forfeitures are distributed and used.

(a) Chapter 11, part 7 of this title shall govern the procedure by which property subject to forfeiture pursuant to § 39-11-703(c) is forfeited, and this section shall govern the manner in which proceeds from forfeitures are distributed and used.

(b) Notwithstanding § 39-11-713, the proceeds from all forfeitures made pursuant to § 39-11-703(c) shall first be applied to the reasonable expenses of the forfeiture proceeding, including the expenses of the district attorney general, and the costs of seizing and maintaining custody of the forfeited property. Parties seeking repayment for forfeiture-related expenses shall file a request detailing the expenses incurred in the forfeiture procedure with the judge of the court in which the forfeiture occurred. The judge shall, if such judge is satisfied that the expenses claimed were both incurred and reasonable, direct the clerk to pay such expenses from the proceeds prior to transmitting them to the state general fund.

(c) The clerk of the court where the forfeiture occurs shall transmit forty percent (40%) of the proceeds from all forfeitures made pursuant to § 39-11-703(c) as follows:

(1) Twenty percent (20%) to the law enforcement agency conducting the investigation that resulted in the forfeiture for use in training and equipment for the enforcement of the human trafficking laws; and

(2) Twenty percent (20%) to the district attorneys general conference for education, expenses, expert services, training or the enhancement of resources for the prosecution of and asset forfeiture in human trafficking cases.

(d) The clerk of the court where the forfeiture occurs shall retain five percent (5%) of the proceeds from all forfeitures made pursuant to § 39-11-703(c).

(e) The clerk shall transmit the remainder of the proceeds to the state general fund, where there is established a general fund reserve to be allocated through the general appropriations act, which shall be known as the anti-human trafficking fund. The fund shall be managed by the treasurer and moneys from the fund shall be expended to fund activities authorized by this section. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund at the end of the fiscal year. Any excess revenues or interest earned by the revenues shall not revert at the end of the fiscal year, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from the reserve shall not revert to the general fund at the end of the fiscal year, but shall remain available for expenditure in subsequent fiscal years.

(f) (1) The general assembly shall appropriate, through the general appropriations act, moneys from the anti-human trafficking fund to the department of finance and administration for the department to provide grants to agencies or groups that are incorporated as a not-for-profit organization, are tax-exempt under § 501 of the Internal Revenue Code, codified in 26 U.S.C. § 501, and that have provided services to victims of human trafficking for at least six (6) months prior to the application for funds under this subsection (f). The commissioner of finance and administration shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the distribution and use of the grant funds provided by it.

(2) The grants shall be for the purpose of:

(A) Providing direct services to victims of human trafficking;

(B) Conducting programs for the prevention of human trafficking; or

(C) Conducting education, training, or public outreach programs about human trafficking.



§ 39-13-313 - Tennessee Human Trafficking Resource Center Hotline Act.

(a) This section shall be known and may be cited as the "Tennessee Human Trafficking Resource Center Hotline Act."

(b) There is created the Tennessee human trafficking resource center hotline to be established and maintained by the Tennessee bureau of investigation in a manner consistent with this section.

(c) Any governmental entity or private business or establishment that provides or offers a place of assembly or entertainment, transportation, lodging, dining, educational, medical or leisure activities or services, or any business or establishment that is licensed by the state or any political subdivision thereof, or that is engaged in commerce in this state is strongly encouraged to post a sign indicating certain information regarding the Tennessee human trafficking resource center hotline in a location within the governmental entity or establishment where it is visible to employees and the general public. The sign shall be no smaller than eight and one-half inches by eleven inches (8 1/2'' x 11''). Unless stated otherwise in this section, it may be posted near the entrance of the establishment or prominently where notices are usually posted. The sign shall state the following:

Click here to view form

(d) All calls made to the human trafficking resource center hotline, the content of any conversation thereon and the telephone number from which the call was made is confidential, is not an open record and not available for public inspection except by order of a court of competent jurisdiction when necessary in a pending criminal investigation.

(e) (1) Any entity or establishment posting a sign pursuant to this section may post the sign in English, Spanish and any other language mandated by the Voting Rights Act of 1965, P.L. 89-110, compiled in 42 U.S.C. § 1973 et seq., in the county where the sign will be posted.

(2) The title of the sign, the Tennessee human trafficking resource center hotline at 1-855-588-6484, shall be boldfaced, underlined and no smaller than twenty-eight (28) point font size.

(3) The department of labor and workforce development shall provide the sign authorized by this section on its Internet web site for entities or establishments to print as needed.

(4) The department of labor and workforce development shall periodically send an electronic notification to any business or establishment that is licensed by the state or any political subdivision thereof that encourages posting pursuant to this section.



§ 39-13-314 - Offense of human trafficking.

(a) As used in this part, unless the context otherwise indicates:

(1) "Human trafficking offense" means the commission of any act that constitutes the criminal offense of:

(A) Involuntary labor servitude, under § 39-13-307;

(B) Trafficking persons for forced labor or services, under § 39-13-308;

(C) Trafficking for commercial sex act, under § 39-13-309; or

(D) Promoting the prostitution of a minor, under § 39-13-512; and

(2) "Trafficked person" means a victim of a human trafficking offense.

(b) (1) A trafficked person may bring a civil action for actual damages, compensatory damages, punitive damages, injunctive relief, any combination of those or any other appropriate relief.

(2) A prevailing plaintiff is entitled to an award of attorney's fees and costs.

(c) Restitution under this section shall include items covered by the criminal injuries compensation fund under § 40-24-107 and any of the following, if not already covered by the court's restitution order:

(1) Costs of medical and psychological treatment, including physical and occupational therapy and rehabilitation, at the court's discretion;

(2) Costs of necessary transportation, temporary housing, and child care, at the court's discretion;

(3) Attorney's fees and other court-related costs such as victim advocate fees;

(4) The greater of:

(A) The value of the victim's labor as guaranteed under the minimum wage and overtime provisions of the Fair Labor Standards Act (FLSA), compiled in 29 U.S.C. § 201 et seq., or state equivalent; or

(B) The gross income or value to the defendant of the victim's labor or services or of any commercial sex acts engaged in by the victim while in the human trafficking situation;

(5) Return of property, cost of damage to property, or full value of property if destroyed or damaged beyond repair;

(6) Compensation for emotional distress, pain, and suffering;

(7) (A) Expenses incurred by a victim and any household members or other family members in relocating away from the defendant or the defendant's associates, including, but not limited to, deposits for utilities and telephone service, deposits for rental housing, temporary lodging and food expenses, clothing, and personal items;

(B) Expenses incurred pursuant to subdivision (c)(7)(A) shall be verified by law enforcement to be necessary for the personal safety of the victim or household or family members, or by a mental health treatment provider to be necessary for the emotional well-being of the victim;

(8) Repatriation of the victim to the victim's home country, if applicable; and

(9) Any and all other losses suffered by the victim as a result of human trafficking offenses.

(d) (1) A legal guardian, family member, representative of the trafficked person or court appointee may represent the trafficked person or the trafficked person's estate if deceased.

(2) If the trafficked person dies as a result of a human trafficking offense, a surviving spouse of the trafficked person is eligible for restitution. If no surviving spouse exists, restitution shall be paid to the trafficked person's issue or their descendants per stirpes. If no surviving spouse, issue, or descendants exist, restitution shall be paid to the trafficked person's estate.

(e) A person named in this section may not receive any funds from restitution if such person engaged in violations of a human trafficking offense.



§ 39-13-315 - Offense of advertising commercial sexual abuse of a minor.

(a) A person commits the offense of advertising commercial sexual abuse of a minor if the person knowingly sells or offers to sell an advertisement that would appear to a reasonable person to be for the purpose of engaging in what would be a commercial sex act, as defined in § 39-13-301, with a minor.

(b) (1) Advertising commercial sexual abuse of a minor is a Class C felony.

(2) In addition to any authorized period of incarceration, advertising commercial sexual abuse of a minor is punishable by a minimum fine of ten thousand dollars ($10,000).

(c) In a prosecution under this section, it is not a defense that the defendant did not know the age of the minor depicted in the advertisement. It is a defense, which the defendant must prove by a preponderance of the evidence, that at the time of the offense, the defendant made a reasonable bona fide attempt to ascertain the true age of the minor appearing in the advertisement by requiring, prior to publication of the advertisement, production of a driver license, marriage license, birth certificate, or other governmental or educational identification card or paper of the minor depicted in the advertisement and did not rely solely on oral or written allegations of the minor's age or the apparent age of the minor.






Part 4 - Robbery

§ 39-13-401 - Robbery.

(a) Robbery is the intentional or knowing theft of property from the person of another by violence or putting the person in fear.

(b) Robbery is a Class C felony.



§ 39-13-402 - Aggravated robbery.

(a) Aggravated robbery is robbery as defined in § 39-13-401:

(1) Accomplished with a deadly weapon or by display of any article used or fashioned to lead the victim to reasonably believe it to be a deadly weapon; or

(2) Where the victim suffers serious bodily injury.

(b) Aggravated robbery is a Class B felony.



§ 39-13-403 - Especially aggravated robbery.

(a) Especially aggravated robbery is robbery as defined in § 39-13-401:

(1) Accomplished with a deadly weapon; and

(2) Where the victim suffers serious bodily injury.

(b) Especially aggravated robbery is a Class A felony.



§ 39-13-404 - Carjacking.

(a) "Carjacking" is the intentional or knowing taking of a motor vehicle from the possession of another by use of:

(1) A deadly weapon; or

(2) Force or intimidation.

(b) Carjacking is a Class B felony.






Part 5 - Sexual Offenses

§ 39-13-501 - Definitions for §§ 39-13-501 -- 39-13-511.

As used in §§ 39-13-501 -- 39-13-511, except as specifically provided in § 39-13-505, unless the context otherwise requires:

(1) "Coercion" means threat of kidnapping, extortion, force or violence to be performed immediately or in the future or the use of parental, custodial, or official authority over a child less than fifteen (15) years of age;

(2) "Intimate parts" includes semen, vaginal fluid, the primary genital area, groin, inner thigh, buttock or breast of a human being;

(3) "Mentally defective" means that a person suffers from a mental disease or defect which renders that person temporarily or permanently incapable of appraising the nature of the person's conduct;

(4) "Mentally incapacitated" means that a person is rendered temporarily incapable of appraising or controlling the person's conduct due to the influence of a narcotic, anesthetic or other substance administered to that person without the person's consent, or due to any other act committed upon that person without the person's consent;

(5) "Physically helpless" means that a person is unconscious, asleep or for any other reason physically or verbally unable to communicate unwillingness to do an act;

(6) "Sexual contact" includes the intentional touching of the victim's, the defendant's, or any other person's intimate parts, or the intentional touching of the clothing covering the immediate area of the victim's, the defendant's, or any other person's intimate parts, if that intentional touching can be reasonably construed as being for the purpose of sexual arousal or gratification;

(7) "Sexual penetration" means sexual intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion, however slight, of any part of a person's body or of any object into the genital or anal openings of the victim's, the defendant's, or any other person's body, but emission of semen is not required; and

(8) "Victim" means the person alleged to have been subjected to criminal sexual conduct and includes the spouse of the defendant.



§ 39-13-502 - Aggravated rape.

(a) Aggravated rape is unlawful sexual penetration of a victim by the defendant or the defendant by a victim accompanied by any of the following circumstances:

(1) Force or coercion is used to accomplish the act and the defendant is armed with a weapon or any article used or fashioned in a manner to lead the victim reasonably to believe it to be a weapon;

(2) The defendant causes bodily injury to the victim;

(3) The defendant is aided or abetted by one (1) or more other persons; and

(A) Force or coercion is used to accomplish the act; or

(B) The defendant knows or has reason to know that the victim is mentally defective, mentally incapacitated or physically helpless.

(b) Aggravated rape is a Class A felony.



§ 39-13-503 - Rape.

(a) Rape is unlawful sexual penetration of a victim by the defendant or of the defendant by a victim accompanied by any of the following circumstances:

(1) Force or coercion is used to accomplish the act;

(2) The sexual penetration is accomplished without the consent of the victim and the defendant knows or has reason to know at the time of the penetration that the victim did not consent;

(3) The defendant knows or has reason to know that the victim is mentally defective, mentally incapacitated or physically helpless; or

(4) The sexual penetration is accomplished by fraud.

(b) Rape is a Class B felony.



§ 39-13-504 - Aggravated sexual battery.

(a) Aggravated sexual battery is unlawful sexual contact with a victim by the defendant or the defendant by a victim accompanied by any of the following circumstances:

(1) Force or coercion is used to accomplish the act and the defendant is armed with a weapon or any article used or fashioned in a manner to lead the victim reasonably to believe it to be a weapon;

(2) The defendant causes bodily injury to the victim;

(3) The defendant is aided or abetted by one (1) or more other persons; and

(A) Force or coercion is used to accomplish the act; or

(B) The defendant knows or has reason to know that the victim is mentally defective, mentally incapacitated or physically helpless; or

(4) The victim is less than thirteen (13) years of age.

(b) Aggravated sexual battery is a Class B felony.



§ 39-13-505 - Sexual battery.

(a) Sexual battery is unlawful sexual contact with a victim by the defendant or the defendant by a victim accompanied by any of the following circumstances:

(1) Force or coercion is used to accomplish the act;

(2) The sexual contact is accomplished without the consent of the victim and the defendant knows or has reason to know at the time of the contact that the victim did not consent;

(3) The defendant knows or has reason to know that the victim is mentally defective, mentally incapacitated or physically helpless; or

(4) The sexual contact is accomplished by fraud.

(b) As used in this section, "coercion" means the threat of kidnapping, extortion, force or violence to be performed immediately or in the future.

(c) Sexual battery is a Class E felony.



§ 39-13-506 - Mitigated statutory rape -- Statutory rape -- Aggravated statutory rape.

(a) Mitigated statutory rape is the unlawful sexual penetration of a victim by the defendant, or of the defendant by the victim when the victim is at least fifteen (15) but less than eighteen (18) years of age and the defendant is at least four (4) but not more than five (5) years older than the victim.

(b) Statutory rape is the unlawful sexual penetration of a victim by the defendant or of the defendant by the victim when:

(1) The victim is at least thirteen (13) but less than fifteen (15) years of age and the defendant is at least four (4) years but less than ten (10) years older than the victim; or

(2) The victim is at least fifteen (15) but less than eighteen (18) years of age and the defendant is more than five (5) but less than ten (10) years older than the victim.

(c) Aggravated statutory rape is the unlawful sexual penetration of a victim by the defendant, or of the defendant by the victim when the victim is at least thirteen (13) but less than eighteen (18) years of age and the defendant is at least ten (10) years older than the victim.

(d) (1) Mitigated statutory rape is a Class E felony.

(2) (A) Statutory rape is a Class E felony.

(B) In addition to the punishment provided for a person who commits statutory rape for the first time, the trial judge may order, after taking into account the facts and circumstances surrounding the offense, including the offense for which the person was originally charged and whether the conviction was the result of a plea bargain agreement, that the person be required to register as a sexual offender pursuant to title 40, chapter 39, part 2.

(3) Aggravated statutory rape is a Class D felony.



§ 39-13-508 - Abolition of common law offenses of seduction and criminal conversation.

(a) No cause of action shall be maintained that is based upon the common law torts of seduction or criminal conversation, and those torts are abolished.

(b) Nothing in this section shall be construed as prohibiting a cause of action based upon a sexual offense, which offenses include, but are not limited to, those set out in this part.



§ 39-13-509 - Sexual contact with a minor -- Sexual contact by an authority figure.

(a) It is an offense for a defendant to engage in unlawful sexual contact with a minor when:

(1) The minor is at least thirteen (13) but less than eighteen (18) years of age;

(2) The defendant is at least four (4) years older than the victim; and

(3) The defendant was, at the time of the offense, in a position of trust, or had supervisory or disciplinary power over the minor by virtue of the defendant's legal, professional, or occupational status and used the position of trust or power to accomplish the sexual contact; or

(4) The defendant had, at the time of the offense, parental or custodial authority over the minor and used the authority to accomplish the sexual contact.

(b) As used in this section, "sexual contact" means the defendant intentionally touches or kisses the minor's lips with the defendant's lips if such touching can be reasonably construed as being for the purpose of sexual arousal or gratification.

(c) Sexual contact by an authority figure is a Class A misdemeanor with a mandatory minimum fine of one thousand dollars ($1,000).

(d) Each instance of unlawful sexual contact shall be considered a separate offense.



§ 39-13-511 - Indecent exposure.

(a) (1) A person commits the offense of indecent exposure who:

(A) In a public place, as defined in § 39-11-106, or on the private premises of another, or so near thereto as to be seen from the private premises:

(i) Intentionally:

(a) Exposes the person's genitals or buttocks to another; or

(b) Engages in sexual contact or sexual penetration as defined in § 39-13-501; and

(ii) Reasonably expects that the acts will be viewed by another and the acts:

(a) Will offend an ordinary viewer; or

(b) Are for the purpose of sexual arousal and gratification of the defendant; or

(B) (i) Knowingly invites, entices or fraudulently induces the child of another into the person's residence for the purpose of attaining sexual arousal or gratification by intentionally engaging in the following conduct in the presence of the child:

(a) Exposure of such person's genitals, buttocks or female breasts; or

(b) Masturbation; or

(ii) Knowingly engages in the person's own residence, in the intended presence of any child, for the defendant's sexual arousal or gratification the following intentional conduct:

(a) Exposure of the person's genitals, buttocks or female breasts; or

(b) Masturbation.

(2) No prosecution shall be commenced for a violation of subdivision (a)(1)(B)(ii)(a) based solely upon the uncorroborated testimony of a witness who shares with the accused any of the relationships described in § 36-3-601(5).

(3) For subdivision (a)(1)(B)(i) or (a)(1)(B)(ii) to apply, the defendant must be eighteen (18) years of age or older and the child victim must be less than thirteen (13) years of age.

(b) (1) "Indecent exposure", as defined in subsection (a), is a Class B misdemeanor, unless subdivision (b)(2), (b)(3) or (b)(4) applies.

(2) If the defendant is eighteen (18) years of age or older and the victim is under thirteen (13) years of age, indecent exposure is a Class A misdemeanor.

(3) If the defendant is eighteen (18) years of age or older and the victim is under thirteen (13) years of age, and the defendant has any combination of two (2) or more prior convictions under this section or § 39-13-517, or is a sexual offender, violent sexual offender or violent juvenile sexual offender, as defined in § 40-39-202, the offense is a Class E felony.

(4) If the defendant is eighteen (18) years of age or older and the victim is under thirteen (13) years of age, and the offense occurs on the property of any public school, private or parochial school, licensed day care center or other child care facility during a time at which a child or children are likely to be present on the property, the offense is a Class E felony.

(c) (1) A person confined in a penal institution, as defined in § 39-16-601, commits the offense of indecent exposure who with the intent to abuse, torment, harass or embarrass a guard:

(A) Intentionally exposes the person's genitals or buttocks to the guard; or

(B) Engages in sexual contact as defined in § 39-13-501.

(2) For purposes of this subsection (c), "guard" means any sheriff, jailer, guard, correctional officer or other authorized personnel charged with the custody of the person.

(3) Notwithstanding subsection (b), a violation of this subsection (c) is a Class A misdemeanor.

(d) This section does not apply to a mother who is breastfeeding her child in any location, public or private.



§ 39-13-512 - Prostitution -- Definitions.

As used in §§ 39-13-512 -- 39-13-515, unless the context otherwise requires:

(1) "House of prostitution" means any place where prostitution or the promotion of prostitution is regularly carried on by one (1) or more persons under the control, management or supervision of another;

(2) "Inmate" means, within the meaning of this part concerning prostitution, a person who engages in prostitution in or through the agency of a house of prostitution;

(3) "Patronizing prostitution" means soliciting or hiring another person with the intent that the other person engage in prostitution, or entering or remaining in a house of prostitution for the purpose of engaging in sexual activity;

(4) "Promoting prostitution" means:

(A) Owning, controlling, managing, supervising, or in any way keeping, alone or in association with others, a business for the purpose of engaging in prostitution, or a house of prostitution;

(B) Procuring an inmate for a house of prostitution;

(C) Encouraging, inducing, or otherwise purposely causing another to become a prostitute;

(D) Soliciting a person to patronize a prostitute;

(E) Procuring a prostitute for a patron; or

(F) Soliciting, receiving, or agreeing to receive any benefit for engaging in any of the activities defined in subdivisions (4)(A)-(E);

(5) "Promoting prostitution of a minor" means engaging in any of the activities described in subdivision (4) when one (1) or more of the persons engaged in prostitution is less than eighteen (18) years of age or has an intellectual disability;

(6) "Prostitution" means engaging in, or offering to engage in, sexual activity as a business or being an inmate in a house of prostitution or loitering in a public place for the purpose of being hired to engage in sexual activity; and

(7) "Sexual activity" means any sexual relations including homosexual sexual relations.



§ 39-13-513 - Prostitution -- Defenses.

(a) A person commits an offense under this section who engages in prostitution.

(b) (1) Prostitution is a Class B misdemeanor.

(2) Prostitution committed within one hundred feet (100') of a church or within one and one-half (11/2) miles of a school, such distance being that established by § 49-6-2101, for state-funded school transportation, is a Class A misdemeanor.

(3) A person convicted of prostitution within one and one-half (11/2) miles of a school shall, in addition to any other authorized punishment, be sentenced to at least seven (7) days of incarceration and be fined at least one thousand dollars ($1,000).

(c) As used in subsection (b), "school" means all public and private schools that conduct classes in any grade from kindergarten through grade twelve (K-12).

(d) Notwithstanding any provision of this section to the contrary, if it is determined after a reasonable detention for investigative purposes, that a person suspected of or charged with a violation of this section is under eighteen (18) years of age, that person shall be immune from prosecution for prostitution as a juvenile or adult. A law enforcement officer who takes a person under eighteen (18) years of age into custody for a suspected violation of this section shall, upon determination that the person is a minor, provide the minor with the telephone number for the national human trafficking resource center hotline and release the minor to the custody of a parent or legal guardian.

(e) It is a defense to prosecution under this section that a person charged with a violation of this section was so charged for conduct that occurred because the person was a victim of an act committed in violation of § 39-13-307 or § 39-13-309, or because the person was a victim as defined under the Trafficking Victims Protection Act, compiled in 22 U.S.C. § 7102.



§ 39-13-514 - Patronizing prostitution - Unacceptable defenses.

(a) A person commits an offense under this section who patronizes prostitution.

(b) (1) Patronizing prostitution is a Class B misdemeanor.

(2) Patronizing prostitution within one hundred feet (100') of a church or within one and one-half (11/2) miles of a school, such distance being that established by § 49-6-2101, for state-funded school transportation, is a Class A misdemeanor.

(3) A person convicted of patronizing prostitution within one and one-half (1 1/2) miles of a school shall, in addition to any other authorized punishment, be sentenced to at least seven (7) days of incarceration and be fined at least one thousand dollars ($1,000).

(4) (A) Patronizing prostitution from a person who is younger than eighteen (18) years of age or has an intellectual disability is punishable as trafficking for commercial sex acts under § 39-13-309.

(B) Nothing in this subdivision (b)(4) shall be construed as prohibiting prosecution under any other applicable law.

(c) As used in subsection (b), "school" means all public and private schools that conduct classes in any grade from kindergarten through grade twelve (K-12).

(d) It is not a defense to a violation of this section that:

(1) The subject of the offense is a law enforcement officer; or

(2) The victim of the offense is a minor and consented to the offense.



§ 39-13-515 - Promoting prostitution - Unacceptable defenses.

(a) A person commits an offense under this section who promotes prostitution.

(b) Except as provided in subsection (c), promoting prostitution is a Class E felony.

(c) Promoting prostitution of a minor is punishable as trafficking for a commercial sex act under § 39-13-309.

(d) It is not a defense to a violation of this section that:

(1) The subject of the offense is a law enforcement officer; or

(2) The victim of the offense is a minor and consented to the offense.



§ 39-13-516 - Aggravated prostitution.

(a) A person commits aggravated prostitution when, knowing that such person is infected with HIV, the person engages in sexual activity as a business or is an inmate in a house of prostitution or loiters in a public place for the purpose of being hired to engage in sexual activity.

(b) For the purposes of this section, "HIV" means the human immunodeficiency virus or any other identified causative agent of acquired immunodeficiency syndrome.

(c) Nothing in this section shall be construed to require that an infection with HIV has occurred in order for a person to have committed aggravated prostitution.

(d) Aggravated prostitution is a Class C felony.



§ 39-13-517 - Public indecency.

(a) As used in this section:

(1) "Nudity" or "state of nudity" means the showing of the bare human male or female genitals or pubic area with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of the areola, or the showing of the covered male genitals in a discernibly turgid state. Nudity or state of nudity does not include a mother in the act of nursing the mother's baby; and

(2) (A) (i) "Public place" means any location frequented by the public, or where the public is present or likely to be present, or where a person may reasonably be expected to be observed by members of the public. Public place includes, but is not limited to, streets, sidewalks, parks, beaches, business and commercial establishments, whether for profit or not-for-profit and whether open to the public at large or where entrance is limited by a cover charge or membership requirement, bottle clubs, hotels, motels, restaurants, night clubs, country clubs, cabarets and meeting facilities utilized by any religious, social, fraternal or similar organizations;

(ii) For purposes of subdivision (b)(1) and (b)(2), "public place" includes a public restroom, whether single sex or not;

(B) Premises used solely as a private residence, whether permanent or temporary in nature, are not deemed to be a public place. Public place does not include enclosed single sex functional showers, locker or dressing room facilities, enclosed motel rooms and hotel rooms designed and intended for sleeping accommodations, doctors' offices, portions of hospitals and similar places in which nudity or exposure is necessarily and customarily expected outside of the home and the sphere of privacy constitutionally protected therein; nor does it include a person appearing in a state of nudity in a modeling class operated by a proprietary school, licensed by the state of Tennessee, a college, junior college, or university supported entirely or partly by taxation, or a private college or university where such private college or university maintains and operates educational programs in which credits are transferable to a college, junior college, or university supported entirely or partly by taxation or an accredited private college. Public place does not include a private facility that has been formed as a family-oriented clothing optional facility, properly licensed by the state.

(b) A person commits the offense of public indecency who, in a public place, knowingly or intentionally:

(1) Engages in sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or other ultimate sex acts;

(2) Fondles the genitals of the person, or another person; or

(3) Appears in a state of nudity or performs an excretory function.

(c) A person does not violate subsection (b) if the person makes intentional and reasonable attempts to conceal the person from public view while performing an excretory function, and the person performs the function in an unincorporated area of the state.

(d) Public indecency is punishable as follows:

(1) A first or second offense is a Class B misdemeanor punishable only by a fine of five hundred dollars ($500) unless otherwise specified under subdivision (d)(3);

(2) Unless subdivision (d)(3) applies, a third or subsequent offense is a Class A misdemeanor punishable by a fine of one thousand five hundred dollars ($1,500) or confinement for not more than eleven (11) months and twenty-nine (29) days, or both; and

(3) (A) Notwithstanding subdivisions (d)(1) and (2), where the offense involves the defendant engaging in masturbation by self-stimulation, or the use of an inanimate object, on the property of any public school, private or parochial school, licensed day care center, or other child care facility, and the defendant knows or reasonably should know that a child or children are likely to be present on the property at the time of the conduct, the offense is a Class E felony;

(B) Where a person is charged with a violation under subdivision (d)(3)(A), and the court grants judicial diversion under § 40-35-313, the court shall order, as a condition of probation, that the person be enrolled in a satellite-based monitoring program for the full extent of the person's term of probation, in a manner consistent with the requirements of § 40-39-302.

(e) If a person is arrested for public indecency while working as an employee or a contractor, the employer or principal may be held liable for a fine imposed by subdivision (d); provided, however, the employer may not be held liable under this section unless it is shown the employer knew or should have known the acts of the employee or contractor were in violation of this section.

(f) This section does not apply to any theatrical production that contains nudity performed in a theater by a professional or amateur theatrical or musical company that has serious artistic merit; provided, that the production is not in violation of chapter 17, part 9 of this title.

(g) This section shall not affect in any fashion the ability of local jurisdictions or the state of Tennessee to regulate any activity where alcoholic beverages, including malt beverages, are sold for consumption.



§ 39-13-518 - Continuous sexual abuse of a child -- Felony offense -- Penalties -- Notice identifying multiple acts of sexual abuse of a child.

(a) As used in this section:

(1) "Multiple acts of sexual abuse of a child" means:

(A) (i) Engaging in three (3) or more incidents of sexual abuse of a child involving the same minor child on separate occasions; provided, that at least one (1) such incident occurred within the county in which the charge is filed and that one (1) such incident occurred on or after July 1, 2014;

(ii) Engaging in at least one (1) incident of sexual abuse of a child upon three (3) or more different minor children on separate occasions; provided, that at least one (1) such incident occurred within the county in which the charge is filed and that one (1) such incident occurred on or after July 1, 2014; or

(iii) Engaging in five (5) or more incidents of sexual abuse of a child involving two (2) or more different minor children on separate occasions; provided, that at least one (1) such incident occurred within the county in which the charge is filed and that one (1) such incident occurred on or after July 1, 2014; and

(B) The victims of the incidents of sexual abuse of a child share distinctive, common characteristics, qualities or circumstances with respect to each other or to the person committing the offenses, or there are common methods or characteristics in the commission of the offense, allowing otherwise individual offenses to merge into a single continuing offense involving a pattern of criminal activity against similar victims. Common characteristics, qualities or circumstances for purposes of this subdivision (a)(1)(B) include, but are not limited to:

(i) The victims are related to the defendant by blood or marriage;

(ii) The victims reside with the defendant; or

(iii) The defendant was an authority figure, as defined in § 39-13-527(a)(3), to the victims and the victims knew each other; and

(2) "Sexual abuse of a child" means to commit an act upon a minor child that is a violation of:

(A) § 39-13-502, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(B) § 39-13-503, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(C) § 39-13-504;

(D) § 39-13-522;

(E) § 39-13-527;

(F) § 39-13-529(a);

(G) § 39-13-531; or

(H) § 39-13-532.

(b) A person commits continuous sexual abuse of a child who:

(1) Over a period of ninety (90) days or more, engages in multiple acts of sexual abuse of a child as defined in subdivision (a)(1)(A)(i) or (a)(1)(A)(ii); or

(2) Over a period of less than ninety (90) days, engages in multiple acts of sexual abuse of a child as defined in subdivision (a)(1)(A)(iii).

(c) (1) A violation of subsection (b) is a Class A felony if at least three (3) of the acts of sexual abuse of a child constitute violations of any of the following:

(A) § 39-13-502, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(B) § 39-13-503, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(C) § 39-13-504;

(D) § 39-13-522;

(E) § 39-13-529(a); or

(F) § 39-13-531.

(2) If one (1) of the three (3) or more violations under subdivision (c)(1) would be punished as a Class B felony if it were a single conviction, then the punishment for a violation of subsection (b) shall be a Class B felony.

(3) A violation of subsection (b) is a Class B felony if there are less than three (3) acts of sexual abuse of a child under the following subdivisions (c)(3)(A) -- (F) but there are at least three (3) acts under any combination of subdivision (c)(1) and this subdivision (c)(3):

(A) § 39-13-502, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(B) § 39-13-503, if the child is more than thirteen (13) but less than eighteen (18) years of age;

(C) § 39-13-504;

(D) § 39-13-522;

(E) § 39-13-529(a); or

(F) § 39-13-531.

(4) A violation of subsection (b) is a Class C felony if at least three (3) of the acts of sexual abuse of a child constitute violations of the following:

(A) § 39-13-527; or

(B) § 39-13-532.

(d) At least thirty (30) days prior to trial, the state shall file with the court a written notice identifying the multiple acts of sexual abuse of a child upon which the violation of this section is based. The notice shall include the identity of the victim and the statutory offense violated. Upon good cause, and where the defendant was unaware of the predicate offenses listed in the notice, the trial court may grant a continuance to facilitate proper notification of the incidents of sexual abuse of a child and for preparation by the defense of such incidents specified in the statement.

(e) The jury must agree unanimously that the defendant:

(1) (A) During a period of ninety (90) or more days in duration, committed three (3) or more acts of sexual abuse of a child; or

(B) During a period of less than ninety (90) days in duration, committed five (5) or more acts of sexual abuse of a child against at least two (2) different children; and

(2) Committed at least three (3) of the same specific acts of sexual abuse within the specified time period if prosecution is under subdivision (e)(1)(A) and at least five (5) of the same specific acts of sexual abuse within the specified time period if prosecution is under subdivision (e)(1)(B).

(f) The state may charge alternative violations of this section and of the separate offenses committed within the same time period. The separate incidents shall be alleged in separate counts and joined in the same action. A person may be convicted either of one (1) criminal violation of this section, or for one (1) or more of the separate incidents of sexual abuse of a child committed within the county in which the charges were filed, but not both. The state shall not be required to elect submission to the jury of the several counts. The jury shall be instructed to return a verdict on all counts in the indictment. In the event that a verdict of guilty is returned on a separate count that was included in the notice of separate incidents of sexual abuse of a child and the jury returns a verdict of guilty for a violation of this section, at the sentencing hearing the trial judge shall merge the separate count into the conviction under this section and only impose a sentence under this section. A conviction for a violation of this section bars the prosecution of the individual incidents of sexual abuse of a child as separate offenses described in the pretrial notice filed by the state and presented to the jury. A prosecution for a violation of this section does not bar a prosecution in the same action for individual incidents of sexual abuse not identified in the state's pretrial notice. The state shall be required to elect as to those individual incidents of sexual abuse not contained in the pretrial notice prior to submission to the jury. A conviction for such elected offenses shall not be subject to merger at sentencing.

(g) Notwithstanding any other law to the contrary, a person convicted of a violation of this section shall be punished by imprisonment and shall be sentenced from within the full range of punishment for the offense, between Ranges I -- III.



§ 39-13-521 - HIV testing of persons convicted of sexual offenses -- Release of test results.

(a) When a person is initially arrested for violating § 39-13-502, § 39-13-503, § 39-13-506, § 39-13-522, § 39-13-531 or § 39-13-532 that person shall undergo human immunodeficiency virus (HIV) testing immediately, or not later than forty-eight (48) hours after the presentment of the information or indictment, with or without the request of the victim. A licensed medical laboratory shall perform the test at the expense of the person arrested. The person arrested shall obtain a confirmatory test when necessary and shall be referred to appropriate counseling.

(b) (1) The licensed medical laboratory shall report the results of the HIV test required under this section immediately to the victim.

(2) The result of any HIV test required under this section is not a public record and shall be available only to:

(A) The victim;

(B) The parent or guardian of a minor or incapacitated victim;

(C) The attending physician of the person tested and of the victim;

(D) The department of health;

(E) The department of correction;

(F) The person tested; and

(G) The district attorney general prosecuting the case.

(c) If the arrestee is convicted, the court shall review the HIV test results prior to sentencing.

(d) (1) For purposes of this section, "HIV" means the human immunodeficiency virus or any other identified causative agent of acquired immunodeficiency syndrome.

(2) For purposes of this section, "HIV test" means a test of an individual for the presence of human immunodeficiency virus, or for antibodies or antigens that result from HIV infection, or for any other substance specifically indicating infection with HIV. The department of health shall promulgate rules designating the proper test method to be used for this purpose.

(3) Nothing in this section shall be construed to require the actual transmission of HIV in order for the court to consider it as a mandatory enhancement factor.

(e) Upon the conviction of the defendant for a violation of § 39-13-513, § 39-13-514 or § 39-13-515, the court shall order the convicted person to submit to an HIV test. The test shall be performed by a licensed medical laboratory at the expense of the defendant. The defendant shall obtain a confirmatory test when necessary. The defendant shall be referred to appropriate counseling. The defendant shall return a certified copy of the results of all tests to the court. The court shall examine results in camera and seal the record. For the sole purpose of determining whether there is probable cause to prosecute a person for aggravated prostitution under § 39-13-516, the district attorney general may view the record, notwithstanding subdivision (b)(2). The district attorney general shall be required to file a written, signed request with the court stating the reason the court should grant permission for the district attorney general to view the record. If the test results indicate the defendant is infected with HIV, then the district attorney general may use the results of the test in a prosecution for aggravated prostitution.



§ 39-13-522 - Rape of a child.

(a) Rape of a child is the unlawful sexual penetration of a victim by the defendant or the defendant by a victim, if the victim is more than three (3) years of age but less than thirteen (13) years of age.

(b) (1) Rape of a child is a Class A felony.

(2) (A) Notwithstanding title 40, chapter 35, a person convicted of a violation of this section shall be punished as a Range II offender; however, the sentence imposed upon such person may, if appropriate, be within Range III but in no case shall it be lower than Range II.

(B) Section 39-13-525(a) shall not apply to a person sentenced under this subdivision (b)(2).

(C) Notwithstanding any law to the contrary, the board of parole may require, as a mandatory condition of supervision for any person convicted under this section, that the person be enrolled in a satellite-based monitoring program for the full extent of the person's term of supervision consistent with the requirements of § 40-39-302.



§ 39-13-523 - Punishment for certain sex offenders.

(a) As used in this section, unless the context otherwise requires:

(1) "Aggravated rapist" means a person convicted of violating § 39-13-502;

(2) "Child rapist" means a person convicted one (1) or more times of rape of a child as defined by § 39-13-522;

(3) "Child sexual predator" means a person who:

(A) Is convicted in this state of committing an offense on or after July 1, 2007, that is classified in subdivision (a)(5) as a predatory offense; and

(B) Has one (1) or more prior convictions for an offense classified in subdivision (a)(5) as a predatory offense;

(4) "Multiple rapist" means a person convicted two (2) or more times of violating § 39-13-503, or a person convicted at least one (1) time of violating § 39-13-502 and at least one (1) time of violating § 39-13-503;

(5) "Predatory offenses" means:

(A) Aggravated sexual battery under § 39-13-504(a)(4);

(B) Statutory rape by an authority figure under § 39-13-532;

(C) Sexual battery by an authority figure under § 39-13-527;

(D) Solicitation of a minor to commit a sex offense under § 39-13-528;

(E) Solicitation of a minor to perform sex acts under § 39-13-529; and

(F) Aggravated statutory rape under § 39-13-506(c);

(6) (A) "Prior convictions" means that the person serves and is released or discharged from a separate period of incarceration or supervision for the commission of a predatory offense classified in subdivision (a)(5) prior to committing another predatory offense classified in subdivision (a)(5).

(B) "Prior convictions" includes convictions under the laws of any other state, government or country that, if committed in this state, would constitute a predatory offense as classified in subdivision (a)(5). If a felony from a jurisdiction other than Tennessee is not a named predatory offense as classified in subdivision (a)(5) in this state, it shall be considered a prior conviction if the elements of the felony are the same as the elements for an offense classified as a predatory offense; and

(7) "Separate period of incarceration or supervision" includes a sentence to any of the sentencing alternatives set out in § 40-35-104 (c)(3)-(9). Any offense designated as a predatory offense pursuant to subdivision (a)(5) shall be considered as having been committed after a separate period of incarceration or supervision if the predatory offense was committed while the person was:

(A) On probation, parole or community correction supervision for a predatory offense;

(B) Incarcerated for a predatory offense;

(C) Assigned to a program whereby the person enjoys the privilege of supervised release into the community, including, but not limited to, work release, educational release, restitution release or medical furlough for a predatory offense; or

(D) On escape status from any correctional institution when incarcerated for a predatory offense;

(b) Notwithstanding any other law to the contrary, a child sexual predator, aggravated rapist, multiple rapist or a child rapist shall be required to serve the entire sentence imposed by the court undiminished by any sentence reduction credits the person may be eligible for or earn. A child sexual predator, aggravated rapist, multiple rapist or a child rapist shall be permitted to earn any credits for which the person is eligible and the credits may be used for the purpose of increased privileges, reduced security classification, or for any purpose other than the reduction of the sentence imposed by the court.

(c) Title 40, chapter 35, part 5, regarding release eligibility status and parole, shall not apply to or authorize the release of a child sexual predator, aggravated rapist, multiple rapist or child rapist prior to service of the entire sentence imposed by the court.

(d) Nothing in title 41, chapter 1, part 5 shall give either the governor or the board of parole the authority to release or cause the release of a child sexual predator, aggravated rapist, multiple rapist or child rapist prior to service of the entire sentence imposed by the court.

(e) (1) The provisions of this section requiring child sexual predators to serve the entire sentence imposed by the court shall only apply if at least one (1) of the required offenses occurs on or after July 1, 2007.

(2) The provisions of this section requiring multiple rapists to serve the entire sentence imposed by the court shall only apply if at least one (1) of the required offenses occurs on or after July 1, 1992.

(3) The provisions of this section requiring aggravated rapists to serve the entire sentence imposed by the court shall only apply if the required offense occurs on or after July 1, 2012.



§ 39-13-524 - Sentence of community supervision for life.

(a) In addition to the punishment authorized by the specific statute prohibiting the conduct, a person shall receive a sentence of community supervision for life who, on or after:

(1) July 1, 1996, commits a violation of § 39-13-502, § 39-13-503, § 39-13-504, or § 39-13-522;

(2) July 1, 2010, commits a violation of § 39-13-531; or

(3) The applicable date as provided in subdivision (a)(1) or (a)(2) attempts to commit a violation of any of the sections enumerated in subdivision (a)(1) or (a)(2).

(b) The judgment of conviction for all persons to whom subsection (a) applies shall include that the person is sentenced to community supervision for life.

(c) The sentence of community supervision for life shall commence immediately upon the expiration of the term of imprisonment imposed upon the person by the court or upon the person's release from regular parole supervision, whichever first occurs.

(d) (1) A person on community supervision shall be under the jurisdiction, supervision and control of the department of correction in the same manner as a person under parole supervision. The department is authorized on an individual basis to establish such conditions of community supervision as are necessary to protect the public from the person's committing a new sex offense, as well as promoting the rehabilitation of the person.

(2) The department is authorized to impose and enforce a supervision and rehabilitation fee upon a person on community supervision similar to the fee imposed by § 40-28-201. To the extent possible, the department shall set the fee in an amount that will substantially defray the cost of the community supervision program. The department shall also establish a fee waiver procedure for hardship cases and indigency.



§ 39-13-525 - Release from community supervision.

(a) After a person sentenced to community supervision pursuant to § 39-13-524 has been on supervision for a period of fifteen (15) years, the person may petition the sentencing court for release from community supervision.

(b) Upon receiving a petition, the court shall, at least thirty (30) days prior to a hearing on the petition, cause the office of the district attorney general responsible for prosecuting the person to be notified of the person's petition for release from supervision. Upon being notified, the district attorney general shall conduct a criminal history check on the person to determine if the person has been convicted of a criminal offense during the period of community supervision. The district attorney general shall report the results of the criminal history check to the court, together with any other comments the district attorney general may have concerning the person's petition for release. The district attorney general may also appear and testify at the hearing, in lieu of, or in addition to, submitting written comments.

(c) Between the date the petition is filed with the court and the date established by the court for a hearing on the petition, if the person is entitled to a hearing, the person shall be examined and evaluated by a psychiatrist or licensed psychologist with health service designation approved by the board. The cost of the examination and evaluation shall be the sole responsibility of the person petitioning for release from supervision. No hearing on the petition may be conducted until the person has been examined and evaluated in accordance with this subsection (c).

(d) (1) If the report of the district attorney general indicates that the petitioner has been convicted of a criminal offense while under community supervision, the court shall deny the petition without conducting a hearing.

(2) If the report of the district attorney general indicates that the petitioner has not been convicted of a criminal offense while under community supervision, the court shall conduct a hearing on the petition. At the hearing, the court shall call such witnesses, including the examining psychiatrist or licensed psychologist with health service designation or the prosecuting district attorney general, as the court deems necessary to reach an informed and just decision on whether the petitioner should be released from community supervision. The petitioner may offer such witnesses and other proof at the hearing as is relevant to the petition.

(3) If a petition for release from supervision is denied by the court, the person may not file another such petition for a period of three (3) years.



§ 39-13-526 - Violations of community supervision -- Venue for violations.

(a) It is an offense for a person to knowingly violate a condition of community supervision imposed upon the person pursuant to § 39-13-524.

(b) (1) If the conduct that is a violation of a condition of community supervision does not constitute a criminal offense, the violation is a Class A misdemeanor.

(2) If the conduct that is a violation of a condition of community supervision also constitutes a criminal offense that is classified as a misdemeanor, the violation is a Class A misdemeanor.

(3) If the conduct that is a violation of a condition of community supervision also constitutes a criminal offense that is classified as a felony, the violation is a Class E felony.

(4) Each violation of a condition of community supervision constitutes a separate offense.

(c) If the violation of community supervision involves the commission of a new offense, the sentence for a violation of this section shall be served consecutive to any sentence received for commission of the new offense.

(d) (1) The venue for a violation of community supervision shall be in the county where the person was being supervised at the time of the violation and this venue shall include those persons placed on supervision in this state but who are being monitored in another state.

(2) For purposes of prosecuting a violation of community supervision, the probation and parole officer assigned to the person may act as the affiant when seeking an affidavit of complaint against the person.



§ 39-13-527 - Sexual battery by an authority figure.

(a) Sexual battery by an authority figure is unlawful sexual contact with a victim by the defendant or the defendant by a victim accompanied by the following circumstances:

(1) The victim was, at the time of the offense, thirteen (13) years of age or older but less then eighteen (18) years of age; or

(2) The victim was, at the time of the offense, mentally defective, mentally incapacitated or physically helpless, regardless of age; and,

(3) (A) The defendant was at the time of the offense in a position of trust, or had supervisory or disciplinary power over the victim by virtue of the defendant's legal, professional or occupational status and used the position of trust or power to accomplish the sexual contact; or

(B) The defendant had, at the time of the offense, parental or custodial authority over the victim and used the authority to accomplish the sexual contact.

(b) Sexual battery by an authority figure is a Class C felony.



§ 39-13-528 - Offense of solicitation of a minor.

(a) It is an offense for a person eighteen (18) years of age or older, by means of oral, written or electronic communication, electronic mail or Internet services, directly or through another, to intentionally command, request, hire, persuade, invite or attempt to induce a person whom the person making the solicitation knows, or should know, is less than eighteen (18) years of age, or solicits a law enforcement officer posing as a minor, and whom the person making the solicitation reasonably believes to be less than eighteen (18) years of age, to engage in conduct that, if completed, would constitute a violation by the soliciting adult of one (1) or more of the following offenses:

(1) Rape of a child, pursuant to § 39-13-522;

(2) Aggravated rape, pursuant to § 39-13-502;

(3) Rape, pursuant to § 39-13-503;

(4) Aggravated sexual battery, pursuant to § 39-13-504;

(5) Sexual battery by an authority figure, pursuant to § 39-13-527;

(6) Sexual battery, pursuant to § 39-13-505;

(7) Statutory rape, pursuant to § 39-13-506;

(8) Especially aggravated sexual exploitation of a minor, pursuant to § 39-17-1005;

(9) Sexual activity involving a minor, pursuant to § 39-13-529;

(10) Trafficking for commercial sex acts, pursuant to § 39-13-309;

(11) Patronizing prostitution, pursuant to § 39-13-514;

(12) Promoting prostitution, pursuant to § 39-13-515; or

(13) Aggravated sexual exploitation of a minor, pursuant to § 39-17-1004.

(b) It is no defense that the solicitation was unsuccessful, that the conduct solicited was not engaged in, or that the law enforcement officer could not engage in the solicited offense. It is no defense that the minor solicited was unaware of the criminal nature of the conduct solicited.

(c) A violation of this section shall constitute an offense one (1) classification lower than the most serious crime solicited, unless the offense solicited was a Class E felony, in which case the offense shall be a Class A misdemeanor.

(d) A person is subject to prosecution in this state under this section for any conduct that originates in this state, or for any conduct that originates by a person located outside this state, where the person solicited the conduct of a minor located in this state, or solicited a law enforcement officer posing as a minor located within this state.



§ 39-13-529 - Offense of soliciting sexual exploitation of a minor -- Exploitation of a minor by electronic means.

(a) It is an offense for a person eighteen (18) years of age or older, by means of oral, written or electronic communication, electronic mail or Internet service, including webcam communications, directly or through another, to intentionally command, hire, persuade, induce or cause a minor to engage in simulated sexual activity that is patently offensive or in sexual activity, where such simulated sexual activity or sexual activity is observed by that person or by another.

(b) It is unlawful for any person eighteen (18) years of age or older, directly or by means of electronic communication, electronic mail or Internet service, including webcam communications, to intentionally:

(1) Engage in simulated sexual activity that is patently offensive or in sexual activity for the purpose of having the minor view the simulated sexual activity or sexual activity, including circumstances where the minor is in the presence of the person, or where the minor views such activity via electronic communication, including electronic mail, Internet service and webcam communications;

(2) Display to a minor, or expose a minor to, any material containing simulated sexual activity that is patently offensive or sexual activity if the purpose of the display can reasonably be construed as being for the sexual arousal or gratification of the minor or the person displaying the material; or

(3) Display to a law enforcement officer posing as a minor, and whom the person making the display reasonably believes to be less than eighteen (18) years of age, any material containing simulated sexual activity that is patently offensive or sexual activity, if the purpose of the display can reasonably be construed as being for the sexual arousal or gratification of the intended minor or the person displaying the material.

(4) (A) Except as provided in subdivision (b)(4)(B), it is an exception to the application of this subsection (b) that the victim is at least fifteen (15) but less than eighteen (18) years of age and the defendant is no more than four (4) years older than the victim.

(B) Subdivision (b)(4)(A) shall not apply or be an exception to the application of this subsection (b), if the defendant intentionally commanded, hired, induced or caused the victim to violate this subsection (b).

(c) A person is subject to prosecution in this state under this statute for any conduct that originates in this state, or for any conduct that originates by a person located outside this state, where the conduct involved a minor located in this state or the solicitation of a law enforcement officer posing as a minor located in this state.

(d) As used in this section:

(1) "Community" means the judicial district, as defined by § 16-2-506, in which a violation is alleged to have occurred;

(2) "Material" means:

(A) Any picture, drawing, photograph, undeveloped film or film negative, motion picture film, videocassette tape or other pictorial representation;

(B) Any statue, figure, theatrical production or electrical reproduction;

(C) Any image stored on a computer hard drive, a computer disk of any type, or any other medium designed to store information for later retrieval; or

(D) Any image transmitted to a computer or other electronic media or video screen, by telephone line, cable, satellite transmission, or other method that is capable of further transmission, manipulation, storage or accessing, even if not stored or saved at the time of transmission;

(3) "Patently offensive" means that which goes substantially beyond customary limits of candor in describing or representing such matters; and

(4) "Sexual activity" means any of the following acts:

(A) Vaginal, anal or oral intercourse, whether done with another person or an animal;

(B) Masturbation, whether done alone or with another human or an animal;

(C) Patently offensive, as determined by contemporary community standards, physical contact with or touching of a person's clothed or unclothed genitals, pubic area, buttocks or breasts in an act of apparent sexual stimulation or sexual abuse;

(D) Sadomasochistic abuse, including flagellation, torture, physical restraint, domination or subordination by or upon a person for the purpose of sexual gratification of any person;

(E) The insertion of any part of a person's body or of any object into another person's anus or vagina, except when done as part of a recognized medical procedure by a licensed professional;

(F) Patently offensive, as determined by contemporary community standards, conduct, representations, depictions or descriptions of excretory functions; or

(G) Lascivious exhibition of the female breast or the genitals, buttocks, anus or pubic or rectal area of any person.

(e) (1) A violation of subsection (a) is a Class B felony.

(2) A violation of subsection (b) is a Class E felony; provided, that, if the minor is less than thirteen (13) years of age, the violation is a Class C felony.

(f) It shall not be a defense to a violation of this section that a minor victim of the offense consented to the conduct that constituted the offense.



§ 39-13-530 - Forfeiture of any conveyance or real or personal property used in a sexual offense committed against minors -- Child abuse fund.

(a) (1) Any conveyance or real or personal property used in the commission of an offense under this part, is subject to judicial forfeiture under chapter 11, part 7 of this title; provided, however, that the offense is committed against a person under eighteen (18) years of age and was committed on or after July 1, 2006.

(2) Any conveyance or personal property used in the commission of a violation of § 40-39-211 committed on or after July 1, 2012, by a sexual offender or violent sex offender, as defined in § 40-39-202, whose victim was a minor, is, upon conviction, subject to judicial forfeiture as provided in chapter 11, part 7 of this title.

(b) The proceeds from all forfeitures made pursuant to this section shall be transmitted to the general fund, where there is established a general fund reserve to be allocated through the general appropriations act, which shall be known as the child abuse fund. Moneys from the fund shall be expended to fund activities authorized by this section. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund at the end of the fiscal year. Any excess revenues or interest earned by the revenues shall not revert at the end of the fiscal year, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from the reserve shall not revert to the general fund at the end of the fiscal year, but shall remain available for expenditure in subsequent fiscal years.

(c) The general assembly shall appropriate, through the general appropriations act, fifty percent (50%) of the moneys from the child abuse fund to the department of finance and administration for the child advocacy center fund to be used for child advocacy centers. The appropriations shall be specifically earmarked for the purposes set out in subsection (d).

(d) All moneys appropriated from the child advocacy center fund shall be used exclusively by the department to provide grants to child advocacy centers that are incorporated as a not-for-profit organization, are tax-exempt under § 501 of the Internal Revenue Code, and that have provided child advocacy services for at least six (6) months prior to the application for funds under this subsection (d). The commissioner of finance and administration shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the distribution and use of the grant funds provided by it. The grants shall be for the purpose of providing funding for the continuation of existing programs and services, the creation of new programs and services and the training of personnel in child advocacy centers.

(e) The general assembly shall appropriate, through the general appropriations act, twenty-five percent (25%) of the moneys from the child abuse fund to the department of finance and administration for the court appointed special advocate (CASA) fund. The appropriations shall be specifically earmarked for the purposes set out in subsection (f).

(f) All moneys appropriated from the CASA fund shall be used exclusively by the department to provide grants to CASA programs that are incorporated as a not-for-profit organization, are tax-exempt under § 501 of the Internal Revenue Code and that have provided CASA services for at least six (6) months prior to the application for funds under this subsection (f). The commissioner of finance and administration shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the distribution and use of the grant funds provided by it. The grants shall be for the purpose of providing funding for the continuation of existing programs and services, the creation of new programs and services and the training of personnel and volunteers in CASA programs.

(g) The general assembly shall appropriate, through the general appropriations act, twenty-five percent (25%) of the moneys from the child abuse fund to the department of finance and administration for the child abuse prevention fund. The appropriations shall be specifically earmarked for the purposes set out in subsection (h).

(h) All moneys appropriated from the child abuse prevention fund shall be used exclusively by the department to provide a grant to Prevent Child Abuse Tennessee; provided, that it is incorporated as a not-for-profit organization, is tax-exempt under § 501 of the Internal Revenue Code, codified at 26 U.S.C. § 501, and that it has provided child abuse prevention services for at least six (6) months prior to the application for funds under this subsection (h). The commissioner of finance and administration shall promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act for the distribution and use of the grant funds provided by it. The grants shall be for the purpose of providing funding for the continuation of existing programs and services, the creation of new programs and services and the training of personnel to plan and carry out a comprehensive statewide child abuse prevention program that includes emphasis on primary and secondary prevention strategies and includes evaluation strategies to assess the effectiveness of prevention activities.

(i) All recipients of funding from the child abuse fund and its subsidiary funds, the child advocacy centers fund, the CASA fund and the child abuse prevention fund, shall collaborate with each other and also with the department of children's services, the department of children's services' child abuse prevention advisory committee, the child sexual abuse task force established by § 37-1-603(b)(1), the commission on children and youth, the governor's office of children's care coordination, and other appropriate state and local service providers in the planning and implementation of multi-disciplinary, multi-agency approaches to address child abuse, including primary, secondary and tertiary child abuse prevention, investigation and intervention in child abuse cases, and needed treatment and timely permanency for victims of child abuse.

(j) All recipients of funding from the child abuse fund and its subsidiary funds, the child advocacy centers fund, the CASA fund and the child abuse prevention fund, shall report annually to the health and welfare committee of the senate and the civil justice committee of the house of representatives, the judiciary committee of the senate, and the fiscal review committee, regarding their use of child abuse fund moneys, their collaborative efforts to address the spectrum of child abuse issues, and their recommendations for additional improvements in the child abuse prevention and response system in Tennessee.



§ 39-13-531 - Aggravated rape of a child.

(a) Aggravated rape of a child is the unlawful sexual penetration of a victim by the defendant or the defendant by a victim, if the victim is three (3) years of age or less.

(b) Aggravated rape of a child is a Class A felony and shall be sentenced within Range III, as set forth in title 40, chapter 35.



§ 39-13-532 - Statutory rape by an authority figure.

(a) Statutory rape by an authority figure is the unlawful sexual penetration of a victim by the defendant or of the defendant by the victim when:

(1) The victim is at least thirteen (13) but less than eighteen (18) years of age;

(2) The defendant is at least four (4) years older than the victim; and

(3) The defendant was, at the time of the offense, in a position of trust, or had supervisory or disciplinary power over the victim by virtue of the defendant's legal, professional, or occupational status and used the position of trust or power to accomplish the sexual penetration; or

(4) The defendant had, at the time of the offense, parental or custodial authority over the victim and used the authority to accomplish the sexual penetration.

(b) Statutory rape by an authority figure is a Class C felony and no person who is found guilty of or pleads guilty to the offense shall be eligible for probation pursuant to § 40-35-303 or judicial diversion pursuant to § 40-35-313.



§ 39-13-533 - Offense of promoting travel for prostitution.

(a) A person commits the offense of promoting travel for prostitution if the person sells or offers to sell travel services that the person knows to include travel for the purpose of engaging in what would be prostitution if occurring in the state.

(b) "Travel services" means, but is not limited to, transportation by air, sea, road or rail, related ground transportation, hotel accommodations, or package tours, whether offered on a wholesale or retail basis.

(c) Promoting travel for prostitution is a Class D felony.

(d) Nothing in this section shall be construed to prohibit prosecution under any other law.






Part 6 - Invasion of Privacy

§ 39-13-601 - Wiretapping and electronic surveillance -- Prohibited acts -- Exceptions.

(a) (1) Except as otherwise specifically provided in §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3, a person commits an offense who:

(A) Intentionally intercepts, endeavors to intercept, or procures any other person to intercept or endeavor to intercept, any wire, oral, or electronic communication;

(B) Intentionally uses, endeavors to use, or procures any other person to use or endeavor to use any electronic, mechanical, or other device to intercept any oral communication when:

(i) The device is affixed to, or otherwise transmits a signal through, a wire, cable, or other like connection used in wire communication; or

(ii) The device transmits communications by radio, or interferes with the transmission of the communication;

(C) Intentionally discloses, or endeavors to disclose, to any other person the contents of any wire, oral or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral, or electronic communication in violation of this subsection (a); or

(D) Intentionally uses, or endeavors to use, the contents of any wire, oral or electronic communication, knowing or having reason to know, that the information was obtained through the interception of a wire, oral or electronic communication in violation of this subsection (a).

(2) A violation of subdivision (a)(1) shall be punished as provided in § 39-13-602 and shall be subject to suit as provided in § 39-13-603.

(b) (1) It is lawful under §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3 for an officer, employee, or agent of a provider of wire or electronic communications service, or a telecommunications company, whose facilities are used in the transmission of a wire communication, to intercept, disclose or use that communication in the normal course of employment while engaged in any activity that is necessary to the rendition of service or to the protection of the rights or property of the provider of that service. Nothing in §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3 shall be construed to prohibit a telecommunications or other company from engaging in service observing for the purpose of maintaining service quality standards for the benefit of consumers.

(2) Notwithstanding any other law, providers of wire or electronic communications service, their officers, employees, or agents, landlords, custodians, or other persons are authorized to provide information, facilities, or technical assistance to persons authorized by law to intercept wire, oral, or electronic communications, if the provider, its officers, employees, or agents, landlord, custodian or other specified person has been provided with a court order signed by the authorizing judge of competent jurisdiction that:

(A) Directs the assistance;

(B) Sets forth a period of time during which the provision of the information, facilities, or technical assistance is authorized; and

(C) Specifies the information, facilities, or technical assistance required.

(3) No provider of wire or electronic communications service, officer, employee, or agent thereof, or landlord, custodian or other specified person shall disclose the existence of any interception or surveillance or the device used to accomplish the interception or surveillance with respect to which the person has been furnished a court order, except as may otherwise be required by legal process, and then only after prior notification to the attorney general and reporter or to the district attorney general or any political subdivision of a district, as may be appropriate. Any such disclosure shall render the person liable for the civil damages provided for in § 39-13-603. No cause of action shall lie in any court against any provider of wire or electronic communications service, its officers, employees, or agents, landlord, custodian, or other specified person for providing information, facilities, or assistance in accordance with the terms of a court order under §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3.

(4) It is lawful under §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3 for a person acting under the color of law to intercept a wire, oral or electronic communication, where the person is a party to the communication or one of the parties to the communication has given prior consent to such interception.

(5) It is lawful under §§ 39-13-601 -- 39-13-603 and title 40, chapter 6, part 3 for a person not acting under color of law to intercept a wire, oral, or electronic communication, where the person is a party to the communication or where one of the parties to the communication has given prior consent to the interception, unless the communication is intercepted for the purpose of committing any criminal or tortious act in violation of the constitution or laws of the state of Tennessee.

(6) It is unlawful to intercept any wire, oral, or electronic communication for the purpose of committing a criminal act.

(7) It is lawful, unless otherwise prohibited by state or federal law, for any person:

(A) To intercept or access an electronic communication made through an electronic communication system that is configured so that the electronic communication is readily accessible to the general public;

(B) To intercept any radio communication that is transmitted by:

(i) Any station for the use of the general public, or that relates to ships, aircraft, vehicles, or persons in distress;

(ii) Any governmental, law enforcement, civil defense, private land mobile, or public safety communications system, including police and fire, readily accessible to the general public;

(iii) Any station operating on an authorized frequency within the bands allocated to the amateur, citizens band, or general mobile radio services; or

(iv) Any marine or aeronautical communications system;

(C) To intercept any wire or electronic communication, the transmission of which is causing harmful interference with any lawfully operating station or consumer electronic equipment, to the extent necessary to identify the source of such interference; or

(D) For other users of the same frequency to intercept any radio communication made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of such system, if such communication is not scrambled or encrypted.

(c) (1) Except as provided in subdivision (c)(2), a person or entity providing an electronic communication service to the public shall not intentionally divulge the contents of any communication, other than one to such person or entity, or an agent thereof, while in transmission on that service to any person or entity other than an addressee or intended recipient of such communication or an agent of such addressee or intended recipient.

(2) A person or entity providing electronic communication service to the public may divulge the contents of any such communication:

(A) As otherwise authorized in subdivisions (b)(1)-(3) or § 40-6-306;

(B) With the lawful consent of the originator or any addressee or intended recipient of such communication;

(C) To a person employed or authorized, or whose facilities are used, to forward such communication to its destination; or

(D) That were inadvertently obtained by the service provider and which appear to pertain to the commission of a crime, if the divulgence is made to a law enforcement agency.

(d) Notwithstanding any provision of this part to the contrary, this section shall not apply to a person who installs software on a computer the person owns if such software is intended solely to monitor and record the use of the Internet by a minor child of whom such person is a parent or legal guardian.



§ 39-13-602 - Penalty for violations.

A person who violates § 39-13-601(a) commits a Class D felony.



§ 39-13-603 - Civil actions -- Injunctive relief -- Damages -- Defenses -- Limitation of actions.

(a) Except as provided in § 39-13-601(b)(4), any aggrieved person whose wire, oral or electronic communication is intentionally intercepted, disclosed, or used in violation of § 39-13-601 or title 40, chapter 6, part 3 may in a civil action recover from the person or entity that engaged in that violation the following relief:

(1) The greater of:

(A) The sum of the actual damages, including any damage to personal or business reputation or relationships, suffered by the plaintiff and any profits made by the violator as a result of the violation; or

(B) Statutory damages of one hundred dollars ($100) a day for each day of violation or ten thousand dollars ($10,000), whichever is greater;

(2) Punitive damages; and

(3) A reasonable attorney's fee and other litigation costs reasonably incurred.

(b) Any person whose wire, oral, or electronic communication is or is about to be intercepted, disclosed, or used in violation of § 39-13-601 or title 40, chapter 6, part 3 may seek to enjoin and restrain the violation and may in the same action seek damages as provided by subsection (a).

(c) It is a complete defense against any civil or criminal action brought under § 39-13-601 or title 40, chapter 6, part 3 that there was good faith reliance on a court warrant or order, a grand jury subpoena, a legislative authorization, or a statutory authorization, or if there was a good faith determination that § 39-13-601(c) permitted the conduct complained of.

(d) A civil action under this section or title 40, chapter 6, part 3 may not be commenced later than two (2) years after the date upon which the claimant first discovered or had a reasonable opportunity to discover the violation.



§ 39-13-604 - Interception of cellular or cordless telephone transmissions.

(a) As used in this section, unless the context otherwise requires:

(1) "Cellular radio telephone" means a wireless telephone authorized by the federal communications commission to operate in the frequency bandwidth reserved for cellular radio telephones;

(2) "Communication" includes, but is not limited to, communications transmitted by voice, data, or image, including facsimile;

(3) "Cordless telephone" means a two-way, low power communication system consisting of two (2) parts, a "base" unit that connects to the public switched telephone network and a handset or "remote" unit, that are connected by a radio link and authorized by the federal communications commission to operate in the frequency bandwidths reserved for cordless telephones;

(4) "Disseminating," as used in this section and § 39-13-605, means the playing or duplicating of the recording in a manner other than authorized in this part; and

(5) "Party" means only those individuals who participate in a conversation and whose presence as participants is known to all other participants.

(b) (1) A person commits an offense who, without the consent of at least one (1) party to a communication, intentionally records or disseminates a communication transmitted between two (2) cellular radio telephones, a cellular radio telephone and a landline telephone, or a cordless telephone and a cellular radio telephone.

(2) A person commits an offense who intentionally disseminates a communication transmitted between two (2) cordless telephones or a cordless telephone and a landline telephone, if such dissemination is not authorized by a court order.

(c) (1) A violation of subsection (b) is a Class A misdemeanor.

(2) A violation of subsection (b) is a Class E felony, if the defendant knowingly publishes, distributes or otherwise disseminates to another the intercepted or recorded communication.

(d) This section does not apply to the following:

(1) Any public utility or wireless communications provider engaged in the business of providing communications services and facilities, or to the officers, employees, or agents thereof, where the acts otherwise prohibited are for the purpose of construction, maintenance, conduct, technological research, or operation of the services and facilities of the public utility;

(2) The use of any instrument, equipment, facility, or service furnished and used pursuant to the tariffs of the public utility; and

(3) Any telephonic communication system used for communication exclusively within a state, county or municipal correctional facility.

(e) The judge of a court of record having domestic relations jurisdiction may authorize any individual to intercept, record, disseminate and use communications that would otherwise be prohibited by this section and § 39-13-605, upon an ex parte showing by the investigator that there is probable cause to believe that the health, safety and welfare of a minor are in jeopardy.

(f) (1) A law enforcement officer or other person with judicial purview, while in the course of the person's employment, may record a protected communication, where preservation and retention of the recorded communication are pertinent to a criminal investigation; provided, that the officer follows the procedure set out in this subsection (f).

(2) When an officer or other authorized person records a protected communication, the officer or other authorized person shall label each recording with the following information:

(A) The name of the officer or other authorized person making the recording; and

(B) The date and time the recording is made.

(3) Within forty-eight (48) hours of a law enforcement officer or other authorized person recording a protected communication, the officer or other authorized person shall apply to a judge authorized to issue a search warrant for an order authorizing continued recording and preservation and retention of the recordings already made. No dissemination or duplication of the recording shall be made prior to the receipt of a court order.

(4) The officer or other authorized person shall certify to the judge in a written application under oath that the recording is pertinent to a criminal investigation, the nature of the offense under investigation, and the address, if known, of the location of the cordless or cellular telephone communication intercepted.

(5) If the judge finds that the information contained in the officer's or other authorized person's written application complies with subdivision (f)(4), the judge shall issue a court order authorizing the preservation, retention or continued recording of protected communications. The order shall include the date and time of the recording, the nature of the crime under investigation, and the address, if known, of the location of the cordless or cellular telephone intercepted. An application and order under this section shall be sealed, unless otherwise ordered by the court. Custody of the sealed application and order shall be wherever the judge directs.

(6) If no application for an order is made authorizing the preservation and retention of recorded protected communications within the forty-eight hour period, or if the officer or other authorized person does not comply with subdivision (f)(4), the recording shall be destroyed.

(7) No recording of a protected communication, or any information contained in the recording, may be used as evidence, unless the recording was obtained in accordance with this section; provided, that nothing in this section shall be construed to preclude the introduction of evidence derived independently from sources other than the recording.

(g) A judge vested with the authority to issue an order permitting recordation of cellular or cordless telephone conversations as provided in this section may permit other individuals to record and disseminate recordings of such protected communications upon a sworn petition by a licensed cordless or cellular telephone agency or other private individual showing probable cause that a felony has been or is about to be committed. The court issuing the order shall determine in the order the length of time that recording shall be permitted and shall likewise order the final disposition of all recordings taken pursuant to this section.



§ 39-13-605 - Unlawful photographing in violation of privacy.

(a) It is an offense for a person to knowingly photograph, or cause to be photographed an individual, when the individual has a reasonable expectation of privacy, without the prior effective consent of the individual, or in the case of a minor, without the prior effective consent of the minor's parent or guardian, if the photograph:

(1) Would offend or embarrass an ordinary person if such person appeared in the photograph; and

(2) Was taken for the purpose of sexual arousal or gratification of the defendant.

(b) As used in this section, unless the context otherwise requires, "photograph" means any photograph or photographic reproduction, still or moving, or any videotape or live television transmission of any individual.

(c) All photographs taken in violation of this section shall be confiscated and, after their use as evidence, destroyed.

(d) (1) A violation of this section is a Class A misdemeanor.

(2) A violation of this section is a Class E felony if:

(A) The defendant disseminates or permits the dissemination of the photograph to any other person; or

(B) The victim of the offense is under thirteen (13) years of age at the time of the offense.

(3) A violation of this section is a Class D felony if:

(A) The defendant disseminates or permits the dissemination of the photograph to any other person; and

(B) The victim of the offense is under thirteen (13) years of age at the time of the offense.

(e) Nothing in this section shall preclude the state from electing to prosecute conduct in violation of this section under any other applicable section, including chapter 17, parts 9 and 10 of this title.



§ 39-13-606 - Electronic tracking of motor vehicles.

(a) (1) Except as provided in subsection (b), it is an offense for a person to knowingly install, conceal or otherwise place an electronic tracking device in or on a motor vehicle without the consent of all owners of the vehicle for the purpose of monitoring or following an occupant or occupants of the vehicle.

(2) As used in this section, "person" does not include the manufacturer of the motor vehicle.

(b) (1) It shall not be a violation if the installing, concealing or placing of an electronic tracking device in or on a motor vehicle is by, or at the direction of, a law enforcement officer in furtherance of a criminal investigation and is carried out in accordance with applicable state and federal law.

(2) If the installing, concealing or placing of an electronic tracking device in or on a motor vehicle is by, or at the direction of, a parent or legal guardian who owns or leases the vehicle, and if the device is used solely for the purpose of monitoring the minor child of the parent or legal guardian when the child is an occupant of the vehicle, then the installation, concealment or placement of the device in or on the vehicle without the consent of any or all occupants in the vehicle shall not be a violation.

(3) It shall also not be a violation of this section if the installing, concealing or placing of an electronic tracking device in or on a motor vehicle is for the purpose of tracking the location of stolen goods being transported in the vehicle or for the purpose of tracking the location of the vehicle if it is stolen.

(c) This section shall not apply to a tracking system installed by the manufacturer of a motor vehicle.

(d) A violation of this section is a Class A misdemeanor.



§ 39-13-607 - Observation without consent.

(a) It is an offense for a person to knowingly spy upon, observe or otherwise view an individual, when the individual is in a place where there is a reasonable expectation of privacy, without the prior effective consent of the individual, if the viewing:

(1) Would offend or embarrass an ordinary person if the person knew the person was being viewed; and

(2) Was for the purpose of sexual arousal or gratification of the defendant.

(b) It is not a defense to a violation of this section that the defendant was lawfully on the premises where the offense occurred.

(c) If the person being viewed is a minor, this section is violated regardless of whether the minor or the minor's parent or guardian consented to the viewing.

(d) (1) A violation of this section is a Class A misdemeanor.

(2) A violation of this section is a Class E felony if the victim is under thirteen (13) years of age at the time the offense is committed.

(e) Nothing in this section shall preclude the state from electing to prosecute conduct in violation of this section under any other applicable section.



§ 39-13-608 - Offense of interception of radio frequency transmission to flee from criminal offense.

(a) It is an offense for a person to knowingly intercept any radio frequency transmission with the intent to use the intercepted transmission to commit, facilitate, or aid in the flight from a criminal offense.

(b) For purposes of this section, "radio frequency transmission" means any radio transmission made by a law enforcement, fire fighting, emergency medical, federal, state or local corrections or homeland security official during the course of the official's duties.

(c) A violation of this section is a Class A misdemeanor.



§ 39-13-609 - Freedom from Unwarranted Surveillance Act -- Use of drones to gather evidence or information -- Standing to initiate civil action against law enforcement agency.

(a) This section shall be known and may be cited as the "Freedom from Unwarranted Surveillance Act".

(b) As used in this section:

(1) "Drone" means a powered, aerial vehicle that:

(A) Does not carry a human operator and is operated without the possibility of direct human intervention from within or on the aircraft;

(B) Uses aerodynamic forces to provide vehicle lift;

(C) Can fly autonomously or be piloted remotely; and

(D) Can be expendable or recoverable;

(2) "Law enforcement agency" means a lawfully established state or local public agency that is responsible for the prevention and detection of crime, local government code enforcement, and the enforcement of penal, traffic, regulatory, game, or controlled substance laws.

(c) Except as provided in subsection (d), no law enforcement agency shall use a drone to gather evidence or other information.

(d) This section shall not prohibit the use of a drone:

(1) To counter a high risk of a terrorist attack by a specific individual or organization if the United States secretary of homeland security determines that credible intelligence indicates that there is such a risk;

(2) If the law enforcement agency first obtains a search warrant signed by a judge authorizing the use of a drone;

(3) If the law enforcement agency possesses reasonable suspicion that, under particular circumstances, swift action is needed to prevent imminent danger to life;

(4) To provide continuous aerial coverage when law enforcement is searching for a fugitive or escapee or is monitoring a hostage situation; or

(5) To provide more expansive aerial coverage when deployed for the purpose of searching for a missing person.

(e) An aggrieved party may initiate a civil action against a law enforcement agency to obtain all appropriate relief, as determined by the court, in order to prevent or remedy a violation of this section.

(f) No data collected on an individual, home, or areas other than the target that justified deployment may be used, copied or disclosed for any purpose. Such data must be deleted as soon as possible, and in no event later than twenty-four (24) hours after collection.

(g) (1) The use of a drone to gather evidence or information shall constitute a search. Any law enforcement agency that uses a drone, or other substantially similar device to gather evidence or obtain information, shall comply in all respects with the fourth amendment to the Constitution of the United States and article I, § 7, of the Constitution of Tennessee.

(2) Absent exigent circumstances or another authorized exception to the warrant requirement, evidence obtained or collected in violation of this section shall not be admissible as evidence in a criminal prosecution in any court of law in this state.



§ 39-13-610 - Search warrant required to obtain location information of an electronic device -- Exceptions to warrant requirement -- Admissibility into evidence.

(a) As used in this section:

(1) "Electronic communication service" means a service that provides to users of the service the ability to send or receive wire or electronic communications;

(2) "Electronic device" means a device that enables access to or use of an electronic communication service, remote computing service, or location information service;

(3) "Governmental entity" means a state or local government agency, including, but not limited to, any law enforcement agency that is a lawfully established state or local public agency responsible for the prevention and detection of crime, local government code enforcement, or the enforcement of penal, traffic, regulatory, game, or controlled substance laws. A governmental entity also includes any other investigative entity, agency, department, division, bureau, board, commission, or an individual acting or purporting to act for or on behalf of a state or local agency;

(4) "Location information" means information concerning the location of an electronic device that, in whole or in part, is generated or derived from or obtained by the operation of an electronic device on a cellular telephone network or a location information service, rather than obtained from a service provider; and

(5) "Location information service" means the provision of global positioning service or other mapping, locational, or directional information service.

(b) Except as provided in subsection (c), no governmental entity shall obtain the location information of an electronic device without a search warrant issued by a duly authorized court.

(c) A government entity may obtain location information of an electronic device without obtaining a search warrant under any of the following circumstances:

(1) If the electronic device is reported stolen by the owner;

(2) If necessary to respond to the user's call for emergency services;

(3) To prevent imminent danger to the life of the owner or user;

(4) To prevent imminent danger to the public;

(5) With the informed, affirmative consent of the owner or user of the electronic device;

(6) If the user has posted the user's location within the last twenty-four (24) hours on a social media web site; or

(7) If exigent circumstances justify obtaining location information for the electronic device without a warrant.

(d) Any evidence obtained in violation of this section is not admissible in a civil, criminal, or administrative proceeding and shall not be used in an affidavit of probable cause in an effort to obtain a search warrant.

(e) (1) This section shall not be construed to apply to any smart meter gateway device.

(2) For purposes of this subsection, "smart meter gateway device" means any electric or natural gas utility meter, utility meter component, utility meter load control device, or any device ancillary to the utility meter, which is located at an end-user's residence or business and which serves as a communication gateway or portal to electrical or natural gas powered appliances, equipment, or devices within the end-user's residence or business, or which otherwise communicates with, monitors, measures, records, reports, stores, restricts, or regulates such electrical or natural gas powered appliances, equipment, or devices.






Part 7 - Standardized Treatment for Sex Offenders

§ 39-13-701 - Short title.

This part shall be known and may be cited as the "Tennessee Standardized Treatment Program for Sex Offenders."



§ 39-13-702 - Legislative intent.

(a) The general assembly hereby declares that the comprehensive evaluation, identification, treatment, and continued monitoring of sex offenders who are subject to the supervision of the criminal justice system are necessary in order to work toward the elimination of recidivism by the offenders.

(b) Therefore, the general assembly hereby creates a program that standardizes the evaluation, identification, treatment, and continued monitoring of sex offenders at each stage of the criminal justice system, so that the offenders will curtail recidivistic behavior, and so that the protection of victims and potential victims will be enhanced. The general assembly recognizes that some sex offenders cannot or will not respond to treatment and that, in creating the program described in this part, the general assembly does not intend to imply that all sex offenders can be successful in treatment.



§ 39-13-703 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the sex offender treatment board created in § 39-13-704;

(2) "Sex offender" means any person who is convicted in this state, on or after January 1, 1996, of any sex offense, or if such person has been convicted in another state of an offense that would constitute a sex offense in this state, and who is subject to parole or probation supervision by the department of correction pursuant to an interstate compact;

(3) "Sex offense" means any felony or misdemeanor offense described as follows:

(A) The commission of any act that, on or after January 1, 1996, constitutes the criminal offense of:

(i) Rape of a child, as defined in § 39-13-522;

(ii) Aggravated rape, as defined in § 39-13-502;

(iii) Rape, as defined in § 39-13-503;

(iv) Aggravated sexual battery, as defined in § 39-13-504;

(v) Sexual battery, as defined in § 39-13-505;

(vi) Statutory rape, as defined in § 39-13-506;

(vii) Incest, as defined in § 39-15-302;

(viii) Criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in this subdivision (3)(A); and

(ix) Criminal responsibility for the facilitation of a felony when the specific felony facilitated is any of the offenses specified in this subdivision (3)(A); or

(B) The commission of any act that, on or after July 1, 2008, constitutes the criminal offense of:

(i) Sexual battery by an authority figure, as defined in § 39-13-527;

(ii) Solicitation of a minor, as defined in § 39-13-528;

(iii) Exploitation of a minor by electronic means, as defined in § 39-13-529; provided, that the victim of the offense is less than thirteen (13) years of age;

(iv) Aggravated rape of a child, as defined in § 39-13-531;

(v) Statutory rape by an authority figure, as defined in § 39-13-532;

(vi) Sexual exploitation of a minor, as defined in § 39-17-1003;

(vii) Aggravated sexual exploitation of a minor, as defined in § 39-17-1004;

(viii) Especially aggravated sexual exploitation of a minor, as defined in § 39-17-1005;

(ix) Criminal attempt, conspiracy, or solicitation to commit any of the offenses specified in this subdivision (3)(B); and

(x) Criminal responsibility for the facilitation of a felony when the specific felony facilitated is any of the offenses specified in this subdivision (3)(B); and

(4) "Treatment" means therapy and supervision of any sex offender that conforms to the standards created by the board pursuant to § 39-13-704.



§ 39-13-704 - Sex offender treatment board -- Creation -- Membership -- Term -- Duties -- Immunity from liability.

(a) There is created, in the department of correction, a sex offender treatment board, which shall consist of thirteen (13) members. The membership of the board shall consist of the following persons:

(1) One (1) member representing the judicial branch, appointed by the chief justice of the supreme court;

(2) Two (2) members representing the department of correction, appointed by the commissioner of correction;

(3) One (1) member representing the Tennessee bureau of investigation, appointed by the director;

(4) One (1) member representing the department of children's services, appointed by the commissioner of children's services;

(5) One (1) member, appointed by the commissioner of correction, who is a licensed mental health professional with recognizable expertise in the treatment of sex offenders;

(6) One (1) member, appointed by the commissioner of correction, who is a district attorney general;

(7) One (1) member, appointed by the commissioner of correction, who is a member of a community corrections advisory board;

(8) One (1) member, appointed by the commissioner of correction, who is a public defender;

(9) One (1) member, appointed by the commissioner of correction, who is a representative of law enforcement;

(10) Two (2) members, appointed by the commissioner of correction who are recognized experts in the field of sex abuse, and who can represent sex abuse victims and victims' rights organizations; and

(11) One (1) member, appointed by the presiding officer of the sex offender treatment board, who is a representative of the board of parole.

(b) The commissioner of correction shall appoint a presiding officer for the board from among the board members appointed pursuant to subsection (a). The presiding officer shall serve as such at the pleasure of the commissioner.

(c) (1) Any member of the board who is appointed pursuant to subdivisions (a)(1)-(4) shall serve at the pleasure of the official who appointed that member, for a term that shall not exceed four (4) years. Those members shall serve without additional compensation.

(2) Any member of the board created in subsection (a) who is appointed pursuant to subdivisions (a)(5)-(10) shall serve for a term of four (4) years. Those members shall serve without compensation.

(d) The board shall carry out the following duties:

(1) The board shall develop and prescribe a standardized procedure for the evaluation and identification of sex offenders. The procedure shall provide for an evaluation and identification of the offender and recommend behavior management monitoring and treatment based upon the knowledge that sex offenders are extremely habituated and that there is no known cure for the propensity to commit sex abuse. The board shall develop and implement measures of success based upon a no-cure policy for intervention. The board shall develop and implement methods of intervention for sex offenders that have as a priority the physical and psychological safety of victims and potential victims and that are appropriate to the needs of the particular offender; provided, that there is no reduction of the safety of victims and potential victims;

(2) The board shall develop guidelines and standards for a system of programs for the treatment of sex offenders that can be utilized by offenders who are placed on probation, incarcerated with the department of correction, placed on parole, or placed in community corrections. The programs developed shall be as flexible as possible, so that such programs may be utilized by each offender to prevent the offender from harming victims and potential victims. The programs shall be structured in a manner that the programs provide a continuing monitoring process, as well as a continuum of treatment programs for each offender as that offender proceeds through the criminal justice system, and may include, but shall not be limited to, polygraph examinations by therapists and probation and parole officers, group counseling, individual counseling, outpatient treatment, inpatient treatment, or treatment in a therapeutic community. The programs shall be developed in a manner that, to the extent possible, the programs may be accessed by all offenders in the criminal justice system. The procedures for evaluation, identification, treatment, and continued monitoring required to be developed shall be implemented only to the extent that funds are available in the sex offender treatment fund created in § 39-13-709;

(3) The board shall develop a plan for the allocation of moneys deposited in the sex offender treatment fund created pursuant to § 39-13-709, among the judicial branch, the department of correction, and the department of children's services. In addition, the board shall coordinate the expenditure of funds from the sex offender treatment fund with any funds expended by any of the departments listed in this subdivision (d)(3) for the identification, evaluation, and treatment of sex offenders; and

(4) The board shall research and analyze the effectiveness of the evaluation, identification, and treatment procedures and programs developed pursuant to this part. The board shall also develop and prescribe a system for tracking offenders who have been subjected to evaluation, identification, and treatment pursuant to this part. In addition, the board shall develop a system for monitoring offender behaviors and offender adherence to prescribed behavioral changes. The results of the tracking and behavioral monitoring shall be a part of any analysis made pursuant to this subdivision (d)(4).

(e) The board and the individual members of the board shall be immune from any liability, whether civil or criminal, for the good faith performance of the duties of the board.



§ 39-13-705 - Evaluation and identification.

(a) On and after January 1, 1996, each sex offender who is to be considered for probation or any other alternative sentencing shall be required to submit to an evaluation for treatment, risk potential, procedures required for monitoring of behavior to protect victims and potential victims, and an identification under the procedures developed pursuant to § 39-13-704(d)(1).

(b) Those offenders found guilty at trial or who pled guilty without an agreement as to length of sentence, probation, or alternative sentencing that are to have a presentence report prepared for submission to the court shall be required to submit to the evaluation referred to in subsection (a). The evaluation shall be included as part of the presentence report and shall be considered by the court in determining the sentencing issues stated in this section. If the court grants probation or alternative sentencing, any plan of treatment recommended by the evaluation shall be a condition of the probation or alternative sentencing. Those offenders who, as part of a negotiated settlement of their case, are to be placed on probation or alternative sentencing shall be required to submit to the evaluation referred to in subsection (a) as a condition of their probation or alternative sentencing; and any plan of treatment recommended by the evaluation shall be a condition of probation or alternative sentencing.

(c) The evaluation and identification required by subsection (a) shall be at the expense of the offender evaluated, based upon the offender's ability to pay. The plan of treatment and behavior management shall be at the expense of the offender based upon the offender's ability to pay.



§ 39-13-706 - Treatment and monitoring of offenders.

(a) Each sex offender sentenced by the court for an offense committed on or after January 1, 1996, is required, as a part of any sentence to probation, community corrections, or incarceration with the department of correction, to undergo treatment to the extent appropriate to the offender based upon the recommendations of the evaluation and identification made pursuant to § 39-13-705, or based upon any subsequent recommendations by the department of correction, the judicial branch or the department of children's services, whichever is appropriate. Any treatment and monitoring shall be at the person's own expense, based upon the person's ability to pay for the treatment.

(b) Each sex offender placed on parole by the state board of parole on or after January 1, 1996, is required, as a condition of parole, to undergo treatment to the extent appropriate to the offender based upon the recommendations of the evaluation and identification pursuant to § 39-13-705 or any evaluation or subsequent reevaluation regarding the person during the person's incarceration or any period of parole. Any treatment shall be at the person's expense, based upon the person's ability to pay for such treatment.



§ 39-13-707 - Treatment services to conform with board standards.

The department of correction, the judicial branch, or the department of children's services shall not employ or contract with any individual or entity to provide treatment services pursuant to this part, unless the treatment services to be provided by the individual or entity conform with the standards developed pursuant to § 39-13-704(d)(2).



§ 39-13-709 - Surcharge.

(a) For purposes of this section, unless the context otherwise requires, "convicted" and "conviction" means an adjudication of guilt of a sex offense as defined in this part as follows:

(1) Plea of guilty, including a plea of guilty entered pursuant to § 40-35-313;

(2) Verdict of guilty by a judge or jury;

(3) Plea of no contest; and

(4) Best interest plea.

(b) On and after July 1, 1996, each person who is convicted of a sex offense as defined in this part shall pay a tax to the clerk of the court in which the conviction occurs, in an amount not to exceed three thousand dollars ($3,000), as determined by the court for each conviction as defined by this part.

(c) The clerk of the court shall allocate the tax required by subsection (b) as follows:

(1) Five percent (5%) of the tax paid shall be retained by the clerk for administrative costs incurred pursuant to this subsection (c); and

(2) Ninety-five percent (95%) of the tax paid under this section shall be deemed a litigation tax imposed pursuant to § 67-4-602, and shall be includible as an amount subject to apportionment pursuant to § 67-4-606.

(d) There is created in the state treasury a sex offender treatment fund, which shall consist of moneys received by the state treasurer pursuant to this part. All interest derived from the deposit and investment of this fund shall be credited to the general fund. Any moneys not appropriated by the general assembly shall remain in the sex offender treatment fund and shall not be transferred or revert to the general fund of the state at the end of any fiscal year. All moneys in the fund shall be subject to annual appropriation by the general assembly to the judicial branch, the department of correction, and the department of children's services, after consideration of the plan developed pursuant to § 39-13-704(d)(3), to cover the direct and indirect costs associated with the evaluation, identification, and treatment and the continued monitoring of sex offenders.

(e) The court may waive all or any portion of the tax required by this section if the court finds that a person convicted of a sex offense is indigent or financially unable to pay.

(f) For the purposes of collecting any unpaid balance of the tax imposed by this part, the department of correction shall deduct from the trust fund account of any sex offender who is in custody of the department of correction those moneys necessary to satisfy the unpaid tax.






Part 8 - Terrorism Prevention and Response Act of 2002

§ 39-13-801 - Short title.

This part shall be known and may be cited as the "Terrorism Prevention and Response Act of 2002."



§ 39-13-802 - Legislative intent.

(a) The general assembly finds and declares that the threat of terrorism involving weapons of mass destruction, including, but not limited to, biological, chemical, nuclear, or radiological agents, is a compelling public safety and health concern. The general assembly recognizes that terrorism involving weapons of mass destruction could result in a disaster placing residents of Tennessee in great peril. The general assembly finds it necessary to sanction the possession, manufacture, use, or threatened use of chemical, biological, nuclear, or radiological weapons, as well as the intentional use or threatened use of industrial or commercial chemicals as weapons, to take other steps to prevent the occurrence of terrorist acts to the fullest extent possible, and to respond rapidly and effectively to any terrorist acts. The general assembly further finds and declares that hoaxes involving terrorist threats create a substantial drain on governmental resources and are a significant disruption to the operation of government, as well as a disruption of the right of persons to a sense of personal security.

(b) The general assembly further finds and declares that the threat from terrorism arises from a variety of sources and means other than through the utilization of weapons of mass destruction. The general assembly finds that this state has a compelling state interest in preventing terrorism within its borders, and the targeted prohibitions set forth in this part are meant to be a focused and least intrusive method for this state to protect its residents from such threats. The general assembly further declares that this part neither targets, nor incidentally prohibits or inhibits, the peaceful practice of any religion.



§ 39-13-803 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Act of terrorism" means an act or acts constituting a violation of this part, any other offense under the laws of Tennessee, or an act or acts constituting an offense in any other jurisdiction within or outside the territorial boundaries of the United States that contains all of the elements constituting a violation of this part or is otherwise an offense under the laws of such jurisdiction, that is intended, directly or indirectly, to:

(A) Intimidate or coerce a civilian population;

(B) Influence the policy of a unit of government by intimidation or coercion; or

(C) Affect the conduct of a unit of government by murder, assassination, torture, kidnapping, or mass destruction;

(2) "Biological warfare agents" mean agents intended for use in war or other attack to cause disease or death in humans, animals, or plants that depend for their effect on multiplication within the target organism, and includes, but is not limited to, the following agents, or any analog of these agents:

(A) Bacteria

(i) Bacillus anthracis (anthrax);

(ii) Bartonella quintana (trench fever);

(iii) Brucella species (brucellosis);

(iv) Burkholderia mallei (glanders);

(v) Burkholderia pseudomallei (meliodosis);

(vi) Franciscella tularensis (tularaemia);

(vii) Salmonella typhi (typhoid fever);

(viii) Shigella species (shigellosis);

(ix) Vibrio cholerae (cholera);

(x) Yersinia pestis (plague);

(xi) Coxiella burnetii (Q fever);

(xii) Orientia tsutsugamushi (scrub typhus);

(xiii) Rickettsia prowazeki (typhus fever);

(xiv) Rickettsia rickettsii (Rocky Mountain spotted fever);

(xv) Chlamydia psittaci (psittacosis);

(xvi) Clostridium botulinum (botulism);

(xvii) Mycobacterium tuberculosis (tuberculosis);

(xviii) Staphylococcus aureus (staphylococcal enterotoxin B); and

(xix) Escherichia coli (E. coli);

(B) Fungi

(i) Coccidiodes immitis (coccidioidomycosis);

(ii) Histoplasma capsulata (histoplasmosis); and

(iii) Aflatoxin

(C) Viruses

(i) Hantaan/Korean haemorrhagic fever and related viruses;

(ii) Sin Nombre;

(iii) Crimean-Congo haemorrhagic fever;

(iv) Rift Valley fever;

(v) Ebola fever;

(vi) Marburg;

(vii) Lymphocytic choriomeningitis;

(viii) Junin (Argentinian haemorrhagic fever);

(ix) Machupo (Bolivian haemorrhagic fever);

(x) Lassa fever;

(xi) Tick-borne encephalitis/Russian spring-summer encephalitis;

(xii) Dengue;

(xiii) Yellow fever;

(xiv) Omsk haemorrhagic fever;

(xv) Japanese encephalitis;

(xvi) Western equine encephalomyelitis;

(xvii) Eastern equine encephalomyelitis;

(xviii) Chikungunya;

(xix) O'nyong-nyong;

(xx) Venezuelan equine encephalomyelitis;

(xxi) Variola major (smallpox);

(xxii) Monkey pox;

(xxiii) White pox (variant of variola virus);

(xxiv) Influenza; and

(xxv) Hantavirus;

(D) Protozoa

(i) Naeglaeria fowleri (naegleriasis);

(ii) Toxoplasma gondii (toxoplasmosis);

(iii) Schistosoma species (bilharziasis); and

(iv) Cryptosporidium parvum (cryptosporidiosis); and

(E) Other toxins, including, but not limited to:

(i) Ricin; and

(ii) Saxitoxin;

(3) "Chemical warfare agents" include, but are not limited to, the following agents, or any analog of these agents, intended for use in war or other attack to cause disease or death in humans, animals, or plants:

(A) Nerve agents, including, but not limited to:

(i) Ethyl NN- dimethylphosphoramidocyanidate (Tabun, or GA);

(ii) O-isopropyl methylphosphonofluoridate (Sarin, or GB);

(iii) O-1,2,2-trimethylpropyl methylphosphonofluoridate (Soman, or GD);

(iv) O-cyclohexyl methylphosphonofluoridate (cyclosarin, or GF);

(v) O-ethyl S-2-diisopropylaminoethyl methylphosphonothiolate (VX);

(vi) O-ethyl S-2-dimethylaminoethyl methylphosphonothiolate (medemo); and

(vii) O-isobutyl S-2-diethylaminoethyl methylphosphonothiolate (VR);

(B) Blood agents, including, but not limited to:

(i) Hydrogen cyanide (AC);

(ii) Cyanogen chloride (CK); and

(iii) Arsine (SA);

(C) Blister agents, including, but not limited to:

(i) Mustards (H, HD (sulfur mustard), HN-1, HN-2, HN-3 (nitrogen mustard));

(ii) Arsenicals, including, but not limited to, Lewisite (L);

(iii) Urticants, including, but not limited to, CX;

(iv) Bis(2-chloroethylthioethyl) ether (agent T); and

(v) Incapacitating agents, including, but not limited to, BZ; provided, however, that "incapacitating agents" shall not include any agent, the possession of which is otherwise lawful, that is intended for use for self-defense or defense of others;

(D) Choking agents, including, but not limited to:

(i) Phosgene (CG);

(ii) Diphosgene (DP); and

(iii) Chloropicrin;

(E) Pesticides;

(F) Dioxins;

(G) Polychlorinated biphenyls (PCBs);

(H) Flammable industrial gases and liquids, including, but not limited to:

(i) Gasoline; and

(ii) Propane; and

(I) Tear gases and other disabling chemicals, including, but not limited to:

(i) 10-chloro-5, 10-dihydrophenarsazine (adamsite, or DM);

(ii) 1-chloroacetophenone (CN);

(iii) a-bromophenylacetonitrile (larmine, BBC or CA);

(iv) 2-chlorobenzalmalononitrile (CS);

(v) Dibenzoxazepine (CR);

(vi) Oleoresin capsicum (OC); and

(vii) 3-quinuclidinyl benzilate (BZ); provided, however, that "tear gases and other disabling chemicals" shall not include any agent, the possession of which is otherwise lawful, that is intended for use for self-defense or defense of others;

(4) "Designated entity" means any entity designated by the United States department of state as a foreign terrorist organization in accordance with § 219 of the Immigration and Nationality Act, codified in 8 U.S.C. § 1189, or by the United States department of the treasury as a specially designated national in accordance with 31 CFR part 500;

(5) "Expert advice or assistance":

(A) Means advice or assistance derived from scientific, technical, legal or other specialized knowledge; and

(B) Does not mean legal services provided to a defendant in relation to any action brought pursuant to this part, or pursuant to federal or state law;

(6) "Financial institution" shall have the meaning provided in 31 CFR chapter X;

(7) "Material support or resources":

(A) Means any property, tangible or intangible, or service, including currency or monetary instruments or financial securities, financial services, lodging, training, expert advice or assistance, safe houses, false documentation or identification, communications equipment, facilities, weapons, lethal substances, explosives, transportation, and personnel; and

(B) Does not include medicine or religious materials;

(8) "Nuclear or radiological agents" includes, but is not limited to:

(A) Any explosive device designed to cause a nuclear yield, also known as an improvised nuclear device (IND);

(B) Any explosive device utilized to spread radioactive material, also known as a radiological dispersal device (RDD); and

(C) Any act or container designed to release radiological material as a weapon without an explosion, also known as a simple radiological dispersal device (SRDD);

(9) "Training" means instruction or teaching designed to impart a specific skill, as opposed to general knowledge;

(10) "Weapon of mass destruction" includes chemical warfare agents, biological or biologic warfare agents, weaponized agents, weaponized biological or biologic warfare agents, nuclear agents, radiological agents, or the intentional release of industrial agents as a weapon;

(11) "Weaponization" is the deliberate processing, preparation, packaging, or synthesis of any substance for use as a weapon or munition;

(12) "Weaponized agents" are those agents or substances prepared for dissemination through any explosive, thermal, pneumatic, or mechanical means; and

(13) "Weaponized biological or biologic warfare agents" include, but are not limited to, weaponized pathogens, such as bacteria, viruses, rickettsia, yeasts, fungi, or genetically engineered pathogens, toxins, vectors, and endogenous biological regulators (EBRs).



§ 39-13-804 - Intentional release of dangerous chemical or hazardous material with intent of causing harm.

(a) The intentional release of a dangerous chemical or hazardous material utilized in a lawful industrial or commercial process shall be considered use of a weapon of mass destruction when a person knowingly utilizes those agents with intent and for the purpose of causing harm to persons either directly or indirectly through harm to animals or the environment. The release of dangerous chemicals or hazardous materials for any purpose shall remain subject to regulation under federal and state environmental laws.

(b) The lawful use of chemicals for legitimate mineral extraction, industrial, agricultural, commercial, or private purposes, such as gasoline used to power engines or propane used for heating or cooking, is not proscribed by this part.

(c) No university, research institution, private company, individual, hospital, or other health care facility shall be subject to this part for actions taken in furtherance of objectives undertaken for a lawful purpose; provided, that such actions are taken in connection with scientific or public health research or are necessary for therapeutic or clinical purposes, and, as required, are licensed or registered with the centers for disease control and prevention pursuant to the Code of Federal Regulations (CFR) or other applicable authorities.



§ 39-13-805 - Commission of act of terrorism.

(a) It is an offense for any person to commit an act of terrorism in this state.

(b) An act of terrorism is a Class A felony.



§ 39-13-806 - Weapons of mass destruction.

(a) It is an offense for any person, without lawful authority, to possess, develop, manufacture, produce, transfer, acquire, weaponize, or retain any weaponized agent, biological warfare agent, weaponized biological or biologic warfare agent, chemical warfare agent, nuclear or radiological agent, or any other weapon of mass destruction.

(b) A violation of subsection (a) is a Class B felony.



§ 39-13-807 - Provision of support or resources to designated entity or to persons committing or attempting an act of terrorism -- Exception.

(a) It is an offense for any person to provide material support or resources, or attempt or conspire to provide material support or resources, to:

(1) Any person known by the person providing such material support or resources to be planning or carrying out an act of terrorism in this state, or concealing or attempting to escape after committing or attempting to commit an act of terrorism; or

(2) A designated entity; provided, the person must have actual knowledge that the entity is a designated entity.

(b) A violation of subsection (a) is a Class A felony.

(c) This section shall not apply to any financial service, funds transfer, or securities transaction conducted in the ordinary course of business by a financial institution subject to the information sharing, suspicious activity reporting, or currency transaction reporting requirements of the Bank Secrecy Act, compiled in 31 U.S.C. § 5311 et seq., or the U.S.A. Patriot Act (PL 107-56); provided, that any such institution that acts with the intent to assist, aid, or abet any person planning or carrying out an act of terrorism in this state, or concealing or attempting to escape after committing or attempting to commit an act of terrorism, shall remain liable under subsection (a).

(d) A person prosecuted under subdivision (a)(2) shall be afforded the same due process rights as are afforded to persons prosecuted under 18 U.S.C. § 2339B.

(e) The district attorney general shall notify the United States department of state, and any other appropriate federal department or agency, of a violation of subsection (a).



§ 39-13-808 - Distribution or delivery of any substance as an act of terrorism or as a hoax.

(a) It is an offense for any person to distribute or to deliver, as an act of terrorism or as a hoax, any substance that is intended to, or that such person has reason to believe may, create a fear or apprehension on the part of any other person that such substance may be a biological warfare agent, a chemical warfare agent, or a nuclear or radiological agent, without regard to whether such substance is in fact a biological warfare agent, chemical warfare agent, or a nuclear or radiological agent.

(b) (1) A violation of subsection (a) as an act of terrorism is a Class A felony.

(2) A violation of subsection (a) as a hoax is a Class C felony.

(c) In addition to the penalties otherwise provided by law, any person convicted of a violation of subsection (a), either as an act of terrorism or as a hoax, shall make restitution of the costs incurred by any public or private entity or person resulting from such offense.



§ 39-13-809 - Religious justification for violence or criminal activity prohibited.

Religious justification for violence or criminal activity prohibited by this part shall not be considered a justification or a defense pursuant to chapter 11, part 6 of this title, nor shall it prohibit prosecution pursuant to this part.






Part 9 - Surveillance by Unmanned Aircraft

§ 39-13-901 - Part definitions.

As used in this part:

(1) "Image" means any capturing of sound waves, thermal, infrared, ultraviolet, visible light, or other electromagnetic waves, odor, or other conditions existing on or about real property in this state or an individual located on that property; and

(2) "Unmanned aircraft" means an airborne device that is operated without an individual in or on the device.



§ 39-13-902 - Lawful capture of images -- Use for lawful purposes.

(a) Notwithstanding § 39-13-903, it is lawful to capture an image using an unmanned aircraft in this state:

(1) For purposes of professional or scholarly research and development by a person acting on behalf of an institution of higher education, as defined by § 49-7-802, including a person who:

(A) Is a professor, employee, or student of the institution; or

(B) Is under contract with or otherwise acting under the direction or on behalf of the institution;

(2) In airspace designated as a test site or range authorized by the federal aviation administration for the purpose of integrating unmanned aircraft systems into the national airspace;

(3) As part of an authorized operation, exercise, or mission of any branch of the United States military, consistent with the Constitution of the United States;

(4) If the image is captured for the purposes of mapping; provided, the image of any person or thing on private property captured in the course of mapping shall be subject to subdivision (a)(6) as an image captured incidental to the lawful capturing of an image;

(5) If the image is captured by or for an electric or natural gas utility:

(A) For operations and maintenance of utility facilities for the purpose of maintaining utility system reliability and integrity;

(B) For inspecting utility facilities to determine repair, maintenance, or replacement needs during and after construction of such facilities;

(C) For assessing vegetation growth for the purpose of maintaining clearances on utility easements; or

(D) For utility facility routing and siting for the purpose of providing utility service;

(6) With the consent of the individual who owns or lawfully occupies the real property captured in the image;

(7) For law enforcement purposes, as permitted by § 39-13-609;

(8) If the image is captured by state or local law enforcement authorities, or a person who is under contract with or otherwise acting under the direction or on behalf of state authorities, for the purpose of:

(A) Surveying the scene of a catastrophe or other damage to determine whether a state of emergency should be declared;

(B) Preserving public safety, protecting property, or surveying damage or contamination during a lawfully declared state of emergency; or

(C) Conducting routine air quality sampling and monitoring, as provided by state or local law;

(9) At the scene of a spill, or a suspected spill, of hazardous materials;

(10) For the purpose of fire suppression;

(11) For the purpose of rescuing a person whose life or well-being is in imminent danger;

(12) If the image is captured by a Tennessee licensed real estate broker in connection with the marketing, sale, or financing of real property, provided that no individual is identifiable in the image;

(13) Of public real property or a person on that property;

(14) If the image is captured by the owner, operator or agent, or a person under contract with the owner, operator or agent, of an oil, gas, water, or other pipeline for the purpose of inspecting, maintaining, or repairing pipelines or other related facilities, and is captured without the intent to conduct surveillance on an individual or real property located in this state;

(15) In connection with oil and gas pipeline and well safety and protection;

(16) In connection with port authority surveillance and security;

(17) As authorized or permitted by the federal aviation administration for use in a motion picture, television or similar production where the filming is authorized by the property owner and a state or local film permit agency, if required; or

(18) As a part of a commercial service that has received authorization from the federal aviation administration to use unmanned aircraft or an unmanned aircraft operating under regulations promulgated by the federal aviation administration for commercial use of unmanned aircraft.

(b) An image captured by a state or local government agency, or by a person who is under contract with or otherwise acting under the direction or on behalf of such agency, shall be handled in accordance with § 39-13-609 and shall not be used for any purpose other than the lawful purpose for which the image was captured as permitted by this section.



§ 39-13-903 - Unlawful capture of image with intent to conduct surveillance a misdemeanor offense -- Defense.

(a) Subject to the exceptions set forth in § 39-13-902(a), a person commits an offense if the person:

(1) Uses an unmanned aircraft to capture an image of an individual or privately owned real property in this state with the intent to conduct surveillance on the individual or property captured in the image; or

(2) Knowingly uses an image in a manner prohibited by § 39-13-902(b).

(b) An offense under this section is a Class C misdemeanor.

(c) It is a defense to prosecution under this section that the person destroyed the image:

(1) As soon as the person had knowledge that the image was captured in violation of this section; and

(2) Without disclosing, displaying, or distributing the image to a third party.



§ 39-13-904 - Possession or distribution and use of unlawfully captured images -- Misdemeanor offenses -- Separate images constitute separate offenses -- Defenses.

(a) A person commits an offense if the person:

(1) Captures an image in violation of § 39-13-903; and

(2) (A) Possesses that image; or

(B) Discloses, displays, distributes, or otherwise uses that image.

(b) (1) An offense under subdivision (a)(2)(A) is a Class C misdemeanor.

(2) An offense under subdivision (a)(2)(B) is a Class B misdemeanor.

(c) Each image a person possesses, discloses, displays, distributes, or otherwise uses in violation of this section is a separate offense.

(d) It is a defense to prosecution under this section for the possession of an image that the person destroyed the image as soon as the person had knowledge that the image was captured in violation of § 39-13-903.

(e) It is a defense to prosecution under this section for the disclosure, display, distribution, or other use of an image that the person stopped disclosing, displaying, distributing, or otherwise using the image as soon as the person had knowledge that the image was captured in violation of § 39-13-903.



§ 39-13-905 - Use of unlawfully captured images as evidence -- Disclosure of images limited.

(a) Except as otherwise provided by subsection (b), an image captured in violation of § 39-13-903, or an image captured by an unmanned aircraft that was incidental to the lawful capturing of an image:

(1) May not be used as evidence in any criminal or juvenile proceeding, civil action, or administrative proceeding;

(2) Is not subject to disclosure, inspection, or copying under title 10, chapter 7; and

(3) Is not subject to discovery, subpoena, or other means of legal compulsion for its release.

(b) An image described by subsection (a) may be disclosed and used as evidence to prove a violation of this part and is subject to discovery, subpoena, or other means of legal compulsion for that purpose.



§ 39-13-906 - Applicability of part.

This part shall not apply to the manufacture, assembly, distribution, or sale of an unmanned aircraft.



§ 39-13-907 - Construction of part.

Nothing in this part shall be construed as permitting any act prohibited by other law.









Chapter 14 - Offenses Against Property

Part 1 - Theft

§ 39-14-101 - Consolidation of theft offenses.

Conduct denominated as theft in this part constitutes a single offense embracing the separate offenses referenced before 1989 as embezzlement, false pretense, fraudulent conversion, larceny, receiving or concealing stolen property, and other similar offenses.



§ 39-14-102 - Part definitions.

The following definitions apply in this part, unless the context otherwise requires:

(1) "Cable television company" means any franchise or other duly licensed company which is operated or intended to be operated to perform the service of receiving and amplifying the signals broadcast by one (1) or more television stations and redistributing such signals by wire, cable or other device or means for accomplishing such redistribution to members of the public who subscribe to such service, or distributing through such company's antennae, poles, wires, cables, conduits or other property used in providing service to its subscribers and customers any television signals whether broadcast or not;

(2) "Credit card" means any real or forged instrument, writing or other evidence, whether known as a credit card, credit plate, charge plate or by any other name, which purports to evidence an understanding to pay for property or services delivered or rendered to or upon the order of a designated person or bearer;

(3) "Debit card" means any real or forged instrument, writing or other evidence known by any name issued with or without a fee by an issuer for the use of a depositor in obtaining money, goods, services or anything else of value, payment of which is made against funds previously deposited in an account with the issuer;

(4) "Expired" credit or debit card means a card which is no longer valid because the term shown on it has expired;

(5) "Issuer" means the business organization or financial institution or its duly authorized agent which issues a credit or debit card;

(6) "Library" means any:

(A) Public library;

(B) Library of educational, historical or eleemosynary institution, organization or society;

(C) Archives; or

(D) Museum;

(7) "Library material" includes any book, plate, picture, photograph, engraving, painting, drawing, map, newspaper, magazine, pamphlet, broadside, manuscript, document, letter, public record, microfilm, sound recording, audio-visual materials in any format, magnetic or other tapes, electronic data, processing records, artifacts or other documentary, written or printed materials, regardless of physical form or characteristics, belonging to or on loan to or otherwise in the custody of a library;

(8) "Microwave multi-point distribution system station" or "MDS" means any franchise or other duly licensed company which is operated or intended to be operated to perform the service of receiving and amplifying the signals broadcast by one (1) or more television stations, and redistributing such signals by microwave transmissions to members of the public who subscribe to such service, or distributing through such company's antennae, conduits, or other property used in providing service to its subscribers and customers any television signals whether broadcast or not;

(9) "Receiving" includes, but is not limited to, acquiring possession, control, title or taking a security interest in the property; and

(10) "Revoked" credit or debit card means a card which is no longer valid because permission to use it has been suspended or terminated by the issuer.



§ 39-14-103 - Theft of property.

(a) A person commits theft of property if, with intent to deprive the owner of property, the person knowingly obtains or exercises control over the property without the owner's effective consent.

(b) (1) As a condition of pretrial diversion, judicial diversion, probation or parole for a violation of subsection (a) when the violation occurs as set out in subdivision (b)(2), the person may be required to perform debris removal, clean-up, restoration, or other necessary physical labor at a location within the area affected by the disaster or emergency that is in the county where the offense occurred.

(2) The condition of pretrial diversion, judicial diversion, probation or parole containing the requirement set out in subdivision (b)(1) may be used if the violation of subsection (a) occurs:

(A) During or within thirty (30) days following the occurrence of a tornado, flood, fire, or other disaster or emergency, as defined in § 58-2-101;

(B) Within the area affected by the disaster or emergency; and

(C) When, as a result of the disaster or emergency, the owner of the property taken, or the person charged with custody of the property, is unable to adequately guard, secure or protect the property from theft.

(3) Subdivision (b)(2) shall apply regardless of whether a state of emergency has been declared by a county, the governor, or the president of the United States at the time of or subsequent to the theft.

(4) Any period of physical labor required pursuant to subdivision (b)(1) shall not exceed the maximum sentence authorized pursuant to § 39-14-105.



§ 39-14-104 - Theft of services.

(a) A person commits theft of services who:

(1) Intentionally obtains services by deception, fraud, coercion, forgery, false statement, false pretense or any other means to avoid payment for the services;

(2) Having control over the disposition of services to others, knowingly diverts those services to the person's own benefit or to the benefit of another not entitled thereto; or

(3) Knowingly absconds from establishments where compensation for services is ordinarily paid immediately upon the rendering of them, including, but not limited to, hotels, motels and restaurants, without payment or a bona fide offer to pay.

(b) Any individual directly or indirectly harmed by a violation of subsection (a) shall have legal standing to report such violations to law enforcement and testify in support of corresponding criminal charges.



§ 39-14-105 - Grading of theft.

(a) Theft of property or services is:

(1) A Class A misdemeanor if the value of the property or services obtained is five hundred dollars ($500) or less;

(2) A Class E felony if the value of the property or services obtained is more than five hundred dollars ($500) but less than one thousand dollars ($1,000);

(3) A Class D felony if the value of the property or services obtained is one thousand dollars ($1,000) or more but less than ten thousand dollars ($10,000);

(4) A Class C felony if the value of the property or services obtained is ten thousand dollars ($10,000) or more but less than sixty thousand dollars ($60,000);

(5) A Class B felony if the value of the property or services obtained is sixty thousand dollars ($60,000) or more but less than two hundred fifty thousand dollars ($250,000); and

(6) A Class A felony if the value of the property or services obtained is two hundred fifty thousand dollars ($250,000) or more.

(b) (1) In a prosecution for theft of property, theft of services, and any offense for which the punishment is determined pursuant to this section, the state may charge multiple criminal acts committed against one (1) or more victims as a single count if the criminal acts arise from a common scheme, purpose, intent or enterprise.

(2) The monetary value of property from multiple criminal acts which are charged in a single count of theft of property shall be aggregated to establish value under this section.

(c) Venue in a prosecution for any offense punishable pursuant to this section shall be in the county where one (1) or more elements of the offense occurred, or in the county where an act of solicitation, inducement, offer, acceptance, delivery, storage, or financial transaction occurred involving the property, service or article of the victim.



§ 39-14-106 - Unauthorized use of automobiles and other vehicles -- Joyriding.

A person commits a Class A misdemeanor who takes another's automobile, airplane, motorcycle, bicycle, boat or other vehicle without the consent of the owner and the person does not have the intent to deprive the owner thereof.



§ 39-14-107 - Claim of right.

It is an affirmative defense to prosecution under §§ 39-14-103, 39-14-104 and 39-14-106 that the person:

(1) Acted under an honest claim of right to the property or service involved;

(2) Acted in the honest belief that the person had the right to obtain or exercise control over the property or service as the person did; or

(3) Obtained or exercised control over property or service honestly believing that the owner, if present, would have consented.



§ 39-14-108 - Pawned or conveyed rental property.

(a) With respect to the theft of rental property, evidence of any of the following shall create an inference of intent to deprive the owner of the rental property, as provided in § 39-14-103:

(1) The person leasing or renting the property has pawned or otherwise conveyed the property;

(2) The person leasing or renting the property pursuant to a written agreement presents identification to the owner at the time of the execution of the written agreement which bears a fictitious name, telephone number or address; or

(3) The person leasing or renting the property pursuant to a written agreement designating the principal location at which the property is to be used, and specifying the date and time when the same is to be returned, fails to return the property to the owner on or before such return date and within ten (10) days after the date of mailing of written notice to return the property sent by registered or certified mail, return receipt requested, deliver to addressee only, and the property is not to be found at the location designated in the lease or rental agreement as the principal place of use of the property.

(b) Any leased or rented tangible personal property that has been sold, pawned or otherwise disposed of by the person renting or leasing the property during the period of the lease or rental agreement shall be returned to the owner of the property if the property is properly marked and identified as leased or rental property and is no longer needed as evidence against the person, and if the owner of the property can, by serial number, manufacturer's identification number or other sufficient means, demonstrate ownership of the property.

(c) (1) Each owner of rental property shall conspicuously mark and identify the property as rented or leased property. The markings shall include, but not be limited to, the name and address of the rental company and the serial number of the property.

(2) Subdivision (c)(1) does not apply to motor vehicles, as defined in title 55.



§ 39-14-109 - Stone or rock wall -- Warning sign.

Notwithstanding any law to the contrary, the state or any county or municipality is authorized to post the following signage along the right-of-way of any state or local roadway located in close proximity to a stone or rock wall:

WARNING!

IT CONSTITUTES THE CRIME OF THEFT TO KNOWINGLY REMOVE, WITHOUT OWNER CONSENT, ANY PORTION OF A STONE OR ROCK WALL LOCATED ON THE PUBLIC RIGHT-OF-WAY OR ON PRIVATE PROPERTY! SANCTIONS ARE SUBSTANTIAL!



§ 39-14-110 - Unauthorized recording of theatrical motion pictures.

(a) It is an offense for a person to knowingly operate an audiovisual recording function of a device in a facility where a motion picture is being exhibited for the purpose of recording a theatrical motion picture and without the consent of the owner or lessee of the facility.

(b) The term "audiovisual recording function" means the capability of a device to record or transmit a motion picture or any part of a motion picture by means of any technology now known or later developed.

(c) An owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of such owner or lessee, or the licensor of the motion picture being exhibited or the licensor's agent or employee, or a law enforcement officer who has probable cause to believe that a person has violated this section, may detain such person on or off the premises of the motion picture establishment, if such detention is done for any or all of the following purposes:

(1) To question the person, investigate the surrounding circumstances, obtain a statement, or any combination thereof;

(2) To request or verify identification, or both;

(3) To inform a law enforcement officer of the detention of such person, or surrender that person to the custody of a law enforcement officer, or both;

(4) To inform a law enforcement officer, the parent or parents, guardian or other private person charged with the welfare of a minor of the detention and to surrender the minor to the custody of such person; or

(5) To institute criminal proceedings against the person.

(d) Probable cause to suspect that a person has committed or is attempting to commit a violation of this section may be based on, but not limited to:

(1) Personal observation, including observation via closed circuit television or other visual device; or

(2) Report of a personal observation from another patron or employee.

(e) An owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of the owner or lessee, or the licensor of the motion picture being exhibited or the licensor's agent or employee, or a law enforcement officer who detains, questions, or causes the arrest of any person suspected of a violation of this section shall not be criminally or civilly liable for any legal action relating to the detention, questioning, or arrest if the owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of the owner or lessee, or the licensor of the motion picture being exhibited or the licensor's agent or employee, merchant or merchant's employee or agent or law enforcement officer:

(1) Has probable cause to suspect that the person has committed or is attempting to commit a violation of this section;

(2) Acts in a reasonable manner under the circumstances; and

(3) Detains the suspected person for a reasonable period of time.

(f) The owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of the owner or lessee, or the licensor of the motion picture being exhibited or the licensor's agent or employee, may use a reasonable amount of force necessary to protect the owner, agent, employee or licensor, to prevent escape of the person detained, or to prevent the loss or destruction of property.

(g) A reasonable period of time, for the purposes of this section, is a period of time long enough to accomplish the purpose set forth in this section, and shall include any time spent awaiting the arrival of a law enforcement officer or the parents or guardian of a juvenile suspect, if the owner or lessee of a facility where a motion picture is being exhibited, or the authorized agent or employee of the owner or lessee, or the licensor of the motion picture being exhibited or the licensor's agent or employee has summoned such law enforcement officer, parents, or guardian.

(h) This section does not prevent any lawfully authorized investigative, law enforcement protection, or intelligence gathering employee or agent, of the state or federal government, from operating any audiovisual recording device in any facility where a motion picture is being exhibited, as part of a lawfully authorized investigative, protective, law enforcement, or intelligence gathering activity.

(i) This section shall not apply to a person who operates the audiovisual recording function of a device in a retail establishment for the sole purpose of demonstrating the use and operation of the device for a prospective customer.

(j) For purposes of this section, "facility" shall not be construed to include a personal residence.

(k) (1) A violation of this section is a Class A misdemeanor.

(2) Nothing in this section shall be construed as prohibiting prosecution under any other applicable provision of law.



§ 39-14-112 - Extortion.

(a) A person commits extortion who uses coercion upon another person with the intent to:

(1) Obtain property, services, any advantage or immunity;

(2) Restrict unlawfully another's freedom of action; or

(3) (A) Impair any entity, from the free exercise or enjoyment of any right or privilege secured by the Constitution of Tennessee, the United States Constitution or the laws of the state, in an effort to obtain something of value for any entity;

(B) For purposes of this section, "something of value" includes, but is not limited to, a neutrality agreement, card check agreement, recognition, or other objective of a corporate campaign;

(C) For purposes of this section, "corporate campaign" means any organized effort to unlawfully bring pressure on an entity, other than through collective bargaining, or any other activity protected by federal law.

(b) It is an affirmative defense to prosecution for extortion that the person reasonably claimed:

(1) Appropriate restitution or appropriate indemnification for harm done; or

(2) Appropriate compensation for property or lawful services.

(c) Extortion is a Class D felony.



§ 39-14-114 - Forgery.

(a) A person commits an offense who forges a writing with intent to defraud or harm another.

(b) As used in this part, unless the context otherwise requires:

(1) "Forge" means to:

(A) Alter, make, complete, execute or authenticate any writing so that it purports to:

(i) Be the act of another who did not authorize that act;

(ii) Have been executed at a time or place or in a numbered sequence other than was in fact the case; or

(iii) Be a copy of an original when no such original existed;

(B) Make false entries in books or records;

(C) Issue, transfer, register the transfer of, pass, publish, or otherwise utter a writing that is forged within the meaning of subdivision (b)(1)(A); or

(D) Possess a writing that is forged within the meaning of subdivision (b)(1)(A) with intent to utter it in a manner specified in subdivision (b)(1)(C); and

(2) "Writing" includes printing or any other method of recording information, money, coins, tokens, stamps, seals, credit cards, badges, trademarks, and symbols of value, right, privilege or identification.

(c) An offense under this section is punishable as theft pursuant to § 39-14-105, but in no event shall forgery be less than a Class E felony.



§ 39-14-115 - Criminal simulation.

(a) (1) A person commits the offense of criminal simulation who, with intent to defraud or harm another:

(A) Makes or alters an object, in whole or in part, so that it appears to have value because of age, antiquity, rarity, source or authorship that it does not have;

(B) Possesses an object so made or altered, with intent to sell, pass or otherwise utter it; or

(C) Authenticates or certifies an object so made or altered as genuine or as different from what it is.

(2) A person commits the offense of criminal simulation who, with knowledge of its character, possesses:

(A) Any machinery, plates or other contrivances designed to produce instruments reporting to be credit or debit cards of an issuer who had not consented to the preparation of the cards; or

(B) Any instrument, apparatus or contrivance designed, adapted or used for commission of any theft of property or services by fraudulent means.

(b) Criminal simulation is punishable as theft pursuant to § 39-14-105, but in no event shall criminal simulation be less than a Class E felony.



§ 39-14-116 - Hindering secured creditors.

(a) A person who claims ownership of or interest in any property which is the subject of a security interest, security agreement, deed of trust, mortgage, attachment, judgment or other statutory or equitable lien commits an offense who, with intent to hinder enforcement of that interest or lien, destroys, removes, conceals, encumbers, transfers, or otherwise harms or reduces the value of the property.

(b) For purposes of this section, unless the context otherwise requires:

(1) "Remove" means transport, without the effective consent of the secured party, from the state or county in which the property was located when the security interest or lien attached; and

(2) "Security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation.

(c) An offense under this section is a Class E felony.



§ 39-14-117 - Fraud in insolvency.

(a) A person commits an offense who, when proceedings have been or are about to be instituted for the appointment of a trustee, receiver, or other person entitled to administer property for the benefit of creditors, or when any other assignment, composition, or liquidation for the benefit of creditors has been or is about to be made:

(1) Destroys, removes, conceals, encumbers, transfers, or otherwise harms or reduces the value of the property with intent to defeat or obstruct the operation of a law relating to administration of property for the benefit of creditors;

(2) Intentionally falsifies any writing or record relating to the property or any claim against the debtor; or

(3) Intentionally misrepresents or refuses to disclose to a trustee or receiver, or other person entitled to administer property for the benefit of creditors, the existence, amount, or location of the property, or any other information that the person could legally be required to furnish in relation to the administration.

(b) An offense under this section is a Class E felony.



§ 39-14-118 - Illegal possession or fraudulent use of credit or debit card.

(a) A person commits the crime of illegal possession of a credit or debit card who, knowing the person does not have the consent of the owner or issuer, takes, exercises control over or otherwise uses that card or information from that card.

(b) A person commits the crime of fraudulent use of a credit or debit card who uses, or allows to be used, a credit or debit card or information from that card, for the purpose of obtaining property, credit, services or anything else of value with knowledge that:

(1) The card is forged or stolen;

(2) The card has been revoked or cancelled;

(3) The card has expired and the person uses the card with fraudulent intent; or

(4) For any other reason the use of the card is unauthorized by either the issuer or the person to whom the credit or debit card is issued.

(c) (1) Fraudulent use of a credit or debit card is punishable as theft pursuant to § 39-14-105, depending on the amount of property, credit, goods or services obtained.

(2) If no property, credit, goods, or services are actually received or obtained, illegal possession or fraudulent use of a credit card is a Class A misdemeanor.



§ 39-14-119 - Reporting of credit or debit card lost, stolen or mislaid.

(a) Any person who reports or attempts to report a credit or debit card as being lost, stolen, or mislaid knowing the report to be false violates this subsection (a).

(b) Any person who, with intent to defraud, uses a credit or debit card or information from such card, which has previously been reported lost, stolen or mislaid, violates this subsection (b).

(c) A violation of this section is a Class B misdemeanor.



§ 39-14-120 - Issuing false financial statement.

(a) A person commits the crime of issuing a false financial statement who, with intent to defraud:

(1) Knowingly makes or utters a written instrument which purports to describe the financial condition or ability of the person or some other person to pay and which is inaccurate in some material respect; or

(2) Represents in writing that a written instrument purporting to describe a person's financial condition or ability to pay is accurate with respect to that person's current financial condition or ability to pay, knowing or having reason to believe the instrument to be materially inaccurate in that respect.

(b) Issuing a false financial statement is a Class B misdemeanor.



§ 39-14-121 - Worthless checks.

(a) (1) A person commits an offense who, with fraudulent intent or knowingly:

(A) Issues or passes a check or similar sight order for the payment of money for the purpose of paying any fee, fine, tax, license or obligation to any governmental entity or for the purpose of obtaining money, services, labor, credit or any article of value, knowing at the time there are not sufficient funds in or on deposit with the bank or other drawee for the payment in full of the check or order, as well as all other checks or orders outstanding at the time of issuance; or

(B) Stops payment on a check or similar sight order for the payment of money for the purpose of paying any fine, fee, tax, license or obligation to any governmental entity or for the purpose of obtaining money, services, labor, credit or any article of value; provided, that the money, credit, goods or services were as represented at the time of the issuance of the check or similar sight order.

(2) This subsection (a) shall not apply to a post-dated check or to a check or similar sight order where the payee or holder knows or has good and sufficient reason to believe the drawer did not have sufficient funds on deposit to the drawer's credit with the drawee to ensure payment.

(b) For purposes of this section, the issuer's or passer's fraudulent intent or knowledge or both of insufficient funds may be inferred if:

(1) The person had no account with the bank or other drawee at the time the person issued or passed the check or similar sight order; or

(2) On presentation within thirty (30) days after issuing or passing the check or similar sight order, payment was refused by the bank or other drawee for lack of funds, insufficient funds or account closed after issuing or passing the check or order, and the issuer or passer fails to make good within ten (10) days after receiving notice of that refusal.

(c) For purposes of subdivision (b)(2), notice shall be in writing, and, if the address is known, sent by certified mail with return receipt requested, and addressed to the issuer or passer at the address shown:

(1) On the check or similar sight order if given; or

(2) If not shown on the check or similar sight order, on the records of the bank or other drawee if available.

(d) If notice is given in accordance with subsection (c), it may be inferred that the notice was received no later than five (5) days after it was mailed.

(e) Notice shall not be required:

(1) In the event the situs of the drawee is not in Tennessee;

(2) If the drawer is not a resident of Tennessee or has left the state at the time the check, draft or order is dishonored; or

(3) If the drawer of the check, draft or order did not have an account with the drawee of the check, draft or order at the time the check, draft or order was issued or dishonored.

(f) The offense of issuing or passing worthless checks is punishable as theft pursuant to § 39-14-105. Value shall be determined by the amount appearing on the face of the check on the date of issue.

(g) Nothing in this section shall be construed as amending or repealing the Fraud and Economic Crimes Prosecution Act, compiled in title 40, chapter 3, part 2.



§ 39-14-122 - Immunity for false arrest or imprisonment.

(a) Any person causing the arrest of the drawer of a check, draft or order shall not be criminally or civilly liable for false arrest or false imprisonment if the person, firm or corporation relies in good faith upon the permissible inferences set forth in § 39-14-121(b) and notice is given, if required, to the drawer of the check.

(b) To rely on the civil or criminal immunity, the drawee of any check, draft, or other order for the payment of money, before refusing to pay same to the holder upon presentation, shall also cause to be written, printed, or stamped in plain language thereon or attached thereto, the reason for the drawee's dishonor or refusal of the same.



§ 39-14-127 - Deceptive business practices.

(a) A person commits an offense who, with intent to deceive, in the course of business:

(1) Uses or possesses for use a false weight or measure, or any other device for falsely determining or recording any quality or quantity;

(2) Sells, offers or exposes for sale, or delivers less than the represented quantity of any commodity or service;

(3) Takes or tends to take more than the represented quantity of any commodity or service when as buyer the person furnished the weight or measure;

(4) Sells, offers or exposes for sale adulterated or mislabeled commodities;

(A) "Adulterated" means varying from the standard of composition or quality prescribed by or pursuant to any statute providing criminal penalties for such variance or set by established commercial usage; and

(B) "Mislabeled" means varying from the standard of disclosure in labeling prescribed by or pursuant to any statute providing criminal penalties for such variance or set by established commercial usage;

(5) Makes a false or misleading statement in any advertisements addressed to the public or to a substantial segment thereof for the purposes of promoting the purchase or sale of property or services;

(6) Makes false or deceptive representations in any advertisement or solicitation for services or products that those services or products have sponsorship, approval, affiliation or connection with a bank, savings and loan association, savings bank or subsidiary or affiliate thereof; or

(7) Uses the trade name or trademark, or a confusingly similar trade name or trademark, of any bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary in a solicitation for the offering of services or products if such use is likely to cause confusion, mistake or deception as to the source of origin, affiliation or sponsorship of such products or services; or, uses the trade name or trademark, or confusingly similar trade name or trademark, of any bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary in any manner in a solicitation for the offering of services or products unless the solicitation clearly and conspicuously states the following in bold-face type on the front page of the solicitation:

(A) The name, address and telephone number of the person making the solicitation;

(B) A statement that the person making the solicitation is not affiliated with the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary; and

(C) A statement that the solicitation is not authorized or sponsored by the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary.

(b) "Commodity," as used in this section, means any tangible or intangible personal property.

(c) Deceptive business practices is a Class B misdemeanor.



§ 39-14-128 - Creating false impression of death.

(a) It is an offense for any person to intentionally and falsely create the impression that any person is deceased.

(b) A violation of this section is a Class A misdemeanor.



§ 39-14-129 - Failure to put name of grower or packer on produce container.

(a) It is an offense for any person who sells, offers for sale or consigns any fruits, berries, vegetables, or produce of any kind to fail to clearly mark on the containers in which that produce is packaged the name and address of the grower, packers, or other persons offering that produce for sale.

(b) A violation of this section is a Class C misdemeanor.



§ 39-14-130 - Destruction of valuable papers with intent to defraud.

(a) Any person who takes or destroys any valuable papers with intent to injure or defraud shall be punished as if for theft. If the value of the papers is not ascertainable, the offense is a Class A misdemeanor.

(b) For the purposes of this section, "valuable papers" includes:

(1) Any bond, promissory note, bill of exchange, order, or certificate;

(2) Any book of accounts respecting goods, money or other things;

(3) Any deed or contract in force;

(4) Any receipt, release, or defeasant;

(5) Any instrument of writing whereby any demand, right or obligation is created, ascertained, increased, extinguished or diminished; or

(6) Any other valuable paper writing.



§ 39-14-131 - Destruction or concealment of will.

Any person who destroys or conceals the last will and testament of a testator, or any codicil thereto, with intent to prevent the probate thereof or defraud any devisee or legatee, commits a Class E felony.



§ 39-14-132 - Misrepresentation of mileage on used motor vehicle odometer.

(a) No person or agent of any person shall misrepresent the mileage on a used motor vehicle which is offered for sale, trade-in or exchange by changing the mileage registering instrument of a used motor vehicle so as to show a lesser mileage reading than that recorded by the instrument; provided, that this shall not be construed to prevent the service, repair or replacement of the mileage registering instrument, which, by reason of normal use, wear or through damage, requires service, repair or replacement.

(b) (1) A person may service, repair, or replace an odometer of a motor vehicle if the mileage registered by the odometer remains the same as before the service, repair or replacement. If the mileage cannot remain the same after every reasonable attempt to set the odometer to the mileage registered prior to the service, repair or replacement:

(A) The person shall adjust the odometer to read zero (0); and

(B) The owner of the vehicle or agent of the owner shall affix to the left door frame of the vehicle a secure, permanent plate or sticker conforming with federal standards which contains the mileage before the service, repair or replacement and the date of the service, repair or replacement.

(2) A person may not, with intent to defraud, remove or alter a notice attached to a motor vehicle as required by this section.

(c) A violation of this section is a Class A misdemeanor.



§ 39-14-133 - False or fraudulent insurance claims.

Any person who intentionally presents or causes to be presented a false or fraudulent claim, or any proof in support of such claim, for the payment of a loss, or other benefits, upon any contract of insurance coverage, or automobile comprehensive or collision insurance, or certificate of such insurance or prepares, makes or subscribes to a false or fraudulent account, certificate, affidavit or proof of loss, or other documents or writing, with intent that the same may be presented or used in support of such claim, is punished as in the case of theft.



§ 39-14-134 - Alteration of item's permanent distinguishing numbers -- Sale or possession of such item.

(a) A person commits a Class A misdemeanor who knowingly and with the intent to conceal or misrepresent the identity of an item:

(1) Alters, covers, defaces, destroys or removes the permanent serial number, manufacturer's identification plate or other permanent distinguishing number from such item; or

(2) Sells, buys or has possession of such item.

(b) This section does not in any way affect §§ 55-5-111 and 55-5-112, relative to motor vehicles.



§ 39-14-135 - Manufacture, sale or possession of farm implement without serial number.

(a) (1) No new tractor-drawn major farm implement manufactured as a self-contained unit after December 31, 1968, and designed to be pulled by or attached to a farm tractor and sold as a complete unit, shall be sold or offered for sale at wholesale or retail unless a manufacturer's serial number shall be prominently stamped on the equipment or on a piece of metal securely affixed to the equipment.

(2) It shall be the responsibility of the manufacturer to see that such an implement is properly supplied with a serial number.

(b) Any person who manufactures, distributes, sells or transfers any tractor-drawn major farm implement subject to the requirements of this section without a serial number prominently stamped on the equipment or on a piece of metal securely affixed thereto commits a Class A misdemeanor.

(c) This section shall not apply to the sale of parts, components or accessories for major farm implements where serial numbers are not required by law.



§ 39-14-136 - Falsifying of educational and academic documents.

(a) A person commits the offense of falsifying educational and academic documents who buys, sells, creates, duplicates, alters, gives or obtains a diploma, academic record, certificate of enrollment or other instrument which purports to signify merit or achievement conferred by an institution of education with the intent to use fraudulently that document or to allow the fraudulent use of the document.

(b) A violation of this section is a Class A misdemeanor.



§ 39-14-137 - Fraudulent qualifying for programs for disadvantaged or minority businesses.

(a) No person shall knowingly commit or engage in any false or fraudulent conduct, representation or practice in order to qualify, or assist another to qualify, for participation in any program administered by or through an agency of state or local government intended to specifically encourage and enhance economic development of the following:

(1) Disadvantaged businesses, as described by § 4-26-102(6);

(2) Small businesses, as described by § 12-3-802;

(3) Minority-owned businesses, as described by § 12-3-802; or

(4) Disadvantaged business concerns and enterprises, as described by or pursuant to § 54-1-124.

(b) A violation of subsection (a) is punishable as theft pursuant to § 39-14-105.

(c) Any contract entered into as a direct result of a violation of subsection (a) shall be null and void and the court shall order repayment of all governmental funds paid pursuant thereto which may be reasonably construed as constituting net profit or personal enrichment for the guilty party or parties. Repayment of funds pursuant to this subsection (c) shall be in addition to payment of any fine imposed pursuant to subsection (b).



§ 39-14-138 - Theft of trade secrets.

(a) As used in this section, unless the context otherwise requires:

(1) "Article" means any object, material, device, or substance or copy thereof, including any writing, record, recording, drawing, sample, specimen, prototype, model, photograph, micro-organism, blueprint or map;

(2) "Copy" means any facsimile, replica, photograph or other reproduction of an article, and any note, drawing or sketch made of or from an article;

(3) "Representing" means describing, depicting, containing, constituting, reflecting or recording; and

(4) "Trade secret" means the whole or any portion or phrase of any scientific or technical information, design, process, procedure, formula or improvement which is secret and of value. The trier of fact may infer a trade secret to be secret when the owner thereof takes measures to prevent it from becoming available to persons other than those selected by the owner to have access thereto for limited purposes.

(b) A person is guilty of theft and shall be punished pursuant to § 39-14-105 who, with intent to deprive or withhold from its owner the control of the trade secret, or with intent to appropriate a trade secret to the person's own use or to the use of another:

(1) Steals or embezzles an article representing a trade secret; or

(2) Without authority makes or causes to be made a copy of an article representing a trade secret.



§ 39-14-139 - Recorded device.

(a) As used in this section:

(1) "Aggregate wholesale value" means the average wholesale value of lawfully manufactured and authorized recordings corresponding to the number of nonconforming recordings involved in the offense. Proof of the specific wholesale value of each nonconforming recording shall not be required;

(2) "Fixed" means embodied in a recording or other tangible medium of expression, by or under the authority of the author, so that the matter embodied is sufficiently permanent or stable to permit it to be perceived, reproduced or otherwise communicated for a period of more than transitory duration;

(3) "Live performance" means a recitation, rendering or playing of a series of images, musical, spoken or other sounds, or a combination of images and sounds, in an audible sequence;

(4) "Manufacturer" means the person who actually makes the recording or causes the recording to be made. "Manufacturer" does not include a person who manufactures a medium upon which sounds or images can be recorded or stored, or who manufactures the cartridge or casing itself, unless the person actually makes the recording or causes the recording to be made;

(5) "Owner" means a person who owns the sounds fixed in a master phonograph record, master disc, master tape, master film or other recording on which sound is or can be recorded and from which the transferred recorded sounds are directly or indirectly derived; and

(6) "Recording" means a tangible medium on which sounds, images, or both are recorded or otherwise stored, including an original phonograph record, disc, tape, audio or video cassette, wire, film, memory card, flash drive, hard-drive, data storage device, or other medium now existing or developed later on which sounds, images, or both are or can be recorded or otherwise stored, or a copy or reproduction that duplicates, in whole or in part, the original.

(b) (1) It is unlawful for any person to:

(A) Knowingly reproduce for sale or cause to be transferred any recording with intent to sell it or cause it to be sold or use it or cause it to be used for commercial advantage or private financial gain through public performance without the consent of the owner;

(B) Transport within this state, for commercial advantage or private financial gain, a recording with the knowledge that the sounds on the recording have been reproduced or transferred without the consent of the owner; or

(C) Advertise, offer for sale, sell or rent, cause the sale, resale or rental of, or possess for one (1) or more of these purposes any recording that the person knows has been reproduced or transferred without the consent of the owner.

(2) Subdivision (b)(1) does not apply to audiovisual recordings and applies only to sound recordings that were initially fixed before February 15, 1972.

(c) (1) It is unlawful for any person to:

(A) For commercial advantage or private financial gain, advertise, offer for sale, sell, rent, transport, cause the sale, resale, rental, or transportation of, or possess for one (1) or more of these purposes a recording containing sounds of a live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner; or

(B) With the intent to sell for commercial advantage or private financial gain, record or fix or cause to be recorded or fixed on a recording a live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner.

(2) In the absence of a written agreement or law to the contrary, the performer or performers of a live performance may be presumed to own the rights to record or fix those sounds.

(d) It is unlawful for any person to, for commercial advantage or private financial gain, knowingly advertise, offer for sale, sell, rent or transport, cause the sale, resale, rental or transportation of, or possess for any of these purposes a recording if the outside cover, box, jacket or label of the recording does not clearly and conspicuously disclose the actual name and address of the manufacturer.

(e) Any violation of this section constitutes a:

(1) Class D felony, accompanied by a fine of no less than one thousand dollars ($1,000), if:

(A) The violation involves one hundred (100) or more recordings during a one hundred eighty-day period; or

(B) The defendant has been previously convicted under this section;

(2) Class E felony, accompanied by a fine of no less than five hundred dollars ($500), if the violation involves more than fifty (50) but less than one hundred (100) recordings during a one hundred eighty-day period; or

(3) Class A misdemeanor, accompanied by a fine of no less than two hundred dollars ($200), for any other offense.

(f) If a person is convicted of a violation of this section, the court may order the person to make restitution to any owner or lawful producer of a master recording that has suffered injury resulting from the crime, or to the trade association representing the owner or lawful producer. An order of restitution may be based on the aggregate wholesale value of lawfully manufactured and authorized recordings corresponding to the number of nonconforming recordings involved in the offense unless a greater value can be proven. An order of restitution may also include investigative costs relating to the offense.

(g) All recordings involved in the offense, implements, devices and equipment used or intended to be used in the manufacture of recordings on which the offense is based, proceeds and any and all contraband associated with the offense are subject to forfeiture and destruction or other disposition pursuant to § 39-11-703.

(h) The penalties provided by this section are in addition to any other penalties provided under any other law. This section does not affect the rights and remedies of a party in private litigation.



§ 39-14-140 - Forfeiture.

Any electronic or communications equipment, and any other devices used, sold, transferred or possessed to violate this part are considered contraband subject to seizure and forfeiture under the same procedures used for the forfeiture of conveyances pursuant to title 40, chapter 33.



§ 39-14-143 - Unauthorized solicitation for police, judicial or safety association.

(a) It is an offense for a person to solicit or accept a fee, consideration, donation, or to offer for sale or sell advertising as a representative, or under the guise of representing, a police, judicial or safety association, partnership or corporation unless the person is employed by or is a member of an organization composed of persons elected, employed or appointed pursuant to law, to engage in police, judicial or safety work or activities, except that the commissioner of safety may authorize in writing any person to engage in such activities until the authority is revoked in writing by the commissioner.

(b) "Police," as used in this section, includes any person duly elected, appointed, or employed as provided by law to engage in law enforcement work.

(c) A violation of this section is a Class A misdemeanor.

(d) This section does not apply to any police, judicial or safety association directed or regulated by any agency, department or branch of state government. Neither does this section apply to associations composed of duly constituted law enforcement or judicial officers.

(e) Notwithstanding the provisions of subsection (c) to the contrary, any person, persons, corporation or corporations violating this section, which violation is accomplished through the use of some form of communication across the boundaries of the state of Tennessee, commits a Class E felony, whether such communication is:

(1) By mail;

(2) By the use of any electronic device, including, but not limited to, the use of a telephone or telegraph; or

(3) By any other means.



§ 39-14-144 - Civil liability of adult, parent or guardian for theft of retail merchandise by minor.

(a) If the appropriate district attorney general consents to use of this section as provided in subsection (i), in lieu of any criminal penalties imposed by § 39-14-105 for theft offenses, any adult or parent or guardian of a minor who willfully takes possession of merchandise from a retail merchant with the intent to convert the merchandise to personal use without paying the purchase price is subject to civil liability, should the merchant prevail, as follows:

(1) For the adult or emancipated minor:

(A) The greater of one hundred dollars ($100) or an amount three (3) times the listed retail price of the merchandise taken if the merchant does not recover the merchandise;

(B) The greater of one hundred dollars ($100) or an amount three (3) times the difference between the value of the damaged merchandise and the value of the merchandise prior to its conversion if the merchant recovers the merchandise but it is in a damaged state; or

(C) The greater of one hundred dollars ($100) or an amount twice the listed retail price of the merchandise if the merchant recovers the merchandise in the same condition it was in prior to the conversion; or

(2) For the parent or legal guardian having custody of an unemancipated minor who has been negligent in the supervision of the unemancipated minor:

(A) The greater of one hundred dollars ($100) or an amount three (3) times the listed retail price of the merchandise taken if the merchant does not recover the merchandise;

(B) The greater of one hundred dollars ($100) or an amount three (3) times the difference between the value of the damaged merchandise and the value of the merchandise prior to its conversion if the merchant recovers the merchandise but it is in a damaged state; or

(C) The greater of one hundred dollars ($100) or an amount twice the listed retail price of the merchandise if the merchant recovers the merchandise in the same condition it was in prior to the conversion.

(b) Civil liability under this section is not limited by any other law concerning the liability of parents or guardians or minors.

(c) A conviction for the offense of shoplifting is not a prerequisite to the maintenance of a civil action authorized by this section.

(d) The fact that a mercantile establishment may bring an action against an individual as provided in this section shall not limit the right of the establishment to demand, orally or in writing, that a person who is liable for damages and penalties under this section remit the damages prior to the consideration of the commencement of any legal action.

(e) An action for recovery of damages and penalties under this section may be brought in any court of competent jurisdiction, including a court of general sessions, if the total damages do not exceed the jurisdictional limit of the court involved.

(f) If a written agreement is entered into between the merchant and the person responsible for damages and penalties pursuant to this section concerning the liability of the person and the payment of the damages and penalties, the agreement and the contents of the agreement shall remain confidential as long as the parties to the agreement continue to adhere to its terms.

(g) The civil remedy conferred upon merchants by this section shall not apply if the listed retail price of the merchandise taken was in excess of five hundred dollars ($500).

(h) Use of the civil remedy conferred upon merchants by this section shall not be construed to be a violation of § 39-16-604, prohibiting the compounding of an offense.

(i) Any demand in writing or other document sent to the adult, parent or guardian of a minor covered by this section shall also be sent to the district attorney general of the judicial district in which the offense occurred. If the appropriate district attorney general has not, within ten (10) days from the date the document was sent, objected to the use of this section in lieu of criminal prosecution, the district attorney general is deemed to have consented to the use of this section by the mercantile establishment. If the mercantile establishment does not send a written demand or other document to the adult, parent or guardian, the district attorney general must be notified and must consent, either orally or in writing, to the use of this section in lieu of criminal prosecution.

(j) Whenever a retail merchant, the merchant's agent, or the merchant's employee apprehends an adult or minor who has committed theft as described in subsection (a), the merchant, agent, or employee shall not at that time enter into any written agreement to accept civil damages in lieu of criminal penalties or actually accept any civil damages.



§ 39-14-145 - Civil liability of employees for theft of retail merchandise.

(a) If the appropriate district attorney general consents to use of this section as provided in subsection (e), in lieu of any criminal penalties imposed by § 39-14-105 for theft offenses, any employee of a retail merchant who willfully takes possession of merchandise from the retail merchant with the intent to convert the merchandise to personal use without paying the purchase price shall be subject to civil liability should the merchant prevail as follows:

(1) The greater of one hundred dollars ($100) or an amount three (3) times the listed retail price of the merchandise taken if the merchant does not recover the merchandise;

(2) The greater of one hundred dollars ($100) or an amount three (3) times the difference between the value of the damaged merchandise and the value of the merchandise prior to its conversion if the merchant recovers the merchandise but it is in a damaged state; or

(3) The greater of one hundred dollars ($100) or an amount twice the listed retail price of the merchandise if the merchant recovers the merchandise in the same condition it was in prior to the conversion.

(b) The civil remedy conferred upon merchants by this section shall not apply if the listed retail price of the merchandise taken was in excess of five hundred dollars ($500).

(c) If a written agreement is entered into between the merchant and the person responsible for damages and penalties pursuant to this section concerning the liability of the person and the payment of the damages and penalties, the agreement and the contents thereof shall remain confidential as long as the parties to the agreement continue to adhere to its terms.

(d) Use of the civil remedy conferred upon merchants by this section shall not be construed to be a violation of § 39-16-604, prohibiting the compounding of an offense.

(e) Any demand in writing or other document sent to an employee covered by this section shall also be sent to the district attorney general of the judicial district in which the offense occurred. If the appropriate district attorney general has not, within ten (10) days from the date the document was sent, objected to the use of this section in lieu of criminal prosecution, the district attorney general shall be deemed to have consented to the use of this section by the mercantile establishment. If the mercantile establishment does not send a written demand or other document to the employee, the district attorney general must be notified and must consent, either orally or in writing, to the use of this section in lieu of criminal prosecution.

(f) Whenever a retail merchant, the merchant's agent or the merchant's employee apprehends an employee who has committed theft as described in subsection (a), the merchant, agent or employee shall not at such time enter into any written agreement to accept civil damages in lieu of criminal penalties or actually accept any such civil damages.



§ 39-14-146 - Theft of property -- Conduct involving merchandise.

(a) For purposes of § 39-14-103, a person commits theft of property if the person, with the intent to deprive a merchant of the stated price of merchandise, knowingly commits any of the following acts:

(1) Conceals the merchandise;

(2) Removes, takes possession of, or causes the removal of merchandise;

(3) Alters, transfers or removes any price marking, or any other marking which aids in determining value affixed to the merchandise;

(4) Transfers the merchandise from one (1) container to another; or

(5) Causes the cash register or other sales recording device to reflect less than the merchant's stated price for the merchandise.

(b) In a theft prosecution under this section, unless applicable, the state is not required to prove that the defendant obtained or exercised control over the merchandise as required in a prosecution under § 39-14-103.



§ 39-14-147 - Fraudulent transfer of motor vehicle -- Definitions -- Defenses -- Penalties -- Civil liability.

(a) As used in this section, unless the context otherwise requires:

(1) "Lease" means the grant of use and possession of a motor vehicle for consideration, whether or not the grant includes an option to buy the vehicle;

(2) "Motor vehicle" means a device in, on, or by which a person or property is or may be transported or drawn on a highway, except a device used exclusively on stationary rails or tracks;

(3) "Security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation;

(4) "Third party" means a person other than the actor or the owner of the vehicle; and

(5) "Transfer" means to transfer possession, whether or not another right is also transferred, by means of a sale, lease, sublease, lease assignment or other property transfer.

(b) A person commits an offense if the person acquires, accepts possession of, or exercises control over the motor vehicle of another under a written or oral agreement to arrange for the transfer of the vehicle to a third party and:

(1) Knowing the vehicle is subject to a security interest, lease or lien, the person transfers the vehicle to a third party without first obtaining written authorization from the vehicle's secured creditor, lessor or lienholder;

(2) Intending to defraud or harm the vehicle's owner, the person transfers the vehicle to a third party;

(3) Intending to defraud or harm the vehicle's owner, the person disposes of the vehicle in a manner other than by transfer to a third party; or

(4) The person does not disclose the location of the vehicle on the request of the vehicle's owner, secured creditor, lessor or lienholder.

(c) For the purposes of subdivision (b)(2), the actor is presumed to have intended to defraud or harm the motor vehicle's owner if the actor does not take reasonable steps to determine whether or not the third party is financially able to pay for the vehicle.

(d) It is a defense to prosecution under subdivision (b)(1) that the entire indebtedness secured by or owned under the security interest, lease or lien is paid or satisfied in full not later than the thirtieth day after the date that the transfer was made.

(e) It is not a defense to prosecution under subdivision (b)(1) that the motor vehicle's owner has violated a contract creating a security interest, lease or lien in the motor vehicle.

(f) A violation of subdivision (b)(1), (2) or (3) is:

(1) A Class E felony if the value of the motor vehicle is less than twenty thousand dollars ($20,000); or

(2) A Class D felony if the value of the motor vehicle is twenty thousand dollars ($20,000) or more.

(g) A violation of subdivision (b)(4) is a Class B misdemeanor.

(h) In addition to any criminal penalties imposed by this section, a person who is found by a court of competent jurisdiction to have violated any part of this section shall be subject to civil liability to a vehicle owner, secured creditor, lessor or lienholder who prevails in an action brought under this section for the following:

(1) Three (3) times the actual value of the motor vehicle; and

(2) Reasonable costs and attorney's fees incurred by the person instituting the action.



§ 39-14-148 - False statement in obtaining surety bond -- Penalty.

Any person who makes a false statement or representation of a material fact knowing it to be false or knowingly fails to disclose a material fact, in order to obtain a surety bond, either for that person or for any other person, commits a Class A misdemeanor. Each such false statement or representation or failure to disclose a material fact constitutes a separate offense.



§ 39-14-149 - Communication theft -- Sale of illegal devices -- Penalties -- Mitigating factors -- Aggravating factors -- Multipurpose devices.

(a) A person commits communication theft who, with the intent to defraud a communication service provider of any lawful compensation for providing a communication service, knowingly:

(1) Acquires, transmits, or retransmits a communication service;

(2) Makes, distributes, possesses with the intent to distribute or uses a communication device or modifies, programs or reprograms a communication device in such a manner that it is designed, adapted for use or used for the commission of communication theft in violation of subdivision (a)(1);

(3) Makes or maintains any modification or alteration to any communication device installed with the express authorization of a communication service provider for the purpose of intercepting any program or other service carried by the provider that the person is not authorized by the provider to receive;

(4) Makes or maintains connections, whether physical, electrical, acoustical or by any other means, with cables, wires, components or other devices used for the distribution of communication services without the authority of the communication services provider;

(5) Sells, possesses, or otherwise delivers to another or offers for sale any:

(A) Communication device or unlawful access device, or plans or instructions for making the same, under circumstances evincing an intent to use the communication device or unlawful access device, or to allow the same to be used, for a purpose prohibited by this section; or

(B) Material, including hardware, cables, tools, data, computer software or other information or equipment, knowing that the purchaser or a third person intends to use the material in the manufacture or development of a communication device or unlawful access device in violation of this section;

(6) Publishes the number or code of an existing, cancelled, revoked or nonexistent telephone number, credit number or other credit device, or method of numbering or coding which is employed in the issuance of telephone numbers, credit numbers or other credit devices knowing that it may be used to avoid the payment of any lawful telephone or telegraph toll charge under circumstances evincing an intent to have the telephone number, credit number, credit device or method of numbering or coding so used; or

(7) Assists another in committing an act prohibited by this section in a manner that would make such person criminally responsible for the act under § 39-11-402.

(b) Any communication device or unlawful access device and other related items and equipment pertaining to a violation of this section may be seized under warrant or incident to a lawful arrest. Upon conviction for such a violation, the court may order the sheriff of the county in which the person was convicted to destroy as contraband or to otherwise lawfully dispose of any devices or other related items used in violation of this section.

(c) If conduct that violates this section:

(1) Also constitutes a violation of § 39-14-104 relative to theft of services, that conduct may be prosecuted under either, but not both, statutes as provided in § 39-11-109; and

(2) Is either commenced or consummated in this state, that conduct may be prosecuted in this state as provided in § 39-11-103.

(d) (1) A violation of this section shall be punished as theft and graded in accordance with § 39-14-105.

(2) A person's first violation of this section shall be punished by fine only if the value of the services obtained is less than one thousand dollars ($1,000). However, the trier of fact may impose a fine of double the amount otherwise authorized by § 40-35-111 for the appropriate offense class.

(3) (A) Except as provided in subdivision (d)(3)(B), each communication device or unlawful access device involved in a violation of this section shall constitute a separate offense and each activity prohibited by this section found to have occurred shall constitute a separate offense regardless of whether the activity involves one (1) or more than one (1) communication device or unlawful access device.

(B) If a defendant commits multiple violations of this section but such violations represent a single, continuous course of conduct by the defendant, such multiple violations, shall, for purposes of this section, be considered one (1) violation and shall be punished as such.

(4) In addition to any other sentence authorized by this section, the court may order a person convicted of violating this section to make restitution for the offense in accordance with the procedure set out in § 40-35-304.

(e) (1) (A) A communication service provider aggrieved by a violation of this section may institute a civil action in any court of competent jurisdiction to obtain appropriate relief. Whether the conduct giving rise to a violation of this section occurs wholly in this state, is commenced outside the state but consummated in this state, or is commenced in this state but consummated outside this state, venue for the action shall be in any county in which conduct constituting a violation of this section occurs.

(B) An action shall be filed within two (2) years of the aggrieved communication service provider's actual knowledge of the violation, but in no event shall the action be filed more than five (5) years from the date of the violation.

(2) The court, in its discretion:

(A) May award declaratory relief and other equitable remedies, including preliminary and final injunctions to prevent or restrain violations of this section;

(B) At any time while an action is pending, on the terms it deems reasonable, may order the impounding of any communication device or unlawful access device that is in the custody or control of the violator and that the court has reasonable cause to believe was involved in the alleged violation of this section;

(C) Award actual or statutory damages as authorized in subdivision (e)(3); and

(D) As part of a final judgment or decree finding a violation of this section, order the remedial modification or destruction of any communication device or unlawful access device, or any other devices or equipment involved in the violation, that is in the custody or control of the violator, or that has been impounded under subdivision (e)(2)(B).

(3) At any time before final judgment is entered, the aggrieved party may elect to have any damages that may be awarded to that party computed according to either of the following methods:

(A) The actual damages suffered by the party as a result of violations of this section and all profits of the violator that are attributable to all violations of this section against the aggrieved party;

(B) (i) Except as provided in subdivision (e)(3)(B)(ii), in lieu of actual damages and the violator's profits as provided in subdivision (e)(3)(A), statutory damages in an amount of not less than seven hundred fifty dollars ($750) nor more than five thousand dollars ($5,000) may be awarded for each communication device or unlawful access device involved in the action or each violation of this section found to have occurred. The trier of fact shall determine the appropriate amount of statutory damages from within the range available in this subdivision (e)(3)(B) as it deems equitable and just;

(ii) If a person commits multiple violations of this section but the violations represent a single, continuous course of conduct by that person, those multiple violations, shall, for purposes of this section, be considered one (1) violation and statutory damages awarded as such;

(C) Notwithstanding subdivision (e)(3)(B), if the trier of fact finds that there are mitigating factors present as to a particular defendant's involvement in a violation of this section, it may reduce the amount of statutory damages awarded below the minimum amount established in subdivision (e)(3)(B). Mitigating factors may include, but shall not be limited to:

(i) The defendant's role in the violation was minor;

(ii) The defendant assisted the aggrieved party in uncovering violations of this section committed by other persons or in detecting other persons who had committed violations of this section;

(iii) The defendant assisted the aggrieved party in locating other communication devices, unlawful access devices or equipment used to violate this section;

(iv) The defendant's violation of this section was committed solely for personal or household use;

(v) The defendant acted under a good faith belief that the defendant's violations of this section were lawful and ceased the violations upon learning that they were not; and

(vi) Any other factor consistent with this subdivision (e)(3)(C) that would cause the trier of fact to believe that the interests of justice require the amount of damages awarded to be below the statutory minimum set out in subdivision (e)(3)(B);

(D) Notwithstanding subdivision (e)(3)(B), if the trier of fact finds that there are aggravating factors present as to a particular defendant's involvement in a violation of this section, it may increase the amount of damages awarded up to an amount not to exceed fifty thousand dollars ($50,000). Aggravating factors may include, but shall not be limited to:

(i) The defendant committed the offense willfully and for the purpose of commercial advantage or financial gain;

(ii) The defendant has a previous history of committing communication theft whether in this state, another state or under federal jurisdiction;

(iii) The defendant was the leader in the commission of a violation of this section involving two (2) or more other parties;

(iv) Violations of this section were also committed against other communication service providers on or about the same time as the violations against the aggrieved party;

(v) The value of the services taken from or damage done to the aggrieved party was particularly great; and

(vi) Any other factor consistent with this subdivision (e)(3)(D) that would cause the trier of fact to believe that the interests of justice require the amount of damages awarded be in excess of the statutory maximum set out in subdivision (e)(3)(B) or that the amount should be added to any actual damages proven; and

(E) If the defendant prevails in a civil action brought pursuant to this section, the court may tax all costs of the action against the plaintiff and award the defendant reasonable attorney fees and the reasonable costs of defending the action if the court finds that the plaintiff brought the action:

(i) In bad faith; and

(ii) For the purpose of impeding or stifling lawful competition; or

(iii) For the purpose of harassing or intimidating lawful competition.

(f) This section shall not be construed to prohibit:

(1) The manufacture, use, advertisement or sale of a multipurpose device, or the possession of a multipurpose device for any of the purposes mentioned in this section, unless the person acts with the intent required to violate this section and the person knows that:

(A) The primary use or purpose for which the device was designed, manufactured, sold or licensed is for a violation of this section;

(B) The device has only a limited commercially significant purpose or use other than as an unlawful access device or for the commission of a violation of this section; or

(C) The device is marketed by that person or another acting in concert with that person and with that person's knowledge, for use as an unlawful access device or for the purpose of committing a violation of this section;

(2) The use of a communication device to connect one (1) or more multipurpose devices at the person's residence or business premises, unless the device causes substantial electronic or physical harm to the communication service provider's network, system or facility; and

(3) The use of a communication device that is not selected by a communication service provider, unless the device causes substantial electronic or physical harm to the communication service provider's network, system or facility.

(g) Breach of a service contract between a person and a communication service provider that establishes terms and conditions for the attachment of a communication device to a communication service provider's network, system, or facility shall not, in and of itself, be sufficient proof that the person acted with the intent required to commit a violation of this section. However, conduct that constitutes a breach of a service contract may also constitute a violation of this section if the person knowingly commits an act prohibited by this section with the intent to defraud a communication service provider of any lawful compensation for providing a communication service.

(h) (1) Notwithstanding any other provision of this section or language contained in this section to the contrary, a person does not commit either a civil or criminal violation of this section unless the person acts with the intent to defraud, as defined in subdivision (i)(4), a communication service provider of any lawful compensation for providing a communication service in conjunction with some other conduct prohibited by this section.

(2) Notwithstanding any other provision of this section to the contrary, any entity that has a collectively bargained contract that provides for residual payments to performers, or any entity that licenses the public performing rights with a communications service provider and who is engaged in the distribution of royalty or residual payments, operating in the ordinary course of business to monitor residual payments or the performing right in musical works, sound recordings or audiovisual works provided by a communication service provider, may engage in those monitoring activities under this section where the activities are intended and carried out for the sole purpose of distributing royalties or residuals to songwriters, music publishers, artists or performers or monitoring unauthorized performances.

(3) Nothing in this section shall be construed to prohibit a nonprofit library, archive, or educational institution from engaging in circulation, course reserves, and inter-library and other lending services; classroom and instructional uses; or archiving and preservation to the extent those activities are permitted under the federal copyright law as compiled in title 17 of the United States Code.

(i) As used in this section, unless the context otherwise requires:

(1) "Communication device" means any:

(A) Machine, equipment, technology or software that is capable of intercepting, transmitting, retransmitting, decrypting or receiving a communication service, or any part thereof; or

(B) Computer circuit or chip, electronic mechanism or other component that is capable of facilitating the interception, transmission, retransmission, decryption, or reception of any communication service;

(2) "Communication service" means any service lawfully provided for a charge or compensation to facilitate the lawful origination, transmission, emission or reception of signs, signals, data, writings, images and sounds or intelligence of any nature by telephone of any type, wire, wireless, radio, electromagnetic, photoelectronic or photo-optical systems, networks or facilities; and any service lawfully provided for a charge or compensation by any radio, photo-optical, electromagnetic, photoelectronic, electric power, fiber optic, cable television, satellite, microwave, data transmission, wireless or Internet-based distribution system, network or facility, including, but not limited to, any and all electronic, data, video, audio, Internet access, telephonic, microwave and radio communications, transmissions, signals and services, and any such communications, transmissions, signals and services lawfully provided directly or indirectly by or through any of the systems mentioned in this subdivision (i)(2), networks or facilities;

(3) "Communication service provider" means any person or entity:

(A) Providing a communication service, whether directly or indirectly as a reseller, that, for a fee, supplies the facility, cell site, mobile telephone switching office or other equipment or communication service;

(B) Owning or operating any fiber optic, photo-optical, electromagnetic, photoelectronic, cable television, satellite, Internet-based, telephone, wireless, microwave, data transmission or radio distribution system, network or facility; or

(C) Providing any communication service directly or indirectly by or through any such distribution systems, networks or facilities;

(4) "Intent to defraud" means a person uses, in whole or in part, deceit, trickery, misrepresentation or subterfuge for the purpose of depriving a communication service provider of the lawful compensation to which it is entitled for providing a communication service;

(5) "Multipurpose device" means a communication device that is capable of more than one (1) function, at least one (1) of which is lawful, and includes any component thereof, and any plans or instructions for developing or making the device or any component thereof; and

(6) "Unlawful access device" means any type of machine, equipment, technology or software that is primarily designed, manufactured, sold, possessed, used or advertised, for the purpose of defeating or circumventing any effective technology, device or software, or any component or part thereof, used by the provider, owner or licensee of any communication service or of any data, audio or video programs or transmissions, to protect any communication, data, audio or video services, programs or transmissions from unauthorized receipt, decryption, communication, transmission or re-transmission.



§ 39-14-150 - Identity theft victims' rights.

(a) This section shall be known and may be cited as the "Identity Theft Victims' Rights Act of 2004."

(b) (1) A person commits the offense of identity theft who knowingly obtains, possesses, buys, or uses, the personal identifying information of another:

(A) With the intent to commit any unlawful act including, but not limited to, obtaining or attempting to obtain credit, goods, services or medical information in the name of such other person; and

(B) (i) Without the consent of such other person;

(ii) Without the lawful authority to obtain, possess, buy or use that identifying information; or

(iii) To commit a violation of § 53-11-402 or § 53-11-416 by using a prescription for a controlled substance represented as having been issued by a physician, nurse practitioner, or other health care provider.

(2) For purposes of the offense of identity theft, an activity involving a possession, use or transfer that is permitted by the Tennessee Financial Records Privacy Act, compiled in title 45, chapter 10; Title V of the Gramm-Leach-Bliley Act, Pub. L. No. 106-102; or the Fair Credit Reporting Act, as amended by the Fair and Accurate Credit Transactional Act, (15 U.S.C. § 1681 et seq.) shall not be considered an "unlawful act".

(c) (1) A person commits the offense of identity theft trafficking who knowingly sells, transfers, gives, trades, loans or delivers, or possesses with the intent to sell, transfer, give, trade, loan or deliver, the personal identifying information of another:

(A) With the intent that the information be used by someone else to commit any unlawful act including, but not limited to, obtaining or attempting to obtain credit, goods, services or medical information in the name of the other person; or

(B) Under circumstances such that the person should have known that the identifying information would be used by someone else to commit any unlawful act including, but not limited to, obtaining or attempting to obtain credit, goods, services or medical information in the name of the other person; and

(C) The person does not have the consent of the person who is identified by the information to sell, transfer, give, trade, loan or deliver, or possess with the intent to sell, transfer, give, trade, loan or deliver, that information; and

(D) The person does not have lawful authority to sell, transfer, give, trade, loan or deliver, or possess with the intent to sell, transfer, give, loan or deliver, the personal identifying information.

(2) For purposes of the offense of identity theft trafficking, an activity involving a possession, use or transfer that is permitted by the Tennessee Financial Records Privacy Act, compiled in title 45, chapter 10; Title V of the Gramm-Leach-Bliley Act, Pub. L. No. 106-102; or the Fair Credit Reporting Act, as amended by the Fair and Accurate Credit Transactional Act, (15 U.S.C. § 1681 et seq.) shall not be considered an "unlawful act".

(d) In a prosecution under subsection (c), the trier of fact may infer from the defendant's simultaneous possession of the personal identifying information of five (5) or more different individuals that the defendant possessed the personal identifying information with the intent to sell, transfer, give, trade, loan or deliver the information. However, if the defendant had the consent of one (1) or more of the individuals to possess the personal identifying information of that individual, the consenting individual shall not be counted in determining whether an inference of possession for sale may be drawn by the trier of fact.

(e) As used in this section, "personal identifying information" means any name or number that may be used, alone or in conjunction with any other information, to identify a specific individual, including:

(1) Name, social security number, date of birth, official state or government issued driver license or identification number, alien registration number, passport number, employer or taxpayer identification number;

(2) Unique biometric data, such as fingerprint, voice print, retina or iris image, or other unique physical representation;

(3) Unique electronic identification number, address, routing code or other personal identifying data which enables an individual to obtain merchandise or service or to otherwise financially encumber the legitimate possessor of the identifying data;

(4) Telecommunication identifying information or access device; or

(5) Any name, number, information, medical prescribing pad, electronic message, or form used by a physician, nurse practitioner, or other health care provider for prescribing a controlled substance.

(f) (1) The general assembly recognizes that an offense under this section may result in more than one (1) victim. While a company or business that loses money, merchandise, or other things of value as a result of the offense is a victim, it is equally true that the person whose identity is stolen is also a victim. The person whose identity is stolen suffers definite and measurable losses including expenses necessary to cancel, stop payment on, or replace stolen items such as credit cards, checks, driver licenses, and other documents, costs incurred in discovering the extent of the identity theft, in repairing damage from the theft such as credit ratings and reports and preventing further damages from the theft, long distance telephone charges to law enforcement officials, government offices, and businesses in regard to the theft, and lost wages from the time away from work required to obtain new personal identifying information and complete all of the tasks set out in this subdivision (f)(1). In addition to measurable losses, the person whose identity is stolen also suffers immeasurable damages such as stress and anxiety as well as possible health problems resulting from or aggravated by the offense.

(2) For the reasons set out in subdivision (f)(1), the general assembly declares that any person whose identity is unlawfully obtained in violation of subsection (b) or (c) is a victim of crime within the meaning of Article 1, § 35 of the Constitution of Tennessee and title 40, chapter 38.

(g) (1) Notwithstanding any law to the contrary, if a private entity or business maintains a record that contains any of the personal identifying information set out in subdivision (g)(2) concerning one of its customers, and the entity, by law, practice or policy discards such records after a specified period of time, any record containing the personal identifying information shall not be discarded unless the business:

(A) Shreds or burns the customer's record before discarding the record;

(B) Erases the personal identifying information contained in the customer's record before discarding the record;

(C) Modifies the customer's record to make the personal identifying information unreadable before discarding the record; or

(D) Takes action to destroy the customer's personal identifying information in a manner that it reasonably believes will ensure that no unauthorized persons have access to the personal identifying information contained in the customer's record for the period of time between the record's disposal and the record's destruction.

(2) As used in this subsection (g), "personal identifying information" means a customer's:

(A) Social security number;

(B) Driver license identification number;

(C) Savings account number;

(D) Checking account number;

(E) PIN (personal identification number) or password;

(F) Complete credit or debit card number;

(G) Demand deposit account number;

(H) Health insurance identification number; or

(I) Unique biometric data.

(3) (A) A violation of this subsection (g) shall be considered a violation of the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, and may be punishable by a civil penalty in the amount of five hundred dollars ($500) for each record containing a customer's personal identifying information that is wrongfully disposed of or discarded; provided, however, that no total penalty may exceed ten thousand dollars ($10,000) for any one (1) customer.

(B) It is an affirmative defense to any civil penalty imposed pursuant to this subsection (g) that the business used due diligence in its attempt to properly dispose of or discard the records.

(4) The methods of destroying the personal identifying information of a customer set out in this subsection (g) shall be considered the minimum standards. If a private entity or business by law, practice or policy currently is required to have or otherwise has in place more stringent methods and procedures for destroying the personal identifying information in a customer's record than are required by this subsection (g), the private entity or business may continue to destroy the identifying information in the more stringent manner.

(5) To the extent that this subsection (g) conflicts with applicable federal law, this subsection (g) shall not apply to an entity that is subject to the enforcement authority of the federal banking agencies, the national credit union administration, the federal trade commission or the securities and exchange commission. For any such entity, the applicable federal law shall govern the proper disposition of records containing consumer information, or any compilation of consumer information, derived from consumer reports for a business purpose.

(6) Notwithstanding subdivision (g)(5), this subsection (g) shall not apply to any financial institution that is subject to the privacy and security provisions of the Gramm-Leach-Bliley Act, 15 U.S.C. § 6801, et. seq., as amended, and as it existed on January 31, 2002.

(h) (1) The following property shall be subject to seizure and judicial forfeiture to the state in the manner provided:

(A) Any property, real or personal, directly or indirectly acquired by or received in violation of this section;

(B) Any property, real or personal, received as an inducement to violate this section;

(C) Any property, real or personal, traceable to the proceeds from the violation;

(D) Any property, real or personal, used in connection with or to facilitate a violation of this section; and

(E) All conveyances, including aircraft, vehicles or vessels, which are used, or are intended for use, in the commission of or escape from a violation of this section and any money, merchandise or other property contained in those conveyances.

(2) Property seized pursuant to this subsection (h) shall be seized and forfeited pursuant to the procedure set out in chapter 11, part 7 of this title.

(3) Notwithstanding § 39-11-713, property seized pursuant to this subsection (h) shall be disposed of as follows:

(A) All property ordered forfeited shall be sold at public auction. The proceeds from all property forfeited and sold at public auction shall be disposed of by the court as directed by this section. The attorney general and reporter shall first be compensated for all expenses incident to the litigation, as approved by the court. Any costs for appeals shall be provided for by the trial court upon conclusion of the litigation. The attorney general and reporter shall then direct that any public agency be reimbursed for out-of-pocket expenses resulting from the investigation, seizure and storage of the forfeited property;

(B) Out of the proceeds remaining, the court shall order restitution be made to the person or persons whose identity was stolen for any identifiable losses resulting from the offense; and

(C) The court shall then award the remainder of the funds as follows:

(i) In the event that the investigating and seizing agency was a state agency, then ten percent (10%) of the funds shall be distributed to the state treasurer who shall deposit the funds in a designated account for the agency to be used in its identity theft operations;

(ii) In the event that the investigating and seizing agency is the Tennessee bureau of investigation, then ten (10%) of the funds shall be distributed to the state treasurer who shall deposit the funds in a designated account for the agency to be used in its identity theft operations;

(iii) In the event that the investigating and seizing agency is a local public agency, then twenty-five percent (25%) of the funds shall be distributed to its local government for distribution to the law enforcement agency for use in the enforcement of this section. When more than one (1) local public agency participated in the investigation and seizure of forfeited property as certified by the attorney general and reporter, then the court shall order a distribution of ten percent (10%) of the funds according to the participation of each local public agency. Accounting procedures for the financial administration of the funds shall be in keeping with those prescribed by the comptroller of the treasury; and

(iv) The remainder of the funds shall be distributed to the state treasurer who shall deposit the funds in the general fund to defray the incarceration costs associated with the offense of identity theft trafficking defined in subsection (c).

(4) For purposes of this subsection (h), a "local public agency" includes any county or municipal law enforcement agency or commission, the district attorney general, or any department or agency of local government authorized by the attorney general and reporter to participate in the investigation.

(5) Funds awarded under this section may not be used to supplement salaries of any public employee or law enforcement officer. Funds awarded under this section may not supplant other local or state funds.

(i) (1) Identity theft as prohibited by subsection (b) is a Class D felony.

(2) Identity theft trafficking as prohibited by subsection (c) is a Class C felony.

(j) (1) For purposes of this subsection (j), "victim" means the person whose personal identifying information was obtained, possessed, bought or used in violation of subsection (b), or sold, transferred, given, traded, loaned, delivered or possessed in violation of subsection (c).

(2) Identity theft is a continuing offense because the offense involves an unlawful taking and use of personal identifying information that remains in the lawful possession of a victim wherever the victim currently resides or is found. As provided in this section, such unlawful taking and use are elements of the offense of identity theft and occur wherever the victim resides or is found.

(3) Pursuant to § 39-11-103 and subdivision (j)(2), if a victim of identity theft resides or is found in this state, an essential element of the offense is committed in this state and a defendant is subject to prosecution in this state, regardless of whether the defendant was ever actually in this state.

(4) Venue for the offense of identity theft shall be in any county where an essential element of the offense was committed, including but not limited to, in any county where the victim resides or is found, regardless of whether the defendant was ever actually in such county.

(k) (1) For purposes of this subsection (k):

(A) "Reencoder" means an electronic device that places encoded information from the computer chip or magnetic strip or stripe of a payment card, driver license or state or local government-issued identification card, onto the computer chip or magnetic strip or stripe of a different payment card, driver license, or state or local government-issued identification card, or any other electronic medium that allows an authorized transaction to occur; and

(B) "Scanning device" means a scanner, reader or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on a computer chip or magnetic strip or stripe of a payment card, driver license, or state or local government-issued identification card.

(2) (A) It is an offense for a person to use a scanning device or reencoder without the permission of the holder of the card or license from which information is being scanned or reencoded with the intent to commit, aid, or abet any criminal offense.

(B) It is an offense for a person who possesses any device, apparatus, equipment, software, material, good, property, or supply that is designed or adapted for use as a scanning device or reencoder with the intent to commit, aid, or abet any criminal offense.

(C) A violation of this subsection (k) is a class A misdemeanor.



§ 39-14-151 - Suspension of driver license for gasoline theft.

(a) (1) In addition to the fine and imprisonment authorized by law for the offense of theft, the court may order the suspension of the driver license of a person convicted of theft for a first time for a period not to exceed six (6) months, if the theft conviction involved a person driving the person's motor vehicle off the premises of an establishment where gasoline is offered for retail sale, after dispensing gasoline or motor vehicle fuel into the fuel tank of that person's motor vehicle and failing to remit payment or make an authorized charge for the gasoline or motor vehicle fuel that was dispensed.

(2) In addition to the fine and imprisonment authorized by law for the offense of theft, the court shall order the suspension of the driver license of a person convicted of theft for a second time for a period of six (6) months if both such theft convictions involved are of the type of theft specified in subdivision (a)(1).

(3) In addition to the fine and imprisonment authorized by law for the offense of theft, the court shall order the suspension of the driver license of a person convicted of theft for a third or subsequent time for a period of one (1) year if all of such theft convictions involved are of the type of theft specified in subdivision (a)(1).

(b) If a person's driver license has been suspended under subsection (a), the court is vested with the authority and discretion to allow the continued use of a restricted driver license for the purpose of going to and from and working at the person's regular place of employment or, in the case of a student enrolled full time in a college or university, going to and from that college or university. The same restrictions and requirements for obtaining the license contained in § 55-50-502(c)(3) or (4) shall also apply to restricted licenses issued under this subsection (b).

(c) (1) Whenever a person is convicted of an offense under subsection (a) and the court orders the suspension of the driver license of that person, the court in which the conviction is had shall confiscate the license being suspended and forward it to the department of safety together with a report of the license suspension. If the court is unable to take physical possession of the license, the court shall nevertheless forward the report to the department. The report shall include the complete name, address, birth date, eye color, sex, and driver license number, if known, of the person whose license has been suspended, and shall indicate the first and last day of the suspension period. If the person is the holder of a license from another state, the court shall not confiscate the license but shall notify the department, which shall notify the appropriate licensing officials in the other state. The court shall, however, suspend the person's nonresident driving privileges for the appropriate length of time. "Conviction" has the same meaning as defined in § 55-50-503.

(2) Upon receiving the record and the driver license from the court, the department shall suspend the driver license of the person for those periods specified in subsection (a).

(3) At the end of the period of time established in subsection (a) and prior to reinstatement of the license, the person upon applying for reinstatement of the license shall pay the restoration fee to the department as required under § 55-12-129(b).



§ 39-14-152 - Use of a counterfeit mark or logo.

(a) As used in this section:

(1) "Counterfeit mark" means:

(A) Any knowingly unauthorized reproduction or copy of intellectual property; or

(B) Intellectual property affixed to any item knowingly sold, offered for sale, manufactured, or distributed, or identifying services offered or rendered, without the authority of the owner of the intellectual property;

(2) "Intellectual property" means any trademark, service mark, trade name, label, term, device, design or word adopted or used by a person to identify that person's goods or services, and all rights protected by title 47, chapter 25, part 11; and

(3) "Retail value" means the counterfeiter's regular selling price for the item or service bearing or identified by the counterfeit mark. In the case of items bearing a counterfeit mark which are components of a finished product, the retail value shall be the counterfeiter's regular selling price of the finished product on or in which the component would be utilized.

(b) (1) It is an offense for a person to knowingly manufacture any item or services bearing or identified by a counterfeit mark.

(2) It is an offense for a person to use, display, advertise, distribute, offer for sale, sell, or possess with the intent to sell or distribute any item or service knowing the item or service bears or is identified by a counterfeit mark.

(c) In determining whether a person who possesses an item bearing or identified by a counterfeit mark possesses the item with the intent to sell or distribute it in violation of subdivision (b)(2), the trier of fact may infer from the possession, custody or control of more than twenty-five (25) items bearing a counterfeit mark that the person possesses the items with the intent to sell or distribute them.

(d) (1) A violation of subdivision (b)(1) shall be punished the same as is provided in § 39-14-115 for the offense of criminal simulation. In addition to that punishment, a person who violates subdivision (b)(1) shall be fined an amount up to three (3) times the retail value of the items bearing, or services identified by, a counterfeit mark, or the amount authorized in § 40-35-111 for the appropriate class of felony, whichever amount is greater.

(2) A violation of subdivision (b)(2) shall be punished as theft and graded in accordance with § 39-14-105; provided, all violations of subdivision (b)(2) shall be punished by fine only, except with respect to violations involving distribution, selling, offering for sale, or possessing with the intent to sell, in which case all methods and manner of punishment in § 39-14-105 shall apply.

(e) For purposes of determining the appropriate offense grade for a defendant violating subdivision (b)(2), the quantity or retail value of all items bearing, or services identified by, every counterfeit mark the defendant used, displayed, advertised, distributed, offered for sale, sold or possessed with the intent to sell or distribute at the time of the offense shall be aggregated.

(f) All personal property, including, but not limited to, any items bearing a counterfeit mark, or any items, objects, tools, machines, equipment, instrumentalities or vehicles of any kind, employed or used in connection with a violation of this section shall be subject to judicial forfeiture pursuant to chapter 11, part 7 of this title. If the intellectual property owner does not request release of seized items bearing a counterfeit mark, those items shall be destroyed unless the intellectual property owner consents to another disposition.

(g) Nothing in this section shall be construed as prohibiting an owner of intellectual property from seeking relief under any other law, including title 47, chapter 18, part 1, title 47, chapter 25, part 5, or title 47, chapter 25, part 11; provided, a defendant prosecuted under this section may not also be prosecuted for criminal simulation under § 39-14-115 based upon the same conduct.



§ 39-14-153 - False information or concealment of information in applying for or receiving dwelling accommodations in housing project.

(a) It is an offense for a person who is applying for or the recipient of dwelling accommodations in any housing project operated by a housing authority as defined in § 13-20-102 to obtain or attempt to obtain the dwelling accommodations by means of a statement, representation or impersonation the person knows to be false, or by knowingly concealing any material fact if the false statement, representation, impersonation or concealment results in:

(1) The person meeting the housing authority's income qualification standards established pursuant to § 13-20-113; or

(2) The person's lease or rental payment being less than the person would otherwise be required to pay under the housing authority's income qualification standards established pursuant to § 13-20-113.

(b) It is a violation of this section if a person obtains or attempts to obtain dwelling accommodations specified in subsection (a) by means of a statement, representation or impersonation made by another, or by another concealing any material fact, if the person knows the statement, representation or impersonation to be false or the person knows that a material fact has been concealed.

(c) A violation of this section is a Class A misdemeanor punishable by fine only. The amount of the fine imposed shall be graded as provided in § 39-14-105. In grading the offense, the value of the benefit the defendant derived from the prohibited conduct shall be used to determine the grade of fine.



§ 39-14-154 - Actions by home improvement services provider that constitute offense.

(a) For purposes of this section, unless the context otherwise requires:

(1) "Contract for home improvement services" means a contractual agreement, written or oral, between a person performing home improvement services and a residential owner, and includes all labor, services and materials to be furnished and performed under such agreement;

(2) "Home improvement services" means the repair, replacement, remodeling, alteration, conversion, modernization, improvement, or addition to any residential property, and includes but is not limited to, the repair, replacement, remodeling, alteration, conversion, modernization, improvement, or addition to driveways, swimming pools, porches, garages, landscaping, fences, fall-out shelters, and roofing;

(3) "Home improvement services provider" means any person or entity, whether or not licensed pursuant to title 62, chapter 6, who undertakes to, attempts to, or submits a price or bid or offers to construct, supervise, superintend, oversee, schedule, direct, or in any manner assume charge of home improvement services for a fee. "Home improvement services provider" specifically includes but is not limited to a "residential contractor" as defined in § 62-6-102 when such contractor is performing home improvement services and a "home improvement contractor" as defined in § 62-6-501;

(4) "Possession" means actual care, custody, control, or management of residential property, but shall not include occupancy of residential property through a lease or rental agreement;

(5) "Residential owner" means a person who has legal possession of residential real property, including any person authorized by such residential owner to act on the residential owner's behalf; and

(6) "Residential property" means the building structure where a person abides, lodges, resides or establishes a living accommodation, or where a residential owner intends to abide, lodge, reside or establish a living accommodation following the completion of home improvement services made pursuant to a contract for home improvement services, and includes the land on or adjacent to such building structure.

(b) It is an offense for a home improvement services provider with intent to defraud to:

(1) (A) Fail to refund amounts paid under a contract for home improvement services within ten (10) days of:

(i) The acceptance of a written request for a refund either hand delivered or mailed certified mail return receipt attached;

(ii) The refusal to accept the certified mail sent to the last known address of the home improvement services provider by the residential owner; or

(iii) The return of the certified mail to the residential owner indicating that the addressee is unknown at the address or a similar designation if the provider failed to provide to the residential owner or the United States postal service a correct current or forwarding address;

(B) A violation of subdivision (b)(1)(A) is an offense only if:

(i) No substantial portion of the contracted work has been performed at the time of the request;

(ii) More than ninety (90) days have elapsed since the starting date of the contract for home improvement services; and

(iii) A copy of the written request for a refund was sent by the residential owner to the consumer protection division of the office of the attorney general;

(2) Deviate from or disregard plans or specifications in any material respect that are contained in a contract for home improvement services. Such deviation includes, but is not limited to:

(A) The amount billed for the home improvement services is substantially greater than the amount quoted in the contract;

(B) The materials used in the project are of a substandard quality but the residential owner was charged for higher quality materials; or

(C) (i) The residential owner did not provide written consent for the home improvement services provider to deviate from or disregard plans or specifications in the contract; and

(ii) Such deviation or disregard caused substantial damage to the residential owner's property.

(c) (1) A violation of subsection (b) is punishable as theft pursuant to § 39-14-105. "Value" for a violation of subsection (b), shall be determined by the monetary amount of the contract for home improvement services that is paid, minus the value of any work performed, plus the cost to repair any damage to the residential owner's property caused by the home improvement services provider.

(2) If a person is convicted of a violation of subsection (b), the court may order the person to make restitution to any residential owner that has suffered injury resulting from the crime. Vehicles used to commit this offense are subject to seizure and forfeiture under the same procedures used for forfeitures set out in chapter 11, part 7 of this title.

(3) All fines collected as a result of a violation of subsection (b) shall be allocated as follows:

(A) First to remaining unpaid court costs assessed in the case;

(B) Then to restitution ordered by the court pursuant to subdivision (c)(2); and

(C) Any remaining money shall be transmitted to the state board of licensing contractors for purposes of carrying out § 62-6-139.

(4) In addition such a violation shall be construed to constitute an unfair or deceptive act or practice affecting the conduct of trade or commerce under the Tennessee Consumer Protection Act of 1977, compiled in title 47, chapter 18, and as such, the private right of action remedy under that act shall be available to any person who suffers an ascertainable loss of money or property, real, personal, or mixed, or any other article, commodity, or thing of value wherever situated as a result of such violation.

(d) Upon a conviction for a violation of this section, the court shall notify the state board of licensing contractors of the home improvement services provider's conviction. If the home improvement services provider is licensed by the board, the board shall revoke the home improvement services provider's license pursuant to § 62-6-118.

(e) Prosecution under subsection (b) shall not bar prosecution under any other applicable criminal statute nor shall it bar the commencement of any applicable civil cause of actions, including but not limited to, violations of the Tennessee Consumer Protection Act of 1977 or title 62, chapter 6.

(f) The district attorney general in conjunction with any law enforcement agency shall have the authority to investigate and to institute criminal proceedings for any violation of subsection (b) regardless of any actions taken or not taken by the board of licensing contractors.






Part 2 - Animals

§ 39-14-201 - Definitions for animal offenses.

As used in this part, unless the context otherwise requires:

(1) "Animal" means a domesticated living creature or a wild creature previously captured;

(2) "Livestock" means all equine as well as animals which are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats, and poultry;

(3) "Non-livestock animal" means a pet normally maintained in or near the household or households of its owner or owners, other domesticated animal, previously captured wildlife, an exotic animal, or any other pet, including but not limited to, pet rabbits, a pet chick, duck, or pot bellied pig that is not classified as "livestock" pursuant to this part; and

(4) "Torture" means every act, omission, or neglect whereby unreasonable physical pain, suffering, or death is caused or permitted, but nothing in this part shall be construed as prohibiting the shooting of birds or game for the purpose of human food or the use of animate targets by incorporated gun clubs.



§ 39-14-202 - Cruelty to animals.

(a) A person commits an offense who intentionally or knowingly:

(1) Tortures, maims or grossly overworks an animal;

(2) Fails unreasonably to provide necessary food, water, care or shelter for an animal in the person's custody;

(3) Abandons unreasonably an animal in the person's custody;

(4) Transports or confines an animal in a cruel manner; or

(5) Inflicts burns, cuts, lacerations, or other injuries or pain, by any method, including blistering compounds, to the legs or hooves of horses in order to make them sore for any purpose including, but not limited to, competition in horse shows and similar events.

(b) A person commits an offense who knowingly ties, tethers, or restrains a dog in a manner that results in the dog suffering bodily injury as defined in § 39-11-106.

(c) It is a defense to prosecution under this section that the person was engaged in accepted veterinary practices, medical treatment by the owner or with the owner's consent, or bona fide experimentation for scientific research.

(d) Whenever any person is taken into custody by any officer for violation of subdivision (a)(4), the officer may take charge of the vehicle or conveyance, and its contents, used by the person to transport the animal. The officer shall deposit these items in a safe place for custody. Any necessary expense incurred for taking charge of and sustaining the same shall be a lien thereon, to be paid before the same can lawfully be recovered; or the expenses, or any part thereof, remaining unpaid may be recovered by the person incurring the same of the owners of the animal in an action therefor.

(e) In addition to the penalty imposed in subsection (g), the court making the sentencing determination for a person convicted under this section shall order the person convicted to surrender custody and forfeit the animal or animals whose treatment was the basis of the conviction. Custody shall be given to a humane society incorporated under the laws of this state. The court may prohibit the person convicted from having custody of other animals for any period of time the court determines to be reasonable, or impose any other reasonable restrictions on the person's custody of animals as necessary for the protection of the animals.

(f) (1) Nothing in this section shall be construed as prohibiting the owner of a farm animal or someone acting with the consent of the owner of that animal from engaging in usual and customary practices which are accepted by colleges of agriculture or veterinary medicine with respect to that animal.

(2) It is an offense for a person other than a law enforcement officer acting with probable cause to knowingly interfere with the performance of any agricultural practices permitted by subdivision (f)(1).

(3) An offense under subdivision (f)(2) is a Class B misdemeanor.

(g) (1) Cruelty to animals is a Class A misdemeanor.

(2) A second or subsequent conviction for cruelty to animals is a Class E felony.

(3) Violation of any prohibition or restriction imposed by the sentencing court pursuant to subsection (e) is a Class A misdemeanor.



§ 39-14-203 - Cock and animal fighting.

(a) It is unlawful for any person to:

(1) Own, possess, keep, use or train any bull, bear, dog, cock, swine or other animal, for the purpose of fighting, baiting or injuring another such animal, for amusement, sport or gain;

(2) Cause, for amusement, sport or gain, any animal referenced in subdivision (a)(1) to fight, bait or injure another animal, or each other;

(3) Permit any acts stated in subdivisions (a)(1) and (2) to be done on any premises under the person's charge or control, or aid or abet those acts; or

(4) Be knowingly present, as a spectator, at any place or building where preparations are being made for an exhibition for the fighting, baiting or injuring of any animal, with the intent to be present at the exhibition, fighting, baiting or injuring.

(b) It is the legislative intent that this section shall not apply to the training or use of hunting dogs for sport or to the training or use of dogs for law enforcement purposes.

(c) (1) Except for any offense involving a cock, an offense under subdivisions (a)(1)-(3) is a Class E felony.

(2) An offense involving a cock under subdivisions (a)(1)-(3) is a Class A misdemeanor.

(d) (1) An offense under subdivision (a)(4) is a Class B misdemeanor if the person is a spectator at a dog fight.

(2) Any other violation of subdivision (a)(4) is a Class C misdemeanor.

(e) It is not an offense to own, possess or keep cocks, or aid or abet the ownership, possession or keeping of cocks, for the sole purpose of selling or transporting cocks to a location in which possession or keeping of cocks is legal.



§ 39-14-204 - Dyed baby fowl and rabbits.

(a) (1) It is unlawful for any person to:

(A) Sell, offer for sale, barter or give away baby chickens, ducklings or goslings of any age, or rabbits under two (2) months of age, as pets, toys, premiums or novelties, if those fowl or rabbits have been colored, dyed, stained or otherwise had their natural color changed; or

(B) Bring or transport such fowl or rabbits into the state for the purposes mentioned in subdivision (a)(1)(A).

(2) This section shall not be construed to prohibit the sale or display of baby chickens, ducklings, or other fowl or rabbits in proper facilities by breeders or stores engaged in the business of selling for purposes of commercial breeding and raising or laboratory testing.

(3) Each baby chicken, duckling, other fowl or rabbit sold, offered for sale, bartered or given away in violation of this section constitutes a separate offense.

(b) A violation of this section is a Class C misdemeanor.



§ 39-14-205 - Intentional killing of animal.

(a) (1) (A) It is an offense to knowingly and unlawfully kill the animal of another without the owner's effective consent.

(B) A violation of subdivision (a)(1)(A) is theft of property, graded according to the value of the animal, and punished in accordance with § 39-14-105.

(2) In determining the value of a police dog, fire dog, search and rescue dog, service animal or police horse under § 39-14-105, the court shall consider the value of the police dog, fire dog, search and rescue dog, service animal or police horse as both the cost of the animal and any specialized training the animal received.

(b) A person is justified in killing the animal of another if the person acted under a reasonable belief that the animal was creating an imminent danger of death or serious bodily injury to that person or another or an imminent danger of death to an animal owned by that person. A person is not justified in killing the animal of another if at the time of the killing the person is trespassing upon the property of the owner of the animal. The justification for killing the animal of another authorized by this subsection (b) shall not apply to a person who, while engaging in or attempting to escape from criminal conduct, kills a police dog that is acting in its official capacity. In that case the provisions of subsection (a) shall apply to the person.



§ 39-14-206 - Taking fish caught by another.

(a) It is unlawful for any person to take fish out of the box, net, basket or off the hook of another person, or to raise any box, net, basket, or trot-line, without the consent of the owner of the device, unless the fish is taken by an officer to be used as evidence in the prosecution of a violation of the game and fish laws.

(b) Any violation of this section is a Class C misdemeanor.



§ 39-14-207 - Feeding of impounded animals -- Care provided by humane society -- Recovery of expenses.

(a) In case any impounded animal is without necessary food and water for more than twelve (12) successive hours, it is lawful for any person, as often as necessary, to enter any place in which any animal is so confined, and to supply it with necessary food and water so long as it remains so confined. That person shall not be liable to any action for entry, and the reasonable cost of the food and water may be collected from the owner or keeper of the animal. The animal shall not be exempt from levy and sale upon execution issued upon a judgment therefor.

(b) In case any animal is injured, diseased, suffering from the elements, or malnourished, and is found at large by any agent of any humane society chartered by the state, the agent may cause adequate veterinary treatment or shelter or nourishment to be furnished to the animal. The society shall have a right of action against the owner of the animal for all necessary and reasonable expenses so incurred. Within forty-eight (48) hours after taking custody of the animal, the society shall make reasonable efforts to notify the owner of the animal's whereabouts and condition. Nothing in this subsection (b) shall affect the right of action of the veterinarian or furnisher of goods or services against the person or persons with whom the veterinarian or furnisher of goods or services contracted for payment of charges. Any such right of action by a humane society may be voided by an owner who elects to forfeit the animal to the society rather than pay for the goods or services rendered.



§ 39-14-208 - Actions deemed theft of guide dogs.

A person who intentionally or knowingly unlawfully injures the guide dog of another and, thereby, permanently deprives the owner of the use of the guide dog's services commits theft of that animal and shall be punished under § 39-14-105. In determining the value of the guide dog for purposes of § 39-14-105, the court shall consider the value of the guide dog as both the cost of the dog as well as the cost of any specialized training the guide dog received.



§ 39-14-209 - Horse shows.

(a) It is the duty of any person designated and acting as a ringmaster of any horse show or similar event to disqualify any horse determined by the ringmaster to be suffering from the causes set out in § 39-14-202(a)(5) from further participation in the show, and to make a report of the same, including the name of the horse, the owner of the horse, and the exhibitor of the horse, to the manager or chair of the show, who in turn shall report the same in writing to the district attorney general of the judicial district wherein the incident occurred for appropriate action.

(b) A violation of this duty is a Class C misdemeanor.



§ 39-14-210 - Societies for prevention of cruelty to animals -- Power of governmental agencies working with victimized animals.

(a) The agents of any society which is incorporated for the prevention of cruelty to animals, upon being appointed thereto by the president of such a society in any county, may, within that county, make arrests, and bring before any court thereof offenders found violating this part with regard to non-livestock animals.

(b) Any officers, agents, or members of such society may lawfully interfere to prevent the perpetration of any act of cruelty upon any animal in that person's presence. Any person who interferes with or obstructs any officer, agent, or member in the discharge of this duty commits a Class C misdemeanor.

(c) Any agent or officer of a society may lawfully destroy, or cause to be destroyed, any animal found abandoned or otherwise:

(1) Which is not properly cared for, appearing, in the judgment of two (2) reputable citizens, who are experts, called to view the same in the agent's or officer's presence, to be glandered, injured or diseased past humane recovery; or

(2) After a holding period of not less than seventy-two (72) hours and after having made a reasonable effort to locate and notify the owners, for the purpose of animal population control.

(d) All fines, penalties and forfeitures imposed and collected in any county, under provisions relating to or in any way affecting animals, shall inure to the society in aid of the purpose for which it was incorporated, and no injunction shall be granted against the society or attorney or its officers or agents, except upon motion, after due notice and hearing.

(e) Any humane society chartered by the state, into whose custody shall lawfully come any animal, shall have a lien on that animal for the reasonable value of the goods and services necessarily rendered by, or at the instance of, the society to that animal.

(f) Upon seizure by law enforcement, custody of any animal victimized under this part shall be placed with any governmental animal control agency, law enforcement agency, or their designee. The governmental animal control agency, law enforcement agency, or their designee shall assist the animal and preserve evidence for prosecution.

(g) (1) (A) Any governmental animal control agency, law enforcement agency, or their designee into whose custody any animal victimized under this part is placed, may petition the court requesting that the person from whom the animal is seized, or the owner of the seized animal, be ordered to post security. (B) The security shall be in an amount sufficient to secure payment of all reasonable expenses expected to be incurred by the governmental animal control agency, law enforcement agency, or their designee in caring and providing for the animal pending disposition of the criminal charges. (C) Reasonable expenses include, but are not necessarily limited to, the estimated costs of veterinary care and treatment for the animal as well as the estimated costs of boarding and otherwise caring for the animal. (D) The amount of security shall be determined by the court after taking into consideration all of the facts and circumstances of the case. If the posting of security is ordered pursuant to this subsection (g), then the governmental animal control agency, law enforcement agency, or their designee may draw from the security the actual costs incurred in caring and providing for the seized animal pending disposition of criminal charges. (2) If the person from whom the animal is seized is the owner of the animal and the person has not posted the security ordered pursuant to subdivision (g)(1) within ten (10) business days following the issuance of a security order, the animal shall be deemed to have been abandoned and shall be forfeited to the governmental animal control agency, law enforcement agency, or their designee for disposition in accordance with reasonable practices for the humane treatment of animals. However, if the person from whom the animal was seized is not the owner of the animal and the person has not posted the court-ordered security within fifteen (15) days, the court shall order the governmental animal control agency, law enforcement agency, or their designee to make all reasonable efforts to determine who the owner of the animal is and to notify the owner of the pending proceeding. (3) No animal shall be deemed to have been abandoned and forfeited to the governmental animal control agency, law enforcement agency, or their designee until reasonable attempts to determine and notify the owner have been made. If the owner of the animal cannot be located after reasonable efforts or the owner is located and notified but does not post, within ten (10) business days, the court-ordered security plus the costs reasonably incurred by the governmental animal control agency, law enforcement agency, or their designee for housing and caring for the animal since its seizure, the animal shall be deemed to have been abandoned and shall be forfeited to the governmental animal control agency, law enforcement agency, or their designee for disposition in accordance with reasonable practices for the humane treatment of animals. (4) Nothing in this subsection (g) shall be construed to prevent the voluntary, permanent relinquishment of any animal by its owner to a governmental animal control agency, law enforcement agency, or their designee in lieu of posting security. The voluntary relinquishment has no effect on the outcome of the criminal charges.



§ 39-14-211 - Examination of livestock by county agricultural extension agent or other persons.

No entry onto the property of another, arrest, interference with usual and customary agricultural or veterinary practices, confiscation, or any other action authorized by this part or any other law shall be taken in response to an allegation that this part has been violated with regard to livestock unless, prior to or at the same time as such action, the livestock in question is examined by the county agricultural extension agent of the county, a graduate of an accredited college of veterinary medicine specializing in livestock practice or a graduate from an accredited college of agriculture with a specialty in livestock. If the extension agent, veterinary college graduate specializing in livestock practice or livestock specialist does not have probable cause to believe that a violation of this part has occurred with regard to the livestock, no action against the owner of the livestock described in this section shall be taken. If a person authorized by this section does not make an inspection within twenty-four (24) hours of receipt of a complaint, then a licensed veterinarian may make the inspection.



§ 39-14-212 - Aggravated cruelty to animals -- Definitions -- Construction -- Penalty.

(a) A person commits aggravated cruelty to animals when, with aggravated cruelty and with no justifiable purpose, the person intentionally kills or intentionally causes serious physical injury to a companion animal.

(b) For purposes of this section:

(1) "Aggravated cruelty" means conduct which is done or carried out in a depraved and sadistic manner and which tortures or maims an animal, including the failure to provide food and water to a companion animal resulting in a substantial risk of death or death;

(2) "Companion animal" means any non-livestock animal as defined in § 39-14-201;

(3) "Elderly" means any person sixty-five (65) years of age or older; and

(4) "Minor" means any person under eighteen (18) years of age.

(c) Subsection (a) is not to be construed to prohibit or interfere with the following endeavors:

(1) Dispatching an animal in any manner absent of aggravated cruelty;

(2) Engaging in lawful hunting, trapping, or fishing activities, including activities commonly associated with the hunting of small game as defined in § 70-1-101(a)(34);

(3) Dispatching rabid or diseased animals;

(4) Dispatching animals posing a clear and immediate threat to human safety;

(5) Performing or conducting bona fide scientific tests, experiments or investigations within or for a bona fide research laboratory, facility or institution;

(6) Performing accepted veterinary medical practices or treatments;

(7) Dispatching animals in accordance with § 44-17-403(e);

(8) Engaging, with the consent of the owner of a farm animal, in usual and customary practices which are accepted by colleges of agriculture or veterinary medicine with respect to that animal;

(9) Dispatching wild or abandoned animals on a farm or residential real property; or

(10) Applying methods and equipment used to train animals.

(d) Aggravated cruelty to animals is a Class E felony.

(e) In addition to the penalty imposed by subsection (d), the sentencing court may order the defendant to surrender custody and forfeit all companion animals as defined in subdivision (b)(2), and may award custody of the animals to the agency presenting the case. The court may prohibit the defendant from having custody of other animals for any period of time the court determines to be reasonable, or impose any other reasonable restrictions on the person's custody of animals as is necessary for the protection of the animals.

(f) In addition to the penalty imposed by subsection (d), the court may require the defendant to undergo psychological evaluation and counseling, the cost to be borne by the defendant. If the defendant is indigent, the court may, where practicable, direct the defendant to locate and enroll in a counseling or treatment program with an appropriate agency.

(g) If a defendant convicted of a violation of this section resides in a household with minor children or elderly individuals, the court may, within fifteen (15) days, send notification of the conviction to the appropriate protective agencies.

(h) In addition to the penalty imposed by subsection (d), the defendant may be held liable to the impounding officer or agency for all costs of impoundment from the time of seizure to the time of proper disposition of the case.

(i) (1) In addition to the penalty imposed by subsection (d), the defendant may be held liable to the owner of the animal for damages.

(2) If an unlawful act resulted in the death or permanent disability of a person's guide dog, then the value of the guide dog shall include, but shall not necessarily be limited to, both the cost of the guide dog as well as the cost of any specialized training the guide dog received.

(j) If a juvenile is found to be within the court's jurisdiction, for conduct that, if committed by an adult, would be a criminal violation involving cruelty to animals or would be a criminal violation involving arson, then the court may order that the juvenile be evaluated to determine the need for psychiatric or psychological treatment. If the court determines that psychiatric or psychological treatment is appropriate for that juvenile, then the court may order that treatment.

(k) This section does not preclude the court from entering any other order of disposition allowed under this chapter.

(l) The provisions of this section are not to be construed to change, modify, or amend any provision of title 70, involving fish and wildlife;

(m) The provisions of this section do not apply to activities or conduct that are prohibited by § 39-14-203;

(n) The provisions of this section do not apply to equine animals or to animals defined as livestock by the provisions of § 39-14-201;



§ 39-14-213 - Removal of transmitting collars or microchip implants from dogs.

(a) A person who removes from a dog an electronic or radio transmitting collar or microchip implant without the permission of the owner of the dog and with the intent to prevent or hinder the owner from locating the dog commits a Class B misdemeanor, punishable by fine only; provided, however, that, if the dog wearing an electronic or radio transmitting collar or microchip implant is lost or killed as the proximate result of the removal of the collar or implant, the person commits a Class A misdemeanor, punishable by fine only.

(b) Upon conviction for a violation of this section, the court shall order that the violator pay as restitution to the owner the actual value of a dog lost or killed as a result of the removal of an electronic or radio transmitting collar or microchip implant from the dog by the violator. The court may also order the violator to pay as restitution to the owner any breeding revenues forfeited due to the loss or death of a dog.



§ 39-14-214 - Criminal offenses against animals.

(a) A person commits an offense who knowingly:

(1) Engages in any sexual activity with an animal;

(2) Causes, aids, or abets another person to engage in any sexual activity with an animal;

(3) Permits any sexual activity with an animal to be conducted on any premises under the person's charge or control;

(4) Engages in, organizes, promotes, conducts, advertises, aids, abets, participates in as an observer, or performs any service in the furtherance of an act involving any sexual activity with an animal for a commercial or recreational purpose; or

(5) Photographs or films, for purposes of sexual gratification, a person engaged in a sexual activity with an animal.

(b) A violation of this section is a Class E felony.

(c) In addition to the penalty imposed in subsection (b), the court may order that the convicted person do any of the following:

(1) Not harbor or own animals or reside in any household where animals are present;

(2) Participate in appropriate counseling at the defendant's expense; or

(3) Reimburse the animal shelter or humane society for any reasonable costs incurred for the care and maintenance of any animals taken to the animal shelter or humane society as a result of conduct proscribed in subsection (a).

(d) Nothing in this section may be considered to prohibit accepted animal husbandry practices or accepted veterinary medical practices.

(e) If the court has reasonable grounds to believe that a violation of this section has occurred, the court may order the seizure of all animals involved in the alleged violation as a condition of bond of a person charged with a violation.

(f) For purposes of this section:

(1) "Animal" has the same meaning as the term is defined in § 63-12-103;

(2) "Photographs" or "films" means the making of a photograph, motion picture film, videotape, digital image, or any other recording, sale, or transmission of the image; and

(3) "Sexual activity" means physical sexual contact between the person and the animal.



§ 39-14-215 - Limitation of liability.

(a) For purposes of this section:

(1) "Animal control agency" means a county or municipal animal shelter, dog pound, or animal control agency, private humane society, state, county or municipal law enforcement agency, or any combination thereof, that temporarily houses stray, unwanted or injured animals;

(2) "Emergency" means a natural disaster, including earthquake, fire, flood, or storm; a hazardous chemical or substance incident; a vehicular collision with an animal, or other transportation accident where an animal is injured or in need of assistance to protect its health or life;

(3) "Emergency care" means medical and other health treatment, services, or accommodations that are provided to an injured or ill animal for a medical condition or injury of such a nature that the failure to render immediate care would reasonably likely result in the deterioration of a sick or injured animal's condition or in the animal's death;

(4) "Livestock" means all equine as well as animals which are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats, and poultry;

(5) "Non-livestock animal" means a pet normally maintained in or near the household or households of its owner or owners, other domesticated animal, previously captured wildlife, an exotic animal, or any other pet, including, but not limited to, pet rabbits, a pet chick, duck, or pot-bellied pig that is not classified as "livestock" pursuant to this part;

(6) "Running at large" means that a non-livestock animal goes uncontrolled by the animal's owner upon the premises of another without the consent of the owner of the premises, or other person authorized to give consent, or goes uncontrolled by the owner upon a highway, public road, street, or any other place open to the public generally; and

(7) "Stray animal" means that a non-livestock animal is roaming with no physical restraint without an identification tag, collar, or chip and that has no record of ownership.

(b) (1) Any person who in good faith and without compensation for services provides, renders, or obtains emergency care for a non-livestock animal that is running at large, abandoned, injured or in distress due to an emergency, or for a stray non-livestock animal, shall not be subject to civil liability for any injuries or harm to such animal resulting from the rendering or obtaining of emergency care, or any act or failure to act to provide or arrange for further emergency care for such animal, if such person's actions do not constitute malice, gross negligence, or criminal misconduct.

(2) (A) If a person fails to take reasonable steps to locate the owner of such animal prior to rendering or obtaining emergency care, then subdivision (b)(1) shall not apply.

(B) Taking reasonable steps to locate the owner of such animal includes:

(i) Attempting to contact the owner using any notification information located on the animal's identification tag, collar, or chip; and

(ii) (a) Providing notice to an appropriate animal shelter, dog pound, animal control agency or humane shelter operated by the municipality, county, or other governmental agency located where the person resides that the animal is in the custody of the person. The person shall also notify an appropriate shelter in the location where the person took custody of the animal, if the location is outside of the municipality or county where the person resides.

(b) The person shall give to the shelter or shelters such person's contact information.

(C) This subdivision (b)(2) shall not apply if the animal is determined by a licensed veterinarian to:

(i) Need immediate emergency care to alleviate pain or save the life of the animal; or

(ii) Exhibit visible signs of recent abuse as described in § 39-14-202.

(c) Notwithstanding § 63-12-142, a licensed veterinarian, or ancillary veterinary personnel employed by and working under the direct supervision of a licensed veterinarian, who, in good faith, at the request of someone other than the owner renders:

(1) Emergency care to an ill or injured non-livestock animal is not liable to the owner of the animal for any civil damages arising from the treatment provided to the animal except in cases of malice, gross negligence, or criminal misconduct; or

(2) Treatment other than emergency care to a non-livestock animal is not liable to the owner of the animal for any civil damages arising from the treatment provided to the animal except in cases of malice, gross negligence, or criminal misconduct, only if the person requesting the treatment certifies in writing to the veterinarian, or ancillary veterinary personnel, that such person has taken reasonable steps to locate the owner as provided in subdivision (b)(2).

(d) An animal control agency or an employee of an animal control agency acting within the scope of such employment, who, in good faith, takes into its custody and cares for a stray or abandoned non-livestock animal, or a non-livestock animal running at large for which reasonable steps to locate the owner of such animal are taken, that has been delivered to such agency or employee by an individual or group of individuals not affiliated with the agency, shall not be subject to civil liability for its care of such animal if the agency or employee's actions do not constitute malice, gross negligence or criminal misconduct.

(e) Except as provided in subsection (c), this section shall not in any way limit the application of, or supersede, § 44-17-203, § 44-17-403(e) or § 63-12-142.



§ 39-14-216 - Service animals.

(a) (1) As used in this section, "service animal" means:

(A) Any animal that is individually trained, or being trained by an employee or puppy raiser from a recognized training agency or school to do work or perform tasks for the benefit of an individual with a disability, including a physical, sensory, psychiatric, intellectual, or other mental disability; and

(B) Any police dog, fire dog, search and rescue dog, or police horse.

(2) Other species of animals not specified in this subsection (a), whether wild or domestic, trained or untrained, are not service animals for the purposes of this definition.

(3) For purposes of a service animal as defined under subdivision (a)(1)(A), the work or tasks performed by the service animal must be directly related to the handler's disability. Examples of work or tasks include, but are not limited to, assisting individuals who are blind or have low vision with navigation and other tasks, alerting individuals who are deaf or hard of hearing to the presence of people or sounds, providing nonviolent protection or rescue work, pulling a wheelchair, assisting an individual during a seizure, alerting individuals to the presence of allergens, retrieving items such as medicine or the telephone, providing physical support and assistance with balance and stability to individuals with mobility disabilities, and helping persons with psychiatric and neurological disabilities by preventing or interrupting impulsive or destructive behaviors. The crime deterrent effects of the animal's presence and the provision of emotional support, well-being, comfort, or companionship do not constitute work or tasks for the purposes of subdivision (a)(1)(A).

(b) It is an offense to knowingly:

(1) Maim or otherwise inflict harm upon a service animal;

(2) Attempt to maim or otherwise inflict harm upon a service animal; or

(3) Permit an animal that the person owns or is in the immediate control of to maim or otherwise inflict harm upon a service animal.

(c) It is an offense to recklessly maim or otherwise inflict harm upon a service animal or permit an animal that the person owns or is in the immediate control of to maim or otherwise inflict harm upon a service animal.

(d) It is an offense to knowingly interfere with a service animal in the performance of its duties, or permit an animal that the person owns or is in control of to interfere with a service animal in the performance of its duties.

(e) (1) A violation of subsection (b) or (c) is a Class A misdemeanor.

(2) A violation of subsection (d) is a Class C misdemeanor.

(f) (1) In addition to any other penalty provided by this section, a person convicted of a violation of subsection (b), (c) or (d) shall be ordered by the court to make full restitution for all damages that arise out of or are related to the offense, including incidental and consequential damages incurred by the service animal's handler or the recognized training agency or school.

(2) "Restitution," for purposes of this section, includes:

(A) The value of the service animal if the animal is disabled or can no longer perform service animal duties;

(B) Replacement and training or retraining expenses of the service animal or handler if necessary to restore the animal to service animal capabilities;

(C) Veterinary and other medical and boarding expenses for the service animal;

(D) Medical expenses for the handler; and

(E) Lost wages or income incurred by the handler during any period that the handler is without the services of the service animal.

(g) If the violation of this section involves a guide dog and the offense results in injury to the dog that permanently deprives the owner of the use of the guide dog's services, nothing in this section shall preclude prosecution and conviction for such conduct under § 39-14-208.



§ 39-14-217 - Aggravated cruelty to livestock animals.

(a) As used in this section only, "livestock" means all equine as well as animals which are being raised primarily for use as food or fiber for human utilization or consumption, including, but not limited to, cattle, sheep, swine, and goats.

(b) Except as provided in subsections (d) and (e), a person commits aggravated cruelty to a livestock animal who, in a depraved and sadistic manner, intentionally engages in any of the conduct described in subdivisions (c)(1)-(12), the conduct results in serious bodily injury to the animal or the death of the animal, and is without justifiable or lawful purpose.

(c) The following conduct constitutes aggravated cruelty to livestock animals if accomplished in the manner described in subsection (b):

(1) Setting an animal on fire;

(2) Burning an animal with any hot object;

(3) Cutting or stabbing an animal with any object;

(4) Causing blunt force trauma to an animal;

(5) Securing an animal to a vehicle and dragging it;

(6) Blinding an animal;

(7) Applying acid or other caustic substance or chemical to any exposed area of an animal or forcing the animal to ingest the substance;

(8) Hanging a living animal;

(9) Skinning an animal while it is still alive;

(10) Administering electric shock to an animal;

(11) Drowning an animal; or

(12) Shooting an animal with a weapon.

(d) Subsections (b) and (c) shall not be construed to apply to, prohibit or interfere with the following:

(1) Any provision of title 70, involving fish and wildlife, or any hunting, trapping, or fishing activities lawful under such title;

(2) Activities or conduct that are prohibited by § 39-14-203; or

(3) Dispatching an animal in any manner not prohibited by this section.

(e) The following shall not be construed as aggravated cruelty to a livestock animal as defined in this section:

(1) Dispatching rabid, diseased, sick or injured livestock animals;

(2) Dispatching livestock animals posing a clear and immediate threat to human safety;

(3) Performing or conducting bona fide scientific tests, experiments or investigations within or for a bona fide research laboratory, facility or institution;

(4) Performing accepted veterinary medical practices or treatments;

(5) Engaging, with the consent of the owner of a livestock animal, in usual and customary practices which are accepted by colleges of agriculture or veterinary medicine with respect to that animal;

(6) Dispatching wild or abandoned livestock animals on a farm or residential real property; or

(7) Applying methods and equipment used to train livestock animals.

(f) In addition to the penalty imposed by subsection (j), the defendant may be held liable to:

(1) The owner of the livestock animal for damages; and

(2) The impounding officer or agency for all costs of impoundment from the time of seizure to the time of proper disposition of the case.

(g) In addition to the penalty imposed by subsection (j), the sentencing court may order the defendant to surrender custody and forfeit all livestock animals, and may award custody of the animals to the agency presenting the case. The court may prohibit the defendant from having custody of other livestock animals for any period of time the court determines to be reasonable, or impose any other reasonable restrictions on the person's custody of livestock animals as is necessary for the protection of the animals.

(h) In addition to the penalty imposed by subsection (j), the court may require the defendant to undergo psychological evaluation and counseling, the cost to be borne by the defendant. If the defendant is indigent, the court may, where practicable, direct the defendant to locate and enroll in a counseling or treatment program with an appropriate agency.

(i) This section does not preclude the court from entering any other order of disposition allowed under this chapter.

(j) Aggravated cruelty to a livestock animal is a Class E felony.



§ 39-14-218 - "Cremation" for animals defined -- Receipt.

(a) As used in this section, "cremation" means the heating process by which the remains of a deceased animal are reduced to bone fragments through combustion and evaporation; provided, however, that "cremation" does not include any reduction of animal remains to bone fragments that is incidental to the preparation of food or any manufacturing process.

(b) No person who, for remuneration, engages in the cremation of animal remains in this state, shall fail to ensure that a written receipt is provided to each person who delivers animal remains to such person for cremation. The receipt shall be signed by both the person who receives the animal remains and the person who delivered the animal remains for cremation and shall indicate:

(1) The name of the deceased animal, if any;

(2) The date and time of delivery;

(3) The name of the person who delivered the animal remains for cremation; and

(4) The name of the person who received the animal remains for cremation from the person identified in subdivision (b)(3).

(c) At the time of releasing the cremated remains of an animal, a person who, for remuneration, engages in the cremation of animal remains in this state shall ensure that a written receipt signed by both the person who released the cremated animal remains and the person who received the cremated animal remains is provided to the person who received the cremated animal remains. The receipt shall indicate:

(1) The name of the deceased animal, if any;

(2) The date and time of the release;

(3) The name of the person to whom the cremated animal remains were released; and

(4) The name of the person who released the cremated animal remains to the person identified in subdivision (c)(3).

(d) The requirements of this section shall not apply to veterinarians licensed to practice in this state in accordance with title 63, chapter 12, part 1.

(e) Failure to provide a receipt as required by subsection (b) or (c) is a Class E felony. In addition to any authorized period of incarceration, failure to provide a receipt as required by subsection (b) or (c) is punishable by a fine in the amount of no less than five hundred dollars ($500).






Part 3 - Arson--Explosives

§ 39-14-301 - Arson.

(a) A person commits an offense who knowingly damages any structure by means of a fire or explosion:

(1) Without the consent of all persons who have a possessory, proprietary or security interest therein; or

(2) With intent to destroy or damage any structure to collect insurance for the damage or destruction or for any unlawful purpose.

(b) (1) Arson is a Class C felony.

(2) (A) Arson of a place of worship is a Class B felony.

(B) As used in this subdivision (b)(2), "place of worship" means any structure that is:

(i) Approved, or qualified to be approved, by the state board of equalization for property tax exemption pursuant to § 67-5-212, based on ownership and use of the structure by a religious institution; and

(ii) Utilized on a regular basis by such religious institution as the site of congregational services, rites or activities communally undertaken for the purpose of worship.



§ 39-14-302 - Aggravated arson.

(a) A person commits aggravated arson who commits arson as defined in § 39-14-301 or § 39-14-303:

(1) When one (1) or more persons are present therein; or

(2) When any person, including firefighters and law enforcement officials, suffers serious bodily injury as a result of the fire or explosion.

(b) Aggravated arson is a Class A felony.



§ 39-14-303 - Setting fire to personal property or land.

(a) A person commits arson who knowingly damages any personal property, land, or other property, except buildings or structures covered under § 39-14-301, by means of a fire or explosion:

(1) Without the consent of all persons who have a possessory or proprietary interest therein; or

(2) With intent to destroy or damage any such property for any unlawful purpose.

(b) A violation of this section is a Class E felony.



§ 39-14-304 - Reckless burning.

(a) A person commits reckless burning who:

(1) Recklessly starts a fire on the land, building, structure or personal property of another;

(2) Starts a fire on the person's own land, building, structure or personal property and recklessly allows the fire to escape and burn the property of another; or

(3) Knowingly starts an open air or unconfined fire in violation of a burning ban as provided in § 39-14-306(b).

(b) Reckless burning is a Class A misdemeanor.



§ 39-14-305 - Leaving fire near woodland unattended.

(a) It is unlawful for any person who originates or uses an open fire to leave that fire unattended without totally extinguishing the same within one hundred fifty feet (150') of forest or woodlands or within one hundred fifty feet (150') of other inflammable material, the setting fire to which inflammable material would naturally and proximately result in the fire being conveyed to forest or woodlands.

(b) A violation of this section is a Class B misdemeanor.



§ 39-14-306 - Setting fires at certain times without permit.

(a) (1) It is unlawful for any person to start an open-air fire between October 15 and May 15, inclusive, within five hundred feet (500') of any forest, grasslands or woodlands without first securing a permit from the state forester or the state forester's duly authorized representative. Depending upon the potential for hazardous burning conditions, the state forester may prescribe a period other than October 15 to May 15 within which a permit must be obtained prior to starting an open-air fire.

(2) A violation of this subsection (a) is a Class C misdemeanor.

(b) (1) In extreme fire hazard conditions, the commissioner of agriculture, in consultation with the state forester and the county mayors of impacted counties, may issue a burning ban prohibiting all open air fire in any area of the state.

(2) A violation of this subsection (b) is reckless burning and punishable as a Class A misdemeanor as provided in § 39-14-304.

(c) This section shall not apply to fires that may be set within the corporate limits of any incorporated town or city that has passed ordinances controlling the setting of fires.



§ 39-14-307 - Forfeiture.

All vehicles or property used by the sole owner in the commission of an offense under § 39-14-301, § 39-14-302, § 39-14-303 or § 39-14-304, and anything of value received as compensation for the commission of the offense are subject to forfeiture.






Part 4 - Burglary and Related Offenses

§ 39-14-401 - Definitions for burglary and related offenses.

As used in this part, unless the context otherwise requires:

(1) "Habitation":

(A) Means any structure, including buildings, module units, mobile homes, trailers, and tents, which is designed or adapted for the overnight accommodation of persons;

(B) Includes a self-propelled vehicle that is designed or adapted for the overnight accommodation of persons and is actually occupied at the time of initial entry by the defendant; and

(C) Includes each separately secured or occupied portion of the structure or vehicle and each structure appurtenant to or connected with the structure or vehicle;

(2) "Occupied" means the condition of the lawful physical presence of any person at any time while the defendant is within the habitation or other building; and

(3) "Owner" means a person in lawful possession of property whether the possession is actual or constructive. "Owner" does not include a person, who is restrained from the property or habitation by a valid court order or order of protection, other than an ex parte order of protection, obtained by the person maintaining residence on the property.



§ 39-14-402 - Burglary.

(a) A person commits burglary who, without the effective consent of the property owner:

(1) Enters a building other than a habitation (or any portion thereof) not open to the public, with intent to commit a felony, theft or assault;

(2) Remains concealed, with the intent to commit a felony, theft or assault, in a building;

(3) Enters a building and commits or attempts to commit a felony, theft or assault; or

(4) Enters any freight or passenger car, automobile, truck, trailer, boat, airplane or other motor vehicle with intent to commit a felony, theft or assault or commits or attempts to commit a felony, theft or assault.

(b) As used in this section, "enter" means:

(1) Intrusion of any part of the body; or

(2) Intrusion of any object in physical contact with the body or any object controlled by remote control, electronic or otherwise.

(c) Burglary under subdivision (a)(1), (2) or (3) is a Class D felony.

(d) Burglary under subdivision (a)(4) is a Class E felony.



§ 39-14-403 - Aggravated burglary.

(a) Aggravated burglary is burglary of a habitation as defined in §§ 39-14-401 and 39-14-402.

(b) Aggravated burglary is a Class C felony.



§ 39-14-404 - Especially aggravated burglary.

(a) Especially aggravated burglary is:

(1) Burglary of a habitation or building other than a habitation; and

(2) Where the victim suffers serious bodily injury.

(b) For the purposes of this section, "victim" means any person lawfully on the premises.

(c) Especially aggravated burglary is a Class B felony.

(d) Acts which constitute an offense under this section may be prosecuted under this section or any other applicable section, but not both.



§ 39-14-405 - Criminal trespass.

(a) A person commits criminal trespass if the person enters or remains on property, or any portion of property, without the consent of the owner. Consent may be inferred in the case of property that is used for commercial activity available to the general public or in the case of other property when the owner has communicated the owner's intent that the property be open to the general public.

(b) It is a defense to prosecution under this section that:

(1) A person entered or remained on property that the person reasonably believed to be property for which the owner's consent to enter had been granted;

(2) The person's conduct did not substantially interfere with the owner's use of the property; and

(3) The person immediately left the property upon request.

(c) The defenses to prosecution set out in subsection (b) shall not be applicable to a person violating this section if the property owner posts the property with signs that are visible at all major points of ingress to the property being posted and the signs are reasonably likely to come to the attention of a person entering the property.

(d) For purposes of this section, "enter" means intrusion of the entire body or when a person causes an unmanned aircraft to enter that portion of the airspace above the owner's land not regulated as navigable airspace by the federal aviation administration.

(e) Entering or remaining on railroad or utility right-of-way property by an adjoining landowner for usual and customary activities of the type defined in §§ 1-3-105(2)(A)(i) and (ii), (B) and (C) and 43-1-113(a), (b)(1)(A) and (B), (b)(2) and (b)(3) shall not be considered trespass under this section. This subsection (e) shall not apply if the railroad or utility right-of-way owner, by a personal communication or posting at the site by someone with either actual authority or apparent authority to act for the railroad or utility right-of-way owner, has communicated to the adjoining landowner that the activity is not permitted.

(f) (1) The secretary of state shall establish a no trespass public notice list identifying employers in this state who have requested established private property rights to be recognized and recorded against a trespasser under subsection (a).

(2) To be included on the list, an employer shall provide to the secretary of state copies of appropriate documents that establish the employer's private property rights, including the address and legal description of the property to which it has legal control. An employer that records its private property rights shall pay a recording fee as determined by the secretary of state.

(3) Beginning January 15, 2015, and every January 15 and July 15 thereafter, the secretary of state shall:

(A) Make the list available to the public in the office of the secretary of state and publish the list on the web site maintained by the secretary of state; and

(B) Distribute the no trespass public notice list to every law enforcement agency in this state.

(4) Publication of the no trespass public notice list as prescribed in subdivision (f)(3) establishes a presumption that members of the general public have notice of the establishment of private property rights of all employers and properties listed.

(5) Each law enforcement agency in this state shall maintain the most recent no trespass public notice list received from the secretary of state for its use in responding to complaints of criminal trespass under subsection (a). If a property is identified on the list, the responding law enforcement officer:

(A) Is not required to further establish an employer's property rights before taking action against a person committing criminal trespass; and

(B) May take appropriate and lawful action against a person committing criminal trespass to have such person leave the property or cease blocking ingress to or egress from the property.

(6) If the employer's property is listed on the no trespass public notice list, an owner may seek an expedited injunction to restrain repeated or continuing trespass.

(7) This subsection (f) shall not affect or limit any existing rights of an owner whose property is not included on the no trespass public notice list.

(g) Criminal trespass is a Class C misdemeanor.



§ 39-14-406 - Aggravated criminal trespass.

(a) A person commits aggravated criminal trespass who enters or remains on property when:

(1) The person knows the person does not have the property owner's effective consent to do so; and

(2) The person intends, knows, or is reckless about whether such person's presence will cause fear for the safety of another; or

(3) The person, in order to gain entry to the property, destroys, cuts, vandalizes, alters or removes a gate, signage, fencing, lock, chain or other barrier designed to keep trespassers from entering the property.

(b) For purposes of this section, "enter" means intrusion of the entire body.

(c) Aggravated criminal trespass is a Class B misdemeanor unless it was committed in a habitation, in a building of any hospital, or on the campus, property, or facilities of any private or public school, in which event it is a Class A misdemeanor.

(d) (1) A person also commits aggravated criminal trespass who enters or remains on the real property, including the right-of-way, of a railroad:

(A) With the intent to do harm to the property or to railroad property located on the property; or

(B) With the intent to do harm to another person or knowing that their presence will harm another person.

(2) Aggravated criminal trespass on railroad property is a Class A misdemeanor.

(e) (1) A person also commits aggravated criminal trespass who trespasses upon a construction site, or property used or owned by a public or private utility or an electric or telephone cooperative, with the intent to steal, deface, destroy, tamper with, alter or remove any equipment, supplies or other property found on the site or property.

(2) (A) In order for subdivision (e)(1) to apply, the construction, utility, or electric or telephone cooperative property must be posted by use of a sign of a size that is plainly visible to the average person at all gates or entrances to the property and shall contain language substantially similar to the following:

UNLAWFUL ENTRY ON THIS PROPERTY CONSTITUTES THE CRIMINAL OFFENSE OF AGGRAVATED CRIMINAL TRESPASS AND IS PUNISHABLE BY IMPRISONMENT FOR UP TO ONE YEAR AND A $2,500 FINE.

(B) If the proof shows that the defendant entered the posted property at some place other than a gate or entrance, it is not a defense to this subsection (e) that the defendant did not know that the property was posted against trespass.

(3) Aggravated criminal trespass on a construction site is a Class A misdemeanor.



§ 39-14-407 - Trespass by motor vehicle.

(a) Any person who drives, parks, stands, or otherwise operates a motor vehicle on, through or within a parking area, driving area or roadway located on privately owned property which is provided for use by patrons, customers or employees of business establishments upon that property, or adjoining property or for use otherwise in connection with activities conducted upon that property, or adjoining property, after the person has been requested or ordered to leave the property or to cease doing any of the foregoing actions commits a Class C misdemeanor with no incarceration permitted. A request or order under this section may be given by a law enforcement officer or by the owner, lessee, or other person having the right to the use or control of the property, or any authorized agent or representative thereof, including, but not limited to, private security guards hired to patrol the property.

(b) As used in this section, "motor vehicle" includes an automobile, truck, van, bus, recreational vehicle, camper, motorcycle, motor bike, moped, go-cart, all terrain vehicle, dune buggy, and any other vehicle propelled by motor.

(c) A property owner, lessee or other person having the right to the use or control of property may post signs or other notices upon a parking area, driving area or roadway giving notice of this section and warning that violators will be prosecuted; provided, that the posting of signs or notices shall not be a requirement to prosecution under this section and failure to post signs or notices shall not be a defense to prosecution hereunder.



§ 39-14-408 - Vandalism.

(a) Any person who knowingly causes damage to or the destruction of any real or personal property of another or of the state, the United States, any county, city, or town knowing that the person does not have the owner's effective consent is guilty of an offense under this section.

(b) For the purposes of this section:

(1) "Damage" includes, but is not limited to:

(A) Destroying, polluting or contaminating property; or

(B) Tampering with property and causing pecuniary loss or substantial inconvenience to the owner or a third person; and

(2) "Polluting" is the contamination by manmade or man-induced alteration of the chemical, physical, biological or radiological integrity of the atmosphere, water, or soil to the material injury of the right of another. Pollutants include dredged soil, solid waste, incinerator residue, sewage, garbage, sewage sludge, munitions, chemical wastes, biological materials, radioactive materials, heat, wrecked or discarded equipment, rock, sand, cellar dirt, and industrial, municipal and agricultural waste.

(c) Acts of vandalism are to be valued according to the provisions of § 39-11-106(a)(36) and punished as theft under § 39-14-105.



§ 39-14-409 - Exceptions.

None of the provisions of this part shall be construed in any way to affect the right of eminent domain or prevent surveyors or civil engineers from making such surveys as are necessary and lawful in the discharge of their duties.



§ 39-14-410 - Timber.

(a) It is the duty of any sawmill owner or operator or other person purchasing timber in the form of logs, dye wood, cord wood, hickory blocks, stave blocks, hoop poles, cross ties, shrubbery or any other kind of timber from the lands sold to the state for taxes or other state-owned land or lands belonging to an individual, firm or corporation, to obtain from the seller a bill of sale for the same or other evidence of ownership which shall be preserved by the purchaser for a period of one (1) year and shall be available for inspection to any person concerned in such timber.

(b) A violation of this section is a Class A misdemeanor.



§ 39-14-411 - Destruction or interference with utility lines, fixtures or appliances, or property utilized by railroads -- Reckless endangerment.

(a) It is unlawful for a person to knowingly tap, cut, burn, break down, injure, destroy, or otherwise interrupt or interfere with the current, lines, cables, poles, towers, fixtures or appliances utilized to furnish service to the general public by any telephone or telegraph company, or electric light or power company engaged in furnishing communication, light, heat or power by electricity; or in any way to injure, remove, destroy or interfere with any gas fixtures or appliances.

(b) (1) It is unlawful for a person to knowingly destroy or interfere with any property utilized by a railroad company to furnish service to the general public.

(2) Should the destruction or interference place a person in imminent danger of death or serious bodily injury, then it shall be reckless endangerment and punished according to § 39-13-103. In all other cases, it shall be punished according to the provisions of § 39-14-408.

(c) A violation of this section is a Class E felony.



§ 39-14-412 - Mailbox tampering -- Damage or defacement of government property.

(a) It is an offense for any person to knowingly damage, destroy, remove or otherwise tamper with a residential mailbox or other container such person knows or reasonably should know is used for the receipt or deposit of United States mail. Any person convicted of violating this subsection (a) shall be sentenced to not less than twenty-five (25) hours of public service work.

(b) It is an offense for any person to knowingly damage or deface real or personal property of the state, or a subdivision thereof, by the painting or other permanent application of graffiti directly onto the property.

(c) A violation of this section is a Class B misdemeanor. All violations shall be punished by at least twenty-five (25) hours of community service work to be determined by the court.



§ 39-14-413 - Throwing, shooting, etc., object, missile, etc., at trains, buses, motorcycles, vessels, etc.

(a) It is an offense for a person to intentionally throw, hurl or project a stone or other hard substance, or shoot a missile, at a train, locomotive, railway car, caboose, street railway car, bus, motorcycle, steam vessel or other watercraft used for carrying passengers or freight on any of the waters within or bordering on this state.

(b) A violation of subsection (a) is a Class B misdemeanor.



§ 39-14-414 - Equal Access to Public Property Act of 2012 -- Protection of state property.

(a) This section shall be known and may be cited as the "Equal Access to Public Property Act of 2012."

(b) As used in this section:

(1) "Camping" means the erection or use of temporary structures such as tents, tarps, and other temporary shelters for living accommodation activities such as sleeping, or making preparations to sleep;

(2) "Camping" includes, but is not limited to, the laying down of bedding for the purpose of sleeping, storing personal belongings, making any fire, doing any digging or earth breaking or carrying on cooking activities, whether by fire or use of artificial means such as a propane stove or other heat-producing portable cooking equipment.

(c) An area of state-owned land may be designated as a camping area by the department, agency, official or officials responsible for the operation, protection or maintenance of the property in question. The area's designation as a camping area may be accomplished by means of signage, advertisement or other notice designed to make known its availability for the activity of camping.

(d) It is an offense for a person to engage in the activity of camping on property owned by the state knowing that the area on which the camping occurs is not specifically designated for use as a camping area by the department or agency responsible for such land.

(e) Any items associated with camping in violation of this section, including tents, portable toilets, sleeping bags, tarps, stakes, ropes, blankets, propane heaters, cooking equipment and generators, shall be subject to seizure and forfeiture by the appropriate state officials authorized to maintain and protect the land on which the camping equipment is found or other officials whose duties include enforcement of this section.

(f) A violation of this section is a Class A misdemeanor.

(g) Nothing in this section shall be construed as preempting or preventing a state department or agency with responsibility for state property from enacting or enforcing other lawful and reasonable rules, regulations, or statutes that concern the use of and access to state property. However, if any such rule, regulation or statute is in conflict with this section, it is the intent that this section shall prevail and the prohibition against camping on state property in areas not designated as camping areas be a uniform one.






Part 5 - Litter Control

§ 39-14-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commercial purpose" means litter discarded by a business, corporation, association, partnership, sole proprietorship, or any other entity conducting business for economic gain, or by an employee or agent of the entity;

(2) "Garbage" includes putrescible animal and vegetable waste resulting from the handling, preparation, cooking and consumption of food;

(3) "Litter" includes garbage, refuse, rubbish and all other waste material, including a tobacco product as defined in § 39-17-1503 and any other item primarily designed to hold or filter a tobacco product while the tobacco is being smoked;

(4) "Refuse" includes all putrescible and nonputrescible solid waste; and

(5) "Rubbish" includes nonputrescible solid waste consisting of both combustible and noncombustible waste.



§ 39-14-502 - Offense of littering.

(a) A person commits littering who:

(1) Knowingly places, drops or throws litter on any public or private property without permission and does not immediately remove it;

(2) Negligently places or throws glass or other dangerous substances on or adjacent to water to which the public has access for swimming or wading, or on or within fifty feet (50') of a public highway; or

(3) Negligently discharges sewage, minerals, oil products or litter into any public waters or lakes within this state.

(b) Whenever litter is placed, dropped, or thrown from any motor vehicle, boat, airplane, or other conveyance in violation of this section, the trier of fact may, in its discretion and in consideration of the totality of the circumstances, infer that the operator of the conveyance has committed littering.

(c) Whenever litter discovered on public or private property is found to contain any article or articles, including, but not limited to, letters, bills, publications, or other writings that display the name of a person in such a manner as to indicate that the article belongs or belonged to that person, the trier of fact may, in its discretion and in consideration of the totality of the circumstances, infer that the person has committed littering.



§ 39-14-503 - Offense of mitigated criminal littering.

(a) Mitigated criminal littering is littering in an amount less than or equal to five pounds (5 lbs.) in weight or seven and one half cubic feet (7.5) cubic feet in volume.

(b) Mitigated criminal littering is a Class C misdemeanor punishable by a fine of fifty dollars ($50.00) and as provided in subsections (c) and (d).

(c) A person charged with a violation of this section may, in lieu of appearance in court, submit the applicable fifty dollar ($50.00) fine to the clerk of the court that has jurisdiction of the offense within the county in which the offense charged is alleged to have been committed. A person paying in this manner is not subject to subsection (d), and, in the discretion of the judge, may be excused from paying court costs for the offense.

(d) In addition to the penalties established in this section, the court shall require a person convicted under this section to remove litter from the state or local highway system, public playgrounds, public parks or other appropriate public locations for not more than forty (40) hours. The court, in its discretion, may also require a person convicted under this section to work in a recycling center or other appropriate location for any stated period of time not to exceed eight (8) hours.



§ 39-14-504 - Offense of criminal littering.

(a) Criminal littering is littering in an amount more than five pounds (5 lbs.) in weight or seven and one half (7.5) cubic feet in volume and less than or equal to ten pounds (10 lbs.) in weight or fifteen (15) cubic feet in volume.

(b) Criminal littering is a Class B misdemeanor.

(c) In addition to the penalties established in this section, the court shall require a person convicted under this section to remove litter from the state or local highway system, public playgrounds, public parks or other appropriate public locations for not more than eighty (80) hours. The court, in its discretion, may also require a person convicted under this section to work in a recycling center or other appropriate location for any stated period of time not to exceed eight (8) hours.



§ 39-14-505 - Offense of aggravated criminal littering.

(a) Aggravated criminal littering is littering:

(1) In an amount exceeding ten pounds (10 lbs.) in weight or fifteen (15) cubic feet in volume; or

(2) In any amount for any commercial purpose.

(b) Aggravated criminal littering is a Class A misdemeanor; provided:

(1) If the amount of litter exceeds one hundred pounds (100 lbs.) in weight or thirty (30) cubic feet in volume, then the defendant is subject to imprisonment as provided by law or a fine not less than two thousand five hundred dollars ($2,500), nor more than four thousand dollars ($4,000), or both; and

(2) Aggravated criminal littering is a Class E felony upon:

(A) The third conviction in any amount exceeding ten pounds (10 lbs.) in weight or fifteen (15) cubic feet in volume; or

(B) The second conviction in any amount exceeding one thousand pounds (1,000 lbs.) in weight or two hundred (200) cubic feet in volume or in any amount for any commercial purpose.

(c) In addition to the penalties established in this section, the court shall require a person convicted under subsection (a) to remove litter from the state or local highway system, public playgrounds, public parks or other appropriate public locations for not more than one hundred sixty (160) hours. The court, in its discretion, may also require a person convicted under this section to work in a recycling center or other appropriate location for any stated period of time not to exceed eight (8) hours.



§ 39-14-506 - Additional penalties.

In addition to the penalties established in this part, the court may, in its discretion, require a person convicted under this part to remove any substance listed under § 39-14-501 that was dropped, placed or discharged by the person and restore the property or waters damaged by the littering to its former condition at the person's expense.



§ 39-14-507 - Motor vehicles transporting litter.

(a) (1) Any motor vehicle that transports litter or any material likely to fall or be blown off onto the highways, shall be required to have such material either in an enclosed space or fully covered by a tarpaulin.

(2) If the motor vehicle is a noncommercial, not-for-hire pickup truck, this subsection (a) shall be construed to be complied with if the material on the noncommercial, not-for-hire pickup truck is secured in such a way as to reasonably ensure it will not fall or be blown off the vehicle.

(3) All other pickup trucks and other motor vehicles are required to comply with subdivision (a)(1).

(4) Any motor vehicle having a gross weight of less than sixteen thousand pounds (16,000 lbs.) that is transporting litter to an energy recovery facility, as defined in § 68-211-501, shall be required to have the material in an enclosed space, unless it is a motor vehicle with a factory installed hydraulic lift system that lifts the entire bed of the truck.

(5) This subsection (a) does not apply to motor vehicles transporting recovered materials to a convenience center or scrap dealer for recycling.

(6) This section shall not apply to motor vehicles that transport crushed stone, fill dirt and rock, soil, bulk sand, coal, phosphate muck, asphalt, concrete, other building materials, forest products, unfinished lumber, agricultural lime and agricultural products, and that are loaded in compliance with the four inch (4'') requirement of § 55-7-109. This exemption shall not apply to any load if any law enforcement officer sees any part of the material blowing off the vehicle. This section shall also not apply to motor vehicles that transport farm produce going to market, or from field to field, or from field to storage.

(b) A violation of this section is a Class B misdemeanor. In addition to the penalties for a Class B misdemeanor, the court may, in its discretion, impose any of the penalties set forth in § 39-14-503(d).



§ 39-14-508 - County legislative resolutions for litter control -- Regulations -- Litter removal by property owners -- Publication of resolution -- Construction with other laws.

(a) (1) County legislative bodies may, by resolution, impose regulations for litter control, including the placing, dropping, throwing, collection and storage of garbage, litter, refuse and rubbish on public or private property. The definitions of commercial purposes, garbage, litter, refuse, and rubbish found in § 39-14-501 may be included by reference in the resolution. The county legislative body is authorized to include in the resolution that a violation occurs if a person:

(A) Knowingly places, drops or throws litter on any public or private property without permission and does not immediately remove it; or

(B) Negligently places or throws glass, litter or other dangerous substances on or adjacent to water to which the public has access for swimming or wading, or on or within fifty feet (50') of a public highway.

(2) The regulations in subdivision (a)(1) shall be at least as stringent as this part.

(b) (1) The regulations promulgated in accordance with subsection (a) may grant authority for the county to require property owners to conform their property to the regulations by removal of garbage, litter, refuse or rubbish. The county shall send a statement to the owner itemizing the cost of the removal. If the owner fails to reimburse the county for the cost of the removal within sixty (60) days, the statement shall constitute a lien upon the property. The statement shall constitute a lien upon the property as of the date the notice is filed and shall have priority from the date of the filing of notice, but shall not affect, or have priority over, any valid lien, right, or interest in the property duly recorded, or duly perfected by filing, prior to the filing of the notice and shall not have priority over any real estate tax liens, whether attaching on the property before or after the filing of the notice.

(2) If the property owner is aggrieved by the amount of the lien filed, the owner may submit the matter to the chancery court of the county in which the property is located to determine the appropriate amount of the lien. A decision of that court may be appealed according to the Tennessee Rules of Appellate Procedure.

(3) The lien provided in this subsection (b) shall be entered in the records of the register of deeds of the county in which the property lies. The lien shall be satisfied to the extent of the value of the consideration received at the time of the transfer of ownership, and if the lien is not fully satisfied at the time of transfer, it shall remain a lien upon the property until it is fully satisfied.

(c) Each resolution adopted in accordance with subsection (a), or the caption and a complete summary of the resolution, shall be published after its final passage in a newspaper of general circulation in the county. No such resolution shall take effect until the publication.

(d) Any violation of the provisions of or regulations adopted pursuant to subsection (a) shall be punished by imposing a monetary penalty in accordance with § 5-1-121.

(e) This section shall not be construed as applying to any activity regulated pursuant to title 68, chapters 211 or 212 or title 69, chapter 3.



§ 39-14-509 - Enforcement.

All law enforcement agencies, officers, and officials of this state or any political subdivision of this state, or any enforcement agency, officer, or any official of any commission or authority of this state or any political subdivision of this state is authorized, empowered, and directed to enforce compliance with this part.



§ 39-14-510 - Proceeds from fines -- Rewards -- Role of county mayor.

(a) All proceeds from the fines imposed by this part shall be deposited in the general fund of the county where the offense occurred and designated for county operating costs with preference given to litter prevention programs and education such as those conducted by Keep America Beautiful.

(b) Any person who reports information to a law enforcement officer that leads to the apprehension and conviction of a person for mitigated criminal littering shall receive a reward of fifty dollars ($50.00). Any person who reports information to a law enforcement officer that leads to the apprehension and conviction of a person for criminal littering or aggravated criminal littering shall receive a reward of two hundred fifty dollars ($250). The county where the offense occurred shall provide the reward money from the proceeds of the mandatory fines collected under this section.

(c) (1) The mayor of each county shall be the administrative official for this part, with the exception of the exclusions set out in § 39-14-511. The county mayor shall ensure that the program is administered according to this part.

(2) The county mayor shall be empowered to authorize disbursements from the county's general fund from the proceeds deposited under subsection (a) for enforcement of this part covering all litter prevention, control and education programs to be funded.

(3) The county mayor shall be further empowered to enter into agreements with city mayors or city managers within the mayor's county as to disbursements of moneys for violations of litter control and prevention laws that occur within municipal boundaries.

(d) Each county shall establish the necessary fiscal structure within its accounting system to provide for proper monitoring and auditing of its receipts and disbursements under subsection (c).



§ 39-14-511 - Jurisdiction.

In counties with an environmental court designated pursuant to Acts 1991, chapter 426, the courts shall exercise exclusive general sessions jurisdiction, over this part, pursuant to title 40.






Part 6 - Tennessee Personal and Commercial Computer Act of 2003

§ 39-14-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Access" means to approach, instruct, communicate, or connect with, store data in, retrieve or intercept data from, or otherwise make use of any resources of a computer, computer system, or computer network, or information exchanged from any communication between computers or authorized computer users and electronic, electromagnetic, electrochemical, acoustic, mechanical, or other means;

(2) "Authorization" means any and all forms of consent, including both implicit and explicit consent;

(3) "Computer" means a device or collection of devices, including its support devices, peripheral equipment, or facilities, and the communication systems connected to it which can perform functions including, but not limited to, substantial computation, arithmetic or logical operations, information storage or retrieval operations, capable of being used with external files, one (1) or more operations which contain computer programs, electronic instructions, allows for the input of data, and output data (such operations or communications can occur with or without intervention by a human operator during the processing of a job);

(4) "Computer contaminants" means any set of computer instructions that are designed to modify or in any way alter, damage, destroy, or disrupt the proper operation of a computer system, or computer network without the intent or authorization of the owner of the information. They include, but are not limited to, a group of computer instructions commonly called viruses or worms, which are self-replicating or self-propagating and are designed to contaminate other computer programs or computer data, consume computer resources, modify, destroy, record or transmit data, or in some other fashion usurp the normal operation of the computer, computer system, or computer network. Such contaminants may include viruses or worms, which terms shall have the following meanings:

(A) "Virus" means a migrating program which, at least, attaches itself to the operating system of any computer it enters and can infect any other computer that has access to an "infected" computer; and

(B) "Worm" means a computer program or virus that spreads and multiplies, eventually causing a computer to "crash" or cease functioning, but does not attach itself to the operating system of the computer it "infects";

(5) "Computer network" means a set of two (2) or more computer systems that transmit data over communication circuits connecting them, and input/output devices including, but not limited to, display terminals and printers, which may also be connected to telecommunication facilities;

(6) "Computer program" means an ordered set of data that are coded instructions or statements that, when executed by a computer, cause the computer to process data;

(7) "Computer software" means a set of computer programs, procedures, and associated documentation concerned with the operation of a computer, computer system, or computer network whether imprinted or embodied in the computer in any manner or separate from it, including the supporting materials for the software and accompanying documentation;

(8) "Computer system" means a set of connected devices including a computer and other devices including, but not limited to, one (1) or more of the following: data input, output, or storage devices, data communication circuits, and operating system computer programs that make the system capable of performing data processing tasks;

(9) "Data" means a representation of information, knowledge, facts, concepts, or instructions which is being prepared or has been prepared in a formalized manner, and is intended to be stored or processed, or is being stored or processed, or has been stored or processed in a computer, computer system, or computer network;

(10) "Electronic mail service provider" means any person who:

(A) Is an intermediary in sending or receiving electronic mail; and

(B) Provides to end-users of electronic mail services the ability to send or receive electronic mail;

(11) "Financial instrument" includes, but is not limited to, any check, cashier's check, draft, warrant, money order, certificate of deposit, negotiable instrument, letter of credit, bill of exchange, credit card, debit card, marketable security, or any computer system representation thereof;

(12) "Input" means data, facts, concepts, or instructions in a form appropriate for delivery to, or interpretation or processing by, a computer;

(13) "Intellectual property" includes data, which may be in any form including, but not limited to, computer printouts, magnetic storage media, punched cards, or may be stored internally in the memory of a computer;

(14) "Local exchange company" includes telecommunications service providers as defined in § 65-4-101; competing telecommunications service providers as such term is defined in § 65-4-101; telephone cooperatives; cellular or other wireless telecommunications providers; and interactive computer service providers as defined in 47 U.S.C. § 230(f);

(15) "Output" means data, facts, concepts or instructions produced or retrieved by computers from computers or computer memory storage devices;

(16) "Owner" means an owner or lessee of a computer or a computer network, or an owner, lessee or licensee of computer data, computer programs, or computer software;

(17) "Property" shall include:

(A) Real property;

(B) Computers and computer networks; and

(C) Financial instruments, computer data, computer programs, computer software, and all other personal property regardless of whether they are:

(i) Tangible or intangible;

(ii) In a format readable by humans or by a computer;

(iii) In transit between computers or within a computer network or between any devices which comprise a computer; or

(iv) Located on any paper or in any device in which it is stored by a computer or by a human;

(18) "Services" includes, but is not limited to, the use of a computer, a computer system, a computer network, computer software, computer program, or data to perform tasks;

(19) "System hacker" means any person who knowingly accesses and without authorization alters, damages, deletes, destroys, or otherwise uses any data, computer, computer system, or computer network; and

(20) "To process" means to use a computer to put data through a systematic sequence of operations for the purpose of producing a specified result.



§ 39-14-602 - Violations -- Penalties.

(a) Whoever knowingly, directly or indirectly, accesses, causes to be accessed, or attempts to access any telephone system, telecommunications facility, computer software, computer program, data, computer, computer system, computer network, or any part thereof, for the purpose of:

(1) Obtaining money, property, or services for oneself or another by means of false or fraudulent pretenses, representations, or promises violates this subsection (a) and is subject to the penalties of § 39-14-105;

(2) Causing computer output to purposely be false for, but not limited to, the purpose of obtaining money, property, or services for oneself or another by means of false or fraudulent pretenses, representations, or promises violates this subsection (a) and is subject to the penalties of § 39-14-105; or

(3) Effecting the creation or alteration of a financial instrument or of an electronic transfer of funds with the intent to disrupt, alter, misappropriate, or commit fraud violates this subsection (a) and is subject to the penalties of § 39-14-105.

(b) Whoever intentionally and without authorization, directly or indirectly:

(1) Accesses any computer, computer system, or computer network commits a Class C misdemeanor. Operating a computer network in such a way as to allow anonymous access to that network shall constitute implicit consent to access under this part;

(2) Alters, damages, destroys, or attempts to damage or destroy, or causes the disruption to the proper operation of any computer, or who performs an act which is responsible for the disruption of any computer, computer system, computer network, computer software, program, or data which resides or exists internal or external to a computer, computer system, or computer network is punishable as in § 39-14-105;

(3) Introduces or is responsible for the malicious input of any computer contaminant into any computer, computer system, or computer network commits a Class B misdemeanor;

(4) Accesses, causes to be accessed, or attempts to access any computer software, computer network, or any part thereof, for the purpose of maliciously gaining access to computer material or to tamper maliciously with computer security devices including, but not limited to, system hackers, commits a Class A misdemeanor; or

(5) Makes or causes to be made an unauthorized copy, in any form, including, but not limited to, any printed or electronic form of computer data, computer programs, or computer software residing in, communicated by, or produced by a computer or computer network commits an offense punishable as provided in § 39-14-105.

(c) Whoever receives, conceals, uses, or aids another in receiving, concealing, or using any proceeds resulting from a violation of either subsection (a) or subdivision (b)(2), knowing the proceeds to be the result of such violation, or whoever receives, conceals, uses, or aids another in receiving, concealing, or using any books, records, documents, property, financial instrument, computer software, program, or other material, property, or objects, knowing that the item has been used in violating either subsection (a) or subdivision (b)(2) is subject to the penalties of § 39-14-105.

(d) Any person who violates this section in connection with an act of terrorism commits a Class A felony.



§ 39-14-603 - Unsolicited bulk electronic mail.

(a) It is an offense for a person without authority to falsify or forge electronic mail transmission information or other routing information in any manner in connection with the transmission of unsolicited bulk electronic mail through or into the computer network of an electronic mail service provider or its subscribers.

(b) Transmission of electronic mail from an organization to its members shall not be deemed to be the transmission of unsolicited bulk electronic mail as prohibited by this section.

(c) Nothing in this section shall be construed to interfere with or prohibit terms or conditions in a contract or license related to computers, computer data, computer networks, computer operations, computer programs, computer services, or computer software or to create any liability by reason of terms or conditions adopted by or technical measures implemented by a Tennessee-based electronic mail service provider to prevent the transmission of unsolicited electronic mail in violation of this section.

(d) As used in this section, "without authority" means a person who uses a computer, a computer network, or the computer services of an electronic mail service provider to transmit unsolicited bulk mail in contravention of the authority granted by or in violation of the policies set by the electronic mail service provider.

(e) The transmission of electronic signals by a local exchange company to the extent that the local exchange company merely carries that transmission over its network shall not be deemed to be the transmission of unsolicited bulk electronic mail as prohibited by this section.

(f) A violation of this section shall be punished according to the damage to the property of another caused by the violation and shall be graded as provided in § 39-14-105.



§ 39-14-604 - Civil action -- Damages, attorney fees, and costs.

(a) Any person whose property or person is injured by reason of a violation of any provision of this part may file a civil action and recover for any damages sustained and the costs of the civil action. Without limiting the generality of the term, "damages" shall include loss of profits.

(b) If the injury arises from the transmission of unsolicited bulk electronic mail, the injured person, other than an electronic mail service provider, may also recover attorney's fees and costs, and may elect, in lieu of actual damages, to recover the lesser of ten dollars ($10.00) for each and every unsolicited bulk electronic mail message transmitted in violation of this part, or one thousand dollars ($1,000) per day. The injured person shall not have a cause of action against the electronic mail service provider that merely transmits the unsolicited bulk electronic mail over its computer network.

(c) If the injury arises from the transmission of unsolicited bulk electronic mail, an injured electronic mail service provider may also recover attorney's fees and costs and may elect, in lieu of actual damages, to recover the greater of ten dollars ($10.00) for each and every unsolicited bulk electronic mail message transmitted in violation of this part, or one thousand dollars ($1,000) per day.

(d) At the request of any party to an action brought pursuant to this section, the court may, in its discretion, conduct all legal proceedings in such a way as to protect the secrecy and security of the computer, computer network, computer data, computer program, and computer software involved in order to prevent possible recurrence of the same or a similar act by another person and to protect any trade secrets of any party. This section shall not be construed to limit any person's right to pursue any additional civil remedy otherwise allowed by law.



§ 39-14-605 - Venue.

For the purposes of venue under this part, any violation of this part shall be considered to have been committed:

(1) In any county in which any act was performed in furtherance of any transaction violating this part;

(2) In any county in which any violator had control or possession of any proceeds of the violation or of any books, records, documents, property, financial instrument, computer software, computer program, or other material, objects, or items which were used in furtherance of the violation; and

(3) In any county from which, to which, or through which, any access to a computer, computer system, or computer network was made, whether by wire, electromagnetic waves, microwaves, or any other means of communication.



§ 39-14-606 - Transmission of electronic signals by a local exchange company.

The transmission of electronic signals by a local exchange company to the extent that the local exchange company merely carries that transmission over its network shall not be deemed to be the transmission of unsolicited bulk electronic mail as prohibited by this part.






Part 7 - Criminal Instruments

§ 39-14-701 - Possession of burglary tools.

A person who possesses any tool, machine or implement with intent to use the same, or allow the same to be used, to commit any burglary, commits a Class A misdemeanor.



§ 39-14-702 - Possession of explosive components.

(a) A person commits an offense who unlawfully possesses any component part of an explosive including, but not limited to, a fuse cap, detonator or wiring, with the intent to produce or manufacture an explosive device.

(b) A violation of this section is a Class A misdemeanor.



§ 39-14-703 - Possession of tools to interfere with anti-theft security devices.

(a) It is an offense to possess any device, tool, machine, implement or other item with the intent to use it or allow it to be used to unlawfully deactivate, circumvent, interfere with, remove or otherwise render inoperative a monitor, sensor, camera or other security device used or designed to prevent or deter the theft of retail merchandise.

(b) A violation of this section is a Class A misdemeanor.



§ 39-14-704 - Offense of selling, purchasing, possessing, installing, transferring or using automated sales suppression device, zapper or phantom-ware.

(a) For purposes of this section:

(1) "Automated sales suppression device" or "zapper" means a software program, carried on a memory stick or removable compact disc, accessed through an Internet link, or accessed through any other means, that falsifies the electronic records of electronic cash registers and other point-of-sale systems, including, but not limited to, transaction data and transaction reports;

(2) "Electronic cash register" means a device that keeps a register or supporting documents through the means of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales transaction data;

(3) "Phantom-ware" means a hidden, preinstalled, or installed at a later time programming option embedded in the operating system of an electronic cash register or hardwired into the electronic cash register that can be used to create a virtual second till or may eliminate or manipulate transaction records that may or may not be preserved in digital formats to represent the true or manipulated record of transactions in the electronic cash register;

(4) "Transaction data" means data associated with items purchased by a customer, the price for each item, a taxability determination for each item, a segregated tax amount for each of the taxed items, the amount of cash or credit tendered, the net amount returned to the customer in change, the date and time of the purchase, the name, address, and identification number of the vendor, and the receipt or invoice number of the transaction; and

(5) "Transaction report" means a report documenting data, including, but not limited to, data associated with sales, taxes collected, media totals, and discount voids at an electronic cash register that is printed on cash register tape at the end of a day or shift, or a report documenting every action at an electronic cash register that is stored electronically.

(b) It is an offense for a corporation or individual to knowingly sell, purchase, possess, install, transfer or use any automated sales suppression device, zapper or phantom-ware.

(c) A violation of subsection (b) is a Class E felony punishable by a fine only up to one hundred thousand dollars ($100,000).

(d) It is a defense to prosecution under this section that the person purchased, possessed, installed, transferred or used an automated sales suppression device, zapper or phantom-ware for a legitimate purpose.

(e) The offense created by this section shall be in addition to and considered a separate offense from any offense related to the non-payment of taxes owed to the state or any political subdivision thereof.

(f) (1) Any automated sales suppression device, zapper or phantom-ware or any device containing an automated sales suppression device, zapper or phantom-ware is contraband and is subject to seizure, confiscation and forfeiture in accordance with chapter 11, part 7 of this title.

(2) After any contraband under subdivision (f)(1) has been forfeited to the state pursuant to chapter 11, part 7 of this title, the court hearing the criminal charges resulting in the forfeiture shall order the destruction of the contraband. If the district attorney general or law enforcement agency does not believe that the contraband should be destroyed in a particular case, the district attorney general shall petition the court for an alternate disposition of the contraband. If the court finds that the proposed alternate disposition reasonably ensures that the contraband will not be used in an unlawful manner in this state, the court may grant the petition and order the disposition of the contraband in accordance with the petition.

(g) (1) Where a person reports a violation of subsection (b) to law enforcement in good faith, the report and the identity of the person shall remain confidential, except when the court having jurisdiction determines the testimony of the person reporting to be material to an indictment or prosecution.

(2) (A) A person who makes a report to law enforcement under subdivision (g)(1) is entitled to receive fifty percent (50%) of any fine collected by the state against an individual or corporation up to ten thousand dollars ($10,000).

(B) Where multiple individuals file a report under subdivision (g)(1), each individual is entitled to an equal share of any award under subdivision (g)(2)(A).






Part 8 - Farm Animal and Research Facilities Protection

§ 39-14-801 - Short title.

This part shall be known and may be cited as the "Tennessee Farm Animal and Research Facilities Protection Act."



§ 39-14-802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Actor" means a person accused of any of the offenses defined in this part;

(2) "Animal" means any warm-blooded or cold-blooded animal or insect which is being used in food or fiber production, agriculture, research, testing, or education, including, but not limited to, hogs, equines, mules, cattle, sheep, goats, dogs, rabbits, poultry, fish, and bees. "Animal" does not include any animal held primarily as a pet;

(3) "Animal facility" means any vehicle, building, structure, pasture, paddock, pond, impoundment, or premises where an animal is kept, handled, housed, exhibited, bred, or offered for sale and any office, building, or structure where records or documents relating to an animal or to animal research, testing, production, or education are maintained;

(4) "Commissioner" means the commissioner of agriculture;

(5) "Consent" means assent in fact, whether express or implied, by the owner or by a person legally authorized to act for the owner which is not:

(A) Induced by force, threat, false pretenses, or fraud;

(B) Given by a person the actor knows, or should have known, is not legally authorized to act for the owner;

(C) Given by a person who by reason of youth, mental disease or defect, if intoxication is known, or should have been known, by the actor to be unable to make reasonable decisions; or

(D) Given solely to detect the commission of an offense;

(6) "Deprive" means unlawfully to withhold from the owner, interfere with the possession of, free, or dispose of an animal or other property;

(7) "Disrupt" means to engage in conduct that materially interferes with the operations of the animal facility in a manner such that the activities conducted by or in the facility are permanently or temporarily halted, compromised, delayed, harmed or impaired;

(8) "Owner" means a person who has title to the property, lawful possession of the property, or a greater right to possession of the property than the actor;

(9) "Person" means any individual, corporation, association, nonprofit corporation, joint-stock company, firm, trust, partnership, two (2) or more persons having a joint or common interest, or other legal entity;

(10) "Possession" means actual care, custody, control, or management;

(11) "Property" means any real or personal property and includes any document, record, research data, paper, or computer storage medium; and

(12) "State" means the state of Tennessee.



§ 39-14-803 - Offenses.

(a) A person commits an offense if, without the consent of the owner, the person acquires or otherwise exercises control over an animal facility, an animal from an animal facility, or other property from an animal facility with the intent to deprive the owner of the facility, animal, or property and to disrupt the enterprise conducted at the animal facility.

(b) A person commits an offense if, without the consent of the owner, the person damages or destroys an animal facility or damages, frees, or destroys any animal or property in or on an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility and the damage or loss thereto exceeds five hundred dollars ($500).

(c) (1) A person commits an offense if, without the consent of the owner, the person damages or destroys an animal facility or damages, frees, or destroys any animal or property in or on an animal facility and the damage or loss thereto is five hundred dollars ($500) or less, or enters or remains on an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility, and the person:

(A) Had notice that the entry was forbidden;

(B) Knew or should have known that the animal facility was or had closed to the public; or

(C) Received notice to depart but failed to do so.

(2) For purposes of this subsection (c), "notice" means:

(A) Oral or written communication by the owner or someone with actual or apparent authority to act for the owner;

(B) The presence of fencing or other type of enclosure or barrier designed to exclude intruders or to contain animals; or

(C) A sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden.

(d) This part does not apply to, affect, or otherwise prohibit actions taken by the department of agriculture, any other federal, state, or local department or agency, or any official, employee or agent thereof while in the exercise or performance of any power or duty imposed by law or by rule and regulation.



§ 39-14-804 - Penalties.

(a) A person found to be in violation of any of the offenses defined in § 39-14-803(a) and (b) commits a Class C felony.

(b) Any person violating § 39-14-803(c) commits a Class B misdemeanor.



§ 39-14-805 - Powers and duties of commissioner.

For purposes of enforcing this part, the commissioner:

(1) May investigate any offense under this part;

(2) May seek the assistance of any law enforcement agency of the United States, the state, or any local government in the conduct of the investigations; and

(3) Shall coordinate the investigation to the maximum extent practicable, with the investigations of any law enforcement agency of the United States, the state, or any local government.



§ 39-14-806 - Recovery of damages, fees, costs -- Remedies -- Injunctions.

(a) Any person who has been damaged by reason of a violation of this part may recover all actual and consequential damages, punitive damages, and court costs, including reasonable attorneys' fees, from the person causing the damage.

(b) In addition to the remedies provided in this part or elsewhere in the laws of this state, and notwithstanding the existence of an adequate remedy at law, any person who has been damaged by reason of a violation of this part is authorized to apply to the chancery courts for an injunction or restraining order. The courts shall have jurisdiction, and for good cause shown, shall grant a temporary or permanent injunction or a temporary restraining order restraining or enjoining any person from violating or continuing to violate this part. The injunction or restraining order shall be issued without bond and may be granted, notwithstanding the fact that the violation constitutes a criminal act and notwithstanding the pendency of any criminal prosecution for the same violation.

(c) Nothing in this part shall be construed to limit the exercise of any other rights arising out of or relating to a violation of this part.






Part 9 - Money Laundering Offenses

§ 39-14-901 - Short title.

This part shall be known and may be cited as the "Money Laundering Act of 1996."



§ 39-14-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Attorney general" means the district attorneys general and their assistants;

(2) "Financial transaction" means a purchase, sale, loan, pledge, contract, gift, payment, and also includes a withdrawal, transmission of funds, transfer between accounts or deposit, of monetary or negotiable instruments, funds or an exchange of any other property, including, but not limited to, currency, precious metals, stones or jewelry, tickets, stamps or credit in a financial institution. "Financial transaction" does not include:

(A) Any transaction conducted, or attempted, at the request of or in cooperation with any local, state or federal law enforcement official with regard to any person acting at the request of or cooperating with the official when the person knows that the official is making an official request;

(B) Any transaction conducted by a person, corporation or financial institution, in the ordinary course of business, with a duty to comply with any state or federal currency transaction reporting or recording requirements, unless the person, corporation or financial institution shall intentionally violate or circumvent the state or federal currency transaction reporting or recording requirements, but only as to that person, corporation or financial institution;

(C) Any transaction conducted, or attempted, by a person, corporation or financial institution, in the ordinary course of business, which is deemed by the person, corporation or financial institution to be a suspicious transaction or transactions, whether reportable or not under any state or federal currency transaction reporting or recording requirements, where:

(i) The person or corporation reports the suspicious transaction, or a similar transaction conducted previously, to any local, state or federal law enforcement official and the report would not violate any attorney-client privilege; or

(ii) In the case of a financial institution, the financial institution reported the transaction, or a related transaction conducted previously, to the institution's primary regulator or to another regulator or law enforcement official pursuant to the directions of the institution's primary regulator; but only with regard to the person, corporation or financial institution making the report; or

(D) Bona fide legal fees received by a licensed attorney;

(3) "Knowingly uses or attempts to use proceeds derived directly or indirectly from a specified unlawful activity" means that any person or party to the transaction or act knew that the property or proceeds involved in the transaction or act represented or constituted, either in whole or in part, proceeds from some form, though not necessarily which form, of any criminal offense under the laws of this state, or any other jurisdiction. A person, corporation or financial institution receiving funds or property in the ordinary course of business shall not have "knowledge" that the funds or property so received represented proceeds of any specified unlawful activity solely because of:

(A) The identity or reputation of the transferor of the funds or property; or

(B) The identity or reputation of an associate of the transferor;

(4) "Proceeds" includes gross profits from the commission of any specified unlawful activity, including property, real, personal or intangible of any kind, acquired or derived, directly or indirectly, from, produced through, realized through or caused by an act or omission;

(5) "Property" means anything of value, and includes any interest in property, including any benefit, privilege, claim or right with respect to anything of value, whether real or personal, tangible or intangible;

(6) (A) "Specified unlawful activity" means any act, including any preparatory or completed offense, committed for financial gain that is punishable as a felony under the laws of this state, or if the act occurred outside this state, would be punishable by confinement for more than one (1) year under the laws of the state in which it occurred; and

(B) "Specified unlawful activity" does not mean an act, including any preparatory or completed offense, committed for financial gain that is punishable under chapter 17, part 5 of this title, or similar provisions of law in another state; and

(7) "Use" and "conduct" means to initiate, conclude, participate, negotiate, transport, conceal, or to aid or abet in such acts.



§ 39-14-903 - Criminal penalties.

(a) (1) It is an offense to knowingly use, conspire to use or attempt to use proceeds derived directly or indirectly from a specified unlawful activity to conduct or attempt to conduct a financial transaction or make other disposition with the intent to conceal or disguise the nature, location, source, ownership or control of the criminally derived proceeds.

(2) A violation of this subsection (a) is a Class B felony.

(b) (1) It is an offense to knowingly use proceeds derived directly or indirectly from a specified unlawful activity with the intent to promote, in whole or in part, the carrying on of a specified unlawful activity.

(2) A violation of this subsection (b) is a Class B felony.

(c) (1) It is an offense to knowingly conduct, conspire to conduct, or attempt to conduct a financial transaction or make other disposition involving property or proceeds represented by a law enforcement officer, or by another at the direction of a law enforcement officer, to be the property or proceeds derived from a specified unlawful activity with the intent to conceal or disguise the nature, location, source, ownership or control of the criminally derived proceeds or with the intent to promote the carrying on of a specified unlawful activity.

(2) This section shall not apply to any transaction conducted, or attempted, by a person, corporation or financial institution, in the ordinary course of business, which is deemed by the person, corporation or financial institution to be a suspicious transaction or transactions, whether reportable or not under any state or federal currency transaction reporting or recording requirements, where:

(A) The person or corporation reports the suspicious transaction, or a similar transaction conducted previously, to any local, state or federal law enforcement official and such report would not violate any attorney-client privilege;

(B) In the case of a financial institution, the financial institution reported the transaction, or a related transaction conducted previously, to the institution's primary regulator or to another regulator or law enforcement official pursuant to the directions of the institution's primary regulator; but only with regard to the person, corporation or financial institution making the report; or

(C) In the case of any other corporation or business entity which reported the transaction or a related transaction conducted previously, to the corporation's or business entity's primary federal or state regulator, any other federal or state regulator or law enforcement official or agency. Failure to so report shall not create an inference that the transaction was a "financial transaction" under this part.

(3) A violation of this subsection (c) is a Class B felony.

(d) (1) It is an offense for a business or other enterprise to knowingly use property, assets, funds, or accounts with intent to obtain, purchase, display, sell, conceal, comingle, or transport criminal proceeds. It is an offense for a business or other enterprise to knowingly use property, assets, funds, or accounts with intent to commit or facilitate any violation of title 71, chapter 5, part 25.

(2) A violation of subdivision (d)(1) is Class E felony punishable only by a fine of five thousand dollars ($5,000) and the forfeiture of assets as herein provided.

(e) (1) It is an offense for a business or other enterprise to knowingly use on five (5) or more separate occasions property, assets, funds, or accounts with intent to obtain, purchase, display, sell, conceal, comingle, or transport criminal proceeds. It is an offense for an individual or business to knowingly use on five (5) or more separate occasions property, assets, funds, or accounts with intent to commit or facilitate any violation of title 71, chapter 5, part 25.

(2) A violation of subdivision (e)(1) is a Class B felony.

(f) All records of a business or enterprise that is in violation of subsection (d) or (e) wherever located shall be obtainable by search warrant or judicial subpoena. The remedies made available under chapter 12, part 2 of this title are hereby made remedies for violations of this section.

(g) All assets and proceeds used in violation of or to facilitate a violation of subsection (d) or (e) shall be subject to seizure and forfeiture. Forfeiture proceedings shall be conducted in accordance with chapter 11, part 7 of this title. Any court having criminal jurisdiction to conduct a preliminary hearing or trial of the criminal offense is empowered to order forfeiture as herein provided.

(h) As used in subsections (d) and (e):

(1) "Criminal proceeds" means items made illegal to possess or sell under chapters 14 or 17 of this title or anything of value obtained from a violation of title 71, chapter 5, part 25; and

(2) "Enterprise" means two (2) or more individuals acting in accord, agreement or in conspiracy to violate any criminal statute.



§ 39-14-904 - Joinder of offenses.

A defendant charged with a violation of one (1) or more offenses within § 39-14-903 may also be jointly charged, tried and convicted in a single prosecution for committing any related specified unlawful activity, which shall be separately punished.



§ 39-14-905 - Jurisdiction and venue.

Venue in a criminal prosecution under this part shall be either in the county where one (1) or more elements of the underlying specified unlawful activity occurred, or in the county where one (1) or more elements of a violation of § 39-14-903 occurred or was attempted.



§ 39-14-906 - Criminal intent.

(a) In a prosecution for an offense under this part, the state is not required to prove that the defendant actually knew that the property or proceeds were derived from a specified unlawful activity, so long as the defendant knew that the property or proceeds were derived from some form of criminal activity.

(b) A corporation, the board of directors or the executive officers shall not be responsible for the criminal acts of the corporation's employees; provided, that the corporation has exercised due diligence to prevent the criminal acts. For purposes of this part, a corporation shall be deemed to have exercised due diligence if the criminal acts committed by its employees are in violation of specific corporate policy or instructions, the corporate policy or instructions were communicated to the employees who committed the criminal acts, the corporation had implemented monitoring or supervision procedures reasonably designed to detect violations of its corporate policy or instruction, and the board of directors and executive officers of the corporation acted in good faith.



§ 39-14-907 - Evidence.

In a prosecution under this part, either party may introduce the following evidence pertaining to the issue of whether the property or proceeds were known to be from some form of specified unlawful activity that:

(1) A financial transaction was conducted or structured in violation of the reporting requirements of any state or federal law;

(2) Money or any negotiable instrument was found in proximity to contraband or instrumentalities of an offense;

(3) A financial transaction was conducted with the use of a false or fictitious name; or

(4) A financial transaction was structured so as to falsely report the actual consideration or value of the transaction.



§ 39-14-908 - Assistance by other agencies.

The attorney general may authorize any governmental department or agency of this state, any political subdivision thereof, or any other state or federal government to participate in the investigation into the conduct giving rise to a criminal offense under this part.



§ 39-14-909 - Immunity from civil liability.

The reporting of a financial transaction by a corporation or other business entity to a regulator or law enforcement official or agency shall not create a cause of action against the person, corporation or business entity which made the report and the person, corporation or other business entity shall be immune from civil liability for such report.









Chapter 15 - Offenses Against the Family

Part 1 - Nonsupport

§ 39-15-101 - Nonsupport and flagrant nonsupport.

(a) A person commits the crime of nonsupport who fails to provide support which that person is able to provide and knows the person has a duty to provide to a minor child or to a child or spouse who, because of physical or mental disability, is unable to be self-supporting.

(b) "Child" includes legitimate children and children whose parentage has been admitted by the person charged or established by judicial action.

(c) "Support" includes, but is not limited to, financial assistance, food, shelter, clothing, medical attention or, if determined elsewhere by law, other necessary care.

(d) A person commits the offense of flagrant nonsupport who:

(1) Leaves or remains without the state to avoid a legal duty of support; or

(2) Having been convicted one (1) or more times of nonsupport or flagrant nonsupport, is convicted of a subsequent offense under this section.

(e) (1) Nonsupport under subsection (a) is a Class A misdemeanor.

(2) Flagrant nonsupport under subsection (d) is a Class E felony.



§ 39-15-102 - Jurisdiction.

(a) The juvenile court is vested with jurisdiction to:

(1) Try, determine, and render final judgment in all misdemeanor cases under § 39-15-101 where the person enters a plea of guilty, nolo contendere, or not guilty and expressly waives indictment, presentment, grand jury investigation, and jury trial in writing. In such cases, the trial shall proceed before the court without the intervention of a jury;

(2) Conduct preliminary hearings in all felony cases under § 39-15-101(d), and if the court finds probable cause and in all other cases where the person pleads not guilty to a felony charge or does not waive the right to a jury trial, bind the person over for the action of the grand jury under appropriate bond; and

(3) Regardless of whether the person is tried in juvenile court or bound over, enter an order of protection and assistance which may require the person to:

(A) Stay away from the home, dependent child or spouse;

(B) Permit the defendant visitation with the child or children at reasonable or stated periods;

(C) Abstain from offensive conduct against the dependent child or spouse or from other acts which tend to make the home an unfit place for the dependent person to live; or

(D) Give proper attention to the care of the home.

(b) (1) In all cases where the person pleads or is found guilty of a misdemeanor under § 39-15-101(a), the court shall sentence the person in accordance with title 40, chapter 35, and enter appropriate orders of support, protection or assistance.

(2) In the event the person's sentence is suspended, the court may require the person to give security by bond with sufficient sureties approved by the court for the payment of the order of support. Should the court subsequently find the person is able to comply with the order and fails to do so, the bond shall be forfeited and the proceeds paid into the court to be applied to the order of support, and the person shall be brought immediately before the court for enforcement of the sentence.

(c) In all cases where the person is bound over to the grand jury, the criminal court shall enforce any order of protection and assistance entered by the juvenile court, and may, if the person is convicted, include the order or modification of the order as part of the judgment and sentence.



§ 39-15-103 - Appeal.

(a) An appeal from any final order or decree of the juvenile court pursuant to this part may be perfected to the court of appeals; provided, that any order of actual imprisonment except for contempt may be perfected as are appeals from any other criminal conviction pursuant to § 40-4-112.

(b) No appeal shall operate as a stay of execution, unless the person receives the court's permission, gives the security provided in § 39-15-102(b)(2) and, when necessary, executes an appearance bond.



§ 39-15-104 - Procedure -- Enforcement.

(a) When complaint on oath is made to the judge of any juvenile court against a person to be charged with a violation of this part, the judge must issue a warrant requiring the arrest of the person charged and that person is to be brought before the judge for examination; provided, that if the person, being duly summoned or voluntarily appearing, acknowledges the obligation of support, the court may in its discretion enter a consent order in lieu of the issuance of a warrant.

(b) No arrest warrant shall issue for the violation of any court order of support if the violation occurred during a period of time in which the person was incarcerated in any penal institution and was otherwise unable to comply with the order; provided, that this section shall not prevent the determining of arrearages under any previous order, and enforcement of the order as is consistent with the person's ability to comply.

(c) It is the duty of the governor to demand the return of any person charged under § 39-15-101(d) from the governor of any other state where the person may be found, upon proper warrant being issued or indictment being returned.

(d) Any court vested with jurisdiction to implement this part may enforce its orders and decrees by execution or in any way in which a court of equity may enforce its orders and decrees, including by imprisonment and fine for contempt. No property of the person, except all statutory homestead rights, shall be exempt from levy and sale under such execution or other process issued from the court. All provisions of title 36, chapter 5 that relate to child support or child support orders that include an order of spousal support and § 50-2-105 shall apply to support orders issued in these proceedings.






Part 2 - Abortion

§ 39-15-201 - Criminal abortion and attempt to procure criminal miscarriage -- Penalties -- Lawful abortions and attempts to procure miscarriage -- Requirements.

(a) For the purpose of this section:

(1) "Abortion" means the administration to any woman pregnant with child, whether the child be quick or not, of any medicine, drug, or substance whatever, or the use or employment of any instrument, or other means whatever, with the intent to destroy the child, thereby destroying the child before the child's birth; and

(2) "Attempt to procure a miscarriage" means the administration of any substance with the intention to procure the miscarriage of a woman or the use or employment of any instrument or other means with such intent.

(b) (1) Every person who performs an abortion commits the crime of criminal abortion, unless such abortion is performed in compliance with the requirements of subsection (c). Criminal abortion is a Class C felony.

(2) Every person who attempts to procure a miscarriage commits the crime of attempt to procure criminal miscarriage, unless the attempt to procure a miscarriage is performed in compliance with the requirements of subsection (c). Attempt to procure a criminal miscarriage is a Class E felony.

(3) Every person who compels, coerces, or exercises duress in any form with regard to any other person in order to obtain or procure an abortion on any female commits a misdemeanor. A violation of this section is a Class A misdemeanor.

(c) No person is guilty of a criminal abortion or an attempt to procure criminal miscarriage when an abortion or an attempt to procure a miscarriage is performed under the following circumstances:

(1) During the first three (3) months of pregnancy, if the abortion or attempt to procure a miscarriage is performed with the pregnant woman's consent and pursuant to the medical judgment of the pregnant woman's attending physician who is licensed or certified under title 63, chapter 6 or 9;

(2) After three (3) months, but before viability of the fetus, if the abortion or attempt to procure a miscarriage is performed with the pregnant woman's consent and in a hospital as defined in § 68-11-201, licensed by the state department of health, or a hospital operated by the state of Tennessee or a branch of the federal government, by the pregnant woman's attending physician, who is licensed or certified under title 63, chapter 6 or 9, pursuant to the attending physician's medical judgment; or

(3) During viability of the fetus, if the abortion or attempt to procure a miscarriage is performed with the pregnant woman's consent and by the pregnant woman's attending physician, who is licensed or certified under title 63, chapter 6 or 9; and, if all the circumstances and provisions required for a lawful abortion or lawful attempt to procure a miscarriage during the period set out in subdivision (c)(2) are adhered to; and if, prior to the abortion or attempt to procure a miscarriage the physician has certified in writing to the hospital in which the abortion or attempt to procure a miscarriage is to be performed, that in the physician's best medical judgment, after proper examination, review of history, and such consultation as may be required by either the rules and regulations of the board for licensing health care facilities promulgated pursuant to § 68-11-209, or the administration of the hospital involved, or both, the abortion or attempt to procure a miscarriage is necessary to preserve the life or health of the mother, and shall have filed a copy of the certificate with the district attorney general of the judicial district in which the abortion or attempt to procure a miscarriage is to be performed.

(d) No abortion shall be performed on any pregnant woman unless the woman first produces evidence satisfactory to the physician performing the abortion that she is a bona fide resident of Tennessee. Evidence to support the claim of residence shall be noted in the records kept by the physician and, if the abortion is performed in a hospital, in the records kept by the hospital. A violation of this subsection (d) is punished as provided by subdivision (b)(1).



§ 39-15-202 - Consent of pregnant woman required prior to abortion -- Information provided by doctor -- Waiting period -- Penalty for violation -- Requirements inapplicable in certain cases.

(a) (1) An abortion otherwise permitted by law shall be performed or induced only with the informed written consent of the pregnant woman, given freely and without coercion. Such consent shall be treated as confidential.

(2) (A) Any private physician's office, ambulatory surgical treatment center or other facility or clinic in which abortions, other than abortions necessary to prevent the death of the pregnant female, are performed shall conspicuously post a sign in a location defined in subdivision (a)(2)(C) so as to be clearly visible to patients, which reads:

.....................

Notice: It is against the law for anyone, regardless of the person's relationship to you, to coerce you into having or to force you to have an abortion. By law, we cannot perform an abortion on you unless we have your freely given and voluntary consent. It is against the law to perform an abortion on you against your will. You have the right to contact any local or state law enforcement agency to receive protection from any actual or threatened criminal offense to coerce an abortion.

.....................

(B) The sign required pursuant to subdivision (a)(2)(A) shall be printed in languages appropriate for the majority of clients of the facility with lettering that is legible and that is Arial font, at least 40-point bold-faced type.

(C) A facility in which abortions are performed that is a private physician's office or an ambulatory surgical treatment center shall post the required sign in each patient waiting room and patient consultation room used by patients on whom abortions are performed. A hospital or any other facility in which abortions are performed that is not a private physician's office or ambulatory surgical treatment center shall post the required sign in the admissions or registration department used by patients on whom abortions are performed.

(3) (A) An ambulatory surgical treatment center or other licensed facility shall be assessed a civil penalty by the board for licensing health care facilities of two thousand five hundred dollars ($2,500) for each day of violation in which:

(i) The sign required in subdivision (a)(2)(A) was not posted during business hours when patients or prospective patients are present; and

(ii) An abortion other than an abortion necessary to prevent the death of the pregnant female was performed in the ambulatory surgical treatment center or other licensed facility.

(B) A licensed physician shall be assessed a civil penalty by the physician's title 63 medical licensing board of one thousand dollars ($1,000) for each day of violation in which:

(i) The sign required in subdivision (a)(2)(A) was not posted during business hours when patients or prospective patients are present at the private physician's office or clinic; and

(ii) The physician performed an abortion in the private physician's office.

(4) The penalty provided for in subdivision (a)(3) is in addition to any other remedies applicable under other law, and subdivision (a)(3) does not preclude prosecution and conviction under any applicable criminal law.

(b) In order to ensure that a consent for an abortion is truly informed consent, an abortion shall be performed or induced upon a pregnant woman only after she has been orally informed by her attending physician of the following facts and has signed a consent form acknowledging that she has been informed as follows:

(1) That according to the best judgment of her attending physician she is pregnant;

(2) The number of weeks elapsed from the probable time of the conception of her unborn child, based upon the information provided by her as to the time of her last menstrual period or after a history, physical examination, and appropriate laboratory tests;

(3) That if more than twenty-four (24) weeks have elapsed from the time of conception, her child may be viable, that is, capable of surviving outside of the womb, and that if the child is prematurely born alive in the course of an abortion her attending physician has a legal obligation to take steps to preserve the life and health of the child;

(4) That abortion in a considerable number of cases constitutes a major surgical procedure;

(5) That numerous public and private agencies and services are available to assist her during her pregnancy and after the birth of her child, if she chooses not to have the abortion, whether she wishes to keep her child or place the child for adoption, and that her physician will provide her with a list of the agencies and the services available if she so requests; or

(6) Numerous benefits and risks are attendant either to continued pregnancy and childbirth or to abortion depending upon the circumstances in which the patient might find herself. The physician shall explain these benefits and risks to the best of the physician's ability and knowledge of the circumstances involved.

(c) At the same time the attending physician provides the information required by subsection (b), the physician shall inform the pregnant woman of the particular risks associated with her pregnancy and childbirth and the abortion or child delivery technique to be employed, including providing her with at least a general description of the medical instructions to be followed subsequent to the abortion or childbirth in order to ensure her safe recovery.

(d) (1) There shall be a two-day waiting period after the physician provides the required information, excluding the day on which the information was given. On the third day following the day the information was given, the patient may return to the physician and sign a consent form.

(2) A violation of this subsection (d) by a physician is a Class E felony.

(3) This subsection (d) shall not apply when the attending physician, utilizing experience, judgment or professional competence, determines that a two-day waiting period or any waiting period would endanger the life of the pregnant woman. The determination made by the attending physician shall be in writing and shall state the physician's medical reasons upon which the physician bases the opinion that the waiting period would endanger the life of the pregnant woman. This provision shall not relieve the attending physician of the duty to the pregnant woman to inform her of the facts under subsection (b).

(e) The attending physician performing or inducing the abortion shall provide the pregnant woman with a duplicate copy of the consent form signed by her.

(f) "The physician" or "the attending physician," as used in this section, means any licensed physician on the service treating the pregnant woman.

(g) The provisions of this section shall not apply in those situations where an abortion is certified by a licensed physician as necessary to preserve the life of the pregnant woman.

(h) (1) A physician may not perform an abortion unless the physician has admitting privileges at a hospital licensed under title 68 that is located:

(A) In the county in which the abortion is performed; or

(B) In a county adjacent to the county in which the abortion is performed.

(2) The physician who performs an abortion or a health care provider licensed pursuant to title 63 under the supervision of the physician shall notify the patient of the location of the hospital at which the physician has privileges and where the patient may receive follow-up care by the physician if complications arise.



§ 39-15-203 - Records and reports of abortions -- Confidentiality.

A physician performing an abortion shall keep a record of each operation and shall make a report to the commissioner of health with respect thereto at the time and in the form as the commissioner may reasonably prescribe. Each record and report shall be confidential in nature and shall be inaccessible to the public.



§ 39-15-204 - Right to refuse to perform abortions.

No physician shall be required to perform an abortion and no person shall be required to participate in the performance of an abortion. No hospital shall be required to permit abortions to be performed therein.



§ 39-15-205 - Right of hospitals to refuse to accept abortion patients.

No section of this part shall be construed to force a hospital to accept a patient for an abortion.



§ 39-15-206 - Rights to medical treatment of infant prematurely born alive during abortion -- Penalty for violation -- Limitation on wrongful death action.

(a) The rights to medical treatment of an infant prematurely born alive in the course of an abortion are the same as the rights of an infant of similar medical status prematurely born spontaneously. Any person who performs or induces an abortion of an infant shall exercise that degree of professional skill, care, and diligence in accordance with good medical practice necessary to preserve the life and health of an infant prematurely born alive in the course of an abortion, except that if it can be determined, through amniocentesis or medical observation, that the fetus is severely malformed, the use of extraneous life support measures need not be attempted.

(b) Any person who violates this section commits a Class E felony.

(c) No cause of action for wrongful death shall be brought which arises out of the death of a fetus or infant during the course of a lawful abortion, whether the fetus or infant is quick or not, so long as the abortion is performed in accordance with this part; however, once an infant is born alive, any person in attendance shall be civilly responsible for providing all reasonable and necessary care reasonable under the circumstances in the general vicinity in which the person in attendance practices.



§ 39-15-207 - Custody of infant prematurely born alive during abortion.

An infant prematurely born alive in the course of a voluntary abortion is declared abandoned for purposes of custody only, and the department of children's services shall care for the infant as provided in § 34-1-103.



§ 39-15-208 - Research, photography, sale, and experimentation upon aborted fetuses -- Penalty for violation.

(a) It is unlawful for any person, agency, corporation, partnership or association to engage in medical experiments, research, or the taking of photographs upon an aborted fetus without the prior knowledge and consent of the mother.

(b) No person, agency, corporation, partnership or association shall offer money or anything of value for an aborted fetus; nor shall any person, agency, corporation, partnership or association accept any money or anything of value for an aborted fetus.

(c) It is the express intent of the general assembly that nothing in this section shall be construed to grant to a fetus any legal right not possessed by a fetus prior to July 1, 1979.

(d) A violation of this section is punishable as a Class E felony.



§ 39-15-209 - Partial birth abortions.

(a) For purposes of this section, unless the context otherwise requires:

(1) "Partial-birth abortion" means an abortion in which the person performing the abortion partially vaginally delivers a living fetus before killing the fetus and completing the delivery; and

(2) "Vaginally delivers a living fetus before killing the fetus" means deliberately and intentionally delivers into the vagina a living fetus, or a substantial portion of a living fetus, for the purpose of performing a procedure the physician knows will kill the fetus, and kills the fetus.

(b) No person shall knowingly perform a partial-birth abortion.

(c) Subsection (b) shall not apply to a partial-birth abortion that is necessary to save the life of the mother whose life is endangered by a physical disorder, illness or injury.

(d) (1) A defendant accused of an offense under this section may seek a hearing before the state medical board that licenses the physician, on whether the physician's conduct was necessary to save the life of the mother whose life was endangered by a physical disorder, illness or injury.

(2) The findings on that issue are admissible on that issue at the trial of the defendant. Upon a motion of the defendant, the court shall delay the beginning of the trial for not more than thirty (30) days to permit the hearing to take place.

(e) (1) Performance of a partial-birth abortion in knowing or reckless violation of this section shall be a Class C felony.

(2) A woman upon whom a partial-birth abortion is performed may not be prosecuted under this section for violating this section or any of its provisions, or for conspiracy to violate this section or any of its provisions.



§ 39-15-210 - Child Rape Protection Act of 2006.

(a) This section shall be known and may be cited as the "Child Rape Protection Act of 2006."

(b) When a physician has reasonable cause to report the sexual abuse of a minor pursuant to § 37-1-605, because the physician has been requested to perform an abortion on a minor who is less than thirteen (13) years of age, the physician shall, at the time of the report, also notify the official to whom the report is made of the date and time of the scheduled abortion and that a sample of the embryonic or fetal tissue extracted during the abortion will be preserved and available to be turned over to the appropriate law enforcement officer conducting the investigation into the rape of the minor.

(c) (1) In the transmission of the embryonic or fetal tissue sample to the appropriate law enforcement officer, in order to protect the identity and privacy of the minor, all identifying information concerning the minor shall be treated as confidential and shall not be released to anyone other than the investigating and prosecuting authorities directly involved in the case of the particular minor.

(2) Where the minor has obtained a judicial waiver of the parental notification requirements pursuant to title 37, chapter 10, part 3, confidentiality shall be maintained as provided in that part.

(d) It is an offense for a physician licensed or certified under title 63, chapter 6 or 9, or other person to knowingly fail to comply with this section or any rule or regulation adopted pursuant to this section.

(1) A first violation of this section is a civil penalty to be assessed by the provider's health related board of not less than five hundred dollars ($500);

(2) A second violation of this section is a civil penalty to be assessed by the provider's health related board of not less than one thousand dollars ($1,000); and

(3) A third or subsequent violation of this section is a Class A misdemeanor.

(e) If the person performing the abortion is a physician licensed or certified under title 63, chapter 6 or 9, the violation constitutes unprofessional conduct. The conduct subjects the physician, in addition to the penalties set out in subsection (d), to disciplinary action.






Part 3 - Bigamy and Incest

§ 39-15-301 - Bigamy.

(a) A person commits bigamy who:

(1) Is married and purports to marry or be married to a person other than the person's spouse in this state under circumstances that would, but for the person's existing marriage, constitute a marriage; or

(2) Knows that a person other than the person's spouse is married and purports to marry or be married to the person in this state under circumstances that would, but for the person's existing marriage, constitute a marriage.

(b) It is a defense to prosecution under subdivision (a)(1) that the person reasonably believed that the person's marriage had been dissolved by death, divorce or annulment.

(c) For purposes of determining when prosecution for this offense must begin under § 40-2-101:

(1) A violation of this section is a continuing offense; and

(2) Nothing in this section shall be construed as limiting the applicability of § 40-2-103.

(d) Bigamy is a Class A misdemeanor and, in addition to the authorized term of imprisonment, shall be punishable by a fine not to exceed five thousand dollars ($5,000).



§ 39-15-302 - Incest.

(a) A person commits incest who engages in sexual penetration as defined in § 39-13-501, with a person, knowing the person to be, without regard to legitimacy:

(1) The person's natural parent, child, grandparent, grandchild, uncle, aunt, nephew, niece, stepparent, stepchild, adoptive parent, adoptive child; or

(2) The person's brother or sister of the whole or half-blood or by adoption.

(b) Incest is a Class C felony.






Part 4 - Children

§ 39-15-401 - Child abuse and child neglect or endangerment.

(a) Any person who knowingly, other than by accidental means, treats a child under eighteen (18) years of age in such a manner as to inflict injury commits a Class A misdemeanor; provided, however, that, if the abused child is eight (8) years of age or less, the penalty is a Class D felony.

(b) Any person who knowingly abuses or neglects a child under eighteen (18) years of age, so as to adversely affect the child's health and welfare, commits a Class A misdemeanor; provided, that, if the abused or neglected child is eight (8) years of age or less, the penalty is a Class E felony.

(c) (1) A parent or custodian of a child eight (8) years of age or less commits child endangerment who knowingly exposes such child to or knowingly fails to protect such child from abuse or neglect resulting in physical injury to the child.

(2) For purposes of this subsection (c):

(A) "Knowingly" means the person knew, or should have known upon a reasonable inquiry, that abuse to or neglect of the child would occur which would result in physical injury to the child. The risk must be of such a nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that an ordinary parent or legal custodian of a child eight (8) years of age or less would exercise under all the circumstances as viewed from the defendant's standpoint; and

(B) "Parent or custodian" means the biological or adoptive parent or any person who has legal custody of the child.

(3) A violation of this subsection (c) is a Class A misdemeanor.

(d) (1) Any court having reasonable cause to believe that a person is guilty of violating this section shall have the person brought before the court, either by summons or warrant. No arrest warrant or summons shall be issued by any person authorized to issue the warrant or summons, nor shall criminal charges be instituted against a child's parent, guardian or custodian for a violation of subsection (a), based upon the allegation that unreasonable corporal punishment was administered to the child, unless the affidavit of complaint also contains a copy of the report prepared by the law enforcement official who investigated the allegation, or independent medical verification of injury to the child.

(2) (A) As provided in this subdivision (d)(2), juvenile courts, courts of general session, and circuit and criminal courts, shall have concurrent jurisdiction to hear violations of this section.

(B) If the person pleads not guilty, the juvenile judge or general sessions judge shall have the power to bind the person over to the grand jury, as in cases of misdemeanors under the criminal laws of this state. Upon being bound over to the grand jury, the person may be prosecuted on an indictment filed by the district attorney general and, notwithstanding § 40-13-103, a prosecutor need not be named on the indictment.

(C) On a plea of not guilty, the juvenile court judge or general sessions judge shall have the power to proceed to hear the case on its merits, without the intervention of a jury, if the person requests a hearing in juvenile court or general sessions court and expressly waives, in writing, indictment, presentment, grand jury investigation and a jury trial.

(D) If the person enters a plea of guilty, the juvenile court or general sessions court judge shall sentence the person under this section.

(E) Regardless of whether the person pleads guilty or not guilty, the circuit court or criminal court shall have the power to proceed to hear the case on its merits, and, if found guilty, to sentence the person under this section.

(e) Except as expressly provided, this section shall not be construed as repealing any provision of any other statute, but shall be supplementary to any other provision and cumulative of any other provision.

(f) A violation of this section may be a lesser included offense of any kind of homicide, statutory assault, or sexual offense, if the victim is a child and the evidence supports a charge under this section. In any case in which conduct violating this section also constitutes assault, the conduct may be prosecuted under this section or under § 39-13-101 or § 39-13-102, or both.

(g) For purposes of this section, "adversely affect the child's health and welfare" may include, but not be limited to, the natural effects of starvation or dehydration.

(h) The court may, in addition to any other punishment otherwise authorized by law, order a person convicted of child abuse to refrain from having any contact with the victim of the offense, including, but not limited to, attempted contact through Internet services or social networking web sites; provided, that the person has no parental rights to such victim at the time of the court's order.



§ 39-15-402 - Haley's Law -- Aggravated child abuse and aggravated child neglect or endangerment -- Definitions.

(a) A person commits the offense of aggravated child abuse, aggravated child neglect or aggravated child endangerment, who commits child abuse, as defined in § 39-15-401(a); child neglect, as defined in § 39-15-401(b); or child endangerment, as defined in § 39-15-401(c) and:

(1) The act of abuse, neglect or endangerment results in serious bodily injury to the child;

(2) A deadly weapon, dangerous instrumentality, controlled substance or controlled substance analogue is used to accomplish the act of abuse, neglect or endangerment;

(3) The act of abuse, neglect or endangerment was especially heinous, atrocious or cruel, or involved the infliction of torture to the victim; or

(4) The act of abuse, neglect or endangerment results from the knowing exposure of a child to the initiation of a process intended to result in the manufacture of methamphetamine as described in § 39-17-435.

(b) A violation of this section is a Class B felony; provided, however, that, if the abused, neglected or endangered child is eight (8) years of age or less, or is vulnerable because the victim is mentally defective, mentally incapacitated or suffers from a physical disability, the penalty is a Class A felony.

(c) Nothing in this part shall be construed to mean a child is abused, neglected, or endangered, or abused, neglected or endangered in an aggravated manner, for the sole reason the child is being provided treatment by spiritual means through prayer alone, in accordance with the tenets or practices of a recognized church or religious denomination by a duly accredited practitioner of the recognized church or religious denomination, in lieu of medical or surgical treatment.

(d) "Serious bodily injury to the child" includes, but is not limited to, second- or third-degree burns, a fracture of any bone, a concussion, subdural or subarachnoid bleeding, retinal hemorrhage, cerebral edema, brain contusion, injuries to the skin that involve severe bruising or the likelihood of permanent or protracted disfigurement, including those sustained by whipping children with objects.

(e) A "dangerous instrumentality" is any item that, in the manner of its use or intended use as applied to a child, is capable of producing serious bodily injury to a child, as serious bodily injury to a child is defined in this section.

(f) This section shall be known and may be cited as "Haley's Law".

(g) The court may, in addition to any other punishment otherwise authorized by law, order a person convicted of aggravated child abuse to refrain from having any contact with the victim of the offense, including, but not limited to, attempted contact through Internet services or social networking web sites; provided, that the person has no parental rights to such victim at the time of the court's order.



§ 39-15-403 - Tattooing of minors.

(a) As used in this section, "tattoo" means to intentionally mark or color by pricking or inserting pigment or coloring matter into the skin so as to leave an indelible mark or figure.

(b) Except as provided by § 62-38-211, a person who, for commercial purposes, tattoos the skin of any person under eighteen (18) years of age commits a Class A misdemeanor.

(c) A person who knowingly falsifies documents for the purpose of obtaining tattooing services for a minor commits a Class A misdemeanor.



§ 39-15-404 - Enticing a child to purchase alcoholic beverages -- Purchasing of alcoholic beverages for child.

(a) Except as provided in § 39-15-413:

(1) It is an offense for a person to persuade, entice or send a minor to any place where alcoholic beverages, as defined in § 57-3-101(a)(1)(A), or beer, as defined in § 57-5-101(b), are sold, to buy or otherwise procure alcoholic beverages or beer in any quantity, for the use of the minor, or for the use of any other person;

(2) It is an offense for a person to give or buy alcoholic beverages or beer for or on behalf of any minor or to cause alcohol to be given or bought for or on behalf of any minor for any purpose; and

(3) (A) As used in this subdivision (a)(3), "underage adult" means a person who is at least eighteen (18) years of age but less than twenty-one (21) years of age;

(B) It is an offense for any owner, occupant or other person having a lawful right to the exclusive use and enjoyment of property to knowingly allow a person to consume alcoholic beverages, wine or beer on the property; provided, that the owner, occupant or other person knows that, at the time of the offense, the person consuming is an underage adult;

(C) It is an affirmative defense to prosecution under subdivision (a)(3)(B) that the defendant acted upon a reasonably held belief that the underage adult was twenty-one (21) years of age or older;

(D) Subdivision (a)(3)(B) does not apply to consumption or possession of a de minimis quantity of alcohol or wine by an underage adult as permitted by § 1-3-113(b)(2);

(E) Nothing in this subdivision (a)(3) shall be construed, in any way whatsoever, to affect:

(i) Standards for imposing civil liability on social hosts pursuant to § 57-10-101;

(ii) Standards, established pursuant to § 37-1-156(a), for imposing criminal liability on adults who contribute or encourage the delinquency or unruly behavior of a child, as defined in § 37-1-102(b)(4); or

(iii) Standards, established pursuant to § 39-11-404, for imposing criminal liability on corporations.

(b) As used in this section, "minor" means a person under twenty-one (21) years of age.

(c) It is an affirmative defense to prosecution under this section that any person accused of giving or buying alcoholic beverages or beer for a minor acted upon a reasonably held belief that the minor was of legal age. The belief may be acquired by virtue of the minor making a false statement or presenting false identification that indicates that the minor is twenty-one (21) years of age or older.

(d) A violation of subsection (a) is a Class A misdemeanor and, in addition to the penalties authorized by § 40-35-111, the offender shall be sentenced to one hundred (100) hours of community service work. In addition to the penalties established in this subsection (d), the court having jurisdiction over the offender may, in its discretion, prepare and send an order for denial of the offender's driving privileges to the department of safety, driver control division. The offender may apply to the court for a restricted driver license, which may be issued in accordance with the provisions of § 55-50-502. In the event an offender does not possess a valid driver license, the court having jurisdiction over the offender may, in its discretion, increase the offender's sentence to a maximum of two hundred (200) hours of community service work.

(e) If a person engages in conduct that violates this section, as well as any other section, nothing in this section shall be construed to prohibit the prosecution and conviction of the person under this section or any other applicable section.

(f) Nothing in this section shall be construed to affect §§ 57-10-101 and 57-10-102 in any way whatsoever.



§ 39-15-407 - Definitions for §§ 39-15-407 -- 39-15-413.

As used in §§ 39-15-407 -- 39-15-413:

(1) "Disseminate" means to sell, offer to sell, give or otherwise transfer;

(2) "Minor" means any person under eighteen (18) years of age or, in the case of alcoholic beverages, any person under twenty-one (21) years of age;

(3) "Purchase" means to buy, attempt to buy, or offer to buy; and

(4) "Smoking paraphernalia" means a cigarette holder, cigarette papers, smoking pipe, water pipe or other item that is designated primarily to hold smoking material while the smoking material is being smoked.



§ 39-15-408 - Dissemination of smoking paraphernalia to minors.

(a) It is an offense for a person to disseminate smoking paraphernalia to a minor.

(b) It is an offense to persuade, entice, send, or assist a minor to purchase, acquire, receive or attempt to purchase, acquire or receive smoking paraphernalia.

(c) A violation of this section is a Class C misdemeanor.



§ 39-15-409 - Acquisition of smoking paraphernalia by minor prohibited.

A minor shall not, directly or indirectly, purchase or acquire smoking paraphernalia. Any minor purchasing or acquiring smoking paraphernalia is subject to juvenile proceedings.



§ 39-15-410 - Identification containing proof of age.

(a) A person contemplating the dissemination of smoking paraphernalia to an individual whom the person believes or has reason to believe may be a minor shall demand identification containing proof of age from the individual. Failure to do so is a Class C misdemeanor.

(b) A minor who presents identification pursuant to subsection (a) other than the minor's own, or that does not contain the individual's correct age or date of birth, is subject to juvenile court proceedings.



§ 39-15-411 - Warning sign or decal.

(a) A person who disseminates smoking paraphernalia shall prominently display in the place where the items are disseminated, either the sign required pursuant to § 39-17-1506(a) or the sign required by this section prior to April 22, 1994.

(b) A violation of this section is a Class C misdemeanor.



§ 39-15-412 - Multiple violations.

(a) Any vendor of smoking paraphernalia convicted of violating §§ 39-15-408 -- 39-15-411 on three (3) separate occasions is prohibited from selling smoking paraphernalia, or from possession of smoking paraphernalia for resale, for a period of five (5) years from the date of the last conviction.

(b) A violation of this prohibition is a Class B misdemeanor.



§ 39-15-413 - Law enforcement efforts.

(a) (1) It is not a violation of §§ 39-15-404, 39-15-410, 39-17-401 -- 39-17-427, 39-17-602, 39-17-603, 39-17-901 -- 39-17-908, 39-17-911, 39-17-914, 39-17-918, 39-17-1003 -- 39-17-1005, 39-17-1501 -- 39-17-1508, or any other offense providing a prohibition for use of or sales to a minor, for a law enforcement officer to use or send a minor, or in the case of alcohol a person under twenty-one (21) years of age, to purchase smoking material, smoking paraphernalia, any smokeless tobacco product, alcohol, illegal drugs, state lottery ticket or share, or any other prohibited material for the purpose of aiding in the enforcement of laws prohibiting sales to or use of minors so long as the law enforcement officer has obtained the prior written approval of the minor's parent or legal guardian. The consent of the minor's parent or legal guardian shall not be required where the person is eighteen (18) years of age or older.

(2) It is not a violation of § 39-15-404, § 39-15-410, or §§ 39-17-1501 -- 39-17-1508, or any other statute prohibiting the use, possession or sales of alcohol, beer, lottery tickets, tobacco products, smokeless tobacco or smoking material or paraphernalia to a minor or a person under twenty-one (21) years of age, for a merchant in the business of selling alcohol, beer, lottery tickets, tobacco products, smokeless tobacco or smoking material or paraphernalia, to use or send a minor, or in the case of alcohol or beer, a person under twenty-one (21) years of age, to purchase any such product for the purpose of aiding in the enforcement of laws and policies prohibiting sales by the merchant at the merchant's place of business and preventing sales of such products to or use by individuals under age from occurring.

(b) Prior to using a minor to perform illegal or delinquent acts for the purposes of aiding in the enforcement of the laws of this state as permitted by this section, the law enforcement officer or merchant shall obtain the written approval of the minor's parent or legal guardian; provided, however, that the consent of the minor's parent or legal guardian shall not be required if the person used to make any such purchase is eighteen (18) years of age or older.

(c) In order to use a minor, or in the case of alcohol or beer, a person under twenty-one (21) years of age, for any of the purposes permitted by this section, the requirements of this subsection (c) shall apply.

(1) The minor or person under twenty-one (21) years of age shall not:

(A) Purposely disguise the person's appearance so as to misrepresent the person's actual age; and

(B) Make statements designed to trick, mislead, encourage or confuse the employee.

(2) The minor or person under twenty-one (21) years of age shall:

(A) Be photographed, both before and after the law enforcement or merchant-initiated use of the person, for the purpose of creating a record of the person's appearance during the time of the permitted use of the person;

(B) Except only for those questions relating to the person's employment or purpose for engaging in the conduct, respond truthfully to all questions posed by the location employee, including, but not limited to, inquiries concerning the person's age; and

(C) If identification is demanded by the location employee, produce only a valid state-issued card, which indicates the person's actual date of birth.

(d) No prosecution for the violation of any statute prohibiting the sale of beer for off-premises consumption to a person under twenty-one (21) years of age shall be commenced, if the prosecution is based upon the use of a person under twenty-one (21) years of age, as authorized by this section, unless the person or the law enforcement officer supervising the person obtains the name of the permit holder and the employee of the permit holder from whom the beer was purchased or attempted to be purchased. All "stings" shall be conducted in accordance to state law in order to be valid. In addition, within ten (10) days of the date the action occurred, the law enforcement officer shall notify the permit holder in writing, either by mail or hand delivery, indicating: (1) That an action recently occurred in which a person under twenty-one (21) years of age was used to purchase or attempt to purchase beer for off-premises consumption;

(2) The date and location of the action;

(3) The name of the permit holder and the employee from whom the beer was purchased or attempted to be purchased; and

(4) Whether the person was successful in making the purchase.



§ 39-15-414 - Offense of harboring or hiding a runaway child.

(a) A person commits an offense who, with knowledge that a child is a runaway, as defined in § 37-1-102(23)(D), harbors or hides the child and:

(1) Fails to notify the child's legal custodian, legal guardian, or law enforcement authorities of the whereabouts of the child within a reasonable amount of time; provided, that no length of time in excess of twenty-four (24) hours shall be considered reasonable;

(2) Conceals the whereabouts of the child; or

(3) Aides the child in escaping from the custody of the child's legal custodian, legal guardian or law enforcement authorities.

(b) A violation of this section is a Class A misdemeanor.









Chapter 16 - Offenses Against Administration of Government

Part 1 - Bribery

§ 39-16-101 - Definitions for bribery offenses.

As used in this part, unless the context otherwise requires:

(1) "Juror" means any person who is a member of any jury, including a grand jury, impaneled by any court of this state or by any public servant authorized by law to impanel a jury. "Juror" also includes any person who has been summoned or whose name has been drawn to attend as a prospective juror;

(2) "Party officer" means a person who holds any position or office in a political party, whether by election, appointment or otherwise; and

(3) "Pecuniary benefit" means benefit in the form of money, property, commercial interests or anything else, the primary significance of which is economic gain.



§ 39-16-102 - Bribery of public servant.

(a) A person commits an offense who:

(1) Offers, confers, or agrees to confer any pecuniary benefit upon a public servant with the intent to influence the public servant's vote, opinion, judgment, exercise of discretion or other action in the public servant's official capacity; or

(2) While a public servant, solicits, accepts or agrees to accept any pecuniary benefit upon an agreement or understanding that the public servant's vote, opinion, judgment, exercise of discretion or other action as a public servant will thereby be influenced.

(b) (1) It is no defense to prosecution under this section that the person sought to be influenced was not qualified to act in the desired way because the person had not yet assumed office, lacked jurisdiction, or for any other reason.

(2) It is no defense to prosecution under this section that the person who sought to influence a public official took action on behalf of a public or private organization or any other entity, for the purpose of organizing a campaign or for any other lawful purpose.

(c) (1) Bribery of a public servant under subdivision (a)(1) is a Class B felony.

(2) A public servant accepting or agreeing to accept a bribe under subdivision (a)(2) is a Class B felony.



§ 39-16-103 - Public servant guilty of bribery offense disqualified from holding office.

(a) Every person who is convicted under § 39-16-102 of accepting or receiving any gift, promise, benefit, or gratuity, as an executive, legislative, or judicial officer, shall forever afterwards be disqualified from holding any office under the laws or constitution of this state.

(b) Any person who is convicted after February 15, 2006, of an offense in another state or under federal law that would constitute a violation of § 39-16-102 if committed in this state shall be, from the date of such conviction, forever disqualified from holding any office under the laws or constitution of this state.

(c) If at the time of conviction for an offense specified in this section, the person still holds an office under the laws or constitution of this state, this section shall apply to such person at the end of the person's term of office, unless otherwise removed or expelled as provided by law prior to that time.



§ 39-16-104 - Soliciting unlawful compensation.

(a) A public servant commits an offense who requests a pecuniary benefit for the performance of an official action knowing that the public servant was required to perform that action without compensation or at a level of compensation lower than that requested.

(b) Solicitation of unlawful compensation is a Class E felony.



§ 39-16-105 - Buying and selling in regard to offices.

(a) The offense of buying and selling in regard to offices is committed when:

(1) Any person holding any office, or being elected to any office:

(A) Enters into any bargain and sale for any valuable consideration whatever in regard to the office;

(B) Sells, resigns or vacates the office for any pecuniary consideration whatever; or

(C) Refuses to qualify and enter upon the discharge of the duties of the office, by reason of any pecuniary consideration; or

(2) Any person:

(A) Offers to buy any office by inducing the incumbent officer to resign, to vacate, or not to qualify; or

(B) Directly or indirectly engages in corruptly procuring the resignation of any officer for any pecuniary or other valuable consideration.

(b) Buying and selling in regard to offices is a Class C felony.



§ 39-16-106 - Exceptions and defenses.

(a) It is an exception to the application of §§ 39-16-102, 39-16-104 and 39-16-105, that the benefit involved is a fee prescribed by law to be received by a public servant or any other benefit to which the public servant is lawfully entitled.

(b) It is a defense to prosecution under §§ 39-16-102, 39-16-104 and 39-16-105, that the benefit involved was:

(1) A trivial benefit incidental to personal, professional, or business contacts, which involves no substantial risk of undermining official impartiality; or

(2) A lawful contribution made for the political campaign of an elective public servant when the public servant is a candidate for nomination or election to public office.



§ 39-16-107 - Bribing a witness.

(a) A person commits an offense who:

(1) Offers, confers or agrees to confer anything of value upon a witness or a person the defendant believes will be called as a witness in any official proceeding with intent to:

(A) Corruptly influence the testimony of the witness;

(B) Induce the witness to avoid or attempt to avoid legal process summoning the witness to testify; or

(C) Induce the witness to be absent from an official proceeding to which that witness has been legally summoned; or

(2) Is a witness or believes the person will be called as a witness in any official proceeding and solicits, accepts or agrees to accept anything of value upon an agreement or understanding that:

(A) The witness's testimony will be corruptly influenced;

(B) The witness will attempt to avoid legal process summoning the witness to testify; or

(C) The witness will attempt to be absent from an official proceeding to which the witness has been legally summoned.

(b) This section does not apply to the payment of additional compensation to an expert witness over and above the amount otherwise prescribed by law to be paid a witness.

(c) Nothing in this section shall be deemed to nullify or repeal any contempt power of any judge of any court of this state.

(d) Bribing a witness is a Class C felony.



§ 39-16-108 - Bribing a juror.

(a) A person commits an offense who:

(1) Offers, confers or agrees to confer any pecuniary benefit upon a juror with the intent that the juror's vote, opinion, decision or other action as a juror will be corruptly influenced; or

(2) Solicits, accepts or agrees to accept any pecuniary benefit upon any agreement or understanding that the juror's vote, opinion, decision or other action as a juror will be corruptly influenced.

(b) Nothing in this section shall be deemed to nullify or repeal any contempt power of any judge of any court of this state.

(c) Bribing a juror is a Class C felony.






Part 2 - Contraband in Penal Institutions

§ 39-16-201 - Introduction or possession of weapons, explosives, intoxicants or drugs into a penal institution where prisoners are quartered.

(a) As used in this section, unless the context otherwise requires, "telecommunication device" means any type of instrument, device, machine, or equipment that is capable of transmitting telephonic, electronic, digital, cellular or radio communications, or any part of such instrument, device, machine or equipment that is capable of facilitating the transmission of telephonic, electronic, digital, cellular or radio communications. "Telecommunication device" shall include, but not be limited to, cellular phones, digital phones and modem equipment devices.

(b) It is unlawful for any person to:

(1) Knowingly and with unlawful intent take, send or otherwise cause to be taken into any penal institution where prisoners are quartered or under custodial supervision any weapons, ammunition, explosives, intoxicants, legend drugs, or any controlled substances or controlled substance analogues found in chapter 17, part 4 of this title;

(2) Knowingly possess any of the materials prohibited in subdivision (b)(1) while present in any penal institution where prisoners are quartered or under custodial supervision without the express written consent of the chief administrator of the institution; or

(3) Knowingly and with unlawful intent take, send or otherwise cause to be taken into any penal institution where prisoners are quartered or under custodial supervision any telecommunication device.

(c) A violation of subdivision (b)(1) or (b)(2) is a Class C felony. A violation of subdivision (b)(3) is a Class E felony.






Part 3 - False Personation

§ 39-16-301 - Criminal impersonation.

(a) A person commits criminal impersonation who, with intent to injure or defraud another person:

(1) Assumes a false identity;

(2) Pretends to be a representative of some person or organization;

(3) Pretends to be an officer or employee of the government; or

(4) Pretends to have a disability.

(b) A person commits criminal impersonation who pretends to be a law enforcement officer for the purpose of:

(1) Engaging in an activity that is ordinarily and customarily an activity established by law as a law enforcement activity; and

(2) Causing another to believe that the person is a law enforcement officer.

(c) (1) Criminal impersonation under subsection (a) is a Class B misdemeanor. However, if the criminal impersonation was committed to falsely obtain a driver license or photo identification license, the maximum fine of five hundred dollars ($500) shall be imposed. If any person commits the offense of criminal impersonation under subsection (a) while pretending to be a firefighter, medical fire responder, paramedic, emergency medical technician or any other first responder and while operating a motor vehicle pursuant to § 55-9-201(d), § 55-9-402(g) or § 55-9-414(f), then the offense is a Class A misdemeanor.

(2) Criminal impersonation under subsection (b) is a Class A misdemeanor. However, if any person commits criminal impersonation of a law enforcement officer under subsection (b) while operating a motor vehicle pursuant to § 55-9-201(d), § 55-9-402(g) or 55-9-414(f), then the maximum fine for the offense shall be five thousand dollars ($5,000).



§ 39-16-302 - Impersonation of licensed professional.

(a) It is unlawful for any person who is not licensed to do so, to practice or pretend to be licensed to practice a profession for which a license certifying the qualifications of the licensee to practice the profession is required.

(b) A violation of this section is a Class E felony.



§ 39-16-303 - Using a false identification.

(a) A person commits the offense of using a false identification who, for the purpose of obtaining goods, services or privileges to which the person is not otherwise entitled or eligible, uses a false identification.

(b) A violation of this section is a Class C misdemeanor; however, if a violation of § 57-5-301(d)(3) or § 57-3-412(c) also constitutes a violation of this section, the offender shall be punished in accordance with those sections.






Part 4 - Misconduct Involving Public Officials and Employees

§ 39-16-401 - Definitions for public misconduct offenses.

As used in this part, unless the context otherwise requires:

(1) "Act" means a bodily movement, whether voluntary or involuntary, and includes speech;

(2) "Law" means the constitution or a statute of this state or of the United States, a written opinion of a court of record, a municipal ordinance, or a rule authorized by and lawfully adopted under a statute; and

(3) "Public servant" means a person elected, selected, appointed, employed, or otherwise designated as one (1) of the following even if the public servant has not yet qualified for office or assumed the duties:

(A) An officer, employee, or agent of government;

(B) A juror or grand juror;

(C) An arbitrator, referee, or other person who is authorized by law or private written agreement to hear or determine a cause or controversy;

(D) An attorney at law or notary public when participating in performing a governmental function;

(E) A candidate for nomination or election to public office; or

(F) A person who is performing a governmental function under claim of right although not legally qualified to do so.



§ 39-16-402 - Official misconduct.

(a) A public servant commits an offense who, with intent to obtain a benefit or to harm another, intentionally or knowingly:

(1) Commits an act relating to the public servant's office or employment that constitutes an unauthorized exercise of official power;

(2) Commits an act under color of office or employment that exceeds the public servant's official power;

(3) Refrains from performing a duty that is imposed by law or that is clearly inherent in the nature of the public servant's office or employment;

(4) Violates a law relating to the public servant's office or employment; or

(5) Receives any benefit not otherwise authorized by law.

(b) For purposes of subdivision (a)(2), a public servant commits an act under color of office or employment who acts or purports to act in an official capacity or takes advantage of the actual or purported capacity.

(c) (1) For purposes of subdivision (a)(5), the ways in which a public servant receives a benefit not otherwise authorized by law include, but are not limited to, a public servant who:

(A) Purchases real property or otherwise obtains an option to purchase real property with intent to make a profit if the public servant knows that such real property may be purchased by a governmental entity and such information is not public knowledge; or

(B) Acquires nonpublic information derived from such person's position as a public servant or gained from the performance of such person's official duties as a public servant and knowingly acts on such nonpublic information to acquire, or obtain an option to acquire, or liquidate, tangible or intangible personal property with intent to make a profit.

(2) Ouster provisions shall be instituted upon a conviction under subsection (a) in which the conduct described in subsection (c) is the basis of the violation. In addition any person convicted of such offense shall forever afterward be disqualified from holding any office under the laws or constitution of this state.

(d) It is a defense to prosecution for this offense that the benefit involved was a trivial benefit incidental to personal, professional or business contact, and involved no substantial risk of undermining official impartiality.

(e) (1) An offense under subsection (a) in which the conduct described in subsection (c) is not the basis of the violation is a Class E felony.

(2) An offense under subsection (a) in which the conduct described in subsection (c) is the basis of the violation is a Class A misdemeanor and the court shall order appropriate restitution to the governmental entity harmed by the offense.

(3) If the defendant's conduct violates this section and other criminal statutes, nothing in this subsection (e) shall be construed as prohibiting prosecution and conviction for theft or any other such applicable offense in addition to or in lieu of prosecution and conviction for a violation of this section.

(f) Charges for official misconduct may be brought only by indictment, presentment or criminal information; provided, that nothing in this section shall deny a person from pursuing other criminal charges by affidavit of complaint.



§ 39-16-403 - Official oppression.

(a) A public servant acting under color of office or employment commits an offense who:

(1) Intentionally subjects another to mistreatment or to arrest, detention, stop, frisk, halt, search, seizure, dispossession, assessment or lien when the public servant knows the conduct is unlawful; or

(2) Intentionally denies or impedes another in the exercise or enjoyment of any right, privilege, power or immunity, when the public servant knows the conduct is unlawful.

(b) For purposes of this section, a public servant acts under color of office or employment if the public servant acts, or purports to act, in an official capacity or takes advantage of the actual or purported capacity.

(c) An offense under this section is a Class E felony.

(d) Charges for official oppression may be brought only by indictment, presentment or criminal information; provided, that nothing in this section shall deny a person from pursuing other criminal charges by affidavit of complaint.



§ 39-16-404 - Misuse of official information.

(a) A public servant commits an offense who, by reason of information to which the public servant has access in the public servant's official capacity and that has not been made public, attains or aids another to attain a benefit.

(b) An offense under this section is a Class B misdemeanor.



§ 39-16-405 - Purchasing property sold through court.

(a) A judge, sheriff, court clerk, court officer or employee of any court commits an offense who bids or purchases, directly or indirectly, for personal reasons or for any other person, on any kind of property sold through the court for which the judge, sheriff, court clerk, court officer, or employee discharges official duties.

(b) A bid or purchase in violation of subsection (a) is voidable at the option of the person aggrieved.

(c) An offense under this section is a Class C misdemeanor with no incarceration permitted.



§ 39-16-406 - Suspension, removal and discharge from office.

(a) A public servant convicted under § 39-16-402, § 39-16-403 or § 39-16-404 shall be removed from office or discharged from the position.

(b) A public servant elected or appointed for a specified term shall be:

(1) Suspended without pay immediately upon conviction in the trial court through the final disposition of the case;

(2) Removed from office for the duration of the term during which the conviction occurred if the conviction becomes final; and

(3) Barred from holding any appointed or elected office for ten (10) years from the date the conviction becomes final.

(c) A public servant who serves at-will shall be discharged upon conviction in the trial court. Subsequent public service shall rest with the hiring or appointing authority, provided that the authority has been fully informed of the conviction.



§ 39-16-407 - Misrepresenting information to state auditor.

(a) A public servant commits an offense who, with intent to deceive, knowingly misrepresents material information related to an audit conducted by an auditor in the department of audit.

(b) A violation of this section is a Class C misdemeanor.



§ 39-16-408 - Sexual contact with inmates.

(a) For purposes of this section, unless the context otherwise requires:

(1) "Law enforcement officer" and "correctional employee" include a person working in that capacity as a private contractor or employee of a private contractor; and

(2) "Volunteer" means any person who, after fulfilling the appropriate policy requirements, is assigned to a volunteer job and provides a service without pay from the correctional agency, except for compensation for those expenses incurred directly as a result of the volunteer service.

(b) It is an offense for a law enforcement officer, correctional employee, vendor or volunteer to engage in sexual contact or sexual penetration, as such terms are defined in § 39-13-501, with a prisoner or inmate who is in custody at a penal institution as defined in § 39-16-601, whether the conduct occurs on or off the grounds of the institution.

(c) A violation of this section is a Class E felony.



§ 39-16-409 - Sexual contact with probationer or parolee.

(a) For purposes of this section, unless the context otherwise requires:

(1) "Probation and parole officer" means a probation and parole officer as defined in § 40-28-102; and

(2) "Probationer or parolee" means any individual who is placed on probation or parole, as defined in § 40-28-102, and who is under the active supervision of the department of correction. For the purpose of this section only, "probationer or parolee" does not include the lawful spouse of a probation and parole officer who is placed under the supervision of the department of correction subsequent to the marriage.

(b) It is an offense for a probation and parole officer to engage in sexual contact or sexual penetration, as defined in § 39-13-501, whether consensual or nonconsensual, with a probationer or parolee who is under the supervision of the department of correction; provided, that the probation or parole officer knows or reasonably should know the person is a probationer or parolee.

(c) A violation of this section is a Class E felony.






Part 5 - Interference with Government Operations

§ 39-16-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Public servant" means a person elected, selected, employed or otherwise designated as one (1) of the following, even if the person has not yet qualified for office or assumed the duties:

(A) An officer, employee, or agent of government;

(B) A juror or grand juror;

(C) An arbitrator or other person who is authorized by law or private written contract to hear or determine a controversy;

(D) An attorney or notary public performing a governmental function; or

(E) A candidate for nomination or election to public office; and

(2) "Statement" means any representation of fact.



§ 39-16-502 - False reports.

(a) It is unlawful for any person to:

(1) Initiate a report or statement to a law enforcement officer concerning an offense or incident within the officer's concern knowing that:

(A) The offense or incident reported did not occur;

(B) The person has no information relating to the offense or incident reported; or

(C) The information relating to the offense reported is false; or

(2) Make a report or statement in response to a legitimate inquiry by a law enforcement officer concerning a material fact about an offense or incident within the officer's concern, knowing that the report or statement is false and with the intent to obstruct or hinder the officer from:

(A) Preventing the offense or incident from occurring or continuing to occur; or

(B) Apprehending or locating another person suspected of committing an offense; or

(3) Intentionally initiate or circulate a report of a past, present, or impending bombing, fire or other emergency, knowing that the report is false or baseless and knowing:

(A) It will cause action of any sort by an official or volunteer agency organized to deal with those emergencies;

(B) It will place a person in fear of imminent serious bodily injury; or

(C) It will prevent or interrupt the occupation of any building, place of assembly, form of conveyance, or any other place to which the public has access.

(b) (1) A violation of subdivision (a)(1) or (a)(2) is a Class D felony.

(2) A violation of subdivision (a)(3) is a Class C felony.



§ 39-16-503 - Tampering with or fabricating evidence.

(a) It is unlawful for any person, knowing that an investigation or official proceeding is pending or in progress, to:

(1) Alter, destroy, or conceal any record, document or thing with intent to impair its verity, legibility, or availability as evidence in the investigation or official proceeding; or

(2) Make, present, or use any record, document or thing with knowledge of its falsity and with intent to affect the course or outcome of the investigation or official proceeding.

(b) A violation of this section is a Class C felony.



§ 39-16-504 - Destruction of and tampering with governmental records.

(a) It is unlawful for any person to:

(1) Knowingly make a false entry in, or false alteration of, a governmental record;

(2) Make, present, or use any record, document or thing with knowledge of its falsity and with intent that it will be taken as a genuine governmental record; or

(3) Intentionally and unlawfully destroy, conceal, remove or otherwise impair the verity, legibility or availability of a governmental record.

(b) A violation of this section is a Class A misdemeanor.

(c) (1) Upon notification from any public official having custody of government records, including those created by municipal, county or state government agencies, that records have been unlawfully removed from a government records office, appropriate legal action may be taken by the city attorney, county attorney or attorney general, as the case may be, to obtain a warrant for possession of any public records which have been unlawfully transferred or removed in violation of this section.

(2) The records shall be returned to the office of origin immediately after safeguards are established to prevent further recurrence of unlawful transfer or removal.



§ 39-16-507 - Coercion of witness.

(a) A person commits an offense who, by means of coercion, influences or attempts to influence a witness or prospective witness in an official proceeding with intent to influence the witness to:

(1) Testify falsely;

(2) Withhold any truthful testimony, truthful information, document or thing; or

(3) Elude legal process summoning the witness to testify or supply evidence, or to be absent from an official proceeding to which the witness has been legally summoned.

(b) A violation of this section is a Class D felony.



§ 39-16-508 - Coercion of juror.

(a) A person commits an offense who by means of coercion:

(1) Influences or attempts to influence a juror in the exercise of the juror's official power or in the performance of the juror's official duty; or

(2) Influences or attempts to influence a juror not to vote or to vote in a particular manner.

(b) A violation of this section is a Class E felony.



§ 39-16-509 - Improper influence of juror.

(a) A person commits an offense who privately communicates with a juror with intent to influence the outcome of the proceeding on the basis of considerations other than those authorized by law.

(b) A violation of this section is a Class A misdemeanor.



§ 39-16-510 - Retaliation for past action.

(a) (1) A person commits the offense of retaliation for past action who harms or threatens to harm a witness at an official proceeding, judge, district attorney general, an assistant district attorney general, an employee of the district attorney general or a law enforcement officer, clerk, employee of the clerk, juror or former juror, or a family member of any such person, by any unlawful act in retaliation for anything the witness, judge, district attorney general, assistant district attorney general, employee of the district attorney general or a law enforcement officer, clerk, employee of the clerk, or juror did in an official capacity as witness, judge, district attorney general, assistant district attorney general, employee of the district attorney general or a law enforcement officer, clerk, employee of the clerk, or juror. The offense of retaliation for past action shall not apply to an employee of a clerk who harms or threatens to harm the clerk.

(2) For purposes of subdivision (a)(1), "family member" means the spouse, parent, grandparent, stepmother, stepfather, child, grandchild, brother, sister, half-brother, half-sister, adopted children of the parent, or the spouse's parents.

(b) A violation of this section is a Class E felony.



§ 39-16-511 - Compensation for past action.

(a) A person commits an offense who offers, confers, or agrees to confer any benefit upon a juror for the juror's having exercised the juror's official power or performed the juror's official duty in favor of the person or another.

(b) A violation of this section is a Class A misdemeanor.



§ 39-16-512 - Receipt of compensation for past action.

(a) A person commits an offense who solicits, accepts, or agrees to accept any benefit for having exercised official power or performed official duty in favor of another as a juror.

(b) A violation of this section is a Class A misdemeanor.



§ 39-16-513 - Defense.

It is a defense to prosecution under §§ 39-16-511 and 39-16-512 that the benefit involved was a trivial benefit incidental to personal, professional, or business contacts, which involves no substantial risk of undermining official juror impartiality.



§ 39-16-514 - Dismissal of employee because of jury service.

It is a Class A misdemeanor for any employer to dismiss from employment any employee because of jury service by that employee.



§ 39-16-515 - Pointing a laser at a law enforcement officer or emergency personnel.

(a) It is an offense for a person to knowingly activate and point a laser pointer or other device utilizing a laser beam at an individual known to be a law enforcement officer, firefighter, emergency medical technician or other emergency service personnel while the individual is in the performance of the individual's official duties, with the intent to place the individual in fear of serious bodily injury or death.

(b) In order for subsection (a) to apply:

(1) The law enforcement officer, firefighter, emergency medical technician, or other emergency service personnel must actually be placed in fear of serious bodily injury or death;

(2) The fear must be real or honestly believed to be real at the time; and

(3) Based upon the facts and circumstances surrounding the defendant's conduct, the fear must be founded upon reasonable grounds.

(c) A violation of this section is a Class A misdemeanor.



§ 39-16-516 - Traffic offense citation quotas -- Performance standards.

(a) A political subdivision or any agency of this state may not establish or maintain, formally or informally, a plan to evaluate, promote, compensate, or discipline a law enforcement officer solely by the issuance of a predetermined or specified number of any type or combination of types of traffic citations.

(b) A political subdivision or any agency of this state may not require or suggest to a law enforcement officer that the law enforcement officer is required or expected to issue a predetermined or specified number of any type or combination of types of traffic citations within a specified period.

(c) Nothing in this section shall prohibit a municipal corporation, a political subdivision or any agency of this state, from establishing performance standards for law enforcement officers that include issuance of traffic citations, but do not require issuance of a predetermined or specified number or any type or combination of types of citations as the sole means of meeting such performance standards.

(d) As used in this section:

(1) "Conviction" means the rendition of an order by a court imposing a punishment of incarceration or a fine; and

(2) "Traffic offense" means an offense under title 55.






Part 6 - Obstruction of Justice

§ 39-16-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Complaining witness" means a person who signs a criminal complaint;

(2) "Custody" means under arrest by a law enforcement officer or under restraint by a public servant pursuant to an order of a court;

(3) "Escape" means unauthorized departure from custody or failure to return to custody following temporary leave for a specific purpose or limited period, but does not include a violation of conditions of probation or parole; and

(4) "Penal institution" includes any institution or facility used to house or detain a person:

(A) Convicted of a crime;

(B) Adjudicated delinquent by a juvenile court;

(C) Who is in direct or indirect custody after a lawful arrest; or

(D) When such institution or facility is a court-operated long-term residential substance abuse facility.



§ 39-16-602 - Resisting stop, frisk, halt, arrest or search -- Prevention or obstruction of service of legal writ or process.

(a) It is an offense for a person to intentionally prevent or obstruct anyone known to the person to be a law enforcement officer, or anyone acting in a law enforcement officer's presence and at the officer's direction, from effecting a stop, frisk, halt, arrest or search of any person, including the defendant, by using force against the law enforcement officer or another.

(b) Except as provided in § 39-11-611, it is no defense to prosecution under this section that the stop, frisk, halt, arrest or search was unlawful.

(c) It is an offense for a person to intentionally prevent or obstruct an officer of the state or any other person known to be a civil process server in serving, or attempting to serve or execute, any legal writ or process.

(d) A violation of this section is a Class B misdemeanor unless the defendant uses a deadly weapon to resist the stop, frisk, halt, arrest, search or process server, in which event the violation is a Class A misdemeanor.



§ 39-16-603 - Evading arrest.

(a) (1) Except as provided in subsection (b), it is unlawful for any person to intentionally flee by any means of locomotion from anyone the person knows to be a law enforcement officer if the person:

(A) Knows the officer is attempting to arrest the person; or

(B) Has been arrested.

(2) It is a defense to prosecution under this subsection (a) that the attempted arrest was unlawful.

(3) A violation of subsection (a) is a Class A misdemeanor.

(b) (1) It is unlawful for any person, while operating a motor vehicle on any street, road, alley or highway in this state, to intentionally flee or attempt to elude any law enforcement officer, after having received any signal from the officer to bring the vehicle to a stop.

(2) It is a defense to prosecution under this subsection (b) that the attempted arrest was unlawful.

(3) A violation of subsection (b) is a Class E felony unless the flight or attempt to elude creates a risk of death or injury to innocent bystanders or other third parties, in which case a violation of subsection (b) is a Class D felony.

(4) In addition to the penalty prescribed in this subsection (b), the court shall order the suspension of the driver license of the person for a period of not less than six (6) months nor more than two (2) years. If the license is already suspended, at the time the order is issued, the suspension shall begin on the date the existing suspension ends. The court shall also confiscate the license being suspended and forward it to the department of safety along with a report of the license suspension. If the court is unable to take physical possession of the license, the court shall nevertheless forward the report to the department. The report shall include the complete name, address, birth date, eye color, sex, and driver license number, if known, of the person whose license has been suspended, and shall indicate the first and last day of the suspension period. If the person is the holder of a license from another state, the court shall not confiscate the license but shall notify the department, which shall notify the appropriate licensing officials in the other state. The court shall, however, suspend the person's nonresident driving privileges for the appropriate length of time.



§ 39-16-604 - Compounding of offenses.

(a) It is unlawful for any person to solicit, accept or agree to accept any benefit in consideration of refraining from reporting to a law enforcement officer the commission or suspected commission of an offense.

(b) It is unlawful for a complaining witness to solicit, accept or agree to accept any benefit in consideration of abstaining from, discontinuing or delaying the prosecution of another for an offense.

(c) It is a defense to prosecution under this section that the benefit was solicited or accepted by the victim and did not exceed an amount reasonably believed by the victim to be due as restitution or indemnification for loss caused by the offense.

(d) (1) A violation of this section with respect to an offense classified as a misdemeanor is a Class A misdemeanor.

(2) A violation of this section with respect to an offense classified as a felony is a Class E felony.



§ 39-16-605 - Escape.

(a) It is an offense for any lawfully confined person arrested for, charged with, or found guilty of a civil or criminal offense to escape from a penal institution, as defined in § 39-16-601.

(b) (1) A person commits the offense of escape who is in the lawful custody of a law enforcement officer and knowingly escapes the officer's custody.

(2) As used in subdivision (b)(1), "lawful custody" means a person has been taken, seized or detained by a law enforcement officer either by handcuffing, restraining or any other method by which a reasonable person would believe places the person in custody and that otherwise deprives the person's freedom of action in a significant way.

(c) (1) A violation of subsection (a) is:

(A) A Class A misdemeanor if the person was being held for a misdemeanor or civil offense; and

(B) A Class E felony if the person was being held for a felony.

(2) A violation of subsection (b) is a Class A misdemeanor.

(d) Any sentence received for a violation of this section shall be ordered to be served consecutively to the sentence being served or sentence received for the charge for which the person was being held at the time of the escape.



§ 39-16-606 - Report of escape.

(a) Whenever a person convicted of a felony escapes from the custody of a penal institution, the appropriate warden, departmental official or law enforcement official responsible for the custody of the person shall immediately report the escape to the following persons:

(1) Commissioner of correction;

(2) Commissioner of safety;

(3) Director of the Tennessee bureau of investigation;

(4) The district attorney general of the judicial district in which the escape occurred;

(5) The district attorney general of the judicial district in which the escapee was convicted, who shall make a reasonable effort to notify the victim when the conviction was for a crime of violence;

(6) The sheriff of the county in which the escape occurred, and the sheriffs in the adjoining counties;

(7) The sheriff of the county or chief of police in any county having a metropolitan form of government where the escapee was convicted;

(8) The police department of any municipality, city or town, near the location of the escape; and

(9) All trial judges involved in the case.

(b) The report to the officials in subsection (a) shall include the facts of the escape, the time when it occurred and the circumstances under which it occurred, together with the particular description of the escapee, the escapee's age, size, complexion, race, color of hair and eyes, and from what county committed, for what offense, and when.



§ 39-16-607 - Permitting or facilitating escape.

(a) An official or employee of any penal institution that is responsible for maintaining persons in custody commits an offense who intentionally, knowingly or recklessly permits or facilitates the escape of a person in custody.

(b) It is unlawful for any person to intentionally or knowingly permit or facilitate the escape of a person in custody.

(c) Permitting or facilitating escape is a Class E felony unless:

(1) The person in custody was charged with or convicted of a felony;

(2) The person used or threatened to use a deadly weapon to effect the escape; or

(3) The offense under subsection (a) was committed intentionally or knowingly, in which event permitting or facilitating escape is a Class C felony.



§ 39-16-608 - Implements for escape.

(a) It is unlawful for any person, with intent to facilitate escape, to introduce into a penal institution, or provide an inmate with, anything that may be useful for the inmate's escape.

(b) A violation of this section is a Class D felony.



§ 39-16-609 - Failure to appear.

(a) It is unlawful for any person to knowingly fail to appear as directed by a lawful authority if the person:

(1) Has been lawfully issued a criminal summons pursuant to § 40-6-215;

(2) Has been lawfully commanded to appear for booking and processing pursuant to a criminal summons issued in accordance with § 40-6-215;

(3) Has been lawfully issued a citation in lieu of arrest under § 40-7-118;

(4) Has been lawfully released from custody, with or without bail, on condition of subsequent appearance at an official proceeding or penal institution at a specified time or place; or

(5) Knowingly goes into hiding to avoid prosecution or court appearance.

(b) It is a defense to prosecution under this section that:

(1) The appearance is required by a probation and parole officer as an incident of probation or parole supervision; or

(2) The person had a reasonable excuse for failure to appear at the specified time and place.

(c) Nothing in this section shall apply to witnesses.

(d) If the occasion for which the defendant's appearance is required is a misdemeanor or is a violation of subdivision (a)(2), failure to appear is a Class A misdemeanor.

(e) If the occasion for which the defendant's appearance is required is a Class A misdemeanor or a felony, failure to appear is a Class E felony.

(f) Any sentence received for a violation of this section may be ordered to be served consecutively to any sentence received for the offense for which the defendant failed to appear.



§ 39-16-610 - Radar jamming devices.

(a) As used in this section, unless the context otherwise requires:

(1) "Radar jamming device" means any active or passive device, instrument, mechanism, or equipment that is designed or intended to interfere with, disrupt, or scramble the radar or laser that is used by law enforcement agencies and officers to measure the speed of motor vehicles;

(2) "Radar jamming device" includes, but is not limited to, devices commonly referred to as "jammers" or "scramblers"; and

(3) "Radar jamming device" does not include equipment that is legal under FCC regulations, such as a citizens' band radio, ham radio, or any other similar electronic equipment.

(b) It is an offense for any person to knowingly possess or sell a radar jamming device.

(c) It is an offense for any person to knowingly operate a motor vehicle with a radar jamming device in the motor vehicle.

(d) It is an offense for a person to knowingly use a radar jamming device for the purpose of interfering with the radar signals or lasers used by law enforcement personnel to measure the speed of a motor vehicle on a highway.

(e) Any radar jamming device that is used in violation of this section is subject to seizure by any law enforcement officer and may be confiscated and destroyed by order of the court in which a violation of this section is charged.

(f) This section shall not apply to law enforcement officers acting in their official capacity.

(g) (1) A violation of subsection (b) or (c) is a Class C misdemeanor.

(2) A violation of subsection (d) is a Class B misdemeanor.






Part 7 - Perjury

§ 39-16-701 - Definitions for perjury offenses.

As used in this part, unless the context otherwise requires:

(1) "Material" means the statement, irrespective of its admissibility under the rules of evidence, could have affected the course or outcome of the official proceeding;

(2) "Oath" means a solemn and formal undertaking to tell the truth and includes an equivalent affirmation permitted by law as a substitute for an oath administered by a person authorized by law to take statements under oath;

(3) "Official proceeding" means any type of administrative, executive, judicial, or legislative proceeding that is conducted before a public servant authorized by law to take statements under oath in that proceeding; and

(4) "Statement" means any representation of fact.



§ 39-16-702 - Perjury.

(a) A person commits an offense who, with intent to deceive:

(1) Makes a false statement, under oath;

(2) Makes a statement, under oath, that confirms the truth of a false statement previously made and the statement is required or authorized by law to be made under oath;

(3) Makes a false statement, not under oath, but on an official document required or authorized by law to be made under oath and stating on its face that a false statement is subject to the penalties of perjury; or

(4) Makes a false statement, not under oath, but in a declaration stating on its face that it is made under penalty of perjury.

(b) (1) Perjury is a Class A misdemeanor.

(2) Perjury committed on an application for a handgun carry permit under § 39-17-1351 is a Class E felony. Each application for a handgun carry permit shall clearly state in bold face type directly above the signature line that an applicant who, with intent to deceive, makes any false statement on the application is guilty of the felony offense of perjury.

(3) Perjury committed on a sexual offender or violent sexual offender TBI registration form under title 40, chapter 39, part 2, is a Class E felony. Each TBI registration form shall clearly state in bold face type directly above the signature line that an applicant who, with the intent to deceive, makes any false statement on the application is guilty of the felony offense of perjury.



§ 39-16-703 - Aggravated perjury.

(a) A person commits an offense who, with intent to deceive:

(1) Commits perjury as defined in § 39-16-702;

(2) The false statement is made during or in connection with an official proceeding; and

(3) The false statement is material.

(b) It is no defense that the person mistakenly believed the statement to be immaterial.

(c) Aggravated perjury is a Class D felony.



§ 39-16-704 - Retraction.

It is a defense to prosecution for aggravated perjury that the person retracted the false statement before completion of the testimony at the official proceeding during which the aggravated perjury was committed.



§ 39-16-705 - Subornation of perjury.

(a) A person commits an offense who, with the intent to deceive, induces another to make a false statement constituting perjury or aggravated perjury.

(b) (1) Subornation of perjury is a Class A misdemeanor.

(2) Subornation of aggravated perjury is a Class E felony.



§ 39-16-706 - Irregularity in oath.

It is no defense to prosecution for perjury or aggravated perjury that:

(1) The oath was administered or taken in an irregular manner, or that there was some irregularity in the appointment or qualification of the person who administered the oath; or

(2) The document was not sworn to if the document contained a recital that it was made under oath, the defendant knew or should have known of the recital when the defendant signed the document, and the document contained the signed jurat of a public servant or notary public authorized to administer oaths.



§ 39-16-707 - Inconsistent statements.

Except as provided in § 39-16-704, a charge of perjury or aggravated perjury that alleges the person charged has made two (2) or more statements under oath, any two (2) of which cannot both be true, need not allege which statement is false if both statements were made within the period of the statute of limitations. At trial, the prosecution need not prove which statement is false.









Chapter 17 - Offenses Against Public Health, Safety and Welfare

Part 1 - Miscellaneous

§ 39-17-101 - Handling snakes so as to endanger life prohibited.

(a) It is an offense for a person to display, exhibit, handle, or use a poisonous or dangerous snake or reptile in a manner that endangers the life or health of any person.

(b) An offense under this section is a Class C misdemeanor.



§ 39-17-102 - Unlawful disposal of raw sewage -- Continued violation -- Enforcement.

(a) It is an offense for a person to unlawfully dispose of water carrying human waste, household or business waste, or to pipe or transmit raw sewage or the effluent from any septic tank or other system of any type, into or on public or private property.

(b) Each day of continued violation after conviction constitutes a separate offense.

(c) It is the duty of the local health officer to enforce the terms of this section, but this shall not be a duty exclusive only to local health officers.

(d) An offense under this section is a Class C misdemeanor.



§ 39-17-103 - Abandonment of certain airtight containers.

(a) It is an offense for a person to place or permit to remain outside any dwelling, building, or other structure, or within any warehouse or storage room or any unoccupied or abandoned dwelling, building or other structure, under any circumstances as to be accessible to children, any icebox, refrigerator, or other airtight or semi-airtight container that has a capacity of one and one-half (11/2) cubic feet or more and an opening of fifty (50) square inches or more and that has a door or lid equipped with a latch or other fastening device capable of securing the door or lid shut.

(b) An offense under this section is a Class B misdemeanor.



§ 39-17-104 - Safety devices on refrigerators required.

(a) All new iceboxes or refrigerators that have a capacity of one and one-half (11/2) cubic feet or more, and an opening of fifty (50) square inches or more, and that have a door or lid equipped with a latch or other fastening device capable of securing the door or lid shut, sold or offered for sale in this state shall be equipped with a safety device that will enable the door or lid to be opened easily from the inside as a means of escape. Failure to abide by this provision is an offense.

(b) An offense under this section is a Class A misdemeanor.



§ 39-17-105 - Charge for use of public toilet facility prohibited.

(a) It is an offense for a person maintaining toilet facilities available to the public to impose a charge for the use of the facility.

(b) Each toilet facility maintained in violation of this section constitutes a separate offense.

(c) An offense under this section is a Class C misdemeanor.



§ 39-17-106 - Gifts of adulterated candy or food.

(a) It is an offense for any person with the intent to harm another knowingly to offer, give or entice another to take or accept any treat, candy, gift, or food that is poisonous or harmful to the health or welfare of the recipient or other person.

(b) An offense under this section is a Class E felony.



§ 39-17-107 - Adulteration of food, liquids, or pharmaceuticals.

(a) It is an offense for a person to adulterate any food product or liquid that is manufactured, marketed, grown, or produced for human consumption or any pharmaceutical product that is designed, marketed, or prescribed for the diagnosis or treatment of a disease or medical condition by placing in, mixing with, or adding to the product or liquid, any object, liquid, powder or other substance with the intent to cause bodily injury, serious bodily injury or death to a user of the product or liquid.

(b) (1) A violation of this section where the person intends to cause bodily injury is a Class C felony.

(2) A violation of this section where the person intends to cause serious bodily injury or death is a Class B felony.



§ 39-17-108 - Tampering with construction signs and barricades -- Travel on closed roads -- Definitions.

(a) As used in this section, unless the context otherwise requires:

(1) "Barricade" means a barrier for obstructing the passage of motor vehicle traffic;

(2) "Detour sign" means any sign placed across or on a public road of the state, by the state, the county or municipal authorities or by their contractors, indicating that the road is closed or partially closed, which sign also indicates the direction of an alternate route to be followed to give access to certain points;

(3) "Fence" means a barrier to prevent the intrusion of motor vehicle traffic;

(4) "Officially closed" means a highway or road that has been officially closed by a governmental unit, the department of transportation, a city or a county; and

(5) "Warning sign" means a sign indicating construction work in the area.

(b) A person commits an offense who intentionally:

(1) Destroys, knocks down, removes, defaces, or alters any lighting flasher letters or figures on a detour or warning sign set upon a highway or road of this state;

(2) Knocks down, removes, rearranges, destroys, defaces or alters any letters or figures on a barricade or fence erected on any highway or road of this state;

(3) Drives around or through any barricade or fence on any officially closed highway or road of this state;

(4) Drives around a detour sign or barricade or fence; or

(5) Ignores or disregards a warning sign before the road has been officially opened to public traffic by the department, or in appropriate cases by the county or municipal officer responsible for constructing or maintaining such roads.

(c) A violation of this section is a Class A misdemeanor.

(d) This section shall have no application to:

(1) Law enforcement officers in the performance of their duties;

(2) Employees of the Tennessee department of transportation;

(3) Contractors performing work on the highways;

(4) Federal authorities when engaged in inspection of surveys, repairs, maintenance, or construction on or alongside the highways or within the right-of-way;

(5) Individuals domiciled or making their livelihood within the affected areas; or

(6) Any person or group of persons that shall be authorized by the commissioner, or appropriate county or municipal officer.



§ 39-17-109 - Airport and aircraft security.

(a) As used in this section, unless the context otherwise requires:

(1) "Air operations area" means a portion of an airport designed and used for the landing, taking off, or surface maneuvering of airplanes; and

(2) "Sterile area" means an area to which access is controlled by the inspection of persons and property in accordance with an approved security program.

(b) It is an offense for a person to knowingly trespass or unlawfully enter upon an aircraft, air carrier, foreign air carrier or air operations area or sterile area of an airport serving the general public, if the trespass or entry is in violation of or contrary to security requirements established by federal regulation.

(c) A violation of subsection (b) is a Class A misdemeanor.

(d) If any person violates subsection (b) with the intent to commit an act in the aircraft, air carrier, foreign air carrier or air operations area or sterile area that is punishable as a felony under federal or state law, and the person is convicted of the felony, a violation of subsection (b) is a Class E felony.

(e) Nothing in this section shall be construed as prohibiting prosecution and conviction under any other criminal statute.



§ 39-17-110 - Attachment of signs to barriers constructed or owned by a governmental entity.

(a) It is an offense to tie, attach or otherwise place any sign, sheet, board, poster, banner, advertisement, or other similar item on any fence or barrier that borders an interstate highway if the fence or barrier was constructed or is owned by a governmental entity.

(b) A violation of this section is a Class C misdemeanor.



§ 39-17-111 - Alteration of warning, guard or other safety device from any machine, tool, or other implement.

(a) (1) It is an offense for any person to knowingly and intentionally remove, disconnect, alter or cause to have removed, disconnected or altered a warning, guard or other safety device from any machine, tool or other implement and as a result of that action another person suffers bodily injury or death. For purposes of this section, "machine, tool or other implement" does not include:

(A) Any item of equipment or device being used for agricultural, forestry purposes, or lawn and garden care purposes; or

(B) Any item being used for home improvements or maintenance by a person not engaged in commercial activities.

(2) It is not an offense to knowingly and intentionally remove, disconnect, alter or cause to have removed, disconnected or altered a warning, guard or other safety device under subdivision (a)(1) if the warning, guard or other safety device is removed, disconnected or altered:

(A) With the sole and intended purpose of improving safety in accordance with accepted industry safety standards; or

(B) When a machine, tool or other implement is redesigned to manufacture a product or products substantially different than it was originally designed, and the warning, guard or other safety device is replaced with a warning, guard or other safety device with equal or improved effectiveness relative to accepted industry safety standards.

(b) A violation of this section is a Class A misdemeanor, punishable only by fine of not more than two thousand five hundred dollars ($2,500).

(c) Evidence of a criminal conviction under this section shall not be admissible in a subsequent action against the employer filed by the employee involving a workplace injury or death.

(d) Neither a conviction nor a failure to obtain a conviction under this section shall preclude any other action authorized by law with respect to conduct in controversy under subsection (a).



§ 39-17-112 - False academic degrees.

(a) It is an offense for any person to knowingly issue, sell or manufacture a false academic degree. As used in this subsection (a), "person" includes any individual, corporation, firm, company, partnership or association.

(b) It is an offense for an individual to knowingly use or claim to have a false academic degree to obtain:

(1) Employment;

(2) A promotion in employment; or

(3) Admission to a college, university or other institution of higher learning.

(c) As used in this section, "false academic degree" shall mean any degree issued that meets one of the following criteria:

(1) Issued without requiring any student academic work;

(2) Issued based solely on the student's life experience or portfolio without requiring any post secondary work submitted to and evaluated by faculty with appropriate academic degrees from an institution that is:

(A) Accredited by a regional accrediting agency or other accrediting agency recognized by the United States department of education; and

(B) Authorized to operate in Tennessee pursuant to title 49, chapter 7, part 20, relative to the authorization of post secondary institutions, or is exempted from authorization by § 49-7-2004; or

(3) Issued using more than twenty-five percent (25%) of required credits based on the student's life experience or portfolio.

(d) Nothing in this section shall be construed to prohibit an otherwise properly accredited and authorized institution from issuing honorary degrees recognizing distinguished individuals for service to the state, an institution or community.

(e) A violation of subsection (a) is a Class A misdemeanor.

(f) A violation of subsection (b) is a Class C misdemeanor.



§ 39-17-113 - Payment of citations for persons who purchase devices for detection of or interference with devices used to measure the speed of motor vehicles.

(a) It is an offense to offer to pay or to pay a motor vehicle traffic citation of any person who purchased any device or mechanism, passive or active, to detect or purposefully interfere with or diminish the measurement capabilities of any radar, laser, or other device or mechanism employed by law enforcement personnel to measure the speed of motor vehicles for law enforcement purposes.

(b) This section shall apply only to persons and firms that sell or lease devices or mechanisms that detect or purposefully interfere with or diminish the measurement capabilities of any radar, laser, or other device or mechanism.

(c) A violation of this section shall be a Class B misdemeanor punishable by a fine only of up to five hundred dollars ($500). Each day a violation occurs constitutes a separate offense.



§ 39-17-114 - Transportation of illegal aliens.

(a) It is an offense for any person for the purpose of commercial advantage or private financial gain to transport or cause to be transported into the state an individual who the person knows or should have known has illegally entered or remained in the United States, as determined by the bureau of immigration and customs enforcement of the United States department of homeland security.

(b) (1) This section shall not apply to common carriers.

(2) It is a defense to prosecution under this section that the individuals were being transported for religious purposes.

(c) A violation of this section is a Class A misdemeanor punishable only by a fine of one thousand dollars ($1,000) for each person illegally transported.

(d) Any moneys received from a violation of this section shall go to the arresting agency or agencies.



§ 39-17-115 - Knowingly manufacturing, providing, transferring or submitting false identification for the purposes of obtaining or maintaining employment.

(a) As used in this section, unless the context otherwise requires:

(1) "Employment" means any work engaged in for compensation in money or other valuable consideration and for which a person paying the compensation for the work performed would be required to file a W-2 wage and tax statement with the federal internal revenue service;

(2) "False identification" means a document of a type intended or commonly accepted for the purposes of identification of individuals that would identify the individual to be a lawful resident alien, an individual authorized to be employed by the federal Immigration and Naturalization Act, compiled in 8 U.S.C. § 1101 et seq., or the United States attorney general or that would identify the individual to be a United States citizen that:

(A) Is not issued by or under the authority of a governmental entity or was issued under the authority of a governmental entity but was subsequently altered for purposes of deceit; and

(B) Appears to be issued by or under the authority of a governmental entity; and

(3) "Person" means an individual, corporation, partnership, association or any other legal entity.

(b) It is an offense for a person to knowingly manufacture, provide, transfer or submit to any other person false identification for the purposes of obtaining or maintaining employment.

(c) A violation of subsection (b) is a Class A misdemeanor. Each false identification document used in violation of subsection (b) shall constitute a separate offense.

(d) Nothing in this section shall be construed to prohibit prosecution under any other law.

(e) Upon conviction of a violation of subsection (b), if it is determined that any person in connection with a violation of this section is not lawfully present in the United States, pursuant to the federal Immigration and Naturalization Act the court shall notify the United States department of homeland security.



§ 39-17-116 - Unlawful to draw property transfer documents without interest in property.

(a) (1) It is an offense for any person to knowingly cause to be prepared, sign, or file records of any property transfer document when the transferor, grantor or person applying for registration knows or should know by an examination of the public records, that the transferor or grantor has no legal nor equitable interest to convey, or when there is no reasonable basis for assumption that the transferor or grantor has any interest in the property.

(2) As used in this subsection (a), "person" includes any individual, corporation, firm, company, partnership, or association.

(b) Upon a final conviction for an offense pursuant to this section, any court having or exercising circuit court jurisdiction may order the filing of an order of said court declaring the offending transfer document or documents to be void and of no legal effect and removing any cloud on the title that may have arisen because of said documents.

(c) This section shall not be applicable to any licensed attorney who, in good faith, prepares such a transfer document in the course of representation of a client.

(d) A violation of subsection (a) shall be a Class E felony.



§ 39-17-117 - Unlawful to draw a lien against real or personal property without legal basis.

(a) (1) It is an offense for any person to knowingly prepare, sign, or file any lien or other document with the intent to encumber any real or personal property when such person has no reasonable basis or any legal cause to place such lien or encumbrance on such real or personal property.

(2) As used in this subsection (a), "person" includes any individual or entity.

(b) Upon conviction for an offense pursuant to this section, any court having or exercising circuit court jurisdiction may order the removal from any record the lien or document evidencing an encumbrance, and order that the document be void and of no legal effect, and, if so ordered, the court shall cause the removal of any cloud on a title that may have arisen because of the document.

(c) This section shall not apply to:

(1) A licensed attorney who prepares a document in the course of representation of a client;

(2) A financial institution regulated by the Tennessee department of financial institutions, the federal reserve board, the office of the comptroller of the currency, the farm credit administration, or the national credit union administration, qualified commercial financing entity, as defined in § 67-4-2004, or an employee or agent of any of those entities, who prepares, signs or files a lien or other document in the ordinary course of business;

(3) A title insurance company or agent who prepares, signs, or files a lien or other document in the ordinary course of business; or

(4) A real estate licensee operating in compliance with the Tennessee Real Estate Broker License Act of 1973, compiled in title 62, chapter 13.

(d) A violation of subsection (a) is a Class E felony.






Part 3 - Disorderly Conduct and Riots

§ 39-17-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Desecrate" means defacing, damaging, polluting or otherwise physically mistreating in a way that the person knows or should know will outrage the sensibilities of an ordinary individual likely to observe or discover the person's action;

(2) "Participates" includes:

(A) Assembling with or joining a group of three (3) or more persons who riot;

(B) Being present, aiding and abetting a riot; or

(C) Refusing any lawful order of correctional personnel or other law enforcement officers during the course of a riot;

(3) "Riot" means a disturbance in a public place or penal institution as defined in § 39-16-601 involving an assemblage of three (3) or more persons whether or not participating in any otherwise lawful activity, which, by tumultuous and violent conduct, creates grave danger of substantial damage to property or serious bodily injury to persons or substantially obstructs law enforcement or other governmental function; and

(4) "Transportation facility" means any conveyance or place used for or in connection with public passenger transportation by air, railroad, motor vehicle or any other method. It includes, but is not limited to, aircraft, watercraft, railroad cars, buses, and air, boat, railroad and bus terminals and stations.



§ 39-17-302 - Riot.

(a) A person commits an offense who knowingly participates in a riot.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-303 - Aggravated riot.

(a) A person commits an offense who:

(1) Knowingly participates in a riot; and

(2) As a result of the riot a person other than one (1) of the participants suffers bodily injury or substantial property damage occurs.

(b) A violation of this section is a Class E felony.



§ 39-17-304 - Inciting to riot.

(a) A person commits an offense who incites or urges three (3) or more persons to create or engage in a riot.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-305 - Disorderly conduct.

(a) A person commits an offense who, in a public place and with intent to cause public annoyance or alarm:

(1) Engages in fighting or in violent or threatening behavior;

(2) Refuses to obey an official order to disperse issued to maintain public safety in dangerous proximity to a fire, hazard or other emergency; or

(3) Creates a hazardous or physically offensive condition by any act that serves no legitimate purpose.

(b) A person also violates this section who makes unreasonable noise that prevents others from carrying on lawful activities.

(c) A violation of this section is a Class C misdemeanor.



§ 39-17-306 - Disrupting meeting or procession.

(a) A person commits an offense if, with the intent to prevent or disrupt a lawful meeting, procession, or gathering, the person substantially obstructs or interferes with the meeting, procession, or gathering by physical action or verbal utterance.

(b) A violation of this section is a Class B misdemeanor.



§ 39-17-307 - Obstructing highway or other passageway.

(a) A person commits an offense who, without legal privilege, intentionally, knowingly or recklessly:

(1) Obstructs a highway, street, sidewalk, railway, waterway, elevator, aisle, or hallway to which the public, or a substantial portion of the public, has access; or any other place used for the passage of persons, vehicles or conveyances, whether the obstruction arises from the person's acts alone or from the person's acts and the acts of others; or

(2) Disobeys a reasonable request or order to move issued by a person known to be a law enforcement officer, a firefighter, or a person with authority to control the use of the premises to:

(A) Prevent obstruction of a highway or passageway; or

(B) Maintain public safety by dispersing those gathered in dangerous proximity to a fire, riot or other hazard.

(b) For purposes of this section, "obstruct" means to render impassable or to render passage unreasonably inconvenient or potentially injurious to persons or property.

(c) An offense under this section is a Class C misdemeanor.

(d) (1) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that:

(A) Solicitation and collection of charitable donations at a highway or street intersection were undertaken by members of an organization that has received a determination of exemption from the internal revenue service under 26 U.S.C. § 501(c)(3) or (4);

(B) The members of the organization undertook reasonable and prudent precautions to prevent both disruption of traffic flow and injury to person or property; and

(C) The solicitation and collection at the specific time and place and the specific precautions were proposed in advance to, and received the prior written approval of, the administrative head of the local law enforcement agency in whose jurisdiction the intersection is located.

(2) This subsection (d) does not apply in any county having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), according to the 1990 federal census or any subsequent federal census.

(3) No liability for any accident or other occurrence that arises from solicitations shall attach to the sheriff or government involved in issuing the permit, but shall be borne solely by the organization obtaining the permit.

(4) This subsection (d) shall not be construed to supersede or affect any ordinance relative to collecting donations at public intersections in effect on July 1, 1993.

(5) Any municipality by ordinance may prohibit roadblocks within its corporate limits notwithstanding this subsection (d).



§ 39-17-308 - Harassment.

(a) A person commits an offense who intentionally:

(1) Threatens, by telephone, in writing or by electronic communication, including, but not limited to, text messaging, facsimile transmissions, electronic mail or Internet services, to take action known to be unlawful against any person and by this action knowingly annoys or alarms the recipient;

(2) Places one (1) or more telephone calls anonymously, or at an hour or hours known to be inconvenient to the victim, or in an offensively repetitious manner, or without a legitimate purpose of communication, and by this action knowingly annoys or alarms the recipient;

(3) Communicates by telephone to another that a relative or other person has been injured, killed or is ill when the communication is known to be false; or

(4) Communicates with another person or transmits or displays an image without legitimate purpose with the intent that the image is viewed by the victim by any method described in subdivision (a)(1) and the person:

(A) Maliciously intends the communication to be a threat of harm to the victim; and

(B) A reasonable person would perceive the communication to be a threat of harm.

(b) (1) A person convicted of a criminal offense commits an offense if, while incarcerated, on pre-trial diversion, probation, community correction or parole, the person intentionally communicates in person with the victim of the person's crime if the communication is:

(A) Anonymous or threatening or made in an offensively repetitious manner or at hours known to be inconvenient to the victim;

(B) Made for no legitimate purpose; and

(C) Made knowing that it will alarm or annoy the victim.

(2) If the victim of the person's offense died as the result of the offense, this subsection (b) shall apply to the deceased victim's next-of-kin.

(c) (1) Except as provided in subsection (d), a violation of subsection (a) is a Class A misdemeanor.

(2) A violation of subsection (b) is a Class E felony.

(d) (1) A violation by a minor of subdivision (a)(4) is a delinquent act and shall be punishable only by up to thirty (30) hours of community service, without compensation, for charitable or governmental agencies as determined by the court.

(2) The offense described in subdivision (a)(4) shall not apply to an entity providing an electronic communications service to the public acting in the normal course of providing that service.

(3) (A) The service providers described in subdivision (d)(2) shall not be required to maintain any record not otherwise kept in the ordinary course of that service provider's business; provided, however, that if any electronic communications service provider operates a web site that offers a social network service and the electronic communications service provider provides services to consumers in this state, any log files and images or communications that have been sent, posted or displayed on the social network service's web site and maintained by the electronic communications service provider shall be disclosed to any governmental entity responsible for enforcing subdivision (a)(4) only if the governmental entity:

(i) Obtains a warrant issued using this state's warrant procedures by a court of competent jurisdiction;

(ii) Obtains a court order for the disclosure under subdivision (d)(3)(C); or

(iii) Has the consent of the person who sent, posted or displayed any log files and images or communications on the social network service's web site maintained by the electronic communications service provider.

(B) No cause of action shall lie in any court against any provider of an electronic communications service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order or warrant.

(C) A court order for disclosure under subdivision (d)(3)(A)(ii) may be issued by any court that is a court of competent jurisdiction and shall issue only if the governmental entity offers specific and articulable facts showing that there are reasonable grounds to believe that the contents of an electronic communication, or the records or other information sought, are relevant and material to an ongoing criminal investigation. A court order shall not issue if prohibited by the law of this state. A court issuing an order pursuant to this section, on a motion made promptly by the service provider, may quash or modify the order, if the information or records requested are unusually voluminous in nature or compliance with the order otherwise would cause an undue burden on the provider.

(e) As used in this section:

(1) "Electronic communications service" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photooptical system;

(2) "Image" includes, but is not limited to, a visual depiction, video clip or photograph of another person;

(3) "Log files" mean computer-generated lists that contain various types of information regarding the activities of a computer, including, but not limited to, time of access to certain records, processes running on a computer or the usage of certain computer resources; and

(4) "Social network" means any online community of people who share interests and activities, or who are interested in exploring the interests and activities of others, and which provides ways for users to interact.



§ 39-17-309 - Civil rights intimidation.

(a) The general assembly finds and declares that it is the right of every person regardless of race, color, ancestry, religion or national origin, to be secure and protected from fear, intimidation, harassment and bodily injury caused by the activities of groups and individuals. It is not the intent of this section to interfere with the exercise of rights protected by the constitution of the United States. The general assembly recognizes the constitutional right of every citizen to harbor and express beliefs on any subject whatsoever and to associate with others who share similar beliefs. The general assembly further finds that the advocacy of unlawful acts by groups or individuals against other persons or groups for the purpose of inciting and provoking damage to property and bodily injury or death to persons is not constitutionally protected, poses a threat to public order and safety, and should be subject to criminal sanctions.

(b) A person commits the offense of intimidating others from exercising civil rights who:

(1) Injures or threatens to injure or coerces another person with the intent to unlawfully intimidate another from the free exercise or enjoyment of any right or privilege secured by the constitution or laws of the state of Tennessee;

(2) Injures or threatens to injure or coerces another person with the intent to unlawfully intimidate another because that other exercised any right or privilege secured by the constitution or laws of the United States or the constitution or laws of the state of Tennessee;

(3) Damages, destroys or defaces any real or personal property of another person with the intent to unlawfully intimidate another from the free exercise or enjoyment of any right or privilege secured by the constitution or laws of the state of Tennessee; or

(4) Damages, destroys or defaces any real or personal property of another person with the intent to unlawfully intimidate another because that other exercised any right or privilege secured by the constitution or laws of the United States or the constitution or laws of the state of Tennessee.

(c) It is an offense for a person to wear a mask or disguise with the intent to violate subsection (b).

(d) A violation of subsection (b) is a Class D felony. A violation of subsection (c) is a Class A misdemeanor.

(e) The penalties provided in this section for intimidating others from exercising civil rights do not preclude victims from seeking any other remedies, criminal or civil, otherwise available under law.



§ 39-17-310 - Public intoxication.

(a) A person commits the offense of public intoxication who appears in a public place under the influence of a controlled substance, controlled substance analogue or any other intoxicating substance to the degree that:

(1) The offender may be endangered;

(2) There is endangerment to other persons or property; or

(3) The offender unreasonably annoys people in the vicinity.

(b) A violation of this section is a Class C misdemeanor.



§ 39-17-311 - Desecration of venerated object.

(a) A person commits an offense who intentionally desecrates:

(1) A place of worship or burial; or

(2) A state or national flag.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-312 - Abuse of corpse.

(a) A person commits an offense who, without legal privilege, knowingly:

(1) Physically mistreats a corpse in a manner offensive to the sensibilities of an ordinary person;

(2) Disinters a corpse that has been buried or otherwise interred; or

(3) Disposes of a corpse in a manner known to be in violation of law.

(b) A person commits an offense who, without legal authority or privilege, knowingly offers to sell, sells, offers to purchase or purchases previously buried human skeletal remains. Any remains seized in violation of this subsection (b) shall be confiscated and subject to disposition as provided for in §§ 11-6-104 and 11-6-119.

(c) A violation of this section is a Class E felony.



§ 39-17-314 - Civil disorder.

(a) As used in this section, unless the context otherwise requires:

(1) "Civil disorder" means any public disturbance involving acts of violence by an assemblage of two (2) or more persons which acts cause an immediate danger of or result in damage or injury to the property or person of any other individual;

(2) "Governmental military force" means the:

(A) National guard as defined in 10 U.S.C. § 101(9);

(B) Organized militia of any state or territory of the United States, the commonwealth of Puerto Rico, or the District of Columbia, not included within the definition of "national guard"; and

(C) Armed forces of the United States; and

(3) "Law enforcement agency" means a governmental unit of one (1) or more persons employed full time or part time by the state or federal government, or political subdivision of the state or federal government, for the purpose of preventing and detecting crime and enforcing laws or local ordinances and the employees of which are authorized to make arrests for crimes while acting within the scope of their authority.

(b) A person commits an offense who assembles with one (1) or more persons for the purpose of training or instructing in the use of, or practicing with, any technique or means capable of causing property damage, bodily injury or death with the intent to employ such training, instruction or practice in the commission of a civil disorder.

(c) A violation of this section is a Class D felony.

(d) (1) Nothing contained in this section makes unlawful any act protected by the constitution of Tennessee, or any act of a law enforcement officer that is performed in the lawful performance of the officer's official duties.

(2) Nothing contained in this section makes unlawful:

(A) Any activity of a governmental military force, the Tennessee wildlife resources agency, the department of correction or any law enforcement agency;

(B) Any activity intended to teach or practice self-defense or self-defense techniques, such as karate clubs or self-defense clinics, and similar lawful activity;

(C) Any facility, program or lawful activity related to firearms instruction and training intended to teach the safe handling and use of firearms; or

(D) Any other lawful sports or activities related to the individual recreational use or possession of firearms, including, but not limited to, hunting activities, target shooting, self-defense, firearms collection or any organized activity, including, but not limited to, any hunting club, rifle club, rifle range or shooting range that does not include a conspiracy as defined under the laws of this state, or the knowledge of or the intent to cause or further a civil disorder.

(e) Nothing contained in this section makes unlawful any practice or drill of an organization whose purpose is the reenactment of battles for historic purposes or of ceremonial organizations of a military nature.



§ 39-17-315 - Stalking, aggravated stalking, and especially aggravated stalking.

(a) As used in this section, unless the context otherwise requires:

(1) "Course of conduct" means a pattern of conduct composed of a series of two (2) or more separate noncontinuous acts evidencing a continuity of purpose;

(2) "Emotional distress" means significant mental suffering or distress that may, but does not necessarily, require medical or other professional treatment or counseling;

(3) "Harassment" means conduct directed toward a victim that includes, but is not limited to, repeated or continuing unconsented contact that would cause a reasonable person to suffer emotional distress, and that actually causes the victim to suffer emotional distress. Harassment does not include constitutionally protected activity or conduct that serves a legitimate purpose;

(4) "Stalking" means a willful course of conduct involving repeated or continuing harassment of another individual that would cause a reasonable person to feel terrorized, frightened, intimidated, threatened, harassed, or molested, and that actually causes the victim to feel terrorized, frightened, intimidated, threatened, harassed, or molested;

(5) "Unconsented contact" means any contact with another person that is initiated or continued without that person's consent, or in disregard of that person's expressed desire that the contact be avoided or discontinued. Unconsented contact includes, but is not limited to, any of the following:

(A) Following or appearing within the sight of that person;

(B) Approaching or confronting that person in a public place or on private property;

(C) Appearing at that person's workplace or residence;

(D) Entering onto or remaining on property owned, leased, or occupied by that person;

(E) Contacting that person by telephone;

(F) Sending mail or electronic communications to that person; or

(G) Placing an object on, or delivering an object to, property owned, leased, or occupied by that person; and

(6) "Victim" means an individual who is the target of a willful course of conduct involving repeated or continuing harassment.

(b) (1) A person commits an offense who intentionally engages in stalking.

(2) Stalking is a Class A misdemeanor.

(3) Stalking is a Class E felony if the defendant, at the time of the offense, was required to or was registered with the Tennessee bureau of investigation as a sexual offender, violent sexual offender or violent juvenile sexual offender, as defined in § 40-39-202.

(c) (1) A person commits aggravated stalking who commits the offense of stalking as prohibited by subsection (b), and:

(A) In the course and furtherance of stalking, displays a deadly weapon;

(B) The victim of the offense was less than eighteen (18) years of age at any time during the person's course of conduct, and the person is five (5) or more years older than the victim;

(C) Has previously been convicted of stalking within seven (7) years of the instant offense;

(D) Makes a credible threat to the victim, the victim's child, sibling, spouse, parent or dependents with the intent to place any such person in reasonable fear of death or bodily injury; or

(E) At the time of the offense, was prohibited from making contact with the victim under a restraining order or injunction for protection, an order of protection, or any other court-imposed prohibition of conduct toward the victim or the victim's property, and the person knowingly violates the injunction, order or court-imposed prohibition.

(2) Aggravated stalking is a Class E felony.

(d) (1) A person commits especially aggravated stalking who:

(A) Commits the offense of stalking or aggravated stalking, and has previously been convicted of stalking or aggravated stalking involving the same victim of the instant offense; or

(B) Commits the offense of aggravated stalking, and intentionally or recklessly causes serious bodily injury to the victim of the offense or to the victim's child, sibling, spouse, parent or dependent.

(2) Especially aggravated stalking is a Class C felony.

(e) Notwithstanding any other law, if the court grants probation to a person convicted of stalking, aggravated stalking or especially aggravated stalking, the court may keep the person on probation for a period not to exceed the maximum punishment for the appropriate classification of offense. Regardless of whether a term of probation is ordered, the court may, in addition to any other punishment otherwise authorized by law, order the defendant to do the following:

(1) Refrain from stalking any individual during the term of probation;

(2) Refrain from having any contact with the victim of the offense or the victim's child, sibling, spouse, parent or dependent;

(3) Be evaluated to determine the need for psychiatric, psychological, or social counseling, and, if determined appropriate by the court, to receive psychiatric, psychological or social counseling at the defendant's own expense;

(4) If, as the result of such treatment or otherwise, the defendant is required to take medication, order that the defendant submit to drug testing or some other method by which the court can monitor whether the defendant is taking the required medication; and

(5) Submit to the use of an electronic tracking device, with the cost of the device and monitoring the defendant's whereabouts, to be paid by the defendant.

(f) In a prosecution for a violation of this section, evidence that the defendant continued to engage in a course of conduct involving repeated unconsented contact with the victim after having been requested by the victim to discontinue the conduct or a different form of unconsented contact, and to refrain from any further unconsented contact with the victim, is prima facie evidence that the continuation of the course of conduct caused the victim to feel terrorized, frightened, intimidated, threatened, harassed, or molested.

(g) (1) If a person is convicted of aggravated or especially aggravated stalking, or another felony offense arising out of a charge based on this section, the court may order an independent professional mental health assessment of the defendant's need for mental health treatment. The court may waive the assessment, if an adequate assessment was conducted prior to the conviction.

(2) If the assessment indicates that the defendant is in need of and amenable to mental health treatment, the court may include in the sentence a requirement that the offender undergo treatment, and that the drug intake of the defendant be monitored in the manner best suited to the particular situation. Monitoring may include periodic determinations as to whether the defendant is ingesting any illegal controlled substances or controlled substance analogues, as well as determinations as to whether the defendant is complying with any required or recommended course of treatment that includes the taking of medications.

(3) The court shall order the offender to pay the costs of assessment under this subsection (g), unless the offender is indigent under § 40-14-202.

(h) Any person who reasonably believes they are a victim of an offense under this section, regardless of whether the alleged perpetrator has been arrested, charged or convicted of a stalking-related offense, shall be entitled to seek and obtain an order of protection in the same manner, and under the same circumstances, as is provided for victims of domestic abuse by title 36, chapter 3, part 6.

(i) When a person is charged and arrested for the offense of stalking, aggravated stalking or especially aggravated stalking, the arresting law enforcement officer shall inform the victim that the person arrested may be eligible to post bail for the offense and to be released until the date of trial for the offense.

(j) If a law enforcement officer or district attorney general believes that the life of a possible victim of stalking is in immediate danger, unless and until sufficient evidence can be processed linking a particular person to the offense, the district attorney general may petition the judge of a court of record having criminal jurisdiction in that district to enter an order expediting the processing of any evidence in a particular stalking case. If, after hearing the petition, the court is of the opinion that the life of the victim may be in immediate danger if the alleged perpetrator is not apprehended, the court may enter such an order, directed to the Tennessee bureau of investigation, or any other agency or laboratory that may be in the process of analyzing evidence for that particular investigation.

(k) (1) For purposes of determining if a course of conduct amounting to stalking is a single offense or multiple offenses, the occurrence of any of the following events breaks the continuous course of conduct, with respect to the same victim, that constitutes the offense:

(A) The defendant is arrested and charged with stalking, aggravated stalking or especially aggravated stalking;

(B) The defendant is found by a court of competent jurisdiction to have violated an order of protection issued to prohibit the defendant from engaging in the conduct of stalking; or

(C) The defendant is convicted of the offense of stalking, aggravated stalking or especially aggravated stalking.

(2) If a continuing course of conduct amounting to stalking engaged in by a defendant against the same victim is broken by any of the events set out in subdivision (k)(1), any such conduct that occurs after that event commences a new and separate offense.



§ 39-17-316 - Noise control at sport shooting ranges.

(a) As used in this section, unless the context otherwise requires:

(1) "Local unit of government" means a county, municipality, metropolitan government, or other entity of local government;

(2) "Person" means an individual, proprietorship, partnership, corporation, club, or other legal entity; and

(3) "Sport shooting range" or "range" means an area designed and operated for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, archery, or any other shooting activity.

(b) (1) A person who operates or uses a sport shooting range is not subject to civil or criminal liability for noise or noise pollution, nuisance or any other claim not involving physical injury to another human, resulting from the operation or use of the sport shooting range as a sport shooting range if the sport shooting range is in compliance with any applicable noise control laws, resolutions, ordinances or regulations issued by a unit of local government, that applied to the range at the time that the range began operation.

(2) A person or entity that operates or uses a sport shooting range is not subject to an action for nuisance, abatement, or any other type of action or proceeding which would have the effect of limiting, reducing, eliminating or enjoining the use or operation of the sport shooting range as a sport shooting range if the sport shooting range is in compliance with any applicable noise control laws, resolutions, ordinances or regulations issued by a unit of local government, that applied to the range and its operation at the time that the range began operation.

(3) A person who subsequently acquires title to or who owns real property adversely affected by the use of property with a sport shooting range shall not maintain any action against the owner of the range to restrain, enjoin, or impede the use of the range except to the extent allowed by this section.

(4) Rules or regulations adopted by any state department or agency for limiting levels of noise in terms of decibel level that may occur in the outdoor atmosphere shall not apply to a sport shooting range exempted from liability under this section.

(5) Notwithstanding any other law to the contrary, nothing in this section shall be construed to limit civil liability for compensatory damage arising from physical injury to another human, physical injury to tangible personal property, or physical injury to fixtures or structures placed on real property.

(c) To the extent that any sport shooting range has been issued permission, whether by special exception, variance, or otherwise, by any entity having zoning or zoning appeal authority to operate as a range, the right to operate as a range shall not be amended, restricted, or terminated due to a change of circumstances regarding the use of adjacent or surrounding properties. Further, with respect to any sport shooting range that is open to the public and was in continuous operation for at least thirty (30) years immediately preceding December 16, 2008, the right to operate as a shooting range shall not be amended, restricted or terminated due to any land use planning or zoning applicable to the shooting range's location if:

(1) The shooting positions operate no closer than:

(A) One hundred fifty feet (150') from any adjoining boundary line or county road that extends from the southeast corner to the southwest corner;

(B) One hundred eighty feet (180') from any adjoining boundary line that extends from the southwest corner to the northwest corner;

(C) One hundred eighty feet (180') from any adjoining boundary line that extends from the northwest corner to the northeast corner;

(D) One hundred eighty feet (180') from any adjoining boundary line or county road that extends from the northeast corner to the southeast corner; and

(E) One hundred eighty feet (180') from any adjoining residential property boundary line, notwithstanding subdivisions (c)(1)(A)-(D); and

(2) Any vegetation between the appropriate distance requirement described in subdivision (c)(1) and the adjoining boundary line or county road remains undisturbed.

(d) With respect to any range that is open to the public and that begins operation after July 1, 2004, and for which there are no local zoning resolutions, ordinances or regulations affecting its establishment as a sport shooting range as of the date it began operation, the range shall not be protected by the exemptions from nuisance actions contained herein until one (1) year after the date the sport shooting range begins operation.



§ 39-17-317 - Disorderly conduct at funerals.

(a) A person commits the offense of interfering with a funeral or burial, funeral home viewing of a deceased person, funeral procession, or funeral or memorial service for a deceased person, if the person acts to obstruct or interfere with such commemorative service by making any utterance, gesture, or display in a manner offensive to the sensibilities of an ordinary person. Picketing, protesting, or demonstrating at a funeral or memorial service shall be deemed offensive to the sensibilities of an ordinary person.

(b) This section shall only apply to acts within five hundred feet (500') of a funeral or burial, funeral home viewing of a deceased person, funeral procession, or funeral or memorial service for a deceased person.

(c) A violation of this section is a Class B misdemeanor.






Part 4 - Drugs

§ 39-17-401 - Tennessee Drug Control Act.

This part and title 53, chapter 11, parts 3 and 4 shall be known and may be cited as the "Tennessee Drug Control Act of 1989."



§ First - of 2 versions of this section

39-17-402. Definitions for this part and title 53, chapter 11, parts 3 and 4. [Effective until July 1, 2018. See the version effective on July 1, 2018.]

As used in this part and title 53, chapter 11, parts 3 and 4, unless the context otherwise requires:

(1) "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient or research subject by:

(A) A practitioner or by the practitioner's authorized agent in the practitioner's presence; or

(B) The patient or research subject at the direction and in the presence of the practitioner;

(2) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser. "Agent" does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman;

(3) "Bureau" means the United States drug enforcement administration, United States department of justice, or its successor agency, except when used as the Tennessee bureau of investigation;

(4) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I through VII of §§ 39-17-403 - 39-17-416;

(5) "Counterfeit substance" means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance;

(6) "Deliver" or "delivery" means the actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship;

(7) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery;

(8) "Dispenser" means a practitioner who dispenses;

(9) "Distribute" means to deliver other than by administering or dispensing a controlled substance;

(10) "Distributor" means a person who distributes;

(11) "Drug" means:

(A) Substances recognized as drugs in the United States Pharmacopoeia, official Homeopaths Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them;

(B) Substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animal;

(C) Substances, other than food, intended to affect the structure or any function of the body of man or animal; and

(D) Substances intended for use as a component of any article specified in subdivision (11)(A), (B) or (C). "Drug" does not include devices or their components, parts, or accessories;

(12) "Drug paraphernalia" means all equipment, products and materials of any kind which are used, intended for use, or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body, a controlled substance as defined in subdivision (4). "Drug paraphernalia" includes, but is not limited to:

(A) Isomerization devices used, intended for use, or designed for use in increasing the potency of any species of plant that is a controlled substance;

(B) Testing equipment used, intended for use, or designed for use in identifying, or in analyzing the strength, effectiveness or purity of controlled substances; and

(C) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

(i) Metal, acrylic, glass, stone, or plastic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(ii) Water pipes;

(iii) Carburetion tubes and devices;

(iv) Smoking and carburetion masks;

(v) Chamber pipes;

(vi) Carburetor pipes;

(vii) Electric pipes;

(viii) Chillums;

(ix) Bongs; and

(x) Ice pipes or chillers;

(13) "Immediate methamphetamine precursor" means ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers, or any drug or other product that contains a detectable quantity of ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers;

(14) "Immediate precursor" means a substance that the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, has found to be and by rule designates as being the principal compound commonly used or produced primarily for use, and that is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture;

(15) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that "manufacture" does not include the preparation or compounding of a controlled substance by an individual for the individual's own use or the preparation, compounding, packaging, or labeling of a controlled substance by:

(A) A practitioner as an incident to administering or dispensing a controlled substance in the course of professional practice; or

(B) A practitioner, or an authorized agent under the practitioner's supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale;

(16) "Marijuana" means all parts of the plant cannabis, whether growing or not; the seeds thereof; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or resin or any compound, mixture, or preparation which contains any quantity of these substances. The term "marijuana" does not include:

(A) Cannabis oil containing the substance cannabidiol, with less than nine tenths of one percent (0.9%) of tetrahydrocannabinol, when transferred, dispensed, possessed or administered as part of a clinical research study on the treatment of intractable seizures supervised by a physician practicing at a hospital or associated clinic affiliated with a university having a college or school of medicine.

(B) Cannabis oil containing the substance cannabidiol, with less than nine tenths of one percent (0.9%) of tetrahydrocannabinol, including the necessary seeds and plants, when manufactured, processed, transferred, dispensed or possessed by a four-year public institution of higher education located in any county having a population of not less than seventy-two thousand three hundred (72,300) nor more than seventy-two thousand four hundred (72,400) according to the 2010 federal census or any subsequent federal census as part of a clinical research study on the treatment of intractable seizures;

(C) The mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture or preparation of the mature stalks, except the resin extracted from the mature stalks, fiber, oil or cake, or the sterilized seeds of the plant which are incapable of germination; or

(D) Industrial hemp as defined in § 43-26-102.

(17) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(A) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate;

(B) Any salt, compound, isomer, derivative, or preparation thereof that is chemically equivalent or identical with any of the substances referred to in subdivision (17)(A), but not including the isoquinoline alkaloids of opium;

(C) Opium poppy and poppy straw; and

(D) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, isomer, derivative, or preparation thereof that is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves that do not contain cocaine or ecgonine;

(18) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. "Opiate" does not include, unless specifically designated as controlled under § 39-17-403, the dextrorotatory isomer of 3-methozy-methyl-morphinan and its salts (dextromethorphan). "Opiate" does not include its racemic and levorotatory forms;

(19) "Opium poppy" means the plant of the species papaver somniferium 1, except its seeds;

(20) "Person" means an individual, corporation, governmental subdivision or agency, business trust, estate, trust, partnership or association or any other legal entity;

(21) "Pharmacist" means a licensed pharmacist as defined by the laws of this state, and where the context so requires, the owner of a store or other place of business where controlled substances are compounded or dispensed by a licensed pharmacist; but nothing in this part or title 53, chapter 11, parts 3 and 4 shall be construed as conferring on a person who is not registered or licensed as a pharmacist any authority, right or privilege that is not granted to that person by the pharmacy laws of this state;

(22) "Poppy straw" means all parts, except the seeds, of the opium poppy after mowing;

(23) "Practitioner" means:

(A) A physician, dentist, optometrist, veterinarian, scientific investigator or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state; or

(B) A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state;

(24) "Production" includes the manufacturing, planting, cultivating, growing or harvesting of a controlled substance;

(25) "State," when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States;

(26) "Ultimate user" means a person who lawfully possesses a controlled substance for the person's own use or for the use of a member of the person's household or for the administering to an animal owned by the person or by a member of the person's household; and

(27) "Wholesaler" means a person who supplies a controlled substance that the person has not produced or prepared, on official written orders, but not on prescriptions.



§ Second - of 2 versions of this section

39-17-402. Definitions for this part and title 53, chapter 11, parts 3 and 4. [Effective on July 1, 2018. See the version effective until July 1, 2018.].

As used in this part and title 53, chapter 11, parts 3 and 4, unless the context otherwise requires:

(1) "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient or research subject by:

(A) A practitioner or by the practitioner's authorized agent in the practitioner's presence; or

(B) The patient or research subject at the direction and in the presence of the practitioner;

(2) "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser. "Agent" does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman;

(3) "Bureau" means the United States drug enforcement administration, United States department of justice, or its successor agency, except when used as the Tennessee bureau of investigation;

(4) "Controlled substance" means a drug, substance, or immediate precursor in Schedules I through VII of §§ 39-17-403 - 39-17-416;

(5) "Counterfeit substance" means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance;

(6) "Deliver" or "delivery" means the actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship;

(7) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery;

(8) "Dispenser" means a practitioner who dispenses;

(9) "Distribute" means to deliver other than by administering or dispensing a controlled substance;

(10) "Distributor" means a person who distributes;

(11) "Drug" means:

(A) Substances recognized as drugs in the United States Pharmacopoeia, official Homeopaths Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them;

(B) Substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animal;

(C) Substances, other than food, intended to affect the structure or any function of the body of man or animal; and

(D) Substances intended for use as a component of any article specified in subdivision (11)(A), (B) or (C). "Drug" does not include devices or their components, parts, or accessories;

(12) "Drug paraphernalia" means all equipment, products and materials of any kind which are used, intended for use, or designed for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body, a controlled substance as defined in subdivision (4). "Drug paraphernalia" includes, but is not limited to:

(A) Isomerization devices used, intended for use, or designed for use in increasing the potency of any species of plant that is a controlled substance;

(B) Testing equipment used, intended for use, or designed for use in identifying, or in analyzing the strength, effectiveness or purity of controlled substances; and

(C) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

(i) Metal, acrylic, glass, stone, or plastic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(ii) Water pipes;

(iii) Carburetion tubes and devices;

(iv) Smoking and carburetion masks;

(v) Chamber pipes;

(vi) Carburetor pipes;

(vii) Electric pipes;

(viii) Chillums;

(ix) Bongs; and

(x) Ice pipes or chillers;

(13) "Immediate methamphetamine precursor" means ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers, or any drug or other product that contains a detectable quantity of ephedrine, pseudoephedrine or phenylpropanolamine, or their salts, isomers or salts of isomers;

(14) "Immediate precursor" means a substance that the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, has found to be and by rule designates as being the principal compound commonly used or produced primarily for use, and that is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture;

(15) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that "manufacture" does not include the preparation or compounding of a controlled substance by an individual for the individual's own use or the preparation, compounding, packaging, or labeling of a controlled substance by:

(A) A practitioner as an incident to administering or dispensing a controlled substance in the course of professional practice; or

(B) A practitioner, or an authorized agent under the practitioner's supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale;

(16) "Marijuana" means all parts of the plant cannabis, whether growing or not; the seeds of the plant; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or resin. "Marijuana" does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture, or preparation of the mature stalks, except the resin extracted from the mature stalks, fiber, oil, or cake, or the sterilized seeds of the plant which are incapable of germination. "Marijuana" also does not include industrial hemp, as defined in § 43-26-102;

(17) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(A) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate;

(B) Any salt, compound, isomer, derivative, or preparation thereof that is chemically equivalent or identical with any of the substances referred to in subdivision (17)(A), but not including the isoquinoline alkaloids of opium;

(C) Opium poppy and poppy straw; and

(D) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, isomer, derivative, or preparation thereof that is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions of coca leaves that do not contain cocaine or ecgonine;

(18) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. "Opiate" does not include, unless specifically designated as controlled under § 39-17-403, the dextrorotatory isomer of 3-methozy-methyl-morphinan and its salts (dextromethorphan). "Opiate" does not include its racemic and levorotatory forms;

(19) "Opium poppy" means the plant of the species papaver somniferium 1, except its seeds;

(20) "Person" means an individual, corporation, governmental subdivision or agency, business trust, estate, trust, partnership or association or any other legal entity;

(21) "Pharmacist" means a licensed pharmacist as defined by the laws of this state, and where the context so requires, the owner of a store or other place of business where controlled substances are compounded or dispensed by a licensed pharmacist; but nothing in this part or title 53, chapter 11, parts 3 and 4 shall be construed as conferring on a person who is not registered or licensed as a pharmacist any authority, right or privilege that is not granted to that person by the pharmacy laws of this state;

(22) "Poppy straw" means all parts, except the seeds, of the opium poppy after mowing;

(23) "Practitioner" means:

(A) A physician, dentist, optometrist, veterinarian, scientific investigator or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state; or

(B) A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance in the course of professional practice or research in this state;

(24) "Production" includes the manufacturing, planting, cultivating, growing or harvesting of a controlled substance;

(25) "State," when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States;

(26) "Ultimate user" means a person who lawfully possesses a controlled substance for the person's own use or for the use of a member of the person's household or for the administering to an animal owned by the person or by a member of the person's household; and

(27) "Wholesaler" means a person who supplies a controlled substance that the person has not produced or prepared, on official written orders, but not on prescriptions.



§ 39-17-403 - Power to schedule dangerous drugs -- Federal determination -- Exclusions -- Revision and publication of schedules.

(a) The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall administer this part and title 53, chapter 11, parts 3 and 4, and may add substances to or delete or reschedule all substances enumerated in the schedules in this part, pursuant to the procedures of the commissioner of mental health and substance abuse services upon the agreement of the commissioner of health. In making a determination regarding a substance, the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall consider the following:

(1) The actual or relative potential for abuse;

(2) The scientific evidence of its pharmacological effect, if known;

(3) The state of current scientific knowledge regarding the substance;

(4) The history and current pattern of abuse;

(5) The scope, duration and significance of abuse;

(6) The risk to the public health;

(7) The potential of the substance to produce psychic or physiological dependence liability; and

(8) Whether the substance is an immediate precursor of a substance already controlled under this section.

(b) After considering the factors enumerated in subsection (a), the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall make findings with respect thereto and issue a rule controlling the substance if the findings show the substance has a potential for abuse.

(c) If the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, designates a substance as an immediate precursor, substances that are precursors of the controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.

(d) If any substance is designated, rescheduled, or deleted as a controlled substance under federal law and notice thereof is given to the commissioner of mental health and substance abuse services, the commissioner, upon the agreement of the commissioner of health, shall similarly control the substance under this part and title 53, chapter 11, parts 3 and 4 after the expiration of thirty (30) days from publication in the Federal Register of a final order designating a substance as a controlled substance or rescheduling or deleting a substance, unless within that thirty-day period, the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, objects to inclusion, rescheduling or deletion. In that case, the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall publish the reasons for objection and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall publish a decision, which shall be final unless altered by statute. Upon publication of objection to inclusion, rescheduling, or deletion under this part, and title 53, chapter 11, parts 3 and 4 by the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, control under this part and title 53, chapter 11, parts 3 and 4 is stayed until a decision in the matter is published.

(e) Authority to control under this section does not extend to distilled spirits, wine, malt beverages or tobacco as those terms are defined or used elsewhere in this code.

(f) The commissioner shall exclude any nonnarcotic substance from a schedule if the substance may, under the Federal Food, Drug, and Cosmetic Act, compiled in 21 U.S.C. § 301 et seq., and the laws of this state, be lawfully sold over the counter without a prescription.

(g) The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, in cooperation with the board of pharmacy shall revise and republish the schedules annually.



§ 39-17-404 - Name of drug.

The controlled substances listed or to be listed in the schedules in this part are included by whatever official, common, usual, chemical or trade name designated.



§ 39-17-405 - Criteria for Schedule I.

The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall place a substance in Schedule I upon finding that the substance has:

(1) High potential for abuse; and

(2) No accepted medical use in treatment in the United States or lacks accepted safety for use in treatment under medical supervision.



§ 39-17-406 - Controlled substances in Schedule I.

(a) Schedule I consists of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Opiates, unless specifically excepted or unless listed in another schedule, means any of the following opiates, including their isomers, esters, ethers, salts and salts of isomers, esters, and ethers, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation. For the purposes of subdivision (b)(34) only, the term isomer includes the optical and geometric isomers.

(1) Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-phenethyl)-4-piperidinyl]-N-phenylacetamide);

(2) Acetylmethadol;

(3) Allylprodine;

(4) Alphacetylmethadol (except levo-alphacetylmethadol also known as levo-alpha-acetylmethadol; levomethadyl acetate; or LAAM);

(5) Alphameprodine;

(6) Alphamethadol;

(7) Alpha-methylfentanyl (N-[1-(alpha-methyl-beta-phenyl)ethyl-4-piperidyl]propionanilide; 1-(1-methyl-2-phenylethyl)-4-(N-propanilido)piperidine;

(8) Alpha-methylthiofentanyl (N-[1-methyl-2-(2-thienyl) ethyl-4-piperidinyl]-N-phenylpropanamide);

(9) Benzethidine;

(10) Betacetylmethadol;

(11) Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2-phenethyl)-4-piperidinyl]-N-phenylpropanamide;

(12) Beta-hydroxy-3-methylfentanyl

Other names: N-[1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl]-N-phenylpropanamide;

(13) Betameprodine;

(14) Betamethadol;

(15) Betaprodine;

(16) Clonitazene;

(17) Dextromoramide;

(18) Diampromide;

(19) Diethylthiambutene;

(20) Difenoxin;

(21) Dimenoxadol;

(22) Dimepheptanol;

(23) Dimethylthiambutene;

(24) Dioxaphetyl butyrate;

(25) Dipipanone;

(26) Ethylmethylthiambutene;

(27) Etonitazene;

(28) Etoxeridine;

(29) Furethidine;

(30) Hydroxypethidine;

(31) Ketobemidone;

(32) Levomoramide;

(33) Levophenacylmorphan;

(34) 3-Methylfentanyl (N-[3-methyl-1-(2-phenylethyl)-4-piperidyl]-N-phenylpropanamide);

(35) 3-Methylthiofentanyl (N-[(3-methyl-1-(2-thienyl)ethyl-4-piperidinyl]-N-phenylpropanamide);

(36) Morpheridine;

(37) MPPP (1-methyl-4-phenyl-4-propionoxypiperidine);

(38) Noracymethadol;

(39) Norlevorphanol;

(40) Normethadone;

(41) Norpipanone;

(42) Para-fluorofentanyl (N-(4-fluorophenyl)-N-[1-(2-phenethyl)-4-piperidinyl] propanamide);

(43) PEPAP (1-(-2-phenethyl)-4-phenyl-4-acetoxypiperidine);

(44) Phenadoxone;

(45) Phenampromide;

(46) Phenomorphan;

(47) Phenoperidine;

(48) Piritramide;

(49) Proheptazine;

(50) Properidine;

(51) Propiram;

(52) Racemoramide;

(53) Thiofentanyl (N-phenyl-N-[1-(2-thienyl)ethyl-4-piperidinyl]-propanamide);

(54) Tilidine; or

(55) Trimeperidine.

(c) Opium derivatives, unless specifically excepted or unless listed in another schedule, means any of the following opium derivatives, its salts, isomers, and salts of isomers whenever the existence of the salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Acetorphine;

(2) Acetyldihydrocodeine;

(3) Benzylmorphine;

(4) Codeine methylbromide;

(5) Codeine-N-Oxide;

(6) Cyprenorphine;

(7) Desomorphine;

(8) Dihydromorphine;

(9) Drotebanol;

(10) Etorphine (except hydrochloride salt);

(11) Heroin;

(12) Hydromorphinol;

(13) Methyldesorphine;

(14) Methyldihydromorphine;

(15) Morphine methylbromide;

(16) Morphine methylsulfonate;

(17) Morphine-N-Oxide;

(18) Myrophine;

(19) Nicocodeine;

(20) Nicomorphine;

(21) Normorphine;

(22) Pholcodine; or

(23) Thebacon.

(d) Hallucinogenic substances, unless specifically excepted or unless listed in another schedule, means any material, compound mixture, or preparation, which contains any quantity of the following hallucinogenic substances, or which contains any of its salts, isomers, and salts of isomers whenever the existence of the salts, isomers, and salts of isomers is possible within the specified chemical designation. For purposes of this subsection (d) only, "isomer" includes the optical, positional and geometric isomers:

(1) Alpha-ethyltryptamine

Other names: etryptamine; Monase; alpha-ethyl-1H-indole-3-ethanamine; 3-(2-aminobutyl) indole; alpha-ET; AET;

(2) 4-Bromo-2,5-dimethoxyamphetamine

Other names: 4-bromo-2,5-dimethoxy-alpha-methylphenethylamine; 4-bromo-2,5-DMA;

(3) 4-Bromo-2,5-dimethoxyphenethylamine

Other names: 2-(4-bromo-2,5-dimethoxyphenyl)-1-aminoethane; alpha-desmethyl DOB; 2C-B; Nexus;

(4) 2,5-Dimethoxyamphetamine

Other names: 2,5 dimethoxy-alpha-methylphenethylamine; 2,5-DMA;

(5) 2,5-Dimethoxy-4-ethylamphetamine

Other name: DOET;

(6) 2,5 Dimethoxy-4-(n)-propylthiophenethylamine

Other name: 2C-T-7;

(7) 4-Methoxyamphetamine

Other names: 4-methoxy-alpha-methylphenethylamine; paramethoxyamphetamine (PMA);

(8) 5-Methoxy-3,4-methylenedioxyamphetamine;

(9) 4-Methyl-2,5-dimethoxyamphetamine

Other names: 4-methyl-2,5-dimethoxy-alpha-methylphenethylamine; DOM; STP;

(10) 3,4-Methylenedioxyamphetamine;

(11) 3,4-Methylenedioxymethamphetamine

Other name: MDMA;

(12) 3,4-Methylenedioxy-N-ethylamphetamine

Other names: N-ethyl-alpha-methyl 3,4(methylenedioxy)phenethylamine; N-ethyl MDA; MDE; MDEA;

(13) N-hydroxy-3,4-methylenedioxyamphetamine

Other names: N-hydroxy-alpha-methyl-3,4 (methylenedioxy) phenethylamine; N-hydroxy MDA;

(14) 3,4,5-Trimethoxyamphetamine;

(15) 5-Methoxy-N,N-dimethyltryptamine

Other names: 5-methoxy-3-[2-(dimethylamino)ethyl]indole; 5-MeO-DMT;

(16) Alpha-methyltryptamine

Other name: AMT;

(17) Bufotenine

Other names: 3-(beta-dimethylaminoethyl)-5-hydroxindole; 3-(2-dimethylaminoethyl)-5-indolol; N, N-dimethylserotonin; 5-hydroxy-N,N-dimethyltryptamine; mappine;

(18) Diethyltryptamine

Other names: N, N-Diethyltryptamine; DET;

(19) Dimethyltryptamine

Other names: DMT;

(20) 5-Methoxy-N, N-diisopropyltryptamine

Other name: 5-MeO-DIPT;

(21) Ibogaine

Other names: 7-Ethyl-6,6 beta,7,8,9,10,12,13 octahydro-2-methoxy-6,9-methano-5H-pyrido [1', 2':1,2] azepino [5,4-b] indole; Tabernanthe iboga;

(22) Lysergic acid diethylamide;

(23) Mescaline;

(24) Parahexyl

Other names: 3-Hexyl-1-hydroxy-7,8,9,10-tetrahydro-6,6,9-trimethyl-6H-dibenzo[b,d] pyran; Synhexyl;

(25) Peyote: Meaning all parts of the plant presently classified botanically as Lophophora williamsii Lemaire, whether growing or not, the seeds thereof, any extract from any part of such plant, and every compound, manufacture, salts, derivative, mixture, or preparation of such plant, its seeds or extracts;

(26) N-ethyl-3-piperidyl benzilate;

(27) N-methyl-3-piperidyl benzilate;

(28) Psilocybin;

(29) Psilocyn;

(30) Ethylamine analog of phencyclidine

Other names: N-ethyl-1-phenylcyclohexylamine; (1-phenylcyclohexyl)ethylamine; N-(1-phenylcyclohexyl)ethylamine; cyclohexamine; PCE;

(31) Pyrrolidine analog of phencyclidine

Other names: 1-(1-phenylcyclohexyl)-pyrrolidine; PCPy; PHP;

(32) Thiophene analog of phencyclidine

Other names: 1-[1-(2-thienyl)-cyclohexyl]-piperidine; 2-thienylanalog of phencyclidine; TPCP; TCP;

(33) 1-[1-(2-Thienyl)cyclohexyl]pyrrolidine;

Other names: TCP; or

(34) 25H-NBOMe, being any compound structurally derived from 2-(2,5-dimethoxyphenyl)-N-(2-methoxybenzyl) ethanamine structure with substitution in either phenyl ring to any extent; including, but not limited to 25I-NBOMe, 25-B-NBOMe, or 25C-NBOMe.

(e) Depressants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of the salts, isomers, and salts of isomers is possible within the specified chemical designation:

(1) Gamma-hydroxybutyric acid

Other names: GHB; gamma-hydroxybutyrate; 4-hydroxybutyrate; 4-hydroxybutanoic acid; sodium oxybate; sodium oxybutyrate;

(2) Mecloqualone; or

(3) Methaqualone.

(f) Stimulants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Aminorex

Other names: aminoxaphen; 2-amino-5-phenyl-2-oxazoline; 4,5-dihydro-5-phenyl-2-oxazolamine;

(2) N-benzylpiperazine

Other names: BZP, 1-benzylpiperazine;

(3) Cathinone

Other names: 2-amino-1-phenyl-1-propanone; alpha-aminopropiophenone; 2-aminopropiophenone; norphedrone;

(4) Fenethylline;

(5) Methcathinone

Other names: 2-(methylamino)-propiophenone; alpha-(methylamino) propiophenone; 2-(methylamino)-1-phenylpropan-1-one; alpha-N-methylaminopropiophenone; monomethylpropion; ephedrone; N-methylcathinone; methylcathinone; AL-464; AL-422; AL-463; UR 1432; its salts, optical isomers and salts of optical isomers;

(6) (+/-)cis-4-Methylaminorex

Other names: (+/-) cis-4,5-dihydro-4-methyl-5-phenyl-2-oxazolamine;

(7) N-ethylamphetamine; or

(8) N, N-dimethylamphetamine

Other names: N, N-alpha-trimethyl-benzeneethanamine; N, N-alpha-trimethylphenethylamine.



§ 39-17-407 - Criteria for Schedule II.

The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall place a substance in Schedule II upon finding that:

(1) The substance has high potential for abuse;

(2) The substance has currently accepted medical use in treatment in the United States, or currently accepted medical use with severe restrictions; and

(3) The abuse of the substance may lead to severe psychic or physical dependence.



§ 39-17-408 - Controlled substances in Schedule II.

(a) Schedule II shall consist of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Substances, vegetable origin or chemical synthesis, unless specifically excepted or unless listed in another schedule, means any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate, excluding apomorphine, thebaine-derived butorphanol, dextrorphan, nalbuphine, nalmefene, naloxone, and naltrexone, and their respective salts, but including the following:

(A) Codeine;

(B) Dihydroetorphine;

(C) Ethylmorphine;

(D) Etorphine hydrochloride;

(E) Granulated opium;

(F) Hydrocodone;

(G) Hydromorphone;

(H) Metopon;

(I) Morphine;

(J) Opium extracts;

(K) Opium fluid;

(L) Oripavine;

(M) Oxycodone;

(N) Oxymorphone;

(O) Powdered opium;

(P) Raw opium;

(Q) Thebaine; or

(R) Tincture of opium.

(2) Any salt, compound, derivative, or preparation thereof that is chemically equivalent or identical with any of the substances referred to in subdivision (b)(1), except that these substances shall not include the isoquinoline alkaloids of opium;

(3) Opium poppy and poppy straw;

(4) Coca leaves and any salt, compound, derivative or preparation of coca leaves (including cocaine and ecgonine and their salts, isomers, derivatives and salts of isomers and derivatives), and any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, except that the substances shall not include decocainized coca leaves or extraction of coca leaves, which extractions do not contain cocaine or ecgonine; or

(5) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid or powder form that contains the phenanthrene alkaloids of the opium poppy).

(c) Opiates, unless specifically excepted or unless listed in another schedule, means any of the following opiates, including its isomers, esters, ethers, salts and salts of isomers, esters and ethers whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation, dextrorphan and levopropoxyphene excepted:

(1) Alfentanil;

(2) Alphaprodine;

(3) Anileridine;

(4) Bezitramide;

(5) Bulk Dextropropoxyphene (non-dosage forms);

(6) Carfentanil;

(7) Dihydrocodeine;

(8) Diphenoxylate;

(9) Fentanyl;

(10) Isomethadone;

(11) Levo-alphacetylmethadol

Other names: Levo-alpha-acetylmethadol; levomethadyl; LAAM;

(12) Levomethorphan;

(13) Levorphanol;

(14) Metazocine;

(15) Methadone;

(16) Methadone-Intermediate, 4-cyano-2-dimethylamino-4,4-diphenyl butane;

(17) Moramide-Intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropane-carboxylic acid;

(18) Pethidine (meperidine);

(19) Pethidine-Intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine;

(20) Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate;

(21) Pethidine-Intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

(22) Phenazocine;

(23) Piminodine;

(24) Racemethorphan;

(25) Racemorphan;

(26) Remifentanil;

(27) Sufentanil; or

(28) Tapentadol.

(d) Stimulants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system:

(1) Amphetamine, its salts, optical isomers, and salts of its optical isomers;

(2) Methamphetamine, its salts, isomers, and salts of its isomers;

(3) Phenmetrazine and its salts;

(4) Methylphenidate; or

(5) Lisdexamfetamine, its salts, isomers, and salts of its isomers.

(e) Depressants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Amobarbital;

(2) Glutethimide;

(3) Pentobarbital;

(4) Phencyclidine; or

(5) Secobarbital.

(f) Hallucinogenic substances.

(1) Nabilone

Other names: (+/-)-trans-3-(1,1-dimethylheptyl)-6,6a,7,8,10,10a-hexahydro-1-hydroxy-6, 6-dimethyl-9H-dibenzo[b,d]pyran-9-one].

(g) Immediate precursors, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture or preparation which contains any quantity of the following substances:

(1) Immediate precursor to amphetamine and methamphetamine:

(A) Phenylacetone

Other names: phenyl-2-propanone; P2P; benzyl methyl ketone; methyl benzyl ketone;

(2) Immediate precursors to phencyclidine (PCP):

(A) 1-phenylcyclohexylamine;

(B) 1-piperidinocyclohexanecarbonitrile (PCC); or

(3) Immediate precursor to fentanyl:

(A) 4-anilino-N-phenethyl-4-piperidine (ANPP).



§ 39-17-409 - Criteria for Schedule III.

The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall place a substance in Schedule III upon finding that:

(1) The substance has a potential for abuse less than the substances listed in Schedules I and II;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.



§ 39-17-410 - Controlled substances in Schedule III.

(a) Schedule III shall consist of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Stimulants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether optical, positional or geometric), and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Those compounds, mixtures, or preparations in dosage unit form containing any stimulant substances listed in Schedule II, which compounds, mixtures, or preparations were listed on August 25, 1971, as excepted compounds under 21 CFR 1308.32, and any other drug of the quantitative composition shown in that list for those drugs or which is the same except that it contains a lesser quantity of controlled substances;

(2) Benzphetamine;

(3) Chlorphentermine;

(4) Clortermine; or

(5) Phendimetrazine.

(c) Depressants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system:

(1) Any compound, mixture, or preparation containing:

(A) Amobarbital;

(B) Secobarbital;

(C) Pentobarbital;

or any salt thereof and one or more other active medicinal ingredients that are not listed in any schedule;

(2) Any suppository dosage form containing:

(A) Amobarbital;

(B) Secobarbital;

(C) Pentobarbital;

or any salt of any of these drugs and approved by the United States food and drug administration for marketing only as a suppository;

(3) Any substance that contains any quantity of a derivative of barbituric acid or any salt thereof;

(A) Aprobarbital;

(B) Butabarbital (secbutabarbital);

(C) Butalbital;

(D) Butobarbital (butethal);

(E) Talbutal;

(F) Thiamylal;

(G) Thiopental; or

(H) Vinbarbital;

(4) Chlorhexadol;

(5) Embutramide;

(6) Gamma hydroxybutyric acid preparations. Any drug product containing gamma hydroxybutyric acid, including its salts, isomers, and salts of isomers, for which an application is approved under § 505 of the federal Food, Drug, and Cosmetic Act, codified at 21 U.S.C. § 355;

(7) Ketamine, its salts, isomers, and salts

Other name: (+/-)-2-(2-chlorophenyl)-2-(methylamino)-cyclohexanone;

(8) Lysergic acid;

(9) Lysergic acid amide;

(10) Methyprylon;

(11) Sulfondiethylmethane;

(12) Sulfonethylmethane;

(13) Sulfonmethane; or

(14) Tiletamine and zolazepam or any salt of tiletamine or zolazepam:

(A) Other name for a tiletamine-zolazepam combination product: Telazol(R);

(B) Other name for tiletamine: 2-(ethylamino)-2-(2-thienyl)-cyclohexanone; and

(C) Other names for zolazepam: 4-(2-fluorophenyl)-6,8-dihydro-1,3,8-trimethylpyrazolo-[3,4-e] [1,4]-diazepin-7(1H)-one; flupyrazapon.

(d) Nalorphine.

(e) Narcotic drugs, unless specifically excepted or unless listed in another schedule, means:

(1) Any material, compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(A) Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(B) Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(C) Not more than 300 milligrams of dihydrocodeinone (hydrocodone) per 100 milliliters or not more than 15 milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

(D) Not more than 300 milligrams of dihydrocodeinone (hydrocodone) per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(E) Not more than 1.8 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(F) Not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(G) Not more than 500 milligrams of opium per 100 milliliters or per 100 grams or not more than twenty-five (25) milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(H) Not more than 50 milligrams of morphine per 100 milliliters or per 100 grams, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(2) Any material, compound, mixture, or preparation containing any of the following narcotic drugs or their salts:

(A) Buprenorphine.

(f) Anabolic steroids, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation containing any quantity of the following substances, including its salts, isomers, and salts of isomers whenever the existence of such salts of isomers is possible within the specific chemical designation:

(1) Anabolic steroids:

(A) 3[beta],17-dihydroxy-5a-androstane;

(B) 3[alpha],17[beta]-dihydroxy-5a-androstane;

(C) 5[alpha]-androstan-3,17-dione;

(D) 1-androstenediol (3[beta],17[beta]-dihydroxy-5[alpha]-androst-1-ene);

(E) 1-androstenediol (3[alpha],17[beta]-dihydroxy-5[alpha]-androst-1-ene);

(F) 4-androstenediol (3[beta],17[beta]-dihydroxy-androst-4-ene);

(G) 5-androstenediol (3[beta],17[beta]-dihydroxy-androst-5-ene);

(H) 1-androstenedione ([5[alpha]]-androst-1-en-3,17-dione);

(I) 4-androstenedione (androst-4-en-3,17-dione);

(J) 5-androstenedione (androst-5-en-3,17-dione);

(K) Bolasterone (7[alpha],17[alpha]-dimethyl-17[beta]-hydroxyandrost-4-en-3-one);

(L) Boldenone (17[beta]-hydroxyandrost-1,4,-diene-3-one);

(M) Boldione (androsta-1,4-diene-3,17-dione);

(N) Calusterone (7[beta],17[alpha]-dimethyl-17[beta]-hydroxyandrost-4-en-3-one);

(O) Clostebol (4-chloro-17[beta]-hydroxyandrost-4-en-3-one)

Other name: Chlorotestosterone;

(P) Dehydrochloromethyltestosterone (4-chloro-17[beta]-hydroxy-17[alpha]-methyl-androst-1,4-dien-3-one);

(Q) [Delta]1-dihydrotestosterone (17[beta]-hydroxy-5[alpha]-androst-1-en-3-one);

(R) 4-dihydrotestosterone (17[beta]-hydroxy-androstan-3-one)

Other name: Stanolone;

(S) Drostanolone (17[beta]-hydroxy-2[alpha]-methyl-5[alpha]- androstan-3-one);

(T) Ethylestrenol (17[alpha]-ethyl-17[beta]-hydroxyestr-4-ene);

(U) Fluoxymesterone (9-fluoro-17[alpha]-methyl-11[beta],17[beta]-dihydroxyandrost-4-en-3-one);

(V) Formebolone (2-formyl-17[alpha]-methyl-11[alpha],17[beta]-dihydroxyandrost-1,4-dien-3-one);

(W) Furazabol (17[alpha]-methyl-17[beta]-hydroxyandrostano[2,3-c]-furazan);

(X) 13[beta]-ethyl-17[beta]-hydroxygon-4-en-3-one;

(Y) 4-hydroxytestosterone (4,17[beta]-dihydroxy-androst-4-en-3-one);

(Z) 4-hydroxy-19-nortestosterone (4,17[beta]-dihydroxy-estr-4-en-3- one);

(AA) Desoxymethyltestosterone (17[alpha]-methyl-5[alpha]-androst-2-en-17[beta]-ol);

(BB) Mestanolone (17[alpha]-methyl-17[beta]-hydroxy-5-androstan-3-one);

(CC) Mesterolone (1[alpha]methyl-17[beta]-hydroxy-[5[alpha]]-androstan-3-one);

(DD) Methandienone (17[alpha]-methyl-17[beta]-hydroxyandrost-1,4-dien-3-one);

(EE) Methandriol (17[alpha]-methyl-3[beta],17[beta]-dihydroxyandrost-5-ene);

(FF) Methenolone (1-methyl-17[beta]-hydroxy-5[alpha]-androst-1-en-3-one);

(GG) 17[alpha]-methyl-3[beta], 17[beta]-dihydroxy-5a-androstane;

(HH) 17[alpha]-methyl-3[alpha], 17[beta]-dihydroxy-5a-androstane;

(II) 17[alpha]-methyl-3[beta], 17[beta]-dihydroxyandrost-4-ene;

(JJ) 17[alpha]-methyl-4-hydroxynandrolone (17[alpha]-methyl-4-hydroxy-17[beta]-hydroxyestr-4-en-3-one);

(KK) Methyldienolone (17[alpha]-methyl-17[beta]-hydroxyestra-4,9(10)-dien-3-one);

(LL) Methyltrienolone (17[alpha]-methyl-17[beta]-hydroxyestra-4,9-11-trien-3-one);

(MM) Methyltestosterone (17[alpha]-methyl-17[beta]-hydroxyandrost-4-en-3-one);

(NN) Mibolerone (7[alpha],17[alpha]-dimethyl-17[beta]-hydroxyestr-4-en-3-one);

(OO) 17[alpha]-methyl-[Delta]1-dihydrotestosterone (17b[beta]-hydroxy-17[alpha]-methyl-5[alpha]-androst-1-en-3-one) (a.k.a. '17-[alpha]-methyl-1-testosterone');

(PP) Nandrolone (17[beta]-hydroxyestr-4-en-3-one);

(QQ) 19-nor-4-androstenediol (3[beta],17[beta]-dihydroxyestr-4-ene);

(RR) 19-nor-4-androstenediol (3[alpha],17[beta]-dihydroxyestr-4-ene);

(SS) 19-nor-5-androstenediol (3[beta],17[beta]-dihydroxyestr-5-ene);

(TT) 19-nor-5-androstenediol (3[alpha],17[beta]-dihydroxyestr-5-ene);

(UU) 19-nor-4,9(10)-androstadienedione (estra-4,9(10)-diene-3,17-dione);

(VV) 19-nor-4-androstenedione (estr-4-en-3,17-dione);

(WW) 19-nor-5-androstenedione (estr-5-en-3,17-dione);

(XX) Norbolethone (13[beta],17[alpha]-diethyl-17[beta]-hydroxygon-4-en-3-one);

(YY) Norclostebol (4-chloro-17[beta]-hydroxyestr-4-en-3-one);

(ZZ) Norethandrolone (17[alpha]-ethyl-17[beta]-hydroxyestr-4-en-3-one);

(AAA) Normethandrolone (17[alpha]-methyl-17[beta]-hydroxyestr-4-en-3-one);

(BBB) Oxandrolone (17[alpha]-methyl-17[beta]-hydroxy-2-oxa-[5[alpha]]-androstan-3-one);

(CCC) Oxymesterone (17[alpha]-methyl-4,17[beta]-dihydroxyandrost-4-en-3-one);

(DDD) Oxymetholone (17[alpha]-methyl-2-hydroxymethylene-17[beta]- hydroxy-[5[alpha]]-androstan-3-one);

(EEE) Stanozolol (17[alpha]-methyl-17[beta]-hydroxy-[5[alpha]]- androst-2-eno[3,2-c]-pyrazole);

(FFF) Stenbolone (17[beta]-hydroxy-2-methyl-[5[alpha]]-androst-1-en-3-one);

(GGG) Testolactone (13-hydroxy-3-oxo-13,17-secoandrosta-1,4-dien-17-oic acid lactone);

(HHH) Testosterone (17[beta]-hydroxyandrost-4-en-3-one);

(III) Tetrahydrogestrinone (13[beta], 17[alpha]-diethyl-17[beta]-hydroxygon-4,9,11-trien-3-one);

(JJJ) Trenbolone (17[beta]-hydroxyestr-4,9,11-trien-3-one); or

(KKK) Methandrostenolone;

(2) Any salt, ester, or ether of a drug or substance described in this subsection (f). Except such term does not include an anabolic steroid that is expressly intended for administration through implants to cattle or other nonhuman species and that has been approved by the secretary of health and human services for such administration. If any person prescribes, dispenses, or distributes such steroid for human use, the person shall be considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of this subsection (f);

(3) Anabolic steroids with a combination of estrogens intended for administration to hormone deficient women are exempt from this rule unless such steroids are prescribed, dispensed, or distributed to women who are not hormone deficient.

(g) Hallucinogenic substances.

(1) Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a United States food and drug administration approved drug product.

Other names: (6aR-trans)-6a,7,8,10a-tetrahydro-6,6,9-trimethyl-3-pentyl-6H-dibenzo [b,d]pyran-1-ol] or (-)-delta-9-(trans)-tetrahydrocannabinol].



§ 39-17-411 - Criteria for Schedule IV.

The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall place a substance in Schedule IV upon finding that:

(1) The substance has a low potential for abuse relative to substances in Schedule III;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances in Schedule III.



§ 39-17-412 - Controlled substances in Schedule IV.

(a) Schedule IV shall consist of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Narcotic drugs, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1) Not more than 1 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit; or

(2) Dextropropoxyphene (alpha-(+)-4-dimethylamino-1,2-diphenyl-3-methyl-2-propionoxybutane).

(c) Depressants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Alprazolam;

(2) Barbital;

(3) Bromazepam;

(4) Camazepam;

(5) Carisoprodol;

(6) Chloral betaine;

(7) Chloral hydrate;

(8) Chlordiazepoxide;

(9) Clobazam;

(10) Clonazepam;

(11) Clorazepate;

(12) Clotiazepam;

(13) Cloxazolam;

(14) Delorazepam;

(15) Diazepam;

(16) Dichloraphenazone;

(17) Estazolam;

(18) Eszopiclone;

(19) Ethchlorvynol;

(20) Ethinamate;

(21) Ethyl Loflazepate;

(22) Fludiazepam;

(23) Flunitrazepam;

(24) Flurazepam;

(25) Fospropofol;

(26) Halazepam;

(27) Haloxazolam;

(28) Ketazolam;

(29) Loprazolam;

(30) Lorazepam;

(31) Lormetazepam;

(32) Mebutamate;

(33) Medazepam;

(34) Meprobamate;

(35) Methohexital;

(36) Methylphenobarbital (mephobarbital);

(37) Midazolam;

(38) Nimetazepam;

(39) Nitrazepam;

(40) Nordiazepam;

(41) Oxazepam;

(42) Oxazolam;

(43) Paraldehyde;

(44) Petrichloral;

(45) Phenobarbital;

(46) Pinazepam;

(47) Prazepam;

(48) Quazepam;

(49) Temazepam;

(50) Tetrazepam;

(51) Tramadol;

(52) Triazolam;

(53) Zaleplon;

(54) Zolpidem; or

(55) Zopiclone.

(d) Fenfluramine means any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers (whether optical, position, or geometric), and salts of such isomers, whenever the existence of such salts, isomers, and salts of isomers is possible:

(1) Fenfluramine.

(e) Stimulants, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers and salts of isomers:

(1) Cathine ((+)-norpseudoephedrine);

(2) Diethylpropion;

(3) Fencamfamin;

(4) Fenproporex;

(5) Mazindol;

(6) Mefenorex;

(7) Modafinil;

(8) Pemoline (including organometallic complexes and chelates thereof);

(9) Phentermine;

(10) Pipradrol;

(11) Sibutramine; or

(12) SPA ((-)-1-dimethylamino-1,2-diphenylethane).

(f) Other substances, unless specifically excepted or unless listed in another schedule, means any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts:

(1) Pentazocine; or

(2) Butorphanol (including its optical isomers).



§ 39-17-413 - Criteria for Schedule V.

The commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, shall place a substance in Schedule V upon finding that:

(1) The substance has low potential for abuse relative to the controlled substances listed in Schedule IV;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) The substance has limited physical dependence or psychological dependence liability relative to the controlled substances listed in Schedule IV.



§ 39-17-414 - Controlled substances in Schedule V.

(a) Schedule V shall consist of the drugs and other substances, by whatever official name, common or usual name, chemical name, or brand name designated, listed in this section.

(b) Narcotic drugs containing nonnarcotic active medicinal ingredients means any compound, mixture, or preparation containing any of the following narcotic drugs, or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below, which shall include one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by narcotic drugs alone:

(1) Not more than 200 milligrams of codeine per 100 milliliters or per 100 grams;

(2) Not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams;

(3) Not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams;

(4) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(5) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams; or

(6) Not more than 0.5 milligrams of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

(c) Stimulants, unless specifically exempted or excluded, or unless listed in another schedule, means any material, compound, mixture or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Pyrovalerone.

(d) Depressants, unless specifically exempted or excluded or unless listed in another schedule, means any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts:

(1) Lacosamide [(R)-2-acetoamido-N-benzyl-3-methoxy-propionamide]; or

(2) Pregabalin [(S)-3-(aminomethyl)-5-methylhexanoic acid].



§ 39-17-415 - Criteria and controlled substances for Schedule VI.

(a) There is established a Schedule VI for the classification of substances which the commissioner of mental health and substance abuse services, upon the agreement of the commissioner of health, upon considering the factors set forth in § 39-17-403, decides should not be included in Schedules I through V. The controlled substances included in Schedule VI are:

(1) Marijuana;

(2) Tetrahydrocannabinols; and

(3) Synthetic equivalents of the substances contained in the plant, or in the resinous extractives of Cannabis, sp. and/or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity, such as the following:

(A) 1 cis or trans tetrahydrocannabinol, and its optical isomers;

(B) 6 cis or trans tetrahydrocannabinol, and its optical isomers; or

(C) 3, 4 cis or trans tetrahydrocannabinol, and its optical isomers.

(b) Since nomenclature of these substances is not internationally standardized, compounds of these structures, regardless of numerical designation of atomic positions are covered.

(c) Nothing in this section shall be construed to categorize industrial hemp, as defined in § 43-26-102, as a controlled substance; provided, however, that industrial hemp shall be categorized as a controlled substance in circumstances where such classification is required by § 43-26-103(f).



§ 39-17-416 - Controlled substances in Schedule VII.

(a) There is established a Schedule VII for the classification of substances that should not be included in Schedules I through VI.

(b) The controlled substance included in Schedule VII is Butyl nitrite and any isomer of Butyl nitrite.



§ 39-17-417 - Criminal offenses and penalties.

(a) It is an offense for a defendant to knowingly:

(1) Manufacture a controlled substance;

(2) Deliver a controlled substance;

(3) Sell a controlled substance; or

(4) Possess a controlled substance with intent to manufacture, deliver or sell the controlled substance.

(b) A violation of subsection (a) with respect to a Schedule I controlled substance is a Class B felony and, in addition, may be fined not more than one hundred thousand dollars ($100,000).

(c) A violation of subsection (a) with respect to:

(1) Cocaine or methamphetamine is a Class B felony if the amount involved is point five (0.5) grams or more of any substance containing cocaine or methamphetamine and, in addition, may be fined not more than one hundred thousand dollars ($100,000); and

(2) (A) Any other Schedule II controlled substance, including cocaine or methamphetamine in an amount of less than point five (0.5) grams, is a Class C felony and, in addition, may be fined not more than one hundred thousand dollars ($100,000); provided, that if the offense involves less than point five (0.5) grams of a controlled substance containing cocaine or methamphetamine but the defendant carried or employed a deadly weapon as defined in § 39-11-106, during commission of the offense or the offense resulted in death or bodily injury to another person, the offense is a Class B felony.

(B) As a part of any sentence imposed for a violation of subdivision (a)(1) involving a controlled substance listed in § 39-17-408(d)(2), the court shall require the defendant to make restitution to any governmental entity for the costs reasonably incurred in cleaning the area in which the offense occurred and in rendering the area safe for human use.

(C) In addition to the requirement that restitution be made to the governmental entity pursuant to subdivision (c)(2)(B), the court shall also require that restitution be made to any private property owner, either real or personal, whose property is destroyed or suffers damage as a result of the offense. In the case of property that was rented or leased, damages may also include the loss of any revenue that occurred because the property was uninhabitable or a crime scene. The type and amount of restitution permitted pursuant to this subdivision (c)(2)(C) shall be determined by the court using the procedure set out in § 40-35-304.

(d) (1) A violation of subsection (a) with respect to a Schedule III controlled substance is a Class D felony and, in addition, may be fined not more than fifty thousand dollars ($50,000).

(2) (A) Notwithstanding any other law to the contrary, a person charged for the first time with delivering an anabolic steroid or possessing an anabolic steroid with the intent to manufacture, deliver or sell the steroid shall be eligible for pretrial diversion pursuant to title 40, chapter 15, and probation pursuant to title 40, chapter 28 and § 40-35-313.

(B) The inference permitted by the first sentence of § 39-17-419 does not apply to a person charged under subdivision (a)(4) with possession of an anabolic steroid with intent to sell or deliver the steroid. Unless the state can prove that an actual sale or delivery occurred, the person may only be convicted of simple possession and punished as provided in § 39-17-418.

(e) A violation of subsection (a) with respect to:

(1) Flunitrazepam is a Class C felony and, in addition, may be fined not more than one hundred thousand dollars ($100,000); and

(2) Any other Schedule IV controlled substance is a Class D felony and, in addition, may be fined not more than fifty thousand dollars ($50,000).

(f) A violation of subsection (a) with respect to a Schedule V controlled substance is a Class E felony and, in addition, may be fined not more than five thousand dollars ($5,000).

(g) (1) A violation of subsection (a) with respect to a Schedule VI controlled substance classified as marijuana containing not less than one-half (1/2) ounce (14.175 grams) nor more than ten pounds (10 lbs.) (4535 grams) of marijuana, or a Schedule VI controlled substance defined as a non-leafy, resinous material containing tetrahydrocannabinol (hashish), containing not more than two pounds (2 lbs.) (905 grams) of hashish is a Class E felony and, in addition, may be fined not more than five thousand dollars ($5,000).

(2) A violation of subsection (a) with respect to a Schedule VI controlled substance classified as marijuana and containing not less than ten pounds (10 lbs.), one gram (4536 grams) of marijuana nor more than seventy pounds (70 lbs.) (31,696 grams) of marijuana, or a Schedule VI controlled substance defined as a non-leafy, resinous material containing tetrahydrocannabinol (hashish) and containing not less than two pounds (2 lbs.), one gram (906 grams) nor more than four pounds (4 lbs.) (1810 grams) of hashish, or a Schedule VI controlled substance classified as marijuana consisting of not less than ten (10) marijuana plants nor more than nineteen (19) marijuana plants, regardless of weight, is a Class D felony and, in addition, may be fined not more than fifty thousand dollars ($50,000).

(3) A violation of subsection (a) with respect to a Schedule VI controlled substance defined as a non-leafy, resinous material containing tetrahydrocannabinol (hashish) and containing not less than four pounds (4 lbs.), one gram (1811 grams) nor more than eight pounds (8 lbs.) (3620 grams) of hashish, or a Schedule VI controlled substance classified as marijuana consisting of not less than twenty (20) marijuana plants nor more than ninety-nine (99) marijuana plants, regardless of weight, is a Class C felony and, in addition, may be fined not more than one hundred thousand dollars ($100,000).

(h) A violation of subsection (a) with respect to a Schedule VII controlled substance is a Class E felony and, in addition, may be fined not more than one thousand dollars ($1,000).

(i) A violation of subsection (a) with respect to the following amounts of a controlled substance, or conspiracy to violate subsection (a) with respect to such amounts, is a Class B felony and, in addition, may be fined not more than two hundred thousand dollars ($200,000):

(1) Fifteen (15) grams or more of any substance containing heroin;

(2) Fifteen (15) grams or more of any substance containing morphine;

(3) Five (5) grams or more of any substance containing hydromorphone;

(4) Five (5) grams or more of any substance containing lysergic acid diethylamide (LSD);

(5) Twenty-six (26) grams or more of any substance containing cocaine;

(6) Five (5) grams or more of any substance containing a combination of pentazocine and tripelennamine or joint possession of pentazocine and tripelennamine;

(7) Thirty (30) grams or more of any substance containing phencyclidine;

(8) One hundred (100) grams or more of any substance containing a derivative of barbituric acid or any of the salts of a derivative of barbituric acid;

(9) Fifty (50) grams or more of any substance containing phenmetrazine;

(10) Twenty-six (26) grams or more of any substance containing amphetamine or methamphetamine or any salt of an optical isomer of amphetamine or methamphetamine;

(11) One thousand (1,000) grams or more of any substance containing peyote;

(12) Two hundred (200) grams or more of any substance containing a controlled substance classified in Schedule I or II not listed in subdivisions (i)(1)-(11); or

(13) Not less than seventy pounds (70 lbs.), (31,697 grams) nor more than three hundred pounds (300 lbs.) (136,050 grams) of any substance containing marijuana, or a Schedule VI controlled substance defined as a non-leafy, resinous material containing tetrahydrocannabinol (hashish) and containing not less than eight pounds (8 lbs.), one gram (3621 grams) nor more than fifteen pounds (15 lbs.) (6,792 grams) of any substance containing hashish, or not less than one hundred (100) marijuana plants nor more than four hundred ninety-nine (499) marijuana plants, regardless of weight.

(j) A violation of subsection (a) with respect to the following amounts of a controlled substance, or conspiracy to violate subsection (a) with respect to such amounts is a Class A felony and, in addition, may be fined not more than five hundred thousand dollars ($500,000):

(1) One hundred fifty (150) grams or more of any substance containing heroin;

(2) One hundred fifty (150) grams or more of any substance containing morphine;

(3) Fifty (50) grams or more of any substance containing hydromorphone;

(4) Fifty (50) grams or more of any substance containing lysergic acid diethylamide (LSD);

(5) Three hundred (300) grams or more of any substance containing cocaine;

(6) Fifty (50) grams or more of any substance containing a combination of pentazocine and tripelennamine or joint possession of pentazocine and tripelennamine;

(7) Three hundred (300) grams or more of any substance containing phencyclidine;

(8) One thousand (1,000) grams or more of any substance containing a derivative of barbituric acid or any of the salts of a derivative of barbituric acid;

(9) Five hundred (500) grams or more of any substance containing phenmetrazine;

(10) Three hundred (300) grams or more of any substance containing amphetamine or methamphetamine or any salt of an optical isomer of amphetamine or methamphetamine;

(11) Ten thousand (10,000) grams or more of any substance containing peyote;

(12) Two thousand (2,000) grams or more of any substance containing a controlled substance classified in Schedule I or II not listed in subdivisions (i)(1)-(11); or

(13) Three hundred pounds (300 lbs.) (136,050 grams) or more of any substance containing marijuana, or a Schedule VI controlled substance defined as a non-leafy, resinous material containing tetrahydrocannabinol (hashish) and containing not less than fifteen pounds (15 lbs.), one gram (6,793 grams) of any substance containing hashish, or five hundred (500) or more marijuana plants, regardless of weight.

(k) A violation of this section or a conspiracy to violate this section where the recipient or the intended recipient of the controlled substance is under eighteen (18) years of age shall be punished one (1) classification higher than provided in subsections (b)-(i).

(l) (1) If the district attorney general believes that a defendant should be sentenced as a habitual drug offender, the district attorney general shall file notice of the defendant's record of prior convictions for violations specified in this subsection (l) in conformity with § 40-35-202.

(2) The trial court, upon the request of the district attorney general, shall enter injunctions, restraining orders, directions or prohibitions, or take other actions, including the acceptance of satisfactory performance bonds, liens on real property, security interests in personal property, for the purpose of collecting any fine imposed pursuant to this entire section.

(3) Any person found guilty of a violation of this section that constitutes a Class A or Class B felony or attempts to commit a Class A or Class B violation of this section or conspiracy to commit a Class A or Class B violation of this section and who has at least three (3) prior Class A or Class B felony convictions or any combination thereof under this section or § 39-6-417 [repealed] or under the laws of any other state or jurisdiction, which if committed in this state would have constituted a Class A or Class B felony violation under this section or § 39-6-417 [repealed]; provided, that the prior convictions were for violations committed at different times and on separate occasions at least twenty-four (24) hours apart, shall be found to be an habitual drug offender and shall be sentenced to one range of punishment higher than the range of punishment otherwise provided for in § 40-35-105, and, in addition, shall be fined not more than two hundred thousand dollars ($200,000).

(m) The offense described in subdivision (a)(1) with respect to any substance defined in § 39-17-408(d)(2) shall include the preparation or compounding of a controlled substance by an individual for the individual's own use.

(n) (1) A violation of subdivision (a)(1) with respect to any amount of methamphetamine shall be punished by confinement for not less than one hundred eighty (180) days, and the person shall serve at least one hundred percent (100%) of the one hundred eighty (180) day minimum.

(2) (A) The one hundred eighty (180) day minimum sentence required by subdivision (n)(1) shall not be construed to prohibit a person sentenced pursuant to this subsection (n) from participating in a drug or recovery court that is certified by the department of mental health and substance abuse services.

(B) Any person participating in such a court may receive sentence credit for up to the full one hundred eighty (180) day minimum required by (n)(1).



§ 39-17-418 - Simple possession or casual exchange.

(a) It is an offense for a person to knowingly possess or casually exchange a controlled substance, unless the substance was obtained directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of professional practice.

(b) It is an offense for a person to distribute a small amount of marijuana not in excess of one-half (1/2) ounce (14.175 grams).

(c) (1) Except as provided in subsections (d) and (e), a violation of this section is a Class A misdemeanor.

(2) (A) A violation of subsection (a) with respect to any amount of methamphetamine shall be punished by confinement for not less than thirty (30) days, and the person shall serve at least one hundred percent (100%) of the thirty (30) day minimum.

(B) (i) The thirty (30) day minimum sentence required by subdivision (c)(2)(A) shall not be construed to prohibit a person sentenced pursuant to this subsection (c) from participating in a drug or recovery court that is certified by the department of mental health and substance abuse services.

(ii) Any person participating in such a court may receive sentence credit for up to the full thirty (30) day minimum required by subdivision (c)(2)(A).

(d) A violation of subsections (a) or (b), where there is casual exchange to a minor from an adult who is at least two (2) years the minor's senior, and who knows that the person is a minor, is punished as a felony as provided in § 39-17-417.

(e) A violation under this section is a Class E felony where the person has two (2) or more prior convictions under this section.

(f) (1) In addition to the other penalties provided in this section, any person convicted of violating this section for possession of a controlled substance may be required to attend a drug offender school, if available, or may be required to perform community service work at a drug or alcohol rehabilitation or treatment center.

(2) Any person required to attend a drug offender school pursuant to this subsection (f) shall also be required to pay a fee for attending the school. If the court determines that the person, by reason of indigency, cannot afford to pay a fee to attend the school, the court shall waive the fee and the person shall attend the school without charge. The amount of fee shall be established by the local governmental authority operating the school, but the fee shall not exceed the fee charged for attending an alcohol safety DUI school program if such a program is available in the jurisdiction. All fees collected pursuant to this subsection (f) shall be used by the governmental authority responsible for administering the school for operation of the school.



§ 39-17-419 - Inferences.

It may be inferred from the amount of a controlled substance or substances possessed by an offender, along with other relevant facts surrounding the arrest, that the controlled substance or substances were possessed with the purpose of selling or otherwise dispensing. It may be inferred from circumstances indicating a casual exchange among individuals of a small amount of a controlled substance or substances that the controlled substance or substances so exchanged were possessed not with the purpose of selling or otherwise dispensing in violation of § 39-17-417(a). The inferences shall be transmitted to the jury by the trial judge's charge, and the jury will consider the inferences along with the nature of the substance possessed when affixing the penalty.



§ 39-17-420 - Fines and forfeitures.

(a) (1) Except as provided in subdivision (a)(2) and in subsection (d), all fines and forfeitures of appearance bonds received because of a violation of any provision of this part and that are specifically set forth in this part, and the proceeds of goods seized and forfeited under § 53-11-451 and disposed of according to law, shall be accounted for in a special revenue fund of the jurisdiction that initiated the arrest, or in a special reserve fund of the university employing the campus police officers if the arrest was initiated by campus police officers as defined in § 49-7-118 or in the special revenue fund of the department of correction if the arrest was initiated by the internal affairs director or an internal affairs special agent of the department of correction. All financial activities related to funds received under this part shall be accounted for in this fund. Cash transactions related to undercover investigative operations of county or municipal drug enforcement programs shall be administered in compliance with procedures established by the comptroller of the treasury. Moneys in the special revenue fund may be used only for the following purposes:

(A) Local drug enforcement program;

(B) Local drug education program;

(C) Local drug treatment program; and

(D) Nonrecurring general law enforcement expenditures.

(2) The chief law enforcement officer and the mayor of a municipality, or other chief executive officer of a metropolitan government, shall recommend a budget for the special revenue fund, to be approved by the legislative body of the municipality according to law. The chief law enforcement officer of a county shall recommend a budget for the special revenue fund, to be approved by the legislative body of the county according to law. The board of regents of the state university and community college system and the board of trustees for the University of Tennessee each shall approve a budget for the special revenue fund for funds from seizures by campus police officers as defined in § 49-7-118 in the respective systems. The commissioner of correction shall approve a budget for the special revenue fund for funds from seizures by the internal affairs director or an internal affairs special agent of the department of correction. Expenditures from the special revenue fund are subject to the availability of funds and budgetary appropriations for the expenditure. Any purchase made with moneys from the fund shall be made in accordance with all existing purchasing laws applicable to the particular county or municipality or university or department of correction. All fines and forfeitures resulting from cases and actions of the Tennessee bureau of investigation shall be paid to the state treasurer, to be used only as appropriated by the general assembly. If goods are seized by a combination of the Tennessee bureau of investigation and county or municipal law enforcement personnel, the court ordering their disposal shall determine the allocation of proceeds upon disposition of the goods. In all other cases, fines and forfeitures and goods and their proceeds shall be disposed of as otherwise provided by law.

(3) In counties having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, all fines and forfeitures of appearance bonds received from the violation of this part and that are specifically set forth in this part shall be paid to the county trustee or city recorder of the jurisdiction which initiated the arrest and shall be used exclusively in the local drug enforcement program or local drug education program. All requests for disbursement from the funds maintained by the county trustee or city recorder shall be by written request signed by the appropriate chief law enforcement officer of the county or municipality and the district attorney general. All purchases made from proceeds derived from any forfeiture of any interest in real property or proceeds derived pursuant to this part that are for use in the drug enforcement program or drug education program of either a county or a municipality shall be made in accordance with existing purchasing statutes, including private acts, which establish purchasing provisions or requirements for the county or municipality. All fines and forfeitures resulting from cases and actions of the Tennessee bureau of investigation shall be paid to the state treasurer, to be used only as appropriated by the general assembly. Fines and forfeitures received as a result of the application of other provisions of the law shall be disposed of as otherwise provided.

(b) In counties having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, the proceeds of goods seized and forfeited under § 53-11-451 and disposed of according to law shall inure to the benefit of the county or city whose law enforcement personnel seized the goods, if the goods were seized by county or city law enforcement personnel, for the use of the county or city drug enforcement program or drug education program, as appropriate. All purchases made from proceeds derived from any forfeiture of any interest in real property or proceeds derived pursuant to this part that are for use in the drug enforcement program or local drug education program of either a county or a municipality shall be made in accordance with existing purchasing statutes, including private acts, which establish purchasing provisions or requirements for such county or municipality. All fines and forfeitures resulting from cases and actions of the Tennessee bureau of investigation shall be paid to the state treasurer, to be used only as appropriated by the general assembly. If the goods are seized by a combination of the Tennessee bureau of investigation, county and city law enforcement personnel, the court ordering disposal of the goods shall determine the allocation of proceeds upon disposition of the goods. In all other cases, the goods and the proceeds from the goods shall be disposed of as otherwise provided by law.

(c) All fines and forfeitures of appearance bonds received from the violation of this part and that are specifically set forth in this part, the proceeds of goods seized and forfeited under § 53-11-451 and disposed of according to law that arise from the activities of a judicial district drug task force shall be paid to an expendable trust fund maintained by the county mayor in a county designated by the district attorney general and shall be used exclusively in a drug enforcement or drug education program of the district as directed by the board of directors of the judicial district drug task force. All requests for disbursement from the expendable trust fund maintained by the county mayor for confidential purposes shall be by written request signed by the drug task force director and the district attorney general.

(d) In addition to all other fines, fees, costs and punishments now prescribed by law, in counties having a population of not less than eighty-seven thousand nine hundred (87,900) nor more than eighty-eight thousand (88,000), or a population greater than seven hundred thousand (700,000), according to the 2000 federal census or any subsequent federal census, a drug testing fee of twenty dollars ($20.00) shall be assessed upon conviction of a violation of this part whenever a drug analysis is performed by a publicly funded forensic laboratory or other forensic laboratory maintained in or operated by those counties. This fee shall be collected by the clerks of the various courts of those counties and forwarded to the appropriate county trustees on a monthly basis and designated for the exclusive use of the publicly funded forensic laboratory of those counties.

(e) The comptroller of the treasury and the department of finance and administration, in consultation with the Tennessee bureau of investigation, the Tennessee sheriffs' association and the Tennessee association of chiefs of police shall develop procedures and guidelines for handling cash transactions related to undercover investigative operations of county or municipal drug enforcement programs. The procedures and guidelines shall be applicable to the disbursement of proceeds from the drug enforcement program that are acquired on and after January 1, 1991, or an earlier date as may be adopted.

(f) Notwithstanding subsection (a) or § 53-11-415 to the contrary, effective July 1, 1994, any county or municipality, or, in any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census, any law enforcement agency that receives proceeds from fines, forfeitures, seizures or confiscations pursuant to this part or title 53, chapter 11, may set aside a sum from the proceeds to purchase supplies and other items for the operation and promotion of the DARE program, created by title 49, chapter 1, part 4, or any other drug abuse prevention program conducted in the school system or systems within the county or municipality or served by the law enforcement agency. The local school board shall approve the program before the program may become eligible to receive funds under this subsection (f). Supplies and items that may be purchased with the proceeds include, but are not limited to, workbooks, T-shirts, caps and medallions.

(g) (1) Except as provided in subdivision (g)(2), notwithstanding any other provision of this section to the contrary, in order to comply with state and federal fingerprinting requirements such as those in former 42 U.S.C. § 14071, effective July 1, 1997, twenty percent (20%) of the funds a sheriff or municipal police department receives pursuant to this section shall be set aside and earmarked for the purchase, installation, and maintenance of and line charges for an electronic fingerprint imaging system that is compatible with the federal bureau of investigation's integrated automated fingerprint identification system. Prior to the purchase of the equipment, the sheriff or municipal police department shall obtain certification from the Tennessee bureau of investigation that the equipment is compatible with the Tennessee bureau of investigation's and federal bureau of investigation's integrated automated fingerprint identification system. Once the electronic fingerprint imaging system has been purchased, a sheriff or municipal police department may continue to set aside up to twenty percent (20%) of the funds received pursuant to this section to pay for the maintenance of and line charges for the electronic fingerprint imaging system. Instead of purchasing the fingerprinting equipment, a local law enforcement agency may enter into an agreement with another law enforcement agency that possesses the equipment for the use of the equipment. The agreement may provide that the local law enforcement agency may use the fingerprinting equipment for identifying persons arrested by that agency in exchange for paying an agreed upon portion of the cost and maintenance of the fingerprinting equipment. If no agreement exists, it shall be the responsibility of the arresting officer to obtain fingerprints and answer for the failure to do so.

(2) This subsection (g) does not apply in any county having a metropolitan form of government and a population in excess of five hundred thousand (500,000), according to the 1990 federal census or any subsequent federal census.

(h) In addition to all other fines, fees, costs and punishments now prescribed by law, including those imposed pursuant to subsection (d), a drug testing fee in the amount of two hundred fifty dollars ($250) shall be assessed upon a conviction of or upon the granting of pretrial diversion under § 40-15-105 or judicial diversion under § 40-35-313 for a violation of any part of the Tennessee Drug Control Act, compiled in this part and title 53, chapter 11, parts 3 and 4.

(i) This fee shall be collected by the clerks of the various courts of the counties and forwarded to the state treasurer on a monthly basis for deposit in the TBI drug chemistry unit drug testing fund, created in subsection (j), and designated for exclusive use by the Tennessee bureau of investigation for the purposes set out in subsection (j).

(j) There is created a fund within the state treasury, to be known as the TBI drug chemistry unit drug testing fund.

(1) Moneys shall be deposited into the fund pursuant to subsection (i), and as may be otherwise provided by law, and shall be invested pursuant to § 9-4-603. Moneys in the fund shall not revert to the general fund of the state, but shall remain available for appropriation to the Tennessee bureau of investigation, as determined by the general assembly.

(2) Moneys in the TBI drug chemistry unit drug testing fund and available federal funds, to the extent permitted by federal law and regulation, shall be used to fund a forensic scientist position in each of the three (3) bureau crime laboratories, to employ forensic scientists to fill the positions and to purchase, maintain and upgrade the equipment and supplies necessary to carry out, in a timely manner, the increased number of requests for determinations of weight and analysis of submitted substances. To the extent that additional funds are available, the funds shall be used to employ personnel, purchase equipment and supplies, pay for the education, training and scientific development of employees, or for any other purpose so as to further allow the bureau to operate in a more efficient and expeditious manner.

(k) Notwithstanding any law to the contrary, any drug testing fee of twenty dollars ($20.00) and any other fees that were assessed and collected in any county of the ninth judicial district before such fees were repealed in 2007 shall be designated for use by the ninth judicial district drug task force.



§ 39-17-421 - Substitution of drugs in filling prescriptions prohibited.

(a) Except as provided in title 53, chapter 10, part 2, it shall be unlawful for any pharmacist, or any pharmacy technician or pharmacy intern under the supervision of a pharmacist who dispenses prescriptions, drugs, and medicines, to substitute any drug or device different from the one ordered, or deviate in any manner from the requirements of an order or prescription, without the approval of the prescriber, as defined in § 63-10-204.

(b) A violation of this section is a Class C misdemeanor.



§ 39-17-422 - Inhaling, selling, giving or possessing glue, paint, gasoline, aerosol, gases, etc., for unlawful purposes.

(a) No person shall, for the purpose of causing a condition of intoxication, inebriation, elation, dizziness, excitement, stupefaction, paralysis, or the dulling of the brain or nervous system, or disturbing or distorting of the audio or visual processes, intentionally smell or inhale the fumes from any glue, paint, gasoline, aerosol, chlorofluorocarbon gas or other substance containing a solvent having the property of releasing toxic vapors or fumes; provided, that nothing in this section shall be interpreted as applying to the inhalation of any anesthesia for medical or dental purposes, or to the use of nitrous oxide to implement the distribution of beverages or other foodstuffs for commercial purposes.

(b) No person shall, for the purpose of violating subsection (a), use, or possess for the purpose of so using, any glue containing a solvent having the property of releasing toxic vapors or fumes.

(c) No person shall sell, or offer to sell, or deliver or give away, to any person any tube or other container of glue, paint, gasoline, aerosol, chlorofluorocarbon gas or any other substance containing a solvent having the property of releasing toxic vapors or fumes, if the person has reasonable cause to suspect that the product sold or offered for sale, or delivered or given away, will be used for the purpose set forth in subsection (a).

(d) As used in this section, "glue, paint, gasoline, aerosol, chlorofluorocarbon gas or other substance containing a solvent having the property of releasing toxic vapors or fumes" means and includes any glue, cement, paint, gasoline, aerosol, or any other substance of whatever kind containing one (1) or more of the following chemical compounds: acetone, an acetate, benzene, butyl alcohol, ethyl alcohol, ethylene dichloride, isopropyl alcohol, methyl alcohol, methyl ethyl ketone, nitrous oxide, pentachlorophenol, petroleum ether, toluene or any group of polyhalogenated hydrocarbons containing fluorine and chlorine.

(e) Nothing contained in this section shall be considered applicable to the sale of a hobby or model kit containing as a part of the kit a tube or other container of glue, nor shall this section be considered applicable to the sale of a tube or other container of glue immediately in conjunction with the sale of a hobby or model kit requiring the use of approximately the quantity of glue for the assembly of a model. Nothing contained in this section shall be applicable to the transfer of a tube or other container of glue from a parent to the parent's own child, or from a guardian to the guardian's own ward.

(f) (1) A violation of subsection (a), (b) or (d) is a Class A misdemeanor.

(2) A violation of subsection (c) is a Class E felony.



§ 39-17-423 - Counterfeit controlled substances.

(a) It is an offense for a person to:

(1) Sell;

(2) Deliver; or

(3) Distribute a substance that is represented to be a controlled substance and which is substantially similar in color, shape, size, and markings or lack thereof, to a Schedule I, II, III or IV controlled substance as classified in §§ 39-17-406 -- 39-17-412, in order that the substance may be sold as a controlled substance.

(b) It is an offense for a person to manufacture for sale or exchange any substance with the intent that the substance substantially imitate in color, shape, size, and markings or lack of markings, the physical appearance of a Schedule I, II, III or IV controlled substance, as classified in §§ 39-17-406 -- 39-17-412, in order that the substance may be sold as a controlled substance.

(c) A violation of subsection (a) or (b) is a Class E felony.

(d) It is an offense for a person to be the recipient of a sale or exchange of a substance set forth in this section. A violation of this subsection (d) is a Class A misdemeanor. In addition to the penalties set forth in this section, the court may impose a mandatory drug rehabilitation program.

(e) This section shall not apply to:

(1) Any person who manufactures or sells a substance for use as a placebo by a licensed physician, dentist, pharmacist or registered nurse acting under the direction of a physician, dentist, or pharmacist;

(2) A licensed physician, dentist, pharmacist or registered nurse who sells, dispenses, administers or otherwise distributes a placebo to a patient of the physician or dentist for purposes of the medical care or treatment of the patient;

(3) A noncontrolled substance that was introduced into commerce prior to the introduction into commerce of the controlled substance that it is alleged to imitate;

(4) A substance that may be legally purchased at a drug or grocery store without a prescription; provided, that the substance is not represented by the seller to be a controlled substance; and

(5) A substance that is packaged and labeled in accordance with appropriate rules and regulations of the United States food and drug administration shall create a rebuttable presumption that the manufacturer or wholesaler of the substance is exempted from the provisions of this section.



§ 39-17-424 - Determination whether object is drug paraphernalia.

In determining whether a particular object is drug paraphernalia as defined by § 39-17-402, the court or other authority making that determination shall, in addition to all other logically relevant factors, consider the following:

(1) Statements by the owner or anyone in control of the object concerning its use;

(2) Prior convictions, if any, of the owner or of anyone in control of the object for violation of any state or federal law relating to controlled substances or controlled substance analogues;

(3) The existence of any residue of controlled substances or controlled substance analogues on the object;

(4) Instructions, oral or written, provided with the object concerning its use;

(5) Descriptive materials accompanying the object that explain or depict its use;

(6) The manner in which the object is displayed for sale;

(7) The existence and scope of legitimate uses for the object in the community; and

(8) Expert testimony concerning its use.



§ 39-17-425 - Unlawful drug paraphernalia uses and activities.

(a) (1) Except when used or possessed with the intent to use by a person authorized by this part and title 53, chapter 11, parts 3 and 4 to dispense, prescribe, manufacture or possess a controlled substance, it is unlawful for any person to use, or to possess with intent to use, drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance or controlled substance analogue in violation of this part.

(2) Any person who violates this subsection (a) commits a Class A misdemeanor.

(b) (1) Except when delivered, possessed with the intent to deliver, or manufactured with the intent to deliver by a person authorized by this part and title 53, chapter 11, parts 3 and 4 to dispense, prescribe, manufacture or possess a controlled substance, it is unlawful for any person to deliver, possess with intent to deliver, or manufacture with intent to deliver, drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance or controlled substance analogue in violation of this part.

(2) Any person who violates subdivision (b)(1) commits a Class E felony.

(3) Except when delivered by a person authorized by this part and title 53, chapter 11, parts 3 and 4 to dispense, prescribe, manufacture or possess a controlled substance, any person eighteen (18) years of age or over who violates this subsection (b) by delivering drug paraphernalia to a person under eighteen (18) years of age who is at least three (3) years younger than that person commits a Class E felony.

(c) (1) It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication, any advertisement, knowing, or under circumstances where one reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended for use as drug paraphernalia.

(2) Any person who violates the provisions of subdivision (c)(1) commits a Class A misdemeanor.



§ 39-17-426 - Delivery, sale or possession of jimsonweed.

(a) It is an offense for a person to deliver, sell or possess the seed of the gentiana lutea plant, also known as jimsonweed, on the premises or grounds of any school, grades kindergarten through twelve (K-12).

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-427 - Exception.

It is an exception to this part if the person lawfully possessed the controlled substance as otherwise authorized by this part and title 53, chapter 11, parts 3 and 4.



§ 39-17-428 - Mandatory minimum fines -- Allocation of proceeds.

(a) Notwithstanding any other provision of this part to the contrary, any person convicted of violating any provision of this part shall be fined no less than the amount set out in the schedule in subsection (b). The fines set out in the schedule shall be the minimum mandatory fine for each type of offense and offender and shall not be construed to be a separate fine or in addition to the fines currently authorized by law for the offense committed. Nothing in this section shall prohibit the court from imposing a fine in excess of the minimum set out in such schedule; provided, that the amount is authorized by law.

(b) In determining the minimum fine to impose upon any person convicted of violating any provision of this part, the court shall first determine whether the person was convicted of a misdemeanor or felony violation of this part and then shall determine if the person has any previous convictions for violations of this part. Having determined the category of offense and offender, the judge shall impose a minimum mandatory fine based upon the following:

(1) First conviction for a misdemeanor drug offense involving a Schedule VI controlled substance classified as marijuana or hashish ..................... $250

(2) Second conviction for a misdemeanor drug offense involving a Schedule VI controlled substance classified as marijuana or hashish ..................... 500

(3) Third or subsequent conviction for a misdemeanor drug offense involving a Schedule VI controlled substance classified as marijuana or hashish, enhanced as a felony under § 39-17-418(e) ..................... 1,000

(4) First conviction for a misdemeanor drug offense involving a scheduled controlled substance other than Schedule VI ..................... 750

(5) Second conviction for a misdemeanor drug offense involving a scheduled controlled substance other than Schedule VI ..................... 850

(6) Third or subsequent conviction for a misdemeanor drug offense involving a scheduled controlled substance other than Schedule VI, enhanced as a felony under § 39-17-418(e) ..................... 1,000

(7) First conviction for possession of drug paraphernalia under § 39-17-425(a)(1) ..................... 150

(8) Second or subsequent conviction for possession of drug paraphernalia under § 39-17-425(a)(1) and conviction for all other misdemeanor drug offenses ..................... 250

(9) First conviction for all felony drug offenses involving a scheduled controlled substance ..................... 2,000

(10) Second conviction for all felony drug offenses involving a scheduled controlled substance ..................... 3,000

(11) Third or subsequent conviction for all felony drug offenses involving a scheduled controlled substance ..................... 5,000

(12) First conviction for all other felony drug offenses including § 39-17-423(a) and (b) and § 39-17-425(b)(1) ..................... 1,000

(13) Second or subsequent conviction for all other felony drug offenses including § 39-17-423(a) and (b) and § 39-17-425(b)(1) ..................... 1,500

(14) First conviction for an offense under § 39-17-431(m)......................1,000.

(15) Second or subsequent conviction for an offense under § 39-17-431(m)......................2,000.

(c) (1) Fifty percent (50%) of any fine collected pursuant to subsection (b) shall be allocated in the manner set out in § 39-17-420. The remaining fifty percent (50%) shall be paid to the general fund of the governing body of the law enforcement agency responsible for the investigation and arrest which resulted in the drug conviction; provided, that if a drug task force is responsible for the investigation and arrest, the amount above the minimum fine shall be paid to the general fund of the governing body of one (1) or more counties and cities within the judicial district as directed by the court. Notwithstanding § 39-17-420(a)(1) or any other law to the contrary, a portion of any fine collected pursuant to subsection (b) may be expended to fund programs and services for infants and children who are afflicted by HIV or AIDS.

(2) Nothing in this section shall be construed as prohibiting the use of proceeds from fines imposed pursuant to this section for the purpose of drug education.

(d) (1) Unless the judge, using the applicable criteria set out in § 40-14-202(c), determines that a person convicted of violating this section is indigent, or that payment of the minimum fine would result in a severe economic hardship, or such fine would otherwise not be in the interests of justice, the minimum fines imposed by this section shall be mandatory and shall not be reduced, suspended, waived or otherwise released by the court. No plea agreement shall be accepted by a court if the agreement attempts to reduce or suspend all or any portion of the mandatory fines imposed by this section unless the judge determines that one (1) of the conditions set out in the first sentence of this subdivision (d)(1) exists.

(2) If the judge of a court of general sessions determines that it is necessary to reduce, suspend, waive or otherwise release the minimum fines imposed by this section, the judge shall assess the fine, and write on the warrant the amount of the fine, the fact that it is reduced, suspended, waived or released and the reasons for the reduction, suspension, waiver or release. If done by the judge of a court of record, the judge shall assess the fine and make a specific finding of fact on the record relative to the reduction, suspension, waiver or release and the reasons for the reduction, suspension, waiver or release.



§ 39-17-429 - Accountability for disposition of fines and forfeitures.

(a) The sheriff's department shall be accountable to the county legislative body and the municipal law enforcement department shall be accountable to the municipal legislative body for the proper disposition of the proceeds of goods seized and forfeited under § 53-11-451, and for the fines imposed by § 39-17-428.

(b) An annual audited report of the funds shall be submitted by the sheriff or the proper official of the municipal law enforcement department to the respective local legislative body. In those years when the office of the comptroller of the treasury conducts an audit, if any, the audit shall satisfy this requirement. If no audit is conducted by the office of the comptroller of the treasury, then an audit shall be performed by a certified public accountant to satisfy this requirement.



§ 39-17-430 - Anabolic steroids -- Prohibited activities.

(a) It is unlawful for a practitioner to prescribe, order, distribute, supply or sell an anabolic steroid for:

(1) Enhancing performance in an exercise, sport or game without medical necessity; or

(2) Hormonal manipulation intended to increase muscle mass, strength or weight without medical necessity.

(b) (1) It is unlawful for any person who is not a practitioner or lawful manufacturer of anabolic steroids to:

(A) Knowingly or intentionally manufacture or deliver an anabolic steroid, pure or adulterated; or

(B) Possess, with intent to manufacture or deliver, an anabolic steroid.

(2) As used in this subsection (b), "practitioner" means a physician, dentist or veterinarian.

(c) A person who knowingly violates this section shall be punished as provided in § 39-17-417(d) for a violation of a Schedule III controlled substance.



§ 39-17-431 - Immediate methamphetamine precursor -- Prohibitions.

(a) Except as provided in this section, any product that contains any immediate methamphetamine precursor may be dispensed only by a licensed pharmacy.

(b) (1) A product or category of products that contains any immediate methamphetamine precursor shall be exempt from the requirements of this section if the ingredients are not in a form that can be used in the manufacture of methamphetamine.

(2) The board of pharmacy, in consultation with the Tennessee bureau of investigation (TBI), shall determine whether a product or category of products that contain any immediate methamphetamine precursor is not in a form that can be used in the manufacture of methamphetamine. In making such a determination, the board shall solicit the written opinion of the bureau and work with the bureau to develop procedures that consider, among other factors:

(A) The ease with which the product can be converted to methamphetamine, including the presence or absence of a "molecular lock" completely preventing a product's use in methamphetamine manufacture;

(B) The ease with which pseudoephedrine can be extracted from a product and whether it forms a salt, emulsion, or other form; and

(C) Any other pertinent data that can be used to determine the risk of a product being viable in the illegal manufacture of methamphetamine.

(3) The board of pharmacy shall maintain a public list of the exempted products or categories of products. Any person may request that a product or category of products be included on the exemption list.

(c) (1) A pharmacy shall not sell products containing ephedrine or pseudoephedrine base, or their salts, isomers or salts of isomers to the same person in an amount more than:

(A) Five and seventy-six hundredths (5.76) grams in any period of thirty (30) consecutive days; or

(B) Twenty-eight and eight tenths (28.8) grams in any one-year period.

(2) A person shall not purchase products containing ephedrine or pseudoephedrine base, or their salts, isomers or salts of isomers in an amount more than:

(A) Five and seventy-six hundredths (5.76) grams in any period of thirty (30) consecutive days; or

(B) Twenty-eight and eight tenths (28.8) grams in any one-year period.

(3) The limits in this subsection (c) shall apply whether one (1) form of identification required in subsection (d) is used to make the purchase or if two (2) or more forms of identification required in subsection (d) are used to purchase the products. The limits contained in this subsection (c) shall apply to the total amount of base ephedrine and pseudoephedrine contained in the products and not the overall weight of the products. The prohibitions contained in this subsection (c) shall not apply to a person who obtains the product or products pursuant to a valid prescription issued by a licensed health care practitioner authorized to prescribe by the laws of the state.

(4) This subsection (c) also shall apply to pharmacist-generated prescription orders of the product pursuant to § 63-10-206. The provision of the patient education and counseling as a part of the practice of pharmacy shall be required when any product is issued under this subsection (c).

(5) There shall be no protocol or procedure mandated by any individual or corporate entity that interferes with the pharmacist's professional duty to counsel and evaluate the patient's appropriate pharmaceutical needs and the exercise of the pharmacist's professional judgment as to whether it is appropriate to dispense medication as set forth in subsection (d) or otherwise.

(d) The pharmacist or pharmacy intern under the supervision of the pharmacist shall require any person purchasing an over-the-counter product containing pseudoephedrine or ephedrine to present valid government issued photo identification at the point of sale. The pharmacist or pharmacy intern shall counsel with the person seeking to purchase the product as to the reasons for needing the product and may decline the sale if the pharmacist or pharmacy intern believes the sale is not for a legitimate medical purpose. The pharmacist, pharmacy technician, or pharmacy intern shall maintain an electronic record of the sale under this subsection (d) and the record may be maintained in the form of a pharmacist prescription order as provided by § 63-10-206(c). The electronic record shall include the name and address of purchaser; name and quantity of product purchased; date and time purchased; purchaser identification type and number, such as driver license state and number; and the identity, such as name, initials or identification code, of the dispensing pharmacist or pharmacy intern. If a system is not able to record the identification type and number, the pharmacist, pharmacy technician, or pharmacy intern shall write the identification type and number on the prescription order. The electronic record shall also be maintained in a manner that allows for the determination of the equivalent number of packages purchased and total quantity of base ephedrine or pseudoephedrine purchased.

(e) (1) By January 1, 2012, each pharmacy in this state shall have in place and operational all equipment necessary to access and use the National Precursor Log Exchange (NPLEx) administered by the National Association of Drug Diversion Investigators (NADDI). The NPLEx system shall be available for access and use free of charge to the pharmacies and this state.

(2) Beginning January 1, 2012, before completing a sale of an over-the-counter product containing pseudoephedrine or ephedrine not otherwise excluded from the record keeping requirement, a pharmacy shall electronically submit the required information to NPLEx administered by NADDI. On learning of a data entry error in which a transaction was submitted to NPLEx when it should not have been, the pharmacy shall submit a data entry error correction to NPLEx to remedy the error and prevent an inappropriate stop sale alert from being generated for a person who may seek to purchase an over-the-counter product containing pseudoephedrine or ephedrine. Except as provided in subsection (j), the seller shall not complete the sale if the system generates a stop sale alert.

(3) Absent negligence, wantonness, recklessness, or deliberate misconduct, any pharmacy utilizing the electronic sales tracking system in accordance with this subsection (e) shall not be civilly liable as a result of any act or omission in carrying out the duties required by this subsection (e) and shall be immune from liability to any third party unless the retailer has violated this subsection (e) in relation to a claim brought for such violation. This subsection (e) shall not apply to a person who obtains the product or products pursuant to a valid prescription.

(4) The data entered into, stored and maintained by the NPLEx may only be used by law enforcement officials, healthcare professionals and pharmacists and only for controlling the sale of methamphetamine precursors.

(5) If, for any reason, the NPLEx administered by NADDI is no longer the system used in this state to track the sale of methamphetamine precursors, whether because the system no longer functions, is no longer in existence, is no longer offered to the state without cost, or is otherwise no longer available, each pharmacy shall switch to and commence using the Tennessee Methamphetamine Information System (TMIS), as soon as the equipment necessary to access and use the system is made available at no charge to the pharmacy. TMIS shall be available for access and use free of charge to the pharmacies.

(f) If a pharmacy selling an over-the-counter product containing pseudoephedrine or ephedrine experiences mechanical or electronic failure of the tracking system and is unable to comply with the electronic sales tracking requirement, the pharmacy or retail establishment shall maintain a written log until such time as the pharmacy or retail establishment is able to comply with the electronic sales tracking requirement.

(g) A pharmacy selling an over-the-counter product containing pseudoephedrine or ephedrine may seek an exemption from submitting transactions to the electronic sales tracking system in writing to the board of pharmacy stating the reasons therefore. The board of pharmacy may grant an exemption for good cause shown, but in no event shall such exemption exceed one hundred eighty (180) days. Any pharmacy or retail establishment that receives an exemption shall maintain a hardcopy logbook and must still require the purchaser to provide the information required under this section before completion of any sale. The logbook shall be maintained as a record of each sale for inspection by any law enforcement officer or inspector of the board of pharmacy during normal business hours.

(h) Nonexempt products containing an immediate methamphetamine precursor shall be maintained behind-the-counter of the pharmacy or in a locked case within view of and within twenty-five feet (25') of the counter.

(i) All data that is collected from Tennessee pharmacies and stored in the NPLEx will be downloaded and exported by electronic means to TMIS at least every twenty-four (24) hours. This export of data will be in a version in compliance with the National Information Exchange Standard and agreed to by both the TBI and NADDI. The export will be executed without a charge to TMIS or any agency of this state. Any and all data exported to, obtained by, gathered by, transmitted to and/or stored by TMIS or its designee, once received from NADDI, is the property of this state. TMIS has the authority to control, administer, and disseminate, at its discretion, this transaction data for the purpose of enforcing federal and state laws. In addition to the exporting of data to TMIS, real time access to NPLEx information through the NPLEx online portal shall be provided to law enforcement in the state free of charge.

(j) (1) NPLEx shall generate a stop sale alert, if completion of a sale would result in the seller or purchaser violating the quantity limits set forth in this section. The system shall contain an override function that may be used by a dispenser of ephedrine or pseudoephedrine who has a reasonable fear of imminent bodily harm if the sale is not completed. Each instance in which the override function is utilized shall be logged by the system.

(2) In instances when a data entry correction has been submitted to the NPLEx concerning a purchaser in accord with subdivision (e)(2), the NPLEx shall not generate a stop sale alert in cases where the quantity limit is exceeded due to the data entry error for which the correction was submitted.

(k) A violation of subsections (a)-(j) is a Class A misdemeanor, punishable by fine only. If the person in violation is a licensed pharmacy or pharmacist, the violation shall be reported to the board of pharmacy for review and appropriate action. If a product is dispensed in violation of subsection (a), the owner or operator of the wholesale or retail establishment dispensing the product shall be in violation of subsection (a).

(l) (1) The TBI, in cooperation with NADDI which administers NPLEx, shall devise a method to electronically notify NADDI at least every seven (7) days of any person placed on the methamphetamine registry pursuant to § 39-17-436(b). The notification shall include the first, middle and last names of the person, the person's date of birth and the person's driver license number or any other state or federal identification number. NPLEx shall be designed to generate a stop-sale alert for any purchaser whose name has been submitted to the registry. Such person shall be prohibited from purchasing nonexempt products at the point-of-sale using NPLEx.

(2) The bureau shall also notify NADDI when a person is removed from the methamphetamine registry pursuant to § 39-17-436(e). When notified, the person shall be removed from NPLEx and is permitted to purchase nonexempt products.

(3) (A) Any person who sells or delivers a nonexempt substance to a person known to be on the methamphetamine registry commits a Class A misdemeanor.

(B) Any person who purchases or attempts to purchase a nonexempt substance while such person is on the methamphetamine registry commits a Class A misdemeanor.

(m) (1) It is an offense for a person not authorized to do so to knowingly engage in any of the following conduct with respect to a nonexempt product containing an immediate methamphetamine precursor and required to be maintained behind-the-counter of the pharmacy as specified in subsection (h):

(A) Attempt to sell the product knowing that it will be used to produce methamphetamine, or with reckless disregard of its intended use;

(B) Attempt to purchase the product with the intent to manufacture methamphetamine or deliver the product to another person whom they know intends to manufacture methamphetamine, or with reckless disregard of the other person's intent;

(C) Purchase the product at different times or locations for the purpose of circumventing the maximum allowable quantity of the product that may lawfully be purchased during a thirty-day or one-year period; or

(D) Use a false identification to purchase the product for the purpose of circumventing the maximum allowable quantity of the product that may lawfully be purchased during a thirty-day or one-year period.

(2) A violation of this subsection (m) shall be a Class A misdemeanor. All proceeds from fines imposed pursuant to this subsection (m) shall be used by the jurisdiction making the arrest for methamphetamine clean-up activities in that jurisdiction.

(n) This section shall supersede any local laws or ordinances currently regulating sales of products containing any immediate methamphetamine precursor.

(o) For the purposes of this section, "pharmacy" means only a pharmacy operating under title 63, chapter 10, which sells any immediate methamphetamine precursor at retail to the public.

(p) No person under eighteen (18) years of age may purchase a product that contains any immediate methamphetamine precursor, except pursuant to a valid prescription issued by a licensed healthcare practitioner authorized to prescribe by the law of the state or a pharmacist generated prescription issued pursuant to § 63-10-206.



§ 39-17-432 - Drug-Free School Zone -- Enhanced criminal penalties for violations within zone.

(a) It is the intent of this section to create drug-free zones for the purpose of providing vulnerable persons in this state an environment in which they can learn, play and enjoy themselves without the distractions and dangers that are incident to the occurrence of illegal drug activities. The enhanced and mandatory minimum sentences required by this section for drug offenses occurring in a drug-free zone are necessary to serve as a deterrent to such unacceptable conduct.

(b) (1) A violation of § 39-17-417, or a conspiracy to violate the section, that occurs on the grounds or facilities of any school or within one thousand feet (1,000') of the real property that comprises a public or private elementary school, middle school, secondary school, preschool, child care agency, or public library, recreational center or park shall be punished one (1) classification higher than is provided in § 39-17-417(b)-(i) for such violation.

(2) In addition to any other penalty imposed by this section, a person convicted of violating this subsection (b) shall also be subject to the following:

(A) Upon conviction of a Class E felony, a fine of not more than ten thousand dollars ($10,000);

(B) Upon conviction of a Class D felony, a fine of not more than twenty thousand dollars ($20,000);

(C) Upon conviction of a Class C felony, a fine of not more than forty thousand dollars ($40,000);

(D) Upon conviction of a Class B felony, a fine of not more than sixty thousand dollars ($60,000); and

(E) Upon conviction of a Class A felony, a fine of not more than one hundred thousand dollars ($100,000).

(3) A person convicted of violating this subsection (b), who is within the prohibited zone of a preschool, childcare center, public library, recreational center or park shall not be subject to additional incarceration as a result of this subsection (b) but shall be subject to the additional fines imposed by this section.

(c) Notwithstanding any other law or the sentence imposed by the court to the contrary, a defendant sentenced for a violation of subsection (b) shall be required to serve at least the minimum sentence for the defendant's appropriate range of sentence. Any sentence reduction credits the defendant may be eligible for or earn shall not operate to permit or allow the release of the defendant prior to full service of the minimum sentence.

(d) Notwithstanding the sentence imposed by the court, title 40, chapter 35, part 5, relative to release eligibility status and parole, shall not apply to or authorize the release of a defendant sentenced for a violation of subsection (b) prior to service of the entire minimum sentence for the defendant's appropriate range of sentence.

(e) Nothing in title 41, chapter 1, part 5 shall give either the governor or the board of parole the authority to release or cause the release of a defendant sentenced for a violation of subsection (b) prior to service of the entire minimum sentence for the defendant's appropriate range of sentence.

(f) Nothing in this section shall be construed as prohibiting the judge from sentencing a defendant who violated subsection (b) to any authorized term of incarceration in excess of the minimum sentence for the defendant's appropriate range of sentence.

(g) The sentence of a defendant who, as the result of a single act, violates both subsection (b) and § 39-17-417(k), may only be enhanced one (1) time under those sections for each act. The state must elect under which section it intends to seek enhancement of the defendant's sentence and shall provide notice of the election pursuant to § 40-35-202.



§ 39-17-433 - Promotion of methamphetamine manufacture.

(a) It is an offense for a person to promote methamphetamine manufacture. A person promotes methamphetamine manufacture who:

(1) Sells, purchases, acquires, or delivers any chemical, drug, ingredient, or apparatus that can be used to produce methamphetamine, knowing that it will be used to produce methamphetamine, or with reckless disregard of its intended use;

(2) Purchases or possesses more than nine (9) grams of an immediate methamphetamine precursor with the intent to manufacture methamphetamine or deliver the precursor to another person whom they know intends to manufacture methamphetamine, or with reckless disregard of the person's intent; or

(3) Permits a person to use any structure or real property that the defendant owns or has control of, knowing that the person intends to use the structure to manufacture methamphetamine, or with reckless disregard of the person's intent.

(b) Expert testimony of a qualified law enforcement officer shall be admissible to establish that a particular chemical, drug, ingredient, or apparatus can be used to produce methamphetamine. For purposes of this testimony, a rebuttable presumption is created that any commercially sold product contains or contained the product that it is represented to contain on its packaging or labels.

(c) Possession of more than fifteen (15) grams of an immediate methamphetamine precursor shall be prima facie evidence of intent to violate this section. This subsection (c) shall not apply to the following persons or entities that lawfully possess drug products in the course of legitimate business activities:

(1) A pharmacy or pharmacist licensed by the board of pharmacy;

(2) A wholesale drug distributor, or its agents, licensed by the board of pharmacy;

(3) A manufacturer of drug products, or its agents, licensed by the board of pharmacy; and

(4) A licensed health care professional possessing the drug products in the course of carrying out the health care provider's profession.

(d) For purposes of this section, "structure" means any house, apartment building, shop, barn, warehouse, building, vessel, railroad car, cargo container, motor vehicle, housecar, trailer, trailer coach, camper, mine, floating home, watercraft, or any other structure capable of holding a clandestine laboratory.

(e) (1) If the chemical, drug, ingredient, or apparatus to produce methamphetamine is purchased in violation of subdivision (a)(1) in more than one (1) county, venue for purposes of prosecution under this section is proper in any county in which such an item was purchased.

(2) If immediate methamphetamine precursors are purchased in violation of subdivision (a)(2) in more than one (1) county, venue for purposes of prosecution under this section is proper in any county in which a precursor was purchased.

(f) A violation of this section is a Class D felony.



§ 39-17-434 - Manufacture, delivery, sale or possession of methamphetamines.

(a) It is an offense for a defendant to knowingly:

(1) Manufacture methamphetamine;

(2) Deliver methamphetamine;

(3) Sell methamphetamine; or

(4) Possess methamphetamine with intent to manufacture, deliver or sell methamphetamine.

(b) It is an offense for a person to knowingly possess or casually exchange methamphetamine.

(c) If the violation is for methamphetamine, the defendant shall be charged, indicted, prosecuted and convicted under this section rather than §§ 39-17-417 or 39-17-418.

(d) Any reference in Tennessee Code Annotated that provides a penalty, forfeiture, punishment, fine, disability or other adverse effect for a violation of §§ 39-17-417 or 39-17-418, shall be considered to apply to a conviction under this section if the violation involves methamphetamine.

(e) (1) A violation of subsection (a) shall be punished as provided in § 39-17-417.

(2) A violation of subsection (b) shall be punished as provided in § 39-17-418.



§ 39-17-435 - Initiation of a process intended to result in the manufacture of methamphetamine.

(a) It is an offense for a person to knowingly initiate a process intended to result in the manufacture of any amount of methamphetamine.

(b) It shall not be a defense to a violation of this section that the chemical reaction is not complete, that no methamphetamine was actually created, or that the process would not actually create methamphetamine if completed.

(c) For purposes of this section, "initiates" means to begin the extraction of an immediate methamphetamine precursor from a commercial product, to begin the active modification of a commercial product for use in methamphetamine creation, or to heat or combine any substance or substances that can be used in methamphetamine creation.

(d) Expert testimony of a qualified law enforcement officer shall be admissible for the proposition that a particular process can be used to manufacture methamphetamine. For purposes of this testimony, a rebuttable presumption is created that any commercially sold product contains or contained the product that it is represented to contain on its packaging or labels.

(e) A person may not be prosecuted for a violation of this section and of manufacturing a controlled substance in violation of § 39-17-417 based upon the same set of facts.

(f) A violation of this section is a Class B felony.



§ 39-17-436 - Drug offender registry.

(a) There is created within the Tennessee bureau of investigation a registry of persons convicted of a violation of any of the following offenses:

(1) Section 39-17-418 involving any substance listed in § 39-17-408(d)(2);

(2) Section 39-17-431;

(3) Any felony offense prohibited by this part; or

(4) Conspiracy to commit, attempt to commit, or solicitation to commit any of the offenses listed in subdivisions (a)(1)-(3).

(b) This registry shall be maintained by the Tennessee bureau of investigation based upon information supplied to the bureau by the clerks pursuant to subsection (c) and the registry shall be made available for public inquiry on the Internet.

(c) The registry shall consist of the person's name, date of birth, offense or offenses requiring the person's inclusion on the registry, the conviction date and county of those offenses. If available after reasonable inquiry, the clerk shall provide the bureau of investigation with the person's driver license number and issuing state, or any other state or federal identification number, and such other identifying data as the bureau determines is necessary to properly identify the convicted person and exclude innocent persons. However, the registry available for public inquiry shall not include the person's social security number, driver license number, or any other state or federal identification number.

(d) The court clerks shall forward a copy of the judgment and date of birth of all persons who are convicted of a violation of the offenses described in subsection (a) to the Tennessee bureau of investigation. The information shall be forwarded to the bureau within forty-five (45) days of the date of judgment.

(e) The Tennessee bureau of investigation shall remove from the registry the name and other identifying information of persons who are convicted of a violation of the offenses described in subsection (a) ten (10) years after the date of the most recent conviction.

(f) Any person convicted of an offense or offenses for which placement on the drug offender registry is required pursuant to subsection (a) shall be prohibited from purchasing a nonexempt product containing any immediate methamphetamine precursor for the entire period such person is required to be on the registry.



§ 39-17-437 - Falsification of the results of a drug test.

(a) (1) It is an offense for a person to intentionally use, or possess with the intent to use, any substance or device designed to falsify the results of a drug test of that person.

(2) Except as provided in subdivision (a)(3), it is an offense for a person to sell synthetic urine.

(3) It is not an offense for a person to sell synthetic urine to an individual for bona fide educational, medical or scientific purposes. Any person selling synthetic urine for such purposes shall maintain documentation as to the educational, medical or scientific purpose for each individual sale of such urine for a period not less than five (5) years.

(b) As used in this section:

(1) "Drug test" means a lawfully administered test designed to detect the presence of a controlled substance or a controlled substance analogue; and

(2) "Synthetic urine" means any product or substance which is designed to falsify the results of a drug test for a human being.

(c) (1) A violation of subdivision (a)(1) is a Class A misdemeanor.

(2) A violation of subdivision (a)(2) is a Class C misdemeanor.



§ 39-17-438 - Production, manufacture, distribution or possession of salvia divinorum A.

(a) (1) It is an offense to knowingly produce, manufacture, distribute, possess or possess with intent to produce, manufacture or distribute the active chemical ingredient in the hallucinogenic plant salvia divinorum or the following synthetic cannabinoids:

(A) (6a,10a)-9-(hydroxymethyl)-6, 6-dimethyl-3-(2methyloctan-2-yl)-6a, 7,10,10a-tetrahydrobenzo[c]chromen-1-ol; including, but not limited to HU 210 or HU 211;

(B) Naphthoylindoles being any compound structurally derived from 3-(1-naphthoyl) indole with substitution at the nitrogen atom of the indole ring whether or not further substituted in the indole ring to any extent, whether or not substituted in the naphthyl ring to any extent; including, but not limited to JWH-015, JWH-018, JWH-019, JWH-073, JWH-081, JWH-122, JWH-200, JWH-210, AM-1220, MAM-2201 or AM-2201;

(C) Naphthylmethylindoles being any compound structurally derived from a 1 H-indole-3-yl-(1-naphthyl)methane structure with substitution at the nitrogen atom of the indole ring whether or not further substituted in the indole ring to any extent, whether or not substituted in the naphthyl ring to any extent; including, but not limited to JWH-175, JWH-184 or JWH-199;

(D) Naphthoylpyrroles, being any compound structurally derived from 3-(1-naphthoyl) pyrrole with substitution at the nitrogen atom of the pyrrole ring whether or not further substituted in the pyrrole ring to any extent, whether or not substituted in the naphthyl ring to any extent; including, but not limited to JWH-307;

(E) Naphthylmethylindenes, being any compound structurally derived from 1-(1-naphthylmethyl) indene with substitution at the 3-position of the indene ring whether or not further substituted in the indene ring to any extent, whether or not substituted in the naphthyl ring to any extent; including, but not limited to JWH-176;

(F) Phenylacetylindoles, being any compound structurally derived from 3-phenylacetylindole with substitution at the nitrogen atom of the indole ring whether or not further substituted in the indole ring to any extent, whether or not substituted in the phenyl ring to any extent; including but not limited to JWH-167, JWH-201, JWH-203, JWH-250, JWH-251, JWH-302 or RCS-8;

(G) Cyclohexylphenols, being any compound structurally derived from 2-(3-hydroxycyclohexyl) phenol with substitution at the 5-position of the phenolic ring whether or not further substituted in the cyclohexyl ring to any extent; including, but not limited to CP 47,497 or the dimethylhexyl, dimethyloctyl or dimethylnonyl homologues of CP 47,497;

(H) Tetrahydro derivatives of cannabinol and 3-alkyl homologues of cannabiniol or of its tetrahydro derivatives, except where contained in cannabis or cannabis resin;

(I) Benzoylindoles, being any compound containing a 3-(benzoyl) indole structure with substitution at the nitrogen atom of the indole ring whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent; including, but not limited to AM-694, Pravadoline (WIN 48, 098), RCS-4, AM-1241 or AM-2233;

(J) WIN-55, 212-2 or 2, 3-Dihydro-5-methyl-3-(4 Morpholinylmethyl) pyrrolo [1,2,3-de]-1, 4-benzoxazin-6-yl]-1-napthalenylmethanone;

(K) Cyclopropanoylindoles, being any compound structurally derived from a 3-(cyclopropylmethanoyl)indole structure with substitution at the nitrogen atom of the indole ring, whether or not further substituted in the indole ring to any extent and whether or not substituted in the cyclopropyl ring to any extent; including, but not limited to UR-144, XLR-11 or A-796,260;

(L) Adamantoylindoles, being any compound structurally derived from a 3-(1-adamantoyl)indole structure with substitution at the nitrogen atom of the indole ring, whether or not further substituted in the indole ring to any extent and whether or not substituted in the adamantly ring to any extent; including, but not limited to AM-1248 or AB-001;

(M) Adamantoylindolecarboxamides, being any compound structurally derived from a N-adamantyl-1-indole-3-carboxamide with substitution at the nitrogen atom of the indole ring, whether or not further substituted in the indole ring to any extent and whether or not substituted in the adamantyl ring to any extent; including but not limited to STS-135, 2NE1;

(N) Adamantylindazolecarboxamides, being any compound structurally derived from a N-adamantyl-1-indazole-3-carboxamide with substitution at the nitrogen atom of the indazole ring, whether or not further substituted in the indazole ring to any extent and whether or not substituted in the adamantly ring to any extent; including, but not limited to AKB-48;

(O) Naphthoylnaphthalene, being any compound structurally derived from naphthalene-1-yl-(naphthalene-1-yl) methanone with substitutions on either of the naphthalene rings to any extent; including, but not limited to CB-13;

(P) Quinolinylindolecarboxesters, being any compound structurally derived from indole-3carboxylic acid-1H-quinolinyl ester structure with substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl) methyl, or 2-(4-morpholinyl) ethyl group, whether or not further substituted in the indole ring to any extent, whether or not substituted in the quinolinyl ring to any extent; including, but not limited to PB-22, or F-PB-22; and

(Q) (1-Aminocarbonyl)propylindazolecarboxamides, being any compound structurally derived from 3-[(1-aminocarbonyl) 1-propyl] indazole carboxamide structure with substitution at either nitrogen atom of the indazole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl) methyl, or 2-(4-morphonlinyl) ethyl group, whether or not further substituted in the indazole ring to any extent, whether or not substituted in the propyl chain to any extent; including, but not limited to AB-Pinaca, or AB-Fubinaca.

(2) Subdivision (a)(1) concerning synthetic cannabinoids shall not apply to drugs or substances lawfully prescribed or to drugs or substances which have been approved or approved for study by the federal food and drug administration.

(b) This section shall not apply to the possession, planting, cultivation, growing, or harvesting of the hallucinogenic plant strictly for aesthetic, landscaping, or decorative purposes.

(c) This section shall not apply to any dosage form that is legally obtainable from a retail establishment without a prescription and is recognized by the federal food and drug administration as a homeopathic drug.

(d) (1) A first violation of this section is a Class D felony.

(2) A second or subsequent violation of this section is a Class C felony.

(3) If the violation of this section involved the delivery, dispensing or sale of a controlled substance analogue to a minor, the person shall be punished one (1) classification higher than the punishment provided by this subsection (d) for delivering, dispensing or selling to an adult.



§ 39-17-439 - Alcohol and drug addiction treatment fee.

(a) In addition to all other fines, fees, costs and punishments now prescribed by law, an alcohol and drug addiction treatment fee of one hundred dollars ($100) shall be assessed for each conviction for a violation under this part.

(b) All proceeds collected pursuant to subsection (a) shall be transmitted to the commissioner of mental health and substance abuse services for deposit in the alcohol and drug addiction treatment fund administered by the department.

(c) (1) All state funding to implement § 40-35-303(d)(11) shall be paid only from the alcohol and drug addiction treatment fund.

(2) Funds expended pursuant to § 40-35-303(d)(11) shall not exceed the funds generated by this section, and, if necessary, treatment offered pursuant to § 40-35-303(d)(11) shall not be available if the treatment would result in expenditures in excess of the amount so generated.



§ 39-17-451 - Report of funds collected--Amount spent on drug education and treatment.

(a) The governing body of the law enforcement agency responsible for the investigation and arrest that resulted in the drug conviction shall submit by August 1 of each year, to the comptroller, a report of the funds collected and paid to the general fund of the governing body pursuant to this part.

(b) The report shall reflect the amount of money spent on drug education and drug treatment.



§ 39-17-452 - Synthetic derivatives or analogues of methcathinone.

(a) (1) It is an offense to knowingly produce, manufacture, distribute, sell, offer for sale or possess any capsule, pill, or other product composed of or containing any amount of any compound, other than bupropion, that is structurally derived from 2-amino-1-phenyl-1-propanone by modification in any of the following ways:

(A) Substitution in the phenyl ring to any extent with alkyl, alkoxy, alkylenedioxy, haloalkyl, or halide substituents, whether or not further substituted in the phenyl ring by one or more other univalent substituents;

(B) Substitution at the 3-position with an alkyl substituent; or

(C) Substitution at the nitrogen atom with alkyl or dialkyl groups, or by inclusion of the nitrogen atom in a cyclic structure.

(2) Compounds recognized under subdivision (a)(1) include, but are not limited to:

(A) 3,4-methylenedioxymethcathinone (Methylone);

(B) 3,4-methylenedioxypyrovalerone (MDPV);

(C) 4-methylmethcathinone (Mephedrone, Methpadrone, 4-MMC);

(D) 4-methoxymethcathinone (Methedrone);

(E) 3-methoxymethcathinone (HMMC);

(F) 4-fluoromethcathinone (Flephedrone);

(G) 3-fluoromethcathinone (3-FMC);

(H) 4-methyl-alpha-pyrrolidinobutyrophenone (MPBP);

(I) 2-(methylamino)-1-phenylpropan-1-one (Ephedrone);

(J) 4-ethylmethcathinone (4-EMC);

(K) 3,4-Dimethylmethcathinone (3,4-DMMC);

(L) alpha-Pyrrolidinopentiophenone (alpha-PVP);

(M) Naphthylpyrovalerone (Naphyrone);

(N) beta-Keto-N-methylbenzodioxolylpropylamine (Butylone);

(O) beta-Keto-N-methylbenzodioxolylpentanamine (Pentylone);

(P) beta-Keto-Ethylbenzodioxolylbutanamine (Eutylone);

(Q) 3,4-methylenedioxy-N-ethylcathinone (Ethylone);

(R) Mitragynine and hydroxymitragynine;

(S) Desoxypipradol;

(T) URB 754; and

(U) URB602.

(b) Subsection (a) shall not apply to drugs or substances lawfully prescribed or to drugs or substances which have been approved by the federal food and drug administration.

(c) A violation of subsection (a) is a Class A misdemeanor.



§ 39-17-453 - Imitation controlled substances.

(a) It is an offense to knowingly manufacture, deliver, sell, or possess with the intent to sell, deliver or manufacture an imitation controlled substance.

(b) No person shall, for the purpose of causing a condition of intoxication, inebriation, elation, dizziness, excitement, stupefaction, paralysis, or the dulling of the brain or nervous system, or disturbing or distorting of the audio or visual processes, intentionally smell, inhale, inject, ingest or consume in any manner whatsoever an imitation controlled substance.

(c) No person shall, for the purpose of violating subsection (b), use, or possess for the purpose of so using, an imitation controlled substance.

(d) For purposes of this section:

(1) (A) "Imitation controlled substance" means a pill, capsule, tablet, or substance in any form whatsoever if it:

(i) Is not a controlled substance enumerated in this part;

(ii) Is subject to abuse;

(iii) Purports, by express or implied representations, to act like a controlled substance that is a stimulant or depressant of the central nervous system; and

(iv) Is not commonly used or recognized for use in that particular formulation for any purpose other than as a stimulant or depressant of the central nervous system; or (B) (i) The chemical structure of the substance is a derivative or analogue of the chemical structure of a controlled substance; and

(ii) The substance is not commonly used or recognized for use in that particular formulation for any purpose other than as a stimulant or depressant of the central nervous system.

(2) "Imitation controlled substance" does not include a pill, capsule, tablet, or substance in any form whatsoever if it is marketed or promoted, or sold as permitted by the United States food and drug administration.

(e) (1) In determining whether a pill, capsule, tablet, or substance in any other form whatsoever, is an imitation controlled substance, there shall be considered, in addition to all other relevant factors, comparisons with accepted methods of marketing for legitimate nonprescription drugs for medicinal purposes rather than for drug abuse or any similar nonmedicinal use, including consideration of the packaging of the drug and its appearance in overall finished dosage form, promotional materials or representations, oral or written, concerning the drug, and the methods of distribution of the drug and where and how it is sold to the public.

(2) In determining whether any person intends to manufacture, sell, give or distribute an imitation controlled substance, it may be inferred from, in addition to all other relevant evidence, whether any distribution or attempted distribution of such pill, capsule, tablet or substance in any other form whatsoever included an exchange of or a demand for money or other property as consideration, and, if so, whether the amount of such consideration was substantially greater than the reasonable value of such pill, capsule, tablet or substance in any other form whatsoever, considering the actual chemical composition of such pill, capsule, tablet or substance in any other form whatsoever and, where applicable, the price at which over-the-counter substances of like chemical composition sell. Such inference shall be transmitted to the jury by the trial judge's charge.

(f) (1) A violation of subsection (a) is a Class E felony. In addition to any period of incarceration imposed, there shall be imposed a fine of not less than two thousand dollars ($2,000) and not more than five thousand dollars ($5,000).

(2) A violation of subsection (b) or (c) is a Class A misdemeanor. In addition to any period of incarceration imposed, there shall be imposed a fine of not less than two hundred fifty dollars ($250) and not more than two thousand five hundred dollars ($2,500).

(g) The building and premises of any business in or upon which a violation of this section is committed by an employee, agent or owner of such business is declared to be a public nuisance and shall be subject to abatement as provided in title 29, chapter 3.



§ 39-17-454 - Controlled substance analogues.

(a) (1) As used in this section, "controlled substance analogue" means a capsule, pill, powder, product or other substance, however constituted, that has the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance; and

(A) Has a chemical structure which is a derivative or structural analogue of the chemical structure of a controlled substance; provided, that as used in this subdivision (a)(1), "analogue" means the structure of the tested item differs in no more than two (2) atoms, one (1) functional group, or one (1) double bond, from the structure of a controlled substance; or

(B) Is prohibited by § 39-17-452.

(2) "Controlled substance analogue" does not include:

(A) A controlled substance;

(B) Any substance for which there is an approved use or new drug application by the federal food and drug administration;

(C) Any compound, mixture, or preparation that contains any controlled substance that is not for administration to a human being or animal, and that is packaged in such form or concentration, or with adulterants or denaturants, so that as packaged it does not present any significant potential for abuse; or

(D) Any substance to which an investigational exemption applies under § 505 of the Food, Drug and Cosmetic Act, codified in 21 U.S.C. § 355, but only to the extent that conduct with respect to the substance is pursuant to such exemption.

(b) (1) In determining whether a substance is a controlled substance analogue, the following factors shall be considered, along with any other relevant factors:

(A) The difference between the price at which the substance is sold and the price at which the substance it is purported to be or advertised as is normally sold;

(B) Its diversion from legitimate channels, and its clandestine importation, manufacture, or distribution;

(C) The defendant's prior convictions, if any, for a violation of any state or federal statute prohibiting controlled substances or controlled substance analogues; and

(D) Comparisons with accepted methods of marketing a legitimate nonprescription drug for medicinal purposes rather than for the purpose of drug abuse or any similar nonmedical use, including:

(i) The packaging of the substance and its appearance in overall finished dosage form;

(ii) Oral or written statements or representations concerning the substance;

(iii) The methods by which the substance is distributed; and

(iv) The manner in which the substance is sold to the public.

(2) In determining whether a substance is a controlled substance analogue, the following scientific or pharmacological factors may be considered, along with any other relevant factors:

(A) Its actual or relative potential for abuse;

(B) Scientific evidence of its pharmacological effect, if known;

(C) The state of current scientific knowledge regarding the substance;

(D) The history of the substance and its current pattern of abuse;

(E) The scope, duration and significance of abuse;

(F) What, if any, risk there is to the public health;

(G) Its psychic or physiological dependence liability; and

(H) Whether the substance is an immediate precursor of a substance already controlled under this chapter.

(c) It is an offense to knowingly manufacture, deliver, dispense or sell a controlled substance analogue or to possess a controlled substance analogue with the intent to manufacture, deliver, dispense or sell such substance.

(d) It is an offense to knowingly possess or casually exchange a small amount of a controlled substance analogue not in excess of one (1) gram.

(e) It may be inferred from the amount of controlled substance analogue possessed by an offender, along with other relevant facts surrounding the arrest, that the controlled substance analogue was possessed with the purpose of selling or otherwise dispensing in violation of subsection (c). It may be inferred from circumstances indicating a casual exchange among individuals of a controlled substance analogue that the controlled substance analogue so exchanged was possessed not with the purpose of selling or otherwise dispensing in violation of subsection (c). The inferences shall be transmitted to the jury by the trial judge's charge, and the jury will consider the inferences along with the nature of the substance possessed when affixing the penalty.

(f) (1) It is an offense for a person to represent, orally or in writing, advertise, infer or intend that a controlled substance analogue has the stimulant, depressant or hallucinogenic effect on the central nervous system of a controlled substance; and

(A) Has a chemical structure which is a derivative or structural analogue of the chemical structure of a controlled substance; provided, that as used in this subdivision (f)(1), "analogue" means the structure of the tested item differs in no more than two (2) atoms, one (1) functional group, or one (1) double bond, from the structure of a controlled substance; or

(B) Is prohibited by § 39-17-452.

(2) It is not a defense to prosecution under this subsection (f) that the controlled substance analogue:

(A) Is not a derivative of a controlled substance;

(B) Does not have a chemical structure which is a derivative or analogue, as defined in subdivision (f)(1)(A), of the chemical structure of a controlled substance;

(C) Does not have a stimulant, depressant, hallucinogenic effect on the central nervous system substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance; or

(D) Is not listed in § 39-17-452.

(g) (1) A first violation of subsection (c) is a Class D felony.

(2) A second or subsequent violation of subsection (c) is a Class C felony.

(3) If the violation of subsection (c) involved the delivery, dispensing or sale of a controlled substance analogue to a minor, the person shall be punished one (1) classification higher than the punishment provided by this subsection (g) for delivering, dispensing or selling to an adult.

(4) A violation of subsection (d) or (f) is a Class A misdemeanor.

(h) (1) Nothing in this section shall preclude a violation of § 39-17-453, involving an imitation controlled substance, or § 39-17-452 from being prosecuted and punished as a violation of this section if the substance in question meets the definition of an analogue controlled substance under subsection (a).

(2) Nothing in this section shall preclude a violation of this section involving a controlled substance analogue from being prosecuted and punished under § 39-17-452 or § 39-17-453 if the controlled substance analogue in question also meets the definitions found in such sections.

(3) If the chemical analysis of a controlled substance analogue determines that it also contains a hazardous substance as defined by § 68-131-102, nothing in this section shall preclude a violation of this section from also being prosecuted and punished under title 68, chapter 131, part 1.

(i) Any disability, disqualification, forfeiture, suspension, revocation, prohibition, tax or other adverse consequence provided by law that may result from a conviction for an offense involving a controlled substance shall also apply if the conviction involves a controlled substance analogue in violation of subsection (c).

(j) The building and premises of any business in or upon which a violation of subsection (c) or (f) is committed by an employee, agent or owner of such business is declared to be a public nuisance and shall be subject to abatement as provided in title 29, chapter 3.






Part 5 - Gambling

§ 39-17-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) Gambling is contrary to the public policy of this state and means risking anything of value for a profit whose return is to any degree contingent on chance, or any games of chance associated with casinos, including, but not limited to, slot machines, roulette wheels and the like. For the purposes of this chapter gambling does not include:

(A) A lawful business transaction;

(B) Annual events operated for the benefit of charitable § 501(c)(3) organizations that are authorized pursuant to a two-thirds (2/3) approval of the general assembly, so long as such events are not prohibited by the state constitution; or

(C) A state lottery of the type in operation in Georgia, Kentucky, and Virginia in 2000 and authorized by amendment to the Constitution of Tennessee, if the lottery is approved by the general assembly;

(2) "Gambling bet" means anything of value risked in gambling;

(3) "Gambling device or record" means anything designed for use in gambling, intended for use in gambling, or used for gambling;

(4) "Lawful business transaction," as used in subdivision (1), includes any futures or commodities trading;

(5) "Lottery" means the selling of anything of value for chances on a prize or stake; and

(6) "Profit" means anything of value in addition to the gambling bet.



§ 39-17-502 - Gambling -- Defenses.

(a) A person commits an offense who knowingly engages in gambling.

(b) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that a person reasonably and in good faith relied upon the representations of a gambling promoter that a gambling activity was lawful because it was an authorized annual event pursuant to title 3, chapter 17. It is not an affirmative defense to prosecution under this section that a person engaged in a gambling activity that was not an authorized type of lottery game pursuant to title 3, chapter 17.

(c) The offense of gambling is a Class C misdemeanor.



§ 39-17-503 - Gambling promotion.

(a) A person commits an offense who knowingly induces or aids another to engage in gambling, and:

(1) Intends to derive or derives an economic benefit other than personal winnings from the gambling; or

(2) Participates in the gambling and has, other than by virtue of skill or luck, a lesser risk of losing or greater chance of winning than one (1) or more of the other participants.

(b) The offense of gambling promotion is a Class B misdemeanor.



§ 39-17-504 - Aggravated gambling promotion.

(a) A person commits an offense who knowingly invests in, finances, owns, controls, supervises, manages or participates in a gambling enterprise.

(b) For purposes of this section, "gambling enterprise" means two (2) or more persons regularly engaged in gambling promotion as defined in § 39-17-503.

(c) The offense of aggravated gambling promotion is a Class E felony.



§ 39-17-505 - Possession of gambling device or record -- Forfeiture.

(a) (1) A person commits an offense who knowingly owns, manufactures, possesses, buys, sells, rents, leases, stores, repairs, transports, prints, or makes any gambling device or record.

(2) It is not an offense for a person to own or possess in this state a lottery ticket originating from a state in which a lottery is lawful, if the ticket is not owned or possessed for the purpose of resale.

(3) It is not an offense for a person to knowingly own, manufacture, possess, buy, sell, rent, lease, store, repair, transport, print or make any gambling device or record if the device or record is owned, manufactured, possessed, bought, sold, rented, leased, stored, repaired, transported, printed or made pursuant to title 4, chapter 51, part 1 and part 6 of this chapter.

(4) It is not an offense for a person to knowingly own, manufacture, possess, buy, sell, rent, lease, store, repair, transport, print or make any gambling device or record if the device or record is for the purpose of conducting an annual event pursuant to title 3, chapter 17, and part 6 of this chapter.

(5) (A) It shall not be an offense for a manufacturer of gambling devices to knowingly own, manufacture, assemble, design, possess, buy, sell, rent, lease, store, repair, transport, print or make any gambling device or record solely intended for gambling outside of this state and in compliance with the laws of the United States. The requirement that the manufacturing, selling or leasing of gambling devices be intended solely for gambling outside of the state shall not restrict uses of the gambling devices by the manufacturer that are ancillary or accessorial to the manufacturing, selling or leasing process or business, including, but not limited to, using the gambling devices for research and development, employee training, compliance program initiatives, testing and quality assurance processes, showroom display, leasing or purchasing or selling of gambling devices or parts or equipment, storage or warehousing of gambling devices or parts or equipment, maintenance or refurbishing of gambling devices or parts or equipment, and safekeeping of gambling devices or parts or equipment for future litigation. Also considered ancillary or accessorial to the manufacturing, selling or leasing process or business shall be the use or operation of computers, computer servers, and similar electronic devices, hardware and software, and all gambling records, data or information owned, maintained or stored thereupon, or produced, generated, created, printed, transported or transmitted therefrom, whether paper, electronic or otherwise, in conjunction with legal gambling and in compliance with the laws of the United States. Ancillary or accessorial uses shall not include use of the gambling devices or records that would allow persons physically present in the state of Tennessee to place gambling bets. This subdivision (a)(5) shall not apply unless the manufacturer meets or exceeds federal government requirements pursuant to 15 U.S.C. § 1171 et seq., and any regulations promulgated pursuant to 15 U.S.C. § 1171 et seq., and provides the secretary of state with a copy of the request for registration pursuant to 15 U.S.C. § 1173, together with copies of each gambling license or permit issued by any regulatory authority, including but not limited to any state, country, federally recognized tribe or United States territory, and pays a ten-thousand-dollar fee prior to January 1 of that year. Additionally, the manufacturer shall provide the secretary of state with proof of annual registration under 15 U.S.C. § 1173 with the office of the United States attorney general within thirty (30) days of the receipt thereof.

(B) The fee imposed by subdivision (a)(5)(A) shall not apply to nonprofit corporations licensed by the department of mental health and substance abuse services and certified by the department of human services to provide vocational rehabilitation job training programs that otherwise qualify for the exemption under subdivision (a)(5)(A).

(b) (1) Any gambling device or record is contraband and shall be subject to seizure, confiscation and forfeiture in accordance with the forfeiture provisions, compiled in chapter 11, part 7 of this title.

(2) After a gambling device or record has been forfeited to the state pursuant to chapter 11, part 7 of this title, the court hearing the criminal charges resulting in the forfeiture shall order the destruction of the device or record. If the district attorney general or law enforcement agency does not believe that a gambling device or record should be destroyed in a particular case, the district attorney general shall petition the court for an alternate disposition of the record or device. If the court finds that the proposed alternate disposition reasonably ensures that the device will not be used in an unlawful manner in this state, the court may grant the petition and order the disposition of the device or record in accordance with the petition.

(c) Possession of a gambling device or record is a Class B misdemeanor.



§ 39-17-506 - Lotteries, chain letters and pyramid clubs.

(a) A person commits an offense who knowingly makes or aids in the making of any lottery. For the purposes of this section, "makes or aids in the making of any lottery" does not include:

(1) Ownership or possession in this state of a lottery ticket originating from another state in which a lottery is lawful, if the ticket is not owned or possessed for the purpose of resale; provided, however, that nothing in this subdivision (a)(1) shall be construed as preventing the sale of lottery tickets or shares under the authority of the Tennessee Education Lottery Corporation; or the sale of tickets, shares, chances or similar records for an annual event pursuant to title 3, chapter 17, and part 6 of this chapter;

(2) The Tennessee Education Lottery operated pursuant to title 4, chapter 51, part 1; or

(3) An annual event operated pursuant to title 3, chapter 17, and part 6 of this chapter.

(b) For the purposes of this section, "makes or aids in the making of any lottery" includes the organization of, membership in, or solicitation of persons for membership in any chain letter club, pyramid club, or other group organized under any plan whereby anything of value to be given by a member of the club or group is to be given to any other member of the club or group, which plan includes any provision for the increase in membership through a chain process of new members securing other new members and thereby advancing themselves in the group to a position where the members in turn receive things of value from other members.

(c) An offense under this section is:

(1) A Class C misdemeanor if the aggregate amount of money involved in the lottery, chain letter, or pyramid club is fifty dollars ($50.00) or less;

(2) A Class B misdemeanor if the aggregate amount of money involved in the lottery, chain letter, or pyramid club is more than fifty dollars ($50.00) but less than two hundred fifty dollars ($250);

(3) A Class A misdemeanor if the aggregate amount of money involved in the lottery, chain letter, or pyramid club is two hundred fifty dollars ($250) or more but less than ten thousand dollars ($10,000); or

(4) A Class E felony if the amount of money involved in the lottery, chain letter, or pyramid club is ten thousand dollars ($10,000) or more.



§ 39-17-507 - Customer referral rebates unlawful.

(a) With respect to a consumer sale, consumer credit sale or consumer lease, the seller or lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to a buyer or lessee as an inducement for a sale or lease in consideration of the buyer or lessee referring or giving to the seller or lessor the names of prospective customers or lessees, or otherwise aiding the seller or lessor in making a sale or lease to another person, if the earning of the rebate, discount, commission or other value is contingent upon the occurrence of an event subsequent to the time the buyer or lessee agrees to buy or lease.

(b) If a buyer or lessee is induced by a violation of this section to enter into a consumer sale, consumer credit sale or consumer lease, then the transaction is declared to be a lottery and the agreement is unenforceable by the seller or lessor, and the buyer or lessee, at the buyer's or lessee's option, may rescind the agreement or retain the goods delivered and the benefits of any services performed, without any obligation to pay for them.

(c) Any person offering to sell or lease goods or services in violation of this section commits a Class C misdemeanor.



§ 39-17-508 - Premiums at fairs.

It is lawful and not in violation of this part for a person, upon complying with the rules of public fairs, to enter and contend for any and all premiums as may be offered at such fairs.



§ 39-17-509 - Preemption.

The general assembly, by enacting this part, intends to preempt any other regulation of the area covered by this part. No governmental subdivision or agency may enact or enforce a law that regulates or makes any conduct in the area covered by this part an offense, a violation, or the subject of a criminal or civil penalty or sanction of any kind.






Part 6 - Lottery Sales

§ 39-17-601 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Annual event" means an event:

(A) Authorized by a two-thirds (2/3) vote of all members elected to each house of the general assembly;

(B) Operated for the benefit of a 501(c)(3) organization located in Tennessee;

(C) Conducted with a single type of lottery game, as defined in § 3-17-102;

(D) Conducted on an event date, as defined in § 3-17-102; and

(E) Conducted at a location within a county where the organization maintains a physical presence;

(2) "Corporation" means the Tennessee Education Lottery Corporation or its successor;

(3) "Proof of age" means a driver license or other generally accepted means of identification that describes the individual as eighteen (18) years of age or older, contains a photograph or other likeness of the individual, and appears on its face to be valid;

(4) "State lottery game" means any game of chance approved and operated pursuant to title 4, chapter 51, part 1, including, but not limited to, instant tickets, online games, and games using mechanical or electronic devices;

(5) "State lottery retailer" means:

(A) A person who sells state lottery tickets or shares on behalf of the corporation pursuant to a contract or an employee or agent of the person; or

(B) The corporation or an employee or agent of the corporation; and

(6) "State lottery ticket or share" means a lottery ticket or share issued by, or under the authority of, the corporation for evidence of participation in a state lottery game.



§ 39-17-602 - Sales to persons under 18 years of age.

(a) It is an offense for any person, including a state lottery retailer, to sell a state lottery ticket or share to any person under eighteen (18) years of age.

(b) It is an offense for a state lottery retailer to allow a person under eighteen (18) years of age to purchase a state lottery ticket or share from an electronic or mechanical device.

(c) It is an offense for a state lottery retailer to allow a person under eighteen (18) years of age to play any state lottery game.

(d) It is an offense for a state lottery retailer to redeem a state lottery ticket or share for any person under eighteen (18) years of age.

(e) A person's first violation of this section is a Class B misdemeanor. A person's second or subsequent violation of this section is a Class A misdemeanor.

(f) It is an affirmative defense to prosecution under this section, which must be proven by a preponderance of the evidence, that the state lottery retailer reasonably and in good faith relied upon a representation of proof of age in making, or allowing, the sale or redemption.



§ 39-17-603 - Delinquent acts.

(a) It is a delinquent act for a person under eighteen (18) years of age to purchase, or attempt to purchase, a state lottery ticket or share.

(b) It is a delinquent act for a person under eighteen (18) years of age to redeem, or attempt to redeem, a state lottery ticket or share.

(c) A violation of this section is punishable by a fine not to exceed fifty dollars ($50.00) or, in the discretion of the court, community service work not less than twenty (20) hours nor more than fifty (50) hours.

(d) This section shall not be construed as prohibiting any person under eighteen (18) years of age from handling or transporting state lottery tickets or shares as a part of and in the course of the person's employment; provided, however, that the person is under the supervision of another employee who is at least twenty-one (21) years of age.



§ 39-17-604 - Illegal sales -- Exceptions.

(a) It is an offense for a person, other than a state lottery retailer, to sell a state lottery ticket or share.

(b) It is an offense for a person to sell a state lottery ticket or share at a price other than face value.

(c) It is an offense for a state lottery retailer to sell a state lottery ticket or share at a location other than the location listed on the retailer's certificate of authorization.

(d) A violation of this section is a Class A misdemeanor.

(e) It is an exception to the application of this section that:

(1) A state lottery retailer, with written pre-authorization from the chief executive officer of the corporation, sold state lottery tickets or shares at a price other than the price established by the corporation; and

(2) A state lottery retailer, with written pre-authorization from the chief executive officer of the corporation, sold state lottery tickets or shares at a temporary location.

(f) This section shall not be construed as preventing the corporation from giving or selling state lottery tickets or shares at any price or at any location.



§ 39-17-605 - Failure to display certificate of authorization.

(a) It is an offense for a state lottery retailer to fail to display a certificate of authorization pursuant to § 4-51-115(d) at each location where the retailer sells state lottery tickets or shares.

(b) A violation of this section is a Class C misdemeanor.



§ 39-17-606 - Signage.

(a) Each state lottery retailer shall display, in a prominent place at the location where the retailer sells lottery tickets or shares, a sign, at least seventeen inches (17'') high and twenty-two inches (22'') wide, stating:

ATTENTION: STATE LAW STRICTLY PROHIBITS THE SALE OF LOTTERY TICKETS TO PERSONS UNDER THE AGE OF EIGHTEEN (18) YEARS; PROOF OF AGE MAY BE REQUIRED FOR PURCHASE.

* * *

ATENCION: POR LEY DEL ESTADO DE TENNESSEE ES ESTRICTAMENTE PROHIBIDO VENDER BOLETAS DE LOTERIA A PERSONAS MENORES DE DIECIOCHO ANOS; PRUEBA DE EDAD PUEDE SER REQUERIDA PARA COMPRARLAS.

(b) A violation of this section is a Class C misdemeanor.



§ 39-17-607 - Fraud.

(a) It is an offense for any person to falsely make, alter, forge, pass or counterfeit a state lottery ticket with the intent to defraud.

(b) It is an offense for any person to knowingly influence, or attempt to influence, the winning of a prize through the use of coercion, fraud, deception, or tampering with lottery equipment or materials.

(c) (1) A violation of subsection (a) is a Class D felony; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000).

(2) A violation of subsection (b) is a Class C felony; provided, however, that the maximum fine shall be one hundred thousand dollars ($100,000).



§ 39-17-608 - False statements in applications or records.

(a) It is an offense for any person to knowingly:

(1) Make a material false statement in any application to the corporation for a license or proposal to conduct lottery activities; or

(2) Make a material false entry in any book or record which is compiled for the corporation, maintained for the corporation, or submitted to the corporation.

(b) A violation of this section is a Class D felony; provided, however, that the maximum fine shall be twenty-five thousand dollars ($25,000) or the dollar amount of the false entry or statement, whichever is greater.



§ 39-17-609 - Federal exemption.

All terminals, tickets, shares, and other devices imported, transported, or distributed under the authority of the Tennessee Education Lottery Corporation are exempt from the provisions of 15 U.S.C. § 1172.



§ 39-17-610 - Preemption.

The general assembly, by enacting this part, intends to preempt any other regulation of the area covered by this part and title 4, chapter 51. No political subdivision or agency may enact or enforce a law, ordinance, resolution, or regulation that regulates or prohibits any conduct in the area covered by this part and title 4, chapter 51.



§ 39-17-651 - Offense of selling annual event tickets, shares, chances or similar records for period longer than authorized.

(a) It is an offense for any person to knowingly sell annual event tickets, shares, chances or similar records for a period longer than the period authorized pursuant to § 3-17-103(d)(3).

(b) A violation of this section is a Class C misdemeanor; provided, however, that the maximum fine shall be one thousand dollars ($1,000) per day in excess of the authorized period.



§ 39-17-652 - Offense of conducting more than one annual event.

(a) It is an offense for any person to knowingly conduct more than one (1) annual event for the benefit of the same 501(c)(3) organization within the twelve-month period beginning July 1 following the application deadline and ending the next June 30.

(b) A violation of this section is a Class A misdemeanor; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000) per event in excess of the authorized annual event.



§ 39-17-653 - Offense of conducting annual event at an unauthorized location or on unauthorized date.

(a) It is an offense for any person to knowingly conduct an annual event at a location other than the location, or locations, listed in a 501(c)(3) organization's annual event application pursuant to § 3-17-104(e)(4).

(b) It is an offense for any person to knowingly conduct an annual event on a date not authorized pursuant to title 3, chapter 17.

(c) A violation of this section is a Class C misdemeanor; provided, however, that the maximum fine shall be ten thousand dollars ($10,000).



§ 39-17-654 - Offense of engaging in gambling promotion under the pretense of conducting an annual event -- Offense of managing, conducting or operating an annual event.

(a) (1) It is an offense for any person to knowingly engage in gambling promotion under the pretense of conducting an annual event.

(2) A violation of this subsection (a) is a Class E felony; provided, however, that the maximum fine shall be the greater of:

(A) Fifty thousand dollars ($50,000); or

(B) The amount of gross proceeds derived from the gambling activity.

(b) (1) It is an offense for any person authorized to conduct an annual event to knowingly employ, contract with, or otherwise utilize the services of any person, management company or consultant to manage, conduct or operate an annual event.

(2) A violation of this subsection (b) is a Class A misdemeanor; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000).

(c) (1) It is an offense for any person not authorized pursuant to title 3, chapter 17, to knowingly manage, conduct or operate an annual event for a 501(c)(3) organization.

(2) A violation of this subsection (c) is a Class D felony; provided, however, that the maximum fine shall be the greater of:

(A) Fifty thousand dollars ($50,000); or

(B) The amount of the consideration obtained for the management, conducting or operation of the annual event.



§ 39-17-655 - Offenses involving financial accounting of an annual event.

(a) It is an offense for any person to knowingly:

(1) Fail to file a financial accounting for an annual event as required pursuant to § 3-17-106;

(2) Fail to timely file a financial accounting for an annual event as required pursuant to § 3-17-106;

(3) Make a material false statement in any application, affidavit or statement made to the secretary of state in an application for an annual event; or

(4) Make a material false entry or statement in a financial accounting that is compiled for an annual event or that is submitted to the secretary of state for an annual event.

(b) (1) A violation of subdivision (a)(1) is a Class B misdemeanor; provided, however, that the maximum fine shall be the greater of:

(A) Twenty-five thousand dollars ($25,000); or

(B) The amount of gross proceeds derived from the annual event.

(2) A violation of subdivision (a)(2) is a Class C misdemeanor; provided, however, that the maximum fine shall be the lesser of:

(A) Five thousand dollars ($5,000); or

(B) The amount of gross proceeds derived from the annual event.

(3) A violation of subdivision (a)(3) is a Class A misdemeanor; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000).

(4) A violation of subdivision (a)(4) is a Class A misdemeanor; provided, however, that the maximum fine shall be the greater of:

(A) Fifty thousand dollars ($50,000); or

(B) The dollar amount of the false entry or statement.



§ 39-17-656 - Offense of falsely making, altering, forging, passing or counterfeiting a ticket, share, chance or similar record for an annual event.

(a) It is an offense for any person to falsely make, alter, forge, pass or counterfeit a ticket, share, chance or similar record for an annual event with the intent to defraud.

(b) It is an offense for any person to knowingly influence, or attempt to influence, the winning of a prize through the use of coercion, fraud, deception, or tampering with an annual event's equipment or materials.

(c) (1) A violation of subsection (a) is a Class A misdemeanor; provided, however, that the maximum fine shall be twenty-five thousand dollars ($25,000).

(2) A violation of subsection (b) is a Class E felony; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000).



§ 39-17-657 - Offense of offering cost of services, records or devices on a contingency basis.

(a) It is an offense for any person to knowingly sell or lease, or offer for sale or lease, facilities, locations, advertising services, printing services, telephone services, gambling records or gambling devices based on a percentage of the proceeds of an annual event or by any other contingency agreement based on the proceeds of an annual event or at a price greater than fair market value.

(b) A violation of this section is a Class E felony; provided, however, that the maximum fine shall be fifty thousand dollars ($50,000).



§ 39-17-658 - Exemption from federal law prohibiting transportation of gambling devices.

All tickets, shares, chances or similar records and other devices imported, transported, or distributed for an annual event operated pursuant to title 3, chapter 17 are exempt from the provisions of 15 U.S.C. § 1172.



§ 39-17-659 - Legislative intent to preempt other regulations.

The general assembly, by enacting §§ 39-17-651 -- 39-17-658, intends to preempt any other regulation of the area covered by §§ 39-17-651 -- 39-17-658 and title 3, chapter 17. No political subdivision or agency may enact or enforce a law, ordinance, resolution, or regulation that regulates or prohibits any conduct in the area covered by §§ 39-17-651 -- 39-17-658 and title 3, chapter 17.






Part 7 - Intoxicating Liquors

§ 39-17-701 - Application of part.

This part shall not apply to acts that are lawful under § 26-5-107 or title 57.



§ 39-17-702 - Unlawful sale of alcoholic beverages.

(a) It is unlawful for any person to sell wine, beer, ale, or any other beverage or mixed drink containing alcohol in any establishment unless the establishment is operating in compliance with all laws governing the sale of alcoholic beverages in the establishments.

(b) A violation of this section is a Class B misdemeanor.



§ 39-17-703 - Receiving, possessing, and transporting alcoholic beverages.

(a) No person, unless authorized to do so under title 57, shall receive, possess or transport with the intent to redistribute or resell in this state any intoxicating liquor that has not had all taxes attributable to the intoxicating liquor paid.

(b) It shall be inferred that any receipt, possession, or transportation of more than five (5) gallons of intoxicating liquors that is not accompanied by a receipt or documentation from an entity holding a license issued under § 57-3-203, § 57-3-204, § 57-3-207 or § 57-3-218 is for the purpose of resale or distribution.

(c) A violation of this section is a Class A misdemeanor.



§ 39-17-704 - Transportation of alcoholic beverages by common carriers.

(a) It is unlawful for any common carrier or other person or organization to transport into this state or to transport from one (1) location to another within this state any intoxicating beverages for the purpose of resale unless licensed to do so.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-705 - Exceptions.

Nothing in § 39-17-703 shall make it unlawful for:

(1) Any priest or minister of any religious denomination or sect to receive and possess wines for sacramental purposes, or for any common or other carrier to ship or transport wine for sacramental purposes to any priest or minister of any religious denomination or sect;

(2) Druggists to receive and possess alcohol and other intoxicating liquors and preparations as may be sold by druggists for the special purposes and in the manner as provided by law, for manufacturers of medicines that conform to the provisions of the law applicable to pure food and pure drugs, or for bona fide hospitals, and for manufacturers of perfumery and toilet articles and manufacturers of flavoring extracts, to receive and possess alcohol for use of bona fide patients of the hospitals, or in the manufacturing of medicines or flavoring extracts, or perfumery or toilet articles, or for any common or other carrier to ship or transport liquor, or alcohol for such purposes to druggists or hospitals, or manufacturers of medicines, or flavoring extracts or perfumery or toilet articles;

(3) Any person engaged in the manufacture of thermostatic devices or temperature regulators to import alcohol into this state for use in the manufacture and charging of the devices and regulators;

(4) Bona fide educational institutions to receive and possess alcohol for scientific and therapeutic purposes, or for any common or other carrier to ship or transport alcohol for those purposes to bona fide educational institutions; or

(5) Any person to transport intoxicating liquor not in excess of the quantity permitted by 19 U.S.C. § 1202, notwithstanding that the liquor may be transported without the proper revenue affixed thereto, if the liquor was purchased outside the United States and brought into the state through an airport designated as a point of origin and destination for international passengers and cargo.



§ 39-17-706 - Manufacture of alcoholic beverages.

(a) It is unlawful for any person, company, or other entity to manufacture intoxicating beverages unless authorized by law to do so; provided, that this section shall not be construed to prohibit the manufacture of alcohol for use as a fuel to power motor-driven vehicles and machinery or for heating purposes or of not less than one hundred eighty-eight (188) proof for chemical, pharmaceutical, medical, and bacteriological purposes.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-707 - Possession of still.

(a) It is unlawful for any person to have possession or control of any still or other apparatus, or part of any still or other apparatus, used or intended to be used for the purpose of manufacturing intoxicating liquor as prohibited by law.

(b) A violation of this section is a Class B misdemeanor.



§ 39-17-708 - Home manufacture of wine or beer excepted.

(a) Notwithstanding the provisions of this part, a private individual in the person's own home may manufacture and possess wine or beer in an amount not in excess of that amount annually permitted as of January 1, 1997, by federal statutes and regulations relative to household manufacture and consumption; provided, that the wine or beer is for personal consumption by members and guests of the household. Such wine or beer may also be transported by the person, member or guest without being in violation of this part; provided, that the amount being transported at any one (1) time shall not exceed five (5) gallons.

(b) It shall be inferred that transportation of more than five (5) gallons is for the purpose of resale or redistribution.

(c) For purposes of this section, "beer" means the undistilled and unfortified product, of any name or description, of the normal alcoholic fermentation of malt or other ingredients except grapes.



§ 39-17-713 - Storage of liquor for sale.

(a) It is unlawful for any person, unless authorized by law to do so, to have or keep in stock, in any warehouse or place of business or other place, any intoxicating liquors, including wine, ale or beer, intended for present or future sale as a beverage, either wholesale or retail, and whether intended to be sold for delivery at the place of sale or to be shipped or otherwise transported for delivery at another place.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-714 - Disposal of alcoholic beverages.

Upon the conviction of any person for a violation of § 39-17-713, the sheriff or other officer shall be directed as a part of the judgment of the court to destroy or otherwise dispose of all alcoholic beverages according to law.



§ 39-17-715 - Consuming alcoholic beverages on school premises.

(a) It is unlawful to consume or possess any alcoholic beverage on the school plant or grounds of any public school in this state having any of the grades kindergarten through twelve (K-12).

(b) A violation of this section is a Class C misdemeanor.






Part 9 - Obscenity

§ 39-17-901 - Part definitions.

The following definitions apply in this part, unless the context requires otherwise:

(1) "Actual or constructive knowledge" means that a person is deemed to have constructive knowledge of the contents of material who has knowledge of facts that would put a reasonable and prudent person on notice as to the suspect nature of the material;

(2) "Community" means the judicial district, as defined in § 16-2-506, in which a violation is alleged to have occurred;

(3) "Distribute" means to transfer possession of, whether with or without consideration;

(4) "Excess violence" means the depiction of acts of violence in such a graphic or bloody manner as to exceed common limits of custom and candor, or in such a manner that it is apparent that the predominant appeal of the material is portrayal of violence for violence's sake;

(5) "Final judgment" or "conviction" means all direct appeals have been exhausted including an application for appeal or for certiorari to the Tennessee or United States supreme court;

(6) "Harmful to minors" means that quality of any description or representation, in whatever form, of nudity, sexual excitement, sexual conduct, excess violence or sadomasochistic abuse when the matter or performance:

(A) Would be found by the average person applying contemporary community standards to appeal predominantly to the prurient, shameful or morbid interests of minors;

(B) Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable for minors; and

(C) Taken as whole lacks serious literary, artistic, political or scientific values for minors;

(7) "Matter" means any book, magazine, newspaper or other printed or written material or any picture, drawing, photograph, motion picture film, videocassette or other pictorial representation, or any statue, figure, device, theatrical production or electrical reproduction, or any other article, equipment, machine or material that is obscene as defined by this part;

(8) "Minor" means any person who has not reached eighteen (18) years of age and is not emancipated;

(9) "Nudity" means the showing of the human male or female genitals, pubic area, or buttocks with less than a fully opaque covering or the showing of the female breast with less than a fully opaque covering of any portion below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state;

(10) "Obscene" means:

(A) The average person applying contemporary community standards would find that the work, taken as a whole, appeals to the prurient interest;

(B) The average person applying contemporary community standards would find that the work depicts or describes, in a patently offensive way, sexual conduct; and

(C) The work, taken as a whole, lacks serious literary, artistic, political, or scientific value;

(11) "Patently offensive" means that which goes substantially beyond customary limits of candor in describing or representing such matters;

(12) "Prurient interest" means a shameful or morbid interest in sex;

(13) "Sadomasochistic abuse" means flagellation or torture or physical restraint by or upon a person for the purpose of sexual gratification of either person;

(14) "Sexual conduct" means:

(A) Patently offensive representations or descriptions of ultimate sexual acts, normal or perverted, actual or simulated. A sexual act is simulated when it depicts explicit sexual activity that gives the appearance of ultimate sexual acts, anal, oral or genital. "Ultimate sexual acts" means sexual intercourse, anal or otherwise, fellatio, cunnilingus or sodomy; or

(B) Patently offensive representations or descriptions of masturbation, excretory functions, and lewd exhibition of the genitals; and

(15) "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.



§ 39-17-902 - Producing, importing, preparing, distributing, processing or appearing in obscene material or exhibition -- Distribution to or employment of minors.

(a) It is unlawful to knowingly produce, send or cause to be sent, or bring or cause to be brought, into this state for sale, distribution, exhibition or display, or in this state to prepare for distribution, publish, print, exhibit, distribute, or offer to distribute, or to possess with intent to distribute or to exhibit or offer to distribute any obscene matter, or to do any of the aforementioned with any matter found legally obscene that violates the requirements of 18 U.S.C. § 2257. It is unlawful to direct, present or produce any obscene theatrical production, peep show or live performance, and every person who participates in that part of the production which renders the production or performance obscene is guilty of the offense.

(b) It is unlawful for any person to hire, employ or use a minor to do or assist in doing any of the acts described in subsection (a) with knowledge that the person is a minor under eighteen (18) years of age, or while in possession of the facts that the person should reasonably know that the person is a minor under eighteen (18) years of age. However, this section shall not apply to those acts that are prohibited by §§ 39-17-1003 -- 39-17-1005.

(c) (1) A violation of subsection (a) is a Class A misdemeanor, and, in addition, any corporation or business entity that violates this section shall be fined an amount not less than ten thousand dollars ($10,000) nor more than fifty thousand dollars ($50,000).

(2) A second or subsequent violation of subsection (a) is a Class E felony; provided, that the second or subsequent violation occurs after a conviction has been obtained for the previous violation; provided further, that the range of fines authorized for a first violation by a corporation or business entity shall also be applicable for second or subsequent violations by the corporation or entity.

(d) A violation of subsection (b) is a Class E felony, and, in addition, a violator shall be fined an amount not less than ten thousand dollars ($10,000) nor more than one hundred thousand dollars ($100,000).

(e) It is an exception to this section that the obscene material is possessed by a person having scientific, educational, governmental or other similar justification.



§ 39-17-903 - Seizure of obscene materials -- Warrant -- Disposition of seized materials.

(a) Upon a showing of probable cause that the obscenity laws of this state are being violated, any judge or magistrate shall be empowered to issue a search warrant in accordance with the general law pertaining to searches and seizures in this state. The warrant shall authorize or designate a law enforcement officer to enter upon the premises where alleged violations of the obscenity laws are being carried on and take into custody one (1) example of each piece of matter which is obscene. Return on the search shall be in the manner prescribed generally for searches and seizures in the state of Tennessee, except that matter that is seized shall be retained by the district attorney general to be used as evidence in any legal proceeding in which the matter is in issue or involved.

(b) When a search and seizure takes place in accordance with this section, any person aggrieved by the search and seizure, or claiming ownership of the matter seized, may file a motion in writing with the court of record in the jurisdiction in which the search and seizure took place, contesting the legality of the search and seizure or the fact of the obscenity of the matter seized. The court shall set a hearing within one (1) day after the request therefor, or at such time as the requesting party might agree. In the event the court finds that the search and seizure was illegal or if the court or any other court of competent jurisdiction shall determine that the matter is not obscene, the matter shall be forthwith returned to the person and to the place from which it was taken.



§ 39-17-904 - Destruction of material upon conviction.

Upon the conviction of the accused, the court may, when the conviction becomes final, order any matter of advertisement, in respect whereof the accused stands convicted, and that remains in the possession or under the control of the district attorney general or any law enforcement agency to be destroyed, and the court may cause to be destroyed any such material in its possession or under its control.



§ 39-17-905 - Temporary restraining orders and injunctions -- Trial -- Judgment -- Review.

(a) The circuit, chancery, or criminal courts of this state and the chancellors and judges of those courts shall have full power, authority, and jurisdiction, upon application by sworn detailed petition filed by the district attorney general within their respective jurisdictions, to issue any and all proper temporary restraining orders, temporary and permanent injunctions, and any other writs and processes appropriate to carry out and enforce §§ 39-17-901 -- 39-17-908. However, this section shall not be construed to authorize the issue of ex parte temporary injunctions preventing further regularly scheduled exhibition of motion picture films by commercial theaters, such injunction to issue only upon at least one (1) day's notice, but the court may immediately forbid the removing, destroying, deleting, splicing, amending or otherwise altering the matter alleged to be obscene.

(b) The person to be enjoined shall be entitled to trial of the issues within two (2) days after joinder of issue, and a decision shall be rendered by the court within two (2) days of the conclusion of the trial. In order to facilitate the introduction of evidence at any hearing as provided in this section, the court is empowered to order defendants named in any proceeding set out in this section to produce one (1) copy of the matter alleged to be obscene, along with necessary viewing equipment, in open court at the time of the hearing or at any other time agreed upon by the parties and the court. In proceedings under this section, there shall be no right to trial by jury. If the defendant in any suit for injunction filed under the terms of this section shall fail to answer or otherwise join issue within twenty (20) days after the filing of a petition for injunction, the court, on motion of the district attorney general, shall enter a general denial for the defendant, and set a date for hearing on the questions raised in the petition for injunction within ten (10) days following the entry of the denial entered by the court, and the court shall render its decision within two (2) days after the conclusion of that hearing.

(c) In the event that a final order or judgment of injunction is entered against the person sought to be enjoined, the final order or judgment shall contain a provision directing the person to surrender to the clerk of the court of the county in which the proceedings were brought any of the obscene matter in the person's possession, and the clerk shall be directed to hold the matter in the clerk's possession to be used as evidence in any criminal proceedings in which the matter is in issue, but if no indictment is returned concerning the matter within six (6) months of the entry of final order, the clerk shall destroy the matter.

(d) Any party, including the district attorney general, shall be entitled to an appeal from an adverse decision of the court. The granting of an appeal shall have the effect of staying or suspending any order to destroy but not an order to seize the matter, nor shall the granting of an appeal suspend any permanent injunction granted by the trial court.



§ 39-17-906 - Remedies supplementary.

(a) The remedies and procedures set out in §§ 39-17-901 -- 39-17-908 are supplementary to each other and no remedy shall be construed as excluding or prohibiting the use of any other remedy.

(b) Except as expressly provided in this part, §§ 39-17-901 -- 39-17-908 shall not be construed as repealing any provisions of any other statute, but shall be supplementary thereto and cumulative thereto.



§ 39-17-907 - Restrictions on showings.

(a) It is unlawful for any person to exhibit for public consumption, whether or not the exhibition is for compensation, any motion picture, film, movie, or videotape that depicts sexual conduct as defined in § 39-17-901, unless the exhibition is within a theater auditorium or other enclosed area that effectively removes the exhibition from the view of members of the public who are not voluntarily engaged in viewing the motion picture, film, movie, or videotape.

(b) No minor under eighteen (18) years of age may be admitted to a movie theatre if the movie has been found to be "harmful to minors" pursuant to § 39-17-901. It is a deceptive practice under title 47, chapter 18, part 1, to advertise or promote a motion picture as having a rating other than the rating that has been assigned to it.

(c) A violation of this section is a Class A misdemeanor.



§ 39-17-908 - Enforcement -- Initiation of criminal actions -- Civil proceedings.

(a) Criminal action shall commence only on criminal indictment or the issuance of a warrant by a judge of any court of record; provided, that the commencement of any criminal action shall be made only with the prior knowledge and written approval of the district attorney general or any assistant district attorney general.

(b) Sections 39-17-901 -- 39-17-908 may be enforced by either criminal actions or by actions for injunctive relief, or both, and the actions may be commenced simultaneously and proceed independently of each other.



§ 39-17-909 - Offense of providing location for minors to engage in public indecency.

(a) It is an offense for a person eighteen (18) years of age or older to knowingly promote or organize a gathering of two (2) or more minors in a public place, as defined in § 39-13-511, with the intent to provide a location for said minors to engage in public indecency as defined in § 39-13-511.

(b) A violation of subsection (a) is a Class A misdemeanor.

(c) Any personal property used in the commission of a violation of this section is, upon conviction, subject to judicial forfeiture as provided in title 39, chapter 11, part 7.

(d) Nothing in this section shall deprive a court of any authority to suspend or cancel a license, declare the establishment a nuisance or impose costs and other monetary obligations if specifically authorized by law.

(e) For purposes of this section "public area on the property of that business or retail establishment" means a public place as defined in § 39-13-511.



§ 39-17-911 - Sale, loan or exhibition of material to minors.

(a) It is unlawful for any person to knowingly sell or loan for monetary consideration or otherwise exhibit or make available to a minor:

(1) Any picture, photograph, drawing, sculpture, motion picture film, video game, computer software game, or similar visual representation or image of a person or portion of the human body, that depicts nudity, sexual conduct, excess violence, or sado-masochistic abuse, and that is harmful to minors; or

(2) Any book, pamphlet, magazine, printed matter, however reproduced, or sound recording, which contains any matter enumerated in subdivision (a)(1), or that contains explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct, excess violence, or sado-masochistic abuse, and that is harmful to minors.

(b) It is unlawful for any person to knowingly exhibit to a minor for monetary consideration, or to knowingly sell to a minor an admission ticket or pass or otherwise admit a minor to premises whereon there is exhibited a motion picture, show or other presentation which, in whole or in part, depicts nudity, sexual conduct, excess violence, or sado-masochistic abuse, and which is harmful to minors.

(c) A violation of this section is a Class A misdemeanor.

(d) It is an affirmative defense to prosecution under this section that the minor to whom the material or show was made available or exhibited was, at the time, accompanied by the person's parent or legal guardian, or by an adult with the written permission of the parent or legal guardian.



§ 39-17-914 - Display for sale or rental of material harmful to minors.

(a) It is unlawful for a person to display for sale or rental a visual depiction, including a videocassette tape or film, video game, computer software game, or a written representation, including a book, magazine or pamphlet, that contains material harmful to minors anywhere minors are lawfully admitted.

(b) The state has the burden of proving that the material is displayed. Material is not considered displayed under this section if:

(1) The material is:

(A) Placed in "binder racks" that cover the lower two thirds (2/3) of the material and the viewable one third (1/3) is not harmful to minors;

(B) Located at a height of not less than five and one half feet (51/2') from the floor; and

(C) Reasonable steps are taken to prevent minors from perusing the material;

(2) The material is sealed, and, if it contains material on its cover that is harmful to minors, it must also be opaquely wrapped;

(3) The material is placed out of sight underneath the counter; or

(4) The material is located so that the material is not open to view by minors and is located in an area restricted to adults;

(5) Unless its cover contains material which is harmful to minors, a video cassette tape or film is not considered displayed if it is in a form that cannot be viewed without electrical or mechanical equipment and the equipment is not being used to produce a visual depiction; or

(6) In a situation if the minor is accompanied by the minor's parent or guardian, unless the area is restricted to adults as provided for in subdivision (b)(4).

(c) A violation of this section is a Class C misdemeanor for each day the person is in violation of this section.



§ 39-17-918 - Massage or exposure of erogenous areas.

(a) As used in this section, unless the context otherwise requires:

(1) "Compensation" means payment, loan, advance, contribution, deposit, or gift of money or anything of value;

(2) "Erogenous area" means the pubic area, penis, scrotum, vulva, vagina, perineum, anus or breast;

(3) "Massage" means the art of body massage, by hand or with a mechanical or vibratory device, for the purpose of massaging, reducing, or contouring the body, and may include the use of oil rubs, heat lamps, hot and cold packs, tub, shower or cabinet baths. The procedures involved include, but are not limited to, touching, stroking, kneading, friction, vibration, percussion and medical gymnastics; and

(4) "Masseur" or "masseuse" means a person engaged in the activities set forth in subdivision (a)(3).

(b) It is unlawful for a masseur or masseuse to expose the masseur's or masseuse's erogenous area for compensation or to touch with any part of the masseur's or masseuse's body, or fondle in any manner or massage an erogenous area for compensation. This section shall not apply to any person authorized by the laws of this state to practice any branch of medicine, surgery, osteopathy, chiropractic or chiropody, any person holding a drugless practitioner's certificate or any person licensed as a physical therapist, while such person is acting within the scope of the license.

(c) A violation of this section is a Class A misdemeanor.



§ 39-17-919 - Injunctions.

(a) If the district attorney general is of the opinion that § 39-17-911 or § 39-17-914 is being violated, the district attorney general may file a petition in a circuit, chancery or criminal court of that district relating the opinion, and request the court to issue a temporary restraining order or a temporary injunction enjoining the person named in the petition from removing the material in question from the jurisdiction of the court pending an adversary hearing on the petition.

(b) If a temporary restraining order or, after notice, a temporary injunction is so issued, the person enjoined shall answer within the time set by the court, which time shall be set by the court at not more than sixty (60) days.

(c) The adversary hearing on the petition shall be held within two (2) days after the joinder of issues.

(d) At the conclusion of the hearing, or within two (2) days thereafter, the court will determine whether or not the material in question is in violation of § 39-17-911 or § 39-17-914.

(e) (1) On a finding of a violation, the court shall grant a temporary injunction or continue its injunction in full force and effect for a period not to exceed forty-five (45) days or until an indictment on the matter has been submitted to the grand jury.

(2) If forty-five (45) days elapse and the grand jury has taken no action, the injunction terminates.

(3) The injunction also terminates on the grand jury returning a no true bill.

(f) On the return of a true bill of indictment, the court shall order the material in question delivered into the hands of the court clerk or district attorney general, there to be held as evidence in the case.



§ 39-17-920 - Issuance of process.

No process, except as otherwise provided, shall be issued for the violation of § 39-17-911 or § 39-17-914, unless it is issued upon the application of the district attorney general of the district.






Part 10 - Sexual Exploitation of Children

§ 39-17-1001 - Short title.

This part shall be known and may be cited as the "Tennessee Protection of Children Against Sexual Exploitation Act of 1990."



§ 39-17-1002 - Part definitions.

The following definitions apply in this part, unless the context otherwise requires:

(1) "Community" means the judicial district, as defined by § 16-2-506, in which a violation is alleged to have occurred;

(2) "Material" means:

(A) Any picture, drawing, photograph, undeveloped film or film negative, motion picture film, videocassette tape or other pictorial representation;

(B) Any statue, figure, theatrical production or electrical reproduction;

(C) Any image stored on a computer hard drive, a computer disk of any type, or any other medium designed to store information for later retrieval; or

(D) Any image transmitted to a computer or other electronic media or video screen, by telephone line, cable, satellite transmission, or other method that is capable of further transmission, manipulation, storage or accessing, even if not stored or saved at the time of transmission;

(3) "Minor" means any person who has not reached eighteen (18) years of age;

(4) "Patently offensive" means that which goes substantially beyond customary limits of candor in describing or representing such matters;

(5) "Performance" means any play, motion picture, photograph, dance, or other visual representation that can be exhibited before an audience of one (1) or more persons;

(6) "Promote" means to finance, produce, direct, manufacture, issue, publish, exhibit or advertise, or to offer or agree to do those things;

(7) "Prurient interest" means a shameful or morbid interest in sex; and

(8) "Sexual activity" means any of the following acts:

(A) Vaginal, anal or oral intercourse, whether done with another person or an animal;

(B) Masturbation, whether done alone or with another human or an animal;

(C) Patently offensive, as determined by contemporary community standards, physical contact with or touching of a person's clothed or unclothed genitals, pubic area, buttocks or breasts in an act of apparent sexual stimulation or sexual abuse;

(D) Sadomasochistic abuse, including flagellation, torture, physical restraint, domination or subordination by or upon a person for the purpose of sexual gratification of any person;

(E) The insertion of any part of a person's body or of any object into another person's anus or vagina, except when done as part of a recognized medical procedure by a licensed professional;

(F) Patently offensive, as determined by contemporary community standards, conduct, representations, depictions or descriptions of excretory functions; or

(G) Lascivious exhibition of the female breast or the genitals, buttocks, anus or pubic or rectal area of any person.



§ 39-17-1003 - Offense of sexual exploitation of a minor.

(a) It is unlawful for any person to knowingly possess material that includes a minor engaged in:

(1) Sexual activity; or

(2) Simulated sexual activity that is patently offensive.

(b) A person possessing material that violates subsection (a) may be charged in a separate count for each individual image, picture, drawing, photograph, motion picture film, videocassette tape, or other pictorial representation. Where the number of materials possessed is greater than fifty (50), the person may be charged in a single count to enhance the class of offense under subsection (d).

(c) In a prosecution under this section, the trier of fact may consider the title, text, visual representation, Internet history, physical development of the person depicted, expert medical testimony, expert computer forensic testimony, and any other relevant evidence, in determining whether a person knowingly possessed the material, or in determining whether the material or image otherwise represents or depicts that a participant is a minor.

(d) A violation of this section is a Class D felony; however, if the number of individual images, materials, or combination of images and materials, that are possessed is more than fifty (50), then the offense shall be a Class C felony. If the number of individual images, materials, or combination of images and materials, exceeds one hundred (100), the offense shall be a Class B felony.

(e) In a prosecution under this section, the state is not required to prove the actual identity or age of the minor.

(f) It shall not be a defense to a violation of this section that a minor victim of the offense consented to the conduct that constituted the offense.



§ 39-17-1004 - Offense of aggravated sexual exploitation of a minor.

(a) (1) It is unlawful for a person to knowingly promote, sell, distribute, transport, purchase or exchange material, or possess with the intent to promote, sell, distribute, transport, purchase or exchange material, that includes a minor engaged in:

(A) Sexual activity; or

(B) Simulated sexual activity that is patently offensive.

(2) A person who violates subdivision (a)(1) may be charged in a separate count for each individual image, picture, drawing, photograph, motion picture film, videocassette tape, or other pictorial representation. Where the number of materials involved in a violation under subdivision (a)(1) is greater than twenty-five (25), the person may be charged in a single count to enhance the class of offense under subdivision (a)(4).

(3) In a prosecution under this section, the trier of fact may consider the title, text, visual representation, Internet history, physical development of the person depicted, expert medical testimony, expert computer forensic testimony, and any other relevant evidence, in determining whether a person knowingly promoted, sold, distributed, transported, purchased, exchanged or possessed the material for these purposes, or in determining whether the material or image otherwise represents or depicts that a participant is a minor.

(4) A violation of this section is a Class C felony; however, if the number of individual images, materials, or combination of images and materials that are promoted, sold, distributed, transported, purchased, exchanged or possessed, with intent to promote, sell, distribute, transport, purchase or exchange, is more than twenty-five (25), then the offense shall be a Class B felony.

(b) (1) It is unlawful for a person to knowingly promote, sell, distribute, transport, purchase or exchange material that is obscene, as defined in § 39-17-901, or possess material that is obscene, with the intent to promote, sell, distribute, transport, purchase or exchange the material, which includes a minor engaged in:

(A) Sexual activity; or

(B) Simulated sexual activity that is patently offensive.

(2) A person who violates subdivision (b)(1) may be charged in a separate count for each individual image, picture, drawing, photograph, motion picture film, videocassette tape, or other pictorial representation. Where the number of materials involved in a violation under subdivision (b)(1) is greater than twenty-five (25), the person may be charged in a single count to enhance the class of offense under subdivision (b)(4).

(3) In a prosecution under this section, the trier of fact may consider the title, text, visual representation, Internet history, physical development of the person depicted, expert medical testimony, expert computer forensic testimony, and any other relevant evidence, in determining whether a person knowingly promoted, sold, distributed, transported, purchased, exchanged or possessed the material for these purposes, or in determining whether the material or image otherwise represents or depicts that a participant is a minor.

(4) A violation of this section is a Class C felony; however, if the number of individual images, materials, or combination of images and materials, that are promoted, sold, distributed, transported, purchased, exchanged or possessed, with intent to promote, sell, distribute, transport, purchase or exchange, is more than twenty-five (25), then the offense shall be a Class B felony.

(c) In a prosecution under this section, the state is not required to prove the actual identity or age of the minor.

(d) A person is subject to prosecution in this state under this section for any conduct that originates in this state, or for any conduct that originates by a person located outside this state, where the person promoted, sold, distributed, transported, purchased, exchanged or possessed, with intent to promote, sell, distribute, transport, purchase or exchange material within this state.

(e) It shall not be a defense to a violation of subsection (a) that the minor victim of the offense consented to the conduct that constituted the offense.



§ 39-17-1005 - Offense of especially aggravated sexual exploitation of a minor.

(a) It is unlawful for a person to knowingly promote, employ, use, assist, transport or permit a minor to participate in the performance of, or in the production of, acts or material that includes the minor engaging in:

(1) Sexual activity; or

(2) Simulated sexual activity that is patently offensive.

(b) A person violating subsection (a) may be charged in a separate count for each individual performance, image, picture, drawing, photograph, motion picture film, videocassette tape, or other pictorial representation.

(c) In a prosecution under this section, the trier of fact may consider the title, text, visual representation, Internet history, physical development of the person depicted, expert medical testimony, expert computer forensic testimony, and any other relevant evidence, in determining whether a person knowingly promoted, employed, used, assisted, transported or permitted a minor to participate in the performance of or in the production of acts or material for these purposes, or in determining whether the material or image otherwise represents or depicts that a participant is a minor.

(d) A violation of this section is a Class B felony. Nothing in this section shall be construed as limiting prosecution for any other sexual offense under this chapter, nor shall a joint conviction under this section and any other related sexual offense, even if arising out of the same conduct, be construed as limiting any applicable punishment, including consecutive sentencing under § 40-35-115, or the enhancement of sentence under § 40-35-114.

(e) In a prosecution under this section, the state is not required to prove the actual identity or age of the minor.

(f) A person is subject to prosecution in this state under this section for any conduct that originates in this state, or for any conduct that originates by a person located outside this state, where the person promoted, employed, assisted, transported or permitted a minor to engage in the performance of, or production of, acts or material within this state.

(g) It shall not be a defense to a violation of subsection (a) that the minor victim of the offense consented to the conduct that constituted the offense.



§ 39-17-1006 - Injunctions.

If the district attorney general is of the opinion that §§ 39-17-1001--39-17-1005 are being violated, the district attorney general may file a petition in a circuit, chancery or criminal court of that district relating the opinion, and request the court to issue a temporary restraining order or a temporary injunction enjoining the person named in the petition from removing the material in question from the jurisdiction of the court pending an adversary hearing on the petition. If a temporary restraining order or, after notice, a temporary injunction is so issued, the person enjoined shall answer within the time set by the court, which time shall be set by the court at not more than sixty (60) days. The adversary hearing on the petition shall be held within two (2) days after the joinder of issues. At the conclusion of the hearing, or within two (2) days thereafter, the court will determine whether or not the material in question is in violation of §§ 39-17-1001 -- 39-17-1005. On a finding of a violation, the court shall grant a temporary injunction or continue its injunction in full force and effect for a period not to exceed forty-five (45) days or until an indictment on the matter has been submitted to the grand jury. If forty-five (45) days elapse and the grand jury has taken no action, the injunction terminates. The injunction also terminates on the grand jury returning a no true bill. On the return of a true bill of indictment, the court shall order the material in question delivered into the hands of the court clerk or district attorney general, there to be held as evidence in the case.



§ 39-17-1007 - Issuance of process.

No process, except as otherwise provided, shall be issued for the violation of §§ 39-17-1003 -- 39-17-1005 unless it is issued upon the application of the district attorney general of the district.



§ 39-17-1008 - Forfeiture of any conveyance or real or personal property used in commission of an offense under this part.

(a) Any conveyance or real or personal property used in the commission of an offense under this part is subject to forfeiture under title 40, chapter 33, part 2.

(b) Notwithstanding § 40-33-211, the proceeds from all forfeitures made pursuant to this section shall be transmitted to the general fund, where there is established a general fund reserve to be allocated through the general appropriations act, which shall be known as the child abuse fund. Moneys from the fund shall be expended to fund activities authorized by the child abuse fund as set out in § 39-13-530. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund at the end of the fiscal year. Any excess revenues or interest earned by the revenues shall not revert at the end of the fiscal year, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from the reserve shall not revert to the general fund at the end of the fiscal year, but shall remain available for expenditure in subsequent fiscal years.






Part 11 - Public Events

§ 39-17-1101 - Prize fighting, sparring and other brutal sports unlawful -- Exception.

(a) It is an offense for any person or persons to engage in what is known as prize fighting or boxing with or without gloves, or in other brutal sport or exhibition, whereby bruising, maiming, or other serious bodily injury may result to the boxers or participants unless regulated pursuant to title 68, chapter 115.

(b) This section shall not be construed to apply to football, baseball, basketball, hockey, soccer, lacrosse or similar activities, nor to any professional contest of unarmed combat regulated pursuant to title 68, chapter 115.

(c) Nothing in this section shall be construed to prohibit or declare unlawful any activity authorized by other provisions of this code when carried out in accordance with the other provisions, or to render any participants of the same liable to the penalties of subsection (d).

(d) All persons engaging in the sports or contests designated in this section either as principals, aids, seconds, or backers, commit a Class C misdemeanor.



§ 39-17-1102 - Definitions for sports bribery.

As used in § 39-17-1103, unless the context otherwise requires:

(1) "Sports contest" means any professional or amateur sport, athletic game, contest, or race involving machines, persons or animals, viewed by the public, or for which admission is charged;

(2) "Sports official" means any person who acts or expects to act in a sports contest as an umpire, referee or judge, or otherwise to officiate at a sports contest; and

(3) "Sports participant" means any person who participates or expects to participate in a sports contest as a player, contestant or member of a team, or as a coach, manager, trainer or other person directly associated with a player, contest or team.



§ 39-17-1103 - Sports bribery.

(a) A person commits the crime of sports bribery who:

(1) Confers, or offers or agrees to confer, any benefit upon a sports participant with intent to influence the participant not to give the participant's best efforts in a sports contest;

(2) Confers, or offers or agrees to confer any benefit upon a sports official in return for an agreement from the official to perform the official's duties improperly;

(3) Being a sports participant, solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that the participant will thereby be influenced not to give the participant's best efforts in a sports contest; or

(4) Being a sports official, solicits, accepts or agrees to accept any benefit from another person upon an agreement or understanding that the official will perform the official's duties improperly.

(b) Sports bribery is a Class A misdemeanor.



§ 39-17-1104 - Interference with operations of ticket seller.

(a) As used in this section, unless the context otherwise requires, "ticket seller" means a person who has executed a written agreement with the management of any venue for a sporting event, theater, musical performance, or public entertainment or amusement of any kind, to sell tickets to such an event over the Internet.

(b) It is an offense for any person to knowingly sell, give, transfer, use, distribute or possess with the intent to sell, give or distribute software that is primarily designed or produced for the purpose of interfering with the operations of any ticket seller that sells, over the Internet, tickets of admission to a sporting event, theater, musical performance, or place of public entertainment or amusement of any kind by circumventing any security measures on the ticket seller's web site, circumventing any access control systems of the ticket seller's web site, or circumventing any controls or measures that are instituted by the ticket seller on its web site to ensure an equitable ticket buying process.

(c) (1) A violation of this section is a Class B misdemeanor, punishable by fine only of not more than five hundred dollars ($500), or any profits made or tickets acquired in the course of the violation of this section, whichever amount is greater.

(2) Each acquisition, sale, or offer in violation of this section constitutes a separate offense.






Part 13 - Weapons

§ 39-17-1301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adjudication as a mental defective or adjudicated as a mental defective" means:

(A) A determination by a court in this state that a person, as a result of marked subnormal intelligence, mental illness, incompetency, condition or disease:

(i) Is a danger to such person or to others; or

(ii) Lacks the ability to contract or manage such person's own affairs due to mental defect;

(B) A finding of insanity by a court in a criminal proceeding; or

(C) A finding that a person is incompetent to stand trial or is found not guilty by reason of insanity pursuant to Article 50a and 76b of the Uniform Code of Military Justice, codified in 10 U.S.C. §§ 850a and 876b respectively;

(2) "Club" means any instrument that is specially designed, made or adapted for the purpose of inflicting serious bodily injury or death by striking a person with the instrument;

(3) "Crime of violence" includes any degree of murder, voluntary manslaughter, aggravated rape, rape, especially aggravated robbery, aggravated robbery, burglary, aggravated assault or aggravated kidnapping;

(4) (A) "Explosive weapon" means any explosive, incendiary or poisonous gas:

(i) Bomb;

(ii) Grenade;

(iii) Rocket;

(iv) Mine; or

(v) Shell, missile or projectile that is designed, made or adapted for the purpose of inflicting serious bodily injury, death or substantial property damage;

(B) "Explosive weapon" also means:

(i) Any breakable container which contains a flammable liquid with a flashpoint of one hundred fifty degrees Fahrenheit (150 degrees F) or less and has a wick or similar device capable of being ignited, other than a device which is commercially manufactured primarily for purposes of illumination; or

(ii) Any sealed device containing dry ice or other chemically reactive substances for the purposes of causing an explosion by a chemical reaction;

(5) "Firearm silencer" means any device designed, made or adapted to muffle the report of a firearm;

(6) "Hoax device" means any device that reasonably appears to be or is purported to be an explosive or incendiary device and is intended to cause alarm or reaction of any type by an official of a public safety agency or a volunteer agency organized to deal with emergencies;

(7) "Immediate vicinity" refers to the area within the person's immediate control within which the person has ready access to the ammunition;

(8) "Judicial commitment to a mental institution" means a judicially ordered involuntary admission to a private or state hospital or treatment resource in proceedings conducted pursuant to title 33, chapter 6 or 7;

(9) "Knife" means any bladed hand instrument that is capable of inflicting serious bodily injury or death by cutting or stabbing a person with the instrument;

(10) "Knuckles" means any instrument that consists of finger rings or guards made of a hard substance and that is designed, made or adapted for the purpose of inflicting serious bodily injury or death by striking a person with a fist enclosed in the knuckles;

(11) "Machine gun" means any firearm that is capable of shooting more than two (2) shots automatically, without manual reloading, by a single function of the trigger;

(12) "Mental institution" means a mental health facility, mental hospital, sanitarium, psychiatric facility and any other facility that provides diagnoses by a licensed professional of an intellectual disability or mental illness, including, but not limited to, a psychiatric ward in a general hospital;

(13) "Restricted firearm ammunition" means any cartridge containing a bullet coated with a plastic substance with other than a lead or lead alloy core or a jacketed bullet with other than a lead or lead alloy core or a cartridge of which the bullet itself is wholly composed of a metal or metal alloy other than lead. "Restricted firearm ammunition" does not include shotgun shells or solid plastic bullets;

(14) "Rifle" means any firearm designed, made or adapted to be fired from the shoulder and to use the energy of the explosive in a fixed metallic cartridge to fire a projectile through a rifled bore by a single function of the trigger;

(15) "Short barrel" means a barrel length of less than sixteen inches (16'') for a rifle and eighteen inches (18'') for a shotgun, or an overall firearm length of less than twenty-six inches (26'');

(16) "Shotgun" means any firearm designed, made or adapted to be fired from the shoulder and to use the energy of the explosive in a fixed shotgun shell to fire through a smooth-bore barrel either a number of ball shot or a single projectile by a single function of the trigger;

(17) "Switchblade knife" means any knife that has a blade which opens automatically by:

(A) Hand pressure applied to a button or other device in the handle; or

(B) Operation of gravity or inertia; and

(18) "Unloaded" means the rifle, shotgun or handgun does not have ammunition in the chamber, cylinder, clip or magazine, and no clip or magazine is in the immediate vicinity of the weapon.



§ 39-17-1302 - Prohibited weapons.

(a) A person commits an offense who intentionally or knowingly possesses, manufactures, transports, repairs or sells:

(1) An explosive or an explosive weapon;

(2) A device principally designed, made or adapted for delivering or shooting an explosive weapon;

(3) A machine gun;

(4) A short-barrel rifle or shotgun;

(5) A firearm silencer;

(6) Hoax device;

(7) Knuckles; or

(8) Any other implement for infliction of serious bodily injury or death that has no common lawful purpose.

(b) It is a defense to prosecution under this section that the person's conduct:

(1) Was incident to the performance of official duty and pursuant to military regulations in the army, navy, air force, coast guard or marine service of the United States or the Tennessee national guard, or was incident to the performance of official duty in a governmental law enforcement agency or a penal institution;

(2) Was incident to engaging in a lawful commercial or business transaction with an organization identified in subdivision (b)(1);

(3) Was incident to using an explosive or an explosive weapon in a manner reasonably related to a lawful industrial or commercial enterprise;

(4) Was incident to using the weapon in a manner reasonably related to a lawful dramatic performance or scientific research;

(5) Was incident to displaying the weapon in a public museum or exhibition;

(6) Was licensed by the state of Tennessee as a manufacturer, importer or dealer in weapons; provided, that the manufacture, import, purchase, possession, sale or disposition of weapons is authorized and incident to carrying on the business for which licensed and is for scientific or research purposes or sale or disposition to an organization designated in subdivision (b)(1); or

(7) Involved acquisition or possession of a sawed-off shotgun, sawed-off rifle, machine gun or firearm silencer that is validly registered to the person under federal law in the National Firearms Registration and Transfer Records. A person who acquires or possesses a firearm registered as required by this subdivision (b)(7) shall retain proof of registration.

(8) [Deleted by 2014 amendment, effective July 1, 2014]

(c) It is an affirmative defense to prosecution under this section that the person must prove by a preponderance of the evidence that:

(1) The person's conduct was relative to dealing with the weapon solely as a curio, ornament or keepsake, and if the weapon is a type described in subdivisions (a)(1)-(5), that it was in a nonfunctioning condition and could not readily be made operable; or

(2) The possession was brief and occurred as a consequence of having found the weapon or taken it from an aggressor.

(d) (1) An offense under subdivision (a)(1) is a Class B felony.

(2) An offense under subdivisions (a)(2)-(5) is a Class E felony.

(3) An offense under subdivision (a)(6) is a Class C felony.

(4) An offense under subdivisions (a)(7)-(8) is a Class A misdemeanor.



§ 39-17-1303 - Unlawful sale, loan or gift of firearm.

(a) A person commits an offense who:

(1) Intentionally, knowingly, or recklessly sells, loans or makes a gift of a firearm to a minor;

(2) Intentionally, knowingly or recklessly sells a firearm or ammunition for a firearm to a person who is intoxicated; or

(3) Intentionally, knowingly, recklessly or with criminal negligence violates § 39-17-1316.

(b) It is a defense to prosecution under subdivision (a)(1) that:

(1) A firearm was loaned or given to a minor for the purposes of hunting, trapping, fishing, camping, sport shooting or any other lawful sporting activity; and

(2) The person is not required to obtain a license under § 39-17-1316.

(c) For purposes of this section, "intoxicated" means substantial impairment of mental or physical capacity resulting from introduction of any substance into the body.

(d) An offense under this section is a Class A misdemeanor.



§ 39-17-1304 - Restrictions on firearm ammunition.

(a) It is an offense for any person to possess, use or attempt to use restricted firearm ammunition while committing or attempting to commit a crime of violence. A violation of this section constitutes a separate and distinct felony.

(b) It is an offense for any person or corporation to manufacture, sell, offer for sale, display for sale or use in this state any ammunition cartridge, metallic or otherwise, containing a bullet with a hollow-nose cavity that is filled with an explosive material and designed to detonate upon impact; provided, that this section shall not apply to any state or federal military unit or personnel for use in the performance of its duties.

(c) (1) A violation of subsection (a) by possession of restricted firearm ammunition is a Class E felony.

(2) A violation of subsection (a) by use or attempted use of restricted firearm ammunition is a Class D felony.

(3) A violation of subsection (b) is a Class E felony.



§ 39-17-1306 - Carrying weapons during judicial proceedings.

(a) No person shall intentionally, knowingly, or recklessly carry on or about the person while inside any room in which judicial proceedings are in progress any weapon prohibited by § 39-17-1302(a), for the purpose of going armed; provided, that if the weapon carried is a firearm, the person is in violation of this section regardless of whether the weapon is carried for the purpose of going armed.

(b) Any person violating subsection (a) commits a Class E felony.

(c) Subsection (a) shall not apply to any person who:

(1) Is in the actual discharge of official duties as a law enforcement officer, or is employed in the army, air force, navy, coast guard or marine service of the United States or any member of the Tennessee national guard in the line of duty and pursuant to military regulations, or is in the actual discharge of official duties as a guard employed by a penal institution, or as a bailiff, marshal or other court officer who has responsibility for protecting persons or property or providing security;

(2) Has been directed by a court to bring the firearm for purposes of providing evidence; or

(3) Is in the actual discharge of official duties as a judge, and:

(A) Is authorized to carry a handgun pursuant to § 39-17-1351;

(B) Keeps the handgun concealed at all times when in the discharge of such duties; and

(C) Is vested with judicial powers under § 16-1-101.



§ 39-17-1307 - Unlawful carrying or possession of a weapon.

(a) (1) A person commits an offense who carries, with the intent to go armed, a firearm or a club.

(2) (A) The first violation of subdivision (a)(1) is a Class C misdemeanor, and, in addition to possible imprisonment as provided by law, may be punished by a fine not to exceed five hundred dollars ($500).

(B) A second or subsequent violation of subdivision (a)(1) is a Class B misdemeanor.

(C) A violation of subdivision (a)(1) is a Class A misdemeanor if the person's carrying of a handgun occurred at a place open to the public where one (1) or more persons were present.

(b) (1) A person commits an offense who unlawfully possesses a firearm, as defined in § 39-11-106, and:

(A) Has been convicted of a felony involving the use or attempted use of force, violence, or a deadly weapon; or

(B) Has been convicted of a felony drug offense.

(2) An offense under subdivision (b)(1)(A) is a Class C felony.

(3) An offense under subdivision (b)(1)(B) is a Class D felony.

(c) (1) A person commits an offense who possesses a handgun and has been convicted of a felony.

(2) An offense under subdivision (c)(1) is a Class E felony.

(d) (1) A person commits an offense who possesses a deadly weapon other than a firearm with the intent to employ it during the commission of, attempt to commit, or escape from a dangerous offense as defined in § 39-17-1324.

(2) A person commits an offense who possesses any deadly weapon with the intent to employ it during the commission of, attempt to commit, or escape from any offense not defined as a dangerous offense by § 39-17-1324.

(3) (A) Except as provided in subdivision (d)(3)(B), a violation of this subsection (d) is a Class E felony.

(B) A violation of this subsection (d) is a Class E felony with a maximum fine of six thousand dollars ($6,000), if the deadly weapon is a switchblade knife.

(e) (1) It is an exception to the application of subsection (a) that a person is carrying or possessing a firearm or firearm ammunition in a motor vehicle if the person:

(A) Is not prohibited from possessing or receiving a firearm by 18 U.S.C. § 922(g) or purchasing a firearm by § 39-17-1316; and

(B) Is in lawful possession of the motor vehicle.

(2) As used in this subsection (e):

(A) "Motor vehicle" has the same meaning as defined in § 55-1-103;

(B) "Motor vehicle" does not include any motor vehicle that is:

(i) Owned or leased by a governmental or private entity that has adopted a written policy prohibiting firearms or ammunition not required for employment within such a motor vehicle; and

(ii) Provided by such entity to an employee for use during the course of employment.

(f) (1) A person commits an offense who possesses a firearm, as defined in § 39-11-106(a), and:

(A) Has been convicted of a misdemeanor crime of domestic violence as defined in 18 U.S.C. § 921, and is still subject to the disabilities of such a conviction;

(B) Is, at the time of the possession, subject to an order of protection that fully complies with 18 U.S.C. § 922(g)(8); or

(C) Is prohibited from possessing a firearm under any other state or federal law.

(2) If the person is licensed as a federal firearms dealer or a responsible party under a federal firearms license, the determination of whether such an individual possesses firearms that constitute the business inventory under the federal license shall be determined based upon the applicable federal statutes or the rules, regulations and official letters, rulings and publications of the bureau of alcohol, tobacco, firearms and explosives.

(3) For purposes of this section, a person does not possess a firearm, including, but not limited to, firearms registered under the National Firearms Act, compiled in 26 U.S.C. § 5801 et seq., if the firearm is in a safe or similar container that is securely locked and to which the respondent does not have the combination, keys or other means of normal access.

(4) A violation of subdivision (f)(1) is a Class A misdemeanor and each violation constitutes a separate offense.

(5) If a violation of subdivision (f)(1) also constitutes a violation of § 36-3-625(h) or § 39-13-113(h), the respondent may be charged and convicted under any or all such sections.



§ 39-17-1308 - Defenses to unlawful possession or carrying of a weapon.

(a) It is a defense to the application of § 39-17-1307 if the possession or carrying was:

(1) Of an unloaded rifle, shotgun or handgun not concealed on or about the person and the ammunition for the weapon was not in the immediate vicinity of the person or weapon;

(2) By a person authorized to possess or carry a firearm pursuant to § 39-17-1315 or § 39-17-1351;

(3) At the person's:

(A) Place of residence;

(B) Place of business; or

(C) Premises;

(4) Incident to lawful hunting, trapping, fishing, camping, sport shooting or other lawful activity;

(5) By a person possessing a rifle or shotgun while engaged in the lawful protection of livestock from predatory animals;

(6) By a Tennessee valley authority officer who holds a valid commission from the commissioner of safety pursuant to this part while the officer is in the performance of the officer's official duties;

(7) By a state, county or municipal judge or any federal judge or any federal or county magistrate;

(8) By a person possessing a club or baton who holds a valid state security guard/officer registration card as a private security guard/officer, issued by the commissioner, and who also has certification that the officer has had training in the use of club or baton that is valid and issued by a person certified to give training in the use of clubs or batons;

(9) By any person possessing a club or baton who holds a certificate that the person has had training in the use of a club or baton for self-defense that is valid and issued by a certified person authorized to give training in the use of clubs or batons, and is not prohibited from purchasing a firearm under any local, state or federal laws; or

(10) By any out-of-state, full-time, commissioned law enforcement officer who holds a valid commission card from the appropriate out-of-state law enforcement agency and a photo identification; provided, that if no valid commission card and photo identification are retained, then it shall be unlawful for that officer to carry firearms in this state and this section shall not apply. The defense provided by this subdivision (a)(10) shall only be applicable if the state where the out-of-state officer is employed has entered into a reciprocity agreement with this state that allows a full-time, commissioned law enforcement officer in Tennessee to lawfully carry or possess a weapon in the other state.

(b) The defenses described in this section are not available to persons described in § 39-17-1307(b)(1).



§ 39-17-1309 - Carrying weapons on school property.

(a) As used in this section, "weapon of like kind" includes razors and razor blades, except those used solely for personal shaving, and any sharp pointed or edged instrument, except unaltered nail files and clips and tools used solely for preparation of food, instruction and maintenance.

(b) (1) It is an offense for any person to possess or carry, whether openly or concealed, with the intent to go armed, any firearm, explosive, explosive weapon, bowie knife, hawk bill knife, ice pick, dagger, slingshot, leaded cane, switchblade knife, blackjack, knuckles or any other weapon of like kind, not used solely for instructional or school-sanctioned ceremonial purposes, in any public or private school building or bus, on any public or private school campus, grounds, recreation area, athletic field or any other property owned, used or operated by any board of education, school, college or university board of trustees, regents or directors for the administration of any public or private educational institution.

(2) A violation of this subsection (b) is a Class E felony.

(c) (1) (A) It is an offense for any person to possess or carry, whether openly or concealed, any firearm, not used solely for instructional or school-sanctioned ceremonial purposes, in any public or private school building or bus, on any public or private school campus, grounds, recreation area, athletic field or any other property owned, used or operated by any board of education, school, college or university board of trustees, regents or directors for the administration of any public or private educational institution.

(B) It is not an offense under this subsection (c) for a nonstudent adult to possess a firearm, if the firearm is contained within a private vehicle operated by the adult and is not handled by the adult, or by any other person acting with the expressed or implied consent of the adult, while the vehicle is on school property.

(2) A violation of this subsection (c) is a Class B misdemeanor.

(d) (1) Each chief administrator of a public or private school shall display in prominent locations about the school a sign, at least six inches (6'') high and fourteen inches (14'') wide, stating:

FELONY. STATE LAW PRESCRIBES A MAXIMUM PENALTY OF SIX (6) YEARS IMPRISONMENT AND A FINE NOT TO EXCEED THREE THOUSAND DOLLARS ($3,000) FOR CARRYING WEAPONS ON SCHOOL PROPERTY.

(2) As used in this subsection (d), "prominent locations about a school" includes, but is not limited to, sports arenas, gymnasiums, stadiums and cafeterias.

(e) Subsections (b) and (c) do not apply to the following persons:

(1) Persons employed in the army, air force, navy, coast guard or marine service of the United States or any member of the Tennessee national guard when in discharge of their official duties and acting under orders requiring them to carry arms or weapons;

(2) Civil officers of the United States in the discharge of their official duties;

(3) Officers and soldiers of the militia and the national guard when called into actual service;

(4) Officers of the state, or of any county, city or town, charged with the enforcement of the laws of the state, when in the discharge of their official duties;

(5) Any pupils who are members of the reserve officers training corps or pupils enrolled in a course of instruction or members of a club or team, and who are required to carry arms or weapons in the discharge of their official class or team duties;

(6) Any private police employed by the administration or board of trustees of any public or private institution of higher education in the discharge of their duties; and

(7) Any registered security guard/officer who meets the requirements of title 62, chapter 35, and who is discharging the officer's official duties.



§ 39-17-1310 - Affirmative defense to carrying weapons on school property.

It is an affirmative defense to prosecution under § 39-17-1309(a)-(d) that the person's behavior was in strict compliance with the requirements of one (1) of the following classifications:

(1) A person hunting during the lawful hunting season on lands owned by any public or private educational institution and designated as open to hunting by the administrator of the educational institution;

(2) A person possessing unloaded hunting weapons while transversing the grounds of any public or private educational institution for the purpose of gaining access to public or private lands open to hunting with the intent to hunt on the public or private lands unless the lands of the educational institution are posted prohibiting entry;

(3) A person possessing guns or knives when conducting or attending "gun and knife shows" and the program has been approved by the administrator of the educational institution; or

(4) A person entering the property for the sole purpose of delivering or picking up passengers and who does not remove, utilize or allow to be removed or utilized any weapon from the vehicle.



§ 39-17-1311 - Carrying weapons on public parks, playgrounds, civic centers and other public recreational buildings and grounds.

(a) It is an offense for any person to possess or carry, whether openly or concealed, with the intent to go armed, any weapon prohibited by § 39-17-1302(a), not used solely for instructional, display or sanctioned ceremonial purposes, in or on the grounds of any public park, playground, civic center or other building facility, area or property owned, used or operated by any municipal, county or state government, or instrumentality thereof, for recreational purposes.

(b) (1) Subsection (a) shall not apply to the following persons:

(A) Persons employed in the army, air force, navy, coast guard or marine service of the United States or any member of the Tennessee national guard when in discharge of their official duties and acting under orders requiring them to carry arms or weapons;

(B) Civil officers of the United States in the discharge of their official duties;

(C) Officers and soldiers of the militia and the national guard when called into actual service;

(D) Officers of the state, or of any county, city or town, charged with the enforcement of the laws of the state, in the discharge of their official duties;

(E) Any pupils who are members of the reserve officers training corps or pupils enrolled in a course of instruction or members of a club or team, and who are required to carry arms or weapons in the discharge of their official class or team duties;

(F) Any private police employed by the municipality, county, state or instrumentality thereof in the discharge of their duties;

(G) A registered security guard/officer, who meets the requirements of title 62, chapter 35, while in the performance of the officer's duties;

(H) Persons possessing a handgun, who are authorized to carry the handgun pursuant to § 39-17-1351, while within or on a public park, natural area, historic park, nature trail, campground, forest, greenway, waterway or other similar public place that is owned or operated by the state, a county, a municipality or instrumentality thereof, except as otherwise provided in subsection (d);

(I) Persons possessing a handgun, who are authorized to carry the handgun pursuant to § 39-17-1351, while within or on property designated by the federal government as a national park, forest, preserve, historic park, military park, trail or recreation area, to the extent permitted by federal law; and

(J) Also, only to the extent a person strictly conforms the person's behavior to the requirements of one (1) of the following classifications:

(i) A person hunting during the lawful hunting season on lands owned by any municipality, county, state or instrumentality thereof and designated as open to hunting by law or by the appropriate official;

(ii) A person possessing unloaded hunting weapons while transversing the grounds of any public recreational building or property for the purpose of gaining access to public or private lands open to hunting with the intent to hunt on the public or private lands unless the public recreational building or property is posted prohibiting entry;

(iii) A person possessing guns or knives when conducting or attending "gun and knife shows" when the program has been approved by the administrator of the recreational building or property;

(iv) A person entering the property for the sole purpose of delivering or picking up passengers and who does not remove any weapon from the vehicle or utilize it in any manner; or

(v) A person who possesses or carries a firearm for the purpose of sport or target shooting and sport or target shooting is permitted in the park or recreational area.

(2) At any time the person's behavior no longer strictly conforms to one (1) of the classifications in subdivision (b)(1), the person shall be subject to subsection (a).

(c) (1) Each chief administrator of public recreational property shall display in prominent locations about the public recreational property a sign, at least six inches (6'') high and fourteen inches (14'') wide, stating:

MISDEMEANOR. STATE LAW PRESCRIBES A MAXIMUM PENALTY OF ELEVEN (11) MONTHS AND TWENTY-NINE (29) DAYS AND A FINE NOT TO EXCEED TWO THOUSAND FIVE HUNDRED DOLLARS ($2,500) FOR CARRYING WEAPONS ON OR IN PUBLIC RECREATIONAL PROPERTY.

(2) As used in this subsection (c), "prominent locations about public recreational property" includes, but is not limited to, all entrances to the property, any building or structure located on the property, such as restrooms, picnic areas, sports facilities, welcome centers, gift shops, playgrounds, swimming pools, restaurants and parking lots.

(3) The legislative body of any municipality or committee appointed by the body to regulate public recreational property may exempt public recreational property located within its jurisdiction from the requirements of subdivision (c)(1).

(d) Notwithstanding subdivision (b)(1)(H), any municipality or county may prohibit, by resolution adopted by a majority vote of its legislative body, persons authorized to carry a handgun pursuant to § 39-17-1351, from possessing the handgun while within or on a public park that is owned or operated by a county, a municipality or instrumentality thereof. If a legislative body elects to prohibit the possession of handguns within a park, the prohibition shall apply to the entire park, notwithstanding subdivision (b)(1)(H). If the area is jointly owned or operated by municipalities or counties, then a resolution adopted by a majority vote of all affected legislative bodies, voting individually, is necessary for the municipalities or counties to prohibit persons authorized to carry a handgun pursuant to § 39-17-1351 from possessing the handgun while within the park.

(e) (1) Because signage prohibiting the possessing of firearms while within or on a public park, natural area, historic park, nature trail, campground, forest, greenway, waterway or other similar public place that is owned or operated by the state or instrumentality of the state, and posted pursuant to this section prior to July 1, 2009, remains necessary for visitors who are not authorized to carry a firearm pursuant to subsection (b), the department shall not replace or change any existing signs that prohibit firearms or erect any new signs at existing state areas relative to firearms; however, the department may replace or repair signs that have been damaged or are scheduled for replacement in accordance with the park's regular replacement schedule.

(2) If a municipality or county elects to prohibit persons authorized to carry a handgun pursuant to § 39-17-1351 from possessing the handgun while within or on a public park, it shall display in prominent locations the sign authorized by subdivision (c)(1), to give notice that handguns are not permitted in the park.

(f) A violation of subsection (a) is a Class A misdemeanor.

(g) For the purposes of this section, a "greenway" means an open-space area following a natural or man-made linear feature designed to be used for recreation, transportation, conservation, and to link services and facilities. A greenway is a paved, gravel-covered, woodchip covered, or wood-covered path that connects one greenway entrance with another greenway entrance. In the event a greenway traverses a park that is owned or operated by a county, municipality or instrumentality thereof, the greenway shall be considered a portion of that park unless designated otherwise by the local legislative body. Except as provided in this part, the definition of a greenway in this section shall not be applicable to any other provision of law.



§ 39-17-1312 - Inaction by persons eighteen (18) years of age or older, including parents or guardians, knowing a minor or student illegally possesses a firearm.

(a) It is an offense if a person eighteen (18) years of age or older, including a parent or other legal guardian, knows that a minor or student is in illegal possession of a firearm in or upon the premises of a public or private school, in or on the school's athletic stadium or other facility or building where school sponsored athletic events are conducted, or public park, playground or civic center, and the person, parent or guardian fails to prevent the possession or fails to report it to the appropriate school or law enforcement officials.

(b) A violation of this section is a Class A misdemeanor.



§ 39-17-1313 - Transporting and storing a firearm or firearm ammunition in permit holder's motor vehicle.

(a) Notwithstanding any provision of law or any ordinance or resolution adopted by the governing body of a city, county or metropolitan government, including any ordinance or resolution enacted before April 8, 1986, that prohibits or regulates the possession, transportation or storage of a firearm or firearm ammunition by a handgun carry permit holder, the holder of a valid handgun carry permit recognized in Tennessee may, unless expressly prohibited by federal law, transport and store a firearm or firearm ammunition in the permit holder's motor vehicle, as defined in § 55-1-103, while on or utilizing any public or private parking area if:

(1) The permit holder's motor vehicle is parked in a location where it is permitted to be; and

(2) The firearm or ammunition being transported or stored in the motor vehicle:

(A) Is kept from ordinary observation if the permit holder is in the motor vehicle; or

(B) Is kept from ordinary observation and locked within the trunk, glove box, or interior of the person's motor vehicle or a container securely affixed to such motor vehicle if the permit holder is not in the motor vehicle.

(b) No business entity, public or private employer, or the owner, manager, or legal possessor of the property shall be held liable in any civil action for damages, injuries or death resulting from or arising out of another's actions involving a firearm or ammunition transported or stored by the holder of a valid handgun carry permit in the permit holder's motor vehicle unless the business entity, public or private employer, or the owner, manager, or legal possessor of the property commits an offense involving the use of the stored firearm or ammunition or intentionally solicits or procures the conduct resulting in the damage, injury or death. Nor shall a business entity, public or private employer, or the owner, manager, or legal possessor of the property be responsible for the theft of a firearm or ammunition stored by the holder of a valid handgun carry permit in the permit holder's motor vehicle.

(c) For purposes of this section:

(1) "Motor vehicle" means any motor vehicle as defined in § 55-1-103, which is in the lawful possession of the permit holder, but does not include any motor vehicle which is owned or leased by a governmental or business entity and that is provided by such entity to an employee for use during the course of employment if the entity has adopted a written policy prohibiting firearms or ammunition not required for employment within the entity's motor vehicles; and

(2) (A) "Parking area" means any property provided by a business entity, public or private employer, or the owner, manager, or legal possessor of the property for the purpose of permitting its invitees, customers, clients or employees to park privately owned motor vehicles; and

(B) "Parking area" does not include the grounds or property of an owner-occupied, single-family detached residence, or a tenant-occupied single-family detached residence.

(d) A handgun carry permit holder transporting, storing or both transporting and storing a firearm or firearm ammunition in accordance with this section does not violate this section if the firearm or firearm ammunition is observed by another person or security device during the ordinary course of the handgun carry permit holder securing the firearm or firearm ammunition from observation in or on a motor vehicle.



§ 39-17-1314 - Local regulation of firearms and ammunition and knives preempted by state regulation -- Actions against firearms or ammunition manufacturers, trade associations or dealers.

(a) Except as otherwise provided by state law or as specifically provided in subsection (b), the general assembly preempts the whole field of the regulation of firearms, ammunition, or components of firearms or ammunition, or combinations thereof including, but not limited to, the use, purchase, transfer, taxation, manufacture, ownership, possession, carrying, sale, acquisition, gift, devise, licensing, registration, storage, and transportation thereof, to the exclusion of all county, city, town, municipality, or metropolitan government law, ordinances, resolutions, enactments or regulation. No county, city, town, municipality, or metropolitan government nor any local agency, department, or official shall occupy any part of the field regulation of firearms, ammunition or components of firearms or ammunition, or combinations thereof.

(b) A city, county, town, municipality or metropolitan government is expressly authorized to regulate by ordinance, resolution, policy, rule or other enactment the following:

(1) The carrying of firearms by employees or independent contractors of the city, county, town municipality or metropolitan government when acting in the course and scope of their employment or contract, except as otherwise provided in § 39-17-1313;

(2) The discharge of firearms within the boundaries of the applicable city, county, town, municipality or metropolitan government, except when and where the discharge of a firearm is expressly authorized or permitted by state law;

(3) The location of a sport shooting range, except as otherwise provided in §§ 39-17-316 and 13-3-412; and

(4) The enforcement of any state or federal law pertaining to firearms, ammunition, or components of firearms or ammunition, or combinations thereof.

(c) The general assembly declares that the lawful design, marketing, manufacture and sale of firearms and ammunition to the public are not unreasonably dangerous activities and do not constitute a nuisance per se.

(d) (1) The authority to bring suit and right to recover against any firearms or ammunition manufacturer, trade association or dealer by or on behalf of any state entity, county, municipality or metropolitan government for damages, abatement or injunctive relief resulting from or relating to the lawful design, manufacture, marketing or sale of firearms or ammunition to the public shall be reserved exclusively to the state.

(2) Nothing in this subsection (d) shall be construed to prohibit a county, municipality, or metropolitan government from bringing an action against a firearms or ammunition manufacturer or dealer for breach of contract or warranty as to firearms or ammunition purchased by such county, municipality, or metropolitan government.

(3) Nothing in this subsection (d) shall preclude an individual from bringing a cause of action for breach of a written contract, breach of an express warranty, or for injuries resulting from defects in the materials or workmanship in the manufacture of the firearm.

(e) Subsections (c) and (d) shall not apply in any litigation brought by an individual against a firearms or ammunition manufacturer, trade association or dealer.

(f) It is the intent of the general assembly that this part is preemptive with respect to the transfer, ownership, possession or transportation of knives and no city, county, or metropolitan government shall occupy any part of the field of regulation of the transfer, ownership, possession or transportation of knives.



§ 39-17-1315 - Written directive and permit to carry handguns.

(a) (1) (A) The following persons may carry handguns at all times pursuant to a written directive by the executive supervisor of the organization to which the person is or was attached or employed, regardless of the person's regular duty hours or assignments:

(i) Any law enforcement officer, police officer, bonded and sworn deputy sheriff, director, commissioner, county magistrate or retired law enforcement officer who is bonded and who, at the time of receiving the written directive, has successfully completed and, except for a law enforcement officer who has retired in good standing as certified by the chief law enforcement officer of the organization from which the officer retired, continues to successfully complete on an annual basis a firearm training program of at least eight (8) hours duration;

(ii) Any director or full-time employee of the Tennessee emergency management agency in the performance of the director's or employee's duty;

(iii) Any duly authorized representative or full-time employee of the department of correction who has been specifically designated by the commissioner of the department to execute warrants issued pursuant to § 40-28-121 or § 40-35-311 or to perform such other duties as specifically designated by the commissioner; or

(iv) Any other officer or person authorized to carry handguns by this, or any other law of this state.

(B) A copy of the written directive shall be retained as a portion of the records of the particular law enforcement agency that shall issue the directive. Nothing in this subdivision (a)(1) shall prevent federal officers from carrying firearms as prescribed by federal law.

(2) (A) Any duly elected and sworn constable in any county having a population of not less than eleven thousand one hundred (11,100) nor more than eleven thousand two hundred (11,200), according to the 1970 federal census or any subsequent federal census, and being a county in which constables retain law enforcement powers and duties under §§ 8-10-108, 40-6-210, 55-8-152, 57-5-202 and 57-9-101, are authorized to and may carry handguns at all times and may equip their vehicles with blue and red lights and sirens. The sheriff of such county shall issue a written directive or permit authorizing the constables to carry a handgun; provided, that each constable has completed the same eight-hour annual firearm training program as is required by this subsection (a).

(B) The county commission may, by a two-thirds (2/3) vote, require the constable to have in effect a liability policy or a corporate surety bond in an amount of not less than fifty thousand dollars ($50,000).

(b) (1) An individual, corporation or business entity is authorized to prohibit the possession of weapons by employees otherwise authorized by this subsection (b) on premises owned, operated or managed by the individual, corporation or business entity. Notice of the prohibition shall be posted or otherwise noticed to all affected employees.

(2) An individual, corporation, business entity or governmental entity or agent thereof is authorized to prohibit possession of weapons by any person otherwise authorized by this subsection (b), at meetings conducted by, or on premises owned, operated, managed or under control of the individual, corporation, business entity or governmental entity. Notice of the prohibition shall be posted or announced.



§ 39-17-1316 - Sales of dangerous weapons -- Certification of purchaser -- Exceptions -- Licensing of dealers -- Definitions.

(a) (1) Any person appropriately licensed by the federal government may stock and sell firearms to persons desiring firearms; however, sales to persons who have been convicted of the offense of stalking, as prohibited by § 39-17-315, who are addicted to alcohol, who are ineligible to receive firearms under 18 U.S.C. § 922, or who have been judicially committed to a mental institution pursuant to title 33 or adjudicated as a mental defective are prohibited. For purposes of this subdivision (a)(1), the offense of violation of a protective order as prohibited by § 39-13-113 shall be considered a "misdemeanor crime of domestic violence" for purposes of 18 U.S.C. § 921.

(2) The provisions of this subsection (a) prohibiting the sale of a firearm to a person convicted of a felony shall not apply if:

(A) The person was pardoned for the offense;

(B) The conviction has been expunged or set aside; or

(C) The person's civil rights have been restored pursuant to title 40, chapter 29; and

(D) The person is not prohibited from possessing a firearm by § 39-17-1307.

(b) (1) As used in this section, "firearm" has the meaning as defined in § 39-11-106, including handguns, long guns, and all other weapons that meet the definition except "antique firearms" as defined in 18 U.S.C. § 921.

(2) As used in this section, "gun dealer" means a person engaged in the business, as defined in 18 U.S.C. § 921, of selling, leasing, or otherwise transferring a firearm, whether the person is a retail dealer, pawnbroker, or otherwise.

(c) Except with respect to transactions between persons licensed as dealers under 18 U.S.C. § 923, a gun dealer shall comply with the following before a firearm is delivered to a purchaser:

(1) The purchaser shall present to the dealer current identification meeting the requirements of subsection (f);

(2) The gun dealer shall complete a firearms transaction record as required by 18 U.S.C. §§ 921-929, and obtain the signature of the purchaser on the record;

(3) The gun dealer shall request by means designated by the bureau that the Tennessee bureau of investigation conduct a criminal history record check on the purchaser and shall provide the following information to the bureau:

(A) The federal firearms license number of the gun dealer;

(B) The business name of the gun dealer;

(C) The place of transfer;

(D) The name of the person making the transfer;

(E) The make, model, caliber and manufacturer's number of the firearm being transferred;

(F) The name, gender, race, and date of birth of the purchaser;

(G) The social security number of the purchaser, if one has been assigned; and

(H) The type, issuer and identification number of the identification presented by the purchaser; and

(4) The gun dealer shall receive a unique approval number for the transfer from the bureau and record the approval number on the firearms transaction record.

(d) Upon receipt of a request of the gun dealer for a criminal history record check, the Tennessee bureau of investigation shall immediately, during the gun dealer's telephone call or by return call:

(1) Determine, from criminal records and other information available to it, whether the purchaser is disqualified under subdivision (a)(1) from completing the purchase; and

(2) Notify the dealer when a purchaser is disqualified from completing the transfer or provide the dealer with a unique approval number indicating that the purchaser is qualified to complete the transfer.

(e) (1) The Tennessee bureau of investigation may charge a reasonable fee, not to exceed ten dollars ($10.00), for conducting background checks and other costs incurred under this section, and shall be empowered to bill gun dealers for checks run.

(2) Funds collected by the Tennessee bureau of investigation pursuant to this section shall be deposited in a continuing deferred interest-bearing revenue fund that is created in the state treasury. This fund will not revert to the general fund on June 30 of any year. This fund shall be used to offset the costs associated with conducting background checks. By February 1 of each year the Tennessee bureau of investigation shall report to the judiciary committee of the senate and the criminal justice committee of the house of representatives the amount of money collected pursuant to this section in excess of the costs associated with conducting background checks as required by this section. The excess money shall be appropriated by the general assembly to the Tennessee bureau of investigation for other law enforcement related purposes as it deems appropriate and necessary.

(f) (1) Identification required of the purchaser under subsection (c) shall include one (1) piece of current, valid identification bearing a photograph and the date of birth of the purchaser that:

(A) Is issued under the authority of the United States government, a state, a political subdivision of a state, a foreign government, a political subdivision of a foreign government, an international governmental organization or an international quasi-governmental organization; and

(B) Is intended to be used for identification of an individual or is commonly accepted for the purpose of identification of an individual.

(2) If the identification presented by the purchaser under subdivision (f)(1)(A) does not include the current address of the purchaser, the purchaser shall present a second piece of current identification that contains the current address of the purchaser.

(g) The Tennessee bureau of investigation may require that the dealer verify the identification of the purchaser if that identity is in question by sending the thumbprints of the purchaser to the bureau.

(h) The Tennessee bureau of investigation shall establish a telephone number that shall be operational seven (7) days a week between the hours of eight o'clock a.m. and ten o'clock p.m. Central Standard Time (8:00 a.m.-10:00 p.m. (CST)), except Christmas Day, Thanksgiving Day, and Independence Day, for the purpose of responding to inquiries from dealers for a criminal history record check under this section.

(i) No public employee, official or agency shall be held criminally or civilly liable for performing the investigations required by this section; provided the employee, official or agency acts in good faith and without malice.

(j) Upon the determination that receipt of a firearm by a particular individual would not violate this section, and after the issuance of a unique identifying number for the transaction, the Tennessee bureau of investigation shall destroy all records (except the unique identifying number and the date that it was assigned) associating a particular individual with a particular purchase of firearms.

(k) A law enforcement agency may inspect the records of a gun dealer relating to transfers of firearms in the course of a reasonable inquiry during a criminal investigation or under the authority of a properly authorized subpoena or search warrant.

(l) (1) The background check does not apply to transactions between licensed importers, licensed manufacturers, licensed dealers, or licensed collectors who meet the requirements of subsection (b) and certify prior to the transaction the legal and licensed status of both parties. The burden shall fall upon the transferor to determine the legality of the transaction in progress.

(2) The background check does not apply to transactions or transfers between a licensed importer, licensed manufacturer, or licensed dealer and a bona fide law enforcement agency or such agency's personnel. However, all other provisions and requirements of subsection (b) must be observed. The burden of proof of the legality of the transactions or transfers shall rest upon the transferor.

(3) The background check does not apply to any person eligible to purchase a firearm as set out in this section who wishes to make an occasional sale of a used or second-hand firearm legally purchased by the seller.

(m) The director of the Tennessee bureau of investigation is authorized to make and issue all rules and regulations necessary to carry out the provisions of this section.

(n) In addition to the other grounds for denial, the bureau shall deny the transfer of a firearm if the background check reveals information indicating that the purchaser has been charged with a crime for which the purchaser, if convicted, would be prohibited under state or federal law from purchasing, receiving, or possessing a firearm; and, either there has been no final disposition of the case, or the final disposition is not noted.

(o) Upon receipt of the criminal history challenge form indicating a purchaser's request for review of the denial, the bureau shall proceed with efforts to obtain the final disposition information. The purchaser may attempt to assist the bureau in obtaining the final disposition information. If neither the purchaser nor the bureau is able to obtain the final disposition information within fifteen (15) calendar days of the bureau's receipt of the criminal history challenge form, the bureau shall immediately notify the federal firearms licensee that the transaction that was initially denied is now a "conditional proceed." A "conditional proceed" means that the federal firearms licensee may lawfully transfer the firearm to the purchaser.

(p) In any case in which the transfer has been denied pursuant to subsection (n), the inability of the bureau to obtain the final disposition of a case shall not constitute the basis for the continued denial of the transfer as long as the bureau receives written notice, signed and verified by the clerk of the court or the clerk's designee, that indicates that no final disposition information is available. Upon receipt of the letter by the bureau, the bureau shall immediately reverse the denial.

(q) (1) It is an offense for a person to purchase or attempt to purchase a firearm knowing that the person is prohibited by state or federal law from owning, possessing or purchasing a firearm.

(2) It is an offense to sell or offer to sell a firearm to a person knowing that the person is prohibited by state or federal law from owning, possessing or purchasing a firearm.

(3) A violation of this subsection (q) is a Class A misdemeanor.



§ 39-17-1317 - Confiscation and disposition of confiscated weapons.

(a) Any weapon, except those covered by subsection (g), that is possessed, used or sold in violation of the law shall be confiscated by a law enforcement officer and declared to be contraband by a court of record exercising criminal jurisdiction. The sheriff or chief of police for the jurisdiction where the weapon was confiscated may petition the court for permission to dispose of the weapon in accordance with this section. If the weapon was confiscated by a judicial district drug task force, the director of the task force where the weapon was confiscated may petition the court for disposal of the weapon in accordance with this section. If the weapon was confiscated by the department of safety, the commissioner of safety may petition the court for disposal of the weapon in accordance with this section. If the weapon was confiscated by the Tennessee bureau of investigation, the director may petition the court for disposal of the weapon in accordance with this section.

(b) Any weapon declared contraband shall be sold in a public sale or used for legitimate law enforcement purposes, at the discretion of the court, by written order.

(c) If the weapon was confiscated by a sheriff, other local law enforcement agency or a judicial district drug task force and the court orders the weapon to be sold:

(1) It shall be sold at a public auction not later than six (6) months from the date of the court order. The sale shall be conducted by the sheriff of the county or the chief of police of the municipality in which it was seized;

(2) The proceeds from the sale shall go into the county or municipal general fund and shall be allocated solely for law enforcement purposes;

(3) The sale shall be advertised in a daily or weekly newspaper circulated within the county. The advertisement shall run for not less than three (3) editions and not less than thirty (30) days prior to the sale; and

(4) If required by federal or state law, the sale can be conducted under contract with a licensed firearm dealer, whose commission shall not exceed twenty percent (20%) of the gross sales price. The dealer shall not hold an elective or appointed job with the federal, state, county or city government in this state during any stage of the sales contract.

(d) If the weapon was confiscated by the department of safety or the Tennessee bureau of investigation and the court orders it to be sold, it shall be turned over to the department of general services, which shall sell the weapon and dispose of the proceeds of the sale in the same manner as it currently does for other confiscated weapons.

(e) If the court orders the weapon to be retained and used for legitimate law enforcement purposes:

(1) Title to the weapon shall be placed in the law enforcement agency or judicial district drug task force retaining the weapon; and

(2) When the weapon is no longer needed for legitimate law enforcement purposes, it shall be sold in accordance with this part.

(f) If the weapon is sold, the commissioner of safety or the director of the Tennessee bureau of investigation, the sheriff, chief of police or director of the judicial district drug task force shall file an affidavit, as follows, with the court issuing the sale order:

(1) The affidavit shall be filed within thirty (30) days after the sale;

(2) The affidavit shall identify the weapon, including any serial number, and shall state the time, date and circumstances of the sale; and

(3) If the weapon has been sold, the affidavit shall list the name and address of the purchaser and the price paid for the weapon.

(g) Notwithstanding any other provisions of this section, no weapon shall be sold or retained for law enforcement use in the following circumstances:

(1) A weapon that may be evidence in an official proceeding shall be retained or otherwise preserved in accordance with the rules or practices regulating the preservation of evidence. The weapon shall be sold or retained for legitimate law enforcement purposes not less than sixty (60) days nor more than one hundred eighty (180) days after the last legal proceeding involving the weapon; or

(2) Any weapon that has been stolen or borrowed from its owner, and the owner was not involved in the offense for which the weapon was confiscated, shall be returned to the owner if permitted by law.

(h) No weapon seized by law enforcement officials or judicial district drug task force members shall be used for any personal or law enforcement purposes or sold except in accordance with this section.

(i) Notwithstanding the provisions of this section, if the chief of police, sheriff, commissioner of safety, or director of the Tennessee bureau of investigation, depending upon who confiscated the weapon, certifies to the court that a weapon is inoperable or unsafe, the court shall order the weapon destroyed or recycled.

(j) A violation of this section is a Class B misdemeanor.

(k) Nothing in this section shall authorize the purchase of any weapon, the possession of which is otherwise prohibited by law.

(l) The commissioner of safety, the director of the Tennessee bureau of investigation, the executive director of the Tennessee alcoholic beverage commission, the executive head of any municipal or county law enforcement agency, or the director of a judicial district drug task force may petition the criminal court or the court in the official's county having criminal jurisdiction for permission to exchange firearms that have previously been properly titled, as specified by this section, to the law enforcement agency or the drug task force for other firearms, ammunition or body armor suitable for use by the law enforcement agency or drug task force. This exchange of firearms for these specified items used for legitimate law enforcement purposes is permitted only between the department of safety, the director of the Tennessee bureau of investigation, the executive director of the Tennessee alcoholic beverage commission, a municipal or county law enforcement agency, a judicial district drug task force, and a licensed and qualified law enforcement firearms dealer.



§ 39-17-1318 - New serial numbers for confiscated firearms.

(a) If any firearm confiscated and adjudicated as contraband pursuant to this part or any other law could be sold at public auction or retained by a law enforcement agency for law enforcement as provided in § 39-17-1317, but for the fact that the serial number of the firearm has been defaced or destroyed, the commissioner of safety or the sheriff or chief of police, as appropriate, of the county in which the firearm was confiscated may send the firearm to the director of the Tennessee bureau of investigation. The director shall assign the firearm a new serial number, permanently affix the number to the firearm, record the number in the bureau's computer system, and send the firearm back to the commissioner of safety, the sheriff or chief of police for disposition in accordance with this part.

(b) If any firearm assigned a new serial number pursuant to subsection (a) is later sold at public auction, ten percent (10%) of the proceeds of the sale shall be returned to the general fund of the state to defray the costs incurred by the director in administering this section.



§ 39-17-1319 - Handgun possession prohibited -- Exceptions.

(a) As used in this section and § 39-17-1320, unless the context otherwise requires:

(1) "Handgun" means a pistol, revolver, or other firearm of any description, loaded or unloaded, from which any shot, bullet, or other missile can be discharged, the length of the barrel of which, not including any revolving, detachable, or magazine breech, does not exceed twelve inches (12''); and

(2) "Juvenile" means any person less than eighteen (18) years of age.

(b) Except as provided in this section, it is an offense for a juvenile to knowingly possess a handgun.

(c) (1) Illegal possession of a handgun by a juvenile is a delinquent act and, in addition to any other disposition authorized by law, the juvenile may be required to perform not more than one hundred (100) hours of community service work to be specified by the judge, and the juvenile's driving privileges shall be suspended for a period of one (1) year in accordance with the procedure set out in title 55, chapter 10, part 7.

(2) A second or subsequent violation of this section is a delinquent act and, in addition to any other disposition authorized by law, the juvenile may be required to perform not less than one hundred (100) nor more than two hundred (200) hours of community service work to be specified by the judge, and the juvenile's driving privileges shall be suspended for a period of two (2) years in accordance with the procedure set out in title 55, chapter 10, part 7.

(3) Any handgun illegally possessed in violation of this section shall be confiscated and disposed of in accordance with § 39-17-1317.

(d) (1) It is a defense to prosecution under this section that the juvenile is:

(A) In attendance at a hunter's safety course or a firearms safety course;

(B) Engaging in practice in the use of a firearm or target shooting at an established range authorized by the governing body of the jurisdiction in which such range is located or any other area where the discharge of a firearm is not prohibited;

(C) Engaging in an organized competition involving the use of a firearm, or participating in or practicing for a performance by an organized group which is exempt from federal income taxation under § 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. § 501(c)(3)), as amended, and which uses firearms as part of the performance;

(D) Hunting or trapping pursuant to a valid license issued to the juvenile pursuant to title 70;

(E) Accompanied by the juvenile's parent or guardian and is being instructed by the adult or guardian in the use of the handgun possessed by the juvenile;

(F) On real property which is under the control of an adult and has the permission of that adult and the juvenile's parent or legal guardian to possess a handgun;

(G) Traveling to or from any activity described in subdivision (d)(1) with an unloaded gun; or

(H) At the juvenile's residence and with the permission of the juvenile's parent or legal guardian, possesses a handgun and is justified in using physical force or deadly force.

(2) For purposes of subdivision (d)(1)(G), a handgun is "unloaded" if:

(A) There is not a cartridge in the chamber of the handgun;

(B) There is not a cartridge in the cylinder of the handgun if the handgun is a revolver; or

(C) The handgun, and the ammunition for the handgun, are not carried on the person of a juvenile or are not in such close proximity to the juvenile that the juvenile could readily gain access to the handgun and the ammunition and load the handgun.

(e) Notwithstanding any other provision of this part to the contrary, this section shall govern a juvenile who possesses a handgun.



§ 39-17-1320 - Providing handguns to juveniles -- Penalties.

(a) It is an offense for a person intentionally, knowingly or recklessly to provide a handgun with or without remuneration to any person that the person providing the handgun knows or has reason to believe is a juvenile in violation of § 39-17-1319.

(b) It is an offense for a parent or guardian intentionally, knowingly or recklessly to provide a handgun to a juvenile or permit a juvenile to possess a handgun, if the parent or guardian knows of a substantial risk that the juvenile will use a handgun to commit a felony.

(c) Unlawfully providing or permitting a juvenile to possess a handgun in violation of subsection (a) is a Class A misdemeanor and in violation of subsection (b) is a Class D felony.



§ 39-17-1321 - Possession of handgun while under influence -- Penalty.

(a) Notwithstanding whether a person has a permit issued pursuant to § 39-17-1315 or § 39-17-1351, it is an offense for a person to possess a handgun while under the influence of alcohol or any controlled substance or controlled substance analogue.

(b) It is an offense for a person to possess a firearm if the person is both:

(1) Within the confines of an establishment open to the public where liquor, wine or other alcoholic beverages, as defined in § 57-3-101(a)(1)(A), or beer, as defined in § 57-6-102, are served for consumption on the premises; and

(2) Consuming any alcoholic beverage listed in subdivision (b)(1).

(c) (1) A violation of this section is a Class A misdemeanor.

(2) In addition to the punishment authorized by subdivision (c)(1), if the violation is of subsection (a), occurs in an establishment described in subdivision (b)(1), and the person has a handgun permit issued pursuant to § 39-17-1351, such permit shall be suspended in accordance with § 39-17-1352 for a period of three (3) years.



§ 39-17-1322 - Defenses.

A person shall not be charged with or convicted of a violation under this part if the person possessed, displayed or employed a handgun in justifiable self-defense or in justifiable defense of another during the commission of a crime in which that person or the other person defended was a victim.



§ 39-17-1323 - Commission of certain offenses while wearing a body vest.

(a) A person commits an offense who knowingly wears a body vest, when acting either alone or with one (1) or more other persons, while committing:

(1) Any felony whose statutory elements involve the use or threat of violence to a human being;

(2) Any burglary, car-jacking, theft of a motor vehicle, or arson; or

(3) Any felony offense involving a controlled substance or controlled substance analogue.

(b) For purposes of this section, a "body vest" means a bullet-resistant soft armor providing, as a minimum standard, the level of protection known as threat level I which shall mean at least seven (7) layers of bullet-resistant material providing protection from three (3) shots of one hundred fifty-eight-grain lead ammunition fired from a .38 caliber handgun at a velocity of eight hundred fifty feet (850') per second.

(c) The unlawful wearing of a body vest is a Class E felony.

(d) Nothing in this section shall prohibit the possession of a body vest for lawful purposes.

(e) Any sentence imposed under this section shall run consecutively to any other sentence imposed for the conviction of the underlying offense.



§ 39-17-1324 - Offense of possessing a firearm during commission or attempt to commit dangerous felony.

(a) It is an offense to possess a firearm with the intent to go armed during the commission of or attempt to commit a dangerous felony.

(b) It is an offense to employ a firearm during the:

(1) Commission of a dangerous felony;

(2) Attempt to commit a dangerous felony;

(3) Flight or escape from the commission of a dangerous felony; or

(4) Flight or escape from the attempt to commit a dangerous felony.

(c) A person may not be charged with a violation of subsection (a) or (b) if possessing or employing a firearm is an essential element of the underlying dangerous felony as charged. In cases where possession or employing a firearm are elements of the charged offense, the state may elect to prosecute under a lesser offense wherein possession or employing a firearm is not an element of the offense.

(d) A violation of subsection (a) or (b) is a specific and separate offense, which shall be pled in a separate count of the indictment or presentment and tried before the same jury and at the same time as the dangerous felony. The jury shall determine the innocence or guilt of the defendant unless the defendant and the state waive the jury.

(e) (1) A sentence imposed for a violation of subsection (a) or (b) shall be served consecutive to any other sentence the person is serving at the time of the offense or is sentenced to serve for conviction of the underlying dangerous felony.

(2) A person sentenced for a violation of subsection (a) or (b) shall not be eligible for pretrial diversion pursuant to title 40, chapter 15, judicial diversion pursuant to § 40-35-313, probation pursuant to § 40-35-303, community correction pursuant to title 40, chapter 36, participation in a drug court program or any other program whereby the person is permitted supervised or unsupervised release into the community prior to service of the entire mandatory minimum sentence imposed less allowable sentence credits earned and retained as provided in § 40-35-501(j).

(f) In a trial for a violation of subsection (a) or (b), where the state is also seeking to have the person sentenced under subdivision (g)(2) or (h)(2), the trier of fact shall first determine whether the person possessed or employed a firearm. If the trier of fact finds in the affirmative, proof of a qualifying prior felony conviction pursuant to this section shall then be presented to the trier of fact.

(g) (1) A violation of subsection (a) is a Class D felony, punishable by a mandatory minimum three-year sentence to the department of correction.

(2) A violation of subsection (a) is a Class D felony, punishable by a mandatory minimum five-year sentence to the department of correction, if the defendant, at the time of the offense, had a prior felony conviction.

(h) (1) A violation of subsection (b) is a Class C felony, punishable by a mandatory minimum six-year sentence to the department of correction.

(2) A violation of subsection (b) is a Class C felony, punishable by a mandatory minimum ten-year sentence to the department of correction, if the defendant, at the time of the offense, had a prior felony conviction.

(i) As used in this section, unless the context otherwise requires:

(1) "Dangerous felony" means:

(A) Attempt to commit first degree murder, as defined in §§ 39-12-101 and 39-13-202;

(B) Attempt to commit second degree murder, as defined in §§ 39-13-210 and 39-12-101;

(C) Voluntary manslaughter, as defined in § 39-13-211;

(D) Carjacking, as defined in § 39-13-404;

(E) Especially aggravated kidnapping, as defined in § 39-13-305;

(F) Aggravated kidnapping, as defined in § 39-13-304;

(G) Especially aggravated burglary, as defined in § 39-14-404;

(H) Aggravated burglary, as defined in § 39-14-403;

(I) Especially aggravated stalking, as defined in § 39-17-315(d);

(J) Aggravated stalking, as defined in § 39-17-315(c);

(K) Initiating the process to manufacture methamphetamine, as defined in § 39-17-435;

(L) A felony involving the sale, manufacture, distribution or possession with intent to sell, manufacture or distribute a controlled substance or controlled substance analogue defined in part 4 of this chapter; or

(M) Any attempt, as defined in § 39-12-101, to commit a dangerous felony;

(2) (A) "Prior conviction" means that the person serves and is released or discharged from, or is serving, a separate period of incarceration or supervision for the commission of a dangerous felony prior to or at the time of committing a dangerous felony on or after January 1, 2008;

(B) "Prior conviction" includes convictions under the laws of any other state, government or country that, if committed in this state, would constitute a dangerous felony. If a felony offense in a jurisdiction other than Tennessee is not identified as a dangerous felony in this state, it shall be considered a prior conviction if the elements of the felony are the same as the elements for a dangerous felony; and

(3) "Separate period of incarceration or supervision" includes a sentence to any of the sentencing alternatives set out in § 40-35-104(c)(3)-(9). A dangerous felony shall be considered as having been committed after a separate period of incarceration or supervision if the dangerous felony is committed while the person was:

(A) On probation, parole or community correction supervision for a dangerous felony;

(B) Incarcerated for a dangerous felony;

(C) Assigned to a program whereby the person enjoys the privilege of supervised release into the community, including, but not limited to, work release, educational release, restitution release or medical furlough for a dangerous felony; or

(D) On escape status from any correctional institution when incarcerated for a dangerous felony.

(j) Any person convicted under this section who has a prior conviction under this section shall be sentenced to incarceration with the department of correction for not less than fifteen (15) years. A person sentenced under this subsection (j) shall serve one hundred percent (100%) of the sentence imposed.



§ 39-17-1350 - Law enforcement officers permitted to carry firearms -- Exceptions -- Restrictions -- Identification card for corrections officers.

(a) Notwithstanding any law to the contrary, any law enforcement officer may carry firearms at all times and in all places within Tennessee, on-duty or off-duty, regardless of the officer's regular duty hours or assignments, except as provided by subsection (c), federal law, lawful orders of court or the written directives of the executive supervisor of the employing agency.

(b) The authority conferred by this section is expressly intended to and shall supersede restrictions placed upon law enforcement officers' authority to carry firearms by other sections within this part.

(c) The authority conferred by this section shall not extend to a law enforcement officer:

(1) Who is not engaged in the actual discharge of official duties as a law enforcement officer and carries a firearm onto school grounds or inside a school building during regular school hours unless the officer immediately informs the principal that the officer will be present on school grounds or inside the school building and in possession of a firearm. If the principal is unavailable, the notice may be given to an appropriate administrative staff person in the principal's office;

(2) Who is consuming beer or an alcoholic beverage or who is under the influence of beer, an alcoholic beverage, or a controlled substance or controlled substance analogue; or

(3) Who is not engaged in the actual discharge of official duties as a law enforcement officer while attending a judicial proceeding.

(d) (1) For purposes of this section, "law enforcement officer" means a person who is a full-time employee of the state in a position authorized by the laws of this state to carry a firearm and to make arrests for violations of some or all of the laws of this state, or a full-time police officer who has been certified by the peace officer standards and training commission, or a commissioned reserve deputy sheriff as authorized in writing by the sheriff, or a commissioned reserve or auxiliary police officer as authorized in writing by the chief of police.

(2) For purposes of this section, "law enforcement officer" also means a vested inmate relations coordinator employed by the department of correction, or a vested correctional officer employed by the department of correction, a person employed by the department of correction as a warden, deputy warden, associate warden, correctional administrator, assistant or deputy commissioner, or commissioner who has successfully completed firearms training in accordance with department of correction standards, which standards shall include, at a minimum, forty (40) hours initial training and eight (8) hours annual in-service training in firearms qualification administered by an instructor with certification from the Tennessee Correction Academy's firearms instructor program or from a police firearms instructor training program conducted or sanctioned by the federal bureau of investigation or the National Rifle Association.

(e) In counties having a population of not less than thirty thousand two hundred (30,200) nor more than thirty thousand four hundred seventy-five (30,475) or not less than one hundred eighteen thousand four hundred (118,400) nor more than one hundred eighteen thousand seven hundred (118,700), according to the 1990 federal census or any subsequent federal census, the authority conferred by this section shall only apply to law enforcement officers who are law enforcement officers for those counties or law enforcement officers for municipalities located therein.

(f) (1) The secretary of state shall, in consultation with the commissioner of correction, design and issue to each requesting inmate relations coordinator or correctional officer who is vested and employed by the department of correction, a state identification card certifying that the inmate relations coordinator or correctional officer is authorized to carry a firearm pursuant to this section.

(2) Any inmate relations coordinator or correctional officer desiring an identification card shall notify the secretary of state and shall provide the inmate relations coordinator's or correctional officer's full name and residential address. Upon receipt of the request, the secretary of state shall notify the commissioner of correction of the request. The commissioner of correction shall verify to the secretary of state whether the requesting inmate relations coordinator or correctional officer is vested and employed by the department of correction and shall so certify in a letter to be maintained by the secretary.

(3) If the secretary of state receives certification that a requesting inmate relations coordinator or correctional officer is vested and employed by the department, the secretary shall issue the inmate relations coordinator or correctional officer an identification card so certifying. The card shall be valid for as long as the inmate relations coordinator or correctional officer remains vested and in the employment of the department of correction.

(4) An inmate relations coordinator or correctional officer issued a card pursuant to this subsection (f) shall carry the card at all times the inmate relations coordinator or correctional officer is carrying a firearm. The card shall be sufficient proof that the inmate relations coordinator or correctional officer is authorized to carry a firearm pursuant to this section.

(5) If a vested inmate relations coordinator or correctional officer employed by the department resigns, is terminated, or is otherwise no longer employed by the department, the commissioner shall, within ten (10) days, so notify the secretary of state. Upon receiving the notice, the secretary of state shall revoke the identification card and send a letter of revocation to the inmate relations coordinator or correctional officer at the coordinator's or officer's last known address.

(6) (A) A person who is no longer a vested inmate relations coordinator or correctional officer employed by the department of correction but who still has an identification card issued by the secretary of state shall have ten (10) days from receipt of the letter of revocation from the secretary of state to return the card to the secretary.

(B) It is a Class C misdemeanor punishable by fine only of fifty dollars ($50.00) for a person to knowingly fail to return an identification card as required by subdivision (f)(6)(A).



§ First - of 2 versions of this section

39-17-1351. Handgun carry permits. [Effective until January 1, 2016. See the version effective on January 1, 2016.]

(a) The citizens of this state have a right to keep and bear arms for their common defense; but the general assembly has the power, by law, to regulate the wearing of arms with a view to prevent crime.

(b) Except as provided in subsection (r), any resident of Tennessee who is a United States citizen or lawful permanent resident, as defined by § 55-50-102, who has reached twenty-one (21) years of age, may apply to the department of safety for a handgun carry permit. If the applicant is not prohibited from purchasing or possessing a firearm in this state pursuant to § 39-17-1316 or § 39-17-1307(b), 18 U.S.C. § 922(g), or any other state or federal law, and the applicant otherwise meets all of the requirements of this section, the department shall issue a permit to the applicant.

(c) The application for a permit shall be on a standard form developed by the department. The application shall clearly state in bold face type directly above the signature line that an applicant who, with intent to deceive, makes any false statement on the application commits the felony offense of perjury pursuant to § 39-16-702. The following are eligibility requirements for obtaining a handgun carry permit and the application shall require the applicant to disclose and confirm compliance with, under oath, the following information concerning the applicant and the eligibility requirements:

(1) Full legal name and any aliases;

(2) Addresses for the last five (5) years;

(3) Date of birth;

(4) Social security number;

(5) Physical description (height, weight, race, sex, hair color and eye color);

(6) That the applicant has not been convicted of a criminal offense that is designated as a felony, or that is one of the disqualifying misdemeanors set out in subdivisions (c)(11), (c)(16), or (c)(18), with the exception of any federal or state offenses pertaining to antitrust violations, unfair trade practices, restraints of trade or other similar offenses relating to the regulations of business practices;

(7) That the applicant is not currently under indictment or information for any criminal offense that is designated as a felony, or that is one of the disqualifying misdemeanors set out in subdivisions (c)(11), (c)(16), or (c)(18), with the exception of any federal or state offenses pertaining to antitrust violations, unfair trade practices, restraints of trade or other similar offenses relating to the regulations of business practices;

(8) That the applicant is not currently subject to any order of protection and, if so, the applicant shall provide a copy of the order;

(9) That the applicant is not a fugitive from justice;

(10) That the applicant is not an unlawful user of or addicted to alcohol, any controlled substance or controlled substance analogue, and the applicant has not been either:

(A) A patient in a rehabilitation program pursuant to a court order or hospitalized for alcohol, controlled substance or controlled substance analogue abuse or addiction pursuant to a court order within ten (10) years from the date of application; or

(B) A voluntary patient in a rehabilitation program or voluntarily hospitalized for alcohol, controlled substance or controlled substance analogue abuse or addiction within three (3) years from the date of application;

(11) That the applicant has not been convicted of the offense of driving under the influence of an intoxicant in this or any other state two (2) or more times within ten (10) years from the date of the application and that none of the convictions has occurred within five (5) years from the date of application or renewal;

(12) That the applicant has not been adjudicated as a mental defective, has not been judicially committed to or hospitalized in a mental institution pursuant to title 33, has not had a court appoint a conservator for the applicant by reason of a mental defect, has not been judicially determined to be disabled by reason of mental illness, developmental disability or other mental incapacity, and has not, within seven (7) years from the date of application, been found by a court to pose an immediate substantial likelihood of serious harm, as defined in title 33, chapter 6, part 5, because of mental illness;

(13) That the applicant is not an alien and is not illegally or unlawfully in the United States;

(14) That the applicant has not been discharged from the armed forces under dishonorable conditions;

(15) That the applicant has not renounced the applicant's United States citizenship;

(16) That the applicant has not been convicted of a misdemeanor crime of domestic violence as defined in 18 U.S.C. § 921;

(17) That the applicant is not receiving social security disability benefits by reason of alcohol dependence, drug dependence or mental disability; and

(18) That the applicant has not been convicted of the offense of stalking.

(d) (1) In addition to the information required under subsection (c), the applicant shall be required to provide two (2) full sets of classifiable fingerprints at the time the application is filed with the department. The applicant's fingerprints may be taken by the department at the time the application is submitted or the applicant may have the fingerprints taken at any sheriff's office and submit the fingerprints to the department along with the application and other supporting documents. The sheriff may charge a fee not to exceed five dollars ($5.00) for taking the applicant's fingerprints. At the time an applicant's fingerprints are taken either by the department or a sheriff's office, the applicant shall be required to present a photo identification. If the person requesting fingerprinting is not the same person as the person whose picture appears on the photo identification, the department or sheriff shall refuse to take the fingerprints. The department shall also be required to photograph the applicant in a manner that is suitable for use on the permit.

(2) An applicant shall also be required to present a photo identification to the department at the time of filing the application. If the name on the photo identification, name on the application and name on the fingerprint card, if taken by a sheriff, are not the same, the department shall refuse to accept the application. If the person whose picture appears on the photo identification is not the same as the applicant, the department shall refuse to accept the application.

(e) The department shall also require an applicant to submit proof of the successful completion of a department approved handgun safety course. Any form created by the department to show proof of the successful completion of a department approved handgun safety course shall not require the applicant to provide the applicant's social security number. Any instructor of a department approved handgun safety course shall not withhold proof of the successful completion of the course solely on the fact the applicant did not disclose the applicant's social security number. The course shall include both classroom hours and firing range hours. Beginning September 1, 2010, and thereafter, a component of the classroom portion of all department-approved handgun safety courses shall be instruction on alcohol and drugs, the effects of those substances on a person's reflexes, judgment and ability to safely handle a firearm, and the provisions of § 39-17-1321. An applicant shall not be required to comply with the firing range and classroom hours requirements of this subsection (e) if the applicant submits proof to the department that within five (5) years from the date the application for a handgun carry permit is filed the applicant has:

(1) Been certified by the peace officer standards and training commission;

(2) Successfully completed training at the law enforcement training academy;

(3) Successfully completed the firearms training course required for armed security guard/officer registration, pursuant to § 62-35-118(b); or

(4) Successfully completed all handgun training of not less than four (4) hours as required by any branch of the military.

(f) The department shall make applications for permits available for distribution at any location where the department conducts driver license examinations.

(g) (1) Upon receipt of a permit application, the department shall:

(A) Forward two (2) full sets of fingerprints of the applicant to the Tennessee bureau of investigation; and

(B) Send a copy of the application to the sheriff of the county in which the applicant resides.

(2) Within thirty (30) days of receiving an application, the sheriff shall provide the department with any information concerning the truthfulness of the applicant's answers to the eligibility requirements of subsection (c) that is within the knowledge of the sheriff.

(h) Upon receipt of the fingerprints from the department, the Tennessee bureau of investigation shall:

(1) Within thirty (30) days from receipt of the fingerprints, conduct computer searches to determine the applicant's eligibility for a permit under subsection (c) as are available to the bureau based solely upon the applicant's name, date of birth and social security number and send the results of the searches to the department;

(2) Conduct a criminal history record check based upon one (1) set of the fingerprints received and send the results to the department; and

(3) Send one (1) set of the fingerprints received from the department to the federal bureau of investigation, request a federal criminal history record check based upon the fingerprints, as long as the service is available, and send the results of the check to the department.

(i) The department shall deny a permit application if it determines from information contained in the criminal history record checks conducted by the Tennessee and federal bureaus of investigation pursuant to subsection (h), from information received from the clerks of court regarding individuals adjudicated as a mental defective or judicially committed to a mental institution pursuant to title 33, or from other information that comes to the attention of the department, that the applicant does not meet the eligibility requirements of this section. The department shall not be required to confirm the applicant's eligibility for a permit beyond the information received from the Tennessee and federal bureaus of investigation, the clerks of court and the sheriffs, if any.

(j) The department shall not deny a permit application if:

(1) The existence of any arrest or other records concerning the applicant for any indictment, charge or warrant have been judicially or administratively expunged; or

(2) An applicant's conviction has been set aside by a court of competent jurisdiction; or

(3) The applicant, who was rendered infamous or deprived of the rights of citizenship by judgment of any state or federal court, has had the applicant's full rights of citizenship duly restored pursuant to procedures set forth within title 40, chapter 29, or other federal or state law; provided, however, that this subdivision (j)(3) shall not apply to any person who has been convicted of burglary, any felony offense involving violence or use of a firearm or any felony drug offense involving a Schedule I, II, III, IV or V controlled substance or a controlled substance analogue. If the applicant has been convicted of a felony drug offense involving a Schedule VI controlled substance, this subdivision (j)(3) shall not apply if the offense occurred within ten (10) years of the date of application or renewal.

(k) If the department denies an application, the department shall notify the applicant in writing within ten (10) days of the denial. The written notice shall state the specific factual basis for the denial. It shall include a copy of any reports, records or inquiries reviewed or relied upon by the department.

(l) The department shall issue a permit to an applicant not prohibited from obtaining a permit under this section no later than ninety (90) days after the date the department receives the application. A permit issued prior to the department's receipt of the Tennessee and federal bureaus of investigation's criminal history record checks based upon the applicant's fingerprints shall be subject to immediate revocation if either record check reveals that the applicant is not eligible for a permit pursuant to this section.

(m) A permit holder shall not be required to complete a handgun safety course to maintain or renew a handgun carry permit. No permit holder shall be required to complete any additional handgun safety course after obtaining a handgun carry permit. No person shall be required to complete any additional handgun safety course if the person applies for a renewal of a handgun carry permit within six (6) months from the date of expiration.

(n) (1) Except as provided in subdivision (n)(2), a permit issued pursuant to this section shall be good for four (4) years and shall entitle the permit holder to carry any handgun or handguns that the permit holder legally owns or possesses. The permit holder shall have the permit in the holder's immediate possession at all times when carrying a handgun and shall display the permit on demand of a law enforcement officer.

(2) A Tennessee permit issued pursuant to this section to a person who is in or who enters into the United States armed forces shall continue in effect for so long as the person's service continues and the person is stationed outside this state, notwithstanding the fact that the person may be temporarily in this state on furlough, leave, or delay en route, and for a period not to exceed sixty (60) days following the date on which the person is honorably discharged or separated from service or returns to this state on reassignment to a duty station in this state, unless the permit is sooner suspended, cancelled or revoked for cause as provided by law. The permit is valid only when in the immediate possession of the permit holder and the permit holder has in the holder's immediate possession the holder's discharge or separation papers, if the permit holder has been discharged or separated from the service.

(o) The permit shall be issued on a wallet-sized laminated card of the same approximate size as is used by the state of Tennessee for driver licenses and shall contain only the following information concerning the permit holder:

(1) The permit holder's name, address and date of birth;

(2) A description of the permit holder by sex, height, weight and eye color;

(3) A color photograph of the permit holder; and

(4) The permit number and expiration date.

(p) (1) The department shall charge an application and processing fee of one hundred fifteen dollars ($115). The fee shall cover all aspects of processing the application and issuing a permit. In addition to any other portion of the permit application fee that goes to the Tennessee bureau of investigation, fifteen dollars ($15.00) of the fee shall go to the bureau for the sole purpose of updating and maintaining its fingerprint criminal history data base. On an annual basis, the comptroller of the treasury shall audit the bureau to ensure that the extra fifteen dollars ($15.00) received from each handgun permit application fee is being used exclusively for the purpose set forth in this subsection (p). By February 1 of each year the bureau shall provide documentation to the judiciary committee of the senate and the criminal justice committee of the house of representatives that the extra fifteen dollars ($15.00) is being used exclusively for the intended purposes. The documentation shall state in detail how the money earmarked for fingerprint data base updating and maintenance was spent, the number and job descriptions of any employees hired and the type and purpose of any equipment purchased.

(2) The provisions of subdivision (p)(1) increasing each permit application fee by fifteen dollars ($15.00) for the purpose of fingerprint data base updating and maintenance shall not take effect if the general appropriation act provides a specific appropriation in the amount of two hundred fifty thousand dollars ($250,000), to defray the expenses contemplated in subdivision (p)(1). If the appropriation is not included in the general appropriations act, the fifteen dollar ($15.00) permit fee increase imposed by subdivision (p)(1) shall take effect on July 1, 1997, the public welfare requiring it.

(3) Beginning July 1, 2008, fifteen dollars ($15.00) of the fee established in subdivision (p)(1) shall be submitted to the sheriff of the county where the applicant resides for the purpose of verifying the truthfulness of the applicant's answers as provided in subdivision (g)(1).

(q) (1) Prior to the expiration of a permit, a permit holder may apply to the department for the renewal of the permit by submitting, under oath, a renewal application with a renewal fee of fifty dollars ($50.00). The renewal application shall be on a standard form developed by the department of safety and shall require the applicant to disclose, under oath, the information concerning the applicant as set forth in subsection (c), and shall require the applicant to certify that the applicant still satisfies all the eligibility requirements of this section for the issuance of a permit. In the event the permit expires prior to the department's approval or issuance of notice of denial regarding the renewal application, the permit holder shall be entitled to continue to use the expired permit; provided, however, that the permit holder shall also be required to prove by displaying a receipt for the renewal application fee that the renewal application was delivered to the department prior to the expiration date of the permit.

(2) Any person whose handgun carry permit expires and who applies for a renewal of the handgun carry permit within six (6) months from the date of expiration shall only be required to comply with the renewal provisions of subdivision (q)(1). If the renewal application is filed six (6) months or more from the date of expiration, the person shall, for all purposes, be considered a new applicant.

(3) If a person whose handgun carry permit remained valid pursuant to subdivision (n)(2) because the person was in the United States armed forces applies for a renewal of the permit within six (6) months of the expiration of the sixty (60) day period following discharge, separation, or return to this state on reassignment to a duty station in this state as provided in subdivision (n)(2), the person shall only be required to comply with the renewal provisions of subdivision (q)(1). If the renewal application is filed six (6) months or more from expiration of the sixty (60) day period following the date of honorable discharge, separation, or return to this state on reassignment to a duty station in this state, the person shall, for all purposes, be considered a new applicant.

(r) (1) A facially valid handgun permit, firearms permit, weapons permit or license issued by another state shall be valid in this state according to its terms and shall be treated as if it is a handgun permit issued by this state; provided, however, this subsection (r) shall not be construed to authorize the holder of any out-of-state permit or license to carry, in this state, any firearm or weapon other than a handgun.

(2) For a person to lawfully carry a handgun in this state based upon a permit or license issued in another state, the person must be in possession of the permit or license at all times the person carries a handgun in this state.

(3) (A) The commissioner of safety shall enter into written reciprocity agreements with other states that require the execution of the agreements. The commissioner of safety shall prepare and publicly publish a current list of states honoring permits issued by the state of Tennessee and shall make the list available to anyone upon request. The commissioner of safety shall also prepare and publicly publish a current list of states who, after inquiry by the commissioner, refuse to enter into a reciprocity agreement with this state or honor handgun carry permits issued by this state. To the extent that any state may impose conditions in the reciprocity agreements, the commissioner of safety shall publish those conditions as part of the list. If another state imposes conditions on Tennessee permit holders in a reciprocity agreement, the conditions shall also become a part of the agreement and apply to the other state's permit holders when they carry a handgun in this state.

(B) If a person with a handgun permit from another state decides to become a resident of Tennessee, the person must obtain a Tennessee handgun permit within six (6) months of establishing residency in Tennessee. The permit may be issued based on the person having a permit from another state provided the other state has substantially similar permit eligibility requirements as this state. However, if during the six-month period the person applies for a handgun permit in this state and the application is denied, the person shall not be allowed to carry a handgun in this state based upon the other state's permit.

(C) (i) If a person who is a resident of and handgun permit holder in another state is employed in this state on a regular basis and desires to carry a handgun in this state, the person shall have six (6) months from the last day of the sixth month of regular employment in this state to obtain a Tennessee handgun carry permit. The permit may be issued based on the person having a permit from another state provided the other state has substantially similar permit eligibility requirements as this state. However, if during the six-month period the person applies for a handgun permit in this state and the application is denied, the person shall not be allowed to carry a handgun in this state based upon the other state's permit.

(ii) This subdivision (r)(3)(C) shall not apply if the state of residence of the person employed in Tennessee has entered into a handgun permit reciprocity agreement with this state pursuant to this subsection (r).

(iii) As used in this subdivision (r)(3)(C), "employed in this state on a regular basis" means a person has been gainfully employed in this state for at least thirty (30) hours a week for six (6) consecutive months not counting any absence from employment caused by the employee's use of sick leave, annual leave, administrative leave or compensatory time.

(s) (1) The department shall make available, on request and payment of a reasonable fee to cover the costs of copying, a statistical report that includes the number of permits issued, denied, revoked, or suspended by the department during the preceding month, listed by age, gender and zip code of the applicant or permit holder and the reason for any permit revocation or suspension. The report shall also include the cost of the program, the revenues derived from fees, the number of violations of the provisions of the handgun carry permit law, and the average time for issuance of a handgun carry permit. By January 1 of each year, a copy of the statistical reports for the preceding calendar year shall be provided to each member of the general assembly.

(2) (A) The department shall maintain statistics related to responses by law enforcement agencies to incidents in which a person who has a permit to carry a handgun under this section is arrested and booked for any offense.

(B) The department by rule promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall adopt procedures for state and local law enforcement officials to report the information required by subdivision (s)(2)(A) to the department.

(t) Any law enforcement officer of this state or of any county or municipality may, within the realm of the officer's lawful jurisdiction and when the officer is acting in the lawful discharge of the officer's official duties, disarm a permit holder at any time when the officer reasonably believes it is necessary for the protection of the permit holder, officer or other individual or individuals. The officer shall return the handgun to the permit holder before discharging the permit holder from the scene when the officer has determined that the permit holder is not a threat to the officer, to the permit holder, or other individual or individuals provided that the permit holder has not violated any provision of this section and provided the permit holder has not committed any other violation that results in the arrest of the permit holder.

(u) Substantial compliance with the requirements of this section shall provide the department and any political subdivision thereof with immunity from civil liability alleging liability for issuance of the permit.

(v) Any permit issued pursuant to this section shall be deemed a "license" within the meaning of title 36, chapter 5, part 7, dealing with the enforcement of child support obligations through license denial and revocation.

(w) (1) Notwithstanding any other law or rule to the contrary, neither the department nor an instructor or employee of a department approved handgun safety course is authorized to require any applicant for a handgun carry permit to furnish or reveal identifying information concerning any handgun the applicant owns, possesses or uses during the safety course in order to apply for or be issued the permit.

(2) For purposes of subdivision (w)(1), "identifying information concerning any handgun" includes, but is not limited to, the serial number, model number, make of gun or manufacturer, type of gun, such as revolver or semi-automatic, caliber or whether the applicant owns the handgun used for the safety course.



§ Second - of 2 versions of this section

39-17-1351. Handgun carry permits. [Effective on January 1, 2016. See the version effective until January 1, 2016.]

(a) The citizens of this state have a right to keep and bear arms for their common defense; but the general assembly has the power, by law, to regulate the wearing of arms with a view to prevent crime.

(b) Except as provided in subsection (r), any resident of Tennessee who is a United States citizen or lawful permanent resident, as defined by § 55-50-102, who has reached twenty-one (21) years of age, may apply to the department of safety for a handgun carry permit. If the applicant is not prohibited from purchasing or possessing a firearm in this state pursuant to § 39-17-1316 or § 39-17-1307(b), 18 U.S.C. § 922(g), or any other state or federal law, and the applicant otherwise meets all of the requirements of this section, the department shall issue a permit to the applicant.

(c) The application for a permit shall be on a standard form developed by the department. The application shall clearly state in bold face type directly above the signature line that an applicant who, with intent to deceive, makes any false statement on the application commits the felony offense of perjury pursuant to § 39-16-702. The following are eligibility requirements for obtaining a handgun carry permit and the application shall require the applicant to disclose and confirm compliance with, under oath, the following information concerning the applicant and the eligibility requirements:

(1) Full legal name and any aliases;

(2) Addresses for the last five (5) years;

(3) Date of birth;

(4) Social security number;

(5) Physical description (height, weight, race, sex, hair color and eye color);

(6) That the applicant has not been convicted of a criminal offense that is designated as a felony, or that is one of the disqualifying misdemeanors set out in subdivisions (c)(11), (c)(16), or (c)(18), with the exception of any federal or state offenses pertaining to antitrust violations, unfair trade practices, restraints of trade or other similar offenses relating to the regulations of business practices;

(7) That the applicant is not currently under indictment or information for any criminal offense that is designated as a felony, or that is one of the disqualifying misdemeanors set out in subdivisions (c)(11), (c)(16), or (c)(18), with the exception of any federal or state offenses pertaining to antitrust violations, unfair trade practices, restraints of trade or other similar offenses relating to the regulations of business practices;

(8) That the applicant is not currently subject to any order of protection and, if so, the applicant shall provide a copy of the order;

(9) That the applicant is not a fugitive from justice;

(10) That the applicant is not an unlawful user of or addicted to alcohol, any controlled substance or controlled substance analogue, and the applicant has not been either:

(A) A patient in a rehabilitation program pursuant to a court order or hospitalized for alcohol, controlled substance or controlled substance analogue abuse or addiction pursuant to a court order within ten (10) years from the date of application; or

(B) A voluntary patient in a rehabilitation program or voluntarily hospitalized for alcohol, controlled substance or controlled substance analogue abuse or addiction within three (3) years from the date of application;

(11) That the applicant has not been convicted of the offense of driving under the influence of an intoxicant in this or any other state two (2) or more times within ten (10) years from the date of the application and that none of the convictions has occurred within five (5) years from the date of application or renewal;

(12) That the applicant has not been adjudicated as a mental defective, has not been judicially committed to or hospitalized in a mental institution pursuant to title 33, has not had a court appoint a conservator for the applicant by reason of a mental defect, has not been judicially determined to be disabled by reason of mental illness, developmental disability or other mental incapacity, and has not, within seven (7) years from the date of application, been found by a court to pose an immediate substantial likelihood of serious harm, as defined in title 33, chapter 6, part 5, because of mental illness;

(13) That the applicant is not an alien and is not illegally or unlawfully in the United States;

(14) That the applicant has not been discharged from the armed forces under dishonorable conditions;

(15) That the applicant has not renounced the applicant's United States citizenship;

(16) That the applicant has not been convicted of a misdemeanor crime of domestic violence as defined in 18 U.S.C. § 921;

(17) That the applicant is not receiving social security disability benefits by reason of alcohol dependence, drug dependence or mental disability; and

(18) That the applicant has not been convicted of the offense of stalking.

(d) (1) In addition to the information required under subsection (c), the applicant shall be required to provide two (2) full sets of classifiable fingerprints at the time the application is filed with the department. The applicant's fingerprints may be taken by the department at the time the application is submitted or the applicant may have the fingerprints taken at any sheriff's office and submit the fingerprints to the department along with the application and other supporting documents. The sheriff may charge a fee not to exceed five dollars ($5.00) for taking the applicant's fingerprints. At the time an applicant's fingerprints are taken either by the department or a sheriff's office, the applicant shall be required to present a photo identification. If the person requesting fingerprinting is not the same person as the person whose picture appears on the photo identification, the department or sheriff shall refuse to take the fingerprints. The department shall also be required to photograph the applicant in a manner that is suitable for use on the permit.

(2) An applicant shall also be required to present a photo identification to the department at the time of filing the application. If the name on the photo identification, name on the application and name on the fingerprint card, if taken by a sheriff, are not the same, the department shall refuse to accept the application. If the person whose picture appears on the photo identification is not the same as the applicant, the department shall refuse to accept the application.

(e) The department shall also require an applicant to submit proof of the successful completion of a department approved handgun safety course. Any form created by the department to show proof of the successful completion of a department approved handgun safety course shall not require the applicant to provide the applicant's social security number. Any instructor of a department approved handgun safety course shall not withhold proof of the successful completion of the course solely on the fact the applicant did not disclose the applicant's social security number. The course shall include both classroom hours and firing range hours. Beginning September 1, 2010, and thereafter, a component of the classroom portion of all department-approved handgun safety courses shall be instruction on alcohol and drugs, the effects of those substances on a person's reflexes, judgment and ability to safely handle a firearm, and the provisions of § 39-17-1321. An applicant shall not be required to comply with the firing range and classroom hours requirements of this subsection (e) if the applicant submits proof to the department that within five (5) years from the date the application for a handgun carry permit is filed the applicant has:

(1) Been certified by the peace officer standards and training commission;

(2) Successfully completed training at the law enforcement training academy;

(3) Successfully completed the firearms training course required for armed security guard/officer registration, pursuant to § 62-35-118(b); or

(4) Successfully completed all handgun training of not less than four (4) hours as required by any branch of the military.

(f) The department shall make applications for permits available for distribution at any location where the department conducts driver license examinations.

(g) (1) Upon receipt of a permit application, the department shall:

(A) Forward two (2) full sets of fingerprints of the applicant to the Tennessee bureau of investigation; and

(B) Send a copy of the application to the sheriff of the county in which the applicant resides.

(2) Within thirty (30) days of receiving an application, the sheriff shall provide the department with any information concerning the truthfulness of the applicant's answers to the eligibility requirements of subsection (c) that is within the knowledge of the sheriff.

(h) Upon receipt of the fingerprints from the department, the Tennessee bureau of investigation shall:

(1) Within thirty (30) days from receipt of the fingerprints, conduct computer searches to determine the applicant's eligibility for a permit under subsection (c) as are available to the bureau based solely upon the applicant's name, date of birth and social security number and send the results of the searches to the department;

(2) Conduct a criminal history record check based upon one (1) set of the fingerprints received and send the results to the department; and

(3) Send one (1) set of the fingerprints received from the department to the federal bureau of investigation, request a federal criminal history record check based upon the fingerprints, as long as the service is available, and send the results of the check to the department.

(i) The department shall deny a permit application if it determines from information contained in the criminal history record checks conducted by the Tennessee and federal bureaus of investigation pursuant to subsection (h), from information received from the clerks of court regarding individuals adjudicated as a mental defective or judicially committed to a mental institution pursuant to title 33, or from other information that comes to the attention of the department, that the applicant does not meet the eligibility requirements of this section. The department shall not be required to confirm the applicant's eligibility for a permit beyond the information received from the Tennessee and federal bureaus of investigation, the clerks of court and the sheriffs, if any.

(j) The department shall not deny a permit application if:

(1) The existence of any arrest or other records concerning the applicant for any indictment, charge or warrant have been judicially or administratively expunged; or

(2) An applicant's conviction has been set aside by a court of competent jurisdiction; or

(3) The applicant, who was rendered infamous or deprived of the rights of citizenship by judgment of any state or federal court, has had the applicant's full rights of citizenship duly restored pursuant to procedures set forth within title 40, chapter 29, or other federal or state law; provided, however, that this subdivision (j)(3) shall not apply to any person who has been convicted of burglary, any felony offense involving violence or use of a firearm or any felony drug offense involving a Schedule I, II, III, IV or V controlled substance or a controlled substance analogue. If the applicant has been convicted of a felony drug offense involving a Schedule VI controlled substance, this subdivision (j)(3) shall not apply if the offense occurred within ten (10) years of the date of application or renewal.

(k) If the department denies an application, the department shall notify the applicant in writing within ten (10) days of the denial. The written notice shall state the specific factual basis for the denial. It shall include a copy of any reports, records or inquiries reviewed or relied upon by the department.

(l) The department shall issue a permit to an applicant not prohibited from obtaining a permit under this section no later than ninety (90) days after the date the department receives the application. A permit issued prior to the department's receipt of the Tennessee and federal bureaus of investigation's criminal history record checks based upon the applicant's fingerprints shall be subject to immediate revocation if either record check reveals that the applicant is not eligible for a permit pursuant to this section.

(m) A permit holder shall not be required to complete a handgun safety course to maintain or renew a handgun carry permit. No permit holder shall be required to complete any additional handgun safety course after obtaining a handgun carry permit. No person shall be required to complete any additional handgun safety course if the person applies for a renewal of a handgun carry permit within six (6) months from the date of expiration.

(n) (1) Except as provided in subdivision (n)(2), a permit issued pursuant to this section shall be good for four (4) years and shall entitle the permit holder to carry any handgun or handguns that the permit holder legally owns or possesses. The permit holder shall have the permit in the holder's immediate possession at all times when carrying a handgun and shall display the permit on demand of a law enforcement officer.

(2) A Tennessee permit issued pursuant to this section to a person who is in or who enters into the United States armed forces shall continue in effect for so long as the person's service continues and the person is stationed outside this state, notwithstanding the fact that the person may be temporarily in this state on furlough, leave, or delay en route, and for a period not to exceed sixty (60) days following the date on which the person is honorably discharged or separated from service or returns to this state on reassignment to a duty station in this state, unless the permit is sooner suspended, cancelled or revoked for cause as provided by law. The permit is valid only when in the immediate possession of the permit holder and the permit holder has in the holder's immediate possession the holder's discharge or separation papers, if the permit holder has been discharged or separated from the service.

[Effective January 1, 2016 or earlier, see Compiler's note]

(3) Notwithstanding this subsection (n), every handgun carry permit issued or renewed by the department on or after the effective date of this subdivision (n)(3), shall be issued for a period of five (5) years and shall expire on the permit holder's birth date. The commissioner shall issue an initial permit or permit renewal for three (3) to seven (7) years, whichever number is necessary to ensure that the permit will expire on each subsequent birth date of the permit holder that is divisible by five (5). It is the intent of this subdivision (n)(3) that after the initial renewal, the renewal date for persons who have both a handgun carry permit and a driver license be the same date. The fee for any original permit and any permit renewal due under this section for a permit issued or renewed on or after the implementation of this act shall be prorated to reflect the appropriate fee for a renewal cycle of greater or lesser length than five (5) years.

(o) The permit shall be issued on a wallet-sized laminated card of the same approximate size as is used by the state of Tennessee for driver licenses and shall contain only the following information concerning the permit holder:

(1) The permit holder's name, address and date of birth;

(2) A description of the permit holder by sex, height, weight and eye color;

(3) A color photograph of the permit holder; and

(4) The permit number and expiration date.

(p) (1) The department shall charge an application and processing fee of one hundred fifteen dollars ($115). The fee shall cover all aspects of processing the application and issuing a permit. In addition to any other portion of the permit application fee that goes to the Tennessee bureau of investigation, fifteen dollars ($15.00) of the fee shall go to the bureau for the sole purpose of updating and maintaining its fingerprint criminal history data base. On an annual basis, the comptroller of the treasury shall audit the bureau to ensure that the extra fifteen dollars ($15.00) received from each handgun permit application fee is being used exclusively for the purpose set forth in this subsection (p). By February 1 of each year the bureau shall provide documentation to the judiciary committee of the senate and the criminal justice committee of the house of representatives that the extra fifteen dollars ($15.00) is being used exclusively for the intended purposes. The documentation shall state in detail how the money earmarked for fingerprint data base updating and maintenance was spent, the number and job descriptions of any employees hired and the type and purpose of any equipment purchased. Any person, who has been honorably discharged from any branch of the United States armed forces or who is on active duty in any branch of the armed forces or who is currently serving in the national guard or armed forces reserve, and who makes initial application for a handgun carry permit shall be required to pay only that portion of the initial application fee that is necessary to conduct the required criminal history record checks.

(2) The provisions of subdivision (p)(1) increasing each permit application fee by fifteen dollars ($15.00) for the purpose of fingerprint data base updating and maintenance shall not take effect if the general appropriation act provides a specific appropriation in the amount of two hundred fifty thousand dollars ($250,000), to defray the expenses contemplated in subdivision (p)(1). If the appropriation is not included in the general appropriations act, the fifteen dollar ($15.00) permit fee increase imposed by subdivision (p)(1) shall take effect on July 1, 1997, the public welfare requiring it.

(3) Beginning July 1, 2008, fifteen dollars ($15.00) of the fee established in subdivision (p)(1) shall be submitted to the sheriff of the county where the applicant resides for the purpose of verifying the truthfulness of the applicant's answers as provided in subdivision (g)(1).

(q) (1) Prior to the expiration of a permit, a permit holder may apply to the department for the renewal of the permit by submitting, under oath, a renewal application with a renewal fee of fifty dollars ($50.00). The renewal application shall be on a standard form developed by the department of safety and shall require the applicant to disclose, under oath, the information concerning the applicant as set forth in subsection (c), and shall require the applicant to certify that the applicant still satisfies all the eligibility requirements of this section for the issuance of a permit. In the event the permit expires prior to the department's approval or issuance of notice of denial regarding the renewal application, the permit holder shall be entitled to continue to use the expired permit; provided, however, that the permit holder shall also be required to prove by displaying a receipt for the renewal application fee that the renewal application was delivered to the department prior to the expiration date of the permit.

(2) Any person whose handgun carry permit expires and who applies for a renewal of the handgun carry permit within six (6) months from the date of expiration shall only be required to comply with the renewal provisions of subdivision (q)(1). If the renewal application is filed six (6) months or more from the date of expiration, the person shall, for all purposes, be considered a new applicant.

(3) If a person whose handgun carry permit remained valid pursuant to subdivision (n)(2) because the person was in the United States armed forces applies for a renewal of the permit within six (6) months of the expiration of the sixty (60) day period following discharge, separation, or return to this state on reassignment to a duty station in this state as provided in subdivision (n)(2), the person shall only be required to comply with the renewal provisions of subdivision (q)(1). If the renewal application is filed six (6) months or more from expiration of the sixty (60) day period following the date of honorable discharge, separation, or return to this state on reassignment to a duty station in this state, the person shall, for all purposes, be considered a new applicant.

(r) (1) A facially valid handgun permit, firearms permit, weapons permit or license issued by another state shall be valid in this state according to its terms and shall be treated as if it is a handgun permit issued by this state; provided, however, this subsection (r) shall not be construed to authorize the holder of any out-of-state permit or license to carry, in this state, any firearm or weapon other than a handgun.

(2) For a person to lawfully carry a handgun in this state based upon a permit or license issued in another state, the person must be in possession of the permit or license at all times the person carries a handgun in this state.

(3) (A) The commissioner of safety shall enter into written reciprocity agreements with other states that require the execution of the agreements. The commissioner of safety shall prepare and publicly publish a current list of states honoring permits issued by the state of Tennessee and shall make the list available to anyone upon request. The commissioner of safety shall also prepare and publicly publish a current list of states who, after inquiry by the commissioner, refuse to enter into a reciprocity agreement with this state or honor handgun carry permits issued by this state. To the extent that any state may impose conditions in the reciprocity agreements, the commissioner of safety shall publish those conditions as part of the list. If another state imposes conditions on Tennessee permit holders in a reciprocity agreement, the conditions shall also become a part of the agreement and apply to the other state's permit holders when they carry a handgun in this state.

(B) If a person with a handgun permit from another state decides to become a resident of Tennessee, the person must obtain a Tennessee handgun permit within six (6) months of establishing residency in Tennessee. The permit may be issued based on the person having a permit from another state provided the other state has substantially similar permit eligibility requirements as this state. However, if during the six-month period the person applies for a handgun permit in this state and the application is denied, the person shall not be allowed to carry a handgun in this state based upon the other state's permit.

(C) (i) If a person who is a resident of and handgun permit holder in another state is employed in this state on a regular basis and desires to carry a handgun in this state, the person shall have six (6) months from the last day of the sixth month of regular employment in this state to obtain a Tennessee handgun carry permit. The permit may be issued based on the person having a permit from another state provided the other state has substantially similar permit eligibility requirements as this state. However, if during the six-month period the person applies for a handgun permit in this state and the application is denied, the person shall not be allowed to carry a handgun in this state based upon the other state's permit.

(ii) This subdivision (r)(3)(C) shall not apply if the state of residence of the person employed in Tennessee has entered into a handgun permit reciprocity agreement with this state pursuant to this subsection (r).

(iii) As used in this subdivision (r)(3)(C), "employed in this state on a regular basis" means a person has been gainfully employed in this state for at least thirty (30) hours a week for six (6) consecutive months not counting any absence from employment caused by the employee's use of sick leave, annual leave, administrative leave or compensatory time.

(s) (1) The department shall make available, on request and payment of a reasonable fee to cover the costs of copying, a statistical report that includes the number of permits issued, denied, revoked, or suspended by the department during the preceding month, listed by age, gender and zip code of the applicant or permit holder and the reason for any permit revocation or suspension. The report shall also include the cost of the program, the revenues derived from fees, the number of violations of the provisions of the handgun carry permit law, and the average time for issuance of a handgun carry permit. By January 1 of each year, a copy of the statistical reports for the preceding calendar year shall be provided to each member of the general assembly.

(2) (A) The department shall maintain statistics related to responses by law enforcement agencies to incidents in which a person who has a permit to carry a handgun under this section is arrested and booked for any offense.

(B) The department by rule promulgated pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, shall adopt procedures for state and local law enforcement officials to report the information required by subdivision (s)(2)(A) to the department.

(t) Any law enforcement officer of this state or of any county or municipality may, within the realm of the officer's lawful jurisdiction and when the officer is acting in the lawful discharge of the officer's official duties, disarm a permit holder at any time when the officer reasonably believes it is necessary for the protection of the permit holder, officer or other individual or individuals. The officer shall return the handgun to the permit holder before discharging the permit holder from the scene when the officer has determined that the permit holder is not a threat to the officer, to the permit holder, or other individual or individuals provided that the permit holder has not violated any provision of this section and provided the permit holder has not committed any other violation that results in the arrest of the permit holder.

(u) Substantial compliance with the requirements of this section shall provide the department and any political subdivision thereof with immunity from civil liability alleging liability for issuance of the permit.

(v) Any permit issued pursuant to this section shall be deemed a "license" within the meaning of title 36, chapter 5, part 7, dealing with the enforcement of child support obligations through license denial and revocation.

(w) (1) Notwithstanding any other law or rule to the contrary, neither the department nor an instructor or employee of a department approved handgun safety course is authorized to require any applicant for a handgun carry permit to furnish or reveal identifying information concerning any handgun the applicant owns, possesses or uses during the safety course in order to apply for or be issued the permit.

(2) For purposes of subdivision (w)(1), "identifying information concerning any handgun" includes, but is not limited to, the serial number, model number, make of gun or manufacturer, type of gun, such as revolver or semi-automatic, caliber or whether the applicant owns the handgun used for the safety course.



§ 39-17-1352 - Suspension or revocation of license.

(a) The department shall suspend or revoke a handgun permit upon a showing by its records or other sufficient evidence that the permit holder:

(1) Is prohibited from purchasing a handgun under applicable state or federal law;

(2) Has not accurately disclosed any material information required by § 39-17-1351;

(3) Poses a material likelihood of risk of harm to the public;

(4) Has been arrested for a felony involving the use or attempted use of force, violence or a deadly weapon or a felony drug offense;

(5) Has been convicted of a felony;

(6) Has violated any other provision of §§ 39-17-1351 -- 39-17-1360;

(7) Has at any time committed an act or omission or engaged in a pattern of conduct that would render the permit holder ineligible to apply for or obtain a permit under the eligibility requirements of § 39-17-1351;

(8) Has been convicted of domestic assault as defined in § 39-13-111, or any other misdemeanor crime of domestic violence and is still subject to the disabilities of such a conviction;

(9) Is subject to a current order of protection that fully complies with 18 U.S.C. § 922(g)(8); or

(10) Has been judicially committed to a mental institution pursuant to title 33, chapter 6 or title 33, chapter 7 or has been adjudicated as a mental defective.

(b) (1) It is an offense for a permit holder to knowingly fail or refuse to surrender to the department a suspended or revoked handgun permit within ten (10) days from the date appearing on the notice of suspension or revocation sent to such permit holder by the department.

(2) A violation of this subsection (b) is a Class A misdemeanor.

(c) (1) Upon the suspension or revocation of a permit, the department shall send notice of the suspension or revocation to the permit holder and the appropriate local law enforcement officers. The notice shall state the following:

(A) That the permit has been immediately suspended or revoked;

(B) That the permit holder must surrender the permit to the department within ten (10) days of the date appearing on the notice;

(C) That it is a Class A misdemeanor punishable by up to one (1) year in jail for the permit holder to knowingly fail or refuse to surrender the permit to the department within the ten-day period;

(D) That if the permit holder does not surrender the suspended or revoked permit within the ten-day period, a law enforcement officer will be directed to take possession of the permit; and

(E) That the permit holder has thirty (30) days from the date appearing on the notice of suspension or revocation to request a hearing on the suspension or revocation.

(2) If the permit holder fails to surrender the suspended or revoked permit as required by this section, the department shall issue authorization to the appropriate local law enforcement officials to take possession of the suspended or revoked permit and send it to the department.

(d) The applicant shall have a right to petition the general sessions court of the applicant's county of residence for judicial review of departmental denial, suspension or revocation of a permit. At the review by the general sessions court, the department shall be represented by the district attorney general.

(e) (1) If a permit holder is arrested and charged with burglary, a felony drug offense or a felony offense involving violence or the use of a firearm, then the court first having jurisdiction over the permit holder with respect to the felony charge shall inquire as to whether the person has been issued a Tennessee handgun carry permit, order the permit holder to surrender the permit and send the permit to the department with a copy of the court's order that required the surrender of the permit. The department shall suspend the permit pending a final disposition on the felony charge against the permit holder.

(2) If a permit holder is arrested and charged with any felony offense other than an offense subject to subdivision (e)(1), then the court first having jurisdiction over the permit holder with respect to the felony charge shall inquire as to whether the person has been issued a Tennessee handgun carry permit, order the permit holder to surrender the permit and send the permit to the department with a copy of the court's order that required the surrender of the permit, unless the permit holder petitions the court for a hearing on the surrender. If the permit holder does petition the court, the court shall determine whether the permit holder will present a material risk of physical harm to the public if released and allowed to retain the permit. If the court determines that the permit holder will present a material risk of physical harm to the public, it shall condition any release of the permit holder, whether on bond or otherwise, upon the permit holder's surrender of the permit to the court. Upon surrender of the permit, the court shall send the permit to the department with a copy of the court's order that required the surrender of the permit and the department shall suspend the permit pending a final disposition of the felony charges against the permit holder.

(3) If the permit holder is acquitted on the charge or charges, the permit shall be restored to the holder and the temporary prohibition against the carrying of a handgun shall be lifted.

(4) If the permit holder is convicted of the charge or charges, the permit shall be revoked by the court and the revocation shall be noted in the judgment and minutes of the court. The court shall send the surrendered permit to the department.

(5) If the permit holder is placed on pre-trial diversion or judicial diversion, the permit holder's privilege to lawfully carry a handgun shall be suspended for the length of time the permit holder is subject to the jurisdiction of the court. The court shall send the surrendered permit to the department.

(f) (1) If a permit holder is convicted of a Class A misdemeanor offense, the permit holder shall surrender the permit to the court having jurisdiction of the case for transmission to the department.

(2) The permit holder shall not be permitted to lawfully carry a handgun or exercise the privileges conferred by the permit for the term of the sentence imposed by the court for the offense or offenses for which the permit holder was convicted.

(g) In order to reinstate a permit suspended pursuant to subsection (e) or (f), the permit holder shall pay a reinstatement fee of twenty-five dollars ($25.00) with one half (1/2) of the fee payable to the department of safety and one half (1/2) payable to the court that suspended the permit.

(1) Prior to the reinstatement of the permit, the permit holder shall have paid in full all fines, court costs and restitution, if any, required by the sentencing court.

(2) Failure to complete any terms of probation imposed by the court shall be a bar to reinstatement of the permit.

(3) Prior to reissuance of the permit, the department shall verify that the permit holder has complied with all reinstatement requirements of this subsection (g).



§ 39-17-1353 - Review of revocation or suspension.

(a) Any person who has received a notice of suspension or revocation may make a written request for a review of the department's determination by the department at a hearing. The request shall be made on a form available from the department. If the person's permit has not been previously surrendered, it must be surrendered at the time the request for a hearing is made. A request for a hearing does not stay the permit suspension or revocation.

(b) Within thirty (30) days from the date the request for a hearing is filed, the department shall establish a hearing date and set the case on a docket. Nothing in this section shall be construed as requiring the hearing to be conducted within such thirty-day period. The hearing shall be held at a place designated by the department. The department shall provide written notice of the time and place of the hearing to the party requesting the hearing at least ten (10) days prior to the scheduled hearing, unless the party agrees to waive this requirement.

(c) The presiding hearing officer shall be the commissioner or an authorized representative designated by the commissioner. The presiding hearing officer shall have the authority to:

(1) Administer oaths and affirmations;

(2) Examine witnesses and take testimony;

(3) Receive relevant evidence;

(4) Issue subpoenas, take depositions, or cause depositions to interrogatories to be taken;

(5) Regulate the course and conduct of the hearing; and

(6) Make a final ruling on the issue.

(d) The sole issue at the hearing shall be whether by a preponderance of the evidence the person has violated any provision of §§ 39-17-1351 -- 39-17-1360. If the presiding hearing officer finds the affirmative of this issue, the suspension or revocation order shall be sustained. If the presiding hearing officer finds the negative of this issue, the suspension or revocation order shall be rescinded.

(e) The hearing shall be recorded. The decision of the presiding hearing officer shall be rendered in writing, and a copy will be provided to the person who requested the hearing.

(f) If the person who requested the hearing fails to appear without just cause, the right to a hearing shall be waived, and the department's earlier determination shall be final.

(g) Witnesses under subpoena shall be entitled to the same fees as are now or may hereafter be provided for witnesses in civil actions in the circuit court and, unless otherwise provided by law or by action of the agency, the party requesting the subpoenas shall bear the cost of paying fees to the witnesses subpoenaed.



§ 39-17-1354 - Judicial review of department determination.

(a) Within thirty (30) days of the issuance of the final determination of the department following a hearing under § 39-17-1353, a person aggrieved by the determination shall have the right to file a petition in the chancery court of the county of the person's residence for judicial review. The filing of a petition for judicial review shall not stay the revocation order.

(b) The review shall be on the record, without taking additional testimony. If the court finds that the department exceeded its constitutional or statutory authority, made an erroneous interpretation of the law, acted in an arbitrary and capricious manner, or made a determination that is unsupported by the evidence in the record, the court may reverse the department's determination.



§ 39-17-1355 - Applicability of Uniform Administrative Procedures Act.

The Uniform Administrative Procedures Act, compiled in title 4, chapter 5, applies to the extent it is consistent with the proceedings under §§ 39-17-1353 and 39-17-1354 relating to administrative hearing and judicial review.



§ 39-17-1356 - Duplicate permits.

The department shall issue a duplicate permit to a permit holder upon the payment by the permit holder of a fee of five dollars ($5.00).



§ 39-17-1357 - Notice of address change.

(a) Within sixty (60) days of any change in a permit holder's principal place of residence, the permit holder shall notify the department in writing of the permit holder's new address.

(b) On or after January 1, 2015, the department shall provide a method for permit holders to notify the department electronically on the department's web site.



§ 39-17-1358 - Retention of records -- Violations.

(a) The sheriff or chief law enforcement officer may retain applications and files related to the approval or denial of any application submitted from October 1, 1994, to October 1, 1996, if the applications and files are relevant to any pending litigation. After the pending litigation is concluded, the applications and files shall be destroyed.

(b) Except as otherwise specifically provided in §§ 39-17-1351 and 39-17-1352, a violation of §§ 39-17-1351 -- 39-17-1360 is a Class B misdemeanor punishable only by a fine not to exceed five hundred dollars ($500).

(c) Any party aggrieved under the terms of §§ 39-17-1351 -- 39-17-1360 by the denial, suspension or revocation of a permit, or otherwise, may file a writ of mandamus, as provided by law. The action shall also allow the recovery of any actual damages sustained by the party. The aggrieved party, if prevailing in action, shall also be entitled to recover those costs and attorney's fees reasonably incurred or relating to the action.

(d) Nothing contained in this section shall be construed to alter, reduce or eliminate any personal civil or criminal liability that an applicant may have for the intentional or negligent use of a firearm.



§ 39-17-1359 - Prohibition at certain meetings -- Posting notice.

(a) (1) Except as provided in § 39-17-1313, an individual, corporation, business entity or local, state or federal government entity or agent thereof is authorized to prohibit the possession of weapons by any person who is at a meeting conducted by, or on property owned, operated, or managed or under the control of the individual, corporation, business entity or government entity.

(2) The prohibition in subdivision (a)(1) shall apply to any person who is authorized to carry a firearm by authority of § 39-17-1351.

(b) (1) Notice of the prohibition permitted by subsection (a) shall be accomplished by displaying one (1) or both of the notices described in subdivision (b)(3) in prominent locations, including all entrances primarily used by persons entering the property, building, or portion of the property or building where weapon possession is prohibited. Either form of notice used shall be of a size that is plainly visible to the average person entering the building, property, or portion of the building or property, posted.

(2) The notice required by this section shall be in English, but a duplicate notice may also be posted in any language used by patrons, customers or persons who frequent the place where weapon possession is prohibited.

(3) (A) If a sign is used as the method of posting, it shall contain language substantially similar to the following:

AS AUTHORIZED BY T.C.A. § 39-17-1359, POSSESSION OF A WEAPON ON POSTED PROPERTY OR IN A POSTED BUILDING IS PROHIBITED AND IS A CRIMINAL OFFENSE.

(B) As used in this section, "language substantially similar to" means the sign contains language plainly stating that:

(i) The property is posted under authority of Tennessee law;

(ii) Weapons or firearms are prohibited on the property, in the building, or on the portion of the property or building that is posted; and

(iii) Possessing a weapon in an area that has been posted is a criminal offense.

(C) A building, property or a portion of a building or property, shall be considered properly posted in accordance with this section if one (1) or both of the following is displayed in prominent locations, including all entrances primarily used by persons entering the property, building, or portion of the property or building where weapon possession is prohibited:

(i) The international circle and slash symbolizing the prohibition of the item within the circle; or

(ii) The posting sign described in this subdivision (b)(3).

(c) (1) It is an offense to possess a weapon in a building or on property that is properly posted in accordance with this section.

(2) Possession of a weapon on posted property in violation of this section is a Class B misdemeanor punishable by fine only of five hundred dollars ($500).

(d) Nothing in this section shall be construed to alter, reduce or eliminate any civil or criminal liability that a property owner or manager may have for injuries arising on their property.

(e) This section shall not apply to title 70 regarding wildlife laws, rules and regulations.

(f) This section shall not apply to the grounds of any public park, natural area, historic park, nature trail, campground, forest, greenway, waterway or other similar public place that is owned or operated by the state, a county, a municipality or instrumentality thereof. The carrying of firearms in those areas shall be governed by § 39-17-1311.



§ 39-17-1360 - Rules and regulations.

The department of safety is authorized to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement §§ 39-17-1351 -- 39-17-1360.



§ 39-17-1361 - Execution of documents by sheriff or chief of police.

The sheriff or chief of police of the city of residence of a person purchasing any firearm, defined by the National Firearms Act, 26 U.S.C. § 5845 et seq., shall execute within fifteen (15) business days of any request all documents required to be submitted by the purchaser if the purchaser is not prohibited from possessing firearms pursuant to § 39-17-1316.



§ 39-17-1362 - Imitation firearm -- Defined -- Offense to display in threatening manner in public place.

(a) As used in this section, unless the context otherwise requires:

(1) "Imitation firearm" means an object or device substantially similar in coloration and overall appearance to a firearm, as defined in § 39-11-106(a), as to lead a reasonable person to perceive that the object or device is a firearm; and

(2) "Public place" means a place to which the public or a group of persons has access and includes, but is not limited to, highways, transportation facilities, schools, places of amusement, parks, places of business, playgrounds, and hallways, lobbies and other portions of apartment houses and hotels not constituting rooms or apartments designed for actual residence. An act is deemed to occur in a public place if it produces its proscribed consequences in a public place, even if the person engaging in the prohibited conduct is not in a public place.

(b) A person commits an offense who intentionally displays in a threatening manner an imitation firearm in a public place in a way that would cause a reasonable person to fear bodily injury to themselves or another.

(c) It is a defense to a violation of subsection (b) if the imitation firearm is displayed in connection with, or as a part of, any justifiable defense as set forth in chapter 11, part 6 of this title.

(d) A violation of this section is a Class B misdemeanor.

(e) Nothing in this section shall be construed to prohibit prosecution under any other law.



§ 39-17-1363 - Offense of owning, possessing, or having custody or control of a potentially vicious dog or a vicious dog.

(a) For purposes of this section:

(1) "Potentially vicious dog" means a dog that may reasonably be assumed to pose a threat to public safety as demonstrated by any of the following behaviors:

(A) When unprovoked and off the property of the owner or keeper of the dog, inflicts a bite causing bodily injury, as defined in § 39-11-106, to a person or domestic animal; or

(B) When unprovoked and off the property of the owner or keeper of the dog, on two (2) or more separate occasions, chases, menaces or approaches a person or domestic animal in an aggressive manner or apparent attitude of attack;

(2) "Vicious dog" means any dog that without provocation and off the property of the owner or keeper of the dog, has attacked a person causing death or serious bodily injury, as defined by § 39-11-106, to such person; and

(3) "Violent felony" means:

(A) Any felony involving the use or attempted use of force, violence or a deadly weapon;

(B) A violation of § 39-17-417, § 39-17-433 or § 39-17-435; or

(C) A violation of § 39-14-203(a)(1)-(3), § 39-14-205, § 39-14-212 or § 39-14-214.

(b) It is an offense for any person convicted of a violent felony to knowingly own, possess, have custody or control of a potentially vicious dog or a vicious dog for a period of ten (10) years after such person has been released from custody following completion of sentence or is no longer under active probation, community correction or parole supervision for such violent felony, whichever date is later.

(c) It is an offense for any person convicted of a violent felony to own, possess, or have custody or control of a dog that:

(1) Is not micro chipped for permanent identification; and

(2) Is not spayed or neutered and is older than twelve (12) weeks of age.

(d) A violation of this section is a Class A misdemeanor.

(e) (1) It is an affirmative defense to prosecution under subsection (c), which must be proven by a preponderance of the evidence, that the dog in question is microchipped and neutered or spayed, or that the dog in question was microchipped and neutered or spayed within thirty (30) days of the defendant being charged with a violation of this section.

(2) Medical records from, or a certificate by, a person who is licensed by the person's state of residence as a doctor of veterinary medicine, whose license is in good standing and who has personally examined, inserted a microchip in, or operated upon the dog, indicating that the dog in question has been microchipped or spayed or neutered, shall be sufficient evidence that the dog in question has been microchipped or spayed or neutered.

(3) If the dog in question is microchipped by a different doctor than the doctor who spayed or neutered the dog, medical records or a certificate indicating that both procedures have been performed are required for purposes of this defense.

(f) This section shall only apply if a person's conviction for a violent felony occurs on or after July 1, 2010.



§ 39-17-1364 - Purchase and shipment of antique firearms and certain edged weapons.

Notwithstanding § 39-17-1307, or any other law, it is lawful in this state for a person to purchase, and have shipped directly to such person's residence, the following:

(1) A black powder weapon; provided, that it meets the definition of 18 U.S.C. § 921;

(2) A knife, even if the blade is in excess of four inches (4''); or

(3) A sword or bayonet, whether for ornamental, ceremonial, historical, theatrical or collecting purposes, or otherwise.






Part 14 - Metals Recycling

§ 39-17-1401 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Metals recycling facility" means any business that is predominantly engaged in performing the process by which scrap, used or obsolete ferrous or nonferrous metals are converted into raw materials consisting of proper grades and having an existing or potential economic value;

(2) "Motor vehicle" means any vehicle which is self-propelled;

(3) "PCB-containing capacitor" means a capacitor that contains polychlorinated biphenyls and is regulated under the federal Toxic Substances Control Act, compiled in 15 U.S.C. § 2601 et seq.;

(4) "Person" means an individual, corporation, partnership, sole proprietorship or other business entity; and

(5) "Scrap vehicle" means any motor vehicle that has been crushed, flattened or dismantled or that has been otherwise damaged to the extent that it cannot be economically repaired.



§ 39-17-1402 - Conveyance of dangerous materials to metals recycling facilities.

(a) A person may not sell, convey or otherwise transfer to a metals recycling facility any of the following items without first obtaining from the metals recycling facility a signed written acknowledgment that the item has been sold, conveyed or transferred to the facility:

(1) Lead-acid battery;

(2) Fuel tank;

(3) PCB-containing capacitor;

(4) Chlorofluorocarbon refrigerant; or

(5) Unspent air bag.

(b) This section applies whether an item is included with a load of scrap or is contained or enclosed in a motor vehicle, scrap vehicle, appliance or other item of scrap.



§ 39-17-1403 - Posting of requisite notice.

A metals recycling facility shall post in a conspicuous location a notice that is readily visible to all persons selling materials to the facility. The notice shall be no smaller than twenty-four inches (24'') horizontally by eighteen inches (18'') vertically and must contain the following language:

TENNESSEE LAW PROHIBITS THE SALE, TRANSFER OR CONVEYANCE OF ANY OF THE FOLLOWING ITEMS TO THIS FACILITY WITHOUT FIRST OBTAINING OUR SIGNED WRITTEN ACKNOWLEDGMENT THAT WE WILL ACCEPT THE ITEM:

(A) LEAD-ACID BATTERIES;

(B) FUEL TANKS;

(C) PCB-CONTAINING CAPACITORS;

(D) CHLOROFLUOROCARBON REFRIGERANTS; AND

(E) UNSPENT AIR BAGS.

A VIOLATION OF THIS LAW IS A CLASS B MISDEMEANOR.



§ 39-17-1404 - Penalty for violations.

A person who violates this part commits a Class B misdemeanor.






Part 15 - Prevention of Youth Access to Tobacco and Electronic Cigarettes Act

§ 39-17-1501 - Short title.

This part shall be known and may be cited as the "Prevention of Youth Access to Tobacco and Electronic Cigarettes Act."



§ 39-17-1502 - Purpose and intent.

(a) The purpose of this part is to reduce the access of persons under eighteen (18) years of age to tobacco products by strengthening existing prohibitions against the sale and distribution of tobacco products and prohibiting the purchase or receipt of tobacco products by such persons, limiting the sale of tobacco products through vending machines, restricting the distribution of tobacco product samples, prohibiting the sale of cigarettes or smokeless tobacco products other than in unopened packages, and random, unannounced inspections of locations where tobacco products are sold or distributed, providing for the report required to be submitted to the United States department of health and human services pursuant to Section 1926 of the Public Health Service Act (42 U.S.C. § 300x-26), and ensuring uniform regulations with respect to tobacco products within this state.

(b) The purpose of this part is also to prohibit the sale or distribution of electronic cigarettes to, or purchase of electronic cigarettes on behalf of, persons under eighteen (18) years of age.

(c) It is the intent of the general assembly that this part be equitably enforced so as to ensure the eligibility for and receipt of any federal funds or grants that the state of Tennessee now receives or may receive relating to this part.



§ 39-17-1503 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Beedies" or "bidis" means a product containing tobacco that is wrapped in temburni leaf (dispyros melanoxylon) or tendu leaf (diospyros exculpra), or any other product that is offered to, or purchased by, consumers as beedies or bidis. For purposes of this chapter, beedies or bidis shall be considered a tobacco product;

(2) "Commissioner" means the commissioner of agriculture or the commissioner's duly authorized representative;

(3) "Department" means the department of agriculture;

(4) "Electronic cigarette" means an electronic device that converts nicotine into a vapor that is inhaled by the user;

(5) "Person" means any individual, firm, fiduciary, partnership, corporation, trust, or association;

(6) "Proof of age" means a driver license or other generally accepted means of identification that describes the individual as eighteen (18) years of age or older, contains a photograph or other likeness of the individual, and appears on its face to be valid. Except in the case of distribution by mail, the distributor shall obtain a statement from the addressee that the addressee is eighteen (18) years of age or older;

(7) "Public place" means any public street, sidewalk or park, or any area open to the general public in any publicly owned or operated building;

(8) "Sample" means a tobacco product distributed to members of the general public at no cost for the purpose of promoting the product;

(9) "Sampling" means the distribution of samples to members of the general public in a public place; and

(10) "Tobacco product" means any product that contains tobacco and is intended for human consumption, including, but not limited to, cigars, cigarettes and bidis.



§ 39-17-1504 - Sale or distribution to minors unlawful -- Proof of age requirement.

(a) It is unlawful for any person to sell or distribute any tobacco product to another person who has not attained eighteen (18) years of age or to purchase a tobacco product on behalf of such person under eighteen (18) years of age.

(b) It is unlawful for any person to persuade, entice, send or assist a person who has not attained eighteen (18) years of age to purchase, acquire, receive or attempt to purchase, acquire or receive a tobacco product. This section and § 39-17-1505 shall not be deemed to preclude law enforcement efforts involving the use of individuals under eighteen (18) years of age if the minor's parent or legal guardian has consented to this action.

(c) No person shall distribute tobacco product samples in or on any public street, sidewalk, or park.

(d) A person engaged in the sale or distribution of tobacco products shall demand proof of age from a prospective purchaser or recipient if an ordinary person would conclude on the basis of appearance that the prospective purchaser or recipient may be under twenty-seven (27) years of age. In the case of distribution by mail, the distributor of tobacco products shall obtain from the addressee an affirmative statement that the person is eighteen (18) years of age or older, and shall inform the recipient that the person is strictly prohibited from distributing any tobacco product, as defined by this part, to any person under eighteen (18) years of age.

(e) It is unlawful for any person to sell or distribute any electronic cigarette to another person who has not attained eighteen (18) years of age or to purchase an electronic cigarette on behalf of such person under eighteen (18) years of age.



§ 39-17-1505 - Prohibited purchases or possession by minors -- Penalties.

(a) It is unlawful for a person who has not attained eighteen (18) years of age to possess a tobacco product, to purchase or accept receipt of a tobacco product, or to present or offer to any person any purported proof of age which is false, fraudulent, or not actually that person's own for the purpose of purchasing or receiving any tobacco product.

(b) Any person who violates this section shall be issued a citation by a law enforcement officer or school principal who has evidence of the violation. The citation shall require the person to appear in the juvenile court for the county in which the violation is alleged to have occurred. At the time of issuance of the citation, the tobacco product shall be seized as contraband by the law enforcement officer or school principal.

(c) A violation of this section is a civil offense, the penalty for which is a civil penalty of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00). Upon its determination that the person has violated this section, the juvenile court shall determine the amount of the civil penalty and shall order the destruction of the tobacco product. The juvenile court may, in its discretion, also impose community service work not to exceed fifty (50) hours or successful completion of a prescribed teen court program for a second or subsequent violation within a one-year period.

(d) A minor who is cooperating with law enforcement officers in an operation designed to test the compliance of other persons with this part shall not be subject to sanctions under this section.

(e) As used in this section, "law enforcement officer" means an officer, employee or agent of government who is authorized by law to investigate the commission or suspected commission of violations of Tennessee law.

(f) It is not unlawful for a person under eighteen (18) years of age to handle or transport:

(1) Tobacco or tobacco products as a part of and in the course of the person's employment; provided, that the person is under the supervision of another employee who is at least twenty-one (21) years of age; or

(2) Tobacco as part of an educational project that has been developed by the person for entry and display at an agricultural fair or other agricultural competition or event.

(g) Nothing in this section shall be construed to prohibit a person under eighteen (18) years of age from handling or transporting tobacco as part of and in the course of the person's involvement in any aspect of the agricultural production or storage of tobacco, the sale of raw tobacco at market or the transportation of raw tobacco to a processing facility.



§ 39-17-1506 - Required postings.

(a) Every person who sells tobacco products at retail shall post conspicuously and keep so posted at the place of business a sign, no smaller than ninety-three and one-half (931/2) square inches, to ensure that it is likely to be read at each point of sale, stating the following:

STATE LAW STRICTLY PROHIBITS THE SALE

OF TOBACCO PRODUCTS OR SMOKING PARAPHERNALIA

TO PERSONS UNDER THE AGE OF EIGHTEEN (18) YEARS

PROOF OF AGE MAY BE REQUIRED

(b) Unless another notice is required by federal law, the notice required by this section and the notice required by § 39-15-411 shall be the only notice regarding tobacco products required to be posted or maintained in any store that sells tobacco products at retail.



§ 39-17-1507 - Vending machine sales.

(a) It is unlawful for any person to sell tobacco products through a vending machine unless the vending machine is located in any of the following locations:

(1) In areas of factories, businesses, offices, or other places that are not open to the public;

(2) In places that are open to the public but to which persons under eighteen (18) years of age are denied access;

(3) In places where alcoholic beverages are sold for consumption on the premises, but only if the vending machine is under the continuous supervision of the owner or lessee of the premises or an employee of the owner or lessee of the premises, and is inaccessible to the public when the establishment is closed; and

(4) In other places, but only if the machine is under the continuous supervision of the owner or lessee of the premises or an employee of the owner or lessee of the premises, or the machine can be operated only by the use of a token purchased from the owner or lessee of the premises or an employee of the owner or lessee of the premises prior to each purchase, and is inaccessible to the public when the establishment is closed.

(b) In any place where supervision of a vending machine, or operation by token is required by this section, the person responsible for that supervision or the sale of the token shall demand proof of age from a prospective purchaser if an ordinary person would conclude on the basis of appearance that the prospective purchaser may be under twenty-seven (27) years of age.



§ 39-17-1508 - Required packaging.

It is unlawful for any person to sell cigarettes or smokeless tobacco products except in the original, sealed package in which they were placed by the manufacturer that bears the health warning required by federal law.



§ 39-17-1509 - Enforcement -- Inspections -- Reporting -- Civil penalties.

(a) The department shall enforce this part in a manner that may reasonably be expected to reduce the extent to which tobacco products are sold or distributed to persons under eighteen (18) years of age, and shall conduct random, unannounced inspections at locations where tobacco products are sold or distributed to ensure compliance with this part.

(b) A person who violates § 39-17-1504, § 39-17-1506, § 39-17-1507 or § 39-17-1508 shall receive only a warning letter for the person's first violation and shall not receive a civil penalty for the person's first violation. A person who violates § 39-17-1504, § 39-17-1506, § 39-17-1507 or § 39-17-1508 is subject to a civil penalty of not more than five hundred dollars ($500) for the person's second violation, not more than one thousand dollars ($1,000) for the person's third violation and not more than one thousand five hundred dollars ($1,500) for the person's fourth or subsequent violation. For purposes of determining whether a violation is the person's first, second, third, fourth or subsequent violation, the commissioner shall count only those violations that occurred within the previous five (5) years. A civil penalty shall be assessed in the following manner:

(1) The commissioner shall issue the assessment of civil penalty against any person responsible for the violation;

(2) Any person against whom an assessment has been issued may secure a review of the assessment by filing with the commissioner a written petition setting forth the person's reasons for objection to the assessment and asking for a hearing before the commissioner;

(3) Any hearing before the commissioner shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. An appeal from the final order of the commissioner may be taken by the person to whom the assessment was issued, and the appeal proceedings shall be conducted in accordance with the judicial review provisions of the Uniform Administrative Procedures Act, codified in §§ 4-5-322 and 4-5-323; and

(4) If a petition for review is not filed within thirty (30) days after the date the person received the assessment, the person shall be deemed to have consented to the assessment, and it shall become final. Whenever an assessment has become final, the commissioner may apply to the chancery court of Davidson County for a judgment in the amount of the assessment and seek execution on the judgment. The chancery court of Davidson County shall treat a person's failure to file a petition for review of an assessment as a confession of judgment in the amount of the assessment.

(c) A person who demanded, was shown, and reasonably relied upon proof of age shall not be liable for a civil penalty for a violation of § 39-17-1504 or § 39-17-1507. In the case of distribution of tobacco products by mail, a person who obtained a statement from the addressee that the addressee is at least eighteen (18) years of age shall not be liable for a civil penalty so long as that distributor of tobacco products informed the addressee that Tennessee law prohibits the distribution of any tobacco products, as defined by this part, to a person under eighteen (18) years of age.

(d) When assessing a civil penalty, the commissioner is authorized to assess the penalty against any person or persons determined by the commissioner to be responsible, in whole or in part, for contributing to or causing the violation to occur, including, but not limited to, the owner, manager or employee of a store at which tobacco products are sold at retail, the owner, manager or employee of an establishment in which a vending machine selling tobacco products is located, and a company or any of its employees engaged in the business of sampling.

(e) (1) The owner or manager of a store that sells tobacco products at retail shall provide training to the store's employees concerning the provisions of this part. As a part of this training, each employee shall, prior to selling tobacco products at retail, sign a statement containing substantially the following words:

I understand that state law prohibits the sale of tobacco products to persons under eighteen (18) years of age and that state law requires me to obtain proof of age from a prospective purchaser of tobacco products who, based on appearance, might be as old as twenty-six (26) years of age. I promise to obey this law, and I understand that monetary or criminal penalties may be imposed on me if I violate this law.

(2) If the commissioner assesses a penalty against the store owner or manager, the owner or manager may present to the commissioner a copy of the statement described in subdivision (e)(1) that was signed by the employee who made the sale to a minor, along with a sworn statement by the owner or manager that the employee had signed the statement prior to the sale to the minor, and the name and address of the employee who made the sale. If the owner or manager does not know which employee made the sale to the minor, the owner or manager may present to the commissioner copies of the statements described in subdivision (e)(1) that were signed by all employees working at the store on the day the sale was made, along with a sworn statement that these employees had signed those statements prior to the sale to the minor.

(3) When the store owner or manager presents to the commissioner the statements described in subdivision (e)(2):

(A) If the violation is the second violation determined to have occurred at that store, the penalty against the store owner or manager shall be eliminated; or

(B) If the violation is the third or subsequent violation determined to have occurred at that store, the commissioner shall consider that evidence and any other evidence with respect to the amount of the penalty against the owner or manager.

(f) The department shall prepare annually for submission by the governor to the secretary of the United States department of health and human services the report required by Section 1926 of subpart I of Part B of Title XIX of the Public Health Service Act, codified as 42 U.S.C. § 300x-26. The department shall prepare for submission to the general assembly and the public an annual report describing in detail the department's enforcement efforts under this part.



§ 39-17-1510 - Criminal penalties.

A person who violates § 39-17-1504, § 39-17-1506, § 39-17-1507, or § 39-17-1508 commits a Class C misdemeanor.



§ 39-17-1511 - Maintenance of smoking paraphernalia in area inaccessible to customers.

(a) For the purpose of this section:

(1) "Counter" means the point of purchase at a retail establishment;

(2) "Retail establishment" means a place of business open to the general public for the sale of goods or services; and

(3) "Smoking paraphernalia" means:

(A) A cigarette holder;

(B) A smoking pipe made of metal, wood, acrylic, glass, stone, or plastic with or without screens, permanent screens, hashish heads or punctured metal bowls;

(C) A water pipe; or

(D) Rose and pen combinations; and

(4) "Smoking paraphernalia" does not include a smoking pipe or smoking device when sold at retail, if the smoking pipe or smoking device is primarily made of briar, meerschaum, clay or corn cob.

(b) All smoking paraphernalia shall be maintained behind the counter of a retail establishment in an area inaccessible to a customer or in a locked display case that makes the products unavailable to a customer without the assistance of an employee.

(c) (1) A violation of this section is punishable as provided in § 39-17-1509.

(2) If smoking paraphernalia is sold in violation of this section by an employee, the owner or operator of the retail establishment where the employee sold the products shall be in violation of this section.



§ 39-17-1551 - Purpose of part -- Exemptions -- Authority to prohibit smoking.

(a) The general assembly intends by this part and other provisions of Tennessee Code Annotated to occupy and preempt the entire field of legislation concerning the regulation of tobacco products. Any law or regulation of tobacco products enacted or promulgated after March 15, 1994, by any agency or political subdivision of the state or any agency thereof is void; provided, that cities, counties and counties having a metropolitan form of government may regulate the use of tobacco products in buildings owned or leased by the political subdivisions; and provided further, that airport authorities created pursuant to the provisions of title 42; utility districts created pursuant to the provisions of title 7; and special school districts may regulate the use of tobacco products in buildings owned or leased by the entities. Notwithstanding any other law to the contrary, individual owners or operators of retail establishments located within an enclosed shopping mall shall retain the right to determine the policy on the use of tobacco products within the person's establishment.

(b) (1) Notwithstanding subsection (a) or any other provision of this title, a municipality, a county or a county having a metropolitan form of government is authorized by local ordinance or resolution to prohibit smoking on the grounds of a hospital or in the public areas immediately outside of a hospital building and its entrances, including public sidewalks.

(2) Any regulation or ordinance that is passed or adopted by a local government pursuant to the authority granted by this subsection (b) may prohibit smoking by a distance of up to fifty feet (50') from a hospital's entrance unless the application of a fifty-foot limit would place hospital patients in a potentially unsafe condition. In which case the fifty-foot limit shall be extended to such distance as is necessary to ensure patient safety as determined by the local government's legislative body in consultation with representatives of any hospitals that are subject to the regulation or ordinance.






Part 16 - Children's Act for Clean Indoor Air

§ 39-17-1601 - Short title.

This part shall be known and may be cited as the "Children's Act for Clean Indoor Air."



§ 39-17-1602 - Purpose.

It is the intention of the general assembly that this part reduce the extent to which children are exposed to environmental tobacco smoke in facilities where children's services are provided.



§ 39-17-1603 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Children" means individuals who have not attained eighteen (18) years of age;

(2) "Community center" means any center operated by any city or county government that is used for children's activities;

(3) "Day care center" means any place, operated by a person, society, agency, corporation, institution or religious organization, or any other group wherein are received thirteen (13) or more children for group care for less than twenty-four (24) hours per day without transfer of custody;

(4) "Designated smoking area" means an enclosed indoor area or an outdoor area in which smoking is permitted pursuant to this part. If indoors, the smoking area shall be clearly demarcated and separate from any area in which smoking is not permitted, and shall not include more than twenty-five percent (25%) of the area of the building. The indoor smoking area shall be a fully enclosed area;

(5) "Group care home" means a home operated by any person, society, agency, corporation, or institution or any group which receives seven (7) or more children for full-time care outside their own homes in facilities owned or rented and operated by the organization;

(6) "Museum" means those indoor museums and art galleries owned or operated by the state or any political subdivision of the state, and those museums, historical societies, and art galleries owned and operated by not-for-profit corporations;

(7) "Residential treatment facility" means a residential treatment facility licensed under title 33, chapter 2, part 4;

(8) "School grounds" means any building, structure, and surrounding outdoor grounds contained within a public or private preschool, nursery school, kindergarten, elementary or secondary school's legally defined property boundaries as registered in a county register's office, and any publicly owned or leased vehicle used to transport children to or from school or any officially sanctioned or organized school event;

(9) "Smoking" means the burning of a lighted cigarette, cigar, pipe or any other substance containing tobacco;

(10) "Youth development center" means a center established under title 37, chapter 5, part 2, for the detention, treatment, rehabilitation and education of children found to be delinquent; and

(11) "Zoo" means any indoor area open to the public for the purpose of viewing animals.



§ 39-17-1604 - Places where smoking is prohibited.

Smoking is not permitted, and no person shall smoke, in the following places:

(1) Child care centers; provided, that the prohibition of this section does not apply to the services provided in a private home. Adult staff members may be permitted to smoke in designated smoking areas to which children are not allowed access. However, written notification shall be given to the parent or legal guardian upon enrollment if the child care center has an indoor designated smoking area;

(2) Any room or area in a community center while the room or area is being used for children's activities;

(3) Group care homes. Adults may smoke in any fully enclosed adult staff residential quarters contained within a group care home, but not in the presence of children who reside as clients in the group care home;

(4) Health care facilities, excluding nursing home facilities. Adult staff members may be permitted to smoke in designated smoking areas to which children are not allowed access and adults may be permitted to smoke outside the facility;

(5) Museums (except when used after normal operating hours for private functions not attended by children). Adult staff members may be permitted to smoke while at work in designated smoking areas to which children are not allowed access;

(6) All public and private kindergartens, elementary and secondary schools. Adult staff members may be permitted to smoke outdoors but not within fifty feet (50') of any entrance to any building. Adults may also smoke in any fully enclosed adult staff residential quarters, but not in the presence of children attending the school;

(7) Residential treatment facilities for children and youth. Adult staff members may be permitted to smoke in designated smoking areas to which children are not allowed access;

(8) Youth development centers and facilities. Adult staff members may be permitted to smoke in designated smoking areas to which children are not allowed access;

(9) Zoos. Adult staff members may be permitted to smoke in designated smoking areas to which children are not allowed access; and

(10) School grounds; provided, that after regular school hours, adults are allowed to smoke on the property surrounding the institution, but not blocking any entrance to any building. The property shall not include any public seating areas, including, but not limited to, bleachers used for sporting events, or public restrooms.



§ 39-17-1605 - "No smoking" signs -- Posting notice.

(a) "No Smoking" signs, or the international "No Smoking" symbol, which consists of a pictorial representation of a burning cigarette enclosed in a circle with a bar across it, shall be prominently posted and properly maintained on each main building entrance where smoking is regulated by this part. The "No Smoking" signs or "No Smoking" symbols shall be prominently displayed throughout the building to ensure that the public is aware of the restriction.

(b) The following notice shall be prominently posted, including at each ticket booth, for elementary or secondary school sporting events:

"Smoking is prohibited by law in seating areas and in restrooms."



§ 39-17-1606 - Penalty -- Enforcement.

(a) An institution violating this part or failing to take reasonable measures to enforce this part commits a Class B misdemeanor, punishable only by a fine not to exceed five hundred dollars ($500).

(b) Any law enforcement officer may issue a citation regarding a violation of this part.






Part 17 - Child Curfew

§ 39-17-1701 - Short title.

This part shall be known and may be cited as the "Child Curfew Act of 1995."



§ 39-17-1702 - Curfew established -- Exceptions -- Duties of apprehending authority.

(a) It is unlawful for any minor between seventeen (17) and eighteen (18) years of age to remain in or upon any public street, highway, park, vacant lot, establishment or other public place within the county during the following time frames:

(1) Monday through Thursday between the hours of eleven o'clock p.m. (11:00 p.m.) to six o'clock a.m. (6:00 a.m.); and

(2) Friday through Sunday between the hours of twelve o'clock (12:00) midnight to six o'clock a.m. (6:00 a.m.).

(b) It is unlawful for any minor sixteen (16) years of age and under to remain in or upon any public street, highway, park, vacant lot, establishment or other public place within the county during the following time frames:

(1) Monday through Thursday between the hours of ten o'clock p.m. (10:00 p.m.) to six o'clock a.m. (6:00 a.m.); and

(2) Friday through Sunday between the hours of eleven o'clock p.m. (11:00 p.m.) to six o'clock a.m. (6:00 a.m.).

(c) It is unlawful for a parent or guardian of a minor to knowingly permit or by inefficient control to allow the minor to be or remain upon any street or establishment under circumstances not constituting an exception to, or otherwise beyond the scope of subsections (a) and (b). The term "knowingly" includes knowledge that a parent or guardian should reasonably be expected to have concerning the whereabouts of a minor in that parent's legal custody. The term "knowingly" is intended to continue to keep neglectful or careless parents up to a reasonable community standard of parental responsibility through an objective test. It is not a defense that a parent was completely indifferent to the activities or conduct or whereabouts of the minor child.

(d) (1) The following are valid exceptions to the operation of the curfew:

(A) At any time, if a minor is accompanied by the minor's parent or guardian;

(B) When accompanied by an adult authorized by a parent or guardian of the minor to take the parent or guardian's place in accompanying the minor for a designated period of time and purpose within a specified area;

(C) Until the hour of twelve-thirty a.m. (12:30 a.m.), if the minor is on an errand as directed by the minor's parent;

(D) If the minor is legally employed, for the period from forty-five (45) minutes before to forty-five (45) minutes after work, while going directly between the minor's home and place of employment. This exception shall also apply if the minor is in a public place during the curfew hours in the course of the minor's employment. To come within this exception, the minor must be carrying written evidence of employment that is issued by the employer;

(E) Until the hour of twelve-thirty a.m. (12:30 a.m.) if the minor is on the property of or the sidewalk directly adjacent to the place where the minor resides or the place immediately adjacent to the place where the minor resides, if the owner of the adjacent building does not communicate an objection to the minor and the law enforcement officer;

(F) When returning home by a direct route from (and within thirty (30) minutes of the termination of) a school activity or an activity of a religious or other voluntary association, or a place of public entertainment, such as a movie, play or sporting event. This exception does not apply beyond one o'clock a.m. (1:00 a.m.).

(G) In the case of reasonable necessity, but only after the minor's parent has communicated to law enforcement personnel the facts establishing the reasonable necessity relating to specified streets at a designated time for a described purpose including place or origin and destination. A copy of the communication, or the record of the communication, an appropriate notation of the time it was received and of the names and addresses of the parent or guardian and minor constitute evidence of qualification under this exception;

(H) When exercising First Amendment rights protected by the United States Constitution, such as the free exercise of religion, freedom of speech and the right of assembly. A minor shall show evidence of the good faith of the exercise and provide notice to the city officials by first delivering to the appropriate law enforcement authority a written communication, signed by the minor, with the minor's home address and telephone number, addressed to the mayor of the county specifying when, where and in what manner the minor will be on the streets at night during hours when the curfew is still otherwise applicable to the minor in the exercise of a First Amendment right specified in the communication; and

(I) When a minor is, with parental consent, in a motor vehicle engaged in good faith interstate travel.

(2) Each of the exceptions contained in subdivision (d)(1), and the limitations are severable.

(e) When any child is in violation of this section, the apprehending officer shall act in one (1) of the following ways:

(1) In the case of a first violation, and if in the opinion of the officer the action would be effective, take the child to the child's home and warn and counsel the parents or guardians;

(2) Issue a summons to the child or parents or guardians to appear at the juvenile court; or

(3) Bring the child into the custody of the juvenile court for disposition.

(f) (1) A minor violating this section shall commit an unruly act disposition of which shall be governed pursuant to title 37.

(2) Any parent, guardian, or other person having the care, custody and control of a minor violating this section commits a Class C misdemeanor and shall be fined no more than fifty dollars ($50.00) for each offense. Each violation of this section shall constitute a separate offense.



§ 39-17-1703 - Applicability, adoption of part.

(a) This part shall apply upon the adoption of a resolution or ordinance by a two-thirds (2/3) vote of the appropriate legislative body of any:

(1) County having a population of not less than eight hundred ninety-seven thousand four hundred (897,400) nor more than eight hundred ninety-seven thousand five hundred (897,500), according to the 2000 federal census or any subsequent federal census;

(2) County having a population of not less than twenty-eight thousand one hundred (28,100) nor more than twenty-eight thousand two hundred (28,200), according to the 2000 federal census or any subsequent federal census; or

(3) Municipality in any county referenced in subdivision (a)(1) or (a)(2).

(b) Section 39-17-1702 shall not apply to a municipality that has a more stringent curfew ordinance.



§ 39-17-1704 - Authorization to adopt municipal curfew.

The county legislative body of any county having a population of not less than three hundred eighty-two thousand (382,000) nor more than three hundred eighty-two thousand one hundred (382,100), according to the 2000 federal census or any subsequent federal census, is authorized to adopt by a two-thirds (2/3) vote a curfew identical to that which a municipality located within that county has previously adopted by ordinance.






Part 18 - Non-Smoker Protection Act

§ 39-17-1801 - Short title.

This part shall be known and may be cited as the "Non-Smoker Protection Act."



§ 39-17-1802 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acceptable form of identification" means:

(A) A state-issued driver license;

(B) A state-issued identification card;

(C) A valid passport; or

(D) A valid military identification;

(2) "Age-restricted venue" means a legal establishment that affirmatively restricts access to its buildings or facilities at all times to persons who are twenty-one (21) years of age or older by requiring each person who attempts to gain entry to those buildings or facilities to submit for inspection an acceptable form of identification for the express purpose of determining if the person is twenty-one (21) years of age or older;

(3) "Employee" means a person who is employed by an employer in consideration for direct or indirect monetary wages or profit and a person who volunteers that person's services for a nonprofit entity;

(4) "Employer" means a person, business, partnership, association, corporation, including a municipal corporation, educational institution, trust, or nonprofit entity that employs the services of one (1) or more individual persons;

(5) "Enclosed area" means all space between a floor and ceiling that is enclosed on all sides by solid walls or windows, exclusive of doorways, that extend from the floor to the ceiling;

(6) "Health care facility" means an office or institution providing care or treatment of diseases, whether physical, mental, or emotional, or other medical, physiological, or psychological conditions. "Health care facility" includes all waiting rooms, hallways, private rooms, semiprivate rooms, and wards within health care facilities;

(7) "Person" means an individual, partnership, committee, association, corporation or any other organization or group of persons;

(8) "Place of employment" means an enclosed area under the control of a public or private employer that employees normally frequent during the course of employment, including, but not limited to, work areas, private offices, employee lounges, restrooms, conference rooms, meeting rooms, classrooms, employee cafeterias, hallways, and vehicles. A private residence is not a place of employment unless it is used as a child care, adult day care, or health care facility;

(9) "Place of worship" means any enclosed area that is:

(A) Approved, or qualified to be approved, by the state board of equalization for property tax exemption pursuant to § 67-5-212, based on ownership and use of the enclosed area by a religious institution; and

(B) Utilized on a regular basis by such religious institution as the site of congregational services, rites or activities communally undertaken for the purpose of worship;

(10) (A) "Private club" means any club or organization that does not permit the general public access to its facilities or activities. Access is denied to anyone who does not agree or adhere to the rules of membership. In order to be considered a private club or organization for purposes of this part, the club or organization shall adhere to all of the following criteria:

(i) Have a permanent mechanism to carefully screen applicants for membership on subjective rather than objective factors;

(ii) Limit access and use of facilities, services and activities of the organization to members and guests of the members;

(iii) Be controlled by its membership and operate solely for the benefit and pleasure of its members; and

(iv) Advertise exclusively and only to its members, excluding membership drives;

(B) "Private club" also means any institution or organization that has received a determination of exemption from the internal revenue service under 26 U.S.C. § 501(c)(19);

(11) "Public place" means an enclosed area to which the public is invited, including, but not limited to, banks, educational facilities, health care facilities, hotel and motel lobbies, laundromats, public transportation facilities, reception areas, restaurants, retail food production and marketing establishments, recreational facilities, retail service establishments, retail stores, shopping malls, sports arenas, theaters, places of employment and waiting rooms;

(12) "Restaurant" means an eating establishment, including, but not limited to, coffee shops, cafeterias, sandwich stands, and private and public school cafeterias, that gives, or offers for sale, food to the public, guests, or employees, as well as kitchens and catering facilities in which food is prepared on the premises for serving elsewhere. "Restaurant" includes a bar area within the restaurant;

(13) "Retail tobacco store" means a retail store that derives its largest category of sales from tobacco products and accessories;

(14) "Service line" means an indoor line in which one (1) or more persons are waiting for or receiving service of any kind, whether or not the service involves the exchange of money;

(15) "Shopping mall" means an enclosed public walkway or hall area that serves to connect retail or professional establishments;

(16) "Smoking" means inhaling, exhaling, burning, or carrying any lighted cigar, cigarette, pipe, or other lighted tobacco product in any manner or in any form; and

(17) "Sports arena" means sports pavilions, stadiums, gymnasiums, health spas, boxing arenas, swimming pools, roller and ice rinks, bowling alleys, and other similar places where members of the general public assemble to engage in physical exercise, participate in athletic competition, or witness sports or other events.



§ 39-17-1803 - Places where smoking is prohibited.

(a) Smoking is prohibited in all enclosed public places within this state, including, but not limited to, the following places:

(1) Aquariums, galleries, libraries, and museums;

(2) Areas available to and customarily used by the general public in businesses and nonprofit entities patronized by the public, including, but not limited to, banks, laundromats, factories, professional offices, and retail service establishments;

(3) Child care and adult day care facilities;

(4) Convention facilities;

(5) Educational facilities, both public and private;

(6) Elevators;

(7) Health care facilities;

(8) Hotels and motels;

(9) Lobbies, hallways, and other common areas in apartment buildings, condominiums, trailer parks, retirement facilities, nursing homes, and other multiple-unit residential facilities;

(10) Polling places;

(11) Public and private transportation facilities, including trains, buses, taxicabs and airports under the authority of state or local governments, and ticket, boarding, and waiting areas of public transit depots;

(12) Restaurants;

(13) Restrooms, lobbies, reception areas, hallways, and other common-use areas;

(14) Retail stores;

(15) Rooms, chambers, places of meeting or public assembly, including school buildings, under the control of an agency, board, commission, committee or council of this state or a political subdivision of the state, to the extent the place is subject to the jurisdiction of the state;

(16) Service lines;

(17) Shopping malls;

(18) Sports arenas, including enclosed public places in outdoor arenas; and

(19) Theaters and other facilities primarily used for exhibiting motion pictures, stage dramas, lectures, musical recitals, or other similar performances.

(b) This prohibition on smoking shall be communicated to all existing employees and to all prospective employees upon their application of employment.



§ 39-17-1804 - Exempted areas.

Notwithstanding any other provision of this part to the contrary, the following areas shall be exempt from § 39-17-1803:

(1) Age-restricted venues;

(2) Hotel and motel rooms that are rented to guests and are designated as smoking rooms; provided, that no more than twenty-five percent (25%) of rooms rented to guests in a hotel or motel may be so designated. All smoking rooms on the same floor shall be contiguous and smoke from these rooms shall not infiltrate into areas where smoking is prohibited pursuant to this part;

(3) All premises of any manufacturer, importer, or wholesaler of tobacco products, all premises of any tobacco leaf dealer or processor, and all tobacco storage facilities;

(4) (A) Non-enclosed areas of public places, including:

(i) Open air patios, porches or decks;

(ii) Any area enclosed by garage type doors on one (1) or more sides when all those doors are completely open; and

(iii) Any area enclosed by tents or awnings with removable sides or vents when all those sides or vents are completely removed or open;

(B) Smoke from those non-enclosed areas shall not infiltrate into areas where smoking is prohibited pursuant to this part;

(5) Nursing homes and long-term care facilities licensed pursuant to title 68, chapter 11; provided, that this exemption shall only apply to residents of those facilities and that resident smoking practices shall be governed by the policies and procedures established by those facilities. Smoke from such areas shall not infiltrate into areas where smoking is prohibited pursuant to this part;

(6) Private businesses with three (3) or fewer employees where, in the discretion of the business owner, smoking may be allowed in an enclosed room not accessible to the general public. Smoke from that room shall not infiltrate into areas where smoking is prohibited pursuant to this part;

(7) Private clubs; provided, that this exemption shall not apply to any entity that is established solely for the purpose of avoiding compliance with this part;

(8) Private homes, private residences and private motor vehicles, unless those homes, residences and motor vehicles are being used for child care or day care or unless the private vehicle is being used for the public transportation of children or as part of health care or day care transportation;

(9) Retail tobacco stores that prohibit minors on their premises; and

(10) Commercial vehicles when the vehicle is occupied solely by the operator.



§ 39-17-1805 - Posting of nonsmoking areas.

(a) "No Smoking" signs or the international "No Smoking" symbol, consisting of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it, shall be clearly and conspicuously posted at every entrance to every public place and place of employment where smoking is prohibited by this part by the owner, operator, manager, or other person in control of that place.

(b) This section shall not apply to a place of worship.



§ 39-17-1806 - Enforcement -- Notice -- Complaints -- Inspections -- Informing violators.

(a) This part shall be enforced by the department of health in those enclosed public places otherwise regulated by the department. This part shall be enforced by the department of labor and workforce development in those enclosed public places otherwise regulated by the department. If neither department otherwise regulates an enclosed public place where smoking is prohibited pursuant to this part, the department of labor and workforce development shall enforce this part. The commissioner of health or the commissioner of labor and workforce development may apply for injunctive relief to enforce this part in any court of competent jurisdiction.

(b) Notice of the provisions of this part shall be given to all applicants for a business license pursuant to title 67, chapter 4, part 7.

(c) Any person who desires to register a complaint under this part may initiate the complaint with the department of health or the department of labor and workforce development, or both.

(d) The department of health and the department of labor and workforce development shall, while an establishment is undergoing otherwise mandated inspections, inspect for compliance with this part.

(e) An owner, manager, operator, or employee of an establishment regulated by this part shall inform persons violating this part of the appropriate provisions of this part.



§ 39-17-1807 - Penalties.

(a) A person who knowingly smokes in an area where smoking is prohibited by this part shall be subject only to a civil penalty of fifty dollars ($50.00).

(b) A person who owns, manages, operates or otherwise controls any public place where smoking is prohibited pursuant to this part and who knowingly fails to comply with any provision of this part shall be subject to the following:

(1) For a first violation in any twelve-month period, a written warning from the department of health or department of labor and workforce development, as appropriate;

(2) For a second violation in any twelve-month period, a civil penalty of one hundred dollars ($100); and

(3) For a third or subsequent violation in any twelve-month period, a civil penalty of five hundred dollars ($500).

(c) Each day on which a knowing violation of this part occurs shall be considered a separate and distinct violation.



§ 39-17-1808 - Continuing program to explain and clarify.

The department of health and the department of labor and workforce development shall engage in a continuing program to explain and clarify the purposes and requirements of this part to all persons affected by this part.



§ 39-17-1809 - Local operating procedures.

The commissioner of health and the commissioner of labor and workforce development shall annually request other governmental and educational agencies to establish local operating procedures in cooperation and compliance with this part.



§ 39-17-1810 - Construction with other laws.

This part shall not be construed to permit smoking where it is otherwise restricted by other applicable laws.



§ 39-17-1811 - Rules and regulations.

(a) The department of health, in consultation with the department of labor and workforce development, is authorized to promulgate rules and regulations to effectuate this part.

(b) The department of labor and workforce development, in consultation with the department of health, is authorized to promulgate rules and regulations to effectuate this part.



§ 39-17-1812 - Liberal construction.

This part shall be liberally construed so as to further its purposes.












Title 40 - Criminal Procedure

Chapter 1 - Jurisdiction and Venue

§ 40-1-104 - Fraudulent sale of pledged property.

Where cotton, tobacco, produce or other personal property is sold or pledged in violation of § 39-14-116, the courts in the county where the office or place of business of the person or persons having made advances on the produce or property is situated shall have jurisdiction of the cases arising under § 39-14-116, and of the person violating it.



§ 40-1-105 - False affidavit to obtain parole or pardon.

The venue in case of a violation of § 39-16-703 in making a misstatement of fact in an affidavit used or intended to be used in securing a parole or pardon for any misdemeanant or felon in this state shall be in the county where the affidavit was made, if it was made in any county in Tennessee, and also in the county of this state where the officer or board has its place of business. In case the affidavit is made before some officer outside the limits of this state, then the venue shall be the county in this state where the officer or board with whom the affidavit is filed has its regular place of business.



§ 40-1-106 - Officials defined as magistrates.

The judges of the supreme, appellate, chancery, circuit, general sessions and juvenile courts throughout the state, judicial commissioners and county mayors in those officers' respective counties, and the presiding officer of any municipal or city court within the limit of their respective corporations, are magistrates within the meaning of this title.



§ 40-1-107 - Courts vested with original jurisdiction.

Original jurisdiction of criminal actions is committed to the courts of general sessions, city judges of certain towns and cities, the circuit courts, the criminal courts and the court for the trial of impeachments.



§ 40-1-108 - Original jurisdiction of circuit and criminal courts.

The circuit and criminal courts have original jurisdiction of all criminal matters not exclusively conferred by law on some other tribunal.



§ 40-1-109 - Jurisdiction of general sessions courts.

In addition to the jurisdiction in criminal cases as conferred in §§ 16-15-401 and 16-15-501, the court of general sessions is vested with jurisdiction to try and determine and render final judgment in all misdemeanor cases brought before the court by warrant or information where the person charged with the misdemeanor enters a plea of guilty in writing or requests a trial upon the merits and expressly waives an indictment, presentment, grand jury investigation and jury trial. The waiver shall be in writing as provided in Rule 5 of the Tennessee Rules of Criminal Procedure. In such cases, the trial shall proceed before the court without the intervention of a jury, and the court shall enter judgment, and, as an incident thereto, may inflict punishment within the limits provided by law for the particular offense as the court may determine proper under the peculiar circumstances of the case.



§ 40-1-110 - Judicial acts of general sessions judges.

The judges of the courts of general sessions and other similar courts created by statute throughout the state are authorized to issue any and all process in connection with criminal cases disposed of by them and to do all other judicial acts necessary to effectuate the judgments rendered by them in such cases.



§ 40-1-111 - Appointment of judicial commissioners or magistrates -- Duties -- Terms -- Compensation -- Continuing education.

(a) (1) (A) The chief legislative body of any county having a population of less than two hundred thousand (200,000) or a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census may appoint, and the chief legislative body of any county having a population of over seven hundred thousand (700,000), according to the 1970 federal census or any subsequent federal census, may initially appoint one (1) or more judicial commissioners whose duty or duties shall include, but not be limited to, the following:

(i) Issuance of search warrants and felony arrest warrants upon a finding of probable cause and pursuant to requests from on-duty law enforcement officers and in accordance with the procedures outlined in chapters 5 and 6 of this title;

(ii) Issuance of mittimus following compliance with the procedures prescribed by § 40-5-103;

(iii) The appointing of attorneys for indigent defendants in accordance with applicable law and guidelines established by the presiding general sessions judge of the county;

(iv) The setting and approving of bonds and the release on recognizance of defendants in accordance with applicable law and guidelines established by the presiding general sessions judge of the county; and

(v) Issuance of injunctions and other appropriate orders as designated by the general sessions judges in cases of alleged domestic violence.

(B) (i) This subdivision (a)(1)(B)(i) applies to any county having a population of less than two hundred thousand (200,000) or a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census. The term or terms of the officers shall be established by the chief legislative body of the county to which this subdivision (a)(1)(B)(i) applies but shall not exceed a four-year term. No member of the county legislative body of any county to which this subdivision (a)(1)(B)(i) applies shall be eligible for appointment as a judicial commissioner. Notwithstanding the provisions of this subdivision (a)(1)(B)(i) to the contrary, the presiding general sessions criminal judge of a county to which this subdivision (a)(1)(B)(i) applies may appoint a temporary or part-time judicial commissioner to serve at the pleasure of the presiding judge in case of absence, emergency or other need. The legislative body of any county to which this subdivision (a)(1)(B)(i) applies, in appointing, evaluating and making decisions relative to retention and reappointment, shall take into consideration views, comments and suggestions of the judges of the courts in which the judicial commissioners are appointed to serve.

(ii) Any subsequent term of a judicial commissioner initially appointed by the chief legislative body of any county having a population of over seven hundred thousand (700,000), according to the 1970 federal census or any subsequent federal census, shall be by the general sessions judges of that county. The term or terms of the officers shall be established by the general sessions criminal court judges of the county but shall not exceed a four-year term. No member of the county legislative body of the county shall be eligible for appointment as a judicial commissioner. Notwithstanding the provisions of this subdivision (a)(1)(B)(ii) to the contrary, the presiding general sessions criminal court judge of the county may appoint a temporary, or part-time, judicial commissioner to serve at the pleasure of the presiding judge in case of absence, emergency or other need. The general sessions judges of the county in appointing, evaluating and making decisions relative to retention and reappointment shall take into consideration views, comments and suggestions of the judges of the courts in which the judicial commissioners are appointed to serve.

(iii) Any subsequent term of a judicial commissioner initially appointed by the chief legislative body of any county having a population of not less than one hundred eighty-three thousand one hundred (183,100) nor more than one hundred eighty-three thousand two hundred (183,200), according to the 2010 federal census or any subsequent federal census, shall be by the general sessions judges of that county. In the event that the general sessions judges are unable to agree on the appointment of a judicial commissioner, the appointment shall be made by the chief legislative body of the county; provided, that any appointment made by the chief legislative body of the county shall not be construed to divest the general sessions judges of the supervisory authority over the judicial commissioner.

(C) In any county having a population greater than seven hundred thousand (700,000), according to the 1970 federal census or any subsequent federal census, to be eligible for appointment and service as a judicial commissioner a person must be licensed to practice law in the state of Tennessee.

(D) (i) Any county, having a population greater than seven hundred thousand (700,000), according to the 1970 federal census or any subsequent federal census, which appoints and makes use of judicial commissioners shall maintain records sufficient to allow an annual determination of whether the use of judicial commissioners is accomplishing the purposes intended.

(ii) On an annual basis the county legislative body shall conduct a public hearing to examine and evaluate the program of judicial commissioners and to determine if the program is being conducted in accordance with law and is contributing to the orderly, effective and fair administration of justice. As a part of the public hearing the county legislative body shall examine the effectiveness of the system of judicial commissioners and hear the opinions of the public concerning the system. The county legislative body shall give notice of the public hearing at least thirty (30) days prior to the meeting.

(iii) Following the hearing and not later than April 1 of each year, the county legislative body shall cause to be submitted to the judges of the general sessions criminal court of the county, the chair of the judiciary committee of the senate and the chair of the criminal justice committee of the house of representatives a written report setting forth findings and the overall evaluation of the use of judicial commissioners.

(2) The judicial commissioner or commissioners shall be compensated from the general fund of the county in an amount to be determined by the chief legislative body. Fees established and authorized by § 8-21-401 shall be paid to the county general fund upon the services detailed in § 8-21-401 being performed by a judicial commissioner.

(b) (1) Notwithstanding any provision of this section to the contrary, a judge of a court of general sessions in a county having a population of not less than fourteen thousand seven hundred (14,700) nor more than fourteen thousand eight hundred (14,800), according to the 1970 federal census or any subsequent federal census, may appoint one (1) or more judicial commissioners whose duties shall be the same as those prescribed for judicial commissioners in subsection (a). The judge may appoint a commissioner if the county legislative body of the counties noted in subsection (a) does not appoint a judicial commissioner before May 1, 1980. The term of the judicial officer shall be for one (1) year or until the county legislative body appoints a judicial commissioner as provided by subsection (a).

(2) A judicial commissioner who is appointed by a general sessions judge as outlined in subdivision (b)(1) shall serve without compensation unless an amount of compensation is specifically established by the county legislative body.

(c) Notwithstanding any provision of this section to the contrary, in any county having a population of not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, any appointment of a judicial commissioner pursuant to subsection (a) shall be subject to the approval of a majority of the general sessions judges in the county.

(d) (1) Notwithstanding subsections (a)-(c), the legislative body of any county having a population of not less than forty-one thousand four hundred (41,400) nor more than forty-one thousand six hundred (41,600), according to the 1990 federal census or any subsequent federal census, may, by resolution, create the position of one (1) or more judicial commissioners.

(2) The duties of a commissioner shall include, but are not limited to, the following:

(A) The issuance of arrest warrants upon a finding of probable cause;

(B) The setting of bonds and recognizance in accordance with the procedures outlined in chapters 5 and 6 of this title;

(C) The issuance of search warrants where authorized by the general sessions judge or a judge of a court of record; and

(D) The issuance of mittimus following compliance with the procedures prescribed by § 40-5-103.

(3) The term of a judicial commissioner shall be established by the general sessions judge of the county, but in no event shall the term exceed four (4) years.

(4) A judicial commissioner shall be compensated from the general fund of the county in an amount to be determined by the general sessions judge of the county and subject to the approval of the county legislative body. Fees established and authorized by § 8-21-401 shall be paid to the general fund upon the services detailed in § 8-21-401 being performed by a judicial commissioner.

(5) A judicial commissioner shall be selected and appointed by the general sessions judge in the county, and shall serve at the pleasure of such general sessions judge, but not longer than the term specified in subdivision (d)(3).

(e) (1) Notwithstanding subsections (a)-(d), any county having a population of not less than three hundred seven thousand (307,000) nor more than three hundred eight thousand (308,000), according to the 2000 federal census or any subsequent federal census, may elect to establish judicial commissioners to assist the general sessions court in accordance with this subdivision (e)(1). The county legislative body may appoint one (1) or more attorneys to serve as judicial commissioners. The duties of a judicial commissioner shall include, but not be limited to the following:

(A) Issuance of arrest and search warrants upon a finding of probable cause in accordance with the procedures outlined in chapters 5 and 6 of this title;

(B) Issuance of mittimus following compliance with the procedures prescribed by § 40-5-103;

(C) Appointing attorneys for indigent defendants in accordance with applicable law and guidelines established by the presiding general sessions judge of the county;

(D) Setting and approving bonds and the release on recognizance of defendants in accordance with chapter 11 of this title; and

(E) Setting bond for the circuit court judges and chancellors in cases involving violations of orders of protection between the hours of nine o'clock p.m. (9:00 p.m.) and seven o'clock a.m. (7:00 a.m.) on weekdays, and on weekends, holidays and at any other time when the judge or chancellor is unavailable to set bond.

(2) The term of office for a judicial commissioner shall be established by the county legislative body, but such term shall not exceed four (4) years. A member of the county legislative body is not eligible for appointment as a judicial commissioner.

(3) A judicial commissioner shall be compensated from the general fund of the county in an amount to be determined by the county legislative body. Fees established and authorized by § 8-21-401 shall be paid to the county general fund upon the services detailed therein being performed by a judicial commissioner.

(f) (1) Beginning January 1, 2010, each judicial commissioner who is appointed to serve pursuant to this section must complete twelve (12) hours of continuing education each calendar year, ten (10) hours of which must be completed by attendance at conferences or courses sponsored or approved by the Judicial Commissioners Association of Tennessee. The remaining two (2) hours may be completed by attendance at classes sponsored by either the Judicial Commissioners Association of Tennessee or the Tennessee Court Clerks Association, or by local in-service education. At least six (6) hours of the total twelve (12) hours must be taught by a person who is licensed to practice law in this state.

(2) Any judicial commissioner who is licensed to practice law in this state is authorized to use continuing legal education credits toward completion of the ten (10) hours, which otherwise must be completed by attendance at conferences or courses sponsored or approved by the Judicial Commissioners Association of Tennessee.

(3) All judicial commissioners must complete, as part of the twelve (12) required hours, the following classes:

(A) At least two (2) hours concerning domestic violence or child abuse;

(B) At least one (1) hour concerning bail and bonds; and

(C) At least one (1) hour concerning ethics.

(4) All counties for which judicial commissioners are appointed to serve pursuant to this section shall provide all necessary funding for their respective judicial commissioners to complete the continuing education required by this subsection (f).

(5) All records indicating satisfaction of the continuing education requirements for judicial commissioners shall be maintained by each county and kept on the file for at least seven (7) years.

(6) Notwithstanding this subsection (f), in any county in which the judicial commissioner is selected by the general sessions judge or judges, the county legislative body of such county may elect, by a two-thirds (2/3) majority, to allow each judicial commissioner to receive twelve (12) hours of appropriate continuing education each calendar year under the supervision of the appointing general sessions judge or judges rather than the Judicial Commissioners Association of Tennessee or the Tennessee Court Clerks Association.

(7) (A) Subject to appropriation, funds from the judicial commissioner continuing education account, created in § 67-4-602(k), shall be used by the judicial commissioners association of Tennessee for the development and presentation of continuing education programs, courses and conferences for judicial commissioners in this state.

(B) Subdivision (f)(7)(A) shall not apply in counties having a population of not less than sixty-six thousand two hundred (66,200) nor more than sixty-six thousand three hundred (66,300), according to the 2010 federal census or any subsequent federal census.

(g) Judicial commissioners duly appointed pursuant to this section in any county with a population not less than two hundred seventy-six thousand (276,000) nor more than two hundred seventy-seven thousand (277,000), according to the 1970 federal census or any subsequent federal census, shall be known as "magistrates."






Chapter 2 - Limitation of Prosecutions

§ 40-2-101 - Felonies.

(a) A person may be prosecuted, tried and punished for an offense punishable with death or by imprisonment in the penitentiary during life, at any time after the offense is committed.

(b) Prosecution for a felony offense shall begin within:

(1) Fifteen (15) years for a Class A felony;

(2) Eight (8) years for a Class B felony;

(3) Four (4) years for a Class C or Class D felony; and

(4) Two (2) years for a Class E felony.

(c) Notwithstanding subsections (a) and (b), offenses arising under the revenue laws of the state shall be commenced within the three (3) years following the commission of the offense, except that the period of limitation of prosecution shall be six (6) years in the following instances:

(1) Offenses involving the defrauding or attempting to defraud the state of Tennessee or any agency of the state, whether by conspiracy or not, and in any manner;

(2) The offense of willfully attempting in any manner to evade or defeat any tax or the payment of a tax;

(3) The offense of willfully aiding or abetting, or procuring, counseling or advising, the preparation or presentation under, or in connection with, any matter arising under the revenue laws of the state, or a false or fraudulent return, affidavit, claim or document, whether or not the falsity or fraud is with the knowledge or consent of the person authorized or required to present the return, affidavit, claim or document; and

(4) The offense of willfully failing to pay any tax, or make any return at the time or times required by law or regulation.

(d) Notwithstanding the provisions of subdivision (b)(3) to the contrary, prosecution for the offense of arson as prohibited by § 39-14-301 shall commence within eight (8) years from the date the offense occurs.

(e) Prosecutions for any offense committed against a child prior to July 1, 1997, that constitutes a criminal offense under § 39-2-601 [repealed], § 39-2-603 [repealed], § 39-2-604 [repealed], § 39-2-606 [repealed], § 39-2-607 [repealed], § 39-2-608 [repealed], § 39-2-612 [repealed], § 39-4-306 [repealed], § 39-4-307 [repealed], § 39-6-1137 [repealed], or § 39-6-1138 [repealed], or under §§ 39-13-502 -- 39-13-505, § 39-15-302 or § 39-17-902 shall commence no later than the date the child attains the age of majority or within four (4) years after the commission of the offense, whichever occurs later; provided, that pursuant to subsection (a), an offense punishable by life imprisonment may be prosecuted at any time after the offense has been committed.

(f) For offenses committed prior to November 1, 1989, the limitation of prosecution in effect at that time shall govern.

(g) (1) Prosecutions for any offense committed against a child on or after July 1, 1997, that constitutes a criminal offense under § 39-17-902 shall commence no later than the date the child reaches twenty-one (21) years of age; provided, that if subsection (a) or (b) provides a longer period of time within which prosecution may be brought than this subsection (g), the applicable provision of subsection (a) or (b) shall prevail.

(2) Prosecutions for any offense committed against a child on or after July 1, 1997, but prior to June 20, 2006, that constitutes a criminal offense under §§ 39-13-502 -- 39-13-505, § 39-13-522 or § 39-15-302 shall commence no later than the date the child reaches twenty-one (21) years of age; provided, that if subsection (a) or (b) provides a longer period of time within which prosecution may be brought than this subsection (g), the applicable provision of subsection (a) or (b) shall prevail.

(h) (1) A person may be prosecuted, tried and punished for any offense committed against a child on or after June 20, 2006, that constitutes a criminal offense under § 39-13-504, § 39-13-505, § 39-13-527 or § 39-15-302, no later than twenty-five (25) years from the date the child becomes eighteen (18) years of age.

(2) A person may be prosecuted, tried and punished for any offense committed against a child on or after June 20, 2006, but prior to July 1, 2014, that constitutes a criminal offense under § 39-13-502, § 39-13-503 or § 39-13-522 no later than twenty-five (25) years from the date the child becomes eighteen (18) years of age.

(i) (1) A person may be prosecuted, tried and punished for any offense committed against a child on or after July 1, 2007, that constitutes a criminal offense under § 39-13-532, no later than twenty-five (25) years from the date the child becomes eighteen (18) years of age.

(2) A person may be prosecuted, tried and punished for any offense committed against a child on or after July 1, 2007, but prior to July 1, 2014, that constitutes a criminal offense under § 39-13-531, no later than twenty-five (25) years from the date the child becomes eighteen (18) years of age.

(j) A person may be prosecuted, tried and punished for any offense committed against a child on or after July 1, 2012, that constitutes a criminal offense under § 39-17-902, § 39-17-1003, § 39-17-1004, or § 39-17-1005, no later than twenty-five (25) years from the date the child becomes eighteen (18) years of age.

(k) (1) A person may be prosecuted, tried and punished for any offense committed against a child on or after July 1, 2013, that constitutes a criminal offense under § 39-13-309 or § 39-13-529, no later than fifteen (15) years from the date the child becomes eighteen (18) years of age.

(2) A person may be prosecuted, tried and punished for any offense committed against a child on or after July 1, 2013, that constitutes a criminal offense under § 39-13-514 or § 39-13-515 no later than ten (10) years from the date the child becomes eighteen (18) years of age.

(l) (1) Notwithstanding subsections (b), (g), (h) and (i) to the contrary, a person may be prosecuted, tried and punished for an act that constitutes the offense of aggravated rape, as prohibited by § 39-13-502, rape, as prohibited by § 39-13-503, rape of a child as prohibited by § 39-13-522 or aggravated rape of a child as prohibited by § 39-13-531 at any time after the commission of the offense if:

(A) The victim notifies law enforcement or the office of the district attorney general of the offense within three (3) years of the offense; and

(B) The offense is committed:

(i) On or after July 1, 2014; or

(ii) Prior to July 1, 2014, unless prosecution for the offense is barred because the applicable time limitation set out in this section for prosecution of the offense expired prior to July 1, 2014.

(2) If subdivision (l)(1) does not apply to the specified offenses, prosecution shall be commenced within the times otherwise provided by this section.



§ 40-2-102 - Misdemeanors.

(a) Except as provided in § 62-18-120(g) and subsection (b) of this section, all prosecutions for misdemeanors shall be commenced within the twelve (12) months after the offense has been committed, except gaming, which shall be commenced within six (6) months.

(b) Prosecutions under § 39-16-301 for criminal impersonation accomplished through the use of a fraudulently obtained driver license shall be commenced within one (1) year of the date the driver license expires or within three (3) years of the date the non-expired driver license was last used to falsely impersonate the person in whose name the driver license was issued, whichever is longer.



§ 40-2-103 - Period of concealment of crime or absence from state.

No period during which the party charged conceals the fact of the crime, or during which the party charged was not usually and publicly resident within the state, is included in the period of limitation.



§ 40-2-104 - Commencement of prosecution.

A prosecution is commenced, within the meaning of this chapter, by finding an indictment or presentment, the issuing of a warrant, the issuing of a juvenile petition alleging a delinquent act, binding over the offender, by the filing of an information as provided for in chapter 3 of this title, or by making an appearance in person or through counsel in general sessions or any municipal court for the purpose of continuing the matter or any other appearance in either court for any purpose involving the offense. A prosecution is also commenced, within the meaning of this chapter, by finding an indictment or presentment or the issuing of a warrant identifying the offender by a deoxyribonucleic acid (DNA) profile.



§ 40-2-105 - Suspension of statute because of irregularities in prosecution.

When the judgment is arrested, or the indictment or presentment quashed for any defect in the indictment or presentment, or for the reason that it was not found by a grand jury regularly organized, or because it charged no offense, or for any other cause, or when the prosecution is dismissed because of a variance between the allegations of the indictment or presentment and the evidence, and a new indictment or presentment is ordered to be preferred, the time elapsing between the preferring of the first charge, indictment or presentment and the next subsequent term of court must be deducted from the time limited for the prosecution of the offense last charged.



§ 40-2-106 - Suspension on reversal.

When an indictment or presentment is quashed, or the proceedings on the indictment or presentment are set aside, or reversed on writ of error, the time during the pendency of the indictment or presentment so quashed, set aside or reversed shall not be reckoned within the time limited by this chapter, so as to bar any new indictment or presentment for the same offense.






Chapter 3 - Methods of Prosecution

Part 1 - General Provisions

§ 40-3-101 - Methods enumerated.

No person shall be put to answer any criminal charge, but by presentment, indictment or impeachment; provided, that in accordance with this chapter, an accused represented by an attorney may waive the right to be tried upon presentment or indictment and consent to prosecution by information.



§ 40-3-102 - Indictment or presentment.

All violations of the criminal laws may be prosecuted by indictment or presentment of a grand jury, and a presentment may be made upon the information of any one (1) of the grand jury.



§ 40-3-103 - Information.

(a) All violations of the criminal laws may, with the consent of the accused and the accused's attorney and of the court, be prosecuted upon the filing of an information.

(b) "Information" means a written statement by a district attorney general charging a person with the commission of a criminal offense.

(c) (1) It is the mandatory duty of the court, before consenting to a prosecution by information, to advise the accused in the presence of the accused's attorney of the accused's constitutional right to be tried only upon presentment or indictment of the grand jury of the accused's peers.

(2) Upon the accused's agreeing in writing in the presence of the accused's attorney to waive such right, the court may proceed in all respects as in cases prosecuted by indictment or presentment.

(3) The written waiver required in subdivision (c)(2) shall be attached to and become a part of the information.



§ 40-3-104 - Actions in name of state.

All criminal actions are prosecuted in the name of the state of Tennessee against the party charged with the offense.



§ 40-3-105 - Prosecution for same offense in both state and municipal court prohibited.

(a) Whenever the commission of any act or the omission to act under certain circumstances constitutes both a violation of state law and a violation of municipal law, notwithstanding the fact that different penalties are provided, no person shall be prosecuted in both a state court and a municipal court for the same offense.

(b) A dismissal on the merits, acquittal or conviction of the offense in one (1) court, pleaded and shown, shall be a bar to prosecution for the offense in the other court.






Part 2 - Fraud and Economic Crimes Prosecution Act

§ 40-3-201 - Short title.

This part shall be known and may be cited as the "Fraud and Economic Crimes Prosecution Act."



§ 40-3-202 - Legislative intent.

The intent of this part is to provide district attorneys general of this state the resources necessary to deal effectively with fraud, economic, and other crimes, and to provide a means for obtaining restitution in bad check cases prior to the institution of formal criminal charges. Subject to the limitations of § 40-3-209(b), the use of any moneys collected under this part shall be directly related to fulfilling the prosecutorial duties of the district attorney general of the district and shall include, but not be limited to, the following:

(1) The enhancement of those resources as may already be available in each district for the prosecution of bad check cases, fraud and other economic crimes and to increase assistance to the victims of those crimes by aiding in the collection of restitution;

(2) The hiring of expert witnesses including, but not limited to, computer specialists, as the need arises;

(3) The expenses of specialized training for staff members to enhance their knowledge of methods of combating fraud and economic crimes and general criminal law enforcement when funds for training are not available; provided, that payment for training shall be limited to in-state programs unless the district attorney general determines that training is essential and not reasonably available within the state of Tennessee;

(4) Matching federal grants directly related to prosecutorial duties of the district attorney general;

(5) Salaries and salary supplements, which may only be paid through the district attorneys general conference for support staff (subject to the limitation of § 40-3-209(b) on the use of any funds to supplement the salary of any assistant district attorneys); provided, however, that not later than January 1, 2004, the district attorneys general conference shall perform, or cause to be performed, a classification/compensation study of support staff reasonably required for the effective operation of district attorneys general offices;

(6) The purchase of equipment and supplies necessary to carry out the purposes of this part; and

(7) The expenses of travel in the performance of official duties of the office that are directly related to prosecution of fraud and economic crimes and general criminal law enforcement when funds for travel are not available, subject to the limitations of the state of Tennessee comprehensive travel regulations. No moneys collected under this part shall be used to pay travel expenses in excess of the rates authorized under state travel regulations.



§ 40-3-203 - Bad check restitution program -- Application -- Fees and charges -- Failure to pay bad check.

(a) Before commencing a criminal prosecution in a bad check case, any victim, including any municipal, county or state officer that has received a bad check, may apply to the clerk who serves the court of general criminal jurisdiction in the county where the alleged offense occurred for participation in the bad check restitution program. Upon completion of an application form and the payment of a ten-dollar fee by the victim, the clerk shall forward the form to the district attorney general, who shall then send a letter to the last known address of the alleged violator stating that unless the amount of the check plus the application fee and a handling charge of ten dollars ($10.00) is paid to the holder of the check within fifteen (15) days, a criminal prosecution may be commenced.

(b) The application form shall contain the name and address of the victim, the name and the address of the alleged violator, and shall have attached thereto a photocopy of the bad check. Except in those cases enumerated in § 39-14-121(e), the application shall also contain a sworn statement that the alleged violator has failed to pay the check within ten (10) days of receiving notice of the drawee's refusal to pay.

(c) The application fee shall be forwarded by the clerk to the county trustee as provided in § 40-3-207, with the clerk retaining five dollars ($5.00) as a fee for handling.

(d) In the event the alleged violator does not pay the check and is ultimately convicted of a criminal charge with respect to the check, any order directing the defendant to pay to the holder the amount due on the check shall also direct the defendant to reimburse the application fee paid under this section as well as to pay to the holder a handling fee of ten dollars ($10.00).



§ 40-3-204 - Fees in criminal prosecutions.

(a) In criminal prosecutions, judges shall order that fees, in accordance with the schedule listed in subdivisions (b)(1)-(3), be paid by the person or corporations against whom the costs are taxed, and the clerk of the court shall collect those fees when the costs are paid. The state of Tennessee, and any county or political subdivision, shall be exempt from such costs.

(b) (1) Worthless Check Prosecutions. The amount of the fee shall be determined as follows:

(A) If the face amount of the check or sight order is under ten dollars ($10.00), the fee shall be five dollars ($5.00);

(B) If the face amount of the check or sight order is ten dollars ($10.00) or more but less than one hundred dollars ($100), the fee shall be ten dollars ($10.00);

(C) If the face amount of the check or sight order is one hundred dollars ($100) or more but less than three hundred dollars ($300), the fee shall be thirty dollars ($30.00);

(D) If the face amount of the check or sight order is three hundred dollars ($300) or more but less than five hundred dollars ($500), the fee shall be fifty dollars ($50.00); and

(E) If the face amount of the check or sight order is five hundred dollars ($500) or more, the fee shall be seventy-five dollars ($75.00).

(2) Forgery Prosecutions. The face amount of the check or money order shall be the determining factor in arriving at the proper fee, and the same schedule that is established for worthless check prosecutions shall be applicable to forgery cases.

(3) Other Prosecutions. In all offenses specified in title 39, chapter 14, parts 1 and 6, the fee shall be seventy-five dollars ($75.00), regardless of the amount alleged to have been stolen or taken.



§ 40-3-205 - Payment of fees.

The fees set out in § 40-3-204 shall be paid under the following circumstances:

(1) In all cases where costs are paid by the defendant as a condition for dismissal of charges pursuant to a plea negotiation;

(2) In all cases where the defendant agrees to pay the costs in exchange for a dismissal of charges; and

(3) In all cases where the defendant is convicted before a judge or jury.



§ 40-3-206 - Collection of fees -- Clerk's fee.

Any fees collected pursuant to this part shall be collected by the clerk of the court in the same manner in which other costs are collected. The clerk shall be entitled to a reasonable handling fee not to exceed five percent (5%) of the amount collected; provided, that in counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the fee shall not exceed ten percent (10%) of the amount collected.



§ 40-3-207 - Deposit of fees -- Records -- Reports -- Audits.

(a) The clerk in each county shall deposit all fees collected in accordance with this part in an account with the county trustee in the county of the district attorney general's residence, and expenditures from this fund shall be made by the district attorney general only for the purposes provided in § 40-3-202.

(b) The district attorney general shall keep strict records as to the use of the funds, and shall annually submit to the comptroller of the treasury, for audit and comment, a detailed report of expenditures.

(c) In addition, the account maintained in the trustee's office shall be subject to audit by the comptroller of the treasury as a part of the comptroller of the treasury's regular post audit of county governmental agencies.



§ 40-3-208 - Immunity of officials and employees.

The district attorney general and assistant district attorneys general, district attorney general's investigators, district attorney general's secretaries and any other employee of the district attorney general shall not be civilly or criminally liable for acts performed pursuant to this part or in furtherance of the purposes of this part except as those acts relate to expenditure of and accounting for moneys collected under this part.



§ 40-3-209 - Prosecuting attorney's office -- Compensation not decreased -- Authorized and unauthorized use of funds.

(a) Nothing in this part shall be construed to decrease the total salaries, expense funds and allowances that the prosecuting attorney's office is receiving on July 1, 1984.

(b) The district attorney general shall not use any of the funds collected pursuant to this part to supplement the district attorney general's salary, or to supplement the salary of any assistant district attorney general or other employee of a district attorney general, except as provided in § 40-3-202(5); provided, that should the state of Tennessee not have funds available to pay the salary and benefits of any district attorney general, assistant district attorney general or other employee of a district attorney general's office authorized by law to receive pay and benefits from the state of Tennessee, then in that event each district attorney general shall have the authority to transfer an amount from funds collected pursuant to this part sufficient to meet the district attorney general's office payroll to the state general fund, earmarked for payment of the salaries and benefits of the employees of the transferring district attorney general, so long as such funds exist. In no case shall any salaries and benefits so paid be greater than those otherwise authorized by state law. Funds collected pursuant to this part shall be expended only in furtherance of the purposes of this part.



§ 40-3-210 - Existing laws not repealed -- Fees additional.

This part does not repeal any existing statute and the fees described in this part shall be in addition to those already provided by law.









Chapter 4 - Proceedings Before General Sessions Courts

§ 40-4-101 - Preliminary proceedings.

Judges of the courts of general sessions are authorized and empowered to:

(1) Make the preliminary examination and bind over the reputed father in bastardy cases;

(2) Summon a jury of inquest in cases of death by accident, as provided in § 38-5-103;

(3) Issue a warrant for a prisoner escaped from jail;

(4) Examine persons arrested for a crime;

(5) Bind a defendant over to court if probable cause be found; and

(6) Take bail in bailable offenses brought before the judges.



§ 40-4-102 - Investigation by grand jury.

(a) The grand jury shall make an investigation as to the offense charged in a warrant to have been committed, to the end that it may return an indictment or presentment, as prescribed and required by law for the charged offense.

(b) If an indictment or presentment is found against the defendant, the defendant shall then be proceeded with as now required by law in those cases.

(c) If no indictment or presentment is found, the defendant shall be discharged.

(d) The grand jury shall, immediately upon the receipt of the papers in the case, proceed to an investigation, and those cases shall have preference in the order presented over all other cases to be investigated by the grand jury.



§ 40-4-103 - Plea of guilty.

If the defendant pleads guilty to the charges in the warrant, the proceedings in the case shall then be the same in all respects as now prescribed by law.



§ 40-4-105 - Notice of trial to victim of personal violence.

If the charge is of violence to the person of another, the person on whom the violence has been committed shall be notified of the time and place of trial, so that such person may attend and be heard as a witness. Should the person conceal such person's location so as to avoid the service of notice, or fail to attend after due notice, the trial may be proceeded with as in other cases.



§ 40-4-106 - Payment of fine and costs.

On conviction, the offender shall immediately pay the fine and costs, or give security to pay them, or be imprisoned until they are paid. The fine and costs, if paid before execution, shall be paid to the clerk; if paid after execution, to the officer having the execution.



§ 40-4-107 - Security for fine and costs.

One (1) or more persons may become security for the fine and costs by oral undertaking before the judge of the court of general sessions, or by written direction to the judge, and an entry of judgment based thereon.



§ 40-4-108 - Execution for fine and costs.

If the offender gives security for fines and costs, the judge shall immediately issue execution against the offender and the offender's surety for the fine and costs, returnable as other executions.



§ 40-4-110 - Appeal of proceedings.

The proceedings under this chapter may be superseded and removed, by certiorari, to the circuit court of the county, upon good cause shown by petition of any person aggrieved, verified by affidavit, upon the order of any district or criminal judge to whom the petition is presented.



§ 40-4-111 - Bail pending appeal.

The defendant obtaining writs of certiorari and supersedeas may be discharged from custody upon giving bond and security for the defendant's appearance before the district or criminal court as in other misdemeanor cases.



§ 40-4-112 - Appeal from sentence imposed.

Notwithstanding any other provision of the law to the contrary, any person convicted of a criminal offense in a court of general sessions has the right to appeal the sentence imposed, without regard to whether the person was convicted upon a plea of guilty or upon a plea of not guilty.



§ 40-4-116 - Liability for neglect of duty.

Any failure to comply with the requirements of this chapter by the officers named is a misdemeanor in office, and those officers are liable to judgments on their bonds, by motion, as in other cases of official bonds.



§ 40-4-117 - Bail -- Forfeiture.

(a) In all misdemeanor cases where bond is made for appearance before the court of general sessions, the judge is authorized and empowered to prescribe the amount of bail, either cash or otherwise, within the same discretionary powers as are granted to judges of the circuit and criminal courts by § 40-11-204.

(b) Upon default in appearance of the defendant, the judge before whom the default occurs is authorized to grant relief, lessen or remit liability upon the recognizance in such cases as provided for other courts in §§ 40-11-203 and 40-11-204; and, in the case of cash bonds, the judge may hear proof and order a fine and costs paid out of the cash bond.

(c) The unused surplus of cash bonds and other funds in excess of costs paid for exoneration of sureties shall be disbursed by the clerk as provided by law for forfeitures.



§ 40-4-121 - Jurisdiction of general sessions courts in certain counties.

(a) In all counties of this state having a population of not less than three hundred seventy thousand (370,000) nor more than four hundred thousand (400,000), according to the federal census of 2000 or any subsequent federal census, legal process in all cases wherein a violation of the laws of the state of Tennessee is charged shall be returnable to the general sessions courts of the various counties coming within §§ 40-4-121 -- 40-4-124.

(b) The judges of those courts shall have sole and exclusive jurisdiction, pursuant to the Small Offense Law [repealed], to hear and make final determination of all cases.

(c) Appeals to the rulings of the general sessions courts may be filed as is presently provided by law.

(d) Any preliminary hearing in the general sessions courts shall be conducted in accordance with existing state law.



§ 40-4-122 - Municipal courts divested of jurisdiction.

(a) It is expressly provided that the municipal courts which are located in counties of this state coming within §§ 40-4-121 -- 40-4-124 shall not have any jurisdiction of cases wherein a violation of the laws of the state of Tennessee is charged and alleged, it being the legislative intent of §§ 40-4-121 -- 40-4-124 to vest jurisdiction of those cases in the various general sessions courts of the counties coming within §§ 40-4-121 -- 40-4-124. The offenses enumerated in subsection (b) are declared to be state offenses, and any person charged for violation of those offenses shall be tried only in state courts, as provided in § 40-4-121, in which jurisdiction shall be exclusive. Any ordinance presently enacted to regulate any of the enumerated offenses, or to be later enacted, is declared to be void, repealed and of no effect.

(b) The enumerated offenses are as follows:

(1) Driving while intoxicated or drugged, as forbidden by § 55-10-401;

(2) Failing to stop after a traffic accident, as forbidden by title 55, chapter 10, part 1;

(3) Driving while license suspended or revoked, as forbidden by § 55-50-504; and

(4) Drag racing, as defined and forbidden by § 55-10-501.



§ 40-4-123 - Distribution of fines, forfeitures and penalties.

In all counties coming within the provisions of §§ 40-4-121 -- 40-4-124, the clerk of the general sessions court, on or before the tenth day of each month, shall pay over to the proper official of any municipality located within the county, fifty percent (50%) of all fines, forfeitures or penalties arising out of those cases disposed of in the general sessions courts during the preceding month where the arrests and prosecution of those cases were made by police officers of any municipality located within any county affected by the provisions of §§ 40-4-121 -- 40-4-124. The remainder and all other fines shall be paid and accounted for as provided by law.



§ 40-4-124 - Effect on private acts and city charters.

Sections 40-4-121 -- 40-4-124 shall govern the structure and operation of the general sessions courts in counties falling within the provisions of those sections, notwithstanding any private act or city charter to the contrary, and the operation of any private act or city charter in conflict with these sections is repealed and suspended.






Chapter 5 - Magistrates and Judicial Commissioners

Part 1 - Examination Before Magistrates

§ 40-5-101 - "Magistrate" defined.

A magistrate is an officer having power to issue a warrant for the arrest of a person charged with a public offense.



§ 40-5-102 - Officials who are magistrates.

The following are magistrates within the meaning of this part:

(1) The judges of the supreme court;

(2) The judges of the circuit and criminal courts;

(3) Judicial commissioners;

(4) Judges of the courts of general sessions;

(5) City judges in cities and towns; and

(6) Judges of juvenile courts.



§ 40-5-103 - Examination required before commitment.

No person can be committed to prison for any criminal matter until examination thereof is first had before some magistrate.



§ 40-5-104 - Subpoena of witnesses.

The magistrate before whom an information is made may issue subpoenas to any part of the state for witnesses on behalf of either the defendant or the state.



§ 40-5-105 - Disposition by magistrate.

The magistrate is required to reduce the examination of the accused to writing, if the accused submits to an examination, and also all the evidence adduced on both sides, and is authorized to discharge, bail, or commit the accused and to take all necessary recognizances to enforce the appearance of the defendant, the prosecutor or witnesses at the proper court.



§ 40-5-106 - Officials prohibited from issuing warrants.

No search warrant, arrest warrant or mittimus shall be issued by any state, city or county officer whose compensation is contingent in any manner upon the issuance or nonissuance of a search warrant, arrest warrant or mittimus.






Part 2 - Judicial Commissioners

§ 40-5-201 - Creation of position -- Duties.

(a) The legislative body of any county having a metropolitan form of government may, by ordinance, create the position of one (1) or more judicial commissioners.

(b) The duties of the commissioner or commissioners include, but are not limited to, the following:

(1) The issuance of arrest warrants upon a finding of probable cause;

(2) The setting of bonds and recognizances in accordance with the procedures outlined in this chapter and chapter 6 of this title; and

(3) The issuance of mittimus following compliance with the procedures prescribed by § 40-5-103.

(c) The legislative body of any county having a population of not less than twenty-one thousand five hundred (21,500) nor more than twenty-one thousand seven hundred (21,700), according to the 1980 federal census or any subsequent federal census, may, by resolution, create the position of one (1) or more judicial commissioners pursuant to this part.



§ 40-5-202 - Term of office -- Eligibility for appointment.

The term or terms of the judicial commissioner or commissioners shall be established by the majority of general sessions judges of the county and in no event shall the term or terms exceed four (4) years. No employee, officer or official of the metropolitan government shall be eligible for appointment or serve as a judicial commissioner.



§ 40-5-203 - Compensation and fees.

The judicial commissioner or commissioners shall be compensated from the general fund of the county in an amount to be determined by the majority of general sessions judges of the county and subject to the approval of the legislative body. Fees established and authorized by § 8-21-401 shall be paid to the general fund upon the services detailed in § 8-21-401 being performed by a judicial commissioner.



§ 40-5-204 - Appointment.

The judicial commissioner or commissioners shall be appointed by a majority of the general sessions judges in the county and serve at the pleasure of the majority of the general sessions judges.









Chapter 6 - Warrants

Part 1 - Search Warrants

§ 40-6-101 - "Search warrant" defined.

A search warrant is an order in writing in the name of the state, signed by a magistrate, directed to the sheriff, any constable, or any peace officer of the county, commanding the sheriff, constable or peace officer to search for personal property, and bring it before the magistrate.



§ 40-6-102 - Grounds for issuance.

A search warrant may be issued on any one (1) of the following grounds:

(1) Where the property was stolen or embezzled;

(2) Where the property was used as the means of committing a felony;

(3) Where the property is in the possession of any person with the intent to use it as a means of committing a public offense, or in the possession of another to whom the person may have delivered it, for the purpose of concealing it, or preventing its discovery; and

(4) Any other ground provided by law.



§ 40-6-103 - Probable cause and affidavit.

A search warrant can only be issued on probable cause, supported by affidavit, naming or describing the person, and particularly describing the property, and the place to be searched.



§ 40-6-104 - Examination of complainant.

The magistrate, before issuing the warrant, shall examine on oath the complainant and any witness the complainant may produce, and take their affidavits in writing, and cause them to be subscribed by the persons making the affidavits. The affidavits must set forth facts tending to establish the grounds of the application, or probable cause for believing the grounds exist.



§ 40-6-105 - Issuance of warrant.

The magistrate, if satisfied of the existence of the grounds of the application, or that there is probable ground to believe their existence, shall issue a search warrant signed by the magistrate, directed to the sheriff, any constable or any peace officer, commanding the sheriff, constable or peace officer immediately to search the person or place named for the property specified, and to bring it before the magistrate.



§ 40-6-106 - Form of warrant.

The warrant may be substantially in the following form:

State of Tennessee,

County of ____________________.

To the sheriff or any constable of the county:

Proof by affidavit having been made before me by A. B., that (stating the particular grounds of the application; or, if the affidavits are not positive, "that there is probable cause for believing that," stating the particular grounds of the application): You are therefore hereby commanded to make immediate search on the person of C. D. (or "in the house of E. F.," or "in the house situated," describing it, or any other place to be searched, with reasonable particularity, as the case may be), for the following property (describing it with reasonable particularity); and if you find the same, or any part thereof, to bring it forthwith before me at (stating the place).

This _____ day of __________, 20_____. L. M., Magistrate



§ 40-6-107 - Return date.

(a) A search warrant shall be executed and returned to the magistrate by whom it was issued within five (5) days after its date, after which time, unless executed, it is void.

(b) All search warrants in this state may be executed either in the daytime or in the nighttime.



§ 40-6-108 - Exclusionary Rule Reform Act.

(a) Notwithstanding any law to the contrary, any evidence that is seized as a result of executing a search warrant issued pursuant to this part or pursuant to Tennessee Rules of Criminal Procedure Rule 41 that is otherwise admissible in a criminal proceeding and not in violation of the constitution of the United States or Tennessee shall not be suppressed as a result of any violation of this part or any violation of Tennessee Rules of Criminal Procedure Rule 41 if the court determines that such violation was a result of a good faith mistake or technical violation made by a law enforcement officer, court official, or the issuing magistrate as defined in subsection (c).

(b) This section does not limit or prohibit the enforcement of any appropriate civil remedy in actions pursuant to other provisions of law against any individual or government entity found to have conducted an unreasonable search or seizure; provided, however, that unless otherwise provided by federal law or the constitution of Tennessee, if any evidence is seized as a result of a good faith mistake or technical violation, as defined in subsection (c), the individual or government entity shall not be civilly liable.

(c) As used in this section, unless the context otherwise requires, "good faith mistake or technical violation" means:

(1) An unintentional clerical error or clerical omission made by a law enforcement officer, court official or issuing magistrate in the form, preparation, issuance, filing and handling of copies, or return and inventory of a search warrant;

(2) When the officer to whom the warrant is delivered for execution is not present during the execution but an officer with law enforcement authority over the premises does otherwise execute the search warrant;

(3) A reasonable reliance on a statute that is subsequently ruled unconstitutional; or controlling court precedent that is overruled after the issuance of a search warrant, unless the court overruling the precedent orders the new precedent to be applied retroactively.



§ 40-6-109 - Application for and issuance of warrant by electronic means. [Effective until July 1, 2015.]

(a) Notwithstanding any provision of this part to the contrary, a magistrate may issue a warrant based on information communicated by telephone or other reliable electronic means. The proposed warrant, the signed affidavit, and accompanying documents may be transmitted by electronic facsimile transmission (fax) or by electronic transfer with electronic signatures to the magistrate, who may act upon the transmitted documents as if they were originals. If the warrant is being sought by electronic means rather than face-to-face, the warrant affidavit shall be sworn to or affirmed by administration of the oath by audio-visual means by the magistrate, and the examination of the affiant by the magistrate shall also be by audio-visual means; provided, that the warrant affidavit shall be in writing and received by the magistrate prior to the administration of the oath and examination of the affiant. The affidavit with electronic signature received by the magistrate and the warrant approved by the magistrate, signed with electronic signature, shall be deemed originals. The magistrate shall facilitate the filing of the original warrant with the clerk of the court and shall take reasonable steps to prevent tampering with the warrant. The issuing magistrate shall retain a copy of the warrant as part of that magistrate's official records. The issuing magistrate shall issue a copy of the warrant, with electronic signatures, to the affiant. This section does not alter the requirement that the affidavit be submitted to the magistrate in writing regardless of the means of transmission.

(b) Except for the specific procedural requirements established by this section for the application for and issuance of a search warrant by electronic means, the procedure for obtaining a search warrant shall be as provided by law and established in rules promulgated by the supreme court and approved by the general assembly.



§ 40-6-110 - Searches of cellular telephones and cellular telephone data.

(a) As used in this section:

(1) "Cellular telephone" means a wireless telephone authorized by the federal communications commission to operate in the frequency bandwidth reserved for cellular radio telephones;

(2) "Cellular telephone data" means any data that is stored in a cellular telephone including telephone numbers, addresses, pictures, documents, texts, videos, music and any other information that is stored in a cellular telephone; and

(3) "Law enforcement officer" means any person authorized to effectuate an arrest who is employed by the state, or a county, municipality or metropolitan form of government.

(b) No law enforcement officer shall search, examine, extract or duplicate any cellular telephone data, even if incident to a lawful arrest, unless:

(1) The officer has obtained a search warrant issued pursuant to this part or Rule 41 of the Tennessee Rules of Criminal Procedure;

(2) The owner of the cellular telephone or the person in possession of the cellular telephone at the time it is seized gives the officer informed consent for the officer to search the cellular telephone; or

(3) Exigent circumstances exist at the time of the seizure requiring the officer to search the cellular telephone.

(c) No cellular telephone data that is obtained in violation of this section may be used in any court of law or administrative board as evidence, nor may other evidence that is derived from the illegally obtained data be used as evidence in any such proceeding.

(d) This section shall not apply to any cellular telephone that, at the time of its seizure or discovery, has been abandoned by the owner or person responsible for its abandonment.






Part 2 - Arrest Warrants

§ 40-6-201 - "Warrant of arrest" defined.

A warrant of arrest is an order, in writing, stating the substance of the complaint, directed to a proper officer, signed by a magistrate, and commanding the arrest of the defendant.



§ 40-6-202 - Power of magistrates.

For the apprehension of persons charged with public offenses, magistrates are authorized within their jurisdiction, to issue warrants of arrest, under the rules and regulations prescribed in this part.



§ 40-6-203 - Examination of affiant.

(a) Upon information made to any magistrate of the commission of a public offense, the magistrate shall examine, on oath, the affiant or affiants, reduce the examination to writing, and cause the examination to be signed by the person making it.

(b) (1) The examination of the affiant or affiants by the magistrate or lawfully authorized court clerk does not have to take place in a face-to-face meeting of the parties but may be conducted through the use of electronic audio-visual equipment which allows the affiant and the examining official to both view and hear each other simultaneously.

(2) Prior to the examination, an affiant shall prepare an affidavit of complaint in conformance with Rule 3 of the Tennessee Rules of Criminal Procedure and shall electronically transmit a facsimile copy of that affidavit to the examining official. After the receipt of a legible facsimile copy of the affidavit of complaint, the examining official shall proceed with the examination upon taking the oath of the affiant. Upon the determination by the examining official that the transmitted facsimile copy is a true copy of the affidavit of complaint of an affiant, the copy shall have the same legal effect as the original affidavit of complaint executed by an affiant.



§ 40-6-204 - Contents of examination.

The written examination shall set forth the facts stated by the affiant or affiants that establish that there is probable cause to believe an offense has been committed and that the defendant committed it.



§ 40-6-205 - Issuance of warrant.

(a) If the magistrate is satisfied from the written examination that there is probable cause to believe the offense complained of has been committed and that there is probable cause to believe the defendant has committed it, then the magistrate shall issue an arrest warrant. The finding of probable cause shall be based on evidence, which may be hearsay in whole or in part; provided, however, that there is a substantial basis for believing the source of the hearsay to be credible and for believing that there is a factual basis for the information furnished.

(b) In determining whether to issue an arrest warrant pursuant to subsection (a), or a criminal summons pursuant to § 40-6-215, the following shall apply:

(1) If a single or multiple affiants are seeking a warrant of arrest for a felony or misdemeanor offense, and at least one (1) or more of the affiants is a law enforcement officer, as defined by § 39-11-106, the magistrate shall issue an arrest warrant unless the law enforcement officer requests a summons be issued instead;

(2) If a single or multiple affiants are seeking a warrant of arrest for a misdemeanor offense, as defined in § 39-11-110, and none of the affiants is a law enforcement officer, as defined by § 39-11-106, there is a presumption that the magistrate shall issue a criminal summons. The presumption is overcome if:

(A) The affiant or affiants request a warrant, submit sufficient information demonstrating the need for a warrant, and the magistrate agrees that an arrest warrant should be issued instead of a summons; or

(B) The magistrate finds an arrest warrant is necessary to prevent immediate danger to a victim of domestic abuse, sexual assault or stalking as defined in § 36-3-601;

(3) If a single or multiple affiants are seeking a warrant of arrest for a felony offense as defined in § 39-11-110, and none of the affiants is a law enforcement officer, as defined by § 39-11-106, there is a presumption that the magistrate shall not issue either a criminal summons as provided in § 40-6-215, or an arrest warrant. This presumption is overcome if the magistrate finds an arrest warrant is necessary to prevent immediate danger to a victim of domestic abuse, sexual assault or stalking as defined in § 36-3-601.

(c) Notwithstanding this section, if the affiant to an affidavit of complaint for an arrest warrant is the parent or legal guardian of a child who is the victim of alleged criminal conduct, no arrest warrant shall issue to the affiant without the written approval of the district attorney general in the district in which the conduct occurred if:

(1) The person the affiant seeks to have arrested was an employee of a local education agency (LEA) at the time of the alleged offense; and

(2) The affiant alleges that the LEA employee engaged in conduct that harmed the child of the affiant parent or legal guardian and, at the time of the conduct, the LEA employee had supervisory or disciplinary power over the child.



§ 40-6-206 - Time of issuance and return -- Misdemeanor cases.

Any process, warrant, precept or summons authorized to be issued by any of the judges or clerks of the court, in any criminal prosecution on behalf of the state, may be issued at any time and made returnable to any day of the term. In a misdemeanor case, if a process, warrant, precept or summons has not been served, returned or quashed within five (5) years from the date of its issuance, the process, warrant, precept or summons shall be automatically terminated and removed from the records.



§ 40-6-207 - Form of warrant.

The warrant of arrest may be substantially as follows:

State of Tennessee,

County of _____.

To any lawful officer of the state:

Information on oath having been made to me that the offense of (designating or describing it) has been committed, and accusing C. D. thereof: You are, therefore, commanded, in the name of the state, forthwith to arrest C. D., and bring C. D. before me, or some other magistrate of the county, to answer the charge. E. F., Magistrate for _____ County.



§ 40-6-208 - Contents of warrant.

(a) The warrant should specify the name of the defendant, but if it is unknown to the magistrate, the defendant may be designated in the warrant by any name.

(b) It should also state the offense either by name, or so that it can be clearly inferred.

(c) It should also show, in some part, the county in which issued, the name and initials of the magistrate in office.

(d) The warrant shall include a copy of the affidavit of complaint.



§ 40-6-209 - Officer to whom directed.

The warrant should be directed to any lawful officer of the state, but if executed by any officer having authority, it is valid without regard to its direction.



§ 40-6-210 - Person by whom executed. [Amendments made by Acts 1996, ch. 753, § 2 contingent on county approval. See the Compiler's Notes.]

A warrant may be executed by any sheriff, or officer acting as sheriff, or the sheriff's deputy, or marshal, or police officer of any city or town, acting within the sheriff's county, or by any person otherwise authorized by law. The reference to "sheriff" or "deputy sheriff" in this section also includes constables in counties of this state having a population of: Click here to view image.

according to the 1960 federal census or any subsequent federal census, and Fentress and Hamblen counties.



§ 40-6-211 - Accuseds outside county -- Persons to whom warrant issued -- Accused brought before magistrate.

When the person accused has fled, or resides out of the county where the offense was committed, the warrant may issue to any lawful officer of any county in the state, and the accused may be brought before the magistrate issuing the warrant, or any other magistrate.



§ 40-6-212 - Execution outside county.

When the sheriff, deputy sheriff, coroner or any other officer of any county in this state has possession of a warrant or capias for the arrest of any person charged with the commission of a crime, it is lawful for the sheriff, deputy sheriff, coroner or any other officer to execute that process, and arrest the person so charged in any county in this state. "Sheriff" also includes "constable" in those counties enumerated in § 40-6-210.



§ 40-6-213 - Execution anywhere in state.

The magistrate issuing the warrant may empower any law enforcement officer to execute the warrant anywhere in the state.



§ 40-6-214 - Authority of clerks and deputies of general sessions courts.

Clerks of courts of general sessions and their duly sworn deputies have jurisdiction and authority, concurrent with that of the judges of the general sessions court, to issue warrants for the arrest of persons.



§ 40-6-215 - Summons instead of arrest warrant.

(a) As an alternative to an arrest warrant as provided in § 40-6-205, the magistrate or clerk may issue a criminal summons instead of an arrest warrant. In determining whether to issue a criminal summons or an arrest warrant as provided in § 40-6-205, this subsection (a) shall apply:

(1) If a single or multiple affiants are seeking a warrant of arrest for a felony or misdemeanor offense, and at least one (1) or more of the affiants is a law enforcement officer, as defined by § 39-11-106, the magistrate shall issue an arrest warrant unless the law enforcement officer requests a summons be issued instead;

(2) If a single or multiple affiants are seeking a warrant of arrest for a misdemeanor offense, as defined in § 39-11-110, and none of the affiants is a law enforcement officer, as defined by § 39-11-106, there is a presumption that the magistrate shall issue a criminal summons. The presumption is overcome if:

(A) The affiant or affiants request a warrant, submit sufficient information demonstrating the need for a warrant, and the magistrate agrees that an arrest warrant should be issued instead of a summons; or

(B) The magistrate finds an arrest warrant is necessary to prevent immediate danger to a victim of domestic abuse, sexual assault or stalking as defined in § 36-3-601;

(3) If a single or multiple affiants are seeking a warrant of arrest for a felony offense as defined in § 39-11-110, and none of the affiants is a law enforcement officer, as defined by § 39-11-106, there is a presumption that the magistrate shall not issue either a criminal summons as provided in § 40-6-215, or an arrest warrant. This presumption is overcome if the magistrate finds an arrest warrant is necessary to prevent immediate danger to a victim of domestic abuse, sexual assault or stalking as defined in § 36-3-601.

(b) The criminal summons shall be in substantially the same form as an arrest warrant except that it shall summon the defendant to appear before the magistrate or court at a stated time and place. It shall give notice to the person summoned that:

(1) The defendant is being charged with a state criminal offense;

(2) The summons is being issued in lieu of an arrest warrant;

(3) The failure to appear in court on the date and time specified is a separate criminal offense regardless of the disposition of the charge for which the person is originally summoned;

(4) Failure to appear for booking and processing is a separate criminal offense;

(5) An arrest warrant will issue for failure to appear for court or failure to appear for booking and processing;

(6) The failure to appear for court or failure to appear for booking and processing shall be punished as provided in § 39-16-609; and

(7) The defendant is encouraged to consult with an attorney about the summons.

(c) The summons shall be executed in triplicate and shall include a copy of the affidavit of complaint. When the summons is served, the original is to be returned to the court specified in the summons, one (1) copy, including a copy of the affidavit of complaint, given to the person summoned, and one (1) copy to be sent to the sheriff or other law enforcement agency in the county responsible for booking procedures.

(d) By accepting the summons, the defendant agrees to appear at the sheriff's department, or other law enforcement agency in the county responsible for booking procedures, to be booked and processed as directed by the sheriff's department or other responsible law enforcement agency. If the defendant fails to appear for booking and processing as directed, the court shall issue a bench warrant for that person's arrest. Failure to appear for booking and processing is a separate criminal offense and shall be punished as provided in § 39-16-609.

(e) The sheriff or other law enforcement agency in the county responsible for serving the summons shall provide the defendant with notice of a court time and date the defendant is to appear. The notice shall be given either at the time the summons is served or at the time the defendant is booked and processed, if booking and processing is ordered to occur prior to the first court date. The court date so assigned shall be not less than ten (10) calendar days nor more than forty-five (45) days from service of the summons or booking and processing, if booking and processing is ordered to occur prior to the first court date. The notice shall be explicit as to where and when the court is to convene and shall advise the defendant that the defendant is encouraged to consult with an attorney about the summons. The court clerk, sheriff, or other law enforcement agency shall provide notice to the affiant, or affiants in the case of multiple-affiants, of the date and time when the defendant is required to appear before the court.

(f) If the person summoned fails to appear in court on the date and time specified, the court shall issue a bench warrant for the person's arrest. Failure to appear for court is a separate criminal offense and shall be punished as provided in § 39-16-609.

(g) The summons shall have printed on it in conspicuous block letters the following:

Click here to view form

(h) Each person receiving a summons under this section shall sign the summons indicating knowledge of the notice in subsection (g). The signing of the summons is not an admission of guilt of the criminal offense charged. The signature of each person creates the presumption of knowledge of the notice and a presumption to violate this section if the person should not appear in court as directed or for booking and processing. If the person to receive the summons refuses to sign and accept the summons, the person shall be taken immediately before a magistrate. The magistrate shall order the terms and conditions of the defendant's release to include the posting of bail as provided by chapter 11 of this title.

(i) At the initial or any subsequent appearance of a defendant before the court, the judge may order the posting of bail as provided by chapter 11 of this title, as a condition of the continued or further release of the defendant pending the disposition of the summons.

(j) The criminal summons shall be directed and served as provided by §§ 40-6-209 and 40-6-210 and shall be returned as provided by subsection (c).

(k) This section shall govern all aspects of the issuance of criminal summons, notwithstanding any provision of Rule 4 of the Tennessee Rules of Criminal Procedure to the contrary.

(l) If any subsection, paragraph, sentence, clause or phrase of this section is for any reason held or declared to be invalid, void, unlawful or unconstitutional, that decision shall not affect the validity of the remaining portions of this section.

(m) Notwithstanding this section, if the affiant to an affidavit of complaint for a criminal summons is the parent or legal guardian of a child who is the victim of alleged criminal conduct, no criminal summons shall issue to the affiant without the written approval of the district attorney general in the district in which the conduct occurred if:

(1) The person the affiant seeks to have issued a criminal summons was an employee of an local education agency (LEA) at the time of the alleged offense; and

(2) The affiant alleges that the LEA employee engaged in conduct that harmed the child of the affiant parent or legal guardian and, at the time of the conduct, the LEA employee had supervisory or disciplinary power over the child.



§ 40-6-216 - Copies of warrants.

(a) A criminal defendant or such defendant's attorney shall have the right to request and receive at a reasonable time a copy of any warrant or summons issued pursuant to this part that is served upon the defendant.

(b) Any agency, department or employee or agent of an agency or department who knowingly refuses to provide a copy of the warrant of arrest or summons to a defendant or the defendant's attorney within a reasonable time upon being requested to do so may be in contempt of the court issuing the warrant or summons. In addition to the punishment for contempt, the agency or department shall be required to pay all attorney fees and court costs reasonably incurred by the defendant or the defendant's attorney in obtaining a copy of the warrant or summons.



§ 40-6-217 - Issuance of arrest warrant in lieu of criminal summons.

Notwithstanding any other provision of this part or § 40-5-102, to the contrary, a judge who is licensed to practice law in this state and elected for an eight-year term of office may, upon a finding of probable cause, issue an arrest warrant in lieu of a criminal summons under any circumstances and regardless of whether any of the exceptions set out in §§ 40-6-205 and 40-6-215 are applicable.






Part 3 - Wiretapping and Electronic Surveillance

§ 40-6-301 - Short title.

This part and §§ 39-13-601 -- 39-13-603 shall be known and may be cited as the "Wiretapping and Electronic Surveillance Act of 1994."



§ 40-6-302 - Legislative purpose.

(a) In order to protect the privacy of wire, oral, and electronic communications, to protect the integrity of court and administrative proceedings, to define, on a uniform basis, the circumstances under which a district attorney general may apply to a court of competent jurisdiction for the interception and use of wire, oral, and electronic communications, to define the circumstances under which a judge in a court of competent jurisdiction may authorize the interception and use of wire, oral and electronic communications, and to prohibit any unauthorized interception or use of those communications, it is necessary for the general assembly to define the circumstances and conditions under which the interception of wire, oral and electronic communications may be lawful. In defining these circumstances, the general assembly seeks to strike a balance between an individual's right to privacy and society's legitimate concern in being protected from criminal activity.

(b) In carrying out illegal activities, criminals often make extensive use of wire, oral and electronic communications. The lawful interception of these communications is an indispensable aid to investigative and law enforcement officials in obtaining evidence of illegal activities. Likewise, it is necessary for the general assembly to safeguard the privacy of innocent persons. Through this part and §§ 39-13-601 -- 39-13-603, the general assembly seeks to prohibit the unauthorized interception of wire, oral and electronic communications and to prohibit the use of illegally obtained wire, oral and electronic communications as evidence in courts and administrative proceedings. The interception of wire, oral or electronic communications, therefore, when no party to the communications has consented to the interception, should be allowed only under compelling circumstances when authorized and supervised by a court of competent jurisdiction and upon a finding of probable cause. Court authorization and supervision ensures that the interception is made only in narrowly defined circumstances and that the information obtained will not be misused. The privacy rights of Tennessee citizens are further protected by limiting the interception of wire, oral, and electronic communications to certain major types of felonies under this code.



§ 40-6-303 - Definitions.

As used in this part and §§ 39-13-601 -- 39-13-603, unless the context otherwise requires:

(1) "Actual damages" means damages given as compensation; damages given as an equivalent for the injury done; damages in satisfaction of, or in recompense for, loss or injury sustained; those damages awarded to a person as compensation, indemnity, or restitution for harm sustained by the person;

(2) "Aggrieved person" means a person who was a party to an intercepted wire, oral or electronic communication, or a person against whom the interception was directed;

(3) "Attorney general and reporter" means the attorney general and reporter of Tennessee;

(4) "Contents," when used with respect to any wire, oral or electronic communication, includes any information concerning the substance, purport or meaning of that communication;

(5) "Court of record" means any circuit or criminal court in the state of Tennessee;

(6) "District attorney general" means the district attorney general of any judicial district where jurisdiction exists to prosecute an offense that is grounds for an intercept order under § 40-6-305, or the judicial district where the interception of communications is to occur;

(7) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature transmitted in whole or in part by the aid of wire, radio, electromagnetic, photooptical or photoelectronic facilities, but does not include:

(A) Any wire or oral communication;

(B) Any communication made through a tone-only paging device; or

(C) Any communication from a "tracking device" as defined in 18 U.S.C. § 3117;

(8) "Electronic communications service" means any service which provides to users of the service the ability to send or receive wire or electronic communications;

(9) "Electronic, mechanical, or other device" means any device or apparatus which can be used to intercept a wire, oral, or electronic communication other than:

(A) Any telephone or telegraph instrument, equipment or facility or any component thereof:

(i) Furnished to the subscriber or user by a provider of wire or electronic service in the ordinary course of business and being used by the subscriber or user in the ordinary course of its business or furnished by the subscriber or user for connection to the facilities of the service and used in the ordinary course of its business;

(ii) Being used by a provider of wire or electronic communication service in the ordinary course of its business; or

(iii) Being used by an investigative or law enforcement officer in the ordinary course of that officer's duties;

(B) A hearing aid or similar device being used to correct sub-normal hearing to not better than normal;

(10) "Electronic storage" means:

(A) Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission of the communication; and

(B) Any storage of communication by an electronic communication service for purposes of backup protection of that communication;

(11) "Intercept" means the aural or other acquisition of the contents of any wire, electronic, or oral communication through the use of any electronic, mechanical, or other device;

(12) "Investigative or law enforcement officer" means:

(A) In all counties having a population in excess of two hundred fifty thousand (250,000), according to the 1990 federal census or any subsequent federal census:

(i) Any officer of the state or a political subdivision of the state, who:

(a) Is empowered by law to conduct investigations of or to make arrests for offenses enumerated in § 40-6-305; and

(b) Has successfully completed a training course on the interception and use of wire, oral and electronic communications approved by the Tennessee peace officer standards and training commission or the Tennessee bureau of investigation; or

(ii) Any attorney authorized by law to prosecute those offenses; and

(B) In all other counties:

(i) An agent of the Tennessee bureau of investigation, who:

(a) Is empowered by law to conduct investigations of or to make arrests for offenses enumerated in § 40-6-305; and

(b) Has successfully completed a training course on the interception and use of wire, oral and electronic communications approved by the bureau; or

(ii) Any attorney authorized by law to prosecute those offenses;

(13) "Judge of competent jurisdiction" means a judge presiding over any court of record as defined in this part and §§ 39-13-601 -- 39-13-603 in the state of Tennessee;

(14) "Oral communication" means any oral communication uttered by a person exhibiting an expectation that the communication is not subject to interception under circumstances justifying that expectation, but "oral communication" does not include any electronic communication;

(15) "Pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which the device is attached, but "pen register" does not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communication services provided by the provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business;

(16) "Provider of wire or electronic communications service" means an entity which holds itself out to the public as engaged in the business of transmitting messages through the use of wire communication or electronic communication, as both terms are defined in this section;

(17) "Readily accessible to the general public" means, with respect to a radio communication, that the communication is not:

(A) Scrambled or encrypted;

(B) Transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of the communications;

(C) Carried on a subcarrier or other signal subsidiary to a radio transmission; or

(D) Transmitted over a communication system provided by a common carrier, unless the communication is a tone-only paging system communication;

(18) "Recorded device" means the tangible medium upon which sounds and/or images are recorded or otherwise stored, which includes any original phonograph record, disk, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds and/or images are or can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original; and

(19) "Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception, including the use of such connection in a switching station, furnished or operated by any person engaged as a provider of wire or electronic communications service in providing or operating those facilities for the transmission of communications.



§ 40-6-304 - Order for electronic surveillance -- Application -- Required findings -- Expiration of order -- Recordings -- Evidence -- Motions to suppress.

(a) Each application for an order authorizing the interception of a wire, oral or electronic communication shall be made in writing upon oath or affirmation to a judge of competent jurisdiction in the district where the interception of a wire, oral or electronic communication is to occur, or in any district where jurisdiction exists to prosecute the underlying offense to support an intercept order under § 40-6-305. The application shall state the investigative or law enforcement officer's authority to make the application and shall include the following information:

(1) Identity of the investigative or law enforcement officer making the application, and the district attorney general authorizing the application;

(2) A full and complete statement of the facts and circumstances relied upon by the applicant to justify the applicant's belief that an order should be issued, including:

(A) Details as to the particular offense that has been, is being, or is about to be committed;

(B) A particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted;

(C) A particular description of the type of communications sought to be intercepted; and

(D) The identity of all persons, if known, committing the offense and whose communications are to be or may be intercepted;

(3) A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous;

(4) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

(5) A full and complete statement of the facts concerning all previous applications known to the individuals authorizing and making the application, made to any judge for authorization to intercept wire, oral or electronic communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the judge on each application; and

(6) Where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain results.

(b) The judge may require the applicant to furnish additional testimony or documentary evidence in support of the application.

(c) Upon an application the judge may enter an ex parte order, as requested or as modified, authorizing interception of wire, oral or electronic communications within the district in which the judge is sitting, and outside that district but within the state of Tennessee in the case of a mobile interception device, if the judge determines on the basis of the facts submitted by the applicant that:

(1) There is probable cause for belief that an individual is committing, has committed, or is about to commit a particular offense enumerated in § 40-6-305;

(2) There is probable cause for belief that particular communications concerning that offense will be obtained through the interception;

(3) Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous; and

(4) There is probable cause for belief that the facilities from which, or the place where, the wire, oral or electronic communications are to be intercepted are being used, or about to be used, in connection with the commission of the offense, or are leased to, listed in the name of, or commonly used by the person.

(d) (1) Each order authorizing the interception of any wire, oral or electronic communication under this part or §§ 39-13-601 -- 39-13-603 shall specify:

(A) The identity of all persons, if known, whose communications are to be or may be intercepted;

(B) The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

(C) A particular description of the type of communication sought to be intercepted, and a statement of the particular offense to which it relates;

(D) The identity of the agency authorized to intercept the communications, and the identity of the person authorizing the application; and

(E) The period of time during which the interception is authorized, including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

(2) An order authorizing the interception of a wire, oral or electronic communication under this part or §§ 39-13-601 -- 39-13-603 shall, upon the request of the applicant, direct that a provider of wire or electronic communication service, landlord, custodian, or other person shall furnish the applicant with all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the service provider, landlord, custodian, or person is according the person whose communications are to be intercepted. Any provider of wire or electronic communication service, landlord, custodian, or other person furnishing facilities or technical assistance shall be compensated by the applicant for reasonable expenses incurred in providing the facilities or assistance.

(e) No order entered under this section may authorize or approve the interception of any wire, oral or electronic communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than thirty (30) days. The thirty-day period begins on the earlier of the day on which the investigative or law enforcement officer first begins to conduct an interception under the order or ten (10) days after the order is entered. Extensions of an order may be granted, but only upon application for an extension made in accordance with subsection (a) and the court making the findings required by subsection (c). The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event for longer than thirty (30) days. Every order and extension of an order shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in a way as to minimize the interception of communications not otherwise subject to interception under this part or §§ 39-13-601 -- 39-13-603, and must terminate upon attainment of the authorized objective, or in any event in thirty (30) days. In the event the intercepted communication is in a code or foreign language, and an expert in that code or foreign language is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after interception. An interception under this part or §§ 39-13-601 -- 39-13-603 may be conducted in whole or in part by state personnel, or by an individual operating under a contract with the state, acting under the supervision of an investigative or law enforcement officer authorized to conduct the interception.

(f) (1) The contents of any wire, oral or electronic communication intercepted by any means authorized by this part or §§ 39-13-601 -- 39-13-603 shall, if possible, be recorded on tape or wire or other comparable device. The recording of the contents of any wire, oral or electronic communication under this subsection (f) shall be done in a way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions of the order, the recordings shall be made available to the judge issuing the order and sealed under the judge's direction. All recordings of wire, oral or electronic communications shall be treated as confidential and shall not be open for inspection by members of the public. Custody of the recordings shall be wherever the judge orders. The recordings shall not be destroyed except upon an order of the issuing judge and in any event shall be kept for ten (10) years; provided, that upon the agreement of the person whose communications were intercepted, or that person's counsel, and the appropriate district attorney general, the issuing judge may order the destruction of all recordings at any time. Duplicate recordings may be made for use or disclosure, pursuant to § 40-6-306(a) and (b) for investigations, upon an order of the issuing judge. All duplicate recordings or written transcripts shall be treated as confidential and shall not be open for inspection by members of the public. Upon an order of the issuing judge, the contents of any wire, oral or electronic communication may be unsealed and used while giving testimony, pursuant to § 40-6-306(c). The presence of the seal provided for by this subsection (f), or a satisfactory explanation for the absence of the seal, shall be a prerequisite for the use or disclosure of the contents of any wire, oral or electronic communication or evidence derived therefrom under § 40-6-306(c). All wire, oral or electronic communications that are not disclosed while giving testimony retain their confidential character and shall not be open for inspection by members of the public. Immediately following duplication or use while giving testimony, the recordings shall be returned to the judge issuing the order and resealed under the judge's direction.

(2) Applications made and orders granted under this section shall be treated as confidential and shall not be open for inspection by members of the public. Applications and orders shall be sealed by the judge and custody shall be wherever the judge directs. The applications and orders shall be disclosed only upon a showing of good cause before a judge of competent jurisdiction and shall not be destroyed except on order of the issuing or denying judge and in any event shall be kept for ten (10) years. Upon the agreement of the person named in the order or application, or that person's counsel, and the appropriate district attorney general, the issuing judge may order the destruction of such applications and orders at any time.

(3) Any violation of this subsection (f) may be punished as contempt of the issuing or denying judge.

(4) Within a reasonable time, but not later than ninety (90) days after the termination of an order of approval under subsections (c) and (d), or an order authorizing an extension under subsection (e), or the denial of an order under subsection (c), the issuing or denying judge shall cause an inventory to be served on the persons named in the order or application and any other parties to intercepted communications as determined by the judge exercising judicial discretion in the interest of justice. The inventory shall include notice of:

(A) The fact of entry of the order or the application;

(B) The date of the entry and the period of authorized interception, or the denial of the application; and

(C) The fact that during the period wire, oral or electronic communications were or were not intercepted.

(5) The judge, upon the filing of a motion, may, in the judge's discretion, make available to the person or the person's counsel for inspection any portions of the intercepted communications, applications and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge of competent jurisdiction, the serving of the inventory required by this subsection (f) may be postponed for ninety (90) days. At the end of this period, the judge may allow additional ninety-day extensions, but only on further showing of good cause.

(g) The contents of any intercepted wire, oral or electronic communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in a state court unless each party, not less than ten (10) days before the trial, hearing, or proceeding, has been furnished with a copy of the court order, and accompanying application, under which the interception was authorized. This ten-day period may be waived by the judge if the judge finds that it was not possible to furnish the party with the information ten (10) days before the trial, hearing, or proceeding and that the party will not be prejudiced by the delay in receiving the information.

(h) (1) Any aggrieved person in any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority of the state of Tennessee or a political subdivision of the state may move to suppress the contents of any intercepted wire, oral or electronic communication, or evidence derived therefrom, on the grounds that:

(A) The communication was unlawfully intercepted;

(B) The order of authorization under which it was intercepted is insufficient on its face; or

(C) The interception was not made in conformity with the order of authorization. The motion shall be made before the trial, hearing or proceeding, unless there was no opportunity to make the motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire, oral or electronic communication, or evidence derived therefrom, shall be treated as having been obtained in violation of this part or §§ 39-13-601 -- 39-13-603. The judge, upon the filing of a motion by the aggrieved person, may, in the judge's discretion, make available portions of the intercepted communication, or evidence derived therefrom, as the judge determines to be in the interest of justice.

(2) In addition to any other right to appeal, the state has the right to appeal from an order granting a motion to suppress made under subdivision (h)(1), or the denial of an application for an order of approval, if the district attorney general certifies to the judge or other official granting the motion or denying the application that the appeal is not taken for purposes of delay. The appeal shall be taken within thirty (30) days after the date the order was entered and shall be diligently prosecuted.



§ 40-6-305 - Interception of communications for evidence of certain crimes.

A district attorney general may apply to a judge of competent jurisdiction for, and the judge may grant, in conformity with § 40-6-304, an order authorizing the interception of wire, oral, or electronic communications by investigative or law enforcement officers having responsibility for the investigation of the offense as to which the application is made when interception may provide evidence of:

(1) The commission of criminal homicide, as defined in § 39-13-201;

(2) Criminal conspiracy, as defined in § 39-12-103, to commit criminal homicide;

(3) The commission of a violation of § 39-17-417(j); or

(4) The commission of, or conspiracy to commit, a criminal gang offense by a criminal gang member, as defined in § 40-35-121.



§ 40-6-306 - Disclosure of communications to law enforcement officers.

(a) Any investigative or law enforcement officer who, by any means authorized by this part or §§ 39-13-601 -- 39-13-603, has obtained knowledge of the contents of any wire, oral or electronic communication, or evidence derived therefrom, may disclose such contents to another investigative or law enforcement officer to the extent that disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(b) Any investigative or law enforcement officer who, by any means authorized by this part or §§ 39-13-601 -- 39-13-603, has obtained knowledge of the contents of any wire, oral or electronic communication or evidence derived therefrom may use the contents to the extent the use is appropriate to the proper performance of the officer's official duties.

(c) Any person who has received, by any means authorized by this part or §§ 39-13-601 -- 39-13-603, any information concerning a wire, oral or electronic communication, or evidence derived therefrom, intercepted in accordance with this part or §§ 39-13-601 -- 39-13-603 may disclose the contents of that communication or derivative evidence while giving testimony under oath or affirmation in any proceeding held under the authority of the state of Tennessee, or a political subdivision of the state, or of the United States, or a political subdivision of the United States.

(d) Nothing in this part or §§ 39-13-601 -- 39-13-603 shall be construed as permitting the interception of a wire, oral or electronic communication that is made privileged by law unless the judge issuing the order for the interception finds probable cause to believe that all parties to the privileged communication are criminally responsible for the commission of a homicide offense, conspiracy to commit a homicide offense or commission of a violation of § 39-17-417(j).

(e) When an investigative or law enforcement officer, while engaged in intercepting wire, oral or electronic communications in the manner authorized in this part, intercepts wire, oral or electronic communications relating to offenses other than those specified in the order of authorization, the contents thereof and evidence derived therefrom, may be disclosed or used as provided in subsections (a) and (b). The contents and any evidence derived therefrom may be used under subsection (c) when authorized by a judge of competent jurisdiction where the judge finds on subsequent application that the contents were otherwise intercepted in accordance with this part or §§ 39-13-601 -- 39-13-603. The application shall be made as soon as practicable after the interception.



§ 40-6-307 - Use of contents in evidence.

Whenever a wire, oral or electronic communication has been intercepted, no part of the contents of the communication and no evidence derived therefrom may be received in evidence in a trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the state of Tennessee, or a political subdivision of the state if the disclosure of that information would be in violation of this part or §§ 39-13-601 -- 39-13-603.



§ 40-6-308 - Reports.

(a) Within thirty (30) days after the expiration of an order or each extension of an order entered under § 40-6-304(c) and (e), or the denial of an order approving an interception, the issuing or denying judge shall report to the attorney general and reporter:

(1) The fact that an order or extension was applied for;

(2) The kind of order or extension applied for;

(3) The fact that the order or extension was granted as applied for, was modified, or was denied;

(4) The period of interceptions authorized by the order and the number and duration of any extensions of the order;

(5) The offense specified in the order or application, or the extension of an order;

(6) The identity of the applying investigative or law enforcement officer or agency making the application and the person authorizing the application; and

(7) The nature of the facilities from which, or the place where, communications were to be intercepted.

(b) In January of each year the attorney general and reporter shall report to the administrative office of the United States courts, the speaker of the senate and the speaker of the house of representatives:

(1) The information required by subdivisions (a)(1)-(7) with respect to each application for an order or extension made during the preceding calendar year;

(2) A general description of the interceptions made under the order or extension, including:

(A) The approximate nature and frequency of incriminating communications intercepted;

(B) The approximate nature and frequency of other communications intercepted;

(C) The approximate number of persons whose communications were intercepted; and

(D) The approximate nature, amount, and cost of the manpower and other resources used in the interceptions;

(3) The number of arrests resulting from interceptions made under the order or extension, and the offenses for which arrests were made;

(4) The number of trials resulting from the interceptions;

(5) The number of motions to suppress made with respect to the interceptions, and the number granted or denied;

(6) The number of convictions resulting from the interceptions and the offenses for which the convictions were obtained and the general assessment of the importance of the interceptions; and

(7) The information required by subdivisions (b)(2)-(6) with respect to orders or extensions obtained in a preceding calendar year.

(c) Whenever an order authorizing interception is entered pursuant to § 40-6-304(c), the order shall require that reports be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Reports shall be made at ten-day intervals, with the first report required on the tenth day after the interception begins or is extended. However, in cases where orders for multiple telephones have been issued by a single judge and pertain to the same investigation, the issuing judge may direct that all progress reports be consolidated into a single report and filed at such times as directed by the judge.



§ 40-6-309 - Application of law.

Notwithstanding any other provision of law to the contrary, this part and §§ 39-13-601 -- 39-13-603 shall govern the interception and use of wire, oral and electronic communications in this state.



§ 40-6-310 - Construction of ambiguous provisions.

Any ambiguity in this part or §§ 39-13-601 -- 39-13-603 shall be resolved in favor of the aggrieved party and against the state.



§ 40-6-311 - Pen register or trap and trace order.

Any circuit or criminal court judge may issue a pen register or trap and trace order pursuant to the provisions and requirements of 18 U.S.C. § 3123 et seq.









Chapter 7 - Arrest

Part 1 - General Provisions

§ 40-7-101 - Persons by whom arrests made.

An arrest may be made either by:

(1) An officer under a warrant;

(2) An officer without a warrant; or

(3) A private person.



§ 40-7-102 - Offense in presence of magistrate.

When a public offense is committed in the presence of a magistrate, the magistrate may, by verbal or written order, command any person to arrest the offender, and then proceed as if the offender had been brought before the magistrate on a warrant of arrest.



§ 40-7-103 - Grounds for arrest by officer without warrant.

(a) An officer may, without a warrant, arrest a person:

(1) For a public offense committed or a breach of the peace threatened in the officer's presence;

(2) When the person has committed a felony, though not in the officer's presence;

(3) When a felony has in fact been committed, and the officer has reasonable cause for believing the person arrested has committed the felony;

(4) On a charge made, upon reasonable cause, of the commission of a felony by the person arrested;

(5) Who is attempting to commit suicide;

(6) At the scene of a traffic accident who is the driver of a vehicle involved in the accident when, based on personal investigation, the officer has probable cause to believe that the person has committed an offense under title 55, chapters 8 and 10. This subdivision (a)(6) shall not apply to traffic accidents in which no personal injury occurs or property damage is less than one thousand dollars ($1,000), unless the officer has probable cause to believe that the driver of the vehicle has committed an offense under § 55-10-401;

(7) Pursuant to § 36-3-619;

(8) Who is the driver of a vehicle involved in a traffic accident either at the scene of the accident or up to four (4) hours after the driver has been transported to a health care facility, if emergency medical treatment for the driver is required and the officer has probable cause to believe that the driver has violated § 55-10-401;

(9) When an officer has probable cause to believe a person has committed the offense of stalking, as prohibited by § 39-17-315;

(10) Who is the driver of a motor vehicle involved in a traffic accident, who leaves the scene of the accident, who is apprehended within four (4) hours of the accident, and the officer has probable cause to believe the driver has violated § 55-10-401; or

(11) Pursuant to § 55-10-119.

(b) If a law enforcement officer has probable cause to believe that a person has violated one (1) or more of the conditions of release imposed pursuant to § 40-11-150, and verifies that the alleged violator received notice of the conditions, the officer shall, without a warrant, arrest the alleged violator regardless of whether the violation was committed in or outside the presence of the officer.

(c) Unless a law enforcement officer has probable cause to believe that an offense has been committed, no officer, except members of the Tennessee highway patrol acting pursuant to § 4-7-104, shall have the authority to stop a motor vehicle for the sole purpose of examining or checking the license of the driver of the vehicle.



§ 40-7-104 - Time of arrest by officer.

Arrests by officers for public offenses may be made on any day and at any time.



§ 40-7-105 - Assistance to officer acting on warrant.

Every person shall aid an officer in the execution of a warrant if the officer requires the person's aid and is present and acting in its execution.



§ 40-7-106 - Notice of authority and grounds for arrest -- Telephone call.

(a) When arresting a person, the officer shall inform the person of the officer's authority and the cause of the arrest, and exhibit the warrant if the officer has one, except when the person is in the actual commission of the offense or is pursued immediately after an escape.

(b) No person under arrest by any officer or private citizen shall be named in any book, ledger or any other record until after the person has successfully completed a telephone call to an attorney, relative, minister or any other person that the person shall choose, without undue delay. One (1) hour shall constitute a reasonable time without undue delay. However, if the arrested person does not choose to make a telephone call, then the person shall be booked or docketed immediately.



§ 40-7-107 - Authority of officer to break in.

To make an arrest, either with or without a warrant, the officer may break open any outer or inner door or window of a dwelling house if, after notice of the officer's office, authority and purpose, the officer is refused admittance.



§ 40-7-108 - Resistance to officer.

(a) A law enforcement officer, after giving notice of the officer's identity as an officer, may use or threaten to use force that is reasonably necessary to accomplish the arrest of an individual suspected of a criminal act who resists or flees from the arrest.

(b) Notwithstanding subsection (a), the officer may use deadly force to effect an arrest only if all other reasonable means of apprehension have been exhausted or are unavailable, and where feasible, the officer has given notice of the officer's identity as an officer and given a warning that deadly force may be used unless resistance or flight ceases, and:

(1) The officer has probable cause to believe the individual to be arrested has committed a felony involving the infliction or threatened infliction of serious bodily injury; or

(2) The officer has probable cause to believe that the individual to be arrested poses a threat of serious bodily injury, either to the officer or to others unless immediately apprehended.

(c) All law enforcement officers, both state and local, shall be bound by this section and shall receive instruction regarding implementation of this section in law enforcement training programs.



§ 40-7-109 - Arrest by private person -- Grounds.

(a) A private person may arrest another:

(1) For a public offense committed in the arresting person's presence;

(2) When the person arrested has committed a felony, although not in the arresting person's presence; or

(3) When a felony has been committed, and the arresting person has reasonable cause to believe that the person arrested committed the felony.

(b) A private person who makes an arrest of another pursuant to §§ 40-7-109 -- 40-7-115 shall receive no arrest fee or compensation for the arrest.



§ 40-7-110 - Arrest by private person -- Time.

A private person may make an arrest for a felony at any time.



§ 40-7-111 - Arrest by private person -- Notice of grounds.

A private person making an arrest shall, at the time of the arrest, inform the person arrested of the cause of the arrest, except when the person is in the actual commission of the offense, or when arrested on pursuit.



§ 40-7-112 - Arrest by private person -- Notice of intention to make arrest -- Use of force to enter dwelling house.

If the person to be arrested has committed a felony, and a private person, after notice of the person's intention to make the arrest, is refused admittance, the arresting person may break open an outer or inner door or window of a dwelling house to make the arrest.



§ 40-7-113 - Disposition of person arrested by private person.

(a) A private person who has arrested another for a public offense shall, without unnecessary delay, take the arrested person before a magistrate or deliver the arrested person to an officer.

(b) An officer may take before a magistrate, without a warrant, any person who, being engaged in the commission of a public offense, is arrested by a bystander and delivered to the officer, and anyone arrested by a private person as provided in §§ 40-7-109 -- 40-7-112, and delivered to the officer.



§ 40-7-114 - Pursuit after escape.

If a person arrested escapes or is rescued, the person from whose custody the arrested person escaped or was rescued may immediately pursue and retake the arrested person at any time and in any place within the state.



§ 40-7-115 - Breaking in to retake escaped prisoner.

To retake the party escaping or rescued, the person pursuing may, after notice of that person's intention and refusal of admittance, break open any outer or inner door or window of a dwelling house.



§ 40-7-116 - Theft -- Detention of suspect by merchant or peace officer.

(a) A merchant, a merchant's employee, or agent or a peace officer who has probable cause to believe that a person has committed or is attempting to commit the offense of theft, as defined in § 39-14-103, may detain that person on or off the premises of the mercantile establishment if the detention is done for any or all of the following purposes:

(1) To question the person, investigate the surrounding circumstances, obtain a statement, or any combination thereof;

(2) To request or verify identification, or both;

(3) To inform a peace officer of the detention of that person, or surrender that person to the custody of a peace officer, or both;

(4) To inform a peace officer, the parent or parents, guardian or other private person interested in the welfare of a minor of the detention and to surrender the minor to the custody of that person; or

(5) To institute criminal proceedings against the person.

(b) Probable cause to suspect that a person has committed or is attempting to commit the offense of theft may be based on, but not limited to:

(1) Personal observation, including observation via closed circuit television or other visual device;

(2) Report of personal observation from another merchant;

(3) Activation of an electronic or other type of mechanical device designed to detect theft; or

(4) Personal observation of dressing rooms, including observation via closed circuit television, two-way mirrors, or other visual devices, shall be limited to observation by a person of the same sex as the person being observed. No observation shall be lawful unless notices are posted in the dressing rooms that monitoring may occur.

(c) A merchant, a merchant's employee or agent, or a peace officer who detains, questions or causes the arrest of any person suspected of theft shall not be criminally or civilly liable for any legal action relating to the detention, questioning or arrest if the merchant, merchant's employee or agent, or peace officer:

(1) Has reasonable grounds to suspect that the person has committed or is attempting to commit theft;

(2) Acts in a reasonable manner under the circumstances; and

(3) Detains the suspected person for a reasonable period of time.

(d) The merchant may use a reasonable amount of force necessary to protect the merchant, to prevent escape of the person detained, or to prevent the loss or destruction of property.

(e) A "reasonable period of time", for the purposes of this section, is a period of time long enough to accomplish the purpose set forth in this section, and shall include any time spent awaiting the arrival of a law enforcement officer or the parents or guardian of a juvenile suspect, if the merchant or the merchant's employee or agent has summoned a law enforcement officer, the parents or a guardian.



§ 40-7-117 - Theft of property valued at more than $500 in retail or wholesale establishments -- Arrest by peace officer without warrant.

Any peace officer may arrest without warrant any person the officer has probable cause for believing has committed theft of property with a value of more than five hundred dollars ($500) in retail or wholesale establishments. "Probable cause," as used in this section, includes, but is not limited to, the statement of a merchant containing facts and circumstances demonstrating that the officer relied on the elements enumerated in § 40-7-116(b).



§ 40-7-118 - Use of citations in lieu of continued custody of an arrested person.

(a) As used in this section, unless the context otherwise requires:

(1) "Citation" means a written order issued by a peace officer requiring a person accused of violating the law to appear in a designated court or governmental office at a specified date and time. The order shall require the signature of the person to whom it is issued;

(2) "Magistrate" means any state judicial officer, including the judge of a municipal court, having original trial jurisdiction over misdemeanors or felonies; and

(3) (A) "Peace officer" means an officer, employee or agent of government who has a duty imposed by law to:

(i) Maintain public order;

(ii) Make arrests for offenses, whether that duty extends to all offenses or is limited to specific offenses; and

(iii) Investigate the commission or suspected commission of offenses; and

(B) "Peace officer" also includes an officer, employee or agent of government who has the duty or responsibility to enforce laws and regulations pertaining to forests in this state.

(b) (1) A peace officer who has arrested a person for the commission of a misdemeanor committed in the peace officer's presence, or who has taken custody of a person arrested by a private person for the commission of a misdemeanor, shall issue a citation to the arrested person to appear in court in lieu of the continued custody and the taking of the arrested person before a magistrate. If the peace officer is serving an arrest warrant or capias issued by a magistrate for the commission of a misdemeanor, it is in the discretion of the issuing magistrate whether the person is to be arrested and taken into custody or arrested and issued a citation in accordance with this section in lieu of continued custody. The warrant or capias shall specify the action to be taken by the serving peace officer who shall act accordingly.

(2) (A) This subsection (b) does not apply to an arrest for the offense of driving under the influence of an intoxicant as prohibited by § 55-10-401, unless the offender was admitted to a hospital, or detained for medical treatment for a period of at least three (3) hours, for injuries received in a driving under the influence incident.

(B) This subsection (b) does not apply to any misdemeanor offense for which § 55-10-207 or § 55-12-139 authorizes a traffic citation in lieu of arrest, continued custody and the taking of the arrested person before a magistrate.

(3) A peace officer may issue a citation to the arrested person to appear in court in lieu of the continued custody and the taking of the arrested person before a magistrate if a person is arrested for:

(A) The offense of theft which formerly constituted shoplifting, in violation of § 39-14-103;

(B) Issuance of bad checks, in violation of § 39-14-121;

(C) Use of a revoked or suspended driver license in violation of § 55-50-504, § 55-50-601 or § 55-50-602;

(D) Assault or battery as those offenses are defined by common law, if the officer believes there is a reasonable likelihood that persons would be endangered by the arrested person if a citation were issued in lieu of continued physical custody of the defendant; or

(E) Prostitution, in violation of § 39-13-513, if the arresting party has knowledge of past conduct of the defendant in prostitution or has reasonable cause to believe that the defendant will attempt to engage in prostitution activities within a reasonable period of time if not arrested.

(c) No citation shall be issued under this section if:

(1) The person arrested requires medical examination or medical care, or if the person is unable to care for the person's own safety;

(2) There is a reasonable likelihood that the offense would continue or resume, or that persons or property would be endangered by the arrested person;

(3) The person arrested cannot or will not offer satisfactory evidence of identification, including the providing of a field-administered fingerprint or thumbprint which a peace officer may require to be affixed to any citation;

(4) The prosecution of the offense for which the person was arrested, or of another offense, would thereby be jeopardized;

(5) A reasonable likelihood exists that the arrested person will fail to appear in court;

(6) The person demands to be taken immediately before a magistrate or refuses to sign the citation;

(7) The person arrested is so intoxicated that the person could be a danger to the person's own self or to others;

(8) There are one (1) or more outstanding arrest warrants for the person; or

(9) The person is subject to arrest pursuant to § 55-10-119.

(d) In issuing a citation, the officer shall:

(1) Prepare a written order which shall include the name and address of the cited person, the offense charged and the time and place of appearance;

(2) Have the offender sign the original and duplicate copy of the citation. The officer shall deliver one (1) copy to the offender and retain the other; and

(3) Release the cited person from custody.

(e) By accepting the citation, the defendant agrees to appear at the arresting law enforcement agency prior to trial to be booked and processed. Failure to so appear is a Class A misdemeanor.

(f) If the person cited fails to appear in court on the date and time specified or fails to appear for booking and processing prior to the person's court date, the court shall issue a bench warrant for the person's arrest.

(g) Whenever a citation has been prepared, delivered and filed with a court as provided in this section, a duplicate copy of the citation constitutes a complaint to which the defendant shall answer. The duplicate copy shall be sworn to by the issuing officer before any person authorized by law to administer oaths.

(h) Nothing in this section shall be construed to affect a peace officer's authority to conduct a lawful search even though the citation is issued after arrest.

(i) Any person who intentionally, knowingly or willfully fails to appear in court on the date and time specified on the citation or who knowingly gives a false or assumed name or address commits a Class A misdemeanor, regardless of the disposition of the charge for which the person was originally arrested. Proof that the defendant failed to appear when required constitutes prima facie evidence that the failure to appear is willful.

(j) Whenever an officer makes a physical arrest for a misdemeanor and the officer determines that a citation cannot be issued because of one (1) of the eight (8) reasons enumerated in subsection (c), the officer shall note the reason for not issuing a citation on the arrest ticket. An officer who, on the basis of facts reasonably known or reasonably believed to exist, determines that a citation cannot be issued because of one (1) of the eight (8) reasons enumerated in subsection (c) shall not be subject to civil or criminal liability for false arrest, false imprisonment or unlawful detention.

(k) (1) Each citation issued pursuant to this section shall have printed on it in large, conspicuous block letters the following:

NOTICE: FAILURE TO APPEAR IN COURT ON THE DATE ASSIGNED BY THIS CITATION OR AT THE APPROPRIATE POLICE STATION FOR BOOKING AND PROCESSING WILL RESULT IN YOUR ARREST FOR A SEPARATE CRIMINAL OFFENSE WHICH IS PUNISHABLE BY A JAIL SENTENCE OF ELEVEN (11) MONTHS AND TWENTY-NINE (29) DAYS AND/OR A FINE OF UP TO TWO THOUSAND FIVE HUNDRED DOLLARS ($2,500).

(2) Each person receiving a citation under this section shall sign this citation indicating the knowledge of the notice listed in subdivision (k)(1). The signature of each person creates a presumption of knowledge of the notice and a presumption of intent to violate this section if the person should not appear as required by the citation.

(3) Whenever there are changes in the citation form notice required by this subsection (k), a law enforcement agency may exhaust its existing supply of citation forms before implementing the new citation forms.

(l) This section shall govern all aspects of the issuance of citations in lieu of the continued custody of an arrested person, notwithstanding any provision of Rule 3.5 of the Tennessee Rules of Criminal Procedure to the contrary.

(m) In cases in which:

(1) The public will not be endangered by the continued freedom of the suspected misdemeanant;

(2) The law enforcement officer has reasonable proof of the identity of the suspected misdemeanant; and

(3) There is no reason to believe the suspected misdemeanant will not appear as required by law,

the general assembly finds that the issuance of a citation in lieu of arrest of the suspected misdemeanant will result in cost savings and increased public safety by allowing the use of jail space for dangerous individuals and/or felons and by keeping officers on patrol. Accordingly, the general assembly encourages all law enforcement agencies to so utilize misdemeanor citations and to encourage their personnel to use those citations when reasonable and according to law.



§ 40-7-119 - Strip searches restricted.

(a) As used in this section, "strip search" means having an arrested person remove or arrange some or all of the person's clothing so as to permit a visual inspection of the genitals, buttocks, anus, female breasts or undergarments of the arrested person.

(b) No person arrested for a traffic, regulatory or misdemeanor offense, except in cases involving weapons, a controlled substance or controlled substance analogue, shall be strip searched unless there is reasonable belief that the individual is concealing a weapon, a controlled substance, a controlled substance analogue or other contraband.



§ 40-7-120 - Release citations for misdemeanants.

(a) As used in this section, except as otherwise specifically indicated:

(1) "Citation" means a written order issued by a sheriff requiring a person accused of violating the law to appear in a designated court at a specified date and time. The order shall require the signature of the person to whom it is issued; and

(2) "Magistrate" means any state judicial officer, including the judge of a municipal court, having original trial jurisdiction over misdemeanors or felonies.

(b) A sheriff or sheriff's designee may, at a county jail, issue a release citation to any person who has been arrested for a violation of law which is punishable as a misdemeanor and who has been booked and processed for that violation.

(c) The citation shall demand the person cited to appear in court at a stated time and place, and it shall state the name and address of the person cited, the name of the issuing sheriff and the offense charged. The time specified on the citation to appear shall be as fixed by the sheriff issuing the citation.

(d) The citation shall be executed in triplicate, the original to be delivered to the court specified in the citation, one (1) copy to be given to the person cited, and one (1) copy to be retained by the sheriff issuing the citation. The original citation delivered to the court shall be sworn to by the issuing sheriff before a magistrate or official lawfully assigned that duty by a magistrate. The person cited shall signify the person's acceptance of the citation and the person's agreement to appear in court as directed by signing the original citation.

(e) Whenever a release citation has been prepared, accepted and the original citation delivered to the court as provided in this section, the original citation delivered to the court shall constitute a complaint to which the person cited must answer, and neither the arresting officer nor the sheriff issuing the citation shall be required to file any other affidavit of complaint with the court.

(f) The signature of the person cited shall create a presumption of knowledge of notice to appear and a presumption of intent to violate this section if the person should not appear as required by the citation.

(g) The citation shall give notice to the person cited that the person's failure to appear as ordered is punishable as a separate misdemeanor offense. Each citation issued pursuant to this section shall have printed on it in large, conspicuous block letters, the following:

NOTICE: FAILURE TO APPEAR IN COURT ON THE DATE ASSIGNED BY THIS CITATION WILL RESULT IN YOUR ARREST FOR A SEPARATE CRIMINAL OFFENSE WHICH IS PUNISHABLE BY A JAIL SENTENCE OF UP TO SIX (6) MONTHS AND/OR A TWO HUNDRED FIFTY DOLLAR ($250) FINE.

(h) Any person who intentionally, knowingly or willfully fails to appear in court on the date and time specified on the citation commits a separate misdemeanor offense, regardless of the disposition of the charge for which the person was originally arrested, and upon conviction shall be punished by imprisonment in the county jail or workhouse for not more than six (6) months, or by a fine of not more than two hundred fifty dollars ($250) or, in the discretion of the court, by both imprisonment and fine. Proof that the defendant failed to appear when required constitutes prima facie evidence that the failure to appear is willful.

(i) If the person cited fails to appear in court on the date and time specified, the court may issue a bench warrant for the person's arrest.

(j) Nothing in this section shall be construed to affect a sheriff's authority to conduct a lawful search even though the citation is issued after arrest.

(k) No citation shall be issued under this section if:

(1) The person arrested requires medical examination or medical care, or if the person is unable to care for the person's own safety;

(2) A reasonable likelihood exists that the arrested person will fail to appear in court;

(3) The person demands to be taken immediately before a magistrate or refuses to sign the citation;

(4) The person arrested is so intoxicated that the person could pose a danger to the person's own self or to others;

(5) There are one (1) or more outstanding arrest warrants for the person;

(6) There is a reasonable likelihood that the offense would continue or resume, or that persons or property would be endangered by the arrested person;

(7) The person arrested cannot or will not offer satisfactory evidence of identification, including the providing of a field-administered fingerprint or thumbprint which a peace officer may require to be affixed to any citation; and

(8) The prosecution of the offense for which the person was arrested, or of another offense, would thereby be jeopardized.

(l) This section governs all aspects of the issuance of release citations to an arrested person, notwithstanding any provision of Rule 3.5 of the Tennessee Rules of Criminal Procedure to the contrary.

(m) No sheriff may issue a release citation as authorized in this section after the issuance of a mittimus.

(n) This section is intended to be in addition and supplemental to § 40-7-118, and shall not be construed to supersede that section as it existed on July 1, 1989.

(o) This section does not apply to any county having a metropolitan form of government with a population of more than four hundred seventy thousand (470,000), according to the 1980 federal census or any subsequent federal census.



§ 40-7-121 - Body cavity searches -- Warrant requirement -- Waiver -- Liability.

(a) As used in this section, unless the context otherwise requires, "body cavity search" means an inspection, probing or examination of the inside of a person's anus, vagina or genitals for the purpose of determining whether the person is concealing evidence of a criminal offense, a weapon, a controlled substance, a controlled substance analogue or other contraband.

(b) No person shall be subjected to a body cavity search by a law enforcement officer or by another person acting under the direction, supervision or authority of a law enforcement officer unless the search is conducted pursuant to a search warrant issued in accordance with Rule 41 of the Tennessee Rules of Criminal Procedure.

(c) The issue of whether a person subjected to a body cavity search consented to the search is irrelevant and shall not be considered in determining whether the search was a valid one under this section, unless the consent is in writing on a preprinted form and contains the following language:

Waiver of Warrant Requirement and Consent to Search Body Cavities

I knowingly and voluntarily consent to have my body cavities searched immediately by law enforcement personnel in the manner provided by the laws of Tennessee. By signing this consent form, I knowingly and voluntarily waive my right to require that a warrant be obtained from an appropriate judge or magistrate before my body cavities are searched.

I understand that a body cavity search may involve both visual and physical probing into my genitals and anus.

I understand that I would not be prejudiced or penalized by declining to give my consent to be searched in this manner.

(d) Nothing in this section shall be construed as amending or altering the relevant statutory and common law with regard to strip searches that do not meet the definition of a "body cavity search."

(e) This section shall not apply to a body cavity search conducted pursuant to a written jail or prison security procedures policy if the policy requires such a search at the time it was conducted.

(f) A law enforcement officer who conducts or causes to be conducted a body cavity search in violation of this section, and the governmental entity employing that officer, shall be subject to a civil cause of action as now provided by law.

(g) Body cavity searches conducted pursuant to this section must be performed by a licensed physician or a licensed nurse.

(h) No physician, registered nurse, or licensed practical nurse, acting at the written request of a law enforcement officer with a search warrant, written waiver or consent to perform a body cavity search, shall incur any civil or criminal liability as a result of the search or examination, except for any damages or criminal liability that may result from the negligence, gross negligence, willful misconduct or unlawful conduct of the person conducting the examination or search. Neither the hospital nor other employer of health care professionals, acting at the written request of a law enforcement officer with a search warrant, written waiver or consent to perform a body cavity search, shall incur any civil or criminal liability, except for negligence, gross negligence, willful misconduct or unlawful conduct, as a result of the act of examination or search.



§ 40-7-122 - Fee for booking and processing of persons subject to arrest or summons.

In addition to any other fees the sheriff is entitled to demand and receive in accordance with § 8-21-901, a county legislative body may vote to impose an additional fee of not more than ten dollars ($10.00) for the booking and processing of each person subject to arrest or summons. The fee shall be collected at the same time and in the same manner as other fees are collected by a sheriff in accordance with title 8, chapter 21, part 9. The fee shall not be charged to any person determined by the court to be indigent.



§ 40-7-123 - Development of standardized written procedure of verifying citizenship status.

(a) The Tennessee peace officer standards and training commission shall develop a standardized written procedure for verifying the citizenship status of individuals who are arrested, booked, or confined for any period in a county or municipal jail or detention facility and reporting to the appropriate immigration and customs enforcement detention and removal operations field office those individuals who may be in violation of the Immigration and Naturalization Act, as compiled in 8 U.S.C § 1101 et seq.

(b) When a person is arrested, booked or confined for any period in the jail of the county or any municipality, the keeper of the jail shall utilize the above-referenced procedure to verify the citizenship status of each arrested, booked, or otherwise confined individual and report those individuals to the appropriate immigration and customs enforcement detention and removal operations field office if the keeper of the jail determines that the individual is in violation of the Immigration and Naturalization Act, or if such status cannot be determined.

(c) This section shall not apply to any county or municipality that has entered into and is operating under a memorandum of understanding with the United States department of homeland security concerning enforcement of federal immigration laws.

(d) This section shall not apply to any county or municipality while it participates in the United States immigration and customs enforcement criminal alien program (CAP).






Part 2 - Uniform Law on Fresh Pursuit

§ 40-7-201 - Short title.

This part shall be known and may be cited as the "Uniform Law on Fresh Pursuit."



§ 40-7-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Fresh pursuit" includes fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony;

(A) It also includes the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed;

(B) "Fresh pursuit" does not necessarily imply instant pursuit, but pursuit without unreasonable delay; and

(2) "State" includes the District of Columbia.



§ 40-7-203 - Power of officers from other states to arrest.

(a) Any member of a duly organized state, county or municipal peace unit of another state, who enters this state in fresh pursuit, and continues within this state in that fresh pursuit, of a person in order to arrest the person on grounds that the person is believed to have committed a felony in that other state, shall have the same authority to arrest and hold the person in custody as has any member of any duly organized state, county or municipal peace unit of this state to arrest and hold in custody a person on the ground that the person is believed to have committed a felony in this state.

(b) This section shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.



§ 40-7-204 - Examination by magistrate.

(a) If an arrest is made in this state by an officer of another state in accordance with § 40-7-203, the officer shall, without unnecessary delay, take the person arrested before a magistrate who shall conduct a hearing for the purpose of determining the lawfulness of the arrest.

(b) If the magistrate determines that the arrest was lawful, the magistrate shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the governor of this state, or admit the person to bail for that purpose.

(c) If the magistrate determines that the arrest was unlawful, the magistrate shall discharge the person arrested.



§ 40-7-205 - Certification of law to other states.

It is the duty of the secretary of state to certify a copy of this part to the executive department of each of the states of the United States.









Chapter 8 - Rewards for Apprehension

§ 40-8-101 - Offer of reward by governor.

(a) The governor is authorized to offer a reward for information leading to the apprehension, arrest and conviction of a person or persons who have committed, attempted to commit or conspired to commit a criminal offense in this state. Any reward offered shall not exceed the following amounts for the following classification of offenses:

(1) Fifty thousand dollars ($50,000) for an offense that is classified as a Class A or B felony; and

(2) Five thousand dollars ($5,000) for an offense that is classified as a Class C, D or E felony.

(b) The fifty-thousand-dollar and five-thousand-dollar reward maximums imposed by subsection (a) shall apply only to state appropriated funds. The governor may increase the amount of any reward offered by use of funds from the reward pool fund created in this part.

(c) When the governor offers a reward pursuant to this section, the governor may place any reasonable conditions upon collection of the reward as the governor deems advisable or necessary.



§ 40-8-102 - Reward for persons obstructing railroad tracks.

The governor shall, when officially informed that an obstruction has been placed upon any railroad track by any person, for the purpose of derailing the locomotive, tender or cars, offer a reward for the offender's apprehension and conviction.



§ 40-8-103 - Conditions for reward.

(a) No person is entitled to the reward offered under §§ 40-8-101 and 40-8-102 until the offender is delivered to the civil authority, and confined in jail or admitted to bail.

(b) No person is entitled to the reward unless the offender is apprehended within five (5) years from the date of the governor's proclamation, and before the prosecution of the offense is barred by lapse of time.



§ 40-8-104 - Payment of reward.

The reward will be paid by the state treasurer, upon the warrant of the commissioner of finance and administration, by order of the governor, drawn in favor of the person who may, in the opinion of the governor, be entitled to the reward.



§ 40-8-105 - Reward pool fund.

The governor is authorized to establish and administer a "reward pool fund" which shall be a special account in the state general fund. All monetary donations or gifts made by private citizens and corporations for the purpose of offering a reward or enhancing a state-funded reward offered pursuant § 40-8-101, for information leading to the apprehension, arrest and conviction of a person or persons who have committed, attempted to commit or conspired to commit a criminal offense in this state shall be deposited in the reward pool fund and invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state but shall, together with interest income credited to the fund, remain available for expenditure in subsequent fiscal years. The governor shall have the sole discretion to determine if and how much of the fund shall be offered in a particular criminal case. However, if the donor places any lawful restrictions or instructions on use of the donation at the time it is given, those restrictions or instructions shall be honored.






Chapter 9 - Uniform Criminal Extradition Act

§ 40-9-101 - Short title.

This chapter shall be known and may be cited as the "Uniform Criminal Extradition Act."



§ 40-9-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Executive authority" includes the governor, and any person performing the functions of governor in a state other than this state;

(2) "Governor" includes any person performing the functions of governor by authority of the law of this state; and

(3) "State," referring to a state other than this state, refers to any other state or territory organized or unorganized of the United States.



§ 40-9-103 - Warrant of arrest for crime in another state.

Whenever any person within this state is charged on the oath of any credible person before any judge or other magistrate of this state with the commission of a crime in any other state, and, except in cases arising under § 40-9-113, with having fled from justice; or whenever a complaint has been made before any judge or other magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in that other state and that the accused has been charged in that other state with the commission of the crime, and, except in cases arising under § 40-9-113, has fled therefrom and is believed to have been found in this state, the judge or magistrate shall issue a warrant directed to the sheriff of the county in which the oath or complaint is filed directing the sheriff to apprehend the person charged, wherever the person may be found in this state, and bring the person before the issuing judge or magistrate or any other judge, court or magistrate who may be conveniently accessible to the place where the arrest may be made, to answer the charge or complaint and affidavit. A certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.



§ 40-9-104 - Arrest without warrant for felony in another state.

The arrest of a person may be lawfully made by an officer or a private citizen without a warrant upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one (1) year; but when so arrested, the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against the person under oath setting forth the ground for the arrest as in § 40-9-103. Thereafter, the person's answer shall be heard as if the person had been arrested on a warrant.



§ 40-9-105 - Commitment awaiting extradition.

If, from the examination before the judge or magistrate, it appears that the person held is the person charged with having committed the crime alleged and that the person probably committed the crime, and, except in cases arising under § 40-9-113, that the person has fled from justice, the judge or magistrate must commit the person to jail by a warrant reciting the accusation for a time specified in the warrant as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in § 40-9-106, or until the accused is legally discharged.



§ 40-9-106 - Admission to bail.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, the judge or magistrate must admit the person arrested to bail by bond or undertaking, with sufficient sureties, and in any sum that the judge or magistrate deems proper, for the person's appearance before the judge or magistrate at a time specified in the bond or undertaking, and for the person's surrender, to be arrested upon the warrant of the governor of this state.



§ 40-9-107 - Forfeiture of bail.

If the prisoner is admitted to bail, and fails to appear and surrender according to the condition of the person's bond, the court, by proper order, shall declare the bond forfeited. Recovery may be had on the bond in the name of the state as in the case of other bonds or undertakings given by the accused in criminal proceedings within this state.



§ 40-9-108 - Disposition of prisoner on expiration of time specified in warrant of commitment -- No discharge pending proceedings before governor.

(a) If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant, bond or undertaking, the judge or magistrate may discharge the accused or recommit the accused to a further day, or may again take bail for the accused's appearance and surrender, as provided in § 40-9-106; and at the expiration of the second period of commitment, or if the accused has been bailed and appeared, according to the terms of the bond or undertaking, the judge or magistrate may either discharge the accused, or require the accused to enter into a new bond or undertaking, to appear and surrender at another day.

(b) Whenever any fugitive from justice awaiting extradition to another state files a protest or requests a hearing before the governor of this state, prior to the returning of the fugitive to the other state, no judge or court in this state shall have the authority to order the release or discharge of the fugitive, pending the final disposition of the extradition proceeding before the governor. Likewise, the surety on any bail or appearance bond shall not be released from liability until final disposition of the matter by the governor of this state.



§ 40-9-109 - Governor's duty to cause arrest and extradition of fugitives.

Subject to the qualifications of this chapter and the provisions of the Constitution of the United States controlling, and acts of congress in pursuance of the United States Constitution, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state any person charged in that state with treason, a felony or another crime, who has fled from justice and is found in this state.



§ 40-9-110 - Contents of demands from other states.

No demand for the extradition of a person charged with a crime in another state shall be recognized by the governor unless in writing and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereon. The indictment, information or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy must be authenticated by the executive authority making the demand, which shall be prima facie evidence of its truth.



§ 40-9-111 - Investigation by prosecuting officer.

When a demand is made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with a crime, the governor may call upon the attorney general and reporter or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to the governor the situation and circumstances of the person so demanded, and whether the person ought to be surrendered.



§ 40-9-112 - Allegations required in demand for extradition.

A warrant of extradition must not be issued unless the documents presented by the executive authority making the demand show that:

(1) Except in cases arising under § 40-9-113, the accused was present in the demanding state at the time of the commission of the alleged crime, and thereafter fled from the state;

(2) The accused is now in this state; and

(3) The accused is lawfully charged by indictment found or by information filed by a prosecuting officer and supported by affidavit to the facts, or by affidavit made before a magistrate in that state, with having committed a crime under the laws of that state, or that the accused has been convicted of a crime in that state and has escaped from confinement or broken parole.



§ 40-9-113 - Acts resulting in crime in state in which accused is not present.

The governor of this state may surrender, on demand of the executive authority of any other state, any person in this state charged in that other state in the manner provided in § 40-9-112 with committing an act in this state, or in a third state, intentionally resulting in crime in the state whose executive authority is making the demand. The provisions of this chapter not otherwise inconsistent shall apply to such cases, notwithstanding that the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.



§ 40-9-114 - Guilt or innocence not inquired into.

The guilt or innocence of the accused as to the crime of which the accused is charged may not be inquired into by the governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided in this chapter shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.



§ 40-9-115 - Demand for person held on charge of crime in Tennessee.

If a criminal prosecution has been instituted against the person under the laws of this state and is still pending, the governor, at the governor's discretion, either may surrender the person on the demand of the executive authority of another state, or may hold the person until the person has been tried and discharged, or convicted and punished in this state.



§ 40-9-116 - Issuance of warrant of arrest.

If the governor decides that the demand should be complied with, the governor shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to a sheriff, marshal, coroner or other person whom the governor may think fit to entrust with the execution of the arrest warrant. The warrant must substantially recite the facts necessary to the validity of its issuance.



§ 40-9-117 - Recall or reissuance of warrant.

The governor may recall the governor's warrant of arrest, or may issue another warrant whenever the governor deems proper.



§ 40-9-118 - Authority given by governor's warrant.

(a) The warrant shall authorize the officer or other person to whom directed to arrest the accused at any place where the accused may be found within the state and to command the aid of all sheriffs and other peace officers in the execution of the warrant, and to deliver the accused, subject to this chapter, to the duly authorized agent of the demanding state.

(b) Whether the prisoner or fugitive so charged is bound to appear before any court, committed to jail or discharged, any person authorized by the warrant of the governor of this state may at any time take the accused person or fugitive into custody, and the apprehension shall immediately be a discharge of the bond or other proceeding, if there is one pending in any court of this state.

(c) Every officer or other person empowered to make the arrest shall have the same authority in arresting the accused to command assistance in the arrest, as sheriffs and other officers have by law in the execution of any criminal process directed to them, with the same penalties against those who refuse their assistance.



§ 40-9-119 - Information to person arrested -- Habeas corpus.

No person arrested upon a warrant shall be delivered over to the agent whom the executive authority demanding the person has appointed to receive the person, unless the person has been informed of the demand made for surrender and of the crime with which the person is charged, and that the person has the right to demand legal counsel. If the prisoner, the prisoner's friends or counsel shall state that the person or they desire to test the legality of the arrest, the prisoner shall be taken forthwith before a judge of a court of record in this state, who shall fix a reasonable time to be allowed the prisoner within which to apply for a writ of habeas corpus. When the writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the public prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the agent of the demanding state.



§ 40-9-120 - Confinement of prisoner en route.

The officer or person executing the governor's warrant of arrest or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or city through which the prisoner may pass. The keeper of the county or city jail must receive and safely keep the prisoner until the person having charge of the prisoner is ready to proceed on the person's route, that person being chargeable with the expense of keeping.



§ 40-9-121 - Demand for fugitive from Tennessee.

(a) The governor of this state may demand of the executive authority of any other state or territory, any fugitive from justice, or other person charged with treason, felony or other crime in this state and may appoint an agent to demand and receive the person and return the person to this state.

(b) When it is desired to have returned to this state a person charged in this state with a crime, and the person is imprisoned or is held under criminal proceedings then pending against the person in another state or territory, or the District of Columbia, the governor of this state may agree with the executive authority of the other state or territory for the extradition of the person before the conclusion of the proceedings or the person's term of sentence in the other state or territory, or the District of Columbia, upon condition that the person be returned to the other state or territory at the expense of this state as soon as the prosecution in this state is terminated.

(c) The governor of this state may also surrender on demand of the executive authority of any other state or territory, any person in this state who is charged in the manner provided in this chapter with having violated the laws of the state or territory whose executive authority is making the demand, even though the person left the demanding state involuntarily.



§ 40-9-122 - Warrant to agent to return prisoner.

Whenever the governor of this state demands a person charged with a crime in this state from the chief executive of any other state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive such demand under the laws of the United States, the governor shall issue a warrant under the seal of this state, to some agent, commanding the agent to receive the person so charged if delivered to the agent and convey the person to the proper officer of the county in this state in which the offense was committed.



§ 40-9-123 - Application for requisition of person charged with crime.

When the return to this state of a person charged with a crime in this state is required, the district attorney general, for the county in which the offense is committed, shall present to the governor written application for a requisition for the return of the person charged. The application shall state the name of the person so charged; the crime charged against the person; the approximate time, place and circumstances of its committal; and the state in which the accused is believed to be, including the location of the accused therein at the time the application is made. The application shall also certify that in the opinion of the district attorney general the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.



§ 40-9-124 - Application for requisition of escapee, bail jumper, parole violator, probationer, or community corrections violator.

When the return to this state is required for a person who has been convicted of a felony in this state and has escaped from confinement, broken the terms of the person's bail, court-ordered probation, probation pursuant to § 40-35-501(a)(3), or has escaped from or broken the terms of a sentence to any community based alternative to incarceration pursuant to chapter 36 of this title, the district attorney general for the county in which the offense was committed, the director of probation and parole, or the warden of the institution or sheriff of the county from which the escape was made, shall present to the governor a written application for a requisition for the return of the escaped person, in which application shall be stated the name of the person, the crime of which the person was convicted, the circumstances of the person's escape from confinement or placement in the community-based alternative to incarceration, or of the breach of the terms of the person's bail, any form of probation, or parole, and the state in which the person is believed to be, including the location of the person therein at the time application is made. In the case of an application for requisition for escape from, or a breach in the terms of a sentence to, a community based alternative to incarceration, only the district attorney general for the county in which the original offense was committed or the county in which the escape occurred shall have the authority to file the application with the governor.



§ 40-9-125 - Form and contents of application.

(a) The application shall be verified by affidavit, shall be executed in triplicate and shall be accompanied by three (3) certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the magistrate, stating the offense with which the accused is charged.

(b) The prosecuting officer may also attach any other affidavits and other documents in triplicate as the officer deems proper to be submitted with the application.

(c) One (1) copy of the application with the action of the governor indicated by endorsement thereof, and one (1) of the certified copies of the indictment or complaint or information and affidavit, shall be filed in the office of the secretary of state to remain of record in that office.

(d) The other two (2) copies of all papers shall be forwarded with the governor's requisition.



§ 40-9-126 - Expenses paid by state.

(a) (1) The demanding agent appointed by the governor under § 40-9-121 to return any fugitive from justice under this chapter to this state for trial in the proper county in which the offense is alleged to have been committed or to other proper official or prison, as the case may be, is authorized to employ a guard or escort sufficient to so return the fugitive from justice to this state and contract the other expenses as are absolutely required in performing the duties of the agent.

(2) In no event shall more than one (1) person be named or designated as demanding agent in any extradition proceeding and only one (1) person shall be paid expenses in returning any fugitive to this state.

(3) An alternate agent may be named and designated, who shall be authorized to go and return the fugitive only when the original demanding agent named or designated is unable to make the trip and return the fugitive.

(4) No guard or escort shall be authorized, and no expenses for a guard or escort shall be paid, unless a request for a guard or escort is set forth and certified to by the district attorney general in the written application for the issuance of requisition papers as now authorized under §§ 40-9-123 -- 40-9-125.

(b) (1) Except as provided in § 40-9-127, all of the costs and expenses incurred in the return of any fugitive from justice to this state under this chapter shall be paid out of the treasury of the state of Tennessee on the certificate of the governor by the warrant of the commissioner of finance and administration.

(2) The costs and expenses incurred, subsequent to the issuance of the warrant or requisition by the governor of Tennessee when the demanding agent is unable to return the fugitive from justice to this state under this chapter, after making a bona fide effort to do so, shall be paid in the manner provided for in subdivision (b)(1).

(c) (1) The mileage reimbursement for the demanding agent who returns the fugitive shall be the same as the reimbursement received by a state employee using a personal vehicle for the convenience of the state, in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter and all other actual and necessary expenses.

(2) "All other actual and necessary expenses" means and includes the actual expenses for meals and lodging for the demanding agent, alternate agent, guard, escort and the fugitive, plus any other actual expense that the demanding agent might be required to pay in the responding state as a prerequisite to the release of custody of the fugitive to the demanding agent. It also means and includes other items and the costs of those items as now allowed or which may be allowed regular employees of the state of Tennessee under current or subsequent state travel regulations.

(3) The mileage travel allowance shall include all miles traveled both inside or outside this state. No separate travel allowance shall be allowed any guard, escort or fugitive unless the travel is made by public transportation and in that event the actual cost of the public transportation will be reimbursed to the agent, guard or escort.

(4) No mileage travel allowance will be paid unless the personal automobile of the agent is actually used in travel.

(5) Any municipality or other governmental agency in this state which may own, lease or contract for the use of an airplane for the purpose of air travel facilities, and the airplane facilities are used in going after and returning any fugitive from another state, shall be reimbursed the cost of the plane fare for the demanding agent, alternate agent, guard and fugitive in the amount as may be charged by any regular commercial airline, plus other expenses as may be necessary for meals, lodging and the actual expenses incurred in going to and from the airport.

(d) (1) The demanding agent shall make out an itemized statement of the agent's actual and necessary expenses as to the number of miles traveled, including the compensation to be paid any guard and swear to those expenses.

(2) The itemized statement in subdivision (d)(1) shall be submitted to the governor of this state as a condition precedent to the certificate by the governor directing the payment of the account.

(3) Payment to the guard shall be by separate warrant based on the certificate of the governor.



§ 40-9-127 - Expenses paid by county.

(a) When a warrant is sworn before any general sessions judge or any indictment returned by a grand jury, charging any person with a felonious crime and the person has absconded beyond the borders of this state, and on authority of the district attorney general, then the county mayor of the county in which the crime has been committed shall pay to the sheriff or to one (1) officer named by the district attorney general of the county who has gone for the person the same mileage allowance received by a state employee using a personal vehicle for the convenience of the state in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter for each mile necessarily traveled in going and coming, both inside and outside the state of Tennessee, and reasonable expenses for meals and lodging. The person so designated shall be known as the "demanding agent," and shall be empowered to contract with another person to accompany the demanding agent on the trip and to serve as guard, the person having been first approved in writing by the authorities who appointed the demanding agent. Only the demanding agent shall be paid the mileage allowance, as provided in this subsection (a), with only the actual expenses of the guard being paid. When the guard travels with the demanding agent in the personal automobile of the demanding agent, or in any automobile belonging to any political subdivision or agency, no allowance will be granted the guard for transportation expense, and when commercial transportation is used, then only the actual cost of fare.

(b) The demanding agent shall be reimbursed the actual money expended by the demanding agent for transportation costs of the fugitive with no reimbursement being allowed when the fugitive is returned in the personal automobile of the demanding agent and only actual cost of fare for the fugitive when a commercial carrier is used. The demanding agent shall further be reimbursed reasonable expenses of meals and lodging for the fugitive, plus any and all costs, paid by the agent, that are imposed by the responding state as a prerequisite to release of custody of the fugitive to the demanding agent.

(c) Upon the sheriff's or named officer's return, the sheriff or officer shall give to each official named in this section an itemized statement supported with receipts for each item of expense and make a sworn affidavit covering all expenditures. The receipt of the sheriff or named officer so returning the fugitive charged with a felonious crime shall be a voucher for the amount thereof of the chair of the board of county commissioners in the sheriff's settlement with the county; provided, that no designation by the county mayor shall be necessary to authorize the sheriff or named officer to act and draw pay under this section, and that the county mayor shall have no power to designate any person. The officers named by the district attorney general of the county shall not exceed two (2); one (1) to be designated as demanding agent and one (1) to be designated as guard, for each fugitive returned under this section.

(d) In this section, "reasonable expenses" are determined to be in close cost proximity as allowed state employees in the pamphlet, "State of Tennessee -- Comprehensive Travel Regulations."

(e) This section shall apply only when the case is actually tried by a jury, or the defendant pleads guilty.

(f) All sums paid by any county or the county mayor, to the sheriff or named officer for returning an absconding felon shall be certified to the clerk of the criminal court of the county and all sums then to be assessed as part of the costs of the court in the case.



§ 40-9-128 - Trial for crimes not specified in requisition.

After a person has been brought back to this state upon extradition proceedings, the person may be tried in this state for other crimes which the person may be charged with having committed here, as well as that specified in the requisition for the person's extradition.



§ 40-9-129 - Construction of chapter.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



§ 40-9-130 - Waiver.

(a) Nothing in this chapter shall be deemed to constitute a waiver by this state of its right, power or privilege to try a demanded person for a crime committed within this state, or of its right, power or privilege to regain custody of a person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under this chapter which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.

(b) In the event that the return of a person imprisoned or held under criminal proceedings pending against the person in this state, is requested by another state or territory, by a demand made upon the governor of this state by the executive authority of the other state or territory in the manner provided in this chapter, the governor of this state may, without waiving the rights, power, privileges or jurisdiction of this state in any way, enter into an agreement with the executive authority of the other state or territory for the extradition of the person to the other state or territory, before the conclusion of such proceedings or the person's term of sentence in this state, with or without the condition that at a time agreed upon by the governor of this state and the executive authority of the other state or territory, the person returned to the other state or territory shall be returned to this state. This agreement shall provide that the expense of returning a person to the other state or territory and of returning a person from the other state or territory to this state, if applicable, shall be paid by the other state or territory.

(c) Any waiver of extradition from this state to another state or territory for the purposes of trial, sentence or punishment in the other state or territory, made by a person imprisoned or held under criminal proceedings pending against the person in this state, shall include a waiver of extradition for the return of a person to this state from the other state or territory for trial, sentence or punishment in this state on the charges against the person at the time of the execution of this waiver, at any time agreed upon by the governor of this state and executive authority of the other state or territory, at the time of this waiver or any later time.






Chapter 10 - Preliminary Examination

§ 40-10-101 - Notice of charge and right to counsel.

When the defendant is brought before a magistrate upon arrest, either with or without a warrant, on a charge of having committed a public offense, the magistrate shall immediately inform the defendant of the offense with which the defendant is charged, and of the defendant's right to aid of counsel in every stage of the proceedings.



§ 40-10-102 - Time allowed to procure counsel.

The magistrate shall allow the defendant a reasonable time to send for counsel, and, if necessary, shall adjourn the examination for that purpose.



§ 40-10-103 - Separation and exclusion of witnesses.

The magistrate may make any orders on the examination, in reference to keeping the witnesses separate and apart, or excluding the witnesses during the examination of other witnesses or of the defendant, that the magistrate may think best for the attainment of justice, and shall, on demand of either party, put all witnesses under the rule.



§ 40-10-104 - Bail.

If the defendant is committed to jail for a bailable offense, the magistrate shall endorse on the commitment the amount of the bail required, and sign the endorsement. The sheriff of the county to which the defendant is committed may discharge the defendant, upon the defendant giving sufficient bail in the sum required, and make immediate return to the court to which the defendant is bound to appear of the bail bond or undertaking.



§ 40-10-105 - Election by prisoner to perform hard labor.

(a) The defendant, if charged with a misdemeanor and ordered to be committed to the county jail, may elect to perform hard labor for the county pending trial.

(b) It is the duty of the magistrate committing the defendant to inform the defendant of the right to make an election for hard labor, and of the advantages accruing by that election; and if the defendant so elects, the magistrate shall make an order allowing the defendant to do so and shall certify that election to the court at which the defendant is required to appear.

(c) It is the duty of the sheriff to carry every person in the sheriff's custody charged with a misdemeanor before the judge of the court of general sessions within twenty-four (24) hours after receiving the person into custody. It is the duty of the judge to inform the prisoner of the prisoner's right to make an election for hard labor and of the advantages accruing to the prisoner by that election; and if the prisoner elects to perform hard labor, the judge shall make an order allowing the prisoner to do so and shall certify that election to the court at which the prisoner is required to appear. If the prisoner is convicted when tried, it is the duty of the court in determining punishment to take into consideration the amount of labor performed by the defendant; and if the defendant is acquitted, the net amount so earned by the defendant under the election to perform hard labor shall be delivered to the defendant by the county trustee, who shall take the defendant's receipt therefor, which shall be the defendant's voucher.

(d) This section shall apply only to counties as may, by a majority vote of the county legislative bodies at a regular or special session, elect to avail themselves of the right to the labor of a defendant.

(e) The earnings of a defendant under this section shall be the same as that of a misdemeanant inmate and shall be paid to the county trustee and held by the trustee until the final disposition of the prosecution. If the defendant is convicted, it shall be applied by the trustee as the hire of convicts is applied.



§ 40-10-106 - Reports on elections to perform hard labor.

(a) It is the duty of such magistrate to render to the grand jury of the county on the first day of each jury session of the court, a statement in writing and under oath, of the name of each defendant charged with a misdemeanor committed to the county jail by the magistrate, the date of conviction, and whether or not the magistrate gave the defendant the information required by § 40-10-105.

(b) It is the duty of the sheriff to render to the grand jury of the sheriff's county, on the first day of each jury session of the court, a statement in writing and under oath, of the name of every person charged with a misdemeanor coming into the sheriff's custody since the sheriff's last preceding statement, when the sheriff received the defendant, and when the sheriff carried the defendant before the judge of the court of general sessions, as provided in § 40-10-105.

(c) It is the duty of the judge of the court of general sessions to render to the grand jury of the county on the first day of each jury session of the circuit or criminal court, a statement in writing and under oath, of the name of each defendant brought before the judge by the sheriff under § 40-10-105, of the date when the defendant was so brought before the judge, and whether or not the judge gave the defendant the information required by § 40-10-105.



§ 40-10-107 - Bond of witnesses.

On holding the defendant to answer, the magistrate shall take from each material witness examined by the magistrate on the part of the state a written undertaking, in the sum of two hundred fifty dollars ($250), to appear and testify, at the court at which the defendant is required to answer, on the second day of the term.



§ 40-10-108 - Form of bond.

The undertaking entered into pursuant to § 40-10-107 may be in substance as follows:

Click here to view form



§ 40-10-109 - Increase of bond -- Surety.

Whenever the magistrate has good cause to believe that a witness for the prosecution will not appear to testify, the magistrate may require the witness to enter into a similar undertaking in a larger sum and with sufficient security.



§ 40-10-110 - Minors as witnesses.

Minors, being material witnesses for the prosecution, may also be required, in the discretion of the magistrate, to procure sureties who will undertake for their appearance to testify, or the magistrate may issue subpoenas and have those minors instantly summoned to appear and testify.



§ 40-10-111 - Commitment of witnesses.

Any witness required to enter into an undertaking, with or without security, shall, on failure or refusal, be committed to jail.



§ 40-10-112 - Bail of witnesses.

In case of commitment pursuant to § 40-10-111, the magistrate shall state in the commitment the amount of the undertaking and whether security is required. The witness shall be discharged by the sheriff on entering into the undertaking as required.



§ 40-10-113 - Magistrates acting in association.

Any magistrate to whom information is made, or before whom any defendant is brought, may associate with the magistrate one (1) or more magistrates of the same grade, and the powers and duties in this chapter prescribed may be executed and performed by them.






Chapter 11 - Bail

Part 1 - Admission to Bail

§ 40-11-101 - Short title.

Sections 40-11-101 -- 40-11-144 shall be known as and may be cited as the "Release from Custody and Bail Reform Act of 1978."



§ 40-11-102 - Bailable offenses.

Before trial, all defendants shall be bailable by sufficient sureties, except for capital offenses where the proof is evident or the presumption great. After conviction, defendants are bailable as provided by § 40-11-113, § 40-11-143 or both.



§ 40-11-103 - Methods of release.

(a) Sections 40-11-101 -- 40-11-144 shall be supplemental to the laws providing for and regulating professional bail bondsmen, who may continue to secure the bail bonds provided for in §§ 40-11-101 -- 40-11-144, but only as provided for in § 40-11-122, and consistently with all other laws and regulations pertaining to those laws.

(b) Nothing in §§ 40-11-101 -- 40-11-144 shall prevent the release of a person charged with a traffic violation under the terms and conditions of §§ 40-11-145 and 40-11-146.



§ 40-11-104 - Authority to release defendants.

(a) Any magistrate may release the defendant on the defendant's own recognizance pursuant to § 40-11-115 or § 40-11-116 or admit the defendant to bail pursuant to § 40-11-117 or § 40-11-122 at any time prior to or at the time the defendant is bound over to the grand jury. The trial court may release the defendant on the defendant's own recognizance pursuant to § 40-11-115, admit the defendant to bail under § 40-11-116, § 40-11-117 or § 40-11-122, or alter bail or other conditions of release pursuant to § 40-11-144 at any time prior to conviction or thereafter, except where contrary to law.

(b) When a defendant has been released to appear as directed by the officer setting bail, and such defendant fails to appear as ordered, any new bail set shall be posted only pursuant to § 40-11-118 or § 40-11-122.



§ 40-11-105 - Right to bail -- Bail by clerk -- Maximum amounts.

(a) (1) When the defendant has been arrested or held to answer for any bailable offense, the defendant is entitled to be admitted to bail by the committing magistrate, by any judge of the circuit or criminal court, or by the clerk of any circuit or criminal court; provided, that if admitted to bail by the clerk of any circuit or criminal court, the defendant has a right to petition the judge of the circuit or criminal court if the defendant feels that the bail set is excessive, and shall be given notice of this fact by the clerk.

(2) The clerk of any circuit or criminal court may only admit the defendant to bail when the judge is not present in the court and the clerk reasonably believes that the judge will not be present within three (3) hours after the defendant has been committed to the county or city jail, following arrest.

(b) Except as provided in subsection (c), in no event may a clerk set the amount of bail in excess of:

(1) One thousand dollars ($1,000) if the defendant is charged with a misdemeanor;

(2) Ten thousand dollars ($10,000) if the defendant is charged with a felony that does not involve a crime committed against a person;

(3) Fifty thousand dollars ($50,000) if the defendant is charged with a felony that involves a crime committed against a person; or

(4) One hundred thousand dollars ($100,000) if the defendant is charged with some form of homicide.

(c) A clerk may set the amount of bail in excess of the listed amounts in subsection (b) if the defendant is deemed a risk of flight pursuant to § 40-11-118.



§ 40-11-106 - Authority to take bail -- Appeal.

(a) If bail has been set, any sheriff, any magistrate or other officer having authority to admit to bail in the county where the defendant is arrested, confined or legally surrendered may take bail in accordance with the provisions of §§ 40-11-101 -- 40-11-144 and release the defendant to appear as directed by the officer setting bail. The sheriff or peace officer shall give a numbered receipt to the defendant to mandate an accounting for the bail so taken and within a reasonable time deposit the bail with the clerk of the court having jurisdiction of the offense.

(b) (1) Under this part, it is the responsibility of the sheriff or judicial commissioner to determine the sufficiency of the surety and validity of any bond, and once a sheriff or judicial commissioner has taken bail under this subsection (b), that action shall be presumed to be valid. Once a sheriff or judicial commissioner has taken bail or refused to take bail, the jurisdiction of the court having jurisdiction of the offense shall be limited to the issue of whether the sheriff or judicial commissioner has abused discretion. A surety which meets the requirements of § 40-11-122(1) or (2) shall be deemed sufficient if it is certified by the circuit court clerk of the county where the defendant resides to the sheriff, magistrate, or other appropriate officer in the county where the defendant was arrested, confined or legally surrendered.

(2) However, any defendant, claiming that a sheriff or judicial commissioner has acted arbitrarily or capriciously, may, by motion, file an appeal to the court having jurisdiction of the offense. Upon appeal, it is the court's duty to determine whether the sheriff or judicial commissioner has acted arbitrarily or capriciously.

(3) This subsection (b) shall not be used to prevent a commercial bonding agency from posting bond for any individual when the commercial bondsman has previously been approved and authorized to make bonds and the bondsman has been so authorized by the presiding judge.

(c) Before the sheriff, magistrate or other officer admits to bail and releases a defendant who is arrested for any kidnapping offense involving a hostage or victim, the releasing authority shall make all reasonable and diligent efforts to notify the hostage or victim of the alleged offense that the defendant has been admitted to bail and is being released. If the hostage or victim is under the age of eighteen (18) or otherwise unavailable, the releasing authority shall make all reasonable and diligent efforts to notify the family, if any, of the hostage or victim that the defendant is being released.



§ 40-11-107 - Taking bail before commitment.

The committing magistrate or the city court clerk of any incorporated municipality or city or that person's deputies, before whom a defendant is brought for examination on a warrant of arrest, are authorized to take bail, either for the defendant's appearance for examination or for the defendant's appearance at court to answer the charge.



§ 40-11-108 - Taking bail after commitment.

If the defendant is committed to jail in default of bail, the committing magistrate or sheriff or the city court clerk of any incorporated municipality or city or the person's deputies may take bail at any time thereafter, for defendant's appearance at the court having cognizance of the offense.



§ 40-11-109 - Taking bail after indictment.

After indictment, the sheriff, upon executing the capias or writ of arrest, may take bail from the defendant for the defendant's appearance to answer the charge.



§ 40-11-110 - Bail for material witness.

(a) If it appears by affidavit that the testimony of a person is material in any criminal proceeding and if it is shown that the witness has refused or will refuse to respond to process, the court may require the witness to give bail under § 40-11-117 or § 40-11-122 for appearance as a witness, in an amount fixed by the court.

(b) If the person fails to give bail, the court may commit the person to the custody of the sheriff, pending final disposition of the proceeding in which the testimony is needed, may order the person's release if the person has been detained for an unreasonable length of time, and may modify at any time the requirement as to bail.

(c) If the person does not comply with the conditions of the bail bond, the court having jurisdiction shall enter an order declaring the bail to be forfeited as provided in § 40-11-120 or § 40-11-139.



§ 40-11-111 - Bail for persons under disability.

(a) Individuals who are unable to perform activities of daily living as the result of a severe and persistent mental illness, or individuals who have been adjudicated mentally incompetent, or infants, need not personally make the deposit or execute the bail bond as may be required under §§ 40-11-101 -- 40-11-144, but the deposit and execution may be made for such individuals by anyone found by the sheriff or clerk taking the bond to be a responsible substitute.

(b) For the purposes of this section, an individual shall be considered to have a severe and persistent mental illness if:

(1) Such individual has a psychiatric diagnosis or symptoms consistent with a psychiatric diagnosis as specified in the latest edition of the American Psychiatric Association Diagnostic and Statistical Manual; and

(2) Such individual has delusions, hallucinations, extremely disorganized thinking or other significant disruptions of consciousness, memory, and perception that are not attributable solely to the acute effects of alcohol or other drugs; and

(3) Such individual has a documented medical history of the items listed in subdivisions (b)(1) and (2).

(c) For purposes of this section, unless the context otherwise requires:

(1) "Delusions" means fixed, clearly false beliefs; and

(2) "Hallucinations" means clearly erroneous perceptions of reality.



§ 40-11-112 - Arrest warrant issued for failure to comply with conditions.

Upon an increase in the amount of bail required or the defendant's failure to comply with any condition of a bail bond or recognizance release, the court having jurisdiction at the time of the increase or failure shall declare a forfeiture and may issue a warrant for the arrest of the defendant.



§ 40-11-113 - Admission to bail pending appeal.

(a) (1) In the cases in which the defendant may be admitted to bail upon appeal, the order admitting the defendant to bail may be made either by the court wherein the judgment was rendered, or the judge of the rendering court, by the court of criminal appeals, or any judge of the court of criminal appeals, or by the supreme court, or any supreme court justice.

(2) In any case in which any person has been admitted to bail following the person's arrest or indictment, the bail bond, security or cash deposit shall continue and be valid and binding pending any trial proceeding and appellate review, and no additional or new bail shall be required unless ordered by the court wherein the judgment of the conviction was rendered, or the judge of the rendering court, or by the court of criminal appeals, or any judge of the court of criminal appeals, or by the supreme court, or any supreme court judge.

(3) Nothing in this section shall prevent any of the rendering courts, the court of criminal appeals or the supreme court or any judge or justice of those courts from reducing or increasing the amount of bail required pending appellate review.

(4) If any person admitted to bail pending appeal is indicted for or convicted of a separate felony offense while released on bail, the bail shall be revoked and the defendant committed immediately.

(b) If a defendant is convicted of first degree murder, a Class A felony or a violation of §§ 39-11-117, 39-12-205, 39-13-304, 39-13-402, 39-13-503, 39-13-504, 39-14-404, 39-15-402, 39-17-107, 39-17-417(b), 39-17-417(c)(1), 39-17-417(i), 39-17-1004(b) or 39-17-1005, the judge shall revoke bail immediately, notwithstanding sentencing hearings, motions for a new trial, or related post-guilt determination hearings.

(c) If the defendant is convicted of any other felony offense, the judge may revoke bail immediately, notwithstanding sentencing hearings, motions for a new trial and related post-guilt determination hearings.

(d) Before a judge admits to bail pending appeal and releases a defendant who is convicted of any kidnapping offense, for which bail is authorized, involving a hostage or victim, the judge shall make all reasonable and diligent efforts to notify the hostage or victim of the offense that the defendant has been admitted to bail pending appeal and is being released. If the hostage or victim is under eighteen (18) years of age or is otherwise unavailable, the judge shall make all reasonable and diligent efforts to so notify the family, if any, of the hostage or victim.



§ 40-11-114 - Contents of written undertaking.

(a) Bail, when not given in open court, is given by a written undertaking, containing the conditions of release, the agreement of the defendant to appear in the court having jurisdiction of the offense as directed by the court and/or an amount to be paid for nonappearance, signed by the defendant, and if made under § 40-11-122(2), signed also by court-approved and sufficient surety or sureties. The written undertaking must be approved by the officer taking it.

(b) An electronically transmitted facsimile copy of a written undertaking shall have the same legal effect as the original written undertaking. An electronically transmitted facsimile copy of a written undertaking signed by the defendant shall have the same legal effect as the written undertaking signed by the defendant.



§ 40-11-115 - Release on recognizance or unsecured bond -- Factors considered.

(a) Any person charged with a bailable offense may, before a magistrate authorized to admit the person to bail, be ordered released pending trial on the person's personal recognizance or upon the execution of an unsecured appearance bond in an amount specified by the magistrate.

(b) In determining whether or not a person shall be released as provided in this section and that a release will reasonably assure the appearance of the person as required, the magistrate shall take into account:

(1) The defendant's length of residence in the community;

(2) The defendant's employment status and history, and financial condition;

(3) The defendant's family ties and relationships;

(4) The defendant's reputation, character and mental condition;

(5) The defendant's prior criminal record, including prior releases on recognizance or bail;

(6) The identity of responsible members of the community who will vouch for defendant's reliability;

(7) The nature of the offense and the apparent probability of conviction and the likely sentence, insofar as these factors are relevant to the risk of nonappearance; and

(8) Any other factors indicating the defendant's ties to the community or bearing on the risk of willful failure to appear.



§ 40-11-116 - Conditions on release.

(a) If a defendant does not qualify for a release upon recognizance under § 40-11-115, then the magistrate shall impose the least onerous conditions reasonably likely to assure the defendant's appearance in court.

(b) If conditions on release are found necessary, the magistrate may impose one (1) or more of the following conditions:

(1) Release the defendant into the care of some qualified person or organization responsible for supervising the defendant and assisting the defendant in appearing in court. This supervisor shall maintain close contact with the defendant, assist the defendant in making arrangements to appear in court, and, where appropriate, accompany the defendant to court. The supervisor shall not be required to be financially responsible for the defendant, nor to forfeit money in the event the defendant fails to appear in court. The department of correction and its officers are not to be considered an appropriate qualified organization or person under this section;

(2) Impose reasonable restrictions on the activities, movements, associations and residences of the defendant; and/or

(3) Impose any other reasonable restriction designed to assure the defendant's appearance, including, but not limited to, the deposit of bail pursuant to § 40-11-117.



§ 40-11-117 - Bail security required.

Absent a showing that conditions on a release on recognizance will reasonably assure the appearance of the defendant as required, the magistrate shall, in lieu of the conditions of release set out in § 40-11-115 or § 40-11-116, require bail to be given.



§ 40-11-118 - Execution and deposit -- Bail set no higher than necessary -- Factors considered -- Bonds and sureties.

(a) Any defendant for whom bail has been set may execute the bail bond and deposit with the clerk of the court before which the proceeding is pending a sum of money in cash equal to the amount of the bail. Upon depositing this sum, the defendant shall be released from custody subject to the conditions of the bail bond. Bail shall be set as low as the court determines is necessary to reasonably assure the appearance of the defendant as required.

(b) In determining the amount of bail necessary to reasonably assure the appearance of the defendant while at the same time protecting the safety of the public, the magistrate shall consider the following:

(1) The defendant's length of residence in the community;

(2) The defendant's employment status and history and financial condition;

(3) The defendant's family ties and relationships;

(4) The defendant's reputation, character and mental condition;

(5) The defendant's prior criminal record, record of appearance at court proceedings, record of flight to avoid prosecution or failure to appear at court proceedings;

(6) The nature of the offense and the apparent probability of conviction and the likely sentence;

(7) The defendant's prior criminal record and the likelihood that because of that record the defendant will pose a risk of danger to the community;

(8) The identity of responsible members of the community who will vouch for the defendant's reliability; however, no member of the community may vouch for more than two (2) defendants at any time while charges are still pending or a forfeiture is outstanding; and

(9) Any other factors indicating the defendant's ties to the community or bearing on the risk of the defendant's willful failure to appear.

(c) (1) Whenever a court's judgment includes the requirement that the defendant pay a fine or cost, the court may require that the payment of the fine or cost be secured by surety bond or other appropriate undertaking if such defendant has a history of past due fines and costs. A parent, guardian or other responsible party may be permitted to act as surety in order to guarantee the payment of the fine or cost.

(2) Notwithstanding any other provision of law to the contrary, unless the surety executes a bond or agreement which specifically makes the surety liable for the fine, cost, or restitution, no surety shall be held liable for the fine, cost or restitution without the surety's consent.

(d) (1) When the court is determining the amount and conditions of bail to be imposed upon a defendant, the court shall consider the use of special conditions for the defendant, including, but not limited to, the conditions set out in subdivision (d)(2), if the defendant is charged with a violation of § 39-13-106, § 39-13-213(a)(2), § 39-13-218 or § 55-10-401, and the defendant has one (1) or more prior convictions for a violation of § 39-13-106, § 39-13-213(a)(2), § 39-13-218 or § 55-10-401.

(2) The special conditions the court shall consider pursuant to subdivision (d)(1) are:

(A) The use of ignition interlock devices;

(B) The use of transdermal monitoring devices or other alternative alcohol monitoring devices;

(C) The use of electronic monitoring with random alcohol or drug testing; or

(D) Pretrial residency in an in-patient alcohol or drug rehabilitation center.

(3) As used in this subsection (d), "court" includes any person authorized by § 40-11-106 to take bail.

(e) After an inquiry pursuant to § 40-7-123 into the citizenship status of a defendant who is arrested for causing a traffic accident resulting in either the death or serious bodily injury, as defined in § 55-50-502, of another while driving without a valid driver license and evidence of financial responsibility as required by § 55-12-139, if it is determined that the defendant is not lawfully present in the United States, when determining the amount of bail, the defendant may be deemed a risk of flight.



§ 40-11-119 - Return of deposit to defendant.

If the conditions of the bail bond have been performed and the defendant has been discharged from all obligations in the cause, the clerk of the court shall return to the defendant, unless the court orders otherwise, the entire sum which had been deposited.



§ 40-11-120 - Forfeiture of defendant's bail deposit.

If the defendant released upon recognizance under § 40-11-115 or posting bail bond under § 40-11-118 does not comply with the conditions of the bail bond, the court having jurisdiction shall enter an order declaring the bail to be forfeited. Notice of the order or forfeiture shall be mailed forthwith by the clerk to the defendant at the defendant's last known address. If the defendant does not appear and surrender to the court having jurisdiction within thirty (30) days from the date of the forfeiture or, within that period, satisfy the court that appearance and surrender by the defendant are impossible and not the defendant's fault, the court shall enter judgment for the state against the defendant for the amount of the bail and costs of the court proceedings. The deposit made in accordance with § 40-11-118 shall be applied to payment of the judgment and costs. Any balance of the judgment and costs may be enforced and collected in the same manner as a judgment entered in a civil action.



§ 40-11-121 - Judgment for fine and costs -- Deposit applied to payment.

If a judgment for fine and court costs, or either, is entered in the prosecution of a cause in which a deposit had been made by defendant, the deposit shall be applied to the payment of the judgment.



§ 40-11-122 - Bail bond secured by real estate or sureties.

In lieu of the bail deposit provided for in § 40-11-118, any defendant for whom bail has been set may execute a bail bond which may be secured as provided in this section. The bail bond may be secured by:

(1) Real estate situated in this state with nonexempt unencumbered equity owned by the defendant or the defendant's surety worth one and one-half (11/2) times the amount of bail set. If the bail bond is secured by real estate, the defendant or the defendant's surety shall execute a deed of trust conveying the real estate in trust to the clerk who shall immediately file the deed of trust in the office of the register of the county in which the real estate is situated. The costs of preparation of the deed of trust and recordation shall be paid by the defendant;

(2) A written undertaking signed by the defendant and at least two (2) sufficient sureties, and approved by the magistrate or officer. Sureties under this section shall not be professional bondsmen or attorneys; or

(3) A solvent corporate surety or sureties or a professional bail bondsman as approved, qualified or regulated by §§ 40-11-101 -- 40-11-144 and part 3 of this chapter. No bond shall be approved unless the surety on the bond appears to be qualified.



§ 40-11-123 - Sufficiency of sureties -- Evidence.

(a) Each of the sureties shall be worth the amount expressed in the undertaking, subject to the execution; but the court, magistrate or officer in taking bail may allow more than two (2) sureties to justify severally in amounts less than that expressed in the undertaking, if the whole qualification is equivalent to two (2) sufficient sureties.

(b) The district attorney general, or the court, magistrate or officer, may examine the sureties on oath touching their sufficiency, in any manner that the district attorney general, or the court, magistrate or officer may deem proper. The court or magistrate may also receive other testimony, either for or against the sufficiency of sureties.



§ 40-11-124 - List of approved and qualified professional bondsmen -- Certification required -- Rules concerning qualifications.

(a) The clerk, sheriff, municipal courts and other inferior courts shall have available a list of professional bondsmen or other sureties approved and qualified as solvent by the courts of record with criminal jurisdiction within the county. These approved lists shall be provided by the judges of those courts. No undertaking shall be accepted unless the professional bondsman or other surety is so certified as approved.

(b) In counties having a population of seven hundred seventy thousand (770,000) or more, according to the 1980 federal census or any subsequent federal census, the rules concerning the qualifications of bail bond companies as established by the criminal court of record shall be applicable in any inferior court in the county. The clerk of any such inferior court shall have the duty and the responsibility to enforce the rules.



§ 40-11-125 - Approval of bondsmen withheld, withdrawn or suspended.

(a) In addition to the requirements of part 3 of this chapter regulating professional bondsmen, approval of a professional bondsman or other surety may be withheld, withdrawn or suspended by any court if, after investigation, it appears that a bondsman:

(1) Has been guilty of violating any of the laws of this state relating to bail bonds;

(2) Has a final judgment of forfeiture entered against the bondsman which remains unsatisfied;

(3) Is guilty of professional misconduct as described in § 40-11-126; or

(4) If applying for approval as a professional bondsman, has been convicted in any state of the United States of two (2) or more misdemeanors which are equivalent to Tennessee Class A or Class B misdemeanors; provided, however, that the misdemeanor convictions shall have occurred within five (5) years of the date the application for approval is filed.

(b) Any court withholding, withdrawing or suspending a bondsman or other surety under this section shall notify the bondsman in writing of the action taken, accompanied by a copy of the charges resulting in the court's action. If, within twenty (20) days after notice, the bail bondsman or surety files a written answer denying the charges or setting forth extenuating circumstances, the court shall call a hearing within a reasonable time for the purpose of taking testimony and evidence on any issues of fact made by the charges and answer. The court shall give notice to the bail bondsman, or to the insurer represented by the bondsman, of the time and place of the hearing. The parties shall have the right to produce witnesses, and to appear personally with or without representation by counsel. If, upon a hearing, the court determines that the bail bondsman is guilty as alleged in the charges, the court shall thereupon withhold, withdraw or suspend the bondsman from the approved list, or suspend the bondsman for a definite period of time to be fixed in the order of suspension.

(c) The clerk of the court and the sheriff of the county shall be notified of the action of the court and the offending bondsman stricken from the approved list.

(d) Any applicant for approval whose application has been denied, withheld, suspended or revoked shall have the right of appeal to the next highest court having criminal jurisdiction, and the appeal shall be heard de novo.



§ 40-11-126 - "Unprofessional conduct" defined for bondsmen and surety agents.

In addition to the criminal sanctions elsewhere provided by law, the following is deemed unprofessional conduct and no bondsman or surety agent shall:

(1) Suggest or advise the employment of or name for employment any particular attorney to represent the bondsman's principal;

(2) Pay a fee or rebate or give or promise anything of value to any clerk of court, jailer, police officer, peace officer, committing magistrate or any other person who has power to arrest or hold in custody, or to any public official or public employee in order to secure a settlement, compromise, remission or reduction of the amount of any bail bond or the forfeiture of the bail bond;

(3) Pay a fee or rebate or give anything of value to an attorney in bail bond matters except in defense of any action on a bond;

(4) Pay a fee or rebate or give or promise anything of value to the principal or anyone in the principal's behalf;

(5) Participate in the capacity of an attorney at a trial or hearing of one on whose bond the person is a surety;

(6) Solicit business directly or indirectly, by active or passive means, or engage in any other conduct which may reasonably be construed as intended for the purpose of solicitation of business in any place where prisoners are confined or in any place immediately surrounding where prisoners are confined;

(7) Surrender a principal or ask any court to be relieved from a bail bond arbitrarily or without good cause;

(8) Accept anything of value from a principal except the premium; provided, that the bondsman shall be permitted to accept collateral security or other indemnity from the principal which shall be returned upon final termination of liability on the bond. The collateral security or other indemnity required by the bondsman must be reasonable in relation to the amount of the bond. When a bail bondsman accepts collateral, the bondsman shall give a written receipt for the collateral, and this receipt shall give in detail a full description of the collateral received and the terms of redemption; or

(9) Engage in the business of a professional bondsman or surety without maintaining a permanent business office, business telephone and appropriate signage indicating that the office is a professional bail bond business.



§ 40-11-127 - Charges preferred against bondsman.

Upon motion, any district attorney general may prefer charges to have a bail bondsman stricken from the approved list pursuant to § 40-11-125 with the same provisions for notice, answer and hearing before the court, and the same right of appeal.



§ 40-11-128 - Certain persons disqualified as bondsmen.

The following persons or classes shall not be bail bondsmen or agents of bail bondsmen or surety companies and shall not directly or indirectly receive any benefits from the execution of any bail bond: jailers, attorneys, police officers, convicted felons, committing magistrates, municipal or magistrate court judges, clerks or deputy clerks, sheriffs, deputy sheriffs and constables, and any person having the power to arrest or having anything to do with the control of federal, state, county or municipal prisoners.



§ 40-11-129 - Sureties not discharged by irregularities.

No sureties are discharged by reason of:

(1) The want of any of the qualifications required in this part;

(2) There not being the requisite number of sureties;

(3) Any other agreement than is expressed in the undertaking;

(4) Infancy, lunacy or any other incapacity of any of the other parties thereto; or

(5) The defendant not having joined in the same.



§ 40-11-130 - Duration of bond or recognizance.

(a) (1) If a defendant in a criminal case executes a bond or recognizance before any court or other person authorized by law to take a bond or recognizance for the defendant's personal appearance before a court to answer a criminal charge and there has not been a disposition pursuant to § 40-11-138(b), the bond or recognizance shall be valid and binding upon the defendant and the defendant's sureties, until the time allowed by law for the defendant to appeal a finding of guilt to the court of criminal appeals. If the defendant timely appeals, the defendant shall be required to make a new bond to the court of criminal appeals, unless there has not been a disposition pursuant to § 40-11-138(b) and the trial judge, after examination of the original bond, sets out in a written order that the original bond is sufficient. The court shall use its discretion in determining whether the bond at issue should be changed. No presumption is otherwise intended to be raised in this section. If the time for appealing to the court of criminal appeals expires and the defendant has not filed an appeal, the bondsman, if there has not been a disposition pursuant to § 40-11-138(b), may be required to surrender the defendant to the court for service of the sentence.

(2) If the defendant files a timely appeal and the trial court judge orders that a new bond be made, the new bond or recognizance shall be made to the court of criminal appeals and shall not terminate until the final state court to which the defendant may appeal has rendered a decision on the appeal. Upon the conclusion of the appellate process, the bondsman shall be required to surrender the defendant.

(b) (1) If the defendant is placed on pre-trial, post-plea or judicial diversion, community correction, fined or if the defendant's sentence is suspended and probation granted, any such action shall constitute a disposition pursuant to § 40-11-138(b), the bond or recognizance is terminated, and the bondsman or other surety shall be released from the bondsman's or surety's obligations.

(2) If the court orders that the defendant is required to make a new bond or recognizance while on any of the programs set out in subdivision (b)(1), the new bond or recognizance shall be made to the court granting the placement. The new bond or recognizance shall not terminate until the defendant has completed the period of court-ordered supervision or until the defendant's diversion, community correction or probation is revoked. If the defendant's diversion, community correction or probation is revoked, the bondsman may be required to surrender the defendant.

(c) (1) A defendant is not required to make any bond or recognizance other than that which is required by subsection (a) or (b), unless ordered to do so by the appropriate court, because the:

(A) Bond is insufficient in amount;

(B) Defendant's sureties are insolvent;

(C) Bail is forfeited; or

(D) Court finds other good and sufficient cause for doing so.

(2) If the defendant is required to make another bond or recognizance for any reason set out in subdivision (c)(1), the sureties on the original bond may surrender the defendant and be released on the bond, as is provided by law.



§ 40-11-131 - Defects in bond no defense.

Where a bail bond or recognizance is executed by the accused, it shall be valid and binding on the accused and the accused's sureties for the accused's personal appearance before the court as prescribed by law or, if not payable or conditioned as prescribed by law for the appearance of the accused before the court from term to term of the court, it shall be held as if the bond or recognizance had expressly so stipulated and conditioned on its face, and no defect in the bond or recognizance shall avail the defendant and the accused's sureties upon default to appear.



§ 40-11-132 - Exoneration of bail bondsman or surety by surrender of defendant.

At any time, the bail bondsman or surety may surrender the defendant in their exoneration or the defendant may personally surrender to the officer. Surrender by a bail bondsman or surety shall be for good cause including, but not limited to, the following:

(1) The defendant has violated the contractual provisions between the defendant and the bondsman;

(2) The bondsman or surety has good cause to believe the defendant will not appear as ordered by the court having jurisdiction;

(3) A forfeit, conditional or final, has been rendered against the defendant;

(4) The defendant has failed to appear in court either as ordered by the court or as commanded by any legal process; or

(5) The defendant has been arrested while on bond.



§ 40-11-133 - Arrest of defendant by bail bondsman or other authorized person.

(a) For the purposes of §§ 40-11-132, 40-11-203, and 40-11-204, the bail bondsman or surety may arrest the defendant on a certified copy of the undertaking, at any place either in or out of the state, or may, by written authority endorsed on the certified copy, authorize another person to make the arrest. In the event that circumstances prevent the obtaining of a certified copy of the undertaking or capias from the clerk's office at the time of the arrest or surrender, a duplicate copy of the same shall suffice until such time that a certified copy can be obtained from the clerk's office.

(b) After the payment of the forfeiture, the bail bondsman or surety may arrest the defendant on a certified copy of the capias, or may, by a written authority endorsed on the certified copy, authorize another person to make the arrest.

(c) Any capias issued pursuant to a forfeit, whether the forfeit is conditional or final, shall remain in full force and effect until the defendant is apprehended and returned to the criminal justice system, and a disposition is entered in the defendant's case.

(d) Any approved bail bondsman in good standing is authorized to return the defendant to the jurisdiction for which the bail bond is obligated for the defendant's appearance; provided, the bail bondsman is liable for the expenses of returning the defendant and the defendant is located within the state of Tennessee.



§ 40-11-134 - Sheriff assisting bail bondsman or surety in arrest.

The bail bondsman or surety is also entitled to the aid of the sheriff of any county in this state in making the arrest, within the bounds of the sheriff's county, by producing a certified copy of the bail bond, and, in person or by agent, accompanying the officer to receive the person arrested.



§ 40-11-135 - Return of bail bond after arrest.

The sheriff making the arrest under § 40-11-134 shall return the copy of the bail bond, with an endorsement of the sheriff's action, in the same manner as the sheriff is required to return a capias.



§ 40-11-136 - Surrender to sheriff.

The surrender shall be made to the sheriff of the county in which the defendant is bound to answer for the offense, whether by change of venue or otherwise, and the sheriff is not bound to accept the surrender unless made at the place of holding the court in that county, or at the county jail.



§ 40-11-137 - Duty of bail bondsman or surety upon surrendering defendant -- Hearing.

(a) Upon surrendering the defendant, the bail bondsman or surety shall, as soon as is reasonably practicable, go before any court having jurisdiction authorized to admit to bail, and notify the officer of the surrender.

(b) (1) Any court having jurisdiction so notified shall have the defendant brought before it as soon as practicable, and within seventy-two (72) hours, and determine whether or not the surrender was for good cause.

(2) (A) If the court having jurisdiction finds that the surrender was arbitrary or not for good cause, it may order the defendant rereleased upon the same undertaking or impose other conditions as provided by law.

(B) If the surrender is found to be for good cause, the court having jurisdiction shall approve the surrender by endorsement upon the bail bond or by other writing, and it shall be the duty of the surrendering bail bondsman to deliver the written approval or copy of the approval to the sheriff.

(3) This subsection (b) shall not apply where a surrender is based on a conditional or final judgment of forfeiture issued by the court having jurisdiction over the defendant.

(c) The court shall fix the amount of premium to be refunded, if any.



§ 40-11-138 - Release of bail bondsmen or sureties from obligations.

(a) If the conditions of the bail bond have been performed and the defendant has been discharged from the defendant's obligations in the cause, the clerk of the court shall return to the bondsman the deposit of any cash. If the bail has been secured by real estate, the clerk of the court shall immediately prepare and forward to the register a written release of the deed of trust on the real estate. The costs of the release shall be paid by the defendant.

(b) (1) A bail bondsman or surety shall be released from an obligation under a bail bond if the charge against the surety's principal is disposed of by acquittal, agreement with the state, whether diversion or otherwise, or retirement.

(2) (A) If the charge is disposed of by conviction or a plea of guilty, the bond shall remain in effect until the court renders the defendant's sentence.

(B) After conviction or a plea of guilty, and before the court renders the defendant's sentence, the bond shall not be forfeited against a surety, shall not be included in the calculation of a professional bondsman's capacity or solvency, or otherwise negatively impact the surety.



§ 40-11-139 - Forfeiture of bail security -- Notice to defendant and sureties.

(a) If the defendant whose release is secured under § 40-11-122 does not comply with the conditions of the bail bond, the court having jurisdiction shall enter an order declaring the bail to be forfeited. Notice of the order of forfeiture shall be immediately sent by certified mail, restricted delivery, return receipt requested, by the clerk of the court to the defendant at the defendant's last known address. The defendant's surety will be served with scire facias upon the forfeiture entered and a capias shall be issued for the defendant.

(b) After the expiration of one hundred eighty (180) days from the date surety is served with scire facias or scire facias is returned to the clerk unserved or undelivered, the court may enter judgment for the state against the defendant and the defendant's sureties for the amount of the bail and costs of the proceedings.

(c) No execution shall issue upon a final forfeit, nor shall proceedings be taken for its enforcement until the expiration of thirty (30) days after its entry.



§ 40-11-140 - Execution on judgment.

(a) (1) If judgment is entered in favor of the state on any bail bond, the district attorney general shall have execution issued on the judgment and delivered immediately to the sheriff to be executed by levy on the cash deposited with the clerk of the court or on the real estate described in the deed of trust.

(2) The cash shall be used to satisfy the judgment and costs.

(3) The real estate shall be sold in the same manner as in execution sales in civil actions and the proceeds of the sale shall be used to satisfy the judgment, all court costs and prior encumbrances, if any.

(4) The balance shall be returned to the grantor of the deed of trust.

(b) The real estate so sold may be redeemed in the same manner as real estate may be redeemed after judicial or execution sales in civil actions.

(c) The clerk shall have five (5) years from execution on the judgment to demand collection on the judgment.



§ 40-11-141 - Release during trial -- Revocation.

(a) A defendant released before trial shall continue on release during trial or release pending trial under the same terms and conditions as were previously imposed, unless the court determines pursuant to § 40-11-137 or § 40-11-144 that other terms and conditions or termination of release are necessary to assure the defendant's presence during trial, or to assure that the defendant's conduct will not obstruct the orderly and expeditious progress of the trial.

(b) If after the defendant is released upon personal recognizance, an unsecured personal appearance bond, or any other bond approved by the court, the defendant violates a condition of release, is charged with an offense committed during the defendant's release, or engages in conduct which results in the obstruction of the orderly and expeditious progress of the trial or other proceedings, then the court may revoke and terminate the defendant's bond and order the defendant held without bail pending trial or without release during trial.



§ 40-11-143 - Change in bail or conditions of release.

A motion for a change in bail or other conditions of release shall be by written motion, served upon opposing counsel or upon the defendant personally if the defendant is not represented by counsel, within a time reasonable under the circumstances before the hearing on the motion. In granting or denying a motion for a change in bail or other conditions of release, the court shall set forth in writing the reasons for its action.



§ 40-11-144 - Review of release decision.

(a) The actions by a trial court from which an appeal lies to the supreme court or court of criminal appeals in granting, denying, setting or altering conditions of the defendant's release shall be reviewable in the manner provided in the Tennessee Rules of Appellate Procedure.

(b) If the action to be reviewed is that of a court from which an appeal lies to a court inferior to the supreme court or court of criminal appeals, review shall be sought in the next higher court upon writ of certiorari.



§ 40-11-145 - "Guaranteed arrest or bail bond certificate" defined.

As used in this section and § 40-11-146, "guaranteed arrest or bail bond certificate" means a printed card or other certificate issued by an association to any of its members, which is signed by the member and contains a printed statement that the association and the surety company are both licensed to do business in this state and that the guaranteed arrest or bail bond certificate is issued pursuant to the terms of this section and § 40-11-146, and:

(1) The bond guarantees the appearance of the person whose signature appears on the card or certificate; and

(2) That the surety company will, in the event of the failure of the person to appear in court at the time set for appearance, pay any fine or forfeiture imposed upon the person in an amount not to exceed one thousand dollars ($1,000).



§ 40-11-146 - Guaranteed arrest or bail bond certificate in lieu of cash bail.

A guaranteed arrest or bail bond certificate presented by the person whose signature appears thereon shall be accepted in lieu of cash bail in an amount not to exceed five thousand dollars ($5,000) as an arrest or bail bond to guarantee the appearance of the person in any court in this state, at the time required by the court, when the person is arrested for violation of any traffic law of the state or traffic ordinance of any municipality therein relating to the operation of a motor vehicle. The guaranteed arrest or bail bond certificate shall be subject to all of the limitations appearing on its face; but, when accepted, shall be subject to the same forfeiture and enforcement provision as a bail bond or cash bond. However, the violation must have been committed prior to the expiration date shown on the guaranteed arrest or bail bond certificate.



§ 40-11-147 - Admission to bail after arrest in one county upon a warrant issued in another county.

A defendant arrested in one county on a warrant issued in another county for the commission of an offense for which the maximum punishment is imprisonment for ten (10) years or less is entitled to be admitted to bail in the county of arrest by the same officials and in the same manner as if arrested in the county issuing the warrant, subject to the following provisions:

(1) The appropriate clerk or magistrate shall fix the amount of bail to be required and shall set the amount forth on the face of the warrant; and

(2) The sheriff of the county in which the arrest is made, or the sheriff's deputy, shall transmit the undertaking of bail to the sheriff of the county from which the warrant issued, who shall return it to the court as provided in § 40-11-106.



§ 40-11-148 - Bail for defendant charged with commission of crime while free on bail.

(a) When a defendant has been admitted to and released on bail for a criminal offense, whether prior to or during trial or pending appeal, and the defendant is charged with the commission of one (1) or more bailable offenses while released on bail, the judge shall set the defendant's bail on each new offense in an amount not less than twice that which is customarily set for the offense charged.

(b) (1) When the court is determining the amount and conditions of bail to be imposed upon a defendant who is charged with a violation of § 39-13-106, § 39-13-213(a)(2), § 39-13-218 or § 55-10-401, the court shall consider the use of special conditions for such defendant, including, but not limited to, the conditions set out in subdivision (b)(2), if the offense for which bail is being set was committed while the defendant was released on bail for a prior charge of violating § 39-13-106, § 39-13-213(a)(2), § 39-13-218 or § 55-10-401.

(2) The special conditions the court shall consider pursuant to subdivision (b)(1) are:

(A) The use of an ignition interlock device;

(B) The use of a transdermal monitoring device or other alternative alcohol monitoring devices;

(C) The use of electronic monitoring with random alcohol or drug testing; or

(D) Pretrial residency in an in-patient alcohol or drug rehabilitation center.

(3) As used in this subsection (b), "court" includes any person authorized by § 40-11-106 to take bail.



§ 40-11-149 - Attorney not permitted to sign bond in criminal case.

(a) It is an offense for an attorney practicing in any of the courts of this state to sign any bond, or enter into any recognizance, as surety for the appearance of any person, other than a member of the attorney's immediate family, in any criminal case pending against the person in any of the courts in this state.

(b) A violation of subsection (a) is a Class C misdemeanor with no incarceration permitted.



§ 40-11-150 - Determination of risk to victim prior to release -- Conditional release -- Discharge of conditions -- Notification to law enforcement.

(a) In addition to the factors set out in § 40-11-118, in making a decision concerning the amount of bail required for the release of a defendant who is arrested for the offense of stalking, aggravated stalking or especially aggravated stalking, as defined in § 39-17-315, any criminal offense defined in title 39, chapter 13, in which the alleged victim of the offense is a victim as defined in § 36-3-601(5), (10) or (11), or is in violation of an order of protection as authorized by title 36, chapter 3, part 6, the magistrate shall review the facts of the arrest and detention of the defendant and determine whether the defendant is:

(1) A threat to the alleged victim;

(2) A threat to public safety; and

(3) Reasonably likely to appear in court.

(b) Before releasing a person arrested for or charged with an offense specified in subsection (a), or a violation of an order of protection, the magistrate shall make findings on the record, if possible, concerning the determination made in accordance with subsection (a), and shall impose one (1) or more conditions of release or bail on the defendant to protect the alleged victim of any such offense and to ensure the appearance of the defendant at a subsequent court proceeding. The conditions may include:

(1) An order enjoining the defendant from threatening to commit or committing specified offenses against the alleged victim;

(2) An order prohibiting the defendant from harassing, annoying, telephoning, contacting or otherwise communicating with the alleged victim, either directly or indirectly;

(3) An order directing the defendant to vacate or stay away from the home of the alleged victim and to stay away from any other location where the victim is likely to be;

(4) An order prohibiting the defendant from using or possessing a firearm or other weapon specified by the magistrate;

(5) An order prohibiting the defendant from possession or consumption of alcohol, controlled substances or controlled substance analogues;

(6) An order requiring the defendant to carry or wear a global positioning monitoring system device and, if able, pay the costs associated with operating that device and electronic receptor device provided to the victim, pursuant to § 40-11-152; and

(7) Any other order required to protect the safety of the alleged victim and to ensure the appearance of the defendant in court.

(c) Concurrent with the imposition of one (1) or more conditions of release, the magistrate shall:

(1) Issue a written order for conditional release containing the conditions of the release on a form prepared by the administrative office of the courts, in consultation with the Tennessee task force against domestic violence, and distributed to judges and magistrates by the administrative office of the courts;

(2) Immediately distribute a copy of the order to the law enforcement agency having custody of the defendant, which agency shall file and maintain the order in the same manner as is done for orders of protection; and

(3) Provide the law enforcement agency with any available information concerning the location of the victim in a manner that protects the safety of the victim.

(d) The law enforcement agency having custody of the defendant shall provide a copy of the conditions to the defendant upon the defendant's release. Failure to provide the defendant with a copy of the conditions of release does not invalidate the conditions if the defendant has notice of such conditions.

(e) If conditions of release are imposed without a hearing, the defendant may request a prompt hearing before the court having jurisdiction of the offense for which the defendant was arrested or is charged to review the conditions. Upon such a request, the court shall hold a prompt hearing to review the conditions.

(f) When a defendant who is arrested for or charged with an offense specified in subsection (a) or with a violation of an order of protection is released from custody, the law enforcement agency having custody of the defendant shall:

(1) Use all reasonable means to immediately notify the victim of the alleged offense of the release and of the address and telephone number of the nearest source of assistance to victims of domestic violence, including, but not limited to, shelters, counseling centers or other appropriate community resources; and

(2) Send the victim at the victim's last known address a copy of any conditions of release. If the victim is present at the time the conditions are imposed, a copy of the conditions may be given to the victim at that time; provided, that failure to furnish the victim a copy of any conditions of release shall not constitute negligence per se by the law enforcement agency.

(g) Release of a defendant who is arrested for or charged with a crime specified in subsection (a) or with a violation of an order of protection shall not be delayed because of the requirements of subsection (f).

(h) (1) Any offender arrested for the offense of stalking, aggravated stalking or especially aggravated stalking, as defined in § 39-17-315, or any criminal offense defined in title 39, chapter 13, in which the alleged victim is a victim as defined in § 36-3-601, shall not be released within twelve (12) hours of arrest if the magistrate or other official duly authorized to release the offender finds that the offender is a threat to the alleged victim. The official may, however, release the accused in less than twelve (12) hours if the official determines that sufficient time has or will have elapsed for the victim to be protected.

(2) The written findings must be attached to the warrant and shall be preserved as a permanent part of the record. The arresting officer shall make official note of the time of the arrest in order to establish the beginning of the twelve-hour period provided for in this subsection (h).

(i) (1) A person who violates a condition of release imposed pursuant to this section shall be subject to immediate arrest with or without a warrant as provided in § 40-7-103(b). If the violation of the condition of release also constitutes the offense of violation of a protective order as prohibited by § 39-13-113, the person shall be charged with the offense, and the bail of the person violating the condition of release may be revoked by the court having jurisdiction of the offense.

(2) If the violation of the condition or release does not also constitute a violation of § 39-13-113, the release condition violation shall be punished as contempt of the court imposing the conditions, and the bail of the person violating the condition of release may be revoked.

(j) (1) If a defendant upon whom conditions of release have been imposed pursuant to this section is for any reason discharged or released from those conditions, the discharging or releasing court shall notify all law enforcement agencies within its jurisdiction that the defendant is no longer subject to the conditions originally imposed.

(2) The administrative office of the courts, in consultation with the domestic violence state coordinating council, shall prepare a discharge from conditions of release notification form to send to law enforcement agencies as required by subdivision (j)(1) and shall distribute the form to all courts with the authority to discharge or release a defendant from conditions of release.

(k) (1) Any offender arrested for a violation of § 71-6-119, involving physical harm or abuse in which the alleged victim is an adult of advanced age as those terms are defined in § 71-6-102, shall not be released within twelve (12) hours of arrest if the official authorized to set bail in the case finds that the offender would be a continued threat to the alleged victim if released within the twelve-hour period. The official may, however, release the accused in less than twelve (12) hours if the official determines that sufficient time has or will have elapsed for the victim to be protected.

(2) The written findings must be attached to the warrant and shall be preserved as a permanent part of the record. The arresting officer shall make official note of the time of the arrest in order to establish the beginning of the twelve-hour period provided for in this subsection (k).

(3) (A) A person who violates a condition of release imposed pursuant to this section shall be subject to immediate arrest with or without a warrant as provided in § 40-7-103(b). If the violation of the condition of release also constitutes the offense of violation of a protective order as prohibited by § 39-13-113, the person shall be charged with the offense, and the bail of the person violating the condition of release may be revoked by the court having jurisdiction of the offense.

(B) If the violation of the condition of release does not also constitute a violation of § 39-13-113, the release condition violation shall be punished as contempt of the court imposing the conditions, and the bail of the person violating the condition of release may be revoked.

(l) (1) (A) Any officer who has reason to believe that a defendant under arrest may pose a substantial likelihood of serious harm to the defendant or to others may make a recommendation to the community mental health crisis response service that the defendant be evaluated by a member of such service to determine if the defendant is subject to admission to a hospital or treatment resource pursuant to § 33-6-403.

(B) The assessment of the defendant by a member of a community mental health crisis response service shall be completed within twelve (12) hours from the time the defendant is in custody or the magistrate or other official with the authority to determine bail shall set bail and admit the defendant to bail, when appropriate. However, if the assessment is being conducted at the end of the twelve-hour period, the member of the community mental health crisis response service may complete the assessment. The magistrate or other official duly authorized to release the defendant may, however, release the accused in less than twelve (12) hours if the official determines that sufficient time has or will have elapsed for the victim to be protected.

(C) If the assessment of the defendant by the member of the community mental health crisis response service indicates that the defendant does not meet the standards of § 33-6-403, the officer who has reasonable cause to believe that the defendant may pose a substantial likelihood of serious harm shall so report to the magistrate or other official with the authority to determine bail and such magistrate or official shall set bail and admit the defendant to bail, when appropriate.

(2) The officer who has reasonable cause to believe that the defendant may pose a substantial likelihood of serious harm shall note the time the defendant was taken into custody for purposes of beginning the twelve-hour assessment period provided in subdivision (l)(1)(B).



§ 40-11-151 - Notice to person employing bail bondsman.

Any person utilizing the services of a professional bail bondsman or bonding agent shall receive a copy of the following notice with the person's bail bond. No changes may be made in the substance of the notice; but minor printing adjustments may be made. The notice may be printed on the face, back or as a separate attachment to the bond.

NOTICE IF YOU USE A PROFESSIONAL BONDSMAN:Amount of Charges to You. The premium fee for your bond should not be more than ten percent (10%) of the face amount of your bond. For example, if your bond is $2,500, the premium on the bond should not be more than $250. In addition to this amount, the law also permits a one-time $25 initiation fee, (T.C.A. § 40-11-316). Insist on a Receipt. The law, (T.C.A. § 40-11-304), requires a bail bondsman to keep a duplicate receipt. The receipt must show the name of the person paying money or pledging property, the name of the person for whom it was paid, the account or purpose for which it is received, and the suit, action or matter in which the money is paid. Collateral That Can Be Required. If a bondsman insists on collateral in addition to the ten percent (10%) premium fee, you may wish to talk to another bondsman. However, a bondsman may accept collateral, and if the bondsman accepts collateral, the bondsman must give you a written receipt for the collateral, and the receipt shall give in detail a full description of the collateral received and the terms of redemption as required by T.C.A. § 40-11-126(8).

A BONDSMAN MAY NOT LOCK YOU BACK UP OR SURRENDER YOU ARBITRARILY OR WITHOUT GOOD CAUSE. GOOD CAUSE MAY INCLUDE YOUR FAILURE TO PERFORM YOUR OBLIGATIONS UNDER THE CONTRACT YOU HAVE WITH YOUR BONDSMAN (T.C.A. § 40-11-126(7) & § 40-11-132).



§ 40-11-152 - Global positioning monitoring system as a condition of bail.

(a) (1) For the purposes of this part, "global positioning monitoring system" means a system that electronically determines and reports the location of an individual through the use of a transmitter or similar device carried or worn by the individual that transmits latitude and longitude data to a monitoring entity through global positioning satellite technology.

(2) "Global positioning monitoring system" does not include a system that contains or operates global positioning system technology, radio frequency identification technology or any other similar technology that is implanted in or otherwise invades or violates the individual's body.

(b) Pursuant to § 40-11-150, the magistrate may order any defendant who is arrested for the offense of stalking, aggravated stalking or especially aggravated stalking, as defined in § 39-17-315, any criminal offense defined in title 39, chapter 13, in which the alleged victim of the offense is a victim as defined in § 36-3-601(5), (10) or (11), or is in violation of an order of protection as authorized by title 36, chapter 3, part 6, to do the following as a condition of bail:

(1) Carry or wear a global positioning monitoring system device and, except as provided by subsection (h), pay the costs associated with operating that system in relation to the defendant; or

(2) If the alleged victim of the offense consents after receiving the information described by subsection (d) and, except as provided by subsection (h), pay the costs associated with providing the victim with an electronic receptor device that:

(A) Is capable of receiving the global positioning monitoring system information from the device carried or worn by the defendant; and

(B) Notifies the victim if the defendant is at or near a location that the defendant has been ordered to refrain from going to or near under § 40-11-150.

(c) Before imposing a condition described by subsection (b), the magistrate must afford an alleged victim an opportunity to provide the magistrate with a list of areas from which the victim would like the defendant excluded and shall consider the victim's request, if any, in determining the locations the defendant will be ordered to refrain from going to or near. If the magistrate imposes a condition described by subsection (b), the magistrate shall specifically describe the locations that the defendant has been ordered to refrain from going to or near and the minimum distances, if any, that the defendant must maintain from those locations.

(d) Before imposing a condition described by subdivision (b)(2), the magistrate must provide to an alleged victim information regarding:

(1) The victim's right to participate in a global positioning monitoring system or to refuse to participate in that system and the procedure for requesting that the magistrate terminate the victim's participation;

(2) The manner in which the global positioning monitoring system technology functions and the risks and limitations of that technology, and the extent to which the system will track and record the victim's location and movements;

(3) Any locations that the defendant is ordered to refrain from going to or near and the minimum distances, if any, that the defendant must maintain from those locations;

(4) Any sanctions that the magistrate may impose on the defendant for violating a condition of bond imposed under this section;

(5) The procedure that the victim is to follow, and support services available to assist the victim, if the defendant violates a condition of bond or if the global positioning monitoring system equipment fails;

(6) Community services available to assist the victim in obtaining shelter, counseling, education, child care, legal representation, and other assistance available to address the consequences of domestic violence; and

(7) The fact that the victim's communications with the magistrate concerning the global positioning monitoring system and any restrictions to be imposed on the defendant's movements are not confidential.

(e) In addition to the information described by subsection (d), the magistrate shall provide to an alleged victim who participates in a global positioning monitoring system under this section the name and telephone number of an appropriate person employed by a local law enforcement agency who the victim may call to request immediate assistance if the defendant violates a condition of bond imposed under this section.

(f) In determining whether to order a defendant's participation in a global positioning monitoring system under this section, the magistrate shall consider the likelihood that the defendant's participation will deter the defendant from seeking to kill, physically injure, stalk, or otherwise threaten the alleged victim before trial.

(g) An alleged victim may request that the magistrate terminate the victim's participation in a global positioning monitoring system at any time. The magistrate may not impose sanctions on the victim for requesting termination of the victim's participation in or refusing to participate in a global positioning monitoring system under this section.

(h) The magistrate may allow a defendant to perform community service in lieu of paying the costs required by subsection (b) if the magistrate determines that the defendant is indigent.

(i) The magistrate that imposes a condition described by subsection (b) shall order the entity that operates the global positioning monitoring system to notify the magistrate and the appropriate local law enforcement agency if a defendant violates a condition of bond imposed under this section.

(j) This section shall not limit the authority of the magistrate to impose any other reasonable conditions of bond or enter any orders of protection under other applicable statutes.

(k) The global positioning monitoring of any defendant ordered pursuant to this section shall be provided by the county or municipality in which the court ordering the monitoring is located and shall not be provided by the board of parole.






Part 2 - Forfeiture of Bail

§ 40-11-201 - Conditional judgment on failure to appear.

(a) If the defendant who gives bail or makes a cash deposit as provided in part 1 of this chapter does not appear according to the undertaking, a conditional judgment may be entered against the defendant and the defendant's sureties, or against the defendant alone, in case of a deposit, or the court may grant an extension.

(b) No forfeiture or conditional forfeiture of any appearance or bail bond shall be rendered in any case where a statement of a licensed physician is furnished the court showing that the principal in the bond is prevented from attending by some mental or physical disability, or where an affidavit of the jailer, warden or other responsible officer of a jail, workhouse or penitentiary in which the principal is being detained shall be furnished the court.

(c) The appearance or bail bond shall remain in full force and effect until the principal is physically or mentally able to appear, or until a detainer against the principal is filed with the detaining authority. On the filing of a detainer, the bondsman and sureties shall remain liable for the expenses of returning the principal to this jurisdiction for trial when the principal is released by the detaining authority. If the detainer request is refused or if the detaining authority releases the principal notwithstanding the filing of the detainer, the surety shall not be liable in the undertaking. It shall be the duty of the bondsman or surety to present to the presiding court, in a timely manner, all appropriate documentation evidencing that the detainer was properly filed or refused, or that the detaining authority released the principal notwithstanding the filing of the detainer. The liability of any bondsman or surety shall not exceed the amount of the bail bond. After trial, however, if it is necessary to return the principal to the detaining authority in another jurisdiction, all expenses incurred in the return shall be paid by the state of Tennessee.



§ 40-11-202 - Scire facias.

A scire facias shall issue to notify the defendant and the defendant's sureties to show cause why the judgment shall not be made final.



§ 40-11-203 - Exoneration by surrender of defendant.

(a) After the liability of the bail bondsman or surety has become fixed by forfeiture, and before payment, the bail bondsman or surety may be exonerated from the liability by the surrender of the defendant and the payment of all costs; but may be exonerated from costs also if, in the opinion of the court, the bail bondsman or surety has been in no fault.

(b) It is left to the sound discretion of the court whether the bail bondsman or surety shall be relieved from the liability of bail to any and to what extent.



§ 40-11-204 - Relief on forfeited recognizances.

(a) (1) Except as provided in subsection (b), the judges of the general sessions, circuit, criminal and supreme courts may receive, hear and determine the petition of any person who claims relief is merited on any recognizances forfeited, and so lessen or absolutely remit the same, less a clerk's commission of five percent (5%) of the original paid final forfeiture or one thousand dollars ($1,000), whichever is less, and do all and everything therein as they shall deem just and right, and consistent with the welfare of the state, as well as the person praying for relief. This power shall extend to the relief of those against whom final judgment has been entered whether or not the judgment has been paid, as well as to the relief of those against whom proceedings are in progress.

(2) Cities, which have adopted home rule, may elect to authorize their city court judges to lessen or remit forfeitures in accordance with this section if those judges have jurisdiction to hear state misdemeanor cases.

(b) In counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the clerk's commission authorized by this section shall be ten percent (10%) of the forfeiture or one thousand dollars ($1,000), whichever is less.



§ 40-11-205 - Refund of forfeiture payments on reversal.

Money paid into the treasury by virtue of a judgment of the circuit or criminal court upon a forfeited recognizance shall be refunded to the party paying the same, upon the reversal of the judgment by the supreme court, on appeal or writ of error duly prosecuted. The commissioner of finance and administration shall give the party a warrant for the money upon the production of a certified copy of the judgment of reversal.



§ 40-11-206 - State purchase of land sold to collect on forfeiture.

In all cases where land or lands shall be sold at sheriff's sale for the purpose of collecting the amount due on forfeited appearance bonds in criminal cases, the state shall be authorized to purchase any of the lands. The amount paid by the state for the purchase of the lands shall in no case be greater than the amount of the bond upon which forfeiture has been taken and upon which the forfeiture the execution was issued.



§ 40-11-207 - Notice to district attorney general of sale of land.

In all cases of sales under execution issued to collect the amount of forfeiture taken upon appearance bonds in criminal cases, it is the duty of the sheriff to send to the district attorney general for the district in which the sale is to be made a copy of the advertisement of the sale.



§ 40-11-208 - Bid by district attorney general.

The district attorney general for the district in which the sale is to be made shall then determine the amount or amounts which the property should bring at a fair sale, and, if the district attorney general thinks it expedient to do so, shall, in person or by agent, bid the property in for the state of Tennessee at a sum that the district attorney general thinks the property is reasonably worth. The amount at which the property is purchased shall in no event exceed the amount of the forfeiture for the satisfaction of which execution has been issued and the sale held.



§ 40-11-209 - Certificate of district attorney general.

The district attorney general for the district in which the sale is to be made shall thereupon issue and deliver a certificate to the sheriff of the county conducting the sale, where the land or lands are situated. The certificate shall be in the following words and figures:

Click here to view form



§ 40-11-210 - Disposition of copies of certificate.

The district attorney general shall issue a separate certificate in duplicate, for each separate plot of land offered for sale by the sheriff under §§ 40-11-206 -- 40-11-208 and so purchased by the district attorney general, one (1) copy of the certificate to be delivered to the sheriff and one (1) copy to the clerk of the court having jurisdiction of the cause to be retained by the clerk in the records of the court.



§ 40-11-211 - Certificate received and delivered to state or county.

The sheriff shall receive the certificate in lieu of money, as now provided by law, which certificate the sheriff shall in lieu of money turn over and deliver to the state of Tennessee, or to the county, whichever may be the one entitled to the proceeds of the sale under the execution.



§ 40-11-212 - Sheriff's deed delivered to district attorney general.

Upon delivery of the certificate by the district attorney general to the sheriff, the sheriff shall issue a deed to the state for the lands so purchased by the state and deliver it to the district attorney general in whose district the purchase is made.



§ 40-11-213 - Delivery of deed to county.

In all cases where the county is entitled to the proceeds of the sale under execution, under sales as provided in §§ 40-11-206 -- 40-11-212 after the expiration of the period of redemption provided in § 40-11-215, the commissioner of finance and administration shall issue a deed for lands purchased under execution to the county so entitled to the deed upon the demand of the county mayor of that county.



§ 40-11-214 - Payment of costs -- Notice to clerk of court.

(a) Whenever property has been purchased by the state, under §§ 40-11-206 -- 40-11-215, it is the duty of the district attorney general to certify to the commissioner of finance and administration the amount of costs incurred by the sheriff in making the sale, including the fees and commissions of the sheriff for making the sale, and forward same, together with the sheriff's deed, to the commissioner. Upon receipt of the certification, the amount of costs so certified shall be paid by the commissioner to the sheriff, as other criminal costs are paid.

(b) The commissioner shall notify the clerk of the court wherein the forfeiture was taken of the amount of the purchase price and of the costs so paid.



§ 40-11-215 - Redemption of property.

(a) The owner or owners of the property sold and bought by the state under §§ 40-11-206 -- 40-11-215 shall be entitled to redeem the property within two (2) years from the date of the sale by paying the amount for which the property was purchased by the state, together with all costs of the sale, and six percent (6%) interest on the purchase price and costs.

(b) The redemption shall be made by paying the funds to the clerk of the court in the county in which the forfeiture was originally taken. The clerk shall thereupon issue to the party a certificate of redemption, which certificate shall divest all title of the state in and to the lands.

(c) A report of all lands so redeemed shall be made monthly to the commissioner of finance and administration, accompanied by the sums paid for the redemption.

(d) If the lands are not redeemed within the period of two (2) years, title thereto shall vest absolutely in the state, and the state shall have the right to convey the title to any purchaser who shall pay the amount of the purchase price and costs, and interest thereon from the date of sale. Any deeds, however, after the redemption period has expired, shall be made by the commissioner of finance and administration.






Part 3 - Professional Bondsmen

§ 40-11-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Available capacity" is a professional bondsman's capacity reduced by the total amount of bail, expressed in dollars, which the professional bondsman has outstanding and from which the professional bondsman has not been released;

(2) "Capacity" is the total amount of bail, expressed in dollars, on which a professional bondsman may act as surety;

(3) "Equity in real estate" is determined by taking the fair market value of the real estate and subtracting from that value all outstanding liens and encumbrances. For purposes of establishing fair market value, either the county property assessor's appraisal or an opinion of value from a licensed real estate broker may be used; and

(4) (A) "Professional bondsman" means any person, firm, partnership or corporation, engaged for profit in the business of furnishing bail, making bonds or entering into undertakings, as surety, in criminal proceedings, or for the appearance of persons charged with any criminal offense or violation of law or ordinance punishable by fine, imprisonment or death, before any of the courts of this state, including municipal courts or securing the payment of fines, judgments or damages imposed and of costs assessed by those courts upon preliminary or final disposition thereof;

(B) "Professional bondsman" or "bondsman" extends to and includes the agents, representatives or employees of a professional bondsman, or those acting for the bondsman, whether with or without compensation or salary. The business of a professional bondsman shall be limited to the acts, transactions and undertakings enumerated in subsection (a) and to no others.



§ 40-11-302 - Applicability of part -- Exclusion from insurance company laws -- Acting as sureties -- Bonding capacity.

(a) This part shall apply to all professional bondsmen, but shall not apply to or affect those persons, firms, partnerships or corporations engaged exclusively in the business of making judicial or other bonds, or providing or furnishing indemnity, as surety, in suits or actions of a purely civil nature; and shall not apply to persons, firms, partnerships or corporations, which become bondsmen without receiving consideration from, or as an accommodation to, an accused in a single transaction; provided, that if those persons, firms, partnerships or corporations shall undertake to furnish bail, make appearance bonds or enter into similar undertakings, as surety, for a consideration in a criminal case, then this part shall apply to them in respect of such transactions, as well as to those engaged exclusively in the business of a professional bondsman. All provisions of this part will apply to agents of insurance companies making appearance bonds in the criminal trial or lower courts and in the court of criminal appeals and supreme court of Tennessee.

(b) A professional bondsman, as defined in § 40-11-301, is specifically excluded from the laws governing insurance companies and any regulatory authority exercised by the department of commerce and insurance except as provided in subsections (c) and (d).

(c) A professional bondsman may act as surety on the following civil bonds, to a maximum of ten thousand dollars ($10,000), without qualifying with the department as an insurance company or agent being subject to the laws governing insurance companies or agents, so long as the court regulating the professional bondsman's criminal bonding activities has established regulations for the civil bonding activities of the professional bondsman which, at a minimum, shall require a ten percent (10%) security. These bonds are: appeal, attachment, certiorari, cost, detainer, injunction, lis pendens, possession and restraining order. A professional bondsman may act as surety on appearance and contempt bonds without qualifying with the department as an insurance company or agent.

(d) Any professional bondsman acting as surety under subsection (c) shall also be subject to the following:

(1) The commissioner of commerce and insurance may investigate the civil bonding activities of any professional bondsman;

(2) After investigation, if the commissioner has reasonable grounds to believe that the civil bonding activities are not in the best interest of the general public, the commissioner shall make a report of the investigation and any recommendations, and forward a copy to the court regulating the professional bondsman; and

(3) The court, after receipt of the commissioner's report, shall hold a hearing and enter any orders that the court deems appropriate.

(e) A professional bondsman's capacity, in those judicial districts where a professional bondsman uses collateral pledged with the court to underwrite bonds written by the professional bondsman, shall be determined as follows:

(1) Where the collateral pledged is cash, or an item readily converted to cash such as a certificate of deposit, the professional bondsman's capacity shall be not less than ten (10) times the amount of the collateral pledged;

(2) Where the collateral pledged is equity in real estate, the professional bondsman's capacity shall be not less than ten (10) times the value of the equity pledged as collateral.



§ 40-11-303 - Semiannual report of bondsmen.

(a) Every professional bondsman licensed to do business in this state shall, not later than January 15 and July 15 of each year, file with the clerk of the circuit or criminal court of each county in which the bondsman is furnishing bail or bonds securing costs and fines, etc., a report of the bondsman's assets and liabilities as of the preceding December 31 and June 30, respectively. This report shall show in detail:

(1) The separate parcels of real estate owned, the value thereof, and the amount of mortgages, liens, taxes and all other encumbrances and by whom held;

(2) All personal property of every character owned, including chattels, cash, accounts, notes and bills receivable; contracts; stocks, bonds and other securities; and other security or collateral, and the character and value thereof, held to secure payment of any debt owing to the bondsman;

(3) The full amount of the bondsman's liability as surety on bonds, bail, secured costs and fines, and the names and addresses of the bondsman's principals, and the case or suit in which filed, in all incompleted transactions or undertakings;

(4) The full amount of the bondsman's liabilities on forfeitures of bonds or bail, in which either conditional or final judgments have been entered against the bondsman in any court and which remain unsatisfied;

(5) All bills, notes and accounts payable; endorsements and other debts, obligations and liabilities;

(6) The name and address of each agent, representative or employee of the bondsman authorized to bind the bondsman on bonds, bail and other contracts or undertakings of suretyship; and

(7) The name and address of each person having an interest in the bondsman's business, either as an individual or partner; or, in case the bondsman is a corporation, the name and address of each officer and the office held, director and stockholder thereof and the capital paid in and the capital stock issued and outstanding.

(b) Any professional bondsman who willfully refuses to file such report or withholds any of the information called for thereby shall be dealt with as provided in §§ 40-11-305 and 40-11-306.



§ 40-11-304 - Receipts furnished by bondsmen.

(a) It is the duty of a professional bondsman in all transactions with any persons, whether an accused, or those representing or purporting to represent an accused, whenever money or other consideration or thing of value is collected or received by the bondsman as surety, to furnish a receipt showing the name of the person paying the money or other thing of value, the name of the person for whom paid, the suit, action or matter in which the money is paid and the account or purpose for which it is received or is to be applied, and to keep a duplicate copy of every receipt.

(b) Any failure, refusal or neglect to furnish receipts or keep duplicates of receipts is declared to be unlawful.



§ 40-11-305 - Investigation of solvency.

The judge of any court of this state in which any professional bondsman executes criminal bonds, furnishes bail or secures costs and fines as surety, is empowered to inquire at any time into the solvency of any bondsman and to investigate and determine the value of the bondsman's assets and extent of the bondsman's liabilities, and to this end may, in the judge's discretion, appoint as many as three (3) investigators and/or appraisers to assist the court and who shall be empowered, when appointed, to investigate, appraise and report upon the value and extent of the bondsman's assets and liabilities. Each investigator and/or appraiser so appointed shall be entitled to receive reasonable compensation, not to exceed ten dollars ($10.00) a day, out of the general funds of the county, whenever their accounts for services are approved for payment by the judge ordering the investigation.



§ 40-11-306 - Prohibition of execution of bonds.

If, after its investigation, the court finds that the bondsman:

(1) Is insolvent;

(2) Is not financially able to discharge the obligations of the bondsman's liabilities as surety;

(3) Has failed, refused or neglected to make the semiannual reports of assets and liabilities as required in § 40-11-303;

(4) Has made and filed false semiannual reports; or

(5) Has failed to furnish the court with information touching upon solvency, when called for;

then the court may order that the bondsman be prohibited from executing bonds, bail or other undertakings as surety in the court until the court becomes satisfied that the bondsman has complied with this part or the orders of the court, or that the bondsman is again financially solvent, and the court shall impose any other reasonable limitation on the total liability of the bondsman's undertakings in the court.



§ 40-11-307 - Charges for fixing case prohibited.

It is unlawful for any professional bondsman, while acting on the bondsman's own behalf, or for any third person or persons, or in concert with them, in any negotiation, transaction or dealing with a person charged with a criminal offense or other violation of law, or with any person or persons purporting to represent or act for the one so charged, to charge, demand, contract for, accept, collect or receive any sum of money, fee, compensation, premium or other consideration, return, or favor of any character, directly or indirectly, upon any promise, offer, representation or holding out the inducement that the professional bondsman:

(1) Can or will attempt to effect, procure, bring about, arrange or "fix" the disposition, dismissal or compromise of any criminal action or prosecution;

(2) Can or will attempt to arrange, bargain for or "fix" the amount of fine or costs, and/or term of imprisonment to be imposed, or any particular action of a court, in any criminal case, contempt proceeding or other penal action in any court; or

(3) Can or will attempt to stop, prevent, obstruct, impede, interfere with, retard or delay the prosecution of any criminal charge against an accused, or the process of the law in respect thereof, or that the bondsman will cause to be done any of the things enumerated in this subdivision (3).



§ 40-11-308 - Guarantees of immunity prohibited.

It is unlawful for any professional bondsman, while acting on the bondsman's own behalf, or while acting for or through any third person or persons, or in concert with them, to solicit, demand, procure, exact, receive or collect any money or other thing of value or any other consideration, promise, favor or return of any character, directly or indirectly, from any person or persons, upon the agreement, promise, offer, representation, pretense or holding out the inducement, that the bondsman can or will:

(1) Provide, furnish or guarantee to the person or persons, or to any person, persons or group of persons, immunity or protection from prosecution, arrest, investigation or indictment for any criminal offense or violation of law; or

(2) Influence, persuade, "fix," order or direct any public official defined under §§ 38-3-102 and 38-3-103 as a "conservator of the peace," or any member of a grand or petit jury, or district attorney general or prosecuting officer, to provide or furnish any immunity or protection referred to in this section, or to fail, neglect or omit to do or perform any act or official duty whatsoever toward the prosecution, suppression or prevention of criminal offenses or violations of law, and it is also unlawful for any professional bondsman to cause or procure any of these acts or things to be done.



§ 40-11-309 - Fixing of cases prohibited.

(a) It is unlawful for any professional bondsman to do or perform any act, engage in any negotiations, enter into any agreement or transaction, pay or give any money or other thing of value or offer or attempt to do so directly or indirectly, whether alone, or by or through others acting for the bondsman, or in the bondsman's behalf or in concert with others, or at the bondsman's instance or request, or whether with or without consideration, as surety or otherwise, with the intent, purpose or design of:

(1) Effecting, procuring, bringing about, arranging for or "fixing" the disposition, dismissal or compromise of any criminal action or prosecution or of arranging, bargaining for, or "fixing" the amount of fine or costs, and/or term of imprisonment or for any particular action of a court, judge, grand or petit jury or prosecuting attorney, in any criminal case, contempt proceeding or other penal action or offense before any court;

(2) Stopping, preventing, obstructing, impeding, interfering with, retarding or delaying the prosecution of any criminal charge against an accused, or the processes of law in respect thereof;

(3) Procuring sheriffs or their deputies, constables, police officers or other peace officers or any prosecutor of criminal offenses or violations to abandon or withdraw from the prosecution of the offenses or violations;

(4) Procuring witnesses to disappear or be concealed;

(5) Arranging for the loss or disappearance of bonds, court papers, exhibits or other evidence in criminal cases; or

(6) Doing or performing any other act to accomplish the disposition and dismissal of any charge against an accused person by any other means whatever than through the processes and agencies established by law.

(b) Nothing in this section shall deny to any professional bondsman or deprive the bondsman of the right and privilege of presenting to the court any matters affecting the legal liability of the bondsman as surety for an accused in any case where the question of liability is before the court for consideration or disposition.

(c) Nothing in this section shall be construed as conferring upon any professional bondsman the right to appear for or on behalf of an accused as an attorney at law in any action, suit, transaction or dealing with or before the court, whether in open court or at chambers.



§ 40-11-310 - Giving or procuring legal assistance unlawful.

It is unlawful for any professional bondsman to aid, counsel or advise any person accused of a criminal offense or violation of law, or those purporting to act for or represent the accused in respect of any matter relating or pertaining to the charge pending against the accused or to the disposition or dismissal thereof, except as to matters relating to the contract of suretyship on the bond, bail or similar undertaking, or to the contract relating to the securing and payment of any fine or costs, being negotiated for or posted in the pending case; nor shall any professional bondsman, directly or indirectly, retain, hire or employ, or pay for the services of an attorney at law to aid, counsel, advise or represent any person accused of criminal offense or violation of law, or those purporting to act for or represent the accused, in any case, suit or matter, in which the professional bondsman is surety for those persons, nor divide with or pay to any attorney any part of the compensation received by the bondsman for services as surety of an accused.



§ 40-11-311 - Illegal contracts void -- Recovery of payments and penalty.

(a) Any contract, agreement, promise, transaction or other similar undertaking, entered into between a professional bondsman and any other person or persons, wherein the bondsman charges, demands, contracts for, accepts, collects or receives any sum of money, fee, compensation, premium, gratuity or other consideration, return or favor of any character, in consideration of the bondsman's performance of, or the bondsman's promise, offer or attempt to do or perform, directly or indirectly, any of the acts or things declared to be unlawful by §§ 40-11-307 -- 40-11-310, are declared to be against public policy, illegal and void.

(b) Any person or persons, who pay out money or part with any other thing of value under the contract, agreement, promise, transaction or undertaking may file suit, for that person or for the use of that person or persons for whom the person paid the money or delivered the other thing of value to the bondsman, in any court having jurisdiction thereof and recover the consideration so paid or parted with and, in addition, a forfeiture in an amount equal to twice the sum of money paid or twice the value of any other consideration parted with or both, as the case may be.



§ 40-11-312 - Penalty.

A violation of this part is a Class B misdemeanor.



§ 40-11-313 - Peace officers, their deputies, and certain county officials prohibited from acting as professional bondsmen.

(a) It is unlawful for any person while serving as a constitutionally elected peace officer, or as such officer's deputy, or any duly elected or appointed county official to act as a professional bondsman, directly or indirectly.

(b) This section shall not apply to any duly elected member of the county legislative body.



§ 40-11-315 - Reduction or refund of premium on bail, bond or surety.

(a) Whenever any professional bondsman, as defined in § 40-11-301, furnishes bail, makes bond or furnishes surety for the appearance, before any court in this state, of any person charged with a criminal offense or a violation of any law, by means of a contract for a specified period of time, in which the bondsman acts as surety for appearance, the premium on the contract shall be reduced or refunded upon surrender of the person charged with the criminal offense or violation of a law in an amount in direct proportion of the percentage of the unexpired term of the contract to the total amount of the premium, unless that person is arrested on an additional criminal charge while released on bail or if the bond or surety is forfeited or revoked by the court having jurisdiction of that person or if the court accepts the surrender of the defendant based upon one (1) or more of the grounds set forth in § 40-11-132.

(b) If the premium is payable in equal installments, no further payment shall be due or payable upon surrender of the bonded person to the court. This section applies only to those contracts made on or after July 1, 1972.



§ 40-11-316 - Maximum premium -- Initiation fee.

(a) Professional bondsmen and agents of insurance companies making appearance bonds of a criminal nature shall not assess more than ten percent (10%) of the amount of the face value of the bond for premium fee and related charge or charges, and the premium fee and related charge or charges shall not be assessed but one (1) time during the first twelve (12) months of the pendency of the charge or charges and indictment or indictments in either the trial court or any lower court. If a premium renewal fee and any related charge or charges are assessed after the first twelve (12) months of the bond, the renewal fee and charge shall not exceed twenty percent (20%) of the original fee and charges. In the event the case is appealed to the court of criminal appeals or the supreme court of Tennessee, there may be charged only one (1) additional premium fee which also shall not exceed ten percent (10%) of the face value of the appearance bond for that court or courts.

(b) In addition to the charge authorized in subsection (a), professional bondsmen and agents of insurance companies making appearance bonds of a criminal nature may assess a one-time bond initiation fee of not more than twenty-five dollars ($25.00).



§ 40-11-317 - Criminal background check -- Experience -- Bankruptcy.

(a) In addition to any other qualifications required by law, the petition or license application for a person seeking to become a professional bondsman shall have attached to it an affidavit setting forth the criminal history, if any, of the petitioner or applicant. If the affidavit is found to be inaccurate, the petitioner or applicant shall be immediately disqualified as a professional bonding person. In addition, the applicant or petitioner shall submit to a criminal history background check by the Tennessee bureau of investigation as provided for under § 38-6-109 and shall be responsible for any fees for the criminal history background check. The results of the criminal background check shall be submitted by the Tennessee bureau of investigation to the clerks of the court responsible for regulating the activities of the professional bondsman.

(b) Any applicant for approval as a bonding company owner shall have had two (2) years' experience writing bail in this state as a full-time qualified agent for a Tennessee professional bonding company in good standing.

(c) If a court finds that a bondsman has individually or as a corporation owner been discharged in a bankruptcy proceeding leaving unsatisfied outstanding forfeitures with any court, then the court may order that the bondsman be prohibited from executing bonds, bail or other undertakings as surety in the court.



§ 40-11-318 - Bounty hunting.

(a) "Bounty hunting" means a person who acts as an agent of a professional bondsman who attempts to or takes into custody a person who has failed to appear in court and whose bond has been forfeited, for a fee, the payment of which is contingent upon the taking of a person into custody and returning the person to the custody of the professional bondsman for whom the bounty hunter works; provided, that "bounty hunting" does not include the taking into custody of a person by a professional bondsman.

(b) No person who has been convicted of a felony shall serve as a bounty hunter in the state of Tennessee. Persons having been convicted of a felony who perform the services of a bounty hunter as defined in this section commit a criminal offense, punishable as a Class A misdemeanor.

(c) Before a bounty hunter takes into custody any person who has failed to appear in court, the bounty hunter shall comply with § 40-11-401, make a good faith effort to verify the person's address, and present to the office of the appropriate law enforcement officer of the political subdivision where the taking will occur:

(1) A certified copy of the underlying criminal process against the defendant;

(2) A certified copy of the bond or capias;

(3) Proper credentials from a professional bondsman in Tennessee or another state verifying that the bounty hunter is an agent of a professional bondsman; and

(4) A pocket card certifying that the bounty hunter has completed the training required by this section or, if the bounty hunter is from a state other than Tennessee, proof that the bounty hunter successfully completed an equivalent amount of training in the bounty hunter's home state within the last year.

(d) Failure to present all of the proper credentials as specified in this section to the office of the appropriate law enforcement officer prior to taking any person into custody shall be punishable as a Class A misdemeanor.

(e) A professional bondsman, who knowingly employs a convicted felon to act as an agent of the bondsman for purposes of taking into custody a person who failed to appear in court, commits a Class A misdemeanor.

(f) Any resident of this state who is a United States citizen and who intends to perform the functions of a bounty hunter as defined in subsection (a), shall submit to a criminal history background check as provided by § 38-6-109 at the sheriff's office at the county of the person's permanent residence. The person requesting the criminal history background check shall be responsible for any fees associated with the background check. The criminal background check shall include fingerprint checks against state and federal criminal records maintained by the Tennessee bureau of investigation (TBI) and the federal bureau of investigation (FBI). The sheriff's office shall maintain files in their respective counties on bounty hunters requesting a criminal history background check. A sheriff may charge a fee of not more than two hundred dollars ($200) for each background check performed pursuant to this subsection (f) and in addition to the background check fees payable to the TBI, the FBI and any designated vendor. If the bounty hunter is from a state other than Tennessee, proof that the bounty hunter has completed an equivalent criminal history background check in the person's home state within the last year shall be provided to the appropriate law enforcement agency of the political subdivision where the taking will occur.

(g) No bounty hunter shall wear, carry, or display any uniform, badge, shield, card, or other item with any printing, insignia, or emblem that purports to indicate that such bounty hunter is an employee, officer, or agent of any local, state or federal government or any political subdivision of any local, state or federal government.



§ 40-11-319 - Notice of arrest of bondsman.

(a) A professional bondsman who is arrested in this state for a felony, or is arrested in another state or by the federal government for the equivalent of a felony in this state, shall notify, in writing, within seventy-two (72) hours of the arrest, the court or courts in which the professional bondsman is qualified.

(b) The written notice shall contain the following information:

(1) Date of the arrest;

(2) Location of the arrest;

(3) Offense for which the bondsman was arrested;

(4) The name and address of the law enforcement agency making the arrest;

(5) The court before which the professional bondsman is to appear;

(6) The date of the initial court appearance; and

(7) Any other information the professional bondsman may want to include.

(c) Upon receipt of the notice, if the court believes it is warranted, the court shall proceed under § 40-11-125.

(d) Failure to comply with this section shall result in an automatic suspension of the professional bondsman until the court conducts a hearing pursuant to § 40-11-125(b), or until the criminal charges against the professional bondsman are resolved.



§ 40-11-320 - Prerequisite to employing bounty hunter.

Before employing a bounty hunter to apprehend a defendant, a professional bail bondsman shall make a reasonable effort to verify the defendant's address.






Part 4 - Continuing Education for Professional Bail Bonding Agents

§ 40-11-401 - Continuing education required.

Each professional bail bondsman or bonding agent individually, including partners, officers and directors of a corporation engaged for profit who are qualified as professional bail bondsmen or bonding agents, making bonds or entering into undertakings as surety in criminal proceedings as defined in § 40-11-301, shall obtain eight (8) hours of continuing education credits during each twelve-month period beginning on January 1, 1997. For the purpose of this part, "agent" means a professional bail bondsman or professional bail bonding agent, including those who are licensed as limited insurance representatives by the department of commerce and insurance pursuant to title 56, chapter 6, part 1 and the regulations of that department.



§ 40-11-402 - Certificate of compliance.

Each agent shall file annually, along with the first semiannual report as described in § 40-11-303, a certificate of compliance of continuing education with the clerk of the criminal or civil court of each county in which the agent is furnishing bail or bonds securing costs and fines. This certificate shall show in detail the names, locations, dates and hours of each course attended, along with the signature of the agent attesting that all continuing educational requirements have been completed.



§ 40-11-403 - Noncompliance.

If an agent does not obtain the required eight (8) continuing education hour credits within each twelve-month period as described in § 40-11-401, and have the necessary certificate of compliance filed with the clerk of the court by January 15 of each year, the clerk shall, by certified mail, notify the agent that the agent is not in compliance with the continuing education requirements of this part and the number of hours the agent lacks to be in compliance. If the agent has not furnished the clerk with a certificate of compliance with continuing education requirements within sixty (60) days of receiving the notice of noncompliance, the clerk shall notify the judge of the court who shall then suspend the agent from furnishing bail or bonds securing costs and fines, and remove the agent's name from the list of qualified and approved professional bondsmen, as described in § 40-11-124, until the agent completes the continuing education credits and properly files the required certificate with the court.



§ 40-11-404 - Courses -- Certificate of compliance -- Fees.

(a) The Tennessee Association of Professional Bail Agents shall provide all continuing education courses, and shall issue certificates of compliance to certify attendance of the agents to the clerks of the courts. The certificates shall be prepared and delivered to all agents who have completed the requirements by December 15 of the year before filing is required. In no event shall a certificate be issued to an agent who has not completed the attendance requirements for that calendar year.

(b) The Tennessee Association of Professional Bail Agents shall either provide or contract for a minimum of eight (8) hours of continuing education classes to be held on a regular basis in each of the grand divisions and may provide additional classes as necessary. The association is authorized to subcontract with any of its subassociations for classes. A schedule of these classes shall be provided to all agents. The association may not charge more than two hundred forty dollars ($240) annually for the eight (8) hours of continuing education, and the cost of any course with less than eight (8) hours shall be prorated.

(c) The fee charged for attending continuing education classes shall not be increased or decreased based upon a person's membership or lack of membership in the Tennessee Association of Professional Bail Agents.



§ 40-11-405 - Rights of trial judges -- Appeal from nonapproval of bondsman.

Nothing in this part shall be construed as altering or infringing upon the right of the trial judge to approve bondsmen who are licensed under this part. An appeal from a trial judge's failure to approve a licensed bondsman shall be taken as provided by law.









Chapter 12 - Grand Jury Proceedings

Part 1 - General Provisions

§ 40-12-101 - Impaneling bystanders.

Whenever a sufficient number of the jurors of the original panel fail to attend before the grand jury is formed, the court may impanel the grand jury of so many of the original panel as may attend, and the rest of bystanders. If none of the original panel attend or no jurors have been appointed, the grand jury may consist entirely of bystanders.



§ 40-12-102 - Persons guilty of conspiracy ineligible.

(a) No person who has been guilty of any offense declared in § 39-12-103, relating to conspiracy to take human life or to injure persons or destroy property, shall be competent to sit or serve on any grand or traverse jury and it is the duty of the court to carefully exclude all such persons from the juries, both grand and petit.

(b) When the court is informed, or has reason to suspect, that any person presented as a juror is guilty of any of the offenses listed in subsection (a), it shall call witnesses, if necessary, and examine fully into the truth of the charge.

(c) The court shall dismiss from the grand jury any person who has been selected and afterwards shown to be implicated in any offense listed in subsection (a).



§ 40-12-103 - Reconvening to consider felony.

The judges of the circuit and criminal courts are authorized at any time during the same term of court to reconvene the grand jurors when, during the same term of court and after the jurors have been discharged, a criminal offense which is a felony has been committed in the jurisdiction.



§ 40-12-104 - Application to testify by person having knowledge of commission of offense.

(a) Any person having knowledge or proof of the commission of a public offense triable or indictable in the county may testify before the grand jury.

(b) The person having knowledge or proof shall appear before the foreman. The person may also submit the sworn affidavits of others whose testimony the person wishes to have considered.

(c) The person shall designate two (2) grand jurors who shall, with the foreman, comprise a panel to determine whether the knowledge warrants investigation by the grand jury. The panel may consult the district attorney general or the court for guidance in making its determination. The majority decision of the panel shall be final and shall be promptly communicated to the person along with reasons for the action taken.

(d) Submission of an affidavit which the person knows to be false in any material regard shall be punishable as perjury. An affiant who permits submission of a false affidavit, knowing it to be false in any material regard, is guilty of perjury. Any person subsequently testifying before the grand jury as to any material fact known by the person to be false is guilty of perjury.



§ 40-12-105 - Notice of grand jury meeting to be posted by court clerk.

(a) The clerk of the court having trial level criminal jurisdiction in each county of this state shall cause to be published, not less than thirty (30) days nor more than forty (40) days before the grand jury meets, the following notice in a newspaper of general circulation in the county:

"It is the duty of your grand jurors to investigate any public offense which they know or have reason to believe has been committed and which is triable or indictable in this county. Any person having knowledge or proof that an offense has been committed may apply to testify before the grand jury subject to the provisions of Tennessee Code Annotated, § _____. The foreman in this county is presently: [Here list foreman and the foreman's address]

"The grand jury will next meet on __________, the ____________________ day of _____, 20_____, at ____________________. You may be prosecuted for perjury for any oral or written statement which you make under oath to the grand jury, when you know the statement to be false, and when the statement touches on a matter material to the point in question."

(b) In addition to the other duties required by this section, the clerk shall post a written notice in the form set forth in subsection (a) in a place convenient to the public at the county courthouse.

(c) Failure by the clerk to perform the duties required by this section is a misdemeanor and grounds for removal from office.



§ 40-12-106 - Prosecution of persons applying to testify not barred -- Express immunity.

Notwithstanding any contrary provisions of law, no person applying to testify before the grand jury shall be immune from prosecution based upon testimony subsequently given pursuant to the application, except under express grant of immunity by the grand jury.



§ 40-12-107 - Supplemental to present law.

Sections 40-12-104 -- 40-12-106 are intended to supplement existing law relative to the rights, powers and duties involved in the grand jury process. Nothing in this part shall be construed in derogation of existing law, absent plain and irreconcilable conflict with §§ 40-12-104 -- 40-12-106.






Part 2 - Investigative Grand Juries

§ 40-12-201 - Use of investigative grand jury.

(a) Notwithstanding any other provision of law to the contrary, whenever a district attorney general, within the district attorney general's respective jurisdiction, or the attorney general and reporter has reason to believe that criminal activity involving a violation of or a conspiracy to violate:

(1) Section 39-14-903, relating to money laundering;

(2) Sections 39-17-902(b), 39-17-911 and 39-17-1005, relating to the distribution of certain materials to minors or the use of a minor for obscene purposes;

(3) Section 39-17-417, relating to controlled substances or § 39-17-454, relating to controlled substance analogues;

(4) Sections 39-16-401 -- 39-16-405, relating to misconduct involving public officials and employees;

(5) Sections 39-16-101 -- 39-16-108, relating to bribery;

(6) Section 39-12-204, relating to racketeer influenced and corrupt organizations;

(7) Sections 39-17-501 -- 39-17-507, relating to gambling; or

(8) Sections 39-16-501 -- 39-16-507, relating to interference with government operations;

has occurred, the district attorney general or the attorney general and reporter may apply to a committee comprised of two (2) members of the district attorneys general conference and the attorney general and reporter for consent to file a petition to have an investigative grand jury convened to consider the matters specified in the application.

(b) The attorney general and reporter shall appoint a district attorney general from each grand division to serve as potential members of the committee and shall notify the executive director of the district attorneys general conference of the appointments.

(c) The attorney general and reporter shall reappoint the district attorneys general as from time to time may be necessary.

(d) (1) When an application for an investigative grand jury is made by the attorney general and reporter pursuant to this part, the executive director shall designate one (1) or more of the district attorneys general appointed by the attorney general and reporter to serve on the committee.

(2) If the application is made by a district attorney general, the executive director shall designate either two (2) of the district attorneys general appointed by the attorney general and reporter to serve on the committee or shall designate one (1) of the district attorneys general and the district attorney general making the application.

(e) (1) The district attorney general or district attorneys general so designated to serve on the committee shall not reside in the same grand division as the county where the grand jury would be seated.

(2) In the case where an application is filed by the attorney general and reporter, the district attorney general for the district where the criminal activity is alleged to have occurred shall be one (1) of the two (2) members of the district attorneys general conference serving on the committee.

(f) The application shall be in writing, shall specify the crimes to be investigated, any persons believed to have knowledge of the crimes to be investigated and the basis of the district attorney general's or attorney general and reporter's knowledge of the matters set forth in the application.

(g) The application shall be filed at the office of the attorney general and reporter in Nashville.



§ 40-12-202 - Committee review of application.

(a) Upon receipt or the making of an application for an investigative grand jury, the attorney general and reporter shall immediately notify the other members of the committee described in § 40-12-201.

(b) The committee shall meet in person as soon as is reasonably possible to consider the application.

(c) Consent to file the petition must be by unanimous vote of the committee.

(d) The district attorney general shall be notified in writing of the committee's action on the application.



§ 40-12-203 - Filing of petition.

(a) Upon the receipt of written approval of the committee, the district attorney general may file a written petition with the clerk of the circuit court, or criminal court in counties where the court has been established, for the county where the criminal activity allegedly occurred to convene an investigative grand jury to consider the matters set forth in the petition.

(b) The petition shall be made upon oath or affirmation and shall contain:

(1) An allegation that one (1) or more of the offenses described in § 40-12-201 has occurred;

(2) The basis of the district attorney general's knowledge of the commission of the offenses; and

(3) Sufficient facts to establish probable cause to believe the crimes specified in the petition have been committed.

(c) The petition shall also have appended to it the written consent of the committee which approved the filing of the petition.



§ 40-12-204 - Record of filing.

(a) Upon the filing of a petition to convene an investigative grand jury, the clerk shall mark the petition as filed, note the date and time of filing on the petition, and shall record the filing of the petition in records kept for proceedings under this part.

(b) The clerk shall then immediately forward the petition to the presiding judge of the judicial district.



§ 40-12-205 - Grant or denial of petition.

(a) Upon receipt of a petition to convene an investigative grand jury, the presiding judge shall consider the petition in camera.

(b) Any oral argument before the judge by the district attorney general shall be in the sole discretion of the presiding judge.

(c) The judge shall grant the petition if the judge finds that:

(1) The crimes alleged to have taken place are among those set forth in § 40-12-201; and

(2) There is probable cause to believe the criminal activity set forth in the petition has taken place.

(d) (1) The judge shall enter an order in writing respecting whether an investigative grand jury shall be convened.

(2) The order will be filed by the clerk of the court and entered in records described in § 40-12-204.

(3) The clerk shall forward a copy to the district attorney general.



§ 40-12-206 - Members -- Powers.

(a) The grand jury convened pursuant to this part shall consist of thirteen (13) members and up to five (5) alternates.

(b) The alternates shall be present at all times during grand jury proceedings, but shall not take part in the deliberations or vote of the grand jury unless the alternate has been made a regular member of the grand jury upon motion of the district attorney general made to the court and alleging that a regular member is no longer able to serve.

(c) Any grand jury ordered convened pursuant to this part shall be:

(1) Impaneled by the presiding judge in the same manner as the regular grand jury;

(2) Directed by the presiding judge to investigate the crimes specified in the petition; however, nothing in this subsection (c) shall be construed as preventing indictment for any offense found by the grand jury to have occurred in the course of its investigation; and

(3) Retain all powers, duties and responsibilities of the regular grand jury.



§ 40-12-207 - Persons present during proceedings.

The district attorney general, the witness under examination, an interpreter when needed and, for the purpose of taking the evidence, a stenographer may be present while the investigative grand jury is in session, but no person other than jurors and alternates may be present while the grand jury is deliberating or voting.



§ 40-12-208 - Record of proceedings.

(a) All proceedings, except when the investigative grand jury is deliberating or voting, shall be recorded stenographically.

(b) Any unintentional failure of any recording to reproduce all or any portion of a proceeding shall not affect the validity of the prosecution.

(c) The recording, the reporter's notes or any transcript prepared from the recording or notes shall remain in the custody or control of the district attorney general unless otherwise ordered by the court in a particular case.



§ 40-12-209 - Confidentiality of proceedings and documents.

(a) (1) No person who by virtue of the person's official position has knowledge of the filing of an application for consent, the action of the committee on the application, the filing of a petition to convene an investigative grand jury, or any action on the petition, shall disclose that knowledge except in accordance with this section.

(2) All written records of applications, committee action, petitions and orders are declared to be confidential and subject to disclosure only in accordance with this section.

(3) A grand juror, an interpreter, a stenographer, a typist who transcribes recorded testimony, a district attorney general or any person to whom disclosure is made pursuant to this section, § 40-12-210 or § 40-12-212 shall not disclose matters occurring before the grand jury except in accordance with those sections. No obligation of secrecy may be imposed on any person except in accordance with this section.

(b) Disclosure otherwise prohibited by this part of documents and proceedings before a grand jury convened under this part may be made to:

(1) The district attorney general for use in the performance of the district attorney general's duty; and

(2) Government personnel, including personnel of the federal government or a subdivision of the state, as those personnel are deemed necessary by the district attorney general to assist the district attorney general in the performance of the district attorney general's duties.

(c) (1) Any person to whom documents and proceedings before a grand jury convened under this part are disclosed under subdivision (b)(2) shall not utilize those documents or proceedings for any purpose other than assisting the district attorney general in the performance of the district attorney general's duties.

(2) The district attorney general shall promptly notify the judge convening the grand jury pursuant to this part of the names of all persons to whom disclosure of grand jury documents or proceedings is made and shall certify that the district attorney general has advised the person of the person's obligation of secrecy under this part.



§ 40-12-210 - Conditions for disclosure of proceedings and documents.

Disclosure of grand jury documents and proceedings may also be made under this part when:

(1) Directed by a court preliminarily to or in connection with a judicial proceeding;

(2) Disclosure is made by the district attorney general to another grand jury; or

(3) Permitted by a court upon motion of the defendant showing grounds exist for a motion to dismiss the indictment because of matters occurring before the grand jury.



§ 40-12-211 - Breach of confidentiality -- Penalty.

A violation of § 40-12-209 shall be punished as criminal contempt.



§ 40-12-212 - Indictments.

The finding and return of indictments as well as the form of any indictment returned by a grand jury convened pursuant to this part shall be in the same manner and form as indictments returned by the regular grand jury.



§ 40-12-213 - Subpoena power -- Examination of witnesses.

Notwithstanding any other provision of law to the contrary, when a grand jury is convened pursuant to this part, the district attorney general shall:

(1) Have the authority to compel by subpoena the testimony of witnesses before the grand jury; and

(2) Be present to examine witnesses coming before the grand jury, as well as to give legal advice to the grand jury as to matters cognizable by it.



§ 40-12-214 - Subpoenas to banks exempt from notice requirement.

Subpoenas issued pursuant to § 40-12-213(1) shall not be subject to the provisions of §§ 45-10-106 and 45-10-107 requiring notice to a bank customer of a subpoena issued to a bank for the records of a customer.



§ 40-12-215 - Grant of immunity.

(a) The district attorney general shall have the authority to grant transactional or use immunity to a witness if the district attorney general determines that immunity is necessary to compel testimony from the witness.

(b) The immunity shall be given to the witness in writing and shall be signed by the district attorney general.

(c) The immunity granted witnesses pursuant to Tennessee Rules of Criminal Procedure, Rule 6(j)(6) shall have no application to a grand jury convened pursuant to this part.



§ 40-12-216 - Witness' right to consult counsel.

A witness before a grand jury convened pursuant to this part shall have the right to leave the grand jury room to consult the witness's counsel at reasonable intervals and for a reasonable period of time upon the request of the witness.



§ 40-12-217 - Dissolution -- Extension of time to complete investigation.

(a) When a grand jury convened pursuant to this part has completed its investigation, the district attorney general shall promptly file a notice of dissolution with the clerk of the court where the petition seeking the grand jury's empanelling was filed.

(b) (1) Upon the filing of the notice required by subsection (a), the functions of the grand jury shall cease and it shall be considered dissolved.

(2) In no event, except as provided in this section, shall a grand jury convened pursuant to this part remain impaneled for a period of time to exceed six (6) months from the day it is sworn.

(c) (1) Should a period of time exceeding six (6) months be necessary for the grand jury to complete its work, the district attorney general may file an application with the committee described in § 40-12-201 requesting permission to petition the empanelling judge for an extension of the grand jury for a period of time not to exceed six (6) months from the date the petition is granted.

(2) The application shall specify why additional time is necessary for the completion of the investigation.

(3) If the committee unanimously agrees that an extension of time is necessary, it shall grant written consent to petition the empanelling judge for an extension of the grand jury for the period requested.

(4) This written consent shall accompany the petition to the empanelling judge who shall grant the petition if the judge finds an extension of time to be necessary for the grand jury to complete its investigation.

(5) No more than two (2) six-month extensions may be obtained pursuant to this section.



§ 40-12-218 - Construction of part.

Unless explicitly provided for in this part, nothing in this part shall be construed as repealing or amending any law dealing with the formation, function, duties and responsibilities of the regular grand jury.









Chapter 13 - Indictments

Part 1 - General Provisions

§ 40-13-101 - "Indictment" defined.

(a) An indictment is an accusation in writing presented by the grand jury of the county charging a person with an indictable offense.

(b) Wherever in this code "indictment" is used, it shall be taken to include presentment whenever the context so requires or will permit.



§ 40-13-102 - Offenses indictable.

All felonies and all misdemeanors are indictable offenses.



§ 40-13-103 - Prosecutor required.

No district attorney general shall prefer a bill of indictment to the grand jury without a prosecutor marked on the bill or indictment, unless otherwise expressly provided by law.



§ 40-13-104 - Prosecutor not required.

A prosecutor is dispensed with and the district attorney general may file bills of indictment, officially, and without a prosecutor marked on the bill of indictment, in the following cases:

(1) Upon a presentment;

(2) Upon an inquest of willful homicide or murder;

(3) Upon a recognizance to answer for a breach of the peace, or other inferior offense, committed in the presence of and taken notice of by any judge from the judge's own view;

(4) Upon a charge of gaming;

(5) Upon a charge of drawing a lottery or vending lottery tickets;

(6) Upon a charge of keeping a billiard table without a license;

(7) Upon a charge of violation of graves;

(8) Upon a charge against a county legislative body or a county mayor for failing to provide safe prisons;

(9) Upon an order of the circuit or criminal court to file an indictment, officially, which may be made when it appears to the court that an indictable offense has been committed, and that no one will be prosecutor;

(10) Upon information made to the district attorney general by a judge of the court of general sessions, upon the judge's own knowledge, of an indictable offense, committed during the sitting of the court;

(11) Upon a report of the clerk of the chancery court that an executor, administrator or guardian has neglected or refused for thirty (30) days after a subpoena has been served to appear before the clerk and settle the accounts;

(12) Upon a charge of violating the laws to suppress the use, importation or sale of prohibited weapons;

(13) Upon a charge of violating the laws against illegal voting, and to preserve the purity of elections;

(14) Against the clerk of any court who knowingly and willfully, with intent and purpose to affect the result of a case depending or decided in the clerk's court, makes a false entry, fails to make an entry directed by law or makes an imperfect transcript of the proceedings had in the clerk's court, and being in the clerk's office;

(15) Upon a charge of violating the laws pertaining to intoxicating liquors;

(16) Upon a charge of violating the laws to suppress private banking;

(17) Upon a charge of cutting, writing upon, defacing, disfiguring or damaging public buildings;

(18) Upon a charge against a clerk of converting to the clerk's own use, investing, using or lending money, property or effects in the clerk's custody, to be paid or delivered, according to law or order of court, to any party, witness, officer or other person;

(19) Upon an indictment for sedition, conspiracies and riots;

(20) Upon an indictment for disturbing or obstructing a public officer in the discharge of the officer's official duties;

(21) Upon a charge for violating the game and fish laws;

(22) Upon an indictment against a sheriff for permitting a prisoner in the sheriff's custody to be put to death by violence;

(23) Upon a charge of trespass upon lands or injury to or removal of property in violation of § 39-14-408;

(24) Upon a charge of child abuse in violation of § 39-15-401 or any other offense against the person in which a child is the victim; and

(25) Any other cases provided by law.



§ 40-13-105 - Concurrence in true bill.

An indictment cannot be found without the concurrence of at least twelve (12) grand jurors and, when so found, shall be endorsed a "true bill," and the endorsement signed by the foreman.



§ 40-13-106 - Endorsement when indictment not found.

If twelve (12) grand jurors do not concur in finding an indictment, the fact may be made known by endorsing the words "Not found" or other words of the same purport on the papers signed by the foreman.



§ 40-13-107 - Endorsement of names of witnesses.

It is the duty of the foreman of the grand jury to endorse on the indictment or, if it is a presentment, on the subpoena the names of the witnesses so sworn by the foreman and sign same officially, but the omission to endorse the names of those witnesses on the indictment or subpoena shall in no case invalidate the finding of the indictment or presentment, if the witnesses were, in point of fact, sworn by the foreman according to law.



§ 40-13-108 - Presentation of indictment.

An indictment, when found by the grand jury and endorsed as prescribed by this part, shall be presented by the foreman to the clerk of the court who shall file the indictment as provided by law.



§ 40-13-109 - Entry in minutes of felony indictments.

All indictments for public offenses of the grade of felony, returned into court by the grand jury with the endorsement a "true bill" shall be entered by the clerk with the return in full on the minutes of the court and the originals compared with the entry by the judge before the judge signs the proceedings of the day.



§ 40-13-110 - Copies of minutes -- New indictment.

(a) A copy of the minutes shall be as good and valid as the originals if, at any time, the latter are lost, destroyed, misplaced or purloined.

(b) In the absence of the entry provided for in § 40-13-109, the court may, in any of the contingencies mentioned in subsection (a), on proof of the fact, direct a new indictment to be preferred at the term at which the proof is made or at a subsequent term.



§ 40-13-111 - Inspection of indictment before arrest.

When an indictment is found against any person not in actual custody or who has not given bail to answer to the indictment, that indictment shall not be inspected by any person except the judge and clerk of the court and the district attorney general until the defendant has been arrested.



§ 40-13-112 - Disclosure of indictment before arrest.

(a) No judge, attorney, clerk, other officer of the court or grand juror shall disclose the fact of any indictment found until the defendant has been arrested or given bail for appearance to answer the indictment; however, nothing in this section shall preclude law enforcement from releasing information contained within the indictment or the fact of the indictment for the purpose of apprehending the subject of the indictment.

(b) A violation of subsection (a) is a Class A misdemeanor punishable, on conviction, as a Class A misdemeanor.

(c) This section does not apply to any disclosure by the issuance of process.






Part 2 - Form and Sufficiency

§ 40-13-201 - Form generally.

An indictment must contain in the caption or body of the indictment, the name of the state, county and court; the term in and at which the indictment is preferred; and must conclude "against the peace and dignity of the state of Tennessee."



§ 40-13-202 - Statement of offense.

The indictment must state the facts constituting the offense in ordinary and concise language, without prolixity or repetition, in a manner so as to enable a person of common understanding to know what is intended and with that degree of certainty which will enable the court, on conviction, to pronounce the proper judgment. In no case are the words "force and arms" or "contrary to the form of the statute" necessary.



§ 40-13-203 - Certainty as to person charged.

The indictment must be certain as to the person charged; but when the person's name is unknown to the grand jury, it may be so alleged without further identification or the person may be indicted under any name by which the person is generally known.



§ 40-13-204 - Presumptions and matters of judicial notice.

Presumptions of law and matters of which judicial notice is taken need not be stated.



§ 40-13-205 - Description of common law crimes.

In an indictment for an offense which was indictable at common law, the offense may be charged or described substantially as at common law; or it will be sufficient to describe the offense according to the general rules laid down in this chapter.



§ 40-13-206 - Alternative allegations.

(a) When the offense may be committed by different forms, by different means or with different intents, the forms, means or intents may be alleged in the same count in the alternative.

(b) When an act is criminal, if producing different results, the differing results may be charged in the same count in the alternative.



§ 40-13-207 - Time of offense.

The time at which the offense was committed need not be stated in the indictment, but the offense may be alleged to have been committed on any day before the finding of the indictment, or generally before the finding of the indictment, unless the time is a material ingredient in the offense.



§ 40-13-208 - Place of offense.

It is not necessary for the indictment to allege where the offense was committed, but the proof shall show a state of facts bringing the offense within the jurisdiction of the county in which the indictment was preferred.



§ 40-13-209 - Allegation of ownership of property.

(a) When any property, upon or in relation to which the offense was committed:

(1) Belongs to several partners or owners, it is sufficient to allege the ownership to be in any one (1) or more of those partners or owners; or

(2) When the property is quasi public property, or belongs to an association, society or collection of individuals, such as churches, schoolhouses, lodges, etc., it is sufficient for the indictment to allege ownership in that association, society or collection of individuals by the name by which it is commonly known.

(b) It is sufficient to describe property in any manner which may sufficiently identify the property, upon or in relation to which the offense charged was committed.



§ 40-13-210 - Jurisdiction to support alleged judgment.

In pleading a judgment or other determination or proceeding before a court or officer, it is not necessary to state the facts conferring jurisdiction, but the judgment, determination or proceeding may be stated to have been duly given or made, but the facts required to give the jurisdiction shall appear on the trial.



§ 40-13-211 - Description of instrument destroyed or withheld.

When an instrument which is the subject of an indictment has been destroyed or withheld by the act or procurement of the defendant, and the fact of the destruction or withholding is alleged in the indictment, and established on the trial, the misdescription of the instrument is immaterial.



§ 40-13-212 - Alleging fraud.

(a) In all prosecutions for offenses where the fraudulent possession or concealment of the thing constitutes the offense, it shall be sufficient to allege in the indictment that the party charged did fraudulently keep in possession or conceal the thing, without averring the particular species of fraud the party intended to commit or that any particular person was intended to be defrauded.

(b) In indictments, when an intent to injure or defraud the public, and not a particular individual, is required to constitute the offense, it is sufficient to allege an intent to injure or defraud generally, without naming the particular person, state, government or body corporate intended to be defrauded.



§ 40-13-213 - Alleging perjury.

(a) In an indictment for perjury or subornation of perjury, it is not necessary to set forth in the pleadings either:

(1) Records or proceedings with which the oath is connected; or

(2) The commission or authority of the court or person before whom the perjury was committed.

(b) It is sufficient in a perjury case to give the substance of the controversy or matter in respect to which the offense was committed, in what court or before whom the oath alleged to be false was taken, and that the court or person before whom it was taken had authority to administer it, with proper allegations of the falsity of the matter on which the perjury is assigned.



§ 40-13-214 - Alleging libel.

An indictment for libel need not set forth any extrinsic facts for the purpose of showing the application to the party libeled of the defamatory matter upon which the indictment is founded, but it is sufficient to state generally that defamatory matter was published concerning the person and the fact that it was so published shall be established on trial.



§ 40-13-215 - Alleging possession of counterfeit money.

In indictments for fraudulently keeping in possession or concealing counterfeit money or bank notes, it is not necessary to aver in the indictment that the party charged intended to pass or impose the counterfeit money or bank notes on the community as good money, but it shall appear in proof that the counterfeit money or bank notes were possessed or concealed with the fraudulent intent that they should get into circulation and with a knowledge that they were counterfeit.



§ 40-13-216 - Alleging conspiracy.

Indictments for conspiracy framed under any of the provisions of title 39, chapter 12, part 1 shall not be held insufficient by reason of the general nature of the charges preferred or for embracing more than one (1) of the offenses in the same indictment.



§ 40-13-217 - Alleging gaming.

(a) All laws made for the prevention, discouraging or suppression of gaming shall be construed as remedial and not penal statutes and no presentment or indictment in such case shall be quashed for want of form.

(b) In presentments and indictments for gaming, it is sufficient to charge the general name of the game at which the defendant or defendants played, without setting forth and describing with or against whom they may have bet or played.

(c) In prosecutions for keeping any gaming table or device under § 39-17-505, it is sufficient to charge that the defendant kept or exhibited, or was interested or concerned in keeping or exhibiting, a gaming table or device for gaming, without describing the table or device more particularly, or alleging in what manner the defendant was concerned in the keeping or exhibiting, or alleging or proving that any money was bet at the gaming table or device.



§ 40-13-218 - Alleging dealing in futures.

In all prosecutions for dealing in futures, no prosecutor shall be required and it is sufficient to charge that the defendant did game, wager or deal in futures, without setting forth with whom the defendant dealt, but the indictment or presentment shall charge a violation of some of the provisions of the section, either in terms or substance.



§ 40-13-219 - Allegations concerning intoxicating liquor.

(a) In the prosecution for the purchase of intoxicating liquor in violation of title 39, chapter 17, part 7, it shall not be necessary to allege in the indictment or presentment or to prove the name of the person from whom the intoxicating liquors were bought.

(b) It shall not be necessary for the second or subsequent indictment or presentment for selling or tippling intoxicating liquors, bitters or other compounds in violation of title 39, chapter 17, part 7, to allege or charge a former indictment or presentment and conviction thereon for the violation. The original indictment or presentment and record of conviction or certified copies of the same from any circuit or criminal court shall be prima facie evidence of a former indictment or presentment and conviction on the indictment or presentment upon the trial for any second or subsequent violation of title 39, chapter 17, part 7.

(c) In any indictment or presentment for receiving, possessing or transporting intoxicants in violation of §§ 39-17-703 -- 39-17-706, it shall not be necessary to negate the exceptions contained in those sections, or that the intoxicating liquor was received, possessed, shipped or transported for any of the purposes set out in § 39-17-705, but those exceptions may be relied upon as a defense and the burden of establishing the exception shall be upon the person claiming the benefit of the exception.



§ 40-13-220 - Alleging grave-robbing.

The indictment for the offense of unlawfully and willfully digging open a grave, or unlawfully and willfully taking up or carrying away the dead body, or any part of the body, need not specify what grave or whose dead body has been violated or disturbed.



§ 40-13-221 - Alleging embezzlement and breach of trust.

Any indictment charging a felonious taking or appropriation of the personal property of another, of any value, with intent to convert the property to the use of the defendant and to deprive the true owner of the property, shall be deemed a good and sufficient indictment for embezzlement or fraudulent breach of trust.






Part 3 - Capias

§ 40-13-301 - Capias for more than one offense.

(a) When a defendant is indicted for more than one (1) offense of the same class or grade, at the same term of the court, the clerk shall issue but one (1) capias to the same county, which shall specify on its face the number of cases for which the defendant or defendants are indicted, at that term of the court, of the same grade or class.

(b) The sheriff or other officer arresting the defendant or defendants shall, if bail is given, take bond in a sum sufficient to cover all the cases mentioned in the capias.

(c) (1) If the county has the costs to pay, there shall be no fees taxed against the county for the several officers and clerks, but as of one (1) cost.

(2) However, if the defendant pays the costs, the court may order full costs to the several officers as if separate process had been issued and served throughout.



§ 40-13-302 - Bail.

(a) Upon arrest made on a capias, if the offense is bailable, bail may be taken in the manner prescribed in chapter 11, part 1 of this title.

(b) After a defendant is committed to jail under a capias, if the offense is bailable, the defendant may be discharged upon giving bail as prescribed by chapter 11, part 1 of this title.



§ 40-13-303 - Mailing and filing of return.

(a) If served by an officer not of the county to which it is returnable, the return may be made by depositing the capias in any post office, sealed up, directed to the clerk of the court at the courthouse of the originating county with the title of the case endorsed on the envelope and the postage paid.

(b) The undertaking of bail, if any, shall also be returned with each capias.

(c) The postage paid upon process sent by mail shall constitute a part of the bill of costs.

(d) The clerk of the court to whom packages are addressed according to this section shall take them from the post office and file them without delay.



§ 40-13-304 - Failure to execute capias.

Any sheriff failing to execute the capias, from want of due diligence, commits a Class C misdemeanor.









Chapter 14 - Rights of Defendants

Part 1 - General Provisions

§ 40-14-101 - Speedy trial -- Right to be heard.

In all criminal prosecutions, the accused is entitled to a speedy trial and to be heard in person and by counsel.



§ 40-14-102 - Right to counsel.

Every person accused of any crime or misdemeanor whatsoever is entitled to counsel in all matters necessary for the person's defense, as well to facts as to law.



§ 40-14-103 - Right to appointed counsel -- Administrative fees.

(a) If unable to employ counsel, the defendant is entitled to have counsel appointed by the court.

(b) (1) A defendant, who is provided with court-appointed counsel, including a defendant in a termination of parental rights case, shall be assessed by the court at the time of appointment a nonrefundable administrative fee in the amount of fifty dollars ($50.00). The administrative fee shall be assessed only one time per case and shall be waived or reduced by the court upon a finding that the defendant lacks financial resources sufficient to pay the fifty-dollar fee. The fee may be increased by the court to an amount not in excess of two hundred dollars ($200) upon a finding that the defendant possesses sufficient financial resources to pay the fee in the increased amount. The administrative fee shall be payable, at the court's discretion, in a lump sum or in installments; provided, however, that the fee shall be paid prior to disposition of the case or within two (2) weeks following appointment of counsel, whichever occurs first. Prior to disposition of the case, the clerk of the court shall inform the judge whether the administrative fee assessed by the court has been collected. Failure to pay the administrative fee assessed by the court shall not reduce or in any way affect the rendering of services by court-appointed counsel; provided, however, that the defendant's willful failure to pay the fee may be considered by the court as an enhancement factor when imposing sentence if the defendant is found guilty of criminal conduct, and may also be considered by the court as evidence of the defendant's financial responsibility, or lack thereof, in a determination of the best interest of the child.

(2) The administrative fee shall be separate from and in addition to any other contribution or recoupment assessed pursuant to law for defrayal of costs associated with the provision of court-appointed counsel. The clerk of the court shall retain a commission of five percent (5%) of each dollar of administrative fees collected and shall transmit the remaining ninety-five percent (95%) of each dollar to the state treasurer for deposit in the state's general fund.

(3) If the administrative fee is not paid prior to disposition of the case, then the fee shall be collected in the same manner as costs are collected; provided, however, that upon disposition of the case, moneys paid to the clerk, including any cash bond posted by the defendant, shall be allocated to taxes, costs and fines and then to the administrative fee and any recoupment ordered. The administrative fee and any recoupment or contribution ordered for the services of court-appointed counsel shall apply and shall be collected even if the charges against the defendant are dismissed.

(4) As part of the clerk's regular monthly report, each clerk of court, who is responsible for collecting administrative fees pursuant to this section, shall file a report with the court and with the administrative director of the courts. The report shall indicate the following:

(A) Number of defendants for whom the court appointed counsel;

(B) Number of defendants for whom the court waived the administrative fee;

(C) Number of defendants from whom the clerk collected administrative fees;

(D) Total amount of commissions retained by the clerk from the administrative fees; and

(E) Total amount of administrative fees forwarded by the clerk to the state treasurer.



§ 40-14-104 - Access of spouse and counsel.

The defendant's spouse and counsel, whether the counsel is employed by the defendant or appointed by the court, shall be allowed access to the defendant at all reasonable hours.



§ 40-14-105 - Time before trial -- Noncapital offenses.

Every person accused of any crime or misdemeanor whatsoever shall be entitled to fourteen (14) full days, Sundays and legal holidays excluded, after arrest and the return of the indictment or presentment before being tried for the offense.



§ 40-14-106 - Time before trial -- Capital offenses.

Every person accused of any offense for which the punishment may be death shall be entitled to twenty-one (21) full days, Sundays and legal holidays excluded, after arrest and the return of the indictment or presentment before being tried for the offense.



§ 40-14-107 - Applicability of time allowance -- Waiver.

(a) This section and §§ 40-14-105 and 40-14-106 only apply to criminal cases in a court of record.

(b) Nothing in this section, § 40-14-105 or § 40-14-106 shall prevent any person so indicted or presented from waiving the provisions of this section, § 40-14-105 or § 40-14-106.

(c) This section and §§ 40-14-105 and 40-14-106 do not apply to persons entering a plea of guilty.



§ 40-14-108 - Continuance because of prejudicial excitement.

A continuance because of too great excitement to the prejudice of the defendant shall be in the sound discretion of the court.



§ 40-14-109 - Domestic violence offenses -- Notice to defendant.

(a) As used in this section, "domestic violence offense" means an offense that:

(1) Is classified as a misdemeanor in this state;

(2) Has as an element of the offense the use or attempted use of physical force or the threatened use of a deadly weapon; and

(3) Is committed by a:

(A) Current or former spouse, parent, or guardian of the victim;

(B) Person with whom the victim shares a child in common;

(C) Person who is cohabiting with or has cohabited with the victim as a spouse, parent, or guardian; or

(D) Person similarly situated to a spouse, parent, or guardian of the victim.

(b) Before the court accepts the guilty plea of a defendant charged with a domestic violence offense, it shall inform the defendant that it is a federal offense for a person convicted of a domestic violence offense to possess or purchase a firearm and that from the moment of conviction for a domestic violence offense the defendant will never again be able to lawfully possess or buy a firearm of any kind. After so informing the defendant, the court may accept the plea of guilty if the defendant clearly states on the record that the defendant is aware of the consequences of a conviction for a domestic violence offense and still wishes to enter a plea of guilty.

(c) If a defendant is not represented by an attorney but wishes to proceed to the trial on a charge of committing a domestic violence offense, the court shall also inform the defendant of the consequences of a conviction for a domestic violence offense as provided in subsection (b).






Part 2 - Counsel for Indigents

§ 40-14-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Indigent person" means any person who does not possess sufficient means to pay reasonable compensation for the services of a competent attorney; and

(2) "Public defender" means any attorney appointed or elected under any act of the general assembly or any provision of a metropolitan charter to represent indigent persons accused of crime.



§ 40-14-202 - Appointment by court.

(a) In all felony cases, if the accused is not represented by counsel and the court determines by the manner provided in subsection (b) that the accused is an indigent person who has not competently waived the right to counsel, the court shall appoint to represent the accused either the public defender, if there is one for the county, or, in the absence of a public defender, a competent attorney licensed in this state. The court may call upon any legal aid agency operating in conjunction with an accredited college of law to recommend attorneys for appointment under this part. The court may, upon its own motion or upon application of counsel appointed under this section, name additional attorneys to aid and assist in the defense. Each appointment of counsel shall be denoted by an appropriate entry upon the minutes of the court, which shall state the name of counsel and the date of counsel's appointment, but failure of the court to make such a minute entry shall not in any way invalidate the proceeding if an attorney was in fact appointed. Upon the appointment of an attorney under this section, no further proceeding shall be had until the attorney so appointed has had sufficient opportunity to prepare the case. If the court should determine that the accused is not an indigent person, the court shall then advise the accused with respect to the accused's right to counsel and afford the accused an opportunity to acquire counsel.

(b) Whenever an accused informs the court that the accused is financially unable to obtain the assistance of counsel, it is the duty of the court to conduct a full and complete hearing as to the financial ability of the accused to obtain the assistance of counsel and, thereafter, make a finding as to the indigency of the accused. All statements made by the accused seeking the appointment of counsel shall be by sworn testimony in open court or written affidavit sworn to before the judge.

(c) When making a finding as to the indigency of an accused, the court shall take into consideration:

(1) The nature of the services to be rendered;

(2) The usual and customary charges of an attorney in the community for rendering like or similar services;

(3) The income of the accused regardless of source;

(4) The poverty level income guidelines compiled and published by the United States department of labor;

(5) The ownership or equity in any real or personal property;

(6) The amount of the appearance or appeal bond, whether the party has been able to obtain release by making bond, and, if the party obtained release by making bond, the amount of money paid and the source of the money; and

(7) Any other circumstances presented to the court which are relevant to the issue of indigency.

(d) If a social service agency services the criminal justice system of the judicial district, and the court has reasonable cause to believe the accused has the financial resources to employ counsel, the court shall order the agency to conduct an investigation into the financial affairs of the accused and report its findings directly to the court. The court shall consider the contents of the agency's report in making its determination and the report shall be made a part of the record in the cause.

(e) If the court appoints counsel to represent an accused in a felony case under this section or in a misdemeanor case as required by law, but finds the accused is financially able to defray a portion or all of the cost of the accused's representation, the court shall enter an order directing the party to pay into the registry of the clerk of the court any sum that the court determines the accused is able to pay. The sum shall be subject to execution as any other judgment and may also be made a condition of a discharge from probation. The court may provide for payments to be made at intervals, which the court shall establish, and upon terms and conditions as are fair and just. The court may also modify its order when there has been a change in circumstances of the accused.

(f) The clerk of the court shall collect all moneys paid by an accused pursuant to this section. When the accused fails to comply with the orders of the court, the clerk shall notify the court of the accused's failure to comply. At the conclusion of the proceedings in the trial court, the court shall order the clerk to pay to the administrative office of the courts any funds that the clerk collected from the accused. The clerk of the court shall receive a commission of five percent (5%) of the moneys collected for the clerk's services in collecting, handling and making payment pursuant to the order of the court; provided, that in counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the commission shall be ten percent (10%).

(g) If a defendant has been ordered to pay all or a portion of the accused's representation pursuant to subsection (d), and if the administrative office of the courts receives funds paid pursuant to subsection (f) that are greater than the total amount which appointed counsel has claimed and has been reimbursed pursuant to Supreme Court Rule 13, then any such excess funds shall be paid to the appointed attorney.

(h) No court shall appoint a member of the general assembly as counsel for an indigent defendant unless the judge of the court certifies that no other equally competent attorney is available to represent the defendant. If the judge so certifies, it shall not be considered a conflict of interest for the member to represent the defendant or to be compensated for the representation in the same manner and amount as other court appointed attorneys.

(i) (1) Every accused who informs the court that the accused is financially unable to obtain the assistance of counsel shall be required to complete the uniform affidavit of indigency.

(2) It is a Class A misdemeanor for any person to intentionally or knowingly misrepresent, falsify or withhold any information required by an affidavit of indigency.

(j) Before and during the trial of a criminal matter, the cover sheets that reflect the total fees and expenses paid to defense counsel and that reflect the total amount paid for expert services from public funds for the use in representing an indigent criminal defendant or prosecuting a criminal defendant are a public record. In addition, a record of the total amount paid to an expert from public funds is a public record if the expert has offered evidence and is known to the public because of testimony on the record. Before and during the trial of a criminal matter, detailed attorney fees and expense claims, motions and orders dealing with the authorization of expert services and detailed time sheets of undisclosed experts shall be sealed and unavailable for public inspection.



§ 40-14-203 - Scope of representation.

Any attorney appointed to represent any person under this part shall proceed to counsel with and represent the person at all stages of the proceedings before the court which appointed the attorney and also upon any appeal from the judgment of the court which imposes a prison sentence. Appointed counsel is required to represent the defendant only through the initial appellate review and is not required to pursue the matter through a second tier discretionary appeal by applying to the supreme court for writ of certiorari.



§ 40-14-204 - Proceedings for writs.

In all proceedings for the writ of habeas corpus or the writ of error coram nobis, the court having jurisdiction of those matters shall determine the question of indigency and appoint counsel, if necessary, in the manner set out in this part.



§ 40-14-205 - Withdrawal of counsel -- Replacement by court.

(a) The court may, upon good cause shown, permit an attorney appointed under this part to withdraw as counsel of record for the accused. If any attorney is permitted to withdraw, the court shall, in the manner contained in § 40-14-202, immediately appoint another attorney in the former attorney's place.

(b) The court may, upon its own motion, replace any attorney appointed under this part if the court deems replacement of the attorney necessary to preserve the rights of the accused.



§ 40-14-206 - Rules to be prescribed by supreme court.

The supreme court shall prescribe by rule the nature of the expenses for which reimbursement may be allowed under this part, and the limitations on and conditions for reimbursement as it deems appropriate and in the public interest, subject to this part. The rules shall also specify the form and content of applications for reimbursement or compensation to be filed under this part. The court may adopt other rules with regard to the accomplishment of the purposes of this part as it deems appropriate in the public interest. The rules shall provide for compensation for appointed counsel, not otherwise compensated, in all cases where appointment of counsel is required by law.



§ 40-14-207 - Compensation -- Necessary services for indigent defendants.

(a) Other than public defenders and post-conviction defenders, attorneys appointed under this part shall be entitled to reasonable compensation for their services prior to trial, at trial, and during the appeal of the cause and shall be entitled to reimbursement for their reasonable and necessary expenses in accordance with the rules of the supreme court.

(b) In capital cases where the defendant has been found to be indigent by the court of record having jurisdiction of the case, the court in an ex parte hearing may, in its discretion, determine that investigative or expert services or other similar services are necessary to ensure that the constitutional rights of the defendant are properly protected. If that determination is made, the court may grant prior authorization for these necessary services in a reasonable amount to be determined by the court. The authorization shall be evidenced by a signed order of the court. The order shall provide for the reimbursement of reasonable and necessary expenses by the administrative director of the courts as authorized by this part and rules promulgated thereunder by the supreme court.



§ 40-14-208 - Applications for reimbursement or compensation.

(a) Each attorney seeking reimbursement or compensation under this part shall file an application with the trial court stating in detail the nature and amount of the expenses claimed, supporting the claim with receipts showing payment of the expenses and stating the nature and extent of services performed including those in connection with any preliminary hearing.

(b) Any attorney rendering services or incurring expenses incident to any appeal and seeking compensation or reimbursement therefor shall file an application with the appellate court stating in detail the matters required in applications to trial courts and any other information as the rules of the court require.

(c) All applications for compensation or reimbursement shall also state any payments made or to be made to the applicant by or on behalf of the accused, and the court, in fixing compensation, shall take those payments into account.

(d) A certified copy of the court order fixing any compensation or approving any expenses under this part, along with a true copy of the attorney's application, shall be forwarded to the administrative director of the courts, who shall audit and review the order and application, and upon finding payment to be in order, process the payment of compensation and expenses out of money appropriated for that purpose.



§ 40-14-209 - Reimbursement for public defenders.

The state shall reimburse counties, metropolitan governments and municipalities having public defenders for the operation of the public defenders offices in accordance with procedures and subject to the limitations provided in § 8-14-210.



§ 40-14-210 - Charges for defraying costs of representing indigent defendants.

(a) (1) In every misdemeanor and felony prosecution instituted in counties having a population in excess of four hundred fifty thousand (450,000), according to the 1980 federal census or any subsequent federal census, there shall be collected a twelve-dollar-and-fifty-cent cost for the purpose of defraying the costs of legal representation and support services provided indigent defendants in criminal proceedings.

(2) This section shall take effect in counties with a population of not more than seven hundred fifty thousand (750,000) and not less than four hundred fifty thousand (450,000), according to the 1980 federal census, or any subsequent federal census upon approval by two-thirds (2/3) vote of the metropolitan council of Nashville-Davidson County.

(3) This section shall take effect in any county with approval by two-thirds (2/3) vote of the county legislative body.

(b) It is the duty of the clerk of every court having jurisdiction of state misdemeanors and felonies to include in every misdemeanor and felony cost bill the twelve-dollar-and-fifty-cent charge which shall be remitted to the county government, except in counties that are part of a multiple county judicial district as defined in § 16-2-506, in which case this charge shall be remitted to the office of the executive director of the district public defenders conference for the purpose of providing supplemental funding for the office of the district public defender within that judicial district. It is the legislative intent of this subsection (b) that these funds shall not revert to the state general fund but shall instead be carried forward for the purpose for which they were originally intended.

(c) All costs collected by county government pursuant to this section shall be used for providing representation and support services to indigent defendants in criminal proceedings.

(d) Any county may supplement the funds of the district public defender system to represent indigent defendants in criminal prosecution. The costs collected by the county under this section shall be supplemental and in addition to any funds received under this chapter or under title 8, chapter 14, relative to public defenders, for services rendered by the public defender and assistants to the indigent.

(e) This section does not apply to nonmoving traffic violations.

(f) In every misdemeanor and felony prosecution in which the privilege tax for the criminal injuries compensation fund established by § 40-24-107 is also levied, the cost imposed by this section shall not be construed as having priority over collection of that privilege tax.






Part 3 - Transcripts and Court Reporters

§ 40-14-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Administrative director" means the administrative director of the courts;

(2) "Court" means any court of this state exercising jurisdiction over any criminal action which is punishable by confinement in the state penitentiary;

(3) "Criminal case" means the trial of any criminal offense which is punishable by confinement in the state penitentiary and any proceeding for the writ of habeas corpus wherein the unlawful confinement is alleged to be in a state, county or municipal institution; and

(4) "Judge" means the judge of any court of this state exercising jurisdiction over any criminal action which is punishable by confinement in the state penitentiary.



§ 40-14-302 - Designation of reporters.

The judge of each court of this state shall designate one (1) or more persons to act as court reporters to serve at the pleasure of the judge. The number of reporters who may be so designated by each judge shall be determined by the administrative director.



§ 40-14-303 - Qualifications of reporters -- Seminars.

(a) The qualifications of court reporters shall be determined in accordance with standards formulated by the administrative director.

(b) The administrative director is authorized to conduct training or educational seminars for persons designated as court reporters pursuant to § 40-14-302 and to require their attendance at training or educational seminars.



§ 40-14-304 - Auxiliary reporters.

Each judge, with the approval of the administrative director, may designate auxiliary reporters who may serve when there is more reporting work than can be performed promptly by the regularly designated reporters or when the regularly designated reporters are unable to attend court. The auxiliary reporters shall be paid on a per diem basis under scales to be fixed by the administrative director.



§ 40-14-305 - Combination of duties.

If any judge and the administrative director find that it is in the public interest that the duties of the court reporter be combined with those of any other employee of the court or of the judge of the court, the administrative director may authorize the combination of duties and fix additional compensation for the performance of the added duties of acting as court reporter.



§ 40-14-306 - Approved reporting methods to be prescribed.

The administrative director shall prescribe or approve methods for the taking of verbatim records of proceedings under this part. Any such method shall be of a nature that an accurate written transcript can be prepared from that method.



§ 40-14-307 - Duties of designated reporter -- Party permitted private reporter.

(a) A designated reporter shall attend every stage of each criminal case before the court and shall record verbatim, by a method prescribed or approved by the administrative director, all proceedings had in open court and other proceedings as the judge may direct. The reporter shall attach the reporter's official certificate to the records so taken and promptly file them with the clerk of the court, who shall preserve them as a part of the records of the trial.

(b) A party at the party's own expense may retain a reporter other than the reporter provided under this part to record and transcribe the proceedings and a transcript so prepared may be used for purpose of appeal, as provided by law.



§ 40-14-308 - Habeas corpus proceedings.

In the event a proceeding for the writ of habeas corpus is commenced in any court which has not authorized a court reporter under this part, the judge of that court shall immediately notify the administrative director of the commencement of the proceedings and the administrative director shall immediately arrange for a court reporter to record the proceedings. In courts where habeas corpus proceedings are filed on a recurring basis, the administrative director may make arrangements for reporters without the necessity of case-by-case notification by the judge.



§ 40-14-309 - Partial transcript of record.

Upon the direction of the court in the case of an indigent defendant or at the request of any party who has agreed to pay the fee for a transcript, a court reporter designated by the court shall transcribe from the original records the parts of the proceedings as are requested in the manner prescribed in the Tennessee Rules of Appellate Procedure.



§ 40-14-310 - Supervision of reporters.

The court reporters shall be subject to the supervision of the appointing judge in the performance of their duties, including dealings with the parties requesting transcripts. The administrative director may by rule prescribe reports to be filed by reporters.



§ 40-14-311 - Compensation for reporters.

Each court reporter shall be compensated in accordance with schedules fixed by the administrative director within budgetary limits as provided by law.



§ 40-14-312 - Fees for transcripts -- Transcripts for indigent defendants.

Each court reporter may charge and collect fees for transcripts at rates prescribed by the administrative director. If the defendant prays and is granted an appeal and is determined by the trial judge to be without sufficient funds to pay for the preparation of the transcript of the proceedings, the trial judge shall direct the court reporter to furnish the defendant a complete transcript of the proceedings, the fee for which shall be paid by the state of Tennessee out of money appropriated for that purpose. The reporter may require any party requesting a transcript to pay the estimated fee in advance except as to transcripts which are to be paid for by the state of Tennessee.



§ 40-14-313 - Rules -- Application for fees and expenses.

The administrative director shall adopt rules to implement this part, which rules shall, among other things, prescribe the form and content of applications for the payment of all court reporter fees and other expenses charged to the state under this part. All applications shall be submitted to, audited and reviewed by the administrative director and shall be paid upon the administrative director's approval of the fees and expenses.



§ 40-14-314 - Recording equipment.

The administrative director is authorized, upon a determination of a need therefor and upon certification of a judge that no qualified court reporter is available to record the proceedings in any court in the judge's district, to purchase, out of money appropriated for that purpose, the recording equipment as may be necessary to carry out the purpose of this part and to formulate all necessary rules and regulations for its use, maintenance and replacement. Any certification by a judge and determination of need by the administrative director shall be reviewed not less than annually. If a qualified court reporter should become available to attend the court, it is the duty of the judge so to certify to the administrative director. Any recording equipment purchased under this section shall remain the property of the state of Tennessee and be under the direct control and supervision of the administrative director.



§ 40-14-315 - Contracts authorized for verbatim transcripts without using court reporters.

Whenever the administrative director and the judge or judges in a particular area determine that accurate verbatim transcripts could be more economically, expeditiously and efficiently provided in the particular area by entering into contracts for that purpose rather than by utilizing the designation of court reporters as provided in this part, then, in those instances, the administrative director is authorized to enter into those contracts for and on behalf of the state of Tennessee on the terms and conditions as the administrative director deems appropriate for the accomplishment of the purposes of this part.



§ 40-14-316 - Use of videotape equipment during preliminary stages preceding trial.

In addition to the use of videotape equipment to record court proceedings as set forth within Supreme Court Rule 26, the supreme court is authorized and encouraged to permit, in appropriate situations, the use of video equipment and recordings during the preliminary stages preceding trial for any criminal offense including, but not necessarily limited to, bail hearings, arraignments, hearings wherein a defendant's guilty plea is entered and accepted by the court without trial, and other proceedings before the criminal court preliminary to trial.



§ 40-14-317 - Defendant in criminal case entitled to court reporter.

Notwithstanding the Tennessee Supreme Court Rules, Rule 26 or any other law to the contrary, a defendant in a criminal case, as defined by § 40-14-301, is entitled to have a court reporter pursuant to § 40-14-302, or a licensed court reporter pursuant to title 20, chapter 9, part 6 to record verbatim all proceedings that occur in open court and such other proceedings as the judge may direct.









Chapter 15 - Pretrial Diversion

§ 40-15-101 - Default of defendant.

(a) When a capias has been returned not to be found, and in felony cases when, before or after conviction, the defendant breaks jail or forfeits the bond for appearance, the court may strike the cause from the docket, and give judgment against the state for the costs as the state is bound to pay in case of nolle prosequi or acquittal of the defendant.

(b) The cause shall not be discontinued by such judgment. If the defendant is afterwards taken or comes into the state, a capias or other process shall run against the defendant and the case be proceeded with as if it had not been stricken from the docket.



§ 40-15-102 - Pretrial diversion meetings.

The parties to any possible criminal trial may meet to discuss the possibility of pretrial diversion as contained in this part.



§ 40-15-103 - Deferring pending proceedings.

Upon stipulation of the parties, the court shall defer for a reasonable time any pending proceedings in the prosecution so that the procedures under §§ 40-15-102 -- 40-15-105 may be pursued.



§ 40-15-104 - Pretrial investigation.

(a) Upon stipulation of the parties, the trial court by order may direct any county, municipal or authorized private agency, available for this purpose, or the department of correction if no local agency is available, to conduct an investigation of the defendant's background. In counties having a metropolitan form of government and in counties having a population of over six hundred thousand (600,000), according to the 1970 federal census or any subsequent federal census, the county, municipal or authorized private agency shall conduct any investigation of the defendant's background, but, this sentence shall be implemented within the existing level of funding to the department of correction. The order shall specify the purpose and scope of the procedure and the matters to be covered, and shall direct that the results of any investigation be embodied in a written report, copies of which shall be made available to the parties.

(b) In counties where there is a pretrial release program in operation, the agency responsible for the operation of that program shall be the agency to conduct the background investigation ordered by the court, and the order shall so stipulate. In counties which have a local county probation officer paid for by local funds, the county probation officer shall be the agency responsible for conducting the background investigation as ordered by the trial court.



§ 40-15-105 - Memorandum of understanding -- Suspended prosecution.

(a) (1) (A) A qualified defendant may, by a memorandum of understanding with the prosecution, agree that the prosecution will be suspended for a specified period, not to exceed two (2) years from the filing of the memorandum of understanding. As a condition of this suspension, the qualified defendant shall agree to pay ten dollars ($10.00) per month as part payment of expenses incurred by the agency, department, program, group or association in supervising the defendant. The payments shall be made to the agency, department, program, group or association responsible for the supervision of defendant.

(B) For purposes of this section, "qualified defendant" means a defendant who meets each of the following requirements:

(i) The defendant has not previously been granted pretrial diversion under this chapter or judicial diversion under § 40-35-313;

(ii) The defendant does not have a prior conviction for a Class A or B misdemeanor or for any class of felony; and

(iii) The charged offense for which the prosecution is being suspended is not a felony or any of the following offenses:

(a) Driving under the influence of an intoxicant as prohibited by § 55-10-401;

(b) Any misdemeanor sexual offense prohibited by title 39, chapter 13, part 5;

(c) Conspiracy, under § 39-12-103, to commit any Class E felony sexual offense prohibited by title 39, chapter 13, part 5;

(d) Criminal attempt, under § 39-12-101, to commit any Class E felony sexual offense prohibited by title 39, chapter 13, part 5;

(e) Solicitation, under § 39-12-102 to commit any Class D or Class E felony sexual offense prohibited by title 39, chapter 13, part 5; or

(f) Any misdemeanor offense committed by any elected or appointed person in the executive, legislative or judicial branch of the state or any political subdivision of the state, which offense was committed in the person's official capacity or involved the duties of the person's office.

(C) Notwithstanding the provisions of subdivision (a)(1)(A) to the contrary, in any county having a population in excess of eight hundred thousand (800,000), according to the 1990 federal census or any subsequent federal census, the defendant shall pay a fee of not less than ten dollars ($10.00) nor more than thirty-five dollars ($35.00) per month, as determined by the court.

(2) Prosecution of the defendant shall not be suspended unless the parties in the memorandum of understanding also agree that the defendant observe one (1) or more of the following conditions during the period in which the prosecution is suspended:

(A) That the defendant not commit any offense;

(B) That the defendant not engage in specified activities, conduct and associations bearing a relationship to the conduct upon which the charge against the defendant is based;

(C) That the defendant participate in a supervised rehabilitation program which may include treatment, counseling, training and education;

(D) That in the proper case the defendant make restitution in a specified manner for harm or loss caused by the offense, if restitution is within the defendant's capabilities;

(E) That the defendant pay court costs in a specified manner;

(F) That the defendant pay, in addition to the payment of ten dollars ($10.00) per month required by this section, any or all additional costs of the defendant's supervision, counseling or treatment in a specified manner based upon the defendant's ability to pay;

(G) That the defendant reside in a designated place including, but not limited to, a residential facility for persons participating in a particular program of rehabilitation if residence there is necessary in order to participate fully in the program;

(H) That the defendant behave in any specified manner consistent with good citizenship or other terms and conditions as may be agreed upon by the parties; and

(I) (i) That for any memorandum entered into on or after July 1, 2014, the defendant use a transdermal monitoring device or other alternative monitoring device if, in the opinion of the district attorney general, the defendant's use of alcohol or drugs was a contributing factor in the defendant's unlawful conduct;

(ii) As used in this subdivision (a)(2)(I), "transdermal monitoring device" means any device or instrument that is attached to the person, designed to automatically test the alcohol or drug content in a person by contact with the person's skin at least once per one-half (1/2) hour regardless of the person's location, and which detects the presence of alcohol or drugs and tampering, obstructing, or removing the device.

(3) The memorandum of understanding may include stipulations concerning the admissibility in evidence of specified testimony, evidence or depositions if the suspension of the prosecution is terminated and there is a trial on the charge. The memorandum of understanding shall also include a statement of the defendant's version of the facts of the alleged offenses. The defendant's statement of the facts relative to the charged offenses shall not be admissible as substantive evidence in any civil or criminal proceeding against the defendant who made the statement. However, evidence of the statement is admissible as impeachment evidence against the defendant who made the statement in any criminal proceeding resulting from the termination of the memorandum of understanding pursuant to subsection (d). No other confession or admission of the defendant obtained during the pendency of and relative to the charges contained in the memorandum of understanding shall be admissible in evidence for any purpose, other than cross-examination of the defendant. The memorandum of understanding shall be in writing signed by the parties and shall state that the defendant waives the right to a speedy trial, and the right to be indicted at any particular term of court and after July 1, 2004, if the individual is charged with a violation of a criminal statute the elements of which constitute abuse, neglect or misappropriation of the property of a vulnerable person as defined in § 68-11-1002, the memorandum of understanding or diversion order contains a provision that the individual agrees without contest or any further notice or hearing that the individual's name shall be permanently placed on the registry governed by § 68-11-1003, a copy of which shall be forwarded to the department of health. This filing shall toll any applicable statute of limitations during the pendency of the diversionary period.

(4) The pretrial diversion procedures are authorized and a memorandum of understanding may be permitted in the municipal courts of home rule municipalities where the defendant is charged with a misdemeanor and does not have a previous misdemeanor or felony conviction within the five-year period after completing the sentence or probationary program for the prior conviction. The procedures in those municipal courts shall be subject to the same terms and conditions, including those related to expenses and costs, as set forth in this subsection (a), and any expenses and costs paid by the defendants shall be paid to the clerk of the municipal court in which the proceedings were held.

(b) (1) Promptly after the memorandum of understanding is made, the prosecuting attorney shall file it with the court, together with a notice stating that pursuant to the memorandum of understanding of the parties under this section and §§ 40-15-102 -- 40-15-104, the prosecution is suspended for a period specified in the notice. Upon this filing, if the defendant is in custody, the defendant may be released on bond or on the defendant's promise to appear if the suspension of prosecution is terminated and there is a trial on the charge. The memorandum of understanding must be approved by the trial court before it is of any force and effect.

(2) The trial court shall approve the memorandum of understanding unless the:

(A) Prosecution has acted arbitrarily and capriciously;

(B) Memorandum of understanding was obtained by fraud;

(C) Diversion of the case is unlawful; or

(D) Certificate from the Tennessee bureau of investigation required by § 40-15-106 is not attached.

(3) The defendant shall have a right to petition for a writ of certiorari to the trial court for an abuse of prosecutorial discretion. If the trial court finds that the prosecuting attorney has committed an abuse of discretion in failing to divert, the trial court may order the prosecuting attorney to place the defendant in a diversion status on the terms and conditions as the trial court may order. A defendant's diversion under such terms and circumstances may be terminated as provided by subsection (d) and shall be subject to all other provisions of this section.

(c) The parties by mutual consent may modify the terms of the memorandum of understanding at any time before its termination. Nothing in this section shall prohibit a behavioral contract or agreement setting out behavior or goals expected of and to be achieved by the defendant made between a counselor and defendant, but that agreement need not be filed with the court.

(d) The memorandum of understanding shall be terminated and the prosecution may resume as if there had been no memorandum of understanding if either the defendant or prosecuting attorney files a notice that the memorandum of understanding is terminated. If the memorandum of understanding is terminated by the prosecution, the defendant may petition the court to review the action of the prosecution to determine whether the prosecution acted arbitrarily, capriciously or abused its discretion to terminate. If the court so finds, it may order the defendant reinstated under the defendant's memorandum of understanding or order the pending charges dismissed with or without jeopardy attaching.

(e) The trial court shall dismiss with prejudice any warrant or charge against the defendant upon the expiration of ninety (90) days after the expiration of the period of suspension specified in the memorandum of understanding is filed; provided, that no termination of the memorandum of understanding has been filed under subsection (d). If the prosecution is dismissed with prejudice, jeopardy shall attach and the court shall make a minute entry to that effect. Upon dismissing any warrant or charge against the defendant pursuant to this section, the judge shall send or cause to be sent a copy of the order of dismissal to the Tennessee bureau of investigation for entry into its expunged criminal offender and pretrial diversion database; provided, however, that the court shall not be required to send to the bureau a copy of any dismissal order dated on or after July 1, 1999, if the charge dismissed is classified as a Class B or C misdemeanor. The order of dismissal shall include the name of the defendant, the defendant's date of birth and social security number, the offense for which diversion was granted, the date diversion was granted and the date the charge or warrant was dismissed.



§ 40-15-106 - Certification that defendant not disqualified by prior conviction, pretrial diversion or expunged offense.

(a) No memorandum of understanding may be approved by the court on or after July 1, 1998, unless there is attached to it a certificate from the Tennessee bureau of investigation stating that according to its expunged criminal offender and pretrial diversion database the defendant has not:

(1) Had a prior disqualifying felony or misdemeanor conviction;

(2) Previously been granted pretrial diversion under this chapter; and

(3) Had the public records of a disqualifying criminal offense that was dismissed expunged pursuant to chapter 32 of this title or § 40-35-313.

(b) The certificate provided by the bureau pursuant to this section is only a certification that according to its expunged criminal offender and pretrial diversion database the defendant is not disqualified under the criteria set out in subsection (a). The certificate is not a certification that the defendant is eligible for diversion pursuant to this chapter and it shall continue to be the duty of the district attorney general and judge to make sufficient inquiry into the defendant's background to determine diversion eligibility.



§ 40-15-107 - Uniform application for pretrial diversion.

The administrative office of the courts, in consultation with the Tennessee district attorneys general conference and the Tennessee association of criminal defense lawyers, shall create a statewide uniform application for use in pretrial diversion.






Chapter 16 - Immunity From Prosecution

§ 40-16-101 - Trial by court-martial as bar.

All members of the armed forces of the United States who have been tried and convicted or acquitted by a military court-martial for any offense constituting a misdemeanor under the laws of this state shall be immune from any criminal prosecution in any court of this state for the same offense for which they have been so tried. "Members of the armed forces of the United States" includes all officers and enlisted personnel of the army, navy, air force, marine corps and coast guard while on active duty and also includes any and all persons subject to trial by court-martial under the Uniform Code of Military Justice, whether a civilian, reservist, or member of any other federal agency.



§ 40-16-102 - Conviction not barring prosecution for previous offenses.

A conviction, judgment and execution for any one (1) offense is no bar to a prosecution for any other public offense committed previously, not necessarily included in the offense for which the defendant was convicted.






Chapter 17 - Evidence and Witnesses

Part 1 - General Provisions

§ 40-17-101 - Voice stress analysis inadmissible in criminal proceedings.

(a) As used in this section, "voice stress analysis" means the use of a device that has the ability to electronically analyze the responses of an individual to a specific set of questions and to record the analysis, both digitally and on a graph.

(b) Voice stress analysis and testimony regarding voice stress analysis shall not be admissible as evidence in any criminal proceeding.



§ 40-17-103 - Failure of defendant to testify.

The failure of the party defendant to make a request to testify and to testify in the defendant's own behalf shall not create any presumption against the defendant.



§ 40-17-105 - Meeting witnesses face to face -- Compulsory process.

As provided by the Constitution of Tennessee, the accused, in all criminal prosecutions, has a right to meet the witnesses face to face, and to have compulsory process for obtaining witnesses in the accused's favor.



§ 40-17-106 - Endorsement of names of witnesses.

It is the duty of the district attorney general to endorse on each indictment or presentment, at the term at which the indictment or presentment is found, the names of the witnesses as the district attorney general intends shall be summoned in the cause, and sign each indictment or presentment name thereto.



§ 40-17-107 - Issuance of subpoenas by clerk.

(a) The clerk of the court in which a criminal cause is pending shall issue subpoenas, at any time, to any part of the state, for witnesses as either the district attorney general or the defendant may require.

(b) The clerk shall also issue a subpoena, without any application, for witnesses whose names are marked as witnesses by the district attorney general upon the indictment.

(c) The clerk shall issue no subpoena for a witness, on behalf of the state, except witnesses as are so marked or subsequently directed by the district attorney general, in writing, to be summoned.

(d) This section shall govern when a clerk is required to issue a subpoena in a criminal case in general sessions court. If any local rule of court conflicts with this section, this section shall prevail and the clerk shall issue subpoenas in accordance with this section.



§ 40-17-108 - Date of attendance of witnesses.

(a) It is the duty of the clerks of the circuit and criminal courts to designate on the dockets of their several courts the days on which the criminal cases in those courts will be called for trial, subject to the direction and control of the judges of those courts, and subpoenas for witnesses shall require their attendance only upon the day designated for the trial of the particular case in which they are summoned.

(b) It is the duty of the clerks of the circuit or criminal court to subpoena witnesses in causes set for trial, to appear on the day fixed for trial, at the first term that the causes are placed upon the docket. It shall not be necessary to resubpoena the witnesses to subsequent terms, but they shall be required to attend at subsequent terms, upon the day fixed for the trial of the causes, and from day to day of the terms as required by the court, until the causes are disposed of.

(c) It is the duty of the district attorney general and the clerk, in summoning witnesses in state cases, to specify the day on which they are required to attend, and to use all proper precautions to diminish the cost as much as possible.

(d) If for any reason the case or cases so set for trial shall not be tried on the day fixed, it is the duty of the court, by special order, to designate some other day on which the case will be tried; and, in the absence of a special order, it shall not be necessary for witnesses to attend the court, and if they shall attend without a special order, it shall be at their own option. It is the duty of the district attorney general and the clerk to ensure that every reasonable effort has been made to notify witnesses of any change in the date set for trial. Notice shall be given at least ten (10) days in advance of the new date set for trial.



§ 40-17-109 - Service of subpoena.

The subpoena is served by the same officers as the subpoena in civil cases.



§ 40-17-110 - Duration of attendance.

(a) Witnesses subpoenaed are bound to attend from term to term until the case is disposed of; but if a judgment is rendered in the case, which is reversed by the supreme court, or in the case of a mistrial, new subpoenas must be issued for the state witnesses, and also for the defendant's witnesses on the defendant's application.

(b) Witnesses shall so attend until discharged by law, by the court, or by the party by whom they are summoned.



§ 40-17-111 - Forfeiture of recognizance on default.

The undertaking or recognizance of witnesses is forfeited and enforced like the undertaking and recognizance of bail as provided in §§ 29-32-107 -- 29-32-109, 40-11-201, and 40-11-202.



§ 40-17-112 - Fees for state witnesses.

All witnesses entitled to compensation under §§ 40-25-106 and 40-25-129 appearing for the state under subpoena, either before a magistrate or the grand jury, or on an indictment found, are to have the same compensation for their attendance as in civil cases, unless otherwise provided.



§ 40-17-113 - Fees allowed for days fixed by court -- Maximum number of days.

No fees shall be allowed witnesses for attendance on any other day or days than those fixed in the subpoena or in orders of the court. Not more than three (3) days' attendance shall be taxed in any one (1) week in favor of any one (1) witness in one (1) case, except witnesses attending from other counties, unless required to remain more than three (3) days by order of the court.



§ 40-17-114 - Proof of attendance.

The witness shall prove attendance, in open court, by oath before the clerk that the witness has not, directly or indirectly, personally procured summons as a witness, that the witness was legally summoned on behalf of the state and has verily attended the court, as a witness, the number of days claimed.



§ 40-17-115 - Certification of fees to designated witnesses.

The district attorney general and judge shall not certify any witness fees against the state, except for those witnesses as shall be so endorsed or subsequently directed by the district attorney general, in writing, to be summoned, nor without actual inspection of the orders.



§ 40-17-116 - Certificate required for payment of witness fees.

The commissioner of finance and administration shall issue no warrant for the payment of costs of witnesses, unless the certificate of the judge and district attorney general show that the inspection took place.



§ 40-17-117 - Proof of incorporation.

(a) In the trial of criminal cases, it shall not be necessary for the state to prove the incorporation of any corporation mentioned in the indictment or presentment, unless the defendant within thirty (30) days after indictment or presentment, if defendant be under bond, or within thirty (30) days after arrest on capias, denies the existence of the corporation by a sworn plea.

(b) On all trials for offenses where the existence of a corporation must be shown, a legally authenticated copy of the charter of the corporation, or a book purporting to be the public statute book of the United States, or of the particular state in which the charter is printed, shall be prima facie evidence of the existence of the corporation.



§ 40-17-118 - Confiscated stolen property.

(a) Personal property confiscated as stolen property by a lawful officer of the state, a county or a municipality of the state to be held as evidence of a crime shall be promptly appraised, catalogued and photographed by the law enforcement agency retaining custody of the property.

(b) The lawful officer of the state, county or municipality, in order to detain the property from the lawful owner, for whatever reason, more than thirty (30) days, shall show cause to the judge having jurisdiction over the property by petition filed by the district attorney general upon five (5) days' notice to the property owner why the property should be further detained. The court may grant or refuse the requested impounding order upon the terms and conditions as are adjudged to be proper.

(c) The state, county or municipal authority holding the property shall be responsible for the return of the property to the lawful owner and shall be liable in damages to the owner of the property in the event of damage or destruction occasioned by the delay in the return of the property.



§ 40-17-120 - Prior statements of witnesses -- Requiring production.

(a) After a witness called by either the state or the defendant in a criminal case has testified on direct examination, the court shall, on motion, order the state or the defense to produce any statement of the witness in the state's or the defense's possession which relates to the subject matter as to which the witness has testified. Upon request by the state or the defense made upon calling a witness and in advance of direct testimony, the court shall first inspect the statement in camera to determine if it contains matter relating to the subject matter of the testimony. The court shall excise those portions which do not relate to the subject matter of the testimony; however, in the event of conviction and appeal, on motion by either party, the entire statement shall be made available to the reviewing courts. If the party calling a witness elects not to comply with this subsection (a), the court shall have the witness withdraw and shall not allow any direct testimony.

(b) "Statement," as used in this section, means:

(1) A written statement made by a witness and signed, or otherwise adopted or approved by the witness; or

(2) A stenographic, mechanical, electrical or other recording of a statement, or a transcript or summary of the statement, which is an essentially verbatim recital of an oral statement made by the witness.



§ 40-17-121 - Sexual penetration or contact -- Victim under 13 years of age.

If the alleged victim of a sexual penetration or sexual contact within the meaning of § 39-13-501 is less than thirteen (13) years of age, the victim shall, regardless of consent, not be considered to be an accomplice to sexual penetration or sexual contact, and no corroboration of the alleged victim's testimony shall be required to secure a conviction if corroboration is necessary solely because the alleged victim consented.



§ 40-17-122 - Subpoenas -- Rules of Criminal Procedure.

Rule 17 of the Rules of Criminal Procedure shall govern when a clerk or other authorized officer of the court is required to issue a subpoena in a criminal case in criminal court and the consequences of a person's refusal to appear, testify or produce evidence when subpoenaed shall be governed pursuant to that rule. If any local rule of court conflicts with Rule 17, Rule 17 shall prevail and the clerk or other authorized officer of the court shall issue subpoenas and the judge shall punish the refusal to respond to subpoenas in accordance with the rule.



§ 40-17-123 - Obtaining subpoena for production of documents or information -- Required findings and duties -- Self incrimination -- Contempt.

(a) The following procedure shall be employed when a law enforcement officer, as defined in § 39-11-106, seeks to obtain a subpoena for the production of books, papers, records, documents, tangible things, or information and data electronically stored for the purpose of establishing, investigating or gathering evidence for the prosecution of a criminal offense.

(b) If the officer has reason to believe that a criminal offense has been committed or is being committed and that requiring the production of documents or information is necessary to establish who committed or is committing the offense or to aid in the investigation and prosecution of the person or persons believed to have committed or believed to be committing the offense, the officer shall prepare an affidavit in accordance with subsection (c).

(c) An affidavit in support of a request to compel the production of books, papers, records, documents, tangible things, or information and data electronically stored shall state with particularity the following:

(1) A statement that a specific criminal offense has been committed or is being committed and the nature of the criminal offense;

(2) The articulable reasons why the law enforcement officer believes the production of the documents requested will materially assist in the investigation of the specific offense committed or being committed;

(3) The custodian of the documents requested and the person, persons or corporation about whom the documents pertain;

(4) The specific documents requested to be included in the subpoena; and

(5) The nexus between the documents requested and the criminal offense committed or being committed.

(d) (1) Upon preparing the affidavit, the law enforcement officer shall submit it to either a judge of a court of record or a general sessions judge who serves the officer's county of jurisdiction. The judge shall examine the affidavit and may examine the affiants under oath. The judge shall grant the request for a subpoena to produce the documents requested if the judge finds that the affiants have presented a reasonable basis for believing that:

(A) A specific criminal offense has been committed or is being committed;

(B) Production of the requested documents will materially assist law enforcement in the establishment or investigation of the offense;

(C) There exists a clear and logical nexus between the documents requested and the offense committed or being committed; and

(D) The scope of the request is not unreasonably broad or the documents unduly burdensome to produce.

(2) If the judge finds that all of the criteria set out in subdivision (d)(1) exist as to some of the documents requested but not all of them, the judge may grant the subpoena as to the documents that do, but deny it as to the ones that do not.

(3) If the judge finds that all of the criteria set out in subdivision (d)(1) do not exist as to any of the documents requested, the judge shall deny the request for subpoena.

(e) The affidavit filed in support of any request for the issuance of a subpoena pursuant to this section shall be filed with and maintained by the court. If a subpoena is issued as the result of an affidavit, the affidavit shall be kept under seal by the judge until a copy is requested by the district attorney general, criminal charges are filed in the case, or the affidavit is ordered released by a court of record for good cause.

(f) A subpoena granted pursuant to this section by a judge of a court of record shall issue to any part of the state and shall command the person, or designated agent for service of process, to whom it is directed to produce any books, papers, records, documents, tangible things, or information and data electronically stored that is specified in the subpoena, to the law enforcement officer and at any reasonable time and place that is designated in the subpoena. A subpoena granted pursuant to this section by a judge of a court of general sessions shall in all respects be like a subpoena granted by the judge of a court of record but shall issue only within the county in which the sessions judge has jurisdiction. The court shall prepare or cause to be prepared the subpoena and it shall describe the specific materials requested and set forth the date and manner the materials are to be delivered to the officer.

(g) If the subpoena is issued by a judge of a court of record, it may be served by the officer in any county of the state by personal service, registered mail, or by any other means with the consent of the person named in the subpoena. If the subpoena is issued by a judge of a general sessions court it shall be served by an officer with jurisdiction in the county of the issuing judge, but may be served by personal service, registered mail, or by any other means with the consent of the person named in the subpoena. The officer shall maintain a copy of the subpoena and endorse on the subpoena the date and manner of service as proof of service.

(h) No person shall be excused from complying with a subpoena for the production of documentary evidence issued pursuant to this section on the ground that production of the requested materials may tend to incriminate the person. Any person claiming a privilege against self incrimination must assert the claim before the court issuing the subpoena and before the time designated for compliance therewith. If the district attorney general thereafter certifies to the court that the interests of justice demands the production of the requested materials for which the claim of privilege is asserted, then the court shall order the production of the materials and no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning the requested materials the person was compelled to produce. If the person fails to assert the privilege against self-incrimination, the person may raise this issue later but will not be entitled to immunity from prosecution.

(i) No subpoena for the production of documentary evidence authorized by this section shall be directed to, or served upon, any defendant, or that defendant's counsel, to a criminal action in this state.

(j) If any person without cause refuses to produce the requested materials within the time and manner designated for compliance by the issuing judge, the district attorney may file a motion for civil contempt with the court with the motion and show cause order being served upon the person. The order shall designate a time and place for a hearing on the merits. If at the hearing the court finds that the person has willfully refused to produce the requested materials, the court may find that the person is in civil contempt and may assess sanctions accordingly including incarcerating the person with or without bond being set until compliance with the subpoena is satisfied. If the person fails to appear for the hearing, the court may issue a writ of attachment for the person.

(k) A person to whom a subpoena is directed may file a motion to quash or modify the subpoena upon a showing that compliance would be unreasonable or oppressive. The person shall file any such motion stating an objection to the subpoena with the clerk of the court for the issuing judge within seven (7) days of service of the subpoena. The filing of the motion shall stay all proceedings pending the outcome of a hearing before the issuing judge. The judge shall conduct the hearing within seven (7) days of the filing of the motion.

(l) Notwithstanding subsections (a)-(k), a subpoena shall also comply with the Financial Records Privacy Act, compiled in title 45, chapter 10, as to any records or persons covered by that Act.



§ 40-17-124 - Sex offenses where victim is less than thirteen (13) years of age.

(a) Notwithstanding any rule or statute to the contrary, in a criminal case:

(1) If the defendant is charged with any sex offense specified in §§ 39-13-502 -- 39-13-506; 39-13-511, provided that the offense of public indecency or indecent exposure constitutes a Class A misdemeanor or Class E felony violation; 39-13-513 -- 39-13-516; 39-13-522; 39-13-527; 39-13-528; or 39-15-302; or is charged with the offense of attempting, soliciting or conspiring to commit any sex offense;

(2) If the victim is less than thirteen (13) years of age;

(3) If the defendant possesses a prior conviction for any sex offense described in §§ 39-13-502 -- 39-13-506 and 39-13-511; provided, that the offense of public indecency or indecent exposure constitutes a Class A misdemeanor or Class E felony violation, 39-13-513 -- 39-13-516; 39-13-522; 39-13-527; 39-13-528; or 39-15-302, or a prior conviction for attempting, soliciting or conspiring to commit any sex offense; and

(4) If the victim of the prior offense was also less than thirteen (13) years of age;

then evidence of the defendant's prior conviction is admissible and may be considered for its bearing on any matter to which it is relevant, subject to Rule 403 of the Tennessee Rules of Evidence.

(b) Notwithstanding any rule or statute to the contrary, in a case in which the state intends to offer evidence under this section, the state shall disclose the evidence to the defendant including a summary of the substance of any testimony that is expected to be offered, at least fifteen (15) days before the scheduled date of trial or at a later time as the court may allow for good cause.

(c) Nothing in this section shall be construed to limit the admissibility or consideration of evidence under any other rule or statute.



§ 40-17-125 - Subpoena requiring production of documentation and testimony in investigations of offenses of sexual exploitation of a minor.

(a) In any investigation relating to the offenses of sexual exploitation of a minor, as defined in § 39-17-1003, aggravated sexual exploitation of a minor, as defined in § 39-17-1004, or especially aggravated sexual exploitation of a minor, as defined in § 39-17-1005, and upon reasonable cause to believe that an Internet service account has been used in the exploitation or attempted exploitation of a minor, the district attorney general or an assistant district attorney general may issue in writing and cause to be served a subpoena requiring the production and testimony described in subsection (b).

(b) Except as provided in subsection (c), a subpoena issued under this section is authorized to require the production of any records or other documentation relevant to the investigation including:

(1) Name;

(2) Address;

(3) Local and long distance telephone connection records, or records of session times and durations;

(4) Length of service, including start date, and types of service utilized;

(5) Telephone or instrument number or other subscriber number of identity, including any temporarily assigned network address; and

(6) Means and source of payment for such service, including any credit card or bank account number.

(c) The provider of electronic communication service or remote computing service shall not disclose the following pursuant to a subpoena but may only do so pursuant to a warrant issued by a court of competent jurisdiction:

(1) In-transit electronic communications;

(2) Account memberships related to internet groups, newsgroups, mailing lists or specific areas of interest;

(3) Account passwords; and

(4) Account content to include:

(A) Electronic mail in any form;

(B) Address books, contact lists, or buddy lists;

(C) Financial records;

(D) Internet proxy content or internet history; and

(E) Files or other digital documents stored within the account or pursuant to use of the account.

(d) At any time before the return date specified on the subpoena, the person summoned may, in the general sessions court of the county in which the person resides or does business, petition for an order modifying or quashing the subpoena, or a prohibition of disclosure by a court.

(e) A subpoena under this section shall describe the objects required to be produced and shall prescribe a return date within a reasonable period of time within which the objects can be assembled and made available.

(f) If no case or proceeding arises from the production of records or other documentation pursuant to this section within a reasonable time after those records or documentation are produced, the district attorney general shall either destroy the records and documentation or return them to the person who produced them.

(g) A subpoena issued under this section may be served by any person who is authorized to serve process under the Tennessee Rules of Civil Procedure and such subpoena shall be served in accordance with such rules.

(h) Each district attorney general shall annually report the following information to the judiciary committee of the senate and the criminal justice committee of the house of representatives no later than February 1 for the preceding calendar year:

(1) The number of requests for administrative subpoenas made under this section;

(2) The number of administrative subpoenas issued under this section;

(3) The number of administrative subpoenas issued under this section that were contested;

(4) The number of administrative subpoenas issued under this section that were quashed or modified;

(5) The number of search warrants that were issued as a consequence of the issuance of an administrative subpoena under this section; and

(6) The number of individuals who were prosecuted under §§ 39-17-1003, 39-17-1004, and 39-17-1005 following the issuance of an administrative subpoena under this section.

(i) Except as provided in subsection (h), any information, records or data reported or obtained pursuant to a subpoena issued pursuant to this section shall remain confidential and shall not be further disclosed unless in connection with a criminal case related to the subpoenaed materials.






Part 2 - Uniform Law to Secure Attendance of Witnesses

§ 40-17-201 - Short title.

This part shall be known and may be cited as the "Uniform Law to Secure the Attendance of Witnesses from Within or Without a State in Criminal Proceedings."



§ 40-17-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "State" includes any territory of the United States and the District of Columbia;

(2) "Summons" includes a subpoena, order or other notice requiring the appearance of a witness; and

(3) "Witness" includes a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.



§ 40-17-203 - Hearing on summons of witness to testify in another state.

If a judge of a court of record in any state, which by its laws has made provision for commanding persons within that state to attend and testify in this state, certifies under the seal of the court that there is a criminal prosecution pending in the court, or that a grand jury investigation has commenced or is about to commence, and that a person being within this state is a material witness in the prosecution or grand jury investigation, and that the witness's presence will be required for a specified number of days, upon presentation of the certificate to any judge of a court of record in the county in which the person is found, the judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.



§ 40-17-204 - Issuance of summons.

If, at a hearing, the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give to the witness protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending or where a grand jury investigation has commenced or is about to commence, at a time and place specified in the summons. In any such hearing, the certificate shall be prima facie evidence of all the facts stated in the certificate.



§ 40-17-205 - Ordering witness into custody.

If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the witness's attendance in the requesting state, the judge may, in lieu of notification of the hearing, direct that the witness be immediately brought before the judge for the hearing. The judge at the hearing, being satisfied of the desirability of the custody and delivery, for which determination the certificate shall be prima facie proof, may, in lieu of issuing a subpoena or summons, order that the witness be taken into custody immediately and delivered to an officer of the requesting state.



§ 40-17-206 - Penalty for failure to obey summons.

If the witness who is summoned as provided in §§ 40-17-203 -- 40-17-205, after being paid or tendered, by some properly authorized person, compensation in accordance with title 24, chapter 4 for expenses incurred for each day the witness is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.



§ 40-17-207 - Certificate recommending summons of witness from another state.

If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of the court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure the witness' attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.



§ 40-17-208 - Witness fees -- Failure to testify after coming into state.

If the witness is summoned to attend and testify in this state, the witness shall be tendered compensation for expenses so incurred in accordance with title 24, chapter 4. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If the witness, after coming into this state, fails without good cause to attend and testify, as directed in the summons, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.



§ 40-17-209 - Immunities of witnesses entering or passing through state on summons.

(a) If a person comes into this state in obedience to a summons directing the witness to attend and testify in this state, the witness shall not, while in this state pursuant to the summons, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the witness's entrance into this state under the summons.

(b) If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state, or while returning from that other state, the witness shall not, while so passing through this state, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the witness's entrance into this state under the summons.



§ 40-17-210 - Uniformity of construction.

This part shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it.



§ 40-17-211 - Prisoners as witnesses in criminal proceedings in a state other than that in which they are confined.

(a) If a judge of a court of record in any other state, which by its laws has made provision for commanding a prisoner within that state to attend and testify in this state, certifies under the seal of the court that:

(1) There is a criminal prosecution pending in that court or that a grand jury investigation has commenced;

(2) A person convicted, sentenced and confined in a state or local custodial facility, other than a person awaiting execution of a sentence of death, is a material witness in the prosecution or investigation; and

(3) The person's presence is required for a specific number of days;

a judge of a court with jurisdiction to try felony cases in the county where the person is confined, after notice to the district attorney general, shall fix a time and place for a hearing and shall order the person having custody of the prisoner to produce the prisoner at the hearing.

(b) If, at that hearing, the judge determines that the prisoner is a material and necessary witness in the requesting state, the judge shall issue an order directing that the prisoner attend the court where the prosecution or investigation is pending, upon the terms and conditions as the judge prescribes, including:

(1) Provision for the return of the prisoner at the conclusion of the prisoner's testimony;

(2) Proper safeguards on the prisoner's custody; and

(3) Proper financial reimbursement or other payment by the demanding jurisdiction for all expenses incurred in the production and return of the prisoner.

(c) The district attorney general is authorized to enter into agreements with authorities of the demanding jurisdiction to ensure proper compliance with the order of the court.

(d) When a criminal action is pending in a court of record of this state by reason of the filing of an indictment or presentment or by reason of the commencement of a grand jury proceeding or investigation, if:

(1) There is reasonable cause to believe that a person convicted, sentenced and confined in a state or local custodial facility of another state, other than a person awaiting execution of a sentence of death or one confined as mentally ill, possesses information material to the criminal action;

(2) The attendance of the person as a witness in the action is desired by a party; and

(3) The state in which the person is confined possesses a statute equivalent to this section;

a judge of the court in which the action is pending may issue a certificate certifying all the facts and that the attendance of the person as a witness in the court is required for a specific number of days. The certificate may be issued upon application of either the state or defendant demonstrating all the facts specified in this section.

(e) Upon issuing a certificate, the court shall deliver it, or cause or authorize it to be delivered, to a court of the other state which, pursuant to the laws of that state, is authorized to undertake legal action for the delivery of the prisoner to this state as a witness.



§ 40-17-212 - Request for attendance of federal prisoner as witness in state criminal proceedings.

(a) When a criminal action is pending in a court of record of this state by reason of the filing of an indictment or presentment or by reason of the commencement of a grand jury proceeding or investigation, if:

(1) There is reasonable cause to believe that a person confined in a federal prison or other federal custody, either within or outside this state, possesses information material to criminal action; and

(2) The attendance of the person as a witness in the action is desired by a party;

the court may issue a certificate, known as a writ of habeas corpus ad testificandum, addressed to the attorney general of the United States certifying all such facts and requesting the attorney general to cause the attendance of the person as a witness in that court for a specified number of days.

(b) The certificate may be issued upon application of either the state or defendant demonstrating all the facts specified in this section.

(c) Upon issuing the certificate, the court shall deliver it, or cause or authorize it to be delivered, to the attorney general or to the attorney general's representative authorized to entertain the request.









Chapter 18 - Trial and Verdict

§ 40-18-101 - Designation of state's day.

It is the duty of the judge of each circuit court to designate a day or days of the term, to be known as the state's day, on which to take up the criminal docket, and to dispose of criminal cases.



§ 40-18-102 - Rules of practice.

It is the duty of the judge of each circuit court to adopt such rules of practice in the trial of criminal cases, from time to time, as may tend to diminish the costs of criminal cases.



§ 40-18-103 - Time for trial -- Continuance. [Obsolete except for persons previously convicted of Class X felonies.]

(a) Except as otherwise provided by this section, any charge of a Class X felony shall be tried within one hundred fifty (150) days following arraignment unless delay is occasioned by the defendant, by an examination for competency ordered pursuant to § 33-7-301, by a competency hearing, by an adjudication of incompetency for trial, by a continuance allowed after a court's determination of the defendant's physical incapacity for trial, or by an interlocutory appeal.

(b) Where the indictment charges a Class X felony, the trial court, in its discretion, may continue the action only upon the filing of an affidavit by the party seeking the continuance demonstrating that a manifest injustice will result if the action is not continued. Whenever the trial of a Class X felony is continued, it shall within thirty (30) days be set for trial unless the court will not be in session or unless another trial date has been agreed to by the parties and approved by the court. This continuance may be from term to term. The trial court may continue a trial pursuant to this subsection (b) on its own motion if the trial of another Class X felony is in progress at the time set for trial or has been set to conflict with the time needed to try a criminal case where both parties agree.

(c) Upon good cause shown, either before or after the indictment on a charge other than a Class X felony, the trial court may order the action to be continued from term to term and, in the meantime, may discharge the defendant from custody on the defendant's own undertaking, or on the undertaking of bail for appearance to answer the charge at the time to which the action is continued.

(d) Upon the motion of a member of the general assembly qualified to make a motion under this section, or the member's attorney or representative, a continuance shall be granted by the trial court at any stage of any action, if it is shown to the satisfaction of the court that an attorney, party or material witness in a criminal prosecution is a member of the general assembly and that:

(1) The general assembly is in annual regular session or special session; or

(2) The attorney, party or material witness would be required to be absent from any meeting of a legislative committee while the general assembly is not in session if a continuance is not granted.

(e) Failure to comply with subsections (a)-(d) shall not act to require release of a defendant from custody or a dismissal or withdrawal of charges.

(f) Any hearing on a motion for a new trial or on any subsequent appeal, the hearing or trial shall be set, and shall be subject to continuance, substantially in conformity with this section in order to provide for an expedited hearing.



§ 40-18-104 - Drawing of jurors' names.

The names of the jurors are written on separate scrolls, placed in a box or other receptacle, and drawn out by a child under ten (10) years of age, by the judge, or some person agreed upon by the district attorney general and the defendant.



§ 40-18-105 - Challenge of juror acting as bail.

A challenge to an individual juror, grand or petit, may be made by the state because the juror is surety on the bail undertaking of any person whose case will come before the jury on which service is required.



§ 40-18-106 - Jurors sworn together.

In impaneling a jury for the trial of any felony, the court shall not swear any of the jurors until the whole number is selected for a jury.



§ 40-18-107 - Boarding jurors.

(a) When, in the judgment of the court trying criminal cases, wholesome food and proper lodging cannot be provided for the petit jurors for a lesser sum, the court shall have the power to make arrangements to provide the jurors with proper board and lodging while serving on the jury, and to pay for board and lodging daily a sum not to exceed one thousand dollars ($1,000) per jury per day of service.

(b) Notwithstanding subsection (a), if a judicial proceeding is transferred from one jurisdiction to another for trial on a defendant's motion for change of venue, then the limitation of one thousand dollars ($1,000) for the board and lodging of the jury shall not apply; provided, that the comptroller of the treasury, on the advice of the attorney general and reporter, determines that additional funds for boarding and lodging of the jury are necessary.



§ 40-18-108 - Discharge of jury.

A final adjournment of the court discharges the jury.



§ 40-18-109 - Retrial after discharge of jury.

In all cases where a jury is legally discharged, the case may be again tried at the same or another term of the court.



§ 40-18-110 - Charge as to lesser included offenses -- Written request.

(a) When requested by a party in writing prior to the trial judge's instructions to the jury in a criminal case, the trial judge shall instruct the jury as to the law of each offense specifically identified in the request that is a lesser included offense of the offense charged in the indictment or presentment. However, the trial judge shall not instruct the jury as to any lesser included offense unless the judge determines that the record contains any evidence which reasonable minds could accept as to the lesser included offense. In making this determination, the trial judge shall view the evidence liberally in the light most favorable to the existence of the lesser included offense without making any judgment on the credibility of evidence. The trial judge shall also determine whether the evidence, viewed in this light, is legally sufficient to support a conviction for the lesser included offense.

(b) In the absence of a written request from a party specifically identifying the particular lesser included offense or offenses on which a jury instruction is sought, the trial judge may charge the jury on any lesser included offense or offenses, but no party shall be entitled to any lesser included offense charge.

(c) Notwithstanding any other provision of law to the contrary, when the defendant fails to request the instruction of a lesser included offense as required by this section, the lesser included offense instruction is waived. Absent a written request, the failure of a trial judge to instruct the jury on any lesser included offense may not be presented as a ground for relief either in a motion for a new trial or on appeal.

(d) Prior to instructing the jury on the law, the trial judge shall give the parties an opportunity to object to the proposed lesser included offense instructions. If the defendant fails to object to a lesser included offense instruction, the inclusion of that lesser included offense instruction may not be presented as a ground for relief either in a motion for a new trial or on appeal. Where the defendant objects to an instruction on a lesser included offense and the judge does not instruct the jury on that offense, the objection shall constitute a waiver of any objection in the motion for a new trial or on appeal concerning the failure to instruct on that lesser included offense. The defendant's objection shall not prevent the district attorney general from requesting lesser included offense instructions or prevent the judge from instructing on lesser included offenses.

(e) When the defendant requests an instruction on a lesser included offense, the judge may condition the instruction on the defendant's consent to an amendment to the indictment or presentment, with the consent of the district attorney general, so that if there is a conviction for the requested lesser offense the request shall constitute a waiver of any objection in the motion for new trial and on appeal. The defendant may be required to execute a written document actually consenting to the amendment so that there may be a lawful conviction for the lesser offense. If the district attorney general does not consent to the amendment, the defendant may raise the issue of failure to give the requested charge on appeal. This subsection (e) shall not be construed as requiring an instruction on a lesser offense.

(f) An offense is a lesser included offense if:

(1) All of its statutory elements are included within the statutory elements of the offense charged;

(2) The offense is facilitation of the offense charged or of an offense that otherwise meets the definition of lesser included offense in subdivision (f)(1);

(3) The offense is an attempt to commit the offense charged or an offense that otherwise meets the definition of lesser included offense in subdivision (f)(1); or

(4) The offense is solicitation to commit the offense charged or an offense that otherwise meets the definition of lesser included offense in subdivision (f)(1).

(g) (1) Second degree murder is a lesser included offense of first degree murder as defined in § 39-13-202.

(2) Voluntary manslaughter is a lesser included offense of premeditated first degree murder and second degree murder.

(3) Aggravated sexual battery is a lesser included offense of aggravated rape.

(4) Sexual battery and sexual battery by an authority figure are lesser included offenses of rape and aggravated rape.



§ 40-18-111 - General verdict of guilty.

A general verdict of guilty will be sustained if there is any one (1) good count in the indictment sustained by proof, although the other counts may be fatally defective.



§ 40-18-112 - Uncertainty as to intent or means of offense.

Where the intent with which, the mode in, or the means by which, an act is done are essential to the commission of the offense, and the offense may be committed with different intents, in different modes, or by different means, if the jury is satisfied that the act was committed with one (1) of the intents, in one (1) of the modes, or by either of the means charged, the jury shall convict, although uncertain as to which of the intents charged existed, or which mode, or by which of the means charged, the act was committed.



§ 40-18-113 - Multiple defendants.

(a) Upon an indictment against several defendants, any one (1) or more may be convicted or acquitted.

(b) In an indictment against several defendants, if the jury cannot agree upon a verdict as to all, the jury may render a verdict as to those defendants in regard to whom the jury agrees, on which a judgment shall be entered.



§ 40-18-114 - Assessment of fine by jury.

Where an indictable offense is punished by fine, or by fine and imprisonment, the jury shall assess the fine, if, in its opinion, the offense merits a fine over fifty dollars ($50.00).



§ 40-18-115 - Women jurors in felony cases.

(a) In the discretion of the trial judge, in all cases where a woman is sworn as a member of the jury in a felony case, the court may appoint a woman bailiff or deputy sheriff as one (1) of the officers sworn to take charge of the jury, and the woman bailiff or deputy sheriff shall have the same powers and duties as other officers in the cases.

(b) In all cases where a woman or women are sworn as a member or members of the jury in felony cases, it shall not be unlawful or render the verdict void for the women members of the jury to be segregated from the male members of the jury when outside the courtroom where the case is being tried, on the condition that each member of the jury remains in the custody of an officer or officers who have been duly sworn for that purpose.



§ 40-18-116 - Sequestration of jurors.

In all criminal prosecutions, except those in which a death sentence may be rendered, jurors shall only be sequestered at the sound discretion of the trial judge, which shall prohibit the jurors from separating at times when they are not engaged upon actual trial or deliberation of the case.



§ 40-18-117 - Instructions concerning insanity.

In all criminal cases in which the trial judge charges the jury on the law relating to the defense of insanity, the judge shall also charge the jury that, if it should find the defendant to be not guilty by reason of insanity, that it shall so state in its verdict.



§ 40-18-118 - Peremptory challenges.

Notwithstanding any other provision of law or rule of court to the contrary, in any case in which a defendant is charged with an offense punishable by death, the defendant is entitled to fifteen (15) peremptory challenges and the state is entitled to fifteen (15) peremptory challenges for each such defendant. If the offense charged is punishable by imprisonment for more than one (1) year but not by death, each defendant is entitled to eight (8) peremptory challenges, and the state is entitled to eight (8) peremptory challenges for each defendant. If the offense charged is punishable by imprisonment for less than one (1) year or by fine, or both, each side is entitled to three (3) peremptory challenges for each defendant.



§ 40-18-119 - Presumption that original trial judge has served as thirteenth juror and approved unanimous verdict.

When any successor judge to the original trial judge or any appellate court is determining if a new trial should be granted to a criminal defendant on the grounds that the verdict of guilty is against the weight of the evidence, immediately upon the original trial judge dismissing a jury following the return of a unanimous verdict, there is created a presumption that the original trial judge has served as the thirteenth juror and approved the jury's verdict with respect to each count on which a unanimous verdict was returned.






Chapter 19 - Defects in Proceedings

§ 40-19-101 - Clerical omissions not constituting reversible error.

When a person indicted or presented for a criminal offense is arraigned before a court having jurisdiction of the matter pleads not guilty, and is tried upon the merits and convicted, the person shall not be entitled to a new trial, or to an arrest of judgment, for any of the following causes:

(1) The clerk of the court omitted to file or enter the person's plea of record;

(2) The district attorney general, clerk or grand jury omitted to mark a prosecutor upon the indictment;

(3) The clerk omitted to show in the record sent to the supreme court that there was a prosecutor;

(4) A defect in making out the caption of the record;

(5) An omission of any caption to the record sent up to the supreme court;

(6) The clerk omitted to embody in the record the venire facias;

(7) The clerk omitted to enter upon the minutes of the court that the grand jury returned the indictment into open court, if the indictment shows upon its back that it was found "a true bill"; or

(8) The indictment was drawn by a district attorney general pro tempore, and the clerk omitted to enter such district attorney general's appointment upon the minutes of the court.



§ 40-19-102 - Forfeiture of fees by clerk.

Any clerk of a circuit or criminal court who is guilty of any neglect or omission as stated in § 40-19-101 shall forfeit all tax fees and costs to which the clerk would otherwise be entitled.






Chapter 20 - Judgment and Sentence

Part 1 - General Provisions

§ 40-20-101 - Judgment after verdict -- Modification of verdict.

(a) After a verdict against the defendant, if the judgment is not arrested or a new trial granted, the court shall pronounce judgment.

(b) If, in the pronouncement of a judgment where a defendant has been retried either following an order granting a retrial by a court of this state or in obedience to a decision of a court of the United States, it becomes necessary that the jury's verdict be modified to prevent a sentence on the second trial being greater than the verdict pronounced at the first trial, then the trial court is authorized to modify the jury's verdict and pronounce judgment accordingly.



§ 40-20-102 - Discretion as to fine or imprisonment.

In all prosecutions for misdemeanors where the punishment prescribed is a fine or imprisonment, or both, the discretion as to the punishment shall be in the court unless otherwise provided.



§ 40-20-103 - Place of confinement.

(a) In no case shall any person convicted of a felony be confined in the penitentiary for less than twelve (12) months. Whenever the minimum punishment is imprisonment in the penitentiary for one (1) year, but in the opinion of the jury the offense merits a lesser punishment, the jury may punish by confinement in the county jail or workhouse for any period less than twelve (12) months, except as otherwise provided.

(b) In counties of this state having a population in excess of six hundred thousand (600,000), according to the 1970 federal census or any subsequent federal census, in all cases where a person is convicted of a felony, misdemeanor or otherwise punished by confinement, the punishment by confinement will be served by imprisonment in a state penitentiary or county workhouse; provided, however, that in cases where trusty status is desired of the prisoner and is mutually agreed upon by both the sheriff of that county and the trial judge, sentence to the county jail would be allowed to the exclusion of any other statutory law or common law now in effect.



§ 40-20-104 - Term fixed by court -- By jury.

(a) When the offense is punished by imprisonment in the county jail or workhouse, the term of imprisonment shall be fixed by the court, unless otherwise provided; provided, that when any person is indicted or presented in a court of record for the alleged commission of any misdemeanor, and pleads not guilty and is tried by a jury, upon demand of defendant timely made, the trial jury shall as a part of its verdict assess the punishment for the offense both as to fine and imprisonment within the limits now or later prescribed by law.

(b) When a defendant has timely made a request for a jury trial, the judge shall charge the jury that as a part of its verdict in the case, if it finds the defendant guilty, it shall fix the punishment for the offense within the limits prescribed by law, which limits shall be stated in the charge, and the judge shall not comment on the fact that the defendant has made the request for a jury trial.



§ 40-20-105 - Plea of guilty -- Waiver of jury.

Nothing in § 40-20-104 shall prevent any person indicted or presented in a court of record for the alleged commission of any misdemeanor as set out in that section from pleading guilty and submitting the case to the trial judge for assessment of punishment; nor shall anything in § 40-20-104 prevent a person, upon a plea of not guilty, from waiving the right to a trial by jury and submitting the case to the trial judge for decision both as to guilt and punishment.



§ 40-20-106 - Assessment of punishment for misdemeanor when felony charged.

Whenever any person is indicted or presented in a court of record for the alleged commission of any felony, the elements of which include the commission of a misdemeanor, and the defendant pleads not guilty and is tried by a jury, in such case, upon demand of the defendant timely made, the trial jury shall as a part of its verdict, should it find the defendant not guilty of the felony but guilty of a misdemeanor included within the felony, assess the punishment for the misdemeanor offense both as to fine and imprisonment within the limits now or later prescribed by law.



§ 40-20-107 - Verdict and sentence on felony conviction.

(a) Whenever any person over eighteen (18) years of age is convicted of any felony or other crime punishable by imprisonment in the penitentiary, with the punishment for the offense within minimum and maximum terms provided for by law, the jury, in addition to finding the defendant guilty, shall fix the minimum and maximum term of the convicted defendant; provided, that the minimum sentence so fixed shall not be increased to exceed more than twice the minimum sentence as provided by law or the minimum sentence provided by law plus one half (1/2) the difference between the minimum and maximum sentence as provided by law, whichever is less. Its form of verdict shall be: "We find the defendant guilty as charged in the indictment" or "We find the defendant guilty of _____ (whatever may be the offense charged), and fix punishment at imprisonment in the penitentiary for not less than _____ years nor more than _____ years," and the court imposing judgment upon the verdict shall not fix a definite term of imprisonment, but shall sentence the person to the penitentiary for a period of not less than nor more than the term fixed by the jury, making allowance for good time as now provided by law.

(b) This section shall have no application in the case of persons convicted of second degree murder, rape of a female over the age of twelve (12) years, carnal knowledge and abuse of a female under the age of twelve (12) years, assault and battery upon a female under the age of twelve (12) years with the intent to unlawfully carnally know her, robbery by the use of a deadly weapon, kidnapping for ransom, or any Class X felony. Persons convicted of the offenses of this subsection (b) shall be given a determinate, and not an indeterminate sentence.



§ 40-20-108 - Sentence for definite period construed as indeterminate.

(a) If, through mistake or otherwise, any person is sentenced for a definite period of time for any offense, the sentence shall not be void, but the person shall be deemed to be sentenced nevertheless as provided by the terms of §§ 40-20-107 -- 40-20-110, and shall be entitled to all the benefits and subject to the liabilities under §§ 40-20-107 -- 40-20-110 in the same manner and to the same extent as if sentence had been pronounced in the terms and manner required thereby.

(b) This section shall have no application in the case of persons convicted of second degree murder, rape of a female over the age of twelve (12) years, carnal knowledge and abuse of a female under the age of twelve (12) years, assault and battery upon a female under the age of twelve (12) years with the intent to unlawfully carnally know her, robbery by the use of a deadly weapon, or kidnapping for ransom. Persons convicted of the offenses of this subsection (b) shall be given a determinate, and not an indeterminate sentence.



§ 40-20-109 - Jail sentences and fines unaffected.

Sections 40-20-107 -- 40-20-110 shall not interfere with the operation of statutes providing for punishment for certain offenses by fine or imprisonment in the county jail or both.



§ 40-20-110 - Sentence for separate offenses -- Parole considerations.

(a) If a person is sentenced for two (2) or more separate offenses, sentence shall be pronounced for each offense, and imprisonment may equal, but shall not exceed, the total of the maximum terms provided by law for the offenses, which total shall, for the purpose of §§ 40-20-107 -- 40-20-110, be construed as one (1) continuous term of imprisonment.

(b) (1) The department of correction shall notify the board of parole when inmates sentenced to consecutive sentences which require custodial parole consideration reach parole eligibility on their initial sentences.

(2) The board shall determine when the inmate will begin service of the inmate's consecutive sentence.

(3) No parole certificate shall be required, and the inmate shall be heard for parole when eligible on the inmate's consecutive sentence.

(4) The board has the authority to begin custodial parole effective on any date on or after the custodial parole eligibility date.

(5) A bona fide offer of employment shall not be required for custodial parole.



§ 40-20-111 - Concurrent or cumulative sentences.

(a) When any person has been convicted of two (2) or more offenses, judgment shall be rendered on each conviction after the first conviction; provided, that the terms of imprisonment to which the convicted person is sentenced shall run concurrently or cumulatively in the discretion of the trial judge. The exercise of the discretion of the trial judge shall be reviewable by the supreme court on appeal.

(b) In any case in which a defendant commits a felony while the defendant was released on bail in accordance with chapter 11, part 1 of this title, and the defendant is convicted of both offenses, the trial judge shall not have discretion as to whether the sentences shall run concurrently or cumulatively, but shall order that the sentences be served cumulatively.



§ 40-20-112 - Judgment of infamy -- Right of suffrage -- Competency as a witness.

Upon conviction for any felony, it shall be the judgment of the court that the defendant be infamous and be immediately disqualified from exercising the right of suffrage. No person so convicted shall be disqualified to testify in any action, civil or criminal, by reason of having been convicted of any felony, and the fact of conviction for any felony may only be used as a reflection upon the person's credibility as a witness.



§ 40-20-113 - Judgment of infamous crime to be sent to election commission.

The clerks of the criminal and circuit courts shall notify the county election commission of each person convicted of an infamous crime on a form to be furnished by the state coordinator of elections pursuant to § 2-11-202.



§ 40-20-114 - Disqualification from public office.

(a) A person who has been convicted in this state of an infamous crime, as defined by § 40-20-112, other than one specified in subsection (b), or convicted under the laws of the United States or another state of an offense that would constitute an infamous crime if committed in this state, shall be disqualified from qualifying for, seeking election to or holding a public office in this state, unless and until that person's citizenship rights have been restored by a court of competent jurisdiction.

(b) Notwithstanding the provisions of subsection (a) to the contrary, a person convicted in this state of an infamous crime, as defined by § 40-20-112, or convicted under the laws of the United States or another state of an offense that would constitute an infamous crime if committed in this state, and the offense was committed while that person is holding an elected public office at the federal level, or in this or any other state or any political subdivision of this or any other state, shall be forever disqualified from qualifying for, seeking or holding any public office in this state or any political subdivision of this state, if the offense was committed in the person's official capacity or involved the duties of the person's office. This subsection (b) shall apply even if the person's citizenship rights have been restored, but shall not be construed as limiting the restoration of any other citizenship rights, including the right of suffrage provided for in § 2-2-139, § 2-19-143, or § 40-29-105.

(c) If a person is holding an elected public office and was convicted of an infamous crime pursuant to the qualifications in subsection (b) that was committed prior to July 1, 2007, the person shall be allowed to remain in office for the remainder of the term, but shall forever be prohibited from qualifying for, seeking or holding any public office in this state or political subdivision of this state after July 1, 2007, or when the term expires or when the person vacates the office, whichever is first.

(d) If a person is holding an elected public office and is convicted of an infamous crime pursuant to the qualifications in subsection (b) that was committed on or after July 1, 2007, the conviction shall be grounds for removal from office in the manner provided by law and the person shall forever be prohibited from qualifying for, seeking or holding any public office in this state or political subdivision of this state after July 1, 2007.

(e) If any provision of this section or the application of this section to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the section that can be given effect without the invalid provision or application, and to that end this section is declared to be severable.



§ 40-20-115 - Disqualification from fiduciary office.

The effect of a sentence of imprisonment in the penitentiary is to put an end to the right of the inmate to execute the office of executor, administrator or guardian, fiduciary or conservator, and operates as a removal from office.



§ 40-20-116 - Order of restitution.

(a) Whenever a felon is convicted of stealing or feloniously taking or receiving property, or defrauding another of property, the jury shall ascertain the value of the property, if not previously restored to the owner, and the court shall, thereupon, order the restitution of the property, and, in case this cannot be done, that the party aggrieved recover the value assessed against the prisoner, for which execution may issue as in other cases.

(b) If the property has been feloniously destroyed, the jury shall ascertain the damages sustained, upon which judgment shall be rendered in favor of the party aggrieved against the defendant, and execution shall issue as provided in subsection (a).

(c) This section is cumulative, and does not deprive the party injured of any other right the party may have for the recovery of property or its value.



§ 40-20-117 - Jail or workhouse sentences of less than one (1) year.

(a) Whenever any person is sentenced to imprisonment in a county jail or workhouse for a period not to exceed eleven (11) months and twenty-nine (29) days, the judge of the court in which the sentence is imposed may, in the judge's discretion, include in the order of judgment suitable provisions and directions to the officer to whose custody the prisoner is committed for safekeeping as will ensure that the convicted person will be allowed to serve the sentence on nonconsecutive days, which may include, but is not limited to, weekends, between hours to be specified in the judgment, which provisions or directions may be revoked, suspended or amended from time to time by the judge of the committing court until the sentence is served or until the convicted person is lawfully released prior to the expiration of the person's sentence.

(b) The sheriff, warden, superintendent or other official having responsibility for the safekeeping of the convicted person in any jail or workhouse shall adopt procedures for the release of the convicted person at the times specified in the order of judgment and for receiving the person back into custody at the specified times. Willful failure of any official to comply with the directions of the court constitutes contempt of court, punishable as provided by law for contempt generally.

(c) Failure of the convicted person to surrender to the custody of the sheriff, warden, superintendent or other official responsible for the convicted person's safekeeping in the jail or workhouse within the time specified in the order of judgment constitutes grounds for the suspension or revocation of the privilege granted, in the discretion of the court. The order of judgment may specify time limits beyond which a continued absence shall be considered an escape and the offender shall then be liable to punishment for escape as provided by law; provided, that the person sentenced may elect to serve the person's sentence on consecutive days.






Part 2 - Special Alternative Incarceration Unit Program

§ 40-20-201 - Department of correction -- Authority.

Notwithstanding any other provision of the law to the contrary, in the event that an offender is sentenced to confinement in the department of correction for six (6) years or less and is committed to the department, the department shall have the authority to place the offender in a special alternative incarceration unit in lieu of confinement in a regular state penal facility. In such a unit the offender shall, at a minimum, be required to participate for a period of ninety (90) days in an intensive regimen of work, exercise, military-type discipline and available treatment programs in accordance with policies and procedures established by the department.



§ 40-20-202 - Participation in available treatment programs.

An offender's participation in any available treatment programs shall be in addition to, and shall not have the effect of reducing or otherwise diminishing, the offender's participation in the full regimen of work, exercise and military-type discipline required by the special alternative incarceration program.



§ 40-20-203 - Eligible offenders -- Age.

In placing an offender in a special alternative incarceration unit, the department of correction shall give priority to eligible offenders between the ages of seventeen (17) and twenty-five (25). In no event shall an offender who is over the age of thirty-five (35) be placed in a special alternative incarceration unit.



§ 40-20-204 - Classification of offender -- Board approval.

No offender shall be placed in a special alternative incarceration unit unless and until the offender has been classified by the department as a suitable candidate for an alternative treatment program in accordance with departmental policies and guidelines.



§ 40-20-205 - Excluded offenders.

An offender convicted of any of the following offenses is ineligible to participate in the special alternative incarceration program:

(1) Class A felony;

(2) Aggravated robbery;

(3) An offense involving sexual contact or sexual penetration, as defined in § 39-13-501;

(4) An offense involving child abuse, child sexual abuse, or sexual exploitation of a minor;

(5) An offense involving the illegal distribution or sale of a controlled substance or controlled substance analogue to a minor;

(6) An offense involving serious bodily injury, as defined in § 39-11-106; or

(7) An offense involving death to a victim or bystander.



§ 40-20-206 - Release to division of community services upon completion -- Revocation of release.

Notwithstanding any other provision of the law to the contrary, upon successful completion of a special alternative incarceration program, an offender shall be released to the supervision of the division of community services for the department of correction under the terms and conditions imposed by the department for the balance of the original sentence imposed by the trial court. Should an offender fail to comply with the terms and conditions of supervision imposed by the department after successful completion of the program, the release on supervision may be revoked by the trial judge pursuant to § 40-35-311.



§ 40-20-207 - Eligibility of certain drug offenders.

Notwithstanding the six (6) year or less sentence limitation of this part, an especially mitigated offender, as defined by § 40-35-109, or a standard offender, as defined by § 40-35-105, who is convicted of a violation of § 39-17-417(a) with respect to a controlled substance in an amount less than that set out in § 39-17-417(i), is eligible for placement in the special alternative incarceration unit as defined and authorized by this part.






Part 3 - Special Technical Violator Unit

§ 40-20-301 - Confinement in special technical violator unit.

Notwithstanding any other provision of law to the contrary, in the event that an offender receives a suspension of sentence, has that suspension of sentence revoked for reasons other than the commission of a new felony offense, and is committed to the department of correction, the department shall have the authority to place the offender in a special technical violator unit in lieu of confinement in a regular state penal facility unless the court specifies otherwise in the order of revocation. If the court specifically prohibits the placement of an offender in a special technical violator unit, the court shall make findings of fact and state the reasons for its decision in the order of revocation. In such unit the offender shall, at a minimum, be required to participate for a period of one hundred twenty (120) days in an intensive regimen of work and available treatment programs in accordance with policies and procedures established by the department.



§ 40-20-302 - Classification of offenders.

No offender shall be placed in a special technical violator unit unless and until the offender has been classified by the department as a suitable candidate for such a program in accordance with departmental policies and guidelines.



§ 40-20-303 - Completion of program -- Failure to comply.

Notwithstanding any other provision of the law to the contrary, upon successful completion of a technical violator program, an offender shall be released to the supervision of the division of community services for the department of correction under the terms and conditions imposed by the trial court. Should an offender fail to comply with the terms and conditions of supervision imposed by the department after successful completion of the program, the release on supervision may be revoked by the trial judge pursuant to § 40-35-311.









Chapter 22 - Judicial Recommendation of Clemency

§ 40-22-101 - Postponement of execution of sentence pending application for clemency.

In case of the conviction and sentence of a defendant to imprisonment, the presiding judge may, in all proper cases, postpone the execution of the sentence for the amount of time as may be necessary to make application to the executive for a pardon or commutation of punishment.



§ 40-22-102 - Suspension of execution to permit application for pardon.

Whenever a plea of guilty is entered by the defendant to an indictment charging a felony, and it appears to the circuit or criminal court judge receiving the plea that the prisoner is only technically guilty, or that there are circumstances or conditions connected with the alleged crime or in the defendant's life and surroundings tending to mitigate the offense, or if it is the prisoner's first offense, and it is not likely that the prisoner will again engage in an offensive and criminal course of conduct if released, and in the opinion of the presiding judge the public good does not require that the defendant suffer the disgrace of imprisonment at hard labor in the penitentiary, the execution of sentence and judgment may, in the discretion of the judge, be suspended until the next term of the court, so as to enable application to be made to the governor for a pardon.



§ 40-22-103 - Transmittal of documents and recommendations to commissioner.

It is the duty of the presiding judge, where the execution of sentence and judgment has been suspended, as provided by § 40-22-102, to immediately transmit to the commissioner of correction and the board of parole a copy of the indictment or presentment, together with the judge's reasons for suspending the sentence and judgment, and any other recommendations as the judge may think proper to make.



§ 40-22-104 - Prisoner placed under commissioner.

The presiding judge shall also cause to be entered on the minutes of the trial court an order reciting the reasons for the suspension of the sentence and judgment, and providing that the prisoner whose sentence has been so suspended shall, from the date of suspension, be subject to be placed under the control of the commissioner of correction, and, when so placed, shall be subject to all laws, rules and regulations pertaining to convicts on parole. The board of parole shall consider a person so committed to the custody of the department of correction using the procedures and criteria established in chapter 28 of this title.



§ 40-22-105 - Custody or appearance bond.

It is the duty of the court to hold the defendant in custody unless bond is executed for the appearance of the prisoner at the next term of the court.



§ 40-22-106 - Execution of sentence in absence of parole or pardon.

In case the governor does not act by pardoning the prisoner, or the board of parole by paroling the prisoner, by the first day of the next term of court, then it is the duty of the judge to put into execution the sentence and judgment of the court, by delivering, or causing to be delivered, the prisoner to the proper authorities for the execution of the sentence.



§ 40-22-107 - Entry of pardon or parole -- Discharge of bond.

Should the prisoner be pardoned or paroled, it shall then be the duty of the court to show the facts by proper decree and discharge the bond taken for the appearance of the prisoner as provided for in § 40-22-105.



§ 40-22-108 - Supervision pending application.

It is the duty of the department of correction, upon receipt of the pleadings in the case, together with the recommendations of the presiding judge, as provided in § 40-22-103, through the probation and parole officer, to look after the welfare of, and have charge of and keep in communication with, the prisoner, thus on parole, and also to keep in communication with the prisoner's employers.



§ 40-22-109 - Parole or recommendation of pardon.

When it satisfactorily appears to the board of parole that a prisoner, whose sentence has been suspended as provided in § 40-22-102, has led an exemplary life and behaved in a manner and for a period of time that leads the board to believe that the prisoner is reliable and trustworthy and that the prisoner will probably remain at liberty without violating the law, and the prisoner's final release is not incompatible with the welfare of society, the board may, in its discretion, parole the prisoner for a period of time as it deems best, or it may recommend to the governor that the governor grant the prisoner a pardon and final discharge.



§ 40-22-110 - Maximum term of parole -- Power to pardon unaffected.

Where the prisoner is granted a parole by the board of parole, the parole shall not be in length of time beyond the minimum penalty of the prisoner, and shall not affect the power of the governor to pardon the prisoner.



§ 40-22-111 - Notice of grant of parole.

In case the board of parole grants the prisoner a parole, as provided in §§ 40-22-109 and 40-22-110, it shall at once communicate with and transmit to the judge of the court where the case against the prisoner is pending its action and the reasons for granting the prisoner a parole.



§ 40-22-112 - Duties of probation and parole officer.

It is the duty of the parole officer to perform all of the duties imposed upon the officer by law and by the rules and regulations of the board of parole.



§ 40-22-113 - Supervision by state parole officer.

It is the duty of the probation and parole officer to keep in communication as far as possible with all of the prisoners who are paroled under this chapter, and with their employers.



§ 40-22-114 - Transmittal of papers and recommendations to governor.

In case the board of parole recommends to the governor that the prisoner be pardoned and finally discharged, it shall file the papers received from the trial judge, together with its recommendation attached thereto, with the governor, a sufficient time before the next term of court at which the prisoner is required to appear, to enable the governor to take action on the recommendation.



§ 40-22-115 - Notice of governor's action.

When the governor acts on the application, the governor shall communicate the governor's action to the board of parole, which shall at once transmit to the judge of the court where the case against the prisoner is pending the action of the governor.



§ 40-22-116 - Entry of parole or pardon.

The judge of the court, in either case, shall cause to be made a minute entry in the judge's court, reciting the facts and discharging the prisoner, if pardoned, and if paroled, reciting the conditions of the parole and the length of the parole.



§ 40-22-117 - Construction of chapter.

This chapter shall be liberally construed, and nothing in it shall be construed as seeking to impair the pardoning power of the governor, or the duties of the board of parole in regard to the paroling of prisoners not inconsistent with the spirit of the chapter.






Chapter 23 - Execution of Judgment

§ 40-23-101 - Commencement of sentence -- Credit for pretrial detention and jail time pending appeal.

(a) When a person is sentenced to imprisonment, the judgment of the court shall be rendered so that the sentence shall commence on the day on which the defendant legally comes into the custody of the sheriff for execution of the judgment of imprisonment.

(b) (1) This section shall not apply in a case where, after the rendition of the judgment of imprisonment, an execution of the judgment is stayed by appeal or otherwise.

(2) This section shall not interfere with the operation of the statute requiring sheriffs in whose custody defendants come for execution of judgments of imprisonment to commit those defendants as soon as possible to jail or to the warden of the penitentiary.

(c) The trial court shall, at the time the sentence is imposed and the defendant is committed to jail, the workhouse or the state penitentiary for imprisonment, render the judgment of the court so as to allow the defendant credit on the sentence for any period of time for which the defendant was committed and held in the city jail or juvenile court detention prior to waiver of juvenile court jurisdiction, or county jail or workhouse, pending arraignment and trial. The defendant shall also receive credit on the sentence for the time served in the jail, workhouse or penitentiary subsequent to any conviction arising out of the original offense for which the defendant was tried.

(d) In the event the person sentenced appeals the cause to the supreme court and is required to spend time in jail pending the appeal, the supreme court may modify the original sentence allowing a reduction for the time spent in jail pending an appeal upon a petition being filed in the defendant's behalf setting out the time spent in jail within five (5) days after the announcement of the supreme court decision; provided, that the facts alleged in the petition are verified by the clerk of the court where the sentence was imposed. This section applies in both felony and misdemeanor cases.

(e) A certified copy of the order modifying the original sentence in each case shall be forwarded by the clerk of the supreme court to the warden of the state penitentiary.



§ 40-23-102 - Defendant in custody at time of judgment.

Where the judgment of the court is that the defendant be imprisoned, the time for confinement, if the defendant is in jail, shall begin to run from the day of final judgment.



§ 40-23-103 - Sheriff to commit defendant.

It is the duty of the sheriff in whose custody the defendant is at the rendition of the judgment, or afterwards legally comes, to execute the judgment of imprisonment by committing the defendant, as soon as possible, to jail, or to the warden of the penitentiary, according to the exigency of the writ.



§ 40-23-104 - Sentence to workhouse for felony term -- Removal by trial judge.

(a) In all cases where any person is convicted of a felony, and sentenced to six (6) years or less, the court, in its discretion, may order the person confined in the county workhouse for the term of the sentence. The trial judge shall have the power to order the removal of the prisoner from the county workhouse to the department of correction whenever, in the judge's opinion, the prisoner is being treated in a brutal or inhuman manner, or when it appears to the judge that the physical condition of the prisoner is such that working on the roads is deleterious to the prisoner's health.

(b) Whenever any prisoner is confined to a county workhouse under provisions of this section, the state shall pay the costs of incarceration of the prisoner in accordance with title 41, chapter 8.



§ 40-23-105 - Felons sentenced to jail compelled to hard labor.

All persons convicted of a felony, whose imprisonment has been by the jury commuted to imprisonment in the county jail, shall be compelled to work out the term of imprisonment at hard labor in the county workhouse in the county where convicted.



§ 40-23-106 - Notice to commissioner of convicts for penitentiary.

At the adjournment of any court, or upon final disposition of a case prior to the adjournment of the court, it is the duty of the clerk of the court to notify the commissioner of correction of the number of convicts for the penitentiary, and that notification shall be made within five (5) days.



§ 40-23-107 - Safekeeping of inmates -- Transfers to penitentiary.

(a) In counties where, because of the insufficiency of the county jail, or for any other cause, the court may be of opinion that the safekeeping of the inmates may require it, the court may order the immediate removal of inmates to the penitentiary or to the nearest branch prison, at the cost of the state, before the expiration of the time allowed to remove the inmates.

(b) The inmates shall, as soon as possible after conviction, be safely removed and conveyed by the person appointed by the commissioner of correction for that purpose, to the penitentiary, or to one (1) of the branch prisons.



§ 40-23-108 - Order specifying number of guards for removal of prisoners.

It is the duty of the criminal and circuit judges of this state, at the adjournment of their courts or earlier, if the number of persons convicted justify it, to make an order specifying the number of guards the sheriff shall have in conveying to the supreme court, or to the penitentiary, the person or persons convicted, in case the person so appointed for that purpose by the commissioner of correction fails to remove them as provided by law.



§ 40-23-109 - Warrant to summon aid in removal of prisoners.

The judge or clerk of the court may, by warrant in writing, empower the sheriff charged with the conveyance of the convict, in all counties and places through which the sheriff may pass with the prisoner, to summon or impress such and so many persons, not exceeding two (2) for each convict, except as otherwise provided in this chapter, and the conveyances or modes of conveyance as shall be necessary for the safe conveyance of the prisoner, which warrant the sheriff is required to execute, and to the sheriff's commands in virtue thereof all persons are to pay due obedience.



§ 40-23-110 - Summons of additional guards.

If, by any attempt to rescue a convict on the way or by any other unforeseen danger, it becomes essentially necessary for the safe conveyance of the convict to summon a stronger guard than the sheriff conducting the prisoner may have been authorized to summon, it is lawful for the sheriff to summon an additional guard or guards as shall be necessary for that purpose. The additional guard or guards shall be paid as other guards, on the oath of the sheriff that the additional guard or guards were essentially necessary, and the officer making the payment being satisfied with the truth of the oath.



§ 40-23-111 - Qualifications of guard.

The additional guard or guards that the sheriff and other officers are authorized to summon to assist in conveying convicts to the penitentiary, or to and from the penitentiary, and to prevent a rescue, shall consist of able bodied persons, who shall not be under eighteen (18) years of age.



§ 40-23-112 - Juror disqualified to act as guard.

The sheriff shall not summon any person as a guard to assist in taking the prisoner to the penitentiary, whom the person, as a juror, convicted.



§ 40-23-113 - Report by sheriff to department of correction.

Whenever any person sentenced to the custody of the department of correction has been detained in one (1) or more local jails or workhouses pending arraignment, trial, sentencing or appeal, the sheriff shall prepare and transmit with the defendant at the time of commitment to the department a short report, furnishing the information pertaining to the defendant's behavior while in local custody as may be requested by the department. Notwithstanding any other provision of the law to the contrary, no such person sentenced to the custody of the department shall be committed or conveyed to the department unaccompanied by the completed report required by this section.



§ 40-23-114 - Death by lethal injection -- Election of electrocution -- Electrocution as alternative method.

(a) For any person who commits an offense for which the person is sentenced to the punishment of death, the method for carrying out this sentence shall be by lethal injection.

(b) Any person who commits an offense prior to January 1, 1999, for which the person is sentenced to the punishment of death may elect to be executed by electrocution by signing a written waiver waiving the right to be executed by lethal injection.

(c) The department of correction is authorized to promulgate necessary rules and regulations to facilitate the implementation of this section.

(d) If lethal injection or electrocution is held to be unconstitutional by the Tennessee supreme court under the Constitution of Tennessee, or held to be unconstitutional by the United States supreme court under the United States Constitution, or if the United States supreme court declines to review any judgment holding lethal injection or electrocution to be unconstitutional under the United States Constitution made by the Tennessee supreme court or the United States court of appeals that has jurisdiction over Tennessee, or if the Tennessee supreme court declines to review any judgment by the Tennessee court of criminal appeals holding lethal injection or electrocution to be unconstitutional under the United States or Tennessee constitutions, all persons sentenced to death for a capital crime shall be executed by any constitutional method of execution. No sentence of death shall be reduced as a result of a determination that a method of execution is declared unconstitutional under the Constitution of Tennessee or the Constitution of the United States. In any case in which an execution method is declared unconstitutional, the death sentence shall remain in force until the sentence can be lawfully executed by any valid method of execution.

(e) For any person who commits an offense or has committed an offense for which the person is sentenced to the punishment of death, the method of carrying out the sentence shall be by lethal injection unless subdivision (e)(1) or (e)(2) is applicable. If subdivision (e)(1) or (e)(2) is applicable, the method of carrying out the sentence shall be by electrocution. The alternative method of execution shall be used if:

(1) Lethal injection is held to be unconstitutional by a court of competent jurisdiction in the manner described in subsection (d); or

(2) The commissioner of correction certifies to the governor that one (1) or more of the ingredients essential to carrying out a sentence of death by lethal injection is unavailable through no fault of the department.



§ 40-23-115 - Maintenance of death chamber.

The commissioner of correction shall ensure that a permanent and suitable death chamber is kept and maintained within a penitentiary of this state, as defined in § 41-1-101(b), and that an electrical apparatus, together with all necessary appliances sufficient for the infliction of punishment of death as provided in § 40-23-114, is kept and maintained in the death chamber.



§ 40-23-116 - Manner of executing sentence of death -- Witnesses.

(a) In all cases in which the sentence of death has been passed upon any person by the courts of this state, it is the duty of the sheriff of the county in which the sentence of death has been passed to remove the person so sentenced to death from that county to the state penitentiary in which the death chamber is located, within a reasonable time before the date fixed for the execution of the death sentence in the judgment and mandate of the court pronouncing the death sentence. On the date fixed for the execution in the judgment and mandate of the court, the warden of the state penitentiary in which the death chamber is located shall cause the death sentence to be carried out within an enclosure to be prepared for that purpose in strict seclusion and privacy. The only witnesses entitled to be present at the carrying out of the death sentence are:

(1) The warden of the state penitentiary or the warden's duly authorized deputy;

(2) The sheriff of the county in which the crime was committed;

(3) A priest or minister of the gospel who has been preparing the condemned person for death;

(4) The prison physician;

(5) Attendants chosen and selected by the warden of the state penitentiary as may be necessary to properly carry out the execution of the death sentence;

(6) A total of seven (7) members of the print, radio and television news media selected in accordance with the rules and regulations promulgated by the department of correction. Those news media members allowed to attend any execution of a sentence of death shall make available coverage of the execution to other news media members not selected to attend;

(7) (A) Immediate family members of the victim who are eighteen (18) years of age or older. Immediate family members shall include the spouse, child by birth or adoption, stepchild, stepparent, parent, grandparent or sibling of the victim; provided, that members of the family of the condemned prisoner may be present and witness the execution;

(B) Where there are no surviving immediate family members of the victim who are eighteen (18) years of age or older, the warden shall permit up to three (3) previously identified relatives or personal friends of the victim to be present and witness the execution;

(8) One (1) defense counsel chosen by the condemned person; and

(9) The attorney general and reporter, or the attorney general and reporter's designee.

(b) No other person or persons than those mentioned in subsection (a) are allowed or permitted to be present at the carrying out of the death sentence. It is a Class C misdemeanor for the warden of the state penitentiary to permit any other person or persons than those provided for in subsection (a) to be present at the legal execution.

(c) (1) Photographic or recording equipment shall not be permitted at the execution site until the execution is completed, the body is removed, and the site has been restored to an orderly condition. However, the physical arrangement of the execution site shall not be disturbed.

(2) A violation of subdivision (c)(1) is a Class A misdemeanor.

(3) The department shall promulgate rules that establish criteria for the selection of news media representatives to attend an execution of a death sentence in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In promulgating the rules, the department shall solicit recommendations from the Tennessee Press Association, the Tennessee Associated Press Managing Editors, and the Tennessee Association of Broadcasters. For each execution of a death sentence, applications for attendance shall be accepted by the department. When the number of applications require, lots to select news media representatives will then be drawn by the warden of the state penitentiary at which the death sentence is to be carried out. All drawings shall be conducted in open meetings and notice shall be properly given in accordance with § 4-5-203.

(d) If the immediate family members of the victim choose to be present at the execution, they shall be allowed to witness the execution from an area that is separate from the area to which other witnesses are admitted. If facilities are not available to provide immediate family members with a direct view of the execution, the warden of the state penitentiary may broadcast the execution by means of a closed circuit television system to the area in which the immediate family members are located.



§ 40-23-117 - Death sentence stands if not carried out at scheduled time.

When, from any cause, an inmate sentenced to death has not been executed pursuant to the sentence, the sentence stands in full force, and shall be carried into execution by the court in which the inmate was tried.



§ 40-23-118 - Warrant for apprehension of condemned inmate.

If such convict is at large, the court or any magistrate may issue a warrant for the convict's apprehension, and, if no good reason is shown for the convict's discharge, shall commit the convict to abide the order and sentence of the court.



§ 40-23-119 - Order of execution after arrest of condemned prisoner.

Upon the convict being brought before the court, it shall inquire into the circumstances, and, if no legal reason exists against the execution of the sentence, shall order the warden of the state penitentiary in which the death chamber is located to execute the defendant on a day to be fixed by the court.






Chapter 24 - Fines

§ 40-24-101 - Payment of fines -- Manner.

(a) When any court of this state, including municipal courts for violation of municipal ordinances, imposes a fine upon an individual, the court may direct as follows:

(1) That the defendant pay the entire amount at the time sentence is pronounced;

(2) That the defendant pay the entire amount at some later date;

(3) That the defendant pay the fine in specified portions or installments at designated periodic intervals and that the portions be remitted to a designated official, who shall report to the court in the event of any failure to comply with the order; or

(4) Where the defendant is sentenced to a period of probation as well as a fine, that payment of the fine be a condition of the sentence.

(b) For the clerk's services in administering any court-approved plan authorizing payment of a fine by installments, the clerk of court shall be entitled to a fee of five percent (5%) of the total amount to be collected, not to exceed fifteen dollars ($15.00); provided, that in counties having a population of more than seven hundred thousand (700,000), according to the 1990 federal census or any subsequent federal census, the fee shall not exceed ten percent (10%) of the total amount to be collected, not to exceed fifteen dollars ($15.00). The clerk's fees shall be added to the defendant's bill of costs.



§ 40-24-102 - Release of fines and forfeitures.

The several courts in which a cause is finally adjudged are authorized, either before or after final judgment, for good cause, to release the defendants, or any one (1) or more of them, from the whole or any part of fines or forfeitures accruing to the county or state.



§ 40-24-103 - Confession of judgment.

In cases where a fine is assessed, the court shall allow the defendant to confess judgment for the fine and costs, with good sureties.



§ 40-24-104 - Nonpayment of fines.

(a) If the defendant fails to pay the fine as directed, or is unable to pay the fine and so represents upon application to the court, the court, after inquiring into and making further investigation, if any, which it may deem necessary with regard to the defendant's financial and family situation and the reasons for nonpayment of the fine, including whether the nonpayment was contumacious or was due to indigency, may enter any order that it could have entered under § 40-24-101, or may reduce the fine to an amount that the defendant is able to pay, or may direct that the defendant be imprisoned until the fine, or any portion of it, remaining unpaid or remaining undischarged after a pro rata credit for any time that may already have been served in lieu of payments, is paid. The court shall determine and specify, in the light of defendant's situation and means and of defendant's conduct with regard to the nonpayment of the fine, the period of any imprisonment in default of payment of the fine within the limits of the penalties for a Class C misdemeanor.

(b) Whenever a court orders a defendant to pay a fine, imposed as a result of a traffic violation, in installment payments, the court shall revoke the defendant's privilege to operate a motor vehicle in this state upon the failure of the defendant to comply with the order of the court. If the defendant's privilege to operate a motor vehicle has been revoked for the failure to comply with the court order, the privilege shall remain so revoked until the total amount of the fine imposed is paid.



§ 40-24-105 - Collection of fines, costs and litigation taxes -- Revocation of license -- Conversion to civil judgment.

(a) Unless discharged by payment or service of imprisonment in default of a fine, a fine may be collected in the same manner as a judgment in a civil action. The trial court may also enforce all orders assessing any fine remaining in default by contempt upon a finding by the court that the defendant has the present ability to pay the fine and willfully refuses to pay. Costs and litigation taxes due may be collected in the same manner as a judgment in a civil action, but shall not be deemed part of the penalty, and no person shall be imprisoned under this section in default of payment of costs or litigation taxes. The following shall be the allocation formula for moneys paid into court: the first moneys paid in any case shall first be credited toward payment of litigation taxes and once litigation taxes have been paid, the next moneys shall be credited toward payment of costs; then additional moneys shall be credited toward payment of the fine.

(b) (1) A license issued under title 55 for any operator or chauffeur shall be revoked by the commissioner of safety if the licensee has not paid all litigation taxes, court costs, and fines assessed as a result of disposition of any offense under the criminal laws of this state within one (1) year of the date of disposition of the offense. The license shall remain revoked until such time as the person whose license has been revoked provides proof to the commissioner of safety that all litigation taxes, court costs, and fines have been paid.

(2) The clerk of the court ordering disposition of an offense shall notify the commissioner of safety when an offender has litigation taxes, court costs, and fines that remain unpaid after one (1) year from the disposition of the offense. Such notification shall take place within thirty (30) days of the expiration of the one-year period or as soon as practicable. The commissioner of safety shall not refuse to revoke a license issued under title 55 on grounds that notification was not received within the thirty-day period specified in this subdivision (b)(2).

(3) (A) A person who is unable to pay any portion of assessed litigation taxes, court costs, and fines may apply one (1) time to the court having original jurisdiction over the offense for an order staying the revocation of the license issued under title 55. An order to stay the revocation of the license shall be granted if the court finds that the person would experience extreme hardship from the revocation of the license and that no other means of transportation are reasonably available to the person. Grounds for finding of extreme hardship are limited to travel necessary for:

(i) Employment; or

(ii) Serious illness of the person or an immediate family member.

(B) The offender seeking a hardship exception shall make application to the court in the form of a sworn affidavit stating with particularity the grounds and circumstances of hardship. The court may enter a one-time stay for a period of not longer than one hundred and eighty (180) days. The court clerk shall promptly notify the commissioner of safety of the issuance or termination of any stay of revocation. The commissioner of safety shall not revoke any license under this subsection (b) while the stay is in effect.

(4) A person who is unable to pay all of the assessed litigation taxes, court costs, and fines but is able to pay some of them on a monthly or weekly basis may apply to the court having original jurisdiction over the offense for an order setting up a payment plan for such taxes, costs and fines. If the person and court agree to such a weekly or monthly payment plan, the court shall so order and such order shall have the effect of staying the revocation of the license pursuant to this subsection (b). The order staying the revocation of license shall remain in effect for as long as the person is current and in compliance with the payment plan. If the person fails to make payments according to the plan for three (3) consecutive months without good cause, the court may revoke the order and notify the clerk. The court clerk shall promptly notify the commissioner of safety of the issuance or termination of any stay of revocation. The commissioner of safety shall not revoke pursuant to this subsection (b) while the stay is in effect.

(5) The revocation provided in this subsection (b) is cumulative and does not limit or otherwise affect any license revocation pursuant to title 39, title 55, or any other law.

(6) Nothing in this subsection (b) shall be construed to apply to any license issued pursuant to title 55, chapter 17.

(c) The district attorney general or the county or municipal attorney, as applicable, may, in that person's discretion, and shall, upon order of the court, institute proceedings to collect the fine, costs and litigation taxes as a civil judgment.

(d) (1) Any fine, costs, or litigation taxes remaining in default after the entry of the order assessing the fine, costs, or litigation taxes may be collected by the district attorney general or the criminal or general sessions court clerk in the manner authorized by this section and otherwise by the trial court by contempt upon a finding by the court that the defendant has the present ability to pay the fine and willfully refuses to pay. After a fine, costs, or litigation taxes have been in default for at least six (6) months, the district attorney general or criminal or general sessions court clerk may retain an agent to collect, or institute proceedings to collect, or establish an in-house collection procedure to collect, fines, costs and litigation taxes. If an agent is used, the district attorney general or the criminal or general sessions court clerk shall request the county purchasing agent to utilize normal competitive bidding procedures applicable to the county to select and retain the agent. If the district attorney general and the criminal or general sessions court clerk cannot agree upon who collects the fines, costs and litigation taxes, the presiding judge of the judicial district or a general sessions judge shall make the decision. The district attorney general or criminal or general sessions court clerk may retain up to fifty percent (50%) of the fines, costs and litigation taxes collected pursuant to this subsection (d) in accordance with any in-house collection procedure or, if an agent is used, for the collection agent. The proceeds from any in-house collection shall be treated as other fees of the office. When moneys are paid into court, the allocation formula outlined in subsection (a) shall be followed, except up to fifty percent (50%) may be withheld for in-house collection or, if an agent is used, for the collection agent, with the remainder being allocated according to the formula.

(2) On or after January 1, 2015, if an agent is used, the agent's collection fee shall be added to the total amount owed. The agent's collection fee shall not exceed forty percent (40%) of any amounts actually collected. When moneys are paid into court, the allocation formula outlined in subsection (a) shall be followed, except up to forty percent (40%) may be withheld for the collection agent, with the remainder being allocated according to the formula.

(e) (1) The governing body of any municipality may by ordinance authorize the employment of a collection agency to collect fines and costs assessed by the municipal court where the fines and costs have not been collected within sixty (60) days after they were due. The authorizing ordinance shall include the requirement that the contract between the municipality and the collection agency be in writing.

(2) The collection agency may be paid an amount not exceeding forty percent (40%) of the sums collected as consideration for collecting the fines and costs.

(3) The written contract between the collection agency and the municipality shall include a provision specifying whether the agency may institute an action to collect fines and costs in a judicial proceeding.

(4) Nothing in this subsection (e) shall be interpreted to permit a municipality to employ a collection agency for the collection of unpaid parking tickets in violation of § 6-54-513.

(f) If any fine, costs or litigation taxes assessed against the defendant in a criminal case remain in default when the defendant is released from the sentence imposed, the sentence expires or the criminal court otherwise loses jurisdiction over the defendant, the sentencing judge, clerk or district attorney general may have the amount remaining in default converted to a civil judgment pursuant to the Tennessee Rules of Civil Procedure. The judgment may be enforced as is provided in this section or in any other manner authorized by law for a civil judgment.



§ 40-24-106 - Fines accruing to state.

(a) Except as otherwise provided by law, fines, amercements, forfeitures and recoveries in criminal cases constitute a part of the revenue of the state, and shall be paid into the state treasury in the following cases:

(1) All fines and forfeitures that may be recovered in any case in which the defendant is indicted for a felony, whether convicted of a felony or of an offense less than felony; and

(2) All fines and forfeitures, imposed for a violation of any law regulating the business of banking.

(b) Except as otherwise provided by law, fines and forfeitures in all other state cases go to the county in which the indictment was found.



§ 40-24-107 - Criminal injuries compensation fund -- County criminal injuries compensation reserve.

(a) (1) (A) When any person is convicted by a circuit court or a comparable court of record with jurisdiction over criminal matters of a crime of any nature after July 1, 1984, except those crimes for which the law imposes as a maximum possible punishment a fine of less than five hundred dollars ($500) and no imprisonment, there is levied a privilege tax of twenty-six dollars and fifty cents ($26.50) in addition to any other costs or fees imposed in the action. If the person is convicted of a crime against the person, the privilege tax shall be fifty dollars ($50.00) in addition to any other costs or fees.

(B) In addition to all other taxes imposed and in addition to other costs or fees, if any person is convicted of a crime against the person of a child under the age of eighteen (18) that constitutes a criminal offense under § 39-12-101, § 39-13-101, §§ 39-13-501 -- 39-13-505, § 39-15-302, or § 39-17-1005, there is levied a privilege tax of five hundred dollars ($500).

(2) If any person is convicted by a court of general sessions or a comparable court with jurisdiction over criminal matters of a crime of any nature after July 1, 1984, except those crimes for which the law imposes as a maximum possible punishment a fine of less than five hundred dollars ($500) and no imprisonment, there is levied a privilege tax of twenty-six dollars and fifty cents ($26.50) in addition to any other costs or fees imposed in the action. If the person is convicted of a crime against the person, the privilege tax shall be fifty dollars ($50.00) in addition to any other costs or fees.

(3) Nothing in this subsection (a) shall be construed as applying to violations of the motor vehicle laws unless the violation is covered by the provisions of title 55, chapter 10, part 4, relating to driving while intoxicated, § 55-10-205, relating to reckless driving, if the reckless driving was proximately caused by the use of an intoxicant or § 55-10-101, relating to the duty to stop at the scene of an accident resulting in injury or death.

(4) Whether a person convicted of a crime is exempted from payment of the tax imposed by this subsection (a) shall be determined by the maximum possible sentence imposed by law for the offense rather than the sentence the person actually receives.

(5) The tax imposed by this subsection (a) shall be collected by the clerks of the various courts from each person convicted and all funds so collected, with the exception of one dollar ($1.00), which shall be retained by the clerk to defray the expenses of collecting and processing the funds, shall be paid over to the department of revenue for apportionment pursuant to § 67-4-606.

(6) In addition to all other revenues set forth in this section, all revenue to which the general fund of the state is otherwise entitled from the sale of illegal contraband seized by any law enforcement agency of the state shall be deposited to the criminal injuries compensation fund.

(b) When an offender liable to pay the tax has been convicted and sentenced to a county correctional institution or program, or to an institution or program maintained by the department, the clerk of court shall certify to the appropriate official as provided in this subsection (b) whether payment of the tax has been made. If the offender liable to pay the tax has been convicted and sentenced to an institution or program maintained by the department, the clerk of court shall certify to the commissioner of correction, in the form as the commissioner may direct, whether payment of the tax has been made. The commissioner shall then cause any amount owing to be collected from the prisoner during the offender's period of confinement by the department. If the offender liable to pay the tax has been convicted and sentenced to a correctional institution or program maintained by a county, the clerk of court shall certify to the county officer with supervisory authority over the institution or program whether payment of the tax has been made. The county officer shall then cause any amount owing to be collected from the offender during the offender's period of confinement. The commissioner, or appropriate county official, shall submit reasonable reports as may be requested by the board of claims with respect to the status of an offender's obligation under this section. The total sums collected under this subsection (b) shall be apportioned pursuant to § 67-4-606.

(c) There is created in the state treasury a fund to be known as the "criminal injuries compensation fund." Moneys shall be deposited to the fund as provided by law and shall be invested for the benefit of the fund pursuant to § 9-4-603. Moneys in the fund shall not revert to the general fund of the state, but shall remain available and be appropriated exclusively for providing compensation under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13 and this section. The state treasurer shall annually determine the amount of awards paid to victims of drunk drivers pursuant to title 29, chapter 13, for the preceding fiscal year and shall set aside in a separate reserve within the fund an amount equal to three (3) times the awards paid during that fiscal year. The separate reserve may only be used to pay awards to victims of drunk drivers in the event current revenues to the fund are insufficient to pay awards to the victims.

(d) In addition to all other funds that are set forth in this section to be deposited into the criminal injuries compensation fund, all forfeitures of appearance bonds in felony cases shall be paid over to the state treasurer for deposit into the criminal injuries compensation fund.



§ 40-24-108 - Sexual assault program services.

(a) When any person is convicted of a sexual offense as defined in subdivision (b)(2) on or after July 1, 2003, in addition to any other punishment that may be imposed for the sexual offense, the court shall impose a fine of two hundred dollars ($200). The additional fine shall be paid to the clerk of the court imposing sentence, who shall transfer it to the state treasurer, who shall credit the fine to the general fund. All fines so credited to the general fund shall be subject to appropriation by the general assembly for the exclusive purpose of funding sexual assault program services pursuant to title 71, chapter 6, part 3.

(b) (1) For purposes of this section, "convicted" means an adjudication of guilt for a sexual offense as defined in subdivision (b)(2) in any of the manners described:

(A) Plea of guilty, including a plea of guilty entered pursuant to § 40-35-313;

(B) Verdict of guilty by a judge or jury;

(C) Plea of no contest; or

(D) Best interest plea.

(2) "Sexual offense" means the commission of any act that constitutes the criminal offense of:

(A) Aggravated rape, under § 39-13-502;

(B) Rape, under § 39-13-503;

(C) Aggravated sexual battery, under § 39-13-504;

(D) Sexual battery, under § 39-13-505;

(E) Statutory rape, under § 39-13-506;

(F) Sexual exploitation of a minor, under § 39-17-1003;

(G) Aggravated sexual exploitation of a minor, under § 39-17-1004;

(H) Especially aggravated sexual exploitation of a minor, under § 39-17-1005;

(I) Incest, under § 39-15-302;

(J) Rape of a child, under § 39-13-522;

(K) Sexual battery by an authority figure, under § 39-13-527;

(L) Solicitation of a minor, under § 39-13-528;

(M) Criminal attempt, under § 39-12-101, solicitation, under § 39-12-102, or conspiracy, under § 39-12-103, to commit any of the offenses enumerated within this subdivision (b)(2); or

(N) Criminal responsibility under § 39-11-402(2) for facilitating the commission under § 39-11-403 of, or being an accessory after the fact under, § 39-11-411 to any of the offenses enumerated in this subdivision (b)(2).



§ 40-24-109 - Services to victims of certain types of crimes.

(a) The county legislative body of any county may elect to establish a program to assist victims of crime, their families and survivors or to provide funding or additional funding for an existing program established to assist victims. The type of programs for which this section may be utilized includes rape crisis centers, domestic violence shelters, victim of crime hotlines and information programs, individual, group and family counseling services, crisis intervention programs, support groups and other similar programs designed to assist victims of crime, their families or survivors.

(b) (1) If a county legislative body elects to establish or fund a program as authorized by this section, it shall, at the time of election, designate the program for which the assessment provided in subsection (c) will be used.

(2) No assessment authorized by subsection (c) shall be collected or transmitted until the county legislative body has elected to utilize this section and has designated the victim of crime program for which it will be dedicated.

(c) The clerks of all courts of general sessions, circuit and criminal courts, municipal courts exercising general sessions court jurisdiction and any other court exercising similar criminal jurisdiction shall collect a victims assistance assessment in the sum of forty-five dollars ($45.00) from any person who:

(1) Enters a plea of guilty;

(2) Is found guilty by a judge or jury;

(3) Enters a plea of nolo contendere;

(4) Enters a plea, pursuant to any of the diversionary sentencing statutes, to any criminal offense described in subsection (d);

(5) Is found guilty, or enters a plea of guilty or nolo contendere, to the offense of attempting or conspiring to commit any offense described in subsection (d); or

(6) Is found to be criminally responsible as principal for the commission of any offense described in subsection (d).

(d) Except as provided in subsection (e), subsection (c) shall apply to any conduct made criminal by the laws of this state.

(e) This section shall not apply to:

(1) Crimes for which the law imposes, as a maximum possible punishment, a fine of less than five hundred dollars ($500) and no imprisonment; and

(2) Violations of the motor vehicle laws, except driving under the influence of an intoxicant as prohibited by § 55-10-401, or reckless driving as prohibited by § 55-10-205, where the reckless driving was proximately caused by the use of an intoxicant.

(f) Whether a person convicted of a crime is exempted from payment of the assessment imposed by this section shall be determined by the offense for which the person was convicted and the maximum possible sentence authorized by law for the offense, rather than the sentence the person actually receives.

(g) (1) The victims assistance assessment shall be subject to § 8-21-401 or § 8-21-409 and shall be in addition to all other taxes, costs, and fines. The first three dollars ($3.00) of each assessment shall be paid to the clerk of the court imposing the assessment for processing and handling. The remaining forty-two dollars ($42.00) shall be transmitted to the county in which the offense occurred, for the exclusive use of the victims assistance program previously designated by the county legislative body.

(2) Upon transmittal to the victims program in the county, all funds collected pursuant to this section shall be used to defray the costs of providing the services to victims of crime designated by the program's mission statement and guidelines.

(h) Nothing in this section shall be construed to prevent a county from funding more than one (1) program to assist victims of crime; provided, that no such program may be funded unless the provider organization offers services to victims of crime free of charge.






Chapter 25 - Fees of Officers

§ 40-25-101 - Application of general provisions as to fees.

Title 8, chapters 21-24 and 26 applies to this chapter, unless otherwise specifically provided.



§ 40-25-102 - Express authorization required.

Officers are entitled to no other fees in criminal cases, except those expressly provided for by law, and in no case are they entitled to payment from the state or county, unless expressly allowed.



§ 40-25-103 - Fees to officers acting in lieu of named officers.

(a) If any of the duties in this chapter and title 8, chapters 21-24 and 26 are performed by other officers than those therein named, whose duty it is to perform the same, those officers are entitled to the same fees, and in the same manner, as there named.

(b) This section does not apply to any of the judges or chancellors of the state.



§ 40-25-104 - Costs adjudged.

The costs that may be adjudged in criminal cases include all costs incident to the arrest and safekeeping of the defendant, before and after conviction, due and incident to the prosecution and conviction, and incident to the carrying of the judgment or sentence of the court into effect.



§ 40-25-105 - Prosecutor not entitled to fees.

No prosecutor in a misdemeanor is entitled to any compensation for services as prosecutor, or for attendance as a witness on behalf of the state.



§ 40-25-106 - Witnesses living near court.

Neither the state nor any county of the state shall pay or be liable in any criminal case or prosecution for the fees, costs or mileage that may accrue in favor of any witness who, at the time of attendance as a witness before any court, grand jury or magistrate, resides within five (5) miles of the place where the person attends as a witness.



§ 40-25-107 - State and county expense fees on misdemeanors.

Every person indicted or presented in any court or tried on state warrants charging driving while intoxicated, or carrying a deadly weapon with the intent to be armed, tried in a court of general sessions, for a misdemeanor, except when acquitted, before the person is discharged, shall be required by the judgment of the court to pay or secure or work out in the workhouse, in addition to all other costs, a county expense fee of five dollars ($5.00) for each defendant. The county expense fee shall be included and recovered as part of the costs of the case, and collected and paid over as costs. The county expense fee shall be paid to the county.



§ 40-25-108 - Loss of fees by clerk's neglect.

No clerk is entitled to any fees in any state case, when the fees have become chargeable to the state or county, in consequence of any omission of the clerk's duty or clerical defect in the record.



§ 40-25-109 - Fees on unserved process.

No fee is allowed the sheriff or other executive officer, upon the return of any kind of criminal process or subpoena "not found," unless the officer makes oath before the clerk that the officer has been to the residence of the person mentioned in the process, or at the place where the person last resided in that county, or that the person has not resided in the county for twelve (12) months.



§ 40-25-110 - Fees lost by escape of prisoner -- Exception.

(a) No sheriff, jailer or other officer charged with the custody of the prisoner is entitled to any allowance for keeping or removing the prisoner, if the prisoner escapes from the custody of the sheriff or jailer, or from the officer during removal.

(b) (1) Where prisoners make their escape from jail by means of force, stratagem or other fraudulent device, and reasonable care and diligence were used by the jailer to prevent the escape, or to secure the prisoner or prisoners in jail, the jailer shall be entitled to fees as jailer; provided, that it shall be clearly made to appear to the satisfaction of the judge of the circuit or criminal court in the county where the escape was made or the cause pending, that the escape was effected in the manner and under the circumstances aforementioned, and that the jailer had used the proper efforts on the jailer's part to recover the prisoner or prisoners.

(2) In all cases falling within this subsection (b), it is the duty of the judge to certify the claim for payment as in other bills of cost, and the sheriff or other officers having custody of the prisoner or prisoners shall have all the benefits of this subsection (b).



§ 40-25-111 - Payment for transporting prisoners -- Limitation on charges.

(a) The sheriff or other officer, conveying an inmate to the penitentiary, shall make out an account in writing, stating the number of miles on the usual route from the place of conviction to the penitentiary, the number of guards necessarily employed to ensure the safe conveyance of the inmate, and the distance each of the guards may have traveled, and make oath to the truth of the account before the warden of the penitentiary, or any judge, who shall certify the fact.

(b) Upon presentation of the account thus sworn to and certified, the director of accounts shall issue a warrant for the amount, as in other cases, if satisfied of the correctness of the account.

(c) It is the duty of the sheriff to carry to the penitentiary, at the same time, all inmates in the sheriff's custody, at that time sentenced to the penitentiary, and the sheriff shall not be entitled to charge for more than one (1) trip.



§ 40-25-112 - Limitation on sheriff's fees.

The sheriff and guard shall be entitled to no other compensation than that which is allowed by this code.



§ 40-25-113 - Certification of items in bill of costs.

(a) It is the duty of the clerk of the court in which a criminal action has been tried, or costs accrued, to examine bills of costs. The court may also hear testimony in regard to the items, if necessary, and, if the charges are legal and duly proved, to certify the fact thereon.

(b) In making such certificate, the clerk of the court shall certify the aggregate amount of each bill of cost, writing the aggregate amount in both words and figures, and no bill of cost shall be paid unless so certified.



§ 40-25-114 - Discretion of court.

The court has also discretion in controlling the taxation of costs, and in no case shall the state or county be charged therewith, unless the court so order, specifying in the order the officers and witnesses whose costs are to be taxed, together with the amount due each.



§ 40-25-115 - Certification of jury expenses in misdemeanor cases.

(a) The expenses of keeping a jury in any misdemeanor case in which the county may eventually become liable, may, in the discretion of the court, be certified, upon the adjournment of the court, to the judge of the general sessions court, who shall issue a warrant for the jury expenses to any person authorized to receive it; provided, that all persons having bills against the county shall first make oath before the clerk of the circuit or criminal court that the bills are true and correct, and the clerk shall affix the clerk's certificate thereto.

(b) All the bills shall then be read and presented in open court to the judge and the district attorney general, for their inspection and allowance, if correct.

(c) The clerk of the court shall be required to enter the amounts of the bills as may be so approved and allowed, upon the minutes of the court, and shall certify the amounts of the bills in writing on the face of each original bill, attach the seal of the clerk's office, and forward the bill to the proper authorities for payment, for which the clerk shall receive a fee of fifty cents (50cent(s)), to be paid by the party to whom the bill belongs.



§ 40-25-116 - Certificate required for payment.

The judge of the general sessions court shall not issue warrants for any accounts for boarding juries until the bill shows on its face that all of the requirements of § 40-25-115 have been satisfied.



§ 40-25-117 - Refund of expenses collected from defendant.

If the costs are afterwards collected from the defendant or the defendant's sureties, they shall be turned over to the trustee of the county, by the clerk of the court, as fines are remitted.



§ 40-25-118 - Certification of fees for boarding juries and prisoners under indictment.

In all felony cases, after indictment is found, in which the state may eventually become liable, the clerk of the court shall certify at the adjournment of each term of the court, all fees of the sheriff for board of the prisoners; and also the fees for boarding the juries in cases in which there has been no final disposition.



§ 40-25-119 - Contents of bill of fees.

All of the fees may be made out in one (1) bill, but each case shall show the date of indictment, the date of commitment, the date or dates of boarding the jury, the rate charged for boarding the jury, up to what date judgment has been given for the costs, and of all previous dispositions of any previous court in the case or cases.



§ 40-25-120 - Taxation of final costs to state.

If, on the final disposition of the case, the state is held liable for the costs, the clerk shall tax only the difference between the amount previously collected and the amount due to date of final disposition.



§ 40-25-121 - Collection and refund of costs for which state not liable.

In the event the court does not hold the state liable for the costs in any cases when finally disposed of, it is the duty of the clerk to include all of the costs previously paid by the state on this account in the clerk's executions and the clerk's bill of costs, and to collect and refund the same to the state, in the same manner as the clerk is required by law to pay over state revenue.



§ 40-25-122 - Seal not required on certificates.

It is not necessary for a clerk to affix the seal of the clerk's court to the certificate to the bill of costs in criminal prosecutions.



§ 40-25-123 - Payment of costs by defendant -- Suspension of costs and litigation tax for indigent defendants.

(a) A defendant convicted of a criminal offense shall pay all the costs that have accrued in the cause.

(b) Notwithstanding any law to the contrary, the presiding judge of a court of general sessions may suspend the court costs and the litigation tax as required by §§ 67-4-602 -- 67-4-606, for any indigent criminal defendant, as in the presiding judge's opinion the equities of the case require.



§ 40-25-124 - Costs where several defendants.

It is the duty of the district attorney general to include in one (1) bill of indictment or presentment all persons engaged in the same offense, and the costs shall be taxed as one (1) suit, unless the defendants sever in their trial, and, in that event, the costs are taxed as two (2) or more suits, according to the nature of the case.



§ 40-25-125 - Costs on peace warrant.

Upon the trial of a person who has been arrested on a warrant to keep the peace, and bound over for appearance at court to answer the charge, the court may, at its discretion, order the person, or the person at whose instance the warrant was taken out, to pay the costs.



§ 40-25-126 - Taxing of costs of malicious or frivolous prosecution.

(a) When the defendant is discharged upon the examination, or acquitted in any criminal prosecution for a public offense, and the court is of opinion that the prosecution was malicious or frivolous, the prosecutor may be taxed with all the costs.

(b) This section extend to trials before judges of general sessions courts, by whom the prosecutor may, in like manner and under like circumstances, be taxed with all the costs.



§ 40-25-127 - Taxing of costs on abandonment of prosecution.

If any person commences a criminal prosecution against any individual, either by warrant from a judge of the general sessions court, or otherwise, and shall afterwards willfully abandon the criminal prosecution, the court having jurisdiction of the cause shall have power to tax the prosecutor with the costs.



§ 40-25-128 - Taxing prosecutor where defendant has made settlement.

In all cases of embezzlement and fraudulent breach of trust, where it appears to the court that the defendant has made settlement before the time of trial, and the prosecutor fails to attend and prosecute, the court shall tax the prosecutor with all costs of the case.



§ 40-25-129 - Cases in which state or county liable.

Neither the state nor any county of the state shall pay or be liable in any criminal prosecution for any costs or fees hereafter accruing, except in the following classes of cases:

(1) All felony cases, where prosecution has proceeded to a verdict in the circuit or criminal court;

(2) All cases where the defendant has been convicted in a court of record and the court has made a finding at any evidentiary hearing that the defendant is indigent and remains indigent at the time of conviction or where the execution issued upon the judgment against the defendant has been returned nulla bona. Neither the state of Tennessee nor any county of the state shall be liable for or pay any costs in any criminal case, where security has been accepted by the officer taking the security, and an execution, afterwards returned nulla bona, as to the defendant and the defendant's securities. Compensation for boarding prisoners (§§ 8-26-105, 40-25-118 -- 40-25-121, and 41-4-131 -- 41-4-137), expenses of keeping and boarding juries (§§ 40-25-115 -- 40-25-121), compensation of jurors (§§ 22-4-101 -- 22-4-107 and 40-18-107), costs of transcripts in cases taken to the supreme court by appeal or writ of error as provided by law, mileage and legal fees for removing or conveying criminals and prisoners from one (1) county to another, or from one (1) jail to another (§ 8-21-901(a)(3)(D)), and compensation and mileage of witnesses for the state duly subpoenaed and required to attend before any court, grand jury or magistrate in a county other than that of their residence and more than five (5) miles from their residence (§§ 24-4-102 and 40-17-112), and where any witness for the state shall be confined in jail to await the trial in which the witness is to testify, shall be paid in all cases as heretofore; and

(3) (A) When a criminal prosecution is instituted against a state prison inmate because of conduct within a department of correction penal institution or because of conduct relative to an escape attempt from a penal institution, the expense of the prosecution imposed on the county wherein the institution is located shall be reimbursed to the county by the state. When a criminal prosecution is instituted against a juvenile committed to the department of children's services and placed in a youth center because of conduct within the youth center or because of conduct relative to an escape attempt from the youth center, the expense of the prosecution imposed on the county wherein the youth center is located shall be reimbursed to the county by the state;

(B) For the purpose of this section only, "expense imposed on the county" means the expense of keeping and boarding jurors pursuant to §§ 40-25-115 -- 40-25-121 and the compensation and mileage allowance of jurors pursuant to title 22, chapter 4, and § 40-18-107.



§ 40-25-130 - Circumstances when state or county liable.

The state, or the county in which the offense was committed or is triable, according to the nature of the offense, pays the costs accrued on behalf of the state, and for which the state or county is liable under § 40-25-129, in the following cases, when:

(1) The defendant is acquitted by a verdict of the jury upon the merits;

(2) The prosecution is dismissed, or a nolle prosequi entered by the state;

(3) The action has abated by the death of the defendant;

(4) The defendant is discharged by the court or magistrate before indictment preferred or found, or after indictment and before verdict; or

(5) The defendant has been convicted, but the execution issued upon the judgment has been returned "nulla bona" or where the court hearing the case has made a finding at any evidentiary hearing that the defendant is indigent and remains indigent at the time of conviction.



§ 40-25-131 - State liability.

(a) The costs that have accrued in any criminal prosecution for offenses punishable with death or by confinement in the penitentiary, in cases accruing under § 40-25-130(1), (3) and (5), shall be paid by the state.

(b) The state shall also pay the accrued costs in all criminal prosecutions for offenses punishable with death or by confinement in the penitentiary where the accused shall have been convicted by trial or by guilty plea. In those cases where the accused receives concurrent sentences, the state shall not be liable to pay the costs in more than three (3) of the prosecutions where concurrent sentences are given.



§ 40-25-132 - County liability.

(a) Similar costs in criminal prosecutions for offenses punishable in any other way than by death or confinement in the penitentiary, also similar costs in criminal prosecutions for offenses punishable with death or confinement in the penitentiary, in cases accruing under § 40-25-130(2) and (4), shall be paid by the county.

(b) (1) Notwithstanding this section or any other aw to the contrary, a county shall not be liable for payment of costs that have accrued in any criminal prosecution for a misdemeanor offense or prosecution for a felony offense if the conviction offense is a misdemeanor where the conviction resulting from the prosecution is reversed on appeal. In all these cases, the state shall be liable for the accrued costs.

(2) As used in this subsection (b), "misdemeanor" and "felony" have the same meanings as set out in § 39-11-110.



§ 40-25-133 - Costs included.

What is meant by costs in §§ 40-25-131 and 40-25-132 is all costs accruing under existing laws on behalf of the state or county, as the case may be, for the faithful prosecution and safekeeping of the defendant, including the cost of boarding juries and that of the jailer; but nothing in this or those sections shall be so construed as to require the state to pay any cost for guarding the jail to prevent mob violence, or to prevent rescue or the prisoner's escape, or for transporting to any other county for safekeeping on any account whatever, but the same shall be paid by the county in which the crime was committed or claimed to have been committed.



§ 40-25-134 - Judgment for costs.

The judgment for costs may be rendered at the time of conviction, or, upon motion, at any time subsequent to conviction, and execution awarded accordingly.



§ 40-25-135 - Remission and distribution of costs collected.

(a) In all cases where the jailer, sheriff, workhouse keeper or any person or officer, other than the clerk of the circuit or criminal court of any county, collects from a defendant or surety all or any part of the costs, fees, taxes and expense fees, shown upon the mittimus issued by any circuit, criminal or other court, the officer shall on or before the fifteenth day of the month immediately following the month during which the collections are made, report and remit the collections to the clerk of the criminal court in counties having a criminal court, and to the clerk of the circuit court in all other counties, and it is the duty of the clerk to distribute the costs, taxes and expense fees among the state, county and officers entitled to them.

(b) All state taxes, district attorney general fees, expense fees, fines in felony cases and all costs which have been previously paid by the state to officers entitled thereto shall be reported by the clerk to the commissioner of revenue and paid to the state.

(c) All county taxes, expense fees, fines in misdemeanor cases and costs that have been previously paid by the county shall be reported to the county mayor and paid to the county trustee.

(d) All costs belonging to officers that have not been paid either by the state or county shall be paid to the officers entitled to the costs.

(e) Where only a part of the whole of the fine, costs, taxes and expense fees is collected, that proportion that is collected shall be distributed to the state, county and officers in proportion to their respective interests in the whole amount originally due.



§ 40-25-136 - Certification of bills of costs against state or county.

(a) The costs chargeable to the state or county in criminal cases tried in criminal courts, circuit courts or general sessions courts shall be made out so as to show the specific terms, and be examined, entered of record, and certified to be correct by the clerk of the court or judge before whom the case was tried or by whom it was disposed.

(b) The clerks of the courts are granted full power, and it is made their duty to examine into, inspect and audit all bills of costs, as above provided, accruing against the state or county, and disallow any part or all of the bills of costs that may be illegally or wrongfully taxed against the state or county.



§ 40-25-137 - Audit and payment of bills of costs.

(a) A copy of the judgment and bill of costs, certified by the clerk of the court, as provided in § 40-25-136, shall be presented to the director of accounts, or county mayor, as the case may be, who, after the bills have been examined and approved by the clerk of the court, is granted full power, and it is the director's or county mayor's duty, to examine into, inspect and audit all bills of costs accruing against the state or county; and disallow any part of the bills of costs that may be illegally or wrongfully taxed against the state or county. The commissioner of finance and administration or county mayor may disallow any and all costs taxed against the state or county on account of malicious, frivolous or unnecessary prosecution, in the event the clerk of the court should, by mistake or otherwise, approve any of the bills.

(b) After correcting and auditing the bills of costs, the commissioner, or county mayor as the case may be, shall issue a warrant for the amount, which shall be paid to the clerk or any other person authorized by the clerk, in writing, to receive the funds.



§ 40-25-138 - Warrants payable to person entitled to fees.

The commissioner of finance and administration, in auditing bills of costs of state prosecutions, when, in the commissioner's judgment, it is expedient and proper to do so, may draw a warrant on the treasurer in favor of any of the parties interested in the bills of costs for the sum due the party, which warrant the commissioner shall send to the clerk of the court from which the bills were sent, and at the same time notify the clerk that the amount sent is all that was due the party in the bills. The clerk shall deliver the warrant to the party in whose favor it is drawn, as soon as called for, taking receipt for the same.



§ 40-25-139 - Payments to correct errors on bills of costs.

The state shall pay and refund to any county of the state any moneys that have been irregularly or otherwise paid, or that shall be irregularly or otherwise paid in connection with criminal prosecutions, by any county of the state, which should have been paid by the state, if the same had been adjudged, authenticated and presented for payment as provided by law, or any moneys that have been, or shall be paid, by any county to the state, to which the state is not entitled, or shall not be entitled in connection with criminal prosecution. If bills or claims for the moneys have been filed in the office of the commissioner of finance and administration, or shall be filed in the office of the commissioner of finance and administration, sworn to by the county mayor of the county, the comptroller of the treasury shall immediately have the claim or claims audited, and when the audit has been completed, the commissioner will draw a warrant or warrants on the state treasurer, in favor of the county, for so much and the parts of the claim or claims as shall be found correct by the auditors auditing the same, which warrants shall be payable out of the miscellaneous funds of the state treasury. No claim for moneys paid by the county on behalf of the state may be allowed where the claim is filed with the comptroller of the treasury more than six (6) years after the date of the payment by the county.



§ 40-25-140 - Felony cases transferred to federal court.

(a) In cases of the grade of felony, commencing in any of the courts of this state, and afterwards removed to the United States district courts, and there disposed of adversely to the state, the costs of the prosecution shall be paid by the state, as in cases determined in the state courts.

(b) Sheriffs or other officers delivering prisoners from state to federal courts shall be allowed the same fees, and have the same guards and pay therefor, as is allowed for like services in state courts.



§ 40-25-141 - Misdemeanor cases transferred.

When a misdemeanor case is transferred out of the county of origin to another county where the misdemeanor is disposed of, the county where the case originated shall pay the costs.



§ 40-25-142 - Payment to federal authorities.

The costs in §§ 40-25-140 and 40-25-141 shall be paid upon warrant of the commissioner of finance and administration, or county mayor, as the case may be, which warrant shall be issued upon properly authenticated and itemized bills of costs certified by the United States district attorney and judge holding the federal court, in the same manner as other similar costs are paid by the state or counties.



§ 40-25-143 - Collecting from inmate trust fund account.

(a) The department of correction shall have the authority to collect from the inmate trust fund account of any defendant in its custody those moneys necessary to satisfy any unpaid costs that have been imposed upon the defendant.

(b) When the state has paid the costs in a case accruing under § 40-25-130(5), and the defendant is in the custody of the department of correction, the department shall have the authority to collect from the inmate trust fund account of the defendant those moneys necessary to reimburse the state for the payment of the costs. Any amount so collected shall be deposited in the state general fund.



§ 40-25-144 - Filing deadline for claims against the state for payment of costs. [Effective on January 1, 2015.]

No claim against the state for payment of costs under this chapter shall be paid unless the claim is submitted to the department of correction within six (6) months from the date of entry of the judgment of conviction.






Chapter 26 - Appeal

§ 40-26-101 - Commencement of term pending appeal.

In all criminal cases appealed to the supreme court from the circuit and criminal courts, where the judgment of the court is for less penalty than death or imprisonment for life, and the defendant is in actual confinement in jail, when no transcript or other statement of the evidence is filed in the time prescribed by law, in the circuit or criminal court the appeal shall not act as a supersedeas, and the defendant shall enter upon the term of service in the penitentiary or workhouse at once after the expiration of the time for filing the transcript or other statement of evidence.



§ 40-26-102 - Bail in felony cases.

(a) In all felony cases where an appeal has been taken from the trial court to the appropriate appellate court, it is discretionary with the trial judge as to whether or not the trial judge will allow bail pending appeal where the sentence imposed provides for confinement in the state penitentiary.

(b) The trial judge shall, in exercising the trial judge's discretion, consider whether or not the defendant is likely to flee or pose a danger to any other person or to the community.

(c) Every trial judge denying bail under the provisions of this section shall, as a part of the order denying bail, set forth the matters and facts impelling the trial judge to exercise the trial judge's discretion against the allowance of bail pending appeal.

(d) The trial judge's action in the premises shall be reviewable by the proper appellate court or any appellate court judge or justice in the manner provided in the Tennessee Rules of Appellate Procedure.

(e) The setting of bail or release upon recognizance is a matter of right for one convicted of a felony and sentenced to confinement for less than one (1) year. If another felony charge is pending when the sentencing hearing for a felony involving a sentence of less than one (1) year is completed, the decision to set bail shall be in the discretion of the court.

(f) If a defendant is convicted of first degree murder, any Class A felony, aggravated robbery, aggravated sexual battery, aggravated kidnapping, or a violation of § 39-17-417(b) or (i), the trial court shall revoke bail immediately notwithstanding sentencing hearings, motions for a new trial, and related post-guilt determination hearings.



§ 40-26-103 - Admission to bail by appellate court.

In case the appropriate appellate court or any appellate court judge shall be of the opinion that under the circumstances stated by the trial judge the trial judge abused discretion in so denying bail, the appellate court or any appellate court judge may admit the person so convicted to bail pending the disposition of the appeal by the appellate court.



§ 40-26-104 - Bail in misdemeanor cases.

In all misdemeanor cases, the judge or court shall direct the clerk of the circuit or criminal court to admit the defendant to bail in a sum prescribed by the judge or court, with sufficient sureties for defendant's appearance at the circuit or criminal court in which judgment was rendered against the defendant, at the next term after the decision of the cause by the supreme court, to answer the judgment of the court.



§ 40-26-105 - Writ of error coram nobis.

(a) There is made available to convicted defendants in criminal cases a proceeding in the nature of a writ of error coram nobis, to be governed by the same rules and procedure applicable to the writ of error coram nobis in civil cases, except insofar as inconsistent herewith. Notice of the suing out of the writ shall be served on the district attorney general. No judge shall have authority to order the writ to operate as a supersedeas. The court shall have authority to order the person having custody of the petitioner to produce the petitioner in court for the hearing of the proceeding.

(b) The relief obtainable by this proceeding shall be confined to errors dehors the record and to matters that were not or could not have been litigated on the trial of the case, on a motion for a new trial, on appeal in the nature of a writ of error, on writ of error, or in a habeas corpus proceeding. Upon a showing by the defendant that the defendant was without fault in failing to present certain evidence at the proper time, a writ of error coram nobis will lie for subsequently or newly discovered evidence relating to matters which were litigated at the trial if the judge determines that such evidence may have resulted in a different judgment, had it been presented at the trial.

(c) The issue shall be tried by the court without the intervention of a jury, and if the decision be in favor of the petitioner, the judgment complained of shall be set aside and the defendant shall be granted a new trial in that cause. In the event a new trial is granted, the court may, in its discretion, admit the petitioner to bail; provided, that the offense is bailable. If not admitted to bail, the petitioner shall be confined in the county jail to await trial.

(d) The petitioner or the state may pray an appeal in the nature of a writ of error to the court of criminal appeals from the final judgment in this proceeding.






Chapter 27 - Executive Clemency

§ 40-27-101 - Power of governor.

The governor has power to grant reprieves, commutations and pardons in all criminal cases after conviction, except impeachment, subject to the regulations provided in this chapter.



§ 40-27-102 - Conditions and restrictions -- Warrants.

The governor may grant pardons upon such conditions and with such restrictions and limitations as the governor may deem proper, and may issue warrants to all proper officers to carry into effect a conditional pardon.



§ 40-27-103 - Return of governor's warrant.

The governor's warrant should be returned by the officer after its execution, with the officer's endorsement of the action, to the secretary of state, to be filed by the secretary of state with the other papers.



§ 40-27-104 - Remission of imprisonment.

The governor has the discretion to remit a portion of the imprisonment of a convict in the penitentiary upon the written recommendation of the board of parole.



§ 40-27-105 - Commutation of death penalty on application for pardon.

Upon application for a pardon by a person sentenced to capital punishment, if the governor is of opinion that the facts and circumstances adduced are not sufficient to warrant a total pardon, the governor may commute the punishment of death to imprisonment for life in the penitentiary.



§ 40-27-106 - Commutation on certificate of supreme court.

The governor may, likewise, commute the punishment from death to imprisonment for life, upon the certificate of the supreme court, entered on the minutes of the court, that in its opinion, there were extenuating circumstances attending the case, and that the punishment ought to be commuted.



§ 40-27-107 - Record of reasons for clemency.

The governor shall cause to be entered, in a book kept for that purpose, any reasons for granting pardons or commuting punishment, and preserve on file all documents on which the governor acted, and submit the same to the general assembly when requested.



§ 40-27-108 - Restoration of citizenship on pardon of manslaughter.

Any person convicted of the offense of manslaughter and pardoned by the governor is thereby restored to all the rights of citizenship to which the person was entitled previous to conviction.



§ 40-27-109 - Exoneration.

(a) After consideration of the facts, circumstances and any newly discovered evidence in a particular case, the governor may grant exoneration to any person whom the governor finds did not commit the crime for which the person was convicted. No person may apply for nor may the governor grant exoneration until the person has exhausted all possible state judicial remedies.

(b) Exoneration granted pursuant to subsection (a) shall as a matter of law be unconditional, shall without application having to be made therefor expunge all records of the person's arrest, indictment and conviction, and shall automatically restore all rights of citizenship to the person.

(c) (1) The governor has the authority to review and reconsider any pardon the governor has previously granted for the purpose of determining whether the recipient of the pardon qualifies for and merits the granting of exoneration in lieu of a pardon. If the governor so determines, the governor shall have the authority to convert any pardon previously granted into exoneration as defined by this section.

(2) Nothing in this section shall be construed as preventing the governor from granting exoneration to a person who applied for a pardon if the person qualifies under subsection (a) and if the governor determines the person merits exoneration.



§ 40-27-110 - Victims of Crime Executive Clemency Notification Act.

(a) This section shall be known and may be cited as the "Victims of Crime Executive Clemency Notification Act."

(b) Prior to any reprieve, commutation, pardon, exoneration, or any other form of executive clemency being made public, the governor shall notify or cause to be notified the attorney general and reporter and the district attorney general of the judicial district in which the conviction occurred of the impending clemency action.

(c) (1) Prior to notice of the clemency action being made public, the district attorney general, through the victim-witness coordinator, shall notify the victim or victims of the offense for which the person is receiving clemency, or the victim's representative, of the impending grant of clemency.

(2) If notice is required by this section, the district attorney general, through the victim-witness coordinator, shall contact the victim or victim's representative by telephone, electronic mail, facsimile or by other means intended to ensure that the victim receives immediate notification; provided, that the victim or victim's representative has provided the district attorney general's office with contact information necessary to accomplish such immediate notification.






Chapter 28 - Probation, Paroles and Pardons

Part 1 - General Provisions

§ 40-28-101 - Purpose -- Application to clemency powers.

(a) The purpose of this chapter is to provide a system of probation and paroles to be liberally construed to the end that the treatment of persons convicted of crime shall take into consideration their individual characteristics, circumstances, needs and potentialities as revealed by a case study and that such persons shall be dealt with in the community by a uniformly organized system of constructive rehabilitation under probation supervision instead of in correctional institutions or under parole supervision when a period of institutional treatment has been deemed essential whenever it appears desirable in the light of the needs of public safety and their own welfare.

(b) Nothing in §§ 40-28-101 -- 40-28-104 shall be construed in any way as intended to modify or abridge the clemency powers of the governor, as defined in §§ 40-27-101 -- 40-27-108.



§ 40-28-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of parole;

(2) "Commissioner" means the commissioner of correction;

(3) "Department" means the department of correction;

(4) "Executive director" means the officer employed by the board as the chief administrative officer of the agency;

(5) "Notification," as used in this part, may include telephone, facsimile and Internet communications;

(6) "Parole" means the release of a prisoner to the community by the board prior to the expiration of the prisoner's term subject to conditions imposed by the board and to supervision by the department, or when a court or other authority has issued a warrant against the prisoner and the board, in its discretion, has released the prisoner to answer the warrant of the court or authority; and

(7) "Probation and parole officer" means a probation and parole officer employed by the department.



§ 40-28-103 - Board of parole.

(a) There is created a full-time, autonomous board of parole that is composed of seven (7) members who shall be appointed by the governor, and that shall be autonomous in structure and shall have the authority to perform all administrative functions necessary to carry out its duties, including the submission of a budget request to the commissioner of finance and administration and the submission of personnel actions to the commissioner of personnel. In all respects the board shall be separate functionally and administratively from any other agency. In performing the administrative and financial functions necessary to its operations, the board and its employees shall be subject to the budgetary, accounting, personnel, purchasing and audit requirements, as well as other administrative requirements, applicable to all state departments and agencies pursuant to title 4, chapters 3 and 4.

(b) In the initial appointments made under this section, the speaker of the senate and the speaker of the house of representatives shall jointly appoint one (1) member to a term expiring on January 1, 1986. The governor shall appoint two (2) members to terms expiring on January 1, 1984, and two (2) members to terms expiring on January 1, 1982. On June 2, 1989, the governor shall appoint two (2) additional members to terms expiring on January 1, 1992. Thereafter, all members shall serve six-year terms and shall be eligible for reappointment.

(c) In considering persons for appointment, the appointing authority shall give preference to candidates with training, education or experience in the criminal justice system, law, medicine, education, social work or the behavioral sciences. No member of the board shall hold any other salaried public office, whether elective or appointive, nor shall any member engage for pay in any other business or profession.

(d) Vacancies occurring in an office of a member of the board before the expiration of a term by reason of death, resignation, removal or any other reason shall be filled by the governor in the same manner as a regular appointment for the remainder of the unexpired term.

(e) The governor shall appoint one (1) member of the board to serve as its chair for a term of two (2) years, beginning July 1 of the appropriate year. The chair shall direct the operation of the board and shall fulfill the functions established by statute, unless duties and responsibilities are otherwise assigned under this chapter. The board may designate one (1) of its members to act as chair during the absence or incapacity of the chair, and when so acting, the member so designated shall have and perform all the powers and duties of the chair of the board.



§ 40-28-104 - Powers and duties of board -- Executive director.

(a) The board is hereby vested and charged with those powers and duties necessary and proper to enable it to fully and effectively carry out this chapter, including, but not limited to:

(1) The authority to select and recommend to the appropriate state officials the employment or transfer of all personnel required for the operation of the board, except, however, the initial transfer of any preferred service employee pursuant to the merger of probation and parole field services and community corrections pursuant to this chapter shall not result in any impairment, interruption or diminution of employee rights, salary, benefits, leave accumulation or employment. The commissioner of human resources is authorized to determine if there has been any impairment of rights, salary, benefits, leave accumulation or employment as a result of the initial transfer. Any preferred service employee may seek redress of any such determination through a request for declaratory order by the commissioner of human resources pursuant to § 4-5-223;

(2) The authority to promulgate reasonable substantive and procedural rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(3) The authority to develop and implement guidelines for granting or denying parole, which guidelines shall be reviewed and reevaluated by the board at least annually and copies of the guidelines shall be provided to the governor, the commissioner of correction and the appropriate standing committees of the general assembly;

(4) The authority to prescribe all forms to be used by the board in the transaction of its business;

(5) The authority to adopt an official seal by which its acts and proceedings shall be authenticated, and of which a court or other officials concerned with actions of the board shall take judicial notice. The certificate of the chair of the board, under seal and attested to by the executive director, shall be accepted in any judicial or administrative proceeding as adequate and sufficient proof of the acts and proceedings of the board so described therein;

(6) The authority to employ other employees and to incur such other expenses, within the limits of appropriations, as may be necessary for the proper discharge of its duties;

(7) The authority to issue subpoenas subject to the provisions of this chapter;

(8) The duty to cooperate with other state agencies in developing and promoting effective parole programs;

(9) The duty to keep appropriate records of all its official actions and to make them accessible in accordance with law and the regulations of the board;

(10) The duty, upon the request of the governor, to consider and to make nonbinding recommendations concerning all requests for exonerations, pardons, reprieves or commutations. The board shall have discretion to make either favorable or unfavorable recommendations based upon its application of guidelines and criteria adopted by the governor;

(11) The duty to adopt written long-range goals and objectives. The goals and objectives shall be reaffirmed or changed, as appropriate, by the board at least once each year;

(12) The duty to adopt written policies and procedures to govern its internal operations, taking into consideration the policies and procedures as are reflected in the management standards of the Manual of Standards for Adult Parole Authorities, published by the Commission on Accreditation for Corrections and the American Correctional Association or other authorities that it may wish to consult, it being the legislative intent that the board have authority to freely adopt policies and procedures to meet its own particular needs. Prior to final board adoption of the policies and procedures and prior to change, a draft shall be submitted to the attorney general and reporter for review and comment; and

(13) [Deleted by 2012 amendment.]

(14) The authority to employ staff attorneys who are licensed to practice law in the state and to employ others as the board may deem necessary.

(15) [Deleted by 2012 amendment.]

(b) As soon as convenient after their appointment, the members of the board shall meet and organize. They shall appoint an executive director who shall be chief administrative officer of the board whose duties shall include:

(1) Supervising the scheduling of appropriate hearings at each correctional institution or facility as may be required;

(2) Arranging for the maintenance of parole eligibility lists for the board;

(3) Assisting the board in the formulation, development and implementation of procedures and policies;

(4) Assisting in the preparation of the necessary forms and maintaining the records required for decisions of the board;

(5) Conducting conferences and managing correspondence with interested persons who wish to be heard concerning the parole or revocation of parole of any committed person eligible for consideration;

(6) Supervising all employees of the board; and

(7) Developing and maintaining communication and cooperation between the board and other state agencies.



§ 40-28-105 - Permanent office of board -- Meetings -- Compensation -- Removal of members.

(a) The permanent office of the board shall be at Nashville.

(b) The board shall prescribe the times and places of its meetings and shall schedule hearings at each correctional institution or facility at times as may be necessary to discharge its duties. All votes taken by the board shall be by public ballot or public roll call. No secret ballots or secret roll calls shall be permitted.

(c) The salaries of the members of the board shall be established by the governor at not more than eighty-five percent (85%) and not less than sixty percent (60%) of those established for Class 2 state officials under § 8-23-101; provided, that a member's salary shall not be diminished during the term to which appointed. The salaries of the members of the board shall be equal except that of the chair, whose salary shall be set by the governor at a level commensurate with the increased duties and responsibilities. The salaries of employees of the board shall be set by the board. The requirements of § 40-28-103(a) regarding personnel procedures shall apply to all actions under this subsection (c).

(d) (1) A majority of members of the board shall constitute a quorum for official administrative business.

(2) The chair of the board may designate individual members of the board of parole and appoint hearing officers who shall be authorized to conduct hearings, take testimony and make proposed findings of fact and recommendations to the board regarding a grant, denial, revocation or rescission of parole. The findings and recommendations shall be reduced to writing and reviewed by board members who shall adopt, modify or reject the recommendations.

(3) The grant of parole shall require the concurrence of three (3) board members except as set out in subdivision (d)(4).

(4) The grant of parole involving the following offenses shall require the concurrence of four (4) board members:

(A) First degree murder;

(B) Aggravated arson;

(C) Aggravated child abuse and neglect (child six (6) years of age or less);

(D) Aggravated rape;

(E) Aggravated vehicular homicide;

(F) Attempted first degree murder;

(G) Conspiracy to commit first degree murder;

(H) Especially aggravated kidnapping;

(I) Especially aggravated robbery;

(J) Rape of a child;

(K) Second degree murder;

(L) Adulteration of foods, liquids, or pharmaceuticals (serious bodily injury or death);

(M) Aggravated child abuse or neglect (child six (6) years of age or above);

(N) Aggravated kidnapping;

(O) Aggravated sexual battery;

(P) Aggravated sexual exploitation of a minor (obscene);

(Q) Especially aggravated burglary;

(R) Especially aggravated sexual exploitation of a minor;

(S) Rape;

(T) Solicitation to commit first degree murder;

(U) Vehicular homicide by intoxication;

(V) Aggravated assault;

(W) Spousal rape;

(X) Vehicular homicide;

(Y) Voluntary manslaughter;

(Z) Vehicular assault; and

(AA) Any other offense for which punishment is life imprisonment.

(5) Subdivision (d)(4) shall also apply to persons convicted of offenses repealed November 1, 1989, which would have constituted a conviction for one (1) of the enumerated offenses in subdivision (d)(4) had it been committed after November 1, 1989.

(6) The denial of parole shall require the concurrence of three (3) board members, except the denial of parole involving the offenses as set out in subdivision (d)(4), shall require the concurrence of four (4) board members.

(7) The recision of a parole grant shall require the concurrence of two (2) board members.

(8) The revocation of a parole grant shall require the concurrence of two (2) board members.

(9) No board action shall be invalid because it is based upon the recommendation of a hearing officer.

(10) The administrative continuance of a case will not require board approval.

(11) Inmates whose parole has been revoked or rescinded, or who have been denied parole, or whose grant of parole has been rescinded, may request an appellate review by the board. The board shall establish a reasonable time limit for filing of the request. If the time limit is not met, the request for an appellate review will be denied. An appellate request will be screened by a board member or designee and a review will be conducted if there is new evidence or information that was not available at the time of the hearing, or if there are allegations of misconduct by the hearing official that are substantiated by the record or if there were significant procedural errors by a hearing official. The appellate review will be conducted from the record of the first hearing and the appearance of the inmate will not be necessary. If a board member decides that an appearance hearing is necessary, it will be scheduled before a board member or hearing officer who did not conduct the hearing that is the subject of the appeal. A summary of the appellate hearing will be prepared and the board will vote after a review of the summary and the record of the first hearing. The decision after an appellate review will require the concurrence of three (3) board members. The decision rendered after an appellate review will be final.

(e) When appropriate, the members of the board and the board's employees shall be reimbursed for their reasonable and necessary travel expenses in accordance with the state comprehensive travel regulations.

(f) The governor or the attorney general and reporter may seek the removal of a member of the board for knowing or willful misconduct in office or for knowing or willful neglect or failure to perform any duty enjoined upon a member of the board by any of the laws of this state or for the conviction of any crime which constitutes a felony under the laws of the state. This removal shall be accomplished through the removal procedure provided in title 8, chapter 47.



§ 40-28-106 - Hearings and investigations -- Appointment of counsel for indigents -- Reports on prisoners under consideration for pardon or commutation of sentence -- Assessment of inmates and parolees -- Records and files.

(a) (1) The board, or any member of the board, or any hearing officer may administer oaths and take the testimony of persons under oath.

(2) For the purpose of any investigation made by the board or any member of the board in the performance of board duties, the board has the power to issue subpoenas to compel the attendance of witnesses and the production of books, papers and other documents pertaining to the subject of its inquiry.

(3) The board is authorized to pay a witness a fee for expenses in attending a hearing pursuant to a subpoena as set forth in title 24, chapter 4; provided, that no fee shall be paid to any incarcerated prisoner where transportation is provided by the sheriff. Section 40-25-106 shall apply to the terms of this subsection (a). The chair or presiding member shall certify the amount of the fees to the fiscal officer of the board and the fiscal officer shall authorize the payments.

(4) If a person refuses to obey a subpoena, the board may petition any circuit or criminal court to request the person to attend, testify and produce evidence. The court may issue an order requiring the person to appear before the board when the court finds that the testimony or other evidence that the person may be able to produce is directly related to a matter with respect to which the board is empowered to make a determination. Failure to obey the order is punishable by the court as contempt or by a penalty of two hundred fifty dollars ($250).

(b) (1) In any revocation hearing conducted by the board, or in cases of preliminary hearings, the board is authorized to appoint legal counsel for an indigent individual where necessary in obedience to the requirements of the United States supreme court. For this purpose, the Tennessee supreme court shall prescribe by rule the nature of costs for which reimbursement may be allowed, and the limitations on and conditions for the reimbursement of costs as it deems appropriate in the public interest, subject to this subsection (b). The rules shall also specify the form and content of applications for reimbursement of costs to be filed in accordance with this subsection (b).

(2) The administrative director of the courts shall administer this subsection (b) and rules promulgated under subdivision (b)(1), and shall audit and review all applications for reimbursement of costs. Upon finding payment to be in order, the administrative director of the courts shall process the payment thereof out of money appropriated for that purpose.

(3) Costs incurred by the state in providing legal counsel shall be minimized insofar as is possible and practicable by the appointment by the board of counsel from any legal services group functioning in the county in which the proceedings are held if the group is supported in whole or in part from federal, state, county or municipal moneys.

(c) The board shall also have the powers and perform the duties when requested by the governor of collecting the records, making investigations, and reporting to the governor the facts, circumstances, criminal records, and the social, physical, mental and psychiatric conditions and histories of prisoners under consideration by the governor for pardon or commutation of sentence.

(d) (1) The board shall identify the types of information necessary to enable the board to properly assess inmates being considered for action by the board and the performance of former inmates under parole supervision, and all other appropriate state and local officials and agencies, including the courts, shall provide assistance as requested.

(2) The board shall, with assistance of the divisions cited in subdivision (d)(1), oversee the development of written procedures and controls to assure the early identification of offenders who become eligible for parole consideration, including those serving sentences in local detention facilities, through such means as the offender-based state correctional information system.

(e) (1) In order to assure access to complete and adequate records on all inmates under consideration by the board, the board shall assist the department of correction and any other cooperating officials or agencies of the criminal justice system in identifying records needs of each agency in the criminal justice system and in the development of procedures to assure that the records are secured and maintained by the appropriate agencies, including official documentary statements of the circumstances surrounding the commission of a crime, prior criminal history, social history, community background assessments, psychological and health assessments, and other information useful in the evaluation and classification of inmates.

(2) The board shall develop a comprehensive parole summary report form for completion by institutional staff or others mutually agreed by the board and the commissioner who shall assure that the reports required are completed prior to parole hearings.

(3) [Deleted by 2012 amendment.]

(f) Notwithstanding other law to the contrary and unless prohibited by federal law in a specific instance, the board shall be granted access to any record or information, public or otherwise, that it deems necessary to carry out its duties, and all officials and agencies, including the commissioners of correction, safety, mental health and substance abuse services and intellectual and developmental disabilities, the director of the Tennessee bureau of investigation, wardens of institutions, courts and other state and local government officials and employees, shall accordingly respond to requests from the board under authority of this section and § 40-28-127. Access shall include, but not be limited to, information, records or reports developed under §§ 4-3-604, 4-6-140, and 4-6-141; §§ 39-12-101, 39-12-103, 39-13-304, 39-16-402, 39-16-403, 39-16-602, 39-16-603, 39-16-606, 39-16-607, 39-17-302, 39-17-303, 40-28-111, 40-28-114, and 40-28-119 -- 40-28-121; §§ 41-1-111, 41-21-107, 41-21-222, 41-21-223 and 41-21-226; and title 41, chapter 21, parts 4 and 7.



§ 40-28-107 - Reports of the board -- Notification of release on parole to kidnapping hostages and victims.

(a) The board shall make reports concerning the records, organization and work of the board as may from time to time be requested by the governor.

(b) The board shall forward to the appropriate standing committees of the general assembly, designated by the speaker of the senate and the speaker of the house of representatives, the names of all persons released on parole, as well as all persons receiving both favorable and unfavorable recommendations for executive clemency of any sort, together with the reasons for the recommendations. This information shall be furnished to the designated standing committees as soon as practicable after the board's action. This information shall also be furnished to the appropriate district attorney general in whose district any such person was convicted.

(c) Before a prisoner is released on parole, the board shall notify the following officials in the county in whose district the prisoner was convicted as well as the following officials in whose district the prisoner is to be released, if different:

(1) The judge who sentenced the prisoner;

(2) The district attorney general;

(3) The sheriff; and

(4) The chief of police.

(d) At least three (3) days prior to the release on parole of a defendant convicted of any kidnapping offense involving a hostage or victim, the board shall notify the sheriff of the county in which the crime was committed and the sheriff shall make all reasonable and diligent efforts to notify the hostage or victim of the offense that the defendant will be released on parole. If the hostage or victim is less than eighteen (18) years of age or is otherwise unavailable, the sheriff shall make all reasonable and diligent efforts to so notify the family, if any, of the hostage or victim.

(e) The board shall provide notification to those officials listed in subsection (c) in the event of an inmate's release due to exoneration, commutation of sentence, or the granting of a pardon by the governor.



§ 40-28-108 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 4; C. Supp. 1950, § 11818.4 (Williams, § 11843.4); Acts 1961, ch. 93, § 4; 1963, ch. 209, § 1; 1979, ch. 359, § 11; T.C.A. (orig. ed.), § 40-3605; Acts 1989, ch. 227, §§ 21, 22; 1998, ch. 1049, §§ 25, 30, 31; repealed by Acts 2012, ch. 727, § 17, effective July 1, 2012.



§ 40-28-109 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 2; 1949, ch. 18, § 1; mod. C. Supp. 1950, § 11818.2 (Williams, § 11843.2); Acts 1961, ch. 93, § 5; 1974, ch. 624, § 1; 1979, ch. 359, § 12; T.C.A. (orig. ed.), § 40-3606; Acts 1989, ch. 227, § 23; 1998, ch. 1049, § 32; repealed by Acts 2012, ch. 727, § 18, effective July 1, 2012.



§ 40-28-110 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 4; C. Supp. 1950, § 11818.4 (Williams, § 11843.4); Acts 1961, ch. 93, § 6; 1972, ch. 667, § 1; 1979, ch. 359, § 13; T.C.A. (orig. ed.), § 40-3607; Acts 1989, ch. 227, § 24; 1998, ch. 1049, § 23; repealed by Acts 2012, ch. 727, § 19, effective July 1, 2012.



§ 40-28-111 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 4; C. Supp. 1950, § 11818.4 (Williams, § 11843.4); Acts 1961, ch. 93, § 7; 1979, ch. 359, § 14; T.C.A. (orig. ed.), § 40-3608; Acts 1989, ch. 227, § 25; 1998, ch. 1049, §§ 33, 34; repealed by Acts 2012, ch. 727, § 20, effective July 1, 2012.



§ 40-28-112 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 21; C. Supp. 1950, § 11818.19 (Williams, § 11843.21); Acts 1961, ch. 93, § 8; 1974, ch. 624, § 2; 1979, ch. 359, § 15; T.C.A. (orig. ed.), § 40-3609; Acts 1989, ch. 227, § 26; repealed by Acts 2012, ch. 727, § 21, effective July 1, 2012.



§ 40-28-113 - Prisoners to whom applicable.

This part shall apply to every person sentenced to a state or county correctional facility and to those who may now be serving a sentence in a state or county correctional facility.



§ 40-28-114 - Records of prisoners.

As each prisoner sentenced is received at a classification center within the department of correction, it will further be the duty of the probation and parole officer of the district from which the prisoner was sent to cause to be obtained and forwarded to the board a summary from the trial judge and the district attorney general containing:

(1) The facts as they developed at the trial;

(2) The nature of the prisoner's conviction;

(3) The court in which the prisoner was sentenced;

(4) The name of the trial judge; and

(5) Copies of other probation reports as may have been made in order for the board to have the benefit of the reports when the prisoner becomes eligible for parole consideration or applies for executive clemency.



§ 40-28-115 - Eligibility for parole.

(a) Every person sentenced to an indeterminate sentence and confined in a state prison, after having served a period of time equal to the minimum sentence imposed by the court for the crime of which the person was convicted, shall be subject to the jurisdiction of the board. The time of release shall be discretionary with the board, but no such person shall be released before serving the minimum sentence nor before serving one (1) year.

(b) (1) Every person sentenced to a determinate sentence and confined in a state prison, after having served a period of time equal to one half (1/2) of the sentence imposed by the court for the crime for which the person was convicted, but in no event less than one (1) year, shall likewise be subject to parole in the same manner provided for those sentenced to an indeterminate sentence.

(2) The parole eligibility for each person who commits a crime on or after July 1, 1982, shall be determined by the criteria listed in the Criminal Sentencing Reform Act of 1982 [repealed].

(c) The action of the board in releasing prisoners shall be deemed a judicial function and shall not be reviewable if done according to law.

(d) If a prisoner has been accorded a bona fide offer of employment, the board may release the prisoner on probationary parole under either of the following conditions:

(1) At any time not more than six (6) months before the prisoner's date of eligibility for parole as provided in this chapter if, after all credit for good conduct, that eligibility shall occur more than eighteen (18) months and less than five (5) years from the date of sentence; or

(2) At any time not more than one (1) year before the prisoner's date of eligibility for parole as provided in this chapter if, after all credit for good conduct, that eligibility shall occur more than five (5) years from the date of sentence.

(e) The prisoner shall at all times during probationary parole be under the jurisdiction of the board and the supervision of the department. The board may revoke the probationary parole for any reason satisfactory to it.

(f) Notwithstanding any other provision of this chapter relating to parole eligibility, and when acting pursuant to the Tennessee Contract Sentencing Act of 1979, compiled in chapter 34 of this title, the board of parole is authorized to release a prisoner on parole on the date specified in a sentencing agreement entered into by the prisoner, the board and the department of correction. In granting parole, the board may impose any conditions and limitations that the board deems necessary.

(g) (1) The general assembly declares it to be public policy that no person shall be granted parole, notwithstanding any law, rule or regulation to the contrary, until the person has successfully completed a test requiring that individual to master certain basic and other skills. The test shall include as a minimum requirement scoring at an eighth-grade reading level. This requirement shall not apply to any person certified by the commissioner of correction or the commissioner's designee as being so intellectually disabled or mentally ill as to be incapable of learning at the required levels. Furthermore, this subsection (g) shall not apply to the following:

(A) Persons who are incarcerated in county jails or workhouses;

(B) Persons who are in the custody of the department of correction for less than one (1) year; or

(C) Persons who have high school diplomas or the equivalent.

(2) The commissioner or the commissioner's designee, the board of parole and the state board of education shall jointly formulate policies and procedures to implement this subsection (g).

(3) This subsection (g) shall be inapplicable to any inmate or group of inmates if the commissioner determines that its effectuation will increase the system's inmate population and if the commissioner so certifies the determination to the governor.

(h) (1) The department of correction shall not certify an inmate for a parole grant hearing, other than an initial grant hearing, if, at the time the department of correction would otherwise have certified the inmate as eligible, the inmate is classified as close custody. This decertification shall continue for the duration of the classification, and for a period of one (1) year thereafter.

(2) The department of correction shall not certify an inmate for a parole grant hearing, other than an initial grant hearing, if, at the time the department of correction would otherwise have certified the inmate as eligible, the inmate is classified as maximum custody. This decertification shall continue for the duration of the classification, and for a period of two (2) years thereafter.



§ 40-28-116 - Power to parole.

(a) (1) The board has the power to cause to be released on parole any person the department has declared eligible for parole consideration.

(2) No person convicted of a sex crime shall be released on parole unless a psychiatrist or licensed psychologist designated as a health service provider has evaluated the inmate and determined to a reasonable medical or psychological certainty that the inmate does not pose the likelihood of committing sexual assaults upon release from confinement. The evaluations shall be provided by psychiatrists or licensed psychologists designated as health service providers whose services are contracted for and funded by the board.

(b) Notwithstanding any other provision of this chapter relating to parole eligibility, and when acting pursuant to the Tennessee Contract Sentencing Act of 1979, compiled in chapter 34 of this title, the board is authorized to release a prisoner on parole on the date specified in a sentencing agreement entered into by the prisoner and the board. In granting parole, the board may impose any conditions and limitations that the board deems necessary.



§ 40-28-117 - Grounds for parole -- Terms.

(a) (1) Parole being a privilege and not a right, no prisoner shall be released on parole merely as a reward for good conduct or efficient performance of duties assigned in prison, but only if the board is of the opinion that there is reasonable probability that the prisoner, if released, will live and remain at liberty without violating the law, and that the prisoner's release is not incompatible with the welfare of society. If the board so determines, the prisoner may be paroled and if paroled shall be allowed to go upon parole outside of prison walls and enclosure upon the terms and conditions as the board shall prescribe, but to remain while thus on parole in the legal custody of the warden of the prison or the supervisor of the county jail or workhouse from which the prisoner is paroled, until the expiration of parole. The terms and conditions of parole set by the board may specifically include the requirement that a prisoner pay restitution to the victims of the crimes for which the prisoner had been sentenced to prison, to compensate them for their personal injuries or property losses or both proximately caused through the commission of those crimes.

(2) (A) For any prisoner paroled on or after July 1, 2014, the terms and conditions may specifically include that the prisoner, upon release, use a transdermal monitoring device or other alternative monitoring device if, in the opinion of the board, the prisoner's use of alcohol or drugs was a contributing factor in one (1) or more of the offenses for which the prisoner is being paroled.

(B) As used in this subdivision (a)(2), "transdermal monitoring device" means any device or instrument that is attached to the person, designed to automatically test the alcohol or drug content in a person by contact with the person's skin at least once per one-half (1/2) hour regardless of the person's location, and which detects the presence of alcohol or drugs and tampering, obstructing, or removing the device.

(b) Every prisoner who has never been granted a parole of any type by the board on a particular sentence of imprisonment shall be granted a mandatory parole by the board subject to the following restrictions:

(1) Prisoners serving an indeterminate or determinate sentence with a maximum term of two (2) years up to ten (10) years inclusive, as fixed by the court, shall be paroled by the board ninety (90) days prior to the completion of the maximum term of sentence less credit for good and honor time and incentive time;

(2) Prisoners serving a determinate or indeterminate sentence with a maximum term of more than ten (10) years as fixed by the court, shall be paroled by the board six (6) months prior to the completion of the maximum term of sentence less credit for good and honor time and incentive time;

(3) All prisoners mandatorily paroled shall be paroled under the provisions and conditions as the board may deem necessary. A violation of the provisions and conditions shall subject the prisoner to all the penalties and provisions of law now provided for violation of the terms of parole. Upon a violation, the prisoner shall not receive another mandatory parole, but may be paroled in the discretion of the board;

(4) Mandatory parole shall not be construed to grant parole earlier than set forth in §§ 40-28-115 -- 40-28-119;

(5) Every prisoner released on mandatory parole shall receive a money and clothing allowance, as set out in § 41-21-219, for prisoners released on parole; and

(6) Prisoners who have been convicted of a sex offense shall not be released on mandatory parole unless they have been evaluated and met the requirement described in § 40-28-116(a).



§ 40-28-118 - Determination as to paroles -- Supervision of parolees.

(a) Subject to other provisions of law, the board is charged with the duty of determining what prisoners serving a felony sentence of more than two (2) years or consecutive felony sentences equaling a term greater than two (2) years in state prisons, jails and county workhouses may be released on parole and when and under what conditions.

(b) [Deleted by 2012 amendment.]

(c) When the director of probation and parole issues a warrant for the retaking of a parolee pursuant to § 40-28-607, the board is charged with determining whether violation of parole conditions exists in specific cases and of deciding the action to be taken in reference to the violation.

(d) It is also the duty of the members of the board to study the prisoners confined in the prisons, workhouses and jails when they are eligible for parole consideration so as to determine their ultimate fitness to be paroled.

(e) [Deleted by 2012 amendment.]



§ 40-28-119 - Records of parolees.

(a) The board shall cause to be kept records which may include social, physical, mental, psychiatric and criminal information for every inmate considered for or released.

(b) [Deleted by 2012 amendment.]

(c) The board may make rules, as it deems proper, as to the privacy of the record and of the records of its employment bureau, and their use by others than the board and its staff.



§ 40-28-120 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 10; mod. C. Supp. 1950, § 11818.10 (Williams, § 11843.10); Acts 1963, ch. 192, § 5; 1974, ch. 624, § 7; 1979, ch. 359, § 21; T.C.A. (orig. ed.), § 40-3617; Acts 1989, ch. 227, § 39; 1998, ch. 1049, §§ 23, 25; repealed by Acts 2012, ch. 727, § 27, effective July 1, 2012.



§ 40-28-121 - Arrest of parole violator -- Preliminary hearing -- Notice.

(a) Upon the issuance of a warrant under § 40-28-607, any officer authorized to serve criminal process, or any peace officer to whom a warrant is delivered, shall execute the warrant by taking the prisoner and returning the prisoner to a prison, workhouse or jail to be held to await the action of the board.

(b) [Deleted by 2012 amendment.]

(c) Upon the arrest of a parolee pursuant to subsection (a), unless waived in writing, a preliminary hearing shall be conducted to determine whether probable cause exists to believe that the parolee has violated the conditions of parole in an important respect. Indictment by a grand jury or a finding of probable cause or a waiver of a probable cause hearing or a conviction in any federal or state court of competent jurisdiction for any felony or misdemeanor committed after parole shall constitute "probable cause" and no further proof shall be necessary at the preliminary hearing. If a parole revocation hearing is held within fourteen (14) days of the service of the warrant, a preliminary hearing will not be necessary.

(d) Written notice of the violations alleged and the time, place and purpose of the hearing shall be given the parolee a reasonable time before the hearing.

(e) The preliminary hearing shall be conducted by a hearing officer, appointed by the chair of the board.



§ 40-28-122 - Hearings on parole violations -- Appointment of counsel for indigents.

(a) [Deleted by 2012 amendment.]

(b) When the director of probation and parole issues a warrant for the retaking of a parolee pursuant to § 40-28-607, the board is charged with determining whether violation of parole conditions exists in specific cases and of deciding the action to be taken in reference to the violation. After being notified that a warrant has been executed and a probable cause hearing has been held or waived, the board shall, as soon as practicable, hold a parole revocation hearing and consider the case of the parole violator, who shall be given an opportunity to appear personally before a board member or hearing officer and explain the charges made. A probable cause hearing shall not be necessary if a parole revocation hearing is held within fourteen (14) days of the service of the warrant.

(c) A laboratory report regarding a parolee's drug test may be admissible in any parole revocation proceeding, even though the laboratory technician who performed the test is not present to testify, when accompanied by an affidavit containing at least the following information:

(1) The identity of the certifying technician;

(2) A statement of qualifications from the certifying technician;

(3) A specific description of the testing methodology;

(4) A statement that the method of testing was the most accurate test for this particular drug;

(5) A certification that the results were reliable and accurate;

(6) A declaration that all established procedures and protocols were followed; and

(7) A statement of acknowledgment that submission of false information in the affidavit may subject the affiant to prosecution for the criminal offense of perjury pursuant to § 39-16-702.

(d) (1) The board shall, within a reasonable time, act upon the charges, and may, if it sees fit, require the prisoner to serve out in prison the balance of the maximum term for which the prisoner was originally sentenced, calculated from the date of delinquency or such part thereof, as it may determine, or impose the punishment as it deems proper, subject to § 40-28-123.

(2) At a revocation hearing for a prisoner paroled from a department of correction facility, the board may also, in conjunction with revocation of the prisoner's parole for reasons other than the commission of a new felony offense, reparole the prisoner effective upon the department's certification that the prisoner has successfully completed a diversion program established by the department of correction pursuant to § 41-1-123. If the offender fails to successfully complete the program, the offender shall be scheduled for a preparole rescission hearing.

(e) (1) In any revocation hearing conducted by the board, or in cases of initial preliminary hearings, the board is authorized to appoint legal counsel for an indigent individual where necessary in obedience to the requirements of the supreme court of the United States. For this purpose, the supreme court of Tennessee shall prescribe by rule the nature of costs for which reimbursement may be allowed, and the limitations on and conditions for the reimbursement of costs as it deems appropriate in the public interest, subject to this part. The rules shall also specify the form and content of applications for reimbursement of costs to be filed under this section.

(2) The administrative director of the courts shall administer this subsection (e) and rules promulgated pursuant to subdivision (e)(1), and shall audit and review all applications for reimbursement of cost. Upon finding payment to be in order, the administrative director of the courts shall process the payment thereof out of money appropriated for that purpose.

(f) Costs incurred by the state in providing legal counsel shall be minimized insofar as is possible and practicable by the appointment by the board of counsel from any legal services group functioning in the county in which the proceedings are held if the group is supported in whole or in part from federal, state, county or municipal moneys.



§ 40-28-123 - Felony committed by parolee or prisoner assigned to release program -- Signed acknowledgement prerequisite to participation in release programs.

(a) Any prisoner who is convicted in this state of a felony, committed while on parole from a state prison, jail or workhouse, shall serve the remainder of the sentence under which the prisoner was paroled, or part of that sentence, as the board may determine before the prisoner commences serving the sentence received for the felony committed while on parole. If any prisoner while on parole from a state prison, jail or workhouse commits a crime under the laws of another state government or country which, if committed within this state, would be a felony, and is convicted of the crime, the director of probation and parole shall arrange for the return of the prisoner through the terms of the interstate compact. The board shall require that the prisoner serve the portion remaining of the maximum term of sentence or part of that sentence as the board may determine. The board, at its discretion, may recommend to the commissioner of correction the removal of all or any part of the good and honor time and incentive time accrued on the sentence under which the prisoner was paroled.

(b) (1) Any prisoner who is convicted in this state of any felony except escape, and when the felony is committed while the prisoner is assigned to any work release, educational release, restitution release or other program whereby the prisoner enjoys the privilege of supervised release into the community, including, but not limited to, participation in any programs authorized by § 41-21-208 or § 41-21-227, the prisoner shall serve the remainder of the term without benefit of parole eligibility or further participation in any of these programs. The department shall have the authority to penalize or punish prisoners who escape from any of the above programs in accordance with department policy.

(2) As a prerequisite to any inmate's placement in a program described in subdivision (b)(1), the department shall read and provide the inmate with a copy of subdivision (b)(1). The inmate shall then give written acknowledgement of receipt of the copy and shall signify comprehension of the provisions contained in it. A permanent file, hardcopy or electronic, of these acknowledgements shall be maintained by the department.



§ 40-28-124 - [Repealed.]

HISTORY: Acts 1937, ch. 276, § 14; C. Supp. 1950, § 11818.14 (Williams, § 11843.14); T.C.A. (orig. ed.), § 40-3621; repealed by Acts 2012, ch. 727, § 32, effective July 1, 2012.



§ 40-28-125 - [Repealed.]

HISTORY: Acts 1913, ch. 8, § 4; impl. am. Acts 1915, ch. 20, § 7; Shan., § 7202a13; impl. am. Acts 1919, ch. 39, § 2; impl. am. Acts 1923, ch. 7, § 42; mod. Code 1932, § 11777; Acts 1937, ch. 14; C. Supp. 1950, § 11818.14 (Williams, § 11843.14); Acts 1961, ch. 93, § 13; 1974, ch. 624, § 10; T.C.A. (orig. ed.), § 40-3622; Acts 1989, ch. 227, § 45; repealed by Acts 2012, ch. 727, § 33, effective July 1, 2012.



§ 40-28-126 - Advice as to pardons, exonerations and commutations.

(a) It is the duty of the board to advise with and make recommendations to the governor with respect to pardons, exonerations and commutations. Any report received from the trial judge or district attorney general will be made a part of the file of the applicant.

(b) The board shall have the district attorney general and trial judge, in whose court the case was tried, notified of the hearing of applications for executive clemency.



§ 40-28-127 - Cooperation of prison officials.

The warden of each prison and all officers and employees of each prison and of the board of parole and all other public officials shall at all times cooperate with the board and shall furnish to the board, its officers and employees, information as may be necessary to enable it to perform its functions, and the wardens and other employees shall at all times give the members of the board, its officers and employees, free access to all prisoners confined in the prisons, workhouses and jails of the state.



§ 40-28-128 - Executive pardoning power unabridged.

Nothing in §§ 40-28-101 -- 40-28-127 shall be construed in any way as intended to modify or abridge the pardoning power of the governor.



§ 40-28-129 - Calculation of sentence expiration date and earliest release date.

Notwithstanding any other law to the contrary, the department of correction shall be responsible for calculating the sentence expiration date and the earliest release date of any felony offender sentenced to the department of correction and any felony offender sentenced to confinement in a county jail or workhouse for one (1) or more years.



§ 40-28-130 - [Repealed.]

HISTORY: Acts 1986, ch. 916, §§ 1-3; 1998, ch. 1049, § 24; repealed by Acts 2012, ch. 727, § 35, effective July 1, 2012.






Part 2 - Contributions by Parolees, Probationers and Employed Releasees

§ 40-28-201 - Parolees, probationers and employed releasees -- Contributions required -- Arrearages -- Records.

(a) (1) Except in those cases waived by the director as hardship cases, any person who is placed on parole or any person who is granted suspension of sentence and probation by a court of competent jurisdiction, and who is under the supervision of the department, and based on the person's ability to pay, shall be required to contribute fifteen dollars ($15.00) per month toward the cost of the person's supervision and rehabilitation. The contribution shall be deposited in the department of correction supervision and rehabilitation fund established pursuant to § 40-28-203. This subdivision (a)(1) shall also apply to any probationer or parolee transferred to the state of Tennessee from another state under the supervision of the Interstate Compact for the Supervision of Adult Offenders, compiled in part 4 of this chapter. In addition, any offender who is under the supervision of the department who requests to transfer residence to another state under the Interstate Compact for the Supervision of Adult Offenders shall pay to the department an application fee for the transfer.

(2) In addition to the other charges and fees imposed by this section, any person who is under the supervision of the department and is enrolled in an electronic monitoring and tracking supervision program shall be required to contribute funds as the department deems necessary and reasonable to cover the applicable costs of the program. This subdivision (a)(2) shall also apply to any probationer or parolee for violation of a serious offense or sexually violent offense, as defined in 40-39-202, transferred to the state of Tennessee from another state under the Interstate Compact for the Supervision of Adult Offenders.

(3) (A) The department shall make an investigation of the financial and other circumstances of the following persons:

(i) Any person who is placed on parole;

(ii) Any person who is granted suspension of sentence and probation by a court of competent jurisdiction; or

(iii) Any person who is participating in any program in which the person is permitted in an environment away from the direct, constant, and immediate supervision of the department, whether community-based or otherwise, and who is under the supervision of the department.

(B) Based on the person's ability to pay, the department shall require the person to pay thirty dollars ($30.00) for each month or portion of a month the person remains under the supervision of the department, to the criminal injuries compensation fund established in § 40-24-107, beginning thirty (30) days from the date of suspension of sentence, date of parole, or in the case of an employed releasee, the date of employment. The payment required under this subdivision (a)(3) shall not exceed ten percent (10%) of the offender's net income. In cases of hardship as set forth in § 40-28-202, the department may modify the payment required by this item to an appropriate amount given the nature and magnitude of the hardship.

(4) Except in those cases waived by the department of correction as hardship cases, any inmate who is participating in any department of correction program whereby the person is permitted in an environment away from the direct, constant, and immediate supervision of the department of correction, whether community-based or otherwise (the inmate shall be referred to as "employed releasee" in this part), and who is under the supervision of the department, and based on the inmate's ability to pay, shall be required to contribute five dollars ($5.00) per month toward the cost of the inmate's supervision and rehabilitation. The department of correction shall deposit the contribution as departmental revenue of the institution.

(b) (1) The sums shall be deducted by the parolee or probationer from the person's monthly net earned income and shall be delivered to the department on or before the fifth day of each month, or as provided in §§ 40-28-203 and 40-28-204 before the tenth day of each month. In the case of an employed releasee, the contributions shall be made through existing revenue deduction procedures.

(2) By prior agreement between an employer and employee, an employer may deduct the amount necessary to satisfy the contributions required pursuant to this section, from the monthly earned income of the parolee, probationer or other employed releasee, and remit the amount to the department by the fifth day of each month.

(3) The responsibility of assuring the contributions shall remain that of the parolee, probationer or employed releasee.

(c) In the event of more than two (2) months' arrearage or delinquency in making either or both of the contributions, the arrearage or delinquency shall constitute sufficient ground for revocation of the parole, probation or other release program of the person in arrears.

(d) Separate records shall be maintained of those funds contributed toward the cost of a person's supervision and rehabilitation by the department and those funds contributed to the criminal injuries compensation fund.



§ 40-28-202 - "Hardship" defined.

(a) As used in § 40-28-201, "hardship" includes, but is not limited to, the following:

(1) If a probationer, parolee or employed releasee's sole income is from social security or welfare benefits;

(2) If the probationer, parolee or employed releasee has doctor, hospital or medical expenses exceeding twenty-five percent (25%) of total gross monthly income and is not covered by insurance, workers' compensation or any other source of reimbursement;

(3) If a probationer, parolee or employed releasee has a certificate from a doctor, whose residence is in Tennessee and is licensed to practice in this state, stating that the person is physically or mentally incapable of working;

(4) Any parolee transferred to another state under the supervision of the Interstate Compact for the Supervision of Adult Offenders, compiled as part 4 of this chapter;

(5) If a probationer, parolee or employed releasee has an excessive amount of gross monthly income obligated for court ordered expenses such as alimony, child support, etc.;

(6) Any person already paying restitution to a victim under a department program shall be exempted from the contributions to the criminal injuries compensation fund but shall not be exempt from contributions to the rehabilitation and supervision fund required by § 40-28-201; and

(7) Any person whose income falls below the poverty level according to the latest determination by the United States bureau of the census.

(b) Notwithstanding the provisions of this section, every person placed on probation or granted parole shall pay a minimum of five dollars ($5.00) to the supervision fund, except those individuals claiming a hardship exemption under subdivisions (a)(1), (3) and (4).



§ 40-28-203 - Department of correction supervision and rehabilitation fund -- Collection of funds -- Authorized expenditures -- Disposition of revenues.

(a) There is established a department of correction supervision and rehabilitation fund.

(b) All funds collected for defraying of the costs of supervision and rehabilitation pursuant to § 40-28-201(a)(1) and (2) shall be paid over to the department before the tenth day of each month for deposit in the fund established by this section.

(c) The purpose of the fund is to promote the safety of the public by ensuring better supervision of individuals released into the community. All the funds shall be withdrawn or expended only for the purpose of employing additional probation and parole personnel, mandatory random drug screening for all persons covered by § 40-28-201(a)(1) and (2), continuing education and training of existing personnel, establishing additional programs whereby an offender may become gainfully employed for the purpose of learning a trade, supporting the person's family and making restitution to the victim, and establishing and providing office and operational supplies for programs to facilitate the inmate's safe and productive return to the general public upon the expiration of the person's parole or probation.

(d) (1) Moneys retained in the supervision and rehabilitation fund shall be invested by the state treasurer under appropriate rules and regulations, to the end that adequate funds will be available for the purposes of this section.

(2) Revenues that are produced for the supervision and rehabilitation fund shall not revert to the state general fund and shall not be subject to impoundment or allotment reserve, but shall be managed on a revolving no-quarter basis.



§ 40-28-204 - Payments to criminal injuries compensation fund.

All funds received pursuant to § 40-28-201 for the criminal injuries compensation fund shall be paid over to the department before the tenth day of each month for deposit in the criminal injuries compensation fund established by § 40-24-107.



§ 40-28-205 - Civil recovery of unpaid supervision fees.

(a) (1) Notwithstanding any law to the contrary, upon expiration of the term of probation or parole supervision, if any portion of a fee prescribed by § 39-13-705, § 40-28-201, § 40-35-303 or § 40-39-305 remains unpaid and has not been waived by the department or sentencing judge, then the department or its agent may convert the unpaid balance into a civil judgment in accordance with the procedure set forth in this section.

(2) Within the twelve-month period following the expiration of the term of probation or parole supervision, the department or its agent may file a certified copy of the parole certificate, probation certificate or other court document that imposes a statutory duty to pay a supervision fee, along with an affidavit certifying the amount of fees that remain unpaid with an appropriate civil court having jurisdiction over the total amount of the unpaid balance.

(3) When the department or its agent files a certified copy of the parole certificate, probation certificate or other court document imposing a statutory supervision fee, and the affidavit certifying the unpaid balance with the civil court, the department or its agent shall have the defendant personally served in accordance with the Tennessee Rules of Civil Procedure. The service shall give notice to the defendant of the department's intent to convert the unpaid balance of supervision fees to a civil judgment, include a copy of the documents filed with the court evidencing the duty to pay the supervision fees, and include a statement as to the amount of unpaid fees the department alleges the defendant still owes.

(4) Upon being served, the defendant shall be permitted to file an answer in accordance with the Tennessee Rules of Civil Procedure.

(b) (1) The department may retain an agent to collect, institute proceedings to collect or establish an in-house collection procedure to collect unpaid supervision fees as provided for in this section. If an agent is used, the department shall utilize state competitive bidding procedures to select and retain the agent.

(2) The agent may be paid an amount not exceeding forty percent (40%) of the sums collected as consideration for collecting the unpaid fees.

(3) The written contract between the agent and the department shall include a provision specifying whether the agent may institute an action to collect the unpaid supervision fees in a judicial proceeding.






Part 4 - Supervision of Adult Offenders

§ 40-28-401 - Interstate Compact for Supervision of Adult Offenders.

The governor of this state is authorized and directed to execute a compact on behalf of the state of Tennessee with any of the United States legally joining therein in the form substantially as follows:

ARTICLE I: PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the by-laws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to: track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions.

The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. § 112, has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits and obligations of the compact among the compacting states.

In addition, this compact will: create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and by-laws and rules promulgated hereunder.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

ARTICLE II: DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

B. "By-laws" mean those by-laws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

C. "Compact administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

D. "Compacting state" means any state which has enacted the enabling legislation for this compact.

E. "Commissioner" means the voting representative of each compacting state appointed pursuant to article III of this compact.

F. "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact.

G. "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

H. "Non-compacting state" means any state which has not enacted the enabling legislation for this compact.

I. "Offender" means an adult placed under, or subject, to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

J. "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

K. "Rules" means acts of the Interstate Commission, duly promulgated pursuant to article VII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

L. "State" means a state of the United States, the District of Columbia and any other territorial possessions of the United States.

M. "State Council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under article III of this compact.

ARTICLE III: THE COMPACT COMMISSION

A. The compacting states hereby create the "Interstate Commission for Adult Offender Supervision." The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. While each member state may determine the membership of its own State Council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups and compact administrators. Each State Council shall appoint as its commissioner the compact administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the State Council or by the governor in consultation with the legislature and the judiciary.

In addition to appointment of its commissioner to the Interstate Commission, each State Council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; such non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio (nonvoting) members. The Interstate Commission may provide in its by-laws for such additional, ex-officio, nonvoting members as it deems necessary.

D. Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

E. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven (27) or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee which shall include commission officers, members and others as shall be determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and as directed by the Interstate Commission and performs other duties as directed by the Interstate Commission or set forth in the by-laws.

ARTICLE IV: POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

1. To adopt a seal and suitable By-laws governing the management and operation of the Interstate Commission.

2. To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

3. To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any By-laws adopted and rules promulgated by the Compact Commission.

4. To enforce compliance with compact provisions, Interstate Commission rules, and by-laws, using all necessary and proper means, including but not limited to, the use of judicial process.

5. To establish and maintain offices.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in article IX of this compact.

14. To sue and be sued.

15. To provide for dispute resolution among compacting states.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in such activity.

19. To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE V: ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION Section A. By-laws

1. The Interstate Commission shall, by a majority of the members, within 12 months of the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Providing reasonable standards and procedures: (i) for the establishment of committees, and (ii) governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the by-laws shall exclusively govern the personnel policies and programs of the Interstate Commission;

g. Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

h. Providing transition rules for "start up" administration of the compact; and

i. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

1. The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice-chairperson, each of whom shall have such authorities and duties as may be specified in the by-laws. The chairperson or, in his or her absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; PROVIDED THAT, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

Section C. Corporate Records of the Interstate Commission

The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

Section D. Qualified Immunity, Defense and Indemnification

1. The members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; PROVIDED, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury or liability caused by the intentional or willful and wanton misconduct of any such person.

2. The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; PROVIDED, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of such person.

3. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities, provided, that the actual or alleged act, error or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VI: ACTIVITIES OF THE INTERSTATE COMMISSION

1. The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

2. Except as otherwise provided in this compact and unless a greater percentage is required by the by-laws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

3. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

4. The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

5. The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to non-disclosure and confidentiality provisions.

6. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act," 5 U.S.C. Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds (2/3) vote that an open meeting would be likely to: a. relate solely to the Interstate Commission's internal personnel practices and procedures; b. disclose matters specifically exempted from disclosure by statute; c. disclose trade secrets or commercial or financial information which is privileged or confidential; d. involve accusing any person of a crime, or formally censuring any person; e. disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy; f. disclose investigatory records compiled for law enforcement purposes; g. disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity; h. disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; i. specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

7. For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

8. The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its by-laws and rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

ARTICLE VII: RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

1. The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

2. Rulemaking shall occur pursuant to the criteria set forth in this article and the by-laws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the Federal Administrative Procedure Act, 5 U.S.C. Section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. Appx., Section 1 et seq., as may be amended (hereinafter "APA").

3. All rules and amendments shall become binding as of the date specified in each rule or amendment.

4. If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

5. When promulgating a rule, the Interstate Commission shall: a. publish the proposed Rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule; b. allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available; c. provide an opportunity for an informal hearing; and d. promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

6. Not later than sixty (60) days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the rule unlawful and set it aside.

7. Subjects to be addressed within twelve (12) months after the first meeting must at a minimum include:

a. Notice to victims and opportunity to be heard;

b. Offender registration and compliance;

c. Violations/returns;

d. Transfer procedures and forms;

e. Eligibility for transfer;

f. Collection of restitution and fees from offenders;

g. Data collection and reporting;

h. The level of supervision to be provided by the receiving state;

i. Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

j. Mediation, arbitration and dispute resolution.

The existing rules governing the operation of the previous compact superseded by this part shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

8. Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to such rule as soon as reasonably possible, in no event later than ninety (90) days after the effective date of the Rule.

ARTICLE VIII: OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION Section A. Oversight

1. The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in non-compacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

1. The compacting states shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

2. The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and non-compacting states.

3. The Interstate Commission shall enact a by-law or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Section C. Enforcement

The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in article XI, section B, of this compact.

ARTICLE IX: FINANCE

1. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

2. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs such assessment.

3. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

4. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE X: COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

1. Any state, as defined in article II of this compact, is eligible to become a compacting state.

2. The compact shall become effective and binding upon legislative enactment of the Compact into law by no less than thirty-five (35) of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of non-member states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

3. Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting sates unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI: WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT Section A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; PROVIDED, that a compacting state may withdraw from the compact (withdrawing state) by enacting a statute specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state.

4. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

5. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

6. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Default

1. If the Interstate Commission determines that any compacting state has at any time defaulted (defaulting state) in the performance of any of its obligations or responsibilities under this compact, the by-laws or any duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Fines, fees and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

b. Remedial training and technical assistance as directed by the Interstate Commission;

c. Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice or chief judicial officer of the state; the majority and minority leaders of the defaulting state's legislature, and the State Council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission by-laws, or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of suspension.

2. Within sixty (60) days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the governor, the chief justice or chief judicial officer and the majority and minority leaders of the defaulting state's legislature and the State Council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district court where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D. Dissolution of Compact

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the by-laws.

ARTICLE XII: SEVERABILITY AND CONSTRUCTION

1. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

2. The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII: BINDING EFFECT OF COMPACT AND OTHER LAWS Section A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and by-laws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.



§ 40-28-402 - Council for interstate adult offender supervision.

(a) The governor shall establish by an executive order the following:

(1) The initial composition and terms of the Tennessee council for interstate adult offender supervision required by article III, paragraph B, of the Interstate Compact for Supervision of Adult Offenders. Members will be appointed by the governor to those positions, except that any positions representing the legislative branch shall be made jointly by the speaker of the house of representatives and the speaker of the senate and any positions representing the judicial branch shall be made by the chief justice of the Tennessee supreme court;

(2) The qualifications and terms of the compact administrator required by article II, paragraph C, of that compact shall be determined by the state council; and

(3) Any other matters necessary for the implementation of the compact at the time it becomes effective.

(b) Except as provided by subdivisions (a)(1) and (2), the department of correction may promulgate any rules and regulations necessary to implement and administer the compact after it goes into effect.



§ 40-28-403 - Interstate compact for adult supervision registry.

The department of correction shall maintain a database consisting of a registry and associated information of those persons who have been placed on probation or parole in another state but are residing in Tennessee pursuant to the compact for out-of-state supervision, compiled in this part. The registry shall include, at a minimum, the name of the offender and, for each probationer or parolee approved for residence in this state under the interstate compact after May 30, 1997, the offender's photograph. The database shall be placed and maintained on the state of Tennessee's Internet web site.






Part 5 - Open Parole Hearings Act

§ 40-28-501 - Short title.

This part shall be known and may be cited as the "Open Parole Hearings Act."



§ 40-28-502 - Applicable requirements.

(a) The following requirements apply to parole board hearings:

(1) In accordance with title 8, chapter 44, part 1, parole hearings and parole revocation hearings shall be open to the public, except as provided in subsection (b); and

(2) The vote of each board member on each formal action shall be recorded. Formal actions include, but are not limited to, the granting or denial of parole, the revocation of parole or any action taken under subsection (b).

(b) The following exceptions and limitations apply:

(1) The board of parole may restrict the number of individuals allowed to attend parole or parole revocation hearings in accordance with physical limitations or security requirements of the hearing facilities; and

(2) The board may deny admission or continued attendance at parole or parole revocation hearings to individuals who:

(A) Threaten or present a danger to the security of the institution in which the hearing is being held;

(B) Threaten or present a danger to other attendees or participants; or

(C) Disrupt the hearing.



§ 40-28-503 - Attendance policies -- Standard victim notification form.

(a) The board shall establish a policy governing attendance at board hearings and submission and use of victim impact statements. Copies of the policy shall be available upon request. The policy shall govern:

(1) The requirement that those requesting notification of parole and parole revocation hearings keep the board advised of their current addresses and telephone numbers;

(2) Instructions for attending and participating in parole and parole revocation hearings;

(3) The limitations on attendance as set forth in § 40-28-502;

(4) Reasonable limitations on oral presentations; and

(5) Information about board discretion to investigate victim impact statements.

(b) The board shall establish a standard victim notification form. The board shall distribute copies of the form to the victim witness coordinator in each judicial district for the state who shall make copies of the form available to the appropriate persons.



§ 40-28-504 - Victim impact statements.

(a) The board shall receive and consider victim impact statements.

(b) Written victim impact statements shall not be made available to the public and shall be considered confidential.

(c) Assertions made in a victim impact statement may be investigated and verified by the board.



§ 40-28-505 - Parole.

(a) Within ninety (90) days of receipt by the department of correction of a valid judgment of conviction, the department shall notify the victim witness coordinator of the county of conviction of the currently scheduled parole hearing date when the inmate will be eligible for parole consideration.

(b) At least thirty (30) days prior to a scheduled parole hearing and three (3) days prior to a parole revocation hearing conducted pursuant to § 40-28-122, the board of parole shall send a notice of the date and place of the hearing to the following individuals:

(1) The trial judge for the court in which the conviction occurred, or the trial judge's successor;

(2) The district attorney general in the county in which the crime was prosecuted;

(3) The sheriff of the county in which the crime was committed; and

(4) The victim or the victim's representative who has requested notification of the date and place of the scheduled hearing or notice of the board's final decision. However, at any time the victim or victim's representative may withdraw the request for notice by sending the board a written certified statement that the request for notice is withdrawn. Electronic notification may be used, in addition to, but not in lieu of, written notification to a victim or a victim's representative.

(c) No later than thirty (30) days after a parole or parole revocation decision has been finalized, the board shall send notice of its decision to those required to receive notice under subsection (b), together with notice that any victim whom the board failed to notify as required in subsection (b) has the opportunity to have a written victim impact statement considered by the board, pursuant to subsection (d).

(d) The following remedies apply if there is a failure to provide the required advance notice:

(1) Prior to a parole or parole revocation hearing, a party to whom the board failed to provide the notice required in subsection (b) may request the board to postpone the scheduled hearing. Upon that request, the board may, for just cause, postpone the scheduled parole or parole revocation hearing in order to provide a reasonable opportunity for the party to attend the hearing and, if that party is a victim, to submit a victim statement; and

(2) If within fifteen (15) days after a parole or a parole revocation decision has been finalized, the board receives a written victim impact statement from a party to whom the board failed to provide the notice required in subsection (b), the board shall consider the statement. If the board finds that the victim impact statement warrants a new hearing, it shall schedule the hearing, subject to all notification requirements under subsection (b).

(e) Any notice required to be provided to the victim or victim's representative by this section shall be mailed to the last known address of the victim or victim's representative. It is the responsibility of the victim or victim's representative to provide the board a current mailing address.

(f) This section shall apply only to an inmate who has received a sentence of two (2) or more years.

(g) Any notice of an inmate's release on parole required to be provided to the victim or the victim's representative shall include the proposed county of residence of the inmate.

(h) (1) Any identifying information concerning a crime victim or a crime victim's representative who has been notified or requested that notification be provided to the victim or the victim's representative pursuant to this section shall be confidential.

(2) For purposes of subdivision (h)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number of the person being notified or requesting that notification be provided.






Part 6 - Probation and Parole

§ 40-28-601 - Supervision of parolees.

(a) The department is charged with the duty of supervising all prisoners released on parole from the prisons of the state, workhouses, jails or those accepted through the interstate compact, and of making investigation as may be necessary in connection therewith.

(b) A probation and parole officer may, with the consent of the director, suspend direct supervision of a parolee after a successful two-year period of supervision. The parolee shall continue on parole and be subject to all rules and conditions of parole. A parolee who violates the rules and conditions may be subject to reinstatement of direct supervision or revocation of parole.



§ 40-28-602 - Director of probation and parole -- Qualifications -- Duties.

(a) The commissioner shall appoint a director of probation and parole who shall devote full-time and capacities to the duties of the office. The director shall have at least five (5) years of related administrative experience or a bachelor's or advanced degree in any of the following fields: penology, corrections work, law enforcement, law, vocational education, public administration, rehabilitation or social work, medicine or the behavioral sciences. Under the supervision of the commissioner or designee, the director of probation and parole shall:

(1) Formulate methods of investigation, evaluation and supervision of persons under the supervision of the department;

(2) Develop and implement various techniques relating to the casework of probation and parole officers, including, but not limited to, interviewing, organization of records, analysis of information, development of plans for supervision and the coordination of efforts by individuals and other governmental agencies involving the treatment and rehabilitation of persons released on parole;

(3) Assist the commissioner in promulgating rules and regulations for the guidance of the probation and parole officers in the conduct of their work;

(4) Supervise the work of the probation and parole officers;

(5) Cooperate fully with state courts of criminal jurisdiction in all matters relating to persons who have been released on parole; and

(6) Establish conditions of supervision for and supervise sex offenders sentenced to community supervision for life pursuant to § 39-13-524.

(b) Nothing in this part shall be construed to diminish the authority of the courts to impose conditions of supervision on probationers under their jurisdiction pursuant to § 40-35-303(d).

(c) The director of probation and parole shall have the authority, upon request of the governor, to issue warrants authorizing the arrest and return to their former places of incarceration of persons who are reasonably believed to have violated the conditions of their grants of executive clemency.



§ 40-28-603 - Parole and probation officers -- Appointment.

The commissioner shall appoint probation and parole officers who shall be supervised by the director of probation and parole. The probation and parole officers shall be placed within districts or other locations as may be designated by the commissioner, and shall devote their full time and capacities to the duties of their office.



§ 40-28-604 - Probation and parole officers -- Qualifications.

No person shall be eligible for the position of probation and parole officer who has not received a bachelor's degree from an accredited college or university or had at least four (4) years of qualifying full-time professional experience.



§ 40-28-605 - Parole and probation officers -- Powers and duties.

The duties of probation and parole officers shall be to supervise, investigate and check on the conduct, behavior and progress of parolees and persons placed on probation by the courts or pursuant to § 40-25-501(a)(3), and assigned to them for supervision and shall make to the director or court, as appropriate, a report of the investigations, and shall perform other duties and functions as the director of probation and parole may direct.



§ 40-28-606 - Officers and employees -- Compensation and salaries.

The director of probation and parole and the probation and parole officers shall have their compensation fixed and shall be paid as other state officials and state employees are paid.



§ 40-28-607 - Report of violation of parole -- Declaration of delinquency.

(a) If the probation and parole officer having charge of a paroled prisoner has reasonable cause to believe that the prisoner has violated the conditions of parole in an important respect, the officer shall report the facts to the director of probation and parole. The director or the director's designee shall review the reports and may issue a warrant for the retaking of the prisoner if the director or the director's designee agrees that parole may have been violated in an important respect. The governor shall have the power to issue requisition for the person if the person has departed from the state.

(b) Whenever there is reasonable cause to believe that a parolee has violated parole and a parole violation warrant has been issued, the director of probation and parole may declare the parolee to be delinquent and the parolee will stop earning credit for service of the parolee's sentence from the date the warrant was issued until the removal of delinquency by the board.



§ 40-28-608 - Relief from further reports -- Permission to leave state or county.

The director may relieve a prisoner on parole from making further reports and may permit the prisoner to leave the state or county, if satisfied that this is for the best interests of society.



§ 40-28-609 - Final discharge of parolee.

(a) Whenever the director is satisfied that a parolee has kept the conditions of parole in a satisfactory manner, the director shall issue to the parolee a certificate of final discharge. This final discharge from parole will be granted only after a parolee has completed the maximum sentence imposed, less diminution allowed for good and honor time and incentive time and sentence credits earned and retained. If a parolee is not eligible for a certificate of discharge because of a pending violation, parole will expire at the end of the maximum sentence less diminution for good and honor time, incentive time and sentence credits earned and retained, plus delinquent time.

(b) This is in no way to be construed as permitting a discharge from parole for parolees with a life sentence.



§ 40-28-610 - Special alternative incarceration.

(a) In addition to any other terms or conditions of probation, the trial judge may provide that probationers sentenced to a period of time of not less than one (1) year nor more than six (6) years on probation as a condition of probation must satisfactorily complete a program of incarceration in a special alternative incarceration unit of the department for a period of ninety (90) days from the time of initial incarceration in the unit. Notwithstanding any other provision of the law to the contrary, these probationers shall not be entitled to have their time in the special alternative incarceration unit reduced by sentence credits of any sort.

(b) Before a court can place this condition upon the sentence, the director of probation and parole must certify to the sentencing court that the probationer is qualified for the treatment in that the individual is not physically or mentally handicapped in a way that would prevent the individual from strenuous physical activity, that the individual has no obvious contagious diseases, that the individual is not less than seventeen (17) years of age nor more than twenty-five (25) years of age at the time of sentencing, and that the department has approved the placement of the individual in the special alternative incarceration unit.

(c) In every case where an individual is sentenced under the terms of this section, the clerk of the sentencing court shall, within five (5) working days, mail to the department a certified copy of the sentence and indictment, a personal history statement, and an affidavit of the custodian provided by the sheriff of the county.

(d) The department will arrange with the sheriff's office in the county of incarceration to have the individual delivered to the designated facility within a specific date not less than fifteen (15) days after receipt by the department of the documents provided by the clerk of the court under this section.

(e) At any time during the individual's incarceration in the unit, but at least five (5) days prior to the individual's expected date of release, the department will certify to the trial court whether the individual has satisfactorily completed this condition of probation.

(f) Upon the receipt of a satisfactory report of performance in the program from the department, the trial court shall release the individual from confinement in the special alternative incarceration unit. However, the receipt of an unsatisfactory report will be grounds for revocation of the probated sentence as would any other violation of a condition or term of probation.

(g) This section shall be subject to funding availability and availability of a suitable facility within the department.

(h) Nothing in this section shall be construed to limit the current authority of a trial judge to sentence a defendant to an initial period of incarceration at a jail or workhouse as a condition of probation in accordance with the Criminal Sentencing Reform Act of 1982 [repealed] or the Criminal Sentencing Reform Act of 1989, when applicable, compiled in chapter 35 of this title, or in conjunction with a community-based program in accordance with the Tennessee Community Corrections Act of 1985, compiled in chapter 36 of this title.









Chapter 29 - Restoration of Citizenship

Part 1 - General Provisions

§ 40-29-101 - Jurisdiction -- Time of application.

(a) Persons rendered infamous or deprived of the rights of citizenship by the judgment of any state or federal court may have their full rights of citizenship restored by the circuit court.

(b) Those pardoned, if the pardon does restore full rights of citizenship, may petition for restoration immediately after the pardon; provided, that a court shall not have jurisdiction to alter, delete or render void special conditions of a pardon pertaining to the right of suffrage.

(c) Those convicted of an infamous crime may petition for restoration upon the expiration of the maximum sentence imposed for the infamous crime.



§ 40-29-102 - Petition and proof.

The proceeding for this purpose shall be by petition to the circuit court of the county in which the petitioner resides, or to the circuit court of the county in which the petitioner was convicted of an act depriving the petitioner of citizenship sustained by satisfactory proof that ever since the judgment of disqualification, the petitioner has sustained the character of a person of honesty, respectability and veracity, and is generally esteemed as such by the petitioner's neighbors.



§ 40-29-103 - Notice to district attorney general and to United States attorney.

Before the petition of a person rendered infamous or deprived of the rights of citizenship by the judgment of a state court is heard, the district attorney general in whose county the petitioner currently resides and the district attorney general of the county in which the petitioner was convicted shall have twenty (20) days' notice of the petition in order that, if deemed advisable, each may resist. The United States attorney and the district attorney general in whose district the petitioner currently resides shall be given notice, with the same opportunity to resist, when the petitioner was rendered infamous or deprived of the rights of citizenship by the judgment of a federal court.



§ 40-29-104 - Costs.

The petitioner shall pay the costs of this application.



§ 40-29-105 - Felons convicted of infamous crimes after July 1, 1986, but before July 1, 1996 -- Felons convicted of infamous crimes on or after July 1, 1996.

(a) The provisions and procedures provided for in §§ 40-29-101 -- 40-29-104 shall apply to all persons convicted of an infamous crime after July 1, 1986, but before July 1, 1996.

(b) For all persons convicted of infamous crimes after July 1, 1986, but before July 1, 1996, the following procedures shall apply:

(1) A person rendered infamous or deprived of the rights of citizenship by the judgment of any state or federal court may have full rights of citizenship restored upon:

(A) Receiving a pardon, except where the pardon contains special conditions pertaining to the right to suffrage;

(B) Service or expiration of the maximum sentence imposed for the infamous crime; or

(C) Being granted final release from incarceration or supervision by the board of parole, or county correction authority;

(2) A person rendered infamous after July 1, 1986, by virtue of being convicted of one (1) of the following crimes shall never be eligible to register and vote in this state:

(A) First degree murder;

(B) Aggravated rape;

(C) Treason; or

(D) Voter fraud.

(3) Any person eligible for restoration of citizenship pursuant to subdivision (b)(1) may request, and then shall be issued, a certificate of restoration upon a form prescribed by the coordinator of elections, by:

(A) The pardoning authority; or

(B) An agent or officer of the supervising or incarcerating authority;

(4) Any authority issuing a certificate of restoration shall forward a copy of the certificate to the coordinator of elections;

(5) Any person issued a certificate of restoration shall submit, to the administrator of elections of the county in which the person is eligible to vote, the certificate and upon verification of the certificate with the coordinator of elections be issued a voter registration card entitling the person to vote; and

(6) A certificate of restoration issued pursuant to subdivision (b)(3) shall be sufficient proof to the administrator of elections that the person fulfills the requirements provided in subdivision (b)(1); however, before allowing a person convicted of an infamous crime to become a registered voter, it is the duty of the administrator of elections in each county to verify with the coordinator of elections that the person is eligible to register under this section.

(c) The following procedure shall apply to a person rendered infamous by virtue of being convicted of a felony on or after July 1, 1996:

(1) Except as provided in subdivision (c)(2)(B), a person rendered infamous or whose rights of citizenship have been deprived by the judgment of a state or federal court may seek restoration of full rights of citizenship by petitioning the circuit court of the county where the petitioner resides or where the conviction for the infamous crime occurred;

(2) (A) A person receiving a pardon that restores full rights of citizenship may petition for restoration immediately upon receiving the pardon. However, the court shall not have the authority or jurisdiction to alter, delete or render void special conditions pertaining to the right of suffrage that may be contained in the pardon;

(B) A person convicted of an infamous crime may petition for restoration upon the expiration of the maximum sentence imposed by the court for the infamous crime; provided, that a person convicted of murder, rape, treason or voter fraud shall never be eligible to register and vote in this state;

(3) The petition shall set forth the basis for the petitioner's eligibility for restoration and shall state the reasons the petitioner believes that petitioner's full citizenship rights should be restored. The petition shall be accompanied by the certified records, statements and other documents or information necessary to demonstrate to the court that the petitioner is both eligible for and merits having full rights of citizenship restored. The court may require any additional proof as it deems necessary to reach a just decision on the petition. There is a presumption that a petition filed pursuant to this subsection (c) shall be granted and that the full citizenship rights of the petitioner shall be restored. This presumption may only be overcome upon proof by a preponderance of the evidence that either the petitioner is not eligible for restoration or there is otherwise good cause to deny the petition;

(4) (A) Prior to acting on any petition filed pursuant to this subsection (c), the court shall notify the district attorney general in whose county the petitioner resides and the district attorney general of the county in which the conviction occurred that a petition for restoration of citizenship has been filed by the petitioner. The notice shall be sent at least thirty (30) days prior to any hearing on or disposition of the petition. Each district attorney general so notified may object to the restoration of the petitioner's citizenship rights either in person or in writing;

(B) If the petitioner was rendered infamous or deprived of citizenship rights by judgment of a federal court, the circuit court shall give the notice required in subdivision (c)(2)(A) to the United States attorney and the district attorney general in whose district the petitioner is currently residing. Each such official shall have the same right to object to the petition as is provided in subdivision (c)(2)(A);

(5) If, upon the face of the petition or after conducting a hearing, the court finds that the petitioner's full citizenship rights should be restored, it shall so order and send a copy of the order to the state coordinator of elections;

(6) All costs for a proceeding under this subsection (c) to restore a person's citizenship rights shall be paid by the petitioner unless the court specifically orders otherwise; and

(7) Any person whose citizenship rights have been restored by order of the court pursuant to this subsection (c) shall submit a certified copy of the order to the administrator of elections of the county in which the person is eligible to vote. The administrator of elections shall verify with the coordinator of elections that the order was issued and, upon receiving the verification, shall issue the person a voter registration card entitling the person to vote.



§ 40-29-106 - Explanation of procedure for restoration of citizenship rights.

(a) When any nonviolent offender who was convicted of an infamous crime is granted final release from incarceration or discharged from parole, probation, pretrial or judicial diversion or community correction supervision, the sentencing court, department of correction and board of parole are urged to have the official charged with processing and effectuating the person's release or discharge provide the person with information explaining the restoration of citizenship rights procedure.

(b) For purposes of this section, "nonviolent offender" means a person convicted of a felony that is not defined as a "violent offense" by § 40-35-120(b).



§ 40-29-107 - Certificate of employability. [Varied effective dates. See Effective Dates notes.]

(a) Any person who has had or is seeking to have the person's rights of citizenship restored pursuant to this part may also petition the court for a certificate of employability as provided in this section.

(b) A petition for employability shall be filed with the same court as the petition for restoration of citizenship rights as provided in § 40-29-105.

(c) The petitioner shall pay the costs of this application.

(d) The administrative office of the courts shall create a standard certificate of employability to be issued by the court and a standard petition for employability form to be used to petition the court for a certificate of employability. The form for the petition shall be placed on the web site of the administrative office of the courts. The form for the petition shall include places for all the information specified in subsection (e).

(e) A petition for employability filed by a person under this section shall include all of the following:

(1) The person's name, date of birth, and social security number;

(2) All aliases of the person and all social security numbers associated with those aliases;

(3) The person's address of residence, including the city, county, state, and zip code;

(4) The length of time that the person has been a resident of this state, expressed in years and months of residence;

(5) A summary of the person's criminal history with respect to each offense that is a disqualification from employment or licensing in an occupation or profession, including the years of each conviction or plea of guilty for each of those offenses;

(6) A summary of the person's employment history, specifying the name of, and dates of employment with, each employer and the positions held;

(7) Verifiable references and endorsements;

(8) The name of one (1) or more immediate family members of the person, or other persons with whom the person has a close relationship, who support the person's reentry plan; and

(9) A summary of the reason the person believes the certificate of employability should be granted.

(f) Before the petition for employability of a person rendered infamous or deprived of the rights of citizenship by the judgment of a state court is heard, the district attorney general in whose county the petitioner currently resides and the district attorney general of the county in which the petitioner was convicted shall have twenty (20) days' notice of the petition in order that, if deemed advisable, each may resist. The United States attorney and the district attorney general in whose district the petitioner currently resides shall be given notice of the petition and shall be given the same opportunity to resist, as afforded the United States attorney and the district attorney general when the petitioner was rendered infamous or deprived of the rights of citizenship by the judgment of a federal court.

(g) The district attorney general of the county in which the petitioner was convicted that receives notification of the filing of a petition for a certificate of employability under this section shall notify any known victims of crimes perpetrated by the petitioner by sending notice of the filing of the petition to the last known address of such victims, if known.

(h) A court that receives a person's petition for employability pursuant to this section shall review the person's petition, the person's criminal history, filings submitted by any district attorney general, United States attorney, or victim of crimes perpetrated by the petitioner, and all other relevant evidence. The court may order any report, investigation, or disclosure by the person that the court believes is necessary for the court to reach a decision on whether to approve the person's petition for a certificate of employability.

(i) The court may issue a certificate of employability, at the court's discretion, if the court finds that the person has established all of the following by a preponderance of evidence:

(1) The petitioner has sustained the character of a person of honesty, respectability, and veracity and is generally esteemed as such by the petitioner's neighbors;

(2) Granting the petition will materially assist the person in obtaining employment or occupational licensing;

(3) The person has a substantial need for the relief requested in order to live a law-abiding life; and

(4) Granting the petition would not pose an unreasonable risk to the safety of the public or any individual.

(j) If the court grants the petition for employability, a certificate of employability shall be given to the petitioner for use in obtaining employment.

(k) (1) If the court denies the petition, the court shall provide notice to the petitioner of the court's denial. The court may place conditions on the petitioner regarding the petitioner's filing of any subsequent petition for a certificate of employability. The court shall notify the petitioner of any conditions placed on the petitioner's filing of a subsequent petition for a certificate of employability.

(2) If the court denies the petition, the petitioner may appeal the decision to the court of appeals only if the petitioner alleges that the denial was an abuse of discretion on the part of the court.

(l) A certificate of employability issued under this section shall be presumptively revoked if the person to whom the certificate of employability was issued is convicted of or pleads guilty to a felony offense committed subsequent to the issuance of the certificate of employability.

(m) (1) If a person presents a valid certificate of employability, no board, agency, commission, or other licensing entity that issues, restores or renews licenses or certificates and regulates occupations and trades for which a license or certificate is required to do business in this state shall deny the issuance, restoration or renewal of an occupational license or certificate based solely on the person's past record of criminal activity but instead shall consider on a case-by-case basis whether to grant or deny the issuance, restoration or renewal of an occupational license or an employment opportunity.

(2) Any rule of a board, agency, commission, or other licensing entity in effect on April 28, 2014, with respect to the denial or refusal to issue, restore or renew the license or certificate of a person who has a past record of criminal activity shall control if the applicant does not possess a certificate of employability.

(3) However, if a person seeking the issuance, restoration or renewal of a license or certificate, does possess a certificate of employability, it shall preempt any present rule that authorizes or requires the denial or refusal to issue, restore or renew a license or certificate if the denial is based upon the person's past record of criminal activity.

(4) Notwithstanding subdivision (m)(1) or (m)(3), a board, agency, commission, or other licensing entity may adopt a rule on or after April 28, 2014, denying the issuance, restoration or renewal of a license or certificate to a person, notwithstanding the person's possession of a certificate of employability, based on:

(A) The time that has elapsed since the criminal offense; or

(B) The nature of the offense having a direct bearing on the fitness or ability of the person to perform one (1) or more of the duties or responsibilities necessarily related to the license or certificate sought.

(n) (1) In a judicial or administrative proceeding alleging negligence or other fault, a certificate of employability issued to a person pursuant to this section may be introduced as evidence of a person's due care in hiring, retaining, licensing, leasing to, admitting to a school or program, or otherwise transacting business or engaging in activity with the person to whom the certificate was issued if the person knew of the certificate at the time of the alleged negligence or other fault.

(2) In any proceeding on a claim against an employer for negligent hiring, a certificate of employability issued to a person pursuant to this section shall provide immunity for the employer with respect to the claim if the employer knew of the certificate at the time of the alleged negligence.

(3) An employer who hires a person who has been issued a certificate of employability under this section may be held liable in a civil action based on or relating to the retention of the person as an employee only if:

(A) The person, after being hired, subsequently demonstrates danger or is convicted of a felony;

(B) The person is retained by the employer as an employee after the demonstration of danger or the conviction;

(C) The plaintiff proves by a preponderance of the evidence that the person having hiring and firing responsibility for the employer had actual knowledge that the employee was dangerous or had been convicted of the felony; and

(D) The employer, after having actual knowledge of the employee's demonstration of danger or conviction of a felony, was willful in retaining the person as an employee.

(4) The provisions of § 1-3-119 relative to implied rights of action shall apply to this section.

(o) Nothing in this section shall be construed to apply to a person or entity subject to licensing, certification or regulation by any board, commission, or agency pursuant to title 33, chapter 2, part 4; title 38, chapter 8; titles 41, 49, 56, 63 and 71; or persons subject to regulation by the department of financial institutions pursuant to title 45 and title 56, chapter 37.






Part 2 - Voting Rights

§ 40-29-201 - Application.

(a) The provisions and procedures of this part shall apply to and govern restoration of the right of suffrage in this state to any person who has been disqualified from exercising that right by reason of a conviction in any state or federal court of an infamous crime.

(b) This part shall apply to any person convicted of an infamous crime after May 18, 1981.

(c) This part shall apply only to restoration of the right of suffrage. For restoration of all other rights of citizenship forfeited as the result of a conviction for an infamous crime, part 1 of this chapter shall apply.



§ 40-29-202 - Application for voter registration card.

(a) A person rendered infamous and deprived of the right of suffrage by the judgment of any state or federal court is eligible to apply for a voter registration card and have the right of suffrage restored upon:

(1) Receiving a pardon, except where the pardon contains special conditions pertaining to the right of suffrage;

(2) The discharge from custody by reason of service or expiration of the maximum sentence imposed by the court for the infamous crime; or

(3) Being granted a certificate of final discharge from supervision by the board of parole pursuant to § 40-28-105, or any equivalent discharge by another state, the federal government, or county correction authority.

(b) Notwithstanding subsection (a), a person shall not be eligible to apply for a voter registration card and have the right of suffrage restored, unless the person:

(1) Has paid all restitution to the victim or victims of the offense ordered by the court as part of the sentence; and

(2) Beginning September 1, 2010, notwithstanding subsection (a), a person shall not be eligible to apply for a voter registration card and have the right of suffrage restored, unless the person has paid all court costs assessed against the person at the conclusion of the person's trial, except where the court has made a finding at an evidentiary hearing that the applicant is indigent at the time of application.

(c) Notwithstanding subsection (a), a person shall not be eligible to apply for a voter registration card and have the right of suffrage restored, unless the person is current in all child support obligations.



§ 40-29-203 - Certificate of voting rights restoration.

(a) A person eligible to apply for a voter registration card and have the right of suffrage restored, pursuant to § 40-29-202, may request, and then shall be issued, a certificate of voting rights restoration upon a form prescribed by the coordinator of elections, by:

(1) The pardoning authority;

(2) The warden or an agent or officer of the incarcerating authority; or

(3) A parole officer or another agent or officer of the supervising authority.

(b) (1) [Deleted by 2013 amendment, effective July 1, 2013.]

(2) The issuing authority shall supply the person being released with a written statement explaining the purpose and effect of the certificate of voting rights restoration and explaining the procedure by which the person may use the certificate to apply for and receive a voter registration card and become eligible to vote.

(c) A certificate of voting rights restoration issued pursuant to subsection (a) shall be sufficient proof that the person named on the certificate is no longer disqualified from voting by reason of having been convicted of an infamous crime.

(d) Any person issued a certificate of voting rights restoration pursuant to this section shall submit the certificate to the administrator of elections of the county in which the person is eligible to vote. The administrator of elections shall send the certificate to the coordinator of elections who shall verify that the certificate was issued in compliance with this section. Upon determining that the certificate complies with this section, the coordinator shall notify the appropriate administrator of elections and, after determining that the person is qualified to vote in that county by using the same verification procedure used for any applicant, the administrator shall grant the application for a voter registration card. The administrator shall issue a voter registration card and the card shall be mailed to the applicant in the same manner as provided for any newly issued card.



§ 40-29-204 - Persons never eligible to register and vote.

Notwithstanding this part, the following persons shall never be eligible to register and vote in this state:

(1) Those convicted after July 1, 1986, of the offenses of voter fraud, treason, murder in the first degree, or aggravated rape;

(2) Those convicted after July 1, 1996, but before July 1, 2006, of any of the offenses set out in subdivision (1) or any other degree of murder or rape; and

(3) Those convicted on or after July 1, 2006, of:

(A) Any of the offenses set out in subdivision (1) or (2);

(B) Any other violation of title 39, chapter 16, parts 1, 4 or 5 designated as a felony or any violation containing the same elements and designated as a felony in any other state or federal court; or

(C) Any sexual offense set out in § 40-39-202 or violent sexual offense set out in § 40-39-202 that is designated as a felony or any violation containing the same elements and designated as a felony in any other state or federal court and where the victim of the offense was a minor.



§ 40-29-205 - Certificate of voting rights restoration form.

The coordinator of elections shall prepare a certificate of voting rights restoration form and the written statement explaining the form and the procedure by which a person can apply for a voter registration card and become eligible to vote as required by this part. The coordinator shall be responsible for printing and distributing a sufficient number of the forms to the department of correction, the board of parole and any other authority that may discharge a person to whom this part applies.









Chapter 30 - Post-Conviction Procedure

Part 1 - General Provisions

§ 40-30-101 - Short title.

This part shall be known and may be referred to as the "Post-Conviction Procedure Act."



§ 40-30-102 - When prisoners may petition for post-conviction relief.

(a) Except as provided in subsections (b) and (c), a person in custody under a sentence of a court of this state must petition for post-conviction relief under this part within one (1) year of the date of the final action of the highest state appellate court to which an appeal is taken or, if no appeal is taken, within one (1) year of the date on which the judgment became final, or consideration of the petition shall be barred. The statute of limitations shall not be tolled for any reason, including any tolling or saving provision otherwise available at law or equity. Time is of the essence of the right to file a petition for post-conviction relief or motion to reopen established by this chapter, and the one-year limitations period is an element of the right to file the action and is a condition upon its exercise. Except as specifically provided in subsections (b) and (c), the right to file a petition for post-conviction relief or a motion to reopen under this chapter shall be extinguished upon the expiration of the limitations period.

(b) No court shall have jurisdiction to consider a petition filed after the expiration of the limitations period unless:

(1) The claim in the petition is based upon a final ruling of an appellate court establishing a constitutional right that was not recognized as existing at the time of trial, if retrospective application of that right is required. The petition must be filed within one (1) year of the ruling of the highest state appellate court or the United States supreme court establishing a constitutional right that was not recognized as existing at the time of trial;

(2) The claim in the petition is based upon new scientific evidence establishing that the petitioner is actually innocent of the offense or offenses for which the petitioner was convicted; or

(3) The claim asserted in the petition seeks relief from a sentence that was enhanced because of a previous conviction and the conviction in the case in which the claim is asserted was not a guilty plea with an agreed sentence, and the previous conviction has subsequently been held to be invalid, in which case the petition must be filed within one (1) year of the finality of the ruling holding the previous conviction to be invalid.

(c) This part contemplates the filing of only one (1) petition for post-conviction relief. In no event may more than one (1) petition for post-conviction relief be filed attacking a single judgment. If a prior petition has been filed which was resolved on the merits by a court of competent jurisdiction, any second or subsequent petition shall be summarily dismissed. A petitioner may move to reopen a post-conviction proceeding that has been concluded, under the limited circumstances set out in § 40-30-117.



§ 40-30-103 - Grounds for relief.

Relief under this part shall be granted when the conviction or sentence is void or voidable because of the abridgment of any right guaranteed by the Constitution of Tennessee or the Constitution of the United States.



§ 40-30-104 - Petition.

(a) A post-conviction proceeding is commenced by filing, with the clerk of the court in which the conviction occurred, a written petition naming the state as the respondent. No filing fee shall be charged. Petitions challenging misdemeanor convictions not in a court of record shall be filed in a court of record having criminal jurisdiction in the county in which the conviction was obtained, and the case shall be assigned as set forth in § 40-30-105(b).

(b) The petitioner shall provide all information required by this section. Petitions which are incomplete shall be filed by the clerk, but shall be completed as set forth in an order entered in accordance with § 40-30-106(d).

(c) The petition for post-conviction relief shall be limited to the assertion of claims for relief from the judgment or judgments entered in a single trial or proceeding. If the petitioner desires to obtain relief from judgments entered in separate trials or proceedings, the petitioner must file separate petitions.

(d) The petitioner shall include all claims known to the petitioner for granting post-conviction relief and shall verify under oath that all the claims are included.

(e) The petitioner shall include allegations of fact supporting each claim for relief set forth in the petition and allegations of fact explaining why each ground for relief was not previously presented in any earlier proceeding. The petition and any amended petition shall be verified under oath. Affidavits, records or other evidence available to the petitioner supporting the allegations of the petition may be attached to it.

(f) The petitioner shall provide the name of any attorney licensed to practice law who drafts or has given assistance or advice regarding drafting the petition for post-conviction relief.

(g) Amendments to the petition shall conform substantially to the form for original petitions, except that matters alleged in the original petition need not be repeated.



§ 40-30-105 - Processing of petitions -- Designation of judge.

(a) When in receipt of a petition applying for post-conviction relief, the clerk of the trial court shall forthwith:

(1) Make three (3) copies of the petition;

(2) Docket and file the original petition and its attachments;

(3) Mail one (1) copy of the petition to the attorney general and reporter in Nashville;

(4) Mail or forward one (1) copy of the petition to the district attorney general;

(5) Mail or forward one (1) copy to petitioner's original attorney;

(6) Advise the presiding judge that the petition has been filed; and

(7) Deliver the petition, its attachments, and all available files, records, and correspondence relating to the judgment under attack to the assigned judge for preliminary consideration.

(b) At either the trial proceeding or an appellate proceeding reviewing the proceeding, the presiding judge of the appropriate court shall assign a judge to hear the petition. The issue of competency of counsel may be heard by a judge other than the original hearing judge. If a presiding judge is unable to assign a judge, the chief justice of the supreme court shall designate an appropriate judge to hear the matter.

(c) A petition for habeas corpus may be treated as a petition under this part when the relief and procedure authorized by this part appear adequate and appropriate, notwithstanding anything to the contrary in title 29, chapter 21, or any other statute.



§ 40-30-106 - Preliminary consideration.

(a) The trial judge to whom the case is assigned shall, within thirty (30) days of the filing of the original petition, or a petition amended in accordance with subsection (d), examine it together with all the files, records, transcripts, and correspondence relating to the judgment under attack, and enter an order in accordance with this section or § 40-30-107.

(b) If it plainly appears from the face of the petition, any annexed exhibits or the prior proceedings in the case that the petition was not filed in the court of conviction or within the time set forth in the statute of limitations, or that a prior petition was filed attacking the conviction and was resolved on the merits, the judge shall enter an order dismissing the petition. The order shall state the reason for the dismissal and the facts requiring dismissal. If the petition is dismissed as untimely, the order shall state or the record shall reflect the date of conviction, whether an appeal was taken, the name of each court to which an appeal was taken, the date of the final action by each appellate court, and the date upon which the petition was filed.

(c) If it appears that a post-conviction petition challenging the same conviction is already pending in either the trial court, court of criminal appeals, or supreme court, the judge shall enter an order dismissing the subsequent petition. The order shall state the style of the pending petition and in which court it is pending.

(d) The petition must contain a clear and specific statement of all grounds upon which relief is sought, including full disclosure of the factual basis of those grounds. A bare allegation that a constitutional right has been violated and mere conclusions of law shall not be sufficient to warrant any further proceedings. Failure to state a factual basis for the grounds alleged shall result in immediate dismissal of the petition. If, however, the petition was filed pro se, the judge may enter an order stating that the petitioner must file an amended petition that complies with this section within fifteen (15) days or the petition will be dismissed.

(e) If a petition amended in accordance with subsection (d) is incomplete, the court shall determine whether the petitioner is indigent and in need of counsel. The court may appoint counsel and enter a preliminary order if necessary to secure the filing of a complete petition. Counsel may file an amended petition within thirty (30) days of appointment.

(f) Upon receipt of a petition in proper form, or upon receipt of an amended petition, the court shall examine the allegations of fact in the petition. If the facts alleged, taken as true, fail to show that the petitioner is entitled to relief or fail to show that the claims for relief have not been waived or previously determined, the petition shall be dismissed. The order of dismissal shall set forth the court's conclusions of law.

(g) A ground for relief is waived if the petitioner personally or through an attorney failed to present it for determination in any proceeding before a court of competent jurisdiction in which the ground could have been presented unless:

(1) The claim for relief is based upon a constitutional right not recognized as existing at the time of trial if either the federal or state constitution requires retroactive application of that right; or

(2) The failure to present the ground was the result of state action in violation of the federal or state constitution.

(h) A ground for relief is previously determined if a court of competent jurisdiction has ruled on the merits after a full and fair hearing. A full and fair hearing has occurred where the petitioner is afforded the opportunity to call witnesses and otherwise present evidence, regardless of whether the petitioner actually introduced any evidence.

(i) If the petition is not dismissed pursuant to this rule, the court shall enter a preliminary order as provided in § 40-30-107.



§ 40-30-107 - Preliminary order.

(a) If the petition is not dismissed upon preliminary consideration, the court shall enter a preliminary order.

(b) In all cases, the preliminary order shall direct the following:

(1) If a petitioner not represented by counsel requests counsel and the court is satisfied that the petitioner is indigent as defined in § 40-14-201, the court shall appoint counsel to represent the petitioner.

(2) If counsel is appointed or retained, or the petitioner is proceeding pro se, counsel or the petitioner if proceeding pro se must file an amended petition or a written notice that no amendment will be filed. The amended petition or notice shall be filed within thirty (30) days of the entry of the preliminary order, unless extended for good cause. The written notice, if filed by counsel, shall state that counsel has consulted the petitioner and that the petitioner agrees there is no need to amend the petition. Good cause will not be met by a routine statement that the press of other business prevents the filing of the appropriate pleadings within the designated time.



§ 40-30-108 - Answer or response.

(a) The district attorney general shall represent the state and file an answer or other responsive pleading within thirty (30) days, unless extended for good cause. Good cause will not be met by a routine statement that the press of other business prevents a response within the thirty-day period. Failure by the state to timely respond does not entitle the petitioner to relief under the Post-Conviction Procedure Act.

(b) If the petition does not include the records or transcripts, or parts of records or transcripts that are material to the questions raised therein, the district attorney general is empowered to obtain them at the expense of the state and may file them with the responsive pleading or within a reasonable time thereafter.

(c) The district attorney general has the option to assert by motion to dismiss that:

(1) The petition is barred by the statute of limitations;

(2) The petition was not filed in the court of conviction;

(3) The petition asserts a claim for relief from judgments entered in separate trials or proceedings;

(4) A direct appeal or post-conviction petition attacking the same conviction is currently pending in the trial or appellate courts;

(5) The facts alleged fail to show that the petitioner is entitled to relief; or

(6) The facts alleged fail to establish that the claims for relief have not been waived or previously determined.

(d) The answer shall respond to each of the allegations of the petition and shall assert the affirmative defenses the district attorney general deems appropriate.



§ 40-30-109 - Prehearing procedure.

(a) The court shall review the case after the district attorney general's response is filed. If, on reviewing the petition, the response, files, and records, the court determines conclusively that the petitioner is entitled to no relief, the court shall dismiss the petition. The order of dismissal shall set forth the court's conclusions of law. If the court does not dismiss the petition, the court shall enter an order setting an evidentiary hearing. The order of dismissal or the order setting an evidentiary hearing shall be entered no later than thirty (30) days after the filing of the state's response. The evidentiary hearing shall be within four (4) calendar months of the entry of the court's order. The deadline shall not be extended by agreement, and the deadline may be extended only by order of the court based upon a finding that unforeseeable circumstances render a continuance a manifest necessity. An extension shall not exceed sixty (60) days.

(b) Discovery is not available in a proceeding under this section except as provided under Rule 16 of the Tennessee Rules of Criminal Procedure.

(c) The petitioner may withdraw a petition at any time prior to the hearing without prejudice to any rights to refile, but the withdrawn petition shall not toll the statute of limitations set forth in § 40-30-102.



§ 40-30-110 - Hearing.

(a) The petitioner shall appear and give testimony at the evidentiary hearing if the petition raises substantial questions of fact as to events in which the petitioner participated, unless the petitioner is incarcerated out of state, in which case the trial judge may permit the introduction of an affidavit or deposition of the petitioner and shall permit the state adequate time to file any affidavits or depositions in response the state may wish.

(b) (1) If the petitioner is imprisoned, the warden shall arrange for transportation of the petitioner to and from the court upon proper orders issued by the trial judge.

(2) The sheriff of the county where the proceeding is pending shall have the authority to receive and transport the petitioner to and from the penitentiary and the court, if the court so orders or if for any reason the warden is unable to transport the petitioner. The sheriff shall be entitled to the same costs allowed for the transportation of prisoners as is provided in criminal cases upon the presentation of the account certified by the judge and district attorney general.

(c) Proof upon the petitioner's claim or claims for relief shall be limited to evidence of the allegations of fact in the petition.

(d) All evidentiary hearings shall be recorded.

(e) The Tennessee Rules of Evidence shall apply except as otherwise required in this part.

(f) The petitioner shall have the burden of proving the allegations of fact by clear and convincing evidence. There is a rebuttable presumption that a ground for relief not raised before a court of competent jurisdiction in which the ground could have been presented is waived.



§ 40-30-111 - Final disposition of petitions -- Compliance reports.

(a) If the court finds that there was such a denial or infringement of the rights of the prisoner as to render the judgment void or voidable, including a finding that trial counsel was ineffective on direct appeal, the court shall vacate and set aside the judgment or order a delayed appeal as provided in this part and shall enter an appropriate order and any supplementary orders that may be necessary and proper. Costs shall be taxed as in criminal cases.

(b) Upon the final disposition of every petition, the court shall enter a final order, and except where proceedings for delayed appeal are allowed, shall set forth in the order or a written memorandum of the case all grounds presented, and shall state the findings of fact and conclusions of law with regard to each ground.

(c) Where the petitioner has court-appointed counsel, the court may require petitioner's counsel to file a verified statement of dates and times counsel has consulted with petitioner, and this statement shall become a part of the record.

(d) The court shall rule within sixty (60) days of conclusion of the proof. The deadline shall not be extended by agreement, and the deadline may be extended only by order of the court based upon a finding that unforeseeable circumstances render a continuance a manifest necessity. An extension shall not exceed thirty (30) days. Final disposition of a capital case must be made within one (1) year of the filing of the petition. Copies of all orders extending deadlines in capital cases shall be sent to the administrative office of the courts. The administrative office of the courts shall report annually to the general assembly on the compliance by the courts within the time limits established for capital cases and the reason for noncompliance, if any.

(e) (1) By December 1, 2009, and every December 1 thereafter, the administrative office of the courts shall complete the compliance report required by subsection (d) and submit the report to the chief clerks of the house of representatives and the senate and the chairs of the criminal justice committee of the house of representatives and the judiciary committee of the senate.

(2) The administrative office of the courts, in consultation with the district attorneys general conference, the office of the post-conviction defender and the district public defenders conference, shall review the annual compliance report to determine if the time period for the final disposition of post-conviction petitions in capital cases set out in subsection (d) is a realistic time period for providing a thorough and meaningful review of the claims and making a final disposition of them. If it is determined that the statutory period for final disposition of the petitions is not realistic, the administrative office of the courts shall determine a realistic and attainable time period and submit it to the legislature as provided in subdivision (e)(1).

(3) The review and determination of a realistic time period for the conclusion of post-convictions petitions required by subdivision (e)(2) shall be made by December 1, 2009, and every December 1 thereafter.



§ 40-30-112 - Notice of final judgments by clerk of court.

The clerk of the court shall send a copy of the final judgment to the petitioner, the petitioner's counsel of record, any authority imposing restraint on the petitioner and the attorney general and reporter at Nashville.



§ 40-30-113 - Petitioner unconstitutionally denied appeal -- Procedure.

(a) When the trial judge conducting a hearing pursuant to this part finds that the petitioner was denied the right to an appeal from the original conviction in violation of the Constitution of the United States or the Constitution of Tennessee and that there is an adequate record of the original trial proceeding available for a review, the judge can:

(1) If a transcript was filed, grant a delayed appeal;

(2) If, in the original proceedings, a motion for a new trial was filed and overruled but no transcript was filed, authorize the filing of the transcript in the convicting court; or

(3) If no motion for a new trial was filed in the original proceeding, authorize a motion to be made before the original trial court within thirty (30) days. The motion shall be disposed of by the original trial court as if the motion had been filed under authority of Rule 59 of the Rules of Civil Procedure.

(b) An order granting proceedings for a delayed appeal shall be deemed the final judgment for purposes of review. If either party does appeal, the time limits provided in this section shall be computed from the date the clerk of the trial court receives the order of the appellate court determining the appeal.

(c) The judge of the court which sentenced a prisoner who has sought and obtained relief from that sentence by any procedure in a federal court is likewise empowered to grant the relief provided in this section.



§ 40-30-114 - Reimbursement of expenses of district attorney general -- Duty of attorney general and reporter.

(a) The district attorney general shall be reimbursed for any expenses, including travel, incurred in connection with the preparation and trial of any proceeding under this part. This expense shall be paid by the state and shall not be included in the expense allowance now received by the various district attorneys general.

(b) (1) It is the duty and function of the attorney general and reporter, and the attorney general and reporter's staff, to lend whatever assistance may be necessary to the district attorney general in the trial and disposition of the cases.

(2) In the event an appeal is taken or a delayed appeal in the nature of a writ of error is granted, the attorney general and reporter, and the attorney general and reporter's staff, shall represent the state and prepare and file all necessary briefs in the same manner as now performed in connection with criminal appeals.



§ 40-30-115 - Determination of indigency -- Appointment of counsel and court reporters.

Indigency shall be determined and counsel and court reporters appointed and reimbursed as now provided for criminal and habeas corpus cases by chapter 14, parts 2 and 3 of this title.



§ 40-30-116 - Appeal after final judgment.

The order granting or denying relief under this part shall be deemed a final judgment, and an appeal may be taken to the court of criminal appeals in the manner prescribed by the Tennessee Rules of Appellate Procedure. In capital cases, the appellate court in which the case is pending shall render a decision within nine (9) months of the date of oral argument in the case, if oral argument is conducted. If no oral argument occurs, the court shall render an opinion within nine (9) months after submission of the case to the court for decision. The appellate court shall have thirty (30) days in which to dispose of any petition to rehear which may be filed. If an appellate court finds that it is unable to comply with the deadlines, it shall enter an order setting out the circumstances which render an extension beyond these time limits a necessity. Copies of all the orders shall be sent to the administrative office of the courts. The administrative office of the courts shall report annually to the general assembly on the compliance of the appellate courts with the time limits established in this section.



§ 40-30-117 - Motions to reopen.

(a) A petitioner may file a motion in the trial court to reopen the first post-conviction petition only if the following applies:

(1) The claim in the motion is based upon a final ruling of an appellate court establishing a constitutional right that was not recognized as existing at the time of trial, if retrospective application of that right is required. The motion must be filed within one (1) year of the ruling of the highest state appellate court or the United States supreme court establishing a constitutional right that was not recognized as existing at the time of trial; or

(2) The claim in the motion is based upon new scientific evidence establishing that the petitioner is actually innocent of the offense or offenses for which the petitioner was convicted; or

(3) The claim asserted in the motion seeks relief from a sentence that was enhanced because of a previous conviction and the conviction in the case in which the claim is asserted was not a guilty plea with an agreed sentence, and the previous conviction has subsequently been held to be invalid, in which case the motion must be filed within one (1) year of the finality of the ruling holding the previous conviction to be invalid; and

(4) It appears that the facts underlying the claim, if true, would establish by clear and convincing evidence that the petitioner is entitled to have the conviction set aside or the sentence reduced.

(b) The motion must set out the factual basis underlying its claims and must be supported by affidavit. The factual information set out in the affidavit shall be limited to information which, if offered at an evidentiary hearing, would be admissible through the testimony of the affiant under the rules of evidence. The motion shall be denied unless the factual allegations, if true, meet the requirements of subsection (a). If the court grants the motion, the procedure, relief and appellate provisions of this part shall apply.

(c) If the motion is denied, the petitioner shall have thirty (30) days to file an application in the court of criminal appeals seeking permission to appeal. The application shall be accompanied by copies of all the documents filed by both parties in the trial court and the order denying the motion. The state shall have thirty (30) days to respond. The court of criminal appeals shall not grant the application unless it appears that the trial court abused its discretion in denying the motion. If it determines that the trial court did so abuse its discretion, the court of criminal appeals shall remand the matter to the trial court for further proceedings.



§ 40-30-118 - Promulgation of rules.

The supreme court may promulgate rules of practice and procedure consistent with this part, including rules prescribing the form and contents of the petition, the preparation and filing of the record and assignments of error for simple appeal and for delayed appeal in the nature of a writ of error, and may make petition forms available for use by petitioners. The supreme court shall develop a form which shall be available without cost to a prisoner in the prison and other places of detention, and shall also be available without cost to any potential petitioner in the office of the clerk of any court of record having criminal jurisdiction.



§ 40-30-119 - Bail during new trial or delayed appeal -- Exception.

When a new trial or delayed appeal is granted, release on bail shall be determined by the trial judge as provided by law pending further proceedings. In all other cases, the petitioner shall not be entitled to bail.



§ 40-30-120 - Stays of execution when petitioner is under sentence of death.

(a) When affirming a conviction and sentence of death on direct appeal, the Tennessee supreme court shall contemporaneously set a date for an execution. The date shall be no less than four (4) months from the date of the judgment of the Tennessee supreme court. Upon the filing of a petition for post-conviction relief, the court in which the conviction occurred shall issue a stay of the execution date that shall continue in effect for the duration of any appeals or until the post-conviction action is otherwise final. The execution date shall not be stayed prior to the filing of a petition for post-conviction relief except upon a showing by the petitioner of the petitioner's inability to file a petition prior to the execution date and that the inability is justified by extraordinary circumstances beyond the petitioner's control.

(b) Where the petitioner is under a sentence of death and the petition is not the first petition under this part attacking that judgment, or a motion to reopen has been filed, no court may stay the execution unless a court of competent jurisdiction first finds that a motion to reopen that meets the requirements set out in § 40-30-117 has been granted.

(c) The mere satisfaction of the requirements of subsection (b) shall not automatically result in a stay. In order to obtain a stay, an applicant must show that upon the court's consideration of the petition there is a significant possibility that the death sentence will be invalidated and that there is a significant possibility that the death sentence will be carried out before consideration of the petition is concluded.

(d) Any motion for stay pending consideration of the post-conviction petition must be presented first to the court where the petition is filed. The decision of the court shall be reviewable by the court of criminal appeals upon the filing of a motion for review. Either party may seek review. The lower court's determination shall not be set aside unless the movant demonstrates an abuse of discretion. The action of the court of criminal appeals shall likewise be reviewable upon the filing of a motion for review in the Tennessee supreme court. Either party may seek review. The determination of the court of criminal appeals shall not be set aside unless the movant demonstrates an abuse of discretion.

(e) Each motion for stay, or motion for review, shall be filed in writing with the clerk of the court to whom the motion is directed. The clerk shall immediately refer the matter to the court. Each motion shall be served upon opposing counsel in the most expeditious manner practicable. The motion shall recite that opposing counsel has been served and in what manner. Oral requests directed to a judge are prohibited unless, owing to emergency circumstances, the filing of a written motion is impractical. In that event, counsel initiating the contact shall orally notify opposing counsel prior to the contact.

(f) Motions for review may be acted upon by a single judge of the appellate court. The judge may, in lieu thereof, refer the motion to the court. In the court of criminal appeals, the reference will be to a three (3) judge panel of the court in the grand division where the motion is filed. Review shall be made promptly within five (5) days or within a shorter period as necessary to preclude the issue from becoming moot, whether by a single judge or by the court. Oral argument shall not be permitted unless the court otherwise directs. Opposing counsel shall have a right to file a written response to the motion within three (3) days of the service of the motion. If time does not permit the filing of a written response, the court shall ascertain the position of opposing counsel by other means which may include a telephone conference. The court may consider the last-minute nature of an application to stay execution by resolving against the petitioner any doubts and uncertainties as to the sufficiency of the petitioner's submission.



§ 40-30-121 - Priority.

Post-conviction cases where the petitioner is under the death sentence shall be given priority over all other matters in docketing by the courts having trial and appellate jurisdiction of the cases.



§ 40-30-122 - Interpretation.

For purposes of this part, a new rule of constitutional criminal law is announced if the result is not dictated by precedent existing at the time the petitioner's conviction became final and application of the rule was susceptible to debate among reasonable minds. A new rule of constitutional criminal law shall not be applied retroactively in a post-conviction proceeding unless the new rule places primary, private individual conduct beyond the power of the criminal law-making authority to proscribe or requires the observance of fairness safeguards that are implicit in the concept of ordered liberty.






Part 2 - Post-Conviction Defender Oversight Commission Act of 2011

§ 40-30-201 - Short title.

This part shall be known and may be cited as the "Post-Conviction Defender Oversight Commission Act of 2011."



§ 40-30-202 - Commission created -- Role.

(a) On July 1, 2011, the post-conviction defender oversight commission is created. This part also creates the office of post-conviction defender to provide for the representation of any person convicted and sentenced to death in this state who is unable to secure counsel due to indigence, and that legal proceedings to challenge that conviction and sentence may be commenced in a timely manner and so as to assure the people of this state that the judgments of its courts may be regarded with the finality to which they are entitled in the interests of justice. The operation of the post-conviction defender oversight commission and office of post-conviction defender shall be consistent with professional standards and shall not compromise independent professional judgment or create a professional or institutional conflict of interest, appearance of impropriety, breach of attorney-client confidence or secret or other violation of the Tennessee Rules of Professional Conduct or the Tennessee Code of Judicial Conduct.

(b) The post-conviction defender oversight commission shall be strictly administrative in nature and shall oversee budget, staffing and caseload concerns. In order to avoid possible conflicts, relating to cases assigned to the post-conviction defender's office, no member of the commission shall advise, consult or otherwise directly assist the post-conviction defender or the post-conviction defender's staff in providing legal representation in such cases.



§ 40-30-203 - Establishment -- Composition.

(a) On July 1, 2011, there is created a post-conviction defender oversight commission. The members of the commission appointed under this section shall have a commitment to the constitutional rights of all individuals. In making these appointments, the appointing authorities shall strive to ensure that the membership of the commission appropriately reflects the racial and geographic diversity of the state. Members of the commission are not required to be attorneys, but any member who is an attorney may not be a current district attorney general or assistant district attorney general, a current public defender or assistant public defender, or a sitting judge. The commission is composed of the following nine (9) members:

(1) Three (3) members appointed by the governor;

(2) Three (3) members appointed by the speaker of the senate; and

(3) Three (3) members appointed by the speaker of the house of representatives.

(b) The term of office of each member of the commission is four (4) years. A vacancy occurring among the members of the commission before the expiration of a term shall be filled in the same manner as the original appointments. An appointment to fill a vacancy occurring before the expiration of a term is for the remainder of the unexpired term.

(c) To stagger the terms of the commission members, the initial term shall be as follows:

(1) The initial term of the members appointed by the governor shall be two (2) years;

(2) The initial term of the members appointed by the speaker of the senate shall be three (3) years; and

(3) The initial term of the members appointed by the speaker of the house of representatives shall be four (4) years.



§ 40-30-204 - Chair -- Meetings -- Duties.

(a) The members of the commission shall designate one (1) member of the commission as chair.

(b) Meetings of the commission may be held upon reasonable notice to the commission members by the chair of the commission and shall be in compliance with title 8, chapter 44.

(c) The commission shall appoint a qualified attorney to the office of post-conviction defender.

(d) The commission shall prepare an annual budget for the office of the post-conviction defender, administer the funds made available to the office, and oversee the expenditure of the funds.



§ 40-30-205 - Post-conviction defender.

(a) There is created the office of the post-conviction defender.

(b) The post-conviction defender shall be appointed by the post-conviction defender oversight commission, as provided for in § 40-30-204.

(c) The post-conviction defender shall be an attorney in good standing with the Tennessee supreme court and shall possess a demonstrated experience in the litigation of capital crimes.

(d) The post-conviction defender shall serve a term of four (4) years.

(e) Vacancies in the office of post-conviction defender shall be filled in the same manner as appointment.

(f) The principal office of the post-conviction defender shall be located in Nashville. The post-conviction defender may establish branch offices as may, in the discretion of the post-conviction defender, be warranted to fulfill statutory duties as provided in this part.

(g) The exclusive function of the post-conviction defender's office shall be to provide legal representation to persons convicted of capital offenses. The post-conviction defender's office including the members of the post-conviction defender's oversight commission shall not lobby any entity, organization, or legislative body to urge either the abolition or retention of the death penalty. However, the office may respond to inquiries of the general assembly, the judiciary and the executive branch.

(h) In the event the post-conviction defender provides direct representation to persons on direct appeal of a conviction, the post-conviction defender's office shall be prohibited from providing representation to those persons in any collateral proceeding.



§ 40-30-206 - Duties.

(a) It is the primary responsibility of the post-conviction defender to represent, without additional compensation, any person convicted and sentenced to death in this state who is without counsel and who is unable to secure counsel due to indigency or determined by a state court with competent jurisdiction to be indigent, for the purpose of instituting and prosecuting collateral actions challenging the legality of the judgment and sentence imposed against that person in state court, and who the court determines requires the appointment of counsel.

(b) Under limited circumstance where the post-conviction defender determines that it is in the interest of justice, the post-conviction defender may represent, without additional compensation, any person on a direct appellate review of the conviction of a capital crime if that person is without counsel and is unable to secure counsel due to indigency, or is determined by a state court with competent jurisdiction to be indigent and where that state court has determined competent counsel is unavailable.

(c) The post-conviction defender shall represent, without additional compensation, any person convicted and sentenced to death in this state who is without counsel and who is unable to secure counsel due to that person's indigency or is determined by a state court of competent jurisdiction to be indigent for the purpose of instituting and prosecuting collateral actions challenging the legality of the judgment and sentence imposed against the person in the federal courts in this state, the United States court of appeals for the sixth circuit, and the United States supreme court, only to the extent that compensation for representation and reimbursement for expenses is provided by 18 U.S.C. § 3006A or any other non-state funded source.

(d) The post-conviction defender shall also:

(1) Maintain a clearinghouse of materials and a repository of briefs prepared by the post-conviction defender to be made available to public defenders and private counsel who represent indigents charged with or convicted of capital crimes;

(2) Provide continuing legal education training to public defenders, assistant post-conviction defenders and to private counsel representing indigents in capital cases, as resources are available;

(3) Provide consulting services to all attorneys representing defendants in capital cases on a non-case-specific basis; and

(4) Recruit qualified members of the private bar who are willing to provide representation in state death penalty proceedings.

(e) Where the post-conviction defender determines that it is in the interest of justice, the post-conviction defender may represent, without additional compensation, a death sentenced inmate, who, at the completion of both state post-conviction proceedings and federal collateral review, remains under a sentence of death, if the individual is presently represented by the post-conviction defender or if the individual is not currently represented by the post-conviction defender but is unable to secure counsel due to indigency, during clemency proceedings before the Tennessee board of parole and the governor and in proceedings to determine whether the death sentenced inmate is competent to be executed.



§ 40-30-207 - Conflict of interest and substitute counsel.

If at any time during the representation of two (2) or more indigent persons, the post-conviction defender determines that the interests of those persons are so adverse or hostile that they cannot all be counseled by the post-conviction defender or the post-conviction defender's staff without conflict of interest, the court in which the proceeding is pending shall, upon application therefor by the post-conviction defender, appoint one (1) or more qualified attorneys to represent the persons.



§ 40-30-208 - Appointment of assistants and other staff -- Method of payments.

The post-conviction defender is authorized to appoint, employ, and establish, in the numbers as the post-conviction defender determines, full-time assistant post-conviction defenders, investigators, and other clerical and support personnel who shall be paid from funds appropriated for that purpose.



§ 40-30-209 - Salary.

(a) The post-conviction defender shall be paid a salary equal to the amount established by law for district public defenders.

(b) Full-time assistant post-conviction defenders shall be compensated in an amount set by the post-conviction defender in compliance with the assistant public defender's pay schedule and shall be paid from funds appropriated for that purpose.

(c) All payments of the salary of the post-conviction defender and employees of the office and payments for other necessary expenses of the office from state funds appropriated therefor shall be considered as being for a valid public purpose.

(d) Notwithstanding any law to the contrary, any limitations on compensation and step increases that apply to district public defenders and assistant public defenders for the period of time beginning from June 16, 2003, to June 30, 2004, and June 25, 2009, to June 30, 2010, shall also apply to post-conviction defenders and assistant post-conviction defenders. In the fiscal years beginning July 1, 2004, and July 1, 2010, and in subsequent fiscal years, salary increases pursuant to the pay schedule prescribed in this section shall not include time of service between July 1, 2003, and June 30, 2004, and between July 1, 2009, and June 30, 2010.



§ 40-30-210 - Records and reports.

The post-conviction defender shall keep appropriate records and make annual reports concerning caseload, funding, staffing, and salaries to the post-conviction defender oversight commission; provided, however, that the post-conviction defender and the defender's staff shall not discuss specific details about any case with the members of the commission.






Part 3 - Post-Conviction DNA Analysis Act of 2001

§ 40-30-301 - Short title.

This part shall be known and may be cited as the "Post-Conviction DNA Analysis Act of 2001."



§ 40-30-302 - "DNA analysis" defined.

As used in this part, unless the context otherwise requires, "DNA analysis" means the process through which deoxyribonucleic acid (DNA) in a human biological specimen is analyzed and compared with DNA from another biological specimen for identification purposes.



§ 40-30-303 - Petition requesting analysis.

Notwithstanding part 1 of this chapter, or any other provision of law governing post-conviction relief to the contrary, a person convicted of and sentenced for the commission of first degree murder, second degree murder, aggravated rape, rape, aggravated sexual battery or rape of a child, the attempted commission of any of these offenses, any lesser included offense of these offenses, or, at the direction of the trial judge, any other offense, may at any time, file a petition requesting the forensic DNA analysis of any evidence that is in the possession or control of the prosecution, law enforcement, laboratory, or court, and that is related to the investigation or prosecution that resulted in the judgment of conviction and that may contain biological evidence.



§ 40-30-304 - Court order if probable that exculpatory results would not have resulted in prosecution or conviction.

After notice to the prosecution and an opportunity to respond, the court shall order DNA analysis if it finds that:

(1) A reasonable probability exists that the petitioner would not have been prosecuted or convicted if exculpatory results had been obtained through DNA analysis;

(2) The evidence is still in existence and in such a condition that DNA analysis may be conducted;

(3) The evidence was never previously subjected to DNA analysis or was not subjected to the analysis that is now requested which could resolve an issue not resolved by previous analysis; and

(4) The application for analysis is made for the purpose of demonstrating innocence and not to unreasonably delay the execution of sentence or administration of justice.



§ 40-30-305 - Court order if probable that results would have resulted in a more favorable verdict or sentence.

After notice to the prosecution and an opportunity to respond, the court may order DNA analysis if it finds that:

(1) A reasonable probability exists that analysis of the evidence will produce DNA results that would have rendered the petitioner's verdict or sentence more favorable if the results had been available at the proceeding leading to the judgment of conviction;

(2) The evidence is still in existence and in such a condition that DNA analysis may be conducted;

(3) The evidence was never previously subjected to DNA analysis, or was not subjected to the analysis that is now requested which could resolve an issue not resolved by previous analysis; and

(4) The application for analysis is made for the purpose of demonstrating innocence and not to unreasonably delay the execution of sentence or administration of justice.



§ 40-30-306 - Payment for analysis.

In the case of an order issued pursuant to § 40-30-304, the court shall order the analysis and payment, if necessary. In the case of an order under § 40-30-305, the court may require the petitioner to pay for the analysis.



§ 40-30-307 - Appointment of counsel for indigents.

The court may, at any time during proceedings instituted under this part, appoint counsel for an indigent petitioner.



§ 40-30-308 - Court order for production of laboratory reports, underlying data and notes.

If evidence has previously been subjected to DNA analysis by either the prosecution or defense, the court may order the prosecution or defense to provide all parties and the court with access to the laboratory reports prepared in connection with the DNA analysis, as well as the underlying data and laboratory notes. If any DNA or other biological evidence analysis was previously conducted by either the prosecution or defense without knowledge of the other party, the analysis shall be revealed in the motion for analysis or response, if any. If the court orders DNA analysis in connection with a proceeding brought under this part, the court shall order the production of any laboratory reports prepared in connection with the DNA analysis and may, in its discretion, order production of the underlying data and laboratory notes.



§ 40-30-309 - Preservation of evidence during pendency of proceeding -- Sanctions.

When the petition is not summarily dismissed, the court shall order that all evidence in the possession of the prosecution, law enforcement, laboratory, or the court that could be subjected to DNA analysis must be preserved during the pendency of the proceeding. The intentional destruction of evidence after such an order may result in appropriate sanctions, including criminal contempt for a knowing violation.



§ 40-30-310 - Laboratory standards.

If the court orders analysis, it shall select a laboratory that meets the standards adopted pursuant to the DNA Identification Act of 1994, 42 U.S.C. § 14131 et seq.



§ 40-30-311 - Orders in discretion of court.

The court may, in its discretion, make such other orders as may be appropriate.



§ 40-30-312 - Analysis results -- Dismissal of petition -- Order for hearing.

If the results of the post-conviction DNA analysis are not favorable to the petitioner, the court shall dismiss the petition, and make further orders as may be appropriate. If the results of the post-conviction DNA analysis are favorable, the court shall order a hearing, notwithstanding any provisions of law or rule of court that would bar the hearing as untimely, and thereafter make orders as are required or permitted by the rules of criminal procedure or part 1 of this chapter.



§ 40-30-313 - Payment for analysis.

If an order is issued requiring a DNA analysis be paid on behalf of a petitioner pursuant to this part, then the payment shall be made from funding provided for indigent defendants' counsel as set forth within the annual appropriations act. The payment shall be made only after receipt by the administrative director of the courts of a certified copy of the order and only upon receipt of a bill from the laboratory that conducted the analysis. The bill shall set forth the name of the petitioner, the date the analysis was performed, the amount of the bill, and the name and address of the laboratory to which payment is to be made.









Chapter 31 - Interstate Compact on Detainers

§ 40-31-101 - Enactment of agreement -- Text.

The agreement on detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

The contracting states solemnly agree that:

ARTICLE I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

ARTICLE II

As used in this agreement:

(a) "Receiving state" means a state in which trial is to be had on an indictment, information or complaint pursuant to article III or article IV hereof;

(b) "Sending state" means a state in which a prisoner is incarcerated at the time that the prisoner initiates a request for final disposition pursuant to article III hereof or at the time that a request for custody or availability is initiated pursuant to article IV hereof; and

(c) "State" means a state of the United States, the United States, a territory or possession of the United States, the District of Columbia, and the commonwealth of Puerto Rico.

ARTICLE III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, the person shall be brought to trial within one hundred eighty (180) days after having caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of the person's imprisonment and request for a final disposition to be made of the indictment, information or complaint; provided, that for good cause shown in open court, the prisoner or the prisoner's counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good and honor time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of the prisoner, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform the prisoner of the source and contents of any detainer lodged against the prisoner and shall also inform the prisoner of the right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon the prisoner, after completion of the term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of the prisoner's body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to the prisoner's execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

ARTICLE IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom the appropriate officer has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided, that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request. Provided, further, that there shall be a period of thirty (30) days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon the motion of the governor of the sending state or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good and honor time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. These authorities in the sending state simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceedings made possible by this article, trial shall be commenced within one hundred twenty (120) days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or the prisoner's counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article shall be construed to deprive any prisoner of any right which the prisoner may have to contest the legality of the prisoner's delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to article V (e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

ARTICLE V

(a) In response to a request made under article III or article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of such person's authority to act for the state into whose temporary custody the prisoner is being given; and

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of such person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in article III or article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one (1) or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for attendance at court and while being transported to or from any place at which the prisoner's presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good and honor time shall be earned by the prisoner only if and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one (1) or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner as in the case of other criminal prosecution costs. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves.

ARTICLE VI

(a) In determining the duration and expiration dates of the time periods provided in articles III and IV of this agreement, the running of such time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

ARTICLE VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

ARTICLE VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

ARTICLE IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 40-31-102 - "Appropriate court" defined.

"Appropriate court," as used in the agreement on detainers, with reference to the courts of this state, means a court of record with criminal jurisdiction.



§ 40-31-103 - Enforcement of agreement -- Cooperation with party states.

All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.



§ 40-31-104 - Escape from temporary custody.

Any prisoner released to temporary custody under the provisions of the agreement on detainers from a place of imprisonment in Tennessee who shall escape or attempt to escape from the temporary custody, whether within or without the borders of this state, shall be dealt with in the same manner as if the escape or attempt to escape were from the original place of imprisonment.



§ 40-31-105 - Surrender of prisoner mandatory.

It is lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate of the penal or correctional institution whenever so required by the operation of the agreement on detainer.



§ 40-31-107 - Central administrator and information agent -- Designation -- Report.

(a) The governor is empowered to designate the officer who will serve as central administrator of, and information agent for, the agreement on detainers, pursuant to article VII of § 40-31-101.

(b) The officer designated shall make a written report to the speakers of the senate and the house of representatives, and the chairs of the judiciary committee of the senate and the criminal justice committee of the house of representatives, at least once each year. This report shall be made no later than February 1. The report shall advise the speakers and committee chairs on the number of participants in the compact.



§ 40-31-108 - Distribution of copies of enactment.

Copies of this chapter shall, upon its approval, be transmitted to the governor of each state, the attorney general and the administrator of general services of the United States, and the council of state governments.






Chapter 32 - Destruction of Records Upon Dismissal or Acquittal

§ 40-32-101 - Destruction or release of records.

(a) (1) (A) All public records of a person who has been charged with a misdemeanor or a felony shall, upon petition by that person to the court having jurisdiction in the previous action, be removed and destroyed without cost to the person, if:

(i) The charge has been dismissed;

(ii) A no true bill was returned by a grand jury; or

(iii) The person was arrested and released without being charged.

(B) A person applying for the expunction of records because the charge or warrant was dismissed in any court as a result of the successful completion of a pretrial diversion program pursuant to §§ 40-15-102 -- 40-15-107, shall be charged the appropriate court clerk's fee pursuant to § 8-21-401 for destroying such records.

(C) [Deleted by 2012 amendment.]

(D) Notwithstanding subdivision (a)(1)(B) or (a)(6), the records of a person who successfully completes a pretrial diversion program pursuant to §§ 40-15-102 -- 40-15-107, or a judicial diversion program pursuant to § 40-35-313, shall not be expunged pursuant to this section, if the offense for which the person was diverted was a sexual offense as defined by § 40-39-202, or a violent sexual offense as defined by § 40-39-202.

(E) A person is not entitled to the expunction of such person's records if:

(i) The person is charged with an offense, is not convicted of the charged offense, but is convicted of an offense relating to the same criminal conduct or episode as the charged offense, including a lesser included offense; or

(ii) The person is charged with multiple offenses or multiple counts in a single indictment and is convicted of:

(a) One (1) or more of the charged offenses or counts in the indictment; or

(b) An offense relating to the same criminal conduct or episode as one (1) of the offenses charged in the indictment, including a lesser included offense.

(F) Upon a verdict of not guilty being returned, whether by a judge following a bench trial or by a jury, on all charges for which the defendant was accused, the judge shall inquire of the person acquitted whether such person requests that all public records associated with the charges for which such person was acquitted be removed and destroyed without cost to the person and without the requirement that the person petition for destruction of such records. If the person requests that the public records related to such charges be removed and destroyed, the court shall so order. If the person acquitted does not request that such records be destroyed at the time the judge inquires pursuant to this subdivision (a)(1)(F), but subsequently requests that such records be destroyed, the person shall be required to follow the petition procedure set out in this section.

(2) All public records of a person required to post bond under § 38-3-109 or § 38-4-106 [repealed] shall be removed and destroyed as required by this chapter upon the expiration of any bond required, if no surety on the bond is required to fulfill the obligations of the bond.

(3) Upon petition by a defendant in the court that entered a nolle prosequi in the defendant's case, the court shall order all public records expunged.

(4) For purposes of this section, "court" includes any court exercising juvenile jurisdiction.

(5) All public records concerning an order of protection authorized by title 36, chapter 3, part 6, which was successfully defended and denied by the court following a hearing conducted pursuant to § 36-3-605, shall, upon petition by that person to the court denying the order, be removed and destroyed without cost to the person.

(6) Except as provided in subsection (f), it is the intent of this section that a person is entitled to the expunction of public records in a criminal case only if the person successfully completes a pretrial diversion program pursuant to §§ 40-15-102 -- 40-15-107 or a judicial diversion program pursuant to § 40-35-313, the charges against such person are dismissed, or the person is entitled to have all public records removed and destroyed by reason of one (1) of the results specified in this section.

(b) (1) "Public records," for the purpose of expunction only, does not include arrest histories, investigative reports, intelligence information of law enforcement agencies, or files of district attorneys general that are maintained as confidential records for law enforcement purposes and are not open for inspection by members of the public and shall also not include records of the department of children's services or department of human services that are confidential under state or federal law and that are required to be maintained by state or federal law for audit or other purposes. Whenever an order of expunction issues under this section directed to the department of children's services or department of human services, the department shall notify the defendant if there are records required to be maintained as directed above and the basis therefor. The department shall delete identifying information in these records whenever permitted by state or federal law. These records are to be expunged whenever their maintenance is no longer required by state or federal law.

(2) "Public records", for the purpose of expunction only, does not include appellate court records or appellate court opinions.

(c) (1) Release of confidential records or information contained therein other than to law enforcement agencies for law enforcement purposes shall be a Class A misdemeanor.

(2) This section shall not be construed to deny access to any record to the comptroller of the treasury or the comptroller of the treasury's agent for purposes of audit investigation; the comptroller of the treasury or the comptroller of the treasury's agent having this access shall protect the confidential nature of the records that are not otherwise public under other statutes.

(3) Release of arrest histories of a defendant or potential witness in a criminal proceeding to an attorney of record in the proceeding shall be made to the attorney upon request.

(d) (1) Any court ordering the expunction of a person's public records of a criminal offense, including orders issued as a result of the successful completion of a diversion program pursuant to §§ 40-15-105 and 40-15-106 or judicial diversion program, shall send or cause to be sent a copy of the expunction order to the Tennessee bureau of investigation for entry into its expunged offender and pretrial diversion database. The order shall contain the name of the person seeking expunction, the person's date of birth and social security number, the offense that was dismissed, the date and cause of the dismissal and the date the order of expunction is entered.

(2) (A) Beginning July 1, 2012, defendant petitioning a court for expunction of records because the charge against the person was dismissed as a result of the successful completion of a diversion program pursuant to §§ 40-15-102 -- 40-15-106 shall be assessed a three-hundred-fifty-dollar ($ 350) fee. The fee shall be transmitted by the clerk of the court for deposit in a special fund and shall be used by the bureau for the following purposes:

(i) Employing personnel;

(ii) Purchasing equipment and supplies;

(iii) Funding education, training and development of employees;

(iv) Maintaining the expunged criminal offender and pretrial diversion database;

(v) Computer system support;

(vi) Maintenance expenses; and

(vii) Any other purpose to allow the bureau's business to be done in a more efficient manner.

(B) The moneys received in the fund shall be invested for the benefit of the fund by the state treasurer pursuant to § 9-4-603. Amounts in the fund shall not revert to the general fund of the state, but shall together with interest income credited to the fund remain available for expenditure in subsequent fiscal years.

(C) The three-hundred-fifty-dollar ($350) fee under subdivision (d)(2)(A) shall not apply to any case where there has been an acquittal, nolle prosequi, or dismissal for failure to prosecute or where the law does not require a copy of the expunction order be sent to the Tennessee bureau of investigation.

(e) It is the intent of the general assembly that no fee ever be charged a person who is petitioning a court for expunction of records because:

(1) The charge against the person was dismissed for a reason other than the successful completion of a diversion program pursuant to §§ 40-15-102 -- 40-15-106 or § 40-35-313;

(2) A no true bill was returned by a grand jury;

(3) A verdict of not guilty was returned, whether by the judge following a bench trial or by a jury; or

(4) The person was arrested and released without being charged.

(f) (1) All public records of a person who has been charged and convicted with a misdemeanor or felony while protesting or challenging a state law or municipal ordinance whose purpose was to maintain or enforce racial segregation or racial discrimination shall, upon petition by that person to the court having jurisdiction in the previous action, be removed and destroyed without cost to the person, if:

(A) The charge has been dismissed;

(B) A no true bill was returned by a grand jury;

(C) A verdict of not guilty was returned, whether by the judge following a bench trial or by a jury;

(D) The person was arrested and released, without being charged; or

(E) (i) Thirty-seven (37) years or more have elapsed since the date of conviction for the offense being expunged and the petitioner has not been convicted of any other offense, excluding minor traffic violations, during that period of time;

(ii) Any period of supervision due to conviction has been completed;

(iii) The offense was a misdemeanor, Class C, D or E felony not otherwise excluded pursuant to subdivision (f)(1)(E)(iv), or, if committed prior to November 1, 1989, would be an included Class C, D, or E felony if committed after November 1, 1989;

(iv) The offense was not a Class A or Class B felony or a Class C felony described in § 40-15-105(a)(1)(B)(iii), a sexual offense described in § 40-15-105(a)(1)(B)(ii), or an offense prohibited by title 55, chapter 10, part 4, vehicular assault as prohibited by § 39-13-106, or if committed prior to November 1, 1989, would not be an excluded offense if committed after November 1, 1989; and

(v) The district attorney general is served a copy of the petition for expunction by certified mail, return receipt requested, and the district attorney general does not file an objection with the court within twenty (20) calendar days of receipt of the petition.

(2) All public records of a person required to post bond under § 38-3-109 shall be removed and destroyed as required by this section upon the expiration of any bond required, if no surety on the bond is required to fulfill the obligations of the bond.

(3) Upon petition by a defendant in the court that entered a nolle prosequi in the defendant's case, the court shall order all public records expunged.

(4) For purposes of this subsection (f), "court" includes any court exercising juvenile jurisdiction.

(5) If the person charged or convicted is deceased, the petition may be filed by a person who is able to establish legal authority to act on the behalf of the deceased person.

(6) Notwithstanding any law to the contrary, upon request of the petitioner, records or documents subject to the destruction requirement of this subsection (f) that are utilized exclusively for education purposes and are displayed in public museums, libraries, and buildings are exempt from the destruction requirement.

(g) (1) For purpose of this subsection (g), "eligible petitioner" means:

(A) A person who was convicted of one of the following Class E felonies and sentenced to imprisonment for a term of three (3) years or less for an offense committed on or after November 1, 1989:

(i) Section 39-11-411 -- Accessory after the fact;

(ii) Section 39-13-306 -- Custodial interference where person not voluntarily returned by defendant;

(iii) Section 39-13-604(c)(2) -- Knowing dissemination of illegally recorded cellular communication;

(iv) Section 39-14-105(a)(2) -- Theft ($501-$999);

(v) Section 39-14-114(c) -- Forgery (up to $1,000);

(vi) Section 39-14-115 -- Criminal simulation (up to $1,000);

(vii) Section 39-14-116(c) -- Hindering secured creditors;

(viii) Section 39-14-117(b) -- Fraud in insolvency;

(ix) Section 39-14-118 -- Fraudulent use of credit card or debit card ($501-$999);

(x) Section 39-14-121 -- Worthless checks ($501-$999);

(xi) Section 39-14-130 -- Destruction of valuable papers ($501-$999);

(xii) Section 39-14-131 -- Destruction or concealment of will;

(xiii) Section 39-14-133 -- Fraudulent or false insurance claim ($501-$999);

(xiv) Section 39-14-137(b) -- Fraudulent qualifying for set aside programs ($501-$999);

(xv) Section 39-14-138 -- Theft of trade secrets ($501-$999);

(xvi) Section 39-14-139 -- Sale of recorded live performances without consent ($501-$999);

(xvii) Section 39-14-143 -- Unauthorized solicitation for police, judicial or safety associations;

(xviii) Section 39-14-147(f) -- Fraudulent transfer of motor vehicle with value of less than $20,000;

(xix) Section 39-14-149 -- Communication theft ($501-$999 (fine only));

(xx) Section 39-14-153 -- Home improvement fraud ($500-$1,000);

(xxi) Section 39-14-402 -- Burglary of an auto;

(xxii) Section 39-14-408 -- Vandalism ($501-$999);

(xxiii) Section 39-14-411 -- Utility service interruption or property damage;

(xxiv) Section 39-14-505 -- Aggravated criminal littering (2nd and 3rd offenses involving certain weight or volume);

(xxv) Section 39-14-602 -- Violation of Tennessee Personal and Commercial Computer Act ($501-$999);

(xxvi) Section 39-14-603 -- Unsolicited bulk electronic mail ($500-$999);

(xxvii) Section 39-16-201 -- Taking telecommunication device into penal institution;

(xxviii) Section 39-16-302 -- Impersonation of licensed professional;

(xxix) Section 39-16-603 -- Evading arrest in motor vehicle where no risk to bystanders;

(xxx) Section 39-16-609(e) -- Failure to appear (felony);

(xxxi) Section 39-17-106 -- Gifts of adulterated candy or food;

(xxxii) Section 39-17-417(f) -- Manufacture, delivery, sale or possession of Schedule V drug (fine not greater than $5,000);

(xxxiii) Section 39-17-417(g)(1) -- Manufacture, delivery, sale or possession of not less than 1/2 ounce and not more than 10 pounds of Schedule VI drug marijuana (fine not greater than $2,500);

(xxxiv) Section 39-17-417(h) -- Manufacture, delivery, sale or possession of Schedule VII drug (fine not greater than $1,000);

(xxxv) Section 39-17-418(e) -- Simple possession or casual exchange (3rd offense);

(xxxvi) Section 39-17-422(c) -- Selling glue for unlawful purpose;

(xxxvii) Section 39-17-423(c) -- Counterfeit controlled substance;

(xxxviii) Section 39-17-425(b)(1), (2), (3) -- Unlawful drug paraphernalia uses and activities;

(B) Except as provided in this subdivision (g)(1)(B), a person who was convicted of a misdemeanor offense committed on or after November 1, 1989. Misdemeanors excluded from consideration are:

(i) Section 39-13-101(a)(1) and (2) -- Assault;

(ii) Section 39-13-102 -- Aggravated assault of public employee;

(iii) Section 39-13-111 -- Domestic assault;

(iv) Section 39-13-113(g) -- Violation of protective or restraining order;

(v) Section 39-13-113(h) -- Possession of firearm while order of protection in effect;

(vi) Section 39-13-511 -- Public indecency 3rd or subsequent offense;

(vii) Section 39-13-511 -- Indecent exposure (victim under 13 years of age) or by person in penal institution exposing to a guard;

(viii) Section 39-13-526(b)(1) and (2) -- Violation of community supervision by sex offender not constituting offense or constituting misdemeanor;

(ix) Section 39-13-528 -- Soliciting minor to engage in Class E sexual offense;

(x) Section 39-13-533 -- Unlawful sexual contact by authority figure;

(xi) Section 39-14-118 -- Fraudulent use of credit/debit card (up to $500);

(xii) Section 39-14-304 -- Reckless burning;

(xiii) Section 39-14-406 -- Aggravated criminal trespass of a habitation, hospital, or on the campus of any public or private school, or on railroad property;

(xiv) Section 39-15-201(b)(3) -- Coercion -- abortion;

(xv) Section 39-15-210 -- Third or subsequent violation of Child Rape Protection Act of 2006;

(xvi) Section 39-15-401(a) -- Child abuse (where child is between ages 7-17);

(xvii) Section 39-15-401(b) -- Child neglect and endangerment (where child is between ages 7-13);

(xviii) Section 39-15-404 -- Enticing a child to purchase intoxicating liquor - purchasing alcoholic beverage for child;

(xix) Section 39-15-404 -- Allowing person ages 18-21 to consume alcohol on person's premises;

(xx) Section 39-15-414 -- Harboring or hiding a runaway child;

(xxi) Section 39-17-315 -- Stalking;

(xxii) Section 39-17-431 -- Unlawful dispensing of immediate methamphetamine precursor, sale of meth precursor to person on methamphetamine registry or purchase by someone on registry, possess meth precursor with intent to sell to another for unlawful use, purchase meth precursor for another for unlawful use, purchase meth precursor at different times and places to circumvent limits, and use false ID to purchase meth precursor for purpose of circumventing limits;

(xxiii) Section 39-17-437 -- Using substance or device to falsify drug test results and selling synthetic urine;

(xxiv) Section 39-17-438 -- Possession of the hallucinogenic plant Salvia Divinorum or the synthetic cannabinoids;

(xxv) Section 39-17-452 -- Sale or possession of synthetic derivatives or analogues of methcathinone;

(xxvi) Section 39-17-902(a) -- Importing, preparing, distributing, processing, or appearing in obscene material or Class A misdemeanors;

(xxvii) Section 39-17-907 -- Unlawful exhibition of obscene material;

(xxviii) Section 39-17-911 -- Sale or loan to minors of harmful materials;

(xxix) Section 39-17-918 -- Unlawful massage or exposure of erogenous areas;

(xxx) Section 39-17-1307(f)(1)(A) -- Possession of firearm after being convicted of misdemeanor crime of domestic violence;

(xxxi) Section 39-17-1307(f)(1)(B) -- Possession of firearm while order of protection is in effect;

(xxxii) Section 39-17-1307(f)(1)(C) -- Possession of firearm while prohibited by state or federal law;

(xxxiii) Section 39-17-1312 -- Failure of adult to report juvenile carrying gun in school;

(xxxiv) Section 39-17-1320(a) -- Nonparent providing handgun to a juvenile;

(xxxv) Section 39-17-1352 -- Failure to surrender handgun carry permit upon suspension;

(xxxvi) Section 39-17-1363 -- Violent felon owning or possessing vicious dog;

(xxxvii) Section 39-13-101(a)(3) -- Assault (offensive or provocative physical contact);

(xxxviii) Section 39-13-511(a) -- Public indecency -- first or second offense (punishable by $500 fine only);

(xxxix) Section 39-13-511(b)(2) -- Indecent exposure (victim 13 years old or older);

(xl) Section 39-15-412(b) -- Disseminating smoking paraphernalia to minor after 3 prior violations;

(xli) Section 39-16-404 -- Misuse of official information by public servant;

(xlii) Section 39-17-317 -- Disorderly conduct at funerals;

(xliii) Section 39-17-715 -- Possession of or consuming alcoholic beverages on K-12 school premises;

(xliv) Section 39-17-914 -- Display for sale or rental of material harmful to minors; and

(xlv) Section 55-10-401 -- Driving under the influence of an intoxicant;

(C) A person who was convicted of a felony or misdemeanor committed prior to November 1, 1989, if:

(i) The person was sentenced to a determinate sentence of three (3) years or less;

(ii) The person was sentenced to an indeterminate sentence for which the person served three (3) years or less;

(iii) The person has never had a previous conviction expunged as the result of the successful completion of a diversion program pursuant to §§ 40-15-102 -- 40-15-106 or § 40-35-313; and

(iv) The offense for which the person was convicted:

(A) Did not have as an element the use, attempted use, or threatened use of physical force against the person of another;

(B) Did not involve, by its nature, a substantial risk that physical force against the person of another would be used in the course of committing the offense;

(C) Did not involve the use or possession of a deadly weapon;

(D) Was not a sex offense for which the offender is required to register as a sexual offender or violent sexual offender under chapter 39, part 2 of this title; or any sex offense involving a minor;

(E) Did not result in the death, serious bodily injury or bodily injury to a person;

(F) Did not involve the use of alcohol or drugs and a motor vehicle;

(G) Did not involve the sale or distribution of a Schedule I, II, III, or IV controlled substance;

(H) Did not involve a minor as the victim of the offense; or

(I) Did not result in causing the victim or victims to sustain a loss of twenty-five thousand dollars ($25,000) or more; or

(D) A person who was convicted of more than one (1) of the offenses listed in this subdivision (g)(1), if the conduct upon which each conviction is based occurred contemporaneously, at the same location, represented a single continuous criminal episode with a single criminal intent and all such convictions are eligible for expunction under this part. The offenses of a person who is an eligible petitioner under this subdivision (g)(1)(D) shall be considered a single offense for the purposes of this section so that the person is eligible for expunction consideration if all other requirements are met.

(2) Notwithstanding the provisions of this section, effective July 1, 2012, an eligible petitioner may file a petition for expunction of that person's public records involving a criminal offense if:

(A) Except as provided in subdivision (g)(1)(D), at the time of filing, the person has never been convicted of any criminal offense, including federal offenses and offenses in other states, other than the offense committed for which the petition for expunction is filed; provided, however, that any moving or non-moving traffic offense shall not be considered a criminal offense as used in this subdivision (g)(2)(A);

(B) At the time of the filing of the petition for expunction at least five (5) years have elapsed since the completion of the sentence imposed for the offense;

(C) The person has fulfilled all the requirements of the sentence imposed by the court in which the individual was convicted of the offense, including:

(i) Payment of all fines, restitution, court costs and other assessments;

(ii) Completion of any term of imprisonment or probation;

(iii) Meeting all conditions of supervised or unsupervised release; and

(iv) If so required by the conditions of the sentence imposed, remaining free from dependency on or abuse of alcohol or a controlled substance or other prohibited substance for a period of not less than one (1) year.

(3) A person seeking expunction shall petition the court in which the petitioner was convicted of the offense sought to be expunged is filed. Upon filing of the petition, the clerk shall serve the petition on the district attorney general for that judicial district. Not later than sixty (60) days after service of the petition, the district attorney may submit recommendations to the court and provide a copy of such recommendations to the petitioner.

(4) Both the petitioner and the district attorney general may file evidence with the court relating to the petition.

(5) In making a decision on the petition, the court shall consider all evidence and weigh the interests of the petitioner against the best interests of justice and public safety.

(6) If the court denies the petition, the petitioner may not file another such petition until at least two (2) years from the date of the denial.

(7) The district attorneys general conference shall, by September 1, 2012, create a simple form to enable a lay person to petition the court for expunction under this subsection (g).

(8) The petition and proposed order shall be prepared by the office of the district attorney general and given to the petitioner to be filed with the clerk of the court. A petitioner shall be entitled to a copy of the order of expunction and such copy shall be sufficient proof that the person named in the order is no longer under any disability, disqualification or other adverse consequence resulting from the expunged conviction.

(9) The district public defender of each judicial district shall annually conduct at least one (1) educational program providing information and assistance with the expunction process generally and the expunction process established pursuant to this subsection (g). The district public defenders conference shall maintain a video of the educational program on the conference's web site, if available.

(10) Except as provided in subdivision (g)(17), the petitioner shall pay to the clerk of the court a fee of three hundred fifty dollars ($350.00) upon the filing of the petition. Fifty dollars ($50.00) of the fee shall be transmitted to the Tennessee bureau of investigation for the purpose of defraying the costs incurred from the additional expunction petitions filed and granted as the result of this subsection (g) or subsection (h). The clerk shall retain ten dollars ($10.00) of the fee and shall remit the remainder to the trustee to be allocated in the following manner:

(A) Five percent (5%) to the public defenders expunction fund;

(B) Forty percent (40%) to the district attorneys expunction fund for the fiscal year 2012-2013; provided, however, that for all fiscal years following 2012-2013 this percent shall be forty-five percent (45%); and

(C) Fifty-five percent (55%) to the state general fund for fiscal year 2012-2013; provided, however, that for all fiscal years following 2012-2013 this percent shall be fifty percent (50%).

(11) There is created within the district attorneys general conference a district attorneys expunction fund. Moneys in the district attorneys expunction fund shall be used to defray the expense incurred for the required record search and preparation of the petition and the proposed order of expunction under this subsection (g) or subsection (h). Any remaining moneys in the district attorneys expunction fund may be used by the district attorneys generals for law enforcement purposes, including, but not limited to, the hiring of expert witnesses, training, matching federal grants directly related to prosecutorial duties, the purchase of equipment and supplies necessary to carry out prosecutorial functions, the expenses of travel in the performance of official duties of the office, provided all reimbursement for travel expenses shall be in accordance with the provisions of the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter, salaries and salary supplements, which may only be paid through the district attorneys general conference for support staff. Such payments shall be subject to the limitation of § 40-3-209(b) on the use of any funds to supplement the salary of any assistant district attorney. Moneys in the district attorneys expunction fund shall not revert to the general fund but shall be carried forward into the subsequent fiscal year. All funds in the district attorneys expunction fund shall be subject to annual audit by the comptroller of the treasury.

(12) There is created within the state treasury a public defenders expunction fund. Moneys in the public defenders expunction fund shall be used to defray the expense incurred by conducting the educational activities required pursuant to this subsection (g). Subject to annual appropriation, any remaining moneys in the public defenders expunction fund may be used in furtherance of the services and programs provided by public defenders for each judicial district. Moneys in the public defenders expunction fund shall not revert to the general fund but shall be carried forward into the subsequent fiscal year.

(13) Beginning on July 1, 2013, the department of finance and administration shall review the number of expunction petitions pursuant to this subsection (g), the cost of processing each petition and the amount of money paid in expunction fees to determine if the amount allotted to the state under subdivision (g)(10)(C) to implement this subsection (g) is adequate and if some portion of such funds could be used for other criminal justice purposes such as the criminal injuries compensation fund or drug court funding. The department shall report its findings to the general assembly in January of 2014.

(14) Beginning on July 1, 2013, the Tennessee bureau of investigation shall review the number of expunction petitions pursuant to this subsection (g), the cost of processing each petition and the amount of money paid in expunction fees to determine if the amount allotted the bureau to implement this subsection (g) is adequate and if some portion of such funds could be used for other criminal justice purposes such as the criminal injuries compensation fund or drug court funding. The bureau shall report its findings to the general assembly in January of 2014.

(15) (A) Notwithstanding any other law to the contrary, an order of expunction granted pursuant to this subsection (g) or subsection (h) entitles the petitioner to have all public records of the expunged conviction destroyed in the manner set forth in this section.

(B) Additionally, such an expunction has the legal effect of restoring the petitioner, in the contemplation of the law, to the same status occupied before the arrest, indictment, information, trial and conviction. Once the expunction order is granted and the petitioner pays the fee required by this subsection (g) or subsection (h), no direct or indirect collateral consequences that are generally or specifically attendant to the petitioner's conviction by any law shall be imposed or continued.

(C) A petitioner with respect to whom an order has been granted under this subsection (g) or subsection (h) shall not be guilty of perjury or otherwise giving a false statement by reason of the person's failure to recite or acknowledge the arrest, indictment, information, trial or conviction in response to any inquiry made of the petitioner for any purpose.

(D) Expunction under this subsection (g) or subsection (h) means, in contemplation of law, the conviction for the expunged offense never occurred and the person shall not suffer any adverse affects or direct disabilities by virtue of the criminal offense that was expunged.

(E) Notwithstanding § 39-17-1307(b)(1)(B) and (c), a petitioner whose petition is granted pursuant to this subsection (g) or subsection (h), and who is otherwise eligible under state or federal law to possess a firearm, shall be eligible to purchase a firearm pursuant to § 39-16-1316 and apply for and be granted a handgun carry permit pursuant to § 39-17-1351.

(16) The clerk of the court maintaining records expunged pursuant to this subsection (g) or subsection (h) shall keep such records confidential. These records shall not be public and can only be used to enhance a sentence if the petitioner is subsequently charged and convicted of another crime. This confidential record is only accessible to the district attorney general, the defendant, the defendant's attorney and the circuit or criminal court judge.

(17) If the petitioner is unable to pay the fee required by subdivision (g)(10), the petitioner may enter into a payment plan with the clerk in order to pay the fee in installment payments; provided, however, that no order of expunction shall be granted pursuant to this subdivision (g)(17) until the total amount of the fee is paid. Once the petitioner has paid to the clerk of the court a total of three hundred fifty dollars ($350.00) the fee shall be allocated by the clerk in the same manner set forth for the disposition of the three hundred fifty dollar ($350.00) fee under subdivision (g)(10).

(h) (1) For purposes of this subsection (h), "eligible petitioner" means a person who was convicted of a nonviolent crime after January 1, 1980, if the person:

(A) Petitioned the court in which the petitioner was convicted of the offense and the judge finds that the offense was a nonviolent crime;

(B) Petitioned for and received a positive vote from the board of parole to receive a pardon; and

(C) Received a pardon by the governor.

(2) Notwithstanding the provisions of this section, effective July 1, 2013, an eligible petitioner under subdivision (h)(1) may file a petition for expunction of that person's public records involving the crime. The procedures in subdivisions (g)(3)-(6), (8), (10), (15) and (16) will apply to a petitioner under this subsection (h).

(i) A person applying for expunction of records pursuant to this section or § 40-35-313 shall be charged the appropriate court clerk's fee pursuant to § 8-21-401, in addition to any other fees required by this section or § 40-35-313, unless the person is entitled to have such records removed and destroyed without cost to the person.



§ 40-32-102 - Officials required to destroy.

The chief administrative official of the municipal, county or state agency and the clerk of the court where the records are recorded shall remove and destroy the records within a period of sixty (60) days from the date of filing a petition authorized by § 40-32-101.



§ 40-32-103 - Prior charges.

This chapter applies to those persons charged with a misdemeanor or a felony prior to July 1, 1973, if the person petitions to the court having jurisdiction in the previous action as provided in § 40-32-101.



§ 40-32-104 - Penalties.

Any person who violates this chapter commits a Class A misdemeanor and shall be fined not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000) and imprisoned in the county jail or workhouse not less than thirty (30) days and not more than eleven (11) months and twenty-nine (29) days.






Chapter 33 - Forfeitures

Part 1 - Forfeiture of Conveyances

§ 40-33-101 - Conveyances subject to forfeiture.

(a) Except as provided in subsection (b), where there is a final judgment of conviction, in the discretion of the court, conveyances, including vehicles, aircraft or vessels, are subject to forfeiture if used in the commission of:

(1) Any offense under title 39, chapter 13, part 5;

(2) Any robbery offense under title 39, chapter 13, part 4;

(3) A burglary, aggravated burglary, or especially aggravated burglary offense under title 39, chapter 14, part 4; or

(4) A felony theft offense under title 39, chapter 14, part 1.

(b) (1) No conveyance used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this part, unless it appears that the owner or other person in charge of the conveyance is a consenting party or privy to any of the offenses listed in subdivisions (a)(2)-(4).

(2) No conveyance is subject to forfeiture under this part by reason of any act or omission established by the owner thereof to have been committed or omitted without the owner's knowledge or consent; provided, that if the conveyance belongs to an automobile or truck rental company, the burden of proof shall be on the state to prove that the automobile or truck rental company knew, or had reason to know, that the conveyance was or would be used in the commission of an offense for which this part provides for forfeiture of the conveyance.

(3) A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party if the secured party neither had knowledge of nor consented to the act or omission.



§ 40-33-102 - Seizure authorized.

(a) A conveyance subject to forfeiture under this part may be seized by the director of the Tennessee bureau of investigation or the director's authorized representative, agent or employee, the commissioner of safety or the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable upon process issued by any circuit or criminal court having jurisdiction over the property.

(b) Seizure without process may be made if the seizure is incident to an arrest or a search under a search warrant.



§ 40-33-103 - Commencement of action for determination of forfeiture.

In the event of seizure pursuant to § 40-33-102, proceedings under §§ 40-33-104 and 40-33-107 shall be instituted promptly.



§ 40-33-104 - Replevin prohibited -- Duty of seizing authority.

(a) A conveyance taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the director of the Tennessee bureau of investigation or the director's authorized representative, agent or employee, the commissioner of safety or the commissioner's authorized representative, agent or employee or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable subject only to the orders and decrees of the circuit or criminal court.

(b) When a conveyance is seized under this part, the seizing authority may:

(1) Place the conveyance under seal;

(2) Remove the conveyance to a place designated by the court having jurisdiction over the property; and/or

(3) Require the director of the Tennessee bureau of investigation or the director's authorized representative, agent or employee, the commissioner of safety or the commissioner's authorized representative, agent or employee, or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable to take custody of the conveyance and remove it to an appropriate location for disposition in accordance with law.



§ 40-33-105 - Removal of forfeited conveyance.

When a conveyance is forfeited under this part, the director of the Tennessee bureau of investigation or the director's authorized representative, agent or employee, the commissioner of safety or the commissioner's authorized representative, agent or employee or a sheriff, deputy sheriff, municipal law enforcement officer, campus police officer as defined in § 49-7-118, internal affairs director or internal affairs special agent of the department of correction, or constable shall remove it for disposition in accordance with law.



§ 40-33-106 - Jurisdiction over disposition of conveyance.

In any county having more than one (1) circuit court, or both a circuit court and a criminal court, the court in the county having jurisdiction of the indictment and trial of all matters relating to the offenses for which forfeiture of a conveyance may be imposed shall have exclusive jurisdiction over the disposition of the conveyances.



§ 40-33-107 - Procedure for determination of forfeiture.

In all cases of seizure of any conveyance subject to forfeiture under this part, the procedure shall be as follows:

(1) The officer or other person making the seizure shall deliver to the person, if any found in possession of the seized conveyance, a receipt. The receipt shall state a general description of the seized conveyance, the reasons for the seizure, the procedure by which recovery of the conveyance may be sought, including the time period in which a claim for recovery must be presented, and the consequences of failing to file within the time period. If the person found in possession of the conveyance is not the sole unencumbered owner of the conveyance, the court having jurisdiction over the property shall make a reasonable effort to notify the owner or lienholder or both of the seizure by furnishing all parties known to have an interest in the conveyance with a copy of the receipt. A copy of the receipt shall be filed with the clerk of the court having jurisdiction over the property and shall be open to the public for inspection;

(2) All conveyances seized under this part shall be sold at public sale by the county sheriff at the direction of the court having jurisdiction over the property in the manner provided by law for judicial sales in civil cases; however, any vehicle seized by a county or municipal law enforcement agency, and forfeited under this part, may, with the permission of the county sheriff at the direction of the court having jurisdiction over the property, be retained by the county or municipal law enforcement agency and used for purposes of law enforcement; provided, that any liens that are filed against the vehicle shall be satisfied by the law enforcement agency retaining the vehicle. Subject to § 40-33-110, the proceeds that inure to the local governing body under this part shall be earmarked and used exclusively for law enforcement purposes in the county or municipality;

(3) Any person claiming any conveyance so seized may, within fifteen (15) days after receipt of notification of seizure, file with the court a claim in writing, requesting a hearing and stating the person's interest in the conveyance seized. The claimant shall also file with the claimant's claim a cost bond with one (1) or more good and solvent sureties in the sum of two hundred fifty dollars ($250), the bond being made payable to the state. An indigent person may file the indigent's claim in forma pauperis by filing with the indigent's claim affidavit stating that the indigent is unable to bear the cost of the proceeding;

(4) The court shall set a date for hearing within forty-five (45) days from the day a claim requesting the hearing is filed with the court. At each proceeding involving the disposition of the seized property, the state shall have the burden of proving by a preponderance of the evidence that the seized conveyance was used in a manner making it subject to forfeiture under this part, and failure to carry the burden of proof shall operate as a bar at any forfeiture hereunder. The state or local governing body shall be represented at the hearing by the district attorney general, the county attorney or the city attorney for the county or municipality wherein the seizure occurred; and

(5) In the event the decision of the court is favorable to the claimant, the clerk of the court shall deliver to the claimant the conveyance so seized. If the ruling of the court is adverse to the claimant, the clerk of the court shall proceed to direct the county sheriff to sell or dispose of the conveyance in accordance with subdivision (2). The expenses of storage, transportation, etc., shall be adjudged as part of the cost of the proceeding in the manner as the court shall fix.



§ 40-33-108 - Claim of interest in conveyance subject to forfeiture -- Possession -- Bond.

(a) Whenever in any proceeding under this part, a claim is filed for any conveyance, the court shall not allow the claim unless the claimant proves that:

(1) The claimant has an interest in the conveyance, as owner or otherwise, which the claimant acquired in good faith; and

(2) The claimant never had knowledge or reason to believe that the conveyance was used in the commission of a robbery offense under title 39, chapter 13, part 4, or felony theft under title 39, chapter 14, part 1.

(b) Pending any proceeding to recover a conveyance seized under this part, the court may order delivery thereof to any claimant who shall establish the claimant's right to immediate possession thereof, and who shall execute, with one (1) or more sureties approved by the court, and deliver to the clerk of the court, a bond in favor of the state and for the payment of a sum double the appraised value thereof as of the time of the hearing, and conditioned further that, if the conveyance is not returned at the time of hearing, the bond shall stand in lieu of and be forfeited in the same manner as the conveyance.

(c) Within the discretion of the court, the claimant may be awarded possession of the confiscated conveyance pending an appeal of any adverse decision; provided, that the claimant shall be required to execute a bond payable to the state in an amount double the value of the property seized, the sureties to be approved by the court. The condition of the bond shall be that the obligors shall pay to the state, through the court, the full value of the conveyance seized, unless upon an appeal the decision of the court shall be reversed and the property awarded to the claimant.



§ 40-33-109 - Claim not filed -- Disposition of conveyance.

If no claim is interposed, the conveyance shall be forfeited without further proceedings and the conveyance shall be sold or disposed of as provided in this part. The procedure in § 40-33-108 is the sole remedy of any claimant, and no court shall have jurisdiction to interfere therewith by replevin, injunction, supersedeas or in any other manner.



§ 40-33-110 - Disposition of forfeited conveyance or proceeds of sale of forfeited conveyance.

(a) Disposition of a forfeited conveyance or proceeds of goods seized under this part shall inure to the benefit of the county in which the goods were seized for enforcement of this part if the goods were seized by county law enforcement officers, or to the municipality in which they were seized if the goods were seized by municipal law enforcement officers, or to the university employing the campus police officers if the goods were seized by campus police officers as defined in § 49-7-118, or to the department of correction if the goods were seized by the internal affairs director or an internal affairs special agent of the department of correction; provided, that the forfeited conveyance or the funds derived from the confiscated goods shall go to the law enforcement agency that seized the conveyance and shall be used exclusively for law enforcement purposes by the county or municipality or university or department of correction; provided further, that, if the law enforcement agency retains a forfeited conveyance, any liens that are filed against the forfeited conveyance shall be satisfied by the law enforcement agency that retains the conveyance.

(b) In all other cases, the proceeds shall be transmitted to the state treasurer and deposited in the state treasury. Upon application of the commissioner of safety, the proceeds, or any part of the proceeds, may be allocated by the director of the budget to the department of safety as expendable receipts for use in the enforcement of this part.

(c) All proceeds resulting from actions of the Tennessee bureau of investigation or awarded to it in a division of funds shall be paid to the state treasurer to be used only for bureau purposes as appropriated by the general assembly.



§ 40-33-111 - Lien for fees of attorney for accused.

The right to a forfeiture as provided in this part shall be inferior to and subject to any lien filed with the court in which the action is pending by an attorney representing the accused on the charge for which the forfeiture or confiscation resulted for the reasonable value of the services of the attorney. The value of the reasonable services represented by the lien shall be subject to the approval of the court that tried the case from which the forfeiture resulted. The arresting officer shall be furnished a copy of the attorney's claimed lien.






Part 2 - Forfeiture Procedures Generally

§ 40-33-201 - Application.

All personal property, including conveyances, subject to forfeiture under § 39-14-307, § 47-25-1105, § 53-11-451, § 55-50-504(h), § 55-10-414, § 57-3-411, § 57-5-409, § 57-9-201, § 67-4-1020 or § 70-6-202, shall be seized and forfeited in accordance with the procedure set out in this part.



§ 40-33-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Applicable agency" means the agency, board, commission or department charged by law or permitted by agreement with conducting the forfeiture proceeding for the particular property seized; and

(2) "Secured party" means the holder of a security interest in the seized property acquired in the ordinary course of business within the meaning of § 47-9-102(a) and shall include a recourse party under the terms of a financing agreement.



§ 40-33-203 - Seizure.

(a) Upon effecting a seizure, the seizing officer shall prepare a receipt titled a "Notice of Seizure." The notice of seizure shall be a standard form promulgated by the applicable agency. The applicable agency may adopt an existing notice of seizure form.

(b) (1) Upon seizure of a conveyance, the seizing officer shall make reasonable efforts to determine the owner or owners of the property seized as reflected by public records of titles, registrations and other recorded documents.

(2) If the conveyance seized is a commercial vehicle or common or contract carrier and the person in possession of the vehicle at the time of seizure does not have an ownership interest in the vehicle, the seizing officer shall, from the vehicle's manifest, bill of lading or public records of titles, registrations and other recorded documents, make reasonable efforts to determine the owner of the conveyance and notify the owner thereof of the seizure. Unless the cargo of the commercial vehicle or common or contract carrier is contraband or subject to forfeiture under some other provision of state or federal law, the cargo is not subject to forfeiture under this part and, upon the request of the owner of the conveyance, shall immediately be released by the seizing agency to the owner or transporting agent.

(3) If the conveyance seized is a commercial vehicle or common or contract carrier and the person in possession of the vehicle at the time of seizure has an ownership interest in the vehicle, the seizing officer shall, from the vehicle's manifest or bill of lading, make reasonable efforts to determine the common or contract carrier responsible for conveying the cargo and notify the carrier of the seizure. Unless the cargo of the commercial vehicle or common or contract carrier is contraband or subject to forfeiture under some other provision of state or federal law, the cargo is not subject to forfeiture under this part and, upon the request of the owner of the cargo, shall immediately be released by the seizing agency to the owner or transporting agent.

(4) If the conveyance seized is a commercial vehicle or common or contract carrier and the person in possession of the vehicle at the time of seizure does not have an ownership interest in the vehicle, the seizing officer shall, from the vehicle's manifest, bill of lading or public records of titles, registrations and other recorded documents, make reasonable efforts to determine the owner of the conveyance and notify the owner of the conveyance of the seizure. Unless the interest of the owner of the commercial vehicle or common or contract carrier is subject to forfeiture under § 40-33-210(a)(2), the vehicle or carrier is not subject to forfeiture under this part, the seizing officer shall not seek a forfeiture warrant and, upon the request of the owner of the vehicle or carrier, shall immediately be released by the seizing agency to the owner or transporting agent. For purposes of this subsection (b), "commercial vehicle" includes a private passenger motor vehicle that is used for retail rental for periods of thirty-one (31) days or less.

(c) Upon the seizure of any personal property subject to forfeiture pursuant to § 40-33-201, the seizing officer shall provide the person found in possession of the property, if known, a receipt titled a "Notice of Seizure." The notice of seizure shall contain the following:

(1) A general description of the property seized and, if the property is money, the amount seized;

(2) The date the property was seized and the date the notice of seizure was given to the person in possession of the seized property;

(3) The vehicle identification number (VIN) if the property seized is a motor vehicle;

(4) The reason the seizing officer believes the property is subject to seizure and forfeiture;

(5) The procedure by which recovery of the property may be sought, including any time periods during which a claim for recovery must be submitted; and

(6) The consequences that will attach if no claim for recovery is filed within the applicable time period.

(d) Upon the seizure of any personal property subject to forfeiture pursuant to § 40-33-201 where the person in possession is not being arrested, the seizing officer shall provide the person found in possession of the property, if known, a notice entitled "Notice of Forfeiture Warrant Hearing". This notice shall contain the following:

(1) The date, time, and court in which the seizing officer will be seeking a forfeiture warrant against the property pursuant to § 40-33-204;

(2) A statement that the person in possession is entitled to appear in court at the stated date and time to contest the issuance of a forfeiture warrant against the seized property and that this hearing shall be civil in nature pursuant to § 40-33-204(b); and,

(3) A statement that if the person in possession does not appear in court, a forfeiture warrant may be issued and the property subject to the forfeiture process set forth in title 40, chapter 33, part 2 and as stated in the Notice of Seizure.



§ 40-33-204 - Forfeiture warrant.

(a) Once personal property is seized pursuant to an applicable provision of law, no forfeiture action shall proceed unless a forfeiture warrant is issued in accordance with this section by a general sessions, circuit, criminal court or popularly elected city judge. The forfeiture warrant shall authorize the institution of a forfeiture proceeding under this part. As used in this subsection (a), "popularly elected city judge" means a licensed attorney who is elected to the office of city judge pursuant to title 16, chapter 18, part 2.

(b) (1) Any affidavit in support of a forfeiture warrant shall be sworn to and state the following:

(A) The legal and factual basis making the property subject to forfeiture;

(B) If the owner or co-owner of the property was not the person in possession of the property at the time of seizure and can be determined from public records of titles, registrations or other recorded documents, the affidavit shall state with particular specificity the officer's probable cause for believing that the owner or co-owner of the property knew that the property was of a nature making its possession illegal or was being used in a manner making it subject to forfeiture as well as the legal, and factual basis for forfeiture of the interest; and

(C) If the interest of a secured party with a duly perfected security interest as reflected in the public records of titles, registrations or other recorded documents, is sought to be forfeited, the affidavit shall state with particular specificity the officer's probable cause that the secured party's interest in the property is nevertheless subject to forfeiture as well as the legal and factual basis for forfeiture of the interest.

(2) If an arrest was made at the time of the seizure, the officer making the seizure shall apply for a forfeiture warrant by filing a sworn affidavit within five (5) working days following the property seizure. The forfeiture warrant shall be based upon proof by affidavit and shall have attached to it a copy of the notice of seizure. The hearing on the application for a forfeiture warrant shall be ex parte and based upon the application, the affidavit, and any testimony as may be required in this section.

(3) If no arrest was made at the time of the seizure, the officer making the seizure shall present to the court, at the date and time specified on the notice of forfeiture warrant hearing, the application for a forfeiture warrant, the affidavit in support, the notice of seizure, and the notice of forfeiture warrant hearing. At the hearing on the forfeiture warrant application, the court shall:

(A) Review the application for a forfeiture warrant and the affidavit in support and take testimony from the seizing officer regarding the probable cause to issue a forfeiture warrant, including any testimony as may be required in this section; and

(B) Review any evidence presented by and take testimony from the person in possession at the time of the seizure regarding why no probable cause exists to issue a forfeiture warrant.

(4) If the person in possession at the time of the seizure does not appear at the hearing and has received notice of the hearing, then the court shall review the application for a forfeiture warrant ex parte as under subsection (b)(2).

(5) The taking of testimony shall consist solely of the judge putting the seizing officer and person in possession under oath and asking questions to determine if probable cause exists for a forfeiture warrant to be issued under this section. Any examination by the judge of the seizing officer shall in no form or manner extend to whether the seizure is part of an ongoing investigation, nor shall the judge's examination extend in any form or manner to the source of any confidential information used in making a stop leading to seizure of the property.

(6) All hearings on applications for forfeiture warrants under this section shall be recorded. It is the duty of the court to maintain the recording. Certified copies of the proceeding shall be made available to any party requesting them, and the same shall be admissible as evidence.

(c) (1) The judge shall issue the forfeiture warrant if the judge finds that the offered proof establishes probable cause to believe that:

(A) The property is subject to forfeiture; and

(B) If the property is owned by one whose interest is described in public records of titles, registrations or other recorded documents, that the owner's interest is subject to forfeiture under the applicable provision of law.

(2) In a proceeding under subdivision (b)(2), if the seizing officer asserts to the judge that the officer was unable to determine the owner of the seized property or whether the owner's interest is subject to forfeiture within the required five-day period, the judge may grant up to ten (10) additional days to seek a forfeiture warrant if the judge finds that the seizing officer has:

(A) Exercised due diligence and good faith in attempting to determine the owner of the property or whether the owner's interest is subject to forfeiture; and

(B) Made a factual showing that because of the existence of extraordinary and unusual circumstances an exception to the five-day forfeiture warrant requirement is justified.

(3) General sessions judges may authorize magistrates or judicial commissioners to issue forfeiture warrants. Prior to the authorization, the judges shall train and certify that the magistrates or judicial commissioners understand the procedure and requirements relative to the issuance of a forfeiture warrant.

(d) If the person in possession of the property is not the registered owner as determined from public records of titles, registrations or other recorded documents, the judge may consider other indicia of ownership that proves that the possessor is nonetheless an owner of the property. Other indicia of ownership shall include, but is not limited to, the following:

(1) How the parties involved regarded ownership of the property in question;

(2) The intentions of the parties relative to ownership of the property;

(3) Who was responsible for originally purchasing the property;

(4) Who pays any insurance, license or fees required to possess or operate the property;

(5) Who maintains and repairs the property;

(6) Who uses or operates the property;

(7) Who has access to use of the property; and

(8) Who acts as if they have a proprietary interest in the property.

(e) If the owner or co-owner of the property was not the person in possession of the property at the time of the seizure and can be determined from public records of titles, registrations or other recorded documents, the judge shall put the seizing officer under oath and ask the following questions:

(1) What is the officer's probable cause that the owner or co-owner of the property knew that the property was of a nature making its possession illegal or was being used in a manner making it subject to forfeiture;

(2) What is the officer's probable cause that the co-owner or co-owners who are not in possession of the property at the time it was seized were co-conspirators to the activity making the property subject to forfeiture; and

(3) Any other questions necessary to determine the legal and factual basis for forfeiture.

(f) If a secured party's interest is sought to be forfeited, the judge shall put the seizing officer under oath and ask the following questions:

(1) What is the officer's probable cause that the secured party is a co-conspirator to the activity making the property subject to forfeiture;

(2) Did the secured party at the time the interest attached, have actual knowledge of the intended illegal use of the property; and

(3) Any other question deemed necessary to determine the legal and factual basis for forfeiture of the secured party's interest.

(g) Upon issuance of the forfeiture warrant, the judge shall retain the affidavit relied upon in support of the warrant and the officer shall, within seven (7) working days, send the warrant, a copy of the affidavit and the notice of seizure to the applicable agency. By signing and issuing the forfeiture warrant, the judge is affirming that the required finding of probable cause necessary to issue the warrant has been made. Upon receipt of the documents, the applicable agency shall notify any other owner, as may be determined from public records of titles, registrations or other recorded documents, or secured party that a forfeiture warrant has been issued. Upon receipt of the notice of seizure and forfeiture warrant and after interviewing any witnesses, the applicable agency shall release the property if there is no legal and factual basis for forfeiture. The seizing agency shall maintain a copy of the notice of seizure for all property seized at its main office and the notices and receipts shall be public records.

(h) If no forfeiture warrant is issued, and the property is not needed for evidence in a criminal proceeding, the seizing agency shall immediately return the property to the owner, as determined from public records of titles, registrations or other recorded documents, or if the owner cannot be determined, to the person in possession of the property at the time of seizure.

(i) Upon the request of any general sessions, circuit, criminal court or popularly elected city judge, the administrative office of the courts shall provide a cassette tape recorder for the purpose of recording the hearing on the application for a forfeiture warrant. As used in this subsection (i), "popularly elected city judge" means a licensed attorney who is elected to the office of city judge pursuant to title 16, chapter 18, part 2.



§ 40-33-205 - Security interests.

(a) If a secured party with a duly perfected security interest receives notification pursuant to § 40-33-204(g) that a forfeiture warrant has been issued with regard to the secured property, the secured party must submit proof of the security interest to the applicable agency within thirty (30) days of receipt of the notification in order for this subsection (a) to apply. A secured party with a duly perfected interest or any successor in interest to the secured party who does not receive notice of intent to forfeit the interest pursuant to § 40-33-204(b)(1)(C), need not file a claim to preserve any right the party may have to the property. Upon receiving proof of a security interest, no cost bond or other pleadings need be filed by the secured party or successor in interest in order to protect its interest in the seized property or to assert a claim to the property as provided in § 40-33-206. If the applicable agency notifies a secured party that it intends to seek forfeiture of the secured party's interest, it shall seek a forfeiture warrant against the secured party as provided in § 40-33-204(b). Upon receiving notice that a forfeiture warrant has been issued, the secured party is required to file a claim for the property as provided in this part.

(b) Any secured party, other than one described in subsection (a), or any successor in interest to the secured party may file a claim for seized property by complying with § 40-33-206, within thirty (30) days of the date the forfeiture warrant is issued.



§ 40-33-206 - Claims.

(a) Any person asserting a claim to any property seized pursuant to the provisions of law set out in § 40-33-201, and described on the notice of seizure, may within thirty (30) days of being notified by the applicable agency that a forfeiture warrant has issued, file with the agency a written claim requesting a hearing and stating the person's interest in the seized property for which a claim is made. The claims may be on forms provided by the applicable agency.

(b) (1) Except as provided in § 40-33-205(a), with the claim the claimant shall also file a cash bond or attorney or corporate surety bond in the sum of three hundred fifty dollars ($350), the bond being made payable to the state of Tennessee; and

(2) An indigent person may file a claim in forma pauperis by filing with the claim an affidavit stating that the person is unable to bear the cost of the proceeding.

(c) If a claim or proof of a security interest is not filed with the applicable agency within the time specified by this part, the seized property shall be forfeited and disposed of as provided by law.



§ 40-33-207 - Hearing date.

(a) Within thirty (30) days from the day the claim is filed, the applicable agency shall establish a hearing date and set the case on the docket.

(b) Nothing in this section shall be construed as requiring the hearing to be conducted within the thirty-day period.



§ 40-33-208 - Bonding procedure.

(a) (1) Pending any proceeding to forfeit seized property, any owner or co-owner may, and any secured party shall, unless a warrant for the forfeiture of the secured party's interest is issued or unless the seizing agency objects, obtain immediate possession of the property by submitting to the jurisdiction of the applicable agency and executing, with one (1) or more sureties approved by the applicable agency, a bond in favor of the state of Tennessee in the amount provided by this section. If the seizing agency objects, a secured party, owner or co-owner may not obtain possession of the property pursuant to this section until five (5) days after the date the property is seized.

(2) If the property seized was other than a motor vehicle, bond shall be in an amount equal to two (2) times the retail value of the property.

(3) If the property seized was a motor vehicle titled in the name of one (1) or more persons who are not secured parties, the bond shall be in an amount equal to the NADA Southeastern Edition retail value of the vehicle.

(b) A secured party may obtain immediate possession of the seized property by executing the bond provided in subdivision (a)(2) or by executing an annual bond or letter of credit with a regulated financial institution in the amount of twenty-five thousand dollars ($25,000). Upon submitting proof of the bond or letter of credit, the applicable agency may release the property to the secured party.

(c) Any owner, co-owner or secured party who fails to produce the seized property upon the issuance of a forfeiture order, or who fails to tender to the applicable agency the value of the interest that is forfeited, shall have the bond posted with the applicable agency forfeited in lieu of and in the same manner as the seized property.

(d) Notwithstanding the provisions of any conditional sales contract, security agreement or title 47, chapter 9, to the contrary, a secured party who obtains possession of seized property under this section shall be prohibited from releasing the property to the person in possession of it at the time of seizure, but the secured party shall not otherwise be limited in exercising any right the party could exercise under the security agreement or law. The person in possession of the property at the time of seizure shall be ineligible to redeem any property released to a secured party, or to bid at any sale of the property by any holder of the security interest acting pursuant to a security agreement, contract or title 47, chapter 9.

(e) Any secured party or successor in interest to the secured party who, pending a forfeiture hearing, bonds out and obtains immediate possession of a conveyance seized pursuant to this part shall notify the applicable agency and the seizing agency of any sale of the seized property conducted by the secured party or successor in interest. The secured party or successor in interest shall send to the seizing agency any proceeds resulting from the sale that were in excess of the amount required to satisfy the existing security interest. If the secured party or successor in interest sells the vehicle prior to the disposition of the forfeiture proceeding, the secured party or successor in interest shall notify the applicable agency in writing that a sale was conducted and the results of the sale. The secured party or successor in interest shall also notify the applicable agency of the amount of the security interest and the amount that resulted from the sale. The seizing agency shall be responsible for maintaining possession of any proceeds in excess of the amount of the security interest that the secured party or successor in interest returns to it following the sale of the confiscated vehicle. The seizing agency shall maintain possession of the proceeds until a final disposition in the forfeiture proceeding.

(f) The state of Tennessee or any governmental official acting pursuant to this section shall not be liable for giving immediate possession of seized property to a person or entity pursuant to this section.



§ 40-33-209 - Hearing officer.

(a) The administrative head of the applicable agency is authorized to appoint or designate a hearing officer to sit and set the case on the docket. The applicable agency may also contract with the secretary of state for use of administrative law judges to conduct the forfeiture hearings or the administrative head or the applicable agency may conduct the hearings.

(b) The hearing officer or administrative judge is empowered to subpoena witnesses and compel their attendance and to produce records, memoranda, papers and other documents at any hearing authorized by this part.

(c) At all hearings conducted pursuant to this part, the applicable agency shall provide a stenographer or court reporter to take a stenographic record of the evidence adduced at the hearing. Upon application, the claimant shall be entitled to a copy of the stenographic record upon payment of the reasonable costs thereof to be fixed by the administrative head of the applicable agency.

(d) All hearings conducted pursuant to this part shall be contested case hearings and shall be conducted pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 40-33-210 - Hearing.

(a) In order to forfeit any property or any person's interest in the property pursuant to §§ 39-14-307, 47-25-1105, 53-11-451, 55-10-414, 55-50-504(h), 57-3-411, 57-5-409, 57-9-201, 67-4-1020 or 70-6-202, the state shall have the burden to prove by a preponderance of evidence that:

(1) The seized property was of a nature making its possession illegal or was used in a manner making it subject to forfeiture under the sections set out in this subsection (a); and

(2) The owner or co-owner of the property knew that the property was of a nature making its possession illegal or was being used in a manner making it subject to forfeiture, or, in the case of a secured party, that the standards set out in subsection (f) are met.

(b) (1) Failure to carry the burden of proof shall operate as a bar to any forfeiture and the property shall be immediately returned to the claimant.

(2) Notwithstanding that the hearing officer found that the state carried its burden of proof and recommended forfeiture of the property, the administrative head of the applicable agency may, in the interests of justice, order that the seized property be returned to the claimant.

(c) (1) The interest of a co-owner or co-owners who were not in possession of the property at the time it was seized may be forfeited if the co-owners:

(A) Were co-conspirators to the activity making the property subject to forfeiture;

(B) Knew that the property was of a nature making its possession illegal; or

(C) Knew that it was being used in a manner making it subject to forfeiture and consented to the use.

(2) If the state meets its burden of proof as to one (1) co-owner of the seized property but fails to do so as to one (1) or more other co-owners, the property shall be forfeited subject to the interest of the innocent co-owners.

(d) If it is determined that the state has carried the burden of proof with regard to all parties claiming an interest in the property, and the ruling of the administrative head of the applicable agency is adverse to the claimant or claimants, the property shall be sold or disposed of as provided in § 40-33-211.

(e) If the interest of the owner or co-owner of seized property is forfeited pursuant to this section but the interest of the secured party is not, the administrative head of the applicable agency may, at the request of the secured party, return the seized property for disposition in accordance with the security agreement or other contract. If the property is not returned to the secured party, the forfeiture shall be subject to the secured party's interest.

(f) A secured party's interest may be forfeited if, from evidence presented at the hearing, the administrative head of the applicable agency finds that:

(1) The secured party is a co-conspirator to the activity making the property subject to forfeiture; or

(2) The secured party, at the time the interest attached, had actual knowledge of the intended illegal use of the property. A secured party who acquired an interest in the ordinary course of business shall be presumed to have no actual knowledge of an intended illegal use and shall have no duty to inquire as to the record or reputation of a borrower.

(g) The expenses of storage, transportation and other similar costs shall be adjudged as part of the cost of the proceeding in such manner as the administrative head of the applicable agency shall determine.



§ 40-33-211 - Property disposition.

(a) The proceeds from all seizures, confiscations and sales made by a state agency pursuant to § 39-14-307, § 47-25-1105, § 53-11-451, § 55-10-414, § 57-3-411, § 57-5-409, § 57-9-201, § 67-4-1020 or § 70-6-202, shall be transmitted to the state treasurer and deposited in the state treasury. All the seizures, confiscations and sales made by county or municipal law enforcement personnel shall be paid to the county trustee or city recorder, respectively, and shall be used exclusively for the benefit of the seizing county or municipality for law enforcement or drug education purposes. All such seizures, confiscations and sales derived from the activities of a judicial district drug task force shall be paid to an expendable trust fund maintained by the county mayor in a county designated by the district attorney general, and shall be used exclusively in a drug enforcement or drug education program of the district as directed by the board of directors of the judicial district drug task force. If any other provision of law requires that the proceeds from seizures, confiscations and sales made under one (1) of the sections set out in this subsection (a) be deposited in a special fund, the provisions of that other provision shall control.

(b) Funds derived from seizures, confiscations and sales shall not be used to supplement the salaries of any public employee or law enforcement officer. All purchases made from the proceeds shall be made in accordance with existing purchasing statutes, including private acts, which establish purchasing provisions or requirements for the county or municipality.

(c) Notwithstanding the provisions of subsections (a) and (b) to the contrary, the revenue derived from the sale of vehicles forfeited under the authority of § 55-50-504(h) shall be distributed as follows:

(1) The revenue shall be retained by the entity, either the state or local government, which was responsible for the seizure. The revenue shall be used during each fiscal year to compensate the entity for reasonable and direct expenses involved in the confiscation, towing, storage, and sale of the forfeited vehicles. All expenses claimed by the entity shall be subject to audit and review by the comptroller of the treasury for the purpose of determining that expenses claimed by the entity are direct and reasonable;

(2) (A) Any remaining revenue shall be transmitted to the department of mental health and substance abuse services no later than June 30 of each fiscal year. This revenue shall be placed in a special fund to be known as the "alcohol and drug addiction treatment fund" and shall be available for use after July 1, 1998, to pay the cost of alcohol and drug addiction treatment for persons certified for the treatment by order of either general sessions or criminal court judges, pursuant to a plan and procedures developed by the department of mental health and submitted to the general assembly prior to July 1, 1998. Any moneys in the alcohol and drug addiction treatment fund administered by the state treasurer shall be transferred to the alcohol and drug addiction treatment fund administered by the department of mental health on April 8, 1998. The alcohol and drug addiction treatment fund shall be administered pursuant to rules promulgated by the department of mental health and substance abuse services, which shall establish criteria for application of the funds;

(B) The rules promulgated by the department of mental health and substance abuse services shall include application of a portion of the funds up to a total of two hundred thousand dollars ($200,000), and any grants, gifts, contributions, or other appropriations made to supplement the funds for services related to compulsive gambling disorder, to provide prevention, early intervention, assessment or referral, and evaluation services related to compulsive gambling disorder which shall include all of the following:

(i) Establishing an information and referral hotline to provide public education regarding compulsive gambling and to make treatment referrals;

(ii) Coordinating activities, services and gathering data on the prevalence of problems regarding compulsive gambling;

(iii) Training personnel in the prevention of gambling disorders and in the screening and assessment of these disorders;

(iv) Making assessment services available through local treatment providers; and

(v) Providing development and maintenance of treatment services only to the extent that funds exist to do so and still accomplish the goals intended by creation of the alcohol and drug treatment addiction fund;

(C) Subdivision (c)(2)(B) shall not be construed to be an appropriation of funds and no funds shall be obligated or expended pursuant to subdivision (c)(2)(B) unless the proposed improvement for the alcohol and drug treatment fund for fiscal year 2004-2005 is included in the general appropriation act; and

(3) (A) If a court of competent jurisdiction orders a person to operate only a motor vehicle that is equipped with a functioning ignition interlock device and the judge makes a specific finding that the person is indigent, all costs associated with the lease, purchase, installation, removal and maintenance of such device or with any other cost or fee associated with a functioning ignition interlock device required by title 55, chapter 10, part 4, shall be paid exclusively from the interlock assistance fund established pursuant to § 55-10-419;

(B) Notwithstanding any other provision of title 55, chapter 10, no funds from the alcohol and drug addiction treatment fund administered by the department of mental health and substance abuse services shall be used for the lease, purchase, installation, removal or maintenance of such device or for any other cost or fee associated with a functioning ignition interlock device required by title 55, chapter 10, part 4.

(d) (1) An owner of property whose interest is forfeited after being arrested for, or charged with, any felony shall be ineligible to purchase the property from, or to bid at any sale of the property conducted by, the seizing agency or its agent.

(2) An owner whose interest is forfeited after being arrested for, or charged with, any felony, shall also be ineligible to redeem the property from, or to bid at any sale of the property by, a secured party acting pursuant to the agreement, contract or title 47, chapter 9.

(e) Nothing in this section shall be construed as prohibiting a state, county or municipal agency from using a seized vehicle in accordance with § 53-11-201(b).

(f) Notwithstanding the provisions of subsections (a) and (b) to the contrary, the revenue derived from the sale of vehicles forfeited under the authority of § 55-10-414 shall be distributed as follows:

(1) The revenue shall be retained by the entity, either the state or local government, which was responsible for the seizure. The revenue shall be used during each fiscal year to compensate the entity for reasonable and direct expenses involved in the confiscation, towing, storage, and sale of the forfeited vehicles. All expenses claimed by the entity shall be subject to audit and review by the comptroller of the treasury for the purpose of determining that expenses claimed by the entity are direct and reasonable;

(2) Any remaining revenue shall be transmitted to the department of mental health and substance abuse services no later than June 30 of each fiscal year. This revenue shall be placed in a special fund to be known as the "alcohol and drug addiction treatment fund" and shall be available for use after July 1, 1998, to pay the cost of alcohol and drug addiction treatment for persons certified for the treatment by order of either general sessions or criminal court judges, pursuant to a plan and procedures developed by the department of mental health and submitted to the general assembly prior to July 1, 1998. Any moneys in the alcohol and drug addiction treatment fund administered by the state treasurer shall be transferred to the alcohol and drug addiction treatment fund administered by the department of mental health on April 8, 1998; and

(3) (A) If a court of competent jurisdiction orders a person to operate only a motor vehicle that is equipped with a functioning ignition interlock device and the judge makes a specific finding that the person is indigent, all costs associated with the lease, purchase, installation, removal and maintenance of such device or with any other cost or fee associated with a functioning ignition interlock device required by title 55, chapter 10, part 4, shall be paid exclusively from the interlock assistance fund established pursuant to § 55-10-419;

(B) Notwithstanding any other provision of title 55, chapter 10, part 4, no funds from the alcohol and drug addiction treatment fund administered by the department of mental health and substance abuse services shall be used for the lease, purchase, installation, removal or maintenance of such device or for any other cost or fee associated with a functioning ignition interlock device required by title 55, chapter 10, part 4.

(g) (1) Notwithstanding the provisions of this section, the proceeds from all forfeitures of conveyances or real or personal property used in the commission of an offense under title 39, chapter 17, part 10 shall be transmitted to the general fund, where there is established a general fund reserve to be allocated through the general appropriations act, which shall be known as the child abuse fund. Moneys from the fund shall be expended to fund activities authorized by § 39-13-530. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund at the end of the fiscal year. Any excess revenues or interest earned by the revenues shall not revert at the end of the fiscal year, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from the reserve shall not revert to the general fund at the end of the fiscal year, but shall remain available for expenditure in subsequent fiscal years.

(2) The general assembly shall appropriate, through the general appropriations act, moneys from the child abuse fund to the department of finance and administration for the child abuse fund. The appropriations shall be specifically earmarked for the purposes set out in § 39-13-530.

(h) (1) Notwithstanding this section, the proceeds from all forfeitures of conveyances or real or personal property used in the commission of an offense under title 39, chapter 13, part 5, shall be transmitted to the general fund where there is established a general fund reserve to be allocated through the general appropriations act, which shall be known as the child abuse fund. Moneys from the fund shall be expended to fund activities authorized by § 39-13-530. Any revenues deposited in this reserve shall remain in the reserve until expended for purposes consistent with this section, and shall not revert to the general fund on any June 30. Any excess revenues or interest earned by the revenues shall not revert on any June 30, but shall remain available for appropriation in subsequent fiscal years. Any appropriation from the reserve shall not revert to the general fund on any June 30, but shall remain available for expenditure in subsequent fiscal years.

(2) The general assembly shall appropriate, through the general appropriations act, moneys from the child abuse fund to the department of finance and administration for the child abuse fund. The appropriations shall be specifically earmarked for the purposes set out in § 39-13-530.



§ 40-33-212 - Settlement agreements.

Only the chief administrative officer of the seizing agency, or the officer's designee, shall be permitted to negotiate or enter into any type of settlement agreement or agreements prior to the forfeiture hearing conducted pursuant to § 40-33-210. In no event shall any officer involved in the seizure of the property be allowed to negotiate or enter into any type of settlement agreement or agreements prior to the forfeiture hearing. All negotiated settlements by any seizing agency are subject to the approval of the chief administrative officer of the applicable agency.



§ 40-33-213 - Appeals -- Venue.

(a) The party aggrieved by the decision of the applicable agency may seek judicial review of the decision by filing a written notice of review. The reviewing court shall use the preponderance of evidence standard in determining whether to sustain or reverse the final order of the applicable agency. The burden of proof on review shall be the same as in the proceedings before the applicable agency.

(b) Except as otherwise provided in this section, an appeal under this part shall be conducted in the same manner as is provided in § 4-5-322, for a contested case hearing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) A notice of review may, at the election of the aggrieved party, be filed in the circuit court or chancery court of Davidson County.



§ 40-33-214 - Rules.

Any applicable agency authorized to conduct forfeiture hearings pursuant to § 39-14-307, § 47-25-1105, § 53-11-451, § 55-10-414, § 55-50-504(h), § 57-3-411, § 57-5-409, § 57-9-201, § 67-4-1020, or § 70-6-202 may promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to supplement and administer this part. However, no such rules shall be inconsistent with this part.



§ 40-33-215 - Cause of action against seizing authority in cases of bad faith.

(a) A person who has property seized in accordance with this part shall have a cause of action against the seizing agency if the seizing officer acted in bad faith in seizing or failing to return property seized pursuant to this part.

(b) A person who prevails in an action against a seizing agency pursuant to this section shall be entitled to:

(1) Reasonable attorney fees and court costs necessarily incurred in seeking the return of the seized property and in bringing the action pursuant to this section; and

(2) Monetary damages resulting from the improper seizure of the property.

(c) Monetary damages recoverable under this section shall be limited to the rental value of property similar to that which was seized for the period of time it was seized but in no event shall the damages exceed the value of the seized property.

(d) For the purposes of this section, a seizing officer "acts in bad faith" when the officer acts intentionally, dishonestly, or willfully or the officer's actions have no reasonable basis in law or fact in regards to the seizure or failure to return the property seized.









Chapter 34 - Contract Sentencing

§ 40-34-101 - Short title.

This chapter shall be known as and may be cited as the "Tennessee Contract Sentencing Act of 1979."



§ 40-34-102 - Authority to establish program.

The commissioner of correction and the board of parole are authorized to establish a contract sentencing program, and to promulgate rules and regulations governing it, consistent with this chapter. The rules and regulations shall include eligibility requirements, procedures and the general form and substance of agreements that may be entered into under the program.



§ 40-34-103 - Sentence agreements -- Notice to officials and victims.

(a) Any prisoner sentenced to a period of imprisonment under supervision of the department of correction and who is otherwise eligible to participate in the contract sentencing program may enter into an agreement with the department and the board of parole for a sentence agreement. The department and the board may establish objectives or programs for each eligible prisoner who wishes to enter into an agreement under the contract sentencing program.

(b) The sentence agreement may include the promise of the prisoner to complete certain enumerated objectives, or certain programs offered for prisoners by the department, in return for:

(1) The promise of the board to parole the prisoner on a definite, specified named date or a specific date in relation to the release eligibility date of the eligible prisoner; and

(2) The promise of the department to provide the means by which the prisoner may have access to the programs and services necessary for the prisoner to fulfill the prisoner's part of the agreement.

(c) Notwithstanding any other law to the contrary, if an inmate has served a minimum of ten (10) consecutive years in continuous confinement in correctional facilities and has entered into a sentencing agreement, there shall be no statutory restriction on the minimum amount of time that the inmate must serve before being paroled pursuant to the terms of the sentencing agreement. No offender who has been convicted as an habitual offender or has been convicted of a crime against the person, no offender who has been convicted of first degree murder, and no offender who has been convicted of a sexual offense as contained in §§ 39-13-501 -- 39-13-506, 39-13-507 [repealed], 39-13-101 and 39-12-101 shall be eligible to participate in the contract sentencing program authorized by this subsection (c).

(d) No agreement entered into under this chapter shall be legally binding or enforceable by any of the parties to the agreement.

(e) The commissioner shall notify the district attorney general who prosecuted the case, or the district attorney general's successor, the trial judge in whose court the conviction occurred, or the trial judge's successor, and the victim or the victim's next of kin prior to the execution of a sentencing agreement under subsection (c).



§ 40-34-104 - Coordination of contract sentencing program.

The governor shall appoint a person to coordinate the contract sentencing program whose duties shall include acting as spokesperson and advocate for prisoners. The coordinator shall receive reasonable compensation for the work and reimbursements for travel expenses in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter, pursuant to § 4-3-1008.



§ 40-34-105 - Establishment of alternative objectives of programs -- Removal of prisoner from program.

(a) If the objectives of the agreement cannot be met by the department of correction, or if programs or services referred to in the agreement are not available, the department and the board of parole may establish alternative objectives or programs for the prisoner.

(b) If the prisoner cannot complete the prisoner's part of the agreement for disciplinary reasons, the commissioner of correction, or the commissioner's designee, may, for disciplinary purposes or for the safety of the institution, remove the prisoner from the contract sentencing program, in which event the agreement shall be void; provided, that a new agreement may later be entered into with the prisoner in the discretion of the commissioner and the board.



§ 40-34-106 - Prisoners not exempt from department regulations.

Nothing in this chapter shall be construed to exempt any prisoner, supervised by the department of correction, from the effect of any disciplinary rules or regulations established by the commissioner of correction.



§ 40-34-107 - Report to state and local government committees.

(a) The commissioner of correction shall prepare and transmit monthly a report to the state and local government committee of the senate and the state government committee of the house of representatives. The report shall provide details about each sentencing contract entered into after December 11, 1985, pursuant to the authority granted in §§ 40-28-115, 40-28-116, 40-34-103 and 40-35-501. The report shall not allow the identification of individual persons, but shall provide the following for each person released:

(1) The offense and length of sentence originally received;

(2) The amount of time served or to be served under the terms of the contract;

(3) The amount of sentence reduction provided if the contract is fulfilled; and

(4) The obligations of the inmate both prior to and after release.

(b) The commissioner shall also report monthly to the committees on the following:

(1) The number of sentencing contracts revoked since the last reporting period and the reasons for the revocations;

(2) The number of sentencing contracts completed successfully since the last reporting period; and

(3) Any other information the committees may request.



§ 40-34-108 - Maximum reduction of sentence.

(a) (1) (A) Notwithstanding any other law to the contrary, no sentence credits authorized by § 41-21-236 or any other provision of law, or no sentence contract authorized by this chapter or any other provision of law shall have the effect of reducing the amount of time an inmate must serve before the inmate's earliest release eligibility date, undiminished by the sentence credits, by more than thirty-five percent (35%).

(B) For inmates sentenced for offenses committed on or after January 1, 1988, no sentence credits or no sentence contract shall have the effect of reducing the amount of time an inmate must serve before the inmate's earliest release eligibility date, undiminished by the sentence credits, by more than thirty percent (30%).

(2) The sentencing commission shall review the effect of these provisions as part of its duties under law.

(b) As used in this section, "sentence credits" includes any credit, whether called such or not, that results in a reduction of the amount of time an inmate must serve on the original sentence or sentences. This section shall not be applicable when the powers granted pursuant to title 41, chapter 1 are in effect to reduce prison overcrowding.






Chapter 35 - Tennessee Criminal Sentencing Reform Act of 1989

Part 1 - General Provisions

§ 40-35-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Criminal Sentencing Reform Act of 1989."



§ 40-35-102 - Purpose of chapter.

The foremost purpose of this chapter is to promote justice, as manifested by § 40-35-103. In so doing, the following principles are adopted:

(1) Every defendant shall be punished by the imposition of a sentence justly deserved in relation to the seriousness of the offense;

(2) This chapter is to assure fair and consistent treatment of all defendants by eliminating unjustified disparity in sentencing and providing a fair sense of predictability of the criminal law and its sanctions;

(3) Punishment shall be imposed to prevent crime and promote respect for the law by:

(A) Providing an effective general deterrent to those likely to violate the criminal laws of this state;

(B) Restraining defendants with a lengthy history of criminal conduct;

(C) Encouraging effective rehabilitation of those defendants, where reasonably feasible, by promoting the use of alternative sentencing and correctional programs that elicit voluntary cooperation of defendants; and

(D) Encouraging restitution to victims where appropriate;

(4) Sentencing should exclude all considerations respecting race, gender, creed, religion, national origin and social status of the individual;

(5) In recognition that state prison capacities and the funds to build and maintain them are limited, convicted felons committing the most severe offenses, possessing criminal histories evincing a clear disregard for the laws and morals of society and evincing failure of past efforts at rehabilitation shall be given first priority regarding sentencing involving incarceration; and

(6) (A) A defendant who does not fall within the parameters of subdivision (5), and who is an especially mitigated or standard offender convicted of a Class C, D or E felony, should be considered as a favorable candidate for alternative sentencing options in the absence of evidence to the contrary; however, a defendant's prior convictions shall be considered evidence to the contrary and, therefore, a defendant who is being sentenced for a third or subsequent felony conviction involving separate periods of incarceration or supervision shall not be considered a favorable candidate for alternative sentencing;

(B) As used in subdivision (6)(A), "separate periods of incarceration or supervision" means that the defendant serves and is released or discharged from a period of incarceration or supervision for the commission of a felony prior to committing another felony;

(C) If a defendant with at least three (3) felony convictions is otherwise eligible, that defendant may still be considered a favorable candidate for any alternative sentencing that is within the jurisdiction of and deemed appropriate by a drug court;

(D) A court shall consider, but is not bound by, the advisory sentencing guideline in this subdivision (6).



§ 40-35-103 - Sentencing considerations.

To implement the purposes of this chapter, the following principles apply:

(1) Sentences involving confinement should be based on the following considerations:

(A) Confinement is necessary to protect society by restraining a defendant who has a long history of criminal conduct;

(B) Confinement is necessary to avoid depreciating the seriousness of the offense or confinement is particularly suited to provide an effective deterrence to others likely to commit similar offenses; or

(C) Measures less restrictive than confinement have frequently or recently been applied unsuccessfully to the defendant;

(2) The sentence imposed should be no greater than that deserved for the offense committed;

(3) Inequalities in sentences that are unrelated to a purpose of this chapter should be avoided;

(4) The sentence imposed should be the least severe measure necessary to achieve the purposes for which the sentence is imposed;

(5) The potential or lack of potential for the rehabilitation or treatment of the defendant should be considered in determining the sentence alternative or length of a term to be imposed. The length of a term of probation may reflect the length of a treatment or rehabilitation program in which participation is a condition of the sentence; and

(6) Trial judges are encouraged to use alternatives to incarceration that include requirements of reparation, victim compensation, community service or all of these.



§ 40-35-104 - Sentencing alternatives.

(a) A defendant convicted of a felony or a misdemeanor in this state shall be sentenced in accordance with this chapter.

(b) (1) A defendant who is convicted of a felony after November 1, 1989, and who is sentenced to a total sentence of at least one (1) year but not more than three (3) years, shall not be sentenced to serve the sentence in the department of correction, if the legislative body for the county from which the defendant is being sentenced has either contracted with the department, or has passed a resolution that expresses an intent to contract for the purpose of housing convicted felons with such sentences. If the sentencing court concludes that incarceration is the appropriate sentencing alternative, the defendant must be sentenced to the local jail or workhouse and not to the department.

(2) A defendant who is convicted of a felony after November 1, 1989, and who is sentenced to at least one (1) year but not more than six (6) years, shall not be sentenced to serve the sentence in the department of correction if the defendant is being sentenced from a county with a population of not less than four hundred seventy-seven thousand eight hundred eleven (477,811), according to the 1980 federal census or any subsequent federal census, and the legislative body for the county has contracted with the department or has passed a resolution that expresses an intent to contract for the purpose of housing convicted felons with such sentences. If the sentencing court concludes that incarceration is the appropriate sentencing alternative, the defendant must be sentenced to the local jail or workhouse and not to the department.

(c) The following sentencing alternatives in any appropriate combination are authorized for defendants otherwise eligible under this chapter:

(1) Payment of a fine either alone or in addition to any other sentence authorized by this subsection (c);

(2) Payment of restitution to the victim or victims either alone or in addition to any other sentence authorized by this subsection (c);

(3) A sentence of confinement that is suspended upon a term of probation supervision that may include community service or restitution, or both;

(4) A sentence of periodic confinement that may be served in a local jail or workhouse in conjunction with a term of probation;

(5) A sentence of continuous confinement to be served in a local jail or workhouse in conjunction with a term of probation;

(6) A sentence of continuous confinement in a local jail or workhouse;

(7) Work release in accordance with § 40-35-315;

(8) A sentence of continuous confinement in the department of correction if the conviction is for a felony and the sentence is at least one (1) year, unless:

(A) The sentence is prohibited by subsection (b); or

(B) The defendant is convicted of a violation of § 39-14-103, involving property valued at less than one thousand dollars ($1,000), and the defendant is sentenced as an especially mitigated offender as defined in § 40-35-109 or a standard offender as defined in § 40-35-105; or

(9) A sentence to a community based alternative to incarceration in accordance with the provisions, including eligibility requirements, of chapter 36 of this title.

(d) This chapter does not deprive a court of any authority conferred by law, including, but not limited to, § 40-35-313, to decree a forfeiture of property, suspend or cancel a license, remove a person from office or impose costs and other monetary obligations if specifically authorized by law.

(e) This chapter does not prevent a court from imposing a sentence of death specifically authorized by law.



§ 40-35-105 - Standard offender.

(a) A standard offender is a defendant not sentenced as:

(1) A multiple offender, as defined by § 40-35-106;

(2) A persistent offender, as defined by § 40-35-107;

(3) A career offender, as defined by § 40-35-108;

(4) An especially mitigated offender, as defined by § 40-35-109; or

(5) A repeat violent offender, as defined by § 40-35-120.

(b) The sentence for a standard offender is within Range I.

(c) If the judgment of conviction does not include a sentence range, it shall be returned to the sentencing court to be completed.



§ 40-35-106 - Multiple offender.

(a) A multiple offender is a defendant who has received:

(1) A minimum of two (2) but not more than four (4) prior felony convictions within the conviction class, a higher class, or within the next two (2) lower felony classes, where applicable; or

(2) One (1) Class A prior felony conviction if the defendant's conviction offense is a Class A or B felony.

(b) In determining the number of prior convictions a defendant has received:

(1) "Prior conviction" means a conviction for an offense occurring prior to the commission of the offense for which the defendant is being sentenced;

(2) All prior felony convictions, including those occurring prior to November 1, 1989, are included;

(3) (A) A finding or adjudication that a defendant committed an act as a juvenile that would constitute a felony if committed by an adult and that resulted in a transfer of the juvenile to criminal court pursuant to § 37-1-134, or similar statutes of other states or jurisdictions, shall not be considered as a prior conviction for the purposes of this section unless the juvenile was convicted of a felony in a criminal court;

(B) Notwithstanding subdivision (b)(3)(A), a finding or adjudication that a defendant committed an act as a juvenile that would constitute a Class A or Class B felony if committed by an adult shall be considered as a prior conviction for the purposes of this section, regardless of whether the juvenile was transferred to criminal court pursuant to § 37-1-134, or similar statutes of other states or jurisdictions;

(4) Except for convictions for which the statutory elements include serious bodily injury, bodily injury, threatened serious bodily injury or threatened bodily injury to the victim or victims, or convictions for the offense of aggravated burglary under § 39-14-403, convictions for multiple felonies committed within the same twenty-four-hour period constitute one (1) conviction for the purpose of determining prior convictions; and

(5) Prior convictions include convictions under the laws of any other state, government or country that, if committed in this state, would have constituted an offense cognizable by the laws of this state. In the event that a felony from a jurisdiction other than Tennessee is not a named felony in this state, the elements of the offense shall be used by the Tennessee court to determine what classification the offense is given.

(c) A defendant who is found by the court beyond a reasonable doubt to be a multiple offender shall receive a sentence within Range II.

(d) The finding that a defendant is or is not a multiple offender is appealable by either party.



§ 40-35-107 - Persistent offender.

(a) A persistent offender is a defendant who has received:

(1) Any combination of five (5) or more prior felony convictions within the conviction class or higher or within the next two (2) lower felony classes, where applicable; or

(2) At least two (2) Class A or any combination of three (3) Class A or Class B felony convictions if the defendant's conviction offense is a Class A or B felony.

(b) In determining the number of prior convictions a defendant has received:

(1) Prior conviction means a conviction for an offense occurring prior to the commission of the offense for which the defendant is being sentenced;

(2) All prior felony convictions, including those occurring prior to November 1, 1989, are included;

(3) (A) A finding or adjudication that a defendant committed an act as a juvenile that would constitute a felony if committed by an adult and that resulted in a transfer of the juvenile to criminal court pursuant to § 37-1-134 or similar statutes of other states or jurisdictions shall not be considered as a prior conviction for the purposes of this section unless the juvenile was convicted of a felony in a criminal court;

(B) Notwithstanding subdivision (b)(3)(A), a finding or adjudication that a defendant committed an act as a juvenile that would constitute a Class A or Class B felony if committed by an adult shall be considered as a prior conviction for the purposes of this section, regardless of whether the juvenile was transferred to criminal court pursuant to § 37-1-134, or similar statutes of other states or jurisdictions;

(4) Except for convictions for which the statutory elements include serious bodily injury, bodily injury, threatened serious bodily injury or threatened bodily injury to the victim or victims or convictions for the offense of aggravated burglary under § 39-14-403, convictions for multiple felonies committed within the same twenty-four-hour period constitute one (1) conviction for the purpose of determining prior convictions; and

(5) Prior convictions includes convictions under the laws of any other state, government or country that, if committed in this state, would have constituted an offense cognizable by the laws of this state. In the event that a felony from a jurisdiction other than Tennessee is not a named felony in this state, the elements of the offense shall be used by the Tennessee court to determine what classification the offense is given.

(c) A defendant who is found by the court beyond a reasonable doubt to be a persistent offender shall receive a sentence within Range III.

(d) The finding that a defendant is or is not a persistent offender is appealable by either party.



§ 40-35-108 - Career offender.

(a) A career offender is a defendant who has received:

(1) Any combination of six (6) or more Class A, B or C prior felony convictions, and the defendant's conviction offense is a Class A, B or C felony;

(2) At least three (3) Class A or any combination of four (4) Class A or Class B felony convictions if the defendant's conviction offense is a Class A or B felony; or

(3) At least six (6) prior felony convictions of any classification if the defendant's conviction offense is a Class D or E felony.

(b) In determining the number of prior convictions a defendant has received:

(1) "Prior conviction" means a conviction for an offense occurring prior to the commission of the offense for which the defendant is being sentenced;

(2) All prior felony convictions, including those occurring prior to November 1, 1989, are included;

(3) (A) A finding or adjudication that a defendant committed an act as a juvenile that would constitute a felony if committed by an adult and that resulted in a transfer of the juvenile to criminal court pursuant to § 37-1-134 or similar statutes of other states or jurisdictions shall not be considered as a prior conviction for the purposes of this section, unless the juvenile was convicted of a felony in a criminal court;

(B) Notwithstanding subdivision (b)(3)(A), a finding or adjudication that a defendant committed an act as a juvenile that would constitute a Class A or Class B felony if committed by an adult shall be considered as a prior conviction for the purposes of this section, regardless of whether the juvenile was transferred to criminal court pursuant to § 37-1-134, or similar statutes of other states or jurisdictions;

(4) Except for convictions for which the statutory elements include serious bodily injury, bodily injury, threatened serious bodily injury or threatened bodily injury to the victim or victims or convictions for the offense of aggravated burglary under § 39-14-403, convictions for multiple felonies committed within the same twenty-four-hour period constitute one (1) conviction for the purpose of determining prior convictions; and

(5) "Prior convictions" includes convictions under the laws of any other state, government or country that, if committed in this state, would have constituted an offense cognizable by the laws of this state. In the event that a felony from a jurisdiction other than Tennessee is not a named felony in this state, the elements of the offense shall be used by the Tennessee court to determine what classification the offense is given.

(c) A defendant who is found by the court beyond a reasonable doubt to be a career offender shall receive the maximum sentence within the applicable Range III.

(d) The finding that a defendant is or is not a career offender is appealable by either party.



§ 40-35-109 - Especially mitigated offender.

(a) The court may find the defendant is an especially mitigated offender, if:

(1) The defendant has no prior felony convictions; and

(2) The court finds mitigating, but no enhancement factors.

(b) If the court finds the defendant an especially mitigated offender, the court shall reduce the defendant's statutory Range I minimum sentence by ten percent (10%) or reduce the release eligibility date to twenty percent (20%) of the sentence, or both reductions. If the court employs both reductions, the calculation for release eligibility shall be made by first reducing the sentence and then reducing the release eligibility to twenty percent (20%).

(c) If the defendant is found to be an especially mitigated offender, the judgment of conviction shall so reflect.

(d) The finding that a defendant is or is not an especially mitigated offender is appealable by either party.



§ 40-35-110 - Classification of offenses.

(a) Felonies are classified for the purpose of sentencing into five (5) categories:

(1) Class A felonies;

(2) Class B felonies;

(3) Class C felonies;

(4) Class D felonies; and

(5) Class E felonies.

(b) An offense designated a felony without specification as to category is a Class E felony.

(c) Misdemeanors are classified for the purpose of sentencing into three (3) categories:

(1) Class A misdemeanors;

(2) Class B misdemeanors; and

(3) Class C misdemeanors.

(d) An offense designated as a misdemeanor without specification as to category is a Class A misdemeanor.



§ 40-35-111 - Authorized terms of imprisonment and fines for felonies and misdemeanors.

(a) A sentence for a felony is a determinate sentence.

(b) The authorized terms of imprisonment and fines for felonies are:

(1) Class A felony, not less than fifteen (15) nor more than sixty (60) years. In addition, the jury may assess a fine not to exceed fifty thousand dollars ($50,000), unless otherwise provided by statute;

(2) Class B felony, not less than eight (8) nor more than thirty (30) years. In addition, the jury may assess a fine not to exceed twenty-five thousand dollars ($25,000), unless otherwise provided by statute;

(3) Class C felony, not less than three (3) years nor more than fifteen (15) years. In addition, the jury may assess a fine not to exceed ten thousand dollars ($10,000), unless otherwise provided by statute;

(4) Class D felony, not less than two (2) years nor more than twelve (12) years. In addition, the jury may assess a fine not to exceed five thousand dollars ($5,000), unless otherwise provided by statute; and

(5) Class E felony, not less than one (1) year nor more than six (6) years. In addition, the jury may assess a fine not to exceed three thousand dollars ($3,000), unless otherwise provided by statute.

(c) (1) A sentence to pay a fine, when imposed on a corporation for an offense defined in title 39 or for any offense defined in any other title for which no special corporate fine is specified, is a sentence to pay an amount, not to exceed:

(A) Three hundred fifty thousand dollars ($350,000) for a Class A felony;

(B) Three hundred thousand dollars ($300,000) for a Class B felony;

(C) Two hundred fifty thousand dollars ($250,000) for a Class C felony;

(D) One hundred twenty-five thousand dollars ($125,000) for a Class D felony; and

(E) Fifty thousand dollars ($50,000) for a Class E felony.

(2) If a special fine for a corporation is expressly specified in the statute that defines an offense, the fine fixed shall be within the limits specified in the statute.

(d) A sentence for a misdemeanor is a determinate sentence.

(e) The authorized terms of imprisonment and fines for misdemeanors are:

(1) Class A misdemeanor, not greater than eleven (11) months, twenty-nine (29) days or a fine not to exceed two thousand five hundred dollars ($2,500), or both, unless otherwise provided by statute;

(2) Class B misdemeanor, not greater than six (6) months or a fine not to exceed five hundred dollars ($500), or both, unless otherwise provided by statute; and

(3) Class C misdemeanor, not greater than thirty (30) days or a fine not to exceed fifty dollars ($50.00), or both, unless otherwise provided by statute.

(f) In order to furnish the general assembly with information necessary to make an informed determination as to whether the increase in the cost of living and changes in income for residents of Tennessee has resulted in the minimum and maximum authorized fine ranges no longer being commensurate with the amount of fine deserved for the offense committed, every five (5) years, on or before January 15, the fiscal review committee shall report to the chief clerks of the senate and the house of representatives of the general assembly the percentage of change in the average consumer price index (all items-city average) as published by the United States department of labor, bureau of labor statistics and shall inform the general assembly what the statutory minimum and maximum authorized fine for each offense classification would be if adjusted to reflect the compounded cost-of-living increases during the five-year period.



§ 40-35-112 - Sentence ranges.

(a) A Range I sentence is as follows:

(1) For a Class A felony, not less than fifteen (15) nor more than twenty-five (25) years;

(2) For a Class B felony, not less than eight (8) nor more than twelve (12) years;

(3) For a Class C felony, not less than three (3) nor more than six (6) years;

(4) For a Class D felony, not less than two (2) nor more than four (4) years; and

(5) For a Class E felony, not less than one (1) nor more than two (2) years.

(b) A Range II sentence is as follows:

(1) For a Class A felony, not less than twenty-five (25) nor more than forty (40) years;

(2) For a Class B felony, not less than twelve (12) nor more than twenty (20) years;

(3) For a Class C felony, not less than six (6) nor more than ten (10) years;

(4) For a Class D felony, not less than four (4) nor more than eight (8) years; and

(5) For a Class E felony, not less than two (2) nor more than four (4) years.

(c) A Range III sentence is as follows:

(1) For a Class A felony, not less than forty (40) nor more than sixty (60) years;

(2) For a Class B felony, not less than twenty (20) nor more than thirty (30) years;

(3) For a Class C felony, not less than ten (10) nor more than fifteen (15) years;

(4) For a Class D felony, not less than eight (8) nor more than twelve (12) years; and

(5) For a Class E felony, not less than four (4) nor more than six (6) years.



§ 40-35-113 - Mitigating factors.

If appropriate for the offense, mitigating factors may include, but are not limited to:

(1) The defendant's criminal conduct neither caused nor threatened serious bodily injury;

(2) The defendant acted under strong provocation;

(3) Substantial grounds exist tending to excuse or justify the defendant's criminal conduct, though failing to establish a defense;

(4) The defendant played a minor role in the commission of the offense;

(5) Before detection, the defendant compensated or made a good faith attempt to compensate the victim of criminal conduct for the damage or injury the victim sustained;

(6) The defendant, because of youth or old age, lacked substantial judgment in committing the offense;

(7) The defendant was motivated by a desire to provide necessities for the defendant's family or the defendant's self;

(8) The defendant was suffering from a mental or physical condition that significantly reduced the defendant's culpability for the offense; however, the voluntary use of intoxicants does not fall within the purview of this factor;

(9) The defendant assisted the authorities in uncovering offenses committed by other persons or in detecting or apprehending other persons who had committed the offenses;

(10) The defendant assisted the authorities in locating or recovering any property or person involved in the crime;

(11) The defendant, although guilty of the crime, committed the offense under such unusual circumstances that it is unlikely that a sustained intent to violate the law motivated the criminal conduct;

(12) The defendant acted under duress or under the domination of another person, even though the duress or the domination of another person is not sufficient to constitute a defense to the crime; and

(13) Any other factor consistent with the purposes of this chapter.



§ 40-35-114 - Enhancement factors.

If appropriate for the offense and if not already an essential element of the offense, the court shall consider, but is not bound by, the following advisory factors in determining whether to enhance a defendant's sentence:

(1) The defendant has a previous history of criminal convictions or criminal behavior, in addition to those necessary to establish the appropriate range;

(2) The defendant was a leader in the commission of an offense involving two (2) or more criminal actors;

(3) The offense involved more than one (1) victim;

(4) A victim of the offense was particularly vulnerable because of age or physical or mental disability;

(5) The defendant treated, or allowed a victim to be treated, with exceptional cruelty during the commission of the offense;

(6) The personal injuries inflicted upon, or the amount of damage to property sustained by or taken from, the victim was particularly great;

(7) The offense involved a victim and was committed to gratify the defendant's desire for pleasure or excitement;

(8) The defendant, before trial or sentencing, failed to comply with the conditions of a sentence involving release into the community;

(9) The defendant possessed or employed a firearm, explosive device or other deadly weapon during the commission of the offense;

(10) The defendant had no hesitation about committing a crime when the risk to human life was high;

(11) The felony resulted in death or serious bodily injury, or involved the threat of death or serious bodily injury, to another person, and the defendant has previously been convicted of a felony that resulted in death or serious bodily injury;

(12) During the commission of the felony, the defendant intentionally inflicted serious bodily injury upon another person, or the actions of the defendant resulted in the death of, or serious bodily injury to, a victim or a person other than the intended victim;

(13) At the time the felony was committed, one (1) of the following classifications was applicable to the defendant:

(A) Released on bail or pretrial release, if the defendant is ultimately convicted of the prior misdemeanor or felony;

(B) Released on parole;

(C) Released on probation;

(D) On work release;

(E) On community corrections;

(F) On some form of judicially ordered release;

(G) On any other type of release into the community under the direct or indirect supervision of any state or local governmental authority or a private entity contracting with the state or a local government;

(H) On escape status; or

(I) Incarcerated in any penal institution on a misdemeanor or felony charge or a misdemeanor or felony conviction;

(14) The defendant abused a position of public or private trust, or used a professional license in a manner that significantly facilitated the commission or the fulfillment of the offense;

(15) The defendant committed the offense on the grounds or facilities of a pre-kindergarten through grade twelve (pre-K-12) public or private institution of learning when minors were present;

(16) The defendant was adjudicated to have committed a delinquent act or acts as a juvenile that would constitute a felony if committed by an adult;

(17) The defendant intentionally selected the person against whom the crime was committed or selected the property that was damaged or otherwise affected by the crime, in whole or in part, because of the defendant's belief or perception regarding the race, religion, color, disability, sexual orientation, national origin, ancestry or gender of that person or the owner or occupant of that property; however, this subdivision (17) should not be construed to permit the enhancement of a sexual offense on the basis of gender selection alone;

(18) The offense was an act of terrorism or was related to an act of terrorism;

(19) If the defendant is convicted of the offense of aggravated assault pursuant to § 39-13-102, the victim of the aggravated assault was a law enforcement officer, firefighter, correctional officer, youth services officer, probation and parole officer, a state registered security officer/guard, an employee of the department of correction or the department of children's services, an emergency medical or rescue worker, emergency medical technician or paramedic, whether compensated or acting as a volunteer; provided, that the victim was performing an official duty and the defendant knew or should have known that the victim was such an officer or employee;

(20) If the defendant is convicted of the offenses of rape pursuant to § 39-13-503, sexual battery pursuant to § 39-13-505 or rape of a child pursuant to § 39-13-522, the defendant caused the victim to be mentally incapacitated or physically helpless by use of a controlled substance or controlled substance analogue;

(21) If the defendant is convicted of the offenses of aggravated rape pursuant to § 39-13-502, rape pursuant to § 39-13-503, rape of a child pursuant to § 39-13-522 or statutory rape pursuant to § 39-13-506, the defendant knew or should have known that, at the time of the offense, the defendant was HIV positive;

(22) (A) If the defendant is convicted of the offenses of aggravated arson pursuant to § 39-14-302 or vandalism pursuant to § 39-14-408, the damage or destruction was caused to a structure, whether temporary or permanent in nature, used as a place of worship and the defendant knew or should have known that it was a place of worship;

(B) As used in subdivision (22)(A), "place of worship" means any structure that is:

(i) Approved, or qualified to be approved, by the state board of equalization for property tax exemption pursuant to § 67-5-212, based on ownership and use of the structure by a religious institution; and

(ii) Utilized on a regular basis by a religious institution as the site of congregational services, rites or activities communally undertaken for the purpose of worship;

(23) The defendant is an adult and sells to or gives or exchanges a controlled substance, controlled substance analogue or other illegal drug with a minor; and

(24) The offense involved the theft of property and, as a result of the manner in which the offense was committed, the victim suffered significant damage to other property belonging to the victim or for which the victim was responsible.



§ 40-35-115 - Multiple convictions.

(a) If a defendant is convicted of more than one (1) criminal offense, the court shall order sentences to run consecutively or concurrently as provided by the criteria in this section.

(b) The court may order sentences to run consecutively if the court finds by a preponderance of the evidence that:

(1) The defendant is a professional criminal who has knowingly devoted the defendant's life to criminal acts as a major source of livelihood;

(2) The defendant is an offender whose record of criminal activity is extensive;

(3) The defendant is a dangerous mentally abnormal person so declared by a competent psychiatrist who concludes as a result of an investigation prior to sentencing that the defendant's criminal conduct has been characterized by a pattern of repetitive or compulsive behavior with heedless indifference to consequences;

(4) The defendant is a dangerous offender whose behavior indicates little or no regard for human life and no hesitation about committing a crime in which the risk to human life is high;

(5) The defendant is convicted of two (2) or more statutory offenses involving sexual abuse of a minor with consideration of the aggravating circumstances arising from the relationship between the defendant and victim or victims, the time span of defendant's undetected sexual activity, the nature and scope of the sexual acts and the extent of the residual, physical and mental damage to the victim or victims;

(6) The defendant is sentenced for an offense committed while on probation; or

(7) The defendant is sentenced for criminal contempt.

(c) The finding concerning the imposition of consecutive or concurrent sentences is appealable by either party.

(d) Sentences shall be ordered to run concurrently if the criteria noted in subsection (b) are not met, unless consecutive sentences are specifically required by statute or the Tennessee Rules of Criminal Procedure.



§ 40-35-116 - Revocation of bail on conviction.

(a) If a defendant is convicted of first degree murder, a Class A felony, rape, aggravated robbery, aggravated sexual battery, aggravated kidnapping, aggravated child abuse, statutory rape by an authority figure or a violation of § 39-17-417(b) or (i), the judge shall revoke bail immediately, notwithstanding sentencing hearings, motions for a new trial and related post-guilt determination hearings.

(b) If a defendant is convicted of any other felony offense, the judge may revoke bail immediately, notwithstanding sentencing hearing, motion for a new trial and related post-guilt determination hearings.

(c) If the court revokes the defendant's bail, the defendant shall be housed in a local jail pending the sentencing determination. Following sentencing, the defendant shall be transferred to the custody of the authority to whom the defendant was sentenced.

(d) If a defendant is convicted of first degree murder, the judge may house the defendant in a local jail or may transfer custody to the department of correction pending further proceedings in the trial court.



§ 40-35-117 - Applicability of chapter.

(a) All persons who commit crimes on or after November 1, 1989, shall be tried and sentenced under this chapter.

(b) Unless prohibited by the United States or Tennessee constitutions, any person sentenced on or after November 1, 1989, for an offense committed between July 1, 1982, and November 1, 1989, shall be sentenced under this chapter.

(c) For all persons who committed crimes prior to July 1, 1982, prior law shall apply and remain in full force and effect in every respect, including, but not limited to, sentencing, parole and probation.



§ 40-35-118 - Classification of repealed pre-1989 offenses [For list of classification for current offenses, see the compiler's note in § 40-35-110].

(a) For the purpose of determining the classification of felony offenses in title 39 committed prior to November 1, 1989, the following classifications shall be used: Click here to view image.

(b) These classifications shall be used for sentencing after November 1, 1989, if the offense was committed on or after July 1, 1982, and prior to November 1, 1989, except first degree murder, which shall be punished by death or life imprisonment.



§ 40-35-119 - Classification of prior unclassified felony offenses.

Any prior felony offense committed between July 1, 1982, and November 1, 1989, which has not been classified pursuant to § 40-35-118 or otherwise, is a Class E felony.



§ 40-35-120 - Repeat violent offenders -- Three strikes.

(a) A "repeat violent offender" is a defendant who:

(1) Is convicted in this state on or after July 1, 1994, of any offense classified in subdivision (b)(1) as a violent offense; and

(2) Has at least two (2) prior convictions for offenses classified in subdivision (b)(1) or (b)(2) as a violent offense; or

(3) Is convicted in this state on or after July 1, 1994, of any offense classified in subdivision (c)(1) as a violent offense; and

(4) Has at least one (1) conviction for an offense classified in subdivision (c)(1) or (c)(2) as a violent offense; or

(5) Is convicted in this state on or after July 1, 1995, of any offense classified in subdivision (d)(1) as a violent offense; and

(6) Has at least one (1) prior conviction for an offense classified in subdivision (d)(1) or (d)(2) as a violent offense with the exception of the prior offense of robbery by use of a deadly weapon as listed in § 40-35-118(a).

(b) (1) For purposes of subdivisions (a)(1) and (a)(2), the following offenses are classified as violent offenses:

(A) First degree murder, including any attempt, solicitation or facilitation to commit first degree murder;

(B) Second degree murder and any attempt or facilitation to commit second degree murder;

(C) Especially aggravated kidnapping and any attempt or facilitation to commit especially aggravated kidnapping;

(D) Especially aggravated robbery and any attempt or facilitation to commit especially aggravated robbery;

(E) Aggravated rape and any attempt or facilitation to commit aggravated rape;

(F) Rape of a child and any attempt or facilitation to commit rape of a child;

(G) Aggravated arson and any attempt or facilitation to commit aggravated arson;

(H) Aggravated kidnapping;

(I) Aggravated robbery;

(J) Rape;

(K) Aggravated sexual battery;

(L) Especially aggravated burglary;

(M) Aggravated child abuse;

(N) Aggravated sexual exploitation of minor; and

(O) Especially aggravated sexual exploitation of a minor.

(2) For purposes of subdivision (a)(2), the offenses that were repealed on November 1, 1989, and are listed in § 40-35-118(a) as Class A or B felonies against a person are classified as violent offenses.

(c) (1) For purposes of subdivisions (a)(3) and (a)(4), the following offenses are classified as violent offenses:

(A) First degree murder including any attempt, solicitation or facilitation to commit first degree murder;

(B) Second degree murder;

(C) Especially aggravated kidnapping;

(D) Especially aggravated robbery;

(E) Aggravated rape;

(F) Rape of a child; and

(G) Aggravated arson.

(2) For purposes of subdivision (a)(4), the offenses that were repealed on November 1, 1989, and are listed in § 40-35-118(a) as Class A felonies against a person are classified as violent offenses.

(d) (1) For purposes of subdivisions (a)(5) and (a)(6), the following offenses are classified as violent offenses:

(A) First degree murder;

(B) Second degree murder;

(C) Especially aggravated kidnapping;

(D) Especially aggravated robbery;

(E) Aggravated rape;

(F) Rape of a child;

(G) Aggravated arson;

(H) Aggravated kidnapping;

(I) Rape;

(J) Aggravated sexual battery;

(K) Especially aggravated burglary;

(L) Aggravated child abuse;

(M) Aggravated sexual exploitation of a minor; and

(N) Especially aggravated sexual exploitation of a minor.

(2) For purposes of subdivision (a)(6), the offenses that were repealed on November 1, 1989, and are listed in § 40-35-118(a) as Class A or B felonies against a person, with the exception of the offense of robbery by use of a deadly weapon, are classified as violent offenses.

(e) In determining the number of prior convictions a defendant has received:

(1) "Prior conviction" means a defendant serves and is released from a period of incarceration for the commission of an offense or offenses so that a defendant must:

(A) To qualify under subdivision (a)(1) and (a)(2), have served two (2) separate periods of incarceration for the commission of at least two (2) of the predicate offenses designated in subdivision (b)(1) or (b)(2) before committing an offense designated in subdivision (b)(1);

(B) To qualify under subdivision (a)(3) and (a)(4), at least one (1) separate period of incarceration for the commission of a predicate offense designated in subdivision (c)(1) or (c)(2) before committing an offense designated in subdivision (c)(1); or

(C) To qualify under subdivision (a)(5) and (a)(6), at least one (1) separate period of incarceration for the commission of a predicate offense designated in subdivision (d)(1) or (d)(2), with the exception of the prior offense of robbery by use of a deadly weapon as listed in § 40-35-118(a), before committing an offense designated in subdivision (d)(1);

(2) "Separate period of incarceration" includes a sentence to a community correction program pursuant to chapter 36 of this title, a sentence to split confinement pursuant to § 40-35-306 or a sentence to a periodic confinement pursuant to § 40-35-307. Any offense designated as a violent offense pursuant to subsection (b), (c) or (d) that is committed while incarcerated or committed while the prisoner is assigned to a program whereby the prisoner enjoys the privilege of supervised release into the community, including, but not limited to, work release, educational release, restitution release, medical furlough or that is committed while on escape status from any correctional institution shall be considered as a separate period of incarceration;

(3) A finding or adjudication that a defendant committed an act as a juvenile that is designated a predicate offense under subsection (b), (c) or (d) if committed by an adult, and that resulted in a transfer of the juvenile to criminal court pursuant to § 37-1-134, or similar statutes of other states or jurisdictions, shall not be considered a prior conviction for the purposes of this section unless the juvenile was convicted of the predicate offense in a criminal court and sentenced to confinement in the department of correction; and

(4) "Prior convictions" include convictions under the laws of any other state, government or country that, if committed in this state, would have constituted a predicate offense in subsection (b), (c) or (d) if there are separate periods of incarceration in the other state as required by subdivision (e)(1). If a felony from a jurisdiction other than Tennessee is not a named predicate offense specified in subsection (b), (c) or (d) in this state and if the elements of the felony are the same as a designated predicate offense, it shall be considered a prior conviction; provided, that there are separate periods of incarceration in the other state as required in subdivision (e)(1).

(f) The court shall refuse to accept a plea agreement that fails to recommend that a defendant with a sufficient number of designated prior convictions be sentenced as a repeat violent offender. If the judge refuses to accept the plea agreement, this does not prevent the district attorney general, in accordance with Rule 7 of the Tennessee Rules of Criminal Procedure, from amending the indicted offense to an offense that is not designated as a violent offense in subsection (b) or (c).

(g) The court shall sentence a defendant who has been convicted of any offense listed in subdivision (b)(1), (c)(1) or (d)(1) to imprisonment for life without possibility of parole if the court finds beyond a reasonable doubt that the defendant is a repeat violent offender as defined in subsection (a).

(h) The finding that a defendant is or is not a repeat violent offender is appealable by either party.

(i) (1) (A) A charge as a repeat violent offender shall be tried within one hundred eighty (180) days of the arraignment on the indictment pursuant to Rule 10 of the Tennessee Rules of Criminal Procedure unless delay is caused by:

(i) The defendant;

(ii) An examination for competency;

(iii) A competency hearing;

(iv) An adjudication of incompetency for trial;

(v) A continuance allowed after a court's determination of the defendant's physical incapacity for a trial; or

(vi) An interlocutory appeal.

(B) A continuance may be granted to any party, including the court, for good cause shown.

(2) The district attorney general shall file a statement with the court and the defense counsel within forty-five (45) days of the arraignment pursuant to Rule 10 of the Rules of Criminal Procedure that the defendant is a repeat violent offender. The statement, which shall not be made known to the jury determining the guilt or innocence of the defendant, shall set forth the dates of the prior periods of incarceration, as well as the nature of the prior conviction offenses. If the notice is not filed within forty-five (45) days of the arraignment, the defendant shall be granted a continuance so that the defendant will have forty-five (45) days between receipt of notice and trial.

(3) Failure to comply with this subsection (i) does not require release of a person from custody or a dismissal of charges.



§ 40-35-121 - Criminal gang offenses -- Enhanced punishment -- Procedure.

(a) As used in this section, unless the context otherwise requires:

(1) "Criminal gang" means a formal or informal ongoing organization, association or group consisting of three (3) or more persons that has:

(A) As one (1) of its activities the commission of criminal acts; and

(B) Two (2) or more members who, individually or collectively, engage in or have engaged in a pattern of criminal gang activity;

(2) "Criminal gang member" is a person who is a member of a criminal gang, as defined in subdivision (a)(1), who meets two (2) or more of the following criteria:

(A) Admits to criminal gang involvement;

(B) Is identified as a criminal gang member by a parent or guardian;

(C) Is identified as a criminal gang member by a documented reliable informant;

(D) Resides in or frequents a particular criminal gang's area, adopts their style or dress, their use of hand signs or their tattoos and associates with known criminal gang members;

(E) Is identified as a criminal gang member by an informant of previously untested reliability and the identification is corroborated by independent information;

(F) Has been arrested more than once in the company of identified criminal gang members for offenses that are consistent with usual criminal gang activity; or

(G) Is identified as a criminal gang member by physical evidence such as photographs or other documentation;

(3) "Criminal gang offense" means:

(A) A criminal offense committed prior to July 1, 2013 that:

(i) During the perpetration of which the defendant knowingly causes, or threatens to cause, death or bodily injury to another person or persons and specifically includes rape of a child, aggravated rape and rape; or

(ii) Results, or was intended to result, in the defendant's receiving income, benefit, property, money or anything of value from the commission of any aggravated burglary, or from the illegal sale, delivery, or manufacture of a controlled substance, controlled substance analogue, or firearm; or

(B) The commission or attempted commission, facilitation of, solicitation of, or conspiracy to commit any of the following offenses on or after July 1, 2013:

(i) First degree murder, as defined in § 39-13-202;

(ii) Second degree murder, as defined in § 39-13-210;

(iii) Voluntary manslaughter, as defined in § 39-13-211;

(iv) Assault, as defined in § 39-13-101;

(v) Aggravated assault, as defined in § 39-13-102;

(vi) Kidnapping, as defined in § 39-13-303;

(vii) Aggravated kidnapping, as defined in § 39-13-304;

(viii) Especially aggravated kidnapping, as defined in § 39-13-305;

(ix) Robbery, as defined in § 39-13-401;

(x) Aggravated robbery, as defined in § 39-13-402;

(xi) Especially aggravated robbery, as defined in § 39-13-403;

(xii) Carjacking, as defined in § 39-13-404;

(xiii) Rape, as defined in § 39-13-503;

(xiv) Aggravated rape, as defined in § 39-13-502;

(xv) Rape of a child, as defined in § 39-13-522;

(xvi) Aggravated burglary, as defined in § 39-14-403;

(xvii) Especially aggravated burglary, as defined in § 39-14-404;

(xviii) Aggravated criminal trespass, as defined in § 39-14-406;

(xix) Coercion of witness, as defined in § 39-16-507;

(xx) Retaliation for past action, as defined in § 39-16-510;

(xxi) Riot, as defined in § 39-17-302;

(xxii) Aggravated riot, as defined in § 39-17-303;

(xxiii) Inciting to riot, as defined in § 39-17-304;

(xxiv) The illegal sale, delivery or manufacture of a controlled substance or controlled substance analogue, as defined in §§ 39-17-417 and 39-17-454;

(xxv) Possession of a controlled substance or controlled substance analogue with intent to sell, deliver, or manufacture, as defined in § 39-17-417(a)(4) and § 39-17-454;

(xxvi) Unlawful carrying or possession of a weapon, as defined in § 39-17-1307;

(xxvii) Trafficking for commercial sex acts, as defined in § 39-13-309.

(4) (A) "Pattern of criminal gang activity" means prior convictions for the commission or attempted commission of, facilitation of, solicitation of, or conspiracy to commit:

(i) Two (2) or more criminal gang offenses that are classified as felonies; or

(ii) Three (3) or more criminal gang offenses that are classified as misdemeanors; or

(iii) One (1) or more criminal gang offenses that are classified as felonies and two (2) or more criminal gang offenses that are classified as misdemeanors; and

(iv) The criminal gang offenses are committed on separate occasions; and

(v) The criminal gang offenses are committed within a five-year period;

(B) (i) As used in this subsection (a), "prior conviction" means a criminal gang offense for which a criminal gang member was convicted prior to the commission of the instant criminal gang offense by the defendant and includes convictions occurring prior to July 1, 1997;

(ii) "Prior conviction" includes convictions under the laws of any other state, government or country that, if committed in this state, would have constituted a criminal gang offense. In the event that a conviction from a jurisdiction other than Tennessee is not specifically named the same as a criminal gang offense, the elements of the offense in the other jurisdiction shall be used by the Tennessee court to determine if the offense is a criminal gang offense;

(iii) Convictions for multiple criminal gang offenses committed as part of a single course of conduct within twenty-four (24) hours are not committed on "separate occasions." However, acts that constitute criminal gang offenses under subdivision (a)(3)(A) shall not be construed to be a single course of conduct.

(b) A criminal gang offense committed by a defendant who was a criminal gang member at the time of the offense shall be punished one (1) classification higher than the classification established by the specific statute creating the offense committed.

(c) A criminal gang offense committed by a defendant who was not a criminal gang member at the time of the offense but who committed the offense for the purpose of and with the intent to fulfill an initiation or other requirement for joining a criminal gang as defined in subdivision (a)(1) shall be punished one (1) classification higher than the classification established by the specific statute creating the offense committed.

(d) If the criminal gang offense subject to enhancement under subsection (b) or (c) is a Class A felony, the presumptive sentence for the offense shall be the maximum sentence within the range from which the defendant is to be sentenced.

(e) A criminal gang offense committed by a defendant who was a criminal gang member at the time of the offense shall be punished two (2) classifications higher than the classification established by the specific statute creating the offense committed if the criminal gang member was also a leader or organizer of the criminal gang at the time the offense was committed.

(f) If the criminal gang offense subject to enhancement under subsection (e) is a Class A or B felony, the criminal gang member shall be sentenced as a Class A felon and the presumptive sentence for the offense shall be the maximum sentence within the range from which the defendant is to be sentenced.

(g) If the defendant is charged with a criminal gang offense and the district attorney general intends to seek enhancement of the punishment under subsection (b), (c) or (e), the indictment, in a separate count, shall specify, charge and give notice of the subsection under which enhancement is alleged applicable and of the required prior convictions constituting the gang's pattern of criminal gang activity.

(h) (1) If the defendant is convicted of the underlying criminal gang offense, the jury shall then separately consider whether the defendant was at the time of the offense:

(A) A criminal gang member;

(B) A criminal gang member and a leader or organizer of the gang; or

(C) Not a criminal gang member but committed the offense for the purpose of joining a criminal gang.

(2) If the jury convicts the defendant under subdivision (h)(1)(A), (h)(1)(B) or (h)(1)(C), the court shall pronounce judgment and sentence the defendant as provided in this section.

(i) For purposes of establishing a "pattern of criminal gang activity" the following offenses may be considered:

(1) Criminal gang offenses, as defined by subdivision (a)(3)(A), committed prior to July 1, 2013; and

(2) Criminal gang offenses, as defined by subdivision (a)(3)(B), committed on or after July 1, 2013.



§ 40-35-122 - Sentencing alternatives for defendants who commit non-violent property offenses.

(a) Notwithstanding any law to the contrary, except as provided in subsection (b), the judge sentencing a defendant who commits a non-violent property offense, as defined in subsection (c), on or after July 1, 2010, shall not be authorized to impose the sentencing alternatives of continuous confinement in a local jail or the department of correction as authorized by § 40-35-104(c)(5), (c)(6), or (c)(8). However, the judge may sentence the defendant to any of the other sentencing alternatives authorized by § 40-35-104(c), which include, but are not limited to, periodic confinement, work release, community corrections, probation, or judicial diversion.

(b) (1) A defendant convicted of an offense set out in subsection (c) may be sentenced to any of the sentencing alternatives authorized by § 40-35-104(c), including a period of continuous confinement, if the sentencing judge determines the defendant:

(A) Has at least one (1) prior conviction at the time the subsection (c) offense is committed; or

(B) Violated the terms and conditions of the alternative sentence originally imposed upon the defendant pursuant to subsection (a).

(2) As used in this subsection (b):

(A) (i) "Prior conviction" means that the defendant serves and is released or discharged from, is serving, or is on escape status from a separate period of incarceration or supervision for the commission of a felony offense prior to or at the time of committing an offense on or after July 1, 2010, listed in subsection (c);

(ii) "Prior conviction" includes convictions under the laws of any other state, government or country that, if committed in this state, would constitute a felony. If an offense in a jurisdiction other than Tennessee is not identified as a felony in this state, it shall be considered a prior conviction if the elements of the offense are the same as the elements for a felony offense in this state; and

(B) "Separate period of incarceration or supervision" includes a sentence to any of the sentencing alternatives set out in § 40-35-104(c)(3)-(9).

(c) As used in this section, a "non-violent property offense" is:

(1) Forgery under § 39-14-114, where the amount of the forgery is less than one thousand dollars ($1,000);

(2) Attempted forgery under §§ 39-12-101 and 39-14-114, where the amount of the forgery is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(3) Criminal simulation under § 39-14-115, where the amount is less than one thousand dollars ($1,000);

(4) Attempted criminal simulation under §§ 39-12-101 and 39-14-115, where the amount is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(5) Facilitating criminal simulation under §§ 39-11-403 and 39-14-115, where the amount is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(6) Felony theft of services under § 39-14-104, where the amount of the theft is less than one thousand dollars ($1,000);

(7) Shoplifting under §§ 39-14-103 or 39-14-146, where the amount taken is less than one thousand dollars ($1,000);

(8) Felony fraudulent use of a credit card under § 39-14-118, where the amount of the theft is less than one thousand dollars ($1,000);

(9) Felony passing worthless checks under § 39-14-121 where the amount of the check is less than one thousand dollars ($1,000);

(10) Passing forged checks under § 39-14-114, where the amount of the forgery is less than one thousand dollars ($1,000);

(11) Felony theft of property under § 39-14-103, where the amount of the theft is less than one thousand dollars ($1,000);

(12) Attempted theft of property under §§ 39-12-101 and 39-14-103, where the amount of the attempted theft is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(13) Facilitating the theft of property under §§ 39-11-403 and 39-14-103, where the amount of the property is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(14) Conspiracy to commit theft of property under §§ 39-12-103 and 39-14-103, where the amount of the property is one thousand dollars ($1,000) or more, but less than ten thousand dollars ($10,000);

(15) Felony vandalism under § 39-14-408, where the amount of the vandalism is less than one thousand dollars ($1,000);

(16) Fraudulent transfer of a motor vehicle under § 39-14-147;

(17) Attempted burglary other than a habitation under §§ 39-12-101 and 39-14-402(a)(1), (a)(2) or (a)(3);

(18) Burglary of an auto under § 39-14-402(a)(4); and

(19) Burning personal property under § 39-14-303.






Part 2 - Procedure for Imposing Sentence

§ 40-35-201 - Issue of guilt and sentence to be tried separately -- Instructing jury on possible sentences.

(a) In all contested criminal cases, the issue of guilt or innocence is submitted to the trier of fact for a verdict on that issue alone. If the defendant is found or pleads guilty, sentence shall be set in accordance with this chapter in a separate sentencing hearing. Nothing in this chapter shall be construed to deprive a defendant of a right to a jury trial as to the defendant's guilt or innocence pursuant to Rule 23 of the Tennessee Rules of Criminal Procedure and appropriate provisions of the United States or Tennessee constitutions.

(b) In all contested criminal cases, except for capital crimes that are governed by the procedures contained in §§ 39-13-204 and 39-13-205, and as necessary to comply with the Tennessee Constitution, article VI, § 14 and § 40-35-301, the judge shall not instruct the jury, nor shall the attorneys be permitted to comment at any time to the jury, on possible penalties for the offense charged nor all lesser included offenses.

(c) "Plea of guilty" or "guilty plea," as used in this chapter, includes the plea of nolo contendere as provided in Rule 11 of the Tennessee Rules of Criminal Procedure.



§ 40-35-202 - Notice of intent to seek enhanced punishment -- Statement of enhancement and mitigating factors.

(a) If the district attorney general believes that a defendant should be sentenced as a multiple, persistent or career offender, the district attorney general shall file a statement thereof with the court and defense counsel not less than ten (10) days before trial or acceptance of a guilty plea; provided, that notice may be waived by the defendant in writing with the consent of the district attorney general and the court accepting the plea. The statement, which shall not be made known to the jury determining the guilt or innocence of the defendant on the primary offense, must set forth the nature of the prior felony convictions, the dates of the convictions and the identity of the courts of the convictions. The original or certified copy of the court record of any prior felony conviction, bearing the same name as that by which the defendant is charged in the primary offense, is prima facie evidence that the defendant named in the record is the same as the defendant before the court, and is prima facie evidence of the facts set out in the record.

(b) In all cases following a finding of guilt, the court may require that:

(1) The district attorney general file a statement with the court setting forth any enhancement or mitigating factors the district attorney general believes should be considered by the court; and

(2) The defendant file a statement with the court setting forth all mitigating factors known to the defendant and indicating any mitigating factors the defendant believes should be considered by the court.



§ 40-35-203 - Court to impose sentence -- Exceptions.

(a) Except as provided in subsection (c) and with respect to fines as provided in § 40-35-301, sentences in felony and misdemeanor cases shall be imposed by the court. Upon a verdict or plea of guilty, the court shall set and conduct a sentencing hearing except as provided in subsection (b). Evidence may, but need not, be presented by both the defendant and the district attorney general on any matter relevant to the issue of sentencing. The sentencing hearing may occur immediately after guilt is determined, subject to the rights of the parties to postpone the hearing under § 40-35-209(a).

(b) Where the sentence is agreed upon by the district attorney general and the defendant and accepted by the court, the court may immediately impose sentence as provided in § 40-35-205(d) and no specific sentencing hearing or presentence reports shall be required. The judge may, in the judge's discretion, direct that a complete presentence report be prepared. No defendant sentenced to the custody of the department of correction shall be committed or conveyed to the department unaccompanied by the completed presentence report or investigation and report required by § 40-35-209(d)(1). Furthermore, a presentence report or investigation and report shall be prepared on all defendants sentenced to a period of continuous confinement of one (1) year or greater in a local jail or workhouse. This requirement shall not be cause for delay in conveying the defendant to the local institution to which the defendant has been committed. There shall be a presentence report and hearing on any issue of sentencing not agreed upon by the parties and accepted by the court.

(c) If a capital offense is charged and the jury returns a verdict where death is a possibility, the jury shall fix the punishment in a separate sentencing hearing as otherwise provided by law, unless the jury is waived as to punishment.

(d) If the trial judge who presided at the trial on the merits is unavailable because of death, resignation, retirement, ill health or loss of jurisdiction, another judge appointed by the chief justice of the Tennessee supreme court may impose the sentence.

(e) If the criminal offense for which the defendant is charged carries an enhanced punishment for a second or subsequent violation of the same offense, the indictment in a separate count shall specify and charge that fact. If the defendant is convicted of the offense, then the jury must find that beyond a reasonable doubt the defendant has been previously convicted the requisite number of times for the same offense. Upon such finding, the defendant shall be subject to the authorized terms of imprisonment for the felonies and misdemeanors as set forth in § 40-35-111.



§ 40-35-204 - Presentence service officers.

(a) The commissioner of correction shall appoint presentence service officers for each court having criminal jurisdiction. These officers may be the existing probation officers. Presentence service officers shall conduct investigations and make reports to sentencing courts relating to the imposition of sentences on defendants.

(b) With permission of the court, and if the commissioner determines that it will not interfere with their other duties, the presentence service officers may:

(1) Assist courts or other judicial officers in developing information relating to the setting of bail or other pretrial release or detention decisions; and

(2) Develop information about defendants relating to the selection of a defendant for particular correctional programs.



§ 40-35-205 - Presentence investigation -- Physical or mental examination of defendant.

(a) Upon acceptance of a guilty plea or upon a verdict or finding of guilty, the court shall, in the case of a felony, and may, in the case of a misdemeanor, direct the presentence service officer to make a presentence investigation and report, except as provided in § 40-35-203 and subsection (b). The presentence service officer shall conduct the investigation necessary to prepare a presentence report, meeting the requirements of § 40-35-207 and any other investigation the officer deems appropriate or the court directs and shall independently determine the factual basis for any enhancement or mitigating factors asserted by the parties.

(b) With the concurrence of a defendant, a court may direct the presentence service officer to begin the presentence investigation before the adjudication of the guilt of the defendant. Nothing discovered by the presentence investigation may be disclosed to the district attorney general, the court or the jury before acceptance of a plea of guilty or a verdict or finding of guilty unless the defendant concurs. If the presentence investigation is begun before the adjudication of guilt, the information discovered shall be disclosed to the defendant or defendant's counsel, upon request, after the court's acceptance of a plea of guilty or a verdict or finding of guilt.

(c) The court may order a physical or mental examination of the defendant. If the court determines that an examination should be made, it shall issue an order that the defendant submit to examination at a time and place designated by the court and that the examination be conducted by a physician, psychiatrist, licensed psychologist, licensed psychological examiner, licensed senior psychological examiner or certified psychological assistant designated by the court. Upon the court's written determination that the defendant is indigent, the court may direct that any physical or mental examination provided for in this section shall be performed by the department of correction or mental health and substance abuse services. The examination shall be performed on an outpatient basis if appropriate. The costs of the examination shall be taxed as other costs in cases of indigency.

(d) If the district attorney general and defendant agree on a specific sentence as to the offense classification, length or manner of service of sentence and the court accepts the sentence agreement as the appropriate disposition in the case, no presentence report or hearing shall be required unless so ordered by the court. No defendant sentenced to the custody of the department of correction shall be committed or conveyed to the department unaccompanied by the completed presentence report or investigation and report required by § 40-35-209(d)(1). Furthermore, a presentence report or investigation and report shall be prepared on all defendants sentenced to a period of continuous confinement of one (1) year or greater in a local jail or workhouse. This requirement shall not be cause for delay in conveying the defendant to the local institution to which the defendant has been committed. No sentence agreement shall be binding on the court, which may either accept or reject the agreement pursuant to Rule 11 of the Tennessee Rules of Criminal Procedure. If the court rejects the sentence agreement, the defendant may elect to have a sentencing hearing with a presentence report.



§ 40-35-207 - Presentence report -- Contents.

(a) The presentence report shall set forth:

(1) The characteristics and circumstances of the offense committed by the defendant;

(2) The defendant's physical and mental history and condition, family history and background, education, occupation and personal habits;

(3) Information relating to enhancement or mitigating factors asserted by the parties and its source;

(4) The defendant's record of prior convictions, including any juvenile court findings or adjudications that the defendant committed an act as a juvenile that would constitute a Class A or Class B felony if committed by an adult;

(5) Information relating to any enhancement or mitigating factors that may affect the sentence imposed although not asserted by the parties and the source from which the information was obtained;

(6) If a sentence not involving confinement is likely or is sought by an eligible defendant, information to assist the court in deciding whether to grant probation and in imposing conditions for any probation supervision that may be ordered, including the nature and extent of programs and resources available to assist in rehabilitation of the defendant;

(7) If requested by the court, information to assist the court in imposing a fine or restitution, including the financial resources of the defendant, the financial needs of the defendant's dependents and the gain derived from or loss caused by the criminal activity;

(8) Any statement relating to sentencing submitted by the victim of the offense or the investigative agency;

(9) Information to assist the court in deciding whether to sentence an eligible defendant to an available and appropriate community based alternative to incarceration as provided in chapter 36 of this title and in imposing the terms and conditions for any such sentence; and

(10) Any other matters the court directs to be included.

(b) The presentence report shall not include a recommendation for confinement or nonconfinement of any defendant unless otherwise required by law.

(c) In misdemeanor cases where the court has ordered a presentence report or hearing and in cases in which neither party asserts the existence of any enhancement or mitigating factors, the court may direct the presentence service officer not to include certain types of information normally required in the report.



§ 40-35-208 - Filing of report -- Availability to parties.

The presentence report shall be filed with the clerk of the court and complete copies shall be made available to the parties within ten (10) days prior to the sentencing hearing, which may be waived by the consent of all parties and the court.



§ 40-35-209 - Sentencing hearing -- Transfer of report to department of correction or local jail or workhouse -- Form of judgment of conviction.

(a) Before imposing sentence or making other disposition upon acceptance of a plea of guilty or upon a verdict or finding of guilty, the court shall conduct a sentencing hearing without unreasonable delay, but in no event more than forty-five (45) days after the finding of guilt, except as provided in § 40-35-203(b) relating to agreed sentences and § 40-35-203(c) relating to capital crimes. The court, upon the request of either party and with good cause shown, shall continue the sentencing hearing for at least five (5) days, but not more than thirty (30) days, after the filing of a presentence report, unless either party shows good cause for further postponement or unless these time constraints will unduly prejudice the position of either party.

(b) At the sentencing hearing, the court shall afford the parties the opportunity to be heard and present evidence relevant to the sentencing of the defendant and may afford the victim of the offense or the family of the victim the opportunity to testify relevant to the sentencing of the defendant. The court may allow the parties to subpoena witnesses and call or cross-examine witnesses, including, but not limited to, the person who prepared the presentence report and any person whose information contained in the presentence report is relevant to the sentencing decision. At the sentencing hearing, the district attorney general shall be the first party to present evidence and then the defendant shall have an opportunity to present evidence. Both parties may be allowed to call witnesses in rebuttal. The rules of evidence shall apply, except that reliable hearsay, including, but not limited to, certified copies of convictions or documents, may be admitted if the opposing party is accorded a fair opportunity to rebut any hearsay evidence so admitted; provided, that this subsection (b) shall not be construed to authorize the introduction of any evidence secured in violation of the United States or Tennessee constitutions.

(c) A record of the sentencing hearing is kept and preserved in the same manner as trial records. The record of the sentencing hearing is part of the record of the case and shall include specific findings of fact upon which application of the sentencing principles was based.

(d) (1) Whenever a defendant is sentenced for a felony to the custody of the department of correction or a local jail or workhouse, the sentencing court shall transmit to the commissioner of correction or the superintendent of the local jail or workhouse a copy of the defendant's presentence report when one is prepared in accordance with this chapter. If the presentence report was controverted at the sentencing hearing, the court shall order the report modified to incorporate any findings of the court that are inconsistent with the original report, and the defendant shall be entitled to file a statement in response to the presentence report and the court's findings. If there is no presentence report and the defendant is sentenced for a felony to the department or local jail or workhouse, the court shall direct the presentence service officer to make an investigation and report in conformity with § 40-35-207. The clerk shall, within ten (10) days after entry of the judgment of conviction of the defendant to a local jail or workhouse, transmit to the superintendent of the institution the original or modified presentence report and shall, within ten (10) days after receiving statements from the counsel for the defendant, transmit a copy to the superintendent and a copy to the district attorney general; provided, that this requirement shall not be cause for delay in conveying the defendant to the local institution to which the defendant has been committed. Notwithstanding any other law to the contrary, no defendant sentenced to the custody of the department shall be committed or conveyed to the department unaccompanied by the completed presentence report or investigation and report required by this section.

(2) The department has the authority to employ a sufficient number of presentence service officers to provide the additional reports required by this subsection (d).

(3) In those counties wherein a presentence report is prepared upon instructions of the court before the trial of any person, the presentence report shall not be commented upon or read to the jury by the judge or the district attorney general or defense counsel.

(e) (1) After the defendant is sentenced, the district attorney general shall complete and file within thirty (30) days the uniform judgment document for the conviction that is signed by all parties; but if not signed by the parties, the clerk shall make a copy of the document available to the parties before entry by the court, which shall indicate for each offense the following:

(A) The type of offense for which the defendant was charged and convicted and the sentence imposed;

(B) Whether the defendant was sentenced as a standard offender;

(C) Whether the defendant was sentenced as a multiple offender;

(D) Whether the defendant was sentenced as a persistent offender;

(E) Whether the defendant was sentenced as a career offender;

(F) Whether the defendant was sentenced as a repeat violent offender;

(G) Whether the defendant was sentenced as a one hundred percent (100%) offender pursuant to § 40-35-501(i);

(H) Whether the defendant was sentenced as an especially mitigated offender;

(I) Whether the sentence was to a local jail;

(J) Whether the sentence was to a local workhouse;

(K) Whether the sentence was to the department;

(L) Whether the sentence was to probation supervision;

(M) Whether the sentence was to continuous confinement or periodic confinement followed by a period of probation supervision;

(N) Whether the sentence was to a community-based alternative to incarceration as provided in chapter 36 of this title;

(O) Whether the sentence runs concurrently or consecutively with any other sentence;

(P) The amount, if any, of pretrial jail credit awarded pursuant to § 40-23-101;

(Q) The social security number of the defendant;

(R) The date of birth of defendant; and

(S) The date the conviction offense was committed.

(2) After the defendant is sentenced the uniform judgment document completed by the district attorney general is a public record and is available to anyone upon request.

(f) The supreme court shall promulgate a uniform judgment document for use by the trial judges in this state, and the trial judges shall employ that document for each criminal case resulting in a conviction.

(g) If the judgment of conviction does not include the information required in subsection (e), it shall be returned to the sentencing court to be completed.



§ 40-35-210 - Imposition of sentence -- Evidence to be considered -- Presumptive sentence -- Sentence explanation.

(a) At the conclusion of the sentencing hearing, the court shall first determine the appropriate range of sentence.

(b) To determine the specific sentence and the appropriate combination of sentencing alternatives that shall be imposed on the defendant, the court shall consider the following:

(1) The evidence, if any, received at the trial and the sentencing hearing;

(2) The presentence report;

(3) The principles of sentencing and arguments as to sentencing alternatives;

(4) The nature and characteristics of the criminal conduct involved;

(5) Evidence and information offered by the parties on the mitigating and enhancement factors set out in §§ 40-35-113 and 40-35-114;

(6) Any statistical information provided by the administrative office of the courts as to sentencing practices for similar offenses in Tennessee; and

(7) Any statement the defendant wishes to make in the defendant's own behalf about sentencing.

(c) The court shall impose a sentence within the range of punishment, determined by whether the defendant is a mitigated, standard, persistent, career or repeat violent offender. In imposing a specific sentence within the range of punishment, the court shall consider, but is not bound by, the following advisory sentencing guidelines:

(1) The minimum sentence within the range of punishment is the sentence that should be imposed, because the general assembly set the minimum length of sentence for each felony class to reflect the relative seriousness of each criminal offense in the felony classifications; and

(2) The sentence length within the range should be adjusted, as appropriate, by the presence or absence of mitigating and enhancement factors set out in §§ 40-35-113 and 40-35-114.

(d) The sentence length within the range should be consistent with the purposes and principles of this chapter.

(e) When the court imposes a sentence, it shall place on the record, either orally or in writing, what enhancement or mitigating factors were considered, if any, as well as the reasons for the sentence, in order to ensure fair and consistent sentencing.

(f) A sentence must be based on evidence in the record of the trial, the sentencing hearing, the presentence report and the record of prior felony convictions filed by the district attorney general with the court, as required by § 40-35-202(a).



§ 40-35-211 - Court to impose determinate sentences only.

In fixing a sentence for a felony or misdemeanor, the court shall impose a specific sentence length for each offense:

(1) Specific sentences for a felony shall be for a term of years or months or life, if the defendant is sentenced to the department of correction; or a specific term of years, months or days if the defendant is sentenced for a felony to any local jail or workhouse. Specific sentences for a misdemeanor are for a specific number of months or days or hours or any combination thereof. There are no indeterminate sentences. Sentences for all felonies and misdemeanors are determinate in nature, and the defendant is responsible for the entire sentence undiminished by sentence credits of any sort, except for credits authorized by § 40-23-101 relative to pretrial jail credit, or §§ 33-5-406 and 33-7-102 relative to mental examinations and treatment, and prisoner sentence reduction credits authorized by § 41-21-236.

(2) If the minimum punishment for any offense is imprisonment in the penitentiary for one (1) year, but in the opinion of the court the offense merits a lesser punishment, the defendant may be sentenced to the local jail or workhouse for any period less than one (1) year, except as otherwise provided.

(3) If a defendant is convicted of an offense designated as a felony but the court imposes a sentence of less than one (1) year in the local jail or workhouse, the defendant shall be considered a felon but shall be sentenced as in the case of a misdemeanor, and, therefore, shall be entitled to sentence credits under § 41-2-111. Upon the defendant becoming eligible for work release, furlough, trusty status or related rehabilitative programs as specified in § 40-35-302(d), the defendant may be placed in the programs by the sheriff or administrative authority having jurisdiction over the local jail or workhouse.



§ 40-35-212 - Court to determine location and conditions of sentence -- Probation -- Retention of jurisdiction during sentence.

(a) In imposing a sentence, the court shall determine under what conditions a sentence will be served as provided by law. A defendant may be sentenced to the department of correction unless prohibited by § 40-35-104(b).

(b) A court may also order probation where a defendant is eligible by law either:

(1) Immediately upon sentencing;

(2) In conjunction with a specific period of confinement pursuant to § 40-35-306; or

(3) In conjunction with a period of periodic confinement pursuant to § 40-35-307.

(c) Unless the defendant receives a sentence in the department, the court shall retain full jurisdiction over the manner of the defendant's sentence service.

(d) (1) Notwithstanding subsection (c), the court shall retain full jurisdiction over a defendant sentenced to the department during the time the defendant is being housed in a local jail or workhouse awaiting transfer to the department. The jurisdiction shall continue until the defendant is actually transferred to the physical custody of the department.

(2) The sheriff shall promptly transfer any inmate sentenced to the department of correction who is being housed in the sheriff's local jail awaiting transfer when called upon to do so by a department of correction official. The department shall notify the sheriff in writing of the date the department intends to take custody of the inmate for transfer to the department. The notice shall be given as soon as practicable before the transfer date. Failure to do so shall result in the state withholding any housing reimbursement allowance that might otherwise be due the county for housing the inmate for any day or portion of a day that the sheriff fails or refuses to transfer custody of the inmate to the department after being requested in writing to do so. The department shall notify each sheriff of the provisions of this subdivision (d)(2) and the consequences for failing to comply with it.



§ 40-35-213 - Eligibility for work release program.

(a) Notwithstanding any other law to the contrary, no person convicted of a sexual offense or violent sexual offense as defined in § 40-39-202, whether in the custody or control of the department of correction, a local government or a private prison contractor, shall be eligible for any work release program offered by or that may be offered by the correctional facility in which the offender is housed.

(b) As used in subsection (a), "work release program" includes any assignment to a work crew in which a prisoner is permitted to go out into the community, whether supervised or unsupervised, but does not include a work assignment to TRICOR or any TRICOR facility.



§ 40-35-214 - Transfer from county for plea and sentence.

(a) A defendant arrested, held or present in a county, other than that in which an indictment or information is pending against the defendant, may state in writing that the defendant wishes to plead guilty, to waive trial in the county in which the indictment or information is pending and to consent to the disposition of the case in the county in which the defendant was arrested, held or present, subject to the approval of the district attorney general and the court having criminal jurisdiction for each county. Upon receipt of the defendant's statement and of the written approval of the appropriate district attorneys general and courts, the clerk of the court in which the indictment or information is pending shall transmit the papers in the proceeding or certified copies of the papers to the clerk of the court for the county in which the defendant was arrested, held or present, and the prosecution shall continue in that county.

(b) A defendant arrested, held or present in a county other than the county in which a charge is pending against the defendant may state in writing that the defendant wishes to plead guilty, to waive trial in the county in which the warrant was issued and to consent to the disposition of the case in the county in which the defendant was arrested, held or present, subject to the approval of the district attorney general and the court having criminal jurisdiction for each county. Upon receipt of the defendant's statement and the written approval of the appropriate district attorneys general and courts, the clerk of the court for the county in which the warrant was issued shall transmit the papers in the proceeding or certified copies thereof to the clerk of the court having jurisdiction over the offense charged in the warrant for the county in which the defendant was arrested, held or present, and the prosecution shall continue in that county. When the defendant is brought before the court to plead to a charge filed in the county where the warrant was issued, the defendant may at that time waive indictment and the prosecution may continue based upon the indictment or information originally filed.

(c) If, after the proceeding has been transferred pursuant to subsection (a) or (b) the defendant pleads not guilty, the clerk shall return the papers to the court in which the prosecution was commenced, and the proceeding shall be restored to the docket of that court. The defendant's statement that the defendant wishes to plead guilty shall not be used against the defendant.



§ 40-35-215 - Sentence calculation.

(a) (1) The chief administrator of any local jail, workhouse or other facility in which persons serve criminal sentences on nonconsecutive days or in any manner other than continuous confinement or day for day shall formulate and reduce to writing the method by which the facility calculates the service of an hour, day and month.

(2) As used in this section "service of an hour, day or month" means the period of time a person must be incarcerated in the facility in order to reduce the person's court imposed sentence by an hour, day or month.

(b) At the first meeting of the county or municipal legislative body in which the facility is located, conducted after July 1, 1995, the chief administrator shall submit the formulation of the method of sentence calculation required by subsection (a) to the legislative body for its approval. The legislative body shall approve or modify and approve the sentence calculation.

(c) Upon the approval by the legislative body of the facility's sentence calculations, the chief administrator shall publish the sentence calculations and cause them to be prominently posted at the local jail, workhouse or facility for which they are applicable.



§ 40-35-216 - First hours served hour for hour.

Notwithstanding any other law or judgment of conviction to the contrary, the first forty-eight (48) hours of any sentence that a defendant is permitted to serve on nonconsecutive days, or in any manner other than continuous confinement or day for day, shall be served hour for hour. This section shall only apply to sentences imposed pursuant to § 55-10-402.






Part 3 - Sentences

§ 40-35-301 - Fixing of fine by court or jury.

(a) Where the offense is punishable by a fine of fifty dollars ($50.00) or less, the court shall fix the fine in accordance with § 40-35-111.

(b) In a case where the range of punishment includes a fine in excess of fifty dollars ($50.00), the jury finding the defendant guilty shall also fix the fine, if any, in excess of fifty dollars ($50.00). The jury shall report such fine with a verdict of guilty. When imposing sentence, after the sentencing hearing, the court shall impose a fine, if any, not to exceed the fine fixed by the jury. The defendant may waive the right to have a jury fix the fine and agree that the court fix it, in which case the court may lawfully fix the fine at any amount that the jury could have. If a plea agreement imposing a fine in excess of fifty dollars ($50.00) and the defendant's written waiver of the constitutional right to have a jury fix the fine are accepted by the court, the court may pronounce sentence, including the fine, without a jury. If the conviction is upon a guilty plea and there is no jury waiver as provided in this subsection (b), a jury shall be impaneled to fix the fine, if any, to be imposed by the court in an amount not to exceed the fine fixed by the jury.



§ 40-35-302 - Misdemeanor sentencing -- Rehabilitative program credits -- Probation -- Supervision of defendants on probation.

(a) In imposing a sentence for a misdemeanor, the court may conduct a separate sentencing hearing. If the court does not conduct a separate sentencing hearing, the court shall allow the parties a reasonable opportunity to be heard on the question of the length of any sentence and the manner in which the sentence is to be served.

(b) In imposing a misdemeanor sentence, the court shall fix a specific number of months, days or hours, and the defendant shall be responsible for the entire sentence undiminished by sentence credits of any sort except for credits authorized by § 40-23-101, relative to pretrial jail credit, or §§ 33-5-406 and 33-7-102, relative to mental examinations and treatment, and credits awarded in accordance with either, but not both, § 41-2-111 or § 41-2-147. The court shall impose a sentence consistent with the purposes and principles of this chapter.

(c) When a defendant is serving a misdemeanor sentence, the defendant shall be continuously confined for the duration of the sentence except as provided in subsections (d) and (e); provided, that nothing in this section shall be construed as prohibiting a defendant, in the discretion of the workhouse superintendent or sheriff, from participating in work crews during the time the defendant is to be continuously confined.

(d) In imposing a misdemeanor sentence, the court shall fix a percentage of the sentence that the defendant shall serve. After service of such a percentage of the sentence, the defendant shall be eligible for consideration for work release, furlough, trusty status and related rehabilitative programs. The percentage shall be expressed as zero percent (0%), ten percent (10%), twenty percent (20%), thirty percent (30%), forty percent (40%), fifty percent (50%), sixty percent (60%), seventy percent (70%) but not in excess of seventy-five percent (75%). If no percentage is expressed in the judgment, the percentage shall be considered zero percent (0%). When the defendant has served the required percentage, the administrative authority governing the rehabilitative program shall have the authority, in its discretion, to place the defendant in the programs as provided by law. In determining the percentage of the sentence to be served in actual confinement, the court shall consider the purposes of this chapter, the principles of sentencing and the enhancement and mitigating factors set forth in this chapter and shall not impose such percentages arbitrarily.

(e) The court has authority to place the defendant on probation either:

(1) After service of a portion of the sentence in periodic confinement or continuous confinement; or

(2) Immediately after sentencing.

(f) (1) The general sessions courts shall not place a defendant who is convicted of a misdemeanor on probation under the supervision of the state department of correction. Nothing in this subsection (f) is intended to restrict the use, where necessary, of any county or public probation service or private probation company established for the purpose of supervising defendants convicted of misdemeanors, unless the offender is currently being supervised by the state department of correction on a felony offense.

(2) When a person employed to provide probation services to defendants convicted of a misdemeanor, whether employed by a municipality, county, public or a private probation company, is first assigned a new probationer, the person shall conduct a search of the Tennessee bureau of investigation's sexual offender and violent sexual offender registration, verification and tracking database to determine if the probationer is a sexual offender or violent sexual offender. If so, the probation officer shall inform the sentencing judge of the probationer's status, if the status is not already known. If the probationer remains on probation, the officer shall also monitor the probationer's compliance with the requirements of § 40-39-211.

(g) (1) Except as provided in subdivision (g)(2):

(A) A private entity that provides probation supervisory services shall be required to perform all of the following:

(i) Provide a report to the clerk of the criminal court and general sessions court in each judicial district in which the entity proposes to provide misdemeanor probation services on a quarterly basis in a form and manner as is specified by the clerk; provided, that the report shall contain all of the information required in subdivision (g)(1)(G);

(ii) Provide an application form to all of the criminal court and general sessions court judges in each judicial district in which the entity proposes to provide misdemeanor probation services. The application shall be on a form and in a manner specified by the judges and shall contain all of the information required by subdivision (g)(1)(E);

(iii) Supervise all misdemeanor defendants sentenced by a proper order of probation to be supervised by the entity and to assist the defendants so sentenced in completing all court-ordered conditions of probation;

(iv) Maintain documentation on all misdemeanor defendants sentenced to be supervised by the entity. All books, records and documentation maintained by the entity relating to work performed or money received for the supervision of misdemeanor defendants so sentenced shall be maintained for a period of three (3) full years from the date of the final payment or audit. The records shall be subject to audit, both fiscal and performance, at any reasonable time and upon reasonable notice by the court or courts in which the entity operates or their duly appointed representatives. The records shall be maintained in accordance with generally accepted accounting principles; and

(v) Any additional duties that the judge or judges of the courts for which the entity provides misdemeanor probation supervisory services may in writing require;

(B) The following minimum education standards are required for certain employees of an entity established for the purpose of supervising misdemeanor probationers:

(i) The chief executive officer of an entity offering probation supervision shall have a bachelor's degree from an accredited university in any of the following fields: criminal justice, administration, social work or the behavioral sciences and two (2) years of experience in criminal justice or social work; provided, that four (4) years of professional administrative experience with an organization providing services in criminal justice or social work may be substituted for the bachelor's degree; and

(ii) An employee responsible for providing probation supervision and employed by an entity shall have at least four (4) years of experience in a criminal justice or a social services agency providing counseling services or shall have a bachelor's degree or associate's degree from an accredited college or university;

(C) Any entity providing probation supervisory services shall post a liability insurance policy and a performance bond in the amounts stated:

(i) A liability insurance policy in an amount at least equal to the limits of governmental liability established in the Governmental Tort Liability Act, compiled in title 29, chapter 20, that is in effect on the date the services are provided. Nothing in this subdivision (g)(1)(C)(i) shall be construed as prohibiting the entity from carrying a liability insurance policy in excess of the limits of liability provided in the Governmental Tort Liability Act. The policy shall be for the purpose of reimbursing an injured or aggrieved party for any damages or expenses for which the entity providing probation supervisory services is found liable by a court of competent jurisdiction;

(ii) A performance bond issued by a corporate surety in the amount of twenty-five thousand dollars ($25,000). The bond shall be to provide recourse to the governmental entity for which the entity is providing probation supervisory services in the event of nonperformance, default, bankruptcy or failure of the entity to perform the required services;

(iii) The comptroller of the treasury shall design a uniform performance bond form to be used by all private entities providing misdemeanor probation supervisory services in this state;

(iv) A copy of the liability insurance policy and the performance bond shall be filed with the clerk of all courts in each county in which the entity proposes to provide probation supervisory services;

(D) Any entity providing or proposing to provide misdemeanor probation services shall investigate the criminal record for each employee and shall include in its application form any criminal conviction of each employee;

(E) The application form required by subdivision (g)(1)(A)(ii) shall contain the following information:

(i) The title of the entity;

(ii) Its form of business organization;

(iii) The office and mailing address of the entity;

(iv) The names of the employees who will provide services and their position with the entity and their credentials;

(v) A sworn statement that the credentials of all employees meet the minimum standards under subdivision (g)(1)(B);

(vi) A sworn statement that a criminal record search has been conducted and, if a criminal conviction has been discovered, the name of the employee and the criminal conviction;

(vii) A credit history of the entity including any judgments or lawsuits; and

(viii) A description of the services to be provided by the entity and the fee structure for the services to be provided;

(F) The application required by subdivision (g)(1)(A)(ii) shall also contain an affidavit filed under penalties of perjury that it is complete and accurate and contains all of the information required by subdivision (g)(1)(E). The application with the affidavit shall be filed with the clerk of the criminal court and general sessions court in each judicial district in which the entity proposes to provide misdemeanor probation services;

(G) The quarterly report required to be filed pursuant to subdivision (g)(1)(A)(i) shall include the following information:

(i) The caseload for the entity;

(ii) The number of contact hours with offenders;

(iii) The services provided;

(iv) The number of filings for probation revocation and their dispositions;

(v) A financial statement including administrative costs and service costs; and

(vi) Contributions, if any, to the criminal injuries compensation fund;

(H) (i) It is an offense for a governmental employee, including a judge, or the employee's immediate family, to have a direct or indirect personal interest in a private entity that provides probation supervisory services or to receive anything of value in an individual capacity from the entity;

(ii) It is an offense for a private entity that provides probation supervisory services to give or offer to give anything of value to a governmental employee, including a judge, or the employee's immediate family, in the employee's individual capacity;

(iii) A violation of subdivision (g)(1)(H)(i) or (g)(1)(H)(ii) is a Class C misdemeanor; and

(iv) This section shall not be construed to amend or abridge any contract or operating agreement between any court or county government and any agency or individual presently supplying probation supervisory services to a court or county government pursuant to this chapter;

(I) No private corporation, enterprise, or agency contracting to provide probation services under this section shall engage in any of the following:

(i) Any employment, business or activity that interferes or conflicts with the duties and responsibilities under the contracts authorized by this section;

(ii) No corporation, enterprise or agency shall have personal business dealings, including, but not limited to, lending money, with probationers under its supervision; and

(iii) No corporation, enterprise or agency shall permit any person to supervise a probationer who is a member of the supervisory personnel's immediate family;

(J) As used in this subdivision (g)(1), "immediate family" means and includes the supervisor's mother, father, siblings, adult children or maternal and paternal grandparents.

(2) Subdivision (g)(1) does not apply in counties having a population, according to the 1990 federal census or any subsequent federal census, of: Click here to view image.

(h) As used in this section, the term "governmental employee" means employees and officials of the state and its political subdivisions who are employed as law enforcement employees or officials, probation and parole employees or officials, judicial employees or officials or correctional employees or officials, including employees and officials of jails and workhouses.



§ 40-35-303 - Probation -- Eligibility -- Terms.

(a) A defendant shall be eligible for probation under this chapter if the sentence actually imposed upon the defendant is ten (10) years or less; however, no defendant shall be eligible for probation under this chapter if convicted of a violation of § 39-13-304, § 39-13-402, § 39-13-504, § 39-13-532, § 39-15-402, § 39-17-417(b) or (i), § 39-17-1003, § 39-17-1004 or § 39-17-1005. A defendant shall also be eligible for probation pursuant to § 40-36-106(e)(3).

(b) A court shall have authority to impose probation as part of its sentencing determination at the conclusion of the sentencing hearing. There shall be no petition for probation filed by the defendant and probation shall be automatically considered by the court as a sentencing alternative for eligible defendants; provided, that nothing in this chapter shall be construed as altering any provision of present statutory or case law requiring that the burden of establishing suitability for probation rests with the defendant.

(c) (1) If the court determines that a period of probation is appropriate, the court shall sentence the defendant to a specific sentence but shall suspend the execution of all or part of the sentence and place the defendant on supervised or unsupervised probation either immediately or after a period of confinement for a period of time no less than the minimum sentence allowed under the classification and up to and including the statutory maximum time for the class of the conviction offense.

(2) (A) Except as provided in subdivision (c)(2)(B), if probation is to be granted to a defendant convicted of any of the misdemeanor offenses set out in subdivision (c)(2)(C), the provisions of subdivision (c)(1) shall govern the length of the term of probation.

(B) Notwithstanding subdivision (c)(2)(A), the judge may sentence a defendant convicted of any of the misdemeanor offenses set out in subdivision (c)(2)(C) to a period of probation not to exceed two (2) years, if the judge finds that the period of probation is necessary:

(i) For the defendant to complete any appropriate treatment program or programs, including, but not limited to, a sanctioned batterer's intervention program, an anger management program or any court-ordered drug or alcohol treatment program;

(ii) To make restitution to the victim of the offense;

(iii) To otherwise effect a change in the behavior of the defendant, including, but not limited to, imposing any of the conditions set forth in subsection (d); or

(iv) To protect and better ensure the safety of the victim or any other member of the victim's family or household, as set out in subsections (m) and (n).

(C) The offenses to which this subdivision (c)(2) applies are:

(i) Domestic assault, as prohibited by § 39-13-111;

(ii) Assault as prohibited by § 39-13-101, vandalism as prohibited by § 39-14-408, or false imprisonment as prohibited by § 39-13-302, where the victim of the offense is a person identified in § 36-3-601(5);

(iii) Violation of a protective order, as prohibited by § 36-3-612;

(iv) Stalking, as prohibited by § 39-17-315; and

(v) A second or third violation of § 55-10-401 if the judge orders a substance abuse treatment program as a condition of probation pursuant to § 55-10-402(a)(2)(B) or (a)(3)(B).

(d) Whenever a court sentences an offender to supervised probation, the court shall specify the terms of the supervision and may require the offender to comply with certain conditions that may include, but are not limited to:

(1) Meet the offender's family responsibilities;

(2) Devote the offender to a specific employment or occupation;

(3) Perform, without compensation, services in the community for charitable or governmental agencies;

(4) Undergo available medical or psychiatric treatment and enter and remain in a specified institution whenever required for that purpose by voluntary self-admission to the institution pursuant to § 33-6-201;

(5) Pursue a prescribed secular course of study or vocational training;

(6) Refrain from possessing a firearm or other dangerous weapon;

(7) Remain within prescribed geographical boundaries and notify the court or the probation officer of any change in the offender's address or employment;

(8) Submit to supervision by an appropriate agency or person and report as directed by the court;

(9) Satisfy any other conditions reasonably related to the purpose of the offender's sentence and not unduly restrictive of the offender's liberty or incompatible with the offender's freedom of conscience, or otherwise prohibited by this chapter;

(10) Make appropriate and reasonable restitution to the victim or the family of the victim involved pursuant to § 40-35-304;

(11) (A) Undergo an alcohol and drug assessment or treatment, or both an assessment and treatment, if the court deems it appropriate and licensed treatment service is available;

(B) Unless the court makes a specific determination that the person is indigent, the expense of the assessment and treatment shall be the responsibility of the person receiving it. If the court finds that the person is indigent under the same standards as used in § 55-10-402(j), the expense or some portion of the expense may be paid from the alcohol and drug addiction treatment fund provided in § 40-33-211, pursuant to a plan and procedures developed by the department of mental health and substance abuse services; or

(12) (A) Use a transdermal monitoring device or other alternative monitoring device if the court determines that the defendant's use of alcohol or drugs was a contributing factor in the defendant's unlawful conduct and the defendant is granted probation on or after July 1, 2014;

(B) As used in this subdivision (d)(12), "transdermal monitoring device" means any device or instrument that is attached to the person, designed to automatically test the alcohol or drug content in a person by contact with the person's skin at least once per one-half (1/2) hour regardless of the person's location, and which detects the presence of alcohol or drugs and tampering, obstructing, or removing the device.

(e) Probation shall be granted, if at all, at the time of the sentencing hearing except for sentences served in a local jail or workhouse, or except during the time a defendant sentenced to the department of correction is being housed in a local jail or workhouse awaiting transfer to the department as provided in § 40-35-212(d).

(f) The trial judge shall not have the authority to require that the defendant either secure or pay the costs accrued in the case at the instance of the state as a condition of conducting a hearing on the defendant's request for suspension of sentence and probation.

(g) The powers granted in this section shall be exercised by the judge of the trial court presiding at the trial of original conviction or by any successor judge holding court in that jurisdiction.

(h) No probationer shall be allowed to leave the jurisdiction of the probationer's probation officer without the express permission of the trial judge.

(i) (1) In misdemeanor cases, as a condition precedent, the defendant must pay not less than ten dollars ($10.00) nor more than forty-five dollars ($45.00) per month as part payment of expenses incurred by the agency, department, program, group or association in supervising the defendant. The payment shall be made to the clerk of the court in which proceedings against the defendant were pending, to be sent to the agency, department, program, group or association responsible for the supervision of the defendant, unless the defendant is found to be indigent and without anticipated future funds with which to make the payment. The clerk of the court collecting the payment is permitted to retain five percent (5%) of the proceeds collected for the handling and receiving of the proceeds. The court may order the payments to be made directly to the agency, department, program, group or association responsible for the supervision of the defendant in lieu of making the payments to the clerk of the court.

(2) In addition to the costs imposed by subdivision (i)(1), the court may require the defendant to pay any or all costs for the defendant's supervision, counseling or treatment in a specified manner, based on the defendant's ability to pay.

(3) Willful failure to pay the supervision fee imposed by this subsection (i) to the supervising entity shall be grounds for revocation of probation and the supervising entity shall report all instances of nonpayment to the sentencing court.

(j) The provisions of this section relative to the payment of a supervision fee shall not apply to any person subject to chapter 28, part 2 of this title.

(k) The commissioner of correction, sheriff, warden, superintendent or other official having authority and responsibility for convicted defendants may contract with any appropriate public or private agency not under the commissioner's, sheriff's, warden's, superintendent's or other official's control for custody, care, subsistence, education, treatment or training of the defendants. The cost of the contract services shall be paid by the appropriate state or local entity to the department or the local jail or workhouse.

(l) A probation officer shall make reasonable and diligent effort to notify a victim of any felony that involved violence or the threat of violence that the defendant convicted of that offense is statutorily eligible for probation and that a hearing will be held to determine whether the defendant should be granted probation. The notice shall be given at least three (3) days prior to the hearing. If the victim is less than eighteen (18) years of age or is otherwise unavailable, the probation officer shall make all reasonable and diligent efforts to so notify the family, if any, of the victim.

(m) In determining whether a person convicted of the offense of stalking, aggravated stalking or especially aggravated stalking, as defined in § 39-17-315, or any criminal offense defined in title 39, chapter 13, in which the victim falls within the definition set forth in § 36-3-601(5), should be granted probation, the court shall consider the safety and protection of the victim of the offense and of any other member of the victim's family or household.

(n) If the court grants probation to a person convicted of an offense specified in subsection (m), it may condition the probation on compliance with one (1) or more orders of the court, including, but not limited to:

(1) Enjoining the perpetrator from threatening to commit or committing acts of violence against the victim or other household members;

(2) Prohibiting the perpetrator from harassing, annoying, telephoning, contacting or otherwise communicating, either directly or indirectly, with the victim;

(3) Requiring the perpetrator to stay away from the residence, school, place of employment or a specified place frequented regularly by the victim and by any designated family or household member;

(4) Prohibiting the perpetrator from possessing or consuming alcohol, controlled substances or controlled substance analogues; and

(5) Prohibiting the perpetrator from using or possessing a firearm or any other specified weapon and requiring the perpetrator to surrender and forfeit any weapon currently possessed.

(o) (1) Probation officers meeting the requirements of this subsection (o) shall have the authority to serve warrants and make arrests solely relating to their duties as probation officers. A probation officer shall also have the authority to bring probationers before the court when directed by the court to do so. While acting in the performance of their duties as probation officers, the probation officers shall have the same authority as a peace officer while serving warrants and making arrests that relate solely to their duties as probation officers.

(2) The provisions of subdivision (o)(1) shall only apply to a probation officer:

(A) In any county having a charter form of government with a population of less than five hundred thousand (500,000), according to the 2000 federal census or any subsequent federal census;

(B) Employed by a probation office operated by a governmental entity;

(C) Who has completed training equal to the training required by the standards of the peace officer's standards and training commission (POST); and

(D) Who successfully completes at least forty (40) hours of appropriate in-service training each year.

(3) Because a probation officer meets the standards and requirements of subdivision (o)(2) does not mean the officer is eligible for the pay supplement for state certified officers authorized in § 38-8-111.

(4) This subsection (o) shall not apply to a state probation officer employed by the department of correction and paid by the state of Tennessee.

(p) (1) If a defendant is granted probation pursuant to this section and is released to the department charged by law with the supervision of probationers, the department may contract with an approved private probation provider to furnish probation supervision and services to such defendant if:

(A) The defendant's conviction offense was for a Class E felony; and

(B) The caseloads of state probation officers where the defendant is being supervised are high, resulting in the likelihood that the probationer may receive increased supervision and services from a private probation provider; or

(C) The private probation provider offers specialized services, treatment or training that would be beneficial to a probationer but would not be available if the probationer is supervised by the department.

(2) To contract with the department for the supervision of felons described in subdivision (p)(1)(A), a private probation provider shall:

(A) Meet all qualifications established by the private probation council for entities providing misdemeanor probation services;

(B) Keep all records in an electronic format that is accessible upon demand by an approved state agency;

(C) Maintain professional liability insurance of not less than one million dollars ($1,000,000) in addition to a general liability policy; and

(D) (i) Have been a private provider of misdemeanor probation services for courts exercising criminal jurisdiction in this state for at least fifteen (15) years; or

(ii) Have been a private provider of misdemeanor probation services for courts exercising criminal jurisdiction in this state for at least two (2) years and a state probation officer for at least thirteen (13) years.

(3) (A) A private probation provider who meets the requirements of subdivision (p)(2) and who wants to contract with the department to provide probation services to felons described in subdivision (p)(1)(A), may register with the department and the private probation council.

(B) At the time of registration, the private provider shall submit to the department and council:

(i) Such documentation as is necessary to demonstrate that it meets the requirements of subdivision (p)(2); and

(ii) A specific plan demonstrating how the use of such provider to supervise and provide services to felons described in subdivision (p)(1)(A), who have been granted probation will further the overall goal of reducing the recidivism rate of probationers. Such plan shall also contain statistics for misdemeanor probation services provided by the private provider for the previous ten (10) years. At a minimum, the statistics contained in the plan shall contain the same information required to be maintained by subdivision (p)(5).

(C) If the documentation and recidivism rate reduction plan presented by the private provider demonstrates that it meets the requirements of subdivision (p)(2), the department and council shall approve the private provider and place such provider on a list of companies eligible to contract with the department pursuant to this subsection (p).

(4) A supervision contract authorized by this section shall be between the private provider and the department. Once the court grants a person's petition for probation, the department shall be the sole entity that determines who supervises the probationer. No probationer meeting the criteria set out in subdivision (p)(1)(A) shall be placed under the supervision of or supervised by a private provider that has not contracted with the department and is not on the list of companies approved by the department and the council.

(5) Any private provider who contracts with the department pursuant to this subsection (p) shall maintain statistics on the probationers supervised pursuant to this subsection (p) and shall submit a quarterly report of such statistics to the person or agency designated by the department. The statistics shall include, but not be limited to:

(A) The number of felony probationers described in subdivision (p)(1)(A) the private provider has contracted to supervise;

(B) The style of the case which resulted in the defendant being placed on probation;

(C) The number of felons described in subdivision (p)(1)(A), whose probation was revoked prior to the end of supervision; and

(D) The recidivism rate of the felony probationers supervision by the private provider under a contract authorized by this subsection (p).

(6) (A) A private provider contracting to supervise felons described in subdivision (p)(1)(A) may charge a supervision fee not to exceed sixty dollars ($60.00) per month. However, if a probationer cannot afford all or part of the supervision fee, the probationer may go before the court placing the defendant on probation and petition that it be waived or reduced. For good cause shown, the court may waive or reduce the supervision fee in appropriate cases.

(B) Willful nonpayment of the supervision fee to the private probation provider shall be grounds for revocation and the provider shall report instances of nonpayment to the department in the manner specified in the contract.

(7) No employee of a private provider of probation services shall supervise a felon described in subdivision (p)(1)(A) unless the employee has a bachelor of science degree from an accredited college or university or at least two (2) years of related work experience.

(8) This subsection (p) shall not apply to offenders who are governed by the Interstate Compact for Supervision of Adult Offenders, codified in § 40-28-401. The supervision of those offenders shall be controlled by the compact.



§ 40-35-304 - Restitution as condition for probation -- Petition to modify -- Civil judgment for non-payment -- Procedure.

(a) A sentencing court may direct a defendant to make restitution to the victim of the offense as a condition of probation.

(b) Whenever the court believes that restitution may be proper or the victim of the offense or the district attorney general requests, the court shall order the presentence service officer to include in the presentence report documentation regarding the nature and amount of the victim's pecuniary loss.

(c) The court shall specify at the time of the sentencing hearing the amount and time of payment or other restitution to the victim and may permit payment or performance in installments. The court may not establish a payment or performance schedule extending beyond the statutory maximum term of probation supervision that could have been imposed for the offense.

(d) In determining the amount and method of payment or other restitution, the court shall consider the financial resources and future ability of the defendant to pay or perform.

(e) For the purposes of this section, "pecuniary loss" means:

(1) All special damages, but not general damages, as substantiated by evidence in the record or as agreed to by the defendant; and

(2) Reasonable out-of-pocket expenses incurred by the victim resulting from the filing of charges or cooperating in the investigation and prosecution of the offense; provided, that payment of special prosecutors shall not be considered an out-of-pocket expense.

(f) A defendant, victim or district attorney general at any time may petition the sentencing court to adjust or otherwise waive payment or performance of any ordered restitution or any unpaid or unperformed portion of the restitution. The court shall schedule a hearing and give the victim and the defendant notice of the hearing, including the date, place and time and inform the victim and defendant that each will have an opportunity to be heard. If the court finds that the circumstances upon which it based the imposition or amount and method of payment or other restitution ordered no longer exist or that it otherwise would be unjust to require payment or other restitution as imposed, the court may adjust or waive payment of the unpaid portion of the restitution or other restitution or modify the time or method of making restitution. The court may extend the restitution schedule, but not beyond the term of probation supervision.

(g) The procedure for a defendant sentenced to pay restitution pursuant to § 40-35-104(c)(2), or otherwise, shall be the same as is provided in this section with the following exceptions:

(1) If there is no sentencing hearing or presentence report because the defendant's sentence is agreed upon and the payment of restitution is a part of the sentence, the plea agreement shall include the amount of restitution and the other performance requirements set out in subsection (c);

(2) A defendant sentenced in whole or in part to the payment of restitution pursuant to § 40-35-104(c)(2), or otherwise, shall be responsible for the payment of the restitution until the expiration of the sentence imposed by the court, and any payment or performance schedule established by the court shall not extend beyond the expiration date;

(3) If the court sentences a defendant to payment of restitution and believes that payment to more than one (1) victim is proper, the court shall determine the pecuniary loss of each victim as provided in this section and shall order the amount of restitution to each victim;

(4) If, as a result of the defendant's criminal conduct, the victim or victims of the offense are dead at the time of sentencing, the court may sentence the defendant to pay restitution to the victim's or victims' next-of-kin; and

(5) Nothing in § 39-11-118, § 40-35-104(c)(2) or this subsection (g) shall be construed to prohibit or delay a victim from applying for and receiving any compensation to which the victim is entitled under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13. If the court orders the defendant to pay restitution pursuant to § 39-11-118, § 40-35-104(c)(2) or this subsection (g), the state shall have a subrogation interest in the restitution payments for the full amount paid the victim under the Criminal Injuries Compensation Act.

(h) (1) Notwithstanding any law to the contrary, upon expiration of the time of payment or the payment schedule imposed pursuant to subsection (c) or (g), if any portion of restitution remains unpaid, then the victim or the victim's beneficiary may convert the unpaid balance into a civil judgment in accordance with the procedure set forth in this subsection (h).

(2) Within the twelve-month period following expiration of the time of payment or the payment schedule imposed pursuant to subsection (c) or (g), the victim or the victim's beneficiary may file a certified copy of the restitution order with an appropriate civil court having jurisdiction over the total amount of restitution ordered.

(3) At the same time the victim or victim's beneficiary files a certified copy of the restitution order with the civil court, the victim or victim's beneficiary shall have the defendant personally served in accordance with the Tennessee rules of civil procedure. The service shall give notice to the defendant of the victim's or victim's beneficiary's intent to convert the restitution order to a civil judgment, and include a copy of the restitution order and a statement as to the amount of unpaid restitution the victim or victim's beneficiary alleges the defendant still owes.

(4) Upon being served, the defendant shall be permitted to file an answer in accordance with the Tennessee rules of civil procedure.

(5) Upon service of the defendant and receipt of the defendant's answer, if any, the civil court shall conduct a hearing in order to take proof as to the amount of ordered restitution actually paid. Both the victim or victim's beneficiary and the defendant shall be permitted to offer proof at this hearing. If the court finds by a preponderance of the evidence presented that the amount of restitution actually paid is less than the total amount of restitution ordered pursuant to subsection (c) or (g), then the court shall enter a judgment in favor of the victim or the victim's beneficiary and against the defendant for the amount of the unpaid balance of the restitution.

(6) At the hearing conducted in accordance with this subsection (h), the only issues over which the court shall have jurisdiction is whether the defendant was properly served in accordance with the Tennessee rules of civil procedure, whether the restitution order entered against the defendant pursuant to this section has been satisfied by the defendant and, if not, the amount of restitution still owed by the defendant.

(7) A civil judgment entered pursuant to this subsection (h) shall remain in effect from the date of entry until it is paid in full or is otherwise discharged and shall be enforceable by the victim or the victim's beneficiary in the same manner and to the same extent as other civil judgments are enforceable.



§ 40-35-305 - Appearance bond.

Upon the imposition of a sentence involving release into the community as provided in this chapter, the trial judge shall possess the power to require the defendant, the judgment against whom has been suspended, to execute an appearance bond in the sum deemed right and proper by the trial judge or, in the alternative, to execute a personal recognizance bond without sureties in the sum the trial judge may fix, both bail bond and recognizance, as the case may be, to contain conditions requiring the appearance of the defendant from court to court or, in the alternative, to appear before the trial judge at any regular or special term of the court.



§ 40-35-306 - Split confinement -- Probation following partial service of sentence.

(a) A defendant receiving probation may be required to serve a portion of the sentence in continuous confinement for up to one (1) year in the local jail or workhouse, with probation for a period of time up to and including the statutory maximum time for the class of the conviction offense.

(b) A violation of the terms of probation or of the rules of the institution where the defendant is confined shall authorize the court to revoke the sentence of split confinement and impose a sentence in a local jail or workhouse or, unless prohibited by § 40-35-104(b), in the department of correction. The imposed sentence shall not exceed the remainder of the full sentence.

(c) At any time during the period of continuous confinement ordered pursuant to this section, the defendant may apply to the sentencing court to have the balance of the sentence served on probation supervision. The application may be made at no less than two-month intervals.



§ 40-35-307 - Probation coupled with periodic confinement.

(a) A defendant receiving probation may be required to serve a specific portion of the sentence in periodic confinement in the local jail or workhouse for up to one (1) year with probation for a period of time up to and including the statutory maximum time for the class of the conviction offense.

(b) If the court sentences a defendant to a term of probation involving periodic confinement, it shall specify:

(1) The total number of months or days to be served in periodic confinement, which shall not exceed one (1) year or the maximum term authorized for the offense, whichever is less; and

(2) The days or parts of days the defendant is to be confined.

(c) The court may include in the judgment of conviction suitable provisions to the officer to whose custody the defendant is committed as will ensure that the defendant will be allowed to serve the sentence on nonconsecutive days which may include, but are not limited to, weekends, between hours to be specified in the judgment, which provisions or directions may be revoked, suspended or amended from time to time by the sentencing court until the period of probation begins.

(d) The sheriff, warden, superintendent or other official having responsibility for the safekeeping of the defendant in any local jail or workhouse shall adopt procedures for the release of the defendant at the time specified in the order of judgment and for receiving the defendant back into custody at the specified times. Willful failure of the official to comply with the directions of the court constitutes contempt of court, punishable as provided by law for contempt generally.

(e) Failure of the defendant to surrender to the custody of the sheriff, warden, superintendent or other official responsible for the defendant's safekeeping in the local jail or workhouse within the time specified in the order of judgment constitutes grounds for the revocation or modification of probation in the discretion of the court. The defendant may elect to serve the defendant's entire sentence of confinement on consecutive days; provided, that a failure to comply with subsection (c) or (d) shall give the court the authority, upon a finding of a violation, to impose a sentence of continuous confinement in a local jail or workhouse or, unless prohibited by § 40-35-104(b), in the department of correction for the remainder of the full sentence originally imposed.

(f) At any time during the period of periodic confinement, the defendant may apply to have the balance of the periodic confinement sentence served on probation without further confinement. The application may be made at no less than two-month intervals.



§ 40-35-308 - Modification, removal or release from conditions of probation.

(a) During the term of probation supervision, the sentencing court, on its own motion, or on application of a probation and parole officer, district attorney general or the defendant, may:

(1) Modify any condition;

(2) Remove a condition; or

(3) Release the defendant from further supervision; provided, that release from supervision shall not discharge the defendant from the remainder of the sentence, and the defendant shall remain within the jurisdiction and authority of the sentencing court until the sentence fully expires. During this period, the defendant's probation is subject to revocation.

(b) The court may not make the conditions of supervision more onerous than those originally imposed, except pursuant to a revocation proceeding as provided by law.

(c) Notwithstanding the actual sentence imposed, at the conclusion of a probation revocation hearing, the court shall have the authority to extend the defendant's period of probation supervision for any period not in excess of two (2) years.



§ 40-35-309 - Probation authorized outside jurisdiction of court -- Transfer or retention of jurisdiction.

Whenever a court authorizes a defendant sentenced to supervised probation to reside in this state but outside the jurisdiction of the sentencing court, the court may:

(1) Retain jurisdiction over the defendant; or

(2) Transfer jurisdiction over the defendant to an appropriate court in the jurisdiction in which the defendant will reside. A court to which jurisdiction is transferred shall have the same powers as the sentencing court.



§ 40-35-310 - Revocation of suspension of sentence -- Resentence to community-based alternative to incarceration.

(a) The trial judge shall possess the power, at any time within the maximum time that was directed and ordered by the court for the suspension, after proceeding as provided in § 40-35-311, to revoke and annul the suspension; and in such cases the trial judge may order the original judgment so rendered to be in full force and effect from the date of the revocation of the suspension, and that it be executed accordingly; provided, that in any case of revocation of suspension on account of conduct by the defendant that has resulted in a judgment of conviction against the defendant during the defendant's period of probation, the trial judge may order that the term of imprisonment imposed by the original judgment be served consecutively to any sentence that was imposed upon the conviction.

(b) In addition to the power to restore the original judgment when suspension of sentence is revoked, the trial judge may also resentence the defendant for the remainder of the unexpired term to any community-based alternative to incarceration authorized by chapter 36 of this title; provided, that the violation of the defendant's suspension of sentence is a technical one and does not involve the commission of a new offense.



§ 40-35-311 - Procedure to revoke suspension of sentence or probation.

(a) Whenever it comes to the attention of the trial judge that any defendant who has been released upon suspension of sentence has been guilty of any breach of the laws of this state or has violated the conditions of probation, the trial judge shall have the power to cause to be issued under the trial judge's hand a warrant for the arrest of the defendant as in any other criminal case. Regardless of whether the defendant is on probation for a misdemeanor or felony or whether the warrant is issued by a general sessions court judge or the judge of a court of record, the warrant may be executed by a probation officer or any peace officer of the county in which the probationer is found.

(b) Whenever any person is arrested for the violation of probation and suspension of sentence, the trial judge granting the probation and suspension of sentence, the trial judge's successor, or any judge of equal jurisdiction who is requested by the granting trial judge to do so shall, at the earliest practicable time, inquire into the charges and determine whether or not a violation has occurred and, at the inquiry, the defendant must be present and is entitled to be represented by counsel and has the right to introduce testimony in the defendant's behalf.

(c) (1) A laboratory report regarding a defendant's drug test may be admissible in probation revocation proceedings, even though the laboratory technician who performed the test is not present to testify, when accompanied by an affidavit containing at least the following information:

(A) The identity of the certifying technician;

(B) A statement of qualifications from the certifying technician;

(C) A specific description of the testing methodology;

(D) A statement that the method of testing was the most accurate test for this particular drug;

(E) A certification that the test results were reliable and accurate;

(F) A declaration that all established procedures and protocols were followed; and

(G) A statement of acknowledgment that submission of false information in the affidavit may subject the affiant to prosecution for the criminal offense of perjury pursuant to § 39-16-702.

(2) Notwithstanding subdivision (c)(1), the judge shall, upon seasonable objection and for good cause shown, require that the laboratory technician appear and testify at the probation revocation hearing.

(3) If the state intends to introduce a laboratory report and affidavit in lieu of the live testimony of the laboratory technician as authorized by this subsection (c), it shall provide the defendant or the defendant's attorney, if known, with a copy of the report and affidavit at least five (5) days prior to the revocation hearing.

(d) The trial judge may enter judgment upon the question of the charges as the trial judge may deem right and proper under the evidence adduced before the trial judge.

(e) (1) If the trial judge finds that the defendant has violated the conditions of probation and suspension by a preponderance of the evidence, the trial judge shall have the right by order duly entered upon the minutes of the court to revoke the probation and suspension of sentence, and:

(A) Cause the defendant to commence the execution of the judgment as originally entered, or otherwise, in accordance with § 40-35-310; or

(B) Resentence the defendant for the remainder of the unexpired term to any community-based alternative to incarceration authorized by chapter 36 of this title; provided, that the violation of probation and suspension is a technical one and does not involve the commission of a new offense.

(2) If the trial judge does revoke the defendant's probation and suspension, the defendant has the right to appeal.



§ 40-35-312 - Costs of revocation proceeding.

In case of a revocation of a suspension, the costs of the revocation shall be adjudged against the defendant, and the defendant shall be required to pay or secure the costs; provided, that no state and county tax nor attorney general's fee shall accrue upon hearings for the purpose of revoking the suspension. In case the suspension is not revoked upon the hearing, the costs shall be taxed against the county, if the defendant was originally convicted of a misdemeanor, and against the state, if originally convicted of a felony; provided, that, if the trial judge is of the opinion that the proceedings for revocation are not made in good faith, the judge shall have the power to disallow all the costs of the case or, in the alternative, to tax them against the party making the charges against the defendant.



§ 40-35-313 - Probation -- Conditions -- Discharge and dismissal -- Expunction from official records -- Fee.

(a) (1) (A) The court may defer further proceedings against a qualified defendant and place the defendant on probation upon such reasonable conditions as it may require without entering a judgment of guilty and with the consent of the qualified defendant. The deferral shall be for a period of time not less than the period of the maximum sentence for the misdemeanor with which the person is charged or not more than the period of the maximum sentence of the felony with which the person is charged. The deferral is conditioned upon the defendant paying an amount to be determined by the court of not less than ten dollars ($10.00) nor more than thirty-five dollars ($35.00) per month as part payment of expenses incurred by the agency, department, program, group or association in supervising the defendant, and upon the defendant paying any or all additional costs of the defendant's supervision, counseling or treatment in a specified manner, based upon the defendant's ability to pay. The payments shall be made to the clerk of the court in which proceedings against the defendant were pending, who shall send the payments to the agency, department, program, group or association responsible for the supervision of the defendant, unless the defendant is found to be indigent and without anticipated future funds with which to make the payment. The clerk of the court collecting the payment is permitted to retain five percent (5%) of the proceeds collected for the handling and receiving of the proceeds as provided in this subdivision (a)(1)(A).

(B) (i) As used in this subsection (a), "qualified defendant" means a defendant who:

(a) Is found guilty of or pleads guilty or nolo contendere to the offense for which deferral of further proceedings is sought;

(b) Is not seeking deferral of further proceedings for any offense committed by any elected or appointed person in the executive, legislative or judicial branch of the state or any political subdivision of the state, which offense was committed in the person's official capacity or involved the duties of the person's office;

(c) Is not seeking deferral of further proceedings for a sexual offense, a violation of § 71-6-117 or § 71-6-119, driving under the influence of an intoxicant as prohibited by § 55-10-401, or a Class A or B felony;

(d) Has not previously been convicted of a felony or a Class A misdemeanor for which a sentence of confinement is served; and

(e) Has not previously been granted judicial diversion under this chapter or pretrial diversion.

(ii) As used in subdivision (a)(1)(B)(i)(c), "sexual offense" means conduct that constitutes:

(a) Aggravated prostitution, as described in § 39-13-516;

(b) Aggravated rape, as described in § 39-13-502;

(c) Aggravated sexual battery, as described in § 39-13-504;

(d) Aggravated sexual exploitation of a minor, as described in § 39-17-1004;

(e) Attempt, as described in § 39-12-101, solicitation, as described in § 39-12-102 or conspiracy, as described in § 39-12-103, to commit any of the offenses enumerated in this subdivision (a)(1)(B)(ii);

(f) Especially aggravated sexual exploitation of a minor, as described in § 39-17-1005;

(g) Rape, as described in § 39-13-503;

(h) Rape of a child, as described in § 39-13-522;

(i) Sexual battery by an authority figure, as described in § 39-13-527;

(j) Sexual exploitation of a minor, as described in § 39-17-1003; or

(k) Statutory rape by an authority figure, as described in § 39-13-532.

(iii) As used in this subsection (a), "reasonable conditions" includes, but is not limited to, the use of a transdermal monitoring device or other alternative monitoring device for all qualified defendants granted deferral pursuant to this section on or after July 1, 2014, if the court determines that the defendant's use of alcohol or drugs was a contributing factor in the defendant's unlawful conduct. "Transdermal monitoring device" means any device or instrument that is attached to the person, designed to automatically test the alcohol or drug content in a person by contact with the person's skin at least once per one-half (1/2) hour regardless of the person's location, and which detects the presence of alcohol or drugs and tampering, obstructing, or removing the device.

(2) The provisions of this subsection (a) relative to the payment of a supervision fee shall not apply to any person subject to the provisions of chapter 28, part 2 of this title. Upon violation of a condition of the probation, the court may enter an adjudication of guilt and proceed as otherwise provided. If, during the period of probation, the person does not violate any of the conditions of the probation, then upon expiration of the period, the court shall discharge the person and dismiss the proceedings against the person. Discharge and dismissal under this subsection (a) is without court adjudication of guilt, but a nonpublic record of the discharge and dismissal is retained by the court solely for the purpose of use by the courts in determining whether or not, in subsequent proceedings, the person qualifies under this subsection (a) or for the limited purposes provided in subsections (b) and (c). The discharge and dismissal shall not be deemed a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime or for any other purpose, except as provided in subsections (b) and (c). Discharge and dismissal under this subsection (a) may occur only once with respect to any person.

(3) (A) No order deferring further proceedings and placing the defendant on probation as authorized by this subsection (a) may be entered by the court on or after July 1, 1998, unless there is attached to it a certificate from the Tennessee bureau of investigation stating that the defendant does not have a prior felony or Class A misdemeanor conviction. No order deferring further proceedings and placing the defendant on probation as authorized by this subsection (a) may be entered by the court if the defendant was charged with a violation of a criminal statute the elements of which constitute abuse, neglect or misappropriation of the property of a vulnerable person as defined in § 68-11-1002 on or after July 1, 2004, unless the order contains a provision that the defendant agrees without contest or any further notice or hearing that the defendant's name shall be permanently placed on the registry governed by § 68-11-1003 a copy of which shall be forwarded to the department of health.

(B) The certificate provided by the bureau pursuant to subdivision (a)(3)(A) is only a certification that according to its expunged criminal offender and pretrial diversion database the defendant is not disqualified from deferral and probation under this section by virtue of a prior felony or Class A misdemeanor conviction. The certificate is not a certification that the defendant is eligible for the deferral and probation, and it shall continue to be the duty of the district attorney general, and judge to make sufficient inquiry into the defendant's background to determine eligibility.

(b) Upon the dismissal of the person and discharge of the proceedings against the person under subsection (a), the person may apply to the court for an order to expunge from all official records, other than the nonpublic records to be retained by the court under subsection (a) and the public records that are defined in § 40-32-101(b), all recordation relating to the person's arrest, indictment or information, trial, finding of guilty and dismissal and discharge pursuant to this section; provided, that no records of a person who is dismissed from probation and whose proceedings are discharged pursuant to this section shall be expunged if the offense for which deferral and probation was granted was a sexual offense as defined by § 40-39-202. Each application shall contain a notation by the clerk evidencing that all court costs are paid in full, prior to the entry of an order of expunction. If the court determines, after hearing, that the person was dismissed and the proceedings against the person discharged, it shall enter the order. The effect of the order is to restore the person, in the contemplation of the law, to the status the person occupied before the arrest or indictment or information. No person as to whom the order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of the person's failures to recite or acknowledge the arrest, or indictment or information, or trial in response to any inquiry made of the person for any purpose, except when the person who has been availed of the privileges of expunction then assumes the role of plaintiff in a civil action based upon the same transaction or occurrence as the expunged criminal record. In that limited situation, notwithstanding any provision of this section or § 40-32-101(a)(3)-(c)(3) to the contrary, the nonpublic records are admissible for the following purposes:

(1) A plea of guilty is admissible into evidence in the civil trial as a judicial admission; and

(2) A verdict of guilty by a judge or jury is admissible into evidence in the civil trial as either a public record or is admissible to impeach the truthfulness of the plaintiff. In addition, the nonpublic records retained by the court, as provided in subsection (a), shall constitute the official record of conviction and are subject to the subpoena power of the courts of civil jurisdiction.

(c) Notwithstanding the provisions of this section or § 40-32-101(a)(3)-(c)(3) to the contrary, a plea of guilty or a verdict of guilty by a judge or jury for a criminal felony offense involving an act of terrorism or any other felony offense involving violence, coercion, dishonesty or the disruption of the operations of a state or local government is admissible into evidence in a civil action for the purpose of impeaching the truthfulness, veracity or credibility of a witness if the plea or verdict occurred within ten (10) years of the date the evidence is sought to be admitted and the witness is a party to the civil action. The plea or verdict is admissible for the purposes set out in this subsection (c) notwithstanding the fact that the public records of the plea or verdict have been expunged pursuant to this section either prior to or after the commencement of the civil action at which the plea or verdict is sought to be admitted. In addition, the nonpublic records retained by the court, Tennessee bureau of investigation or a local law enforcement agency shall constitute official records of plea or verdict and are subject to the subpoena power of the courts of civil jurisdiction.

(d) (1) Any court dismissing charges against a person and ordering the expunction of a person's public records following the discharge of proceedings pursuant to this section after October 1, 1998, shall send or cause to be sent a copy of the dismissal and expunction order to the Tennessee bureau of investigation for entry into its expunged criminal offender and pretrial diversion database; provided, however, that the court shall not be required to send to the bureau a copy of any dismissal and expunction order dated on or after July 1, 1999, if the charge dismissed is classified as a Class B or C misdemeanor. The order shall contain the name of the person seeking dismissal and expunction, the person's date of birth and social security number, the offense that was dismissed and the date the dismissal and expunction order is entered.

(2) Beginning July 1, 2012, a defendant applying to a court for expunction of the defendant's records following successful completion of the diversion program authorized by this section shall be assessed a three-hundred-fifty-dollar fee. The fee shall be transmitted by the clerk of the court to the state treasurer for deposit in the special fund established in § 40-32-101(d)(2).



§ 40-35-314 - Confinement in local jail or workhouse -- Eligibility -- Jurisdiction of sentencing court -- Transfer for violation of jail rules -- Participation in Work Program.

(a) If confinement is directed, the court shall designate the place of confinement as a local jail or workhouse if required pursuant to § 40-35-104(b) or, if the sentence is eight (8) years or less and combined with periodic or split confinement not to exceed one (1) year, the court shall designate the place of confinement as a local jail or workhouse. If confinement in a local jail or workhouse is not mandated by § 40-35-104(b), § 40-35-306 or § 40-35-307, all convicted felons sentenced after November 1, 1989, to continuous confinement for a period of one (1) year or more shall be sentenced to the department of correction. After November 1, 1989, if a court sentences or has sentenced a defendant to a local jail or workhouse when the court was not authorized to do so by this chapter, it shall be deemed that the sentence was a sentence to the department, and the commissioner of correction shall have the authority to take the defendant into the custody of the department.

(b) (1) When imposing the sentence to the local jail or workhouse, the defendant is eligible for release classification status as provided in this chapter; however, the court may specify an earlier percentage of eligibility for all programs except parole. This percentage shall be expressed in one (1) of the following numeric percentages: zero percent (0%), ten percent (10%), twenty percent (20%), thirty percent (30%), forty percent (40%) or fifty percent (50%); provided, that the percentage shall be no higher than the release eligibility percentage under § 40-35-501.

(2) In the event the judgment does not specify a percentage as provided in subdivision (b)(1), the defendant shall be eligible for the programs, except parole, six (6) months prior to release eligibility date under § 40-35-501.

(c) The court shall retain full jurisdiction over the defendant during the term of the sentence and may reduce or modify the sentence or may place the defendant on probation supervision where otherwise eligible. Following the first application, applications to reduce or to alter the manner of the service of the sentence may be made at no less than two (2) month intervals.

(d) If a defendant serving a felony sentence violates any condition or rule of the local jail or workhouse, the court shall have full authority to sentence the defendant to continuous confinement in the department of correction for a period not to exceed the remainder of the full sentence originally imposed.

(e) If a defendant serving a felony sentence in a local jail or workhouse develops medical problems that the local jail or workhouse is not equipped to treat, the court shall have full authority to transfer the defendant to the department of correction. If transfer is ordered under this subsection (e), the court shall retain full jurisdiction over the defendant to reduce or modify the sentence.

(f) The provisions of subsection (b) also apply to defendants sentenced to the department during the time the defendants are being housed in a local jail or workhouse awaiting transfer to the department as provided in § 40-35-212(d).

(g) (1) Any defendant convicted of a felony and sentenced to serve such sentence in a local jail or workhouse pursuant to this section, § 40-35-104(b), § 40-35-306, or § 40-35-307 shall be ordered, as a part of the sentence, to participate in any work program operated by the jail or workhouse in which the defendant is incarcerated.

(2) The sheriff may opt the county out of the requirements of this subsection (g) if the sheriff's local jail or workhouse does not operate a work program or, if it does operate such a program, the increased number of inmates participating would exceed the sheriff's ability to provide security, transportation, or requested work projects.

(3) The sheriff may excuse any one (1) or more individual inmates sentenced to the work program if, in the judgment of the sheriff:

(A) The inmate would pose a security or escape risk to the public or other inmates if allowed to participate in a work program outside the facility;

(B) The inmate has physical or mental health conditions that would preclude the inmate from successfully participating in a work program or would endanger others if allowed to participate; or

(C) The county cannot afford to provide the security or transportation for one (1) or more inmates sentenced to the work program pursuant to this section.

(4) Any inmate who knowingly refuses to participate in a work program after being sentenced to do so pursuant to this section shall be considered to have violated a rule of the local jail or workhouse and the court may act upon such violation as provided in subsection (d).

(5) The liability of any county whose local jail or workhouse operates a work program shall not be increased or changed solely because the work program uses inmates sentenced to the program pursuant to this subsection (g).



§ 40-35-315 - Jurisdiction of sentencing court to order work release.

(a) In any case in which a defendant has been sentenced to a local jail or workhouse or is at a local jail or workhouse subject to § 40-35-212, and the administrative authority of the institution has not formulated a program for work release, the sentencing court shall have jurisdiction to order work release as a part of a sentence, either at the time of sentencing or as a part of any subsequent sentence modification, upon conditions to be set by the sentencing court. This section shall apply to convictions under § 55-10-401 after the mandatory minimum sentences have been served.

(b) (1) Notwithstanding subsection (a), the sentencing court shall not be authorized to order work release as part of the sentence of a person convicted of a sexual offense or violent sexual offense as defined in § 40-39-202.

(2) As used in subdivision (b)(1), "work release" includes any assignment to a work crew in which a prisoner is permitted to go out into the community, whether supervised or unsupervised, but does not include a work assignment to TRICOR or any TRICOR facility.



§ 40-35-316 - Jurisdiction of sentencing court to grant furloughs.

(a) In any case in which a defendant has been sentenced to a local jail or workhouse or is at a local jail or workhouse subject to § 40-35-212, the sentencing court shall have jurisdiction to grant furlough for any medical, penological, rehabilitative or humane reason, upon conditions to be set by the sentencing court. This section shall apply to convictions under § 55-10-401 after the mandatory minimum sentences have been served.

(b) The sentencing court shall have no authority to grant a furlough to a defendant pursuant to the authority of subsection (a) for the purpose of allowing the defendant to work unless the defendant is held to and meets all of the eligibility and supervision requirements, testing standards and other criteria imposed by or pursuant to state law.



§ 40-35-317 - Institutional disciplinary rules -- Punishment for violations.

(a) Nothing contained in § 40-35-302, § 40-35-306, § 40-35-307 or § 40-35-314 shall prevent the official having responsibility for the custody and safekeeping of the defendant, as an alternative to the judicial remedy provided in those sections, from duly promulgating and enforcing reasonable disciplinary rules and procedures that provide for appropriate punishments for violations of any condition or rule of the institution in which the defendant is incarcerated, such as increasing the amount of time the defendant must serve in confinement or by changing the conditions of the defendant's confinement, or both. Any increase in the amount of time to be served shall not exceed the full sentence originally imposed by the court.

(b) Officials having responsibility for the custody and safekeeping of defendants may promulgate and enforce reasonable disciplinary rules and procedures requiring all able-bodied inmates to participate in work programs. The rules and procedures may provide appropriate punishments for inmates who refuse to work, including, but not limited to, increasing the amount of time the defendant must serve in confinement or changing the conditions of the defendant's confinement, or both. Any increase in the amount of time a defendant must serve for refusing to participate in a work program shall not exceed the sentence originally imposed by the court.



§ 40-35-318 - Institutional rehabilitation programs -- Eligibility.

(a) If a defendant is sentenced to confinement in a local jail or workhouse, the sheriff or other authority having jurisdiction of the institution shall be empowered and may place the defendant on the rehabilitative programs for which the defendant is eligible under rules and regulations adopted by the institution.

(b) If a defendant is sentenced to confinement in an institution of the department of correction, the commissioner or the commissioner's designee having jurisdiction of the institution shall be empowered and may place the defendant on the rehabilitation program for which the defendant is eligible under the policies and procedures of the department.



§ 40-35-319 - Place of confinement if not otherwise provided for -- Finality of judgment.

(a) If a defendant convicted of a felony does not receive another type of sentence authorized by this chapter or if a defendant convicted of a felony is either not granted or is ineligible for another sentence authorized by this chapter, the place of confinement shall be designated as the department of correction unless prohibited by other statutes.

(b) Except as provided in § 40-35-212(d) or Rule 35(b) of the Tennessee Rules of Criminal Procedure, once the judgment becomes final in the trial court, the court shall have no jurisdiction or authority to change the sentence in any manner.



§ 40-35-320 - Restitution to the state by adult defendant for confinement costs of juvenile involved in same or related criminal act.

(a) Whenever an adult defendant is convicted of an offense arising from the same criminal act or conduct or a related criminal act or conduct that resulted in an adjudication of delinquency against a juvenile and resulted in the treatment and confinement of the juvenile in a department of correction facility for a period that is anticipated to be in excess of ninety (90) days, the sentencing court may order the adult defendant to make restitution to the state in an amount not greater than sixteen thousand five hundred fifty-eight dollars ($16,558) or an amount at least equal to the average daily cost of treating and confining a juvenile in this state multiplied by the average length of time a juvenile in this state is treated and confined by the department, whichever figure is greater. The average daily cost and average stay in the department shall be determined on an annual basis by the commissioner. If it is anticipated that the period of treatment and confinement will be less than ninety (90) days or that the juvenile may receive an alternative form of treatment, including, but not limited to, probation, the sentencing court may order the adult defendant to make restitution to the state in an amount at least equal to the anticipated cost of classifying, treating, confining or supervising the juvenile for the period of time the juvenile is anticipated to be within the custody and control of the department. If the court finds that because of the adult defendant's conduct, the juvenile's period of treatment and rehabilitation will be substantially longer than the average or will require special services such as drug or alcohol rehabilitation, the judge may order the adult defendant to make restitution in an amount not to exceed the estimated cost of providing the necessary treatment and rehabilitation services for the juvenile for the period of time that the services will be required. The estimated costs shall be based upon evidence presented at the sentencing hearing concerning the disposition of the juvenile, the anticipated length of the juvenile's rehabilitation and any special treatment services the juvenile may require.

(b) Before determining whether an order of restitution as authorized by this section is appropriate and the amount of the order if one is appropriate, the sentencing court shall conduct a separate hearing on the issues at which both the adult defendant and the state shall be allowed to be heard and present evidence. The hearing may be held in conjunction with or at the same time as the adult defendant's regular sentencing hearing.

(c) Any order of restitution entered pursuant to this section is in addition to any other fine or penalty imposed by the court for the offense for which the adult defendant was convicted.

(d) Restitution ordered pursuant to this section shall be paid to the clerk of the sentencing court who shall remit the money to the state treasurer for deposit into the state general fund. Funds collected pursuant to this section shall be used to improve the department of children's services' treatment and rehabilitation services. The clerk is allowed to retain one percent (1%) of all funds collected pursuant to this section for administrative costs.

(e) The state may collect a restitution order entered pursuant to this section in the same manner as a judgment in a civil action.



§ 40-35-321 - Collection of biological specimens for DNA analysis -- Persons convicted of certain offenses -- Condition of release from imprisonment.

(a) As used in this section, unless the context otherwise requires, "DNA analysis" means the process through which deoxyribonucleic acid (DNA) in a human biological specimen is analyzed and compared with DNA from another biological specimen for identification purposes.

(b) When a court sentences a person convicted of violating or attempting to violate § 39-13-502, § 39-13-503, § 39-13-504, § 39-13-505, § 39-13-522, § 39-13-531 or § 39-15-302 or when a juvenile court adjudicates a person to be a delinquent child for violating or attempting to violate § 39-13-502, § 39-13-503, § 39-13-504, § 39-13-505, § 39-13-522, § 39-13-531 or § 39-15-302, it shall order the person to provide a biological specimen for the purpose of DNA analysis as defined in subsection (a). If the person is not incarcerated at the time of sentencing, the order shall require the person to report to the probation division of the department charged by law with the supervision of probationers, which shall gather the specimen. If a probation officer is not available to gather the specimen, the court may designate a person to do so. The cost of taking, processing and storing the specimen shall be paid by the defendant and shall be collected by the probation officer in the same manner as other fees. If the person is incarcerated at the time of sentencing, the order shall require the chief administrative officer of the institution of incarceration to designate a qualified person to gather the specimen. The biological specimen shall be forwarded by the approved agency or entity collecting the specimen to the Tennessee bureau of investigation, which shall maintain it as provided in § 38-6-113. The court shall make the providing of the specimen a condition of probation or community correction if either is granted.

(c) If a person convicted of violating or attempting to violate § 39-13-502, § 39-13-503, § 39-13-504, § 39-13-505, § 39-13-522 or § 39-15-302 and committed to the custody of the commissioner of correction for a term of imprisonment has not provided a biological specimen for the purpose of DNA analysis as defined in subsection (a), the commissioner or the chief administrative officer of a local jail shall order the person to provide a biological specimen for the purpose of DNA analysis before completion of the person's term of imprisonment. The biological specimen shall be forwarded by the approved agency or entity collecting the specimen to the Tennessee bureau of investigation which shall maintain it as provided in § 38-6-113. No person shall be released on parole or otherwise unless and until the person has provided the specimen required by this subsection (c).

(d) (1) When a court sentences a person convicted of any felony offense committed on or after July 1, 1998, or any misdemeanor offense, the conviction for which requires the defendant to register as a sexual offender pursuant to chapter 39, part 2 of this title, on or after July 1, 2007, it shall order the person to provide a biological specimen for the purpose of DNA analysis as defined in subsection (a). If the person is not incarcerated at the time of sentencing, the order shall require the person to report to the probation division of the department charged by law with the supervision of probationers, which shall gather the specimen. If a probation officer is not available to gather the specimen, the court may designate a person to do so. The cost of taking, processing and storing the specimen shall be paid by the defendant and shall be collected by the probation officer in the same manner as other fees. If the person is incarcerated at the time of sentencing, the order shall require the chief administrative officer of the institution of incarceration to designate a qualified person to gather the specimen. The biological specimen shall be forwarded by the approved agency or entity collecting the specimen to the Tennessee bureau of investigation, which shall maintain it as provided in § 38-6-113. The court shall make the providing of the specimen a condition of probation or community correction if either is granted.

(2) If a person convicted of any felony offense or any applicable misdemeanor offense and committed to the custody of the commissioner of correction for a term of imprisonment or sentenced to a period of confinement in a county jail or workhouse has not provided a biological specimen for the purpose of DNA analysis as defined in subsection (a), the commissioner or the chief administrative officer of a local jail may order the person to provide a biological specimen for the purpose of DNA analysis before completion of the person's term of imprisonment. The biological specimen shall be forwarded by the approved agency or entity collecting the specimen to the Tennessee bureau of investigation, which shall maintain it as provided in § 38-6-113.

(e) (1) When a person is arrested on or after January 1, 2008, for the commission of a violent felony as defined in subdivision (e)(3), the person shall have a biological specimen taken for the purpose of DNA analysis to determine identification characteristics specific to the person as defined in subsection (a). After a determination by a magistrate or a grand jury that probable cause exists for the arrest, but prior to the person's release from custody, the arresting authority shall take the sample using a buccal swab collection kit for DNA testing. The biological specimen shall be collected by the arresting authority in accordance with the uniform procedures established by the Tennessee bureau of investigation, pursuant to § 38-6-113 and shall be forwarded by the arresting authority to the Tennessee bureau of investigation, which shall maintain the sample as provided in § 38-6-113. The court or magistrate shall make the provision of a specimen a condition of the person's release on bond or recognizance if bond or recognizance is granted.

(2) The clerk of the court in which the charges against a person described in subdivision (e)(1) are disposed of shall notify the Tennessee bureau of investigation of final disposition of the criminal proceedings. If the charge for which the sample was taken is dismissed or the defendant is acquitted at trial, then the bureau shall destroy the sample and all records of the sample; provided, that there is no other pending qualifying warrant or capias for an arrest or felony conviction that would otherwise require that the sample remain in the data bank.

(3) As used in this subsection (e), "violent felony" means:

(A) First or second degree murder;

(B) Aggravated kidnapping or especially aggravated kidnapping;

(C) Aggravated assault;

(D) Aggravated child abuse;

(E) Robbery, aggravated robbery or especially aggravated robbery;

(F) Aggravated burglary or especially aggravated burglary;

(G) Carjacking;

(H) Sexual battery, sexual battery by an authority figure or aggravated sexual battery;

(I) Statutory rape by an authority figure or aggravated statutory rape;

(J) Rape, aggravated rape, rape of a child or aggravated rape of a child;

(K) Aggravated arson;

(L) Attempt, under § 39-12-101, to commit any of the offenses enumerated in this subdivision (e)(3);

(M) Solicitation, under § 39-12-102, to commit any of the offenses enumerated in this subdivision (e)(3);

(N) Conspiracy, under § 39-12-103, to commit any of the offenses enumerated in this subdivision (e)(3);

(O) Criminal responsibility, under § 39-11-402(2), for any of the offenses enumerated in this subdivision (e)(3);

(P) Facilitating the commission, under § 39-11-403, of any of the offenses enumerated in this subdivision (e)(3);

(Q) Being an accessory after the fact, under § 39-11-411, to any of the offenses enumerated in this subdivision (e)(3);

(R) Aggravated vehicular homicide;

(S) Criminally negligent homicide;

(T) Reckless homicide;

(U) Vehicular homicide; or

(V) Voluntary manslaughter.






Part 4 - Appeal of Sentence

§ 40-35-401 - Appeal of sentence by defendant -- Time for filing -- Grounds -- Determination -- Standard.

(a) The defendant in a criminal case may appeal from the length, range or the manner of service of the sentence imposed by the sentencing court. The defendant may also appeal the imposition of consecutive sentences. An appeal pursuant to this section shall be taken within the same time and in the same manner as other appeals in criminal cases. If there is an appeal of the conviction, the appeal of the sentence shall be taken at the same time. There is no appellate review of the sentence in a postconviction or habeas corpus proceeding.

(b) An appeal from a sentence may be on one (1) or more of the following grounds:

(1) The sentence was not imposed in accordance with this chapter;

(2) The sentence is excessive under the sentencing considerations set out in §§ 40-35-103 and 40-35-210; or

(3) The sentence is inconsistent with the purposes of sentencing set out in §§ 40-35-102 and 40-35-103.

(c) If a sentence is appealed, the appellate court may:

(1) Dismiss the appeal;

(2) Affirm, reduce, vacate or set aside the sentence imposed;

(3) Remand the case or direct the entry of an appropriate sentence or order; or

(4) Direct any further proceedings appropriate or required under the circumstances.

(d) When reviewing sentencing issues raised pursuant to subsection (a), including the granting or denial of probation and the length of sentence, the appellate court shall conduct a de novo review on the record of the issues. The review shall be conducted with a presumption that the determinations made by the court from which the appeal is taken are correct.



§ 40-35-402 - Appeal of sentence by state -- Standard.

(a) The district attorney general in a criminal case may appeal from the length, range or manner of the service of the sentence imposed by the sentencing court. The district attorney general may also appeal the imposition of concurrent sentences. In addition, the district attorney general may also appeal the amount of fines and restitution imposed by the sentencing court. An appeal pursuant to this section shall be taken within the same time and in the same manner as other appeals in criminal cases. The right of the appeal of the state is independent of the defendant's right of appeal.

(b) An appeal from a sentence is limited to one (1) or more of the following conditions:

(1) The court improperly sentenced the defendant to the wrong sentence range;

(2) The court granted all or part of the sentence on probation;

(3) The court ordered all or part of the sentences to run concurrently;

(4) The court improperly found the defendant to be an especially mitigated offender;

(5) The court failed to impose the fines recommended by the jury;

(6) The court failed to order the defendant to make reasonable restitution; or

(7) The sentence is inconsistent with the purposes or considerations of sentencing set out in §§ 40-35-102 and 40-35-103.

(c) If the sentence is appealed by the state, the appellate court may affirm, vacate, set aside, increase or reduce the sentence imposed or remand the case or direct the entry of an appropriate order.

(d) When reviewing sentencing issues raised pursuant to this section, the appellate court shall conduct a de novo review on the record of the issues. The review shall be conducted with a presumption that the determinations made by the court from which the appeal is taken are correct.






Part 5 - Release and Parole

§ 40-35-501 - Release eligibility status -- Calculations.

(a) (1) A felony sentence to the department of correction or to a local jail or workhouse shall be served according to this chapter. An inmate shall not be eligible for parole until reaching the inmate's release eligibility date; provided, that nothing in this section shall be construed as prohibiting the offender, in the discretion of the commissioner or sheriff, from participating in work crews that are under direct guard supervision.

(2) Except for inmates who receive sentences of imprisonment for life without possibility of parole, only inmates with felony sentences of more than two (2) years or consecutive felony sentences equaling a term greater than two (2) years shall be eligible for parole consideration.

(3) Notwithstanding any other law, inmates with felony sentences of two (2) years or less shall have the remainder of their original sentence suspended upon reaching their release eligibility date. The release shall not occur for sentences of two (2) years or less when the sentences are part of a consecutive sentence whose term is greater than two (2) years. The department of correction shall notify the district attorney general and the appropriate sheriff, jail administrator, workhouse superintendent or warden of the release eligibility date of all felons with sentences of two (2) years or less in the institution.

(4) No inmate shall be released under this section until at least ten (10) days after receipt of all sentencing documents by the department and ten (10) days after the department has sent notice of the release eligibility dates to the district attorney general and the appropriate sheriff, jail administrator, workhouse superintendent or warden.

(5) Suspension of sentence in this manner shall be to probation supervision under terms and conditions established by the department.

(6) (A) The district attorney general or the appropriate sheriff, jail administrator, workhouse superintendent or warden acting through the district attorney general may file a petition with the sentencing court requesting denial of suspension of sentence based on disciplinary violations during time served in the institution. The district attorney general may file a petition with the sentencing court requesting denial of suspension of sentence based on the offender's threat to public safety as indicated by a pattern of prior violent or drug-related criminal behavior evidenced by convictions for at least two (2) crimes against the person or two (2) drug offenses under § 39-17-417. The district attorney general shall promptly send a copy of any petition filed under this subsection (a) to the appropriate sheriff, jail administrator, workhouse superintendent, warden and defense attorney.

(B) The court may deny suspension for the remainder of the sentence or any portion of the sentence after a hearing to determine the merits of the petition. The hearing shall be held within twenty (20) days of filing or the petition is deemed to be denied and may be continued by the court for reasonable cause. The inmate may petition the court for review of the denial of probation after sixty (60) days have elapsed since a hearing denying release under this subsection (a). There shall be no appeal from a court order or judgment under this subsection (a). Upon denial of suspension of sentence the clerk of the court shall promptly notify the department.

(7) (A) The court is authorized to revoke probation pursuant to the revocation proceedings of § 40-35-311. If the sentencing court revokes probation, the sentencing court may cause the defendant to commence the execution of the judgment as originally entered, less any credit for time served, plus any sentence credits earned and retained by the inmate. Any defendant whose probation has been revoked pursuant to this subsection (a) is not eligible for release on the same sentence pursuant to the terms of subdivision (a)(3).

(B) Nothing in subdivision (a)(7)(A) prohibits the sentencing court from:

(i) Suspending the original sentence at any time prior to its expiration, notwithstanding whether the offender is incarcerated in a local jail or a prison; or

(ii) Resentencing the defendant for the remainder of the unexpired sentence to any community-based alternative to incarceration authorized by chapter 36 of this title; provided, that the violation of probation is a technical one and does not involve the commission of a new offense.

(b) Release eligibility for each defendant sentenced as an especially mitigated offender shall occur after service of either twenty percent (20%) or thirty percent (30%) of the actual sentence imposed, less sentence credits earned and retained by the defendant. The percentage of service shall be stated on the judgment order. If the order is silent, release eligibility shall occur after service of twenty percent (20%) of the actual sentence imposed.

(c) Release eligibility for each defendant sentenced as a Range I standard offender shall occur after service of thirty percent (30%) of the actual sentence imposed less sentence credits earned and retained by the defendant.

(d) Release eligibility for each defendant sentenced as a Range II multiple offender shall occur after service of thirty-five percent (35%) of the actual sentence imposed less sentence credits earned and retained by the defendant.

(e) Release eligibility for each defendant sentenced as a Range III persistent offender shall occur after service of forty-five percent (45%) of the actual sentence imposed less sentence credits earned and retained by the defendant.

(f) Release eligibility for each defendant sentenced as a career offender shall occur after service of sixty percent (60%) of the actual sentence imposed less sentence credits earned and retained by the defendant.

(g) There shall be no release eligibility for a defendant receiving a sentence of imprisonment for life without parole as a repeat violent offender.

(h) (1) Release eligibility for each defendant receiving a sentence of imprisonment for life for first degree murder shall occur after service of sixty percent (60%) of sixty (60) years less sentence credits earned and retained by the defendant, but in no event shall a defendant sentenced to imprisonment for life be eligible for parole until the defendant has served a minimum of twenty-five (25) full calendar years of the sentence, notwithstanding the governor's power to reduce prison overcrowding pursuant to title 41, chapter 1, part 5, any sentence reduction credits authorized by § 41-21-236 or any other provision of law relating to sentence credits. A defendant receiving a sentence of imprisonment for life for first degree murder shall be entitled to earn and retain sentence credits, but the credits shall not operate to make the defendant eligible for release prior to the service of twenty-five (25) full calendar years.

(2) There shall be no release eligibility for a defendant receiving a sentence of imprisonment for life without possibility of parole for first degree murder.

(i) (1) There shall be no release eligibility for a person committing an offense, on or after July 1, 1995, that is enumerated in subdivision (i)(2). The person shall serve one hundred percent (100%) of the sentence imposed by the court less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236 or any other provision of law, shall operate to reduce the sentence imposed by the court by more than fifteen percent (15%).

(2) The offenses to which subdivision (i)(1) applies are:

(A) Murder in the first degree;

(B) Murder in the second degree;

(C) Especially aggravated kidnapping;

(D) Aggravated kidnapping;

(E) Especially aggravated robbery;

(F) Aggravated rape;

(G) Rape;

(H) Aggravated sexual battery;

(I) Rape of a child;

(J) Aggravated arson;

(K) Aggravated child abuse;

(L) Aggravated rape of a child;

(M) Sexual exploitation of a minor involving more than one hundred (100) images;

(N) Aggravated sexual exploitation of a minor involving more than twenty-five (25) images; or

(O) Especially aggravated sexual exploitation of a minor.

(3) Nothing in this subsection (i) shall be construed as affecting, amending or altering § 39-13-523, which requires child sexual predators, aggravated rapists, child rapists and multiple rapists to serve the entire sentence imposed by the court undiminished by any sentence reduction credits.

(j) There shall be no release eligibility for a person committing a violation of § 39-17-1324(a) or (b) on or after January 1, 2008, until the person has served one hundred percent (100%) of the minimum mandatory sentence established in § 39-17-1324(a) or (b) and imposed by the court less sentence credits earned and retained; however, no sentence reduction credits authorized by § 41-21-236 or any other law shall operate to reduce the mandatory minimum sentence imposed by the court by more than fifteen percent (15%).

(k) (1) There shall be no release eligibility for a person committing aggravated robbery, as defined in § 39-13-402(a)(1), on or after July 1, 2010, until the person has served eighty-five percent (85%) of the sentence imposed by the court less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236, or any other provision of law, shall operate to reduce below seventy percent (70%) the percentage of sentence imposed by the court such person must serve before becoming release eligible.

(2) There shall be no release eligibility for a person committing aggravated robbery, as defined in § 39-13-402, on or after January 1, 2008, if the person has at least one (1) prior conviction for aggravated robbery, as defined in § 39-13-402, or especially aggravated robbery, as defined in § 39-13-403. The person shall serve one hundred percent (100%) of the sentence imposed by the court less sentence credits earned and retained; however, no sentence reduction credits authorized by § 41-21-236 or any other provision of law shall operate to reduce the sentence imposed by the court by more than fifteen percent (15%).

(3) (A) "Prior conviction" means, for purposes of this section, unless the context otherwise requires, that the person serves and is released or discharged from, or is serving, a separate period of incarceration or supervision for the commission of an aggravated robbery or especially aggravated robbery prior to or at the time of committing an aggravated robbery on or after January 1, 2008.

(B) "Prior conviction" includes convictions under the laws of any other state, government or country that, if committed in this state, would constitute the offense of aggravated robbery. If an offense involving a robbery accomplished by use of a firearm in a jurisdiction other than this state is not identified as aggravated robbery or especially aggravated robbery in this state, it shall be considered a prior conviction if the elements of the felony are the same as the elements for aggravated robbery or especially aggravated robbery.

(4) "Separate period of incarceration or supervision" includes a sentence to any of the sentencing alternatives set out in § 40-35-104(c)(3)-(9). An aggravated robbery shall be considered as having been committed after a separate period of incarceration or supervision if the aggravated robbery is committed while the person was:

(A) On probation, parole or community correction supervision for an aggravated robbery or especially aggravated robbery;

(B) Incarcerated for an aggravated robbery or especially aggravated robbery;

(C) Assigned to a program whereby the person enjoys the privilege of supervised release into the community, including, but not limited to, work release, educational release, restitution release or medical furlough for an aggravated robbery or especially aggravated robbery; or

(D) On escape status from any correctional institution when incarcerated for an aggravated robbery or especially aggravated robbery.

(5) There shall be no release eligibility for a person committing attempted first degree murder as defined in § 39-13-202 where the victim suffers serious bodily injury as defined in § 39-11-106, on or after July 1, 2013, until the person has served eighty-five percent (85%) of the sentence imposed by the court less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236, or any other provision of law, shall operate to reduce below seventy-five percent (75%) the percentage of sentence imposed by the court such person must serve before becoming release eligible.

(6) (A) There shall be no release eligibility for a person committing aggravated child neglect or endangerment as defined in § 39-15-402, on or after July 1, 2013, and before July 1, 2014, until the person has served seventy percent (70%) of the sentence imposed by the court less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236, or any other provision of law, shall operate to reduce below fifty-five percent (55%) the percentage of sentence imposed by the court such person must serve before becoming release eligible.

(B) There shall be no release eligibility for a person committing aggravated child neglect or endangerment as defined in § 39-15-402, on or after July 1, 2014, until the person has served eighty-five percent (85%) of the sentence imposed by the court, less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236, or any other law, shall operate to reduce below seventy percent (70%) the percentage of sentence imposed by the court such person must serve before becoming release eligible.

(7) There shall be no release eligibility for a person committing aggravated assault as defined in § 39-13-102, that results in death of another, on or after July 1, 2013, until the person has served seventy-five percent (75%) of the sentence imposed by the court less sentence credits earned and retained. However, no sentence reduction credits authorized by § 41-21-236, or any other provision of law, shall operate to reduce below sixty percent (60%) the percentage of sentence imposed by the court such person must serve before becoming release eligible.

(l) (1) There shall be no release eligibility for a person committing continuous sexual abuse of a child as defined in § 39-13-534 on or after July 1, 2014, until the person has served the entire sentence imposed by the court undiminished by any sentence reduction credits the person may be eligible for or earn. Such person shall be permitted to earn any credits for which the person is eligible and the credits may be used for the purpose of increased privileges, reduced security classification, or for any purpose other than the reduction of the sentence imposed by the court.

(2) In addition to the punishment authorized by this section, a person sentenced under § 39-13-534 shall, upon release, receive a sentence of community supervision for life pursuant to § 39-13-524.

(m) The release eligibility date provided for in this section is separately calculated for each offense for which a defendant is convicted. For consecutive sentences, the periods of ineligibility for release are calculated for each sentence and are added together to determine the release eligibility date for the consecutive sentences.

(n) The release eligibility date provided for in this section is the earliest date an inmate convicted of a felony is eligible for parole. The date is conditioned on the inmate's good behavior while in prison. For a violation of any of the rules of the department of correction or institution in which the inmate is incarcerated or while on any release program other than parole, the commissioner or the commissioner's designees may defer the release eligibility date so as to increase the total amount of time an inmate must serve before becoming eligible for parole. This increase may, in the discretion of the commissioner, be in any amount of time not to exceed the full sentence originally imposed by the court and shall be imposed pursuant to regulations promulgated by the commissioner that give notice of the length of discretionary increases that may be imposed for a violation of each of the rules of the department or institution.

(o) (1) The department of correction shall not certify an inmate for a parole grant hearing, other than an initial grant hearing, if, at the time the department of correction would otherwise have certified the inmate as eligible, the inmate is classified as "close custody". The decertification shall continue for the duration of the classification and for a period of one (1) year thereafter.

(2) The department of correction shall not certify an inmate for a parole grant hearing, other than an initial grant hearing, if, at the time the department of correction would otherwise have certified the inmate as eligible, the inmate is classified as "maximum custody". The decertification shall continue for the duration of the classification and for a period of two (2) years thereafter.

(p) Extensions in the release eligibility date provided for in this section and in other sections of this chapter shall only be imposed following a hearing conducted in accordance with due process of law.

(q) Notwithstanding any other provision of this chapter relating to release eligibility and when acting pursuant to the Tennessee Contract Sentencing Act of 1979, compiled in chapter 34 of this title, the board of parole is authorized to grant a prisoner parole as specified in a sentence agreement entered into by the prisoner and the board. In granting the parole, the board may impose any conditions and limitations that the board deems necessary.

(r) Notwithstanding any other law to the contrary, the department is responsible for calculating the sentence expiration date and the release eligibility date of any felony offender sentenced to the department and any felony offender sentenced to confinement in a local jail or workhouse for one (1) or more years.

(s) To assist the department in fulfilling the duty specified in subsection (p), the clerk of the court shall send a copy of each judgment document for a felony conviction to the department. These copies shall be forwarded to the department no less than one (1) time each month so that all judgments rendered in one (1) calendar month have been received by the department by the fifteenth day of the following month.



§ 40-35-502 - Conversion of fractions in calculations.

(a) For purposes of calculating the release eligibility date, a fraction of a month is construed to mean:

(1) For one tenth (0.1) of a month, three (3) days;

(2) For two tenths (0.2) of a month, six (6) days;

(3) For three tenths (0.3) of a month, nine (9) days;

(4) For four tenths (0.4) of a month, twelve (12) days;

(5) For five tenths (0.5) of a month, fifteen (15) days;

(6) For six tenths (0.6) of a month, eighteen (18) days;

(7) For seven tenths (0.7) of a month, twenty-one (21) days;

(8) For eight tenths (0.8) of a month, twenty-four (24) days; and

(9) For nine tenths (0.9) of a month, twenty-seven (27) days.

(b) For purposes of calculating the release eligibility date for a sentence of less than one (1) year, a fraction of a day is construed to mean that the next day is the release eligibility date.



§ 40-35-503 - Authority to determine release status of felon -- Grounds for denying release status -- Hearings -- Parole potential.

(a) The board of parole has the authority to parole inmates with felony sentences of more than two (2) years or consecutive felony sentences equaling a term greater than two (2) years.

(b) Release on parole is a privilege and not a right, and no inmate convicted shall be granted parole if the board finds that:

(1) There is a substantial risk that the defendant will not conform to the conditions of the release program;

(2) The release from custody at the time would depreciate the seriousness of the crime of which the defendant stands convicted or promote disrespect for the law;

(3) The release from custody at the time would have a substantially adverse effect on institutional discipline; or

(4) The defendant's continued correctional treatment, medical care or vocational or other training in the institution will substantially enhance the defendant's capacity to lead a law-abiding life when given release status at a later time.

(c) No person convicted of a sex crime shall be released on parole unless a psychiatrist or licensed psychologist designated as a health service provider has examined and evaluated the inmate and certified that, to a reasonable medical certainty, the inmate does not pose the likelihood of committing sexual assaults upon release from confinement. The examination and evaluation shall be provided by psychiatrists or licensed psychologists designated as health service providers whose services are contracted or funded by the department of correction or the board of parole. The board shall consider any other evaluation by a psychiatrist or licensed psychologist designated as a health service provider that may be provided by the defendant.

(d) (1) The board shall conduct a hearing within a reasonable time prior to a defendant's release eligibility date to determine a defendant's fitness for parole.

(2) At the hearing, the board shall permit the video testimony of the immediate family members of the victim of a defendant's criminal offense relative to the fitness of the defendant for parole, if the family members are unable to attend the hearing. The board may, by rule, establish reasonable guidelines as to what constitutes a family member being unable to attend a hearing.

(e) The board shall notify the district attorney general and the sentencing court or their successors of the eligibility hearing in the manner provided for in § 40-28-107(c).

(f) If the board determines that a defendant should be released on parole, it shall furnish reasons for that decision to the district attorney general who prosecuted the defendant, the chief law enforcement official of the agency that prosecuted the case and the judge who tried that defendant or to their successors, upon their request.

(g) In determining whether an inmate should be granted parole, the board shall consider as a factor the extent to which the inmate has attempted to improve the inmate's educational, vocational or employment skills through available department of correction programs while the inmate was incarcerated. The board shall have the right to deny parole to an inmate who has made no attempt to improve such skills while incarcerated.



§ 40-35-504 - Release classification status programs -- Parole -- Penalty for violation of parole.

(a) When the board of parole determines that an eligible inmate should be granted parole, the inmate may be placed on supervised parole under the prescribed conditions and in accordance with § 40-28-118. If it is determined that an eligible inmate should not be granted parole, the board shall thereupon inform the inmate, in writing, of the date the inmate will be reconsidered for parole.

(b) A defendant convicted of a felony who has been admitted to parole shall be supervised by the department of correction and shall make periodic reports to an assigned parole officer for not less than one (1) year. Thereafter, the defendant may be relieved from making any further periodic reports if the parole officer, with the consent of the director of probation and parole, determines that:

(1) The defendant has abided by the terms of parole in a satisfactory manner;

(2) There is a reasonable likelihood that the defendant will remain at liberty without violating the law; and

(3) Relief from further periodic reporting is not incompatible with the welfare of society.

(c) A defendant relieved from reporting shall still be considered to be within the jurisdiction of the board and the department of correction or the local jail or workhouse authorities and shall be subject to termination of parole status for the remainder of the sentence originally imposed. The director of probation and parole may reinstitute required periodic reporting at any time.

(d) A defendant who violates the terms of parole is subject to the terms of §§ 40-28-120 -- 40-28-123, which shall govern the termination of parole.

(e) If a defendant who has been placed on parole is convicted of a felony committed while on parole, the board, in its discretion, may revoke the defendant's parole and require the defendant to serve the remainder of the sentence originally imposed, or a portion of the original sentence as the board may determine, before the defendant begins serving the sentence for the crime committed while on parole.

(f) Upon revocation of supervised or unsupervised parole by the board under subsection (d) or (e), the time a defendant spent on parole shall not be considered as service of the sentence unless the board determines to grant all or part of the time to the defendant.



§ 40-35-505 - Orientation to post-release or parole issues.

Before the release of an inmate under this chapter, the department of correction shall conduct an orientation for the inmate concerning relevant post-release or parole issues. As a part of the department's existing orientation program, the orientation shall address issues of restoration of citizenship, voting and the availability of services relating to education, employment, family and child support. Specific attention shall be given to, but not limited to, general equivalency diplomas and adult education, access to health care and health insurance, reinstatement of licenses and voting rights and food stamps.









Chapter 36 - Community Corrections

Part 1 - General Provisions

§ 40-36-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Community Corrections Act of 1985."



§ 40-36-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Application process and procedures" means the criteria and guidelines developed by the department of correction for the establishment of community corrections plans, the granting of funds for programs authorized by this chapter and the monitoring, evaluation and review of programs funded under this chapter;

(2) "Board" means a local community corrections advisory board as established in this chapter;

(3) "Commissioner" means the commissioner of correction;

(4) "Community" includes the county or counties comprising a judicial district as provided in title 16, chapter 2, part 5;

(5) "Community-based alternatives to incarceration" means services and programs provided in local jurisdictions for eligible offenders in lieu of incarceration in state penal institutions or local jails and workhouses. The alternatives include noncustodial community corrections options, short-term community residential treatment options and individualized evaluation and treatment services as provided in § 40-36-302;

(6) "Community corrections plan" means a document prepared by a local community corrections advisory board, endorsed by the county legislative body and submitted to the department of correction in accordance with the requirements set forth in the application process and procedures, which identifies proposed community based programs to be implemented within the county in accordance with the terms of this chapter and justifies the funding of the programs with regard to local need and community support;

(7) "County legislative body" includes the governing legislative body of any county organized under Article XI, § 9 of the Tennessee Constitution and any county commission authorized by private act;

(8) "County mayor" includes the chief executive officer of any county organized under Article XI, § 9 of the Tennessee Constitution and any county mayor authorized by private act;

(9) "Court" means the trial judge exercising sentencing jurisdiction over an eligible offender under this chapter and includes any successor of the trial judge;

(10) "Nonprofit human service agency" means a not-for-profit organization that provides treatment, guidance, training or other rehabilitation services to individuals, families or groups in such areas as health, education, vocational training, special education, social services, psychological counseling and alcohol and drug treatment;

(11) "Nonviolent felony offender"/"nonviolent felony offense" means a person committing a felony offense, or a felony offense, that does not involve serious bodily injury, as that term is defined in § 39-11-106, or death to a victim or bystander, does not involve threats reasonably calculated to produce such results and does not involve sexual contact or sexual penetration as those terms are defined in § 39-13-501;

(12) "Plan" means the "community corrections plan" defined in subdivision (6);

(13) "Recipient" includes any entity receiving, directly or indirectly, any financial aid under this chapter;

(14) "Renovation" means the repair, remodeling, alteration or expansion of existing buildings or structures to make them habitable or suitable for program operations and includes the acquisition and installation of necessary initial equipment; and

(15) "Violent felony offender"/"violent felony offense" means a person committing a felony offense, or a felony offense, that does involve the criteria mentioned in subdivision (11).



§ 40-36-103 - Purposes of chapter.

The purposes of this chapter are to:

(1) Establish a policy within the state to punish selected, nonviolent felony offenders in front-end community based alternatives to incarceration, thereby reserving secure confinement facilities for violent felony offenders; and

(2) Establish a mechanism whereby state funds are granted to local governments and qualified private agencies to develop a range of front-end community based punishments and services for eligible offenders under this chapter.



§ 40-36-104 - Goals of this chapter.

This chapter is intended to accomplish the following goals:

(1) Maintain safe and cost efficient community correctional programs that also involve close supervision of offenders;

(2) Promote accountability of offenders to their local community by requiring direct financial restitution to victims of crimes and community service restitution to local governments and community agencies;

(3) Fill gaps in the local correctional system through the development of a range of sanctions and services available for the judge at sentencing;

(4) Reduce the number of nonviolent felony offenders committed by participating counties to correctional institutions and jails by punishing these offenders in noncustodial options as provided in this chapter;

(5) Provide opportunities for offenders demonstrating special needs to receive services that enhance their ability to provide for their families and become contributing members of their community;

(6) Encourage the involvement of local officials and leading citizens in their local correctional system; and

(7) Promote the development of community corrections programs which are tailored to the specific needs of each participating county, and which are creative and innovative, within this state.



§ 40-36-105 - Duties of the department of correction.

In addition to those otherwise provided by law, the department of correction has the following powers, duties and responsibilities:

(1) Administer this chapter within the goals and mandates of this chapter;

(2) Conduct statewide public education concerning the purposes and goals of this chapter and make a report to the criminal justice committee of the house of representatives, judiciary committee of the senate, and fiscal review committee regarding the effectiveness of diversion of offenders from state correctional institutions;

(3) Provide technical assistance and training to local governments, private agencies and local community corrections advisory boards regarding community corrections and this chapter;

(4) Facilitate the development of local community corrections plans;

(5) Develop minimum standards, policies and administrative rules in accordance with the requirements of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the statewide implementation of this chapter;

(6) Develop and implement an application process and procedures;

(7) Review community corrections plans and provide grant funding; and

(8) Conduct an annual program evaluation of all programs once per year or as often as needed to ensure program accountability.



§ 40-36-106 - Eligible offenders.

(a) (1) An offender who meets all of the following minimum criteria shall be considered eligible for punishment in the community under this chapter:

(A) Persons who, without this option, would be incarcerated in a correctional institution;

(B) Persons who are convicted of property-related or drug- or alcohol-related felony offenses or other felony offenses not involving crimes against the person as provided in title 39, chapter 13, parts 1-5;

(C) Persons who are convicted of nonviolent felony offenses;

(D) Persons who are convicted of felony offenses in which the use or possession of a weapon was not involved;

(E) Persons who do not demonstrate a present or past pattern of behavior indicating violence; and

(F) Persons who do not demonstrate a pattern of committing violent offenses.

(2) Persons who are sentenced to incarceration or are on escape at the time of consideration will not be eligible for punishment in the community.

(b) Offenders shall not be excluded from the program on the basis of prior convictions for nonviolent felony offenses, but may, at the discretion of the court and local community corrections advisory board, be excluded on the basis of prior convictions for felony offenses that would not meet the eligibility criteria provided in subsection (a).

(c) Felony offenders not otherwise eligible under subsection (a), and who would be usually considered unfit for probation due to histories of chronic alcohol or drug abuse or mental health problems, but whose special needs are treatable and could be served best in the community rather than in a correctional institution, may be considered eligible for punishment in the community under this chapter.

(d) The eligibility criteria established in this section shall be interpreted as minimum state standards, guiding the determination of eligibility of offenders under this chapter.

(e) (1) Notwithstanding any law to the contrary, the court is authorized to sentence an eligible defendant as defined in this section to any appropriate community-based alternative to incarceration provided in accordance with the terms of this chapter, and under the additional terms and conditions as the court may prescribe, in lieu of incarceration in a state penal institution or local jail or workhouse.

(2) In sentencing an eligible defendant to any community-based alternative to incarceration, the court shall possess the power to set the duration of the sentence for the offense committed at any period of time up to the maximum sentence within the appropriate sentence range and shall retain the authority to alter or amend at any time the length, terms or conditions of the sentence imposed.

(3) (A) The court also has the power to terminate an offender from the program and to place the offender on supervised or unsupervised probation upon a showing that the offender did abide by the conditions imposed on the original sentence and that the offender's placement on probation presents no substantial risk to public safety. This authority of the court extends to offenders not originally eligible for probation after service of at least one (1) year.

(B) Failure to comply with the terms of probation subjects the offender to revocation proceedings conducted by the court pursuant to § 40-35-311. If incarcerated, the offender receives credit only for actual time served in the community-based alternative program.

(4) The court shall also possess the power to revoke the sentence imposed at any time due to the conduct of the defendant or the termination or modification of the program to which the defendant has been sentenced, and the court may resentence the defendant to any appropriate sentencing alternative, including incarceration, for any period of time up to the maximum sentence provided for the offense committed, less any time actually served in any community-based alternative to incarceration. The resentencing shall be conducted in compliance with § 40-35-210.

(5) The district attorney general, victim, defense attorney and probation and parole officer should be consulted regarding potential referrals to the program; however, the court shall have the final decision.

(f) Nothing in this section shall prevent a court from permitting an eligible defendant to participate in a community-based alternative to incarceration as a condition of probation in conjunction with a suspended sentence, split confinement or periodic confinement as provided in chapter 35 of this title.






Part 2 - Local Community Corrections Advisory Board

§ 40-36-201 - Creation and composition of local community corrections advisory board.

(a) (1) To qualify for funding under this chapter, a local community corrections advisory board shall be established by the county legislative body. The board shall represent a cross-section of the local population, shall ensure minority and female representation and shall consist, at a minimum, of the following representatives or their designees:

(A) A representative of county government nominated by the county mayor and confirmed by the county legislative body;

(B) The sheriff of the county;

(C) The district attorney general of the judicial district in which the county is located;

(D) A criminal defense attorney residing in the county, nominated by the presiding judge of the judicial district in which the county is located and confirmed by the county legislative body;

(E) A representative of a nonprofit human service agency, nominated by the county mayor and the other local community corrections advisory board members who serve by virtue of their elected office and confirmed by the county legislative body;

(F) Two (2) state probation and parole officers assigned to work in the county, nominated by the department of correction and confirmed by the county legislative body; and

(G) At a minimum, three (3) private citizens residing in the county, nominated by the county mayor and other local community corrections advisory board members who serve by virtue of their elected office and confirmed by the county legislative body. If a city participates, a citizen shall be nominated by the mayor and confirmed by the council.

(2) Confirmations by the county legislative body of the appropriate representatives shall be by majority vote. The size of the local community corrections advisory board shall be determined locally but must meet the minimum number and type of representatives.

(b) The sheriff and district attorney general shall serve on the local community corrections advisory board during their terms of office. In order to provide staggered terms on the local community corrections advisory board, the positions on the board identified as the county government representative, the criminal defense attorney, one (1) of the probation and parole officers and one (1) private citizen representative shall be initially appointed to a term of three (3) years, and thereafter to terms of two (2) years. The remaining members of the board shall be appointed for a term of two (2) years. Vacancies shall be filled in the same manner as original appointments for any unexpired term. Members of the local community corrections advisory board may be reappointed to the board in accordance with the procedures set forth in subsection (a).

(c) Where two (2) or more counties within a single judicial district combine and apply for funds under this chapter, they may establish one (1) community corrections advisory board serving the jurisdictions involved. At a minimum, this board shall include all of the positions set forth in subsection (a). The representatives to fill the positions may come from any of the participating counties and may be selected as determined by agreement of the legislative bodies of the counties involved.



§ 40-36-202 - Duties of local community corrections advisory board -- Staff -- Meetings and officers.

(a) The local community corrections advisory board is empowered by resolution of the county legislative body to perform the following duties:

(1) Assess community-wide needs and advise the county legislative body regarding specific program options;

(2) Participate in the establishment of local eligibility standards for local community corrections programs that meet the local needs of the community;

(3) Adopt the local community corrections plan for submission to the county legislative body;

(4) Adopt program policies;

(5) Recommend to the county legislative body the awarding of subcontracts to proprietary, nonprofit or governmental entities to provide community corrections services, in their discretion;

(6) Monitor the effectiveness of local community correctional services and advise the county legislative body regarding needed modifications;

(7) Inform and educate the general public regarding the need for diversion of selected nonviolent offenders from confinement in correctional institutions in order to gain greater public support for corrections; and

(8) Make an annual report to the county legislative body of the progress of the programs.

(b) The county legislative body may authorize either the local community corrections advisory board or the county mayor to employ, supervise and/or terminate the program staff, who shall be deemed county employees.

(c) Employees hired by the county to administer this chapter in the community shall meet minimum qualifications as set forth by the department of correction in statewide administrative regulations. The local community corrections advisory board or the county mayor, as designated by the county legislative body, shall review and confirm all potential candidates for employment.

(d) Any local community corrections advisory board initially created under this chapter shall receive an orientation developed and conducted by the local government with the assistance of the department of correction within thirty (30) days after the last initial appointment to the board is made.

(e) Each local community corrections advisory board shall meet on a regular basis to transact business, and each local community corrections advisory board shall elect its own chair, vice chair, secretary and necessary committees.






Part 3 - Finances

§ 40-36-301 - Eligibility for financial aid.

(a) A single county or a group of counties within a single judicial district shall be eligible for direct financial aid under this chapter.

(b) A private agency may be eligible for direct financial aid under this chapter only in a county that has not established a local community corrections advisory board, and only after the county legislative body in the county has received notice that an application for direct financial aid has been made by a private agency and fails to establish a local community corrections advisory board within thirty (30) days; however, nothing in this chapter shall prohibit a private agency from receiving indirect financial aid for such a program through a local community corrections advisory board once the board is established by the county legislative body.

(c) (1) Entities eligible for financial aid under this chapter and entering into agreements for the aid shall receive one hundred percent (100%) state funding with no local matching funds required for the estimated cost of the program; provided, that this section shall not prohibit the use of federal funds. In order to receive the funding, each eligible entity shall submit an application to the county commission in a form to be determined by the department of correction.

(2) Agreements for the aid must contain a statement of the agreed to amount representing one hundred percent (100%) of the estimated cost of the program, or in lieu thereof, the specific formula or method or methods as to how the amount of the one hundred percent (100%) funding will be calculated.

(d) Where a group of counties combine and submit a joint application for funds, the application shall contain a cooperative agreement indicating each jurisdiction's willingness to collaborate in the proposed program and to meet specific objectives. In addition, the multijurisdictional applications shall provide for the appointment of one (1) fiscal agent to coordinate the financial activities of the grant award.

(e) A county legislative body that does not establish a local community corrections advisory board may request that the department of correction operate the program in that county. The department of correction shall establish an advisory council substantially similar in composition to the council described in § 40-36-201, which shall advise the department of correction on program operations within that county.



§ 40-36-302 - Community-based options and services.

(a) Community corrections funds can be used to develop or expand the range of community punishments and services at the local level. Community-based program options may include, but are not limited to, the following:

(1) Noncustodial community corrections options that involve close supervision but that do not involve housing of the offender in a jail, workhouse or community facility. Examples include, but are not limited to:

(A) Community service supervision;

(B) Victim restitution supervision and victim-offender mediation;

(C) Alcohol or drug outpatient treatment;

(D) House arrest; and

(E) Psychiatric counseling;

(2) (A) Short-term community residential treatment options that involve close supervision in a residential setting. Examples include, but are not limited to:

(i) Emergency shelters;

(ii) Detoxification centers;

(iii) Community residential restitution centers for nonviolent offenders and probation and parole violators;

(iv) Community residential treatment centers for special needs offenders and probation and parole violators; and

(v) Inpatient drug or alcohol treatment;

(B) The residential options are not intended to create overcrowding in the local jail, but rather to develop additional small community-based facilities whose focus is on treatment rather than detention;

(3) Enrolling community corrections participants in residential in-house drug and alcohol treatment for detoxification and counseling. Enrollments shall be based upon an objective assessment that a participant is alcohol or drug dependent and requires detoxification. Awards for detoxification services shall only be made for inpatient services; and

(4) Individualized services that evaluate and treat the special needs of the population served under this chapter. Services to the court to assist in the evaluation and screening of eligible candidates may include the purchase of psychological, medical, educational or vocational, drug or alcohol urine screening and client specific plan diagnostic evaluations. Other services that may be purchased on an individualized basis may include job training, alcohol or drug counseling, individual or family counseling, GED(R) or transportation subsidies. These services are intended to fill gaps in the local community correctional system and to enable the nonviolent offender to be treated near the offender's home.

(b) The options set out in subsection (a) may be used in conjunction with a period of shock incarceration or in conjunction with a term of probation and/or a term of split confinement or periodic confinement as provided in chapter 35 of this title.

(c) Community corrections funds may also be used to acquire, renovate and operate community facilities established to provide the options and services set forth in subsection (a).

(d) Counties may provide or contract with qualified proprietary, nonprofit or governmental entities for the provision of services under this chapter.

(e) Any options or services established under this chapter shall serve offenders from the entire judicial district in which the county is located.

(f) Any community-based program set out in subsection (a) that provides housing for alternatively sentenced criminal offenders shall notify the chief law enforcement officer of the county and the chief law enforcement officer of the municipality in which the housing facilities exist of the identity, criminal record and location of the alternatively sentenced criminal offenders proposed to be located at the facilities. The notices shall be in compliance with the confidentiality provisions of title 33 and shall also meet the privacy requirements of the federal Health Insurance Portability and Accountability Act of 1996, compiled in 42 U.S.C. § 1320d et seq.



§ 40-36-303 - Prohibited use of funds -- Administrative costs -- Accounting system -- Annual audit.

(a) Recipients of community corrections funds shall not use these funds to supplant existing funds from the state or the local government for existing correctional programs. In addition, the funds shall not be utilized for the following purposes:

(1) Construction, renovation or operation of county or municipal jails;

(2) Construction, renovation or operation of state facilities; or

(3) Salaries of state probation and parole officers.

(b) Administrative costs connected with the expenditure of community corrections funds under this chapter shall not exceed a percentage amount established by the department of correction.

(c) The comptroller of the treasury is directed to develop a uniform accounting system conforming to generally accepted accounting principles for the boards operating under this chapter. The uniform accounting system shall be subject to the approval of the commissioner of finance and administration. Upon the approval of the commissioner of finance and administration, each local community corrections advisory board shall establish and maintain the uniform accounting system.

(d) (1) The annual reports and all books of accounts and financial records of all funds received by grant, contract or otherwise from state, local or federal sources shall be subject to audit annually by the comptroller of the treasury or the department of correction, or both. The audit may be performed by a licensed independent public accountant selected by the local community corrections advisory board and approved by the comptroller of the treasury. The cost of any audit shall be paid by the local community corrections advisory board.

(2) The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.

(3) All audits shall be completed as soon as practicable after the end of the fiscal year of the local community corrections advisory board. One (1) copy of each audit shall be furnished to each member of the local community corrections advisory board and the comptroller of the treasury. Copies of each audit shall also be made available to the press.



§ 40-36-304 - Community corrections plan -- Funding criteria -- Participation in and withdrawal from chapter.

(a) A community corrections plan shall be developed by the local community corrections advisory board that sufficiently documents the local need and support for the proposed programs. The local community corrections advisory board's plan shall also have the written endorsement of the county legislative body prior to its submission to the department of correction.

(b) The format for any community corrections plan shall be specified by the department of correction in its application process and procedures.

(c) (1) Funding under this chapter shall be granted on an annual basis, with the disbursement of funds on a quarterly basis at the beginning of each quarter after the submission and approval of an expenditure monitoring report and program monitoring report. At the end of the fiscal year, any unspent moneys by the program shall be returned to the department of correction to be used for reallocation to other programs administered by the department of correction as authorized under this chapter; provided, that counties are eligible to apply for any unspent funds that exist at the beginning of the fourth quarter.

(2) The department of correction has the discretion and authority to award contracts for a period not exceeding three (3) years. The department of correction may require that a duly adopted and endorsed community corrections plan covering the full term of the contract be submitted to the department of correction. Funding and conditions of funding for the length of the contract will be negotiated between the department of correction and the grantee. Nothing in this section shall prejudice the rights of the department of correction to suspend, modify or terminate grants under § 40-36-305.

(d) Funding under this chapter shall be granted to counties on the basis of a documentation of local need, together with consideration of whether the local community corrections advisory board's community corrections plan, including budget requests, is consistent with the goals of this chapter, the geographical and program considerations of the state and funding availability. In addition, the department of correction shall consider the following criteria pertaining to the jurisdiction in question when granting funds under this chapter:

(1) Number of nonviolent felony commitments to the department of correction;

(2) Population and existing conditions at the local jail;

(3) Rate of felony commitments per one thousand (1,000) population within the judicial district;

(4) Population of the judicial district and percent of population between eighteen (18) and twenty-nine (29) years of age;

(5) Availability of local correctional services;

(6) Sufficient local service capability to support the community corrections programs; and

(7) Demonstrated involvement and support from the judiciary, local criminal justice or correctional officials and local government in the development of the community corrections plan.

(e) Funding and grant evaluation criteria shall be outlined in the application process and procedures to be developed by the department of correction in order that each applicant may know the basis upon which funds will be granted.

(f) Participation in the programs set forth in this chapter is voluntary. Any participating county may, by written authorization of its county legislative body, notify the department of correction of its intention to withdraw from the Community Corrections Act. The withdrawal will become effective on the last day of the grant year.



§ 40-36-305 - Continued grant funding -- Additional incentive funding -- Noncompliance with plan.

(a) In order to remain eligible for continued grant funding, a recipient must substantially comply with the standards and administrative regulations of the department of correction defining program effectiveness. Each recipient will participate in an evaluation to determine local and state program effectiveness. The form of this evaluation will be determined by the department of correction.

(b) Continued grant funding shall be based on demonstrated effectiveness in reducing the number of commitments that would likely have occurred without the programs funded under this chapter and also on evidence that the programs are not dealing with persons who otherwise would have been on regular probation; provided, that each recipient, having been deemed eligible for continued grant funding by the department of correction and having entered into an agreement with the department of correction for direct financial aid under this chapter, shall have exclusive authority to provide the contracted services within the agreed upon jurisdiction for the duration of the contract. Nothing in this subsection (b) shall be construed to diminish the department of correction's authority under this section.

(c) Subject to funding availability, each participating county is eligible to receive additional incentive funding for extending programs to other eligible offenders or for adding new programs if it exceeds the objectives of its community corrections plan.

(d) If the department of correction determines that there are reasonable grounds to believe that a participating county is not complying with its plan or the minimum standards, the department of correction shall give thirty (30) days' written notice to the county legislative body, the local community corrections advisory board and the administrator of the program. If the department of correction finds that the participating county is not complying with its plan or the minimum standards established in this chapter, the department of correction shall require the county legislative body to provide a written agreement as to how and when the specific deficiencies identified by the department of correction will be corrected. If no agreement is submitted to the department of correction within the time limit the department of correction has specified or if the deficiencies are not corrected within forty-five (45) days after the agreement has been approved by the department of correction, the department of correction may suspend any part or all of the funding until compliance is achieved.



§ 40-36-306 - Supervision fee.

(a) A supervision fee in the amount of fifteen dollars ($15.00) per month is imposed upon every offender serving a sentence under the supervision of a community corrections grantee. The fee may be waived in those cases determined to be hardship cases, as defined in § 40-28-202.

(b) The grantee shall be responsible for collecting and accounting for the fees.

(c) Any fees collected pursuant to this section shall be retained by the grantee and reported to the department of correction.

(d) The department of correction shall offset the amount of any fees collected under this section against any sums due under the grant contract with the grantee.

(e) The grantee shall make an investigation of the financial and other circumstances of any person under its supervision and, based upon the person's ability to pay, shall require the person to pay thirty dollars ($30.00) for each month or portion of a month the person remains under the supervision of the grantee to the general fund beginning thirty (30) days from the date the offender is placed under the supervision of the grantee or, in the case of an offender, the date of employment. The payment required under this subsection (e) shall not exceed ten percent (10%) of the offender's net income. In cases of hardship as defined in § 40-28-202, the department of correction may modify the payment required by this subsection (e) to an appropriate amount given the nature and magnitude of the hardship.

(f) In addition to any other fees imposed by this section, the trial court may assess an additional fee against any offender sentenced to participate in a community corrections program, either as a community corrections sentence or as a condition of probation, to offset the cost of the program; provided, that the program is one that has been certified by the department of correction as meeting promulgated criteria relating to achievement of goals and cost of the program.









Chapter 38 - Victims' Rights

Part 1 - Victims' Bill of Rights

§ 40-38-101 - Legislative intent -- Short title.

(a) The general assembly finds and declares that victims and witnesses shall have certain rights in this state and that they shall be made aware of these rights.

(b) This part shall be known and may be cited as the "Victims' Bill of Rights."



§ 40-38-102 - Rights of crime victims and prosecution witnesses.

(a) All victims of crime and prosecution witnesses have the right to:

(1) Be treated with dignity and compassion; and

(2) Protection and support with prompt action in the case of intimidation or retaliation from the defendant and the defendant's agents or friends.

(b) (1) Without requiring the expenditure of additional funds or additional construction or renovation whenever possible, victims of crime and prosecution witnesses should be provided waiting areas that are separate and secure from the defendant or defense witnesses during all stages of the judicial process.

(2) In order to accomplish the goals of this section, the court security committee established by § 16-2-505(d)(2) shall have among its duties the responsibility to assess existing facilities to determine where space could be allocated to provide the secure waiting areas described in subdivision (b)(1). A report of this assessment shall be included in the findings provided to the county legislative body and the administrative office of the courts pursuant to § 16-2-505(d)(3)(B). In cases where the committee determines that existing facilities cannot accommodate the goals of this section, the committee shall include in its report recommendations as to how a secure waiting area could be provided for in new construction and renovation projects. In a jurisdiction where existing facilities cannot meet the goals of this section, the local government should consider the recommendation of the committee's report in planning for any new construction or renovation of courtroom facilities.

(c) All victims of crime shall have the right to collect court-ordered restitution in the same manner as a civil judgment, as authorized pursuant to § 37-1-131(b)(2) or § 40-35-304(h).



§ 40-38-103 - Rights of crime victims -- Generally.

(a) All victims of crime shall, upon their request, have the right to:

(1) Be fully informed orally, in writing or by video tape by the office of the district attorney general, acting through the appropriate victim-witness coordinator, of the following:

(A) The various steps and procedures involved in the criminal justice system;

(B) The procedure and basis for continuances in the proceedings;

(C) The procedure involved in the plea-bargaining process and how to request input into the process;

(D) The times, dates and locations of all pertinent stages in the proceedings following presentment or indictment by the grand jury;

(E) The methods by which the victim may have input into a convicted defendant's sentence, including the presentence report and the sentencing hearing;

(F) The stages in the appellate process and how to obtain information concerning appellate action that has an effect on the defendant's conviction or sentence and the date a defendant's sentence becomes final;

(G) How to obtain pertinent information relating to the possible release of an appropriate inmate, including notification of any department of correction decision permitting the inmate's release into the community or any scheduled hearing by the board of parole concerning the inmate's parole or application for executive clemency;

(H) The methods by which the victim may obtain restitution directly from the defendant and information about obtaining assistance in obtaining restitution; and

(I) The methods by which the victim may obtain a monetary award or other benefits from the criminal injuries compensation fund and information about obtaining assistance in securing the award or benefits;

(2) Whenever possible, be advised and informed of plea bargaining discussions and agreements prior to the entry of any plea agreement where the victim is a victim of violent crime involving death of a family member or serious bodily injury, speak at parole hearings, submit a victim impact statement to the courts and the board of parole and give impact testimony at court sentencing hearings;

(3) Be informed that § 41-21-240 requires the department to notify them, upon their request, at least ninety (90) days prior to the date an inmate with a sentence of two (2) years or more is scheduled to be released by reason of expiration of the inmate's sentence and be informed how the request of the department is made; and

(4) Be compensated for expenses actually and reasonably incurred as the result of traveling to and from the trial of the defendant or defendants and traveling to and from appellate, postconviction or habeas corpus proceedings resulting from the trial of the defendant or defendants alleged to have committed a compensable offense subject to the provisions of title 29, chapter 13, part 1, and the availability of funds in the criminal injuries compensation fund.

(b) Upon the request of a victim of violent crime involving serious bodily injury or death of a relative, the victim shall be supplied information and a request form by the law enforcement agency responsible for the investigation of the crime or the arrest of the defendant, the sheriff or other custodian of the defendant or the victim-witness coordinator as to how the victim or relative of a victim may request and secure notification of the release from custody of an offender from a jail or detention facility prior to trial. The jailer, sheriff or other custodian of criminal offenders shall maintain a record or file of the request forms and, prior to the release of an offender about whom a notification request has been made, give immediate and prompt notice of the release to the requesting victim or family member of a victim by the most direct means available, including telephone, messenger or telegram. Any identifying information contained in the request forms shall be confidential. For purposes of this subsection (b), "identifying information" means the name, home and work addresses, telephone numbers and social security number of the person being notified or requesting that notification be provided.



§ 40-38-104 - Death of child or primary wage earner -- Compensation -- Preferences.

(a) If a child is the victim of a homicide not committed by the parents, the parents of the child shall be able to apply to the criminal injuries compensation fund for reimbursement to the parents for expenses incurred in obtaining necessary grief counseling.

(b) All vocational schools and technical institutes operated by the board of regents shall, if there are limitations as to the number of persons who may be admitted to a particular school or institute or in a particular class or program, give preference in making the admissions to victims of violent crime. For purposes of this subsection (b), "victim" means the person who will become the primary wage earner in the victim's family if the victim was the primary wage earner and the crime resulted in the victim's death or permanent disability.



§ 40-38-105 - Criminal cases -- Prompt disposal -- Priority of cases involving crimes against the person.

(a) All parties affected by a criminal offense, including the victim, survivors of the victim and witnesses to the offense, shall be able to expect that the operation of the criminal justice system will not be unnecessarily delayed and that they will be able to return to normal lives as soon as possible. To this end, all persons involved in the criminal justice system shall make every effort to dispose of any charges against a defendant within one hundred eighty (180) days of the date of the defendant's indictment and, in those cases in which the defendant is charged with a crime of violence involving death or serious bodily injury to a victim, all applications for continuance of any court date by any party shall be in writing setting out the reasons for the continuance. If, at any time during the proceeding, the court grants a continuance to the defendant and the defendant is not represented by an attorney, the court shall file an order in the records setting out the reasons why the court granted the continuance. If, for any reason, the case is not tried or otherwise disposed of in one hundred eighty (180) days of the indictment, the court shall set out in a certificate the reasons why the case is still pending before the court.

(b) All parties affected by a criminal offense shall be able to expect that cases involving crimes against the person are given judicial and prosecutorial priority over cases involving property crimes.



§ 40-38-106 - Property offenses -- Rights of victims.

Victims of crimes involving offenses against property shall have the right to:

(1) Recover property in the custody of the police or the court as soon as is reasonably possible;

(2) Restitution ordered as a condition of probation or a suspended sentence or parole and the swift revocation of the privileges for failure to make the ordered restitution; and

(3) Once a claim under the criminal injuries compensation fund has been filed with the state, the claim shall be disposed of expeditiously and any award or other benefit to which a victim may be entitled shall be paid promptly.



§ 40-38-107 - Communication of rights and resources to victim.

(a) The state treasurer, in consultation with the executive director of the district attorneys general conference, shall prepare and distribute to each district attorney general a booklet, pamphlet, brochure, handout or other publication that sets forth all of the provisions of this chapter and a summary of any other provision of law or regulation that pertains to victims or that would be of assistance to victims. It is the duty of the office of district attorney general to deliver free of charge to each victim, assisted by the victim-witness coordinator, a copy of the publication setting out the provisions of this chapter and other pertinent provisions.

(b) It also is the duty of the appropriate victim-witness coordinator to distribute to the victim a listing of all appropriate referral services that are available in that particular area to victims of crime.



§ 40-38-108 - Immunity for failure to comply.

Failure to comply with any provision of this part shall not create a cause of action or claim for damages against the state, a political subdivision of the state, a government employee or other official or entity, and no such cause of action shall be maintained. No defendant or person charged with a criminal offense may claim any prejudice or assign any error based upon the failure to comply with any provision of this part by the court or any other official of the state.



§ 40-38-109 - Notice to crime victims of eligibility for compensation.

The office of the district attorney general shall notify, in writing, each victim of a violent crime who may be eligible for compensation under the Criminal Injuries Compensation Act, compiled in title 29, chapter 13, of the methods by which the victim may obtain compensation. The written notice shall be substantially in the form and content as prescribed by the state treasurer. In cases involving the death of a victim, the notification shall be given to the closest relative to the deceased victim. For purposes of this section, "closest relative" has the same meaning as that given in § 34-1-101.



§ 40-38-110 - Victim's right to notification of proceedings -- Confidentiality.

(a) A victim of crime has the right to be informed of the following proceedings or occurrences by the appropriate agency at the earliest practicable opportunity:

(1) Cancelled or rescheduled hearings;

(2) Bail hearing for the defendant;

(3) Dismissal of the defendant's case;

(4) Pardon of the defendant;

(5) Defendant's recapture;

(6) Defendant's release from a mental institution under § 33-5-410 or § 33-6-708; and

(7) Defendant's transfer to a different correctional complex if the complex has a lower security designation.

(b) This section shall not be construed as limiting rights already in existence under Tennessee statute and shall be construed as working in conjunction with existing statutes.

(c) The victim has a duty to keep current information regarding the victim's location so that the appropriate agency may be able to contact the victim.

(d) (1) Any identifying information concerning a crime victim received pursuant to this section shall be confidential.

(2) For purposes of subdivision (d)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number.



§ 40-38-111 - Notifying victim of rights -- Definitions -- Confidentiality.

(a) Victims, under the provisions of the Tennessee Constitution, article I, § 35, have the right to be informed of proceedings and the right to be informed of each of the rights conferred upon the victims.

(b) When a victim appears before a judicial commissioner, magistrate or general sessions court clerk or one of the clerk's duly sworn deputies to obtain an arrest warrant, the commissioner, magistrate, general sessions court clerk or the clerk's duly sworn deputy shall notify the victim of the victim's rights under the Tennessee Constitution, article I, § 35. The victims of crime state coordinating council will provide, upon request, sufficient copies of the form or brochure to be used to provide notice to victims under this subsection (b).

(c) If a law enforcement officer obtains an arrest warrant on behalf of a victim, the agency employing the officer shall notify the victim of the victim's rights under the Tennessee Constitution, article I, § 35 and of the first court date at which the defendant will be required to appear. The victims of crime state coordinating council will provide, upon request, sufficient copies of the form or brochure to be used to provide notice to victims under this subsection (c).

(d) At the defendant's initial court appearance, the judge shall inform the victim, if the victim is present, of the victim's rights under the Tennessee Constitution, article I, § 35. The judge shall also inform the victim that the clerk of the court will have a form on which the rights are listed and a telephone number that the victim can call for further information regarding future proceedings involving the defendant.

(e) Following the indictment or presentment being returned by a grand jury against the defendant for a violent crime, the district attorney general of the district in which the indictment or presentment was returned shall notify the victim of the offense of that victim's rights under the Tennessee Constitution, article I, § 35, and of the dates of all future trial court proceedings involving the defendant.

(f) Following the indictment or presentment being returned by a grand jury against the defendant for a nonviolent crime, the district attorney general of the district in which the indictment or presentment was returned shall notify the victim of the offense of that victim's rights under the Tennessee Constitution, article I, § 35 and shall give the victim a telephone number to call for further information regarding future trial court proceedings involving the defendant.

(g) As used in this section, "violent crime" means any of the following offenses:

(1) Aggravated arson, as defined in § 39-14-302;

(2) Aggravated assault, as defined in § 39-13-102 which results in serious bodily injury;

(3) Aggravated child abuse and neglect, as defined in § 39-15-402;

(4) Aggravated kidnapping, as defined in § 39-13-304;

(5) Aggravated rape, as defined in § 39-13-502;

(6) Aggravated robbery, as defined in § 39-13-402;

(7) Aggravated sexual battery, as defined in § 39-13-504;

(8) Aggravated vehicular homicide, as defined in § 39-13-218;

(9) Carjacking, as defined in § 39-13-404;

(10) Criminally negligent homicide, as defined in § 39-13-212;

(11) Especially aggravated burglary, as defined in § 39-14-404;

(12) Especially aggravated kidnapping, as defined in § 39-13-305;

(13) Especially aggravated robbery, as defined in § 39-13-403;

(14) First degree murder, as defined in § 39-13-202;

(15) Incest, as defined in § 39-15-302;

(16) Kidnapping, as defined in § 39-13-303;

(17) Rape, as defined in § 39-13-503;

(18) Rape of a child, as defined in § 39-13-522;

(19) Reckless homicide, as defined in § 39-13-215;

(20) Second degree murder, as defined in § 39-13-210;

(21) Sexual battery by an authority figure, as defined in § 39-13-527;

(22) Sexual battery, as defined in § 39-13-505;

(23) Stalking, as defined in § 39-17-315;

(24) Statutory rape, as defined in § 39-13-506;

(25) Vehicular assault, as defined in § 39-13-106;

(26) Vehicular homicide, as defined in § 39-13-213; or

(27) Voluntary manslaughter, as defined in § 39-13-211.

(h) As used in this section, "nonviolent crime" means any crime not defined as a "violent crime" in subsection (g).

(i) (1) Any identifying information concerning a crime victim obtained pursuant to this section shall be confidential.

(2) For purposes of subdivision (i)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number.



§ 40-38-112 - Responsibilities of office of the prosecuting attorney -- Duty of victim.

(a) After indictment, presentment or information, the office of the prosecuting attorney, through the victim witness coordinator, shall provide the victim with the following information:

(1) The procedural steps involved in a criminal prosecution;

(2) Dates, times and places of all proceedings involving the victim's case;

(3) The availability of victim's compensation benefits; and

(4) Forms to invoke compensation benefits and other rights.

(b) The victim has a duty to keep current information regarding the victim's location so that the victim-witness coordinator may be able to contact the victim, if necessary.



§ 40-38-113 - Information required to be provided to victim by law enforcement agencies.

Law enforcement agencies shall provide notice of the following information to any victim of crime:

(1) The victim's rights under the Tennessee Constitution, article I, § 35, to be free from intimidation, harassment and abuse throughout the criminal justice system;

(2) The availability, if any, of crisis intervention services and emergency and medical services;

(3) The name of the law enforcement agency and telephone number;

(4) In cases of domestic violence, the procedures and resources available for protection of the victim;

(5) The names and telephone numbers of public and private victim assistance programs, including the state criminal injuries compensation program and programs that provide counseling, treatment and other support services; and

(6) The procedural steps involved in a criminal prosecution.



§ 40-38-114 - Conference between victim and prosecuting attorney prior to final disposition of case.

(a) The prosecuting attorney shall confer with the victim prior to the final disposition of a criminal offense, including the views of the victim regarding a decision not to proceed with a criminal prosecution or a decision to dismiss a charge or to enter into plea or sentencing agreements or the victim's views regarding a decision to enter a pretrial or other type of diversion program.

(b) The prosecuting attorney shall confer with the victim before the commencement of a trial. Any information received by the victim relating to the substance of the case shall be confidential, unless otherwise authorized by law or required by the courts to be disclosed.

(c) The rights of the victim do not include the authority to direct the prosecution of the case.

(d) Failure of the prosecuting attorney to confer with the victim does not affect the validity of an agreement between the prosecutor and the defendant in the case, a pretrial diversion of the defendant, a dismissal of an indictment or complaint filed against the defendant, a plea entered by the defendant or any other disposition in the case.

(e) Under this section, the victim has a duty to keep current information regarding the victim's location so the prosecuting attorney may be able to contact the victim. If the prosecuting attorney is unable to contact the victim due to the victim's failure to keep current information regarding the victim's location, the prosecuting attorney may only confer with the victim if practical under the circumstances.



§ 40-38-115 - Crime victim advocate.

(a) Any victim of crime may have a crime victim advocate from a crime assistance program or a victim-witness coordinator as provided for in § 8-7-206 present at any defense interviews with the victim. This section applies if practical and if the presence of the crime victim advocate or victim-witness coordinator does not cause any unnecessary delay in the investigation or prosecution of the case. The role of the crime victim advocate or victim-witness coordinator is to provide emotional support to the victim.

(b) As used in subsection (a), "crime assistance program" includes, but is not limited to, programs that provide appropriate counseling and support to victims.



§ 40-38-116 - Victim's right to a speedy trial.

(a) In any criminal proceeding in which a continuance is requested, the court shall consider the victim's views and the victim's right to a speedy trial. If the continuance is granted over the victim's objection, the court shall state on the record the reason for the continuance and the procedures that have been taken to avoid further delays.

(b) In determining a date for any criminal trial or other important criminal hearing, the court shall consider the interests of the victim's right to a speedy trial.



§ 40-38-117 - Victim's right to refuse interview with defendant.

Any victim of crime has the right to refuse a request by the defendant, the defendant's attorney or any other person acting on behalf of the defendant for an interview or other communication with the victim.






Part 2 - Victim Impact Statement Act

§ 40-38-201 - Short title.

This part shall be known and may be cited as the "Victim Impact Statement Act."



§ 40-38-202 - Sentencing judge to consider impact statement prior to sentencing.

The sentencing judge shall solicit and consider a victim impact statement prior to sentencing a convicted offender who has caused physical, emotional or financial harm to a victim, as defined in § 40-38-203.



§ 40-38-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Victim" means an individual who suffers direct or threatened physical, emotional or financial harm as the result of the commission of a crime or an immediate family member of a minor victim or a homicide victim;

(2) "Victim impact statement" means a statement providing information about the financial, emotional and physical effects of the crime on the victim and the victim's family and specific information about the victim, the circumstances surrounding the crime and the manner in which it was perpetrated; and

(3) "Victim representative" means a spouse, parent, child, sibling or other relative of a deceased or incapacitated victim or of a victim who is under eighteen (18) years of age or a person who has had a close personal relationship with the victim and who is designated by the court to be a victim representative.



§ 40-38-204 - Notification of opportunity to present impact statement -- Policy -- Development of impact statement form.

(a) If a defendant is convicted of a felony involving one (1) or more identifiable victims who suffered death or physical, emotional, or financial injury, the department of correction shall ensure notification of the victim or the victim representative and advise the victim or victim representative of the opportunity to present a victim impact statement.

(b) The department shall establish a policy concerning the victim impact statement. This policy shall include the development of a uniform victim impact statement form. In developing the form, the department shall first consult with the executive director of the district attorneys general conference.



§ 40-38-205 - Impact statement to be part of presentence report -- Contents -- Number of statements.

Prior to imposition of sentence in a felony case, the department of correction shall prepare a written victim impact statement as part of the presentence report on the defendant. The statement shall include applicable information obtained during consultation with the victim or the victim representative. If the victim or victim representative cannot be located or declines to participate in the preparation of the statement, the department shall include a notation to that effect in the statement. If there are multiple victims and preparation of individual victim impact statements is not feasible, the department may submit one (1) or more representative statements.



§ 40-38-206 - Filing of presentence report.

The presentence report shall be filed with the clerk of the court within ten (10) days prior to the sentencing hearing as provided in § 40-35-208.



§ 40-38-207 - Impact statement to be considered as evidence.

Any victim impact statement submitted to the court under § 40-38-205 shall be considered as evidence in determining whether the mitigating factors in § 40-35-113 and the enhancement factors in § 40-35-114 apply.



§ 40-38-208 - Submission of statement or cooperation in preparation of statement not required.

This part shall not be construed to require a victim or victim representative to submit a victim impact statement or to cooperate in the preparation of a victim impact statement.






Part 3 - Constitutional Rights of Victims

§ 40-38-301 - Intent of general assembly.

(a) It is the intent of the general assembly by enactment of this part to implement and make fully operational the provisions of Article I, § 35 of the Constitution of Tennessee, relative to the rights of victims of crime. The proposed amendment that became Article I, § 35 of the Constitution of Tennessee was ratified by the voters of Tennessee at the November 3, 1998, general election, but there was some question as to whether it required the general assembly to define certain terms before the amendment could be implemented and in full force and effect.

(b) It is the further intent of the general assembly that this part only govern the implementation of Article I, § 35 of the Constitution of Tennessee. If any other provision of law confers additional, enhanced or more expansive rights upon victims of crime than are set out in this part or Article I, § 35 of the Constitution of Tennessee, a victim shall also be entitled to the additional, enhanced or expansive statutory rights.

(c) If any other provision of law contains a broader definition of "crime," "victim" or "critical stages of the criminal justice process" for any purpose other than implementation of Article I, § 35 of the Constitution of Tennessee, the broader definition shall control for such purpose.



§ 40-38-302 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Crime" means:

(A) Any offense the punishment for which is a Class A, B, C, D or E felony;

(B) First degree murder; or

(C) Assault under § 39-13-101(a)(1);

(2) "Critical stages of the criminal justice process" are:

(A) Bond hearings or bond reduction hearings if hearing from the victim is deemed relevant by the appropriate district attorney general;

(B) Any hearing on a motion to dismiss or on a plea agreement requiring approval by the trial court;

(C) The defendant's sentencing hearing;

(D) Any hearing at which the issue of whether the defendant should pay restitution or the amount of restitution that should be paid is discussed;

(E) Any parole hearing at which the defendant's release on parole will be discussed or determined; and

(F) Any other hearing that proposes a final disposition of the case;

(3) "Family member" means the victim's spouse, natural parent, child, adopted child, grandparent, grandchild, stepparent, adoptive parent, or brother or sister of the whole or half-blood or by adoption. If a "family member" is a minor, the minor may be represented by a guardian where appropriate; and

(4) (A) "Victim" means:

(i) A natural person against whom a crime was committed;

(ii) If the victim is a minor, then the parent or legal guardian of the minor; or

(iii) If the victim is deceased or is physically or emotionally unable to exercise the victim's rights, then the following persons, or their designees, in the order of preference in which they are listed:

(a) A family member; or

(b) A person who resided with the victim;

(B) "Victim" does not include any person charged with or alleged to have committed the crime or who is charged with some form of criminal responsibility for commission of the crime.



§ 40-38-303 - Victim's immunity from suit except for testimony that is intentionally and maliciously false and defamatory.

(a) In order for a victim of crime to meaningfully exercise the victim's constitutional right to be heard, when relevant, at all critical stages of the criminal justice process, a victim is immune from civil liability or any civil cause of action brought by the offender that arises from the victim's testimony at the offender's hearing before the board of parole or a panel of the board. The immunity from suit shall not apply if the victim's testimony is intentionally and maliciously false and defamatory.

(b) (1) If the offender brings a cause of action against the victim based upon the victim's testimony before the board of parole or a panel of the board, in spite of the immunity conferred by subsection (a), as an attachment to the complaint, the offender shall proffer all statements made by the victim alleged to be intentionally and maliciously false and defamatory. Within five (5) days the court shall examine the offender's complaint to determine if the statements of the victim proffered by the offender could reasonably be construed as sufficient to overcome the victim's immunity conferred by this section.

(2) If the court finds that the victim's statements to the board of parole or a panel of the board may reasonably be construed as intentionally and maliciously false and defamatory, it shall allow the cause of action to proceed.

(3) If the court finds that the offender has not produced sufficient evidence to overcome the victim's immunity conferred by subsection (a), it shall dismiss the cause of action with prejudice.

(4) If the court finds that, not only was the action without merit but was brought for the purpose of intimidating, harassing or abusing the victim in violation of Article I, § 35 of the Constitution of Tennessee, it:

(A) Shall notify the appropriate warden of the offender's institution and recommend disciplinary action against the offender, including the loss of sentence reduction credits; and

(B) May prohibit the offender from filing any future actions of a similar nature in the court.






Part 4 - Senator Tommy Burks Victim Assistance Academy

§ 40-38-401 - Creation.

There is created the Senator Tommy Burks victim assistance academy, referred to in this part as the academy, to be organized and administered in accordance with this part.



§ 40-38-402 - Expenses -- Grants.

The academy shall be attached to the Tennessee Coalition Against Domestic and Sexual Violence. All administrative expenses incurred by the academy shall be paid from grants and funds the academy or the Tennessee Coalition Against Domestic Sexual Violence receives pursuant to § 40-38-405.



§ 40-38-403 - Purpose.

Notwithstanding its association with the Tennessee Coalition Against Domestic and Sexual Violence, the purpose of the academy is to improve services to victims of all types of crime by making available a comprehensive, basic-level victim assistance curriculum and training program to victim services providers and allied professionals.



§ 40-38-404 - Funding.

Funding for the academy shall come from grants, donations, gifts and appropriations made for that purpose.



§ 40-38-405 - Use of state funds.

The department of finance and administration, office of criminal justice programs, is authorized to make an annual grant from the fund created under § 40-24-107, to the Tennessee Coalition Against Domestic and Sexual Violence for the purpose of supporting the activities of the academy; provided, however, that no such grant shall be issued unless the coalition submits to the department of finance and administration, office of criminal justice programs, a plan specifying the use of the moneys and the plan is approved by the office of criminal justice programs. In determining whether to approve the plan for any given year, the office of criminal justice programs shall ensure the plan specifies that the money shall be used to benefit victims of all types of crime as provided in § 40-38-403. The grant authorized in this section shall not exceed one hundred thousand dollars ($100,000) and is subject to authorization contained in the general appropriations act.






Part 5 - Statewide Automated Victim Information and Notification System

§ 40-38-501 - Creation.

There is created the statewide automated victim information and notification system, referred to as the victim notification system in this part, to be organized and administered in accordance with this part and to make the statewide automated victim information and notification system operational.



§ 40-38-502 - System attached to Tennessee sheriffs' association -- Payment of administrative expenses out of the statewide automated victim information and notification system fund.

The victim notification system shall be attached to the Tennessee sheriffs' association. All administrative expenses incurred by the program shall be paid from grants and funds the Tennessee sheriffs' association receives pursuant to § 40-38-504 and grants authorized by § 40-38-505 from the statewide automated victim information and notification system fund established in § 67-4-602(h).



§ 40-38-503 - Purpose.

Notwithstanding its association with the Tennessee sheriffs' association, the purpose of the victim notification system is to increase the safety of victims of crime by providing access to timely and reliable information about the custody status of offenders in county jails. This information in the victim notification system shall be available twenty-four (24) hours a day over the telephone, through the Internet or by e-mail. Victims of crime and other concerned citizens can register to be notified immediately in the event of an offender's release, transfer or escape.



§ 40-38-504 - Funding.

Funding for the victim notification system shall come from grants, including grants authorized by § 40-38-505, donations, gifts and appropriations made for that purpose.



§ 40-38-505 - Grants from the statewide automated victim information and notification system fund -- Plan for use of the moneys.

The department of finance and administration, office of criminal justice programs, is authorized to make an annual grant from the fund created in § 67-4-602(h)(2), to the Tennessee sheriffs' association for the purpose of supporting implementation and management of the victim notification system; provided, however, that no such grant shall be issued unless the association submits to the department of finance and administration, office of criminal justice programs, a plan specifying the use of the moneys and the plan is approved by the office of criminal justice programs. The grant authorized in this section shall not exceed six hundred fifty thousand dollars ($650,000) and is subject to authorization contained in the general appropriations act.



§ 40-38-506 - Computer related expenses.

Upon the initial deposit of thirty-four thousand dollars ($34,000) into the victim notification fund from the one dollar ($1.00) additional privilege tax on litigation imposed by § 67-4-602(h), thirty-four thousand dollars ($34,000) shall be allocated to the department of revenue for defrayal of computer-related expenses required by implementation of this part.









Chapter 39 - Sexual Offender Registration and Monitoring

Part 1 - Sexual Offender Registration and Monitoring Act [Repealed]



Part 2 - Tennessee Sexual Offender and Violent Sexual Offender Registration, Verification and Tracking Act of 2004

§ 40-39-201 - Short title -- Legislative findings.

(a) This part shall be known as and may be cited as the "Tennessee Sexual Offender and Violent Sexual Offender Registration, Verification and Tracking Act of 2004."

(b) The general assembly finds and declares that:

(1) Repeat sexual offenders, sexual offenders who use physical violence and sexual offenders who prey on children are violent sexual offenders who present an extreme threat to the public safety. Sexual offenders pose a high risk of engaging in further offenses after release from incarceration or commitment and protection of the public from these offenders is of paramount public interest;

(2) It is a compelling and necessary public interest that the public have information concerning persons convicted of sexual offenses collected pursuant to this part, to allow members of the public to adequately protect themselves and their children from these persons;

(3) Persons convicted of these sexual offenses have a reduced expectation of privacy because of the public's interest in public safety;

(4) In balancing the sexual offender's and violent sexual offender's due process and other rights against the interests of public security, the general assembly finds that releasing information about offenders under the circumstances specified in this part will further the primary governmental interest of protecting vulnerable populations from potential harm;

(5) The registration of offenders, utilizing complete and accurate information, along with the public release of specified information concerning offenders, will further the governmental interests of public safety and public scrutiny of the criminal and mental health systems that deal with these offenders;

(6) To protect the safety and general welfare of the people of this state, it is necessary to provide for continued registration of offenders and for the public release of specified information regarding offenders. This policy of authorizing the release of necessary and relevant information about offenders to members of the general public is a means of assuring public protection and shall not be construed as punitive;

(7) The offender is subject to specified terms and conditions that are implemented at sentencing or, at the time of release from incarceration, that require that those who are financially able must pay specified administrative costs to the appropriate registering agency, which shall retain one hundred dollars ($100) of these costs for the administration of this part and shall be reserved for the purposes authorized by this part at the end of each fiscal year, with the remaining fifty dollars ($50.00) of fees to be remitted to the Tennessee bureau of investigation's sex offender registry; provided, that a juvenile offender required to register under this part shall not be required to pay the administrative fee until the offender reaches eighteen (18) years of age; and

(8) The general assembly also declares, however, that in making information about certain offenders available to the public, the general assembly does not intend that the information be used to inflict retribution or additional punishment on those offenders.



§ 40-39-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Conviction" means a judgment entered by a Tennessee court upon a plea of guilty, a plea of nolo contendere, a finding of guilt by a jury or the court notwithstanding any pending appeal or habeas corpus proceeding arising from the judgment. "Conviction" includes, but is not limited to, a conviction by a federal court or military tribunal, including a court-martial conducted by the armed forces of the United States, and a conviction, whether upon a plea of guilty, a plea of nolo contendere or a finding of guilt by a jury or the court in any other state of the United States, other jurisdiction or other country. A conviction, whether upon a plea of guilty, a plea of nolo contendere or a finding of guilt by a jury or the court for an offense committed in another jurisdiction that would be classified as a sexual offense or a violent sexual offense if committed in this state shall be considered a conviction for the purposes of this part. An adjudication in another state for a delinquent act committed in another jurisdiction that would be classified as a violent juvenile sexual offense under this section, if committed in this state, shall be considered a violent juvenile sexual offense for the purposes of this part. "Convictions," for the purposes of this part, also include a plea taken in conjunction with § 40-35-313 or its equivalent in any other jurisdiction. "Conviction" also includes a juvenile delinquency adjudication for a violent juvenile sexual offense if the offense occurs on or after July 1, 2011;

(2) "Designated law enforcement agency" means any law enforcement agency that has jurisdiction over the primary or secondary residence, place of physical presence, place of employment, school or institution of higher education where the student is enrolled or, for offenders on supervised probation or parole, the department of correction or court ordered probation officer;

(3) "Employed or practices a vocation" means any full-time or part-time employment in the state, with or without compensation, or employment that involves counseling, coaching, teaching, supervising, volunteering or working with minors in any way, regardless of the period of employment, whether the employment is financially compensated, volunteered or performed for the purpose of any government or education benefit;

(4) "Institution of higher education" means a public or private:

(A) Community college;

(B) College;

(C) University; or

(D) Independent postsecondary institution;

(5) "Law enforcement agency of any institution of higher education" means any campus law enforcement arrangement authorized by § 49-7-118;

(6) "Local law enforcement agency" means:

(A) Within the territory of a municipality, the municipal police department;

(B) Within the territory of a county having a metropolitan form of government, the metropolitan police department; or

(C) Within the unincorporated territory of a county, the sheriff's office;

(7) "Minor" means any person under eighteen (18) years of age;

(8) "Month" means a calendar month;

(9) "Offender" means sexual offender, violent sexual offender and violent juvenile sexual offender, unless otherwise designated. An offender who qualifies both as a sexual offender and a violent sexual offender or as a violent juvenile sexual offender and as a violent sexual offender shall be considered a violent sexual offender;

(10) "Offender against children" means any sexual offender, violent sexual offender or violent juvenile sexual offender if the victim in one (1) or more of the offender's crimes was a child of twelve (12) years of age or less;

(11) "Parent" means any biological parent, adoptive parent or step-parent, and includes any legal or court-appointed guardian or custodian; however, "parent" shall not include step-parent if the offender's victim was a minor less than thirteen (13) years of age;

(12) "Primary residence" means a place where the person abides, lodges, resides or establishes any other living accommodations in this state for five (5) consecutive days;

(13) "Register" means the initial registration of an offender, or the re-registration of an offender after deletion or termination from the SOR;

(14) "Registering agency" means a sheriff's office, municipal police department, metropolitan police department, campus law enforcement agency, the Tennessee department of correction, a private contractor with the Tennessee department of correction or the board;

(15) "Relevant information deemed necessary to protect the public" means that information set forth in § 40-39-206(d)(1)-(15);

(16) "Report" means appearance before the proper designated law enforcement agency for any of the purposes set out in this part;

(17) "Resident" means any person who abides, lodges, resides or establishes any other living accommodations in this state, including establishing a physical presence in this state;

(18) "Secondary residence" means a place where the person abides, lodges, resides or establishes any other living accommodations in this state for a period of fourteen (14) or more days in the aggregate during any calendar year and that is not the person's primary residence; for a person whose primary residence is not in this state, a place where the person is employed, practices a vocation or is enrolled as a student for a period of fourteen (14) or more days in the aggregate during any calendar year; or a place where the person routinely abides, lodges or resides for a period of four (4) or more consecutive or nonconsecutive days in any month and that is not the person's primary residence, including any out-of-state address;

(19) "Sexual offender" means a person who has been convicted in this state of committing a sexual offense or has another qualifying conviction;

(20) "Sexual offense" means:

(A) The commission of any act that, on or after November 1, 1989, constitutes the criminal offense of:

(i) Sexual battery, under § 39-13-505;

(ii) Statutory rape, under § 39-13-506, if the defendant has one (1) or more prior convictions for mitigated statutory rape under § 39-13-506(a), statutory rape under § 39-13-506(b) or aggravated statutory rape under § 39-13-506(c), or if the judge orders the person to register as a sexual offender pursuant to § 39-13-506(d);

(iii) Aggravated prostitution, under § 39-13-516, provided the offense occurred prior to July 1, 2010;

(iv) Sexual exploitation of a minor, under § 39-17-1003;

(v) False imprisonment where the victim is a minor, under § 39-13-302, except when committed by a parent of the minor;

(vi) Kidnapping, where the victim is a minor, under § 39-13-303, except when committed by a parent of the minor;

(vii) Indecent exposure, under § 39-13-511, upon a third or subsequent conviction;

(viii) Solicitation of a minor, under § 39-13-528 when the offense is classified as a Class D felony, Class E felony or a misdemeanor;

(ix) Spousal sexual battery, for those committing the offense prior to June 18, 2005, under former § 39-13-507 [repealed];

(x) Attempt, under § 39-12-101, to commit any of the offenses enumerated in this subdivision (20)(A);

(xi) Solicitation, under § 39-12-102, to commit any of the offenses enumerated in this subdivision (20)(A);

(xii) Conspiracy, under § 39-12-103, to commit any of the offenses enumerated in this subdivision (20)(A);

(xiii) Criminal responsibility, under § 39-11-402(2), to commit any of the offenses enumerated in this subdivision (20)(A);

(xiv) Facilitating the commission, under § 39-11-403, to commit any of the offenses enumerated in this subdivision (20)(A);

(xv) Being an accessory after the fact, under § 39-11-411, to commit any of the offenses enumerated in this subdivision (20)(A);

(xvi) Aggravated statutory rape, under § 39-13-506(c);

(xvii) Soliciting sexual exploitation of a minor -- exploitation of a minor by electronic means, under § 39-13-529;

(xviii) Promotion of prostitution, under § 39-13-515;

(xix) Patronizing prostitution where the victim is a minor, under § 39-13-514;

(xx) Observation without consent, under § 39-13-607, upon a third or subsequent conviction;

(xxi) Observation without consent, under § 39-13-607 when the offense is classified as a Class E felony; or

(xxii) Unlawful photographing under § 39-13-605 when the offense is classified as a Class E or Class D felony.

(B) The commission of any act, that prior to November 1, 1989, constituted the criminal offense of:

(i) Sexual battery, under § 39-2-607 [repealed];

(ii) Statutory rape, under § 39-2-605 [repealed], only if the facts of the conviction satisfy the definition of aggravated statutory rape;

(iii) Assault with intent to commit rape or attempt to commit sexual battery, under § 39-2-608 [repealed];

(iv) Incest, under § 39-4-306 [repealed];

(v) Use of a minor for obscene purposes, under § 39-6-1137 [repealed];

(vi) Promotion of performance including sexual conduct by a minor, under § 39-6-1138 [repealed];

(vii) Criminal sexual conduct in the first degree, under § 39-3703 [repealed];

(viii) Criminal sexual conduct in the second degree, under § 39-3704 [repealed];

(ix) Criminal sexual conduct in the third degree, under § 39-3705 [repealed];

(x) Kidnapping where the victim is a minor, under § 39-2-303 [repealed], except when committed by a parent of the minor;

(xi) Solicitation, under § 39-1-401 [repealed] or § 39-118(b) [repealed], to commit any of the offenses enumerated in this subdivision (20)(B);

(xii) Attempt, under § 39-1-501 [repealed], § 39-605 [repealed], or § 39-606 [repealed], to commit any of the offenses enumerated in this subdivision (20)(B);

(xiii) Conspiracy, under § 39-1-601 [repealed] or § 39-1104 [repealed], to commit any of the offenses enumerated in this subdivision (20)(B); or

(xiv) Accessory before or after the fact, or aider and abettor, under title 39, chapter 1, part 3 [repealed], to any of the offenses enumerated in this subdivision (20)(B);

(21) "SOR" means the TBI's centralized record system of offender registration, verification and tracking information;

(22) "Student" means a person who is enrolled on a full-time or part-time basis in any public or private educational institution, including any secondary school, trade or professional institution or institution of higher learning;

(23) "TBI" means the Tennessee bureau of investigation;

(24) "TBI registration form" means the Tennessee sexual offender registration, verification and tracking form;

(25) "TDOC" means the Tennessee department of correction;

(26) "TIES" means the Tennessee information enforcement system;

(27) (A) "Violent juvenile sexual offender" means a person fourteen (14) years of age or more but less than eighteen (18) years of age who has been adjudicated delinquent in this state for any act that constitutes a violent juvenile sexual offense as defined in this section;

(B) At the time of adjudication of a qualifying offense, such offender shall become a violent sexual offender and this part governing violent sexual offenders shall be applicable to such violent juvenile sexual offender, unless otherwise set out in this part;

(28) (A) "Violent juvenile sexual offense" means an adjudication of delinquency, for any act committed on or after July 1, 2011, that, if committed by an adult, constitutes the criminal offense of:

(i) Aggravated rape, under § 39-13-502;

(ii) Rape, under § 39-13-503;

(iii) Rape of a child, under § 39-13-522, provided the victim is at least four (4) years younger than the offender;

(iv) Aggravated rape of a child, under § 39-13-531; or

(v) Criminal attempt, under § 39-12-101, to commit any of the offenses enumerated in this subdivision (28)(A);

(B) "Violent juvenile sexual offense" also means an adjudication of delinquency, for any act committed on or after July 1, 2014, that, if committed by an adult, constitutes the criminal offense of:

(i) Aggravated sexual battery, under § 39-13-504;

(ii) Criminal attempt, under § 39-12-101, to commit any of the offenses enumerated in this subdivision (28)(B);

(29) "Violent sexual offender" means a person who has been convicted in this state of committing a violent sexual offense or has another qualifying conviction;

(30) "Violent sexual offense" means the commission of any act that constitutes the criminal offense of:

(A) Aggravated rape, under § 39-2-603 [repealed] or § 39-13-502;

(B) Rape, under § 39-2-604 [repealed] or § 39-13-503;

(C) Aggravated sexual battery, under § 39-2-606 [repealed] or § 39-13-504;

(D) Rape of a child, under § 39-13-522;

(E) Attempt to commit rape, under § 39-2-608 [repealed];

(F) Aggravated sexual exploitation of a minor, under § 39-17-1004;

(G) Especially aggravated sexual exploitation of a minor under § 39-17-1005;

(H) Aggravated kidnapping where the victim is a minor, under § 39-13-304, except when committed by a parent of the minor;

(I) Especially aggravated kidnapping where the victim is a minor, under § 39-13-305, except when committed by a parent of the minor;

(J) Sexual battery by an authority figure, under § 39-13-527;

(K) Solicitation of a minor, under § 39-13-528 when the offense is classified as a Class B or Class C felony;

(L) Spousal rape, under § 39-13-507(b)(1) [repealed];

(M) Aggravated spousal rape, under § 39-13-507(c)(1) [repealed];

(N) Criminal exposure to HIV, under § 39-13-109(a)(1);

(O) Statutory rape by an authority figure, under § 39-13-532;

(P) Criminal attempt, under § 39-12-101, § 39-12-501 [repealed], § 39-605 [repealed], or § 39-606 [repealed], to commit any of the offenses enumerated in this subdivision (30);

(Q) Solicitation, under § 39-12-102, to commit any of the offenses enumerated in this subdivision (30);

(R) Conspiracy, under § 39-12-103, to commit any of the offenses enumerated in this subdivision (30);

(S) Criminal responsibility, under § 39-11-402(2), to commit any of the offenses enumerated in this subdivision (30);

(T) Facilitating the commission, under § 39-11-403, to commit any of the offenses enumerated in this subdivision (30);

(U) Being an accessory after the fact, under § 39-11-411, to commit any of the offenses enumerated in this subdivision (30);

(V) Incest, under § 39-15-302;

(W) Aggravated rape of a child under § 39-13-531;

(X) Aggravated prostitution, under § 39-13-516; provided, that the offense occurs on or after July 1, 2010;

(Y) Trafficking for a commercial sex act, under § 39-13-309; or

(Z) Promotion of prostitution, under § 39-13-515, where the person has a prior conviction for promotion of prostitution; and

(31) "Within forty-eight (48) hours" means a continuous forty-eight-hour period, not including Saturdays, Sundays or federal or state holidays.



§ 40-39-203 - Offender registration -- Registration forms -- Contents.

(a) (1) Within forty-eight (48) hours of establishing or changing a primary or secondary residence, establishing a physical presence at a particular location, becoming employed or practicing a vocation or becoming a student in this state, the offender shall register or report in person, as required by this part. Likewise, within forty-eight (48) hours of release on probation or any alternative to incarceration, excluding parole, the offender shall register or report in person, as required by this part.

(2) Regardless of an offender's date of conviction, adjudication or discharge from supervision, an offender whose contact with this state is sufficient to satisfy the requirements of subdivision (a)(1) is required to register in person as required by this part, if the person was required to register as any form of sexual offender, juvenile offender or otherwise, in another jurisdiction prior to the offender's presence in this state.

(3) An offender who resides and is registered in this state and who intends to move out of this state shall, within forty-eight (48) hours after moving to another state or within forty-eight (48) hours of becoming reasonably certain of the intention to move to another state, register or report to the offender's designated law enforcement agency the address at which the offender will reside in the new jurisdiction.

(4) Within forty-eight (48) hours of a change in any other information given to the registering agency by the offender that is contained on the registration form, the offender must report the change to the registering agency.

(5) Within forty-eight (48) hours of being released from probation or parole, an offender must report to the proper law enforcement agency, which shall then become the registering agency and take over registry duties from the department of correction.

(6) Within forty-eight (48) hours of a material change in employment or vocation status, the offender shall report the change to the person's registering agency. For purposes of this subdivision (a)(6), "a material change in employment or vocational status" includes being terminated involuntarily from the offender's employment or vocation, voluntarily terminating the employment or vocation, taking different employment or the same employment at a different location, changing shifts or substantially changing the offender's hours of work at the same employment or vocation, taking additional employment, reducing the offender's employment or any other change in the offender's employment or vocation that differs from that which the offender originally registered. For a change in employment or vocational status to be considered a material one, it must remain in effect for five (5) consecutive days or more.

(7) Within three (3) days, excluding holidays, of an offender changing the offender's electronic mail address information, any instant message, chat or other Internet communication name or identity information that the person uses or intends to use, whether within or without this state, the offender shall report the change to the offender's designated law enforcement agency.

(b) (1) An offender who is incarcerated in this state in a local, state or federal jail or a private penal institution shall, within forty-eight (48) hours prior to the offender's release, register or report in person, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3), as follows:

(A) If incarcerated in a state, federal or private penal facility, with the warden or the warden's designee; or

(B) If incarcerated in a local jail, with the sheriff or the sheriff's designee.

(2) After registering or reporting with the incarcerating facility as provided in subdivision (b)(1), an offender who is incarcerated in this state in a local, state or federal jail or a private penal institution shall, within forty-eight (48) hours after the offender's release from the incarcerating institution, report in person to the offender's registering agency, unless the place of incarceration is also the person's registering agency.

(3) Notwithstanding subdivisions (b)(1) and (2), an offender who is incarcerated in this state in a local, state or federal jail or a private penal institution and who has not registered pursuant to § 40-39-212(a) or any other law shall, by August 1, 2011, be required to report in person, register, complete and sign a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3), as follows:

(A) If incarcerated in a state, federal or private penal facility, with the warden or the warden's designee; or

(B) If incarcerated in a local jail, with the sheriff or the sheriff's designee.

(c) An offender from another state, jurisdiction or country who has established a primary or secondary residence within this state or has established a physical presence at a particular location shall, within forty-eight (48) hours of establishing residency or a physical presence, register or report in person with the designated law enforcement agency, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3).

(d) (1) An offender from another state, jurisdiction or country who is not a resident of this state shall, within forty-eight (48) hours of employment, commencing practice of a vocation or becoming a student in this state, register or report in person, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3), with:

(A) The sheriff in the county or the chief of police in the municipality within this state where the offender is employed or practices a vocation; or

(B) The law enforcement agency or any institution of higher education, or if not applicable, the designated law enforcement agency with jurisdiction over the campus, if the offender is employed or practices a vocation or is a student.

(2) Within forty-eight (48) hours of an offender from another state, jurisdiction or country who is not a resident of this state making a material change in the offender's vocational or employment or vocational status within this state, the offender shall report the change to the person's registering agency. For purposes of this subdivision (d)(2), "a material change in employment or vocational status" includes being terminated involuntarily from the offender's employment or vocation, voluntarily terminating the employment or vocation, taking different employment or the same employment at a different location, changing shifts or substantially changing the offender's hours of work at the same employment or vocation, taking additional employment, reducing the offender's employment or any other change in the offender's employment or vocation that differs from that which the offender originally registered. For a change in employment or vocational status to be considered a material one, it must remain in effect for five (5) consecutive days or more.

(e) An offender from another state, jurisdiction or country who becomes a resident of this state, pursuant to the Interstate Compact for Supervision of Adult Offenders, compiled in title 40, chapter 28, part 4, shall, within forty-eight (48) hours of entering the state, register or report in person with the board, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3), in addition to the requirements of title 40, chapter 28, part 4 and the specialized conditions for sex offenders from the board.

(f) Offenders who do not maintain either a primary or secondary residence, as defined in this part, shall be considered homeless and are subject to the registration requirements of this part. Offenders who do not maintain either a primary or secondary residence shall be required to report to their registering agency monthly for so long as they do not maintain either a primary or secondary residence.

(g) Offenders who were previously required to register or report under former title 40, chapter 39, part 1 [repealed], shall register or report in person with the designated law enforcement agency by August 31, 2005. Offenders who reside in nursing homes and assisted living facilities and offenders committed to mental health institutions or continuously confined to home or health care facilities due to mental or physical disabilities are exempt from this requirement, as otherwise provided by this part.

(h) An offender who indicates to a designated law enforcement agency on the TBI registration form the offender's intent to reside in another state, jurisdiction or country and who then decides to remain in this state shall, within forty-eight (48) hours of the decision to remain in the state, report in person to the designated law enforcement agency and update all information pursuant to subsection (i).

(i) TBI registration forms shall require the registrant's signature and disclosure of the following information, under penalty of perjury, pursuant to § 39-16-702(b)(3):

(1) Complete name and all aliases, including, but not limited to, any names that the offender may have had or currently has by reason of marriage or otherwise, including pseudonyms and ethnic or tribal names;

(2) Date and place of birth;

(3) Social security number;

(4) A photocopy of a valid driver license, or if no valid driver license has been issued to the offender, a photocopy of any state or federal government issued identification card;

(5) For an offender on supervised release, the name, address and telephone number of the registrant's probation or parole officer or other person responsible for the registrant's supervision;

(6) Sexual offenses or violent sexual offenses for which the registrant has been convicted, the date of the offenses and the county and state of each conviction; or the violent juvenile sexual offense for which the registrant has been adjudicated delinquent, the date of the act for which the adjudication was made and the county and state of each adjudication;

(7) Name of any current employers and length of employment, including physical addresses and phone numbers;

(8) Current physical address and length of residence at that address, which shall include any primary or secondary residences. For the purpose of this section, a post office box number shall not be considered an address;

(9) Mailing address, if different from physical address;

(10) Any vehicle, mobile home, trailer or manufactured home used or owned by an offender, including descriptions, vehicle information numbers and license tag numbers;

(11) Any vessel, live-aboard vessel or houseboat used by an offender, including the name of the vessel, description and all identifying numbers;

(12) Name and address of each institution of higher education in this state where the offender is employed or practices a vocation or is a student;

(13) Race and gender;

(14) Name, address and phone number of offender's closest living relative;

(15) Whether victims of the offender's convictions are minors or adults, the number of victims and the correct age of the victim or victims and of the offender at the time of the offense or offenses, if the ages are known;

(16) Verification by the TBI or the offender that the TBI has received the offender's DNA sample;

(17) A complete listing of the offender's electronic mail address information or any instant message, chat or other Internet communication name or identity that the person uses or intends to use;

(18) Whether any minors reside in the primary or secondary residence;

(19) (A) Any other registration, verification and tracking information, including fingerprints and a current photograph of the offender, vehicles and vessels, as referred to in subdivisions (i)(10) and (i)(11), as may be required by rules promulgated by the TBI, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5;

(B) By January 1, 2007, the TBI shall promulgate and disseminate to all applicable law enforcement agencies, correctional institutions and any other agency that may be called upon to register an offender, rules establishing standardized specifications for the photograph of the offender required by subdivision (i)(19)(A). The rules shall specify that the photograph or digital image submitted for each offender must conform to the following compositional specifications or the entry will not be accepted for use on the registry and the agency will be required to resubmit the photograph:

(i) Head Position:

(a) The person being photographed must directly face the camera;

(b) The head of the person should not be tilted up, down or to the side; and

(c) The head of the person should cover about fifty percent (50%) of the area of the photo;

(ii) Background:

(a) The person being photographed should be in front of a neutral, light-colored background; and

(b) Dark or patterned backgrounds are not acceptable;

(iii) The photograph must be in focus;

(iv) Photos in which the person being photographed is wearing sunglasses or other items that detract from the face are not permitted; and

(v) Head Coverings and Hats:

(a) Photographs of applicants wearing head coverings or hats are only acceptable due to religious beliefs, and even then, may not obscure any portion of the face of the applicant; and

(b) Photos of applicants with tribal or other headgear not specifically religious in nature are not permitted;

(20) Copies of all passports and immigration documents; and

(21) Professional licensing information that authorizes an offender to engage in an occupation or carry out a trade or business.

(j) (1) Notwithstanding the registration deadlines otherwise established by this section, any person convicted of a sexual offense or violent sexual offense in this state or who has another qualifying conviction as defined in § 40-39-202, but who is not required to register for the reasons set out in subdivision (j)(2), shall have until August 1, 2007, to register as a sexual offender or violent sexual offender in this state.

(2) Subdivision (j)(1) shall apply to offenders:

(A) Whose convictions for a sexual offense or violent sexual offense occurred prior to January 1, 1995;

(B) Who were not on probation, parole or any other alternative to incarceration for a sexual offense or prior sexual offense on or after January 1, 1995;

(C) Who were discharged from probation, parole or any other alternative to incarceration for a sexual offense or violent sexual offense prior to January 1, 1995; or

(D) Who were discharged from incarceration without supervision for a sexual offense or violent sexual offense prior to January 1, 1995.

(k) No later than the third day after an offender's initial registration, the registration agency shall send by the United States postal service the original signed TBI registration form containing information required by subsection (i) to TBI headquarters in Nashville.

(l) The offender's signature on the TBI registration form creates the presumption that the offender has knowledge of the registration, verification and tracking requirements of this part.

(m) Registry information regarding all registered offender's electronic mail address information, any instant message, chat or other Internet communication name or identity information may be electronically transmitted by the TBI to a business or organization that offers electronic communication or remote computing services for the purpose of prescreening users or for comparison with information held by the requesting business or organization. In order to obtain the information from the TBI, the requesting business or organization that offers electronic communication or remote computing services shall agree to notify the TBI forthwith when a comparison indicates that any such registered sex offender's electronic mail address information, any instant message, chat or other Internet communication name or identity information is being used on their system. The requesting business or organization shall also agree that the information will not be further disseminated.

(n) If the offender's DNA sample has not already been collected pursuant to § 40-35-321 or any other law and received by the TBI, the offender's DNA sample shall be taken by the registering agency at the time the offender registers or at the offender's next scheduled registration or reporting and sent to the TBI.

(o) An offender who registers or reports as required by this section prior to July 1, 2008, shall provide the additional information on the registration form required by this section at the offender's next scheduled registration or reporting date.

(p) An offender who is housed in a halfway house or any other facility as an alternative to incarceration where unsupervised contact is permitted outside of the facility is required to register or report with the registering agency as set out in § 40-39-204 in the city or county of the facility in which the offender is housed. The registering agency shall be responsible for the duties set out in § 40-39-205(b) during the time that the offender is housed in the facility.

(q) Any court exercising juvenile jurisdiction that adjudicates a juvenile as delinquent for conduct that qualifies such juvenile as a violent juvenile sexual offender shall transmit the information set out in subsection (i) pertaining to such violent juvenile sexual offender to the TBI for inclusion on the SOR within forty-eight (48) hours of the offender's adjudication for the qualifying offenses set out in § 40-39-202(28).



§ 40-39-204 - Entering required data on SOR for verification, identification, and enforcement -- Reporting to update information or registration form -- Administrative costs -- TBI as central repository -- Tolling of registration requirements -- Exemptions.

(a) The TBI shall maintain and make available a connection to the SOR for all criminal justice agencies with TIES internet capabilities, by which registering agencies shall enter original, current and accurate data required by this part. The TBI shall provide viewing and limited write access directly to the SOR through the TIES internet to registering agencies for the entry of record verification data, changes of residence, employment or other pertinent data required by this part and to assist in offender identification. Registering agencies should immediately, but in no case to exceed twelve (12) hours from registration, enter all data received from the offender as required by the TBI and § 40-39-203(i), into the TIES internet for the enforcement of this part by TBI, designated law enforcement agencies, TDOC, and private contractors with TDOC.

(b) (1) Violent sexual offenders shall report in person during the months of March, June, September, and December of each calendar year, to the designated law enforcement agency, on a date established by such agency, to update the offender's fingerprints, palm prints and photograph, as determined necessary by the agency, and to verify the continued accuracy of the information in the TBI registration form. Offenders who reside in nursing homes and assisted living facilities and offenders committed to mental health institutions or continuously confined to home or health care facilities due to mental or physical disabilities are exempt from the in-person reporting and fingerprinting, as otherwise provided by this part. At the time of the violent offender's initial registration or initial reporting date for the calendar year, the violent sexual offender shall pay the specified administrative costs, not to exceed one hundred fifty dollars ($150), one hundred dollars ($100) of which shall be retained by the designated law enforcement agency to be used for the purchase of equipment, to defray personnel and maintenance costs and any other expenses incurred as a result of the implementation of this part. The remaining fifty dollars ($50.00) shall be submitted by the registering agency to the TBI for maintenance, upkeep and employment costs, as well as any other expenses incurred as a result of the implementation of this part. Offenders who reside in nursing homes and assisted living facilities and offenders committed to mental health institutions or continuously confined to home or health care facilities due to mental or physical disabilities are exempt from paying the administrative cost as otherwise provided by this part.

(2) At least once during the months of March, June, September, and December of each calendar year, all violent juvenile sexual offenders shall report in person to the offender's registering agency to update the offender's fingerprints, palm prints and photograph, as determined necessary by the agency, and to verify the continued accuracy of the information transmitted to the TBI by the registering agency as defined in § 40-39-202. Offenders in custody shall register as set out in § 40-39-203(b)(1).

(c) Once a year, all sexual offenders shall report in person, no earlier than seven (7) calendar days before and no later than seven (7) calendar days after the offender's date of birth, to the designated law enforcement agency to update the offender's fingerprints, palm prints and photograph, as determined necessary by the agency, to verify the continued accuracy of the information in the TBI registration form and to pay the specified administrative costs, not to exceed one hundred fifty dollars ($150), one hundred dollars ($100) of which shall be retained by the designated law enforcement agency to be used for the purchase of equipment, to defray personnel and maintenance costs and any other expenses incurred as a result of the implementation of this part. The remaining fifty dollars ($50.00) shall be submitted by the registering agency to the TBI for maintenance, upkeep and employment costs, as well as any other expenses incurred as a result of the implementation of this part. Offenders whose initial registration occurs after the annual reporting period shall be required to pay the administrative costs at the time of the initial registration. Offenders who reside in nursing homes and assisted living facilities and offenders committed to mental health institutions or continuously confined to home or health care facilities due to mental or physical disabilities are exempt from the in-person reporting and fingerprinting and administrative cost as otherwise provided by this part. However, if an offender is released or discharged from a nursing home, assisted living facility or mental health institution or is no longer continuously confined to home or a health care facility due to mental or physical disabilities, the offender shall, within forty-eight (48) hours, register in person with the designated law enforcement agency, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3). If the offender has previously registered prior to the release or discharge, the offender shall, within forty-eight (48) hours, report in person to the designated law enforcement agency and update all information pursuant to this section.

(d) Within three (3) days after the offender's verification, the designated law enforcement agency with whom the offender verified shall send by United States postal service the original signed TBI registration form containing information required by § 40-39-203(i) to TBI headquarters in Nashville. The TBI shall be the state central repository for all original TBI registration forms and any other forms required by § 40-39-207 that are deemed necessary for the enforcement of this part. The designated law enforcement agency shall retain a duplicate copy of the TBI registration form as a part of the business records for that agency.

(e) If a person required to register under this part is reincarcerated for another offense or as the result of having violated the terms of probation, parole, conditional discharge or any other form of alternative sentencing, the offender shall immediately report the offender's status as a sexual offender or violent sexual offender to the facility where the offender is incarcerated or detained and notify the offender's appropriate registering agency, if different, that the offender is currently being detained or incarcerated. Registration, verification and tracking requirements for such persons are tolled during the subsequent incarceration. Within forty-eight (48) hours of the release from any subsequent reincarcerations, the offender shall register with the appropriate designated law enforcement agency. Likewise, if a person who is required to register under this part is deported from this country, the registration, verification and tracking requirements for such persons are tolled during the period of deportation. Within forty-eight (48) hours of the return to this state after deportation, the offender shall register with the appropriate designated law enforcement agency.

(f) Offenders who reside in nursing homes and assisted living facilities and offenders committed to mental health institutions or continuously confined to home or health care facilities due to mental or physical disabilities shall be exempted from the in-person reporting, fingerprinting and administrative cost requirements; however, it shall be the responsibility of the offender, the offender's guardian, the person holding the offender's power of attorney or, in the absence thereof, the administrator of the facility, to report any changes in the residential status to TBI headquarters in Nashville by United States postal service. Further, if an offender is released or discharged from a nursing home, assisted living facility, mental health institution or is no longer continuously confined to home or a health care facility due to mental or physical disabilities, the offender shall, within forty-eight (48) hours, register in person with the designated law enforcement agency, completing and signing a TBI registration form, under penalty of perjury, pursuant to § 39-16-702(b)(3). If the offender has previously registered prior to the release or discharge, the offender shall, within forty-eight (48) hours, report in person to the designated law enforcement agency and update all information pursuant to this section.

(g) Offenders who do not maintain either a primary or secondary residence, as defined in this part, shall be considered homeless, and are subject to the reporting requirements of this part. The offenders who are considered homeless shall be required to report to their registering agency monthly. By the authority established in § 40-39-206(f), the TBI shall develop tracking procedures for the continued verification and tracking of these offenders in the interest of public safety.

(h) Each offender shall report to the designated law enforcement agency at least twenty-one (21) days before traveling out of the country; provided, that offenders who travel out of the country frequently for work or other legitimate purpose, with the written approval of the designated law enforcement agency, and offenders who travel out of the country for emergency situations shall report to the designated law enforcement agency at least twenty-four (24) hours before traveling out of the country.



§ 40-39-205 - Creation and distribution of forms -- Acknowledgement forms.

(a) TBI registration forms shall be designed, printed and distributed by and at the expense of the TBI. These forms shall include instructions for compliance with this part and a statement of understanding and acknowledgment of those instructions to be signed by the offender. TBI registration forms shall be available from registering agencies, parole officers, probation officers and other public officers and employees assigned responsibility for the supervised release of convicted felons into the community.

(b) It shall be the duty of the offender's designated registering agency, its representatives and designees, including any district attorney general's criminal investigator, to verify the accuracy and completeness of all information contained in the offender's SOR.

(c) The officer or employee responsible for supervising an offender who has been released on probation, parole or any other alternative to incarceration shall:

(1) Promptly obtain the offender's signed statement acknowledging that the named officer or employee has:

(A) Fully explained, and the offender understands, the registration, verification and tracking requirements and sanctions of this part and the current sex offender directives established by the department of correction;

(B) Provided the offender with a blank TBI registration form and assisted the offender in completing the form; and

(C) Obtained fingerprints, palm prints and photographs of the offender, and vehicles and vessels, as determined necessary by the agency;

(2) Immediately, but in no case to exceed twelve (12) hours from registration, enter all data received from the offender, as required by the TBI and § 40-39-203(i), into the TIES internet. The officer or employee shall, within three (3) days, send by United States postal service the signed and completed TBI registration form to TBI headquarters in Nashville. The photographs of the offender, vehicles and vessels, and the fingerprints should also be sent by United States postal service within three (3) days, if not electronically submitted to TBI headquarters in Nashville. The registering agency shall retain a duplicate copy of the TBI registration form as a part of the business records for that agency.

(d) Not more than forty-eight (48) hours prior to the release of an offender from incarceration, with or without supervision, the warden of the correctional facility or the warden's designee, or sheriff of the jail or the sheriff's designee, shall obtain the offender's signed statement acknowledging that the official has fully explained, and the offender understands, the registration, verification and tracking requirements and sanctions of this part. If the offender is to be released with or without any type of supervision, the warden of the correctional facility or the warden's designee, or sheriff of the jail or the sheriff's designee, shall assist the offender in completing a TBI registration form. The warden or the warden's designee, or the sheriff or the sheriff's designee, shall also obtain fingerprints, palm prints and photographs of the offender, vehicles and vessels, as determined necessary by the agency. The official shall send by United States postal service the signed and completed TBI registration form to TBI headquarters in Nashville within three (3) days of the release of the offender. The photographs of the offender, vehicles and vessels, and the fingerprints should also be sent by United States postal service within three (3) days, if not electronically submitted to TBI headquarters in Nashville.

(e) If the offender is placed on unsupervised probation, the court shall fully explain to the offender, on the court record, the registration, verification and tracking requirements and sanctions of this part. The court shall then order the offender to report within forty-eight (48) hours, in person, to the appropriate registering agency to register as required by this part.

(f) Through press releases, public service announcements or through other appropriate public information activities, the TBI shall attempt to ensure that all offenders, including those who move into this state, are informed and periodically reminded of the registration, verification and tracking requirements and sanctions of this part.



§ 40-39-206 - Centralized record system -- Reporting -- Violations -- Confidentiality of certain registration information -- Immunity from liability -- Public information regarding offenders.

(a) Using information received or collected pursuant to this part, the TBI shall establish, maintain and update a centralized record system of offender registration, verification and tracking information. The TBI may receive information from any credible source and may forward the information to the appropriate law enforcement agency for investigation and verification. The TBI shall promptly report current sexual offender registration, verification and tracking information to the identification division of the federal bureau of investigation.

(b) Whenever there is a factual basis to believe that an offender has not complied with the provisions of this part, pursuant to the powers enumerated in subsection (e), the TBI shall make the information available through the SOR to the district attorney general, designated law enforcement agencies and the probation officer, parole officer or other public officer or employee assigned responsibility for the offender's supervised release.

(c) Notwithstanding any law to the contrary, officers and employees of the TBI, local law enforcement, law enforcement agencies of institutions of higher education, courts, probation and parole, the district attorneys general and their employees and other public officers and employees assigned responsibility for offenders' supervised release into the community shall be immune from liability relative to their good faith actions, omissions and conduct pursuant to this part.

(d) For any offender convicted in this state of a sexual offense or violent sexual offense, as defined by this part, that requires the offender to register pursuant to this part, the information concerning the registered offender set out in subdivisions (d)(1)-(16) shall be considered public information. If an offender from another state establishes a residence in this state and is required to register in this state pursuant to § 40-39-203, the information concerning the registered offender set out in subdivisions (d)(1)-(16) shall be considered public information regardless of the date of conviction of the offender in the other state. In addition to making the information available in the same manner as public records, the TBI shall prepare and place the information on the state's Internet home page. This information shall become a part of the Tennessee internet criminal information center when that center is created within the TBI. The TBI shall also establish and operate a toll-free telephone number, to be known as the "Tennessee Internet Criminal Information Center Hotline," to permit members of the public to call and inquire as to whether a named individual is listed among those who have registered as offenders as required by this part. The following information concerning a registered offender is public:

(1) The offender's complete name, as well as any aliases, including, but not limited to, any names that the offender may have had or currently has by reason of marriage or otherwise, including pseudonyms and ethnic or tribal names;

(2) The offender's date of birth;

(3) The sexual offense or offenses or violent sexual offense or offenses of which the offender has been convicted;

(4) The primary and secondary addresses, including the house number, county, city and ZIP code in which the offender resides;

(5) The offender's race and gender;

(6) The date of last verification of information by the offender;

(7) The most recent photograph of the offender that has been submitted to the TBI SOR;

(8) The offender's driver license number and issuing state or any state or federal issued identification number;

(9) The offender's parole or probation officer;

(10) The name and address of any institution of higher education in the state at which the offender is employed, carries on a vocation or is a student;

(11) The text of the provision of law or laws defining the criminal offense or offenses for which the offender is registered;

(12) A physical description of the offender, including height, weight, color of eyes and hair, tattoos, scars and marks;

(13) The criminal history of the offender, including the date of all arrests and convictions, the status of parole, probation or supervised release, registration status and the existence of any outstanding arrest warrants for the sex offender;

(14) The address of the offender's employer or employers;

(15) The license plate number and a description of all of the offender's vehicles; and

(16) Whether the offender is an offender against children, as defined by § 40-39-202.

(e) For any violent juvenile sexual offender who is adjudicated for a violent juvenile sexual offense, the information concerning the violent juvenile sexual offender set out in (d) shall be confidential, except as otherwise provided under § 40-39-207(j) and any other provision of law.

(f) The TBI has the authority to promulgate any necessary rules to implement and administer the provisions of this section. These rules shall be promulgated in accordance with the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 40-39-207 - Request for termination of registration requirements -- Tolling of reporting period -- Review of decisions to deny termination of reporting requirements -- Lifetime registration.

(a) (1) No sooner than ten (10) years after termination of active supervision on probation, parole or any other alternative to incarceration, or no sooner than ten (10) years after discharge from incarceration without supervision, an offender required to register under this part may file a request for termination of registration requirements with TBI headquarters in Nashville.

(2) Notwithstanding subdivision (a)(1), if a court of competent jurisdiction orders that an offender's records be expunged pursuant to § 40-32-101, and the offense being expunged is an offense eligible for expunction under § 40-32-101, the TBI shall immediately remove the offender from the SOR and the offender's records shall be removed as provided in § 40-39-209.

(b) Upon receipt of the request for termination, the TBI shall review documentation provided by the offender and contained in the offender's file and the SOR, to determine whether the offender has complied with this part. In addition, the TBI shall conduct fingerprint-based state and federal criminal history checks, to determine whether the offender has been convicted of any additional sexual offenses, as defined in § 40-39-202, or violent sexual offenses, as defined in § 40-39-202.

(c) If it is determined that the offender has not been convicted of any additional sexual offenses or violent sexual offenses during the ten-year period and that the offender has substantially complied with this part and former part 1 of this chapter [repealed], the TBI shall remove the offender's name from the SOR and notify the offender that the offender is no longer required to comply with this part.

(d) If it is determined that the offender has been convicted of any additional sexual offenses or violent sexual offenses during the ten-year period or has not substantially complied with this part and former part 1 of this chapter [repealed], the TBI shall not remove the offender's name from the SOR and shall notify the offender that the offender has not been relieved of the provisions of this part.

(e) If an offender is denied a termination request based on substantial noncompliance, the offender may petition again for termination no sooner than five (5) years after the previous denial.

(f) Immediately upon the failure of a sexual offender to register or otherwise substantially comply with the requirements established by this part, the running of the offender's ten-year reporting period shall be tolled, notwithstanding the absence or presence of any warrant or indictment alleging a violation of this part.

(g) An offender whose request for termination of registration requirements is denied by a TBI official may petition the chancery court of Davidson County or the chancery court of the county where the offender resides, if the county is in Tennessee, for review of the decision. The review shall be on the record used by the TBI official to deny the request. The TBI official who denied the request for termination of registration requirements may submit an affidavit to the court detailing the reasons the request was denied.

(1) An offender required to register under this part shall continue to comply with the registration, verification and tracking requirements for the life of that offender, if that offender:

(A) Has one (1) or more prior convictions for a sexual offense, as defined in § 40-39-202, regardless of when the conviction or convictions occurred;

(B) Has been convicted of a violent sexual offense, as defined in § 40-39-202; or

(C) Has been convicted of an offense in which the victim was a child of twelve (12) years of age or less.

(2) For purposes of subdivision (g)(1)(A):

(A) "Prior conviction" means that the person serves and is released or discharged from, or is serving, a separate period of incarceration or supervision for the commission of a sexual offense prior to or at the time of committing another sexual offense;

(B) "Prior conviction" includes convictions under the laws of any other state, government or country that, if committed in this state, would constitute a sexual offense. If an offense in a jurisdiction other than this state is not identified as a sexual offense in this state, it shall be considered a prior conviction if the elements of the offense are the same as the elements for a sexual offense; and

(C) "Separate period of incarceration or supervision" includes a sentence to any of the sentencing alternatives set out in § 40-35-104(c)(3)-(9). A sexual offense shall be considered as having been committed after a separate period of incarceration or supervision if the sexual offense is committed while the person was:

(i) On probation, parole or community correction supervision for a sexual offense;

(ii) Incarcerated for a sexual offense;

(iii) Assigned to a program whereby the person enjoys the privilege of supervised release into the community, including, but not limited to, work release, educational release, restitution release or medical furlough for a sexual offense; or

(iv) On escape status from any correctional institution when incarcerated for a sexual offense.

(h) (1) Any offender required to register pursuant to this chapter because the offender was convicted of the offense of statutory rape under § 39-13-506 and the offense was committed prior to July 1, 2006, may file a request for termination of registration requirements with TBI headquarters in Nashville, if the offender would not be required to register if the offense was committed on or after July 1, 2006.

(2) Upon receipt of the request for termination, the TBI shall review documentation provided by the offender and contained in the offender's file and the SOR, to determine whether the offender would not be required to register if the offender committed the same offense on or after July 1, 2006. In addition, the TBI shall conduct fingerprint-based state and federal criminal history checks, to determine whether the offender has been convicted of any additional sexual offenses, as defined in § 40-39-202, or violent sexual offenses, as defined in § 40-39-202.

(3) If it is determined that the offender would not be required to register if the offense was committed on or after July 1, 2006, that the offender has not been convicted of any additional sexual offenses or violent sexual offenses and that the offender has substantially complied with this part and any previous versions of this part, the TBI shall remove the offender's name from the SOR and notify the offender that the offender is no longer required to comply with this part.

(4) If it is determined that the offender would still be required to register even if the statutory rape had been committed on or after July 1, 2006, or that the offender has been convicted of any additional sexual offenses or violent sexual offenses during the period of registration or has not substantially complied with this part and the previous versions of this part, the TBI shall not remove the offender's name from the SOR and shall notify the offender that the offender has not been relieved of this part.

(5) An offender whose request for termination of registration requirements is denied by a TBI official may petition the chancery court of Davidson County or the chancery court of the county where the offender resides, if the county is in this state, for review of the decision. The review shall be on the record used by the TBI official to deny the request. The TBI official who denied the request for termination of registration requirements may submit an affidavit to the court detailing the reasons the request was denied.

(i) (1) (A) If a person convicted of an offense was not required to register as an offender prior to August 1, 2007, because the person was convicted, discharged from parole or probation supervision or discharged from incarceration without supervision prior to January 1, 1995, for an offense now classified as a sexual offense, the person may file a request for termination of registration requirements with TBI headquarters in Nashville, no sooner than five (5) years from August 1, 2007, or the date the person first registered with the SOR, whichever date is later.

(B) The procedure, criteria for removal and other requirements of this section shall otherwise apply to an offender subject to removal after five (5) years as specified in subdivision (i)(1)(A).

(2) If a person convicted of an offense was not required to register as an offender prior to August 1, 2007, because the person was convicted, discharged from parole or probation supervision or discharged from incarceration without supervision prior to January 1, 1995, for an offense now classified as a violent sexual offense, the person shall continue to comply with the registration, verification and tracking requirements for the life of that offender.

(3) (A) If a person convicted of an offense was not required to register as an offender prior to July 1, 2010, for an offense now classified as a sexual offense, the person may file a request for termination of registration requirements with TBI headquarters in Nashville, no sooner than five (5) years from July 1, 2010, or the date the person first registered with the SOR, whichever date is later.

(B) The procedure, criteria for removal and other requirements of this section shall otherwise apply to an offender subject to removal after five (5) years as specified in subdivision (i)(3)(A).

(C) If a person convicted of an offense was not required to register as an offender prior to July 1, 2010, for an offense now classified as a violent sexual offense, the person shall continue to comply with the registration, verification and tracking requirements for the life of that offender.

(4) Unless otherwise authorized by law, a person required to register as any form of a sexual offender in this state due to a qualifying offense from another jurisdiction which is classified as a sexual offense in this state may apply for removal from the registry pursuant to subdivision (a)(1) following the later of:

(A) Ten (10) years from the date of termination of active supervision or probation, parole or any other alternative to incarceration, or after discharge from incarceration without supervision; or

(B) Five (5) years after being added to the Tennessee sexual offender registry.

(j) (1) Violent juvenile sexual offenders who are currently registered as such and who receive a subsequent adjudication in juvenile court or a court having juvenile court jurisdiction for one of the offenses listed in § 40-39-202(28) or a crime that if committed in this state would require registration shall be required to register for life. Information concerning the violent juvenile sexual offender who commits a subsequent offense listed in § 40-39-202(28), which was formerly considered confidential under § 40-39-206(e), shall be deemed public information once the offender reaches the offender's eighteenth birthday.

(2) Violent juvenile sexual offenders who are currently registered as such and who, upon reaching the age of eighteen (18), are convicted of a sexual offense as set out in § 40-39-202(20) or a violent sexual offense as set out in § 40-39-202(30) shall be required to register for life. Information concerning the violent juvenile sexual offender who commits a subsequent offense listed in § 40-39-202(20) or § 40-39-202(30), which was formerly considered confidential under § 40-39-206(e), shall be deemed public information.

(3) Violent juvenile sexual offenders who reach the age of twenty-five (25), and who have not been adjudicated or convicted of a subsequent qualifying offense as set out in subdivisions (j)(1) and (2) or any offense set out in subdivision (g)(1)(C), shall be eligible for termination from the SOR. Upon reaching the age of twenty-five (25), the violent juvenile sexual offender may apply for removal from the SOR by use of a form created by the TBI. The form will contain a statement, sworn to by the offender under the penalty of perjury, that the offender has not been convicted of or adjudicated delinquent of any of the offenses set out in subdivisions (j)(1) and (2) or any offense set out in subdivision (g)(1 )(C).

(4) TBI shall also conduct fingerprint-based state and federal criminal history checks to determine whether the violent juvenile sexual offender has been convicted of or adjudicated on any prohibited crimes as set out in subdivisions (j)(1) and (2) or any offense set out in subdivision (g)(1 )(C), including crimes committed in other jurisdictions.

(5) If the violent juvenile sexual offender has not been convicted or adjudicated delinquent in any of the prohibited crimes, the offender shall be removed from the sex offender registry.



§ 40-39-208 - Violations -- Penalty -- Venue -- Providing records for prosecution.

(a) It is an offense for an offender to knowingly violate any provision of this part. Violations shall include, but not be limited to:

(1) Failure of an offender to timely register or report;

(2) Falsification of a TBI registration form;

(3) Failure to timely disclose required information to the designated law enforcement agency;

(4) Failure to sign a TBI registration form;

(5) Failure to pay the annual administrative costs, if financially able;

(6) Failure to timely disclose status as a sexual offender or violent sexual offender to the designated law enforcement agency upon reincarceration;

(7) Failure to timely report to the designated law enforcement agency upon release after reincarceration;

(8) Failure to timely report to the designated law enforcement agency following reentry in this state after deportation; and

(9) Failure to timely report to the offender's designated law enforcement agency when the offender moves to another state.

(b) A violation of this part is a Class E felony. No person violating this part shall be eligible for suspension of sentence, diversion or probation until the minimum sentence is served in its entirety.

(c) The first violation of this part is punishable by a fine of not less than three hundred fifty dollars ($350) and imprisonment for not less than ninety (90) days.

(d) A second violation of this part is punishable by a fine of not less than six hundred dollars ($600) and imprisonment for not less than one hundred eighty (180) days.

(e) A third or subsequent violation of this part is punishable by a fine of not less than one thousand one hundred dollars ($1,100) and imprisonment for not less than one (1) year.

(f) A violation of this part is a continuing offense. If an offender is required to register pursuant to this part, venue lies in any county in which the offender may be found or in any county where the violation occurred.

(g) In a prosecution for a violation of this section, upon the request of a district attorney general, law enforcement agency, the department of correction or its officers or a court of competent jurisdiction and for any lawful purpose permitted by this part, the records custodian of SOR shall provide the requesting agency with certified copies of specified records being maintained in the registry.

(h) The records custodian providing copies of records to a requesting agency, pursuant to subsection (g), shall attach the following certification:

I, ____________________, HAVING BEEN APPOINTED BY THE DIRECTOR OF THE TENNESSEE BUREAU OF INVESTIGATION AS CUSTODIAN OF THE BUREAU'S CENTRALIZED RECORDS SYSTEM OF SEXUAL AND VIOLENT SEXUAL OFFENDERS, REGISTRATION, VERIFICATION AND TRACKING INFORMATION (SOR), HEREBY CERTIFY THAT THIS IS A TRUE AND CORRECT COPY OF THE RECORDS MAINTAINED WITHIN SAID REGISTRY.

SIGNATURE ___________________ TITLE _____ DATE _____

AFFIX THE BUREAU SEAL HERE

(i) Sexual offender, violent sexual offender and violent juvenile sexual offender registry files and records maintained by the TBI may be digitized. A digitized copy of any original file or record in the TBI's possession shall be deemed to be an original for all purposes, including introduction into evidence in all courts or administrative agencies.

(j) Notwithstanding any law to the contrary, a violent juvenile sexual offender who knowingly violates this part commits a delinquent act as defined by the juvenile code.



§ 40-39-209 - Removing records from SOR.

Except as otherwise provided in § 40-39-207(a)-(d), no record shall be removed from the SOR, unless ordered by a court of competent jurisdiction as part of an expunction order pursuant to § 40-32-101, so long as the offense is eligible for expunction under § 40-32-101.



§ 40-39-210 - Death of offender.

Upon receipt of notice of the death of a registered offender, verified through the registering agency or TBI officials by obtaining a copy of the offender's certificate of death, by checking the social security death index or by obtaining a copy of an accident report, the TBI shall remove all data pertaining to the deceased offender from the SOR.



§ 40-39-211 - Residential and work restrictions.

(a) (1) While mandated to comply with the requirements of this chapter, no sexual offender, as defined in § 40-39-202, or violent sexual offender, as defined in § 40-39-202, whose victim was a minor, shall knowingly establish a primary or secondary residence or any other living accommodation, knowingly obtain sexual offender treatment or attend a sexual offender treatment program or knowingly accept employment within one thousand feet (1,000') of the property line of any public school, private or parochial school, licensed day care center, other child care facility, public park, playground, recreation center or public athletic field available for use by the general public.

(2) While mandated to comply with the requirements of this chapter, no sexual offender, as defined in § 40-39-202, or violent sexual offender, as defined in § 40-39-202, whose victim was an adult, shall knowingly establish a primary or secondary residence or any other living accommodation or knowingly accept employment within one thousand feet (1,000') of the property line of any public school, private or parochial school, licensed day care center, other child care facility, public park, playground, recreation center or public athletic field available for use by the general public.

(b) No sexual offender, violent sexual offender, or violent juvenile sexual offender, as those terms are defined in § 40-39-202, shall knowingly:

(1) Reside within one thousand feet (1,000') of the property line on which the offender's former victims or the victims' immediate family members reside;

(2) Come within one hundred feet (100') of any of the offender's former victims, except as otherwise authorized by law; or

(3) Contact any of the offender's former victims or the victims' immediate family members without the consent of the victim or consent of the victim's parent or guardian if the victim is a minor being contacted by telephone, in writing, by electronic mail, Internet services or any other form of electronic communication, unless otherwise authorized by law.

(c) While mandated to comply with the requirements of this part, no sexual offender, as defined in § 40-39-202, or violent sexual offender, as defined in § 40-39-202, whose victim was a minor, shall knowingly reside with a minor. Notwithstanding this subsection (c), the offender may reside with a minor if the offender is the parent of the minor, unless one (1) of the following conditions applies:

(1) The offender's parental rights have been or are in the process of being terminated as provided by law; or

(2) Any minor or adult child of the offender was a victim of a sexual offense or violent sexual offense committed by the offender.

(d) (1) No sexual offender, as defined in § 40-39-202, or violent sexual offender, as defined in § 40-39-202, shall knowingly:

(A) Be upon or remain on the premises of any building or grounds of any public school, private or parochial school, licensed day care center, other child care facility, public park, playground, recreation center or public athletic field available for use by the general public in this state when the offender has reason to believe children under eighteen (18) years of age are present;

(B) Stand, sit idly, whether or not the offender is in a vehicle, or remain within one thousand feet (1,000') of the property line of any building owned or operated by any public school, private or parochial school, licensed day care center, other child care facility, public park, playground, recreation center or public athletic field available for use by the general public in this state when children under eighteen (18) years of age are present, while not having a reason or relationship involving custody of or responsibility for a child or any other specific or legitimate reason for being there; or

(C) Be in any conveyance owned, leased or contracted by a school, licensed day care center, other child care facility or recreation center to transport students to or from school, day care, child care, or a recreation center or any related activity thereof when children under eighteen (18) years of age are present in the conveyance.

(2) Subdivision (d)(1) shall not apply when the offender:

(A) Is a student in attendance at the school;

(B) Is attending a conference with school, day care, child care, park, playground or recreation center officials as a parent or legal guardian of a child who is enrolled in the school, day care center, other child care center or of a child who is a participant at the park, playground or recreation center and has received written permission or a request from the school's principal or the facility's administrator;

(C) Resides at a state licensed or certified facility for incarceration, health or convalescent care; or

(D) Is dropping off or picking up a child or children and the person is the child or children's parent or legal guardian who has provided written notice of the parent's offender status to the school's principal or a school administrator upon enrollment.

(3) The exemption provided in subdivision (d)(2)(B) shall not apply if the victim of the offender's sexual offense or violent sexual offense was a minor at the time of the offense and the victim is enrolled in the school, day care center, recreation center or other child care center that is participating in the conference or other scheduled event.

(e) Changes in the ownership or use of property within one thousand feet (1,000') of the property line of an offender's primary or secondary residence or place of employment that occur after an offender establishes residence or accepts employment shall not form the basis for finding that an offender is in violation of the residence restrictions of this section.

(f) A violation of this part is a Class E felony. No person violating this part shall be eligible for suspension of sentence, diversion or probation until the minimum sentence is served in its entirety.

(g) (1) The first violation of this part is punishable by a fine of not less than three hundred fifty dollars ($350) and imprisonment for not less than ninety (90) days.

(2) A second violation of this part is punishable by a fine of not less than six hundred dollars ($600) and imprisonment for not less than one hundred eighty (180) days.

(3) A third or subsequent violation of this part is punishable by a fine of not less than one thousand one hundred dollars ($1,100) and imprisonment for not less than one (1) year.

(4) A violation of this part due solely to a lack of the written permission required pursuant to subdivision (d)(2) shall be punishable by fine only.

(h) (1) (A) While mandated to comply with the requirements of this part, it is an offense for three (3) or more sexual offenders, as defined in § 40-39-202, or violent sexual offenders, as defined in § 40-39-202, or a combination thereof, to establish a primary or secondary residence together or inhabit the same primary or secondary residence at the same time.

(B) Each sexual offender or violent sexual offender who establishes or inhabits a primary or secondary residence in violation of subdivision (h)(1)(A) commits a violation of this section.

(C) Subdivision (h)(1)(A) shall not apply if the residence is located on property that is, according to the relevant local, county, or municipal zoning law, zoned for a use other than residential or mixed-use.

(2) (A) No person, corporation, or other entity shall knowingly permit three (3) or more sexual offenders, as defined in § 40-39-202, violent sexual offenders, as defined in § 40-39-202, or a combination thereof, while such offenders are mandated to comply with the requirements of this part, to establish a primary or secondary residence in any house, apartment or other habitation, as defined by § 39-14-401(1)(A), owned or under the control of such person, corporation, or entity.

(B) Subdivision (h)(2)(A) shall not apply if the residence is located on property that is, according to the relevant local, county, or municipal zoning law, zoned for a use other than residential or mixed-use.

(3) This subsection (h) shall not apply to any residential treatment facility in which more than three (3) sexual offenders, as defined in § 40-39-202, violent sexual offenders, as defined in § 40-39-202, or combination thereof, reside following sentencing to such facility by a court or placement in such facility by the board of parole for the purpose of in-house sexual offender treatment; provided, the treatment facility complies with the guidelines and standards for the treatment of sexual offenders established by the sex offender treatment board pursuant to § 39-13-704.

(i) The restrictions set out in subsections (a)-(d) shall not apply to a violent juvenile sexual offender required to register under this part unless otherwise ordered by a court of competent jurisdiction.

(j) Notwithstanding any law to the contrary, a violent juvenile sexual offender who knowingly violates this section commits a delinquent act as defined by the juvenile code.



§ 40-39-212 - Registration requirement.

(a) Upon the court's acceptance of a defendant's entry of a plea of guilty or a finding of guilt by a jury or judge after trial, and, notwithstanding the absence of a final sentencing and entry of a judgment of conviction, any defendant who is employed or practices a vocation, establishes a primary or secondary residence or becomes a student in this state and who enters a plea of guilty to a sexual offense as defined by § 40-39-202 or a violent sexual offense as defined by § 40-39-202, shall be required to register with a registering agency.

(b) Notwithstanding the absence of a final sentencing and entry of a judgment of conviction, any defendant who is employed or practices a vocation, establishes a primary or secondary residence or becomes a student in this state and who enters a plea of guilty to an offense in another state, county or jurisdiction that may result in a conviction of a sexual offense as defined by § 40-39-202 or a violent sexual offense as defined by § 40-39-202, shall be required to register with a registering agency.

(c) Upon the court's acceptance of a defendant's entry of a plea of guilty, and notwithstanding the absence of a final sentencing and entry of a judgment of conviction, any defendant from another state who enters a plea of guilty to an offense in this state that may result in a conviction of a sexual offense as defined by § 40-39-202 or a violent sexual offense as defined by § 40-39-202, shall be required to register with a registering agency.

(d) This part shall apply to offenders who received diversion under § 40-35-313 or its equivalent in any other jurisdiction.



§ 40-39-213 - Possession of offender identification required.

(a) Every offender required to register pursuant to this part who is a resident of this state, and who is eligible, shall be responsible for obtaining a valid driver license or photo identification card that has been properly designated by the department of safety pursuant to § 55-50-353. Every offender eligible to receive the license or identification card shall always have the license or identification card in the offender's possession. If the offender is ineligible to be issued a driver license or photo identification card, the department shall provide the offender some other form of identification card or documentation that, if it is kept in the offender's possession, will satisfy the requirements of this section and § 55-50-353; such identification must be kept in the offender's possession at all times. If any offender is determined to be indigent, an identification card or other documentation in lieu of an identification card shall be issued to the offender at no cost.

(b) A violation of this section is a Class E felony punishable by fine only of not less than two hundred fifty dollars ($250).

(c) Every offender required to register pursuant to this part shall have obtained the documentation required by this section and presented it to the offender's registering agency no later than sixty (60) days from the date in which such person is required to register pursuant to this part.

(d) Notwithstanding any provision of this section to the contrary, no violent juvenile sexual offender shall be required to obtain a photo identification card or a valid driver license that has been properly designated by the department of safety pursuant to § 55-50-353, until such violent juvenile sexual offender attains eighteen (18) years of age.



§ 40-39-214 - Providing information in registry.

(a) Except as provided in subsection (c), immediately after an offender registers or updates a registration, TBI shall provide all information in the registry about the offender that is made public pursuant to § 40-39-206(d) to the following:

(1) The United States attorney general, who shall include that information in the national sex offender registry or other appropriate databases;

(2) Appropriate law enforcement agencies, including probation and parole offices, and each school and public housing agency, in each area in which the individual resides, is an employee, establishes a physical presence or is a student;

(3) Each jurisdiction where the sex offender resides, is an employee, establishes a physical presence or is a student and each jurisdiction from or to which a change of residence, employment or student status occurs;

(4) Any agency responsible for conducting employment-related background checks;

(5) Social service entities responsible for protecting minors in the child welfare system;

(6) Volunteer organizations in which contact with minors or other vulnerable individuals might occur; and

(7) Any organization, company or individual who requests such notifications pursuant to procedures established by TBI.

(b) In addition to the information provided pursuant to subsection (a), TBI shall provide all information in the registry about the offender, regardless of whether the information is made public pursuant to § 40-39-206(d), to the organization described in subdivision (a)(1) and appropriate law enforcement agencies.

(c) Notwithstanding subsection (a), TBI is not required to provide information to an organization or individual described in subdivision (a)(6) or (a)(7) more frequently than once every five (5) business days and an organization in subdivision (a)(6) or (a)(7) may elect to receive notification less frequently than five (5) business days.



§ 40-39-215 - Offenses -- Sexual offenders, violent sexual offenders, or violent juvenile sexual offenders -- Defense.

(a) While mandated to comply with the requirements of this chapter, it is an offense for a sexual offender, violent sexual offender or a violent juvenile sexual offender, as those terms are defined in § 40-39-202, whose victim was a minor, to knowingly:

(1) Pretend to be, dress as, impersonate or otherwise assume the identity of a real or fictional person or character or a member of a profession, vocation or occupation while in the presence of a minor or with the intent to attract or entice a minor to be in the presence of the offender;

(2) Engage in employment, a profession, occupation or vocation, regardless of whether compensation is received, that the offender knows or should know will cause the offender to be in direct and unsupervised contact with a minor; or

(3) Operate, whether authorized to do so or not, any vehicle or specific type of vehicle, including, but not limited to, an ice cream truck or emergency vehicle, for the purpose of attracting or enticing a minor to be in the presence of the offender.

(b) It is a defense to a violation of this section that the offender was the parent of the minor in the offender's presence.

(c) A violation of this section is a Class A misdemeanor.



§ 40-39-216 - Restricting access to public library.

(a) Public library directors shall have the authority to reasonably restrict the access of any person listed on the sexual offender registry.

(b) In determining the reasonableness of the restrictions, the director shall consider the following criteria:

(1) The likelihood of children being present in the library at the times and places to be restricted;

(2) The age of the victim of the offender; and

(3) The chilling effect of the use of the library by other patrons if the offender is not restricted.

(c) Nothing in this section shall prevent a total ban of the offender's access to a public library so long as the criteria in subsection (b) are considered.

(d) The restrictions of this part shall be effective upon the mailing of notice to the address of the offender as listed on the sex offender registry. The notice shall state with specificity, the time and space restrictions. The director shall state in the notice that the criteria in subsection (b) have been considered.

(e) A registered sex offender who enters upon the premises of a public library in contravention of the restrictions five (5) days after mailing of the notice may, at the discretion of the director, be prosecuted for criminal trespass pursuant to § 39-14-405.



§ 40-39-217 - Community notification system.

(a) (1) Any county, metropolitan form of government or municipality may, by a two-thirds (2/3) vote of the legislative body, choose to establish a community notification system whereby certain residences, schools and child-care facilities within the county, metropolitan form of government or municipality are notified when a person required to register pursuant to this part as a sexual offender or violent sexual offender resides, intends to reside, or, upon registration, declares to reside within a certain distance of such residences, schools and child-care facilities.

(2) The legislative body of any county, metropolitan form of government or municipality that enacts a community notification system pursuant to this subsection (a) may, at the same time as the system is established, enact a notification fee of not more than fifty dollars ($50.00) per year from each offender in the county, metropolitan form of government or municipality for the purpose of defraying the costs of the community notification. The notification fee shall be collected at the same time as the one-hundred-fifty-dollar administrative fee collected pursuant to § 40-39-204(b).

(b) Forms of notification a county, metropolitan form of government or municipality may elect to establish include:

(1) Notification by the sheriff's office or police department to residents, schools and child-care facilities located within a specified number of feet from the offender's residence;

(2) A community notification flyer, whether made by regular mail or hand delivered, to all legal residences within the specified area;

(3) Posting a copy of the notice in a prominent place at the office of the sheriff and at the police station closest to the declared residence of the offender;

(4) Publicizing the notice in a local newspaper, or posting electronically, including the Internet;

(5) Notifying homeowners associations within the immediate area of the declared residence of the offender; or

(6) Any other method reasonably expected to provide notification.

(c) Nothing in this section shall be construed as prohibiting the Tennessee bureau of investigation, a sheriff, or a chief of police from providing community notification under this section electronically or by publication or periodically to persons whose legal residence is more than the applicable distance from the residence of an offender.






Part 3 - Tennessee Serious and Violent Sex Offender Monitoring Pilot Project Act

§ 40-39-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Serious offender" means any person who is convicted in the state of Tennessee, on or after July 1, 2004, of any offense that may cause "serious bodily injury" as defined in § 39-11-106. "Serious offender" includes any person who is convicted in any other jurisdiction of any offense that would constitute a serious offense as defined in this part. "Serious offender" also includes any person who has been released on probation or parole following a conviction for any serious offense, as defined in this part, to the extent that the person continues to be subject to active supervision by the department of correction;

(2) "Sexual offense" means any of the crimes enumerated in § 40-39-202(20), including specifically:

(A) The commission of any act that constitutes the criminal offense of:

(i) Aggravated rape, under § 39-13-502;

(ii) Rape, under § 39-13-503;

(iii) Aggravated sexual battery, under § 39-13-504;

(iv) Sexual battery, under § 39-13-505;

(v) Statutory rape, under § 39-13-506;

(vi) Sexual exploitation of a minor, under § 39-17-1003;

(vii) Aggravated sexual exploitation of a minor, under § 39-17-1004;

(viii) Especially aggravated sexual exploitation of a minor, under § 39-17-1005;

(ix) Incest, under § 39-15-302;

(x) Rape of a child, under § 39-13-522;

(xi) Sexual battery by an authority figure, under § 39-13-527;

(xii) Solicitation of a minor, under § 39-13-528;

(B) Criminal attempt, under § 39-12-101, solicitation, under § 39-12-102, or conspiracy, under § 39-12-103, to commit any of the offenses enumerated within subdivision (2)(A); or

(C) Criminal responsibility under § 39-11-402(2) for facilitating the commission under § 39-11-403 of, or being an accessory after the fact under, § 39-11-411 to any of the offenses enumerated in subdivision (2)(A); and

(3) "Violent sexual offender" means any person who is convicted in the state of Tennessee, on or after July 1, 2004, of any sexual offense, as defined in subdivision (2) or § 40-39-202; or any person who is convicted in any other jurisdiction of any offense that would constitute a sexual offense in Tennessee. "Violent sexual offender" also includes any person who has been released on probation or parole following a conviction for any sexual offense, as defined in subdivision (2), to the extent that the person continues to be subject to active supervision by the department of correction as defined in law. For the purposes of this section, "violent sexual offender" may include offenders whose sexual offense was reduced by virtue of a plea agreement.



§ 40-39-302 - Establishment of program -- Promulgation of guidelines -- Duties.

(a) The department of correction is authorized to establish a serious offender and violent sexual offender monitoring program and to promulgate guidelines governing it, consistent with this part.

(b) The department of correction shall carry out the following duties:

(1) By December 31, 2004, in consultation with all participating state and local law enforcement, the department of correction shall develop implementing guidelines for the continuous satellite-based monitoring of serious offenders and violent sexual offenders. The system may provide:

(A) Time-correlated and continuous tracking of the geographic location of the subject using a global positioning system based on satellite and other location tracking technology;

(B) Reporting of subject's violations of prescriptive and proscriptive schedule or location requirements. Frequency of reporting may range from once-a-day (passive) to near real-time (active); and

(C) An automated system that provides local and state law enforcement with alerts to compare the geographic positions of monitored subjects with reported crime incidents and whether the subject was at or near the reported crime incidents. These alerts will enable authorities to include or exclude monitored subjects from an ongoing investigation.

(2) Prior to June 30, 2005, the department of correction shall contract with a single vendor for the hardware services needed to monitor subject offenders and correlate their movements to reported crime incidents using a system meeting the requirements described in subdivision (b)(1)(C).

(3) The department of correction's contract with this vendor may provide for services necessary to implement or facilitate any of the provisions of this part including the collection and disposition of the charges and fees provided for in this part and § 40-28-201(a)(2) and to allow for the reasonable cost of collection of the proceeds.



§ 40-39-303 - Enrollment in satellite-based monitoring programs as mandatory condition of release.

(a) Notwithstanding any other law, the board of parole may require, as a mandatory condition of release for any person convicted of a sexual offense as defined in § 40-39-301, that any person so released be enrolled in a satellite-based monitoring program for the full extent of the person's term of parole, consistent with the requirements of § 40-39-302.

(b) The board of parole may require, as a mandatory condition of release for any person convicted of a serious offense as defined in this chapter or for other offenders as the board deems appropriate, that the person be enrolled in a satellite-based monitoring program for the full extent of the person's term of parole, consistent with the requirements of § 40-39-302.

(c) Offender participation in a location tracking and crime correlation based monitoring and supervision program under this section shall be at the discretion of the department or as mandated by the board of parole and shall conform to the participant payment requirements stated in § 40-39-305 and be based upon the person's ability to pay.



§ 40-39-304 - Offense of intentional tampering with, removal of, or vandalism to device -- Aiding, abetting or assisting.

(a) Intentional tampering with, removal of, or vandalism to a device issued pursuant to a location tracking and crime correlation based monitoring and supervision program described in § 40-39-302 by a person duly enrolled in the program is a Class A misdemeanor for the first offense, punishable by confinement in the county jail for not less than one hundred eighty (180) days. The minimum one hundred eighty-day sentence provided for this Class A misdemeanor offense is mandatory, and no person committing the offense shall be eligible for suspension of sentence, diversion, or probation until the minimum sentence is served in its entirety. A second or subsequent violation under this section is a Class E felony. Additionally, if the person violating this section is on probation, parole or any other alternative to incarceration, then the violation shall also constitute sufficient grounds for immediate revocation of probation, parole or other alternative to incarceration. Any violation of this section shall result in the imposition of the mandatory release condition specified in § 40-39-303(a) and (b).

(b) Any person who knowingly aids, abets, or assists a person duly enrolled in a location tracking and crime correlation based monitoring and supervision program described in § 40-39-302 in tampering with, removing or vandalizing a device issued pursuant to the program commits a Class A misdemeanor.



§ 40-39-305 - Fees -- Waiver of fees.

(a) The department of correction is authorized to assess a daily or monthly fee, as the department deems reasonable and necessary to effectuate the purposes of this program, from serious offenders and violent sexual offenders who are required by the board or the department to participate in the sexual offender monitoring program described in § 40-39-302. This fee is intended to offset only the costs associated with the time-correlated tracking of the geographic location of subjects using the location tracking crime correlation system. Fees assessed by the department pursuant to this program may be collected in accordance with § 40-39-302(b)(3).

(b) The department may waive all or any portion of the fees required by this section if it determines that an offender is indigent or financially unable to pay all or any portion of the fee. The department shall waive only that portion of the surcharge which the offender is financially unable to pay.



§ 40-39-306 - Sharing of criminal incident information across state agencies and with vendor -- Correlation reports.

Notwithstanding any other provision of law, the department of correction, the board of parole, the Tennessee bureau of investigation and all local law enforcement agencies are specifically authorized to share criminal incident information, limited to the time, place and nature of the crime, with each other and the vendor selected by the department to carry out the purposes of this part, and the department is authorized to direct the vendor so chosen to use data collected pursuant to § 40-39-302(b) in preparing correlation reports as described in that subsection for distribution to and use by state and local law enforcement agencies.












Title 41 - Correctional Institutions and Inmates

Chapter 1 - Penitentiary

Part 1 - General Provisions

§ 41-1-101 - State prisons -- Penitentiary defined -- Correctional facilities.

(a) The penitentiary located upon the farm purchased by the state from M. S. Cockrill, near Nashville in Davidson County, is the state prison, in which convicts sentenced to imprisonment in the penitentiary shall be confined, employed and governed, as provided in this title; but they may be confined and employed in branch prisons as authorized by law.

(b) "Penitentiary" means and includes the Tennessee state penitentiary in Nashville, Brushy Mountain penitentiary, Fort Pillow state farm and the other penal institutions, reformatories, branches and facilities that may hereafter be acquired, built, constructed or maintained by the state for the purpose of confinement of persons, both male or female, who have been convicted of violating the criminal laws of the state of Tennessee and sentenced to imprisonment in the penitentiary.

(c) The state regional correctional facility located in Bledsoe County is designated, and shall hereafter be known, as the "Southeastern Tennessee State Regional Correctional Facility."

(d) The state special needs correctional facility located in the River Bend area of Davidson County is designated, and shall hereafter be known, as the "Lois M. DeBerry Special Needs Facility."



§ 41-1-102 - Administration of correctional system -- Personnel -- Searches of employees for contraband.

(a) The chief officer for the government and control of the institutions and personnel of the department of correction shall be the commissioner of that department, who shall appoint, with the approval of the governor, a competent professional staff of employees as necessary to operate the state correctional system for adults in accordance with principles and standards accepted in the professional field of corrections.

(b) The commissioner has the authority to appoint, control, dismiss or discharge employees of the department, subject to the approval of the governor.

(c) All employees of the department shall be subject to the orders and control of the commissioner and the rules and regulations as may be adopted by the commissioner.

(d) (1) Periodic routine searches for contraband shall be made of all employees of the department prior to the entrance of the persons inside the confines of a state correctional facility. The searches may be accomplished through the use of dogs trained to detect controlled substances and controlled substance analogues, by the use of a magnetometer or similar device, by a pat-down search by a person of the same sex and by an examination of the contents of pockets, bags, purses, packages or other containers. The searches shall be conducted uniformly or by systematic random selection.

(2) Any strip search or other body search more intrusive than as provided in subdivision (d)(1) may be made only on the basis of a reasonable suspicion, based on specific objective facts and reasonable inferences drawn from those facts in light of experience, that the employee to be searched is then in possession of contraband. The search is to be made only on the express authority of the highest officer present in the institution, made by one of the same sex in a private setting; and the specific objective facts shall be disclosed to the employee before the search authorized by this subdivision (d)(2) is conducted and shall be reduced to writing and preserved.

(3) If contraband is found on an employee pursuant to a search authorized by either subdivision (d)(1) or (d)(2), the employee may be required to submit to an official polygraph examination. Employees of the department of correction may not be disciplined or discharged solely on the basis that they failed a polygraph examination or solely for refusing to take a polygraph examination.

(4) The department is authorized to promulgate necessary rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this subsection (d). The rules shall provide detailed guidelines and standards for the manner in which the searches authorized by this subsection (d) shall be conducted, the manner and conditions under which any polygraph examinations authorized by this subsection (d) shall be conducted and the types and extent of disciplinary action, if any, that may be taken pursuant to this subsection (d).

(5) One (1) dog trained to detect controlled substances and controlled substance analogues for each grand division and one (1) polygraph machine for each grand division shall be utilized by the department for the purposes of implementing this subsection (d).



§ 41-1-103 - Oath of officers and employees.

(a) All officers and other persons so employed to control and manage the penitentiary for the state shall, before entering upon the discharge of their duties, take and subscribe the following oath:

I do solemnly swear (or affirm) that I will fully, faithfully, impartially, and diligently perform all the duties required of me as ___________________ in the penitentiary; that I will execute the laws and regulations prescribed for the government of the institution, so far as concerns my office; that I will accept no bribe, or other compensation during my continuance in office, other than such compensation as is allowed by law; and that I will, on no occasion, ill treat or abuse any convict under my care, beyond the punishment ordered by law, or the rules and regulations of the institution.

(b) The oaths of the assistant or deputy commissioners, wardens and superintendents shall be filed with the secretary of state. The oaths of all other employees shall be filed with the commissioner of correction.

(c) The violation of this oath by any of the officers or employees shall be perjury, punishable as in other cases of perjury.



§ 41-1-104 - Warden -- Duties.

(a) The warden has the charge and custody of the penitentiary, with the land, buildings, tools, implements and every other species of property within the precincts of the penitentiary, or appertaining to the penitentiary, under the direction and control of the commissioner of correction.

(b) The custody, welfare, conduct and safekeeping of the inmates shall be the responsibility of the warden, who will examine into the affairs of the institution daily to assure that proper standards are maintained.



§ 41-1-105 - Reports to commissioner.

The commissioner may require stated reports, in writing, from the warden, physician and other officers as to the condition of the establishment and its inmates.



§ 41-1-106 - Visits by commissioner.

The commissioner or the commissioner's agent shall, once a month, or more often if the person thinks it necessary, visit the penitentiary for the purpose of determining whether the laws, rules and regulations relative to the operation and maintenance of the penitentiary are duly observed, and the officers are competent, vigilant and faithful and the inmates properly governed.



§ 41-1-107 - Examination of witnesses.

(a) The commissioner of correction is authorized to summon any witness or witnesses to appear before the commissioner to testify under oath in regard to any matter touching or relative to either the main state penitentiary or branch prisons.

(b) The commissioner is given the right to administer the oath to all the witnesses so summoned, or the witnesses may be sworn before any officer authorized by law to administer oaths.



§ 41-1-108 - Insurance on property.

The buildings, shops and other property belonging to the state, connected with the penitentiary, may be insured by the commissioner.



§ 41-1-109 - Repairs and improvements.

The warden may, with the consent and advice of the commissioner of correction, make repairs and improvements and build additional cells, as may be necessary, using for those purposes the labor of the inmates as far as practicable.



§ 41-1-110 - Funds -- Accounting -- Collections -- Expenditures -- Surplus.

(a) It is the duty of the warden to keep a correct account of all moneys received or disbursed by the warden for the penitentiary and to lay before the commissioner of correction, monthly, a detailed statement thereof.

(b) The warden of the Tennessee state penitentiary and the warden of the Brushy Mountain penitentiary shall transmit on or before Monday of each week to the state treasurer all the moneys collected by them from every source and shall forward to the commissioner a detailed statement of the collections.

(c) The state treasurer shall credit the moneys received to separate accounts kept in the name of the institution.

(d) (1) The funds deposited may be used by the commissioner for the payment of duly authorized purchases of supplies, goods, wares, merchandise and produce used in the maintenance or operation of the institutions, for the payment of salaries, wages and compensation of employees, for the purchase of livestock and equipment for the farms and for new machinery, for machinery repairs, for building and for building repairs and for all necessary and legitimate expenses connected with or incident to the operation of these institutions.

(2) Any new building or new equipment that will exceed one thousand dollars ($1,000) in cost shall be authorized in writing by the commissioner before the expenditures can be made.

(e) Only the surplus after payment of all salaries, wages and expenses shall pass into the general funds of the state and be available for its debts, expenses and uses.



§ 41-1-111 - Preservation of records.

All registers, returns and other documents relating to the affairs of the penitentiary are public documents and shall remain in the penitentiary. The warden shall preserve official copies of the warden's correspondence with the governor, commissioner of correction or other public officers and of any official communication the warden may receive from them.



§ 41-1-112 - Actions by commissioner.

(a) The commissioner is authorized to sue and to prosecute suits in the commissioner's own name as the commissioner, with reference to all matters pertaining to the penitentiary affairs of the state at the main prison, for the enforcement of all contracts made by the commissioner or by the commissioner's authority, for the collection of all debts or demands due the department of correction and to protect the property of the state in the commissioner's charge in the department.

(b) (1) The commissioner is authorized to sue and to prosecute suits:

(A) For the collection of all demands due on account of the Brushy Mountain Coal Mines to enforce all contracts made with the commissioner in the name of the Brushy Mountain Coal Mines;

(B) To protect the Brushy Mountain Coal Mines and coal lands, the improvements upon the Brushy Mountain Coal Mines and coal lands and all property in the commissioner's charge in the department; and

(C) As to any and all matters growing out of the state coal mining enterprise.

(2) These suits shall be brought and prosecuted in the commissioner's own name or in the name of the Brushy Mountain Coal Mines.



§ 41-1-113 - Report to governor.

The commissioner shall report to the governor, forthwith, all violations of law or omissions or neglect of duty by the warden or other officers and employees about the penitentiary.



§ 41-1-114 - Report to general assembly.

The commissioner shall transmit to the general assembly, at each regular session of that body and during the first week of the session, a report in full of the transactions of the penitentiary during the two (2) years preceding the report, and showing, among other things:

(1) The number of inmates confined in the penitentiary;

(2) The offenses for which committed;

(3) Their ages, previous occupation, birth place and residence;

(4) Their respective periods of imprisonment;

(5) The different kinds of businesses in which they are employed;

(6) How many employed in each; and

(7) The profit or loss.



§ 41-1-115 - Persons authorized to possess otherwise prohibited items.

(a) The warden or superintendent of each state penal or correctional institution shall post in a conspicuous place in the institution and shall keep up to date a list of the names of guards, employees and other persons authorized to have in their possession while upon the grounds of the institution any of the contraband items listed in § 39-16-201(b)(1), together with a complete description of the item or items the persons are authorized to have in their possession.

(b) When and if the warden or superintendent authorizes any person not on the posted list to have possession, while upon the grounds of the institution, of any contraband item listed in § 39-16-201(b)(1), the superintendent shall provide the person with written authorization.



§ 41-1-116 - Qualifications of correction officers.

Any person employed as a correctional officer by the department of correction shall:

(1) Be at least eighteen (18) years of age;

(2) Be a citizen of the United States;

(3) Be a high school graduate or its equivalent as determined by the board of control of the Tennessee corrections institute;

(4) Have fingerprints on file with the Tennessee bureau of investigation;

(5) Have passed a physical examination by a licensed physician;

(6) Have a good moral character as determined by investigation;

(7) Have been certified by a Tennessee licensed health care provider qualified in the psychiatric or psychological field as being free from any impairment, as set forth in the current edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association at the time of the examination, that would, in the professional judgment of the examiner, affect the applicant's ability to perform any essential function of the job, with or without a reasonable accommodation; and

(8) Have successfully completed appropriate basic training at the Tennessee corrections institute as prescribed by the board of control of the institute. This requirement must be met within six (6) months from the initial date of employment. An extension of this time period may be granted to present correctional employees by the board of control of the institute. The employees shall also complete appropriate refresher courses each year as prescribed by the board of control of the institute.



§ 41-1-117 - Retaking of prisoners absconding from work release or violating furlough agreements.

The commissioner of correction may issue a warrant to retake any prisoner sentenced to the state penitentiary who has absconded while on a work release program or violated the condition of that prisoner's furlough agreement. The warrant shall not be bondable.



§ 41-1-118 - Dogs for detecting drugs.

(a) The commissioner of correction may maintain at least one (1) dog trained to detect marijuana and other illicit substances at each correctional facility in the commissioner's charge; but where more than one (1) correctional facility is located within a county, the commissioner may maintain one (1) dog to serve in the several facilities if this appears to the commissioner to be adequate to locate and detect the substances.

(b) These dogs may be used on a regular basis, or at irregular times and intervals, to survey inmates and areas inhabited or frequented by inmates in order to locate and detect marijuana and other illicit substances. The dogs may also be used to check persons entering into correctional facilities or their grounds to detect the introduction of marijuana and other illicit substances.



§ 41-1-119 - Urinalysis drug screening program.

(a) A urinalysis drug screening program shall be established within the department of correction. Every thirty (30) days, a urine sample shall be taken from each of twenty-five (25) prison inmates selected at random who are confined in each state correctional institution; and a urinalysis shall be performed to determine the presence of drugs. A positive result shall be investigated by the department to determine whether the result emanated from the prison inmate's use of legally prescribed medicine or whether it resulted from the use of illegal drugs.

(b) The commissioner has the authority to promulgate necessary rules and regulations to implement this section pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. These rules shall provide detailed guidelines and standards for the manner in which the urine samples are taken and the manner in which the investigations required by this section are conducted.



§ 41-1-120 - Improvement of penitentiary at Petros.

Notwithstanding any other law to the contrary, it is the highest priority that the penitentiary at Petros be improved, renovated or rebuilt as necessary to make the institution suitable for use as a time-building institution to house maximum security inmates, primarily, and also medium security or other inmates. The institution shall be named the Brushy Mountain State Penitentiary and shall be the primary maximum security prison designed to house the highest security risk inmates in the system.



§ 41-1-121 - Drug testing of certain personnel.

(a) Notwithstanding any law to the contrary, the commissioner of correction has the authority to require security personnel employed by the department of correction to submit to drug tests. If the result of the initial test is positive, the department shall administer a different reliable confirmatory test for the purpose of determining whether the employee is using, or has used in the immediate past twenty-four (24) hours, a controlled substance or controlled substance analogue that caused impairment of the employee's work performance.

(b) Before the commissioner can require any employee to submit to the drug tests authorized by subsection (a), the commissioner must have a reasonable suspicion based upon specific objective facts that the employee's faculties are impaired on the job and the impairment presents a clear and present danger to the physical safety of the employee, another employee or the security of the institution. The specific objective facts shall be provided to the employee in writing prior to requiring tests. The employee subject to the tests shall be given the opportunity to explain the occurrence of suspicious behavior, and a viable explanation shall vitiate the requirement that the employee submit to the tests.

(c) If the results of the drug tests are confirmed pursuant to subsection (a), the employee shall be provided a copy of the tests results, including confirmatory tests. All test results, including screening and confirmatory tests, must be reviewed by a qualified individual meeting certification requirements of a recognized board of toxicology. All test results shall identify the specific drugs or metabolites tested and found, whether positive or negative. The commissioner shall require precautionary measures to ensure the confidentiality of all testing information and results and shall not release any testing information to anyone other than the tested employee without written permission of the tested employee. The commissioner shall ensure that the testing of controlled substances and controlled substance analogues shall not be used to test for any other medical or bodily condition. The commissioner shall provide the tested employee a reasonable opportunity to rebut or explain the test results.

(d) If confirmatory tests verify the use of a controlled substance or controlled substance analogue affecting the employee's job performance pursuant to subsections (a), (b) and (c), the commissioner shall be empowered to take appropriate disciplinary action based only upon the employee's job performance and pursuant to title 8, chapter 30. The commissioner shall provide employee counseling and rehabilitation with reasonable accommodation and support of the rehabilitation program. Following successful completion of a rehabilitation program and two (2) years of unimpaired job performance, any reference to testing or rehabilitation shall be expunged from any and all records. Reasonable efforts shall be made to safeguard the privacy of any employee required to enroll in a rehabilitation program.

(e) If the initial or confirmatory test results are negative, any information, including the results of the test, shall be expunged from all files and records after being made available to the tested employee.

(f) The commissioner is responsible for all costs associated with drug tests administered at the request of the department.

(g) Prior to implementation of any testing program, the department shall promulgate a specific, written policy pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, authorizing the tests, procedures, confidentiality and expunction provisions of this section. The policy shall include the requirement that the employee have an opportunity to have an independent analysis of the sample conducted by the laboratory of the employee's choice.

(h) If any employee refuses to submit to the test, the employee shall have the option of entering a rehabilitation program pursuant to subsection (d).

(i) The commissioner shall have the burden of proving that subsections (a)-(h) have been followed.

(j) If any provision of this section is rendered unconstitutional by the Constitution of the United States or the Constitution of Tennessee or invalid by the laws of the United States or the laws of the state of Tennessee, the unconstitutional or invalid provision of this section may be deleted by the courts if the deletion will not destroy the integrity, intent or function of this section.



§ 41-1-122 - Chemically dependent county inmates and prisoners -- Pilot project -- State funds.

(a) Acting in consultation with the commissioner of correction, the board of parole and the commissioner of mental health and substance abuse services, the county mayor of any county in this state is authorized to establish a pilot project to provide an intensive program of diagnosis, treatment and rehabilitation for chemically dependent county prisoners and state inmates housed within county correctional facilities. The pilot project shall also provide an intensive program of diagnosis, treatment and rehabilitation for chemically dependent county and state parolees residing within the county. Records shall be maintained to document and evaluate the effectiveness of the pilot project and, to the extent possible, shall include information regarding recidivism among project participants.

(b) Notwithstanding any provision of this section to the contrary and notwithstanding the fact that state inmates housed within county correctional facilities may participate in programs established pursuant to this section, no state funds shall be obligated or expended to implement this section.



§ 41-1-123 - Diversion centers for technical violators.

(a) The department of correction, in cooperation with the board of parole, is authorized to establish a diversion program at one (1) or more locations in the state. The program shall provide a structured environment for selected parole technical violators based upon a therapeutic community model. Participants in the program shall, at a minimum, be required to take part in counseling, educational and other programs as the department deems appropriate, to provide community service and to submit to drug and alcohol screening.

(b) Parole technical violators referred by the board of parole for participation in the diversion program shall not be placed in the program, unless and until the offender has been classified by the department as a suitable candidate for the program, in accordance with policies and guidelines developed jointly by the department and the board.

(c) At its discretion, the department is authorized to operate any program established under this section in conjunction with the special probation technical violator program established under the authority of title 40, chapter 20, part 3.

(d) As used in this section, "parole technical violator" means an offender who has violated the conditions of parole other than by the commission of a new felony offense.



§ 41-1-124 - Terms of release of out-of-state prisoner incarcerated in Tennessee.

(a) For the purposes of this section, unless the context otherwise requires, "out-of-state prisoner" means a person incarcerated in a correctional facility within this state on behalf of a state other than Tennessee or a governmental entity whose jurisdiction is outside of Tennessee. "Out-of-state prisoner" does not include a person incarcerated on behalf of an Indian tribe or on behalf of the United States.

(b) Notwithstanding any law to the contrary, the commissioner of correction shall not accept an out-of-state prisoner for incarceration within any prison or facility operated by the department unless the sending state contractually agrees to return, and to pay the full costs of returning, the prisoner to the sending state prior to the prisoner's release from incarceration, or arrangements for release in some place other than the sending state are made in accordance with the Interstate Corrections Compact, compiled in chapter 23, part 1 of this title.



§ 41-1-125 - Local pre-release programs.

(a) The commissioner is authorized to enter into agreements with local governmental entities for the transfer of appropriate department of correction inmates to confinement in a local facility to participate in local pre-release programs. Participation by any county in such a program is voluntary.

(b) No inmate shall be considered for transfer under an agreement authorized by this section unless expiration of the inmate's sentence is anticipated to occur within one (1) year after the transfer, or unless the inmate has been recommended for release on parole by the board of parole.

(c) No inmate shall be considered for transfer under an agreement authorized by this section unless the inmate is considered a non-violent offender.

(d) The transfer of a department of correction inmate to physical custody in a local facility under this section does not operate to reinvest the trial court with jurisdiction over the manner of the inmate's sentence service. An inmate transferred under this section will be removed from the program and returned to the physical custody of the department at the sole discretion of the department.






Part 2 - Women's Penitentiary

§ 41-1-201 - Female unit established.

The female unit of the state penitentiary shall be a separate institution apart from the administration of the main prison and shall remain a separate unit of the department of correction, but governed by the laws, not in conflict with this chapter, as were in force on July 1, 1965, governing the state penitentiary at Nashville, Brushy Mountain Penitentiary, Fort Pillow State Farm, and other penal institutions, reformatories, branches or facilities of the department.



§ 41-1-202 - Appointment and qualifications of warden.

(a) The warden of the female penitentiary of the state of Tennessee shall be subject to appointment or discharge by the commissioner of correction, upon approval of the governor.

(b) The warden:

(1) Shall, at the time of appointment, be not less than twenty-five (25) years of age;

(2) Shall be qualified to be proficient in the management of a state penal institution;

(3) Will hold a masters degree from a duly accredited approved university in business administration, education or penology and correction; or

(4) Have other qualifications that, in the opinion of the commissioner, would be equal to or greater than the qualifications listed in subdivisions (b)(1)-(3).



§ 41-1-203 - Authority and powers.

The warden of the female institution mentioned in § 41-1-201 shall be endowed with the same authority, powers and provisions of the law as are now enjoyed by the warden of the state penitentiary.






Part 3 - Emergency Powers Act [Repealed]



Part 4 - Legislative Guidelines for Correctional Policy

§ 41-1-401 - Legislative findings.

(a) In order to maintain continuity relative to present and future correctional policy in Tennessee and to provide a framework to guide present and future correction administrations when making policy decisions, the general assembly finds that a statutorily determined policy regarding certain important correctional issues is essential.

(b) The general assembly also encourages the department to initiate innovative programs, administrative policy and management techniques designed to operate the correctional system with maximum benefit at minimum cost and potential for violence as long as the policies and techniques are consistent with the framework of legislative intent established by this part.



§ 41-1-402 - Labor of inmates.

The intent of the general assembly regarding the labor of inmates within the correctional system is as follows:

(1) All inmates within the correctional system, except those designated by a judge, warden or medical personnel as being either too dangerous to society or physically unable, shall be required to perform some type of work. The general policy that all inmates be required to work should not be construed to apply to those inmates housed temporarily in classification centers;

(2) Where possible, the labor should be directed toward projects such as the manufacture or production of building materials, the production of items that are of practical use to state and local governments, the production of as much food and clothing for use by the correctional system as possible or the construction, renovation or repair of prison facilities to the extent that security and inmate skills permit;

(3) Inmates not engaged in work activities pursuant to subdivision (2) and who are determined to be acceptable security risks should be utilized to perform work that might not otherwise be performed for state and local governments or nonprofit or charitable organizations. The tasks would include land reclamation, repairing rural dams, maintaining drainage ditches, cleaning cemeteries, painting public buildings and schools or other such tasks. Unless a judge, warden or medical personnel has determined, either by reason of public safety or physical incapacity, that an inmate should not work, the commissioner has the discretion to determine which inmates are acceptable security risks to perform work projects outside of department of correction facilities or property;

(4) Other departments of state government, particularly transportation and environment and conservation, shall cooperate with the department of correction in the utilization of inmate labor for projects within the departments that are of value, but because of a lack of funds or personnel, might not otherwise be performed. The commissioner of correction, with the advice of the appropriate department commissioner, has the authority to restrict the use of inmate labor in certain areas and at such times as the commissioner determines to be necessary for the public safety or convenience; and

(5) In addition to the intent of the general assembly set out in this section regarding inmate labor at the various correctional institutions, educational opportunities, particularly those teaching the basic skills, should be available at all institutions except the classification centers.



§ 41-1-403 - Classification system.

A sound classification system is necessary for an efficient and manageable correctional system. Because of its importance, the general assembly declares the following policy:

(1) The classification system shall provide a meaningful case evaluation of each inmate prior to permanent placement and a continuing review and reclassification process throughout the inmate's period of incarceration;

(2) The commissioner of correction has the discretion to determine the institutional location of inmates within the various security classifications; and

(3) All information compiled by the department pertaining to an inmate shall be readily available to the entity having authority for the inmate's release.



§ 41-1-404 - Alternatives in sentencing.

The general assembly finds that the following policy statements regarding the criminal justice system are of importance to the state correction system:

(1) Trial judges are encouraged to use alternatives to incarceration as long as the alternatives include requirements of reparation or victim compensation; and

(2) Trial judges shall be provided a presentence report with sufficient information to make a proper evaluation and disposition of a defendant.



§ 41-1-405 - Impact on local correction systems.

The general assembly finds that a continuing evaluation of the impact of the state correction system upon local correction systems is essential to determine the method and amount of assistance, financial or otherwise, necessary to equitably compensate the local systems for their continuing role in the overall correction system of this state. The evaluation may be accomplished by a task force composed of all facets of the criminal justice system.



§ 41-1-406 - Early release procedure.

There shall be a statutory procedure whereby the governor, in conjunction with the parole board, has the discretion to effectuate the early release of inmates in order to bring the prison population within acceptable limits.



§ 41-1-407 - Training of correctional personnel.

All state correctional personnel shall receive appropriate and adequate training in the particular skills and requirements of the duties of their job.



§ 41-1-408 - Medical care.

The department of correction shall provide adequate medical care, including twenty-four-hour emergency care, at all prison facilities. The department may contract with the county health department or other appropriate entities to secure trained medical personnel.



§ 41-1-409 - Construction of prison facilities.

If the department is planning the construction of additional state prison facilities, whether using inmate labor or otherwise, the commissioner shall determine if the requirements of applicable building or fire codes would compel additional expenses but are not necessary for the health or safety of the inmate occupants of the facility. The commissioner shall present the determinations to the state building commission, which shall approve or disapprove them.



§ 41-1-410 - Coordinated management philosophy.

Individual programs aimed at managing inmate behavior should be coordinated as parts of an overall management philosophy. The intent of the general assembly is to provide an environment that would allow and encourage a predictable, safe and manageable corrections system. Consistent with that intent, the department of correction should use sentence credits, educational opportunities, training, jobs and pay for inmates as coordinated parts of a consistent management philosophy.



§ 41-1-411 - Adding local facilities to corrections system.

While adding local facilities may be beneficial for the total corrections system, careful consideration should be given both to the needs of the state and the needs of local governments. The state should commit to adding local facilities to meet state needs only when the facilities clearly appear to offer a more cost-effective alternative to adding state facilities over a reasonable period of time.



§ 41-1-412 - Development of offender reentry programs.

(a) The trial courts and the department of correction shall coordinate efforts to prepare offenders for reentry into society. To that end, it is the intent of the general assembly that validated risks/needs assessment instruments shall be used to develop offender reentry plans.

(b) In preparing presentence reports in accordance with § 40-35-207, the department of correction shall include information identifying the defendant's risks and needs as determined through the use of a validated assessment instrument, along with recommended treatment programs to address the risks and needs and enhance the defendant's opportunity for successful reentry into the community.

(c) The department of correction shall develop an individual treatment/supervision plan for each offender in its custody or under its supervision to enhance the offender's opportunity for successful reentry into the community. The plan shall be developed using a validated instrument to evaluate the individual risks and needs of the offender.



§ 41-1-413 - Intermediate administrative sanctions to manage and assist probationers -- Revocation of authority.

(a) When appropriate to better manage and assist probationers under their supervision, probation and parole officers employed by the department of correction shall have the authority to impose intermediate administrative sanctions, including, but not limited to, mandated participation in treatment programs designed to address an offender's risks and needs. The intermediate administrative sanctions shall be imposed in accordance with the treatment/supervision plan developed using a validated instrument to evaluate the individual risks and needs of the offender.

(b) Trial courts may revoke the authority granted to probation and parole officers in subsection (a), by entering an order to that effect, in all cases for all defendants, in certain specified cases or for particular defendants.






Part 5 - Reduction of Prison Overcrowding

§ 41-1-501 - Part definitions.

(a) As used in this part, unless the context otherwise requires:

(1) "Board" means the board of parole;

(2) "Commissioner" means the commissioner of correction;

(3) "Designated capacity" means the number of adult male and female inmates who may be confined in all state correctional facilities under humane and constitutional conditions, as determined by the commissioner;

(4) "In-house population" means the total number of adult male or female inmates physically present within all state correctional facilities on a given day;

(5) "Parole" means the release of an inmate to the community by the board of parole prior to the expiration of the inmate's term, subject to conditions imposed by the board and to its supervision, or where a court or other authority has issued a warrant against the prisoner and the board in its discretion has released the prisoner to answer the warrant of the court or authority;

(6) "Prisoner" means an inmate confined in a state correctional facility or a felony offender confined in a local jail or workhouse who is serving a sentence of one (1) or more years; and

(7) "Relevant designated capacity" means the capacity of the state correctional facilities housing all adult male or all adult female inmates, or both, under the conditions set forth in the definition of "designated capacity."

(b) For purposes of this part, and with reference to prisoners sentenced for offenses occurring prior to July 1, 1982, references to release eligibility dates are deemed references to a prisoner's earliest release date.



§ 41-1-502 - Report to general assembly on designated capacities and in-house populations -- Construction of part.

(a) On February 1 of each year, or on more frequent occasions during periods of construction or when there is a change in designated capacity, the commissioner shall inform the speakers of the senate and house of representatives, the chairs of the judiciary and state and local government committees of the senate and the criminal justice and state government committees of the house of representatives as to the relevant designated capacity and in-house population of all adult male and all adult female correctional facilities administered by the department and the reasons for any changes in the designated capacities.

(b) Nothing in this part shall be construed to affect the authority of the general assembly to appropriate funds for the construction, renovation or alteration of correctional facilities administered by the department.

(c) Nothing in this part shall be construed to affect the authority of the state building commission to review, approve and oversee projects relating to the construction, renovation or alteration of correctional facilities administered by the department.



§ 41-1-503 - Certification of excess population -- Declaration of prison overcrowding emergency.

(a) When the commissioner determines that the in-house population has for thirty (30) consecutive days exceeded ninety-five percent (95%) of the relevant designated capacity, or has reasonable grounds to believe that within thirty (30) days the in-house population will, for at least thirty (30) consecutive days, exceed ninety-five percent (95%) of the relevant designated capacity, the commissioner shall so certify to the governor.

(b) Upon receiving the certification from the commissioner, the governor may declare that a state of overcrowding emergency exists. If the governor so declares, the governor shall immediately notify the state and local government committee of the senate, the state government committee of the house of representatives, and the attorney general and reporter that a state of prison overcrowding exists and the approximate number of inmates in the system that is in excess of ninety percent (90%) of the relevant designated capacity.



§ 41-1-504 - Governor's powers to reduce overcrowding.

(a) Upon declaring that an overcrowding emergency exists, the governor shall invoke one (1) or both of the following powers to reduce overcrowding:

(1) Direct the board, in writing, to reduce the release eligibility dates of all male or female inmates, or both, excluding any inmate convicted by a court of escape, by a percentage sufficient to enable the board to consider immediately and to release on supervised parole enough inmates to reduce the in-house population of appropriate state correctional facilities to ninety percent (90%) of the relevant designated capacity. The department of correction shall be responsible for calculating the new release eligibility date of any felony offender sentenced to confinement for one (1) or more years in the department or a county jail or workhouse;

(2) Direct the commissioner, in writing, to notify all state judges and sheriffs that the commitment to the department of felons who have been on bail prior to their convictions shall be stayed or otherwise delayed until up to sixty (60) days after the in-house population of appropriate correctional facilities has been reduced to ninety percent (90%) of the relevant designated capacity either through normal release, contract sentencing, the power granted in subdivision (a)(1) or all of these methods.

(b) The directive of the governor invoking the power granted pursuant to subdivision (a)(1) shall include the approximate number of inmates who must be released to reach ninety percent (90%) of the relevant designated capacity as well as any restrictions the governor may wish to impose regarding which inmates or types of inmates are not eligible for release and may not be considered by the board. There shall be no limits on the number or types of restrictions the governor may impose on early release eligibility as long as a sufficient number of inmates are eligible for consideration to reduce the in-house population of appropriate state correctional facilities to ninety percent (90%) of the relevant designated capacity.

(c) Notwithstanding the provisions of this section to the contrary, the governor does not have the authority to make inmates who have been convicted of a second or subsequent violation of § 39-13-502 or § 39-13-503 eligible for release under this part, nor shall the board have the authority to consider these inmates.



§ 41-1-505 - Selection and release of inmates by board -- Powers of board.

(a) Upon receipt of the written directive transmitted by the governor pursuant to § 41-1-504(a)(1) and any restrictions that may be imposed by the governor, the board shall promptly select and release on supervised parole a sufficient number of inmates to comply with the directive of the governor. Upon the board's release of the inmates and the attainment of ninety percent (90%) of the relevant designated capacity, the release eligibility dates of the inmates remaining within the department of correction shall revert automatically to the dates in existence prior to their reductions pursuant to this subsection (a). It is the responsibility of the commissioner to announce the attainment of ninety percent (90%) of the relevant designated capacity to the board and the governor as soon as it occurs.

(b) When acting pursuant to §§ 41-1-503 -- 41-1-508, the board is empowered to:

(1) Establish criteria by which prisoners shall be considered and selected for release;

(2) Impose conditions or limitations upon the parole as it deems necessary; and

(3) Authorize individual board members or parole hearing officers to conduct hearings, take testimony and make written proposed findings of fact and recommendations regarding the granting or denial of parole. The recommendations shall be adopted, modified or rejected by the concurrence of three (3) board members.



§ 41-1-506 - Delayed commitment of felons to department of correction.

(a) The directive invoking the power granted pursuant to § 41-1-504(a)(2) shall include any conditions the governor may wish to impose as to which inmates or types of inmates will immediately be accepted by the department of correction or which inmates or types of inmates will be subject to the delayed intake directive, or both. The commissioner shall transmit any conditions imposed by the governor to the judges and sheriffs in the notification that intake to the department has been delayed.

(b) Notwithstanding the provisions of this part, the governor shall not have the authority to direct that the commitment of an inmate be delayed any longer than six (6) months from the date of sentencing or the date of the final judgment of the highest state appellate court to which an appeal is taken, whichever date is later.

(c) During times in which the power to delay the intake of inmates is invoked pursuant to this part, a judge may order the sheriff to take the inmate into local custody to await removal to the department in accordance with this part.

(d) Any delay in the commitment of an inmate to the department as authorized by this part shall not affect the finality of the trial court's sentencing order for appellate purposes. During the authorized delay, the trial court shall retain full authority to change the sentence imposed in any manner.

(e) Notwithstanding any other law to the contrary, during the time that the power of restricted intake has been invoked pursuant to § 41-1-504(a)(2), no sheriff may convey an inmate to the department unless authorized to do so by this section. No sheriff shall be deemed to have violated any duty of office by not conveying the inmate when notified to do so.



§ 41-1-507 - Governor's report to legislative committees and attorney general and reporter.

(a) Each month or part of a month that a state of prison overcrowding exists that results in the invocation of powers authorized by this part, the governor shall transmit to the state and local government committee of the senate, the state government committee of the house of representatives, and the attorney general and reporter the following information on any inmates who were granted early parole or whose commitment was delayed:

(1) The number of inmates in each category;

(2) The distribution of offenses for which inmates in each category were convicted;

(3) The length of sentences of inmates in each category;

(4) The amount of time served by inmates granted early parole;

(5) The amount of time inmates granted early parole were released prior to regular parole eligibility or release classification dates; and

(6) Any other information concerning early releases on parole or delayed commitments that may be requested by the state and local government committee of the senate and the state government committee of the house of representatives.

(b) Within thirty (30) days of the end of a state of prison overcrowding emergency, the governor shall also transmit a summary of the information listed in this section to the officials listed in this section. The summary shall be applicable to all inmates granted early parole or whose commitment was delayed during the most recent state of prison overcrowding emergency.

(c) The commissioner and the chair of the board of parole shall report monthly and publicly to the state and local government committee of the senate and the state government committee of the house of representatives the number of early releases by primary offense.



§ 41-1-508 - Release eligibility dates for felons in local institutions.

(a) The percentage reduction of release eligibility dates required under §§ 41-1-503 -- 41-1-507 shall likewise apply to all felony offenders serving sentences of one (1) or more years in local jails and workhouses.

(b) Offenders made eligible for parole consideration by subsection (a) may be considered and released on supervised parole by the board.

(c) Upon attainment of ninety percent (90%) of the relevant designated capacity of the state correctional facilities, the release eligibility dates of all such felony offenders remaining in local jails and workhouses shall automatically revert to the dates in existence prior to their reductions under this section.



§ 41-1-509 - Transfers of inmates.

During any period in which reductions of release eligibility dates are authorized by §§ 41-1-503 -- 41-1-507, the department of correction shall make every effort consistent with its classification policies to reduce overcrowding in particular institutions through transfers of inmates to other institutions.



§ 41-1-510 - Participation in time reduction programs.

Notwithstanding any other law to the contrary, all prisoners sentenced to the department of correction whose commitments are delayed pursuant to this part or pursuant to the order of a federal court, and who are being held by the county pending the commitment, may, at the discretion of the sheriff or superintendent, participate in appropriate academic, vocational and work-related programs that are available to persons sentenced to local jails or workhouses, and may be awarded time reduction credits as authorized by chapter 2 of this title for participation in the programs.






Part 6 - Development District Correction Act

§ 41-1-601 - Short title.

This part shall be known and may be cited as the "Development District Correction Act."



§ 41-1-602 - Establishment.

(a) The commissioner of correction is authorized to designate certain institutions as regional state workhouses that may be operated by the department of correction to house prisoners sentenced to confinement for six (6) years or less.

(b) Regional state workhouses may be established in one (1) or more development districts created pursuant to title 13, chapter 14.

(c) The institutions shall be sufficiently secure to prevent the unauthorized absence by prisoners in the institutions.

(d) Suitable living quarters shall be maintained and, where possible, the department should provide transportation to jobs and to vocational, educational or other programs in the community.



§ 41-1-603 - Designation of judicial districts -- Maximum number of inmates.

(a) The commissioner of correction may designate the judicial district or districts from which each regional workhouse may accept commitments.

(b) The commissioner may further determine the number of inmates each institution may adequately house and may prorate the number among those judicial districts served by the institution. This prorated number shall be the maximum number of inmates committed from a given judicial district who may, without the commissioner's express approval, be housed in the institution at any one (1) time.



§ 41-1-604 - Advisory board.

The sheriff or sheriffs and district attorney general or district attorneys general or their designees of judicial districts designated in § 41-1-603 shall form an advisory board to periodically review the management and operation of the regional workhouses and to make recommendations to the commissioner relative to the management and operation of the facilities.



§ 41-1-605 - Manner of service of sentence -- Application to alter.

(a) Confinement in a regional workhouse shall be considered a sentence to the department; provided, that the court shall retain full jurisdiction over the defendant during the term of the sentence and may modify or reduce the sentence or may place the defendant on probation supervision where otherwise eligible.

(b) Following the first application, applications to alter the manner of the service of the sentence may be made at no less than three (3) month intervals.









Chapter 2 - County Workhouses

§ 41-2-101 - Workhouses authorized.

(a) The counties, through their county legislative bodies, are authorized and empowered to establish, construct and maintain portable, movable or stationary workhouses, as the legislative bodies may, in their discretion and wisdom, deem advisable for the best interest of the county. Prisoners receiving workhouse sentences by the circuit or criminal court of the county shall be sentenced to the workhouse as may be provided by the county legislative body.

(b) The county legislative body may provide the lands, buildings and articles of any kind as may be necessary for a workhouse for the county.

(c) The counties shall have the authority under subsection (a), this subsection (c) and § 41-2-103 to establish, construct and maintain portable or moving workhouses for the convenience of working prisoners upon the public highways and in working out their sentences in any labor assigned them.



§ 41-2-102 - Jail as workhouse.

Any county not having provided a separate workhouse may, through its county legislative body, declare its jail to be a workhouse, if the jail is, in the opinion of the members of the county legislative body, of sufficient capacity and suitable for the purpose. From and after the declaration the jail shall be known as, and shall be, the county workhouse, and the county shall have thereafter the benefit of all laws in the state applying to workhouses.



§ 41-2-103 - Sentence to county workhouse.

It is the duty of the judges of the circuit or criminal courts, whenever prisoners are convicted of any offense for which they are confined in the workhouse, to sentence the prisoners to the workhouse of the county, portable, movable or stationary, as may be provided and established in the county.



§ 41-2-104 - Board of workhouse commissioners -- Alternative administration.

(a) When any county has established a separate workhouse, or the jail in any county has been declared a workhouse, the county legislative body of the county shall elect four (4) competent persons, who, in conjunction with the county mayor, shall be known as the board of workhouse commissioners, of which the county mayor shall be, ex officio, chair of the board.

(b) Two (2) of the commissioners shall serve for the term of one (1) year and two (2) for the term of two (2) years; and annually thereafter, on the first Monday in January, the county legislative body shall elect two (2) commissioners for the term of two (2) years, and all vacancies shall be filled by like election for the unexpired term of the commissioner whose place is to be supplied.

(c) The workhouse commissioners shall take an oath faithfully to discharge and perform the duties of their office, which oath shall be filed with the county clerk, and a record of the oath made on the minutes of the county legislative body. They shall appoint one (1) of their number secretary.

(d) Where a separate workhouse has been established, the commissioners shall have charge, supervision and control of the workhouse in all of its departments, the inmates, the appointment or selection of a superintendent of the workhouse, all necessary guards and other employees, the discharging thereof at any time, in the discretion of the commissioners, and generally to regulate and control that department of the county's business.

(e) The board of commissioners shall:

(1) Meet once each month, and more often if necessary, for the transaction of business, at the office of the county mayor;

(2) Keep, in a well-bound book to be furnished by the county, full and complete minutes of their proceedings;

(3) Examine all accounts submitted to them by the superintendent, approve the accounts if found correct, and enter them on their minutes, showing from whom supplies were furnished, and for what purpose, and the amount. The chair and secretary shall sign the accounts, and deliver them to the county mayor, who shall issue a warrant for their payment, and keep a record of the accounts, designating to whom issued, and for what purpose, and shall preserve the vouchers; and

(4) Visit and inspect the workhouse prisoners, where at work, as often as necessary.

(f) Three (3) members of the board shall constitute a quorum for the transaction of business.

(g) The board of commissioners shall each receive such compensation as may be fixed by the county legislative body, to be paid quarterly upon warrant of the executive.

(h) (1) (A) As an alternative to a board of workhouse commissioners, any county may, upon the recommendation of the county mayor and a resolution passed by a two-thirds (2/3) vote of the county legislative body, place the operation, supervision and control of the county workhouse under the administrative control of the county mayor. If a county chooses the alternative provided by this subdivision (h)(1)(A), the county mayor shall possess the same powers, duties and responsibilities as are provided by this section for the board of workhouse commissioners.

(B) As a further alternative to a board of workhouse commissioners, any county may, upon recommendation by the county mayor, and by resolution of the county legislative body, place the operation, supervision and control of the county workhouse under the administrative control of the county sheriff. Administrative control of the workhouse shall be subject to such terms and conditions as the county legislative body and the sheriff may agree. Notwithstanding any law to the contrary, the agreement between the county legislative body and the sheriff may provide for the payment of additional compensation to the sheriff for the services. If a county chooses this further alternative as provided in this subdivision (h)(1)(B), the sheriff shall possess the same powers, duties and responsibilities as are provided by this section for the board of workhouse commissioners, unless otherwise provided by the agreement between the county legislative body and the sheriff.

(2) Subdivision (h)(1) shall not apply in any county having a population of not less than three hundred nineteen thousand six hundred twenty-five (319,625) nor more than three hundred nineteen thousand seven hundred twenty-five (319,725), according to the 1980 federal census or any subsequent federal census.



§ 41-2-105 - Labor prescribed for prisoners.

The board of workhouse commissioners shall prescribe the kind of labor at which the prisoners shall be put; provided, that when practicable, they shall be worked on the county roads in preference to all other kinds of labor.



§ 41-2-106 - Quarterly audit.

The board of workhouse commissioners shall, at the close of each quarter, at least two (2) days before the meeting of the county legislative body, submit the book kept by the superintendent and the minute book of the board to the county mayor, for settlement and comparison with the audited account kept in the county mayor's office; and, if found correct, the county mayor shall endorse on the books "examined and approved" and sign the books officially.



§ 41-2-107 - Workhouse superintendents.

(a) (1) The board of commissioners shall appoint a superintendent of the workhouse.

(2) The superintendent shall be appointed on the first Monday in January of every even-numbered year, and hold office for two (2) years, unless sooner suspended or removed, as provided in § 41-2-104(d).

(b) The superintendent shall take an oath, and give bond for the faithful discharge of the superintendent's duty, with two (2) or more approved sureties, or an approved surety company, in the sum of one thousand dollars ($1,000), payable to the state for the use of the county, before the county mayor, which oath and bond shall be filed with the county clerk, and record of the oath and bond made on the minutes of the county legislative body.

(c) The salary of the superintendent shall be fixed by the commissioners and shall be paid quarterly on the warrant of the county mayor.



§ 41-2-108 - Sheriff as superintendent.

Whenever the jail in any county has been declared a workhouse, as provided in § 41-2-102, the sheriff shall be ex officio the superintendent of the workhouse. All persons liable to imprisonment for safekeeping, whether charged with felonies or misdemeanors, shall be confined in the workhouse, securely kept and properly cared for.



§ 41-2-109 - Care of prisoners.

It is the duty of the superintendent to:

(1) Discharge each prisoner as soon as the prisoner's time is out, or upon order of the board of commissioners;

(2) See that the prisoners are properly guarded to prevent escape;

(3) See that they are kindly and humanely treated, and properly provided with clothing, wholesome food properly cooked and prepared for eating three (3) times a day when at work;

(4) See that they are warmly and comfortably housed at night and in bad weather;

(5) See that when sick they have proper medicine and medical treatment, and, in case of death, are decently buried; and

(6) Keep the males separate from the females.



§ 41-2-110 - Accounts and reports.

(a) (1) The superintendent shall keep or cause to be kept, in a well-bound book to be furnished by the county, an account of all supplies, implements and tools purchased for the workhouse, keeping the account for supplies separate from implements and tools.

(2) The superintendent shall, when a purchase is made, obtain an itemized bill specifying from whom purchased, the kind and amount of the articles purchased and the date.

(3) The superintendent shall approve the bill, enter it on the books and present it to the commissioners for their approval.

(b) The superintendent shall make to the commissioners quarterly reports of the whole working system, the amount of the work done and its estimated value, the amount of current expenses for supplies and for tools and implements and any other matter deemed necessary by the superintendent or ordered by the commissioners or the county legislative body.



§ 41-2-111 - Sentence to hard labor -- Good time credit -- Disciplinary review board.

(a) In all cases where a person is by law liable to be imprisoned in the county jail for punishment or for failure to pay a fine, that person shall be sentenced to be confined, and shall be confined, at hard labor in the county workhouse until the expiration of the sentence of imprisonment or, subject to the limitations imposed by § 40-24-104, until the fine has been worked out, paid or secured to be paid.

(b) Each such prisoner who has been sentenced to the county jail or workhouse for any period of time less than one (1) year on either a misdemeanor or a felony, and who behaves uprightly, shall have deducted from the sentence imposed by the court time equal to one quarter (1/4) of the sentence. In calculating the amount of good time credit earned, the one-quarter reduction shall apply to the entire sentence, including pre-trial and post-trial confinement. Fractions of a day's credit for good time of one half (1/2) or more shall be considered a full day's credit. If any prisoner violates the rules and regulations of the jail or workhouse, or otherwise behaves improperly, the sheriff or superintendent of the institution may revoke all or any portion of the prisoner's good time credit; provided, that the prisoner is given a hearing in accordance with due process before a disciplinary review board and is found to have violated the rules and regulations of the institution.

(c) (1) The disciplinary review board for each institution shall be composed of six (6) impartial members, one (1) or more of whom may be members of the jail or workhouse staff.

(2) The members of the disciplinary review board, which is created by this section, shall be appointed by the sheriff or superintendent of the jail or workhouse where the institution is located, subject to approval by the county legislative body.

(3) Members shall serve for a period of two (2) years, except that appointments made to fill unexpired terms shall be for the period of the unexpired terms.

(4) No less than one (1) and no more than three (3) of the members of the disciplinary review board are required to transact the business authorized by this section.

(5) The county legislative body is authorized to establish the rate of compensation for such board members. In any county having a population of more than seven hundred thousand (700,000) according to the 1980 federal census or any subsequent federal census, this subsection (c) shall not apply.

(6) Members of the board, while acting in good faith, shall not be subject to civil liability relative to the performance of duties delegated to the board by this section.

(d) The prisoner shall be given notice of the disciplinary hearing and shall have the right to call witnesses in the prisoner's behalf. The decisions of the disciplinary review board for workhouse inmates may be appealed to the sheriff or workhouse superintendent.



§ 41-2-112 - Fine accompanying sentence to workhouse.

When any person is sentenced to the workhouse, the judge of the court trying the case shall fix the fine in each case against the prisoner at a sum equal to the state and county tax provided by law; provided, that a greater fine may be entered, in the discretion of the court.



§ 41-2-113 - Sentence to workhouse in lieu of jail.

In all cases where a person is by law liable to be imprisoned in the county jail for safekeeping or punishment, confinement in the workhouse, if one is provided, may, in the discretion of the court, be substituted.



§ 41-2-116 - Statement of sentence.

(a) A certified statement of the sentence of each prisoner shall be made out on printed blanks provided for the purpose and delivered to the superintendent of the workhouse and to the county mayor by the clerk of the court trying the case and shall specify:

(1) The name of the inmate;

(2) Date of sentence;

(3) Crime for which committed;

(4) The term of imprisonment; and

(5) Amount of fine and costs; and the superintendent and the county mayor shall enter the amount in a book provided by the county for that purpose.

(b) The superintendent shall also keep a record of the age, sex, complexion, color of the hair and eyes and nationality of each inmate.



§ 41-2-117 - Workhouse sentence beginning after term in penitentiary.

When any inmate is sentenced by the courts to the workhouse, the inmate's time of sentence to begin after a term of imprisonment in the penitentiary has expired, the judge of the court shall, in the commitment to the penitentiary, cause this fact to appear and shall direct the warden of the penitentiary to notify the superintendent of the workhouse of the time when the inmate will be discharged. It is the warden's duty to deliver the inmate upon the order of the superintendent.



§ 41-2-118 - Medical care of prisoners.

(a) Where any county has a health officer and jail physician, the person shall attend on all workhouse prisoners while they remain in the jail building after sentence to the workhouse and give them medicine and medical treatment as may be necessary. The health officer and physician shall receive no additional compensation for the services other than the person's regular salary.

(b) Where there is no health officer and jail physician, the county may contract for services with a private physician.



§ 41-2-119 - Board for state prisoners.

(a) The state shall pay for the board of state prisoners in accordance with chapter 8 of this title.

(b) Within the time requirements of § 41-8-106, the number of prisoners held and bills for the same shall be made out and sworn to by the sheriff or superintendent and certified by the clerk.



§ 41-2-120 - Refusal to work or disorderly conduct.

(a) Any prisoner refusing to work or becoming disorderly may be confined in solitary confinement, or subjected to such other punishment, not inconsistent with humanity, as may be deemed necessary by the sheriff or superintendent for the control of the prisoners, including reducing sentence credits pursuant to the procedure established in § 41-2-111.

(b) Prisoners refusing to work, or while in solitary confinement, shall receive no credit for the time so spent.



§ 41-2-121 - Transfer to department of correction.

(a) Whenever the sheriff or superintendent in charge of the county workhouse or penal farm determines that a prisoner who is convicted and sentenced to the workhouse or penal farm under § 40-23-104, § 40-35-314 or former § 40-35-311 proves to be a troublemaker or does not adjust to the proper type of operation of the workhouse or penal farm and creates a problem, the sheriff or superintendent may then present to the court that ordered the prisoner confined in the county workhouse or penal farm for the term of such sentence a petition setting forth the reasons why, in the officer's opinion, an order should be entered transferring the prisoner from the county workhouse or penal farm to the department of correction.

(b) A copy of the petition shall be served upon the prisoner by the sheriff and the prisoner then brought before the court to show cause why the prisoner should not be transferred from the county workhouse or penal farm to the department to serve out the term in the department in conformity with the allegations and prayer of the petition before the court. If the judge of the court that ordered the prisoner confined in the county workhouse or penal farm for the term of such sentence is not immediately available due to death, illness, recess or any other reason, the petition may be presented to and acted upon by any other judge of a court of equal or concurrent jurisdiction.



§ 41-2-122 - Transfer to state psychiatric hospital.

(a) Whenever the sheriff or superintendent or other official in charge of the county workhouse or penal farm determines that a prisoner convicted and sentenced to the workhouse or penal farm requires hospitalization for treatment of a mental illness, that official may seek the admission of the prisoner to a state psychiatric hospital under § 33-6-201, title 33, chapter 6, part 4 or title 33, chapter 6, part 5.

(b) A prisoner from a workhouse or penal farm who is admitted to a state psychiatric hospital under § 33-6-201, title 33, chapter 6, part 4 or title 33, chapter 6, part 5 shall be returned to the workhouse or penal farm whenever the superintendent of the hospital determines that the prisoner no longer meets the standards under which the prisoner was admitted or when continued hospitalization is no longer advisable or beneficial.



§ 41-2-123 - Road work by prisoners -- Credit for time worked -- Grants for litter abatement -- Governmental immunity.

(a) All prisoners sentenced to the county workhouse under § 40-23-104 or former § 40-35-311 shall be worked on the county roads under the supervision of the chief administrative officer of the county highway department, when, in the opinion of the chief administrative officer, a sufficient number are available to pay the county for the necessary expense incurred for keeping and caring for them. The prisoners may be utilized by municipalities within the county by mutual agreement between the county sheriff or superintendent of the county workhouse and the chief executive officer of the municipality.

(b) (1) When any prisoner has been sentenced to imprisonment in a county workhouse or county jail for a period not to exceed eleven (11) months and twenty-nine (29) days, the sheriff of the county or the superintendent of the county workhouse, or both, are authorized to permit the prisoner to work on the county roads or within municipalities within the county on roads, parks, public property, public easements or alongside public waterways up to a maximum of fifty feet (50') from the shoreline.

(2) It is the duty of the prisoners to pick up and collect litter, trash and other miscellaneous items unsightly to the public that have accumulated on the county roads. All prisoners participating in this work program shall be under the supervision of the county sheriff or the sheriff's representative or the superintendent of the county workhouse or the superintendent's representative. Prisoners utilized by a municipality shall be supervised by representatives of the municipality. The prisoners may be utilized by the municipalities for such duties or manual labor as the municipality deems appropriate.

(3) Work performed by the prisoner under this subsection (b) shall be credited toward reduction of the prisoner's sentence in the following manner: for each one (1) day worked on the road by the prisoner, the prisoner's sentence shall be reduced by two (2) days.

(c) The commissioner of transportation is authorized to make grants to the several counties of the state, either through the office of sheriff or that of county mayor, or other appropriate official, for the purpose of funding programs for the collection of litter and trash along county, state and interstate roads and highways within the respective counties. The grants may provide for the use of labor of prisoners sentenced to the county workhouse and may fund expenses, including, but not limited to, salaries, administration and the purchase, maintenance and operation of equipment. Not more than ten percent (10%) of the funds awarded by a grant under this subsection (c) shall be expended for the purpose of advertising or promoting a litter and trash collection program, and no part of such funds shall be used to purchase supplies, materials or equipment displaying the name or likeness of the administrator of such program or of any other individual. Local county officials and other recipients may submit applications outlining a plan for litter abatement, which may include recycling programs, to the department of transportation. All applications shall be subject to prior review and approval by the governor or designated agent.

(d) (1) Neither the state nor any municipality, county or political subdivision of the state, nor any employee or officer thereof, shall be liable to any person for the acts of any prisoner while on a work detail, while being transported to or from a work detail, while attempting an escape from a work detail or after escape from a work detail.

(2) Except as provided in § 9-8-307, neither the state nor any municipality, county or political subdivision of the state, nor any employee or officer thereof, shall be liable to any prisoner or prisoner's family for death or injuries received while on a work detail, other than for medical treatment for the injury during the period of the prisoner's confinement.



§ 41-2-124 - Work contracts with other counties.

Any county not desiring to work its workhouse prisoners may, through its county mayor, by direction of the county legislative body, contract with any other county for the custody and employment of such prisoners. The prisoners shall then be worked and guarded by the county contracting to take them and shall be subject to any rules that may be established by the workhouse commissioners of that county.



§ 41-2-125 - Contracts with department of transportation.

The department of transportation is authorized to enter into and make such contracts as may be deemed advisable by the department, with county officials charged by law to work workhouse prisoners in the construction or reconstruction of roads and to compensate such counties by allowing credit to the county in cooperating in the construction or reconstruction of roads with the department, for the state or federal government, upon such terms as may be approved by the appropriate department of the government of the United States and the Tennessee department of transportation.



§ 41-2-126 - Contract to bail out prisoner -- Surrender of prisoner by bailee -- Action against delinquent bailee.

(a) Any person, after sentence of punishment by imprisonment of any prisoner has expired, may, by contract with the workhouse commissioners and with the consent of the prisoner, bail out any prisoner, under the following form and conditions:

Click here to view form

(b) (1) The prisoner, while so bailed, shall be in the hands of the bailee, who may, at any time, surrender and turn over the prisoner to the superintendent of the workhouse and shall be discharged from further liability on the contract; provided, that the bailee shall pay into the county treasury, on receivable warrant of the county mayor, the amount falling due by the terms of the contract prior to the surrender of the prisoner.

(2) The bailee shall have the power to arrest the prisoner in person or through any sheriff or constable anywhere in the state; and the prisoner, when arrested, shall be delivered to the superintendent of the workhouse and shall be compelled to work out such part of the original fine and costs as have not been worked out or paid by the prisoner under the agreement and the costs of the arrest in addition.

(c) If the bailee fails to pay the fine and costs, or costs only, according to the agreement, then the county mayor shall, in the name of the state, for the use of the county, proceed against the bailee and the sureties before any general sessions or circuit court.



§ 41-2-127 - Release of prisoners for occupational, scholastic or medical purposes.

(a) Counties having a population of six hundred thousand (600,000) or more, according to the 1960 federal census or any subsequent federal census, shall permit certain prisoners to leave the workhouse or jail during reasonable and necessary hours for occupational, scholastic or medical purposes as provided in §§ 41-2-127 -- 41-2-132.

(b) All other counties of this state are authorized to permit certain prisoners to leave the workhouse or jail during reasonable and necessary hours for occupational, scholastic or medical purposes as provided in §§ 41-2-127 -- 41-2-132.



§ 41-2-128 - Prisoners who may apply for release -- Procedure.

(a) Whenever any person has been sentenced to undergo imprisonment in a county workhouse, referred to as the "workhouse" in this chapter, for the commission of a crime defined as a misdemeanor by the laws of the state of Tennessee, the county board of commissioners, if there is one, or, otherwise, the judge of the circuit court, criminal court or general sessions court having jurisdiction in the county where the person is imprisoned, upon application made therefore by the warden, superintendent, prison keeper or other administrative head of a workhouse, may, by order, direct the warden, superintendent, prison keeper or other administrative head of a workhouse to permit the prisoner to leave the workhouse during necessary and reasonable hours for the purpose of working at the prisoner's employment, conducting the prisoner's own business or other self-employed occupation, including, in the case of a woman, housekeeping and attending to the needs of the woman's family, seeking employment, attendance at an educational institution or securing medical treatment. Similarly, the judge of the circuit court, criminal court or general sessions court having jurisdiction in the county where the person is imprisoned may, upon application of the sheriff, enter a like order for the same purpose for jail prisoners. The order may be rescinded or modified at any time with or without notice to the prisoner.

(b) Whenever any person has been sentenced to undergo imprisonment in a county workhouse due to the violation of a criminal statute that is a felony under the laws of the state of Tennessee, then the individual may be allowed to leave the county workhouse during necessary and reasonable hours for occupational, scholastic or medical purposes. Any individual serving a felony sentence based on a crime against person or property who has a previous sentence defined as a felony against person or property, as defined by the laws of the state of Tennessee or any other state of the United States or by the criminal statutes of the government of the United States, shall not be eligible to apply for release from the county workhouse during reasonable and necessary hours for occupational, scholastic or medical purposes as provided in §§ 41-2-127 -- 41-2-132.

(c) (1) Notwithstanding the provisions of this section, § 55-10-402 or § 55-50-504(a)(2) to the contrary, the judge may sentence persons convicted of a second violation of § 55-10-401 or § 55-50-504(a)(2), to the work release program established pursuant to this section if, prior to doing so, the following conditions have been met:

(A) An investigative report is completed and considered by the judge, with the report confirming the defendant's employment and the employer's willingness to participate in the work release program, including, but not limited to, reports to monitor the defendant's attendance, performance and response to treatment;

(B) A plan acceptable to the judge is established to provide for the monitoring of the defendant's whereabouts while at or on the defendant's job; and

(C) The defendant agrees to defray, to the best of the defendant's ability, the cost of incarceration and treatment.

(2) No person convicted of a second violation of § 55-10-401 that results in personal injury to, or the death of, another shall be sentenced to the work release program.

(3) As a condition to participation in the work release program, the defendant must agree to be screened, at least daily, for the purpose of determining whether the defendant has consumed alcohol or illegal drugs.

(4) A defendant permitted to participate in a work release program pursuant to this section shall not be permitted to operate a motor vehicle while participating in the program and shall at all times, when not actually at the place of employment or while being transported to or from the place of employment, remain in actual incarceration as provided by law.

(5) (A) The judge shall, at the time of sentencing, cause the sentencing order to reflect the defendant's cost of incarceration and treatment and shall affix to the order, taking into consideration the defendant's ability to pay, the time and manner in which the costs are to be paid. The court shall enter the necessary orders requiring that the costs of incarceration and treatment be paid or secured, including, but not limited to, orders of probation that include, as a condition thereof, the payment of costs covered by this subdivision (c)(5).

(B) When a defendant alleges inability to pay pursuant to the terms set out by the order, the defendant may petition the court for modification as to the terms of payment. When it is determined that the defendant is unable to pay the entirety of the costs covered by this subdivision (c)(5) in the time and manner imposed by the court, any costs imposed against the defendant shall be pursuant to a schedule promulgated by the chief administrative officer of the county, or the officer's designee, with the schedule to be based upon the defendant's ability to pay the same.

(C) In promulgating the schedule governing costs and the amount thereof to be paid by the defendant, the chief administrative officer of the county, or the officer's designee, shall consider the defendant's ability to pay and the disbursement schedule set forth in § 41-2-129 and shall incorporate payments ordered in this subsection (c) into the schedule.

(D) In no event shall a person be denied access to this program or be denied discharge from incarceration as a result of that person's inability to pay.

(6) A county that permits a person convicted of a second offense violation of § 55-10-401 to be sentenced to a work release program shall maintain records sufficient to allow an annual determination of whether participation in any way diminishes the effectiveness of § 55-10-402.

(7) (A) On an annual basis, the county legislative body shall conduct a public hearing to examine, monitor and evaluate the work release program operating under the authority of this subsection (c) to ensure that all requirements of this subsection (c) are being complied with and that the program is being operated in accordance with this subsection (c). As part of the public hearing, the county legislative body shall discuss the program's effectiveness and compliance and hear the opinions of the public concerning the program. The county legislative body shall give notice of the public hearing at least thirty (30) days prior to the meeting.

(B) If the county legislative body finds through its public hearing or any other information the body may obtain that the work release program is being operated in compliance with this subsection (c), it shall so certify the program. The certification shall be transmitted to all judges having jurisdiction over the offense of driving under the influence of an intoxicant in the county.

(C) If the board finds that a work release program is not being operated in compliance with this subsection (c), it shall not certify the program. The failure of certification shall be transmitted to all judges having jurisdiction over the offense of driving under the influence of an intoxicant in the county.



§ 41-2-129 - Wages or salary of employed prisoners -- Liability of prisoner for prisoner's board in the workhouse -- Work release.

(a) When a prisoner is employed for wages or salary, the warden, superintendent or other person in charge of the workhouse shall collect the wages or salary or require the prisoner to turn over the prisoner's wages or salary when received; and the warden, superintendent or other person in charge of the workhouse shall deposit the wages or salary in a trust checking account and shall keep a ledger showing the status of the account of each prisoner. In the case of a jail prisoner, the sheriff shall collect the wages or salary of the prisoner or require the prisoner to turn over the wages or salary when received and shall perform the duties prescribed in this subsection (a) for the warden, superintendent or other person in the case of workhouse prisoners.

(b) (1) Every prisoner gainfully employed shall be liable for the cost of that prisoner's board in the workhouse, as fixed by the county commissioners.

(2) If necessarily absent from the workhouse at a meal time, a prisoner shall, at the prisoner's request, be furnished with an adequate nourishing lunch to carry to work.

(3) The warden, superintendent or other person in charge of the workhouse shall charge the prisoner's account if the prisoner has one for such board.

(4) If the prisoner is gainfully self-employed, the prisoner shall pay for such board, in default of which the prisoner's privilege under §§ 41-2-127 -- 41-2-132 shall be automatically forfeited.

(5) If the workhouse food is furnished directly by the county, the warden, superintendent or other person in charge of the workhouse shall account for and pay over such board payments to the county.

(6) The same provisions shall apply in the case of jail prisoners, except that the county legislative body shall have and exercise the duties and authority prescribed for the county board of commissioners in the case of workhouse prisoners and the sheriff shall have and exercise the duties and authority prescribed for the warden, superintendent or other person in the case of workhouse prisoners.

(c) By order of the county board of commissioners, or county legislative body if there is no county board of commissioners, or in the case of jail prisoners, the wages or salaries of employed prisoners shall be disbursed for the following purposes in the order stated:

(1) The board of the prisoner;

(2) Necessary travel expenses to and from work and other incidental expenses of the prisoner;

(3) Support of the prisoner's dependents, if any, the amount to be determined by the local governing body of the county workhouse or by the county legislative body in the case of jail prisoners;

(4) Payment of docket costs connected with the commitment of the person;

(5) Payment, either in full or ratably, of the prisoner's obligations acknowledged by the prisoner in writing or that have been reduced to judgment;

(6) After deductions are made in accordance with subdivisions (c)(1)-(5), two dollars ($2.00), if there is at least a balance of two dollars ($2.00) in the account, shall be deducted each month from a prisoner's trust account for any month the prisoner is gainfully employed, to be applied to the county-operated victim's assistance program, if such a program exists in the county; and

(7) After deductions are made in accordance with subdivisions (c)(1)-(6), four dollars ($4.00), if there is at least a balance of four dollars ($4.00) in the account, shall be deducted each month from a prisoner's trust account for any month the prisoner is gainfully employed, to be directly applied to satisfy any judgments, against the prisoner, for restitution in favor of the victim.

(d) As an alternative to the procedures described in subsections (a), (b) and (c), the sentencing court may place a prisoner on work release subject to the terms and conditions that the sheriff and the sentencing court may agree upon.



§ 41-2-130 - Employment of prisoners in another county.

(a) The county board of commissioners, or county legislative body if there is no county board of commissioners, may, by order, authorize the warden, superintendent or other person in charge of the workhouse to whom the prisoner is committed to arrange with another warden, superintendent or other person in charge of a workhouse for the employment of the prisoner in the other's county and, while so employed, to be in the other's custody but in other respects to be and continue subject to the commitment.

(b) In like manner, the county legislative body may authorize the sheriff to so arrange with the sheriff of another county, in the case of jail prisoners, for employment of any such prisoner in the other's county, to be in that sheriff's custody while so employed but in all other respects to be and continue subject to the commitment.



§ 41-2-131 - Grounds for refusal to release prisoner.

The warden, superintendent or other person in charge of a workhouse may refuse to permit the prisoner to exercise the privilege to leave the workhouse for any breach of discipline or other violation of workhouse regulations. Similarly, the sheriff may refuse to permit the prisoner to exercise the privilege to leave the jail for any breach of discipline or other violation of jail regulations.



§ 41-2-132 - Contracts with other governmental agencies for accepting work release prisoners.

The warden, superintendent, prison keeper or other administrative head of a workhouse shall be authorized, with the approval of the local governing body of the county workhouse, to jointly contract with any other governmental agency, whether federal, state, county or municipal, with regard to accepting prisoners in custody of such other governmental agency or agencies for purposes of participation in the work release program under the provisions of §§ 41-2-127 -- 41-2-132. Also, the sheriff may, with the approval of the county legislative body, contract with another unit of government with regard to accepting prisoners in the custody of that government for the purpose of participating in the work release program.



§ 41-2-133 - Institution of work release programs by counties -- Costs.

(a) All counties in the state, except as provided in subsection (b), may institute a work release program in accordance with the provisions of this chapter.

(b) The provisions of this section shall not apply to any county having a population, according to the 1970 federal census or any subsequent federal census, of: Click here to view image.

(c) The state's share of the cost imposed on local governments by the work release program as instituted by this section shall be funded by the increase in state taxes apportioned by law to cities and counties that are not specifically earmarked for a particular purpose.



§ 41-2-134 - Commission created to authorize work release.

(a) There is created a commission to authorize prisoners to come under a work release program whenever any person has been committed to the workhouse or similar place of confinement and to approve educational programs established pursuant to § 41-2-145.

(b) The commission, as authorized in this section, is authorized and empowered to permit the defendant to leave the workhouse during approved working hours to work at a place of employment and to earn a living to meet, in whole or in part, the cost of the prisoner's current financial obligations; provided, that the prisoner returns to the workhouse each day after work and that the prisoner is released only for related rehabilitative purposes as recommended by the correctional/rehabilitation work release coordinator.

(c) (1) In any county having a population of not less than eight hundred twenty-five thousand (825,000) nor more than eight hundred thirty thousand (830,000), according to the 1990 federal census or any subsequent federal census, and in any county having a metropolitan form of government and a population of not less than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census, the commission shall be composed of not more than twelve (12) members nor less than three (3) members, who shall meet as three-member panels for the purpose of reviewing and approving applications for work release.

(2) In other counties, the commission shall be composed of three (3) members.

(3) In all counties:

(A) The sheriff or workhouse superintendent shall appoint the members of the commission, subject to the approval of the county legislative body;

(B) Each member shall serve a four-year term; and

(C) A person appointed to fill a vacancy shall serve for the remainder of the unexpired term.

(d) The commission shall meet weekly or at the call of the sheriff at the sheriff's office.



§ 41-2-135 - Petition to come under the work release program.

A prisoner desiring to come under the work release program shall file a petition with the work release coordinator of the correctional/rehabilitation division. The petition must be joined in by the sheriff and concurred in by the warden of the workhouse and approved by the commission.



§ 41-2-136 - Grounds for removal from program.

Any prisoner placed under the work release program may be taken out of the program for just cause by the commission. In the event a prisoner is taken out of the work release program, the prisoner shall remain in the workhouse and complete the sentence.



§ 41-2-137 - Failure to return from work on time as evidence of intent to escape -- Penalty.

In the event a prisoner placed under the work release program does not return to the workhouse at the time specified by the warden or the work release coordinator as a condition of being placed under the work release program, the failure to return shall constitute prima facie evidence of intent to escape and the prisoner shall thereby be subject to those penalties as are imposed or shall hereafter be imposed under the general law of the state of Tennessee for persons charged with the crime of escape.



§ 41-2-138 - Monthly report to sentencing judge.

The warden of the workhouse shall file a monthly report with respect to each prisoner placed under the work release program with the judge by whom the prisoner was sentenced advising the judge as to the conduct and financial achievement of the prisoner.



§ 41-2-139 - Liability of participating prisoners for program costs.

Any prisoner placed under the work release program who has been convicted of a misdemeanor shall pay to the workhouse, for housing, board and administration of the program, the sum of not less than six dollars ($6.00) nor more than twenty-eight dollars ($28.00) for each day the prisoner works at employment away from the workhouse, in addition to any fine imposed by the court. The amount to be paid shall be determined by the board of commissioners established by § 41-2-134 and in accordance with § 41-2-129(b)(1).



§ 41-2-140 - Disbursement of wages -- Duty of warden.

The warden of the workhouse shall be responsible for the receipt and disbursement of all wages earned by a participating prisoner, and the wages shall be received, disbursed and accounted for in the fashion directed by the finance director of a metropolitan government.



§ 41-2-141 - Rules and regulations governing work release program.

(a) The sheriff, the correctional/rehabilitation work release coordinator and the warden of the workhouse shall establish rules and regulations for the orderly operation of the work release program. The rules and regulations must be approved by the commission.

(b) A violation of any rules and regulations so promulgated shall constitute cause for the removal of the prisoner from the program under the provisions of § 41-2-136.



§ 41-2-142 - Furlough program.

(a) All counties in the state having duly adopted a consolidated or metropolitan form of government pursuant to title 7, chapter 1 shall institute a furlough program for workhouse prisoners.

(b) All counties having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census, shall institute a furlough program for county jail or workhouse prisoners.



§ 41-2-143 - Conditions for furlough -- Procedure.

(a) Whenever any person has been committed to the county jail or county workhouse, any sheriff or workhouse superintendent of a county with a population of seven hundred thousand (700,000) or more, according to the 1980 federal census or any subsequent federal census, is authorized, in the official's sole discretion, to permit an inmate to leave the place of confinement on furlough under such rules and regulations as may be prescribed and promulgated by the sheriff or workhouse superintendent.

(b) Whenever any person has been committed to the workhouse in a county having a metropolitan form of government, the metropolitan sheriff is authorized, in the sheriff's sole discretion, to permit an inmate to leave the place of confinement on furlough, under such rules and regulations as may be prescribed and promulgated by the sheriff.

(c) All furloughs shall be made on an individual basis under reasonable conditions to inmates:

(1) In the event of serious illness or death of a member of the inmate's immediate family;

(2) Who is on the work release program; or

(3) Who has remaining before the inmate's scheduled release date a certain maximum number of days, which maximum number of days shall be fixed by a schedule to be included in the rules and regulations prescribed and promulgated by the sheriff or workhouse superintendent.

(d) Furlough will be for a maximum of three (3) days, unless a longer time is specifically authorized by the sheriff or workhouse superintendent, and shall be granted only to those with a record of behavior and conduct as to be worthy of the privilege.

(e) Any inmate eligible to be granted a furlough by the sheriff, chief jail administrator or workhouse superintendent may make application to that superintendent or sheriff upon forms furnished by the workhouse or sheriff's department. The sheriff or the workhouse superintendent, after due consideration, may approve, reject or modify the request for furlough or may defer action on a request. The request shall be granted only upon notification of the furlough to the committing judge and to law enforcement authorities in the county of the prisoner's former residence.



§ 41-2-144 - Inmate incentive program.

All counties in the state having duly adopted a consolidated or metropolitan form of government pursuant to title 7, chapter 1, and all counties of the state having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census, shall institute an inmate incentive program for workhouse prisoners, as set out in § 41-2-145.



§ 41-2-145 - Program and rating system -- Reduction of time to serve.

(a) (1) The sheriff of any county having a consolidated or metropolitan form of government and all counties of the state having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census, shall develop an inmate incentive program for workhouse prisoners, whereby credit may be given toward the reduction of time that an inmate is required to serve for the inmate's participation in academic or vocational education classes sponsored by the consolidated or metropolitan government and all counties of the state having a population of six hundred thousand (600,000) or more, according to the 1970 federal census or any subsequent federal census, and for above average performance in the inmate's job placement, on the basis of a rating system devised by the sheriff.

(2) In all other counties, the sheriff or superintendent may develop an inmate incentive program for workhouse prisoners whereby credit may be given toward the reduction of time that an inmate is required to serve for the inmate's participation in academic or vocational education classes on the basis of a rating system.

(b) The program and rating system shall be approved by a three-member commission established pursuant to § 41-2-134. The commission shall be the same commission as set up to oversee the work release program.

(c) All reductions in time to be served by the prisoners shall be approved by the commission. Those credits of time shall be in addition to any other credits toward sentence reduction to which workhouse inmates are entitled by provisions of any other law.

(d) The sheriff is authorized to develop a schedule whereby an inmate is credited with a certain amount of time for active participation in an academic or vocational training program for a certain number of days and with a certain amount of time for maintaining a rating of above average job performance for a certain number of days.

(e) Those credits on time shall be in addition to any other credits toward sentence reduction to which workhouse inmates are entitled by any other law.



§ 41-2-146 - Workhouse or jail maintenance work -- Reduction of sentence for inmate labor.

(a) When any prisoner has been sentenced to imprisonment in a county workhouse or jail or is serving time in the county jail or workhouse pursuant to an agreement with the department of correction, the sheriff or superintendent of the county shall be authorized to permit the prisoner to participate in work programs.

(b) Work performed by the prisoner under this section shall be credited toward reduction of the prisoner's sentence in the following manner: for each one (1) day worked on such duties by the prisoner the sentence shall be reduced by two (2) days.



§ 41-2-147 - Certain prisoners in local jails or workhouses -- Eligibility for work-related programs -- Credits.

(a) The sheriff or administrative authority having responsibility for the custody of any person sentenced to a local jail or workhouse pursuant to the provisions of former § 40-35-302 [repealed], § 40-35-306 [repealed], § 40-35-307 [repealed] or § 40-35-311 [repealed] or present § 40-35-302, § 40-35-306, § 40-35-307 or § 40-35-314 shall, when a person has become eligible for work related programs pursuant to those sections, be authorized to permit the person to perform any of the duties set out in § 41-2-123 or § 41-2-146.

(b) Work performed by a prisoner under this section shall be credited toward reduction of the prisoner's sentence in the following manner: for each one (1) day worked on such duties by the prisoner the sentence shall be reduced by two (2) days.

(c) Any prisoner receiving sentence credits under this section shall not be eligible for the sentence reduction authorized by § 41-2-111.



§ 41-2-148 - Inmate labor for private purposes -- Travel restrictions.

(a) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may employ, require or otherwise use any inmate housed in the jail or workhouse to perform labor that will or may result directly or indirectly in the sheriff's, jailer's or other person's personal gain, profit or benefit or in gain, profit or benefit to a business partially or wholly owned by the sheriff, jailer or other person. This subsection (a) shall apply regardless of whether the inmate is or is not compensated for the labor.

(b) (1) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may permit any inmate housed in the jail or workhouse to perform any labor for the gain, profit or benefit of a private citizen or for-profit corporation, partnership or other business, unless the labor is part of a court-approved work release program or unless the work release program operates under a commission established pursuant to § 41-2-134.

(2) Inmates housed in a county or municipal jail or workhouse may perform any labor on behalf of a charitable organization or a nonprofit corporation.

(3) Subject to the approval of the board of regents, inmates of a county or municipal jail or workhouse may perform any labor on behalf of a farm that is operated by any institution that is under the jurisdiction of the board of regents.

(c) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may permit any inmate housed in the jail or workhouse to leave this state, unless such travel is approved by the sentencing court, unless the inmate is in need of emergency medical treatment available only in another state or there is a death or medical emergency in the inmate's immediate family.

(d) (1) Any sheriff, jailer or other person responsible for the custody of an inmate housed in a local facility who violates this section, upon the person's first conviction for the violation, commits a misdemeanor and shall be punished by a fine equal to the value of the services received from the inmate or inmates and imprisonment for not less than thirty (30) days nor more than eleven (11) months and twenty-nine (29) days. Upon a second or subsequent conviction for a violation of this section, the sheriff, jailer or other person is guilty of a felony and shall be punished by a fine of not less than the value of the services received from the inmate or inmates nor more than five thousand dollars ($5,000) and imprisonment for not less than one (1) year nor more than five (5) years. If the person violating this section for the second or subsequent time is a public official, in addition to the punishment set out in this subdivision (d)(1), the person shall immediately forfeit the person's office and shall be forever barred from holding public office in this state.

(2) Any private citizen, corporation, partnership or other business knowingly and willfully using inmate labor in violation of subsection (b) commits a Class A misdemeanor and, upon conviction, shall be punished by a fine of one thousand dollars ($1,000) and by imprisonment for not more than eleven (11) months and twenty-nine (29) days. Each day inmate labor is used in violation of subsection (b) constitutes a separate offense.



§ 41-2-149 - Work release programs -- Litter removal -- Participation.

(a) Except as provided in subsection (b), all persons sentenced to the county workhouse, either for a felony or misdemeanor conviction, in counties with an existing work release program whereby, among other things, prisoners remove litter and trash from public roads and other public areas, may be required to participate in the litter removal portion of that work release program during the period of the person's incarceration.

(b) (1) The only exceptions to the requirements of subsection (a) shall be for those persons who, in the opinion of the sheriff or the superintendent of the jail, would present a security risk or a danger to the public if allowed to leave the confines of the jail or workhouse and those persons who, in the opinion of a licensed physician, should not perform the labor for medical reasons.

(2) Nothing in this section shall be construed as making persons convicted of the offense of driving under the influence of an intoxicant as prohibited by § 55-10-401 eligible to participate in a work release program, a litter removal program or receive sentence reduction credits as authorized by this section, nor shall this section be construed as altering or decreasing the penalties established by law for that offense.

(c) All persons participating in the work release program required by this section shall receive sentence reduction credits for the work at the same rate as is provided in § 41-2-123(b)(3).



§ 41-2-150 - Work programs -- Participation required -- Exceptions.

(a) Notwithstanding any other law to the contrary, except as provided in subsection (b), any person sentenced to the county workhouse or jail, either for a felony or misdemeanor conviction, in counties with programs whereby prisoners work either for pay or sentence reduction, or both, shall be required to participate in work programs during the period of the person's incarceration. Any prisoner who refuses to participate in those programs when work is available shall have any sentence reduction credits received pursuant to the provisions of § 41-2-123 or § 41-2-146 reduced by two (2) days of credit for each one (1) day of refusal to work. Any prisoner who refuses to participate in the work programs who has not received any sentence reduction credits pursuant to § 41-2-123 or § 41-2-146 may be denied good time credit in accordance with the provisions of § 41-2-111(b) and may also be denied any other privileges given to inmates in good standing for refusal to work.

(b) The only exceptions to the requirements of subsection (a) shall be for those persons who, in the opinion of the sheriff or the superintendent of the jail, would present a security risk or a danger to the public if allowed to leave the confines of the jail or workhouse and those persons who, in the opinion of a licensed physician or licensed medical professional, should not perform the labor for medical reasons.



§ 41-2-151 - Interlocal agreements for joint operation of workhouses.

Nothing in this chapter or any other provision of general law shall be construed to prevent two (2) or more counties from entering into an interlocal agreement for the joint operation of a workhouse to serve the counties so agreeing.






Chapter 3 - Municipal Correctional Houses

§ 41-3-101 - Municipal correctional houses authorized.

The authorities of any incorporated town may provide such lands, buildings and articles of any kind as may be necessary for a workhouse or house of correction for that town, may appoint suitable persons for the management of the workhouse or house of correction, and make all necessary bylaws and regulations for the government of the inmates, and cause the bylaws and regulations to be enforced.



§ 41-3-102 - Punishment of prisoners.

(a) Any prisoner refusing to work or becoming disorderly may be confined in solitary confinement and fed on bread and water or subjected to such other punishment, not inconsistent with humanity, as may be deemed necessary by the commissioners for the government and control of the prisoners.

(b) Prisoners refusing to work or while in solitary confinement shall receive no credit for the time so spent.



§ 41-3-103 - Payment of earnings to prisoner held for safekeeping.

If a prisoner is confined for safekeeping, the prisoner's earnings, after paying for board, shall be paid over to the prisoner on discharge.



§ 41-3-104 - Detention for failure to pay fines and costs.

If a prisoner is confined for failure to pay a fine and costs, the prisoner shall be detained until the fine and costs, except litigation tax, have been paid by the proceeds of the prisoner's labor.



§ 41-3-105 - Detention after term of imprisonment.

After the term for which a prisoner is imprisoned has expired, the prisoner shall be detained until the fine and costs are paid, as provided in § 41-3-104.



§ 41-3-106 - Inmate labor for private purposes -- Travel restrictions.

(a) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may employ, require or otherwise use any inmate housed in the jail or workhouse to perform labor that will or may result directly or indirectly in the sheriff's, jailer's or other person's personal gain, profit or benefit or in gain, profit or benefit to a business partially or wholly owned by the sheriff, jailer or other person. This subsection (a) shall apply regardless of whether the inmate is or is not compensated for the labor.

(b) (1) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may permit any inmate housed in the jail or workhouse to perform any labor for the gain, profit or benefit of a private citizen or a for-profit corporation, partnership or other business unless the labor is part of a court-approved work release program or unless the work release program operates under a commission established pursuant to § 41-2-134.

(2) Inmates housed in a county or municipal jail or workhouse may voluntarily perform any labor on behalf of a charitable organization or a nonprofit corporation or a governmental entity.

(c) No sheriff, jailer or other person responsible for the care and custody of inmates housed in a county or municipal jail or workhouse may permit any inmate housed in the jail or workhouse to leave this state unless the travel is approved by the sentencing court or unless the inmate is in need of emergency medical treatment available only in another state or there is a death or medical emergency in the inmate's immediate family.

(d) (1) Any sheriff, jailer or other person responsible for the custody of an inmate housed in a local facility who violates this section, upon a first conviction therefor, commits a misdemeanor and shall be punished by a fine equal to the value of the services received from the inmate or inmates and imprisonment for not less than thirty (30) days nor more than eleven (11) months and twenty-nine (29) days. Upon a second or subsequent conviction for a violation of this section, the sheriff, jailer or other person commits a felony and shall be punished by a fine of not less than the value of the services received from the inmate or inmates nor more than five thousand dollars ($5,000) and imprisonment for not less than one (1) nor more than five (5) years. If the person violating this section for the second or subsequent time is a public official, in addition to the punishment set out in this subdivision (d)(1), the person shall immediately forfeit the person's office and shall be forever barred from holding public office in this state.

(2) Any private citizen, corporation, partnership or other business knowingly and willfully using inmate labor in violation of subsection (b) commits a Class A misdemeanor and, upon conviction, shall be punished by a fine of one thousand dollars ($1,000) and by imprisonment for not more than eleven (11) months and twenty-nine (29) days. Each day inmate labor is used in violation of subsection (b) constitutes a separate offense.



§ 41-3-107 - Public service for municipal offenders -- Immunity from liability.

(a) Municipal offenders confined or subject to confinement in a county or municipal jail or workhouse under applicable law may be sentenced by the court to perform public service work for the municipality.

(b) The municipality and its officers and employees shall not be liable for any injury sustained by the offender while the offender is on a public service work detail if the municipality exercised due care in the supervision of the offender.

(c) The municipality and its officers and employees shall not be liable to any person for the acts of any offender while the offender is on a public service work detail if the municipality exercised due care in the supervision of the offender.

(d) The municipality and its officers and employees shall not be liable to any offender or the offender's family for death or injuries received while the offender is on a public service work detail if the municipality exercised due care in the supervision of the offender.

(e) The authority and protection from liability provided by this section are supplemental and in addition to the authority and protection provided in other laws.






Chapter 4 - Jails and Jailers

§ 41-4-101 - Duty of sheriff -- Appointment of jailer.

The sheriff of the county has, except in cases otherwise provided by law, the custody and charge of the jail of the county and of all prisoners committed to the jail and may appoint a jailer, for whose acts the sheriff is civilly responsible.



§ 41-4-102 - Delivery of jail and prisoners to successor in office.

(a) Upon the resignation, death, removal from office or expiration of the term of office of any sheriff or coroner acting as sheriff, the jail and the prisoners in the jail, with everything belonging or pertaining thereto, shall be delivered over to the successor of the sheriff or coroner or any person duly authorized by law to take charge of the jail.

(b) A failure to comply with this section, after demand made by the person entitled to the charge of the jail, is a misdemeanor.



§ 41-4-103 - Persons confined -- Evaluation authorized.

(a) In addition to convicts sentenced to imprisonment in the county jail, the jail is used as a prison for the safekeeping or confinement of the following persons:

(1) Persons committed for trial for public offenses;

(2) Inmates sentenced to imprisonment in the penitentiary, until their removal to the penitentiary;

(3) Persons committed for contempt or on civil process;

(4) Persons committed on failure to give security for their appearance as witnesses in any criminal cases;

(5) Persons charged with or convicted of a criminal offense against the United States;

(6) Insane persons, pending transfer to a hospital for the insane or other disposition; and

(7) All other persons committed to the jail by authority of law.

(b) The jailer may perform evaluations of the persons listed in subdivisions (a)(1)-(7) for purposes of classification, management, care, control and cell assignment.



§ 41-4-104 - Inmates en route to penitentiary.

It is the duty of the jailer to receive and safely keep, without any fee therefor, all inmates on their way to the penitentiary, whenever the sheriff or other officer in charge of such inmates may deem it necessary.



§ 41-4-105 - Federal prisoners.

The jailer is liable for failing to receive and safely keep all persons delivered under the authority of the United States, to the like pains and penalties as for similar failures in the case of persons committed under authority of the state; however, the marshal or person delivering a prisoner under authority of the United States is liable to the jailer for fees and the subsistence of the prisoner while so confined, which shall be the same as provided by law for prisoners committed under authority of the state. The jailer will also collect from the marshal fifty cents (50cent(s)) a month for each prisoner, under the resolution of the first congress, and pay the same to the county trustee forthwith, to be accounted for by the trustee as other county funds.



§ 41-4-106 - Filing of process.

The mittimus or process by which any prisoner is committed or discharged from jail, or an attested copy of the mittimus or process, shall be regularly filed in its order and safely kept by the sheriff, or jailer, under the sheriff's direction.



§ 41-4-108 - Support of prisoners.

Every person committed to jail may furnish that person's own support, under such precautions as the jailer may deem proper to adopt for the purpose of guarding against escapes and to prevent the importation of intoxicants or narcotics. If such support is not furnished by the prisoner, it shall be furnished by the jailer.



§ 41-4-109 - Food and bedding.

The jailer shall furnish adequate food and bedding.



§ 41-4-110 - Segregation of sexes.

Male and female prisoners, except husband and wife, shall not be kept in the same cell or room in jail.



§ 41-4-111 - Cleanliness.

The jailers shall enforce cleanliness in their respective jails. They shall furnish the necessary apparatus for shaving once a week, shall provide bathing facilities separate for males and females, shall furnish hot and cold water, clean and sufficient bedding, and laundering once a week to those prisoners who are not able to provide such for themselves. The jailers shall keep the jails clean and shall remove all filth from each cell once every twenty-four (24) hours.



§ 41-4-112 - Keys kept at jail.

It is the duty of the sheriff, where the jail is not fireproof, and so long as any person is confined in the jail, to be constantly at the jail or to have constantly at the jail someone having in possession all keys necessary to liberate all of the prisoners in the jail in case of fire.



§ 41-4-113 - Night duty.

The sheriff or other person shall remain in the jail every night from eight o'clock p.m. (8:00 p.m.) to six o'clock a.m. (6:00 a.m.).



§ 41-4-114 - Correspondence and visitors.

After examination and commitment of prisoners, the jailer shall convey letters from prisoners to their counsel and others, sealing and putting them in the post office if required. The jailer shall also admit, without charge, persons having business with prisoners and shall remain present at all interviews between prisoners and others, except their counsel.



§ First - of 2 versions of this section

41-4-115. Medical care of prisoners. [Effective until January 1, 2015. See the version effective on January 1, 2015.]

(a) The county legislative bodies alone have the power, and it is their duty, to provide medical attendance for all prisoners confined in the jail in their respective counties. The county legislative bodies shall allow the county jail physician such compensation, to be paid by their respective counties, as may be fixed by the county legislative body agreed upon in writing between the county and the attending jail physician or as may be fixed by the county legislative body.

(b) The state shall be liable for expenses incurred from emergency hospitalization and medical treatment rendered to any state prisoner incarcerated in a county jail or workhouse; provided, that the prisoner is admitted to the hospital. The sheriff of the county in which the state prisoner is incarcerated shall file a petition with the criminal court committing the state prisoner to the county jail or workhouse attaching to the petition a copy of the hospital bills of costs for the state prisoner. It is the duty of the court committing the state prisoner to the county jail or workhouse to examine bills of costs, and if the costs are proved, the court shall certify the fact thereon and forward a copy to the judicial cost accountant. The expenses for emergency hospitalization or medical treatment shall be paid in the same manner as court costs. Claims for incidents occurring after March 1, 1977, shall be reimbursed if otherwise authorized by this subsection (b).

(c) The state shall be responsible for the transportation costs and cost of any guard necessary upon a state prisoner's admission to a hospital or required follow-up treatment. Reimbursement shall be made according to the procedures established by § 41-8-106, but shall be in addition to the per diem established in § 41-8-106.

(d) Any county or municipality may, by resolution or ordinance adopted by a two-thirds (2/3) vote of its legislative body, establish and implement a plan authorizing the jail or workhouse administrator of the county or municipality to charge an inmate in the jail or workhouse a co-pay amount for any medical care, treatment, pharmacy services or substance abuse treatment by a licensed provider provided to the inmate by the county or municipality. The county or municipality adopting the co-pay plan shall establish the amount the inmate is required to pay for each service provided. Nothing in this subsection (d) shall be construed as authorizing a county or municipality to deny medical care, treatment, pharmacy services or substance abuse treatment by a licensed provider to an inmate who cannot pay the co-pay amount established by the plan.

(e) If an inmate cannot pay the co-pay amount established by a plan adopted pursuant to subsection (d), the plan may authorize the jail or workhouse administrator to deduct the co-pay amount from the inmate's commissary account or any other account or fund established by or for the benefit of the inmate while incarcerated.

(f) Notwithstanding any other law to the contrary, a plan established pursuant to subsection (d) may also authorize the jail or workhouse administrator to seek reimbursement for the expenses incurred in providing medical care, treatment, hospitalization or pharmacy services to an inmate incarcerated in the jail or workhouse from an insurance company, health care corporation, TennCare or other source, if the inmate is covered by an insurance policy, TennCare or subscribes to a health care corporation or other source for those expenses.



§ Second - of 2 versions of this section

41-4-115. Medical care of prisoners. [Effective on January 1, 2015. See the version effective until January 1, 2015.]

(a) The county legislative bodies alone have the power, and it is their duty, to provide medical attendance for all prisoners confined in the jail in their respective counties. The county legislative bodies shall allow the county jail physician such compensation, to be paid by their respective counties, as may be fixed by the county legislative body agreed upon in writing between the county and the attending jail physician or as may be fixed by the county legislative body.

(b) The state shall be liable for expenses incurred from emergency hospitalization and medical treatment rendered to any state prisoner incarcerated in a county jail or workhouse; provided, that the prisoner is admitted to the hospital. The sheriff of the county in which the state prisoner is incarcerated shall file a petition with the criminal court committing the state prisoner to the county jail or workhouse attaching to the petition a copy of the hospital bills of costs for the state prisoner. It is the duty of the court committing the state prisoner to the county jail or workhouse to examine bills of costs, and if the costs are proved, the court shall certify the fact thereon and forward a copy to the judicial cost accountant. The expenses for emergency hospitalization or medical treatment shall be paid in the same manner as court costs. Claims for incidents occurring after March 1, 1977, shall be reimbursed if otherwise authorized by this subsection (b).

(c) The state shall be responsible for the transportation costs and cost of any guard necessary upon a state prisoner's admission to a hospital or required follow-up treatment. Reimbursement shall be made according to the procedures established by § 41-8-106, but shall be in addition to the per diem established in § 41-8-106.

(d) Any county or municipality may, by resolution or ordinance adopted by a two-thirds (2/3) vote of its legislative body, establish and implement a plan authorizing the jail or workhouse administrator of the county or municipality to charge an inmate in the jail or workhouse a co-pay amount for any medical care, treatment, pharmacy services or substance abuse treatment by a licensed provider provided to the inmate by the county or municipality. The county or municipality adopting the co-pay plan shall establish the amount the inmate is required to pay for each service provided. Nothing in this subsection (d) shall be construed as authorizing a county or municipality to deny medical care, treatment, pharmacy services or substance abuse treatment by a licensed provider to an inmate who cannot pay the co-pay amount established by the plan.

(e) If an inmate cannot pay the co-pay amount established by a plan adopted pursuant to subsection (d), the plan may authorize the jail or workhouse administrator to deduct the co-pay amount from the inmate's commissary account or any other account or fund established by or for the benefit of the inmate while incarcerated.

(f) Notwithstanding any other law to the contrary, a plan established pursuant to subsection (d) may also authorize the jail or workhouse administrator to seek reimbursement for the expenses incurred in providing medical care, treatment, hospitalization or pharmacy services to an inmate incarcerated in the jail or workhouse from an insurance company, health care corporation, TennCare or other source, if the inmate is covered by an insurance policy, TennCare or subscribes to a health care corporation or other source for those expenses.

(g) No claim against the state for payment of expenses under this section shall be paid unless the claim is submitted to the department of correction within six (6) months from the date the services were provided.



§ 41-4-116 - Jail inspectors.

(a) The county legislative body may, at its January term each year, appoint three (3) householders or freeholders, residents of the county, of lawful age, to act as jail inspectors for the ensuing year, or the court may appoint inspectors at any other time to act for a shorter period.

(b) The county mayor shall be an ex officio inspector of the jail in each county.

(c) It is the duty of the inspectors appointed to:

(1) Visit and examine the county jail at least once each month;

(2) Make rules and regulations for the preservation of the health and decorum of the prisoners;

(3) Decide all disputes between the jailer and the prisoners;

(4) Provide for the restraint, by ironing or segregation of prisoners who offer violence to fellow prisoners or to the jailer or the jailer's assistants, or for attempting to break jail; and

(5) Make a report, at each meeting of the county legislative body, of the state and condition of the prisoners and the jail.



§ 41-4-117 - Violation as misdemeanor.

A violation of any of the provisions of §§ 41-4-108 -- 41-4-116, whether by the sheriff or by any person selected as jailer or guard by the sheriff, is a Class A misdemeanor.



§ 41-4-118 - Employment of guard.

In all cases where a defendant charged with the commission of a felony is committed to jail, either before or after trial, and the safety of the defendant or the defendant's safekeeping, requires a guard, it is the duty of the sheriff to employ a sufficient guard to protect the defendant from violence and to prevent the defendant's escape or rescue. Nothing in §§ 41-4-118 -- 41-4-120 authorizes the employment of a guard in cases of insufficient jails, but in such cases the defendants shall be sent to adjoining counties, as required by law.



§ 41-4-119 - Compensation -- Taxing of costs.

(a) For service as a guard pursuant to § 41-4-118, each guard shall receive one dollar ($1.00) for each day, and one dollar ($1.00) for each night so necessarily employed, to be taxed in the bill of costs and paid as other costs are now paid.

(b) Before the payments provided for in subsection (a) are allowed and taxed in the bill of costs, the sheriff shall, in each case, make a statement showing the names and number of the guards, the time of service and the amount due each. The district attorney general shall examine and certify the statement as correct. The circuit or criminal judge shall also examine the statement, and examine in open court such testimony as the judge may deem necessary as to the necessity of the guards, as to their service, and shall certify that the guards were necessary, and that they have rendered the service, and the cost is correctly taxed, all of which shall be spread on the records. Upon a certified copy being presented to the commissioner of finance and administration, the commissioner shall issue a warrant for the payment.



§ 41-4-120 - Board in guarding prisoner.

Whenever any officer has to pay necessary expenses for board in guarding a prisoner, the expenses shall be allowed to the officer, to be taxed in the bill of costs not to exceed thirty-five cents (35cent(s)) per meal each for the officer, the prisoner and the guard.



§ 41-4-121 - Safekeeping of prisoners -- Sufficient jails.

(a) The sheriff has the authority, when the jail of the county is insufficient for the safekeeping of a prisoner, to convey the prisoner to the nearest sufficient jail in the state.

(b) In all cases where it is shown to the committing magistrate, judge or court that the jail of the county in which the commitment should be made is insufficient for the safekeeping of the prisoner, the commitment shall be by mittimus or warrant stating the fact to the nearest sufficient county jail.

(c) In all cases where the jail in which a prisoner is confined becomes insufficient from any cause, any circuit or criminal judge, upon the application of the sheriff and proof of the fact, may order the prisoner, by mittimus or warrant, to be removed to the nearest sufficient jail.



§ 41-4-122 - Guard for removal of prisoner.

The sheriff is authorized to employ as many as two (2) persons, if necessary, in removing a prisoner under § 41-4-121, and each shall be allowed for such services as is provided for similar services in conveying inmates to the penitentiary.



§ 41-4-123 - Redelivery to place of trial.

The prisoner shall be delivered to the sheriff or deputy sheriff of the county from which the prisoner has been sent, on demand made immediately preceding or during the term at which the prisoner is triable.



§ 41-4-124 - Allowance of expenses.

When the court orders the prisoner to be carried to the jail of another county for safekeeping for want of a sufficient jail in the county where the case is pending, it may make a reasonable allowance to the sheriff and necessary guard, including expenses for conveying the prisoner to the jail so ordered by the judge.



§ 41-4-125 - Proof of costs.

The jailer in cases specified in § 41-4-124 may prove costs in the circuit or criminal court of the county and obtain the certificate of the district attorney general of that court thereto. The clerk of the court shall forward the certificate to the court where the cause is pending to be taxed in the bill of costs.



§ 41-4-126 - Allowance for additional guards.

If the court directs the sheriff to summon more than two (2) guards in order to carry safely any prisoner charged with a crime from one county to another for trial or safekeeping, the commissioner of finance and administration shall allow the additional guards ordered by the court the same compensation that is allowed by law to the two (2) guards and give a warrant for that compensation to the sheriff.



§ 41-4-127 - Transportation appropriations by counties having no jail.

The county legislative bodies of counties that have no jail may appropriate a contingent fund in an amount sufficient to pay all contingent expenses in transporting prisoners to and from jail, the appropriation to be made from time to time, so that the sheriff may be able, at any time, upon application to the county trustee, to procure the money necessary, for which the sheriff shall execute a receipt, showing the amount received, which receipt shall clearly set forth for which prisoner the money is expended.



§ 41-4-128 - Accounts of appropriated funds.

It is the duty of the county trustee to keep a book in which the trustee keeps an account showing the amounts appropriated from time to time, and also to keep a correct account of all moneys drawn by the sheriff from the contingent fund.



§ 41-4-129 - Accounts of sheriffs and jailers.

Sheriffs and jailers shall make written statements of account, properly proven and sworn to, for the keeping of prisoners, specifying distinctly each item and the amount due for each item.



§ 41-4-131 - Jailers' fees.

(a) The fees of jailers shall be taxed separately from the general bills of costs of criminal cases.

(b) All state costs shall be properly proved and sworn to before the clerk of the criminal or circuit court of the county and certified by the clerk for payment.



§ 41-4-132 - Sheriff's fees.

The accounts of sheriffs for keeping prisoners in their respective jails charged with crime, for which the state may eventually become liable, shall be certified; provided, that the sheriffs having such bills shall first make oath as to the correctness of the bills before the clerk of the circuit or criminal court, who shall affix the clerk's certificate to the bills.



§ 41-4-133 - Filing of sheriff's bills.

The clerk of the court shall then file the bills of the sheriff, together with the affidavit of the sheriff, whose signature shall be certified in writing under seal of office as authentic by the clerk of the court on the face of the document, and then the sheriff or the clerk shall forward the bills to the proper authorities for payment.



§ 41-4-134 - Compliance as prerequisite to payment.

The commissioner of finance and administration shall not issue warrants for any accounts of sheriffs for boarding prisoners until the bill shows on its face compliance with all of the requirements of §§ 41-4-131 -- 41-4-133.



§ 41-4-135 - Refund to state of costs collected from defendant.

If costs are afterward collected from the defendant or the defendant's sureties, they shall be turned over to the state treasurer by the clerk of the court as fines are remitted.



§ 41-4-136 - Monthly audit of jailer's fees.

The jailer's fees for county prisoners shall be referred monthly to the county mayor for inspection, who shall audit the fees and cause the clerk to issue a warrant for the amount allowed.



§ 41-4-137 - Refund to county of fees collected from defendant.

If, after the hearing of any case in any of the courts upon which the costs of jailer's fees or any part of the jailer's fees has been paid as provided in § 41-4-136, any of the sum is collected from the defendant, the sum collected shall be placed in the county treasury to reimburse the county.



§ 41-4-138 - Physical examination of prisoners.

(a) The sheriff of each county who is charged with the care and custody of prisoners is empowered to hire a female registered nurse and a male registered nurse who are authorized to make complete physical examinations of all persons committed to the custody of the sheriff for the purpose of preventing the spread of any contagious disease. The physical examinations may include the taking of blood tests and Pap smear tests and any other tests that are approved and recommended by the county health officer.

(b) All females committed to the custody of the sheriff are to be examined only by the female registered nurse hired for that purpose and all males committed to the custody of the sheriff are to be examined by the male nurse hired for that purpose.



§ 41-4-139 - State prisoners -- Payment to county or municipality for keeping.

(a) Whenever the chief executive officer of any county penal farm certifies on or before the tenth day of each month to the judicial cost accountant the state prisoners kept in the institution and the number of days each was kept in the institution during the preceding month, the judicial cost accountant shall cause to be paid to the county the subsidy for that county as fixed by provisions of chapter 8 of this title and the contracts entered into pursuant thereto.

(b) For the purposes of this section, "county penal farm" is construed to include city jails in those municipalities that have concurrent jurisdiction with general sessions courts over state misdemeanors. The municipality shall be compensated in the same manner and conditions as counties are compensated.



§ 41-4-140 - Standards prescribed by the Tennessee corrections institute.

(a) The Tennessee corrections institute has the power and duty to:

(1) Establish minimum standards for local jails, lock-ups and workhouses, including, but not limited to, standards for physical facilities and standards for correctional programs of treatment, education and rehabilitation of inmates and standards for the safekeeping, health and welfare of inmates. The standards shall be established by the Tennessee corrections institute and shall approximate, insofar as possible, those standards established by the inspector of jails, federal bureau of prisons, and by the American Correctional Association's Manual of Correctional Standards, or such other similar publications as the institute deems necessary;

(2) Establish guidelines for the security of local jails, lock-ups and workhouses for the purpose of protecting the public from criminals and suspected criminals by making the facilities more secure and thereby reducing the chances that a member of the public or a facility employee will be killed or injured during an escape attempt or while an inmate is fleeing from law enforcement officials following an escape;

(3) Inspect all local jails, lock-ups, workhouses and detention facilities at least once a year and publish the results of the inspections. Inspections shall be based on the established standards mentioned in subdivision (a)(1); and

(4) Have full authority to establish and enforce procedures to ensure compliance with the standards set out in subdivision (a)(1) so as to ensure the welfare of all persons committed to the institutions. Failure on the part of the county, municipality or political subdivision to maintain standards established under this section shall be reported by the board of control of the institute to the commissioner of correction, sheriff, judge, mayor or head of the political subdivision, as appropriate, in which the jail or penal institution is located. This report shall specify deficiencies and departures from the standards and order their correction. At the request of the commissioner, the institute may assist the department of correction in establishing standards for state institutions similar to the standards provided for in subdivision (a)(1).

(b) (1) If, after inspection of a local correctional facility as provided in subdivision (a)(3), the facility is determined not to be in compliance with the minimum standards, the board of control or any of its authorized staff may grant the facility an extension not to exceed sixty (60) days for the purpose of making such improvements as are necessary to bring the facility into compliance with the minimum standards. During the period of extension, the facility shall maintain the same certification status as it had prior to the most recent inspection. No additional extensions may be granted, and the certification status given a facility upon reinspection shall be the facility's status until the next annual inspection.

(2) No local correctional facility shall be denied a certificate of compliance with the minimum standards for the sole purpose of calculating the level of reimbursement upon the certified or not certified determination, if the sole cause is based on overcrowding because of prisoners sentenced to the department whose commitments are delayed pursuant to chapter 1, part 5 of this title, or pursuant to a federal court order when such prisoners are being held by a county pending such commitment.

(c) (1) The minimum standards established pursuant to subsection (a) shall also apply to any jail, lock-up or workhouse used for the temporary housing or the incarceration of persons convicted or accused of a state or federal criminal offense that is owned or operated in this state by a private person or corporation.

(2) The institute also has the duty to inspect, at least once a year, all the private jails, lock-ups and workhouses operating in this state that hold prisoners of any Tennessee jurisdiction in the same manner as is provided in subsection (a).

(3) If, after inspection of a private correctional facility as provided in this section, the facility is determined not to be in compliance with the minimum standards, the board of control or any of its authorized staff may grant the facility an extension not to exceed sixty (60) days. If the facility is still not in compliance with the applicable standards, the operators of the facility shall be in violation of this section.

(4) It is a Class A misdemeanor to operate a private correctional facility in violation of this section. If the operator of a private correctional facility is convicted of violating this subsection (c) and the owner of the facility is a person or corporation other than the operator, the owner shall be prohibited from holding any interest in a company or corporation that is engaged in this state in the temporary housing or the incarceration of persons convicted or accused of a state or federal criminal offense for a period of two (2) years.

(5) This section shall not apply to a private correctional facility operated pursuant to chapter 24 of this title, nor to a contract with a political subdivision of the state.

(d) No local currently certified facility shall be decertified if the local government has submitted a plan within sixty (60) days of the initial annual inspection that is reasonably expected to eliminate fixed ratio deficiencies in that facility and cause that facility to remain certified.

(e) The total number of prisoners awaiting transfer to the department penal system shall be discounted from any computations used to determine compliance with standards used by the institute if the governor has invoked the power of delayed intake pursuant to § 41-1-504(a)(2), or a federal or state court has delayed intake into the department penal system, or both such events.

(f) (1) Notwithstanding subsection (a), any local correctional facility:

(A) Shall meet the square footage requirements for single-occupancy or multi-occupancy cells contained in the minimum standards required by the Tennessee corrections institute that were in effect at the time of the construction of the facility; or

(B) May elect to conform to a more recent minimum standards required by the American Correctional Association in order to accommodate a larger inmate population.

(2) A local correctional facility constructed before the effective date of any minimum standards required by the Tennessee corrections institute shall be exempt from the square footage requirements described in this subsection (f), unless the exemption poses a serious life, safety, or security hazard as determined by the board of control of the Tennessee corrections institute.



§ 41-4-141 - Interlocal agreements for joint operation of jails -- Legislative intent -- Allowable agreements.

(a) It is the intent of the general assembly to allow interlocal agreements where two (2) or more counties jointly operate a jail. The general assembly finds that regional jails would allow counties to save funds and lower their liability risks.

(b) Nothing in this chapter or any other provision of general law shall be construed to prevent two (2) or more counties from entering into an interlocal agreement for the joint operation of a jail to serve the counties so agreeing.

(c) An interlocal agreement may specify that:

(1) One (1) county actually operates the facility, but all participating counties equally share policy and decision-making responsibilities;

(2) Adjoining counties may contract with a single county to house their prisoners and relinquish their authority regarding policy and decision-making; or

(3) Each participating county operates its own facility for pre-trial inmates, but joins with other counties for post-conviction incarcerations.



§ 41-4-142 - Charging inmates for issued items.

(a) Any county or municipality may, by resolution or ordinance adopted by a two-thirds (2/3) vote of its legislative body, establish and implement a plan authorizing the jail or workhouse administrator of the county or municipality to charge an inmate committed to that jail or workhouse a fee, not to exceed the actual cost, for items issued to inmates upon each new admission to jail.

(b) Any county or municipality may, by resolution or ordinance adopted by a two-thirds (2/3) vote of its legislative body, establish and implement a plan authorizing the jail or workhouse administrator of the county or municipality to charge an inmate committed to that jail or workhouse a nominal fee set by the legislative body at the time of adoption for the following special services, when provided at the inmate's request:

(1) Participation in GED(R) or other scholastic testing for which the administering agency charges a fee for each test administered;

(2) Escort by correctional officers to a hospital or other health care facility for the purpose of visiting an immediate family member who is a patient at the facility; or

(3) Escort by correctional officers for the purpose of visiting a funeral home or church upon the death of an immediate family member.

(c) A plan adopted pursuant to subsection (a) or (b) may authorize the jail or workhouse administrator to deduct the amount from the inmate's jail trust account or any other account or fund established by or for the benefit of the inmate while incarcerated. Nothing in this section shall be construed as authorizing a county or municipality to deny necessary clothing or hygiene items or to fail to provide the services specified in subsection (b) based on the inmate's inability to pay a fee or costs.



§ 41-4-143 - Report on prisoners escaping from work details.

The sheriff shall within thirty (30) days report to the county legislative body and to the department of correction the name of any prisoner who escapes while serving on a work detail and shall indicate whether the work detail on which the prisoner was serving was supervised or unsupervised.



§ 41-4-144 - Jailer qualifications.

(a) After July 1, 2006, any person employed as a jail administrator, jailer, corrections officer or guard in a county jail or workhouse shall:

(1) Be at least eighteen (18) years of age;

(2) Be a citizen of the United States;

(3) Be a high school graduate or possess its equivalency, which shall include a general educational development (GED(R)) certificate;

(4) Not have been convicted of, or pleaded guilty to, or entered a plea of nolo contendere to any felony charge or to any violation of any federal or state laws or municipal ordinances relating to force, violence, theft, dishonesty, gambling, liquor, controlled substances or controlled substance analogues;

(5) Not have been released or discharged under any other than honorable discharge from any of the armed forces of the United States;

(6) Have the person's fingerprints on file with the Tennessee bureau of investigation;

(7) Have passed a physical examination by a licensed physician;

(8) Have a good moral character as determined by a thorough investigation conducted by the sheriff's office; and

(9) Have been certified by a Tennessee licensed health care provider qualified in the psychiatric or psychological field as being free from any impairment, as set forth in the current edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association at the time of the examination, that would, in the professional judgment of the examiner, affect the person's ability to perform an essential function of the job, with or without a reasonable accommodation.

(b) (1) Requirements for minimum qualifications as set forth in subsection (a) shall be mandatory and binding upon any municipality, county or political subdivision of this state.

(2) Any person who appoints any applicant who, to the knowledge of the appointor, fails to meet the minimum qualifications as set forth in subsection (a), and any person who signs the warrant or check for the payment of the salary of any person who, to the knowledge of the signer, fails to meet the minimum qualifications as set forth in this section, commits a Class A misdemeanor and upon conviction shall be subject to a fine not exceeding one thousand dollars ($1,000).

(3) This section shall not apply to any jail administrator, jailer, corrections officer or guard hired by any municipality, county, or political subdivision of this state prior to July 1, 2006.

(c) Nothing in this chapter shall be construed to preclude an employing agency from establishing qualifications and standards for hiring and training jail or workhouse employees that exceed those set forth in this section.






Chapter 5 - Youth Development Centers [Repealed or Transferred]



Chapter 6 - Restitution

Part 1 - Restitution Centers Act of 1976

§ 41-6-101 - Short title.

This part shall be known and may be cited as the "Restitution Centers Act of 1976."



§ 41-6-102 - Establishment authorized -- Prerequisites to admission.

(a) The commissioner of correction is authorized to establish residential restitution centers for the purpose of allowing persons convicted of felony offenses and sentenced to the department of correction to reimburse the victim for the value of property stolen or for damages caused by the offenses.

(b) The commissioner may promulgate rules and regulations necessary to administer the programs, subject to the provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) A restitution center may be established inside or outside the bounds of the prison; provided, that the program shall be carried out using present facilities and administrative staff.

(d) Before inmates are accepted into the program, they must enter into an agreement to abide by the rules, regulations and special conditions as set forth by the commissioner or the commissioner's designees.



§ 41-6-103 - Work outside center.

The commissioner of correction may permit certain inmates to leave a residential restitution center during necessary and reasonable hours to engage in approved employment or practice legitimate self-employed occupations; provided, that the places of employment are located in this state and within daily commuting distance of the center.



§ 41-6-104 - Domicile of inmates.

Inmates assigned to restitution centers may be domiciled in correction detention facilities in any area of the state.



§ 41-6-105 - Inmate earnings -- Board charges.

When inmates are employed pursuant to this part, the department shall require that inmates turn over wages and salaries when received. The money shall be deposited in trust accounts and ledgers shall be maintained reflecting the status of individual accounts. Each inmate shall be liable for reasonable charges for board as fixed by the commissioner of correction.



§ 41-6-106 - Disbursement of earnings.

After initial payment of board, the wages and salaries of inmates shall be disbursed for the following purposes in the order set forth:

(1) Reimbursement to the victims of the offense in amounts and in the manner set forth in the contract executed between the inmate, the victim and the commissioner of correction;

(2) Necessary travel expenses to and from work;

(3) Support of dependents, if any, in amounts fixed by the department of correction;

(4) Payment of any outstanding court costs assessed against the inmate;

(5) Payment in full or ratably of obligations acknowledged in writing by the inmate; and

(6) The balance, if any, to the inmate upon discharge from confinement.



§ 41-6-107 - Approval of procedures for handling earnings.

Procedure for the handling of all funds as set forth in this chapter shall be subject to review and approval by the comptroller of the treasury and the commissioner of finance and administration. The funds received by the state shall constitute departmental revenues.



§ 41-6-108 - Failure to return.

In the event inmates participating in restitution employment programs fail to return to the restitution centers within specified time limits, that failure shall constitute prima facie evidence of escape and shall be punished under the penalties imposed by the laws of the state of Tennessee.



§ 41-6-109 - Screening inmates.

Participating inmates shall be carefully screened and the committing courts shall be consulted before an inmate is placed in the restitution program.






Part 2 - Tennessee Restitution Industries

§ 41-6-201 - Purpose.

It is the purpose of this part to:

(1) Authorize the commissioner of correction to establish demonstration-type projects involving inmate labor and private industry to be known as Tennessee restitution industries;

(2) Authorize the commissioner to contract with private industry to lease state land, improvements and facilities at adult correction institutions for the establishment of restitution industries;

(3) Provide for the employment of the inmates of the institution by private industries and the term of employment; and

(4) Designate the uses to be made of deductions from wages earned by inmate employees.



§ 41-6-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of correction;

(2) "Department" means the department of correction;

(3) "P.I.E. program" means a joint venture authorized by the TRICOR board as provided for in § 41-22-116(e) for the employment of inmates by private industries;

(4) "TRICOR" means the Tennessee rehabilitative initiative in correction board which institutes inmate programs described in § 41-22-402; and

(5) "TRICOR board" means the board created pursuant to § 41-22-404 with the authority to manage and operate TRICOR programs.



§ 41-6-203 - Scope of projects -- Contracts with private enterprise -- Inmate participation.

(a) The commissioner may establish and implement within the boundary of the present correctional facilities now established, or facilities that may be established in the future, certain demonstration-type projects involving the employment of inmates of the institutions by private industry. The projects shall also provide for the delivery of supportive services to inmates participating in the demonstration projects, including, but not limited to, training, education and counseling.

(b) In establishing projects, the commissioner may enter into agreements, by contract, and subject to procedures to be approved by the procurement commission. Any construction required under any contract or agreement shall not be by the state of Tennessee, but shall be by private enterprise with any private enterprise pursuant to which such private enterprise may establish, by construction, lease or otherwise, facilities at the main facility for the purpose of carrying out industrial or other operations authorized in this part. Private corporations and their employees, excluding inmates, must be of good moral character.

(c) The inmates' participation shall be on a voluntary basis.



§ 41-6-204 - Wages.

Any agreement pursuant to § 41-6-203 shall contain provisions assuring that the wages paid to inmates shall be no less than the mean wage for the applicable occupation under the "construction and extraction occupations" published in the Tennessee Occupational Wages Report, as defined in § 12-4-907.



§ 41-6-205 - Receipt by inmates -- Rules and regulations -- Unemployment compensation.

(a) Any inmate of any institution employed pursuant to this part shall be entitled to receive, after deductions authorized in § 41-6-206 or under any law, wages earned by the inmate in performing work. Wages shall be made available to the inmate at those times the commissioner may prescribe pursuant to regulation, but in no event later than at the time of the inmate's release, by parole or otherwise, from confinement in a state penal or correctional institution.

(b) The employment of inmates shall be subject to the Workers' Compensation Law, compiled in title 50, chapter 6.

(c) As a condition of employment, inmates shall waive all rights to be included in the unemployment compensation program of the state.



§ 41-6-206 - Deductions.

(a) Any inmate employed pursuant to this part shall, in accordance with procedures established by the commissioner, pay from the wages received for work, and the commissioner may deduct from those wages, the following deductions, which shall not, in the aggregate, exceed eighty percent (80%) of gross wages and which shall be limited as follows:

(1) Taxes, federal, state, local;

(2) Reasonable charges for room and board, as determined by the commissioner;

(3) Allocations for support of family pursuant to state statute, court order or agreement by the offender;

(4) Contributions to any fund established by law to compensate the victims of crime of not more than twenty percent (20%) but not less than five percent (5%) of gross wages; and

(5) All remaining wages to the inmate's personal trust fund.

(b) Any amounts deducted pursuant to this section shall be payable in such manner as the commissioner may by regulations prescribe.



§ 41-6-207 - Leasing land and facilities to private enterprise.

(a) In administering this section, the commissioner, as a part of or in connection with any agreement made pursuant to § 41-6-203, may make available by lease or otherwise, land, together with improvements on the land, located at the prison facility, but within the exterior boundary of any state adult correction institution, for use by the private party to the agreement to provide employment in accordance with this chapter.

(b) (1) The lands, including improvements, shall be made available pursuant to such terms and conditions as the commissioner, the commissioner of finance and administration and the state building commission may prescribe. Any lease of land or of improvements or facilities entered into under authority of this section shall be for a primary term not to exceed five (5) years unless such lease is entered into by TRICOR with a private party under a P.I.E. program or service program in connection with a contract for employment of inmates developed and authorized by the TRICOR board and approved by the commissioner, the department of finance and administration, and the state building commission.

(2) A lease may be renewed from year to year after expiration of the primary term upon such terms and conditions as the commissioner and the commissioner of finance and administration may prescribe.






Part 3 - Inmate-Produced Arts and Crafts

§ 41-6-301 - Purpose.

It is the purpose of this part to:

(1) Authorize the commissioner of correction to encourage the sale of inmate-produced arts and crafts items; and

(2) Designate the uses to be made of deductions from income earned by those sales.



§ 41-6-302 - Part definitions.

As used in the part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of correction; and

(2) "Department" means the department of correction.



§ 41-6-303 - Disposition of proceeds from inmate-produced items.

(a) Any inmate producing arts and crafts items for sale pursuant to this part shall, pursuant to policies established by the commissioner, pay from moneys received from sales, and the commissioner may deduct therefrom in the following order:

(1) A maximum of fifteen percent (15%) to the victim of any crimes committed by the inmate to the extent of the victim's loss as determined by a written agreement or judgment under the Criminal Injuries Compensation Act of 1976, compiled in title 29, chapter 13, part 1, and thereafter to any state fund established by law to compensate victims of crime;

(2) Room and board in an amount to be determined by the department;

(3) A percentage of the remainder to be determined by the commissioner, after prior deductions under subdivisions (a)(1) and (2), to the spouse and children or legal guardian of the inmate's children; and

(4) All remaining funds to the inmate's personal trust account.

(b) No inmate may accumulate more than five hundred dollars ($500) in the inmate's personal trust account from arts and crafts sold pursuant to this part. This five-hundred-dollar limitation shall be cumulative and shall remain in effect for as long as the inmate is incarcerated. If funds remain from the sale of arts and crafts after the inmate's five-hundred-dollar personal trust account limitation has been reached, the excess funds shall be distributed as provided in subdivisions (a)(1)-(3).

(c) Any amounts deducted pursuant to this section shall be payable in such manner as the commissioner may by policy prescribe.









Chapter 7 - Tennessee Corrections Institute

§ 41-7-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of control of the Tennessee corrections institute;

(2) "Correctional personnel" means all correctional officers, dormitory supervisor counselors, both adult and juvenile, and chaplains employed in municipal, county and metropolitan jurisdictions; and

(3) "Institute" means the Tennessee corrections institute.



§ 41-7-102 - Institute created.

(a) There is hereby created the Tennessee corrections institute.

(b) The Tennessee corrections institute shall be attached to the department of commerce and insurance, and the department shall serve as a fiscal agent for the institute.



§ 41-7-103 - Purposes and duties.

The Tennessee corrections institute shall:

(1) Train correctional personnel in the methods of delivering correctional services in municipal, county and metropolitan jurisdictions;

(2) Evaluate correctional programs in municipal, county and metropolitan jurisdictions. At the request of the commissioner of correction, the institute may also evaluate state correctional programs;

(3) Conduct studies and research in the area of corrections and criminal justice in order to make recommendations to the governor, the commissioner of correction and the general assembly; and

(4) Inspect all local penal institutions, jails, workhouses or any other local correctional facility in accordance with § 41-4-140.



§ 41-7-104 - Students eligible -- Fees.

(a) In addition to correctional personnel from other jurisdictions within the state, students pursuing a degree with a major in any field within the area of criminal justice in a college or university of this state should also be eligible for enrollment and training at the institute, the same as if they were correctional personnel.

(b) The institute may charge reasonable fees to cover costs of any food, lodging, instrumental materials, equipment or services furnished to trainees, as may be established by the board.

(c) A fee of ten cents (10cent(s)) shall be collected for each completed telephone call made by an inmate housed in a local jail or workhouse. Such fees shall be remitted by the telephone service provider to the state treasurer each quarter and credited to a special account in the state general fund designated as the local correctional officer training fund to be used exclusively to fund certification training provided through the institute for local correctional personnel within the state. The institute's board of control shall approve all expenditures from the fund. Funds deposited in the account shall not revert to the general fund at the end of any fiscal year. On or before February 1, 2013, and by February 1 of each subsequent year, the institute shall report to the chairs of the state and local government and finance, ways and means committees of the senate and the local government and finance, ways and means committees of the house of representatives on the fund's reserves and expenditures, which report shall include at least the following information for the prior calendar year:

(1) The amount of available reserves;

(2) The amount of expenditures made from the fund; and

(3) The manner of making such expenditures.



§ 41-7-105 - Board of control.

(a) The correctional services programs of the institute shall be under the direction of the board of control of the institute. The board of control shall consist of seven (7) members:

(1) The governor or the governor's designee;

(2) The commissioner of correction or the commissioner's designee;

(3) The chair of the department of criminal justice of an institution of higher education in Tennessee, who shall be appointed by the governor;

(4) Two (2) sheriffs, who shall be appointed by the governor. One (1) shall be from a county with a population of two hundred thousand (200,000) or more and one (1) shall be from a county with a population of less than two hundred thousand (200,000);

(5) A county mayor, who shall be appointed by the governor; and

(6) A chief of police or a county commissioner, who shall be appointed by the governor.

(b) The initial term of members of the board shall be three (3) years, beginning on October 1, 2012. Successors shall be appointed for terms of four (4) years. Members shall continue to serve until their successors are appointed. If a vacancy occurs, the governor shall appoint a successor for the unexpired term.

(c) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 41-7-106 - Powers of board.

(a) The board is authorized to enter into a contract or contracts with state, local, municipal, county or metropolitan correctional and criminal justice officials as may be necessary in order to carry out title 40, chapter 28, this chapter and chapter 21 of this title. In addition, the board has the power to contract with appropriate officials in other states who wish to utilize the services of the institute. The power to contract shall include the power to contract with public agencies or officials for enrolling trainees in general courses or establishing special courses and study projects designed to meet the needs of agencies or units of government.

(b) The board is authorized to accept and expend local, federal or foundation funds, contributions or grants as may be received and allotted for the purposes of this chapter.

(c) The board shall promulgate rules and regulations for the implementation and the effective operation of this chapter.

(d) The board has the right and power to call on the office of the attorney general and reporter for any necessary legal representation or assistance.

(e) The board may authorize its executive director or other official of the institute to execute contracts and take such other actions as it may specify from time to time.

(f) The board is empowered to and shall establish criteria for determining whether to waive the minimum qualifications required to be a jail administrator, workhouse administrator, jailer, corrections officer, or guard in a county jail or workhouse, as provided in § 41-4-144.

(g) The board shall not grant waivers for any person hired as a jail administrator, workhouse administrator, jailer, corrections officer, or guard in any county jail or workhouse who has been dishonorably discharged from the military, has any mental impairment which affects the person's ability to perform any essential function of the job with or without a reasonable accommodation, has a conviction for domestic assault or a felony conviction.

(h) The board's decision to grant waivers under subsection (f) shall be appealable to the chancery court.

(i) The board shall adopt rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement subsection (f).



§ 41-7-107 - Authority to acquire site and construct building -- Interim facilities furnished by state universities.

(a) The state building commission is authorized and empowered to acquire a site or sites to construct a suitable building or buildings for conducting the programs of the institute. The commission may accept from any agency or department of state or local government a site or building by gift, donation or loan and in that event, may expend any capital outlay funds available for the restoration, renovation, repair and equipping of the facility.

(b) Until a facility is constructed or acquired, the institute shall conduct its programs in facilities furnished by Tennessee State University or Middle Tennessee State University.



§ 41-7-108 - Technical and programmatic assistance -- Inspections.

At the request of the commissioner of correction, the institute may provide the department of correction with technical and programmatic assistance, including inspections of state facilities. The institute shall provide the department with a report concerning the deficiencies or departures from standards found as the result of the inspection.



§ 41-7-109 - Executive director of the board.

(a) The commissioner of commerce and insurance shall hire the executive director of the board. The executive director shall perform all administrative functions for the board.

(b) The executive director is authorized to employ such personnel as may reasonably be required in accordance with the statutes and procedures administered by the departments of finance and administration and human resources; provided, that an offer of employment is contingent upon the results of a criminal history background check and investigation conducted as follows:

(1) Immediately upon a prospective employee's acceptance of an offer of employment, the executive director or the director's designee, shall submit the prospective employee's name or names to the Tennessee bureau of investigation;

(2) A prospective employee shall supply a fingerprint sample upon request, in the manner requested by the investigating entity; and

(3) The Tennessee bureau of investigation, pursuant to § 38-6-109, shall conduct a criminal history background check and investigation on a prospective employee as soon as practicable after the submission of the prospective employee's name or names by the executive director or the director's designee.

(c) The Tennessee bureau of investigation may contract with the federal bureau of investigation, other law enforcement agencies, or any other legally authorized entity to assist in such criminal history background check and investigation.

(d) The institute shall pay, as an operating expense, the cost of the criminal history background check.

(e) The results of such a criminal history background check shall not be considered a record open to the public, pursuant to title 10, chapter 7, part 5.






Chapter 8 - County Correctional Incentives Act of 1981

§ 41-8-101 - Short title.

This chapter shall be known and may be cited as the "County Correctional Incentives Act of 1981."



§ 41-8-102 - Purpose of chapter.

This chapter provides financial incentives to counties to house additional nondangerous felony offenders locally. The purpose of the chapter is to mutually benefit state and county governments by:

(1) Helping alleviate overcrowding in state correctional facilities and reducing high operation costs; and

(2) Assisting counties in upgrading local correctional facilities and programs.



§ 41-8-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Applicant county" means any county that applies to participate in the program;

(2) "Approved applicant county" means any county selected as a participating county and any other applicant county certified by the commissioner as having submitted an acceptable proposal for participation in the program at a future date;

(3) "Certified" refers to whether any jail, workhouse or penal farm facility has been found to have met the minimum standards for local correctional facilities as provided for in § 41-4-140. Determination as to whether any facility has met these minimum standards shall be made by the director of the jail inspection division of the Tennessee corrections institute and certified to the county mayor and to the state judicial cost accountant;

(4) "Commissioner" means the commissioner of correction or the commissioner's designee;

(5) "County correctional incentive program" or "program" means the method of providing financial assistance and incentive to counties for the purposes provided in this chapter, through increased subsidies, grants or loans;

(6) "Detainee day" refers to each day each state prisoner was held by a county prior to judgment, which shall include acquittal, or prior to delivery to the department of correction during a designated contract period;

(7) "Grant" means those funds provided under the provisions of this chapter by the state to the county for which the state does not require repayment by the county;

(8) "Loan" means those funds provided under the provisions of this chapter by the state to the county for which the state does require repayment by the county;

(9) "Participating county" means any county having a certified or provisionally certified facility or any other county selected for participation in the program by the commissioner;

(10) "Plan" means the method by which the county intends to utilize the assistance available under this chapter;

(11) "Prisoner day" means each day each state prisoner was held by a county pursuant to § 40-23-104 or § 40-35-311 and during a designated contract period, where applicable. "Prisoner day" also means each day each state prisoner sentenced to the department of correction was held by a county after the first five (5) days of incarceration following sentencing and during a designated contract period, where applicable; provided, that the prisoner's commitment to the department was delayed pursuant to chapter 1, part 5 of this title or pursuant to the order of a federal court; and

(12) "Subsidy" means that amount of money paid by the state to a county in accordance with § 41-8-106.



§ 41-8-104 - Participation in program.

(a) Participation by any county in the program is absolutely voluntary. If a county facility is certified or provisionally certified, the county shall be entitled to the compensation provided in § 41-8-106 and shall not be required to meet the additional requirements of this section. If a county facility is not certified or provisionally certified, the county must meet the additional requirements of this section to be eligible for the compensation provided in § 41-8-106.

(b) No county may participate in the program until it has submitted a plan and is selected for participation in the program by the commissioner.

(c) The commissioner shall enter into contracts with those counties approved for participation in this program on an annual basis. Except as otherwise provided in this chapter, the exercise of this discretion shall not be reviewable in any other forum so long as the counties are selected in accordance with the procedures established by this chapter and the rules adopted pursuant to it.

(d) The commissioner shall consider, but shall not be limited to, the following factors in selecting counties to participate in this program:

(1) Representative nature of the county, including geographic location, county population and crime population;

(2) Condition of existing county facilities;

(3) Current capacity of the county facilities to house additional felony offenders;

(4) Potential for increasing the county's capacity for housing additional felony offenders;

(5) Adequacy of present programs and nature of proposed improvements in relation to certification requirements as defined by the Tennessee corrections institute board of control;

(6) Whether and to what extent inmates are worked or are planned to be worked in county work programs;

(7) Whether and to what extent inmates are permitted to participate in work release programs;

(8) Nature and amount of state assistance needed to finance and operate county facilities; and

(9) Availability of state funds.



§ 41-8-105 - Submission and review of county plans.

(a) Any county is authorized to submit a plan to the commissioner in which it seeks to participate in the program.

(b) The plan shall be submitted in the manner established pursuant to the rules promulgated by the commissioner pursuant to this chapter. The commissioner shall notify the state and local government committee of the senate and the state government committee of the house of representatives upon receipt of each application.

(c) The plan shall be approved by the county commission and the county sheriff before it will be considered by the commissioner.

(d) The jail inspection division of the Tennessee corrections institute shall provide any assistance requested by the commissioner in the review and evaluation of any plan submitted by the counties and of the county's implementation of a plan that is approved.



§ 41-8-106 - Housing state prisoners -- Contracting -- Reimbursement of costs -- Debt service.

(a) No county shall be required to house convicted felons sentenced to more than one (1) year of continuous confinement unless the county, through the authority of its county legislative body, has chosen to contract with the department of correction for the purpose of housing certain felons. The department shall promulgate rules for requirements and procedures for contracting.

(b) Counties may contract, in writing, with the state or with other counties for responsibility of correctional populations.

(c) (1) Counties shall be reimbursed for housing convicted felons pursuant to the general appropriations act and according to rules and regulations for determining reasonable allowable costs as promulgated by the department, in consultation with the comptroller of the treasury. The department is authorized to include capital costs within the meaning of reasonable allowable costs. Capital costs may include, but are not limited to, debt service.

(2) The commissioner is authorized, without promulgation of rules and regulations, to agree to reimburse a county for debt service on debt issued by the county in constructing correctional facilities for the purpose of housing inmates sentenced to the county under the authority of a contract entered into under subsection (a). In addition to principal, interest and redemption premiums, debt service may include other necessary items or costs reasonably related to the issuance of such county debt. Upon entering an agreement, the department is authorized to reimburse the county for one hundred percent (100%) of debt service, regardless of whether the county is actually housing inmates under a contract, and until a contract is terminated. The commissioner may not, following execution of any such agreement, amend existing rules and regulations or promulgate new rules and regulations that will impair the state's obligation to reimburse debt service as provided in an agreement. Any obligation for the reimbursement of debt service shall be a contractual obligation of the state.

(d) It is the intent of the state that the holders of debt issued by a county for which the department has agreed to reimburse debt service pursuant to an agreement under this section may rely on, and benefit from, this section and of any obligation by the department and the state to reimburse the county for debt service contained in any agreement, and the state pledges to and agrees with any holders that the state will not amend this section, or limit or alter the obligation of the department and the state to reimburse debt service under any agreement, in any way that would impair the rights and remedies of any holders, or of the county, with respect to reimbursement. This subsection (d) shall not affect the right of the commissioner to terminate any agreement entered into under this section pursuant to the terms set forth in any agreements.

(e) The subsidies paid to counties pursuant to this chapter shall be the only compensation from the state to which counties are entitled for housing state prisoners and shall be in lieu of the fees allowed in § 8-26-106 or any other section.

(f) The department is further authorized to provide additional subsidies to counties for the purpose of community and other diversion programs for pretrial detainees, misdemeanants or convicted felons subject to available appropriations and in accordance with the rules and regulations promulgated by the department.

(g) (1) The department shall take into its custody all convicted felons from any county that had not contracted with the state as authorized by subsection (b). The department shall not be required to take actual physical custody of any of the felons until fourteen (14) days after the department has received all certified sentencing documents from the clerk of the sentencing court.

(2) The commissioner is authorized to compensate any county that has not contracted with the state as authorized by subsection (b) for that county's reasonable, allowable cost of housing felons. The rate of compensation to these counties shall be determined by and is subject to the level of funding authorized in the appropriations bill; however, the commissioner shall not compensate any county that fails or refuses to promptly transfer actual physical custody of an inmate to the department after being requested by the department, in writing, to do so for each day or portion of a day that the county fails to transfer the inmate. The written notice shall include the date it intends to take custody of the inmate for transfer to the department. The notice shall be given as soon as practicable before the transfer date. By June 15, 2005, the department shall notify each sheriff of the provisions of this subdivision (g)(2) and the consequences for failing to comply with it.

(h) In the event that a county has been reimbursed pursuant to this section for housing convicted felons for a continuous period of three (3) or more fiscal years and has received the maximum amount allowed per prisoner per day as reasonable allowable costs during this period, then the county shall thereafter be presumed to be entitled to the full maximum amount allocated per prisoner per day as reimbursement of reasonable allowable costs for housing such prisoners and will not be required to provide documentation to the department regarding costs incurred beyond information necessary to determine the number of prisoner days for which the county is entitled to reimbursement.



§ 41-8-107 - Use of subsidy by counties.

(a) Participating counties having a facility that is not certified pursuant to the most recently established state jail standards shall not diminish their current level of spending for correctional expenses to the extent of any subsidy received pursuant to this chapter. The subsidy provided in this chapter is for expenditures for correctional purposes.

(b) The subsidy received by the counties pursuant to this chapter shall be dedicated exclusively for use in the county's correctional programs. The entire subsidy received shall be appropriated for the benefit of the correctional program.

(c) If the facility has been inspected and certified pursuant to the most recently established state jail standards, the entire subsidy may be used for current operating expenses. In all other situations, seventy-five percent (75%) of the subsidy shall be used for improving correctional programs or facilities.



§ 41-8-108 - Commissioner to promulgate rules.

The commissioner is authorized and directed to promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for purposes including, but not limited to:

(1) General administration of the county incentive program;

(2) Requirements for county plans;

(3) Evaluation of plans submitted by counties; and

(4) Termination of county participation.



§ 41-8-109 - Grants or loans to counties by state funding board -- Restrictions.

(a) The state funding board is authorized to make grants or loans, as funds are available, to any approved applicant county to assist that county in the construction or renovation of a correctional facility.

(b) No county shall award any construction contract in reliance on a grant or loan until such time as the state funding board and the county have executed a contract pursuant to § 41-8-110 or § 41-8-111, and until the state building commission has acted pursuant to § 4-15-102, when an application for a grant has been approved.



§ 41-8-110 - State funding board authorized to issue bonds and notes -- Counties to submit financing agreements and contracts.

(a) For the purpose of providing moneys to assist approved applicant counties in financing capital improvements of correctional facilities, the state funding board, in addition to the powers otherwise granted by law, has the power and is authorized to issue from time to time direct general obligation interest-bearing bonds and bond anticipation notes in such principal amounts as may from time to time be authorized by law.

(b) Loans or grants authorized in accordance with § 41-8-109 shall be made from the proceeds of the bonds or notes to an approved applicant county in the county correctional incentive program. The board shall require the county to submit a financing agreement that includes provisions for the payment of the cost of constructing, acquiring, reconstructing, improving, equipping or furnishing any county correctional facility, including the payment of engineering, fiscal, architectural and legal expenses incurred in connection with the facility and the issuance of the bonds or notes, and shall require the county to execute a contract specifying, among other things, the repayment terms and the project to be funded.



§ 41-8-111 - Contract terms -- Management or operational changes -- Restriction on sentencing and commitment.

(a) If the project is to be funded in whole or in part by a grant, the contract may include such provisions as may be agreed upon by the parties to the contract, and shall include in substance, the following provisions:

(1) An agreement by the state to pay the county an amount up to and including one hundred percent (100%) of the actual cost of the project. Part of the grant may be paid to the county as a first advance prior to the construction and during the progress of the construction at a rate in proportion to the rate of construction. The grant may be paid following completion of the construction, as may be agreed upon by the parties;

(2) An agreement by the county to proceed expeditiously with and complete the project in accordance with approved plans; and

(3) (A) An agreement by the county to reserve, keep and maintain a specified number of available cell spaces in the jail for state prisoners under the terms of the contract;

(B) An agreement by the county as to the types of state prisoners with regard to offenses committed and sentences imposed who may be housed in the jail under the terms of the contract; provided, that the county agrees to house any and all felons sentenced to six (6) years or less, if sufficient cell space is provided, or such other felons as may be mutually agreed to by the county and the department of correction, if additional space is reserved by contract;

(C) An agreement that any new construction shall conform to American Correctional Association standards for the purposes proposed for the facilities;

(D) An agreement that the county will repay grant funds to the state if the county withdraws or otherwise terminates the contract to keep state prisoners;

(E) An agreement that in the event a prisoner held in the county facility becomes a discipline problem sufficient to require a closer custody status that cannot be provided adequately or safely in the county facility, the county shall have the authority to petition the sentencing judge for transfer of that prisoner to the department; and

(F) An agreement may provide for a gradual reduction or increase in the number of state prisoners held pursuant to subdivision (a)(3)(A).

(b) Any proposal by the county to subcontract for management of the facility, or any other proposal that would alter the management or operational arrangement specified in the contract, shall be submitted to the department and the funding board for approval. No management or operational change shall be made without the prior approval of the department and the funding board and until an amendment to the contract between the state and the county is effectuated.

(c) Compensation for the housing of state prisoners in any correctional facility constructed or renovated with funds provided in whole or in part by a grant under this chapter shall be paid in accordance with § 41-8-106 and no other jailer's fees for those prisoners shall be paid by the state.



§ 41-8-112 - Repayment of loans -- County's failure to remit.

(a) The county shall pledge its full faith and credit for the repayment of a loan pursuant to this chapter.

(b) In the event any county having entered into a loan contract pursuant to this chapter fails to remit funds in accordance with any amortization schedule established for the loan, the commissioner of finance and administration shall deliver by certified mail a written notice of the failure to the county. In the event the county fails to remit the amount set forth in the notice within sixty (60) days of the receipt of the notice, the commissioner of finance and administration may, without further authorization, withhold that sum or part of that sum from any state-shared taxes that are otherwise apportioned to the county.



§ 41-8-113 - Special account to be established.

There is authorized to be established in the general fund of the state treasury a special account for depositing available funds under this chapter and for disbursing those funds to the counties that qualify for grants or loans under this chapter; provided, that the commissioner of finance and administration, with the approval of the comptroller of the treasury, may establish the account in such other manner as is deemed appropriate.



§ 41-8-114 - Counties free to seek other aid.

Nothing in this chapter shall be construed to limit the right of any county to accept any gift, grant or loan of funds or financial or other aid of any form that might otherwise be available to that county from the state or federal government or any agency of the state or federal government or from any other sources or from complying with the terms and conditions of the aid not inconsistent with this chapter.



§ 41-8-115 - Federal funds.

The commissioner is authorized and empowered to seek and receive funds from the federal government that will augment the funds appropriated by the state to implement this chapter.



§ 41-8-116 - Title 9, chapter 9 applicable to this chapter.

(a) The issuance and payment of bonds and bond anticipation notes and the administration of funds for the purpose of this chapter shall be in accordance with title 9, chapter 9.

(b) It is the legislative intent that all bonds and bond anticipation notes issued pursuant to this chapter are also to be considered as issued under the provisions of title 9, chapter 9.



§ 41-8-118 - Participation of regional jail authority.

A regional jail authority created pursuant to chapter 12 of this title is authorized to participate in the program created pursuant to this chapter in the same manner and to the same extent as counties are authorized to participate.






Chapter 9 - Community Work Projects for Probationers

Part 1 - General Provisions

§ 41-9-101 - Community work project coordinator.

(a) The department of correction is authorized to employ or assign, in each judicial district, a person for the position of community work project coordinator.

(b) The work project coordinator shall be compensated as other state employees and shall be supervised by the director of probation and parole.

(c) The duties of the coordinator include, but are not limited to, the following:

(1) Preparing, receiving and reviewing applications from qualified organizations and entities for projects within the district, or within other judicial districts, that may be performed by probationer or parolee labor;

(2) Interviewing and screening the probationers or parolees available for community work projects in order to match their particular job skills with the type of labor needed;

(3) Coordinating the various approved work projects to ensure that the probationers or parolees available are being utilized efficiently and to the best of their abilities;

(4) Regularly inspecting each approved work project to ensure that the probationers or parolees are being properly supervised, that they do not pose a threat to members of the community in the area in which they are working and that they are being utilized to perform the type of work for which they were requested; and

(5) Performing such other duties as may be assigned by the department of correction.



§ 41-9-102 - Applications for probationer labor.

(a) Any charitable organization or governmental entity within a judicial district is eligible to apply with the work project coordinator of the district for probationer labor to perform a specific work project for that organization or entity.

(b) The application forms shall be prepared by the coordinator of each district but shall contain the following information:

(1) The charitable organization or governmental entity for whom the work will be performed;

(2) The specific work project for which probationer labor is requested;

(3) The specific job skills, if any, that will be required to complete the project;

(4) The number of probationers requested for the project;

(5) The anticipated period of time the work project will take to complete; and

(6) The person in the organization or entity that will be responsible for the supervision and care of any probationer working on the project.

(c) When the work project application forms have been prepared, any charitable organization exempt from taxation pursuant to § 501(c)(3) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c)(3), or any agency, branch, department or other entity of municipal, county, state or federal government may submit an application for probationer labor to the work project coordinator of the judicial district in which the work project is to be performed.

(d) The work project coordinator shall review each application so submitted and first determine whether the organization or entity is eligible for probationer labor under the provisions of subsection (c). If the coordinator determines it is not, the application shall be rejected. If the coordinator determines that the application is from an eligible organization or entity, the coordinator may approve or reject it. If it is rejected, the coordinator shall state the reasons for the rejection in writing and send a copy to the applicant. The coordinator may also approve an application subject to certain modifications the coordinator deems necessary. If of the opinion that a work project should be modified as to certain particulars, the coordinator shall send a copy of the proposed modifications to the applicant. If the applicant agrees to the modifications, the coordinator may approve the application as modified. If the coordinator and applicant cannot agree as to some or all of the modifications, the coordinator may approve the application as originally filed, may approve the application subject to the agreed upon modifications or may reject the application.

(e) The decision of a work project coordinator as to whether an organization or entity is eligible for a work project and as to whether the application should be approved or rejected shall be final and shall not be subject to review by appeal except in cases of abuse of discretion. The director of probation and parole shall have authority over the appeals.



§ 41-9-103 - Probationers -- Eligibility -- Reporting for work -- Violations.

(a) Work projects approved pursuant to this part shall be performed by defendants who have been placed on probation pursuant to § 40-35-303, and who, as a condition of probation, have been ordered to perform a period of community service work as provided in § 40-35-303(d)(3).

(b) When a judge places a defendant on probation and orders the defendant to perform community service work, the judge shall direct the defendant to report to the work project coordinator in the judicial district in which the defendant resides or where the offense occurred. The coordinator shall interview the defendant for the purpose of determining job skills and the work project for which the defendant is best suited. Failure of a defendant to report to the work project coordinator when directed to do so by a judge shall constitute a violation of the defendant's probation and shall be reported by the coordinator to the defendant's probation officer.

(c) After interviewing a defendant and determining the work project to which the defendant is best suited, the coordinator shall give the defendant a date and time to report, the location of the work project and the name of the person responsible for supervising the work project. The defendant shall be responsible for reporting to the project supervisor at the designated date and time. Prior to that date and time, the coordinator shall notify the project supervisor of the name of the defendant, the defendant's job skills, and the date and time the defendant is to report to work. If the defendant does not appear for work at the designated date and time, the project supervisor shall so notify the coordinator. Failure of a defendant to appear at a work project when directed to do so by the coordinator shall constitute a violation of the defendant's probation and shall be reported by the coordinator to the defendant's probation officer.

(d) If any defendant placed on probation and ordered to perform community service work pursuant to § 40-35-303 is employed or is seeking employment, the work project coordinator shall assign the defendant to a work project that can be performed during times that do not interfere with the defendant's employment or seeking of employment.



§ 41-9-104 - Liability for injury.

No charitable organization or governmental entity authorized by § 41-9-102 to utilize probationer labor pursuant to this part shall be liable for any injury sustained by a probationer or other person while the probationer is performing a work project for the organization or entity, if the organization or entity exercised due care in the protection and supervision of the probationer.






Part 2 - County Community Work Projects for Probationers

§ 41-9-201 - County community work project coordinator.

(a) In all counties of the state, the board or other governmental entity having charge of, supervision, and control of the county workhouse is authorized to employ or assign a person for the position of county community work project coordinator. Any person so employed or assigned shall be responsible for administering a community work project program for probationers placed under the jurisdiction of the county. The county legislative body shall approve the community work project program before the program is implemented.

(b) The county community work project coordinator shall be compensated as other county employees and shall be supervised by the director of probation for the county.

(c) The duties of the county community work project coordinator shall include, but are not limited to:

(1) Preparing, receiving and reviewing applications from qualified organizations and entities for projects within the county that may be performed by county probationer labor;

(2) Interviewing and screening the county probationers available for community work projects in order to match their particular job skills with the type of labor needed;

(3) Coordinating the various approved work projects to ensure that the county probationers available are being utilized efficiently and to the best of their abilities;

(4) Regularly inspecting each approved work project to ensure that the county probationers are being properly supervised, that they do not pose a threat to members of the community in the area in which they are working and that they are being utilized to perform the type of work for which they were requested; and

(5) Performing such other duties as may be assigned by the board or other governmental entity having charge of, supervision and control of the county workhouse.



§ 41-9-202 - Applications for probationer labor.

(a) Any charitable organization or governmental entity within the county is eligible to apply with the county community work project coordinator of the county for county probationer labor to perform a specific work project for the organization or entity.

(b) The application forms shall be prepared by the work project coordinator of each county but shall contain the following information:

(1) The charitable organization or governmental entity for whom the work will be performed;

(2) The specific work project for which county probationer labor is requested;

(3) The specific job skills, if any, that will be required to complete the project;

(4) The number of county probationers requested for the project;

(5) The anticipated period of time the work project will take to complete; and

(6) The person in the organization or entity that will be responsible for the supervision and care of any county probationer working on the project.

(c) When the work project application forms have been prepared, any charitable organization exempt from taxation pursuant to § 501(c)(3) of the Internal Revenue Code of 1954, codified in 26 U.S.C. § 501(c)(3), or any agency, branch, department or other entity of municipal, county or state government may submit an application for county probationer labor to the county community work project coordinator of the county in which the work project is to be performed.

(d) The county community work project coordinator shall review each application so submitted and first determine whether the organization or entity is eligible for county probationer labor under the provisions of subsection (c). If the coordinator determines it is not, the application shall be rejected. If the coordinator determines that the application is from an eligible organization or entity, the coordinator may approve it or reject it. If it is rejected, the coordinator shall state the reasons for the rejection in writing and send a copy to the applicant. The coordinator may also approve an application subject to certain modifications the coordinator deems necessary. If of the opinion that a work project should be modified as to certain particulars, the coordinator shall send a copy of the proposed modifications to the applicant. If the applicant agrees to the modifications, the coordinator may approve the application as modified. If the coordinator and applicant cannot agree as to some or all of the modifications, the coordinator may approve the application as originally filed, may approve the application subject to the agreed upon modifications or may reject the application.

(e) The decision of a county community work project coordinator as to whether an organization or entity is eligible for a work project and as to whether the application should be approved or rejected shall be final and shall not be subject to review by appeal except in cases of abuse of discretion. The director of probation of the county has authority over the appeals.



§ 41-9-203 - Probationers -- Eligibility -- Reporting to work -- Violations.

(a) Work projects approved pursuant to this part shall be performed by defendants who have been placed on probation pursuant to § 40-35-303, who, as a condition of probation, have been ordered to perform a period of community service work as provided in § 40-35-303(d)(3), and who have been assigned to the supervision of the county.

(b) When a judge so places a defendant on probation and orders the defendant to perform community service work, the judge shall direct the defendant to report to the county community work project coordinator in the county in which the defendant resides or where the offense occurred. The coordinator shall interview the defendant for the purpose of determining job skills and the work project for which the defendant is best suited. Failure of a defendant to report to the work project coordinator when directed to do so by a judge shall constitute a violation of the defendant's probation and shall be reported by the coordinator to the defendant's probation officer.

(c) After interviewing a defendant and determining the work project to which the defendant is best suited, the coordinator shall give the defendant a date and time to report, the location of the work project and the name of the person responsible for supervising the work project. The defendant shall be responsible for reporting to the project supervisor at the designated date and time. Prior to that date and time, the coordinator shall notify the project supervisor of the name of the defendant, the defendant's job skills and the date and time the defendant is to report to work. If the defendant does not appear for work at the designated date and time, the project supervisor shall so notify the coordinator. Failure of a defendant to appear at a work project when directed to do so by the coordinator shall constitute a violation of the defendant's probation and shall be reported by the coordinator to the defendant's probation officer.

(d) If any defendant placed on probation and ordered to perform community service work pursuant to § 40-35-303 is employed or is seeking employment, the work project coordinator shall assign the defendant to a work project that can be performed during times that do not interfere with the defendant's employment or seeking of employment.



§ 41-9-204 - Liability for injury or damages.

(a) No charitable organization, municipality, county or political subdivision thereof authorized by § 41-9-102 to utilize probationer labor pursuant to this chapter shall be liable for any injury sustained by a probationer or other person while the probationer is performing a work project for that organization or governmental entity, if the organization or governmental entity exercised due care in the protection and supervision of the probationer.

(b) (1) No municipality, county or political subdivision thereof, nor any employee or officer thereof, shall be liable to any person for the acts of any probationer while the probationer is on a community work project for the organization or governmental entity, if the organization or governmental entity exercised due care in the protection and supervision of the probationer.

(2) No municipality, county or political subdivision thereof, nor any employee or officer thereof, shall be liable to any probationer or a probationer's family for death or injuries received while the probationer is on a community work project for the organization or governmental entity, if the organization or governmental entity exercised due care in the protection and supervision of the probationer.









Chapter 10 - Correction Volunteer Services

§ 41-10-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Board" means the board of parole;

(2) "Chair" means the chair of the board of parole;

(3) "Commissioner" means the commissioner of correction;

(4) "Department" means the department of correction;

(5) "Institution" means an institution of the department;

(6) "Offender" means a person who is under the authority of the department, pursuant to a court order, a pending court disposition in a Tennessee criminal case or under the authority of the board, pursuant to release under probation or parole supervision, or some other release program from any correctional institution;

(7) "Region" means a probation region of the department of correction;

(8) "TCRB" means the Tennessee community resource board; and

(9) "Volunteer" means any person who, after fulfilling appropriate policy requirements, is assigned to a volunteer job and provides a service without pay from the department or board except for compensation for those expenses incurred directly as the result of volunteer services as defined in this chapter. A "volunteer" may present any grievance related to volunteer services to the TCRB, which shall make recommendations to the commissioner or the board, as appropriate, and may appeal any decision of the TCRB to the commissioner or to the board, as appropriate.



§ 41-10-102 - Volunteers -- Policies -- Compensation -- Inspection of records.

(a) The department is authorized to recruit, train and appoint volunteers to programs of the department without regard to state employment regulations as administered by the department of human resources. Volunteers shall, however, be required to comply with all applicable department of correction policies. The department is further authorized to provide such incidental reimbursement as is consistent with this chapter and with appropriate state regulations.

(b) The board is authorized to recruit, train and appoint volunteers to programs of the board without regard to state employment regulations as administered by the department of human resources. Volunteers shall be required to comply with all applicable board policies. The board is further authorized to provide such incidental reimbursement as is consistent with this chapter and with appropriate state regulations.

(c) No court or law enforcement agency shall refuse to allow inspection of the court or agency's files and records by any volunteer demonstrating a need to know the contents of those files and records for the performance of official duties.



§ 41-10-103 - Duties of department of correction.

The department shall:

(1) Take such actions as are necessary and appropriate to develop meaningful opportunities for volunteers to be involved in the department's programs, including the appointment of personnel as deemed necessary by the commissioner to administer volunteer services;

(2) Develop written policy governing the recruitment, training, appointment and supervision of volunteers;

(3) Take such action as is necessary to ensure that volunteers understand their duties and responsibilities;

(4) Take such action as is necessary and appropriate to ensure a receptive climate for volunteers;

(5) Provide for the recognition of volunteers who have offered outstanding service to the department; and

(6) Recognize prior volunteer service as partial fulfillment of state employment requirements for training and experience pursuant to rules adopted by the department of human resources.



§ 41-10-104 - Meals -- Travel expenses -- Use of state vehicles.

(a) Meals may be furnished without charge to volunteers if the scheduled volunteer assignment extends over an established meal period.

(b) Travel expenses may be reimbursed to those volunteers whose volunteer assignment requires them to use their own vehicle or to be away from home in accordance with state travel regulations.

(c) Volunteers may use state vehicles when their assignments so require, subject to the approval of the department and compliance with any rules or regulations that may be promulgated by the department.



§ 41-10-105 - Community resource board established.

(a) There is established a Tennessee community resource board (TCRB) composed of seventeen (17) members. The speaker of the house of representatives shall appoint a member of the house of representatives to serve on the TCRB and the speaker of the senate shall appoint a member of the senate to serve on the TCRB. Members of the general assembly who serve on the TCRB shall receive no additional compensation for their services, but shall receive compensation for expenses pursuant to the provisions of § 3-1-106. The remaining members shall be appointed jointly by the commissioner and the chair. Five (5) members shall be appointed from each grand division of the state. Members shall serve terms of three (3) years. Members of the TCRB shall, upon expiration of their terms of office, be eligible for reappointment to successive terms. In making appointments to the board, the commissioner and the chair shall strive to ensure that at least one (1) person serving on the TCRB is sixty (60) years of age or older and that at least one (1) person serving on the TCRB is a member of a racial minority. Members shall have served in a volunteer capacity in corrections, in probation or parole, or in an academic environment in the field of criminal justice or other related field. Vacancies shall be filled by the TCRB; provided, that the person filling the vacancy shall receive the written approval of the commissioner and chair.

(b) The TCRB shall serve both the department and the board. The purpose of the TCRB shall be to:

(1) Coordinate with and assist the department and the board in developing and utilizing volunteer resources in assisting parolees, probationers and inmates in reintegrating into society as productive, law-abiding citizens;

(2) Coordinate with and assist the department and the board in developing policies and procedures governing the utilization of volunteers;

(3) Coordinate a network of local parole, probation and institutional community resource boards on matters of statewide impact;

(4) Advise the department and the board on matters of public interest and concern;

(5) Assist the department and the board in accomplishing their missions;

(6) Review and recommend programs having statewide impact involving volunteers; and

(7) Oversee projects when appropriate.

(c) Local parole, probation and prison institution community resource boards may be established. The purpose of these local boards is to cooperate with local probation and parole offices and correctional institutions to:

(1) Develop a program plan for utilizing volunteers;

(2) Establish specific goals for utilizing volunteers;

(3) Establish performance measures for determining that goals are met; and

(4) Collect data on the cost of using volunteers and the cost benefits to the local office or institution.

(d) Local volunteer resource boards shall report semiannually to the TCRB on their program plans, goals and performance measures.






Chapter 11 - Inmate Reimbursement to the County Act of 1995

§ 41-11-101 - Short title.

This chapter shall be known and may be cited as the "Inmate Reimbursement to the County Act of 1995."



§ 41-11-102 - "County jail" defined.

For purposes of this chapter, "county jail" includes county workhouses.



§ 41-11-103 - Reimbursement of imprisonment expenses.

A county may seek reimbursement for any expense incurred by the county in relation to the charge or charges for which a person was sentenced to a county jail. The county may seek reimbursement for each person who is or was an inmate for not more than sixty dollars ($60.00) a day for the expense of maintaining the inmate or the actual per diem cost of maintaining the inmate, whichever is less, for the entire time the person was confined in the county jail, including any period of pretrial detention.



§ 41-11-104 - Denial of certain privileges prohibited.

The failure of an inmate to provide information on the inmate's financial status shall not be grounds for the denial by the county of any privilege ordinarily available to an inmate, such as behavior or programmatic credits, parole or participation in work programs.



§ 41-11-105 - Reporting of inmates and financial and other information.

At the request of the county mayor or a designee of the county mayor, the sheriff of the county shall forward to the county mayor or designee of the county mayor a list containing the name of each inmate, the term of sentence and the date of admission, together with information regarding the financial status of each inmate, as required by the county mayor or designee of the county mayor.



§ 41-11-106 - Investigation of reports.

The county legislative body or the county mayor may investigate or cause to be investigated all reports furnished by the sheriff pursuant to § 41-11-105 for the purpose of securing reimbursement for the expenses incurred by the county in regard to an inmate as provided under this chapter.



§ 41-11-107 - Reimbursement of expenses -- Civil action.

(a) The county mayor may file a civil action to seek reimbursement from an inmate for maintenance and support of that person while that person was an inmate or for any other expense for which the county may be reimbursed under this chapter.

(b) A civil action brought under this chapter shall be instituted in the name of the county in which the jail is located and shall state the date and place of sentence, the length of time set forth in the sentence, the length of time actually served and the amount or amounts due to the county pursuant to § 41-11-103.

(c) Before entering any order on behalf of the county against the defendant, the court shall take into consideration any legal obligation of the defendant to support a spouse, minor children or other dependents and any moral obligation to support dependents to whom the defendant is providing or has in fact provided support.

(d) The court may enter a civil judgment against the defendant and may order that the defendant's property be attached for reimbursement for maintenance and support of the defendant as an inmate and for other expenses reimbursable under § 41-11-103.



§ 41-11-108 - Jurisdiction -- Venue -- Receivers.

(a) The county may file the civil action in the circuit court. If the defendant is still an inmate in the county jail, venue is proper in the county in which the jail is located.

(b) If necessary to protect the county's right to obtain reimbursement under this chapter against the disposition of known property, the county may seek issuance of a temporary restraining order to restrain the defendant from disposing of the property pending a hearing on an order to show cause why the particular property should not be applied to reimbursement of the county for the maintenance and support of the defendant as an inmate. No bond shall be required of the county before a temporary restraining order is issued.

(c) To protect and maintain the property pending resolution of the matter, the court, upon request, may appoint a receiver.



§ 41-11-109 - Homestead exemption.

The county shall not enforce any judgment obtained under this chapter by means of execution against the homestead of the defendant.



§ 41-11-110 - Cooperation by judge and sheriff of inmate's home county.

The sentencing judge and the sheriff of any county in which an inmate's property is located shall furnish to the attorney for the county all information and assistance possible to enable the attorney to secure reimbursement for the county under this chapter.



§ 41-11-111 - Disposition of funds.

The reimbursements secured under this chapter shall be credited to the general fund of the county to be available for general fund purposes. The county mayor may determine the amount due the county under this chapter and render sworn statements of the amount due. These sworn statements shall be considered prima facie evidence of the amount due.



§ 41-11-112 - Applicability -- Development districts -- Contracting.

(a) This chapter only applies in counties having a population in excess of two hundred fifty thousand (250,000), and in any county having a population of not less than eighty thousand (80,000) nor more than eighty-three thousand (83,000), all according to the 1990 federal census or any subsequent federal census, and in any other county in which the county legislative body, by majority vote, adopts a resolution electing to utilize this chapter to seek reimbursement.

(b) All other counties shall be grouped by development districts established pursuant to title 13, chapter 14, part 1. For those counties, the comptroller of the treasury shall develop guidelines and solicit proposals for the collection of expenses incurred by the county in relation to the charge or charges for which a person was sentenced to a county jail pursuant to § 41-11-103. The guidelines developed by the comptroller of the treasury may, to the greatest extent possible, be based on the collection procedures established by this chapter or may utilize any other collection procedures and standards in the discretion of the comptroller of the treasury. The guidelines for collection may be based on a statewide proposal, be limited to a proposal by development districts or be a combination of both. In developing the proposals, the comptroller of the treasury shall give consideration to awarding a contract to the person or entity based on a percentage of amount retained, competency or ability to perform, costs incurred in securing reimbursement or be based on any other criteria developed by the comptroller of the treasury. The contract awarded by the comptroller of the treasury shall be a two-year contract.

(c) The reimbursements secured under the contracts, less the fee for collection, shall be deposited into the state general fund and, at least annually, shall be distributed to the general fund of the county in which the inmate was incarcerated. The funds may be used for any lawful purpose.






Chapter 12 - Regional Jail Authority Act

§ 41-12-101 - Short title.

This chapter shall be known and may be cited as the "Regional Jail Authority Act."



§ 41-12-102 - Powers of regional jail authority -- Taxation of property and revenues.

(a) It is declared that a regional jail authority created pursuant to this chapter shall be a public and governmental body acting as an agency and instrumentality of the creating and participating governmental entities, and that the powers exercised by the authority are declared to be for a public and governmental purpose and a matter of public necessity.

(b) The property and revenues of the authority, or any interest in the property or revenues, are exempt from all state, county and municipal taxation, except inheritance, transfer and estate taxes.



§ 41-12-103 - Purpose of authority.

The general purpose of an authority created pursuant to this part is declared to be that of:

(1) Acquiring, constructing, equipping, maintaining, and operating a jail or workhouse or jails or workhouses and the usual facilities appertaining to those undertakings;

(2) Enlarging, renovating, and improving such facilities;

(3) Acquiring the necessary property for the facilities, both real and personal, with the right of contract for the use of or to lease, mortgage, or sell any or all of the facilities, including real property, and in the sale or purchase of any such property to comply with state or local purchasing laws; and

(4) Doing any and all things deemed by the authority necessary, convenient, and desirable for and incident to the efficient and proper development and operation of those types of undertakings.



§ 41-12-104 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Authority" means a regional jail authority created pursuant to this chapter;

(2) "Board" means the board of commissioners of an authority;

(3) "Bonds" includes notes, interim certificates or other obligations of an authority;

(4) "Creating governmental entity" means a county, including a county that has a metropolitan form of government, or a municipality that by resolution or ordinance of its governing body elects to join together with one (1) or more counties or one (1) or more municipalities to create an authority pursuant to this chapter;

(5) "Executive officer" means the county mayor or other chief executive officer of any creating or participating governmental entity;

(6) "Governing body" means the chief legislative body of any local governmental entity;

(7) "Jail" includes workhouses in accordance with chapter 2 of this title;

(8) "Local governmental entity" means any county, including a county having a metropolitan form of government, and may include a municipality;

(9) "Municipality" means a municipality that has a municipal jail and has concurrent jurisdiction with the general sessions court over state misdemeanors or that, pursuant to § 16-18-311, builds a jail and obtains approval to acquire such concurrent jurisdiction, to create or participate in an authority pursuant to this chapter;

(10) "Participating governmental entity" means a local governmental entity, that, pursuant to a resolution, or in the case of a municipality, an ordinance, of its governing body, elects to participate in a regional jail authority; and

(11) "State" means the state of Tennessee.



§ 41-12-105 - Creation of authority -- Resolution and hearing -- Transfer of employees -- Costs.

(a) The governing bodies of two (2) or more local governmental entities, may create a regional jail authority in the manner provided for in this chapter. The authority shall be subject to all rights, privileges, and obligations contained in §§ 41-4-139, 41-4-140, 41-7-103, and chapter 8 of this title.

(b) (1) Each governing body of a governmental entity proposing to create an authority shall adopt, and its executive officer shall approve, a resolution calling a joint public hearing involving all interested local governmental entities in the enterprise to create a regional jail authority on the question of creating an authority.

(2) Notice of the date, hour, place and purpose of the hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the jurisdictional bounds of the governmental entity proposing to create an authority, the last publication to be at least one (1) week prior to the date set for the hearing.

(c) The hearing shall be had before the combined governing bodies of the respective local governmental entities pursuing the creation of a regional jail authority and all interested persons shall have an opportunity to be heard.

(d) (1) After the hearing, if at least two (2) governing bodies determine that the public convenience and necessity require the creation of an authority, the governing bodies shall individually adopt, and their executive officers shall approve, a resolution or an ordinance, in the case of a municipality, so declaring and creating an authority, which resolution or ordinance shall reference this chapter as the governing statute to create the authority and include the names of the creating governmental entities, the name of the authority and also designate the name and principal office address of the authority.

(2) A certified copy of the resolution or ordinance shall be filed with the secretary of state, along with the resolution approving the appointment of the board of commissioners as provided for in § 41-12-106, and upon that adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this chapter.

(e) Whenever an authority is created under this chapter, the creating governmental entity and any participating governmental entity shall enter into an agreement with the authority for the orderly transfer of jail or correctional employees of the governmental entities to the authority.

(f) Each governmental entity participating in the authority shall pay its pro rata share of all expenses and costs of the authority.



§ 41-12-106 - Appointment of board -- Vacancies -- Removals -- Quorum -- Powers and compensation.

(a) The board of the authority shall be a board of commissioners appointed as follows:

(1) If the creating or participating governmental entities include only one (1) county and a municipality or municipalities, all of which are located within the same judicial district, the board shall consist of:

(A) The chief executive officer of each local governmental entity participating;

(B) The sheriff of the county that participates in the authority;

(C) One (1) member to be selected by the county legislative body of such county;

(D) The comptroller of the treasury or the comptroller's designee;

(E) The commissioner of correction, or the commissioner's designee;

(F) The district attorney general serving the judicial district in which the local governmental entities are located, or the district attorney's designee;

(G) The district public defender serving the judicial district in which the local governmental entities are located or the district public defender's designee;

(H) One (1) judge selected by the judges serving the judicial district in which the local governmental entities are located or the judge's designee; and

(I) For each municipality electing to be a part of the authority, in addition to the mayor of the municipality, one (1) member of the governing body of the municipality selected by the governing body;

(2) If the creating or participating governmental entities include more than one (1) county, with or without a municipality that may be a participant, all of which are located within the same judicial district, the board shall consist of:

(A) The chief executive officer of each local governmental entity participating;

(B) The sheriff of each county that participates in the authority;

(C) One (1) member to be selected by the county legislative body of each county;

(D) The comptroller of the treasury or the comptroller's designee;

(E) The commissioner of correction, or the commissioner's designee;

(F) The district attorney general serving the judicial district in which the local governmental entities are located or the district attorney's designee;

(G) The district public defender serving the judicial district in which the local governmental entities are located or the district public defender's designee;

(H) One (1) judge selected by the judges serving the judicial district in which the local governmental entities are located or the judge's designee; and

(I) For each municipality electing to be a part of the authority, in addition to the mayor of the municipality, one (1) member of the governing body of the municipality selected by the governing body; or

(3) If the creating or participating governmental entities include more than one (1) county, with or without a municipality that may be a participant, some of which are located within different judicial districts, the board shall consist of:

(A) The chief executive officer of each local governmental entity participating;

(B) The sheriff of each county that participates in the authority;

(C) One (1) member to be selected by the county legislative body of each county;

(D) The comptroller of the treasury or the comptroller's designee;

(E) The commissioner of correction, or the commissioner's designee;

(F) A district attorney general selected by the district attorneys general serving the judicial districts in which the local governmental entities are located or the district attorney general's designee;

(G) The district public defender selected by the district public defenders serving the judicial districts in which the local governmental entities are located or the district public defender's designee;

(H) One (1) judge selected by the judges serving the judicial districts in which the local governmental entities are located or the judge's designee; and

(I) For each municipality electing to be a part of the authority, in addition to the mayor of the municipality, one (1) member of the governing body of the municipality selected by the governing body.

(b) Each such official shall be a member of the board for the term of office for which the official was elected.

(c) (1) Any vacancy by reason of nonresidence, incapacity, resignation or death shall be filled in the same manner as the original appointment for the unexpired term.

(2) A commissioner's term shall continue until the appointment and qualification of that commissioner's successor.

(3) A commissioner may be removed from office by a two-thirds (2/3) vote of the governing body of the governmental entity of the specific officers that made the appointment, but only after notice of the cause of the removal is served on the commissioner, and only after the commissioner is granted an opportunity for a public hearing on the cause.

(d) (1) The board shall elect from among its members a chair and vice chair, each of whom shall continue to be voting members, and shall adopt its own bylaws and rules of procedure.

(2) A majority of the commissioners shall constitute a quorum for the transaction of business.

(3) Except as expressly otherwise specified in this chapter, all powers granted in this part to an authority shall be exercised by the board.

(4) Commissioners may receive compensation for their services and shall receive per diem and may be reimbursed for necessary expenses incurred in the performance of their official duties in an amount to be established by the board; provided, that the reimbursement for expenses and mileage shall not exceed the comprehensive travel regulations for reimbursement for expenses and mileage promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 41-12-107 - Entities wishing to become or withdraw as members of authority -- Requirements.

(a) (1) Subject to subsection (b), any local governmental entity may become a member of an authority after its creation subject to following the requirements for a public hearing and notice in accordance with § 41-12-105.

(2) Any governmental entity that is a member of an existing authority may withdraw from that authority, but no governmental entity shall be permitted to withdraw from any authority after any obligation has been incurred by the authority except by unanimous vote of all members of the authority, and after providing for an appropriate manner to hold the authority harmless concerning the governmental entity's share of any existing indebtedness incurred by the authority during the governmental entity's inclusion in the authority. The governing body of any governmental entity wishing to withdraw from an existing authority shall signify its desire by resolution or ordinance, as appropriate.

(b) The governing body of any governmental entity wishing to become a member of an existing authority and the governing bodies of the governmental entities then members of the authority shall by concurrent resolutions or ordinances or by agreement provide for the joinder of the governmental entity, identifying the name, address and term of office of initial appointments to the expanded membership in accordance with § 41-12-106. The requirements of § 41-12-105 likewise apply to any action of the governing body.



§ 41-12-108 - Appointment of executive director -- Duties.

(a) The board shall appoint an executive director, who shall be the chief executive and administrative officer of the authority and who shall serve at the board's pleasure. The board shall enter into a contract with the executive director establishing the director's compensation and term of office.

(b) The executive director is responsible for all personnel matters related to the authority, including, but not limited to, recruitment, discipline and compensation.

(c) (1) The executive director shall annually prepare the operating budget of the authority and submit the budget to the board for approval at least sixty (60) days prior to the beginning of the fiscal year.

(2) If the board has not acted on the budget by the first day of the fiscal year, the previous fiscal year's budget shall automatically go into effect and become the budget for the current fiscal year until the board acts on the budget for the current fiscal year.

(d) The executive director shall also submit periodic reports to the board that it may direct.

(e) The executive director shall attend all meetings of the board.



§ 41-12-109 - Powers of authority.

An authority shall be deemed to be an instrumentality exercising public and essential governmental functions to provide for the public safety and welfare, and each such authority is authorized and empowered and has all powers necessary to accomplish the purposes of this chapter, excluding the power to levy and collect taxes. The powers include, but are not limited to, the following:

(1) To have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) To acquire by gift, purchase, lease, or otherwise, and to hold, to sell, at public or private sale, or exchange, lease, mortgage, pledge, subordinate interest in, or otherwise dispose of real and personal property of every kind and character for its purposes;

(3) To enter into agreements with the creating or participating governmental entities to acquire by lease, gift, purchase or otherwise, any jail, or portion of a jail, owned by any creating or participating governmental entity and for the operation of the jail as part of the authority;

(4) To enter into, by contract with the creating or participating governmental entities or otherwise, a plan for pension, disability, hospitalization and death benefits for the officers and employees of the authority which may include participation in the Tennessee consolidated retirement system as provided in title 8, chapter 35, part 2, or the group insurance for local governments as provided in title 8, chapter 27, part 4; and for such purposes the authority is deemed to be a quasi-governmental organization pursuant to § 8-27-207;

(5) To appoint, select, and employ an executive director or such other officers, agents, and employees, including a superintendent of the regional jail facility as provided in § 41-12-114, and necessary jail officers and employees for the regional jail facility, and also including engineering and construction experts, fiscal agents and attorneys, and to fix their respective compensations;

(6) To enter into agreements with the creating or participating governmental entities with respect to the manner of transfer of jail or correctional employees of the governmental entities to the authority, and with respect to the retention by those employees of accrued pension, disability, hospitalization and death benefits;

(7) To use in the performance of its functions the officers, agents, employees, services, property, facilities, records, equipment, rights and powers of the creating or participating governmental entities, with the consent of any such governmental entity, and subject to any terms and conditions that may be agreed upon;

(8) To make contracts and leases and to execute all instruments necessary or convenient, including contracts for construction and financing of projects and leases of projects or contracts with respect to the use of projects that it causes to be erected or acquired, and to dispose by conveyance of its title in fee simple of real and personal property of every kind and character, and any and all governmental entities, departments, institutions, or agencies of the state are authorized to enter into contracts, leases, or agreements with the authority upon such terms and for such purposes as they deem advisable and to establish and charge fees, rates and other charges, as set out in this chapter or other law, and collect revenues from the fees, rates and other charges, not inconsistent with the rights of the holders of its bonds;

(9) To construct, erect, acquire, own, repair, remodel, maintain, add to, extend, improve, equip, furnish, operate, and manage projects, the cost of any such project to be paid in whole or in part from the proceeds or other funds made available to the authority;

(10) To accept loans and grants of money or materials or property of any kind from the United States or any agency or instrumentality of the United States, upon such terms and conditions as the United States or such agency or instrumentality may impose;

(11) To accept loans and grants of money or materials or property of any kind from this state or any agency or instrumentality or governmental entity of the state, upon such terms and conditions as the state or the agency or instrumentality or governmental entity may impose;

(12) To enter into contracts to house state prisoners in accordance with chapter 8 of this title;

(13) To borrow money for any of its corporate purposes and to execute evidences of such indebtedness and to secure the indebtedness and, in accordance with title 9, chapter 21, to issue negotiable general obligation notes or bonds or revenue bonds payable solely from funds pledged for that purpose and to provide for the payment of the notes or bonds or revenue bonds and for the rights of the holders of the notes or bonds or revenue bonds. Any municipality or county participating in the authority may lend, advance, or give money or materials or property of any kind to the authority;

(14) To exercise any power usually possessed by private corporations or counties performing similar functions that is not in conflict with the constitution and laws of this state;

(15) An authority created pursuant to this chapter and any trustee acting under any trust indenture are specifically authorized from time to time to sell, lease, grant, exchange, or otherwise dispose of any surplus property, both real and personal, or interest in any surplus property not required in the normal operation of and usable in the furtherance of the purpose for which the authority was created in the manner provided by law;

(16) To adopt, amend or repeal bylaws, rules and regulations not inconsistent with this chapter, the general laws of this state or the standards of the Tennessee corrections institute in accordance with § 41-4-140, for the regulation of its affairs, the conduct of its business, the operation of any jail or other project constructed or maintained and to carry into effect its powers and purposes;

(17) To designate an independent certified public accountant firm to do an annual post audit of all books, accounts and records of the authority and issue a public report on the audit. In addition, the authority shall be subject to audit by the comptroller of the treasury;

(18) To adopt by majority vote of the board purchasing procedures consistent with the requirements of the County Purchasing Law of 1983, compiled in title 5, chapter 14, part 2; and

(19) To do all things necessary or convenient to carry out the powers expressly given in this chapter.



§ 41-12-110 - Applicability of statutory requirements regarding jails and jailers.

The provisions of chapter 4 of this title concerning requirements applied to jails and jailers shall apply with regard to any jail owned or operated by the authority.



§ 41-12-111 - Power of condemnation -- Acquisition of property -- Location of jail.

(a) Subject to subsection (e), an authority has the power to condemn either the fee or any right, title, interest or easement in property that the board may deem necessary for any of the purposes authorized in this chapter, and the property or interest in that property may be so acquired whether or not the property or the interest in the property is owned or held for public use by corporations, associations or persons having the power of eminent domain, or otherwise held or used for public purposes as it may deem necessary or convenient for the construction and operation of the project upon such terms and at such prices as may be considered by it to be reasonable and can be agreed upon between it and the owner of the property or interest; provided, that prior public use shall not be interfered with by this use.

(b) The power of condemnation may be exercised in the mode or method of procedure prescribed by title 29, chapter 17, or in the mode or method of procedure prescribed by any other applicable statutory provisions now in force or hereafter enacted for the exercise of the power of eminent domain.

(c) All public agencies and commissions of the state, with the approval of the governor, are authorized and empowered to lease, lend, grant, or convey to an authority created pursuant to this chapter at its request, upon such terms and conditions as may be mutually agreed upon, without the necessity for any advertisement, order of court or other action or formality, any real property that may be necessary or convenient to the effectuation of the authorized purposes of the authority, including real property already devoted to public use.

(d) Title to any property acquired by an authority created pursuant to this chapter shall be taken in the name of the authority.

(e) No authority shall locate a jail in a governmental entity that is not a participating governmental entity in the authority unless the governing body of the nonparticipating governmental entity grants express consent to the location.



§ 41-12-112 - Powers of creating or participating governmental entities.

Any creating or participating governmental entity has all necessary powers in order to further the purposes of this chapter, including, but not limited to, the following, any or all of which powers may be exercised by resolution or ordinance of the governmental entity's governing body:

(1) To advance, donate or lend money on real or personal property to the authority;

(2) To provide that any funds on hand or to become available to the governmental entity for jail purposes shall be paid directly to the authority;

(3) To sell, lease, dedicate, donate or otherwise convey to the authority any of the governmental entity's interest in any existing jail or other related property, or grant easements, licenses or other rights or privileges in the existing jail or other related property to the authority;

(4) To enter into agreements with the authority with regard to the transfer of the governmental entity's employees to the authority with the retention by the employees of any accrued rights in pension, disability, hospitalization and death benefits; and

(5) To permit the governmental entity's rights, duties and powers under the governmental entity's charter or the laws of the state to be performed or exercised by the authority.



§ 41-12-113 - Personnel not to benefit from services or sales -- County growth plan -- Carrying weapons.

(a) The commissioners, all appointed officers and all personnel employed by the board of commissioners of any regional jail authority under this chapter are prohibited from receiving any money or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, related to services performed for the authority; and further, those persons are also prohibited from receiving any moneys or other goods or services of value of any sort as a result of any agreement, contractual or otherwise, for the sale of any materials to be installed in any facility owned or operated by the authority.

(b) Authorities shall provide information requested for the county growth plan to the county or counties in which they provide service. The plans, services and projects of an authority shall be consistent with the relevant county growth plan.

(c) For purposes of lawfully carrying a weapon, any regional jail officer shall be permitted to carry a weapon to the same extent that a county or municipal jail officer or correction officer is permitted to carry a weapon.



§ 41-12-114 - Appointment of superintendent -- Control and authority -- Bond.

(a) The authority is authorized to appoint a superintendent to administer any jails owned or operated by the authority. The superintendent shall have and exercise the same control and authority over the prisoners committed or transferred to the facilities as the sheriffs have by law over the prisoners committed or transferred to their jails.

(b) An authority created pursuant to this chapter may require the superintendent or jail officers, or both, to give bond in such penalty and with such security as the authority may prescribe, conditioned upon the faithful discharge of the duties of their offices.



§ 41-12-115 - Negotiable bonds -- Resolution -- Enforcement of rights.

(a) (1) The authority has the power to issue negotiable bonds, in accordance with title 9, chapter 21, from time to time in order to accomplish any of the purposes authorized by this chapter. The authority also has the power to issue bonds in the same manner and under the same provisions as municipalities or metropolitan governments or counties are empowered to issue bonds under the laws of this state, for the purposes authorized by this chapter.

(2) All these bonds shall be payable from all or any part of the revenues, income and charges of the authority and the bonds may also constitute an obligation of one (1) or more of the creating and participating governmental entities.

(b) (1) The bonds shall be authorized by resolution of the board, be issued in accordance with title 9, chapter 21, and shall bear such date, mature at such time or times, bear interest at such rate or rates payable annually or semiannually, be in such form and denominations, be subject to such terms of redemption with or without premium, carry such registration privileges, be payable in such medium and at such place or places, be executed in such manner, all as may be provided in the resolution authorizing the bonds.

(2) The bonds may be sold at public or private sale in such manner and for such amount as the board may determine.

(c) The resolution may include any covenants that are deemed necessary by the board to make the bonds secure and marketable, including, but not limited to, covenants regarding:

(1) The application of the bond proceeds;

(2) The pledging, application and securing of the revenues of the authority;

(3) The creation and maintenance of reserves;

(4) The investment of funds;

(5) The issuance of additional bonds;

(6) The maintenance of minimum fees, charges and rentals;

(7) The operation and maintenance of the authority's facilities;

(8) Insurance and insurance proceeds;

(9) Accounts and audits;

(10) The sale of authority properties;

(11) The vesting in a trustee or trustees such powers and rights as may be necessary to secure the bonds and the revenues and funds from which they are payable;

(12) The terms and conditions upon which bondholders may exercise their rights and remedies;

(13) The replacement of lost, destroyed or mutilated bonds;

(14) The definition, consequences and remedies of an event of default;

(15) The amendment of such resolution; and

(16) The appointment of a receiver in the event of a default.

(d) Any holder of any such bonds, including any trustee for any bondholders, may enforce their rights against the authority, its board or any officer, agent or employee of the authority, by mandamus, injunction or other action in any court of competent jurisdiction, subject to the covenants included in the bond resolution.

(e) (1) Sums received as accrued interest from the sale of any bonds may be applied to the payment of interest on the bonds.

(2) All sums received as principal or premium from the sale shall be applied to the purpose for which the bonds were issued, and may include, but not be limited to, expenses for fiscal, legal, engineering and architectural services, expenses for the authorization, sale and issuance of the bonds, expenses for obtaining an economic feasibility survey in connection with the bonds, and to create a reserve for the payment of not exceeding one (1) year of interest on the bonds.

(f) Bonds issued pursuant to this chapter executed by officers in office on the date of the execution shall be valid obligations of the authority, notwithstanding that before the delivery of the bonds, any or all of the persons executing the bonds shall have ceased to be officers.

(g) Bonds issued pursuant to this chapter, and the income from the bonds, shall be exempt from all state, county and municipal taxation except inheritance, transfer and estate taxes.

(h) All public officers and bodies of the state, municipal corporations, governmental entities, all insurance companies and associations, all savings banks and savings institutions, including savings and loan associations, all executors, administrators, guardians, trustees, and all other fiduciaries in the state may legally invest funds within their control in bonds of an authority.

(i) Any bonds upon which any creating governmental entity or participating governmental entity is jointly obligated with the authority may be secured by the full faith and credit and taxing powers of the governmental entity.



§ 41-12-116 - Dissolution by joint certificate -- Terms of agreement.

(a) Whenever the governing bodies of the creating governmental entity and the participating governmental entities each, by resolution or ordinance, determine that the purposes for which the authority was created have been substantially accomplished, that all of the bonds and other obligations of the authority have been fully paid and that the governmental entities have agreed on the distribution of the funds and other properties of the authority, then the executive officers of the governmental entities shall execute and file for record with the secretary of state a joint certificate of dissolution reciting those facts and declaring the authority to be dissolved.

(b) Upon this filing, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of dissolution shall vest in and be delivered to the governmental entities in accordance with the terms of their agreement relating to the dissolution.



§ 41-12-117 - Additional and supplemental powers -- Participation of certain entities.

(a) The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law and are not in substitution for those powers, and the limitations imposed by this chapter shall not affect those powers.

(b) The powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this chapter.

(c) Any metropolitan government or any home rule municipality authorized under this chapter to participate in a regional jail authority pursuant to this chapter may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 41-12-118 - Policy of competitive bidding -- Applicable laws.

(a) The national policy in favor of competition shall ensure a policy of competitive bidding for all authorities.

(b) An authority shall be subject to the County Purchasing Law of 1983, compiled in title 5, chapter 14, part 2.



§ 41-12-119 - Authority as governing body.

The authority shall be considered a governing body for purposes of the open meetings laws, compiled in title 8, chapter 44.



§ 41-12-120 - Authority as governmental entity.

The authority shall be considered a governmental entity for purposes of the Tennessee Governmental Tort Liability Act, compiled in title 29, chapter 20.



§ 41-12-121 - Authority as public agency.

The authority shall be considered a public agency for purposes of the Interlocal Cooperation Act, compiled in title 12, chapter 9.



§ 41-12-122 - Records open to public inspection.

The records of the authority shall be open to public inspection in accordance with the open records laws, compiled in title 10, chapter 7, part 5.



§ 41-12-123 - Construction with other laws.

If any law or private act conflicts with this chapter, this chapter shall prevail.



§ 41-12-124 - Liberal construction.

This chapter is remedial in nature and shall be liberally construed to effect its stated purposes and the powers granted in this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter except as expressly provided in this chapter.






Chapter 21 - Inmates

Part 1 - Reception of Inmates

§ 41-21-101 - Escort furnished by commissioner.

The commissioner of correction shall designate some official or employee, or may appoint some other suitable person, to go after inmates, at the places of their conviction, and to take the inmates to such places as the commissioner may direct.



§ 41-21-102 - Persons sentenced to imprisonment.

Inmates sentenced to the penitentiary for life, or any term of time, by any court of this state or of the United States held within this state, shall be received into the penitentiary by the warden of the penitentiary, when delivered upon proper authority, and there kept in pursuance of the sentence.



§ 41-21-103 - Reception on commutation of sentence.

The warden shall also receive into the penitentiary, under the order of the governor, any person convicted of any crime punishable with death or other punishment, where the sentence is commuted to imprisonment, either for life or a term of years in the penitentiary, and confine that person according to the terms of the commutation.



§ 41-21-104 - Delivery of copy of sentence.

A certified copy of the sentence shall be delivered with each inmate to the warden of the penitentiary and registered in a book kept by the warden for that purpose.



§ 41-21-105 - Copy of indictment furnished.

(a) (1) Clerks of the criminal and circuit courts of the state are required to furnish the wardens of the state prisons certified copies of all indictments against persons convicted in those courts and sentenced to state prison, at the same time the clerk furnishes the warden copies of the judgment and commitment papers on the convicted person.

(2) For every certified copy of an indictment furnished the warden by the clerks, they shall be paid a fee of one dollar and twenty-five cents ($1.25), which shall be taxed and paid as other criminal costs are taxed and paid in criminal cases.

(b) The clerks of the criminal and circuit courts also shall furnish the central records division of the department of correction a copy of the indictment, judgment and commitment papers of persons convicted of a felony and sentenced to serve a sentence in a local detention facility, for which the clerks shall be paid a fee of one dollar and twenty-five cents ($1.25), which shall be taxed as other criminal costs and paid in criminal cases.



§ 41-21-106 - Report of confinement of first offenders.

Wardens and superintendents shall report the confinement of first term inmates to the division of rehabilitative services within twenty-four (24) hours following the inmates' arrival.



§ 41-21-107 - Information recorded on reception.

(a) It is the duty of the warden of the Tennessee state penitentiary upon the reception of any inmate to:

(1) Take a complete description of the inmate;

(2) Take the inmate's fingerprints and photograph;

(3) Record the county in which convicted, the nature of the crime and the period of imprisonment;

(4) Obtain from the inmate a full and complete statement, giving a brief history of the inmate's past life, showing past residences, the names and post office addresses of all near relatives, and such other facts as may tend to show the past habits and character of the inmate; and

(5) (A) Have the inmate undergo HIV testing, with or without the inmate's consent, through a licensed medical laboratory, unless the inmate has been tested pursuant to § 39-13-521 before reception. Unless previously tested, the inmate shall undergo HIV testing and shall also undergo a confirmatory test and be referred to appropriate counseling when necessary.

(B) The result of any HIV test ordered under this subdivision (a)(5) is not a public record and shall be available only to:

(i) The person tested;

(ii) The attending physician of the person tested;

(iii) The department of health; and

(iv) The department of correction.

(C) For purposes of this section, "HIV test" means a test of an individual for the presence of human immunodeficiency virus (HIV), or for antibodies or antigens that result from HIV infection, or for any other substance specifically indicating infection with HIV. The department of correction shall promulgate rules providing for the testing of inmates for HIV, and those rules shall be consistent with the rules and procedures of the department of health.

(D) The provisions of this subdivision (a)(5) only apply to inmates less than twenty-one (21) years of age.

(b) The warden shall, by correspondence or otherwise, seek to verify or disprove any statements or information obtained from the inmate and pursuant to this section shall preserve the record so obtained as a part of the official records of the Tennessee state penitentiary.



§ 41-21-108 - Search of inmate and baggage.

The baggage and person of the inmate shall also be carefully searched and every instrument taken from the inmate by which the inmate may effect an escape.



§ 41-21-109 - Precautions against contagious disease.

To prevent the introduction of contagious disorders, the warden shall cause every person sentenced to the penitentiary to be washed, cleansed and kept entirely apart from the other inmates until it is certified by the physician that the inmate may be permitted to join them in labor without danger to their health.






Part 2 - Regulation and Care of Inmates

§ 41-21-201 - Duty of warden.

The warden is charged with the duty of treating the inmates with humanity and kindness and protecting them from harsh and cruel treatment and overwork.



§ 41-21-202 - Grading and classification of inmates.

The inmates shall be graded and classified in such a manner as is most conducive to prison discipline and the moral status of the inmates.



§ 41-21-203 - Cleanliness and health measures.

(a) The warden shall set forth rules and regulations necessary to promote the health, cleanliness and physical welfare of the inmates.

(b) The warden shall also adopt measures to ensure the cleanliness and sanitary condition of the institution.



§ 41-21-204 - Medical and psychological care.

(a) All inmates at their reception and at such times thereafter as may be deemed necessary shall be examined by a physician for the purpose of determining their health status.

(b) The medical director shall conduct a daily outpatient clinic. Any inmate who is ill shall receive proper medical treatment.

(c) (1) The physician shall, acting under and subject to the power of the commissioner of correction, visit the penitentiary in the discharge of duties as often as necessary, prescribe for inmates who are sick, and attend to the regimen, clothing and cleanliness of those who are in the hospital and report to the commissioner any failure on the part of the warden to provide fully for their necessary wants.

(2) The physician shall keep a regular journal, to be left in the penitentiary, stating the time of all admissions to the hospital, the nature of the disease, the treatment of each patient, and the time of the patient's discharge from the hospital or of the patient's death.

(3) The physician shall keep a register of all the inmates under the physician's charge, stating their diseases, the cause of the diseases when practicable and the state of their health on entering and leaving the hospital. The physician shall also keep a register of all infirm inmates, giving their names, ages, places of birth and the particular infirmity of each. The register shall always remain in the hospital, open to inspection.

(d) The commissioner may remove the inmates in the penitentiary to such place of security in this state as the commissioner may think best, if, in the commissioner's opinion, the prevalence of any epidemic, infectious or contagious disorder or other urgent occasion renders it expedient and proper.

(e) Any inmate who is sick at the expiration of the term of imprisonment shall not be discharged until the inmate's health is restored, except at the inmate's request.

(f) (1) To the extent necessary, the department of correction may contract with the department of mental health and substance abuse services or the department of intellectual and developmental disabilities to ensure that psychological services are available at an adequate level and quality for all inmates who are in the department's custody and who are in need of those services but who do not qualify for a transfer from the department of correction as provided in title 33, chapter 3, part 4.

(2) The department of correction shall exercise due diligence to protect the safety of any person rendering psychological services at a departmental facility.

(3) "Psychological services," as used in this subsection (f), includes evaluation and treatment for chemical dependency, psychological disorders and intellectual disability.



§ 41-21-205 - Censorship of mail.

The commissioner of correction, or the commissioner's designated representative, has the duty and is so empowered to establish rules, regulations and procedures regarding the opening, inspecting and reading of mailable items and letters sent to or from any inmate. The regulations shall be established so as to best promote the health, safety and welfare of all inmates.



§ 41-21-207 - Work or education of inmates.

(a) All persons sentenced to the penitentiary shall be kept at labor or at school when in sufficient health.

(b) The work of inmates shall be generally from six (6) to eight (8) hours per day during regular work days throughout the year and the number of hours to be worked in the different seasons of the year shall be regulated by the commissioner of correction. For purposes of this section, any hour an inmate attends school each day shall be credited to the hours the inmate must work each day.



§ 41-21-208 - Work within and outside prisons.

(a) The inmates shall be worked within the walls of the prison, except when otherwise provided in this code.

(b) (1) The commissioner of correction, with the approval of the governor when it appears to be in the best interests of the state of Tennessee, is authorized to permit inmates to work at other places in this state other than within the walls of the prison. Any other work performed by the inmates shall be in connection with the duties and functions of the various departments, commissions and divisions of state, municipal and county governments and upon property owned or leased to the state of Tennessee or its political subdivisions.

(2) The commissioner is authorized to make any rules, regulations and conditions that the commissioner deems necessary and advisable in connection with the performance of such work by inmates.



§ 41-21-209 - Murderers and rapists not to work outside.

No inmate under sentence for the crime of murder or rape shall be worked or hired outside of the prison bounds of the penitentiary, unless by the direction of the commissioner of correction.



§ 41-21-210 - Employment adapted to inmate's condition.

The particular employment of each inmate shall be such as is best adapted to the inmate's age, sex and state of health, having due regard to that employment that is most profitable.



§ 41-21-211 - Bibles furnished.

Each inmate shall be provided with a Bible, which the inmate may be permitted to peruse in the inmate's cell at such times as the inmate is not required to perform prison labor.



§ 41-21-216 - Custody of prisoners' personal belongings and funds.

(a) It is lawful for the warden of the penitentiary, acting under and subject to the power of the commissioner of correction, to take charge of any property in the possession of any of the inmates at the time of their entering the prison, and, on the application of the inmate, to sue for and receive any goods, chattels or money due or belonging to that inmate and to keep a correct account of such goods, chattels or money.

(b) The money or property thus received shall be held subject to the order of the inmate upon discharge, or to the inmate's legal representative in case of death, subject at first to the payment of all costs that may have been adjudged against the inmate and the expenses of keeping the inmate, if any, over the value of the inmate's work.

(c) If no demand is made for the money by the inmate, or a legally authorized agent or personal representative within six (6) months after the inmate's death or discharge, the amount on hand shall be paid by the warden through the commissioner into the state treasury.

(d) The warden shall also cause the clothes of each inmate, when received into the penitentiary, to be washed and carefully put away, and shall place a ticket with the inmate's name on the clothes, to be returned to the inmate on the inmate's discharge; or, if the inmate prefers, to dispose of them to the best advantage, and retain the money, to be paid as provided in subsection (b).



§ 41-21-217 - Funds subject to fines and costs.

The funds received by the warden under § 41-21-216 are subject to the satisfaction of any judgment for fine and costs rendered against the inmate upon pronouncing sentence and to the expense of keeping the inmate, if any, over and above the inmate's labor.



§ 41-21-218 - Notice of rules to inmates.

Regulations provided for in this part, with all others adopted by the general assembly or the commissioner in reference to the police and government of the penitentiary, which it is necessary that the inmates should know, together with the provisions of part 4 of this chapter, §§ 39-12-103, 39-13-304, 39-16-201, 39-16-402, 39-16-403, title 39, chapter 16, part 6 in relation to escapes, and § 39-17-303, shall be printed so as to be conveniently read and set up by the warden, in a conspicuous place, and also read and explained by the warden to each inmate upon admission to the penitentiary.



§ 41-21-219 - Clothing, money and transportation furnished on discharge.

(a) Each inmate housed at a department of correction institution, at the discretion of the commissioner of correction, shall be furnished at the inmate's release, either on parole or probation pursuant to § 40-20-206 or § 40-35-501(a) or when discharged without further supervision, with appropriate clothing and with an amount of money not to exceed thirty dollars ($30.00) for an inmate leaving on parole or probation and an amount not to exceed seventy-five dollars ($75.00) for an inmate who is discharged without further supervision. Each inmate who is paroled or placed on probation pursuant to § 40-20-206 or § 40-35-501(a) will also be provided with a nontransferable ticket for the cheapest available means of transportation to the inmate's approved parole or probation residence when private transportation is not available. A parole or probation violator who is re-released within three (3) months following the violator's return to the custody of the department shall be ineligible to receive any release provisions.

(b) Nothing in this section shall be construed to limit the commissioner's ability or discretion in enacting policies or undertaking rehabilitative, anti-recidivism, or reentry assistance programs for probationers or parolees.



§ 41-21-220 - Report of injuries and deaths.

The warden at the main prison or any branch prison or mine where any inmate meets with sudden death or physical injury by means of violence or accident shall, within ten (10) days after the occurrence of death or physical injury, report the death or injury to the commissioner of correction, together with a detailed statement under oath of all the facts and circumstances bearing upon the death or injury.



§ 41-21-221 - Examination and burial of deceased prisoners.

(a) Whenever any inmate dies in the penitentiary, the warden shall forthwith notify the commissioner of correction, if practicable, and summon at least one (1) licensed physician of the county of the prison to examine the body of the deceased, whose duty it is to attend and ascertain, as nearly as may be, the cause of death, and report the cause to the commissioner. The warden shall not permit the body to be buried until that examination is made.

(b) If the body is not applied for by the friends of the deceased, nor for medical and surgical science under the provisions of the law, within a convenient time after the examination, the warden shall have it decently interred in the burying place provided for the penitentiary.



§ 41-21-222 - Mental examination of persons eligible for release or parole.

The department of mental health and substance abuse services, as soon as it is properly staffed and equipped to examine all persons eligible for release or about to be paroled from the penal institutions of the state, upon the request of the commissioner of correction, shall examine all such persons with the view of determining whether the persons are mentally ill or have symptoms of mental illness and report its findings to the commissioner of correction.



§ 41-21-223 - Petition to determine mental illness prior to release of inmate.

If the director of an institution of the department of correction determines from an examination that any person is mentally ill and because of this illness possesses a likelihood of serious harm as defined in title 33, chapter 6, part 5, the director may, within one (1) month of the time for the release of that person, petition the chancery or circuit court in the county where the institution is located, or division II of probate court in any county having a probate court and having a population of more than six hundred thousand (600,000), according to the 1970 federal census or any subsequent federal census, where the institution is located, for judicial commitment to a hospital or treatment resource pursuant to title 33, chapter 6, part 5.



§ 41-21-224 - Notice of release of inmate.

(a) Whenever any inmate is released by reason of the expiration of the inmate's term of imprisonment from the penitentiary, the warden shall immediately give written notice of the release to the sheriff of the county and the chief of police of the municipality to which the inmate will return and to the district attorney general of the judicial district to which the inmate will return.

(b) The notice shall clearly state:

(1) The name of the inmate;

(2) The offense for which the inmate was convicted;

(3) The date of the conviction;

(4) The date of the inmate's release; and

(5) When conviction is based on a morals charge, the nature of the charge.



§ 41-21-225 - Registration of parolees.

All persons released on parole shall immediately register in person or by the probation and parole officer with the sheriff of the county and the chief of police of the city to which the inmate is to be released.



§ 41-21-226 - Evaluation of inmates.

(a) Every inmate committed to a state penal institution shall be evaluated as to educational level and ability to learn. The report shall be made in writing by the diagnostic and classification center.

(b) It is the duty of the commissioner of correction or the commissioner's designee to establish policy and programs that will bring the communication skills of the inmates up to an acceptable level.

(c) The commissioner shall, at the commissioner's discretion, require all inmates to attend educational classes necessary to bring about the desired results.



§ 41-21-227 - Grant of furloughs to inmates.

(a) The department of correction is authorized and empowered to grant furloughs to the inmates in the adult correction institutions administered and operated by the department.

(b) Furloughs shall be granted under the rules and regulations prescribed and promulgated by the commissioner of correction or the commissioner's designated representative.

(c) All furloughs shall be made on an individual basis under reasonable conditions to inmates:

(1) In the event of serious illness or death of a member of the inmate's immediate family;

(2) Who have been recommended for parole by the parole board;

(3) Who have ninety (90) days remaining before release on mandatory parole; or

(4) Who have ninety (90) days remaining before release without parole.

(d) (1) Furloughs will be for a maximum of three (3) days, except extensions may be authorized by the commissioner or the commissioner's designee when an inmate is unable to return within the specified time through no fault of the inmate or when an emergency exists.

(2) Inmates granted a furlough under subsections (b) through subdivision (d)(1) shall receive a maximum of three (3) nonconsecutive furloughs, and each furlough shall be authorized only for the purpose of securing employment and a place of residence upon release from confinement. Furloughs shall be made only to those inmates with a record of behavior and conduct as to be worthy of this privilege.

(e) Whenever a furlough is granted to an inmate under the authority of this section, the department shall notify the chief law enforcement officer of the county in which the inmate resides that the inmate has been granted a furlough.

(f) Furloughs may also be granted to inmates on the work release or educational release programs. These furloughs will be for a maximum of two (2) days and shall be granted under the rules and regulations prescribed and promulgated by the commissioner.

(g) (1) Furloughs may also be granted to inmates who serve as inmate staff at state operated, minimum security correctional institutions that are primarily utilized to house inmates who participate in the work release restitutional release and educational release programs.

(2) The commissioner or the commissioner's designee shall prescribe and promulgate rules and regulations to establish guidelines for issuance of all furloughs authorized by subdivision (g)(1). These guidelines shall establish such limitations and conditions as may be necessary to ensure that issuance of the furloughs does not jeopardize the security of the citizenry or otherwise threaten community acceptance and support of the work release, restitutional release and educational release programs.

(h) (1) The department is authorized and empowered to grant furloughs to female inmates for any period of up to six (6) months to permit the giving of birth and the bonding between mother and child. If the pregnancy occurs while the female inmate is incarcerated, she shall not be eligible for furlough. No furlough pursuant to this subdivision (h)(1) shall be granted without the advance consent of the sentencing judge or the judge's successor. Furthermore, no such furlough shall be granted where there is good reason to believe that the release of a designated inmate will present a serious threat to the safety of the public or of escape by the inmate. The term of the furlough shall not be credited against the sentence that the inmate was serving so as to reduce the length of the sentence. The department shall not be responsible for any expenses, medical or otherwise, incurred by the inmate while on furlough. Where the furlough is not being used for the purpose granted, it may be revoked upon the written order of the commissioner and the inmate may be retaken into custody.

(2) The department shall notify the state and local government committee of the senate and the state government committee of the house of representatives of the release of any person on such furlough at the same time the furlough is granted. The notice shall include, but not be limited to, the name of the person released, the rationale for releasing the person and the period for which the furlough will be effective.

(3) The department is authorized to take all steps necessary for the formulation of rules and regulations to implement this subsection (h).

(i) (1) Irrespective of any other restriction imposed by this section, upon the medical recommendation of the departmental director of medical services, accompanied by a notarized report of the attending physician and the security recommendation of the head of the institution in which the inmate is held, the commissioner may grant a furlough of indeterminate duration to eligible inmates.

(2) (A) Subdivision (i)(1) applies only to:

(i) Inmates who, due to their medical condition, are in imminent peril of death; and

(ii) Inmates who can no longer take care of themselves in a prison environment due to severe physical or psychological deterioration.

(B) This subdivision (i)(2) applies only to those inmates who can be released into the community without substantial risk that they will commit a crime while on furlough. The commissioner, in the commissioner's discretion, is empowered to make the release subject to any reasonable conditions.

(3) If, subsequent to the inmate's release, the inmate's condition improves so that the inmate is no longer in imminent peril of death or so that the inmate can adequately care for the inmate's own health in the prison environment, the inmate shall be returned, by order of the commissioner, to the institution from which the inmate was released. The inmate may be ordered to be returned to that institution if the inmate breaks any conditions of the furlough granted.

(4) The department shall notify the state and local government committee of the senate and the state government committee of the house of representatives of the release of any person on such furlough at the same time the furlough is granted. The notice shall include, but not be limited to, the name of the person released, the rationale for releasing the person and the period for which the furlough will be effective.

(5) The department is authorized to take all steps necessary for the formulation of rules and regulations to implement this subsection (i).

(j) Furloughs for inmates who need to enter another state will be governed by the Tennessee Interstate Furlough Compact, compiled in chapter 23, part 2 of this title.

(k) Furloughs may also be granted to inmates assigned to a community service center and classified minimum trustee. These furloughs shall not exceed more than twelve (12) hours in duration nor shall any inmate be entitled to more than one (1) furlough under this subsection (k) each month.



§ 41-21-234 - Uniforms of inmates.

(a) All inmates assigned to the custody of the department of correction shall be clothed in a uniform manufactured by TRICOR. The style and materials of the uniform shall be selected by the commissioner and shall be sufficient to distinguish the inmates from all other persons who are not assigned to the custody of the department. TRICOR shall operate programs within correctional facilities to manufacture this clothing.

(b) (1) All inmates who are performing work or hard labor outside the confines of a correctional facility under guard or the direct supervision of a correctional employee shall be clothed in a uniform of peculiar style so as to clearly distinguish the inmates from other persons.

(2) As used in subdivision (b)(1), "uniform of peculiar style" includes, but is not limited to, a uniform comprised of a series of horizontal stripes.

(c) An inmate who receives the privilege of unsupervised release into the community in order to participate in a program of work release, educational release, restitutional release, prerelease, furlough or parole shall not be required to wear a department of correction inmate uniform during those periods when the inmate is participating in the program and is not on department property.



§ 41-21-235 - Sexual abuse treatment program for incarcerated sex offenders.

(a) The department of correction, in cooperation with the department of mental health and substance abuse services, shall develop a sexual abuse treatment program for sex offenders incarcerated after the program is instituted.

(b) Successful participation and completion of the treatment program shall be a consideration for parole from a correctional institution.



§ 41-21-236 - Sentence reduction credits.

(a) (1) Those persons committed to the custody of the department of correction shall be assigned to work, educational and/or vocational training programs when positions in those programs are available.

(2) (A) Each inmate who exhibits good institutional behavior or who exhibits satisfactory performance within a program may be awarded time credits toward the sentence imposed, varying between one (1) day and sixteen (16) days for each month served, with not more than eight (8) days for each month served for good institutional behavior and not more than eight (8) days for each month served for satisfactory program performance in accordance with the criteria established by the department.

(B) (i) In addition to the time program performance credit awarded pursuant to subdivision (a)(2)(A), the department shall provide an educational good time credit of sixty (60) days to any qualifying prisoner who successfully receives a graduate equivalency diploma (GED(R)) or a high school diploma, a two-year or four-year college degree, or a two-year or four-year certification in applied sciences, or who receives a vocational education diploma as provided and defined by the department. No credit shall be given for any diploma, degree or certification unless the particular course of study, including the institution or entity through which it is offered, has received the prior approval of the department. A qualifying prisoner may receive no more than one (1) credit of sixty (60) days, regardless of the number of programs completed.

(ii) It is the legislative intent that this credit be implemented by the department in a manner that maximizes the potential of prisoners who will return to the community to become working and productive members of society through the benefit of their educational diploma or certificate. It is further the legislative intent that existing educational and vocational programs offered by the department shall not be increased in size as a result of this subdivision (a)(2). Priority in enrollment in existing educational and vocational programs shall be given to prisoners who will be eligible for parole or release upon completion of their sentence and who can reasonably be expected to re-enter the workforce. Priority in enrollment shall also be given to prisoners who will be incarcerated by the department for such period of time that they will receive the full credit for sentence reduction provided in this subdivision (a)(2). Once these priorities have been met, enrollment in educational and vocational programs by other prisoners shall be available on a space-available basis, without any sentence reduction credit for any diploma or certification received.

(iii) The provisions of this subdivision (a)(2)(B) permitting an additional sixty (60) days of educational credit for obtaining a diploma shall not apply to any prisoner convicted of an offense that requires service of at least eighty-five percent (85%) of the sentence under § 40-35-501(i) or one hundred percent (100%) of the sentence under § 39-13-523.

(C) No inmate shall have the right to any such time credits, nor shall any inmate have the right to participate in any particular program, and may be transferred from one (1) assignment to another without cause. This section shall also apply to any inmate sentenced to the department of correction who is being held on a contract basis by a private correctional corporation.

(D) The sixty (60) days of educational good time credit authorized by subdivision (a)(2)(B) shall also apply to any inmate who successfully received one (1) of the degrees specified in subdivision (a)(2)(B) prior to July 1, 2006, as well as those receiving degrees after July 1, 2006.

(3) Sentence credits shall not be earned or credited automatically, but rather shall be awarded on a monthly basis to an inmate at the discretion of the responsible warden in accordance with the criteria established by the department, and only after receipt by the warden of written documentation evidencing the inmate's good institutional behavior or satisfactory program performance or both.

(4) Sentence credits may not be awarded toward a period of less than one (1) calendar month or for any month in which an inmate commits a Class A disciplinary offense of which the inmate is found guilty. No sentence credits for good institutional behavior may be awarded for any month in which an inmate commits any disciplinary offense of which the inmate is found guilty.

(5) An inmate may be deprived of those sentence credits previously awarded pursuant to this section only for the commission of any major infraction designated by the department as a Class A disciplinary offense, including, but not limited to, rape, arson, riot, escape or assault with a deadly weapon, or refusal to participate in an assignment.

(6) The refusal of an inmate to participate in any assigned work, educational or vocational training program shall constitute a disciplinary offense for which the inmate can be penalized by the loss of sentence credits previously awarded.

(7) Sentence credits shall not be earned or credited to any inmates classified as maximum security or being held in punitive segregation.

(b) The allowances that can be awarded pursuant to this section shall be referred to as inmate sentence reduction credits and shall affect release eligibility and sentence expiration dates in the same manner as time credits affected parole eligibility and sentence expiration dates prior to September 1, 1980.

(c) (1) Any provision of title 40, chapter 35 to the contrary notwithstanding, persons convicted under that chapter may be awarded sentence reduction credits as set forth in this section.

(2) Any provision of titles 39 and 40 to the contrary notwithstanding, all persons who commit Class X felonies on or after December 11, 1985, shall be eligible for the sentence reduction credits authorized by this section.

(3) Any person who committed a felony, including any Class X felony, prior to December 11, 1985, may become eligible for the sentence reduction credits authorized by this section by signing a waiver, in writing, of the right to serve the sentence under the law in effect at the time the crime was committed. However, sentence reduction credits authorized by this section may be awarded only for conduct or performance from and after the date a person becomes eligible under this subsection (c).

(d) Sentence reduction credits for good institutional behavior as authorized by this section shall likewise apply in accordance with the terms of this section, and under the criteria, rules and regulations established by the department, to all felony offenders serving sentences of one (1) or more years in local jails or workhouses and to all inmates serving time in county jails or workhouses because the inmate's commitment to the department has been delayed due to invocation of the governor's emergency overcrowding powers or through an injunction from a federal court restricting the intake of inmates into the department. When this section is applied to those offenders, references to "warden" in this part shall be deemed references to the superintendent or jailer, as appropriate. Such felony offenders shall not be eligible to receive any other sentence credits for good institutional behavior; provided, that, in addition to the sentence reduction credits for good institutional behavior as authorized by this section, such felony offenders may receive any credits for which they are eligible under chapter 2 of this title for work performed or satisfactory performance of job, educational or vocational programs.

(e) (1) Sentence reduction credits for good institutional behavior as authorized by this section shall also be awarded to all convicted felons for the time incarcerated prior to the imposition of sentence. The total credit to which a convicted felon may be entitled shall be calculated by determining the number of days actually served in jail prior to imposition of sentence and by adding to that number the sentence reduction credits awarded for good institutional behavior, if any, based upon the number of days served.

(2) The sentence reduction credits authorized by subdivision (e)(1) shall be awarded at the rate of eight (8) days for each month served prior to imposition of sentence unless there is an objection filed by the superintendent or jailer. If the superintendent or jailer objects to the number of sentence reduction credits awarded to a particular felon, the superintendent or jailer shall provide written documentation to the department stating the objection and the number of sentence credits, if any, the felon should be awarded. If an objection is filed in accordance with this subdivision (e)(2), the department shall adjust the number of sentence reduction credits awarded to conform to the number recommended in the superintendent's or jailer's written objection.

(3) Notwithstanding the fact that in the absence of an objection from the superintendent or jailer the sentence reduction credits authorized by this subsection (e) are awarded automatically, no convicted felon shall have a right to the credits nor shall the felon have a right to appeal the superintendent's or jailer's determination concerning the number of sentence reduction credits a particular felon should be awarded as set out in the superintendent's or jailer's written objection to the department.

(f) (1) Except as provided in subdivision (f)(2), an inmate serving a misdemeanor sentence in a county jail, workhouse or other local facility who exhibits good institutional behavior or who exhibits satisfactory performance within a program shall be awarded inmate sentence reduction credits toward the inmate's release and expiration dates at the same rate and in the same manner as is provided in this section for inmates serving felony sentences.

(2) If an inmate is serving a misdemeanor sentence in a local facility that awards sentence credits at a different rate than provided by this section for felons, the inmate may elect to receive the sentence credits either under the system provided in this section for felons or under the system in effect at the local facility.

(3) In no event may an inmate receive credits cumulatively under both systems or receive credits at a rate that is less than that provided by this section for felons.

(4) In imposing a misdemeanor sentence, the court shall fix a percentage of the sentence that an inmate shall serve before release from confinement. After service of that percentage and allowance for credits authorized in this section, the defendant shall be released from confinement. The percentage shall be expressed as thirty percent (30%), forty percent (40%), fifty percent (50%), sixty percent (60%), seventy percent (70%), eighty percent (80%), ninety percent (90%) or one hundred percent (100%). In no event shall the application of sentence credits result in more than a twenty-five percent (25%) reduction in the inmate's release percentage.

(g) The department is authorized to continue the application of the previously enacted sentence credit systems formerly codified in §§ 41-21-212 [repealed], 41-21-213 [repealed], 41-21-214 [repealed], 41-21-215 [repealed], 41-21-228 [repealed], 41-21-229 [repealed], 41-21-230 [repealed], 41-21-231 [repealed], 41-21-232 [repealed] and 41-21-233 [repealed], to any inmates to whom they currently apply and who do not sign written waivers as provided in subsection (c). Any sentence credits earned or awarded under previously enacted systems shall continue to remain in full force and effect unless and until they are taken away in accordance with the procedures established by the previously enacted systems.

(h) Nothing in this section shall operate to reduce the minimum sentence of a person convicted of the offense of driving under the influence of an intoxicant as prohibited by §§ 55-10-401 and 55-10-402.

(i) Notwithstanding any other law to the contrary, no sentence credits authorized by this section or any other law, nor a sentence contract authorized by §§ 40-28-115, 40-28-116, 40-34-103 and 40-35-501 or any other law, shall have the effect of reducing the amount of time an inmate must serve before the inmate's earliest release eligibility date, undiminished by any sentence credits, by more than thirty-five percent (35%). For inmates sentenced for offenses committed on or after January 1, 1988, no sentence credits or sentence contract shall have the effect of reducing the amount of time an inmate must serve before the inmate's earliest release eligibility date, undiminished by the sentence credits, by more than thirty percent (30%).

(j) As used in this section, "sentence credits" includes any credit, whether called that or not, that results in a reduction of the amount of time an inmate must serve on the original sentence or sentences. This section shall not be applicable when the powers granted pursuant to this title are in effect to reduce prison overcrowding.



§ 41-21-237 - Charges assessed against inmates for services provided by state.

(a) The commissioner of correction is authorized to assess nonindigent inmates reasonable charges for the housing, board, health care, education, vocational training and treatment services provided to them by the state of Tennessee. The inmate shall be notified of the amount of any assessment.

(b) The charges assessed against an inmate pursuant to subsection (a) may be deducted directly from the inmate's institutional trust fund account without the inmate's consent; provided, that the inmate is notified of the amount so deducted and the charges to which it has been applied.

(c) The commissioner shall, on a quarterly basis, provide each inmate with a statement detailing all deposits into, withdrawals from and balance remaining in the inmate's institutional trust fund account during the preceding three (3) months.



§ 41-21-238 - Educational and vocational training plan -- Documentation.

(a) In addition to the education plan authorized by § 41-21-509, the commissioner of education, with the assistance of the commissioner of correction and a representative from the board of regents and the University of Tennessee system, shall by January 1, 1995, formulate a plan to increase the educational and vocational opportunities currently available to inmates in the custody of the department of correction. This plan shall emphasize basic educational skills such as reading and writing, but shall also include possible use of existing community colleges and vocational schools for inmates who are acceptable security risks and are in need of a marketable free-work skill that cannot be obtained within the confines of a correctional institution.

(b) Upon implementation of the plan, the commissioner of correction, with the assistance of the board of parole, shall monitor and document the effectiveness of the plan. Documentation shall include:

(1) The number of inmates who participate;

(2) The amount of improvement in educational or vocational skills achieved by the participating inmates;

(3) The percentage of participating inmates able to obtain employment upon their release from custody; and

(4) The recidivism rate of inmates who participated in the plan.

(c) The results of the monitoring of the plan, as well as any recommendations for improving the plan, shall, on an annual basis, be submitted to the state and local government committee of the senate, the state government committee of the house of representatives, the education committee of the senate and the education committee of the house of representatives for review.



§ 41-21-239 - Work release or furlough of dangerous inmates -- Notice to law enforcement officials.

If a person under the custody of the department of correction has been convicted of a homicide offense or aggravated rape or rape, the commissioner shall notify the appropriate chief of police or sheriff when the person is released from custody on work release or furlough or is otherwise allowed to leave the grounds of the penitentiary and work in the community, whether or not the work is supervised or unsupervised. The chief of police or sheriff, or both if the political subdivision to which the person is released has both officials, shall be notified at least five (5) days prior to the date the person will be released or allowed to leave the grounds of the penitentiary to work in the community. The notice shall contain:

(1) The name of the inmate;

(2) The nature of the crime the inmate committed;

(3) The name of the company and address of the site where the inmate will be working, excluding those working on highway crews;

(4) The address where the inmate will be staying on furlough; and

(5) The length of the furlough.



§ 41-21-240 - Notification to victims of inmate's release.

(a) At least ninety (90) days prior to the date an inmate serving a felony sentence of two (2) or more years in a facility operated by or under contract with the department of correction is scheduled to be released by reason of the expiration of that inmate's sentence, any victim or victim's representative who complies with subsection (b) shall be notified in writing by the department of the tentative date of the inmate's scheduled release and that the date is subject to change as a result of the award or loss of sentence credits and other factors. The department's responsibility to provide this notice at least ninety (90) days prior to the tentative date of the inmate's scheduled release upon expiration is contingent upon the department's receipt of all relevant sentencing information within that time period.

(b) In order for a victim or victim's representative to be notified as provided in subsection (a), the victim or representative must send the department a written statement requesting notification and providing the address at which notification is to be made. At any time a victim or victim's representative may withdraw a request for notification by sending the department a written certified statement that the request for notification is withdrawn.

(c) The notification required by subsection (a) shall be sent to the address provided by the victim or victim's representative in the request for notification made pursuant to subsection (b). It is the responsibility of the victim or the victim's representative to provide the department with a current mailing address.

(d) (1) Any identifying information concerning a crime victim or a crime victim's representative who has been notified or requested that notification be provided to the victim or the victim's representative pursuant to this section shall be confidential.

(2) For purposes of subdivision (d)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number of the person being notified or requesting that notification be provided.



§ 41-21-242 - Notice of release of certain felons from correctional facilities.

(a) The department of correction shall provide or contract with a private entity to provide, to members of the public who have made a notification request, notification of the release of an inmate serving a felony sentence of two (2) or more years from a facility operated by or under contract with the department or from a county jail or workhouse. The jailer or chief administrator, or a person designated by the jailer or chief administrator, of a county jail or workhouse shall make available to the department, or any private entity under contract with the department, the information necessary to implement this section in a timely manner. The department or the private entity under contract with the department shall be responsible for retrieving the information and notifying the requester in accordance with regulations promulgated by the department.

(b) The department shall promulgate rules in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to implement this section.

(c) (1) Any identifying information concerning a person who has received notification pursuant to this section shall be confidential.

(2) For purposes of subdivision (c)(1), "identifying information" means the name, home and work addresses, telephone numbers and social security number of the person being notified or requesting that notification be provided.



§ 41-21-243 - Family Visitation and Crime Reduction Act.

(a) This section shall be known and may be cited as the "Family Visitation and Crime Reduction Act."

(b) The general assembly finds that maintaining an inmate's family and community relationships is an important correctional resource that can improve an inmate's behavior in the correctional facility, and upon an inmate's release from a correctional facility, assist in reducing recidivism.

(c) The department shall maintain a visitation program. Policies may include a system for prior approval of visitors and restrictions on visitation deemed appropriate by the commissioner. Each state institution shall have an area designated for visitation. The commissioner of correction shall have the authority to suspend visitation in the event of emergency circumstances as defined in department of correction policies.

(d) The department of correction shall provide, at designated visitation areas for approved visitors in each state correctional facility, information relating to applicable visiting regulations, dress codes and visiting procedures. Visitors not complying with applicable visiting regulations, dress codes and visiting procedures may be denied the privilege to visit in accordance with department policy.

(e) Correctional officers assigned to visitation areas shall receive training on effective communication with family members and children of inmates, for the purpose of improving the quality of family visitation.

(f) The department of correction is encouraged to provide an area for child visitors.

(g) The department of correction shall report at least annually to the state and local government committee of the senate and the state government committee of the house of representatives concerning the department's progress on implementing procedures and services that enhance, improve and encourage visitation.



§ 41-21-244 - Study and audit of number of incarcerated nonviolent offenders who have not been convicted.

The comptroller of the treasury is urged to study and audit the department of correction concerning the number of nonviolent offenders incarcerated in correctional institutions of the department of correction who have been incarcerated for offenses for which they have not been convicted. The general assembly requests that, if any such study and audit are undertaken, the comptroller of the treasury report to the state and local government committee of the senate and the state government committee of the house of representatives concerning such study and audit on or before the date of the submission of the next regularly scheduled audit of the department of correction.






Part 3 - Service of Process on and Testimony of Inmates

§ 41-21-301 - Process in civil actions.

Process in a civil action against an inmate in the penitentiary may be served by the proper officer, in the presence of the warden or the assistant warden, and returned as in other cases.



§ 41-21-302 - Right to counsel.

If a bill or petition is filed against an inmate in any court having jurisdiction, or any interrogatories propounded to the inmate as a party to the suit, that require to be answered, the inmate may be allowed the aid of counsel to prepare an answer.



§ 41-21-303 - Return on failure to answer.

If the inmate declines to answer the bill, petition or interrogatories after they have been read over and explained by the officer executing them, in the presence of the warden or the assistant warden, the officer may make the return accordingly, whereupon the bill, petition or interrogatories, so far as the inmate is concerned, shall be taken for confessed as true and proceedings had as usual in such cases.



§ 41-21-304 - Depositions.

(a) In no civil case can an inmate be removed from the penitentiary to give personal attendance at court, but testimony may be taken by deposition, as in other cases, the party seeking the testimony being required to make affidavit that the inmate is a material witness in the cause.

(b) The defendant in a state prosecution may, in like manner, take the testimony of a inmate in the defendant's behalf, notice being given to the district attorney general of the time of taking the deposition.



§ 41-21-305 - Writ for appearance to testify in criminal case.

Whenever the presiding judge of any court has reason to believe that the evidence of an inmate is necessary in any criminal proceedings and that other evidence cannot be obtained on behalf of the state or of the defendant, the presiding judge shall order a writ to be issued directing the warden of the penitentiary to bring the body of the inmate before the court, on a day to be named in the writ, to give testimony for the state or for the defendant in such case.



§ 41-21-306 - Warden's duty to produce witness.

It is the duty of the warden, upon the service of the writ provided for in § 41-21-305, to have the inmate before the court on the day specified, for which purpose the warden may employ a trustworthy deputy and a sufficient guard, who are entitled to the same compensation for each day's travel and attendance on court as is allowed sheriffs and guards for the removal of inmates to the penitentiary.



§ 41-21-307 - Warden's powers in removing inmates to and from court.

The warden of the penitentiary, in removing inmates to and from the penitentiary under an order of court, has the same power as the sheriff in removing inmates to the penitentiary.



§ 41-21-308 - Keeping prisoner in jail en route.

The sheriff or jailer of the county in which the court is held, or of any county through which the inmate is required to pass, shall receive and safely keep the inmate in the county jail, during travel and attendance, if required to do so by the persons in charge of the inmate, for which they shall be allowed the legal charge for keeping inmates.



§ 41-21-309 - Return to penitentiary after testifying.

When an inmate has testified, the deputy and guard shall return the inmate to the penitentiary with all convenient speed.



§ 41-21-310 - Liability for escape en route.

The inmate, deputy and guard, in going from and to the penitentiary, and while remaining at the court, are respectively liable for an escape or attempt to escape under part 4 of this chapter, §§ 39-12-103, 39-13-304, 39-16-201, 39-16-402, 39-16-403, and title 39, chapter 16, part 6, in the same manner as they would have been if the inmate were in the penitentiary under their custody.






Part 4 - Punishment of Inmates

§ 41-21-401 - Defense against violence or attempt to escape.

When personal violence is offered by a inmate to an officer, employee or to another inmate, or when an attempt is made to escape, or to do injury to the building, or any material, implements, etc., those officers and employees are authorized to use all necessary means of defense and to secure the person of the offender.



§ 41-21-402 - Solitary confinement.

(a) Any inmate who neglects or refuses to perform the labor assigned, willfully injures any of the materials, implements or tools, engages in conversation with any other inmate or in any other manner violates any of the regulations of the penitentiary, may be punished by solitary confinement for a period not exceeding thirty (30) days for each offense, at the discretion of the warden or the person acting in the warden's place.

(b) Every inmate punished by solitary confinement shall be shut up in a cell and fed with bread and water only during solitary confinement, unless the physician certifies to the warden that the health of the inmate requires other diet.



§ 41-21-403 - Report of inmates in solitary.

It is the duty of the warden to report immediately to the commissioner of correction the name of each person committed to solitary confinement, with a statement of the nature of the person's offense, the date of confinement and the period for which committed, which report shall be filed and recorded.



§ 41-21-404 - Unauthorized means of punishment.

No inmate shall be punished in any other way than is provided in this title, except by the authority of the commissioner of correction.



§ 41-21-405 - Self-inflicted wounds by inmate to escape labor -- Punishment.

If any person confined in the penitentiary, in a county workhouse, a city or county jail or any other penal institution, upon any charge of or conviction of any criminal offense, by any means or method willfully inflicts any wound upon such inmate's own person for the purpose of or with the effect of rendering the inmate unfit for or incapable of performing any labor assigned, the inmate may be confined in solitary confinement or subject to such other punishment, not inconsistent with humanity, as may be deemed necessary by the warden, sheriff or commissioners for the government and control of the inmates. Inmates who are placed in solitary confinement or who are hospitalized as a result of any self-inflicted wounds shall receive no credit for the time so spent.



§ 41-21-406 - Inmates as witnesses against each other.

The inmates in the penitentiary shall be competent witnesses against each other in all prosecutions under the provisions of §§ 39-12-101, 39-13-304, 39-16-201, 39-16-402, 39-16-403, 39-16-605 -- 39-16-607, 39-17-302, 39-17-303, chapter 1, part 1 of this title, parts 1-4 of this chapter and chapter 22, parts 1 and 2 of this title.



§ 41-21-407 - Evidence of former convictions.

Upon the trial, copies of the records transmitted to the warden of the penitentiary relative to the former trial of inmates, shall be presumptive evidence of the former conviction.



§ 41-21-408 - Reports of violence within correctional facilities.

(a) (1) The warden or chief administrative officer of each correctional facility owned or operated by the department of correction shall forward a report detailing all acts of violence committed by or against any guard, employee or inmate in the facility to the district attorney general of the judicial district in which the violent act occurred.

(2) The report shall include, as to each act of violence, a copy of any internal investigation report prepared, the results of any disciplinary committee hearing and any disciplinary action taken concerning the act of violence.

(b) If the release of the information would endanger or compromise the security of any inmate or the security of the institution, the warden or chief administrative officer shall have the discretion to classify the information and maintain the confidentiality of the information.






Part 5 - Prisoner Rehabilitation Act of 1970

§ 41-21-501 - Short title.

This part shall be known and may be cited as the "Prisoner Rehabilitation Act of 1970."



§ 41-21-502 - Part definitions.

(a) As used in this part:

(1) "First term inmate" means a state inmate without a prior record of thirty (30) days or more detention upon conviction for a felonious crime at a federal, state or local penal facility in the United States; and

(2) "Second term inmate" means a state inmate with a prior record of thirty (30) days or more with one (1) previous conviction for a felonious crime at a federal, state or local penal facility in the United States.

(b) Previous confinements for misdemeanors shall have no bearing on inmates' qualifications as first term inmates and second term inmates for the purposes of this chapter.



§ 41-21-503 - Division of rehabilitative services -- Director.

(a) There is created a division of rehabilitative services to be administered by a director acting under the supervision of the commissioner of correction.

(b) The director of rehabilitative services shall be appointed by the commissioner with the approval of the governor and shall be qualified to carry out a comprehensive program of rehabilitative treatment for certain first term inmates and, within the discretion of the commissioner or the commissioner's designated representative, certain second term inmates.



§ 41-21-504 - Duties of director.

(a) The director of rehabilitative services, under the supervision and authority of the commissioner of correction, shall formulate an overall plan for the rehabilitation of first term inmates and second term inmates considered corrigible and shall coordinate individual rehabilitative programs conducted by a staff of counselors appointed to carry out the plan. The various methods of rehabilitation shall include, but not be limited to:

(1) Proper classification of inmates as to attitude and morale;

(2) Potentials and work skill improvements during periods of confinement;

(3) Adequate work training and vocational-technical programs designed to improve employment potentials;

(4) Moral upgrading programs;

(5) Formal education classes;

(6) Self-help courses;

(7) Religious instruction;

(8) Legal advice; and

(9) Employment aid to include a work release program for certain first term inmates and second term inmates.

(b) The director, with the approval of the commissioner, shall prepare and issue appropriate rules and regulations governing the rehabilitation program and shall coordinate all activities with wardens' offices to assure that prison security is not compromised by the program. The director shall maintain complete records and submit quarterly progress reports to the commissioner.

(c) The director, under the supervision and authority of the commissioner, has the authority to establish special alternative incarceration sites for the domicile of first term inmates and second term inmates considered eligible for rehabilitative programs under this part.



§ 41-21-505 - Selection of counselors.

(a) The director of rehabilitative services, with the approval of the commissioner of correction, shall select a staff of counselors to take charge of the activities of corrigible first term inmates and second term inmates.

(b) It is the duty of the counselors, among other requirements, to report to the director, who in turn shall report to the commissioner, and the counselors shall perform such other duties as prescribed in applicable rules and regulations promulgated by the director.



§ 41-21-506 - Counselors -- Qualifications.

(a) (1) Persons selected as counselors shall be between twenty-five (25) years and fifty (50) years of age at the time of employment, hold bachelor degrees or the equivalent in psychology, sociology or other related fields and be fitted physically, mentally and morally to assume the duties of the positions.

(2) Counselors shall be selected because of strong qualifications as to character, ability and training, and primarily with regard to their capacity for influencing human behavior. They shall be persons likely to exercise firm and helpful influences on persons placed in their charge.

(b) No person shall be selected for the position of counselor before completing the appropriate basic training at the Tennessee corrections institute as prescribed by the board of control of the institute. In addition, as a condition of employment, a person may be required to complete periodic refresher courses as may be prescribed by the board of control of the institute.



§ 41-21-507 - Duties of counselors.

(a) The duties of the counselors are to program, supervise and observe the activities of first term inmates and second term inmates assigned to their care.

(b) Normal caseloads shall be limited to twenty-five (25) inmates per counselor. Larger caseloads shall be permitted at the discretion of the commissioner of correction when sufficient numbers of qualified counselors are not available to meet the assignment limitation.

(c) Grievances of inmates shall be referred to the director of rehabilitative services for appropriate action.

(d) Counselors may recommend the alteration of an individual program plan, request that the supervision of an assigned inmate be transferred to another counselor or request that an inmate be released from a particular program. Recommendations or requests shall require the approval of the director before becoming effective.



§ 41-21-508 - Compensation of director, counselors and staff members.

The director, counselors and other staff members assigned the division shall have their compensation, if any, set in accordance with appropriate statutes dealing with the compensation of state employees.



§ 41-21-509 - Participation in educational programs for inmates.

(a) The division has the authority to permit certain first term inmates and second term inmates to leave correctional institutions during the necessary hours to participate in educational classes and technical-vocational training within the state. The department of education shall develop suitable courses based on employment demands, and first term inmates and second term inmates who have demonstrated efforts at self improvement shall be encouraged to enroll in the training classes. Prospective employers also shall be encouraged to assist in the planning and supervision of various phases of job training programs.

(b) The scholastic release plan for individual first term inmates and second term inmates shall be subject to constant review by the director and may be terminated at any time with or without notice to the inmate. Infractions of rules or abuse of privileges shall not be tolerated.



§ 41-21-510 - Work release programs -- Domicile of inmates.

(a) The division also has the authority to permit certain first term inmates and second term inmates to leave correctional institutions during necessary and reasonable hours to engage in approved work, conduct their own businesses or practice legitimate self-employed occupations, provided places of employment are located in the state. Other first term inmates and second term inmates may be released during appropriate times to seek employment in the state during or following terms of imprisonment.

(b) (1) First term inmates and second term inmates assigned to work release programs may be domiciled in local or county detention facilities in any area of the state or at other supervised confinement facilities approved for the purpose by the department of correction; provided, that appropriate authorities of those facilities have agreed to board subject inmates in accordance with directives established by the division. Fees for boarding inmates shall be in accordance with mutual agreements between local and county authorities and the department, but in no case shall exceed a per prisoner rate of five dollars ($5.00) a day.

(2) First term inmates and second term inmates assigned to work release programs may be domiciled in the special alternative incarceration sites established pursuant to this part. Every inmate domiciled at such site shall be liable for reasonable charges for board as fixed by the commissioner of correction.

(c) First term inmates assigned to the work release programs may be domiciled in private treatment facilities accredited by the American Correction Association in any area of the state that meets the approval of the commissioner; provided, that the appropriate authorities of those facilities have agreed to board the inmates in accordance with the directives established by the division. Fees for boarding inmates shall be in accordance with written agreements between appropriate officials of the private treatment facilities and the department of correction, but in no case shall fees exceed a per inmate rate of sixteen dollars ($16.00) per day, exclusive of any additional fees that may be agreed upon by the inmate and the private treatment facilities.

(d) Orders for work release programs may be rescinded or modified at any time with or without notice to concerned inmates. Infractions of rules or abuse of privileges shall not be tolerated.



§ 41-21-511 - Earnings of inmates deposited in trust accounts -- Establishment and payment of daily room and board rate.

(a) When inmates are employed for wages or salaries, the division shall collect or require inmates to turn over wages and salaries when received, and the director shall assure the moneys are deposited in trust accounts and that ledgers are maintained reflecting the status of individual accounts. Each inmate gainfully or self-employed shall be liable for reasonable charges for board as fixed by the commissioner of correction. If necessarily absent from correctional institutions at meal times, the inmate shall, at the inmate's own request, be furnished with adequate meals to carry to work and the inmate's account shall be charged for those meals. If an inmate defaults in the payment of board by neglecting to turn over wages or salary, the inmate's release privileges as provided by this chapter shall automatically be terminated.

(b) (1) Notwithstanding § 41-21-510 or any other law to the contrary, as a condition precedent to being placed on a work release program, an inmate placed on any work release program shall agree to pay to the appropriate governmental body a daily room and board rate per inmate in an amount not less than five dollars ($5.00) nor more than twelve dollars and fifty cents ($12.50) of the inmate's take-home pay as provided in this chapter.

(2) In the case of a state inmate on a work release program in a state correctional institution or in a local or county detention facility or other supervised confinement facility, the commissioner shall annually establish a fee schedule for daily room and board for the inmate; provided, that the schedule of fees is within the limitations specified in subdivision (b)(1) and the inmate is permitted to retain not less than twenty-five percent (25%) of take-home pay as savings. The inmate shall pay to the state the amount specified in the fee schedule.

(3) In the case of a county inmate in a local or county detention facility or other supervised confinement facility, an inmate placed on a work release program shall pay to the local or county government responsible for maintaining the inmate an amount not less than five dollars ($5.00) per day nor more than twelve dollars and fifty cents ($12.50) per day as provided in a fee schedule to be prepared annually by the commissioner in the same manner as the state schedule of the fees.

(c) Inmates participating in educational programs authorized by § 41-21-509 on a full-time basis, at least twelve (12) quarter or semester hours each term, may participate in a part-time work release program. Inmates attending school full time and working part time, under thirty-two (32) hours a week, who earn less than one hundred dollars ($100) a week shall pay room and board charges totaling twenty-five percent (25%) of weekly net income. If the inmate earns more than one hundred dollars ($100) per week, room and board charges shall be deducted as in subsection (b).



§ 41-21-512 - Distribution of inmate earnings.

After initial payment of board, the wages and salaries of employed inmates shall be disbursed for the following purposes in the order set forth:

(1) Necessary travel expense to and from work and associated incidental expenses;

(2) Support of dependents, if any, in amounts fixed by the division of rehabilitative services;

(3) Payment of any outstanding court costs assessed inmates;

(4) Payment in full or ratably of obligations acknowledged in writing by inmates; and

(5) The balance, if any, to inmates upon discharge from confinement.



§ 41-21-513 - Funds -- Handling and disposition.

(a) Procedures for the handling of all funds as set forth in this part shall be subject to review and approval by the comptroller of the treasury and the commissioner of finance and administration.

(b) Funds received by the state shall become departmental revenue and be earmarked for use by the division of rehabilitative services in allotments issued by the department of finance and administration.



§ 41-21-514 - Failure to return as evidence of intent to escape.

In the event inmates participating in outside scholastic or work programs fail to return to correctional institutions within specified time limits, such failures shall constitute prima facie evidence of intent to escape, and offending inmates shall thereby be liable to those penalties that are imposed or shall hereafter be imposed under the general laws of the state for the crime of escape.



§ 41-21-515 - Application of part.

(a) (1) This part applies to first term inmates and second term inmates hereafter sentenced to prisons or other correctional institutions in Tennessee after February 20, 1970, and those first term inmates and second term inmates serving sentences in the state as of February 20, 1970; provided, that subject inmates have been approved for participation in the program by the division of rehabilitative services.

(2) Notwithstanding anything in this part to the contrary, the rehabilitative programs made available in this part to first term inmates and second term inmates shall also be available to any other inmates deemed suitable for the programs by the department of correction. References in this part to "first term inmates and second term inmates" and to "inmates" are deemed to include those other inmates.

(b) Participants shall be carefully selected and sentencing courts shall be consulted before particular inmates are placed in outside scholastic or work programs.

(c) Persons convicted of capital offenses shall only be eligible to take part in the outside programs twelve (12) months prior to their eligible parole date.



§ 41-21-516 - Cooperation of public officials and agencies.

All public officials in the state shall provide whatever aid necessary to the division of rehabilitative services and the department of correction in the accomplishment of the requirements set forth in this part. The commissioners of education, personnel, labor and workforce development and finance and administration shall assure that appropriate departmental staff members are familiar with this part and that full cooperation is afforded the department of correction in carrying out the spirit and intent of this part.






Part 6 - Medical Experiments

§ 41-21-601 - Participation in medical experiments strictly voluntary.

The participation by inmates of state, county or city penal and reformatory institutions in any testing projects or other medical experiments shall be strictly voluntary.



§ 41-21-602 - Written explanation of experiment required.

Any pharmaceutical company or other person, firm, corporation, foundation or other association of persons using inmates to test experimental drugs or to conduct any other medical experiments must deliver to those inmates a written statement explaining the following:

(1) The nature and purpose of any drug being tested or any experiment being performed;

(2) Why the drug is being tested or other experiment performed;

(3) Current research on the drug being tested or on the subject matter of the experiment;

(4) Procedures and restrictions the inmates must observe during the testing; and

(5) All known side effects of any drug being tested.



§ 41-21-603 - Compensation.

(a) Payment for services of the inmates shall be commensurate with payments for the same services to non-inmates, taking into consideration the special conditions of inmates.

(b) No person other than a participating inmate or any certified medical personnel and pharmaceutical company employees directly involved in any drug testing or other medical experiment shall receive payment for services in connection with the testing or other experiment.



§ 41-21-604 - Agreements on contractual basis.

Agreements shall be on a contractual basis. All participants shall be paid the entire amount specified in the contract, even if the participant is not able to complete the experiment because of the adverse effect of the drug or other treatment.



§ 41-21-605 - Results of experiment.

A copy of the results of the test or other experiment shall be sent to each inmate and prison administrator involved.



§ 41-21-606 - Participation of minors prohibited.

No minor serving a sentence in a penal or reformatory institution or committed to a juvenile institution shall participate in testing projects or other medical experiments.



§ 41-21-607 - Penalties.

A violation of this part is a Class A misdemeanor.






Part 7 - Release Privileges

§ 41-21-701 - Roster of inmate release privileges.

(a) The department of correction shall compile and maintain a record that shall be known as the roster of inmate release privileges.

(b) The roster shall be divided into two (2) parts, to be designated as Part I and Part II.

(c) The roster shall be kept in the department's central office and shall be available for public inspection during regular office hours.

(d) A photostatic copy of the most recently published roster shall be provided to the legislative library of the office of legal services for the general assembly.



§ 41-21-702 - Contents of Part I of roster.

(a) Part I of the roster shall be divided into the following sections:

(1) Trusties;

(2) Work release;

(3) Educational release;

(4) Restitutional release;

(5) Prerelease;

(6) Furloughs; and

(7) Paroles.

(b) Part I shall also contain an individual section for any other program whereby an inmate may receive the privilege of supervised or unsupervised release into the community.

(c) The following information shall be provided in Part I for each inmate listed in Part I:

(1) The crime or crimes for which the inmate is incarcerated;

(2) The date or dates of conviction;

(3) The sentence or sentences imposed;

(4) Time served;

(5) The effective dates of the privilege;

(6) The inmate's security classification;

(7) The department facility, if applicable, where the inmate will be housed while the privilege is in effect; and

(8) Any governmental entity sharing responsibility for the inmate's supervision while the privilege is in effect.

(d) The department is authorized to include such additional information as it determines is needed for clarification or justification of an inmate's participation.



§ 41-21-703 - Contents of Part II of roster -- Reporting guidelines.

(a) Part II of the roster shall be divided into sections. Each state-operated correctional institution that houses inmates who participate in the work release, restitution release or educational release program shall comprise one (1) section. Each section shall provide the following information relative to participants in the work release, restitutional release, educational release, inmate staff and prerelease programs:

(1) (A) The name of each inmate who was guilty of an unexcused absence or escape;

(B) The period of the absence or escape or the fact that the inmate is at large; and

(C) The disciplinary action taken relative to the absence or escape;

(2) (A) The name of each inmate who was guilty of a departmental or institutional rule violation other than unexcused absence or escape;

(B) A general statement identifying the nature of the rule so violated; and

(C) The disciplinary action taken relative to the violation;

(3) (A) The name of each inmate who was arrested for or charged with a criminal offense allegedly committed while participating in the work release, restitutional release, educational release, inmate staff or prerelease program;

(B) A general statement identifying the nature of the crime allegedly committed; and

(C) The status of the prosecution of the inmate; and

(4) (A) The name of each inmate who was voluntarily or involuntarily sent to another correctional institution for any reason other than release from incarceration; and

(B) A general statement identifying the reason for the ejection.

(b) The department is authorized to include any additional information as it determines is needed for clarification or for justification of a relevant departmental action.

(c) The commissioner of correction or the commissioner's designee shall promulgate such guidelines as may be necessary to ensure that the institutions affected by this section compile and report the information required by this section in an efficient, thorough, and uniform manner.



§ 41-21-704 - Publication -- Effective periods.

(a) A new roster shall be published each month.

(b) The effective period of Part I shall be and include the month in which the list is published. Part I shall identify all inmates who will participate under any one (1) or more release programs during the effective period of Part I.

(c) The effective period of Part II shall include and be the second month preceding publication. Part II shall report all information required by § 41-21-703 that occurred during the effective period of Part II.



§ 41-21-705 - Advance notice of furloughs not required.

The advance notice prerequisite as required by § 41-21-704 shall not apply to furloughs granted under the authority of § 41-21-227; however, the issuance of those furloughs shall be indicated on the roster published immediately following issuance of the furloughs.






Part 8 - Lawsuits by Inmates

§ 41-21-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Claim" means any lawsuit or appeal filed by an inmate except a petition for post-conviction relief;

(2) "Commissioner" means the commissioner of correction;

(3) "Department" means the department of correction;

(4) "Inmate" means a person housed in a facility operated by the department, housed in a county jail or housed in a correctional facility operated by a private corporation pursuant to a contract with the state or local government; and

(5) "Trust account" means an inmate's trust account administered by the department or by a county jail.



§ 41-21-802 - Applicability.

This part applies only to a claim brought by an inmate in general sessions or a trial level court of record in which an affidavit of inability to pay costs is filed with the claim by the inmate.



§ 41-21-803 - Venue.

Except as otherwise provided by law, an action that accrued while the plaintiff inmate was housed in a facility operated by the department shall be brought in the county in which the facility is located.



§ 41-21-804 - Dismissal of claim -- Grounds -- Factors for determination -- Poverty hearings.

(a) A court may dismiss a claim filed by an inmate, either before or after service of process on the defendant, if the court finds that:

(1) The allegation of poverty in the inmate's affidavit is false; or

(2) The claim is frivolous or malicious.

(b) In determining whether a claim is frivolous or malicious under subsection (a), the court may consider whether or not:

(1) The claim has a chance of success;

(2) The claim has a basis in law and in fact; and

(3) The claim is substantially similar to a previous claim filed by the inmate in that the present claim arises from the same operative facts.

(c) The court may hold a hearing to determine whether the allegation of poverty filed with the claim is false or whether the claim is frivolous or malicious. This hearing may be held before or after service of process on the defendant and may be held on motion of the court, a party to the claim or by any officer of the court.

(d) On the filing of a motion described under subsection (c), the court shall suspend all discovery relating to the claim pending the outcome of the hearing.



§ 41-21-805 - Affidavit of inability to pay -- Requirements.

(a) Any inmate who files a claim with an affidavit of inability to pay costs shall file a separate affidavit with the following information:

(1) A complete list of every lawsuit or claim previously filed by the inmate, without regard to whether the inmate was incarcerated at the time any claim or action was filed; and

(2) For each claim or action listed in subsection (a):

(A) The operative facts for which relief was sought;

(B) The case name, case number and court in which the suit or claim was filed;

(C) The legal theory on which the relief sought was based;

(D) The identification of each party named in the action; and

(E) The final result of the action, including dismissal as frivolous or malicious under this part or otherwise.

(b) If the affidavit filed under this section states that a previous suit was dismissed as frivolous or malicious, the affidavit must state the date of the final order affirming the dismissal.

(c) The affidavit must be accompanied by a current certified copy of the inmate's trust account statement.



§ 41-21-806 - Claims subject to review by grievance committees.

(a) An inmate who files a claim that is subject to review by the grievance committee established by the department shall file with the court an affidavit stating the date that the grievance was filed and the date the final decision was received by the inmate with a copy of the final decision from the grievance committee.

(b) The court shall dismiss the claim if the inmate fails to file the claim before the thirty-first day after the date the inmate receives the final decision from the grievance committee.

(c) If a claim is filed before the grievance procedure is complete, the court shall stay the proceeding with respect to the claim for a period not to exceed ninety (90) days to permit completion of the grievance procedure.



§ 41-21-807 - Accounting of inmate funds required as part of civil action -- Payment of fees -- Frivolous or malicious claims.

(a) An inmate seeking to bring a civil action or appeal a judgment in a civil action or proceeding without prepayment of fees or security for the fees, in addition to filing the affidavit required by § 41-21-805, shall submit a certified copy of the trust fund account statement, or the institutional equivalent, for the inmate for the six-month period immediately preceding the filing of the complaint or notice of appeal, obtained from the appropriate official of each facility at which the inmate is or was confined.

(b) (1) If an inmate brings a civil action or files an appeal in forma pauperis, the inmate shall be required to pay the full amount of the filing fee. The court shall assess and, when funds exist, collect, as a partial payment of any court fees required by law, an initial partial filing fee of twenty percent (20%) of the greater of the average monthly:

(A) Deposits to the inmate's account; or

(B) Balance in the inmate's account for the six-month period immediately preceding the filing of the complaint or notice of appeal.

(2) After payment of the initial partial filing fee, the inmate shall be required to make monthly payments of twenty percent (20%) of the preceding month's income credited to the inmate's account. The agency having custody of the inmate shall forward payments from the inmate's account to the clerk of the court each time the amount in the account exceeds ten dollars ($10.00) until the filing fees are paid.

(3) In no event shall the filing fee collected exceed the amount of fees permitted by statute for the commencement of a civil action or an appeal of a civil action or criminal judgment.

(4) In no event shall an inmate be prohibited from bringing a civil action or appealing a civil or criminal judgment for the reason that the inmate has no assets and no means by which to pay the initial partial filing fee.

(c) In no event shall an inmate bring a civil action or appeal a judgment in a civil action or proceeding under this section if the inmate has, on three (3) or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of this state or the United States that was dismissed on the grounds that it was frivolous, malicious or failed to state a claim upon which relief may be granted, unless the inmate is under imminent danger of serious physical injury.



§ 41-21-808 - Award of costs -- Requirement of payment of costs -- Withdrawal from inmate's trust account -- Separate from other methods of collection -- Additional payments.

(a) Judgment may be rendered for costs at the conclusion of the suit, action, claim or appeal as in other proceedings. If the judgment against the inmate includes the payment of costs, the inmate shall be required to pay the full amount of costs ordered.

(b) The clerk of the court shall mail a copy of the court's judgment taxing costs against the inmate to the department or county jail, as appropriate. On receipt of a copy of the judgment, the department or county jail shall withdraw funds from the inmate's trust account in the amounts provided by § 41-21-807(b) for the collection of filing fees and shall forward the collected funds to the clerk of the court until the costs are paid in full or the inmate is released from confinement.

(c) This section establishes an additional method for collecting costs separate from an execution or garnishment under title 26. The provisions of title 26, chapter 2 relative to exemptions and garnishments shall not apply to collections made pursuant to this section. In addition to collecting costs under this section, the clerk of the court may pursue any other means of collection provided for by law.

(d) An inmate may authorize payments to the clerk of the court in addition to those payments authorized by this section.



§ 41-21-809 - Hearings -- Video communications.

The court may hold a hearing under this part at a county jail or a facility operated by the department or may conduct the hearing with video communications technology that permits the court to see and hear the inmate and that permits the inmate to see and hear the court and any other witnesses.



§ 41-21-810 - Request for documents -- Affidavits to be under oath.

(a) The court may request a person with an admissible document or admissible testimony relevant to the subject matter of the hearing to submit a copy of the document or an affidavit stating the substance of the testimony. An affidavit submitted under this section must be made under oath. A person submitting an affidavit or document under this section is not required to appear at the hearing.

(b) A copy of a document submitted under this section must be accompanied by a certification executed under oath by an appropriate custodian of the record stating that the copy is correct and any other matter relating to the admissibility of the document that the court may require.

(c) The court shall provide the inmate a copy of each affidavit or document not later than twenty-four (24) hours before the time at which the hearing is to begin.



§ 41-21-811 - Dismissal of claim or portion of claim.

(a) The court may enter an order dismissing the entire claim or a portion of the claim. If a portion of the claim is dismissed, the court shall designate the issues and defendants on which the claim may proceed, subject to the provisions of §§ 41-21-807 and 41-21-808.

(b) An order under this section is not subject to an interlocutory appeal by the inmate.



§ 41-21-812 - Filing of subsequent lawsuits not permitted until expenses paid -- Injunctive relief.

(a) Except as provided by subsection (b), on notice of assessment of any fees, taxes, costs and expenses under this part, a clerk of a court may not accept for filing another claim by the same inmate until prior fees, taxes, costs and other expenses are paid in full.

(b) A court may allow an inmate who has not paid any costs or expenses assessed against the inmate to file a claim for injunctive relief seeking to enjoin an act or failure to act that creates a substantial threat of irreparable injury or serious physical harm to the inmate.



§ 41-21-813 - Inmate questionnaires.

In order to implement this part, a court may develop for its use a questionnaire to be completed and filed by the inmate.



§ 41-21-814 - Part not modifiable or repealable by supreme court.

Notwithstanding any provision of law to the contrary, this part may not be modified or repealed by any rule promulgated or adopted by the supreme court.



§ 41-21-815 - Claims for preventive relief.

This part does not authorize a claim for preventive relief against the department, an employee of the department or of any other agency, agent, employee or officer of this state if the claim is brought by a person housed in a facility operated by the department and the claim accrued while the person was housed in the facility.



§ 41-21-816 - Forfeit of good conduct credits.

(a) The commissioner shall forfeit an inmate's good conduct sentence reduction credits in the amount specified by subsection (b) on:

(1) Receipt by the department of a certified copy of a final order of a state or federal court that dismisses as frivolous or malicious a claim or lawsuit filed by an inmate while the inmate was in the custody of the department; and

(2) A determination that the department has, on one (1) or more occasions, received a certified copy of a final order of a state or federal court dismissing as frivolous or malicious a claim or lawsuit filed previously by the inmate while the inmate was in the custody of the department.

(b) On receipt of a final order described by subdivision (a)(1), the commissioner shall forfeit:

(1) Sixty (60) days of an inmate's accrued good conduct sentence reduction credits if the department has previously received one (1) final order described by subdivision (a)(2);

(2) One hundred twenty (120) days of an inmate's accrued good conduct sentence reduction credits if the department has previously received two (2) final orders described by subdivision (a)(2); or

(3) One hundred eighty (180) days of an inmate's accrued good conduct sentence reduction credits if the department has previously received three (3) final orders described by subdivision (a)(2).

(c) The commissioner may not restore good conduct sentence reduction credits forfeited under this section for any reason.



§ 41-21-817 - Grievance resolution system.

(a) The department shall develop and maintain a system for the resolution of grievances by inmates housed in facilities operated by the department that qualifies for certification under 42 U.S.C. § 1997e, and the department shall obtain certification under that section. A remedy provided by the grievance system is the exclusive administrative remedy available to an inmate for a claim for relief that arises while the inmate is housed in a facility operated by the department, other than a remedy provided by writ of habeas corpus challenging the validity of an action occurring before the delivery of the inmate to the department.

(b) The grievance system must provide procedures for an inmate to identify evidence to substantiate the inmate's claim and for an inmate to receive copies of all formal written responses to the inmate's grievance.



§ 41-21-818 - Administrative procedures.

Notwithstanding any law to the contrary, the commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 9 - Inmate Financial Responsibility Act of 1998

§ 41-21-901 - Short title.

This part shall be known and may be cited as the "Inmate Financial Responsibility Act of 1998."



§ 41-21-902 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Assets" means property, tangible or intangible, real or personal, belonging to or due an inmate or former inmate, including income or payments to the inmate from social security, workers' compensation, veteran's compensation, pension benefits, previously earned salary or wages, bonuses, annuities, retirement benefits, insurance benefits or from any other source whatsoever, but does not include any of the following:

(A) The homestead of the inmate;

(B) Money received by the inmate from the state as settlement of a claim against the department by the inmate;

(C) A money judgment received by the inmate from the state as the result of a civil action in which the department was a named defendant and found to be liable; and

(D) Money saved by the inmate from wages and bonuses paid the inmate while the inmate was confined to a state correctional facility;

(2) "Commissioner" means the commissioner of correction or the commissioner's designee;

(3) "Cost of care" means the cost to the department of correction for providing transportation, room, board, clothing, security, medical and other normal living expenses of inmates under the jurisdiction of the department, as determined by the commissioner of correction;

(4) "Department" means the department of correction;

(5) "Inmate" means any person who is confined in a correctional facility under the jurisdiction of the department;

(6) "State" means the state of Tennessee; and

(7) "State correctional facility" means a facility or institution that houses an inmate population under the jurisdiction of the department.



§ 41-21-903 - Inmate asset disclosure form.

(a) The department shall develop a form to be used by the department to obtain information from inmates regarding assets of the inmates.

(b) Upon being developed, the form shall be submitted to each person who is an inmate as of June 28, 2010, and to any person who thereafter is sentenced to imprisonment under the jurisdiction of the department. The form shall be periodically resubmitted to an inmate by the department for purposes of obtaining current information regarding assets of the inmate. The department shall establish through rule the frequency with which such form shall be resubmitted.

(c) Every inmate who is given a form by the department shall complete the form or provide for completion of the form, and the inmate shall swear or affirm under oath that to the best of the inmate's knowledge the information provided is complete and accurate.



§ 41-21-904 - Inmate asset report.

The department shall develop a report on each inmate who is required to complete a form in accordance with § 41-21-903, together with all other information available on the assets of the inmate and an estimate of the total cost of care for that inmate.



§ 41-21-905 - Investigation of inmates' assets -- Action for reimbursement of costs of incarceration.

(a) The department shall investigate or cause to be investigated each report furnished pursuant to § 41-21-904.

(b) If the department, upon completing the investigation, has good cause to believe that an inmate has sufficient assets to recover not less than ten percent (10%) of the estimated cost of the inmate for two (2) years or ten percent (10%) of the cost of care of the inmate, whichever is less, the commissioner shall forward reports concerning those inmates to the attorney general and reporter for appropriate action. The attorney general and reporter shall seek to secure reimbursement for the expense to the state of Tennessee for the cost of care of that inmate.

(c) Not more than ninety percent (90%) of the value of the assets of the inmate may be used for purposes of securing costs and reimbursement under this part.



§ 41-21-906 - Inmates required to cooperate -- Lack of cooperation consideration in parole determination.

(a) An inmate shall fully cooperate with the state by providing complete financial information for purposes under this part.

(b) The failure of an inmate to fully cooperate as provided in subsection (a) may be considered by the board of parole for purposes of a parole determination.



§ 41-21-907 - Jurisdiction -- Form of complaint -- Hearing -- Order -- Amount of reimbursement -- Failure to comply -- Payment of costs -- Recovery of expenses in care of inmate.

(a) The circuit court shall have exclusive jurisdiction over all proceedings under this part. The attorney general and reporter may file a complaint in the circuit court of the county from which an inmate was sentenced, stating that the person is or has been an inmate in a state correctional facility, that there is good cause to believe that the inmate has assets and petition that the assets be used to reimburse the state for the expenses incurred or to be incurred, or both, by the state for the costs of care of the person as an inmate.

(b) Upon the filing of the complaint under subsection (a), the court shall issue an order to show cause why the petition should not be granted. The complaint and order shall be served upon the inmate personally or, if the inmate is confined in a state correctional facility, by registered mail addressed to the inmate in care of the chief administrator of the state correctional facility where the inmate is housed at least thirty (30) days before the date of hearing on the complaint and order.

(c) At the time of the hearing on the complaint and order, if it appears that the inmate has any assets that ought to be subjected to the claim of the state under this part, the court shall issue an order requiring any person, corporation or other legal entity possessing or having custody of those assets to appropriate and apply the assets or a portion of the assets toward reimbursing the state as provided for under this part. The reimbursement is subject to payments for court-ordered child support and arrearages before the state may apply any amounts recovered for reimbursement of its expenses, including the costs of any investigations.

(d) The amount of reimbursement under this part shall not be in excess of the per diem cost of care for maintaining inmates in the state correctional facility in which the inmate is housed.

(e) At the hearing on the complaint and order and before entering any order on behalf of the state against the defendant, the court shall take into consideration any legal obligation of the defendant to support a spouse, minor children or other dependants, and any moral obligation to support dependants to whom the defendant is providing or has in fact provided support. At the hearing the inmate shall have the opportunity to put on proof to show why such an order should not be entered or the existence of appropriate obligations that should limit application of the order.

(f) If the person, corporation or other legal entity neglects or refuses to comply with an order under subsection (c), the court shall order the person, corporation or other legal entity to appear before the court at such time as the court directs and to show cause why the person, corporation or other legal entity should not be considered in contempt of court.

(g) If, in the opinion of the court, the assets of the inmate are sufficient to pay the cost of the proceedings under this part, the assets shall be liable for those costs upon order of the court.

(h) The state may recover the expenses incurred or to be incurred, or both, by the state for the cost of care of the inmate during the entire period or periods the person is an inmate in a state correctional facility.



§ 41-21-908 - Use of remedies, interim orders and enforcement procedures allowed by law or court rule -- Liens and other encumbrances -- Appointment of receiver -- Homestead exemption.

(a) (1) Except as provided in subsection (c), in seeking to secure reimbursement under this part, the attorney general and reporter may use any remedy, interim order, or enforcement procedure allowed by law or court rule, excluding an ex parte restraining order to restrain the inmate or any other person or legal entity in possession or having custody of the estate of the inmate from disposing of certain property, pending a hearing or an order to show cause why the particular property should not be applied to reimburse the state as provided for under this part.

(2) With respect to any lien or similar interest or encumbrance upon real property that is asserted under this section, that lien or similar interest or encumbrance shall be effective only when the party claiming the benefit of it causes a notice thereof to be filed in the office of the register of deeds of the county in which the property lies and that lien or similar interest or encumbrance shall be second to liens of the state, county and municipality for taxes, any lien of the county for special assessments and any valid lien, right or interest in the property duly recorded or duly perfected by filing prior to the filing of the notice. The notice shall identify the owner of record of the real property, contain the property address, describe the property sufficiently to identify it and recite the amount of the obligation secured by the lien.

(b) To protect and maintain assets pending resolution of an action under this part, the court, upon request, may appoint a receiver.

(c) The attorney general and reporter or a prosecuting attorney shall not enforce any judgment obtained under this part by means of execution against the homestead of the inmate. The attorney general and reporter shall enforce this part, except that the attorney general and reporter may request the prosecuting attorney of the county in which the inmate was sentenced or the prosecuting attorney of the county in which any asset of an inmate is located to make an investigation or assist in a legal proceeding under this part.



§ 41-21-909 - Cooperation with attorney general and reporter -- Costs of investigations -- State treasurer to make determinations of amounts due.

(a) The sentencing judge, the sheriff of the county, the warden of the state correctional facility and the state treasurer shall furnish to the attorney general and reporter or prosecuting attorney all information and assistance possible to enable the attorney general and reporter or prosecuting attorney to secure reimbursement for the state under this part.

(b) The costs of any investigations under this part shall be paid from the reimbursements secured under this part and the balance of the reimbursements shall be credited to the general fund of the state to be available for general fund purposes.

(c) The state treasurer may determine the amount due the state in cases under this part and render statements of the amount due, and those sworn statements shall be considered prima facie evidence of the amount due.



§ 41-21-910 - Interagency cooperation to ensure child support obligations met.

The department of correction, the attorney general and reporter, district attorneys general, the department of human services, and the department of labor and workforce development shall all cooperate and share information to the extent not prohibited by law concerning assets, workers' compensation settlements, and child support obligations of inmates in order that, to the maximum extent feasible, inmates should satisfy existing child support obligations, including arrearages, before the state receives reimbursement, including the costs of any investigations, pursuant to this part.



§ 41-21-911 - Assignment of workers' compensation arrearages.

Notwithstanding § 50-6-223(b), a court may assign up to fifty percent (50%) of workers' compensation made by periodic payments to pay an arrearage owed by an inmate who is confined in the custody of the department; provided, that the assignment is administered in accordance with § 50-2-105.









Chapter 22 - Work Programs

Part 1 - General Provisions

§ 41-22-101 - State farm.

The Tennessee rehabilitative initiative in correction (referred to in this part as TRICOR) board shall operate the state farm and all appurtenances to its full capacity in the cultivation and production of crops of the character and kind best suited to be grown and produced on the land, and for this purpose inmates of the penitentiaries shall be employed under such rules, regulations, and conditions as may be prescribed by the board.



§ 41-22-102 - Construction of roads and buildings on state property.

The commissioner has the authority and power to construct with the labor of inmates of the penitentiary any and all roads that may be found necessary and of value to the state's properties, and to construct and build, if, in the commissioner's opinion, it is necessary, separate hospitals and necessary appurtenances for contagious diseases on the state's property, and pay for them out of the funds belonging to the institution.



§ 41-22-103 - Improvements and repairs of Brushy Mountain property.

The commissioner may, during the summer season, provide employment for part of the inmates at the Brushy Mountain penitentiary in repairing or building any buildings that may be deemed necessary on the property, so that, in the event of the employment of a sufficient number of inmates of the Brushy Mountain penitentiary on the county roads, pikes, highways or railroads, the mining force at the Brushy Mountain penitentiary shall be reduced to not exceeding three hundred (300) men mining coal, burning coke and operating the mines during the road working season.



§ 41-22-104 - Grading of railroads into state mines.

(a) The commissioner of correction may contract with any railroad company to do the grading of any railroad extension into the coal lands of the state and, in case the state engages to do the grading, the working of the inmates upon grade work is authorized. The working of the inmates shall be under the commissioner.

(b) The commissioner may accept, in remuneration for the grading, county bonds or first mortgage bonds of a railroad.



§ 41-22-105 - Sale of products of inmate labor.

The commissioner is authorized to make contracts for the sale of coal and coke of the state mines and to dispose of all articles manufactured by the inmates for the state, to the best interests of the state, and pay the proceeds into the state treasury.



§ 41-22-106 - Unlawful sales of coal or coal products.

(a) It is unlawful for any coal or coal products mined or produced as a result of inmate labor from the state mines at Petros or any other state-owned property to be sold to anyone other than the state itself for its own consumption or to the political subdivisions of the state. It is further unlawful to ship any of the state coal or transport it from the state mines, except for the use of the state, its political subdivisions or for charitable purposes.

(b) A violation of this section is a Class C misdemeanor.



§ 41-22-107 - Reports and settlement of mining accounts.

The mining engineer and other officials in charge of the mines, prisons and inmates shall make monthly reports to the commissioner of correction of all expenses, receipts and transactions connected with the mines, prisons and inmates. The commissioner shall make full and complete detailed reports of everything transpiring or connected with the state mines, prisons and inmates every three (3) months to the commissioner of revenue, and also make, at the same time, full settlements with the commissioner of revenue for all moneys received, or that should have been received, by the commissioner of correction and other state officials or agents connected with the state mines, prisons or inmates.



§ 41-22-109 - Contracts for sale or manufacture of products.

(a) The TRICOR board, with the approval of the governor, is authorized and directed to make contracts for the sale or manufacture of any article that may be manufactured in state shops. This section and §§ 41-22-110, 41-22-111, and 41-22-115 are subject in all respects to § 41-22-116.

(b) Contracts for the sale or manufacture of such manufactured articles shall be made at such prices, and covering such periods of time, as in the opinion of the TRICOR board will best subserve and protect the interests of the state and the welfare of the inmates, subject to the rules and provisions set forth in §§ 41-22-110, 41-22-111, and 41-22-115.



§ 41-22-110 - Manufacturers for state.

In the event the authorities authorized and empowered in § 41-22-109 to make contracts for the sale or manufacture of the articles to be manufactured in accordance with the plan provided for in §§ 41-22-109 -- 41-22-111 and 41-22-115, are not able, after reasonable effort, to make and enter into satisfactory contracts of this character, those authorities are then empowered and authorized to use and employ the inmates in the manufacture of some article or articles, for and on behalf of the state itself, under the same general conditions, restrictions and rules as provided in §§ 41-22-111 and 41-22-115, and the authorities are also empowered and authorized to purchase or rent all machinery and equipment necessary to install the plants and to purchase necessary material for carrying on such manufacturing business.



§ 41-22-111 - Control of inmates retained by state.

By no contract shall the care, protection and discipline of the inmates be to any degree surrendered or delegated to anyone other than employees of the state, who, under the supervision of the commissioner of correction, with the approval of the governor, shall have charge and control of all these matters.



§ 41-22-115 - Pricing of manufactured articles.

In order that any competition between the labor of inmates to be worked directly by and for the benefit of the state and free labor shall be reduced to its practical minimum, all reasonable efforts shall be made to dispose of the articles manufactured by inmates at such prices as will best protect the financial interests of the state.



§ 41-22-116 - Sale of prison-made goods in open market prohibited -- Exceptions.

(a) Except as provided in subsections (c)-(f), no goods, wares or merchandise manufactured, in whole or in part, by inmates, except inmates on parole or probation, shall be sold or offered for sale in this state by any person, firm, association or corporation or by any federal authority, state or political subdivision of the federal authority or state. Nothing in this section shall be construed to forbid the sale, exchange or disposition of those goods to any institution supported wholly or in part by funds derived from public taxation and operated under the supervision of the United States, the state of Tennessee, or any other state of the union, or any political subdivision thereof. In addition, goods, wares and merchandise may be offered for sale to private nonprofit corporations and charitable organizations that are duly chartered as such under the laws of the state of Tennessee and to private contractors if the goods purchased will subsequently be used by a public agency or a nonprofit organization.

(b) Notwithstanding subsection (a), this section shall not be construed so as to limit the display and casual sale to the public of arts and crafts made by adult and juvenile inmates at any approved departmental outlets, art and craft exhibitions, state parks or any appropriate display or exhibition program.

(c) The state or a prison contractor operating pursuant to the Private Prison Contracting Act of 1986, compiled in chapter 24 of this title, is authorized to develop industry programs in correctional facilities, pursuant to which inmates shall manufacture goods to be sold on the open market. No goods may be manufactured for sale on the open market pursuant to this section unless the goods are determined by the department of economic and community development to be goods not otherwise manufactured in Tennessee. For any programs for manufacture of goods for sale on the open market, the TRICOR board shall establish a wage rate for inmates and shall establish a rate of payment by inmates to reimburse the state for providing room and board.

(d) The TRICOR board may contract with food processors for the purposes of processing and packaging agricultural products produced in whole or in part by inmates, except inmates on parole or probation, or exchanging the agricultural products for food products of comparable value.

(e) The TRICOR board is authorized to develop joint ventures with private sector businesses upon such terms and conditions as the TRICOR board may deem to be in the best interest of the state. These ventures shall operate pursuant to the Private Sector Prison Industry Enhancement Certification Program (PS/PIEC) (P.L. 96-157, as amended) and in accordance with §§ 41-6-204, 41-6-205(a) and (c), 41-6-206 and 41-6-207. Section 41-6-205(b) also applies to ventures in which inmates are employed by private industries. Eligibility for participation will not be extended to those businesses that have ceased Tennessee operations within twenty-four (24) months of the initiation of the venture or during such venture. If the private sector business is doing business in Tennessee, the venture shall not cause the loss of jobs for Tennessee employees. Goods produced in these ventures may be sold on the open market.

(f) The TRICOR board is authorized to develop policies for the sale of TRICOR products to state, city and county employees. Any products sold directly to these employees shall not be made available for commercial resale. The board shall designate two percent (2%) of total annual sales from state, city and county employees to inmate educational programs. Policies developed by the TRICOR board as authorized by this section shall be reviewed by the state and local government committee of the senate and the state government committee of the house of representatives prior to implementation of the sale of products to state, city and county employees. Policies developed by the TRICOR board shall take into account possible competition with retail merchants and the impact on state and local sales tax collections.

(g) The TRICOR board is authorized to develop policies for the sale of goods, wares or merchandise to inmates who are within the custody of the department of correction.

(h) Each violation of this section by a person, firm or corporation is a Class C misdemeanor.



§ 41-22-118 - Classification and training of inmates.

In order that inmates may be more profitably employed in TRICOR programs for their own welfare and the welfare of the state, the department of correction is directed to:

(1) Employ personnel and purchase any necessary equipment and supplies for investigating and recording the essential facts in order to classify inmates according to:

(A) Their individual capacities, achievements and aptitudes;

(B) Their previous education, training and experience; and

(C) Other mental, physical and social characteristics;

(2) Establish educational classes supplementing and related to each of the TRICOR programs and services set up in §§ 41-22-118 -- 41-22-124; and

(3) Note the progress of inmates in these classes and programs.



§ 41-22-119 - Purchase of articles by public agencies.

(a) All departments, institutions, agencies and political subdivisions of this state, that are supported in whole or in part by the state shall purchase from the TRICOR board all articles required by these departments, institutions, agencies or political subdivisions of the state that are produced, repackaged, assembled, warehoused or manufactured by TRICOR with the labor of inmates confined within the institutions or elsewhere employed within this state; provided, that the articles are certified pursuant to procedures approved by the procurement commission as being of satisfactory quality, being reasonable in price and available.

(b) In the procedures for certifying articles for purchase by state government, the procurement commission may consider, if it deems appropriate, the effect of certification on markets in the private sector; however, it is not the legislative intent that this effect, if considered, be a controlling factor in the board's decision.

(c) The board shall appoint a certification committee consisting of, but not limited to, a representative from the TRICOR board, the departments of general services and finance and administration and the office of the comptroller of the treasury that will advise the board.

(d) The TRICOR board shall submit requests for certification of articles together with supporting data regarding quality, price and availability pursuant to procedures approved by the procurement commission.

(e) No article shall be purchased by any department, institution, agency or political subdivision of the state from any other source unless excepted from §§ 41-22-118 -- 41-22-124.

(f) Each member of the general assembly may purchase any office furniture and equipment manufactured by TRICOR for the purpose of furnishing the legislative offices of that member in the member's legislative district.

(g) The competitive bidding procedures set forth in title 12, chapter 3, part 5 do not apply to the purchase of articles manufactured or grown by TRICOR and certified pursuant to procedures approved by the procurement commission.



§ 41-22-120 - Agencies not required to purchase prison-made articles.

Exceptions from the operation of the mandatory provisions of §§ 41-22-118 -- 41-22-124 may be made in any case where, in the opinion of the procurement commission, articles so produced or manufactured do not meet the reasonable requirements of a department, institution, agency or political subdivision of the state. No department, institution, agency or political subdivision may be allowed to evade the intent and meaning of this section by slight variations from standards adopted by the TRICOR board when articles produced or manufactured by it are certified pursuant to procedures approved by the procurement commission.



§ 41-22-121 - Violations of § 41-22-120.

No voucher, certificate or warrant issued on the commissioner of finance and administration by any department, institution, agency or political subdivision shall be questioned by the commissioner or by the state treasurer on the grounds that § 41-22-120 has not been complied with by the department, institution, agency or political subdivision, but if intentional violation of § 41-22-120 by any department, institution, agency or political subdivision continues, after notice from the governor to desist, it constitutes a malfeasance in office and subjects the officer or officers or agents responsible for this violation to suspension or removal from office as may be provided by law in other cases of malfeasance.



§ 41-22-122 - Catalogue of products.

(a) The TRICOR board shall cause to be prepared annually, at such times as it may determine, catalogues containing the description of all articles and supplies manufactured and produced by it pursuant to the provisions of §§ 41-22-118 -- 41-22-124, copies of which catalogues shall be sent by it to all departments, institutions, agencies and political subdivisions of the state referred to in §§ 41-22-118 -- 41-22-121.

(b) At least thirty (30) days before the commencement of each fiscal year, the proper official of each department, institution, agency or political subdivision shall report to TRICOR estimates for the fiscal year of the kind and amount of articles and supplies required by them for the ensuing year, referring such estimates to the catalogue issued by the TRICOR board insofar as articles and supplies indicated are included in that catalogue.

(c) The catalogue shall identify those articles and supplies that are certified pursuant to procedures approved by the procurement commission as required by § 41-22-119.



§ 41-22-123 - Disposition of proceeds -- Quarterly statement.

(a) All receipts from the sale of prison products shall be placed to the credit of the TRICOR board, which, except as provided in this part, is authorized to expend such moneys from this fund as may be necessary to procure tools, supplies and materials, replace equipment and to employ personnel and otherwise defray the necessary expenses incident to the employment of inmates as provided in this part.

(b) A profit and loss statement of TRICOR's operation shall be prepared quarterly, within the month following the end of the quarter, and a copy of this statement, certified by the fiscal officer of TRICOR, shall be sent to the comptroller of the treasury and to the commissioner of finance and administration. Any statement shall be approved by the comptroller of the treasury before it may be released for publication.



§ 41-22-124 - Expenditures for capital improvements.

(a) If the TRICOR board deems it desirable to use the proceeds from sales, revenues or other funds obtained from the operation of TRICOR for the purchase or construction of buildings, roads, walls, driveways, equipment or other capital improvements, the board shall make a written request to the comptroller of the treasury and the governor to obtain an authorization to expend the funds for any of those purposes. The written request shall describe the improvement and the estimated cost of the improvement.

(b) If the comptroller of the treasury and the governor approve the proposed expenditure, their approval shall be evidenced by endorsing their written approval upon the request and the same shall be the authority of the board to expend the funds for the improvement; provided, that it is unlawful to expend an amount greater than is stated in the approved request.

(c) If the amount of the expenditure exceeds two thousand five hundred dollars ($2,500) for buildings, walls or other capital improvements, the planning and construction of those improvements shall be under the requirements, direction and supervision of the state building commission.



§ 41-22-125 - Manufacture of license plates and similar articles.

(a) The TRICOR board is authorized and empowered to manufacture numbered motor vehicle registration plates, highway and street signs and other kindred articles for the purpose of supplying the requirements of the state as provided in this part, and to sell to other cities, counties and states when deemed advisable by the board.

(b) The necessary machinery and equipment shall be purchased, as all other supplies are purchased, so as to properly equip the plant, and the number of inmates necessary to operate the plant shall be employed.



§ 41-22-126 - Purchase of license plates.

(a) The department of revenue is authorized and directed to contract for and purchase from the TRICOR board the requirements of the state for automobile number plates, to be paid for as if purchased from an individual dealer.

(b) The controlling feature in making such contracts shall be reasonable returns to the institution manufacturing the goods and a saving to the state in supplying the plates.



§ 41-22-127 - State or local public works projects.

(a) (1) The commissioner of correction, with the approval of the governor and the appropriate commissioner, is authorized and directed to employ and work at state public works projects, such as the improvement, alteration, construction, repair or maintenance of state parks and highways, those inmates who, in the commissioner of correction's judgment, will be safe, humane, practicable or desirable to work outside the prison walls.

(2) The commissioner of correction, with the approval of the governor, is authorized to employ and work such inmates as are safe and desirable to work outside the prison walls at county, city or municipal public works projects if, in the discretion of the commissioner, the county, city or municipality provides adequate supervision of inmates to ensure the safety of the general public and to prevent the escape of the inmates.

(b) (1) Any county, city or municipality desiring the use of inmates to perform public works projects shall make application to the commissioner of correction.

(2) (A) The application shall state:

(i) The location and nature of the proposed project;

(ii) The estimated length of time inmates would be required;

(iii) The number of inmates that would be required; and

(iv) The nature of the duties inmates are to perform.

(B) The application shall set out in detail the provisions for the supervision of the inmates. The provisions for supervision shall include the methods that will be used to ensure the health, safety and welfare of all inmates requested.

(3) The commissioner may grant all or any part of the number of inmates requested, may deny the application or may place specific restrictions and conditions on the use of inmates, depending on the best interests of the state.

(c) No inmate shall be required to perform public works projects for the state or any county, city or municipality if the project appears to the commissioner to be extremely dangerous to the health, safety or welfare of the inmate. Any project requiring the use of dynamite or any other explosive by an inmate is considered extremely dangerous for the purposes of this subsection (c).



§ 41-22-128 - Restrictions on release program facilities near schools, orphanages, child care centers, etc.

(a) There shall be no community residential facilities that accommodate state or federal adult inmates who are on work release or other community release or prerelease programs established within one thousand feet (1,000') of a public or private school, orphanage, child care center, or any similar establishment where groups of children from nursery age to grade twelve attend or reside.

(b) Subsection (a) applies only to counties having a population of seven hundred fifty thousand (750,000) or more, according to the 1980 federal census or any subsequent federal census, and to counties having a metropolitan form of government.



§ 41-22-129 - Substandard housing renovation.

(a) The commissioner of correction, with the approval of the governor, is authorized to enter into cooperative agreements with county, city or municipal governments for the purpose of renovating substandard housing of persons determined by the department of human services to be of low income.

(b) (1) Any county, city or municipality desiring the use of inmates to perform such work shall make application to the commissioner of correction.

(2) (A) The application shall state:

(i) The location and nature of the proposed project;

(ii) The estimated length of time inmates would be required;

(iii) The number of inmates that would be required; and

(iv) The nature of the duties inmates are to perform.

(B) The application shall set out in detail the provisions for the supervision of the inmates. The provisions for supervision shall include the methods that will be used to ensure the health, safety and welfare of all inmates requested.

(3) The commissioner may grant all or any part of the number of inmates requested, may deny the application or may place specific restrictions and conditions on the use of inmates, depending on the best interests of the state.

(c) No inmate shall be required to perform work for any county, city or municipality if the project appears to the commissioner to be extremely dangerous to the health, safety or welfare of the inmate.



§ 41-22-130 - Inmate labor.

(a) Subject to the conditions set out in subsection (b), the commissioner of correction is authorized to utilize inmate labor to construct, renovate or repair prison facilities, including time-building institutions, classification centers, alternative incarceration units and other buildings used for the housing or care of inmates.

(b) Prior to using inmate labor for the purposes set out in subsection (a), the commissioner shall determine that the use will:

(1) Result in a cost savings to the state of Tennessee;

(2) Not compromise the safety of correction employees or the general public;

(3) Not substantially increase the likelihood of escapes and other breaches of security or the introduction of dangerous contraband into prison facilities; and

(4) Result in a finished product of a quality that is sufficient for the building being constructed, renovated or repaired.

(c) The commissioner is authorized to make such rules, regulations or departmental policy as the commissioner deems advisable in connection with the use of inmate labor for the construction, renovation or repair of prison facilities.






Part 2 - Road Work by Inmates

§ 41-22-201 - Road work authorized.

The commissioner of correction, with the approval of the governor, is authorized to contract with the commissioner of transportation for the use of any or all inmates, except those for which it is undesirable or impracticable in the opinion of those officials, to work outside the walls of the main prison in constructing any new or maintaining any old public road in this state.



§ 41-22-202 - Purchase of necessary equipment -- Temporary stockades -- Rules and regulations.

(a) The commissioner of correction, with the approval of the governor, is authorized and directed to purchase equipment, such as tools, road working machinery and motor trucks for the speedy transfer of the inmates from one point to another, that may become necessary in the judgment of the commissioner to effectually and economically carry out §§ 41-22-201 -- 41-22-204.

(b) The commissioner is further authorized and directed to build temporary stockades in which to safely keep and house the prisoners working under the provisions of §§ 41-22-201 -- 41-22-204 and to make such rules and regulations regarding their well being and safekeeping as in the commissioner's opinion are necessary.



§ 41-22-203 - Interdepartmental compensation.

(a) The commissioner of transportation shall pay the commissioner of correction for the use of inmates employed under the provisions of §§ 41-22-201 -- 41-22-204 out of the highway fund or any other fund under the commissioner of transportation's control. The commissioner of correction shall in turn, except as provided in this part, pay the moneys so received into the state treasury, where they shall be credited to the department of correction.

(b) The rate of pay shall not exceed the department of correction expenditures necessary to enable such inmates to perform the contracted labor while ensuring adequate security, plus an additional amount to be determined by the commissioners of correction and transportation for the purpose of funding § 41-22-204, but not to exceed ten percent (10%) of the amount paid by the department of transportation to the department of correction.



§ 41-22-204 - Special compensation for inmates.

The additional amount prescribed in § 41-22-203 shall be kept and reserved in a special fund for the use and benefit of the inmates so employed. This fund is to be reserved by the commissioner of correction and with the approval of the governor, to be used in making payments to deserving inmates, on a fair proportionate basis or to their dependents, in such sums and at such times as may be considered by the commissioner proper in order to reward good conduct, give the stimulus of hope to the inmates and best encourage them in discipline and efficiency.



§ 41-22-205 - Census of inmates for road work.

On or before March 1 of each year, the commissioner of correction shall prepare a census of all male inmates in the custody of the department who, in the commissioner's judgment, are available for work on the county roads and highways of the state and shall also make an estimate of the men who will be available by additions during the road working season.



§ 41-22-206 - Notification to counties -- Preparation for work -- Terms and conditions of employment.

When the census provided for in § 41-22-205 is completed, the county mayor of each county shall be notified by the commissioner of correction that certain inmates of the penitentiaries are available and subject to be employed upon the county roads, pikes and highways of the counties and that the county mayor may apply for the inmates' services, upon such terms and conditions as may be required by the commissioner. The county mayor may fix and select the quarters and shall prepare equipment for the working of the inmates on the county roads, pikes and highways that will be maintained, controlled, and operated by the county mayor. Whenever any county enters into a contract with the commissioner for employment of inmates of the penitentiaries, the inmates and all machinery used by them shall be under the absolute control of such officers as may be designated and provided by the commissioner, but the inmates shall be worked on such roads, pikes or highways as may be designated by the county employing them.



§ 41-22-207 - Contract with county.

The commissioner of correction may, in the commissioner's discretion, contract with a county for building highways, if that work is being done with state allocated funds. Such a contract shall be made only upon the authority of the governor and upon the approval of the commissioner of transportation, and all work under the contract shall be performed by inmates of the penitentiaries.



§ 41-22-208 - Consideration of applications.

In the event two (2) or more counties make application for inmate labor, the applications shall be considered in the order in which filed with the commissioner of correction; provided, that the commissioner may reject any application if the commissioner determine that the inmates can be used to better advantage.



§ 41-22-209 - Rate of compensation -- Payment of expenses.

(a) The rate of compensation for the labor of inmates of the penitentiaries shall be fixed and determined by the commissioner of correction and by the county legislative body entering into the contract and shall be in accordance with rules and regulations to be prescribed by the commissioner; provided, that the rate of compensation shall not be less than one dollar ($1.00) per day of ten (10) hours for labor of each inmate employed on the work.

(b) The commissioner is authorized to pay all necessary transportation of inmates, guards and equipment out of the correction budget.



§ 41-22-210 - Provision of equipment.

The commissioner of correction is authorized to purchase and provide all necessary equipment for the working of prisoners on the county roads, pikes and highways, and the equipment shall be paid out of the correction budget.



§ 41-22-211 - Period during which road work may be done.

Inmate employment and operation in road work may be during the period beginning April 1 and ending December 1, and no inmates of the penitentiaries shall be hired or worked in any county on road work during any other period of the year.



§ 41-22-212 - Quarters for inmates -- Prison rules applicable.

The commissioner shall provide suitable quarters for the inmates employed on the state or county roads and all rules and regulations of the penitentiaries and all the laws applicable to the control, discipline, protection of or escape of inmates from the penitentiaries shall apply to those quarters and to the inmates wherever at work on the highways or roads.



§ 41-22-213 - Superintendents and guards.

The commissioner is authorized to employ and designate a person or persons as quarters and road superintendents and to employ as many guards as necessary in working inmates on the county roads, pikes, highways or railroads.



§ 41-22-214 - Payments under contract.

Where a contract is made with any county for inmate labor, payments therefor shall be made to the commissioner by the fifteenth of each and every month during the life of the contract.



§ 41-22-215 - Use of inmate labor on federally funded construction.

(a) Power is conferred upon the commissioner of correction, with the approval of the governor, to make and enter into agreements and contracts with the commissioner of transportation and any officer or agency of the federal government under the power conferred by any act of congress of the United States granting funds for the construction of roads, for the employment of inmates in the custody of the department of correction on such roads as the officer or agency of the federal government and the state department of transportation may desire to construct or reconstruct in cooperation with the United States government and state of Tennessee, or with the United States government, state of Tennessee and any county, or with the United States government and any county; provided, that no employment shall be required of any inmates that is not safe, healthful and suitable to the physical condition and attainments of the inmates.

(b) The rules of the commissioner of correction as permitted under this part shall be applicable in the employment of the inmates of the penitentiaries upon such agreements and contracts as may be entered into by an officer or agency of the federal government and the state department of transportation.






Part 3 - Road Work by Jail Inmates

§ 41-22-301 - Contracting board.

The county mayor, county clerk and sheriff of each county are constituted a board for their respective counties, whose duty it is to enter into contracts with public road commissioners or other officers or road contractors having the superintendence of working the public roads, for the employment on the public roads of inmates confined in the county jails for the nonpayment of fines and/or costs adjudged against them by the courts.



§ 41-22-302 - Contracts without delay.

The contracts are to be made without delay when an inmate is confined in the county jail. It is made the duty of those having the superintendence of the working of the public roads, or road contractors, to enter into contracts immediately with the board named in § 41-22-301 for the employment of the inmates.



§ 41-22-303 - Guarding of work parties.

The contract shall be made according to the following provisions and restrictions:

(1) It is the duty of the sheriff of the county to select a guard for the inmates to guard them from the time they are removed from the county jail to be put to work until returned;

(2) It is the duty of the county legislative body to furnish the guard with picks to be placed on each inmate during the time of their removal from the county jail and employment on the public roads, to prevent them under any circumstances from escaping, and the guard shall be responsible for the safe return of the inmates to the county jail; and

(3) While guarding the inmates, the guard shall be clothed with the same authority, and the guard's duties and powers shall be the same, as pertain to sheriffs in the guarding of inmates.



§ 41-22-304 - Work day -- Amount credited against fines and costs.

Inmates shall be worked on any of the public roads of the county. The same number of hours of labor per day as is required by the public road laws shall constitute a day's work. An inmate shall be allowed one dollar ($1.00) for each day's work, which amount shall be credited to the inmate's fine and costs.



§ 41-22-305 - Punishment for refusal to work.

Any inmate refusing to work shall be fed only with one (1) meal per day until willing to render good service as a laborer and proves it by doing good work.



§ 41-22-306 - Supervision.

Work shall be under the supervision of the guard having instructions from at least two (2) members of the board of employment on what road and places and how the guard shall have the work performed.



§ 41-22-307 - Compensation of guard.

(a) The guard shall receive for services not exceeding one dollar ($1.00) per day for each day employed, or an amount not exceeding two dollars ($2.00) per day as the sheriff shall agree to pay. The county mayor, on the order of the county legislative body, shall draw a warrant on the county trustee, who shall pay the guard for services out of the county treasury.

(b) The sheriff of the county, or any of the sheriff's deputies, may act as guard for the inmates while they are absent from the jail, or the sheriff shall appoint a good person to serve as guard for the inmates during that time.



§ 41-22-308 - Part supplemental to workhouse provisions.

This part shall not be construed to conflict with chapter 2 of this title, providing for the construction of workhouses in any county or declaring any county jail a workhouse, but shall be construed as supplementary to that chapter, and this part shall apply to such counties as are not actually working all of their inmates confined in the county jail for nonpayment of fines and costs adjudged against them or that may hereafter not be actually working the inmates according to chapter 2 of this title.



§ 41-22-309 - Counties acting jointly.

The county employment boards, created by this part, of any two (2) or more adjoining counties, when they deem it advisable, may combine the inmates of those counties and work them on the public roads of those counties, according to the rules and regulations provided in this part.






Part 4 - TRICOR Inmate Labor Act of 1994

§ 41-22-401 - Short title.

This part shall be known and may be cited as the "TRICOR Inmate Labor Act of 1994."



§ 41-22-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Equipment" includes, but is not limited to, motor vehicles, industrial machinery, agricultural machinery, office machinery, electronic equipment and computer equipment;

(2) "Raw materials" includes, but is not limited to, materials used in the production of goods and services produced or sold by TRICOR; and

(3) "TRICOR" means the Tennessee rehabilitative initiative in correction, the inmate program that provides:

(A) Manufacturing, business services or agricultural jobs for inmates, or any combination of those jobs;

(B) The training and skill development necessary for inmate employment in manufacturing, business services or agricultural jobs and in placement in its post-release program; and

(C) The marketing and sale of prison industry products and services.



§ 41-22-403 - Legislative intent.

The intent of the general assembly and the policy of the state regarding the labor of inmates within the correctional system is as follows:

(1) The department of correction is responsible for establishing and assigning inmates to the following inmate programs:

(A) Academic and vocational education;

(B) Special needs programming;

(C) Inmate jobs necessary for supporting the operations of the prisons; and

(D) Inmate jobs providing services to the community, appropriately based on the custody level of the inmate as determined by department of correction policy;

(2) TRICOR has a mission to accomplish the following objectives:

(A) Work inmates in manufacturing, business services or agricultural jobs;

(B) Offset the costs of incarceration by generating revenue through the sale of products or business services;

(C) Develop work opportunities that minimize the impact on free-world jobs;

(D) Integrate work opportunities with education and vocational training;

(E) Develop good work habits and marketable skills;

(F) Develop and operate a post-release placement system; and

(G) Provide or create other programs and services as deemed necessary by TRICOR to support an inmate's rehabilitation and reintegration efforts; and

(3) (A) The board created in § 41-22-404 is responsible for developing jobs, training and selecting department of correction inmates for participation in industry, business services or agricultural programs and for the sale of products or services for the purpose of generating revenue to offset the costs of incarceration.

(B) The department is responsible for assigning inmates to TRICOR jobs that are developed by the board of directors established in § 41-22-404.



§ 41-22-404 - Board created.

There is created a board to be known as the Tennessee rehabilitative initiative in correction (TRICOR) board, referred to in this part as "the board," which has the authority to manage and operate the TRICOR programs for the state of Tennessee including its post-release placement program. The board's management and operation of TRICOR shall not interfere with the commissioner's duty to provide for the security of the institutions.



§ 41-22-405 - Appointment -- Membership.

(a) (1) The board shall be appointed by the governor and shall be accountable to the governor and shall be accountable to the general assembly through the state and local government committee of the senate and the state government committee of the house of representatives.

(2) Members shall be nominated by the board for appointment by the governor. If any nominated member fails to be appointed, another shall be nominated by the board for gubernatorial appointment. A person with a conflict of interest with TRICOR or with the state of Tennessee may not serve on the board.

(b) The board shall consist of nine (9) voting members who are citizens and residents of Tennessee, one (1) of whom shall be the executive director of TRICOR. The commissioner or the commissioner's designee shall serve as an ex officio nonvoting member of the board.

(c) Board members shall have the following qualifications:

(1) At least one (1) member shall be a person of eminence in the field of manufacturing, preferably with experience in management at the executive level;

(2) At least one (1) member shall be a person of eminence in the field of labor, preferably having served as an official representing organized labor at the state level;

(3) At least one (1) member shall be a person of eminence in the field of agriculture, preferably having a strong decentralized farm management background;

(4) At least one (1) member shall be a person of eminence in fiscal management of a company or organization;

(5) One (1) member shall be an attorney with a strong background in business or corporate law;

(6) One (1) member shall be the executive director of the Tennessee state employees association;

(7) The remaining members shall be persons with professional experience appropriate for assisting in carrying out the mission of TRICOR, in disciplines such as sales and marketing and human resources and relations; and

(8) In making appointments to the board, the governor shall ensure that at least one (1) person appointed to serve on the board is a member of a racial minority and at least one (1) person appointed to the board is a female.

(d) In making initial appointments to the board, two (2) members shall be appointed to terms of one (1) year, two (2) members shall be appointed to terms of two (2) years, two (2) members shall be appointed to terms of three (3) years, and two (2) members shall be appointed to terms of four (4) years. Thereafter, all appointments shall be for terms of four (4) years. A vacancy occurring in the board shall be filled by the governor for the balance of the unexpired term. When a board member's term expires, the board may elect to have the incumbent continue to serve until a new appointment is made.

(e) The governor may remove a board member only for good cause and, in so doing, the governor shall submit in writing to the member and to the general assembly the basis for the removal.



§ 41-22-406 - Powers and duties of board.

(a) (1) (A) The board has such powers as are necessary to effectively carry out its mission as defined in § 41-22-403. It is the intent of the general assembly that the board should be as free as is possible to operate its facilities and to pursue its mission with the principles of free enterprise. Notwithstanding any law to the contrary, the board, in consultation with the commissioner of human resources, may adopt policies governing supplemental pay plans. These plans shall reward performance of the employees of TRICOR and relate to the unique responsibilities of TRICOR.

(B) Any compensation awarded under this section shall not be considered as an addition to base pay and is further limited to the period outlined in the approved policy. Supplemental pay policies shall ensure that funds are distributed in a fair manner without bias on account of race, color, sex, age, national origin or political affiliation.

(C) The supplemental pay policies shall be based on measurable criteria to reward performance. Pay plans shall be consistent with the mission of TRICOR and shall emphasize safety and security in the workplace.

(D) The guidelines and criteria for receiving supplemental pay shall be developed in the best interest of all TRICOR employees and the criteria shall be clearly communicated with all affected employees. Employee input will be considered in the development process.

(E) The state and local government committee of the senate and the state government committee of the house of representatives shall review any proposed supplemental pay plan and shall make comments to the commissioner of human resources prior to its implementation. Any comment shall be made within thirty (30) days after receipt by the committee of the proposed supplemental pay plan.

(2) Notwithstanding any law to the contrary, the board has the authority to cause to be purchased and to develop the method for purchasing raw materials, supplies, services, not to include ongoing personnel, and equipment necessary for the production and timely delivery of TRICOR products.

(3) Notwithstanding title 12, chapter 7, part 1, or any other law to the contrary, the TRICOR board shall have the authority to authorize the preparation and use of publications for the marketing and public education needs of TRICOR products and services in order to effectively carry out its mission.

(b) Notwithstanding any law to the contrary, it is the responsibility of the board to develop policies and procedures to ensure, to the extent practicable, that purchases made on behalf of TRICOR are at the lowest possible price, while at the same time ensuring quality and timely delivery. The TRICOR board of directors shall file the policies and procedures with the procurement commission for the commission's review and approval.

(c) The board has the authority to purchase supplies, services and equipment through the procurement office and is encouraged to exercise the option to purchase through the office under the provisions of title 12, chapter 3, in circumstances that are advantageous for the timely delivery of low cost, quality products.



§ 41-22-407 - Executive director of TRICOR.

(a) The board may employ an executive director of TRICOR. The commissioner of correction may reject a proposed appointment of an executive director for good cause. The commissioner shall submit in writing to the board the basis for the rejection. The board shall define the duties of the executive director and, within budgetary restrictions, establish the compensation.

(b) The executive director shall serve at the pleasure of the board. The commissioner may remove the executive director for good cause. The commissioner shall submit in writing to the board the basis for the removal.

(c) The executive director shall have the educational and business background and experience that will qualify the person to understand and evaluate the problems and needs of TRICOR and to direct and manage its activities for the board.

(d) (1) Within budgetary limitations and in consultation with the commissioner of human resources, the board, through its executive director, may employ professional and staff employees as may be appropriate for the efficient discharge of its duties to manage and operate TRICOR.

(2) Notwithstanding § 8-30-202, the board, in consultation with the commissioner of human resources, shall have the option of declaring certain management positions, unique to the operations under the control of the board, a part of the executive service and under the exclusive control of the board.

(3) The board, in consultation with the commissioner of human resources, shall have the option of declaring other positions, unique to the operations under the control of the board, not to be a part of the preferred service and to be under the exclusive control of the board.

(4) Upon appointment on or after July 1, 2006, to a position defined by subdivision (d)(3), an employee is subject to a probationary period of employment, as established by the board in consultation with the commissioner of human resources. Upon successful completion of the probationary period, the employee may file a complaint concerning the application of a law, rule, or policy to appeal the dismissal, demotion, or suspension of the employee pursuant to § 8-30-318 and the rules of the department of human resources. This shall apply to all TRICOR employees already working in positions that are subsequently moved from the preferred service into a position defined by subdivision (d)(3) pursuant to this section. This section shall have no application to positions assigned to executive service pursuant to § 8-30-202, or to the positions defined by subdivision (d)(2).

(5) Those positions that are not unique to TRICOR and are preferred service shall remain preferred service.

(6) Notwithstanding any law to the contrary, the board has the authority to develop procedures for recruiting and hiring qualified personnel, including preferred service, in a timely manner and at salary levels competitive with the free market, in order to ensure the production and timely delivery of low cost, quality products and to assure that the operations of TRICOR are efficiently managed and thus offset the costs of incarceration. The board has the authority to hire staff through the department of human resources and is encouraged to exercise this option when it is consistent with the principles of free enterprise.

(7) This subsection (d) shall be implemented notwithstanding any other law to the contrary.



§ 41-22-408 - Contracts for services -- Budgets -- Operating plans -- Monitoring.

(a) Notwithstanding any law to the contrary, the board has the authority to contract for professional services, for which reimbursement may be established on an incentive basis, and for the lease or purchase of property and equipment, to be provided for TRICOR, that is necessary for the efficient discharge of its duties to manage and operate.

(b) The board shall establish the budget for TRICOR based on its mission and shall submit its budget directly to the commissioner of finance and administration independent from the department of correction budget.

(c) The board shall approve the annual operating plan of TRICOR.

(d) The board shall establish and review, as necessary, the pricing policies for products and services provided by TRICOR.

(e) The board shall have such other powers as are necessary to accomplish the mission of TRICOR as the board establishes for itself and as are reviewed by the state and local government committee of the senate and the state government committee of the house of representatives and the governor.

(f) (1) The board has the duty to monitor TRICOR's operation and management and to impose such limitations as are prudent and necessary to assure that freedoms and powers are not abused. The board and TRICOR are subject to audit by the comptroller of the treasury as provided by law. With the approval of the comptroller of the treasury, the board may engage the services of a public accounting firm.

(2) The board shall assist TRICOR in maintaining the quality of management processes and reporting, providing for the adequacy of financial and accounting control systems and serving as a communications channel between TRICOR managers and auditors.

(3) (A) The board shall adopt and publish bylaws to govern its operation and to provide an orderly change process by which its powers, responsibilities and functions may from time to time be modified. The bylaws of TRICOR shall be altered, rescinded or amended in the manner described in subdivision (f)(3)(B).

(B) The adopted bylaws may be altered, rescinded or amended by a two-thirds (2/3) vote of any regular or special meeting of the board of directors, if a copy of the proposed amendment is submitted in writing to each director at least ten (10) days before the meeting at which a vote upon the proposal is to be taken and upon ratification by the state and local government committee of the senate, the state government committee of the house of representatives and the governor or the governor's designee.



§ 41-22-409 - Meetings.

(a) The board shall meet at least four (4) times each year to conduct business and may also hold public hearings to receive the views of the public or to gather information. The board may meet at any time on call of the chair or a majority of the members. Each member of the board or of a committee of the board shall be given reasonable written notice of each meeting of the board or the committee.

(b) The chair may appoint such committees from the membership of the board as may be necessary to expeditiously and thoroughly perform the business of the board.

(c) A quorum consists of a majority of the board for meetings of the board and consists of a majority of a subcommittee for meetings of a subcommittee.

(d) Roberts' Rules of Order shall govern meetings of the board when not in conflict with specific bylaws or other rules as may be adopted by the board.



§ 41-22-410 - Service without compensation -- Reimbursement of expenses.

Board members shall serve without compensation. Board members are entitled to reimbursement for actual travel expenses in accordance with the comprehensive state travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 41-22-411 - Performance evaluation.

Board performance shall be evaluated on the basis of the degree to which TRICOR accomplishes the elements of its mission. Performance shall be reported each year in an annual report by TRICOR through the board to the governor and to the general assembly through the state and local government committee of the senate and the state government committee of the house of representatives.



§ 41-22-412 - Volunteer status of board members.

Each board member is deemed to be a participant in a volunteer program as referenced in § 8-42-101 and is entitled to the same rights and privileges as prescribed in § 8-42-101 for volunteers.



§ 41-22-413 - Work training for juvenile offenders.

TRICOR may enter into an interagency agreement with the department of children's services to provide work training opportunities for juvenile offenders. The juvenile offenders shall at all times be kept separate and removed from adult offenders in the custody of the department of correction during the work training opportunities.



§ 41-22-414 - Offsetting costs of incarceration by generating revenue -- Sales of surplus equipment and materials.

(a) (1) It is the intent of the general assembly, as stated in § 41-22-403(2)(B), that TRICOR has as part of its mission to offset the costs of incarceration by generating revenue through the sale of products in lieu of state appropriated funds.

(2) It is further the intent of the general assembly, as set out in § 41-22-406(a)(1)(A), that the TRICOR board be as free as possible to operate its facilities and to pursue its mission with the principles of free enterprise and that it be given the powers necessary to effectively carry out its mission.

(b) Notwithstanding any law to the contrary, the TRICOR board, within the principles of free enterprise, and for the purpose of carrying out its legislative intent as stated in subsection (a), is specifically authorized to sell, as surplus property, TRICOR equipment and TRICOR raw materials which have been determined by TRICOR to be obsolete, outmoded, or no longer useable by TRICOR. Such surplus property sales may be made to businesses, government or nonprofit organizations or by auction to the public. The TRICOR board may obtain the advice and assistance of the chief procurement officer and, in circumstances which are advantageous for the timely disposal of such surplus property, is encouraged to dispose of it through the procurement office under title 12, chapter 2.









Chapter 23 - Interstate Compacts

Part 1 - Interstate Corrections Compact

§ 41-23-101 - Short title.

This part shall be known and may be cited as the "Interstate Corrections Compact."



§ 41-23-102 - Interstate corrections compact.

The interstate corrections compact is enacted into law and entered into by this state with any other states legally joining therein in the form substantially as follows:

Article 1. Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

Article 2. Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution;

(b) "Institution" means any penal or correctional facility, including, but not limited to, a facility for the mentally ill or mentally defective, in which inmates as defined in subsection (a) may lawfully be confined;

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had;

(d) "Sending state" means a state party to this compact in which conviction or court commitment was had; and

(e) "State" means a state of the United States, the United States, a territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article 3. Contracts

(a) Each party state may make one (1) or more contracts with any one (1) or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(1) Its duration;

(2) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

(3) Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom;

(4) Delivery and retaking of inmates; and

(5) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

Article 4. Procedures and Rights

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article 3, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, such officials may direct that the confinement be within an institution within such territory of the other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided, that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article 3.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify the record to the official designated by the sending state, in order that each inmate may have official review of such inmate's record in determining and altering the disposition of the inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which the inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Such record, together with any recommendations of the hearing officials, shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subsection (f), the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or the inmate's status changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate, shall not be deprived of or restricted in the exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

Article 5. Acts Not Reviewable in Receiving State: Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which the inmate is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article 6. Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided, that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

Article 7. Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two (2) states. Thereafter, this compact shall enter into force and become effective and binding as to any other of the states upon similar action by such state.

Article 8. Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one (1) year after the notices provided in the statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

Article 9. Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

Article 10. Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



§ 41-23-103 - Powers of commissioner of correction.

(a) The commissioner of correction is authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and may, in the commissioner's discretion, delegate this authority to the deputy commissioner of correction.

(b) The commissioner shall make a written report to the speakers of the senate and the house of representatives and the chairs of the senate judiciary committee and the criminal justice committee of the house of representatives, at least once each year. The report shall be made no later than February 1. The report shall advise the officials and committees on the number of participants in the compact.



§ 41-23-104 - Notice of proposed transfer -- District attorney general.

Before initiating the transfer of any inmate to an institution in another state under the provisions of the Interstate Corrections Compact, codified in § 41-23-102, the commissioner of correction or the commissioner's delegate shall give notice of the proposed transfer to the district attorney general of the judicial district in which the inmate was convicted. The commissioner or the commissioner's delegate shall not proceed with the proposed transfer until the district attorney general has been given a reasonable opportunity to present views on the matter.






Part 2 - Tennessee Interstate Furlough Compact

§ 41-23-201 - Short title.

This part shall be known and may be cited as the "Tennessee Interstate Furlough Compact."



§ 41-23-202 - Compact authorized -- Form.

The governor of this state is authorized and directed to execute a compact on behalf of the state of Tennessee with any of the United States legally joining therein in the form substantially as follows:

A compact entered into by and among the contracting states, with the consent of the congress of the United States granted by 4 U.S.C. § 112. The contracting states solemnly agree to the provisions of this compact.



§ 41-23-203 - Compact definitions.

As used in this compact, unless the context otherwise requires:

(1) "Appropriate official" means a person designated by the sending state to grant furloughs or by the receiving state to accept or reject furloughs pursuant to this compact;

(2) "Authorized person" means a person designated by law or appointment for purposes of escorting, transferring or retaking a furloughed inmate;

(3) "Escapee" means an inmate who is on interstate furlough, pursuant to this compact, and fails to return at the prescribed time to the sending state or becomes a known absconder during the period of furlough;

(4) "Escorted interstate furlough" means the transference of an inmate in emergency situations, who does not meet the furlough requirements of the sending state, to a state which is party to the compact under escort or guard of an authorized person of the sending state;

(5) "Inmate" means a person convicted of a crime who is committed under sentence to or confined in a penal or correctional institution;

(6) "Institute" means a penal or correctional facility, including all those facilities normally used by adult correctional agencies for the care and custody of inmates whether or not such facilities are owned or operated by the agencies;

(7) "Interstate furlough" means any out-of-state leave of an inmate for a designated period in accordance with the requirements established by the appropriate officials of the sending state;

(8) "Receiving state" means a state which is party to this compact to which an inmate is sent for furlough;

(9) "Relative" means spouse, child (including stepchild, adopted child or foster child), parents (including stepparents, adoptive parents or foster parents), brothers, sisters and grandparents;

(10) "Sending state" means a state which is party to this compact in which conviction or commitment was had, except if confinement be in another state, pursuant to the Interstate Corrections Compact, compiled in part 1 of this chapter, in which event the sending state shall be determined by contract between the parties of the Interstate Corrections Compact agreement;

(11) "State" means a state in the United States, the United States, a territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico; and

(12) "Violator" means an inmate who is on interstate furlough in the receiving state, pursuant to this compact, and fails to abide by the conditions of the furlough as established by the sending state.



§ 41-23-204 - Furloughs -- Grounds and conditions.

(a) A furlough pursuant to this compact may be granted to an inmate for the following reasons:

(1) To visit a critically ill relative; or

(2) To attend a funeral of a relative.

(b) A furlough among states which are party to the compact shall be granted for a period not to exceed four (4) days, including travel time.

(c) For those inmates ineligible for an unescorted furlough, the sending state, in emergency situations, as defined below, may furlough those inmates under escort to a state which is party to this compact. All inmates on escorted furlough shall be under the guard and jurisdiction of an authorized person from the sending state and shall be under the continuous supervision of that person as consistent with § 41-23-207.

(1) An emergency situation shall apply only to visiting a critically ill relative or attending a funeral of a relative. In all such instances, the sending state shall first verify the legitimacy of the request and if verified shall request the receiving state to approve or reject the proposed furlough.

(2) Escorted furloughs granted for these reasons shall not exceed four (4) days, including travel time.

(d) Prior to the authorization for an inmate to go beyond the limits of the state, the appropriate official shall obtain a written waiver of extradition from the inmate waiving the right to be extradited from any state to which the inmate is furloughed or from any state where the inmate was apprehended.

(e) The grant of a stipulated period of furlough may be terminated by either the sending or receiving state upon written showing of cause. In those instances, the furloughed inmate shall be given reasonable opportunity to obtain the information, including written statements of witnesses and other documentation, which may be of assistance to the inmate in subsequent disciplinary hearings by the sending state for those events or violations that caused termination of the furlough. Reasonable costs for gathering of the information shall be chargeable to the inmate on furlough.

(f) Inmates from the sending state, who are on interstate furlough in the receiving state, shall be subject to all the provisions of laws and regulations applicable to those on interstate furlough status within the receiving state, not inconsistent with the sentence imposed.



§ 41-23-205 - Procedures in emergency circumstances.

In emergency circumstances, as defined in § 41-23-204, the appropriate official of the sending state shall, prior to granting such furlough:

(1) Verify the legitimacy of the request; and

(2) Upon verification, immediately notify and secure the consent of the receiving state.



§ 41-23-206 - Supplemental agreements.

The appropriate official of a party state may supplement but in no way abrogate the provisions of this compact through one (1) or more contracts with any other party state for the furlough of inmates. The contracts may provide for:

(1) Duration;

(2) Terms and conditions of the furlough;

(3) Report of violations and escapes by furloughees;

(4) Costs, if any, to be incurred;

(5) Delivery and retaking of furloughees; and

(6) Other matters as may be necessary and appropriate to fix the jurisdiction, obligations, responsibilities, liabilities, and rights of the sending and receiving states.



§ 41-23-207 - Jurisdiction over liability for furloughed inmates.

(a) As provided for by the laws, rules, and regulations of the sending state, the inmate on furlough will at all times be subject to the jurisdiction of the appropriate officials and authorized persons of the sending state, who shall retain the powers over the inmates on furlough that they would normally exercise over the inmate were the inmate on intrastate furlough.

(b) The authorized person of a sending state may at all times enter a receiving state and there apprehend and retake any person on furlough. For that purpose no formalities will be required other than establishing the authority of that person and the identity of the inmate on furlough to be retaken. All legal requirements to obtain extradition of fugitives from justice are expressly waived on the part of the state party hereto as to such persons. The decision of the sending state to retake a person on furlough shall be conclusive upon and not reviewable within the receiving state; provided, that if at the time when a state seeks to retake an inmate on furlough there should be pending against the inmate within the receiving state any criminal charge, or should the inmate be suspected of having committed within that state a criminal offense, the inmate shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for the offense.

(c) The authorized person of the sending state or the receiving state acting as agent for the sending state will be permitted to transport inmates being retaken through any or all states party to this compact without interference.

(d) The governor of each state may designate an officer who, acting jointly with like officers of other party states, if and when appointed, shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.

(e) Appropriate officials and authorized persons of the receiving state shall act solely as agents of the sending state with respect to jurisdiction over and liability for the inmates on furlough. The jurisdiction and liability of the sending and receiving states may be subject to further contractual specifications by the sending and receiving states as may be deemed necessary.

(f) The receiving state shall, upon a furlough violation of which it has knowledge, promptly notify the sending state. The notification should specify the nature of the violation and, if a crime has been committed, shall, whenever possible, give the official version of the act and the inmate on furlough's version of the act. If the grant of furlough is terminated due to the violation, the right and responsibility to retake the inmate on furlough shall be that of the sending state, but nothing contained herein shall prevent the receiving state from assisting the sending state toward retaking and returning the inmate on furlough, except in instances where the receiving state shall subject the inmate on furlough to confinement for a crime allegedly committed during the furlough within its boundaries. All costs in connection therewith shall be chargeable to the sending state unless costs arise from an escape from confinement in the receiving state.

(g) In the case of an escape to a jurisdiction other than the sending or receiving state, the right and responsibility to retake the escapee shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee, except in instances where the receiving state shall subject the inmate on furlough to confinement for a crime allegedly committed during furlough within its boundaries.

(h) The receiving state shall make all necessary arrangements to secure overnight lodging in a state, county, or municipal facility for escorted inmates on furlough or, in exceptional circumstances, for unescorted inmates on furlough when they would not have the availability of overnight lodging.



§ 41-23-208 - Costs arising from furlough.

(a) Costs arising out of a grant of a furlough for transportation, lodgings, meals and other related expenses shall be the sole responsibility of the inmate on furlough.

(b) Extraordinary costs, other than those specified in subsection (a) arising from the grant of furlough among party states, shall be the sole responsibility of the sending state. Such costs will generally be confined to emergency medical and special confinement and transportation needs.



§ 41-23-209 - Effect of adoption -- Renunciation.

The contracting states solemnly agree that this compact shall:

(1) Become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state; and

(2) Continue in force and remain binding upon each executing state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to inmates on furlough residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which executed it, by sending a six-month notice in writing of its intention to withdraw from the compact to the other states party hereto.









Chapter 24 - Private Prison Contracting Act of 1986

§ 41-24-101 - Short title.

This chapter shall be known and may be cited as the "Private Prison Contracting Act of 1986."



§ 41-24-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of correction;

(2) "Correctional services" means the following functions, services and activities, when provided within a prison or otherwise:

(A) Education, training and jobs programs;

(B) Recreational, religious and other activities;

(C) Development and implementation assistance for classification, management information systems, or other information systems or services;

(D) Food services, commissary, medical services, transportation, sanitation or other ancillary services;

(E) Counseling, special treatment programs, or other programs for special needs;

(F) Operation of facilities other than transitional facilities, including management, custody of inmates, security, and other associated services and activities; and

(G) Operation of transitional facilities;

(3) "Department" means the department of correction;

(4) "Prison" or "facility" means any adult institution operated by or under the authority of the department;

(5) "Prison contractor" or "contractor" means any entity entering a contractual agreement with the commissioner to provide correctional services to inmates under the custody of the department;

(6) "TDOC liaison" means any person appointed by the commissioner to act as the commissioner's on-site designee so that powers and duties not delegable to the contractor shall be carried out with the authority of the state; and

(7) "Transitional facility" means any adult institution operated by a non-profit entity under the authority of the department providing short-term transitional services to offenders within one (1) year of release on parole or expiration of sentence, excluding offenders convicted of a sexual offense; provided, however, that the total number of such facilities statewide shall not exceed four (4), and that the total number of beds in such facilities statewide shall not exceed, collectively, one hundred fifty (150).



§ 41-24-103 - Contracts for correctional services.

(a) The commissioner is authorized to enter into contracts for correctional services only as provided in this chapter.

(b) Contracts for correctional services, may be entered into subject to the requirements and procedures of former §§ 12-4-109 and 12-4-110 [See the Compiler's Notes] and any additional requirements specified in this chapter.

(c) A contract for correctional services as defined in § 41-24-102(2)(F) is authorized only for one (1) medium security or minimum security facility opened after July 1, 1991, and only according to the requirements and procedures specified in this chapter. No contract shall be authorized for a facility intended primarily to serve special needs inmates.

(d) Any inmate sentenced to confinement in the department shall be legally eligible to be incarcerated in a facility in which a prison contractor is providing correctional services pursuant to this chapter.

(e) Contracts for correctional services may include incentives or disincentives; provided, that the incentives or disincentives are based on quantifiable measurements of performance that are described in the request for proposal and contract. The total of all incentive payments shall not exceed five percent (5%) of the total contract price per annum. This subsection (e) shall not be construed to prohibit or restrict the use of liquidated damages as a remedy for a contractor's breach of contract.



§ 41-24-104 - Review and approval of contract proposals -- Price and cost adjustments -- Cancellations.

(a) Any contract for correctional services as defined in § 41-24-102(2)(F) shall be entered into only after each of the following requirements and/or conditions are met:

(1) Any request for proposals, any original contract, any contract renewal and any price or cost adjustment or any other amendment to any contract shall first be approved by the following:

(A) The state building commission;

(B) The attorney general and reporter; and

(C) The commissioner;

(2) (A) The fiscal review committee shall review any request for proposals, any original contract and any proposed contract renewal and may submit comments to the authorities listed in subdivision (a)(1). Any comment shall be submitted to such authorities no later than thirty (30) days after receipt of the request for proposals, original contract or proposed contract renewal by the committees. The authorities listed in subdivision (a)(1) shall withhold their final action until such thirty-day period has ended or until they have received the committee's comments, whichever first occurs;

(B) Any request for proposals, any original contract and any proposed contract renewal shall be submitted by the department of correction to the state and local government committee of the senate and the state government committee of the house of representatives. The committees may review and submit comments to the authorities listed in subdivision (a)(1). Any comment shall be submitted to those authorities no later than thirty (30) days after receipt of the request for proposals, original contract or proposed contract renewal by the committees. The authorities listed in subdivision (a)(1) shall withhold their final action until such thirty-day period has ended or until they have received the committee's comments, whichever first occurs;

(3) To be considered for an award of a contract, the proposer must demonstrate to the satisfaction of each of the officials set forth in subdivision (a)(1) that it has:

(A) The qualifications, operations and management experience and experienced personnel necessary to carry out the terms of the contract;

(B) The ability to comply with applicable correctional standards and specific court orders, if required; and

(C) Demonstrated history of successful operation and management of other correctional facilities; and

(4) Proposer must agree that the state may cancel the contract at any time after the first year of operation, without penalty to the state, upon giving ninety (90) days' written notice.

(b) (1) Any contract pursuant to this section may provide for annual contract price or cost adjustments; provided, that any adjustments may be made only once each year effective upon the anniversary of the effective date of the contract. If any adjustment is made pursuant to terms of the contract, it shall be applied to total payments made to the contractor for the previous contract year and shall not exceed the percent of change in the average consumer price index (all items-city average), which is published by the United States department of labor, bureau of labor statistics, between that figure for the latest calendar year and the next previous calendar year.

(2) Any price or cost adjustments to any contract different than those authorized by subdivision (b)(1) may be made only if the general assembly specifically authorizes those adjustments and appropriates funds for that purpose, if required.

(c) (1) No award of any contract shall be made unless an acceptable proposal is received pursuant to any request for proposal. An "acceptable" proposal means a proposal that meets all the requirements or conditions or both set forth in this chapter and meets all the requirements in the request for proposal.

(2) No proposal shall be accepted unless:

(A) The proposal offers a level and quality of services that are at least equal to those that would be provided by the state in accordance with § 41-24-105; and

(B) The cost of the private operation and the cost to the state to monitor the private operation, shall be at least five percent (5%) less than the state's cost for essentially the same services in accordance with § 41-24-105 as determined by the department of correction and reviewed by the office of the comptroller.

(3) Should the state be required to assume the operation of any facility contracted under this chapter, preference in state employment shall be given to persons who are employees of the contractor at the time of the state's assumption of operation of that facility.

(4) Any preference in employment must be in compliance with title 8, chapter 30, and § 41-1-116, and performance of duties as an employee of the contractor must have been satisfactory.



§ 41-24-105 - Performance criteria for contracts -- Contract term and renewal -- Comparison of performance -- Reporting.

(a) Prior to the awarding of any contract to provide correctional services as defined in § 41-24-102(2)(F), the state shall establish objective performance criteria and cost criteria for both the state and private contractor. The performance criteria shall measure the quality of management, security and safety, personnel training, inmate programs and treatment and other topics deemed appropriate. The performance criteria and cost criteria shall be established and incorporated as requirements in any proposed request for proposal and any contract and shall be used as the basis for any comparison between the state and any contractor.

(b) For any contract to provide correctional services as defined in § 41-24-102(2)(F), the initial contract term shall be for a period of three (3) years in order to allow the contractor sufficient time to demonstrate its performance and to provide sufficient information to allow a comparison of the performance of the contractor to the performance of the state in providing similar services; provided, however, to allow sufficient time for completion and review of any comparative evaluation, that the initial term may exceed three (3) years by a period of up to four (4) months as necessary to make the end of the initial term coincide with the state's fiscal year. The initial contract may include an option to renew for an additional period of two (2) years, subject to this section. The comparison or comparative evaluation between the state and private contractor shall not serve as the basis for contract renewal pursuant to subsection (c), but shall serve as a consideration.

(c) After the first two (2) years of operation, but before renewing the initial contract, the performance of the contractor shall be compared to the performance of the state for similar services as set out in the contract. The contract may be renewed only if the contractor is providing essentially the same quality of services as the state at a cost of five percent (5%) lower than the state as set out in the contract, or if the contractor is providing services superior in quality to those provided by the state at essentially the same cost as set out in the contract. For the purposes of this subsection (c) and for comparison, "essentially the same" means the difference is no greater than five percent (5%). For the purpose of this section and comparison "superior" means a difference greater than five percent (5%). The methodology for determining the measurement of five percent (5%) differences shall also be set out in the request for proposal and contract.

(d) The quality of services provided by the contractor and by the state shall be compared by a committee designated by the speakers of the senate and the house of representatives. The committee shall determine the quality of services provided by the contractor and the state by applying the performance criteria set out in the request for proposal and contract pursuant to subsection (a) and provide a numerical score for the state and the contractor. The committee shall report its determination to the parties responsible for determining whether the contract should be renewed.

(e) The fiscal review committee, or, in the absence of that committee, any other committee designated by the speakers of the senate and the house of representatives, shall compare the cost measures as established in this chapter and set out in the request for proposal and the contract for service and provide a prisoner per day cost for the state and the contractor. The committee shall report its determination to the parties responsible for determining whether the contract should be renewed.

(f) Notwithstanding any law to the contrary, a contract to provide correctional services as defined in § 41-24-102(2)(F) may be extended beyond the term specified in subsection (b) as determined necessary and appropriate by the commissioner for the purpose of evaluating the department's operational strategy for the use of the contract facility. Any such extension may be for a period not to exceed twelve (12) months. A contract amendment accomplishing such an extension shall require the approval of the authorities listed in § 41-24-104(a)(1) and the opportunity for review and comment by the entities listed in § 41-24-104(a)(2).



§ 41-24-106 - Standards of security -- Resumption of state control on termination of contract.

Notwithstanding any other provision of this chapter to the contrary, prior to entering a contract for providing the security function for any prison, such as providing correctional officers or other persons providing security and control over inmates, the following requirements shall be met:

(1) A plan shall be developed and certified by the governor that demonstrates the method by which the state would resume control of the prison upon contract termination. This plan shall be submitted for review and comment to the state and local government committee of the senate and the state government committee of the house of representatives and the committees shall solicit comments from law enforcement agencies, district attorneys general, and criminal judges in the county in which the prison is located and the surrounding counties. State officials responsible for approving any contract for the security function or any contract that includes provision of security are encouraged to await the comments of the state and local government committee of the senate and the state government committee of the house of representatives prior to executing any such contract; and

(2) The commissioner shall certify to the state and local government committee of the senate and the state government committee of the house of representatives that the security procedures proposed by the contractor are equal or superior to the security procedures in effect at existing state-operated prisons and the commissioner shall comment on the relationship of the procedures proposed by the contractor to each standard of security and control specified in the standards for adult correctional institutions by the American Correctional Association.



§ 41-24-107 - Financial information from contractor -- Insurance requirements -- Sovereign immunity.

(a) Notwithstanding any other provision of this chapter to the contrary, no contract for correctional services as defined in § 41-24-102(2)(F), shall be entered into unless the following requirements are met:

(1) The contractor provides audited financial statements for the previous five (5) years or for each of the years the contractor has been in operation, if fewer than five (5) years, and provides other financial information as requested; and

(2) The contractor provides an adequate plan of insurance, specifically including insurance for civil rights claims, as determined by an independent risk management or actuarial firm with demonstrated experience in public liability for state governments. The firm shall be selected by the commissioner of commerce and insurance with the concurrence of the board of claims. In determining the adequacy of the plan, the firm shall determine whether:

(A) The insurance is adequate to protect the state from any and all actions by a third party against the contractor or the state as a result of the contract;

(B) The insurance is adequate to protect the state against any and all claims arising as a result of any occurrence during the term of the contract; that is, the insurance is adequate on an occurrence basis, not on a claims-made basis;

(C) The insurance is adequate to assure the contractor's ability to fulfill its contract with the state in all respects and to assure that the contractor is not limited in this ability because of financial liability that results from judgments; and

(D) The insurance is adequate to satisfy such other requirements specified by the independent risk management or actuarial firm.

(b) The sovereign immunity of the state shall not apply to the contractor. Neither the contractor nor the insurer of the contractor may plead the defense of sovereign immunity in any action arising out of the performance of the contract.



§ 41-24-108 - Application of certain criminal laws to contractor-operated facilities.

The provisions of title 39, chapter 16, including, without limitation, § 39-16-201 and §§ 39-16-605 -- 39-16-608, shall apply to offenses committed by or with regard to inmates assigned to facilities or programs for which a prison contractor is providing correctional services.



§ 41-24-109 - Monitoring of contractor performance -- Reports.

In addition to other powers and duties prescribed by law, the commissioner shall monitor any contracts with prison contractors providing correctional services and shall report at least annually, or as requested, to the state and local government committee of the senate and the state government committee of the house of representatives or any other legislative committee regarding the performance of the contractor. The comptroller of the treasury shall audit the performance of the department of correction and the private contractor to ensure that the state is receiving the quality and level of services as described in the contract based upon the performance criteria, the monitoring process and any applicable sanctions that might be incurred. The comptroller shall report annually, or as otherwise requested, to the state and local government committee of the senate and the state government committee of the house of representatives.



§ 41-24-110 - Powers and duties not delegable to contractor.

No contract for correctional services shall authorize, allow or imply a delegation of the authority or responsibility of the commissioner to a prison contractor for any of the following:

(1) Developing and implementing procedures for calculating inmate release and parole eligibility dates;

(2) Developing and implementing procedures for calculating and awarding sentence credits;

(3) Approving inmates for furlough and work release;

(4) Approving the type of work inmates may perform and the wages or sentence credits that may be given to inmates engaging in that work; and

(5) Granting, denying or revoking sentence credits, placing an inmate under less restrictive custody or more restrictive custody; or taking any disciplinary actions.



§ 41-24-111 - Application of certain administrative laws to contractor.

All existing provisions of law shall apply to a prison contractor except as provided in this section or otherwise provided in this chapter:

(1) Title 12, chapter 3, relative to public purchases, shall not apply to purchases and procurements of a prison contractor providing correctional services;

(2) Title 8, chapter 30, relative to state service, shall not apply to employees of a prison contractor;

(3) A prison contractor providing correctional services shall not be bound by provisions of law governing the appointment, qualifications and duties of wardens, superintendents and other correctional employees, including provisions of title 4, chapter 6, and chapter 1 of this title, except as required to comply with the Constitution of Tennessee; and

(4) Title 8, chapters 34 and 35, relative to membership in the Tennessee consolidated retirement system, shall not apply to employees of a prison contractor, except as provided specifically in this chapter.



§ 41-24-112 - Consolidated retirement system.

(a) The following provisions shall govern eligibility for membership in the Tennessee consolidated retirement system for employees of a prison contractor providing correctional services as defined in § 41-24-102(2)(F):

(1) Department of correction employees in positions under the control and supervision of the department that become subject to a contract with a prison contractor and who are members of the retirement system immediately preceding the contract implementation date shall remain eligible to continue membership under the same conditions that apply to state employees. Those employees shall make the same contributions and be eligible for the same benefits as state employees; and

(2) Any other person, including any person employed or re-employed after the date a prison contractor assumes the management and operation of a department facility, shall not be eligible for membership in the Tennessee consolidated retirement system.

(b) An employee who participates in the Tennessee consolidated retirement system may not participate in any retirement plan offered by the prison contractor. Any employee eligible under subsection (a) may continue membership or may elect to withdraw membership from the retirement system as follows:

(1) An election to withdraw shall take place within thirty (30) days after the employee completes one (1) year of employment under the prison contractor;

(2) Upon the election to withdraw, the employee may receive a refund of accumulated contributions;

(3) The election to withdraw constitutes a waiver of any right, present or future, to reestablish that service at a later date based on employment at a correctional facility under a prison contractor; and

(4) If an election to withdraw is not made within the thirty-day period, the employee shall be deemed to have elected continued membership in the retirement system. Withdrawal at a later date will be permitted only upon the termination of service with the prison contractor.

(c) In no event will a department employee be allowed to retire and receive benefits while continuing employment with a prison contractor.

(d) The prison contractor shall make normal contributions, special accrued liability contributions, and cost of living contributions, as determined by an actuarial valuation, in the same way as for state employee members, for one (1) year for each employee described in subsection (b) and for each employee who thereafter elects to continue membership in the retirement system.

(e) The prison contractor shall pay contributions to the board of trustees of the retirement system according to a schedule set by the board.

(f) The department shall serve as administrative agent between the prison contractor and the Tennessee consolidated retirement system.



§ 41-24-113 - Rights of employees of contractor.

(a) The following provisions shall govern the rights of employees of the state who become employees of the contractor.

(b) Any employee of the contractor who was formerly an employee of the state shall have the following rights while in the employ of the contractor:

(1) The employee shall be allowed to be a member of any qualified employee organization pursuant to § 8-23-204 and the employee shall be allowed, if the employee so elects, to pay dues in the qualified employee organization through payroll deduction; provided, that no employee of a contractor shall be deemed a state employee for the purpose of determining whether a given employee organization qualifies for payroll deduction of membership dues pursuant to § 8-23-204, nor shall the employee's membership in any employee organization qualified under § 8-23-204 be considered to be a violation of § 8-23-204;

(2) The contractor shall give a hiring preference for available positions to laid-off employees of the department; and

(3) Employees laid off by the contractor shall be given the same reemployment rights with the state as current state employees.

(c) Any employee of the contractor who was formerly a state employee, who ceases employment with the contractor and returns to the employ of the state, shall have the following rights:

(1) The employee shall retain all sick leave and annual leave that has been accumulated, but not greater than the amounts of leave that would have been accumulated had the employee been continuously in the employ of the state;

(2) The employee shall be credited with any time of service with the contractor toward calculation of longevity pay benefits; and

(3) The employee shall be admitted to the state group insurance program without proof of insurability.



§ 41-24-115 - Rules and regulations.

The commissioner is authorized and directed to promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as required to effectuate the purposes of this chapter.



§ 41-24-116 - Escape from private prison or facility.

The provisions of § 39-16-606 shall apply to the appropriate official of a prison or facility operated by a private prison contractor when any inmate housed in the prison or facility escapes from the private contractor prison or facility.



§ 41-24-117 - Records relating to inmates in private facilities.

The records and other documents concerning any inmate who is sentenced to the custody of the department of correction and is being housed in a prison or facility operated by a private prison contractor shall be public records to the same extent such records are public if an inmate is being housed in a department of correction facility.



§ 41-24-118 - Transfer of employees of community services agencies to the department of correction.

(a) Notwithstanding any provisions of law to the contrary, including § 8-30-309, and recognizing the years of faithful and dedicated service to the department by the employees of community services agencies providing correctional health services for the department, community services agency employees who serve in jobs that would be classified as career service, as defined in § 8-30-208, had they been employed in the state service, and whose functions and positions are transferred to the department by the commissioner on or before July 1, 2005, shall be transferred into the department and shall receive the benefits and protection of career service status, and shall be eligible for participation in the state health insurance plan on June 7, 2005, without further examination or competition.

(b) No employee so transferred shall be subject to § 8-30-308, as a result of this transfer, if the employee has worked for the community services agencies for a length of time equal to the probationary period applying to the equivalent state service position; and, if not, the employee shall complete the probationary period after the employee's transfer to the department.

(c) All transfers shall take place no later than July 1, 2005.

(d) Transfers of employees from the community services agencies to the department, pursuant to this section, shall not result in any diminution, impairment or interruption of current salary, accrued sick and annual leave, seniority, participation in the Tennessee consolidated retirement system, or amounts already accrued under a deferred compensation plan; provided, however, that this shall not impair the department's authority, through established policies and procedures, to correct salary disparities.

(e) Any employee so transferred shall be eligible for promotion pursuant to the provisions of title 8, chapter 30, after the transfer takes effect.



§ 41-24-119 - Terms of release of out-of-state prisoner incarcerated in Tennessee.

(a) For the purposes of this section, unless the context otherwise requires, "out-of-state prisoner" means a person incarcerated in a correctional facility within this state on behalf of a state other than Tennessee or a governmental entity whose jurisdiction is outside of Tennessee. "Out-of-state prisoner" does not include a person incarcerated on behalf of an Indian tribe or on behalf of the United States.

(b) Notwithstanding any law to the contrary, after May 8, 2007, no prison contractor shall contract to accept an out-of-state prisoner for incarceration within any correctional facility operated by the prison contractor within Tennessee unless the sending state contractually agrees to return, and to pay the full costs of returning, the prisoner to the sending state prior to the prisoner's release from incarceration.






Chapter 25 - International Cooperation

§ 41-25-101 - International transfer of convicted criminals.

When a treaty is in effect between the United States and a foreign country providing for the transfer of convicted criminal offenders who are citizens or nationals of foreign countries to those foreign countries of which they are citizens or nationals, the governor or the governor's designee is authorized, subject to the terms of the treaty, to act on behalf of the state of Tennessee and to consent to the transfer of the convicted criminal felons. The governor or the governor's designee is authorized to develop policies, procedures and processes to carry out the mandates of this section.






Chapter 51 - Correctional Institutions and Inmates -- General Provisions

§ 41-51-101 - Protection against bloodborne pathogens.

The superintendent, director or warden of any correctional institution or county or municipal jail or workhouse shall provide training in universal precaution from bloodborne pathogens for all employees at risk for potential occupational exposure to bloodborne pathogens, including, but not limited to, hepatitis B or HIV (AIDS). Voluntary vaccinations shall be provided and strongly encouraged for all employees at risk. In order to increase the awareness of the need for practicing universal precaution, the superintendent, director or warden may periodically warn all employees at risk of potential exposure that a portion of the inmate population is likely to be infected with a bloodborne pathogen.



§ 41-51-102 - Exposure to infectious diseases by inmates.

(a) It is the intent of the general assembly to protect the health and safety of the citizens of Tennessee through control of the spread of infectious diseases. The purpose of this section is to require a correctional institution to inform an employee, contract employee or visitor of the infectious disease status of an inmate if the person has potentially been exposed to an infectious disease by the inmate.

(b) For purposes of this section, the following definitions apply:

(1) "Bloodborne pathogen" means the pathogenic microorganism that is present in human blood and can cause disease in humans. These pathogens include, but are not limited to, hepatitis B virus (HBV) and human immunodeficiency virus (HIV);

(2) "Exposure incident" means a specific eye, mouth, other mucous membrane, skin or parenteral contact with blood or other potentially infectious material that results from the performance of an employee's duties or during a visit to a correctional institution, county or municipal jail or workhouse; and

(3) "Source individual" means any inmate, living or dead, involved in an exposure incident.

(c) Following a report of an exposure incident, a superintendent, director or warden of a correctional institution, county or municipal jail or workhouse shall test the source individual, or source individuals, with or without the source individual's consent, to determine bloodborne pathogen infectivity.

(d) The superintendent, director or warden of the penitentiary, correctional institution, county or municipal jail or workhouse shall disclose the results of the testing to each correctional employee, law enforcement officer or visitor who was involved in the exposure incident and who reasonably believes that that person may have been exposed to a serious or life-threatening disease or pathogen. Disclosure of the inmate's test results to the correctional employee or law enforcement officer shall occur no later than twenty-four (24) hours after the results are known by the proper correctional officials, unless, following a reasonable effort, all employees or officers exposed cannot be notified within that twenty-four hour period.

(e) This section does not authorize the release of confidential information to members of the public in violation of § 10-7-504. For the purposes of this section, any person informed of the results of any inmate's test for infectious diseases shall treat the information received as confidential.



§ 41-51-103 - Deceased inmates infected by bloodborne pathogens -- Notice to handlers of body.

(a) Whenever any inmate committed to a state penal institution dies, and the inmate is known by health personnel of the department of correction to be infected by a bloodborne pathogen as defined in § 41-51-102(b), the superintendent, director or warden of the state penal institution shall inform the person collecting the dead body and the funeral home to which the dead body is carried of the infectivity. Notice of infectivity shall be given before the dead body is removed from the state penal institution or the health care facility in which the inmate died.

(b) This section does not authorize the release of confidential information to members of the public in violation of § 10-7-504. For the purposes of this section, any person informed of the results of any inmate's test for infectious diseases shall treat the information received as confidential.



§ 41-51-104 - Prohibition against trusty status for sexual offenders.

(a) No person who has been convicted of an offense that will require the person to register as a sexual offender pursuant to the provisions of title 40, chapter 39, part 2, and who is being housed in a county or municipal jail or workhouse, shall be eligible for, nor shall such person be placed on, trusty status.

(b) The provisions of subsection (a) are applicable regardless of whether the person is:

(1) Sentenced to the department of correction but is serving the sentence in a county or municipal jail or workhouse pursuant to contract or is sentenced to confinement in a county or municipal jail or workhouse; or

(2) Sentenced to the department of correction but is being housed in a county or municipal jail or workhouse while awaiting transfer to the department.






Chapter 52 - Tennessee Criminal Justice Coordinating Council [Repealed]

§ 41-52-101 - [Repealed.]

HISTORY: Acts 2010, ch. 1022, §§ 2-5; 2011, ch. 410, § 2(s); 2012, ch. 925, § 4; repealed by Acts 2013, ch. 454, § 4.

Acts 2010, ch. 1022, § 2; repealed by Acts 2013, ch. 454, § 4.



§ 41-52-102 - [Repealed.]

HISTORY: Acts 2010, ch. 1022, § 3; 2011, ch. 410, § 2(s); 2012, ch. 925, § 4; repealed by Acts 2013, ch. 454, § 4.



§ 41-52-103 - [Repealed.]

HISTORY: Acts 2010, ch. 1022, § 4; repealed by Acts 2013, ch. 454, § 4.



§ 41-52-104 - [Repealed.]

HISTORY: Acts 2010, ch. 1022, § 5; repealed by Acts 2013, ch. 454, § 4.









Title 42 - Aeronautics

Chapter 1 - General Provisions

Part 1 - General Regulations

§ 42-1-101 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Aeronaut" includes aviator, pilot, balloonist, and every other person having any part in the operation of aircraft while in flight;

(2) "Aircraft" includes balloon, airplane, hydroplane, and every other vehicle used for navigation through the air. A hydroplane, while at rest on water and while being operated on or immediately above water, shall be governed by the rules regarding water navigation; while being operated through the air otherwise than immediately above water, it shall be treated as an aircraft;

(3) "Commissioner" means the commissioner of transportation;

(4) "Department" means the department of transportation; and

(5) "Passenger" includes any person riding in an aircraft but having no part in its operation.



§ 42-1-102 - Sovereignty in space above lands and waters.

Sovereignty in the space above the lands and waters of this state is declared to rest in the state, except where granted to and assumed by the United States pursuant to a constitutional grant from the people of this state.



§ 42-1-103 - Ownership in space above lands and waters is in surface owners beneath.

The ownership of the space above the lands and waters of this state is declared to be vested in the several owners of the surface beneath, subject to the right of flight described in § 42-1-104.



§ 42-1-104 - Air flights lawful -- Exceptions -- Forced landing -- Liability for damages.

(a) Flight in aircraft over the lands and waters of this state is lawful unless at such a low altitude as to interfere with the existing use to which the land or water, or the space over the land or water, is put by the owner, or unless so conducted as to be imminently dangerous to persons or property lawfully on the land or water beneath.

(b) The landing of an aircraft on the lands or waters of another person, without that person's consent, is unlawful, except in the case of a forced landing. For damages caused by a forced landing, however, the owner or lessee of the aircraft or the aeronaut shall be liable, as provided in § 42-1-105.



§ 42-1-105 - Liability of owner, pilot or lessee of aircraft for damages -- Prima facie ownership.

(a) As used in this section, "owner" includes a person having full title to the aircraft or operating it through servants, and also includes a bona fide lessee or bailee of the aircraft, whether gratuitously or for hire. "Owner" does not include a bona fide bailor or lessor of the aircraft, whether gratuitously or for hire, or a mortgagee, conditional seller, trustee for creditors of the aircraft or other person having a security title only, nor shall the owner of the aircraft be liable when the pilot thereof is in possession thereof as a result of theft or felonious conversion.

(b) The owner and pilot, or either of them, of every aircraft that is operated over lands or waters of this state shall be liable for injuries or damage to persons or property on the land or water beneath, caused by the ascent, descent, or flight of the aircraft, or the dropping or falling of any objects therefrom in accordance with the rules of law applicable to torts in this state.

(c) The person in whose name an aircraft is registered with the United States department of commerce or the Tennessee department of transportation shall be prima facie the owner of the aircraft within the meaning of this section.



§ 42-1-106 - Rules of law of jurisdiction determining liability of owners.

The liability of the owner of one (1) aircraft to the owner of another aircraft, or to aeronauts or passengers on either aircraft, for damages caused by collision on land or in the air, shall be determined by the rules of law applicable to torts on land.



§ 42-1-107 - Laws of this state govern as to wrongs and damages.

All crimes, torts, and other wrongs committed by or against an aeronaut or passenger while in flight over this state shall be governed by the laws of this state; and the question whether damage occasioned by or to an aircraft while in flight over this state constitutes a tort, crime, or other wrong by or against the owner of the aircraft shall be determined by the laws of this state.



§ 42-1-108 - Contracts and other relations made while in flight.

All contractual and other legal relations entered into by aeronauts or passengers while in flight over this state shall have the same effect as if entered into on the land or water beneath.



§ 42-1-109 - Dropping objects in flight -- Penalty.

Any aeronaut or passenger who, while in flight over a thickly inhabited area or over a public gathering within this state, drops any object except loose water or loose sand ballast, commits a Class B misdemeanor.



§ 42-1-110 - Intentionally killing or attempting to kill birds or animals -- Penalty.

Any aeronaut or passenger who, while in flight within this state, intentionally kills or attempts to kill any birds or animals commits a Class C misdemeanor.



§ 42-1-111 - Damaging or extinguishing beacons -- Penalty.

(a) It is unlawful for any person or persons to willfully damage, deface or extinguish any beacon, marker, guide light, directional sign, or landing area lights provided or erected in this state for the guidance of aircraft.

(b) A violation of this section is a Class C misdemeanor.



§ 42-1-112 - Uniformity of state laws -- Harmony with federal requirements.

This part shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact them, and to harmonize, as far as possible, with federal laws and regulations on the subject of aeronautics.



§ 42-1-113 - Aircraft sales and purchases -- Reports.

(a) Any person who sells an aircraft in this state, any person who purchases an aircraft in this state, and every resident of this state who purchases an aircraft shall report to the commissioner of revenue the following information:

(1) The name, sales tax registration number, and invoice number of the seller;

(2) The name and address of the purchaser;

(3) A description of the aircraft;

(4) The date of sale;

(5) The place and date of delivery;

(6) The name of the seller, or the seller's agent, making delivery to a point outside this state;

(7) The place the aircraft will be based;

(8) The trade-in allowance, if any, and the total sales price; and

(9) A statement whether Tennessee sales or use tax has been paid.

(b) In the case of a sale in which the seller, or the seller's agent, actually makes delivery of the aircraft to a point outside this state, and in the case of a sale where the aircraft will be removed within thirty (30) calendar days of purchase to another state for use outside this state, the seller and the purchaser shall execute at the time of sale an affidavit stating that neither party has knowledge or reason to believe that the aircraft will be used in or brought back into the state of Tennessee. This affidavit shall be filed with the commissioner of revenue.

(c) Any seller of an aircraft, or the seller's agent, making delivery of an aircraft to a point outside this state shall execute an affidavit within thirty (30) days of delivery, stating the date and place of delivery, the name and address of the person to whom delivery was made and the name and type of business the purchaser is involved in and a brief statement of purpose regarding the planned use of the aircraft. This affidavit shall be filed with the commissioner of revenue.

(d) If the purchaser is a resident of this state, the commissioner of revenue shall send a copy of the information required in subsection (a) to the assessor of property of the county in which the purchaser resides.






Part 2 - Unlawful Operation of Aircraft

§ 42-1-201 - Operating or acting as crewmember of aircraft following alcohol or drug use -- Penalty.

(a) As used in this part, "crewmember" means any person performing or assigned to perform any duty in a civil aircraft during the time that the aircraft is undergoing pre-flight inspection, boarding or carrying passengers or crew or any time the aircraft is under power or in flight.

(b) It is an offense for any person to operate or attempt to operate, or act or attempt to act, as a crewmember of any civil aircraft:

(1) Within eight (8) hours after consumption of any alcoholic beverage;

(2) While under the influence of alcohol;

(3) While using any substance that affects the crewmember's faculties in any way contrary to safety; or

(4) With four one-hundredths of one percent (0.04%) or more by weight of alcohol in the crewmember's blood.

(c) A violation of this section is a Class A misdemeanor. In addition to the authorized punishment for a Class A misdemeanor, the court may prohibit the defendant from operating or acting as a crewmember on an aircraft for a period not to exceed one (1) year.



§ 42-1-202 - Reckless operation of aircraft unlawful -- Definitions.

(a) It is unlawful for any person to operate aircraft recklessly upon or over any area within the jurisdiction of this state.

(b) For the purposes of this part, "recklessly" means either:

(1) The operation of aircraft, other than helicopters, at a height above the ground level over which the aircraft is being operated less than five hundred feet (500'); provided, that such operation of aircraft in time of emergency, when landing or taking off from any landing area, or when engaged in crop dusting, or health and sanitation control, fire patrol, or when simulating landings over open areas under the supervision of a flying instructor, shall not be deemed to be reckless operation;

(A) The exemption for low flying in connection with landing or taking off shall apply only within a radius of three (3) miles from the landing area from which the plane has taken off or upon which it is about to land;

(B) "Emergency" includes any time when the atmospheric conditions are such that the ceiling is lower than seven hundred fifty feet (750') above the ground level; or when an aircraft is being operated with mechanical defects that did not exist or that were not apparent prior to the taking off of the aircraft; or at any other time when the safety of the pilot or any passenger requires abnormally low flight;

(2) The stunting of an aircraft at a height above the ground level over which the aircraft is being operated less than one thousand five hundred feet (1,500'). "Stunting" includes the operation of any aircraft whether the ignition be cut off or not, the steep diving of any aircraft at an angle exceeding forty-five degrees (45 degrees) from horizontal, the looping of any aircraft, the spinning of any aircraft, the sharp turning of any aircraft in horizontal flight when the plane is banked at an angle exceeding sixty degrees (60 degrees) from the horizontal, the slow rolling of any aircraft, the snap rolling of any aircraft, or other acrobatics, or when any aircraft is operated not in conformance with normal flight; or

(3) The operation of any aircraft in such a manner as to unnecessarily endanger the life of any person, either within or without the aircraft.



§ 42-1-203 - Testing of persons arrested for violating § 42-1-201.

(a) Any person who operates or attempts to operate, or acts or attempts to act, as a crewmember of any aircraft in this state and who is arrested for a violation of § 42-1-201 is considered to have given consent to one (1) or more tests of the crewmember's blood, breath and urine, or combination thereof, for the purpose of determining the alcohol concentration or the presence of a substance that affects the crewmember's faculties in any way contrary to safety.

(b) Testing for alcohol concentration or other substances shall be done in the same manner and by the same people as set out in § 55-10-406, and the defendant shall have the same rights as provided by § 55-10-406 with regard to refusing to take the test.

(c) Refusing to take a test pursuant to subsection (a) after having been requested to do so and advised of the consequences of refusal is a Class B misdemeanor with a minimum period of imprisonment of forty-eight (48) hours.

(d) A conviction for a violation of § 42-1-201 shall not bar a conviction for refusal to take tests for alcohol or other substances pursuant to this section. A conviction for refusal to take tests for alcohol or other substances pursuant to this section shall not be a bar to a conviction for a violation of § 42-1-201.



§ 42-1-204 - Penalty for violating other provisions.

(a) Any person violating any provision of this part other than the provisions of §§ 42-1-201 and 42-1-203 commits a Class A misdemeanor.

(b) For any violation of § 42-1-202, in addition to, or in lieu of, the penalties provided in subsection (a), or as a condition to the suspension of a sentence that may be imposed pursuant thereto, the court in its discretion may prohibit the violator from operating an aircraft within the state for such period as it may determine, but not to exceed one (1) year. A violation of the duly imposed prohibition of the court may be treated as a separate offense under § 42-2-105 or as a contempt of court.



§ 42-1-205 - Clerk to send copy of conviction to department of transportation.

It is the duty of the clerk in any court in which the operator of an aircraft is convicted of a violation of this part to send a certified copy of the judgment to the department of transportation, the cost of the copy to be added to the costs of the criminal cause. The clerk shall include in the information sent to the department the results of any tests for alcohol or other substances that were conducted in connection with the conduct resulting in the conviction.



§ 42-1-206 - Department to advise federal officials of conviction.

It is the duty of the department of transportation to advise the officials of the federal government charged with the licensing of pilots of an aircraft whenever there has been a conviction of any person under this part, and it is further the duty of the department to petition the proper officials of the federal government to suspend the license of any pilot convicted of violating this part and to cooperate with the federal licensing officials in whatever investigation they may make in connection with any suspension hearing.



§ 42-1-207 - Armed forces and air shows excepted.

The prohibitions of this part relating to reckless operation of aircraft shall not apply to:

(1) Members of the armed forces of the United States, including the flying squadrons of the Tennessee national guard, when engaged in operating aircraft in the course of military or naval flight training requiring the type of flying defined in this part as reckless; or

(2) Air show participants who have received prior permit and approval from the department of transportation, whenever the participants are flying within the limits set out in the permit.



§ 42-1-208 - Reports of arrests under § 42-1-201 or § 42-1-203.

Within thirty (30) days of an arrest being made for a violation of § 42-1-201 or § 42-1-203, the arresting law enforcement agency shall report the filing of charges, the results of any tests for alcohol or other substances that were conducted and the results of the trial or other subsequent proceeding, if known within that time period, to the division, branch or office of the federal aviation administration having jurisdiction for the regulation and certification of crewmembers or airplanes in the area of the agency. Law enforcement agencies possessing evidence of a violation of § 42-1-201 or § 42-1-203 shall present the evidence for use by the federal aviation administration as well as for prosecution by the state under this section.






Part 3 - Helicopter Touring

§ 42-1-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commercial helicopter touring" means carrying passengers by helicopter, for compensation, from one (1) site for the purpose of aerial observation of landmarks and other manmade or natural sites, touring, sightseeing or amusement or for the purpose of transporting passengers for tourist-related activities and returning the passengers to the original site;

(2) "Primary public airport" means an airport operated by a municipal government, county government or public airport authority and regulated by the federal aviation administration; and

(3) "Tourist resort county" means a county having more than five percent (5%) of its territory located within the boundaries of a national park established pursuant to 16 U.S.C. § 403.



§ 42-1-302 - Commercial helicopter touring -- Permissible locations.

No person shall engage in commercial helicopter touring in any tourist resort county or any municipality within a tourist resort county except at a primary public airport.



§ 42-1-303 - Penalty.

A violation of this part constitutes a nuisance and shall be subject to abatement as provided in title 29, chapter 3.









Chapter 2 - State Administration

Part 1 - General Provisions

§ 42-2-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Aeronautics" means:

(A) The science and art of flight, including, but not limited to, transportation by aircraft;

(B) The operation, construction, repair, or maintenance of aircraft, aircraft power plants and accessories, including the use, repair, packing, and maintenance of parachutes;

(C) The design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports or other air navigation facilities; and

(D) Instruction in flying or ground subjects pertaining thereto;

(2) "Aeronautics instructor" means any individual who for hire or reward engages in giving instruction or offering to give instruction in flying or ground subjects pertaining to aeronautics. "Aeronautics instructor" excludes any instructor in a public school, university, or institution of higher learning duly accredited and approved for carrying on collegiate work, who instructs in flying or ground subjects pertaining to aeronautics, only in the performance of that person's duties at the school, university or institution;

(3) "Air navigation facility" means any facility, other than one owned or operated by the United States, used in, available for use in, or designed for use in aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of these facilities;

(4) "Air school" means:

(A) Any aeronautics instructor who advertises, represents or holds out as giving or offering to give instruction in flying or ground subjects pertaining to aeronautics; and

(B) Any person who advertises, represents or holds out as giving or offering to give instruction in flying or ground subjects pertaining to aeronautics whether for or without hire or reward. "Air school" excludes any public school or university, or institution of higher learning duly accredited and approved for carrying on collegiate work;

(5) "Aircraft" means any contrivance now known, or hereafter invented, used or designed for navigation of or flight in the air;

(6) "Airman" means:

(A) Any individual who engages, as the person in command, or as pilot, mechanic, or member of the crew, in the navigation of aircraft while under way;

(B) Any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft engines, propellers, or appliances; and

(C) Any individual who serves in the capacity of aircraft dispatcher, or air-traffic control-tower operator;

but does not include any individual employed outside the United States, or any individual employed by a manufacturer of aircraft, aircraft engines, propellers, or appliances to perform duties as inspector or mechanic in connection therewith, or any individual performing inspection or mechanical duties in connection with aircraft owned or operated by that individual;

(7) "Airport" means any area of land or water that is used, or intended for use, for the landing and taking off of aircraft, and any appurtenant areas that are used, or intended for use, for airport buildings or other airport facilities or avigation easements or rights-of-way, together with all airport buildings and facilities located on such areas, easements or rights-of-way;

(8) "Airport hazard" means any structure, object of natural growth, or use of land that obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or that is otherwise hazardous to such landing or taking off;

(9) "Approach surface" means the imaginary sloping plane beginning at the end of a runway or landing strip and rising uniformly over the approach area at the required slope;

(10) "Avigation easement" means any easement that includes all or any part of the following:

(A) The right to unobstructed and unrestricted flight of aircraft, in, through and across the airspace over and above certain described land, at the altitude or height above the surface of the land as determined by the department of transportation;

(B) The right to enter upon certain described land for the purpose of removing and preventing any use of the land or the construction or erection of any buildings, structures or facilities and the growth of any trees or objects upon the real estate, over, above and across certain described land, other than those uses, buildings, structures, facilities, growths of trees or objects expressly excepted; and

(C) The right to prevent the use of the land by any assembly of persons or the use of the land in such a manner as might attract or bring together an assembly of persons on the land;

(11) "Commissioner" means the commissioner of transportation;

(12) "Department" means the department of transportation;

(13) "Disburse" or "expend" means disburse or expend through the state treasurer in the manner required by law for the disbursement and expending of public moneys, except that no special legislative appropriation shall be required;

(14) "General aviation industry" means all aviation in this state with the exception of the airlines and the military;

(15) "Landing strip" means that part of the area within an airport boundary that either in its natural state or as a result of construction work is suitable for the landing and take off of aircraft;

(16) "Municipal" means pertaining to a municipality as defined in this section;

(17) "Municipality" means any county, incorporated city, incorporated town, authority, district or other political subdivision or public corporation of this state;

(18) "Operation of aircraft" or "operate aircraft" means the use, navigation or piloting of aircraft in the airspace over this state or upon any airport within this state;

(19) "Parachute" includes any device used for the aerial descent of airmen or passengers from aircraft while such aircraft is in flight;

(20) "Parachute jump" means exit from, departure from or bailing out of an aircraft in flight by airmen or passengers;

(21) "Permit" means a permit issued by the department under this chapter;

(22) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic, and includes any trustee, receiver, assignee, or other similar representative of such a person;

(23) "Public use airport" means any area of land or water, or both, designed and set aside for the taking off and landing of aircraft and utilized or to be utilized in the interest of the public for those purposes;

(24) "Regularly scheduled aeronautics" means those flight activities conducted in accordance with a published schedule such as the "Official Airline Guide," or those flight activities routinely flown on certain days of the week or month; provided, that any activities flown less than an average of three (3) times per week are excepted from this definition;

(25) "Runway" means the paved, hard surfaced, or stabilized portion of a landing strip;

(26) "State" or "this state" means the state of Tennessee;

(27) "State airway" means a route in the navigable airspace over and above the lands or waters of this state, designated by the department as a route suitable for air navigation;

(28) "Structure" means any object constructed or installed by humans, including, but not limited to, buildings, towers, smokestacks, electronic transmission or receiving towers and antennae, and overhead transmission lines;

(29) "Transitional surface" means an imaginary sloping plane having a profile perpendicular to the extended runway or landing strip longitudinal centerlines, beginning at the outside edge of the approach surface and rising uniformly at the required slope; and

(30) "Urban areas" means the five (5) most populous regions of the state that lie within twenty-five (25) miles of an airport.



§ 42-2-102 - Purpose of chapter.

It is declared that the purpose of this chapter is to further the public interest and aeronautical progress by:

(1) Providing for the protection and promotion of safety in aeronautics;

(2) Cooperating in effecting uniformity of the laws and regulations relating to the development and regulation of aeronautics in the several states consistent with federal aeronautics laws and regulations;

(3) Granting to a state agency such powers and imposing upon it such duties that the state may properly perform its functions relative to aeronautics and effectively exercise its jurisdiction over persons and property within its jurisdiction, assist in the development of a statewide system of airports, cooperate with and assist the municipalities of the state and others engaged in aeronautics, and encourage and develop aeronautics;

(4) Establishing only such regulations as are essential in order that persons engaged in aeronautics of every character may so engage with the least possible restriction, consistent with the safety and the rights of others; and

(5) Providing for cooperation with the federal authorities in the development of a national system of civil aviation and for coordination of the aeronautical activities of those authorities and the authorities of this state.



§ 42-2-103 - Public purpose of activities -- Immunity.

(a) The acquisition of any lands or interests in lands pursuant to this chapter, the planning, acquisition, establishment, construction, improvement, maintenance, equipment, and operation of airports, air navigation facilities, and avigation easements and the acquisition, lighting, marking or eliminating of airport hazards, whether by the state separately or jointly with any municipality or municipalities, or airport authority, and the exercise of any other powers granted in this chapter to the department are declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity, and no action or suit shall be brought or maintained against the state or any municipality, or airport authority or any officers, agents, servants, or employees of the foregoing, in or about the construction, maintenance, operation, superintendence, or management of any state or municipal airport or airport authority, navigation facility, avigation easement or airport hazard.

(b) All lands and other property and privileges acquired and used by or on behalf of the state in the manner and for the purposes enumerated in this chapter shall and are declared to be acquired and used for public and governmental purposes and as a matter of public necessity.



§ 42-2-104 - Federal airman and aircraft certificates.

(a) Operation Without Certificate, Permit or License Unlawful. It is unlawful for any person to operate or cause or authorize to be operated any civil aircraft within this state, unless that aircraft has an appropriate effective certificate, permit or license issued by the United States, if such certificate, permit or license is required by the United States. It is unlawful for any person to engage in aeronautics as an airman in the state unless that person has an appropriate effective airman certificate, permit, rating or license issued by the United States authorizing that person to engage in the particular class of aeronautics in which such person is engaged, if a certificate, permit, rating or license is required by the United States.

(b) Exhibition of Certificates. (1) Where a certificate, permit, rating or such person's license is required for an airman by the United States, it shall be kept in the airman's personal possession when the airman is operating within the state and shall be presented for inspection upon the demand of any peace officer, or any other officer of the state or of a municipality or member, official or employee of the department, authorized pursuant to § 42-2-215, to enforce the aeronautics laws, or any official, manager or person in charge of any airport upon which the airman shall land, or upon the reasonable request of any other person.

(2) Where a certificate, permit or license is required by the United States for an aircraft, it shall be carried in the aircraft at all times while the aircraft is operating in this state, shall be conspicuously posted in the aircraft where it may be readily seen by passengers or inspectors, and shall be presented for inspection upon the demand of any peace officer, or any other officer of this state or of a municipality or member, official, or employee of the department authorized pursuant to § 42-2-215 to enforce the aeronautics laws, or any official, manager or person in charge of any airport upon which the aircraft shall land, or upon the reasonable request of any person.



§ 42-2-105 - Violation of chapter, regulations or orders -- Penalty.

A violation of this chapter, or any of the rules, regulations or orders issued pursuant to this chapter, is a Class E felony.



§ 42-2-106 - Parachute jumps.

(a) It is unlawful for any airman or passenger to parachute jump from an aircraft that is in flight, except in an emergency declared by the pilot in command of the aircraft, or unless such jump is made in compliance with existing federal regulations as are set forth by the federal aviation administration and with the equipment as prescribed by the existing rules and regulations of the federal aviation administration. Any airman or passenger who parachute jumps from an aircraft shall comply fully with part 105 of the federal air regulations.

(b) All permanent drop zones are to be registered with the department. The registration is to include the drop zone's location, the names of those persons responsible for activities at the drop zone, the name of the organization involved, and the written permission of the property owner or airport manager, if an airport is the drop zone.

(c) No provision in this section shall apply to personnel of the federal or state military forces making military parachute jumps in accordance with military orders or regulations.



§ 42-2-107 - License, tax or payment for use of publicly owned public use airports by certain aircraft prohibited -- Exception -- Exemption.

It is unlawful for any municipality to require the payment of any license fee, tax or otherwise charge any sum of money for the use of any publicly owned public use airport for purpose of landing, taking off or any other purpose directly connected with that purpose for aircraft whose gross weight is twelve thousand five hundred pounds (12,500 lbs.) or less, except such planes used by regularly scheduled aeronautics; provided, that this section shall not be construed to make it unlawful to require payment for overnight storage of aircraft or to charge a fee or tax in conjunction with the purchase of aviation fuel; and provided further, that all airports operated by metropolitan airport authorities created pursuant to chapter 4 of this title are exempt from this section and that the department, for good cause shown, may exempt any publicly owned public use airport from all or any portion of this section.






Part 2 - Department of Transportation

§ 42-2-201 - Administration of chapter.

The department is vested with the powers, duties and functions necessary to administer this chapter.



§ 42-2-202 - Office and expenses of department.

Suitable offices and office equipment shall be provided by the state for the department in Davidson County, and the department, with the approval of the commissioner, or a person delegated by the commissioner to act in the commissioner's stead, has the power to make such other expenditures as are necessary to effect the purposes of this chapter, and may incur the necessary expense for office furniture, stationery, printing, incidental expenses, and other expenses necessary for the administration of this chapter.



§ 42-2-203 - Municipal airports.

(a) Technical Services of the Department. The department may, insofar as it is reasonably possible, make available the engineering and other technical services of the department, with or without charge, to any municipality, whether acting alone or with any other municipality or with the state, or person desiring them, in connection with the planning, acquisition, construction, improvement, maintenance or operation of airports, air navigation facilities, avigation easements or the acquisition, lighting, marking, or elimination of airport hazards.

(b) State Financial Assistance. The department may render financial assistance by grant or loan or both to any municipality or municipalities acting jointly, whether acting alone or with any other municipality or with the state, in the planning, acquisition, construction, improvement, maintenance, or operation of an airport owned or controlled, or to be owned or controlled by such municipality or municipalities, out of appropriations made by the general assembly for such purposes. This financial assistance may be furnished in connection with federal or other financial aid for the same purposes.

(c) Federal Aid; Other Available Funds; Technical Design Coordination with Department. (1) The department may act as agent for any individual municipality or municipalities acting jointly, in accepting, receiving, receipting for and disbursing federal moneys, and other moneys, public or private, made available to finance, in whole or in part, the planning, acquisition, construction, improvement, maintenance, equipment or operation of a municipal airport, air navigation facility, avigation easement, or the acquisition, elimination, obstruction marking or obstruction lighting of airport hazards, and if requested by an individual municipality or municipalities acting jointly, may act as its or their agent in contracting for and supervising any planning, acquisition, construction, improvement, maintenance, equipment, operation, or elimination; and all municipalities are authorized to designate the department as their agent for the foregoing purposes. The department, as principal on behalf of the state, and any municipality on its own behalf, may enter into any contracts, with each other or with the United States or with any person, that may be required in connection with a grant or loan of federal moneys for municipal airport, air navigation facility, avigation easement, or airport hazard purposes. All federal moneys accepted under this section shall then be transferred or expended by the department upon the terms and conditions prescribed by the United States. All moneys received by the department pursuant to this section shall be deposited in the state treasury, and, unless otherwise prescribed by the authority from which the moneys are received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, subject to disbursement by order of the department for such purposes.

(2) Any proposed construction activity that would involve any source of funding other than the department shall be subject to technical design coordination with the department and the receipt of its approval to ensure consistency with the state's airport system plan, unless such proposal would involve facilities for the use of the airlines or the military.



§ 42-2-204 - State airports.

(a) Establishment; Operation; Maintenance. (1) The department is authorized on behalf of and in the name of the state, out of appropriations and other moneys made available for these purposes, to plan, establish, construct, enlarge, improve, maintain, equip, operate, regulate, protect and police airports and air navigation facilities, either within or without the state, including the construction, installation, equipment, maintenance and operation at airports or buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers.

(2) For purposes of subdivision (a)(1), the department may, by purchase, gift, devise, lease, condemnation or otherwise, acquire property, real or personal, or any interest in property, real or personal, including avigation easements and easements in airport hazards, or land outside the boundaries of an airport or airport site, as are necessary to permit safe and efficient operation of the airports or to permit the removal, elimination, obstruction-marking or obstruction-lighting of airport hazards, or to prevent the establishment of airport hazards.

(3) In like manner, the department may acquire existing airports and air navigation facilities; provided, that it shall not acquire or take over any airport, air navigation facility, avigation easement or easement in airport hazards owned or controlled by a municipality of this or any other state without the consent of the municipality.

(4) The department may, by sale, lease, or otherwise, dispose of any property, airport, air navigation facility, avigation easement, easement in airport hazard or portion thereof or interest therein.

(5) Disposal shall be in accordance with the laws of this state governing the disposition of other property of the state, except that in the case of disposals to any municipality or state government or the United States for aeronautical purposes incident thereto, the sale, lease, or other disposal may be effected by the manner and upon the terms that the department may deem in the best interest of the state.

(b) Airport Zoning. Nothing contained in this chapter shall be construed to limit any right, power or authority of the state or a municipality to regulate airport hazards by zoning.

(c) Joint Operations. The department may exercise any powers granted by this section jointly with any municipalities or agencies of the state government, with other states or their municipalities, or with the United States.

(d) Condemnation. (1) In the condemnation of property authorized by this section, the department shall proceed in the name of the state in the manner provided by title 29, chapter 16.

(2) For the purpose of making surveys and examinations relative to any condemnation proceedings, it shall be lawful to enter upon any land, doing no unnecessary damage.

(3) Notwithstanding any other statute, or the charter of any municipality, the department may take possession of any property to be condemned at any time after the commencement of the condemnation proceedings.

(4) The department shall not be precluded from abandoning the condemnation of any property in any case where possession thereof has not been taken, even after a trial jury in circuit court has rendered a verdict as to damages for the property taken by the proceedings and at any time prior to the entry of a final decree disposing of the entire eminent domain proceedings.

(e) Federal Aid. The department is authorized to accept, receive, receipt for, disburse and expend federal money, and other moneys, public or private, made available to accomplish, in whole or in part, any of the purposes of this section. All moneys accepted under this section shall be accepted and expended by the department upon the terms and conditions prescribed by the United States. In accepting federal moneys under this section, the department shall have the same authority to enter into contracts on behalf of the state as is granted to the department under § 42-2-203(c) with respect to federal moneys accepted on behalf of municipalities. All moneys received by the department pursuant to this section shall be deposited in the state treasury, and, unless otherwise prescribed by the authority from which such moneys were received, shall be kept in separate funds designated according to the purposes for which the moneys were made available, and held by the state in trust for those purposes subject to disbursement by order of the department for those purposes. All such moneys are appropriated for the purpose of which the moneys were made available, to be disbursed or expended in accordance with the terms and conditions upon which they were made available.



§ 42-2-205 - Operation and use of state airports and facilities.

(a) Departmental Operation. (1) In operating an airport, air navigation facility, or avigation easement owned or controlled by the state, the department may enter into contracts, leases and other arrangements for a term not exceeding fifty (50) years with any persons:

(A) Granting the privilege of using or improving the airports or air navigation facility or any portion or facility of the airports or air navigation facility or space in the airports or air navigation facility for commercial purposes;

(B) Conferring the privilege of supplying goods, commodities, things, services, or facilities at such airport or air navigation facility; or

(C) Making available services to be furnished by the department or its agents at such airport or air navigation facility.

(2) In each case, the department may establish the terms and conditions and fix the charges, rentals or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service and shall be established with the due regard to the property and improvements used and the expenses of operation to the state; provided, that in no case shall the public be deprived of its rightful, equal and uniform use of the airport, air navigation facility, avigation easement or portion or facility of the airport or avigation easement.

(b) Other Operation. The department may by contract, lease or other arrangement, upon a consideration fixed by it, grant to any qualified person for a term not to exceed fifty (50) years the privilege of operating, as agent of the state or otherwise, any airport owned or controlled by the state; provided, that no person shall be granted any authority to operate the airport other than as a public airport or to enter into any contracts, leases, or other arrangements in connection with the operation of the airport that the department might not have undertaken under subsection (a).

(c) Liens. To enforce the payment of any charges for repairs to, or improvements, or storage or care of, any personal property made or furnished by the department or its agents in connection with the operation of an airport or air navigation facility owned or operated by the state, the state shall have liens on the property, which shall be enforceable by the department as provided by law.



§ 42-2-206 - State airways.

(a) The department may designate, design, and establish, expand, or modify a state airways system that will best serve the interest of the state.

(b) It may chart such airways system and arrange for publication and distribution of such maps, charts, notices and bulletins relating to airways that may be required in the public interest.

(c) The system shall be supplementary to and coordinated in design and operation with the federal airways system.

(d) The system may include all types of air navigation facilities, whether publicly or privately owned, if such facilities conform to federal safety standards.



§ 42-2-207 - Contracts by department of transportation.

All contracts made by the department either as agent for the state, any municipality, or any airport authority shall be made pursuant to the laws of the state governing the making of like contracts; provided, that where the planning, acquisition, construction, improvement, maintenance, or operation of any airport, air navigation facility, avigation easement or the acquisition, lighting, marking or elimination of any airport hazard is financed wholly or partially with federal moneys, the department, as agent of the state, of any municipality, or of any airport authority, may let contracts in the manner prescribed by the federal authorities acting under the laws of the United States and any rules or regulations made thereunder.



§ 42-2-208 - Exclusive rights not to be granted -- Effect of section.

The department shall not grant any exclusive right for the use of any airway, airport, or air navigation facility under its jurisdiction. This section shall not be construed to prevent the making of contracts, leases and other arrangements pursuant to §§ 42-2-204 and 42-2-205.



§ 42-2-209 - Rules, regulations and standards of department.

(a) Power to Issue. (1) The department may perform acts, issue and amend orders and make, promulgate, and amend reasonable, general or special rules, regulations and procedures, and establish minimum standards, consistent with this chapter, that it deems necessary to carry out this chapter and to perform its duties under this chapter, commensurate with and for the purpose of protecting and ensuring the general public interest and safety, the safety of persons operating, using or traveling in aircraft or persons receiving instructions in flying or ground subjects pertaining to aeronautics, and the safety of persons and property on land or water, and developing and promoting aeronautics in this state.

(2) No rule or regulation of the department shall apply to airports or air navigation facilities owned or operated by the United States.

(b) Conformity to Federal Legislation and Rules. All rules and regulations prescribed by the department under the authority of this chapter shall be kept in conformity, as nearly as may be, with the then current federal legislation governing aeronautics and the rules, regulations, and standards duly issued under that legislation.



§ 42-2-210 - Licensing of air schools and aeronautics instructors.

(a) Regulations; Issuance of Licenses; Fees. The department is authorized to provide for the licensing of air schools, and of aeronautics instructors giving instructions in ground subjects pertaining to aeronautics. For each license of an air school, it may charge a fee not exceeding fifteen dollars ($15.00), and for each license of an aeronautics instructor in ground subjects pertaining to aeronautics, it may charge a fee not exceeding ten dollars ($10.00), except that the fee for the license of an aeronautics instructor shall not be charged in addition to the fee for the license of an air school in the event there is only one (1) aeronautics instructor instructing at that air school and that instructor is the operator of the air school. Any person licensed under this section must be then currently licensed as an instructor-pilot by the civil aeronautics authority of the United States.

(b) Refusal to Issue Suspension or Revocation. The department may refuse to issue or may suspend or revoke, temporarily or permanently, any license of an air school or aeronautics instructor required pursuant to this section if it reasonably determines upon notice and opportunity for hearing that such air school or aeronautics instructor is not qualified. In arriving at such determination, the department shall be governed by the standards prescribed in § 42-2-209, and shall consider, among other things, whether the school or instructor has violated any statute of this state or the United States relating to aeronautics or the rules and regulations promulgated pursuant to those statutes, or whether the aeronautics instructor or any aeronautics instructor of the air school is addicted to the use of narcotics or other habit-forming drugs or to the excessive use of intoxicating liquor, or has made any false statements of a material nature in connection with an application to the department under this chapter, or has been guilty of conduct dangerous to the public safety or the safety of those engaged in aeronautics.

(c) Unlawful Operation. It is unlawful for a person to operate an air school or for any aeronautics instructor to give instructions in ground subjects pertaining to aeronautics without an appropriate license as may be duly required by rule or regulation promulgated under subsection (a). It is unlawful for any aeronautics instructor to give instruction in flying unless the instructor has an appropriate effective instructor's rating, certificate, permit or license as a flight instructor issued by the United States.



§ 42-2-211 - Licensing of airports.

(a) Site Approvals; Regulations; Issuance of Certificates; No Fees; Standards; Effective Period; Revocation; Existing Airports. (1) Except as provided in subsection (d), the department is authorized to provide for the approval of airport sites and the issuance of certificates of approvals. No charge shall be made for any approval, and certificates of approval shall be issued without charge to all persons requesting them. Upon the promulgation of a rule or regulation providing for approvals, any municipality or person desiring or planning to construct or establish an airport may, prior to the acquisition of the site or prior to the construction or establishment of the proposed airport, make application to the department for approval of the site. The department shall with reasonable dispatch grant approval of a site if it is satisfied that:

(A) The site is adequate for the proposed airport;

(B) The proposed airport, if constructed or established, will conform to minimum standards of safety; and

(C) Safe air traffic patterns could be worked out for the proposed airport and for all existing airports and approved airport sites in its vicinity.

(2) An approval of a site may be granted subject to any reasonable conditions that the department may deem necessary to effectuate the purposes of this section, and shall remain in effect, unless sooner revoked by the department, until a license for an airport located on the approved site has been issued pursuant to subsection (b). The department may, after notice and opportunity for hearing to holders of certificates of an approval, revoke an approval if it reasonably determines that:

(A) There has been an abandonment of the site as an airport site;

(B) There has been a failure within the time prescribed, or if no time was prescribed, within a reasonable time, to develop the site as an airport or to comply with the conditions of the approval; or

(C) Because of change of physical or legal conditions or circumstances the site is no longer usable for the aeronautical purposes for which the approval was granted.

(3) No approval or certificate shall be required for the site of any existing airport; provided, that all applications for licenses to construct airports in counties having a population in excess of one hundred thousand (100,000), according to the 1950 federal census, have been previously approved by all municipal agencies, located in the counties, controlling or regulating airports located in the county.

(b) Licenses; Regulations; Issuance; Renewals; Fees; Standards; Revocation; Unlawful Operation. Except as provided in subsection (d), the department is authorized to provide for the licensing of airports and the annual renewal of licenses. It may charge license fees not exceeding twenty-five dollars ($25.00) for each original license, and not exceeding ten dollars ($10.00) for each renewal of a license. Upon the promulgation of a rule or regulation providing for licensing, the department shall with reasonable dispatch, upon receipt of an application for an original license and the payment of the duly required fee for the license, issue an appropriate license if it is satisfied that the airport conforms to minimum standards of safety, and that safe air traffic patterns can be worked out for the airport and for all existing airport and approved airport sites in its vicinity. All licenses shall be renewable annually upon payment of the fees prescribed. Licenses and renewals thereof may be issued subject to any reasonable conditions that the department may deem necessary to effectuate the purposes of this section. The department may, after notice and opportunity for hearing to the licensee, revoke any license or renewal thereof, or refuse to issue a renewal, if it reasonably determines that:

(1) There has been an abandonment of the airport as such;

(2) There has been a failure to comply with the conditions of the license or renewal thereof; or

(3) Because of change of physical or legal conditions or circumstances the airport has become either unsafe or unusable for the aeronautical purposes for which the license or renewal was issued. Except as provided in subsection (d), it is unlawful for any municipality, or officer, or employee thereof, or any person to operate an airport without an appropriate license for the airport, as may be duly required by rule or regulation issued pursuant to this subsection (b).

(c) Optional Public Hearings. In connection with the grant of approval of a proposed airport site or the issuance of an airport license under subsections (a) and (b), the department may, on its own motion or upon the request of an affected or interested person, hold a hearing open to the public as provided in § 42-2-212.

(d) Exemptions. This section does not apply to airports owned or operated by the United States. The department may, from time to time, to the extent necessary, exempt any other class of airports, pursuant to a reasonable classification or grouping, from any rule or regulation promulgated under this section or from any requirement of such a rule or regulation, if it finds that the application of the rule, regulation or requirement would be an undue burden on such class and is not required in the interest of public safety.



§ 42-2-212 - Investigations -- Hearings.

(a) General Power of Department; Accidents; Witnesses; Subpoenas; Court Order. The department, or any person designated by the department, has the power to hold investigations, inquiries and hearings concerning matters covered by this chapter and the rules, regulations, and orders of the department, and concerning accidents in aeronautics within this state. Hearings shall be open to the public, and except as provided in § 42-2-216, shall be held upon such call or notice as the department may deem advisable. The department, and every person designated by the department to hold any inquiry, investigation or hearing, has the power to administer oaths and affirmations, certify to all official acts, issue subpoenas, and order the attendance and testimony of witnesses and the production of papers, books and documents. In case of the failure of any person to comply with any subpoena or order issued under the authority of this section, the department or its authorized representative may invoke the aid of any court of general jurisdiction of this state. The court may thereupon order that person to comply with the requirements of the subpoena or order or to give evidence touching the matter in question. Failure to obey the order of the court may be punished by the court as contempt of court.

(b) Use and Limitations on Reports of Investigations. In order to facilitate the making of investigations by the department in the interest of public safety and promotion of aeronautics the public interest requires, and it is therefore provided, that the reports of investigations or hearings, or any part of the reports, shall not be admitted in evidence or used for any purpose in any suit, action or proceeding growing out of any matter referred to in the investigation, hearing or report, except in case of any suit, action or proceeding, civil or criminal, instituted by or in behalf of the department in the name of the state under this chapter or other laws of the state relating to aeronautics; nor shall the department, or the commissioner, or any agent or employee of the department, be required to testify to any facts ascertained in, or information gained by reason of, its official capacity, or be required to testify as an expert witness in any suit, action or proceeding involving any aircraft. Subject to this subsection (b), the department may in its discretion make available to appropriate federal, state and municipal agencies information and material developed in the course of its investigations and hearings.



§ 42-2-213 - Federal-state joint hearings -- Reciprocal services -- Accident reporting.

(a) The department is authorized to confer with or to hold joint hearings with any agency of the United States in connection with any matter arising under this chapter, or relating to the sound development of aeronautics.

(b) The department is authorized to avail itself of the cooperation, services, records and facilities of the agencies of the United States as fully as may be practicable in the administration and enforcement of this chapter. The department shall furnish to the agencies of the United States its cooperation, services, records and facilities, insofar as may be practicable.

(c) The department shall report to the appropriate agency of the United States all accidents in aeronautics in this state of which it is informed, and shall insofar as is practicable preserve, protect and prevent the removal of the component parts of any aircraft involved in an accident being investigated by it until the federal agency institutes an investigation.



§ 42-2-214 - Use of state and municipal facilities and services.

In carrying out this chapter, the department may use the facilities and services of other agencies of the state and of the municipalities of the state to the utmost extent possible, and agencies and municipalities are authorized and directed to make available their facilities and services.



§ 42-2-215 - Enforcement of aeronautics laws.

(a) It is the duty of the department, the commissioner and employees of the department, and every state and municipal officer charged with the enforcement of state and municipal laws, to enforce and assist in the enforcement of this chapter and of all rules, regulations and orders issued pursuant to this chapter and of all other laws of this state relating to aeronautics; and in that connection each of the persons mentioned in this section is authorized to inspect and examine at reasonable hours any premises, and the buildings and other structures on the premises, where airports, air navigation facilities, air schools, or other aeronautical activities are operated or conducted. In aid of the enforcement of this chapter, the rules, regulations and orders issued pursuant to this chapter and of all other laws of the state relative to aeronautics, general police powers are conferred upon the department, the commissioner, and employees of the department designated by the department to exercise those powers.

(b) The department is authorized, in the name of the state, to enforce this chapter and the rules, resolutions and orders issued pursuant to this chapter by injunction or other legal process in the courts of this state.



§ 42-2-216 - Orders -- Notice and opportunity for hearings -- Judicial review.

Every order of the department requiring performance of certain acts or compliance with certain requirements and any denial or revocation of any approval, certificate or license shall set forth the reasons and shall state the acts to be done or requirements to be met before approval by the department will be given or the approval, license or certificate granted or restored, or the order modified or changed. Orders issued by the department pursuant to this chapter shall be served upon the persons affected either by registered mail or in person. In every case where notice and opportunity for hearing are required under this chapter, except by agreement of the parties, the order of the department shall, on not less than ten (10) days' notice, specify a time when and place where the person affected may be heard, or the time within which the person may request a hearing, and the order shall become effective upon the expiration of the time for exercising the opportunity for hearing, unless a hearing is held or requested within the time provided, in which case the order shall be suspended until the department affirms, disaffirms or modifies such order after hearing held or default by the person affected. To the extent practicable, a hearing on the order shall be held in the county where the affected person resides or does business. Any person aggrieved by an order of the department or by the grant, denial, or revocation of any approval, license or certificate may have the action of the department reviewed by the courts of this state in the manner provided for, and subject to the rules of law applicable to, the review of the orders of other administrative bodies of the state, as set forth in title 27, chapter 9.



§ 42-2-217 - Exchange of violations information.

The department is authorized to report to the appropriate federal agencies and agencies of other states all proceedings instituted charging violation of §§ 42-1-201, 42-1-202 and 42-2-104 and all penalties, of which it has knowledge, imposed upon pilots or the owners or operators of aircraft for violations of the law of this state relating to aeronautics or for violations of the rules, regulations or orders of the department. The department is authorized to receive reports of penalties and other data from agencies of the federal government and other states and, when necessary, to enter into agreements with federal agencies and the agencies of other states governing the delivery, receipt, exchange and use of reports and data. The department may make the reports and data of the federal agencies, the agencies of other states, and the courts of the state available, with or without request for the reports and data, to any and all courts of this state, and to any officer of the state or of a municipality authorized pursuant to § 42-2-215 to enforce the aeronautics laws.



§ 42-2-218 - Funds expendable for promotion of aeronautics.

The department is authorized to spend funds that may be available for the purpose of furthering aeronautics generally in the state of Tennessee.



§ 42-2-219 - Certificates of public convenience and necessity -- Granting -- Fees.

The department has the exclusive jurisdiction of granting certificates of public convenience and necessity for the operation of common carriers by air for the transportation of persons or property. Upon the filing of an application for a certificate of public convenience and necessity, the department shall, within a reasonable time, fix a time and place for hearing the application, not less than twenty (20) days after the filing, and shall hear and determine the application within a reasonable length of time. If the department finds that the proposed operation is justified, and that the applicant is fit, willing and able to properly perform the services proposed and to conform to this chapter and the requirements, rules and regulations of the department, it shall issue a certificate to the applicant, subject to the terms, limitations and restrictions the department may deem proper, authorizing in whole or in part the operation covered by the application. If the department finds that the proposed operation is not justified, the application shall be denied. At the time an application is filed, the department shall require the payment of an application fee, which shall be set by the department at an amount sufficient to defray the usual costs of a hearing. Nothing in this section in any way applies to an air carrier operating by authority of a certificate, or certificates, of public convenience and necessity issued by the civil aeronautics authority, the civil aeronautics board, or any other federal agency authorized to issue such certificates.



§ 42-2-220 - Cooperation with federal agencies.

The department is empowered to work in connection with the Tennessee valley authority, or any department or agency of the federal government, for the purpose of rendering service or advancing aeronautics generally in the state, and to spend such available funds as are necessary to carry out the work.



§ 42-2-221 - Air schools -- Establishment and maintenance.

The department is empowered to establish and maintain or aid in the establishment and maintenance of air schools offering instructions in aeronautics, either in flying or ground subjects or both, for the purpose of fostering aeronautics in Tennessee.



§ 42-2-222 - Audits of municipalities receiving state aid -- Withholding aid where funds improperly used.

The department is charged with the express duty of auditing the books of any municipality or airport authority of this state that receives any of the funds appropriated or allocated by the state of Tennessee, insofar as may be necessary to determine that the funds are used solely and exclusively for the purpose of advancing the aviation program in the state and for no other purpose. In the event any municipality refuses the department or its representatives the right to make an audit, or in the event any such municipality or airport authority has misused the funds, then the department is empowered to and shall direct the withholding of any further distribution of state funds to the municipality or airport authority until it has reimbursed and restored to its aeronautics fund the amount so misused. The state treasurer, the commissioner of finance and administration and the commissioner of revenue shall respect and be governed by any withholding orders issued by the department under this section.



§ 42-2-223 - Department as agent for municipalities and airport authorities in receiving certain federal funds -- Exceptions.

(a) The department shall act as agent for each municipality and airport authority for the purposes of applying for, receiving and disbursing federal funds made available pursuant to the former Airport and Airway Development Act of 1970, 84 Stat. 219, 49 U.S.C. 1970 ed. § 1701 et seq. [repealed], or any amendment thereto, unless a municipality or an airport authority owns an airport having a minimum of twenty-five thousand (25,000) originating enplanements annually on regularly scheduled airline carriers as certified by the federal civil aeronautics board, in which event the municipality or airport authority may act as principal with respect to any airport owned by it, or it may designate the department as its agent for the purposes mentioned in this subsection (a).

(b) All funds received by the department shall be deposited in the state treasury to be kept and disbursed in a manner consistent with federal requirements.



§ 42-2-224 - Procedure, rules and regulations governing department -- Statutes governing procedure before Tennessee regulatory authority applicable.

(a) Sections 4-5-322, 4-5-323, 65-2-101 -- 65-2-109, and 65-2-112 -- 65-2-121 shall also apply to the department of transportation and all procedures and proceedings of such department for the purposes of all matters within the jurisdiction of the department.

(b) "Commission," as used in the sections referred to in subsection (a), means the department of transportation.



§ 42-2-225 - Reporter -- Official record -- Transcripts.

The department is authorized and directed to employ a competent court reporter or stenographer, whose salary or charges shall be paid out of the general appropriations for the department, and whose duties it shall be to take down and transcribe all testimony offered in contested cases, to prepare the official record of all contested cases, which record shall include all petitions, applications, testimony, exhibits and such other matter as required by law or as the department may direct, and to perform such other duties as the department may direct; provided, that the department may in its discretion direct the reporter not to transcribe particular proceedings if it appears that no transcript is necessary; and provided further, that any party to a contested case may obtain copies of the transcript of testimony made by the department's reporter upon the payment to the department of the cost of the transcript at such rate as the department may determine; and provided further, that expense of taking down and preparing the official record shall be deemed as part of the costs of such proceeding and all or any part thereof shall be ordered paid by such party or parties as the department shall deem proper.



§ 42-2-226 - Proceedings before hearing examiners.

In any contested case the department may direct that the proceedings or any part of the proceedings be heard by a hearing examiner to be appointed by the department. Proceedings before a hearing examiner shall be according to this chapter, other applicable laws and the rules of the department. Whenever a contested case, or any part of a contested case, is heard by a hearing examiner, the hearing examiner shall make a proposal for decision in writing, which shall include findings of fact and conclusions of law made by the hearing examiner. The proposal for decision shall be served on all parties of record, and each party who would be adversely affected by the proposed decision shall be given an opportunity to file exceptions and present argument in writing to the department itself. Before the department enters a final order in such cases, the members thereof shall personally consider the entire record, or the portion of the record cited by the parties, and shall make its decision in the form and manner prescribed by this chapter for decisions in contested cases.



§ 42-2-227 - Structures -- Regulations governing -- Permits -- Authority of department.

(a) Until a permit has been issued by the department, no person shall erect, add to the height of, or replace any structure within the areas described in subsections (b) and (c), that will result in a structure higher than allowed by those subsections, nor at any other place in this state that will result in a structure extending more than five hundred feet (500') above the land at the site of a proposed structure, nor at any other place in this state that will result in a structure extending more than two hundred fifty feet (250') above the land at the site of a proposed structure that is within two (2) miles of a state highway, federal highway or a railroad.

(b) In territory surrounding public use airports for which zoning ordinances or resolutions have not been made effective by local governmental authorities pursuant to chapter 6 of this title, no person shall erect, add to the height of, or replace any structure within any area lying two hundred fifty feet (250') on either side of an extension of an airport runway center line at a distance of two hundred feet (200') beyond the end of the runway, widening thereafter uniformly to a width of one thousand seven hundred fifty feet (1,750') on either side of the extension of the runway center line at a distance of ten thousand two hundred feet (10,200') beyond the end of the runway; and within any area beginning at the runway end elevation at two hundred feet (200') beyond the runway end and arising at the ratio of one foot (1') vertically for each thirty-four feet (34') measured horizontally out to a distance of ten thousand two hundred feet (10,200') beyond the end of the runway.

(c) In territory for which a zoning ordinance or resolution has been made effective by local governmental authorities pursuant to chapter 6 of this title, no permit from the department shall be required, except where the erection, adding to the height of, or replacing of any structure would violate subsection (a). But no person shall erect, add to the height of, or replace any structure except as allowed by the local zoning ordinance or resolution. Outside of such locally zoned territory and within an area determined by the extensions of the approach surface and the transitional surface on the same slope ratios established under such local zoning ordinance or resolution, but not to exceed a slope ratio of one foot (1') measured vertically to each fifty feet (50') measured horizontally for the approach surface and one foot (1') measured vertically to each seven feet (7') measured horizontally for the transitional surface to a point where such extended approach and transitional surfaces intersect an imaginary plane five hundred feet (500') above the established airport elevation, no structure shall be erected, altered by increasing the height or replaced until a permit has been obtained from the department.

(d) A reasonable fee may be charged for the filing of an application, the amount of which shall be set by the department, and which shall be sufficient to defray the usual expenses of such investigation as may be necessary by the department or its staff. Application fees may vary with the height of the structure for the erection of which a permit is sought.

(e) Every permit granted shall also specify what, if any, obstruction markers, markings, lighting or other visual or aural identification shall be installed on or in the vicinity of the structure. The required identification characteristics shall conform to federal laws and regulations where applicable; however, a higher standard of identification may be required under this section.

(f) It is unlawful for any person to maintain, occupy or use a structure, or any part of a structure, that has been erected, added to or replaced in violation of this section.

(g) In any instance where the department learns or has reasonable grounds to believe that any person is erecting or adding to a structure that would be subject to this section, but concerning which no application for a permit has been filed, it may on its own motion issue an order to that person to appear before the department and show cause why an application for a permit to erect or add to the structure need not be obtained. A date for a hearing shall be set out in such order.

(h) In addition to any other remedy, the department may institute in any court of competent jurisdiction an action to prevent, restrain, correct or abate any violation of this section or of any rules, regulations or orders of the department issued pursuant to this section. The court may grant such relief, by way of injunction, which may be mandatory, or otherwise, as may be necessary under this section and the rules, regulations and orders of the department issued pursuant to this section.

(i) The department shall adopt and promulgate, and may from time to time amend or rescind, reasonable rules and regulations for the administration of this section. The rules and regulations and changes in the rules and regulations shall become effective at such time after being adopted as may be specified by the department, or as otherwise required by law and may be published and distributed at the department's expense.

(j) The department shall prescribe and furnish forms necessary for the administration of this section.






Part 3 - Tennessee Aeronautics Commission

§ 42-2-301 - Creation.

(a) (1) There is created an advisory agency to be known as the Tennessee aeronautics commission to consist of five (5) members of whom at least one (1) but not more than two (2) shall live in each grand division of the state.

(2) The members of the commission shall be appointed by the governor for terms to expire in one (1), two (2), three (3), four (4), and five (5) years, respectively, after July 1, 1969.

(3) The successors of the members originally appointed shall be appointed for terms of five (5) years in the same manner as the members originally appointed under this chapter, except that any person appointed to fill a vacancy occurring prior to the expiration of the term for which that person's predecessor was appointed shall be appointed only for the remainder of the term.

(4) Each member shall serve until the appointment and qualification of the member's successor.

(5) All members shall be citizens and bona fide residents of the state and shall be persons qualified by their knowledge of and experience and interest in aeronautics.

(6) To the extent feasible, the commission shall include a person of good standing and reputation in each of the following fields: engineering, law, industry or commerce and finance.

(7) At least one (1) member shall be connected with the general aviation industry and at least one (1) member shall be a resident of an urban area.

(b) (1) The members shall be paid the sum of twenty-five dollars ($25.00) per day for each day actually spent in the discharge of their official duties; provided, that not in excess of three thousand dollars ($3,000) shall be paid to the chair in any one (1) year; and provided further, that not in excess of one thousand five hundred dollars ($1,500) shall be paid to any one (1) member in one (1) year. In addition, the members shall be reimbursed for actual and necessary expenses incurred by them in the performance of their duties.

(2) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) The members may be removed by the governor for inefficiency, neglect of duty, or malfeasance in office in the manner provided by law for the removal of other public officials for like causes.

(d) (1) The commission shall, within thirty (30) days after its appointment, organize, adopt a seal, and make such rules and regulations for its administration, not inconsistent with this section, as it may deem expedient, and may from time to time amend and add to the rules and regulations.

(2) At the organization meeting it shall elect from among its members a chair, a vice chair, and a secretary, to serve for one (1) year, and annually thereafter shall elect such officers, all to serve until their successors are appointed and qualified.

(3) The commission shall at its initial meeting fix the date and place for its regular meeting.

(e) (1) Three (3) members shall constitute a quorum, and no action shall be taken by less than a majority of the commission.

(2) Special meetings may be called as provided by its rules and regulations.

(3) Regular meetings shall be held at the commission's established offices, but, whenever the convenience of the public or of the parties may be promoted, or delay or expense may be prevented, it may hold meetings, hearings, or proceedings at any other place designated by it.

(f) The commission shall serve in an advisory capacity to the commissioner and shall have the duty and responsibility to:

(1) Assist in the formulation of relevant policy planning; and

(2) Approve or disapprove all proposed changes in the state airport system plan, existing under the authority of § 42-2-204; provided, that approval or disapproval shall not affect any changes to the airport plan that may be required by the master transportation plan or any changes required to coordinate facilities with any other bureau within the department.









Chapter 3 - Airport Authorities

Part 1 - General Provisions

§ 42-3-101 - Short title.

This chapter shall be known and may be cited as the "Airport Authorities Act."



§ 42-3-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Air navigation facility" means any facility, other than a facility owned and operated by the United States, used in, available for use in, or designed for use in, aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities;

(2) "Airport" means any area of land or water that is used, or intended for use, for the landing and taking off of aircraft, and any appurtenant areas that are used, or intended for use, for airport buildings or other airport facilities or avigation easements or rights-of-way, together with all airport buildings and facilities located on those areas;

(3) "Airport authority" or "authority" means any regional airport authority or municipal airport authority created pursuant to this chapter;

(4) "Airport hazard" means any structure, object of natural growth, or use of land that obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off of aircraft;

(5) "Avigation easement" means any easement that shall include all or any part of the following:

(A) The right to unobstructed and unrestricted flight of aircraft, in, through and across the airspace over and above certain land, beginning at the altitude or height above the surface of the land as determined by the airport authority;

(B) The right to enter upon certain described land for the purpose of removing and preventing any use of the land or the construction or erection of any buildings, structures or facilities and the growth of any trees or objects upon the real estate, over, above and across such certain described land, other than those uses, buildings, structures, facilities, growths of trees or objects expressly excepted; and

(C) The right to prevent the use of the land by any assembly of persons or the use of the land in such a manner as might attract or bring together an assembly of persons on the land;

(6) "Bonds" means any bonds, notes, interim certificates, debentures, or similar obligations issued by an authority pursuant to this chapter;

(7) "Clerk" means the custodian of the official records of a municipality;

(8) "Governing body" means the official or officials authorized by law to exercise ordinance or other law-making powers of a municipality, county or political subdivision of another state;

(9) "Municipal airport authority" or "municipal authority" means a municipal airport created pursuant to § 42-3-103;

(10) "Municipality" means any county, or any incorporated city or incorporated town of this state;

(11) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative of the individual or organization; and

(12) "Regional airport authority" or "regional authority" means a regional airport authority created pursuant to § 42-3-104.



§ 42-3-103 - Creation of municipal airport authority -- Dissolution of municipal airport authority.

(a) Authorization; Ordinance or Resolution Commissioners; Removal of Commissioners. (1) Any municipality may, by ordinance if a city or town, or by resolution if a county, create a municipal airport authority, which shall be authorized to exercise its functions upon the appointment and qualification of the first commissioners of the authority, and the issuance of a certificate of incorporation by the secretary of state. Upon adoption of an ordinance or resolution, whichever is applicable, creating a municipal airport authority, the governing body of the municipality shall, pursuant to the ordinance or resolution, appoint at least five (5) and no more than eleven (11) persons as commissioners of the authority. The commissioners who are first appointed shall be designated to serve for terms of one (1), two (2), three (3), four (4), and five (5) years, respectively, but thereafter, each commissioner shall be appointed by the governing body of the municipality for a term of five (5) years, except that vacancies occurring otherwise than by the expiration of terms shall be filled by the governing body of the municipality for the unexpired term, in the same manner as the original appointments.

(2) The governing body of the municipality or the county may, by a two-thirds (2/3) vote of the governing body upon written charges and after a public hearing, remove any or all of the commissioners of the authority for incompetency, failure or neglect to perform the duties required by law, malfeasance, misfeasance, misconduct or corruption in office or for any other good and sufficient reason. If removed, a vacancy shall exist on the authority of the commissioner or commissioners so removed and the vacancy shall be filled by the governing body for the unexpired term in the same manner as in the case of the original appointment.

(b) Application; Certificate; Corporate Existence. (1) The commissioners of the airport authority shall present to the secretary of state an application signed by them, which shall set forth, without any detail other than mere recital:

(A) That the governing body of the municipality by ordinance or resolution created a municipal airport authority and thereafter appointed them as commissioners;

(B) The name and official residence of each of the commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of induction into and taking oath of office and that they desire the municipal airport authority to become a public body corporate and politic under this chapter;

(C) The term of office of each of the commissioners;

(D) The name that is proposed for the corporation; and

(E) The location of the principal office of the proposed corporation.

(2) The application shall be subscribed and sworn to by each of the commissioners before an officer authorized by the laws of the state to take and certify oaths, who shall certify upon the application that such officer personally knows the commissioners, and knows them to be the officers as appointed in the application, and that each subscribed and swore thereto in the officer's presence. The secretary of state shall examine the application and if the secretary of state finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of this state, or so nearly similar as to lead to confusion and uncertainty, the secretary of state shall receive and file it and shall record it in an appropriate book of record in the secretary of state's office.

(3) When the application has been made, filed and recorded as provided in this subsection (b), the authority shall constitute a public body corporate and politic under the name proposed in the application. The secretary of state shall make and issue to the commissioners a certificate of incorporation pursuant to this chapter, under the seal of the state and shall record the certificate with the application.

(4) Upon receiving the certificate of incorporation, the commissioners shall cause the certificate to be placed of record in the register's office of the county in which the airport authority has its principal office.

(c) This section shall not apply to any county having a metropolitan form of government and having a population of more than one hundred thousand (100,000).

(d) (1) (A) The county legislative body of any county that has created a municipal airport authority where the commissioners of the airport authority have, without legal authority to do so in accordance with § 42-3-104, altered their certificate of authority filed with the secretary of state, referring to the municipal airport created pursuant to this section as a regional airport authority, shall have the authority, if the county legislative body determines that it is in the best interest of the county that the airport authority so created be dissolved, then upon adoption of a resolution by a two-thirds (2/3) vote of the county legislative body, the county mayor shall execute and file for record with the secretary of state a certificate of dissolution reciting those facts and declaring the authority to be dissolved. The resolution shall be read and passed upon two (2) separate readings at two (2) consecutive meetings in open session. At least thirty (30) days shall have elapsed between the first and second readings. Any resolution not so read and passed shall be null and void.

(B) The resolution dissolving the airport authority shall further provide whether the governing body of the municipality shall become the governing body to operate the airport.

(2) Upon filing the certificate, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of the dissolution shall vest in and be delivered to the county to which this subsection (d) applies.

(3) If within twelve (12) months of the dissolution, the county by resolution, votes to create a new municipal airport authority in the manner provided in this part, any grants or funds that had been given to or received by the previous, now dissolved, authority for its operation shall not be forfeited but for purposes of the funds or grants, the new authority created under this subdivision (d)(3) shall be deemed to be the named recipient authority of the funds or grants unless otherwise provided by specific language in the funds or grants.



§ 42-3-104 - Creation of regional airport authority -- Changes as to municipalities served.

(a) Authorization; Resolution; Appointment and Removal of Commissioners. (1) Two (2) or more municipalities may, by resolution of each, create a public body, corporate and politic, to be known as a regional airport authority, which shall be authorized to exercise its functions upon the issuance by the secretary of state of a certificate of incorporation. The governing body of each municipality shall, pursuant to its resolution, appoint one (1) person as a commissioner of the authority; provided, that if the regional airport authority consists of an even number of municipalities, an additional commissioner shall be appointed by the governor.

(2) In addition to the procedure set forth in subdivision (a)(1), one (1) or more municipalities and one (1) or more counties may, by resolution of each, create a public body, corporate and politic, to be known as a regional airport authority, which shall be authorized to exercise its functions upon the issuance by the secretary of state of a certificate of incorporation. The governing body of each participating municipality and the governing body of each participating county shall, pursuant to its resolution, appoint two (2) persons as commissioners of the authority. When the appointed commissioners convene, their first item of business shall be to appoint one (1) additional commissioner. If the commissioners cannot agree on the appointment of the additional commissioner, that position shall be filled by appointment of the governor.

(3) In addition to the procedures set forth in subdivisions (a)(1) and (2), when three (3) or more municipalities and counties and at least one (1) political subdivision of another state jointly create and participate in a regional airport commission, then all such municipalities, counties, and the political subdivisions of another state who have participated in such regional airport commission, may, by resolution of each, create a public body, corporate and politic, to be known as a regional airport authority, which shall be authorized to exercise its functions upon the issuance by the secretary of state of a certificate of incorporation. The governing body of each participating municipality and the governing body of each participating county and the governing body of each political subdivision of another state shall, pursuant to its resolution, appoint the same number of persons as commissioners of the authority as existed in the regional airport commission. Such number of commissioners shall be specified in the certificate of incorporation.

(4) (A) A commissioner or all of the commissioners of an authority may be removed for incompetency, failure or neglect to perform the duties required by law, malfeasance, misfeasance, misconduct or corruption in office or for any other good and sufficient reason.

(B) If the governor makes an appointment pursuant to subdivision (a)(1) or (a)(2), the governor is authorized to remove the commissioner so appointed upon written charges and after a public hearing.

(C) The governing body of the municipality, county, political subdivision of another state or the commissioners of the regional airport authority, as appropriate, that made the original appointment or appointments pursuant to subdivision (a)(1), (a)(2) or (a)(3) are authorized to remove the commissioner or commissioners so appointed by a two-thirds (2/3) vote of the governing body of the municipality, county, political subdivision of another state or regional airport authority, as appropriate, upon written charges and after a public hearing.

(D) If removed, a vacancy shall exist on the authority of the commissioner or commissioners so removed and the vacancy shall be filled for the unexpired term by the governing body of the municipality, county, political subdivision of another state or the commissioners of the regional airport authority or the governor, as appropriate, in the same manner as in the case of the original appointment.

(b) Increase in Municipalities Served. A regional airport authority may be increased from time to time to serve one (1) or more additional municipalities if each additional municipality and each of the municipalities then included in the regional authority and the commissioners of the regional authority, respectively, adopt a resolution consenting to the increase; provided, that if a municipal airport authority for any municipality seeking to be included in the regional authority is then in existence, the commissioners of the municipal authority consent to the inclusion of the municipality in the regional authority; and provided further, that if the municipal authority has any bonds outstanding, that the holders of at least sixty percent (60%) of the bonds consent, in writing, to the inclusion of the municipality in the regional authority. Upon the inclusion of any municipality in the regional authority, all rights, contracts, obligations, and property, real and personal, of the municipal authority shall be in the name of and vest in the regional authority.

(c) Decrease in Municipalities Served. A regional airport authority may be decreased if each of the municipalities then included in the regional authority and the commissioners of the regional authority consent to the decrease and make provisions for the retention or disposition of its assets and liabilities; provided, that if the regional authority has any bonds outstanding, no decrease shall be effected unless the holders of at least sixty percent (60%) of the bonds consent to the decrease in writing.

(d) Notice and Hearing as to Ordinances and Resolutions. A municipality shall not adopt any ordinance or resolution authorized by this section without a public hearing. Notice of the hearing shall be given at least ten (10) days prior to the hearing in a newspaper published in the municipality, or, if there is no newspaper published in the municipality, then in a newspaper having general circulation in the municipality.

(e) Term of Commissioners -- Vacancies. All commissioners of a regional airport authority created in accordance with subdivision (a)(1) or (a)(2) shall be appointed for terms of five (5) years each, except that a vacancy occurring other than by expiration of term shall be filled for the unexpired term in the same manner as the original appointments. Appointments at the expiration of a term shall be filled by the governing body of the participating municipality, the governing body of the participating county, or by the commissioners or the governor, as appropriate, that made the original appointments in accordance with subdivision (a)(1) or (a)(2).



§ 42-3-105 - Certificate of incorporation of regional airport authority.

(a) Original Certificate. (1) The commissioners of the regional airport authority shall present to the secretary of state an application signed by them, which shall set forth, without any detail other than mere recital:

(A) That the governing bodies (naming the municipalities) of the municipalities by ordinances or resolutions created a regional airport authority and thereafter appointed them as commissioners;

(B) The name and official residence of each of the commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of induction into and taking oath of office, and that they desire the municipal airport authority to become a public body and a body corporate and politic under this chapter;

(C) The term of office of each of the commissioners;

(D) The name that is proposed for the corporation; and

(E) The location of the principal office of the proposed corporation.

The application shall be subscribed and sworn to by each of the commissioners before an officer authorized by the laws of the state to take and certify oaths, who shall certify upon the application that the officer personally knows the commissioners and knows them to be the officers as appointed in the application and that each subscribed and swore thereto in the officer's presence. The secretary of state shall examine the application and if the secretary of state finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of this state, or so nearly similar as to lead to confusion and uncertainty, the secretary of state shall receive and file it and shall record it in an appropriate book of record in the secretary of state's office.

(2) When the application has been made, filed and recorded, as provided in subdivision (a)(1), the authority shall constitute a public body corporate and politic under the name proposed in the application and the secretary of state shall make and issue to the commissioners a certificate of incorporation, pursuant to this chapter, under the seal of the state and shall record the certificate with the application.

(3) Upon receiving the certificate of incorporation, the commissioners shall cause it to be placed of record in the register's office of each county in which is located one (1) or more of the participating municipalities.

(b) Amended Certificate. When a regional airport authority is increased or decreased pursuant to § 42-3-104, it shall forward to the secretary of state a certified copy of each resolution adopted pursuant to the increase or decrease and upon receipt of the resolution, the secretary of state shall issue an amended certificate of incorporation in accordance with the resolution, which amended certificate shall be placed of record in the county register's office of each county in which is located one (1) or more of the participating municipalities.



§ 42-3-106 - Proof of existence of authority.

(a) Municipal Authorities. In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of a municipal airport authority, created pursuant to § 42-3-103, the municipal authority shall be conclusively deemed to have become established and authorized to transact its business and exercise its powers under this chapter upon proof of the adoption by the municipality of the resolution creating the municipal airport authority, the appointment and qualification of the first commissioners of the authority, and of the issuance and recording of a certificate of incorporation. Duly certified copies of the resolution creating the authority, the certificates of appointment of the commissioners, and the certificate of incorporation shall be admissible in evidence in any suit, action, or proceeding.

(b) Regional Authorities. In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of a regional airport authority, the regional airport authority shall be conclusively deemed to have become established and authorized to transact its business and exercise its powers under this chapter upon proof of the issuance by the secretary of state of a certificate of incorporation of the regional airport authority. A copy of the certificate of incorporation, duly certified by the secretary of state, or by the county register in whose office the certificate of incorporation is recorded, shall be admissible in evidence in any suit, action, or proceeding.



§ 42-3-107 - Commissioners.

(a) A commissioner of an authority shall receive no compensation for services but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of the commissioner's duties.

(b) Each commissioner shall hold office until a successor has been appointed and has qualified. The certificates of the appointment and reappointment of commissioners shall be filed with the authority.

(c) The powers of each authority shall be vested in the commissioners of the authority. A majority of the commissioners of an authority shall constitute a quorum for the purpose of conducting business of the authority and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of not less than a majority of the commissioners present.

(d) There shall be elected a chair and vice chair from among the commissioners. An authority may employ an executive director, secretary, technical experts and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the municipality or municipalities included in the authority or may employ its own counsel and legal staff. An authority may delegate to one (1) or more of its agents or employees such powers or duties as it may deem proper.



§ 42-3-108 - General powers -- Motor vehicle traffic regulations.

(a) An authority has all the powers necessary or convenient to carry out the purposes of this chapter (excluding the power to levy and collect taxes or special assessments) including, but not limited to, the power to:

(1) (A) Sue and be sued;

(B) Have a seal;

(C) Have perpetual succession; and

(D) Have such immunity in tort cases as do municipalities under the Municipal Airport Act, compiled in chapter 5 of this title;

(2) Execute such contracts and other instruments and take such other action as may be necessary or convenient to carry out the purposes of this chapter;

(3) Plan, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, and protect airports and air navigation facilities, within this state and within any adjoining state, including the acquisition, construction, installation, equipment, maintenance, and operation of such airports or buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers, and the purchase and sale of supplies, goods, and commodities as are incident to the operation of its airport properties. For such purposes, an authority may, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, acquire property, real or personal, or any interest in property, including avigation easements and easements in airport hazards or land outside the boundaries of an airport or airport site, as are necessary to permit the removal, elimination, obstruction-marking, or obstruction-lighting of airport hazards or to prevent the establishment of airport hazards;

(4) Acquire by purchase, gift, devise, lease, eminent domain proceedings or otherwise, existing airports and air navigation facilities; provided, that an authority shall not acquire or take over any airport or air navigation facility owned or controlled by another authority, a municipality, or public agency of this or any other state without the consent of that authority, municipality, or public agency; and

(5) Establish or acquire and maintain airports in, over, and upon any public waters of this state or any submerged lands under public waters; and construct and maintain terminal buildings, landing floats, causeways, roadways, and bridges for approaches to or connecting with any such airport, and landing floats and breakwaters for the protection of such structures.

(b) Any authority that is operated by a board of commissioners whose membership is appointed by the legislative bodies of five (5) or more local governments has the power to promulgate, adopt, and enforce such motor vehicle traffic regulations for airport authority property as may be necessary to provide for the public safety.



§ 42-3-109 - Eminent domain.

In the acquisition of property by eminent domain proceedings authorized by this chapter, an authority shall proceed in the manner provided by title 29, chapter 16. For the purpose of making surveys and examinations relative to eminent domain proceedings, it is lawful for the authority to enter upon the land, doing no unnecessary damage. Notwithstanding any other statute or other law, an authority may take possession of any property to be acquired by eminent domain proceedings at any time after the commencement of the proceedings. The authority shall not be precluded from abandoning the proceedings in any case where possession of the property has not been taken, even after a trial jury in circuit court has rendered a verdict as to damages for the property taken and at any time prior to the entry of a final decree disposing of the entire eminent domain proceedings.



§ 42-3-110 - Disposal of airport property.

Except as may be limited by the terms and conditions of any grant, loan, or agreement authorized by § 42-3-114, an authority may, by sale, lease, or otherwise, dispose of any airport, air navigation facility or other property, or portion thereof or interest therein, acquired pursuant to this chapter. Disposal by sale, lease, or otherwise, shall be in accordance with the laws of this state governing the disposition of other public property, except that in the case of disposal to another authority, a municipality or an agency of the state or federal government for use and operation as a public airport, the sale, lease, or other disposal may be effected in such manner and upon such terms as the commissioners of the authority may deem in the best interest of civil aviation.



§ 42-3-111 - Bonds and other obligations.

(a) (1) An authority has the power to borrow money for any of its corporate purposes and issue its bonds therefor, including refunding bonds, in such form and upon such terms as it may determine, payable out of any revenues of the authority, including grants or contributions from the federal government or other sources, which bonds may be sold at public sale at not less than par. Revenue bonds may be issued for the above purposes and the authority may pledge as security for such bonds all or any portion of the landing fees, concession fees, rents, charges, or any other revenues derived from the operation of the airport. Revenue bonds shall be issued in accordance with the applicable provisions of title 9, chapter 21; provided, that any fees, rents, or charges so pledged that are fixed and established pursuant to the provisions of a lease or contract shall not be subject to revision or change except in such manner as is provided in such lease or contract. Any bonds of any authority issued pursuant to this chapter that are payable, as to principal and interest, solely from revenues of an airport or air navigation facility (and they shall so state on their face) shall not constitute a debt of any municipality, the state, or any political subdivision thereof other than the authority, and shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Neither the commissioners of an authority nor any person executing the bonds shall be liable personally thereon by reason of the issuance of the bonds.

(2) Notwithstanding subdivision (a)(1), the requirements of § 9-21-304 shall not apply to the issuance of revenue bonds by an authority hereunder, and any revenue bonds issued under this section without compliance with § 9-21-304 are hereby ratified and validated.

(b) In case any of the commissioners or officers of an authority whose signatures appear on any bonds or coupons cease to be commissioners or officers after authorization but before the delivery of the bonds, the signatures shall nevertheless be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

(c) Any bond reciting in substance that it has been issued by an authority pursuant to this chapter and for a purpose or purposes authorized to be accomplished by this chapter shall be conclusively deemed, in any suit, action or proceeding involving the validity or enforceability of the bond or the security for the bond, to have been issued pursuant to this chapter and for such purpose or purposes.

(d) Bonds issued by an authority pursuant to this chapter are declared to be issued for an essential public and governmental purpose, and, together with interest on the bonds and income from the bonds, shall be exempt from all taxes.



§ 42-3-112 - Operation and use privileges.

(a) Operation by Authority. (1) In connection with the operation of an airport or air navigation facility owned, leased or controlled by an authority, the authority may, except as may be limited by the terms and conditions of any grant, loan or agreement, enter into contracts, leases, agreements, grants or other arrangements for terms not to exceed fifty (50) years with any person or persons; provided, that the public is not deprived of its rightful use of the airport or air navigation facility:

(A) Granting the privilege of using or improving the airport or air navigation facility, including buildings or structures relating to the airport or air navigation facility, or real property acquired or set aside for such purposes, or any portion or facility of the airport or air navigation facility or space in the airport or air navigation facility for commercial purposes, establishing the charges, rentals or fees at a fixed or variable rate binding upon the parties for the full terms such contracts, leases, agreements, grants or other arrangements, which contracts, leases, agreements, grants or other arrangements may provide for the resolution of disputes arising thereunder or for the fixing of variable terms therein through arbitration or similar procedure;

(B) Conferring the privilege of supplying goods, commodities, things, services or facilities at the airport or air navigation facility;

(C) Making available services to be furnished by the authority or its agents at the airport or air navigation facility; and

(D) Determining the charges, rentals or fees for the use of any properties under its control, and the charges for any services or accommodations, and the terms and conditions under which the properties may be used, except that any charges, rentals and fees as may be fixed or determined by any contract, lease, agreement, grant or other arrangement of privileges, uses, services, accommodations or concessions to which the authority is a party or is the grantor, shall, if so expressly provided therein, be binding upon all parties thereto for the full terms prescribed therein, unless the same is sooner modified or terminated by mutual consent of the parties.

(2) In each case, the authority may establish the terms and conditions and fix the charges, rentals or fees for the privileges, uses or services or use of buildings or structures that shall be reasonable and uniform for the same class of privilege or services and shall be established with due regard to the property and improvements used and the expenses of operation to the authority; provided, that in no case shall the public be deprived of its rightful, equal and uniform use of the airport, air navigation facility, or portion of such airport or facility.

(b) Other Operation. Except as may be limited by the terms and conditions of any grant, loan or agreement authorized by § 42-3-114, an authority may by contract, lease, or other arrangements, upon a consideration fixed by it, grant to any qualified person for a term not to exceed fifty (50) years, the privilege of operating, as agent of the authority or otherwise, any airport owned or controlled by the authority; provided, that no person shall be granted any authority to operate an airport other than as a public airport or to enter into any contracts, leases or other arrangements in connection with the operation of the airport that the authority might not have undertaken under subsection (a).



§ 42-3-113 - Regulations -- Scope -- Conformity with state and federal law.

An authority is authorized to adopt, amend and repeal such reasonable resolutions, rules, regulations and orders as it deems necessary for the management, government and use of any airport or air navigation facility owned by it or under its control. No rule, regulation, order or standard prescribed by the department shall be inconsistent with, or contrary to, any act of congress or any regulation promulgated or standard established pursuant thereto or be inconsistent with, or contrary to, any act of the general assembly or any regulation promulgated or standard established pursuant to such act. The authority shall keep on file at the principal office of the authority for public inspection a copy of all its rules and regulations.



§ 42-3-114 - Federal and state aid.

(a) Acceptance Authorized; Conditions. Except as otherwise provided by law, an authority is authorized to accept, receive, receipt for, disburse and expend federal and state moneys and other moneys, public or private, made available by grant or loan, or both, to accomplish, in whole or in part, any of the purposes of this chapter. All federal moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and state moneys accepted under this section shall be accepted and expended by the authority upon such terms and conditions as are prescribed by the state.

(b) Department of Transportation as Agent for Authorities in Receiving Certain Federal Funds; Exceptions. (1) The department shall act as agent for each authority for the purposes of applying for, receiving and disbursing federal funds made available pursuant to the former Airport and Airway Development Act of 1970, 84 Stat. 219, 49 U.S.C. 1970 ed., § 1701 et seq. [repealed], or any amendment thereto, unless an authority owns an airport having a minimum of twenty-five thousand (25,000) originating enplanements annually on regularly scheduled airline carriers as certified by the federal civil aeronautics board, in which event the authority may act as principal with respect to any airport owned by it, or may designate the department as its agent for the purposes mentioned in this subdivision (b)(1). All funds received by the department shall be deposited in the state treasury to be kept and disbursed in a manner consistent with federal requirements.

(2) Whenever the department acts as agent, it may do so for an individual authority or authorities acting jointly and the applicable provisions of § 42-2-203(c) shall apply under either circumstance.



§ 42-3-115 - Public purposes.

The acquisition of any land, or interest in land, pursuant to this chapter, the planning, acquisition, establishment, development, construction, improvement, maintenance, equipment, operation, regulation and protection of airports, air navigation facilities and avigation easements, including the acquisition or elimination of airport hazards and the exercise of any other powers granted in this chapter to authorities and other public agencies, to be severally or jointly exercised, are declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity. All land and other property and privileges acquired and used by or on behalf of any authority or other public agency in the manner and for the purposes enumerated in this chapter shall and are declared to be acquired and used for public and governmental purposes and as a matter of public necessity.



§ 42-3-116 - Airport property and income exempt from taxation.

Any property in this state acquired by an authority for airport purposes pursuant to this chapter, and any income derived by the authority from the ownership, operation or control of that property, shall be exempt from taxation to the same extent as other property used for public purposes.



§ 42-3-117 - Authority of municipal corporations.

For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of airports and air navigation facilities, and acquiring avigation easements pursuant to this chapter, any municipality for which an authority has been created may, upon such terms, with or without consideration as it may determine:

(1) Lend or donate money to the authority;

(2) Provide that all or a portion of the taxes or funds available or to become available to, or required by law to be used by, the municipality for airport purposes, be transferred or paid directly to the airport authority as the funds become available to the municipality;

(3) Cause water, sewer or drainage facilities, or any other facilities that it is empowered to provide, to be furnished adjacent to or in connection with airports or air navigation facilities;

(4) Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges in property to the authority;

(5) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways and walks from established streets or roads to airports or air navigation facilities;

(6) Do any and all things, whether or not specifically authorized in this section and not otherwise prohibited by law, that are necessary or convenient to aid and cooperate with the authority in the planning, undertaking, constructing or operating of airports and air navigation facilities; and

(7) Enter into agreements with the authority respecting action to be taken by the municipality pursuant to this section.



§ 42-3-118 - Supplementary authority.

(a) The powers conferred by this chapter are in addition to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect powers conferred by any other law.

(b) The powers granted by this chapter may be exercised without regard to requirements, restrictions, or procedural provisions contained in any other law or chapter, except as expressly provided in this chapter.

(c) In addition to the general and special powers conferred by this chapter, every authority is authorized to exercise such powers as are necessarily incidental to the exercise of such general and special powers.



§ 42-3-119 - Municipal zoning authority unaffected.

Nothing contained in this chapter shall be construed to limit any right, power or authority of a municipality to regulate airport hazards by zoning.






Part 2 - Joint Operations

§ 42-3-201 - Joint operations authorized.

(a) For the purposes of this part, unless otherwise qualified:

(1) "Governing body" includes the commissioners of an authority, the governing body of a municipality and the head of an agency of a state or the United States if the public agency is other than an authority or municipality; and

(2) "Public agency" includes municipality and authority, each as defined in this chapter, any agency of the state government and of the United States, and any municipality, political subdivision and agency of an adjoining state.

(b) (1) All powers, privileges and authority granted by this chapter may be exercised and enjoyed by an authority jointly with any public agency of this state, and jointly with any public agency of any adjoining state or of the United States to the extent that the laws of the other state or of the United States permit such joint exercise of enjoyment.

(2) Any agency of the state government, when acting jointly with any authority, may exercise and enjoy all the powers, privileges and authority conferred by this chapter upon an authority.



§ 42-3-202 - Agreement as to joint operation.

(a) (1) Any two (2) or more public agencies may enter into agreements with each other for joint action pursuant to this part.

(2) Each agreement shall specify its duration, the proportionate interest that each public agency shall have in the property, facilities and privileges involved in the joint undertaking, the proportion of costs of operation, etc., to be borne by each public agency, and such other terms as are deemed necessary or required by law.

(b) The agreement may also provide for amendments and termination; disposal of all or any of the property, facilities and privileges jointly owned, prior to, or at such time as the property, facilities and privileges, or any part of the property, facilities and privileges, cease to be used for the purposes provided in this chapter, or upon termination of the agreement; the distribution of the proceeds received upon any disposal, and of any funds or other property jointly owned and undisposed of; the assumption or payment of any indebtedness arising from the joint undertaking that remains unpaid upon the disposal of all assets or upon a termination of the agreement; and such other provisions as may be necessary or convenient.



§ 42-3-203 - Joint board.

(a) Public agencies acting jointly pursuant to this part shall create a joint board, which shall consist of members appointed by the governing body of each participating public agency.

(b) The number to be appointed, their terms and compensation, if any, shall be provided for in the joint agreement.

(c) Each joint board shall organize, select officers for such terms as are fixed by the agreement, and adopt and amend from time to time rules for its own procedure.

(d) The joint board shall have powers, as agent of the participating public agencies, to plan, acquire, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, protect and police any airport or air navigation facility or avigation easement or airport hazard to be jointly acquired, controlled and operated, and the board may be authorized by the participating public agencies to exercise on behalf of its constituent public agencies all the powers of each with respect to the airport, air navigation facility, avigation easement or airport hazard, subject to the limitations of § 42-3-204.



§ 42-3-204 - Limitations on joint board.

(a) Exemptions. The total expenditures to be made by the joint board for any purpose in any calendar year shall be as determined by a budget approved by the constituent public agencies on or before the preceding fiscal year, or as otherwise specifically authorized by the constituent public agencies.

(b) Acquisitions Beyond Sums Allotted. No airport, air navigation facility, avigation easement, airport hazard, or real or personal property, the cost of which is in excess of sums fixed therefor by the joint agreement or allotted in the annual budget, may be acquired, established or developed by the joint board without the approval of the governing bodies of its constituent public agencies.

(c) Eminent Domain. Eminent domain proceedings under this part may be instituted by the joint board only by authority of the governing bodies of the constituent public agencies of the joint board. If so authorized, such proceedings shall be instituted in the names of the constituent public agencies jointly, and the property so acquired shall be held by the public agencies as tenants in common.

(d) Disposal of Real Property. The joint board shall not dispose of any airport, air navigation facility, avigation easement or real property under its jurisdiction except with the consent of the governing bodies of its constituent public agencies; provided, that the joint board may, without such consent, enter into contracts, leases or other arrangements contemplated by § 42-3-112.

(e) Regulations and Orders. Any resolutions, rules, regulations or orders of the joint board dealing with subjects authorized by § 42-3-112 shall become effective only upon approval of the governing bodies of the constituent public agencies; provided, that upon approval, the resolutions, rules, regulations or orders of the joint board shall have the same force and effect in the territories or jurisdictions involved as the ordinances, resolutions, rules, regulations or orders of each public agency would have in its own territory or jurisdiction.



§ 42-3-205 - Joint fund.

For the purpose of providing the joint board with moneys for the necessary expenditures in carrying out this part, a joint fund shall be created and maintained, into which shall be deposited the share of each of the constituent public agencies as provided by the joint agreement. Any federal, state or other grants, contributions or loans, and the revenues obtained from the joint ownership, control and operation of any airport or air navigation facility under the jurisdiction of the joint board shall be paid into the joint fund. Disbursements from the fund shall be made by order of the board, subject to the limitations prescribed in § 42-3-204.









Chapter 4 - Metropolitan Airport Authorities

§ 42-4-101 - Short title.

This chapter shall be known and may be cited as the "Metropolitan Airport Authority Act."



§ 42-4-102 - Declaration of purpose and necessity -- Exemption from taxation.

(a) It is declared that airport authorities created pursuant to this chapter shall be public and governmental bodies acting as agencies and instrumentalities of the creating and participating municipalities, and that the acquiring, operating and financing of airports and related facilities by such airport authorities are declared to be for a public and governmental purpose and matters of public necessity.

(b) The property and revenues of the authority or any interest therein shall be exempt from all state, county and municipal taxation.



§ 42-4-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Airport" means and includes any one (1) or more airports or heliports and related facilities, including, but not limited to, land and interests in land, facilities for storage of air and space craft, navigation and landing aids, taxiways, pads, aprons, control towers, passenger and cargo terminal buildings, hangars, administration and office buildings, garages, parking lots, and such other structures, facilities and improvements necessary or convenient to the development and maintenance of airports and heliports, and for the promotion and accommodation of air and space travel, commerce and navigation;

(2) "Authority" means a metropolitan airport authority created pursuant to this chapter;

(3) "Board" means the board of commissioners of an authority;

(4) "Bonds" includes notes, interim certificates or other obligations of an authority;

(5) "Carrier" means any person or corporation engaged in the air or space transportation of passengers or cargo;

(6) "Creating municipality" means any city or metropolitan government having a population of not less than one hundred thousand (100,000), or any county in which any such city shall be situated, that shall create an authority pursuant to this chapter;

(7) "Executive officer" means the mayor, county executive, or other chief executive officer of any creating or participating municipality;

(8) "Governing body" means the chief legislative body of any creating or participating municipality;

(9) "Participating municipality" means any city, town or county; which city, town or county, pursuant to a resolution of its governing body and an agreement with the creating municipality, has sold, leased, dedicated, donated or otherwise conveyed its airport to the authority for operation by the authority in order to make the airport an operational part of its airport system; and

(10) "State" means the state of Tennessee.



§ 42-4-104 - Creation of a metropolitan airport authority.

(a) Any city or metropolitan government having a population of not less than one hundred thousand (100,000), or any county including any such city, may create a metropolitan airport authority in the manner provided in this section.

(b) (1) The governing body of the creating municipality shall adopt, and its executive officer shall approve, a resolution calling a public hearing on the question of creating an authority.

(2) Notice of the date, hour, place and purpose of the hearing shall be published at least once each week for two (2) consecutive weeks in a newspaper of general circulation in the creating municipality, the last such publication to be at least one (1) week prior to the date set for the hearing.

(3) The hearing shall be had before the governing body and all interested persons shall have an opportunity to be heard.

(c) (1) After the hearing, if the governing body determines that the public convenience and necessity require the creation of an authority, it shall adopt, and its executive officer shall approve, a resolution so declaring and creating an authority, which resolution shall also designate the name and principal office address of the authority.

(2) A certified copy of the resolution shall be filed with the secretary of state and with the department of transportation, together with the resolution approving the appointment of the board as provided in § 42-4-105, and, upon adoption and filing, the authority shall constitute a body politic and corporate, with all the powers provided in this chapter.

(3) A certified copy of the resolution shall also be filed with the administrator of the federal aviation administration.

(d) (1) Whenever an authority is created under this chapter, the creating municipality and any participating municipality shall enter into an agreement with the authority for the orderly transfer to the authority of the airport properties, functions, and outstanding obligations of the municipalities.

(2) The agreement may include provisions for the reimbursement to any such municipality for its obligations issued for airport purposes, and the agreement may also include provisions for the payment of tax equivalents by the authority and its lessees on all or any part of the properties owned by the authority and any improvements owned by the authority or its lessees to the principal and/or participating municipalities.



§ 42-4-105 - Governing body.

(a) (1) (A) The governing body of the authority shall be a board of commissioners of seven (7) persons appointed by the executive officer of the creating municipality and approved by its governing body, at least five (5) of whom shall be residents of the creating municipality, who shall have no financial interest in an airport or its concessions.

(B) The governing body of the authority in any county having a metropolitan form of government shall be a board of commissioners of ten (10) persons appointed by the executive officer of such creating municipality and approved by its governing body, who shall have no financial interest in an airport or its concessions, at least seven (7) of whom shall be residents of such county having a metropolitan form of government. Of the ten (10) persons appointed, at least one (1) shall be a female and one (1) shall be black. However, a black female shall not satisfy the requirement of one (1) female and one (1) black. The new position on the board of commissioners provided for by Acts 1988, ch. 887, shall be the mayor of the county having a metropolitan form of government or the mayor's designee. This commissioner shall have full voting rights on the board. This subdivision (a)(1)(B) shall not apply to any county having a population in excess of seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census, even if the county in the future adopts a metropolitan form of government.

(C) The governing body of the authority of an airport that has regularly scheduled commercial passenger service, located in a county other than the county where the creating municipality is located, shall be a board of commissioners of nine (9) persons who shall have no financial interest in an airport or its concessions, to be appointed by the executive officer of the creating municipality and approved by its governing body, at least six (6) of whom shall be residents of the creating municipality, and three (3) of whom shall be residents outside of the creating municipality; provided, that at least one (1) is a resident of the county in which the airport is located.

(D) The governing body of the authority located in a county that borders only one (1) other state, and which county contains at least ten (10) cities, shall be a board of commissioners of nine (9) persons of good standing and reputation appointed by the executive officer of the creating municipality, and approved by its governing body, who shall have no financial interest in an airport or its concessions, at least five (5) of whom shall be residents of that county. Notwithstanding any other provision of this chapter, no other restrictions shall apply to the membership of the board of commissioners or their qualifications. Members of the board shall be appointed for terms of three (3) years and until their successors are appointed and qualified.

(E) In the process of selecting, nominating, and choosing the members to serve on the board of the authority, the mayor shall review all candidates when making appointments to assure that full consideration has been given to each appointment and has considered age, gender and race, and further that appropriate balance should be given to each consideration. The purpose of the review is to assure inclusion in the operation of the authority.

(F) Further, members of the legislative delegation shall be given quarterly reports or briefings of the activities and plans and conditions of the authority, and any proposals for capital expansion or improvements shall be given to the legislative delegation prior to the expansion or improvements.

(2) (A) Except as provided in subdivisions (a)(1)(D), (a)(2)(B) and (a)(2)(C), the boards of commissioners shall include a person of good standing and reputation in each of the following fields: engineering, law, industry or commerce, and finance.

(B) However, in any county with a population in excess of eight hundred twenty-five thousand (825,000), according to the 1990 federal census or any subsequent federal census, the boards of commissioners may include, but are not limited to, a person of good standing and reputation in each of the following fields: engineering, law, industry or commerce, and finance.

(C) Four (4) seats on the governing body of the authority of an airport that has regularly scheduled commercial passenger service, located in a county other than the county where the creating municipality is located, shall be filled by persons of good standing and reputation in one (1) of the following five (5) fields: engineering, law, industry, commerce and finance.

(b) Not less than two (2) of the commissioners shall hold airman's certificates issued by the federal aviation administration. The required certificates shall be private pilot's rating or a higher pilot rating; student certificates shall not satisfy the requirements. The engineer shall be an engineer licensed to practice in the state and shall have actively practiced such profession for the preceding five (5) years. The lawyer shall be licensed to practice before the highest court in the state and shall have been so licensed for a period of not less than five (5) years. The commissioners appointed from the fields of industry, commerce and finance shall be eminently qualified in their particular fields of endeavor. All commissioners shall be of excellent character and reputation.

(c) (1) Except as provided in subdivision (c)(2), if there is one (1) participating municipality, one (1) member of the board shall be appointed by the executive officer of the creating municipality and approved by its governing body from the person or persons nominated by the executive officer of the participating municipality. If there are two (2) or more participating municipalities, up to two (2) members of the board, but not exceeding two (2), may be appointed by the executive officer of the creating municipality and approved by its governing body from the persons nominated by each of the executive officers of the participating municipalities. No commissioner shall be an officer or employee of the creating municipality or a participating municipality.

(2) If the airport authority is located in a county with a population in excess of eight hundred twenty-five thousand (825,000), according to the 1990 federal census or any subsequent federal census, then two (2) members of the seven-member board shall be among the nominees of the executive officer of the participating county, and approved by the executive officer and governing body of the creating municipality.

(d) (1) (A) Commissioners first appointed to the board shall be appointed for terms of one (1), two (2), three (3), four (4), five (5), six (6) and seven (7) years, respectively, but thereafter each commissioner shall be appointed for a term of seven (7) years.

(B) The additional two (2) commissioners first appointed to the board pursuant to subdivision (a)(1)(B) in any county having a metropolitan form of government shall be appointed for terms of six (6) and seven (7) years, respectively, but thereafter each such commissioner shall be appointed for a term of seven (7) years. At least one (1) member of the board appointed under subdivision (a)(1)(B) shall be a minority. Based upon the Metro Airport Authority's Noise Abatement Report compiled from population figures per the metro planning commission, those persons living within three (3) miles from the end of the north/south runway and the southeast/northwest runway are those persons most adversely impacted by air traffic noise. Therefore, the two (2) additional positions created by subdivision (a)(1)(B) shall be filled by persons who, at the time of appointment, are domiciled within five (5) miles of the end of those runways previously described and shall continue to be domiciled within this five-mile radius throughout their terms. This subdivision (d)(1)(B) shall not apply to any county having a population in excess of seven hundred thousand (700,000), according to the 1980 federal census or any subsequent federal census, even if such county in the future adopts a metropolitan form of government.

(C) Notwithstanding any other provision of the law to the contrary, the commissioners appointed to the board pursuant to subdivision (a)(1)(B) on and after July 1, 1988, in any county having a metropolitan form of government shall be appointed for a term of four (4) years.

(2) Any vacancy by reason of nonresidence, incapacity, resignation or death shall be filled in like manner for the unexpired term.

(3) A commissioner's term shall continue until the appointment and qualification of a successor.

(4) A commissioner may be removed from office by a two-thirds (2/3) vote of the governing body of the creating municipality, but only after notice of the cause of such removal has been served upon the commissioner, and only after the commissioner has been granted an opportunity for a public hearing on the cause.

(e) The board shall elect from among its members a chair, vice chair, and secretary, each of whom shall continue to be voting members, and shall adopt its own bylaws and rules of procedure. A majority of the commissioners shall constitute a quorum for the transaction of business. Except as expressly otherwise specified in this chapter, all powers granted to an authority by this chapter shall be exercised by the board.

(f) Commissioners shall receive no salary but shall be reimbursed for necessary expenses incurred in the performance of their official duties.



§ 42-4-106 - Officers.

(a) The board shall appoint a president, who shall be the chief executive and administrative officer of the authority, and shall enter into a contract with the president establishing salary and term of office.

(b) The president shall appoint, and the board shall confirm, the following additional officers: secretary, auditor, legal counsel, treasurer and chief engineer.

(c) All other officers and employees of the authority shall be appointed by the president, subject to any civil service plan adopted by the board.

(d) (1) The president shall prepare annually the operating budget of the authority and submit the budget to the board for approval at least sixty (60) days prior to the beginning of the fiscal year.

(2) If the budget has not been acted upon by the board on the first day of the fiscal year, it shall then automatically go into effect.

(e) The president shall also submit such periodic reports to the board as it may direct.

(f) The president shall attend all meetings of the board.



§ 42-4-107 - General powers.

An authority has all powers necessary to accomplish the purposes of this chapter (excluding the power to levy and collect taxes and special assessments) including, but not limited to, the power to:

(1) Have perpetual succession, sue and be sued, and adopt a corporate seal;

(2) Plan, establish, acquire, construct, improve and operate one (1) or more airports within or without the creating municipality and within this state and within any adjoining state;

(3) Acquire real or personal property or any interest in real or personal property by gift, lease, or purchase, for any of the purposes provided by this chapter, including the elimination, prevention or marking of airport hazards, and sell, lease, or otherwise dispose of any such property; and acquire real property or any interest in real property in areas most affected by aircraft noise for the purpose of resale or lease, subject to restrictions limiting its use to industrial or other purposes least affected by aircraft noise;

(4) Enter into agreements with the creating municipality and with participating municipalities, acquire by lease, gift, purchase, or otherwise, any airport of a creating or participating municipality and operate the airport as a part of its metropolitan airport;

(5) Enter into agreements with the creating municipality and participating municipalities with respect to the manner of transfer of airport employees of the municipalities to the authority, and with respect to the retention by such employees of existing civil service status and accrued pension, disability, hospitalization and death benefits;

(6) Enter into, by contract with the creating municipality or otherwise, a plan of civil service for employees of the authority;

(7) Enter into, by contract with the creating municipality or otherwise, a plan for pension, disability, hospitalization and death benefits for the officers and employees of the authority;

(8) Make application directly to the proper federal, state, county and municipal officials and agencies, or to any other source, public or private, for loans, grants, guarantees or other financial assistance in aid of airports operated by it, and to accept the loans, grants, guarantees or other financial assistance;

(9) Make studies and recommend to the appropriate legislative body of the creating and participating municipalities or other municipality or county in which an airport is situated, zoning changes in the area of any airport operated by the authority with respect to noise, height and aviation obstructions;

(10) Have control of its airport with the right and duty to establish and charge fees, rentals, rates and other charges, and collect revenues therefrom, not inconsistent with the rights of the holders of its bonds, and to enter into agreements with carriers for the payment of landing fees, rental rates and other charges;

(11) Appoint a president, and confirm or reject the president's appointments of a secretary, a treasurer, an auditor, legal counsel and a chief engineer; prescribe their duties and qualifications; and fix their compensation;

(12) Use in the performance of its functions the officers, agents, employees, services, facilities, records and equipment of the creating municipality or any participating municipality, with the consent of any such municipality, and subject to such terms and conditions as may be agreed upon;

(13) Enter upon such lands, waters or premises as in the judgment of the authority may be necessary for the purpose of making surveys, soundings, borings and examinations to accomplish any purpose authorized by this chapter, the authority to be liable for actual damage done;

(14) Provide its own fire protection, police and crash and rescue service;

(15) Contract with carriers with regard to the landing, accommodation and servicing of aircraft; the loading and unloading of cargo, passengers and baggage; and the accommodation of the employees and passengers of the carriers;

(16) Contract with persons or corporations to provide goods and services for the use of the employees and passengers of the carriers and the employees of the authority, and necessary and incidental to the operation of the airport;

(17) Designate an independent certified public accounting firm to do an annual post audit of all books, accounts and records of the authority and issue a public report on the books, accounts and records;

(18) Lend the proceeds of bonds issued pursuant to this chapter and enter into loan agreements or other agreements with persons or corporations with respect to the loans and the construction, reconstruction, improvement, or acquisition of one (1) or more projects at its airports, upon such terms and conditions as the authority may deem advisable; provided, that this subdivision (18) only applies in any county having a population of not less than seven hundred seventy thousand (770,000) nor more than seven hundred eighty thousand (780,000), according to the 1980 federal census or any subsequent federal census; and

(19) (A) Incorporate, operate in all respects, and exercise all the powers granted to industrial development corporations under title 7, chapter 53; provided, that the creating municipality, and participating municipality if the airport is located in or owned by a participating municipality, grants such power to the airport authority by resolution. Any projects developed under this subdivision (19)(A) shall be developed as the property of the authority and the authority shall make in lieu of tax payments on any such developments to the county and/or municipality in which it is domiciled. An authority, before issuing any industrial development bonds pursuant to this chapter, shall consider whether any proposed industrial operation is compatible with aviation purposes.

(B) Subdivision (19)(A) does not apply:

(i) To counties having a metropolitan form of government;

(ii) In any county having a population of not less than seven hundred seventy thousand (770,000) nor more than seven hundred eighty thousand (780,000), according to the 1980 federal census or any subsequent federal census;

(iii) To any county having a population of not less than one hundred thousand (100,000) nor more than two hundred thousand (200,000), according to the 1980 federal census or any subsequent federal census; or

(iv) To counties with a population between two hundred eighty thousand (280,000) to two hundred ninety thousand (290,000).



§ 42-4-108 - Eminent domain.

Any participating or creating municipality may acquire any interest in land within the boundaries of the creating or participating municipality by gift, purchase, lease or condemnation, and may transfer such interest to an authority by sale, lease or gift. The transfer may be authorized by ordinance of the governing body of the municipality without submission of the question to the voters and without regard to the requirements, restrictions, limitations, or other provisions contained in any other general, special, or local law.



§ 42-4-109 - Bonds.

(a) (1) An authority has the power to borrow money for any of its corporate purposes and issue its revenue bonds therefor, including revenue refunding bonds, in such form and upon such terms as it may determine, payable out of any revenues of the authority, including grants or contributions from the federal government or other sources, which bonds may be sold at public or private sale. Revenue bonds may be issued for the above purposes and the authority may pledge as security for the bonds all or any portion of the landing fees, concession fees, rents, charges, or any other revenues derived from the operation of the airport. Further, the payment or purchase of revenue bonds, if issued for an essential public purpose, may be additionally secured, in whole or in part, in the manner provided in this section, by a pledge of the full faith and credit and unlimited taxing power of the creating municipality or any participating municipality. The revenue bonds and/or revenue refunding bonds shall be issued in the manner provided for a local government in title 9, chapter 21; provided, that any fees, rents, or charges so pledged that are fixed and established pursuant to the provisions of a lease or contract shall not be subject to revision or change except in the manner provided in the lease or contract. Any bonds of any authority issued pursuant to this chapter that are payable, as to principal and interest, solely from revenues of an airport or air navigation facility (and they shall so state on their face) shall not constitute a debt of any municipality, the state, or any political subdivision thereof, other than the authority or any municipality guaranteeing the payment or purchase of the bonds in the manner provided in this section, and shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Neither the commissioners of any authority nor any person executing such bonds shall be liable personally on the bonds by reason of the issuance of the bonds.

(2) An authority, creating municipality or any participating municipality may enter into interest rate exchange agreements with respect to any issue of revenue bonds or revenue refunding bonds with any person under such terms and conditions as the authority, creating municipality or any participating municipality may determine, including, without limitation, provisions permitting the authority, creating municipality or participating municipality to indemnify or otherwise pay any person for any loss of benefits under the agreement upon early termination thereof or default under the agreement.

(b) In case any of the commissioners or officers of an authority whose signatures appear on any bonds or coupons shall cease to be commissioners or officers after authorization but before the delivery of the bonds, the signatures shall nevertheless be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter shall be fully negotiable.

(c) Any bond reciting in substance that it has been issued by an authority pursuant to this chapter and for a purpose or purposes authorized to be accomplished by this chapter shall be conclusively deemed, in any suit, action or proceeding involving the validity or enforceability of the bond or the security therefor, to have been issued pursuant to this chapter and for such purpose or purposes.

(d) Bonds issued by an authority pursuant to this chapter are declared to be issued for an essential public and governmental purpose, and together with interest on the bonds and income from the bonds, shall be exempt from all state, county and municipal taxation except for inheritance, transfer and estate taxes, and except as otherwise provided in this code.

(e) (1) The governing body of a creating municipality, or any participating municipality, may by resolution pledge the full faith and credit and unlimited taxing power of the municipality as guarantor to the payment of the principal of, premium, if any, and interest on, bonds of an authority, the purchase price of any such bonds subject to optional or mandatory tender for purchase, or the reimbursement or repayment to any bank or financial institution under any agreement providing for any draw, borrowing, advance or payment to be made for the payment of the principal, premium, interest or purchase price or the payment of amounts payable under any interest rate exchange agreement.

(2) Prior to any meeting where any such guarantee will be considered by the governing body of a creating or participating municipality, a notice shall be published at least five (5) days in advance of such meeting in a newspaper of general circulation within the creating or participating municipality, describing the matter to be considered and containing an estimate of the dollar amount of any contingent liability proposed to be undertaken by the creating or participating municipality.

(3) In the event of any such pledge of full faith and credit and unlimited taxing power of the municipality, any holder or holders of the bonds, including a trustee or trustees for holders of the bonds, any financial institution providing any agreement on the payment of principal, premium, interest, purchase price on the bonds or any party to any interest rate exchange agreement with respect to the bonds, shall have the right, in addition to all other rights, by mandamus or other suit, action or proceeding in any court of competent jurisdiction to enforce the holder's rights against the municipality so pledging, and the governing body of the municipality and any officer, agent, or employee of the municipality, including, but not limited to, the right to require the municipality and governing body and any proper officer, agent, or employee of the municipality, to assess, levy, and collect taxes and other revenues and charges adequate to carry out any agreement as to, or pledge of, the taxes, revenues, and charges. The taxes herein authorized to be pledged shall be levied without limit as to rate or amount upon all taxable property within the municipality, and all such taxes to be levied are declared to have been levied for county and corporation purposes, respectively, within the meaning of the Constitution of Tennessee, article II, § 29.



§ 42-4-110 - Civil service.

(a) The authority, by action of its board, may elect to come under the civil service plan of the creating municipality, to be administered by the civil service commission or board of the municipality; or may adopt its own civil service plan to be administered by the board, which plan shall include, but need not be limited to, the following provisions:

(1) Entry into the service on the basis of open competition; and service, promotions and remuneration on the basis of merit, efficiency and fitness;

(2) Classifications of the positions in the service;

(3) The rating of candidates on the basis of publicly announced job requirements and the maintenance of lists of eligible candidates;

(4) Employment of candidates from the eligible lists in the highest qualified rating;

(5) Probationary periods not to exceed six (6) months unless extended for disciplinary reasons;

(6) Suspensions, demotions or discharge of employees for cause only with the right of notice and review;

(7) Schedules of compensation and pay increases prepared by the president, or the president's designee, and approved by the board;

(8) Promotion on the basis of ascertained merit, seniority in service, and satisfaction of job requirements;

(9) Provision for keeping service records on all employees;

(10) Regulations for hours of work, attendance, holidays, leaves of absence and transfers; and procedures for layoffs, discharge, suspension, discipline and reinstatement; and

(11) Review by the board, or its designee pursuant to subsection (c), at the request of the employee in question and after notice and public hearing of disciplinary actions, including demotion, suspension in excess of five (5) days or discharge of any employee, which disciplinary actions, suspension or discharge may be affirmed or reversed. Findings of fact by the board shall not be subject to review by any court except for illegality or want of jurisdiction.

(b) A civil service plan adopted and administered by the board may include a provision exempting from the plan those persons employed to render professional, scientific, technical or expert service of a temporary or unusual character; persons primarily employed on projects funded from the proceeds of bonds issued by the authority or from grants or loans to be repaid from the proceeds of bonds issued by the authority or from grants received by the authority; and persons employed for a period of less than six (6) months in any twelve-month period or working thirty (30) hours or less per week.

(c) A civil service plan adopted and administered by the board may include a provision empowering the board to contract with the secretary of state for the use of administrative law judges duly appointed pursuant to § 4-5-102(1), or to delegate to any other designated persons, on a case-by-case basis, the authority to hear appeals and decide whether any disciplinary action taken should be affirmed or reversed.



§ 42-4-111 - Certain powers of municipal corporations.

Any creating municipality and any participating municipality has all necessary powers in order to further the purposes of this chapter, any or all of which powers may be exercised by resolution of its governing body. Such powers include, without limitation, the power to:

(1) Advance, donate or lend money or real or personal property to the authority;

(2) Provide that any funds on hand or to become available to it for airport purposes shall be paid directly to the authority;

(3) Cause water, sewer, gas, electric or other utility services to be provided to the authority's airport;

(4) Sell, lease, dedicate, donate or otherwise convey to the authority any of its interest in any existing airport or other related property, or grant easements, licenses or other rights or privileges therein to the authority;

(5) Open and improve streets, roads and alleys to the airport;

(6) Provide police and fire protection services to the airport; and

(7) Enter into agreements with the authority with regard to the transfer of its airport employees to the authority with the retention by such employees of any civil service status and accrued rights in pension, disability, hospitalization and death benefits.



§ 42-4-112 - Municipal zoning authority unaffected.

Nothing contained in this chapter shall be construed to limit any power of a municipality to regulate airport hazards by zoning.



§ 42-4-113 - Dissolution -- Disposition of property.

(a) Whenever the governing bodies of the creating municipality and the participating municipalities shall each by resolution determine that the purposes for which the authority was created have been substantially accomplished, that all of the bonds and other obligations of the authority have been fully paid, and that the municipalities have agreed on the distribution of the funds and other properties of the authority, then the executive officers of the municipalities shall execute and file for record with the secretary of state a joint certificate of dissolution reciting those facts and declaring the authority to be dissolved.

(b) Upon filing the certificate, the authority shall be dissolved, and title to all funds and other properties of the authority at the time of the dissolution shall vest in and be delivered to such municipalities in accordance with the terms of their agreement relating thereto.



§ 42-4-114 - Supplemental nature of chapter.

(a) The powers conferred by this chapter are in addition and supplemental to the powers conferred by any other law, and are not in substitution for such powers, and the limitations imposed by this chapter shall not affect powers conferred by any other law.

(b) The powers granted by this chapter may be exercised without regard to requirements, restrictions or procedural provisions contained in any other law or charter, except as expressly provided in this chapter.

(c) Any metropolitan government or any home rule municipality authorized under this chapter to create a metropolitan airport authority may do so without the necessity of a charter amendment, notwithstanding anything in its charter to the contrary.



§ 42-4-115 - Construction -- Chapter controlling.

The provisions of this chapter shall be liberally construed to effect the purposes of this chapter, and insofar as this chapter may be inconsistent with the provisions of any other law, this chapter shall be controlling.



§ 42-4-116 - Taxation.

(a) Whenever any airport in regard to which an authority has been created exists outside the territorial limits of the creating municipality, any vocation, occupation, business or business activity located upon the premises, grounds, and/or property of the airport shall be subject to be taxed by both any municipality or county in which the airport is actually located and by the creating municipality to the extent and in the manner provided by law.

(b) (1) This section does not apply to counties having a population of between two hundred eighty-five thousand (285,000) and two hundred ninety thousand (290,000), according to the 1980 federal census.

(2) This section does not apply to any county having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.

(3) This section does not apply to any county having a metropolitan form of government.

(4) This section does not apply to any municipality or county creating, controlling, or operating, in part, an airport or air navigation facility created, controlled, or operated, in part, by at least four (4) political subdivisions of this state and a political subdivision of an adjacent state, which airport is located outside the territorial limits of the municipality or county.



§ 42-4-117 - Noise compatibility program -- Noise abatement study.

(a) Each metropolitan airport authority that has a major airline, air carrier, or air parcel hub operation that undertakes a noise compatibility program under part 150 of the federal air regulations, or any other study relating to noise abatement, shall be required to file a copy of the program or study with the departments of environment and conservation and transportation. All revisions or updates to the program or study also shall be filed with such departments as soon as practicable after their completion.

(b) It is the expressed intent of the general assembly that this section be informational to ensure that such departments have access to full and complete data so that these departments are better able to assist and serve the citizens of Tennessee.






Chapter 5 - County and Municipal Airports

Part 1 - General Provisions

§ 42-5-101 - Short title.

This chapter shall be known and may be cited as the "Municipal Airport Act."



§ 42-5-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Air navigation facility" means any facility, other than one owned and operated by the United States, used in, available for use in, or designed for use in, aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and combination of any or all of such facilities;

(2) "Airport" means any area of land or water that is used, or intended for use, for the landing and take-off of aircraft, and any appurtenant areas that are used, or intended for use, for airport buildings or other airport facilities or avigation easements, or rights-of-way, together with all airport buildings and facilities located thereon;

(3) "Airport hazard" means any structure, object of natural growth, or use of land that obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off of aircraft;

(4) "Avigation easement" means any easement that includes all or any part of the following: the right to unobstructed and unrestricted flight of aircraft, in, through, and across the airspace over and above certain described land, beginning at the altitude or height above the surface of the land as determined by the municipality; the right to enter upon certain described land for the purpose of removing and preventing any use of the land or the construction or erection of any buildings, structures, or facilities, and the growth of any trees or objects upon the real estate over, above and across the certain described land, other than those uses, buildings, structures, facilities, growths of trees or objects expressly excepted; and the right to prevent the use of the land by any assembly of persons or the use of the land in such a manner as might attract or bring together an assembly of persons thereon;

(5) "Commissioner" means the commissioner of transportation;

(6) "Department" means the department of transportation;

(7) "Municipal" means pertaining to a municipality as defined in this section;

(8) "Municipality" means any county, incorporated city, or incorporated town of this state; and

(9) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee or other similar representative thereof.



§ 42-5-103 - Establishment of airports and air navigation facilities -- Operation -- Land acquisition.

(a) Every municipality is authorized, out of any appropriations or other moneys made available for such purposes, to plan, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, protect and police airports and air navigation facilities, either within or without the territorial limits of such municipality and within or without the territorial boundaries of this state, including the construction, installation, equipment, maintenance and operation at such airports of buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers, and the purchase and sale of supplies, goods and commodities as an incident to the operation of its airport properties. For such purposes, the municipality may use any available property that it may now or hereafter own or control and may, by purchase, gift, devise, lease, eminent domain proceedings or otherwise, acquire property, real or personal, or any interest therein, including avigation easements and easements in airport hazards or land outside the boundaries of an airport or airport site, as are necessary to permit safe and efficient operation of the airport or to permit the removal, elimination, obstruction-marking or obstruction-lighting of airport hazards or to prevent the establishment of airport hazards.

(b) (1) If the land for a proposed or planned airport is located outside the corporate limits of a municipality, then the municipality shall also gain approval from the county commission of the county where the land is located before proceeding with the acquisition of such land by eminent domain.

(2) (A) Subdivision (b)(1) shall not apply to any airport that has scheduled air passenger service and a control tower in existence or under construction upon April 27, 1995.

(B) Subdivision (b)(1) shall not be applicable to renovations, expansions or future renovations or expansions of airports in existence on January 1, 1995; provided, that the property to be used for the renovations or expansions is currently owned by the airport or is contiguous or adjacent to property currently owned by the airport.

(C) Subdivision (b)(1) shall apply to any airport not actually under construction on or before January 1, 1995.



§ 42-5-104 - Acquisition of existing airports.

The municipality may by purchase, gift, devise, lease, eminent domain proceedings or otherwise, acquire existing airports and air navigation facilities; provided, that it shall not acquire or take over any airport or air navigation facility owned or controlled by another municipality or public agency of this or any other state without the consent of the municipality or public agency.



§ 42-5-105 - Establishment of airports on public waters and reclaimed lands.

For the purposes of this chapter, a municipality may establish or acquire and maintain, within or bordering upon the territorial limits of the municipality, airports in, over and upon any public waters of this state, any submerged lands under such public waters, and any artificial or reclaimed lands that before the artificial making or reclamation thereof constituted a portion of the submerged lands under public waters; and may construct and maintain terminal buildings, landing floats, causeways, roadways, and bridges for approaches to or connecting with any such airport, and landing floats and breakwaters for the protection of any such airport.



§ 42-5-106 - Limitation on design and operation of air navigation facilities.

All air navigation facilities established or operated by municipalities shall be supplementary to and coordinated in design and operation with those established and operated by the federal and state governments.



§ 42-5-107 - Public purpose of airports.

Any airport so acquired, owned, leased, controlled or occupied by municipalities shall be and is declared to be acquired, owned, leased, controlled or occupied for a public purpose.



§ 42-5-108 - Eminent domain.

(a) In the acquisition of property by eminent domain proceedings authorized by this chapter, the municipality shall proceed in the manner provided by title 29, chapter 16. For the purpose of making surveys and examinations relative to any eminent domain proceedings, it is lawful to enter upon any land, doing no unnecessary damage.

(b) Notwithstanding any other statute or of any applicable municipal charter, the municipality may take possession of any property to be acquired by eminent domain proceedings at any time after the commencement of the proceedings.

(c) The municipality shall not be precluded from abandoning eminent domain proceedings in any case where possession of the property has not been taken, even after a trial jury in circuit court has rendered a verdict as to damages for the property taken by the proceedings and at any time prior to the entry of a final decree disposing of the entire eminent domain proceedings.



§ 42-5-109 - Disposal of airport property.

Except as may be limited by the terms and conditions of any grant, loan or agreement pursuant to § 42-5-119, every municipality may, by sale, lease or otherwise, dispose of any airport, air navigation facility or other property, or portion thereof or interest therein, acquired pursuant to this chapter, subject, however, to any contractual obligations with respect thereto. Disposal by sale, lease or otherwise shall be in accordance with the laws of this state, or provisions of the charter of the municipality, governing the disposition of other property of the municipality, except that in the case of disposal to another municipality or agency of the state or federal government for aeronautical purposes incident thereto, the sale, lease or other disposal may be effected in such manner and upon such terms as the governing body of the municipality may deem in the best interest of the municipality.



§ 42-5-110 - Operation and use privileges.

(a) Municipal Operation. (1) In operating an airport or air navigation facility owned, leased or controlled by a municipality, the municipality may, except as may be limited by the terms and conditions of any grant, loan or agreement pursuant to § 42-5-119, enter into contracts, leases, agreements, grants or other arrangements for a term not exceeding fifty (50) years, with any person or persons, either exclusively or in common with others; provided, that the public is not deprived of its rightful use of the airport or facility:

(A) Granting the privilege of using or improving the airport or air navigation facility, including buildings or structures or any portion or facility thereof, relating thereto, or real property acquired or set aside for such purposes, or space therein for commercial purposes, establishing the charges, rentals or fees at a fixed or variable rate binding upon the parties thereto for the full term of the contracts, leases, agreements, grants or other arrangements;

(B) Conferring the privilege of supplying goods, commodities, things, services or facilities at the airport or air navigation facility;

(C) Making available services to be furnished by the municipality or its agents at the airport or air navigation facility; and

(D) Determining the charges, rentals or fees for the use of any properties under its control, and the charges for any services or accommodations, and the terms and conditions under which the properties may be used, except that any such charges, rentals and fees as may be fixed or determined by any contract, lease, agreement, grant or other arrangement or privileges, uses, services, accommodations or concessions to which the municipality is a party or is the grantor, shall, if expressly provided therein, be binding upon all parties thereto for the full term prescribed therein unless the term is sooner modified or terminated by mutual consent of the parties to such agreement.

(2) In each case, the municipality may establish the terms and conditions and fix the charges, rentals or fees for the privileges, uses or services, use of buildings or structures that are reasonable and uniform for the same class of privilege or service and are established with due regard to the property and improvements used and the expenses of operation to the municipality.

(b) Other Operation. Except as may be limited by the terms and conditions of any grant, loan or agreement pursuant to § 42-5-119, a municipality may by contract, lease or other arrangement, upon a consideration fixed by it, grant to any qualified person for a term not to exceed fifty (50) years, the privilege of operating, as agent of the municipality or otherwise, any airport owned or controlled by the municipality; provided, that the airport shall be operated as a public airport and that the person shall not enter into any contracts, leases or other arrangements in connection with the operation of the airport that the municipality might not have undertaken under subsection (a).



§ 42-5-111 - Liens.

To enforce the payment of any charges for repairs or improvements to, or storage or care of, any personal property made or furnished by the municipality or its agents in connection with the operation of an airport or air navigation facility owned or operated by the municipality, the municipality shall have liens on the property that are enforceable by the municipality as provided by § 66-21-101.



§ 42-5-112 - Delegation of authority to airport officer or board.

Any authority vested by this chapter in a municipality or in the governing body thereof, for the planning, establishment, development, construction, enlargement, improvement, maintenance, equipment, operation, regulation, protection and policing of airports or other air navigation facilities established, owned or controlled, or to be established, owned or controlled by the municipality, may be vested by resolution of the governing body of the municipality in an officer or board or other municipal agency whose powers and duties shall be prescribed in the resolution; provided, that the expense of planning, establishment, development, construction, enlargement, improvement, maintenance, equipment, operation, regulation, protection and policing shall be a responsibility of the municipality. Any officer or board or other municipal agency that, pursuant to §§ 42-5-101 -- 42-5-110, formerly §§ 42-301 -- 42-310, inclusive, as enacted by Acts 1955, ch. 6, prior to the repeal of those sections by Acts 1957, ch. 375, has, by municipal resolution or ordinance, been delegated such authority as in this section provided, has all power and authority as is authorized by this chapter for such officer or board or municipal agency.



§ 42-5-113 - Regulations and jurisdiction -- Scope -- Conformity to federal and state law.

(a) (1) A municipality that has established or acquired, or that may hereafter establish or acquire, an airport or air navigation facility, is authorized to adopt, amend and repeal such reasonable ordinances, resolutions, rules and regulations and orders as it shall deem necessary for the management, government and use of the airport or air navigation facility under its control, whether situated within or without the territorial limits of the municipality. For the enforcement thereof, the municipality may, by ordinance or resolution, as may by law be appropriate, appoint airport guards or police, with full police powers and fix penalties, within the limits prescribed by law, for the violation of the ordinances, resolutions, rules, regulations and orders. These penalties shall be enforced in the same manner in which penalties prescribed by other ordinances or resolutions of the municipality are enforced.

(2) (A) To the extent that an airport or other air navigation facility controlled or operated by a municipality pursuant to any arrangement, understanding, or agreement created or entered into pursuant to this chapter, the Metropolitan Airport Authority Act, compiled in chapter 4 of this title, or any other statutory provisions, is located outside the territorial limits of the municipality, it shall, subject to federal and state laws, rules, and regulations, be under the jurisdiction and control of the municipality controlling or operating it. Any vocation, occupation, business or business activity located or conducted upon the premises, grounds and/or property of any such airport or other air navigation facility shall be subject to being taxed both by any municipality or county in which the airport or other air navigation facility is actually located and by any municipality controlling or operating the airport or air navigation facility to the extent and in the manner provided by law.

(B) (i) Subdivision (a)(2) does not apply to counties having a population of between two hundred eighty-five thousand (285,000) and two hundred ninety thousand (290,000), according to the 1980 federal census.

(ii) Subdivision (a)(2) does not apply to any county having a population of: Click here to view image.

according to the 1980 federal census or any subsequent federal census.

(iii) Subdivision (a)(2) does not apply to any county having a metropolitan form of government.

(iv) Subdivision (a)(2) does not apply to any municipality or county creating, controlling, or operating, in part, an airport or air navigation facility created, controlled, or operated, in part, by at least four (4) political subdivisions of this state and a political subdivision of an adjacent state, which airport is located outside the territorial limits of the municipality or county.

(b) No ordinance, resolution, rule, regulation or order adopted by a municipality pursuant to this chapter shall be inconsistent with, or contrary to, any act of the Congress of the United States, or laws of this state, or to any regulations promulgated or standards established pursuant thereto.



§ 42-5-114 - Appropriations and taxation.

(a) The governing body of any municipality having power to appropriate and raise money is authorized to appropriate and to raise by taxation or otherwise sufficient moneys to carry out the provisions and purposes of this chapter.

(b) Regardless of any limitation by general or special law or charter as to the amount or total of taxes that may be levied, taxes may be levied by the governing body of a municipality for the purposes of this chapter in excess of any such limitation; provided, that such amount in excess of the limitation is authorized by an ordinance or resolution referred to and approved by a majority of the voters of the municipality voting in an election to approve or disapprove the ordinance or resolution.

(c) Nothing in this section shall be deemed to require or to have required an election to authorize the levy of ad valorem taxes, without limitation of rate or amount, for the payment of the principal of and interest on bonds or other obligations of a municipality issued for any of the purposes listed in § 42-5-115 when the provisions of any other section or chapter of this code, or any other general or special law or charter, under the authority of which such bonds or other obligations are or were issued, and the proceedings authorizing the issuance of such bonds taken pursuant thereto, provide for the levy of taxes, without limitation of rate or amount, for the payment of the principal of and interest on such bonds or other obligations.



§ 42-5-115 - Bond issues -- Notes -- Financing acquisition costs and improvements.

The cost of planning, acquiring, establishing, developing, constructing, enlarging, improving, maintaining or equipping an airport or air navigation facility, or the site therefor, including buildings, structures and other facilities incidental to the operation thereof or relating thereto, the acquisition of avigation easements, and the acquisition or elimination of airport hazards, may be paid for wholly or partly from the proceeds of the sale of bonds or other obligations of the municipality, as the governing body of the municipality shall determine. The bonds or other obligations may be issued by a county in accordance with title 5, chapter 11 [repealed] and by an incorporated city or incorporated town in accordance with title 7, chapter 36 [repealed]; provided, that any landing fees, concession fees, rents, charges, or any other revenues derived from the operation of an airport, pledged as security for the bonds, that are fixed and established by the provisions of a lease or contract, shall not be subject to revision or change during the term of such lease or contract except in the manner provided in the lease or contract.



§ 42-5-116 - Validation of prior acquisitions, actions and bond issues.

(a) Any acquisition of property previously made, within or without the limits of any municipality or the state, for the purposes authorized by this chapter, and any other action previously taken by a municipality in furtherance of those purposes, including, but not limited to, the making of appropriations, the expenditure of money, the incurring of debts, the acceptance and disbursement of federal, state or other grants or loans, the issuance and payment of bonds and notes, the execution of leases and contracts, which acquisition or action would have been authorized had this chapter been in effect at the time of the acquisition or action, is ratified and made valid.

(b) All bonds and notes previously issued in furtherance of purposes authorized by this chapter and actions ratified by this section are confirmed as legal obligations of the municipality, and, without prejudice to the general powers granted to the municipality by this chapter, the municipality is authorized to issue further bonds and notes for such purposes up to the limit fixed in the original authorization therefor, which bonds and notes shall be legal obligations in accordance with their terms.



§ 42-5-117 - Bond issues ratified and validated -- Bonding power supplemental.

All bonds issued prior to March 17, 1961, and all proceedings taken by any municipality of this state prior to March 17, 1961, to authorize the issuance of bonds for airport purposes of whatsoever nature, including, but not limited to, the cost of planning, acquiring, establishing, developing, constructing, enlarging, improving, maintaining or equipping an airport or air navigation facility, or the site therefor, including the buildings, structures and other facilities incidental to the operation thereof or relating thereto, the acquisition of avigation easements and the acquisition or elimination of airport hazards, are ratified, validated and confirmed, and such bonds are declared to be valid and legally binding obligations payable in accordance with their terms, notwithstanding any lack of power of the governing body of the municipality to authorize and issue the bonds and provide for the payment thereof in the manner stated in the bonds and in the proceedings authorizing their issuance, and notwithstanding any defects or irregularities in any such proceedings or the failure of any such proceedings to comply with any of the provisions of this chapter known as the "Municipal Airport Act," or with any of the provisions of any other section or chapter of this code or any other general or special law or charter. The power to issue bonds for airport purposes of whatsoever nature, conferred by this chapter, is declared to have been and to be, and shall be, in addition and supplemental to the powers conferred by any other section or chapter of this code or any other general or special law or charter, and none of the provisions of this chapter shall be deemed to have affected, or shall affect, the powers conferred by any other section or chapter of this code or any other general or special law or charter to issue bonds for airport purposes of whatsoever nature, and this chapter shall not be construed to have been, or to be, in substitution for the powers conferred by any other section or chapter of this code or any other general or special law or charter.



§ 42-5-118 - Application of airport revenues and sale proceeds.

The revenues obtained by a municipality from the ownership, control or operation of any airport or air navigation facility, including proceeds from the sale of any airport or portion thereof or air navigation facility property, may, subject to any contractual obligations with respect thereto, be used by a municipality for any municipal purpose, and any use thereof made prior to March 17, 1961, for any municipal purpose is ratified, validated and confirmed.



§ 42-5-119 - Federal and state aid.

(a) Acceptance Authorized; Conditions. Except as otherwise provided by law, every municipality is authorized to accept, receive, receipt for, disburse and expend federal and state moneys and other moneys, public or private, made available by grant or loan or both to accomplish in whole or in part any of the purposes of this chapter. All federal moneys accepted under this section shall be accepted and expended by the municipality upon such terms and conditions as are prescribed by the United States and as are consistent with state law; and all state moneys accepted under this section shall be accepted and expended by the municipality upon such terms and conditions as are prescribed by the state. Unless otherwise prescribed by the agency from which such moneys were received and except as otherwise provided by law, the chief financial officer of the municipality shall, on its behalf, deposit all moneys received pursuant to this section and shall keep them in separate funds designated according to the purposes for which the moneys were made available, in trust for such purposes.

(b) Department as Agent for Municipalities in Receiving Certain Federal Funds; Exceptions. (1) The department shall act as agent for each municipality for the purposes of applying for, receiving and disbursing federal funds made available pursuant to the former Airport and Airway Development Act of 1970, 84 Stat. 219, 49 U.S.C., § 1701 et seq. [repealed], or any amendment thereto, unless the municipality owns an airport having a minimum of twenty-five thousand (25,000) originating enplanements annually on regularly scheduled airline carriers as certified by the federal civil aeronautics board, in which event the municipality may act as principal with respect to any airport owned by it, or may designate the department as its agent for such purposes. All funds received by the department shall be deposited in the state treasury to be kept and disbursed in a manner consistent with federal requirements.

(2) Whenever the department acts as agent, it may do so for an individual municipality or municipalities acting jointly and the applicable provisions of § 42-2-203(c) shall apply under either circumstance.



§ 42-5-120 - Contracts.

A municipality may enter into any contracts necessary to the execution of the powers granted it, and for the purposes provided by this chapter.



§ 42-5-121 - Mutual aid.

If any municipality determines that the public interest and the interests of the municipality will be served by assisting any other municipality or municipalities in exercising the powers and authority granted by this chapter, the municipality may furnish assistance by gift of real or personal property, or lease or loan thereof with or without charge or interest. In appropriating property or money and providing for assistance by taxation, the issuance of bonds, or other means, the municipality may exercise all of its powers as though used for its own direct purposes as provided in this chapter.



§ 42-5-122 - Public purpose -- County and municipal purpose.

(a) The acquisition of any land or interest in land pursuant to this chapter, the planning, acquisition, establishment, development, construction, improvement, maintenance, equipment, operation, regulation, protection, and policing of airports and air navigation facilities, including the acquisition of avigation easements or the acquisition or elimination of airport hazards, and the exercise of any other powers granted by this chapter to municipalities and other public agencies, to be severally or jointly exercised, are declared to be public and governmental functions, exercised for a public purpose, and matters of public necessity, and in the case of any county, are declared to be county functions and purposes as well as public and governmental, and in the case of any municipality, other than a county, are declared to be municipal functions and purposes as well as public and governmental.

(b) All land and other property and privileges acquired and used by or on behalf of any municipality or other public agency in the manner and for the purposes enumerated in this chapter shall and are declared to be acquired and used for public and governmental purposes and as a matter of public necessity, and, in the case of a county or municipality, for county or municipal purposes, respectively.

(c) No action or suit shall be brought or maintained against any municipality, or its officers, agents, servants or employees, in or about the construction, maintenance, operation, superintendence, or management of any municipal airport.

(d) Nothing in this section shall be construed to prohibit any action, suit, or proceeding by or on behalf of any holder of bonds of a municipality previously or hereafter issued for airport purposes of whatever nature, pursuant to this chapter, or pursuant to any other section or chapter of this code, or any other general or special law or charter.



§ 42-5-123 - Airport property and income exempt from taxation.

Any property in this state acquired by a municipality for airport purposes pursuant to this chapter, and any income derived by such municipality from the ownership, operation or control of that property, shall be exempt from taxation to the same extent as other property used for public purposes. Any municipality is authorized to exempt from municipal taxation any property, acquired within its boundaries by a public agency of another state for airport purposes, and any income derived from such property, to the extent that the other state authorizes similar exemptions from taxation to municipalities of this state.



§ 42-5-124 - Supplementary authority.

In addition to the general and special powers conferred by this chapter, every municipality is authorized to exercise such powers as are necessarily incidental to the exercise of such general and special powers.



§ 42-5-125 - Airport zoning authority unaffected.

Nothing contained in this chapter shall be construed to limit any right, power or authority of a municipality to regulate airport hazards by zoning.



§ 42-5-126 - Interpretation and construction.

This chapter shall be so interpreted and construed as to make uniform as far as possible the laws and regulations of this state and other states and of the government of the United States having to do with the subject of municipal airports.






Part 2 - Joint Operations

§ 42-5-201 - Joint operations authorized.

(a) As used in this part, unless the context otherwise requires:

(1) "Governing body" means the governing body of a county or municipality and the head of the agency if the public agency is other than a county or municipality; and

(2) "Public agency" includes a municipality, as defined in this chapter, any agency of the state government and of the United States, and any municipality, political subdivision and agency of another state.

(b) All powers, privileges and authority granted to any municipality by this chapter may be exercised and enjoyed jointly with any public agency of this state, and jointly with any public agency of any other state or of the United States to the extent that the laws of the other state or of the United States permit such joint exercise or enjoyment.

(c) If not otherwise authorized by law, any agency of the state government, when acting jointly with any municipality, may exercise and enjoy all of the powers, privileges and authority conferred by this chapter upon a municipality.



§ 42-5-202 - Agreement as to joint operation.

(a) Any two (2) or more public agencies may enter into agreements with each other for joint action pursuant to this part. Concurrent action by ordinance, resolution or otherwise of the governing bodies of the participating public agencies shall constitute joint action.

(b) Each such agreement shall specify its duration, the proportionate interest that each public agency shall have in the property, facilities, and privileges involved, the proportion to be borne by each public agency of preliminary costs and costs of acquisition, establishment, construction, enlargement, improvement, and equipment of the airport or air navigation facility, the proportion of the expenses of maintenance, operation, regulation and protection thereof to be borne by each, and such other terms as are required by this section.

(c) The agreement may also provide for:

(1) Amendments thereof, and conditions and methods of termination of the agreement;

(2) The disposal of all or any of the property, facilities and privileges jointly owned, prior to or upon the property, facilities and privileges, or any part thereof, ceasing to be used for the purposes provided in this chapter, or upon any such disposal, and of any funds or other property jointly owned and undisposed of;

(3) The assumption or payment of any indebtedness arising from the joint venture that remains unpaid upon the disposal of all assets or upon a termination of the agreement; and

(4) Such other provisions as may be necessary or convenient.



§ 42-5-203 - Joint board.

(a) Public agencies acting jointly pursuant to this part shall create a joint board, which shall consist of members appointed by the governing body of each participating public agency.

(b) The number of members to be appointed, and the length of term and compensation, if any, shall be provided for in the joint agreement.

(c) Each joint board shall organize, select officers for terms to be fixed by the agreement, and adopt and amend from time to time rules for its own procedure.

(d) The joint board has the power to plan, acquire, establish, develop, construct, enlarge, improve, maintain, equip, operate, regulate, protect, and police any airport or air navigation facility or airport hazard or navigation easement to be jointly acquired, controlled and operated, and such board may exercise, on behalf of its constituent public agencies, all the powers of each with respect to the airport, air navigation facility, airport hazard, or navigation easement, subject to the limitations of § 42-5-204.



§ 42-5-204 - Limitations on joint board.

(a) Expenditures. The total expenditures to be made by the joint board for any purpose in any fiscal year shall be determined by a budget approved by the governing bodies of its constituent public agencies on or before thirty (30) days preceding the first day of the fiscal year.

(b) Acquisitions Beyond Sums Allotted. No airport, air navigation facility, airport hazard, avigation easement, or real or personal property, the cost of which is in excess of sums therefor fixed by the joint agreement or allotted in the annual budget, may be acquired by the joint board without the approval of the governing bodies of its constituent public agencies.

(c) Eminent Domain. Eminent domain proceedings under this part may be instituted only by authority of the governing bodies of the constituent public agencies, which authority may be by resolution or ordinance; provided, that the joint board may, without such consent, enter into the contract, lease or other arrangements contemplated by § 42-5-110.

(d) Disposal of Real Property. The joint board shall not dispose of any airport, air navigation facility, avigation easement, or real property under its jurisdiction except with the consent of the governing bodies of its constituent public agencies; provided, that the joint board may, without such consent, enter into the contract, lease or other arrangements contemplated by § 42-5-110.

(e) Police Regulations. Any resolutions, rules, regulations or orders of the joint board regarding the subjects authorized by § 42-5-113 shall become effective only upon approval of the governing bodies of the constituent public agencies; provided, that upon approval, the resolutions, rules, regulations or orders of the joint board shall have the same force and effect in the territories or jurisdictions involved as the ordinances, resolutions, regulations, rules or orders of each public agency would have in its own territory or jurisdiction.



§ 42-5-205 - Joint fund.

(a) For the purpose of providing a joint board with moneys for the necessary expenditures in carrying out this part, a joint fund shall be created and maintained, into which shall be deposited the share of each of the constituent public agencies as provided by the joint agreement.

(b) Each of the constituent public agencies shall provide its share of the fund from sources available to each.

(c) Any federal, state or other contributions or loans, and the revenues obtained from the joint ownership, control and operation of any airport or air navigation facility under the jurisdiction of the joint board shall be paid into the joint fund.

(d) Disbursements from the fund shall be made by order of the board, subject to the limitations prescribed in § 42-5-204.









Chapter 6 - Airport Zoning

§ 42-6-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Airport" means any area of land or water designed and set aside for the landing and taking off of aircraft and utilized or to be utilized in the interest of the public for such purposes;

(2) "Airport hazard" means any structure or tree or use of land that obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off of aircraft;

(3) "Airport hazard area" means any area of land or water upon which an airport hazard might be established if not prevented as provided in this chapter;

(4) "Incompatible use" means any structure or use of land, as identified in airport noise compatibility planning, in title 14 of the Code of Federal Regulations, part 150, which was promulgated pursuant to the former Aviation Safety and Noise Abatement Act of 1979, 49 U.S.C. § 2101 et seq. [repealed], concerning the exposure of residents or occupants in the vicinity of airports to aircraft noise; provided, that "incompatible use" does not apply in any county having a metropolitan form of government and having a population greater than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census;

(5) "Person" means any individual, firm, copartnership, corporation, company, association, joint stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof;

(6) "Political subdivision" means any municipality or county;

(7) "Structure" means any object constructed or installed by humans, including, but not limited to, buildings, towers, smokestacks, and overhead transmission lines; and

(8) "Tree" means any object of natural growth.



§ 42-6-102 - Control of airport hazards is a public purpose.

(a) It is found that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity, and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein. Accordingly, it is declared that:

(1) The creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question;

(2) It is, therefore, necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards be prevented; and

(3) This should be accomplished, to the extent legally possible, by exercise of the police power, without compensation.

(b) It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which political subdivisions may raise and expend public funds and acquire land or property interests therein.



§ 42-6-103 - Airport zoning regulations for airport hazard area -- Adoption -- Enforcement.

(a) In order to prevent the creation or establishment of airport hazards, every municipality or county having an airport hazard area within its territorial limits shall adopt, administer and enforce, under the police power and in the manner and upon the conditions prescribed in this chapter, airport zoning regulations for such airport hazard area, which regulations may divide such area into zones, and, within such zones, specify the land uses permitted and prohibited and regulated and restrict the height to which structures and trees may be erected or allowed to grow; provided, that these regulations are solely for the purposes of preventing airport hazards.

(b) Where an airport or an airport hazard area related to such airport, owned or controlled by a municipality, or established in cooperation with the appropriate federal agency, is located either partially or wholly outside the corporate limits of the municipality, the municipality owning or controlling the airport, and the county or counties within which the airport and the airport hazard area are located, shall adopt, by joint resolution, airport zoning regulations, or the county or counties shall authorize by resolution the adoption of such regulations by the municipality. The county or counties shall adopt regulations providing for enforcement by the municipality of the provisions of the ordinance.

(c) (1) If, in the judgment of the municipality, the county or counties fail to adopt or enforce reasonably adequate airport zoning regulations for such area, or if the county or counties refuse to participate in some method of jointly adopting and administering airport zoning regulations, the municipality owning or controlling the airport, with the approval of the agency of the state government charged with fostering civil aeronautics, shall itself adopt, administer, and enforce airport zoning regulations for the airport hazard area in question.

(2) In the event of conflict between such regulations and any zoning regulations adopted by the county or counties within which the airport hazard area is located, the regulations of the municipality owning or controlling the airport shall govern and prevail.

(d) (1) This section applies to airports established in cooperation with the appropriate federal agency.

(2) The requirements of adoption of a plan shall be permissive in any county having a metropolitan form of government and having a population of greater than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census.



§ 42-6-104 - Relation to other zoning ordinances -- Resolution of conflicts.

(a) In the event a political subdivision has adopted, or hereafter adopts, a zoning ordinance under powers granted by title 13, chapter 7, part 1 or title 13, chapter 7, part 2, or by a private act regulating, among other things, the height of buildings, any airport zoning regulations applicable to the same area or portion of the area may be incorporated in and made a part of the zoning ordinance, and be administered and enforced in connection therewith.

(b) In the event of conflict between any airport zoning regulations adopted under this law and any other zoning ordinance applicable to the same area, the more restricted limitation or requirement shall govern and prevail.



§ 42-6-105 - Certification of zoning plan.

Before the chief legislative body of a political subdivision may exercise the powers granted by § 42-6-103, the zoning plan shall be certified by the agency of the state government charged with fostering civil aeronautics and by a municipal or regional planning commission created under title 13, chapter 4, part 1; title 13, chapter 4, part 2; or §§ 13-2-101 and 13-2-102, if the planning commission exists or in its absence by the state planning office created by § 13-1-101 [repealed] or its successor.



§ 42-6-106 - Hearing on zoning ordinance -- Notice -- Approval or disapproval.

Before enacting the zoning ordinance or any amendment thereof, the chief legislative body shall hold a public hearing on the ordinance or amendment, at least fifteen (15) days' notice of the time and place of which shall be published in the official municipal journal or in a newspaper of general local circulation. No change in or departure from the text or maps as certified under § 42-6-103 shall be made, unless the change or departure is first submitted to the planning commission or office and approved by it or, if disapproved, receive the favorable vote of a majority of the entire membership of the chief legislative body.



§ 42-6-107 - Amendments to ordinance -- Procedure.

The zoning ordinance, including the maps, may from time to time be amended, but no amendment shall become effective unless it be first submitted to and approved by the agencies originally certifying the ordinance or, if disapproved, shall receive the favorable vote of a majority of the entire membership of the chief legislative body.



§ 42-6-108 - Board of appeals -- Creation -- Members -- Term -- Duties and jurisdiction.

(a) (1) The chief legislative body shall create a board of zoning appeals of three (3) or five (5) members, and shall specify the mode of appointment of members to the board and their terms, which terms shall be of such length and so arranged that the term of one (1) member shall expire each year.

(2) The compensation of the members of the board shall be as fixed by the members of the chief legislative body.

(b) In the event a board of appeals exists or is created under title 13, chapter 7, part 1, or title 13, chapter 7, part 2, or by any private, special, or local act, the board of zoning appeals shall be designated by the chief legislative body to hear appeals from airport zoning ordinances created under this chapter.

(c) The chief legislative body shall provide and specify, in its zoning or other ordinance, general rules to govern the organization and procedure and jurisdiction of the board of appeals, which rules shall not be inconsistent with this chapter; and the board of appeals may adopt supplemental rules of procedure, not inconsistent with this chapter or such general rules.

(d) The zoning ordinance may provide that the board of appeals may, in appropriate cases and subject to the principles, standards, rules, conditions and safeguards set forth in the ordinance, make special exceptions to the terms of the zoning regulations in harmony with their general purpose and intent.

(e) The chief legislative body may also authorize the board of appeals to interpret the zoning maps and pass upon disputed questions of lot lines or district boundary lines or similar questions as they arise in the administration of the zoning regulations.



§ 42-6-109 - Parties to appeals -- Powers of appeal board.

(a) Appeals to the board of appeals may be taken by any person aggrieved or by any officer, department, board or bureau of the municipality or other political subdivision affected by any grant or refusal of a building permit or other act or decision of the enforcing official or other administrative official based in whole or in part upon the provisions of any ordinance enacted under this chapter.

(b) The board of appeals has the following powers:

(1) To hear and decide any error appellant alleges to be in any order, requirement, permit, decision or refusal made by the municipal building commissioner or any other administrative official in carrying out or enforcing any provision of any ordinance enacted pursuant to this chapter;

(2) To hear and decide, in accordance with the provisions of any such ordinance, requests for special exceptions or for interpretation of the map or for decisions upon other special questions upon which the board is authorized by any such ordinance to pass;

(3) Where, by reason of exceptional narrowness, shallowness or shape of a specific piece of property at the time of the enactment of the zoning regulation, or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any regulation enacted under this law would result in peculiar and exceptional practical difficulties to or exceptional or undue hardship upon the owner of the property, to authorize, upon an appeal relating to the property, a variance from such strict application so as to relieve such difficulties or hardship; provided, that such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of the zoning plan and zoning ordinance; and

(4) In granting any variance or approving the issuance of any permit under this section, the administrative agency or board of appeals may, if it deems such action advisable to effectuate the purposes of this chapter and reasonable in circumstances, so condition the permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to install, operate, and maintain suitable obstruction markers and obstruction lights thereon.



§ 42-6-110 - Enforcement of ordinance -- Remedies.

(a) The chief legislative body may provide for the enforcement of any ordinance enacted under this chapter.

(b) A violation of any such ordinance is a Class A misdemeanor.

(c) In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, converted, or maintained, or any building, structure or land is or is proposed to be used in violation of any ordinance enacted under this chapter, the building commissioner, municipal counsel or other appropriate authority of the municipality or other political subdivision or any adjacent or neighboring property owner who would be specially damaged by such violation, may, in addition to other remedies, institute injunction, mandamus or other appropriate action or proceeding to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance, use, or to correct or abate the violation or to prevent the occupancy of the building, structure or land.



§ 42-6-111 - Airport zoning regulations to be reasonable.

(a) All airport zoning regulations adopted under this chapter shall be reasonable, and none shall impose any requirements or restrictions that are not reasonably necessary to effectuate the purposes of this chapter.

(b) In determining what regulations it may adopt, each political subdivision and joint airport zoning board shall consider, among other things, the character of the flying operations expected to be conducted at the airport, and the nature of the terrain within the airport hazard area.



§ 42-6-112 - Restriction on zoning regulations.

No airport zoning regulation adopted under this chapter shall require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in § 42-6-113.



§ 42-6-113 - Acquisition of air rights.

In any case in which:

(1) It is desired to remove, lower, or otherwise terminate a nonconforming use;

(2) The approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this law; or

(3) It appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations;

the political subdivision within which the property or nonconforming use is located or the political subdivision owning the airport or served by it may acquire, by purchase, grant, or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, such an air right, easement, or other estate or interest in the property or nonconforming use in question as may be necessary to effectuate the purposes of this chapter.



§ 42-6-114 - Regulations and standards controlling over other laws.

Whenever the regulations made under authority of this chapter require a lower height of buildings or impose other higher standards than are required in any other law, provision made under regulations or authority of this chapter shall govern.



§ 42-6-115 - Zoning under special acts.

Nothing contained in this chapter shall be deemed to supplant or modify the provisions of any special or private act relating to the zoning or zoning powers of any municipality or county to which the special or private act is applicable, and all the provisions of the special or private act shall remain in full force and effect; but, insofar as this chapter is not inconsistent with the provisions of such special or private act, this chapter shall apply to the zoning powers and procedure of the municipality or county.



§ 42-6-116 - Incompatible use prohibited -- Airport noise compatibility plan not required.

(a) (1) Notwithstanding this chapter or any zoning ordinance or resolution created under the powers granted pursuant to title 13, chapter 7, part 1 or 2, or pursuant to any private act, no structure shall be erected or use of land approved that would create an incompatible use. The appropriate local governing body shall give adequate notice to any affected airport governing body of any proposal for a zoning classification change or building variance before the local governing body considers the change or variance.

(2) Any airport that has not conducted an airport noise compatibility plan, pursuant to title 14 of the Code of Federal Regulations, part 150, shall not be required to conduct such a study, nor shall it be required to adopt zoning for purposes of addressing incompatible use.

(b) Subsection (a) does not apply in any county having a metropolitan form of government and having a population greater than one hundred thousand (100,000), according to the 1990 federal census or any subsequent federal census.






Chapter 7 - Civil Air Patrol

§ 42-7-101 - Tennessee wing, existing for public purposes -- Gifts and allotments, authority to receive.

The functions of the Tennessee wing, civil air patrol, and of its various groups and squadrons, are declared to be for public purposes, and the organizations are entitled to receive appropriations, gifts, grants and allotments of moneys, for the carrying out of their several activities that benefit the general public, from the federal treasury, the state treasury, and the treasuries of the cities and counties of the state and from any other source whatsoever.



§ 42-7-102 - Leave of absence with pay -- Other rights and benefits.

(a) An employee of this state who is a member of the United States air force auxiliary civil air patrol who participates in a training program for the civil air patrol, or in emergency and disaster services, as defined in § 58-2-101, shall be entitled to a leave of absence with pay for a period of not more than fifteen (15) days during a calendar year for such purposes if the leave of absence is at the request of the employee's wing commander or the wing commander's designated representative.

(b) If an employee is granted a leave of absence pursuant to this section, the employee shall be entitled to the employee's regular salary during the time the employee is away from the employee's regular duties.

(c) Any leave of absence granted pursuant to this section shall be in addition to any other leave of the employee.

(d) All other rights and benefits of the employee, including seniority rights, insurance benefits, health insurance benefits, creditable service, and all other such rights and benefits, shall continue as if a leave of absence had not been granted.






Chapter 8 - Heliports

§ 42-8-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Heliport" means land from which helicopters take off and land. "Heliport" does not include heliports operated by a health care institution as defined in § 68-11-1602 or land on which a helicopter makes a landing required by an emergency. "Heliport" also does not include land that is on private property used for the landing of a privately owned and operated helicopter for private, non-commercial purposes on a limited basis that in no way is ever used by or for commercial helicopter touring as commercial helicopter touring is defined in § 42-1-301; and

(2) "Tourist resort county" means a county having more than five percent (5%) of its territory located within the boundaries of a national park established pursuant to 16 U.S.C. § 403.



§ 42-8-102 - Certain land not to be used as heliport -- Heliports on such land.

(a) Land in a tourist resort county within nine (9) miles of the boundary of a national park established pursuant to 16 U.S.C. § 403 cannot be used as a heliport.

(b) The department of transportation shall not issue or renew licenses pursuant to chapter 2 of this title for any heliport located on land subject to the prohibition in subsection (a), except that licenses may be renewed for heliports allowed to continue to operate under § 42-8-103.



§ 42-8-103 - Violations -- Heliport deemed nuisance -- Abatement, removal, conformity.

Notwithstanding § 13-7-208 or any other law to the contrary, a heliport operating as of April 23, 1992, that is in violation of § 42-8-102(a) is declared a public nuisance and shall be abated, removed or changed to conform with this chapter by July 1, 1994. Such heliports may continue to operate until that date provided:

(1) The heliport is not extended or expanded; and

(2) If the use of the land or any portion thereof as a heliport is discontinued for a period of six (6) months or changed, any future use of the land is in conformity with this chapter.



§ 42-8-104 - Violations -- Heliport deemed nuisance -- Private right of action.

Any heliport operated in violation of this chapter is deemed a public nuisance, causing irreparable injury to the state, the county in which the heliport is located, municipalities located in that county and the residents of the county. In addition to any other remedies or rights of action possessed by any person or governmental unit, persons who reside on land subject to the prohibitions in this chapter have a private right of action against a person operating a heliport in violation of this chapter, and have the right to seek injunctive relief as allowed by law, to recover damages for nuisance, and to recover costs and attorney's fees if the resident is the prevailing party.



§ 42-8-105 - Applicability -- Stricter standards.

(a) This chapter shall not affect existing or future land use restrictions adopted by an incorporated city or town in a tourist resort county greater than those stated in this chapter.

(b) This chapter does not apply to any county that has countywide zoning. If a county adopts countywide zoning after April 23, 1992, then this chapter shall not be applicable to such county.

(c) Notwithstanding subsection (b), this chapter shall be applicable in premier type tourist resorts as defined in § 67-6-103, and located in a tourist resort county as defined in § 42-8-101.









Title 43 - Agriculture And Horticulture

Chapter 1 - Department of Agriculture

Part 1 - Commissioner--Duties--General Provisions

§ 43-1-101 - Qualifications of commissioner.

The commissioner of agriculture, who is in control of the department of agriculture, shall be a practical farmer, actively identified with the agricultural interests of the state.



§ 43-1-106 - Duties of commissioner.

It is the duty of the commissioner of agriculture to determine, on the commissioner's own initiative, or upon request by the county legislative body of any county in this state, agricultural areas adjacent to state highways that are:

(1) Row crop areas devoted primarily for the growth of corn, cotton, soy beans, vegetables, and other similar seasonal agricultural commodities; and

(2) Grassland areas maintained and used primarily for grazing of livestock.



§ 43-1-111 - Promotion and enhancement of equine industry.

The commissioner of agriculture shall employ at least one (1) agricultural marketing specialist whose primary duty shall be the provision and coordination of such technical assistance, support, and encouragement as may be needed to promote and enhance development of Tennessee's equine industry. The commissioner shall collect, publish, and distribute statistics relating to equine production and marketing activities and opportunities within the state. The commissioner shall provide such other informational services as may be needed to notify the state's equine industry concerning the financial, managerial, marketing, regulatory, and administrative aspects of the horse industry in Tennessee and in other states.



§ 43-1-112 - Nursery stock production, sales and marketing.

(a) The commissioner of agriculture shall employ at least one (1) production and marketing specialist whose primary duty shall be the provision and coordination of technical assistance, support, and encouragement needed to promote and enhance the statewide development of nursery stock production and sales. At least once each year, the commissioner shall collect, publish, and distribute statistics relating to nursery stock production, marketing activities, and opportunities across the state. The commissioner shall provide other information to notify Tennesseans of the financial, managerial, marketing, regulatory, and administrative aspects of nursery stock production.

(b) As used in this section, "nursery stock production" means growing or propagating ornamental trees, shrubs, and other perennial plants or parts of ornamental trees, shrubs, or plants for sale on a commercial basis.

(c) To the extent feasible within existing budgetary resources, the University of Tennessee extension shall assist and cooperate with the department of agriculture in the provision and coordination of technical assistance, statistical, marketing and other information, support and encouragement necessary to promote and enhance the statewide development of nursery stock production.



§ 43-1-113 - Definition of agriculture.

(a) The definition of agriculture as set forth in subsection (b) shall be applicable to the term wherever it appears in the code, unless a different definition is specifically made applicable to the part, chapter, or section in which the term appears.

(b) (1) "Agriculture" means:

(A) The land, buildings and machinery used in the commercial production of farm products and nursery stock;

(B) The activity carried on in connection with the commercial production of farm products and nursery stock;

(C) Recreational and educational activities on land used for the commercial production of farm products and nursery stock; and.

(D) Entertainment activities conducted in conjunction with, but secondary to, commercial production of farm products and nursery stock, when such activities occur on land used for the commercial production of farm products and nursery stock.

(2) As used in this definition of agriculture, the term "farm products" means forage and sod crops; grains and feed crops; dairy and dairy products; poultry and poultry products; livestock, including breeding and grazing; fruits; vegetables; flowers; seeds; grasses; forestry products; fish and other aquatic animals used for food; bees; equine; and all other plants and animals that produce food, feed, fiber or fur.

(3) As used in this definition of agriculture, the term "nursery stock" means all trees, shrubs, or other plants, or parts of trees, shrubs or other plants, grown or kept for, or capable of, propagation, distribution or sale on a commercial basis.



§ 43-1-114 - Definition of livestock -- Applicability.

(a) The definition of livestock as set forth in subsection (b) shall be applicable to the term wherever it appears in the code, unless a different definition is specifically made applicable to the part, chapter, or section in which the term appears or unless the context otherwise requires.

(b) "Livestock" means all equine as well as animals that are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats, and poultry.






Part 2 - Divisions of Department [Repealed or Transferred]



Part 3 - State Veterinarian [Repealed]



Part 4 - State Chemical Laboratory [Repealed]



Part 5 - Tennessee Agricultural Museum

§ 43-1-501 - Created -- Objects preserved and displayed.

There is created and established the Tennessee agricultural museum, to be located in suitable quarters at Brentwood Hall, near Nashville, for the purpose of housing and preserving such early-American agricultural tools, implements, home furnishings, and other contrivances, and also, agricultural literature, as may be donated to the museum.



§ 43-1-502 - Administration of museum.

The museum shall be under the jurisdiction of and administered by the department of agriculture.



§ 43-1-503 - Operation of museum -- Annual reports.

The department of agriculture shall transact all necessary and proper business connected with the operation of the museum, which shall include drafting a report on the number and kind of exhibits donated during the preceding year, maintaining a register of visitors, and preparing a suitable report covering the activities of the board during the preceding year, which shall be submitted to the governor for approval.






Part 6 - Tennessee Agricultural Hall of Fame

§ 43-1-601 - Creation.

There is created and established the Tennessee agricultural hall of fame, to be created, established, and governed as provided by this part.



§ 43-1-602 - Board -- Members.

(a) The Tennessee agricultural hall of fame is placed under the general supervision of a board consisting of nine (9) members composed of the following:

(1) Commissioner of agriculture;

(2) Dean of the college of agricultural sciences and natural resources of the University of Tennessee;

(3) Dean of the University of Tennessee extension;

(4) President of the Tennessee Farm Bureau Federation;

(5) State master of the Grange;

(6) State supervisor of vocational agriculture; and

(7) Three (3) members to be appointed by the governor.

(b) All members shall serve without compensation.



§ 43-1-603 - Terms of members.

The term of office of each appointive member shall be two (2), four (4), and six (6) years, respectively, the tenure of office to be designated by the governor at the time of the original 1937 appointments.



§ 43-1-604 - Acceptance, admission and induction to hall of fame -- Rules and regulations.

(a) The board is empowered to formulate rules and regulations governing the acceptance and admission of candidates to the Tennessee agricultural hall of fame; provided, that no name shall be accepted until an authentic and written record of the achievements of the person in agricultural activities has been presented to and accepted by a majority vote of the board.

(b) The board shall promulgate rules and regulations to prescribe procedures to be used for the induction of nominees; provided, that any nominee who is deceased shall be eligible for induction five (5) years from the date of such nominee's death.



§ 43-1-605 - Gifts, bequests and awards.

The board is empowered to accept and receive gifts, bequests and awards, which are to become the sole property of the Tennessee agricultural hall of fame, and which are to be kept in a proper manner in a suitable and available room or hall in some state-owned building at Nashville; provided, that duplicates of gifts, bequests and awards may be displayed in a suitable room in the college of agricultural sciences and natural resources at the University of Tennessee.



§ 43-1-606 - Travel expenses.

All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 43-1-607 - Biennial report.

The board shall prepare a report to be delivered to the chair of the agriculture and natural resources committee of the house of representatives and the chair of the energy, agriculture and natural resources committee of the senate by February 15 of each odd-numbered year. The report shall provide information regarding the activities of the board for the previous two (2) years.






Part 7 - Agricultural Regulatory Fund

§ 43-1-701 - Establishment -- Source of fund -- Accounting -- Interest -- Investment -- Expenditures.

(a) There is established within the general fund a special agency account to be known as the Tennessee agricultural regulatory fund, referred to in this part as "the fund."

(b) (1) Notwithstanding any law to the contrary, there shall be deposited in the fund all fees, civil penalties, and damages collected pursuant to the following:

(A) Chapter 8, part 2 of this title, relative to pesticide dealers;

(B) The Tennessee Plant Pest Act of 1955, compiled in chapter 6, part 1 of this title;

(C) The Tennessee Insecticide, Fungicide, and Rodenticide Act, compiled in chapter 8, parts 1 and 2 of this title;

(D) Chapter 8, part 3 of this title, relative to the aerial application of pesticides;

(E) Tennessee Application of Pesticides Act of 1978, compiled in title 62, chapter 21; and

(F) Title 44, chapter 7, part 4 relative to the animal diagnostic laboratory.

(2) The commissioner of agriculture shall maintain separate accounting for the moneys collected and expended under each of the foregoing statutes.

(c) Any unencumbered moneys and any unexpended balance of the fund remaining at the end of any fiscal year shall not revert to the general fund, but shall be carried forward and maintained in separate accounts until expended in accordance with this part.

(d) Interest accruing on investments and deposits of the fund shall be returned to the fund and remain a part of the fund, allocated proportionately to each separate program.

(e) Moneys in the fund shall be invested by the state treasurer for the benefit of the fund pursuant to § 9-4-603. The fund shall be administered by the commissioner.

(f) Moneys in the fund may be expended only in accordance with annual appropriations approved by the general assembly. Subject to the foregoing requirement, moneys in the fund shall be expended at the direction of the commissioner only to defray the costs associated with implementing and effectuating the purposes of the statutes specified in subsection (b). Moneys deposited in the fund shall not revert at the end of any fiscal year; and all interest accruing on investments and deposits of the fund not otherwise expended shall be returned to and made a part of the fund. With respect to expenditures from the annual appropriations, the commissioner shall consult with a committee made up of the following: a nurseryman, actively engaged in the nursery business and designated by the Tennessee nurserymen's association; a greenhouse plant producer actively engaged in the business and designated by the plant production business; a representative designated by the Tennessee farm bureau; a licensed pest control operator actively engaged in the pest control business and designated by the Tennessee pest control association; and other representatives of organizations that may be affected by the regulatory provisions of those programs and services specified in subsection (b).



§ 43-1-703 - Fees authorized -- Regulations.

(a) In order to facilitate the proper administration of each statute listed in § 43-1-701(b), the department of agriculture shall charge fees for the various services and functions it performs under each of those statutes, including, but not limited to, permit processing fees, license fees, registration fees, plans review fees, facility inspection fees, charter fees, and costs of the department as may be necessary to implement associated provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. The level of these fees shall be determined after careful consideration of the direct and indirect costs incurred by the department in performing its various functions and services under each of the statutes listed in § 43-1-701(b). It is the intention of the general assembly that the fees shall provide funding for implementation of the respective statutes and/or improvement of the performance of the department in carrying out its duties.

(b) The fees shall be adopted by regulations by the commissioner of agriculture.

(c) All fees in existence prior to January 1, 2002, under the statutes specified in § 43-1-701(b), shall be continued and shall be calculated and maintained with any such additional fees authorized in this part; provided, that such existing fees may be used in any manner consistent with the commissioner's authority, this part notwithstanding.

(d) No permit or renewal of a permit shall be issued to an applicant for a permit under the foregoing authorities until all fees required by this part are paid in full.

(e) (1) Unless otherwise stipulated in this part, if any part of any fee imposed under this part is not paid within fifteen (15) days of the due date, a penalty of five percent (5%) of the amount due shall at once accrue and be added to the amount due. Thereafter, on the first day of each month during which any part of any fee or any prior accrued penalty remains unpaid, an additional penalty of five percent (5%) of the then unpaid balance shall accrue and be added to the unpaid balance. In addition, the fees not paid within fifteen (15) days after the due date shall bear interest at the maximum lawful rate from the due date to the date paid.

(2) In addition to other powers and authority provided in this part, the commissioner is authorized to seek injunctive relief in the chancery court of Davidson County or any court of competent jurisdiction for a judgment in the amount owed the state under this part.

(3) Any person required to pay the fees set forth under this part who disagrees with the calculation or applicability of the fee may petition the commissioner for a hearing. In order to perfect a hearing, a petition for a hearing, together with the total amount of the fee due must be received by the commissioner not later than fifteen (15) days after the due date. The hearing shall be in accordance with contested case provisions set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. If it is finally determined that the amount in dispute was improperly assessed, the commissioner shall return the amount determined to be improperly assessed with interest.

(f) For the following categories, the fees shall not exceed the following maximum amounts; however, the commissioner is encouraged to use graduated fees to fairly apportion the fees:

(1) Aerial applicator licenses: two hundred dollars ($200);

(2) Aerial decals: one hundred fifty dollars ($150);

(3) Animal diagnostic laboratory services including but not limited to biopsy, necropsy, cytology, parasitology, virology, bacteriology, toxicology, and immunology: one hundred and fifty dollars ($150) per case or test;

(4) Commercial pesticide applicator certification: fifteen dollars ($15.00) for each examination, five dollars ($5.00) for each replacement card or new card issued upon completion of recertification;

(5) Florist certificate: twenty-five dollars ($25.00);

(6) License examinations: one hundred fifty dollars ($150);

(7) Nematode sample analysis: ten dollars ($10.00);

(8) Nursery stock or other plant material plant dealer certificates: two hundred dollars ($200);

(9) Pest control charter fee: two hundred dollars ($200);

(10) Pest control licenses: twenty dollars ($20.00) per category;

(11) Pesticide dealer license fee: fifty dollars ($50.00);

(12) Pesticide dealer license late fee: twenty-five dollars ($25.00);

(13) Pesticide product registration fee: one hundred dollars ($100);

(14) Pesticide product registration late fee: fifty dollars ($50.00);

(15) Phytosanitary certificates: equivalent to federal U.S. department of agriculture, animal and plant health inspection service fees;

(16) Private pesticide applicator certification: ten dollars ($10.00);

(17) Solicitor/technician cards: twenty dollars ($20.00); and

(18) Special local need (24-C) fee: two hundred fifty dollars ($250).

(g) The department shall have no authority to assess the fee imposed by subdivision (f)(8), the greenhouse plant certification fee, or any other licensure or plant certification fee established by this part against:

(1) Any person engaged in the production of tobacco seedlings; or

(2) Any farmer who produces and sells plants or seedlings in connection with such person's farming operations, but who is not primarily engaged in the business of producing and selling plants or seedlings, as determined by the commissioner.



§ 43-1-704 - Certification of fees required -- Promulgation of fee schedule.

(a) Notwithstanding any law to the contrary, the commissioner of finance and administration shall certify to the commissioner of agriculture the amount of fees required by each program for the subsequent fiscal year based on the general appropriations act for that year. Upon receipt of such certification, all fee schedules shall be reviewed by the commissioner of agriculture. All fees and procedures for collecting fees shall be adopted pursuant to rulemaking procedures set forth in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. In adopting the rules, the commissioner of agriculture shall consider detailed information regarding salary and staffing improvements and other costs to be funded by the proposed fee schedule or fee increases. The commissioner of agriculture shall not increase fees in any year general state revenues have decreased from the previous year. Pursuant to recommendations of the commissioner of agriculture, and within sixty (60) days after receiving the commissioner of finance and administration's certification of the amount of fees required by each program, the commissioner of agriculture shall submit to the commissioner of finance and administration an official estimate of fees to be collected by each program for the fiscal year. It is the intention of the general assembly that any fees authorized in this part become established by promulgation of rules and regulations within twelve (12) months of passage.

(b) The fee schedule promulgated by each of the entities listed in § 43-1-703 shall not, when added to their individual program fund balance for prior years, exceed one hundred fifty percent (150%).

(c) (1) Beginning in fiscal year 2003-2004 and each year thereafter, the commissioner shall prepare a report that summarizes all program expenditures and revenues associated with implementation of those statutes listed in § 43-1-701. The report shall be submitted to members of the committee specified in § 43-1-701(f) as well as the chair of the agriculture and natural resources committee of the house of representatives and the chair of the energy, agriculture and natural resources committee of the senate.

(2) Beginning in 2007 and at least every five (5) years thereafter, the commissioner shall evaluate fee schedules associated with the department's regulatory services and recommend adjustments as may be appropriate. The report shall be submitted to the chair of the agriculture and natural resources committee of the house of representatives and the chair of the energy, agriculture and natural resources committee of the senate.



§ 43-1-705 - Conflict with federal law.

In the event that the requirements of this part conflict with applicable federal requirements pertaining to the establishment and collection of permit application or compliance fees by the department, the federal requirements shall take precedence over the conflicting requirements of this part. The commissioner of agriculture has the authority to collect the fees in § 43-1-701 and the fees established in accordance with applicable federal requirements.






Part 8 - Special Endowment Funds in the Tennessee FFA Foundation, Inc.

§ 43-1-801 - Established.

There is established special FFA endowment funds in the Tennessee FFA Foundation, Inc.



§ 43-1-802 - Appropriations for endowment fund.

The Tennessee FFA Foundation, Inc. is eligible to receive appropriations for its endowment fund from the state general fund subject to the following conditions:

(1) Neither an appropriation nor the income therefrom may be spent for any organization other than the Tennessee FFA Foundation, Inc.;

(2) Any appropriation shall be released to such foundation only as a dollar-for-dollar match of private contributions to the endowment fund; and

(3) Any appropriation shall not revert to the general fund at the end of any fiscal year prior to June 30, 2005, but shall be carried over from year to year for the purpose of accomplishing this part.



§ 43-1-803 - Interest on funds.

Interest accruing on investments of the funds deposited to the credit of the Tennessee FFA Foundation, Inc. under this endowment fund shall be used for the sole purpose of promoting FFA programs in the state of Tennessee.









Chapter 2 - State Board of Agriculture [Repealed.]



Chapter 6 - Pest Control

Part 1 - Plant Pest Act

§ 43-6-101 - Short title.

This part shall be known and may be cited as the "Tennessee Plant Pest Act."



§ 43-6-102 - Part definitions.

As used in this part and the rules, regulations or orders made pursuant to this part, unless the context otherwise requires:

(1) "Agent" means any person soliciting orders for or selling or distributing nursery stock or other plants under the partial or full control of a nursery owner or dealer;

(2) "Commissioner" means the commissioner of agriculture or the commissioner's duly authorized agents;

(3) "Dealer" means any person not a grower of nursery stock or other plants who buys or otherwise acquires nursery stock or other plants for the purpose of reselling or otherwise distributing nursery stock or other plants independently of any control of the grower;

(4) "Florist" means an establishment whose primary business is the retail sale of fresh cut flowers. A florist shall not be considered a dealer; provided, that the sales of rooted plant material sold by a florist shall be those used to enhance fresh cut flower arrangements, or that are intended to be grown and maintained indoors and that are not intended to be planted in the landscape;

(5) "Greenhouses" means any glass house, screen house or other structure in which plants are grown, kept, or propagated for sale or distribution;

(6) "Insect pests" means insects or closely related organisms in any stage of development injurious to the agricultural, horticultural, silvicultural, or other interests of the state;

(7) "Nursery" means any grounds or premises on or in which nursery stock is grown, kept or propagated for sale or distribution;

(8) "Nursery farmer" means any person engaged in the practice of growing or propagating nursery stock for sale, which person shall for all statutory purposes be deemed to be a farmer;

(9) "Nursery stock" means all trees, shrubs, or other perennial plants or parts of trees, shrubs, or other perennial plants grown or kept for, or capable of propagation, distribution, or sale on a commercial basis;

(10) "Nursery worker" means all persons employed on a nursery or property used in conjunction with a nursery, for the purpose of cultivating the soil, growing and propagating the stock, or for duties necessary for the grading, fumigating, cutting, packing, and the like, of the plants on the nursery, or the property used in conjunction with the nursery and prior to their entry into channels of commerce, shall be recognized for all statutory purposes as "farm laborers"; and

(11) "Plant diseases" means infectious or transmissible diseases of plants, and their pathogens, including parasitic plants in any stage of development.



§ 43-6-104 - Rules and regulations -- Force and effect.

The commissioner has the power to promulgate such rules and regulations under the authority of this part as may be necessary to prevent the further introduction of insect pests, pest plants, or plant diseases into the state, and to eradicate or suppress and control such insect pests, pest plants, or plant diseases occurring therein. Rules and regulations established under this part shall have the force and effect of law.



§ 43-6-105 - Uniform Administrative Procedures Act applicable -- Exception for quarantine procedure.

Administration of this part shall comply with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, except that an order of quarantine need not be treated as a contested case prior to receipt by the commissioner of a petition to review the quarantine. Petitions shall be heard by the commissioner as soon as reasonably possible.



§ 43-6-106 - Duties of commissioner -- Powers.

It is the duty of the commissioner to protect the agricultural, silvicultural and horticultural or other interests of the state from insect pests, pest plants, or plant diseases and to that end the commissioner is vested with power and authority to:

(1) Inspect or cause to be inspected by duly authorized agents or employees, plants, plant products, or other articles or things that may, in the commissioner's opinion, be capable of disseminating or carrying insect pests, pest plants, or plant diseases. For this purpose, the commissioner has the power to go upon any property, including private property, posted or otherwise, and open any bundle, package, or other container containing, or thought to contain, plants, plant products, or other articles or things capable of transmitting or carrying insect pests, pest plants, or plant diseases;

(2) Supervise or cause the treatment, cutting, or destruction of plants; treat or supervise treatment of land and soil; require the elimination of specific crops and prohibit the planting of those crops in designated areas for stipulated periods; regulate planting dates, harvest dates, and other cultural practices in designated areas; require destruction, treatment, other handling of crop residues and debris in designated areas; otherwise regulate land use in designated areas, when any or all of these measures are necessary to prevent the dissemination or to control or to eradicate insect pests, pest plants, or plant diseases and when rules and regulations therefor have been duly promulgated;

(3) Inspect or cause to be inspected all nurseries, greenhouses, or other plant growing establishments of whatever kind in the state at such intervals as the commissioner may deem best and promulgate such rules and regulations governing nurseries, greenhouses and other plant growing establishments and the movement of nursery stock, plants, and plant propagating material as the commissioner may deem necessary in the eradication, control or prevention of spread of insect pests, pest plants, or plant diseases;

(4) Promulgate rules and regulations to govern the sale and distribution of nursery stock, other plants or plant propagating material by dealers and agents;

(5) Promulgate rules and regulations under which nursery stock, other plants, plant propagating material, and plant products may be brought into this state from other states, territories, and foreign countries;

(6) Promulgate such rules and regulations with reference to plants and plant products while in transit through this state as may be deemed necessary to prevent the introduction into and dissemination within this state of insect pests, pest plants, or plant diseases;

(7) Require of any person, firm or corporation having plants, plant products, or other articles or things likely to carry insect pests, pest plants, or plant diseases, in the possession of such person, firm or corporation to give full information as to the origin and source of such plants, plant products, or other articles or things. It is a Class A misdemeanor for such person, firm or corporation to refuse to give such information if able to do so;

(8) Declare a dangerous insect pest, pest plant, or plant disease to be a public nuisance as well as any plant or other thing infested or infected with a dangerous insect pest, pest plant, or plant disease or that has been exposed to infestation or infection and therefore likely to communicate infestation or infection;

(9) Declare a quarantine against any area, place, nursery, forest, orchard, farm lot, or other boundary of whatever size or description, or any county or counties within this state, other states, territories, foreign countries or portion thereof in reference to dangerous insect pests, pest plants, or plant diseases and prohibit the movement within the state or any part of the state or the introduction into this state from other states, territories, or foreign countries, of all plants, plant propagating material, plant products, or other articles or things including soil from quarantined places or areas that are likely to carry dangerous insect pests, pest plants, or plant diseases if the quarantine is determined, after due investigation by the commissioner to be necessary in order to protect the agricultural, horticultural, and silvicultural, or other interests of this state. In such cases, the quarantine may be made absolute, or rules and regulations may be adopted prescribing the method and manner under which the prohibited articles may be moved into or within, sold, or otherwise disposed of in this state;

(10) Intercept and inspect while in transit or after arrival at destination, all plants, plant propagating material, plant products, or other things likely to carry insect pests, pest plants, or plant diseases being moved in this state, and if upon inspection, such plants, plant propagating material, plant products, or other things are found to be infested or infected with an injurious insect pest, pest plant, or plant disease, or if such material is believed to be likely to communicate or transmit an injurious insect pest, pest plant, or plant disease or is being transported in violation of any of the rules and regulations established pursuant to and under the authority of this part, then the plants, plant propagation material, plant products or other things may be treated when necessary, at the expense of the owners, and released, returned to the sender, or destroyed, the disposition to be determined under rules and regulations to be promulgated by the commissioner;

(11) Carry on investigations relating to methods of control, eradication, and/or prevention of spread of insect pests, pest plants, or plant diseases, and for that purpose may rent, lease, or purchase the necessary facilities, in accordance with existing state law pertaining to such transactions; and

(12) Apply to courts of competent jurisdiction for writs of injunction and institute criminal proceedings for the enforcement of this part. It is the duty of the several district attorneys general to represent the commissioner when called upon to do so.



§ 43-6-107 - Appointment of assistants -- Cooperative agreements -- Official publication.

The commissioner has the power and authority to:

(1) Purchase all necessary materials, supplies, office, laboratory, and field equipment and other things, in the manner prescribed by law, and make such other expenditures as may be essential and necessary in carrying out this part within the limits of the amount appropriated by law;

(2) Appoint, in accordance with any applicable rules or regulations of the department of human resources, such assistants, inspectors and other employees as may be required and prescribe their duties, and delegate to the assistants, inspectors and other employees such powers and authority as may be deemed proper within the limits of the power and authority conferred upon the commissioner by this part;

(3) Enter into cooperative arrangements with any person, municipality, county and other departments of this state, and boards, officers and authorities of other states and the United States for inspection with reference to insect pests, pest plants, or plant diseases and for the control and eradication of insect pests, pest plants, or plant diseases, and to contribute a just proportionate share of the expenses incurred under such arrangements; and

(4) Publish, at intervals to be determined by the commissioner, an official organ of the department of agriculture for public distribution and may from time to time publish and distribute to the public such further information as may be deemed necessary or in the public interest.



§ 43-6-108 - Promulgation of rules -- Certified copies in evidence.

All rules and regulations made pursuant to this part shall be promulgated as provided by law; provided, that in case of emergency where it is necessary to place a quarantine to take effect immediately, promulgation may be made by proclamation of the commissioner. Printed copies of all acts, rules, regulations, quarantines, or other notices, which shall be published by the commissioner under authority granted by this part, shall be admitted as sufficient evidence of such acts, rules, regulations, quarantines or other notices in all courts and on all occasions whatsoever; provided, that the correctness of such copies be certified to by the commissioner.



§ 43-6-109 - Pests and diseases -- Special permits.

The introduction into this state of any insect pests, pest plants, or plant diseases, except under a special permit issued by the commissioner, is prohibited.



§ 43-6-110 - Isolation of plants and products -- Inspection.

Any person, including common carriers, who shall knowingly receive plants, plant products, or other articles or things sold, given away, carried, shipped, or delivered for carriage or shipment within the state, as to which this part and the rules and regulations promulgated pursuant to this part have not been complied with, shall be required to isolate and hold the plant, plant product, or other article or thing, unopened and unused, subject to such inspection or other disposition as may be provided by the commissioner.



§ 43-6-111 - Liability of principal.

In construing and enforcing this part, the act, omission or failure of any official, agent, or other person acting for, or employed by, any association, partnership, corporation or other principal within the scope of such person's employment or office shall in every case be deemed the act, omission, or failure of the association, partnership, corporation or other principal as well as that of the individual.



§ 43-6-112 - Violations -- Penalty.

Any person who violates any provision or requirement of this part or of the rules and regulations made under this part or of any order or notice given pursuant to this part, or who forges, counterfeits, destroys, or wrongfully or improperly, uses any certificate provided for in this part or in the rules and regulations made pursuant to this part, or who interferes with or obstructs the commissioner or any of the commissioner's duly designated employees or agents in the performance of the person's duties, commits a Class C misdemeanor.






Part 2 - Eradication of Johnson Grass

§ 43-6-201 - Adoption of part by county legislative body.

The various county legislative bodies of the state may by resolution adopt this part by a vote of its members. Upon a two-thirds (2/3) vote of the county legislative body for the adoption of this part, the results of the vote shall be certified to the commissioner of agriculture. If a majority of the votes cast are against the adoption of this part, the question shall not be resubmitted for reconsideration of the county legislative body for at least one (1) year after the vote.



§ 43-6-202 - Johnson grass extermination areas -- Designation by commissioner of agriculture -- Notice.

The commissioner of agriculture shall within thirty (30) days after receipt of the notice from the county clerk as provided in § 43-6-201 declare the county to be a "Johnson grass extermination area" and the commissioner shall cause suitable notice to be published in a newspaper in the county for two (2) consecutive weeks. The notice shall specify that the county has been declared a Johnson grass extermination area and that all property owners in the county shall, not later than April 30 following the publication of the notice, take steps to control and eradicate Johnson grass on all lands owned by them or under their control. The commissioner may have inserted in the notice such other pertinent and relevant information as the commissioner may deem advisable.



§ 43-6-203 - County weed control boards.

(a) The commissioner of agriculture shall, within ten (10) days after receipt of the notice provided for in § 43-6-201, appoint a three-member county weed control board composed of citizens of the county, which shall be named by the county legislative body to serve as advisors and to assist the commissioner in the administration of this chapter and to perform such other duties as may be prescribed by the commissioner.

(b) Members of the board shall receive no salary for their services, but shall be reimbursed by the county legislative body for their actual and necessary expenses incurred in the performance of their duties.



§ 43-6-204 - Duties of commissioner of agriculture.

(a) The commissioner of agriculture has the duty under this part to:

(1) Assist the county weed control board, all public utilities, the department of transportation, the county legislative body, drainage districts, the county highway department, other public and quasi-public corporations and other interested parties in the control and eradication of Johnson grass;

(2) Be informed of the origin, nature and appearance of Johnson grass and the manner in which it is disseminated and shall follow recommendations of the University of Tennessee, college of agricultural sciences and natural resources, as to the best and approved method to control, eradicate and prevent the dissemination of Johnson grass; and

(3) Cooperate with and have authority to enter into cooperative agreements with state and federal agencies and departments for the furtherance of the control and eradication of Johnson grass.

(b) The commissioner shall make all rules and regulations for carrying out this part and its requirements.



§ 43-6-205 - Inspection of land by county weed control boards.

(a) The county weed control board is responsible for the inspection of lands and places for compliance with this part, and has the authority to employ all necessary assistance required for inspections, and shall certify the expense thereof to the county clerk for payment.

(b) The commissioner or the commissioner's designated representative, as well as the county weed control board or the designated representative of the board, shall have the right of ingress or egress upon all lands in the county in making an inspection or performing any other duties imposed by this part.



§ 43-6-206 - Failure to comply -- Prosecution.

Upon failure or refusal to comply with this part, the failure or refusal shall be reported by the county weed control board to the district attorney general for the county affected, and it shall be the duty of the district attorney general to prosecute all persons violating this part in the manner provided in this part.



§ 43-6-207 - Duty to control and exterminate.

(a) It is the duty of all public utilities where they control the surface area, the department of transportation, the county legislative body, drainage districts, county road departments and other public and quasi-public corporations and every landowner in Johnson grass extermination areas, to:

(1) Control and eradicate Johnson grass and prevent its regrowth and reinfestation on all lands, rights-of-way and easements owned, occupied or controlled by them;

(2) Employ methods of control and eradication and for the prevention of the regrowth and reinfestation of Johnson grass as directed by the commissioner of agriculture or the county weed control board; and

(3) Comply with all orders, rules and regulations promulgated by the commissioner of agriculture pursuant to this part.

(b) The department of transportation may not enter into such program on a pilot basis with more than one (1) county.

(c) The state shall not be held civilly liable for any act in compliance with the purpose and intent of this part.



§ 43-6-208 - Nuisance -- Action to enjoin.

The existence or growth of Johnson grass, in counties electing to come under this part, is declared to be a public and common nuisance and the district attorneys general for and in those counties affected shall have the duty to bring an action in the circuit court of such county to enjoin this nuisance. The action shall be brought in the name of the state of Tennessee and shall be tried as in equity cases. In order to sustain the action, it shall be necessary to allege that thirty (30) days' advance notice of the filing of the suit has been served upon the defendant or defendants, and that the defendant or defendants, have taken no suitable action to comply with this part prior to the filing of the suit. Any landowner whose land is adjacent to or within one hundred feet (100') of land on which the nuisance is permitted or maintained and who is not undertaking a Johnson grass control program may bring a civil action for injunction against any person permitting or maintaining the nuisance and shall, in addition to injunctive relief, be entitled to recover as a penalty the sum of five hundred dollars ($500) and any actual damages sustained as a result of the maintenance of the nuisance.



§ 43-6-209 - Appropriation of funds by county.

Upon the adoption of this part by a county, such county thereafter is specifically authorized to appropriate funds to carry out and administer this part.



§ 43-6-210 - Removal of county from provisions of part.

When any particular county has adopted this part and brings itself within this part, it may at any subsequent time remove itself from the provisions hereof by a proper resolution therefor adopted by a majority vote of the county legislative body. Upon the adoption of such resolution, this part shall not apply to the county.






Part 3 - Pest Control Compact [Repealed]

§ 43-6-301 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 1; T.C.A., §§ 43-2801, 43-7-101; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-302 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 2; T.C.A., §§ 43-2802, 43-7-102; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-303 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 3; T.C.A., §§ 43-2803, 43-7-103; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-304 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 4; T.C.A., §§ 43-2804, 43-7-104; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-305 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 5; T.C.A., §§ 43-2805, 43-7-105; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-306 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 6; T.C.A., §§ 43-2806, 43-7-106; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-307 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 7; T.C.A., §§ 43-2807, 43-7-107; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.



§ 43-6-308 - [Repealed.]

HISTORY: Acts 1969, ch. 81, § 8; T.C.A., §§ 43-2808, 43-7-108; repealed by Acts 2014, ch. 509, § 2, effective March 6, 2014.






Part 4 - Eradication of the Cotton Boll Weevil

§ 43-6-401 - Purpose.

The general assembly has found and determined and does declare that the boll weevil is a public nuisance, a pest and a menace to the cotton industry. Due to the interstate nature of boll weevil infestation, it is necessary to secure the cooperation of cotton growers and other state and federal governments to carry out a program of boll weevil suppression or eradication. The purpose of this part is to secure the suppression or eradication of the boll weevil and to provide for certification of a cotton grower's organization to cooperate with state and federal agencies in the administration of cost sharing programs for the suppression or eradication of the boll weevil.



§ 43-6-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Boll weevil" means Anthonomus grandis Boheman in any stage of development;

(2) "Certificate" means a document issued or authorized by the commissioner indicating that a regulated article is not contaminated with boll weevils;

(3) "Commissioner" means the commissioner of agriculture or the commissioner's designated representative;

(4) "Cotton" means any cotton plant or cotton plant product upon which the boll weevil is dependent for completion of any portion of its life cycle;

(5) "Cotton grower" means any person who is engaged in and has an economic risk in the business of producing, or causing to be produced, cotton for market;

(6) "Department" means the Tennessee department of agriculture;

(7) "Host" means any plant or plant product upon which the boll weevil is dependent for completion of any portion of its life cycle;

(8) "Infested" means actually infested with a boll weevil, or so exposed to infestation that it would be reasonable to believe that an infestation exists;

(9) "Permit" means a document issued or authorized by the commissioner to provide for the movement of regulated articles to restricted designations for limited handling, utilization, or processing;

(10) "Person" means any individual, corporation, company, society, or association, or other business entity; and

(11) "Regulated article" means any article of any character carrying or capable of carrying the boll weevil, including, but not limited to, cotton plants, seed cotton, other hosts, gin trash and mechanical cotton pickers.



§ 43-6-403 - Commissioner -- Duty -- Cooperation with agencies, groups or persons.

The commissioner shall carry out programs to destroy and eliminate boll weevils in this state. The commissioner may cooperate with any agency of the federal government, any state, any other agency in this state, or any person engaged in growing, processing, marketing, handling cotton, or any group of such persons in this state in programs to effectuate the purposes of this part, and may enter into written agreements to effectuate those purposes. Such agreements may provide for cost sharing and for division of duties and responsibilities under this part, and may include other provisions generally to effectuate the purposes of this part.



§ 43-6-404 - Commissioner -- Powers.

The commissioner may enter cotton fields and other premises in order to carry out such activities, including, but not limited to, treatment with pesticides, and monitoring as may be necessary to carry out this part. The commissioner may inspect any fields or premises in this state and any property located in or on any fields or premises in this state for the purpose of determining whether the property is infested. Such inspection and other activities may be conducted at any reasonable hours falling between sunrise and sunset.



§ 43-6-405 - Cotton growers -- Submission of form.

Every person growing cotton in this state shall furnish to the commissioner, on forms supplied by the commissioner, such information as the commissioner may require, concerning the size and location of all commercial cotton fields and of noncommercial patches of cotton grown as ornamentals or for other purposes.



§ 43-6-406 - Promulgation of rules -- Quarantine.

Whenever the commissioner determines that such action is necessary, or reasonably appears necessary, to prevent or retard the spread of the boll weevil, the commissioner may promulgate rules quarantining this state, or any portion thereof, and governing the storage or other handling in the quarantined areas of regulated articles and the movement of regulated articles into or from quarantined areas. The commissioner may also promulgate rules governing the movement of regulated articles from other states or portions thereof into this state when the other state is known to be infested.



§ 43-6-407 - Elimination zones -- Designation -- Rules -- Penalties.

The commissioner may designate by rule one (1) or more areas of this state as "elimination zones" where boll weevil eradication programs will be undertaken. The commissioner may promulgate reasonable rules regarding areas where cotton cannot be planted within an elimination zone when there is reason to believe it will jeopardize the success of the program or present a hazard to public health or safety. The commissioner may issue rules prohibiting the planting of noncommercial cotton in elimination zones, and requiring that all growers of commercial cotton in the elimination zones participate in a program of boll weevil eradication, including cost sharing as prescribed in the rules. Notice of the prohibition and requirement shall be given by publication for one (1) day each week for three (3) successive weeks in a newspaper having general circulation in the affected area. The commissioner may set by rule a reasonable schedule of penalty fees to be assessed when growers in designated "elimination zones" do not meet the requirements of rules issued by the commissioner with respect to reporting of acreage and participation in cost sharing as prescribed by rule. Such penalty fee shall not exceed a charge of fifty dollars ($50.00) per acre. When a grower fails to meet the requirements of rules promulgated by the commissioner, the commissioner is authorized in elimination zones to destroy cotton not in compliance with the rules. Costs incurred by the commissioner may be assessed against the grower.



§ 43-6-408 - Destruction or treatment of cotton in elimination zones.

The commissioner may destroy or, in the commissioner's discretion, treat with pesticides volunteer or other noncommercial cotton, and may establish procedures for the purchase and destruction of commercial cotton in elimination zones when the commissioner deems such action necessary to effectuate the purposes of this part. No payment shall be made by the commissioner to the owner or lessee for the destruction or injury of any cotton that was planted in an elimination zone after publication of notice as provided in this part, or was otherwise handled in violation of this part, or the rules adopted pursuant thereto. However, the commissioner shall pay for losses resulting from the destruction of cotton that was planted in such zones prior to publication of the notice.



§ 43-6-409 - Elimination zones -- Restricted entry and regulations.

(a) The commissioner may promulgate rules restricting entry by persons, and location of honeybee colonies in any premises in an elimination zone that have been or are to be treated with pesticides, or otherwise treated to cause the eradication of the boll weevil, or in any other area that may be affected by such treatments.

(b) (1) The commissioner may also adopt such other rules and regulations as the commissioner deems necessary to further effectuate the purposes of this part.

(2) All rules under this part shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 43-6-410 - Violations -- Penalties.

(a) Any person who violates any of the provisions of this part or the rules promulgated under this part, or who alters, forges or counterfeits, or uses without authority, any certificate or permit or other document provided for in this part or in the rules promulgated under this part, commits a Class A misdemeanor.

(b) Any person who, except in compliance with the rules of the commissioner, moves any regulated article into this state from any other state that the commissioner has determined in such rules is infested, commits a Class A misdemeanor.



§ 43-6-421 - Cotton growers' organization -- Certification.

(a) The commissioner may certify a cotton growers' organization for the purpose of entering into agreements with the state of Tennessee, other states, the federal government and other parties as may be necessary to carry out the purposes of this part.

(b) In order to be eligible for certification by the commissioner, the cotton growers' organization must demonstrate to the satisfaction of the commissioner that:

(1) It is a nonprofit organization and could qualify as a tax exempt organization under § 501(a) of the Internal Revenue Code of 1954 [26 U.S.C. § 501(a)];

(2) Membership in the organization shall be open to all cotton growers in this state;

(3) The organization shall have only one (1) class of members with each member entitled to only one (1) vote; and

(4) The organization's board of directors shall be comprised as follows:

(A) Four (4) Tennessee cotton growers to be appointed by the commissioner;

(B) One (1) representative from each cotton producer organization certified as a producer organization by the National Cotton Council and eligible to name delegates to such council; and

(C) One (1) representative of state government from this state to be appointed by the commissioner.

(c) All books and records of account and minutes of proceedings of the organization shall be available for inspection or audit by the commissioner at any reasonable time.

(d) Employees or agents of the growers' organization who handle funds of the organization shall be adequately bonded in an amount to be determined by the commissioner.

(e) If the commissioner finds that the growers' organization meets the requirements set forth in subsection (b), the commissioner shall certify the organization in writing, for the purposes of this part only, and such certification shall not affect any other organization of cotton growers established for other purposes. The commissioner shall certify only one (1) such organization; provided, that the commissioner may revoke the certification of the organization if at any time the organization fails to meet the requirements of this part.



§ 43-6-422 - Certified cotton growers' organization -- Form -- Members -- Powers -- Liabilities.

(a) The certified cotton growers' organization shall be:

(1) A public corporation and may contract and be contracted with, implead and be impleaded, and complain and defend in all courts; and

(2) Governed by a board of directors, which shall name its chair, vice chair, and secretary, and determine a quorum for the transaction of its business.

(b) The certified cotton growers' organization may appoint advisory boards, special committees, legal counsel, and technical and clerical personnel to advise, aid, and assist the organization in the performance of its duties, and fix, if necessary, any compensation for such services.

(c) The members, officers, and employees of the certified cotton growers' organization operating under this part shall not be held individually responsible to any grower or other person for errors in judgment, mistakes, or other acts of omission or commission, other than their own acts of dishonesty or crime. No member, officer, or employee shall be held individually responsible for any act of omission of any other member of such organization. The liability of the members of the certified cotton growers' organization shall be several and not joint, and no member shall be liable for the default of any other member.

(d) The certified cotton growers' organization may borrow money or otherwise incur indebtedness, and may expend the moneys so acquired for the purpose of destroying and eradicating the boll weevil in Tennessee. Any indebtedness created pursuant to this subsection (d) shall be repaid from the assessments on the cotton growers provided for in § 43-6-423 or from other funds available to the cotton growers' organization, and shall not constitute a debt of the state or any department, agency, political subdivision, official, or employee of the state. Funds borrowed under this subsection (d) may be expended by the certified cotton growers' organization for the purpose of reducing the annual assessment or increasing the number of years over which cotton growers are required to pay assessments under this part.



§ 43-6-423 - Assessments -- Authorizing referendum -- Disposition of funds.

(a) Upon the request of the certified cotton growers' organization, the commissioner shall authorize a referendum among cotton growers upon the question of whether an assessment shall be levied upon cotton growers in the state to offset, in whole or in part, the cost of boll weevil or other cotton pest suppression or eradication programs authorized by this part or by any other law of this state.

(b) The assessment levied under this part shall be based upon the number of acres of cotton planted. The amount of the assessment, the period of time for which it is levied, and the geographical area to be covered by the assessment shall be determined by the commissioner, upon recommendation by the board of directors of the cotton growers' organization.

(c) All affected cotton growers shall be entitled to vote in any such referendum, and the commissioner shall determine any questions of eligibility to vote.

(d) Passage of such referendum shall require a two-thirds (2/3) majority of those eligible cotton growers voting.

(e) The assessments collected by the department under this part, less such amounts as may be authorized in the general appropriations act for administration of this part, shall be promptly remitted to the certified cotton growers' organization under such terms and conditions as the commissioner may deem necessary to ensure that such assessments are used in a sound program of eradication or suppression of the boll weevil or other cotton pests.

(f) There is created within the state treasury a fund known as the "certified cotton growers' organization fund." All funds received, appropriated or otherwise coming under this part shall be deposited into the state treasury to the credit of the certified cotton growers' organization. The commissioner shall administer the fund and make payments from the fund in the same manner as other state agencies for the administration and implementation of the purposes of this part. Amounts in the fund at the end of any fiscal year shall not revert to the general fund but shall remain available to the organization for the purposes as set forth in this part. Should the eradication program be discontinued or certification of the cotton growers' organization be revoked by the commissioner, any funds remaining in its hands at that time may be paid out by the commissioner for existing obligations and for closing the affairs of the certified cotton growers' organization. Any funds remaining over and above those required for completing the business of the cotton growers' organization shall be paid by the commissioner to the contributing growers on a pro rata basis.

(g) The commissioner, with the approval of the board of directors of the certified cotton growers' organization, may grant waivers of timely payments of assessments, when a grower can show that assessments will cause an undue financial burden or bankruptcy. Such waivers shall not exceed six (6) months in length, and shall be subject to an equitable rate of interest.

(h) Records maintained by the commissioner on behalf of the certified cotton growers' organization shall be audited at least annually by the comptroller of the treasury or the comptroller's designated representative.



§ 43-6-424 - Referendum -- Management and expense.

The arrangements for, and management of, any referendum held under this part shall be under the direction of the certified cotton growers' organization. The organization shall bear all expenses incurred in conducting the referendum, to include furnishing the ballots and arranging for the necessary poll holders.



§ 43-6-425 - Subsequent referenda.

(a) If any referendum conducted under this part fails to receive the required number of affirmative votes, the certified organization may, with the consent of the commissioner, call other referenda.

(b) After the passage of any referendum, the eligible voters shall be allowed, by subsequent referenda, at least every ten (10) years, to vote on whether to continue their assessments. All of the requirements for an initial referendum shall be met in subsequent referenda.



§ 43-6-426 - Failure to pay assessments and penalties -- Commissioner's lien -- Rules.

(a) A cotton grower who fails to pay, when due and upon reasonable notice, any assessment levied under this part, shall be subject to a per acre penalty as established in the commissioner's rules, in addition to the assessment.

(b) A cotton grower who fails to pay all assessments, including penalties, within thirty (30) days of notice of penalty, shall destroy any cotton plants growing on such cotton grower's acreage that is subject to the assessment. Any such cotton plants that are not destroyed shall be deemed to be a public nuisance, and such public nuisance may be abated in the same manner as any public nuisance. The commissioner, with the approval of the attorney general and reporter and upon the relation of the attorney general and reporter, may apply to the circuit court of the judicial district in which the public nuisance is located to have the nuisance condemned and destroyed, with all costs of destruction to be taxed against the grower. This injunctive relief shall be available to the commissioner, notwithstanding the existence of any other legal remedy, and the commissioner shall not be required to file a bond.

(c) Whenever a cotton grower fails to pay all assessments, penalties, and costs associated with the treatment and/or destruction of a cotton crop, the commissioner may recover the amount due from the buyer of the grower's crop, equal to but not exceeding the amount the buyer paid for the crop. Notice of the commissioner's claim shall be given in writing to the grower and the buyer. The buyer shall pay the commissioner's claim before payment for the crop is made to the grower. Beginning on the date written notice is received by the buyer, the commissioner's claim shall apply to any cotton crop grown by the grower, including future crops, until the commissioner's claim is paid in full. The buyer shall be liable for making the payment to the commissioner; however, any buyer of cotton shall take free of the commissioner's claim if the buyer has not received written notice of the claim by the date the grower receives payment for the crop.

(d) If the grower's cotton crop fails or is not sufficient to pay the commissioner's claim as provided for in subsection (c), the commissioner shall have a lien of equal dignity with other liens for moneys owed to the state against all real and personal property owned or subsequently acquired by the grower in accordance with § 67-1-1403. The commissioner shall cause a notice of a lien for payment of the claim to be recorded in the office of the appropriate county register of deeds as provided for in § 67-1-1403.

(e) The commissioner may promulgate rules as may be necessary to file a lien to accomplish the purposes of this part.



§ 43-6-431 - General purpose -- Construction.

This part is declared to be remedial in nature, and shall be liberally construed to effectuate its purposes.






Part 5 - Suppression of Black Flies

§ 43-6-501 - Legislative intent.

The general assembly recognizes the negative impact of uncontrolled populations of simulium jenningsi and simulium fibrinflatum ("black flies") on the economy and quality of life of a region. The general assembly also recognizes that the tourism and agricultural industries can be particularly affected by an overpopulation of black flies and that an overpopulation may be likely to spread throughout the eastern part of the state as black fly populations increase with the improvement of water quality. The general assembly believes that it is important to explore potential solutions to black fly infestation before the black fly problem becomes unmanageable and industries important to the state suffer the consequences of state inaction.



§ 43-6-502 - Study of biological suppression program.

(a) The University of Tennessee shall initiate and administer a two-year black fly suppression program using a biological control agent in the Greenbrier Valley and the areas adjacent to the Pigeon River under the supervision of the department of agriculture. The university shall study the biological and socioeconomic effects of the suppression program on the region. The university shall report its findings to the department of agriculture and the department of environment and conservation. The university shall also report the results of the program to the energy, agriculture and natural resources committee of the senate and the agriculture and natural resources committee of the house of representatives.

(b) The Tennessee wildlife resources agency is authorized to participate in the black fly suppression program in order to promote wildlife management by improving the quality of hunting and fishing conditions in the subject area.

(c) None of the funds for the program authorized by this section shall be expended until all authorizations required by law have become final and effective, including, but not limited to, a permit required by the Water Quality Control Act of 1977, compiled in title 69, chapter 3, part 1.



§ 43-6-503 - Biological control agent.

The biological control agent used in the program shall be known to pose no significant threat to people, animals, or the environment as used by the program. The department of agriculture is authorized to suspend the program indefinitely, if the agency has reason to believe that the safety of the citizens or the integrity of the environment of the subject area is threatened.









Chapter 8 - Pesticides

Part 1 - General Provisions

§ 43-8-101 - Short title.

This part and part 2 of this chapter shall be known and may be cited as the "Tennessee Insecticide, Fungicide, and Rodenticide Act."



§ 43-8-102 - Part definitions.

As used in this part and part 2 of this chapter, unless the context otherwise requires:

(1) "Active ingredient" means:

(A) In the case of a pesticide other than a plant regulator, defoliant or desiccant, an ingredient that will prevent, destroy, repel or mitigate;

(B) In the case of a plant regulator, an ingredient that, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of plant growth;

(C) In the case of a defoliant, an ingredient that will cause the leaves or foliage to drop from a plant;

(D) In the case of a desiccant, an ingredient that will artificially accelerate the drying of plant tissue; and

(E) In the case of a spray adjuvant, any ingredient that will act as a functioning agent;

(2) "Adjuvant" means any substance that, when added to a pesticide, is intended to aid, modify or enhance its effectiveness by its properties of serving as a wetting agent, detergent, spreading agent, synergist, deposit builder, adhesive, surfactant, emulsifying agent, deflocculating agent, water modifier, or similar agent, with or without toxic properties of its own, and when sold in a package or container separate from that of the pesticide with which it is to be used;

(3) "Adulterated" means a condition wherein strength or purity of a pesticide falls below the professed standard of quality as expressed on labeling under which it is sold, or if any substance has been substituted wholly or in part for the pesticide, or if any valuable constituent thereof has been wholly or in part abstracted;

(4) "Antidote" means the most practical immediate treatment in case of poisoning and includes first aid treatment;

(5) "Commissioner" means the commissioner of agriculture;

(6) "Inert ingredient" means an ingredient that is not an active ingredient;

(7) "Ingredient statement" means a statement of the name and percentage of each active ingredient, together with the total percentage of all inert ingredients in the pesticide;

(8) "Label" means the written, printed or graphic matter on or attached to a pesticide, or the immediate container thereof and the outside container or wrapper of the retail package, if any there be, of the pesticide;

(9) "Labeling" means all labels and other written, printed or graphic matter:

(A) Upon the pesticide or any of its containers or wrappers;

(B) Accompanying the pesticide at any time; or

(C) To which reference is made on the label or literature accompanying the pesticide, except when accurate, non-misleading reference is made to current official publications of the state experiment station, the state institute of agriculture, the Tennessee department of agriculture, the department of environment and conservation, or similar federal institutions or other official agencies of this state or other states when such agencies are authorized by law to conduct research in the field of pesticides;

(10) "Misbranded" means a condition as to a pesticide, wherein:

(A) Its labeling bears any statement, design or graphic representation relative to the pesticide, or to its ingredients, that is false or misleading in any particular;

(B) It is an imitation of or is offered for sale under the name of another pesticide;

(C) Advertisement by any means is misleading in any particular;

(D) The labeling accompanying the pesticide does not contain directions for use that are necessary and when complied with would be adequate to protect health and the environment;

(E) The label does not bear an ingredient statement that is displayed on the outside of the immediate container and cannot be easily read as the container is presented or displayed under customary conditions of purchase;

(F) Any word, statement or other information required by or under authority of this part and part 2 of this chapter to appear on the label or labeling is not as prominently displayed as other material on the label or labeling;

(G) When used as directed or in accordance with commonly recognized practice, it is injurious to humans or other vertebrate animals or vegetation, except weeds, to which it is applied, or to the person applying the pesticide;

(H) The label does not contain a warning or caution statement that may be necessary and if complied with is adequate to protect health and the environment;

(I) The label does not bear the registration number assigned in connection with its registration;

(J) The labeling does not contain a statement of the use classification under which the product is registered; or

(K) In the case of a plant regulator, defoliant, or desiccant when used as directed, it is injurious to health and the environment; provided, that physical or physiological effects on plants or parts thereof shall not be deemed to be injurious when this is the purpose for which the plant regulator, defoliant, or desiccant was applied, in accordance with label claims and recommendations;

(11) "Person" means any individual, partnership, association, corporation or organized group of persons whether incorporated or not;

(12) "Pesticide" means any substance or mixture of substances or chemical intended for defoliating or desiccating plants or for preventing, destroying, repelling, or mitigating any insects, rodents, fungi, bacteria, weeds or other forms of plant or animal life the commissioner shall declare to be a pest. This includes, but is not limited to, insecticides, fungicides, bactericides, herbicides, desiccants, defoliants, plant regulators, adjuvants or nematocides;

(13) "Registrant" means the person registering any pesticide pursuant to this part and part 2 of this chapter; and

(14) "Use in a manner inconsistent with labeling" as to a pesticide means any use of a registered pesticide in a manner not permitted by its labeling, except that "use in a manner inconsistent with labeling" does not include:

(A) Applying a pesticide at any dosage, concentration, or frequency less than that specified on the labeling;

(B) Applying a pesticide against any target pest not specified on the labeling if the application is to the crop, animal, or site specified on the labeling, unless federal requirements demand that the labeling specifically state that the pesticide may be used only for the pests specified on the labeling;

(C) Employing any method of application not prohibited by the labeling;

(D) Mixing a pesticide or pesticides with a fertilizer when such mixture is not prohibited on the labeling; or

(E) Any other use otherwise inconsistent but specifically permitted under federal law.



§ 43-8-103 - Pesticides -- Prohibitions as to sale or transportation.

(a) It is unlawful for any person to distribute, sell, or offer for sale within the state of Tennessee, or deliver for transportation or transport in intrastate commerce or between points within this state through any point outside this state any of the following:

(1) Any pesticide that is not registered pursuant to § 43-8-104, or any pesticide where claims or directions for use differ in substance from the representations made in connection with its registration or if the composition of the pesticide differs from its composition as represented in connection with its registration;

(2) Any pesticide, unless it is in the registrant's or the manufacturer's unbroken immediate container, and there is affixed to such container, and to any outside container or wrapper of the retail package where required information on the immediate container cannot be clearly read, a label bearing:

(A) The name and address of the manufacturer, registrant or person for whom manufactured;

(B) The name, brand or trademarks under which the article is sold; and

(C) The net weight or measure of the contents subject, however, to such reasonable variations as the commissioner may permit;

(3) Any pesticide that contains any substance or substances in quantities highly toxic to humans, determined as provided in § 43-8-106, unless the label bears, in addition to any other matter required by this part and part 2 of this chapter:

(A) The skull and crossbones;

(B) The word "poison" prominently, in red on a background of distinctly contrasting color; and

(C) A statement of an antidote for the pesticide; or

(4) Any pesticide that is adulterated or misbranded.

(b) A violation of this section is a Class A misdemeanor.



§ 43-8-104 - Registration of products -- Annual renewal -- Labeling -- Statement filed by registrant -- Registration of brand or grade -- License to sell registered brands -- Refusal or cancellation of registration.

(a) Every pesticide that is distributed, sold or offered for sale within this state or transported within this state shall be registered with the commissioner, except as provided below. The commissioner may register and permit the sale of any pesticide that has been duly registered under the federal Insecticide, Fungicide and Rodenticide Act, but products so registered shall be subject to the registration fees provided for herein, and to all other provisions of this part and part 2 of this chapter. All pesticide products shall be registered annually and their registration shall expire on June 30, following the date of issuance.

(b) Products having the same formula and manufactured by the same person or firm, where the labeling contains the same claims, and the labels bear a designation identifying the products as the same pesticide, may be registered as a single pesticide, with additional names and labels added by a supplemental statement during the registration term. Within the discretion of the commissioner or the commissioner's authorized representative, a change in the labeling or formulas of a pesticide may be made within the registration term without requiring a reregistration of the product; provided, that the name of the item is not changed, and that no change is made that lowers the efficacy of the product.

(c) The registrant shall file with the commissioner a statement including:

(1) The name and address of the registrant and the name and address of the person whose name will appear on the label, if other than the registrant;

(2) The name of the pesticide;

(3) A complete copy of the labeling accompanying the pesticide and a statement of all claims made and to be made for it including directions for use; and

(4) In the case of adjuvants, surfactants, emulsifiers, wetting agents, and other materials included as adjuvants that have nonionic surfactants as the principal agent, the ingredient statement on the label must show the percentage of the active adjuvant at least by the generic chemical name and, further, that the specific chemical name identifying the hydrophobic and hydrophilic portions of the molecule and the ratio of the same must be given on a data sheet that shall accompany the label when application for registration is made, the latter being necessary in order that the chemical content may be determined by the department of agriculture, division of technical services, for regulatory purposes. In the case of products having cationic and anionic surfactants as the principal agent, the chemical names of those materials must be used in the ingredient statement on the label together with the percentage contents of the principal surfactants. In the case of products not involving hydrophobic and hydrophilic portions of the molecule such as in the case of most synergists and other nonsurfactant adjuvants, the chemical name of the material must be used in the ingredient statement on the label.

(d) If it does not appear to the commissioner that the article is such as to warrant the proposed claims for it or if the article and its labeling and other material required to be submitted do not comply with this part and part 2 of this chapter, the commissioner shall notify the registrant of the manner in which the article, labeling, or other material required to be submitted fail to comply with this part and part 2 of this chapter so as to afford the registrant an opportunity to make the necessary corrections.

(e) The commissioner may refuse to register or may revoke or suspend any or all registrations where the registrant is found to have violated any provision of this part and part 2 of this chapter, including rules promulgated under authority of this part and part 2 of this chapter. Any such proceedings shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(f) Registration shall not be required of a pesticide that is merely shipped from one plant or warehouse in this state to another for use as a constituent in a registered pesticide. Neither shall registration be required of a pesticide distributed under an experimental use permit issued by the federal environmental protection agency.

(g) Registration shall be maintained for one (1) year after the effective date upon which a registrant ceases to distribute a pesticide within this state, unless the registrant can offer reasonable proof that no quantities of the pesticide remain commercially available.



§ 43-8-105 - Defacing or destroying label, refusing information, false guaranty, revelation of formula, noncooperation with officials prohibited.

It is unlawful:

(1) For any person to detach, alter, deface, or destroy, in whole or in part, any label or labeling provided for in this part and part 2 of this chapter or the rules and regulations promulgated hereunder, or to add any substance to, or take any substance from, a pesticide in a manner that may defeat the purposes of this part and part 2 of this chapter;

(2) For any manufacturer, distributor, dealer, carrier, or other person to refuse, upon written request specifying the nature or kind of pesticide to which such request relates, to furnish to or permit any person designated by the commissioner to have access to and to copy such records of business transactions as may be essential in carrying out the purposes of this part and part 2 of this chapter;

(3) For any person to give a guaranty or undertaking provided for in § 43-8-108 that is false in any particular, except that a person who receives and relies upon a guaranty authorized under § 43-8-108 may give a guaranty to the same effect, which guaranty shall contain, in addition to such person's own name and address, the name and address of the person residing in the United States from whom such person received the guaranty or undertaking;

(4) For any person to use for the person's own advantage or to reveal, other than to the commissioner, or officials or employees of the state of Tennessee, or officials or employees of the United States department of agriculture, or other federal agencies, or to the courts in response to a subpoena, or to physicians, and in emergencies to pharmacists and other qualified persons, for use in the preparation of antidotes, in accordance with such directions as the commissioner may prescribe, any information relative to formulas of products acquired by authority of § 43-8-104;

(5) For any person to oppose or interfere in any way with the commissioner or the commissioner's duly authorized agents in carrying out the duties imposed by this part and part 2 of this chapter;

(6) For any person to handle, transport, store, display or distribute pesticides in such a manner as to endanger health and the environment or to endanger food, feed, or other products that may be transported, stored, displayed or distributed with such pesticides; or

(7) For any person to dispose of, discard or store any pesticide or pesticide containers in such a manner as to cause injury to humans, vegetation, crops, livestock, wildlife, beneficial insects or to pollute any water supply or waterways.



§ 43-8-106 - Powers of commissioner.

(a) The commissioner is authorized, after opportunity for a hearing, to:

(1) Declare any form of plant or animal life or virus that is injurious to plants, humans, domestic animals, articles or substances to be a pest;

(2) Determine whether pesticides are highly toxic to humans; and

(3) Determine standards of coloring or discoloring for pesticides.

(b) The commissioner is further authorized to:

(1) Collect and undertake laboratory analysis of pesticides to determine their compliance with the requirements of this part and part 2 of this chapter; and the commissioner has the authority at all reasonable hours to enter into any car, warehouse, store, building, boat vessel or other place where pesticides are held for distribution or sale for the purpose of inspection or sampling, to procure samples for analysis or examination from any lot, package or parcel containing a pesticide;

(2) Publish from time to time information concerning the production, sale and use of any pesticide and make reports of the results of any analysis based on official samples of pesticides sold within the state;

(3) Classify pesticides for general use and/or restricted use, as well as those prohibited from use by regulation; provided, that the regulations shall be consistent with the requirements of the federal Insecticide, Fungicide and Rodenticide Act and regulations as administered by the environmental protection agency; and

(4) Review periodically the records of sales of restricted use pesticides by licensed dealers.

(c) The commissioner is authorized to promulgate such reasonable regulations relating to the sale and distribution of pesticides as the commissioner may find necessary to carry out the full intent and meaning of this part and part 2 of this chapter.

(d) The commissioner is authorized and empowered to cooperate with, and enter into agreements with, any other agency of this state, another state, or the federal government for the purpose of carrying out this part and part 2 of this chapter.



§ 43-8-107 - Notice given of violations -- Hearing -- Prosecution upon certification of facts.

(a) If it appears from the examination or evidence that this part and part 2 of this chapter or the rules and regulations issued under this part or part 2 of this chapter have been violated, the commissioner may cause notice of the violations to be given to the registrant, distributor, and possessor from whom the sample or evidence was taken. Any party so notified shall be given an opportunity to be heard under such rules and regulations as may be prescribed by the commissioner. If it appears after such hearing that there has been a sufficient number of violations of this part and part 2 of this chapter or the rules and regulations issued under this part and part 2 of this chapter, the commissioner may certify the facts to the district attorney general or the county attorney or the city attorney for the county or municipality in which the violation shall have occurred, and furnish that officer with a copy of the results of the examination of such sample duly authenticated by the state chemist or other officer making the examination. It shall be the duty of every such attorney to whom the commissioner shall report any violation of this part and part 2 of this chapter to cause proceedings to be prosecuted without delay for the fines and penalties in such cases. Any person convicted of violating any provision of this part and part 2 of this chapter or the rules and regulations issued thereunder commits a Class A misdemeanor.

(b) Nothing in this section shall be construed as requiring the commissioner to report for the institution of proceedings under this part and part 2 of this chapter, minor violations of this part and part 2 of this chapter, whenever the commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.



§ 43-8-108 - Exemptions from penalties.

(a) The penalties provided for violations of § 43-8-103 do not apply to:

(1) Any carrier, while lawfully engaged in transporting a pesticide within this state, if the carrier shall, upon request, permit the commissioner or the commissioner's designated agent to copy all records showing the transactions in and movements of the articles;

(2) Public officials of this state and the federal government engaged in the performance of their official duties;

(3) The manufacturer or shipper of a pesticide for experimental use only:

(A) By or under the supervision of an agency of this state or of the federal government authorized by law to conduct research in the field of pesticides; or

(B) By others if the pesticide is not sold and if the container thereof is plainly and conspicuously marked "for experimental use only -- not to be sold," together with the manufacturer's name and address; provided, that if a written permit has been obtained from the commissioner, pesticides may be sold for experimental purposes subject to such restrictions and conditions as may be set forth in the permit; or

(4) Any person who establishes a guaranty signed by, and containing the name and address of, the registrant or person residing in the United States from whom such person purchased and received in good faith the article in the same unbroken package, to the effect that the article was lawfully registered at the time of sale and delivery to such person, and that it complies with the other requirements of this part and part 2 of this chapter, designating this part and part 2 of this chapter. In such case the guarantor shall be subject to the penalties that would otherwise attach to the person holding the guaranty under this part and part 2 of this chapter.

(b) This part and part 2 of this chapter shall not apply to any preparation, drug, or chemical intended to be used or sold solely for medicinal use or for toilet purposes.



§ 43-8-109 - Injunction obtained to restrain violations.

In addition to other remedies provided in this part, the commissioner may apply to any court having chancery jurisdiction in the county where a violation occurs, for a temporary or permanent injunction restraining any person from violating any provision of this part and part 2 of this chapter or regulations promulgated pursuant to this part and part 2 of this chapter, irrespective of whether there exists an adequate remedy at law.



§ 43-8-110 - "Stop sale, use, or removal" orders -- Issuance and enforcement.

It is the duty of the commissioner to issue and enforce a written or printed "stop sale, use, or removal" order to the owner or custodian of any lot of pesticide and to hold at a designated place when the commissioner finds the pesticide is being offered or exposed for sale in violation of any of the provisions of this chapter, until the law has been complied with and the pesticide is released in writing by the commissioner or the violation has been otherwise legally disposed of by written authority; provided, that the owner or custodian of the pesticide shall have the right to appeal from such order to a court of competent jurisdiction in the county or city where the pesticides are found, praying for a judgment as to the justification of the order, and for the discharge of the pesticide from the order prohibiting the sale in accordance with the findings of the court; and provided further, that this section shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of this part and part 2 of this chapter. The commissioner shall release the pesticide so withdrawn when the requirements of this part and part 2 of this chapter have been complied with and upon payment of all costs and expenses incurred in connection with the withdrawal.



§ 43-8-111 - Seizure, condemnation and sale of pesticide for noncompliance with provisions of law.

(a) Any lot of pesticide not in compliance with this part and part 2 of this chapter shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which the pesticide is located. In the event the court finds the pesticide to be in violation of this part and part 2 of this chapter and orders the condemnation of the pesticide, it shall be disposed of in any manner consistent with the quality of the pesticide and the laws of the state; provided, that in no instance shall the disposition of the pesticide be ordered by the court without first giving the claimant an opportunity to apply to the court for the release of the pesticide or for permission to process or relabel the product to bring it into compliance with this part and part 2 of this chapter.

(b) When a decree of condemnation is entered against a pesticide, court costs and fees, storage, and other proper expenses shall be awarded against the person, if any, intervening as claimant of the pesticide.



§ 43-8-112 - Authority vested in commissioner delegable to department of agriculture employees.

All authority vested in the commissioner by virtue of this part and part 2 of this chapter may with like force and effect be executed by such employees of the department of agriculture as the commissioner may from time to time designate for such purpose.



§ 43-8-113 - Funds collected -- Disbursement.

All funds collected under this part and part 2 of this chapter shall be paid into the state treasury, and the same are appropriated exclusively to the department of agriculture, to be used solely and separately in carrying out this part and part 2 of this chapter.



§ 43-8-114 - Local regulation of pesticides.

(a) Except as provided in § 43-8-115 or § 62-21-118(b), no city, town, county or other political subdivision of this state shall adopt or continue in effect any ordinance, rule, regulation or statute regarding pesticide sale or use, including, but not limited to, registration, notification of use, advertising and marketing, distribution, applicator training and certification, storage, transportation, disposal, disclosure of confidential information or product composition.

(b) No provision of this section shall be construed to limit the authority of a city, town or county to zone for storage of such products or to provide or designate sites for disposal of such products, to regulate discharge to a sanitary sewer system or to implement an approved pesticide management plan as may be required by the Safe Drinking Water Act.

(c) This section does not apply to any municipality having a population of not less than sixteen thousand five hundred (16,500) nor more than seventeen thousand five hundred (17,500), according to the 1990 federal census or any subsequent federal census.



§ 43-8-115 - Agreements with certain municipal or county governments to implement the enforcement provisions of this chapter.

(a) Notwithstanding this section, § 43-8-114, § 62-21-118(b), § 62-21-129 or any other law to the contrary, the commissioner shall enter into an agreement with any municipal and/or county government, within any county having a population in excess of two hundred fifty thousand (250,000), according to the 1990 federal census or any subsequent federal census, that requests authority to implement the enforcement provisions of this chapter, its equivalent or any part thereof, in its respective area of jurisdiction; provided, that each of the following conditions are met:

(1) The local government program standards are not less stringent than those of state law and regulations;

(2) The local government will adequately implement and enforce the program in the respective area of jurisdiction; and

(3) Upon execution of the agreement, the local government will be the sole entity responsible for implementation and enforcement of the local government program standards adopted.

(b) As used in subsection (a), "respective area of jurisdiction" means:

(1) In the case of a municipal government that enters into an agreement pursuant to subsection (a), the area lying within the corporate boundaries of the municipality; and

(2) In the case of a county government that enters into an agreement pursuant to subsection (a), the area lying within the boundaries of the county excluding that portion located within the corporate boundaries of a municipal government that has entered, or that subsequently enters, into an agreement pursuant to subsection (a).

(c) The commissioner shall retain the right to exercise oversight and evaluation of performance of local government and may terminate the agreement if, after an administrative hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, it is found that the local program does not meet the state standards.

(d) Local governments that enter into an agreement pursuant to subsection (a) have the authority through their local legislative bodies to enact fees to provide for the administrative, regulatory and enforcement costs of the program.



§ 43-8-116 - Offense of use of pesticide in manner that causes harm.

(a) It is an offense for any person to knowingly use a pesticide in a manner inconsistent with its labeling so as to cause harm to persons, animals, property or the environment.

(b) A violation of this section is a Class A misdemeanor punishable by fine or a term of imprisonment not to exceed thirty (30) days, or both.

(c) This section shall be construed to be supplemental to § 43-8-306.






Part 2 - Pesticide Dealers

§ 43-8-201 - Pesticide dealers -- License required.

(a) No person shall sell or offer for sale within this state pesticides classified by the commissioner as being for restricted use, unless such person is the holder of a valid pesticide dealer license. A separate license shall be obtained for each location or outlet from which business is conducted.

(b) No person shall sell or offer for sale within this state any pesticide classified by the commissioner as being for restricted use unless the person to whom the sale is made holds a valid certificate or license issued by the department of agriculture, as required by § 62-21-115. The pesticide dealer shall require that each purchaser show evidence of such certificate or license prior to finalizing the sale.



§ 43-8-203 - Qualifications for pesticide dealer license.

Each applicant for an original license must demonstrate, upon written, or written and oral, examination to be prescribed by the commissioner, the applicant's knowledge of pesticides, their usefulness and their hazards, the applicant's competence as a pesticide dealer and the applicant's knowledge of the laws and regulations governing the use and sale of pesticides.



§ 43-8-205 - Pesticide dealer's employees -- List of names furnished to commissioner -- Dealer's responsibility for employees' actions.

(a) Every licensed pesticide dealer shall submit to the commissioner with each application for an original or renewal license, and at such other times as the commissioner may prescribe, the names of all persons employed by the pesticide dealer who sell or solicit the sale of restricted use pesticides.

(b) Each pesticide dealer shall be responsible for the action of every person who acts as the dealer's employee or agent in the solicitation or sale of pesticides, and in all claims and recommendations for use or application of pesticides; however, it is not the intent of this section to license a pesticide applicator who sells pesticides as an integral part of such applicator's services when such applicator has complied with existing applicators' laws.



§ 43-8-206 - Records of restricted use pesticides.

(a) Every licensed pesticide dealer shall maintain records necessary to identify all purchasers of restricted use pesticides.

(b) Each pesticide dealer's records shall include the name of the purchaser, the purchaser's certification number, and the name and the amount of the pesticide purchased.






Part 3 - Aerial Application of Pesticides

§ 43-8-301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Adjuvant" means any substance that, when added to a pesticide, is intended to aid, modify or enhance its effectiveness by its properties of serving as a wetting agent, detergent, spreading agent, synergist, deposit builder, adhesive, surfactant, emulsifying agent, deflocculating agent, water modifier, or similar agent, with or without toxic properties of its own, and when sold in a package or container separate from that of the pesticide with which it is to be used;

(2) "Aircraft" means any contrivance known or hereafter invented that is used or designed for navigation of or flight in the air over land or water and is designed or adaptable for use in applying pesticides in any form;

(3) "Commercial aerial applicator" means any person who engages in the application of pesticides by aircraft;

(4) "Commissioner" means the commissioner of agriculture, or the commissioner's authorized agent;

(5) "Custom application of pesticides" means any application of pesticides for hire;

(6) "Department" means the department of agriculture;

(7) "Licensee" means any person duly licensed under this part;

(8) "Person" means any individual, partnership, firm, corporation, company, trust, association, or other legal entity;

(9) "Pesticide" means any substance or mixture of substances, or chemical intended for defoliating or desiccating plants, or for preventing, destroying, repelling, or mitigating any insects, rodents, fungi, bacteria, weeds, or other form of plant or animal life the commissioner declares to be a pest. This includes, but is not limited to, insecticide, fungicide, bactericide, herbicide, desiccant, defoliant, adjuvant or nematocide;

(10) "Pilot" means any person flying an aircraft; and

(11) "Restricted use pesticide" means a pesticide that the commissioner has so designated by regulation under the Tennessee Insecticide, Fungicide and Rodenticide Act, compiled in parts 1 and 2 of this chapter.



§ 43-8-302 - Powers and duties of commissioner.

The commissioner has and shall exercise the following powers and duties:

(1) Promulgate rules and regulations that the commissioner determines are necessary to implement and supplement this part and provide for its orderly administration;

(2) Prescribe qualifications for applicants for licenses to engage in the custom application of pesticides and render such tests as are necessary to determine whether the applicant meets the qualifications;

(3) Obtain the advice of members of the commercial aerial applicators industry before issuing rules, regulations, or qualifications for applicants for licenses;

(4) Issue licenses to qualified applicants and collect the appropriate fees;

(5) Hold hearings to determine whether or not any violation of this part or rules and regulations issued pursuant thereto has taken place, and transmit any information or material to the local district attorney general for prosecution if the commissioner determines that a violation has occurred;

(6) Suspend or revoke any permit following a hearing as provided for in § 43-8-305;

(7) Declare states of emergency and issue temporary permits as provided for in § 43-8-309;

(8) Require that licensees maintain records and submit reports as necessary to show the nature and extent of their operation and any other information necessary to carry out the provisions and intent of this part;

(9) Impose such limitations on the licenses granted to pilots, particularly with respect to compliance with the Tennessee Insecticide, Fungicide and Rodenticide Act, compiled as parts 1 and 2 of this chapter, as the commissioner may find necessary after determination of the applicant's qualifications;

(10) Promulgate rules and regulations as required by the environmental protection agency; and

(11) Inspect periodically the operation and conduct of licensees.



§ 43-8-304 - Licensing requirements -- Insurance.

(a) Each licensee-pilot must hold a valid federal aviation administration agranaut license and prove the licensee's proficiency to the commissioner. These requirements can be supplemented by rule or regulation issued by the commissioner.

(b) An acceptable liability insurance policy in the amount of one hundred thousand dollars ($100,000) shall be in effect, and proof of insurance shall accompany each application for license for an aircraft.

(c) The aircraft licenses shall be prominently displayed on each aircraft and each pilot must carry the license any time the pilot is working as a pilot engaged in custom application of pesticides.

(d) Any person applying for a license as a commercial aerial applicator shall have first obtained a certification in the category of pesticides that they intend to apply, as provided in the Tennessee Application of Pesticides Act of 1978, compiled in title 62, chapter 21, or provide sufficient evidence of an equivalent certification from a state with which the state of Tennessee has a current and official reciprocal agreement.

(e) Any person applying for a license as a commercial aerial applicator shall take an examination administered by the department of agriculture as directed by the commissioner in order to determine if the applicant has the knowledge and technical qualifications necessary for the issuance of a license.

(f) Aerial applicators holding a current license under Tennessee law may renew the license without examination, but the renewed license shall be subject to whatever restrictions or limitations as are indicated by the license pursuant to § 43-8-302(9).



§ 43-8-305 - Notice and hearing on violations -- Injunctions for violations -- Commissioner's subpoena power -- Penalties -- Petition for review.

(a) In the event the commissioner has reason to believe a licensee has violated any of the provisions of this part, including the rules and regulations promulgated under this part, the licensee shall be notified and a hearing shall be conducted in accordance with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3.

(b) The commissioner, on determining that any person may have violated any provision of this part, may petition for injunctive relief from further violation. The petition shall be addressed to the chancery court in the county in which the offense occurred. The court, on determining that probable cause of a violation of this part exists, shall issue appropriate injunctive relief.

(c) The commissioner has the power to subpoena any persons or records incident to the hearing and a charge of contumacy may be filed for those who refuse to comply.

(d) Upon a finding that a violation has occurred, the commissioner may:

(1) Issue a civil penalty not to exceed two thousand five hundred dollars ($2,500) per violation;

(2) Permanently revoke the license;

(3) Temporarily revoke the license;

(4) Suspend the license for a definite period of time; or

(5) Impose other conditions as are necessary for environmental or public safety.

(e) The action of the commissioner may be reviewed by filing a petition for review in the chancery court of Davidson County in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. The decision of the commissioner shall remain final until modified by the commissioner or by the courts.



§ 43-8-306 - Violations -- Penalties.

Operating as a commercial aerial applicator without a license, using or applying a pesticide in a manner that is not consistent with the label or label restrictions, or otherwise violating this part, including any rules or regulations, is a Class A misdemeanor.



§ 43-8-307 - Enjoining violations.

The commissioner, on determining that any person, firm, partnership, or corporation may have violated any provision of this part, may petition for injunctive relief from further violation. The petition shall be addressed to the chancery court in the county in which the offense occurred or in which the offender's principal place of business is located, or where the offender is doing business or resides. The chancellor, on determining that probable cause of a violation of this part exists, shall issue appropriate injunctive relief.



§ 43-8-308 - Exemption from law.

(a) This part does not apply to local, state, or federal government aerial operations nor where legitimate agricultural experiments are being conducted as recognized by the commissioner, nor shall this part apply where a landowner wishes to make an application of pesticides with the landowner's personally owned aircraft on the landowner's personally owned land.

(b) The exemptions enumerated in this section do not apply to any user of pesticides that have been designated for restricted use.



§ 43-8-309 - State of emergency -- Temporary permits -- Fee -- Bond of nonresidents.

(a) The commissioner is authorized to declare a state of emergency if there is an epidemic or plague of such proportions to endanger public health and safety, or to threaten loss or severe damage to a crop. Under such conditions, the commissioner is authorized or empowered to permit additional commercial aerial applicators to operate within the state and shall issue temporary permits for the same. A fee of one hundred dollars ($100) shall accompany each application for a permit.

(b) All nonresident licensees or nonresident persons issued temporary permits shall file with the department an acceptable liability insurance policy in the amount of one hundred thousand dollars ($100,000) guaranteeing an answer for damages resulting from custom application of pesticides. In addition, every nonresident licensee is required to appoint a resident service agent.



§ 43-8-310 - Denial of licensing -- Contesting denial.

The commissioner of agriculture may deny licensing to applicants not meeting the requirements for certification or licensing or for violations of the rules or statutes concerning the use, purchase or sale of pesticides; provided, however, that any person denied certification or licensure may contest the decision by requesting a hearing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 43-8-311 - Photographic identification.

Aerial applicators shall have in their possession a valid aerial applicators license, containing photographic identification, issued by the Tennessee department of agriculture, at all times when they are engaged in the aerial application of pesticides in the state of Tennessee.



§ 43-8-312 - Notification of application.

Aerial applicators applying pesticides in the state of Tennessee shall notify the sheriff's office in the county in which an application is to be made. The notification shall be made prior to the pesticide application and no later than the day of the application. The aerial applicator shall report the name of the landowner and the location of each intended pesticide application as well as the name or names of the pesticide or pesticides to be sprayed.



§ 43-8-313 - Securing aircraft.

All aircraft licensed under this chapter shall be secured or otherwise rendered inoperable by means of a prop chain lock, gust lock, throttle restriction, or other measures acceptable to the commissioner of agriculture except when the aircraft is in use or under the direct control of an aerial applicator licensed under this chapter or under the direct responsibility of an airport operator.



§ 43-8-314 - Log Records -- Product Label Directions.

(a) Aerial applicators shall maintain a log record for a period of thirty-six (36) months on each application. Such record shall be made available on demand to the commissioner for review and copies shall be provided to representatives of the department of agriculture upon request. Aerial applicators located outside the boundaries of the state of Tennessee shall submit a certified copy of any log record for any or all applications as required by the commissioner within forty-eight (48) hours at a time and location designated by the commissioner.

(b) The log record shall clearly set out the following information relative to each pesticide application:

(1) The pesticide used and its EPA registration number;

(2) The crop or plant to which the pesticide was applied;

(3) The dosage rate of the application;

(4) The approximate acreage to which the pesticide was applied;

(5) The location, description, and GPS coordinates of the area to which the pesticide is applied;

(6) The landowner, producer, or other person employing such aerial applicator's services;

(7) The date of pesticide application;

(8) The name and Tennessee license number of the aerial applicator; and

(9) The decal number of the aircraft used for the application.

(c) Aerial applicators shall apply all pesticides in a manner that is consistent with the label directions for that product. Aerial applicators must submit evidence to prove that label directions were followed and all restrictions were fully met when requested to do so by the commissioner.



§ 43-8-315 - Recovery by the department of costs of disciplinary hearings -- Payment of penalties and costs -- Failure to make payment.

(a) Notwithstanding any contrary provision of law, the department shall recover, in addition to civil penalties, the actual and reasonable costs of the hearing of any disciplinary action held in accordance with the contested case provisions of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, in which sanctions of any kind are imposed on any person or entity required to be licensed, permitted, registered or otherwise authorized or regulated by the department or its respective divisions, boards, commissions or agencies. These costs shall include, but are not limited to, those incurred and assessed for the time of the prosecuting attorneys, expert witnesses, administrative judges, court reporters and any other persons involved in the prosecution and hearing of the action.

(b) (1) All civil penalties and costs assessed pursuant to this part shall be paid within thirty (30) days after the date a final order is entered.

(2) If the individual or entity disciplined fails to pay the civil penalty or costs assessed within thirty (30) days after the date a final order is entered, the department is entitled, as a matter of law, to a judgment directing the person to pay the civil penalties and costs to the department. Jurisdiction for recovery of civil penalties and costs shall be in the chancery court of Davidson County.









Chapter 10 - Agricultural Seeds

Part 1 - Seed Law of 1986

§ 43-10-101 - Short title.

This part shall be known and may be cited as the "Tennessee Seed Law of 1986."



§ 43-10-102 - Legislative purpose.

The purpose of this part is to regulate the labeling, possessing, offering, exposing, transporting or distributing for sale of agricultural seeds, vegetable seeds, and screenings; to prevent misrepresentations thereof; and for other purposes.



§ 43-10-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the scope of this part;

(2) "Agricultural seeds" includes the seeds of grass, forage, cereal, and fiber crops and other kinds of seeds commonly recognized within this state as agricultural seeds, lawn seeds, and mixture of such seeds, and may include noxious-weed seeds when the commissioner determines that such seed is being used as agricultural seed;

(3) "Association of Official Seed Certifying Agencies (AOSCA)" is an organization that is incorporated and whose members are the certifying agencies;

(4) "Brand" means the name, term, design, or trademark under which any person offers seed for sale;

(5) "Certifying agency" means an agency authorized to officially certify seed under the laws of a state, territory, possession, or foreign country and that has certification standards for genetic purity and identity that meet those standards established by the Association of Official Seed Certifying Agencies and referenced in its official handbook;

(6) "Class of certified seed" means one (1) of four (4) classes of certified seeds:

(A) Breeder;

(B) Foundation;

(C) Registered; and

(D) Certified as determined under procedures established by the Association of Official Seed Certifying Agencies and referenced in its official handbook;

(7) "Commissioner" means the commissioner of agriculture or the commissioner's designated agent or agents;

(8) "Conditioning" means cleaning, scarifying, treating, or blending to obtain uniform quality, and other operations that would change the purity or germination of the seed and therefore require testing to determine the quality of the seed, but does not include operations such as packaging, labeling, blending together of uniform lots of the same kind or variety without cleaning, or the preparation of a mixture without cleaning, any of which would not require retesting to determine the quality of the seed;

(9) "Date of test" means the month and year the percentage of germination appearing on the label was obtained by laboratory test;

(10) "Germination" means the percentages by count of seeds under consideration, determined to be capable of producing normal seedlings in a given period of time and under normal conditions;

(11) "Grower's declaration" means a written declaration of a grower stating, for each lot of seed, the kind, variety or type, the lot number, place the seed was grown, quantity of seed, date shipped or delivered, to whom sold, shipped or delivered and the signature and address of the grower issuing the declaration;

(12) "Hard seeds" means seeds that, because of hardness or impermeability, do not absorb moisture and germinate under prescribed tests, but remain hard during the normal period for germination;

(13) "Hybrid" means the first-generation seed of a cross produced by controlling the pollination or by use of sterile lines and combining:

(A) Two (2) or more inbred lines;

(B) One (1) inbred or a single cross with an open-pollinated variety; or

(C) Two (2) varieties or species except open-pollinated varieties of corn. The second generation or subsequent generations from such crosses shall not be regarded as hybrids. For labeling purposes, recognized hybrid designations shall be treated as variety names;

(14) "In bulk" refers to loose seed in bins, or open containers, and not to seed in bags or packets;

(15) "Inbred line" means a relatively stable and pure breeding strain resulting from not less than four (4) successive generations of controlled self-pollination or four (4) successive generations of back-crossing in the case of male sterile lines;

(16) "Inert matter" means all matter not seeds, and includes broken seeds, sterile florets, chaff, fungus bodies, and stones, determined by methods prescribed by rules and regulations promulgated pursuant to this part;

(17) "Inoculant" means a commercial preparation containing nitrogen-fixing bacteria applied to seed;

(18) "Kind" means one (1) or more related species or subspecies that singly or collectively are known by one (1) common name; for example, corn, wheat, striate lespedeza, tall fescue, or cabbage;

(19) "Labeling" includes all labels and other written, printed or graphic representations in any form whatsoever, accompanying or pertaining to any seed whether in bulk or in containers, and includes representations of invoices;

(20) "Lot" means a definite quantity of seed identified by a lot number or other identification, which shall be uniform within recognized tolerances for the factors that appear in the labeling;

(21) "Mixture" means seeds consisting of more than one (1) kind or kind and variety, each present in excess of five percent (5%) of the whole;

(22) "Noxious-weed seeds" shall be divided into two (2) classes:

(A) "Prohibited noxious-weed seeds" are the seeds of weeds that, when established on the land, are highly destructive and are not controlled in the state by cultural practices commonly used; and

(B) "Restricted noxious-weed seeds" are the seeds of weeds that are very objectionable in fields, lawns, and gardens in the state and are difficult to control by cultural practices commonly used;

(23) "Origin" means the state, District of Columbia, Puerto Rico, possession of the United States or the foreign country where the seed was grown;

(24) "Other crop seeds" means seeds of kinds or varieties of agricultural or vegetable crops other than those shown on the label as the primary kind or kind and variety;

(25) "Person" includes any individual, partnership, corporation, company, society, association, or legal entity;

(26) "Private hearing" consists of a discussion of facts between the person charged and the enforcement officer;

(27) "Pure seed" means agricultural or vegetable seeds, exclusive of inert matter, weed seeds and all other seeds distinguishable from the kind or kind and variety being considered when examined according to procedures prescribed by rules and regulations promulgated pursuant to this part;

(28) "Purity" means the name or names of the kind, type or variety and the percentage of other crop seed; the percentage of weed seeds, including noxious-weed seeds; the percentage of inert matter; and the name and rate of occurrence of each noxious-weed seed;

(29) "Recognized variety name" and "recognized hybrid designation" mean the name or designation that was first assigned the variety or hybrid by the person who developed it or the person who first introduced it for the production or sale after legal acquisition. These terms shall be used only to designate the varieties or hybrids to which they were first assigned;

(30) "Record" includes all information relating to the shipment or shipments involved and includes a file sample of each lot of seed;

(31) "Screenings" includes seed, inert matter and other materials removed from agricultural or vegetable seed by cleaning or conditioning;

(32) "Seed offered for sale" means any seed or grain whether in bags, packets, bins, or other containers, exposed in sales rooms, storerooms, warehouses, or other places where seed is sold or delivered for seeding purposes, and shall be subject to this part, unless clearly labeled "not for sale as seed";

(33) "Seed seller" means a person who buys, sells, offers for sale, exposes for sale, distributes, or solicits orders for the sale of agricultural or vegetable seeds for seeding purposes, and includes any person who has seed grown under contract for resale for seeding purposes;

(34) "Seizure" means a legal process carried out by court order in which the department takes physical possession of a definite amount of seed;

(35) "Stop sale" means an administrative order provided by law restraining the sale, use, disposition and movement of a definite amount of seed;

(36) "Tolerance" means the allowance for sampling variation specified under rules and regulations promulgated pursuant to this part;

(37) "Treated" means given an application of a substance or subjected to a process designed to reduce, control or repel disease organisms, insects or other pests that attack seeds or seedlings growing therefrom, or to improve the planting value of the seed;

(38) "Ultimate consumer" means a person who purchases seed with no intention to resell the seed;

(39) "Variety" means a subdivision of a kind that is:

(A) Distinct, in the sense that the variety clearly differs by one (1) or more identifiable, morphological, physiological or other characteristics, which may include those evidenced by processing or product characteristics; e.g., milling and baking characteristics in the case of wheat, as to which a difference in genealogy may contribute evidence, from all prior varieties of public knowledge;

(B) Uniform, in the sense that any variations are describable, predictable, and commercially acceptable; and

(C) Stable, in the sense that the variety, when sexually reproduced or reconstituted, will remain unchanged with regard to its essential and distinctive characteristics with a reasonable degree of reliability commensurate with that of varieties of the same category in which the same breeding method is employed;

(40) "Vegetable seeds" includes the seeds of those crops that are grown in gardens or truck farms and are generally known and sold under the name of vegetable seed in this state; and

(41) "Weed seeds" means the seeds, bulblets, or tubers of all plants generally recognized as weeds within this state and includes noxious-weed seeds.



§ 43-10-104 - Label requirements.

Each container of agricultural and vegetable seeds that is sold, offered or exposed for sale, distributed or transported within or into this state for seeding purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language, giving the information required under §§ 43-10-105 -- 43-10-108, which information shall not be modified or denied in the labeling or on another label attached to the container.



§ 43-10-105 - Label requirements -- Treated seeds.

All seed named and treated as defined in this part (for which a separate label may be used) shall be labeled to show the following information:

(1) A word or statement indicating that the seed has been treated;

(2) The commonly accepted coined, chemical or abbreviated chemical (generic) name of the applied substance or description of the process used;

(3) If the substance in the amount present with the seed is harmful to human or other vertebrate animals, a caution statement such as "Do not use for food, feed, or oil purposes." The caution for mercurials and similarly toxic substances shall be a poison statement or symbol; and

(4) If the seed is treated with an inoculant, the date beyond which the inoculant is not to be considered effective (date of expiration).



§ 43-10-106 - Label requirements -- Agricultural seeds.

Agricultural seeds sold, distributed, offered or exposed for sale, or transported for sale within or into this state shall be labeled to show the following information:

(1) The commonly accepted name of the kind and the variety, or kind and the phrase "variety not stated" for each agricultural seed present in excess of five percent (5%) of the whole and the percentage by weight of each in order of its predominance. When more than one (1) component is required to be named, the word "mixture" or the word "mixed" shall be shown conspicuously on the label. Hybrids shall be labeled as hybrids;

(2) Lot number or other lot identifications;

(3) Net weight;

(4) Origin, if known. If the origin is unknown, the fact shall be stated;

(5) Percentage by weight of inert matter;

(6) Percentage by weight of agricultural seeds and/or vegetable seeds, which shall be designated as "other crop seeds," other than those named on the label. Different varieties of the same kind of seed when in quantities of less than five percent (5%) will be considered as other crop seeds;

(7) Percentage by weight of all weed seeds, including noxious-weed seeds;

(8) For each named agricultural seed:

(A) Percentage of germination, exclusive of hard seed;

(B) Percentage of hard seed, if present;

(C) The calendar month and year the test was completed to determine such percentages;

(D) In addition to the individual percentage statement of germination and hard seed, the total percentage of germination and hard seed may be stated as such, if desired;

(9) The name and number per pound of each kind of restricted noxious-weed seed present; and

(10) The name and address of the person who labeled the seed, or who sells, offers or exposes the seed for sale within this state.



§ 43-10-107 - Label requirements -- Vegetable seeds in containers of one pound or less.

Labels for vegetable seeds in containers of one (1) pound or less, including vegetable seeds in preplanted containers, mats, tapes, or other planting devices, shall show the following information:

(1) Name of kind and variety of seed. Hybrids shall be labeled as hybrids;

(2) Lot number or other lot identification;

(3) (A) Percentage germination and calendar month and year the test was completed, or year for which packed; provided, that the words "Packed for" precedes the year. However, no seed are to be offered or exposed for sale at retail outlets before the year for which packed;

(B) Any seed offered or exposed for sale after the year for which packed, unless in hermetically sealed containers, must show a current germination test as required in § 43-10-109(1)(B). The person in possession of such seed will be responsible for securing a new germination test;

(4) Name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this state;

(5) For seeds that germinate less than the standards last established by the commissioner under this part:

(A) The percentage of germination, exclusive of hard seed;

(B) The percentage of hard seed, if present;

(C) The calendar month and year the test was completed to determine such percentage;

(D) In addition to the individual percentage statement of germination and hard seed, the total percentage of germination and hard seed may be stated, if desired; and

(E) The words "Below Standard" in not less than eight (8) point type; and

(6) For seeds in a germination medium, mat, tape, or other device in such a way as to make it difficult to determine the quantity of seed without removing the seeds from the medium, mat, tape, or device, a statement to indicate the minimum number of seeds in the container.



§ 43-10-108 - Label requirements -- Vegetable seeds in containers of more than one pound.

Vegetable seeds in containers of more than one (1) pound shall be labeled to show the following information:

(1) The name of each kind and variety present in excess of five percent (5%) and the percentage by weight of each in order of its predominance. Hybrids shall be labeled as hybrids;

(2) Lot number or other lot identification:

(A) The percentage of germination, exclusive of hard seed;

(B) The percentage of hard seed, if present;

(C) The calendar month and year the test was completed to determine such percentages;

(D) In addition to the individual percentage statement of germination and hard seed, the total percentage of germination and hard seed may be stated as such, if desired;

(E) Net weight, except when in bulk; and

(F) The name and address of the person who sells, offers or exposes the seed for sale within this state; and

(3) No tag or label shall be required, unless requested, on seeds sold directly to and in the presence of the purchaser and taken from a bag or container properly labeled.



§ 43-10-109 - Prohibitions.

It is unlawful for any person to:

(1) Transport, offer for transportation, sell, distribute, offer or expose for sale within this state agricultural seed or vegetable seeds for seeding purposes:

(A) Unless a seed license has been obtained in accordance with this part;

(B) Unless the test to determine the percentage of germination required by §§ 43-10-106 -- 43-10-108 has been completed within a nine-month period, exclusive of the calendar month in which the test was completed immediately prior to sale, exposure for sale, or offering for sale or transportation;

(C) Not labeled in accordance with this part or having a false or misleading labeling or claim;

(D) Pertaining to which there has been a false or misleading advertisement;

(E) Consisting of or containing prohibited noxious-weed seeds (tolerance not permitted);

(F) Containing restricted noxious-weed seeds, except as prescribed by rules and regulations promulgated under this part;

(G) Containing weed seeds in excess of two percent (2%) by weight unless otherwise provided in rules and regulations promulgated under this part;

(H) That have been treated and not labeled as required;

(I) To which there are affixed names or terms that create a misleading impression as to the kind, kind and variety, history, productivity, quality or origin of the seeds;

(J) Represented to be certified, registered, or foundation seed, unless it has been produced, processed and labeled in accordance with the procedures and in compliance with rules and regulations of an official seed certifying agency;

(K) Represented to be hybrid, unless such seed conforms to the definition of a "hybrid" as defined in this part;

(L) Unless it conforms to the definition of a "lot"; or

(M) By variety name seed not certified by an official seed certifying agency when it is a variety for which a certificate of plant variety protection under the Plant Variety Protection Act specifies sale only as a class of certified seed; provided, that seed from a certified lot may be labeled as to variety name when used in a mixture by, or with the approval of, the owner of the variety;

(2) Advertise by variety name or make any representations to a particular variety, when the variety is protected by the Plant Variety Protection Act for sale only as a class of certified seed, if it has not been certified by an official seed certification agency, except as provided in subdivision (1)(M);

(3) Transport, offer for transportation, sell, distribute, offer or expose for sale seeds, whole grain, and screenings not for seeding purposes unless labeled "not for seeding purposes";

(4) Detach, alter, deface, or destroy any label provided for in this part or the rules and regulations promulgated under this part, or to alter or substitute seed in any manner that defeats the purpose of this part;

(5) Disseminate false or misleading advertisement in any manner concerning agricultural seeds, vegetable seeds or screenings;

(6) Hinder or obstruct in any manner an authorized agent of the commissioner in the performance of such agent's lawful duties;

(7) Fail to comply with or to supply inaccurate information in reply to a stop-sale order, or remove tags attached to, or move or dispose of, seed or screenings held under stop-sale order, except as specified by the enforcement officer;

(8) Use the name of the department of agriculture or the results of tests and inspections made by the department for advertising purposes;

(9) Sell, offer or expose for sale, or give away the seeds or plants of Johnson grass or seed indistinguishable from Johnson grass seed, such as Sorghum alum;

(10) Use the words "type" or "trace" in lieu of information required by § 43-10-105 through this section;

(11) Label and offer for sale seed under the scope of this part without keeping complete records as specified in § 43-10-111; or

(12) Sell, distribute, offer or expose for sale tobacco seed for seeding purposes unless the seed has been certified by an official seed certifying agency.



§ 43-10-110 - Exemptions.

(a) Sections 43-10-104 -- 43-10-108 do not apply:

(1) To seed or grain sold or represented to be sold for purposes other than for seeding; provided, that the seed is labeled "not for seeding purposes" and that the seed seller shall make it unmistakably clear to the purchaser of such seed or grain that it is not for seeding purposes;

(2) To seed for conditioning when consigned to being transported to or stored in a conditioning establishment; provided, that the invoice or labeling accompanying the seed bears the statement "Seed for conditioning"; and provided further, that other labeling or representation that may be made with respect to the uncleaned or unconditioned seed shall be subject to this part;

(3) When grown, sold, and delivered by the producer on the producer's own premises, to the purchaser personally for seeding purposes. If, however, the seed is advertised for sale through any public medium or if the seed is delivered by a common carrier, except transported for the purposes of being recleaned as hereinafter provided, the seed must be labeled in accordance with this part; and

(4) To any carrier in respect to any seed or screenings transported or delivered for transportation in the ordinary course of its business as a carrier; provided, that such carrier is not engaged in producing, conditioning, or marketing agricultural or vegetable seeds or screenings subject to this part.

(b) No person shall be subject to the penalties of this part for having sold, offered or exposed for sale in this state any agricultural or vegetable seeds that were incorrectly labeled or represented as to origin, kind, or variety when such seeds cannot be identified by examination, unless such person has failed to obtain an invoice or genuine grower's declaration giving origin, kind, and variety or to take such other precautions as may be necessary to ensure the identity to be that stated.



§ 43-10-111 - Records.

Each person whose name appears on the label as handling agricultural or vegetable seeds subject to this part shall keep for a period of two (2) years complete records of each lot of such seed handled, and shall keep for one (1) year a file sample of each lot of seed after final disposition of the lot. All such records and samples pertaining to the shipment or shipments involved shall be accessible for inspection by the commissioner or the commissioner's agent during customary business hours.



§ 43-10-112 - Disclaimers, nonwarranties, and limited warranties.

A disclaimer, nonwarranty, or limited warranty used in any invoice, advertising, labeling, or written, printed or graphic matter pertaining to any seed shall not directly or indirectly deny or modify any information required by this part or the rules and regulations promulgated under this part.



§ 43-10-113 - Tolerances to be established and used in enforcement.

Due to variations that may occur between the analysis or tests and likewise between label statements and the results of subsequent analyses and tests, tolerances that are to be established by appropriate rules and regulations promulgated under the authority of this part shall be employed in the enforcement of this part.



§ 43-10-114 - Duties and authority of commissioner.

(a) The duty of enforcing this part and its rules and regulations and carrying out its provisions and requirements shall be vested in the commissioner. It is the duty of the commissioner, who may act through authorized agents to:

(1) Sample, inspect, analyze, and test agricultural and vegetable seed held in storage, transported, distributed, sold, offered or exposed for sale within this state for seeding purposes at such time and place and to such extent as the commissioner may deem necessary to determine whether such seeds are in compliance with this part, and notify promptly the person who transported, distributed, possessed, sold, offered or exposed the seed for sale of any violation;

(2) After conferring with interested industry representatives, prescribe, amend and adopt rules and regulations governing the method of sampling, inspection, analyzing, testing and examining agricultural and vegetable seed, and the tolerances to be followed in the administration of this part, which shall be in general accord with officially prescribed practices in interstate commerce;

(3) Adopt a list of prohibited and restricted noxious weeds, conforming with the definitions stated in this part, and add or subtract from the list, from time to time, after a public hearing following due public notice;

(4) Promulgate rules and regulations to provide such additional definitions of terms as the commissioner believes are needed; prescribe minimum standards of germination and purity and maximum number per pound allowed for each restricted noxious weed; and

(5) Prescribe such other rules and regulations as may be necessary to secure the efficient enforcement of this part.

(b) Further, for the purpose of carrying out this part, the commissioner, individually or through authorized agents, is authorized to:

(1) Enter upon any public or private premises during business hours in order to have access to seeds and the records connected with seeds subject to this part and rules and regulations under this part, and any truck or other conveyor by land, water, or air at any time when such conveyor is accessible, for the same purpose;

(2) Issue and enforce a written or printed "stop sale" order to the owner or custodian of any lot of agricultural or vegetable seeds that the commissioner or the commissioner's authorized agent finds is in violation of any of the provisions of this part or rules and regulations promulgated under this part, which order shall prohibit further sale, conditioning and movement of such seed until the enforcing officer has evidence that there has been compliance with the law, and has issued a release from the "stop sale" order of such seed; provided, that in respect to seed that has been denied sale, conditioning and movement as provided in this subdivision (b)(2), the owner or custodian of such seed shall have the right to appeal from the order to a court of competent jurisdiction in the locality in which the seeds are found, praying for a judgment as to the justification of the order and for the discharge of the seeds from the order prohibiting the sale, conditioning and movement in accordance with the findings of the court; and provided further, that this subdivision (b)(2) shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other sections of this part;

(3) Establish and maintain or make provisions for seed testing facilities, employ qualified persons, and incur such expenses as may be necessary to comply with these provisions;

(4) Publish the results of analyses, tests, examinations, studies, and investigations made as authorized by this part, together with any other information the commissioner may deem advisable; and

(5) Cooperate with the United States department of agriculture in seed law enforcement.



§ 43-10-115 - Seizure.

Any lot of agricultural or vegetable seeds, mixtures of such seeds, or screenings being sold, exposed for sale, offered for sale or held with intent to sell in this state contrary to this part shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the locality in which the seeds, mixtures of such seeds, or screenings are located. In the event the court finds the seed to be in violation of this part and orders the condemnation thereof, the seeds, mixtures of such seeds, or screenings shall be denatured, conditioned, destroyed, relabeled, or otherwise disposed of in compliance with the laws of this state; provided, that in no instance shall such disposition of the seeds, mixtures of the seeds, or screenings be ordered by the court without first having given the claimant an opportunity to apply to the court for the release of the seeds, mixtures of the seeds, or screenings, or permission to condition or relabel to bring them into compliance with this part.



§ 43-10-116 - Violations, hearings, prosecutions, or warnings.

(a) Any person who knowingly, or as a result either of gross negligence or of a failure to make a reasonable effort to be informed of the pertinent facts, violates any provision of this part, or the rules and regulations made and promulgated thereunder, commits a Class C misdemeanor. However, no prosecution under this part shall be instituted without the person first having been given an opportunity to appear before the commissioner or the commissioner's duly authorized agent, to introduce evidence either in person or by agent or attorney at a private hearing.

(b) If, after the hearing, or without a hearing in the event the person or the person's agent or attorney fails or refuses to appear, the commissioner is of the opinion that the evidence warrants prosecution, the commissioner shall proceed according to legal procedures in the state, or, if the commissioner believes the public interest will be adequately served by a written notice or warning, the commissioner may direct to the alleged violator a suitable written notice or warning.

(c) After judgment by the court in any case arising under this part, the commissioner shall publish any information pertinent to the issuance of the judgment by the court in such media as the commissioner may designate from time to time.



§ 43-10-117 - Injunction.

When, in the performance of official duties, the commissioner applies to any court for a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this part or any rules and regulations under this part, the injunction is to be issued without bond.



§ 43-10-118 - Licenses and inspection fees.

(a) Each seed seller who sells, offers for sale, exposes for sale, distributes, or solicits orders for the sale of any agricultural or vegetable seeds to farmers, retailers, wholesalers, or to any others who use or plant agricultural or vegetable seeds in the state must obtain a license from the commissioner annually on July 1. Seed sellers shall obtain an application form and pay the appropriate fee:

(1) Each seed seller selling, possessing, offering or exposing for sale agricultural or vegetable seeds at retail in packages or containers larger than one (1) pound shall pay to the commissioner an annual fee of ten dollars ($10.00) for each such place of business;

(2) Each seed seller selling seed to wholesalers only shall pay to the commissioner an annual fee of ten dollars ($10.00) for each such place of business; and

(3) All other seed sellers not covered under subdivision (a)(1), excluding the actual producer of the seed, shall be classified as a wholesaler, and shall pay to the commissioner an annual fee of seventy-five dollars ($75.00) for each such place of business.

(b) Out of state seed sellers who sell or ship seed into this state shall obtain a license in the same manner as described in subdivisions (a)(1) and (2).

(c) Each person who does not have a fixed place of business who sells, offers or exposes for sale, seed in this state shall be required upon application for a license to furnish a surety bond in the amount of ten thousand dollars ($10,000) payable to the commissioner. The bond shall be given for the protection of purchasers of that person's seed and for the purpose of carrying out this part.

(d) Licenses shall be renewed annually beginning July 1. Failure to renew such license by September 1 of each year, will incur a penalty of one hundred percent (100%) to the cost of the license.

(e) Each seed seller, including the actual producer of the seed, selling, distributing, offering, or exposing for sale agricultural or vegetable seeds within or into this state shall pay to the department an inspection fee on each container of seed as follows:

(1) Three cents (3cent(s)) per container weighing from six pounds (6 lbs.) to one hundred pounds (100 lbs.);

(2) Three cents (3cent(s)) per c.w.t., or fractions thereof, for seeds in bulk or container in excess of one hundred pounds (100 lbs.);

(3) Three cents (3cent(s)) for each case of agricultural or vegetable seeds in containers weighing five pounds (5 lbs.) or less; and

(4) Two cents (2cent(s)) for each two-ounce package or less of tobacco seed.

(f) The inspection fees shall be paid by means of a reporting system. Procedures for obtaining a permit and the responsibilities of the permit holders shall be established by rules and regulations promulgated by the commissioner.



§ 43-10-119 - Disposition of fees.

For the purpose of providing a fund to defray the expenses of inspection, examination, analysis of seeds and the enforcement of this part, all fees and fines collected shall be deposited to the credit of the department.



§ 43-10-120 - Regulations promulgated under former statute.

All regulations promulgated under prior law shall remain in effect until amended or repealed in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Part 2 - Seed Certification

§ 43-10-201 - State seed certifying agency.

The commissioner of agriculture, the vice president of the University of Tennessee institute of agriculture, the dean of the University of Tennessee agriculture experiment station and the dean of the University of Tennessee extension service are vested with full authority to designate a crop improvement association as the official state seed certifying agency. The association shall be a member of the Association of Official Seed Certifying Agencies. These officials are further authorized, if satisfied that the association acting as official state seed certifying agency has not performed its duties in the best interests of Tennessee agriculture, to terminate the appointment of the association as the official state seed certifying agency.



§ 43-10-203 - Duties of the board of directors of the seed certifying agency.

The seed certifying agency's board of directors has control, management and supervision of the production, distribution and certification of purebred seeds in Tennessee under this part.



§ 43-10-204 - Applicability of provisions.

Any person, association, firm or corporation who issues, uses or circulates any advertisement, tag, seal, poster, letterhead or marketing circular containing any written or printed representation or description that such seeds offered for sale or use are "Tennessee Certified," "Tennessee State Certified," "State Certified," or the equivalent utilizing words or symbols to imply conformity with the standards established by the state seed certifying agency, shall be subject to this part. This part does not apply, however, to the plant and plant product certification procedures concerning freedom from disease and insect infestation, as currently conducted by the plant industries division of the department of agriculture. Any issuance, use or circulation of any certificate or instrument, as defined in this part, shall be deemed "certification" for the purposes of this part.



§ 43-10-205 - Rules and regulations -- Compliance with standards and procedures -- Valid certifications.

(a) The state seed certifying agency shall promulgate rules and regulations for the certification of seeds, plants or plant parts intended for growth, harvest, sale or distribution in Tennessee, with the exception of nursery crops, greenhouse crops, vegetable crops, strawberries and sweet potatoes.

(b) All seeds, plants, or plant parts intended for growth, harvest, sale or distribution in Tennessee, with the exception of nursery crops, greenhouse crops, vegetable crops, strawberries and sweet potatoes, shall comply with the standards and procedures established by the state seed certifying agency in order to be eligible for certification.

(c) No certification is valid unless issued by the state seed certifying agency established in this part.



§ 43-10-206 - Violations -- Penalties.

It is unlawful for any person, firm, association or corporation to issue, make, use or circulate any certification as provided for in this part, without authority from and the approval of the state seed certifying agency. Any person, firm, association or corporation who violates any provision of this part commits a Class A misdemeanor for each separate offense, and shall further be denied any right to apply for subsequent certification for such a period as the court sees fit but not to exceed one (1) year.









Chapter 11 - Fertilizers and Liming Materials

Part 1 - Commercial Fertilizers

§ 43-11-101 - Short title.

This part shall be known and may be cited as the "Tennessee Commercial Fertilizer Law of 1969."



§ 43-11-102 - Administration of part.

This part shall be administered by the commissioner of agriculture.



§ 43-11-103 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Brand" means a term, design, or trademark used in connection with one (1) or several grades of commercial fertilizer;

(2) "Bulk fertilizers" means commercial fertilizer distributed in a nonpackaged form;

(3) "Commercial fertilizer" means any substance containing one (1) or more recognized plant nutrients that is used for its plant nutrient content and that is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl, lime, limestone, wood ashes and gypsum;

(4) "Commissioner" means the commissioner of agriculture;

(5) "Deficiency" means the amount of nutrient found by analysis less than that guaranteed that may result from a lack of nutrient ingredients or from a lack of uniformity;

(6) "Distributor" means any person who imports, consigns, manufactures, produces, compounds, mixes, or blends commercial fertilizer, or who offers for sale, sells, barters, or otherwise supplies commercial fertilizer in this state;

(7) "Fertilizer material" is a fertilizer that either:

(A) Contains important quantities of no more than one (1) of the primary plant nutrients (nitrogen, phosphoric acid and potash);

(B) Has approximately eighty-five percent (85%) of its plant nutrient content present in the form of a single chemical compound; or

(C) Is derived from a plant or animal residue or by-product or a natural material deposit that has been processed in such a way that its content of primary plant nutrients has not been materially changed except by purification and concentration;

(8) "Grade" means the percentages of total nitrogen, available phosphorus or phosphoric acid, and soluble potassium or soluble potash stated in whole numbers in the same terms, order and percentages as in the "guaranteed analysis";

(9) "Guaranteed analysis":

(A) Until the commissioner prescribes the alternative form of "guaranteed analysis" in accordance with the provisions of subdivision (9)(B), "guaranteed analysis" means the minimum percentage of plant nutrients claimed in the following order and form:

(i)

Total Nitrogen (N) ..................... _____ percent

Available Phosphoric Acid (P205) ..................... _____ percent

Soluble Potash (K20) ..................... _____ percent

(ii) For unacidulated mineral phosphatic materials and basis slag, both total and available phosphoric acid and the degree of fineness. For bone, tankage, and other organic phosphatic materials, total phosphoric acid;

(iii) Guarantees for plant nutrients other than nitrogen, phosphorus and potassium may be permitted or required by regulation of the commissioner. The guarantees for plant nutrients other than nitrogen, phosphorus and potassium shall be expressed in the form of the element. The sources of such other nutrients (oxides, salt, chelates, etc.) may be required to be stated on the application for registration and may be included as a parenthetical statement on the label. Other beneficial substances or compounds, determinable by laboratory methods, also may be guaranteed by permission of the commissioner and with the advice of the director of the agricultural experiment station. When any plant nutrients or other substances or compounds are guaranteed, they shall be subject to inspection and analysis in accordance with the methods and regulations prescribed by the commissioner; and

(iv) Potential basicity or acidity expressed in terms of calcium carbonate equivalent in multiples of one hundred pounds (100 lbs.) per ton, when required by regulation; and

(B) When the commissioner finds, after public hearing following due notice, that the requirement for expressing the guaranteed analysis of phosphorus and potassium in elemental form would not impose an economic hardship on distributors and users of fertilizer by reason of conflicting labeling requirements among the states, the commissioner may require by regulation thereafter that the "guaranteed analysis" shall be in the following form:

Total Nitrogen (N) ..................... _____ percent

Available Phosphorus (P) ..................... _____ percent

Soluble Potassium (K) ..................... _____ percent

provided, that the effective date of the regulation shall not be less than six (6) months following the issuance of the regulation; and provided further, that for a period of two (2) years following the effective date of the regulation, the equivalent of phosphorus and potassium may also be shown in the form of phosphoric acid and potash. After the effective date of a regulation issued under this subdivision (9)(B), requiring that phosphorus and potassium be shown in the elemental form, the guaranteed analysis for nitrogen, phosphorus, and potassium shall constitute the grade;

(10) "Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample;

(11) "Label" means the display of all written, printed, or graphic matter upon the immediate container, or a statement accompanying a fertilizer;

(12) "Labeling" means all written, printed, or graphic matter upon or accompanying any fertilizer, or advertisements, brochures, posters, television, and radio announcements used in promoting the sale of such fertilizer;

(13) "Local legislation" means, but is not limited to, any ordinance, motion, resolution, amendment, regulation or rule adopted by a political subdivision;

(14) "Mixed fertilizer" is a commercial fertilizer containing any combination or mixtures of fertilizer materials designed for use or claimed to have value in promoting plant growth;

(15) "Official sample" means any sample of commercial fertilizer taken by the commissioner or the commissioner's agent and designated as "official" by the commissioner;

(16) "Overall index value" means the value of a fertilizer as determined by comparing the value guaranteed with the value found, using as a basis for value the commercial value of a nutrient or ingredient per § 43-11-110;

(17) "Percent" or "percentage" means the percentage by weight;

(18) "Person" includes an individual, partnership, association, firm, and corporation;

(19) "Political subdivision" means any local government entity and includes, but is not limited to, any city, county or municipal government and any other body corporate and politic that is responsible for government activities in a geographic area smaller than the state;

(20) "Registrant" means the person who registers commercial fertilizer under this part;

(21) "Soil conditioner or soil amendment" means any substance that is intended to improve the physical characteristics of the soil, except agricultural liming materials, unmanipulated animal manures, unmanipulated vegetable manures, pesticides, and other materials exempted by regulation;

(22) "Specialty fertilizer" means a commercial fertilizer distributed primarily for nonfarm use, such as home gardens, lawns, shrubbery, flowers, golf courses, municipal parks, cemeteries, greenhouses and nurseries;

(23) "Ton" means a net weight of two thousand pounds (2,000 lbs.) avoirdupois; and

(24) "Unmanipulated manure" means any substance composed of the excreta of domestic animals or domestic fowls that has not been processed in any manner, including drying, grinding, shredding, addition of plant food, mixing artificially with any material or materials other than those that have been used for bedding, sanitary, or feeding purposes for the animals or fowls, or any other means.



§ 43-11-104 - Registration.

(a) Each brand and grade of commercial fertilizer shall be registered before being distributed in this state. The application for registration shall be submitted to the commissioner on forms furnished by the commissioner. All brands sold in packages of twenty-five pounds (25 lbs.) or less shall be registered at a fee of twenty-five dollars ($25.00) each. Upon approval by the commissioner, a copy of the registration shall be furnished to the applicant. All registrations expire on June 30 of each year. The application shall include the following information:

(1) The net weight;

(2) The brand and grade;

(3) The guaranteed analysis;

(4) The name and address of the registrant; and

(5) The sources from which the nitrogen, phosphorus, and potassium are derived.

(b) A distributor shall not be required to register any brand of commercial fertilizer that is already registered under this part by another person.

(c) A distributor shall not be required to register a commercial fertilizer formulated according to specifications that are furnished by a consumer prior to mixing, but shall be required to label such fertilizer as provided in § 43-11-105(c).

(d) For all specialty fertilizers, soil amendments and soil conditioners, the registrant shall submit to the commissioner two (2) labels or copies of each label of each brand and grade, together with the registration application. For all specialty fertilizers, soil amendments and soil conditioners, the registrant shall submit a fee of twenty-five dollars ($25.00) per brand and grade regardless of package size.

(e) Nothing in this section shall prohibit the commissioner or the commissioner's agent from denying registration pending the submission of all requested information and the completion of any required changes necessary for any fertilizer to be in full compliance with this chapter.



§ 43-11-105 - Labeling.

(a) Any commercial fertilizer distributed in this state in containers shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form the information required by § 43-11-104(a)(1)-(4).

(b) If distributed in bulk, a written or printed statement of the information required by § 43-11-104(a)(1)-(4) shall accompany delivery and be supplied to the purchaser at time of delivery.

(c) A commercial fertilizer formulated according to specifications that are furnished by a consumer prior to mixing shall be labeled to show the net weight, guaranteed analysis, and the name and address of the distributor or the registrant, together with the name and address of the consumer.



§ 43-11-106 - Inspection fees.

(a) (1) There shall be paid to the commissioner for all commercial fertilizers distributed in this state an inspection fee at the rate of twenty cents (20cent(s)) per ton; provided, that sales to manufacturers or exchanges between them are exempted. Fees so collected shall be used for the payment of the costs of inspection, sampling and analysis, and other expenses necessary for the administration of this chapter.

(2) On individual packages of commercial fertilizer containing twenty-five pounds (25 lbs.) or less, there shall be paid in addition to the twenty cents (20cent(s)) per ton inspection fee an annual registration of twenty-five dollars ($25.00) per brand.

(b) (1) Every person who distributes a commercial fertilizer in this state shall file with the commissioner a statement setting forth the number of net tons of each commercial fertilizer distributed in this state during a specific period of time. The forms and the time periods for which the reports are required shall be established by the commissioner by regulation.

(2) The twenty cents (20cent(s)) per ton inspection fee shall be based on the statements submitted.

(3) The report is due on or before the fifteenth day of the month following the reporting period established by the commissioner.

(4) If the tonnage report is not filed and the payment of the inspection fee is not made within thirty (30) days after the end of the reporting period, a collection fee of ten percent (10%) of the amount due shall be assessed against the registrant, and the amount of fees due shall constitute a debt and become the basis of a judgment against the registrant.

(c) When more than one (1) person is involved in the distribution of a commercial fertilizer, the last person who has the fertilizer registered and who distributes to a nonregistrant (dealer or consumer) is responsible for reporting the tonnage and paying the inspection fee, unless the report has been previously made by a prior distributor of a fertilizer.

(d) Each person distributing or selling fertilizer is required to keep such records as may be necessary to indicate accurately the tonnage of commercial fertilizer sold in the state for three (3) years. The records shall be available for examination by the commissioner or the commissioner's agents during reasonable hours.



§ 43-11-107 - Tonnage reports.

(a) (1) The person distributing or selling fertilizer to a nonregistrant shall furnish the commissioner a report showing the county of the consignee, the amount (tons or fractions thereof) of each grade of fertilizer, the form in which the fertilizer was distributed (bag, bulk, liquid, or other form), and whether the fertilizer was for farm or non-farm use.

(2) No information furnished to the commissioner under this section shall be disclosed in such a way as to divulge the operation of any person.

(3) This information shall be submitted in summary report form approved by the commissioner on or before the fifteenth day of the month following the reporting period.

(b) When more than one (1) person is involved in the distribution of a commercial fertilizer, the last person who has the fertilizer registered and who distributes to a nonregistrant (dealer or consumer) is responsible for reporting the tonnage and paying the inspection fee, unless the reporting and paying of the fee has been made by a prior distributor of the fertilizer.



§ 43-11-108 - Inspection, sampling, analysis.

(a) It is the duty of the commissioner or the commissioner's agent to sample, inspect, make analysis of, and test commercial fertilizer distributed within this state, and the commissioner or agent is authorized to enter upon any public or private premises or carriers at a time and place and to such extent as the commissioner or agent may deem necessary to determine whether their commercial fertilizers are in compliance with this part.

(b) The methods of analysis and sampling shall be those adopted by the official from sources such as the Association of Official Analytical Chemists Journal.

(c) The commissioner, in determining for administrative purposes whether any commercial fertilizer is deficient in plant food, shall be guided solely by the official sample as defined in § 43-11-103, and obtained and analyzed as provided for in subsection (b).

(d) The results of official analysis of any commercial fertilizer that has been found to be subject to penalty or other legal action shall be forwarded by the commissioner to the registrant at least ten (10) days before the report is submitted to the purchaser. If during that period no adequate evidence to the contrary is made available to the commissioner, the report shall become official. Upon request, the commissioner shall furnish to the registrant a portion of any sample found subject to penalty or other legal action.



§ 43-11-109 - Fertilizer deficiency -- Penalties.

(a) If the analysis shall show that any commercial fertilizer falls short of the guaranteed analysis, penalties shall be assessed by the commissioner as follows:

(1) When a deficiency in the analysis of any one (1) primary ingredient (nitrogen, phosphorus or potash) is greater than two (2) times the investigational allowance for that ingredient, penalties will be assessed in the amount of three (3) times the commercial value of the deficiency;

(2) When a deficiency in the analysis of any one (1) primary ingredient is two (2) or less times the investigational allowance for that ingredient, an overall index value will be calculated. When the overall index value is less than ninety-seven percent (97%), the penalty assessed shall be three (3) times the difference between the found commercial value and the guaranteed commercial value of the primary nutrients;

(3) When an analysis of any one (1) primary ingredient results in both a deficiency greater than two (2) times the investigation allowances and an overall index value of less than ninety-seven percent (97%), the greater of the two (2) penalties will be assessed. In no instance will the penalty assessed be greater than the retail value of the lot of fertilizer; and

(4) When an analysis of any one (1) secondary nutrient (minor elements) is deemed deficient by exceeding the allowable deficiencies established by regulation, penalties assessed will be in the amount of three (3) times the commercial value of the deficiency.

(b) When assessing penalties for fertilizer found to be deficient, tolerances and investigational allowances established by the Association of American Plant Food Control Officials and published in the annual official publication shall be recognized.

(c) Deficiency in any other constituent or constituents covered under § 43-11-103(9)(A)(i), (ii) and (iii) that the registrant is required to or may guarantee shall be evaluated by the commissioner and penalties therefor shall be prescribed by the commissioner.

(d) Nothing contained in this section shall prevent any person from appealing to a court of competent jurisdiction for judgment as to the justification of penalties.

(e) All penalties assessed under this section shall be paid to the consumer of the lot of commercial fertilizer represented by the sample analyzed within two (2) months after the date of notice from the commissioner to the registrant, receipts taken therefor and promptly forwarded to the commissioner. If these consumers cannot be found, the amount of the penalty shall be paid to the department of agriculture, and shall be used only for the enforcement of this part. If, upon satisfactory evidence, a distributor is shown to have altered the content of a fertilizer shipped to such distributor by a registrant, or to have mixed or commingled fertilizer from two (2) or more supplies such that the result of either alteration changes the analysis of the fertilizer as originally guaranteed, then that distributor shall become responsible for obtaining a registration and shall be held liable for all penalty payments and be subject to other provisions of this part, including seizure, condemnation and stop sale.

(f) A deficiency in an official sample of mixed fertilizer resulting from nonuniformity shall be handled in the same manner as a deficiency due to actual plant nutrient shortage.



§ 43-11-110 - Commercial value.

For the purpose of determining the commercial values to be applied under the provisions of § 43-11-109, the commissioner shall determine and publish annually the values per pound of nitrogen, available phosphoric acid, and soluble potash in commercial fertilizers in this state. If guarantees are as provided in § 43-11-103(9)(B), the values shall be per pound of nitrogen, phosphorus, and potassium. The values so determined and published shall be used in determining and assessing penalties.



§ 43-11-111 - Soil conditioners.

(a) No soil conditioner, soil amendment, or any other material designed or claimed to improve the physical characteristics of the soil may be sold in this state until those products meet all of the requirements of this chapter and the regulations promulgated under this chapter, including the payment of inspection fees.

(b) If the analysis shows that any soil amendment, soil conditioner, or similar product falls short of the guaranteed analysis in any one (1) ingredient or in total ingredients, then a penalty shall be assessed by the commissioner in the amount of three (3) times the larger deficiency. A minimum penalty of fifty dollars ($50.00) shall be assessed on any deficiency of such product. Investigational allowances and total ingredient values shall be established by regulation and shall follow the Official Publication of the Association of American Plant Food Control Officials if applicable. All penalties shall be paid in the manner prescribed by § 43-11-109.



§ 43-11-112 - Misbranded fertilizer -- Distribution prohibited.

Commercial fertilizer is misbranded if it carries a false or misleading statement on the container, on the label attached to the container, or if false or misleading statements concerning the fertilizer are disseminated in any manner or by any means. It is unlawful to distribute a misbranded fertilizer.



§ 43-11-113 - Rules and regulations.

For the enforcement of this part, the commissioner is authorized to prescribe and, after a hearing following due notice, to enforce such rules and regulations relating to the distribution of commercial fertilizers as the commissioner may find necessary to carry into effect the full intent and meaning of this part.



§ 43-11-114 - Penalty for short weight.

If any commercial fertilizer in the possession of the consumer is found by the commissioner to be short in weight, the registrant of the commercial fertilizer shall, within thirty (30) days after official notice from the commissioner, pay to the consumer a penalty equal to three (3) times the value of the actual shortage.



§ 43-11-115 - "Stop sale, use, or removal" orders.

The commissioner may issue and enforce a written or printed "stop sale, use, or removal" order to the owner or custodian of any lot of commercial fertilizer, and may order the owner or custodian to hold the fertilizer at a designated place, when the commissioner finds the commercial fertilizer is being offered or exposed for sale in violation of any of the provisions of this part, until the law has been complied with and the commercial fertilizer is released in writing by the commissioner, or the violation has been otherwise legally disposed of by written authority. The commissioner shall release the commercial fertilizer so withdrawn when the requirements of this part have been complied with and all costs and expenses incurred in connection with the withdrawal have been paid.



§ 43-11-116 - Seizure, condemnation, and sale.

Any lot of commercial fertilizer not in compliance with this part shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which the commercial fertilizer is located. In the event the court finds the commercial fertilizer to be in violation of this part and orders the condemnation of the commercial fertilizer, it shall be disposed of in any manner consistent with the quality of the commercial fertilizer and the laws of the state; provided, that in no instance shall the disposition of the commercial fertilizer be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial fertilizer or for permission to process or re-label the commercial fertilizer to bring it into compliance with this part.



§ 43-11-117 - Revocation of registration -- Hearing -- Subpoenas -- Certiorari and review -- New registration.

(a) The commissioner has the authority to revoke any registration certificate for violation of any of the provisions of this part, or the rules and regulations promulgated under this part. The commissioner can refuse registration privileges when the product does not meet the requirements of this part. Upon information received, the commissioner shall, by written notice, establish a hearing for the registrant. The hearing shall be held within fifteen (15) days from the date of the mailing of the notice. If, after the hearing, the commissioner revokes the registration, then the right of appeal is reserved to the registrant. The commissioner has the power to subpoena any persons or records incident to the hearing and to administer oaths to those giving evidence. In case of contumacy or refusal to obey a subpoena issued to any person, any circuit or chancery court of this state within the county in which the investigation is carried on, or in which the person guilty of contumacy or refusal to obey is found or resides or transacts business, or where that person's principal place of business is located, upon application by the commissioner, shall have jurisdiction to issue to that person an order requiring that person to appear before the commissioner at a specified time and place and then and there produce evidence, if so ordered, or there to give testimony touching the matter under investigation or subject of inquiry, or answer any question, and any failure to obey such order of the court may be punished by the court as a contempt thereof as provided by law. A court reporter shall be in attendance at all registration revocation hearings.

(b) The action of the commissioner may be reviewed by petition for statutory writ of certiorari addressed to the circuit or chancery court where the offense occurs, and the petition shall be filed within ten (10) days from the date of the order of revocation issued by the commissioner. Upon the grant of the writ of certiorari, the commissioner shall certify to the court a complete transcript of the proceedings instituted before the commissioner. This certified transcript shall constitute the whole record, and no additional proof or evidence shall be considered by the court. The decision of the commissioner shall remain final until the matter has been finally resolved by the courts.

(c) If, after revocation of the registrant's registration, the registrant complies with requirements of the law as provided and makes manifest in writing the registrant's intentions to forthwith observe the law, upon payment of the cost of the hearing the commissioner may reissue a new registration upon payment of the required fees. Reapplication may be made on such forms as provided by the commissioner, except in no case will reissuance of registration privileges be allowed where fraudulent or deceptive practices are shown.



§ 43-11-118 - Notice of violations -- Hearing -- Certification of facts to prosecuting attorney.

If it appears from the examination of any commercial fertilizer that any of the provisions of this part or the rules and regulations issued under this part have been violated, the commissioner shall cause notice of the violations to be given to the registrant, distributor, or possessor from whom the sample was taken; any person so notified shall be given an opportunity to be heard under such rules and regulations as may be prescribed by the commissioner. If it appears after the hearing, either in the presence or absence of the person so notified, that this part or rules and regulations issued under this part have been violated, the commissioner may certify the facts to the proper district attorney general.



§ 43-11-119 - Penalty for violations.

Any person who violates or aids in violating any provision of this part, or any rules and regulations promulgated under this part, commits a Class C misdemeanor.



§ 43-11-120 - Prosecution of minor violations not required -- Notice of warning.

Nothing in this part shall be construed as requiring the commissioner or the commissioner's representative to report for prosecution or for the institution of seizure proceedings as a result of minor violations of this part when the commissioner believes that the public interests will be best served by a suitable notice of warning in writing.



§ 43-11-121 - Duty of district attorney general.

It is the duty of each district attorney general to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.



§ 43-11-122 - Injunctions against violations.

The commissioner is authorized to make application to any chancery court of this state for a temporary or permanent injunction, restraining any person from violating or continuing to violate any of the provisions of this part or any rule or regulation promulgated under this part, notwithstanding the existence of other remedies at law. This injunction is to be issued without bond.



§ 43-11-123 - Exchanges between manufacturers.

Nothing in this part shall be construed to restrict or avoid sales or exchanges of commercial fertilizers to each other by importers, manufacturers, or manipulators who mix fertilizer materials for sale or as preventing the free and unrestricted shipments of commercial fertilizer to manufacturers or manipulators who have registered their brands as required by the provisions of this part.



§ 43-11-124 - Distribution of adulterated fertilizer products.

No person shall distribute an adulterated fertilizer product. A fertilizer shall be deemed to be adulterated if:

(1) It contains any deleterious or harmful ingredient in sufficient amount to render it injurious to beneficial plant life when applied in accordance with directions for use on the label, or if adequate warning statements or directions for use that may be necessary to protect plant life are not shown upon the label;

(2) Its composition falls below or differs from what it is purported to possess by its labeling; or

(3) It contains unwanted crop seed or weed seed.



§ 43-11-125 - Local legislation.

(a) No political subdivision may regulate the registration, packaging, labeling, sale, storage, distribution, use and application of fertilizers; and, in addition, no political subdivision may adopt or continue in effect local legislation relating to the registration, packaging, labeling, sale, storage, distribution, use or application of fertilizers. Local legislation in violation of this section is void and unenforceable.

(b) Subsection (a) shall not apply in any county having a population in excess of two hundred thousand (200,000), according to the 2000 federal census or any subsequent federal census.






Part 2 - Liming Materials [Repealed.]



Part 3 - Anhydrous Ammonia

§ 43-11-301 - Short title.

This part shall be known and may be cited as the "Anhydrous Ammonia Storage and Equipment Law of Tennessee."



§ 43-11-302 - Powers and duties of commissioner -- Rules and regulations.

The commissioner of agriculture is vested with the power and authority and is charged with the duty of administering and enforcing this part, and has the authority to establish and enforce reasonable rules and regulations not inconsistent with this part, for the purpose of carrying out this part.



§ 43-11-303 - Part definitions.

(a) "Anhydrous ammonia," when used exclusively for commercial fertilizer, is, for the purpose of this part, defined as follows: anhydrous ammonia contains eighty-two percent (82%) nitrogen. At atmospheric pressure, ammonia is a gas that exists as a liquid below minus twenty-eight degrees Fahrenheit (-28 degrees F.), and boils at this temperature. In commerce, ammonia is compressed to a liquid and stored under pressure. The gauge pressure is seventy-five pounds (75 lbs.) per square inch at fifty degrees Fahrenheit (50 degrees F.), and one hundred ninety-seven pounds (197 lbs.) per square inch at one hundred degrees Fahrenheit (100 degrees F.). The pressures exerted by anhydrous ammonia are dangerous unless the proper safety devices are installed in the equipment and care is used in handling.

(b) "Dealers in anhydrous ammonia and equipment," as covered by this part, are all persons, firms, corporations or associations who buy and sell or distribute at wholesale or retail to users and consumers, anhydrous ammonia as a fertilizer, or equipment used in the installation, storage, handling, utilization and dispensing of anhydrous ammonia as a fertilizer. Manufacturers of anhydrous ammonia, or manufacturers or jobbers that wholesale anhydrous ammonia equipment, when sold to dealers or distributors, as defined in this part, or any person or persons, firms or corporations owning or maintaining storage facilities for anhydrous ammonia as a fertilizer for their own use and accommodation, and for the use and accommodation of their tenant or sharecropper, are not to be classed as dealers within the meaning and intention of this part.



§ 43-11-304 - Dealers' permit necessary before doing business -- Bond for compliance with provisions -- Financial responsibility.

(a) No person, firm, corporation or association shall engage in business as a dealer in anhydrous ammonia as a fertilizer, or as a dealer in equipment used in the handling of anhydrous ammonia as a fertilizer within this state without first having obtained from the commissioner of agriculture a permit. This permit shall be issued only after proper written application is made and filed and after all requirements established with respect to dealers have been complied with by the applicant.

(b) Before engaging in business as a dealer, the applicant for a permit shall furnish a bond for the sum of one thousand dollars ($1,000) with good and solvent surety, payable to the state of Tennessee, and issued by a bonding company or companies licensed to do business in this state and acceptable by the commissioner, which bond shall serve as a guarantee that the dealer will comply with all the provisions of this part and all of the rules and regulations established with respect to the sale and handling of anhydrous ammonia as a fertilizer, and the sale and handling or installation of equipment used in the handling of anhydrous ammonia as a fertilizer.

(c) Before engaging in business as a dealer, the applicant for a permit shall satisfy the commissioner that the applicant is financially responsible; and this provision as to financial responsibilities will be complied with by filing with the commissioner evidence that the applicant has applied for and the applicant's application for insurance has been approved, on standard contract forms, and to be issued by insurance company or companies licensed to do business in this state in an amount of not less than twenty-five thousand dollars ($25,000).

(d) In lieu of filing with the commissioner evidence of insurance coverages as set forth in subsection (c), the applicant may file with the commissioner a good and sufficient surety bond executed by a surety company licensed to do business in the state of Tennessee, in an amount not to exceed twenty-five thousand dollars ($25,000), which bond shall be payable to the state of Tennessee and shall be conditioned to guarantee the payment of all damages for which the dealer may be legally responsible while engaged in the business as a dealer.



§ 43-11-305 - Punishment of violations.

A violation of this part or rules and regulations promulgated under this part is a Class C misdemeanor.






Part 4 - Liming Materials

§ 43-11-401 - Short title.

This part shall be known and may be cited as the "Tennessee Agricultural Liming Materials Act."



§ 43-11-402 - Part definitions.

As used in this part, unless the context requires otherwise:

(1) "Agricultural liming materials" means a product whose calcium and magnesium compounds are capable of neutralizing soil acidity, and including, but not limited to, limestone, burnt lime, hydrated lime, marl, industrial by-products, calcitic limestone, dolomatic limestone, and ground shells;

(2) "AOAC" means the Association of Official Analytical Chemists;

(3) "Brand" means the term, designation, trademark, product name or other specific designation under which individual agricultural liming material is offered for sale;

(4) "Bulk" means material or product in nonpackaged form;

(5) "Calcium carbonate equivalent" means the acid neutralizing capacity of an agricultural liming material expressed as weight percentage of calcium carbonate;

(6) "Commissioner" means the commissioner of agriculture or the commissioner's duly authorized representatives;

(7) "Fineness" means the percentage by weight of the material that will pass United States standard sieves of specified sizes as established by regulations pursuant to this part;

(8) "Label" means any written or printed matter on or attached to the package or on the delivery ticket that accompanies bulk shipments;

(9) "Manufacturer" means any person in the business of making, shaping, or packaging an agricultural liming material into a form that will remain virtually unaltered until it reaches the hands of the final consumer;

(10) "Percent" or "percentage" means percent or percentage as measured by weight;

(11) "Person" means an individual, partnership, association, firm or corporation;

(12) "Ton" means a net weight of two thousand pounds (2,000 lbs.) avoirdupois; and

(13) "Weight" means the weight of undried material as offered for sale.



§ 43-11-403 - Labeling and identification.

(a) Agricultural liming materials sold, offered or exposed for sale in the state shall have affixed to each package in a conspicuous manner on the outside thereof, a plainly printed, stamped or otherwise marked label, tag or statement, or in the case of bulk sales, a delivery slip, setting forth at least the following information:

(1) The name and principal office address of the manufacturer or distributor;

(2) The brand or trade name of the material;

(3) The identification of the product as to the type of the agricultural liming material;

(4) The net weight of the agricultural liming material;

(5) The minimum percentage of calcium oxide and magnesium oxide and/or calcium carbonate and magnesium carbonate;

(6) Calcium carbonate equivalent as determined by methods prescribed by the Association of Official Analytical Chemists. Minimum calcium carbonate equivalents will be as prescribed by regulation;

(7) The minimum percent by weight passing through United States standard sieves as prescribed by regulations; and

(8) The minimum guaranteed content of available potassium (expressed as soluble Potash, K[2]O) or phosphorous (expressed as phosphoric acid, P[2]O[5]) if claimed.

(b) No information or statement shall appear on any package, label, delivery slip or advertising matter that is false or misleading to the purchaser as to the quality, analysis, type or composition of the agricultural liming material.

(c) In the case of any material that has been adulterated subsequent to packaging, labeling or loading thereof and before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of such adulteration.

(d) At every site from which agricultural liming materials are delivered in bulk and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the statement required by this section for each brand of material.

(e) When the commissioner finds, after public hearing following due notice, that the requirement for expressing the calcium and magnesium in elemental form would not impose an economic hardship on distributors and users of agricultural liming materials by reason of conflicting label requirements among the states, the commissioner may require by regulation thereafter that the minimum percentage of calcium oxide and magnesium oxide and/or calcium carbonate and magnesium carbonate shall be expressed in the following form:

Total calcium (Ca) ..................... _____ percent

Total magnesium (Mg) ..................... _____ percent

provided, that the effective date of such regulation shall be not less than six (6) months following the issuance of the regulation; and provided further, that for a period of two (2) years following the effective date of the regulation, the equivalent of calcium and magnesium may also be shown in the form of calcium oxide and magnesium oxide and/or calcium carbonate and magnesium carbonate.



§ 43-11-404 - Prohibited sales -- Toxic materials.

(a) No agricultural liming material shall be sold or offered for sale in this state unless it complies with this part and regulations pertaining to this part.

(b) No agricultural liming material shall be sold or offered for sale in this state that contains toxic materials in quantities injurious to plants or animals.



§ 43-11-405 - License applications -- Manufacturers.

(a) Every manufacturer distributing liming materials in this state shall submit an application for a license to the commissioner on or before July 15 of each year, or prior to the manufacture or distribution of the liming material. All applications shall be submitted on forms furnished by the commissioner.

(b) All license applications must be accompanied by a fee of one hundred dollars ($100). All licenses expire on June 30 of the following year.



§ 43-11-406 - Reporting of manufacturers' sales.

(a) Within thirty (30) days following the expiration of the manufacturer's license, each licensee shall submit on a form furnished or approved by the commissioner an annual statement setting forth by counties, the number of net tons of each agricultural liming material sold by the licensee for use in the state during the previous twelve-month period. Such statement shall be accompanied by payment of the inspection fee at the rate of ten cents (10cent(s)) per ton.

(b) The commissioner shall publish and distribute annually to each agricultural liming material licensee and other interested persons a composite report showing the tons of agricultural liming material sold in each county of the state. This report shall in no way divulge the operation of any licensee.



§ 43-11-407 - Sampling and testing of materials.

(a) It is the duty of the commissioner, who may act through an authorized agent to sample, inspect, make analyses of, and test agricultural liming materials distributed within this state as the commissioner or the commissioner's agent may deem necessary to determine whether the agricultural liming materials are in compliance with this part. The commissioner, individually or through the commissioner's agent, is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming material subject to this part and regulations pertaining to this part, and to the records relating to their distribution.

(b) The methods of analysis and sampling shall be those approved by the commissioner and shall be guided by AOAC procedures.



§ 43-11-408 - Stop sale, or use or removal order.

When the commissioner finds any lot of agricultural liming materials is being offered or exposed for sale in violation of any of the provisions of this part, the commissioner may issue a "stop sale, or use or removal" order to the owner of the lot of materials. The commissioner may hold the lot at a designated place until the law has been complied with or otherwise legally disposed of by written permission of the commissioner.



§ 43-11-409 - License suspension or revocation.

The commissioner shall have the authority to suspend or revoke any license in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, this part, and the rules and regulations promulgated under this part.



§ 43-11-410 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations to effectuate the purposes of this part. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 43-11-411 - Violations -- Penalties.

A violation of this part, or any rule or regulation promulgated thereunder, is a Class C misdemeanor.









Chapter 14 - Soil Conservation

Part 1 - Assent to Federal Law

§ 43-14-101 - Assent of general assembly to federal act -- Policy of state -- Duties of trustees of university.

The assent of the general assembly is given to the provisions and requirements of the "Soil Conservation and Domestic Allotment Act" (Public Law No. 46, 74th Congress, approved April 27, 1935, as amended). The general assembly adopts as the policy of the state the policy of cooperating with the governments and agencies of other states and of the United States in carrying out the policy and purposes, specified in § 7(a) of that act of congress, and, in order to effectuate this policy, the trustees of the University of Tennessee are authorized and empowered to:

(1) Formulate, with the assistance of the extension service and the agricultural experiment station, pursuant to the standards therefor set forth in § 7(a) of the Soil Conservation and Domestic Allotment Act, agricultural plans for this state for each calendar year, and from time to time, make such revisions in these plans as may be necessary to effectuate those purposes;

(2) Prescribe such rules and regulations with reference to the administration of the plans, including provision for participation in the administration of the plans by county and community committees, or associations of agricultural producers, organized for such purpose, as may be necessary or expedient for the effective administration of the plans;

(3) Provide in the plans for their administration by the trustees of the University of Tennessee, who are designated and authorized as the state agency of the state to administer the plans;

(4) Submit the state plans to the secretary of agriculture of the United States, prior to such time and in such manner and form as the secretary may prescribe;

(5) Receive on behalf of the state of Tennessee any grants made pursuant to § 7 of the Soil Conservation and Domestic Allotment Act, and to utilize and expend the grants in accordance with such state agricultural plans as may have been approved by the secretary of agriculture;

(6) Utilize the available services and assistance of other state agencies of this state, including the agricultural experiment station and the extension service of the University of Tennessee, and exercise such powers and authorities, as may be necessary or proper to the performance of their duties and functions under this section;

(7) Provide for the submission to the secretary of agriculture of such reports as may be required to ascertain whether the plans are being carried out according to their terms and assure the correctness, and make possible verification, of the reports; and

(8) Submit to the governor an annual report for each year covering the administration and operation of the program.






Part 2 - Soil Conservation Districts

§ 43-14-201 - Short title.

This part shall be known and may be cited as the "Soil Conservation Districts Law."



§ 43-14-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agency of this state" includes the government of this state and any subdivision, agency, or instrumentality, corporate or otherwise, of the government of this state;

(2) "Committee" means the agency created in § 43-14-203;

(3) "District" or "soil conservation district" means a subdivision of this state and a public body corporate and politic, organized in accordance with this part, for the purpose, with the powers, and subject to the restrictions set forth in this part;

(4) "Due notice" means notice published at least twice, with an interval of at least seven (7) days between the two (2) publication dates, in a newspaper or other publication of general circulation within the appropriate area, or, if no such publication of general circulation is available, by posting at a reasonable number of conspicuous places within the appropriate area, the posting to include, where possible, posting at public places where it may be customary to post notices concerning county or municipal affairs generally. At any hearing held, pursuant to such notice, at the time and place designated in the notice, adjournment may be made from time to time without the necessity of renewing the notice for the adjourned dates;

(5) "Government" or "governmental" includes the government of this state, the government of the United States, and any subdivision, agency, or instrumentality, corporate or otherwise of either of them;

(6) "Land occupier" or "occupier of land" includes any person, firm or corporation, other than the owner who is in possession of any lands lying within a district organized under this part, whether as lessee, renter, tenant or otherwise;

(7) "Landowner" or "owner of land" includes any person, firm or corporation who holds legal or equitable title to any lands lying within a district organized under this part;

(8) "Nominating petition" means a petition filed under § 43-14-216 to nominate candidates for the office of supervisor of a soil conservation district;

(9) "Petition" means a petition filed under § 43-14-207 for the creation of a district;

(10) "State" means the state of Tennessee;

(11) "Supervisor" means one (1) of the members of the governing body of a district, elected or appointed in accordance with this part; and

(12) "United States" or "agencies of the United States" includes the United States, the soil conservation service of the United States department of agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States.



§ 43-14-203 - State soil conservation committee.

(a) There is established a state soil conservation committee to perform the functions conferred upon it in this part.

(b) (1) The committee shall consist of seven (7) representatives: one (1) farmer and one (1) supervisor from east Tennessee; one (1) farmer and one (1) supervisor from middle Tennessee; one (1) farmer and one (1) supervisor from west Tennessee; one (1) supervisor from the state at large, and three (3) ex officio members.

(2) The following shall serve as ex officio members of the committee: The dean of the college of agricultural sciences and natural resources of the University of Tennessee, located at Knoxville; the commissioner of agriculture, located at Nashville; and the commissioner of environment and conservation, located at Nashville.

(3) An ex officio member of the committee shall hold office so long as the member retains the office by virtue of which such member is serving on the committee.

(c) The first appointees shall serve as follows: west Tennessee, the supervisor member shall serve for a term of one (1) year and the farmer member shall serve for two (2) years; middle Tennessee, the supervisor shall serve for two (2) years and the farmer member shall serve for three (3) years; east Tennessee, the supervisor member shall serve for three (3) years and the farmer member shall serve for one (1) year. The supervisor from the state at large shall serve for three (3) years and, at the expiration of the first term of office, all members thereafter shall serve for a term of three (3) years.

(d) The governor shall appoint all farmer and all supervisor members, and shall fill all vacancies by appointment as these occur. In making appointments to the committee, the governor shall strive to ensure that at least one (1) person appointed to serve on the committee is sixty (60) years of age or older and that at least one (1) person appointed to serve on the committee is a member of a racial minority. A duly appointed supervisor member of the committee who ceases to hold the position of soil conservation district supervisor will continue to serve on the committee until the normal expiration of such member's term.

(e) The committee shall keep a record of its official actions, shall adopt a seal, which seal shall be judicially noticed, and may perform such acts, hold such public hearings, and promulgate such rules and regulations as may be necessary for the execution of its functions under this part.



§ 43-14-204 - Employment of officers, agents and employees -- Duties -- Compensation.

(a) The soil conservation committee may employ an administrative officer and such technical experts and such other agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation.

(b) All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(c) The committee may call upon the attorney general and reporter for such legal services as it may require.

(d) The committee has the authority to delegate to its chair, to one (1) or more of its members, or to one (1) or more agents or employees, such powers and duties as it may deem proper.



§ 43-14-205 - Organization of committee -- Quorum -- Expenses -- Bonds of employees -- Records -- Annual audit -- Meetings.

(a) The committee shall designate one (1) of the farmer-supervisor members as its chair, and may, from time to time, change such designation.

(b) A majority of the committee shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination.

(c) The chair and members of the committee shall receive no compensation for their services on the committee, but shall be entitled to expenses, including traveling expenses, necessarily incurred in the discharge of their duties on the committee. All reimbursements for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(d) The committee shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property, shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted, and shall provide for an annual audit of the accounts of receipts and disbursements.

(e) The committee shall hold at least four (4) meetings each year.



§ 43-14-206 - Duties and powers of committee.

In addition to other duties and powers conferred upon the state soil conservation committee in this part, it has the duties and powers to:

(1) Offer such assistance as may be appropriate to the supervisors of soil conservation districts, organized as provided in this part, in the carrying out of any of their powers and programs;

(2) Keep supervisors of each of the several districts organized under this part informed of the activities and experience of all other districts organized under this part, and facilitate an interchange of advice and experience among the districts and cooperation between them, and publish an annual report;

(3) Coordinate the programs of the several soil conservation districts organized under this part so far as they may be done by advice and consultation;

(4) Secure the cooperation and assistance of the United States and any of its agencies, and of agencies of this state, in the work of watershed districts and soil conservation districts;

(5) Disseminate information throughout the state concerning the activities and programs of the soil conservation districts and watershed districts, and encourage and facilitate the formation of such districts in areas where their organization is desirable;

(6) Constitute the committee as the state agency having the sole responsibility to administer and approve watershed districts and programs under acts of congress now in effect or hereafter enacted;

(7) Collect and disseminate data and information concerning the causes, extent, and location of soil erosion problems in the state and study alternative solutions to these problems;

(8) Develop and maintain a long-range comprehensive statewide plan for the conservation of Tennessee's soils, and revise this state plan from time to time as needed in consultation with appropriate sources of information; and

(9) Prepare and submit annually to the commissioner of agriculture an annual report and a budget request adequate to allow for the implementation of soil conservation programs in Tennessee.



§ 43-14-207 - Landowners petitioning for organization of soil conservation district -- Consolidation of petitions.

(a) Any twenty-five (25) owners of land lying within the limits of the territory proposed to be organized into a district may file a petition with the state soil conservation committee asking that a soil conservation district be organized to function in the territory described in the petition. The description shall not be required to be given by metes and bounds or by legal subdivision, but shall be deemed sufficient if generally accurate.

(b) Where more than one (1) petition is filed covering parts of the same territory, the state soil conservation committee may consolidate all or any such petitions.



§ 43-14-208 - Hearing -- Notice -- Right of interested parties to be heard -- Determination by committee of question of need of district.

(a) Within sixty (60) days after a petition has been filed with the state soil conservation committee, it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the creation of such districts, upon the question of the appropriate boundaries to be assigned to such districts, upon the propriety of the petition and other proceedings taken under this part, and upon all questions relevant to such inquiries. All owners and occupiers of land within the limits of the territory described in the petition, and of lands within any territory considered for addition to the described territory, and all other interested parties, shall have the right to attend the hearings and to be heard. If it shall appear upon the hearing that it may be desirable to include, within the proposed district, territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearing shall be given throughout the entire area considered for inclusion in the district, and the further hearing held.

(b) If the committee determines, after the hearing, that, upon the facts presented at the hearing and upon such other relevant facts and information as may be available, there is need, in the interest of the public health, safety, and welfare, for a soil conservation district to function in the territory considered at the hearing, it shall make and record this determination, and shall define, by metes and bounds or by legal subdivision, the boundaries of such districts. In making this determination and in defining the boundaries, the committee shall give due weight and consideration to the topography of the area considered and of the state, the composition of soils therein, the distribution of erosion, the prevailing land-use practices, the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries, the relation of the proposed area to existing watersheds and agricultural regions, and to other soil conservation districts already organized or proposed for organization under this part, and such other physical, geographical and economic factors as are relevant. The territory to be included within the boundaries need not be contiguous. If the committee determines after the hearing, and after due consideration of the relevant facts, that there is no need for a soil conservation district to function in the territory considered at the hearing, it shall make and record this determination and shall deny the petition. After six (6) months have expired from the date of the denial of any such petition, subsequent petitions covering the same or substantially the same territory may be filed as mentioned in subsection (a) and new hearings held and determinations made on the petition.



§ 43-14-209 - Determination of administrative practicability and feasibility -- Referendum.

(a) After the committee has made and recorded a determination that there is need, in the interest of the public health, safety and welfare, for the organization of a district in a particular territory and has defined the boundaries of the district, it shall consider the question whether the operation of a district within those boundaries, with the powers conferred upon soil conservation districts in this part, is administratively practicable and feasible.

(b) To assist the committee in the determination of administrative practicability and feasibility, it is the duty of the committee, within a reasonable time after entry of the finding that there is need for the organization of the proposed district and the determination of the boundaries thereof, to hold a referendum within the proposed district upon the proposition of the creation of the district, and to cause due notice of the referendum to be given. All owners of lands lying within the boundaries of the territory, as determined by the state soil conservation committee, shall be eligible to vote in the referendum. Only such landowners shall be eligible to vote.



§ 43-14-210 - Committee supervising hearings and referenda and paying expenses -- Informalities, effect.

The committee shall pay all expenses for the issuance of notices and the conduct of hearings and referenda, and shall supervise the conduct of the hearings and referenda. It shall issue appropriate regulations governing the conduct of the hearings and referenda, and providing for the registration, prior to the date of the referendum, of all eligible voters, or prescribing some other appropriate procedure for the determination of those eligible as voters in such referendum. No informalities in the conduct of the referendum or in any matter relating thereto shall invalidate the referendum or the result thereof, if notice thereof has been given substantially as provided in this part and the referendum has been fairly conducted.



§ 43-14-211 - Result of referendum published -- Determination whether operation of district administratively practicable.

The committee shall publish the result of the referendum and shall thereafter consider and determine whether the operation of the district within the defined boundaries is administratively practicable and feasible. If the committee determines that the operation of the district is not administratively practicable and feasible, it shall record this determination and deny the petition. If the committee determines that the operation of the district is administratively practicable and feasible, it shall record this determination and shall proceed with the organization of the district in the manner provided in this part. In making this determination, the committee shall give due regard and weight to the attitudes of the owners and occupiers of lands lying within the defined boundaries, the number of landowners eligible to vote in the referendum who have voted, the proportion of the votes cast in such referendum in favor of the creation of the district to the total number of votes cast, the approximate wealth and income of the landowners and occupiers of the proposed district, the probable expense of carrying on erosion-control operations within the district, and such other economic and social factors as may be relevant to such determination; provided, that the committee shall not have authority to determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, unless at least a majority of the votes cast in the referendum upon the proposition of creation of the district have been cast in favor of the creation of the district.



§ 43-14-212 - Naming proposed district upon determination of practicability -- Appointment and election of supervisors -- Application, form and contents -- Statement of soil conservation committee -- Issuance of certificate -- Boundaries -- Fee.

(a) If the committee determines that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, it shall name the district and shall appoint two (2) supervisors to act, with the three (3) supervisors elected as provided in § 43-14-216, as the governing body of the district.

(b) The two (2) appointed supervisors shall present to the secretary of state an application signed by them, which shall set forth, and such application need contain no detail other than the mere recitals:

(1) That a petition for the creation of the district was filed with the state soil conservation committee pursuant to this part, and that the proceedings specified in this part were taken pursuant to the petition; that the application is being filed in order to complete the organization of the district; and that the committee has appointed them as supervisors;

(2) The name and official residence of each of the supervisors, together with a certified copy of the appointments evidencing their right to office;

(3) The term of office of each of the supervisors;

(4) The name that is proposed for the district; and

(5) The location of the principal office of the supervisors of the district.

(c) (1) The application shall be subscribed and sworn to by each of the supervisors before an officer authorized by the laws of this state to take and certify oaths. The application shall be accompanied by a statement by the state soil conservation committee, which shall certify that, and such statement need contain no detail other than the mere recitals:

(A) A petition was filed, notice issued, and hearing held as mentioned in this part;

(B) The committee did duly determine that there is need, in the interest of the public health, safety, and welfare, for a soil conservation district to function in the proposed territory and did define the boundaries thereof;

(C) Notice was given and a referendum held on the question of the creation of the district;

(D) The result of the referendum showed a majority of the votes cast in such referendum to be in favor of the creation of the district; and

(E) Thereafter, the committee did duly determine that the operation of the proposed district is administratively practicable and feasible.

(2) The statement shall set forth the boundaries of the district as they have been defined by the committee.

(d) When the application and statement have been made, filed, and recorded in the office of the secretary of state, the district shall constitute a subdivision of this state and a public body corporate and politic. The secretary of state shall make and issue to the supervisors a certificate, under the seal of the state, of the due organization of the district, and shall record the certificate with the application and statement. The boundaries of the district shall include the territory as determined by the state soil conservation committee as mentioned in subsection (c), but in no event shall the district include any area included within the boundaries of another soil conservation district organized under this part.

(e) There shall be paid to the secretary of state, at the time the certificate is issued, the sum of five dollars ($5.00), which shall be in lieu of all other fees.



§ 43-14-213 - Subsequent petitions after determination of nonpracticability.

After six (6) months have expired from the date of entry of a determination by the state soil conservation committee that operation of a proposed district is not administratively practicable and feasible, and denial of a petition pursuant to the determination, subsequent petitions may be filed and action taken in accordance with this part.



§ 43-14-214 - Additional territory -- Petition to include -- Form and contents.

Petitions for including additional territory within an existing district may be filed with the state soil conservation committee. The proceedings provided for in this part in the case of petitions to organize a district shall be observed in the case of petitions for inclusion. The committee shall prescribe the form for such petitions, which shall be as nearly as may be in the form prescribed in this part for petitions to organize a district. Where the total number of landowners in the area proposed for inclusion is less than twenty-five (25), the petition may be filed when signed by a majority of the owners of the area, and, in such case, no referendum need be held. In referenda upon petitions for inclusion, all owners of land lying with the proposed additional area shall be eligible to vote.



§ 43-14-215 - Proper establishment of district proved in action by admission of certificate.

In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract, proceeding, or action of the district, the district shall be deemed to have been established, in accordance with this part, upon proof of the issuance of the certificate by the secretary of state. A copy of the certificate duly certified by the secretary of state shall be admissible in evidence in any suit, action, or proceeding and shall be proof of the filing and contents thereof.



§ 43-14-216 - Election of three supervisors for each district.

Within thirty (30) days after the date of issuance by the secretary of state of a certificate of organization of a soil conservation district, nominating petitions may be filed with the state soil conservation committee to nominate candidates for supervisors of the district. The committee shall have authority to extend the time within which nominating petitions may be filed. No nominating petition shall be accepted by the committee, unless it is subscribed to by twenty-five (25) or more owners of lands lying within the boundaries of such districts. Landowners may sign more than one (1) such nominating petition to nominate more than one (1) candidate for supervisor. The committee shall give due notice of an election to be held for the election of three (3) supervisors for the district. All owners of lands lying within the district shall be eligible to vote in the election. Only such landowners shall be eligible to vote. The three (3) candidates who receive the largest number, respectively, of the votes cast in the election shall be the elected supervisors for such district. The committee shall pay all the expenses of the election, shall supervise the conduct of the election, shall prescribe regulations governing the conduct of the election and the determination of the eligibility of voters in the election, and shall publish the results of the election.



§ 43-14-217 - Governing body of district -- Qualifications and terms of supervisors -- Quorum -- Compensation and expenses -- Employees -- Program and policy.

(a) The governing body of the district shall consist of five (5) supervisors, elected or appointed, as provided in §§ 43-14-212 and 43-14-216. The two (2) supervisors appointed by the committee shall be persons who are, by training and experience, qualified to perform the specialized skilled service that will be required of them in the performance of their duties under this part.

(b) The supervisors shall designate a chair and may, from time to time, change such designation. The term of office of each supervisor shall be three (3) years, but the terms of office of the two (2) supervisors who are appointed by the committee shall not expire concurrently. A supervisor shall hold office until a successor has been elected or appointed and has qualified. Vacancies shall be filled for the unexpired term. The selection of successors to fill an unexpired term, or for a full term, shall be made in the same manner in which the retiring supervisors shall, respectively, have been selected. A majority of the supervisors shall constitute a quorum and the concurrence of a majority in any matter within their duties shall be required for its determination. Supervisors shall each receive the sum of thirty dollars ($30.00) per day for attending the meetings of the district; provided, that the total of such compensation to any member shall not exceed three hundred sixty dollars ($360) per year. This sum shall be in lieu of any and all other compensation for expenses.

(c) The supervisors may employ a secretary, technical experts and such other officers, agents and employees, permanent and temporary, as they may require, and shall determine their qualifications, duties and compensation. The supervisors may call upon the attorney general and reporter for such legal services as they may require. The supervisors may delegate to their chair, to one (1) or more supervisors, or to one (1) or more agents or employees, such powers and duties as they may deem proper. The supervisors shall furnish to the state soil conservation committee, upon request, copies of such ordinances, rules, regulations, orders, contracts, forms and other documents as they shall adopt or employ, and such other information concerning their activities as it may require in the performance of its duties under this part.

(d) The supervisors shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations and orders issued or adopted; and shall provide for an annual audit of the accounts of receipts and disbursements. Any supervisor may be removed by the state soil conservation committee upon notice and hearing for neglect of duty or malfeasance in office, but for no other reason.

(e) The supervisors may invite the legislative body of any municipality or county, located near the territory comprised within the district, to designate a representative to advise and consult with the supervisors of the district on all questions of program and policy that may affect the property, water supply, or other interests of such municipality or county.



§ 43-14-218 - Powers of districts and supervisors.

A soil conservation district organized under this part, and the supervisors of the district, shall have the power, in addition to other powers granted in this part to:

(1) Conduct surveys, investigations and research relating to the character of soil erosion and the preventive and control measures needed, publish the results of the surveys, investigations or research, and disseminate information concerning the preventive and control measures; provided, that in order to avoid duplication of research activities, no district shall initiate any research program except in cooperation with the state experiment station and the extension service of the University of Tennessee, or with the United States or any of its agencies;

(2) Conduct demonstrational projects within the district, upon obtaining the consent of the owner and occupier of lands, or the necessary rights or interests in lands, in order to demonstrate by example the means, methods and measures by which soil and soil resources may be conserved, and soil erosion in the form of soil washing may be prevented and controlled;

(3) Carry out preventive and control measures within the district, including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, and changes in use of land on any lands within the district, upon obtaining the consent of the owner and occupier of the lands or the necessary rights or interests in the lands;

(4) Cooperate, or enter into agreements, with any owner and occupier of lands within the district to carry out erosion control and prevention operations, to help improve traditional areas of farm production, and to encourage diversification and innovation of farming operations within the district, subject to such conditions as the supervisors may deem necessary to advance the purposes of this part;

(5) Enter into agreements with the department of agriculture and other agencies of the state to administer or assist in the administration of programs for the benefit of owners and occupiers of lands within the district in carrying out erosion control and prevention operations, improving traditional areas of farm production, diversifying farming operations and encouraging farming innovation and nontraditional agricultural activities within the district;

(6) (A) Obtain options upon, and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interests therein;

(B) Maintain, administer and improve any properties acquired, to receive income from the properties and to expend the income in carrying out the purposes and provisions of this part; and

(C) Sell, lease or otherwise dispose of any of its property, or interests in any of its property, in furtherance of the purposes and the provisions of this part;

(7) Make available, on such terms as it shall prescribe, to landowners and occupiers within the district, agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings, except that all forest tree seedlings shall be obtained, insofar as available, from the nurseries of the forestry division, operated by the forestry division in cooperation with the United States forest service of the United States department of agriculture, and such other material or equipment as will assist such landowners and occupiers to carry on operations upon their lands for the conservation of soil resources and for the prevention and control of soil erosion;

(8) Construct, improve and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this part;

(9) Develop comprehensive plans for the conservation of soil resources and for the control and prevention of soil erosion within the district, which plans shall specify, in such detail as may be possible, the acts, procedures, performances and avoidances that are necessary or desirable for the effectuation of the plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices and changes in use of land, and publish the plans and information and bring them to the attention of owners and occupiers of lands within the district;

(10) Take over and administer any soil conservation, erosion control or erosion prevention project, located within its boundaries, undertaken by the United States or any of its agencies, as agent of the United States or any of its agencies; act as agent for the United States or any of its agencies; and accept donations, gifts and contributions in money, services, materials or otherwise, from the United States or any of its agencies, or from this state or any of its agencies, and use or expend such moneys, services, materials or other contributions in carrying on its operations;

(11) Sue and be sued in the name of the district; have a seal, which seal shall be judicially noticed; have perpetual succession, unless terminated as provided in § 43-14-223, to make and execute contracts and other instruments necessary or convenient to the exercise of its powers; and make, and from time to time amend and repeal, rules and regulations not inconsistent with this part, to carry into effect its purposes and powers;

(12) As a condition to extending any benefit under this part to, or the performance of work upon, any lands, the supervisors may require contributions in money, services, materials or otherwise to any operations conferring benefits, and may require landowners and occupiers to enter into and perform such agreements or covenants, as to the permanent use of such lands, as will tend to prevent or control erosion thereon; and

(13) Carry out, maintain and operate works of improvement for flood prevention and agricultural phases of conservation development, utilization, and disposal of water.



§ 43-14-219 - Land-use regulations -- Adoption -- Amendment or repeal -- Provisions.

(a) The supervisors of any district have the authority to formulate regulations governing the use of lands within the district, in the interest of conserving soil and soil resources and preventing and controlling soil erosion. The supervisors may conduct such public meetings and public hearings upon tentative regulations as may be necessary to assist them in this work. The supervisors shall not have authority to enact land-use regulations, until after they have caused due notice to be given of their intention to conduct a referendum for submission of the regulations to the owners of lands lying within the boundaries of the district, for their indication of approval or disapproval of the proposed regulations, and until after the supervisors have considered the result of the referendum. The proposed regulations shall be embodied in a proposed ordinance. Copies of the proposed ordinance shall be available for the inspection of all eligible voters during the period between publication of the notice and the date of the referendum. The notices of the referendum shall recite the contents of the proposed ordinance, or shall state where copies of the proposed ordinance may be examined. The supervisors shall supervise the referendum, shall prescribe appropriate regulations governing the conduct of the referendum, and shall publish the result of the referendum. All owners of lands within the district shall be eligible to vote in the referendum. Only landowners shall be eligible to vote. No informalities in the conduct of the referendum or in any matter relating thereto shall invalidate the referendum or the result of the referendum, if notice of the referendum has been given substantially as provided in this subsection (a) and the referendum has been fairly conducted.

(b) The supervisors shall not have authority to enact a proposed ordinance, unless at least two thirds (2/3) of the votes, cast in the referendum, of the landowners have been cast for approval of the proposed ordinance. The approval of the proposed ordinance by two thirds (2/3) of the votes cast in the referendum shall not be deemed to require the supervisors to enact the proposed ordinance into law. Land-use regulations prescribed in ordinances adopted, pursuant to this section, by the supervisors of any district shall have the force and effect of law in the district and shall be binding and obligatory upon all owners and occupiers of lands within the district.

(c) Any owner of land within the district may at any time file a petition with the supervisors asking that any or all of the land-use regulations prescribed in any ordinance adopted by the supervisors under this section shall be amended, supplemented or repealed. Land-use regulations prescribed in any ordinance adopted pursuant to this section shall not be amended, supplemented or repealed, except in accordance with the procedure prescribed in this section for adoption of land-use regulations. Referenda on adoption, amendment, supplementation or repeal of land-use regulations shall not be held more often than once in six (6) months.

(d) The regulations to be adopted by the supervisors under this section may include:

(1) Provisions requiring the carrying out of necessary engineering operations, including the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches and other necessary structures;

(2) Provisions requiring observance of particular methods of cultivation, including contour cultivating, contour furrowing, lister furrowing, sowing, planting, strip cropping, seeding and planting of lands to water-conserving and erosion-preventing plants, trees and grasses, forestation and reforestation;

(3) Specifications of cropping programs and tillage practices to be observed;

(4) Provisions requiring the retirement from cultivation of highly erosive areas or of areas on which erosion may not be adequately controlled if cultivation is carried on; and

(5) Provisions for such other means, measures, operations and programs as may assist conservation of soil resources and prevent or control soil erosion in the district.

(e) The regulations shall be uniform throughout the territory comprised within the district, except that the supervisors may classify the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing, cropping and tillage practices in use, and other relevant factors, and may provide regulations varying with the type or class of land affected, but uniform as to all lands within each class or type.

(f) Copies of land-use regulations adopted under this section shall be printed and made available to all owners and occupiers of lands lying within the district.



§ 43-14-220 - Damages for violation of land-use regulations -- Determining observance.

(a) Any landowner in the district, who sustains damages to the landowner's land as a result of violation of any land-use regulation by any other landowner in the district, may recover damages at law from the other landowner for such violation.

(b) The supervisors have the authority to go upon any lands within the district to determine whether land-use regulations adopted under § 43-14-219 are being observed.



§ 43-14-221 - Nonobservance of regulations basis of court action -- Petition -- Hearing -- Enforcement of observance.

(a) Where the supervisors of any district find that any land-use regulations, prescribed in an ordinance adopted in accordance with § 43-14-219 are not being observed on particular lands, and that this non-observance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, the supervisors may present to the circuit court or chancery court, for the county in which the defendant's land lies, a petition, duly verified, setting forth the adoption of the ordinance prescribing land-use regulations, the failure of the defendant landowner or occupier to observe the regulations, and to perform particular work, operations, or avoidances as required by the regulations, and that the nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, and praying the court to require the defendant to perform the work, operations, or avoidances within a reasonable time, and to order that, if the defendant fails so to perform, the supervisors may go on the land, perform the work or other operations or otherwise bring the condition of the lands into conformity with the requirements of the regulations, and recover the costs and expenses of the work or other operations, with interest, from the defendant.

(b) Upon the presentation of the petition, the court shall cause process to be issued against the defendant, and shall hear the case. If it appears to the court that testimony is necessary for the proper disposition of the matter, it may take evidence, or appoint a referee to take such evidence as it may direct and report the evidence to the court with the referee's findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made.

(c) The court may dismiss the petition; or it may require the defendant to perform the work, operations, or avoidances, and may provide that, upon the failure of the defendant to initiate performance within the time specified in the order of the court, and to prosecute the same to completion with reasonable diligence, the supervisors may enter upon the lands involved and perform the work or operations or otherwise bring the condition of the lands into conformity with the requirements of the regulations and recover the costs and expenses of the work or operations, with interest at the rate of five percent (5%) per annum, from the defendant. In all cases where the person in possession of lands, who fails to perform such work, operations, or avoidances, is not the owner, the owner of the lands shall be joined as party defendant.

(d) The court shall retain jurisdiction of the case until after the work has been completed. Upon completion of such work, pursuant to such order of the court, the supervisors may file a petition with the court, a copy of which shall be served upon the defendant in the case, stating the costs and expenses sustained by them in the performance of the work and praying judgment therefor with interest. The court shall have jurisdiction to enter judgment for the amount of such costs and expenses, with interest at the rate of five percent (5%) per annum until paid, together with the costs of suit, including a reasonable attorney's fee to be fixed by the court.



§ 43-14-222 - Cooperation between districts.

The supervisors of any two (2) or more districts organized under this part may cooperate with one another in the exercise of any or all powers conferred in this part.



§ 43-14-223 - Discontinuance of districts -- Petition -- Notice -- Hearing -- Referendum -- Determination by committee -- Termination of affairs -- Certificate of dissolution.

(a) At any time after five (5) years after the organization of a district under this part, any twenty-five (25) owners of land, lying within the boundaries of the district, may file a petition with the state soil conservation committee praying that the operations of the district be terminated and the existence of the district discontinued. The committee may conduct such public meetings and public hearings upon the petition as may be necessary to assist it in the consideration thereof. Within sixty (60) days after such a petition has been received by the committee, it shall give due notice of the holding of a referendum, and shall supervise a referendum, and issue appropriate regulations governing the conduct of the referendum. All owners of land lying within the boundaries of the district shall be eligible to vote in the referendum. Only such landowners shall be eligible to vote. No informalities in the conduct of the referendum or in any matters relating to the referendum shall invalidate the referendum or the results of the referendum, if notice has been given substantially as provided in this subsection (a) and the referendum has been fairly conducted.

(b) The committee shall publish the results of the referendum and shall thereafter consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible. If the committee determines that the continued operation of the district is administratively practicable and feasible, it shall record this determination and deny the petition. If the committee determines that the continued operation of the district is not administratively practicable and feasible, it shall record this determination and shall certify the determination to the supervisors of the district. In making this determination, the committee shall give due regard and weight to the attitudes of the owners and occupiers of lands lying within the district, the number of landowners eligible to vote in the referendum who have voted, the proportion of the votes cast in the referendum in favor of the discontinuance of the district to the total number of votes cast, the approximate wealth and income of the landowners and occupiers of the district, the probable expense of carrying on erosion control operations within the district, and such other economic and social factors as may be relevant to such determination; provided, that the committee shall not have authority to determine that the continued operation of the district is administratively practicable and feasible, unless at least a majority of the votes cast in the referendum have been cast in favor of the continuance of the district.

(c) Upon receipt from the committee of a certification that the committee has determined that the continued operation of the district is not administratively practicable and feasible, pursuant to this section, the supervisors shall forthwith proceed to terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of such sale to be covered into the state treasury. The supervisors shall thereupon file an application, duly verified, with the secretary of state for the discontinuance of the district, and shall transmit with the application the certificate of the committee, setting forth the determination of the committee that the continued operation of the district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over, as in this section provided, and shall set forth a full accounting of the properties and proceeds of the sale. The secretary of state shall issue to the supervisors a certificate of dissolution and shall record the certificate in an appropriate book of record in the secretary of state's office.

(d) Upon issuance of a certificate of dissolution under this section, all ordinances and regulations previously adopted and in force within the districts shall be of no further force and effect. All contracts previously entered into, to which the district or supervisors are parties, shall remain in force and effect for the period provided in the contracts. The committee shall be substituted for the district or supervisors as party to the contracts. The committee shall be entitled to all benefits and subject to all liabilities under the contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate the contracts by mutual consent or otherwise, as the supervisors of the district would have had. The dissolution shall not affect the lien of any judgment entered under § 43-14-221, nor the pendency of any action instituted under that section, and the committee shall succeed to all the rights and obligations of the district or supervisors as to such liens and actions.

(e) The committee shall not entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with this part, more often than once in five (5) years.






Part 3 - Soil Conservation Associations

§ 43-14-301 - County legislative body authorized to purchase terracing equipment -- Conditions.

Where there is organized in a county a soil conservation association, whose membership shall comprise bona fide landowners, incorporated under the Cooperative Marketing Law, compiled in chapter 16 of this title; and when sufficient members of the association have agreed with the association by written contract to pay their proportionate share of the cost of terracing, including operating cost and retirement of the original purchase price of the terracing equipment, a minimum total of five thousand (5,000) acres; and when the authorizing officers of the association have petitioned the county legislative body with proper evidence that bona fide landowners in the county desire to have a minimum of five thousand (5,000) acres terraced and pay their proportionate share of the cost of constructing the terraces, including the retirement of the original purchase price of the terracing equipment, the county legislative body is authorized within its own discretion to make an appropriation for the purchase of terracing equipment for use on farm lands in the county, and on farms of the members of the association, and the county legislative body shall be reimbursed for the original cost of the equipment through the payment by each member of the association of that member's proportionate share of the cost of the equipment, including operating cost for each acre of land terraced.



§ 43-14-302 - Pulverizing lime -- Purchase and lease of equipment and quarries.

(a) Where there is organized in a county a county soil conservation association, whose membership shall comprise bona fide landowners incorporated under the Cooperative Marketing Law, compiled in chapter 16 of this title; and when the members of the association have agreed with the association by written contract to pay their proportionate share of the cost of producing a minimum of two thousand (2,000) tons of pulverized lime; and when the authorized officers of the association have petitioned the county legislative body with proper evidence that bona fide landowners in the county desire to use a minimum of two thousand (2,000) tons of pulverized lime and will pay their proportionate share of the cost of production, the county legislative body is authorized, within its own discretion, to make an appropriation for the purchase and to purchase equipment for the pulverizing of lime to be used on farm lands in the county and on farms of members of the association. The county legislative body is further authorized, within its own discretion, to make appropriation for the leasing or purchasing of quarries or limestone deposits for the manufacture of pulverized lime.

(b) In the event the lime pulverizing equipment is purchased and quarries or limestone deposits are leased or purchased, the county legislative body is authorized in its discretion to:

(1) Pulverize, manufacture and produce lime for sale to the farmers of the county on such terms and conditions as the county should deem proper; and

(2) Lease or sell the lime pulverizing equipment and/or quarries to the association on such terms and conditions as the county legislative body deems proper.



§ 43-14-303 - Analyzing soil for lime and phosphate content -- Purchase of equipment.

Where there is organized in the county a soil conservation association whose membership shall comprise bona fide landowners incorporated under the Cooperative Marketing Law, compiled in chapter 16 of this title, and when sufficient members of the association shall have agreed with the association by written contract to pay their proportionate share of the cost of purchasing equipment for analyzing soil for lime and phosphate content, the county legislative body is authorized, in its own discretion, to make an appropriation for the purchase of such equipment for use on farm lands of members of the association, and the county legislative body shall be reimbursed for the original cost of the equipment through the payment by each member of the association of that member's proportionate share of the cost of the equipment.



§ 43-14-304 - Organization with aid of University of Tennessee extension service.

Farmers in a county desiring to organize a soil conservation association in order to participate in the benefits of this part shall request the advice and help of the University of Tennessee extension, in the organization and incorporation of such association.



§ 43-14-305 - Purchase of terracing equipment with advice of extension service.

Before a county soil conservation association shall petition a county legislative body for aid in the purchase of terracing equipment, the officers of the association shall seek advice from the extension service, and particularly, its rural engineers, on the type of equipment that would prove most efficient in the county, and the equipment shall be approved by the foregoing engineers for the county.



§ 43-14-306 - Only equipment recommended to be purchased.

Only terracing equipment recommended by the soil conservation association shall be purchased with any funds appropriated by the county legislative body for the purposes set forth in this part.



§ 43-14-307 - Operators of terracing equipment -- Salaries.

The soil conservation association shall employ only competent trained operators for terracing equipment, and their salaries shall be charged as a part of the operating cost of the equipment.



§ 43-14-308 - Terracing specifications of agricultural engineer to be followed.

All terracing work done, to qualify for payment under the federal Soil Conservation and Domestic Allotment Act, shall be in accordance with specifications prescribed by the agricultural engineer of the University of Tennessee extension.









Chapter 15 - Contracts to Raise and Sell Farm Products

§ 43-15-101 - Contracts for period not exceeding three years authorized.

Any person may enter into contract with natural persons or corporations, whereby the person, for a period of one (1) or more years, not exceeding three (3) years, will plant, cultivate, and harvest on such person's farm or plantation any particular crop, either of wheat, corn, or tobacco, or other agricultural product; will plant and cultivate such acreage as the parties may agree; and will prepare it for market, sale, and shipment in any particular manner to be agreed upon as useful, proper, or necessary for the purpose.



§ 43-15-102 - Irrevocable appointment of exclusive agent to sell farm products.

(a) The first person may appoint or designate the other person with whom the first person may contract as the first person's agent; and may invest the agent with authority to decide when and at what price or prices the farm products shall be sold and may appoint the agent the sole and exclusive agent to sell the products.

(b) Such farm products shall not be sold by the owner independent of the agent, or through or by any other agent, and they shall not be delivered for storage to any bailee or depository other than a designated bailee or depository of the agent.

(c) Such agency shall be irrevocable for the time for which it was by the parties entered into.



§ 43-15-103 - Contracts for costs and expenses of agency to be borne proportionately and ratably.

If more than one (1) person appoints or designates the same agent, under similar contracts, with the same powers, the persons may agree in the contracts that they will bear and pay proportionately and ratably, according to the value of their several crops, the costs and expenses of the agency, including warehousing, storing, handling, preparing the crops for market, insurance, and all other legitimate expenses incurred in the handling and sale of the crops.



§ 43-15-104 - Contracts are binding, irrevocable, and enforceable -- Damages for breach.

Every such contract shall be binding and irrevocable by either party, and may be specifically enforced in equity; or, if breached by either party, the injured party may bring suit for damages at law, if the party elects to do so.






Chapter 16 - Cooperative Marketing Associations

§ 43-16-101 - Short title.

For the purpose of brevity and convenience, this chapter shall be known and may be cited as the "Cooperative Marketing Law."



§ 43-16-102 - Purpose of chapter.

This chapter is enacted in order to promote, foster, and encourage the intelligent and orderly marketing of agricultural products and other products of the soil, through cooperation; to eliminate speculation and waste; to make the distribution of agricultural products between producer and consumer as direct as can be efficiently done; to stabilize the marketing of agricultural products; and to provide for the organization and incorporation of cooperative marketing associations for the marketing of such products.



§ 43-16-103 - Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Agricultural products" includes horticultural, viticultural, forestry, dairy, livestock, poultry, bee and any farm products;

(2) "Association" means any corporation organized under this chapter;

(3) "Member" includes actual members of associations without capital stock, and holders of common stock in associations organized with capital stock; and

(4) "Person" includes an individual, firm, partnership, corporation, and association.

(b) An association organized under this chapter shall be deemed "nonprofit," inasmuch as it is not organized to make profit for itself, as such, or for its members, as such, but only for its members as producers.



§ 43-16-104 - Nonprofit cooperative association -- Persons entitled to form.

Eleven (11) or more persons, a majority of whom are residents of this state, engaged in the production of agricultural products, may form a nonprofit, cooperative association, with or without capital stock, under this chapter.



§ 43-16-105 - Activities in which authorized to engage.

An association may be organized to engage in any activity:

(1) In connection with the marketing or selling of the agricultural products of its members, or with the harvesting, preserving, drying, processing, canning, packing, grading, storing, handling, shipping or utilization of such products, or the manufacturing or marketing of the by-products of such products;

(2) In connection with the manufacturing, selling, or supplying to its members of machinery, equipment, or supplies;

(3) In the financing of the above enumerated activities; or

(4) In any one (1) or more of the activities specified in this section.



§ 43-16-106 - Preliminary inquiry as to probable success.

Every group of persons contemplating the organization of an association under this chapter is urged to communicate with the college of agricultural sciences and natural resources, University of Tennessee, which will inform the group whatever the survey of the marketing conditions affecting the commodities proposed to be handled may indicate regarding probable success.



§ 43-16-107 - Recognition that farmers need special instruction data in marketing their products.

It is recognized that:

(1) Agriculture is characterized by individual production in contrast to the group or factory system that characterizes other forms of industrial production;

(2) The ordinary form of corporate organization permits industrial groups to combine for the purpose of group production and the ensuing group marketing and that the public has an interest in permitting farmers to bring their industry to the high degree of efficiency and merchandising skill evidenced in the manufacturing industries;

(3) The public interest urgently needs to prevent the migration from the farm to the city in order to keep up farm production and to preserve the agricultural supply of the nation; and

(4) The public interest demands that the farmer be encouraged to attain a superior and more direct system of marketing in the substitution of merchandising for the blind, unscientific, and speculative selling of crops; and

(5) That for this purpose, the farmers should secure special guidance and instructive data from the college of agricultural sciences and natural resources, University of Tennessee.



§ 43-16-108 - Powers of incorporated association.

Each association incorporated under this chapter has the power to:

(1) Engage in activity in connection with the marketing, selling, preserving, harvesting, drying, processing, manufacturing, canning, packing, grading, storing, handling, or utilization of any agricultural products produced or delivered to it by its members, or the manufacturing, or marketing of the by-products thereof; or any activity in connection with the purchase, hiring, or use by its members of supplies, machinery, or equipment; or in the financing of any such activities; or in any one (1) or more of the activities specified in this section; and the association may also buy, sell and deal in agricultural products of nonmembers to an amount not greater in value than such as are handled by it for its members;

(2) Borrow money and make advance payments and advances to members;

(3) Act as the agent or representative of any member or members in any of the above mentioned activities;

(4) Purchase or otherwise acquire, and hold, own, and exercise all rights or ownership in, and sell, transfer, or pledge, or guarantee the payment of dividends or interest on or the retirement or redemption of shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the warehousing or handling or marketing of any of the products handled by the association;

(5) Establish reserves and invest the funds thereof in bonds or in such other property as may be provided in the bylaws;

(6) Buy, hold, and exercise all privileges of ownership over such real or personal property as may be necessary or convenient for the conduct and operation of any business of the association, or incidental thereto;

(7) Establish, secure, own and develop patents, trademarks and copyrights; and

(8) Do each and everything necessary, suitable or proper for the accomplishment of any one (1) of the purposes or the attainment of any one (1) or more of the subjects, enumerated in this section, or conducive to or expedient for the interest or benefit of the association, and contract accordingly; and, in addition, exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged; and, in addition, any other rights, powers, and privileges granted by the laws of this state to ordinary corporations, except those inconsistent with the express provisions of this chapter, and to do any such thing anywhere.



§ 43-16-109 - Members -- Qualifications.

(a) Under the terms and conditions prescribed in the bylaws adopted by it, an association may admit as members, or issue common stock to, only persons engaged in the production of the agricultural products to be handled by or through the association, including the lessees and tenants of land used for the production of such products and any lessors and landlords who receive as rent all or any part of the crop raised on the leased premises.

(b) If a member of a nonstock association is other than a natural person, that member may be represented by any individual, associate, officer, or manager, or member thereof, duly authorized in writing.

(c) One (1) association organized under this chapter may become a member or stockholder of any other association or associations organized under this chapter.



§ 43-16-110 - Articles of incorporation -- Preparing and filing -- Contents.

Each association formed under this chapter must prepare and file articles of incorporation, setting forth:

(1) The name of the association;

(2) The purpose for which it is formed;

(3) The place where its principal business will be transacted;

(4) The duration of the association, if other than perpetual. If the charter of any association organized under this chapter provides for a term of existence, not exceeding fifty (50) years, such charter is deemed to be amended to provide that the duration of the association is perpetual, unless a majority of the members of such association vote to limit the duration of the association to some other period of time in accordance with title 48, chapter 3; provided, that in no event may the members so amend the charter of an association that has been in existence for more than fifty (50) years;

(5) The number of directors of the association, which must be not less than five (5) and may be any number in excess of five (5); the term of office of such directors; and the names and addresses of those who are to serve as incorporating directors for the first term, and/or until the election and qualification of their successors;

(6) If organized without capital stock, whether the property rights and interest of each member shall be equal or unequal; and if unequal, the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed; and provision for the admission of new members who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules. This provision or paragraph of the articles of incorporation shall not be altered, amended or repealed, except by the written consent or vote of three fourths (3/4) of the members;

(7) If organized with capital stock, the amount of stock and the number of shares into which it is divided and the par value thereof; and

(8) The street address and zip code of the association's initial registered office in this state, the county in which the office is located, and the name of its initial registered agent at that office.



§ 43-16-111 - Capital stock -- Articles specifying division into preferred and common stock.

The capital stock may be divided into preferred and common stock. If so divided, the articles of incorporation must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted, and the nature and definite extent of the preference and privileges granted to each.



§ 43-16-112 - Articles to be signed, acknowledged, and filed -- Prima facie evidence of incorporation.

The articles must be signed by the incorporators; and when filed, the articles of incorporation, or certified copies thereof, shall be received in all the courts of this state and other places as prima facie evidence of the due incorporation of the association.



§ 43-16-113 - Amendment of articles of incorporation.

(a) An amendment must first be approved by two thirds (2/3) of the directors and then adopted by a vote representing a majority of all the members of the association.

(b) However, if, at a meeting of the members of the association to which a proposed amendment has been submitted, a majority of the members are not present, then those present and also members voting by proxy may adjourn the meeting to a time and place certain, but not sooner than three (3) weeks from the time of adjournment. Prior to the convening of the adjourned meeting, notices shall be placed in a newspaper of general circulation in the place where the principal office of the association is located each week for three (3) weeks. These notices shall state the time, place, and purpose of the adjourned meeting. When the meeting reconvenes, the members present in person or by proxy shall constitute the quorum, and may take action on the proposed amendment by a majority vote of those represented, even if fewer than a majority of the total membership of the association.



§ 43-16-114 - Code of bylaws -- Provisions.

Each association incorporated under this chapter must, within thirty (30) days after its incorporation, adopt for its government and management, a code of bylaws, not inconsistent with the powers granted by this chapter. A majority vote of the members or stockholders, or their written assent, is necessary to adopt such bylaws. Each association, under its bylaws, may provide for any or all of the following matters:

(1) The number of stockholders or members constituting a quorum;

(2) The right of members or stockholders to vote by proxy or by mail, or both; and the conditions, manner, form, and effects of such votes;

(3) The number of directors constituting a quorum;

(4) The qualifications, compensation and duties and terms of office of directors and officers; time of their election and the mode and manner of giving notice thereof;

(5) Penalties for violations of the bylaws;

(6) The amount of entrance, organization, and membership fees, if any; the manner and method of collection of such fees; and the purposes for which they may be used;

(7) The amount that each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member or stockholder for services rendered by the association and the time of payment and the manner of collection; and the marketing contract between the association and its members or stockholders, which every member or stockholder may be required to sign; and

(8) The number and qualification of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time, and manner of permitting members to withdraw or the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members and of the shares of common stock; the conditions upon which and the time when membership of any member shall cease; the automatic suspension of the rights of a member when the member ceases to be eligible to membership in the association; and the mode, manner and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder, or upon the expulsion of a member or forfeiture of the member's membership, or, at the option of the association, the purchase at a price fixed by conclusive appraisal by the board of directors. In case of the withdrawal or expulsion of a member, the board of directors shall equitably and conclusively appraise the member's property interests in the association and shall fix the amount thereof in money, which shall be paid to the member within one (1) year after such expulsion or withdrawal.



§ 43-16-115 - Regular and special meetings -- Notice -- Provisions as to notice.

In its bylaws, each association shall provide for one (1) or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time; and ten percent (10%) of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. A meeting must thereupon be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least ten (10) days prior to the meeting; provided, that the bylaws may require instead that notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



§ 43-16-116 - Management by directors -- District directors -- Bylaw provisions as to selection and qualifications.

(a) The affairs of the association shall be managed by a board of not less than five (5) directors, elected by the members or stockholders from their own number.

(b) The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to these districts, either directly or by district delegates elected by the members in that district. In such a case, the bylaws shall specify the number of directors to be elected by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association. The bylaws may provide that primary elections shall be held in each district to elect the directors apportioned to the districts, and that the result of all such primary elections may be ratified by the next regular meeting of the association or may be considered final as to the association.

(c) The bylaws may provide that one (1) or more directors may be appointed by any public official or commission or by the other directors selected by the members or their delegates. Such directors shall represent primarily the interest of the general public in such associations. The directors so appointed need not be members or stockholders of the association, but shall have the same powers and rights as other directors. Such directors shall not number more than one fifth (1/5) of the entire number of directors.



§ 43-16-117 - Remuneration of officers, directors, and committeemen.

An association may provide a fair remuneration for the time actually spent by its officers and directors in its service and for the service of the members of its executive committee.



§ 43-16-118 - Directors not to be interested in contracts for profit -- Directors occupying positions in association.

No director, during that director's term of office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association or others, or differing from terms generally current in that district. The bylaws may provide that no director shall occupy any position in the association, except the president and secretary, on regular salary or substantially full-time pay.



§ 43-16-119 - Executive committee and its functions.

The bylaws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.



§ 43-16-120 - Vacancies in board of directors -- Filling.

When a vacancy on the board of directors occurs other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, unless the bylaws provide for an election of directors by district stockholders. In that case, the board of directors shall immediately call a special meeting of the members or stockholders in that district to fill the vacancy.



§ 43-16-121 - Officers elected by directors -- Treasurer.

The directors shall elect from their number a president and one (1) or more vice presidents. They shall also elect a secretary and a treasurer, who need not be directors or members of the association; and they may combine the two (2) latter offices and designate the combined office as secretary-treasurer; or unite both functions and titles in one (1) person. The treasurer may be a bank or any depository, and as such, shall not be considered as an officer, but as a function of the board of directors. In that case, the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as and where authorized by the board of directors.



§ 43-16-122 - Bonds -- Of whom required.

Every officer, employee, and agent handling funds or negotiable instruments or property of or for any association created under this chapter shall be required to execute and deliver adequate bond for the faithful performance of that person's duties and obligations.



§ 43-16-123 - Certificate of membership.

A member of an association established without capital stock who has paid the membership fee in full shall receive a certificate of membership.



§ 43-16-124 - Stock -- Issuance upon payment -- Voting right unaffected where held as security.

No association shall issue stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note; but such retention as security shall not affect the member's right to vote.



§ 43-16-125 - Liability of members for debts.

No member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on the member's membership fee or the member's subscription to the capital stock, including any unpaid balance on any promissory notes given in payment of that amount.



§ 43-16-126 - Member or stockholder entitled to only one vote.

No member or stockholder shall be entitled to more than one (1) vote, regardless of the number of shares of common stock owned by that person.



§ 43-16-127 - Preferred stock -- Redemption or retirement.

Any association organized with stock under this chapter may issue preferred stock, with or without the right to vote. Preferred stock may be sold to any person, member or nonmember, and may be redeemable or retireable by the association on such terms and conditions as may be provided for by the articles of incorporation and printed on the face of the certificate.



§ 43-16-128 - Common stock not to be transferred to persons not engaged in agricultural production.

The bylaws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of agricultural products handled by the association; and such restrictions must be printed upon every certificate of stock subject to the restrictions.



§ 43-16-129 - Purchase of its common stock by association.

The association may, at any time, as specified in the bylaws, except when the debts of the association exceed fifty percent (50%) of the assets of the association, buy in or purchase its common stock at the book value of the common stock, as conclusively determined by the board of directors, and pay for it in cash within one (1) year after the purchase.



§ 43-16-130 - Removal of officers or directors.

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by five percent (5%) of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the members, the association may remove the officer or director, and fill the vacancy. The officer or director against whom the charges have been brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and the person or persons bringing the charges against the officer or director shall have the same opportunity.



§ 43-16-131 - Procedure for removal of directors elected in a district.

In case the bylaws provide for election of directors by districts with primary elections in each district, then the petition for removal of a director must be signed by twenty percent (20%) of the members residing in the district from which the director was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the directors; and by a vote of the majority of the members of that district, the director in question shall be removed from office.



§ 43-16-132 - Referendum of policy matters upon demand to entire membership.

Upon demand of one third (1/3) of the entire board of directors, made immediately and so recorded at the same meeting at which the original motion was passed, any matter of policy that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting; and a special meeting may be called for the purpose.



§ 43-16-133 - Marketing contracts with association.

The association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time, not over ten (10) years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association, or any facilities to be created by the association. If they contract a sale to the association, it shall be conclusively held that title to the products passes absolutely and unreservedly, except for recorded and statutory liens, to the association upon delivery. The contract may provide, among other things, that the association may sell or resell the products delivered by its members, with or without taking title thereto, and pay over to its members the resale price, after deducting all necessary selling, overhead, and other costs and expenses, including interest or dividends on stock, not exceeding eight percent (8%) per annum, and reserves for retiring the stock, if any; and other proper reserves; and/or any other deductions.



§ 43-16-134 - Provisions of marketing contracts -- Liquidated damages -- Injunction against breach.

(a) The bylaws or the marketing contract may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach by the member or stockholder of any provision of the marketing contract regarding the sale or delivery or withholding of products, and may further provide that the member will pay all costs, premiums for bonds, expenses, and fees, in case any action is brought upon the contract by the association. Any such provisions shall be valid and enforceable in the courts of this state. Such clauses providing for liquidated damages shall be enforceable as such and shall not be regarded as penalties.

(b) In the event of any such breach or threatened breach of the marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.



§ 43-16-135 - Purchase of property with preferred stock.

Whenever an association, organized under this chapter with preferred capital stock, purchases the stock or any property, or any interest in any property of any person, it may discharge the obligations so incurred, wholly or in part, by exchanging for the acquired interest, shares of its preferred capital stock to an amount that at par value would equal the fair market value of the stock or interest so purchased, as determined by the board of directors. In that case, the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.



§ 43-16-137 - Conflicting laws do not apply.

Any law that is in conflict with this chapter shall be construed as not applying to the associations provided for in this chapter.



§ 43-16-138 - Exemptions of agricultural products apply, though in possession of association.

Any exemptions whatsoever under all existing laws applying to agricultural products in the possession or under the control of the individual producer shall apply similarly and completely to such products delivered by its former members in the possession or under the control of the association.



§ 43-16-139 - Association may be interested in other like associations.

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other corporation or corporations, with or without capital stock, and engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing, or selling of the agricultural products handled by the association or the by-products of such products.



§ 43-16-140 - Warehousing corporations issuing warehouse receipts to association or its members -- Discrimination prohibited.

If those corporations are warehousing corporations, they may issue legal warehouse receipts to the association against the commodities delivered by it or to any other person, and the legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented by the receipts. In case the warehouse is licensed or licensed and bonded under the laws of this or any other state or the United States, its warehouse receipt delivered to the association on commodities of the association or its members, or delivered by the association or its members, shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.



§ 43-16-141 - Association may contract with other cooperative associations.

(a) Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements, and make all necessary and proper stipulations, agreements, and contracts and arrangements with any other cooperative corporation, association, or associations, formed in this or in any other state, for the cooperative and more economical carrying on of its business or any part or parts of its business.

(b) Any two (2) or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same personnel, methods, means and agencies for carrying on and conducting their respective businesses.



§ 43-16-142 - Associations of other states upon compliance with laws as to foreign corporations doing business in this state.

Any corporation or association organized under generally similar laws of another state shall be allowed to carry on any proper activities, operations or functions in this state upon compliance with the general regulations applicable to foreign corporations desiring to do business in this state, and the payment into the office of the secretary of state the same fees that are required to be paid under title 48, chapter 1, part 13 [repealed], and by paying all other taxes that other foreign corporations are required to pay in Tennessee, and all contracts that could be made by any association, incorporated under this chapter, made by or with such association, shall be legal and valid and enforceable in this state with all of the remedies set forth in this chapter.



§ 43-16-143 - Marketing contracts do not constitute conspiracy, combination, illegal monopoly, or unlawful restraint of trade.

No association organized under this chapter and complying with the terms of this chapter shall be deemed to be a conspiracy or a combination in restraint of trade or an illegal monopoly, or an attempt to lessen competition or to fix prices arbitrarily; nor shall the marketing contracts and agreements between the association and its members or any agreements authorized in this chapter be considered illegal as such or in unlawful restraint of trade or as part of a conspiracy or combination to accomplish an improper or illegal purpose.



§ 43-16-144 - General corporation laws applicable -- Exception.

The general corporation laws and all powers and rights under those laws apply to the associations organized under this chapter, except where such provisions are in conflict or inconsistent with the express provisions of this chapter.



§ 43-16-145 - Annual fee in lieu of other taxes -- Exception.

Each association organized under this chapter shall pay an annual fee of ten dollars ($10.00) only, in lieu of all franchise, license, corporation or other privilege taxes, or taxes or charges upon reserves held by it for members; provided, that if any association organized under this chapter sells to persons other than its own members any product or merchandise other than unmanufactured tobacco, livestock, poultry products, dairy products or any other farm products, such association shall be liable for any privilege tax with respect to such transactions or method of doing business imposed under the laws of Tennessee, other than franchise and excise taxes and corporation filing fees or charges upon reserves held by it for members.



§ 43-16-147 - Combinations of existing corporations into associations -- Amendment of charters.

Corporations not for profit, of this class, previously organized under the general incorporation laws or laws later enacted, are empowered to combine into associations upon such terms as may be provided and agreed upon, or by one corporation becoming a member of the other. Further, preexisting charters of the corporations are amended, under the power reserved to the general assembly, so as to bring same into conformity with this law, thus granting them the powers and imposing upon them the duties and liabilities set forth in this chapter.



§ 43-16-148 - Corporations organized as subsidiaries of agricultural cooperative associations exempt from privilege taxes.

All corporations organized as subsidiaries and controlled by any agricultural cooperative association formed in accordance with the laws of this state shall not be considered corporations organized for profit and doing business in Tennessee, or subject to any privilege tax levied by any law as a tax for the privilege of doing business for profit in Tennessee, it being the legislative intent to exempt by this section all such subsidiary corporations controlled by agricultural cooperative associations, where any and all profits earned by such subsidiary corporations are paid over to or expended for the benefit of the agricultural cooperative associations, with the result that the activities carried on by the corporations eventually promote and benefit the agricultural interests of this state.






Chapter 17 - Marketing of Pecans

§ 43-17-101 - Purchasers of pecans for resale to keep records -- Open to inspection -- Exception.

(a) Any person purchasing pecans for the purpose of resale or processing from anyone selling pecans shall keep a well-bound book, in which that person shall promptly enter in ink the name and place of residence of all persons from whom that person buys pecans, followed by the date of purchase, number of pounds bought, the amounts paid, and how the payment was made, whether in cash or by check, whether they were owned or raised, or purchased by the seller, and on whose land the pecan trees were located when gathered. The entries are to be made in chronological order from day to day as the business is transacted. This book shall at all times be open to inspection by the police or other officers, or any person who may desire to see it, and shall be in good faith kept and preserved by dealers for convenient inspection.

(b) This chapter shall not apply to purchase of pecans by retail merchants from wholesale distributors for sale at retail.



§ 43-17-102 - Written permission of landowner to sell -- When to be shown.

Any person offering pecans for sale that the person did not raise or own without purchasing, or on whose lands the pecans were not grown, shall be required by the buyer or dealer in the pecans, before such buyer or dealer buys them, to show a written permission to sell them from the party owning the land on which the pecans were grown, unless the party offering the pecans for sale is a bona fide owner of the land, and the dealer may require proper identification of the person offering pecans for sale.



§ 43-17-103 - Penalty for violations.

A violation of any of the provisions of § 43-17-101 or § 43-17-102 is a Class C misdemeanor.



§ 43-17-104 - Special right of action in owner of pecans sold without consent.

In addition to the punishment provided in § 43-17-103, and either before or after, and with or without, criminal prosecution as provided for in § 43-17-103, the owner of any pecans that are sold by another without the owner's consent can maintain and recover of any person buying the pecans, who fails to comply with §§ 43-17-101 and 43-17-102, a penalty of two hundred fifty dollars ($250), to be recovered by a civil suit in any court having jurisdiction of the amount in this state. That amount is to be recovered by the owner of any pecans, sold to any person without the owner's consent, where the buyer does not keep and permit to be inspected the record of the purchase, as provided in this chapter.



§ 43-17-105 - Tenant's possession or sale prima facie evidence of landlord's title -- Burden of proof of transfer.

(a) Possession and/or sale of pecans by any tenant of a landowner shall constitute prima facie evidence that such pecans are the property of such landowner and the burden of proof of transfer of ownership of the pecans shall rest with the tenant and/or purchaser from the tenant.

(b) Any purchaser from a tenant or the immediate vendee of a tenant shall be liable to the landlord for the value of the pecans as in other cases of conversion, if the purchaser or vendee did not receive title.






Chapter 18 - Sale of Cotton

§ 43-18-101 - Record to be made of purchases of seed cotton, loose or unbaled cotton, or cotton seed.

Any person purchasing cotton seed or seed cotton from anyone selling cotton seed or seed cotton in bags or baskets or any other cotton not baled shall keep a book in which that person shall keep a record of all cotton and cotton seed bought, and shall promptly enter the name and residence of all persons from whom the person buys cotton or cotton seed, followed by date of purchase, number of pounds bought, the amount paid for cotton of each kind, how the payment was made, whether by cash or check, whether it was raised or purchased by the seller, on whose farm raised, whether seller is renter or sharecropper, if mortgaged or otherwise encumbered and to whom. The entries are to be made in chronological order from day to day as the business is transacted. This book shall at all times be open to inspection of the police or other officers, or any person who may desire to see the book, and shall be in good faith kept and preserved by such dealers for convenient inspection.



§ 43-18-102 - Written permission to sell required -- Exception.

Any person offering seed cotton for sale that the person did not personally raise, or on whose farm the cotton was not raised, shall be required by the buyer or dealer in the cotton to show a written permission from the party raising the cotton to sell it before buying, unless the party offering the cotton for sale is a bona fide owner of the cotton, and the dealer may require proper identification of the person offering it for sale.



§ 43-18-103 - Violation of § 43-18-101 or § 43-18-102 a misdemeanor -- Penalty.

A violation of any of the provisions of § 43-18-101 or § 43-18-102 is a Class C misdemeanor.



§ 43-18-104 - Penalty recoverable by owner from purchaser not keeping the required record or not permitting inspection thereof.

In addition to the punishment provided in § 43-18-103, and either before or after, with or without criminal prosecution above provided for, the owner of any loose cotton or ginned cotton that is unbaled, that is sold by another without the owner's consent, can maintain and recover of any person buying such cotton who fails to comply with § 43-18-101 and § 43-18-102, a penalty of two hundred fifty dollars ($250), to be recovered by civil suit in any court having jurisdiction of the amount in this state. That amount is to be recovered by the owner of any cotton of the character described, sold to any person by any other than the owner without such owner's consent, where the buyer does not keep and permit to be inspected the record of the purchase provided for in this section and §§ 43-18-101 -- 43-18-103.



§ 43-18-105 - Persons other than producers or dealers buying or selling lint cotton under two hundred fifty pounds -- Penalty.

(a) It is unlawful for any person who is not a grower or producer of cotton, or who is not engaged in the business of buying and selling cotton, to buy, sell or offer for sale, or possess for purposes of sale, any loose lint cotton or ginned cotton that is not in bales, in quantities less than two hundred fifty pounds (250 lbs.).

(b) Any violation of this section is a Class C misdemeanor.



§ 43-18-106 - Additional penalty recoverable in qui tam action.

In addition to the punishment provided in § 43-18-105, and either before or after, with or without criminal prosecution, any person in interest can recover in such person's own name of any person buying loose or ginned cotton that is not baled, contrary to § 43-18-105, a penalty of two hundred fifty dollars ($250), to be recovered by civil suit in any court having jurisdiction of that amount.



§ 43-18-107 - Packages for domestic or surgical use exempt.

Sections 43-18-105 and 43-18-106 do not apply to the buying and selling of specially prepared packages of cotton, handled and sold by druggists and merchants for domestic and surgical use and purposes.



§ 43-18-108 - Hauling unbaled cotton between sunset and sunrise, where there is a lien, or undivided interest unlawful -- Exception -- Penalty.

(a) It is unlawful for any person to haul or carry over any highway any cotton in the seed or ginned, but not baled, on which there is a lien, mortgage, contract for supplies and merchandise, or an undivided interest, between the hours of sunset of any one (1) day and sunrise of the succeeding day; provided, that the provisions of this section shall not apply to any person or persons hauling cotton to the gin for the purpose of ginning it, or from their farms to their houses or barns; and provided, further, that this section shall not apply where the beneficiary of the lien consents in writing to the hauling.

(b) Any person violating this section commits a Class C misdemeanor.



§ 43-18-109 - Liability of owner of gin or tobacco establishment for sale of product containing foreign objects.

If any person sells or otherwise disposes of cotton or tobacco fraudulently packed with wood, iron, rocks, dirt or other substance, the person at whose gin or establishment the cotton or tobacco was put up is deemed guilty of negligence, and shall, upon suit on behalf of any subsequent purchaser of the cotton or tobacco, pay double the value of the cotton or tobacco as damages, and also the cost of reshipping the cotton or tobacco from the market where the fraud was detected.






Chapter 19 - Tobacco Sales

Part 1 - General Provisions

§ 43-19-101 - Warehouses -- Persons operating.

Any person may open a warehouse for the inspection and sale of tobacco under the rules, regulations, and restrictions of this chapter.



§ 43-19-102 - Proof of sufficiency of warehouse required.

Every person opening a warehouse for the inspection and sale of tobacco shall prove to the county clerk by the testimony of two (2) impartial witnesses known to the clerk to be well qualified, from knowledge and experience, that the person is the proprietor of a good and sufficient warehouse, situated so as to be exposed to no extraordinary risk from fire or flood, and furnished besides, with all the implements necessary to the accurate weighing and inspection of tobacco.



§ 43-19-103 - Bond of tobacco warehouseman.

Such person shall also enter into bond, with good and sufficient security, to be approved by the county mayor, and payable to the state, in the sum of five thousand dollars ($5,000), conditioned to keep the warehouse in good condition and repair, so as effectually to protect the tobacco stored in the warehouse, that the person will not sell any tobacco that has been bought by the person or on the person's account, or purchase on such person's own account any tobacco stored in the warehouse, either directly or indirectly, and that the person will perform faithfully all the duties of warehouseman as prescribed by law.



§ 43-19-104 - Fees uncollectible upon failure to give bond -- Penalty for violations.

A proprietor who fails to execute a bond shall not be entitled to collect any fees on tobacco stored in the warehouse, under a penalty of one hundred dollars ($100) for each offense, to be recovered in the name of the state, one half (1/2) to go to the informer.



§ 43-19-105 - Suit on bond -- Parties.

Any person aggrieved may sue on this bond for a breach thereof, in the name of the state, until the penalty is exhausted.



§ 43-19-106 - Warehouses to be floored and kept in repair.

(a) The proprietor shall fit up the warehouse with plank floors or skids, upon which to place the tobacco, so that the hogsheads may be at least four inches (4'') from the earth.

(b) Any proprietor who fails to keep a warehouse in good repair, or to furnish it as in this section provided, shall forfeit two hundred dollars ($200) to the state, and is also liable upon the bond to an action for damages, at the instance of any planter or owner whose tobacco is injured.



§ 43-19-107 - Scales to be kept and tested.

The proprietor shall keep good and sufficient scales for weighing tobacco, which shall be tested at the beginning of each tobacco commerical year, and every three (3) months thereafter, by the keeper and sealer of weights for the county, and at any time when written application is made by two (2) or more planters or burghers.



§ 43-19-108 - Breaking irons for inspection, and screws for cooperage.

The proprietor shall also keep the necessary breaking irons for the proper inspection of tobacco, and screws for the proper cooperage and return of loose tobacco to the hogshead after inspection.



§ 43-19-109 - Attention to duty -- Prompt delivery for shipment.

The proprietor or the proprietor's clerks shall be constant and prompt in their attendance at the warehouse for the reception and storage of tobacco, and promptly deliver tobacco to the planter or person entitled thereto, upon order for shipment.



§ 43-19-110 - Private warehouses.

Nothing in this chapter shall prevent any person from establishing a private warehouse for the storage of tobacco.



§ 43-19-111 - Tobacco commercial year.

The "tobacco commercial year" commences and ends on November 1 of each year.



§ 43-19-112 - Prosecution for penalties -- Duties of clerk and district attorney general -- Fees.

The county clerk shall attend to all prosecutions for penalties under this chapter, for the use of the state, for which the county clerk shall receive ten percent (10%) on the sums collected and paid into the state treasury. The county clerk may, also, when necessary, call on the district attorney general to give attention to prosecutions for penalties under this chapter, for which service the district attorney general shall be allowed ten dollars ($10.00) to be taxed in the bill of costs, and when collected, shall be paid into the state treasury at the same time and in the same manner as other state revenue is by law required to be paid.






Part 2 - Tobacco Inspectors--Inspections--Violations

§ 43-19-201 - Warehouse proprietor may be inspector -- Appointment of deputy inspectors -- Oath -- Bond.

(a) The proprietor of a warehouse, regularly authorized under this chapter, is created an inspector of tobacco, with power to appoint deputy inspectors; but, before any warehouse keeper, who may personally act as inspector, or any deputy who may act as inspector for the warehouse keeper, enters upon the duties of an inspector, that person shall go before the county clerk, and take and subscribe the following oath: "I, ____________________, do solemnly swear (or affirm) that I will carefully and diligently perform all the duties of an inspector of tobacco, according to law and to the best of my skill and judgment, without fear, favor, affection, malice, or partiality, and that I will not buy nor sell any tobacco inspected and sampled by me, nor accept any interest or profit in or from the purchase or sale of any tobacco inspected and sampled by me. So help me God."

(b) The person shall enter into bond, with good and sufficient security, to be approved by the county mayor, and payable to the state, in the sum of five thousand dollars ($5,000), conditioned to faithfully and honestly discharge the duties of the office, and that the person will not buy nor sell any tobacco inspected and sampled by that person, nor accept any interest or profit in or from the purchase or sale of any tobacco inspected or sampled by the person.



§ 43-19-202 - Duties of proprietor or deputy.

It is the duty of the proprietor or one (1) of the proprietor's regular deputies to:

(1) Inspect the uncasing and breaking of any tobacco for inspection, and examine and classify the tobacco according to law and the proprietor's or deputy's oath of office;

(2) Break each hogshead for inspection, in at least four (4) different places, drawing from each break at least four (4) bundles or hands of tobacco, from different courses or layers, so as to get a fair and just representation of the quality and condition of the tobacco;

(3) Place these bundles together in one (1) sample, stamp with the following seal: "State Tobacco Inspection," and mark with ink upon the label of the sample the name of the warehouse, the planter's name, the warehouse number of the hogshead and its approximate gross weight, the date of inspection, and the name of the sampler drawing the sample;

(4) Mark "A," or "Admitted," all sound, clear, well assorted leaf tobacco, clear of lugs or trash, in good keeping order, and mark "R," or "Refused," all lugs or trash, or leaf mixed with lugs or trash, or clean leaf tobacco, if not in good keeping order;

(5) Condemn all hogshead or casks that are insecure, or made of green or unsound timber, and mark, upon the label of the sample, "Cask Condemned"; the cost of putting such hogshead in proper merchantable order shall be charged to the owner of the tobacco;

(6) Refuse to classify, and mark as "Damaged," expressing on the label the probable amount of damage, every hogshead so damaged that the sample drawn will not show the character and extent of damage;

(7) Refuse to classify, and to mark "Condemned," any hogshead of tobacco that is falsely and fraudulently packed with intent to deceive, and give full information to the grand jury about such hogshead, from the proprietor's or deputy's books, when called upon to furnish the information;

(8) Superintend the coopering and reweighing; see that each cask is replaced over the same tobacco from which it was taken; and mark the hogshead on both heads with distinct figures, specifying the correct weights;

(9) Carefully enter in a book, to be provided and kept, for that purpose alone, an account of every hogshead of tobacco inspected, stating the planter's name, warehouse number, the gross weight, the tare, the net weight, the price at which it sold, the purchaser's name, and its quality, whether "Admitted" or "Refused"; and

(10) Be personally present, and witness the breaking of any tobacco for inspection, and personally attach the proprietor's or deputy's seal to the sample drawn, and pay all just reclamations on tobacco improperly sampled by the proprietor or deputy.



§ 43-19-203 - Reinspection -- Making.

(a) Should any planter, or the planter's agent representing the planter, claim that the sample drawn from the planter's tobacco by an inspector does not represent fairly the hogshead from which it was taken, the planter may demand and have that hogshead reinspected.

(b) The tobacco board of trade, where one exists, shall appoint a committee, consisting of two (2) warehousemen and one (1) buyer, who shall resample such tobacco, so as to show, as nearly as may be, the average condition and quality of the hogshead; and upon such sample so drawn by the committee, and the sample drawn by the inspector, the board of trade shall proceed to adjudge, in the same manner and in all respects as reclamations in favor of the buyer are determined, the amount, if any, the hogshead has been undersampled by the inspector, and the amount so adjudged shall be paid by the inspector to the planter.

(c) Nothing in this section shall be construed to prevent any planter from guaranteeing the planter's tobacco to come up to the sample drawn by any inspector.



§ 43-19-204 - Responsibility of keeper.

After the tobacco is inspected, coopered, weighed, and numbered, the warehouse keeper becomes responsible to the planter or owner for the weights and proper keeping of the tobacco.



§ 43-19-205 - Conversion of samples or plucking leaves therefrom prohibited -- Penalty.

(a) No warehouse keeper, nor anyone in the employment of the warehouse keeper, shall take or convert to that person's own use, or dispose of, any sample of tobacco, but the tobacco shall be delivered to the purchaser, and all loose tobacco shall be neatly returned to the hogshead or other container from which it came, before coopering and weighing.

(b) No person shall willfully or wantonly pluck any leaf or leaves from any sample of tobacco to which the inspector has attached the inspector's seal, either before or after sale.

(c) Any person violating any provision of this section commits a Class C misdemeanor.



§ 43-19-206 - Erasure or counterfeiting a misdemeanor.

Any person who erases, or in any way alters or defaces, any letter, mark, number or figure put upon any hogshead or other container by an inspector, or counterfeits the letter, mark, number or figure, previous to the delivery to the purchaser, commits a Class C misdemeanor.



§ 43-19-207 - Keeper not to sell tobacco until inspection -- Penalty.

No warehouse keeper shall sell publicly any sample of tobacco that has not been regularly inspected under this chapter, under a penalty of five dollars ($5.00) for each hogshead so sold, to be recovered by any person suing for that amount.



§ 43-19-208 - Copy of sample cards with "Inspected" thereon.

Any warehouse keeper called upon to inspect a lot of tobacco shall make a copy of the original sample card, and write on it, in plain letters, "Inspected," adding the date.



§ 43-19-209 - Warehouseman not to sell or buy.

(a) No proprietor of a warehouse shall sell any tobacco that has been directly or indirectly bought by that person, or on that person's account, nor directly or indirectly purchase on that person's own account any tobacco stored in that person's warehouse. This section is not to be construed as referring to the sale of crops of tobacco raised by the proprietor or any of the proprietor's agents or employees.

(b) No proprietor of a warehouse, nor any deputy of a proprietor, who acts as inspector of tobacco, shall buy or sell any tobacco inspected and sampled by the proprietor or deputy, nor accept any interest or profit in or from the purchase or sale of any tobacco inspected and sampled by that person.

(c) Any person violating this section shall forfeit fifty dollars ($50.00) for each hogshead so purchased or sold, or in which such interest or profit was accepted, one half (1/2) to the state, the other one half (1/2) to the informer.



§ 43-19-210 - Accepting gratuity or reward -- Penalty.

If any warehouse keeper accepts, directly or indirectly, any gratuity or reward for anything by that person done or omitted in the discharge of that person's official duties, that person shall forfeit two hundred dollars ($200) to the state, and, moreover, the warehouse keeper commits a Class C misdemeanor. The warehouse keeper shall also forfeit the office, and be forever afterward disqualified from holding the office of tobacco inspector.



§ 43-19-211 - Derelictions to be reported to county clerk.

Any planter or person shall inform the county clerk of any dereliction of duty on the part of the warehouse keeper.



§ 43-19-212 - Fraudulent packing or "nesting" a misdemeanor -- Penalty.

Any person who fraudulently packs or "nests" a hogshead of tobacco with intent to deceive and obtain by the deception more than its true value commits a Class C misdemeanor.



§ 43-19-213 - Description of best hogshead to be posted in warehouse.

The warehouse keeper shall keep posted in some conspicuous place in the warehouse a description of the hogsheads or casks, length, measurement, etc., best suited to contain tobacco for market.



§ 43-19-214 - Fees and commissions of warehousemen.

The compensation of warehouse keepers for receiving, storing, inspecting, coopering, and selling tobacco shall be as follows, to wit:

(1) To be paid by the seller, two dollars and fifty cents ($2.50), and one percent (1%) commission on proceeds of sale;

(2) To be paid by buyer, one dollar and fifty cents ($1.50), and for storage after sale, after the first thirty (30) days, for each month or part of a month, twenty-five cents (25cent(s)).



§ 43-19-215 - Extortion a misdemeanor.

Any warehouse keeper who charges more than is allowed in § 43-19-214 commits a Class C misdemeanor, and is also liable to a penalty of ten dollars ($10.00) to the planter or person overcharged, recoverable before any judge of a court of general sessions.



§ 43-19-216 - Auction bid may be refused.

Any planter, or other owner of tobacco sold at auction, may, by paying the fees, refuse at the time to take the price at which it is cried off.



§ 43-19-217 - Warehouseman's lien for fees and charges.

A lien is given to the proprietor of the warehouse on all tobacco and proceeds for fees and charges on the tobacco and proceeds.



§ 43-19-218 - Selling or shipping without inspection not prohibited.

No planter or person is prohibited from selling tobacco at private sale, with or without inspection, if such person chooses so to do, nor compelled to have tobacco, though stored in a public or authorized warehouse, inspected; but the person may sell or ship it without inspection.






Part 3 - Sale of Tobacco

§ 43-19-301 - Commissioner of agriculture to enforce rules and regulations.

The commissioner of agriculture is vested with the power and authority and is charged with the duty of administering and enforcing this part, and has the authority to establish and enforce reasonable rules and regulations not inconsistent with this part, for the purpose of carrying out this part.



§ 43-19-302 - Commingling of tobacco forbidden.

(a) It is unlawful for any person to commingle, mix, place on same basket with other tobacco or in any other manner or means to handle tobacco so as to lose its identity, for the purpose of sale at auction, any looseleaf tobacco grown by one (1) producer with looseleaf burley tobacco grown by any other producer, or with that of the same producer after being placed on the looseleaf floor.

(b) After tobacco is weighed and set upon the warehouse floor for sale, no basket of tobacco shall be moved, without the consent of the owner, from its place on the floor until sale is confirmed by the owner of the tobacco.



§ 43-19-303 - Sales of burley tobacco regulated.

Sales of burley tobacco at warehouse or loosefloors shall be conducted so as to conform to one (1) of the following methods:

(1) Sales to be at the rate of not more than ninety-seven thousand two hundred pounds (97,200 lbs.) per hour, per set of buyers; or

(2) Sales to be at the rate of not more than three hundred sixty (360) baskets per hour, per set of buyers.



§ 43-19-304 - Warehouseman's record to be accurately maintained.

Any information pertaining to weights of tobacco sold, prices paid or amounts of tobacco handled, disseminated by any warehouseman, or a warehouseman's employees or agents shall be accurate and substantiated by records kept at the warehouse or loosefloor.



§ 43-19-305 - Penalty for violation.

A violation of this part or the rules and regulations promulgated under this part is a Class C misdemeanor.






Part 4 - Schedule of Fees [Repealed]






Chapter 20 - Soybean Promotion

Part 1 - General Provisions

§ 43-20-101 - Purpose.

The purpose of this part is to promote the growth and development of the soybean industry in Tennessee by research, advertisement, promotions and education and market development, thereby promoting the general welfare of the people of this state.



§ 43-20-102 - Board -- Composition -- Appointment -- Terms -- Bond of officers -- Meetings -- Rules and regulations -- Compensation.

(a) The Tennessee soybean promotion board, referred to in this chapter as the board, is created, to be composed of nine (9) members to be appointed by the commissioner of agriculture to serve for terms of three (3) years, as provided in this section. All of the nine (9) members of the board shall be producers of soybeans in the state of Tennessee. Within ten (10) days following July 1, 1977, the Tennessee Farm Bureau Federation, the Tennessee Farmers Cooperative, and the Tennessee Soybean Association shall each submit the names of six (6) soybean producers to the commissioner, and the commissioner shall appoint three (3) members from the nominees of each organization to serve on the board on rotating three-year terms. The original board shall be appointed with members of each of the organizations appointed as follows: one (1) for one (1) year, one (1) for two (2) years and one (1) for three (3) years. Each year thereafter, not less than thirty (30) days prior to the expiration of board members' terms, each organization shall submit the names of three (3) nominees to the commissioner, and succeeding boards shall be appointed by the commissioner in the same manner, giving equal representation to each organization. Vacancies that occur shall be filled in the same manner as the original appointments were made. Persons who are appointed to the board shall serve no more than two (2) consecutive terms. The commissioner or a designee from the commissioner's staff shall serve as an advisor to the board.

(b) The members of the board shall meet and organize within thirty (30) days of their appointment, and shall elect a chair, vice chair and secretary-treasurer from the membership of the board, each to serve for one-year terms, whose duties shall be those customarily exercised by such officers or specifically designated by the board. The chair, vice chair and secretary-treasurer shall be bonded in an amount of not less than twenty thousand dollars ($20,000). The cost of the bonds shall be paid from the funds received under this part. The bond shall be a security for any unlawful act of such member of the board, and recovery on the bond may be had by the state for any injury by such unlawful act of the member. The board may establish rules and regulations for its own government and the administration of the affairs of the board.

(c) Members of the board shall not be compensated but shall be reimbursed travel expenses in accordance with the travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.



§ 43-20-103 - Assessment levied on producers -- Promotion fund -- Records of purchasers.

(a) There is imposed and levied an assessment at the rate of one cent (1cent(s)) per bushel on all soybeans grown within the state of Tennessee, by producers desiring to execute forms stating their desire to participate as set out in this section, and this assessment shall be deducted by the purchaser from the amount paid the producer at the first point of sale. The producer shall so indicate the choice to participate or not on proper forms provided by the department of agriculture, referred to in this part as the "department," and that are available at every facility where soybeans are purchased from producers. If a producer elects not to participate, the purchaser shall not withhold the assessment at the time of the sale or at any later time.

(b) The total assessment imposed and levied by this part shall be payable to and collected by the department, from the purchaser of such soybeans at the first point of sale, within ten (10) days after the end of each calendar quarter. The proceeds of the assessment collected by the department shall then be deposited in a special fund to be established as the "Tennessee soybean promotion fund," and disbursement from the fund shall be made upon authorization of the commissioner of agriculture and the commissioner of finance and administration as requested, on requisitions signed by the chair and secretary-treasurer of the Tennessee soybean promotion board.

(c) The commissioner shall quarterly pay over to the Tennessee soybean promotion fund all funds collected, less not more than ten percent (10%) of the gross amount collected for department expenses. The quarterly settlement to the board shall be made on or before the twentieth day of October, January, April and July of each year, and shall be accompanied by a complete report of all funds collected, disbursed, and associated departmental expenses.

(d) Each purchaser shall keep a complete and accurate record of all soybeans handled by that purchaser, and shall furnish each producer with a signed sales slip showing the number of bushels purchased from the producer and the amount deducted by the purchaser for the Tennessee soybean promotion fund or noting the producer's exemption under subsection (a). Such records shall be in such form and contain such other information as the department shall by rule or regulation prescribe. The records shall be preserved by the purchaser for a period of two (2) years and shall be offered for inspection at any time upon oral or written demand by the department or any duly authorized agent or representative of the department. Every purchaser, at such time or times as the department may require, shall submit reports or other documentary information deemed necessary for the efficient and equitable collection of the assessment imposed in this part. The department has the power to cause any duly authorized agent or representative to enter upon the premises of any purchaser of soybeans and examine or cause to be examined by an agent, any books, papers and records that deal in any way with the payment of the assessment or enforcement of this part.



§ 43-20-104 - Failure of purchaser to file report or pay assessment -- Violations -- Penalties.

(a) Any purchaser who fails to file a report or to pay any assessment within the time required by the department shall forfeit to the department a penalty of five percent (5%) of the assessment determined to be due, plus one percent (1%) of that amount for each month of delay or fraction thereof after the first month after the report was required to be filed or the assessment became due. The penalty shall be paid over to the board and shall be disposed of by it in the same manner as funds derived from the payment of the assessment imposed.

(b) The department shall collect the penalties levied in this section, together with the delinquent assessment, by either of the following methods:

(1) By voluntary payment by the person liable; and

(2) By legal proceedings instituted in a court of competent jurisdiction.

(c) Any person required to pay the assessment provided for in this part who fails to remit the same or who refuses to allow full inspection of the premises, or books, records or other documents relating to the liability of the person for the assessment imposed in this part, or who shall hinder or in any way delay or prevent an inspection, commits a Class C misdemeanor.



§ 43-20-105 - Funds used for research and promotion -- Political use of funds prohibited -- Reports.

(a) The board shall plan and conduct a program of productive research, education, market development and advertising designed to promote the soybean industry in Tennessee, and is authorized to use the funds derived from the assessment imposed in this part for those purposes, including basic administrative expenses of the plan. The board may also, in its discretion, expend money from the Tennessee soybean promotion fund outside the state of Tennessee for such purposes as national and international research and promotional applications.

(b) Funds may be expended only for the purposes set out in this part and shall not be spent in any manner for political purposes. A report of all expenditures shall be made annually, with four (4) copies of the report to be filed with each of the following: the department of agriculture, the chief clerk of the house of representatives, the chief clerk of the senate and the state library and archives.



§ 43-20-106 - Exemptions from part.

This part does not apply to any person who purchases one thousand (1,000) or fewer bushels of soybeans in any calendar year; provided, that the person is not regularly engaged in the purchase of soybeans.






Part 2 - Soybean Promotion Act

§ 43-20-201 - Short title.

This part shall be known and may be cited as the "Tennessee Soybean Promotion Act."



§ 43-20-202 - Legislative findings.

The general assembly finds that it is in the interest of the public welfare that Tennessee farmers who are producers of soybeans be encouraged and permitted to act jointly and in cooperation with other producers to levy upon themselves an assessment upon soybeans, for the purpose of financing programs of research, promotion, advertising and other programs designed to increase the production of soybeans and to increase the consumption, use and sale of soybeans and soybean products in Tennessee, national and international markets.



§ 43-20-203 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Board" means the Tennessee soybean promotion board established by § 43-20-102;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the department of agriculture;

(4) "Producer" means a person who produces soybeans as an ongoing commercial operation and includes any landowner who shares in the production costs or the proceeds of the sale of any soybeans that are grown on the landowner's land; and

(5) "Purchaser" means any person, public or private corporation, federal commodity credit corporation, association or partnership, buying, accepting shipment or otherwise accepting the property, in or to soybeans from a producer, and includes a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the producer when the actual or constructive possession of the soybeans is taken as part payment or in satisfaction of the mortgage, pledge, lien, or claim.



§ 43-20-204 - Legality of associations, meetings or actions -- Restraint of trade.

No association, meeting or act undertaken pursuant to this part and intended to benefit the producers and purchasers of soybeans is illegal or in restraint of trade.



§ 43-20-205 - Assessment on producers -- Application for referendum.

Any commission, council, board or other entity that is fairly representative of soybean producers may make application to the commissioner requesting a referendum of producers of soybeans upon the question of whether an assessment of a specified amount should be levied, collected and disbursed under this part, or whether a prior assessment should be amended or terminated. The application shall state the amount of the assessment per bushel that is to be proposed in the referendum, and a brief statement of the purposes for which the funds collected will be spent.



§ 43-20-206 - Date of referendum -- Notice.

Within thirty (30) days of receipt of an application requesting a referendum, the commissioner shall set a date for the referendum, which shall not be more than sixty (60) days after receipt of the application, and shall publish by newspaper, the date of the referendum, the polling places and the hours they will be open, the amount of the proposed assessment, and the date the assessment shall begin, if adopted.



§ 43-20-207 - Referendum.

(a) Any referendum held under this part shall be conducted statewide, under the control and direction of the commissioner. The polling place in each county shall be the offices of the University of Tennessee agricultural extension office. All ballots shall be provided at the polling places.

(b) Each person seeking to vote in the referendum shall be required to sign an affidavit stating that the person is a producer as defined in § 43-20-203. Upon signing an affidavit, the person shall be eligible to vote. Any producer that is a corporation shall have only one (1) vote.

(c) The question to be decided at the first referendum shall be in the following form:

"Shall the producers of soybeans assess themselves at the rate of __________ cents per bushel of soybeans sold, and use the funds so collected by the department of agriculture and paid over to the Tennessee soybean promotion board to finance a program of research, education, market development, marketing, advertising and other methods designed to promote the increased production, consumption, use and sale of soybeans and soybean products?"

(d) The affirmative vote of a majority of the number of votes cast shall adopt the proposed assessment.

(e) Within ten (10) days after the referendum, the commissioner shall canvass the votes and publicly announce the result of the referendum.

(f) The expenses of referenda held under this part shall be paid by the department until an assessment is levied. Expenses of subsequent referenda shall be paid from the Tennessee soybean promotion fund.

(g) No referendum pursuant to this part shall be held within one (1) year of any preceding referendum.



§ 43-20-208 - Deductions.

The assessed rate, as approved by referendum, shall be deducted by the purchaser from the amount paid the producer at the first point of sale. Within twenty (20) days after the end of each calendar month, each purchaser shall remit to the board the total amount of funds withheld from producers.



§ 43-20-209 - Records of purchasers.

Each purchaser shall keep a complete and accurate record of all soybeans handled by that purchaser and shall furnish each producer with a signed sales slip showing the number of bushels purchased from that producer and the amount deducted by the purchaser for the Tennessee soybean promotion fund. Such records shall be kept for two (2) years and be open to inspection at any time with or without notice by the commissioner, the board or its representatives. The board may, from time to time, require any purchaser to submit records and reports deemed necessary for the collection of the assessment.



§ 43-20-210 - Applications for refunds -- Refund forms.

(a) Within ninety (90) days of an assessment being withheld by the purchaser, any producer may make application, on forms to be prescribed by the board, to the board for a refund of assessments withheld. The application shall be accompanied by copies of sales slips signed by the purchaser evidencing the withheld assessments for which refund is sought.

(b) Refund forms shall be made available in each University of Tennessee county extension office, and shall be displayed and made available to producers at those locations.



§ 43-20-211 - Referendum on assessment remaining in effect.

If the commissioner determines that during the first two (2) years the assessment is in effect that over fifty percent (50%) of the proceeds generated by the assessment is being refunded, then the commissioner shall conduct a referendum, within one hundred twenty (120) days of the end of the two-year period, on whether the assessment shall remain in effect.



§ 43-20-212 - Use of funds -- Prohibited use of funds -- Minutes -- Reports.

(a) The board shall expend the proceeds of the assessment solely to finance a program of research, education, market development, marketing, advertising and other methods designed to promote the increased consumption, production, use and sale of soybean and soybean products. The board may accept gifts and grants, and shall invest its idle funds.

(b) The board shall not expend its funds in any manner for political purposes, or to influence any rule-making process, either state or federal. The board shall submit the minutes of all meetings and an annual detailed financial statement to the commissioner, the clerk of the house of representatives, the clerk of the senate and the state library and archives. The annual report shall include, but not be limited to, a list of all grantees of funds and a status report of all grants, indicating utilization of grant funds in compliance with this section.



§ 43-20-213 - Personal debt of purchaser -- Late payment penalty.

Any amount withheld, or that should have been withheld, by the purchaser due to the assessment shall be a personal debt of the purchaser. If the purchaser's monthly payments to the board are not timely made, a penalty of ten percent (10%) of the amount due shall be imposed. The board is authorized to collect assessments due by any legal proceeding in a court of competent jurisdiction.



§ 43-20-214 - Waiver of assessment.

Upon the effective date of an assessment levied pursuant to this part, the commissioner may waive the assessment imposed in § 43-20-103(a). It is the express intent of the general assembly that only one (1) assessment for the promotion of soybeans be in effect at any time.



§ 43-20-215 - Rules and regulations.

The commissioner is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to provide for the implementation of this part.



§ 43-20-216 - Agreements for collection of assessments or collateral.

The board may enter into an agreement with the federal commodity credit corporation to collect the specified assessment on all soybeans pledged as collateral for a commodity credit corporation price support loan or purchased by the commodity credit corporation under its loan or its purchase programs.









Chapter 21 - Fairs

Part 1 - State Aid

§ 43-21-101 - Disbursement of state aid grants by commissioner.

All grants of state aid to agricultural fairs by appropriation of the general assembly shall be disbursed by the commissioner of agriculture according to this chapter.



§ 43-21-102 - Fairs eligible for state aid grants -- Use of funds -- Forfeiture of privilege.

The commissioner of agriculture, for the purpose of fostering and developing agriculture within the state of Tennessee, is authorized to pay state aid from the grants made by the general assembly for such purposes to nonprofit agricultural shows held for the purpose of advancing agriculture. Fairs that receive state aid shall use their profits for future fair improvements, increasing their premium lists, and furthering the growth, expansion, and usefulness of fairs in every way possible, and to provide for a possible deficit at some future fair. Whenever a fair converts its profits into the treasury of a county, or pays dividends to stockholders, it forfeits its privilege of sharing in state aid.



§ 43-21-103 - Amount each fair to receive -- Limitation on amount.

The amount of state aid given a community, county, district, division or other agricultural show shall be a percentage of the premiums paid by the show, except for special merit, as is provided in this section:

(1) No community fair shall be paid more than fifty percent (50%) of its approved agricultural premiums in any one (1) year;

(2) No county fair shall be paid more than fifty percent (50%) of its approved agricultural premiums in any one (1) year;

(3) No district fair shall be paid more than fifty percent (50%) of its approved agricultural premiums in any one (1) year; and

(4) No division fair shall be paid more than fifty percent (50%) of its approved agricultural premiums in any one (1) year.



§ 43-21-104 - Chapter definitions.

For the purpose of this chapter, unless the context otherwise requires:

(1) "Community fair" means a fair serving an area of less than an entire county, at which are exhibited, in a manner satisfactory to the commissioner of agriculture, with cash premiums being paid to the exhibitors thereof, agricultural products produced in the area served;

(2) "County fair" means a fair serving an entire county;

(3) "District fair" means a fair serving at least five (5) counties but less than an entire grand division of the state and paying not less than a minimum of seven thousand dollars ($7,000) in cash premiums; and

(4) "Division fair" means a fair serving a major region of the state and paying more than twenty thousand dollars ($20,000) in premiums.



§ 43-21-105 - Aid not to exceed appropriation.

The total of state aid to be paid by the commissioner of agriculture to eligible fairs shall not exceed the appropriation made to aid agricultural fairs by the general assembly.



§ 43-21-106 - Premiums for enumerated exhibits may share in state aid.

The commissioner of agriculture shall grant such state aid only on cash premiums paid on approved classes of:

(1) Cattle, swine, sheep, goats, farmwork stock, including mules shown to halter or farm vehicles, jack stock and light horses to halter;

(2) Poultry, eggs, and dairy products;

(3) Field, garden and horticultural products;

(4) Home economics displays;

(5) Junior agricultural projects; and

(6) Agricultural educational exhibits.



§ 43-21-107 - Statement of premiums to be awarded -- Allotment on basis of statement -- When funds paid.

On a date to be specified by the commissioner of agriculture, the president and secretary of any fair, or agricultural society wishing to share in state aid to fairs as provided for under § 43-21-102, shall file with the commissioner a sworn statement of premiums to be paid during the current fair season for entries outlined in § 43-21-106. In addition thereto and together with sworn statement, the president and secretary shall also show correctly the exact amount paid in premiums for the same entries in the preceding fair season. State aid on the basis of premiums paid during the preceding fair season will be allocated by the commissioner for the current fair season. Whenever any fair did not operate during the preceding fair season, the commissioner is authorized in that instance alone to make an allocation of state aid based upon the estimate of premiums to be paid during the current fair season.



§ 43-21-108 - List of premium winners and receipts to be furnished commissioner before payment.

Before the commissioner of agriculture pays state aid to any fair association, the association shall file with the commissioner, over the signature of the secretary, a typewritten report of approved premiums paid by the association, namely, those outlined in § 43-21-106. This report shall show the name and address of each premium winner, the amount paid to each winner, the name of each winning entry, and the total amount paid to all winners. The secretary of the fair shall send to the commissioner, together with the report outlined above, the cancelled checks, or signed receipts, used in paying the premiums listed on the report. The commissioner may accept a certified summary of premiums paid by a fair association who has paid approved agriculture premiums in excess of fifteen thousand dollars ($15,000); provided, that any fair may submit a statement prepared and certified by an accountant instead of the certified summary.



§ 43-21-109 - Determination of compliance -- Issuance of voucher upon compliance.

(a) The commissioner of agriculture shall determine from the evidence outlined above, namely, reports and checks or receipts, and by any inquiries that shall be considered necessary by the commissioner, whether or not the fair has been held in accordance with all the foregoing provisions of this chapter.

(b) If, in the commissioner's judgment, the fair has complied with all the requirements of this chapter, the commissioner shall issue a state voucher according to the regular accounting procedures in effect in the department of agriculture and shall pass such voucher on to the department of finance and administration for approval; but the commissioner shall refuse to pay state aid to any fair that has not been held in accordance with this chapter.



§ 43-21-110 - Commissioner authorized to make regulations.

The commissioner of agriculture is empowered to make such rules and regulations in conformity with this chapter as, in the commissioner's judgment, may promote better agricultural fairs and agriculture in general in Tennessee.



§ 43-21-111 - Appropriation for state aid -- Special awards for merit.

(a) There is appropriated from the general funds of the state the sum of one hundred sixty thousand dollars ($160,000) annually to be disbursed for state aid to agricultural fairs in accordance with this chapter.

(b) The commissioner is authorized to expend a maximum of ten percent (10%) of this annual appropriation for administration of the laws contained in this chapter, including, but not limited to, education of persons conducting fairs in the state in agricultural fair administration and the salary of a full-time employee, whose duty shall be to promote and improve the operation of fairs in this state as directed by the commissioner. The employment of such person is authorized by this subsection (b).

(c) In addition, the commissioner is authorized, in the commissioner's discretion, to grant state aid to fairs that are not under this chapter entitled to state aid and to beginning fairs needing financial assistance, but these discretionary grants shall not exceed an aggregate sum of ten thousand dollars ($10,000) annually.

(d) The annual appropriation after the deduction of sums used as authorized in subsections (b) and (c) for administration hereof and for discretionary aid to fairs not otherwise entitled to aid shall be divided into two (2) funds, one (1) of which shall be two thirds (2/3) of the remaining total, all of which shall be used for the award of state aid to fairs provided for in § 43-21-103 et seq., and a second fund consisting of one third (1/3) of the remaining total, which shall be disbursed as provided in subsection (e) to those fairs that attain special excellence in operations.

(e) For the purpose of determining state champion county fairs, the total sum of eligible county fairs shall be divided into three (3) classifications based upon the population of the county served by a fair as reported in the most current available census. In descending order of population, the top one third (1/3) shall be classified as triple "A" (AAA) fairs, the middle one third (1/3) as double "A" (AA) fairs, and the bottom one third (1/3) as single "A" (A) fairs. There shall be a state championship award to the champion county fair each year in each of the three (3) classifications; and there shall also be designated a first runner-up and a second runner-up each year in each classification. There shall be awarded to each fair determined worthy thereof an award to be known as the special award of merit. No fair shall be eligible for more than one (1) of the four (4) designations in each classification. The commissioner is authorized to designate as deputies or agents for the purpose of determining those fairs that are entitled to the special awards such citizens of the state as the commissioner may deem capable of this determination, including, but not limited to, the persons who shall constitute the officers and directors of any state association of fairs that may be in existence; and is authorized to adopt reasonable rules, regulations and standards to be followed in the selection of those fairs worthy of the awards.

(1) The best county fair in each classification shall be entitled to receive out of the special awards fund a special merit award equal to one hundred percent (100%) of the state aid paid to it under § 43-21-103.

(2) Each of the remaining eligible fairs shall share in the balance of the special awards fund in an amount equally proportionate to the state aid paid to each individual fair under § 43-21-103.

(f) Community fairs shall not participate in the fund provided for in this section for disbursement to fairs that attain special excellence.

(g) If any sum remains unused out of the fund provided for distribution under § 43-21-103, that sum shall be added to the special merit award fund and distributed to the fairs entitled to special merit awards.

(h) The commissioner is empowered to reduce merit awards not to exceed twenty percent (20%) in case proper records and reports are not filed as required under the merit awards program.



§ 43-21-112 - Limitation on amount of state aid.

No fair shall receive state aid in excess of fifty percent (50%) of its approved agricultural premiums in any one (1) year under this chapter. In no case shall a fair association in any one (1) season be paid in both state aid and merit award combined more than one half (1/2) the amount paid by the association in approved agricultural premiums as set out in § 43-21-106.






Part 2 - Youth Advisory Council

§ 43-21-201 - Establishment.

The commissioner of agriculture is authorized to appoint and convene a youth advisory council to study and recommend to the commissioner methods of promoting the involvement of youth in Tennessee agricultural fairs and shows.



§ 43-21-202 - Membership.

(a) The council may consist of up to nine (9) members, appointed in such manner as to give equal representation to each of the three (3) grand divisions of the state. The commissioner shall appoint at least one (1) member from the membership of each of the following organizations: Future Farmers of America, 4-H, and Future Homemakers of America.

(b) Members must be sixteen (16) through twenty-one (21) years of age, and they must be recommended to serve on the council by the board of any agricultural fair.



§ 43-21-203 - Meetings -- Expenses.

The council may be convened as often as three (3) times annually, and expenses of council members shall be reimbursed in accordance with the comprehensive travel regulations promulgated by the department of finance and administration and approved by the attorney general and reporter.



§ 43-21-204 - Terms of members.

Members shall serve at the pleasure of the commissioner of agriculture.









Chapter 22 - Farm Bureau

§ 43-22-101 - Use of words "farm bureau" restricted to Tennessee Farm Bureau Federation.

The use of the words "farm bureau" by any person, firm, partnership, association, corporation, or other business enterprise doing business in the state of Tennessee, except by the Tennessee Farm Bureau Federation, or its subsidiaries, or affiliate associations, is unlawful.



§ 43-22-102 - Other uses of words "farm bureau" unlawful -- Exception.

The use of the words "farm bureau," either preceded by or followed by the name of any state, county, or town, or by any word designating a product, service, activity, or enterprise in the state of Tennessee, is unlawful; provided, that this shall not limit nor affect the right of the Tennessee Farm Bureau Federation, or any of its affiliate associations, to the free use of such words.



§ 43-22-103 - Federation's permission to use words -- Methods of exercising.

The Tennessee Farm Bureau Federation may authorize its affiliate or associate organizations, services, or activities to use the words "farm bureau" by resolution duly adopted and spread upon the minutes of its board of directors, a certified copy of which shall be filed with the secretary of state before these words shall be used by any other than the Tennessee Farm Bureau Federation.



§ 43-22-104 - Penalty for violation.

Any person, firm, partnership, association, or corporation violating any of the provisions of this chapter commits a Class C misdemeanor.






Chapter 23 - Public Mills [Repealed.]



Chapter 24 - Tennessee Community Gardening Act

§ 43-24-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Community Gardening Act."



§ 43-24-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Community garden" means a piece of real property, either on vacant public land or on private land, cultivated by residents of a neighborhood or community, or members of a homeowners or condominium owners association for the purpose of providing vegetables, nuts, herbs, fruit or flowers, whether by means of cultivating annual, biennial or perennial plants, or trees, for use of residents of the neighborhood or community or members of the homeowners or condominium owners association;

(2) "Grand-mentoring" means collaborative projects between persons sixty (60) years of age or older and students in kindergarten through twelfth (K-12) grade;

(3) "Local government" means any municipality, county or metropolitan government;

(4) "Use" means, when applied to gardening, to make use of, without conveyance of title or any other ownership; and

(5) "Vacant public land" means any land owned by a local government that is not in use for public purposes.



§ 43-24-103 - Legislative intent -- Local governments authorized to establish community gardening programs -- Use of vacant public land -- Use of private property -- Priority in allotment of public land -- Private property exempt from certain requirements.

(a) (1) (A) It is the intent of this chapter to create authority for local governments to promote healthy eating and active living in their community by encouraging and supporting community gardens. In furtherance of this intent, local governments are authorized to establish community gardening programs.

(B) Any local government may allow and encourage the use of vacant public land for community gardening under terms and conditions established by ordinance in the case of municipalities and metropolitan governments and resolution in the case of counties. These local regulations may include, in addition to other requirements:

(i) A requirement for a permit for which a reasonable permit fee may be charged;

(ii) A requirement that the permittee provide security in the form of a refundable deposit or otherwise for proper clean-up of the community garden after harvest is completed;

(iii) A requirement that the permittee possess liability insurance and accept liability for any injury or damage resulting from use of vacant public land for community gardening; and

(iv) A requirement that the permittee indemnify and save harmless the local government and its officers, agents and employees against suits and claims of liability arising out of, or in consequence of, the use of vacant public land.

(2) Any local government may establish a program, with the cooperation and assistance of the county agricultural extension agent, for the ready identification of vacant public land available for community gardening.

(3) Any local government may assist in the development of community gardens on vacant public land or on private property by expending funds and providing use of materials and equipment for these purposes, and these expenditures and uses shall be considered a valid public purpose.

(4) Any owner of private land, including, but not limited to, individuals, corporations, partnerships, sole proprietorships, homeowner associations, condominium associations and other private property owners may make available to the local government parcels of land for community gardening under terms and conditions agreed upon between the local government and the owner.

(b) If there is a shortage of parcels or space for community gardening, first priority in the allotment of public land should be given to grand-mentoring and second priority in the allotment of public land should be given to persons sixty (60) years of age or older and persons whose gross annual income is equal to or less than the poverty guidelines published annually in the Federal Register by the United States department of health and human services under the authority of 42 U.S.C. § 9909(2).

(c) Community gardens located on private property and operated without the intervention of a local government are not subject to the permitting, security, insurance and indemnification requirements authorized in subdivision (a)(1)(B), but these and other provisions may be agreed upon by the parties. Community gardens located on private property shall comply with applicable state and local regulations relative to nuisances, property maintenance and the health, safety and welfare of the public.



§ 43-24-104 - Chapter to be liberally construed -- Property owners urged to expedite use of vacant or unused property for community gardening.

It is the policy of the state to encourage community gardening on both public and private property, and to that end this chapter shall be liberally construed. Local governments, homeowner or condominium associations, neighborhood or community associations, and private property owners are urged to expedite the use of vacant or unused real property under their control for community gardening to the furthest extent practicable.






Chapter 25 - Registration of Farm Names

§ 43-25-101 - Names of farms and farm homes may be registered, and be placed on or near public highway.

All owners of farms and farm homes located in this state are authorized and empowered, in their discretion, to adopt suitable names for their farms or farm homes and to register the names with the department of agriculture, as provided in § 43-25-104, each name to be placed in a conspicuous place on or near a public highway.



§ 43-25-102 - Registration of a farm or farm home name prevents registration under a like name.

When any owner or owners of any farm or farms or farm home located in any county in this state have complied with this chapter, no other farm or farm home located in that county shall be registered under a like name.



§ 43-25-103 - Application blanks to be furnished.

It is the duty of the commissioner to have printed suitable blanks upon which application for registration shall be made, and to furnish blanks to all persons desiring to comply with this chapter.



§ 43-25-104 - Application for registration of name -- Contents -- Form.

(a) Any person desiring to register the name of that person's farm or farm home with the department shall make application for registration to the commissioner upon forms to be furnished by the commissioner.

(b) The application shall give the name adopted for the farm or farm home and its post office address and rural route and shall be signed by the person making the application.



§ 43-25-105 - Registration books -- Certificate of registration.

The commissioner shall provide a suitable book or books in which to enter the registrations provided for in this chapter; and, upon receipt of such applications for registration, shall cause the registration to be entered in the book or books by counties in compliance with this chapter, and shall issue to the person entitled thereto a certificate of registration.






Chapter 26 - Right to Farm

§ 43-26-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Right to Farm Act."



§ 43-26-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Farm" means the land, buildings, and machinery used in the commercial production of farm products and nursery stock as defined in § 70-8-303;

(2) "Farm operation" means a condition or activity that occurs on a farm in connection with the commercial production of farm products or nursery stock as defined in § 70-8-303, and includes, but is not limited to: marketed produce at roadside stands or farm markets; noise; odors; dust; fumes; operation of machinery and irrigation pumps; ground and aerial seeding and spraying; the application of chemical fertilizers, conditioners, insecticides, pesticides, and herbicides; the employment and use of labor; marketing of farm products in conjunction with the production of farm products thereof; and any other form of agriculture as defined in § 43-1-113;

(3) "Farm product" means those plants and animals useful to man and includes, but is not limited to, forages and sod crops; grains and feed crops; dairy and dairy products; poultry and poultry products; livestock, including breeding and grazing; fruits; vegetables; flowers; seeds; grasses; industrial hemp; trees; fish; apiaries; equine and other similar products; or any other product that incorporates the use of food, feed, fiber or fur; and

(4) "Industrial hemp" means the plants and plant parts of the genera cannabis that do not contain a delta-9 tetrahydrocannabinol (THC) concentration more than three tenths of one percent (0.3%) on a dry mass basis, grown from seed certified by a certifying agency, as defined by § 43-10-103.



§ 43-26-103 - Farms presumed not nuisances -- Licensing of hemp growers.

(a) It is a rebuttable presumption that a farm or farm operation, except a new type of farming operation as described in subsection (b), is not a public or private nuisance. The presumption created by this subsection (a) may be overcome only if the person claiming a public or private nuisance establishes by preponderance of the evidence that either:

(1) The farm operation, based on expert testimony, does not conform to generally accepted agricultural practices; or

(2) The farm or farm operation alleged to cause the nuisance does not comply with any applicable statute or regulation, including without limitation statutes and regulations administered by the department of agriculture or the department of environment and conservation.

(b) With regard to the initiation of a new type of farming operation, there is a rebuttable presumption that the new type of farm operation is not a public or private nuisance, if the new type of farming operation exists for one (1) year or more on the land that is the subject of an action for nuisance before the action is initiated. The presumption created by this subsection (b) may be overcome only if the person claiming a public or private nuisance establishes by a preponderance of the evidence that either:

(1) The new type of farm operation, based on expert testimony, does not conform to generally accepted agricultural practices; or

(2) The new type of farm operation alleged to cause the nuisance does not comply with any applicable statute or regulation, including without limitation statutes and regulations administered by the department of agriculture or the department of environment and conservation.

(c) As used in this section, "new type of farming operation" means a farm operation that is materially different in character and nature from previous farming operations and that is initiated subsequent to the date that the person alleging nuisance became the owner or lessee of the land, the use or enjoyment of which is alleged to be affected by the farming operation; "new type of farming operation" does not include the expansion or addition of facilities for a type of farming operation that existed on the land that is the subject of an action for nuisance prior to the date that the person alleging nuisance became the owner or lessee of the land, the use or enjoyment of which is alleged to be affected by the farming operation.

(d) Nothing in this section shall be construed as limiting the ability of the trier of fact to determine whether a particular farming activity is either a new type of farming operation as defined in this section, or is an expansion of or addition to an existing type of farming operation.

(e) The department of agriculture shall oversee and annually license any grower who wishes to produce industrial hemp. The department shall develop rules and regulations concerning industrial hemp production within one hundred and twenty (120) days of May 13, 2014, including rules and regulations establishing reasonable fees for licenses, permits or other necessary expenses to defray the cost of implementing and operating the industrial hemp program in this state on an ongoing basis. All revenue collected pursuant to rules and regulations promulgated for the industrial hemp program shall be used exclusively for the administration and regulation of industrial hemp.

(f) Any person who cultivates an industrial hemp crop of any size shall obtain a license from the department of agriculture. In order to obtain an industrial hemp license, the grower shall agree that the department has the right to inspect the hemp crop for compliance. If a grower fails to obtain a license, the crop will be considered marijuana under § 39-17-415.



§ 43-26-104 - Applicability of chapter -- Construction.

This chapter does not affect any rights or duties that exist or mature under title 44, chapter 18. This chapter shall be broadly construed to effectuate its purposes.






Chapter 27 - Grain Warehouse and Storage Act [Repealed.]



Chapter 28 - Timber

Part 1 - Drifting and Floating Timber [Repealed.]



Part 2 - Boom Companies [Repealed.]



Part 3 - Branding of Timber

§ 43-28-301 - Branding authorized -- "Timber" defined.

(a) Any person, firm, or corporation dealing in timber is authorized to adopt a brand in the manner and with the effect provided by this part.

(b) For the purposes of this part, "timber" means and includes trees, whether standing, lying down, or prepared for sale, sawlogs and other logs, cross and railroad ties, boards, planks, staves and headings, and all other timber cut or prepared for market.



§ 43-28-302 - Notice of brand -- Form -- Acknowledgment -- Recording -- Copy posted.

(a) Every timber dealer desiring to adopt a brand may do so by the execution of a writing in form and effect as follows:

Brand notice is hereby given that I (or we, as the case may be) have adopted the following brand in my (or our, etc.) business as timber dealer or dealers, to wit: (here insert the word, letters, figures, etc., constituting the brand, or if it be any device other than the words, letters, or figures, insert the facsimile thereof). Dated this _____ day of __________, A. D. ______________________.

(b) The writing shall be acknowledged or proven for record in the same manner as deeds are acknowledged or proven, and shall be recorded in the office of the county clerk in which the principal office or place of business of the timber dealer may be. A copy thereof shall be posted up at the place where the principal business is done, and one (1) at the courthouse door in the county where the business is carried on, and at three (3) public places in the county.



§ 43-28-303 - Certificate of registration required.

Before any person, firm, or corporation can claim protection under its brands, the same shall be registered in the county of its residence, and a certificate of registration issued to those registering brand.



§ 43-28-304 - Brand becomes trademark -- Infringement -- Penalty -- Damages.

Every brand adopted pursuant to this part shall be the exclusive trademark of the person, firm or corporation adopting the brand, and any other person, firm or corporation knowingly using or attempting to use that brand without the written consent of the owner commits a Class C misdemeanor, and is liable to the owner of the brand for all damages sustained by the owner by reason of the use of the brand.



§ 43-28-305 - Brand to be plainly stamped.

The proprietor of the brand shall, in using the brand, cause it to be plainly stamped, branded, or otherwise impressed upon each piece of timber upon which the brand is placed.



§ 43-28-306 - Fraudulently placing brand on another's timber -- Penalty.

A person who fraudulently places any brand on timber not belonging to that person, commits a Class C misdemeanor.



§ 43-28-307 - Unlawfully obliterating brand -- Penalty.

Any person or persons who unlawfully cut out, cancel, obliterate, or deface any brand recorded as provided in this part that has been placed on any timber of another in this state commits a Class E felony.



§ 43-28-308 - Taking, concealing, destroying or converting branded timber -- Penalty.

Any person who unlawfully takes, secretes, cuts, saws, splits up, or destroys any timber branded as provided in this part, or removes branded timber from the river or place on which the timber has been placed, with the intent to prevent the owner or owners from finding the timber, or in any way converts the timber to such person's use without the consent of the owner, or who receives the timber knowing it to have been stolen, commits a Class E felony.



§ 43-28-309 - Contract of sale of standing trees or timber so branded must be in writing.

No contract for the sale of standing trees or standing timber when so branded shall be enforceable by action unless the contract or some memorandum thereof be in writing, signed by the person selling same or the person's duly authorized agent.



§ 43-28-310 - Purchaser's brand put on timber by seller vests title in purchaser -- Rights as to purchase money unaffected.

Whenever any timber is branded by the seller or another with the seller's consent, with the brand of the purchaser or other person, corporation or firm, then the title to the timber shall at once pass to the person, corporation or firm whose brand is placed upon it, but this shall not affect the rights of contracting parties with respect to the payment of the purchase money for the timber.



§ 43-28-311 - Brands and trade-marks under previous law unaffected.

Nothing in this part shall affect the validity and effect of all timber brands and trademarks that have been duly adopted and recorded under the law in force previous to April 20, 1901, but the timber brands and trademarks shall be as valid for all purposes, civil and criminal, as if duly adopted and recorded under this part.



§ 43-28-312 - Cutting timber from property of another -- Civil liability.

(a) (1) Civil liability for the negligent cutting of timber from the property of another is in an amount double that of the current market value of the timber.

(2) If the timber is negligently cut from the property of another because the landowner for whom the timber is being cut has marked or designated the boundary of the landowner's property incorrectly, then the landowner is jointly liable for the double damages.

(b) Civil liability for knowingly and intentionally cutting timber from the property of another is in an amount treble that of the current market value of the timber.

(c) Nothing in this section precludes an owner of property on which timber has been cut by another from recovering damages for loss of value other than commercial timber value, if any, of the timber negligently or intentionally cut.

(d) "Current market value," as used in this section, applies to the property in question that is standing timber; therefore, the current market value is that of the timber before being cut.









Chapter 29 - Agriculture Commodities Promotion

§ 43-29-101 - Short title.

This chapter shall be known and may be cited as the "Agriculture Commodities Promotion Act."



§ 43-29-102 - Legislative declaration -- Separate and independent boards and programs.

(a) It is declared by the general assembly to be in the interest of the public welfare that Tennessee farmers who are producers of agricultural commodities shall be permitted and encouraged to act jointly and in cooperation with all purchasers, handlers, dealers, and processors of agricultural commodities in promoting, by advertising, research and other methods, the increased production, use and sale, both domestic and foreign, of any and all agricultural commodities.

(b) It is further declared by the general assembly that this chapter is permissive by allowing producers of each separate agricultural commodity to form separate and independent commodity promotion boards under this chapter, and that each such board shall operate its own separate and independent assessment program.



§ 43-29-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Case of eggs" means a standard thirty (30) dozen egg case;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Commodity" means beef, pork and eggs, produced on a commercial basis;

(4) "Department" means the department of agriculture;

(5) "Egg" means a pullet egg or a hen egg and excludes all other types of eggs;

(6) "Egg handler" or "egg dealer" means any person engaged as a wholesale distributor in the business of distributing or marketing eggs in Tennessee, regardless of where the eggs are produced;

(7) "Person" means any individual, corporation, partnership, association, cooperative or other business;

(8) "Processor" means any person engaged in the business of processing commodity products;

(9) "Producer" means any person who produces a commodity and thereafter causes the commodity to be marketed;

(10) "Purchaser" means any dealer or processor who purchases or receives such commodity from producers on a commercial basis;

(11) "Qualified producer organization" means any agricultural organization, federation, or association that is organized as a "not for profit" organization under the laws of the state of Tennessee, and whose membership is fairly representative of farmers who are active producers of one (1) or more agricultural commodities covered under this chapter;

(12) "Referendum" means any voting procedure under which affected producers may, by secret ballot, vote for or against an assessment authorized by this chapter; and

(13) "Vote" means to cast a ballot on a referendum.



§ 43-29-104 - Legality of associations or activities -- Restraint of trade.

No association, meeting or activity undertaken pursuant to this chapter intended to benefit all the producers, handlers and processors of commodity products shall be illegal or in restraint of trade.



§ 43-29-105 - Referendum on assessment for promotion and research.

It is further declared to be in the public interest and highly advantageous to the agricultural economy of the state that producers of beef, pork and eggs on a commercial basis shall be permitted, by referendum, to be among such respective producers and subject to this chapter, levy upon themselves an assessment on these products and provide for the collection of the assessment, for the purpose of financing or contributing towards the financing of a program of promotion, advertising and research designed to increase the consumption, use and sale of agricultural commodities in domestic as well as foreign markets.



§ 43-29-106 - Application for referendum.

Any qualified producer organization may make application to the commissioner requesting a referendum of producers, on forms prescribed by the commissioner, for the purpose of determining whether an assessment of a specified amount can be levied, collected and disbursed under this chapter, or whether a prior assessment should be amended or terminated. The application shall state the amount of the assessment that is to be proposed in the referendum and a brief statement of the purposes for which the funds collected are proposed to be spent.



§ 43-29-107 - Review of application -- Date of referendum and assessment -- Notice of referendum and assessment.

Within thirty (30) days of receipt of an application requesting a referendum, the commissioner shall make a determination of whether or not the petitioner is a qualified producer organization and, upon the determination, shall set a date for the referendum, which shall not be more than sixty (60) days after receipt of the application, and shall publish by any reasonable means, the date of the referendum, the polling places and the hours they will be open, the amount of the proposed assessment, and the date the assessment shall begin, if adopted.



§ 43-29-108 - Conducting referendum -- Eligibility -- Voting.

(a) Any referendum held under this chapter shall be conducted statewide, under the control and direction of the commissioner. The polling place in each county shall be the offices of the University of Tennessee agriculture extension service. All ballots shall be provided at the polling place. All voting shall be by secret ballot.

(b) Each person seeking to vote in the referendum shall be required to file an affidavit stating that such person is a producer as defined in § 43-29-103. Upon signing an affidavit, such person shall be eligible to vote. The question to be decided at the first referendum shall be in the following form:

Shall the producers of ____________________ assess themselves at the rate of ____________________ cents per ____________________ of ____________________ sold, and use the funds so collected by the department of agriculture and paid over to the Tennessee ____________________ promotion board to finance a program of research, education, market development, marketing, advertising and other methods designed to promote the increased production, consumption, use and sale of ____________________ products?

The affirmative vote of the majority of the number of votes cast shall adopt the proposed assessment.

(c) Within ten (10) days after the referendum, the commissioner shall canvass the votes and publicly announce the result of the referendum.

(d) The expenses of a referendum held under this chapter shall be paid by the department until an assessment is levied. Expenses of subsequent referenda shall be paid from the promotion funds collected under this chapter.

(e) No referendum pursuant to this chapter shall be held within one (1) year of any preceding referendum for that particular commodity except as provided in § 43-29-112.



§ 43-29-109 - Withholding and transfer of funds -- Report.

The assessed rate as approved by referendum shall be deducted by the purchaser from the amount paid to the producer at the first point of sale. Each purchaser shall submit to the department or to the department's contractor or designee the total amount of funds withheld from producers on or before a date specified by the commissioner. The assessment levied on each head of cattle sold shall not apply to cattle purchased by a purchaser whose only share in the proceeds of a sale is a sales commission or handling fee or other service fee and who has delivered the cattle to facilitate the transfer of ownership from the seller and a third party. These cattle must be resold within ten (10) days from the date on which the person acquired ownership, with certification made to the department on forms approved by the commissioner. On or before the twentieth day of January, April, July and October of each year, the commissioner shall pay to the promotion board for that particular commodity all proceeds collected, less refunds and less an amount not to exceed five percent (5%) of the gross amount collected, or a sum sufficient to cover all of the department's expenses of collection, whichever is less, together with a report of all funds collected and disbursed.



§ 43-29-110 - Records.

Each purchaser shall keep a complete and accurate record of commodities handled by that purchaser and shall furnish each producer with a signed sales slip showing the amount of commodities purchased from that producer and the amount deducted by the purchaser for the promotion fund. These records shall be kept for two (2) years and shall be open to inspection at any time and without notice by the commissioner or the commissioner's representative. The commissioner may from time to time require a purchaser to submit records and reports necessary for collection of the assessment.



§ 43-29-111 - Application for refund of assessments.

Within ninety (90) days of an assessment being withheld by the purchaser, any producer may make application to the commissioner, on forms to be prescribed by the commissioner, for refund of assessments withheld. The application shall be accompanied by copies of sales slips evidencing the withheld assessment for which the refund is sought.



§ 43-29-112 - Referendum on continuation of assessment program.

If the commissioner determines that, during any continuous twelve-month period the assessment program is in effect, over thirty percent (30%) of the proceeds generated by the assessment is being refunded, then the commissioner shall conduct a referendum within one hundred twenty (120) days to determine whether the assessment program should remain in effect.



§ 43-29-113 - Establishment of promotion boards.

If a referendum is carried in the affirmative and an assessment is to be levied as provided in this chapter, a promotion board shall be established according to the provisions set out in this chapter for each particular commodity.



§ 43-29-114 - Promotion boards -- Meetings -- Organization -- Duties.

Members of each board shall meet and organize within thirty (30) days of their appointment and shall elect a chair, a vice chair and a secretary-treasurer from the membership of the board, each to serve for a one-year term. The duties and responsibilities of the board shall be prescribed by the commissioner to the extent applicable and shall include the following:

(1) Developing and recommending to the commissioner administrative rules and procedures relating to the assessments;

(2) Preparing and effectuating the estimated budget required for the proper operation of the board;

(3) Developing methods for assessing producers and methods for collecting the necessary funds;

(4) Collecting and assembling information necessary for the proper administration of the assessment program; and

(5) Performing any other duties necessary to the operation of the promotion program in coordination with the commissioner.



§ 43-29-115 - Use of funds by promotion boards -- Reports.

(a) A commodity promotion board shall spend the proceeds of an assessment solely to finance a program of research, education, market development, marketing and advertising designed to promote the increased consumption, production, use and sale of agricultural commodities.

(b) A commodity promotion board shall not spend its funds in any manner for political purposes or to influence any legislative action or rulemaking process, either state or federal, or to fund the organizational or membership activities of any group, association or organization.

(c) The board may accept gifts and grants and shall invest any idle funds.

(d) The members of a commodity promotion board shall not be compensated, but shall be reimbursed travel expenses in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(e) An annual report of its activities shall be filed with the commissioner on or before the date specified by the commissioner.



§ 43-29-116 - Personal debt -- Penalties -- Collection.

Any amount withheld, or that should have been withheld, by the purchaser due to an assessment shall be a personal debt of the purchaser. If the purchaser's monthly payments to the commissioner are not timely made, a penalty of ten percent (10%) of the amount due shall be imposed. The commissioner may bring a civil action against the purchaser for collection of the debt and the above specified ten percent (10%) penalty.



§ 43-29-117 - Promulgation of rules and regulations.

The commissioner is authorized to promulgate rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to provide for the implementation of this chapter.



§ 43-29-118 - Beef promotion board.

(a) The Tennessee beef promotion board shall be composed of twelve (12) members, to be appointed by the commissioner as provided in this section.

(b) All twelve (12) members of the board shall be producers of beef animals or representatives of the beef industry in the state. The members of the Tennessee beef promotion board shall be the members of the board of directors of the Tennessee beef industry council, certified under 7 CFR 1260.315. Vacancies that occur shall be filled by the commissioner from individuals nominated by the organizations that are represented on the board of directors of the Tennessee beef industry council and in the same representation ratios.

(c) The commissioner or the commissioner's designee shall be an ex officio nonvoting member of the board.



§ 43-29-119 - Pork promotion board.

(a) The Tennessee pork promotion board shall be composed of seven (7) members, to be appointed by the commissioner to serve terms of three (3) years, as hereinafter provided. All seven (7) members of the board shall be producers of pork animals in the state of Tennessee.

(b) Within ten (10) days of the effective date of an assessment levied pursuant to this chapter, the Tennessee Farm Bureau Federation, the Tennessee Livestock Association or its successor organization and any officially recognized purebred pork producer association shall submit the names of pork producers to the commissioner, who shall appoint three (3) members from the nominations submitted by the Tennessee Farm Bureau Federation, three (3) members from the nominations submitted by the Tennessee Livestock Association or its successor organization and one (1) member from the nominations submitted by officially recognized purebred pork producer associations.

(c) The original board shall be appointed with members appointed in the discretion of the commissioner, one (1) member for one (1) year, three (3) members for two (2) years and three (3) members for three (3) years. Each year thereafter, not less than thirty (30) days before the expiration of board members' terms, each organization or individual shall submit the names of nominees to the commissioner, and succeeding boards shall be appointed by the commissioner in the same manner, giving proportional representation to each organization as provided in this section.

(d) Vacancies that occur shall be filled in the same manner as the original appointments were made.

(e) No board member shall serve more than a total of two (2) consecutive three-year terms unless that member does not serve as a board member for at least one (1) full year after serving two (2) consecutive three-year terms.

(f) The commissioner shall be an ex officio nonvoting member of the board.



§ 43-29-120 - Egg promotion board.

(a) The Tennessee egg promotion board shall be composed of five (5) members, to be appointed by the commissioner to serve terms of three (3) years, as hereinafter provided. All five (5) members of the board shall be producers of eggs.

(b) Within ten (10) days after the effective date of an assessment levied pursuant to this chapter, the Tennessee Farm Bureau Federation, the Tennessee Egg and Poultry Association and any egg producers and any agricultural organization with an interest in eggs may submit the names of egg producers to the commissioner, who shall appoint one (1) member from the nominations submitted by the Tennessee Farm Bureau Federation, three (3) members from the nominations submitted by the Tennessee Egg and Poultry Association and one (1) member from the other nominations submitted.

(c) The original board shall be appointed with members appointed in the discretion of the commissioner, one (1) member for one (1) year, two (2) members for two (2) years and two (2) members for three (3) years. Each year thereafter, not less than thirty (30) days before the expiration of board members' terms, any individual organization as stated above may submit names of nominees to the commissioner, and succeeding board members shall be appointed by the commissioner.

(d) Vacancies shall be filled in the same manner as the original appointments were made.

(e) The commissioner shall be an ex officio nonvoting member of the board.



§ 43-29-121 - First sales.

At the time of the first sale, the producer shall provide evidence that all assessments provided for under this chapter have been paid. If the first sale is made to an egg handler or egg dealer, the egg handler or egg dealer shall deduct the assessment owed from the amount paid to the producer.






Chapter 30 - Viticulture

§ 43-30-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Viticulture Policy Act."



§ 43-30-102 - Viticulture advisory board.

(a) There is created the viticulture advisory board to be appointed by the governor and to be composed of nine (9) members as follows:

(1) One (1) member shall be a representative of the Tennessee Viticultural and Oenological Society;

(2) One (1) member shall be a representative of the Tennessee Farm Winegrowers Association;

(3) One (1) member shall be a representative of the University of Tennessee college of agricultural sciences and natural resources;

(4) One (1) member shall be a representative of the department of agriculture;

(5) One (1) member shall be a representative of the department of tourist development;

(6) Two (2) members shall have a commercial interest in the growing of grapes; and

(7) Two (2) members shall have a commercial interest in the processing of grapes.

(b) The term of office of each member shall be four (4) years. In order for the members to serve staggered terms, beginning July 1, 1991, three (3) members shall serve three (3) years, three (3) members shall serve four (4) years, and three (3) members shall serve five (5) years. Members of the board are eligible to succeed themselves, but not for more than two (2) four-year terms; provided, that representatives of the college of agricultural sciences and natural resources, the department of agriculture, and the department of tourist development may succeed themselves for not more than four (4) four-year terms.

(c) All members of the board shall serve without compensation, but they shall be reimbursed for travel expenses in accordance with the comprehensive travel regulations promulgated by the commissioner of finance and administration and approved by the attorney general and reporter.

(d) Within thirty (30) days of their appointments, the members of the board shall meet and organize by electing a chair, a vice chair, and a secretary and by adopting rules of procedure for governing their deliberations. The terms of the officers shall be for one (1) year.

(e) The board shall meet at the call of its chair, at the request of a majority of its membership, at the request of the governor, at the request of the commissioner of agriculture, or at such times as may be prescribed by its rules.

(f) Five (5) members of the board shall constitute a quorum for all purposes, and an act effected by a majority at any properly constituted meeting shall be an official act of the board.



§ 43-30-103 - Powers and duties of board.

It is the duty of, and the viticulture advisory board has the power to:

(1) Assess the potential, establish the priorities, and determine the proper direction for growth of the Tennessee grape industry;

(2) Make recommendations for a state viticultural plan;

(3) Administer programs generated by the state viticultural plan and approved by the general assembly, and administer other activities relating to the grape industry resulting from joint programs with other agencies, groups, or institutions;

(4) Cooperate with other local, state, and federal agencies, private or public, in joint efforts to benefit the growth of the grape industry;

(5) Provide administrative support in cooperation with appropriate state agencies to increase public awareness of Tennessee grape products, develop markets for those products, and stimulate the potential for tourism; and

(6) Identify legislation that will be needed to accomplish the board's goals and communicate these needs to the general assembly.



§ 43-30-104 - State viticulture plan.

(a) The commissioner of agriculture, in consultation with the viticulture advisory board, shall, by November 1, 1985, transmit to the appropriate standing committees of the general assembly the state viticulture plan. This plan shall identify problems and constraints on the viticulture industry, propose solutions to the problems, and develop mechanisms for planning orderly growth, including, but not limited to:

(1) Assessment of the potential for viticultural products in terms of market and development needs;

(2) Formulation of a strategy with priorities to develop the viticulture industry by making the most efficient use of local, state, and federal resources. This strategy will take the form of an action plan with target dates for completion;

(3) Identification of investment potential, financial risks, and economics of production and utilization; and

(4) Identification of agencies and public and private institutions concerned with research, education, extension, economic development, promotion, and planning with an outline of resources and responsibilities.

(b) An update of the viticulture plan shall be submitted biennially to the appropriate standing committees of the general assembly.

(c) A progress report and a budget request through the procedures established by law shall be submitted annually.






Chapter 31 - Agricultural Production Inputs

§ 43-31-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Agricultural Production Input Law."



§ 43-31-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural chemical" means fertilizers or agricultural chemicals that are applied to crops or to land that is used for raising crops, including fertilizer material, plant amendment, plant food and soil amendment, and pesticide as defined in § 43-8-102;

(2) "Agricultural production input" means crop production inputs;

(3) "Crop production input" means agricultural chemicals, seeds, petroleum products, the custom application of agricultural chemicals and seeds;

(4) "Debtor" means a farmer who is or has requested financial assistance from a lender through a supplier;

(5) "Lender" means a person in the business of lending money identified in a security interest notification statement; provided, that in the case of a bank, "lender" means a bank that has an existing banking relationship with the debtor either due to an agricultural crop loan made within the preceding two (2) years, an existing farm or agricultural loan or mortgage or an existing deposit account;

(6) "Letter of commitment" means a binding, irrevocable and unconditional agreement by a lender to honor drafts or other demands for payment upon the supplier presenting invoices signed by the purchaser or other proof of delivery;

(7) "Person" means an individual or an organization and includes a corporation, firm or association;

(8) "Petroleum product" means motor fuels and special fuels that are used in the production of crops, including "petroleum products," as defined in § 67-3-902;

(9) "Proceeds" means proceeds as defined in § 47-9-102;

(10) "Seed" means agricultural seeds that are used to produce crops, including "agricultural seed," as defined in § 43-10-103; and

(11) "Supplier" means a person who furnishes agricultural production inputs.



§ 43-31-103 - Security interest notification statements -- Response by lender.

(a) A supplier, at the request of the debtor, may notify a lender of an agricultural production input security interest by providing a security interest notification statement to the lender in an envelope marked "IMPORTANT-LEGAL NOTICE." Delivery of the notice must be made by certified mail or another verifiable method.

(b) The security interest notification statement shall contain the following information:

(1) The name and business address of the lender that is to receive notification;

(2) The name and address of the supplier claiming the security interest;

(3) A description and the date or anticipated date or dates of the transaction and the retail cost or anticipated costs of the agricultural production input;

(4) The name, residential address, and signature of the person to whom the agricultural production input was or is to be furnished;

(5) The name and residential address of the owner and a description of the real estate where the crops to which the security interest attaches are growing or are to be grown; and

(6) A statement that the security interest notification statement shall not be considered as an application for credit as defined in the Equal Credit Opportunity Act, compiled in 15 U.S.C. §§ 1691-1691f.

(c) (1) Within fifteen (15) calendar days after receipt of a security interest notification statement, together with an authorization pursuant to § 45-10-105 signed by the person to whom the agricultural production input was or is to be furnished, a lender shall respond in writing to the supplier and to the person to whom the agricultural production input was or is to be furnished as follows:

(A) (i) Whether the lender has extended credit to the person to whom supplies were or are to be furnished to enable that person to produce crops during the then current or the next upcoming production season, and the amount of unexpended credit, if any, available to that person; and

(ii) Whether the lender has extended credit to the person, which credit is secured by or may be secured by a security interest in the crops of the then current or the next upcoming production season, by an after-acquired property clause or otherwise, and the date such credit was executed or given;

(B) If the lender has extended credit to the person and there is unexpended credit available, upon authorization signed by that person, the lender shall make any advances on the unexpended credit payable jointly to that person and to the supplier, up to the amount stated in the authorization or the amount of unexpended credit, whichever is less;

(C) If the lender has extended credit to the person but there are no funds unexpended, or if no credit has been extended to the person, whether the lender is interested in issuing a letter of commitment upon receipt of a loan application and compliance with any conditions for the issuance of a letter of commitment; and

(D) Whether the lender has pending a credit application from the person to enable that person to produce crops during the then current or the next upcoming production season, and the amount applied for.

(2) If a lender does not respond to a security interest notification statement within fifteen (15) calendar days of receipt, a supplier may deliver to the lender a second security interest notification statement, which shall state that it is a second notice. Within ten (10) calendar days after receipt of the second notice, the lender shall respond in writing as stated in subdivision (c)(1).

(d) Notwithstanding §§ 47-9-204 and 47-9-324, if a lender does not timely respond to a second security interest notification statement, a perfected agricultural production input security interest corresponding to the security interest notification statement has priority over any security interest of the lender in the same crops or their proceeds; provided, that the supplier perfects such security interest within ten (10) days of its attachment.

(e) (1) Any response provided by a lender shall be adequate if it provides information that is within the knowledge of the lender as of the date of the response. No subsequent statement shall be required from the lender for information that arises after the date of the response.

(2) The priority of a security interest in crops or their proceeds, of a lender who responds to a security interest notification statement or who is not required to respond, shall be governed solely by the Uniform Commercial Code, compiled in title 47, chapter 9, and not by this chapter.

(f) A security interest notification statement provided pursuant to subsection (c) shall be accompanied by a fee of fifteen dollars ($15.00); provided, that no fee shall be required for a second notification if the lender fails to respond to the first notification within the fifteen-day period.



§ 43-31-104 - Extent of supplier's security interest -- When it attaches.

(a) A supplier who furnishes crop production inputs has an agricultural input security interest only as provided in this chapter for the unpaid retail cost of the crop production inputs. The security interest attaches to:

(1) The existing crops upon the land where a furnished agricultural chemical was applied, or if crops are not planted, to the next production crop following the last date on which the agricultural chemical was applied;

(2) The crops produced from furnished seed; or

(3) The crops produced, harvested, or processed using a furnished petroleum product.

If the crops are grown on leased land and the lease provides for payment in crops, the security interest does not attach to the lessor's portion of the crops. The security interest continues in crop products and proceeds.

(b) An agricultural input security interest attaches when the agricultural production inputs are furnished by the supplier to the purchaser.



§ 43-31-105 - Perfection of security interest -- Financing statement -- Unperfected security interests.

(a) To perfect an agricultural production input security interest, the security interest must attach and the supplier entitled to the security interest must file a financing statement, with a copy of the security interest notification statement attached, with the appropriate filing officer under § 47-9-501.

(b) The financing statement must indicate that the security interest is effective for eighteen (18) months after the date of filing. The financing statement and attached security interest notification statement may be removed from the filing systems eighteen (18) months after the date of filing, and may be physically destroyed after thirty (30) months from the date of filing.

(c) The filing officer shall file, amend, and terminate the financing statement, and shall charge the fee for filing under this section in the manner provided by § 47-9-525 for a financing statement.

(d) An agricultural production input security interest that is not perfected has the priority of an unperfected security interest under § 47-9-322.



§ 43-31-106 - Enforcement of security interest.

The holder of an agricultural production input security interest may enforce the security interest in the manner provided in title 47, chapter 9, part 6. For enforcement of the security interest, the security interest holder is the secured party and person for whom the agricultural production input was furnished is the debtor, and each has the respective rights and duties of a secured party and a debtor under title 47, chapter 9, part 6.






Chapter 32 - Commodity Warehouses, Dealers and Producers

Part 1 - Commodity Dealer and Warehouse Law

§ 43-32-101 - Short title.

This part shall be known and may be cited as the "Tennessee Commodity Dealer and Warehouse Law."



§ 43-32-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Claimant" means:

(A) Any producer or person, possessing warehouse receipts covering commodities owned or stored by the warehouseman;

(B) Any person with written evidence of ownership, other than warehouse receipts, disclosing a storage obligation of a commodity warehouseman, including scale tickets, settlement sheets and ledger cards;

(C) Any person who has lent money to a commodity warehouseman and who was to receive a warehouse receipt as security for that loan, but the commodity dealer or warehouseman failed within twenty-one (21) days after receiving the loan moneys and no warehouse receipt was issued;

(D) Any person who has surrendered warehouse receipts as a part of a commodities sale transaction, the commodity warehouseman failed within twenty-one (21) days thereafter and the person surrendering the warehouse receipt did not get fully paid therefor; or

(E) Any producer who possesses written evidence of the sale of commodities to a failed commodity dealer not limited to scale tickets, settlement sheets, price later contracts, basis contracts or similar commodities delivery contracts, but did not get fully paid therefor and who is unable to secure satisfaction of financial obligations due from a person licensed by the department in accordance with this chapter;

(2) "Commissioner" means the commissioner of agriculture, or the commissioner's designated representatives;

(3) "Commodity" means grain;

(4) "Commodity assets" means all commodities owned or stored by a failed commodity dealer or warehouseman, including commodities in transit that were shipped by the failed commodity dealer or warehouseman or failed warehouseman and for which payment has not been received; proceeds from sale or commodities due or to become due; the equity (net of any secured financing directly associated therewith) in assets in commodity exchange commodities margin accounts; any moneys due or to become due (net of any secured financing directly associated therewith) from any future contracts on any recognized commodity exchange; any other unencumbered funds or property or equity of the failed commodity dealer or warehouseman in funds or property wherever located that can be directly traced as being from the sale of commodities by the failed commodity dealer or warehouseman or failed warehouseman; provided, that any such funds, property, or equity in funds or property shall not be deemed to be encumbered unless the encumbrance results from good and valuable consideration advanced by any secured party on a bona fide basis; and provided further, that the encumbrance is not the result of the taking of the funds, property, or equity in funds or property as additional collateral for an antecedent debt; or other unencumbered funds, property, or equity in assets;

(5) "Commodity dealer" means any person engaged in the business of buying commodities from producers thereof for resale or for milling or processing. A producer of commodities buying commodities for the producer's own use as seed or feed shall not be considered as being engaged in the business of buying commodities for resale or for milling or processing;

(6) "Cooperative agreement" means any agreement made by the department with a person, local unit of government, or state or federal agency as may be reasonable and proper to carry out this chapter;

(7) "Department" means the Tennessee department of agriculture;

(8) "Failure" means:

(A) An inability to financially satisfy a claimant in accordance with applicable statute or regulation and the time limits provided therein, if any;

(B) A declaration of insolvency;

(C) A revocation of license and leaving of outstanding indebtedness to claimants;

(D) A failure to pay claimants in the ordinary course of business where a bona fide dispute does not exist between a commodity dealer or warehouseman and a customer;

(E) A failure to apply for license renewal;

(F) A denial of license renewal; or

(G) A voluntary surrendering of a license;

(9) "Grain" means corn, wheat, oats, rye, soybeans, rape seed, canola and grain sorghums;

(10) "Incidental commodity dealer" means any commodities dealer who purchases commodities from producers and whose total purchases of commodities during any fiscal year do not exceed one hundred thousand dollars ($100,000);

(11) "Incidental commodity dealer, nonsecured" means a commodities dealer who purchases commodities from producers and whose total purchases during any fiscal year do not exceed one hundred thousand dollars ($100,000), and who has notified the commissioner on the dealer's license application or renewal application that the dealer has opted not to maintain a security instrument;

(12) "Person" includes an individual, corporation, partnership and all associations of two (2) or more persons having a joint or common interest;

(13) "Producer" means the owner, tenant or operator of land in this state who has an interest in and receives all or any part of the proceeds from the sale of the commodities produced thereon;

(14) "Program" means the Tennessee commodity producer indemnity program;

(15) "Stored commodities" means any commodities received in any commodities warehouse, located in this state, if such commodities are not purchased and beneficially owned by the commodities warehouseman;

(16) "United States Warehouse Act" means the United States Warehouse Act, enacted August 11, 1916, as amended;

(17) "Valid claim" means a claim arising from a failure of a commodity dealer or warehouseman that occurs after July 1, 1989, and adjudicated valid by the commissioner, net of all credits and offsets, and in accordance with § 43-32-210;

(18) "Warehouse" or "commodities warehouse" means any building, structure, or other protected enclosure in this state used for the purpose of storing commodities for a consideration;

(19) "Warehouse receipt" means:

(A) A warehouse receipt issued under this chapter in accordance with the Uniform Commercial Code; or

(B) A warehouse receipt issued under the United States Warehouse Act; and

(20) "Warehouseman" or "commodities warehouseman" means any person who owns, controls or manages a public commodities warehouse in which commodities are stored for compensation and who is authorized to issue warehouse receipts, and includes any grain warehouse licensed under the United States Warehouse Act that has entered into a cooperative agreement.



§ 43-32-103 - Federally licensed commodity warehouses -- Applicability.

Any commodity warehouse licensed under the United States Warehouse Act shall be subject to this chapter. However, any federally licensed commodity warehouse that meets the minimum requirements of the federal act shall be in compliance with the requirements of this part. All public commodity warehouses licensed under the United States Warehouse Act shall file with the commissioner a copy of their current license and a copy of all subsequent licenses or renewals so as to always have a copy of a current license on file with the commissioner.



§ 43-32-104 - Warehouse receipts.

(a) The commissioner shall prescribe the form of all warehouse receipts, and no other character or form of warehouse receipt shall be issued except those so authorized.

(b) Receipts must be issued for all commodities stored in a warehouse. Receipts need not be issued against nonstorage commodities, but each warehouseman shall keep accurate records of the weights, kinds, and grades, if graded, of all lots of nonstorage commodities received into and delivered from the warehouseman's warehouse.

(c) (1) No warehouse receipt shall be issued except on actual delivery of commodities into storage in the warehouse from which it purports to be issued, nor shall any receipt be issued for a greater quantity of commodities than was contained in the lot or parcel so received from storage, nor shall more than one (1) receipt be issued for the same lot of commodities, except in cases where a receipt for a part of a lot is desired, and then the aggregate receipts for a particular lot shall cover that lot and no more.

(2) No warehouseman shall issue or aid the issuance of a receipt for commodities knowing that the commodities for which the receipt is issued and has not actually been received by the warehouseman or that the commodities are not under the warehouseman's actual control at the time of issuing the receipt.



§ 43-32-105 - Licensing requirements -- Application.

(a) No person shall engage in business as a commodity dealer or warehouseman in the state of Tennessee without a license therefor issued by the department.

(b) Application for a license to engage in business as a commodity dealer or warehouseman shall be filed with the department and shall contain information and be in a form as prescribed by the department by lawfully promulgated rule.

(c) The application for an initial license may be filed at any time prior to beginning business as a commodity dealer or warehouseman. However, the license shall terminate ninety (90) days after the close of the commodity dealer's or warehouseman's fiscal year.

(d) The application for a renewal of a license shall be filed with the department annually within ninety (90) days after the close of the commodity dealer's or warehouseman's last completed fiscal year or within such further time, not exceeding sixty (60) days, as the department, upon application, may allow.

(e) For all commodity dealer or warehouseman licenses, with the exception of incidental commodity dealers, nonsecured, the application shall be accompanied by a financial statement setting forth information as prescribed by the commissioner by lawfully promulgated rule.

(f) The application for a license to operate as a commodity dealer or warehouseman, as defined in this chapter, or a renewal thereof, shall be accompanied by a filing fee of one hundred fifty dollars ($150). The application for a license to operate as an incidental commodity dealer as defined in this chapter, or a renewal thereof, shall be accompanied by a filing fee of fifty dollars ($50.00).

(g) The license or renewal thereof issued by the department under this section shall be posted in the principal office of the licensee in this state. A certificate shall be posted in each location listed on a licensee's application where the licensee engages in the business of buying or storing commodities. In the case of a licensee operating a truck or tractor trailer unit, the licensee is required to have a certificate that the license is in effect, and that a bond or certificate of deposit has been filed, carried in each truck or tractor trailer unit used in connection with the purchase of commodities from producers. Upon request of a licensee and payment of the fee therefor, the department shall issue to the licensee a certificate that a license has been issued or renewed and a bond filed as required by this chapter.

(h) The license issued to an incidental commodity dealer, nonsecured shall clearly state: "Producers are not eligible to receive indemnification from the Tennessee grain indemnity fund if payment is not made for commodities delivered to this dealer." Additionally, this statement shall also be posted adjacent to the license issued to the dealer in the location required by this part. The notice shall be in print no smaller than two inches (2'') in letter height. This statement shall also be placed on the receipt or scale ticket issued to the seller, with a place for the seller's signature provided on each receipt or scale ticket. The signature of the seller or the seller's representative shall be affixed to each receipt or scale ticket.



§ 43-32-106 - Financial requirements -- Security bonds -- Insurance -- Exemptions.

(a) With the exception of incidental commodity dealers, nonsecured, every person licensed as a commodity dealer or warehouseman shall have a surety bond and a fire and extended coverage insurance policy, or proof thereof, both of which shall be noncancellable for the term of the license.

(b) The surety bond shall provide a reasonable level of protection for those persons storing commodities in the warehouse or selling commodities to a dealer in the event of bankruptcy, fraud, or other occurrence that would deprive the person storing or selling commodities from recovering its value. This surety bond shall be in an amount established by the commissioner by duly promulgated rules. These bonding requirements are subject to a twenty thousand dollar ($20,000) minimum and a five hundred thousand dollar ($500,000) maximum limit.

(c) The fire and extended coverage insurance policy shall be in an amount set by the commissioner by rule and regulation.

(d) The bond and insurance policy shall be for the benefit of the persons storing commodities with the warehouseman, and shall be conditioned to provide the protection described in this section.

(e) The premiums on the bond or insurance shall be paid by the licensee.

(f) Any commodity dealer or warehouseman may file with the department, in lieu of a surety bond, a certificate of deposit or an irrevocable letter of credit payable to the department with the commissioner as trustee. The principal amount of the certificate shall be the same as that required for a surety bond under this chapter and the interest thereon shall be made payable to the purchaser thereof.

(g) The surety bond or certificate of deposit in effect on the date of a warehouseman's license revocation, license suspension, cessation of operation or date of default as determined by the department shall be liable for and accrue liabilities not to exceed the principal of the surety bond or certificate of deposit.

(h) When the department determines that an applicant's or licensee's ability to pay producers for commodities purchased is in question, or when it determines that a commodity dealer or warehouseman does not meet the financial requirements of this chapter, it may require additional collateral security. Such collateral security may include, but is not limited to, irrevocable letters of credit, certificates of deposit, commercial surety bonds, and, on a negotiated basis, mortgages or deeds of trust on real property, personal or corporate guarantees or other guarantees. Failure to post collateral security shall constitute grounds for suspension or revocation of a license issued under this chapter.

(i) Any commodity dealer or warehouseman who is of the opinion that such person's net worth and assets are sufficient to guarantee payment to producers for commodities purchased or stored by that person may request the department to be relieved of the obligation of filing a bond in excess of the minimum bond of twenty thousand dollars ($20,000). The conditions under which such requests shall be granted shall be established by the commissioner in duly promulgated rules.

(j) A commodity dealer shall be exempt from the bonding requirements of this section if the commodity dealer paid producers in full prior to or on the date of every delivery of commodities accepted for one (1) year prior to the date the request to be exempt is submitted to the department.

(k) A commodity dealer exempt from bonding requirements under subsection (j) who pays less than the full amount for commodities prior to or upon delivery, issues a check at the time of delivery that is later dishonored for any reason, or takes any action subsequent to delivery that causes the producer to receive less than the full amount paid at delivery, shall file and maintain a surety bond in the amount required by this section.



§ 43-32-107 - Inspections -- License suspension or revocation.

(a) The department shall examine or inspect each licensed commodity dealer or warehouseman at least once each calendar year. The department may inspect the premises used by any commodity dealer or warehouseman in the conduct of business at any time, and the books, accounts, records and papers of every licensed commodity dealer or warehouseman shall at all times during business hours be subject to inspection by the department. Each commodity dealer or warehouseman may also be required to make such reports of activities, obligations, and transactions as deemed necessary by the department to protect the producer as set forth in the rules and regulations.

(b) If a commodity dealer or warehouseman violates any of the provisions of this chapter, that person's license and certificate of license may be removed from that person's premises by any department employee charged with the enforcement of this chapter and returned to the department. This removal shall constitute a suspension of the license, and the licensee may request a hearing before the commissioner within ten (10) days in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(c) If the department finds that a commodity dealer is licensed as a commodities warehouse under the United States Warehouse Act and does not satisfy the requirements of part 2 of this chapter, the commissioner shall suspend or revoke the dealer's license until such time as the commodities warehouse complies with the Tennessee Commodity Producer Indemnity Act, compiled in part 2 of this chapter.

(d) If any court of competent jurisdiction issues any order restraining, overturning or modifying any order of the department that suspends or revokes a commodity dealer's or warehouseman's license, the department, its officers, employees and agents shall be held harmless from any liabilities or financial obligations arising out of the operations of the commodity dealer or warehouseman while operating under the court order.



§ 43-32-108 - Insolvency -- Payment defaults.

(a) If it is discovered that any commodity dealer or warehouseman is insolvent, or that its continuance in business will seriously jeopardize the interest of its creditors or commodities depositors, it is the duty of the commissioner to close that dealer or warehouseman and to take charge of all the property and effects thereof, and to notify the surety. Upon taking charge of any such dealer or warehouseman, the commissioner shall, as soon as practicable, ascertain by a thorough examination into its affairs, its actual financial condition, and whenever the commissioner becomes satisfied that the commodity dealer or warehouseman cannot resume business or liquidate its indebtedness to the satisfaction of its creditors, the commissioner shall report the fact of its insolvency to the attorney general and reporter, who shall immediately upon receipt of this notice institute proper proceedings in the proper court for the purpose of having a receiver appointed.

(b) With the exception of incidental commodity dealers, nonsecured, if a commodity dealer or warehouseman fails or refuses to make payment for or deliver to a producer for commodities when requested, the producer shall notify the commissioner in writing of the failure or refusal within one hundred sixty (160) days of the date of sale or the date of delivery of the commodities to the commodity dealer or warehouseman, whichever is later, but in case of deferred pricing, delayed pricing, priced later, or similar contractual arrangements, no more than two hundred seventy (270) days after the date of delivery. The commissioner, upon receiving this notice, shall take whatever action is necessary. The producer furnishing written notice within the prescribed length of time is entitled to the benefits of the commodity dealer's or warehouseman's bond if such bond is required in accordance with § 43-32-106. However, if a producer fails to furnish written notice to the commissioner within the prescribed time, then that producer is not entitled to any benefits under the commodity dealer's or warehouseman's bond and part 2 of this chapter. Commodity dealer liability under price later contracts, open price contracts, deferred price contracts, or similar agreements shall accrue under the bond in effect at the date of default as determined by the commissioner.

(c) With the exception of incidental commodity dealers, nonsecured, when the commissioner has determined that a commodity dealer has defaulted payment to producers for commodities that the dealer has purchased from them, or that a warehouseman failed to deliver value for commodities stored, the commissioner shall determine through appropriate legal procedures the producers and the amount of defaulted payment, and as trustee of the bond, shall immediately after such determination call for the commodity dealer's surety bond or bonds to be paid to the commissioner for distribution to those producers who should receive the benefits. Should the defaulted amount owed producers be less than the principal amount of the bond or bonds, then the surety shall be obligated to pay only the amount of the default.

(d) Notwithstanding subsections (b) and (c), an incidental commodity dealer, nonsecured, by opting not to maintain a security instrument, causes the producers from whom the dealer purchases commodities to be ineligible to receive indemnification from the Tennessee grain indemnity fund in the event the dealer fails to make payment for the commodities delivered to the dealer.



§ 43-32-109 - Violations -- Penalties.

(a) With the exception of incidental commodity dealers, nonsecured, failure of a commodity dealer or warehouseman to file a bond or certificate of deposit and to keep the bond or certificate of deposit in force or to maintain assets adequate to assure payment to producers for commodities purchased from or stored for them shall be grounds for the suspension or revocation of a license issued under this chapter.

(b) Any person who engages in business as a commodity dealer or warehouseman without securing a license, or who does not have a valid license or is in violation of this chapter or the rules and regulations promulgated under this chapter, or who impedes, obstructs, hinders, or otherwise prevents or attempts to prevent the commissioner or the commissioner's duly authorized agent in the performance of that officer's duty in connection with this chapter or its rules and regulations, or any commodity dealer or warehouseman, or any officer, agent or employee of a commodity dealer or warehouseman, who refuses to permit inspection of that person's premises, books, accounts, or records as provided in this chapter commits a Class A misdemeanor. In case of a continuing violation or violations, each day that each violation occurs constitutes a separate and distinct offense.

(c) Any commodity dealer or warehouseman, or officer, agent, or employee of a commodity dealer or warehouseman, who withholds records, keeps or files false records or who inaccurately alters records or presents to the department any materially false records commits a Class E felony.

(d) It is the duty of each district attorney general to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in the appropriate court without delay. Before the commissioner reports a violation for prosecution, the commissioner may give the commodity dealer or warehouseman, or the officer, agent or employee of the commodity dealer or warehouseman, an opportunity to present such person's views at a hearing.

(e) The commissioner may file a complaint and apply for, and the appropriate court may grant, a temporary restraining order or preliminary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rules and regulations promulgated under this chapter, notwithstanding the existence of other judicial remedies. Any such injunction may be entered without notice and without bond.

(f) The commissioner may prohibit a commodity dealer or warehouseman from disposing of any commodities owned, in whole or in part, or held or in that person's possession, whether owned in whole or in part, or may prohibit anyone from removing any commodities in which the commodity dealer or warehouseman or producers from which that person has purchased commodities have an interest; and shall have authority for the disposition of the commodities to carry out the intent of this chapter.



§ 43-32-110 - Use of price later contracts -- Rules and regulations.

The commissioner may regulate the use of price later contracts by the promulgation of any rule or regulation the commissioner may deem necessary.






Part 2 - Commodity Producer Indemnity Law

§ 43-32-201 - Short title.

This part shall be known and may be cited as the "Tennessee Commodity Producer Indemnity Law."



§ 43-32-202 - Purpose -- Tennessee grain indemnity fund.

It is the purpose of this part to promote the state's welfare by improving the economic stability of agriculture. It is declared to be in the public interest and highly advantageous to the agricultural economy of the state that producers of grain be permitted, by referendum, to levy upon themselves an assessment of one cent (1cent(s)) per bushel on soybeans and one-half cent (1/2cent(s)) per bushel on all other grain, and provide for the collection of the assessment for the purpose of financing or contributing to the financing of the Tennessee grain indemnity fund, which is created as a separate fund within the department of agriculture to protect commodity producers in the event of the financial failure of a commodity dealer or warehouseman, and to ensure the existence of adequate funds so the commodity producers and claimants may be compensated for losses occasioned by the failure of a commodity dealer or warehouseman.



§ 43-32-203 - Referendum of producers -- Procedure.

(a) Any qualified producer organization may make application to the commissioner requesting a referendum of producers on forms prescribed by the commissioner for the purpose of determining whether an assessment of the amount specified in § 43-32-202 can be levied, collected and disbursed under this part.

(b) Within thirty (30) days of receipt of an application requesting a referendum, the commissioner shall make a determination of whether or not the petitioner is a qualified producer organization and, upon this determination, shall set a date for the referendum, which shall not be more than sixty (60) days after receipt of the application, and shall publish by any reasonable means, the date of the referendum, the polling places and the hours they will be open, the amount of the proposed assessment, and the date the assessment shall begin, if adopted.

(c) (1) Any referendum held under this part shall be conducted statewide, under the control and direction of the commissioner. The polling place in each county shall be the offices of the University of Tennessee agriculture extension service. All ballots shall be provided at the polling place. All voting shall be by secret ballot.

(2) (A) Each person seeking to vote in the referendum shall be required to file an affidavit stating that the person is a producer as defined in this chapter. Upon signing an affidavit, that person shall be eligible to vote. The question to be decided in the referendum shall be in the following form:

Shall the producers of ____________________ assess themselves at the rate of __________ cents per __________ of __________ sold, and use the funds so collected by the department of agriculture solely to finance the Tennessee grain indemnity fund in order to protect commodity producers in the event of the financial failure of a commodity dealer or warehouseman?

(B) The affirmative vote of the majority of the number of votes cast adopts the proposed assessment.

(3) Within ten (10) days after the referendum, the commissioner shall canvass the votes and publicly announce the result of the referendum.



§ 43-32-205 - Applicability -- Department powers.

(a) Every commodity dealer or warehouseman required to be licensed by the department, except for commodity dealers who are incidental grain dealers, unsecured, shall be subject to this part.

(b) The department shall be empowered to enter into a cooperative agreement with any commodity warehouse licensed under the United States Warehouse Act or with any federal agency to accomplish the purposes of this part.



§ 43-32-206 - Assessments -- Notice -- Refunds -- Applicability.

(a) Upon an affirmative vote in the referendum, the commissioner shall notify forthwith by certified mail all persons in this state engaged in the business of purchasing commodities from producers, except for purchasers who are incidental grain dealers, unsecured, that on and after the date specified in the letter, the assessment specified in § 43-32-202 shall be deducted from the producer's payment by the purchaser or the purchaser's agent or representative from the purchase price of the commodities. The assessment so deducted shall, on or before the twentieth day of the month following the end of the month in which the commodities are sold to the purchaser, be remitted by the purchaser to the Tennessee grain indemnity fund. The books and records of all purchasers of commodities, which shall clearly indicate the producer and the amount of the assessment, shall be at all times open for inspection by the commissioner or the commissioner's agents during regular business hours. The commissioner or the commissioner's agents may take such steps as are reasonably necessary to verify the accuracy of books and records of purchasers of commodities.

(b) Any producer upon and against whom the assessment is levied and collected under this section, if dissatisfied with the assessment and its result, may demand of and receive from the Tennessee commodity producer indemnity fund a refund of the assessment collected from the producer. Requests for refunds shall be made within ninety (90) days of the date the amount was deducted. By voluntarily submitting to a refund, the producer foregoes any protection or compensation provided by the Tennessee grain indemnity fund.

(c) (1) Producers who have requested and received a refund of an assessment pursuant to this part may re-enter the program by petitioning commissioner for approval of re-entry into the program and immediately upon mailing a petition for re-entry to the offices of the department, placing an amount equal to all previous assessment refunds plus interest to that producer in an escrow account in a local bank, the previous assessments and the terms and conditions of the escrow account to be determined by the department.

(2) The commissioner shall review the producer's petition for re-entry and, if approved, the producer shall repay into the appropriate indemnity fund all previous assessment refunds as determined by the department. Producers re-entering the program pursuant to this section will be protected by the program ninety (90) days from the time all previous assessment refunds were placed in escrow.

(3) No producer will be granted protection of the grain producer indemnity program who has not been a participant in the program prior to meeting the criteria of a claimant.

(d) Commodity producers from outside Tennessee shall not be subject to the assessment if they certify to the commodity dealer or warehouseman that they are out-of-state producers. The department shall establish the form to be completed, signed and given to the commodity dealer or warehouseman in order to obtain the exemption. A copy of the form shall be kept as a part of the books and records by the commodity dealer or warehouseman and, in addition, a copy of the form shall be supplied to the department. A commodity producer from outside of Tennessee may be subject to the assessment and therefore awarded all the protection of this part if the producer so chooses and meets the requirements of this part. The commissioner may enter into a reciprocal agreement with a contiguous state having a similar program.

(e) The assessments by the department pursuant to this part are in addition to any other fees or assessments required by law.



§ 43-32-207 - Assessment -- Suspension -- Reinstatement.

(a) The assessment shall continue on grain until the Tennessee grain indemnity fund is more than three million dollars ($3,000,000). If and when the fund is more than three million dollars ($3,000,000), the commissioner shall temporarily suspend the assessment. At such time the amount in the fund drops below three million dollars ($3,000,000), the commissioner may reinstitute the assessment; however, the assessment shall not exceed the assessment rate established by this chapter. Adjustments to the assessment can be made only once annually. At such time the fund has utilized funds from the revenue fluctuation reserve fund in accordance with § 43-32-209, and if, in the opinion of the commissioner, the assessment will not pay the state back, the commissioner may institute a mandatory assessment. This mandatory assessment shall be in effect only for as long as it takes to repay the revenue fluctuation reserve fund, and shall not be applicable to producers who were ineligible to receive benefits from the Tennessee grain indemnity fund at the time of the claim that resulted in the obligation to the revenue fluctuation reserve fund.

(b) Notwithstanding any other provisions of this part, any assessment initiated after July 1, 2011, shall continue until the balance of the fund is ten million dollars ($10,000,000), at which time the assessment shall be temporarily suspended. Assessments thereafter shall be reinstated when the fund balance is less than eight million dollars ($8,000,000).



§ 43-32-208 - Assessments -- Collection -- Fund management.

All assessments collected by the department pursuant to this part shall be in a separate fund and shall be used solely to carry out the purposes of this chapter. These funds may be invested and reinvested at the discretion of the state treasurer, and the interest from these investments shall be deposited to the credit of the fund and shall be available for the same purposes as all other money deposited in the Tennessee grain indemnity fund. The moneys in the Tennessee grain indemnity fund shall not be available for any purpose other than the payment of claims and for the administration of this chapter.



§ 43-32-209 - Access to reserve funds.

In the event that the amount in the Tennessee grain indemnity fund is insufficient to pay the approved claims from that fund, the commissioner of agriculture, with the approval of the commissioner of finance and administration and the appropriate standing committees of the general assembly, shall have access to the revenue fluctuation reserve fund for an amount sufficient to satisfy the unpaid claims. This access shall not exceed a maximum amount of one million five hundred thousand dollars ($1,500,000). The state shall be reimbursed, with interest, at the rate paid on ninety-day United States treasury bills, for any amounts paid under this section upon replenishment of the fund from the assessments on the appropriate commodity made pursuant to this part.



§ 43-32-210 - Compensation of claimants.

(a) Within ninety (90) days of the commissioner's approval of a valid claim, the department shall, in accordance with this section, compensate from the Tennessee grain indemnity fund any claimant who has incurred a financial loss due to a failure of a commodity dealer or warehouseman.

(1) Any claimant who has incurred a financial loss due to a failure of a commodity dealer shall be entitled to be compensated for eighty-five percent (85%) of a valid claim, to a maximum of one hundred thousand dollars ($100,000), with moneys from the Tennessee grain indemnity fund. To the maximum extent that funds are or may be made available for such purpose, the remaining balance of the claims shall be paid by the department from the assets and other security of the failed dealer.

(2) Any claimant who has incurred a financial loss due to the failure of a warehouseman and who has surrendered a warehouse receipt for payment or holds a warehouse receipt and cannot receive value shall be compensated for one hundred percent (100%) of the claim.

(b) To the extent that the balance of the grain indemnity fund increases as a result of § 43-32-207(b), the maximum amount per claimant set forth in subsection (a) shall be adjusted proportionately, so that the maximum amount per claimant shall be maintained at three and one-third percent (31/3%) of the balance of the grain indemnity fund at the time of a failure of a commodity dealer.



§ 43-32-211 - Commission -- Duties.

The commissioner, upon determining that a commodity dealer or warehouseman has defaulted payment or failed, has the duty under this part, in addition to any other duties granted to the commissioner by law, to:

(1) Request the transfer of moneys from the Tennessee grain indemnity fund when necessary for the purpose of compensating claimants in accordance with § 43-32-210;

(2) Hold in trust any assets of a failed commodity dealer or warehouseman for the purposes of repayment of the Tennessee grain indemnity fund moneys used to pay claimants; any repayment to the appropriate indemnity fund shall not exceed the principal amount paid to claimants; and

(3) In the event that the amount in the Tennessee grain indemnity fund is insufficient to pay all valid claims in accordance with § 43-32-210, pay valid claims based on a pro rata share of available funds.



§ 43-32-212 - Department of agriculture -- Duties.

The department has the duty under this chapter to:

(1) Collect and deposit all fees and assessments authorized under this part into the Tennessee grain indemnity fund for investment by the fund;

(2) Transfer, at the discretion of the commissioner, any moneys from the department to the Tennessee grain indemnity fund for investment;

(3) Subrogate all the rights of the claimant. The claimant shall assign all rights, title and interest in any judgment to the department;

(4) Initiate any action it may deem necessary to compel the commodity dealer or warehouseman against whom an awarded claim arose to repay the Tennessee grain indemnity fund; and

(5) Initiate any action it may deem necessary to compel the claimant whose claim arose due to a failure to participate in any legal proceeding in relation to that claim.



§ 43-32-213 - Rules.

In accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the commissioner shall promulgate such rules as may be necessary to effectively and efficiently administer and enforce this chapter.









Chapter 33 - Aquaculture

§ 43-33-126 - Fish farming -- Hybrid striped bass.

(a) Notwithstanding any other provision of law or proclamation to the contrary, any person, firm or corporation engaged in the business of fish farming may raise to maturity hybrid striped bass for the specific purpose of making the hybrid striped bass available for purchase by wholesalers, restaurants and members of the public. The person, firm or corporation shall comply with the applicable rules of the Tennessee fish and wildlife commission.

(b) For the purposes of this section, "fish farming" means the rearing of artificially propagated, nonbait fish for the specific and bona fide purpose of making the fish available to persons wishing to procure the fish by purchase.






Chapter 34 - Agricultural District and Farmland Preservation Act

§ 43-34-101 - Short title.

This chapter shall be known and may be cited as the "Agricultural District and Farmland Preservation Act of 1995."



§ 43-34-102 - Purpose and policy.

It is the intent and purpose of the state to encourage the conservation, protection, and responsible utilization of lands that are managed for purposes of agricultural production. It is recognized that these lands are finite, fragile, and valuable resources that contribute economically and socially to the well being of the state. It is also recognized that these lands are subject to change and conversion from agricultural production as a result of urban expansion, and similar land development measures. It is the policy of the state to provide a process for the recognition of lands dedicated to agricultural production and to assure an accurate understanding of the impacts of public policy decisions that might otherwise alter the capability of those lands to remain in agricultural production.



§ 43-34-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Agricultural district" means those properties residing within a contiguous boundary and meeting appropriate criteria for designation as such by the local soil conservation district;

(2) "Agricultural production" means those operations including associated land and facility management activities engaged in the commercial propagation, raising, harvesting and/or processing of any plant or animal or products thereof for purposes of consumption, utilization, goods, or service either on-site or for distribution;

(3) "Board of supervisors" means the governing body of the local soil conservation district;

(4) "Farmland" means land and associated facilities involved in agricultural production activities;

(5) "Ownership" means any individual, family, company, corporation, or organization holding title to property within a proposed or established agricultural district;

(6) "Petition" means the application and application process for designation of an agricultural district as submitted to the local soil conservation district;

(7) "Soil conservation district" means that governmental body established by chapter 14, part 2, of this title; and

(8) "State soil conservation committee" means that governmental body established by chapter 14, part 2, of this title.



§ 43-34-104 - Requirements of an agricultural district -- Petition process.

(a) To qualify for designation as an agricultural district, a district shall initially contain at least two hundred fifty (250) contiguous acres and may include any number of individual property ownerships; however, no single ownership shall contain less than fifteen (15) acres. This chapter shall not alter the eligibility requirements or any other provision of the Agricultural, Forest and Open Space Land Act, compiled in title 67, chapter 5, part 10.

(b) Agricultural districts can only include ownerships engaged in agricultural production.

(c) Landowners must submit a petition to the local soil conservation district board of supervisors requesting designation of an agricultural district. The petition shall include the following information:

(1) A general description of the proposed agricultural district including total number of ownerships, total acreage, land use information, social and economic information about the respective area of the county, and potential impacts of development on agricultural production;

(2) Location of the proposed agricultural district boundary on a standard United States geological survey quadrangle map (1:2000 scale);

(3) Location of the proposed agricultural district boundary on the local county tax assessor map, including location and identification of each ownership within the agricultural district as well as identification of all ownerships adjacent to the agricultural district;

(4) A description of the type and extent of agricultural production activity for each ownership within the proposed agricultural district; and

(5) Other pertinent information as the soil conservation district board of supervisors may require to evaluate the petition.

(d) Individual ownership participation in an agricultural district is entirely voluntary, and no land shall be included in the agricultural district without the consent of the owner.

(e) Upon receipt of a petition, the local soil conservation district board of supervisors shall notify the county commissioner and/or any local or regional planning or zoning body that may apply by sending a copy of the petition to such body.

(f) In evaluating a petition for the establishment of an agricultural district, the local soil conservation district board of supervisors shall consider the following:

(1) The capability of the land to support continued agricultural production as indicated by soil conditions, climate, topography, and other natural conditions;

(2) The ability of the local, regional, state, and international markets to support continued agricultural production; and

(3) Any matter that might be relevant to evaluation of the petition.



§ 43-34-105 - Approval and repeal of districts.

(a) Upon review of a petition, the local soil conservation district board of supervisors may approve designation of an agricultural district. A designated agricultural district shall be established for a period of five (5) years and reviewed for redesignation every five (5) years thereafter. However, the soil conservation district may review the status of designation at any time upon the written request and justification of the respective county mayor or city manager or upon a decision of the board of supervisors that such a review is appropriate. The soil conservation district board of supervisors may sustain or repeal designation of an agricultural district based upon the following:

(1) The continued viability of the agricultural district. An agricultural district can become reduced in acreage based upon the voluntary withdrawal of any of the ownerships. However, the agricultural district shall cease to exist if the total designated acreage drops below twenty (20) acres;

(2) The impacts and consequences of proposed land development; and

(3) Other factors that the board of supervisors may find relevant.

(b) Any ownership or any successor heir of the ownership within an agricultural district may withdraw from the agricultural district upon notifying the local soil conservation district in writing.

(c) Landowners may resubmit petitions for designation or redesignation at any time to the local soil conservation district.

(d) If a petition is rejected or the local soil conservation district board of supervisors repeals designation of an agricultural district, the ownerships within the agricultural district can appeal the decision of the board of supervisors to the state soil conservation committee. Based upon a review of all relevant information and following a public hearing, the state soil conservation committee may either sustain or overturn the decision of the local soil conservation district.



§ 43-34-106 - Procedures, limitations and responsibilities.

Upon establishment of an agricultural district the following procedures, limitations, and responsibilities apply:

(1) Any ownership within an agricultural district that has received a notice of condemnation proceedings against its property may request the local soil conservation district to conduct a public hearing to review the project's impact on that property. The public hearing shall be held within forty-five (45) calendar days of the receipt of such summons of condemnation proceedings.

(2) The local soil conservation district with the assistance of the state soil conservation committee shall provide appropriate notification about establishment of the agricultural district to local and state governmental agencies, local media, and other communication networks. The soil conservation district shall also issue appropriate certificates of recognition to the respective ownerships within the agricultural district.

(3) The local soil conservation district in cooperation with the local roads superintendent, or the superintendent's counterpart, as well as the department of transportation, may erect signs as may be appropriate to recognize a designated agricultural district.



§ 43-34-107 - Boundary designation.

An individual agricultural district may be comprised of ownerships residing in more than one (1) soil conservation district as long as the conditions of a contiguous boundary are satisfied. In such a case, each soil conservation district shall have the responsibility to meet the requirements of this chapter within the county of its jurisdiction.



§ 43-34-108 - Intent.

It is not the intent of the general assembly in adopting this chapter to in any way prohibit, restrict, inhibit, or affect municipalities and/or counties in the exercise of the specific powers delegated by title 6, chapter 51; title 13, chapter 3, parts 1, 3 and 4; title 13, chapter 4; title 13, chapter 7, parts 1 and 4; or to allow this to be done pursuant to this chapter. Furthermore, it is not the intent of the general assembly in adopting this chapter to in any way prohibit, restrict, inhibit, or affect any municipality or county in exercising any other power or authority the municipality or county may lawfully exercise, or to allow this to be done pursuant to this chapter. Nor is it the intent of the general assembly in adopting this chapter to affect a county's or municipality's power of eminent domain as provided in title 29, chapter 17, parts 1 and 2, in any way other than as described in § 43-34-106.






Chapter 35 - Southern Dairy Compact

§ 43-35-101 - Creation--General provisions.

The southern dairy compact is enacted into law by the Tennessee general assembly and is entered into on behalf of the state of Tennessee, with all other jurisdictions legally joining therein in a form substantially similar to the text adopted in this chapter. The compact shall become effective when enacted into law by at least two (2) other states within the compact group of states in a form substantially similar to the text as follows and when the consent of congress has been obtained. The text of the proposed compact is as follows:

Southern Dairy Compact

Article I. Statement of Purpose, Findings and Declaration of Policy § 1. Statement of purpose, findings and declaration of policy.

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States constitution to form an interstate commission for the southern region. The mission of the commission is to take such steps as are necessary to assure continued viability of dairy farming in the south, and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the south. Dairy farms, and associated suppliers, marketers, processors and retailers are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential and they are an integral part of the region's rural communities. The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued. In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

By entering into this compact, the participating states affirm that their ability to regulate the price which southern diary farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for diary farmers ensures their ability to provide milk to the market and the vitality of the southern diary industry, with all the associated benefits.

Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region. Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market. The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual state action is needed to more effectively address the market disarray. Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of congress, under the compact clause of the constitution.

Article II. Definitions and Rules of Construction § 2. Definitions.

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in section 3(b);

(2) "Commission" means the southern dairy compact commission established by this compact;

(3) "Commission marketing order" means regulations adopted by the commission pursuant to §§ 43-35-108 and 43-35-109 in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk;

(4) "Compact" means this interstate compact;

(5) "Compact over-order price" means a minimum price required to be paid to producers for Class I milk established by the commission in regulations adopted pursuant to §§ 43-35-108 and 43-35-109, which is above the price established in federal marketing orders or by state farm price regulations in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission;

(6) "Milk" means the lacteral secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. "Milk" is used in its broadest sense and may be further defined by the commission for regulatory purposes;

(7) "Partially regulated plant" means a milk plant not located in a regulated area but having Class I distribution within such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein;

(8) "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation;

(9) "Pool plant" means any milk plant located in a regulated area;

(10) "Region" means the territorial limits of the states which are parties to this compact;

(11) "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order; and

(12) "State dairy regulation" means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order or otherwise.

§ 3. Rules of construction.

(a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one (1) or more commission marketing orders pursuant to this compact.

(b) The compact shall be construed liberally in order to achieve the purposes and intent enunciated in article I, section 1. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation and development of the regulatory techniques historically associated with milk marketing, and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

Article III. Commission Established § 4. Commission established.

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. The commission shall be known as the southern dairy compact commission. A delegation shall include not less than three (3) nor more than five (5) persons. Each delegation shall include at least one (1) dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, and one (1) consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in, the appointing state. Delegation members shall serve no more than three (3) consecutive terms with no single term of more than four (4) years, and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission.

§ 5. Voting requirements.

All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment or rescission of the commission's bylaws, shall be by majority vote of the delegations present. Each state delegation shall be entitled to one (1) vote in the conduct of the commission's affairs. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds (2/3) vote of the delegations present. The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of that state's delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission's business.

§ 6. Administration and management.

(a) The commission shall elect annually from among the members of the participating state delegations a chair, a vice chair, and a treasurer. The commission shall appoint an executive director and fix the executive director's duties and compensation. The executive director shall serve at the pleasure of the commission, and together with the treasurer, shall be bonded in an amount determined by the commission The commission may establish through its bylaws an executive committee composed of one (1) member elected by each delegation.

(b) The commission shall adopt bylaws for the conduct of its business by a two-thirds (2/3) vote, and shall have the power by the same vote to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form with the appropriate agency or officer in each of the participating states. The bylaws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commission shall file an annual report with the secretary of agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission has the power to:

(1) Sue and be sued in any state or federal court;

(2) Have a seal and alter the same at pleasure;

(3) Acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4) Borrow money and issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefor, subject to the provisions of article VII, section 18;

(5) Appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties and qualifications; and

(6) Create and abolish such offices, employments and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees. The commission may also retain personal services on a contract basis.

§ 7. Rulemaking power.

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

Article IV Powers of the Commission § 8. Powers to promote regulatory uniformity, simplicity, and interstate cooperation.

The commission is hereby empowered to:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region;

(2) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs;

(3) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems;

(4) Conduct symposia or conferences designed to improve industry relations, or a better understanding of problems;

(5) Prepare and release periodic reports on activities and results of the commission's efforts to the participating states;

(6) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve or promote more efficient assembly and distribution of milk;

(7) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling and for all other services performed with respect to milk;

(8) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms;

§ 9. Equitable farm prices.

(a) The powers granted in this section and section 10 of this article shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one (1) or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to Class I milk. Such compact over-order price shall not exceed one dollar and fifty cents ($1.50) per gallon at Atlanta, Georgia; however, this compact over-order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices. Beginning in 1990, and using that year as a base, the foregoing one dollar and fifty cents ($1.50) per gallon maximum shall be adjusted annually by the rate of change in the consumer price index as reported by the bureau of labor statistics of the United States department of labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation, and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish a compact over-order price for milk to be paid by pool plants and partially regulated plants. The commission is also empowered to establish a compact over-order price to be paid by all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order or by one (1) or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to, the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such other action as is necessary and feasible to help ensure that the over-order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g) The commissions shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

§ 10. Optional provisions for pricing order.

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to, any of the following:

(1) Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program;

(2) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers;

(3) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for Class I milk;

(4) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area;

(5) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them. The prices required by this provision shall not apply to milk marketed, diverted or otherwise delivered to a plant located outside the compact region;

(A) With respect to regulations establishing a compact over-order price, the commission may establish either:

(i) Provisions for each handler for the payment of uniform prices to producers for all milk delivered to such handler; or

(ii) One (1) equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(B) With respect to any commission marketing order, as defined in article II, § 2(9), which replaces one (1) or more terminated federal orders or state dairy regulations, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6) Provisions requiring persons who bring Class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the Class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price established by the compact over-order price or commission marketing order;

(7) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants;

(8) Provisions requiring that the account of any person regulated under the compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area;

(9) Provisions requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to article VII, section 18(a);

(10) Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966; and

(11) Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

Article V. Rulemaking Procedure

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under article IV, section 9(f), or amendment thereof, as provided in article IV, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views. Such rulemaking proceeding shall be governed by section 4 of the federal Administrative Procedure Act, as amended (5 U.S.C. § 553). In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rulemaking proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

§ 12. Findings and referendum.

In addition to the concise general statement of basis and purpose required by section 4(b) of the federal Administrative Procedure Act, as amended (5 U.S.C. § 553(c)), the commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under article IV;

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes;

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order; and

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in section 13 of this article;

§ 13. Producer referendum.

(a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under article IV, section 9(f), is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds (2/3) vote of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk, the price of which would be regulated under the proposed order or amendment.

(c) In order to ensure that all milk producers are informed regarding the proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register the producer's approval or disapproval with the commission directly.

(d) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order. No form of block voting will be allowed.

§ 14. Termination of over-order price or marketing order.

(a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, has been engaged in the production of milk, the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rulemaking prescribed by section 4 of the federal Administrative Procedure Act, as amended (5 U.S.C. § 553).

Article VI Enforcement § 15. Records; reports; access to premises.

(a) The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to the regulated person's milk business and for that purpose, the commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit:

(1) The issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person; or

(2) The publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this section, upon conviction, commits a Class E felony, and shall be removed from office. The commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States attorney.

§ 16. Subpoena; hearings and judicial review.

(a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. The handler shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) (1) The district courts of the United States in any district in which such handler is an inhabitant, or has a principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within thirty (30) days from the date of the entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either to:

(A) Make such ruling as the court shall determine to be in accordance with law; or

(B) Take such further proceedings as, in its opinion, the law requires.

(2) The pendency of proceedings instituted pursuant to subdivision (c)(1) shall not impede, hinder, or delay the commission from obtaining relief pursuant to section 17. Any proceedings brought pursuant to section 17, except where brought by way of counterclaim in proceedings instituted pursuant to this section, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

§ 17. Enforcement with respect to handlers.

(a) Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues constitutes a separate violation; and

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission of any state or federal court of competent jurisdiction; or

(2) Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c) With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

Article VII. Finance § 18. Finance of start-up and regular costs.

(a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under article III, section 6(d)(4). In order to finance the costs of administration and enforcement of this compact, including payback of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one (1) year from the date the commission convenes, in an amount not to exceed $.015 per hundred weight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the commission's ongoing operating expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it shall be its sole responsibility and no participating state or the United States shall be liable therefor.

§ 19. Audit and accounts.

(a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

Article VIII. Entry and Force; Additional Members and Withdrawal § 20. Entry into force; additional members.

The compact shall enter into force effective when enacted into law by any three (3) states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia and West Virginia and when the consent of congress has been obtained.

§ 21. Withdrawal from compact.

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a participating state prior to the time of such withdrawal.

§ 22. Severability.

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered, and shall not affect or impair the validity of the remainder of this compact. In the event congress consents to this compact subject to conditions, the conditions shall not impair the validity of this compact when the conditions are accepted by three (3) or more compacting states. A compacting state may accept the conditions of congress by implementation of this compact. Acts 1998, ch. 749, § 2.



§ 43-35-102 - Delegates from Tennessee to the southern dairy compact.

(a) Five (5) delegates from Tennessee shall be appointed by the governor to represent the state on the southern dairy compact commission, created and provided for in article III of the compact contained in § 43-35-101. The delegates shall include two (2) dairy producers who are engaged in the production of milk at the time of appointment or reappointment, one (1) consumer representative, one (1) dairy processor, and one (1) delegate at large.

(b) Each delegate shall serve for a term of four (4) years and shall serve diligently and conscientiously and shall strive to achieve the purposes of the southern dairy compact.

(c) Each appointment shall be submitted to the house of representatives and the senate for confirmation. Confirmation shall be accomplished by the passage of a joint resolution originating in either house.

(d) Vacancies in delegate positions shall be filled in the same manner as the original appointments for the unexpired portion of the vacant delegate's position.

(e) Delegates shall receive a per diem not to exceed fifty dollars ($50.00) per day for service incurred in the performance of their duties as delegates. All reimbursement for travel expenses shall be in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter.

(f) The delegation shall establish procedures determining how its vote will be cast in the conduct of the commission's affairs.



§ 43-35-103 - Violations.

(a) No person shall violate this part, the southern dairy compact, or any rules or regulations adopted pursuant to either this chapter or the compact.

(b) In addition to any other penalties provided by law, a civil penalty of one thousand dollars ($1,000) may be imposed for each violation, licenses may be revoked or suspended, or an additional civil penalty may be imposed in lieu of revocation or suspension.

(c) Each day on which a violation occurs is a separate violation.



§ 43-35-104 - Effective date of compact.

(a) This compact shall become effective when all of the following have occurred:

(1) When the governor has executed the compact on behalf of this state and has caused a verified copy of the compact to be filed with the secretary of state;

(2) When the commissioner of agriculture has certified to the governor and to the general assembly that two (2) or more of the other states named in § 43-35-101 article VII, section 20 have ratified the compact in a form substantially similar to this enactment; and

(3) When the consent of congress has been obtained.

(b) The governor is authorized and directed to take such action as may be necessary to complete the exchange of official documents between this state and any other state ratifying this compact.



§ 43-35-105 - Compact administrator.

(a) The compact administrator for this state shall be the commissioner of agriculture. The duties of the compact administrator shall be deemed a regular part of the duties of the commissioner's office and the commissioner's expenses as compact administrator become a charge upon the funds of the department of agriculture.

(b) The commissioner, as compact administrator, shall be vested with all powers provided for in the compact and all the powers necessary or incidental to the carrying out of the compact in every particular.



§ 43-35-106 - Acquisition of information pertaining to the dairy industry.

The commissioner of agriculture may, by lawful means, obtain information pertaining to the dairy industry that the commissioner deems necessary to carry out the purposes of this part and the southern dairy compact. Such information may be utilized by the commissioner, the delegates, and the commission.



§ 43-35-107 - Rules and regulations.

The commissioner of agriculture is authorized to promulgate such rules and regulations, in accordance with the Uniform Administrative Procedures Act, compiled at title 4, chapter 5, as are necessary to carry out the purposes of this part and the southern dairy compact.



§ 43-35-108 - Copies of commission bylaws.

Pursuant to article VI, section 5, copies of the commission's bylaws and amendments thereto shall be filed with the commissioner of agriculture.



§ 43-35-109 - State cooperation with compact commission.

Consistent with law and within available appropriations, the departments, agencies and officers of this state shall cooperate with the southern dairy compact commission established by § 43-35-101, article II, section 4.



§ 43-35-110 - Obligations in excess of appropriations--Unlawful.

It is unlawful for the compact administrator or the commissioner's representative, and/or the members of the commission representing the state of Tennessee, to make any agreement, to create any obligation, or to commit the state for any funds, moneys or property in excess of the amounts on hand and/or the amount of appropriation for the biennium. Any such agreement, obligation or commitment shall be null and void. Such agreements, obligations or commitments shall be approved by the attorney general and reporter prior to their execution by the proper officials of the state of Tennessee.






Chapter 36 - Tennessee Tobacco Farmers Certifying Board [Repealed]

§ 43-36-101 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 2; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-102 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 3; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-103 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 4; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-104 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 5; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-105 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 6; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-106 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 7; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-107 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 8; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-108 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 9; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-109 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 10; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.



§ 43-36-110 - [Repealed.]

HISTORY: Acts 1999, ch. 175, § 11; repealed by Acts 2014, ch. 503, § 2, effective February 28, 2014.






Chapter 37 - Biobased Products for Farmers and Rural Development

§ 43-37-101 - Short title.

This act shall be known and may be cited as the "Biobased Products for Farmers and Rural Development Act of 2000."



§ 43-37-102 - Chapter definitions.

As used in this chapter, unless the context clearly requires otherwise:

(1) "Ag Fiber Technology" means a unique public/private sector coalition organized by Agro-Tech Communications of Memphis, Tennessee and based at Agricenter International in Memphis, Tennessee. Ag Fiber Technology is comprised of environmental organizations, universities, research institutions, and private corporations that share the goal of advancing biobased products through the commercialization of agricultural fibers;

(2) "Agricultural biomass" means crop residues from commodity crops such as wheat, corn, cotton and new crops such as switchgrass. "Agricultural biomass" has unique and strategic positioning in expanding markets for power, fuel and chemicals;

(3) "Agricultural fiber" means any fiber material derived from an agricultural crop including, but not limited to, corn stover, cotton, kenaf, rice straw, switchgrass, and wheat straw. Agricultural fibers are the building blocks of biobased products and contain cellulose, lignocellulose and other properties desired by industry;

(4) "Bast fiber crop" means crops such as kenaf that are comprised of an outer fiber "bast" and an inner fiber "core" or "hurd". Bast fiber crops are utilized in new markets including building materials, pulp and paper, and absorbency products;

(5) "Biobased product" means a commercial or industrial product (other than food or feed) that utilizes biological products or renewable domestic agricultural (plant, animal, and marine) or forestry materials. "Biobased product" includes building products, chemicals, fuels, lubricants, plastics, and paper derived from agricultural materials;

(6) "Bioenergy initiative" means a national partnership coordinated by the United States department of energy to develop an integrated industry to produce power, fuel and chemicals from sources including agricultural biomass; and

(7) "Industrial utilization" means the products and processes that utilize agricultural materials in non-food, non-feed commercial products. Industrial utilization projects in the United States have included a thirty-five million dollar ($35,000,000) kenaf auto component facility in Indiana; building materials from wheat straw in Idaho and North Dakota; and the expanded use of ethanol in the mid-west.



§ 43-37-103 - Unauthorized plants and substances.

Nothing in this chapter shall be construed to authorize the development of or research relative to any strain or variety of cannabis other than industrial hemp, as defined by § 43-26-102.



§ 43-37-104 - Findings of general assembly.

(a) The general assembly finds that the development of biobased products, agricultural biomass, bast fiber crops and industrial utilization is in the best interest of Tennessee's economy and agriculture. The general assembly recognizes the importance of agricultural fibers as the basic building blocks for biobased products.

(b) The general assembly finds that the development of biobased products, agricultural biomass, bast fiber crops and industrial utilization would reduce dependence on foreign oil imports; enhance energy security; reduce environmental emissions of harmful pollutants; decrease greenhouse gas emissions; increase profitability for agricultural biomass commercial activities; revitalize rural areas with new markets and revenue streams; and would provide greater consumer choices for power, fuel and commercial products.

(c) The general assembly finds that cooperation with the United States department of energy and United States department of agriculture's bioenergy initiative, Oak Ridge national laboratory, Tennessee State University, the University of Tennessee and other entities in Tennessee that are developing biobased products, agricultural biomass, bast fiber crops and industrial utilization is in the best interest of Tennessee's economy, environment and agriculture.

(d) The general assembly finds that the Ag Fiber Technology program at Agricenter International has a strategic role in the development of biobased products, agricultural biomass, bast fiber crops and industrial utilization through its focus on commercializing agricultural fibers as the basic building blocks for biobased products.

(e) The purpose of this chapter is to promote the economy, agriculture, public safety, health and welfare of the citizens of Tennessee, while promoting new opportunities for farmers and rural economies.



§ 43-37-105 - Authority of commissioner.

The commissioner of agriculture is authorized to promulgate rules and regulations to effectuate the purposes of this chapter. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.






Chapter 38 - Tennessee Processing Cooperative Law

Part 1 - General Provisions

§ 43-38-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Processing Cooperative Law."



§ 43-38-102 - Reservation of power to amend or repeal.

The general assembly has the power to amend or repeal all or part of this chapter at any time and all domestic cooperatives subject to this chapter shall be governed by the amendment or repeal.



§ 43-38-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Address" means mailing address, including a zip code. In the case of a registered address, the term means the mailing address and the actual office location, which may not be a post office box;

(2) "Articles" or "articles of organization" means articles of organization as originally filed and subsequently amended;

(3) "Association" means an organization conducting business under a cooperative plan under the laws of this state;

(4) "Board" or "board of directors" means the board of directors of a cooperative;

(5) "Business entity" means a corporation, limited liability company, limited liability partnership or other legal entity, association or body vested with the power or function of a legal entity;

(6) "Bylaws" means a written agreement described in § 43-38-301 among the members concerning the cooperative;

(7) "Commissioner" means the commissioner of agriculture;

(8) "Cooperative" means an association organized under this title conducting business on a cooperative plan as provided under this chapter;

(9) "Distribution" means a direct or indirect transfer of money or other property, except its own membership interests, with or without consideration, or an incurrence or issuance of indebtedness, whether directly or indirectly, including through a guaranty, by a cooperative to or for the benefit of any of its members in respect of membership interests. A distribution may be in the form of an interim distribution or a liquidation distribution; a purchase, redemption, or other acquisition of its membership interests; a distribution of indebtedness, which includes the incurrence of indebtedness, whether directly or indirectly, including through a guaranty, for the benefit of the members, or otherwise;

(10) "Domestic business entity" means a business entity organized under the laws of this state;

(11) "Filed with the secretary of state" means that a document meeting the applicable requirements of this chapter, signed and accompanied by the required filing fee, has been delivered to the secretary of state of this state. The secretary of state shall endorse on the document the word "Filed" or a similar word determined by the secretary of state and the month, day, and year of filing, record the document in the office of the secretary of state, and return the document to the person or entity who delivered it for filing;

(12) "Financial rights" means a member's right to:

(A) Share in profits and losses as provided in §§ 43-38-901 and 43-38-902; and

(B) Share in distributions as provided in §§ 43-38-901 and 43-38-902;

(13) "Governance rights" means a right to vote on one (1) or more matters and all a member's rights as a member in the cooperative other than financial rights;

(14) "Majority" means, with respect to a vote of the members, if voting on a per capita basis, a majority in number of the members entitled to vote on a specific matter, or if the voting is determined otherwise, a majority of the voting interest, which may be expressed as a percentage, entitled to vote on a specific matter, and with respect to a vote of the directors, a majority in number of the directors entitled to vote on a specific matter;

(15) "Member" means a person or entity reflected on the books of the cooperative as the owner of governance rights of a membership interest of the cooperative and includes patron and nonpatron members;

(16) "Membership interest" means a member's interest in a cooperative consisting of a member's financial rights, a member's right to assign financial rights, a member's governance rights and a member's right to assign governance rights. Membership interest includes patron membership interests and nonpatron membership interests;

(17) "Members' meeting" means a regular or special members' meeting;

(18) "Nonpatron membership interest" means a membership interest that does not require the holder to conduct patronage business for or with the cooperative to receive financial rights or distributions;

(19) "Patron" means a person or entity who conducts patronage business with the cooperative;

(20) "Patron member" means a member holding a patron membership interest;

(21) "Patron membership interest" means the membership interest requiring the holder to conduct patronage business for or with the cooperative, as specified by the cooperative to receive financial rights or distributions;

(22) "Patronage" means business, transactions, or services done for or with the cooperative as defined by the cooperative;

(23) "Required records" are those records required to be maintained under § 43-38-118;

(24) "Secretary of state" means the person who holds the office of secretary of state of Tennessee. A filing with the secretary of state occurs by a proper filing with the office of the secretary of state. An action required by the secretary of state may be performed by employees or agents of the office of the secretary of state;

(25) "Signed" means that the signature of a person has been written on a document, and, with respect to a document required by this chapter to be filed with the secretary of state, means that the document has been signed by a person authorized to do so by this chapter, the articles or bylaws, or by a resolution approved by the directors or the members. A signature on a document may be a facsimile affixed, engraved, printed, placed, stamped with indelible ink, transmitted by facsimile or electronically or in any other manner reproduced on the document;

(26) "Surviving entity" means the entity resulting from a merger;

(27) "Termination" means the end of a cooperative's existence as a legal entity and occurs when the articles of termination are filed with the secretary of state under § 43-38-1014 or is considered filed with the secretary of state under § 43-38-122; and

(28) "Written action" means a written document signed by those persons required to take the action described.



§ 43-38-104 - Notice.

(a) Notice under this chapter shall be in writing, except that oral notice is effective if it is reasonable under the circumstances and not prohibited by the articles or bylaws.

(b) Notice may be communicated in person, by telephone, telegraph, teletype, or other form of wire or wireless communication, or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published, or by radio, television, or other form of public broadcast communication.

(c) Written notice by a domestic cooperative to its members, if in a comprehensible form, is effective when mailed, if mailed postpaid and correctly addressed to the member's address shown in the cooperative's current record of members.

(d) Written notice to a domestic cooperative may be addressed to its registered agent at its registered office or to the cooperative or its secretary at its principal office shown in its most recent annual report.

(e) Except as provided in subsection (c), written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received;

(2) Five (5) days after its deposit in the United States mail, if mailed correctly addressed and with first class postage affixed;

(3) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee; or

(4) Twenty (20) days after its deposit in the United States mail, as evidenced by the postmark if mailed correctly addressed, and with other than first class, registered or certified postage affixed.

(f) Oral notice is effective when communicated if communicated in a comprehensible manner.

(g) If this chapter prescribes notice requirements for particular circumstances, those requirements govern. If the articles or bylaws prescribe notice requirements not inconsistent with this section or other provisions of this chapter, those requirements govern.



§ 43-38-105 - Name of cooperative.

(a) The name of a cooperative shall distinguish the cooperative upon the records in the office of the secretary of state from the name of a domestic or foreign business entity, authorized or registered to do business in this state or a name the right to which is, at the time of organization, reserved or provided for by law.

(b) A cooperative may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (a). The secretary of state shall authorize use of the indistinguishable name applied for if:

(1) The other cooperative or business entity consents to the use in writing and submits an undertaking in a form satisfactory to the secretary of state to waive its reservation or change its name to a name that is distinguishable upon the records of the secretary of state from the name of the applying cooperative;

(2) The applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state; or

(3) The other cooperative or business entity is under common control with the cooperative, consents to the use in writing, and both the other cooperative or business entity and the applicant consent in a form satisfactory to the secretary of state to use the same registered agent.

(c) A domestic cooperative may elect to adopt an assumed name that complies with the requirements of subsections (a) and (b).

(1) As used in this chapter, "assumed name" means any name used by the cooperative, other than the cooperative true name, except that the following shall not constitute the use of an assumed name:

(A) The identification by a cooperative of its business with a trademark or service mark of which it is the owner or licensed user; and

(B) The use of a name of a division, not separately organized; provided, that the cooperative also clearly discloses its name.

(2) Before transacting any business in this state under an assumed name or names, the cooperative shall, for each assumed name, pursuant to resolution by its board of directors, execute and file in accordance with §§ 43-38-1101 and 43-38-1103, an application setting forth:

(A) The true cooperative name;

(B) The state or country under the laws of which it is organized;

(C) That it intends to transact business under an assumed name; and

(D) The assumed name that it proposes to use.

(3) The right to use an assumed name shall be effective for five (5) years from the date of filing by the secretary of state. A cooperative may reserve or use no more than five (5) assumed names during the same period.

(4) A cooperative shall renew the right to use its assumed name or names, if any, within the two (2) months preceding the expiration of such right, for a period of five (5) years, by filing an application to renew each assumed name and paying the renewal fee as prescribed by § 43-38-1103(a).

(d) Any domestic cooperative may, pursuant to resolution by its governing body, change or cancel any or all of its assumed names by executing and filing, in accordance with §§ 43-38-1101 and 43-38-1103, an application setting forth:

(1) The true cooperative name;

(2) The state or country under the laws of which it is organized;

(3) That it intends to cease transacting business under an assumed name by changing or canceling it;

(4) The assumed name to be changed from or cancelled; and

(5) If the assumed name is to be changed, the assumed cooperative name that the cooperative proposes to use.

(e) Upon the filing of an application to change an assumed name, the cooperative shall have the right to use such assumed name for the period authorized by subsection (b).

(f) The right to a domestic cooperative to use an assumed name shall be cancelled by the secretary of state if:

(1) The cooperative fails to renew an assumed name;

(2) The cooperative has filed an application to change or cancel an assumed name; or

(3) A domestic cooperative has been dissolved.

(g) Nothing in this section or in § 43-38-106 shall abrogate or limit the law as to unfair competition or unfair trade practice, or derogate from the common law, the principles of equity, or the statutes of this state or of the United States with respect to the right to acquire and protect trade names and trademarks.



§ 43-38-106 - Reservation of cooperative name with secretary of state.

(a) A person may reserve the exclusive use of a cooperative name, including an assumed cooperative name, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the cooperative name applied for meets the requirements of § 43-38-105 and is available, the secretary of state shall reserve the name for the applicant's exclusive use for a four-month period. Upon the expiration of the four-month period, the same or any other party may apply to reserve the same name.

(b) The owner of a reserved cooperative name, including an assumed cooperative name, may transfer the reservation to another person by delivering to the secretary of state a notice of the transfer signed by the owner that states the name and address of the transferee.

(c) The reservation of a specific name may be cancelled by filing with the secretary of state a notice, executed by the applicant or transferee, specifying the name reservation to be cancelled and the name and address of the applicant or transferee.



§ 43-38-107 - Registered office and registered agent.

(a) Each cooperative shall have and continuously maintain in this state:

(1) A registered office, which may be, but need not be, the same as its place of business;

(2) A registered agent, which agent may be either an individual resident in this state whose business office is identical with the registered office, or a domestic or foreign business entity authorized to transact business in the state having a business office identical with the registered office.

(b) If a registered agent resigns or is unable to perform the agent's duties, the domestic cooperative shall promptly designate another registered agent to the end that it shall at all times have a registered agent in this state.



§ 43-38-108 - Change of registered office or registered agent.

(a) A cooperative may change its registered office or agent, or both, upon filing in the office of the secretary of state a statement of change setting forth:

(1) The name of the cooperative;

(2) If the address of its current registered office is to be changed, the address to which the registered office is to be changed, and the zip code for the office, and the county in which the office is located;

(3) If its current registered agent is to be changed, the name of its new registered agent; and

(4) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

(b) If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any cooperative for which that registered agent is the registered agent by notifying the cooperative in writing of the change, either manually or in facsimile, and delivering to the secretary of state for filing a statement that companies with the requirement of subsection (a) and states that the cooperative has been notified of the change. The statement shall be signed and delivered to the secretary of state. If the secretary of state finds that the statement conforms to this chapter, the secretary of state shall file the statement in the secretary of state's office, and upon filing the change of address of the registered office or the appointment of a new registered agent or both, as the case may be is effective.



§ 43-38-109 - Resignation of registered agent.

(a) Any registered agent of a cooperative may resign as the registered agent's agency appointment by signing and filing with the secretary of state an original statement of resignation accompanied by the registered agent's certification that the registered agent has mailed a copy of the original statement of resignation to the principal office by certified mail.

(b) The agency appointment is terminated, and the registered office discontinued, if so provided, on the date on which the statement is filed by the secretary of state.



§ 43-38-110 - Service on cooperative.

(a) A domestic cooperative's registered agent is the cooperative's agent for service of process, notice, or demand required or permitted by law to be served on the cooperative.

(b) Whenever a domestic cooperative fails to appoint or maintain a registered agent in this state, or whenever its registered agent cannot be found with reasonable diligence, then the secretary of state shall be an agent of such cooperative on whom any such process, notice or demand may be served.

(c) This section does not prescribe the only means, or necessarily the required means, of service on a domestic cooperative.



§ 43-38-111 - Service -- Role of secretary of state.

(a) Service on the secretary of state, when the secretary of state is an agent for a domestic cooperative as provided in § 43-38-110(b), of any process, notice or demand shall be made by delivering to the office of the secretary of state the original and one (1) copy of such process, notice, or demand, duly certified by the clerk of the court in which the suit or action is pending or brought, together with the proper fee. A statement that identifies which of the grounds, as listed in § 43-38-104(b), for service on the secretary of state is applicable, must be included. The office of the secretary of state shall endorse the time of receipt upon the original and copy and immediately shall send the copy, along with a written notice that service of the original was also made, by registered or certified mail, with return receipt requested, addressed to the cooperative at its registered office or principal office as shown in the records on file in the secretary of state's office or as shown in the official registry of the state or country in which the cooperative is organized. If none of the previously mentioned addresses is available to the secretary of state, service may be made on any one (1) of the organizers at the address set forth in the articles. The secretary of state may require the plaintiff, or complainant, as the case may be, or plaintiff's attorney to furnish the latter address.

(b) The refusal or failure of a cooperative to accept delivery of the registered or certified mail provided for in subsection (a), or the refusal or failure to sign the return receipt, shall not affect the validity of such service; and any such cooperative refusing or failing to accept delivery of such registered or certified mail shall be charged with knowledge of the contents of any process, notice or demand contained in the registered or certified mail.

(c) When the registered or certified mail return receipt is received by the office of the secretary of state or when a domestic cooperative refuses or fails to accept delivery of the registered or certified mail and it is returned to the office of the secretary of state, the office of the secretary of state shall forward the receipt or the refused or undelivered mail to the clerk of the court in which the suit or action is pending, together with the original process, notice or demand, a copy of the notice the secretary of state sent to the defendant cooperative and the secretary of state's affidavit setting forth the secretary of state's compliance with this section. Upon receipt thereof, the clerk shall copy the affidavit on the rule docket of the court and shall mark it, the receipt or refused or undelivered mail, and the copy of notice as of the day received and place them in the file of the suit or action where the process and pleadings are kept, and such receipt or refused or undelivered mail, affidavit and a copy of the notice shall be and become a part of the technical record in the suit or action, and thereupon service on the defendant shall be complete. Service made under this section shall have the same legal force and validity as if the service had been made personally in this state.

(d) Subsequent pleadings or papers permitted or required to be served on the defendant domestic cooperative may be served on the secretary of state as agent for the defendant cooperative in the same manner, at the same cost and with the same effect as process, notice or demand are served on the secretary of state as agent for the defendant cooperative under this section.

(e) No appearance shall be required in the suit or action by the defendant domestic cooperative, nor shall any judgment be taken against the defendant domestic cooperative, in less than one (1) month after the date service is completed under this section.

(f) The secretary of state shall keep a record of all processes, notices and demands served upon the secretary of state under this section, which record shall include the time of such service and the secretary of state's action with reference thereto.



§ 43-38-112 - Fees and taxes.

Cooperatives created pursuant to this chapter shall be subject to the same fees and taxed in the same manner as nonprofit cooperative associations established pursuant to chapter 16 of this title.



§ 43-38-113 - Powers of cooperative.

(a) In addition to the other powers listed in this section, unless the articles of organization provide otherwise, a cooperative as an agent or otherwise:

(1) May perform every act and thing necessary or proper to the conduct of the cooperative's business or the accomplishment of the purposes of the cooperative;

(2) Has other rights, powers, or privileges granted by the laws of this state to other cooperatives, except those that are inconsistent with the express provisions of this chapter; and

(3) Has the powers given in this section.

(b) A cooperative may:

(1) Buy, sell, or deal in its own products, the products of the cooperative's individual members, patrons or nonmembers, the products of another cooperative association, or of its members or patrons, or the products of another person or entity. A cooperative may negotiate the price at which the products the cooperative is selling may be sold;

(2) Enter into or become a party to a contract or agreement for the cooperative or for the cooperative's individual members or patrons or between the cooperative and its members;

(3) Purchase and hold, lease, mortgage, encumber, sell, exchange and convey as a legal entity real estate, buildings and personal property as the business of the cooperative may require, including the sale or other disposition of assets required by the business of the cooperative as determined by the board;

(4) Erect buildings or other structures or facilities on the cooperative's owned or leased property or on a right-of-way legally acquired by the cooperative;

(5) Issue bonds or other evidence of indebtedness and may borrow money to finance the business of the cooperative;

(6) Make advances to the cooperative's members or patrons on products delivered by the members or patrons to the cooperative;

(7) Accept deposits of money from other cooperatives, associations or members from which it is constituted;

(8) Loan or borrow money to or from individual members, cooperatives or associations from which it is constituted with security that it considers sufficient in dealing with the members, cooperatives, or associations;

(9) Purchase, acquire, hold, or dispose of the ownership interests of another business entity, whether organized under the laws of this state or another state, and assume all rights, interests, privileges, responsibilities and obligations arising out of the ownership interests;

(10) Acquire and hold ownership interests in another business entity organized under the laws of this state or another state of the United States, including a business entity organized:

(A) As a federation of associations;

(B) For the purpose of forming a district, state, or national marketing, sales or service agency; or

(C) For the purpose of acquiring marketing facilities at terminal or other markets in this state or other states;

(11) Purchase, own, and hold ownership interests, including stock and other equity interests, memberships, interests in nonstock capital, evidences of indebtedness of any domestic business entity when reasonably necessary or incidental to accomplish the purposes stated in the articles;

(12) Exercise any and all fiduciary powers in relations with members, cooperatives, associations or business entities from which it is constituted;

(13) Take, receive, and hold real and personal property, including the principal and interest of money or other funds and rights in a contract, in trust for any purpose not inconsistent with the purposes of the cooperative in its articles and may exercise fiduciary powers in relation to taking, receiving, and holding the real and personal property;

(14) Sue and be sued, complain and defend in its corporate name;

(15) Have a corporate seal, which may be altered at will, and use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(16) Make and amend bylaws, not inconsistent with its articles of organization or with the laws of this state, for managing the business and regulating the affairs of the cooperative;

(17) Make donations for the public welfare or for charitable, scientific or educational purposes;

(18) Make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the cooperative;

(19) Procure insurance on the life of the directors, officers, and employees of the cooperative;

(20) Accept gifts; and

(21) Accept contributions under § 43-38-501.



§ 43-38-114 - Marketing contracts.

(a) A cooperative and its patron member or patron may make and execute a marketing contract, requiring the patron member or patron to sell a specified portion of the patron member's or patron's agricultural product or specified commodity produced from a certain area exclusively to or through the cooperative or facility established by the cooperative.

(b) If a sale is contracted to the cooperative, the sale shall transfer title to the product absolutely, except for a recorded lien or security interest, to the cooperative on delivery of the product or at another specified time if expressly provided in the contract. The contract may allow the cooperative to sell or resell the product of its patron member or patron with or without taking title to the product, and to pay the resale price to the patron member or patron, after deducting all necessary selling, overhead and other costs and expenses, including other proper reserves and interest.

(c) A single term of a marketing contract shall not exceed ten (10) years, but a marketing contract may be made self-renewing for periods not exceeding five (5) years each, subject to the right of either party to terminate by giving written notice of the termination during a period of the current term as specified in the contract.

(d) The bylaws or the marketing contract, or both, may set a specific sum as liquidated damages to be paid by the patron member or patron to the cooperative for breach of any provision of the marketing contract regarding the sale or delivery or withholding of a product and may provide that the member or patron shall pay the costs, premiums for bonds, expenses and fees if an action is brought on the contract by the cooperative. The remedies for breach of contract are valid and enforceable in the courts of this state. The provisions shall be enforced as liquidated damages and are not to be considered or regarded as a penalty.

(e) If there is a breach or threatened breach of a marketing contract by a patron member or patron, the cooperative is entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance of the contract. Pending the adjudication of the action after filing a certified complaint showing the breach or threatened breach and filing a sufficient bond, the cooperative is entitled to a temporary restraining order and preliminary injunction against the patron member or patron.

(f) Any person who knowingly induces or attempts to induce any member or patron of a cooperative organized under this chapter to breach a marketing contract with the cooperative, or who maliciously and knowingly spreads false reports about the finances or management of the finances, shall be guilty of a Class B misdemeanor and subject to a fine only of not more than five hundred dollars ($500), for each such offense; provided however, that this section shall not apply to a bona fide creditor of such cooperative, or the agent or attorney of any such bona fide creditor, endeavoring to make collections of the indebtedness.

(g) In addition to the penalty provided in subsection (f), the person, corporation or other entity may be liable to the cooperative for civil damages for any violation of subsection (f). Each violation shall constitute a separate offense and is subject to the penalties in this subsection (g) and subsection (f).



§ 43-38-115 - Unclaimed property.

(a) A cooperative may, in lieu of paying or delivering to the state the unclaimed property specified in its report of unclaimed property, distribute the unclaimed property to a corporation or organization that is exempt from taxation. A cooperative making the election to distribute unclaimed property shall file with the secretary of state:

(1) A verified written explanation of the proof of claim of an owner establishing a right to receive the abandoned property;

(2) Any error in the presumption of abandonment;

(3) The name, address, and exemption number of the corporation or organization to which the property was or is to be distributed; and

(4) The approximate date of distribution.

(b) This section does not alter the procedure provided by law for cooperatives to report unclaimed property to the state and the requirement that claims of owners are made to the cooperatives for a period following the publication of lists of abandoned property.

(c) The right of an owner to unclaimed property held by a cooperative is extinguished when the property is disbursed by the cooperative to a tax-exempt organization in accordance with this section.



§ 43-38-116 - Challenge of cooperative action.

(a) Except as provided in subsection (b), the validity of a cooperative's action may not be challenged on the ground that the cooperative lacks or lacked the power to act.

(b) A cooperative power to act may be challenged in a proceeding by:

(1) A member against the cooperative to enjoin the act;

(2) The cooperative directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee or agent of the cooperative; or

(3) The attorney general and reporter under § 43-38-1017.

(c) In a member's proceeding under subdivision (b)(1) to enjoin an unauthorized cooperative act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the cooperative or another party because of enjoining the unauthorized act.



§ 43-38-117 - Limitation of liability.

(a) (1) Except as provided in subsections (e) and (f), a member, holder of financial interest, director, officer, employee or other agent of a cooperative does not have any personal obligation and is not otherwise personally liable for the acts, debts, liabilities, or obligations of the cooperative, whether they arise in contract, tort or otherwise.

(2) A member, holder of financial interest, director, officer, employee or other agent of a cooperative does not have any personal obligation and is not otherwise personally liable for the acts or omissions of any other member, officer, director, employee or other agent of the cooperative.

(3) Notwithstanding subsection (a), a member, holder of financial interest, director, officer, employee or other agent may become personally liable in contract, tort or otherwise by reason of that person's own acts or conduct.

(b) The limited liability described in subsection (a) continues in full force regardless of any dissolution, winding up, and termination of a cooperative.

(c) A member, holder of financial interest, director, or officer of a cooperative is not a proper party to a proceeding by or against a cooperative except:

(1) Where the object of the proceeding is to enforce the person's right against or liability to the cooperative;

(2) In a derivative action brought pursuant to this chapter, the articles or the bylaws; or

(3) Where the proceeding asserts personal liability of the member, holder of financial interest, director or officer described in subdivision (a)(3).

(d) Notwithstanding any other provision of this chapter to the contrary, each person, member, or employee required to collect or truthfully account for, and pay over to the department of revenue any tax collected from the customers of a cooperative shall be personally liable for such taxes in the manner as responsible persons of a corporation under § 67-1-1443.

(e) The failure of a cooperative to observe the usual company formalities or requirements relating to the exercise of its cooperative powers or management of its business is not a ground for imposing personal liability upon the members, directors, officers, employees or other agents of the cooperative.

(f) (1) Notwithstanding any provision to the contrary, the articles may provide that one (1) or more specifically identified members, as named in the articles, shall be personally liable for all of the debts, obligations and liabilities of the cooperative, and, if so, each such specifically identified member shall be liable to the same extent as a general partner in a general partnership; provided however, that:

(A) In order to be effective, each member so identified must sign the articles, or an amendment to the articles containing this provision; and

(B) Each member shall continue to be personally liable for debts, obligations and liabilities of the cooperative until the articles are amended to strike such member's name, but the amendment must be signed by the chief manager or secretary and any remaining members who continue to be identified in the articles as being personally liable for the debts, obligations and liabilities of the cooperative.

(2) A member who is identified in the articles as being personally liable has the power to withdraw from the cooperative by filing an amendment to the articles stating that the member has withdrawn from the cooperative and shall not be liable for any future debts, obligations and liabilities of the cooperative; provided, that such an amendment to the articles shall be effective immediately, except with respect to parties that have reasonably relied upon the articles naming the person as individually liable for the debts, obligations and liabilities of the cooperative.

(3) An amendment to the articles filed pursuant to subdivisions (f)(1) and (f)(2) is not effective against parties reasonably relying upon the articles until the passage of ninety (90) days from the filing of the amendment to the articles. Notwithstanding this subdivision (f)(3), the member or former member will continue to be liable for all debts and obligations of the cooperative incurred by the cooperative while the member assumed liability.



§ 43-38-118 - Required records and information.

A cooperative shall keep at its principal executive office, or at another place or places within the United States determined by the board:

(1) A current list of the full names and last-known business, residence or mailing addresses of the chief manager, secretary and each member and governor;

(2) A current list of the full name and last-known business, residence, or mailing address of each assignee of financial rights and a description of the rights assigned;

(3) A copy of the articles and all amendments to the articles;

(4) Copies of the currently effective bylaws and any agreements concerning classes or series of membership interests;

(5) Copies of the cooperative's federal, state, and local income tax returns and reports, if any, for the three (3) most recent years;

(6) Financial statements required by § 43-38-119 and accounting records of the cooperative;

(7) Records of all proceedings of members, if any;

(8) Any written consents obtained from members under this chapter;

(9) Records of all proceedings of the board of directors for the last three (3) years;

(10) A statement of all contributions accepted under § 43-38-501, the identity of the contribution and the agreed value of the contribution;

(11) A copy of all contribution agreements and contribution allowance agreements; and

(12) A copy of the cooperative's most recent annual report delivered to the secretary of state under § 43-38-120.



§ 43-38-119 - Preparation of annual reports.

(a) A cooperative shall prepare financial statements at least annually, which may be consolidated or combined statements of the cooperative and one (1) or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the reporting period and an income statement for that period. If financial statements are prepared for the cooperative on the basis of generally accepted accounting principles, the financial statements of any subsidiary must also be prepared on that basis. If requested in writing by any member or holder of financial rights, the cooperative shall furnish the statements to such person as set out in subsection (c).

(b) If the annual financial statements are reported by a public accountant, the accountant's report must accompany them. If not, the statements must be accompanied by a statement of the chief manager or the person responsible for the cooperative's accounting records:

(1) Stating that person's reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis for accounting consistent with the statements prepared for the preceding year.

(c) A cooperative shall mail the annual financial statements to each requesting member or holder of financial rights, within one (1) month after notice of the request; provided however, that with respect to the financial statements for the most recently completed fiscal year, the statements shall be mailed to the member within four (4) months after the close of the fiscal year.



§ 43-38-120 - Filing of annual reports -- Required information -- Currency of report -- Time of filing.

(a) Each domestic cooperative shall deliver to the secretary of state for filing an annual report that sets forth:

(1) The name of the cooperative and the jurisdiction under whose law it is incorporated;

(2) The street address and zip code of its registered office and the name of its registered agent at that office in this state;

(3) The street address, including the zip code, of its principal executive office;

(4) The names and business addresses, including the zip code, of its board;

(5) The names and business addresses, including the zip code, of its managers or equivalent;

(6) The federal employer identification number (FEIN) of the cooperative, or if such number has not been obtained, a representation that it has been applied for; and

(7) The number of members of the cooperative at the date of filing.

(b) Information in the annual report shall be current as of the date the annual report is executed on behalf of the cooperative.

(c) Every cooperative shall file the annual report with the secretary of state on or before the first day of the fourth month following the end of the close of the cooperative's fiscal year.



§ 43-38-121 - Indemnification.

Subject to such standards and restrictions, if any, as are set forth in its articles or bylaws, a cooperative may, and shall have the power to, indemnify and hold harmless any member or officer or other person from and against any and all claims and demands whatsoever.



§ 43-38-122 - Merger and consolidation.

(a) Unless otherwise prohibited, cooperatives organized under the laws of this state may merge or consolidate with each other or other business entities organized under the laws of this state or another state by complying with this section or the law of the state where the surviving or new business entity will exist.

(b) To initiate a merger or consolidation of a cooperative, a written plan of merger or consolidation shall be prepared by the board or by a committee selected by the board to prepare a plan. The plan shall state:

(1) The names of the constituent cooperatives and other business entities;

(2) The name of the surviving or new cooperative or other business entity;

(3) The manner and basis of converting membership or ownership interests of the constituent cooperatives or business entities into membership or ownership interests in the surviving or new cooperative or business entity;

(4) The terms of the merger or consolidation;

(5) The proposed effect of the consolidation or merger on the members and patron members of the cooperative;

(6) For a consolidation, the plan shall contain the articles of the entity or organizational documents to be filed with the state in which the entity is organized; and

(7) Any other provisions required by the laws under which any party to the merger is organized.

(c) The following shall apply to notice:

(1) The board shall mail a merger or consolidation or otherwise transmit or deliver notice to each member. The notice shall contain:

(A) The full text of the plan; and

(B) The time and place of the meeting at which the plan will be considered; and

(2) A cooperative with more than two hundred (200) members may provide the merger or consolidation notice in the same manner as a regular members' meeting notice.

(d) The following shall apply to the adoption of a plan of merger or consolidation:

(1) A plan of merger or consolidation is adopted if:

(A) The directors recommend the plan of merger or consolidation be approved by the members, unless the directors determine that, because of conflict of interest or due to the special circumstances, it should make no recommendation, in which case the directors shall submit the plan of merger or consolidation to the members of the cooperative for approval without recommendation and, in connection with the submission, shall communicate the basis for its determination that the plan be submitted for approval without any recommendation;

(B) A quorum of the members is registered as being present or represented by mail vote at the meeting; and

(C) The plan is approved by two-thirds (2/3) of the votes cast, or for a cooperative with articles or bylaws requiring more than two-thirds (2/3) of the votes cast or other conditions for approval, the plan is approved by a proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied;

(2) After the plan has been adopted, articles of merger or consolidation stating the plan and that the plan was adopted according to this chapter shall be signed by the chair, vice-chair, records officer or documents officer of each cooperative merging or consolidating;

(3) The articles of merger or consolidation shall be filed in the office of the secretary of state and must set forth:

(A) The name, jurisdiction and date of formation or organization of each of the cooperatives or other entities that are a party to the merger;

(B) That a plan of merger has been approved and executed by each of the cooperatives and other business entities that are a party to the merger;

(C) The name and address of the principal executive office or equivalent thereof, of the surviving or resulting entity into which the other entities will merge;

(D) The future effective date or time, which shall be a date or time certain and which shall comply with § 43-38-1109(b) of the merger, if it is not to be effective upon the filing of the plan of merger;

(E) That the plan of merger is on file at a place of business of the surviving or resulting entity, and shall state the address thereof;

(F) That a copy of the plan of merger will be furnished by the surviving or resulting entity, on request and without cost, to any member of any domestic cooperative or any persons holding an interest in any other entity that is or was a party to the merger; and

(G) If the surviving or resulting entity is not a domestic cooperative, a statement that such surviving or resulting entity agrees that it may be served with process in this state in any action, suit or proceeding for the enforcement of any obligation of any entity that is a party to the merger, irrevocably appointing the secretary of state as its agent to accept service of process in any such action, suit or proceeding and specifying the address to which a copy of the process shall be mailed to it by the secretary of state. In the event of service hereunder upon the secretary of state, the procedures set forth in § 43-38-111 shall be applicable, except that the plaintiff in any such action, suit or proceeding shall furnish the secretary of state with the address specified in the certificate of merger provided for in this section and any other address that the plaintiff may elect to furnish, together with copies of such process as required by the secretary of state, and the secretary of state shall notify such surviving or resulting other business entity at all addresses furnished by the plaintiff in accordance with the procedures set forth in § 43-38-111;

(4) For a merger, the articles of the surviving cooperative subject to this chapter are deemed amended to the extent provided in the articles of merger; and

(5) Unless a later date is provided in the plan, the merger or consolidation is effective when the articles of merger or consolidation are filed in the office of the secretary of state.

(e) The following shall apply to the effect of a merger:

(1) After the effective date, the cooperatives or other business entities that are parties to the plan become a single entity. For a merger, the surviving business entity is the business entity designated in the plan. For a consolidation, the new cooperative or other business entity is the business entity provided for in the plan. Except for the surviving or new business entity, the separate existence of all business entities that are parties to the plan cease on the effective date of the merger or consolidation. The articles of merger as filed with the office of the secretary of state shall act as notice of dissolution and articles of termination for a domestic cooperative that is not the surviving or resulting entity in the merger;

(2) The surviving or new business entity possesses all of the rights and property of each of the merged or consolidated business entities and is responsible for and assumes all their obligations and duties. The title to property of the merged or consolidated business entity is vested in the surviving or new business entity without reversion or impairment of title caused by the merger or consolidation. All liens upon any property of any of the merged business entities shall be preserved unimpaired and may be enforced against the surviving or resulting entity to the same extent as if the debts, liabilities and duties had been incurred or contracted by the surviving or resulting party; and

(3) The right of a creditor may not be impaired by the merger or consolidation without the creditor's consent.

(f) The fee to be paid to the secretary of state for filing articles of merger or consolidation shall conform with § 43-38-1103.



§ 43-38-123 - Management of property and assets.

(a) A cooperative may, by affirmative vote of a majority of the board present, upon those terms and conditions and for those considerations, which may be money, securities, or other instruments for the payment of money or other property, as the board of directors considers expedient, and without member approval:

(1) (A) Sell, lease, transfer, or otherwise dispose of all or substantially all of its property and assets in the usual and regular course of its business;

(B) Grant a security interest in all or substantially all of its property and assets whether or not in the usual and regular course of its business; or

(C) Transfer any or all of its property to a business entity all the ownership interests of which are owned by the cooperative.

(2) Unless the articles require it, approval by the members of a transaction described in subdivision (a)(1) is not required.

(b) A cooperative, by affirmative vote of a majority of the board of directors present, may sell, lease, transfer, or otherwise dispose of all or substantially all of its property and assets, including its good will, not in the usual and regular course of its business, upon those terms and conditions and for those considerations, which may be money, securities, or other instruments for the payment of money or other property, as the board of directors considers expedient, when approved at a regular or special meeting of the members by the affirmative vote of the owners of a majority of the voting power of the interests entitled to vote. Written notice of the meeting must be given to all members whether or not they are entitled to vote at the meeting. The written notice must state that a purpose of the meeting is to consider the sale, lease, transfer, or other disposition of all or substantially all of the property and assets of the cooperative.

(c) Confirmatory deeds, assignments, or similar instruments to evidence a sale, lease, transfer, or other disposition may be signed and delivered at any time in the name of the transferor by its current chair of the board of directors or authorized agents.

(d) The transferee is liable for the debts, obligations, and liabilities of the transferor only to the extent provided in the contract or agreement between the transferee and the transferor or to the extent provided by the statutes of this state.



§ 43-38-124 - Promulgation of rules and regulations -- Destruction of records.

The secretary of state has the authority and is empowered to perform the duties required of the secretary of state by this chapter including, without limitation, the authority to promulgate necessary and appropriate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, and the power to destroy any records in the secretary of state's office concerning a cooperative ten (10) years after such cooperative has dissolved, withdrawn from the state or has had its certificate of authority revoked.



§ 43-38-125 - Deputies of the secretary of state.

An act of a duly authorized deputy of the secretary of state in the secretary of state's behalf under this chapter is the equivalent of the act of the secretary of state; provided, however, that the deputy signs the name of the secretary of state by the deputy as deputy.






Part 2 - Organization of Cooperative

§ 43-38-201 - Organizational purpose.

A cooperative may be formed and organized on a cooperative plan as provided under this title, to market, process, or otherwise change the form or marketability of crops, livestock and other agricultural products, including manufacturing and further processing of those products and other purposes that are necessary or convenient to facilitate the production or marketing of agricultural products by patron members and other purposes that are related to the business of the cooperative; to provide supplies and services to its members; and for purposes that cooperatives are authorized by law.



§ 43-38-202 - Organizers -- Date of formation.

(a) A cooperative may be organized by one (1) or more individuals who are adult natural persons, who may act for themselves as individuals or as the agents of other entities, by filing with the secretary of state articles for the cooperative that contain the information required by § 43-38-203. The organizers forming the cooperative need not be members of the cooperative. Unless a delayed effective date is specified in the articles, the cooperative is formed and its existence begins when the articles are filed with the secretary of state.

(b) If the date of formation is the date of filing of the articles, the secretary of state's acceptance for filing of the articles is conclusive proof that the organizers satisfied all conditions precedent to formation, except in a proceeding by the state to cancel or revoke the formation or existence of the cooperative or to dissolve the cooperative involuntarily.

(c) If the date of formation of the cooperative is later than the date of filing of the initial articles with the secretary of state, the organizers or any member may, within thirty (30) days after the date of actual formation, file a certificate of formation that states that the cooperative was formed and the date of formation. If a certificate of formation is not filed within one hundred twenty (120) days from the date of initial filing of the articles, the presumed effective date of the formation shall be on the ninetieth day following the date of filing of the articles. The presumption, however, can be rebutted.

(d) If the date of formation of the cooperative is later than the date of filing of the initial articles with the secretary of state, the secretary of state's acceptance for filing of the certificate of formation is conclusive proof that the organizers satisfied all conditions precedent to formation, except in a proceeding by the state to cancel or revoke the formation or existence of the cooperative or to dissolve the cooperative involuntarily.



§ 43-38-203 - Articles of organization -- Preparing and filing -- Approval -- Hearing on rejection of articles.

(a) The organizers shall prepare the articles, which shall include:

(1) The name of the cooperative that satisfies the requirements of § 43-38-105;

(2) The purpose of the cooperative;

(3) The name and address of each organizer;

(4) The street address and zip code of the principal place of business for the cooperative and the county in which the office is located;

(5) The period of duration for the cooperative, if the duration is not to be perpetual;

(6) The capital structure of the cooperative, including a statement of the classes and relative rights, preferences, and restrictions granted to or imposed upon each class of member interests, the rights to share in profits or distributions of the cooperative, and the authority to issue member interests, which may be designated to be determined by the board;

(7) A provision designating the voting and governance rights, including which membership interests have voting power and any limitations or restrictions on the voting power, which shall be in accordance with this chapter;

(8) A statement that patron membership interests with voting power shall be restricted to one (1) vote for each member, regardless of the amount of patron membership interests held in the affairs of the cooperative, or a statement describing the allocation of voting power allocated as prescribed in this chapter;

(9) A statement that membership interests held by a member are transferable only with the approval of the board or as provided in the bylaws;

(10) The names, post office addresses, and terms of office of the directors of the first board;

(11) A statement as to how profits and losses will be allocated and cash will be distributed between patron membership interests collectively and nonpatron membership interests collectively, a statement that net income allocated to patron membership interests as determined by the board in excess of dividends and additions to reserves shall be distributed on the basis of patronage, and that the records of the cooperative shall include the interests of patron membership interests and nonpatron membership interests that may be further described in the bylaws, of any classes, and in the reserves; and

(12) The street address and the zip code of the initial registered office of the cooperative, the county in which the office is located, and the name of its initial registered agent in that office.

(b) The articles shall contain the provisions in subsection (a), except that the names, post office addresses of the directors of the first board may be omitted after their successors have been elected by the members or the articles are amended or restated in their entirety.

(c) The articles may contain any other lawful provision.

(d) The articles shall be signed by the organizers.

(e) The original articles shall be filed with the secretary of state. The fee for filing the articles with the secretary of state shall be subject to § 43-38-1103(a).

(f) When the articles of organization have been filed with the secretary of state and the required fee has been paid to the secretary of state, it shall be presumed that all conditions precedent that are required to be performed by the organizers have been met.

(g) Articles of organization for a cooperative shall not be accepted for filing by the secretary of state unless the articles of organization have been approved in writing by the commissioner. Approval by the commissioner shall be based on a determination by the commissioner that the cooperative will provide new or improved markets for agriculture products in Tennessee or that the cooperative will provide opportunities for patron members of the cooperative to participate in the processing of agricultural products in Tennessee.

(h) The commissioner shall either approve or reject the proposed articles of organization within thirty (30) days after all information required by the commissioner has been submitted.

(i) If a submission of the articles of organization is rejected by the commissioner, the person or persons submitting the articles of organization may request a hearing to be conducted as a contested case hearing in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. There shall be no right to a hearing pursuant to this subsection (i) unless a written request for a hearing is received by the commissioner within thirty (30) days of the commissioner's rejection of the proposed articles of organization.



§ 43-38-204 - Existence -- Duration.

(a) The existence of a cooperative shall begin when the articles are filed with the secretary of state.

(b) A cooperative shall have a perpetual duration unless the cooperative provides for a limited period of duration in the articles of organization.






Part 3 - Bylaws

§ 43-38-301 - Bylaws -- Provisions --Amendments.

(a) A cooperative shall have bylaws in writing governing the cooperative's business affairs, structure, the qualifications, classification, rights and obligations of members, and the classifications, allocations and distributions of membership interests.

(b) The bylaws of a cooperative may be adopted or amended by the board of directors as provided in subsection (c), or at a regular or special members' meeting if:

(1) The notice of the regular or special meeting contains a statement that the bylaws or restated bylaws will be voted upon and copies are included with the notice, or copies are available upon request from the cooperative and summary statement of the proposed bylaws or amendment is included with the notice;

(2) A quorum is registered as being present or represented by mail or alternative voting method if the mail or alternative voting method is authorized by the board; and

(3) The bylaws or amendment is approved by a majority vote cast, or, for a cooperative with articles or bylaws requiring more than majority approval or other conditions for approval, the bylaws or amendment is approved by a proportion of the vote cast or a number of the total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

(c) Until the next annual or special members' meeting, the majority of directors may adopt and amend bylaws for the cooperative that are consistent with subsection (d). Bylaws may be further amended or repealed by the members at an annual or special members' meeting.

(d) Bylaws may contain any provision relating to the management or regulation of the affairs of the cooperative that are not inconsistent with law or the articles, and shall include the following:

(1) The number of directors, and the qualifications, manner of election, powers, duties, and compensation, if any, of directors;

(2) The qualifications of members and any limitations on their number;

(3) The manner of admission, withdrawal, suspensions, and expulsion of members; and

(4) Generally, the governance rights, financial rights, assignability of governance and financial rights, and other rights, privileges and obligations of members and their membership interests, which may be further described in member control agreements.



§ 43-38-302 - Approval of and agreement to bylaws -- Vote to amend -- Enforcement.

(a) Except as otherwise provided in the articles, the bylaws must initially be agreed to by all members or the organizer or organizers. Any person becoming a member after the bylaws have been adopted by the organizers or the members will be deemed to have agreed to the bylaws.

(b) Unless otherwise provided in the articles or the bylaws, the amendment of the bylaws shall require the vote of members necessary to amend the articles.

(c) (1) A court of equity may enforce the bylaws by injunction or by such other equitable relief as the court in its discretion determines to be fair and appropriate in the circumstances.

(2) As an alternative to injunctive or other equitable relief, when § 43-38-1015 is applicable, a court of equity may conduct or continue the dissolution and winding up of the cooperative.

(3) Notwithstanding any provision of law to the contrary, any agreement to give dissolution avoidance consent, whether or not contained in the articles, the bylaws or other agreement entered into before the event of dissolution, is not specifically enforceable.



§ 43-38-303 - Emergency bylaws.

(a) Unless the article provides otherwise, the board of directors or the organizers of a cooperative may adopt bylaws to be effective only in an emergency. The emergency bylaws, which are subject to amendment or repeal by the members, may make all provisions necessary for managing the cooperative during the emergency, including:

(1) Procedures for calling a meeting of the board of directors;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Action taken in good faith in accordance with the emergency bylaws:

(1) Binds the cooperative; and

(2) May not be used to impose liability on a director, officer, employee or agent of the cooperative.






Part 4 - Articles of Cooperative

§ 43-38-401 - Amendment of articles -- No vested property rights conferred.

(a) A cooperative may amend its articles at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment.

(b) A member of a cooperative does not have a vested property right resulting from any provision in the articles or bylaws, including provisions relating to management control, capital structure, distribution, entitlement or purpose or duration of the cooperative.



§ 43-38-402 - Procedure for amending articles.

(a) The articles of a cooperative shall be amended as follows:

(1) The board by majority vote shall pass a resolution stating the text of the proposed amendment. The text of the proposed amendment and an attached mail ballot, if the board has provided for a mail ballot in the resolution or alternative method approved by the board and stated in the resolution, shall be mailed or distributed with a regular or special meeting notice to each member. The notice shall designate the time and place of the meeting for the proposed amendment to be considered and voted on; and

(2) If a quorum of the members is registered as being present or represented by alternative vote at the meeting, the proposed amendment is adopted:

(A) If approved by a majority of the votes cast; or

(B) For a cooperative with articles or bylaws requiring more than majority approval or other conditions for approval, the amendment is approved by a proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

(b) After an amendment has been adopted by the members, the amendment shall be signed by the chair, vice-chair, records officer, or assistant records officer and a copy of the amendment filed in the office of the secretary of state.

(c) A certificate shall be prepared stating:

(1) The vote and meeting of the board adopting a resolution of the proposed amendment;

(2) The notice given to members of the meeting at which the amendment was adopted;

(3) The quorum registered at the meeting; and

(4) The vote cast adopting the amendment.

(d) The certificate shall be signed by the chair, vice-chair, records officer or financial officer and filed with the records of the cooperative.

(e) A majority of directors may amend the articles if the cooperative does not have any members with voting rights.



§ 43-38-403 - Filing of amendments.

A cooperative amending its articles of organization shall deliver to the secretary of state for filing articles of amendment setting forth:

(1) The name of the cooperative;

(2) The text of each amendment adopted;

(3) The date of each amendment's adoption;

(4) If an amendment was duly adopted by the board of directors without member action, a statement to that effect and that member action was not required; and

(5) If an amendment was duly adopted by the members, a statement to that effect.



§ 43-38-404 - Restatement of articles.

(a) A cooperative's board of directors may restate its articles at any time with or without member action.

(b) The restatement may include one (1) or more amendments to the articles. If the restatement includes an amendment requiring member approval, it shall be adopted as provided in § 43-38-402.

(c) If the board of directors submits a restatement for member action, the cooperative shall notify each member, whether or not entitled to vote, of the proposed members' meeting in accordance with § 43-38-512. The notice shall also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.

(d) A cooperative restating its articles shall deliver to the secretary of state the restated articles, setting forth the name of the cooperative and the text of the restated articles, together with a certificate setting forth:

(1) Whether the restatement contains an amendment to the articles requiring member approval and, if it does not, that the board of directors adopted the restatement; or

(2) If the restatement contains an amendment to the articles requiring member approval, the information required by § 43-38-403.

(e) If the restatement contains an amendment to the articles, it shall be designated in the heading "Amended and Restated Articles".

(f) The restated articles must contain all the requirements of articles as set forth in § 43-38-203.

(g) Duly adopted and restated articles supersede the original articles and all prior amendments to the articles.

(h) The secretary of state may certify restated articles as the articles currently in effect without including the certificate information required by subsection (d).



§ 43-38-405 - Court ordered plan of reorganization.

(a) A cooperative's articles may be amended without action by the board of directors or members to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute, if the articles after amendment contain only provisions required or permitted by § 43-38-203.

(b) The individual or individuals designated by the court shall deliver to the secretary of state for filing articles of amendment setting forth:

(1) The name of the cooperative;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) Members of a cooperative undergoing reorganization do not have dissenters' rights, except as and to the extent provided in the reorganization plan.

(d) This section does not apply after entry of a final decree in the reorganization proceedings, even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



§ 43-38-406 - Effect of amendment on cause of action.

An amendment to the articles does not affect a cause of action existing against or in favor of the cooperative, a proceeding to which the cooperative is a party or the existing rights of persons other than members of the cooperative. An amendment changing a cooperative's name does not abate a proceeding brought by or against the cooperative in its former name.






Part 5 - Membership

§ 43-38-501 - Amount and division of membership of interests -- Selling and transferring interests -- Purchasing interests -- Dissent.

(a) The authorized amount and divisions of patron membership interests and nonpatron membership interests may be increased or decreased or established or altered, in accordance with the restrictions in this chapter by amending the articles at a regular members' meeting or at a special members' meeting called for the purpose of the amendment.

(b) Authorized membership interests may be issued pursuant to contribution agreements containing the terms and conditions prescribed in the articles or bylaws, or if authorized in the articles or bylaws as determined by the board. The cooperative shall disclose to any person or entity acquiring membership interests to be issued by the cooperative, the organization, capital structure and known business prospects and risks of the cooperative, the nature of the governance and financial rights of the membership interest being acquired and of other classes of membership and membership interests. The cooperative shall notify all members of the membership interests being offered by the cooperative. A membership interest may not be issued until the subscription price of the membership interest has been paid for in cash or a cash equivalent or property with the value of the property to be contributed approved by the board.

(c) The patron membership interests collectively shall have not less than fifteen percent (15%) of the cooperative's financial rights to profit allocations and distributions.

(d) After issuance by the cooperative, membership interests in a cooperative may only be sold or transferred in accordance with §§ 43-38-504 and 43-38-505, in each instance, with the approval of the board.

(e) The cooperative may solicit and issue nonpatron membership interests on terms and conditions determined by the board and disclosed in the articles, bylaws or by separate disclosure to the members. Each member acquiring nonpatron membership interests shall sign a member control agreement or agree to the conditions of the bylaws, either of which shall describe the rights and obligations of the member as it relates to the nonpatron membership interests, the financial and governance rights, the transferability of the nonpatron membership interests, the division and allocations of profits and losses among the membership interests and membership classes, and financial rights upon liquidation. If the bylaws do not otherwise provide for the allocation of the profits and losses between patron membership interests and nonpatron membership interests, then the allocation of profits and losses among nonpatron membership interests individually and patron membership interests collectively shall be allocated on the basis of the value of contributions to capital made according to the patron membership interests collectively and the nonpatron membership interests individually to the extent the contributions have been accepted by the cooperative. Distributions of cash or other assets of the cooperative shall be allocated among the membership interests as provided in the articles and bylaws, subject to this chapter. If not otherwise provided, distributions shall be made on the basis of value of the capital contributions of the patron membership interests collectively and the nonpatron membership interests to the extent the contributions have been accepted by the cooperative.

(f) The bylaws may provide that the cooperative or the patron members, individually or collectively, have the first privilege of purchasing the membership interests of any class of membership interests offered for sale. The first privilege to purchase membership interests may be satisfied by notice to other members that the membership interests are for sale and a procedure by which members may proceed to attempt to purchase and acquire the membership interests. A membership interest acquired by the cooperative may be held to be reissued or may be retired and cancelled.

(g) Subject to the provisions in the bylaws, a member may dissent from and obtain payment for the fair value of the member's nonpatron membership interests in the cooperative if the articles or bylaws are amended in a manner that materially and adversely affects the rights and preferences of the nonpatron membership interests of the dissenting member. The dissenting member shall file a notice of intent to demand fair value of the membership interest with the records officer of the cooperative within thirty (30) days after the amendment of the bylaws and notice of the amendment to members; otherwise, the right of the dissenting member to demand payment of fair value for the membership interest is deemed to be waived. If a proposed amendment of the articles or bylaws shall be approved by the members, a member who is entitled to dissent and who wishes to exercise dissenter's rights shall file a notice to demand fair value of the membership interest with the records officer of the cooperative before the vote on the proposed action and shall not vote in favor of the proposed action; otherwise, the right to demand fair value for the membership interest by the dissenting member is deemed waived. After receipt of the dissenting member's demand notice and approval of the amendment, the cooperative has sixty (60) days to rescind the amendment or otherwise the cooperative shall remit the fair value for the one (1) member's interest to the dissenting member by one hundred eighty (180) days after receipt of the notice. Upon receipt of the fair value for the membership interest, the member has no further member rights in the cooperative.



§ 43-38-502 - Termination of membership.

(a) A member always has the power to terminate membership by withdrawing at any time. Unless otherwise provided in this chapter, the articles or the bylaws, any other withdrawal or termination shall be deemed wrongful.

(b) Unless otherwise provided in the articles, a member may not be expelled.

(c) If, for any reason, the continued membership of a member is terminated:

(1) If the existence and business of the cooperative is continued, then the member whose membership has terminated loses all governance rights and will be considered merely an assignee of the financial rights, owned before the termination of membership; or

(2) Unless the articles or bylaws provide otherwise, if the existence and business of the cooperative is not continued, the member whose continued membership has terminated, except through wrongful withdrawal or wrongful termination, retains all governance rights owned before the termination of the membership and may exercise those rights through the winding up and termination of the cooperative.

(d) If a member withdraws in contravention of the articles or bylaws, then:

(1) The member who has wrongfully withdrawn forfeits governance rights in the winding up and termination process or in the continued business; and

(2) The member who has wrongfully withdrawn is liable to all the other members and to the cooperative to the extent damaged, including the loss of foregone profits, by the wrongful withdrawal. These damages may be offset against any amount to be paid to the wrongfully withdrawing or terminating by the cooperative.

(e) If the business and existence of the cooperative are continued, any withdrawing or terminating member, whether the withdrawal or termination was wrongful or otherwise, is entitled to receive, subject to subsection (d), the lesser of the fair market value of the withdrawing or terminating member's interest determined on a going concern basis or the fair market value of the withdrawing member's interest determined on a liquidated basis.

(f) Except as provided in subsection (d), if the business and existence of the cooperative are not continued, then any withdrawing or terminating member, whether the withdrawal or termination was wrongful or otherwise, is entitled to receive that member's distribution under § 43-38-1009.

(g) Except as provided in the articles or bylaws, any amount to which a withdrawing or terminating member is entitled under subsection (e) or (f) shall be paid to the withdrawing or terminating member within six (6) months of the determination of the amount.

(h) Notwithstanding other provisions in this section, the articles or bylaws may establish the amount to be paid a withdrawing or terminating member or a method for establishing the amount and may also establish the terms of payment of the amount. The established amount, or the method of determining the amount, and the established terms of payment shall control.



§ 43-38-503 - Assignment of member's financial rights.

(a) Except as provided in subsection (c), a member's financial rights are transferable in whole or in part.

(b) An assignment of a member's financial rights entitles the assignee to receive, to the extent assigned, only the share of profits and losses and the distributions to which the assignor would otherwise be entitled. An assignment of a member's financial rights does not dissolve the cooperative and does not entitle or empower the assignee to become a member, to cause a dissolution, to exercise any governance rights, or, except as specifically provided by this chapter, to receive any notices from the cooperative, or to cause dissolution. The assignment may not allow the assignee to control the member's exercise of governance rights, and any attempt to do so shall be void.

(c) (1) A restriction on the assignment of financial rights may be imposed in the articles, in the bylaws, by a written resolution adopted by the members, or by a written agreement among, or other written action by, members, or among them and the cooperative.

(2) A restriction on the assignment of financial rights referenced in subdivision (c)(1) that is not manifestly unreasonable under the circumstances is enforceable against the owner of the restricted financial rights. A written restriction on the assignment of financial rights that is not manifestly unreasonable under the circumstances and is noted in the articles or bylaws may be enforced against a successor or transferee of the owner of the restricted financial rights, including a pledge or a legal representative, whether or not the successor or transferee of the owner had actual notice of the restriction. Unless noted in the articles or bylaws, a restriction, even though permitted by this section, is ineffective against a person without knowledge of the restriction.



§ 43-38-504 - Assignment of governance rights -- Consequence of ineffective assignment.

(a) A member may assign the member's full membership interest only by assigning all of the member's governance rights coupled with an assignment to the same assignee of all the member's financial rights. A member's governance rights are assignable only as provided in this section. A member or holder of a financial right has no power to assign all or any part of the member's membership interest or financial rights, except as provided in § 43-38-503 and this section.

(b) (1) Except as otherwise provided in the articles or the bylaws, a member may, without the consent of any other member, assign governance rights to another member.

(2) (A) Except as provided in subdivisions (b)(2)(B) and (b)(2)(C), any other assignment of any governance rights is effective only if all the directors, other than the director who is also a member seeking to make the assignment, approve the assignment by unanimous consent or otherwise if the articles or bylaws so permit. The consent may be evidenced in any manner specified in the articles or bylaws, but in the absence of specification, consent shall be evidenced by a written instrument, dated and signed by the person. The giving of consent is at the discretion of the consenting party and may be unreasonably withheld.

(B) If the articles or bylaws so provide, the directors who are members may approve, by a majority or greater in number of the nonassigning directors who are members, the assignment of governance rights to a nonmember. In the event there are no nonassigning governors who are members, the assignment must be approved by unanimous consent of the governors, or, if the articles or bylaws so permit, the assignment shall be approved by at least a majority vote of the members, exclusive of the member seeking to make the assignment.

(C) If permitted in the articles or bylaws, the governance rights associated with membership interests or classes of membership interests may be assigned without the consent of the members or the directors who are members.

(c) When an assignment of governance rights is effective under subsection (b):

(1) The assignee becomes a member, if not already a member; and

(2) An assignee who has become a member has, to the extent assigned, the rights and powers and is subject to the restrictions and liabilities, of a member under the articles, any bylaws and this chapter.

(d) When an assignment is effective under subsection (a):

(1) The assignee is liable for any obligations of the assignor existing at the time of transfer, except to the extent that, at the time the assignee became a member, the liability was unknown to the assignee, and could not be ascertained from the required records of the cooperative;

(2) Notwithstanding subdivision (d)(1), the assignee shall not be liable for the obligations of the assignor under § 43-38-904; and

(3) The assignor is not released from liability to the cooperative for obligations of the assignor existing at the time of transfer, except as provided in subdivision (d)(1).

(e) Unless otherwise provided in the articles or bylaws, the pledge or granting of a security interest, lien or other encumbrance in or against any or all of the membership interest of a member is not an assignment and shall not cause the member to cease to be a member or to cease to have the power to exercise any rights or powers of a member.

(f) If any purported or attempted assignment of governance rights is ineffective for failure to obtain the consent required in subsection (b):

(1) The purported or attempted assignment is ineffective in its entirety; and

(2) Any assignment of financial rights that accompanied the purported or attempted assignment of governance rights is void.



§ 43-38-505 - Restrictions on assignment of governance rights.

In addition to restrictions set forth in this chapter, restrictions on the assignment of governance rights may be imposed in accordance with the procedures and under the same conditions as stated in § 43-38-503(c) for restricting the assignment of financial rights.



§ 43-38-506 - When assignment of financial and governance rights effective.

Any permissible assignment of financial rights under § 43-38-503 and of governance rights under § 43-38-504 will be effective as to and binding upon the cooperative only when the assignee's name, address, social security or taxpayer identification number and the nature and extent of the assignment are reflected in the required records of the cooperative.



§ 43-38-507 - Judgment creditors of members.

On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the member's financial rights with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the member's financial rights under § 43-38-503. This section does not deprive any member or assignee of financial rights of the benefit of any exemption laws applicable to the membership interest. This section is the sole and exclusive remedy of a judgment creditor with respect to the judgment debtor's membership interest.



§ 43-38-508 - Death, incompetence, or bankruptcy of member -- Member that is dissolved, terminated, or in receivership.

(a) If a member who is an individual dies, a court of competent jurisdiction adjudges the member to be incompetent to manage the member's person or property, or the court places the individual in bankruptcy, the member's executor, administrator, guardian, conservator, trustee, or other legal representative, except as otherwise provided in the articles or bylaws, may exercise all of the member's rights, except voting rights, for the purpose of settling the estate or administering the member's property. If a member is a cooperative, trust, or other entity and is dissolved, terminated, or placed by a court in receivership or bankruptcy, the powers of that member, except as otherwise provided in the articles or bylaws, may be exercised by its legal representative or successor, except the interest shall be a non-voting interest.

(b) If an event referred to in subsection (a) causes the termination of a member's interest, then:

(1) As provided in § 43-38-502(c), the terminated member's interest will be considered to be merely that of an assignee of the financial rights owned before the termination of membership; and

(2) The rights to be exercised by the legal representative of the successor will be limited accordingly.



§ 43-38-509 - Contribution agreements or contribution allowance agreements -- Preemptive rights.

(a) Unless otherwise specifically provided in the articles or bylaws, members or parties, other than the cooperative, to a contribution agreement or a contribution allowance agreement shall not have preemptive rights. If the articles or bylaws provide for the possibility of preemptive rights, these rights shall be granted on the terms and conditions prescribed in the articles or bylaws to provide a fair and reasonable opportunity to exercise the rights to acquire additional proportional interests.

(b) A preemptive right is the right of a member to make contributions of a certain amount or to make a contribution allowance agreement specifying future contributions of a certain amount before the cooperative may accept new contributions from other persons or to make contribution allowance agreements with other persons.

(c) No preemptive rights arise as to contributions to be accepted from others or as to contribution allowance agreements to be made with others when the contribution is to be made:

(1) In a form other than money;

(2) Reflected pursuant to a plan of merger or exchange;

(3) Reflected pursuant to an employee or incentive benefit plan approved at a meeting by the affirmative vote of the owners of a majority of the voting power of all membership interests entitled to vote;

(4) Pursuant to a previously made contribution allowance agreement; or

(5) Reflected pursuant to a plan of reorganization approved by a court of competent jurisdiction pursuant to a statute of this state or of the United States.



§ 43-38-510 - Annual members' meetings.

(a) Regular members' meetings shall be held annually at a time determined by the board, unless otherwise provided for in the bylaws.

(b) The regular members' meeting shall be held at the principal place of business of the cooperative or at another conveniently located place as determined by the bylaws or the board.

(c) The officers shall submit reports to the members at the regular members' meeting covering the business of the cooperative for the previous fiscal year that show the condition of the cooperative at the close of the fiscal year.

(d) All directors shall be elected at the regular members' meeting for the terms of office prescribed in the bylaws, except for directors elected at district or unit meetings.

(e) The cooperative shall give notice of regular members' meetings by mailing the regular members' meeting notice to each member at the member's last known post office address or by other notification approved by the board and agreed to by the members. The notice must contain the date, time, and place of the meeting, and any other information required by this section. The regular members' meeting notice shall be published or otherwise given by approved method at least two (2) weeks before the date of the meeting or mailed at least fifteen (15) days before the date of the meeting.



§ 43-38-511 - Special members' meetings.

(a) Special members' meetings of the members may be called by:

(1) A majority vote of the board; or

(2) The written petition of at least twenty percent (20%) of the patron members, twenty percent (20%) of the nonpatron members or twenty percent (20%) of all members collectively, submitted to the chair.

(b) The cooperative shall give notice of a special members' meeting by mailing the special members' meeting notice to each member personally at the person's last known post office address or an alternative method approved by the board and the member individually or the members generally. For a member that is an entity, notice mailed or delivered by an alternative method shall be to an officer of the entity. The special members' meeting notice shall state the time, place, and purpose of the special members' meeting. The special members' meeting notice shall be issued within ten (10) days from and after the date of the presentation of a members' petition, and the special members' meeting shall be held within thirty (30) days after the date of the presentation of the members' petition.



§ 43-38-512 - Notice of meetings.

(a) (1) Except as otherwise provided in this chapter or in the articles, written notice to all meetings of members must be given to every member entitled to vote on the matters to be considered, unless:

(A) The meeting is an adjourned meeting and the date, time, and place of the meeting were announced at the time of adjournment; or

(B) The following have been mailed by first class, certified or registered mail to a member at the address in the cooperative records and returned undeliverable:

(i) Two (2) consecutive meeting notices; and

(ii) All payments of distributions for the greater of a twelve-month period or two (2) distributions.

(2) An action or meeting that is taken or held without notice under subdivision (a)(1)(B) has the same force and effect as if notice was given. If the member delivers a written notice of the member's current address to the cooperative, the notice requirement is reinstated.

(3) Unless otherwise provided in the articles or bylaws, the record date for the determination of the owners of membership interests entitled to notice of and to vote at any meeting of members is the close of business and the date before the first notice is sent to the members.

(b) The notice must contain the date, time and place of the meeting, and any other information required by this chapter. In the case of a meeting, other than the required annual meeting of the board of directors, the notice must contain a statement of the purposes of the meeting. The notice may also contain any other information required by the articles or bylaws or considered necessary or desirable by the person or persons calling the meeting.

(c) A certificate of the secretary or other person giving notice that the notice required by this section has been given, in the absence of fraud, shall be prima facie evidence of the facts stated therein.

(d) Notwithstanding provisions in the articles or bylaws to the contrary, all members and parties to contribution agreements or contribution allowance agreements, or both, shall be entitled to receive notices of the annual meetings of the members of a board-managed cooperative and notices of all meetings of a cooperative called for the purpose of considering any of the following actions:

(1) Dissolution;

(2) Liquidation;

(3) Sale of all or substantially all of the assets of the cooperative outside the ordinary course of business; or

(4) Merger.

(e) The failure of the cooperative to properly notify the parties not entitled to vote on a matter shall not invalidate or void any action described in this section taken at the meeting.



§ 43-38-513 - Certificate and statement of notice.

(a) After mailing special or regular members' meeting notices or otherwise delivering the notices, the cooperative shall execute a certificate containing the date of mailing or delivery of the notice and a statement that the special or regular members' meeting notices were mailed or delivered as prescribed by law.

(b) The certificate shall be made a part of the record of the meeting.



§ 43-38-514 - Failure to receive notice.

Failure of a member to receive a special or regular members' meeting notice does not invalidate an action that is taken by the members at a members' meeting.



§ 43-38-515 - Waiver of notice.

(a) A member may waive any notice required by this section. Except as otherwise provided in this section, a waiver of notice by a member entitled to notice is effective, whether given before or after the meeting or other balloting, if notice is given in writing, signed by the member entitled to the notice, and filed with the minutes or corporate records.

(b) A member's attendance at or participation in a meeting waives any required notice to the member of the meeting, unless the member, at the beginning of the meeting or promptly upon the member's arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting. The secretary is required to note the objection in the minutes of the meeting.



§ 43-38-516 - Action without a meeting on written consent.

(a) Unless the articles provide otherwise, any action required or permitted to be taken at a meeting of the members may be taken without a meeting by action on written consent as provided in § 43-38-517 or on recommendation of the board of directors as provided in § 43-38-518. Any action taken pursuant to § 43-38-517 or § 43-38-518 has the effect of a meeting and vote and may be described as such in any document. Any requirement in this chapter for action at a meeting will be satisfied by an action taken in accordance with § 43-38-517 or § 43-38-518.

(b) If this chapter, the articles or bylaws require that notice of proposed action be given to members and the action is to be taken by members pursuant to § 43-38-517 or § 43-38-518, then the cooperative must give its members who would not be entitled to vote on the matter a written notice of the proposed action at least ten (10) days before action is taken on written consent or at the same time notice is given to the members entitled to vote under § 43-38-518. The notice must contain or be accompanied by the same material that would have been required to be sent to members in a notice of meeting at which the proposed action would have been submitted to the members for action.



§ 43-38-517 - Procedure for taking action without a meeting on written consent.

(a) To take action on written consent:

(1) A written waiver of acting at a meeting must be signed by all members, or a smaller number or percentage interest as provided for in the articles or bylaws, but not less than a majority in voting power; and

(2) A written consent must be signed by members who own membership interests with voting power equal to the voting power that would be required to take the same action at a meeting of the members at which all members are present.

(b) The action must be evidenced by one (1) or more instruments evidencing the waiver and consent, which shall be delivered to the secretary for inclusion in the records of the cooperative. All such instruments may be signed in counterparts.

(c) If not otherwise determined under § 43-38-526, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a).

(d) Unless otherwise provided in the articles or the bylaws, the action on written consent is effective when the last required member signs the waiver and written consent, unless a different effective time is provided in the instrument evidencing the written consent itself.



§ 43-38-518 - Proposal to take action without a meeting -- Notice -- Procedure for calling a meeting.

(a) Except with respect to dissolution, liquidation or merger, the board of directors may, acting on the board's initiative, make a proposal to the members to take an action without a meeting. All members entitled to vote shall be given written notice of the proposal. The notice shall require a written response within a specified time, but not less than thirty (30) days from the effective date of the notice and shall contain the recommendation of the board of directors. The failure of a member to respond within the time specified in the notice shall constitute a vote in favor of the recommendation of the board of directors, as the case may be. The notice shall contain a statement concerning the voting effect of the failure of a member to timely respond to the proposal. Except as provided in subsection (b), if the voting power of the members responding in favor of the recommendation as to the proposal, combined with the voting power of the members failing to respond, is equal to the voting power that would be required to take the same action at a meeting of the members at which all members are present, then the proposal shall become the action of the members of the cooperative effective as of the expiration of the notice period.

(b) Notwithstanding subsection (a), if members with twenty percent (20%) of the aggregate voting power of the cooperative or the class, series, or group of the members entitled to vote on the specific matter notify the secretary in writing within fifteen (15) days of the giving of the notice that a meeting should be called to consider one (1) or more of the matters on which the board of directors has made recommendation, the vote may not be taken as provided in this section, but a meeting of the members shall be called to consider and to take action on the matter.



§ 43-38-519 - Quorum requirements.

(a) The quorum for a members' meeting to transact business shall be:

(1) Ten percent (10%) of the total number of members for a cooperative with five hundred (500) or fewer members; or

(2) Fifty (50) members for cooperatives with more than five hundred (500) members.

(b) In determining a quorum at a meeting, on a question submitted to a vote by mail or an alternative method, members present in person or represented by mail vote or the alternative voting method shall be counted. The attendance of a sufficient number of members to constitute a quorum shall be established by a registration of the members of the cooperative present at the meeting. The registration shall be verified by the chair or the records officer of the cooperative and shall be reported in the minutes of the meeting.

(c) An action by a cooperative is not valid or legal in the absence of a quorum at the meeting at which the action was taken.



§ 43-38-520 - Action of members after vote -- Class or series of memberships.

(a) The members shall take action by the affirmative vote of the owners of the greater of:

(1) A majority of the voting power of the membership interests present and entitled to vote on that item of business in a meeting in which a quorum is present; or

(2) A majority of the voting power that would constitute a quorum for the transaction of business at the meeting, except where this chapter, the articles of organization, or a member control agreement, requires a larger proportion. If the articles, bylaws, or a member control agreement requires a larger proportion than is required by this chapter for a particular action, the articles, bylaws, or the member control agreement controls.

(b) In any case where a class or series of membership interests is entitled to vote as a class or series by this chapter, the articles of organization, bylaws, a member control agreement, or the terms of the membership interests, the matter being voted upon must also receive the affirmative vote of the owners of the same proportion of the membership interests present of that class or series; or of the total outstanding membership interests of that class or series, as the proportion required pursuant to subsection (a), unless the articles, bylaws, or the member control agreement require a larger proportion. Unless otherwise stated in the articles, bylaws, or a member control agreement, in the case of voting as a class or series, the minimum percentage of the total voting power of membership interests of the class or series that must be present is equal to the minimum percentage of all membership interests entitled to vote required to be present under § 43-38-516.



§ 43-38-521 - Proxy voting prohibited.

Voting shall not be by proxy, except as provided in § 43-38-522(d).



§ 43-38-522 - Number of votes allowed -- Time for voting -- Method of voting -- Members represented by delegates -- Absentee ballots.

(a) A patron member of a cooperative is only entitled to one (1) vote on an issue to be voted upon by members holding patron membership interests, except that a patron member of a cooperative described in § 43-38-523 may be entitled to more than one (1) vote as provided in that section. On any matter of the cooperative, the entire patron members voting power shall be voted collectively based upon the vote of the majority of patron members' voting on the issue. A nonpatron member has the voting rights in accordance to the nonpatron membership interests as granted in the bylaws, subject to this chapter.

(b) A member or delegate may exercise voting rights on any matter that is before the members as prescribed in the articles or bylaws at a members' meeting from the time the member or delegate arrives at the members' meeting, unless the articles or bylaws specify an earlier and specific time for closing the right to vote.

(c) A member's vote at a members' meeting shall be in person or by mail if a mail vote is authorized by the board or by alternative method if authorized by the board, and not by proxy, except as provided in subsection (d).

(d) The following shall apply to members represented by delegates:

(1) A cooperative may provide in the articles or bylaws that units or districts of members are entitled to be represented at members' meetings by delegates chosen by the members of the unit or district. The delegates may vote on matters at the members' meeting in the same manner as a member. The delegates may only exercise the voting rights on a basis and with the number of votes as prescribed in the articles or bylaws;

(2) If the approval of a certain portion of the members is required for adoption of amendments, dissolution, merger, consolidation, or the sale of assets, the votes of delegates shall be counted as votes by the members represented by the delegate;

(3) Patron members may be represented by the proxy of other patron members; and

(4) Nonpatron members may be represented by proxy if authorized in the bylaws.

(e) The following shall apply to absentee ballots:

(1) A member who is or will be absent from a members' meeting may vote by mail or by an approved alternative method on the ballot prescribed in this subsection (e) on any motion, resolution or amendment that the board submits for vote by mail or alternative method to the members;

(2) The ballot shall be in the form prescribed by the board and contain:

(A) The exact text of the proposed motion, resolution or amendment to be acted on at the meeting; and

(B) The text of the motion, resolution or amendment for which the member may indicate an affirmative or negative vote;

(3) The member shall express a choice by marking an appropriate choice on the ballot and mail, deliver or otherwise submit the ballot to the cooperative in a plain, sealed envelope inside another envelope bearing the member's name or by an alternative method approved by the board; and

(4) A properly executed ballot shall be accepted by the board and counted as the vote of the absent member at the meeting.



§ 43-38-523 - Voting for cooperative constituted of other cooperatives or associations -- Cooperative organized into units or districts of patron members.

(a) A cooperative that is constituted entirely or partially of other cooperatives or associations may authorize by the articles or the bylaws for affiliated cooperative patron members to have an additional vote for:

(1) A stipulated amount of business transacted between the patron member cooperative and the central cooperative organization;

(2) A stipulated number of patron members in the member cooperative;

(3) A certain stipulated amount of equity allocated to or held by the patron member cooperative in the cooperative central organization; or

(4) A combination of methods in subdivisions (a)(1) through (a)(3).

(b) A cooperative that is organized into units or districts of patron members, may, by the articles or the bylaws, authorize the delegates elected by its patron members or have an additional vote for:

(1) A stipulated amount of business transacted between the patron members in the units or districts and the cooperative;

(2) A certain stipulated amount of equity allocated to or held by the patron members of the units or districts of the cooperative; or

(3) A combination of methods in subdivisions (b)(1) and (b)(2).



§ 43-38-524 - Written member control agreements.

(a) A written agreement among persons who are then members, including a sole member, or who have signed subscription or contribution agreements, relating to the control of any phase of the business and affairs of the cooperative, its liquidation, dissolution and termination, or the relations among members or persons who have signed subscription or contribution agreements is valid as provided in subsection (b). Wherever this chapter provides that a particular result may or must be obtained through a provision in the articles of organization or bylaws, the same result can be accomplished through a member control agreement valid under this section or through a procedure established by a member control agreement valid under this section.

(b) Other than patron member voting control under § 43-38-522 and patron member allocation and distribution provisions under §§ 43-38-901 and 43-38-902, a written agreement among persons described in subsection (a) that relates to the control of or the liquidation, dissolution and termination of the cooperative, the relations among them, or any phase of the business and affairs of the cooperative, including, without limitation, the management of its business, the declaration and payment of distributions, the sharing of profits and losses, the election of directors, the employment of members by the cooperative, or the arbitration of disputes, is valid, if the agreement is signed by all persons who are then the members of the cooperative, whether or not the members all have voting power, and all those who have signed contribution agreements, regardless of whether those signatories will, when members, have voting power.

(c) This section does not apply to, limit, or restrict agreements otherwise valid, nor is the procedure set forth in this section the exclusive method of agreement among members or between the members and the cooperative with respect to any of the matters described.

(d) Any assignee of any member's financial rights may not be a party to an agreement under subsection (a), unless that assignee is also a member or person or entity bound by a binding contribution agreement at the time the agreement is entered into.

(e) Unless otherwise provided in the articles, bylaws or the member control agreement, the member control agreement will not terminate if the cooperative is combined into a new cooperative pursuant to merger, whether by a merger in dissolution or otherwise. Any other termination of the cooperative's existence will automatically terminate the member control agreement.



§ 43-38-525 - Representative of the cooperative at meetings of cooperative owned business entities.

A cooperative that holds ownership interests of another business entity may, by direction of the cooperative's board, elect or appoint a person to represent the cooperative at a meeting of the business entity. The representative has authority to represent the cooperative and may cast the cooperative's vote at the business entity's meeting.



§ 43-38-526 - Determination of the owners of membership interests.

(a) The articles or bylaws may fix a "record date" for the determination of the owners of membership interests entitled to notice of and entitled to vote at a meeting, to demand a meeting, to vote or to take any other action. When a date is so fixed, only members on that date are entitled to notice of and permitted to vote at that meeting of members or to take any other action on the subject of this notice. If no date is so fixed, the record date is the close of business the business day before the first notice is sent.

(b) The secretary of the cooperative shall prepare a list of the names of all members who are entitled to vote at the meeting of the members and show the address of and membership interest or interests held by each member as reflected in the records of the cooperative.

(c) The list must be available for inspection and copying by any member, beginning two (2) business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the cooperative's principal executive office or at a place identified in the meeting notice in the city where the meeting will be held. A violation of this subsection (c) entitles any member seeking to inspect the list to equitable relief under § 43-38-705.



§ 43-38-527 - Grouping of members.

(a) A cooperative may group members and patron members into districts, units or another basis, if and as authorized in its articles and bylaws, which may include authorization for the board to determine the groupings.

(b) The board may do things necessary to implement the use of districts or units, including setting the time and place and prescribing the rules of conduct for holding meetings by districts or units to elect delegates to members' meetings.



§ 43-38-528 - Violations of articles, bylaws, member control agreements or marketing contracts -- Surrender of financial rights -- Surrender of voting rights.

(a) A member who knowingly, intentionally, or repeatedly violates a provision of the articles, bylaws, member control agreement or marketing contract with the cooperative, may be required by the board to surrender the financial rights of membership interest of any class owned by the member.

(b) The cooperative shall refund to the member for the surrendered financial rights of membership interest the lesser of the book value or market value of the financial right of the membership interest payable in not more than seven (7) years from the date of surrender, or the board may transfer all of any patron member's financial rights to a class of financial rights held by members who are not patron members, or to a certificate of interest that carries liquidation rights on par with membership interests and is redeemed within seven (7) years after the transfer as provided in the certificate.

(c) Membership interests required to be surrendered may be reissued or retired and cancelled by the board.

(d) A member who knowingly, intentionally or repeatedly violates a provision of the articles, bylaws, member control agreement, or a marketing contract, may be required by the board to surrender voting power in the cooperative.



§ 43-38-529 - Member liability.

A member is not, merely on account of that status, personally liable for the acts, debts, liabilities, or obligations of a cooperative. A member is liable for any unpaid subscription for the membership interest, unpaid membership fees, or a debt for which the member has separately contracted with the cooperative.



§ 43-38-530 - Inspection and copying of records by members.

(a) A member of the cooperative is entitled to inspect and copy, during regular business hours at the cooperative's principal executive office, any of the records of the cooperative described in § 43-38-118, if the member gives the cooperative written notice of the demand at least five (5) business days before the date on which the member wishes to inspect and copy.

(b) The right of inspection granted by this section may not be abolished or limited by a cooperative's articles or bylaws.

(c) This section does not affect:

(1) The right of a member to inspect records, if the member is in litigation with the cooperative, to the same extent as any other litigant; or

(2) The power of a court to compel the production of records for examination.



§ 43-38-531 - Inspection and copying of records by member's agent or attorney.

(a) A member's agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

(b) The right to copy records under § 43-38-530 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) The cooperative may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.



§ 43-38-532 - Enforcement of right to inspect and copy records.

(a) If a cooperative does not allow a member who complies with § 43-38-530(a) to inspect and copy any records required by that subsection to be available for inspection, a court in the county where the cooperative's principal executive office, or, if none in this state, its registered office, is located may summarily order inspection and copying of the records demanded at the cooperative's expense upon application of the member.

(b) If the court orders inspection and copying of the records demanded, it shall also order the cooperative to pay the member's costs, including reasonable counsel fees, incurred to obtain the order, if the member proves that the cooperative refused inspection without a reasonable basis for doubt about the right of the member to inspect the records demanded.

(c) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.






Part 6 - Board of Directors and Officers

§ 43-38-601 - Powers.

(a) All powers shall be exercised by or under the authority of, and the business and affairs of the cooperative shall be managed by or under the direction of the board of directors, subject to subsection (b) and any limitations set forth in the articles or bylaws agreement. A cooperative shall be board-managed, as designated in its articles. Unless otherwise provided in the articles or bylaws, each director shall have equal voting power per capita with each other director.

(b) For convenience, one (1) or more officers, members or directors may be designated in the articles as persons authorized to execute instruments transferring real property held in the name of the cooperative and may set forth any limitations on this authority. This designation, however, in the absence of a clear statement that the named person or persons are the only person or persons authorized to execute instruments transferring real property, does not imply that other members, officers or directors do not have the authority to execute such instruments under § 43-38-602. A grant of authority contained in the current articles is conclusive in favor of a person who gives value without knowledge to the contrary.



§ 43-38-602 - Agency of members in the cooperative.

(a) Unless the articles provide otherwise, no member is an agent of the cooperative for the purpose of its business, other than a member designated by the board of directors, including the execution in the cooperative name of any instrument, for apparently carrying on in the usual way the business of the cooperative of which the person is a member, and a member does not bind the cooperative, unless the member so acting has in fact the authority to act for the cooperative in the particular matter.

(b) Unless the articles provide otherwise, the following persons are agents of the cooperative and may legally bind the cooperative, subject to the limitation on these persons contained in this chapter:

(1) The president;

(2) A person designated in the articles or the bylaws as being so authorized; or

(3) A person designated in writing by action of the directors as being so authorized.



§ 43-38-603 - Goverance of cooperative.

A cooperative shall be governed by its board of directors, which shall take all action for and on behalf of the cooperative, except those actions reserved or granted to members.



§ 43-38-604 - Qualifications of directors.

The articles of organization or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a member of the cooperative, unless the articles of organization or bylaws so prescribe.



§ 43-38-605 - Number of directors.

The board shall have not less than three (3) directors.



§ 43-38-606 - Election of directors -- Alternative voting.

(a) Directors shall be elected for the term, at the time, and in the manner provided in this section and the bylaws. A majority of the directors shall be members and at least one (1) director shall be elected exclusively by the members holding patron membership interests. The voting authority of the directors shall be as prescribed in the bylaws; provided however, that at least fifty-one percent (51%) of the voting power on general matters of the cooperative shall be allocated to one (1) or more directors elected by members holding patron membership interests, or, in the alternative, one (1) or more directors elected by members holding patron membership interests shall have at least fifty-one percent (51%) voting power on general matters of the cooperative.

(b) Directors shall be elected at the regular members' meeting for the terms of office prescribed in the bylaws. Except for directors elected at district meetings, all directors shall be elected at the regular members' meeting.

(c) For a cooperative with districts or other units, members may elect directors on a district or unit basis, if provided in the bylaws. The directors may be nominated or elected at district meetings, if provided in the bylaws. Directors who are nominated at district meetings shall be elected at the annual regular members' meeting by vote of the entire membership, unless the bylaws provide that directors who are nominated at district meetings are to be elected by vote of the members of the district, at the district meeting or the annual regular members' meeting.

(d) The following shall apply to alternative voting:

(1) A member may not vote for a director other than by the member's presence at a meeting or by mail ballot authorized by the board of directors, unless alternative voting is authorized for election of directors by the articles or bylaws;

(2) The ballot shall be in a form prescribed by the board;

(3) The member shall mark the ballot for the candidate chosen and mail the ballot to the cooperative in a sealed plain envelope inside another envelope bearing the member's name, or shall vote in the alternative manner prescribed by the board; and

(4) If the ballot of the member is received by the cooperative on or before the date of the regular members' meeting, the ballot shall be accepted and counted as the vote of the absent member.

(e) If a member of a cooperative is not a natural person, and the bylaws do not provide otherwise, the member may appoint or elect one (1) or more natural persons to be eligible for election as a director to the board.



§ 43-38-607 - Filling vacancies.

If a patron member director's position becomes vacant for a director who was elected by patron members, the board shall appoint a patron member of the cooperative to fill the director's position until the next regular or special members' meeting; provided however, that if there is only one (1) patron member director, a special members' meeting shall be called to fill the patron member director vacancy. If the vacating director was not a patron member, the board shall appoint a patron member or a patron member's representative to fill the vacant position. At the next regular or special members' meeting, the members or patron members shall elect a director to fill the unexpired term of the vacant director's position.



§ 43-38-608 - Resignation of directors.

(a) A director may resign at any time by delivering written notice to the board of directors, its chair or president, or to the corporation.

(b) A resignation is effective when the notice is delivered, unless the notice specifies a later effective date.



§ 43-38-609 - Removal of directors.

(a) The members electing a director may remove the director at a members' meeting for cause related to the duties of the position of director and fill the vacancy caused by the removal.

(b) If a director is elected exclusively by the members holding patron membership interests, only the patron members may participate in the vote to remove the director.

(c) A director may be removed by the members or directors only at a meeting called for the purpose of removing the director, and the meeting notice must state that the purpose, or one (1) of the purposes, of the meeting is removal of directors.



§ 43-38-610 - Compensation of directors.

Unless the articles or bylaws provide otherwise, the board of directors may fix the compensation of directors.



§ 43-38-611 - Limitation of director's liability.

(a) A director's personal liability to the cooperative or members for monetary damages for breach of fiduciary duty as a director may be eliminated or limited in the articles, except as provided in subsection (b).

(b) The articles may not eliminate or limit the liability of a director for:

(1) A breach of the director's duty of loyalty to the cooperative or its members;

(2) Acts or omissions that are not in good faith or involve intentional misconduct or a knowing violation of law;

(3) A transaction from which the director derived an improper personal benefit; or

(4) An act or omission occurring before the date when the provision in the articles eliminating or limiting liability becomes effective.



§ 43-38-612 - Meetings of the board of directors -- Place -- Electronic communication -- Special meetings -- Notice -- Waiver of notice.

(a) Meetings of the board of directors may be held from time to time as provided in the articles or bylaws at any place within or without the state that the board of directors may select or by any means described in subsection (b). If the board of directors fails to select a place for a meeting, the meeting must be held at the principal executive office, unless the articles or bylaws provide otherwise.

(b) (1) Unless the articles or bylaws provide otherwise, the board of directors may permit any or all directors to participate by or conduct the meeting through the use of any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting and the minutes may reflect this.

(2) A meeting held by electronic communication shall be deemed held at the location required by this section, articles or bylaws.

(c) Unless the articles or bylaws provide otherwise, the chief manager or the lesser of a majority of the directors or two (2) directors may call a special meeting of the board of directors by giving two (2) days' notice to all directors of the date, time and place of the meeting. The notice need not state the purpose of the meeting, unless this chapter, the articles or the bylaws require it.

(d) If the day or date, time, and place of a board of directors' meeting have been provided in the articles or bylaws, or a regular meeting date, time and place have been established by the board of directors, no notice of the meeting is required. Notice of an adjourned meeting need not be other than by announcement at the meeting at which adjournment is taken; provided, that the period of adjournment does not exceed one (1) month for any one (1) adjournment.

(e) (1) A director may waive any notice required by this section, the articles or bylaws before or after the date and time stated in the notice. Except as provided in subdivision (e)(2), the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or other records of the cooperative.

(2) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting, unless the director at the beginning of the meeting, or promptly upon arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to any action taken at the meeting.



§ 43-38-613 - Quorum of the board.

(a) Unless the articles or bylaws require a different number, a quorum of a board of directors consists of:

(1) A majority of the fixed number of directors, if the cooperative has a fixed board size; or

(2) A majority of the number of directors prescribed under the articles or bylaws, or if no number is prescribed, the number in office immediately before the meeting begins, if the cooperative has a variable-range board.

(b) The articles or bylaws may authorize a quorum of a board of directors to consist of no fewer than one third (1/3) of the fixed or prescribed number of directors determined under subsection (a).

(c) If a quorum is present, the affirmative vote of a majority of directors present is the act of the board of directors, unless the act, articles or bylaws require the vote of a greater number of directors.

(d) If a quorum is present when a duly called or held meeting is convened, the directors present may continue to transact business until adjournment, even though the withdrawal of a number of directors originally present leaves less than the proportion or number otherwise required for a quorum.

(e) A director who is present at a meeting of the board of directors when cooperative action is taken is deemed to have assented to the action taken unless:

(1) The director objects at the beginning of the meeting, or promptly upon the director's arrival, to holding the meeting or transacting business at the meeting;

(2) The director's dissent or abstention from the action taken is entered in the minutes of the meeting; or

(3) The director delivers written notice of dissent or abstention to the presiding officer of the meeting before its adjournment or to the cooperative immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.



§ 43-38-614 - Action without a meeting of the board of directors.

(a) (1) Unless the articles or bylaws provide otherwise, an action required or permitted to be taken at a board of directors' meeting may be taken without a meeting. If all directors consent to taking the action without a meeting, the affirmative vote for the number of directors that would be necessary to authorize or take the action at a meeting is the act of the board of directors. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each director in one (1) or more counterparts, indicating the signing director's vote or abstention on the action, and shall be included in the minutes or filed with the cooperative's records reflecting the action taken.

(2) Notwithstanding subdivision (a)(1), the articles or bylaws may provide for written director action to be taken without all directors consenting to the waiver of actual meeting, but this consent must be of at least two thirds (2/3) of the directors.

(b) The written action is effective when the last required director signs the action, unless a different effective time is provided in the written action.

(c) If the articles or bylaws permit written action and waiver of meetings by less than all directors, all directors must be notified immediately of the action's text and effective date. Failure to provide the notice does not invalidate the written action. A director who does not sign or consent to the written action has no liability for the action or actions taken by this written action.

(d) A consent signed under this section has the effect of a meeting vote and may be described as such in any document. Any action requiring a meeting by the board of directors is satisfied by a consent signed under this section.



§ 43-38-615 - Creation of committees.

(a) Unless the articles or bylaws provide otherwise, the board of directors may create one (1) or more committees. A committee may consist of one (1) member. All members of committees of the board of directors who exercise powers of the board of directors must be members of the board of directors and serve at the pleasure of the board of directors.

(b) The creation of a committee and appointment of a member or members to it must be approved by the greater of:

(1) A majority of all the directors in office when the action is taken; or

(2) The number of directors required by the articles or bylaws to take action under § 43-38-613.

(c) Sections 43-38-612 -- 43-38-614, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

(d) To the extent specified by the board of directors or in the articles or bylaws, each committee may exercise the authority of the board of directors under § 43-38-603.

(e) A committee may not:

(1) Authorize distributions, except according to a formula or method prescribed by the board of directors;

(2) Fill vacancies on the board of directors or on any of its committees;

(3) Adopt, amend, or repeal bylaws; or

(4) Authorize or approve the issuance or sale or contract for sale of shares or determine the designation and relative rights, preferences, and limitation of a class or series of shares, except that the board of directors may authorize a committee, or senior executive officer of the cooperative, to do so within limits specifically prescribed by the board of directors.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in § 43-38-616.



§ 43-38-616 - Standards for directors.

(a) A director shall discharge the duties of the position as a director, including duties as a member of a committee, in good faith, in a manner the director reasonably believes to be in the best interests of the cooperative, and with the care an ordinary prudent person in a like position would exercise under similar circumstances.

(b) (1) A director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, prepared or presented by:

(A) One (1) or more officers or employees of the cooperative whom the director reasonably believes to be reliable and competent in the matters presented;

(B) Legal counsel, public accountants, or other persons as to matters that the director reasonably believes are within the person's professional or expert competence; or

(C) A committee of the board of directors of which the director is not a member, if the director reasonably believes the committee merits confidence.

(2) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subdivision (b)(1) unwarranted.

(c) A director is not liable for any action taken as a director, or any failure to take action, if the director performed the duties of the office in compliance with subsections (a) and (b).

(d) A director's personal liability to the cooperative or its members for monetary damages for breach of fiduciary duty as a director may be eliminated or limited in the articles or bylaws; such provisions shall not eliminate or limit the liability of a director for the following:

(1) For any breach of the director's duty or loyalty to the cooperative or its members; however, the articles or bylaws may define the duty loyalty in a manner to reflect the understanding of the parties; provided, that this definition is not manifestly unreasonable under the circumstances;

(2) For acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law;

(3) Under § 43-38-904; or

(4) For any act or omission occurring before the date when the provision in the articles eliminating or limiting liability becomes effective.

(e) Notwithstanding anything to the contrary in this section, the articles or bylaws may define the standard of conduct for directors in a manner to reflect the understanding of the parties; provided, that this definition is not manifestly unreasonable under the circumstances.

(f) A person alleging a violation of this section has the burden of proving the violation.



§ 43-38-617 - Conflict of interest.

(a) A conflict of interest transaction is a transaction with the cooperative in which a director, officer or non-director member of a special litigation committee of the cooperative has a direct or indirect interest. A conflict of interest transaction is not voidable by the cooperative solely because of the director's or officer's interest in the transaction if any one (1) of the following is true:

(1) The material facts of the transaction and the director's or officer's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction;

(2) The material facts of the transaction and director's or officer's interest were disclosed or known to the members entitled to vote and they authorized, approved, or ratified the transaction;

(3) The transaction was fair to the cooperative;

(4) The transaction was of a nature in which the conflict of interest is waived by the articles or bylaws. The waiver shall be upheld unless manifestly unreasonable under the circumstances.

(b) For purposes of this section, a director or officer of the cooperative has an indirect interest in a transaction, if, but not only if:

(1) Another entity in which the director or officer has material financial indirect interest or in which the director or officer is a general partner is party to the transaction; or

(2) Another entity of which the director or officer is a governor, director, manager, officer or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the cooperative.

(c) For purposes of subdivision (a)(1), a conflict of interest transaction is authorized, approved, or ratified, if it receives the affirmative vote of a majority of the directors on the board of directors, or on the committee, who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum must be present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subdivision (a)(1), if the transaction is otherwise authorized, approved, or ratified as provided in subdivision (a)(1).

(d) For purposes of subdivision (a)(2), a conflict of interest transaction is authorized, approved, or ratified if it receives the vote of a majority of the membership interests entitled to be counted under this subsection (d). Membership interests owned by or voted under the control of a director or officer who has a direct or indirect interest in the transaction, and membership interests owned by or voted under the control of an entity described in subdivision (b)(1), may not be counted in a vote of members to determine whether to authorize, approve or ratify a conflict of interest transaction under subdivision (a)(2). The vote of those membership interests, however, shall be counted in determining whether the transaction is approved under other provisions of this chapter. A majority of the membership interests, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection (d) constitutes a quorum for the purpose of taking action under this section.



§ 43-38-618 - Officers.

The cooperative shall have a president and a secretary who shall not be the same person, and such other officers as may be elected or appointed by the board of directors in accordance with § 43-38-619.



§ 43-38-619 - Election or appointment of officers.

The board of directors shall elect or appoint, in a manner set forth in the articles or bylaws or in a resolution approved by the affirmative vote of a majority of the directors present, a president, secretary and any other officers or agents the board of directors considers necessary or desirable for the operation and management of the cooperative. These officers and agents have the powers, rights, duties, responsibilities, and terms of office provided for in the articles or bylaws, or as determined by the board of directors.



§ 43-38-620 - Residency requirements for officers.

Officers need not be residents of this state or members of the cooperative, unless the articles or bylaws so require. The articles or bylaws may prescribe other qualifications for officers.



§ 43-38-621 - Standards for officers.

(a) An officer with discretionary authority shall discharge all duties under that authority:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner the officer reasonably believes to be in the best interest of the cooperative.

(b) In discharging these duties, an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One (1) or more officers or employees of the cooperative, or a subsidiary of the cooperative, whom the officer reasonably believes to be reliable and competent in the matter presented; or

(2) Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) An officer is not liable for any action taken as an officer or any failure to take any action, if the officer performed the duties of office in compliance with this section.



§ 43-38-622 - Resignation or removal of officers.

(a) An officer may resign at any time by delivering notice to the cooperative. A resignation is effective when the notice is delivered, unless the notice specifies a later effective date. If a resignation is made effective at a later date and the cooperative accepts the future effective date, the cooperative's board of directors may fill the pending vacancy before the effective date. The cooperative's board of directors may fill the pending vacancy before the effective date, if the board of directors provides that the successor does not take office until the effective date.

(b) A board of directors may remove any officer at any time with or without cause, and any officer or assistant officer, if appointed by another officer, may likewise be removed by that officer.






Part 7 - Derivative Proceedings

§ 43-38-701 - Derivative actions.

A member may not commence a proceeding in the name of a domestic cooperative, unless the member was a member of the cooperative when the transaction complained of occurred, or unless the member becomes a member through transfer by operation of law from one who was a member at that time.



§ 43-38-702 - Complaint.

A complaint in a proceeding brought in the name of a cooperative must allege with particularity the demand made, if any, to obtain action by the board of directors or officers, and either that the demand was refused or ignored, or why the member did not make a demand.



§ 43-38-703 - Court approval needed to discontinue or settle a proceeding.

A proceeding commenced under this part may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the cooperative or a class of members and holders of financial rights, the court shall direct that notice be given the members and holders of financial rights affected. If notice is so directed to be given, the court may determine which one (1) or more parties to the suit shall bear the expense of giving the notice, in the proportions the court finds to be reasonable in the circumstances, and the amount of the expense shall be awarded as special costs of the suit and recoverable in the same manner as other taxable costs.



§ 43-38-704 - Expenses.

(a) On termination of the proceeding the court may require the plaintiff to pay the defendant's reasonable expenses, including counsel fees, incurred in defending the proceeding, if it finds that the proceeding was commenced without reasonable cause.

(b) If a derivative action is successful in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of any such action, the court may award the plaintiff reasonable expenses, including reasonable counsel fees. If anything is so received by the plaintiff, the court shall make the award of the plaintiff's expenses payable out of those proceeds and direct the plaintiff to remit to the cooperative the remainder thereof, and if those proceeds are insufficient to reimburse the plaintiff's reasonable expenses, the court may direct that the award of the plaintiff's expenses or portion thereof be paid by the cooperative.



§ 43-38-705 - Equitable relief.

If a cooperative or an officer or director of the cooperative violates a provision of this chapter, a court in this state may, in an action brought by a member of the cooperative, grant any equitable relief it considers just and reasonable in the circumstances and award expenses, including counsel fees and disbursements, to the member.






Part 8 - Dissenter's Rights

§ 43-38-801 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cooperative" means a cooperative whose members have obtained rights to dissent under § 43-38-802(a), and includes any successor by merger;

(2) "Dissenter" means a member who is entitled to dissent from cooperative action under § 43-38-802(a) and who exercises that right when and in the manner required under this part;

(3) "Fair value" means the value of the dissenter's membership interest of a cooperative immediately before the effective date of the cooperative action referred to in § 43-38-802(a), excluding any appreciation or depreciation in anticipation of the cooperative action;

(4) "Interest" means interest from the effective date of the action referred to in § 43-38-802(a) that gave rise to the member's right to dissent until the date of payment, at the average auction rate paid on United States treasury bills with a maturity of six (6) months, or the closest maturity to that date, as of the auction date for such treasury bills closest to the effective date; and

(5) "Member" includes a former member when dissenter's rights exist because:

(A) The membership of the former member has terminated causing dissolution; and

(B) The dissolved cooperative has then entered into a merger under § 43-38-122 or § 43-38-123.



§ 43-38-802 - Actions entitling member to dissent.

(a) A member of a cooperative is entitled to dissent from and obtain payment of the fair value, as determined under § 43-38-807, of the member's membership interests in the event of any of the following cooperative actions:

(1) Consummation of a plan or merger to which the cooperative is a party;

(2) Consummation of a sale, lease, transfer, or other disposition of all or substantially all of the property and assets of the cooperative not made in the usual or regular course of the cooperative's business, but not including a disposition in dissolution described in § 43-38-1009(b), or a disposition pursuant to an order of a court, or a disposition for cash on terms requiring that all or substantially all of the net proceeds of disposition be distributed to the members in accordance with their respective membership interests within one (1) year after the date of disposition;

(3) Except as provided in the articles or bylaws in effect when the person becomes a member or placed in the agreement without the opposing vote of the member, an amendment of the articles or bylaws that materially and adversely affects the rights or preferences of the membership interests of the dissenting member because it:

(A) Alters or abolishes a preferential right of the membership interests;

(B) Alters or abolishes a preemptive right of the owner of the membership interests to make a contribution;

(C) Excludes or limits the right of a member to vote on a matter, or to cumulate votes, except as the right may be excluded or limited through the acceptance of contributions or the marking of contribution agreements pertaining to membership interests with similar or different voting rights; or

(D) Establishes or changes the conditions for or consequences of expulsion;

(4) An amendment to the articles or bylaws that materially and adversely affects the rights or preferences of the membership interests of the dissenting member because it:

(A) Changes a member's right to resign or retire; or

(B) Alters or abolishes a right in respect of the remedies of the membership interests, including a provision respecting a sinking fund for the redemption or repurchase of membership interests; and

(5) Any other cooperative action taken pursuant to a member vote to the extent the articles, the bylaws, or a resolution approved by the members provides that dissenting members are entitled to dissent and obtain payment for their membership interests.

(b) A member entitled to dissent and obtain payment for the member's membership interest under this part may not challenge the cooperative action creating the member's entitlement unless the action is unlawful or fraudulent with respect to the member or the cooperative.



§ 43-38-803 - Submitting action creating dissenter's right to vote.

(a) If proposed cooperative action creating dissenter's rights under § 43-38-802 is submitted to a vote at a members' meeting, the meeting notice must state that members are or may be entitled to assert dissenter's rights under this part and be accompanied by a copy of this part.

(b) If cooperative action creating dissenter's rights under § 43-38-802 is taken without a vote of the members, the cooperative shall notify in writing all members entitled to assert dissenter's rights that the action was taken and send them the dissenter's notice described in § 43-38-805.

(c) A cooperative's failure to give notice pursuant to this section will not invalidate the cooperative action.



§ 43-38-804 - Procedure for asserting dissenter's rights.

(a) If proposed cooperative action creating dissenter's rights under § 43-38-802 is submitted to vote at a members' meeting, a member who wishes to assert dissenter's rights:

(1) Must deliver to the cooperative, before the vote is taken, written notice of the member's intent to demand payment for the member's membership interest if the proposed action is effectuated; and

(2) Must not vote the member's membership interest in favor of the proposed action. No written notice of intent to demand payment is required of any member to whom the cooperative failed to provide the notice required by § 43-38-803.

(b) A member who does not satisfy the requirements of subsection (a) is not entitled to payment for the member's membership interest under this part.



§ 43-38-805 - Written notice to members.

(a) If proposed cooperative action creating dissenter's rights under § 43-38-802 is authorized at a members' meeting, the cooperative shall deliver a written dissenter's notice to all members who satisfied the requirements of § 43-38-804.

(b) The dissenter's notice must be sent no later than ten (10) days after the cooperative action was authorized by the members or effectuated, whichever is the first to occur, and must:

(1) State where the payment demand must be sent;

(2) Supply a form for demanding payment that includes the date of the first announcement to news media or to members of the principal terms of the proposed cooperative action and requires that the person asserting dissenter's rights certify whether or not the member acquired membership interest before that date;

(3) Set a date by which the cooperative must receive the payment demand, which date may not be fewer than one (1) nor more than two (2) months after the date required in subsection (a) is delivered; and

(4) Be accompanied by a copy of this part, if the cooperative has not previously sent a copy of this part to the member pursuant to § 43-38-803.



§ 43-38-806 - Duty to demand payment.

(a) A member sent a dissenter's notice described in § 43-38-805 must demand payment and certify whether the member acquired the membership interest before the date required to be set forth in the dissenter's notice pursuant to § 43-38-805(b)(2).

(b) The member who demands payment under subsection (a) retains all other rights of a member until these rights are cancelled or modified by the effectuation of the proposed cooperative action.

(c) A member who does not demand payment by the date set in the dissenter's notice is not entitled to payment for the member's membership interest under this part.

(d) A demand for payment filed by a member may not be withdrawn unless the cooperative with which it was filed, or the surviving cooperative consents to the withdrawal.



§ 43-38-807 - Payment of fair value of dissenter's membership interest.

(a) Except as provided in § 43-38-809, as soon as the proposed cooperative action is effectuated, or upon receipt of a payment demand, whichever is later, the cooperative shall pay each dissenter who complied with § 43-38-806 the amount the cooperative estimates to be the fair value of the dissenter's membership interest, plus accrued interest.

(b) The payment must be accompanied by:

(1) The cooperative's balance sheet as of the end of a fiscal year ending not more than sixteen (16) months before the date of payment, an income statement for that year, and the latest available interim financial statements, if any;

(2) A statement of the cooperative estate of the fair value of the membership interests;

(3) An explanation of how the value of the membership interest was calculated;

(4) A statement of the dissenter's right to demand payment under § 43-38-810; and

(5) A copy of this part, if the cooperative has not previously sent a copy of this part to the member pursuant to § 43-38-803 or § 43-38-805.



§ 43-38-808 - Failure to take action.

If the cooperative does not effectuate the proposed action that gave rise to the dissenter's rights within two (2) months after the date set for demanding payment, the cooperative must send a new dissenter's notice under § 43-38-804 and repeat the payment demand procedure if it effectuates the proposed action.



§ 43-38-809 - After-acquired shares.

(a) A cooperative may elect to withhold payment required by § 43-38-807 from a dissenter unless the dissenter was a member before the date set forth in the dissenters' notice as of the date of the first announcement to news media or to members of the principal terms of the proposed cooperative action.

(b) To the extent the cooperative elects not to withhold payment under subsection (a), after effectuating the proposed cooperative action, it shall estimate the fair value of the membership interest, plus accrued interest, and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of the dissenter's demand. The cooperative shall send with its offer a statement of its estimate of the fair value of the membership interest, an explanation of how the interest was calculated, and a statement of the dissenter's right to demand payment under § 43-38-810.



§ 43-38-810 - Procedure if dissenter dissatisfied with payment or offer.

(a) A dissenter may notify the cooperative in writing of the dissenter's own estimate of the fair value of the dissenter's membership interest and amount of interest due, and demand payment of the dissenter's estimate, less any payment under § 43-38-807, or reject the cooperative offer under § 43-38-809 and demand payment of the fair value of membership interest and interest due, if:

(1) The dissenter believes that the amount paid under § 43-38-807 or offered under § 43-38-809 is less than the fair value of the dissenter's membership interest or that the interest due is incorrectly calculated; or

(2) The cooperative fails to make payment under § 43-38-807 within two (2) months after the date set for demanding payment.

(b) A dissenter waives the right to demand payment under this section unless the dissenter notifies the cooperative of the dissenter's demand in writing under subsection (a) within one (1) month after the cooperative made or offered payment for the dissenter's membership interest.



§ 43-38-811 - Judicial appraisal of shares.

(a) If a demand for payment under § 43-38-810 remains unsettled, the cooperative shall commence a proceeding within two (2) months after receiving the payment demand and petition the court to determine the fair value of the membership interest and accrued interest. If the cooperative does not commence the proceeding within the two-month period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

(b) The cooperative shall commence the proceeding in a court of record having equity jurisdiction in the county where the cooperative's principal executive office, or, if none in this statement, its registered office, is located.

(c) The cooperative shall make all dissenters, whether or not residents of this state, whose demands remain unsettled, parties to the proceeding as an action against their membership interests, and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) is plenary and exclusive. The court may appoint one (1) or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them, or in any amendment to it. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

(e) Each dissenter made a party to the proceeding is entitled to judgment:

(1) For the amount, if any, by which the court finds the fair value of the dissenter's membership interest plus accrued interest exceeds the amount paid by the cooperative; or

(2) For the fair value, plus accrued interest, or the dissenter's after-acquired membership interests for which the cooperative elected to withhold payment under § 43-38-809.

(f) The cooperative is entitled to judgment against each specific dissenter for the amount, if any, by which the court finds the fair value of the dissenter's membership interest, plus accrued interest, is less than the amount paid by the cooperative to each dissenter.



§ 43-38-812 - Costs and fees of judicial appraisal.

(a) The court in an appraisal proceeding commenced under § 43-38-811 shall determine all costs of the proceeding including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the cooperative, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under § 43-38-810.

(b) The court may also assess the fees and expenses of counsel and experts for the respective parties in amounts the court finds equitable:

(1) Against the cooperative and in favor of any or all dissenters if the court finds the cooperative did not substantially comply with the requirements of §§ 43-38-802 -- 43-38-810.

(2) Against either the cooperative or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this part.

(c) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the cooperative, the court may award to counsel reasonable fees to be paid out of the amounts awarded to the dissenters who were benefited.



§ 43-38-813 - Procedures as to assignees of financial rights.

When an assignment of some or all of the financial rights of a membership is in effect and a copy delivered to the cooperative prior to the time described in § 43-38-807, then as to that membership interest §§ 43-38-801 -- 43-38-812 must be followed, subject to the following:

(1) All rights to be exercised and actions to be taken by a member under §§ 43-38-802 -- 43-38-812 shall be taken by the member and not by any assignee of the member's financial rights. As between the cooperative and the assignees, the actions taken or omitted by the member bind the assignees;

(2) Instead of remitting a payment under § 43-38-807, the cooperative shall forward to the dissenter member:

(A) The materials described in § 43-38-807(b);

(B) An offer to pay the amount listed in the materials, with that amount to be allocated among and paid to the member and the assignees of financial rights according to the terms of the assignments reflected in the required records; and

(C) A statement of that allocation;

(3) If the dissenter member accepts the amount of the offer made under subdivision (2) but disputes the allocation, the dissenter shall promptly so notify the cooperative and promptly after notification bring an action to determine the proper allocation. The suit must be filed in the county in which the registered office of the cooperative is located. The suit must name as parties the member, the cooperative and all assignees of the members financial rights. Upon being served with the action, the cooperative shall promptly pay into the court the amount offered under subdivision (2) and shall then be dismissed from the action;

(4) If the dissenter considers the amount offered under subdivision (2) inadequate, the dissenter may decline the offer and demand payment under § 43-38-810. If the dissenter makes demand, §§ 43-38-811 and 43-38-812 apply, with the court having jurisdiction also to determine the correctness of the allocation; and

(5) If the member fails to take action under either subdivision (3) or (4), then:

(A) As to the cooperative, both the member and the assignees of the member's financial rights are limited to the amount and allocation offered under subdivision (2); and

(B) The cooperative discharges its obligation of payment by making payment according to the amount and allocation offered under subdivision (2).






Part 9 - Contribution and Distribution

§ 43-38-901 - Allocation of profits and losses.

(a) The bylaws shall prescribe the allocation of profits and losses between patron membership interests collectively and other membership interests. If the bylaws do not otherwise provide, the profits and losses between patron membership interests collectively and other membership interests shall be allocated on the basis of the value of contributions to capital made by the patron membership interests collectively and other membership interests and accepted by the cooperative. The allocation of profits to the patron membership interests collectively shall not be less than fifteen percent (15%) of the total profits in any fiscal year.

(b) The bylaws shall prescribe the distribution of cash or other assets of the cooperative among the membership interests of the cooperative. If not otherwise provided in the bylaws, distribution shall be made to the patron membership interests collectively and other members on the basis of the value of contributions to capital made and accepted by the cooperative by the patron membership interests collectively and other membership interests. The distributions to patron membership interests collectively shall not be less than fifteen percent (15%) of the total distributions in any fiscal year.



§ 43-38-902 - Creation and maintance of a capital reserve -- Distribution of net income.

(a) A cooperative may set aside a portion of net income allocated to the patron membership interests as the board determines advisable to create or maintain a capital reserve.

(b) In addition to a capital reserve, the board may, for patron membership interests:

(1) Set aside an amount not to exceed five percent (5%) of the annual net income of the cooperative for promoting and encouraging cooperative organization; and

(2) Establish and accumulate reserves for new buildings, machinery and equipment, depreciation, losses, and other proper purposes.

(c) Net income allocated to patron members in excess of dividends on equity and additions to reserves shall be distributed to patron members on the basis of patronage. A cooperative may establish allocation units, whether the units are functional, divisional, departmental, geographic, or otherwise, and pooling arrangements, and may account for and distribute net income to patrons on the basis of allocation units and pooling arrangements. A cooperative may offset the net loss of an allocation unit or pooling arrangement against the net income of other allocation units or pooling arrangements.

(d) Distribution of net income shall be made at least annually. The board shall present to the members at their annual meeting a report covering the operations of the cooperative during the preceding fiscal year.

(e) A cooperative may distribute net income to patron members in cash, capital credits, allocated patronage equities, revolving fund certificates, or its own or other securities.

(f) The cooperative may provide in the bylaws that nonmember patrons are allowed to participate in the distribution of net income payable to patron members on equal terms with patron members.

(g) If a nonmember patron with patronage credits is not qualified or eligible for membership, a refund due may be credited to the patron's individual account. The board may issue a certificate of interest to reflect the credited amount. After the patron is issued a certificate of interest, the patron may participate in the distribution of income on the same basis as a patron member.



§ 43-38-903 - Limitations on distribution.

(a) No distribution may be made by a cooperative if, after giving effect to the distribution:

(1) The cooperative would not be able to pay its debts as they became due in the normal course of business; or

(2) The cooperative's total assets would be less than the sum of its total liabilities, plus, unless the articles or bylaws permit otherwise, the amount that would be needed if the cooperative were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of members whose preferential rights are superior to the rights of members receiving the distribution and excluding liabilities for which the recourse of creditors is limited to specified property of the cooperative, except that the fair value of property that is subject to a liability for which the recourse is limited shall be included in the assets of the cooperative only to the extent that the fair value of the property exceeds that liability.

(b) The cooperative may base a determination that a distribution is not prohibited under subsection (a) either on:

(1) Financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances; or

(2) A fair valuation or other method that is reasonable in the circumstances.

(c) The effect of a distribution under subsection (a) is measured as:

(1) The date the distribution is authorized if the payment occurs within four (4) months after the date of authorization; or

(2) The date the payment is made if it occurs more than four (4) months after the date of authorization.

(d) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is actually made.

(e) A cooperative's indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the cooperative's indebtedness to its general unsecured creditors, except to the extent subordinated by agreement and except to the extent provided otherwise by § 43-38-1009(c).



§ 43-38-904 - Liability for unlawful distribution.

(a) Unless the member or director complies with the applicable standards of conduct set forth in § 43-38-616, a member or director who votes for or assents to a distribution made in violation of § 43-38-903 or the articles or bylaws is personally liable to the cooperative for the amount of the distribution that exceeds what could have been distributed without violating § 43-38-903 or the articles or bylaws.

(b) A director or member held liable for an unlawful distribution under subsection (a) is entitled to contribution:

(1) From every other director and member who voted for or assented to the distribution; and

(2) From each member for the amount the member accepted, knowing the distribution was made in violation of § 43-38-903 or the articles or bylaws.

(c) Subject to subsection (d), this section shall not affect any obligation or liability of a director or member under the articles or bylaws or other applicable law for the amount of a distribution.

(d) Unless otherwise agreed, a member who receives a distribution from a cooperative or an officer or director who votes for or assents to the distribution shall have no liability under this section or other applicable law for the amount of the distribution after the expiration of three (3) years from the date of the distribution.






Part 10 - Dissolution and Termination

§ 43-38-1001 - Dissolution by organizers or initial directors.

(a) A majority of the organizers or initial directors of a cooperative that has not issued membership interest or has not commenced business may dissolve the cooperative by delivering to the secretary of state for filing articles of dissolution and termination that set forth:

(1) The name of the cooperative;

(2) The date of its incorporation;

(3) Either that:

(A) None of the cooperative membership interest have been issued; or

(B) The cooperative has not commenced business;

(4) That no debt of the cooperative remains unpaid;

(5) That the net assets of the cooperative remaining after winding up have been distributed to the members, if membership interests were issued; and

(6) That a majority of the organizers or initial directors authorized the dissolution and the date dissolution was thus authorized.

(b) If the secretary of state finds that the articles of dissolution and termination of its cooperative existence comply with the requirements of subsection (a), the secretary of state shall file the articles of dissolution, except that the termination of its existence shall not take away or impair any remedy to or against the cooperative, its directors, officers or members, for any right of claim existing or any liability incurred, prior to the termination. Any such action or proceeding by or against the cooperative may be prosecuted or defended by the cooperative in its name. The members, directors, and officers have the power to take such action as may be appropriate to protect the remedy, right or claim.



§ 43-38-1002 - Voluntary dissolution.

(a) A cooperative may be voluntarily dissolved by the written consent of its members in accordance with § 43-38-1008.

(b) A cooperative's board of directors may propose dissolution for submission to the members.

(c) For a proposal to dissolve to be adopted:

(1) The board of directors shall recommend dissolution to the members unless the board of directors determines that because of a conflict of interest or other special circumstances, it should make no recommendation and communicates the basis for its determination to the members; and

(2) The members entitled to vote shall approve the proposal to dissolve as provided in subsection (f).

(d) The board of directors may condition its submission of the proposal for dissolution on any basis.

(e) The cooperative shall notify each member, whether or not entitled to vote, of the proposed members' meeting in accordance with § 43-38-512. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider dissolving the cooperative and that dissolution must be followed by the winding up and termination of the cooperative.

(f) Unless the articles or the board of directors, acting pursuant to subsection (d), require a greater vote or a vote by voting groups, if the proposed dissolution is approved at a meeting by a majority vote, the cooperative must be dissolved and notice of dissolution shall be filed with the office of the secretary of state pursuant to § 43-38-1008.



§ 43-38-1003 - Grounds for administrative dissolution.

The secretary of state may commence a proceeding under § 43-38-1004 to dissolve administratively the cooperative if:

(1) The cooperative does not deliver its properly completed annual report to the secretary of state within two (2) months after it is due;

(2) The cooperative is without a registered agent or registered office in this state for two (2) months or more;

(3) The name of a cooperative contained in a document filed pursuant to this chapter fails to comply with § 43-38-105;

(4) The cooperative does not notify the secretary of state within two (2) months that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(5) The cooperative delivers to the secretary of state's office a check, bank draft, money order or other such instrument for payment of any fee and it is dishonored upon presentation for payment; or

(6) A director, officer, member or other representative of a cooperative signs a document the person knew was false in any material respect with the intent that the document be delivered to the secretary of state for filing.



§ 43-38-1004 - Procedure for and effect of administrative dissolution.

(a) If the secretary of state determines that one (1) or more grounds exist under § 43-38-1003 for dissolving a cooperative, the secretary of state shall serve the cooperative with written communication of the secretary of state's determination in accordance with §§ 43-38-110 and 43-38-111, except that the determination may be sent by first class mail.

(b) If the cooperative does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within two (2) months after service of the communication in accordance with §§ 43-38-110 and 43-38-111, the secretary of state shall administratively dissolve the cooperative by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the cooperative in accordance with §§ 43-38-110 and 43-38-111, except that the certificate may be sent by first class mail.

(c) A cooperative administratively dissolved continues its existence but may not carry on any business, except that necessary to wind up and liquidate its business and affairs under § 43-38-1009 and notify claimants under § 43-38-1010.

(d) The administrative dissolution of a cooperative does not terminate the authority of its registered agent.



§ 43-38-1005 - Reinstatement following administrative dissolution.

(a) A cooperative administratively dissolved under § 43-38-1004 may apply to the secretary of state for reinstatement following administrative dissolution. The application must:

(1) Recite the name of the cooperative at the date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(3) State a cooperative name that satisfies the requirements of § 43-38-105.

(b) (1) If the secretary of state determines that the application contains the information required by subsection (a) and that the information is correct, the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites the secretary of state's determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the cooperative in accordance with § 43-38-110.

(2) If the cooperative name in subdivision (a)(3) is different than the cooperative name in subdivision (a)(1), the application of reinstatement shall constitute an amendment to the articles insofar as it pertains to the cooperative's name.

(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the cooperative shall resume carrying on its business as if the administrative dissolution had never occurred.



§ 43-38-1006 - Appeal from denial of reinstatement.

(a) If the secretary of state denies a cooperative's application for reinstatement following administrative dissolution, the secretary of state shall serve the cooperative under §§ 43-38-110 and 43-38-111 with a written notice that explains the reason or reasons for denial.

(b) The cooperative may appeal the denial of reinstatement to the chancery court of Davidson County within thirty (30) days after service of the notice of denial. The cooperative may appeal by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the cooperative's application for reinstatement, and the secretary of state's notice of denial.

(c) The court may summarily order the secretary of state to reinstate the dissolved cooperative or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.



§ 43-38-1007 - Articles of termination following administrative dissolution.

(a) When a cooperative that has been administratively dissolved wishes to terminate its existence, it may do so without first being reinstated, by delivering to the secretary of state for filing articles of termination following administrative dissolution setting forth:

(1) The name of the cooperative;

(2) The date that termination of cooperative existence was authorized;

(3) That the resolution authorizing termination was duly adopted by the members;

(4) A copy of the resolution or the written consent authorizing the termination; and

(5) A statement that all the assets of the cooperative have been distributed to its creditors and members.

(b) If the secretary of state finds that the articles of termination following administrative dissolution comply with the requirements of subsection (a), the secretary of state shall file the articles of termination following administrative dissolution. Upon this filing, the existence of the cooperative shall cease, except that the termination of cooperative existence shall not take away or impair any remedy to or against the cooperative or its members, directors or officers for any right or claim existing or any liability incurred, prior to the termination. Any such action or proceeding by or against the cooperative may be prosecuted or defended by the cooperative in its cooperative name. The members, directors or officers shall have the power to take such cooperative or other action as may be appropriate to protect the remedy, right or claim.

(c) Sections 43-38-1003 -- 43-38-1007 shall apply to the administrative dissolution of any domestic cooperative.



§ 43-38-1008 - Filing notice of dissolution and effect.

(a) If dissolution of the cooperative is approved pursuant to § 43-38-1002(a), the cooperative shall file with the secretary of state a notice of dissolution that contains:

(1) The name of the cooperative; and

(2) If the dissolution is approved pursuant to § 43-38-1002(f), the date of the meeting at which the resolution was approved, and a statement that the requisite vote of the members was received, or that members validly took action without a meeting.

(b) When the notice of dissolution has been filed with the secretary of state, the cooperative shall cease to carry on its business, except to the extent necessary for the winding up of the business of the cooperative. The members shall retain the right to revoke the dissolution in accordance with § 43-38-1013 and the right to remove or appoint directors or officers. The cooperative existence continues to the extent necessary to wind up the affairs of the cooperative until the dissolution is revoked or articles of termination are filed with the secretary of state.

(c) As part of winding up, the cooperative may participate in a merger with another cooperative or one (1) or more domestic business entities under §§ 43-38-122 and 43-38-123, but the dissolved cooperative shall not be the surviving business entity.

(d) The filing with the secretary of state of a notice of dissolution does not affect any remedy in favor of the cooperative or any remedy against it or its members, directors, or officers in those capacities, except as provided in § 43-38-1010.



§ 43-38-1009 - Collection and payment of debts -- Transfer of assets -- Distribution to members.

(a) After the notice of intent to dissolve has been filed with the secretary of state, the board, or the officers acting under the direction of the board, shall proceed as soon as possible to:

(1) Collect or make provision for the collection of all debts due or owing to the cooperative, including unpaid subscriptions for shares; and

(2) Pay or make provision for the payment of all debts, obligations and liabilities of the cooperative according to their priorities.

(b) After the notice of intent to dissolve has been filed with the secretary of state, the board may sell, lease, transfer or otherwise dispose of all or substantially all of the property and assets of the dissolving cooperative without a vote of the members.

(c) Tangible and intangible property, including money, remaining after the discharge of the debts, obligations and liabilities of the cooperative may be distributed to the members and former members as provided in the bylaws. If previously authorized by the members, the tangible and intangible property of the cooperative may be liquidated and disposed of at the discretion of the board.



§ 43-38-1010 - Known and unknown claims against cooperative.

(a) When a notice of dissolution has been filed with the secretary of state, and the business of the cooperative is not to be wound up and terminated by merging the dissolved cooperative into a successor organization under § 43-38-122, then the cooperative may give notice of the filing to each creditor of and claimant against the cooperative, known or unknown, present or future, and contingent or noncontingent, in accordance with subsections (b) and (c).

(b) (1) A cooperative may dispose of the known claims against it by following the procedure described in this subsection (b).

(2) The dissolved cooperative shall notify its known claimants in writing of the dissolution at any time after the effective date of the dissolution. The written notice must:

(A) Describe information that must be included in a claim;

(B) State whether the claim is admitted, or not admitted, and if admitted:

(i) The amount that is admitted, which may be as of a given date; and

(ii) Any interest obligation if fixed by an instrument of indebtedness;

(C) Provide a mailing address where a claim may be sent;

(D) State the deadline, which may not be fewer than four (4) months from the effective date of the written notice, by which the dissolved cooperative must receive the claim; and

(E) State that, except to the extent that any claim is admitted, the claim will be barred if written notice of the claim is not received by the deadline.

(3) A claim against the dissolved cooperative is barred to the extent that the dissolved cooperative delivered written notice to the claimant:

(A) In accordance with subdivision (b)(2) and the claimant did not deliver a written notice of the claim to the dissolved cooperative by the deadline; or

(B) That the claimant's claim is rejected, in whole or in part, and the claimant did not commence a proceeding to enforce the claim within three (3) months from the effective date of the rejection notice.

(4) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

(5) For purposes of this section, written notice is effective at the earliest of the following:

(A) When received;

(B) Five (5) days after its deposit in the United States mail, if mailed correctly addressed and with first class postage affixed;

(C) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt signed by or on behalf of the addressee; or

(D) Twenty (20) days after deposit in the United States mail, as evidenced by the postmark if mailed correctly addressed, and with other than first class, registered or certified postage affixed.

(c) (1) A dissolved cooperative may also publish notice of its dissolution and request that persons with claims against the cooperative present them in accordance with the notice.

(2) The notice must:

(A) Be published one (1) time in a newspaper of general circulation in the county where the dissolved cooperative's principal executive office is or was last located;

(B) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(C) State that a claim against the cooperative will be barred unless a proceeding to endorse the claim is commenced within two (2) years after the publication of the notice.

(3) If the cooperative publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to endorse the claim against the dissolved cooperative within two (2) years after the publication date of the newspaper notice:

(A) A claimant who did not receive written notice under subsection (b);

(B) A claimant whose claim was timely sent to the dissolved cooperative but not acted on; or

(C) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(4) A claim may be enforced under this subsection (c):

(A) Against the dissolved cooperative, to the extent of its undistributed assets; or

(B) If the assets have been distributed in liquidation, against a member of the dissolved cooperative to the extent of the member's pro rata share of the claim or the cooperative assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this subsection (c) may not exceed the total amount of assets distributed to the member.

(d) If the dissolved cooperative does not comply with subsections (b) and (c), claimants against the cooperative may enforce their claims:

(1) Against the dissolved cooperative to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against a member of the dissolved cooperative to the extent of the member's pro rata share of the claim or the cooperative assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this section may not exceed the total amount of assets distributed to the member; provided however, that a claim may not be enforced against a member of a dissolved cooperative who received a distribution in liquidation after three (3) years from the date of the filing of articles of termination.



§ 43-38-1011 - Claims against dissolving cooperative.

The claim of a creditor or claimant against a dissolving cooperative is barred if the claim has not been enforced by initiating legal, administrative or arbitration proceedings concerning the claim by two (2) years after the date the notice of intent to dissolve is filed with the secretary of state.



§ 43-38-1012 - Filing of articles of termination upon dissolution and completion of winding up of cooperative.

(a) The articles of termination shall be filed with the secretary of state upon the dissolution and the completion of winding up the cooperative.

(b) Articles of termination shall set forth:

(1) The name of the cooperative;

(2) The date of filing of its articles of organization;

(3) The reason for the filing of the articles of termination;

(4) Whether known and potential creditors and claimants have been notified of the dissolution under § 43-38-1010; and

(5) Any other information that the person filing the articles of termination determines necessary or desirable to include.



§ 43-38-1013 - Revocation of dissolution proceedings.

(a) Dissolution proceedings may be revoked before the articles of dissolution are filed with the secretary of state.

(b) The chair may call a members' meeting to consider the advisability of revoking the dissolution proceedings. The question of the proposed revocation shall be submitted to the members at the members' meeting called to consider the revocation. The dissolution proceedings are revoked if the proposed revocation is approved at the members' meeting by a majority of the members of the cooperative, or for a cooperative with articles or bylaws requiring a greater number of members, the number of members required by the articles or bylaws.

(c) After the revocation of dissolution is authorized, the cooperative may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution that set forth:

(1) The name of the cooperative;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the cooperative board of directors, or incorporators, revoked the dissolution, a statement to that effect;

(5) If the cooperative's board of directors revoked a dissolution authorized by the members, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) If member action was required to revoke the dissolution, a statement that the resolution was duly adopted by the members and a copy of the resolution or the written consent authorizing the revocation of dissolution.

(d) If a revocation of dissolution is effective, it relates back to and takes effect upon the effective date of the dissolution and the cooperative shall resume carrying on its business as if dissolution had never occurred.



§ 43-38-1014 - Termination of existence.

The existence of the cooperative is terminated upon the filing of articles of termination with the secretary of state.



§ 43-38-1015 - Dissolution under the supervision of the court.

After a notice of intent to dissolve has been filed with the secretary of state and before a certificate of dissolution has been issued, the cooperative or, for good cause shown, a member or creditor, may apply to a court within the county where the registered address is located to have the dissolution conducted or continued under the supervision of the court as provided in § 43-38-1018.



§ 43-38-1016 - Judicial intervention.

A court may grant any equitable relief it considers just and reasonable in the circumstances or may dissolve a cooperative or direct that the dissolved entity is merged into another or new cooperative or other entity on the terms and conditions the court deems equitable.



§ 43-38-1017 - Judicial dissolution.

(a) On application by the attorney general and reporter, or by or for a member, the court may decree dissolution of a cooperative whenever it is not reasonably practicable to carry on the business in conformity with the articles and the operating agreement.

(b) The dissolution is effective upon the decree of dissolution becoming final and not eligible for appeal. The decree shall be filed with the office of the secretary of state.



§ 43-38-1018 - Procedure for judicial dissolution.

(a) In dissolution proceedings, before a hearing is completed, the court may:

(1) Issue injunctions;

(2) Appoint receivers with all powers and duties that the court directs;

(3) Take actions required to preserve the cooperative's assets wherever located; and

(4) Carry on the business of the cooperative.

(b) After a hearing is completed, on notice the court directs to be given to parties to the proceedings and to other parties in interest designated by the court, the court may appoint a receiver to collect the cooperative's assets, including amounts owing to the cooperative by subscribers on account of an unpaid portion of the consideration for the issuance of shares. A receiver has authority, subject to the order of the court, to continue the business of the cooperative and to sell, lease, transfer, or otherwise dispose of the property and assets of the cooperative either at public or private sale.

(c) The assets of the cooperative or the proceeds resulting from a sale, lease, transfer, or other disposition shall be applied in the following order of priority:

(1) The costs and expenses of the proceedings, including attorneys' fees and disbursements;

(2) Debts, taxes and assessments due the United States, this state and other states in that order;

(3) Claims duly proved and allowed to employees under the workers' compensation act, except that claims under this clause may not be allowed if the cooperative has carried workers' compensation insurance, as provided by law, at the time the injury was sustained;

(4) Claims, including the value of all compensation paid in a medium other than money, proved and allowed to employees for services performed within three (3) months preceding the appointment of the receiver, if any; and

(5) Other claims proved and allowed.

(d) After payment of the expenses of receivership and claims of creditors are proved, the remaining assets, if any, may be distributed to the members or distributed pursuant to an approved liquidation plan.



§ 43-38-1019 - Receivership.

(a) A receiver shall be a natural person or a domestic corporation in this state. A receiver shall give a bond as directed by the court with the sureties required by the court.

(b) A receiver may sue and defend in all courts as receiver of the cooperative. The court appointing the receiver has exclusive jurisdiction of the cooperative and its property.

(c) The receiver and the court appointed receiver shall have the same powers and duties as a court appointed receiver would have pursuant to § 48-24-303.



§ 43-38-1020 - Filing of claims.

(a) In proceedings to dissolve a cooperative, the court may require all creditors and claimants of the cooperative to file their claims under oath with the court administrator or with the receiver in a form prescribed by the court.

(b) If the court requires the filing of claims, the court shall:

(1) Set a date, by order, at least one hundred twenty (120) days after the date the order is filed, as the last day for the filing of claims; and

(2) Prescribe the notice of the fixed date that shall be given to creditors and claimants.

(c) Before the fixed date, the court may extend the time for filing claims. Creditors and claimants failing to file claims on or before the fixed date may be barred, by order of court, from claiming an interest in or receiving payment out of the property or assets of the cooperative.



§ 43-38-1021 - Discontinuation of dissolution for lack of cause.

The involuntary or supervised voluntary dissolution of a cooperative may be discontinued at any time during the dissolution proceedings, if it is established that cause for dissolution does not exist. The court shall dismiss the proceedings and direct the receiver, if any, to redeliver to the cooperative its remaining property and assets.



§ 43-38-1022 - Court order dissolving cooperative.

(a) In an involuntary or supervised voluntary dissolution, after the costs and expenses of the proceedings and all debts, obligations and liabilities of the cooperative have been paid or discharged and the remaining property and assets have been distributed to its members, or if its property and assets are not sufficient to satisfy and discharge the costs, expenses, debts, obligations and liabilities, when all the property and assets have been applied so far as they will go to their payment according to their priorities, the court shall enter an order dissolving the cooperative.

(b) When the order dissolving the cooperative or association has been entered, the cooperative or association is dissolved.



§ 43-38-1023 - Certified copy of dissolution.

After the court enters an order dissolving a cooperative, the court administrator shall cause a certified copy of the dissolution order to be filed with the secretary of state. The secretary of state may not charge a fee for filing the dissolution order.



§ 43-38-1024 - Liquidation.

(a) A cooperative shall be dissolved as provided in the articles in a manner consistent with other business entities organized in this state, or if not provided, may be dissolved in the same manner as a limited liability company organized in this state; or the members may authorize a liquidation by adopting a resolution at a members' meeting. The liquidation may occur with or without a vote of dissolution. The notice of the members' meeting shall include a statement that the disposition of all or substantially all of the assets of the cooperative will be considered at the meeting. If a quorum is present in person, by mail ballot, or alternative method approved by the board at the members' meeting, the resolution approving of the liquidation is adopted if:

(1) Approved by two thirds (2/3) of the votes cast; or

(2) For a cooperative with articles or bylaws requiring more than two thirds (2/3) for approval and other conditions for approval, the resolution is approved by the proportion of the votes cast or a number of total members as required by the articles or bylaws and the conditions for approval in the articles or bylaws have been satisfied.

(b) The board of directors by resolution may liquidate a cooperative, if the board obtains an opinion of a certified public accountant that the cooperative is unlikely to continue as a business based on its current finances.



§ 43-38-1025 - Right to sue or defend after dissolution.

After a cooperative has been dissolved, any of its former officers, directors or members may assert or defend, in the name of the cooperative, a claim by or against the cooperative.



§ 43-38-1026 - Equitable relief -- Dissolution and liquidation.

(a) A court may grant equitable relief that it deems just and reasonable in the circumstances or may dissolve a cooperative and liquidate its assets and business:

(1) In a supervised voluntary dissolution that is applied for by the cooperative;

(2) In an action by a member when it is established that:

(A) The directors or the persons having the authority otherwise vested in the board are deadlocked in the management of the cooperative's affairs and the members are unable to break the deadlock;

(B) The directors or those in control of the cooperative have acted fraudulently, illegally or in a manner unfairly prejudicial toward one (1) or more members in their capacities as members, directors or officers;

(C) The members of the cooperative are so divided in voting power that, for a period that includes the time when two (2) consecutive regular members' meetings were held, they have failed to elect successors to directors whose terms have expired or would have expired upon the election and qualification of their successors;

(D) The cooperative assets are being misapplied or wasted; or

(E) The period of duration as provided in the articles has expired and has not been extended as provided in this chapter;

(3) In an action by a creditor when:

(A) The claim of the creditor against the cooperative has been reduced to judgment and an execution on the judgment has been returned unsatisfied; or

(B) The cooperative has admitted in writing that the claim of the creditor against the cooperative is due and owing and it is established that the cooperative is unable to pay its debts in the ordinary course of business; or

(4) In an action by the attorney general and reporter to dissolve the cooperative in accordance with this subsection (a), when it is established that a decree of dissolution is appropriate.

(b) In determining whether to order equitable relief or dissolution, the court shall take into consideration the financial condition of the cooperative, but may not refuse to order equitable relief or dissolution solely on the ground that the cooperative has accumulated operating net income or current operating net income.

(c) In deciding whether to order dissolution of the cooperative, the court shall consider whether lesser relief suggested by one (1) or more parties, such as a form of equitable relief or a partial liquidation, would be adequate to permanently relieve the circumstances established under subdivision (a)(2)(B) or (a)(2)(C). Lesser relief may be ordered if it would be appropriate under the facts and circumstances of the case.

(d) If the court finds that a party to a proceeding brought under this section has acted arbitrarily, vexatiously, or otherwise not in good faith, the court may in its discretion award reasonable expenses, including attorneys' fees and disbursements, to any of the other parties.

(e) Proceedings under this section shall be brought in a court within the county where the registered address of the cooperative is located.

(f) It is not necessary to make members parties to the action or proceeding unless relief is sought against them personally.



§ 43-38-1027 - Claims procedure.

(a) A person who is or who becomes a creditor or claimant before, during, or following the conclusion of dissolution proceedings, who does not file a claim or pursue a remedy in a legal, administrative or arbitration proceeding during the pendency of the dissolution proceeding, or has not initiated a legal, administrative, or arbitration proceeding before the commencement of the dissolution proceedings, and all those claiming through or under the creditor or claimant, are forever barred from suing on that claim or otherwise realizing upon or enforcing it, except as provided in this section.

(b) Within one (1) year after articles of dissolution have been filed with the secretary of state pursuant to this chapter or a dissolution order has been entered, a creditor or claimant who shows good cause for not having previously filed the claim may apply to a court in this state to allow a claim:

(1) Against the cooperative to the extent of undistributed assets; or

(2) If the undistributed assets are not sufficient to satisfy the claim, the claim may be allowed against a member to the extent of distributions in dissolution received by the member.

(c) Debts, obligations and liabilities incurred during dissolution proceedings shall be paid or provided for by the cooperative before the distribution of assets to a member. A person to whom this kind of debt, obligation, or liability is owed but is not paid may pursue any remedy against the officers, directors or members of the cooperative before the expiration of the applicable statute of limitations. This subsection (c) does not apply to dissolution under the supervision or order of a court.






Part 11 - Document Requirements

§ 43-38-1101 - Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the secretary of state.

(b) This chapter must require or permit filing the document in the office of the secretary of state.

(c) The document must contain the information required by this chapter. It may contain other information as well.

(d) The document must be typewritten or printed in ink in a clear and legible fashion on one (1) side of letter or legal size paper.

(e) The document must be in the English language. A cooperative's or other business entity's name need not be in English, if written in English letters, or Arabic or Roman numerals.

(f) The document must be executed:

(1) By the president of the board of directors of a cooperative, or by another of its authorized officers, if a cooperative action is taken;

(2) If directors of a cooperative have not been selected or the cooperative has not been formed, by an organizer; or

(3) If the business entity is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g) The person executing the document shall sign it and state beneath or opposite the signature the person's name and the capacity in which the person signs. The document may, but need not, contain:

(1) An attestation by the secretary or an assistant secretary;

(2) An acknowledgment, verification, or proof; or

(3) The date the document is signed, except that the date shall be required for the annual report for the secretary of state.

(h) If the secretary of state, pursuant to statutory authority, has prescribed a mandatory form for the document, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the secretary of state for filing and must be accompanied by the current filing fee, and any tax, license fee, interest, or penalty required by this chapter.

(j) The document must contain a statement that makes it clear that it is being filed pursuant to the Tennessee Processing Cooperative Act.

(k) The secretary of state has the power to promulgate appropriate rules and regulations establishing acceptable methods for execution of any document to be filed with the secretary of state.

(l) Notwithstanding any other provision of the law to the contrary, whenever this title requires that an application or other document submitted to the secretary of state for filing be accompanied by a certificate from the commissioner of revenue reciting that the business has properly filed all reports and paid all required taxes and penalties, the certificate requirement shall be met, and a paper certificate need not accompany the application or other document, if the commissioner provides to the secretary of state electronic verification of the required information. Upon request of the person seeking certificate information, the commissioner shall provide to the secretary of state verification in lieu of a paper certificate.

(m) Any Tennessee cooperative that has not timely filed with the department of revenue such information as has been required by the commissioner of revenue under prior law shall be subject to administrative dissolution in accordance with the procedures specified in § 43-38-1004. Upon certification by the commissioner that it has complied with the information reporting requirements that were required under prior law, a cooperative that has been administratively dissolved or that has had its certificate of authority revoked for failure to timely file this information may be reinstated.



§ 43-38-1102 - Forms.

(a) The secretary of state may prescribe and furnish on request forms for:

(1) Articles of organization;

(2) Certificate of formation; and

(3) The annual report.

If the secretary of state so requires, use of these forms shall be mandatory.

(b) The secretary of state may prescribe and, if prescribed by the secretary of state, shall furnish on request forms for other documents required or permitted to be filed by this chapter. Use of these request forms is not mandatory.



§ 43-38-1103 - Filing, service and copying fees.

(a) The office of the secretary of state shall collect the following fees when the documents described in this chapter are delivered for filing; and for purposes of this chapter, no document is considered delivered to the office of the secretary of state for filing unless accompanied by the fee: Click here to view image.

(b) The secretary of state shall collect a fee of twenty dollars ($20.00) each time process is served on the secretary of state under this chapter. The party to a proceeding causing service of process is entitled to recover this fee as costs, if it prevails in the proceeding.

(c) The secretary of state shall collect a fee of twenty dollars ($20.00) for copying all filed documents relating to a cooperative. All such copies will be certified or validated by the secretary of state.

(d) The secretary of state shall collect from each cooperative, if applicable, an annual fee equal to fifty dollars ($50.00) per each cooperative member in existence on the date of the initial filing, and each year thereafter, based on the number of cooperative members in existence on the date of the filing for the annual report, with a minimum fee of three hundred dollars ($300) and a maximum fee of three thousand dollars ($3,000).

(e) In addition to the other filing requirements of this chapter, a copy of all documents specified in subdivisions (a)(1) and (a)(11)-(a)(20) shall also be filed in the office of the register of deeds in the county where a cooperative has its principal office, if the principal office is in Tennessee, and in the case of a merger, in the county in which the new or surviving cooperative shall have its principal office, if the principal office is in Tennessee. The register of deeds may charge five dollars ($5.00), plus fifty cents (50cent(s)) per page in excess of five (5) pages for this filing.



§ 43-38-1104 - Corrections.

(a) A cooperative may correct a document filed with the office of the secretary of state, if the document:

(1) Contains an incorrect statement; or

(2) Was defectively executed, attested, sealed, certified, or acknowledged.

(b) A document is corrected:

(1) By preparing articles of correction that:

(A) Describe the document, including its filing date, or attach a copy of it to the articles;

(B) Specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(C) Correct the incorrect statement of defective execution; and

(2) By delivering the articles of correction to the office of the secretary of state for filing.

(c) Articles of correction are effective on the effective time and date of the document they correct, except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.



§ 43-38-1105 - Filing duty of secretary of state.

(a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of § 43-38-1101, the secretary of state shall file it.

(b) The secretary of state files a document by stamping or otherwise endorsing "Filed", together with the secretary of state's name and official title and the date and time of receipt, on the document. After filing a document, except for filings pursuant to §§ 43-38-109 and 43-38-120, the secretary of state shall deliver the document, with the filing fee receipt attached, or acknowledgment of receipt if no fee is required, to the cooperative or its representative in due course. A cooperative or its representative may present to the office of the secretary of state an exact or conformed copy of the document presented for filing, together with the document; and, in that event, the secretary of state shall stamp or otherwise endorse the exact or conformed copy filed, together with the secretary of state's name and official title and the date and time of receipt, and immediately return the exact or conformed copy to the party filing the original of the document.

(c) If the secretary of state refuses to file a document, the secretary of state shall return it to the cooperative or its representative immediately after the document was received for filing, together with a brief, written explanation of the reason for the refusal.

(d) The secretary of state's duty to file documents under this section is ministerial. The secretary of state's filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or in part;

(2) Relate to the correctness or incorrectness of information contained in the document;

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect; or

(4) Establish that a document purporting to be an exact or conformed copy is in fact an exact or conformed copy.

(e) Any cooperative document that meets the requirements of this chapter for filing and recording shall be received, filed and recorded by the appropriate office, upon payment of the appropriate fees and taxes, if any, notwithstanding any contrary requirements found in any other provisions of the laws of this state.



§ 43-38-1106 - Appeal of refusal to file document.

(a) If the secretary of state refuses to file a document delivered to the office of the secretary of state for filing, the cooperative may appeal the refusal to the chancery court of Davidson County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of the refusal to file.

(b) The court may summarily order the secretary of state to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.

(d) Any judicial review of the secretary of state's refusal to file a document shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.



§ 43-38-1107 - Copy as evidence.

A certificate attached or certification affixed to a copy of a document filed by the secretary of state, bearing the secretary of state's signature, which may be in facsimile, and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.



§ 43-38-1108 - Penalty for signing false document.

(a) A person commits a Class B misdemeanor, punishable by a fine not to exceed five hundred dollars ($500), if the person signs a document, knowing it to be false in any material respect with intent that the document be delivered to the office of the secretary of state or other required office for filing.

(b) The offense created by this section is in addition to any other offense created by law for the same conduct.



§ 43-38-1109 - Effective time and date of document.

(a) Except as provided in subsection (b), and in §§ 43-38-202 and 43-38-1104(c), a document accepted for filing is effective:

(1) At the time of filing on the date it is filed by the secretary of state, as evidenced by the office of the secretary of state's date and time endorsement on the original document; and

(2) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so, the document becomes effective at the time and date specified. If a delayed effective date but not time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed with the office of the secretary of state.

(c) The office of the secretary of state shall not file any articles unless that document designates the registered agent and registered office of such cooperative in accordance with § 43-38-107. The office of the secretary of state shall not file any other document presented by the cooperative for filing under this chapter, if at the time of filing, the cooperative does not have a registered agent and registered office designated at that time, unless at the time the document is received for filing, the office of the secretary of state also receives for filing a statement designating a registered agent or registered office or both.









Chapter 39 - Agritourism

§ 43-39-101 - Chapter definitions.

For purposes of this chapter, unless the context otherwise requires:

(1) "Agritourism activity" means any activity carried out on a farm or ranch, eligible for greenbelt classification under title 67, chapter 5, part 10, that allows members of the general public, for recreational, entertainment or educational purposes, to view or enjoy rural activities, including farming, ranching, historic, cultural, harvest-your-own activities or natural activities and attractions. An activity is an "agritourism activity" whether or not a participant provides compensation in money or other valuable compensation to participate in the activity. "Agritourism activity" includes an activity involving any animal exhibition at an agricultural fair, regardless of the location of the fair;

(2) "Agritourism professional" means any person who is engaged in the business of providing one (1) or more agritourism activities, whether or not for compensation;

(3) (A) "Inherent risks of agritourism activity" means those dangers, conditions or hazards that are an integral part of an agritourism activity, including, but not limited to:

(i) Surface and subsurface conditions;

(ii) Natural conditions of land, vegetation and waters;

(iii) The behavior of wild or domestic animals; and

(iv) Ordinary dangers of structures or equipment ordinarily used in farming and ranching operations.

(B) "Inherent risks of agritourism activity" also include the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, including failing to follow instructions given by an agritourism professional or failing to exercise reasonable caution while engaging in an agritourism activity;

(4) "Participant" means any person, other than the agritourism professional, who engages in an agritourism activity; and

(5) "Person" means an individual, fiduciary, firm, association, partnership, limited liability company, corporation, unit of government or any other group acting as a unit.



§ 43-39-102 - Immunity from liability for injury or death.

(a) Except as provided in subsection (b):

(1) No agritourism professional shall be liable for injury to or death of a participant resulting solely from the inherent risks of agritourism activities, as long as the warning contained in § 43-39-103(b) is posted as required; and

(2) No participant or participant's representative shall maintain an action against or recover from an agritourism professional for injury, loss, damage or death of the participant resulting exclusively from any of the inherent risks of agritourism activities.

(b) Nothing in subsection (a) prevents or limits the liability of an agritourism professional if the agritourism professional or any of its agents does any one (1) or more of the following:

(1) Commits an act or omission that constitutes reckless disregard for the safety of the participant, and that act or omission proximately causes injury, damage or death to the participant;

(2) Has actual knowledge or reasonably should have known of a dangerous condition on the land, facilities or equipment used in the activity or the dangerous propensity of a particular animal used in the activity and does not make the danger known to the participant, and the danger proximately causes injury, damage or death to the participant;

(3) Fails to train, or improperly or inadequately trains, employees who are actively involved in agritourism activities, and an act or omission of the employee proximately causes injury, damage or death to the participant;

(4) Intentionally injures the participant; or

(5) Commits any other act, error or omission that constitutes willful or wanton misconduct, gross negligence or criminal conduct.

(c) Nothing in subsection (a):

(1) Prevents or limits the liability of an agritourism professional under the product liability provisions in title 29, chapter 28; or

(2) Shall be construed so as to negate that assumption of the risk is an affirmative defense.

(d) Any limitation on legal liability afforded by this section to an agritourism professional is in addition to any other limitations of legal liability otherwise provided by law.



§ 43-39-103 - Warning notice.

(a) (1) Every agritourism professional shall post and maintain a sign that contains the warning notice specified in subsection (b). The sign shall be placed in a clearly visible location at the entrance to the agritourism location and at the site of the agritourism activity. The warning notice shall consist of a sign in black letters, with each letter to be a minimum of one inch (1'') in height.

(2) Every written contract entered into by an agritourism professional for the providing of professional services, instruction or the rental of equipment to a participant for purposes of engaging in or participating in an agritourism activity, whether or not the contract involves agritourism activities on or off the site of the agritourism activity, shall contain in clearly readable print the warning notice specified in subsection (b).

(b) The signs and contracts described in subsection (a) shall contain the following language or substantially similar language:

WARNING

Under Tennessee law, there is no liability for an injury to or death of a participant in an agritourism activity conducted at this agritourism location or by this agritourism professional if such injury or death results from the inherent risks of the agritourism activity.

Inherent risks of agritourism activities include, among others, risks of injury inherent to land, equipment, and animals, as well as the potential for you to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this agritourism activity.

(c) Failure to comply with this section shall prevent an agritourism professional from invoking the privileges of immunity provided by this chapter.






Chapter 40 - Forest Product Fairness Act

§ 43-40-101 - Short Title.

This chapter shall be known and may be cited as the "Forest Product Fairness Act."



§ 43-40-102 - Purpose.

The general assembly recognizes the enormous contribution that the Tennessee forest products industry makes to the state. The continued health of the industry is vital to Tennessee's economic well-being. A fair and equitable process for awarding state incentives to the forest products industry is necessary to maintain economic viability. The purpose of this chapter is to provide for a procedure that will ensure an open process for the awarding of incentives, that encourages the use of forest products but does not give an unfair advantage to one (1) segment of the forest products industry over another, and that does not put existing businesses at a competitive disadvantage.



§ 43-40-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of agriculture;

(2) "Forest products" include the following:

(A) Products that are derived from woody biomass;

(B) Forest wood waste, including residual tops and limbs of trees, unused cull trees, pre-commercial thinnings, and wood or debris from noncommercial tree species, slash or brush; and

(C) Any wood chips or fibers or other organic substances and any inorganic substances recovered from forest wood waste or produced as byproducts of processing wood; and

(3) "Incentives" means any tax exemption, tax credit, tax exclusion, tax deduction, rebate, investment, contract, or grant made available by the state to directly support the purchase of forest products. "Incentives" shall not mean any such benefit available under statutorily provided programs.



§ 43-40-104 - Incentives.

Incentives to directly support the purchase of forest products shall be approved by the commissioner through a fair and equitable process prior to being awarded. The process shall be open to individuals and both new and existing partnerships, corporations, associations, or other legal entities.



§ 43-40-105 - Rules and regulations.

The commissioner of agriculture is authorized to promulgate rules and regulations to effectuate the purposes of this chapter, after consulting with the commissioner of economic and community development. All such rules and regulations shall be promulgated in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.









Title 44 - Animals And Animal Husbandry

Chapter 2 - Prevention and Treatment of Diseases

Part 1 - General Provisions

§ 44-2-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Animal" or "animals" means all domestic animals including, but not limited to, cattle, bison, all equidae, sheep, goats, swine, dogs, cats, all avian species, and all Class III animals as established by § 70-4-403;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the Tennessee department of agriculture;

(4) "Disease" means any communicable disease deemed appropriate for regulatory control measures by the state veterinarian;

(5) "Person" means an individual, corporation, partnership and any association of two (2) or more persons having a joint or common interest; and

(6) "USDA" means the United States department of agriculture.



§ 44-2-102 - Supervisory powers.

The commissioner and the state veterinarian have the general supervision of all animals within or that may be in transit through the state, and they are empowered to:

(1) Establish a quarantine against any animal or animals within or entering the state;

(2) Enter any premises in which animals are likely kept for the purpose of examining, inspecting or testing for the purpose of disease control;

(3) Prohibit or regulate the importation of animals into this state whenever it is necessary to protect the health of animals in Tennessee;

(4) Order tests or vaccinations of animals within the state or imported into the state for the purpose of protecting the health of animals in Tennessee;

(5) Order the destruction and sanitary disposition of any animal, whenever, in the opinion of the state veterinarian, the interests of the state are best served by the destruction of that animal. This destruction may be ordered only for control of any animal disease for which the state has a control program, or for any animal disease not known to exist in the United States;

(6) Order the sanitary disposition of any dead animal. The owner of such animal shall be liable for its disposition;

(7) Stop and inspect or examine vehicles likely to be hauling animals for the purposes of disease control and determining compliance with this chapter;

(8) Order the cleaning and disinfection of any premises, vehicle or equipment for the purpose of animal disease control;

(9) Promulgate in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, all rules and regulations necessary to carry out this chapter;

(10) Impose in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, civil penalties of up to one thousand dollars ($1,000) for each violation of this chapter or the rules and regulations promulgated under this chapter;

(11) Cooperate with the government of the United States and may designate employees of USDA as agents of the department in carrying out the purposes of this chapter;

(12) Call upon other law enforcement agencies for assistance when the public safety and welfare is threatened; and

(13) File suit in a court of competent jurisdiction for the purpose of enjoining the further violation of this chapter.



§ 44-2-103 - Prohibited acts.

It is unlawful for any person to:

(1) Willfully hinder, obstruct, disregard or evade any quarantine or order the commissioner or state veterinarian may issue under this chapter;

(2) Distribute, sell or use any veterinary vaccine, antiserum, or diagnostic antigen or other veterinary biologic products unless licensed by the USDA and permitted by the department;

(3) Refuse to allow the commissioner or the state veterinarian or any person acting under the commissioner's or state veterinarian's authority to inspect or examine any animal reported or suspected to be infected with any communicable disease, or for the owner of such animals to fail to present them for testing or to fail to render reasonable assistance in testing of the animals;

(4) Knowingly sell, trade or import into this state any animal or animals infected with a communicable disease; or

(5) Violate any rule or regulation promulgated pursuant to this chapter.



§ 44-2-104 - Penalties.

A violation of this chapter is a Class A misdemeanor.



§ 44-2-105 - Indemnity for destroyed animals.

The commissioner through rules and regulations may establish procedures for the payment of indemnities for animals destroyed under authority of this chapter. Indemnity under this section is not intended to be a full reimbursement but a partial compensation based on, but not limited to, the value of the animal and the availability of funds for that purpose. Indemnification may be disallowed in cases where the owner is in violation of this chapter.



§ 44-2-106 - Federally accredited veterinarians -- Inspections, vaccinations and tests.

Veterinarians accredited under Title 9 of the Code of Federal Regulations and licensed by the state board of veterinary medical examiners may be authorized to make necessary inspections, vaccinations, and tests required by this chapter or its regulations.






Part 2 - Import Restrictions [Repealed.]



Part 3 - Serums [Repealed.]



Part 4 - Feeding Garbage to Swine

§ 44-2-401 - Title.

This part shall be known and may be cited as the "Tennessee Garbage Feeding Law."



§ 44-2-402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of agriculture;

(2) "Garbage" means animal or plant waste resulting from the handling, preparation, cooking or consumption of foods, including animal and fowl carcasses or parts thereof, and all waste material and by-products of a kitchen, restaurant, hospital, hotel, motel, or slaughterhouse; except, however, bakery waste, whey, or other dairy waste from milk processing plants shall not be included in this definition; and

(3) "Person" means any individual, partnership, corporation, association or other legal entity or any organization, political subdivision or governmental agency.



§ 44-2-403 - Enforcing official.

This part shall be enforced and administered by the commissioner or the commissioner's designated representative.



§ 44-2-404 - When feeding garbage to swine allowed.

It is unlawful for any person to feed garbage to swine except:

(1) Any individual who feeds only that person's own household garbage to that person's own swine; or

(2) Garbage that has been processed in a manner prescribed and approved by the commissioner.



§ 44-2-405 - Rules and regulations.

The commissioner may promulgate such rules and regulations as, in the commissioner's opinion, are necessary to implement this part.



§ 44-2-406 - Inspection of premises.

The commissioner or the commissioner's designated representative may enter upon any premises, public or private, for the purpose of determining if a violation of this part has occurred.



§ 44-2-407 - Penalty for violations.

(a) A violation of this part by any person is a Class C misdemeanor.

(b) Each illegal feeding of garbage is to be considered a separate offense.



§ 44-2-408 - Enjoining violations of law.

The commissioner, upon determining that any person may have violated any provision of this part, may petition for injunctive relief from further violation. The petition shall be addressed to the chancery court in the county in which the offense occurred or in which the offender's principal place of business is located or where the offender is doing business or resides. The chancellor, on determining that probable cause of a violation of this part exists, shall issue appropriate injunctive relief.









Chapter 6 - Commercial Feed Law

§ 44-6-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Commercial Feed Law of 1972."



§ 44-6-102 - Administration by commissioner of agriculture.

This chapter shall be administered by the commissioner of agriculture.



§ 44-6-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Brand name" means any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a distributor or registrant and distinguishing it from that of others;

(2) "Commercial feed" means all materials except unmixed seed, whole and unprocessed, when not adulterated within the meaning of this chapter, that are offered for sale as feed or mixing for feed; provided, that the commissioner by regulation may exempt from this definition, or from specific provisions of this chapter, commodities such as hay, straw, stover, silage, cobs, husks, hulls and individual compounds or substances, when those commodities, compounds or substances are not intermixed or mixed with other materials, and are not adulterated within the meaning of this chapter;

(3) "Commercial feed facility" or "licensed commercial feed facility" means a facility that manufactures or distributes commercial feed in this state and that is subject to licensure pursuant to this chapter;

(4) "Commissioner" means the commissioner of agriculture, or the commissioner's authorized agent;

(5) "Contract feeder" means a person who, as an independent contractor, feeds commercial feed to animals pursuant to a contract, whereby the commercial feed is supplied, furnished, or otherwise provided to the person and whereby the person's remuneration is determined all or in part by feed, consumption, mortality, profits, or amount or quality of product;

(6) "Customer-formula feed" means commercial feed that consists of a mixture of two (2) or more commercial feeds or a mixture of one (1) or more commercial feeds and one (1) or more feed ingredients or a mixture of two (2) or more feed ingredients, each batch of which is manufactured according to the specific instructions of the final purchaser;

(7) "Distribute" means to offer for sale, sell, exchange, or barter commercial feed or customer-formula feed;

(8) "Distributor" means any person who distributes;

(9) "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than humans, and articles other than feed intended to affect the structure or function of any part of the animal body;

(10) "Feed ingredient" means each of the constituent materials making up a commercial feed;

(11) "Label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed;

(12) "Labeling" means all labels and other written, printed, or graphic matter:

(A) Upon commercial feed or any of its containers or wrapper; or

(B) Accompanying commercial feed;

(13) "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution;

(14) "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients;

(15) "Official sample" means a sample of feed taken by the commissioner or the commissioner's agent in accordance with § 44-6-111(c), (e) or (f);

(16) "Percent" or "percentage" means percentage by weight;

(17) "Person" includes individual, partnership, corporation, association, or other legal entity;

(18) "Pet" means any domesticated animal normally maintained in or near the household of its owner;

(19) "Pet food" means any commercial feed prepared and distributed for consumption by pets;

(20) "Product name" means the name of the commercial feed that identifies it as to kind, class, or specific use;

(21) "Quantity statement" means the net weight (mass), net volume (liquid or dry) or count;

(22) "Specialty pet" means any domesticated animal pet normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, canaries, psittacines, birds, mynahs, finches, tropical fish, goldfish, snakes and turtles;

(23) "Specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets; and

(24) "Ton" means a net weight of two thousand pounds (2,000 lbs.) avoirdupois.



§ 44-6-104 - License requirement -- Application -- Fees -- Refusal of license -- Hearing.

(a) Any person:

(1) Who manufactures a commercial feed within the state; or

(2) Who distributes a commercial feed in or into the state; or

(3) Whose name appears on the label of a commercial feed as guarantor

shall obtain a license for each facility from which commercial feed is distributed in or into the state authorizing the person to manufacture or distribute commercial feed before engaging in such activity. Any person who makes only retail sales of commercial feed that bears labeling or other approved indication that the commercial feed is from a licensed manufacturer, guarantor, or distributor who has assumed full responsibility for the tonnage inspection fee due under this chapter is not required to obtain a license.

(b) Any person who is required to obtain a license shall submit an application on a form provided or approved by the commissioner, accompanied by a license fee of fifty dollars ($50.00) per facility to be paid to the commissioner. The license fee shall be applied to any inspection fees imposed pursuant to § 44-6-109. The license year shall be the calendar year. Each license shall expire on December 31 of the year for which it is issued; provided, that any license shall be valid through February of the next ensuing year or until the issuance of the renewal license, whichever event first occurs, if the holder thereof has filed a renewal application with the commissioner on or before December 31 of the year for which the current license was issued. Any new applicant who fails to obtain a license within fifteen (15) working days of notification of the requirement to obtain a license, or any licensee who fails to comply with license renewal requirements, shall pay a twenty-five dollar ($25.00) late fee in addition to the license fee.

(c) The form and content of the commercial feed license application shall be established by rules promulgated by the commissioner.

(d) The commissioner may request from a license applicant or licensee, at any time, copies of labels and labeling in order to determine compliance with this section.

(e) The commissioner is empowered to refuse to issue a license to any person not in compliance with this chapter and to cancel the license of any licensee subsequently found not to be in compliance with any provisions of this chapter; provided, that no license shall be refused or cancelled unless the applicant or licensee has been given an opportunity to be heard before the commissioner and to amend the applicant's or licensee's application in order to comply with the requirements of this chapter.



§ 44-6-105 - Labeling.

A commercial feed shall be labeled as follows:

(1) In case of a commercial feed, except a customer-formula feed, it shall be accompanied by a label bearing the following information:

(A) The quantity statement;

(B) The product name and the brand name, if any, under which the commercial feed is distributed;

(C) The guaranteed analysis stated in such terms, as the commissioner by regulation determines, is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods published by the AOAC International, or other methods approved by regulation;

(D) The common or usual name of each ingredient used in the manufacture of the commercial feed; provided, that the commissioner by regulation may permit the use of a collective term for a group of ingredients that perform a similar function, or the commissioner may exempt commercial feeds, or any group thereof, from this requirement of an ingredient statement if the commissioner finds that this statement is not required in the interest of consumers;

(E) The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed;

(F) For those commercial feeds containing drugs, and for such other feeds as the commissioner may require by regulation, adequate directions for their safe and effective use; and

(G) Such precautionary statements as the commissioner by regulation determines are necessary for the safe and effective use of the commercial feed; and

(2) In the case of a customer-formula feed, it shall be accompanied by a label, invoice, delivery slip, or other shipping document, bearing the following information:

(A) Name and address of the manufacturer;

(B) Name and address of the purchaser;

(C) Date of delivery;

(D) The product name and brand name, if any, and the net weight of each registered commercial feed used in the mixture, and the net weight of each other ingredient used;

(E) For those customer-formula feeds containing drugs, and for such other feeds as the commissioner may require by regulation, adequate directions for their safe and effective use; and

(F) Such precautionary statements as the commissioner by regulation determines are necessary for the safe and effective use of the customer-formula feed.



§ 44-6-106 - Misbranding.

A commercial feed shall be deemed to be misbranded if:

(1) Its labeling is false or misleading in any particular;

(2) It is distributed under the name of another commercial feed;

(3) It is not labeled as required in § 44-6-105;

(4) It purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless the commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the commissioner; or

(5) Any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.



§ 44-6-107 - Adulteration.

A commercial feed shall be deemed to be adulterated if:

(1) (A) It bears or contains any poisonous or deleterious substance that may render it injurious to health; but in case the substance is not an added substance, the commercial feed shall not be considered adulterated under this subdivision (1)(A), if the quantity of the substance in the commercial feed does not ordinarily render it injurious to health;

(B) It bears or contains any added poisonous, added deleterious, or added nonnutritive substance that is unsafe within the meaning of § 406 of the federal Food, Drug, and Cosmetic Act, other than one that is:

(i) A pesticide chemical in or on a raw agricultural commodity; or

(ii) A food additive;

(C) It is, or it bears or contains any food additive that is unsafe within the meaning of § 409 of the federal Food, Drug, and Cosmetic Act;

(D) It is a raw agricultural commodity and it bears or contains a pesticide chemical that is unsafe within the meaning of § 408(a) of the federal Food, Drug, and Cosmetic Act; provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under § 408 of the federal Food, Drug, and Cosmetic Act, and the raw agricultural commodity has been subjected to processing, such as canning, cooking, freezing, dehydrating, or milling, the residue of the pesticide chemical remaining in or on the processed feed shall not be deemed unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of the residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity, unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal that is unsafe within the meaning of § 408(a) of the federal Food, Drug, and Cosmetic Act;

(E) It is, or it bears or contains any color additive that is unsafe within the meaning of § 706 of the federal Food, Drug, and Cosmetic Act;

(F) It is, or it bears or contains any new animal drug that is unsafe within the meaning of § 512 of the federal Food, Drug & Cosmetic Act;

(G) It consists in whole or in part of any filthy, putrid or decomposed substance, or if it is otherwise unfit for feed;

(H) It has been prepared, packed, or held under unsanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

(I) It is, in whole or in part, the product of a diseased animal or of an animal that has died otherwise than by slaughter that is unsafe within the meaning of § 402 (a)(1) or (2) of the federal Food, Drug, and Cosmetic Act;

(J) Its container is composed, in whole or in part, of any poisonous or deleterious substance that may render the contents injurious to health; or

(K) It has been intentionally subjected to radiation, unless the use of the radiation was in conformity with the regulations or exemptions in effect pursuant to § 409 of the federal Food, Drug, and Cosmetic Act;

(2) Any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor;

(3) Its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

(4) It contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice regulations promulgated by the commissioner to assure that the drug meets the requirements of this chapter as to safety and has the identity and strength and meets the quality and purity characteristics that it purports or is represented to possess. In promulgating such regulations, the commissioner shall adopt the current good manufacturing practice regulations for Type A Medicated Articles and Type B and Type C Medicated Feeds established under authority of the federal Food, Drug, and Cosmetic Act, unless the commissioner determines that they are not appropriate to the conditions that exist in this state; or

(5) It contains viable weed seeds in amounts exceeding the limits that the commissioner establishes by rule or regulation.



§ 44-6-108 - Prohibited acts.

The following acts and the causing of the following acts within this state are prohibited:

(1) The manufacture or distribution of any commercial feed that is adulterated or misbranded;

(2) The adulteration or misbranding of any commercial feed;

(3) The distribution of agricultural commodities, such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, that are adulterated within the meaning of § 44-6-107(1);

(4) The removal or disposal of a commercial feed in violation of an order under § 44-6-112;

(5) The failure or refusal to register in accordance with § 44-6-104; and

(6) Failure to pay inspection fees and file reports as required by § 44-6-109.



§ 44-6-109 - Inspection fees -- Condition for license -- Reports.

(a) An inspection fee at the rate of ten cents (10cent(s)) per ton shall be paid on commercial feed manufactured in excess of five hundred (500) tons per licensed commercial feed facility per calendar year and distributed in this state; provided, that the inspection fees shall be applied against the annual license fee imposed by § 44-6-104, and no additional inspection fees shall be paid until the inspection fees imposed on a licensed commercial feed facility exceed the amount of the annual license fee. The inspection fee shall be paid by the commercial feed facility that distributes the commercial feed to the consumer, subject to the following:

(1) No fee shall be paid on a commercial feed if the payment has been made by a previous distributor;

(2) No fee shall be paid on customer-formula feeds if the inspection fee is paid on the commercial feeds that are used as ingredients in the customer-formula feeds;

(3) No fee shall be paid on commercial feeds that are used as ingredients for the manufacture of commercial feeds that are registered. If the fee has already been paid, credit shall be given for the payment; and

(4) No fee shall be paid by contract feeders.

(b) In the case of distillers' wet grains and other distillers' by-products containing more than seventy-five percent (75%) moisture distributed without further processing to the final purchaser's livestock, the inspection fee shall be one cent (1cent(s)) per ton.

(c) All licenses shall be conditioned on the applicant agreeing to keep such records as may be necessary to indicate accurately the tonnage and kinds of commercial feeding stuffs sold, and as are satisfactory to the commissioner, and granting the commissioner, or the commissioner's duly authorized representative, permission to examine the records and verify the statement of tonnage. Failure to make an accurate statement of tonnage or to pay the inspection fee or to otherwise comply as provided herein shall constitute sufficient cause for the cancellation of the license.

(d) The report shall be under oath, on forms furnished by the commissioner, and the reports shall be filed with the department of agriculture. The report of tonnage and inspection fee shall be due and payable semiannually, on January 31 and July 31, covering the tonnage of commercial feeding stuffs sold during the preceding six (6) months based on a calendar year. If the report is not filed and the inspection fee paid by the tenth day following the due date, or if the report is false, the commissioner shall revoke the license, and if the inspection fee is unpaid after the ten-day grace period, the amount due shall bear a penalty of ten percent (10%), which shall be added to the inspection fee due and shall constitute a debt and become the basis of judgment against the securities or bonds hereinafter referred to; provided, that no license shall be revoked until the licensee has first been given an opportunity to be heard before the commissioner in order to pay the fees required under this chapter.

(e) Fees collected shall constitute a fund for the payment of the costs of inspection, sampling, and analysis, and other expenses necessary for the administration of this chapter.



§ 44-6-110 - Rules and regulations.

The commissioner is authorized to promulgate such rules and regulations for commercial feeds and pet foods as are specifically authorized in this chapter, and such other reasonable rules and regulations as may be necessary for the efficient enforcement of this chapter. In the interest of uniformity, the commissioner shall by regulation adopt, unless the commissioner determines that they are inconsistent with this chapter or are not appropriate to conditions that exist in this state, the following:

(1) The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization; and

(2) Any regulation promulgated pursuant to the authority of the federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.).



§ 44-6-111 - Inspection -- Sampling -- Analysis.

(a) For the purpose of enforcement of this chapter, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to the provisions, officers or employees duly designated by the commissioner, upon presenting appropriate credentials, are authorized to:

(1) Enter, during normal business hours, any factory, warehouse, or establishment within the state in which commercial feeds are manufactured, processed, packed, or held for distribution, or to enter any vehicle being used to transport or hold commercial feeds; and

(2) (A) Inspect at reasonable times and within reasonable limits and in a reasonable manner, such a factory, warehouse, establishment, or vehicle, and all pertinent equipment, finished and unfinished materials, containers, and labeling therein.

(B) The inspection may include the verification of only such records and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations established under § 44-6-107(4).

(b) A separate notice shall be given for each such inspection, but a notice shall not be required for each entry made during the period covered by the inspection. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

(c) If the officer or employee making such an inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises, the officer or employee shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

(d) If the owner of any factory, warehouse, or establishment described in subsection (a), or the owner's agent, refuses to admit the commissioner, or the commissioner's agent, to inspect in accordance with subsections (a) and (b), the commissioner is authorized to obtain from any state court a court order directing the owner or the owner's agent to submit the premises described in the warrant to inspection.

(e) For the purpose of the enforcement of this chapter, the commissioner or the commissioner's duly designated agent is authorized to enter upon any public or private premises, including any vehicle of transport, during regular business hours to have access to, to obtain samples of, and to examine records relating to distribution of, commercial feeds.

(f) Sampling and analysis shall be conducted in accordance with methods published by the AOAC International, or in accordance with other generally recognized methods.

(g) The results of all analyses of official samples shall be forwarded by the commissioner to the person named on the label. When the inspection and analysis of an official sample indicate a commercial feed has been adulterated or misbranded, the commissioner shall furnish to the registrant a portion of the sample concerned if the registrant requests it within thirty (30) days of notification.

(h) The commissioner, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in § 44-6-103 and obtained and analyzed as provided for in subsections (c), (e), and (f).



§ 44-6-112 - Withdrawal, condemnation and confiscation orders.

(a) When the commissioner or the commissioner's authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this chapter or of any of the prescribed regulations under this chapter, the commissioner or the commissioner's agent may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the commissioner or the court. The commissioner shall release the lot of commercial feed so withdrawn when the provisions and regulations have been complied with. If compliance is not obtained within thirty (30) days, the commissioner may begin, or upon request of the distributor or registrant shall begin, proceedings for condemnation.

(b) Any lot of commercial feed not in compliance with any of the provisions of this chapter or of any of the prescribed regulations under this chapter shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which the commercial feed is located. In the event the court finds the commercial feed to be in violation of this chapter and orders the condemnation of the commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the state; provided, that in no instance shall the disposition of the commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of the commercial feed or for permission to process or relabel the commercial feed to bring it into compliance with this chapter.



§ 44-6-113 - Violation a misdemeanor -- Penalties -- Construction -- Injunction -- Judicial review.

(a) Any person convicted of violating any of the provisions of this chapter or who impedes, hinders or otherwise prevents, or attempts to prevent, the commissioner or the commissioner's duly authorized agent in performance of that official's duty in connection with this chapter commits a Class C misdemeanor. In all prosecutions under this chapter involving the composition of a lot of commercial feed, a certified copy of the official analysis signed by the commissioner or the commissioner's authorized agent shall be accepted as prima facie evidence of the composition.

(b) Nothing in this chapter shall be construed as requiring the commissioner or the commissioner's representative to:

(1) Report for prosecution;

(2) Institute seizure proceedings; or

(3) Issue a withdrawal from distribution order,

as a result of minor violations of this chapter, or when that official believes the public interest will best be served by suitable notice of warning in writing.

(c) The commissioner is authorized to apply for, and the court to grant, a temporary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this chapter or any rule or regulation promulgated under this chapter, notwithstanding the existence of other remedies at law. The injunction is to be issued without bond.

(d) Any person adversely affected by an act, order or ruling made pursuant to this chapter may within forty-five (45) days thereafter bring action in the chancery court of Davidson County, or the chancery court in the county of the residence or principal place of business of the party adversely affected, for judicial review of the act, order or ruling. The form of the proceeding shall be any that may be provided by statutes of this state to review decisions of administrative agencies, or in the absence or inadequacy thereof, any applicable form of legal action, including actions for declaratory judgments or writs of prohibitory or mandatory injunctions.



§ 44-6-114 - Cooperation with other entities.

The commissioner may cooperate with and enter into agreements with governmental agencies of this state, other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this chapter.



§ 44-6-115 - Publications.

The commissioner shall publish at least annually, in such forms as the commissioner may deem proper, information concerning the sales of commercial feeds, together with such data on their production and use as the commissioner may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold within the state as compared with the analyses guaranteed in the registration and on the label; provided, that the information concerning production and use of commercial feed shall not disclose the operations of any single person or company.






Chapter 7 - Marks, Brands, Registration and Certification

Part 1 - General Provisions

§ 44-7-101 - Marks and brands of animals running at large.

Any person owning any cattle, hogs, sheep or goats, horses or other animals, running at large, shall have an earmark or brand different from those of that person's neighbors.



§ 44-7-102 - Recording marks and brands.

Marks or brands shall be recorded in the office of the county clerk of the county in which the animals run; but the same brand or marks shall not be recorded to more than one (1) person in the same county.



§ 44-7-103 - Priority of marks and brands.

When a dispute occurs in regard to a brand or mark, the person first recording the same is entitled thereto.



§ 44-7-104 - Horses and cattle to be branded.

The owner shall brand all horses, from eighteen (18) months old and upwards, with the same brand, and earmark and brand all the owner's cattle from twelve (12) months old and upwards with the same mark or brand.



§ 44-7-105 - Deciding dispute as to marks and brands.

If any dispute arise about an earmark or brand, it shall be decided according to entries on the book of the county clerk.



§ 44-7-106 - Neat cattle purchased to be branded anew upon purchase.

Any person who buys branded neat cattle from another, or acquires same by other lawful means, shall, within eight (8) months, brand the cattle with the person's own proper brand, in the presence of two (2) credible witnesses, a certificate of which shall be signed by the witnesses.



§ 44-7-107 - Altering or defacing marks -- Forfeiture.

Any person who alters or defaces the mark or brand of another, forfeits for each animal on which the mark or brand is altered or defaced, twenty-five dollars ($25.00) to the owner who sues therefor in six (6) months, and to the owner or any interested third person who sues after six (6) and within twelve (12) months.



§ 44-7-108 - Misbranding or mismarking -- Forfeiture.

Any person who misbrands or mismarks any unbranded or unmarked animals not belonging to that person forfeits, as in § 44-7-107, twenty-five dollars ($25.00) over and above the value of the animal, to be recovered in the same way.



§ 44-7-109 - Inspection of record -- Clerk's fee for recording.

The county clerk shall allow all citizens of the county to inspect, without charge, the book in which the marks and brands are recorded; and is entitled to fifty cents (50cent(s)) for each record of a mark or brand.



§ 44-7-110 - Record of livestock brands required.

(a) Every stockyard, slaughterhouse, and packing house licensed to do business under the laws of this state shall maintain for sixty (60) days on file a record of all visible brands on livestock handled or processed on their premises. The list shall be updated every sixty (60) days and inspection shall be made available to persons doing business with those establishments.

(b) In the event brands are unreadable, the stockyard, slaughterhouse, or packing house will record the brand to the best of its ability with a statement declaring the condition of the brand.

(c) Failure to comply with this section is a Class A misdemeanor.






Part 2 - Registration of Cattle Brands

§ 44-7-201 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Brand" means any recorded identification mark applied to any position on the hide of a live animal by means of heat, acid or chemical, except tattoo marks in the ear or numbers used to keep production records or record of age;

(2) "Commissioner" means the commissioner of agriculture;

(3) "Department" means the department of agriculture;

(4) "Livestock hide dealer" means any dealer or person who buys hides;

(5) "Livestock market" means a place where a person assembles livestock for public sale if the person is required to procure a license or permit from the department to operate such market; and

(6) "Person" means any individual, partnership, corporation or association.



§ 44-7-202 - Registration of brands by department of agriculture -- Fees -- Issuance of certificate.

(a) Any owner who uses a brand to identify cattle, hogs, sheep, goats, horses, and other animals belonging to that owner must register the owner's brand by applying to the department for registration.

(b) The application shall be made on forms prescribed and furnished by the department and shall be accompanied by a fee of ten dollars ($10.00), and a facsimile of the brand to be registered shall also accompany the application.

(c) All fees collected under this part for registration, transfer, and reregistration of brands shall be credited to the department and kept in a separate account for the purpose of defraying the cost of administering this part.

(d) If the brand described in the application closely resembles another registered brand previously registered by another owner, the commissioner may reject the application for registration, but in the event the brand does not closely resemble another brand previously registered, the commissioner shall issue to the applicant a certificate of registration.

(e) In the event the department denies registration of a brand, for any reason, the registration fee of ten dollars ($10.00) shall be returned to the applicant.

(f) A person having a brand duly registered with the department may transfer the brand to another by notifying the department of the transfer and giving the date of transfer and the name of the transferee. Upon receipt of the notice, and a transfer fee of one dollar ($1.00), the transfer of the registration shall be noted in the register of brands showing that the brand has been transferred and giving the name of the transferee. The transferred brand shall not be used by the new owner until the department notifies the transferee that the transfer has been noted on its register.



§ 44-7-203 - Copy of certificate evidence of registration.

In all suits at law or in equity, or in any criminal proceedings involving the title or right of possession of branded cattle, hogs, sheep, goats, horses, and other animals, a copy of the certificate of the brand registration, verified by the affidavit of the commissioner, shall be received in evidence by the court as evidence of the registration of the brand in accordance with the requirements of this part.



§ 44-7-204 - Reregistration of brands periodically -- Fee -- Forfeiture upon failure.

Every five (5) years, all brands shall be reregistered with the department. At least ninety (90) days prior to the date for reregistration of all brands, the department shall notify all persons having brands registered as to the date by which the brand must be reregistered. On or before the reregistration date, the person in whose name the brand is registered shall pay to the department a reregistration fee of two dollars ($2.00), and shall furnish such additional information as the department may require on forms furnished by the department. If any person having a registered brand fails to reregister the brand in that person's name, the brand shall be forfeited and shall be available for registration in the name of another person.



§ 44-7-205 - Register of brands -- Publication.

The department shall maintain a complete register of all brands, showing the name and address of the owner, and shall, in accordance with the rules, regulations, policies and procedures of the state publications committee, publish and distribute copies of the register in booklet form, and supplemental copies thereof, to every livestock market and county clerk in the state. Copies of the register of brands may be furnished to other persons requesting them at a price to be determined by the commissioner.



§ 44-7-206 - Copies of register to be available for inspection.

Every operator of a livestock market where cattle, hogs, sheep, goats, horses, and other animals are sold shall keep a copy of the register of brands in that person's place of business where it will be accessible for public inspection.



§ 44-7-207 - Rules and regulations promulgated by commissioner.

The commissioner has the authority to promulgate such rules and regulations as are reasonably necessary to carry out the intent and purpose of this part so as to facilitate the tracing and identification of cattle, hogs, sheep, goats, horses, and other animals, and afford protection against stealing and unlawful dealing in cattle, hogs, sheep, goats, horses, and other animals.



§ 44-7-208 - Unlawful to use unregistered brand or deface brand.

It is unlawful for:

(1) Any person to use any brand for branding cattle, hogs, sheep, goats, horses, and other animals, unless the brand is registered with the department;

(2) Any person to obliterate, alter or deface the brand of any animals; or

(3) Any person operating or owning a livestock market to fail to keep a copy of the register of brands furnished to such person by the department in a place easily accessible to interested parties.



§ 44-7-209 - Violation of this part a misdemeanor.

A person who violates any of the provisions of this part commits a Class C misdemeanor.






Part 3 - Registration of Stallions

§ 44-7-301 - Pedigreed jacks or bulls for breeding to be registered.

The pedigree of any jack or bull, claimed to be pedigreed livestock and used for public breeding, shall be filed and registered with the county clerk, under oath that the pedigree is genuine, and the county clerk shall record the pedigree in a well-bound book to be kept in county clerk's office for that purpose.



§ 44-7-302 - Pedigrees to be posted.

The owner of such pedigreed stock shall, during breeding seasons, have posted conspicuously in three (3) different places in the county in which the owner lives, or in which the animal is being used for breeding purposes, a certified copy of the pedigree recorded as provided in § 44-7-301.



§ 44-7-303 - False pedigree posted or recorded a misdemeanor.

Any person who knowingly records or posts any false or fraudulent pedigree commits a Class C misdemeanor.






Part 4 - Certification of Livestock

§ 44-7-401 - Certification of quality -- Fees -- Rules and regulations.

In order to promote and further develop livestock interests of this state, the commissioner, or the commissioner's authorized agents, is authorized, when requested by parties financially interested in livestock or livestock products, to investigate and certify the quality, condition, grade or other classification of the livestock or livestock products. Such classification, including payment of such fees as the commissioner deems reasonable for the services rendered or performed by employees or licensed agents of the department, shall be established under such rules and regulations as the commissioner may prescribe.



§ 44-7-402 - Disposition of collected fees.

All fees and moneys collected or received under § 44-7-401 shall be paid into the state treasury to the credit of the department, with the funds to be used solely and separately to defray the actual costs of the services rendered.



§ 44-7-403 - Animal diagnostic laboratory -- Fees.

(a) The commissioner is authorized to charge fees for services provided by the animal diagnostic laboratory pursuant to regulations promulgated by the commissioner; however, no fee will be charged for tests performed on livestock who belong to Tennessee residents, except for serologic testing for equine infectious anemia. For purposes of this part, "livestock" means all equine as well as animals that are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats and poultry.

(b) A grading fee of six cents (6cent(s)) per head shall be charged by the commissioner for feeder pigs and market hogs graded by employees or agents of the department. A minimum charge of thirty-seven dollars and fifty cents ($37.50) per day of sale shall be charged. The livestock market where the animal was graded and sold will be responsible for payment of the fees to the department.

(c) A grading fee of twenty-five cents (25cent(s)) per head will be charged by the commissioner for feeder calves graded by employees or agents of the department. A minimum charge of fifty dollars ($50.00) per day of sale shall be charged. The livestock market where the animal was graded and sold will be responsible for payment of the fees to the department.









Chapter 8 - Fences and Confinement

Part 1 - General Provisions

§ 44-8-101 - Land in cultivation sufficiently fenced.

Every planter shall make and keep a sufficient fence, of ordinarily sound and substantial material, around the planter's land in cultivation, and so close, for at least two and one-half feet (21/2') from the surface of the earth, as to prevent hogs large enough to do damage from passing through the fence.



§ 44-8-102 - Various materials constituting sufficient fencing -- Rules.

(a) The following types of fence are deemed sufficient:

(1) Stone. A substantial stone fence or wall, three and one-half feet (31/2') high;

(2) Plank and post and rail. A post and plank or post and rail fence four feet (4') high;

(3) Rail. A common worm or crooked rail fence five feet (5') high;

(4) Bank. Every bank or other means used as a fence, or part of a fence, equivalent, as an obstruction to stock, to either of the three (3) classes of fence above named;

(5) Planks and wire. Any enclosure made by nailing fast two (2) sound planks, each not less than six inches (6'') wide, to posts set firmly in the ground not more than eight feet (8') apart, the bottom plank to be not more than three inches (3'') from the ground, and the second plank from the ground not more than four inches (4'') from the first; and then by stretching not less than four (4) strands of barbed wire tightly between the posts above the planks, the topmost wire to be not less than four and one-half feet (41/2') from the ground, and the bottom wire to be four inches (4'') from the topmost plank; the next wire from the bottom one to be nine inches (9'') from the topmost plank, and the third wire from the bottom to be twenty-one inches (21'') from the topmost plank, the above distance as nearly as practicable;

(6) Osage orange. Bois d' arc or Osage orange fences, wholly of bois d' arc or Osage orange, or in part of bois d' arc or Osage orange, and in part of wire or other material, at least four feet (4') high, and at least eighteen inches (18'') across the top and sufficiently close to prevent stock of all kinds from passing through; and

(7) Wire. Any enclosure made by nine (9) smooth, horizontal wires, the bottom and top or first and ninth of which are to be standard number nine (9), and the other seven (7) standard number eleven (11) wires; the first wire to be placed upon or very near the ground; the second three and one-half inches (31/2'') from the first; the third three and one-half inches (31/2'') from the second; the fourth four inches (4'') from the third; the fifth four inches (4'') from the fourth; the sixth six inches (6'') from the fifth; the seventh eight inches (8'') from the sixth; the eighth ten inches (10'') from the seventh; the ninth ten inches (10'') from the eighth. The vertical stays or pickets are to be two feet (2') apart between the first or ground wire and the fifth, and from the fifth to the top or ninth wire four feet (4') apart. The posts are to be one (1) rod apart and well stayed at the ends of the fence, so as to keep the fence from sagging.

(b) In addition to subsection (a), sufficient fencing shall include:

(1) A fence constructed from synthetic materials commonly sold for fencing, if such materials are installed pursuant to generally acceptable standards, to confine or restrict the movement of farm animals; and

(2) Systems or devices based on technology generally accepted as appropriate for the confinement or restriction of farm animals.

(c) The commissioner of agriculture may adopt rules and regulations regarding sufficient fencing consistent with this part to provide greater specificity as to the requirements of sufficient fencing. The absence of any such rule or regulation shall not affect the validity or applicability of this section or any section of this part as such sections relate to what constitutes sufficient fencing.



§ 44-8-103 - Horses, cattle, and mules sufficiently fenced.

The following shall be sufficient and be deemed a lawful fence only as to horses, cattle, and mules: any enclosure made by stretching not less than five (5) strands of barbed wire tightly between posts firmly set in the ground, or between growing trees and posts firmly set in the ground, not more than twenty feet (20') apart; the topmost wire not less than four and one-half feet (41/2') from the ground, the bottom wire not less than six inches (6''), and the next to the bottom wire not less than fifteen inches (15'') from the ground.



§ 44-8-104 - Paling and wire fence lawful.

The paling and wire fence is made a lawful fence; provided, that the fence is built upon good-sized, substantial posts, set firmly in the ground, not more than twelve feet (12') apart; and provided further, that there is firmly fastened upon these posts two (2) sets double-strand wire, one (1) near the top, the other near the bottom, into which there is woven substantial sawed or split palings, not less than three feet (3') long, with one (1) barbed wire one foot (1') above the paling, or four feet (4') without the wire, and not more than three inches (3'') apart; but nothing in this section shall be construed as repealing any statute providing for lawful fences in this state.



§ 44-8-105 - Three-wire, plank, or slat fence a lawful fence.

In addition, the following shall also be a lawful fence: a fence built on good-sized, substantial posts, set firmly in the ground not more than nine feet (9') apart. The fence shall consist of three (3) barbed wires, or three (3) planks, or three (3) slats running horizontally and fastened firmly to the posts, the first to be eighteen inches (18'') from the ground, and the second and third eighteen inches (18'') from the first and second respectively, counting from the center of each. The fence may consist entirely of wire strands, or of planks or of slats; or it may be composed of a wire, plank, and slat.



§ 44-8-106 - Damages for trespass -- Determination -- Recovery.

(a) When any trespass has been committed by horses, cattle, hogs, goats, sheep, or other stock upon the cleared and cultivated ground of any person having the livestock fenced, as is described in §§ 44-8-101 -- 44-8-105, the person may complain to a judge of the court of general sessions of the county, who shall cause two (2) discreet and impartial freeholders to be summoned, and with them shall view and examine, on oath of the freeholders to do justice, whether the complainant's fence is a lawful fence, and what damage, if any, the person has sustained by the trespass, and certify the result of this view and examination under the hands and seals of the judge and freeholders, which certificate the judge shall deliver to the complainant. The certificate shall be prima facie evidence of the plaintiff's demand.

(b) The owner of the stock shall be entitled to a hearing, but, if not successful, shall make full satisfaction for the trespass and damages to the party injured, to be recovered as the damages and costs, subject to the right of appeal of either party. To secure the payment of any judgment, execution may be levied upon the stock committing the trespass; and after ten (10) days' notice the stock may be sold to satisfy the judgment so recovered.



§ 44-8-107 - Defense of insufficiency of fence.

If it appears that the fence is insufficient, the owner of the animals shall not be liable to make satisfaction for the damages.



§ 44-8-108 - Injury to animals.

If any person, whose fence is adjudged insufficient, maims, wounds, or kills any such animal, or causes or procures it to be done, that person shall make full satisfaction to the person injured for all damages sustained, to be recovered before any tribunal having cognizance thereof.



§ 44-8-109 - Notoriously mischievous stock to be confined.

All persons owning notoriously mischievous stock, known to be in the habit of throwing down or jumping fences, shall be required to keep the stock confined upon their own premises.



§ 44-8-110 - Liability of owners of notoriously mischievous stock.

The owners of notoriously mischievous stock shall be liable for all damages done by the stock to enclosure or crops of others.



§ 44-8-111 - Stock liable to execution.

(a) To secure the payment of such damage and costs, executions may be levied upon the stock committing the trespass.

(b) After ten (10) days' notice, the stock may be sold to pay such amount of damages and costs.



§ 44-8-112 - Pulling and leaving down fence, or opening and leaving open gate, a misdemeanor.

Any person who pulls down the fence of another and leaves the same down, without permission of the owner, or opens and leaves open the gate of another, without permission of the owner, commits a Class C misdemeanor.






Part 2 - Partition Fences

§ 44-8-201 - Partition fence defined -- Joining fences.

Partition fences, within the meaning of this part, are fences erected on the line between lands owned by different persons; but no owner of land is compelled to allow a neighbor to join a fence exclusively on that person's own land.



§ 44-8-202 - Fences to be erected and maintained at joint expense.

Partition fences may be erected and repaired at the expense, jointly, of the occupants or owners; or if a person makes a fence a partition fence, by joining to it or using it as such, that person shall pay to the person erecting it that person's proportion of the expense.



§ 44-8-203 - Damages for failure to maintain fence.

If either of the persons having a joint or partition fence refuses or neglects to keep that person's part of the fence in good repair, that person shall be liable for all damages the other may sustain to enclosures or crops, by trespassing stock, in consequence of the refusal or neglect.



§ 44-8-204 - Pay for fence.

If the parties cannot agree as to the amount to be paid to the owner erecting or repairing a partition fence as provided in §§ 44-8-202 and 44-8-206, on application by either to a judge of the court of general sessions, the judge shall issue an order to three (3) disinterested freeholders, not related to either of the parties, to examine such fence, and to ascertain the amount to be paid to the owner erecting or repairing it.



§ 44-8-205 - Judgment and execution.

The freeholders, first taking an oath before the judge to discharge their duty fairly and impartially, on a day to be by them appointed, of which both parties shall have notice, shall examine the fence, and report to the judge, in writing, the amount to be paid the person erecting it; whereupon, unless the money be paid within ten (10) days thereafter, the judge shall enter up judgment, subject to appeal, and issue execution for the judgment.



§ 44-8-206 - Rebuilding or repairing fences.

The like proceedings may be had in cases where partition fences are rebuilt or repaired by either of the joint proprietors, the jury of view being judges, in the first instance, of the necessity or advisability of the improvement.



§ 44-8-207 - Fees of court and fence reviewers.

The court is entitled to fifty cents (50cent(s)) for issuing the order, and the fence reviewers to one dollar ($1.00) each, one half (1/2) of which is to be paid by each party; and, if not paid within ten (10) days after the report, execution shall issue for such amount.



§ 44-8-208 - Fences not removed without six months' notice.

No partition fence, or any part of a partition fence, shall be removed without the mutual consent of the owners, unless the party desiring to remove the fence, or part of the fence, shall first give six (6) months' notice in writing to the other owner of the owner's intention to remove the fence. After the expiration of the time of the notice, the party may remove the fence, or part of the fence.



§ 44-8-209 - Removing fence without notice a misdemeanor -- Damages.

Any person who removes a partition fence, or any part of a partition fence, without first giving the notice required by § 44-8-208, commits a Class C misdemeanor, and is also liable to the person injured for any damages sustained by reason of the removal.



§ 44-8-210 - Disclaiming responsibility for fence erection -- Definitions.

(a) In cases when the property on one (1) side of an existing or proposed partition fence is agricultural land, and the property on the other side is non-agricultural land, the owner of the non-agricultural land may disclaim any responsibility for the erection or maintenance of a partition fence pursuant to § 44-8-202. Such disclaimer shall be in writing, executed by the non-agricultural land owner and mailed to the owner of the agricultural land by registered mail, return receipt requested, or sent by some other means pursuant to which a written verification of receipt is obtained. The disclaimer shall be effective on the date of receipt by the owner of the agricultural land.

(b) Delivery of the disclaimer as described in subsection (a) shall have the effect of:

(1) Relieving the owner of the non-agricultural land of any responsibility to erect or maintain a partition fence pursuant to § 44-8-202; and

(2) Releasing the owner of the agricultural land from any claims by the owner of the non-agricultural land arising out of the non-existence or condition of a partition fence.

(c) As used in this section, unless the context otherwise requires:

(1) "Agricultural land" has the same meaning as set forth in § 67-5-1004; and

(2) "Non-agricultural land" means land:

(A) That is not agricultural land;

(B) That is the site of a residence; and

(C) On which the owner does not keep livestock.

(d) (1) If property that meets the definition of non-agricultural land at the time of delivery of a disclaimer as described in subsection (a) subsequently ceases to qualify as non-agricultural land, then the disclaimer, and all effects of the disclaimer as described in subsection (b), shall cease to be effective as of the date property ceases to be non-agricultural property.

(2) If a fence is erected by the owner of agricultural land during a period when a disclaimer as described in subsection (a) is in effect, and if the land owned by the disclaiming party subsequently ceases to be qualified as non-agricultural land, then the owner of the non-agricultural land shall reimburse the owner of the agricultural land a proportionate share of the cost of erecting the fence. If the parties cannot agree as to the amount to be paid to the owner of the agricultural land, the process described in § 44-8-204 shall be applicable.






Part 3 - Common Enclosures

§ 44-8-301 - Damages for failure to keep up fences, or for trespass.

It is lawful for two (2) or more owners of adjoining farms to enclose the same under one (1) common fence or enclosure, to be kept up to the standard of a lawful fence by each owner upon that owner's own land, or in such manner and proportion as the owners may agree upon in writing. In the absence of an agreement, the owner of any of the land embraced in the common fence shall be liable to the owners of the other lands and their tenants for all damages to their lands, pastures, fruit trees, crops, or vegetables, occasioned by the failure or neglect of the other owner to keep and maintain the common fence on that owner's land up to the standard of a lawful fence, or by the owner's own stock or that of the owner's tenants trespassing beyond the owner's own land within the common enclosure.



§ 44-8-302 - Common enclosure of lands under written agreements -- Specifications.

It is lawful to prescribe, in such an agreement, the means and method by which the common enclosure shall be constructed and maintained, regulations for the use and enjoyment by each owner of the lands embraced in the enclosure, the penalties to be imposed upon each for violations and how the penalties shall be imposed, the mode of assessment of damages occasioned by trespassing stock of the parties to the agreement, and the length of time it shall continue in force. The agreement may also provide for impounding, feeding, and caring for trespassing stock of the parties to the agreement found within the common enclosure, and for a lien upon trespassing stock to secure the penalties and damages assessed against the owner on that account, and for the enforcement of the lien by sale. All such provisions, not in violation of any law, shall be binding upon all parties to the agreement.



§ 44-8-303 - Force and binding power of agreement.

Any such agreement shall continue in force and be binding upon all the parties to the agreement and their heirs and devisees, for the period prescribed in the agreement, unless rescinded by mutual consent. The agreement may be modified or amended in writing signed by all the parties, at any time. After the expiration of the period prescribed, the agreement shall be deemed continued by unanimous consent, unless between November 1 and January 1, some party to the agreement or the party's heir or devisee gives notice in writing to all the other parties to the agreement, resident in the county, of the party's intention to terminate the agreement, in which event the agreement shall terminate at the expiration of ninety (90) days from the service of the notice.



§ 44-8-304 - Agreement if registered is binding on purchaser, his heirs and assigns.

(a) The agreement may be acknowledged and registered in the county or counties in which the lands and any part of the lands are situated.

(b) In case of registration, the agreement shall be binding upon any purchaser of any of the lands embraced in the common enclosure, and the purchaser's heirs and assigns, in the same manner and to the same extent as if the purchaser had been an original party to the agreement.



§ 44-8-305 - Liability of persons not parties to agreement for trespass by stock.

Any person not a party to the agreement whose stock trespasses upon the common enclosure shall be liable to the injured party for all damages that the person sustains, and the party so damaged has all the rights and liens given by law to persons damaged by stock trespassing upon enclosures that are not common; provided, the common enclosure is at the time a lawful enclosure or fence.






Part 4 - Running at Large

§ 44-8-401 - Livestock not to run at large -- Punishment.

(a) It is unlawful for the owners of any livestock, as defined in § 43-1-114, to willfully allow the livestock to run at large in this state.

(b) A violation of this section is a Class C misdemeanor.



§ 44-8-402 - Lien for damages.

For any damages occasioned by stock running at large in violation of § 44-8-401, the person so damaged shall have a lien upon the stock, which lien shall be enforced by attachment before a judge of the court of general sessions in the same manner and to the same extent as other liens are enforced.



§ 44-8-403 - Penalty for stallion or jackass running at large.

No person shall suffer any stallion or jackass over fifteen (15) months old to run at large, under fine of not less than five dollars ($5.00) nor more than twenty-five dollars ($25.00), the fine to be paid into the county treasury.



§ 44-8-404 - Animal to be advertised.

Such animal running at large may be brought before a judge of the court of general sessions of the county, who shall cause the animal to be advertised, with a description of its marks, color, size, and age, and the name and residence of the taker-up, in three (3) public places in the county, one (1) of them being the courthouse door.



§ 44-8-405 - Gelding unclaimed animal -- Costs.

If the animal is not claimed within three (3) months after being taken up, and the fees and expenses paid as herein provided, the court may order the animal to be gelded by some person competent to perform the operation, at the risk and expense of the owner.



§ 44-8-406 - Treated as strays when owner unknown or residing out of county.

If the owner is unknown, or resides out of the county, the same course shall be pursued by the taker-up in regard to such animals as in the case of other estrays.



§ 44-8-407 - Compensation to taker-up.

The taker-up is entitled to receive five dollars ($5.00) from the owner, and a reasonable compensation for keeping, to be determined as in the case of estrays, and the court to receive one dollar ($1.00).



§ 44-8-408 - Dogs not allowed at large -- Exception -- Penalties.

(a) As used in this section, unless the context otherwise requires, "owner" means a person who, at the time of the offense, regularly harbors, keeps or exercises control over the dog, but does not include a person who, at the time of the offense, is temporarily harboring, keeping or exercising control over the dog.

(b) The owner of a dog commits an offense if that dog goes uncontrolled by the owner upon the premises of another without the consent of the owner of the premises or other person authorized to give consent, or goes uncontrolled by the owner upon a highway, public road, street or any other place open to the public generally.

(c) It is an exception to the application of this section that:

(1) The dog was on a hunt or chase;

(2) The dog was on the way to or from a hunt or chase;

(3) The dog was guarding or driving stock or on the way to guard or drive stock;

(4) The dog was being moved from one place to another by the owner of the dog;

(5) The dog is a police or military dog, the injury occurred during the course of the dog's official duties and the person injured was a party to, a participant in or suspected of being a party to or participant in the act or conduct that prompted the police or military to utilize the services of the dog;

(6) The violation of subsection (b) occurred while the injured person was on the private property of the dog's owner with the intent to engage in unlawful activity while on the property;

(7) The violation of subsection (b) occurred while the dog was protecting the dog's owner or other innocent party from attack by the injured person or an animal owned by the injured person;

(8) The violation of subsection (b) occurred while the dog was securely confined in a kennel, crate or other enclosure; or

(9) The violation of subsection (b) occurred as a result of the injured person disturbing, harassing, assaulting or otherwise provoking the dog.

(d) The exception to the application of this section provided in subdivisions (c)(1)-(4) shall not apply unless the owner in violation of subsection (b) pays or tenders payment for all damages caused by the dog to the injured party within thirty (30) days of the damage being caused.

(e) It is not a defense to prosecution for a violation of subsection (b) and punished pursuant to subdivision (g)(1), (g)(2) or (g)(3) that the dog owner exercised reasonable care in attempting to confine or control the dog.

(f) It is an affirmative defense to prosecution for a violation of subsection (b) and punished pursuant to subdivision (g)(4) or (g)(5) that the dog owner exercised reasonable care in attempting to confine or control the dog.

(g) (1) A violation of this section is a Class C misdemeanor punishable by fine only.

(2) A violation of this section is a Class B misdemeanor punishable by fine only if the dog running at large causes damage to the property of another.

(3) A violation of this section is a Class A misdemeanor punishable by fine only if the dog running at large causes bodily injury, as defined by § 39-11-106, to another.

(4) A violation of this section is a Class E felony if the dog running at large causes serious bodily injury, as defined by § 39-11-106, to another.

(5) A violation of this section is a Class D felony if the dog running at large causes the death of another.

(h) Notwithstanding subsection (g), a violation of this section shall be punished as provided in subsection (i) if the violation involves:

(1) A dog that was trained to fight, attack or kill or had been used to fight; or

(2) The owner of the dog violating this section knew of the dangerous nature of the dog and, prior to the violation of this section, the dog had bitten one (1) or more people that resulted in serious bodily injury or death.

(i) A violation of this section, where one (1) or more of the factors set out in subsection (h) are present, shall be punished as follows:

(1) A Class C misdemeanor if the dog running at large does not cause property damage, injury or death;

(2) A Class A misdemeanor if the dog running at large causes damage to the property of another;

(3) A Class E felony if the dog running at large causes bodily injury to another;

(4) A Class D felony if the dog running at large causes serious bodily injury to another; and

(5) A Class C felony if the dog running at large causes the death of another.



§ 44-8-410 - Bitches to be confined while proud.

Every owner of a bitch is required to confine the same for twenty-four (24) days during the time the bitch is proud.



§ 44-8-411 - No liability for killing proud bitch at large.

Any person crippling, killing, or in any way destroying a proud bitch that is running at large shall not be held liable for the damages due to such killing or destruction.



§ 44-8-412 - Violation of § 44-8-410 a misdemeanor.

A violation of § 44-8-410 is a Class C misdemeanor.



§ 44-8-413 - Civil liability for injury caused by dogs.

(a) (1) The owner of a dog has a duty to keep that dog under reasonable control at all times, and to keep that dog from running at large. A person who breaches that duty is subject to civil liability for any damages suffered by a person who is injured by the dog while in a public place or lawfully in or on the private property of another.

(2) The owner may be held liable regardless of whether the dog has shown any dangerous propensities or whether the dog's owner knew or should have known of the dog's dangerous propensities.

(b) Subsection (a) shall not be construed to impose liability upon the owner of the dog if:

(1) The dog is a police or military dog, the injury occurred during the course of the dog's official duties and the person injured was a party to, a participant in or suspected of being a party to or participant in the act or conduct that prompted the police or military to utilize the services of the dog;

(2) The injured person was trespassing upon the private, nonresidential property of the dog's owner;

(3) The injury occurred while the dog was protecting the dog's owner or other innocent party from attack by the injured person or a dog owned by the injured person;

(4) The injury occurred while the dog was securely confined in a kennel, crate or other enclosure; or

(5) The injury occurred as a result of the injured person enticing, disturbing, alarming, harassing, or otherwise provoking the dog.

(c) (1) If a dog causes damage to a person while the person is on residential, farm or other noncommercial property, and the dog's owner is the owner of the property, or is on the property by permission of the owner or as a lawful tenant or lessee, in any civil action based upon such damages brought against the owner of the dog, the claimant shall be required to establish that the dog's owner knew or should have known of the dog's dangerous propensities.

(2) The element of proof required by subdivision (c)(1) shall be in addition to any other elements the claimant may be required to prove in order to establish a claim under the prevailing Tennessee law of premises liability or comparative fault.

(d) The statute of limitations for an action brought pursuant to this section shall be the same as provided in § 28-3-104, for personal injury actions.

(e) As used in this section, unless the context otherwise requires:

(1) "Owner" means a person who, at the time of the damage caused to another, regularly harbors, keeps or exercises control over the dog, but does not include a person who, at the time of the damage, is temporarily harboring, keeping or exercising control over the dog; and

(2) "Running at large" means a dog goes uncontrolled by the dog's owner upon the premises of another without the consent of the owner of the premises, or other person authorized to give consent, or goes uncontrolled by the owner upon a highway, public road, street or any other place open to the public generally.






Part 5 - Grazing [Repealed.]






Chapter 10 - Dealers and Purchasers of Poultry, Livestock and Hides

Part 1 - General Provisions [Repealed]



Part 2 - Tennessee Livestock Dealer Act

§ 44-10-201 - Short title.

This part shall be known and may be cited as the "Tennessee Livestock Dealer Act."



§ 44-10-202 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Alternative livestock" means non-traditional livestock that are hoofed and captive-farmed for purposes of agricultural or recreational use, as defined by § 70-4-403(3);

(2) "Commissioner" means the commissioner of agriculture or the commissioner's appointed agent;

(3) "Livestock" means cattle, calves, horses, mules, poultry, swine, sheep, goats, and alternative livestock;

(4) "Livestock dealer" means any person who buys, receives or assembles livestock for resale for that person's own account or that of another person more than nine (9) times in any consecutive three-month period;

(5) "Livestock producer" means any person who sells only livestock such person has raised or such person has owned and had in possession for a minimum of sixty (60) days; and

(6) "Person" means an individual, partnership, corporation, association, or other legal entity.



§ 44-10-203 - License required -- Fee.

Any person doing business as a livestock dealer must secure an annual license from the commissioner. Application for the annual license shall be made on forms provided by the commissioner. A fee of twenty-five dollars ($25.00) shall accompany any such application for initial issuance or renewals. The fees so received are not returnable and shall be kept in a special fund for the administration of this part. Upon a determination that the applicant is qualified, the commissioner shall issue a license to the applicant and all such annual licenses shall terminate and become void each successive June 30.



§ 44-10-204 - Powers and duties of commissioner.

The commissioner has the power and duty to:

(1) Promulgate such rules and regulations as the commissioner deems necessary to implement and supplement this part and provide for its orderly administration;

(2) Prescribe necessary information to be provided by applicants for licenses to determine if the requirements of this part have been met;

(3) Issue licenses to qualified applicants and collect appropriate fees;

(4) Revoke or suspend the license of, or refuse to issue a license to, any person, licensee, or applicant who violates any provision of this part; and

(5) Require the necessary record keeping by licensees and submission of written reports, as warranted, in order to carry out the provision and intent of this part.



§ 44-10-205 - License revocation or suspension -- Hearing -- Review.

(a) In the event the commissioner has reason to believe a licensee has violated any of the provisions of this part, including the rules and regulations promulgated under this part, the commissioner shall conduct a hearing, pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3, to determine if the license shall be suspended or revoked.

(b) The commissioner has the power to subpoena any persons or record incident to the hearing, and a charge of contumacy may be filed for those who refuse to comply; and the commissioner may administer oaths to those giving evidence. A court reporter shall be in attendance.

(c) Following the hearing, the commissioner may:

(1) Permanently revoke the license;

(2) Temporarily revoke the license; or

(3) Suspend the license for a definite period of time.

(d) The action of the commissioner may be reviewed by common law writ of certiorari to the chancery or circuit court of the county of the licensee who is the subject of the commissioner's action, and the petition shall be filed within ten (10) days from the date of the commissioner's order. Upon the grant of the writ of certiorari, the commissioner shall certify to the court a complete transcript of the proceedings instituted before the commissioner. This certified transcript shall constitute the whole record, and no additional proof or evidence shall be considered by the chancery court of Davidson County.

(e) The decision of the commissioner shall remain final until modified by the commissioner or by the courts.



§ 44-10-206 - Prohibited acts.

The following actions are prohibited:

(1) Any person acting as a livestock dealer without a valid license issued by the commissioner;

(2) Failure to maintain records as required by the commissioner, including the names and addresses of sellers and buyers of livestock;

(3) Failure to provide access to all records required of such licensee by the commissioner;

(4) Buying or selling livestock under an assumed name or address. All livestock sales shall be evidenced by a written bona fide name and address of buyer and seller;

(5) Violation of any valid rule, regulation or statute governing livestock disease control;

(6) Failure to make payment to a buyer or seller, or making such payment with insufficient funds; and

(7) Failure to keep current bond requirements pursuant to 9 C.F.R. § 201, et seq.



§ 44-10-207 - Exemptions from law.

This part shall not apply to any livestock producer who may occasionally buy or sell livestock in connection with that person's farming operations.



§ 44-10-208 - Penalty for violations.

To operate as a livestock dealer without a valid license, or otherwise violate this part, is a Class A misdemeanor.



§ 44-10-209 - Enjoining violations of law.

The commissioner, on determining that any person may have violated any provision of this part, may petition for injunctive relief from further violation. The petition should be addressed to the chancery court in the county in which the offense occurred or in which the offender's principal place of business is located or where the offender is doing business or resides. The chancellor, on determining that probable cause of a violation of this part exists, shall issue appropriate injunctive relief.









Chapter 11 - Livestock Sales

§ 44-11-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Alternative livestock" means non-traditional livestock that are hoofed and captive-farmed for purposes of agricultural or recreational use, as defined by § 70-4-403(3);

(2) "Breed association" means a bona fide livestock breed association which conducts sales of livestock breeds recognized by the department in which such association assumes responsibility for conducting the sales, assumes title to any livestock sold, and accrues a majority of profits from the sales;

(3) "Commissioner" means the commissioner of agriculture;

(4) "Consignor" means any person consigning, shipping, or delivering livestock to a livestock market for sale, resale, or exchange;

(5) "Department" means the department of agriculture;

(6) "Livestock" means cattle, calves, horses, mules, poultry, swine, sheep, goats, and alternative livestock;

(7) "Livestock market" means any location where livestock is assembled and sold at public auction, on a commission basis, or otherwise for the compensation of the owner or operator, during regularly scheduled or special sales;

(8) "Livestock producer" means any person who sells only livestock such person has raised or such person has owned and had in possession for a minimum of sixty (60) days;

(9) "Operator" means any person conducting business as a livestock market;

(10) "Person" means any person, firm, or corporation; and

(11) "Representative" means an employee or designee of the commissioner.



§ 44-11-102 - License required -- Application.

(a) No person shall conduct the business of a livestock market without a valid license from the department.

(1) The application for a license shall be on forms prescribed and furnished by the department, and shall include:

(A) The name, address and phone number of the livestock market operator;

(B) The location and description of the establishment or property where the livestock market is to be conducted;

(C) A report of the types and volume of livestock to be handled, sold or exchanged;

(D) A copy of property and fire insurance for the livestock market;

(E) Proof the applicant has met the bonding requirements of 9 C.F.R. 201, et seq.; and

(F) Such other information as the commissioner may require.

(2) All applications shall be accompanied by the license fee required by § 44-11-104.

(b) This chapter shall not be construed to include as a livestock market the following:

(1) Any operation where Future Farmers, 4-H Club groups, or fairs conduct sales of livestock; or

(2) Any livestock producer or breed association as defined by § 44-11-101.



§ 44-11-104 - Issuance of license -- Fee.

(a) The fee for a license to operate a livestock market shall be one hundred dollars ($100) per annum.

(b) Upon receipt of an application for a license under this section, accompanied by the required bond and license fee, the department shall examine the application and if it finds the application to be in proper form and that the applicant has otherwise complied with this chapter, the department shall grant the license as applied for, subject to this chapter.



§ 44-11-105 - Form of licenses -- Display -- Renewal.

(a) A separate license shall be required for each establishment or premises where a livestock market is operated or conducted. The original, or a certified copy of the license hereunder, shall be conspicuously displayed by the licensee in the sale ring or some other like prominent place in the establishment or premises licensed.

(b) Licenses shall expire on June 30 of each year and shall be renewed annually upon like application and procedure as in the case of the original license.



§ 44-11-106 - Refusal to grant or renew license -- Suspension or revocation -- Grounds -- Notice and hearing -- Review.

(a) The commissioner may decline to grant or to renew a license, or may suspend or revoke a license upon the following grounds:

(1) The licensee has violated any provision of this chapter or any rule, order, or regulation issued under this chapter;

(2) The licensee has knowingly received on consignment or sold or exchanged stolen livestock or mortgaged livestock without authority from the owner or mortgagee;

(3) The licensee has been guilty of misrepresentation, deception, or fraud in any material particular in securing the license;

(4) The licensee has failed to keep records as required by this chapter;

(5) The licensee has failed to practice measures of sanitation and has failed to provide for the adequate yarding, housing, holding, and feeding of livestock;

(6) The licensee, in the case of livestock weighed on the licensee's scales and sold by weight, has knowingly quoted incorrect weights or has failed to have the scales regularly inspected and tested;

(7) [Deleted by 2010 amendment.]

(8) The licensee has engaged in any illegal activity on the premises where the community sale is located, the business violates the zoning regulations of any county, municipal, or regional planning commission, or the licensee has failed to comply with such rules and regulations as have been duly adopted in accordance with this chapter;

(9) The licensee has failed to comply with the Beef Promotion and Research Act of 1985, compiled in 7 U.S.C. §§ 2901-2911, or the Agriculture Commodities Promotion Act, compiled in § 43-29-101 et seq.;

(10) The licensee has failed to make payment after a sale or has made payment with insufficient funds to consigners for livestock sold through the market; or

(11) The licensee has been determined to be insolvent by the commissioner.

(b) When any of the foregoing have not been fully complied with, or if there has been a violation of this chapter, the commissioner may give notice to the applicant for a license, or a holder of a license, that the commissioner will conduct a hearing for the purpose of determining whether the commissioner should decline to grant, renew, or suspend or revoke a license pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, part 3. The findings of the commissioner shall be final, and may be reviewed in the chancery court of Davidson County, by the common law writ of certiorari. When zoning is the question involved, the commissioner shall notify the applicant or holder of the license of the violation, and the applicant or holder shall then have only the rights granted in the zoning ordinance or regulation relative to a hearing and appeal, and shall prosecute the application for a hearing and appeal solely under the particular local zoning ordinance or regulation.



§ 44-11-107 - Sale of livestock -- Regulations governing -- Inspection -- Diseased animals.

Each livestock market may be under the direct supervision of a representative of the department. Except as otherwise provided in this chapter, no livestock known to be infected with or known to have been exposed to any contagious, infectious or communicable animal disease or infestation shall be consigned to or sold through any livestock market. The representative may inspect all livestock that is offered for sale and may prohibit the movement of any animals that in the representative's opinion are diseased or that are likely to be carriers of disease, until final inspection is made by a qualified, accredited veterinarian, as to their condition. If, upon examination, an infectious, contagious or communicable disease or infestation is found, such animals may be sold only for immediate slaughter to a recognized slaughterer where veterinary inspection is maintained; or, the owner may, upon submission of an affidavit of ownership for at least sixty (60) days prior to sale date, return them to the original premises, where a strict quarantine must be maintained. The representative shall also issue or cause to be issued all necessary quarantines for such animals as are sold for immediate slaughter or are returned to the original premises. A copy of the quarantine shall be sent to the state veterinarian immediately following issuance, and instructions given the owner that the truck moving the quarantined animals to slaughter or returning them to the original premises must be cleaned and disinfected before being used again to transport livestock. The representative shall supervise the cleaning and disinfecting of the yards and pens at such time as may be necessary, using only those disinfectants approved by the animal disease eradication branch of the agricultural research service of the United States department of agriculture.



§ 44-11-108 - Records of operator.

(a) Each operator of a livestock market shall keep the following records for each lot of livestock consigned to or sold through such livestock market, namely:

(1) The name and address of the consignor;

(2) (A) A description of the livestock which shall include ear tag number or back tag number, or animal descriptors such as livestock sex, color, marking, or weight; and

(B) The date the livestock was received and sold;

(3) The name and address of the purchaser of the livestock; and

(4) The price for which the livestock was sold or exchanged and the commission or other fees charged by the livestock market, including such inspection fees as are required hereunder.

(b) These records shall be kept by the operator of a livestock market at the establishment or premises where the sale is held and conducted or such other convenient place as may be approved by the department. They shall be open for inspection by all officers or inspectors charged with the enforcement of this law, and they shall be preserved and retained for a period of at least two (2) years.



§ 44-11-109 - Sale or traffic in livestock on public property near licensed premises unlawful.

It is unlawful to sell, or offer to sell, to buy, or offer to buy, livestock within two thousand (2,000) feet of a licensed livestock market property.



§ 44-11-110 - Administration of chapter -- Personnel.

(a) The state veterinarian shall administer this chapter.

(b) The state veterinarian is authorized to employ a chief inspector and shall have one (1) inspector assigned to work in each grand division of the state. In addition, the state veterinarian may employ part-time inspectors who may be assigned in particular localities or at particular community sales.



§ 44-11-111 - License fees to be used in administration of chapter.

The license fees collected under this chapter shall be devoted exclusively to its administration and shall be kept in a separate account by the state treasurer, and no part of the fees collected under this chapter shall at any time become a part of the general fund of the state.



§ 44-11-112 - Rules and regulations.

The department may make reasonable rules and regulations for carrying out this chapter.



§ 44-11-113 - Inspections authorized.

For the purpose of carrying out this chapter and making inspections under this chapter, the commissioner or the commissioner's duly authorized representative has the right to enter the establishment or premises where any community sale is held and to inspect its records at all times.



§ 44-11-114 - Certain businesses excepted.

This chapter shall not apply to the business of buying or assembling livestock for the purpose of prompt shipment to or slaughter in any livestock market or packing house where veterinary inspection is regularly maintained under the animal disease eradication branch of the agricultural research services, United States department of agriculture.



§ 44-11-115 - Violations of chapter -- Penalty.

Any livestock operator, or any person who engages in business as a livestock market without a license, as herein required, or who violates any of the provisions of this chapter, or any rules and regulations lawfully issued hereunder, commits a Class A misdemeanor.



§ 44-11-116 - Injunction.

Whenever it appears to the commissioner that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this chapter or any rule hereunder, the commissioner may, in the commissioner's discretion, bring an action in the chancery court of any county in this state to enjoin the acts or practices and to enforce compliance with this chapter or any rule hereunder.






Chapter 12 - Tennessee Public Livestock Market Charter Act [Repealed]



Chapter 14 - Sheep Producers' Indemnity Law

§ 44-14-101 - Short title.

This chapter shall be known and may be cited as the "Sheep Producers' Indemnity Law."



§ 44-14-102 - Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Association" means any association or corporation organized under this chapter;

(2) "Member" includes bona fide sheep producers who meet the requirements of associations organized under this chapter; and

(3) "Person" includes an individual, firm, partnership, corporation and association.

(b) Associations organized hereunder shall be deemed "nonprofit," inasmuch as they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers.



§ 44-14-103 - Who may organize.

Five (5) or more persons, a majority of whom are residents of this state, engaged in the production of sheep, may form a nonprofit cooperative protective association, without capital stock under this chapter.



§ 44-14-104 - Powers and limitations of association.

Each association organized hereunder has the following powers and limitations:

(1) Indemnity Limited. The indemnity allowed shall in no instance exceed the value of the animal;

(2) Losses Prior to Membership. The association shall not protect the member from losses occurring prior to membership in the association;

(3) Losses While Member in Arrears. The association shall not indemnify a member for losses sustained while the member is in arrears in payment of membership fees, but the member shall be considered to be suspended and without protection until the fees are paid, but shall continue to be liable for all fees due the association;

(4) Loss Caused by Design of Assured. The association shall not be responsible for any loss caused by the design of the assured;

(5) Liability for Assessment. No member shall be liable for assessments to pay losses and expenses accruing previous to the time of the member's membership in the association, nor for losses and expenses accruing after membership ceases;

(6) Joint or Concurrent Indemnity. In all cases of other indemnity against loss by dogs upon the sheep protected in the association, whether prior or subsequent to the date of protection in the association, in the event of loss by dogs, the member will not be entitled to recover on the indemnity in the association any greater portion of the loss sustained than the indemnity in the association shall bear to the whole amount of indemnity on the sheep;

(7) Must Cover All Sheep. The member shall schedule for indemnity all the sheep that the member owns within the territory of the association that are one (1) year of age and over. Lambs produced from ewes insured in the association shall be protected according to the schedule of indemnity payments until one (1) year of age, so long as ownership does not change, without the payment of any fees;

(8) Funds. If, at the end of the fiscal year, there are sufficient funds above and beyond those to be expended for indemnity claims, a reasonable reserve fund shall be set aside; then, if there are still additional funds, the remainder shall be credited to the members pro rata (on a basis as paid into the association) on the ensuing year's fees. If there are not sufficient funds from the fees collected that are available at the end of the fiscal year to pay the indemnity claims as approved in full, then all indemnity payments shall be reduced pro rata;

(9) Term of Indemnity. All indemnity shall date from the date of issuance of certificate of membership. This indemnity ceases at midnight Central Standard Time (12:00 CST) of the last day of the fiscal year;

(10) Renewal of Indemnity. Indemnity shall be renewed only when the member pays all protective fees and otherwise fulfills all requirements as stipulated in the bylaws;

(11) Liability of the Association. The association shall in no instance be liable for loss from other causes than death of sheep caused by dogs;

(12) Cancellation of Membership. A member may, at any time upon written request to the secretary and the payment of all valid claims against the member, have the member's membership in the association cancelled;

(13) Cancellation of Indemnity. The association may, upon five (5) days' notice, for any cause deemed sufficient by the board of directors or its representatives, cancel the indemnity of any member or any part thereof; and

(14) Additional Powers. The association has the power to:

(A) Do each and everything necessary, suitable or proper for the accomplishment of any one (1) of the purposes or the attainment of any one (1) of the subjects herein enumerated, or conducive to or expedient for the interest or benefit of the association, and to contract accordingly;

(B) Exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged; and

(C) Have any other rights, powers and privileges granted by the laws of this state to other corporations, except such as are inconsistent with the express provisions of this chapter.



§ 44-14-105 - Members.

(a) Under the terms and conditions prescribed in the bylaws adopted by it, the association may admit as members only persons engaged in the production of sheep, including the lessees and tenants of land used for the production of sheep, and any lessors and landlords who receive as rent all or any part of the sheep, or returns therefrom, raised on the leased premises.

(b) If a member of the association is other than a natural person, the member may be represented by any individual, associate officer or manager or member thereof, duly authorized in writing.



§ 44-14-106 - Articles of incorporation.

(a) Each association formed under this chapter must prepare and file articles of incorporation setting forth:

(1) The name of the association;

(2) The purpose for which it is formed;

(3) The place where its principal business will be transacted;

(4) The term for which it is to exist, not exceeding fifty (50) years; and

(5) (A) The number of directors of the association, which must be not less than five (5) and may be any number in excess of five (5);

(B) The term of office of such directors; and

(C) The names and addresses of those who are to serve as incorporating directors for the first term, and/or until the election and qualification of their successors.

(b) The articles must be subscribed by the incorporators and acknowledged before an officer authorized by the law of this state to take and certify acknowledgments of deeds and conveyances, and shall be filed in accordance with the general incorporation laws of this state.



§ 44-14-107 - Amendments to articles of incorporation.

The articles of incorporation may be altered or amended at any regular meeting or any special meeting called for that purpose. An amendment must first be approved by two thirds (2/3) of the directors and then be adopted by a vote representing a majority of all the members of the association. Amendments to the articles of incorporation, when so adopted, shall be filed in accordance with the general corporation laws of this state.



§ 44-14-108 - Bylaws.

(a) Each association incorporated under this chapter must, within thirty (30) days after its incorporation, adopt for its government and management, a code of bylaws not inconsistent with the powers granted under this chapter. A majority vote of the members, or their written assent, is necessary to adopt bylaws.

(b) Each association, under its bylaws, may provide for any or all of the following matters:

(1) The number of members constituting a quorum;

(2) The right of members to vote by proxy or by mail, or both; and the conditions, manner, form and effects of such votes;

(3) The number of directors constituting a quorum;

(4) The qualifications, compensation, duties, term of office of directors and officers; the time of their election and mode and manner of giving notice thereof;

(5) Penalties for violations of the bylaws;

(6) The amount of entrance, organization and membership fees, if any; the manner and method of collection of the same; and the purpose for which they may be used;

(7) The amount that each member shall be required to pay annually or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member for service rendered by the association to that member and the time of payment and manner of collection; and

(8) The number and qualification of members of the association and the conditions precedent to membership; the method, time, and manner of permitting members to withdraw; the manner of assignment and transfer of the interest of members; the conditions upon which and the time when the membership of any member shall cease; the automatic suspension of the rights of a member when the member ceases to be eligible to membership in the association; the mode, manner and effect of the expulsion of a member; the manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of the member, or upon the expulsion of a member for forfeiture of membership, or, at the option of the association, the purchase of the member's interest at a price fixed by conclusive appraisal of the board of directors. In case of the withdrawal or expulsion of a member, the board of directors shall equitably and conclusively appraise the member's property and property interests in the association and fix the amount of the property and property interests in money, which shall be paid to the member within one (1) year after expulsion.



§ 44-14-109 - General and special meetings -- Calling -- Notice.

(a) In its bylaws, each association shall provide for one (1) or more regular meetings each year.

(b) The board of directors shall have the right to call a special meeting at any time; and ten percent (10%) of the members may file a petition stating the specific business to be brought before the association and demand a special meeting at any time.

(c) Such meetings must thereupon be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least ten (10) days prior to the meeting; provided, that the bylaws may require instead that such notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association.



§ 44-14-110 - Directors -- Election -- Compensation -- Vacancies.

(a) The affairs of the association shall be managed by a board of not less than five (5) directors elected by the members from their own number. The bylaws may provide that one (1) or more additional directors may be appointed by any public official or commission or by the other directors selected by the members or their delegates. The additional directors shall represent primarily the interest of the general public in such associations. The directors so appointed need not be members of the association, but shall have the same powers and rights as other directors. These directors shall not number more than one fifth (1/5) of the entire number of directors.

(b) An association may provide a fair remuneration for the time actually spent by its officers and directors in its service and for the service of the members of its executive committee.

(c) The bylaws may provide that no director shall occupy any position in the association, except that of president and secretary at a regular salary or substantially full-time pay.

(d) The bylaws may provide for an executive committee and may allot to the committee all the functions and powers of the board, subject to the general direction and control of the board.

(e) When a vacancy on the board occurs other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy.



§ 44-14-111 - Election of officers.

The directors shall elect from their number a president and one (1) or more vice presidents. They shall also elect a secretary and a treasurer, who need not be directors or members of the association; and they may combine the two (2) latter offices and designate the combined office as secretary-treasurer, or unite both functions and titles in one person. The treasurer may be a bank or any depository, and as such, shall not be considered as an officer, but as an agency of the board. In such case, the secretary shall perform the usual accounting duties of the treasurer, except that the funds shall be deposited only as and where authorized by the board.



§ 44-14-112 - Bonding officers, employees, and agents.

Every officer, employee and agent handling funds or negotiable instruments or property of or for any association created under this chapter shall be required to execute and deliver a bond for the faithful performance of that person's duties and obligations.



§ 44-14-113 - Membership certification -- Issuance -- Voting -- Liability.

(a) When a member of an association has paid the membership fee in full, and has also paid the prescribed protective fees, the member shall receive a certificate of membership. The promissory notes of the members may be accepted by the association as full or partial payment of fees.

(b) No member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on the membership fee or the prescribed protective fees, including any unpaid balance on any promissory notes given in payment of such fees.

(c) No member shall be entitled to more than one (1) vote, regardless of the number of sheep owned by such member.



§ 44-14-114 - Removal of officer or director.

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by five percent (5%) of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the members, the association may remove the officer or director and fill the vacancy. The officer or director, against whom such charges have been brought, shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and the person or persons bringing the charges against the officer or director shall have the same opportunity.



§ 44-14-115 - Annual reports.

Each association formed under this chapter shall prepare and make out an annual report on forms to be furnished by the commissioner of commerce and insurance, containing:

(1) The name of the association;

(2) Its principal place of business;

(3) A general statement of its business operations during the fiscal year, showing the number of members, amount of membership fees received, and the amount of prescribed protective fees received;

(4) The total expenses of operations;

(5) The amount of its indebtedness or liability;

(6) Its balance sheets; and

(7) Such other information as may be required by the commissioner.



§ 44-14-116 - Conflicting laws not to apply.

Any provisions of law that are in conflict with this chapter shall be construed as not applying to the associations provided for in this chapter.



§ 44-14-117 - Application of general corporation laws.

(a) The general corporation laws of this state, and the powers and rights under those laws, shall apply to the associations organized under this chapter, except where those provisions are in conflict with or inconsistent with the express provisions of this chapter.

(b) None of the provisions of the general insurance laws of the state shall apply to any association or corporation organized under this chapter, except that the department of commerce and insurance shall act in a supervisory capacity and shall be authorized to make an inspection and investigation of the associations' or corporations' books and activities, and may require any reports from the associations or corporations that, in the judgment of the commissioner, are deemed to the best interest of the public.



§ 44-14-118 - Filing fees.

For filing articles of incorporation an association organized under this chapter shall pay five dollars ($5.00); and for filing an amendment to the articles, two dollars ($2.00).






Chapter 15 - Tennessee Apiary Act of 1995

§ 44-15-101 - Title -- Purpose.

(a) This chapter shall be known and may be cited as the "Tennessee Apiary Act of 1995."

(b) Honeybees are kept in beehives by beekeepers throughout the state, and many colonies of feral honeybees have established nests in hollow trees and in walls of buildings. These honeybees perform a pollination function that is essential to the propagation of many species of flowering plants in Tennessee. These flowering plants include many agricultural crops, wildflowers, and forest plants that are of great importance to all Tennesseans, and the honeybees are the major pollinator for most of these plants. Therefore, the state should take appropriate actions to help assure the continued availability of an adequate population of honeybee pollinators. Honeybees, like other animal species, are afflicted by a variety of contagious diseases and pests that can cause serious population reductions. The natural behavior of honeybees cause them to be interactive with bees from other colonies and therefore vulnerable to transmission of some diseases and pests. Therefore, persons involved in the keeping of bees in a given area can engage in beekeeping practices that will have a real and direct impact on the honeybees and beekeeping in surrounding areas. This chapter enables and provides for the development of regulatory programs for beekeeping activities in the state as may be needed to help protect honeybees from diseases, pests, and other threats that could seriously reduce the availability of the honeybee pollinators.



§ 44-15-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Abandoned apiaries" means an apiary that has not been subjected to at least the minimal beekeeping practices necessary to maintain the bees in a healthy, productive, and safe condition so that the honeybees and beekeepers in surrounding areas will not be adversely affected;

(2) "Advisory committee" or "ATAC" means the apicultural technical advisory committee that is established pursuant to this chapter;

(3) "Apiary" means a collection of one (1) or more colonies of bees in beehives at a location. A building or room in a building is considered to be the location of an apiary only if one (1) or more beehives containing colonies of honeybees are housed within that building;

(4) "Apiary inspectors" means those persons with relevant qualifications and beekeeping training who are employed by or working under contract with the department of agriculture for the purpose of implementing regulatory programs as directed by the state apiarist;

(5) "Appliances" means any apparatus, tools, machines or other devices used in handling and manipulating bees, honey, and wax that may be used in an apiary, or in transporting bees and their products and apiary supplies;

(6) "Bee disease or pest" means a condition in which a colony is infested/infected with a bacterial, fungal, viral, or parasitic condition or an organism that can or will affect the well-being of a colony;

(7) "Beekeeper" means any individual, association, corporation, or other entity who deliberately provides nesting sites for colonies of honeybees and attempts to establish and maintain colonies of honeybees at any location;

(8) "Bees" or "honeybees" means any developmental stage of any sub- species of the species Apis mellifem;

(9) "Certification" means a voluntary training program approved by the department that when successfully completed authorizes the beekeeper to detect, identify, and control regulated bee diseases and pests in colonies under the management of that beekeeper;

(10) "Certified beekeeper" means any person who has successfully met the requirements of a voluntary certification program for beekeepers as approved by the state apiarist;

(11) "Colony" means all of the bees living together as one (1) social unit and may include the bee equipment in which the bees are living;

(12) "Commissioner" means the commissioner of agriculture or the commissioner's designated agent;

(13) "Department" means the Tennessee department of agriculture;

(14) "Feral bees" means those honeybees not kept in a beehive provided by a beekeeper and whose nest sites are usually located in a cavity within a tree or a building;

(15) "Hive" or "beehive" means that container or structure used by a beekeeper to provide a cavity in which a colony of bees is expected to establish a permanent nest;

(16) "Registered apiary" means an apiary location that has been properly registered with the department as required by this chapter;

(17) "Registered beekeeper" means a beekeeper whose apiaries are properly registered with the department;

(18) "Regulated bee disease" or "regulated pest" means a bee disease or pest that presents a significant threat to the population of honeybees and for which regulatory actions can be taken to mitigate that threat; and

(19) "State apiarist" means that person employed by the department who has the qualifications prescribed by this chapter and has been designated as state apiarist by the commissioner.



§ 44-15-103 - State apiarist.

(a) (1) The commissioner shall appoint a state apiarist, subject to any applicable rules or qualifications established by the department of human resources. The state apiarist is responsible for the apiary work of the department of agriculture and, with the necessary assistants, is charged with the duty of enforcing this chapter. The person designated as state apiarist shall have, as a minimum, a college degree in one (1) of the biological sciences and a minimum of five (5) years apiary experience.

(2) The state apiarist is responsible for developing, implementing, and administering the apiary program needed to satisfy the objectives and provisions of this chapter, and shall have the duty of enforcing those rules and regulations promulgated pursuant to this chapter.

(b) The commissioner may appoint, in accordance with any applicable personnel rules and regulations, such assistants, apiary inspectors, and other employees as may be required, and to prescribe their duties; to delegate to apiary inspectors and other employees such powers and authority as may be deemed proper within the limits of the power and authority conferred upon the commissioner by this chapter.

(c) The state apiarist and the apiary inspectors may provide educational literature and may conduct training programs for beekeeping on topics related to prevention, detection, and control of bee diseases and pests and other topics that will help beekeepers maintain needed populations of honeybees. The literature and training programs may be developed and conducted in cooperation with the extension apiculturist at the University of Tennessee.

(d) The state apiarist and all apiary inspectors may own colonies of bees and engage in beekeeping activities on their own time, and their beekeeping activities will be subject to the same rules and regulations as applied to all other beekeepers. The department shall not prohibit such activities but may develop guidelines to avoid interference with work responsibilities and to prevent conflicts of interest.



§ 44-15-104 - Cooperative agreements.

The commissioner is authorized to enter into cooperative agreements and/or grants with any person, municipality, county and other departments of this state, and boards, officials and authorities of other states and the United States for inspection with reference to infectious and contagious diseases and regulated pests of honeybees, and for their control and eradication.



§ 44-15-105 - Registration of apiaries.

(a) Every beekeeper owning one (1) or more colonies of bees shall register each apiary location by January 1, 1996, and every three (3) years thereafter. Upon establishment of a new apiary location, it is the duty of the owners or operators of the apiary to register the new locations within thirty (30) days. Any person, firm, or corporation moving bees into the state shall register all apiary locations within thirty (30) days from the date of the establishment of each apiary.

(b) If an unregistered apiary is found, the state apiarist or any apiary inspector shall make a reasonable effort to locate the owner of the bees and notify the beekeeper by means of a registered letter of the registration requirements and the consequences of noncompliance.

(c) The state apiarist shall issue to each beekeeper with one (1) or more registered apiaries a unique registration number that will be used for apiary identification purposes.



§ 44-15-106 - Moveable frames.

Each beekeeper is required to provide moveable frames in all hives used by that beekeeper to contain bees, so that any such frame can be removed from the hive and inspected for any regulated diseases and pests. Any beekeeper having a colony of bees living in any beehive or other container that does not have moveable frames may be ordered by the state apiarist to transfer the bees into a hive with moveable frames within a specified period of time. If the beekeeper does not make the transfer within the specified time period, the state apiarist shall have the authority to confiscate the bees and hive or hives.



§ 44-15-107 - Inspection program.

The state apiarist, assisted by the apiary inspectors identified in this chapter, has the authority and responsibility to establish and implement a program for inspection of apiaries throughout the state for the purpose of detecting regulated bee diseases and pests and for implementing control measures as needed to minimize the adverse impacts of those diseases and pests on the honeybee population in the state. The apiary inspection program will be conducted in accordance with standard procedures that are developed by the state apiarist. The state apiarist may require or supervise the treatment, destruction, or disposition of diseased bees or contaminated bee equipment or bee supplies in accordance with rules and regulations promulgated under the authority of this chapter. Any apiary inspector duly authorized by the state apiarist has the authority to go upon any public or private property for the purpose of conducting an inspection of an apiary located on that property. The inspector shall make a reasonable effort to notify the beekeeper of a planned inspection prior to the actual inspection.



§ 44-15-108 - Sale or movement of bees.

(a) No bees may be sold, offered for sale, moved, or transported, shipped or delivered within the state, unless they have been inspected by an appropriate official of the state and certified to be apparently free of infectious or contagious regulated bee diseases and pests in accordance with rules and regulations promulgated under this chapter.

(b) All persons desiring to move bees, hives, slumgums, used beekeeping equipment or appliances into the state must apply to the department for a permit. The application shall be accompanied by a certificate of health certifying that all bees, hives, slumgums, used beekeeping equipment or appliances have been inspected by an authorized official within thirty (30) days prior to transportation into Tennessee, and that the bees, hives, slumgums, used beekeeping equipment or appliances were found apparently free from any regulated diseases or pest.



§ 44-15-109 - Duty to report disease or pest -- Authority to inspect.

(a) If a beekeeper knows that a colony of bees has a regulated bee disease or pest, the beekeeper shall immediately report to a state apiary inspector all facts known about the bee's disease or bee's pests.

(b) If any apiary inspector has substantial reason to believe that a feral colony of bees may be harboring any regulated bee disease or pest, the inspector has the authority to enter onto any property, public or private, to locate and examine that feral colony of bees. The examination of a feral colony and any subsequent regulatory activity must be conducted in accordance with rules established by the department.



§ 44-15-110 - Quarantine.

(a) The state apiarist and the duly authorized apiary inspectors have the power and authority to declare a quarantine on any apiary found to be infected/infested with any regulated bee diseases or pests. Immediately after the apiary is declared to be infected/infested, a quarantine notice will be presented to the beekeeper and will include specific instructions as to required actions by the beekeeper. The appliances directly associated with that apiary shall be under quarantine and shall be subject to regulatory actions imposed by the department. The commissioner may declare a geographical area quarantine against any county, group of counties, region, or state where a regulated bee disease or pest is found in a sufficient number of apiaries that the infestation can be considered endemic. However, bees may not be moved from the quarantine area except by permission from the state apiarist or an apiary inspector.

(b) It is unlawful for any person in the state to participate in or conduct a deliberate act that exposes free-flying honeybees to a known source of any regulated bee disease or pest or to any substance commonly known to kill bees. This section does not apply to farmers, gardeners, or others who are using legally registered pesticides in strict compliance with the label instructions. The deliberate acts that are prohibited include, but are not limited to, the following:

(1) Placing in a location that is accessible to free-flying honeybees any beeswax combs, beekeeping equipment, honey, or other substance known to be attractive to honeybees and capable of transmitting bee diseases or pests and known to have been in contact with or associated with sources of regulated bee diseases or pests;

(2) Placing in a location that is accessible to free-flying honeybees any honey, sugar syrup, corn syrup, or other substance known to be attractive to bees and to which some pesticide or other substance harmful to honeybees has been added; or

(3) Producing, making, releasing, or otherwise causing any spray, smoke, fog, dust, or other substances to enter a beehive for the purpose of killing the bees therein except as requested by the owner of the bees or as required by a state regulatory order.



§ 44-15-111 - Certification program.

(a) The department may authorize establishment of a certification program whereby beekeepers who successfully complete the requirements of the program will be certified to have demonstrated the knowledge and skills needed to effectively detect, identify, and control regulated bee diseases and pests. The state apiarist will develop and administer any regulatory certification program that is established.

(b) The beekeeper certification program shall be a voluntary program, and any applicant must successfully complete the program requirements to become a certified beekeeper. Each person who becomes certified will be granted certain privileges with regard to regulatory requirements promulgated pursuant to this chapter.



§ 44-15-112 - Used beekeeping equipment.

No person shall sell or give to any other person any used beekeeping equipment until the equipment has been sanitized by a method approved by the state apiarist. This requirement will not apply to equipment that is occupied by live bees.



§ 44-15-113 - Entry permit -- Inspection certificates.

(a) Any person wanting to move live bees in beehives or empty brood combs (combs that have been used for rearing bee brood) into the state must apply to the department for an entry permit. The application shall be accompanied by a certificate of health from the originating state's regulatory agency certifying that all bees and beehives and used brood combs have been inspected by an authorized official thirty (30) days prior to transportation into Tennessee. The certificate of health must show what diseases and pests were found as a result of the inspection. The state apiarist shall review the application and the health certificate and will determine whether or not an entry permit shall be granted and what conditions or requirements must be met prior to entry.

(b) Any person, firm or corporation transporting colonies or used beekeeping equipment into, within, or through the state must secure the hives and equipment in such a manner as to prevent the escape of bees.

(c) The state apiarist and all apiary inspectors shall be empowered to intercept any person or persons transporting colonies or appliances to determine if the person or persons have the required inspection certificates.

(d) Colonies, beehives, slumgums, used bee equipment or appliances brought into this state in violation of this chapter or any applicable rules and regulations of the department shall be removed by the owner from this state and returned to their state of origin within five (5) days after notification by the department. Failure to comply may result in confiscation as provided in § 44-15-117 without any remuneration to the owner.



§ 44-15-114 - Penalty.

Any person violating any of the provisions of this chapter or the rules and regulations made under this chapter, or of any order or notice given pursuant thereto, or who shall forge, counterfeit, destroy, or wrongfully or fraudulently use, any certificate, permit, notice or other like document provided or who impedes, hinders or otherwise prevents, or attempts to prevent, the commissioner or the commissioner's duly authorized agent from performing the official's duty in connection with this chapter, may, in a lawful proceeding pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, be assessed a civil penalty of not more than five hundred dollars ($500) for each violation.



§ 44-15-115 - Disposition of funds.

All fees, fines, and proceeds resulting from the sale of seized properties collected under this chapter shall be paid into the general fund and the same are appropriated exclusively to the department to be used in carrying out this chapter.



§ 44-15-116 - Experimental apiaries.

The state apiarist is empowered to establish or to authorize establishment of apiaries for experimental purposes associated with research on or evaluation of conditions related to any bee disease or pest.



§ 44-15-117 - Disposition of confiscated bees and beehives.

All bees and beehives confiscated by the state apiarist as allowed by this chapter shall be destroyed by burning if the state apiarist determines that the confiscated property is infested with a regulated disease or pest to such an extent that it presents a significant and unacceptable threat to bees in the surrounding area. The state apiarist is allowed to use or to authorize use of confiscated property for experimental purposes. Otherwise the property may be donated to any college or university within the state that requests the property for research or educational purposes or disposed of at the discretion of the commissioner.



§ 44-15-118 - Preventive measures.

After inspection of infected/infested bees or fixtures, or handling diseased bees, the state apiarist or assistants, before leaving the premises on which disease is found, or proceeding to any other apiary, shall take such measures as to prevent the spread of the disease or pests by infected/infested material adhering to that person's or persons' body or clothing, or any tools or appliances used by the state apiarist or any assistants that have come in contact with infected/infested materials.



§ 44-15-119 - Unlawful activities.

It is unlawful for any person to knowingly give false or misleading information in any matter pertaining to the enforcement of this chapter, or to resist, impede, or hinder the state apiarist or any duly authorized apiary inspector in the discharge of duties as described in this chapter.



§ 44-15-120 - Honey storage and handling.

(a) Honey can be contaminated with certain organisms that can cause disease in honeybees. Therefore, honey containers and beekeeping equipment that are wet with honey shall be stored, transported, and handled in such a way that free-flying honeybees will not be able to gain access to that honey.

(b) No candy or other food containing honey shall be used in queen mailing cages.



§ 44-15-121 - Previous rules and regulations revoked -- Authority to promulgate new rules.

(a) All rules and regulations previously promulgated on the subject matter of this chapter are revoked.

(b) The department shall promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, to effectuate the purposes of this chapter.



§ 44-15-122 - Charges.

In order to recover departmental costs, the commissioner is authorized to charge for the use of equipment and materials in providing technical assistance to beekeepers.



§ 44-15-123 - Indemnity for destruction.

The commissioner may establish procedures for the payment of indemnities for honey bee colonies destroyed under the authority of this chapter. Indemnity under this section is not intended to be a full reimbursement but a partial compensation based on, but not limited to, the value of the colonies and the availability of funds for this purpose. Indemnification may be disallowed if the owner is in violation of this chapter.



§ 44-15-124 - Restrictions on keeping honeybees in hives.

No county, municipality, consolidated government, or other political subdivision of this state shall adopt or continue in effect any ordinance or resolution prohibiting the establishment or maintenance of honeybees in hives, provided that such establishment or maintenance is in compliance with this chapter. This section shall not be construed to restrict or otherwise limit the zoning authority of county or municipal governments; provided, however, that a honeybee hive being maintained at a location in compliance with applicable zoning requirements on June 10, 2011, shall not be adversely affected and may be maintained at the same location notwithstanding any subsequent zoning changes.



§ 44-15-125 - Liability for personal injury or property damage.

(a) Any person who has registered an apiary pursuant to § 44-15-105, is otherwise in compliance with this part and operates such apiary in a reasonable manner shall not be liable for any personal injury or property damage that is caused by the keeping and maintaining of:

(1) Bee equipment, queen breeding equipment, apiaries, affiliated appliances that are located on such apiary; or

(2) Bees that nest in a beehive that is located on such apiary.

(b) The limitation of liability established by this section shall not apply to intentional tortious conduct or acts or omissions constituting gross negligence.






Chapter 16 - Baby Chicks

Part 1 - General Provisions

§ 44-16-101 - Hatchery and baby chick inspection service -- Rules and regulations -- Trademarks -- Inspection fees.

The department of agriculture shall organize, under the division of animal disease control, a poultry hatchery and baby chick inspection service, and the commissioner of agriculture shall prescribe such rules and regulations in conformity with recognized standards and establish such trademarks as may be necessary or proper to effect this service, and fix reasonable inspection fees to provide for the expense of the service.



§ 44-16-102 - Certification as accredited flock and hatchery.

Each poultry flock inspected and meeting the standard requirements thus fixed shall be certified by the department as an accredited flock, and each hatchery using eggs from accredited flocks only, and otherwise meeting the standard requirements, shall be certified by the department as an accredited hatchery.



§ 44-16-103 - Inspector of poultry flocks, hatcheries, and baby chicks -- Assistants -- Compensation.

The commissioner of agriculture is authorized, for the carrying out of this part, to appoint a state poultry flock, hatchery, and baby chick inspector and necessary assistants, and to fix their compensation; provided, that no expense shall be incurred or paid on account of this service in excess of the revenue derived from the service.



§ 44-16-104 - Inspection fees paid into state treasury for expenses -- Surplus for poultry education and investigation.

The revenue derived from the inspection fees authorized in § 44-16-101 shall be paid into the state treasury by the commissioner and placed to the credit of a special poultry inspection account, which may be drawn on by the department of agriculture to meet the expenses of the service provided for in this part, and if there should be a surplus remaining, it may be expended by the commissioner for poultry educational and investigational purposes.






Part 2 - Custom Hatching or Producing for Sale

§ 44-16-201 - License required.

Every person engaging in the business of custom hatching, producing baby chicks for sale or selling or offering baby chicks for sale either individually or by or through community sale, public pavilions or public auction shall obtain a license from the department for each establishment at which such business is conducted.



§ 44-16-202 - License fee -- Expiration date -- Application for license.

The license fee shall be ten dollars ($10.00) per year, and each license shall expire on July 1 after date of issue. Applications for licenses shall be made in writing upon blanks furnished by the department.



§ 44-16-203 - Duties of licensees.

Any person coming under this part shall:

(1) Maintain sanitary measures such as will properly suppress and prevent the spread of contagious and infectious diseases of baby chicks;

(2) Provide ample facilities for the proper care and handling of baby chicks on the premises;

(3) Determine that all baby chicks are in a healthy condition before offering them for sale; and

(4) Label all containers holding baby chicks, when offered for sale as a unit, with the following: number of baby chicks; breed and variety of baby chicks; date hatched; whether or not parent stock has been tested for pullorum disease; cockerels, pullets, or straight run; name and address of producer; and the name and address of the seller.



§ 44-16-204 - Access to premises -- Enforcement by commissioner.

(a) The commissioner of agriculture or the commissioner's duly authorized agent has free access at all reasonable hours to any place of business coming under this part.

(b) The commissioner shall enforce this part and has the authority to promulgate regulations for the efficient enforcement of its provisions.



§ 44-16-205 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Baby chicks" means all domestic fowl six (6) weeks of age or under;

(2) "Department" means department of agriculture; and

(3) "Person" includes every person, partnership, firm, company, association, society, public auction, community sale, sale pavilion, syndicate, and corporation.



§ 44-16-206 - Application of law.

This part shall not be construed to include any person who hatches for sale one thousand (1,000) or fewer baby chicks per year.



§ 44-16-207 - Violation a misdemeanor -- Revocation of license.

Any person who violates any of the provisions of this part commits a Class C misdemeanor, but if the violation occurs after a conviction has become final, the person's license shall be revoked.









Chapter 17 - Dogs and Cats

Part 1 - Dog and Cat Dealers

§ 44-17-101 - Purpose of part.

The purpose of this part is to protect the owners of dogs and cats from the theft of their pets, to prevent the sale or use of dogs and cats that have been stolen, and to ensure the humane treatment of dogs and cats in commerce and those used in research facilities.



§ 44-17-102 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Cat" means any live cat of the species Felis catus;

(2) "Commerce" means buying or selling or transporting from one (1) place to another in this state;

(3) "Commissioner" means the commissioner of agriculture;

(4) (A) "Dealer" means any person who, for compensation or profit, buys, sells, transports (except as a common carrier), delivers for transportation, or boards dogs or cats for research purposes, or any person who buys or sells twenty-five (25) or more dogs or cats in any one (1) calendar year for resale within the state or for transportation out of the state;

(B) "Dealer" also means any person who, for compensation or profit, buys from or sells to a private person at a flea market any dog or cat;

(5) "Dog" means any live dog of the species Canis familiaris;

(6) "Flea market" means any assemblage of twenty (20) or more persons gathered together at regular or irregular intervals, whether in open air or under cover, for the purpose of buying, selling, or trading merchandise to and from the general public, when this buying, selling, or trading is outside of the regular business or occupation of the majority of persons so gathered, and when the majority of the persons so gathered do not pay a business privilege tax for their activities at the flea market;

(7) "Person" means any individual, firm, corporation, partnership, association, or other legal entity; and

(8) "Research facility" means any school, hospital, laboratory, institution, organization or person that uses or intends to use dogs or cats in research, tests, or experiments and that purchases or transports dogs or cats in commerce.



§ 44-17-103 - Sale or transportation of dogs or cats to research facilities by dealers without license prohibited.

(a) It is unlawful for any dealer to sell or offer to sell or transport or offer for transportation to any research facility any dog or cat, or to buy, sell, offer to buy or sell, transport or offer for transportation in commerce any dog or cat, unless the dealer has a currently valid license from the commissioner and has complied with the rules and regulations promulgated by the commissioner pursuant to this part.

(b) A violation of this section is a Class C misdemeanor.



§ 44-17-104 - Applications for license -- Fee.

(a) An application for a license as a dealer shall be made to the commissioner on a form provided by the commissioner, which shall contain space for such information as the commissioner may reasonably require, including evidence of ability to comply with such standards, rules and regulations as are lawfully prescribed by the commissioner.

(b) Each application for a license shall be accompanied by a license fee based upon the following:

(1) Dealer license fee to sell dogs or cats to research facilities -- two hundred and fifty dollars ($250);

(2) Dealer license fee (wholesale) to sell dogs or cats for resale -- one hundred and twenty-five dollars ($125);

(3) Dealer license fee (retail) to buy dogs or cats for resale to be assessed as follows:

(A) Transactions of up to 50 animals per year -- one hundred and twenty-five dollars ($125);

(B) Transactions of 51 to 150 animals per year -- two hundred and fifty dollars ($250);

(C) Transactions of 151 to 300 animals per year -- five hundred dollars ($500);

(D) Transactions of 301 to 500 animals per year -- seven hundred and fifty dollars ($750); and

(E) Transactions of more than 500 animals per year -- one thousand dollars ($1,000); and

(4) Dealer license fee to transport dogs or cats in commerce -- one hundred and twenty-five dollars ($125).



§ 44-17-105 - Issuance of dealer's license -- Requirements.

(a) The commissioner shall issue a license to an applicant after determining:

(1) The applicant or the responsible officers of the applicant are of good moral character;

(2) The applicant or any responsible officer of the applicant has never been convicted of cruelty to animals or of a violation of this part;

(3) An inspection has been made of the premises and a finding that it conforms to this part and the rules and regulations of the commissioner, and is a suitable place in which to conduct the dealer's business; and

(4) The dealer's business is to be conducted in a permanent structure or building.

(b) Each license shall be issued only for the premises and to the person or persons named in the application and shall not be transferable or assignable except with the written approval of the commissioner.

(c) Licenses shall be posted in a conspicuous place on the licensed premises.



§ 44-17-106 - Annual renewal of dealer's license -- Fee.

A license, unless sooner suspended or revoked, shall be renewable annually upon filing by the licensee and approval by the commissioner, of an annual report upon such forms and containing such information as the commissioner may prescribe by regulation. The fee for renewal of licenses shall be based upon the following:

(1) Dealer license fee to sell dogs or cats to research facilities -- one hundred and twenty-five dollars ($125);

(2) Dealer license fee (wholesale) to sell dogs or cats for resale -- one hundred and twenty-five dollars ($125);

(3) Dealer license fee (retail) to buy dogs or cats for resale to be assessed as follows:

(A) Transactions of up to 50 animals per year -- one hundred and twenty-five dollars ($125);

(B) Transactions of 51 to 150 animals per year -- two hundred and fifty dollars ($250);

(C) Transactions of 151 to 300 animals per year -- five hundred dollars ($500);

(D) Transactions of 301 to 500 animals per year -- seven hundred and fifty dollars ($750); and

(E) Transactions of more than 500 animals per year -- one thousand dollars ($1,000); and

(4) Dealer license fee to transport dogs or cats in commerce -- one hundred and twenty-five dollars ($125).



§ 44-17-107 - Revocation or suspension of dealer's license -- Grounds -- Hearing -- Appeal.

(a) The license of any dealer may be suspended or revoked by the commissioner for any of the following reasons:

(1) The incompetence or untrustworthiness of the licensee;

(2) Willful falsification of any information contained in the application;

(3) The conviction of the licensee or any responsible officer of the licensee of cruelty to animals or a violation of this part; or

(4) The nonconformance by the licensee to this part or the rules and regulations of the commissioner.

(b) If the commissioner has reason to believe that the license of any dealer should be suspended or revoked for any of the above reasons, the commissioner shall give the dealer ten (10) days' written notice of the commissioner's intention to suspend or revoke the license of the dealer and shall give the dealer an opportunity for a hearing on the issue. The dealer may produce evidence to show cause why the license should not be revoked or suspended. If the commissioner determines that conditions exist that warrant the suspension or revocation of the license, the commissioner may suspend the license for such period of time as the commissioner may specify or may revoke it, and where appropriate, may make an order that the dealer cease and desist from continuing any violation found to have been made of this part. If the license is suspended, the dealer may apply, after ninety (90) days, for reinstatement of the license.

(c) Any dealer aggrieved by a final order of the commissioner issued under this section may, within sixty (60) days after entry of such an order, have the order reviewed upon petition of certiorari in the chancery or circuit court of the county in which the dealer's residence or place of business is located.



§ 44-17-108 - Semi-annual reports to commissioner.

Each dealer shall file, on forms and at such times as prescribed by the commissioner, semi-annual reports containing the following information:

(1) The number of dogs or cats in the possession of the dealer on the date the report is filed;

(2) The number of dogs and cats purchased during the reporting period and the names and addresses of the persons from whom they were purchased;

(3) The number of dogs and cats sold during the reporting period and the names and addresses of the persons to whom they were sold; and

(4) The number of dogs and cats received by the dealer during the reporting period under circumstances other than purchase and the names and addresses of the persons from whom they were obtained.



§ 44-17-109 - Registration of research facilities with commissioner.

Every research facility shall register with the commissioner in accordance with such rules and regulations as the commissioner may prescribe.



§ 44-17-110 - Identification of dogs and cats delivered to research facilities.

All dogs and cats delivered for transportation, transported, purchased, or sold to research facilities shall be marked or identified in such manner as the commissioner may prescribe.



§ 44-17-111 - Records of research facilities and dealers.

Research facilities and dealers shall make and keep such records with respect to their purchase, sale, transportation, and handling of dogs and cats as the commissioner may prescribe.



§ 44-17-112 - Sales of dogs and cats to research facilities -- Restrictions.

Dogs and cats shall not be offered for sale or sold to a research facility at public auction or by weight. No research facility shall purchase dogs or cats at public auction or by weight, nor shall any research facility purchase dogs or cats except from a licensed dealer, public pound, humane society, or from a person who breeds dogs or cats for sale to a research facility.



§ 44-17-113 - Bills of sale evidencing purchase of dogs or cats by dealers or research facilities.

(a) The purchase of any dog or cat by a dealer or by a research facility shall be evidenced by a bill of sale signed by the seller. The bill of sale shall be in form approved by the commissioner and shall certify that the seller is the lawful owner of the dog or cat and that ownership is transferred to the dealer or research facility. The bill of sale shall make reference to the mark or identification required by § 44-17-110.

(b) The bill of sale shall bear the name, telephone number, and address of the seller, and the driver license or social security number of the seller. At the time of sale, the dealer or research facility making the purchase shall verify from the seller the seller's driver license or social security number, whichever is appropriate. The bill of sale shall also contain a description of the dog or cat sold under that bill adequate to identify the animal. A bill of sale containing the same information shall be furnished by a dealer to any person purchasing a dog or cat at a flea market. Nothing in this subsection (b) shall be construed as enlarging the enforcement responsibilities of the commissioner beyond that existing prior to March 17, 1978.



§ 44-17-114 - Time dealers must hold dogs and cats after acquisition.

No dealer shall sell or otherwise dispose of any dog or cat within a period of five (5) business days after the acquisition of the animal or within such other period as may be specified by the commissioner.



§ 44-17-115 - Authority of commissioner to inspect premises of dealers or research facilities -- Inspection of conveyances -- Rules and regulations regarding inspection.

(a) The premises of any dealer or research facility shall be made available to the commissioner or the commissioner's representative for inspection at all reasonable times. The commissioner or the commissioner's representative shall make or cause to be made such inspections or investigations of the premises as considered necessary.

(b) The commissioner or the commissioner's representative, or any legally constituted law enforcement agency, may stop any motor vehicle or other conveyance transporting dogs or cats for inspections as to the humane treatment of animals and compliance with licensing requirements of this part or for investigations in search of lost or stolen animals.

(c) The commissioner shall issue rules and regulations requiring licensed dealers and research facilities to permit inspection of their animals and records at reasonable hours upon request by legally constituted law enforcement agencies in search of lost animals.

(d) Nothing in this part shall be construed as authorizing the commissioner to promulgate rules, regulations, or orders governing the handling, care, treatment or inspection of animals during actual research or experimentation by a research facility.



§ 44-17-116 - Violations of provisions a misdemeanor.

(a) A person who violates any of the provisions of this part commits a Class C misdemeanor.

(b) After notice of any violation received from the commissioner, each day of a continuing violation constitutes a separate offense.



§ 44-17-117 - Construction and enforcement of provisions.

When construing or enforcing §§ 44-17-101 -- 44-17-107, the act, omission, or failure of any individual acting for or employed by a dealer or research facility, within the scope of the individual's employment or office, shall be considered to be the act, omission, or failure of the dealer or research facility as well as of the individual.



§ 44-17-118 - Rules and regulations.

The commissioner may promulgate such rules and regulations as are reasonably necessary to implement this part.



§ 44-17-119 - Supplemental provisions.

This part is in addition to and supplementary of title 39, chapter 14, part 2.



§ 44-17-120 - Destruction of dog causing death or serious injury to human -- Notice to dog's owner.

(a) Any dog that attacks a human and causes death or serious bodily injury may be destroyed upon the order of the judge of the general sessions court of the county wherein the attack occurred. Such orders shall be granted on the petition of the district attorney general for the county. The petition shall name the owner of the dog, and the owner shall be given notice in accordance with Rule 4.01 of the Tennessee Rules of Civil Procedure, that if the owner does not appear before the court within five (5) days of the receipt thereof and show cause why the dog should not be destroyed, then the order shall issue and the dog shall be destroyed.

(b) Notwithstanding subsection (a), in counties having a population in excess of eight hundred thousand (800,000), or having a metropolitan form of government and a population in excess of one hundred thousand (100,000), according to the 2000 federal census or any subsequent federal census, a municipality or county is authorized to adopt local ordinances authorizing the municipality or the county to appropriately petition in a general sessions court to provide for the disposition of dangerous dogs or dogs causing death or serious bodily injury to humans or other animals.



§ 44-17-121 - Confiscation of animals.

Subject to this part, the commissioner has the authority to confiscate animals as may be necessary to provide for the humane treatment of such animals.



§ 44-17-122 - Cooperation with local and federal authorities.

The commissioner may enter into cooperative agreements with local and/or federal agencies for purposes of implementing this part. When implementing the provisions for issuance of dealer licenses, the commissioner shall take into consideration other federal and/or local licensing regulations that may apply, it being the intent of the legislature not to impose duplicative licensing requirements and costs for dealers.






Part 2 - Dogs Killing Livestock

§ 44-17-201 - Owners of dogs are liable for livestock killed.

Where any dog shall kill, or in any manner damage, any livestock in this state, the owner or harborer of such dog shall be liable, in an action for damage, to the owner of such livestock.



§ 44-17-202 - Ignorance of dog's habits is no defense.

Ignorance of the vicious habits or character of the dog on the part of its owner shall be no defense in actions arising under § 44-17-201.



§ 44-17-203 - No damages recoverable for killing or injuring such dog.

In an action for damages against a person for killing or injuring a dog, satisfactory proof that the dog had been or was killing or worrying livestock constitutes a good defense to such action.






Part 3 - Non-livestock Animal Humane Death Act

§ 44-17-301 - Title.

This part shall be known and may be cited as the "Non-livestock Animal Humane Death Act."



§ 44-17-302 - Application.

(a) This part shall be applicable only to public and private agencies, animal shelters and other facilities operated for the collection, care or euthanasia of stray, neglected, abandoned or unwanted non-livestock animals.

(b) This part shall apply to any licensed veterinarian, Tennessee veterinarian medical technician, employee, volunteer, whether compensated or otherwise, or any other person acting as an agent on behalf of a public or private agency, animal shelter or other facility operated for the collection, care or euthanasia of stray, neglected, abandoned or unwanted non-livestock animals.



§ 44-17-303 - Methods allowed.

(a) Sodium pentobarbital and such other agents as may be specifically approved by the rules of the board of veterinary medicine shall be the only methods used for euthanasia of non-livestock animals by public and private agencies, animal shelters and other facilities operated for the collection, care or euthanasia of stray, neglected, abandoned or unwanted non-livestock animals. A lethal solution shall be used in the following order of preference:

(1) Intravenous injection by hypodermic needle;

(2) Intraperitoneal injection by hypodermic needle;

(3) Intracardial injection by hypodermic needle, but only if performed on heavily sedated, anesthetized or comatose animals; or

(4) Solution or powder added to food.

(b) A non-livestock animal may be tranquilized with an approved and humane substance before any form of euthanasia involving a lethal injection is performed, but the animal must be tranquilized if the euthanasia is performed by the method described in subdivision (a)(3).

(c) Succinylcholine chloride, curare, curariform mixtures, strychnine, nicotine, chloral hydrate, magnesium or potassium or any substance that acts as a neuromuscular blocking agent, or any chamber that causes a change in body oxygen may not be used on any non-livestock animal for the purpose of euthanasia. Any such chamber in use as of July 1, 2001, shall be phased out and shall not be used on or after July 1, 2002.

(d) Euthanasia shall be performed only by a licensed veterinarian, Tennessee veterinarian medical technician or an employee or agent of a public or private agency, animal shelter or other facility operated for the collection, care or euthanasia of stray, neglected, abandoned or unwanted non-livestock animals, provided that the Tennessee veterinarian medical technician, employee or agent has successfully completed a euthanasia-technician certification course. The curriculum for such course must be approved by the board of veterinary medical examiners and must include, at a minimum, knowledge of animal anatomy, behavior and physiology; animal restraint and handling as it pertains to euthanasia; the pharmacology, proper dosages, administration techniques of euthanasia solution, verification of death techniques, laws regulating the storage, security and accountability of euthanasia solutions; euthanasia technician stress management and the proper disposal of euthanized non-livestock animals.

(e) An employee, agent or Tennessee veterinarian medical technician performing euthanasia prior to July 1, 2001, who previously passed an approved euthanasia-technician certification course will be accepted as qualified under this part to perform euthanasia on non-livestock animals. Any other employee, agent or Tennessee veterinarian medical technician seeking to perform euthanasia on non-livestock animals on or after July 1, 2001, must obtain certification prior to performing any such euthanasia.

(f) A non-livestock animal may not be left unattended between the time euthanasia procedures are first begun and the time that death occurs, nor may its body be disposed of until a qualified person confirms death.

(g) Notwithstanding this section or any other law to the contrary, whenever an emergency situation exists in the field that requires the immediate euthanasia of an injured, dangerous or severely diseased non-livestock animal, a law enforcement officer, a veterinarian, or agent of a local animal control unit or the designee of such an agent may humanely destroy the non-livestock animal.

(h) For purposes of this part, "non-livestock animal" shall have the meaning set forth in § 39-14-201.

(i) The attorney general and reporter may bring an action to enjoin any violation of this part.

(j) Any person who violates this part is guilty of a Class A misdemeanor.

(k) These provisions shall not apply to exotic animals being held under the authority of title 70, chapter 4, part 4, and Rule 1660-1-18-.05 of the Official Compilation of Rules and Regulations of the State of Tennessee.



§ 44-17-304 - Minimum holding time before an animal may be euthanized -- Emergency exception.

(a) Before any public or private agency, animal shelter or other facility operated for the collection, care or euthanasia of stray, neglected, abandoned or unwanted non-livestock animals euthanizes a non-livestock animal that the facility knows or should know, by identification or vaccination tags, personal knowledge or otherwise, has an owner, the facility shall be required to hold the animal for at least three (3) full business days from the time it is brought to the facility before the animal may be euthanized.

(b) Subsection (a) shall not apply where an emergency situation exists that requires the immediate euthanasia of an injured, dangerous or severely diseased non-livestock animal.






Part 4 - Miscellaneous Provisions

§ 44-17-401 - Electronic locating collars.

No agency or entity of state or local government shall enact, adopt, promulgate, or enforce any law, ordinance, rule, regulation, or other policy that restricts or prevents the owner of any dog from using an electronic locating collar to protect the dog from loss; except that the fish and wildlife commission may limit the use of electronic locating collars through the promulgation of rules and regulations when required for the proper management of wildlife species.



§ 44-17-402 - Retrieval of hunting dogs from federal property operated by wildlife resources agency.

If the owner or a person in control of a dog is hunting with either a firearm or a bow and arrow, and that person's dog strays onto property owned by the federal government and operated by the Tennessee wildlife resources agency, the owner or person may proceed onto the property without the person's firearm or bow and arrow. The person shall not be liable for any criminal sanction related to the pursuit of the dog. However, nothing in this section shall be construed to grant civil immunity to the owner or the person in control of the dog for any personal injury or property damage caused by the dog.



§ 44-17-403 - Death of pet caused by negligent act of another -- Damages.

(a) (1) If a person's pet is killed or sustains injuries that result in death caused by the unlawful and intentional, or negligent, act of another or the animal of another, the trier of fact may find the individual causing the death or the owner of the animal causing the death liable for up to five thousand dollars ($5,000) in noneconomic damages; provided, that if the death is caused by the negligent act of another, the death or fatal injury must occur on the property of the deceased pet's owner or caretaker, or while under the control and supervision of the deceased pet's owner or caretaker.

(2) If an unlawful act resulted in the death or permanent disability of a person's guide dog, then the value of the guide dog shall include, but shall not necessarily be limited to, both the cost of the guide dog as well as the cost of any specialized training the guide dog received.

(b) As used in this section, "pet" means any domesticated dog or cat normally maintained in or near the household of its owner.

(c) Limits for noneconomic damages set out in subsection (a) shall not apply to causes of action for intentional infliction of emotional distress or any other civil action other than the direct and sole loss of a pet.

(d) Noneconomic damages awarded pursuant to this section shall be limited to compensation for the loss of the reasonably expected society, companionship, love and affection of the pet.

(e) This section shall not apply to any not-for-profit entity or governmental agency, or its employees, negligently causing the death of a pet while acting on the behalf of public health or animal welfare; to any killing of a dog that has been or was killing or worrying livestock as in § 44-17-203; nor shall this section be construed to authorize any award of noneconomic damages in an action for professional negligence against a licensed veterinarian.



§ 44-17-404 - Recovery for death or injury to guide dogs.

If a person's guide dog is killed or sustains injuries that result in death or permanent disability caused by the unlawful and intentional, or negligent, act of another or the animal of another, then the trier of fact may find the individual causing the death or the owner of the animal causing the death liable for economic damages, which shall include, but shall not necessarily be limited to, both the cost of the guide dog as well as the cost of any specialized training the guide dog received.






Part 5 - Spay/Neuter Law

§ 44-17-501 - Short title.

This part shall be known and may be cited as "The Tennessee Spay/Neuter Law."



§ 44-17-502 - Requirement for adoption.

(a) No person shall adopt a dog or cat from an agency, including, but not limited to, an animal shelter, dog pound, animal control agency or humane shelter operated by a municipality, county, or other governmental agency within the state, or a private organization operating a shelter from which animals are adopted or reclaimed, unless:

(1) The dog or cat has already been spayed or neutered;

(2) The dog or cat has been spayed or neutered by a licensed veterinarian while in the custody of the agency; or

(3) The new owner signs a written agreement with the agency stating that the new owner will have the dog or cat spayed or neutered by a licensed veterinarian:

(A) Within thirty (30) days of the date of the adoption, if such dog or cat is sexually mature; or

(B) Within thirty (30) days after the dog or cat reaches six (6) months of age, if the dog or cat is not sexually mature at the time of the adoption.

(b) Nothing in this section shall preclude the spaying or neutering of a sexually immature dog or cat at the discretion of a licensed veterinarian with the consent of the new owner.



§ 44-17-503 - Deposit -- Forfeiture of deposit -- Use of forfeited deposits.

(a) If the dog or cat being adopted has not been spayed or neutered, the agency shall require a deposit of not less than twenty-five dollars ($25.00) from the new owner prior to the adoption in order to ensure that the dog or cat is spayed or neutered. The new owner may request and shall receive a refund of the deposit from the agency upon providing confirmation of the spaying or neutering.

(b) If the new owner fails to have the dog or cat spayed or neutered within the time frame established by § 44-17-502, or if the spaying or neutering is timely performed, but the new owner fails to request the return of the deposit within an additional ten (10) days after the date by which the spaying or neutering is required to be performed, the deposit shall be forfeited to the agency holding the deposit and shall be used by the agency to conduct programs to spay or neuter dogs and cats in the community where the agency is located; provided, that in any county having a population of not less than fifty-three thousand five hundred (53,500) nor more than fifty-three thousand six hundred (53,600), according to the 2000 federal census or any subsequent federal census, the deposit shall be used to defray operational expenses of the programs, including, but not limited to, costs for purchasing food, medications, tests, upgrades for the animal housing areas, or any other supplies or products which would improve the quality of life for dogs or cats in such programs, and the deposit shall not be used to pay salaries of persons employed by any agency located within such county.



§ 44-17-504 - Petition for compliance.

If a person fails to comply with this part, the agency may file a petition with a court of competent jurisdiction seeking compliance and/or requesting return of the dog or cat to the agency from which it was adopted.



§ 44-17-505 - Dogs or cats claimed by owner.

Nothing in this part shall be construed to authorize an agency to spay or neuter a dog or cat, if the dog or cat is being claimed by and returned to its lawful owner within seven (7) days of the dog or cat being taken into custody by the agency.






Part 6 - Chemical Capture

§ 44-17-601 - "Chemical capture" defined -- Authorized drugs -- Administration of drugs.

(a) As used in this part, unless the context otherwise requires, "chemical capture" means the capture of a dog or cat by means of sedation using approved drugs as provided in this part and appropriate drug administering equipment.

(b) Chemical capture by certified animal chemical capture technicians shall only be effected by use of Telazol or such other drugs as may be determined by the board of veterinary medical examiners.

(c) Drugs used for chemical capture shall only be administered by a licensed veterinarian, a licensed veterinary technician employed by and functioning under the direct supervision of a licensed veterinarian, or such other individuals qualified as certified animal chemical capture technicians as determined by the board of veterinary medical examiners pursuant to § 63-12-144.

(d) With respect to certified animal chemical capture technicians, chemical capture shall be effected only in accordance with a written protocol and only when all other methods of capture have failed.






Part 7 - Commercial Breeder Act [Expired]






Chapter 18 - Feedlots, Dairy Farms and Poultry Production Houses

§ 44-18-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Dairy farm" means any place or premises where one (1) or more cows are kept and from which a part or all of the milk or milk products is provided, sold or offered for sale to a milk plant, transfer station or receiving station;

(2) "Department" means the department of environment and conservation, and includes any officer, agency or designee of that department;

(3) "Established date of operation" means the date on which a feedlot, dairy farm or poultry production house commenced operating. If the physical facilities of the feedlot, dairy farm or poultry production house are subsequently expanded, the established date of operation for each expansion is deemed to be a separate and independent "established date of operation" established as of this date of commencement of the expanded operations, and the commencement of expanded operations shall not divest the feedlot, dairy farm or poultry production house of a previously established date of operation;

(4) "Established date of ownership" means the date of the recording of an appropriate muniment of title establishing the ownership of realty;

(5) "Feedlot" means a lot, yard, corral or other area in which livestock are confined, primarily for the purposes of feeding, growing, raising, or birthing prior to slaughter. "Feedlot" does not include areas that are used for the raising of crops or other vegetation upon which livestock are allowed to graze or feed;

(6) "Livestock" means all equine as well as animals that are being raised primarily for use as food or fiber for human utilization or consumption including, but not limited to, cattle, sheep, swine, goats, and poultry;

(7) "Materially affects" means prohibits or regulates with respect to the location, or the emission of noise, effluent, odors, sewage, waste or similar products resulting from the operation or the location or use of buildings, machinery, vehicles, equipment or other real or personal property used in the operation of a livestock feedlot, dairy farm or poultry production house;

(8) "Nuisance" means and includes public or private nuisance as defined either by statute or by the common law;

(9) "Nuisance action or proceeding" means and includes every action, claim or proceeding, whether brought at law, in equity or as an administrative proceeding, that is based on nuisance;

(10) "Owner or operator" means any person who owns, leases, operates, controls or supervises a feedlot;

(11) "Poultry production house" means any place or premises where chickens are kept for the production of eggs or broilers for resale to processors, wholesalers or retailers;

(12) "Regulations" means a resolution by the county legislative body or an ordinance by the governing body of any municipality regulating or prohibiting the normal noises of animals or fowls, the noises in the operation of the equipment, the odors normally associated with any feedlot, dairy farm, or poultry production house, or the preclusion of any animals or fowls from within the city or from within a defined area of the county;

(13) "Rule of the department" means a rule as defined in the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, that materially affects the operation of a feedlot, dairy farm, or poultry production house and that has been adopted by the department. Nothing in this chapter shall be deemed to empower the department to make any rule; and

(14) "Zoning requirement" means a regulation or ordinance that has been adopted by a city, county, township, school district, or any special-purpose district or authority, that materially affects the operation of a feedlot, dairy farm or poultry production house. Nothing in this chapter shall be deemed to empower any agency described in this definition to make any regulation or ordinance.



§ 44-18-102 - Nuisance action or proceeding against feedlot, dairy farm or poultry production house.

(a) In any nuisance action or proceeding against a feedlot, dairy farm, or poultry production house brought by or on behalf of a person whose date of ownership of realty is subsequent to the established date of operation of the feedlot, dairy farm or poultry production house, proof of compliance with §§ 44-18-103 and 44-18-104 shall be an absolute defense; provided, that the conditions or circumstances alleged to constitute a nuisance are subject to regulatory jurisdiction in accordance with § 44-18-103 or § 44-18-104.

(b) In any nuisance action or proceeding against a feedlot, dairy farm or poultry production house brought by or on behalf of a person whose date of ownership of realty precedes the established date of operation of the feedlot, dairy farm or poultry production house, but whose actual or proposed use of the realty for residential or commercial purposes is subsequent to the established date of operation of the feedlot, dairy farm or poultry production house, proof of compliance with §§ 44-18-103 and 44-18-104 shall be an absolute defense; provided, that the conditions or circumstances alleged to constitute a nuisance are subject to regulatory jurisdiction in accordance with § 44-18-103 or § 44-18-104.

(c) The normal noises and appearance of the animals or fowls, the noises in the operation of the equipment or the appearance of the equipment, the odors normally associated with any feedlot, dairy farm or poultry production house, the appearance of a feedlot, dairy farm or poultry production house, or litter and/or manure additive that is designed to bind soluble phosphorous in conformity with the Tennessee Natural Resources Conservation Service (NRCS) interim conservation practice standard if used by any feedlot, dairy farm or poultry production house, shall not constitute grounds for any nuisance action or proceeding against a feedlot, dairy farm or poultry production house brought by or on behalf of a person whose date of ownership of realty is subsequent to the established date of operation of the feedlot, dairy farm or poultry production house.



§ 44-18-103 - Applicability of rules of department.

(a) This section shall apply to the department's rules except for rules required for delegation of the national pollutant discharge elimination system permit program pursuant to the Federal Water Pollution Control Act, Section 402, Public Law 92-500, 33 U.S.C. 1342, as amended.

(b) The applicability of rules of the department, other than those issued under the Tennessee Air Quality Act, compiled in title 68, chapter 201, part 1, shall be as follows:

(1) A rule of the department in effect before April 12, 1979, shall apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to April 12, 1979;

(2) A rule of the department shall apply to a feedlot, dairy farm or poultry production house with an established date of operation subsequent to the effective date of the rule;

(3) A rule of the department adopted after April 12, 1979, shall not apply to a feedlot, dairy farm or poultry production house holding any department permit and having an established date of operation prior to the effective date of the rule; and

(4) A rule of the department adopted after April 12, 1979, shall not apply to a feedlot, dairy farm or poultry production house not previously required to hold a department permit and having an established date of operation prior to the effective date of the rule.

(c) The applicability of rules promulgated under the "Tennessee Air Quality Act," compiled in title 68, chapter 201, part 1, shall be as follows:

(1) A rule of the department or the air pollution control board in effect on April 12, 1979, shall apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to April 12, 1979;

(2) A rule of the department or the air pollution control board shall apply to a feedlot, dairy farm or poultry production house with an established date of operation subsequent to the effective date of the rule; and

(3) A rule of the department or the air pollution control board pertaining to a feedlot, dairy farm or poultry production house adopted after April 12, 1979, shall not apply to any feedlot, dairy farm or poultry production house having an established date of operation prior to the effective date of the rule.



§ 44-18-104 - Applicability of zoning requirements and regulations.

(a) The applicability of zoning requirements is as follows:

(1) A zoning requirement shall apply to a feedlot, dairy farm or poultry production house with an established date of operation subsequent to the effective date of the zoning requirements;

(2) A zoning requirement shall not apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to the effective date of the zoning requirement;

(3) A zoning requirement that is in effect on April 12, 1979, shall apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to April 12, 1979; and

(4) A zoning requirement adopted by a city shall not apply to a feedlot, dairy farm or poultry production house that becomes located within an incorporated or unincorporated area subject to regulation by that city by virtue of an incorporation or annexation that takes effect after April 12, 1979.

(b) A person shall comply with this section as a matter of law where no zoning requirement exists.

(c) The applicability of regulations shall be as follows:

(1) A regulation shall apply to a feedlot, dairy farm or poultry production house with an established date of operation subsequent to the effective date of such regulation;

(2) A regulation shall not apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to the effective date of the regulation;

(3) A regulation that is in effect on April 12, 1979, shall apply to a feedlot, dairy farm or poultry production house with an established date of operation prior to April 12, 1979; and

(4) A regulation adopted by a city shall not apply to a feedlot, dairy farm or poultry production house that becomes located within an incorporated or unincorporated area subject to regulation by such city by virtue of an incorporation or annexation that takes effect after April 12, 1979.

(d) A person shall comply with this section as a matter of law where no regulation exists.






Chapter 19 - Dairy Industry Promotion Act

§ 44-19-101 - Short title.

This chapter shall be known and may be cited as the "Dairy Industry Promotion Act."



§ 44-19-102 - Legislative declaration.

It is declared that the general assembly finds that it is in the interest of the public welfare that Tennessee farmers who are producers of milk and milk products be permitted and encouraged to act jointly and in cooperation with other producers, handlers, dealers and processors of milk products in promoting and stimulating, by advertising, research, nutrition education and other methods, the increased consumption, use and sale of all domestic milk and milk products without identification by brand or trade name.



§ 44-19-103 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of agriculture;

(2) "Department" means the department of agriculture;

(3) "Handler" or "dealer" means any person, including any distributor, processor, bulk handler, or operator of a store, who purchases or receives on consignment or otherwise, milk or milk products of every kind and description, within the state, for sale, shipment, storage, processing or manufacture;

(4) "Milk" means milk from cows and all of its natural components, sweet cream, sour cream, skim milk, flavored milk, buttermilk, condensed or concentrated, whole, low fat, or skim milk for use in milk products of every kind and description;

(5) "Person" means any individual, corporation, partnership, association, cooperative or other business entity;

(6) "Processor" means any person engaged in the business of processing milk and other materials into milk products of every kind and description;

(7) "Producer" means every person in the state of Tennessee who produces milk or cream from cows and thereafter causes the same to be marketed as milk, cream or other milk and dairy products who has been issued and possesses a valid current producer's permit or certification, issued by the department;

(8) "Purchaser" means any handler, dealer or processor who purchases or receives milk and milk products from producers on a commercial basis;

(9) "Referendum" means any voting procedure under which affected producers may, by secret ballot, vote for or against an assessment authorized by this chapter;

(10) "Tennessee dairy promotion committee" means a statewide committee appointed by the commissioner established pursuant to this chapter; and

(11) "Vote" means to cast a ballot in a referendum.



§ 44-19-104 - Actions not illegal or in restraint of trade.

No association, meeting or activity undertaken pursuant to this chapter and intended to benefit all of the producers, handlers and processors of milk products shall be illegal or in restraint of trade.



§ 44-19-105 - Referendum on assessment authorized.

Producers of milk and milk products on a commercial basis may, by referendum of producers held in accordance with this chapter, levy upon themselves an assessment on milk products for the purpose of financing or contributing to the financing of a program of promoting, advertising, researching and other methods designed to increase the consumption, use and sale of domestic milk and milk products.



§ 44-19-106 - Petition for assessment.

Whenever the commissioner has received a petition signed by fifteen percent (15%) of the producers of milk in the state of Tennessee, the commissioner shall publish the filing of the petition through the medium of the public press in the state within fifteen (15) days of the receipt thereof. The petition shall include, but not be limited to, the following:

(1) Date;

(2) Amount of assessment sought, subject to the limits set forth in this chapter, and any change in assessment sought or the termination of an existing assessment;

(3) The date when, if approved, the assessment, change in assessment or termination of an existing assessment will take effect; and

(4) A statement that the persons signing the petition are producers in Tennessee holding a valid producer permit or certification issued by the department.



§ 44-19-107 - Consideration and certification of petition.

Upon the filing with the commissioner of a petition for referendum, the commissioner shall, within fifteen (15) days thereafter, convene the Tennessee dairy promotion committee, established by § 44-19-114, to consider the petition; and if upon such consideration the committee finds the petition for referendum to meet the requirements of this chapter, then, and in such an event, it shall be the duty of the commissioner to certify the petition for referendum as provided in this chapter.



§ 44-19-108 - Filing of petition -- Effect of referendum.

The commissioner shall, within sixty (60) days after the filing of a petition for referendum, and subject to a finding by the Tennessee dairy promotion committee that the petition is properly filed, determine by referendum whether the producers assent to the proposed assessment, change in assessment or termination of an existing assessment. The producers shall be deemed to have assented to the assessment, change in assessment or termination of an existing assessment if a simple majority of those voting assent to the assessment, change in assessment or termination of an existing assessment by affirmative vote.



§ 44-19-109 - Conducting of referendum -- Voting -- Qualifications.

(a) Any referendum conducted under this chapter shall be held on a statewide basis.

(b) Persons eligible to participate in the referendum shall include all producers engaged in the production of milk products on a commercial basis, who have been issued and possess a valid current producer's permit, or certification, issued by the department.

(c) In the referendum, individuals so eligible for participation shall have one (1) vote per permit or certificate.



§ 44-19-110 - Supervision and cost of referendum.

The manner, conduct, and management of any referendum held under this chapter shall be under the supervision and direction of the commissioner. The expense of the referendum shall be paid by the department if there is no assessment currently in effect; otherwise, the Tennessee dairy promotion committee shall bear the cost of the referendum as part of its regular budget.



§ 44-19-111 - Notice of referendum and assessment -- Ballots.

With respect to any referendum conducted under this chapter, the commissioner shall, before calling and announcing such referendum, give notice of the effective date of the assessment, if adopted, and the amount and basis of the assessment proposed to be collected; provided, that no assessment levied under this chapter shall exceed ten cents (10cent(s)) per hundred weight. Voting in the referendum shall be by mail ballots returned to an address determined and announced by the commissioner who shall mail a ballot to all qualified producers eligible to vote in the referendum.



§ 44-19-112 - Distribution of ballots -- Declaration of results.

The commissioner shall prepare and distribute to all eligible voters, by mail, in advance of the referendum, all necessary ballots for the purpose thereof; and following the referendum and within ten (10) days following the return date for such ballots, the commissioner shall canvass and publicly declare the result of the referendum.



§ 44-19-113 - Implementation of results -- Imposition, notice and disposition of assessment.

Upon the approval of an assessment or a change in assessment in accordance with this chapter, the commissioner shall notify forthwith, by certified mail, all persons engaged either in the business of purchasing milk directly from producers or marketing milk in this state, either individually or on behalf of producers, that on and after the date specified in such letter, the specified assessment shall be deducted from the producer's payment for the sale or marketing of milk. The assessment so deducted shall, on or before the twenty-fifth day of the month following the end of the month in which milk is sold or marketed, be remitted to the Tennessee dairy promotion committee established in this chapter. These funds, including donations from individuals, concerns, corporations and grants from state or governmental agencies, shall be used for the purpose of promoting and stimulating by advertising, research, nutrition education and other methods, the increased consumption, use and sale, of milk. The books and records relating to the payment of the assessment of all persons who purchase or market milk shall at all times during regular business hours be open for inspection by the commissioner or the commissioner's duly authorized agents.



§ 44-19-114 - Tennessee dairy promotion committee.

(a) A Tennessee dairy promotion committee shall be established, which shall consist of an odd number of members with no fewer than five (5) and no more than eleven (11) members. The commissioner shall be an ex officio member with nonvoting status.

(b) The committee shall be organized as a statewide committee appointed by the commissioner from nominations received from agricultural dairy cooperatives and individual producers who are not members of agricultural dairy cooperatives in the state of Tennessee, and shall be known as the Tennessee dairy promotion committee. Nominating procedures, qualifications, representation, and term of office shall be prescribed by the commissioner. The committee shall be composed of producers directly affected by the assessments in proportional representation by method of marketing either through agricultural dairy cooperatives or by direct sale, as the program shall prescribe.

(c) A member of the committee shall be entitled to reimbursement for travel expenses in accordance with the comprehensive travel regulations as promulgated by the department of finance and administration and approved by the attorney general and reporter, and fifty dollars ($50.00) per diem while attending meetings of the committee or engaged in the performance of official responsibilities delegated by the committee.

(d) The duties and responsibilities of the committee shall be prescribed by the commissioner and, to the extent applicable, shall include the following duties and responsibilities:

(1) Developing and recommending to the commissioner administrative rules and procedures relating to the assessment;

(2) Recommending to the commissioner such amendments to the administrative procedures as may be deemed advisable;

(3) Preparing and effectuating the estimated budget required for the proper operation of the committee;

(4) Developing methods for assessing producers, and methods for collecting the necessary funds;

(5) Collecting and assembling information and data necessary for the proper administration of the assessment program;

(6) Contracting with existing non-brand dairy promotion organizations; and

(7) Performing any other duties necessary for the operation of the dairy industry promotion program in coordination with the commissioner.



§ 44-19-115 - Refund of promotion money.

If and when the national program pursuant to the Dairy and Tobacco Adjustment Act of 1983 (Public Law 98-180) establishes a procedure for the return of promotion moneys to the producer, at the producer's request, then and only then shall the Tennessee dairy promotion committee, upon written request of any producer, refund from the funds collected from that producer pursuant to this chapter the same proportion of moneys as the national program. The refund request by affidavit of the individual producers shall provide for the refund of moneys collected from that producer during the immediately preceding three-month period, except producers may request a partial refund. Refund forms shall be provided to producers at the producers' request by the committee, and producers desiring refunds shall file refund forms before the end of the month immediately following the three-month period for which the refund is being requested. Producers shall establish their right to a refund by providing copies of vouchers or sales receipts from processors or buyers showing contributions withheld from the producer pursuant to this chapter.



§ 44-19-116 - Deposits -- Disbursements.

Any moneys collected pursuant to this chapter shall not be state funds, and shall be deposited in a bank or other depository in this state, as from time to time determined by the Tennessee dairy promotion committee, allocated to the dairy industry promotion program under which they are collected, and disbursed by the committee only for necessary expenses incurred with respect to the program, including expenses and per diem of the committee, in accordance with the rules and regulations established under the program by the commissioner.



§ 44-19-117 - Investments -- Use of funds.

The Tennessee dairy promotion committee may invest all assessments, gifts or grants that are collected or received by the committee. The committee may not use funds received, collected or accrued for any purpose other than program operations including the purposes designated for those funds in this chapter, and the reasonable costs or expenses necessary to the operation of the committee. No such funds may be used to influence either state or federal legislation or rule making.



§ 44-19-118 - Change or termination of assessment -- Petition -- Referendum.

Upon written petition duly signed by fifteen percent (15%) of the producers affected by the assessment, the commissioner shall, in accordance with the procedure established in §§ 44-19-109 -- 44-19-112, conduct a referendum to determine whether the producers assent to a change of the assessment or to terminate the assessment. The producers shall be deemed to have assented to a change of the assessment or termination of assessment if a majority of those voting vote in favor of the change or termination.



§ 44-19-119 - Reports -- Information -- Audits.

(a) The commissioner may require purchasers to file such information and reports as may be reasonably necessary to assist in carrying out the purposes of this chapter.

(b) The Tennessee dairy promotion committee shall prepare an annual report of its activities through June 30 of each year, and submit this report to the commissioner.

(c) The annual report and all books of accounts and financial records of all funds received by assessment shall be subject to audit annually by the comptroller of the treasury. The audit may be performed by a licensed independent public accountant selected by the committee and approved by the comptroller of the treasury. The cost of any audit shall be paid by the committee. The comptroller of the treasury shall ensure that audits are prepared in accordance with generally accepted governmental auditing standards and determine if the audits meet minimum audit standards prescribed by the comptroller of the treasury. No audit may be accepted as meeting the requirements of this section until approved by the comptroller of the treasury.



§ 44-19-120 - Promulgation of rules and regulations.

The commissioner may make and promulgate such rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as may be necessary to effectuate the provisions and intent of this chapter.



§ 44-19-121 - Orders and injunctions restraining violations -- Unpaid assessments.

(a) Whenever in the judgment of the commissioner or the Tennessee dairy promotion committee on recommendation to the commissioner, a purchaser is engaged in or is about to engage in any acts or practices that constitute a violation of any of the sections of this chapter, the commissioner may make application to a court of appropriate jurisdiction for an order enjoining the act or acts or practices and obtain a restraining order and preliminary injunction against the violation.

(b) Any due and payable assessment shall constitute a personal debt of every person who is liable and the same sum shall be due and payable to the committee. In the event any person fails to pay the full amount of the person's assessment before the due date, the commissioner may add to the unpaid assessment an amount not exceeding ten percent (10%) of the amount due to defray the cost of enforcing collection. In the event any person fails to pay any due and payable assessment, the commissioner may bring a civil action against that person for collection, together with the above specified ten percent (10%).



§ 44-19-122 - Termination of assessments and chapter.

If there is a termination of assessments pursuant to the Dairy and Tobacco Adjustment Act of 1983 (Public Law 98-180), this chapter shall be null and void.






Chapter 20 - Equine Activities -- Liability

§ 44-20-101 - Legislative findings and intent.

The general assembly recognizes that persons who participate in equine activities may incur injuries as a result of the risks involved in such activities. The general assembly also finds that the state and its citizens derive numerous economic and personal benefits from these activities. It is, therefore, the intent of the general assembly to encourage equine activities by limiting the civil liability of those involved in such activities.



§ 44-20-102 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) (A) "Engages in an equine activity" means riding, training, assisting in medical treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted or any person assisting a participant or show management.

(B) "Engages in an equine activity" does not include being a spectator at an equine activity, except in cases where the spectator places the spectator's person in an unauthorized area and in immediate proximity to the equine activity;

(2) "Equine" means a horse, pony, mule, donkey, or hinny;

(3) "Equine activity" means:

(A) Equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding and western games, and hunting;

(B) Equine training or teaching activities, or both;

(C) Boarding equines;

(D) Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine;

(E) Rides, trips, hunts, or other equine activities of any type, however informal or impromptu, that are sponsored by an equine activity sponsor; and

(F) Placing or replacing horseshoes on an equine;

(4) "Equine activity sponsor" means an individual, group, club, partnership, or corporation, whether or not the sponsor is operating for profit or nonprofit, that sponsors, organizes, or provides the facilities for an equine activity, including, but not limited to, pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college-sponsored classes, programs and activities, therapeutic riding programs, and operators, instructors, and promoters of equine facilities, including, but not limited to, stables, clubhouses, ponyride strings, fairs, and arenas at which the activity is held;

(5) "Equine professional" means a person engaged for compensation:

(A) In instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine; or

(B) In renting equipment or tack to a participant;

(6) "Inherent risks of equine activities" means those dangers or conditions that are an integral part of equine activities, including, but not limited to:

(A) The propensity of an equine to behave in ways that may result in injury, harm, or death to persons on or around them;

(B) The unpredictability of an equine's reaction to such things as sounds, sudden movements, and unfamiliar objects, persons, or other animals;

(C) Certain hazards such as surface and subsurface conditions;

(D) Collisions with other equines or objects; and

(E) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the animal or not acting within the participant's ability; and

(7) "Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity.



§ 44-20-103 - Limitation on liability for injury or death of participant.

Except as provided in § 44-20-104, an equine activity sponsor, an equine professional, or any other person, which shall include a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities. Except as provided in § 44-20-104, no participant or participant's representative shall make any claim against, maintain an action against, or recover from an equine activity sponsor, an equine professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of equine activities.



§ 44-20-104 - Applicability -- Where liability not prevented or limited.

(a) This chapter shall not apply to the horse racing industry as regulated in title 4, chapter 36.

(b) Nothing in § 44-20-103 shall prevent or limit the liability of an equine activity sponsor, an equine professional, or any other person if the equine activity sponsor, equine professional, or person:

(1) (A) Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and the equipment or tack was faulty to the extent that it did cause the injury; or

(B) Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity and determine the ability of the participant to safely manage the particular equine based on the participant's representations of the participant's ability;

(2) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition that was known to the equine activity sponsor, equine professional, or person and for which warning signs have not been conspicuously posted;

(3) Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission caused the injury; or

(4) Intentionally injures the participant.

(c) Nothing in § 44-20-103 shall prevent or limit the liability of an equine activity sponsor or an equine professional:

(1) Under product liability provisions in title 29, chapter 28; or

(2) Under trespass provisions in chapter 8 of this title.

(d) Title 70, chapter 7 does not apply to an equine activity sponsor or an equine professional. It is the legislative intent that equine activity sponsors and equine professionals be held to a higher standard of care.



§ 44-20-105 - Warning signs and notice.

(a) Every equine professional shall post and maintain signs that contain the warning notice specified in subsection (b). The signs shall be placed in clearly visible locations on or near stables, corrals, or arenas where the equine professional conducts equine activities if the stables, corrals, or arenas are owned, managed, or controlled by the equine professional. The warning notice specified in subsection (b) shall appear on the sign in black letters, with each letter to be a minimum of one inch (1'') in height. Every written contract entered into by an equine professional for the providing of professional services, instruction, or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's business, shall contain in clearly readable print the warning notice specified in subsection (b).

(b) The signs and contracts described in subsection (a) shall contain the following warning notice:

WARNING

Under Tennessee Law, an equine professional is not liable for an injury to or the death of a participant in equine activities resulting from the inherent risks of equine activities, pursuant to Tennessee Code Annotated, title 44, chapter 20.






Chapter 21 - Liability of Bovine Owners

§ 44-21-101 - Chapter definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Bovine activity" means any activity involving one (1) or more bovine, including, but not limited to:

(A) Grazing, herding, feeding, branding, milking or any other activity that involves the care or maintenance of bovine;

(B) Bovine shows, fairs, competitions or auctions;

(C) Bovine training or teaching activities;

(D) Boarding bovine; or

(E) Riding, inspecting, or evaluating bovine;

(2) "Bovine owner" means any person with ownership rights to bovine;

(3) "Inherent risks of bovine activities" means dangers or conditions that are an integral part of bovine activities, including, but not limited to:

(A) The propensity of a bovine to behave in ways that may result in injury, loss, damage or death to persons on or around the bovine;

(B) The unpredictability of a bovine's reaction to sounds, sudden movements, and unfamiliar objects, persons, or other animals;

(C) Certain hazards on the property, such as surface and subsurface conditions; or

(D) Collisions with other bovine or objects; and

(4) "Person" means an individual, corporation or any other legal entity.



§ 44-21-102 - No liability for inherent risks of bovine activities.

(a) A bovine owner shall not be liable for any injury, loss, damage, or death of a person resulting from the inherent risks of bovine activities.

(b) Except as provided in § 44-21-103, no person shall make any claim against, maintain an action against, or recover from a bovine owner for injury, loss, damage, or death of the person resulting from the inherent risks of bovine activities.



§ 44-21-103 - Bovine owner activities that preclude limitations on liability.

(a) Nothing in § 44-21-102 shall prevent or limit the liability of a bovine owner if the owner:

(1) Fails to post and maintain warning signs pursuant to § 44-21-104(a);

(2) Fails to maintain proper fences and enclosures pursuant to chapter 8 of this title; or

(3) Commits an act or omission that constitutes willful or wanton disregard for the safety of the person, and that act or omission caused the injury, loss, damage, or death.

(b) Title 70, chapter 7 shall not apply to a bovine owner if the injury, loss, damage or death resulted from a bovine activity.



§ 44-21-104 - Warning signs.

(a) A bovine owner shall post and maintain signs that contain the warning notice specified in subsection (b). The signs shall be placed in clearly visible locations on or near stables, corrals, fences, enclosures or arenas where the owner conducts bovine activities. The warning notice specified in subsection (b) shall appear on the sign in black letters, with each letter to be a minimum of one inch (1'') in height.

(b) The signs described in subsection (a) shall contain the following warning notice:

WARNING

Under Tennessee Law, a bovine owner is not liable for any injury, loss, damage, or death of a person resulting from the inherent risks of bovine activities, pursuant to Tennessee Code Annotated, title 44, chapter 21.









Title 45 - Banks And Financial Institutions

Chapter 1 - Department of Financial Institutions

Part 1 - Department of Financial Institutions

§ 45-1-101 - Short title.

This chapter and chapter 2 of this title shall be known and may be cited as the "Tennessee Banking Act."



§ 45-1-102 - Purpose -- Standards for exercise of authority by commissioner -- Rules of construction.

(a) It is the underlying purpose of this chapter and chapter 2 of this title to provide the citizens of Tennessee with a sound system of state chartered banks by providing for and encouraging the development of the banks while restricting their activities to the extent necessary to safeguard the interests of depositors.

(b) This underlying purpose includes, but is not limited to, providing for:

(1) The sound conduct of the business of banks subject to this chapter and chapter 2 of this title;

(2) The conservation of their assets;

(3) The maintenance of adequate reserves against deposits;

(4) The opportunity for banks subject to this chapter and chapter 2 of this title to compete with other businesses including, but not limited to, other financial organizations existing under the laws of this and other states, the United States and foreign countries;

(5) The opportunity for banks to serve the citizens of this state by improving and expanding their services and facilities and the opportunity for banks to participate in and promote the economic progress of Tennessee and the United States;

(6) The opportunity for the management of banks to exercise business judgment in conducting the affairs of their institutions; and

(7) Modernization and simplification of the law governing banking by providing that banks subject to this chapter and chapter 2 of this title shall have all the rights and powers granted corporations for profit by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, except for the rights and powers withheld by those chapters or by rule or regulation of the commissioner of financial institutions.

(c) It is not a purpose of this chapter and chapter 2 of this title to restrict the activities of banks for the purpose of protecting any person, as hereinafter defined, from competition from banks, and this chapter and chapter 2 of this title do not confer any right or cause of action upon any competitor.

(d) The purposes of this chapter and chapter 2 of this title shall constitute standards to be observed by the commissioner of financial institutions in the commissioner's exercise of authority under this chapter and chapter 2 of this title, and shall constitute rules of construction in all matters of construction and application of those chapters.



§ 45-1-103 - General definitions.

As used in this chapter and chapter 2 of this title, unless the context otherwise requires:

(1) "Act as a fiduciary" or "acting as a fiduciary" means to act in the capacity of a fiduciary as defined in § 35-2-102;

(2) "Action," in the sense of a judicial proceeding, includes recoupment, counterclaim, setoff, suit in equity and any other proceedings in which rights are determined;

(3) "Bank" means any person, as hereinafter defined, doing a banking business subject to the laws of this or any other jurisdiction and, for the purposes of supervision, examination and liquidation, includes industrial investment companies and industrial banks authorized by chapter 5 of this title;

(4) "Branch" with respect to a state bank means any place of business separated from the main office of a bank at which deposits are received, or checks paid or money lent;

(5) "Commissioner" means the commissioner of financial institutions;

(6) "Community" means a city, town, or incorporated village in this state, or where not within any of the foregoing, a trade area in this state;

(7) "Company" includes a bank, trust company, corporation, partnership, association, business or other trust, or similar business entity;

(8) "Department" means the department of financial institutions;

(9) "Deposit" means a deposit of money, bonds or other things of value, creating a debtor-creditor relationship;

(10) "Depository institution" means any company included for any purpose within any of the definitions of insured depository institution, as set forth in 12 U.S.C. § 1813(c)(2) and (3);

(11) "Executive officer," when referring to a bank, means any officer designated as such in the bylaws and includes, whether or not so designated, the president, any vice president, the treasurer, the cashier, the comptroller and the secretary, or any officer who performs the duties appropriate to those officers;

(12) "Fiduciary record" means a matter written, transcribed, recorded, received or otherwise in the possession or control of a trust institution, whether in physical or electromagnetic form, that is necessary to preserve information concerning an act or event relevant to an account or a client of a trust institution;

(13) "Foreign bank" means a foreign bank, as defined in the International Banking Act of 1978 § 1(b)(7), codified in 12 U.S.C. § 3101(7);

(14) "Good faith" means honesty in fact in the conduct or transaction concerned;

(15) "Home state" means:

(A) With respect to a federally chartered trust institution and a foreign bank, the state in which the institution maintains its principal office; and

(B) With respect to any other trust institution, the state that chartered the institution;

(16) "Home state regulator" means the bank supervisory agency with primary responsibility for chartering and supervising an out-of-state trust institution;

(17) "In operation" or "operating" means that:

(A) A charter has been issued to a bank by the United States comptroller of the currency or a certificate of authority has been issued by the commissioner; or

(B) A bank has all appropriate approvals to accept insured deposits from the public;

(18) "Item" means any instrument for the payment of money, even though not negotiable, but does not include money;

(19) "New trust office" means a trust office located in a host state that:

(A) Is originally established by the trust institution as a trust office; and

(B) Does not become a trust office of the trust institution as a result of:

(i) The acquisition of another trust institution or trust office of another trust institution; or

(ii) A merger, consolidation, or conversion involving the trust institution or trust office;

(20) "Office," with respect to a trust institution, means the principal office or a trust office, but not a branch;

(21) "Officer," when referring to a bank, means any person designated as such in the bylaws and includes, whether or not so designated, any executive officer, the chair of the board of directors, the chair of the executive committee and any trust officer, assistant vice president, assistant treasurer, assistant cashier, assistant comptroller, assistant trust officer, or any person who performs the duties appropriate to those offices;

(22) "Person" means an individual, corporation, firm, trust, estate, partnership, joint venture, or association;

(23) "Principal office" with respect to a:

(A) State trust company means a location registered with the commissioner as the state trust company's home office at which:

(i) The state trust company does business;

(ii) The state trust company keeps its corporate books; and

(iii) At least one (1) executive officer of the state trust company maintains an office; or

(B) Trust institution, other than a state trust company, means its principal place of business in the United States;

(24) "Reason to know" means that, upon the information available, a person of ordinary intelligence in the particular business, or of the superior intelligence or experience that the person in question may have, would infer that the fact in question exists or that there is such a substantial chance of its existence that, if exercising reasonable care with reference to the matter in question, conduct would be predicated upon the assumption of its possible existence;

(25) "Savings association" means an association as defined and operating under chapter 3 of this title or under the laws of the United States;

(26) "State bank" means any bank chartered by this state;

(27) "State trust company" means a corporation or limited liability company organized or reorganized under the Tennessee Banking Act, compiled in this chapter and chapter 2 of this title, whose purposes and powers are limited to fiduciary purposes and power, including a trust company previously organized under the laws of this state;

(28) "State trust institution" means a trust institution having its principal office in this state;

(29) "Subsidiary corporation" means any corporation, all or part of the stock of which is owned by a bank principally for the purpose of participating in the active management of the business of the corporation as distinguished from the purpose of deriving profit from the appreciation in value of the stock or from dividends paid on the stock;

(30) "Terms" when referring to loans means maturities, security for, rates of interest and other charges;

(31) "Trust company" means a state trust company or any other company chartered to act as a fiduciary that is neither a depository institution nor a foreign bank;

(32) "Trust institution" means a depository institution, foreign bank, state bank or trust company authorized to act as a fiduciary;

(33) "Trust office" means an office, other than the principal office, at which a trust institution is authorized by the commissioner to act as a fiduciary; and

(34) "Unauthorized trust activity" means:

(A) A company, other than one identified in chapter 2, part 10 of this title, acting as a fiduciary within this state;

(B) A trust institution acting as a fiduciary in this state at any location that is not its principal office, trust office or branch; or

(C) An out-of-state trust institution acting as a fiduciary in this state in violation of an order issued by the commissioner.



§ 45-1-104 - Department to execute laws.

The department, created by § 4-3-101, is charged with the execution of all laws relative to persons doing or engaged in a banking or other business as provided in this title, except for pawnbrokers covered by chapter 6 of this title.



§ 45-1-105 - Commissioner, deputy and assistant commissioners -- Qualifications -- Vacancy.

(a) (1) The department will have as its chief executive officer a commissioner who will be appointed by the governor as commissioner of financial institutions, and who shall have the same official status as all other commissioners. The commissioner shall hold office for the term of office of the governor except the commissioner may be removed from office by the governor for cause.

(2) The commissioner shall be a person of good character with at least five (5) years of experience in the theory and practice of bank management, three (3) years of which must have been in a full-time management or regulatory capacity. No person under thirty (30) years of age is eligible for appointment as commissioner.

(b) (1) With the consent of the governor, the commissioner has the power to appoint a deputy commissioner and one (1) assistant commissioner for each division within the department who shall serve at the will of the commissioner.

(2) The deputy commissioner and assistant commissioners shall be persons of good character and have a minimum of three (3) years experience in the theory and practice of banking, or in the function and operation of credit unions in the case of the assistant commissioner for the credit union division, or in the function and operation of a financial institution in the case of the assistant commissioner for the compliance division, all of which must have been in a full-time management or regulatory capacity. For the purpose of this subsection (b), "financial institution" means any institution subject to the commissioner's jurisdiction and includes similar entities regulated by any other state or federal regulatory agency.

(3) If the office of the commissioner is vacant, or if the commissioner is absent and unable to act, the governor may designate the deputy commissioner to be acting commissioner. If both the office of the commissioner and the office of the deputy commissioner are vacant or both are unable to act, the governor may designate one (1) of the assistant commissioners as acting commissioner.



§ 45-1-106 - Salary of commissioner.

The commissioner shall receive an annual salary as provided in § 8-23-101, to be paid monthly in the same manner as the salaries of other state officers are paid.



§ 45-1-107 - Powers and duties of commissioner.

(a) In addition to other powers conferred by this title, the commissioner has the power to:

(1) Interpret the provisions of this chapter and chapter 2 of this title, and regulate banking practices thereunder;

(2) Restrict the withdrawal of deposits from all or one (1) or more state banks where the commissioner finds that extraordinary circumstances make the restriction necessary for the proper protection of depositors in the affected institutions;

(3) Authorize a state bank to participate in a public agency hereafter created under the laws of this state or of the United States, the purpose of which is to afford advantages or safeguards to banks or to depositors and to comply with all requirements and conditions imposed upon the participants;

(4) Order any person to cease violating a provision of this title or lawful regulation issued under this title;

(5) Order any person to cease and desist from engaging in any unsafe or unsound banking practice when the practice is likely to cause insolvency or dissipation of assets or earnings of a state bank or is likely to otherwise seriously prejudice the interests of the depositors of a state bank; and

(6) Bring an action in the chancery court of Davidson County to enjoin any act or practice in or from this state that constitutes a violation of any provision of law or any rule or order that the department has the duty to execute pursuant to § 45-1-104. The court may not require the commissioner to post a bond in bringing the action. Upon a proper showing by the commissioner, the court shall grant a permanent or temporary injunction, restraining order, writ of mandamus, disgorgement, or other proper equitable relief including the recovery by the commissioner of costs and attorney fees. Further, to the extent that this subdivision (a)(6) does not conflict with other provisions of this title, a receiver or conservator may be appointed for the defendant or the defendant's assets.

(b) The commissioner may remove a director, trustee, officer or employee of a state bank who becomes ineligible to hold the position or who, after receipt of an order to cease under subsection (a), violates this title or a lawful regulation or order issued under this title, or who is dishonest. It is a criminal offense against the state for any such persons, after receipt of a removal order, to perform any duty or exercise any power of any state bank for a period of three (3) years. A removal order shall specify the grounds of removal and a copy of the order shall be sent to the bank concerned.

(c) Notice and opportunity for a hearing shall be provided in advance of any of the foregoing actions in this section taken by the commissioner, except the formulation of regulations of general application. In cases involving extraordinary circumstances requiring immediate action, the commissioner may take the action but shall promptly afford a subsequent hearing upon application to rescind the action taken.

(d) The commissioner may, on petition of any interested person and after hearing, issue a declaratory order with respect to the applicability to any person, property or state of facts under this title or a rule issued by the commissioner. The order shall bind the commissioner and all parties to the proceeding on the state of facts alleged unless it is modified or reversed by a court. A declaratory order may be reviewed and enforced in the same manner as other orders of the commissioner, but the refusal to issue a declaratory order shall not be reviewable.

(e) In addition to other powers conferred by this title, the commissioner has power to require a state bank to:

(1) Maintain its accounts in accordance with regulations that the commissioner prescribes, having regard to the size of the organization;

(2) Observe methods and standards that the commissioner prescribes for determining the value of various types of assets;

(3) Charge off the whole or part of an asset that at the time of the commissioner's action could not lawfully be acquired;

(4) Write down an asset to its market value;

(5) Record liens and security in property or at the option of the bank, insure against losses from not recording;

(6) Obtain a financial statement from a prospective borrower to the extent that the bank can do so;

(7) Search, or obtain insurance of, the title to real estate taken as security;

(8) Maintain adequate insurance against other risks that the commissioner determines to be necessary and appropriate for the protection of depositors and the public; and

(9) Call a special meeting of the shareholders.

(f) The commissioner has the power to subpoena witnesses, compel their attendance, require the production of evidence, administer an oath and examine any person under oath in connection with any subject relating to duty imposed upon or a power vested in the commissioner. These powers shall be enforced by a court of competent jurisdiction of the county in which the hearing is held.

(g) No person shall be subjected to any civil or criminal liability for any act or omission to act in good faith in reliance upon a subsisting order, regulation or definition of the commissioner, notwithstanding a subsequent decision by a court invalidating the order, regulation or definition.

(h) The commissioner is granted the power to enact reasonable substantive and procedural rules to carry out the purposes of any and all chapters within the commissioner's regulatory authority as conferred by law. This power shall specifically include, but not be limited to, the authority to establish a schedule of fees to be charged by the department relative to notifications or applications to be reviewed by the department. The promulgation shall be done in conformity with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(i) (1) The commissioner may accept payments to the department by credit card, debit card, electronic funds transfer, electronic check or other electronic means. The commissioner may adopt reasonable policies and rules governing the manner of acceptance of such payments.

(2) The commissioner may enter into appropriate agreements with card issuers or other appropriate parties as needed to facilitate the acceptance of payments authorized under this subsection (i). The commissioner may impose and collect a convenience fee from any person making payment by credit card, debit card, electronic funds transfer, electronic check or other electronic means in order to offset the actual administrative fees and costs incurred by the department for accepting or processing such payments. Notwithstanding any law to the contrary, the convenience fee shall be charged in addition to all other fees, penalties, taxes and costs required by law.

(3) The commissioner also may enter into appropriate agreements with third-party service providers for the acceptance and processing of payments made by credit card, debit card, electronic funds transfer, electronic check or other electronic means. Such agreements may authorize third-party service providers to impose and collect a convenience fee from persons making such payments.

(4) When a person elects to make a payment to the department by credit card, debit card, electronic funds transfer, electronic check or other electronic means and a convenience fee is imposed and collected as authorized by this subsection (i), the payment of the convenience fee shall be deemed voluntary and shall not be refundable.



§ 45-1-108 - Review of commissioner's orders -- Enforcement.

(a) A person who is aggrieved by an order of the commissioner issued pursuant to § 45-1-107 is entitled to judicial review as provided in the Uniform Administrative Procedures Act. A person who is aggrieved and directly affected by an order of the commissioner issued pursuant to other provisions of this title may seek judicial review as provided in title 27, chapter 9, except that judicial review of orders issued pursuant to chapter 5 of this title shall be governed by the Uniform Administrative Procedures Act.

(b) In the event a person does not comply with an order issued pursuant to § 45-1-107, the commissioner may petition a chancery court having jurisdiction to seek injunctive relief to compel compliance with the order. The power is conferred and the duty is imposed upon the several chancery courts, in all proper cases, to award injunctive relief; provided, that the order issued by the commissioner shall not be reviewable in a proceeding initiated under this subsection (b).

(c) In lieu of the procedure set forth in subsection (b), the commissioner may assess a civil penalty of not more than five hundred dollars ($500) per day against any bank or other person who violates an order issued pursuant to § 45-1-107 for each day during which the violation has occurred and continues. The maximum aggregate civil penalty assessed against a bank and any other person participating in the violation, however, shall not exceed five hundred dollars ($500) per day for each proceeding. In determining the amount of the penalty, the commissioner shall consider the appropriateness of the penalty with respect to the size of the financial resources and good faith of the person charged, the gravity of the violation, and other matters that justice may require. The person shall be afforded an opportunity for hearing upon request made within ten (10) days of the issuance of the notice of assessment. The commissioner's decision after a hearing or otherwise shall constitute a final order and may be reviewed in accordance with subsection (a); provided, that the original order shall not be reviewable in a proceeding initiated under this subsection (c).



§ 45-1-109 - Oaths of office.

(a) The commissioner shall, within fifteen (15) days from the time of notice of the appointment, take and subscribe to the constitutional oath of office.

(b) In addition, the commissioner, examiners and other employees, before entering upon discharge of their duties, shall take and subscribe to an oath to faithfully and impartially perform the duties of their respective offices and to keep secret all information acquired by them in the discharge of their duties except as may be otherwise required by this chapter and chapter 2 of this title or otherwise by law. Willful violation of this oath is declared to be a criminal offense.

(c) The oath of the commissioner shall be filed with the secretary of state. The oaths of other employees of the department shall be filed with the commissioner.



§ 45-1-111 - Limitation of personal liability.

Neither the commissioner nor any other employee of the department shall be liable in any civil action for damages for any act done or omitted in good faith in performing the duties of the person's office.



§ 45-1-112 - Official seal.

The secretary of state shall provide the commissioner with an official seal. Every paper executed by the commissioner, in pursuance of any authority conferred on the commissioner by law and sealed with the official seal, shall be received in evidence, and may be recorded in any proper recording office in this state, in the same manner and with the same effect as a deed regularly acknowledged or proven.



§ 45-1-113 - Office facilities.

The governor shall assign to the commissioner a suitable room or rooms for conducting the business of the department, and this department shall be furnished with the necessary furniture, stationery, lights, and other proper conveniences and clerical assistants in the same manner as is furnished to other state departments.



§ 45-1-114 - Removal of commissioner from office -- Causes -- Procedure.

The commissioner may be removed from office for neglect of duty, malfeasance, misfeasance, extortion or corruption in office, incompetency, or intemperance in the use of intoxicating liquors or narcotics to such an extent, in view of the dignity of the office and the importance of its duties, as to render the commissioner unfit for the discharge of the duties, or for any offense involving moral turpitude while in office committed under color of or connected with the office.



§ 45-1-115 - Divisions within department -- Classification and salaries of department positions.

(a) (1) There are created within the department the following divisions:

(A) The bank examination division;

(B) The bank charter and branch application division;

(C) The credit union division;

(D) The administrative and support services division; and

(E) The industrial loan and thrift companies division.

(2) The commissioner is authorized, with the consent of the governor, to combine, consolidate or abolish any of these divisions, or to create new divisions that are necessary to carry out the duties imposed upon the commissioner and the department.

(b) All positions in the department, with the exception of the commissioner, shall be classified by the commissioner according to the nature of the duties to be performed and the minimum qualifications for appointment, subject to § 45-1-105(b) and this section. The commissioner, having regard for the nature of the services to be performed and the salaries paid for similar work elsewhere, shall establish a salary range for each class of positions and within the salary range shall provide for recognition of professionalism and efficiency of service and for length of service.



§ 45-1-116 - Examiners -- Employment and duties.

The commissioner may, from time to time, if necessary, employ examiners to aid the commissioner in the discharge of official duties, and the examiners shall perform the duties the commissioner assigns them.



§ 45-1-117 - Banking interests of employees of department -- Criminal history records check.

(a) (1) No officer or employee of the department, except as provided in this title, shall receive, directly or indirectly, any payment or gratuity from any institutions regulated by the department, or be indebted to any state institutions regulated by the department, or engage in the negotiation of loans for others with the institutions regulated by the department. This provision shall not prohibit any employee from being a depositor or a lessor of safe deposit boxes on the same terms as are available to the public generally nor being indebted to any institution regulated by the department:

(A) Upon a mortgage loan upon the residence of the mortgagor;

(B) Upon any evidence of indebtedness transferred to any institution regulated by the department in the regular course of business by a seller of consumer goods or services purchased by the employee; or

(C) Pursuant to any revolving credit arrangement offered to the employee upon the same terms as are available to the public generally.

(2) A violation of subdivision (a)(1) is a criminal offense.

(b) (1) The commissioner, or any other employee of the department, shall not hold office or position in, have any indirect pecuniary interest in, or directly or indirectly own shares or securities issued by an institution supervised by the department, except that the commissioner may continue to own shares or securities issued by an institution that are owned on the date of the commissioner's appointment and all shares or security distributed by the institution and received by the commissioner on account of the shares or securities so owned.

(2) A violation of subdivision (b)(1) is a criminal offense.

(c) In the event of ownership of shares or securities by the commissioner, the commissioner shall disclose the ownership, amount and date of acquisition of the shares or securities in writing to the state treasurer immediately after the commissioner's appointment and shall not during the commissioner's term of office participate in any decision or take any action concerning an institution in which the commissioner owns the shares or securities other than actions or decisions generally applicable to institutions or classes of institutions.

(d) The prohibitions of this section do not apply to employees of the department who hold clerical or support staff positions as determined by the commissioner.

(e) Notwithstanding subsections (a)-(d), the commissioner has the authority by rule or by policy to determine what situations are material to the maintenance of regulatory independence and shall establish appropriate exceptions for those situations subject to this section where, by actions beyond the employee's control, there is no intent by the employee to circumvent this section. In so doing, the commissioner shall establish the circumstances under which covered department employees must be recused from official duties and has the authority to define the terms of this section. In establishing these standards, the commissioner shall consider the ethical standards established by other state or federal regulators. Nothing in this subsection (e) shall apply to the requirements otherwise imposed on the commissioner.

(f) (1) As a condition of employment with the department, the commissioner is authorized to require an applicant to provide the department or a duly authorized state contractor with a fingerprint sample in a form acceptable to the commissioner, as well as consent to a criminal history records check. Any criminal history records check conducted under this subdivision (f)(1) shall be conducted by the Tennessee bureau of investigation or the federal bureau of investigation, or both, and the results of the check shall be forwarded to the commissioner. The department shall pay the reasonable costs incurred in conducting the criminal history records check. The commissioner shall by rule or by policy determine what classes of applicants shall submit to a fingerprint criminal history records check and what officers or employees of the department shall have access to the results of the criminal history records check.

(2) Subdivision (f)(1) shall not apply to applicants for clerical or support staff positions as determined by the commissioner.

(3) The department shall maintain the confidentiality of all criminal history records information received pursuant to this subsection (f).



§ First - of 2 versions of this section

45-1-118. Charter application costs -- Annual banking fee -- Assessments -- Recovering the costs of examination and supervision. [Effective until July 1, 2015. See the version effective on July 1, 2015.]

(a) Each state bank shall pay to the department the cost, as determined by the commissioner, of investigating an application by the bank for a charter as a new bank or for a branch bank.

(b) (1) The commissioner shall determine an annual budget for the department.

(2) The amount of the budget attributable to the regulation and examination of state banks shall thereafter be divided among the state banks by the commissioner.

(c) (1) The assessment against each state bank, which shall be known as the banking fee, shall be allocated in proportion to the total assets beneficially owned by each state bank; provided, that:

(A) The commissioner may establish a minimum assessment in lieu of any pro rata assessment, which shall not exceed five thousand dollars ($5,000); and

(B) The maximum assessment shall not exceed the annualized fee that a state bank would pay if it were a national bank of equivalent asset size.

(2) Nondepository trust companies that are regulated by the department shall, in lieu of a banking fee based on asset size, pay to the commissioner, by July 1 of each year, the sum of one thousand dollars ($1,000) for each office operated by the trust company. In addition, nondepository trust companies shall pay the actual expenses of examination at the time of examination. The fees are payable in addition to other fees and taxes now required by law and are expendable receipts for the use of the commissioner in defraying a portion of the cost of administration of this chapter.

(d) (1) Assessments shall be paid into the state treasury upon notice from the commissioner, and all moneys collected by the commissioner shall be used for the administration of the department and for the department's sole use.

(2) Any funds collected by the department but unexpended at the end of a fiscal year shall not revert or in any way be transferred to the general fund but shall be rebated to the state banks, within one hundred eighty (180) days, or shall be credited against the banking fee owed by the state banks for the current fiscal year.

(e) If any state bank fails to make payment within thirty (30) days after notice from the commissioner of the amount of its assessment, the commissioner may issue an execution against its property for an amount equal to one hundred fifty percent (150%) of the delinquent payment.

(f) (1) The department may recover the costs of examination and supervision of a financial institution, subsidiary, or service corporation for supervision or examination that are in addition to the costs associated with the level of supervision ordinarily required for a financial institution in sound financial condition and that are in excess of the normal regulatory fees paid by the institution. The department may also recover the costs of any review of any affiliate of a financial institution determined by the department to have contributed to an unsafe or unsound practice at a financial institution, subsidiary, or service corporation.

(2) The commissioner may issue orders and promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the purpose of establishing and defining costs associated with complying with this subsection (f) and for the purpose of enforcing the recovery of the costs.

(g) (1) The commissioner, in cooperation with the department of human resources, shall on an annual basis conduct a review of the salaries of employees in the department. The review shall include a comparative analysis of salaries of the departmental employees, employees in similar state positions in bank regulatory agencies of other states, employees in federal regulatory agencies, similar employees in other Tennessee state departments, and employees in similar positions in the private sector. Based on the review or other factors including, but not limited to, staff turnover, qualifications, or availability of qualified employees, the commissioner shall make recommendations for changes in classifications, salary improvements, or both.

(2) The commissioner shall establish, maintain, and review on a periodic basis a method for assessing the staffing needs for the department. The method shall include, but not be limited to, assessment of the statutory requirements of the department, the number and type of institutions regulated within each regulatory category, and the size of the assets under the departmental supervision in each category.

(h) The commissioner, in the commissioner's discretion, may, by regulation, establish the criteria and circumstances by which a credit toward the annual banking fee may be given to a Tennessee state-chartered bank for the annual banking fee assessment, if any, assessed against an out-of-state branch of the Tennessee state-chartered bank by the host state banking supervisory agency.



§ Second - of 2 versions of this section

45-1-118. Charter application costs -- Annual banking fee -- Assessments -- Recovering the costs of examination and supervision. [Effective on July 1, 2015. See the version effective until July 1, 2015.]

(a) Each state bank shall pay to the department the cost, as determined by the commissioner, of investigating an application by the bank for a charter as a new bank or for a branch bank.

(b) (1) The commissioner shall determine an annual budget for the department.

(2) The amount of the budget attributable to the regulation and examination of state banks shall thereafter be divided among the state banks by the commissioner.

(c) (1) The assessment against each state bank, which shall be known as the banking fee, shall be allocated in proportion to the total assets beneficially owned by each state bank; provided, that:

(A) The commissioner may establish a minimum assessment in lieu of any pro rata assessment, which shall not exceed five thousand dollars ($5,000); and

(B) The maximum assessment shall not exceed the annualized fee that a state bank would pay if it were a national bank of equivalent asset size.

(2) Nondepository trust companies that are regulated by the department shall, in lieu of a banking fee based on asset size, pay to the commissioner, by July 1 of each year, the sum of one thousand dollars ($1,000) for each office operated by the trust company. In addition, nondepository trust companies shall pay the actual expenses of examination at the time of examination. The fees are payable in addition to other fees and taxes now required by law and are expendable receipts for the use of the commissioner in defraying a portion of the cost of administration of this chapter.

(d) (1) Assessments shall be paid into the state treasury upon notice from the commissioner, and all moneys collected by the commissioner shall be used for the administration of the department and for the department's sole use.

(2) Any funds collected by the department but unexpended at the end of a fiscal year shall not revert or in any way be transferred to the general fund but shall be rebated to the state banks, within one hundred eighty (180) days, or shall be credited against the banking fee owed by the state banks for the current fiscal year.

(e) If any state bank fails to make payment within thirty (30) days after notice from the commissioner of the amount of its assessment, the commissioner may issue an execution against its property for an amount equal to one hundred fifty percent (150%) of the delinquent payment.

(f) (1) The department may recover the costs of examination and supervision of a financial institution, subsidiary, or service corporation for supervision or examination that are in addition to the costs associated with the level of supervision ordinarily required for a financial institution in sound financial condition and that are in excess of the normal regulatory fees paid by the institution. The department may also recover the costs of any review of any affiliate of a financial institution determined by the department to have contributed to an unsafe or unsound practice at a financial institution, subsidiary, or service corporation.

(2) The commissioner may issue orders and promulgate rules and regulations pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the purpose of establishing and defining costs associated with complying with this subsection (f) and for the purpose of enforcing the recovery of the costs.

(g) (1) The commissioner, in cooperation with the department of human resources, shall on an annual basis conduct a review of the salaries of employees in the department. The review shall include a comparative analysis of salaries of the departmental employees, employees in similar state positions in bank regulatory agencies of other states, employees in federal regulatory agencies, similar employees in other Tennessee state departments, and employees in similar positions in the private sector. Based on the review or other factors including, but not limited to, staff turnover, qualifications, or availability of qualified employees, the commissioner shall make recommendations for changes in classifications, salary improvements, or both.

(2) The commissioner shall establish, maintain, and review on a periodic basis a method for assessing the staffing needs for the department. The method shall include, but not be limited to, assessment of the statutory requirements of the department, the number and type of institutions regulated within each regulatory category, and the size of the assets under the departmental supervision in each category.

(h) The commissioner, in the commissioner's discretion, may, by regulation, establish the criteria and circumstances by which a credit toward the annual banking fee may be given to a Tennessee state-chartered bank for the annual banking fee assessment, if any, assessed against an out-of-state branch of the Tennessee state-chartered bank by the host state banking supervisory agency.

(i) (1) Persons regulated and supervised by the department's compliance division shall be assessed an annual supervision fee as described in this subsection (i).

(2) Pursuant to subdivision (b)(1), the commissioner shall determine an annual budget for the department. The commissioner shall determine the amount of the budget attributable to the regulation and examination of the persons regulated by the compliance division.

(3) Mortgage loan originators, as defined in §§ 45-5-102 and 45-13-105, as applicable, shall not be assessed the annual supervision fee, but mortgage loan originators shall continue to pay the licensing, renewal and any other fees required in chapters 5 and 13 of this title. The total number of mortgage loan originators licensed with the department at the end of the previous fiscal year shall be multiplied by the annual renewal fee for mortgage loan originators, and the product shall be deducted from the compliance division's budget. The remaining amount of the compliance division's budget shall be allocated as described in subdivision (i)(4).

(4) (A) The commissioner shall periodically determine the per diem costs of conducting a routine examination of persons regulated and supervised by the compliance division.

(B) After deducting the amounts referenced in subdivision (i)(3), the remaining budget shall be assessed as a supervision fee among all licensed and registered locations based on the relative complexities of examining and regulating each industry.

(C) Payment of the supervision fee calculated in this subsection (i) shall be a condition of licensure or registration renewal. The supervision fee shall be nonrefundable and no abatement of the supervision fee shall be made if the license or registration is surrendered, cancelled, revoked or suspended prior to the expiration of the period for which it was issued.

(D) The supervision fee includes annual licensing and registration fees and the costs for a routine examination or investigation of a licensee or registrant regulated by the compliance division.

(5) In addition to the supervision fee, a licensee or registrant shall pay the actual expenses incurred for out-of-state examinations and inspections of books, records, and papers maintained out-of-state.

(6) In addition to the supervision fee, the commissioner may impose a special assessment upon a licensee or registrant for the purpose of recovering costs in excess of those costs normally incurred for conducting a routine examination.

(7) A person who applies for a new license or registration shall pay, as a condition of licensure or registration, the same supervision fee for each licensed or registered location as a person holding the same license or registration type has paid as a supervision fee during that fiscal year. If the supervision fee for a fiscal year has not yet been determined, the person applying for a new license or registration shall pay, as a condition of licensure or registration, the supervision fee required to obtain the license or registration type in the previous fiscal year, except as designated in subdivision (i)(8).

(8) A person submitting an application to the compliance division for a new license or registration from July 1, 2015 through September 30, 2015, shall pay a supervision fee of five hundred dollars ($500). Thereafter, the supervision fee shall be an amount determined by the commissioner pursuant to subdivision (i)(4).

(9) All funds collected by the department's compliance division shall be used for the administration of that division.



§ 45-1-119 - Annual report.

(a) The commissioner shall report to the governor annually within sixty (60) days after the end of each calendar year. The report shall include:

(1) The text of all rules of the department of general application adopted or altered since the commissioner's last previous report;

(2) Recommendations for legislation;

(3) A statement of the status and remaining assets and liabilities of all banking organizations in the possession of the commissioner;

(4) A summary of all changes occurring since the commissioner's last previous report by reason of opening new state banks, mergers and conversions, increases and decreases in capital and the like; and

(5) A combined statement of condition of all state banks as of the date of the most recent reports of condition rendered to the commissioner, and reference to the availability in the commissioner's office of the statements of condition of each state bank, as of the date of the most recent reports to the commissioner.

(b) Copies of the last annual report not previously so submitted shall be available to the general assembly at the opening of each regular session.

(c) The annual report of the commissioner may be published on the order of the governor, if the governor deems the report to be of sufficient importance to the public.



§ 45-1-120 - Records of department.

(a) No information from the records of the department shall be revealed without the consent of the commissioner.

(b) Reports of examinations made by the department shall be retained for five (5) years.

(c) A copy of any document on file with the department that is certified by the commissioner as being a true copy may be introduced in evidence as if it were the original. The commissioner shall establish a schedule of fees for copies of documents.



§ 45-1-121 - Traveling expenses.

The necessary traveling expenses in the discharge of the duties of the commissioner and examiners employed by the commissioner shall be audited by the commissioner of finance and administration and shall be paid monthly by warrants drawn by the commissioner of finance and administration on the state treasurer in favor of the commissioner of financial institutions.



§ 45-1-122 - Suits to vacate and annul bank charters.

In addition to other remedies provided in this chapter and chapter 2 of this title, the commissioner of financial institutions, in the name of the state, is authorized to institute a quo warranto, or other appropriate proceedings, to vacate and annul the charter of any bank where the bank has done or permitted such act or acts as under the law authorized a vacation of its charter, and no suit shall be instituted by any person to vacate the charter of any bank except by the commissioner.



§ 45-1-123 - Legal counsel for commissioner.

(a) The district attorneys general in each county, when requested by the commissioner, shall, as a part of their official duty and without compensation, represent the commissioner in any suit that the commissioner may desire to bring, or that may be brought against the commissioner, in the commissioner's official capacity, in their respective counties.

(b) The attorney general and reporter shall advise the commissioner on any question of law submitted to the attorney general and reporter by the commissioner, respecting the commissioner's authority and duties under the law.



§ 45-1-124 - Application of this chapter and chapter 2 of this title.

(a) The existence of state banks formed or existing on April 2, 1969, shall not be impaired by the enactment of this chapter and chapter 2 of this title, or by any change in the requirements for the formation of state banks, or by any amendment or repeal of the laws under which they were formed or created, and except as otherwise expressly provided in those chapters, the repeal of a prior act or acts by those chapters shall not affect any right accrued or established, or any liability or penalty incurred, under the act, prior to the repeal of the act.

(b) To the full extent consistent with such rights, liabilities, and penalties, all state banks and, to the extent applicable, all banks, shall hereafter be operated in accordance with this chapter and chapter 2 of this title. Unless the commissioner determines otherwise, this chapter and chapter 2 of this title, and the rules of this chapter and chapter 2 of this title, shall also apply to the operation and regulation of state trust companies and banks whose purposes and powers are limited to fiduciary purposes and powers.

(c) All powers granted in this chapter and chapter 2 of this title may be freely exercised by any corporation, which is empowered by its charter under any prior act of the general assembly and any amendments thereto, to exercise the rights and powers that appertain and belong to a banking institution or to conduct a general banking business, without the necessity of amending its charter, unless the charter expressly prohibits the exercise of such powers.

(d) Except to the extent inconsistent with or contrary to specific provisions of chapters 1, 2 and 3 of this title, Tennessee state banks, trust companies, savings and loan associations, and savings banks, and their directors, officers and shareholders shall be governed by and subject to the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, as the same may be amended from time to time, and successor statutes thereto. The commissioner has the authority to interpret the Tennessee Business Corporation Act as it applies to financial institutions subject to regulation by the commissioner.

(e) The charter of a trust company granted by the commissioner shall not be void due to the enactment of any amendment or repeal of the laws under which it was formed if the trust company is in operation, as determined by the commissioner, on July 1, 1999.

(f) A company engaged in activities subject to this chapter and chapter 2 of this title, on July 1, 1999, but formed, as determined by the commissioner, prior to the enactment of Acts 1980, ch. 620, and not previously subject to regulation by the commissioner, may continue to act as a fiduciary without submitting an application. However, the entity shall be otherwise fully subject to this chapter and chapter 2 of this title.

(g) A company authorized by its charter, prior to the enactment of Acts 1980, ch. 620, to engage in fiduciary activities, but not engaging in fiduciary activities on July 1, 1999, must file the appropriate application to establish a trust company and then fully comply with this chapter and chapter 2 of this title.

(h) All state trust companies operating on July 1, 1999, shall have a period of time that the commissioner determines to be reasonable and prudent to conform to the requirements of this chapter and chapter 2 of this title and the regulations under this chapter and chapter 2 of this title, but the period shall not exceed three (3) years from July 1, 1999. During this period of time, to conform to the requirements of this chapter and chapter 2 of this title, the commissioner may conduct examinations at the company's expense, and apply the requirements of this chapter and chapter 2 of this title as deemed appropriate.



§ 45-1-125 - Liability of director or officer of financial institution in receivership or reorganization.

A director or officer, including a former director or officer of a financial institution, shall not be liable to the financial institution in receivership or reorganization or to the receiver, shareholders, depositors or creditors of the closed financial institution for money damages for breach of fiduciary duty, unless the claim or action arises out of the breach of the director's duty of loyalty to the financial institution or for acts or omissions not in good faith or that involved intentional misconduct or knowing violation of the law by the director or officer during the director's or officer's term of office with the financial institution. For purposes of this section, "financial institution" means a bank organized under the laws of this state, a national bank with its principal office in this state, a savings and loan association or savings bank organized under the laws of this state, or a federal savings and loan association or federal savings bank with its principal office in this state. This section shall apply both retrospectively and prospectively.



§ 45-1-126 - Compliance review documents -- Confidentiality.

(a) As used in this section, unless the context otherwise requires:

(1) "Compliance review committee" means:

(A) (i) An audit, loan review or compliance committee appointed by the board of directors of a depository institution; or

(ii) Any other person to the extent the person acts in an investigatory capacity at the direction of a compliance review committee; and

(B) Whose functions are to evaluate and seek to improve:

(i) Loan underwriting standards;

(ii) Asset quality;

(iii) Financial reporting to federal or state regulatory agencies; or

(iv) Compliance with federal or state statutory or regulatory requirements;

(2) "Compliance review documents" means documents prepared for or created by a compliance review committee;

(3) "Depository institution" means a state bank, national bank, state or federal savings and loan association, or a state or federal savings bank located in this state that is authorized to maintain deposit or share accounts;

(4) "Loan review committee" means a person or group of persons who, on behalf of a depository institution, reviews loans held by the institution for the purpose of assessing the credit quality of the loans, compliance with the institution's loan policies, and compliance with applicable laws and regulations; and

(5) "Person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation or other entity.

(b) Except as provided in subsection (c):

(1) Compliance review documents are confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee; and

(2) Compliance review documents delivered to a federal or state governmental agency remain confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee.

(c) Subsection (b) does not apply to any information required by statute or regulation to be maintained by or provided to a governmental agency while the information is in the possession of the governmental agency to the extent applicable law expressly authorizes its disclosure.



§ 45-1-127 - Fiduciary responsibilities or liabilities of financial institutions, officers or employees.

(a) No financial institution or officer or employee thereof shall be deemed or implied to be acting as fiduciary or have a fiduciary obligation or responsibility to its customers or to other parties, other than shareholders of the institution, unless there is a written agency or trust agreement under which the financial institution specifically agrees to act and perform in the capacity of a fiduciary. The fiduciary responsibility and liability of a financial institution or any officer or employee of a financial institution shall be limited solely to performance under the contract and shall not extend beyond the scope of the contract. Any claim for a breach of a fiduciary responsibility of a financial institution or any officer or employee thereof may only be asserted within the time provided in § 48-18-601.

(b) For purposes of this section, "financial institution" means a state or national bank, a savings and loan association, savings bank, industrial loan and thrift company, or mortgage lender.

(c) (1) It is the legislative intent that this section is not intended to restrict, alter, or modify a court's application of the equitable doctrines of resulting or constructive trusts.

(2) It is the further legislative intent that this section shall be applied only to transactions or relationships that are entered into after May 10, 1994; provided, that any transaction or relationship that may have existed prior to May 10, 1994, may be ratified, altered, or amended by meeting the requirements of this section.



§ 45-1-129 - Electronic applications.

All applications required to be submitted to the commissioner under chapters 2, 3 and 14 of this title or any regulations promulgated under these chapters, may be submitted by electronic communications, including, but not limited to, facsimile transmissions and electronic mail. Applications submitted in this manner shall be deemed complete for purposes of processing as of the date the electronic submission is received by the commissioner, as long as any filing fees or original documents required to be submitted with the application are received by the commissioner within three (3) business days of the electronic communication. If the application is incomplete, the commissioner may request additional information and the time for processing shall date from the receipt of the information.



§ 45-1-130 - License, certification or registration -- Notifications -- Prerequisites -- Web site.

(a) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each applicant for a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity where to obtain a copy of any statutes, rules, guidelines, and policies setting forth the prerequisites for the license, certification or registration and shall, upon request, make available to the applicant a copy of the statutes, rules, guidelines, and policies.

(b) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a professional or occupational license, certification or registration from the board, commission, agency or other governmental entity of changes in state law that impact the holder and are implemented or enforced by the entity including newly promulgated or amended statutes, rules, policies, and guidelines, upon the issuance and upon each renewal of a holder's license, certification or registration.

(c) The department and each board, commission, agency or other governmental entity created pursuant to this title shall establish and maintain a link or links on the entity's web site to the statutes, rules, policies, and guidelines that are implemented or enforced by the entity and that impact an applicant for, or a holder of, a professional or occupational license, certification, or registration from the entity.

(d) (1) The department and each board, commission, agency, or other governmental entity created pursuant to this title shall allow each holder of a professional or occupational license, certification or registration from the department, board, commission, agency or other governmental entity to have the option of being notified by electronic mail of:

(A) Renewals of the holder's license, certification or registration;

(B) Any fee increases;

(C) Any changes in state law that impact the holder and are implemented or enforced by the entity, including newly promulgated or amended statutes, rules, policies and guidelines; and

(D) Any meeting where changes in rules or fees are on the agenda. For purposes of this subdivision (d)(1)(D), the electronic notice shall be at least forty-five (45) days in advance of the meeting, unless it is an emergency meeting then the notice shall be sent as soon as is practicable.

(2) The department and each board, commission, agency or other governmental entity created pursuant to this title shall notify each holder of a license, certification or registration of the availability of receiving electronic notices pursuant to subdivision (d)(1) upon issuance or renewal of the holder's license, certification or registration.






Part 2 - Banking Advisory Board [Repealed.]



Part 3 - Bank Customer Dispute Resolution Act of 1981.

§ 45-1-301 - Short title.

This part shall be known and may be cited as the "Bank Customer Dispute Resolution Act of 1981."



§ 45-1-302 - Commissioner authorized to mediate or arbitrate.

The commissioner has the discretion to mediate or arbitrate a complaint against a state bank made by a customer of the bank.



§ 45-1-303 - Decision to intervene discretionary with commissioner.

Upon receipt of a complaint, the commissioner shall determine whether mediation or arbitration is appropriate; however, the commissioner's decision not to resolve a complaint shall not be reviewable, and the commissioner shall not resolve a complaint unless the customer and the bank both agree to the resolution. The commissioner shall consider the amount of money in dispute, the complexity of facts and law, the ability of the customer to obtain judicial relief, and other matters that may be relevant to determine whether a dispute appropriately may be resolved by the commissioner's mediation or arbitration. The commissioner, however, shall not resolve through arbitration a complaint involving more than seven hundred fifty dollars ($750).



§ 45-1-304 - Informal conference or hearing -- Mediation or arbitration -- Award.

(a) In resolving a complaint, the commissioner may conduct an informal conference or informal hearing or may require that the parties submit written statements or sworn affidavits.

(b) In addition, the commissioner may designate a qualified person, whether or not an employee of the department, to mediate or arbitrate the complaint.

(c) When the commissioner conducts an informal hearing or conference, the parties are not bound by the rules of procedure and evidence pertaining to contested cases.

(d) Upon reaching a decision, the commissioner shall notify the parties with a written award.



§ 45-1-305 - Award is binding -- Review on appeal -- Compliance orders.

(a) An award of the commissioner issued pursuant to this part shall be binding upon the parties, but either party may seek to vacate the award in any court with jurisdiction over the original subject matter, by commencing the appropriate original action against the other party within thirty (30) days of receiving a copy of the award.

(b) Review by the court shall be de novo.

(c) If the party against whom an award is rendered does not initiate an appeal as provided in subsection (a) and does not comply with the award, the commissioner shall consider the lack of compliance as a violation of this section and may order the party to comply as provided by § 45-1-107.



§ 45-1-306 - Commissioner to notify parties of effect of award, right to appeal.

The commissioner shall advise both parties in writing, at the time the award is made, that the commissioner's decision will be binding on both parties unless appealed to a court of law within thirty (30) days, as provided in § 45-1-305.



§ 45-1-307 - Commissioner's rulemaking authority.

The commissioner is granted the power to enact reasonable substantive and procedural rules to carry out the purposes of this part.



§ 45-1-308 - Legislative intent -- Liberal construction.

(a) This part is enacted for the purpose of providing the citizens of the state of Tennessee with an informal and expeditious method of resolving customer disputes with state chartered banks.

(b) This part is not intended to create a new agency or division within the department. It is intended that the purpose of this part be carried out primarily by existing personnel of the department, or qualified persons designated to resolve disputes by the commissioner, who will act without compensation.

(c) This part shall be liberally construed to effect its declared purpose.



§ 45-1-309 - General arbitration law inapplicable.

Title 29, chapter 5, part 1 does not apply to an arbitration covered by this part.









Chapter 2 - Banking Institutions

Part 1 - General Provisions

§ 45-2-103 - Changes affecting bank control.

(a) (1) As used in this section, unless the context otherwise requires:

(A) "Bank" means a bank or trust company organized under the laws of this state;

(B) "Control" means possession, direct or indirect, of the power to direct or cause the direction of management and policies of a person, whether through the ownership of voting securities by contract or otherwise; provided, that no individual shall be deemed to control a person solely on account of being a director, officer, or employee of the person. For purposes of this section, a person who, directly or indirectly, owns, controls, holds the power to vote, or holds proxies representing twenty-five percent (25%) or more of the then outstanding voting securities issued by another person is presumed to control the other person. For purposes of this section, the commissioner may determine whether a person, in fact, controls another person;

(C) "Controlling person" means a person who, directly or indirectly, controls a bank;

(D) "Person" means an individual, a corporation, an association, a syndicate, a partnership, a business trust, an estate, a trust, or an organization of any kind, or any combination of any of the foregoing acting in concert; and

(E) "Shareholder" means:

(i) In the case of a corporation, a holder of a share of any class or series;

(ii) In the case of a nonprofit or charitable corporation, an unincorporated association, or a syndicate, a member;

(iii) In the case of a partnership, a partner;

(iv) In the case of a business trust, an estate, or a trust, a holder of a beneficial interest; and

(v) In the case of an organization of any other kind, a holder of an ownership interest.

(2) No person shall, directly or indirectly, unless the commissioner has approved the acquisition of control, acquire control of a bank or a controlling person; provided, that nothing in this subdivision (a)(2) shall be considered to prohibit any person from negotiating to acquire (but not acquiring) control of a bank or a controlling person.

(3) (A) The application shall be on a form prescribed by the commissioner and shall be made under oath. The application shall, except to the extent expressly waived by the commissioner, contain the following information:

(i) The identity, personal history, business background and experience, and financial condition of each person by whom or on whose behalf the acquisition is to be made, including a description of the managerial resources and future prospects of each acquiring party and a description of any material pending legal or administrative proceedings in which the person is a party;

(ii) The terms and conditions of any proposed acquisition and the manner in which the acquisition is to be made;

(iii) The identity, source, and amount of the funds or other consideration that has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties, and arrangements, agreements, or understanding with those persons;

(iv) Any plans or proposals that any acquiring party making the acquisition may have to liquidate the bank, to sell its assets or merge it with any company, or to make any other major changes in its business or corporate structure or management;

(v) The terms and conditions of any offer, tender, invitation, agreement, or arrangement under which any voting security will be acquired and any contract affecting the security or its financing after it is acquired; and

(vi) Other information that the commissioner by rule shall require to be furnished in an application, as well as any information that the commissioner orders to be included in the particular application filed.

(B) The applicant shall pay a filing fee as established by the commissioner when the application is filed.

(C) Information obtained by the commissioner under this section is confidential and is subject to the confidentiality requirements contained in § 45-2-1603.

(4) The commissioner shall deny an application for the proposed acquisition of control of a bank or a controlling person if the commissioner finds that:

(A) The effect of the proposed acquisition of control may be to substantially lessen competition or to tend to create a monopoly or that the proposed acquisition of control would in any manner be in restraint of trade, and that the anticompetitive effects of the proposed acquisition of control are not clearly outweighed in the public interest by the probable effect of the transaction in meeting the convenience and needs of the community to be served;

(B) The financial condition of any acquiring person might jeopardize the financial stability of the bank or controlling person being acquired, or prejudice the interests of the depositors, creditors, or shareholders of the bank or controlling person;

(C) Plans or proposals to liquidate the bank or controlling person, to sell the assets of the bank or the controlling person, or to make any other major change in the business, corporate structure or management of the bank or the controlling person;

(D) The competence, experience, or integrity of any acquiring person indicates that it would not be in the interests of the depositors, creditors, or shareholders of the bank or the controlling person or in the interest of the public to permit the person to control the bank or controlling person;

(E) The bank will not have adequate capital structure, or be in compliance with the laws of this state after the acquisition;

(F) The proposed acquisition is unfair, unjust, or inequitable to the bank or the controlling person or to the depositors, creditors, or shareholders of the bank or controlling person;

(G) The applicant neglects, fails or refuses to furnish to the commissioner all the information required by the commissioner; or

(H) The applicant is not acting in good faith.

(5) The commissioner may, in approving a proposal to acquire control of a bank or a controlling person pursuant to subdivision (a)(4), impose conditions that the commissioner deems reasonable or necessary or advisable in the interest of the public.

(6) The commissioner may, for good cause, amend, alter, suspend, or revoke any approval of a proposal to acquire control of a bank or a controlling person issued pursuant to subdivision (a)(4).

(7) (A) Notwithstanding any other provision of this section, any application for approval to acquire control of a bank or a controlling person that is not denied or approved by the commissioner within a period of sixty (60) days after the application is filed with the commissioner, or if the applicant consents to an extension of the period within which the commissioner may act, within the extended period, shall be considered to be approved by the commissioner as of the first day after the period of sixty (60) days or the extended period as the case may be.

(B) For purposes of this section, an application for approval to acquire control of a bank or a controlling person is considered to be filed with the commissioner at the time when the complete application, including any amendments or supplements, containing all the information in the form required by the commissioner, is received by the commissioner.

(8) After denying an application for approval to acquire control of a bank or a controlling person, the commissioner, upon the filing of a written request for a hearing by any person prejudiced by the commissioner's decision, may conduct a hearing and upon the hearing shall affirm, modify, or reverse the decision. The hearing shall commence within a period of sixty (60) days after the written request for the hearing is filed with the commissioner or, if the person filing the written request for the hearing consents to an extension of the period within which the hearing is to commence, within the extended period.

(9) This section does not apply to:

(A) The acquisition of securities in connection with the exercise of a security interest or otherwise by way of foreclosure on default in the payment of a debt previously contracted for in good faith; provided, that the person acquiring the securities does not vote the securities so acquired without having given written notice of the foreclosure to the commissioner;

(B) Transactions requiring the prior approval of the board of governors of the federal reserve system under the Bank Holding Company Act of 1956,12 U.S.C. § 1841 et seq., and 26 U.S.C. § 1101 et seq.;

(C) Acquisitions or transfers by operation of law or by will or intestate succession; provided, that the person acquiring the securities does not vote the securities so acquired without having given written notice of acquisition to the commissioner;

(D) Transactions governed by §§ 45-2-1304, 45-2-1313 and 45-2-1505; or

(E) Any transaction that the commissioner by rule or order may exempt as not being contemplated by the purposes of this section or the regulation of which is not necessary or appropriate to achieve the objectives of this section.

(10) No provision of this section shall be construed to prevent the commissioner from investigating, commenting upon, or seeking to enjoin or set aside any transfer of voting securities, whether the transfer is included within this section or not, if the commissioner considers the transfer against the interest of the depositors, creditors, or shareholders of the bank or the controlling person or against the interest of the public.

(b) Whenever a loan or loans are made by a bank, which loan or loans are or are to be secured by twenty-five percent (25%) or more of the voting stock of another state bank, the president or other chief executive officer of the bank that makes the loan or loans shall report the facts to the commissioner within twenty-four (24) hours after obtaining knowledge of the loan or loans, except when the borrower has been the owner of record of the stock for a period of one (1) year or more, or the stock is of a newly organized bank prior to its opening.

(c) The reports required in subsections (a) and (b) shall contain whatever information is available to inform the commissioner of the effect of the transaction upon control of the bank whose stock is involved, and shall contain, when known by the person making the report, the number of shares involved, the identity of the sellers or transferors, and purchasers or transferees of record, the identity of the beneficial owners of the shares involved, the purchase price, the total number of shares owned by the sellers or transferors and purchasers or transferees of record, both immediately prior to and after the transaction being reported, and the total number of shares owned by the beneficial owners of the shares involved, both immediately prior to and after the transaction being reported, and the identity of the borrowers, the name of the bank issuing the stock securing the loan, the number of shares securing the loan and the amount of the loan or loans. The report shall be in addition to any report that may be required pursuant to other provisions of law.

(d) All state banks shall report to the commissioner within twenty-four (24) hours any changes in chief executive officers, including in their reports a statement of the past and current business and professional affiliations of any new chief executive officers.



§ 45-2-104 - Equality of taxation.

Except for taxes on property and the banking fees provided by law, no tax levied by this state, whether privilege, excise, franchise, sales or otherwise, shall be levied upon or be applicable to any bank chartered under the laws of this state, unless and until the same tax may be legally levied upon and be applicable to national banks in this state, in which case the tax shall be levied upon and be applicable to all the state and national banks.



§ 45-2-105 - Exemption of nonprofit general welfare corporations.

The commissioner may exempt a trust company from any requirement of this chapter or chapter 1 of this title or the rules of the department that would threaten the viability of the corporation, including, but not limited to, capitalization requirements, fees, and procedures that are not essential to the protection of the interests of the trust beneficiaries, if the trust company is:

(1) Chartered as a nonprofit general welfare corporation under the laws of Tennessee for the purpose of providing fiduciary services to mentally or physically disabled persons;

(2) Exempt from federal taxation under 26 U.S.C. § 501(c)(3); and

(3) Approved by the commissioner of mental health and substance abuse services or the commissioner of intellectual and developmental disabilities as providing a necessary service that is not otherwise generally available for those persons.



§ 45-2-106 - Provisions applicable to savings and loan associations and savings banks -- Conflicting laws.

(a) The following provisions of this chapter are applicable to state and federal savings and loan associations and savings banks; provided, that in the event of a conflict between the provisions and the provisions of a law on the same subject relating specifically to state or federal savings and loan associations or savings banks, the provisions of the specific law shall be controlling:

(1) Section 45-2-703 relating to deposits in two (2) or more names;

(2) Section 45-2-704 relating to deposits in trust;

(3) Section 45-2-706 relating to adverse claims to deposits;

(4) Section 45-2-707 relating to powers of attorney;

(5) Section 45-2-806 relating to the deposit of public funds and security requirements;

(6) Part 9 of this chapter relating to safe deposit and safekeeping; and

(7) Part 10 of this chapter relating to fiduciary powers.

(b) The following provisions of this chapter are applicable to state and federal savings and loan associations, savings banks, and credit unions; provided, that in the event of a conflict between the provisions and the provisions of a law on the same subject relating specifically to state or federal savings and loan associations, savings banks or credit unions, the provisions of the specific law shall be controlling:

(1) Section 45-2-708, relating to payment from accounts or contents of safe deposit boxes when no executor or administrator has qualified and given notice of the executor or administrator's qualifications; and

(2) Section 45-2-710, relating to the accrual of a civil action to enforce a claim on accounts.



§ 45-2-107 - Acquisition, formation or control of banks and savings institutions.

(a) (1) As used in this subsection (a), unless the context otherwise requires:

(A) "Bank" means any company that accepts deposits in Tennessee that are eligible for insurance under the Federal Deposit Insurance Act, 12 U.S.C. § 1811 et seq.;

(B) "Bank holding company" means any company that is a bank holding company under the Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq.;

(C) "Banking institution" means any institution organized under this title, or under title 12, chapter 2 of the United States Code;

(D) "Company" has the meaning set forth in subsection 2(b) of the Bank Holding Company Act of 1956, 12 U.S.C. § 1841(b); and

(E) "Control" has the meaning as set forth in subdivisions 2(a)(2) and (3) of the Bank Holding Company Act of 1956, codified in 12 U.S.C. § 1841(a) (2) and (3).

(2) No bank holding company or other banking institution shall acquire, form or control a bank, as defined herein, unless the bank:

(A) Accepts deposits in Tennessee that the depositor has a legal right to withdraw on demand; and

(B) Engages in the business of making commercial loans in Tennessee.

(3) No company that is not a bank holding company shall acquire, form or control a bank.

(4) If any person has engaged or proposes to engage in a transaction that is not permitted under this section, the commissioner shall apply, and any other interested person, which shall include, but not be limited to, any Tennessee bank or Tennessee bank holding company, may apply, for equitable relief, including, but not limited to, a permanent or temporary injunction or restraining order, to the chancery court of Davidson County, or any other chancery court having jurisdiction or any court of the United States having jurisdiction.

(5) Nothing in this section shall prohibit the ownership or control of a bank by an entity that is not a bank holding company, if:

(A) The bank received a charter under this chapter, or its predecessor, prior to January 1, 1920; and

(B) The ownership or control of the bank by the entity that is not a bank holding company existed prior to July 1, 1983.

(b) (1) As used in this subsection (b), as distinguished from subsection (a) relating to banks, unless the context otherwise requires:

(A) "Company" has the meaning set forth in subdivision (a)(1)(C) of the Savings and Loan Holding Company Amendments of 1967, 12 U.S.C. § 1730a et seq. [repealed];

(B) "Control" has the meaning set forth in subdivision (a)(2) of the Savings and Loan Holding Company Amendments of 1967, 12 U.S.C. § 1730a et seq. [repealed];

(C) "Savings and loan holding company" means any company that is a savings and loan holding company under the Savings and Loan Holding Company Amendments of 1967, 12 U.S.C. § 1730a et seq. [repealed]; and

(D) (i) "Savings institutions" means any institution organized under chapter 3 of this title, or under title 12, chapter 12 of the United States Code; and

(ii) "Savings institutions" means a savings and loan association or a savings bank, state or federal, eligible for insurance under the Federal Savings and Loan Insurance Act, 12 U.S.C. § 1724 et seq. [repealed].

(2) No savings and loan holding company or other savings institution shall acquire, form, or control a savings institution, as defined herein, unless the savings institution:

(A) Accepts deposits in Tennessee that the depositor has a legal right to withdraw on demand; and

(B) Engages in the business of making commercial loans in Tennessee.

(3) No company that is not a savings and loan holding company shall acquire, form, or control a savings institution.

(4) If any person has or proposes to engage in a transaction that is not permitted under this section, the commissioner shall apply, and any other interested person, which shall include, but not be limited to, Tennessee savings institutions or Tennessee savings and loan holding companies, may apply, for equitable relief, including, but not limited to, a permanent or temporary injunction or restraining order, to the chancery court of Davidson County or any other chancery court having jurisdiction, or any court of the United States having jurisdiction.






Part 2 - Organization of Banks

§ 45-2-201 - Incorporators -- Applicant requirements.

(a) A corporation seeking to conduct a banking business in Tennessee may be organized by five (5) or more incorporators, a majority of whom shall be residents of the state of Tennessee. The incorporators shall complete the process provided in this part and as outlined in subsection (c).

(b) Each incorporator shall subscribe and pay in full, in cash, for common stock in a minimum amount as determined by the commissioner.

(c) In order to provide for the organization of the business authorized to conduct banking business in Tennessee, applicants shall complete the following:

(1) Submit a notice of intention and request for issuance of a charter for a corporation seeking to conduct banking business in Tennessee to be filed with the secretary of state as provided in § 45-2-202;

(2) Submit and complete an application for charter, as provided in § 45-2-204; and

(3) Submit and complete an application for certificate of authority, as provided in § 45-2-212.

(d) For purposes of this part, a bank may be organized as a corporation as provided in title 48, chapters 11-27 or as a limited liability company as provided in title 48, chapters 201-249 and as outlined in § 45-2-220.



§ 45-2-202 - Notice of intention -- Request for issuance of charter -- Approval or nonapproval of notice of intention or request for issuance of charter and accompanying documents -- Notice -- Filing -- Restriction on acceptance of shares of capital stock until notice of approval received.

(a) The incorporators shall file with the commissioner a notice of their intention to organize a corporation seeking authority to become a state bank, signed by each of the incorporators. The notice shall state the following and other information that the commissioner may require:

(1) The name, residence and occupation of each incorporator, and the amount of stock subscribed and paid for by each;

(2) The name and address of an individual within the state to whom notice to all incorporators may be sent;

(3) The total capital, the number of shares of each class and series, the par value of the shares of each class and series of the corporation and a copy of the stockholder offering circular and subscription agreement. For purposes of Tennessee law, any securities with different voting, distribution, or liquidation rights or preferences shall be deemed to be securities of different classes;

(4) Whether it is intended that the proposed state bank shall have trust powers;

(5) The community in which the proposed state bank is to be headquartered;

(6) The proposed name of the institution, which, in the commissioner's judgment, is not likely to cause confusion to the affected public. The incorporators shall use the phrase "in organization" after the proposed bank's name, until such time as the certificate of authority has been issued;

(7) A statement of the method of financing and amount of organizational expense fund as required in § 45-2-203;

(8) A copy of the escrow agreement; and

(9) The filing fee required by the secretary of state.

(b) The incorporators may also file with the commissioner a request for issuance of charter for a corporation seeking to conduct banking business in Tennessee, accompanied by an executed charter. The executed charter filed with the commissioner shall be in the form the commissioner prescribes, containing the following information:

(1) The name of the state bank;

(2) If the state bank is to exercise trust powers, a statement to that effect;

(3) The community in which the main office is to be located;

(4) The amount of capital, the number of shares of each class and series, the relative preferences, powers and rights of each class and series, the par value of the shares of each class and series, if any, and the amount of the paid-in surplus; and

(5) Any other proper provisions to govern the business and affairs of the state bank that may be desired by the incorporators, including, but not limited to, the initial directors of the proposed state bank.

(c) (1) If the notice of intention, request for issuance of charter or any accompanying documents do not comply with the requirements of this section, the commissioner shall, within ten (10) business days after receipt, either:

(A) Notify the incorporators that the notice of intention, request for issuance of charter and accompanying documents are approved as to form pending the receipt of any additional information requested of the applicant in the notice; or

(B) Notify the incorporators that the notice of intention, request for issuance of charter and accompanying documents, have not been accepted, calling attention to the defect or defects in the documents. The incorporators may resubmit the notice of intention, proposed charter or accompanying documents, revised as necessary, to address the defect or defects noted by the commissioner.

(2) The commissioner shall have five (5) business days after receipt of the revised notice of intention, request for issuance of charter and accompanying documents to review the notice, request and documents and either:

(A) Notify the incorporators that the revised notice of intention, request for issuance of charter and accompanying documents are approved as to form; or

(B) Notify the incorporators that the notice of intention, request for issuance of charter and accompanying documents have not been accepted, calling attention to the defect or defects still in the documents.

(3) If the revised notice of intention, request for issuance of charter and accompanying documents are not accepted, any subsequent filing by the incorporators for the proposed bank shall be as if it were an initial filing.

(4) If the commissioner does not refuse to accept the notice of intention and request for issuance of charter or revised notice of intention and revised request for issuance of charter within the time provided, they shall be deemed to be approved as to form.

(d) After the notice of intention and request for issuance of charter for a corporation seeking to conduct banking business in Tennessee is accepted for filing or deemed to have been filed with the commissioner, the commissioner shall authorize the filing of the executed charter by endorsing approval on all copies thereof and filing the originally executed charter with the secretary of state, retaining one (1) copy for the department's files and returning one (1) copy to the incorporators within ten (10) business days thereafter, so that the incorporators may take any further steps necessary to duly incorporate the proposed new state bank as a corporate entity. However, the commissioner shall retain the right to require any amendment to the charter or disallow any proposed officer or director of the proposed new bank prior to granting a certificate of authority. Nothing in this subsection (d) shall prevent the commissioner from otherwise rejecting the application or refusing to grant a certificate of authority.

(e) It is a Class C misdemeanor, under this chapter and chapter 1 of this title, to accept any stock subscription for shares of capital stock of the proposed bank from any persons other than the incorporators until the incorporators have received the notification from the commissioner that the notice of intention and accompanying documents are approved as to form, or in violation of any order of the commissioner. Any subscription for capital stock of the proposed bank accepted in violation of this subsection (e) shall be enforceable by the commissioner and only to the extent the commissioner determines it to be necessary to protect investors.



§ 45-2-203 - Organizational expenses.

(a) Organizational expenses shall not be paid from capital or surplus funds of the bank without the prior written consent of the commissioner.

(b) (1) Prior to filing the notice of intent, the incorporators shall subscribe for shares of the corporation seeking to conduct banking business in Tennessee in an amount the commissioner deems adequate to pay the organizational expenses of the proposed bank.

(2) The expense fund shall be used for expenses incurred by the incorporators in connection with the organization of the proposed bank. Subscriptions paid by the incorporators for their shares in the proposed bank may be used to pay organizational expenses, but, in that case, shall not be commingled with funds in any account in which any non-incorporator funds have been or are to be deposited.

(c) Payment from the expense fund for payment of broker commissions to secure subscriptions to stock shall not be permitted without prior written consent of the commissioner.



§ 45-2-204 - Application for charter -- Acceptance, nonacceptance and filing of application -- Notice to other banks -- Formation of interim bank.

(a) After the incorporators have received notification from the commissioner that the notice of intention and other accompanying documents are approved as to form, the incorporators or, after the charter has been filed, the corporation seeking authority to conduct banking business in Tennessee, may file an application and request for charter, if not previously requested, with the commissioner. The incorporators shall submit the following, if not previously filed with the commissioner:

(1) The information required by the commissioner in § 45-2-202(b);

(2) The application fee required by the commissioner;

(3) Proposed bylaws in the form the commissioner prescribes; and

(4) An application in the form and containing the information the commissioner requires, including the following:

(A) The name, residence and occupation of each subscriber from whom subscriptions have been accepted as of the date the application is filed, and the number of shares for which each subscriber has subscribed, which list shall be updated not less than every thirty (30) business days to add all additional subscribers and any amendments to any information previously filed;

(B) The past and present connection with any bank, other than as a customer on terms generally available to the public, of each director and each subscriber to more than ten percent (10%) of the capital stock, updated as necessary to identify subscribers not previously identified in the application; and

(C) The address at which it is proposed that the state bank do business, or, if the address is not known, the area within the community in which it is proposed that the business be located.

(b) (1) If the application, the proposed charter or any other accompanying documents do not comply with the requirements of this chapter and chapter 1 of this title, the commissioner shall, within twenty (20) business days after the receipt thereof, either:

(A) Return them to the incorporators, calling attention to the defect or defects therein; or

(B) Notify the incorporators of the rejection of the application, calling attention to the defect or defects therein.

(2) If the application, proposed charter and accompanying documents, if any, are not so returned or rejected by the commissioner within twenty (20) business days of the receipt thereof, they shall be deemed to have been filed with the commissioner.

(c) Should the application be rejected or should a certificate of authority not be granted, the commissioner shall give appropriate notice to the secretary of state. The incorporators shall either:

(1) Return the original charter to the commissioner and take the steps that are necessary to dissolve the proposed state bank as a corporate entity as provided in the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27; provided, that all subscription proceeds, except those proceeds made by incorporators to establish an organizational expense fund as provided in § 45-2-203, shall be returned to all subscribers in accordance with the subscription agreement; or

(2) Amend the original charter to rename the corporate entity and revise any other provisions as determined by the commissioner as provided in the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27.

(d) The commissioner may also require publication of the notice.

(e) Notwithstanding the provisions in this chapter and chapter 1 of this title to the contrary, the commissioner may prescribe by rule or regulation the application procedure for the formation of an interim bank to facilitate an interim bank merger, as defined in § 45-2-1402.



§ 45-2-205 - Determination of application for charter -- Factors considered.

(a) When an application for a charter has been filed with the commissioner, the commissioner shall make or cause to be made a careful investigation and examination relative to the following:

(1) The character, reputation and financial standing of the organizers or incorporators and their motives in seeking to organize the proposed state bank;

(2) The character, financial responsibility, banking or trust experience, and business qualifications of those proposed as officers of the bank;

(3) The character, financial responsibility, business experiences and standing in the community of the proposed directors of the bank;

(4) The need in the community where the bank would be located for banking, banking and trust, or trust facilities, or additional facilities of like character, giving particular consideration to the adequacy of existing banking and trust facilities;

(5) The ability of the community to support the proposed bank, giving consideration to:

(A) The competition offered by existing banks and other financial institutions;

(B) The banking history of the community;

(C) The opportunities for profitable employment of bank funds as indicated by the average demand for credit, the number of potential depositors, the volume of bank transactions, and the business and industries of the community, with particular regard to their stability, diversification and size; and

(D) If the bank is to exercise trust powers, the opportunities for profitable employment of fiduciary services; and

(6) Other facts and circumstances bearing on the proposed bank and its relation to the community that, in the opinion of the commissioner, may be relevant.

(b) Within the longer of six (6) months after the filing of the application or three (3) months after the filing of a listing of subscribers showing that at least seventy-five percent (75%) of the stock has been subscribed, the commissioner shall consider the commissioner's findings and recommendations and all other relevant information available to the commissioner and shall have the discretion to approve the application, but the commissioner shall not approve the application before ascertaining to the commissioner's satisfaction that:

(1) The public need and advantage will be promoted by the establishment of the proposed bank;

(2) Conditions in the community in which the bank would transact business afford reasonable promise of successful operation;

(3) The bank is being formed for no other purpose than the legitimate objects contemplated by this chapter and chapter 1 of this title;

(4) The proposed capital and surplus are not less than the required minimum and are adequate in the light of current and prospective banking conditions;

(5) Those proposed as officers and directors have sufficient experience, ability and standing to afford reasonable promise of successful operation; and

(6) The applicants have complied with all applicable provisions of this chapter and chapter 1 of this title.

(c) If the charter has not been previously granted in accordance with § 45-2-204(c), upon approval of the application, the commissioner shall grant a charter by endorsing the approval on all copies of the charter and filing one (1) copy with the secretary of state, one (1) copy with the register in the county in which the bank is located, retaining one (1) copy for the department's files and returning one (1) copy to the incorporators within twenty (20) days of the action approving the application.



§ 45-2-206 - Subscription calls.

After the charter for a corporation seeking to conduct banking business in Tennessee has been filed with the secretary of state, the incorporators or, if directors have been initially appointed, the directors of the proposed state bank, may call for the payment of the subscriptions. The subscriptions shall be placed into an escrow account. The incorporators or directors, as appropriate, may not remove any funds from the escrow account prior to the issuance of the certificate of authority or upon written approval from the commissioner.



§ 45-2-207 - Capital structure.

(a) A state bank shall have the capital structure that the commissioner deems adequate. The capital structure of an interim bank chartered pursuant to § 45-2-204(d) shall consist of amounts as determined by the commissioner and prescribed by rule or regulation.

(b) The commissioner may require the bank to increase its capital structure to the point deemed adequate by the commissioner before granting approval of an application for a branch office, amendment to charter, change of location or trust powers.

(c) The issuance of preferred or convertible preferred stock shall be authorized by the commissioner. The stock shall have the preferences, powers and rights the commissioner may approve. It shall not be retired without the approval of the commissioner, and the requirement of the approval shall be stated in the stock certificates, but the commissioner may give advance approval to sinking funds payable exclusively out of earnings available for dividends.

(d) The commissioner may direct a state bank to sell additional stock in a designated amount to remedy an impairment of capital.

(e) The commissioner may consider the value of outstanding debentures as capital for the purpose of determining the legal lending limits of the bank.



§ 45-2-208 - Capital notes and debentures.

(a) Any bank, after obtaining the prior approval of the shareholders owning two thirds (2/3) of the stock of the bank entitled to vote and after obtaining the prior approval of the commissioner, may issue and sell its convertible or nonconvertible capital notes or debentures. Capital notes or debentures that are by their terms convertible into stock may be converted into shares of common or preferred stock in accordance with the provisions therefor as may be made in the capital notes or debentures with the approval of the commissioner.

(b) Capital notes and debentures issued by banks shall be unsecured indebtedness of the bank and shall be subordinate to the claims of all depositors and of all other creditors of the bank, regardless of whether the claims of the depositors arose before or after the issuance of the capital notes or debentures. In order to secure the payment of the capital notes or debentures, however, provisions for sinking funds may be made. In the event of liquidation, all depositors and all other creditors of the bank shall be entitled to be paid in full before payment shall be made on account of principal or interest on the capital notes or debentures. No payment shall be made at any time on account of the principal thereof unless following the payment the aggregate of the capital, surplus and undivided profits and capital notes or debentures thereafter outstanding shall be at least equal to the aggregate immediately before the original issuance of the capital notes or debentures, or as may otherwise be expressly authorized by the commissioner. The claims of holders of capital notes or debentures shall, however, be superior to the claims of stockholders for dividends or other claims on account of shares of capital stock held by them.

(c) The amount of outstanding capital notes and debentures issued and outstanding by any bank shall be, subject to the approval of the commissioner, treated as capital for the purpose of computing the loan limits prescribed by § 45-2-1102(a) and for the purpose of computing investment limits prescribed by § 45-2-607(a)(9).



§ 45-2-211 - Indemnification of officers, directors or employees.

A state bank may provide for indemnification of its officers, directors or employees as provided in the Tennessee Business Corporation Act, compiled in title 48, chs. 11-27.



§ 45-2-212 - Application for certificate of authority -- Contents.

After the applicant has received notification from the commissioner that the application for charter has been approved and subscription proceeds have been accepted and collected for at least the minimum capital of the proposed state bank as required by the commissioner, the proposed state bank shall file a request with the commissioner for the issuance of a certificate of authority, which request shall contain:

(1) A statement that the capital and surplus have been paid in;

(2) The name and address of each stockholder and the number of shares held by the stockholders; and

(3) Any other information that the commissioner may require to enable the commissioner to determine whether authority to commence business should be issued.



§ 45-2-213 - Return of noncomplying applications -- Effect of failure to return.

(a) If the application for a certificate of authority or any accompanying documents do not comply with the requirements of this chapter and chapter 1 of this title, the commissioner shall, within ten (10) business days after the receipt thereof, return them to the incorporators, calling attention to the defect or defects in the application.

(b) If the application and accompanying documents are not so returned within the ten-day period, they shall be deemed to have been filed with the commissioner.



§ 45-2-214 - Time for approval or denial of application -- Conditions for approval.

The commissioner shall approve or deny the application for a certificate of authority within thirty (30) days after the application has been filed. The commissioner shall approve the application if:

(1) The capital and surplus have been fully paid in cash;

(2) Appropriate bylaws have been adopted;

(3) Any conditions imposed by the commissioner in granting the charter have been fulfilled;

(4) The requirements of this chapter and chapter 1 of this title have been satisfied; and

(5) An amount of fidelity bond coverages satisfactory to the commissioner is in force.



§ 45-2-215 - Approval or denial of application -- Action by commissioner -- Limitation of bank or trust company to fiduciary purposes and powers.

(a) If the commissioner approves the application, the commissioner shall promptly issue a certificate of authority and mail the same to the incorporators. If the commissioner denies the application, the commissioner shall promptly mail a notice of the denial to the incorporators, stating therein the reason or reasons for denying the application.

(b) A state bank or trust company, for which the commissioner has approved the filing of a charter and has issued a certificate of authority, is not illegally organized because its purposes and powers are, or have been required by the commissioner to be, limited to fiduciary purposes and powers.



§ 45-2-216 - Forfeiture of charter for failure to obtain certificate of authority or to commence business -- Restitution of improper expenditures.

If no application for a certificate of authority is filed within six (6) months following the grant of a charter or any additional period allowed by the commissioner, or if a certificate of authority has been finally denied, or if the bank fails to commence business within six (6) months after the issuance of a certificate of authority or any additional period allowed by the commissioner, the charter shall be forfeited, and the bank shall be liquidated in accordance with the orders of the commissioner. If an improper expenditure has been made, the commissioner may order the persons who were incorporators or directors at the time to restore the sum by equal contributions.



§ 45-2-217 - Operation before receiving certificate of authority prohibited.

It is a criminal offense against this chapter and chapter 1 of this title for a state bank to perform any act other than to perfect its organization, obtain and equip a place of business and otherwise prepare to do business before receiving a certificate of authority to operate.



§ 45-2-218 - Charter amendment.

(a) A state bank shall apply to the commissioner to amend its charter or to change its location or the location of any of its branches. The change of location shall be consistent with § 45-2-614.

(b) An application for an amendment of the charter shall be authorized by the vote of at least a majority of the outstanding voting stock at a meeting of stockholders except as provided by § 48-20-102(1)-(7).

(c) Notice of the application shall be sent to the persons and organizations that the commissioner may require.

(d) In making a determination, the commissioner shall consider whether the public convenience and advantage would be served by granting the application and shall be guided by the standards prescribed for the approval of an application for a charter, insofar as they are reasonably applicable.

(e) Any amendment to the charter of an incorporated bank increasing or decreasing its capital stock or otherwise must be recorded in accordance with § 45-2-205(c).

(f) Any other provision of the law to the contrary notwithstanding, any bank that was exercising fiduciary powers on April 2, 1969, may continue to exercise the powers without changing any provisions of its charter.



§ 45-2-219 - Charter null and void on ceasing business -- Definition.

Any charter issued under this chapter shall be null and void if an institution that is chartered and commences business ceases to conduct business and no business is conducted for a period of two (2) years. For the purposes of this section, "business" means:

(1) Receiving deposits, paying out money on checks and making loans; or

(2) Acting as a fiduciary for the purposes of a trust company.



§ 45-2-220 - Organization as a limited liability company -- Rules and regulations -- Applicability of limited liability company laws.

(a) Subject to the requirements and restrictions of this chapter, including, but not limited to, deposit insurance requirements where applicable, a bank or trust company may organize as a limited liability company pursuant to title 48, chapters 201-249.

(b) The department shall have the authority to promulgate rules and regulations specifying the conditions under which a bank or trust company may organize as a limited liability company.

(c) To the extent title 48, chapters 201-249 is consistent with and not in conflict with this chapter and the rules and regulations of the department, title 48, chapters 201-249 shall apply to a bank or trust company that has organized as a limited liability company.






Part 3 - Stockholders

§ 45-2-302 - Voting of shares.

The bank may not vote shares that it holds in any capacity other than as fiduciary.



§ 45-2-303 - Items allowed in the charter of a bank -- Required language if bank amends its charter -- Shareholder consent to release of information -- No fee for approving charter amendment -- Right of shareholder to be informed in writing of number of shares counted -- Shareholder right to declaratory judgment regarding dispute about votes.

(a) In addition to any provisions permitted or required by this chapter and the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, the charter of a bank may include all, but not less than all, of the following:

(1) The bank shall not disclose the name, address or number of shares of a bank shareholder, except as required or permitted by the Financial Records Privacy Act, compiled in chapter 10 of this title, and such information shall be deemed to be a financial record within the meaning of that act;

(2) No person shall solicit a proxy or written consent from any shareholder to vote shares of the bank, unless the information specified by the bank's bylaws is delivered to the bank and to the shareholders as a group no later than the date specified in the bank's bylaws. In adopting an informational requirement, a bank shall provide the information to all shareholders or specify a reasonable and timely method for a shareholder to communicate with other shareholders about bank business;

(3) If the bylaws state that the bank will communicate the information to the other shareholders on the shareholder's behalf, the bank may charge a reasonable fee to cover the cost of distribution, which shall be provided for in the bylaws; and

(4) The bank shall notify the requesting shareholder that it has provided the requested information to the other shareholders. The bank shall notify the requesting shareholder within seven (7) days after receiving the request and the information to be provided to the shareholders. The bylaws shall describe the means by which the bank will notify the requesting shareholders.

(b) If a bank amends its charter in accordance with subsection (a), the charter shall include the following language, in all capital letters and in at least twelve (12) point bold type:

.....................

THE RECORD OF SHAREHOLDERS OF THIS BANK IS NOT SUBJECT TO INSPECTION AND COPYING IN ACCORDANCE WITH TENN. CODE ANN. § 48-26-102. IT IS A FINANCIAL RECORD AND MAY BE OBTAINED ONLY IN ACCORDANCE WITH THE FINANCIAL RECORDS PRIVACY ACT, COMPILED IN TENN. CODE ANN. §§ 45-10-101 ET SEQ.

.....................

(c) If a shareholder of a bank, which amends its charter in accordance with subsection (a), notifies the bank in writing that the shareholder consents to the release of information in the shareholder record relating to such shareholder, the bank shall timely provide such information to any shareholder requesting the information.

(d) If a bank adopts a charter amendment pursuant to subsection (a), the commissioner shall not charge a fee for approving the amendment.

(e) Any shareholder, if the bank's charter or bylaws expressly authorize shareholder actions by written consent, shall have the right to be informed in writing by the bank of the number of shares counted:

(1) Toward a quorum for a shareholders meeting;

(2) Regarding any nomination or proposal voted upon at a shareholders meeting; or

(3) Regarding an action taken by written consent.

(f) Any bank shareholder of record shall have the right to seek a declaratory judgment with respect to a bona fide dispute regarding votes described in subsection (e) in a court of record in the county in which the bank's main office or chief executive's office is located.

(g) For purposes of this section:

(1) "Bank" has the same meaning as provided in § 45-1-103, except that "bank" shall be deemed to include any controlling person;

(2) "Controlling person" has the same meaning as provided in § 45-2-103(a)(1); and

(3) "Person" has the same meaning as provided in § 45-2-103(a)(1).

(h) Nothing in this section shall in any way limit the authority held by the commissioner.



§ 45-2-304 - Voting trusts -- Approval of commissioner.

(a) No shares deposited under a voting trust agreement shall be voted by the trustees unless the agreement has been approved by the commissioner.

(b) Approval shall be withheld, or if previously granted, revoked whenever it appears that the existence of the trust would tend to reduce competition among lending institutions or to affect adversely the character or competence of the management or the bank's policies or operation procedures.



§ 45-2-307 - Stockholders relieved of double liability.

Stockholders in banking institutions doing a general banking business in this state pursuant to charters granted under authority of Acts 1909, ch. 54, §§ 1-4 (compiled as §§ 3892-3895, inclusive, of the Code of 1932, and repealed by Acts 1939, ch. 106), are relieved of the double or additional individual liability to the depositors of the institutions; notwithstanding that such double liability feature may be written in the body of the charters of the banking institutions, and shown on the face of the stock certificates.






Part 4 - Directors and Officers

§ 45-2-401 - Directors and officers -- Qualifications of directors -- Election -- Terms.

(a) The affairs of a state bank shall be managed by a board of directors, which shall exercise its powers and be responsible for the discharge of its duties. The charter or bylaws may establish a variable range for the size of the board of directors by fixing a minimum of not less than five (5) members and a maximum of not more than twenty-five (25) members. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the shareholders or the board of directors; however, unless the charter or bylaws provide otherwise, only the shareholders may change the range for the size of the board or change from a fixed to a variable-range size board or vice versa. Each bank director must, during each director's whole term of service, be a citizen of the United States. A majority of the directors must reside in a state in which the bank has a branch location or within one hundred (100) miles of the location of any branch, both for at least one (1) year immediately preceding their election and during their term of service as a director. The bylaws of the bank may specify other qualifications for directors. Any director who becomes disqualified shall forthwith resign the office, but, upon removal of the disqualification, shall be eligible for election. A director who is disqualified may be removed by the board of directors or by the commissioner. No action taken by a director prior to resignation or removal shall be subject to attack on the ground of the director's disqualification.

(b) Except in cases of disqualification, directors shall serve until their successors are elected and qualified.

(c) Directors shall be elected by the stockholders at the first meeting and thereafter at the annual meeting or at a special meeting called for the purpose. If the charter provides for cumulative voting, the votes of each share may be cast for one (1) person or divided among two (2) or more, as the stockholders may choose. The person or persons (to the number of directors to be elected) having the largest number of votes shall be elected.

(d) The term of office of directors shall be one (1) year or, if the bylaws so provide, three (3) years, in which case one third (1/3) of the directors, or as nearly one third (1/3) as possible, shall be elected for each year following the first election of directors. Vacancies at any one time to the number of one third (1/3) of the board may be filled by vote of the board of directors until the next meeting of the stockholders.

(e) The officers designated by the bylaws shall be elected by the board of directors. The bank shall have only one (1) officer designated as president and the president shall be a member of the board of directors. No officer shall be elected or a contract executed for employment for a period longer than three (3) years. An officer may be removed by the board of directors at any time but removal shall not prejudice any rights that the officer may have to damages for breach of contract of employment.



§ 45-2-402 - Directors -- Meetings and duties -- Examinations and reviews -- Fiduciary powers.

(a) The board of directors shall meet at least quarterly. The commissioner, one third (1/3) of the directors, or any two (2) executive officers may call a special meeting. A majority of the board shall constitute a quorum. The board shall keep minutes of each meeting, including a record of attendance and of all votes cast by each director.

(b) The board, or an executive committee appointed by the board, shall review periodically, in a manner satisfactory to the commissioner, the lending and investment transactions occurring since the last review.

(c) The board shall cause a review, at least once in each calendar year at intervals of not more than fifteen (15) months, of all the affairs of the state bank, including the character and value of investments, loans, the efficiency of operating procedures, and any other matters as the commissioner may prescribe, with the review discussed and recorded in the minutes. Compliance with the external auditing requirements of the federal regulatory agencies shall be deemed as compliance with this subsection (c). However, the commissioner may require, at the commissioner's discretion, any state bank to obtain a financial statement audit or balance sheet audit should conditions warrant that action.

(d) A state bank authorized to exercise trust powers shall not accept or voluntarily relinquish a fiduciary account without the approval or ratification of the board or of a committee of officers or directors designated by the board to perform this function, but the board or the committee may prescribe general rules governing acceptance or relinquishment of fiduciary accounts, and action taken by an officer in accordance with these rules is sufficient approval. Any committee so designated shall keep minutes of its meetings and report at each meeting of the board all action taken since the previous meeting of the board. The board shall designate one (1) or more committees to supervise the investment of fiduciary funds. The investment shall not be made, retained or disposed of without the approval of a committee. At least once in every calendar year, at intervals of not more than fifteen (15) months, the committee shall review all the assets of each fiduciary account and shall determine their current value, safety and suitability and whether the investments should be modified or retained. The committee shall keep minutes of its meetings and shall report at each meeting of the board its conclusions on all questions considered and all action taken since the previous meeting of the board.

(e) The board of a state trust company is responsible for the proper exercise of fiduciary powers by the state trust company and each matter pertinent to the exercise of fiduciary powers, including, but not limited to:

(1) The determination of policies;

(2) The investment and disposition of property held in a fiduciary capacity; and

(3) The direction and review of the actions of each officer, employee, and committee used by the state trust company in the exercise of its fiduciary powers.



§ 45-2-403 - Fidelity bonds and other insurance -- Special reserve fund.

(a) The directors of a state bank shall direct and require good and sufficient fidelity bonds on all active officers and employees, whether or not they draw salary or compensation, which bonds shall provide for indemnity to the bank on account of any losses sustained by it as the result of any dishonest, fraudulent or criminal act or omission committed or omitted by them acting independently or in collusion or combination with any person or persons. The bonds may be in individual, schedule or blanket form, and the premiums for the bonds may be paid by the bank.

(b) The directors shall also direct and require suitable insurance protection to the bank against burglary, robbery, theft, liability and other similar insurable hazards to which the bank may be exposed in the operations of its business on the premises or elsewhere.

(c) The directors shall be responsible for prescribing at least once in each year the amount of penal sum of the bonds or policies and the sureties or underwriters thereon, after giving due and careful consideration to all known elements and factors constituting the risk or hazard. The action shall be recorded in the minutes of the board of directors and be subject to the approval of the commissioner.

(d) (1) In lieu of providing a good and sufficient fidelity bond on all active officers and employees as required by subsection (a), a state bank with sufficient capital to assets ratio as established by the commissioner may establish a special reserve fund in such form, amount, and including such assets, as approved by the commissioner.

(2) The commissioner shall promulgate necessary rules and regulations to implement subdivision (d)(1).



§ 45-2-404 - Authority to declare dividends.

The board of directors of a state bank may not declare dividends in any calendar year that exceeds the total of its net income of that year combined with its retained net income of the preceding two (2) years without the prior approval of the commissioner.



§ 45-2-405 - Government service.

(a) Notwithstanding any law to the contrary, any officer, director, or employee of any bank may serve in any capacity in state or local government, except in any capacity with the department, or on any board, commission, or other agency of the governmental unit; provided, that the officer, director or employee has:

(1) Disclosed to the chief executive officer of the bank and the board of directors of the bank the capacity in which the officer, director or employee is serving with the governmental unit; and

(2) Disclosed to the chief executive officer of the governmental unit and to the appropriate board, commission or other agency the relationship to the bank.

(b) Where there has been compliance with this section, the existence of the dual relationship shall not invalidate, or adversely affect, any sale, contract or other business transaction between the bank and the governmental unit.

(c) As used in this section, "bank" means any state or national bank, or state or federal savings and loan association, or credit union established pursuant to chapter 4 of this title.






Part 5 - Membership in Federal Reserve Banks

§ 45-2-501 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Federal Reserve Act" includes the act of congress of the United States approved December 23, 1913, as amended;

(2) "Federal reserve bank" means the federal reserve banks created and organized under the authority of the Federal Reserve Act;

(3) "Federal reserve board" means the federal reserve board, created and described in the Federal Reserve Act; and

(4) "Member bank" means any national bank, state bank, or banking and trust company that has become or that becomes a member of one (1) of the federal reserve banks created by the Federal Reserve Act.



§ 45-2-502 - Power to subscribe to stock.

Any state bank has the power to subscribe to the capital stock and become a member of a federal reserve bank.



§ 45-2-503 - Powers of federal reserve bank membership.

A state bank that is or that becomes a member of a federal reserve bank is by this part vested with all powers conferred upon member banks of the federal reserve banks by the terms of the Federal Reserve Act as fully and completely as if the powers were here specifically enumerated and described, and all the powers shall be exercised, subject to all restrictions and limitations imposed by the Federal Reserve Act, or by regulations of the federal reserve board made pursuant to the act. The right, however, is expressly reserved to revoke or to amend the powers herein conferred.



§ 45-2-504 - Reserves of Federal Reserve Act sufficient.

A compliance on the part of a bank with the reserve requirements of the Federal Reserve Act shall be held to be a full compliance with those laws of this state that require banks to maintain reserves, and the bank shall not be required to carry or maintain reserves other than those required under the terms of the Federal Reserve Act.



§ 45-2-505 - Supervision and examinations -- Disclosures to federal reserve board.

The bank shall continue to be subject to the supervision and examinations required by the laws of this state, except that the federal reserve board shall have the right, if it deems necessary, to make examinations, and the authorities of this state having supervision over the bank or trust company may disclose to the federal reserve board, or to examiners duly appointed by it, all information in reference to the affairs of any bank that has become, or desires to become, a member of a federal reserve bank.






Part 6 - General Powers of Banks

§ 45-2-601 - General powers.

Subject to regulation by the commissioner and any restrictions expressly imposed by this chapter and chapter 1 of this title, any bank may enjoy any and all rights and may exercise any and all powers, as defined herein, conferred upon banking corporations for profit by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, as same may be amended from time to time. In addition, any state bank may exercise any power or engage in any activity that it could exercise or engage in if it were a national bank located in Tennessee, subject to regulation by the commissioner for the purpose of maintaining the state bank's safety and soundness.



§ 45-2-602 - Subsidiary corporations.

(a) (1) Any bank may exercise any of its powers through the medium of a subsidiary corporation or corporations. Any and all rights conferred upon banks shall be fully applicable to the subsidiary corporations of banks. Banks shall not be permitted, however, through the use of subsidiary corporations to circumvent the restrictions imposed by § 45-2-614. Whenever the commissioner deems it necessary, the commissioner may examine any corporation that is a subsidiary corporation of a state bank.

(2) A bank may organize, participate in or own an ownership interest in a limited liability company, or limited liability partnership, under the provisions of this section and this title.

(b) (1) For the purposes of this section, a minority stock ownership interest in a credit insurance company whose capital meets or exceeds the requirements of § 56-2-114, or in an insurance holding company system as defined in § 56-11-101, whose principal business is conducted through one (1) or more credit insurance companies whose capital meets or exceeds the requirements of § 56-2-114, shall be deemed to be a subsidiary; provided, that the original cost of the stock ownership interest does not exceed five percent (5%) of the capital and surplus of the bank; and provided further, that no one (1) bank shall own more than five percent (5%) of the stock in the credit insurance company or insurance holding company system.

(2) The existence and operation of any subsidiary corporation formed prior to June 9, 1981, shall not be impaired by subdivision (b)(1).



§ 45-2-603 - Emergency powers.

In the event of an emergency resulting from fire, act of God, attack by a foreign nation, riot, insurrection, civil disorder or any similar disaster, any bank, without regard to any restrictions imposed by this chapter and chapter 1 of this title, may take any action that it deems necessary to preserve its assets and protect the interests of its depositors, shareholders or employees including, but not restricted to, suspending business activity or obtaining the benefit of, or participating in, emergency action authorized by the government of the United States, or the state of Tennessee or its political subdivisions.



§ 45-2-604 - Hours of operation -- Days closed -- Effect on transactions.

(a) A bank shall establish hours of operation it deems necessary or appropriate; provided, that a bank may not be closed for more than two (2) consecutive calendar days without the prior approval of the commissioner, except a bank, without prior approval, may be closed Saturdays, Sundays, legal holidays and during emergencies as provided in § 45-2-603.

(b) Nothing in any law of this state shall in any manner whatsoever affect the validity of, or render void or voidable, the payment, certification, or acceptance of a check or other negotiable instrument or any other transaction by a bank because it was done or performed during any time other than regular banking hours; provided, that nothing herein shall be construed to compel any bank that by law or custom is entitled to close or suspend business for the whole or any part of any day to keep open for the transaction of business, or to perform any of the acts or transactions aforementioned, on any optional closing day or legal holiday, except at its own option.



§ 45-2-605 - Transmitting money -- Dealing in foreign exchange.

(a) A bank may accept money for transmission and may transmit money.

(b) A bank may buy and sell foreign exchange to the extent necessary to meet the needs of customers.



§ 45-2-606 - Depositories.

Any bank may, for the convenience of its customers, provide suitable receptacles on, in, or as a part of the bank premises for the deposit of money, checks and other property, and may contract with its customers, through display of appropriate notice upon the receptacles or by written notice to its customers, that the receptacles are instrumentalities of the customer and that money, checks or other property placed in them shall not be considered to be deposited with the bank until received by an employee or officer of the bank. The receptacle shall not be placed in or located on, in or about any premises where the bank cannot legally carry on the business of banking.



§ 45-2-607 - Investments.

(a) Investments by state banks shall be limited to:

(1) Obligations that satisfy the requirements of this chapter and chapter 1 of this title for loans;

(2) Obligations of the United States, a state of the United States or the Dominion of Canada;

(3) Obligations of the International Bank for Reconstruction and Redevelopment or the African Development Bank;

(4) Obligations of a territory of the United States, a province of the Dominion of Canada, a subdivision or instrumentality of a state or territory of the United States, an authority organized under state law, an interstate compact or by substantially identical legislation adopted by two (2) or more states;

(5) Obligations of a corporation chartered by the United States or a state thereof doing business in the United States;

(6) The stock of one (1) or more banks or corporations chartered or incorporated under the laws of the United States, or of any state of the United States, and principally engaged in international or foreign banking, or banking in a dependency or insular possession of the United States, either directly or through the agency, ownership or control of local institutions in foreign countries, or in the dependencies or insular possessions, including the stock of one (1) or more banks or corporations chartered or incorporated under § 25a of the Federal Reserve Act, as approved December 24, 1919. Any state bank shall have the power to acquire and hold directly or indirectly stock or other evidences of ownership in one (1) or more banks organized under the law of a foreign country or dependency or insular possession of the United States and not engaged directly or indirectly in any activity in the United States, except that which is incidental to the international and foreign business of the foreign bank and to make loans or extension of credit to or for the account of the bank. Investments in the stock of banks or corporations under this subdivision (a)(6) shall not exceed in the aggregate ten percent (10%) of the state bank's paid-in capital stock and surplus;

(7) The capital stock of joint stock land banks for carrying on the business of lending money on farm mortgage security created and organized under the act of congress of the United States, approved July 17, 1916, and known as the Federal Farm Loan Act. Any bank, firm, person, or corporation doing a banking business may invest its funds and accumulations in stocks, notes, bonds, debentures, or other obligations issued under the act of congress of the United States entitled the Federal Home Loan Bank Act approved July 22, 1932, and in notes, bonds, debentures, or other obligations issued under title IV of the act of congress of the United States entitled the National Housing Act, approved June 27, 1934;

(8) Stock, debentures, and other obligations of national mortgage associations or similar institutions now or hereafter organized under title III of the National Housing Act, to the same extent as national banks are now or hereafter permitted to invest in the stock and/or obligations;

(9) Real property to the extent that the total depreciated value thereof does not exceed the capital and surplus of the bank;

(10) Personal property acquired for lease to customers;

(11) The stock of any other bank located in the state of Tennessee; provided, that the investment in the stock of all the banks shall not exceed ten percent (10%) of the capital, surplus, and undivided profits of the investing bank; and provided further, that if the stock is voting stock, the investment shall not exceed five percent (5%) of the total of the voting stock. The investment shall be made only upon thirty (30) days' prior written notice to the commissioner of financial institutions, and any investment that is consummated without giving notice shall be void. The commissioner shall have the right to disapprove the investment if the commissioner finds that the investment does not conform with the standards set forth in §§ 45-1-102 and 45-1-107, and gives written notice detailing the reasons for disapproval on or before the end of the thirty-day period. If the commissioner disapproves the transaction, the bank shall have a right to a hearing before the commissioner under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. This investment shall be in addition to the right of any bank to invest in the stock of a banker's bank otherwise permitted under this section;

(12) Adjustable rate preferred stock of any publicly held corporation created or existing under the laws of the United States or any state, district, or territory of the United States that is rated in one (1) of the four (4) highest investment grades by one (1) or more recognized investment rating services approved by the commissioner for rating the investments. The bank's investment in adjustable rate preferred stock shall be permitted to the same extent the investments are permitted to national banks domiciled in Tennessee, subject to regulation by the commissioner for the purpose of maintaining the state bank's safety and soundness;

(13) (A) Shares or certificates in any open-end management investment company that is registered with the securities and exchange commission under the Investment Company Act of 1940, and the portfolio of which is restricted by the management company's investment policy, changeable only if authorized by shareholder vote, solely to any investments in which a bank by law or regulation may invest;

(B) The bank's investment in the shares or certificates of the open-end investment companies shall be permitted to the same extent the investments are permitted to national banks domiciled in Tennessee, subject to limiting regulations promulgated by the commissioner pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the purpose of safety and soundness;

(14) Other investments that are authorized national banks or member banks of the federal reserve system;

(15) Subject to regulations promulgated by the commissioner for the purpose of maintaining the state bank's safety and soundness, a bank may invest in a Tennessee business and industrial development corporation (BIDCO) as provided in § 45-8-203; provided, that the investment in the stock of the BIDCO shall not exceed ten percent (10%) of the capital, surplus, and undivided profits of the investing bank. The investment shall be made only upon thirty (30) days' prior written notice to the commissioner and an investment that is consummated without giving notice shall be void. The commissioner shall have the right to disapprove the investment if the commissioner finds that the investment does not conform to the standards set forth in §§ 45-1-102 and 45-1-107 and gives written notice detailing the reasons for the disapproval on or before the end of the thirty-day period. If the commissioner disapproves the transaction, the bank shall have a right to a hearing under the Uniform Administrative Procedures Act, compiled in title 4, chapter 5. This investment shall be in addition to the right of any bank to invest in the stock of a bankers' bank, otherwise permitted under this section and in the stock of any other bank located in Tennessee, otherwise permitted by this section; and

(16) Stock, debentures, and other obligations of community development corporations subject to the rules the commissioner may prescribe.

(b) Any investment in property that is not authorized by subsection (a) may be acquired by any state bank to satisfy or protect a loan previously made in good faith and in the ordinary course of business. Property acquired in satisfaction of a loan shall be held subject to the following limitations:

(1) All property except real property shall be sold within six (6) months or such additional period as the commissioner may allow; and

(2) (A) Except as provided in subdivision (b)(2)(B), real property shall be sold within ten (10) years;

(B) If the bank holds the real property for a period longer than five (5) years, then after an initial five-year period, the bank, in reporting its financial status to the department, shall write off twenty percent (20%) of the appraised value of the real property each subsequent year it is held until the real property is either sold or the ten-year period has elapsed. Upon application of the bank, the commissioner may, in extraordinary circumstances, adjust or waive the percentage a bank shall write off the real property each year, may extend the period in which the real property may be held beyond ten (10) years, or any combination of the foregoing. If the commissioner reduces, waives, or adjusts the amount of write-off, the real property may not be carried at more than the appraised value of the property;

(C) Real property which has been written off but not disposed of shall be maintained on the bank's books at some nominal value;

(D) If the bank's board of directors deem the real property owned to be a prudent investment for income or appreciation for the bank, the board may take action to maintain the real property on the bank's books as an investment, pursuant to subdivision (a)(9);

(E) Not more than one hundred twenty (120) days before or thirty (30) days after the date the parcel is acquired by the bank as real property owned, or from the date on which the bank legally acquires the real property for investment purposes, the bank shall obtain from an independent, qualified appraiser an appraisal of the parcel; provided, however, that:

(i) For parcels whose book value is two hundred fifty thousand dollars ($250,000) or less, the bank may obtain an evaluation in lieu of an appraisal; and

(ii) For parcels whose book value is one hundred thousand dollars ($100,000) or less, no appraisal or evaluation shall be required; and

(F) Within twelve (12) months from the date the bank acquires the real property, and every twelve (12) months thereafter for as long as the bank owns the real property, the bank shall obtain another appraisal or evaluation, whichever is appropriate as provided for in subdivision (b)(2)(E).

(c) As used in this section, "investment" means the purchase of any interest in any property of any nature principally for the purpose of deriving profit from changes in the value of the property or from dividends, interest or rent thereon, as distinguished from the purpose of using the property in the conduct of the business of a bank. Notwithstanding the foregoing, the investment by a bank or trust company in one (1) or more subsidiaries, or the underwriting of or dealing in certificates of deposit, bankers' acceptances or those securities that are permissible investments for a bank under subdivisions (a)(1)-(14), shall not constitute an investment within the meaning of this section.

(d) (1) In addition to the other provisions of this section, upon thirty (30) days' prior written notice to the commissioner, providing such detail as the commissioner may require, a bank may invest, in the aggregate, up to seventy-five percent (75%) of its unimpaired capital, surplus and undivided profits in the stock or purchase the assets of other corporations, firms, partnerships or companies, including limited liability corporations and limited liability partnerships, which are or will be:

(A) Primarily engaging in activities permissible for federally chartered financial institutions, their authorized subsidiaries or bank holding companies under applicable laws, rules, regulations or orders;

(B) Primarily engaging in activities of a financial nature, including, but not limited to, the transmission or processing of information, data or payments relating to the activities, all forms of securities activities not otherwise authorized, together with other activities that the commissioner shall determine and that may be permissible for other bank and non-bank financial institutions chartered by Tennessee or other states by regulation or order; or

(C) Engaging in any other activities approved by the commissioner.

(2) Unless denied by the commissioner within thirty (30) days following receipt of the written notice or upon approval prior to the expiration of the thirty (30) days, a bank may complete its investment in the stock or purchase the assets of the other corporation, firm, partnership or company, or commence a new activity through an existing subsidiary. The commissioner may extend the thirty-day period for approval or denial, for an additional thirty-day period, by notifying the applicant if the commissioner determines that the proposed investment or activity raises issues that require additional information or additional time for analysis.

(3) The commissioner shall monitor the impact of activities and investments of banks approved under this section on the safety and soundness of the banks. Any stocks owned or hereafter acquired in excess of the limitations herein imposed shall be disposed of at public or private sale within six (6) months after the date of acquiring the stocks, and if not so disposed of, they shall be charged to profit and loss account, and no longer carried on the books as an asset. The limit of time in which the stocks shall be disposed of or charged off the books of the bank may be extended by the commissioner if, in the commissioner's judgment, it is for the best interest of the bank that the extension be granted.

(4) The commissioner may, as a condition of approving an investment under this section, impose limits on the loans that each bank can make to the corporation, firm or partnership.

(5) The commissioner shall maintain a public file, available for inspection at the department's offices, which shall contain a summary or synopsis of any application submitted under this subsection (d). The summary shall include only the name of the institution applying, the proposed activity and the decision of the commissioner.

(6) Any state or national bank or subsidiary that engages in an activity that subjects it to licensure and/or regulation under other than title 45, chapter 2, shall be subject to licensure and/or regulation on a basis that does not discriminate by the appropriate regulatory agency that licenses and/or regulates non-banks that engage in the same activity.



§ 45-2-608 - Acceptances.

(a) A bank may accept:

(1) A draft that has not more than six (6) months' sight to run, exclusive of days of grace, and is drawn to finance the purchase of goods with maturity in accordance with the original terms of purchase, or is secured by shipping documents transferring or securing title to goods or by receipt of a licensed or bonded warehouse or elevator transferring or securing title to readily marketable, nonperishable staples; and

(2) A draft that has no more than three (3) months' sight to run, exclusive of days of grace, and is drawn by a bank outside the continental limits of the United States for the purpose of furnishing dollar exchange for trade.

(b) A bank may issue a letter of credit, but unless the authority conferred to draw upon the bank or its correspondents is limited to the drafts that a bank is authorized by this section to accept, the amount of the credit outstanding at any one time shall be deemed to be a loan to the person for whose account the credit was issued.



§ 45-2-609 - Sale of assets in ordinary course.

A bank may sell any asset in the ordinary course of business, but the sale of all or substantially all of the assets of a bank shall entitle dissenting shareholders to the rights provided by § 45-2-1309.



§ 45-2-610 - Borrowing.

Any bank may borrow money and issue evidence of indebtedness for a loan.



§ 45-2-611 - Pledge of assets.

(a) A bank may pledge its assets only:

(1) To enable it to act as an agent for the sale of obligations of the United States;

(2) To secure borrowed funds;

(3) To secure the public funds of a governmental entity; and

(4) For other purposes that are approved by the commissioner.

(b) As used in this section, unless the context otherwise requires:

(1) "Governmental entity" means:

(A) (i) The United States government or any agency thereof; or

(ii) Any instrumentality of the United States the funds of which are required by law to be secured; and

(B) The state of Tennessee or any other state, counties, incorporated municipalities and their political subdivisions or any utility district organized under the laws of a state or an interstate compact; and

(2) "Public funds" means:

(A) Funds in which the entire beneficial interest is owned by a governmental entity; or

(B) Funds held in the name of a public official charged with the duty to receive or administer funds and acting in the person's official capacity.

(c) A financial institution authorized to secure public funds of any governmental entity shall do so in the same manner and under the same conditions as state deposits under title 9, chapter 4, or as provided in a collateral pool as provided in title 9, chapter 4, part 5.



§ 45-2-612 - Endorsement and signature guaranty.

(a) Any bank may assume secondary liability as an endorser of a negotiable or nonnegotiable instrument that it owns or has received for collection or that of the guarantor of the genuineness of a signature.

(b) A bank may disclaim all or any part of the foregoing obligation in its guaranty; however, nothing in this section shall conflict with the Uniform Commercial Code, compiled in title 47, and the Uniform Commercial Code shall govern.



§ 45-2-613 - Exchange charges.

(a) Banks, both state and national, have the right to make an exchange charge for the handling of cash items, and when the cash items are presented to the payer bank for payment through or by any bank, banker, trust company, federal reserve bank, post office, express company, collection agency, or by any other agency whatever, the amount of the charge shall not exceed one tenth of one percent (.1%) of the total amount of the cash item, so presented and paid at one (1) time, and the minimum charge shall be ten cents (10cent(s)); provided, that the charge shall not be made on checks or drafts given or drawn in settlement of obligations due the state or any subdivision of the state, or of the United States, and that the charge may not be made by banks for the collection of checks deposited with the banks, when the check is drawn on any other bank in the same municipality, city, town or village; and provided further, that nothing in this section shall be deemed mandatory upon the banks to charge exchange on checks or drafts payable to a person in this state, and drawn on a bank, trust company, or persons within or without this state, but it shall be optional with the banks whether they shall so charge exchange.

(b) No officer shall protest for nonpayment the cash item when the nonpayment is solely on account of the failure or refusal of any of the agencies to pay the exchange, and there shall be no right of action, either at law or in equity, against any bank in this state for a refusal to pay the cash item when the refusal is based alone on the ground of the nonpayment of the exchange.

(c) If, by any law, rule, regulation or court decision, the national banks in this state are not permitted to charge and collect the exchange, subsections (a) and (b) shall remain in full force and effect as to all other banks in this state; and in the event of the holding by the courts, or the refusal of any national bank in this state to comply with the sections, it shall be optional with state banks located in the same municipality with national banks or state banks that are members of the federal reserve system as to whether the charge shall be made.



§ 45-2-614 - Branch banking.

(a) Any Tennessee-chartered bank may establish or otherwise acquire and maintain branch offices, branch banks and other branch facilities for the conduct of its banking business at any location in Tennessee and, except as may be prohibited by applicable law of other jurisdictions, at any other location.

(b) No branch, branch office or other facility at which deposits may be accepted shall be established until approved by the commissioner. Notwithstanding the above, the commissioner shall provide by regulation that a bank with a regulatory rating of 1 or 2 may, in lieu of an application, file a written notification for a branch office with the commissioner providing the information as the commissioner may require, including, but not limited to, proof of public notice. Unless objected to by the commissioner with a request for additional information, the notice shall be deemed sufficient and approved at the expiration of the public notice comment period as established by regulation. For an application from any other bank, the application shall be deemed to have been approved by the commissioner unless disapproved within ninety (90) calendar days after the submission of the application. In the event the notification or application to open a branch bank is disapproved and the bank feels aggrieved, the bank may petition for a review by certiorari as provided in title 27, chapter 9. For purposes of this subsection (b), "regulatory rating" means a confidential regulatory rating established, assigned or accepted, pursuant to agreement with a federal regulatory agency, by the department to assess the condition of the bank. The rating shall at all times remain confidential.

(c) Any other laws to the contrary notwithstanding, any branch bank presently located in any county may be incorporated as a bank, with all of the rights and powers granted to a bank under this title, and without restriction on the acquisition or ownership of its stock by a bank holding company, as defined in the Federal Bank Holding Company Act of 1956, that owns controlling interest in the principal bank. The commissioner shall grant a charter and forthwith issue a certificate of authority to the bank if the charter is in the form prescribed by § 45-2-204, the proposed officers and directors are qualified under § 45-2-205, the proposed capital structure is adequate under § 45-2-207 and the conditions of § 45-2-214 have been satisfied, other requirements of this title relative to the initial organization of a bank not being applicable.

(d) (1) A branch office, branch bank, or other branch facility shall not be established or acquired in Tennessee by any bank, except:

(A) A Tennessee-charted bank;

(B) A national bank that has its main office located in this state;

(C) A bank that merges or consolidates with a bank described in subdivision (d)(1)(A) or (d)(1)(B); or

(D) An out-of-state bank that acquires a branch in accordance with § 45-2-1412.

(2) Subdivision (d)(1) shall not be construed to prohibit the surviving or resulting bank following a merger or consolidation referenced in subdivision (d)(1)(C) or the out-of-state bank acquiring a branch referenced in subdivision (d)(1)(D) from establishing and acquiring additional branch offices, branch banks, and other branch facilities in this state.

(e) No Tennessee bank or branch office or facility of a Tennessee bank that conducts the following transactions as an agent on behalf of another Tennessee bank, whether or not the Tennessee banks are affiliated through common control or otherwise, and no bank that is a subsidiary of a bank holding company or branch office or facility of a bank holding company that conducts the following transaction on behalf of another bank that is a subsidiary of the same bank holding company, shall be deemed a branch of the principal bank: receipt of deposits, renewal of time deposits, closing of loans, servicing of loans, and receipt of payments on loans and other obligations. The commissioner may establish by rule additional types of agency transactions, the performance of which shall not cause the agent bank to be deemed a branch of the principal bank. With respect to the agency relationships to which a Tennessee-chartered bank is to be a party, the commissioner may establish rules requiring receipt of notification, or approval, by the commissioner before the agency transactions are conducted. For the purposes of this subsection (e), "Tennessee bank" and "bank holding company" have the meanings set forth in § 45-2-1402.



§ 45-2-616 - Preservation of bank records.

(a) Every bank shall retain its business records for the periods that are or may be prescribed by or in accordance with the terms of this section.

(b) Each bank shall retain permanently the minute books of meetings of its stockholders and directors, its capital stock ledger and capital stock certificates ledger or stubs, its general ledger, its daily statements of condition, its general journal, its investment ledger, its copies of bank examination reports, and all records that the commissioner shall, in accordance with the terms of this section, require to be retained permanently.

(c) All other bank records shall be retained for the periods that the commissioner shall, in accordance with the terms of this section, prescribe.

(d) The commissioner shall, from time to time, issue regulations classifying all records kept by state banks and prescribing the period for which records of each class shall be retained. The periods may be permanent or for a lesser term of years. The regulations may from time to time be amended or repealed. Prior to issuing the regulations, the commissioner shall consider:

(1) Actions at law and administrative proceedings in which the production of bank records might be necessary or desirable;

(2) State and federal statutes of limitation applicable to the actions or proceedings;

(3) The availability of information contained in bank records from other sources; and

(4) Other matters that the commissioner deems pertinent, in order that the commissioner's regulations will require banks to retain their records for as short a period as is commensurate with the interests of bank customers and shareholders and of the people of this state in having bank records available.

(e) Any bank may dispose of any record that has been retained for the period prescribed by or in accordance with the terms of this section for retention of records of its class, and shall thereafter be under no duty to produce the records in any action or proceeding.

(f) (1) Any bank may cause any or all records at any time in its custody to be reproduced and/or preserved by itself, or by any other person who agrees in writing to submit its operations to the examination of the commissioner, to the extent that the operations directly affect the recordkeeping, by any:

(A) Microphotographic process;

(B) Electronic and/or mechanical data storage technique; or

(C) Any other means approved by the commissioner.

(2) A record reproduced and/or preserved by a process, technique or means approved under subdivision (f)(1) shall have the same force and effect as the original record and be admitted into evidence equally with the original.

(g) To the extent that they are not in contravention of any law of the United States, this section applies to all banks doing business in this state.



§ 45-2-618 - Notification at maturity of certificate of deposit -- Requirement.

(a) Compliance with the requirements of the Truth in Savings Act, 12 U.S.C. § 4301 et seq., contained in the Federal Deposit Insurance Corporation Improvement Act of 1991, (Pub. L. No. 102-242, 105 Stat. 2236, §§ 261-274), and applicable federal regulations shall be deemed compliance with any requirements of the laws and statutes of Tennessee relating to the disclosure of information in connection with deposit accounts.

(b) Notwithstanding subsection (a), in the case of a nonrenewable certificate of deposit having a term of more than one (1) month but no longer than one (1) year, the bank shall provide a maturity notice that meets those requirements of the Truth in Savings Act, as to both timing and content, that would be applicable to the certificate if its term exceeded one (1) year. The bank's liability for failing to provide the maturity notice shall equal but not exceed that liability the bank would have incurred under the Truth in Savings Act had the certificate's term exceeded one (1) year.



§ 45-2-619 - Definitions -- Electronic cash dispensing devices.

(a) As used in this section, unless the context otherwise requires:

(1) (A) "Depository institution" means:

(i) An insured bank as defined in § 3 of the Federal Deposit Insurance Act (12 U.S.C. § 1813);

(ii) A mutual savings bank as defined in § 3 of the Federal Deposit Insurance Act (12 U.S.C. § 1813);

(iii) An insured credit union as defined in § 101 of the Federal Credit Union Act (12 U.S.C. § 1752);

(iv) A member as defined in § 2 of the Federal Home Loan Bank Act (12 U.S.C. § 1422); a savings association as defined in § 3 of the Federal Deposit Insurance Act (12 U.S.C. § 1813) that is an insured depository institution as defined in the act; or

(v) An association or entity that is wholly owned by or that consists only of institutions referred to in subdivisions (a)(1)(A)(i)-(iv); and

(B) That:

(i) Is domiciled in Tennessee;

(ii) Has a branch lawfully doing business in Tennessee pursuant to this part;

(iii) Is a federally chartered institution described in (a)(1)(A)(i)-(v); or

(iv) Is a state chartered institution described in (a)(1)(A)(i)-(v); provided, that the home state of the institution does not prevent or limit a Tennessee chartered institution's ability to own or operate similar devices in the home state. If the home state has those restrictions, then out-of-state institutions from the home state may own or operate to the same extent and under the same terms and conditions that would apply to a Tennessee institution in the home state; and

(2) "Electronic cash dispensing device" means an electronic device other than a telephone operated by a consumer, through which a consumer may obtain cash by means of initiating an electronic fund transfer instruction to the consumer's depository institution to debit the consumer's deposit account. For purposes of this part, "electronic cash dispensing device" includes, but is not limited to, automated teller machines.

(b) A person other than a depository institution may own or operate, alone or in combination with other persons, one (1) or more electronic cash dispensing devices located or to be located in this state; provided, that the electronic cash dispensing device does not receive money on deposit.



§ 45-2-620 - Acceptance of deposits or placement in federally insured institutions -- Deposits by state or other governmental entities.

(a) A state or national bank or savings institution or savings bank may accept funds for deposit or placement in federally insured institutions, within or without the state; provided, that the bank has entered into a deposit agreement or deposit placement agreement with the depositor.

(b) The depository may also enter into a custodial agreement with the customer to maintain any certificate of deposit or other evidences of the deposits so received or placed. Depositors for these purposes shall include the state or any governmental entity.






Part 7 - Deposits in Banks

§ 45-2-701 - Interest on accounts.

Banks shall be invested with the right and power to receive money on deposit, allowing therefor to the depositor, if the corporation chooses so to contract, interest at a rate not in excess of the maximum rate of interest authorized by the laws of the United States or by regulations issued under authority of these laws to be paid on deposits by member banks of the federal reserve system or by nonmember banks whose deposits are insured by the federal deposit insurance corporation, whichever is lower.



§ 45-2-702 - Deposit of minor.

A bank may operate a deposit account in the name of a minor or in the name of two (2) or more persons, one (1) or more of whom are minors, with the same effect upon its liability as if the minors were of full age.



§ 45-2-703 - Deposits in two or more names -- Multiple-party deposit accounts.

(a) When a deposit has been made or is hereafter made, in any bank, in the names of two (2) or more persons, payable to either, or survivor, the deposit, or any part of the deposit, or any interest or dividend on the deposit, may be paid to either person, whether the others are living or not; and the receipt or acquittance of the person so paid shall be a valid and sufficient release and discharge to the bank for any payment so made. Any balance so created, including, but not limited to, any balance held by spouses, shall be subject to assignment by, or the claim of any creditor of, either depositor, as if the depositor were the sole owner of the funds; provided, that if the creditor realizes its claim by any means other than enforcement of an assignment, pledge, or the grant of a security interest made by any one (1) of the depositors, any other depositor not indebted to the creditor may, by commencing a separate action against the creditor, establish the rights that the depositor may have in the funds.

(b) A bank paying a survivor in accordance with subsection (a) is not liable for any estate, inheritance or succession tax due this state.

(c) As used in subsections (c)-(f), "multiple-party deposit account" means a deposit account, including a certificate of deposit, established in the names of, payable to, or in form subject to withdrawal by two (2) or more natural persons, or any of them, including, but not limited to, an account of the type described in subsection (a).

(d) (1) When opening a multiple-party deposit account, or amending an existing deposit account so as to create a multiple-party deposit account, each bank shall utilize account documents that enable the depositor to designate ownership interest therein in terms substantially similar to the following:

(A) Joint tenants with right of survivorship;

(B) Additional authorized signatory; and

(C) Other deposit designations that may be acceptable to the bank.

(2) Account documents that enable the depositor to indicate the depositor's intent of the ownership interest in any multiple-party deposit account may include any of the following:

(A) The signature card;

(B) The deposit agreement;

(C) A certificate of deposit;

(D) A document confirming purchase of a certificate of deposit; or

(E) Other documents provided by the bank or deposit institution that indicate the intent of the depositor.

(e) Accounts described in subsection (c) shall establish the following interests:

(1) A designation of joint tenants with right of survivorship, or substantially similar language, shall be conclusive evidence in any action or proceeding of the intentions of all named that title vests in the survivor;

(2) The designation of a person as an additional authorized signatory, or substantially similar language, shall be conclusive evidence in any action or proceeding that the person so designated has power of attorney with respect to the account and is not an owner of the account;

(3) Other designations acceptable to the bank shall establish interests in accordance with their respective provisions; and

(4) In the absence of any specific designation in accordance with subsection (d), property held under the title, tenancy by the entireties, carries a right of survivorship; property held under the title, joint tenancy, carries no right of survivorship unless a contrary intention is expressly stated. Any other person to whose order the accounts or certificate of deposit is subject shall be presumed to have power of attorney with respect to the account or certificate of deposit and not to be an owner of the account or certificate of deposit. The presumptions may be rebutted by clear and convincing evidence presented in the course of legal or equitable proceedings. Final judicial determinations contrary to the presumptions shall not affect a bank's earlier payment in accordance therewith, or the limitations on liability conferred by § 45-2-707(a) and (b).

(f) Without incurring any liability, any bank may, but shall not be required to, provide to depositors disclosures in form similar to the following:

(1) Joint tenants with right of survivorship. This designation means that the deposit account or certificate of deposit shall become the property of each owner as joint tenants, and that the survivor is entitled to all moneys in the account or represented by the certificate even if the first person to die had a will specifically directing disposition to someone else. The bank may release all moneys in the account or represented by the certificate to, or honor checks or orders drawn by, or withdrawal requests from, the survivor upon the death of any joint tenant; and

(2) Additional authorized signatory. This designation means that the person named as additional authorized signatory shall have authority during the lifetime of one (1) or more owners to withdraw moneys from the deposit account or represented by the certificate of deposit. Moneys remaining in the account or represented by the instrument upon the owner's death shall become part of the deceased owner's estate, subject to the deceased person's will or applicable law if the deceased person left no will. The bank may release all moneys in the account or represented by the certificate to, or honor checks or orders drawn by, or withdrawal requests from, the authorized signatory until notified of revocation of the authority.

(g) Subsections (c)-(f) shall not apply to any accounts in existence prior to January 1, 1989.



§ 45-2-704 - Deposits in trust -- Contracts with bank for payable-on-death accounts -- Living trusts.

(a) (1) Whenever any deposit is made in any bank by any person in trust for another, and no other or further notice of the existence and terms of a legal and valid trust is given in writing to the bank, the bank is entitled to deem the following with respect to the deposit, that:

(A) The person designated as trustee is the owner of the deposit account;

(B) The owner retains the right during the owner's lifetime to withdraw, assign or pledge the balance of the deposit account, in whole or in part, as though no survivor beneficiary had been named, and to delete or change a survivor beneficiary; and

(C) The interest of a person designated as beneficiary shall not vest until the death of the owner, or in the case of joint owners, until the death of the last surviving owner, and the interest shall be subject to any lien, assignment, pledge, right of offset or other claim that the bank could have asserted against the owner.

(2) No change in the designation of the survivor beneficiary is valid unless executed on a form and in a manner prescribed by the bank.

(3) The following terms shall be deemed to apply to the account, unless the owner notifies the bank otherwise:

(A) The interest of the beneficiary in the account vests, only if the beneficiary survives the last surviving owner;

(B) Multiple beneficiaries surviving the last surviving owner shall be entitled to equal shares of the account; and

(C) If no beneficiary survives, the account shall remain in the estate of the last surviving owner.

(4) When a deposit account is so established, the account, or any part of the account, or any interest in the account, may be paid to any owner during the owner's lifetime. On the death of the last surviving owner, the deposit account, or any part of the account, or interest in the account, unless otherwise provided by notice to the bank and its acknowledgement, may be paid either:

(A) To each designated beneficiary in equal shares; or

(B) To all beneficiaries as tenants in common, the duty of any apportionment among beneficiaries devolving to the beneficiary or beneficiaries receiving payment; and the receipt or acquittance of the person or persons so paid shall be a sufficient release and discharge of the bank from liability to any person for payment.

(5) In the event that any beneficiary, or any other person, contests any payment to a beneficiary, the bank may interplead the funds into a general sessions court, circuit court, or probate court with appropriate jurisdiction. A bank initiating an interpleader action shall be entitled to recover from the funds tendered the costs of the action, including reasonable attorneys' fees.

(6) In determining persons to be paid, or shares to be paid, if a bank chooses to pay more than one (1) beneficiary, a bank is entitled to presume the survival of an owner, or beneficiary, and no payment need be made to a beneficiary until the person's entitlement by right of survivorship is confirmed by official death certificate or other proof acceptable to the bank.

(b) (1) Any person, or persons jointly as tenants with right of survivorship, owning a deposit account may enter into a written contract with any bank whereby the balance of the deposit account may be made payable on the death of the last surviving owner to another person or persons, notwithstanding any provisions of law to the contrary.

(2) In creating the account, "payable-on-death" or "payable on the death of" may be abbreviated to "P.O.D."

(3) The contract shall be deemed to contain a right on the part of an owner during the owner's lifetime both to withdraw, assign or pledge the balance of the deposit account, in whole or in part, as though no death payee had been named, and to delete or change a designated death payee.

(4) The interest of a death payee shall be deemed not to vest until the death of the owner, or, in the case of joint owners until the death of the last surviving owner, and the interest shall be subject to any lien, assignment, pledge, right of offset or other claim that the bank could have asserted against the owner.

(5) The following terms shall apply to the account, unless the contract provides otherwise:

(A) The interest of a death payee in the account vests only if the payee survives the last surviving owner;

(B) Multiple death payees surviving the last surviving owner shall be entitled to equal shares of the account; and

(C) If no death payees survives, the account shall remain in the estate of the last surviving owner.

(6) No change in the designation of a death payee shall be valid unless executed on a form and in a manner prescribed by the bank and authorized by all account owners living at the time of the change.

(7) (A) When a deposit account is so established, the account, or any part of the account or any interest in the account, may be paid to any owner during the owner's lifetime. On the death of the last surviving owner, the deposit account, or any part of the account or any interest in the account, unless otherwise provided in the contract, may be paid either:

(i) To each designated death payee in equal shares; or

(ii) To all death payees as tenants in common, the duty of any apportionment among death payees devolving to the death payee or payees receiving payment; (B) The receipt or acquittance of the person or persons paid shall be a sufficient release and discharge of the bank from liability to any person for payment.

(8) In the event that any death payee or any other person contests any payment to a death payee, the bank may interplead the funds into a general sessions court, circuit court, or probate court with appropriate jurisdiction. A bank initiating an interpleader action shall be entitled to recover from the funds tendered the costs of the action, including reasonable attorneys' fees.

(9) In determining persons to be paid, or shares to be paid, if a bank contracts or chooses to pay more than one (1) death payee, a bank is entitled to presume the survival of an owner, or death payee, and no payment need be made to a death payee until the person's entitlement by right of survivorship is confirmed by official death certificate or other proof acceptable to the bank.

(c) No bank so paying the survivor or death payee shall be liable for any estate, inheritance or succession taxes due this state.

(d) (1) Notwithstanding any provision of this section or any other law to the contrary, nothing contained within this section shall be construed to prevent a living trust from being designated as a beneficiary of a payable-on-death account.

(2) Prior to accepting the designation of a living trust as beneficiary, a bank may require the account owner to deliver a copy of:

(A) Certificate or affidavit of trust:

(i) In the form and containing the information required by the bank;

(ii) Signed by the grantor, trustee or both; and

(iii) Notarized; or

(B) Other documents establishing the trust as may be acceptable to the bank.

(3) A bank may rely on the continuance of the trust and the information provided in the certificate, affidavit or other documentation, until the bank receives actual notice of any amendment, revocation or change, including, but not limited to, appointment of a co-trustee or successor trustee, or removal of a trustee. Actual notice shall not be effective until delivery of documentation acceptable to the bank to support the amendment, revocation or change.



§ 45-2-705 - Final adjustment of statements of account.

(a) When a statement of account has been rendered by a bank to a depositor or has been mailed to the depositor's last known address, showing the condition of the depositor's account, the account shall, after the period of six (6) years from the date of the rendition of the statement, in the event no objection to the statement in writing has been theretofore made by the depositor or suit brought to correct same, be deemed finally adjusted and settled and its correctness conclusively presumed, and the depositor shall thereafter be barred from questioning the account for any cause. Banks shall accordingly not be required to preserve or keep their records or files relating thereto for a longer period than six (6) years.

(b) Nothing herein shall be construed to relieve the depositor from the duty now imposed by law of exercising due diligence in the examination of the account and vouchers, if any, accompanying the statement, when rendered by the bank and of immediate notification to the bank upon discovery of any error therein, nor from the legal consequences of neglect of that duty.



§ 45-2-706 - Adverse claim to bank deposit.

Notice to any bank of an adverse claim to a deposit standing on its books to the credit of any person shall not be effectual to cause the bank to recognize the adverse claimant unless the adverse claimant shall procure a restraining order, injunction or other appropriate process against the bank from a court of competent jurisdiction.



§ 45-2-707 - Powers of attorney.

(a) A bank, which for the purposes of this section also includes a lessor, as defined in § 45-2-901, may recognize the authority of a power of attorney authorizing in writing an attorney-in-fact to operate, in whole or in part, the account of a depositor, or to access a customer's safe deposit box, until the bank receives written notice of the revocation of this authority.

(b) Written notice of the death or adjudication of incompetency of the depositor or customer shall constitute written notice of revocation of the authority of the attorney-in-fact, except where the Uniform Durable Power of Attorney Act, compiled in title 34, chapter 6, part 1, is applicable. Until the bank receives written notice of adjudication of incompetency of the depositor, the bank's authority to recognize a power of attorney shall not be rendered ineffective by the incompetency, whether existing at the time the power of attorney is granted or at the time the bank acts upon it.

(c) Notwithstanding that a bank has received written notice of revocation of the authority of the attorney-in-fact, it may, until ten (10) days after receipt of notice, pay any item made, drawn, accepted or endorsed by the attorney-in-fact prior to the revocation; provided, that the item is otherwise properly payable.

(d) No bank shall be liable for damages, penalty or tax by reason of any payment made or property withdrawn pursuant to this section.



§ 45-2-708 - Payment when no executor or administrator qualifies.

(a) (1) Notwithstanding § 30-2-317, where no executor or administrator of a deceased depositor has qualified and given notice of the person's qualifications to the bank, the bank may, in its discretion, and at any time after thirty (30) days from the death of the depositor, pay out of all accounts, maintained with it by the depositor in an individual capacity, all sums that do not exceed ten thousand dollars ($10,000) in the aggregate:

(A) To the executor named in any will known to the bank; or

(B) In the absence of knowledge of a purported will naming a surviving executor to:

(i) A creditor for expenses of the funeral;

(ii) A creditor for the expenses of the last illness;

(iii) The surviving spouse; and

(iv) The next of kin.

(2) In the case of conflicting claims, the order of priority shall be that set out in subdivision (a)(1)(B).

(b) The receipt of any guardian, administrator or executor, duly appointed or qualified by the courts of this state, or any other state, acknowledging the payment or transfer of funds, standing in the name of the person whose estate the fiduciary represents, in the form of deposits in banking institutions, shall be a good and sufficient acquittance for payment or transfer and shall constitute a valid defense in favor of the banks against the demands or claims of all parties.

(c) No bank shall be liable for damages, penalty or tax by reason of any payment made pursuant to this section.



§ 45-2-709 - Reserve against deposits.

A state bank shall maintain a reserve against deposits in the form and manner that the commissioner prescribes by regulation. In promulgating regulations hereunder, the commissioner shall consider the reserve requirements of the federal Monetary Control Act of 1980, 94 Stat. 132, and the liquidity needs of state banks.



§ 45-2-710 - Statute of limitations.

An action to enforce the obligation of a bank to pay all or part of the balance of a deposit account or certificate of deposit, collectively a deposit, must be commenced within six (6) years of the earlier of the following:

(1) The time that the six-year statute of limitations period begins to run under § 47-3-118(e)(1), if the deposit is a certificate of deposit subject to title 47, chapter 3; or

(2) The later of:

(A) The maturity date of the deposit, as set forth in the applicable original contract of deposit;

(B) The due date of the deposit indicated in the bank's last written notice of renewal sent pursuant to § 45-2-618;

(C) The date of the last written communication from the bank recognizing the bank's obligation with respect to the deposit; or

(D) The last day of the taxable year for which the owner of the deposit last reported interest income earned on the deposit on either a federal or state income tax return.



§ 45-2-711 - Payment and negotiation of check when no estate has been opened or the estate has been closed.

(a) (1) Notwithstanding § 30-2-317, where no executor or administrator of a decedent has qualified and given notice of the person's qualifications to the bank, or where the qualified executor or administrator of a decedent has been discharged and a check or checks made payable to the decedent is presented to the bank for payment or collection, the bank may, in its discretion, and at any time after ninety (90) days from the death of the deceased, negotiate or send for collection and pay out the proceeds of one (1) or more checks made payable to the deceased, whether written or electronic, all sums that do not exceed two thousand five hundred dollars ($2,500) in the aggregate:

(A) To the executor named in any will known to the bank whether probated or not;

(B) To any personal representative appointed by a court whether active or discharged; or

(C) In the absence of knowledge of a purported will naming a surviving executor or an administrator to the:

(i) Surviving spouse; or

(ii) Next of kin.

(2) In the case of conflicting claims, the order of priority shall be that set out in subdivision (a)(1).

(b) The receipt of any guardian, administrator or executor, duly appointed or qualified by the courts of this state, or any other state, or of any spouse or next of kin acknowledging the negotiation, payment or transfer of funds of a check, standing in the name of the person whose estate the fiduciary represents, shall be a good and sufficient acquittance for payment or transfer and shall constitute a valid defense in favor of the bank against the demands or claims of all parties.

(c) The negotiation or payment of a check under this section without an endorsement of the payee or with the endorsement of a person authorized by this section to negotiate the check shall not be a violation of or give rise to any claim under title 47, chapter 3 or 4.

(d) No bank shall be liable for damages, penalty or tax by reason of any payment made pursuant to this section.



§ 45-2-712 - Acknowledgement or affidavit; guaranty.

(a) A bank shall require any persons seeking to cash checks payable to a decedent as provided in § 45-2-711 to deliver to the bank an affidavit, given under the penalty of perjury, in a form acceptable to the bank that, at the minimum, contains the following:

(1) The name of the decedent;

(2) The decedent's date of death;

(3) The amount and payor of any checks, if the funds are from checks or electronic payments;

(4) The identity of the creditor or creditors to whom the funds are to be paid, if the funds are to be paid directly to a creditor of the decedent or the decedent's estate; and

(5) If the funds are to be paid other than to a creditor of the decedent or the decedent's estate, the affiant shall:

(A) Identify the decedent's surviving spouse and heirs at law, and provide their residence addresses; and

(B) Affirmatively state that:

(i) There are no unpaid creditors of the decedent;

(ii) There are no unpaid income, gift, estate, inheritance or other transfer taxes owed by the decedent or the estate of the decedent; and

(iii) The funds distributed to the affiant will be distributed by the affiant as provided in any will or testamentary document or in appropriate shares to the decedent's heirs at law.

(b) A bank may, in its discretion, require any persons seeking to collect monies from a deceased depositor's account or accounts, as provided in § 45-2-708, to deliver to the bank an affidavit, given under penalty of perjury in a form acceptable to the bank as provided in subsection (a).

(c) A bank may require any person who obtains funds from a deposit account pursuant to § 45-2-708 or to negotiate checks pursuant to § 45-2-711 to provide an indemnity and guarantee to the bank in the amount of the funds obtained.






Part 8 - Deposit Insurance

§ 45-2-801 - Membership in federal deposit insurance corporation authorized.

Any state bank is empowered, on the authority of its board of directors or the majority of the board, and with the approval of the commissioner, to enter into contracts, incur obligations and generally to do and perform any and all acts and things whatsoever necessary or appropriate in order to take advantage of any and all memberships, loans, subscriptions, contracts, grants, rights or privileges that may at any time be available or inure to banking institutions or to their depositors, creditors, stockholders, conservators, receivers or liquidators, by virtue of those provisions of § 8 the Federal Banking Act of 1933, § 12B of the Federal Reserve Act, which established the federal deposit insurance corporation, and in order to provide for the insurance of deposits or to take advantage of any other provisions of that or any other act or resolution of congress to aid, regulate or safeguard banking institutions or their depositors, including any amendments or substitutions; and to subscribe for and acquire any stock debentures or other types of insurance of the federal deposit insurance corporation and to comply with all lawful regulations and requirements from time to time issued or made by that corporation.



§ 45-2-802 - Appointment of federal deposit insurance corporation as receiver of state bank -- Powers and duties.

(a) The federal deposit insurance corporation may be appointed receiver of any state bank, the deposits in which are to any extent insured by that corporation and that has been closed on account of inability to meet the demands of its depositors, or otherwise by the law of Tennessee.

(b) The commissioner, after taking possession of a state bank, shall have the right to appoint the federal deposit insurance corporation as receiver.

(c) Upon acceptance of the appointment as receiver, the federal deposit insurance corporation shall not be required to post bond or security.

(d) If the corporation accepts the appointment, it shall have and possess all of the duties, powers, and privileges provided by the laws of this state with respect to receivers of closed banks, except insofar as the duties, powers, and privileges are in conflict with the Federal Deposit Insurance Act. In addition, the federal deposit insurance corporation as receiver shall have the right to make an emergency sale of assets of a closed bank, as provided in part 15 of this chapter.



§ 45-2-803 - Subrogation rights of federal deposit insurance corporation on payment of insured deposits.

Whenever any state bank is closed and the federal deposit insurance corporation has paid or made available for payment the insured deposit liabilities of the closed institution, the corporation, regardless of whether it has become liquidating agent, shall be and become subrogated to all rights against the closed bank of the owners of the deposits in the same manner and to the same extent as subrogation of the corporation is provided for in subsection (1) of § 12B of the Federal Reserve Act, § 8 of the Banking Act of 1933, in the case of the closing of a national bank, and shall be generally subrogated to all rights of the depositors as provided by the laws of Tennessee; provided, that the rights of depositors and other creditors of the closed institution shall be determined in accordance with the applicable provisions of the laws of this state.



§ 45-2-804 - Commissioner to furnish deposit insurance corporation copies of examinations and other information.

The commissioner may furnish to the corporation, or to any official or examiner of the corporation, a copy or copies of any or all examinations made of the bank, and of any or all reports made by same, and shall give access and disclose to the corporation, or any official or examiner of the corporation, any and all information possessed by the office of the commissioner with reference to the conditions or affairs to the insured institution.



§ 45-2-805 - Loans to closed banks -- Security -- Sale of assets.

(a) With respect to any bank that is now or may hereafter be closed on account of inability to meet the demands of its depositors, or by action of the commissioner or of a court, or by action of its directors, or in the event of its insolvency or suspension, the commissioner and/or the receiver or liquidator of the institution, with the permission of the commissioner, may borrow from the federal deposit insurance corporation and pledge or mortgage any part or all of the assets of the institution to the corporation as security for a loan by it; provided, that where the corporation is acting as the receiver or liquidator, the order of a court of record of competent jurisdiction shall be obtained first approving the loan. The commissioner, upon the order of a court of record of competent jurisdiction, and upon a like order and with the permission of the commissioner, the receiver or liquidator of the institution may sell to the corporation any part or all of the assets of the institution.

(b) This section shall not be construed to limit the power of any bank, the commissioner or receivers or liquidators to pledge or sell assets in accordance with any existing law.



§ 45-2-806 - Depositories of public funds exempt from security requirements to extent of deposit insurance.

Notwithstanding any provisions of the existing laws of this state that may require security for the deposit of the public funds of the state or of any political subdivision of the state or of any municipality created under the laws of the state, in the form of a surety bond, deposit of collateral or otherwise, hereafter no bank receiving the deposits shall be required to furnish any security for the deposits, to the extent that the deposits are now insured under § 8 of the Banking Act of 1933, compiled in 12 U.S.C. §§ 1811 et seq.






Part 9 - Safe Deposit and Safekeeping

§ 45-2-901 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Agent" means any person duly authorized in writing by a lessee to enter a safe deposit box rented by the lessee, whether the person be denominated as "agent," "deputy," "attorney-in-fact," or otherwise. The agent's authority shall be established and shall continue until revoked, both in accordance with § 45-2-707;

(2) "Fiduciary" means trustee, agent, executor, administrator, committee, guardian or conservator for a minor or other incompetent person, receiver, trustee in bankruptcy, assignee for creditors or any holders of a similar position of trust;

(3) "Lessee" means a person contracting with a lessor for the use of a safe deposit box;

(4) "Lessor" means a bank or subsidiary corporation of a bank renting safe deposit facilities, and includes a safe deposit company organized and operating under the jurisdiction of the department solely for the purpose of leasing safe deposit facilities; and

(5) "Safe deposit box" means a safe deposit box, vault, or other safe deposit receptacle maintained by a lessor and the rules relating thereto apply to property or documents kept in safekeeping in the bank's vault.



§ 45-2-902 - Authority to engage in leasing safe deposit facilities -- Liability of lessor.

Any bank has the right to construct a vault on its real estate, or on premises leased by it, or to rent any vault that, in the judgment of the directors, will provide reasonable means of safety against loss by theft, fire or other cause, in which vault may be placed safes, boxes, or receptacles, for the keeping of jewelry, diamonds, gold, bank notes, bonds, notes, and other valuables, and that may be rented by the bank to other persons on the terms agreed to by the parties, but it is understood that in no event shall the bank be liable for any loss of the jewelry, diamonds, gold, bank notes, bonds, notes, or other valuables by theft, robbery, fire, or other cause, the bank not being the insurer of the safety of the property, nor in any manner liable for the safety of the property. The bank is not required to take any note of property thus deposited, as the person who rents a safe, box, or receptacle is, for the term of the lease, the owner thereof.



§ 45-2-903 - Access by fiduciaries.

(a) Where a safe deposit box is made available by a lessor to one (1) or more fiduciaries, the lessor may, except as otherwise expressly provided in the lease or the writings pursuant to which the fiduciaries are acting, allow access thereto to any one (1) or more of the fiduciaries or to any agent authorized in writing by any one (1) or more of the fiduciaries.

(b) The lessee, the lessee's estate or any successor fiduciary is bound by any dealings between the agent and the lessor pursuant to a power granting the agent access to a safe deposit box until the lessor has written notice of revocation of that power.



§ 45-2-904 - Lease to minor.

A bank may lease a safe deposit box to and in connection therewith deal with a minor with the same effect as if leasing to and dealing with a person of full legal capacity.



§ 45-2-905 - Death of persons having access.

(a) No lessor shall rent any safe deposit box without first requiring all persons entitled to access to the safe deposit box to agree in writing to notify the lessor of the death of a sole or last surviving lessee of the safe deposit box, and all persons having the right of access to the safe deposit box, upon the death of the other person having the right of access to the safe deposit box, before seeking access, shall notify the lessor of the death of the lessee, and the lessor may rely conclusively upon the absence of notification in allowing a person with a right of access to enter the box.

(b) Access to a safe deposit box shall be in accordance with the agreement between a lessor and lessee or lessees. The death of a person authorized access to a safe deposit box by the agreement shall not terminate the access of others so authorized in all cases where there is a surviving lessee, whether the surviving lessee is an individual, trust, corporation or other entity, unless further access is restricted by the agreement or by court order.

(c) Upon the death of the sole or last surviving lessee of a safe deposit box, access is authorized as follows:

(1) The duly qualified executor or administrator of the lessee may have access to and remove contents from the safe deposit box, without inventory unless an inventory is required by the lessor or by court order;

(2) In order to search for and remove any written instrument purporting to be the lessee's last will and testament, or any writing relating to a burial plot or burial instructions, or any writing purporting to be an insurance policy on the life of the lessee, a lessor shall permit a person named in a court order for that purpose, or if no order has been served upon the lessor, the lessee's spouse, parent, adult sibling or adult descendant, or a person named as executor in a copy of the lessee's purported will provided to the lessor, or any person with a right of access to the safe deposit box immediately prior to the death of the lessee, to open the safe deposit box with an officer or employee of the lessor and remove the documents. A record of items removed from the box by the person authorized entry shall be made by the lessor and the other person. If a purported will is found that does not name as executor the person conducting the will search with the lessor's representative, the lessor may make a copy thereof and mail or deliver it to the executor named therein, or to the court having jurisdiction of the decedent's estate according to the decedent's domicile as declared in the instrument; and

(3) If an executor or administrator of the lessee's estate has not requested access to the contents within sixty (60) days following the lessee's death, the lessor may then permit access by the surviving spouse or any next-of-kin of the lessee for the purposes of inventory and the removal of contents. Prior to removal, an officer or employee of the lessor and the surviving spouse or next-of-kin of the lessee shall inventory the contents of the box and prepare a record thereof to be retained by the lessor.

(d) Upon the death of the sole or last surviving lessee, the lessor shall notify the department of revenue of the death of the lessee and the existence of a safe deposit box within thirty (30) days of the time the lessor has actual knowledge of the lessee's death. The lessor shall retain records made pursuant to subsection (c) for a period of three (3) years after entry. Chapter 10 of this title notwithstanding, the lessor shall provide copies of the record to the department upon its request, to the executor or administrator of the decedent upon request, and to any party designated by court order, and the lessor may elect to provide copies to any person authorized access to the box at the time of the decedent's death, or to any person having a degree of kinship to the decedent equal to that of the next-of-kin who received contents following the death of the decedent.

(e) A lessor shall not be liable to any person for the removal or loss of any contents from a safe deposit box during a period of access by an executor or administrator of a deceased lessee, or by any other person or persons authorized access to open and examine contents, whether the property removed or lost is that of the decedent's estate, a surviving lessee, or any other person, and the lessor is entitled to its expenses in defending against such a claim of liability.

(f) To the extent that there is a conflict between this section and § 67-8-417 or § 67-8-418, this section shall control.



§ 45-2-906 - Adverse claims to contents of safe deposit box.

(a) An adverse claim to the contents of a safe deposit box, or to property held in safekeeping, is not sufficient to require the lessor to deny access to its lessee unless:

(1) The lessor is directed to do so by order of a court of competent jurisdiction; or

(2) The safe deposit box is leased or the property is held in the name of the lessee with the addition of words indicating that the contents or property are held in a fiduciary capacity, and the adverse claim is supported by a written statement of facts disclosing that it is made by or on behalf of a beneficiary and that there is reason to know that the fiduciary will misappropriate the trust property.

(b) A claim is also an adverse claim where one (1) of several lessees claims, contrary to the terms of the lease, an exclusive right of access, or where one (1) or more persons claim a right of access as agents or officers of a lessee to the exclusion of others as agents or officers, or where it is claimed that a lessee is the same person as one using another name.



§ 45-2-907 - Special remedies for nonpayment of rent.

(a) Notice. If the rental due on a safe deposit box has not been paid, the lessor shall, not sooner than thirty (30) days nor later than four (4) years after the rental was due, send a notice by certified mail, return receipt requested, or by registered mail to the last known address of the lessee, stating that unless payment of the rental is made within thirty (30) days after the date of the notice:

(1) The safe deposit box will be opened and its contents stored for a minimum of one (1) year at the expense of the lessee;

(2) Without additional notice to the lessee, the contents may be offered for sale and unsold or unsalable items will be destroyed; and

(3) The proceeds of the sale, less expenses, unpaid rental charges, and storage will be transferred to the state treasurer pursuant to title 66, chapter 29, part 1.

(b) Inventory and Report to State Treasurer. If the rental is not paid within thirty (30) days from the mailing of the notice, the box shall be opened in the presence of an officer or employee of the lessor and a notary public who also may be, but is not required to be, an officer or employee of the lessor. Those persons shall take an inventory of the contents of the safe deposit box. The contents, together with the inventory, shall be sealed in a package by the notary public who shall write on the outside the name of the lessee and the date of the opening. The lessor shall report the name and last known address of the lessee and the contents of the box, as attested by the notary public, to the state treasurer pursuant to title 66, chapter 29, part 1. The report shall be delivered to the state treasurer in a format as prescribed by the state treasurer and shall be due on May 1 of the year following the calendar year in which the box is opened. The package shall then be retained by the lessor at a rental not exceeding the rental charges for the box.

(c) (1) Disposition of Property. Prior to an auction or sale, the following types of property may be rejected as unsalable by an independent appraiser, an auctioneer, or the lessor and disposed of in the following manners:

(A) Documents or writings of a private nature having little or no apparent value may be destroyed by the lessor;

(B) Coins or currency with a face value of twenty dollars ($20.00) or less each that are valued at no more than twice the face value, shall be treated as proceeds from a sale and deposited as provided in subsection (e);

(C) Coins or currency with a face value of greater than twenty dollars ($20.00) each that are valued at one hundred twenty-five percent (125%) or less of face value, shall be treated as proceeds from a sale and deposited as provided in subsection (e);

(D) Any tangible item having an estimated sale value of less than twenty-five dollars ($25.00) may be destroyed by the lessor; provided, that the aggregate value of the items for a specific lessee does not exceed two hundred fifty dollars ($250); and

(E) Any tangible property including, but not limited to, stocks, bonds and promissory notes, shall be delivered to the state treasurer pursuant to title 66, chapter 29, part 1.

(2) A current version of any recognized numismatist publication may be utilized for purposes of valuation of coins and currency.

(d) Sale of Property. If the contents of the safe deposit box have not been claimed and redeemed by the payment of charges within one (1) year after filing the report with the state treasurer, but not before May 1 of the succeeding year, the lessor shall sell the contents of the box at public auction or by other commercially reasonable sale at whatever time and place affords, in the judgment of the lessor, the most favorable price for the property involved. For purposes of this section, "commercially reasonable" includes, but is not limited to, a sale that would be commercially reasonable under § 47-9-610, or a sale, or sale methodology, that is approved by the commissioner of financial institutions. A lessor may sell the contents of safe deposit boxes in a sale conducted exclusively for the lessor, or in a sale conducted jointly for the lessor and any number of other financial institutions or other entities. The time, place and manner of any public sale shall be posted conspicuously on the premise, of the lessor and advertised once in a newspaper of general circulation in the community, or in some other commercially reasonable manner of advertising. Property sold through other than a public auction shall be appraised, in writing, by a person who does not acquire the appraised contents and who is regularly engaged in the business of appraising, buying or selling like merchandise, or any other combination thereof. Firearms shall be sold through a federal firearm licensed dealer, or if sold at public auction, through an auctioneer who possesses a federal firearm license.

(e) Disposition of sale proceeds. The monetary proceeds resulting from any sale conducted pursuant to this section, after deducting accumulated charges, including a proportionate share of the expense of advertising and conducting the sale, shall be deposited to the credit of the lessee in any existing account maintained by the lessor on behalf of the lessee; provided, that the deposit shall not constitute account activity under title 66, chapter 29, part 1. If no account exists, proceeds shall be delivered to the state treasurer pursuant to title 66, chapter 29, part 1.

(f) Immunity for Destruction of Property. Property offered for sale at a public auction or other commercially reasonable sale for which no purchaser exists shall be destroyed by the lessor and no action or proceeding may be maintained against the lessor, the independent appraiser or auctioneer, the state treasurer or any of their employees for or on account of the action. If, prior to the sale, the property is rejected by an independent appraiser or auctioneer in accordance with subsection (c), the property shall be destroyed by the lessor and no action or proceeding may be maintained against the lessor, the independent appraiser or auctioneer, the state treasurer or any of their employees for or on account of the action.

(g) Final Report. After disposition of all contents of a safe deposit box, the lessor shall provide to the state treasurer an updated inventory on the contents of the box, together with property not sold pursuant to subdivision (c)(5). The report shall include information that the state treasurer may, by rule and regulation, direct.






Part 10 - Fiduciary Powers

§ 45-2-1001 - Company authorized to act as fiduciary.

(a) No company shall act as a fiduciary in this state except:

(1) A state trust company;

(2) A state bank authorized to act as a fiduciary;

(3) A savings association or savings bank organized under the laws of this state and authorized to act as a fiduciary;

(4) A national bank having its principal office in this state and authorized by the comptroller of the currency to act as a fiduciary pursuant to 12 U.S.C. § 92a;

(5) A federally chartered savings association or savings bank having its principal office in this state and authorized by its federal chartering authority to act as a fiduciary;

(6) An out-of-state bank with a branch in this state established or maintained pursuant to this chapter, or a trust office authorized by the commissioner pursuant to this chapter;

(7) An out-of-state trust company with a trust office authorized by the commissioner pursuant to this chapter;

(8) A foreign bank with a trust office authorized by the commissioner pursuant to this chapter; or

(9) A private trust company to the extent authorized by the commissioner pursuant to this chapter.

(b) No company shall engage in an unauthorized trust activity. No company shall be deemed to be subject to this chapter and chapter 1 of this title, regulating fiduciary activities to the extent that the company's activities are permitted by existing statutory authority or are customarily performed as a traditional incident to the company's regular business activities.

(c) (1) A bank authorized to act as a fiduciary, which includes a trust company for the purposes of this section and §§ 45-2-1002 -- 45-2-1006, having and maintaining paid-in capital and surplus of five hundred thousand dollars ($500,000), may be appointed a fiduciary or cofiduciary by any person or any court having jurisdiction and authority to appoint fiduciaries.

(2) When appointed as a fiduciary for a minor or other incompetent person, a bank shall have only the custody, control, management and administration of the property or estate of the person.

(3) The personal care and custody of any minor or other incompetent person shall be committed and confided to those individuals who would otherwise be entitled by law to the guardianship or care and custody of the person of the minor or incompetent person.



§ 45-2-1002 - Fiduciary powers.

(a) Unless otherwise expressly provided by statute, a bank acting as a fiduciary shall have, alone or with others, all of the rights, powers, privileges and immunities, and be subject to the same liabilities and duties as an individual fiduciary under like circumstances. The fiduciary powers include, but are not limited to, the power to act as:

(1) Fiduciary as defined in § 35-2-102;

(2) Custodian of property;

(3) Agent or attorney-in-fact;

(4) Registrar or transfer agent of securities;

(5) Fiscal agent or any political entity, public body, corporation, unincorporated association or individual;

(6) Investment advisor;

(7) Insurer of titles to, mortgages on, and other interests in any real estate; and

(8) Guarantor of the payment of bonds owned by other persons.

(b) A bank acting as fiduciary shall have the same investment powers as an individual fiduciary under like circumstances and other investment powers that are provided by law. In exercising the powers, a bank shall, unless otherwise authorized by law or by the instrument creating the relationship, exercise the judgment and care, under the circumstances then prevailing, or as related to the specific purposes for which the fiduciary relationship was created, that persons of prudence, discretion, and intelligence exercise in the management of their own affairs under like circumstances. Within the limitation of the foregoing standard, a bank, as fiduciary, is authorized to acquire and retain interests in every kind of property, real, personal or mixed, and every kind of investment, specifically including, but not by way of limitation, bonds, debentures, and other corporate and governmental obligations, insurance policies, stocks, rights, warrants, and securities of any open or closed-end management fund that persons of prudence, discretion, and intelligence acquire for their own account; and within the limitations of the same foregoing standard, the bank may retain property properly acquired, without limitation as to time and without regard to its suitability for original purchase.

(c) A bank, acting as fiduciary in any capacity for which an annual or periodic court accounting is required, shall not be required to exhibit to the court or the clerk thereof the originals or copies of receipts and cancelled checks for disbursements or distributions made by the fiduciary to support the accounting; provided, that the accounting consists of the bank's computer prepared statements showing all income and principal transactions for the accounting period, but the court may require that receipts and cancelled checks be exhibited for the final distribution of assets on termination or transfer of the account to a successor.



§ 45-2-1003 - Segregation and registration of fiduciary assets -- Nominee.

(a) (1) A bank or trust company holding any asset as a fiduciary, cofiduciary, agent for a fiduciary or custodian shall segregate the assets from any other assets of the bank except as may be expressly provided otherwise by law or by the instrument creating the fiduciary relationship and the asset may be kept by the bank or trust company.

(2) Stocks, bonds, and other securities may be held by the bank or trust company in a manner such that all certificates representing the securities from time to time constituting the assets of a particular estate, trust or other fiduciary account are held separate from those of all other estates, trusts, or fiduciary accounts; or, in a manner such that certificates representing securities of the same class of the same issues from time to time constituting assets of particular estates, trusts, or other fiduciary accounts are held in bulk, without certification as to ownership attached; provided, that a bank or trust company when operating under the aforementioned method of safekeeping securities shall be subject to the rules and regulations now in effect or hereinafter promulgated by the state banking board with regard to state-chartered institutions and the comptroller of the currency in the case of national banking institutions.

(3) A bank or trust company holding the securities in bulk may also merge certificates of small denominations into one (1) or more certificates of large denominations and all banks or trust companies acting as a fiduciary with regard to the securities shall on demand certify in writing the securities held by it for any estate, trust or fiduciary account.

(b) (1) Any bank, when acting as a fiduciary or a cofiduciary with others, or as an agent for other fiduciaries, may, with the consent of its cofiduciary or cofiduciaries, if any, who are hereby authorized to give consent, or the fiduciaries for whom it is acting, cause any investment held in such a capacity to be registered and held in its own name, or the name of a nominee, or nominees, of the bank.

(2) The bank shall be liable for the acts of the nominee with respect to any investment so registered.

(3) The records of the bank shall at all times show the fiduciary relationship under which the investment is held, and the securities, or a proper receipt therefor, shall be in the possession and control of the bank.

(4) The securities shall be kept separate and apart from the assets of the bank.

(c) Any bank may deposit funds of a fiduciary account awaiting investment or distribution in its commercial banking department or in the commercial banking department of any affiliate bank in the same bank holding company as defined in § 45-2-1402 where the funds may be used in the conduct of its business to the extent that the deposits do not exceed the aggregate of:

(1) The insurance on the deposits provided by the federal deposit insurance corporation;

(2) Cash on hand;

(3) The value of obligations of the United States or any state or any subdivision or instrumentality thereof owned by the bank; and

(4) Other property approved for this purpose for national banks or for member banks of the federal reserve system.



§ 45-2-1004 - Investment in undivided interest in property.

(a) A bank may, subject to the limitations of this section, create undivided interests in property of any nature for the purpose of sale from time to time to accounts held by the bank in any fiduciary capacity. The bank may retain a portion of the undivided interests for its own account if the property is one that it would be authorized to acquire pursuant to this chapter wholly for its own account.

(b) The limitations on the undivided interest shall be:

(1) The interest shall be one that:

(A) The bank would be authorized to acquire pursuant to this chapter and chapter 1 of this title wholly for its own account, and, in the absence of broader investment powers under the terms upon which it was designated as fiduciary, would also be authorized to acquire as a legal investment for funds held by fiduciaries; or

(B) The bank would be authorized to acquire as an investment by the terms upon which it was designated as fiduciary of each account in which it acquires an undivided interest.

(2) Interests not retained by the bank may be sold only to a fiduciary account.

(c) The bank shall exercise all rights of ownership in respect of an interest in which undivided interests have been sold pursuant to this section, and in respect of any property acquired by foreclosure or otherwise in connection with the interest, in its own name but for the benefit of itself and all other owners of the undivided interests in the property.

(d) The bank shall at all times maintain records of all undivided interests created pursuant to this section showing the extent of the undivided interest of each owner of the interest.

(e) The bank may issue a certificate evidencing each undivided interest created pursuant to this section, keep records showing the holders of the certificates, provide for transfer of a certificate by the registered holder of the certificate upon surrender of the certificate and deal with the registered holder of a certificate as the owner of the undivided interest represented by the certificate. Each certificate shall contain a summary of the rights of an owner of the undivided interest represented thereby and expressly disclaim any guarantee by the bank of payment of any amount.



§ 45-2-1005 - Fiduciary bond or oath excused.

No oath or bond shall be required of a bank to qualify upon appointment as a fiduciary, unless the instrument creating a fiduciary position expressly provides otherwise.



§ 45-2-1006 - Deposit of securities in federal reserve bank when acting as fiduciary authorized.

(a) (1) Any bank or trust company, when acting as a fiduciary, or when holding securities as custodian for a fiduciary, is authorized to deposit, or arrange for the deposit of, with the federal reserve bank in its district, any securities, the principal of and interest on which the United States, or any department, agency or instrumentality thereof, has agreed to pay, has guaranteed to pay, or has guaranteed payment in the manner so as to be credited to one (1) or more accounts on the books of the federal reserve bank in the name of the bank or trust company, to be designated fiduciary or safekeeping accounts.

(2) The bank or trust company so depositing securities with the federal reserve bank shall be subject to the rules and regulations with respect to the making and maintenance of the deposits that, in the case of state chartered institutions, the commissioner, and, in the case of national banking associations, the comptroller of the currency, may from time to time issue.

(3) The records of the bank or trust company shall at all times show the ownership of the securities held in the account.

(4) Ownership of, and other interest in, the securities credited to the account may be transferred by entries on the books of the federal reserve bank without physical delivery of any securities.

(5) A bank or trust company acting as a custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by the bank or trust company with the federal reserve bank for the account of the fiduciary.

(6) A fiduciary shall, on demand by any party to its accounting or on demand by the attorney for the party, certify in writing to the party the securities deposited by the fiduciary with the federal reserve bank for its account as the fiduciary.

(b) This section shall apply to all fiduciaries and custodians for fiduciaries, acting on May 3, 1973, or who thereafter may act, regardless of the date of the instrument or court order by which they are appointed.



§ 45-2-1007 - Deposit of securities in central depository.

(a) (1) Notwithstanding any other provision of law, any bank or trust company holding securities as a fiduciary, cofiduciary, agent for a fiduciary or custodian pursuant to § 45-2-1003(a) and (b), is authorized to deposit or arrange for the deposit of the securities in a clearing corporation, as defined in § 47-8-102.

(2) When the securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation with any other securities deposited in the clearing corporation by any person, regardless of the ownership of the securities, and certificates of small denomination may be merged into one (1) or more certificates of larger denominations.

(3) The records of the bank or trust company acting as a fiduciary, cofiduciary, agent for a fiduciary or custodian, shall at all times show the name of the party for whose account the securities are so deposited.

(4) Title to the securities may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities.

(5) A bank or trust company so depositing securities pursuant to this section shall be subject to the rules and regulations as, in the case of state-chartered institutions, the commissioner and, in the case of national banking associations, the comptroller of the currency may from time to time issue.

(6) A bank or trust company acting as agent for a fiduciary or custodian shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by the bank or trust company in the clearing corporation for the account of the fiduciary.

(b) This section shall apply to any bank or trust company holding securities as a fiduciary, cofiduciary, agent for a fiduciary or custodian acting on March 6, 1978, or who thereafter may act, regardless of the date, agreement, instrument, or court order by which it is appointed and regardless of whether or not the fiduciary, cofiduciary, agent for a fiduciary or custodian, owns capital stock of the clearing corporation.



§ 45-2-1008 - Transfer of fiduciary accounts -- Substitute fiduciaries.

(a) Absent written objection from the commissioner, a bank, trust company or trust department, referred to in this section as the "transferor," may transfer one (1) or more fiduciary accounts administered by the bank, trust company or trust department to another bank, trust company or trust department, referred to in this section as the "transferee;" provided that the transferee bank has trust powers.

(b) Approval of the commissioner shall be deemed granted in the absence of written objection from the commissioner within ten (10) business days after receipt by the commissioner of written notice from the transferor bank of the proposed transfer.

(c) (1) Within thirty (30) days after the date of the transfer of the fiduciary accounts, the transferor shall send written notice by first class mail to the last known address (as then set forth on the records of transferor, or if not set forth, as may be determined by the transferor in the exercise of reasonable diligence) of the following persons or entities:

(A) For employee benefit plans, to the plan sponsors;

(B) For individual retirement accounts and retirement accounts for the self-employed, to the account owners;

(C) For agency and escrow accounts, to the principals;

(D) For securities for which a transferor bank serves as trustee, registrar, transfer agent or paying agent, to the issuers;

(E) For revocable trusts under agreement, to the settlors;

(F) For irrevocable trusts under agreement, to any co-fiduciary, to the settlor, to each current income beneficiary who is an adult, and if a current income beneficiary is a minor, to a parent of the minor with whom the minor resides or to the conservator or guardian of the minor. For purposes of this subsection (c), "current income beneficiary" means a person currently entitled to income from a trust or a person to whom the trustee, in the trustee's discretion, may currently pay principal or income;

(G) For testamentary trusts, to the persons notified under subdivision (c)(1)(F);

(H) For conservatorships, to any co-fiduciary, to the protected person for whom the conservatorship was created, or if the conservatorship was created for a minor, to a parent of the minor with whom the minor resides or to the guardian of the minor;

(I) For guardianships, to any co-fiduciary, to the minor or legally incapacitated person for whom the guardian was appointed if the ward is at least fourteen (14) years of age;

(J) For probate estates, to any co-fiduciary, to the surviving spouse, if any, and to those persons notified pursuant to subdivision (c)(1)(G); and

(K) For corporate trust indentures to the issuer of the securities subject to each indenture; provided, that notwithstanding the foregoing, the transferor may, if it deems it appropriate, comply with any notice procedures contained in the trust indenture instrument with respect to succession of trustees.

(2) For purposes of this section, notice shall be deemed effective when mailed by the transferor. Should the transferor learn after the expiration of thirty (30) days from the transfer that through inadvertence, error, neglect or otherwise, notice was not mailed as herein provided, delayed notice may be given in the manner set forth herein. The recipient of the notice shall then have thirty (30) days to object to the transfer as provided in subsection (d).

(d) (1) Any person given notice pursuant to subsection (c) may file a written objection to the fiduciary transfer with the commissioner, stating grounds for objection, within thirty (30) days of receipt of notice of the transfer by the person notified pursuant to subsection (c). The transferor shall then have thirty (30) days to either:

(A) Abandon the transfer of fiduciary accounts to which objection was given and hold the transfer for nought; or

(B) Submit a written response to the commissioner addressing the objections to the transfer. The commissioner shall either approve or deny the transfer.

(2) Nothing shall preclude the transferor from appointing a related bank, trust company or trust department as its agent for the performance of any and all fiduciary obligations as provided in subsection (h).

(e) (1) Within a reasonable time after the date of a transfer of the fiduciary accounts in accordance with the procedures set forth in subsections (c) and (d), the transferor shall file an affidavit in the office of the chancery court of the county in which the main office of the transferor is located; and from time to time, the transferor may file a copy of the affidavit in the office of the chancery court in other counties that the transferor deems appropriate. The affidavit shall set forth the names and addresses of the transferor and transferee, identification of the fiduciary accounts transferred that the transferor deems appropriate, and other information that the transferor deems desirable.

(2) In the event that notice of objection to the transfer is received by the transferor after the filing of record of the original affidavit with respect to the transfer, and in the event that pursuant to subsection (d), the transfer is abandoned, the transferor shall promptly file notice of the abandonment in the office of the appropriate chancery court.

(f) If a bank, trust company or trust department completes a fiduciary transfer, the bank, trust company or trust department to which the fiduciary accounts have been transferred shall be automatically substituted as the fiduciary of all the accounts so transferred without further action and without any order or decree by any court or public officer; and without the transfer being treated or considered as a resignation by the transferor as a fiduciary; and the transferee bank, trust company or trust department shall have all the rights, duties, responsibilities, obligations and liabilities, financial or otherwise, of the transferor bank with respect to the accounts. A bank, trust company or trust department that completes a fiduciary transfer shall be relieved as fiduciary without an accounting and without any order or decree of any court or public officer, and prospectively shall have no continuing duties, responsibilities, obligations or liabilities, financial or otherwise, with respect to the accounts transferred. The transfer shall not, however, relieve the transferor bank of liability on the transferee for action or inaction prior to the transfer, nor shall it impose liability on the transferee for action or inaction of the transferor prior to the transfer. The transfer shall not constitute a relinquishment of trust powers by the transferor bank.

(g) (1) A transferor bank, trust company or trust department is related to a transferee bank, trust company or trust department if:

(A) The transferee controls the transferor;

(B) The transferor controls the transferee;

(C) The same entity controls, directly or indirectly, the transferor and the transferee;

(D) A majority of the directors of the transferor are directors of the transferee; or

(E) A majority of the directors of the transferee are directors of the transferor.

(2) "Control" and "controls," as used in subdivision (g)(1), means the ownership of a majority of the voting shares of another bank, trust company or of the bank operating the trust department.

(h) (1) Regardless of objection to any fiduciary transfer as provided in subsection (d) and the outcome of the objection, and notwithstanding any procedure under this chapter, any bank may appoint a related bank, trust company or trust department as its agent for the performance of any or all acts, obligations and responsibilities of the bank with respect to any fiduciary account. A bank, trust company or trust department may also delegate, to an unrelated party pursuant to a written agreement, any investment, management or administrative function if the bank, trust company or trust department exercises reasonable care, judgment and caution in:

(A) Selecting the agent, taking into consideration the agent's financial standing and reputation;

(B) Establishing the scope and other terms of any delegation; and

(C) Reviewing periodically the agent's actions in order to monitor overall performance and compliance with the scope and other terms of the delegation.

(2) In the event of a delegation pursuant to subdivision (h)(1), the appointing bank shall remain fully responsible and liable with respect to all actions of the related bank, trust company, trust department or unrelated party as if performed by the appointing bank itself. The agency relationship shall not:

(A) Be deemed an impermissible delegation of responsibility or duty by the appointing bank;

(B) Constitute a resignation or disqualification of the appointing bank as fiduciary or relinquishment of trust powers by the appointing bank; or

(C) Require the consent of any person, entity, court or other governmental authority.



§ 45-2-1009 - Trust offices.

(a) No bank shall operate any trust office for the purpose of conducting a general banking business, including, but not limited to, receiving deposits, paying checks, making loans, or receiving or discounting bills and notes at any place where it is prohibited from establishing a branch bank for this purpose.

(b) A bank at any trust office may receive money or other things of value, disburse funds, extend credit and otherwise perform all acts necessary or appropriate for it to carry out its obligations and duties as fiduciary if the activity is otherwise lawful.



§ 45-2-1010 - Fiduciary activities of state trust institution.

(a) A state trust institution may act as a fiduciary in this or any other state or foreign country, subject to complying with applicable laws of the state or foreign country.

(b) In addition, a state trust institution may conduct any activities at any office outside this state that are permissible for a trust institution chartered by the host state where the office is located, except to the extent the activities are expressly prohibited by the laws of this state or by any regulation or order of the commissioner applicable to the state trust institution; provided, that the commissioner may waive the prohibition if the commissioner determines that the involvement of out-of-state offices of state trust institutions in particular activities would not threaten the safety or soundness of the state trust institutions.

(c) A state trust institution may:

(1) Perform any act as a fiduciary at each trust office established under this title and at an authorized branch; and

(2) Exercise any incidental power that is reasonably necessary to enable it to fully exercise commonly accepted fiduciary powers conferred in this chapter and chapter 1 of this title.

(d) A state trust institution may exercise any other power authorized by this chapter and chapter 1 of this title, or any power authorized to federally chartered trust institutions whose purposes and powers are limited to fiduciary purposes and powers, subject to the commissioner's regulation for safety and soundness. A state trust institution may exercise any power authorized to trust institutions chartered by another state whose purposes and powers are limited to fiduciary purposes and powers, subject to the commissioner's regulation for safety and soundness.



§ 45-2-1011 - Fiduciary activities of out-of-state trust institution.

An out-of-state trust institution that establishes and maintains one (1) or more offices in this state under this chapter may conduct any activity at each office that would be authorized under the laws of this state for a state trust institution to conduct at the office.



§ 45-2-1012 - State trust company principal office.

(a) Each state trust company must have and continuously maintain a principal office in this state.

(b) A state trust company shall apply to the commissioner to change its location or the location of any of its offices pursuant to § 45-2-218.



§ 45-2-1013 - Trust office.

(a) A state trust institution may establish or acquire and maintain trust offices anywhere in this state. Any prohibition on the acquisition of an institution that has not been in operation for at least three (3) years shall not apply to trust companies. A state trust institution desiring to establish or acquire and maintain an office shall file a written notice with the commissioner setting forth the name of the state trust institution, the location of the proposed additional office, furnish a copy of the resolution adopted by the board authorizing the additional office and pay the filing fee prescribed by the commissioner. If acquiring a trust office, the trust institution shall provide evidence that all fiduciary obligations and liabilities of the parties have been properly discharged or otherwise assumed.

(b) The notificant may commence business at the additional office on the thirty-first day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date.

(c) The acquiring trust institution shall succeed by operation of law to all of the rights, privileges and obligations of the selling trust institution.

(d) The thirty-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the state trust institution may establish the additional office only on prior written approval by the commissioner.

(e) The commissioner may deny approval of the additional office if the commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office would be contrary to the public interest.

(f) A state trust institution may also establish and maintain a new trust office or acquire and maintain an office outside of this state. In addition to the notice required to be provided in subsection (a), the trust institution must also provide evidence that the laws of the jurisdiction where the office is to be located permit an office, a copy of the authorizing board resolution and the filing fee, if any, prescribed by the commissioner. The process of review in subsections (b), (d) and (e) shall be applicable. The commissioner shall also consider the views of the appropriate bank supervisory agencies.



§ 45-2-1014 - Out-of-state trust institution trust office.

(a) (1) An out-of-state trust institution may act as a fiduciary from a trust office only if it maintains:

(A) An office in this state as permitted by this chapter; or

(B) A branch in this state.

(2) Similar institutions chartered under the laws of Tennessee are permitted to establish or acquire offices and engage in substantially similar activities permitted to out-of-state trust institutions by this chapter in the state where the out-of-state trust institution has its principal office.

(b) An out-of-state trust institution desiring to establish or acquire and maintain a trust office in this state pursuant to this part shall provide, or cause its home state regulator to provide, written notice of the proposed transaction to the commissioner on or after the date on which the out-of-state trust institution applies to the home state regulator for approval to establish and maintain or acquire the office. The notice shall set forth the name of the out-of-state trust institution, the location of the proposed office, satisfactory evidence that the notificant is a trust institution, furnish a copy of the resolution adopted by the board authorizing the office and pay the filing fee, if any, prescribed by the commissioner. If acquiring a trust office, the out-of-state trust institution shall provide evidence that all fiduciary obligations and liabilities of the parties have been properly discharged or otherwise assumed. Any prohibition on the acquisition of an institution that has not been in operation for at least three (3) years shall not apply to trust companies.

(c) The acquiring trust institution shall succeed by operation of law to all of the rights, privileges and obligations of the selling trust institution. The acquisition alone shall not result in the establishment of a branch.

(d) An out-of-state trust institution may not establish or acquire a trust office in this state unless:

(1) The notificant shall have provided satisfactory evidence to the commissioner of compliance with:

(A) Any applicable requirements of title 48; and

(B) The applicable requirements of its home state regulator for acquiring or establishing and maintaining the office; and

(2) The commissioner, acting within sixty (60) days after receiving notice, shall have certified to the home state regulator that the requirements of this section have been met and the notice has been approved or, if applicable, that any conditions imposed by the commissioner pursuant to subsection (e) have been satisfied.

(e) The out-of-state trust institution may commence business at the trust office on the sixty-first day after the date the commissioner receives the notice unless the commissioner specifies an earlier or later date; provided, that with respect to an out-of-state trust institution that is not a depository institution and for which the commissioner has conditioned approval on the satisfaction by the notificant of any requirement applicable to a state trust company, the institution shall have satisfied the conditions and provided the commissioner satisfactory evidence of satisfaction of the conditions. The sixty-day period of review may be extended by the commissioner on a determination that the written notice raises issues that require additional information or additional time for analysis. If the period of review is extended, the out-of-state trust institution may establish the office only on prior written approval by the commissioner.

(f) The commissioner may deny approval of the office if the commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed office is contrary to the public interest. In acting on the notice, the commissioner shall consider the views of the appropriate bank supervisory agencies.

(g) An out-of-state trust institution that maintains a trust office in this state under this section may establish or acquire additional trust offices in this state to the same extent that a state trust institution may establish or acquire additional offices in this state pursuant to the procedures for establishing or acquiring the offices.

(h) If an out-of-state trust institution does not act as a fiduciary through the establishment or acquisition of a trust office or through an authorized branch office, it may engage in other fiduciary related activities in Tennessee including, but not limited to, marketing, soliciting and operating through a trust representative office only to the extent that the home state of the out-of-state trust institution permits state trust institutions to engage in similar activities in the other state.



§ 45-2-1015 - Name of trust institution.

A state trust company or out-of-state trust institution may use any name in connection with establishing an office in this state pursuant to this chapter, except that the commissioner may determine that a name proposed to be used is potentially misleading to the public and require the company or institution to select a name that is not potentially misleading.



§ 45-2-1016 - Designation of trustee.

Any person residing in this state may designate any trust institution to act as a fiduciary on behalf of the person.



§ 45-2-1017 - Choice of law governing trust and fiduciary investments.

Any trust institution that maintains a trust office in this state and its affected clients may designate as the state whose laws shall govern any written agreement between the trust institution and its client or any instrument under which the trust institution acts for a client and with respect to the fiduciary investment standards applicable to the agreements, either:

(1) This state;

(2) A state where affected clients reside; or

(3) The state where the trust institution has its principal office.



§ 45-2-1018 - Engaging in commerce prohibited.

A state trust company may not invest its funds in trade or commerce by buying, selling, or otherwise dealing in goods or by owning or operating a business not related to its fiduciary business, except as necessary to fulfill a fiduciary obligation to a client.



§ 45-2-1019 - Pledge of assets.

(a) A state trust company may not pledge or create a lien on any of its assets except:

(1) To secure the repayment of money borrowed;

(2) As specifically authorized or required by § 45-2-611; or

(3) By rules adopted under this chapter.

(b) An act, deed, conveyance, pledge, or contract in violation of this section is void.



§ 45-2-1020 - Merger authority.

A state trust company may merge with another trust company or into a depository institution pursuant to the applicable provisions of part 13 of this chapter, or as otherwise permitted. However, any requirement that an institution must be in operation for three (3) years before engaging in a merger transaction shall not apply to trust companies. Mergers of state trust companies into a resulting out-of-state trust institution is permitted to the same extent that the other state's law permits Tennessee trust institutions to merge with trust companies of the other state. If a state trust company merges into an out-of-state trust institution, the resulting out-of-state trust institution may operate a trust office at the location of the state trust company pursuant to the notice requirements for the offices under this chapter, but the office shall not constitute a branch.



§ 45-2-1021 - Sale of assets.

(a) The board of a state trust company, with the commissioner's approval, may cause a state trust company to sell all or substantially all of its assets, including the right to control accounts established with the trust company, without shareholder approval if the commissioner finds the:

(1) Interests of the state trust company's clients and creditors are jeopardized because of insolvency or imminent insolvency of the state trust company; and

(2) Sale is in the best interest of the state trust company's clients and creditors.

(b) A sale under this section must include an assumption and promise by the buyer to pay or otherwise discharge:

(1) All of the state trust company's liabilities to clients;

(2) All of the state trust company's liabilities for salaries of the state trust company's employees incurred before the date of the sale;

(3) Obligations incurred by the commissioner arising out of the supervision or sale of the state trust company; and

(4) Fees and assessments due the department.

(c) This section does not affect the commissioner's right to take action under another law. The sale by a trust company of all or substantially all of its assets with shareholder approval is considered a voluntary dissolution and liquidation and is governed by § 45-2-1501.






Part 11 - Loans

§ 45-2-1101 - Loans authorized.

Any state bank may lend money and discount or purchase evidences of indebtedness and any agreement for the payment of money.



§ 45-2-1102 - Limit of loans to any one borrower -- Classified loans.

(a) (1) Except as provided in this section, no state bank shall be allowed to lend to any one (1) person, firm or corporation (including loans to a firm or loans to the several members thereof) more than fifteen percent (15%) of its capital, surplus and undivided profits. However, the loans may be in excess of that percent, but not above twenty-five percent (25%) except as provided in subsection (b), if each specific loan in excess of fifteen percent (15%) is first submitted to and approved in advance in writing by the board of directors or by the finance committee of the bank and a record is kept of the written approval.

(2) No loan limit shall be applicable to any state bank in any situation or circumstance in which no loan limit is applicable to national banks.

(3) No loan limit shall be applicable to the extent that the loan or extension of credit is secured by a segregated deposit account in the lending bank.

(b) (1) Obligations of any person in the form of notes or drafts secured by shipping documents, warehouse receipts or other documents transferring or securing title covering readily marketable nonperishable staples shall be subject to a limitation equal to the percent of the sum of the lending bank's capital, surplus, and undivided profits shown in column A below, when the market value of the staples securing the obligations is not at any time less than the percent of the face amount of the obligation shown in column B below: Click here to view image.

(2) The exceptions listed in subdivision (b)(1) do not apply to obligations of any one (1) person, copartnership, association or corporation arising from the same staples, for more than ten (10) months.

(c) (1) Notwithstanding any other provision of law, a state bank or bank holding company may not sell a classified loan or participation in a classified loan to, or purchase the loan or participation from, another financial institution without obtaining the prior approval of the commissioner.

(2) For purposes of subdivision (c)(1):

(A) "Classified loan" means a loan that is designated "substandard," "doubtful," or "loss" in the most recent state or federal report of examination; and

(B) "Financial institution" means a bank, savings bank, savings and loan association or any subsidiary of those entities, industrial loan and thrift company, credit union, mortgage broker, mortgage banker, or leasing company accepting deposits, making or arranging loans and making or arranging leases.

(d) (1) The loan limit applicable to any one (1) person under this section shall take into consideration credit exposure arising from derivative transactions between the state bank and the person.

(2) For purposes of subdivision (d)(1), "derivative transaction" includes any transaction that is a contract, agreement, swap, warrant, note, or option that is based, in whole or in part, on the value of, any interest in, or any quantitative measure or the occurrence of any event relating to, one (1) or more commodities, securities, currencies, interest or other rates, indices, or other assets.



§ 45-2-1103 - Loans to officers and directors.

Compliance with the requirements of 12 U.S.C. §§ 375a, 375b, and 1828(j) and applicable federal regulations shall be deemed compliance with the laws of Tennessee concerning loans to directors and officers of state banks.



§ 45-2-1104 - Loans and transactions involving banks own stock as collateral or otherwise.

(a) (1) A state bank may make a loan secured by not more than fifty percent (50%) of the book value of its own stock upon the approval of a majority of the bank's board of directors; provided, that this subsection (a) shall not permit a purchase money loan for the initial acquisition of the bank's own stock. Loans secured by the bank's own stock shall be limited to and shall not exceed:

(A) In the aggregate, twenty percent (20%) of the bank's capital, surplus and undivided profits; or

(B) To any one (1) borrower, ten percent (10%) of the bank's capital, surplus and undivided profits.

(2) A loan that is otherwise adequately secured to the extent required of loans of the type provided and in which the bank's stock is taken as additional or secondary collateral shall not be included in the limits provided in this subsection (a).

(b) (1) Except as expressly limited or restricted in this title, a state bank may engage in transactions involving its own stock, including, but not limited to, the transfer, repurchase, holding, sale or division, to the same extent permitted to corporations under the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27.

(2) The bank shall give the commissioner thirty (30) days' advance notice of any proposed transaction and may consummate the transaction at the end of the thirty-day period unless the commissioner advises the bank in writing of the commissioner's objection to the proposed transaction.



§ 45-2-1105 - Participation with other lenders.

A state bank may participate in a loan with another lender to the extent that its participation does not exceed its legal limit for the type of loan except that participation may not violate § 45-2-1102(c).



§ 45-2-1106 - Installment loans -- Interest and insurance.

In addition to all other powers granted them elsewhere in this chapter and chapter 1 of this title, banks have the power to make installment loans, either secured or unsecured, with repayment in equal, or substantially equal, monthly or other periodic installments over the term of the loans.

(1) (A) Interest computed on the principal amount of the loan for the entire term of the loan at a rate not to exceed six percent (6%) per annum may be either deducted in advance or added to the principal; provided, that if the unpaid balance of the loan is either paid or renewed prior to its maturity date, the borrower or other person paying or renewing the loan shall be refunded or credited with unearned interest in an amount that represents at least as great a proportion of the original charge as the sum of the periodical time balances after the date of prepayment bears to the sum of all the periodical time balances under the schedule of payments in the original installment loan; provided, that the bank shall not be required to make a refund or credit where the amount thereof would be less than one dollar ($1.00) for each loan. In no event, however, shall the effective rate of interest on any loan made pursuant hereto, when computed from its inception to its originally contracted maturity, exceed the annual rates as follows:

(i) Ten and fifty-three one hundredths percent (10.53%) on loans of less than six (6) months;

(ii) Eleven and fifty-eight one hundredths percent (11.58%) on loans as long as six (6) months but less than twelve (12) months;

(iii) Twelve and fifty-nine one hundredths percent (12.59%) on loans as long as twelve (12) months but less than twenty-four (24) months;

(iv) Thirteen and thirty-eight one hundredths percent (13.38%) on loans as long as twenty-four (24) months but less than thirty-six (36) months;

(v) Fourteen and seventeen one hundredths percent (14.17%) on loans as long as thirty-six (36) months but less than forty-eight (48) months;

(vi) Fifteen and four one hundredths percent (15.04%) on loans as long as forty-eight (48) months but less than sixty (60) months;

(vii) Sixteen and two one hundredths percent (16.02%) on loans as long as sixty (60) months but less than seventy-two (72) months;

(viii) Seventeen and fifteen one hundredths percent (17.15%) on loans as long as seventy-two (72) months but less than eighty-four (84) months; and

(ix) Eighteen and zero one hundredths percent (18.00%) on all loans for a period of eighty-four (84) months or longer.

(B) Notwithstanding any other provision herein to the contrary, the nominal rate of interest on any loan permitted by this section shall not exceed six percent (6%) per annum.

(C) In addition to such interest, a bank may require a borrower to pay loan charges in accordance with the following:

(i) A bank may require a borrower to make, or require a borrower to reimburse the bank for having made, to third parties payments necessary or incidental to the loan, including insurance premiums, official fees, taxes, appraisal fees, fees for title examination, attorney fees for documenting or closing the loan, fees for inspection or control of collateral, and, upon default, all costs of collection, including reasonable attorney's fees;

(ii) A bank may require a borrower to pay to the bank a reasonable sum to reimburse the bank for its direct cost in originating, making, securing, processing, servicing and collecting the loan, and the reasonable sum may be an approximation of the direct costs; provided, that the approximation may be based on the bank's actual average cost; and provided further, that the approximation shall never exceed an amount equal to four percent (4%) of the principal amount of the loan; and provided further, that a bank may make a flat charge of not more than twenty-five dollars ($25.00) on any loan in lieu of the direct cost and without regard to the four percent (4%) limitation;

(iii) A bank may require a borrower to pay delinquency charges on installments past due by more than fifteen (15) days; provided, that no charge shall exceed five percent (5%) of any such installment, nor shall any bank impose a delinquency charge on a loan more than once on account of the same past due installment; and

(iv) Notwithstanding any other provision herein or elsewhere to the contrary, no bank shall be permitted to charge a commitment fee or brokerage commission in connection with any installment loan made pursuant to this section.

(2) (A) A bank, in making an installment loan in excess of three hundred dollars ($300) pursuant to this section, may require a borrower to insure tangible personal property offered as security for the loan against any substantial risk of loss, damage or destruction for any amount not to exceed the actual value of the property or the approximate amount of the loan, whichever is lesser, and for a term and upon conditions that are reasonable and appropriate considering the nature of the property and maturity and other circumstances of the loan; provided, that the insurance is sold by a licensed agent, broker or solicitor and the borrower may furnish the borrower's own insurance policy.

(B) The bank may also request as security for any loan obligation in excess of three hundred dollars ($300) insurance on the life of the borrower or one (1) of them, if there are two (2) or more. The initial amount of credit life insurance shall not exceed the total amount repayable under the total amount of the indebtedness. Not more than one (1) policy of life insurance may be written in connection with any installment loan transaction unless requested by the borrower, comaker or endorser.

(C) In accepting any insurance provided for in this subdivision (2) as security for a loan, the bank may deduct the premiums for the insurance from the proceeds of the loan, and remit the premiums to the insurance company writing the insurance and any gain or advantage to the bank or any employee, officer, director, agent, affiliate, or associate from the insurance or its sale shall not be considered as additional or further charge or interest in connection with any loan made under this section.

(D) Every insurance policy or certificate written in connection with a loan transaction pursuant to this section shall provide for cancellation of coverage and a refund of the premium unearned upon the discharge of the loan obligation for which the insurance is security, without prejudice to any claim existing at the time of discharge. Whenever insurance is written in connection with a loan transaction, the bank shall deliver or cause to be delivered to the borrower a policy, certificate or other memorandum that shows the coverages and the costs of the insurance, if any, to the borrower within thirty (30) days from the date of the loan.



§ 45-2-1107 - Disclosure of terms and conditions of loan.

When an installment loan is made and interest is charged as provided in § 45-2-1106(1)(A) and (B), the lending bank or trust company shall make disclosures of the terms and conditions of the loan that may from time to time be required for the loan under the Federal Consumer Credit Protection Act, 15 U.S.C. § 1601 et seq.



§ 45-2-1108 - Same power to make loans as national banks.

Notwithstanding any provision to the contrary in this chapter and chapter 1 of this title or elsewhere, state banks have the power to make loans upon the same terms and at the maximum effective interest rates as loans are authorized and credit extended by national banks in this state. This power includes, but is not limited to, the right to take, receive, reserve and charge on any loan or discount made, or upon any notes, bills of exchange, or other evidence of debt, interest at a maximum effective interest rate of one percent (1%) in excess of the discount rate on ninety-day commercial paper in effect at the federal reserve bank in the federal reserve district where the state bank is located.






Part 12 - Foreign Institutions Investing in Loans [Repealed.]



Part 13 - Voluntary Corporate Changes

§ 45-2-1301 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Bank" means a state or a national bank;

(2) "Continuing bank" means a merging bank the charter of which becomes the charter of the resulting bank;

(3) "Converting bank" means a bank converting from a state to a national bank, or the reverse;

(4) "Merger" includes consolidation;

(5) "Merging bank" means a party to a merger;

(6) "National bank" means a national banking association located in this state;

(7) "Resulting bank" means the bank resulting from a merger or conversion; and

(8) "State bank" means a bank chartered by this state.



§ 45-2-1302 - Resulting national bank.

(a) Subject to this chapter and chapter 1 of this title, a state bank may convert into a resulting national bank, or a state or national bank in operation for at least three (3) years shall have the right to merge with any other bank in operation for at least three (3) years in this state so as to result in a national bank. The action to be taken by the merging or converting bank, if a state bank, and its rights and liabilities and those of its stockholders, shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this state, except that a vote of the holders of two thirds (2/3) of each class of voting stock of a state bank shall be required for a merger or conversion and that, on conversion by a state bank into a national bank, the rights of dissenting stockholders shall be those specified in § 45-2-1309. The requirement that both banks be in operation for three (3) years shall not apply if:

(1) Both merging banks have their principal offices in the same county; or

(2) (A) One (1) merging bank was in existence, as defined in § 45-12-102 [repealed], as a bank prior to July 1, 1985, and was located in one (1) of the counties in Tennessee having a population in excess of two hundred thousand (200,000), according to the 1970 federal decennial census, and the other merging bank has been in operation for three (3) years;

(B) Notwithstanding § 45-2-614, the resulting national bank may create and operate branch banks in the county where the merging banks or any branch of either of the merging banks was located prior to the merger.

(b) Upon the completion of the merger or conversion, the franchise of any merging or converting state bank shall automatically terminate.

(c) A national bank in operation for at least three (3) years shall have the right to merge with an association as defined in § 45-3-104, in operation for at least three (3) years in this state so as to result in a national bank. The action to be taken by the merging bank or association and its rights and liabilities and those of its stockholders shall be the same as those prescribed for national banks at the time of the action by the laws of the United States and not by the laws of this state, except that a vote of the holders of two thirds (2/3) of each class of voting stock of a state association shall be required for a merger. The requirement that both financial institutions be in operation for three (3) years shall not apply if both merging institutions have their principal offices in the same county.



§ 45-2-1303 - Resulting state bank.

(a) (1) Upon approval by the commissioner:

(A) Banks whose principal offices are located in this state and have been in operation for at least three (3) years may be merged to result in a state bank; or

(B) A national bank may convert into a state bank, except that the action by a national bank shall be taken in the manner prescribed by and shall be subject to limitations and requirements imposed by the laws of the United States, which shall also govern the rights of its dissenting shareholders.

(2) The requirement that both banks be in operation for three (3) years shall not apply if:

(A) Both merging banks have their principal offices in the same county; or

(B) One (1) merging bank was in existence, as defined in § 45-12-102 [repealed], as a bank prior to July 1, 1985, and was located in one (1) of those counties in Tennessee having a population in excess of two hundred thousand (200,000), according to the 1970 federal decennial census, and the other merging bank has been in operation for three (3) years.

(b) Notwithstanding § 45-2-614:

(1) The resulting state bank may create and operate branch banks in any county where the merging banks or any branch of either of the merging banks was located prior to the merger; and

(2) A state bank, whether or not a merging bank, with the approval of the commissioner, may create and operate branch banks in any county where a branch bank, office, or agency of the bank was maintained and operated on April 6, 1925.

(c) Upon approval of the commissioner, a state bank in operation for at least three (3) years shall have the right to merge with an association as defined in § 45-3-104 in operation for at least three (3) years in this state so as to result in a state bank. This part shall govern any merger or consolidation pursuant to this subsection (c). The requirement that both financial institutions be in operation for three (3) years shall not apply if both institutions have their principal offices in the same county. The resulting state bank may create and operate branch banks in accordance with § 45-2-614.



§ 45-2-1304 - Merger procedure -- Resulting state bank.

(a) The board of directors of each merging state bank shall, by a majority of the entire board, approve a merger agreement, which shall contain:

(1) The name of each merging bank and location of each office;

(2) With respect to the resulting bank:

(A) Its name and the location of the principal and of each additional office, which shall not be at places other than pre-existing offices of any merging bank;

(B) The name and residence of each director to serve until the next annual meeting of the stockholders;

(C) The name and residence of each officer;

(D) The amount of capital, the number of shares and the par value of each share;

(E) Whether preferred stock is to be issued and the amount, terms, and preference; and

(F) The designation of the continuing bank, the charter of which is to be the charter of the resulting bank, together with the amendments to the continuing charter and to the continuing bylaws;

(3) Provisions governing the manner of converting the shares of the merging banks into shares of the resulting state bank;

(4) A statement that the agreement is subject to approval by the commissioner and by the stockholders of each merging bank;

(5) Provisions governing the manner of disposing of the shares of the resulting state bank not taken by dissenting stockholders of merging banks;

(6) Provisions for terminating any activities and disposing of any assets that do not conform to the requirements of the resulting institution when the merger involves an association; and

(7) Other provisions that the commissioner requires in order to discharge the commissioner's duties with respect to the merger.

(b) After approval by the board of directors of each merging state bank, the merger agreement shall be submitted to the commissioner for approval, together with certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the entire board and evidence of proper action by the board of directors of any merging national bank.

(c) The commissioner shall approve the agreement if it appears that:

(1) The resulting state bank meets the requirements of state law as to the formation of a new state bank;

(2) The agreement provides an adequate capital structure, including surplus, in relation to the deposit liabilities of the resulting state bank and its other activities that are to continue or are to be undertaken;

(3) The agreement is fair;

(4) The merger is not contrary to the public interest; and

(5) When the merger involves an association, the schedule for termination of any nonconforming activities and disposition of any nonconforming assets is timely, and the plan for termination and disposition does not include any unsafe and unsound practices.

(d) If the commissioner disapproves an agreement, the commissioner shall state any objections and give an opportunity to the merging banks to amend the merger agreement to obviate the objections.

(e) The merger procedure prescribed in this section shall also apply to the merger of an association and state bank resulting in a state bank.



§ 45-2-1305 - Approval by stockholders of merging state banks.

(a) To be effective, a merger that is to result in a state bank must be approved by the stockholders of each merging state bank by a majority vote of the outstanding voting stock of each class eligible to vote for the merger; provided, that a greater vote may be required by the charter. The vote shall be held at a meeting called to consider the action. The vote shall constitute the adoption of the charter and bylaws of the continuing state bank, including the amendments in the merger agreement, as the charter and bylaws of the resulting bank.

(b) Notice of the meeting of the stockholders shall be given by publication in a newspaper of general circulation in the place where the principal office of each merging bank is located, at least once a week for four (4) successive weeks, and by mail, at least fifteen (15) days before the date of the meeting to each stockholder of record of each merging bank at the stockholder's address on the books of the stockholder's bank, who has not waived notice in writing. No notice by publication need be given if written waivers are received from the holders of two thirds (2/3) of the outstanding shares of each class of voting stock. The notice shall state that a dissenting stockholder will be entitled to payment of the value of the stockholder's shares only if written notice of intent to demand payment is delivered to the bank before the vote is taken, and the stockholder does not vote the shares in favor of the plan.



§ 45-2-1306 - Effective date of merger -- Certificate of merger.

(a) A merger that is to result in a state bank shall, unless a later date is specified in the agreement, become effective upon the filing with the commissioner of the executed agreement, together with copies of the resolutions of the stockholders of each merging bank approving it, certified by the bank's president or a vice president and a cashier. The charters of the merging banks, other than the continuing bank, shall thereupon automatically terminate.

(b) The commissioner shall then issue to the resulting bank a certificate of merger, which shall constitute a continuing charter, specifying the name of each merging bank and the name of the resulting state bank. The certificate shall be conclusive evidence of the merger and of the correctness of all proceedings therefor in all courts and places, and shall be recorded in the same manner as is provided for the recording of a charter of a new bank in § 45-2-205(c).



§ 45-2-1307 - Conversion of national into state bank.

(a) Except as provided in § 45-2-1310, a national bank located in this state that follows the procedure prescribed by the laws of the United States to convert into a state bank may be granted a state charter by the commissioner if the commissioner finds that each office of the national bank is legally in operation, that the resulting state bank will have an adequate capital structure, including surplus, in relation to its deposit liabilities and its other activities, not less than the capital structure required for a new state bank, and that the officers and directors of the resulting bank are persons of sound judgment and discretion.

(b) The national bank may apply for the charter by filing with the commissioner:

(1) A certificate signed by its president and cashier and by a majority of the entire board of directors, setting forth the corporate action taken in compliance with the laws of the United States governing the conversion of a national to a state bank; and

(2) The plan of conversion and the proposed articles of incorporation approved by the stockholders, for the operation of the bank as a state bank.



§ 45-2-1308 - Continuation of corporate entity -- Use of old name.

(a) A resulting state or national bank shall be considered the same business and corporate entity as each merging bank or as the converting bank with all the property rights, powers, duties, fiduciary appointments subject to § 45-2-1310 and obligations of each merging bank or the converting bank, except as affected by the state law in the case of a resulting state bank or the federal law in the case of a resulting national bank, and by the charter and bylaws of the resulting bank.

(b) A resulting bank shall have the right to use the name of any merging bank or of the converting bank whenever it deems it more convenient to do so.

(c) Any reference to a merging or converting bank in any writing, whether executed or taking effect before or after the merger or conversion, shall be deemed a reference to the resulting bank if not inconsistent with the other provisions of the writing.



§ 45-2-1309 - Dissenting stockholders.

The owners of shares of a state bank shall have dissenters rights as provided by the Tennessee Business Corporation Act, compiled in title 48, ch. 23, part 1, with respect to any plan of merger, merger agreement, plan of conversion, plan of share exchange or any other corporate action described in § 48-23-102.



§ 45-2-1310 - Resulting bank without trust powers.

Where a resulting state bank is not to exercise trust powers, the commissioner shall not approve a merger or conversion until satisfied that adequate provision has been made for successors to fiduciary positions held by the merging banks or the converting bank.



§ 45-2-1311 - Nonconforming assets or business.

If a merging or converting bank has assets that do not conform to the requirements of state law for the resulting state bank, or carries on business activities that are not permitted for the resulting state bank, the commissioner may permit a reasonable time to conform with state law.



§ 45-2-1313 - Merger of bank in financial difficulty.

(a) If a bank is determined to be in financial difficulty by the appropriate regulatory officials, as defined in § 45-2-1402, it may be merged into any other bank in this state, notwithstanding §§ 45-2-614 and 45-2-1302(a).

(b) The merger procedure shall be the same as that procedure required for a regular merger pursuant to this part except that no notice by publication need be given.

(c) Prior to approving a merger pursuant to this section, the appropriate regulatory officials shall determine that alternative methods of protecting the depositors and stockholders of a bank in financial difficulty are not feasible.



§ 45-2-1314 - Share exchanges.

(a) A corporation may acquire all of the outstanding shares of one (1) or more classes or series of a bank, and a bank may acquire all of the outstanding shares of one (1) or more classes or a series of another bank or corporation, if the board of directors of each corporation or bank adopts and its shareholders, if required by § 48-21-104, approve the exchange. The share exchange shall be subject to and in accordance with the Tennessee Business Corporation Act, compiled in title 48, chapter 21, except as chapter 21 of the Tennessee Business Corporation Act, is inconsistent with this title.

(b) Any share exchange involving a bank or a bank holding company shall be subject to any regulatory approval required by applicable law.



§ 45-2-1315 - Review of exchange by commissioner -- Hearings -- Costs.

Upon the request of any person or entity that proposes to issue any security in exchange for one (1) or more bona fide outstanding securities of a bank or bank holding company or partly in exchange for outstanding securities of a bank or bank holding company and partly for cash, the commissioner is authorized to approve the terms and conditions of the issuance and exchange after a hearing on the fairness of the terms and conditions at which all persons to whom it is proposed to issue securities in the exchange shall have the right to appear. Nothing in this section shall require the commissioner to hold a hearing or to approve the terms or conditions of any specific exchange of securities. Any party requesting a hearing shall agree to pay the cost for the hearing, including the cost for the department to retain outside legal or investment advice as deemed necessary by the commissioner. The commissioner may require the requesting party to post a bond in cash or by accepted sureties to cover the cost.






Part 14 - Bank Holding Companies--Bank Structure Act of 1974

§ 45-2-1401 - Short title.

This part shall be known and may be cited as the "Bank Structure Act."



§ 45-2-1402 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Acquisition of a branch" means the acquisition of all or substantially all of the assets other than loans, cash or securities and the assumption of all or substantially all of the liabilities of or related to a branch that has been open and engaged in the business of banking for at least three (3) continuous years without the acquisition of the entire bank;

(2) "Affiliate" means any company that controls, is controlled by, or is under common control with another company;

(3) "Appropriate regulatory official" means:

(A) For any national bank, the comptroller of the currency of the United States; and

(B) For any Tennessee-chartered bank, the commissioner of financial institutions, the federal deposit insurance corporation, or the board of governors of the federal reserve system, if the bank is a member bank;

(4) "Bank" has the meaning stated in § 3(a)(1) of the Federal Deposit Insurance Act, codified as 12 U.S.C. § 1813(a)(1);

(5) "Bank holding company" has the meaning set forth in § 2(a)(1) of the Bank Holding Company Act of 1956, 12 U.S.C. § 1841(a)(1);

(6) "Branch" means a branch as defined in § 45-1-103;

(7) "Commercial activities" means any activities in which a bank holding company, financial holding company, a national bank, or a national bank subsidiary, may not engage under federal law;

(8) "Company" has the meaning set forth in § 2(b) of the Bank Holding Company Act of 1956, 12 U.S.C. § 1841(b);

(9) "Control" has the meaning set forth in § 2(a)(2) of the Bank Holding Company Act of 1956, 12 U.S.C. § 1841(a)(2);

(10) "De novo acquisition" means acquisition of shares of a bank prior to the time it is authorized to commence operations;

(11) "De novo branch" means a branch of a bank that:

(A) Is originally established by the bank as a branch; and

(B) Does not become a branch of the bank as a result of:

(i) The acquisition by the bank of an insured depository institution or a branch of an insured depository institution; or

(ii) The conversion, merger, or consolidation of the institution or branch;

(12) "Home state" means:

(A) With respect to a national bank, the state in which the main office of the bank is located;

(B) With respect to a state bank, the state by which the bank is chartered; and

(C) With respect to a bank holding company, the state in which the total deposits of all banking subsidiaries of the company are the largest on the later of:

(i) July 1, 1966; or

(ii) The date on which the company becomes a bank holding company under the Bank Holding Company Act of 1956;

(13) "Host state" means a state, other than the home state of a bank, in which the bank maintains or seeks to establish and maintain a branch;

(14) "Interim bank merger" means the technique by which a new bank charter is obtained solely for the purpose of merging an existing bank into the bank for which the charter is sought, or solely for the purpose of merging the bank for which the charter is sought into an existing bank; the technique is a transaction intended to qualify the exchange of stock between the bank holding company and the stockholders of the existing bank as a reorganization within the meaning of § 268(a) of the Internal Revenue Code of 1986, 26 U.S.C. § 368(a);

(15) "Out-of-state bank" or "out-of-state bank holding company" means a bank or bank holding company of which Tennessee is not the home state; and

(16) "Tennessee bank" or "Tennessee bank holding company" means a bank or bank holding company for which Tennessee is the home state of the bank or company.



§ 45-2-1403 - Prohibition against acquiring shares of bank in operation less than three (3) years -- Exceptions.

(a) Except as otherwise provided in subsection (b):

(1) No bank holding company acting directly or indirectly shall acquire control of, merge, or consolidate with a Tennessee bank that has not been in operation for at least three (3) years; and

(2) No out-of-state bank acting directly or indirectly shall acquire control of, merge, or consolidate with a Tennessee bank that has not been in operation for at least three (3) years.

(b) Subsection (a) shall not prohibit the following transactions:

(1) An interim bank merger for the purpose of acquiring control of a Tennessee bank that has been in operation for at least three (3) years, but the requirement of that period of operation shall not apply if the bank holding company owned more than fifty percent (50%) of the shares of the bank prior to the time of merger by reason of the purchase of the shares in a de novo acquisition;

(2) Acquisition of control, merger or consolidation of any Tennessee bank in financial difficulty, as determined by the appropriate regulatory officials; provided, that the officials determine that the acquisition will protect the stockholders and depositors by maintaining financial soundness;

(3) Acquisition of shares of stock given as collateral security upon a debt contracted in good faith; provided, that:

(A) The acquisition is necessary to prevent loss upon the debt;

(B) The making of the loan and the acquisition of the shares are in the ordinary course of business and not as a means of circumventing this part; and

(C) The shares so acquired shall be sold or disposed of at public or private sale within a period of one (1) year from the acquisition of the shares or by a later time that the appropriate regulatory officials deem required to permit the disposition of the shares without undue risk or loss;

(4) Acquisition of shares of stock by a bank acting solely in a fiduciary capacity in the ordinary course of its trust business and not for the purpose of circumventing this part;

(5) Acquisition of control of a bank by a company that will become a Tennessee bank holding company solely by reason of the acquisition; and

(6) The acquisition of shares of a bank holding company by another bank holding company where more than fifty percent (50%) of the total consolidated assets of the holding company being acquired are held by banks in operation for more than three (3) years.



§ 45-2-1404 - Acquisition by holding company prohibited.

A bank or bank holding company shall be prohibited from acquiring any bank in Tennessee if the bank or bank holding company, including all insured depository institutions that are affiliates of the bank or bank holding company, upon consummation of the acquisition, would control thirty percent (30%) or more of the total amount of the deposits of the insured depository institutions in Tennessee. For purposes of this part, "deposit" has the meaning set forth in § 3(l) of the Federal Deposit Insurance Act, 12 U.S.C. § 1813(l).



§ 45-2-1405 - Power of commissioner.

The commissioner has the power to establish rules and regulations to carry out the legislative purposes of this part.



§ 45-2-1407 - Powers.

(a) An out-of-state state bank that establishes and maintains one (1) or more branches in Tennessee under this part may conduct any activities at the branch or branches that are authorized under the laws of this state for Tennessee state banks.

(b) Notwithstanding any other state law to the contrary and in addition to any other activities a state bank may conduct, a Tennessee state bank may conduct any activities at any branch outside Tennessee that are permissible for a bank chartered by the host state where the branch is located, subject to regulation by the commissioner for the purpose of maintaining the state bank's safety and soundness.



§ 45-2-1408 - Examinations -- Periodic reports -- Cooperative agreements -- Assessment of fees.

(a) To the extent consistent with subsection (c), the commissioner may make the examinations of any branch established and maintained in this state pursuant to this part by an out-of-state state bank that the commissioner deems necessary to determine whether the branch is being operated in compliance with the laws of this state and in accordance with safe and sound banking practices. The commissioner may also participate in examinations of out-of-state state banks that have branches located in Tennessee. The applicable provisions of § 45-2-1602 shall apply to the examinations.

(b) The commissioner may prescribe requirements for periodic reports regarding any out-of-state bank that operates a branch in Tennessee pursuant to this part. The required reports shall be provided by the bank or may be provided by the bank supervisory agency having primary responsibility for the bank.

(c) The commissioner may enter into cooperative, coordinating and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in Tennessee of an out-of-state state bank, or any branch of a Tennessee state bank in any host state, and the commissioner may accept the parties' reports of examination and reports of investigation in lieu of conducting the commissioner's own examinations or investigations.

(d) The commissioner may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a Tennessee state bank or an out-of-state state bank operating a branch in this state pursuant to this part to engage the services of the agency's examiners at a reasonable rate of compensation, or to provide the services of the commissioner's examiners to the agency at a reasonable rate of compensation to be paid by either the other bank supervisory agency or by the out-of-state state bank. The contract shall be deemed a sole source contract under Tennessee law.

(e) The commissioner may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch in Tennessee of an out-of-state state bank or any branch of a Tennessee state bank in any host state; provided, that the commissioner may at any time take such actions independently if the commissioner deems the actions to be necessary or appropriate to carry out the commissioner's responsibilities under this part or to ensure compliance with the laws of this state.

(f) Each out-of-state state bank that maintains one (1) or more branches in this state may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this state and regulations of the commissioner. The fees, as well as a portion of the banking fee assessed on a Tennessee state bank that maintains one (1) or more branches in other states, may be shared with other bank supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies in accordance with agreements between the parties and the commissioner.

(g) In order to encourage the effective coordination and implementation of home state laws and host state laws with respect to interstate branching, the commissioner has the authority and the discretion to determine the applicability of Tennessee laws that are within the commissioner's regulatory authority as conferred by law to the operation of branches in Tennessee by out-of-state state banks.



§ 45-2-1409 - Notice and filing requirements.

Any out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving a Tennessee state bank shall notify the commissioner of the proposed merger not later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency, and shall submit a copy of that application to the commissioner and pay the filing fee, if any, required by the commissioner. Any Tennessee state bank that is a party to the interstate merger transaction shall comply with all applicable state and federal laws. Any out-of-state bank that is the resulting bank in the interstate merger transaction shall provide satisfactory evidence to the commissioner of compliance with applicable requirements of Tennessee law.



§ 45-2-1410 - Notice of subsequent merger.

(a) Each out-of-state state bank that has established and maintains a branch in this state pursuant to this part shall give at least thirty (30) days' prior written notice to the commissioner of any merger, consolidation, or other transaction that would cause a change of control with respect to the bank or any bank holding company that controls the bank, with the result that an application would be required to be filed pursuant to the federal Change In Bank Control Act of 1978, 12 U.S.C. § 1817(j), or the federal Bank Holding Company Act of 1956, 12 U.S.C. § 1841 et seq., or any successor statutes. In the case of an emergency transaction, the out-of-state state bank shall provide a shorter notice that is consistent with applicable state or federal law. The home state supervisory agency of the bank may provide the prior written notice required.

(b) The notice requirement of subsection (a) shall apply to out-of-state trust institutions that maintain an office in this state pursuant to this chapter. The notice shall also be required of:

(1) Any transfer of all or substantially all of the trust accounts or trust assets of the out-of-state trust institution to another person; or

(2) The closing or disposition of any office in this state.



§ 45-2-1411 - Enforcement.

If the commissioner determines that a branch maintained by an out-of-state state bank or a trust office maintained by an out-of-state trust institution in this state is being operated in violation of any provision of the laws of this state, or is being operated in an unsafe and unsound manner, the commissioner shall have the authority to take all enforcement actions that the commissioner would be empowered to take if the branch or office were a Tennessee state bank; provided, that the commissioner shall promptly give notice to the home state supervisory agency of each enforcement action taken against an out-of-state state bank or out-of-state trust institution. To the extent practicable, the commissioner shall consult and cooperate with the home state supervisory agency in pursuing and resolving the enforcement action. The commissioner may issue an order temporarily or permanently prohibiting a trust institution from acting as a fiduciary in this state.



§ 45-2-1412 - Acquisition of branch by out-of-state bank.

(a) An out-of-state bank that does not already maintain a branch in Tennessee and that meets the requirements of this title may establish and maintain a branch in Tennessee through the acquisition of a branch or establishment of a de novo branch.

(b) No branch of an out-of-state bank may be established through the acquisition of a branch or establishment of a de novo branch, unless the laws of the home state of the out-of-state bank permit Tennessee banks to establish and maintain branches in that state through the acquisition of a branch or establishment of a de novo branch under substantially the same terms and conditions as set forth in this title.

(c) No bank or out-of-state bank may establish or maintain a branch in this state on the premises or property of an affiliate if the affiliate engages in commercial activities.






Part 15 - Liquidation, Dissolution, and Reorganization

§ 45-2-1501 - Voluntary liquidation and dissolution.

(a) With the approval of the commissioner, a state bank may liquidate and dissolve. The commissioner shall grant approval if it appears that:

(1) The proposal to liquidate and dissolve has been approved by a vote of two thirds (2/3) of the outstanding voting stock at a meeting called for the purpose of considering the action; and

(2) The state bank is solvent and has sufficient liquid assets to pay off depositors and creditors immediately.

(b) (1) Upon approval by the commissioner, the bank shall cease to do business, shall have only the powers necessary to effect an orderly liquidation and shall proceed to pay its depositors and creditors and to wind up its affairs.

(2) Within thirty (30) days of the approval, a notice of liquidation shall be sent by mail to each depositor, creditor, person interested in funds held as a fiduciary, lessee of a safe deposit box or bailor of property. The notice shall be posted conspicuously on the premises of the bank and shall be published as the commissioner may require. The bank shall send with the notice a statement of the amount on the books to be the claim of the depositor or creditor. The notice shall demand that property held by the bank as bailee or in a safe deposit box be withdrawn by the person entitled thereto and that claims of depositors and creditors, if the amount claimed differs from that stated in the notice to be due, be filed with the bank before a specified date not earlier than sixty (60) days thereafter in accordance with the procedure prescribed in the notice.

(3) As soon after approval as may be practicable, the state bank shall resign all fiduciary positions and take the actions necessary to settle its fiduciary accounts.

(4) Safe deposit boxes, the contents of which have not been removed within thirty (30) days after demand, shall be opened and the contents dealt with in the manner provided for boxes upon which the payment of rental is in default and the sealed packages containing the contents and the certificates, together with any other unclaimed property held by the bank as bailee and certified inventories thereof, shall be reported to the state treasurer, who shall act in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.

(5) The approval of an application for liquidation shall not impair any right of a depositor or creditor to payment in full, and all lawful claims of creditors and depositors shall promptly be paid. The unearned portion of the rental of a safe deposit box shall be returned to the lessee.

(6) Any assets remaining after the discharge of all obligations shall be distributed to the stockholders, in accordance with their respective interests. Distribution shall not be made before:

(A) All claims of depositors and creditors have been paid or, in the case of any disputed claim, the bank has transmitted to the commissioner a sum adequate to meet any liability that may be judicially determined; and

(B) Any funds payable to a depositor or creditor and unclaimed have been transmitted to the commissioner. Any unclaimed distribution to a stockholder or depositor shall be transferred to the state treasurer, who shall deal with the unclaimed funds in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.

(c) If the commissioner finds that the assets will be insufficient for the full discharge of all obligations or that completion of the liquidation has been unduly delayed, the commissioner may take possession and complete the liquidation in the manner provided in § 45-2-1504 for involuntary liquidations.

(d) The commissioner may require reports of the progress of liquidation, and whenever satisfied that the liquidation has been properly completed, the commissioner shall cancel the charter and enter an order of dissolution.



§ 45-2-1502 - Commissioner in possession.

(a) The commissioner may take possession of a state bank if, after a hearing, the commissioner finds:

(1) Its capital is impaired or it is otherwise in an unsound condition;

(2) Its business is being conducted in an unlawful or unsound manner;

(3) It is unable to continue normal operations; or

(4) Its examination has been obstructed or impeded.

(b) (1) The commissioner shall take possession by posting upon the premises a notice reciting that the commissioner is assuming possession pursuant to this section and the time, not earlier than the posting of the notice, when possession shall be deemed to commence. A copy of the notice shall be filed in a court of general or equity jurisdiction in the county in which the institution is located. The commissioner shall notify the federal reserve bank of the district of taking possession of any state bank that is a member of the federal reserve system, and shall notify the federal deposit insurance corporation of the taking possession of any insured bank.

(2) When the commissioner has taken possession of a state bank, the commissioner shall be vested with the full and exclusive power of management and control, including the power to continue or to discontinue the business, to stop or to limit the payment of its obligations, to employ any necessary assistants, to execute any instrument in the name of the bank, to commence, defend and conduct in its name any action or proceeding in which it may be a party, to terminate the commissioner's possession by restoring the bank to its board of directors, to appoint a receiver to have all of the rights, powers, duties and obligations granted to the commissioner in possession for the purpose of liquidation or reorganization, and to reorganize or liquidate the bank in accordance with §§ 45-2-1503 and 45-2-1504. As soon as practicable after taking possession, the commissioner shall make an inventory of the assets and file a copy of the inventory with the court in which the notice of possession was filed.

(3) When the commissioner has taken possession, there shall be a postponement until six (6) months after the commencement of possession of the date upon which any period of limitation fixed by a statute or agreement would otherwise expire on a claim or right of action of the bank, or upon which an appeal must be taken or a pleading or other document must be filed by the bank in any pending action or proceeding.

(c) (1) If, in the opinion of the commissioner, an emergency exists that will result in serious losses to the depositors, the commissioner may take possession of a state bank without a prior hearing. Any person aggrieved and directly affected by this action of the commissioner may have a review by certiorari as provided in title 27, chapter 9.

(2) If the commissioner determines to liquidate the state bank, the commissioner shall give notice of the determination to the directors, stockholders, depositors and known creditors. Upon a determination to liquidate, the commissioner may, with ex parte approval of the court in which the notice of possession was filed, sell all or any part of the state bank's assets to another state or national bank or to the federal deposit insurance corporation. The commissioner may also, with ex parte approval of the court, borrow from the federal deposit insurance corporation any amount necessary to facilitate the assumption of deposit liabilities by a newly chartered or existing bank and may assign any part or all of the assets of the state bank as security for the loan.

(3) If the commissioner determines to reorganize the state bank, after according a hearing to all interested parties, the commissioner shall enter an order proposing a reorganization plan. A copy of the plan shall be sent to each depositor and creditor who will not receive payment of a claim in full under the plan, together with notice that, unless within fifteen (15) days the plan is disapproved in writing by persons holding one third (1/3) or more of the aggregate amount of the claims, the commissioner will proceed to effect the reorganization. A department, agency or political subdivision of this state holding a claim that will not be paid in full is authorized to participate as any other creditor.

(d) No judgment, lien or attachment shall be executed upon any asset of the state bank while it is in the possession of the commissioner. Upon the election of the commissioner in connection with a liquidation or reorganization:

(1) Any lien or attachment, other than an attorney's or mechanic's lien, obtained upon any asset of the state bank during the commissioner's possession or within four (4) months prior to commencement thereof shall be vacated except liens created by the commissioner while in possession; and

(2) Any transfer of an asset of the state bank made after or in contemplation of its insolvency with intent to effect a preference shall be voided.

(e) The commissioner may borrow money in the name of the state bank and may pledge its assets as security for the loan.

(f) All necessary and reasonable expenses of the commissioner's possession of a state bank and of its reorganization or liquidation shall be defrayed from the assets thereof.



§ 45-2-1503 - Requirements of reorganization plan.

(a) A plan of reorganization shall not be prescribed under this chapter unless:

(1) The plan is feasible and fair to all classes of depositors, creditors and stockholders;

(2) The face amount of the interest accorded to any class of depositors, creditors or stockholders under the plan does not exceed the value of the assets upon liquidation, less the full amount of the claims of all prior classes, subject, however, to any fair adjustment for new capital that any class will pay in under the plan;

(3) The plan provides for the issuance of common stock in an amount that will provide an adequate ratio to deposits;

(4) Any exchange of new common stock for obligations or stock of the bank will be effected in inverse order to the priorities in liquidation of the classes that will retain an interest in the bank and upon terms that fairly adjust any change in the relative interest of the respective classes that will be produced by the exchange;

(5) The plan assures the removal of any director, officer or employee responsible for any unsound or unlawful action or the existence of an unsound condition; and

(6) Any merger or consolidation provided by the plan conforms to the requirements this chapter and chapter 1 of this title.

(b) Whenever, in the course of reorganization, supervening conditions render the plan unfair or its execution impractical, the commissioner may modify the plan or liquidate the institution. The action shall be taken by order upon appropriate notice.



§ 45-2-1504 - Liquidation by commissioner.

(a) In liquidating a state bank, the commissioner may exercise any power of the office of commissioner, but shall not, without the approval of the court in which notice of possession has been filed:

(1) Sell any asset of the organization having a value in excess of five hundred dollars ($500);

(2) Compromise or release any claim if the amount of the claim exceeds five hundred dollars ($500), exclusive of interest; or

(3) Make any payment on any claim, other than a claim upon an obligation incurred by the commissioner, before preparing and filing a schedule of the commissioner's determinations in accordance with this chapter.

(b) Within six (6) months of the commencement of liquidation, the commissioner may elect to terminate any executory contract under which the state bank has contracted either to receive or to provide services, the services specifically including advertising, or any obligation of the bank as a lessee. A lessor who receives sixty (60) days' notice of the commissioner's election to terminate the lease shall have no claim for rent other than rent accrued to the date of termination or for claims for damages for the termination.

(c) As soon after the commencement of liquidation as is practicable, the commissioner shall take the necessary steps to terminate all fiduciary positions held by the state bank and take any action necessary to surrender all property held by the bank as a fiduciary and to settle its fiduciary accounts. The fiduciary accounts may be transferred by the commissioner to another qualified corporate fiduciary as determined by the commissioner, and notice of the transfer must be given by registered mail to the parties by the transferee corporate fiduciary.

(d) As soon after the commencement of liquidation as practicable, the commissioner shall send notice of the liquidation to each known depositor, creditor and lessee of a safe deposit box or bailor of property held by the bank at the address shown on the books of the institution. The notice shall also be published in a newspaper of general circulation in the community once a week for three (3) successive weeks. The commissioner shall send with the notice a statement of the amount shown on the books of the institution to be the claim of the depositor or creditor. The notice shall demand that property held by the bank as bailee or in a safe deposit box be withdrawn by the person entitled thereto and that claims of depositors and creditors, if the amount claimed differs from that stated in the notice to be due, be filed with the commissioner before a specified date not earlier than sixty (60) days thereafter in accordance with the procedure prescribed in the notice.

(e) Safe deposit boxes, the contents of which have not been removed before the date specified, shall be opened by the commissioner in the manner provided for boxes upon which the payment of rental is in default, and the sealed packages containing the contents and the certificates, together with any unclaimed property held by the bank as bailee and certified inventories thereof, shall be reported to the state treasurer who shall deal with them in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.

(f) Within six (6) months after the last day specified in the notice for the filing of claims or a longer period that may be allowed by the court in which notice of possession has been filed, the commissioner shall:

(1) Reject any claim if the commissioner doubts the validity thereof;

(2) Determine the amount, if any, owing to each known creditor or depositor and the priority class of the claim under this chapter and chapter 1 of this title;

(3) Prepare a schedule of the commissioner's determinations for filing in the court in which notice of possession was filed; and

(4) Notify each person whose claim has not been allowed in full and publish once a week for three (3) successive weeks a notice of the time when and the place where the schedule of determinations will be available for inspection and the date, not sooner than thirty (30) days thereafter, when the commissioner will file the schedule in court.

(g) Within twenty (20) days after the filing of the commissioner's schedule, any creditor, depositor or stockholder may file an objection to any determination made. Any objections so filed shall be heard and determined by the court, upon such notice to the commissioner and interested claimants as the court may prescribe. If the objection is sustained, the court shall direct an appropriate modification of the schedule. After filing the schedule, the commissioner may, from time to time, make partial distribution to the holders of claims that are undisputed or have been allowed by the court, if a proper reserve is established for the payment of disputed claims. As soon as is practicable after the determination of all objections, the commissioner shall make final distribution.

(h) (1) The following claims shall have priority:

(A) Obligations incurred by the commissioner;

(B) Wages and salaries of officers and employees earned during the three-month period preceding the commissioner's possession in an amount not exceeding six hundred dollars ($600) for any one (1) person;

(C) Fees and assessments due to the department; and

(D) Deposits to the extent of ten dollars ($10.00) for each depositor.

(2) After the payment of all other claims with interest at the maximum rate permitted on time deposits, the commissioner shall pay claims otherwise proper that were not filed within the time prescribed.

(3) If the sum available for any class is insufficient to provide payment in full, the sum shall be distributed to the claimants in the class pro rata.

(i) Any assets remaining after all claims have been paid shall be distributed to the stockholders in accordance with their respective interests.

(j) Unclaimed funds remaining after completion of the liquidation shall be transferred to the state treasurer to be dealt with in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29.

(k) When the assets have been distributed in accordance with this chapter and chapter 1 of this title, the commissioner shall file an account with the court. Upon approval thereof, the commissioner shall be relieved of liability in connection with the liquidation and the charter shall be cancelled.



§ 45-2-1505 - Formation of new bank.

(a) Upon application of either five (5) individual incorporators or a bank holding company domiciled in this state, the commissioner may grant a charter and may issue a certificate of authority to the incorporators if the commissioner finds that the immediate formation of a new state bank will protect the depositors of a state bank closed in accordance with § 45-2-1502.

(b) The requirements contained in this chapter pertaining to the formation and operation of a state bank shall not be applicable for a period of one (1) year after formation of a new state bank hereunder, unless the commissioner determines that the requirements are necessary to the operation of the new state bank.

(c) None of the restrictions contained in the Bank Structure Act of 1974, compiled in part 14 of this chapter, or as the same may be hereafter amended, shall apply to the formation of the new state bank.

(d) The new state bank may acquire all or any part of the assets or deposits of a closed bank in accordance with this chapter.






Part 16 - Examination and Reports

§ 45-2-1601 - Supervision of banks.

(a) Every person doing a banking business under the laws of this state shall be subject to supervision and regulation by the commissioner.

(b) In addition to other powers conferred by chapters 1-9 of this title, the commissioner has the power to require banks subject to the commissioner's supervision to:

(1) Maintain their accounts and to value their assets in accordance with generally accepted principles of accounting;

(2) Charge off the whole or part of an asset that at the time of its acquisition could not lawfully have been acquired and that could not lawfully be retained at the time of the commissioner's action; provided, that the commissioner's action is within two (2) years of the aforementioned acquisition;

(3) Record liens and security in property or, at the option of the bank, insure against losses from not recording;

(4) Obtain a financial statement from a borrower to the extent that the bank can do so;

(5) Search, or obtain insurance of, the title to real estate taken as security; and

(6) Maintain adequate insurance against the risks that the commissioner determines are necessary and appropriate for the protection of depositors.

(c) No person shall be subjected to any civil or criminal liability for any act or omission to act in good faith in reliance upon a subsisting order, regulation or interpretation of the commissioner, notwithstanding a subsequent decision by a court invalidating the order, regulation or interpretation.



§ 45-2-1602 - Examination of banks.

(a) (1) The commissioner shall, either personally or by competent examiner appointed by the commissioner, visit and examine every bank subject to the commissioner's supervision at least once in each year. The commissioner has discretion to determine the scope of the examination; provided, that a full-scope examination, as set out in subsection (b), shall be conducted by the commissioner or the commissioner's designee at least once in every three (3) years. The commissioner has discretion to accept, in any calendar year, all or part of an examination report of a federal banking regulatory agency conducted of a state bank in that year.

(2) The provision of subdivision (a)(1) requiring an examination at least once in each year may be extended to eighteen (18) months; provided, that the bank meets the criteria applicable to the examination cycle imposed on federally insured depository institutions in Section 10(d) of the Federal Deposit Insurance Act (12 U.S.C., § 1820(d)).

(3) The commissioner shall examine a state trust company at least once in an eighteen-month period, except that the commissioner may extend this examination cycle up to an additional eighteen (18) months. In making this determination, the commissioner may consider the state trust company's quality of management, capitalization, risk profile and any other factors the commissioner deems relevant. In no event may a state trust company's examination cycle be extended if the company did not receive a composite rating of one (1) or two (2) at its last examination.

(b) On every examination, inquiry shall be made as to the condition and resources of the bank, the mode of conducting and managing the affairs of the bank, the action of its directors, the investment of the funds of the bank, the safety and prudence of the management of the bank, and whether the requirements of its charter and law have been complied with in the administration of the affairs of the bank, and as to any matters that the commissioner uniformly prescribes.

(c) In addition, the commissioner has the power, and it is the commissioner's duty in like manner, to examine or cause to be examined into the affairs of every bank whenever, in the judgment of the commissioner, the management and condition of the bank are such as to render an examination of its affairs necessary or expedient, or whenever, in the opinion of the commissioner, the interest of the public demands an examination.

(d) The commissioner also has the power to examine, or cause to be examined, every agency located in this state of any foreign bank or banking corporation, in the manner and for the same purpose that the commissioner shall examine domestic banks.

(e) The commissioner also has the power to examine or cause to be examined subsidiary corporations of banks subject to the commissioner's supervision.

(f) The commissioner, and every examiner acting under or appointed by the commissioner, has the power and authority to administer oaths and to examine under oath any person whose testimony may be required on the examination of any bank, or on the examination of any agency of any foreign bank or banking corporation, or on examination of any subsidiary of any bank subject to the commissioner's supervision, and has the authority and power to compel the appearance and attendance of the person for the purpose of the examination.

(g) Any stockholder in any incorporated bank, any corporation doing a banking business, or any person interested in a firm or individual bank may call upon the commissioner, at any time, to make an examination of the bank in which the stockholder, corporation or person is interested, which examination the commissioner, either in person or by an examiner, may or may not make, in the exercise of discretion, upon the one making the request depositing with the commissioner in advance a sum sufficient to cover the cost of the examination.

(h) (1) Each examiner shall act under the direction of the commissioner, and shall forthwith examine fully into the books, papers, and affairs of the bank that the examiner may be directed by the commissioner to examine.

(2) The commissioner shall furnish to each examiner a commission under the signature of the commissioner and official seal of the department, which commission the examiner shall exhibit to the officer or officers of the bank proposed to be examined as the examiner's authority for making the examination.

(3) Each examiner shall report on oath to the commissioner the result of each examination made by the examiner, which report the commissioner shall keep on file in the commissioner's office; and when the commissioner in person makes an examination of the affairs of any bank, the commissioner shall in like manner make out a report under oath of the result of the examination, and the same shall be kept on file in the office of the commissioner, and a duplicate copy furnished the bank examined.

(i) In the discretion of the commissioner, a state bank may be notified in advance that an examination is about to commence in order to afford the bank an opportunity to prepare reports or other information requested by the commissioner. In the discretion of the commissioner, a state bank may be examined at any time without prior notice to the bank.

(j) The commissioner has the power to review the operations of any location engaging in activities as principal or on behalf of a state or out-of-state trust institution or any other company to determine if the location is engaging in unauthorized trust activity.



§ 45-2-1603 - Confidentiality, disclosure and reproduction of information.

(a) The information obtained by the commissioner, or any bank examiner in making an examination into the affairs of the bank, shall be for the purpose of ascertaining the true condition of the affairs of the bank, shall be privileged and confidential, shall not be subject to subpoena, and shall not be disclosed by the party making the examination to any person, except that the examiner shall report the condition of the affairs of the bank to the commissioner, and except that the commissioner is authorized to make the following disclosures from reports of examination:

(1) Within the department in the course of official duties;

(2) To the federal deposit insurance corporation as provided in § 45-2-804 and to the federal reserve board, or its duly authorized representative, as provided in § 45-2-505;

(3) To the federal reserve board, or its duly authorized representative, in the case of an application to form a bank holding company if the principal affiliate bank to be acquired is a state bank or to the federal reserve board in any other circumstance when the commissioner believes that disclosure is in the interest of sound banking regulation;

(4) To the United States comptroller of the currency, or the comptroller's duly authorized representative, in the case of an application of a state bank for conversion to a national charter or to the comptroller in any other circumstance when the commissioner believes that disclosure is in the interest of sound banking regulation;

(5) To the United States department of justice, federal bureau of investigation, state district attorneys general, Tennessee bureau of investigation or the attorney general and reporter in the case of any suspected criminal violations discovered during the course of an examination;

(6) In any administrative proceeding or court action filed by the commissioner or the department to which the commissioner is an actual party;

(7) To the directors of a state bank as provided in § 45-2-1602;

(8) The comptroller of the treasury or the comptroller's designee for the purpose of an audit of the department of financial institutions;

(9) The state treasurer and commissioner of finance and administration pursuant to § 9-4-402;

(10) To other state financial institutions regulatory agencies;

(11) To the federal consumer financial protection bureau, federal trade commission, United States department of labor and the securities and exchange commission, or their duly authorized representative, when the commissioner believes that disclosure is in the best interest of sound banking regulation;

(12) The department of commerce and insurance; and

(13) The United States department of justice, federal bureau of investigation, state district attorneys general, Tennessee bureau of investigation, state attorney general and reporter, internal revenue service, Tennessee office of homeland security, United States department of the treasury and the financial crimes enforcement network for purposes of information sharing to promote enforcement of and compliance with the Bank Secrecy Act, codified at 12 U.S.C. § 1829b, 12 U.S.C. §§ 1951-1959, and 31 U.S.C. §§ 5311-5332.

(b) Disclosures made under subsection (a) shall be made under safeguards designed to prevent further dissemination of confidential information. If any agency or department that has received confidential information under subsection (a) receives a valid subpoena to produce documents of the department of financial institutions or desires to use the documents in litigation, including, but not limited to, discovery proceedings, in which it is involved, the agency or department shall notify the department of financial institutions for permission to produce the documents. The commissioner may, in the commissioner's discretion, authorize the requesting agency or department to use the documents under a protective order approved by the commissioner and designed to prevent the unnecessary further dissemination of the documents.

(c) A bank may reproduce all or any part of a report of examination and send or deliver the reproduction to a bank holding company of which it is a subsidiary, and may also send or deliver the reproduced information to the bank's consultants, external auditors and legal counsel. The disclosure shall not affect the confidential nature of the disclosed information.

(d) As used in this section, unless the context otherwise requires:

(1) "Bank holding company" has the same meaning as in § 45-2-1402; and

(2) "Subsidiary," with respect to a specified bank holding company, means:

(A) Any company, twenty-five percent (25%) or more of whose voting shares, excluding shares owned by the United States or by any company wholly owned by the United States, is directly or indirectly owned or controlled by the bank holding company, or is held by it with power to vote;

(B) Any company in which the election of a majority of whose directors is controlled in any manner by the bank holding company; or

(C) Any company with respect to the management or policies of which the bank holding company has the power, directly or indirectly, to exercise a controlling influence, as determined by the commissioner, after notice and opportunity for hearing.

(e) Notwithstanding any provision of this section to the contrary, the commissioner may, in the commissioner's discretion and in the interest of justice, and when under a validly issued subpoena, waive the privilege created herein and produce bank examination reports and other related documents under the provisions of a protective order entered by a court or administrative tribunal of competent jurisdiction where the order is designed to protect the confidential nature of the information so disclosed from public dissemination.

(f) Notwithstanding any other provision of the law to the contrary, confidential information regarding insurance, securities and investment functions of financial institutions, and known or suspected violations of the insurance, banking or securities laws, may be shared among the departments of financial institutions and commerce and insurance, the district attorneys general for the respective counties, the Tennessee bureau of investigation and the attorney general and reporter. Information disclosed by the commissioner under this section shall not become matters of public record by virtue of the disclosure absent a waiver by the commissioner, or a protective order as provided for in this section.



§ 45-2-1604 - Reports by banks.

(a) All banks shall make to the commissioner, on the call of the commissioner for the reports, at least two (2) reports during each year according to the form, including electronic transmission, that may be prescribed by the commissioner. The report must be verified by the oath or affirmation of the executive officers or agents thereof, and in the case of a corporation, by the president or cashier or secretary, and must be attested by the signature of at least three (3) directors of the corporation. The commissioner shall make one (1) of the calls in the first one half (1/2) of the year and another in the latter one half (1/2) of the year.

(b) Each report shall exhibit in detail and under appropriate heads the resources and liabilities of each bank at the close of business on any past day specified by the commissioner. The day for reports shall be uniform throughout the state, and shall be transmitted by the bank to the commissioner within the period the commissioner prescribes, but in no instance less than five (5) days after receipt of a request or requisition thereof from the commissioner. Instead of the report required under this subsection (b), the commissioner may accept a copy of a call report required by federal regulatory agencies or deems the filing of the report, electronic or otherwise, as required by federal regulatory agencies to constitute compliance with this section.

(c) The commissioner may call for a special report from any particular bank whenever, in the commissioner's judgment, the same is necessary or deemed necessary for the protection of the public or for a full and complete knowledge of the condition of the bank by the commissioner. Special reports called for shall be made in all particulars as required in subsections (a) and (b); provided, that a bank is not required to publish a copy of a special report in a newspaper.






Part 17 - Prohibited Acts

§ 45-2-1701 - Unauthorized conduct of banking or fiduciary activity -- Violation a criminal offense.

(a) It is unlawful for any person not so authorized to carry on a banking business under this chapter and chapter 1 of this title, falsely and with intent to defraud, to act as a bank, or to represent that the person is or is acting for a bank, or to use an artificial or corporate name that is the name of a bank. The right to receive money on deposit and the right to pay out money on checks are declared to be the exclusive privileges of the banking business.

(b) No trust company hereafter may be incorporated or be qualified to act as a fiduciary unless it is incorporated under this chapter and chapter 1 of this title, or the laws governing national banking associations. The foregoing, however, shall not be deemed to restrict the activity of a foreign bank or trust company acting as a trustee under § 35-50-107; nor shall it be deemed to restrict the fiduciary activity of any other class of regulated financial institutions that may now have, or hereafter acquire, fiduciary powers; provided, that nothing herein shall be construed to increase the powers of other classes of regulated financial institutions.

(c) A violation of this section is a Class C misdemeanor.



§ 45-2-1702 - Receiving deposit, premium payment or investment in failing financial institution.

(a) A person directing or participating in the direction of a financial institution commits an offense who receives or permits the receipt of a deposit, premium payment or investment in the institution knowing that, due to the financial condition of the institution:

(1) It is or will be unable to make payment of the deposit on demand, if it is a deposit ordinarily payable on demand; or

(2) It is about to suspend operations or go into receivership.

(b) It is a defense to prosecution under this section that the person making the deposit, premium payment or investment was adequately informed of the financial condition of the institution.

(c) An offense under this section is a Class E felony.



§ 45-2-1703 - Unlawful service as officer or director -- Exceptions at commissioner's discretion.

(a) It is unlawful for any person to serve as an officer or director of a bank who:

(1) Has been convicted of an offense constituting, in the jurisdiction in which the judgment was rendered, a felony involving a violation of banking laws, fraud, embezzlement, or breach of trust;

(2) Would be disqualified by federal law from serving as a director or officer of a federally chartered bank; or

(3) Is indebted to the bank for more than thirty (30) days upon judgment that has become final.

(b) Notwithstanding subsection (a), the commissioner shall have the discretion to approve the application of any person to become a director or officer of a bank chartered under Tennessee law, if the commissioner finds the person has demonstrated fitness to participate in the conduct of the affairs of the bank through evidence of the person's rehabilitation, including, but not limited to, the person's reputation since the person's conviction, the person's age at the time of conviction, and the time that has elapsed since the conviction and other factors as the commissioner determines.



§ 45-2-1704 - Unlawful gratuity or compensation.

(a) It is unlawful for an affiliate of a bank or for an officer, director or employee of a bank or affiliate of a bank to willfully and knowingly and without authority from the board of directors or governing body of the bank or two (2) or more of the active managing officers of the bank to receive, consent to receive, or agree to receive, any commission, emolument, gratuity or reward, or any promise of any commission, emolument, reward, property or thing of value or of personal advantage for procuring, or endeavoring to procure, for any person any loan from, or the purchase or discount of, any paper, note, draft, check or bill of exchange by the bank.

(b) As used in this section, "affiliate" includes:

(1) Any person who holds a majority of the stock of a bank, any other corporation in which the person owns a majority of the stock and any partnership in which the person has an interest;

(2) Any corporation in which the bank or an officer, director, or employee thereof holds a majority of the stock and any partnership in which the person has an interest; and

(3) Any corporation of which a majority of the directors are officers, directors, or employees of the bank or of which officers, directors, trustees or employees constitute a majority of the directors of the bank.

(c) A violation of this section is a Class C misdemeanor.



§ 45-2-1705 - Unlawful concealment of transactions.

(a) It is unlawful for an officer, director, or employee of a bank to conceal or endeavor to conceal any transaction of the bank from any officer, director or employee of the bank or any official or employee of the department to whom it should properly be disclosed.

(b) A violation of this section is a Class C misdemeanor.



§ 45-2-1706 - Improper maintenance of accounts -- False or deceptive entries and statements.

(a) It is unlawful for an officer, director, employee or agent of a bank to:

(1) Maintain or authorize the maintenance of any account of the bank in a manner that, to the person's knowledge, does not conform to the requirements prescribed by this chapter and chapter 1 of this title or by the commissioner;

(2) Make any false or misleading statement or entry or omit any statement or entry that should be made in any book, account, report or statement of the institution, with intent to deceive; or

(3) Obstruct or endeavor to obstruct a lawful examination of the institution by an officer or employee of the department.

(b) A violation of this section is a Class B misdemeanor.



§ 45-2-1707 - Payment of penalties and judgments against others.

(a) It is unlawful for a state bank to pay a fine or penalty imposed by law upon any other person or any judgment against the person or to reimburse directly, or indirectly, any person by whom the fine, penalty or judgment has been paid, except in settlement of its own liability or in connection with the acquisition of property against which the judgment is a lien, or as provided in § 45-2-211.

(b) A violation of this section is a Class C misdemeanor.



§ 45-2-1708 - Unlawful use of term "safe deposit."

(a) It is unlawful for any person to use the terms "safe deposit," "safety deposit," or other words deceptively similar, in connection with the rental of storage space, or in the title or name under that business is done, except:

(1) A person subject to the jurisdiction of the department;

(2) A manufacturer or dealer in safe deposit facilities or equipment; or

(3) An association, the membership of which is composed of officers or institutions subject to regulation under this chapter and chapter 1 of this title, or the laws of the United States or any state.

(b) A violation of this section is a Class C misdemeanor.



§ 45-2-1709 - Unlawful use of banking terms.

(a) (1) (A) It is unlawful for any person, firm or corporation, other than those defined in § 45-1-103, to use or employ in any manner the terms bank, banks, or banking in connection with the carrying on or operation of business in this state; provided, that this section shall have no application to national banking associations or existing persons whose name contains these terms. The commissioner of financial institutions may permit, upon application or by rule, the subsidiary of a bank or bank holding company to employ the terms bank, banks, or banking.

(B) Notwithstanding this section, the commissioner may permit, upon application, a person, corporation, partnership or other business entity to employ the term "bank", "banks", or "banking" if the commissioner, in the commissioner's discretion, determines that the person, corporation, partnership, or business entity has not or will not mislead the public by employing the terms and the person, corporation, partnership or business does not provide financial services. Upon proper showing, the commissioner may rescind approval if the public welfare so requires. For purposes of this section, any person, corporation, partnership, or business that provides financial services shall include, but not be limited to, insurance companies and agents, money order or exchange companies, investment companies, stock brokers or dealers, mutual funds, industrial loan and thrift companies, credit unions and business and industrial development corporations (BIDCOs).

(C) It is unlawful for any person, firm or corporation, other than those defined as a trust institution pursuant to § 45-1-103, to use or employ in any manner the term "trust" in connection with the carrying on or operation of business in this state. This section shall have no application to existing persons as of July 1, 1999, whose name contains the term "trust." Notwithstanding the above, the commissioner may permit the use of the term "trust" upon application on the same basis as under subdivisions (a)(1)(A) and (B).

(D) It is unlawful for a person to use the trade name or trademark, or a confusingly similar trade name or trademark, of any bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary in a solicitation for the offering of services or products if such use is likely to cause confusion, mistake or deception as to the source of origin, affiliation or sponsorship of such products or services; or, to use the trade name or trademark, or confusingly similar trade name or trademark, to that of any bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary in any manner in a solicitation for the offering of services or products unless the solicitation clearly and conspicuously states the following in bold-face type on the front page of the solicitation:

(i) The name, address and telephone number of the person making the solicitation;

(ii) A statement that the person making the solicitation is not affiliated with the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary; and

(iii) A statement that the solicitation is not authorized or sponsored by the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary.

(E) It is unlawful for a person, other than the lender or a person authorized by the lender, to use a loan number, loan amount, or other specific loan information that is not publicly available in a solicitation for the purchase of services or products, unless the solicitation clearly and conspicuously states the following in bold-face type on the front page of the solicitation:

(i) The name, address, and telephone number of the person making the solicitation;

(ii) A statement that the person making the solicitation is not affiliated with the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary;

(iii) A statement that the solicitation is not authorized or sponsored by the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary; and

(iv) A statement that the loan information used was not provided by the bank, savings and loan association, savings bank or subsidiary or affiliate of any bank, saving and loan association, saving bank or subsidiary.

(2) A violation of subdivision (a)(1) is a Class C misdemeanor.

(b) The commissioner or attorney general and reporter in the name of the state is given the power and right by bill of complaint in any court of competent jurisdiction of the parties, to seek injunctive relief to compel compliance by any offending parties with this section.



§ 45-2-1710 - Advance notice of bank examination.

(a) If the department notifies a bank of an examination, a department employee who, before the notification of the visitation, gives notice or information to any officer or agent or employee of a bank as to when a bank will be visited for examination commits a criminal offense.

(b) If the department does not notify a bank of an examination, a department employee who, before a visitation, gives notice or information to any officer or agent or employee of a bank as to when a bank will be visited for examination commits a criminal offense.

(c) A violation of this section is a Class C misdemeanor.



§ 45-2-1711 - False reports.

Any employee of the department who makes a report on oath, as to the result of any examination made by the employee, that is knowingly and willfully false, commits a Class C misdemeanor.



§ 45-2-1712 - False swearing on examination by commissioner or bank examiner.

Any person who willfully and corruptly swears or affirms falsely when being examined under oath by any bank examiner or the commissioner in regard to any material matter or thing commits a Class C misdemeanor.



§ 45-2-1713 - Disclosing condition of bank, its depositors or debtors.

Any bank examiner or commissioner who knowingly and willfully discloses the condition and affairs of any bank ascertained by an examination as examiner of the bank, or who knowingly and willfully, except to the extent as authorized by this chapter and chapter 1 of this title, reports or gives information as to who are depositors or debtors of a bank where the information is obtained as examiner of the bank, commits a Class C misdemeanor and shall be removed from office; and the fact of the disclosure shall be prima facie evidence that the information was obtained by virtue of the person's office.



§ 45-2-1714 - Director voting to impair capital or other acts detrimental to bank.

Any director of a bank commits a Class B misdemeanor who concurs in any vote or act of the directors of the bank by which it is intended to:

(1) Make a dividend except from the surplus profits arising from the business of the bank;

(2) Divide, withdraw or in any manner pay to the stockholders or any of them any part of the capital stock of the bank, or to reduce the capital stock, except in pursuance of law;

(3) Discount or receive any note, or other evidence of debt in payment of capital stock required to be paid or with intention to provide the means of making the payment;

(4) Receive or discount any note or other evidence of debt with the intent to enable any stockholder to withdraw any part of the money paid in by the stockholder or the stockholder's stock; or

(5) Apply any portion of the funds of the bank except as allowed by law, directly or indirectly, to the purchase of shares of its own stock.



§ 45-2-1715 - Unlawful increase of capital stock.

Any officer or director of a bank who knowingly and willfully issues, participates in issuing, or concurs in a vote to issue, any increase of its capital stock beyond the amount of the capital stock thereof duly authorized by or in pursuance of law, or who knowingly and willfully sells or agrees to sell, or is interested directly or indirectly in the sale of the shares of stock of the bank, or in any agreement to sell the same, commits a Class C misdemeanor.



§ 45-2-1716 - Appropriation of property, false entries, or refusal to make reports.

(a) Any director, officer, or employee of any bank commits a Class C misdemeanor who:

(1) Knowingly receives or possesses any of the bank's property, otherwise than in payment for a just demand, or with intent to defraud, and omits to make, or causes the omission of, a full and true entry thereof in its books and accounts;

(2) Concurs in omitting to make any material entry in its books or accounts; or

(3) Knowingly by letterhead, newspaper advertisement, or otherwise represents its capital stock to be in excess of the actual capital paid in, or knowingly concurs in making or publishing any written report, exhibit, or statement of its affairs or pecuniary conditions, making any material statement that is false and by which the bank is made to appear in better condition than it really is, or knowingly omits or concurs in omitting any statement required by law.

(b) This section shall not be construed to conflict with § 39-14-103.



§ 45-2-1717 - Criminal sanctions for violations -- Reports -- Confidential information.

(a) It is the duty of the commissioner to submit to the district attorneys general for the respective counties of the state any criminal violation of the banking laws known by the commissioner to have occurred in the county. The commissioner shall also report the violation to the appropriate division of the Tennessee bureau of investigation.

(b) The commissioner may submit to the district attorneys general, to the attorney general and reporter, and to the appropriate division of the Tennessee bureau of investigation any criminal violation of the securities laws known by the commissioner to have occurred.

(c) Confidential information that is communicated by the commissioner pursuant to this section, whether the reporting is required or authorized by law, remains confidential in the hands of the agency to which the information is reported, and does not become a matter of public record by virtue of this communication.



§ 45-2-1718 - Criminal sanctions for violations.

(a) Except as otherwise specifically provided in this chapter and chapter 1, any person responsible for an act or omission expressly declared to be a criminal offense by this chapter and chapter 1 of this title commits:

(1) A Class C misdemeanor; or

(2) If the act or omission was intended to defraud, a Class E felony.

(b) An officer, director, or employee of a bank is responsible for an act or omission of the institution declared to be a criminal offense against this chapter and chapter 1 of this title whenever, knowing that the act or omission is unlawful, the person participates in authorizing, executing, ratifying or concealing the act, or in authorizing or ratifying the omission or, having a duty to take the required action, omits to do so.

(c) Unless otherwise provided in this chapter and chapter 1 of this title, it is no defense to a criminal prosecution hereunder that the defendant did not know the facts establishing the criminal character of the act or omission charged, if the defendant could and should have known the facts in the proper performance of the defendant's duty.



§ 45-2-1719 - Injunction.

Whenever a violation of this chapter and chapter 1 of this title by a bank or an officer, director or employee thereof is threatened or impending and will cause substantial injury to the institution or to the depositors, or stockholders thereof, a court of competent jurisdiction shall, upon the suit of the commissioner, issue an injunction restraining the violation.



§ 45-2-1720 - False advertising.

(a) It is unlawful for any entity to make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster or over the internet or any radio or television, or in any other way, an advertisement, announcement or statement containing any assertion, representation, or statement with respect to the sale, distribution, offering for sale or advertising of any loan, refinance, insurance or any other product or service that is untrue, deceptive, misleading, or that uses the name or logo of any other lender without the express written consent of the lender whose name is used. For purposes of this section, "lender" means any bank, savings and loan association, savings bank, trust company, credit union, industrial loan and thrift company, mortgage company, mortgage broker, or any subsidiary or affiliate therof.

(b) Each solicitation to an individual in violation of this section shall be considered a separate act. The commissioner of financial institutions, the commissioner of commerce and insurance, and the attorney general and reporter are entitled to enforce this section against any regulated entity within their jurisdiction or against any other person. The commissioners shall have authority to issue a cease and desist order and to impose a civil penalty of up to one thousand dollars ($1,000) per violation.

(c) Any lender whose name or logo is used in violation of this section is entitled to sue for damages, which shall include any actual damages, statutory penalties of one thousand dollars ($1,000) per violation, and court costs and attorney's fees.






Part 18 - Investment and Security Powers

§ 45-2-1801 - Legislative intent.

(a) It is the intention of the general assembly both to broaden the permissible activities available to state chartered banks and to ensure the soundness of the state's banking system by protecting depositors.

(b) It is further the intention of the general assembly to provide for the sound conduct of the business of banks while authorizing the availability of expanded services under the authority of the appropriate state regulatory entities.



§ 45-2-1802 - Powers generally.

An authorized state bank, directly or indirectly through a subsidiary, may:

(1) Provide portfolio investment advice to customers;

(2) Serve as investment advisor to investment companies, including, but not limited to, open-end and closed-end mutual funds, private investment companies and investment companies registered under the Investment Companies Act of 1940;

(3) Serve as investment or financial advisor to states, counties and municipalities or subdivisions or instrumentalities thereof;

(4) Act as general partner to investment partnerships;

(5) Act as dealer-manager or financial advisor to corporations or partnerships, including, but not limited to, providing valuation advice, opinions with respect to sales or purchases or assets, corporate restructuring, issuances of securities, mergers and other acquisitions;

(6) Engage in the sale, distribution, and underwriting of, and deal in, commercial paper issued by any entity;

(7) Engage in the sale, distribution, and underwriting of, and deal in, promissory notes secured by real estate mortgages, credit obligations secured by real or personal property or manufactured housing, participation interests in promissory notes and credit obligations, and mortgage related payment bonds secured by promissory notes; and

(8) Engage in the sale, distribution and underwriting of, and deal in, stocks, bonds, debentures, notes, mutual fund shares or unit investment trust interest, and other securities which may be sold by a broker-dealer, financial institution or investment company under Tennessee law.



§ 45-2-1803 - Regulations -- Adoption -- Office of subsidiaries.

(a) The commissioner of financial institutions shall adopt regulations, for the protection of depositors, that state banks, or any class of state banks determined by the commissioner to be appropriate, are required to apply to and receive approval of the commissioner before engaging in one (1) or more of the activities permitted in § 45-2-1802, and may be required to conduct certain of the activities, other than those activities that may be conducted directly by a national bank, only through a subsidiary.

(b) Any offices of the subsidiary shall not be considered branches of the bank for purposes of § 45-2-614.

(c) In addition, the commissioner of commerce and insurance may adopt regulations, if the commissioner determines that the action is necessary for the protection of investors and in the public interest, to require the underwriting, market making or dealing in securities (other than securities which may be underwritten or dealt in by national banks or in which national banks may make a market) activities of state banks be conducted through a subsidiary.



§ 45-2-1804 - Duties of commissioner.

The commissioner of financial institutions, in adopting regulations pursuant to § 45-2-1803, shall:

(1) Determine the appropriate level of capital or assets required for a bank to engage directly in an activity permitted in § 45-2-1802;

(2) Determine whether the risk to depositors is sufficiently significant as to require that the activity permitted in § 45-2-1802 must be conducted in a separately capitalized subsidiary;

(3) Determine the appropriate minimum level of capital required for the subsidiary;

(4) Condition the bank's or subsidiary's engaging in an activity permitted in § 45-2-1802, upon a specified level of demonstrated expertise or training;

(5) In connection with subsidiaries engaged in the activities specified in § 45-2-1802(6)-(8), adopt regulations restricting transactions between the subsidiary and a state bank parent or affiliate of the subsidiary to those transactions which are permissible under and consistent with the federal deposit insurance corporation regulations; the regulations may be adopted by reference; and.

(6) Adopt other regulations that are necessary to provide adequate protection for depositors of the state bank, giving due consideration to the limitations, or lack of limitations, on the same or similar activities conducted by other financial institutions.



§ 45-2-1805 - Lending limits.

(a) The lending limit provisions of § 45-2-1102 shall apply to extensions of credit by a state bank to any subsidiary engaging in one (1) or more of the activities permitted in § 45-2-1802, and the sale and purchase of classified loans or loan participations restrictions of § 45-2-1102 shall apply to sales or purchases of classified loans from a state bank to any subsidiary engaged in one (1) or more of the activities permitted in § 45-2-1802.

(b) The amount of any outstanding underwriting commitment or obligation of a state bank or its subsidiary with respect to any single issuer shall not exceed:

(1) The total of the combined lending limits, state and federal, of the state bank and all other banks that are controlled by the same holding company as the state bank; less

(2) The total of all outstanding extensions of credit to the issuer from the state bank and from all other banks that are controlled by the same bank holding company as the state bank; provided, that: (A) The distribution of open-end mutual funds shall not be considered underwriting; and

(B) An obligation authorized by § 45-2-607 that is held as an investment by a state bank shall not be considered an extension of credit by the bank.



§ 45-2-1806 - Investment advisors -- Registration.

Any state bank or state bank subsidiary that acts as an investment advisor to any mutual fund shall register as an investment advisor with the United States securities and exchange commission and with the department of commerce and insurance. For purposes of this section, a bank common trust fund, investment in which is limited to accounts in which the bank acts as fiduciary or co-fiduciary, shall not be considered a mutual fund.



§ 45-2-1807 - Uninsured depository accounts.

Any depository account with a state bank or state bank subsidiary upon which drafts, checks, or other negotiable instruments can be drawn and that is not insured or partially insured by a corporation or subdivision of the United States government must in the application for the account inform the customer of the lack of deposit insurance, and the customer must acknowledge by signature and date of the same.



§ 45-2-1808 - Insured and noninsured deposits and investments -- Disclosures to customers.

(a) Any state bank, or securities broker-dealer that offers both insured deposit accounts, including, but not limited to, insured management accounts or insured certificates of deposit, and noninsured investments shall in any advertisement, brochure, prospectus or other advertising statement and in documents opening a customer account provide the disclosures provided in subsection (b).

(b) (1) The disclosure required in subsection (a) shall, with regard to the account or investment offering, indicate:

(A) In the case of a noninsured investment, the fact that the investment is not insured; and

(B) In the case of an insured deposit account or insured certificate of deposit, the fact that the deposit is insured. In addition, prior to the acceptance of a deposit or sale of a certificate of deposit, the bank or securities broker-dealer shall disclose the name of the insured institution where the deposit is or will be located if other than the institution accepting or selling the deposit.

(2) Compliance with the disclosure requirements of the federal deposit insurance corporation under 12 C.F.R. 337.4(repealed) or 12 C.F.R. 328.0 et seq., applicable to the investments, insured deposits, or institutions, shall be deemed to comply with this section. This section shall not entitle any bank or securities broker-dealer to advertise that the institution is a federally insured institution in violation of applicable federal rules.






Part 19 - Credit Card State Banks

§ 45-2-1901 - Part definitions. [Amendments effective until July 1, 2015. See subdivision (3)(C).]

As used in this part, unless the context otherwise requires:

(1) "Control" has the meaning set forth in § 45-12-102(6) [repealed];

(2) "Credit card state bank" means a state bank chartered under the laws of Tennessee and whose principal office is in this state and the activities of which are limited to those permitted under § 45-2-1902;

(3) (A) "Domestic holding company" means a company that either:

(i) Controls a domestic or foreign lender and has its principal place of business in this state; or

[Effective until July 1, 2015. See subdivision (3)(C).]

(ii) Is licensed pursuant to chapter 7 of this title and, as of January 1, 2007, has a net worth of not less than twenty-five million dollars ($25,000,000) and has had its principal place of business in this state for at least five (5) consecutive years;

[Effective until July 1, 2015. See subdivision (3)(C.]

(B) "Domestic holding company" also means a company that is under common control with a company described in subdivision (3)(A)(ii). For purposes of this subdivision (3)(B), "under common control" means no less than fifty percent (50%) ownership;

(C) Effective July 1, 2015, subdivisions (3)(A)(ii) and (B) are hereby deleted; however, any company that organized pursuant to subdivision (3)(A)(ii), or subdivision (3)(B), and this part prior to July 1, 2015, and that continues to own or control a credit card state bank after July 1, 2015, shall retain the authority to own or control a credit card state bank under the terms and conditions provided in this part;

(4) "Domestic lender" means any bank, savings and loan association, savings bank, or credit union organized and supervised under the laws of this state or the United States, that has its principal place of business in this state or any other business organization that is authorized by law to accept deposits and make loans and has its principal place of business in this state;

(5) "Foreign lender" means any bank, savings and loan association, savings bank, credit union, organized or chartered under the laws of the United States, or any state other than this state, or the District of Columbia, that has its principal place of business outside this state, or any other business organization that is authorized by law to accept deposits and make commercial loans and has its principal place of business outside this state;

(6) "Holding company" means any company that controls a domestic or foreign lender; and

(7) "Qualifying organization" means a corporation, partnership, or other entity that at all times maintains an office in the state of Tennessee, at which it employs at least one hundred (100) persons residing in this state, and that is directly engaged in providing the following services, either for the qualifying organization or on behalf of other domestic or foreign lenders or credit card state banks:

(A) The distribution of credit cards or other devices designed and effective to access credit card accounts;

(B) The preparation of periodic statements of amounts due under credit card accounts;

(C) The receipt from credit card holders of amounts paid on or with respect to the accounts; and

(D) The maintenance of financial records reflecting the status of the accounts from time to time. "Qualifying organization" also includes any domestic bank or credit card bank satisfying the employment and activities requirements set forth in this subdivision (7)(D).



§ 45-2-1902 - Organization -- Filing fees -- Authorized activities. [Amendments effective until July 1, 2015. See subdivisions (a)(2) and (d)(1)(B).]

(a) [Amended effective July 1, 2015. See subdivision (a)(2).] (1) Subject to this chapter and to the approval of the commissioner, any domestic lender, foreign lender, or holding company, including a domestic holding company, may organize, own, and control a credit card state bank on the terms and conditions provided in this part. Notwithstanding § 45-2-607(11), a state bank may own up to one hundred percent (100%) of the shares of a credit card state bank.

(2) Effective July 1, 2015, the language ", including a domestic holding company," in subdivision (a)(1) is hereby deleted; however, any company that organized pursuant to such language, § 45-2-1901(3)(A)(ii) or § 45-2-1901(3)(B), and this part prior to July 1, 2015, and that continues to own or control a credit card state bank after July 1, 2015, shall retain the authority to own or control a credit card state bank under the terms and conditions provided in this part.

(b) If the credit card bank is to be organized under the laws of this state, the bank shall be organized as provided in this chapter, and the commissioner shall supervise, regulate, examine, and exercise enforcement authority as provided for in this chapter and chapter 1 of this title, and all applicable rules and regulations, to the extent the commissioner deems applicable to the entities. The credit card state bank shall at all times maintain capital stock and paid-in surplus of not less than two million dollars ($2,000,000).

(c) In connection with the application to organize, own, and control a credit card state bank, the applicant shall pay a filing fee in an amount determined by rule by the commissioner.

(d) A credit card state bank shall:

(1) [Amended effective July 1, 2015. See subdivision (d)(1)(B).] (A) Engage only in credit or debit, including prepaid debit, card operations or the making of loans;

(B) Effective July 1, 2015, the language "or debit, including prepaid debit," in subdivision (d)(1)(A) is hereby deleted; however, any company that organized pursuant to such language, § 45-2-1901(3)(A)(ii) or § 45-2-1901(3)(B), and this part prior to July 1, 2015, and that continues to own or control a credit card state bank after July 1, 2015, shall retain the authority to own or control a credit card state bank under the terms and conditions provided in this part;

(2) Not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties or others;

(3) Not accept any savings or time deposits of less than one hundred thousand dollars ($100,000);

(4) Maintain only one (1) office that accepts deposits; and

(5) (A) If in existence on May 17, 1999, shall not engage in the business of making commercial loans, unless the charter is amended to include a provision electing to engage in commercial lending; or

(B) If organized on or after May 17, 1999, shall not engage in the business of making commercial loans, unless the charter contains a provision or is subsequently amended to include a provision electing to engage in commercial lending.

(e) A credit card state bank, unless the subsidiary of a domestic lender or domestic holding company, shall either:

(1) Have, within one (1) year of the date it commences operations, fifty (50) employees located in this state devoted to the credit card activities contemplated by this part; or

(2) Contract with a qualifying organization for the performance of the services.

(f) A credit card state bank may issue credit in accordance with §§ 45-2-1903 -- 45-2-1908.

(g) A domestic lender is not required to establish a credit card state bank in order to issue credit cards, create credit card accounts and make loans, but may itself issue credit cards, create credit card accounts and make loans in accordance with §§ 45-2-1903 -- 45-2-1908, or as otherwise permitted by law.



§ 45-2-1903 - Part definitions -- Credit card accounts.

(a) For purposes of this part, unless the context otherwise requires:

(1) "Bank" means a credit card state bank established and operated in accordance with § 45-2-1902 or a domestic lender;

(2) "Credit card account" or "credit card plan" means any account that can be accessed by a credit card, including a debit card with a credit feature, whereby the cardholder may obtain loans from time to time either by credit card cash advance or by the purchase or satisfaction by the bank of obligations of the cardholder incurred pursuant to a credit card. "Cardholder" includes borrowers and other primary obligors on loans. With regard to a state credit card bank electing to make loans pursuant to § 45-2-1902(d)(5), and with regard to a domestic lender electing to make loans pursuant to §§ 45-2-1901 -- 45-2-1908, "credit card account" or "credit card plan" also includes loans; and

(3) "Loan" means any extension of credit, including, but not limited to, credit extended under plans or in transactions for which no credit card is issued, whether by way of installment, single payment, add-on, discount factoring, or otherwise for personal, consumer, agricultural or commercial purposes.

(b) A bank may extend credit under this part through a credit card account.

(c) This part governs the entire credit card account and all transactions thereunder, including transactions made by check or by another access device or instrument not constituting a credit card. Regardless of the cardholder's place of residence, a credit card account authorized by this part shall be governed solely by federal law and the law of this state, except to the extent the agreement relating to the account provides otherwise. Any other law of this state, including any statute, regulation, or common law, that limits the authority provided by this part or the rate or amount of interest, discount, points, finance charges, time-price differential, service charges or other fees and charges that may be charged, taken, collected, received, or reserved, shall not apply to extensions of credit under a credit card plan that is subject to this part.



§ 45-2-1904 - Interest -- Fees and charges.

(a) With respect to extensions of credit made on credit card accounts, a bank may charge and collect interest at an annual rate not exceeding twenty-one percent (21%) per year or at an equivalent daily, weekly, monthly, or quarterly rate.

(b) In addition to the interest charges authorized by subsection (a), a bank may charge and collect with respect to credit card accounts additional types of fees and charges that are agreed upon between the bank and the cardholder, in amounts that are specified in or determined in accordance with the agreement between the bank and the cardholder. The additional fees and charges may include, but are not limited to, a monthly, annual or other periodic charge, and/or a one-time charge, for the privileges or services made available to the cardholder under the plan; transaction charges for each purchase or cash advance under the plan; a minimum charge for each monthly, annual or other scheduled billing period under the plan during any portion of which there is an outstanding unpaid indebtedness; a late payment or delinquency charge; fees incident to the application for and/or the opening, administration and termination of a plan, which in the case of secured plans, may include, but not be limited to, fees and charges relative to the inspection, verification, and protection of the collateral and the establishment, perfection, enforcement and release of the security interest; returned payment charges; charges for providing sales slips, invoices, checks, duplicate periodic statements or other documents; stop payment fees; charges for exceeding a predetermined credit limit or for initiating a transaction that, if consummated, would result in an outstanding balance in excess of the credit limit; automated teller machine charges or similar electronic or interchange fees or charges; charges for issuing additional or replacement credit cards; and other fees and charges that may be agreed upon between the bank and the cardholder.

(c) If credit under a credit card plan is offered and extended in connection with overdrafts under a demand deposit account or other transaction account maintained by the cardholder with a bank, the bank may continue to impose any charges customarily imposed by it under the terms governing the demand deposit or other transaction account, including, but not limited to, check charges, monthly maintenance charges, checkbook charges, debit card charges, charges for checks drawn on funds in excess of an available line of credit and other similar charges, without the necessity of the bank making specific reference to the charges in the agreement governing the credit card plan, and the amount of the charge may be charged to the cardholder's account under the plan.

(d) In the event a borrower defaults under the terms of a plan and the bank refers the borrower's account to an attorney (including a regular salaried employee of the bank) for collection, the bank may, if the agreement governing the credit card plan so provides, charge and collect from the cardholder a reasonable attorney's fee and, in addition, if the agreement governing the plan (or, in the case of secured plans, the security agreement or similar instrument) so provides, the bank may recover from the cardholder all court and other collection costs, including, in the case of secured plans, all costs of enforcing the security agreement or similar instrument, actually incurred by the bank, including those incurred on appeal. Banks may charge and collect interest charges following default of the cardholder and/or judgment in favor of the bank at the rates permitted by this part.

(e) If a bank purchases or satisfies an obligation of the cardholder at less than the face amount of the obligation, the discount is not considered a fee or charge limited by this section.



§ 45-2-1905 - Variable interest rates.

If the agreement governing the credit card plan so provides, the rate or rates of interest under the plan may vary in accordance with a schedule or formula, and/or upon the happening of any event or circumstance specified in the agreement, including, but not limited to, the failure of the cardholder to perform in accordance with the terms of the agreement. The interest rates, as so varied, may be made applicable to all or any part of the outstanding indebtedness under the plan on or after the effective date of the variation, including the indebtedness arising out of extensions of credit made prior to the variation in the interest rates.



§ 45-2-1906 - Computation of interest.

(a) A bank may charge and collect the interest charges authorized by § 45-2-1904(a) on each credit extension under the credit card plan from the date the cardholder makes a purchase or obtains a cash advance through the date payment is credited to the account in accordance with applicable federal law.

(b) Subject to the terms of the written agreement between a bank and a cardholder, outstanding balances may be computed at the beginning or end of any period or on an average basis for the period. Outstanding balances may include any interest charges and other fees and charges posted to the account. Accordingly, a bank may compound interest charges on extension of credit under this part, on a daily or other basis.

(c) For purposes of determining the daily, weekly, monthly or quarterly rate of interest equivalent to an annual rate, the annual rate shall be divided by: three hundred sixty (360), if the written agreement so provides, or three hundred sixty-five (365), fifty-two (52), twelve (12), or four (4), as the case may be, without regard to the effect of leap years, periods of varying lengths, compounding of interest charges or other factors. A billing period shall be deemed to be a month or monthly if the last day of each billing period is on the same day of each month or does not vary by more than four (4) days from the same day.

(d) Payments received by a bank under a credit card account may be applied by the bank to purchases, cash advances and/or fees and charges imposed by the bank, in any order, and a bank shall not be required to set forth its payment allocation method in the account agreement or give notice of a change in its payment allocation method, except as required by federal law.



§ 45-2-1907 - Amendment of credit card agreement.

(a) Except as otherwise provided in subsection (b), a bank may amend its credit card agreement with a cardholder by any method permitted therein upon complying with applicable federal disclosure laws, including, but not limited to, by sending a written change-in-terms notice prior to the effective date of the change, if the change-in-terms notice is required by federal law. The agreement, as so amended, may be made applicable to all or any part of the outstanding indebtedness under the plan on or after the effective date of the amendment, including indebtedness arising out of extensions of credit made prior to the amendment.

(b) An amendment that materially increases applicable interest rates or other charges or is otherwise materially adverse to the cardholder shall take effect only if the cardholder consents. If the cardholder does give any required consent, the amendment may be made applicable to all or any part of the outstanding indebtedness under the plan on or after the effective date of the amendment, including indebtedness arising out of extensions of credit made prior to the amendment. If the cardholder does not give any required consent, the cardholder shall be permitted to pay the outstanding unpaid indebtedness in accordance with the terms of the agreement, without giving effect to the amendment, and the bank may terminate any further credit extensions under the plan, unless the credit card agreement provides otherwise.

(c) The cardholder's consent, for purposes of subsection (b), may be expressed by any affirmative act, including, but not limited to, continued usage of the account after a date specified in a change-in-terms or amendment notice sent by the bank. As an alternative, the change-in-terms or amendment notice may require that the cardholder take specified action, such as returning all credit cards and other access devices to the account by a specified date, in which case the cardholder's failure to take action shall be deemed consent by the cardholder to the changed or amended terms.



§ 45-2-1908 - Security for cardholders' obligations.

A bank may take security of any type, including, but not limited to, a mortgage or deed of trust on residential property or a deposit account or certificate of deposit, for a cardholder's obligations under a credit card account.






Part 20 - Private Trust Companies

§ 45-2-2001 - Private trust company.

(a) A private trust company acting as a fiduciary in this state is a company that does not transact business with the general public. All individuals who control the private trust company, establish trusts or charitable organizations controlling the private trust company, or control corporations, sole proprietorships, partnerships, joint ventures, associations, trusts, estates, business trusts, limited liability companies, or other companies controlling the private trust company must be related within the tenth degree of affinity or consanguinity to the designated ancestor, or lineal descendants of the original owners of a private trust company. The company shall comply with this chapter and chapter 1 of this title, and the rules thereof of this chapter and chapter 1 of this title applicable to a public trust company unless expressly exempted therefrom in writing by the commissioner pursuant to this section or by rule adopted by the department.

(b) (1) A private trust company or proposed private trust company may request in writing that it be exempted from any provision of the Banking Act or the rules thereof. The commissioner may grant the exemption in whole or in part if the commissioner finds that the private trust company does not and will not transact business with the general public.

(2) As used in this part, unless the context otherwise requires:

(A) "Designated ancestor" means an individual designated as provided in § 45-2-2002(a) for the purpose of establishing another individual's status as a family member in relation to a private trust company or a proposed private trust company. A designated ancestor may be either a living or deceased individual;

(B) "Family member" means any individual who is related within the tenth degree of affinity or consanguinity to the designated ancestor of a private trust company or to the original owners of a private trust company. For the purposes of this part, a family member's:

(i) Surviving spouse shall be deemed related by affinity; and

(ii) Stepchild shall be deemed related by affinity and such affinity shall continue regardless of any future change in status of the stepchild's parents; and

(C) "Transact business with the general public" means any sales, solicitations, arrangements, agreements, or transactions to provide fiduciary services, whether or not for a fee, commission, or any other type of remuneration, with any client that is not a:

(i) Family member; or

(ii) Sole proprietorship, partnership, joint venture association, trust, estate, business trust, corporation, limited liability company, charitable lead trust, charitable remainder trust, charitable organization or other company that is one hundred percent (100%) owned, or one hundred percent (100%) controlled by, one (1) or more family members.

(c) At the expense of the private trust company, the commissioner may examine or investigate the private trust company in connection with an application for exemption. Unless the application presents novel or unusual questions, the commissioner shall approve the application for exemption not later than the sixty-first day after the date the commissioner considers the application complete and accepted for filing. Otherwise, the application shall be deemed approved unless the commissioner extends the time for review by requiring the submission of additional information as considered necessary to an informed decision.

(d) Any exemption granted under this section may be made subject to conditions or limitations imposed by the commissioner consistent with this chapter.

(e) The department may adopt rules defining other circumstances that do not constitute transaction of business with the public, specifying the provisions of the Banking Act that are subject to an exemption request, and establishing procedures and requirements for obtaining, maintaining, or revoking exempt status.



§ 45-2-2002 - Requirements to apply for and maintain status as a private trust company.

(a) Application. (1) A private trust company requesting an exemption from provisions of the Banking Act shall file an application with the commissioner containing the following:

(A) A nonrefundable application fee as set by the department;

(B) A detailed statement under oath showing the private trust company's assets and liabilities as of the end of the month previous to the filing of the application;

(C) A statement under oath of the reason for requesting the exemption;

(D) A statement under oath that the private trust company is not currently transacting business with the public and that the company will not conduct business with the public without the prior written permission of the commissioner;

(E) The current street mailing address and telephone number of the physical location in this state at which the private trust company will maintain its books and records, together with a statement under oath that the address given is true and correct and is not a United States postal service post office box or a private mail box, postal box, or mail drop;

(F) A listing of the specific provisions for which the request for exemption is made; and

(G) A statement under oath of the name of the individual who will be the designated ancestor of the private trust company.

(2) The commissioner shall not approve a private trust company exemption unless the application is completed as required in this section.

(b) Requirements. To maintain status as an exempt private trust company under this chapter, the private trust company shall comply with the following:

(1) An exempt private trust company shall not transact business with the public;

(2) An exempt private trust company shall file an annual certification that it is maintaining the conditions and limitations of its exempt status. This annual certification shall be filed on a form provided by the commissioner and be accompanied by a fee determined by the department. The annual certification shall be filed on or before June 30 of each year. The commissioner may examine or investigate the private trust company, at the company's expense, periodically as necessary to verify the certification; and

(3) An exempt private trust company shall comply with the principal office provisions, address and telephone requirements of this section.

(c) Change of Control. (1) Control of an exempt private trust company may not be transferred or sold with exempt status. In any change of control, the acquiring control person must comply with this chapter, and the exempt status of the private trust company shall automatically terminate upon the effective date of the transfer. A separate application for exempt status must be filed if the acquiring person wishes to obtain or continue an exemption pursuant to this section.

(2) For the purposes of this part, a transfer of control of an exempt private trust company to a family member shall not be a change of control resulting in the termination of private trust company's exempt status regardless of whether the transfer is:

(A) Direct or indirect;

(B) Inter vivos; or

(C) A result of death.



§ 45-2-2003 - Remedies.

(a) If a private trust company violates any provisions of this chapter, the commissioner may:

(1) Institute any action or remedy prescribed by this chapter and chapter 1 of this title, or any applicable rule; or

(2) Refer the private trust company to the attorney general and reporter for institution of a quo warranto proceeding to revoke the charter.

(b) After notice and an opportunity for a hearing pursuant to the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, the commissioner shall have authority to revoke the exempt status of a private trust company in the following circumstances:

(1) The exempt private trust company makes a false statement under oath on any document required to be filed by the department;

(2) The exempt private trust company fails to submit to an examination as required by this chapter;

(3) The exempt private trust company withholds requested information from the commissioner; or

(4) The exempt private trust company violates any provision applicable to exempt private trust companies.

(c) After taking effect, the revocation is final and nonappealable as to that private trust company. The private trust company shall then be subject to all of the requirements and provisions applicable to non-exempt state trust companies within the period of time that the commissioner determines reasonable and circumstances warrant.



§ 45-2-2004 - Conversion to public trust company.

(a) A private trust company may terminate its status as a private trust company and commence transacting business with the general public. A private trust company desiring to commence transacting business with the general public shall file a notice on a form prescribed by the commissioner, which shall set forth the name of the private trust company and an acknowledgment that any exemption granted or otherwise applicable to the private trust company shall cease to apply on the effective date of the notice, furnish a copy of the resolution adopted by the board authorizing the private trust company to commence transacting business with the general public, and pay the filing fee, if any, prescribed by the commissioner. The commissioner may examine or investigate the private trust company, at the company's expense, in order to act on the notice.

(b) The notificant may commence transacting business with the general public on the thirty-first day after the date the commissioner receives the notice, unless the commissioner specifies an earlier or later date.

(c) The thirty-day period of review may be extended by the commissioner on determination that the written notice raises issues that require additional information or additional time for analysis. If the period for review is extended, the notificant may commence transacting business with the public only on prior written approval by the commissioner.

(d) The commissioner may deny approval of the notice of the private trust company to commence transacting business with the general public if the commissioner finds that the notificant lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness, or that the proposed transacting of business with the general public would be contrary to the public interest, or if the commissioner determines that the notificant will not within a reasonable period be in compliance with any provision from which the notificant had been previously exempted.

(e) Upon the effective date of conversion, the private trust company shall then be subject to all of this chapter and chapter 1 of this title, and the rules thereof that are applicable to non-exempt state trust companies.






Part 21 - State Trust Companies

§ 45-2-2101 - Parts of chapter applicable to trust companies.

(a) Parts 1, 2, 3, 4, 5, 7, 8, and 19 of this chapter do not apply to trust companies, except for §§ 45-2-104, 45-2-105, 45-2-208, 45-2-211, 45-2-215(b), 45-2-217, 45-2-218, 45-2-219, 45-2-220, 45-2-402(d) and (e), 45-2-404 and 45-2-405, and as otherwise provided in this part or as determined by the commissioner.

(b) Part 14 of this chapter does not apply to trust companies, except for §§ 45-2-1408 -- 45-2-1411; and, in regards to § 45-2-1409, for a state trust company, the "application for an interstate merger transaction with the responsible federal bank supervisory agency," means the merger application that is filed with the responsible state agency.

(c) All provisions referenced in this section are in addition to those other statutes in this chapter that are not applicable to trust companies, as determined by the commissioner under § 45-1-124.



§ 45-2-2102 - Organization of state trust company.

(a) Any number of persons may act as incorporators or organizers of a state trust company.

(b) Subject to this chapter, a state trust company shall be organized as a corporation under the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, or a limited liability company under the Tennessee Revised Limited Liability Company Act, compiled in title 48, chapter 249.

(c) To form a state trust company, the incorporators or organizers shall:

(1) Submit an application for charter, pursuant to § 45-2-2103; and

(2) If the application is approved by the commissioner, submit an application for a certificate of authority, pursuant to § 45-2-2106.

(d) For purposes of this part, if the trust company is being formed as a limited liability company, all references to an application for charter shall also mean an application for articles of organization; all references to incorporators shall also mean organizers; and all references to stock or shareholders shall also include membership interests or members, respectively. Any reference to a director shall also mean a manager, if the trust company is being formed as a manager-managed limited liability company. Any reference to applicant shall mean the incorporators or organizers, or the trust company itself, once its corporate existence has begun.

(e) Prior to submitting an application for charter, each incorporator or organizer shall subscribe and pay in full, in cash, for common stock in a minimum amount representing in aggregate at least ten percent (10%) of the proposed capital of the company. Subscriptions paid by the incorporators for their shares in the proposed trust company may be used to pay organizational expenses, but, in that case, shall not be commingled with funds in any account in which any non-incorporator funds have been or will be deposited.



§ 45-2-2103 - Application for charter -- Records check -- Notifications -- Withdrawal.

(a) The application for charter shall be filed with the commissioner, in the form the commissioner prescribes, containing the following information:

(1) The name, residence and occupation of each incorporator or organizer, or of each individual controlling any entity acting as an incorporator or organizer, as determined by the commissioner, as well as the amount of stock subscribed to, and paid for, by each;

(2) The name and contact information of an individual to whom correspondence relative to the application may be sent;

(3) The names and addresses, and other biographical information as the commissioner may require, of the initial directors or managers and officers of the trust company;

(4) The proposed charter or articles of organization of the company, which, in addition to the provisions required by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, or the Tennessee Revised Limited Liability Company Act, compiled in title 48, chapter 249, shall contain the following:

(A) The proposed name of the trust company, which, in the commissioner's judgment, is not likely to cause confusion to the affected public; and

(B) A statement that the company is being formed under the Tennessee Banking Act, as compiled in chapters 1 and 2 of this title, to act as a state trust company;

(5) The proposed bylaws or operating agreement;

(6) The address of the principal office in this state and of each proposed office, or, if not yet known, the communities in which the offices will be located;

(7) A three-year business plan for the trust company including pro forma financial projections specifically identifying the opportunities for profitable employment of its fiduciary services;

(8) The proposed capital structure of the trust company, complying with § 45-2-2107;

(9) The offering circular or offering letter if capital is to be raised by public offering or private placement offering whether at the trust company level or by an entity that will control the state trust company and a copy of the escrow agreement for the escrow account in which funds shall be placed;

(10) The nonrefundable application fee required by the commissioner; and

(11) Such other information as the commissioner may require.

(b) The commissioner shall require each individual identified in subdivision (a)(1) and (3) to consent to a criminal history records check and provide their fingerprints in a form acceptable to the commissioner. The criminal history records check shall be conducted by the Tennessee bureau of investigation or the federal bureau of investigation, or both, at the expense of the applicant, and the results of the check shall be forwarded to the commissioner. For any individual who is not a citizen of the United States, the commissioner shall conduct an international background investigation at the expense of the applicant, or require the applicant or individual to provide the results of an international background investigation on the individual, which the commissioner has the discretion to accept or reject.

(c) The applicant shall use the phrase "in organization" after the proposed trust company's name, until the certificate of authority has been issued.

(d) At any time prior to approval of the application for charter, so long as the applicant has provided the address for the principal office, the applicant may request that the commissioner issue the charter or articles of organization by endorsing the document and having it filed with the secretary of state at the expense of the applicant and returning the original to the applicant.

(e) Within thirty (30) calendar days of filing the application, the commissioner shall notify the applicant whether the application for charter is deemed complete, or whether additional information is needed. Once the applicant has been notified that the application is deemed complete, the applicant shall promptly publish public notice of the formation of the trust company in the form and manner that the commissioner specifies. The ninety-day period referenced in § 45-2-2104(a) shall not commence until evidence of publication has been received by the commissioner.

(f) The commissioner may consider an application to be withdrawn if the commissioner has not received all information and fees required to complete the application within twelve (12) months after the date the application is first submitted, unless the commissioner has granted a request for extension. If an application is deemed withdrawn, a new application for charter, including a new application fee, is required to form a state trust company.



§ 45-2-2104 - Investigation and examination of charter applicants -- Determination on application.

(a) Within ninety (90) days after the filing of a complete application for charter, the commissioner shall investigate and examine the application to determine whether:

(1) The character, reputation and financial standing of the incorporators or organizers is such to establish that the trust company is being formed in good faith for a proper purpose;

(2) The character, financial responsibility, and business experience and qualifications of the proposed directors and officers justify the belief that the trust company will be operated lawfully and successfully;

(3) The anticipated volume and nature of business indicates a reasonable probability of success and profitability based on the market sought to be served;

(4) The proposed capital structure is adequate, considering the factors described in § 45-2-2107 and other information in the application; and

(5) The incorporators or organizers have complied with all applicable provisions of this chapter.

(b) The commissioner may extend the ninety-day period if unique or novel issues are presented, or if additional time is needed to complete the investigation and examination.

(c) The commissioner shall consider the results of the investigation and examination, as well as any additional information that is available to the commissioner, and shall approve the application if satisfied that each requirement in subsection (a) has been met. If approval is granted, the commissioner shall issue the charter or articles of organization, if not yet issued, by filing the charter or articles with the secretary of state at the expense of the applicant and returning the original to the applicant.

(d) If the commissioner determines that the applicant does not meet the requirements in this chapter, the commissioner may deny the application by providing written notice to the applicant stating the basis for denial.



§ 45-2-2105 - Payment of subscriptions -- Placement in escrow account -- Removal of funds.

After the trust company charter or articles of organization have been issued by the commissioner, the incorporators, or, if directors have been initially appointed, the directors of the proposed state trust company, may call for the payment of the subscriptions. The subscriptions shall be placed into an escrow account. The incorporators or directors, as appropriate, may not remove any funds from the escrow account prior to the issuance of the certificate of authority or upon written approval from the commissioner. In the case of an offering to raise capital to form a state trust company by an entity that will control the company, subscriptions shall also be placed into an escrow account and may not be removed prior to the issuance of the certificate of authority or upon written approval from the commissioner.



§ 45-2-2106 - Application for certificate of authority -- Effect of failure to timely file or full denial -- Effect of approval.

(a) In order to obtain a certificate of authority to begin acting as a fiduciary in this state, the applicant shall file an application for a certificate of authority, containing:

(1) Evidence that capital and surplus have been fully paid in;

(2) The name and address of each investor, and the number of shares or membership units purchased by each;

(3) Evidence that adequate fidelity bond coverage on all active officers and employees satisfactory to the commissioner is in force;

(4) Evidence that suitable insurance against burglary, robbery, theft, liability and similar insurable hazards to which the trust company may be exposed has been acquired;

(5) Evidence that the bylaws or operating agreement, as applicable, have been adopted; and

(6) Any other information that the commissioner may require to enable the commissioner to determine whether authority to commence business should be issued.

(b) The commissioner shall approve or deny an application for a certificate of authority within thirty (30) days after it is filed. If no application for a certificate of authority is filed within six (6) months following approval of an application for charter or any additional period allowed by the commissioner, or if a certificate of authority has been finally denied, the charter or articles of organization shall be forfeited and the company shall be liquidated in accordance with the orders of the commissioner.

(c) If the commissioner approves the application for a certificate of authority, the commissioner shall promptly issue a certificate of authority and deliver the same to the applicant. If the commissioner denies the application, the commissioner shall promptly mail a notice of the denial to the applicant stating the reasons for the denial.

(d) As of the date indicated on the certificate of authority, the applicant shall be a state trust company and authorized to act as a fiduciary in this state.



§ 45-2-2107 - Adequate capital structure -- Factors considered.

(a) No state trust company shall be organized with capital of less than five hundred thousand dollars ($500,000), or such greater amount as may be required by the commissioner after considering the factors in this section.

(b) The commissioner may at any time prescribe a capital structure for a state trust company that the commissioner deems adequate for it to operate in a safe and sound manner. The commissioner shall consider the following factors in determining an adequate capital structure:

(1) The nature and type of business conducted or to be conducted;

(2) The nature and liquidity of assets currently held or to be held in the state trust company's own account;

(3) The amount of fiduciary assets currently or projected to be under management or administration;

(4) The type of fiduciary assets currently held or proposed to be held, and the depository of such assets;

(5) The complexity of fiduciary duties and degree of discretion proposed currently or to be undertaken;

(6) The competence and experience of current or proposed management;

(7) The extent and adequacy of internal controls;

(8) The reasonableness of any business plan for retaining or acquiring additional equity capital;

(9) The existence and adequacy of insurance for protecting the state trust company's fiduciary assets; and

(10) Any other factors the commissioner may deem relevant.



§ 45-2-2108 - Board of directors -- Membership -- Meetings -- Chief executive officer -- Fidelity bond and insurance -- Audited financial statement.

(a) The business and affairs of a state trust company organized as a corporation shall be managed under a board of directors consisting of a minimum of five (5) and a maximum of twenty-five (25) members, as specified in the charter or bylaws. A trust company organized as a limited liability company shall be managed by a board consisting of a minimum of five (5) and a maximum of twenty-five (25) directors or managers, as specified in the articles of organization or operating agreement.

(b) A majority of the board shall be citizens of the United States.

(c) The board of directors shall meet at least quarterly, and a majority shall constitute a quorum. The commissioner may call a special meeting of the board. The board shall keep minutes of each meeting, including a record of attendance and of all votes cast by each director.

(d) A state trust company shall have only one (1) officer designated as the chief executive officer of the company, who shall also be a member of the board of directors.

(e) A state trust company shall report to the commissioner within twenty-four (24) hours any change in the position of chief executive officer and shall provide such other information as the commissioner may require.

(f) As indicated in § 45-2-2101, § 45-2-402(d) and (e) shall apply to a state trust company.

(g) The directors shall at least annually prescribe the amount or penal sum of the fidelity bond and insurance coverage required by § 45-2-2106(a) and designate the sureties and underwriters of the bond and insurance, after giving due and careful consideration to all known elements and factors constituting a risk or hazard. The action shall be recorded in the minutes of the board of directors and be subject to approval by the commissioner.

(h) At least once in each calendar year, at intervals of not more than fifteen (15) months, a state trust company shall obtain and provide to the commissioner an audited financial statement prepared by an independent certified public accountant licensed to do business in this state. In the case of a trust company that is a subsidiary of a holding company, the commissioner may, in the commissioner's discretion, alternatively accept audited consolidated financial statements of the holding company, after considering the structure and complexity of the consolidated organization; provided, that the consolidated total assets of the trust company comprise seventy-five percent (75%) or more of the consolidated total assets of the holding company.



§ 45-2-2109 - Change of control in or of controlling person of state trust company.

Section 45-2-103(a), including the requirement to file an application and receive the prior approval of the commissioner, shall apply to a change of control in a state trust company or a controlling person of a state trust company. In the case of a change of control in a controlling person, the commissioner may waive the filing of an application if, in the commissioner's discretion, the change in control does not pose any risk to the public. Along with the change of control application the commissioner may, in the commissioner's discretion, require fingerprints and consent to a criminal history records check, or an international criminal background investigation, as provided in § 45-2-2103(b).









Chapter 3 - Savings and Loan Associations

Part 1 - General Provisions

§ 45-3-101 - Short title.

This chapter shall be known and may be cited as the "Tennessee Savings and Loan Act."



§ 45-3-102 - Scope and application.

(a) Effect on Existing Associations. The charter of every savings and loan association, by whatever name called, heretofore organized under the laws of this state existing and in good standing on July 1, 1978, shall continue in full force and effect, subject to compliance with this chapter, and the same shall be deemed as modified to conform with this chapter without the adoption or approval of a new charter, as to corporate powers and functions, and all associations shall bring themselves into compliance as to corporate powers and functions within twelve (12) months from July 1, 1978. An association existing on July 1, 1978, and that is not then in compliance with minimum capital requirements may continue to operate with its existing capital so long as its accounts are insured as provided in this chapter. Unless otherwise invalid or unenforceable, the contracts, obligations, rights, powers, and liabilities of every such association, and the contracts, notes, mortgages, investments, and other assets of every kind and nature whatsoever held by it, as well as its bylaws and resolutions, shall continue in full force and effect. Every existing association and every association hereafter organized under this chapter shall, except as otherwise provided, be subject to this chapter.

(b) Effect on Federal Associations. Unless federal laws or regulations provide otherwise, federal savings and loan associations and their members shall possess all of the rights, powers, privileges, immunities, and exemptions granted by this chapter to associations operating hereunder.



§ 45-3-103 - Application of general corporation law and the Uniform Administration Procedures Act.

Unless otherwise specifically provided by this chapter or unless the application would otherwise conflict with the purposes of this chapter, the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, and of the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, as each of those acts may be amended from time to time, shall apply to all associations governed by this chapter.



§ 45-3-104 - Chapter definitions.

(a) As used in this chapter, unless the context otherwise requires:

(1) "Association" means a capital stock or mutual savings and loan association;

(A) "Capital stock association" means an association, the ownership of which rests in the holders of shares of capital stock, who may receive dividends on their shares, and who have the sole right to vote on matters affecting the association; and

(B) "Mutual association" means an association, the ownership of which rests in members, who receive interest on their deposit accounts, and who have the sole right to vote on all matters affecting the association;

(2) "Branch office" means an office or facility, other than the home office, at which payments on accounts and loans may be accepted and applications for loans may be received, at which accounts may be opened, and loans may be closed, and at which any other authorized business of the association may be transacted;

(3) "Commissioner" means the commissioner of financial institutions;

(4) "Deposit" or "deposit account" means that part of the deposit liability of an association that is credited to the account of the holder;

(5) "Deposit liability" means the aggregate amount of deposit accounts of depositors or members, including interest credited to the accounts, less redemptions and withdrawals;

(6) "Depositor" means the holder of a deposit account in an association;

(7) "Dividend" means that part of the net income or capital surplus of a capital stock association that is declared payable to the stockholders of the association from time to time by the board of directors, and is to be distinguished from "interest";

(8) "Electronic funds transfer system (EFTS)" means a computer payment system for transferring funds from one (1) party to another;

(9) "Federal association" means a savings and loan association operating under the laws and regulations of the United States;

(10) "Financial institution" means a thrift institution, commercial bank, or trust company;

(11) "Home" means a structure designed for residential use by not more than four (4) families or a single condominium unit, including common elements pertinent thereto, designed for residential use by one (1) family in a multiple dwelling unit structure or complex, and includes fixtures;

(12) "Home office" means the principal place of business maintained by the association and so designated in its charter, at which all authorized business of the association may be transacted;

(13) "Home property" means real estate on which there is located, or will be located, a home;

(14) "Homeowner" means any person or persons in whose name or names legal title to a home, or real property on which a home is located, or is to be located, is registered pursuant to the laws of this state;

(15) "Impaired condition" means a condition in which the assets of an association in the aggregate do not equal the aggregate amount of its liabilities;

(16) "Interest" means that part of the net income, retained earnings, or surplus of an association that is payable to or credited to holders of deposit accounts;

(17) "Interest date" means the effective date on which interest is payable to depositors on deposit accounts;

(18) "Liquid assets" means:

(A) Cash on hand;

(B) Time certificates of deposit or cash on deposit in federal home loan banks, state banks performing similar functions, or in commercial banks, that is withdrawable upon not more than thirty (30) days' notice and that is not pledged as security for indebtedness, except that any deposits in a bank that is being liquidated or rehabilitated by any supervisory authority shall not be considered as liquid assets;

(C) Obligations of, or obligations that are fully guaranteed as to principal and interest by, the United States or this state; and

(D) Other assets that the commissioner may, by rule or regulation, designate as liquid assets;

(19) "Member" means a person holding a deposit account of a mutual association;

(20) "Mobile home" means a dwelling designed for occupancy by a single family unit, which may be permanently affixed to real property, and is designed to be movable from one (1) location to another. "Mobile home" does not include recreation vehicles or campers;

(21) "Net income" means gross revenues for an accounting period, less all interest and expenses paid or incurred, taxes, and losses sustained that have not been charged to any reserve accounts;

(22) "Net worth" means the aggregate of all loan contracts of an association, plus the aggregate value of all other assets of the association, less the aggregate amount of deposit accounts of depositors, including interest credited to the accounts, and less any other liabilities of the association;

(23) "Person" means an individual, firm, partnership, joint venture, trust, estate, unincorporated association, company, or corporation organized under the laws of this or any other state, the United States or foreign country;

(24) "Primarily residential property" means real estate on which there is located, or will be located pursuant to a real estate loan, any of the following:

(A) A structure or structures designed or used primarily for residential rather than nonresidential purposes and consisting of more than one (1) dwelling unit;

(B) A structure or structures designed or used primarily for residential rather than nonresidential purposes for students, residents, and persons under care, employees, or members of the staff of an educational, health, or welfare institution or facility; or

(C) A structure or structures that are used in part for residential purposes for not more than one (1) family and in part for business purposes; provided, that the residential use of the structure or structures must be substantial and permanent, not merely transitory;

(25) "Primary lending area" means any area within the territorial limits of this state or within a radius of one hundred (100) miles from the home office or branch of an association;

(26) "Real estate loan" means any loan or other obligation secured by a lien on real estate in any state held in fee or in a leasehold extending or renewable automatically for a period of at least ten (10) years beyond the date scheduled for the final principal payment of the loan or obligation, or any transactions out of which a lien or claim is created against the real estate, including, inter alia, the purchase of the real estate in fee by an association and the concurrent or immediate sale thereof on installment contract;

(27) "Remote service unit" means a facility where deposits to, withdrawals from, and transfers between existing accounts may be made and where payments on loans made or serviced by the association may be made;

(28) "Satellite office" means a facility that is operated ancillary to a home or branch office and that does not have more than one thousand (1,000) square feet of floor space nor more than four (4) teller stations;

(29) "Service organization" means either a corporation, the majority of the capital stock of which is owned by one (1) or more associations, and that has the powers to engage in those activities of general service corporations in which federal associations may invest; or a corporation, business trust, or other similar organization that is an affiliate of an association that owns a majority of the voting shares of the organization and that has the powers of an affiliate of a federal association;

(30) "Stockholder" means the holder of one (1) or more shares of any class of capital stock of a capital stock association organized and operating pursuant to this chapter;

(31) "Surplus" means the aggregate amount of the undistributed net income of an association held as undivided profits or unallocated reserves for general corporate purposes, and any paid-in surplus or initial undivided profits held by an association;

(32) "Thrift institution" means an association, a mutual savings bank, a cooperative bank, a homestead association, a credit union, a federal association, a small loan company, and any supervised thrift or residential financing institution of a substantially similar nature as determined by the commissioner; and

(33) "Withdrawal value" means the amount paid to an association on a deposit account, plus interest credited thereto, less lawful deductions therefrom, as shown by the books of the association.

(b) Any reference in this chapter or elsewhere in this code to a savings and loan association, or to a federal savings and loan association, or to any association as may be defined in this chapter, includes a federal savings bank or other financial institution, the accounts of which are insured by the federal savings and loan insurance corporation (FSLIC) or any successor of the corporation.



§ 45-3-105 - Powers of associations generally.

Every association has all the powers enumerated, authorized and permitted in this section and other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objects and purposes of the association, including those rights and powers not in conflict with this chapter conferred generally upon corporations by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27. Without limiting the foregoing, and except as otherwise provided by this chapter, every association has the power to:

(1) Deposits and Investments. Acquire deposits and pay interest on deposits, and lend and invest its funds;

(2) Property Transfers. Acquire, hold, sell, dispose of, convey, mortgage, pledge, or lease any real or personal property;

(3) Borrowing. Subject to any rules or regulations promulgated by the commissioner, borrow from sources, individual and corporate, for the uses and purposes of the association, which borrowings may be evidenced by the notes, bonds, debentures, or other obligations or securities as the commissioner may prescribe; and pledge, mortgage, or otherwise encumber any of its assets in connection therewith; provided, that in no event shall any borrowing by an association exceed seventy percent (70%) of the deposit liability of the association unless the commissioner shall grant written approval of a greater percentage;

(4) Sale of Loans. Sell any loan, without recourse, including any participating interests therein;

(5) Insurance of Accounts. Obtain and maintain insurance of its deposit accounts by the federal savings and loan insurance corporation, any agency of this state or other federal agency established for the purpose of insuring deposit accounts in associations, or with any other insurer approved by the commissioner and having a net worth not less than one hundred million dollars ($100,000,000);

(6) Membership in Organizations. Qualify as and become a member of a Federal Home Loan Bank, or any other agency of the United States or the state of Tennessee or of any organization to the extent that the agency or organization assists in furthering or facilitating the association's purposes or powers, and comply with any reasonable conditions of eligibility;

(7) Safe Deposit Boxes. Maintain and let safes, boxes, or other receptacles for the safekeeping of personal property in the same manner as banks are authorized to do under the laws of this state; provided, that in the event of any conflict with the law relating to safe deposit boxes in banks, this law shall be controlling. Any association has the right to construct a vault on its real estate, or on premises leased by it, or to rent any vault that in the judgment of the directors will provide reasonable means of safety against loss by theft, fire, or other cause, in which vault may be placed safes, boxes, or receptacles, for the keeping of jewelry, diamonds, gold, bank notes, bonds, notes, and other valuables, and that may be rented by the association to other persons on terms that may be agreed by the parties, but it is understood that in no event shall the association be liable for any loss of the jewelry, diamonds, gold, bank notes, bonds, notes, or other valuables by theft, robbery, fire, or other cause, the association not being the insurer of the safety of the property, nor in any manner liable therefor. The association is not required to take any note of property thus deposited, as the person who rents a safe, box, or receptacle is, for the term of the lease, the owner thereof;

(8) Money Orders, etc. Sell money orders, travel checks, and similar instruments drawn by it on its bank accounts or as agents for any organization empowered to sell the instruments within this state;

(9) Fiscal Agent. Act as fiscal agent of the United States, of this state, or of any subdivision of this state when duly designated for that purpose, and as fiscal agent perform the reasonable functions that may be required by it;

(10) Servicing. Service loans and investments for others;

(11) Limited Trusteeship. Act as trustee or custodian within the contemplation of the Federal Self-Employed Individual Tax Retirement Act of 1962, the Federal Employee Retirement Income Security Act of 1974, or similar federal acts, all as may be amended from time to time; and act as trustee or custodian with regard to other activities that may be authorized to federal associations by federal law or regulation. An association exercising the powers authorized by this subdivision (11) shall segregate all funds held in those fiduciary capacities from the general assets of the association and shall keep a separate set of books and records, showing in detail all transactions made under authority of this subdivision (11). If the individual records are kept as aforementioned, all funds held in the fiduciary capacities by an association may be commingled for appropriate purposes of investment. The funds may be invested in deposit accounts of the association in the event that the trust, custodial, or other plan does not prohibit the investment;

(12) Employee Stock Option Plans. Establish, as part of its compensation benefits to its full-time employees, a plan or plans whereby the employing association may issue shares of its capital stock to the employees as compensation to them at a value to be established periodically, but at least annually, by the board of directors of the employing association, which value may be less than the market value of the stock or less than the price at which the stock may be offered to nonemployees; provided, that the plan is approved by a majority of the stockholders of the employing association. The plan may include provisions for the creation of a retirement trust whereby the stock issued to the employees and accumulated earnings on the stock are held in trust for the employees' retirement; and

(13) Electronic Funds Transfer Systems. Subject to rules and regulations of the commissioner, transfer funds between holders of deposit accounts, and third parties, or their designees, by means of electronic funds transfer systems. No such system or any part of the system, including terminals or processing centers, shall of itself be considered a branch or satellite office.



§ 45-3-106 - Tie-in provision.

Notwithstanding anything to the contrary in the laws of this state, every association organized and incorporated pursuant to or operating under this chapter has all the powers granted to savings and loan associations whose home offices are located in this state and that are incorporated or operating under the laws of the United States.



§ 45-3-107 - Corporate form required -- Capital stock and mutual associations authorized.

(a) No person, except a corporation chartered by the state of Tennessee or a federally chartered association, shall engage in the business of a savings and loan association in this state.

(b) The charter of an association may provide for the issuance of capital stock or for the organization of the association as a mutual association.



§ 45-3-108 - Ownership of associations -- Changes affecting control.

(a) The rights and incidents of ownership in a capital stock association shall be vested in the holders of capital stock as shown on the books of the association and in no other persons. Depositors in capital stock associations shall not be vested with any rights or incidents of ownership in the association. The rights and incidents of ownership in a mutual association shall be vested in the depositors of the association.

(b) Section 45-2-103 is applicable to state-chartered savings and loan associations. Unless the context requires other meaning, references to bank in § 45-2-103 include state-chartered savings and loan associations for the purposes of this subsection (b) only, and shall not be construed to give the associations any rights or powers not set forth in this chapter.



§ 45-3-109 - Capital stock -- Nature.

Capital stock shall constitute a reserve out of which losses shall be paid after all other available reserves have been exhausted, and shall have a par value, or if the capital stock has no par value, then a stated value, of one dollar ($1.00) per share or another amount that the charter may prescribe.

(1) Nonwithdrawability. Capital stock shall be nonwithdrawable, except as otherwise specifically provided by this chapter, or by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27.

(2) Dividends. Capital stock shall be entitled to dividends, unless limited by this chapter, or by the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27.



§ 45-3-110 - Capital stock associations -- Issuance of capital stock.

An association may issue the shares of capital stock authorized by its charter and none other. The capital stock of an association, when issued, shall not be retired or withdrawn except as hereinafter provided until all liabilities of the association have been satisfied in full, including the withdrawal value of all deposit accounts. An association may issue shares of common stock and preferred stock, with or without par value, and the common and preferred stock may be divided into classes and the classes into series. Capital stock of an association shall be issued pursuant to the following requirements:

(1) Consideration for Issuance of Stock. Except for stock issued pursuant to an employee stock option plan, or pursuant to a plan of merger, consolidation, conversion from a mutual to a stock association, or other type of reorganization that has been approved by the commissioner, the consideration for the issuance of capital stock shall be paid in cash and the par value or stated value thereof shall be maintained as the permanent capital of the association, and any excess shall be credited to paid-in surplus;

(2) Permanent Capital -- Reduction and Retirement. The aggregate par value or stated value of all outstanding shares of capital stock shall be the permanent capital of the association, and, except as otherwise specifically provided by this chapter, the capital stock shall not be retired until final liquidation of the association. No association shall reduce the par or stated value of its outstanding capital stock without first obtaining the written approval of the commissioner, and approval shall be withheld if the reduction will cause the par or stated value of outstanding capital stock to be less than the minimum required by this chapter, or will result in less than adequate net worth as the commissioner may, in the commissioner's discretion, determine. No association shall retire any part of its capital stock unless the retirement is approved by the commissioner. With the written approval of the commissioner, an association may purchase its capital stock from the personal representative of a deceased stockholder; and with the written approval, an association may contract with a living stockholder for the purchase upon the stockholder's death. The purchase shall be for a price, and upon terms and conditions, that are agreed upon by the association and the stockholder or personal representative; provided, that the purchase shall not reduce the net worth accounts of the association, or any of them, to an amount less than required by applicable law or by the approved insurer of the association's deposit accounts. An association agreeing with a stockholder to purchase that stockholder's capital stock upon the stockholder's death may purchase insurance upon the life of the stockholder to fund or partially fund the purchase. Any stock purchased from a decedent's personal representative may be resold by the association at the price, and upon terms and conditions, that the board of directors of the association approves or may be retired; provided, that prior to resale, notice shall be filed with the commissioner disclosing the price, terms, and conditions of the proposed resale.



§ 45-3-111 - Capital stock and mutual associations -- Minimum capital requirements.

(a) (1) The minimum capital with which an association shall commence business shall be determined by reference to, in the case of a capital stock association, the sum of the par or stated value of all issued and outstanding shares of voting common capital stock, and, in the case of a mutual association, the total of all subscribed and paid-in deposit accounts. The minimum capital of an association shall be prescribed by the commissioner; provided, that the minimum capital shall not be less than:

(A) One hundred thousand dollars ($100,000) if the home office of the association is to be located in a county having less than ten thousand (10,000) inhabitants;

(B) Two hundred fifty thousand dollars ($250,000) if the home office is to be located in a county having between ten thousand (10,000) and one hundred thousand (100,000) inhabitants; and

(C) Five hundred thousand dollars ($500,000) if the home office is to be located in a county having one hundred thousand (100,000) inhabitants or more.

(2) The population of each county shall be based upon the latest federal census.

(b) Notwithstanding the above requirements, if the home office of an association is to be located in a county that is contiguous to a county the population of which would require higher minimum capital requirements, and if the commissioner determines that the association will draw a substantial amount of its depositors from the contiguous county, the commissioner shall require that the association meet the higher capital requirements of the contiguous county.



§ 45-3-112 - Capital stock associations -- Paid-in surplus.

(a) In addition to the minimum capital required by this chapter for a capital stock association to commence business, the subscribers to the capital stock of the association shall pay an additional amount for their stock equal to not less than fifty percent (50%) of the par or stated value of the stock subscribed, which additional amount shall be credited to the paid-in surplus account and may be used for organization and operating expenses, including interest to the holders of deposit accounts. The minimum capital and surplus may be used for the reserves required by this chapter and as permitted by the commissioner.

(b) The capital, paid-in surplus, retained earnings, and other net worth accounts of an association, or any combination of the net worth accounts, may, by action of the association and subject to approval of the commissioner, be specifically earmarked as an insurance reserve account to be used solely for absorbing losses.



§ 45-3-113 - Mutual associations -- Expense fund requirements.

(a) The incorporators of a mutual association, in addition to their subscriptions to deposit accounts, shall create an expense fund in an amount not less than fifty percent (50%) of the minimum capital required by this chapter for the association to commence business.

(b) Any organization and operating expenses may be paid from the fund until such time as the net income of the association is sufficient to pay the interest that is declared and paid or credited to deposit account holders from sources available for the payment of interest.



§ 45-3-114 - Mutual associations -- Repayment of contributions to expense fund.

(a) Contributions made by the incorporators and others to the expense fund and to the undivided profits account, if so required by the commissioner, may be repaid pro rata to the contributors from the net income of the association after provision for required loss reserves and declaration of interest of not less than two percent (2%) on deposit accounts.

(b) In case of the liquidation of an association before contributions to the expense fund and to the undivided profits account have been repaid, any contributions to the expense fund and to the undivided profits account remaining unexpended, after payment of expenses of liquidation, all creditors and the withdrawal value of all deposit accounts, shall be paid to the contributors pro rata.

(c) The books of the association shall reflect the expense fund and undivided profits account.

(d) Contributors to the expense fund and to the undivided profits account shall be paid interest on the amounts paid in by them and for that purpose the contributions shall in all respects be considered as deposit accounts of the association.

(e) Except as otherwise provided by this chapter or by rules and regulations prescribed by the commissioner, the amounts contributed to the expense fund and to the undivided profits account shall not constitute a liability to the association.



§ 45-3-115 - Change of office or name.

No association shall, without the prior approval of the commissioner:

(1) Establish any branch or satellite office other than the home office stated in its charter;

(2) Move any home, branch, or satellite office of the association from its immediate vicinity; or

(3) Change the name of any association.



§ 45-3-116 - Exemption from securities laws.

All associations subject to this chapter and all federal associations, the directors, officers, agents, or employees of the associations, deposit accounts and capital stock of the associations and the sale, issuance, or offering for sale of deposit accounts and capital stock of the associations are exempted from all provisions of law of this state, other than this chapter, that provide for supervision, registration, or regulation in connection with the sale, issuance, or offering for sale of securities, and the sale, issuance, or offering for sale of the accounts or stock shall not require any action or approval whatsoever by any official authorized to license, regulate, or supervise the sale, issuance, or offering for sale of securities.



§ 45-3-117 - Acknowledgments by stockholders, members, and employees.

No public officer qualified to take acknowledgments or proofs of any instrument in writing in which an association is interested shall be disqualified by reason of the officer's status as a stockholder, member, or employee of the association so interested, and the acknowledgments or proofs previously taken are validated.



§ 45-3-118 - References to "building and loan associations."

Any and all references in any provision of the laws of this state to the term "building and loan association" are deemed to refer to the term "savings and loan association."



§ 45-3-119 - References to federal savings and loan associations.

Any and all references in any provision of the laws of this state to "federal savings and loan associations" are deemed to refer to "savings and loan associations operating under the laws of this state and federal savings and loan associations."



§ 45-3-120 - Liberal construction.

This chapter shall be liberally construed to promote and foster a sound and efficient system of savings and loan associations.






Part 2 - Organization

§ 45-3-201 - Application to organize.

Any five (5) or more individuals, referred to as the incorporators, who are residents of this state, may form a capital stock or mutual savings and loan association subject to the commissioner's approval as hereinafter provided, by filing a written application for authority to organize with the commissioner in a form and manner prescribed by the commissioner. The application shall be signed by each of the incorporators and shall include:

(1) Home Office. The name and the proposed location of the home office of the proposed association;

(2) Incorporators. The name and address of each incorporator;

(3) Capital. In the case of a capital stock association, the total amount of capital stock proposed and subscribed, if any has then been subscribed, and in the case of a mutual association, the total amount of subscribed deposit accounts, if any, together with the name and address of each subscriber; and

(4) Other Information. Detailed financial and biographical information for each incorporator and subscriber that the commissioner may require, and economic data, projections of business volume, income, expense, and other information that the commissioner may require.



§ 45-3-202 - Commissioner's approval of application for certificate of authority -- Hearing.

(a) Upon receipt of an application for authority to organize an association, including all supporting data, the commissioner shall promptly give written notice to at least one (1) of the incorporators of the proposed association designated to receive notices, and the incorporators shall cause the notice to be published in a newspaper of general circulation in the county where the home office of the proposed association is to be located. The notice shall state the name of the proposed association, where the incorporators propose to establish the home office of the association, and that the association shall have an opportunity to request a hearing on the application. If so requested, the hearing shall not be held within ten (10) days nor more than thirty (30) days after the publication of the notice. Any interested person may appear at the hearing in person or by agent or attorney, and orally or in writing show cause, upon any relevant ground, why the application should be approved or denied; provided, that any person objecting to the application shall reduce the substance of the objection to writing and file the same with the commissioner and give notice of the objection to the applicant at least five (5) days prior to the date of the hearing. The hearing shall be conducted in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5.

(b) The commissioner shall not approve any application before affirmatively finding from all the information furnished with the application, the evidence produced at the hearing, and the commissioner's official records, that the prerequisites of this chapter have been complied with and that as to:

(1) Management. The character, responsibility, and general fitness of the persons named in the application are such as to command confidence and warrant belief that the business of the proposed association will be honestly and efficiently conducted in accordance with the purposes of this chapter, and that the proposed association will have qualified full-time management;

(2) Public Need. There is public need for the proposed association in the county stated in the application;

(3) Capital Structure. The proposed capital structure meets the requirements of this chapter;

(4) Undue Harm. The operation of the proposed association will not unduly harm any properly conducted federal or state association existing in the county or in a contiguous county in which the home office of the proposed association is to be located;

(5) Name. The name of the proposed association is not the same as, or deceptively similar to, the name of any other association in the state, and this chapter has been complied with with respect to the use of a name by the proposed association; and

(6) Insurance. A commitment for insurance of deposit accounts has been obtained by the proposed association that meets the requirements of this chapter.

(c) If the commissioner so finds, the commissioner shall state approval and findings in writing and shall promptly mail one (1) copy of the proposed application and the attached findings to at least one (1) of the incorporators by registered or certified mail. In addition, the incorporators shall cause notice of approval to be promptly published in a newspaper of general circulation in the county where the home office of the proposed association is to be located.



§ 45-3-203 - Denial of application.

(a) The commissioner, if unable to make the findings as required by the preceding section, shall endorse upon each copy of the application the word "denied" with the date of the endorsement and attach a written statement of the grounds for the denial.

(b) One (1) copy of the proposed application and attached grounds of refusal shall be promptly mailed to at least one (1) of the incorporators by registered or certified mail.



§ 45-3-204 - Subscription to capital and interim organization.

(a) If the commissioner approves the application for authority to organize, the incorporators shall perfect an interim organization by electing a chair, vice chair, and secretary, who shall act as the interim officers of the association until their successors are duly elected and qualified.

(b) The interim officers shall have the following, and only the following, duties during the period after approval of the application by the commissioner and before issuance of a certificate of authority as provided in this chapter:

(1) Subscriptions. They shall secure subscriptions for payments of the required amount of capital and, as the case may be, the required amount for paid-in surplus or for the expense fund, in the form and manner approved by the commissioner; and

(2) Adoption of Charter and Bylaws. They shall call a meeting of subscribers, who shall adopt a charter and bylaws for the proposed association and elect directors to serve upon the issuance of the certificates of authority until the first annual meeting of the association and until their successors are elected and qualified.



§ 45-3-205 - Requirements for charter and bylaws.

The proposed charter and bylaws of the association adopted at the meeting of subscribers shall contain those provisions required of charters and bylaws under the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27, as well as other information that the commissioner may, by regulation, prescribe, including, but not limited to, a statement in the charter that the association is organized under this chapter.



§ 45-3-206 - Certificate of authority.

(a) Filing of Required Information. After approval by the commissioner of the application for authority to organize, the proposed association shall:

(1) File with the commissioner its charter and bylaws for approval; and

(2) File with the commissioner a statement in a form and with supporting data and proof that the commissioner may require, showing that the entire capital including paid-in surplus or expense fund has been fully paid in lawful money unconditionally and that the funds representing the capital and, as the case may be, paid-in surplus or expense fund less sums spent with the approval of the commissioner for organization are on hand, and that it has acquired a commitment for the insurance of deposit accounts as provided in this chapter.

(b) Issuance of Certificate of Authority. If the commissioner finds that the proposed association has in good faith complied with all the requirements of law, the commissioner shall approve the issuance of a certificate of authority and shall within thirty (30) days after the filing of the statement specified in this section, issue, in triplicate, a certificate of authority to transact a general savings and loan business. The commissioner shall then transmit a copy of the charter and the certificate of authority, together with all required supporting documents, to the secretary of state for filing as provided under the Tennessee Business Corporation Act, compiled in title 48, chapters 11-27. Upon filing by the secretary of state, the existence of the association shall begin. Until that time, and except for the limited activities of incorporators and officers during the period of interim organization under this chapter, any proposed association shall not engage in any savings and loan business.

(c) Opportunity to Answer Objections. If the commissioner does not approve the issuance of a certificate of authority, the commissioner shall state any objections in writing and give an opportunity to the proposed association to obviate the objections.



§ 45-3-207 - Completion of organization.

Upon filing by the secretary of state, the directors elected during the period of interim organization shall proceed to:

(1) Approve and adopt the charter and bylaws;

(2) Elect officers pursuant to the bylaws;

(3) Take action necessary to effect the insurance of the deposit accounts of the association; and

(4) Take other action that may be necessary to complete the organization.



§ 45-3-208 - Forfeiture of certificate of authority and charter for nonuse.

(a) Any association that does not commence business within one (1) year after the date upon which its corporate existence begins, or, in the case of any association existing on July 1, 1978, within one (1) year after July 1, 1978, shall forfeit its corporate existence, unless the commissioner, before the expiration of the one-year period, approved in writing the extension of time within which it may commence business, upon a written application stating the reasons for the delay; provided, that the foregoing one-year provision shall not apply to existing associations that are engaged in litigation or that are in the process of having their insurance of accounts finalized.

(b) Upon forfeiture, the certificate of authority and the charter shall expire, and all action taken in connection with the incorporation thereof except the payment of the incorporation fee shall then be void.

(c) Amounts credited on deposit accounts, less expenditures authorized by law, shall be returned pro rata to the respective holders of the accounts.



§ 45-3-209 - Corporate name -- Exclusive use by associations.

(a) The name of every association shall include the words "savings and loan association" and "savings bank." These words shall be preceded or followed by an appropriate descriptive word or words approved by the commissioner. An ordinal number may not be used as a single descriptive word preceding the words "savings and loan association" unless the words are followed by the name of the town, city, or county in which the association has its home office.

(b) No certificate of authority of a proposed association having the same name as any other financial institution authorized to do business in this state under this chapter or a name so nearly resembling it as to be calculated to deceive shall be issued by the commissioner, except to an association formed by the reincorporation, reorganization, merger, consolidation, or conversion of other associations, or upon the sale of the property or franchise of an association.

(c) Except as otherwise provided by § 45-5-203, no person, either domestic or foreign, unless authorized to do business in this state under this chapter, shall do business under any name or title that indicates or reasonably implies that the business is of the character or kind of business carried on or transacted by an association or that is calculated to lead any person to believe that the business is that of an association.

(d) Upon application by the commissioner or by any association, a court of competent jurisdiction may issue an injunction to restrain an entity violating or continuing to violate any of the provisions of subsections (a)-(c).






Part 3 - Branch or Satellite Offices

§ 45-3-301 - Location -- Effect of de novo branches.

(a) Any state association, as defined in § 45-3-1402, may establish and maintain branch or satellite offices or other facilities for the conduct of its business at any location in any county in this state.

(b) No branch of an out-of-state savings and loan association or savings bank, or savings institution, may be established through the establishment of a de novo branch, unless the laws of the home state of the out-of-state savings institution permit Tennessee savings institutions to establish and maintain branches in that state through the establishment of de novo branches under substantially the same terms and conditions as set forth in this title.

(c) For purposes of this section, "de novo branch" means a branch of a savings institution that:

(1) Is originally established by the savings institution as a branch; and

(2) Does not become a branch of the savings institution as a result of:

(A) The acquisition by the savings institution of an insured depository institution or a branch of an insured depository institution; or

(B) The conversion, merger, or consolidation of the institution or branch.



§ 45-3-302 - Approval by commissioner.

(a) No branch or satellite office, or other facility at which deposits may be accepted shall be established until approved by the commissioner.

(b) In the event the application to open a branch or satellite office is disapproved and the applicants feel aggrieved, they may have a review by certiorari as provided in title 27, chapter 9.

(c) Should the commissioner fail to approve or disapprove an application to open a branch or satellite office within ninety (90) calendar days after the submission of the application, the application shall be deemed to have been approved by the commissioner.



§ 45-3-303 - Rules and regulations.

With respect to the matters contained in this part, the commissioner has full power and authority to promulgate rules and regulations in accordance with applicable law.






Part 4 - General Powers and Duties

§ 45-3-401 - Required liquidity.

No association shall invest in any security, other than in liquid assets, or in any real estate or other loan at any time when its liquid assets are less than a minimum percentage of its deposit liability, which percentage shall be set by the commissioner.



§ 45-3-402 - Regulation of loans and investments.

The commissioner shall, from time to time, promulgate rules and regulations in respect to all loans and investments authorized under this chapter that may be reasonably necessary to assure that the loans and investments are in keeping with sound lending practices and promote the purposes of this chapter.



§ 45-3-403 - Right to act to avoid loss.

Nothing in this chapter or in the laws of this state shall be construed as denying to an association the right to invest its funds, operate its business, manage or deal in property, or take any other action over whatever period of time as may reasonably be necessary to avoid loss on a loan or investment theretofore made or an obligation created in good faith.



§ 45-3-404 - Computation of net income.

Every association shall close its books on the last business day of its fiscal year, and at other times that its charter or bylaws provide, or as the commissioner requires, for the purpose of determining the gross income of the association for its fiscal year or for the period since the date of the last closing of its books, and from which shall be deducted the expenses of operating the association for that period, the balance remaining being the net income for the period.



§ 45-3-405 - Reserves -- Liquid assets.

Every association shall set up and maintain reserves for the purpose of absorbing losses and shall maintain such portion of its assets in cash and other liquid assets as required by the commissioner. If an association has obtained insurance of accounts by the federal savings and loan insurance corporation, or by any other insurer approved by the commissioner, any portion of the loss reserves of the association may be considered as constituting a portion of the insurance reserves required by the insurer and may be set up as an insurance reserve account on the books of the association.



§ 45-3-406 - Transfers to loss reserves.

(a) If, at the date of any closing of its books, the loss reserves of an association equal an aggregate amount of a percentage as the commissioner may prescribe, then an amount necessary to increase its loss reserves to the required amount shall be transferred from the net income of the association to its loss reserves.

(b) In the event that any credit to the loss reserves of an association is made following July 1, 1978, in excess of the minimum percentage required herein, the dollar amount of the excess may be carried over as a credit toward the minimum requirement for any subsequent accounting period.



§ 45-3-407 - Dividends on capital stock.

In the case of a capital stock association, the balance of net income of the association, if any, after providing for all expenses of operation, allocation to loss reserves, and payment of interest, may be credited to a retained earnings or surplus account, from which the board of directors may, at its discretion, and at such times as it may determine, declare, and pay dividends in cash or additional stock to the holders of record of the stock outstanding at the date the dividends are declared.






Part 5 - Accounts

§ 45-3-501 - Deposit liability.

(a) The deposit liability of an association shall consist only of the aggregate amount of deposit accounts of its depositors, plus interest credited to the accounts, less redemption and withdrawal payments.

(b) Except as limited by the board of directors from time to time, a depositor may make additions to the depositor's deposit accounts in the amounts and at the times that the depositor may elect.

(c) Deposit accounts shall be open for cash.

(d) Interest shall be declared in accordance with this chapter.

(e) No preference between depositors shall be created with respect to the distribution of assets upon voluntary or involuntary liquidation, dissolution, or winding up of an association.



§ 45-3-502 - Authorization of deposit accounts.

(a) Acceptance of Deposit Accounts. An association may accept deposit accounts of any type and in any form not prohibited by this chapter or by other applicable law or by rules and regulations of the commissioner. An association shall not accept accounts other than deposit accounts; provided, that in the event of a conversion of a federal association to a state association, savings accounts in the federal association, existing at the time it so converts shall remain savings accounts unless and until they are exchanged for deposit accounts. Exchanges of savings accounts shall be governed by rules and regulations promulgated by the commissioner.

(b) Priority of Deposit Accounts. In any situation in which the priority of deposit accounts is to be determined or is in controversy, deposit accounts shall be debts of the association having the same priority as the claims of general creditors of the association not having priority, other than any priority arising or resulting from consensual, or, if so determined by a court, equitable, subordination, over other general creditors of the association.



§ 45-3-503 - Nature of deposit accounts.

(a) Ownership. Deposit accounts may be opened by any person and held solely and absolutely in the person's own right, or jointly by, or in trust or other fiduciary capacity for, any person or persons, including, but not limited to, an adult or minor individual, male, female, single or married, partnership, association, fiduciary, corporation, political subdivision or any governmental, public or quasi-public entity specifically referred to in § 9-1-107.

(b) Transfer of Accounts. Deposit accounts shall be represented only by the account of each depositor on the books of the association, and the accounts or any interest in the accounts shall be transferable only on the books of the association upon proper application by the transferor or transferee and upon acceptance by the association of the transferee as a depositor upon terms approved by the board of directors. The association may treat the holder of record of a deposit account as the owner of the account for all purposes without being affected by any notice to the contrary unless the association has acknowledged, in writing, notice of a pledge or other transfer of the deposit account.

(c) Deposit Account Contract. Subject to the prior approval by the commissioner of the form of each type of deposit account contract, each depositor shall execute a deposit account contract setting forth any special terms and provisions applicable to the deposit account and the ownership of the account and the conditions upon which withdrawals may be made. The contracts shall be held by the association as part of its records pertaining to the account, and a copy of the contract shall be furnished to the depositor.

(d) Evidence of Ownership. An association shall issue evidence of accounts that the commissioner may authorize.

(e) Inducements. For the opening or increasing of any deposit account, no association shall, directly or indirectly, give, sell, dispose of, or otherwise advertise or permit the giving, selling, or disposition of, for any one (1) opening or increase, anything having a cost or value in excess of amounts permitted with respect to federal associations by applicable federal law and regulation, but inducement shall be allowed to the extent permitted to federal associations under the applicable federal law and regulation.



§ 45-3-504 - Prohibited transactions.

Any other provision of the law to the contrary notwithstanding, no association shall have the authority to receive demand deposit accounts or offer checking accounts, negotiable orders of withdrawal, or share accounts until federal associations in Tennessee are authorized to do so by federal law or regulation.



§ 45-3-505 - Contracts for savings programs.

(a) Payroll Savings Programs. An association may contract with any employer with respect to the solicitations, collection, and receipt of savings by payroll deduction to be credited to a designated account or accounts of the employer's employee or employees who voluntarily may participate.

(b) Other Savings Programs. Subject to rules and regulations of the commissioner, an association may contract with any other person or persons, including, but not limited to, educational or charitable institutions, for the participation by the association in any savings plan with the person or persons.

(c) Federally Approved Savings Programs. Any association insured by the federal savings and loan insurance corporation may contract with or enter into any savings program approved by the federal savings and loan insurance corporation.



§ 45-3-506 - Power of attorney on accounts.

(a) Any association may continue to recognize the authority of a power of attorney authorizing in writing as attorney-in-fact to operate, in whole or in part, the account of a depositor, unless and until it receives actual notice of the revocation of authority.

(b) Actual notice of the death, adjudication of incompetency, or adjudication of bankruptcy of the depositor shall constitute actual notice of revocation of the authority of the attorney-in-fact, except where the Uniform Durable Power of Attorney Act, compiled in title 34, chapter 6, is applicable.

(c) No association shall be liable for damages, penalty, or tax by reason of any payment made pursuant to this section.



§ 45-3-507 - Accounts of minors.

(a) Any association may accept deposit accounts from any minor as the sole and absolute owner of the account, and receive payments on the accounts by or for the owner, and pay withdrawals, accept pledges to the association, and act in any other manner with respect to the accounts on the order of the minor.

(b) Any payment or delivery of rights to any minor, or a receipt of acquittance signed by a minor who holds an account, shall be a valid and sufficient release and discharge of the association for any payment so made or delivery of rights to the minor. The receipt of acquittance signed by a minor who holds an account shall be a valid and sufficient release and discharge of the association for any payment so made or delivery of rights to the minor. The receipt, acquittance, pledge, or other action required by the association to be taken by a minor shall be binding upon the minor with like effect as if the minor were of full age and legal capacity.

(c) The parent or guardian of the minor shall not, in the person's capacity as parent or guardian, have the power to attach or in any manner to transfer any account issued to or in the name of the minor; provided, that in the event of the death of the minor, the receipt or acquittance of either parent or guardian of the minor shall be a valid and sufficient discharge of the association for any sum or sums not exceeding in the aggregate one thousand dollars ($1,000), unless the minor has given written notice not to accept the signature of the parent or guardian.



§ 45-3-508 - Accounts in two or more names.

Deposit accounts and certificates of deposit maintained in any association in the names of two (2) or more persons shall be governed by § 45-2-703.



§ 45-3-509 - Pledge to association of an account in joint tenancy.

The pledge or hypothecation to any association of all or part of an account in joint tenancy signed by any tenant or tenants whether minor or adult, upon whose signature or signatures withdrawals may be made from the account, shall, unless the terms of the account provide specifically to the contrary, be a valid pledge and transfer to the association of that part of the account pledged or hypothecated, and shall not operate to sever or terminate the joint and survivorship ownership of all or any part of the account.



§ 45-3-510 - Incompetency of a joint tenant.

(a) The adjudication of incompetency of any one (1) or more of the joint tenants shall not operate to sever or terminate the joint tenancy ownership of all or any part of the account, and the account may be withdrawn or pledged by any one (1) or more of the joint owners in the same manner as though the adjudication of incompetency had not been made, except that any withdrawal or pledge on behalf of the incompetent joint owner shall be by guardian or conservator.

(b) Payment of any or all of the moneys in the account shall discharge the association from liability with respect to the moneys so paid.



§ 45-3-511 - Accounts of administrators, executors, guardians, custodians, trustees, and other fiduciaries.

(a) Any association may accept accounts in the name of any administrator, executor, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries.

(b) (1) A fiduciary shall have power to vote as a member in a mutual association as if the membership were held absolutely, and shall have power to open and to make additions to, and to withdraw the account in whole or in part from, any association governed by this chapter.

(2) The withdrawal value of the account, and interest on the account, or other rights relating to the account may be paid or delivered, in whole or in part, to the fiduciary without regard to any notice to the contrary as long the fiduciary is living.

(3) The payment or delivery to the fiduciary to whom the payment or the delivery of right is made shall be a valid and sufficient release and discharge of an association for the payment or delivery so made.

(c) Whenever a person holding an account in a fiduciary capacity dies and no written or actual notice of the revocation or termination of the fiduciary relationship has been given to an association, and the association has no written or actual notice of any other disposition of the beneficial estate, either to a successor fiduciary or otherwise, the withdrawal value of the account, and interest on the account, or other rights relating to the account may, at the option of an association, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries.

(d) Whenever an account is opened by any person, describing the person in opening the account as trustee for another and no other or further notice of the existence and terms of a legal and valid trust than the description has been given in writing and to the association, in the event of the death of the person so described as trustee, the withdrawal value of the account or any part of the account, together with the interest on the account, may be paid to the person for whom the account was thus described to have been opened.

(e) The payment or delivery to the beneficiary, beneficiaries, or designated person, or a receipt or acquittance signed by the beneficiary, beneficiaries, or designated person for payment or delivery shall be a valid and sufficient release and discharge of an association for the payment or delivery so made.

(f) No association paying the fiduciary, beneficiary, or designated person in accordance with this section shall be liable for any estate, inheritance, or succession taxes that may be due this state.



§ 45-3-512 - Accounts of incompetents.

When an account is held in any association by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, the association may pay or deliver the withdrawal value of the account and any interest that may have accrued on the account to the guardian or conservator for the person upon proof of the appointment and qualification of the guardian or conservator; provided, that if the association has received no written notice and is not on actual notice that the depositor has been adjudicated incompetent, it may pay or deliver the funds to the depositor in accordance with the provisions of the account contract, and the receipt or acquittance of the depositor shall be a valid and sufficient release and discharge of the association for the payment or delivery so made.



§ 45-3-513 - Accounts of deceased nonresidents.

(a) When an account is held in any association by a person residing in another state or country, in the event of the death of the depositor, the account, together with additions to the account, or any part of the account, shall be exempt from any taxation otherwise imposed by this state and may be paid to the administrator or executor appointed in the state or country where the holder resided at the time of death; provided, that the administrator or executor has furnished the association with:

(1) Authenticated copies of the letters of the administrator or executor and of the order of the court that issued the letters to the person authorizing the person to collect, receive, and remove the personal estate; and

(2) An affidavit by the administrator or executor that, to the administrator's or executor's knowledge, no letters then are outstanding in this state and no petition for letters by an heir, legatee, devisee, or creditor of the decedent is pending on the estate in this state, and that there are no creditors of the estate in this state.

(b) Upon payment or delivery to the representative after receipt of the affidavit and authenticated copies, the association is released and discharged to the same extent as if the payment or delivery had been made to a legally qualified resident executor or administrator and is not required to see to the application or disposition of the property.

(c) No action at law or in equity shall be maintained against the association for payment made in accordance with this section.



§ 45-3-514 - Payment when no executor or administrator qualifies.

(a) (1) Notwithstanding § 30-2-317, where no executor or administrator of a deceased depositor has qualified and given notice of the person's qualification to the association, it may in its discretion and at any time after thirty (30) days from the death of the depositor pay out of all accounts or contents of safe deposit boxes maintained with it by the depositor in an individual capacity all sums that do not exceed ten thousand dollars ($10,000) in the aggregate:

(A) To the executor named in any will known to the association; or

(B) In the absence of knowledge of any purported will naming a surviving executor to:

(i) A creditor for expenses of the funeral;

(ii) A creditor for the expenses of the last illness;

(iii) The surviving spouse; and

(iv) To the next of kin.

(2) In the case of conflicting claims, the order of priority shall be that set out in subdivision (a)(1)(B).

(b) The receipt of any guardian, administrator or executor, duly appointed and qualified by the courts of this state or any other state, acknowledging the payment or transfer of funds, standing in the name of the person whose estate the fiduciary represents, in the form of deposits in associations shall be good and sufficient acquittance for the payment or transfer and shall constitute a valid defense in favor of the associations against the demands or claims of all parties.

(c) No association shall be liable for damages, penalty or tax by reason of any payment made pursuant to this section.



§ 45-3-515 - Account payable on death.

An association may accept deposits made by any person in trust for another or may contract for deposits that may be made payable on the death of the last surviving owner under the same terms and conditions provided by § 45-2-704.



§ 45-3-516 - Accounts as legal investments and as security.

(a) Legal Investments. (1) In addition to investments in savings and loan associations as authorized by other law, administrators, executors, custodians, conservators, guardians, trustees, and other fiduciaries of every kind and nature, insurance companies, business and manufacturing companies, banks, trust companies, savings and loan associations, credit unions, and other types of similar financial institutions, charitable, educational, eleemosynary corporations, funds and organizations, cemeteries, perpetual care funds, state and local governmental agencies and municipal and other public corporations and bodies, and public officials, including, but not limited to, all officials, boards, agencies, and entities described in §§ 9-1-107 and 35-3-117, and all other legal entities are specifically authorized and empowered to invest or deposit funds held by them, without any order of any court, in accounts of associations covered by this chapter and in accounts of federal associations organized under the laws of the United States and under federal supervision, and the investments shall be deemed and held to be legal investments for the funds.

(2) With respect to investments by custodians, associations are deemed to be "banks" within the meaning of that term as used in § 35-7-102 [repealed].

(3) The commissioner may by regulation provide that accounts in associations shall be legal investments for any persons, firms, corporations, or entities not herein specifically referred to.

(b) Security. Whenever, under the laws of this state or otherwise, a deposit of securities is required for any purpose, the accounts made legal investments by this section shall be acceptable for deposits, and whenever under the laws of this state or otherwise, a bond is required with security, the bond may be furnished, and the accounts made legal investments by this section in the amount of the bond, when deposited therewith, shall be acceptable as security for the bond without other security.

(c) Provisions Supplemental. This section is supplemental to any and all other laws relating to and declaring what shall be legal investments for the persons, fiduciaries, corporations, organizations and officials referred to in this section, and the laws relating to the deposit of securities and the making and filing of bonds for any purpose.



§ 45-3-517 - Lien on accounts.

(a) Any association shall have a lien, without further agreement or pledge, upon all accounts owned by any depositor to whom or on whose behalf the association has made an advance of money by loan or otherwise.

(b) (1) Upon the default in the repayment or satisfaction thereof, the association may, after giving ten (10) days' written notice to the depositor, cancel on its books all or any part of the accounts owned by the depositor and apply the value of the accounts in payment on account of the obligation. After the ten-day notice is given, the depositor may withdraw only the funds that are in excess of the amount of the lien.

(2) The depositor shall have thirty (30) days after receipt of the notice within which to object in writing to the validity of the lien. If the depositor objects within that period, the association must, within sixty (60) days after the date of receipt by the association of the objection, file a legal action to enforce the lien and shall be entitled to collect the reasonable expense of the action, including attorney fees.

(c) An association may by written instrument waive its lien in whole or in part on any account.

(d) Any association may accept a pledge of an account or accounts of the association owned by a depositor other than the borrower as additional security for any loan secured by an account or by real estate, or by both.



§ 45-3-518 - Interest on accounts.

(a) An association may pay interest on its deposit accounts from sources available for payment of interest at the rate or rates and at the times and for the time that is determined by resolution of its board of directors. Interest shall be declared on the withdrawal value of each account at the beginning of the accounting period, plus additions to the account made during the period, less amounts previously withdrawn and noticed for withdrawal, which for interest purposes shall be deducted from the latest previous additions to the account, computed at the declared rate for the time the funds have been invested, determined as next provided. The date of investment shall be the date of actual receipt by the association of an account or an addition to an account, except that if the board of directors shall so determine, accounts in one (1) or more classifications or additions thereto received by the association on or before a date not later than the fifteenth day of the month, unless the day determined is not a business day, shall receive interest as if invested on the first day of the month in which the payments were received, and the board also may determine that payments received subsequent to the determination date shall either:

(1) Receive interest as if invested on the first day of the next succeeding month; or

(2) Receive interest from the date of actual receipt by the association.

(b) Notwithstanding this section, the board of directors, by resolution, may determine that interest shall not be paid on any account that has a withdrawal value of a specified amount less than ten dollars ($10.00).

(c) The directors shall determine by resolution the method of calculating the amount of any interest on accounts as herein provided, and the time or times when interest is to be declared, paid or credited.

(d) Notwithstanding any of the foregoing provisions of this section, the commissioner is empowered to promulgate rules and regulations with respect to the payment of interest on deposit accounts, including, but not limited to, rules and regulations concerning the types of deposit accounts that may be offered by associations to depositors and the maximum rates of interest that shall be paid to depositors on each type of deposit account.



§ 45-3-519 - Withdrawal.

(a) Except for accounts that provide for a specified contractual time or notice before withdrawal or are subject to a pledge, a depositor may at any time present a written order for withdrawal of all or any part of the depositor's account.

(b) Every association shall either pay, or shall number, date, and file in the order of actual receipt every withdrawal order.

(c) Withdrawals shall be made in the order of actual receipt of orders except as otherwise provided by this chapter or by regulation of the commissioner.

(d) Upon order, an association shall pay the amount of the withdrawal order or the withdrawal value of the account; provided, that the association shall not be required to honor any withdrawal order that exceeds the withdrawal value of the account.

(e) The commissioner shall by regulation establish the rules and procedures to apply in the event the association is unable to pay immediately all orders for withdrawal as made, including a rotation plan or any other plan for equitable payment of withdrawals, the payment in full of accounts of less than a specified amount and the application of receipts to withdrawals.

(f) The commissioner may prescribe the circumstances and conditions under which the failure of the association to pay withdrawals as applied for shall be deemed the conduct of its business in an unsound or imprudent manner so as to empower the commissioner to take possession of an association or to take other remedial action as provided by this chapter.



§ 45-3-520 - Redemption of accounts.

(a) At any time funds are on hand for the purpose, the association shall have the right to redeem by lot or otherwise, as the board of directors may determine, all or any part of any of its deposit accounts on an interest date by giving thirty (30) days' notice by registered mail addressed to each affected depositor at the depositor's last address as recorded on the books of the association.

(b) (1) No association shall redeem any of its accounts when the association is in an impaired condition or when it has any delinquent applications for withdrawal on file that have not been paid in full.

(2) The redemption price of an account shall be the withdrawal value of the account redeemed, or such greater price as determined by the board of directors.

(3) If the notice of redemption has been duly given, and if on or before the redemption date the funds necessary for the redemption has been set aside so as to be and continue to be available therefor, interest upon the accounts called for redemption shall cease to accrue from and after the interest date specified as the redemption date, and all rights with respect to the accounts shall immediately, after the redemption date, terminate, except only any right of depositors of record to receive the redemption price without additional accrual of interest after the redemption date.

(c) All account books or other evidence of deposit accounts that have been validly called for redemption must be tendered for payment within seven (7) years from the date of redemption designated in the redemption notice; otherwise, they shall be cancelled, the funds set aside for the accounts shall become the property of the association, and all claims of the former depositors against the association shall be barred forever.



§ 45-3-521 - Statute of limitations on accounts.

(a) All claims shall be barred in this state on any inactive account; provided, that at least sixty (60) days before the claim becomes barred, the association shall mail by registered or certified mail a notice of the imminent barring of all claims to the depositor at the depositor's last known address.

(b) (1) For the purposes of this section, "inactive account" means an account with respect to which there has been an absence for at least seven (7) years of:

(A) Additions to the account other than creditings of interest;

(B) Withdrawals from the account; and

(C) Written communication from the depositor.

(2) In the case of an account that provides for a specified contractual time, the seven (7) years shall commence on the maturity date of the account.



§ 45-3-522 - Final adjustment of statements of account.

(a) (1) When a statement of account has been rendered by an association to a depositor or has been mailed to the depositor's last known address, showing the condition of the depositor's account, the account shall, after the period of six (6) years from the date of the rendition of the statement, in the event no objection to the statement in writing has been theretofore made by the depositor or suit brought to correct same, be deemed finally adjusted and settled and its correctness conclusively presumed, and the depositor shall thereafter be barred from questioning the account for any cause.

(2) Associations shall accordingly not be required to preserve or keep their records or files relating thereto for a longer period than six (6) years.

(b) Nothing in this section shall be construed to relieve the depositor from the duty imposed by law of exercising due diligence in the examination of the account and vouchers, if any, accompanying the statement, when rendered by the association and of immediate notification to the association upon discovery of any error in the statement, nor from the legal consequences of neglect of that duty.

(c) Nothing herein shall be construed as exempting associations from compliance with title 66, chapter 29 to the extent applicable.



§ 45-3-523 - Association deposits and collections.

To the extent that an association accepts demand deposit accounts, or offers checking accounts or negotiable orders of withdrawal, the Uniform Commercial Code setting out the relationship between a payor bank and its customers, compiled in title 47, chapter 4, part 4, shall apply to the association, and all references to "banks" are deemed references to "associations."



§ 45-3-524 - Payment and negotiation of check when no estate has been opened or the estate has been closed.

(a) (1) Notwithstanding § 30-2-317, where no executor or administrator of a decedent has qualified and given notice of the person's qualifications to the savings institution, or where the qualified executor or administrator of a decedent has been discharged and a check or checks made payable to the decedent is presented to the savings institution for payment or collection, the savings institution may, in its discretion, and at any time after ninety (90) days from the death of the deceased, negotiate or send for collection and pay out the proceeds of one or more checks made payable to the deceased, whether written or electronic, all sums that do not exceed two thousand five hundred dollars ($2,500) in the aggregate:

(A) To the executor named in any will known to the savings institution whether probated or not;

(B) To any personal representative appointed by a court whether active or discharged; or

(C) In the absence of knowledge of a purported will naming a surviving executor or an administrator to the:

(i) Surviving spouse; or

(ii) Next of kin.

(2) In the case of conflicting claims, the order of priority shall be that set out in subdivision (a)(1).

(b) The receipt of any guardian, administrator or executor, duly appointed or qualified by the courts of this state, or any other state, or of any spouse or next of kin acknowledging the negotiation, payment or transfer of funds of a check, standing in the name of the person whose estate the fiduciary represents, shall be a good and sufficient acquittance for payment or transfer and shall constitute a valid defense in favor of the savings institution against the demands or claims of all parties.

(c) The negotiation or payment of a check under this section without an endorsement of the payee or with the endorsement of a person authorized by this section to negotiate the check shall not be a violation of or give rise to any claim under title 47, chapter 3 or 4.

(d) No savings institution shall be liable for damages, penalty or tax by reason of any payment made pursuant to this section.



§ 45-3-525 - Acknowledgement or affidavit; guaranty.

(a) A savings institution shall require any persons seeking to cash checks payable to a decedent as provided in § 45-2-711 to deliver to the savings institution an affidavit, given under the penalty of perjury, in a form acceptable to the savings institution or in a form that, at the minimum, contains the following:

(1) The name of the decedent;

(2) The decedent's date of death;

(3) The amount and payor of any checks, if the funds are from checks or electronic payments;

(4) The identity of the creditor or creditors to whom the funds are to be paid, if the funds are to be paid directly to a creditor of the decedent or the decedent's estate; and

(5) If the funds are to be paid other than to a creditor of the decedent or the decedent's estate, the affiant shall:

(A) Identify the decedent's surviving spouse and heirs at law, and provide their residence addresses; and

(B) Affirmatively state that:

(i) There are no unpaid creditors of the decedent;

(ii) There are no unpaid income, gift, estate, inheritance or other transfer taxes owed by the decedent or the estate of the decedent; and

(iii) The funds distributed to the affiant will be distributed by the affiant as provided in any will or testamentary document or in appropriate shares to the decedent's heirs at law.

(b) A savings institution may, in its discretion, require any persons seeking to collect monies from a deceased depositor's account or accounts, as provided in § 45-2-708, to deliver to the savings institution an affidavit, given under penalty of perjury in a form acceptable to the savings institution as provided in subsection (a).

(c) A savings institution may require any person who obtains funds from a deposit account pursuant to § 45-2-708 or to negotiate checks pursuant to § 45-2-711 to provide an indemnity and guarantee to the savings institution in the amount of the funds obtained.






Part 6 - Investments

§ 45-3-601 - Investment in securities.

Every association has the power to invest in securities as set forth in this section.

(1) No Percent-of-Asset Limitation. The following investments shall not be subject to a percent-of-assets limitation:

(A) Obligations of, or obligations that are fully guaranteed as to principal and interest by, the United States or any state;

(B) Stock or obligations of any federal home loan bank;

(C) Stock or obligations of the federal savings and loan insurance corporation;

(D) Obligations of the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or any successor or successors thereto;

(E) Obligations of any agencies or instrumentalities created pursuant to the Tennessee Valley Authority Act of 1933, as may be amended from time to time;

(F) Obligations of, or guaranteed as to principal and interest by, the Dominion of Canada or any province of the Dominion of Canada; provided, that the principal of and interest on the obligations are payable in United States currency or funds;

(G) Obligations of, or guaranteed as to principal and interest by, the International Bank of Reconstruction and Development, the Inter-American Development Bank or the African Development Bank;

(H) Demand, time, or savings deposits, shares or accounts, or other obligations of any financial institution, the accounts of which are insured by a federal agency;

(I) Bankers' acceptances that are eligible for purchase by federal reserve banks; and

(J) Other investments approved in writing by the commissioner, subject to the conditions that the commissioner may impose.

(2) Twenty-Five Percent-of-Asset Limitation. The following investments, either separately or in the aggregate, shall be subject to a limitation of twenty-five percent (25%) of an association's total assets:

(A) Bonds, notes, or other evidence of indebtedness that are general obligations of, or guaranteed as to principal and interest by, any agency or instrumentality of the United States not specified in subdivision (1);

(B) General obligations, not specified in subdivision (1), of any state or of any city, county, school district, or other municipal corporation or political subdivision of any state;

(C) Corporate obligations, exclusive of common stock, of any corporation that does not own or control, directly or indirectly, more than ten percent (10%) of the capital stock of any kind or class of the investing association, or of any corporation, no more than ten percent (10%) of whose capital stock of any kind or class, is owned or controlled, directly or indirectly by the investing association; provided, that the corporation is listed on an exchange registered under the Securities Exchange Act of 1934;

(D) Adjustable rate preferred stock of any publicly held corporation created or existing under the laws of the United States or any state, district, or territory of the United States that is rated in one (1) of the four (4) highest investment grades by one (1) or more recognized investment rating services approved by the commissioner for rating the investments;

(E) Shares or certificates in any open-end management investment company that is registered with the securities and exchange commission under the Investment Company Act of 1940, and the portfolio of which is restricted by the management company's investment policy, changeable only if authorized by shareholder vote, solely to any investments in which an association by law or regulation may invest; and

(F) Other securities and obligations that the commissioner approves and places on a list to be published and distributed to every association at least once each year, and the commissioner is directed to publish and make distribution of the list. An association holding investments that are listed by the commissioner shall not be required to dispose of the investments if, at a later time, the commissioner removes any investments from the list.

(3) Investment Rating. Notwithstanding any of the above provisions of this section, none of the securities or obligations described hereinabove, except for investments set forth in subdivision (1)(J), shall be eligible for investment in any amount, unless rated in one (1) of the four (4) highest investment grades by one (1) or more recognized investment rating services approved in writing by the commissioner, or unless otherwise approved for investment in writing by the commissioner as constituting a safe and prudent investment.

(4) Percent-of-Asset Limitation Set by Commissioner. The following investments, either separately or in the aggregate, shall be subject to a limitation of one percent (1%) of an association's total assets or of a greater percent that may be set by the commissioner:

(A) Capital stock, obligations, or other securities of service organizations that assist in furthering or facilitating the association's purposes, powers, or community responsibilities; and

(B) Other investments that may be approved in writing by the commissioner.

(5) Valuation. No security owned by an association shall be carried on its books at more than the actual cost thereof unless a different treatment is approved by the commissioner in writing.



§ 45-3-602 - Investments in real estate.

(a) Business Property. Every association has the power to invest in real property or interests in real property that the board of directors may deem necessary for the conduct of the business of the association, which, for the purposes of this chapter, shall be deemed to include the ownership of stock of a wholly owned subsidiary corporation having as its exclusive activity the ownership and management of the property or interests, but the amount so invested shall not exceed the net worth of the association; provided, that the commissioner may authorize a greater amount to be so invested.

(b) Purchase of Real Estate. Every association has the power to invest an amount not exceeding the lesser of its net worth or five percent (5%) of its assets in the purchase of real estate in its primary lending area for the purpose of producing income or for inventory and sale or for improvement, including the erection of buildings on the real estate, for sale or rental purposes, and the association may hold, sell, lease, operate, or otherwise exercise the rights of an owner as to the property. Marketable title to all real estate acquired under this subsection (b) shall be taken and held in the name of the association, and the title shall immediately be recorded in accordance with the laws of this state.



§ 45-3-603 - Dealing with successors in interest.

In the case of any investment made by an association in a real estate or other loan, in the event the ownership of the real estate or other collateral security, or any part of the real estate or other collateral security, becomes vested in a person other than the party or parties originally executing the security instrument, and if there is not an agreement in writing to the contrary, an association may, without notice to the party or parties, deal with the successor or successors in interest with reference to the mortgage and the debt thereby secured in the same manner as with the party or parties, and may forebear to sue or may extend time for payment of or otherwise modify the terms of the debt secured thereunder, without discharging or in any way affecting the original liability of the party or parties thereunder or upon the debt thereby secured.






Part 7 - Loans

§ 45-3-701 - Real estate loans.

(a) Original Real Estate Loans. Subject to this chapter and to rules and regulations promulgated by the commissioner, every association has the power to originate real estate loans of the following types:

(1) Real estate loans on real estate that constitutes home property or primarily residential property and upon which has been constructed an existing and completed home or homes or other structure or structures designed or used primarily for residential purposes; provided, that the amount of the loans shall not exceed one hundred percent (100%) of the value of the real estate security for the loans, or another percentage that the commissioner may prescribe;

(2) Real estate loans to finance the acquisition and development of real estate as home property or primarily residential property; provided, that the amount of the loan shall not exceed seventy-five percent (75%) of the value of the real estate security for the loans, or another percentage that the commissioner may prescribe, as of the completion of the development of the real estate into building lots or sites ready for construction;

(3) Real estate loans to finance the construction of a home or homes or other structure or structures designed or used primarily for residential purposes on real estate that constitutes home property or primarily residential property, which loans may be inclusive or exclusive of loans to finance the acquisition and development of the real estate; provided, that the amount of the loan shall not exceed eighty percent (80%) of the value of the real estate security for the loans as of the completion of the construction of the homes or other structures, or other percentage that the commissioner may prescribe; and

(4) Real estate loans on other improved real estate; provided, that the amount of the loan shall not exceed eighty percent (80%) of the value of the real estate security for the loans, or another percentage that the commissioner may prescribe.

(b) Restrictions on Real Estate Loans. No association shall make a real estate loan to one (1) borrower if the sum of the amount of the loan and the total balance of all outstanding real estate loans owed to the association by the borrower exceeds an amount equal to ten percent (10%) of the association's deposit liability, or an amount equal to the sum of the association's net worth, whichever amount is less.

(c) Methods or Plans of Repayment and Variations in Interest. (1) An association shall agree in writing with its borrowers as to the method or plan by which indebtedness shall be repaid. Repayments may be, but are not required to be, in level periodic installments. The agreements may provide for variations in the interest rates payable in connection with the indebtedness; provided, that the variations are in proportion to variations in the weighted average cost of savings, borrowings, and Federal Home Loan Bank advances as to Tennessee members of the Federal Home Loan Bank of Cincinnati as computed from statistics tabulated by the Federal Home Loan Bank of Cincinnati, or in proportion to another standard that the commissioner may approve. Where the term of a loan is for no more than three (3) years, and the loan is not set up with a monthly amortization, then the association and its borrower may agree in writing to utilize any other index for the variations.

(2) (A) An association, in exercising its rights pursuant to a variable interest rate clause, may:

(i) Change the amount of the periodic installment payments of an amortized loan;

(ii) Reduce or extend the maturity date; or

(iii) A combination of both subdivisions (c)(2)(A)(i) and (ii).

(B) An association, at least thirty (30) days prior to the effective date of any change pursuant to subdivision (c)(2)(A), shall notify the borrower in writing of the change and its effects on the amount of periodic installment payments and/or on the maturity date of the installments. Notice shall be deemed given when it is deposited in the United States mail, postage prepaid, addressed to the persons personally liable to pay the indebtedness, as those persons' names and addresses appear on the association's records at the time of the giving of notice.

(d) Power to Deal in Real Estate Loans. Every association may purchase real estate loans upon security of the same character and amount against which an association may make an original loan.

(e) Participation in Real Estate Loans. Every association may participate with other lenders in real estate loans, whether by purchase, sale or joint origination, of any type that the association could originate.



§ 45-3-702 - Insured or guaranteed loans.

Every association may make, without regard to any loan limitations or restrictions otherwise imposed by this chapter, but nevertheless subject to any rules or regulations of the commissioner, any loan, secured or unsecured, that is insured or guaranteed in any manner and in any amount by the United States or any instrumentality thereof.



§ 45-3-703 - Other loans.

(a) Loans Secured by Deposit Accounts or Capital Stock. Every association has the power to make loans secured by deposit accounts with the association to the extent of the withdrawal value thereof. Unless approved in writing by the commissioner, no association shall make a loan to any person if the loan is secured in whole or in part by issued and outstanding shares of capital stock of any kind or class of the association.

(b) Improvement Loans. Every association has the power to make property improvement loans made pursuant to any title of the National Housing Act, as the act may be amended from time to time, and to make other loans, secured or unsecured, to homeowners and other property owners for the maintenance, repair, alteration, modernization, landscaping, improvement, including new construction, furnishing or equipping of their properties, subject to limitations, terms, and conditions that may be established by rules and regulations of the commissioner.

(c) Mobile Home Loans. Every association has the power to make loans made for the purpose of mobile home financing, subject to limitations and conditions prescribed by the commissioner, including, but not limited to, any limitations as to the maximum amount of all the loans by each association.

(d) Loans Secured by Loans. Every association has the power to make loans secured by the pledge of loans or investments of a type in which the association is authorized to invest; provided, that the loans or investments so pledged shall be subject to all requirements that would be applicable were the association to originate the loans or investments.

(e) Other Loans. Every association has the power to invest in other loans not specifically referred to in this section if the powers are granted to federal associations in Tennessee, in the manner that the commissioner may by rule permit.

(f) Participation -- Power to Hold and Sell Loans. The power granted to every association to make loans pursuant to this chapter also includes the power to participate with other lenders in the making of the loans, and includes the power to hold and sell the loans at the times and upon the terms and conditions that the board of directors of each association determines.



§ 45-3-704 - Construction lenders liability.

An association that makes a loan, the proceeds of which are used or may be used by the borrower to finance the design, manufacture, construction, repair, modification, or improvement of real property for sale or lease to others, shall not be held liable to third persons for any loss or damage occasioned by any defect in the real property so designed, manufactured, constructed, repaired, modified, or improved, or for any loss or damage resulting from the failure of the borrower to use due care in the design, manufacture, construction, repair, modification, or improvement of the real property, unless the loss or damage is a result of an act of the association outside the scope of the activities of a lender of money that is tantamount to assuming direct and active responsibility for, or assuring the structural integrity of, the design, manufacture, construction, repair, modification, or improvement of the property or unless the association has been a party to misrepresentation with respect to the real property.



§ 45-3-705 - Installment loans and loans for purchase of mobile homes -- Interest and charges -- Statement of transaction.

As to home improvement installment loans or loans for the purchase of mobile homes or other installment loans that associations now or hereafter have the power to make, with repayment in equal, or substantially equal, monthly or other periodic installments over the term of the loan subdivisions (1)-(3) shall apply:

(1) Interest computed on the principal amount of the loan for the entire term of the loan at a rate not to exceed six percent (6%) per annum may be either deducted in advance or added to the principal; or in the alternative, interest may be determined and charged in accordance with the actuarial method; provided, that in any event, that the maximum effective rate of interest on the loan shall not exceed eighteen percent (18%) per annum; and provided further, that if the unpaid balance of the loan is either paid or renewed prior to its maturity date, the borrower or other person paying or renewing the loan shall be refunded or credited with unearned interest in an amount that represents at least as great a proportion of the original charge as the sum of the periodical time balances after the date of prepayment bears to the sum of all the periodical time balances under the schedule of payments in the original installment loan; provided, that associations shall not be required to refund or credit any unearned interest where it would result in less than the minimum charge provided in subdivision (2)(E) nor to make a refund or credit where the amount thereof would be less than one dollar ($1.00) for each loan;

(2) When interest is charged as provided in subdivision (1), associations shall not make additional charges, either directly or indirectly, except for the following, which charges when so made and collected shall not be deemed interest for any purpose of law:

(A) Delinquency charges not to exceed five percent (5%) of any one (1) installment more than fifteen (15) days in arrears;

(B) Premiums for insurance required or obtained as security for or by reason of the installment loan;

(C) Fees and taxes paid to public officials for filing, recording or releasing any instrument or lien;

(D) Reasonable expenses of investigating title or titles to real property securing the loans, if any, including the cost of title insurance and costs of closing the loan;

(E) Reimbursement of necessary expenses incurred in securing and collecting the loan, not to exceed four percent (4%) of the gross amount of the loan. The cost of legal process or proceedings and reasonable attorneys' fees may be charges in addition to the above; provided, that any association may make a minimum charge on each loan for interest and charges made pursuant to this subdivision (2)(E) of ten dollars ($10.00) per loan or one dollar ($1.00) per monthly installment, whichever is greater;

(3) When an installment loan is made and interest is charged as provided in subdivision (1), any association shall, at the time of closing the loan, provide the borrower with a written statement of the transaction or a copy of the note containing the following information:

(A) The original principal amount of the loan;

(B) The insurance premium for each type of coverage provided;

(C) The amount of fees and taxes paid or to be paid public officials, if any;

(D) The total amount of interest and all charges made at or prior to closing pursuant to subdivision (2)(E) and the approximate rate expressed in dollars per one hundred dollars ($100) per year;

(E) Other charges, if any;

(F) The amount of unpaid balance; and

(G) The number, amount and due dates of installment payments scheduled to repay the indebtedness.



§ 45-3-706 - Insurance protection for home improvement installment loans.

(a) An association in making an installment loan in excess of three hundred dollars ($300) may require a borrower to insure tangible personal property offered as security for the loan against any substantial risk of loss, damage or destruction for any amount not to exceed the actual value of the property or the approximate amount of the loan, whichever is lesser, and for a term and upon conditions that are reasonable and appropriate considering the nature of the property and maturity and other circumstances of the loan; provided, that the insurance is sold by a licensed agent, broker or solicitor, and the borrower may furnish the borrower's own insurance policy.

(b) The association may also request as security for any loan obligation in excess of three hundred dollars ($300) insurance on the life of the borrower or one (1) of them, if there are two (2) or more. The initial amount of credit life insurance shall not exceed the total amount repayable under the total amount of the indebtedness. Not more than one (1) policy of life insurance may be written in connection with any installment loan transaction unless requested by the borrower, comaker or endorser.

(c) In accepting any insurance provided for in this section as security for a loan, the association may deduct the premiums for the insurance from the proceeds of the loan, and remit the premiums to the insurance company writing the insurance and any gain or advantage to the association or any employee, officer, director, agent, affiliate, or associate from the insurance or its sale shall not be considered an additional or further charge or interest in connection with any loan made hereunder.

(d) Every insurance policy or certificate written in connection with a loan transaction pursuant to of this section shall provide for cancellation of coverage and a refund of the premium unearned upon the discharge of the loan obligation for which the insurance is security without prejudice to any claim existing at the time of discharge. Whenever insurance is written in connection with a loan transaction, the association shall deliver, or cause to be delivered, to the borrower a policy, certificate or other memorandum that shows the coverages and the costs of coverage, if any, to the borrower within thirty (30) days from the date of the loan.



§ 45-3-707 - Department to service loans -- Service charge.

(a) (1) Associations are authorized, directed, and required to provide for and maintain a department to service the loans and properties securing the loans, including among other things:

(A) Services in reference to investigating the financial standing of applicants for loans;

(B) The enforcement of all contractual requirements of borrowers, including insurance, maintenance, repairs, delinquencies, defaults, and continuing security; and

(C) Taxes, assessments and other governmental levies;

(2) (A) In their contracts with borrowers, the associations are authorized to provide for and collect a service fee, the amount of which shall in no event exceed two and one-half percent (21/2%) per annum of the unpaid balance of the loan, to be used in defraying the expense of providing and maintaining the service department, including the portion of the association's overhead expense that is fairly incurred by and in connection with the maintenance of the department; provided, that the service fee shall be in addition to legal interest and the actual expenses incurred in making, securing, and closing the loan, and shall not be collected as interest or compensation for the use of the money loaned, but shall be used in defraying the expense of maintaining the department and in servicing the loans, as contemplated herein; and provided further, that the service fee shall not be collected from borrowers who make deposit account loans.

(B) The service fee may be made payable in periodic installments running throughout the life of the loan or at the initial closing of the loan. Any service charge collected at the time the loan is closed may be retained regardless of when the loan is paid.

(C) The service fee payable in periodic installments may be retained in the following manner:

(i) If the loan is paid within one (1) year from the date same is made, the service fee may be retained or collected for the full year; or

(ii) Where the loan is paid after the period of one (1) year, the service fee shall be retained or collected only to the date of payment.

(b) It is the duty of the commissioner, at the time of making annual examinations of associations making real estate loans, to determine whether associations making real estate loans, as herein authorized, are charging fees in excess of the amount reasonably required to defray the expense of servicing loans and in maintaining the service department contemplated herein; and, in the event it is found that the provisions herein are being violated, it shall be the duty of the commissioner to take necessary action, under the law, to prevent the associations from continuing the illegal acts.






Part 8 - Regulations

§ 45-3-801 - Supervision of associations.

Every person doing a savings and loan business under the laws of this state shall be subject to supervision by the commissioner and the regulations promulgated by the commissioner. However, any regulation promulgated by the commissioner that has not been revised or amended in more than five (5) years may be waived by the commissioner, in the commissioner's discretion, as the commissioner deems necessary or appropriate to maintain a competitive balance among state chartered savings and loan associations, state chartered savings banks, federally chartered savings and loan associations and federally chartered savings banks.



§ 45-3-802 - Books and records.

Every association shall keep at the home office correct and complete books of account and minutes of the proceedings of stockholders or members, as the case may be, and of directors. Complete records of all business transacted at the home office shall be maintained at the home office. Records of business transacted at any branch office may be kept at the branch office; provided, that control records of all business transacted at each branch office or agency shall be maintained at the home office.



§ 45-3-803 - Forms -- Records -- Accounting practices.

Every association shall use forms, and keep other records, including, but not limited to, those of its stockholders or members, that the commissioner may from time to time require. Subject to any rules or regulations promulgated by the commissioner, every association shall observe accounting principles and practices that are in accordance with generally accepted accounting principles and practices.



§ 45-3-804 - Misdescription of assets.

No association by any system of accounting or any device of bookkeeping shall, either directly or indirectly, enter any of its assets upon its books in the name of any other person or under any title or designation that is not truly descriptive of the assets.



§ 45-3-805 - Charging off or setting up reserves against bad assets.

The commissioner, after a determination of value, may order that assets, individually or in the aggregate, to the extent that the assets are overvalued on an association's books, be charged off, or that a special reserve or reserves equal to the overvaluation be set up by transfers from surplus, undivided profits or reserves.



§ 45-3-806 - Reproduction and destruction of records.

Any association may cause any or all records kept by the association to be copied or reproduced by any photostatic, photographic, or microfilming process that correctly and permanently copies, reproduces, or forms a medium for copying or reproducing the original record on a film or other durable material. In the event of the loss or destruction of the original record, the copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification, or certified copy shall, for all purposes, be deemed a facsimile, exemplification or certified copy of the original record.



§ 45-3-807 - Confidentiality of records.

(a) An association may decline to disclose its books, papers and other records, except:

(1) Pursuant to court order or subpoena;

(2) To the commissioner and any authorized examiners, attorneys, or other employees of the department;

(3) To the members of the board of directors of the association; or

(4) To the holder of a deposit account, or a member or a stockholder to the extent of records concerning the deposit holder's, member's, or stockholder's respective account only.

(b) A stockholder may make written request for access to other books, papers, and records of the association for any proper purpose, in which event the association may request a determination from the commissioner as to whether a proper purpose exists, and the determination of the commissioner shall be conclusive.

(c) A stockholder may include in the stockholder's written request that a communication be transmitted to the stockholders of the association, and upon payment of reasonable costs therefor, the association shall cause the communication to be transmitted to the stockholders immediately, subject to regulation by the commissioner.



§ 45-3-808 - Annual audit.

Each association shall at least once in each year cause its books and accounts to be audited at its own expense by a certified public accountant or firm of certified public accountants selected by the association and approved by the commissioner. The annual audit shall cover the twelve (12) months ending on the last day of its fiscal year, unless the commissioner prescribes a different period for any association.



§ 45-3-809 - Annual report.

(a) Each association shall furnish the commissioner, annually, within ninety (90) days after the end of the period covered by the audit, or a shorter time that is prescribed by the commissioner, an annual written report, in the form prescribed by the commissioner, of its affairs and operations, which shall include a complete statement of its financial condition, certified by the president or a vice president and attested by the secretary or an assistant secretary, including two (2) signed copies of the report of the auditor showing the result of the audit, and including a balance sheet of the association as of the date of the audit and a statement of the income and expenses of the association during the year ending with the date of the audit.

(b) The balance sheet and statement of income and expenses shall be certified by the auditor making the audit.

(c) The commissioner may require other information in the annual report that the commissioner deems necessary to provide the commissioner with information as to all aspects of the financial condition of the association and may prescribe the scope of the annual audit, and require the auditor to furnish the commissioner with information additional to that contained in the report of the auditor.

(d) The commissioner may also require that copies of the annual report be mailed to stockholders or members in the form and manner that the commissioner prescribes.



§ 45-3-810 - Additional and special reports.

(a) Monthly Reports. Every association shall, within ten (10) days after each calendar month, furnish the commissioner with a monthly report of the operations and financial condition of the association, in the form and containing the information that the commissioner prescribes.

(b) Special Reports. The commissioner may call for a special report from any association, in the form and containing the information that the commissioner prescribes.



§ 45-3-811 - Financial statements.

(a) Publication. Every association shall prepare and publish annually, on or before a date prescribed by the commissioner in a newspaper of general circulation in the county in which the home office of the association is located, a statement of its financial condition, in the form and containing the information prescribed by the commissioner as of the last business day of its previous fiscal year. It is the duty of the commissioner to see that each association has published its statement in accordance with the form prescribed, and to check the published statement, using the newspaper clipping furnished the commissioner by the association, with the annual report of the association filed with the commissioner. If the statement is not published by the association, the commissioner shall, at the expense of the association, publish the statement.

(b) Discrepancies; Republication; Penalties. In the event there are discrepancies in the published statement of the association and the annual report furnished to the commissioner, and if, in the opinion of the commissioner, the discrepancies are due to clerical errors, it shall be the duty of the commissioner to notify the association to publish its statement so as to conform with the annual report filed with the commissioner, and it shall be the duty of the association to make the republication. If, in the opinion of the commissioner, the discrepancies in the published statement and annual report are not due to clerical errors, it shall be the duty of the commissioner forthwith to publish a true and correct statement as shown by the annual report filed with the commissioner, stating in the publication that the published statement of the association did not conform to the annual report on file with the commissioner, and it shall be the duty of the association to pay the cost and expenses of the publication by the commissioner. Any association that fails or refuses to pay the cost and expenses of the publication by the commissioner of any statement of the association made pursuant to the requirements of this section, shall forfeit to the state one hundred dollars ($100), in addition to the costs and expenses of the publication, which sum the commissioner shall sue for and recover in the name of the state in any court having jurisdiction.



§ 45-3-812 - Examination of associations.

(a) Duty to Examine. The commissioner shall, either personally or by competent examiner or examiners appointed by the commissioner, visit and examine every association subject to the commissioner's supervision on a regular basis.

(b) Requirements of Examination. On every examination, inquiry shall be made as to the condition and resources of the association, the mode of conducting and managing the affairs of the association, the actions of its directors, the making of loans and other investment of funds of the association, the safety and prudence of the management of the association, and whether the requirements of its charter and bylaws have been complied with in the administration of the affairs of the association, and as to such other matters that the commissioner prescribes.

(c) Other Examinations. In addition, the commissioner has the power, and it is the commissioner's duty, to examine or cause to be examined the affairs of every association whenever, in the judgment of the commissioner, the management and condition of the association is such as to render an examination of its affairs necessary or expedient, or whenever, in the opinion of the commissioner, the interest of the depositors, other creditors, stockholders, or members demands an examination.

(d) Examination of Service Organizations. The commissioner also has the power to examine or cause to be examined any service organization, twenty-five percent (25%) or more of the voting capital stock of which is owned or controlled, directly or indirectly, by any association subject to this chapter.

(e) Oaths; Examinations; Appearances. The commissioner, and every examiner acting under or appointed by the commissioner, has the power and authority to administer oaths and to examine under oath any person whose testimony may be required on the examination of any association, or on the examination of any service organization, and may compel by court order the appearance and attendance of the person for the purpose of the examination, if the appearance and attendance is not voluntarily offered.

(f) Request for Examinations. Any director, officer, stockholder, or member of an association, or any depositor or other creditor of an association, may call upon the commissioner at any time, to make an examination of the association in which the person is interested, which examination the commissioner, either in person or by an examiner, may or may not make, in the exercise of the commissioner's or examiner's discretion; provided, that, unless the commissioner deems an examination necessary under this section, the commissioner shall not make the examination unless and until the one making the request has deposited with the department, in advance, a sum sufficient to cover the cost of the examination.

(g) Duties of Examiners. (1) Each examiner shall act under the direction of the commissioner, and shall forthwith examine fully into the books, papers, and affairs of the association that the examiner may be directed by the commissioner to examine;

(2) The commissioner shall furnish to each examiner a commission under the signature of the commissioner and official seal of the department, which commission the examiner shall exhibit to the officer or officers of the association proposed to be examined as the examiner's authority for making the examination; and

(3) Each examiner shall report on oath to the commissioner the result of each examination made by the examiner, which report the commissioner shall keep on file in the commissioner's office; and when the commissioner in person makes an examination of the affairs of any association, the commissioner shall in like manner make out a report under oath of the result of the examination, and the same shall be kept on file in the office of the commissioner. A duplicate copy of the report shall be furnished to the association examined.

(h) Examinations Made by Other Agencies; Joint Examinations. In lieu of examination by the commissioner, the commissioner may accept any examination made by the federal home loan bank board, the federal savings and loan insurance corporation, any other insuring agency approved by the commissioner, or by certified public accountants approved by the commissioner. The commissioner may examine or cause to be examined any association in conjunction with an examination by the federal home loan bank board, the federal savings and loan insurance corporation, or any other insuring agency approved by the commissioner, and shall accept any audit made or accepted by any of the agencies during the course of any examination of an association. Two (2) copies of the audit, signed and certified by the auditor making the audit, shall be filed promptly with the commissioner.



§ 45-3-813 - Commissioner authorized to have appraisals made at expense of association.

The commissioner is authorized, in connection with any examination or audit of any association, to cause to be made appraisals of real estate owned or held by the association as security or otherwise when specific facts or information with respect to the real estate, or when in the commissioner's opinion the association's policies, practices, operating results, and trends, give evidence that an association's appraisals may be excessive, that lending or investment may be of a marginal nature, that appraisal policies and practices may not conform with generally accepted and established professional standards, or that real estate held by the association for any purpose is overvalued. In lieu of causing the appraisals to be made, the commissioner may accept any appraisal caused to be made by the federal home loan bank board, or by the federal savings and loan insurance corporation or other insuring agency approved by the commissioner under this chapter. Unless otherwise ordered by the commissioner, appraisal of real estate in connection with any examination or audit pursuant to this section shall be made by a professional appraiser or appraisers selected by the commissioner, and the cost of the appraisal shall be paid promptly by the association directly to the appraiser or appraisers upon receipt by the association of a statement of the cost bearing the written approval of the commissioner. A copy of the report of each appraisal caused to be made by the commissioner pursuant to this section shall be furnished to the association within a reasonable time, not to exceed sixty (60) days following the completion of the appraisals, and may be furnished to the insuring agency.



§ 45-3-814 - Disclosure of information -- Reports as evidence.

(a) Disclosure of Information. The information obtained by the commissioner or any examiner in making an examination into the affairs of the association shall be for the purpose of ascertaining the true condition of the affairs of the association, and shall not be disclosed by the party making the examination to any person, except that the examiner shall make a report of the condition of the affairs of the association ascertained from the examination to the commissioner and except that the commissioner may take action as a result of the report as provided by this chapter. The commissioner may in the commissioner's discretion disclose reports of examination to other state financial institutions regulatory agencies.

(b) Unlawful Disclosure. It is unlawful for the commissioner or any examiner, attorney or other employee of the department to make or report to any person any list of names of the depositors, debtors, or stockholders of any association, or to disclose to any person information as to who are the depositors, debtors, or stockholders or the amounts of the several deposits, debts or shares of stock owned by any stockholder, except as provided by this chapter.

(c) Reports as Evidence. In the event the commissioner takes possession of the business and affairs of any association as authorized by this chapter, the report of the commissioner, or examiner relating to the association on file in the office of the commissioner, may be used in any court, either by the commissioner or examiner or by the association, as evidence to the extent that the same is competent as evidence, or as an aid in arriving at the true condition of the association.



§ 45-3-815 - Access to records -- Summons -- Oaths and examination of witnesses.

The commissioner and any authorized examiners, attorneys, or other employees of the department shall have free access to all books, papers, and other records of an association, and to all books, papers, and other records kept by any officer, agent, or employee, relating to or upon which any records of its business were kept, and may summon witnesses and administer oaths or affirmations in the examination of the directors, officers, agents, or employees of the association, service organization, or any other person in relation to its affairs, transactions, and condition, and may require and compel the production of records, books, papers, contracts, or other documents by court order, if not voluntarily produced.



§ 45-3-816 - Additional supervisory powers.

In addition to other powers conferred upon the commissioner by this chapter, the commissioner has the power to require associations subject to the commissioner's supervision to:

(1) Charge Off Assets. Charge off the whole or part of an asset that at the time of its acquisition could not lawfully have been acquired and that could not lawfully be retained at the time of the commissioner's action; provided, that the commissioner's action is within two (2) years of the aforementioned acquisition;

(2) Recordation. Record liens and security in property;

(3) Financial Statement. Obtain a financial statement from each borrower before making any loan to the extent that the association can do so;

(4) Title Search, etc. Search, or obtain insurance as to, the title to real estate taken as security, or both; and

(5) Other Insurance. Maintain adequate insurance against other risks that the commissioner determines to be necessary and appropriate for the protection of depositors, other creditors, and stockholders.



§ 45-3-817 - Commissioner's power to act in certain instances.

(a) Insufficient Reserves. If the reserves of an association fall below the level specified by this chapter or by the rules and regulations of the commissioner, the commissioner shall require the association to increase its reserves, within the time and manner prescribed by the commissioner, so as to bring the sum of the reserves to the level so required, and shall, in addition and to the extent that the commissioner deems it necessary to protect the association and the public, require the association to take any one (1) or more of the actions set forth in subsection (c).

(b) Unsound Business Practices. In addition to the powers conferred upon the commissioner by any other provision of this chapter, if the commissioner determines that the association is engaging or has engaged in unsound and imprudent business practices that have caused or may cause the association to be in an impaired condition, the commissioner shall have the power to take any one (1) or more of the actions set forth in subsection (c).

(c) Powers of Commissioner. In the event that subsections (a) or (b) are applicable to any association, the commissioner may require the association to do any one (1) or more of the following:

(1) Increase its liquid assets and maintain the increased liquid assets at a level prescribed by the commissioner;

(2) Cease accepting all deposit accounts, cease accepting particular classes or categories of deposit accounts or limit the amounts of particular classes or categories of deposit accounts to be accepted;

(3) Cease all lending, lending in a particular area, or making a particular type or category of loan;

(4) Cease or limit the purchase of loans or other investments;

(5) Cease or limit promotional expenditures;

(6) Convene a meeting of the board of directors of the association with the commissioner or the commissioner's delegate in attendance to accomplish the purpose of this section; and

(7) Take other steps the commissioner deems necessary to safeguard the interests of the association and the public.



§ 45-3-818 - Commissioner may order any association to discontinue any illegal practice.

If the commissioner, as a result of any examination or from any report made to the commissioner, or otherwise, finds that any association or any director, officer, or employee of any association is violating the provisions of its charter or bylaws, this chapter, the laws of this state or of the United States or any lawful order or regulation of the commissioner, the commissioner shall deliver to the board of directors of the association a formal written order, in which are set forth the facts known to the commissioner, demanding the immediate discontinuance of the violation and conformance with all applicable requirements of this chapter, and any rules or regulations promulgated under this chapter. The order shall be delivered in person to the home office of the association in question by the commissioner or by the commissioner's agent or shall be sent by registered or certified mail, return receipt requested, addressed to the home office of the association in question. The order shall be effective from the time of receipt of the order by the association at its home office, and shall include a notice that the person or persons affected shall have the opportunity to request a hearing. If a hearing is so requested and held, the commissioner, on the basis of the evidence presented and any matters of record in the commissioner's office, shall either continue the order in effect, modify the same, or set it aside.



§ 45-3-819 - Removal of directors, officers, and employees participating in violations.

The commissioner may require that any director, officer, or employee of an association, who has participated in a violation described herein, be removed from the person's position or office in the association if the action of the person or persons concerned was knowingly and willfully taken. Prior to entering an order of removal, the commissioner shall deliver a full statement of the facts and conduct to which the commissioner objects to the board of directors of the association and to the person or persons concerned, stating the commissioner's intention to enter a removal order. The statement shall be delivered in person to the home office of the association served by the director, officer, or employee by the commissioner or by the commissioner's agent or shall be sent by registered or certified mail, return receipt requested, addressed to the home office of the association. The statement shall include a notice that the person or persons affected shall have the opportunity to request a hearing. If a hearing is so requested and held, the commissioner, on the basis of the evidence presented at the hearing, may proceed to enter an order for the immediate removal of the director, officer, or employee affected, or may reprimand the individuals and/or association concerned, or may dismiss the entire matter. If no hearing is requested within the time specified, the commissioner may proceed to enter an order of removal on the basis of the facts set forth in the commissioner's original statement.



§ 45-3-820 - Reliance upon action by commissioner.

No person shall be subjected to any civil or criminal liability for any act or omission to act in good faith in reliance upon a subsisting order, regulation, or interpretation of the commissioner, notwithstanding a subsequent decision by a court invalidating the order, regulation, or interpretation.






Part 9 - Taxation

§ 45-3-904 - Applicable taxes and exemptions.

Associations shall be subject to the franchise and excise taxes as set forth in title 67, chapter 4, parts 8 and 9 respectively, and the taxes shall be in lieu of and substitution for any and all other taxes previously levied against or on the associations; except ad valorem taxes upon real estate and tangible personal property owned by the associations and, for taxable periods beginning on and after midnight June 30, 1977, the franchise and excise taxes as set forth in title 67, chapter 4, parts 8 and 9 respectively. Members' savings accounts shall not be treated as capital stock in the franchise tax base set forth in title 67, chapter 4, part 9. The exemption from other taxes shall include taxes upon or for the use of the capital, notes, reserves, surplus, loans, accounts, and other income and profits of the associations, including income tax upon members, shareholders or account-holders, who receive dividends from the associations, and all privilege taxes of every kind imposed by the state of Tennessee. Nothing in this section shall be construed as relieving state associations of the expense of examinations as provided by § 45-3-1003(f).






Part 10 - Fees

§ 45-3-1001 - Organization fees.

Each application for authority to organize an association under this chapter shall be accompanied by an application fee of one thousand five hundred dollars ($1,500), and a fee of five hundred dollars ($500) for investigation of the application, as well as any necessary travel and other expenses connected with the investigation.



§ 45-3-1002 - Fees for establishment of branch office.

Each application for authority to establish a branch office by an association other than a satellite office shall be accompanied by an application fee of five hundred dollars ($500) and a fee of three hundred dollars ($300) for investigation of the application, as well as any necessary travel and other expenses connected with the investigation. Each application for authority to establish a satellite office shall be accompanied by an application fee of three hundred dollars ($300) and a fee of two hundred dollars ($200) for investigation of the application, as well as any necessary travel and other expenses connected with the investigation.



§ 45-3-1003 - Other fees and expenses.

(a) Change of Location of Office or Change of Name. The application to change the location of the home or a branch office of an association or to change the name of an association shall be accompanied by a fee of fifty dollars ($50.00).

(b) Amendments to Charter. Each application for approval of an amendment to the charter of any association shall be accompanied by a fee of fifty dollars ($50.00).

(c) Mergers and Consolidations. Each application for the merger or consolidation of two (2) or more associations shall be accompanied by a fee of three hundred dollars ($300), which fee shall be paid in equal parts by the associations proposing to merge or consolidate.

(d) Reorganizations; Transfers of Assets; Dissolution. Each proposed plan of reorganization, proposal for the sale of all or substantially all of the assets of an association, and each proposal of liquidation and dissolution shall be accompanied by a fee of one hundred twenty-five dollars ($125).

(e) Conversion. Each application for conversion of an association subject to this chapter or of a federal association shall be accompanied by a fee of five hundred dollars ($500).

(f) Examinations. Each association shall pay a minimum examination fee of one hundred twenty-five dollars ($125) for any examination conducted by the commissioner or the commissioner's designated representative; provided, that in the event the examination fee does not adequately cover all reasonable costs and expenses of any examination, the commissioner shall assess any association being examined all additional expenses of the examination in excess of the one hundred twenty-five dollar ($125) fee, which expenses shall include travel and other expenses and the cost to the department of the working time of its examiners or other department employees involved in the examination. The fees provided herein shall be retained by the department as expendable receipts for the division of loans.

(g) Commissioner's Approval. In addition to all other fees required by this chapter, the commissioner is authorized, in the commissioner's discretion, to charge a fee not exceeding ten dollars ($10.00) upon each application for the commissioner's approval, submitted pursuant to any provision of this chapter.

(h) Other Expenses. The commissioner is authorized to assess an association for all other reasonable costs and expenses, not otherwise set forth, incurred by the department in performing any acts in the course of its official duties and, in furtherance of its supervisory responsibilities, the acts that may pertain to the regulation and supervision of the association.



§ 45-3-1004 - Commissioner's power to modify fees.

The commissioner is authorized, in the commissioner's discretion, uniformly to prescribe fees in lower amounts than specified in this chapter, if the commissioner determines that the lower fees are adequate to cover the necessary and related expenses of the department.






Part 11 - Voluntary Corporate Changes

§ 45-3-1101 - Amendment of charters.

Every association may amend its charter in the manner set forth herein. Each proposed amendment, together with a certified copy of the authorizing resolution, shall be submitted to the commissioner for approval. If the commissioner finds that the proposed amendment is in conformity with the law, the commissioner shall, in writing, approve the amendment and shall send notice of approval of the amendment by registered or certified mail to the home office of the association not less than thirty (30) days after its receipt by the commissioner. Should the commissioner disapprove any amendment within the time specified, the commissioner shall state the disapproval, together with the written reasons therefor, and send the same by registered or certified mail to the home office of the association, giving the association, if appropriate under the circumstances, the opportunity to modify or change and resubmit the proposed amendment so as to obviate the commissioner's objections. In the event that the commissioner disapproves the amendment after the resubmission by the association, the commissioner shall send written notice of the final disapproval by registered or certified mail to the home office of the association. Failure to send notice of approval or disapproval within the time specified shall be deemed to constitute approval of the proposed amendment by the commissioner.



§ 45-3-1102 - Merger and consolidation.

(a) Merger. Any two (2) or more associations may merge into one (1) of the associations in the manner set forth herein. The board of directors of each association shall, by resolution adopted by a majority of the existing members of each board, approve a plan of merger setting forth:

(1) The names and locations of the home offices of the associations proposing to merge, and the name and location of the home office of the association into which they propose to merge, which is designated as the surviving association;

(2) The names and addresses of each director and officer of the surviving association;

(3) The terms and conditions of the proposed merger and the mode of carrying it into effect;

(4) The manner and basis of converting the deposit accounts of each merging association into deposit accounts of the surviving association;

(5) In the case of capital stock associations, the manner and basis of converting shares of stock of each merging association into shares of stock of the surviving association;

(6) A statement of any changes in the charter or bylaws of the surviving association to be effected by the merger;

(7) A statement in the form that the commissioner requires, that the surviving association has received a firm commitment for the insurance of deposit accounts by an insurer qualified under this chapter and that no lapse in the insurance of deposit accounts of each merging association shall at any time occur;

(8) A statement that the plan of merger is subject to approval by the commissioner and by the stockholders or members of each merging association;

(9) Provisions for terminating any activities and disposing of any assets that do not conform to the requirements of the surviving association; and

(10) Other provisions with respect to the proposed merger that are deemed necessary or desirable by the boards of directors of the merging associations, and that the commissioner by rule or regulation requires to effect the purposes of this chapter.

(b) Consolidation. Any two (2) or more associations may consolidate into a new association in the manner set forth herein. The board of directors of each association shall, by resolution adopted by the majority of the existing members of each board, approve a plan of consolidation setting forth:

(1) The names and locations of the home offices of the associations proposing to consolidate and the name and location of the home office of the association into which they propose to consolidate, which is designated as the new association;

(2) The names and addresses of each director and officer of the new association;

(3) The terms and conditions of the proposed consolidation and the mode of carrying it into effect;

(4) The manner and basis of converting the deposit accounts of each association into deposit accounts of the new association;

(5) In the case of capital stock associations, the manner and basis of converting shares of stock of each association into shares of stock of the new association;

(6) With respect to the new association, all of the provisions required to be set forth in the charter and bylaws of an association organized under this chapter;

(7) A statement in the form that the commissioner requires, that the new association has received a firm commitment for the insurance of deposit accounts by an insurer qualified under this chapter and that no lapse in the insurance of deposit accounts of each association proposing to consolidate shall at any time occur;

(8) A statement that the plan of consolidation is subject to approval by the commissioner and by the stockholders or members of each consolidating association;

(9) When the merger involves a bank, provisions for terminating any activities and disposing of any assets that do not conform to the requirements of the surviving association; and

(10) Other provisions with respect to the proposed consolidation that are deemed necessary or desirable by the boards of directors of the consolidating associations, and that the commissioner by rule or regulation requires to effect the purposes of this chapter.

(c) Approval by Commissioner. (1) After approval by the board of directors of each merging or consolidating association, the plan of merger or consolidation shall be submitted to the commissioner for approval, together with certified copies of the authorizing resolutions of each board of directors showing approval by a majority of the existing board.

(2) The commissioner shall approve the plan of merger or consolidation if it appears that:

(A) The surviving or new association meets the requirements of this chapter as to the formation of an association;

(B) The plan of merger or consolidation provides an adequate capital structure in relation to deposit liabilities of the surviving or new association;

(C) The plan is fair and equitable;

(D) The merger or consolidation is not contrary to the public interest; and

(E) When the merger or consolidation involves a bank, the schedule for termination of any nonconforming activities and disposition of any nonconforming assets is timely, and the plan for termination and disposition does not include any unsafe and unsound practices.

(3) Approval by the commissioner shall be in writing, and notice of approval shall be sent by certified mail to the home offices of the merging associations.

(4) If the commissioner disapproves a plan of merger or consolidation, the commissioner shall send the commissioner's objections in writing by certified mail to the home offices of the merging or consolidating associations and give an opportunity to the merging or consolidating associations to amend and resubmit the plan so as to obviate the objections. In the event that the commissioner disapproves the plan after resubmission, the commissioner shall send written notice of the final disapproval by certified mail to the home offices of the merging or consolidating associations.

(d) Approval by Stockholders or Members. Upon receipt of approval by the commissioner of the plan of merger or consolidation, the plan shall be submitted to a vote at an annual or special meeting of stockholders or members. The plan of merger or consolidation shall be approved upon receiving the affirmative vote, in person or by proxy, of at least two thirds (2/3) of the outstanding voting stock or votes of members of each of the associations.

(e) Procedure After Approval. (1) Upon approval, articles of merger or consolidation shall be prepared and executed, and shall set forth:

(A) The plan of merger or the plan of consolidation;

(B) As to each association, the number of votes present at the meeting in person or by proxy; and

(C) As to each association, the number of votes for and against the plan, respectively.

(2) The articles of merger or articles of consolidation shall be filed with the secretary of state in accordance with law, and a certified copy shall be filed with the commissioner. Upon filing by the secretary of state, the merger or consolidation shall be effective.

(f) Banks. Subject to the provision set forth in this section, a state or national bank may merge or consolidate with an association so that the surviving institution is an association. If the association is a federal association, the action to be taken by the merging or consolidating financial institution shall be the same as those prescribed for federal associations at the time of the action by the laws of the United States and not by the laws of this state, except that a vote of two thirds (2/3) of each class of voting stock of a state bank shall be required for a merger or consolidation.



§ 45-3-1103 - Sale of assets.

An association, in one (1) transaction not in the ordinary course of its business, may sell all or substantially all of its assets, with or without its name and good will, to another association or to a federal association, in consideration of money, stock, or obligations of the purchasing association.



§ 45-3-1104 - Procedure to effect sale of assets.

The procedure to effect a sale of all or substantially all of the assets of an association shall be as follows:

(1) Resolution by Board of Directors. The board of directors shall, by resolution adopted by a majority of the existing members of the board, approve the sale and set forth in the resolution the terms and conditions of the sale;

(2) Approval by Commissioner. The resolution approving and setting forth the terms of the proposed sale shall be submitted to the commissioner for the commissioner's approval and shall be supplemented by additional information that the commissioner may require. If the commissioner finds that the proposed sale is fair to all depositors, other creditors, and stockholders or members of the association and to any other persons concerned, and that provision has been made for the disposition of the remaining assets, if any, of the association as provided in this chapter for voluntary liquidation, then the commissioner shall, in writing, approve the sale and shall send notice of approval by certified mail to the home office of the association not less than thirty (30) days after its receipt by the commissioner. Should the commissioner disapprove all or any part of the sale, the commissioner shall state the disapproval, together with the written objections therefor, and send the same by certified mail to the home office of the association, giving an opportunity to the association to amend the terms or conditions of the sale and resubmit the resolution so as to obviate the objections. In the event that the commissioner disapproves the proposed sale after the resubmission, the commissioner shall send written notice of the final disapproval by certified mail to the home office of the association. Failure to send notice of approval or disapproval within the time specified shall be deemed to constitute approval of the proposed sale by the commissioner; and

(3) Approval by Stockholders or Members. Upon approval of the proposed sale by the commissioner, the same shall be submitted to a vote at any annual or special meeting of the stockholders or members. The proposed sale shall be approved upon receiving the affirmative vote, in person or by proxy, of at least two thirds (2/3) of the outstanding voting stock or votes of members. A proposal for the voluntary liquidation of the association shall be submitted to the stockholders at the same meeting or at any adjournment thereof, or at any later meeting called for that purpose in accordance with this chapter concerning voluntary liquidation. A certified report of the proceedings setting forth the terms of the proposed sale, the number of votes present in person or by proxy and the number of votes for and against any proposal, respectively, shall be filed with the commissioner.



§ 45-3-1105 - Conversion of state mutual or federal association to state capital stock association.

Any state mutual association or any federal association, if otherwise permitted by federal law and regulations, may become a capital stock association operating under this chapter by following the procedures set forth as follows:

(1) Approval by Board of Directors. The board of directors of the state mutual association or federal association shall approve a plan of conversion by resolution adopted by a majority vote of the existing members of the board;

(2) Approval by Commissioner. Upon approval of the plan of conversion by the board of directors, the plan and the resolution approving it shall be submitted to the commissioner. If the commissioner, after appropriate examination, finds that the converting association complies sufficiently with the requirements of this chapter to entitle it to become a capital stock association operating under this chapter, and if the commissioner finds that the plan of conversion is fair and equitable and that the interests of the association and the public are adequately protected, the commissioner shall approve the plan of conversion. However, the commissioner may prescribe terms and conditions, to be fulfilled either prior to or after the conversion, to cause the association to conform with the requirements of this chapter. If the commissioner disapproves the plan of conversion, the commissioner shall state the commissioner's objections in writing and send the same by certified mail to the home office of the converting association, and afford the association an opportunity to amend and resubmit the plan so as to obviate the objections. In the event that the commissioner disapproves the plan after the resubmission, the commissioner shall send written notice of the final disapproval by certified mail to the home office of the association;

(3) Submission to Members. After receipt of the commissioner's approval, the plan of conversion shall be submitted to an annual or special meeting of the members of the converting state mutual association or federal association. The plan of conversion shall be approved upon receiving the affirmative vote, in person or by proxy, of at least two thirds (2/3) of the outstanding votes of members. Thereupon, action shall be taken to adopt a charter and bylaws, to elect directors and officers and take other action as is prescribed for a capital stock association under this chapter and by rules and regulations of the commissioner. A certified report of the proceedings at the meeting shall be filed promptly with the commissioner; and

(4) Certificate of Conversion. If the commissioner finds that the proceedings have been in accordance with this section, the commissioner shall issue a certificate of conversion, attaching, as a part of this certificate, a copy of the charter and the report of proceedings filed pursuant to subdivision (3), and the commissioner shall forward the requisite number of copies of the materials to the secretary of state, who shall, when all required procedures have been met and taxes or fees have been paid, file the same. The conversion shall become effective upon the filing of the charter and other materials by the secretary of state in accordance with law.



§ 45-3-1106 - Conversion of state capital stock association or federal association to state mutual association.

Any state capital stock association or any federal association, if otherwise permitted by federal law and regulations, may become a state mutual association by following the procedures set forth in § 45-3-1105 and any rules and regulations promulgated by the commissioner.



§ 45-3-1107 - Conversion from state to federal association.

Any association subject to this chapter may become a federal association pursuant to the laws and regulations of the United States and in accordance with the following procedure:

(1) Approval by Board of Directors. The board of directors of the state association shall approve a plan of conversion by resolutions adopted by majority vote of the existing members of the board;

(2) Approval by Commissioner. The plan of conversion shall not be submitted to the stockholders or members until approved in writing by the commissioner. The commissioner shall approve or disapprove the plan subject to the same requirements and in the same manner as is provided by § 45-3-1105 and any rules or regulations of the commissioner;

(3) Submission to Stockholders or Members. In the event the commissioner does approve the plan of conversion, the plan shall be submitted to an annual or special meeting of the stockholders or members. The plan of conversion shall be approved upon receiving the affirmative vote, in person or by proxy, of at least two thirds (2/3) of the outstanding voting stock or votes of members. A certified report of the proceedings of the meeting shall be filed promptly with the commissioner; and

(4) Further Action. Within three (3) months after the date of the meeting, the association shall take further action, in the manner prescribed and authorized by the laws and regulations of the United States, that makes it a federal association. Three (3) copies of the charter issued by the federal home loan bank or three (3) copies of a certificate showing the organization of the association as a federal association certified by the secretary or an assistant secretary of the federal home loan bank board shall be filed with the commissioner. A failure to file the documents with the commissioner shall not affect the validity of the conversion. Upon the grant to any association of a charter by the federal home loan bank board, the association shall no longer be subject to the supervision and control of the commissioner as provided by this chapter.



§ 45-3-1108 - Plan of conversion -- Mandatory and permissive requirements.

(a) Mandatory Provisions. The plan of conversion shall provide as follows:

(1) Each depositor shall receive a deposit account in the converted association equal in amount to the depositor's account in the converting association; provided, that if the conversion contemplates a purchase of capital stock by deposit account holders in the converting association, then the plan may provide that all or a proportionate part of each deposit account, if the deposit account holder so elects, shall be credited or otherwise applied to the purchase of stock in the capital stock association;

(2) In the event of a conversion from a state mutual association or federal association to a state capital stock association, no capital stock shall be issued to any deposit account holder free of charge, and each deposit account holder shall be entitled to receive rights to purchase the capital stock;

(3) In the event of a conversion from a state capital stock association to a state mutual association or federal association, the plan of conversion shall show how the rights of the stockholders to a return of capital shall be effected;

(4) The plan of conversion shall show with particularity the business purpose to be accomplished by the conversion; and

(5) The plan of conversion shall contain other information and be in the form required by the commissioner to enable the commissioner to determine whether the plan is fair and equitable and that the interests of deposit account holders, creditors, stockholders, or members and the public are adequately protected.

(b) Permissive Provisions. A plan of conversion shall not be considered unfair or inequitable merely because it contains provisions that provide that:

(1) Deposit account holders shall have a right to purchase shares of capital stock at the fair market value thereof;

(2) Deposit account holders shall or shall not have preemptive rights to all stock proposed to be issued;

(3) Stockholders shall have the option of accepting a redemption of their shares of stock in return for cash or other property or that the value of the shares of stock may be converted into one (1) or more deposit accounts in the name of the stockholder;

(4) Employment contracts are provided for officers and employees of the converted association; or

(5) Not more than fifteen percent (15%) of the capital stock proposed to be issued pursuant to the plan of conversion is reserved by the association for stock options for officers and employees.



§ 45-3-1109 - Effect of conversion.

When an association subject to this chapter or a federal association effects a conversion in accordance with this chapter, the corporate existence of the association shall not be interrupted, but the identity of the association shall continue, together with all of the obligations and liabilities of the association, and all of its rights, franchises, and interests in and to every kind of property shall continue without the necessity of a deed or other transfer. Any reference to the association before conversion, contained in writing, whether executed or effective before or after the conversion, shall be deemed a reference also to the association after conversion, if not inconsistent with the other provisions of the writing. No pending action or other judicial or administrative proceeding to which the association is a party shall be abated or discontinued by reason of the conversion, but the same may be prosecuted to final judgment, order, or decree in the same manner as if the conversion had not occurred.



§ 45-3-1110 - Voluntary liquidation and dissolution.

(a) (1) Approval by Commissioner. With the written approval of the commissioner, an association may voluntarily liquidate and dissolve. The commissioner shall grant approval if, from a written application submitted to the commissioner in the form that the commissioner requires, it appears that:

(A) A resolution proposing a voluntary liquidation and dissolution has been adopted by a majority of the existing members of the board of directors of the association; and

(B) The association is not in an impaired condition and has or will have sufficient liquid assets to pay off all depositors and other creditors immediately.

(2) Approval by the commissioner shall be in writing, and notice of approval shall be sent by certified mail to the home office of the association within thirty (30) days after receipt of the application to liquidate and dissolve by the commissioner. If the commissioner disapproves the application within the time specified, the commissioner shall state the commissioner's disapproval and objections in writing and send the same by certified mail to the home office of the association, giving the association an opportunity to make changes and resubmit the application so as to obviate the objections. In the event that the commissioner disapproves the liquidation and dissolution after the resubmission, the commissioner shall send written notice of the final disapproval by certified mail to the home office of the association. Failure to send notice of approval or disapproval within the time specified shall be deemed to constitute approval of the voluntary liquidation and dissolution by the commissioner.

(b) Submission to Stockholders or Members. In the event the commissioner does approve the liquidation and dissolution, it shall be submitted to an annual or special meeting of stockholders or members. The liquidation and dissolution shall be adopted upon receiving the affirmative vote, in person or by proxy, of at least two thirds (2/3) of the outstanding voting stock or votes of members. A certified report of the proceedings of the meeting shall be filed promptly with the commissioner.

(c) Cessation of Business. (1) Upon approval by the commissioner and adoption by the stockholders or members, the association shall forthwith cease to do business, shall have only the powers necessary to effect an orderly liquidation and shall proceed to pay its depositors and creditors and stockholders or members and to wind up its affairs; and

(2) Within thirty (30) days after receipt of notice of approval, the association shall send a notice of liquidation by mail to each depositor, other creditor, person interested in funds held as a fiduciary, stockholder or member or other interested person. The notice shall be posted conspicuously on the premises of the association and shall be given publication that the commissioner may require. The association shall send with the notice a statement of the amount on its books shown to be the claim of the depositor or other creditor. The notice shall demand that the property held by the association as bailee be withdrawn by the person entitled thereto and that claims of depositors and other creditors, if the amount claimed differs from that stated in the notice to be due, be filed with the association before a specified date not earlier than sixty (60) days thereafter in accordance with the procedure prescribed in the notice.

(d) Claims of Depositors and Other Creditors. The approval of an application for liquidation and dissolution shall not impair any right of a depositor, or other creditor to payment in full, and all lawful claims of depositors and other creditors shall promptly be paid.

(e) Distribution of Assets. Any assets remaining after the discharge of all obligations shall be distributed to the stockholders or members in accordance with their respective interests. Distribution shall not be made before:

(1) All claims of depositors and creditors have been paid or, in the case of any disputed claims, the association has transmitted to the commissioner a sum adequate to meet any liability that may be judicially determined; and

(2) Any funds payable to a depositor or creditor or any property held as bailee and unclaimed have been transmitted to the commissioner. Any unclaimed distribution to a stockholder or member or property held as bailee shall be held until ninety (90) days after the final distribution and then transmitted to the commissioner. Any unclaimed property so held by the commissioner shall be treated as property held in the course of dissolution and reported to the treasurer in accordance with title 66, chapter 29, part 1.

(f) Possession by Commissioner. If the commissioner finds, during the course of the liquidation and dissolution, that the assets will be insufficient for the full discharge of all obligations or that completion of the liquidation has been unduly delayed, the commissioner may take possession and complete the liquidation in the manner provided in this chapter.

(g) Reports; Final Order. The commissioner may require reports of the progress of liquidation, and whenever the commissioner is satisfied that the liquidation has been properly completed, the commissioner shall cancel the certificate of authority and the charter and enter an order of dissolution.






Part 12 - Reorganization and Liquidation

§ 45-3-1201 - Commissioner's authority to take possession.

(a) Requirements for Possession. (1) The commissioner in the commissioner's discretion may take possession of the books, records, and assets of every kind and character of any association subject to this chapter for any of the purposes enumerated in subsection (b) if it appears from reports or other information received by the commissioner or from any examination conducted pursuant to this chapter that:

(A) The association is in an impaired condition;

(B) The business of the association is being conducted in a fraudulent, unlawful, or unsafe manner;

(C) The association is unable to continue normal operation;

(D) Any examination conducted pursuant to this chapter is being or has been obstructed or impeded; or

(E) The insurance of deposit accounts of the association has been or will be cancelled.

(2) Unless the commissioner finds that an emergency exists that may result in loss to depositors or other creditors and that requires that the commissioner take immediate possession, the commissioner first shall send written notice by certified mail to the home office of the association, specifying the conditions criticized and stating a reasonable time within which correction shall be made. The notice shall also provide that the association shall have the opportunity to request a hearing in accordance with this chapter.

(b) Purposes of Taking Possession. The purposes of taking possession of an association may be examination, further examination, conserving of its assets, restoration of impaired condition, reorganization, or liquidation.

(c) Procedures for Possession; Power of Commissioner. (1) The commissioner shall take possession by posting upon the premises of the association a notice reciting that the commissioner is assuming possession pursuant to this section and the time, not earlier than the posting of the notice, when the commissioner's possession shall be deemed to commence. A copy of the notice shall be filed in a court of general jurisdiction in the county in which the home office is located. The commissioner shall notify the insurer insuring the deposit accounts of the association immediately upon commencing any action to assume possession.

(2) When the commissioner has taken possession of an association, the commissioner shall be vested with the full and exclusive powers of management and control, including the power to continue or to discontinue the business, to stop or to limit the payment of its obligations, to employ any necessary assistants, to execute any instrument in the name of the association to commence, defend, and conduct in its name any action or proceeding in which it may be a party, to terminate the commissioner's possession by restoring the association to its board of directors and to reorganize or liquidate the association in accordance with this chapter. The commissioner may borrow money on behalf of and in the name of the association and may pledge, transfer, or otherwise utilize its assets to secure the loan. As soon as practicable after taking possession, the commissioner shall make an inventory of the assets and file a copy thereof with the court in which the notice of possession was filed.

(3) When the commissioner has taken possession, there shall be a postponement until six (6) months after the commencement of possession of the date upon which any period of limitation fixed by a statute or agreement would otherwise expire on a claim or right of action of the association or upon which an appeal must be taken or a pleading or other document must be filed by the association in any pending action or proceeding.

(d) Powers of Commissioner in Emergencies. (1) If, in the opinion of the commissioner, an emergency exists that will result in loss to depositors or other creditors, the commissioner may take immediate possession of an association without a prior hearing. Any person aggrieved by this action of the commissioner may seek review of the action by proceedings in accordance with title 27, chapter 9.

(2) If the commissioner determines to liquidate the association, the commissioner shall send written notice of the determination to the association and to the directors, officers, stockholders, or members, depositors, and other known creditors thereof, together with a notice of the opportunity for any of them to request a hearing in accordance with chapter.

(3) If the commissioner shall determine to reorganize the association, the commissioner shall be required to afford a hearing to all interested parties, which hearing shall be conducted pursuant to the applicable provisions of this chapter. After the hearing, the commissioner shall enter an order proposing a reorganization plan. A copy of the plan shall be sent to each depositor and other creditor who will not receive payment of claim in full under the plan, together with notice that, unless within sixty (60) days the plan is disapproved in writing by persons holding one third (1/3) or more of the aggregate amount of the claims, the commissioner will proceed to effect the reorganization in accordance with the plan. A department, agency, or political subdivision of this state holding a claim that will not be paid in full is authorized to participate as any other creditor.

(e) Judgments; Liens; Preferences. No judgment, lien, garnishment, or attachment shall be executed upon any asset of the association while it is in the possession of the commissioner. Upon the election of the commissioner in connection with the liquidation or reorganization:

(1) Any lien, garnishment, or attachment, other than an attorney's or mechanic's lien, obtained upon any asset of the association during the commissioner's possession or within four (4) months prior to commencement thereof shall be vacated, except liens created by the commissioner while in possession; and

(2) Any transfer of an asset of the association made after or in contemplation of its impaired condition with intent to effect a preference shall be voided.

(f) Expenses of Possession. All necessary and reasonable expenses of the commissioner's possession of an association and of its reorganization or liquidation shall be defrayed from the assets of the association.



§ 45-3-1202 - Requirements of reorganization plan.

(a) Plan of Reorganization. A plan of reorganization shall not be approved by the commissioner unless:

(1) The plan is feasible and fair to all classes of depositors, other creditors and stockholders, or members;

(2) The plan assures the removal of any director, officer, or employee responsible for any unsound or unlawful action or the existence of an impaired condition; and

(3) Any merger or consolidation provided by the plan conforms to the requirements of this chapter.

(b) Modification of Plan. Whenever, in the course of reorganization, supervening conditions render the plan unfair or its execution impractical, the commissioner may modify the plan or liquidate the association. The action shall be taken by order upon appropriate notice of opportunity to request a hearing as provided in this chapter.



§ 45-3-1203 - Liquidation by commissioner.

(a) Powers of Commissioner. In liquidating an association, the commissioner may exercise any power of the association, but shall not, without the approval of the court in which notice of possession has been filed:

(1) Sell any asset of the association having a value in excess of five hundred dollars ($500);

(2) Compromise or release any claim if the amount of the claim exceeds five hundred dollars ($500), exclusive of interest; or

(3) Make any payment on any claim, other than a claim upon an obligation incurred by the commissioner, before preparing and filing a schedule of the commissioner's determination.

(b) Termination of Contracts. Within six (6) months after the commencement of liquidation, and thereafter during the course of liquidation, the commissioner may by the commissioner's election terminate any executory contract under which the association has contracted either to receive or to provide services, or any obligation of the association as a lessee. A lessor shall receive sixty (60) days' notice of the commissioner's election to terminate the lease, and the lessor shall have no claim for rent or other damages due to the termination other than rent accrued to the date of termination.

(c) Notice of Liquidation. As soon after the commencement of liquidation as practicable, the commissioner shall send notice of the liquidation to each known depositor, other creditor, and lessee of a safe deposit box or bailor of property held by the association at the address shown on the books of the association. The notice shall also be published in a newspaper of general circulation in each county in which the home office or any branch office is located once a week for three (3) successive weeks. The commissioner shall send with the notice a statement of the amount shown on the books of the association to be the claim of the depositor or other creditor. The notice shall demand that property held by the association as bailee or in a safe deposit box be withdrawn by the person entitled thereto and that claims of depositors and other creditors, if the amount claimed differs from that stated in the notice to be due, or if any claim has not otherwise been recognized in whole or in part by the association, be filed with the commissioner before a specified date not earlier than sixty (60) days thereafter in accordance with the procedures prescribed in the notice.

(d) Safe Deposit Boxes. Safe deposit boxes, the contents of which have not been removed before the date specified, shall be opened by the commissioner and the sealed packages containing the contents and the certificates, together with any unclaimed property held by the association as bailee and certified inventories thereof shall be reported to the state treasurer who shall deal with them in accordance with the Uniform Disposition of Unclaimed Property Act, compiled in title 66, chapter 29, part 1.

(e) Claims of Depositors, etc. Within six (6) months after the last day specified in the notice for the filing of claims or a longer period that may be allowed by the court in which notice of possession has been filed, the commissioner shall:

(1) Reject any claim if the commissioner doubts the validity of the claim;

(2) Determine the amount, if any, owing to each depositor or other known creditor and the priority of the depositor's or creditor's claim;

(3) Prepare a schedule of the commissioner's determinations for filing in the court in which notice of possession was filed; and

(4) Send written notice by certified mail to each person whose claim has not been allowed in full of the time when and the place where the schedule of determinations will be available for inspection and the date, not sooner than thirty (30) days thereafter, when the commissioner will file the commissioner's schedule in the court in which notice of possession was filed.

(f) Objections to Commissioner's Determinations. Within twenty (20) days after the filing of the commissioner's schedule, any depositor, other creditor, or stockholder or member may file an objection to any determination made. Any objections so filed shall be heard and determined by the court, upon such notice to the commissioner and interested claimants as the court may prescribe. If the objection is sustained, the court shall direct an appropriate modification of the schedule. After filing the schedule, the commissioner may, from time to time, make partial distribution to the holders of claims that are undisputed or have been allowed by the court, if a proper reserve is established for the payment of disputed claims. As soon as is practicable after the determination of all objections, the commissioner shall make final distribution.

(g) Priorities. (1) The following claims shall have priority:

(A) Administrative expenses;

(B) Obligations incurred by the commissioner while in possession of an association;

(C) Wages and salaries of officers and employees earned during the three-month period preceding the commissioner's possession in an amount not exceeding six hundred dollars ($600) for any one (1) person;

(D) Fees and assessments due to the department; and

(E) Deposit accounts to the extent of two hundred dollars ($200) for each depositor.

(2) After the payment of all other claims with interest at the maximum rate permitted on the deposits, the commissioner shall pay claims otherwise proper that were not filed within the time prescribed. If the sum available for any class is insufficient to provide payment in full, the sum shall be distributed to the claimants in the class pro rata.

(h) Distribution of Excess. Any assets remaining after all claims have been paid shall be distributed to the stockholders or members in accordance with their respective interests.

(i) Unclaimed Funds. Unclaimed funds remaining after completion of the liquidation shall be treated as property held in the course of dissolution and reported to the state treasurer in accordance with title 66, chapter 29, part 1.

(j) Final Account. When the assets have been distributed in accordance with this section, the commissioner shall file an account with the court. Upon approval thereof, the commissioner shall be relieved of liability in connection with the liquidation and the certificate of authority and the charter shall be cancelled.



§ 45-3-1204 - Appointment of receiver.

(a) The commissioner, after taking possession of an association for any of the purposes set forth, may, upon application to and approval by the court in which the notice of possession was filed, place the possession of the association in a receiver.

(b) Without limitation to the scope of the powers and responsibilities of a receiver under any law of this state, the receiver shall have all the rights, powers, duties, and obligations granted to the commissioner in possession.






Part 13 - Prohibited Acts

§ 45-3-1301 - Unauthorized conduct of savings and loan business.

(a) It is unlawful for any person not authorized pursuant to this chapter, directly or indirectly, to carry on a savings and loan business within this state, or falsely and with intent to defraud, to act as a savings and loan association, or to represent that the person is acting for an association, or to use an artificial or corporate name that is the name of an existing association.

(b) A violation of this section is a Class B misdemeanor.



§ 45-3-1302 - Receipt of deposits while in an impaired condition.

(a) It is unlawful for an association, directly or indirectly, to receive any deposit while in an impaired condition, except with the express written consent of the commissioner, or for an officer, director, agent, or employee of an association who knows, or in the proper performance of the person's duties should know, of the impaired condition, directly or indirectly, to receive or authorize the receipt of the deposits.

(b) A violation of this section is a Class B misdemeanor.



§ 45-3-1303 - Unlawful concealment of transactions.

(a) It is unlawful for a director, officer, agent, or employee of an association, directly or indirectly, to conceal or endeavor to conceal any transaction of the association from any officer, director, agent, or employee of the association or from the commissioner, any examiner, or other employee of the department to whom it should properly be disclosed.

(b) A violation of this section is a Class C misdemeanor.



§ 45-3-1304 - Improper maintenance of accounts -- False or deceptive entries and statements.

(a) It is unlawful for any director, officer, agent, or employee of an association, directly or indirectly, to:

(1) Maintenance of Accounts. Maintain or authorize the maintenance of any account of the association in a manner that, to the person's knowledge, does not conform to the requirements prescribed by this chapter;

(2) False Entries, etc. With intent to deceive, make any false or misleading statement or entry or omit any statement or entry that should be made in any book, account, report, or statement of the association; or

(3) Obstruction of Examination. Obstruct or endeavor to obstruct a lawful examination of the association by the commissioner, an examiner, or other employee of the department.

(b) A violation of this section is a Class B misdemeanor.



§ 45-3-1305 - Unlawful payments of penalties and judgments.

Except as otherwise expressly permitted by this chapter, it is a Class B misdemeanor for an association, directly or indirectly, to pay a fine or penalty imposed by law upon any other person or any judgment against the person, or to reimburse, directly or indirectly, any person by whom the fine, penalty, or judgment has been paid, except in settlement of its own liability or in connection with the acquisition of property against which the judgment is a lien.



§ 45-3-1306 - False reports.

It is a Class B misdemeanor for any official, examiner, or other employee of the department to knowingly and willingly make on oath a false report as to the result of any examination.



§ 45-3-1307 - False swearing.

It is a Class C misdemeanor for any person to willfully and knowingly swear or affirm falsely when being examined under oath by any examiner or by the commissioner, or a hearing examiner in regard to any matter.



§ 45-3-1308 - Unlawful disclosure of information.

It is a Class C misdemeanor for any official, examiner, or other employee of the department to disclose any information concerning an association or any director, officer, agent, or of the association, obtained in the course or as a result of the performance of official duties, other than disclosure that is required by this chapter.



§ 45-3-1309 - Director acting to detriment of association.

It is a Class B misdemeanor for any director of an association to concur in any vote or act of the directors of the association if the director knows or has reason to know that the vote or act is intended to:

(1) Place the association in an impaired condition;

(2) Cause the association to pay dividends on its outstanding capital stock in violation of law;

(3) Cause a reduction of the capital stock of an association in violation of law;

(4) Cause the association to receive or discount any note or other evidence of debt in payment of capital stock required to be paid; or

(5) Apply any of the funds of the association, except as permitted by law, directly or indirectly, to the purchase of shares of its own capital stock.



§ 45-3-1310 - Appropriation of property and false entries.

It is a Class B misdemeanor for any officer, director, agent, or employee of an association to, directly or indirectly:

(1) Knowingly, or with intent to defraud, receive or possess any of its property otherwise than in payment of a just demand, and omit to make, or cause the omission of, a full and true entry thereof in the books and accounts of the association;

(2) Knowingly concur in the omission of any material entry in its books or accounts; or

(3) Knowingly cause to be published a false representation that the association is in a better financial condition than it actually is.



§ 45-3-1311 - Defamation of business reputation.

It is a Class B misdemeanor for any person to knowingly make, utter, circulate, or transmit to any other person or persons, any statement untrue in fact, derogatory to the financial condition of any association subject to this chapter, or any federal association in this state, with intent to injure the financial institution, or who shall counsel, aid, procure, or induce another to originate, make, utter, transmit, or circulate the untrue statement, with like intent.



§ 45-3-1312 - Commissioner to submit violations to district attorney general.

The commissioner shall submit to the district attorneys general for the respective counties of this state any criminal violation of any provisions of this chapter known by the commissioner to have occurred in the county.



§ 45-3-1313 - Criminal sanctions for violations.

(a) Except as otherwise specifically provided in this chapter, any person responsible for an act or omission expressly declared to be a criminal offense by any provision of this chapter commits:

(1) A Class C misdemeanor; or

(2) If the act or omission was intended to defraud, a Class E felony.

(b) Any director, officer, agent, or employee of an association is deemed responsible for an act or omission of the association declared by this chapter to be a criminal offense whenever, knowing that the act or omission is unlawful, the director, officer, agent or employee participates in authorizing, executing, ratifying or concealing the act or omission.

(c) Unless otherwise provided by this chapter, it is no defense to a criminal prosecution under this chapter that the defendant did not know the facts establishing the criminal character of the act or omission charged if the defendant reasonably could and should have known the facts in the proper performance of the defendant's duties.



§ 45-3-1314 - Injunction.

Whenever a violation of any provision of this chapter by any association or any director, officer, agent, or employee of the association is threatened or impending such that immediate and substantial injury to the association or to its depositors or stockholders will ensue, a court of competent jurisdiction shall, upon suit of the commissioner, issue an injunction restraining the violation.






Part 14 - Reciprocal Savings Institution Act

§ 45-3-1401 - Short title.

This part shall be known and may be cited as the "Tennessee Reciprocal Savings Institution Act."



§ 45-3-1402 - Part definitions.

Notwithstanding other provisions of this title, as used in this part, unless the context otherwise requires:

(1) "Acquire" means:

(A) The merger or consolidation of one (1) association with another association, or a savings and loan holding company with another savings and loan holding company;

(B) The acquisition of the direct or indirect ownership or control of voting shares of an association or savings and loan holding company if, after the acquisition, the acquiring association or savings and loan holding company will directly or indirectly own or control more than five percent (5%) of any class of voting shares of the acquired association or savings and loan holding company;

(C) The direct or indirect acquisition of all or substantially all of the assets of an association or savings and loan holding company; and

(D) The taking of any other action that would result in the direct or indirect control of an association or savings and loan holding company;

(2) "Association" means a mutual or capital stock savings and loan association, building and loan association or savings bank chartered under the laws of any one (1) of the states or by the federal home loan bank board, pursuant to the Home Owners' Loan Act of 1933, 12 U.S.C. § 1464;

(3) "Branch office" means any office at which an association accepts deposits. "Branch office" does not include:

(A) Unmanned automatic teller machines, point-of-sale terminals or similar unmanned electronic banking facilities at which deposits may be accepted;

(B) Offices located outside the United States; and

(C) Loan production offices, representative offices, service corporation offices, or other offices at which deposits are not accepted;

(4) "Commissioner" means the commissioner of financial institutions;

(5) "Company" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. § 1730a(a)(1)(C) [repealed];

(6) "Control" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. § 1730a(a)(2) [repealed];

(7) "Deposits" means all demand, time and savings deposits, without regard to the location of the depositor; provided, that "deposits" does not include any deposits by associations. For purposes of this part, determination of deposits shall be made with reference to regulatory reports of condition or similar reports made by or to state and federal regulatory authorities;

(8) "Federal association" means an association chartered by the federal home loan bank board pursuant to the Home Owners' Loan Act of 1933, 12 U.S.C. § 1464;

(9) "Out-of-state savings and loan holding company" means a savings and loan holding company that has its principal place of business in a state other than Tennessee and that is not controlled by any other savings and loan holding company;

(10) "Principal place of business" of an association means the state in which the aggregate deposits of the association are the largest. For the purposes of this part, the principal place of business of a savings and loan holding company is the state where the aggregate deposits of the association subsidiaries of the holding company are the largest;

(11) "Savings and loan holding company" means any company that directly or indirectly controls an association or controls any other company that is a savings and loan holding company;

(12) "Service corporation" means any corporation, the majority of the capital stock of which is owned by one (1) or more associations and that engages, directly or indirectly, in any activities that may be engaged in by a service corporation in which an association may invest under the laws of one (1) of the states or under the laws of the United States;

(13) "State" means any state of the United States and the District of Columbia;

(14) "State association" means an association organized under the laws of one (1) of the states;

(15) "Subsidiary" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. § 1730a(a)(1)(H) [repealed];

(16) "Tennessee association" means an association organized under the laws of the state of Tennessee or under the laws of the United States and that:

(A) Has its principal place of business in the state of Tennessee;

(B) Which if controlled by an organization, the organization is either a Tennessee association, southern region association, Tennessee savings and loan holding company, or a southern region savings and loan holding company; and

(C) More than eighty percent (80%) of its total deposits, other than deposits located in branch offices acquired pursuant to § 123 of the Garn-St. Germain Depository Institutions Act of 1982, 12 U.S.C. § 1730a(m) [repealed], or comparable state law, are in its branch offices located in one (1) or more of the southern region states; and

(17) "Tennessee savings and loan holding company" means a savings and loan holding company that has its principal place of business in Tennessee and that is not controlled by any other savings and loan holding company.



§ 45-3-1403 - Acquisitions by out-of-state savings and loan holding companies or out-of-state associations.

(a) An out-of-state savings and loan holding company or out-of-state association that does not have a Tennessee association subsidiary (other than a Tennessee association subsidiary that was acquired either pursuant to § 123 of the Garn-St. Germain Depository Institutions Act of 1982 (12 U.S.C. § 1730a(m)) [repealed], or comparable provisions in state law, or in the regular course of securing or collecting a debt previously contracted in good faith) may acquire a Tennessee savings and loan holding company or a Tennessee association with the approval of the commissioner.

(b) The out-of-state savings and loan holding company or out-of-state association shall submit to the commissioner an application for approval of the acquisition, which application shall be approved only if:

(1) The commissioner determines that the laws of the state in which the out-of-state savings and loan holding company or out-of-state association making the acquisition has its principal place of business permit Tennessee savings and loan holding companies and Tennessee associations to acquire associations and savings and loan holding companies in that state; and

(2) The commissioner determines that the laws of the state in which the out-of-state savings and loan holding company or out-of-state association making the acquisition has its principal place of business permit the out-of-state savings and loan holding company or out-of-state association to be acquired by the Tennessee savings and loan holding company or Tennessee association sought to be acquired.



§ 45-3-1404 - Branch banks and subsidiaries.

Notwithstanding any other provision of law to the contrary, a resulting institution may create and operate branch banks or subsidiaries in any county where the merging or converting association had branch offices or subsidiaries in existence or had applications for branches filed pending approval by the appropriate authority on April 23, 1985.






Part 15 - Mutual Savings and Loan Holding Company Act

§ 45-3-1501 - Short title.

This part shall be known and may be cited as the "Tennessee Mutual Savings and Loan Holding Company Act."



§ 45-3-1502 - Part definitions.

As used in this part, unless the context otherwise requires:

(1) "Commissioner" means the commissioner of financial institutions;

(2) "Principal place of business" of a mutual savings and loan holding company means the state in which the total deposits of all offices of all subsidiaries are the largest as shown by the most recent reports of condition filed with state or federal regulatory authorities;

(3) "Savings and loan mutual holding company" means any company that, directly or indirectly, or acting in concert with one (1) or more other persons or through one (1) or more subsidiaries, owns, controls, or holds with power to vote, or holds proxies representing more than twenty-five percent (25%) of the voting shares or rights of any association or savings bank or savings and loan holding company or controls in any manner, whether by holding of proxies or otherwise, the election of a majority of the directors of the institution. Notwithstanding the foregoing, no holding company shall be deemed to have control of or over a savings institution or holding company:

(A) By virtue of its ownership or control of shares in a fiduciary capacity arising in the ordinary course of its business;

(B) By virtue of its ownership or control of shares acquired by it in connection with its underwriting of securities that are held only for a period of time that will permit the sale of the shares upon a reasonable basis;

(C) By virtue of its holding any shares as collateral taken in the ordinary course of securing a debt or other obligation;

(D) By virtue of its ownership or control of shares acquired in the ordinary course of collecting a debt or other obligation previously contracted in good faith, until five (5) years after the date acquired; or

(E) By virtue of its voting rights with respect to shares of any savings institution or holding company acquired in the course of a proxy solicitation in the case of a company formed and operated for the sole purpose of participating in a proxy solicitation;

(4) "Subsidiary," whether of an individual or a company, means any company that is controlled by the person or by a company that is a subsidiary of the person by virtue of this part; and

(5) "Tennessee mutual holding company" means a savings and loan holding company whose principal place of business is in Tennessee and that is not controlled, directly or indirectly, by another savings and loan holding company whose principal place of business is outside Tennessee.



§ 45-3-1503 - Savings and loan holding companies and their subsidiaries -- Registration requirements.

Each savings and loan holding company and each subsidiary of the holding company shall register with the commissioner within one hundred eighty (180) days after July 3, 1989, or within ninety (90) days after becoming a mutual savings and loan holding company, whichever is later. Each mutual savings and loan holding company and each subsidiary of the holding company shall register on forms prescribed by the commissioner, which shall include information with respect to the financial condition, ownership, management, and inter-company relations of the mutual holding company and its subsidiaries and related matters that the commissioner deems necessary or appropriate to carry out the purposes of this part.



§ 45-3-1504 - Mutual savings and loan holding companies and their subsidiaries -- Reports -- Examination -- Fees.

With respect to each mutual savings and loan holding company and each subsidiary of the holding company, the following shall apply:

(1) Each mutual savings and loan holding company and each subsidiary of the holding company shall file with the commissioner reports required by the commissioner. The reports shall be in the form that the commissioner prescribes. Each report shall contain information concerning the operations of each mutual savings and loan holding company and subsidiary that the commissioner may require;

(2) Each mutual savings and loan holding company shall maintain books and records prescribed by the commissioner;

(3) Each mutual savings and loan holding company and each subsidiary of the holding company shall be subject to examination that the commissioner prescribes;

(4) Each mutual savings and loan holding company under this part may engage in activities that the commissioner by regulation may establish not inconsistent with any applicable federal law;

(5) Each mutual savings and loan holding company operating under this part shall pay and be assessed by the commissioner fees and charges as may be necessary to cover the cost of its examination and supervision under this part; and

(6) The commissioner is empowered to promulgate reasonable rules and regulations in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, for the purpose of establishing fees to support the registration, examination, and supervision of companies under this part, including fees for the costs of application and issuance of a charter.



§ 45-3-1505 - Acquisitions -- Application -- Approval required.

A mutual savings and loan holding company may acquire control of a subsidiary, association, or mutual savings and loan holding company upon application to and the prior written approval of the commissioner. The application shall be in the form prescribed by the commissioner and shall contain information that enables the commissioner to determine if the acquisition is consistent with the public interest of maintaining a sound financial system.



§ 45-3-1506 - Ownership limitations -- Statutory compliance.

No mutual savings and loan holding company other than a Tennessee mutual savings and loan holding company may control or own more than five percent (5%) of the voting shares or rights of any Tennessee association or Tennessee savings and loan holding company unless the mutual savings and loan holding company meets the requirements of a southern region savings and loan holding company as defined in § 45-3-1402. Any acquisition of a Tennessee association (mutual or stock) or Tennessee savings and loan mutual holding company shall be governed by and meet the requirements of part 14 of this chapter.



§ 45-3-1507 - Appointment of personnel -- Bonding requirements.

The commissioner shall appoint, subject to any applicable provisions of law, a supervisor, such examiners, employees, experts and special assistants as may be necessary to effectively carry out this part. The commissioner shall require each supervisor, examiner, expert, and special assistant employed or appointed by the commissioner to give bond, with security to be approved by the commissioner, in an amount set by the commissioner, conditioned for the faithful discharge of the person's duties. Premium on the bond shall be paid by the commissioner from funds appropriated for that purpose. The bond, together with verification of payment of the premium on the bond, shall be on file in the office of the commissioner and subject to public inspection.



§ 45-3-1508 - Commissioner -- Duties and powers.

The commissioner has the duty and power to:

(1) Exercise the rights, powers and duties set forth in this part or in any other related or applicable act;

(2) Promulgate, in accordance with the Uniform Administrative Procedures Act, compiled in title 4, chapter 5, regulations that are reasonable or necessary to accomplish the purposes of this part;

(3) Direct and supervise the administrative and technical activities incident to mutual savings and loan holding companies and to create if, in the exercise of discretion, the commissioner deems the creation desirable, an advisory committee that upon request will make recommendations to the commissioner;

(4) Make an annual report with respect to mutual savings and loan holding companies and their operation under this part that the commissioner deems desirable, or that the governor requests;

(5) Cause suit to be filed in the commissioner's name to enforce any law of this state that applies to an association, subsidiary of an association, or mutual holding company operating under this part;

(6) Prescribe a uniform manner in which the books and records of every mutual holding company is to be maintained;

(7) Establish reasonable and rationally based fee structures for each mutual holding company operating under this part; and

(8) Approve an application for a charter, if the commissioner affirmatively finds from all the information furnished with the application and any official records that there has been compliance with the prerequisites of this part. The commissioner, if so finding, shall state the approval and findings in writing.









Chapter 4 - Credit Unions

Part 1 - Formation

§ 45-4-101 - Corporation for carrying on credit union -- Formation -- Par value of shares.

(a) Seven (7) persons, residents of this state, who are all bona fide residents of this state and who have a common bond of occupation and association or reside within a well defined neighborhood, community or rural district, by complying with this chapter, may become together with others who may hereafter be associated with them or their successors, a body corporate for the purpose of carrying on a credit union as herein provided.

(b) The par value of the shares of capital stock shall be five dollars ($5.00).

(c) The commissioner of financial institutions may designate or approve, upon application, charters for credit unions to be designated as central credit unions and each of which must contain in its name the word "central." A proposed central credit union must also meet the following criteria:

(1) Fulfillment of such requirements as would apply to any other credit union chartered pursuant to this title and chapter;

(2) Demonstrated need for central credit union services of the one (1) or more areas of the state, or if appropriate, the entire state, that would be served by the proposed central credit union, giving particular consideration to the adequacy of existing central credit unions serving the state; and

(3) The ability of the field of membership and the area to be served to support the proposed central credit union, giving consideration to:

(A) The competition offered by existing central credit unions;

(B) The history of the potential field of membership and area to be served as it is related to the potential support for an additional central credit union;

(C) Opportunities for profitable employment for central credit union funds as indicated by the commissioner's review of credit union transactions and the number of potential credit union members of the proposed central credit union; and

(D) Other facts and circumstances bearing on the proposed central credit union and its relationship to the proposed field of membership, that, in the opinion of the commissioner, may be relevant.

(d) Membership in a central credit union initially shall include not less than fifteen (15) credit unions organized and operating under this chapter or under any other credit union act, and may also include, but not be limited to:

(1) Officers, directors, committee members and employees of the credit unions; officials and employees of any association of credit unions; and employees of federal or state government agencies responsible for the supervision of credit unions in this state;

(2) Organizations and associations of credit unions or of those persons or organizations enumerated in subdivision (d)(1);

(3) Employees of an employer with insufficient numbers to form or conduct the affairs of a separate credit union, as determined by the commissioner;

(4) Persons in the field of membership of liquidated credit unions or of credit unions that have entered into or are about to enter into voluntary or involuntary liquidation proceedings; and

(5) Members of the immediate families of all members qualified in subdivisions (d)(1)-(4).



§ 45-4-102 - Submission of bylaws and amendments to bylaws -- Provisions.

(a) At the time of applying for a charter of incorporation, the incorporators of the credit union shall submit, in duplicate, sets of bylaws with the acknowledgment of their adoption to the commissioner, which shall provide:

(1) The date of the annual meeting, which shall be at any time in January, February or March of each year, the manner of notification of meetings, conducting the same, the number of members constituting a quorum, and regulations as to voting;

(2) The number of directors, which shall be not less than five (5), all of whom must be members, their powers and duties, together with the duties of officers elected by the board of directors;

(3) The qualifications for membership;

(4) The conditions under which shares may be issued, transferred, and withdrawn, members' special accounts may be received and withdrawn, loans may be made and repaid and funds of the corporation may be otherwise invested; and

(5) The charges, if any, that will be made for failure to meet obligations punctually, whether or not the corporation will have the power to borrow, the method of receipting for money, the manner of accumulating a reserve fund and determining a dividend and other matters, consistent with this chapter, that may be required to perfect the organization and make possible the operation of the credit union in question.

(b) Upon adoption of any amendments to its bylaws, the credit union shall submit duplicate copies to the commissioner. No amendment of the bylaws of the credit union shall become effective until approved in writing by the commissioner.

(c) The credit union may adopt, subject to the approval of the commissioner, bylaws that substantially follow the National Credit Union Administration (NCUA) Federal Credit Union Bylaws or the NCUA Standard Bylaw Amendments. Any credit union adopting bylaw provisions in accordance with either the NCUA Federal Credit Union Bylaws or the NCUA Standard Bylaw Amendments may operate the credit union in accordance with the bylaws, notwithstanding other sections of this chapter to the contrary.



§ 45-4-103 - Certificate of approval issued by commissioner of financial institutions on approval.

The commissioner shall approve the certificate of organization, and the bylaws, and if satisfied that the proposed field of operation is favorable to the success of the corporation and that the standing of the proposed incorporators is such as to give assurance that its affairs will be properly administered, the commissioner shall issue to the proposed incorporators a certificate of approval, annexed to the duplicate of the certificate of organization and of the bylaws.



§ 45-4-104 - Use of words "credit union" in name or title regulated.

The use by any person, corporation, association or copartnership, except corporations formed under this chapter, of any name or title that contains the words "credit union" is a Class C misdemeanor.






Part 2 - Organization and Operation

§ 45-4-201 - Election of directors -- Terms.

(a) At an annual meeting, the members shall elect a board of directors. The directors shall be members of the credit union. All members of the board of directors and all officers shall hold their several offices for the terms that may be provided in the bylaws.

(b) Upon their election, the names of the members of the board of directors shall be entered in the minutes of the meeting at which they are elected, and filed in the permanent records of the credit union.



§ 45-4-202 - Board of directors -- General management -- Special duties.

The board of directors has the duty of general management of the affairs, funds and records of the corporation, and shall meet as often as may be necessary, but in no event less than monthly. Unless the bylaws shall specifically reserve any or all of the duties to members, it is the special duty of the directors to:

(1) Act upon all applications for membership and on the expulsion of members; however, the board of directors may appoint a membership officer from among the members of the credit union, other than the treasurer, assistant treasurer or loan officer, who may approve applications for membership under the conditions that the board may prescribe, except that this membership officer shall submit to the board at each regular meeting a list of approved or pending applications for membership received since the previous regular meeting;

(2) Inspect or cause to be inspected the securities, cash, and accounts, and to review the acts of all committees and the officers of the credit union at frequent intervals, but in no event less than annually. The board of directors shall make or cause to be made, at least annually, a thorough review or audit of the receipts, disbursements, income, assets and liabilities of the credit union for the year and shall make a full report thereon to the membership, which report shall be read or provided at the annual meeting and shall be filed and preserved with the records of the credit union. The board of directors shall determine whether to appoint a supervisory committee to carry out these duties and functions and to report its findings to the board in accordance with its directives;

(3) Determine, from time to time, rates of interest that will be allowed on members' special accounts and charged on loans;

(4) Determine the amount of the blanket surety bond that is required for all officials and employees, which amount shall be as follows:

(A) For one (1) year from the charter date, the bond shall be not less than one thousand dollars ($1,000);

(B) Thereafter, the bond shall not be less than thirty percent (30%) of the true assets of the credit union, or, if the bond contains a deductible clause:

(i) The bond shall exceed the deductible amount provided in the clause by not less than thirty percent (30%) of the true assets of the credit union;

(ii) The amount of the bond shall be adjusted annually subject to a maximum bond requirement in any case of one million dollars ($1,000,000), or a greater amount required by the credit union share insuror; and

(iii) The blanket surety bond does not include a deductible clause without the written approval of the commissioner of financial institutions, upon terms and conditions that the commissioner may establish by rule, and unless the credit union maintains all statutory and insuror reserves, including a reserve for the deductible equal to the amount of the deductible;

(5) Fix, if it deems necessary, the maximum number of shares that may be held by and the maximum amount that may be loaned to any one (1) member;

(6) Declare dividends;

(7) Fill vacancies on the board of directors until the election and qualification of successors;

(8) Have charge of the investment of funds of the corporation, other than loans to members and to perform other duties that the members may, from time to time, authorize;

(9) Review the acts of all committees and the officers and to remove by two-thirds (2/3) vote of the entire board of directors any or all members of the committees or the officers for cause, including the failure to discharge assigned responsibilities, any acts involving dishonesty or breach of trust, any act, omission or practice that constitutes a breach of fiduciary duty to the credit union or that is a violation of the credit union's bylaws, policies, or the laws or regulations of the state; and

(10) On January 1, 1990, all credit committees and supervisory committees existing by virtue of prior legislation shall be dissolved. Resolutions or other actions taken by a board of directors prior to January 1, 1990, for the purpose of establishing committees or procedures consistent with its provisions and so stating, shall be valid, and shall be effective as of January 1, 1990.



§ 45-4-203 - Choice between credit committee or loan officers -- Duties -- Loans -- Applications and security.

(a) The board of directors shall determine whether the credit union shall have a credit committee. If the board determines that the credit union shall not have a credit committee, the board of directors shall appoint one (1) or more loan officers, and the loan officer or officers shall approve or disapprove every loan or advance made by the corporation to members. If the board of directors determines that the credit union shall have a credit committee, the credit committee shall be appointed by the board of directors, report to the board of directors, serve under the terms and conditions determined by the board of directors and approve or disapprove every loan or advance made by the corporation to members, except as herein provided. The credit committee may appoint one (1) or more loan officers and delegate to the loan officer or officers the power to approve or disapprove loans. Each loan officer shall furnish to the credit committee, or, in the absence of the committee, to the board of directors, a record of each loan approved or not approved by the officer within thirty (30) days of the date of the filing of the application for the loan. No individual shall have authority to disburse funds of the credit union for any loan that has been approved by that person in capacity as a loan officer.

(b) Every application for a loan shall be in writing, on a form prepared by the board of directors, and shall state the purpose for which the loan is desired and the security, if any, offered.

(c) The board of directors shall establish the maximum limits for unsecured loans, subject, however, to the other provisions of this section. Endorsement of a note or assignment of shares in any credit union may be considered security in the meaning of this section. When a loan is considered by the credit committee, no loan shall be made unless it has received the unanimous approval of the members of the committee present when the loan was considered, which number shall constitute at least a majority of the committee. No loan shall be made to any member that causes the member to become indebted to the credit union in the aggregate, upon loans made to the member, in excess of ten percent (10%) of the credit union's assets, or three hundred dollars ($300), whichever is greater.

(d) An applicant for a loan may appeal to:

(1) The directors if the initial decision to disapprove the loan is made by the credit committee or by a loan officer in the absence of a credit committee; or

(2) The credit committee if the initial decision to disapprove the loan is made by a loan officer.



§ 45-4-205 - Compensation of board and committees.

(a) No member of the credit or supervisory committee shall receive any compensation for services as a member of the committee.

(b) As an alternative to the reimbursement for members of the board of directors in subsection (c), each member of the board of directors may be compensated subject to the following conditions:

(1) The board shall adopt a resolution stating that the credit union requires expertise among board members for the prudent general management of the affairs, funds and records of the credit union;

(2) Such compensation shall be payable to board members elected after the adoption of the resolution in subdivision (b)(1);

(3) The credit union shall adopt a policy governing the participation and attendance that a board member shall comply with in order to receive compensation; and

(4) The annual report of the credit union's income and expenses shall include board member compensation as a specific expense item.

(c) Notwithstanding subsection (a), the board of directors may provide that the credit union shall reimburse any member of the board of directors or the credit or supervisory committee for any loss of earnings caused by time spent in the service of the credit union, in an amount that the board of directors may determine, not to exceed the amount of the lost earnings.



§ 45-4-206 - Restriction on withdrawal of shares or accounts -- Stop orders -- Removal of officers or employees -- Taking possession -- Hearing.

(a) In addition to other powers conferred by this chapter, the commissioner may:

(1) Restrict the withdrawal of shares or accounts from any state credit union when the commissioner finds circumstances make the restriction necessary for the proper protection of the members' interest in the shares or accounts;

(2) Order any person to cease violating any provision of the credit union laws of this state or any lawful rule issued under those laws, or to cease engaging in any unsound practice when the practice is likely to cause financial loss to the credit union or otherwise seriously prejudice the interests of its members;

(3) Remove a director, officer, committee member or employee of a credit union who, after receipt of an order to cease under subdivision (a)(2), violates the credit union laws of this state or a lawful rule or order under those laws, or who has committed any act, omission or practice that constitutes a breach of the person's fiduciary duty to the credit union or that is a violation of the credit union laws or regulations of the state, and the act, omission or practice has caused or probably will cause substantial financial loss to the credit union. A removal order shall specify the grounds therefor, and a copy shall be sent to the credit union concerned. It is a Class A misdemeanor for any person, after receipt of a removal order, to perform any duty or exercise any power in the credit union concerned until such time as the removal order is modified or terminated by the commissioner or a reviewing court;

(4) Suspend by written order any officer, director, employee, or committee member of a credit union who has been charged with the commission of, or participation in, a felony involving dishonesty or breach of trust. The order of suspension shall remain in effect until the disposition of the charge and the indictment is final, unless the order is sooner terminated by the commissioner. In the event that a conviction with respect to the offense is entered against a director, officer, employee, or committee member and the conviction is not subject to further appellate review, the commissioner may issue an order removing the director, officer, employee, or committee member from office or employment with the credit union. A finding of not guilty shall not prohibit the commissioner from thereafter instituting proceedings against the director, officer, committee member or employee pursuant to subdivision (a)(3). It is a Class A misdemeanor for any person to perform any duty or exercise any power in the credit union concerned while the order of suspension or removal remains in effect; and

(5) (A) Take possession of the business and property of a credit union if the commissioner finds that:

(i) The credit union is insolvent or it is otherwise in an unsound condition;

(ii) Its business is being conducted in an unlawful or unsound manner;

(iii) It is unable to continue normal operations;

(iv) Its examination has been obstructed or impeded; or

(v) The credit union has failed to comply with a lawful order of the commissioner within a reasonable time.

(B) The commissioner may retain possession until such time as the commissioner permits the credit union to resume business, order the merger of the credit union with another credit union without the approval of the members of the credit union to be merged as required under § 45-4-903, or order the liquidation of the credit union.

(b) Notice and opportunity for hearing shall be provided in advance of any of the foregoing actions in this section taken by the commissioner. In cases involving extraordinary circumstances requiring immediate action, the commissioner may take the action without advance notice but shall promptly afford a subsequent hearing upon application to rescind the action taken.









